Title 1 - Acts, Laws And Statutes

Section 1:1-1 - General Rules Of Construction

1:1-1. General rules of construction
In the construction of the laws and statutes of this state, both civil and criminal, words and phrases shall be read and construed with their context, and shall, unless inconsistent with the manifest intent of the legislature or unless another or different meaning is expressly indicated, be given their generally accepted meaning, according to the approved usage of the language. Technical words and phrases, and words and phrases having a special or accepted meaning in the law, shall be construed in accordance with such technical or special and accepted meaning.



Section 1:1-2 - Words And Phrases Defined.

1:1-2 Words and phrases defined.
1:1-2. Unless it be otherwise expressly provided or there is something in the subject or context repugnant to such construction, the following words and phrases, when used in any statute and in the Revised Statutes, shall have the meaning herein given to them.

Affirmation; affirmed. See "Oath; sworn," infra, this section.

Assessor. The word "assessor," when used in relation to the assessment of taxes or water rents or other public assessments, includes all officers, boards or commissions charged with the duty of making such assessments, unless a particular officer, board or commission is specified.

Census. When used with reference to the population of this State, or of any subdivision thereof, the word "census" means the latest Federal census effective within this State.

Certified mail. The words "certified mail" include private express carrier service, provided that the private express carrier service provides confirmation of mailing. For purposes of this definition, confirmation of mailing may be by electronic means, and shall include, at a minimum, confirmation of fact of mail, time of mailing, date and time of delivery, attempted delivery, signature, or other similar information for confirmation or proof associated with the delivery service.

Collector. The word "collector," when used in relation to the collection of taxes or water rents or other public assessments, includes all officers charged with the duty of collecting such taxes, water rents or assessments, unless a particular officer is specified.

Folio; sheet. A sheet or folio shall consist of 100 words, and in all cases where an entry of any writing or copy is to be paid for, the sheet or folio shall consist of 100 words.

Gender. See "Number; gender," infra, this section.

General election. The words "general election" shall be taken to mean the annual election to be held on the first Tuesday after the first Monday in November and in any statute in which it is provided that any public officer shall be elected, or any public question shall be voted upon, at an election at which members of the General Assembly are to be voted for or elected, or words to that effect, shall be taken to mean, and shall be construed to be the equivalent of a provision, that said public officers shall be elected, or that said public question shall be voted upon, "at a general election."

He. "Number; gender," infra, this section.

Inhabitants. See "Population; inhabitants," infra, this section.

It. See "Number; gender," infra, this section.

Magistrate. The word "magistrate" includes any judge, municipal magistrate or officer or other person having the powers of a committing magistrate.

Masculine. See "Number; gender," infra, this section.

Month; year. The word "month" means a calendar month, and the word "year" means a calendar year.

Municipality; municipal corporation. The words "municipality" and "municipal corporation" include cities, towns, townships, villages and boroughs, and any municipality governed by a board of commissioners or an improvement commission.

Neuter. See "Number; gender," infra, this section.

Number; gender. Whenever, in describing or referring to any person, party, matter or thing, any word importing the singular number or masculine gender is used, the same shall be understood to include and to apply to several persons or parties as well as to one person or party and to females as well as males, and to bodies corporate as well as individuals, and to several matters and things as well as one matter or thing.

Oath; sworn. The word "oath" includes "affirmation;" and the word "sworn" includes "affirmed."

Other property. See "Property; other property," infra, this section.

Person. The word "person" includes corporations, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals, unless restricted by the context to an individual as distinguished from a corporate entity or specifically restricted to one or some of the above enumerated synonyms and, when used to designate the owner of property which may be the subject of an offense, includes this State, the United States, any other State of the United States as defined infra and any foreign country or government lawfully owning or possessing property within this State.

Personal property. "Personal property" includes goods and chattels, rights and credits, moneys and effects, evidences of debt, choses in action and all written instruments by which any right to, interest in, or lien or encumbrance upon, property or any debt or financial obligation is created, acknowledged, evidenced, transferred, discharged or defeated, in whole or in part, and everything except real property as herein defined which may be the subject of ownership.

Plural. See "Number; gender," supra, this section.

Population; inhabitants. The word "population," when used in any statute, shall be taken to mean the population as shown by the latest Federal census effective within this State, and shall be construed as synonymous with "inhabitants."

Property; other property. The words "property" and "other property," unless restricted or limited by the context to either real or personal property, includes both real and personal property.

Real estate; real property. The words "real estate" and "real property," include lands, tenements and hereditaments and all rights thereto and interests therein.

Registered mail. The words "registered mail" include "certified mail".

Revised Statutes. The words "Revised Statutes" mean the Revised Statutes of 1937, unless some other revision is expressly indicated or referred to.

Revision law. The words "Revision law" mean any statute which is expressed in its title or body to be a revision of any part of the statutory law.

She. See "Number; gender," supra, this section.

Sheet. See "Folio," supra, this section.

Ship. The word "Ship" includes vessels, steamers, canal boats and every boat or structure adapted to navigation or movement from place to place, upon the ocean, lakes, rivers or artificial waterways, either by its own power or otherwise.

Singular. See "Number; gender," supra, this section.

State. The word "State" extends to and includes any State, territory or possession of the United States, the District of Columbia and the Canal Zone.

Sworn. See "Oath; sworn," supra, this section.

Taxing district. The words "taxing district," when used in a law relating to the assessment or collection of taxes, assessments or water rates or water rents, include every political division of the State, less than a county, whose inhabitants, governing body or officers have the power to levy taxes, assessments or rates.

Territory. The word "territory" extends to and includes any territory or possession of the United States, the District of Columbia and the Canal Zone.

United States. The words "United States" extend to and include every State, territory and possession of the United States, the District of Columbia and the Canal Zone.

Year. See "Month; year," supra, this section.

amended 1948, c.4; 1953, c.4, s.1; 1955, c.226; 1960, c.187, s.1; 2015, c.251.



Section 1:1-2A - "Present War" And Similar Phrases

1:1-2a. "Present war" and similar phrases
Unless it be otherwise expressly provided or there is something in the subject or context repugnant to such construction, the following words, phrases and clauses, namely: "present war," "present war emergency," "the existing state of war," "present defense emergency," when used or named within this State in any manner whatsoever with relation to a period of time shall mean so long as the United States of America continues in the present wars with the governments of Japan, Germany and Italy, or any of them, and until the making of a treaty or treaties of peace concluding all of said wars.

L.1942, c. 72, p. 314, s. 1, eff. May 2, 1942.



Section 1:1-2B - "Blighted Area" And "Renewal Area"

1:1-2b. "Blighted area" and "renewal area"
The term "blighted area" as defined and used in the statutes of this State may also be designated as a "renewal area" and the terms "blighted area" and "renewal area" may be used interchangeably in all ordinances, resolutions, determinations and official actions taken by governmental bodies and agencies in connection with projects and programs for the clearance, planning, development or redevelopment of areas pursuant to law.

L.1967, c. 16, s. 1, eff. March 13, 1967.



Section 1:1-2.1 - Seal; Sealed

1:1-2.1. Seal; sealed
Every instrument, to which it is required or permitted by law that a seal be attached, shall be deemed to be sealed when there is affixed thereto, or printed, impressed or marked thereon a scroll or other device by way of a seal, and no such instrument shall be impeached or questioned for lack of a wax seal. This section shall apply to sealings by corporations as well as individuals; but any sealing required or permitted by law of a public officer, board, body or commission having an official seal shall be by the impress of such official seal.



Section 1:1-2.2 - Surety; Sureties

1:1-2.2. Surety; sureties
When a bond, recognizance, guarantee or obligation is required or permitted to be given by any law, or by any charter, ordinance, rule or regulation of any county, municipality, school district, board, body, organization, court or public officer, with surety or sureties or security, including freehold security, for the performance of any act, duty or obligation or the refraining from the doing of any act, the same may be executed as surety or sureties by any company or corporation authorized to carry on the business specified in paragraph "g" of section 17:17-1 or authorized to transact such business in this state by section 17:32-1 of the title Corporations and Institutions for Finance and Insurance, with the operation and effect provided and prescribed by chapter 31 of said title (s. 17:31-1 et seq.).



Section 1:1-2.3 - Time; Standard Time

1:1-2.3. Time; standard time
The standard time of this State shall be the time of the seventy-fifth meridian west from Greenwich, and wherever time is named within this State, in any manner whatsoever, it shall be deemed and taken to be such standard time, except that the standard time of this State shall be 1 hour in advance of such prescribed time from 2:00 A.M. on the last Sunday in April until 2:00 A.M. on the last Sunday in October in each year, and except where otherwise expressed.

Amended by L.1946, c. 97, p. 320, s. 1; L.1947, c. 77, p. 454, s. 1; L.1955, c. 47, p. 164, s. 1, eff. June 6, 1955.



Section 1:1-2.5 - Notice Or Communication Required To Be Sent, Taken, Or Transmitted Out Of United States; Acts Of Congress To Control

1:1-2.5. Notice or communication required to be sent, taken, or transmitted out of United States; Acts of Congress to control
Whenever, by the terms of (a) any present or future statute or law of this State; (b) any present or future ordinance, rule, regulation or requirement of any State, municipal, legislative, executive, administrative or other public body, commission, bureau, agency, officer or public authority of this State; (c) any present or future rule, practice, order, judgment or decree of any court or of any judicial authority of this State; (d) any present or future charter, certificate of incorporation, by-law or resolution of any corporation organized or subject to the laws of this State; (e) any present or future contract, agreement or undertaking of any person, firm, association or corporation to which the laws of this State are applicable; or (f) as a condition precedent to the taking of any action, the granting of any relief, the holding of any meeting or the doing of anything under or pursuant to any such statute, law, ordinance, rule, regulation, requirement, practice, order, judgment, decree, charter, certificate of incorporation, by-law, resolution, contract, agreement, or undertaking; any notice or other communication is or shall be required to be sent, taken or transmitted out of the United States, then any such requirement for sending, taking or transmitting any such notice or other communication is dispensed with in so far as the sending, taking or transmitting or attempting to send, take or transmit any such notice or other communication is or shall be prohibited under any present or future Act of Congress or under any rules, regulations, proclamations or executive orders made by authority of any said Act or in so far as such sending, taking or transmitting or attempting so to do shall require the obtaining of a license or consent under any said Act or rules, regulations, proclamations or executive orders made by authority of any said Act; and any action of any kind which has been or hereafter shall be taken, any relief which has been or hereafter shall be granted, any meeting which has been or hereafter shall be held and anything which has been or hereafter shall be done without sending, taking or transmitting or attempting to send, take or transmit or without obtaining or attempting to obtain a license or consent to send, take or transmit any such notice or other communication under any said Act, rules, proclamation or executive orders made by authority of any said Act shall have the same force and effect as if such notice or other communication had been sent, taken or transmitted as provided in any such statute, law, ordinance, rule, regulation, requirement, practice, order, judgment, decree, charter, certificate of incorporation, by-law resolution, contract, agreement or undertaking.

L.1942, c. 131, p. 415, s. 1, eff. May 6, 1942.



Section 1:1-3 - Effect Of Definitions On Treaties, Compacts, Or Agreements

1:1-3. Effect of definitions on treaties, compacts, or agreements
Definitions of words and phrases applicable to statutes generally shall not be so construed as either to limit or enlarge any provision in any treaty, compact or agreement between this state and any other state or the United States, including treaties, compacts or agreements created by, embodied in or resulting from concurrent, complementary or reciprocal legislation.



Section 1:1-3.1 - Definition Applicable To Amendment Of, Or Supplement To, Statute

1:1-3.1. Definition applicable to amendment of, or supplement to, statute
Any definition contained in any statute shall be applicable to any amendment of, or supplement to, such statute.

L.1960, c. 187, p. 780, s. 2.



Section 1:1-3.2 - Repeal Of Repealing Statute

1:1-3.2. Repeal of repealing statute
The repeal of any statute or section of any statute, which statute or section repealed another statute or section of a statute, shall not of itself revive such other statute or section.

L.1960, c. 187, p. 784, s. 14.



Section 1:1-3.3 - Reference To Revised Statute

1:1-3.3. Reference to revised statute
Any reference in any statute to any other statute, which is revised by a revision law, shall, after the effective date of such revision law, be construed to be a reference to the section or sections, if any, of the revision law corresponding in substance to, or superseding, the section or sections of the statute so revised and so referred to.

L.1960, c. 187, p. 784, s. 15.



Section 1:1-4 - Construction As Continuation Of Heretofore Existing Laws

1:1-4. Construction as continuation of heretofore existing laws
The provisions of the Revised Statutes, not inconsistent with those of prior laws, and the provisions of any revision law not inconsistent with those of any of the laws revised therein, shall be construed as a continuation of such prior laws.

Amended by L.1960, c. 187, p. 780, s. 4.



Section 1:1-5 - Classification And Arrangement; Effect On Construction

1:1-5. Classification and arrangement; effect on construction
The classification and arrangement of the several sections of the Revised Statutes have been made for the purpose of convenience, reference and orderly arrangement, and therefore no implication or presumption of a legislative construction is to be drawn therefrom.



Section 1:1-5.1 - Citation Of, Pleading Or Otherwise Referring To Legislation Contained In Revised Statutes Or New Jersey Statutes

1:1-5.1. Citation of, pleading or otherwise referring to legislation contained in Revised Statutes or New Jersey Statutes
The legislation contained within any title, subtitle, part, chapter, article, section or group of sections of these Revised Statutes or of the New Jersey Statutes may be cited, pleaded or otherwise referred to by reference to such title, subtitle, part, chapter, article, section or group of sections of the "Revised Statutes" or the "New Jersey Statutes" containing such legislation, as the case may be; and the use of the words "Revised Statutes" or "New Jersey Statutes" shall have the same effect as if the legislative title, under which these Revised Statutes or the New Jersey Statutes were adopted and the approval date thereof had been used.

In any citation the abbreviation "R.S." shall be equivalent to "Revised Statutes," and "N.J.S." shall be equivalent to "New Jersey Statutes" and sections of these Revised Statutes or the New Jersey Statutes may be cited by section number only preceded by the appropriate abbreviation.

In any citation of legislation contained in the New Jersey Statutes which has been printed in the Pamphlet Laws, there shall be superadded the chapter number and year of the Pamphlet Laws in which the same was published (P.L.19 , c. ).

Amended by L.1960, c. 187, p. 780, s. 5, eff. Jan. 18, 1961.



Section 1:1-6 - Outlines, Analyses And Headnotes Not Part Of Statutes

1:1-6. Outlines, analyses and headnotes not part of statutes
In the construction of the Revised Statutes, or of any statute or any part thereof, no outline or analysis of the contents of any title, subtitle, chapter, article or other part thereof, no cross reference or cross reference note and no headnote or source note to any section thereof shall be deemed to be a part of the Revised Statutes or such statute.

Amended by L.1960, c. 187, p. 781, s. 6.



Section 1:1-7 - References To Titles, Subtitles, Chapters, Articles And Sections

1:1-7. References to titles, subtitles, chapters, articles and sections
All references in the Revised Statutes or in any other statute to titles, subtitles, chapters, articles or sections are to the titles, subtitles, chapters, articles or sections of the Revised Statutes, or of such other statute, as the case may be, unless they are otherwise designated in such statute and such references to titles, subtitles, chapters or articles, without further description or limitation as to sections, shall be construed to refer to all the sections contained within the titles, subtitles, chapters or articles or statute to which such references are made.

Amended by L.1960, c. 187, p. 781, s. 7.



Section 1:1-8 - Inclusive References

1:1-8. Inclusive references
References in the Revised Statutes or in any statute to more than 1 title, subtitle, chapter, article, section or other division of the Revised Statutes or of any other statute, in series, shall be taken to include both the first and last numbers referred to.

Amended by L.1960, c. 187, p. 781, s. 8.



Section 1:1-9 - References To Repealed Or Superseded Statutes

1:1-9. References to repealed or superseded statutes
If any statute or part of any statute, which is repealed or superseded by the enactment of any statute or of the Revised Statutes or of the New Jersey Statutes, is in substance re-enacted therein, a reference in any other statute to such repealed or superseded statute or to any section or sections thereof shall be deemed to be a reference to such re-enacted statute, or to the section or sections thereof, which supersede or correspond in substance to the section or sections so referred to, as the case may be.

Amended by L.1960, c. 187, p. 782, s. 9.



Section 1:1-10 - Partial Unconstitutionality

1:1-10. Partial unconstitutionality
If any title, subtitle, chapter, article or section of the Revised Statutes, or of any statute or any provision thereof, shall be declared to be unconstitutional, invalid or inoperative, in whole or in part, by a court of competent jurisdiction, such title, subtitle, chapter, article, section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative, be enforced and effectuated, and no such determination shall be deemed to invalidate or make ineffectual the remaining titles, subtitles, chapters, articles, sections or provisions.

Amended by L.1960, c. 187, p. 782, s. 10.



Section 1:1-11 - Acts Done, Rights Acquired, Etc., Under Repealed Acts Not Affected By Repeal

1:1-11. Acts done, rights acquired, etc., under repealed acts not affected by repeal
The repeal, by the enactment of

a. the Revised Statutes,

b. the New Jersey Statutes, or

c. any other revision law,

of any statute or part of any statute, shall not in any way affect, impair or invalidate any act done or right or limitation vested or accrued, or any bonds issued, or taxes or assessments of any kind levied or imposed, or any tax sale had, or in any way annul, invalidate, take away, impair, limit, disturb or affect any right, title, estate, privilege, immunity or power or conveyance in, to or of either real or personal property, acquired, given, conferred, had or made under or by virtue of, or validated by, any statute or part of any statute so repealed.

Amended by L.1960, c. 187, p. 782, s. 11.



Section 1:1-12 - Effect Of Enactment Of Revised Statutes Upon Existing Offices, Etc., And The Incumbents Thereof

1:1-12. Effect of enactment of Revised Statutes upon existing offices, etc., and the incumbents thereof
No office, position or employment, created and existing at the time when the Revised Statutes shall become effective, under or by virtue of any statute then in force, shall be abolished nor shall the tenure, term or salary of any incumbent thereof be in any manner affected by the enactment of the Revised Statutes; but such office, position or employment shall continue and be held in all other respects subject to the provisions relating thereto contained in the Revised Statutes.



Section 1:1-13 - Existing Boards, Commissions And Public Bodies Continued

1:1-13. Existing boards, commissions and public bodies continued
No board, commission or public body, established pursuant to any referendum or otherwise and existing at the time when the Revised Statutes shall become effective, under any statute then in force, shall be abolished by the enactment of the Revised Statutes, and the inclusion in the Revised Statutes, by compilation, revision or otherwise, of any such act of the legislature or of the substance thereof, shall not be construed to authorize or require the reestablishment or reorganization of any such board, commission or public body.



Section 1:1-13.1 - Successors To Members Of Existing Boards; Terms

1:1-13.1. Successors to members of existing boards; terms
The inclusion in the Revised Statutes of the provisions, or the substance of the provisions, of any statute, in force at the time when the Revised Statutes shall become effective, for the appointment or election of the first members of any board, commission or other public body for unequal or staggered terms, in order to accomplish the expiration of the terms of office of the various members thereof at different times, shall not be construed to require or authorize the reorganization of any such board, commission or public body or the appointment of the successors of the members of any such commission, board or public body, then in office, to such unequal terms but in every such case such members shall continue to hold their offices for the terms for which they respectively were appointed or elected and, upon the expiration of their respective terms, their respective successors in office shall be appointed for the full terms of office otherwise provided for by the Revised Statutes.



Section 1:1-14 - Effect Of Revised Statutes And Acts Hereafter Passed Upon Actions Or Proceedings Commenced Prior To The Effective Date Of Such Legislation

1:1-14. Effect of Revised Statutes and acts hereafter passed upon actions or proceedings commenced prior to the effective date of such legislation
No action, proceeding or matter of any kind whatsoever of a civil nature begun in any of the courts of this state or before any body, board or tribunal whatsoever at the time when the Revised Statutes shall become effective or at the time any act hereafter enacted shall become effective, by virtue, or under authority, of any act or part of any act repealed by the enactment of the Revised Statutes, or by any act hereafter enacted, shall be abated or discontinued because of such repeal; but the same may and shall be prosecuted to final judgment, decree or decision in accordance with the practice and procedure in force at the time when such action or proceeding was begun, except that where the course of practice or procedure for the enforcement of a right, or the prosecution of a suit, shall be changed, actions now pending, or hereafter begun shall be conducted as near as may be in accordance with such altered practice or procedure.



Section 1:1-15 - Offenses, Liabilities, Penalties And Forfeitures Committed Or Incurred Under Repealed Acts Not Affected By Such Repeal

1:1-15. Offenses, liabilities, penalties and forfeitures committed or incurred under repealed acts not affected by such repeal
No offense committed, and no liability, penalty or forfeiture, either civil or criminal, incurred, previous to the time of the repeal or alteration of any act or part of any act, by the enactment of the Revised Statutes or by any act heretofore or hereafter enacted, shall be discharged, released or affected by the repeal or alteration of the statute under which such offense, liability, penalty or forfeiture was incurred, unless it is expressly declared in the act by which such repeal or alteration is effectuated, that an offense, liability, penalty or forfeiture already committed or incurred shall be thereby discharged, released or affected; and indictments, prosecutions and actions for such offenses, liabilities, penalties or forfeitures already committed or incurred shall be commenced or continued and be proceeded with in all respects as if the act or part of an act had not been repealed or altered, except that when the Revised Statutes, or other act by which such repeal or alteration is effectuated, shall relate to mere matters of practice or mode of procedure, the proceedings had thereafter on the indictment or in the prosecution for such offenses, liabilities, penalties or forfeitures shall be in such respects, as far as is practicable, in accordance with the provisions of the Revised Statutes or such subsequent act.



Section 1:1-16 - Effect Of Revised Statutes On Ordinances And Resolutions Adopted Or Enacted Under Authority Of Pre-existing Laws

1:1-16. Effect of Revised Statutes on ordinances and resolutions adopted or enacted under authority of pre-existing laws
Neither anything contained in the Revised Statutes, nor the repeal of any act, law or statute by the enactment of the Revised Statutes, shall affect, impair or render invalid any ordinance or resolution of any municipality or state, county or local agency heretofore duly adopted or enacted under or by virtue of any act or part of any act repealed by the enactment of the Revised Statutes, such ordinance or resolution being valid and in force at the time of the enactment of the Revised Statutes; and any such ordinance or resolution shall remain in force and effect, notwithstanding the enactment of the Revised Statutes and the repeal by such enactment of any such act or part thereof.



Section 1:1-17 - Revision Or Inclusion Of Referendum Acts In Revised Statutes; Effect

1:1-17. Revision or inclusion of referendum acts in Revised Statutes; effect
The inclusion in the Revised Statutes, by revision, compilation or otherwise, of the substance of acts of the legislature, which, for their operative force and effect, depend upon the adoption thereof or of any proposal thereunder by the voters of the state or any political subdivision or district thereof, and commonly known as referendum acts, shall not be construed to require the resubmission of any such act or proposal to any body of voters who had adopted any such act or proposal prior to the effective date of the Revised Statutes, and any and all such acts so adopted prior to the effective date of the Revised Statutes shall be and remain valid and operative as revised, compiled or otherwise included in the Revised Statutes, and the adoption of any such proposal shall be and remain valid and operative in like manner.



Section 1:1-18 - Corporations, Associations Or Societies; Effect Of Repealer On Existence, Etc., Thereof

1:1-18. Corporations, associations or societies; effect of repealer on existence, etc., thereof
The repeal by the enactment of the Revised Statutes or of any statute of any other statute or part thereof, under or by virtue of which any corporation, association or society, of whatsoever nature, was incorporated or formed and is in existence at the time when the Revised Statutes or such repealing statute, as the case may be, became or becomes effective, shall not be construed to work a dissolution of any such existing corporation, association or society; but the charter, certificate of incorporation or articles of association and the rights, powers, privileges, duties, obligations of and limitations upon any such existing corporation, association or society shall, unless otherwise provided in the Revised Statutes, or such repealing statute, continue as though the Revised Statutes, or such repealing statute, had not been enacted, and every such existing corporation, association or society shall remain and continue to be liable on its bonds and other obligations issued and outstanding on the date when the Revised Statutes became, or such repealing statute becomes effective.

Amended by L.1960, c. 187, p. 783, s. 12, eff. Jan. 18, 1961.



Section 1:1-19 - Corporations, Associations Or Societies Included In Revised Statutes

1:1-19. Corporations, associations or societies included in Revised Statutes
Any corporation, association or society incorporated, organized or formed prior to the effective date of the Revised Statutes under or by virtue of any act or part of any act, the substance of which has been included, in whole or in part, in the Revised Statutes as a title, subtitle, part, chapter, article or section or sections thereof, may be referred to and shall be included within the designation or description of corporations, associations or societies incorporated, organized or formed under or by virtue of the provisions of such title, subtitle, part, chapter, article or section or sections.



Section 1:1-20 - Public Institutions And Agencies; Effect Of Repealer Thereon

1:1-20. Public institutions and agencies; effect of repealer thereon
The repeal by the enactment of the Revised Statutes of any act or part of any act under which any public institution or agency has been established shall not, unless such institution or agency has, prior to the effective date of the Revised Statutes, been abolished, affect the existence or continuance of such institution or agency, but the same shall be and continue in existence and be governed by the provisions of the Revised Statutes relating to and dealing therewith.



Section 1:1-21 - Construction And Effect Of Statutes Compiled Or Saved From Repeal

1:1-21. Construction and effect of statutes compiled or saved from repeal
Statutes and parts of statutes included in the Revised Statutes under the titles by which they were adopted by the Legislature and the statutes contained in Appendix A (App. A:1-1 et seq.), and statutes and parts of statutes included in the Revised Statutes or in any other statute by reference to their titles or in any other manner, and designated as "saved from repeal" shall have operative force and effect only to the extent that they were operative and effective at the time of the taking effect of the Revised Statutes or of such other statute, as the case may be. Such statutes or parts of statutes shall not be deemed repealed by the enactment of the Revised Statutes or of such other statute, except so far as they are inconsistent with the provisions thereof but, in so far as they may have been so repealed or have been superseded or impliedly repealed by legislation subsequent to their enactment, they shall remain so superseded or repealed, and shall have no further or additional effect because of their inclusion in the Revised Statutes, or such other statute, as aforesaid.

Amended by L.1960, c. 187, p. 783, s. 13, eff. Jan. 18, 1961.



Section 1:1-22 - Statutes Which Became Effective Before September 15, 1948 Relating To Courts Or Officers Existing Prior Thereto; Effect To Be Given To

1:1-22. Statutes which became effective before September 15, 1948 relating to courts or officers existing prior thereto; effect to be given to
Any statute, which became effective prior to September fifteenth, one thousand nine hundred and forty-eight and still remains in effect and which contains any provision governing or relating to any court or officer, existing prior to said date in accordance with the Constitution of 1844, hereinafter designated, shall be given effect, on and after said date, as governing or relating to the court or officer established in accordance with the Constitution of 1947, hereinafter designated, as though the reference therein to the former court or officer were made to such latter court or officer, except as otherwise provided in this act or in the Rules made and promulgated by the Supreme Court and in cases in which the provisions of the Constitution of 1947 may be to the contrary, and any power conferred upon, jurisdiction vested in, duty provided to be performed by, limitation prescribed upon the action of, or provision governing or relating to, any such former court or officer shall, except as aforesaid, be conferred upon, be vested in, be performed by, be applicable to or govern or relate to such latter court or officer as fully as though such latter court or officer were specifically referred to therein:

(a) Where the reference is to the Court of Errors and Appeals, it shall be given effect as though it were to the Supreme Court established by the Constitution of 1947, except where a right of review by the Court of Errors and Appeals, by appeal or otherwise, is provided for in such statute;

(b) Where the reference is to the former Supreme Court, in respect to its appellate jurisdiction, it shall be given effect as though it were to the Appellate Division of the Superior Court, and otherwise as though it were to the Law Division of the Superior Court or a Judge of the Superior Court assigned to the Law Division thereof;

(c) Where the reference is to the Court of Chancery, it shall be given effect as though it were to the Chancery Division of the Superior Court or a Judge of the Superior Court assigned to the Chancery Division thereof;

(d) Where the reference is to the Prerogative Court, in respect to its appellate jurisdiction, it shall be given effect as though it were to the Appellate Division of the Superior Court, and otherwise as though it were to the Chancery Division of the Superior Court or a Judge of the Superior Court assigned to the Chancery Division thereof;

(e) Where the reference is to the Circuit Court, it shall be given effect as though it were to the Law Division of the Superior Court or a judge of the Superior Court assigned to the Law Division thereof;

(f) Where the reference is to the Chancellor as acting in, or constituting, the Court of Chancery, it shall be given effect as though it were to the Chancery Division of the Superior Court or to a Judge of the Superior Court assigned to the Chancery Division thereof, and otherwise as though it were to the Chief Justice of the Supreme Court established by the Constitution of 1947;

(g) Where the reference is to the Ordinary, as such, or as the Surrogate General or Judge of the Prerogative Court, or in terms of similar import, as acting in, or as, the Prerogative Court, in respect to his or its appellate jurisdiction, it shall be given effect as though it were to the Appellate Division of the Superior Court, and otherwise as though it were to the Chancery Division of the Superior Court or to any Judge of the Superior Court assigned to the Chancery Division thereof;

(h) Where the reference is to the Chief Justice of the former Supreme Court, it shall be given the same effect as is herein provided where such reference is to a former "Supreme Court Justice;"

(i) Where the reference is to a former Supreme Court Justice, as the Supreme Court Justice presiding in a circuit, or in such terms as indicate that the reference is to such former officer while performing his duty of presiding in or over the circuit of the former Supreme Court of a county, it shall be given effect as though it were to such Judge of the Superior Court as is assigned in a similar capacity in the county if any such Judge is so assigned, otherwise as though it were to a Judge of the Superior Court assigned to the Law Division thereof in the county;

(j) Where the reference is to a Vice Chancellor, it shall be given effect as though it were to a Judge of the Superior Court assigned to the Chancery Division thereof;

(k) Where the reference is to a Vice Ordinary, in respect to the exercise of any appellate jurisdiction or action in an appellate capacity, it shall be given effect as though it were to the Appellate Division of the Superior Court, and otherwise as though it were to a Judge of the Superior Court assigned to the Chancery Division thereof;

(l) Where the reference is to a Circuit Court Judge, it shall be given effect as though it were to the Judge of the Superior Court assigned to the Law Division thereof;

(m) Where the reference is to the Court of Oyer and Terminer, the Court of Quarter Sessions, the Court of Special Sessions, or the Court of Common Pleas, of any county, or to any Judge of any such court, it shall be given effect as though it were to the Law Division of the County Court of such county or to a Judge thereof;

(n) Where the reference is to a Judge of the Court of Common Pleas sitting in the Court of Oyer and Terminer, in the Court of Quarter Sessions, in the Court of Special Sessions, or in the Court of Common Pleas, of any county, or to a Judge of the Court of Quarter Sessions, of the Court of Special Sessions, or of the Court of Common Pleas, of any county, it shall be given effect as though it were to a Judge of the County Court of such county;

(o) Where the reference is to the Orphans' Court, or any Judge of the Orphans' Court, of any county, it shall be given effect as though it were to the Probate Division of the County Court of said county, or to a Judge of the County Court of said county;

(p) Where the reference is to the Clerk of the Court of Errors and Appeals, it shall be given effect as though it were to the Clerk of the new Supreme Court;

(q) Where the reference is to the Clerk of the Supreme Court, the Clerk in Chancery or the Clerk of the Court of Chancery, however described, or to the Register of the Prerogative Court, it shall be given effect as though it were to the Clerk of the Superior Court;

(r) Where the reference is to the Clerk of the Court of Oyer and Terminer, the Clerk of the Court of Quarter Sessions, the Clerk of the Court of Special Sessions, the Clerk of the Court of Common Pleas, or the Clerk of the Circuit Court, of any county, it shall be given effect as though it were to the county clerk of the county;

(s) Where the reference is to the Clerk of the Orphans' Court of any county, it shall be given effect as though it were to the Surrogate of the county, acting as the Clerk of the Probate Division of the County Court of the county;

(t) Where the reference is to an Advisory Master in Chancery, it shall be given effect as though it were to the same or to a similar officer of the Superior Court or such officer as shall be authorized to perform the same or similar duties in the Superior Court as were performed by such officer in the Court of Chancery;

(u) Where the reference is to a Master in Chancery or a Master of the Court of Chancery or to a Solicitor in Chancery, it shall be given effect as though it were to an Attorney at Law.

In the event that any such statute is proceeded under pursuant to law or the Rules of the Supreme Court, in any action, cause or proceeding, on or after September fifteenth, one thousand nine hundred and forty-eight, by complaint, answer, crossclaim or counterclaim, or in any other manner, in any division or part of any court other than the division hereinbefore named, such statute shall be given effect as though the appropriate division or part of said court were named herein.

L.1948, c. 375, p. 1540, s. 1.



Section 1:1-23 - Statutes Containing References To Proceedings Under Former Prerogative Writs

1:1-23. Statutes containing references to proceedings under former prerogative writs
Where any such statute contains a reference to any proceeding under the former prerogative writs the reference shall be given effect, on and after September fifteenth, one thousand nine hundred and forty-eight, as though it were to a proceeding in lieu of the prerogative writs provided for by the Rules made and promulgated by the Supreme Court.

L.1948, c. 375, p. 1544, s. 2.



Section 1:1-24 - Statutes Containing References To Certain Summary Proceedings

1:1-24. Statutes containing references to certain summary proceedings
Where any such statute contains a reference to any summary proceeding founded upon a cause of action of an equitable nature to be begun by petition the reference shall be given effect, on and after September fifteenth, one thousand nine hundred and forty-eight, as though it were to a similar proceeding to be begun by complaint.

L.1948, c. 375, p. 1545, s. 3.



Section 1:1-25 - Statutes Containing References To "Term Of Court"

1:1-25. Statutes containing references to "term of court"
When any such statute contains a reference to a "term of court" or to "terms of court" the reference shall be given effect, on and after September fifteenth, one thousand nine hundred and forty-eight, as though it were to a stated session or stated sessions of such court.

L.1948, c. 375, p. 1545, s. 4.



Section 1:1-26 - Statutes Containing References To Rules

1:1-26. Statutes containing references to rules
Where any such statute contains a reference to the Rules of the Court of Chancery, the Rules of the Prerogative Court, the Rules of the former Supreme Court or the Rules of the Orphans' Courts or to a Rule or Rules of any of such courts, by any other designation, the reference shall be given effect on and after September fifteenth, one thousand nine hundred and forty-eight, as though it were to the Rules or a Rule made and promulgated by the Supreme Court governing the practice and procedure in the court succeeding to the jurisdiction of the court referred to in such statute, if any such Rule is appropriate to the subject matter of such reference.

L.1948, c. 375, p. 1545, s. 5.



Section 1:1-27 - Effective Date

1:1-27. Effective date
This act shall take effect September fifteenth, one thousand nine hundred and forty-eight.

L.1948, c. 375, p. 1545, s. 6.



Section 1:1-28 - Effect To Be Given Certain Statutory References Upon Taking Effect Of Acts Adopting New Titles 2a And 3a

1:1-28. Effect to be given certain statutory references upon taking effect of acts adopting new Titles 2A and 3A
Any reference to a section or sections of Title 2 or Title 3 of the Revised Statutes as amended and supplemented, included in any other title of the Revised Statutes as amended and supplemented, or in any other statute which became effective prior to the effective date of the adoption of Title 2A, Administration of Civil and Criminal Justice, as revised in one thousand nine hundred and fifty-one and Title 3A, Administration of Estates--Decedents and Others, as revised in one thousand nine hundred and fifty-one, and still remains in effect, shall be given effect on and after the date of the adoption of the said supplements to the Revised Statutes, consisting of Title 2A, Administration of Civil and Criminal Justice, as revised in one thousand nine hundred and fifty-one, and Title 3A, Administration of Estates--Decedents and Others, as revised in one thousand nine hundred and fifty-one, as though the reference therein were made to the section or sections of the said Titles 2A and 3A which contains the statutory material formerly included in the said section or sections of Titles 2 and 3 of the Revised Statutes as amended and supplemented, and that for the purpose of determining the said corresponding sections, reference may be made to the said distribution tables.

Where the statutory material formerly included in Titles 2 and 3 of the Revised Statutes as amended and supplemented, is not included in the said Titles 2A and 3A and, therefore, not enacted in the said revisions of one thousand nine hundred and fifty-one, references thereto in any other title of the Revised Statutes as amended and supplemented, or in any other statute which so became effective and remains in effect, shall cease to be operative and shall be deemed to be superseded.

L.1951, First Sp.Sess., c. 346, p. 1459, s. 1.



Section 1:2-1 - Enacting Clause Of Laws; Numbering Sections; Engrossing Of Bills

1:2-1. Enacting clause of laws; numbering sections; engrossing of bills
All laws of this State shall begin in the following style: "Be it enacted by the Senate and General Assembly of the State of New Jersey" , after which shall follow the sections numbered consecutively 1, 2, 3, et cetera, with the Arabic numerals, each number being followed immediately by the significant words of the section, without the prefix of the word "that" or the words "and be it enacted" , or any other formal prefix whatsoever. The Legislature shall see that all bills are engrossed in conformity to the provisions of this section and R.S. 1:2-2.

Amended by L.1981, c. 448, s. 1, eff. Jan. 12, 1982.



Section 1:2-2 - Chapters Designated By Arabic Numerals

1:2-2. Chapters designated by Arabic numerals
Arabic numerals shall be used to designate the numbers of the chapters of the several laws in the order in which they are enacted.



Section 1:2-3 - Effective Date Of Public Acts

1:2-3. Effective date of public acts
No public act shall go into operation or be in force until the fourth day of July next after the passage thereof, unless otherwise specially provided for in such act.



Section 1:2-3.1 - Format Of Bills, Joint Resolutions For Governor's Signature.

1:2-3.1 Format of bills, joint resolutions for Governor's signature.

1.Every bill and every joint resolution which has passed the Legislature shall be presented to the Governor in the same text as that in which it passed the Legislature and it shall be acted upon by the Governor accordingly but any bill or joint resolution in which material enclosed in bold-faced brackets is included shall, if it becomes law, be construed as though the material so included was omitted therefrom and no material so included shall be or constitute any part of the statute so enacted but a legend shall be affixed to the bottom of the first page of the bill or joint resolution indicating that material so included is intended to be omitted from the bill or joint resolution, when it becomes law. In addition, every annual appropriations bill which has passed the Legislature that may include one or more displays of summaries of items of appropriations as may appear within the bill shall not, if the bill becomes law, be construed as though the material so included within any display of summaries of items of appropriations constitutes any part of the act and a legend shall be affixed to the bottom of the first page of the bill indicating that material included within any display is intended to be for the purpose of displaying summaries of the items of appropriations set forth elsewhere within that act and, while included within the text of the law, is not intended to be part of the law.

L.1954,c.28,s.1; amended 1999, c.98, s.2.



Section 1:2-3.2 - Display Of Summaries Of Appropriations.

1:2-3.2 Display of summaries of appropriations.

1.Unless it is otherwise expressly provided, the following display, or a substantially similar display, of summaries of appropriations as may appear within an annual appropriations act shall not be deemed to be part of that act but shall be for the purpose of displaying summaries of the items of appropriations made elsewhere within that act:

(For Display Purposes Only)

Summary of Appropriations - Department of [Name of Department]
Appropriations by Category:
Direct State Services..........................................$(subtotal)
Grants-in-Aid.................................................... $(subtotal)



Section 1:2-4 - Printed Laws As Evidence

1:2-4. Printed laws as evidence
All the laws heretofore printed, and all that may hereafter be printed by authority of this state, shall be received in evidence before any court in this state, anything in any law to the contrary notwithstanding.



Section 1:2-5 - Enacted Bills And Resolutions; Delivery To Governor; Signing By Governor And Delivery To Secretary Of State; Filing By Secretary Of State

1:2-5. Enacted bills and resolutions; delivery to governor; signing by governor and delivery to secretary of state; filing by secretary of state
On the passage of any bill, or the adoption of any joint resolution, by both Houses of the Legislature, the same shall be delivered to the Governor or person administering the government, who, if he shall approve such bill or joint resolution, shall sign and deliver the same to the Secretary of State, to be filed in his office, in such order that the laws and joint resolutions of each sitting of the Legislature shall be kept separately, according to the year in which they shall be passed, and not delivered to any person whatsoever, but safely kept by the Secretary of State in his office, and not suffered to be taken or removed therefrom on any pretext whatsoever.

Amended by L.1948, c. 13, p. 60, s. 1, eff. July 4, 1948.



Section 1:2-6 - Bills Not Signed Or Vetoed By Governor; Indorsement And Certification By Governor; Delivery To, Indorsement And Filing By Secretary Of State

1:2-6. Bills not signed or vetoed by governor; indorsement and certification by governor; delivery to, indorsement and filing by secretary of state
If any bill shall pass both Houses of the Legislature, and be presented to the Governor pursuant to Article V, Section I, paragraph 14, of the Constitution of this State, and the same shall not be returned to the house in which it originated within the time limited by the Constitution, whereby the same has become a law, in like manner as if the Governor had signed the same, the Governor shall indorse thereon, and sign, a certificate of the true time the same was presented to him, and deliver the same to the Secretary of State, who shall indorse thereon, and sign, a certificate of the time it was delivered to him, and file and keep the same in his office, to be there safely kept, with the other laws of the same sitting, as directed by section 1:2-5 of this Title.

Amended by L.1948, c. 13, p. 61, s. 2, eff. July 4, 1948.



Section 1:2-7 - Bills Passed Over Governor's Veto; Delivery To And Filing By Secretary Of State

1:2-7. Bills passed over governor's veto; delivery to and filing by secretary of state
If any bill, passed by both houses of the legislature and presented to the governor, and returned by him with his objections to the house in which it originated, shall nevertheless afterwards become a law in the manner prescribed by the constitution, the presiding officer of the house in which such bill originated shall deliver the same to the secretary of state, who shall file and keep the same in his office, with the other laws of the same sitting, as directed by section 1:2-5 of this title.



Section 1:2-8 - Certified Copies Of Filed Bills And Resolutions; Use As Evidence; Fee

1:2-8. Certified copies of filed bills and resolutions; use as evidence; fee
The secretary of state shall give copies of any law or joint resolution filed in his office pursuant to sections 1:2-5, 1:2-6 and 1:2-7 of this title to any person making application therefor, which copies, when certified by the secretary of state, under his hand and seal, to be true copies, shall be received in evidence in any court of the state, and be as good and effectual as if the originals were then and there produced and proved. The secretary of state, for furnishing copies pursuant to this section, shall receive from the person making application for such copies the fee allowed by section 22:4-1 of the title Fees and Costs.



Section 1:3-1 - Preparation Of Laws For Printing.

1:3-1 Preparation of laws for printing.

1:3-1. The Legislative Services Commission shall direct the Office of Legislative Services that, as soon as practicable after any law is enacted, it shall prepare the same for printing and in so doing, it shall make such corrections in the text thereof, as shall be directed by the Legislative Services Commission, and shall omit from the text thereof all material inserted therein, which is enclosed in bold-faced brackets, together with the brackets and all footnotes relating thereto, and shall cause material, appearing in the text underlined or printed in italics, to be printed in the same manner as other material is printed. In preparing the annual appropriations act for printing, the Office of Legislative Services shall include all displays of summaries of appropriations as may appear within the act and include a legend affixed to the bottom of the first page of the law indicating that material included within the displays is intended to be for the purpose of displaying summaries of the items of appropriations set forth elsewhere within that law and, while included within the text of the law, is not intended to be part of the law. The office shall cause the several acts of each year to be designated as chapters, numbered in Arabic according to the order of time when they respectively became laws; and shall cause headnotes, descriptive of the contents, to be printed at the beginning of such sections as it shall deem appropriate, and shall cause such sections of the several acts of each year to be marked with such compilation numbers as shall be appropriate in its judgment; and it shall, in like manner, cause the joint resolutions of the Senate and General Assembly and the concurrent resolutions of the Senate and General Assembly agreeing to any proposed amendment or amendments of the Constitution or providing for the publication and submission to the people of any such proposed amendment or amendments to be prepared for printing.

The Office of Legislative Services, through its Legislative Counsel, is authorized to correct in the text, but not in the title, of any law, such errors in references to other laws and in punctuation and spelling, and other obvious errors in form, which will not affect the substance of the law, as shall be concurred in by the Attorney General and shall make such corrections in preparing the law for printing.

The Office of Legislative Services, through its Legislative Counsel, is further authorized to correct errors caused when two or more amendments to the same section of law are enacted, at the same or different sessions of the Legislature, but such amendments inadvertently omit provisions of, and fail to refer to, one another. Only amendments that may be put into simultaneous operation may be reconciled. Corrections shall be concurred in by the Attorney General and, thereafter, the office shall prepare the law for printing.

The Office of Legislative Services shall also cause the proclamations of the Governor made during the previous year, which the Governor shall direct to be printed, to be copied and prepared for printing.

The Office of Legislative Services shall prepare but one index, alphabetically arranged, to all the acts and joint resolutions of the year and the proclamations of the previous year.

Amended 1941, c.19; 1954, c.28, s.2; 1967, c.4, s.1; 1981, c.448, s.2; 1999, c.98, s.3.



Section 1:3-2 - Delivery To Printer Of True Copies Of Laws, Joint Resolutions, Proclamations And Index, And Analyses, Tables And Schedules

1:3-2. Delivery to printer of true copies of laws, joint resolutions, proclamations and index, and analyses, tables and schedules
The Office of Legislative Services shall deliver a true copy of each law and joint resolution filed with the Secretary of State, prepared in accordance with the provisions of R.S. 1:3-1, to the printer having the contract to print the laws. The office shall also furnish to such printer copies of such proclamations of the Governor to be printed with the laws, and copy for the index prepared by it pursuant to R.S. 1:3-1, together with such analyses, tables and schedules indicating changes made in the statute law since the enactment of the Revised Statutes as it shall determine are appropriate, which shall be printed and distributed as part of the pamphlet laws.

Amended by L.1939, c. 379, p. 913, s. 1, eff. Nov. 18, 1939; L.1967, c. 4, s. 2, eff. Feb. 16, 1967; L.1981, c. 448, s. 3, eff. Jan. 12, 1982.



Section 1:3-3 - Superintendence Of Printing

1:3-3. Superintendence of printing
The Legislative Services Commission, through the Office of Legislative Services, shall direct and superintend the printing of the laws, joint resolutions and proclamations.

Amended by L.1967, c. 4, s. 3, eff. Feb. 16, 1967; L.1981, c. 448, s. 4, eff. Jan. 12, 1982.



Section 1:3-3.1 - Numbering Of Laws; First And Second Annual Session

1:3-3.1. Numbering of laws; first and second annual session
Every bill and joint resolution enacted into law during the first annual session of a Legislature shall be numbered and printed as a public law of that legislative year. Every bill and joint resolution introduced in the first annual session of a Legislature and enacted into law after the convening of the second annual session of the same Legislature shall be numbered and printed as a public law of the legislative year of the second annual session.

L.1970, c. 1, s. 1, eff. Jan. 26, 1970.



Section 1:3-4 - Style And Contents Of Annual Volume Of Laws

1:3-4. Style and contents of annual volume of laws
The laws enacted at each session of the Legislature shall be printed in the same general style as heretofore, subject to such modifications and modernization as the Legislative Services Commission, through the Office of Legislative Services, shall from time to time direct. Preceding the first chapter of the pamphlet laws, there shall be printed the legislative list of members' names arranged by Senate and General Assembly districts. Following the last chapter of the pamphlet laws, there shall be printed first, the joint resolutions of the Senate and General Assembly arranged in numerical order, and such proclamations of the Governor made during the previous year as are to be printed with the laws.

Amended by L.1967, c. 4, s. 4, eff. Feb. 16, 1967; L.1981, c. 448, s. 5, eff. Jan. 12, 1982.



Section 1:3-5 - Printing Laws; Contract

1:3-5. Printing laws; contract
The printer having the contract to print the laws shall print the acts of the Legislature and such other material as required to be published therewith in such manner and quantity as shall be provided in his contract.

Amended by L.1967, c. 4, s. 5, eff. Feb. 16, 1967.



Section 1:3-6 - General Control And Supervision Of Printing

1:3-6. General control and supervision of printing
The general control and supervision of the printing of the laws, resolutions and proclamations shall be in the Legislative Services Commission, and the printing shall be subject to the provisions of R.S. 52:36-3 and R.S. 52:36-4.

L.1967, c. 4, s. 6, eff. Feb. 16, 1967. Amended by L.1981, c. 448, s. 6, eff. Jan. 12, 1982.



Section 1:3-7 - Binding And Distribution Of Paper Volumes Of Laws

1:3-7. Binding and distribution of paper volumes of laws
The Office of Legislative Services shall, under the direction and control of the Legislative Services Commission, cause to be bound in plain and substantial binding so many of the paper volumes of the laws as the commission shall direct. The office shall distribute them in the manner that the commission prescribes.

Amended by L.1981, c. 448, s. 7, eff. Jan. 12, 1982.



Section 1:4-1 - Style Of Printing Journal And Minutes

1:4-1. Style of printing journal and minutes
The Senate Journal, the Assembly Minutes and the minutes of the joint meetings of both Houses of the Legislature shall be printed in such style as the Senate and General Assembly shall direct.

Amended by L.1981, c. 448, s. 8, eff. Jan. 12, 1982.



Section 1:4-2 - Preparation Of Copies Of Journal And Minutes For Printing; Originals Deposited With Secretary Of State

1:4-2. Preparation of copies of journal and minutes for printing; originals deposited with secretary of state
The Secretary of the Senate shall cause to be prepared for printing copies of the Senate Journal in which shall be included the minutes of the joint meetings of the Legislature, as directed by the Senate; and the clerk of the General Assembly shall cause to be prepared like copies of the house minutes. The copies so prepared shall be delivered by the Office of Legislative Services to the person having the contract to print the same.

Immediately after each copy of the Senate Journal and Assembly Minutes has been made and prepared for printing as required by this section, the originals shall be deposited in the office of the Secretary of State, there to remain and by him be kept unaltered and undefaced.

Amended by L.1981, c. 448, s. 9, eff. Jan. 12, 1982.



Section 1:4-4 - Indexes Of Journal And Minutes; Preparation; Printing And Delivery

1:4-4. Indexes of journal and minutes; preparation; printing and delivery
The Secretary of the Senate and the Clerk of the General Assembly, respectively, shall prepare and deliver to the printer an index of the Senate Journal and Assembly Minutes for the entire session. The printer shall print as many copies as the Senate and General Assembly direct.

Amended by L.1981, c. 448, s. 10, eff. Jan. 12, 1982.



Section 1:4-5 - Binding And Distribution Of Complete Journals And Minutes

1:4-5. Binding and distribution of complete journals and minutes
Upon receipt of the Senate Journal and Assembly Minutes, together with the indexes thereto, the Office of Legislative Services shall cause to be bound in plain and substantial binding so many of such copies as the Senate and General Assembly shall determine, which bound copies shall be distributed by the office as directed by the Senate and General Assembly.

Amended by L.1981, c. 448, s. 11, eff. Jan. 12, 1982.



Section 1:4-6 - Current Legislative Printing; Subscriptions; Cost; Advance Copies Of Laws

1:4-6. Current legislative printing; subscriptions; cost; advance copies of laws
a. Any person desiring a complete set of the bills and resolutions introduced in any year in the Legislature, together with the usual index slips, daily memoranda, advance parts of the Journal of the Senate and Minutes of the Assembly and advance copies of laws, may file an application therefore with the Office of Legislative Services, accompanying the application with payment of an annual subscription fee in an amount to be fixed from time to time by the Legislative Services Commission. Upon receipt of the application and fee, the Office of Legislative Services shall cause the name and address of the applicant to be added to the printer's mailing list of members of the Legislature, and thereafter during the year such bills and resolutions, slips, daily memoranda, advance parts of the Journal and Minutes and advance copies of laws shall be mailed by the printer to such applicant as and when the same are mailed to members of the Legislature.

b. Any person desiring an advance copy of each law, to be published and distributed prior to the printing of the annual edition of the laws as provided in R.S. 1:3-1, may file an application therefor with the Office of Legislative Services accompanying the application with payment of an annual subscription fee to be fixed by the Legislative Services Commission in the manner provided in subsection a. of this section.

Amended by L.1953, c. 116, p. 1302, s. 1, eff. Jan. 1, 1954; L.1972, c. 175, s. 1; L.1981, c. 448, s. 12, eff. Jan. 12, 1982.



Section 1:4-7 - General Control And Supervision; Laws Applicable

1:4-7. General control and supervision; laws applicable
The general control and supervision of the printing of the Senate Journal, the Assembly Minutes and the current legislative printing shall be in the Legislative Services Commission, and the printing shall be subject to the provisions of R.S. 52:36-3 and R.S. 52:36-4.

Amended by L.1981, c. 448, s. 13, eff. Jan. 12, 1982.



Section 1:5-1 - Acceptance Filed With Secretary Of State

1:5-1. Acceptance filed with secretary of state
Whenever a statute shall be adopted or accepted by the voters of a county or municipality at an election, the clerk of the county or municipality, shall, within ten days after the result of the election is ascertained, make return of the fact to the secretary of state, who shall file the same in his office.



Section 1:5-2 - Statement Of Adoption Or Acceptance Published In Volume Of Laws; Effect

1:5-2. Statement of adoption or acceptance published in volume of laws; effect
Whenever a statute shall be adopted or accepted by the voters of the state, or a proposed statute shall become effective by action of the voters of the state, and whenever the clerk of a county or municipality shall make return as required by section 1:5-1 of this title, the secretary of state shall publish in the volume of laws enacted by the next ensuing legislature a statement setting forth the title of the act, the year of its enactment, its chapter number in the printed volume of laws and the date when it was adopted, accepted or made effective.

The statement published by the secretary of state pursuant to this section shall be prima facie evidence of the fact that such statute has been adopted, accepted or made effective, and of the date when it was adopted, accepted or made effective.



Section 1:5-3 - Format Of Petition For Referendum

1:5-3. Format of petition for referendum
4. a. Whenever a petition is circulated within a county, municipality, school district, or special district for the purpose of gathering the signatures of registered voters in order to place a referendum question on the ballot in any election, each page of the petition shall be arranged to contain, in addition to such other content relative thereto required by law, double spacing between the signature lines of the petition so that each signer thereof is afforded sufficient space to provide his or her printed name, address and signature.

b.Upon the enactment of this act, the Attorney General shall notify in writing each county and municipal clerk and the secretary of the board of education of each school district in the State of the provisions of subsection a. of this section and thereafter shall repeat such notification as periodically as the Attorney General deems necessary.

L.2001, c.211, s.4.



Section 1:6-1 - Notice Of Application For Passage In General; Contents; Publication

1:6-1. Notice of application for passage in general; contents; publication
Whenever, by the constitution, notice of the intention to apply for the passage of any bill is required, such notice shall contain a correct statement of the general object of the bill, be signed by at least one of the parties intending to apply for its passage, and be published, except as required by section 1:6-3 of this title, at least one week before the introduction of such bill, and after the first day of January next preceding such introduction, in at least one of the newspapers published in each county in which the bill is, or is likely, to take effect.



Section 1:6-3 - Notice Of Application For Passage Of Bill To Repeal Corporate Charter; Publication; Service On Corporation

1:6-3. Notice of application for passage of bill to repeal corporate charter; publication; service on corporation
The notice of intention to apply for the passage of a bill to repeal the charter of any corporation, or bill to repeal the charter and dispose of the property of any corporation, shall be given by publishing the same in a daily newspaper published in Trenton, for at least six consecutive days prior to the introduction of the bill, and by serving a copy of the notice upon the president, secretary, registered agent or a director of the corporation, if such officer or agent can be found within the state, and, if no such officer or agent can be found within the state, by personal service of such copy upon them or one of them out of the state, or by mailing a copy to them or one of them, directed to the residence or post-office address of such officer or agent, if known.



Section 1:6-4 - Proof Of Publications Of Notices

1:6-4. Proof of publications of notices
Proof of the publications required by sections 1:6-1 and 1:6-3 of this title shall be by oath or affirmation in writing, made by the publisher, or his authorized agent, of every newspaper in which publication was made. The proof shall contain a copy of the published notice, and shall be presented with the bill when introduced, and, after final vote on the bill, shall be filed and deposited by the officers of the legislature in whose hands it may be in the office of the secretary of state, there to remain.



Section 1:6-5 - Record Of Proof Of Publication Of Notices

1:6-5. Record of proof of publication of notices
The secretary of state shall, after the adjournment of each legislature, record, in well-bound books to be provided by him for that purpose, every proof of the publication of notice of application for the passage of bills required by this chapter that relates to any such bills as have become laws. Such books or certified copies of their contents shall be received in evidence in any place and for any purpose for which the original proof would be received, the same as the original thereof.



Section 1:6-6 - Publication In Pamphlet Laws Prima Facie Evidence Of Notice Given

1:6-6. Publication in pamphlet laws prima facie evidence of notice given
The publication in the pamphlet laws published by the state of any law, as to which notice of intention to apply for its passage is required by the constitution, shall be prima facie evidence that the notice required by the constitution has been given in the manner required by this chapter.



Section 1:6-7 - False Swearing In Making Proofs Of Publications; Perjury

1:6-7. False swearing in making proofs of publications; perjury
If anyone shall falsely swear or affirm, in the making of the proofs required by section 1:6-4 of this title, he shall be deemed guilty of perjury.



Section 1:6-8 - Assessments On Private, Local And Special Acts; Amount; Time For Payment; Effect Of Nonpayment

1:6-8. Assessments on private, local and special acts; amount; time for payment; effect of nonpayment
Each private, local or special act or supplement thereto constitutionally enacted by the legislature, except such as refer to benevolent, religious, charitable or educational institutions shall be assessed the sum of twenty-five dollars, and, until such assessment is paid into the state treasury, no such act shall have the force and effect of law; and if any person interested in any such act fails to pay the assessment thereon before the first day of July next ensuing the passage thereof, the same shall cease, and be inoperative and void, to all intents and purposes as though the same had not been passed.



Section 1:6-9 - Report By Comptroller Of Laws On Which Assessments Unpaid; Proclamation By Governor; Effect

1:6-9. Report by comptroller of laws on which assessments unpaid; proclamation by governor; effect
The comptroller of the treasury shall, during the month of July in each year, report to the governor or person administering the government every law, with its date of approval or passage, which has become inoperative or void by reason of nonpayment of the assessment levied pursuant to section 1:6-8 of this title, and the governor or person administering the government shall, upon receiving such report, forthwith issue his proclamation under the great seal of the state, setting forth the particulars of such report. The proclamation shall be filed by the secretary of state and be printed as required in the case of other proclamations. The proclamation, or a certified copy or a duly printed copy, shall be competent evidence in any court of the state that the laws therein enumerated have become inoperative and void, and no such law shall be received in evidence as a valid and operative law, unless proof shall be made to the satisfaction of the court that the assessment was in fact paid into the treasury within the time prescribed by said section 1:6-8.



Section 1:6-10 - Petition For Passage Of Private, Special Local Law

1:6-10. Petition for passage of private, special local law
1. The governing body of any municipal corporation formed for local government, hereinafter called a municipality, or the board of chosen freeholders of any county, may petition the Legislature for the passage of a private, special or local law regulating the internal affairs of the municipality or county, when authorized so to do by ordinance of the municipality, or by resolution of the board of chosen freeholders of the county, as the case may be, specifying the general nature of the law sought to be passed, duly adopted, after publication and opportunity afforded for public hearing upon not less than seven days' notice duly published.

L.1948,c.199,s.1; amended 1993,c.93,s.3.



Section 1:6-11 - Petition Requesting Filing Of Petition With Legislature

1:6-11. Petition requesting filing of petition with Legislature
Whenever there shall be filed with the clerk of a municipality or the clerk of the board of chosen freeholders of a county a petition signed by at least twenty per centum (20%) or fifteen thousand, whichever is less, of the registered voters of the municipality or county requesting the filing of a petition with the Legislature for the passage of a private, special or local law regulating the internal affairs of the municipality or of the county and specifying the general nature of the law sought to be passed, the clerk shall examine the same and ascertain whether or not it is signed by the requisite number of registered voters and, within ten days after the filing thereof, shall attach his certificate thereto showing the result of such examination and submit the same to the governing body of the municipality or board of chosen freeholders of the county.

L.1948, c. 199, p. 996, s. 2.



Section 1:6-12 - Adoption Of Resolution

1:6-12. Adoption of resolution
If the clerk shall certify to the sufficiency of the petition, the said governing body or board of chosen freeholders shall, within thirty days after the filing of such petition, adopt a resolution authorizing the filing of a petition with the Legislature for the passage of a private, special or local law of the general nature described in the petition so filed with said clerk or in its discretion, adopt a resolution authorizing the submission of the proposal to file such a petition to the legal voters of the municipality or county at the next general election succeeding the adoption thereof, or if the resolution shall be adopted within ninety days next preceding such election, then at the next succeeding general election, in the case of a county or at the next succeeding general or municipal election, whichever shall occur first, in the case of a municipality.

L.1948, c. 199, p. 996, s. 3.



Section 1:6-13 - Question Placed On Ballot

1:6-13. Question placed on ballot
If the resolution so adopted shall provide for submission of said proposal to the voters of the municipality or of the county, there shall be printed on every ballot to be used at such general or municipal election, the following:

If you favor the proposition printed below make a cross X, plus + or check / in the square opposite the word "YES." If you are opposed thereto make a cross X, plus + or check / in the square opposite the word "NO."

YES "Shall the proposal to petition the Legislature

for the passage of a special law entitled 'An act

NO (reciting title)' be adopted?"



In any municipality or county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instructions to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1948, c. 199, p. 996, s. 4.



Section 1:6-14 - Adoption Of Resolution After Favorable Vote

1:6-14. Adoption of resolution after favorable vote
If, at such election, a majority of all of the votes cast both for and against the adoption of such proposal shall be cast in favor of the adoption thereof, it shall be the duty of said governing body or board of chosen freeholders to adopt a resolution authorizing the filing of a petition with the Legislature for the passage of a private, special or local law of the general nature described in the petition within thirty days after the holding of such election.

L.1948, c. 199, p. 997, s. 5.



Section 1:6-15 - Petition; Publication Of Notice Of Intention

1:6-15. Petition; publication of notice of intention
In any case in which an ordinance or resolution authorizing the filing of a petition with the Legislature for the passage of a private, special or local law, pursuant to the provisions of this act, shall be adopted, it shall be the duty of the chief executive officer of the municipality, or the presiding officer of the board of chosen freeholders of the county, to cause a petition, describing the general nature of the private, special or local law sought to be passed, to be prepared and signed by him and attested by the clerk of the municipality or of the board of chosen freeholders under the corporate seal of the municipality or county, and to cause to be published notice of the intention to apply for the passage of a bill of the general nature described in the petition pursuant to the provisions of section 1:6-1 of the Revised Statutes at the next session of the Legislature at which such application can be made after compliance with such provisions, and to cause to be prepared and introduced in the Legislature at said session a private, special or local bill, to carry out the purposes of said petition, for the action of the Legislature thereon.

L.1948, c. 199, p. 997, s. 6.



Section 1:6-16 - Filing Of Petition And Resolution With Bill

1:6-16. Filing of petition and resolution with bill
The original of the petition for the passage of such a law, together with a duly certified copy of the ordinance or resolution authorizing the filing of the same, shall be presented and filed with the bill when the bill is introduced and, after final vote upon the bill, shall be filed and deposited in the office of the Secretary of State with the proof of publication of the notice of intention to apply for the passage of the bill.

L.1948, c. 199, p. 998, s. 7.



Section 1:6-17 - Law Operative Only After Adoption

1:6-17. Law operative only after adoption
Any such private, special or local law passed pursuant to any such petition shall become operative in such municipality or county only when the same shall have been adopted by the vote of the legal voters thereof as hereinafter provided, unless otherwise prescribed in such law.

L.1948, c. 199, p. 998, s. 8.



Section 1:6-18 - Submission Of Question Of Adoption

1:6-18. Submission of question of adoption
The question of the adoption of such law shall be submitted to the legal voters of the municipality or county at the next general election succeeding the passage thereof unless the same shall be passed within twenty-five days next preceding such election, in which case it shall be submitted at the next succeeding general election, in the case of a county, or the next succeeding general or municipal election, whichever shall occur first, in the case of a municipality.

L.1948, c. 199, p. 998, s. 9.



Section 1:6-19 - Question

1:6-19. Question
There shall be printed on each official ballot to be used at such general or municipal election, the following:

If you favor the proposition printed below make a cross x, plus + or check X in the square opposite the word "YES." If you are opposed thereto make a cross x , plus + or check X in the square opposite the word "NO."

YES "Shall "An act (reciting title)'

NO be adopted?"



In any municipality or county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instruction to the voters and shall be voted upon by the use of such machines without marking as aforesaid. L.1948, c. 199, p. 998, s. 10.



Section 1:6-20 - Law Operative Upon Adoption

1:6-20. Law operative upon adoption
If at such election a majority, of all the votes cast both for and against the adoption of such law, shall be cast in favor of the adoption thereof, the same shall immediately become operative in the municipality or county voting thereon.

L.1948, c. 199, p. 999, s. 11.



Section 1:7-1 - Direction By Governor To Attorney General To Institute Proceeding; Application By Attorney General

1:7-1. Direction by governor to attorney general to institute proceeding; application by attorney general
If, at any time within one year after any law or joint resolution has been filed with the Secretary of State pursuant to sections 1:2-5, 1:2-6 or 1:2-7 of this Title, the Governor has reason to believe that any such law or joint resolution was not duly passed by both houses of Legislature, or approved by the Governor or otherwise made effective as law in the manner required by the Constitution, he may direct the Attorney-General to apply to the Appellate Division of the Superior Court, to have the law or joint resolution adjudged void. Thereupon the Attorney-General shall prepare, sign and prosecute the application.

Amended by L.1948, c. 329, p. 1312, s. 1; L.1953, c. 4, p. 24, s. 4, eff. March 19, 1953.



Section 1:7-2 - Summary Hearing Of Application; Witnesses; Depositions; Notices

1:7-2. Summary hearing of application; witnesses; depositions; notices
The court, on the application, shall inquire summarily into the circumstances and may, for that purpose, order witnesses to be subpoenaed and sworn and their depositions taken and such notice to be given of the taking of depositions and the hearing before the court, by publication or otherwise, as it deems just.

Amended by L.1948, c. 329, p. 1313, s. 2; L.1953, c. 4, p. 24, s. 5.



Section 1:7-3 - Hearings; Adjudging Law Or Resolution Void

1:7-3. Hearings; adjudging law or resolution void
After a full hearing the court may, if satisfied that the constitutional and statutory provisions relating to the enactment and approval of laws and joint resolutions have not been complied with, adjudge the law or joint resolution or any part thereof to be void.

Amended by L.1948, c. 329, p. 1313, s. 3; L.1953, c. 4, p. 24, s. 6.



Section 1:7-4 - Application By Citizens; Procedure Thereon

1:7-4. Application by citizens; procedure thereon
Any two or more citizens of the State may, within the time prescribed by section 1:7-1 of this Title, present to the Appellate Division of the Superior Court an application, such as is authorized by said section 1:7-1 to be presented by the Attorney-General, and the court shall proceed thereon in the manner provided by sections 1:7-2 and 1:7-3 of this Title. The applicants may prosecute the application, and the Attorney-General may, if required so to do by the Governor, defend on behalf of the State.

Amended by L.1948, c. 329, p. 1313, s. 4; L.1953, c. 4, p. 25, s. 7.



Section 1:7-5 - Participation By Citizens In Proceedings

1:7-5. Participation by citizens in proceedings
Any citizen of the State may, when an application is presented under authority of either section 1:7-1 or section 1:7-4 of this Title, appear before the court, in defense and subpoena and examine and cross-examine witnesses.

Amended by L.1948, c. 329, p. 1314, s. 5; L.1953, c. 4, p. 25, s. 8.



Section 1:7-6 - Judgment Of Invalidity; Copy For And Proclamation By Governor; Operation And Effect

1:7-6. Judgment of invalidity; copy for and proclamation by governor; operation and effect
If in any application authorized in this chapter, the court shall adjudge any law or joint resolution, or any part thereof, to be void, the clerk of the court shall thereupon make a true copy of the judgment, certify the same under his hand and seal of the court and deliver the copy to the Governor or person administering the government, who shall issue his proclamation under the great seal of the State, setting forth such judgment. The proclamation shall be filed, published and printed with the laws as other proclamations are required to be filed, published and printed, and shall be judicially noticed and received in evidence in all courts of the State in the same manner and to the same extent that the law or joint resolution therein specified would have been if such judgment had not been made. No law or joint resolution, or part thereof, adjudged void shall, after the entry of such judgment as provided in this chapter, be judicially noticed or received in evidence by any of the courts of the State. Amended by L.1948, c. 329, p. 1314, s. 6; L.1953, c. 4, p. 25, s. 9.



Section 1:7-7 - Costs, Fees And Expenses Of Proceedings

1:7-7. Costs, fees and expenses of proceedings
When an application presented under authority of section 1:7-4 of this Title is dismissed the court shall allow and tax the costs and necessary expenses of the Attorney-General, including a fee to the Attorney-General of not to exceed five hundred dollars ($500.00) in any one case, and shall order the payment thereof by such citizens, and payment thereof may be enforced by execution.

Amended by L.1948, c. 329, p. 1314, s. 7; L.1953, c. 4, p. 26, s. 10.



Section 1:8-1 - Appointment, Powers And Duties Of Commissioners

1:8-1. Appointment, powers and duties of commissioners
L.1909, c. 154, p. 229 [C.S. p. 4987, s.s. 79 to 82], entitled "An act to authorize the appointment of commissioners to represent this state in the commission for the promotion of uniform legislation in the United States," approved April seventeenth, one thousand nine hundred and nine, saved from repeal. [This act authorizes the appointment of three commissioners for three-year terms, without compensation, except traveling and other expenses incurred in the discharge of their official duties, whose duties are to examine certain subjects such as marriage and divorce, et cetera, as to which uniformity of legislation in the various states is desirable, to confer as to such legislation with commissioners appointed by other states for the same purposes, to consider and draft uniform acts to be submitted for approval by the several states, to devise and recommend such other and further course of action as will tend to promote uniformity of legislation, and to make annual and other reports to the governor for transmission to the legislature.]



Section 1:10-1 - Commission Established; Members; Powers And Duties

1:10-1. Commission established; members; powers and duties
L.1925, c. 73, p. 244, entitled "An act to provide for the revision and consolidation of the public statutes of this state," approved March twelfth, one thousand nine hundred and twenty-five, saved from repeal. [This act provides for the appointment by the chancellor of three commissioners, who shall be counselors at law, to revise, simplify, arrange and consolidate all the public acts of the state; states the powers and duties of the commissioners in respect of such revision; provides for the submission by the commissioners to the legislature of a printed copy of the public acts revised by them; requires the commissioners, after the laws revised by them have been submitted to and approved by the legislature, to prepare the same for the press, with the proper references and notes; provides for the distribution of the statutes so revised; authorizes the commissioners to select a chairman; provides for the compensation of the commissioners and of the persons employed by them; provides for the filling of vacancies in the membership of the commission; and makes a preliminary appropriation.]



Section 1:12A-1 - Law Revision Commission

1:12A-1. Law Revision Commission
There is created in the Legislative Branch of State Government a commission to be known as the New Jersey Law Revision Commission.

L. 1985, c. 498, s. 1, eff. Jan. 21, 1986.



Section 1:12A-2 - Membership

1:12A-2. Membership
The commission shall consist of:

a. The chairman of the Senate Judiciary Committee, or its successor, who shall serve while chairman of that committee;

b. The chairman of the Assembly Judiciary, Law, Public Safety and Defense Committee, or its successor, who shall serve while chairman of that committee;

c. The Deans, or their designees, of Rutgers Law School, Newark; Rutgers Law School, Camden; and Seton Hall Law School; and

d. Four attorneys admitted to the practice of law in this State, two to be appointed by the President of the Senate, no more than one of whom shall be of the same political party, and two to be appointed by the Speaker of the General Assembly, no more than one of whom shall be of the same political party.

L. 1985, c. 498, s. 2, eff. Jan. 21,1986.



Section 1:12A-3 - Terms

1:12A-3. Terms
Of the members of the commission first appointed, two shall be appointed for terms of four years and two for terms of five years. Thereafter, members shall be appointed for terms of five years. Members shall serve until the appointment and qualification of their successors.

L. 1985, c. 498, s. 3, eff. Jan. 21, 1986.



Section 1:12A-4 - Vacancies

1:12A-4. Vacancies
Vacancies shall be filled for the unexpired terms in the same manner as the original appointments were made.

L. 1985, c. 498, s. 4, eff. Jan. 21, 1986.



Section 1:12A-5 - No Compensation

1:12A-5. No compensation
Members of the commission shall not receive any compensation, but they shall be reimbursed for expenses incurred in the performance of their duties.

L. 1985, c. 498, s. 5, eff. Jan. 21, 1986.



Section 1:12A-6 - Chairman

1:12A-6. Chairman
The commission shall elect one member thereof as chairman, who shall serve for a term of two years.

L. 1985, c. 498, s. 6, eff. Jan. 21, 1986.



Section 1:12A-7 - Employees

1:12A-7. Employees
The commission may appoint employees and consultants as may, in its judgment, be necessary, prescribe their qualifications and duties, and fix their compensation within the availability of amounts appropriated for that purpose.

L. 1985, c. 498, s. 7, eff. Jan. 21, 1986.



Section 1:12A-8 - Functions; Duties

1:12A-8. Functions; duties
The commission shall promote and encourage the clarification and simplification of the law of New Jersey and its better adaption to present social needs, secure the better administration of justice and carry on scholarly legal research and work. It shall further be the duty of the commission to:

a. Conduct a continuous examination of the general and permanent statutory law of this State and the judicial decisions construing it, for the purpose of discovering defects and anachronisms therein, and to prepare and submit to the Legislature, from time to time, legislative bills designed to

(1) Remedy the defects,

(2) Reconcile conflicting provisions found in the law, and

(3) Clarify confusing and excise redundant provisions found in the law;

b. Carry on a continuous revision of the general and permanent statute law of the State, in a manner so as to maintain the general and permanent statute law in revised, consolidated and simplified form under the general plan and classification of the Revised Statutes and the New Jersey Statutes;

c. Receive and consider suggestions and recommendations from the American Law Institute, the National Conference of Commissioners on Uniform State Laws, and other learned bodies and from judges, public officials, bar associations, members of the bar and from the public generally, for the improvement and modification of the general and permanent statutory law of the State, and to bring the law of this State, civil and criminal, and the administration thereof, into harmony with modern conceptions and conditions; and

d. Act in cooperation with the Legislative Counsel in the Office of Legislative Services, to effect improvements and modifications in the general and permanent statutory law pursuant to its duties set forth in this section, and submit to the Legislative Counsel and the Division for their examination such drafts of legislative bills as the commission shall deem necessary to effectuate the purposes of this section.

L. 1985, c. 498, s. 8, eff. Jan. 21, 1986.



Section 1:12A-9 - Annual Report

1:12A-9. Annual report
The commission shall report annually to the Legislature on or before February first in each year.

L. 1985, c. 498, s. 9, eff. Jan. 21, 1986.



Section 1:13-10 - Transfer Of Records And Property And Unexpended Balance Of Appropriations To Commission

1:13-10. Transfer of records and property and unexpended balance of appropriations to commission
All files, books, papers, records, furniture, equipment and other property of the commission constituted under this act are transferred to the Law Revision and Legislative Services Commission and the unexpended balance as of June 30, 1964 of sums appropriated, to the commission constituted under this act, are hereby appropriated to the Law Revision and Legislative Services Commission for the fiscal year beginning July 1, 1964, to carry out the purposes of this act.

L.1964, c. 154, s. 5.



Section 1:14-12 - New Jersey Corporate And Business Law Study Commission

1:14-12. New Jersey Corporate and Business Law Study Commission
a. There is created in the Legislative branch of State Government a permanent commission to be known as The New Jersey Corporate and Business Law Study Commission.

b. The commission shall consist of three members who are admitted to practice law in New Jersey, and who are distinguished in the field of corporate and business law to be appointed as follows: one member shall be appointed by the Governor; one by the President of the Senate; and one by the Speaker of the General Assembly. All members shall serve for a term of three years and shall be eligible for reappointment.

c. Vacancies shall be filled in the same manner as the original appointment, but for the unexpired term only.

d. The members of the commission shall serve without compensation, but shall be reimbursed for necessary expenses actually incurred in the performance of their duties under this act.

L.1989,c.163,s.1.



Section 1:14-13 - Organization

1:14-13. Organization
The commission shall organize as soon after the appointment of its members as is practicable, shall choose a chairman from among its members and shall appoint a secretary who need not be a member of the commission.



L.1989,c.163,s.2.



Section 1:14-14 - Duties, Powers

1:14-14. Duties, powers
a. It shall be the duty of the commission to study and review all aspects of the statutes, legislation and decisions of the courts in this State and other states relating to business entities, including business corporations and partnerships and the issuance of ownership interests or securities thereby. In addition the commission shall study and review all aspects of the law governing non-profit corporations in this State and other states.

b. The commission shall have the power to call to its assistance and avail itself of the services of employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes, to hold public hearings from time to time, and to employ counsel, stenographic and clerical assistants and incur traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for its purposes.

L.1989,c.163,s.3.



Section 1:14-15 - Annual Report; Recommended Legislation

1:14-15. Annual report; recommended legislation
The commission shall file annually with the Governor and the Legislature a report containing its findings and recommendations, accompanying its report with any proposed legislation which it may desire to recommend for enactment.

L.1989,c.163,s.4.



Section 1:17-20 - Repeal

1:17-20. Repeal
Chapter 81 of the laws of 1961, is repealed.

L.1964, c. 29, s. 11.






Title 2a - Administration Of Civil And Criminal Justice

Section 2A:3-14 - Appointment To Judgeships; "Political Parties" Defined

2A:3-14. Appointment to judgeships; "political parties" defined
In every county in which there are or may be 2 or more judges of the county court, all appointments to such judgeships shall be made in such manner that the appointees shall be, as nearly as possible, in equal numbers, members of different political parties, so as to constitute the county court in any such county bipartisan in character.

The words "political parties" mean such political parties as shall have cast the largest and the next to the largest number of votes, respectively, for members of the general assembly at the last preceding general election held for the election of all the members of the general assembly, prior to the making of any such appointments.

L.1951 (1st SS), c.344.



Section 2A:4-30.65 - Definitions Relative To Child Support Proceedings.

2A:4-30.65 Definitions relative to child support proceedings.

1.As used in this act:

"Child" means a person, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the person's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

"Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

"Home state" means the state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a complaint or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

"Income" for the purposes of enforcing a support order, means, but is not limited to, commissions, salaries, earnings, wages, rent monies, unemployment compensation, workers' compensation, any legal or equitable interest or entitlement owed that was acquired by a cause of action, suit, claim or counterclaim, insurance benefits, claims, accounts, assets of estates, inheritances, trusts, federal or State income tax refunds, homestead rebates, State lottery prizes, casino and racetrack winnings, annuities, retirement benefits, veteran's benefits, union benefits, or any other earnings or other periodic entitlements to money from any source and any other property subject to withholding for child support pursuant to State law.

For the purposes of establishing a support order, income is defined pursuant to the child support guidelines in Appendix IX of the Rules Governing the Courts of the State of New Jersey.

"Income-withholding order" means an order or other legal process directed to an obligor's employer as defined by the "New Jersey Child Support Improvement Act," P.L.1998, c.1 (C.2A:17-56.7a et al.) to withhold support from the income of the obligor.

"Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this act or a law or procedure substantially similar to this act, or under a law or procedure substantially similar to the "Uniform Reciprocal Enforcement of Support Act," or the "Revised Uniform Reciprocal Enforcement of Support Act."

"Initiating tribunal" means the authorized tribunal in an initiating state.

"Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

"Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

"Law" includes decisional and statutory law, and rules and regulations having the force of law.

"Obligee" means an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered; a state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or an individual seeking a judgment determining parentage of the individual's child or providing for the support of a child.

"Obligor" means an individual, or the estate of a decedent who owes or is alleged to owe a duty of support; who is alleged but has not been adjudicated to be a parent of a child; or who is liable under a support order.

"Register" means to record a support order or judgment determining parentage in the registering tribunal.

"Registering tribunal" means a tribunal in which a support order is registered.

"Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this act or a law substantially similar to this act, or under a law or procedure substantially similar to the "Uniform Reciprocal Enforcement of Support Act," or the "Revised Uniform Reciprocal Enforcement of Support Act."

"Responding tribunal" means the authorized tribunal in a responding state.

"Spousal-support order" means a support order for a spouse or former spouse of the obligor.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States. State includes:

a.an Indian tribe; and

b.a foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this act or the procedures under the "Uniform Reciprocal Enforcement of Support Act," or the "Revised Uniform Reciprocal Enforcement of Support Act."

"State IV-D agency" means the Department of Human Services.

"Support enforcement agency" means a public official or agency authorized to seek: enforcement of support orders or laws relating to the duty of support; establishment or modification of child support; determination of parentage; or to locate obligors or their assets. In this State, the Probation Division shall be the support enforcement agency.

"Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care coverage, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.

"Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

L.1998, c.2, s.1.



Section 2A:4-30.66 - Tribunal Designated.

2A:4-30.66 Tribunal designated.

2.The Superior Court, Chancery Division, Family Part is the tribunal of this State.

L.1998, c.2, s.2.



Section 2A:4-30.67 - Remedies Provided Deemed Cumulative.

2A:4-30.67 Remedies provided deemed cumulative.

3.Remedies provided by this act are cumulative and do not affect the availability of remedies under other law.

L.1998, c.2, s.3.



Section 2A:4-30.68 - Personal Jurisdiction Over Nonresident Individual.

2A:4-30.68 Personal jurisdiction over nonresident individual.

4.In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

a.the individual is personally served with a summons or notice within this State;

b.the individual submits to the jurisdiction of this State by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

c.the individual resided with the child in this State;

d.the individual resided in this State and provided prenatal expense or support for the child;

e.the child resides in this State as a result of the acts or directives of the individual;

f.the individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse; or

g.there is any other basis consistent with the constitutions of this State and the United States for the exercise of personal jurisdiction.

L.1998, c.2, s.4.



Section 2A:4-30.69 - Applicable Laws Governing Exercise Of Jurisdiction Over Nonresident.

2A:4-30.69 Applicable laws governing exercise of jurisdiction over nonresident.

5.A tribunal of this State exercising personal jurisdiction over a nonresident under section 4 of this act may apply section 28 of this act to receive evidence from another state, and section 30 of this act to obtain discovery through a tribunal of another state. In all other respects, sections 13 through 53 of this act do not apply and the tribunal shall apply the procedural and substantive law of this State, including the rules on choice of law other than those established by this act.

L.1998,c.2,s.5.



Section 2A:4-30.70 - Initiating, Responding Tribunal.

2A:4-30.70 Initiating, responding tribunal.

6. Under this act, a tribunal of this State may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

L.1998,c.2,s.6.



Section 2A:4-30.71 - Establishment Of Support Order, Jurisdictional Basis.

2A:4-30.71 Establishment of support order, jurisdictional basis.

7. a. A tribunal of this State may exercise jurisdiction to establish a support order if the complaint, petition or comparable pleading is filed after a complaint or comparable pleading is filed in another state only if:

(1)the complaint, petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2)the contesting party timely challenges the exercise of jurisdiction in the other state; and

(3)if relevant, this State is the home state of the child.

b.A tribunal of this State may not exercise jurisdiction to establish a support order if the complaint, petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1)the complaint, petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2) the contesting party timely challenges the exercise of jurisdiction in this State; and

(3)if relevant, the other state is the home state of the child.

L.1998,c.2,s.7.



Section 2A:4-30.72 - Continuing Exclusive Jurisdiction Of Tribunal; Exceptions; Modifications.

2A:4-30.72 Continuing exclusive jurisdiction of tribunal; exceptions; modifications.

8. a. A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a child support order:

(1)as long as this State remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2)until all of the parties who are individuals have filed written consents with the tribunal of this State for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

b.A tribunal of this State issuing a child support order consistent with the law of this State may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to this act or a law substantially similar to this act.

c.If a child support order of this State is modified by a tribunal of another state pursuant to this act or a law substantially similar to this act, a tribunal of this State loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this State and may only:

(1)enforce the order that was modified as to amounts accruing before the modification;

(2)enforce nonmodifiable aspects of that order; and

(3)provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

d.A tribunal of this State shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to this act or a law substantially similar to this act.

e.A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

f.A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this State may not modify a spousal support, custody visitation, or non-child support provisions of an order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

L.1998,c.2,s.8.



Section 2A:4-30.73 - Powers Of Initiating, Responding Tribunals.

2A:4-30.73 Powers of initiating, responding tribunals.

9. a. A tribunal of this State shall serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

b.A tribunal of this State having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply section 28 of this act to receive evidence from another state and section 30 of this act to obtain discovery through a tribunal of another state.

c.A tribunal of this State which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.

L.1998,c.2,s.9.



Section 2A:4-30.74 - Recognition Of Orders By Tribunals; Conditions.

2A:4-30.74 Recognition of orders by tribunals; conditions.

10. a. If a proceeding is brought under this act, and only one tribunal has issued a child support order, the order of that tribunal controls and shall be so recognized.

b.If a proceeding is brought under this act, and two or more child support orders have been issued by tribunals of this State or another state with regard to the same obligor and child, a tribunal of this State shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1)If only one of the tribunals would have continuing, exclusive jurisdiction under this act, the order of that tribunal controls and shall be so recognized.

(2)If more than one of the tribunals would have continuing, exclusive jurisdiction under this act, an order issued by a tribunal in the current home state of the child shall be recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and shall be recognized.

(3)If none of the tribunals would have continuing, exclusive jurisdiction under this act, the tribunal of this State having jurisdiction over the parties, shall issue a child support order which controls and shall be so recognized.

c.If two or more child support obligations have been issued for the same obligor and child and if the obligor or the individual obligee resides in this State, a party may request a tribunal of this State to determine which order controls and shall be recognized under subsection b. of this section. The request shall be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by a determination.

d. The tribunal that issued the controlling order that shall be recognized as controlling under subsection a., b., or c. of this section is the tribunal that has continuing, exclusive jurisdiction.

e.A tribunal of this State which determines by order the identity of the controlling order under paragraph (1) or (2) of subsection b. of this section or which issues a new controlling order under paragraph (3) of subsection b. of this section shall state in that order the basis upon which the tribunal made its determination.

f.Within 30 days after issuance of the order determining the identity of the controlling order, the party obtaining that order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy, is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises, but that failure has no effect on the validity or enforceability of the controlling order.

L.1998,c.2,s.10.



Section 2A:4-30.75 - Response To Multiple Registrations, Petitions For Enforcement.

2A:4-30.75 Response to multiple registrations, petitions for enforcement.

11.In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this State.

L.1998,c.2,s.11.



Section 2A:4-30.76 - Crediting Of Amounts Collected.

2A:4-30.76 Crediting of amounts collected.

12.Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by a tribunal of this State.

L.1998,c.2,s.12.



Section 2A:4-30.77 - Applicability Of Article; Proceedings.

2A:4-30.77 Applicability of article; proceedings.

13. a. Except as otherwise provided in this act, this article applies to all proceedings under this act.

b.This act provides for the following proceedings:

(1) establishment of an order for spousal support or child support pursuant to section 32 of this act;

(2)enforcement of a support order and income-withholding order of another state without registration pursuant to sections 33 through 39 of this act;

(3)registration of an order for spousal support or child support of another state for enforcement pursuant to sections 40 through 53 of this act;

(4)modification of an order for child support or spousal support issued by a tribunal of this State pursuant to sections 6 through 9 of this act;

(5)registration of an order for child support of another state for modification pursuant to sections 40 through 53 of this act;

(6)determination of parentage pursuant to section 54 of this act; and

(7)assertion of jurisdiction over nonresidents pursuant to sections 4 and 5 of this act.

c.An individual or a support enforcement agency may commence a proceeding authorized under this act by filing a complaint, petition or comparable pleading in an initiating tribunal for forwarding to a responding tribunal or by filing a complaint, petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

L.1998,c.2,s.13.



Section 2A:4-30.78 - Maintenance Of Proceeding For Benefit Of Child Of A Minor.

2A:4-30.78 Maintenance of proceeding for benefit of child of a minor.

14.A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

L.1998,c.2,s.14.



Section 2A:4-30.79 - Duties Of Responding Tribunal Of New Jersey.

2A:4-30.79 Duties of responding tribunal of New Jersey.

15.Except as otherwise provided by this act, a responding tribunal of this State:

a.shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

b.shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.

L.1998,c.2,s.15.



Section 2A:4-30.80 - Forwarding Of Documents By Initiating Tribunal, Support Enforcement Agency To Responding State.

2A:4-30.80 Forwarding of documents by initiating tribunal, support enforcement agency to responding state.

16. a. Upon the filing of a complaint, petition or comparable pleading authorized by this act, an initiating tribunal or the support enforcement agency of this State shall forward three copies of the complaint, petition or comparable pleading and its accompanying documents:

(1)to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2)if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

b.If a responding state has not enacted this act or a law or procedure substantially similar to this act, a tribunal of this State may issue a certificate or other documents and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.

L.1998,c.2,s.16.



Section 2A:4-30.81 - Filing Of Complaint, Petition, Comparable Pleading; Notification To Petitioner; Powers Of Tribunal.

2A:4-30.81 Filing of complaint, petition, comparable pleading; notification to petitioner; powers of tribunal.

17. a. When a responding tribunal of this State receives a complaint, petition or comparable pleading from an initiating tribunal or directly pursuant to subsection c. of section 13 of this act, it shall cause the complaint, petition or comparable pleading to be filed and notify the petitioner where and when it was filed.

b.A responding tribunal of this State, to the extent otherwise authorized by law, may do one or more of the following:

(1)issue or enforce a support order, modify a child support order, or render a judgment to determine parentage;

(2)order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3)order income withholding;

(4)determine the amount of any arrearages, and specify a method of payment;

(5)enforce orders by civil or criminal contempt, or both;

(6)set aside property for satisfaction of the support order;

(7)place liens and order execution on the obligor's property;

(8)order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9)issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and State computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney's fees and other fees and costs; and

(12) grant any other available remedy.

c.A responding tribunal of this State shall include in a support order issued under this act, or in the documents accompanying the order, the calculations on which the support order is based.

d.A responding tribunal of this State may not condition the payment of a support order issued under this act upon compliance by a party with provisions for visitation.

e.If a responding tribunal of this State issues an order under this act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any, or may deliver a copy to the parties at the conclusion of a proceeding.

L.1998,c.2,s.17.



Section 2A:4-30.82 - Forwarding Of Documents To Appropriate Tribunal.

2A:4-30.82 Forwarding of documents to appropriate tribunal.

18.If a complaint, petition or comparable pleading is received by an inappropriate tribunal of this State, it shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner and the initiating tribunal, if any, where and when the pleading was sent.

L.1998,c.2,s.18.



Section 2A:4-30.83 - Services To Petitioner Provided By Support Enforcement Agency.

2A:4-30.83 Services to petitioner provided by support enforcement agency.

19. a. A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this act.

b.A support enforcement agency that is providing services to the petitioner, as appropriate, shall:

(1)take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2)request an appropriate tribunal to set a date, time, and place for a hearing;

(3)make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4)within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5)within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6)notify the petitioner if jurisdiction over the respondent cannot be obtained.

c.This act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

L.1998,c.2,s.19.



Section 2A:4-30.84 - Attorney General May Order Support Enforcement Agency To Perform Duties.

2A:4-30.84 Attorney General may order support enforcement agency to perform duties.

20.If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this act or may provide those services directly to the individual.

L.1998,c.2,s.20.



Section 2A:4-30.85 - Employment Of Private Counsel.

2A:4-30.85 Employment of private counsel.

21.An individual may employ private counsel to represent the individual in proceedings authorized by this act. If the tribunal of this State is acting as a responding tribunal and the petitioner or initiating support enforcement agency has not employed private counsel in this State, the State IV-D agency shall provide legal representation in IV-D cases to the petitioner or the initiating support enforcement agency, if any, in all proceedings brought under this act. The State IV-D agency shall not assess fees or other costs on the petitioner or the initiating support enforcement agency, if any, for such representation.

L.1998,c.2,s.21.



Section 2A:4-30.86 - Aoc Designated State Information Agency; Duties.

2A:4-30.86 AOC designated State information agency; duties.

22. a. The Administrative Office of the Courts is the State information agency under this act.

b.The State information agency shall:

(1)compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this act and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2)maintain a register of tribunals and support enforcement agencies received from other states;

(3)forward to the appropriate tribunal in the place in this State in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this act received from the initiating tribunal or the state information agency of the initiating state; and

(4)obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal or state parent locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses and social security.

L.1998,c.2,s.22.



Section 2A:4-30.87 - Verification Of Complaint, Petition, Pleadings; Contents.

2A:4-30.87 Verification of complaint, petition, pleadings; contents.

23. a. A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this act shall verify the complaint, petition or comparable pleading. Unless otherwise ordered under section 24 of this act, the complaint, petition or comparable pleading or accompanying documents shall provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The complaint, petition or comparable pleading shall be accompanied by a certified copy of any support order in effect. The complaint, petition or comparable pleading may include any other information that may assist in locating or identifying the respondent.

b.The complaint, petition or comparable pleading shall specify the relief sought. The complaint, petition or comparable pleading and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

L.1998,c.2,s.23.



Section 2A:4-30.88 - Disclosure Of Identifying Information, Protective Order.

2A:4-30.88 Disclosure of identifying information, protective order.

24.Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if any existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this act.

L.1998,c.2,s.24.



Section 2A:4-30.89 - Assessment Of Fees, Costs.

2A:4-30.89 Assessment of fees, costs.

25. a. The petitioner may not be required to pay a filing fee or other costs.

b.If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

c.The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under sections 33 through 46 of this act, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

L.1998,c.2,s.25.



Section 2A:4-30.90 - Participation By Petitioner; Immunity, Certain.

2A:4-30.90 Participation by petitioner; immunity, certain.

26. a. Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

b.A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this act.

c.The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this act committed by a party while present in this State to participate in the proceeding.

L.1998,c.2,s.26.



Section 2A:4-30.91 - Nonparentage Plea Not Available, Certain.

2A:4-30.91 Nonparentage plea not available, certain.

27.A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this act.

L.1998,c.2,s.27.



Section 2A:4-30.92 - Physical Presence Of Petitioner Not Required; Evidentiary Matters.

2A:4-30.92 Physical presence of petitioner not required; evidentiary matters.

28. a. The physical presence of the petitioner in a responding tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

b.A verified complaint, petition or comparable pleading, affidavit, document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

c.A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. This copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

d.Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before the hearing, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

e.Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

f.In a proceeding under this act, a tribunal of this State may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

g.If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

h.A privilege against disclosure of communications between spouses does not apply in a proceeding under this act.

i.The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this act.

L.1998,c.2,s.28.



Section 2A:4-30.93 - Communication With Out-of-state Tribunal.

2A:4-30.93 Communication with out-of-State tribunal.

29.A tribunal of this State may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effects of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal of this State may furnish similar information by similar means to a tribunal of another state.

L.1998,c.2,s.29.



Section 2A:4-30.94 - Interstate Discovery Matters.

2A:4-30.94 Interstate discovery matters.

30.A tribunal of this State may:

a.request a tribunal of another state to assist in obtaining discovery; and

b.upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

L.1998,c.2,s.30.



Section 2A:4-30.95 - Prompt Disbursement Of Amounts Received.

2A:4-30.95 Prompt disbursement of amounts received.

31.A support enforcement agency shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

L.1998,c.2,s.31.



Section 2A:4-30.96 - Issuance Of Support Order, Temporary Child Support Order.

2A:4-30.96 Issuance of support order, temporary child support order.

32. a. If a support order entitled to recognition under this act has not been issued, a responding tribunal of this State may issue a support order if:

(1)the individual seeking the order resides in another state; or

(2)the support enforcement agency seeking the order is located in another state.

b.The tribunal may issue a temporary child support order if:

(1)the respondent has signed a verified statement acknowledging parentage;

(2)the respondent has been determined by or pursuant to law to be the parent; or

(3)there is other clear and convincing evidence that the respondent is the child's parent.

c.Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 17 of this act.

L.1998,c.2,s.32.



Section 2A:4-30.97 - Income-withholding Order Issued Out-of-state Sent To Payor.

2A:4-30.97 Income-withholding order issued out-of-State sent to payor.

33.An income-withholding order issued in another state may be sent to the person or entity defined as the obligor's payor under P.L.1981, c.417 (C.2A:17-56.7 et al.), P.L.1985, c.278 (C.2A:17-56.16 et seq.) and P.L.1998, c.1 (C.2A:17-56.7a et al.) without first filing a complaint, petition or comparable pleading or registering the order with a tribunal of this State.

L.1998,c.2,s.33.



Section 2A:4-30.98 - Income-withholding Order Received By Employer, Compliance.

2A:4-30.98 Income-withholding order received by employer, compliance.

34. a. Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

b.The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

c.Except as otherwise provided in subsection d. of this section and section 35 of this act, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order, which specify:

(1)the duration and amount of periodic payments of current child support, stated as a sum certain;

(2)the person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3)health care coverage, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4)the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5)the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

d.The employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1)the employer's fee for processing an income-withholding obligation;

(2)the maximum amount permitted to be withheld from the obligor's income; and

(3)the time periods within which the employer must implement the withholding order and forward the child support payments.

L.1998,c.2,s.34.



Section 2A:4-30.99 - Satisfaction Of Multiple Orders Of Withholding.

2A:4-30.99 Satisfaction of multiple orders of withholding.

35.If an obligor's employer receives multiple orders to withhold support from the earnings of the same obligor, the employer shall be deemed to have satisfied the terms of the multiple orders if the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees is complied with.

L.1998,c.2,s.35.



Section 2A:4-30.100 - Immunity From Civil Liability For Employer.

2A:4-30.100 Immunity from civil liability for employer.

36.An employer who complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding child support from the obligor's income.

L.1998,c.2,s.36.



Section 2A:4-30.101 - Noncompliance; Penalties.

2A:4-30.101 Noncompliance; penalties.

37.An employer who willfully fails to comply with an income- withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

L.1998,c.2,s.37.



Section 2A:4-30.102 - Contesting Of Validity, Enforcement Of Income-withholding Order.

2A:4-30.102 Contesting of validity, enforcement of income-withholding order.

38. a. An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State in the same manner as if the order had been issued by a tribunal of this State. Section 44 of this act applies to the contest.

b.The obligor shall give notice of the contest to:

(1)a support enforcement agency providing services to the obligee;

(2)each employer that has directly received an income-withholding obligation; and

(3)the person or agency designated to receive payments in the income-withholding order or, if no person or agency is designated, to the obligee.

L.1998,c.2,s.38.



Section 2A:4-30.103 - Order Issued Out-of-state Sent To Support Enforcement Agency.

2A:4-30.103 Order issued out-of-State sent to support enforcement agency.

39. a. A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

b.Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this act.

L.1998,c.2,s.39.



Section 2A:4-30.104 - Registration Of Out-of-state Order.

2A:4-30.104 Registration of out-of-State order.

40.A support order or an income-withholding order issued by a tribunal of another state may be registered in this State for enforcement.

L.1998,c.2,s.40.



Section 2A:4-30.105 - Procedure For Registration.

2A:4-30.105 Procedure for registration.

41. a. A support order or income-withholding order of another state may be registered in this State by sending the following documents and information to the appropriate tribunal in this State:

(1)a letter of transmittal to the tribunal requesting registration and enforcement;

(2)two copies, including one certified copy, of all orders to be registered, including any modification of an order;

(3)a sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4)the name of the obligor and, if known:

(a)the obligor's address and social security number;

(b)the name and address of the obligor's employer and any other source of income of the obligor; and

(c)a description and the location of property of the obligor in this State not exempt from execution; and

(5)the name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

b.On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

c.A complaint, petition or comparable pleading seeking a remedy that must be affirmatively sought under other laws of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

L.1998,c.2,s.41.



Section 2A:4-30.106 - Filing Of Order; Enforcement.

2A:4-30.106 Filing of order; enforcement.

42. a. A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this State.

b.A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

c.Except as otherwise provided in this article, a tribunal of this State shall recognize and enforce, but not modify, a registered order if the issuing tribunal had jurisdiction.

L.1998,c.2,s.42.



Section 2A:4-30.107 - Law Of Issuing State Governs; Longer Statute Of Limitation Applies.

2A:4-30.107 Law of issuing state governs; longer statute of limitation applies.

43. a. The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order.

b.In a proceeding for arrearages, the statute of limitation under the laws of this State or of the issuing state, whichever is longer, applies.

L.1998,c.2,s.43.



Section 2A:4-30.108 - Notification Of Nonregistering Party By Tribunal.

2A:4-30.108 Notification of nonregistering party by tribunal.

44. a. When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

b.The notice shall inform the nonregistering party:

(1)that a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2)that a hearing to contest the validity or enforcement of the registered order shall be requested within 20 days after the date of mailing or personal service of the notice;

(3)that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4)of the amount of any alleged arrearages.

c.Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the support enforcement agency or the obligor's employer pursuant to the "New Jersey Child Support Program Improvement Act," P.L.1998, c.1 (C.2A:17-56.7a et al.), P.L.1981, c.417 (C.2A:17-56.7 et al.) and P.L.1985, c.278 (C.2A:17-56.16 et seq.).

L.1998,c.2,s.44.



Section 2A:4-30.109 - Contesting Validity, Enforcement Of Registered Order, Procedure.

2A:4-30.109 Contesting validity, enforcement of registered order, procedure.

45. a. A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 46 of this act.

b.If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

c.If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

L.1998,c.2,s.45.



Section 2A:4-30.110 - Grounds For Contesting Validity, Enforcement, Vacating Registration.

2A:4-30.110 Grounds for contesting validity, enforcement, vacating registration.

46. a. A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1)the issuing tribunal lacked personal jurisdiction over the contesting party;

(2)the order was obtained by fraud;

(3)the order has been vacated, suspended, or modified by a later order;

(4)the issuing tribunal has stayed the order pending appeal;

(5)there is a defense under the law of this State to the remedy sought;

(6)full or partial payment has been made; or

(7)the statute of limitation under section 43 of this act precludes enforcement of some or all of the arrearages.

b.If a party presents evidence establishing a full or partial defense under subsection a. of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, or issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

c.If the contesting party does not establish a defense under subsection a. of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

L.1998,c.2,s.46.



Section 2A:4-30.111 - Confirmation Of Registered Order Precludes Further Contest.

2A:4-30.111 Confirmation of registered order precludes further contest.

47.Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

L.1998,c.2,s.47.



Section 2A:4-30.112 - Modification, Enforcement Of Order Issued Out-of-state.

2A:4-30.112 Modification, enforcement of order issued out-of-State.

48.A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this State in the same manner provided in sections 40 through 43 of this act if the order has not been registered. A complaint, petition or comparable pleading for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

L.1998,c.2,s.48.



Section 2A:4-30.113 - Enforcement Of Order Issued Out-of-state.

2A:4-30.113 Enforcement of order issued out-of-State.

49.A tribunal of this State may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of section 50 of this act have been met.

L.1998,c.2,s.49.



Section 2A:4-30.114 - Modification Of Registered Order Issued Out-of-state.

2A:4-30.114 Modification of registered order issued out-of-State.

50. a. After a child support order issued in another state has been registered in this State, the registering tribunal of this State may modify that order only if section 52 of this act does not apply and after notice and hearing it finds that:

(1)the following requirements are met:

(a)the child, the individual obligee, and the obligor do not reside in the issuing state;

(b)a petitioner who is a nonresident of this State seeks modification; and

(c)the respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2)the child or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State and all of the individual parties have filed written consents in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction which has not enacted a law or established procedures essentially similar to the procedures under this act, the consent otherwise required of an individual party residing in this State is not required for the tribunal to assume jurisdiction to modify the child support order.

b.Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

c.A tribunal of this State may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and shall be recognized under the provisions of section 10 of this act establishes the unmodifiable aspects of the support order.

d.On issuance of an order modifying a child support order issued in another state, a tribunal of this State becomes the tribunal of continuing, exclusive jurisdiction.

L.1998,c.2,s.50.



Section 2A:4-30.115 - Modification Of Order By Another State Recognized.

2A:4-30.115 Modification of order by another state recognized.

51.A tribunal of this State shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to this act or law substantially similar to this act and, upon request, except as otherwise provided in this act, shall:

a.enforce the order that was modified only as to amounts accruing before the modification;

b.enforce only nonmodifiable aspects of that order;

c.provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

d.recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

L.1998,c.2,s.51.



Section 2A:4-30.116 - Jurisdiction To Enforce, Modify Issuing State's Order; Law Applicable.

2A:4-30.116 Jurisdiction to enforce, modify issuing state's order; law applicable.

52. a. If all of the individual parties reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

b.A tribunal of this State exercising jurisdiction as provided in this section shall apply the provisions of sections 1 through 12 of this act and this section to the enforcement or modification proceeding. Sections 13 through 39 and sections 54 through 56 of this act do not apply and the tribunal shall apply the procedural and substantive law of this State.

L.1998,c.2,s.52.



Section 2A:4-30.117 - Issuance, Filing Of Modified Child Support Order.

2A:4-30.117 Issuance, filing of modified child support order.

53.Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the obligation with the issuing tribunal which had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy, is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. Failure does not affect the validity or enforceability of the modified order of the new tribunal of having continuing, exclusive jurisdiction.

L.1998,c.2,s.53.



Section 2A:4-30.118 - Proceeding To Determine Parentage.

2A:4-30.118 Proceeding to determine parentage.

54. a. A tribunal of this State may serve as an initiating or responding tribunal in a proceeding brought under this act or a law or procedure substantially similar to this act, or under a law or procedure substantially similar to the "Uniform Reciprocal Enforcement of Support Act," or the "Revised Uniform Reciprocal Enforcement of Support Act" to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

b.In a proceeding to determine parentage, a responding tribunal of this State shall apply the procedural and substantive law of this State, and the rules of this State on choice of law.

L.1998,c.2,s.54.



Section 2A:4-30.119 - "Governor" Defined; Extradition, Conditions.

2A:4-30.119 "Governor" defined; extradition, conditions.

55. a. For the purposes of this article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this act.

b.The Governor of this State may:

(1)demand that the governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee; or

(2)on the demand by the governor of another state surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

c.A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

L.1998,c.2,s.55.



Section 2A:4-30.120 - Surrender Of Individual Charged To Other State; Rendition; Conditions.

2A:4-30.120 Surrender of individual charged to other state; rendition; conditions.

56. a. Before making demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this act or that the proceeding would be of no avail.

b.If, under this act or a law substantially similar to this act, the "Uniform Reciprocal Enforcement of Support Act," or the "Revised Uniform Reciprocal Enforcement of Support Act," the governor of another state makes a demand that the Governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

c.If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

L.1998,c.2,s.56.



Section 2A:4-30.121 - Application, Construction Of Act.

2A:4-30.121 Application, construction of act.

57.This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

L.1998,c.2,s.57.



Section 2A:4-30.122 - Short Title.

2A:4-30.122 Short title.

58. This act may be cited as the "Uniform Interstate Family Support Act."

L.1998,c.2,s.58.



Section 2A:4-30.123 - Pending Actions, Rights, Duties Unaffected By Repeal.

2A:4-30.123 Pending actions, rights, duties unaffected by repeal.

60.The repeal of P.L.1981, c.243 (C.2A:4-30.24 et seq.) and sections 15 and 16 of P.L.1985, c.278 (C.2A:17-56.18 and 2A:17-56.19) does not affect pending actions, rights, duties or liabilities based on those repealed laws, nor does it alter, discharge, release or extinguish any penalty, forfeiture, or liability incurred under those laws. After the effective date of this act, all laws repealed shall be treated as remaining in full force and effect for the purpose of sustaining any pending actions or rights filed prior to the effective date of this act and the enforcement of any rights, duties, penalties, forfeitures, or liabilities under the repealed laws.

L.1998,c.2,s.60.



Section 2A:4-30.124 - Short title.

2A:4-30.124 Short title.
1. This act may be cited as the "Uniform Interstate Family Support Act."

L.2016, c.1, s.1.



Section 2A:4-30.125 - Definitions.

2A:4-30.125 Definitions.
2. Definitions.

As used in this act:

a. "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

b. "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

c. "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

d. "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

e. "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and: (1) which has been declared under the law of the United States to be a foreign reciprocating country; (2) which has established a reciprocal arrangement for child support with this State as provided in section 24 of this act; (3) which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this act; or (4) in which the Convention is in force with respect to the United States.

f. "Foreign support order" means a support order of a foreign tribunal.

g. "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

h. "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a complaint or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

i. "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

j. "Income-withholding order" means an order or other legal process directed to an obligor's employer, as defined by the "New Jersey Child Support Program Improvement Act," P.L.1998, c.1 (C.2A:17-56.7a et al.), to withhold support from the income of the obligor.

k. "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

l. "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

m. "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

n. "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

o. "Law" includes decisional and statutory law and rules and regulations having the force of law.

p. "Obligee" means: (1) an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued; (2) a foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support; (3) an individual seeking a judgment determining parentage of the individual's child; or (4) a person that is a creditor under Article 7 of this act (the Convention).

q. "Obligor" means an individual, or the estate of a decedent that: (1) owes or is alleged to owe a duty of support; (2) is alleged but has not been adjudicated to be a parent of a child; (3) is liable under a support order; or (4) is a debtor in a proceeding under Article 7 of this act (the Convention).

r. "Outside this State" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

s. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

t. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

u. "Register" means to file in a tribunal of this State a support order or judgment determining parentage of a child issued in another state or a foreign country.

v. "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

w. "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

x. "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

y. "Spousal support order" means a support order for a spouse or former spouse of the obligor.

z. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

aa. "State IV-D Agency" means the Department of Human Services.

bb. "Support enforcement agency" means a public official, governmental entity, or private agency authorized to: (1) seek enforcement of support orders or laws relating to the duty of support; (2) seek establishment or modification of child support; (3) request determination of parentage of a child; (4) attempt to locate obligors or their assets; or (5) request determination of the controlling child support order.

cc. "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

dd. "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.

L.2016, c.1, s.2.



Section 2A:4-30.126 - State tribunal and support enforcement agency.

2A:4-30.126 State tribunal and support enforcement agency.
3. State tribunal and support enforcement agency.

a. The Superior Court, Chancery Division, Family Part is the tribunal of this State.

b. The Probation Division of the Superior Court and the State IV-D Agency are the support enforcement agencies of this State.

L.2016, c.1, s.3.



Section 2A:4-30.127 - Remedies cumulative.

2A:4-30.127 Remedies cumulative.
4. Remedies cumulative.

a. Remedies provided by this act are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

b. This act does not:

(1) provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(2) grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this act.

L.2016, c.1, s.4.



Section 2A:4-30.128 - Application of act to resident of foreign country and foreign support proceeding.

2A:4-30.128 Application of act to resident of foreign country and foreign support proceeding.
5. Application of act to resident of foreign country and foreign support proceeding.

a. A tribunal of this State shall apply Articles 1 through 6 of this act and, as applicable, Article 7 of this act, to a support proceeding involving:

(1) a foreign support order;

(2) a foreign tribunal; or

(3) an obligee, obligor, or child residing in a foreign country.

b. A tribunal of this State that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Articles 1 through 6 of this act.

c. Article 7 applies only to a support proceeding under the Convention. In such a proceeding, if a provision of Article 7 of this act is inconsistent with Articles 1 through 6 of this act, Article 7 of this act controls.

L.2016, c.1, s.5.



Section 2A:4-30.129 - Bases for jurisdiction over nonresident.

2A:4-30.129 Bases for jurisdiction over nonresident.
6. Bases for jurisdiction over nonresident.

a. In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) the individual is personally served with a summons or notice within this State;

(2) the individual submits to the jurisdiction of this State by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this State;

(4) the individual resided in this State and provided prenatal expenses or support for the child;

(5) the child resides in this State as a result of the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse;

(7) there is any other basis consistent with the constitutions of this State and the United States for the exercise of personal jurisdiction.

b. The bases of personal jurisdiction set forth in subsection a. or in any other law of this State may not be used to acquire personal jurisdiction for a tribunal of this State to modify a child support order of another state unless the requirements of section 55 are met, or, in the case of a foreign support order, unless the requirements of section 59 are met.

L.2016, c.1, s.6.



Section 2A:4-30.130 - Duration of personal jurisdiction.

2A:4-30.130 Duration of personal jurisdiction.

7. Duration of personal jurisdiction.

Personal jurisdiction acquired by a tribunal of this State in a proceeding under this act or other law of this State relating to a support order continues as long as a tribunal of this State has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by sections 10, 11 and 16 of this act.

L.2016, c.1, s.7.



Section 2A:4-30.131 - Initiating and responding tribunal of state.

2A:4-30.131 Initiating and responding tribunal of state.
8. Initiating and responding tribunal of state.

Under this act, a tribunal of this State may serve as an initiating tribunal to forward proceedings to a tribunal of another state, and as a responding tribunal for proceedings initiated in another state or a foreign country.

L.2016, c.1, s.8.



Section 2A:4-30.132 - Simultaneous proceedings.

2A:4-30.132 Simultaneous proceedings.
9. Simultaneous proceedings.

a. A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) the petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this State is the home state of the child.

b. A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) the petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2) the contesting party timely challenges the exercise of jurisdiction in this State; and

(3) if relevant, the other state or foreign country is the home state of the child.

L.2016, c.1, s.9.



Section 2A:4-30.133 - Continuing, exclusive jurisdiction to modify child support order.

2A:4-30.133 Continuing, exclusive jurisdiction to modify child support order.
10. Continuing, exclusive jurisdiction to modify child support order.

a. A tribunal of this State that has issued a child support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) at the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) even if this State is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

b. A tribunal of this State that has issued a child support order consistent with the law of this State may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) all of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.

c. If a tribunal of another state has issued a child support order pursuant to the "Uniform Interstate Family Support Act," P.L.2016, c.1 (C.2A:4-30.124 et al.) or a law substantially similar to that act which modifies a child support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

d. A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

e. A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

L.2016, c.1, s.10.



Section 2A:4-30.134 - Continuing jurisdiction to enforce child support order.

2A:4-30.134 Continuing jurisdiction to enforce child support order.
11. Continuing jurisdiction to enforce child support order.

a. A tribunal of this State that has issued a child support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) the order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the "Uniform Interstate Family Support Act," P.L.2016, c.1 (C.2A:14-30.124 et al.); or

(2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

b. A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

L.2016, c.1, s.11.



Section 2A:4-30.135 - Determination of controlling child support order.

2A:4-30.135 Determination of controlling child support order.
12. Determination of controlling child support order.

a. If a proceeding is brought under this act and only one tribunal has issued a child support order, the order of that tribunal controls and shall be recognized.

b. If a proceeding is brought under this act, and two or more child support orders have been issued by tribunals of this State, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and shall be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this act, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this act:

(a) an order issued by a tribunal in the current home state of the child controls; or

(b) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this act, the tribunal of this State shall issue a child support order, which controls.

c. If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection b. The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6 of this act, or may be filed as a separate proceeding.

d. A request to determine which is the controlling order shall be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

e. The tribunal that issued the controlling order under subsection a., b., or c. of this section has continuing jurisdiction to the extent provided in section 10 or 11 of this act.

f. A tribunal of this State that determines by order which is the controlling order under paragraph (1) or (2) of subsection b. or subsection c. of this section, or that issues a new controlling order under paragraph (3) of subsection b. of this section, shall state in that order:

(1) the basis upon which the tribunal made its determination;

(2) the amount of prospective support, if any; and

(3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by section 14 of this act.

g. Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

h. An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section shall be recognized in proceedings under this act.

L.2016, c.1, s.12.



Section 2A:4-30.136 - Child support orders for two or more obligees.

2A:4-30.136 Child support orders for two or more obligees.
13. Child support orders for two or more obligees.

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

L.2016, c.1, s.13.



Section 2A:4-30.137 - Credit for payments.

2A:4-30.137 Credit for payments.
14. Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this State, another state, or a foreign country.

L.2016, c.1, s.14.



Section 2A:4-30.138 - Application of act to nonresident subject to personal jurisdiction.

2A:4-30.138 Application of act to nonresident subject to personal jurisdiction.
15. Application of act to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this act, under other law of this State relating to a support order, or recognizing a foreign support order may receive evidence from outside this State pursuant to section 32 of this act, communicate with a tribunal outside this State pursuant to section 33 of this act, and obtain discovery through a tribunal outside this State pursuant to section 34 of this act. In all other respects, Articles 3 through 6 do not apply, and the tribunal shall apply the procedural and substantive law of this State.

L.2016, c.1, s.15.



Section 2A:4-30.139 - Continuing, exclusive jurisdiction to modify spousal support order.

2A:4-30.139 Continuing, exclusive jurisdiction to modify spousal support order.
16. Continuing, exclusive jurisdiction to modify spousal support order.

a. A tribunal of this State issuing a spousal support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

b. A tribunal of this State may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

c. A tribunal of this State that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) an initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this State; or

(2) a responding tribunal to enforce or modify its own spousal support order.

L.2016, c.1, s.16.



Section 2A:4-30.140 - Proceedings under act.

2A:4-30.140 Proceedings under act.
17. Proceedings under act.

a. Except as otherwise provided in this act, this article applies to all proceedings under this act.

b. An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

L.2016, c.1, s.17.



Section 2A:4-30.141 - Proceeding by minor parent.

2A:4-30.141 Proceeding by minor parent.
18. Proceeding by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



Section 2A:4-30.142 - Application of law of State.

2A:4-30.142 Application of law of State.
19. Application of law of State.

Except as otherwise provided in this act, a responding tribunal of this State shall:

a. apply the procedural and substantive law generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

b. determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.

L.2016, c.1, s.19.



Section 2A:4-30.143 - Duties of initiating tribunal.

2A:4-30.143 Duties of initiating tribunal.
20. Duties of initiating tribunal.

a. Upon the filing of a petition authorized by this act, an initiating tribunal of this State shall forward the petition and its accompanying documents:

(1) to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

b. If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this State shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.
L.2016, c.1, s.20.



Section 2A:4-30.144 - Duties and powers of responding tribunal.

2A:4-30.144 Duties and powers of responding tribunal.
21. Duties and powers of responding tribunal.

a. When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection b. of section 17 of this act, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

b. A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(1) establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages, and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney's fees and other fees and costs; and

(12) grant any other available remedy.

c. A responding tribunal of this State shall include in a support order issued under this act, or in the documents accompanying the order, the calculations on which the support order is based.

d. A responding tribunal of this State may not condition the payment of a support order issued under this act upon compliance by a party with provisions for visitation.

e. If a responding tribunal of this State issues an order under this act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

f. If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

L.2016, c.1, s.21.



Section 2A:4-30.145 - Inappropriate tribunal.

2A:4-30.145 Inappropriate tribunal.
22. Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this State or another state and notify the petitioner where and when the pleading was sent.

L.2016, c.1, s.22.



Section 2A:4-30.146 - Duties of support enforcement agency.

2A:4-30.146 Duties of support enforcement agency.
23. Duties of support enforcement agency.

a. In a proceeding under this act, a support enforcement agency of this State, upon request:

(1) shall provide services to a petitioner residing in a state;

(2) shall provide services to a petitioner requesting services through a central authority of a foreign country as described in paragraph (1) or (4) of subsection e. of section 2 of this act; and

(3) may provide services to a petitioner who is an individual not residing in a state.

b. A support enforcement agency of this State that is providing services to the petitioner shall:

(1) take all steps necessary to enable an appropriate tribunal of this State, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time, and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

c. A support enforcement agency of this State that requests registration of a child support order in this State for enforcement or for modification shall make reasonable efforts:

(1) to ensure that the order to be registered is the controlling order; or

(2) if two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

d. A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

e. A support enforcement agency of this State shall request a tribunal of this State to issue a child support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to section 35 of this act.

f. This act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

L.2016, c.1, s.23.



Section 2A:4-30.147 - Duty of the Attorney General.

2A:4-30.147 Duty of the Attorney General.
24. Duty of the Attorney General.

a. If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may:

(1) when the support enforcement agency is the Probation Division of the Superior Court, apply to the Superior Court for an order directing the Probation Division to perform its duties under this act; or

(2) when the support enforcement agency is the State IV-D agency, order the State IV-D agency to perform its duties under this act; or

(3) provide those services directly to the individual.

b. The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

L.2016, c.1, s.24.



Section 2A:4-30.148 - Private counsel.

2A:4-30.148 Private counsel.
25. Private Counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this act.

L.2016, c.1, s.25.



Section 2A:4-30.149 - Duties of State information agency.

2A:4-30.149 Duties of State information agency.
26. Duties of State Information Agency.

a. The Administrative Office of the Courts and the State IV-D Agency are the State information agencies under this act.

b. The State information agency shall:

(1) compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this act and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this act received from another state or a foreign country; and

(4) obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.

L.2016, c.1, s.26.



Section 2A:4-30.150 - Pleadings and accompanying documents.

2A:4-30.150 Pleadings and accompanying documents.
27. Pleadings and accompanying documents.

a. In a proceeding under this act, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country shall file a petition. Unless otherwise ordered under section 28 of this act, the petition or accompanying documents shall provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition shall be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

b. The petition shall specify the relief sought. The petition and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

L.2016, c.1, s.27.



Section 2A:4-30.151 - Nondisclosure of information in exceptional circumstances.

2A:4-30.151 Nondisclosure of information in exceptional circumstances.
28. Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information shall be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

L.2016, c.1, s.28.



Section 2A:4-30.152 - Costs and fees.

2A:4-30.152 Costs and fees.
29. Costs and fees.

a. The petitioner shall not be required to pay a filing fee or other costs.

b. If an obligee prevails, a responding tribunal of this State may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

c. The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

L.2016, c.1, s.29.



Section 2A:4-30.153 - Limited immunity of petitioner.

2A:4-30.153 Limited immunity of petitioner.
30. Limited immunity of petitioner.

a. Participation by a petitioner in a proceeding under this act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

b. A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this act.

c. The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this act committed by a party while physically present in this State to participate in the proceeding.

L.2016, c.1, s.30.



Section 2A:4-30.154 - Nonparentage as defense.

2A:4-30.154 Nonparentage as defense.
31. Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this act.

L.2016, c.1, s.31.



Section 2A:4-30.155 - Special rules of evidence and procedure.

2A:4-30.155 Special rules of evidence and procedure.
32. Special rules of evidence and procedure.

a. The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

b. An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this State.

c. A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

d. Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

e. Documentary evidence transmitted from outside this State to a tribunal of this State by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

f. In a proceeding under this act, a tribunal of this State shall permit a party or witness residing outside this State to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this State shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

g. If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

h. A privilege against disclosure of communications between spouses does not apply in a proceeding under this act.

i. The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this act.

j. A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

L.2016, c.1, s.32.



Section 2A:4-30.156 - Communications between tribunals.

2A:4-30.156 Communications between tribunals.
33. Communications between tribunals

A tribunal of this State may communicate with a tribunal outside this State in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this State may furnish similar information by similar means to a tribunal outside this State.

L.2016, c.1, s.33.



Section 2A:4-30.157 - Assistance with discovery.

2A:4-30.157 Assistance with discovery.
34. Assistance with discovery.

A tribunal of this State may:

a. request a tribunal outside this State to assist in obtaining discovery; and

b. upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this State.

L.2016, c.1, s.34.



Section 2A:4-30.158 - Receipt and disbursement of payments.

2A:4-30.158 Receipt and disbursement of payments.
35. Receipt and disbursement of payments.

a. A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

b. If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state or a tribunal of this State shall:

(1) direct that the support payment be made to the support enforcement agency in the State in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

c. The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection b. of this section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

L.2016, c.1, s.35.



Section 2A:4-30.159 - Establishment of support order.

2A:4-30.159 Establishment of support order.
36. Establishment of support order.

a. If a support order entitled to recognition under this act has not been issued, a responding tribunal of this State with personal jurisdiction over the parties may issue a support order if:

(1) the individual seeking the order resides outside this State; or

(2) the support enforcement agency seeking the order is located outside this State.

b. The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) an acknowledged father as provided by law;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

c. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 21 of this act.

L.2016, c.1, s.36.



Section 2A:4-30.160 - Proceeding to determine parentage.

2A:4-30.160 Proceeding to determine parentage.
37. Proceeding to determine parentage.

A tribunal of this State authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this act or a law or procedure substantially similar to this act.

L.2016, c.1, s.37.



Section 2A:4-30.161 - Employer's receipt of income withholding order of another state.

2A:4-30.161 Employer's receipt of income withholding order of another state.
38. Employer's receipt of income withholding order of another state.

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under P.L.1998, c.1 (C.2A:17-56.7a et al.) without first filing a petition or comparable pleading or registering the order with a tribunal of this State.

L.2016, c.1, s.38.



Section 2A:4-30.162 - Employer's compliance with income withholding order of another state.

2A:4-30.162 Employer's compliance with income withholding order of another state.
39. Employer's compliance with income withholding order of another state.

a. Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

b. The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

c. Except as otherwise provided in subsection d. of this section and section 40 of this act, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) the duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

d. An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) the employer's fee for processing an income-withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer shall implement the withholding order and forward the child support payment.

L.2016, c.1, s.39.



Section 2A:4-30.163 - Employer's compliance with two or more income withholding orders.

2A:4-30.163 Employer's compliance with two or more income withholding orders.
40. Employer's compliance with two or more income withholding orders.

If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

L.2016, c.1, s.40.



Section 2A:4-30.164 - Immunity from civil liability.

2A:4-30.164 Immunity from civil liability.
41. Immunity from civil liability.

An employer that complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

L.2016, c.1, s.41.



Section 2A:4-30.165 - Penalties for noncompliance.

2A:4-30.165 Penalties for noncompliance.
42. Penalties for noncompliance.

An employer who willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

L.2016, c.1, s.42.



Section 2A:4-30.166 - Contest by obligor.

2A:4-30.166 Contest by obligor.
43. Contest by obligor.

a. An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in Article 6 of this act, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

b. The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income-withholding order relating to the obligor; and

(3) the person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.

L.2016, c.1, s.43.



Section 2A:4-30.167 - Administrative enforcement of orders.

2A:4-30.167 Administrative enforcement of orders.
44. Administrative enforcement of orders.

a. A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this State.

b. Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this act.

L.2016, c.1, s.44.



Section 2A:4-30.168 - Registration of order for enforcement.

2A:4-30.168 Registration of order for enforcement.
45. Registration of order for enforcement.

A support order or income-withholding order issued in another state or a foreign support order may be registered in this State for enforcement.

L.2016, c.1, s.45.



Section 2A:4-30.169 - Procedure to register order for enforcement.

2A:4-30.169 Procedure to register order for enforcement.
46. Procedure to register order for enforcement.

a. Except as otherwise provided in section 66 of this act, a support order or income-withholding order of another state or a foreign support order may be registered in this State by sending the following records to the appropriate tribunal in this State:

(1) a letter of transmittal to the tribunal requesting registration and enforcement;

(2) two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(a) the obligor's address and social security number;

(b) the name and address of the obligor's employer and any other source of income of the obligor; and

(c) a description and the location of property of the obligor in this State not exempt from execution; and

(5) except as otherwise provided in section 28 of this act, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

b. On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

c. A petition or comparable pleading seeking a remedy that shall be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading shall specify the grounds for the remedy sought.

d. If two or more orders are in effect, the person requesting registration shall:

(1) furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

e. A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

L.2016, c.1, s.46.



Section 2A:4-30.170 - Effect of registration for enforcement.

2A:4-30.170 Effect of registration for enforcement.
47. Effect of registration for enforcement.

a. A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this State.

b. A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

c. Except as otherwise provided in this act, a tribunal of this State shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

L.2016, c.1, s.47.



Section 2A:4-30.171 - Choice of law.

2A:4-30.171 Choice of law.
48. Choice of law.

a. Except as otherwise provided in subsection d. of this section, the law of the issuing state or foreign country governs:

(1) the nature, extent, amount, and duration of current payments under a registered support order;

(2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under the support order.

b. In a proceeding for arrears under a registered support order, the statute of limitations of this State, or of the issuing state or foreign country, whichever is longer, applies.

c. A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this State.

d. After a tribunal of this State or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.
L.2016, c.1, s.48.



Section 2A:4-30.172 - Notice of registration of order.

2A:4-30.172 Notice of registration of order.
49. Notice of registration of order.

a. When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this State shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

b. A notice shall inform the nonregistering party:

(1) that a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2) that a hearing to contest the validity or enforcement of the registered order shall be requested within 20 days after notice unless the registered order is under section 67 of this act;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) of the amount of any alleged arrearages.

c. If the registering party asserts that two or more orders are in effect, a notice shall also:

(1) identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) notify the nonregistering party of the right to a determination of which is the controlling order;

(3) state that the procedures provided in subsection b. apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

d. Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the "New Jersey Child Support Program Improvement Act," P.L.1998, c.1 (C.2A:17-56.7a et al.).

L.2016, c.1, s.49.



Section 2A:4-30.173 - procedure to contest validity or enforcement of registered support order.

2A:4-30.173 procedure to contest validity or enforcement of registered support order.
50. Procedure to contest validity or enforcement of registered support order.

a. A nonregistering party seeking to contest the validity or enforcement of a registered support order in this State shall request a hearing within the time required by section 49 of this act. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 51 of this act.

b. If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

c. If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

L.2016, c.1, s.50.



Section 2A:4-30.174 - Contest of registration or enforcement.

2A:4-30.174 Contest of registration or enforcement.
51. Contest of registration or enforcement.

a. A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) the issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended, or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this State to the remedy sought;

(6) full or partial payment has been made;

(7) the statute of limitation under section 48 of this act precludes enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the controlling order.

b. If a party presents evidence establishing a full or partial defense under subsection a., a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this State.

c. If the contesting party does not establish a defense under subsection a. to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

L.2016, c.1, s.51.



Section 2A:4-30.175 - Confirmed order.

2A:4-30.175 Confirmed order.
52. Confirmed order.

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

L.2016, c.1, s.52.



Section 2A:4-30.176 - Procedure to register child support order of another state for modification.

2A:4-30.176 Procedure to register child support order of another state for modification.
53. Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this State in the same manner provided in sections 45 through 52 of this act if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading shall specify the grounds for modification.

L.2016, c.1, s.53.



Section 2A:4-30.177 - Effect of registration for modification.

2A:4-30.177 Effect of registration for modification.
54. Effect of registration for modification.

A tribunal of this State may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered support order may be modified only if the requirements of section 55 or 57 of this act have been met.

L.2016, c.1, s.54.



Section 2A:4-30.178 - Modification of child support order of another state.

2A:4-30.178 Modification of child support order of another state.
55. Modification of child support order of another state.

a. If section 57 of this act does not apply, upon petition a tribunal of this State may modify a child support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) the following requirements are met:

(a) neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(b) a petitioner who is a nonresident of this State seeks modification; and

(c) the respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) this State is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

b. Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

c. A tribunal of this State may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and shall be so recognized under section 12 of this act establishes the aspects of the support order which are nonmodifiable.

d. In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

e. On the issuance of an order by a tribunal of this State modifying a child support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

f. Notwithstanding subsections a. through e. of this section and subsection b. of section 6 of this act, a tribunal of this State retains jurisdiction to modify an order issued by a tribunal of this State if:

(1) one party resides in another state; and

(2) the other party resides outside the United States.

L.2016, c.1, s.55.



Section 2A:4-30.179 - Recognition of order modified in another state.

2A:4-30.179 Recognition of order modified in another state.
56. Recognition of order modified in another state.

If a child support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the "Uniform Interstate Family Support Act," P.L.2016, c.1 (C.2A:4-30.124 et al.), a tribunal of this State:

a. may enforce its order that was modified only as to arrears and interest accruing before the modification;

b. may provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

c. shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

L.2016, c.1, s.56.



Section 2A:4-30.180 - Jurisdiction to modify child support order of another state when parties reside in this State.

2A:4-30.180 Jurisdiction to modify child support order of another state when parties reside in this State.
57. Jurisdiction to modify child support order of another state when parties reside in this State.

a. If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

b. A tribunal of this State exercising jurisdiction under this section shall apply the provisions of Articles 1 and 2, this article, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Articles 3, 4, 5, 7, and 8 of this act do not apply.

L.2016, c.1, s.57.



Section 2A:4-30.181 - Notice to issuing tribunal of modification.

2A:4-30.181 Notice to issuing tribunal of modification.
58. Notice to issuing tribunal of modification.

Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

L.2016, c.1, s.58.



Section 2A:4-30.182 - Jurisdiction to modify child support order of foreign country.

2A:4-30.182 Jurisdiction to modify child support order of foreign country.
59. Jurisdiction to modify child support order of foreign country.

a. Except as otherwise provided in section 71 of this act, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to section 55 of this act has been given or whether the individual seeking modification is a resident of this State or of the foreign country.

b. An order issued by a tribunal of this State modifying a foreign child support order pursuant to this section is the controlling order.

L.2016, c.1, s.59.



Section 2A:4-30.183 - Procedure to register child support order of foreign country for modification.

2A:4-30.183 Procedure to register child support order of foreign country for modification.
60. Procedure to register child support order of foreign country for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this State under sections 45 through 52 of this act if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition shall specify the grounds for modification.

L.2016, c.1, s.60.



Section 2A:4-30.184 - Definitions.

2A:4-30.184 Definitions.
61. Definitions.

As used in this article:

"Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

"Central authority" means the entity designated by the United States or a foreign country described in paragraph (4) of subsection e. of section 2 of this act to perform the functions specified in the Convention.

"Convention support order" means a support order of a tribunal of a foreign country described in paragraph (4) of subsection e. of section 2 of this act.

"Direct request" means an application filed by an individual in a tribunal of this State in a proceeding involving an obligee, obligor, or child residing outside the United States.

"Foreign central authority" means the entity designated by a foreign country described in paragraph (4) of subsection e. of section 2 of this act to perform the functions specified in the Convention.

"Foreign support agreement": means an agreement for support in a record that: (1) is enforceable as a support order in the country of origin; (2) has been: (a) formally drawn up or registered as an authentic instrument by a foreign tribunal; or (b) authenticated by, or concluded, registered, or filed with a foreign tribunal; and (c) may be reviewed and modified by a foreign tribunal; and (3) includes a maintenance arrangement or authentic instrument under the Convention.

"United States central authority" means the Secretary of the United States Department of Health and Human Services.

L.2016, c.1, s.61.



Section 2A:4-30.185 - Applicability.

2A:4-30.185 Applicability.
62. Applicability.

This article applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this article is inconsistent with Articles 1 through 6 of this act, this article controls.

L.2016, c.1, s.62.



Section 2A:4-30.186 - Relationship of the State IV-D agency to United States central authority.

2A:4-30.186 Relationship of the State IV-D agency to United States central authority.
63. Relationship of the State IV-D agency to United States central authority.

The State IV-D Agency or its designee is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.

L.2016, c.1, s.63.



Section 2A:4-30.187 - Initiation by the State IV-D agency of support proceeding under convention.

2A:4-30.187 Initiation by the State IV-D agency of support proceeding under convention.
64. Initiation by the State IV-D Agency of support proceeding under Convention.

a. In a support proceeding under this article, the State IV-D Agency or its designee shall:

(1) transmit and receive applications; and

(2) initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this State.

b. The following support proceedings are available to an obligee under the Convention:

(1) recognition or recognition and enforcement of a foreign support order;

(2) enforcement of a support order issued or recognized in this State;

(3) establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition of a foreign support order is refused under paragraph (2), (4), or (9) of subsection b. of section 68 of this act;

(5) modification of a support order of a tribunal of this State; and

(6) modification of a support order of a tribunal of another state or a foreign country.

c. The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this State;

(2) modification of a support order of a tribunal of this State; and

(3) modification of a support order of a tribunal of another state or a foreign country.

d. A tribunal of this State may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

L.2016, c.1, s.64.



Section 2A:4-30.188 - Direct request.

2A:4-30.188 Direct request.
65. Direct request.

a. A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this State applies.

b. A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, sections 66 through 73 of this act apply.

c. In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) a security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this State under the same circumstances.

d. A petitioner filing a direct request is not entitled to assistance from the State IV-D Agency or its designee.

e. This article does not prevent the application of laws of this State that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

L.2016, c.1, s.65.



Section 2A:4-30.189 - Registration of convention support order.

2A:4-30.189 Registration of convention support order.
66. Registration of Convention support order.

a. Except as otherwise provided in this article, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this State as provided in Article 6.

b. Notwithstanding section 27 and subsection a. of section 46 of this act, a request for registration of a Convention support order shall be accompanied by:

(1) a complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(2) a record stating that the support order is enforceable in the issuing country;

(3) if the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any, and the date the amount was calculated;

(5) a record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

c. A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

d. A tribunal of this State may vacate the registration of a Convention support order without the filing of a contest under section 67 of this act only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

e. The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.

L.2016, c.1, s.66.



Section 2A:4-30.190 - Contest of registered convention support order.

2A:4-30.190 Contest of registered convention support order.
67. Contest of registered Convention support order.

a. Except as otherwise provided in this article, sections 49 through 52 of this act apply to a contest of a registered Convention support order.

b. A party contesting a registered Convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest shall be filed not later than 60 days after notice of the registration.

c. If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection b., the order is enforceable.

d. A contest of a registered Convention support order may be based only on grounds set forth in section 68 of this act. The contesting party bears the burden of proof.

e. In a contest of a registered Convention support order, a tribunal of this State:

(1) is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

f. A tribunal of this State deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

g. A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

L.2016, c.1, s.67.



Section 2A:4-30.191 - Recognition and enforcement of registered convention support order.

2A:4-30.191 Recognition and enforcement of registered convention support order.
68. Recognition and enforcement of registered Convention support order.

a. Except as otherwise provided in subsection b., a tribunal of this State shall recognize and enforce a registered Convention support order.

b. The following grounds are the only grounds on which a tribunal of this State may refuse recognition and enforcement of a registered Convention support order:

(1) recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction consistent with section 6 of this act;

(3) the order is not enforceable in the issuing country;

(4) the order was obtained by fraud in connection with a matter of procedure;

(5) a record transmitted in accordance with section 66 of this act lacks authenticity or integrity;

(6) a proceeding between the same parties and having the same purpose is pending before a tribunal of this State and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this act in this State;

(8) payment, to the extent alleged arrears have been paid in whole or in part;

(9) in a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(a) if the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(b) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of section 71 of this act.

c. If a tribunal of this State does not recognize a Convention support order under paragraph (2), (4) or (9) of subsection b. of this section:

(1) the tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) the State IV-D Agency or its designee shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under section 64 of this act.

L.2016, c.1, s.68.



Section 2A:4-30.192 - Partial enforcement.

2A:4-30.192 Partial enforcement.
69. Partial enforcement.

If a tribunal of this State does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.

L.2016, c.1, s.69.



Section 2A:4-30.193 - Foreign support agreement.

2A:4-30.193 Foreign support agreement.
70. Foreign support agreement.

a. Except as otherwise provided in subsections c. and d., a tribunal of this State shall recognize and enforce a foreign support agreement registered in this State.

b. An application or direct request for recognition and enforcement of a foreign support agreement shall be accompanied by:

(1) a complete text of the foreign support agreement; and

(2) a record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

c. A tribunal of this State may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

d. In a contest of a foreign support agreement, a tribunal of this State may refuse recognition and enforcement of the agreement if it finds:

(1) recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or falsification;

(3) the agreement is incompatible with a support order involving the same parties and having the same purpose in this State, another state, or a foreign country if the support order is entitled to recognition and enforcement under this act in this State; or

(4) the record submitted under subsection b. lacks authenticity or integrity.

e. A proceeding for recognition and enforcement of a foreign support agreement shall be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

L.2016, c.1, s.70.



Section 2A:4-30.194 - Modification of convention child support order.

2A:4-30.194 Modification of convention child support order.

71. Modification of Convention child support order.

a. A tribunal of this State may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) the obligee submits to the jurisdiction of a tribunal of this State, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

b. If a tribunal of this State does not modify a Convention child support order because the order is not recognized in this State, subsection c. of section 68 of this act applies.

L.2016, c.1, s.71.



Section 2A:4-30.195 - Personal information, limit on use.

2A:4-30.195 Personal information, limit on use.
72. Personal information; limit on use.

Personal information gathered or transmitted under this article may be used only for the purposes for which it was gathered or transmitted.

L.2016, c.1, s.72.



Section 2A:4-30.196 - Record in original language; English translation.

2A:4-30.196 Record in original language; English translation.
73. Record in original language; English translation.

A record filed with a tribunal of this State under this article shall be in the original language and, if not in English, shall be accompanied by an English translation.

L.2016, c.1, s.73.



Section 2A:4-30.197 - Grounds for rendition.

2A:4-30.197 Grounds for rendition.
74. Grounds for rendition.

a. For purposes of this article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this act.

b. The Governor of this State may:

(1) demand that the governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee; or

(2) on the demand of the governor of another state, surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

c. A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

L.2016, c.1, s.74.



Section 2A:4-30.198 - Conditions of rendition.

2A:4-30.198 Conditions of rendition.
75. Conditions of rendition.

a. Before making a demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this act or that the proceeding would be of no avail.

b. If, under this act or a law substantially similar to this act, the governor of another state makes a demand that the Governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

c. If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

L.2016, c.1, s.75.



Section 2A:4-30.199 - Uniformity of application and construction.

2A:4-30.199 Uniformity of application and construction.
76. Uniformity of application and construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

L.2016, c.1, s.76.



Section 2A:4-30.200 - Transitional provision.

2A:4-30.200 Transitional provision.
77. Transitional provision.

a. This act applies to proceedings begun on or after the effective date of this act to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.

b. The repeal of P.L.1981, c.243 (C.2A:4-30.24 et seq.) and sections 15 and 16 of P.L.1985, c.278 (C.2A:17-56.18 and 2A:17-56.19) and the repeal of the former "Uniform Interstate Family Support Act," P.L.1998, c.2 (C.2A:4-30.65 through 2A:4-30.123) and its replacement with this act does not affect pending actions, rights, duties or liabilities based on those repealed laws, nor does it alter, discharge, release or extinguish any penalty, forfeiture, or liability incurred under those laws. After the effective date of this act, all laws repealed shall be treated as remaining in full force and effect for the purpose of sustaining any pending actions or rights filed prior to the effective date of this act and the enforcement of any rights, duties, penalties, forfeitures, or liabilities under the repealed laws.

L.2016, c.1, s.77.



Section 2A:4-30.201 - Severability.

2A:4-30.201 Severability.
78. Severability.

If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.2016, c.1, s.78.



Section 2A:4-41 - Expenses

2A:4-41. Expenses
Except as otherwise provided by law, all expenses incurred in complying with the provisions of this chapter shall be a county charge.

L.1951 (1st SS), c.344; amended by L.1982, c. 77, s. 31, eff. Dec. 31, 1983.



Section 2A:4-68 - Repeals

2A:4-68. Repeals
The following sections are hereby repealed:

N.J.S. 2A:4-14 to 2A:4-17, inclusive, 2A:4-20, 2A:4-21, 2A:4-32, 2A:4-33, 2A:4-35, 2A:4-37, 2A:4-39; R.S. 30:4-157.3 and P.L. 67, c. 308 (C. 2A:4-39.1).

L.1973, c. 306, s. 27, eff. March 1, 1974.



Section 2A:4A-20 - Short Title

2A:4A-20. Short title
This act shall be known and may be cited as the "New Jersey Code of Juvenile Justice."

L.1982, c. 77, s. 1, eff. Dec. 31, 1983.



Section 2A:4A-21 - Purposes.

2A:4A-21 Purposes.
2.Purposes. This act shall be construed so as to effectuate the following purposes:

a.To preserve the unity of the family whenever possible and to provide for the care, protection, and wholesome mental and physical development of juveniles coming within the provisions of this act;

b.Consistent with the protection of the public interest, to remove from children committing delinquent acts certain statutory consequences of criminal behavior, and to substitute therefor an adequate program of supervision, care and rehabilitation, and a range of sanctions designed to promote accountability and protect the public;

c.To separate juveniles from the family environment only when necessary for their health, safety, or welfare or in the interests of public safety;

d.To secure for each child coming under the jurisdiction of the court the care, guidance, and control, preferably in his own home, as will conduce to the child's welfare and the best interests of the State; and when the child is removed from his own family, to secure for him custody, care, and discipline as nearly as possible equivalent to that which should have been given by his parents;

e.To insure that children under the jurisdiction of the court are wards of the State, subject to the discipline and entitled to the protection of the State, which may intervene to safeguard them from neglect or injury and to enforce the legal obligations due to them and from them;

f.Consistent with the protection of the public interest, to insure that any services and sanctions for juveniles provide balanced attention to the protection of the community, the imposition of accountability for offenses committed, fostering interaction and dialogue between the offender, victim, and community, and the development of competencies to enable children to become responsible and productive members of the community;

g.To insure protection and a safe environment for those sexually exploited juveniles who are charged with prostitution or who are alleged to be victims of human trafficking; and to provide these juveniles with the appropriate shelter, care, counseling, and crisis intervention services from the time they are taken into custody and for the duration of any legal proceedings; and

h.To insure that in any action undertaken within the provisions of this act, the best interests of the child shall be a primary consideration.

L.1982, c.77, s.2; amended 1995, c.280, s.1; 2001, c.408, s.1; 2011, c.195, s.1; 2015, c.255, s.1.



Section 2A:4A-22 - General Definitions.

2A:4A-22 General definitions.

3.General definitions. As used in this act:

a."Juvenile" means an individual who is under the age of 18 years.

b."Adult" means an individual 18 years of age or older.

c."Detention" means the temporary care of juveniles in physically restricting facilities pending court disposition.

d."Shelter care" means the temporary care of juveniles in facilities without physical restriction pending court disposition.

e."Commit" means to transfer legal custody to an institution.

f."Guardian" means a person, other than a parent, to whom legal custody of the child has been given by court order or who is acting in the place of the parent or is responsible for the care and welfare of the juvenile.

g."Juvenile-family crisis" means behavior, conduct or a condition of a juvenile, parent or guardian or other family member which presents or results in (1) a serious threat to the well-being and physical safety of a juvenile, or (2) a serious conflict between a parent or guardian and a juvenile regarding rules of conduct which has been manifested by repeated disregard for lawful parental authority by a juvenile or misuse of lawful parental authority by a parent or guardian, or (3) unauthorized absence by a juvenile for more than 24 hours from his home, or (4) a pattern of repeated unauthorized absences from school by a juvenile subject to the compulsory education provision of Title 18A of the New Jersey Statutes, or (5) an act which if committed by an adult would constitute prostitution in violation of N.J.S.2C:34-1 or any offense which the juvenile alleges is related to the juvenile being a victim of human trafficking.

h. "Repetitive disorderly persons offense" means the second or more disorderly persons offense committed by a juvenile on at least two separate occasions and at different times.

i."Court" means the Superior Court, Chancery Division, Family Part unless a different meaning is plainly required.

j."Commission" means the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170).

L.1982, c.77, s.3; amended 1991, c.91, s.4; 1995, c.280, s.2; 2011, c.195, s.2.



Section 2A:4A-23 - Definition Of Delinquency.

2A:4A-23 Definition of delinquency.

4.Definition of delinquency. As used in this act, "delinquency" means the commission of an act by a juvenile which if committed by an adult would constitute:

a.A crime;

b.A disorderly persons offense or petty disorderly persons offense; or

c.A violation of any other penal statute, ordinance or regulation.

But, the commission of (1) an act which constitutes a violation of chapter 3, 4, 6 or 8 of Title 39 of the Revised Statutes by a juvenile of any age; (2) an act relating to the ownership or operation of a motorized bicycle which constitutes a violation of chapter 3 or 4 of Title 39 of the Revised Statutes by a juvenile of any age; (3) an act which constitutes a violation of article 3 or 6 of chapter 4 of Title 39 of the Revised Statutes pertaining to pedestrians and bicycles, by a juvenile of any age; (4) the commission of an act which constitutes a violation of P.L.1981, c.318 (C.26:3D-1 et seq.), P.L.1981, c.319 (C.26:3D-7 et seq.), P.L.1981, c.320 (C.26:3D-15 et seq.), P.L.1985, c.185 (C.26:3E-7 et seq.), P.L.1985, c.186 (C.26:3D-32 et seq.), N.J.S.2C:33-13, P.L.1985, c.318 (C.26:3D-38 et seq.), P.L.1985, c.381 (C.26:3D-46 et seq.), or of any amendment or supplement thereof, by a juvenile of any age;(5) an act which constitutes a violation of chapter 7 of Title 12 of the Revised Statutes relating to the regulation and registration of power vessels, by a juvenile of any age or section 2 of P.L.1987, c.453 (C.12:7-61); or (6) an act which constitutes a violation of a municipal ordinance enacted pursuant to section 2 of P.L.1992, c.132 (C.40:48-2.52) pertaining to curfew ordinances shall not constitute delinquency as defined in this act. The municipal court having jurisdiction over a case involving a violation by a juvenile of a section of Title 26 listed in this subsection, Title 40 listed in this subsection or N.J.S.2C:33-13, shall forward a copy of the record of conviction in that case to the Family Part intake service of the county where the municipal court is located. If a municipal court orders detention or imposes a term of imprisonment on a juvenile in connection with a violation of Title 39 of the Revised Statutes, chapter 7 of Title 12 of the Revised Statutes, Title 40 of the Revised Statutes or N.J.S.2C:33-13, that detention or term of imprisonment shall be served at a suitable juvenile institution and not at a county jail or county workhouse.

L.1982,c.77,s.4; amended 1983, c.404; 1986, c.16; 1986, c.39, s.5; 1987, c.401; 1987, c.453, s.3; 1989, c.125, s.1; 1991, c.96; 1997, c.383.



Section 2A:4A-24 - Exclusive Jurisdiction Of The Court And Nature Of Jurisdiction

2A:4A-24. Exclusive jurisdiction of the court and nature of jurisdiction
a. Except as otherwise provided by law, the court shall have exclusive jurisdiction in all cases where it is charged that a juvenile has committed an act of delinquency and over all matters relating to a juvenile-family crisis. Upon the determination that a juvenile has committed an act of delinquency or that a juvenile-family crisis exists, the court may impose such disposition or dispositions over those persons subject to its jurisdiction consistent with the purposes of this act.

Such jurisdiction shall extend in these matters over a juvenile and his parent, guardian or any family member found by the court to be contributing to a juvenile-family crisis. The court shall, in accordance with the Rules of Court, clearly specify the responsibilities of those subject to its jurisdiction with respect to the plan of rehabilitation for the juvenile.

b. The court shall have jurisdiction in respect to the custody of any juvenile who may be held as a material witness in any case pending in the court. Whenever a juvenile is a material witness in any other court, the procedures established by this act shall be followed.

c. Juveniles who appear before the court in any capacity shall be deemed to be wards of the court and protected accordingly.

d. Nothing in this act shall affect the jurisdiction of other courts over offenses committed after a juvenile under the jurisdiction of the court reaches the age of 18 years.

L.1982, c. 77, s. 5, eff. Dec. 31, 1983.



Section 2A:4A-25 - Transfer From Other Courts

2A:4A-25. Transfer from other courts
6. Transfer from other courts. Except as provided in section 4 of P.L.1982, c.77 (C.2A:4A-23), and unless jurisdiction has been waived under section 7 of P.L.1982, c.77 (C.2A:4A-26), if during the pendency in any other court of a case charging a person with a crime, offense or violation, it is ascertained that such person was a juvenile at the time of the crime, offense or violation charged, such court shall immediately transfer such case to the Superior Court, Chancery Division, Family Part. The Family Part shall thereupon proceed in the same manner as if the case had been instituted under this chapter in the first instance.

L.1982,c.77,s.6; amended 1991,c.91,s.5; 1995,c.280,s.3.



Section 2A:4A-26.1 - Filing Motion Seeking Waiver Of Jurisdiction; Hearing.

2A:4A-26.1 Filing motion seeking waiver of jurisdiction; hearing.

1. a. A prosecutor seeking waiver of jurisdiction of a juvenile delinquency case by the Superior Court, Chancery Division, Family Part to an appropriate court and prosecuting authority without the consent of the juvenile shall file a motion within 60 days after the receipt of the complaint, which time may be extended for good cause shown. The motion shall be accompanied by a written statement of reasons clearly setting forth the facts used in assessing all factors contained in paragraph (3) of subsection c. of this section, together with an explanation as to how evaluation of those facts support waiver for each particular juvenile.

b.At a hearing, the court shall receive the evidence offered by the State and by the juvenile. The State shall provide proof to satisfy the requirements set forth in paragraphs (1) and (2) of subsection c. of this section. The court also shall review whether the State considered the factors set forth in paragraph (3) of subsection c. of this section.

c.Except as provided in paragraph (3) of this subsection, the court shall waive jurisdiction of a juvenile delinquency case without the juvenile's consent and shall refer the case to the appropriate court and prosecuting authority having jurisdiction if:

(1)The juvenile was 15 years of age or older at the time of the alleged delinquent act; and

(2)There is probable cause to believe that the juvenile committed a delinquent act which if committed by an adult would constitute:

(a)criminal homicide, other than death by auto;

(b)strict liability for drug-induced deaths;

(c)first degree robbery;

(d)carjacking;

(e)aggravated sexual assault;

(f)sexual assault;

(g)second degree aggravated assault;

(h)kidnapping;

(i)aggravated arson;

(j)possession of a firearm with a purpose to use it unlawfully against the person of another under subsection a. of N.J.S.2C:39-4, or possession of a firearm while committing or attempting to commit, including the immediate flight therefrom, aggravated assault, aggravated criminal sexual contact, burglary, or escape;

(k)a violation of N.J.S.2C:35-3 (Leader of a Narcotics Trafficking Network);

(l)a violation of N.J.S.2C:35-4 (Maintaining and Operating a CDS Production Facility);

(m)a violation of section 1 of P.L.1998, c.26 (C.2C:39-4.1) (Weapons Possession while Committing certain CDS Offenses);

(n)an attempt or conspiracy to commit any of the crimes enumerated in subparagraphs (a) through (m) of this paragraph; or

(o)a crime committed at a time when the juvenile previously had been sentenced and confined in an adult correctional facility.

(3)The court may deny a motion by the prosecutor to waive jurisdiction of a juvenile delinquency case if it is clearly convinced that the prosecutor abused his discretion in considering the following factors in deciding whether to seek a waiver:

(a)The nature and circumstances of the offense charged;

(b)Whether the offense was against a person or property, allocating more weight for crimes against the person;

(c)Degree of the juvenile's culpability;

(d)Age and maturity of the juvenile;

(e)Any classification that the juvenile is eligible for special education to the extent this information is provided to the prosecution by the juvenile or by the court;

(f)Degree of criminal sophistication exhibited by the juvenile;

(g)Nature and extent of any prior history of delinquency of the juvenile and dispositions imposed for those adjudications;

(h)If the juvenile previously served a custodial disposition in a State juvenile facility operated by the Juvenile Justice Commission, and the response of the juvenile to the programs provided at the facility to the extent this information is provided to the prosecution by the Juvenile Justice Commission;

(i)Current or prior involvement of the juvenile with child welfare agencies;

(j)Evidence of mental health concerns, substance abuse, or emotional instability of the juvenile to the extent this information is provided to the prosecution by the juvenile or by the court; and

(k)If there is an identifiable victim, the input of the victim or victim's family.

The Attorney General may develop for dissemination to the county prosecutors those guidelines or directives deemed necessary or appropriate to ensure the uniform application of this section throughout the State.

d.An order waiving jurisdiction over a case and referring the case to the appropriate court and prosecuting authority shall specify the alleged act upon which the referral is based and all other delinquent acts charged against the juvenile arising out of or related to the same transaction.

e.Testimony of a juvenile at a hearing to determine referral under this section shall not be admissible for any purpose in any subsequent hearing to determine delinquency or guilt of any offense.

f.Upon waiver of jurisdiction and referral to the appropriate court and prosecuting authority having jurisdiction:

(1)The case shall proceed as if it originated in that court and shall be subject to the sentencing provisions available to that court; provided, however, upon conviction for any offense which is subject to waiver pursuant to paragraph (2) of subsection c. of this section, there shall be a presumption that the juvenile shall serve any custodial sentence imposed in a State juvenile facility operated by the Juvenile Justice Commission until the juvenile reaches the age of 21, except that:

(a)a juvenile who has not reached the age of 21 may, in the discretion of the Juvenile Justice Commission, be transferred to the Department of Corrections in accordance with the plan established pursuant to subsection e. of section 7 of P.L.1995, c.284 (C.52:17B-175) and regulations adopted pursuant to that section; and

(b)a juvenile who has reached or exceeds the age of 21 may continue to serve a sentence in a State juvenile facility operated by the Juvenile Justice Commission in the discretion of the Juvenile Justice Commission and if the juvenile so consents; otherwise the juvenile shall serve the remainder of the custodial sentence in a State correctional facility;

(2)If a juvenile is not convicted of an offense set forth in paragraph (2) of subsection c. of this section, a conviction for any other offense shall be deemed a juvenile adjudication and be remanded to the Superior Court, Chancery Division, Family Part for disposition, in accordance with the dispositional options available to that court and all records related to the act of delinquency shall be subject to the provisions of section 1 of P.L.1982, c.79 (C.2A:4A-60);

(3)With the consent of the defense and the prosecutor, at any point in the proceedings subsequent to the decision ordering waiver the court may remand to the Superior Court, Chancery Division, Family Part if it appears that:

(a)the interests of the public and the best interests of the juvenile require access to programs or procedures uniquely available to that court; and

(b)the interests of the public are no longer served by waiver.

g. (1) The Juvenile Justice Commission, in consultation with the Attorney General, shall establish a program to collect, record, and analyze data regarding waiver of jurisdiction of a juvenile delinquency case by the Superior Court, Chancery Division, Family Part to an appropriate court and prosecuting authority. In furtherance of this program, the Juvenile Justice Commission shall, in cooperation with the Administrative Office of the Courts, Attorney General, and county prosecutors, collect data related to the decision to seek waiver of jurisdiction of a juvenile delinquency case, which shall include but not be limited to data concerning:

(a)youth demographics, including age, gender, race, and ethnicity;

(b)case characteristics, including the degree of the offense waived, the degree of the offense convicted, and the final court resolution;

(c)case processing times; and

(d)waiver rates by race and ethnicity.

(2)The commission shall prepare and publish on its Internet website biennial reports summarizing the data collected, recorded, and analyzed pursuant to paragraph (1) of this subsection.

(3)The commission shall, pursuant to section 2 of P.L. 1991, c.164 (C.52:14-19.1), biennially prepare and transmit to the Governor and the Legislature the reports required in paragraph (2) of this subsection, along with any recommendations the commission may have for legislation concerning waiver of jurisdiction of juvenile delinquency cases.

L.2015, c.89, s.1.



Section 2A:4A-27 - Referral To Other Court At Election Of Juvenile

2A:4A-27. Referral to other court at election of juvenile
Any juvenile 14 years of age or older charged with delinquency may elect to have the case transferred to the appropriate court having jurisdiction. Any juvenile under 14 years of age charged with an offense which, if committed by an adult, would constitute murder under N.J.S. 2C:11-3 may elect to have the case transferred to the appropriate court having jurisdiction.

L.1982, c. 77, s. 8, eff. Dec. 31, 1983.



Section 2A:4A-28 - Effect Of Referral To Other Court

2A:4A-28. Effect of referral to other court
9. Effect of referral to other court. Whenever a case is referred to another court as provided by section 7 of P.L.1982, c.77 (C.2A:4A-26) or section 8 of P.L.1982, c.77 (C.2A:4A-27), that case shall thereafter proceed in the same manner as if the case had been instituted in that court in the first instance.

L.1982,c.77,s.9; amended 1995,c.280,s.4.



Section 2A:4A-29 - Use Of Juvenile's Testimony At Referral Hearing

2A:4A-29. Use of juvenile's testimony at referral hearing
10. Use of juvenile's testimony at referral hearing. No testimony of a juvenile at a hearing pursuant to section 7 of P.L.1982, c.77 (C.2A:4A-26) or section 8 of P.L.1982, c.77 (C.2A:4A-27) shall be admissible for any purpose in any hearing to determine delinquency or guilt of any offense.

L.1982,c.77,s.10; amended 1995,c.280,s.5.



Section 2A:4A-30 - Complaints And Petitions

2A:4A-30. Complaints and petitions
a. Complaints charging delinquency may be signed by any person who has knowledge of the facts alleged to constitute delinquency or is informed of such facts and believes that they are true. The complaint shall be filed with the clerk of the court and shall set forth:

(1) The name, address, and date of birth of the juvenile;

(2) The name and address of the juvenile's parents or guardian and, if the juvenile is in custody of some other person, the name and address of the custodian;

(3) The date, time, manner, and place of the acts alleged as the basis of the complaint;

(4) A citation of the law or ordinance allegedly violated by the juvenile; and

(5) The signature of the complainant.

b. Petitions alleging that a juvenile-family crisis exists shall be signed by court intake services pursuant to section 8 of P.L.1982, c. 80 (C. 2A:4A-83). The petition shall be filed with the clerk of the court and shall set forth:

(1) The name, address, and date of birth of the juvenile;

(2) The name and address of the juvenile's parents or guardian and, if the juvenile is in custody of some other person, the name and address of the custodian;

(3) The date, time, manner, and place of the behavior, conduct, or condition alleged as the basis of the petition; and

(4) The signature of the petitioner.

c. Complaints and petitions shall be in such form as prescribed by the Rules of Court.

L.1982, c. 77, s. 11, eff. Dec. 31, 1983.



Section 2A:4A-31 - Taking Into Custody

2A:4A-31. Taking into custody
a. A juvenile may be taken into custody:

(1) Pursuant to an order or warrant of any court having jurisdiction; or

(2) For delinquency, when there has been no process issued by a court, by a law enforcement officer, pursuant to the laws of arrest and the Rules of Court.

b. Except where delinquent conduct is alleged, a juvenile may be taken into short-term custody by a law enforcement officer without order of the court when:

(1) The officer has reasonable grounds to believe that the health and safety of the juvenile is seriously in danger and taking into immediate custody is necessary for his protection;

(2) The officer has reasonable grounds to believe the juvenile has left the home and care of his parents or guardian without the consent of such persons; or

(3) An agency legally charged with the supervision of a child has notified the law enforcement agency that the child has run away from out of home placement, provided, however, that in any case where the law enforcement officer believes that the juvenile is an "abused or neglected child" as defined in section 1 of P.L.1974, c. 119 (C. 9:6-8.21), the officer shall handle the case pursuant to the procedure set forth in that act.

c. The taking of a juvenile into custody shall not be construed as an arrest, but shall be deemed a measure to protect the health, morals and well being of the juvenile.

L.1982, c. 77, s. 12, eff. Dec. 31, 1983.



Section 2A:4A-32 - Short-term Custody

2A:4A-32. Short-term custody
13. Short-term custody. a. Under no circumstances shall any juvenile taken into short-term custody under section 12 of P.L.1982, c.77 (C.2A:4A-31) be held more than six hours. A juvenile taken into short-term custody shall not be retained in a detention facility or jail. As used in this section, the juvenile-family crisis intervention unit means that unit established pursuant to P.L.1982, c.80 (C.2A:4A-76 et seq.).

b. An officer taking a juvenile into short-term custody shall inform the juvenile of the reason for custody and shall where possible transport, or arrange to have the juvenile transported to his home. The officer releasing a juvenile from such custody shall inform the juvenile's parents or guardian and the juvenile-family crisis intervention unit of the reason for taking the juvenile into custody and may, if he believes further services are needed, inform the juvenile and his parents of the nature and location of appropriate services.

c. A law enforcement officer taking a juvenile into short-term custody may transport the juvenile to the home of a relative of the juvenile or to the home of another responsible adult or make arrangement for such transportation where the officer reasonably believes that the child will be provided with adequate care and supervision and that the child will remain in custody of the adult until such time as the juvenile-family crisis intervention unit can bring about the child's return home or an alternative living arrangement or out of home placement. A law enforcement officer placing a juvenile with a relative or responsible adult shall immediately notify the juvenile-family crisis intervention unit of this fact and the reason for taking the juvenile into custody.

d. A law enforcement officer acting reasonably and in good faith pursuant to this section in releasing a juvenile to a person other than a parent of a juvenile is immune from civil or criminal liability for his action. A person other than a parent of the juvenile who receives a child pursuant to this section and who acts reasonably and in good faith in doing so is immune from civil or criminal liability for the act of receiving the child. Immunity shall not release a person from liability under any other laws, including the laws regulating licensed child care or prohibiting child abuse and neglect.

L.1982,c.77,s.13; amended 1995,c.280,s.6.



Section 2A:4A-33 - Taking Into Custody; Notice To Parents

2A:4A-33. Taking into custody; notice to parents
a. Any person taking a juvenile into custody shall immediately notify the parents, or the juvenile's guardian, if any, that the juvenile has been taken into custody.

L.1982, c. 77, s. 14, eff. Dec. 31, 1983.



Section 2A:4A-34 - Criteria For Placing Juvenile In Detention.

2A:4A-34 Criteria for placing juvenile in detention.
15. Criteria for placing juvenile in detention.

a.Except as otherwise provided in this section, a juvenile charged with an act of delinquency shall be released pending the disposition of a case, if any, to any person or agency provided for in this section upon assurance being received that such person or persons accept responsibility for the juvenile and will bring him before the court as ordered.

b.No juvenile shall be placed in detention without the permission of a judge or the court intake service.

c.A juvenile charged with delinquency may not be placed or retained in detention under this act prior to disposition, except as otherwise provided by law, unless:

(1)Detention is necessary to secure the presence of the juvenile at the next hearing as evidenced by a demonstrable record of recent willful failure to appear at juvenile court proceedings or to remain where placed by the court or the court intake service or the juvenile is subject to a current warrant for failure to appear at court proceedings which is active at the time of arrest; or

(2)The physical safety of persons or property of the community would be seriously threatened if the juvenile were not detained and the juvenile is charged with an offense which, if committed by an adult, would constitute a crime of the first, second or third degree or one of the following crimes of the fourth degree: aggravated assault; stalking; criminal sexual contact; bias intimidation; failure to control or report a dangerous fire; possession of a prohibited weapon or device in violation of N.J.S.2C:39-3; or unlawful possession of a weapon in violation of N.J.S.2C:39-5; or

(3)With respect to a juvenile charged with an offense which, if committed by an adult, would constitute a crime of the fourth degree other than those enumerated in paragraph (2) of this subsection, or a disorderly persons or petty disorderly persons offense, and with respect to a juvenile charged with an offense enumerated in subsection c. when the criteria for detention are not met, the juvenile may be temporarily placed in a shelter or other non-secure placement if a parent or guardian cannot be located or will not accept custody of the juvenile. Police and court intake personnel shall make all reasonable efforts to locate a parent or guardian to accept custody of the juvenile prior to requesting or approving the juvenile's placement in a shelter or other non-secure placement. If, after the initial detention hearing, continued placement is necessary, the juvenile shall be returned to a shelter or other non-secure placement.

d.The judge or court intake officer prior to making a decision of detention shall consider and, where appropriate, employ any of the following alternatives:

(1)Release to parents;

(2)Release on juvenile's promise to appear at next hearing;

(3)Release to parents, guardian or custodian upon written assurance to secure the juvenile's presence at the next hearing;

(4)Release into care of a custodian or public or private agency reasonably capable of assisting the juvenile to appear at the next hearing;

(5)Release with imposition of restrictions on activities, associations, movements and residence reasonably related to securing the appearance of the juvenile at the next hearing;

(6)Release with required participation in a home detention program;

(7)Placement in a shelter care facility; or

(8)Imposition of any other restrictions other than detention or shelter care reasonably related to securing the appearance of the juvenile.

e.In determining whether detention is appropriate for the juvenile, the following factors shall be considered:

(1)The nature and circumstances of the offense charged;

(2)The age of the juvenile;

(3)The juvenile's ties to the community;

(4)The juvenile's record of prior adjudications, if any; and

(5)The juvenile's record of appearance or nonappearance at previous court proceedings.

f.No juvenile 11 years of age or under shall be placed in detention unless he is charged with an offense which, if committed by an adult, would be a crime of the first or second degree or arson.

g.If the court places a juvenile in detention, the court shall state on the record its reasons for that detention.

h.For purposes of this section, a failure to appear at juvenile court proceedings or to remain where placed by the court or the court intake service shall be deemed recent if it occurred within the 12 months immediately preceding the detention hearing, or if it occurred within the period of 12 to 24 months preceding the detention hearing and the juvenile is unable to demonstrate a record of voluntary compliance with any subsequent court appearance and placement requirements.

L.1982,c.77,s.15; amended 1989, c.306, s.1; 2005, c.361.



Section 2A:4A-35 - Release Of Juvenile On Own Recognizance

2A:4A-35. Release of juvenile on own recognizance
A juvenile charged with delinquency may be released at either the police or court level on his own recognizance if all of the following circumstances have been met:

a. The nature of the offense charged is not such that a danger to the community would exist if the juvenile were released;

b. There is no parent, guardian or other appropriate adult custodian to whom the juvenile could be released and all reasonable measures have been exhausted by either police or court personnel to locate and contact any such person;

c. The juvenile is at least 14 years of age;

d. The identity and address of the juvenile are verified through a positive form of identification; and

e. Reasonable certainty exists on the part of the releasing authority that upon release, the juvenile will return to school or home safely and will appear at his hearing.

L.1982, c. 77, s. 16, eff. Dec. 31, 1983.



Section 2A:4A-36 - Detention Of Waiver Cases.

2A:4A-36 Detention of waiver cases.

17. a. If the court waives jurisdiction over a case and refers that case to the appropriate court and prosecuting authority, there shall be a hearing before the court waiving jurisdiction to decide whether to detain the juvenile pending resolution of the case. If detention is deemed necessary, there shall be a presumption that the juvenile shall be detained in a county juvenile detention facility, unless good cause is shown that it is necessary to detain the juvenile in a county jail or other county correctional facility in which adults are incarcerated.

b.Upon conviction in the appropriate court and where detention pending sentencing is deemed necessary, there shall be a presumption that the juvenile shall be detained in a county juvenile detention facility, unless good cause is shown that it is necessary to detain the juvenile in a county jail or other county correctional facility in which adults are incarcerated.

c.Good cause under this section shall be based on the best interests of the juvenile and protection of the public, and shall take into account such factors, including but not limited to, the juvenile's age and maturity, the nature and circumstances of the offense charged or for which the juvenile was convicted, the juvenile's prior offense history, the programs available at juvenile detention facilities, and any other relevant factors.

d.A juvenile who has been waived to an appropriate adult court shall not be remanded to a county jail or other county correctional facility in which adults are incarcerated prior to the hearing provided for in subsection a. of this section.

L.1982, c.77, s.17; amended 2015, c.89, s.2.



Section 2A:4A-37 - Place Of Detention Or Shelter.

2A:4A-37 Place of detention or shelter.

18.Place of detention or shelter. a. The Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) shall specify the place where a juvenile may be detained; and the Department of Children and Families shall specify where a juvenile may be placed in shelter.

b.No juvenile shall be placed in detention or shelter care in any place other than that specified by the Juvenile Justice Commission or Department of Children and Families as provided in subsection a.

c.A juvenile being held for a charge under this act or for a violation of or contempt in connection with a violation of Title 39 of the Revised Statutes, chapter 7 of Title 12 of the Revised Statutes or N.J.S.2C:33-13, including a juvenile who has reached the age of 18 years after being charged, shall not be placed in any prison, jail or lockup nor detained in any police station, except that if no other facility is reasonably available a juvenile may be held in a police station in a place other than one designed for the detention of prisoners and apart from any adult charged with or convicted of a crime for a brief period if such holding is necessary to allow release to his parent, guardian, other suitable person, or approved facility. No juvenile shall be placed in a detention facility which has reached its maximum population capacity, as designated by the Juvenile Justice Commission.

d.No juvenile charged with delinquency shall be transferred to an adult county jail solely by reason of having reached age 18. The following standards shall apply to any juvenile who has been placed on probation pursuant to section 24 of P.L.1982, c.77 (C.2A:4A-43) and who violates the conditions of that probation after reaching the age of 18; who has been placed on parole pursuant to the provisions of the "Parole Act of 1979," P.L.1979, c.441 (C.30:4-123.45 et seq.) and who violates the conditions of that parole after reaching the age of 18; or who is arrested after reaching the age of 18 on a warrant emanating from the commission of an act of juvenile delinquency:

(1)In the case of a person 18 years of age but less than 20 years of age, the court, upon application by any interested party, shall determine the place of detention, taking into consideration the age and maturity of the person, whether the placement of the person in a juvenile detention facility would present a risk to the safety of juveniles residing at the facility, the likelihood that the person would influence in a negative manner juveniles incarcerated at the facility, whether the facility has sufficient space available for juveniles and any other factor the court deems appropriate. Upon application at any time by the juvenile detention facility administrator or any other interested party, the court may order that the person be relocated to the county jail. The denial of an application shall not preclude subsequent applications based on a change in circumstances or information that was not previously made available to the court. The determination of the place of detention shall be made in a summary manner;

(2)In the case of a person 20 years of age or older, the person shall be incarcerated in the county jail unless good cause is shown.

e. (1) The Juvenile Justice Commission and the Department of Children and Families shall promulgate such rules and regulations from time to time as deemed necessary to establish minimum physical facility and program standards for juvenile detention facilities or shelters under their respective supervision.

(2)The Juvenile Justice Commission and the Department of Children and Families, in consultation with the appropriate county administrator of the county facility or shelter, shall assign a maximum population capacity for each juvenile detention facility or shelter based on minimum standards for these facilities.

f. (1) Where either the Juvenile Justice Commission or the Department of Children and Families determines that a juvenile detention facility or shelter under its control or authority is regularly over the maximum population capacity or is in willful and continuous disregard of the minimum standards for these facilities or shelters, the commission or department may restrict new admissions to the facility or shelter.

(2)Upon making such determination, the commission or department shall notify the governing body of the appropriate county of its decision to impose such a restriction, which notification shall include a written statement specifying the reasons therefor and corrections to be made. If the commission or department shall determine that no appropriate action has been initiated by the administrator of the facility or shelter within 60 days following such notification to correct the violations specified in the notification, it shall order that such juvenile detention facility or shelter shall immediately cease to admit juveniles. The county shall be entitled to a hearing where such a restriction is imposed by the commission or department.

(3)Any juvenile detention facility or shelter so restricted shall continue under such order until such time as the commission or department determines that the violation specified in the notice has been corrected or that the facility or shelter has initiated actions which will ensure the correction of said violations.

(4)Upon the issuance of an order to cease admissions to a juvenile detention facility or shelter, the commission or department shall determine whether other juvenile detention facilities or shelters have adequate room for admitting juveniles and shall assign the juveniles to the facilities or shelters on the basis of available space; provided that the department shall not assign the juvenile to a facility or shelter where such facility or shelter is at the maximum population. A juvenile detention facility or shelter ordered to accept a juvenile shall do so within five days following the receipt of an order to accept admission of such juvenile.

(5)A juvenile detention facility or shelter restricted by an order to cease admissions shall assume responsibility for the transportation of a juvenile sent to another juvenile detention facility or shelter so long as the order shall remain in effect.

(6)A facility or shelter receiving juveniles pursuant to paragraph (4) of this subsection shall receive from the sending county a reasonable and appropriate per diem allowance for each juvenile sent to the facility, such allowance to be used for the custody, care, maintenance, and any other services normally provided by the county to juveniles in the facility or shelter and which reflects all county expenditures in maintaining such juvenile, including a proportionate share of all buildings and grounds costs, personnel costs, including fringe benefits, administrative costs and all other direct and indirect costs.

(7)The governing body of a county whose juvenile detention facility or shelter has been prohibited from accepting new admissions, and whose juveniles have been assigned to other juvenile detention facilities or shelters, shall appropriate an amount to pay the county receiving such juveniles for all expenses incurred pursuant to paragraph (6) of this subsection.

L.1982, c.77, s.18; amended 1989, c.125, s.2; 1995, c.280, s.7; 2003, c.287; 2006, c.47, s.16.



Section 2A:4A-38 - Detention Hearing

2A:4A-38. Detention hearing
19. Detention hearing. a. When a juvenile is taken into custody and detained a complaint shall be filed forthwith as provided by the Rules of Court. The court shall determine whether detention is required pursuant to the criteria provided for in section 15 of P.L.1982, c.77 (C.2A:4A-34).

b. Notice of the detention hearing, either oral or written, stating the time, place, and purpose of the hearing shall be given to the juvenile and to the juvenile's parent or parents, or guardian, if any, if they can be contacted.

c. The detention hearing shall be conducted in accordance with the Rules of Court and shall be attended by the juvenile and one or both parents, or guardian, but may take place in the absence of parent or guardian if such notice or process fails to produce their attendance.

d. When the judge finds that detention is not necessary or required, the court shall order the juvenile's release and may place such conditions, if any, upon release as are consistent with the purposes of this act, the Rules of Court, and as are provided for in section 15 of P.L.1982, c.77 (C.2A:4A-34).

e. The initial detention hearing shall be held no later than the morning following the juvenile's placement in detention including weekends and holidays.

f. If a delinquency complaint has not been filed by the time the initial detention hearing has been held, the juvenile shall be released from custody immediately.

g. When the court determines that detention is necessary pursuant to section 15 of P.L.1982, c.77 (C.2A:4A-34), the court order continuing the juvenile's detention shall be supported by reasons and findings of fact on the record.

h. If the juvenile is not represented by counsel at the initial detention hearing and if the court continues the juvenile's detention after the hearing, the court shall forthwith schedule a second detention hearing to be held within two court days thereafter at which time the juvenile shall be represented by counsel as provided by the Rules of Court.

i. There shall be a probable cause determination where a juvenile has been charged with delinquency and has been placed in detention, within two court days after the initial hearing or, where a second detention hearing is necessary pursuant to subsection h. of this section, at that hearing.

j. A detention review hearing with counsel shall be held within 14 court days of the prior detention hearing and if detention is continued, detention review hearings shall be held thereafter at intervals not to exceed 21 court days.

k. When a juvenile is detained, an adjudicatory hearing shall be held no later than 30 days from the date of detention. If no adjudicatory hearing is held within 30 days, the court shall, within 72 hours of a motion by the juvenile, fix a date certain for the adjudicatory hearing unless an extension is granted by the court for good cause shown. Written notice of any application for a postponement shall be sent to the juvenile's counsel who shall have the right to be heard on the application.

l. When a juvenile has been adjudicated delinquent and is awaiting transfer to a dispositional alternative that does not involve a secure residential or out-of-home placement and continued detention is necessary, the juvenile shall be transferred to a non-secure facility.

L.1982,c.77,s.19; amended 1989,c.306,s.2; 1995,c.280,s.8.



Section 2A:4A-39 - Right To Counsel.

2A:4A-39 Right to counsel.

20. a. A juvenile shall have the right, as provided by the Rules of Court, to be represented by counsel at every critical stage in the proceeding which, in the opinion of the court may result in the institutional commitment of the juvenile.

b.During every court proceeding in a delinquency case, the waiving of any right afforded to a juvenile shall be accomplished in the following manner:

(1)A juvenile who is found to have mental capacity may not waive any rights except in the presence of and after consultation with counsel, and unless a parent has first been afforded a reasonable opportunity to consult with the juvenile and the juvenile's counsel regarding this decision. The parent or guardian may not waive the rights of a juvenile found to have mental capacity.

(2)Any such waiver shall be executed in writing or recorded. Before the court may accept a waiver, the court shall question the juvenile and the juvenile's counsel to determine if the juvenile is knowingly, willingly, and voluntarily waiving any right. If the court finds after questioning the juvenile that the waiver is not being made voluntarily and intelligently, the waiver shall be denied.

(3)A juvenile who is found to lack mental capacity may not waive any right. A guardian ad litem shall be appointed for the juvenile who may waive rights after consultation with the juvenile and the juvenile's counsel.

(4)Waivers shall be executed in the language regularly spoken by the juvenile.

L.1982, c.77, s.20; amended 1995, c.280, s.6; 2013, c.103, s.1.



Section 2A:4A-40 - Rights Of Juveniles

2A:4A-40. Rights of juveniles
All defenses available to an adult charged with a crime, offense or violation shall be available to a juvenile charged with committing an act of delinquency.

All rights guaranteed to criminal defendants by the Constitution of the United States and the Constitution of this State, except the right to indictment, the right to trial by jury and the right to bail, shall be applicable to cases arising under this act.

L.1982, c. 77, s. 21, eff. Dec. 31, 1983.



Section 2A:4A-41 - Dispositional Hearing

2A:4A-41. Dispositional hearing
Where a juvenile is adjudicated delinquent, the disposition of the case shall be entered within 30 days of such adjudication if the juvenile has been placed in a detention center or shelter-care facility. If the juvenile is so placed and no disposition of the case is made after 30 days, the court shall, upon motion of the juvenile, fix a date certain for the dispositional hearing which shall be within 10 days of the motion, unless an extension is granted by the court for good cause shown. Disposition shall be made in all other cases within 60 days unless an extension is granted by the court where good cause is shown. The court shall provide written notice to the proper parties as to the date, time and place of such hearing and do so sufficiently in advance of the hearing to allow adequate time for preparation.

L.1982, c. 77, s. 22, eff. Dec. 31, 1983.



Section 2A:4A-42 - Predispositional Evaluation.

2A:4A-42 Predispositional evaluation.

23.Predispositional evaluation. a. Before making a disposition, the court may refer the juvenile to an appropriate individual, agency or institution for examination and evaluation.

b.In arriving at a disposition, the court may also consult with such individuals and agencies as may be appropriate to the juvenile's situation, including the county probation division, the Department of Children and Families, the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170), the county youth services commission, school personnel, clergy, law enforcement authorities, family members and other interested and knowledgeable parties. In so doing, the court may convene a predispositional conference to discuss and recommend disposition.

c. (1) The predisposition report ordered pursuant to the Rules of Court may include a statement by the victim of the offense for which the juvenile has been adjudicated delinquent or by the nearest relative of a homicide victim. The statement may include the nature and extent of any physical harm or psychological or emotional harm or trauma suffered by the victim, the extent of any loss to include loss of earnings or ability to work suffered by the victim and the effect of the crime upon the victim's family. The probation division shall notify the victim or nearest relative of a homicide victim of his right to make a statement for inclusion in the predisposition report if the victim or relative so desires. Any statement shall be made within 20 days of notification by the probation division. The report shall further include information on the financial resources of the juvenile. This information shall be made available on request to the Victims of Crime Compensation Board established pursuant to section 3 of P.L.1971, c.317 (C.52:4B-3) or to any officer authorized under section 3 of P.L.1979, c.396 (C.2C:46-4) to collect payment of an assessment, restitution or fine.

(2)Any predisposition report prepared pursuant to this section shall include:

(a)an analysis of the circumstances attending the commission of the act;

(b)the impact of the offense on the community;

(c)the offender's history of delinquency or criminality;

(d)the offender's family situation;

(e)the offender's financial resources;

(f)the financial resources of the juvenile's parent or guardian;

(g)the information concerning the parent or guardian's exercise of supervision and control relevant to commission of the act; and

(h)in any case where the juvenile is charged with an act which if committed by an adult would constitute prostitution in violation of N.J.S.2C:34-1 or any offense which the juvenile alleges is related to the juvenile being a victim of human trafficking, the predisposition report may include any information relevant to the commission of the act.

Information concerning financial resources included in the report shall be made available to any officer authorized to collect payment on any assessment, restitution or fine.

L.1982, c.77, s.23; amended 1986, c.85, s.2; 1995, c.135, s.7; 1995, c.280, s.9; 2001, c.408, s.2; 2004, c.130, s.5; 2006, c.47, s.17; 2011, c.195, s.4.



Section 2A:4A-43 - Disposition Of Delinquency Cases.

2A:4A-43 Disposition of delinquency cases.

24.Disposition of delinquency cases. a. In determining the appropriate disposition for a juvenile adjudicated delinquent the court shall weigh the following factors:

(1)The nature and circumstances of the offense;

(2)The degree of injury to persons or damage to property caused by the juvenile's offense;

(3)The juvenile's age, previous record, prior social service received, and out-of-home placement history;

(4)Whether the disposition supports family strength, responsibility and unity and the well-being and physical safety of the juvenile;

(5)Whether the disposition provides for reasonable participation by the child's parent, guardian, or custodian, provided, however, that the failure of a parent or parents to cooperate in the disposition shall not be weighed against the juvenile in arriving at an appropriate disposition;

(6)Whether the disposition recognizes and treats the unique physical, psychological, and social characteristics and needs of the child;

(7)Whether the disposition contributes to the developmental needs of the child, including the academic and social needs of the child where the child has intellectual disabilities or learning disabilities;

(8)Any other circumstances related to the offense and the juvenile's social history as deemed appropriate by the court;

(9)The impact of the offense on the victim or victims;

(10) The impact of the offense on the community; and

(11) The threat to the safety of the public or any individual posed by the child.

b.If a juvenile is adjudged delinquent, and except to the extent that an additional specific disposition is required pursuant to subsection e. or f. of this section, the court may order incarceration pursuant to section 25 of P.L.1982, c.77 (C.2A:4A-44) or any one or more of the following dispositions:

(1)Adjourn formal entry of disposition of the case for a period not to exceed 12 months for the purpose of determining whether the juvenile makes a satisfactory adjustment, and if during the period of continuance the juvenile makes such an adjustment, dismiss the complaint; provided that if the court adjourns formal entry of disposition of delinquency for a violation of an offense defined in chapter 35 or 36 of Title 2C of the New Jersey Statutes the court shall assess the mandatory penalty set forth in N.J.S.2C:35-15 but may waive imposition of the penalty set forth in N.J.S.2C:35-16 for juveniles adjudicated delinquent;

(2)Release the juvenile to the supervision of the juvenile's parent or guardian;

(3)Place the juvenile on probation to the chief probation officer of the county or to any other suitable person who agrees to accept the duty of probation supervision for a period not to exceed three years upon such written conditions as the court deems will aid rehabilitation of the juvenile;

(4)Transfer custody of the juvenile to any relative or other person determined by the court to be qualified to care for the juvenile;

(5)Place the juvenile under the care and responsibility of the Department of Children and Families so that the commissioner may designate a division or organizational unit in the department pursuant to P.L.1951, c.138 (C.30:4C-1 et seq.) for the purpose of providing services in or out of the home. Within 14 days, unless for good cause shown, but not later than 30 days, the Department of Children and Families shall submit to the court a service plan, which shall be presumed valid, detailing the specifics of any disposition order. The plan shall be developed within the limits of fiscal and other resources available to the department. If the court determines that the service plan is inappropriate, given existing resources, the department may request a hearing on that determination;

(6)Place the juvenile under the care and custody of the Commissioner of Children and Families for the purpose of receiving the services of the Division of Children's System of Care of that department, provided that the juvenile has been determined to be eligible for those services under P.L.1965, c.59, s.16 (C.30:4-25.4);

(7)Commit the juvenile, pursuant to applicable laws and the Rules of Court governing civil commitment, to the Department of Children and Families under the responsibility of the Division of Children's System of Care for the purpose of placement in a suitable public or private hospital or other residential facility for the treatment of persons who are mentally ill, on the ground that the juvenile is in need of involuntary commitment;

(8)Fine the juvenile an amount not to exceed the maximum provided by law for such a crime or offense if committed by an adult and which is consistent with the juvenile's income or ability to pay and financial responsibility to the juvenile's family, provided that the fine is specially adapted to the rehabilitation of the juvenile or to the deterrence of the type of crime or offense. If the fine is not paid due to financial limitations, the fine may be satisfied by requiring the juvenile to submit to any other appropriate disposition provided for in this section;

(9)Order the juvenile to make restitution to a person or entity who has suffered loss resulting from personal injuries or damage to property as a result of the offense for which the juvenile has been adjudicated delinquent. The court may determine the reasonable amount, terms, and conditions of restitution. If the juvenile participated in the offense with other persons, the participants shall be jointly and severally responsible for the payment of restitution. The court shall not require a juvenile to make full or partial restitution if the juvenile reasonably satisfies the court that the juvenile does not have the means to make restitution and could not reasonably acquire the means to pay restitution;

(10) Order that the juvenile perform community services under the supervision of a probation division or other agency or individual deemed appropriate by the court. Such services shall be compulsory and reasonable in terms of nature and duration. Such services may be performed without compensation, provided that any money earned by the juvenile from the performance of community services may be applied towards any payment of restitution or fine which the court has ordered the juvenile to pay;

(11) Order that the juvenile participate in work programs which are designed to provide job skills and specific employment training to enhance the employability of job participants. Such programs may be without compensation, provided that any money earned by the juvenile from participation in a work program may be applied towards any payment of restitution or fine which the court has ordered the juvenile to pay;

(12) Order that the juvenile participate in programs emphasizing self-reliance, such as intensive outdoor programs teaching survival skills, including but not limited to camping, hiking, and other appropriate activities;

(13) Order that the juvenile participate in a program of academic or vocational education or counseling, such as a youth service bureau, requiring attendance at sessions designed to afford access to opportunities for normal growth and development. This may require attendance after school, evenings, and weekends;

(14) Place the juvenile in a suitable residential or nonresidential program for the treatment of alcohol or narcotic abuse, provided that the juvenile has been determined to be in need of such services;

(15) Order the parent or guardian of the juvenile to participate in appropriate programs or services when the court has found either that such person's omission or conduct was a significant contributing factor towards the commission of the delinquent act, or, under its authority to enforce litigant's rights, that such person's omission or conduct has been a significant contributing factor towards the ineffective implementation of a court order previously entered in relation to the juvenile;

(16) (a) Place the juvenile in a nonresidential program operated by a public or private agency, providing intensive services to juveniles for specified hours, which may include education, counseling to the juvenile and the juvenile's family if appropriate, vocational training, employment counseling, work, or other services;

(b)Place the juvenile under the custody of the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) for placement with any private group home or private residential facility with which the commission has entered into a purchase of service contract;

(17) Instead of or in addition to any disposition made according to this section, the court may postpone, suspend, or revoke for a period not to exceed two years the driver's license, registration certificate, or both of any juvenile who used a motor vehicle in the course of committing an act for which the juvenile was adjudicated delinquent. In imposing this disposition and in deciding the duration of the postponement, suspension, or revocation, the court shall consider the severity of the delinquent act and the potential effect of the loss of driving privileges on the juvenile's ability to be rehabilitated. Any postponement, suspension, or revocation shall be imposed consecutively with any custodial commitment;

(18) Order that the juvenile satisfy any other conditions reasonably related to the rehabilitation of the juvenile;

(19) Order a parent or guardian who has failed or neglected to exercise reasonable supervision or control of a juvenile who has been adjudicated delinquent to make restitution to any person or entity who has suffered a loss as a result of that offense. The court may determine the reasonable amount, terms, and conditions of restitution; or

(20) Place the juvenile, if eligible, in an appropriate juvenile offender program established pursuant to P.L.1997, c.81 (C.30:8-61 et al.).

c. (1) Except as otherwise provided in subsections e. and f. of this section, if the county in which the juvenile has been adjudicated delinquent has a juvenile detention facility meeting the physical and program standards established pursuant to this subsection by the Juvenile Justice Commission, the court may, in addition to any of the dispositions not involving placement out of the home enumerated in this section, incarcerate the juvenile in the youth detention facility in that county for a term not to exceed 60 consecutive days. Counties which do not operate their own juvenile detention facilities may contract for the use of approved commitment programs with counties with which they have established agreements for the use of pre-disposition juvenile detention facilities. The Juvenile Justice Commission shall promulgate such rules and regulations from time to time as deemed necessary to establish minimum physical facility and program standards for the use of juvenile detention facilities pursuant to this subsection.

(2)No juvenile may be incarcerated in any county detention facility unless the county has entered into an agreement with the Juvenile Justice Commission concerning the use of the facility for sentenced juveniles. Upon agreement with the county, the Juvenile Justice Commission shall certify detention facilities which may receive juveniles sentenced pursuant to this subsection and shall specify the capacity of the facility that may be made available to receive such juveniles; provided, however, that in no event shall the number of juveniles incarcerated pursuant to this subsection exceed 50% of the maximum capacity of the facility.

(3)The court may fix a term of incarceration under this subsection where:

(a)The act for which the juvenile was adjudicated delinquent, if committed by an adult, would have constituted a crime or repetitive disorderly persons offense;

(b)Incarceration of the juvenile is consistent with the goals of public safety, accountability, and rehabilitation and the court is clearly convinced that the aggravating factors substantially outweigh the mitigating factors as set forth in section 25 of P.L.1982, c.77 (C.2A:4A-44); and

(c)The detention facility has been certified for admission of adjudicated juveniles pursuant to paragraph (2).

(4)If as a result of incarceration of adjudicated juveniles pursuant to this subsection, a county is required to transport a predisposition juvenile to a juvenile detention facility in another county, the costs of such transportation shall be borne by the Juvenile Justice Commission.

d.Whenever the court imposes a disposition upon an adjudicated delinquent which requires the juvenile to perform a community service, restitution, or to participate in any other program provided for in this section other than subsection c., the duration of the juvenile's mandatory participation in such alternative programs shall extend for a period consistent with the program goal for the juvenile and shall in no event exceed one year beyond the maximum duration permissible for the delinquent if the juvenile had been committed to a term of incarceration.

e.In addition to any disposition the court may impose pursuant to this section or section 25 of P.L.1982, c.77 (C.2A:4A-44), the following orders shall be included in dispositions of the adjudications set forth below:

(1)An order of incarceration for a term of the duration authorized pursuant to this section or section 25 of P.L.1982, c.77 (C.2A:4A-44) or an order to perform community service pursuant to paragraph (10) of subsection b. of this section for a period of at least 60 days, if the juvenile has been adjudicated delinquent for an act which, if committed by an adult, would constitute the crime of theft of a motor vehicle, or the crime of unlawful taking of a motor vehicle in violation of subsection c. of N.J.S.2C:20-10, or the third degree crime of eluding in violation of subsection b. of N.J.S.2C:29-2;

(2)An order of incarceration for a term of the duration authorized pursuant to this section or section 25 of P.L.1982, c.77 (C.2A:4A-44) which shall include a minimum term of 60 days during which the juvenile shall be ineligible for parole, if the juvenile has been adjudicated delinquent for an act which, if committed by an adult, would constitute the crime of aggravated assault in violation of paragraph (6) of subsection b. of N.J.S.2C:12-1, the second degree crime of eluding in violation of subsection b. of N.J.S.2C:29-2, or theft of a motor vehicle, in a case in which the juvenile has previously been adjudicated delinquent for an act, which if committed by an adult, would constitute unlawful taking of a motor vehicle or theft of a motor vehicle;

(3)An order to perform community service pursuant to paragraph (10) of subsection b. of this section for a period of at least 30 days, if the juvenile has been adjudicated delinquent for an act which, if committed by an adult, would constitute the fourth degree crime of unlawful taking of a motor vehicle in violation of subsection b. of N.J.S.2C:20-10;

(4)An order of incarceration for a term of the duration authorized pursuant to this section or section 25 of P.L.1982, c.77 (C.2A:4A-44) which shall include a minimum term of 30 days during which the juvenile shall be ineligible for parole, if the juvenile has been adjudicated delinquent for an act which, if committed by an adult, would constitute the crime of unlawful taking of a motor vehicle in violation of N.J.S.2C:20-10 or the third degree crime of eluding in violation of subsection b. of N.J.S.2C:29-2, and if the juvenile has previously been adjudicated delinquent for an act which, if committed by an adult, would constitute either theft of a motor vehicle, the unlawful taking of a motor vehicle or eluding.

f. (1) The minimum terms of incarceration required pursuant to subsection e. of this section shall be imposed regardless of the weight or balance of factors set forth in this section or in section 25 of P.L.1982, c.77 (C.2A:4A-44), but the weight and balance of those factors shall determine the length of the term of incarceration appropriate, if any, beyond any mandatory minimum term required pursuant to subsection e. of this section.

(2)When a court in a county that does not have a juvenile detention facility or a contractual relationship permitting incarceration pursuant to subsection c. of this section is required to impose a term of incarceration pursuant to subsection e. of this section, the court may, subject to limitations on commitment to State correctional facilities of juveniles who are under the age of 11 or developmentally disabled, set a term of incarceration consistent with subsection c. which shall be served in a State correctional facility. When a juvenile who because of age or developmental disability cannot be committed to a State correctional facility or cannot be incarcerated in a county facility, the court shall order a disposition appropriate as an alternative to any incarceration required pursuant to subsection e.

(3)For purposes of subsection e. of this section, in the event that a "boot camp" program for juvenile offenders should be developed and is available, a term of commitment to such a program shall be considered a term of incarceration.

g.Whenever the court imposes a disposition upon an adjudicated delinquent which requires the juvenile to perform a community service, restitution, or to participate in any other program provided for in this section, the order shall include provisions which provide balanced attention to the protection of the community, accountability for offenses committed, fostering interaction and dialogue between the offender, victim and community and the development of competencies to enable the child to become a responsible and productive member of the community.

L.1982, c.77, s.24; amended 1988, c.44, s.16; 1988, c.72, s.1; 1993, c.133, s.1; 1995, c.280, s.10; 1997, c.81, s.11; 2001, c.408, s.3; 2004, c.130, s.6; 2006, c.47, s.18; 2012, c.16, s.1.



Section 2A:4A-43.1 - Certain Juveniles To Submit To Serological Tests

2A:4A-43.1. Certain juveniles to submit to serological tests
3. In accordance with section 4 of P.L.1993, c.364 (C.2C:43-2.2) and in addition to any other disposition authorized pursuant to N.J.S.2A:4A-43, a court shall order a juvenile charged with delinquency or adjudicated delinquent for an act which if committed by an adult would constitute aggravated sexual assault or sexual assault as defined in subsection a. or c. of N.J.S.2C:14-2 to submit to an approved serological test for acquired immune deficiency syndrome (AIDS) or infection with the human immunodeficiency virus (HIV) or any other related virus identified as a probable causative agent of AIDS.

L.1993,c.364,s.3.



Section 2A:4A-43.2 - Additional Penalty For Juvenile Adjudicated Delinquent

2A:4A-43.2.Additional penalty for juvenile adjudicated delinquent
5.In addition to any other penalty imposed by the court, any juvenile adjudicated delinquent for an offense which, if committed by an adult, would constitute criminal mischief pursuant to N.J.S.2C:17-3, attempting to put another in fear of bodily violence pursuant to section 1 of P.L.1981, c.282 (C.2C:33-10), or defacement of private property pursuant to section 2 of P.L.1981, c.282 (C.2C:33-11), involving an act of graffiti, may be required either to pay to the owner of the damaged property monetary restitution in the amount of pecuniary damage caused by the act of graffiti or to perform community service, which shall include removing the graffiti from the property, if appropriate. If community service is ordered, it shall be for either not less than 20 days or not less than the number of days necessary to remove the graffiti from the property.

L.1995,c.251,s.5.



Section 2A:4A-43.3 - Suspension, Postponement Of Right To Operate Motor Vehicle

2A:4A-43.3.Suspension, postponement of right to operate motor vehicle
6.Instead of or in addition to any other disposition ordered by the court under section 24 of P.L.1982, c.77 (C.2A:4A-43) for an initial act of graffiti committed by a person at least 13 and under 18 years of age, the court, considering the factors provided in paragraph (17) of subsection b. of section 24 of P.L.1983, c.77 (C.2A:4A-43), may suspend or postpone for one year that person's right to operate a motor vehicle including a motorized bicycle. In the case of a person who at the time of the imposition of sentence is less than 17 years of age, the period of the suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period of one year after the day the person reaches the age of 17 years. If the driving privilege of any person is under revocation, suspension, or postponement for a violation of any provision of this Title or Title 39 of the Revised Statutes at the time of any conviction or adjudication of delinquency for a violation of any offense defined in this section, the revocation, suspension, or postponement period imposed herein shall commence as of the date of termination of the existing revocation, suspension, or postponement.

A second or subsequent offense may result in the suspension or postponement of the person's right to operate a motor vehicle for two years. If a second or subsequent offense occurs during a period when the person has had this right suspended or postponed, the person's right to operate a motor vehicle may be suspended or postponed for an additional two years to run consecutively.

The court before whom any person is convicted of or adjudicated delinquent for a violation shall collect forthwith the New Jersey driver's license or licenses of the person and forward such license or licenses to the Director of the Division of Motor Vehicles along with a report indicating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If the court is for any reason unable to collect the license or licenses of the person, the court shall cause a report of the conviction or adjudication of delinquency to be filed with the director. That report shall include the complete name, address, date of birth, eye color, and sex of the person and shall indicate the first and last day of the suspension or postponement period imposed by the court pursuant to this section. The court shall inform the person orally and in writing that if the person is convicted of personally operating a motor vehicle during the period of license suspension or postponement imposed pursuant to this section the person shall, upon conviction, be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of violation of R.S.39:3-40. If the person is the holder of a driver's license from another jurisdiction, the court shall not collect the license but shall notify the director who shall notify the appropriate officials in the licensing jurisdiction. The court shall, however, in accordance with the provisions of this section, revoke the person's non-resident driving privileges in this State.

L.1995,c.251,s.6.



Section 2A:4A-43.4 - Orders For Certain Serological Testing Of Juveniles Required Under Certain Circumstances

2A:4A-43.4.Orders for certain serological testing of juveniles required under certain circumstances

8. a. In addition to any other disposition made pursuant to law, a court shall order a juvenile charged with delinquency or adjudicated delinquent for an act which, if committed by an adult would constitute a crime, a disorderly persons offense or a petty disorderly persons offense, to submit to an approved serological test for acquired immune deficiency syndrome (AIDS) or infection with the human immunodeficiency virus (HIV) or any other related virus identified as a probable causative agent of AIDS if:

(1) in the course of the commission of the act, including the immediate flight thereafter or during any investigation or arrest related to that act, a law enforcement officer, the victim or other person suffered a prick from a hypodermic needle, provided there is probable cause to believe that the juvenile is an intravenous user of controlled dangerous substances; or

(2) in the course of the commission of the act, including the immediate flight thereafter or during any investigation or arrest related to that act, a law enforcement officer, the victim or other person had contact with the juvenile which involved or was likely to involve the transmission of bodily fluids.

The court may order a juvenile to submit to an approved serological test for AIDS or infection with the HIV or any other related virus identified as a probable causative agent of AIDS if in the course of the performance of any other law enforcement duties, a law enforcement officer suffers a prick from a hypodermic needle, provided that there is probable cause to believe that the defendant is an intravenous user of controlled dangerous substances, or had contact with the defendant which involved or was likely to involve the transmission of bodily fluids. The court shall issue such an order only upon the request of the law enforcement officer, victim of the offense or other affected person made at the time of indictment, charge or conviction. If a county prosecutor declines to make such an application within 72 hours of being requested to do so by the law enforcement officer, the law enforcement officer may appeal to the Division of Criminal Justice in the Department of Law and Public Safety for that officer to bring the application. The juvenile shall be ordered by the court to submit to such repeat or confirmatory tests as may be medically necessary.

b. A court order issued pursuant to subsection a. of this section shall require testing to be performed as soon as practicable by the Executive Director of the Juvenile Justice Commission pursuant to authority granted to the executive director by sections 6 and 10 of P.L.1976, c.98 (C.30:1B-6 and 30:1B-10) or by a provider of health care or at a health care facility licensed pursuant to section 12 of P.L.1971, c.136 (C.26:2H-12). The order shall also require that the results of the test be reported to the offender, the appropriate Office of Victim-Witness Advocacy if a victim of an offense is tested , and the affected law enforcement officer. Upon receipt of the result of a test ordered pursuant to subsection a. of this section, the Office of Victim-Witness Advocacy shall provide the victim with appropriate counseling, referral for counseling and if appropriate, referral for health care. The office shall notify the victim or make appropriate arrangements for the victim to be notified of the test result.

c. In addition to any other disposition authorized, a court may order a juvenile at the time of sentencing to reimburse the State for the costs of the tests ordered by subsection a. of this section.

d. The result of a test ordered pursuant to subsection a. of this section shall be confidential and health care providers and employees of the Juvenile Justice Commission, the Office of Victim-Witness Advocacy, a health care facility or counseling service shall not disclose the result of a test performed pursuant to this section except as authorized herein or as otherwise authorized by law or court order. The provisions of this section shall not be deemed to prohibit disclosure of a test result to the person tested.

e. Persons who perform tests ordered pursuant to subsection a. of this section in accordance with accepted medical standards for the performance of such tests shall be immune from civil and criminal liability arising from their conduct.

f. This section shall not be construed to preclude or limit any other testing for AIDS or infection with the HIV or any other related virus identified as a probable causative agent of AIDS which is otherwise permitted by statute, court rule or common law.

L.1996,c.115,s.8.



Section 2A:4A-44 - Incarceration - Aggravating And Mitigating Factors.

2A:4A-44 Incarceration - aggravating and mitigating factors.

25.Incarceration--Aggravating and mitigating factors.

a. (1) Except as provided in subsections e. and f. of section 24 of P.L.1982, c.77 (C.2A:4A-43), in determining whether incarceration is an appropriate disposition, the court shall consider the following aggravating circumstances:

(a)The fact that the nature and circumstances of the act, and the role of the juvenile therein, was committed in an especially heinous, cruel, or depraved manner;

(b)The fact that there was grave and serious harm inflicted on the victim and that based upon the juvenile's age or mental capacity the juvenile knew or reasonably should have known that the victim was particularly vulnerable or incapable of resistance due to advanced age, disability, ill-health, or extreme youth, or was for any other reason substantially incapable;

(c)The character and attitude of the juvenile indicate that the juvenile is likely to commit another delinquent or criminal act;

(d)The juvenile's prior record and the seriousness of any acts for which the juvenile has been adjudicated delinquent;

(e)The fact that the juvenile committed the act pursuant to an agreement that the juvenile either pay or be paid for the commission of the act and that the pecuniary incentive was beyond that inherent in the act itself;

(f)The fact that the juvenile committed the act against a policeman or other law enforcement officer, correctional employee or fireman, acting in the performance of his duties while in uniform or exhibiting evidence of his authority, or the juvenile committed the act because of the status of the victim as a public servant;

(g)The need for deterring the juvenile and others from violating the law;

(h)The fact that the juvenile knowingly conspired with others as an organizer, supervisor, or manager to commit continuing criminal activity in concert with two or more persons and the circumstances of the crime show that he has knowingly devoted himself to criminal activity as part of an ongoing business activity;

(i)The fact that the juvenile on two separate occasions was adjudged a delinquent on the basis of acts which if committed by an adult would constitute crimes;

(j)The impact of the offense on the victim or victims;

(k)The impact of the offense on the community; and

(l)The threat to the safety of the public or any individual posed by the child.

(2)In determining whether incarceration is an appropriate disposition the court shall consider the following mitigating circumstances:

(a)The child is under the age of 14;

(b)The juvenile's conduct neither caused nor threatened serious harm;

(c)The juvenile did not contemplate that the juvenile's conduct would cause or threaten serious harm;

(d)The juvenile acted under a strong provocation;

(e)There were substantial grounds tending to excuse or justify the juvenile's conduct, though failing to establish a defense;

(f)The victim of the juvenile's conduct induced or facilitated its commission;

(g)The juvenile has compensated or will compensate the victim for the damage or injury that the victim has sustained, or will participate in a program of community service;

(h)The juvenile has no history of prior delinquency or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present act;

(i)The juvenile's conduct was the result of circumstances unlikely to recur;

(j)The character and attitude of the juvenile indicate that the juvenile is unlikely to commit another delinquent or criminal act;

(k)The juvenile is particularly likely to respond affirmatively to noncustodial treatment;

(l)The separation of the juvenile from the juvenile's family by incarceration of the juvenile would entail excessive hardship to the juvenile or the juvenile's family;

(m)The willingness of the juvenile to cooperate with law enforcement authorities;

(n)The conduct of the juvenile was substantially influenced by another person more mature than the juvenile.

b. (1) There shall be a presumption of nonincarceration for any crime or offense of the fourth degree or less committed by a juvenile who has not previously been adjudicated delinquent or convicted of a crime or offense.

(2)Where incarceration is imposed, the court shall consider the juvenile's eligibility for release under the law governing parole.

c.The following juveniles shall not be committed to a State juvenile facility:

(1)Juveniles age 11 or under unless adjudicated delinquent for the crime of arson or a crime which, if committed by an adult, would be a crime of the first or second degree; and

(2)Juveniles who are developmentally disabled as defined in paragraph (1) of subsection a. of section 3 of P.L.1977, c.82 (C.30:6D-3).

d.(1) When the court determines that, based on the consideration of all the factors set forth in subsection a., the juvenile shall be incarcerated, unless it orders the incarceration pursuant to subsection c. of section 24 of P.L.1982, c.77 (C.2A:4A-43), it shall state on the record the reasons for imposing incarceration, including any findings with regard to these factors, and commit the juvenile to the custody of the Juvenile Justice Commission which shall provide for the juvenile's placement in a suitable juvenile facility pursuant to the conditions set forth in this subsection and for terms not to exceed the maximum terms as provided herein for what would constitute the following crimes if committed by an adult:

(a)Murder under 2C:11-3a(1) or (2) 20 years

(b)Murder under 2C:11-3a(3)10 years

(c)Crime of the first degree, except murder4 years

(d)Crime of the second degree3 years

(e)Crime of the third degree2 years

(f)Crime of the fourth degree1 year

(g)Disorderly persons offense6 months

(2)Except as provided in subsection e. of section 24 of P.L.1982, c.77 (C.2A:4A-43), the period of confinement shall continue until the appropriate paroling authority determines that such a person should be paroled; except that in no case shall the period of confinement and parole exceed the maximum provided by law for such offense. However, if a juvenile is approved for parole prior to serving one-third of any term imposed for any crime of the first, second or third degree, including any extended term imposed pursuant to paragraph (3) or (4) of this subsection, or one-fourth of any term imposed for any other crime the granting of parole shall be subject to approval of the sentencing court. Prior to approving parole, the court shall give the prosecuting attorney notice and an opportunity to be heard. If the court denies the parole of a juvenile pursuant to this paragraph it shall state its reasons in writing and notify the parole board, the juvenile and the juvenile's attorney. The court shall have 30 days from the date of notice of the pending parole to exercise the power granted under this paragraph. If the court does not respond within that time period, the parole will be deemed approved.

Any juvenile committed under this act who is released on parole prior to the expiration of the juvenile's maximum term may be retained under parole supervision for a period not exceeding the unserved portion of the term and any term of post-incarceration supervision imposed pursuant to paragraph (5) of this subsection. The Parole Board, the juvenile, the juvenile's attorney, the juvenile's parent or guardian or, with leave of the court any other interested party, may make a motion to the court, with notice to the prosecuting attorney, for the return of the child from a juvenile facility prior to his parole and provide for an alternative disposition which would not exceed the duration of the original time to be served in the facility. Nothing contained in this paragraph shall be construed to limit the authority of the Parole Board as set forth in section 15 of P.L.1979, c.441 (C.30:4-123.59).

(3)Upon application by the prosecutor, the court may sentence a juvenile who has been convicted of a crime of the first, second, or third degree if committed by an adult, to an extended term of incarceration beyond the maximum set forth in paragraph (1) of this subsection, if it finds that the juvenile was previously adjudged delinquent on at least two separate occasions, for offenses which, if committed by an adult, would constitute a crime of the first or second degree. The extended term shall not exceed five additional years for an act which would constitute murder and shall not exceed three additional years for all other crimes of the first degree and shall not exceed two additional years for a crime of the second degree, if committed by an adult, and one additional year for a crime of the third degree, if committed by an adult.

(4)Upon application by the prosecutor, when a juvenile is before the court at one time for disposition of three or more unrelated offenses which, if committed by an adult, would constitute crimes of the first, second or third degree and which are not part of the same transaction, the court may sentence the juvenile to an extended term of incarceration not to exceed the maximum of the permissible term for the most serious offense for which the juvenile has been adjudicated plus two additional years.

(5)Every disposition that includes a term of incarceration shall include a term of post-incarceration supervision equivalent to one-third of the term of incarceration imposed. During the term of post-incarceration supervision the juvenile shall remain in the community and in the legal custody of the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) in accordance with the rules of the parole board, unless the appropriate parole board panel determines that post-incarceration supervision should be revoked and the juvenile returned to custody in accordance with the procedures and standards set forth in sections 15 through 21 of P.L.1979, c.441 (C.30:4-123.59 through C.30:4-123.65). The term of post-incarceration supervision shall commence upon release from incarceration or parole, whichever is later. A term of post-incarceration supervision imposed pursuant to this paragraph may be terminated by the appropriate parole board panel if the juvenile has made a satisfactory adjustment in the community while on parole or under such supervision, if continued supervision is not required and if the juvenile has made full payment of any fine or restitution.

L.1982, c.77, s.25; amended 1993, c.133, s.2; 1995, c.280, s.11; 2001, c.408, s.4; 2015, c.89, s.3.



Section 2A:4A-44.1 - State Incarceration Of Juveniles In County Juvenile Detention Facilities

2A:4A-44.1. State incarceration of juveniles in county juvenile detention facilities
1.The Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) may enter into an agreement with any county concerning the use of that county's juvenile detention facility for the housing of juveniles the court has placed under the custody of the commission for placement in State correctional facilities only if the county's juvenile detention facility is not over its maximum rated capacity.

Unless the contract otherwise provides or the commission so directs in order to provide for the secure and orderly operation of the facility, a juvenile placed in a county detention facility pursuant to the provisions of this act shall not be segregated from the juveniles otherwise placed in the county detention facility or excluded from any program or activity offered in that facility.

Any contract entered into pursuant to this section shall ensure that educational, vocational, mental health, health and rehabilitative services are provided to the juveniles and that these services are, at minimum, equivalent to those provided to adjudicated juveniles in State-operated facilities.

L.1992,c.211,s.1; amended 1995,c.280,s.12.



Section 2A:4A-45 - Retention Of Jurisdiction

2A:4A-45. Retention of jurisdiction
26. Retention of jurisdiction.
a. The court shall retain jurisdiction over any case in which it has entered a disposition under paragraph 7 of subsection b. or subsection c. of section 24 of P.L.1982, c.77 (C.2A:4A-43) or under section 25 of P.L.1982, c.77 (C.2A:4A-44) for the duration of that disposition of commitment or incarceration and may substitute any disposition otherwise available to it under section 24 of P.L.1982, c.77 (C.2A:4A-43) other than incarceration.

b. Except as provided for in subsection a., the court shall retain jurisdiction over any case in which it has entered a disposition under section 24 of P.L.1982, c.77 (C.2A:4A-43) and may at any time for the duration of that disposition, if after hearing, and notice to the prosecuting attorney, it finds violation of the conditions of the order of disposition, substitute any other disposition which it might have made originally.

c. The court may by its order retain jurisdiction in any other case.

L.1982,c.77,s.26; amended 1995,c.280,s.13.



Section 2A:4A-46 - Disposition Of Juvenile-family Crisis.

2A:4A-46 Disposition of juvenile-family crisis.

27. a. The court may order any disposition in a juvenile-family crisis provided for in paragraphs (2), (4), (5), (6), (7) and (13) of subsection b. of section 24 of P.L.1982, c.77 (C.2A:4A-43) or other disposition specifically provided for in P.L.1982, c.80 (C.2A:4A-76 et seq.).

b.No juvenile involved in a juvenile-family crisis shall be committed to or placed in any institution or facility established for the care of delinquent children or in any facility, other than an institution for persons with intellectual disabilities, a mental hospital or facility for the care of persons addicted to controlled dangerous substances, which physically restricts such juvenile committed to or placed in it.

L.1982, c.77, s.27; amended 1995, c.280, s.14; 2010, c.50, s.1.



Section 2A:4A-47 - Termination Of Orders Of Disposition

2A:4A-47. Termination of orders of disposition
28. a. Any order of disposition entered in a case under this act shall terminate when the juvenile who is the subject of the order attains the age of 18, or three years from the date of the order whichever is later unless such order involves incarceration or is sooner terminated by its terms or by order of the court.

b. Any agency providing services pursuant to any court ordered disposition shall give prior notice to the court at least 30 days before terminating these services which notice shall include the date of intended termination.

c. Upon termination of an order of disposition, maximum term, parole or community supervision the court shall enter an order requiring payment of any amounts owed by the juvenile or the parent or guardian of the juvenile pursuant to the court ordered disposition and shall file a copy of the order with the Clerk of the Superior Court who shall enter the following information upon the record of docketed judgments;

(1)the name of the juvenile or the juvenile's parent or guardian as judgment debtor;

(2)the amount of the assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1) and the Victims of Crime Compensation Board as a judgment creditor in that amount;

(3)the amount of any restitution ordered and the name of any person entitled to receive payment as judgment creditors in the amount and according to the priority set by the court;

(4)the amount of any fine and the governmental entity entitled to receive payment pursuant to section 3 of P.L.1979, c.396 (C.2C:46-4.)

(5)the amount of the mandatory Drug Enforcement and Demand Reduction penalty imposed;

(6)the amount of the forensic laboratory fee imposed; and

(7) the date of the order.

Where there is more than one judgment creditor the creditors shall be given priority consistent with the provisions of section 13 of P.L.1991, c.329 (C.2C:46-4.1). These entries shall have the same force as a civil judgment docketed in the Superior Court.

L.1982,c.77,s.28; amended 1995,c.281,s.1.



Section 2A:4A-48 - Effect Of Disposition

2A:4A-48. Effect of disposition
No disposition under this act shall operate to impose any of the civil disabilities ordinarily imposed by virtue of a criminal conviction, nor shall a juvenile be deemed a criminal by reason of such disposition.

The disposition of a case under this act shall not be admissible against the juvenile in any criminal or penal case or proceeding in any other court except for consideration in sentencing, or as otherwise provided by law.

L.1982, c. 77, s. 29, eff. Dec. 31, 1983.



Section 2A:4A-60 - Disclosure Of Juvenile Information; Penalties For Disclosure.

2A:4A-60 Disclosure of juvenile information; penalties for disclosure.

1.Disclosure of juvenile information; penalties for disclosure.

a.Social, medical, psychological, legal and other records of the court and probation division, and records of law enforcement agencies, pertaining to juveniles charged as a delinquent or found to be part of a juvenile-family crisis, shall be strictly safeguarded from public inspection. Such records shall be made available only to:

(1)Any court or probation division;

(2)The Attorney General or county prosecutor;

(3)The parents or guardian and to the attorney of the juvenile;

(4)The Department of Human Services or Department of Children and Families, if providing care or custody of the juvenile;

(5)Any institution or facility to which the juvenile is currently committed or in which the juvenile is placed;

(6)Any person or agency interested in a case or in the work of the agency keeping the records, by order of the court for good cause shown, except that information concerning adjudications of delinquency, records of custodial confinement, payments owed on assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1) or restitution ordered following conviction of a crime or adjudication of delinquency, and the juvenile's financial resources, shall be made available upon request to the Victims of Crime Compensation Agency established pursuant to section 2 of P.L.2007, c.95 (C.52:4B-3.2), which shall keep such information and records confidential;

(7)The Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170);

(8)Law enforcement agencies for the purpose of reviewing applications for a permit to purchase a handgun or firearms purchaser identification card;

(9)Any potential party in a subsequent civil action for damages related to an act of delinquency committed by a juvenile, including the victim or a member of the victim's immediate family, regardless of whether the action has been filed against the juvenile; provided, however, that records available under this paragraph shall be limited to official court documents, such as complaints, pleadings and orders, and that such records may be disclosed by the recipient only in connection with asserting legal claims or obtaining indemnification on behalf of the victim or the victim's family and otherwise shall be safeguarded from disclosure to other members of the public. Any potential party in a civil action related to the juvenile offense may file a motion with the civil trial judge seeking to have the juvenile's social, medical or psychological records admitted into evidence in a civil proceeding for damages;

(10) Any potential party in a subsequent civil action for damages related to an act of delinquency committed by a juvenile, including the victim or a member of the victim's immediate family, regardless of whether the action has been filed against the juvenile; provided, however, that records available under this paragraph shall be limited to police or investigation reports concerning acts of delinquency, which shall be disclosed by a law enforcement agency only with the approval of the County Prosecutor's Office or the Division of Criminal Justice. Prior to disclosure, all personal information regarding all individuals, other than the requesting party and the arresting or investigating officer, shall be redacted. Such records may be disclosed by the recipient only in connection with asserting legal claims or obtaining indemnification on behalf of the victim or the victim's family, and otherwise shall be safeguarded from disclosure to other members of the public;

(11) The Office of the Child Advocate established pursuant to P.L.2005, c.155 (C.52:27EE-1 et al.). Disclosure of juvenile information received by the child advocate pursuant to this paragraph shall be in accordance with the provisions of section 76 of P.L.2005, c.155 (C.52:27EE-76);

(12) Law enforcement agencies with respect to information available on the juvenile central registry maintained by the courts pursuant to subsection g. of this section, including, but not limited to: records of official court documents, such as complaints, pleadings and orders for the purpose of obtaining juvenile arrest information; juvenile disposition information; juvenile pretrial information; and information concerning the probation status of a juvenile; and

(13) A Court Appointed Special Advocate as defined in section 1 of P.L.2009, c.217 (C.2A:4A-92).

b.Records of law enforcement agencies may be disclosed for law enforcement purposes, or for the purpose of reviewing applications for a permit to purchase a handgun or a firearms purchaser identification card to any law enforcement agency of this State, another state or the United States, and the identity of a juvenile under warrant for arrest for commission of an act that would constitute a crime if committed by an adult may be disclosed to the public when necessary to execution of the warrant.

c.At the time of charge, adjudication or disposition, information as to the identity of a juvenile charged with an offense, the offense charged, the adjudication and disposition shall, upon request, be disclosed to:

(1)The victim or a member of the victim's immediate family;

(2)(Deleted by amendment, P.L.2005, c.165).

(3)On a confidential basis, the principal of the school where the juvenile is enrolled for use by the principal and such members of the staff and faculty of the school as the principal deems appropriate for maintaining order, safety or discipline in the school or to planning programs relevant to the juvenile's educational and social development, provided that no record of such information shall be maintained except as authorized by regulation of the Department of Education; or

(4)A party in a subsequent legal proceeding involving the juvenile, upon approval by the court.

d.A law enforcement or prosecuting agency shall, at the time of a charge, adjudication or disposition, send written notice to the principal of the school where the juvenile is enrolled of the identity of the juvenile charged, the offense charged, the adjudication and the disposition if:

(1)The offense occurred on school property or a school bus, occurred at a school-sponsored function or was committed against an employee or official of the school; or

(2)The juvenile was taken into custody as a result of information or evidence provided by school officials; or

(3)The offense, if committed by an adult, would constitute a crime, and the offense:

(a)resulted in death or serious bodily injury or involved an attempt or conspiracy to cause death or serious bodily injury; or

(b)involved the unlawful use or possession of a firearm or other weapon; or

(c)involved the unlawful manufacture, distribution or possession with intent to distribute a controlled dangerous substance or controlled substance analog; or

(d)was committed by a juvenile who acted with a purpose to intimidate an individual or group of individuals because of race, color, religion, sexual orientation or ethnicity; or

(e)would be a crime of the first, second, or third degree.

Information provided to the principal pursuant to this subsection shall be maintained by the school and shall be treated as confidential but may be made available to such members of the staff and faculty of the school as the principal deems appropriate for maintaining order, safety or discipline in the school or for planning programs relevant to a juvenile's educational and social development.

e.Nothing in this section prohibits a law enforcement or prosecuting agency from providing the principal of a school with information identifying one or more juveniles who are under investigation or have been taken into custody for commission of any act that would constitute an offense if committed by an adult when the law enforcement or prosecuting agency determines that the information may be useful to the principal in maintaining order, safety or discipline in the school or in planning programs relevant to the juvenile's educational and social development. Information provided to the principal pursuant to this subsection shall be treated as confidential but may be made available to such members of the staff and faculty of the school as the principal deems appropriate for maintaining order, safety or discipline in the school or for planning programs relevant to the juvenile's educational and social development. No information provided pursuant to this section shall be maintained.

f.Information as to the identity of a juvenile adjudicated delinquent, the offense, the adjudication and the disposition shall be disclosed to the public where the offense for which the juvenile has been adjudicated delinquent if committed by an adult, would constitute a crime of the first, second or third degree, or aggravated assault, destruction or damage to property to an extent of more than $500.00, unless upon application at the time of disposition the juvenile demonstrates a substantial likelihood that specific and extraordinary harm would result from such disclosure in the specific case. Where the court finds that disclosure would be harmful to the juvenile, the reasons therefor shall be stated on the record.

g. (1) Nothing in this section shall prohibit the establishment and maintaining of a central registry of the records of law enforcement agencies relating to juveniles for the purpose of exchange between State and local law enforcement agencies and prosecutors of this State, another state, or the United States. These records of law enforcement agencies shall be available on a 24-hour basis.

(2)Certain information and records relating to juveniles in the central registry maintained by the courts, as prescribed in paragraph (12) of subsection a. of this section, shall be available to State and local law enforcement agencies and prosecutors on a 24-hour basis.

h.Whoever, except as provided by law, knowingly discloses, publishes, receives, or makes use of or knowingly permits the unauthorized use of information concerning a particular juvenile derived from records listed in subsection a. or acquired in the course of court proceedings, probation, or police duties, shall, upon conviction thereof, be guilty of a disorderly persons offense.

i.Juvenile delinquency proceedings.

(1)Except as provided in paragraph (2) of this subsection, the court may, upon application by the juvenile or his parent or guardian, the prosecutor or any other interested party, including the victim or complainant or members of the news media, permit public attendance during any court proceeding at a delinquency case, where it determines that a substantial likelihood that specific harm to the juvenile would not result. The court shall have the authority to limit and control attendance in any manner and to the extent it deems appropriate;

(2)The court or, in cases where the county prosecutor has entered an appearance, the county prosecutor shall notify the victim or a member of the victim's immediate family of any court proceeding involving the juvenile and the court shall permit the attendance of the victim or family member at the proceeding except when, prior to completing testimony as a witness, the victim or family member is properly sequestered in accordance with the law or the Rules Governing the Courts of the State of New Jersey or when the juvenile or the juvenile's family member shows, by clear and convincing evidence, that such attendance would result in a substantial likelihood that specific harm to the juvenile would result from the attendance of the victim or a family member at a proceeding or any portion of a proceeding and that such harm substantially outweighs the interest of the victim or family member to attend that portion of the proceeding;

(3)The court shall permit a victim, or a family member of a victim to make a statement prior to ordering a disposition in any delinquency proceeding involving an offense that would constitute a crime if committed by an adult.

j.The Department of Education, in consultation with the Attorney General, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations concerning the creation, maintenance and disclosure of pupil records including information acquired pursuant to this section.

L.1982, c.79, s.1; amended 1994, c.56, s.1; 1995, c.135, s.8; 1995, c.280, s.15; 2001, c.3, s.2; 2001, c.191, s.1; 2001, c.407, s.1; 2005, c.155, s.106; 2005, c.165; 2006, c.47, s.19; 2009, c.157, s.3; 2009, c.217, s.2.



Section 2A:4A-60.1 - Juvenile Information, Records; Rules Governing Disclosure Adoption

2A:4A-60.1. Juvenile information, records; rules governing disclosure adoption
2.The Supreme Court of New Jersey may adopt Rules of Court governing the disclosure to State and local law enforcement agencies and prosecutors of information and records relating to juveniles in the central registry maintained by the courts pursuant to paragraph (2) of subsection g. of section 1 of P.L.1982, c.79 (C.2A:4A-60).

L.2001,c.191,s.2.



Section 2A:4A-60.2 - Disclosure, Use Of Juvenile's Statement Made In Course Of Screening.

2A:4A-60.2 Disclosure, use of juvenile's statement made in course of screening.

4.Except as otherwise required by law, any statement made by a juvenile in the course of a suicide or mental health screening, conducted with or without the juvenile's consent, or reports or records produced pursuant to such suicide or mental health screening, shall not be:

a.disclosed, except by an attorney representing the juvenile and with the juvenile's consent, to the court, prosecutor, or any law enforcement officer; or

b.used in any investigation or delinquency or criminal proceeding involving the juvenile that is currently pending or subsequently initiated.

L.2007, c.315, s.4.



Section 2A:4A-60.3 - Disclosure Of Juvenile's Information To Court; Conditions.

2A:4A-60.3 Disclosure of juvenile's information to court; conditions.

13.Reports or records relating to mental health services provided to a juvenile prior to an adjudication of delinquency or a finding of guilt, regardless of whether such mental health services were provided with or without the consent of the juvenile, may be disclosed to the court only after an adjudication of delinquency or a finding of guilt has been entered; provided however, an attorney representing a juvenile, with the juvenile's consent, may disclose such reports or records prior to the adjudication of delinquency or finding of guilt. The provisions of this section shall not be construed to limit in any manner the applicability of any privilege or law that otherwise prohibits disclosure of a juvenile's mental health records.

L.2007, c.315, s.13.



Section 2A:4A-61 - Fingerprint Records; Photographs Of Juveniles

2A:4A-61. Fingerprint records; photographs of juveniles
2. Fingerprint records; photographs of juveniles.

a. Fingerprints of a juvenile may be taken only in the following circumstances:

(1) Where latent fingerprints are found during the investigation of an offense and a law enforcement officer has reason to believe that they are those of a juvenile, he may, with the consent of the court or juvenile and his parent or guardian fingerprint the juvenile for the purpose of comparison with the latent fingerprints. Fingerprint records taken pursuant to this paragraph may be retained by the department or agency taking them and shall be destroyed when the purpose for the taking of fingerprints has been fulfilled.

(2) Where a juvenile is detained in or committed to an institution, that institution may fingerprint the juvenile for the purpose of identification. Fingerprint records taken pursuant to this paragraph may be retained by the institution taking them and shall be destroyed when the purpose for taking them has been fulfilled, except that if the juvenile was detained or committed as the result of an adjudication of delinquency, the fingerprint records may be retained by the institution.

(3) Where a juvenile 14 years of age or older is charged with delinquency on the basis of an act which, if committed by an adult, would constitute a crime, fingerprint records taken pursuant to this paragraph may be retained by a law enforcement agency for criminal identification purposes.

b. No juvenile under the age of 14 shall be photographed for criminal identification purposes without the consent of the court or of the juvenile and his parent or guardian.

c. Fingerprints of a juvenile shall be taken if the juvenile is adjudicated delinquent on the basis of an act which, if committed by an adult, would constitute a crime.

d. Fingerprints taken pursuant to subsection c. of this section shall be taken according to the fingerprint system of identification established by the Superintendent of State Police on the forms prescribed and shall be forwarded without delay to the State Bureau of Identification together with such information concerning the juvenile and the adjudication as the superintendent may require. The State Bureau of Identification shall retain records received pursuant to this subsection for the sole purpose of exchange between State or local law enforcement agencies of this State, and law enforcement agencies of another state or the United States.

L.1982,c.79,s.2; amended 1994,c.56,s.2.



Section 2A:4A-62 - Sealing Of Records

2A:4A-62. Sealing of records
3. Sealing of records. a. On motion of a person who has been the subject of a complaint filed under this act or on its own motion, the court may vacate its order and findings and order the nondisclosure of social, medical, psychological, legal and other records of the court and probation services, and records of law enforcement agencies if it finds:

(1) Two years have elapsed since the final discharge of the person from legal custody or supervision, or two years have elapsed after the entry of any other court order not involving custody or supervision; and

(2) He has not been convicted of a crime, or a disorderly persons offense or adjudged delinquent, during the two years prior to the filing of the motion, and no proceeding or complaint is pending seeking such conviction or adjudication.

b. In any case wherein a juvenile has been adjudicated delinquent and said juvenile enlists in any branch of the Armed Forces of the United States, he may at any time after the date of such adjudication present a duly verified petition to the court where such adjudication was entered, setting forth all the facts in the matter, including proof of enlistment and acceptance in said armed forces, and praying for the relief provided in this section, and subject to the limitations hereinafter provided in this section, an order may be granted to seal all the records concerning such adjudication including records of the court, probation services and law enforcement agencies. Failure to enter the armed forces shall have the effect of nullifying the sealing order.

c. Reasonable written notice of the motion shall be given to:



(1) The Attorney General and the county prosecutor;



(2) The authority granting the discharge if the final discharge was from an institution, parole, or probation; and

(3) The law enforcement office, department, and central depository having custody of the files and records if such files and records are included in the motion.

d. Upon the entry of the order, the proceedings in the case shall be sealed and all index references shall be marked "not available" or "no record" and law enforcement officers and departments shall reply and the person may reply to any inquiry that there is no record with respect to such person, except that records may be maintained for purposes of prior offender status, identification and law enforcement purposes. Copies of the order shall be sent to each agency or official named therein.

Inspection of the files and records included in the order may thereafter be permitted by the court only upon motion and only to those persons named in the motion; provided, however, the court, in its discretion, may by special order in an individual case permit inspection by or release of information in the records to any clinic, hospital, or agency which has the person under care or treatment or to individuals or agencies engaged in fact-finding or research.

e. Any adjudication of delinquency or conviction of a crime subsequent to sealing shall have the effect of nullifying the sealing order.

f. Expungement of juvenile records shall be governed by the applicable provisions of chapter 52 of Title 2C of the New Jersey Statutes.

L.1982,c.79,s.3; amended 1994,c.56,s.3.



Section 2A:4A-70 - County Court Intake Services

2A:4A-70. County court intake services
County court intake services. a. Each county shall establish a court intake service which shall have among its responsibilities the screening of juvenile delinquency complaints and juvenile-family crisis referrals. The intake service shall operate in compliance with standards established by the Supreme Court, but in no instance shall the standards for personnel employed as counselors be less than a master's degree from an accredited institution in mental health or social or behavioral science discipline including degrees in social work, counseling, counseling psychology, mental health counseling or education. Equivalent experience is acceptable when it consists of a minimum of an associate's degree with a concentration in one of the behavioral sciences and a minimum of five years' experience working with troubled youth and their families or a bachelor's degree in one of the behavioral sciences and two year's experience working with troubled youth and their families. Intake personnel should also receive training in drug and alcohol abuse.

b. The court intake service shall make arrangements for the receipt of complaints, on a continuous basis, in situations where the subject of the complaint is a juvenile, or referrals through crisis intervention units where a juvenile-family crisis may exist. It shall assist the court in screening referrals for court intervention, making referrals to appropriate agencies, reviewing and approving alternative living arrangements as provided by law, determining that jurisdiction for juvenile-family crisis proceedings may exist prior to filing a petition, and in monitoring referrals for development and implementation of family service plans. Every complaint or juvenile-family crisis petition shall be reviewed by the court intake service unless otherwise ordered by the court.

c. The court intake service shall have the responsibility for monitoring, on a 24-hour a day, 7-day a week basis, the admission of alleged delinquents to the detention or shelter care facilities and no juvenile may be admitted to a detention or shelter care facility without its approval.

d. The Supreme Court shall have the authority to issue rules governing the duties, responsibilities, and practices of court intake services as it deems necessary to effectuate the purposes of this act; establish guidelines and procedures for the training of intake services staff; establish reporting procedures to be followed by court intake services in providing data for its evaluation; and conduct, at least annually, an evaluation of all intake services.

L.1982,c.81,s.1; amended 1991,c.119,s.3.



Section 2A:4A-71 - Review And Processing Of Complaints.

2A:4A-71 Review and processing of complaints.

2.Review and processing of complaints.

a.The jurisdiction of the court in any complaint filed pursuant to section 11 of P.L.1982, c.77 (C.2A:4A-30) shall extend to the juvenile who is the subject of the complaint and his parents or guardian.

b.Every complaint shall be reviewed by court intake services for recommendation as to whether the complaint should be dismissed, diverted, or referred for court action. Where the complaint alleges a crime which, if committed by an adult, would be a crime of the first, second, third or fourth degree, or alleges a repetitive disorderly persons offense or any disorderly persons offense defined in chapter 35 or chapter 36 of Title 2C, the complaint shall be referred for court action, unless the prosecutor otherwise consents to diversion. Court intake services shall consider the following factors in determining whether to recommend diversion:

(1)The seriousness of the alleged offense or conduct and the circumstances in which it occurred;

(2)The age and maturity of the juvenile;

(3)The risk that the juvenile presents as a substantial danger to others;

(4)The family circumstances, including any history of drugs, alcohol abuse or child abuse on the part of the juvenile, his parents or guardian;

(5)The nature and number of contacts with court intake services and the court that the juvenile or his family have had;

(6)The outcome of those contacts, including the services to which the juvenile or family have been referred and the results of those referrals;

(7)The availability of appropriate services outside referral to the court;

(8)Any recommendations expressed by the victim or complainant, or arresting officer, as to how the case should be resolved;

(9)Any recommendation expressed by the county prosecutor;

(10) The amenability of the juvenile to participation in a remedial education or counseling program that satisfies the requirements of subsection b. of section 2 of P.L.2011, c.128 (C.2A:4A-71.1) if the offense alleged is an eligible offense as defined in subsection c. of section 2 of P.L.2011, c.128 (C.2A:4A-71.1); and

(11) Any information relevant to the offense in any case where the juvenile is charged with an act which if committed by an adult would constitute prostitution in violation of N.J.S.2C:34-1 or any offense which the juvenile alleges is related to the juvenile being a victim of human trafficking.

L.1982, c.81, s.2; amended 1988, c.44, s.17; 2011, c.128, s.1; 2011, c.195, s.4.



Section 2A:4A-71.1 - Diversionary Programs For Certain Juveniles.

2A:4A-71.1 Diversionary programs for certain juveniles.

2. a. Where a complaint against a juvenile pursuant to section 11 of P.L.1982, c.77 (C.2A:4A-30) alleges that the juvenile has committed an eligible offense as defined in subsection c. of this section and the court has approved diversion of the complaint pursuant to section 4 of P.L.1982, c.81 (C.2A:4A-73), the resolution of the complaint shall include the juvenile's participation in a remedial education or counseling program. The parents or guardian of the juvenile shall bear the cost of participation in the program, except that the court shall take into consideration the ability of the juvenile's parents or guardian to pay and the availability of such a program in the area in which the juvenile resides and, where appropriate, may permit the juvenile to participate in a self-guided awareness program in lieu of a remedial education or counseling program provided that it satisfies the requirements of subsection b. of this section.

b.A remedial education or counseling program satisfies the requirements of this act if the program is designed to increase the juvenile's awareness of:

(1)the legal consequences and penalties for sharing sexually suggestive or explicit materials, including applicable federal and State statutes;

(2)the non-legal consequences of sharing sexually suggestive or explicit materials including, but not limited to, the effect on relationships, loss of educational and employment opportunities, and being barred or removed from school programs and extracurricular activities;

(3)the potential, based upon the unique characteristics of cyberspace and the Internet, of long-term and unforeseen consequences for sharing sexually suggestive or explicit materials; and

(4)the possible connection between bullying and cyber-bullying and juveniles sharing sexually suggestive or explicit materials.

c.As used in this act, "eligible offense" means an offense in which:

(1)the facts of the case involve the creation, exhibition or distribution of a photograph depicting nudity as defined in N.J.S.2C:24-4 through the use of an electronic communication device, an interactive wireless communications device, or a computer; and

(2)the creator and subject of the photograph are juveniles or were juveniles at the time of its making.

L.2011, c.128, s.2.



Section 2A:4A-72 - Recommendation Of Diversion

2A:4A-72. Recommendation of diversion
a. Where court intake services recommends diverting the juvenile, the reasons for the recommendation shall be submitted by intake services and approved by the court before the case is deemed diverted.

b. Where, in determining whether to recommend diversion, court intake services has reason to believe that a parent or guardian is a drug dependent person, as defined in section 2 of the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c. 226 (C. 24:21-2) or an alcoholic as defined by P.L.1975, c. 305 (C. 26:2B-8), the basis for this determination shall be stated in its recommendation to the court.

c. The county prosecutor shall receive a copy of each complaint filed pursuant to section 11 of P.L.1982, c.77 (C.2A:4A-30) promptly after the filing of the complaint.

d. Within 5 days after receiving a complaint, the intake services officer shall advise the presiding judge and the prosecuting attorney of intake service's recommendation, as well as any other recommendations or objections received as to the complaint. In determining whether to divert, the court may hold a hearing to consider the recommendations and any objections submitted by court intake services in light of the factors provided in this section. The court shall give notice of the hearing to the juvenile, his parents or guardian, the prosecutor, arresting police officer and complainant or victim. Each party shall have the right to be heard on the matter. If the court finds that not enough information has been received to make a determination, a further hearing may be ordered. The court may dismiss the complaint upon a finding that the facts as alleged are not sufficient to establish jurisdiction, or that probable cause has not been shown that the juvenile committed a delinquent act.

L.1982, c. 81, s. 3, eff. Dec. 31, 1983.



Section 2A:4A-73 - Diverting Complaints

2A:4A-73. Diverting complaints
a. The court may divert a complaint filed pursuant to section 11 of P.L.1982, c.77 (C.2A:4A-30) to intake conferences or juvenile conference committees. Where the complaint alleges a disorderly persons or petty disorderly persons offense the court may dispose of the case as a juvenile-family crisis pursuant to P.L.1982, c.80 (C.2A:4A-76 et seq.). The county prosecutor shall be promptly notified of the diversion of a complaint.

b. The complainant or victim of any offense committed by a juvenile diverted by the court, which offense would be a crime if committed by an adult, shall receive a statement as to the reasons for the proposed diversion.

L.1982, c. 81, s. 4, eff. Dec. 31, 1983.



Section 2A:4A-74 - Court Intake Service Conference.

2A:4A-74 Court intake service conference.

5.Court intake service conference. a. Where the juvenile is diverted to a court intake service conference, notices of the conference shall be sent to the juvenile and his parents or guardian and to the complainant or victim. The parties may be requested to bring to the conference all pertinent documents in their possession, including medical, social, and school records.

b.In determining the appropriate resolution of a complaint, the following factors shall be considered by court intake services:

(1)The seriousness of the alleged offense or conduct and the circumstances in which it occurred;

(2)The age and maturity of the juvenile;

(3)The risk that the juvenile presents as a substantial danger to others;

(4)The family circumstances, including any history of drugs, alcohol abuse or child abuse on the part of the juvenile, his parents or guardian;

(5)The nature and number of contacts with court intake services and the court that the juvenile and his family have had;

(6)The outcome of those contacts, including the services to which the juvenile or family have been referred and the results of those referrals;

(7)The availability of appropriate services;

(8)Any recommendations expressed by the victim or complainant, or arresting officer, as to how the case should be disposed;

(9)Whether diversion can be accomplished in a manner that holds the juvenile accountable for the conduct;

(10) The impact of the offense on the victim or victims;

(11) The impact of the offense on the community; and

(12) Any information relevant to the offense in any case where the juvenile is charged with an act which if committed by an adult would constitute prostitution in violation of N.J.S.2C:34-1 or any offense which the juvenile alleges is related to the juvenile being a victim of human trafficking.

c.Each juvenile shall be reviewed without a presumption of guilt. The intake conference shall be concerned primarily with providing balanced attention to the protection of the community, the imposition of accountability for offenses committed, fostering interaction and dialogue between the offender, victim and community and the development of competencies to enable the juvenile offender to become a responsible and productive member of the community. In addition, the conference shall be concerned with preventing more serious future misconduct by the juvenile offender by obtaining the cooperation of the juvenile and his parents or guardian in complying with its recommendations. The court may schedule a hearing where the complainant or victim objects to the recommendations from the conference.

d.The resolution from the conference may include but shall not be limited to counseling, restitution, referral to appropriate community agencies, or any other community work programs or other conditions consistent with diversion that aids in providing balanced attention to the protection of the community, the imposition of accountability for offenses committed, fostering interaction and dialogue between the offender, victim and community and the development of competencies to enable the juvenile offender to become a responsible and productive member of the community, provided that:

(1)Obligations imposed as a result of the intake conference shall be an order of the court approved by the presiding judge and shall be set forth in writing and may not exceed six months. The juvenile and his or her parents or guardian shall receive copies, as shall any agencies providing services under the agreement;

(2)The court intake service worker shall inform the juvenile and the juvenile's parents or guardian in writing of their right to object at any time prior to their written agreement to the facts or terms of the intake conference decision, and if objections arise, the intake service worker may alter the terms of the proposed agreement or refer the matter to the presiding judge who shall determine if the complaint will be heard in court or returned to intake conference for further action;

(3)Written agreement pursuant to intake conferences may be terminated at any time upon the request of the juvenile and the matter referred to the presiding judge;

(4)The court intake services conference may not order the confinement of a juvenile, place a juvenile on probation, or remove a juvenile from his family as a disposition; and

(5)If, at any time during the diversion period, the court intake service worker determines that the obligations imposed under the written agreement are not being met, the intake worker shall notify the presiding judge in writing. In the case of failure to comply with the obligations imposed under the agreement by the parents or guardian, the court may proceed against such persons for enforcement of the agreement. In the case of failure to comply by the juvenile, the matter shall be referred to the court for action.

e.At the end of the diversion period a second court intake services conference may be held with all parties to the written agreement present to ascertain if the terms of the agreement have been fulfilled. If all conditions have been met, the intake worker shall so inform the presiding judge in writing who shall order the complaint dismissed. A copy of the order dismissing the complaint shall be sent to the juvenile. If the conditions of the written agreement have not been met, the intake worker may refer the matter to the presiding judge who shall determine if the complaint will be heard in court or returned to court intake services for further action. Based on the evaluations required under this subsection, the intake conference agreement may be extended beyond the six-month maximum if all parties agree. In no case shall an intake conference agreement exceed nine months.

f.All proceedings before the conference are confidential and they shall receive only those records which in the court's judgment are necessary to aid in making a recommendation.

L.1982, c.81, s.5; amended 1995, c.280, s.16; 2001, c.408, s.5; 2011, c.195, s.5.



Section 2A:4A-75 - Juvenile Conference Committees.

2A:4A-75 Juvenile conference committees.

6. a. The court may appoint one or more juvenile conference committees for each county or municipality to hear and decide matters referred to it by the court.

b.The method of appointment and terms of membership to the committees shall be made pursuant to guidelines developed by the Supreme Court.

c.Where the juvenile is diverted to a juvenile conference committee, notices of the conference shall be sent to the juvenile and his parents or guardian and to the complainant or victim. The parties may be requested to bring to the conference all pertinent documents in their possession, including medical, social, and school records.

d.The committee shall serve under the authority of the court in hearing and deciding such matters involving alleged juvenile offenders as are specifically referred to it by the court. Each juvenile shall be reviewed without a presumption of guilt. The committee shall be concerned primarily with providing balanced attention to the protection of the community, the imposition of accountability for offenses committed, fostering interaction and dialogue between the offender, victim and community and the development of competencies to enable the juvenile offender to become a responsible and productive member of the community. In addition, the committee shall be concerned with preventing more serious future misconduct by the juvenile offender by obtaining the cooperation of the juvenile and his parents or guardian in complying with its recommendations. The court may schedule a hearing where the complainant or victim objects to the recommendations from the conference.

e.The committee shall provide for the resolution of the matter and shall supervise and follow up compliance with its recommendations in the same manner and under the same limitations and with the same sanctions as the court intake service conference.

f.All proceedings before the juvenile conference committee are confidential and include only those records which in the court's judgment are necessary to aid in making a recommendation.

L.1982,c.81,s.6; amended 2001, c.408, s.6.



Section 2A:4A-76 - Juvenile-family Crisis Intervention Units Established

2A:4A-76. Juvenile-family crisis intervention units established
There shall be established in each county one or more juvenile-family crisis intervention units. Each unit shall operate either as a part of the court intake service, or where provided for by the county, through any other appropriate office or private service pursuant to an agreement with the Administrative Office of the Courts, provided that all such units shall be subject to the Rules of Court. In any county where a crisis intervention service system, designed to attend and stabilize juvenile and family problems on a county-wide basis, is in operation as of the effective date of this act, such service shall satisfy all the provisions of this act, and may continue in its present form and under its present procedures, provided that it is operating in substantial compliance with the specific requirements and goals set forth in this act.

L.1982, c. 80, s. 1, eff. Dec. 31, 1983.



Section 2A:4A-77 - Call Service To Attend And Stabilize Juvenile-family Crises; Referrals; Information; Form

2A:4A-77. Call service to attend and stabilize juvenile-family crises; referrals; information; form
The purpose of the unit shall be to provide a continuous 24-hour on call service designed to attend and stabilize juvenile-family crises as defined pursuant to section 3 of P.L.1982, c.77 (C.2A:4A-22). The juvenile-family crisis intervention unit shall respond immediately to any referral, complaint or information made pursuant to section 5 or 6 of this act, except if, upon preliminary investigation, it appears that a juvenile-family crisis within the meaning of this act does not exist or that an immediate referral to another agency would be more appropriate.

Upon the receipt of any referral pursuant to section 5 and 6 of this act, the crisis intervention unit shall request information through the use of a form developed by the unit and approved by the Administrative Office of the Courts concerning the juvenile-family crisis. The form shall provide but shall not be limited to the following information:

a. The name, address, date of birth, and other appropriate personal data of the juvenile and parents or guardian;

b. Facts concerning the conduct of the juvenile or family which may contribute to the crisis, including evidence of alcoholism as defined in section 2 of P.L.1975, c. 305 (C. 26:2B--8), drug dependency as defined in section 2 of the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c. 226 (C. 24:21--2) or that a juvenile is an "abused or neglected child" as defined in P.L.1974, c. 119 (C. 9:6--8.21).

L.1982, c. 80, s. 2, eff. Dec. 31, 1983.



Section 2A:4A-78 - Intervention Unit Response

2A:4A-78. Intervention unit response
A crisis intervention response shall consist of immediate interviews with the parents and juvenile involved by one or more crisis intervention workers. Where the juvenile is not in the home, or in the custody of the police, the intervention workers shall attempt to interview the juvenile wherever the juvenile may be found. The juvenile and family shall be advised of the purpose of the unit and of the emphasis upon the voluntary exhaustion of community services prior to court involvement. The unit shall make all reasonable efforts to keep the family intact consistent with the physical safety and mental well-being of the juvenile by obtaining, where possible, written agreement of the family to accept recommendations which may include, but are not limited to, referral to appropriate services and agencies.

L.1982, c. 80, s. 3, eff. Dec. 31, 1983.



Section 2A:4A-79 - Intervention Unit Training And Skills

2A:4A-79. Intervention unit training and skills
The juvenile-family crisis intervention unit shall have knowledge of community services and agencies and shall be specially trained in family counseling and crisis stabilization skills. The Supreme Court may issue rules concerning the duties, responsibilities, training and practices of the juvenile-family crisis intervention units consistent with the provisions of this act, but in no instance shall the minimum qualifications for personnel employed as counselors and hired after the effective date of this act be less than a master's degree from an accredited institution in a mental health or social or behavioral science discipline including degrees in social work, counseling, counseling psychology, mental health or education. Equivalent experience is acceptable when it consists of a minimum of an associate's degree with a concentration in one of the behavioral sciences and a minimum of 5 years' experience working with troubled youth and their families or a bachelor's degree in one of the behavioral sciences and 2 years' experience working with troubled youth and their families.

L.1982, c. 80, s. 4, eff. Dec. 31, 1983.



Section 2A:4A-80 - Law Enforcement Referral

2A:4A-80. Law enforcement referral
A law enforcement officer taking a juvenile into short-term custody pursuant to section 12 of P.L.1982, c.77 (C.2A:4A-31) shall immediately notify the juvenile-family crisis intervention unit and shall promptly bring the juvenile to the unit or place designated by the unit when:

a. The officer has reason to believe that it is not in the best interests of the juvenile or the family for the officer to return the juvenile to his home;

b. The juvenile resides in another county and the officer is unable to make arrangements to return the juvenile to his home;

c. The juvenile resides in another state;

d. The juvenile has run away from a placement and the juvenile refuses to return home or the juvenile, through his past behavior, has demonstrated an inability to remain at home;

e. The law enforcement officer is unable, by all reasonable efforts to identify or locate a parent, relative or other such appropriate person;

f. The juvenile requires immediate emergency services, such as medical or psychiatric care; or

g. No identification can be obtained from the juvenile.

L.1982, c. 80, s. 5, eff. Dec. 31, 1983.



Section 2A:4A-81 - Other Referrals

2A:4A-81. Other referrals
a. The juvenile-family crisis intervention unit shall also receive referrals on a continuous basis in situations where a juvenile-family crisis exists and there has been either:

(1) A request by a parent or juvenile for intervention; or

(2) A referral by a public or private agency, educational institution, or any other organization serving children, which has contact with the juvenile or family, and has reasonable cause to believe that a family crisis exists.

b. Any agency or organization making such a referral shall indicate whether their agency is capable of providing the appropriate services to the family or juvenile and indicate their present ability and willingness to do so in the particular case referred.

c. Any public agency making the referral which is under a legal obligation to provide services to the family or juvenile, shall, where it is unable to provide appropriate services in the particular case referred, state the reasons therefor.

L.1982, c. 80, s. 6, eff. Dec. 31, 1983.



Section 2A:4A-82 - Juvenile-family Crisis Stabilized

2A:4A-82. Juvenile-family crisis stabilized
When the juvenile-family crisis has been stabilized and the juvenile is residing in the home, the crisis intervention unit shall arrange a second interview session with the family as soon as practicable and preferably the day following the initial intervention, for the purpose of monitoring the family situation. The crisis intervention unit may, in appropriate cases, continue to work with the family on a short-term basis in order to stabilize the family situation.

L.1982, c. 80, s. 7, eff. Dec. 31, 1983.



Section 2A:4A-83 - Juvenile-family Crisis Referral To The Court; Continuing Crisis

2A:4A-83. Juvenile-family crisis referral to the court; continuing crisis
When, in the judgment of the crisis intervention unit, a juvenile-family crisis continues to exist despite the provision of crisis intervention services and the exhaustion of appropriate community services, court intake services shall, by filing a petition, refer the case to the court. In counties where the crisis intervention units are not part of intake and a juvenile-family crisis continues to exist, the court shall immediately refer the case to intake for the filing of a petition pursuant to this section. Upon the filing of the petition, the jurisdiction of the court shall extend to the juvenile, parent or guardian, or other family member contributing to the crisis.

L.1982, c. 80, s. 8, eff. Dec. 31, 1983.



Section 2A:4A-84 - Juvenile-family Crisis Recommendations

2A:4A-84. Juvenile-family crisis recommendations
Court intake services shall submit with its petition facts as to the nature of the juvenile-family crisis and its recommendations for resolving the crisis, including recommendations as to community services or programs which are necessary to accomplish this purpose.

L.1982, c. 80, s. 9, eff. Dec. 31, 1983.



Section 2A:4A-85 - Alcoholic, Drug-dependent Parent.

2A:4A-85 Alcoholic, drug-dependent parent.

10.Alcoholic, drug-dependent parent. a. When a petition is filed and as a result of any information supplied on the family situation by the crisis intervention unit, court intake services has reason to believe that the parent or guardian is an alcoholic, as defined by P.L.1975, c.305 (C.26:2B-8), or a drug-dependent person, as defined by section 2 of the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-2), intake services shall state the basis for this determination and provide recommendations to the court.

b.When, as a result of any information supplied by the crisis intervention unit, court intake services has reason to believe that a juvenile is an "abused or neglected child," as defined in P.L.1974, c.119 (C.9:6-8.21), they shall handle the case pursuant to the procedure set forth in that law. The Division of Child Protection and Permanency shall, upon disposition of any case originated pursuant to this subsection, notify court intake services as to the nature of the disposition.

c. (1) When, as a result of any information supplied with regard to any juvenile by the crisis intervention unit or from any other source, court intake services has reason to believe that the juvenile may have an auditory or vision problem, intake services shall state the basis for this determination and provide recommendations to the court. Before arriving at its determination, intake services may request the court to order any appropriate school medical records of the juvenile. On the basis of this recommendation or on its own motion, the court may order any juvenile concerning whom a complaint is filed to be examined by a physician, optometrist, audiologist, or speech language pathologist.

(2)Any examination shall be made and the findings submitted to the court within 30 days of the date the order is entered, but this period may be extended by the court for good cause.

(3)Copies of any reports of findings submitted to the court shall be available to counsel for all parties prior to an adjudication of whether or not the juvenile is delinquent.

L.1982, c.80, s.10; amended 1985, c.437; 2012, c.16, s.2.



Section 2A:4A-86 - Juvenile-family Crisis Hearing; Disposition

2A:4A-86. Juvenile-family crisis hearing; disposition
Whenever the court receives a petition from court intake services stating that a juvenile-family crisis may exist the court shall hold a hearing and consider the facts and recommendations submitted by intake services in order to determine the appropriate disposition to be made. The court shall notify the juvenile, his parent or guardian or other family member alleged in the petition as contributing to the family crisis that a juvenile-family crisis may exist. The juvenile, parent, guardian, or other family member may present witnesses and evidence to rebut the determination. If the court finds that there is not enough information to make a disposition it may continue the matter and hold one or more additional hearings. The court shall enter an order of disposition if it finds that a juvenile-family crisis exists as provided in section 27 of P.L.1982, c.77 (C.2A:4A-46). In support of any such order, the court may require the juvenile, parent, guardian or family member contributing to the crisis, to participate in appropriate programs and services consistent with the disposition. The court may dismiss the petition upon a finding that based upon the preponderance of the evidence presented the petition is not sufficient to establish that a juvenile-family crisis exists. The court shall state the grounds for any disposition made pursuant to this section. In the case of failure of any person to comply with any orders entered pursuant to this section, the court may proceed against such person for the enforcement of litigants' rights.

L.1982, c. 80, s. 11, eff. Dec. 31, 1983.



Section 2A:4A-87 - Juvenile-family Crisis Referral To Courts; Out Of Home Placement

2A:4A-87. Juvenile-family crisis referral to courts; out of home placement
Juvenile-family crisis referral to courts; out of home placement. When, despite provision of crisis intervention services and the exhaustion of all alternative services, there is a refusal on the part of the juvenile to stay in or return to the home or a refusal on the part of the parents to allow the juvenile to stay in or return home, or the physical safety of the juvenile is threatened, or the juvenile is in need of immediate care such that it is necessary to make an out of home placement of the juvenile, court intake services shall:

a. Arrange, when agreed to by the parent or guardian and juvenile, alternate living arrangement for the juvenile with a relative, neighbor, or other suitable family setting. It shall not be necessary for a court hearing to approve the living arrangement and the arrangement may continue as long as there is agreement; or

b. Arrange, when no alternate living arrangement can be agreed to and when all possible resources for alternate living arrangements as set forth in subsection a. of this section have been exhausted, temporary out of home placement prior to the placement hearing. Court intake services shall immediately file a petition for out of home placement which shall include documentation of the attempts made to provide alternate living arrangements including, but not limited to, the names of persons contacted, their responses and the lack of agreement by the juvenile or the juvenile's parents if the persons contacted are willing to take the juvenile with the court. The crisis intervention unit shall inform the juvenile and parent or guardian that an out of home placement determination may be made by the court where an alternate living arrangement cannot be agreed to.

L.1982, c.80, s.12; amended 1989,c.305.



Section 2A:4A-88 - Temporary Placement.

2A:4A-88 Temporary placement.

13. Temporary placement. Placement of the juvenile prior to the placement hearing or pending determination by the court concerning placement under a family service plan, pursuant to section 14 of P.L.1982, c.80 (C.2A:4A-89), shall be made in a host shelter, resource family or group home, a county shelter care facility as defined by law, or other suitable family setting. In no event shall such placement be arranged in a secure detention or other facility or in a secure correctional institution for the detention or treatment of juveniles accused of crimes or adjudged delinquent.

L.1982,c.80,s.13; amended 1995, c.280, s.17; 2004, c.130, s.7.



Section 2A:4A-89 - Out-of-home Placement Hearing.

2A:4A-89 Out-of-home placement hearing.

14.When intake has filed with the court a petition for out of home placement, the court shall, within 24 hours, conduct a hearing on the petition. The court shall notify the parents, the juvenile and his counsel and, if indigent, have counsel appointed by the court. The hearing shall be conducted in accordance with the Rules of Court and shall be attended by the parents, the juvenile, and when requested by the court, a representative of the Department of Children and Families. The following procedure shall be followed for the hearing:

a.The court shall hold the hearing to consider the petition and may approve or disapprove the temporary out of home placement. The court may approve the temporary out of home placement if either of the following factors exists:

(1)A serious conflict or other problem between the parent and the juvenile which cannot be resolved by delivery of services to the family during continued placement of the juvenile in the parental home; or

(2)The physical safety and well-being of the juvenile would be threatened if the juvenile were placed in the parental home.

b.If the court disapproves a petition for an out of home placement, a written statement of reasons shall be filed, and the court shall order that the juvenile is to remain at or return to the parental home.

c.Temporary out of home placement shall continue until otherwise provided by the court. The order approving the temporary out of home placement shall direct the Department of Children and Families, or other service or agency to submit a family service plan that is designed to resolve the family crisis consistent with the well-being and physical safety of the juvenile. The court shall direct such department, service or agency to make recommendations as to which agency or person shall have physical custody of the child, the extent of the parental powers to be awarded to such agency or person and parental visitation rights.

d.Within 14 days of the date of the order approving the petition for temporary out of home placement is entered, unless for good cause shown, but no later than 30 days, the department, service or agency shall submit to the court a family service plan, which shall be presumed valid, detailing the specifics of the court order. The plan shall be developed within the limits of fiscal and other resources available to the department, service or agency. If the court determines that the service plan is inappropriate, given existing resources, the department, service or agency may request a hearing on that determination.

e.At the hearing held to consider the family service plan presented by the department or other service or agency, the court shall consider all such recommendations included therein. The court, consistent with this section, may modify such plan and shall make its dispositional order for the juvenile. The court's dispositional order shall specify the responsibility of the Department of Children and Families or other service with respect to the juvenile who shall be placed, those parental powers temporarily ordered to the department or service and parental visitation rights. Where placement cannot be immediately made, the department or other service or agency shall report to the court every 14 days on the status of the placement and progress toward implementation of the plan.

L.1982, c.80, s.14; amended 2006, c.47, s.20.



Section 2A:4A-90 - Long-term Placement

2A:4A-90. Long-term placement
In considering whether to approve or disapprove out of home placement under a family service plan on a long-term basis, the court shall consider whether placement in the home would fail to provide adequate physical protection, shelter or nutrition or would seriously obstruct the juvenile's medical care, education or physical and emotional development as determined according to the needs of the juvenile. Upon making an order approving a long-term out of home placement plan, the matter shall be reviewed pursuant to the provisions of the "Child Placement Review Act," P.L.1977, c. 424 (C. 30:4C-50 et seq.).

L.1982, c. 80, s. 15, eff. Dec. 31, 1983.



Section 2A:4A-92 - "Court Appointed Special Advocate" (Casa) Program.

2A:4A-92 "Court Appointed Special Advocate" (CASA) program.

1. a. As provided in P.L.2009, c.217, a "Court Appointed Special Advocate" (CASA) shall mean a community volunteer who has been recruited, screened, trained, and supervised by a CASA program affiliated with Court Appointed Special Advocates of New Jersey or a similar organization as determined by the Administrative Office of the Courts. An affiliate CASA program shall meet all State Court Appointed Special Advocate and National Court Appointed Special Advocate standards, and shall be affiliated with Court Appointed Special Advocates of New Jersey and the National Court Appointed Special Advocates Association.

b.There shall be established in the State of New Jersey a Court Appointed Special Advocate program which shall serve as a resource to the courts in determining the best interests of any child less than 18 years of age who has been removed from his home due to abuse or neglect. A Court Appointed Special Advocate may continue to undertake activities in furtherance of the child's best interests, in appropriate cases, until the child who is the subject of the court appointment reaches 21 years of age.

c.Pursuant to the Rules of Court, the court may appoint a special advocate from the CASA program to act on behalf of the court. The special advocate shall undertake certain activities in furtherance of the child's interests, but shall not supplant or interfere with the role of counsel or guardian ad litem for that child. Any such special advocate shall be a volunteer associated with a court-authorized CASA program. The duties and activities of a CASA program and all of its volunteers shall be subject to guidelines and standards established by the Administrative Director of the Courts.

d.A person seeking to volunteer as a Court Appointed Special Advocate shall be subject to the following:

(1)a criminal history record background check submitted by the Administrative Office of the Courts or its designee to the appropriate authorities. A copy of the results shall be provided to the affiliate CASA program. A person shall not be approved as a Court Appointed Special Advocate if criminal history record information exists on file with the Federal Bureau of Investigation or the Division of State Police which would disqualify that person from serving in that capacity, as determined by the affiliate CASA program; and

(2)a child abuse record information check conducted by the Department of Children and Families to determine if an incident of child abuse or neglect has been substantiated, pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11), against the prospective CASA volunteer. The department shall cooperate by conducting the child abuse record information check and providing the results to the affiliate CASA program.

If a prospective volunteer refuses to consent to, or cooperate in, the securing of a criminal history record background check or a child abuse record information check, the person shall not be appointed as a Court Appointed Special Advocate.

e.Upon presentation of an order of appointment, the special advocate shall be provided access to all information and records relevant to the child, including but not limited to: school records, child care records, medical records, mental health records, family court and juvenile court records, and records of the Division of Child Protection and Permanency in the Department of Children and Families.

f.Any special advocate or affiliate CASA program staff member acting in good faith within the scope of his appointment or employment shall have immunity from any civil or criminal liability that otherwise might result by reason of his actions or failure to act, except in cases of willful or wanton misconduct.

L.2009, c.217, s.1; amended 2012, c.16, s.3.



Section 2A:5A-1 - Continuation Of County Clerk As Officer

2A:5A-1. Continuation of county clerk as officer
The county clerk shall continue as an elected constitutional officer in the executive branch of county government.

L.1989, c.296, s.1.



Section 2A:5A-2 - Position Of Deputy Clerk Of The Superior Court Created

2A:5A-2. Position of deputy clerk of the Superior Court created
There is created the position of deputy clerk of the Superior Court in each county of this State in addition to the position of the county clerk.

L.1989, c.296, s.2.



Section 2A:5A-3 - County Clerk, Eligibility To Apply For Position Of Deputy Clerk Of The Superior Court

2A:5A-3. County clerk, eligibility to apply for position of deputy clerk of the Superior Court
3. a. Every county clerk shall be eligible, on January 1, 1995 and for a period up to and including the date the incumbent county clerk must declare candidacy for re-election as county clerk, to apply for the position of deputy clerk of the Superior Court and to resign as county clerk. Any county clerk who applies to become a deputy clerk of the Superior Court as provided herein and who resigns as county clerk shall become a deputy clerk of the Superior Court on the date of his resignation in the county in which he is serving at the time of his resignation.

b. The deputy clerk of the Superior Court shall be an employee of the judiciary and the position of deputy clerk of the Superior Court shall be included in the budget of the State Judiciary. Any county clerk becoming a deputy clerk of the Superior Court pursuant to this section shall be in the permanent service of the Superior Court with tenure and shall retain any accumulated sick leave, longevity or vacation time that he has earned as county clerk.

L.1989,c.296,s.3; amended 1993,c.275,s.18.



Section 2A:5A-4 - County Clerk's Office, Transferred To Supervision Of Superior Court

2A:5A-4. County clerk's office, transferred to supervision of Superior Court
a. All employees of each county clerk's office performing judicial functions shall be transferred to the supervision of the Superior Court and shall cease to be employees of the county clerk's office on the effective date of this act.

b. All judicial responsibilities of the county clerk's office shall become responsibilities of the Superior Court on the effective date of this act.



c. No employee transferred pursuant to the provisions of this act shall be deprived of any tenure rights or any right or protection provided by Title 11A of the New Jersey Statutes or any pension law or retirement system.

L.1989, c.296, s.4.



Section 2A:5A-5 - Responsibilities Of Deputy Clerk

2A:5A-5. Responsibilities of deputy clerk
The deputy clerk of the Superior Court in each county shall be responsible to the assignment judge and trial court administrator for the management and budget of all case processing responsibilities for the Civil Division, General Equity Division and Special Civil Part and whatever other responsibilities may be assigned to the position of deputy clerk.

L.1989, c.296, s.5.



Section 2A:5A-6 - Office Of County Register Not Affected

2A:5A-6. Office of county register not affected
Notwithstanding any other provision of this act, the office of county register of deeds and mortgages in those counties in which the office of register of deeds and mortgages has been established shall not be affected by the implementation of this act.

L.1989, c.296, s.6.



Section 2A:8-13.1 - Tenure For Administrator Of Borough Municipal Court.

2A:8-13.1 Tenure for administrator of borough municipal court.


1.Any person holding office, position or employment as administrator of the municipal court in any borough who has held such office, position or employment continuously for five years or more and who has become certified during that period shall hold and continue to hold said office, position or employment during good behavior and shall not be removed therefrom for political or other reasons except for good cause, upon written charges and after a public, fair and impartial hearing.

L.1953,c.168,s.1; amended 1997, c.389, s.1.



Section 2A:8-13.3 - Tenure For Full-time Administrator Of Municipal Court.

2A:8-13.3 Tenure for full-time administrator of municipal court.


1.Any person holding office, position or employment as full-time administrator of a municipal court who has held such office, position or employment continuously for five years or more and who has become certified during that period shall hold and continue to hold said office, position or employment during good behavior and shall not be removed therefrom for political or other reasons except for good cause, upon written charges and after a public, fair and impartial hearing.

L.1975,c.39,s.1; amended 1997, c.389, s.2.



Section 2A:10-1 - What Constitutes Contempt In General

2A:10-1. What constitutes contempt in general
The power of any court of this state to punish for contempt shall not be construed to extend to any case except the:

a. Misbehavior of any person in the actual presence of the court;

b. Misbehavior of any officer of the court in his official transactions; and

c. Disobedience or resistance by any court officer, or by any party, juror, witness or any person whatsoever to any lawful writ, process, judgment, order, or command of the court.

Nothing contained in this section shall be deemed to affect the inherent jurisdiction of the superior court to punish for contempt.

L.1951 (1st SS), c.344.



Section 2A:10-2 - County Court; Punishment Of Sheriff For Contempt

2A:10-2. County court; punishment of sheriff for contempt
The County Court of any county shall have the same power to punish for contempt a sheriff of the county, as the Superior Court.

L.1951 (1st SS), c.344; amended by L.1971, c. 2, s. 1, eff. Jan. 15, 1971.



Section 2A:10-3 - Review Of Convictions For Contempt In Certain Inferior Courts

2A:10-3. Review of convictions for contempt in certain inferior courts
2A:10-3. Every summary conviction and judgment, by the Superior Court in the law division or chancery division or by any inferior court except the municipal court, for a contempt, shall be reviewable by the appellate division of the Superior Court and all convictions and judgments for contempt by the municipal courts shall be reviewable by the Superior Court. Such review shall be both upon the law and the facts and the court shall give such judgment as it shall deem to be lawful and just under all the circumstances of the case and shall enforce the same as it shall order.

L.1951 (1st SS), c.344; amended 1965,c.161; 1991,c.91,s.24.



Section 2A:10-4 - Breach Of Condition Of Supersedeas Bond

2A:10-4. Breach of condition of supersedeas bond
2A:10-4. Upon the breach of the condition of any supersedeas bond given to the clerk of any inferior court in a contempt proceeding, the county prosecutor of the county in which the bond is given shall prosecute the same to effect, in the name of the clerk, and shall pay the proceeds of the recovery thereon to the county treasurer, to be distributed by him according to law.

L.1951 (1st SS), c.344; amended 1991,c.91,s.25.



Section 2A:10-5 - Civil Contempt; Punishment

2A:10-5. Civil contempt; punishment
2A:10-5. Any person who shall be adjudged in contempt of the Superior Court by reason of his disobedience to a judgment, order or process of the court, shall, where the contempt is primarily civil in nature and before he is discharged therefrom, pay to the clerk of the court, for every such contempt, a sum not exceeding $50 as a fine, to be imposed by the court, together with the costs incurred.

L.1951 (1st SS), c.344; amended 1991,c.91,s.26.



Section 2A:10-6 - Contempt By Sheriff Or Other Officer

2A:10-6. Contempt by sheriff or other officer
2A:10-6. A sheriff or other officer to whom any writ, process, judgment or order of the Superior Court is directed or delivered, who shall be adjudged in contempt of the court for failure to make return thereof or thereto, shall, before he is discharged from his contempt pay to the clerk of the court a sum not exceeding $50 as a fine, to be imposed by the court, together with the costs incurred.

L.1951 (1st SS), c.344; amended 1991,c.91,s.27.



Section 2A:10-7 - Contempt In Municipal Courts

2A:10-7. Contempt in municipal courts
2A:10-7. The municipal courts in this State shall have full power to punish for contempt in any case provided by N.J.S.2A:10-1.

L.1951 (1st SS), c.344; amended 1991,c.91,s.28.



Section 2A:10-8 - Issuance Of Warrant

2A:10-8. Issuance of warrant
Any court may issue a warrant for the arrest of any person subject to punishment for a contempt pursuant to the provisions of chapter 10 of Title 2A of the New Jersey Statutes, directed to any officer or person authorized by law to serve process, who shall be empowered to serve such warrant in any county of this State and to produce the person subject to punishment for contempt as herein provided before the judge of such court issuing said warrant.

L.1966, c. 145, s. 1, eff. June 18, 1966.



Section 2A:12-1 - Administrative Office Of The Courts; Administrative Director And Deputy

2A:12-1. Administrative office of the courts; administrative director and deputy
There shall be a State office to be known as the administrative office of the courts with an administrative director appointed by the Chief Justice of the Supreme Court pursuant to Article VI, Section 7, paragraph 1, of the Constitution, as the head thereof and a deputy administrative director also appointed by the Chief Justice. The administrative director and the deputy director shall be, and shall have been for not less than 3 years immediately prior to their appointment, bona fide residents of this State. The compensation, duties and functions of the director and deputy director shall be fixed by the Chief Justice or as otherwise provided by law. The director shall cause a seal of office to be made in such design as the Chief Justice shall approve and judicial notice shall be taken of the seal.

L.1951 (1st SS), c.344; amended by L.1956, c. 159, p. 639, s. 3; L.1965, c. 74, s. 14; L.1973, c. 301, s. 1, eff. Dec. 7, 1973.



Section 2A:12-2 - Employees; Other Gainful Pursuits Forbidden; Civil Service

2A:12-2. Employees; other gainful pursuits forbidden; civil service
2A:12-2. Employees; other gainful pursuits forbidden; civil service. The director, with the approval of the chief justice, shall appoint and fix the salaries of such employees as may be necessary to perform the duties vested in him by this chapter. The director and such employees shall not engage directly or indirectly in the practice of law and shall not be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

L.1951 (1st SS), c.344; amended L.1994,c.86,s.1.



Section 2A:12-3 - Functions Of Director

2A:12-3. Functions of director
The director shall, subject to the direction of the chief justice, perform the following functions:

(a) Examine the administrative methods, systems and activities of the judges, clerks, stenographic reporters and employees of the courts and their offices and make recommendations to the chief justice with respect thereto.

(b) Examine the state of the dockets of the courts, secure information as to their needs for assistance, if any, prepare statistical data and reports of the business of the courts and advise the chief justice to the end that proper action may be taken.

(c) Prepare and submit budget estimates of state appropriations necessary for the maintenance and operation of the courts and make recommendations with respect thereto.

(d) File requests for appropriations or permission to spend, as request officer for the supreme and superior courts and, as approval officer, approve and sign all encumbrance requests and statements of indebtedness on behalf of said courts.

(e) Make necessary arrangements for accommodations for the use of the supreme and superior courts and the clerks thereof and for the purchase, exchange, transfer and distribution of equipment and supplies for said courts and clerks.

(f) Investigate and collect statistical data and make reports relating to the expenditures of public moneys, state, county and municipal, for the maintenance of the courts and the offices connected therewith.

(g) Examine, from time to time, the operation of the courts, investigate complaints with respect thereto, and formulate and submit to the chief justice recommendations for the improvement thereof.

(h) Act as secretary of the judicial conference held pursuant to supreme court rules.

(i) Attend to such other matters as may be assigned by the chief justice.

L.1951 (1st SS), c.344.



Section 2A:12-4 - Information And Statistical Data

2A:12-4. Information and statistical data
All judges, clerks, and stenographic reporters and their assistants and employees, shall comply with any and all requests made by the director for information and statistical data bearing on the state of the dockets of the courts and such other information as may reflect the business transacted by them and the expenditure of public moneys for the support of the courts and the officers connected therewith. All law enforcement officers shall comply with any and all requests made by the director for information and statistical data bearing on the operation of their offices.

L.1951 (1st SS), c.344.



Section 2A:12-5 - Annual Report

2A:12-5. Annual report
The director shall submit annually as of August 31 to the Chief Justice, a report of the activities of the administrative office of the courts together with his recommendations.

L.1951 (1st SS), c.344; amended by L.1978, c. 87, s. 1, eff. July 27, 1978.



Section 2A:12-5.1 - Findings, Declarations Relative To School-based Probation.

2A:12-5.1 Findings, declarations relative to school-based probation.

1.The Legislature finds and declares that:

a.School-based probation is an approach to the supervision of children which shifts the primary location of probation operations to the school environment;

b.School-based probation is designed to provide closer monitoring of a juvenile's behavior in order to improve school attendance and academic performance, lower school drop-out rates and reduce recidivism and out-of-home placements resulting from delinquent behaviors;

c.School-based probation programs have stimulated much interest and enthusiasm because they are believed to enhance both the school environment and probation services;

d.Studies that have been conducted on the program are very encouraging and have shown that children who have been assigned to school-based probation are more likely to be in the community longer prior to their first charge after their assignment to probation and are also more likely to be charged with probation violation and status offenses rather than new charges of a more serious nature;

e.Children who have been assigned to school-based probation tend not to "penetrate" the juvenile justice system as deeply as do children who are assigned to more traditional forms of supervision, resulting in not only cost savings, but also reductions in the destructive effects of extended placements and involvement in the more restrictive components of the juvenile justice system;

f.Various models of school-based probation have been implemented in many counties of this State, each designed to address the particular needs of the individual county or school district; and

g.The Legislature would benefit from input by probation departments currently involved in school-based probation and the school districts with which they are in partnership on their evaluation of the program and any recommendations regarding the expansion and replication of the program throughout the State.

L.2001,c.406,s.1.



Section 2A:12-5.2 - Annual Report To Legislature.

2A:12-5.2 Annual report to Legislature.

2. a. The Administrative Director of the Courts, in consultation with the Commissioner of Education, shall submit an annual report to the Legislature evaluating the effectiveness of the school-based probation program. The report shall include, but need not be limited to: information on the cost-effectiveness of the program as compared to the more traditional model of juvenile probation; the methods by which the confidentiality of the child involved in the program has been protected and any information-sharing protocols which have been developed between school and probation staff; information on the impact of the program in such areas as drop-out rates, disciplinary referrals, tardiness, absenteeism and academic performance; recommendations as to the preferred model or models of school-based probation to implement on a Statewide basis or any specific parameters of the program that should be mandated; and any other recommendations regarding the expansion of the program.

b.For the purposes of compiling the report required pursuant to subsection a. of this section, the Administrative Director of the Courts shall have access to the pupil record of any child who has been assigned to school-based probation. Information which is provided to the Administrative Director of the Courts pursuant to this subsection regarding a student who has been assigned to school-based probation shall be used under strict conditions of anonymity and confidentiality.

No liability shall attach to any member, officer or employee of any board of education for the furnishing of any pupil records pursuant to this subsection.

L.2001,c.406,s.2.



Section 2A:12-5.3 - Dlwd, Dhs To Receive Incarceration Information Electronically From Aoc.

2A:12-5.3 DLWD, DHS to receive incarceration information electronically from AOC.

7.The Administrative Office of the Courts shall compile and provide to the Department of Labor and Workforce Development and the Department of Human Services identifying information on each inmate incarcerated in each county and local institution in each county which provides inmate incarceration information to the Administrative Office of the Courts, and any county which does not provide that information to the Administrative Office of the Courts shall provide the information to the Department of Labor and Workforce Development and the Department of Human Services. The information shall be transmitted electronically in a timely manner and shall provide identifying characteristics, including name and Social Security number, to be used by the Department of Labor and Workforce Development and the Department of Human Services to verify individuals' eligibility for benefit programs administered by each department.

L.2013, c.274, s.7.



Section 2A:12-6 - Distribution Of Law Reports.

2A:12-6 Distribution of law reports.

2A:12-6. The Administrative Director of the Courts is authorized to distribute or cause to be distributed any bound volumes of the New Jersey Reports and the New Jersey Superior Court Reports heretofore or hereafter published and delivered to him, as follows:

To each member of the Legislature, one copy of each volume of such reports.

To the following named, for official use, to remain the property of the State, the following number of copies of each volume of such reports:

a.To the Governor, four copies;

b.To the Department of Law and Public Safety, for the Division of Law, four copies; and the Division of Alcoholic Beverage Control, one copy;

c.To the Department of the Treasury, for the State Treasurer, one copy; the Division of Taxation, three copies; and the Division of Local Government Services in the Department of Community Affairs, one copy;

d.To the Department of State, one copy;

e.(Deleted by amendment, P.L.2008, c.29);

f.To the Department of Banking and Insurance, two copies;

g.To the Board of Public Utilities in the Department of the Treasury, one copy;

h.To the Department of Labor and Workforce Development, for the commissioner, one copy; the Division of Workers' Compensation, five copies; the State Board of Mediation, one copy; and the Division of Employment Security, three copies;

i.To the Department of Education, for the commissioner, one copy;

j.To the Department of Transportation, one copy;

k.To the Department of Human Services, one copy; the Department of Corrections, one copy; and the Department of Children and Families, one copy;

l.To each judge of the federal courts in and for the district of New Jersey, one copy;

m.To each justice of the Supreme Court, one copy;

n.To each judge of the Superior Court, one copy;

o.To the Administrative Director of the Courts, one copy;

p.To each standing master of the Superior Court, one copy;

q.(Deleted by amendment, P.L.1983, c.36.)

r.To the clerk of the Supreme Court, one copy;

s.To the clerk of the Superior Court, one copy;

t.(Deleted by amendment, P.L.1983, c.36.)

u.(Deleted by amendment, P.L.1983, c.36.)

v.(Deleted by amendment, P.L.1991, c.91.)

w.(Deleted by amendment, P.L.1991, c.91.)

x.To each county prosecutor, one copy;

y.To the Central Management Unit in the Office of Legislative Services, one copy;

z.To each surrogate, one copy;

aa. To each county clerk, one copy;

ab. To each sheriff, one copy;

ac. To Rutgers, The State University, two copies; and the law schools, five copies each;

ad. To the law school of Seton Hall University, five copies;

ae. To Princeton University, two copies;

af. To the Library of Congress, four copies;

ag. To the New Jersey Historical Society, one copy;

ah. To every library provided by the board of chosen freeholders of any county at the courthouse in each county, one copy;

ai. To the library of every county bar association in this State, one copy;

aj. To each incorporated library association in this State, which has a law library at the county seat of the county in which it is located, one copy;

ak. To each judge of the tax court, one copy;

al. The State Library, 60 copies, five of which shall be deposited in the Law Library, and 55 of which shall be used by the State Librarian to send one copy to the state library of each state and territory of the United States, the same to be in exchange for the law reports of such states and territories sent to the State Library, which reports shall be deposited in and become part of the collection of the Law Library.

The remaining copies of such reports shall be retained by the administrative director for the use of the State and for such further distribution as he may determine upon.

Amended 1983, c.36, s.1; 1991, c.91, s.29; 2001, c.137, s.1; 2006, c.47, s.21; 2008, c.29, s.84.



Section 2A:12-7 - Legislative Findings And Declarations

2A:12-7. Legislative findings and declarations
The Legislature finds and declares that:

a. In the area of child visitation a court often orders supervised visitation where there has been a history of child abuse, medical disabilities, psychiatric problems or other situations where the safety and welfare of the child may be jeopardized.

b. Often court ordered supervised visitation never occurs due to the inability to locate volunteers willing to be present during the visitation and a facility in which the visitation may take place.

c. The inability of a parent or guardian to spend time with a child poses serious psychological problems to both the parent and the child and prevents the growth of a normal, healthy relationship.

d. The purpose of this act is to facilitate supervised visitation by making the facilities and members of local community organizations available to assist in court ordered supervised visitation.

L.1983, c. 424, s. 1.



Section 2A:12-8 - Definitions

2A:12-8. Definitions
As used in this act:

a. "Approved community organization" means a community organization which applies to the director for participation in the program and is approved for participation;

b. "Director" means the Director of the Administrative Office of the Courts;

c. "Program" means the Supervised Visitation Program created pursuant to this act.

L.1983, c. 424, s. 2.



Section 2A:12-9 - Supervised Visitation Program; Creation

2A:12-9. Supervised visitation program; creation
There is created a program to be known as the "Supervised Visitation Program" which shall be administered by the director.

L.1983, c. 424, s. 3.



Section 2A:12-10 - Purpose

2A:12-10. Purpose
The purpose of the program shall be to promote court ordered supervised visitation by having approved community organizations throughout the State supply facilities and personnel to enable supervised visitation to take place.

L.1983, c. 424, s. 4.



Section 2A:12-11 - Duties Of Director

2A:12-11. Duties of director
The director shall:

a. Publicize the existence of the program;

b. Adopt rules for the program including among other things--

(1) Standards for approved community organizations,

(2) Standards for accounting and auditing, and

(3) The number of approved community organizations needed throughout each county;

c. Prepare uniform applications for community organizations to apply for participation in the program, which application shall request, among other things--

(1) The name, address, county and function of the community organization,

(2) The size and location of the facility where supervised visitation would take place,

(3) The average number of persons available in the facility at any given time who would be present during the supervised visitation,

(4) The community organization's fee for use of its personnel and facilities for the program,

(5) The number of persons the facility could accommodate at one time, and

(6) The general contents of the facility;

d. Select and approve those community organizations which comply with the director's standards and which would accept the lowest fee for participation in the program;

e. Prepare a printed list by county of approved community organizations available for participation in the program;

f. Distribute the list to each court within the State having jurisdiction over child visitation matters;

g. Prepare and submit budget estimates of State appropriations necessary for the operation of the program and make recommendations with respect thereto;

h. Report annually to the Legislature and the Chief Justice of the Supreme Court on the activities of the program and make recommendations with respect thereto; and

i. Do all other things necessary and proper to implement the purposes of this act.

L.1983, c. 424, s. 5.



Section 2A:12-12 - Court With Jurisdiction; Order For Visitation At Approved Community Organization

2A:12-12. Court with jurisdiction; order for visitation at approved community organization
Any court having jurisdiction over a child visitation matter, which orders supervised child visitation, may direct in the order that the visitation take place at an approved community organization.

L.1983, c. 424, s. 6.



Section 2A:12-13 - Child Of Incarcerated Person; Care Ensured; Guideline Development By Administrative Director Of The Courts

2A:12-13. Child of incarcerated person; care ensured; guideline development by Administrative Director of the Courts
1. a. The Administrative Director of the Courts, in consultation with the Governor's Task Force on Child Abuse and Neglect, shall develop and recommend to the Chief Justice of the Supreme Court, no later than the 120th day after the effective date of this act, guidelines for each judge of the Superior Court and each municipal court judge to follow in order to ensure that appropriate arrangements are made for the care of an incarcerated person's child by a responsible adult. The Chief Justice shall provide for implementation of these guidelines as soon as is practicable after the date of receipt of the recommended guidelines.

b. The administrative director, in consultation with the Governor's Task Force on Child Abuse and Neglect, shall periodically review the guidelines adopted pursuant to subsection a. of this section and recommend to the Chief Justice such revisions as are deemed necessary. The Chief Justice shall provide for implementation of the revised guidelines as soon as is practicable after the date of receipt of the recommended revisions.

L.1994,c.113.



Section 2A:12-14 - Advance Notice To Prosecutor; Notice To Victims; "Prosecutor Defined

2A:12-14. Advance notice to prosecutor; notice to victims; "prosecutor defined
2. a. The Administrative Office of the Courts shall establish procedures to ensure that advance notice is given to the prosecutor in any matter in which (1) a victim of an offense has been identified, and (2) the offense is within the jurisdiction of the Superior Court, and (3) the offense involves criminal conduct or conduct arising from an incident of domestic violence pursuant to N.J.S.2C:25-17 et seq. in which a criminal complaint has been filed. Notice shall include the date, time and place of the defendant's appearance before a judicial officer and shall include, but not be limited to, notice of motions or hearings to establish or reduce bail or authorize other pre-trial release from custody; notice of proceedings in which any plea agreement may be submitted; notice of trial and notice of sentencing.

b. Upon receipt of such notice from the court, the prosecutor shall use any reasonable means available to notify a victim in advance of a scheduled proceeding.

c. As used in this act, "Prosecutor" means the prosecutor of the county in which the defendant was convicted, unless the matter was prosecuted by the Attorney General, in which case "prosecutor" means the Attorney General.

L.1994,c.131,s.2.



Section 2A:13-1 - Oath Of Practitioner

2A:13-1. Oath of practitioner
Every counsellor at law or attorney at law, shall, before he is permitted to practice in any court of this state, take and subscribe in open court, the following oath:

I, , do solemnly promise and swear, that I will support the constitution of this state and the constitution of the United States and will perform the duties of my office faithfully to the best of my ability. So help me God.

L.1951 (1st SS), c.344.



Section 2A:13-2 - Attorneys Suable

2A:13-2. Attorneys suable
Attorneys may be sued as other persons in all courts of this state.

L.1951 (1st SS), c.344.



Section 2A:13-3 - Attorneys Not To Be Sureties On Bonds

2A:13-3. Attorneys not to be sureties on bonds
No practicing attorney shall be surety on a bond as security for costs or a replevin bond or a bond given in connection with any proceeding in lieu of a prerogative writ. Any such bond signed by a practicing attorney as surety shall be insufficient.

L.1951 (1st SS), c.344.



Section 2A:13-4 - Liability For Damages

2A:13-4. Liability for damages
If an attorney shall neglect or mismanage any cause in which he is employed, he shall be liable for all damages sustained by his client.

L.1951 (1st SS), c.344.



Section 2A:13-5 - Lien For Services

2A:13-5. Lien for services
After the filing of a complaint or third-party complaint or the service of a pleading containing a counterclaim or cross-claim, the attorney or counsellor at law, who shall appear in the cause for the party instituting the action or maintaining the third-party claim or counterclaim or cross-claim, shall have a lien for compensation, upon his client's action, cause of action, claim or counterclaim or cross-claim, which shall contain and attach to a verdict, report, decision, award, judgment or final order in his client's favor, and the proceeds thereof in whosesoever hands they may come. The lien shall not be affected by any settlement between the parties before or after judgment or final order, nor by the entry of satisfaction or cancellation of a judgment on the record. The court in which the action or other proceeding is pending, upon the petition of the attorney or counsellor at law, may determine and enforce the lien.

L.1951 (1st SS), c.344.



Section 2A:13-6 - Recovery Of Fees And Disbursements

2A:13-6. Recovery of fees and disbursements
Every attorney and counsellor may commence and maintain an action for the recovery of reasonable fees, charges or disbursements against his client or his legal representative, provided he shall have first delivered to the client or his legal representative or left for him at his dwelling house or usual place of abode with some competent member of his family of the age of 14 years or over then residing therein, a copy of his bill of fees, charges and disbursements or shall forward a copy of same, by certified or registered mail, in a sealed envelope with proper postage prepaid and return receipt requested, to the client or his legal representative at his last known address.

L.1951 (1st SS), c.344; amended by L.1963, c. 133, s. 1, eff. July 2, 1963.



Section 2A:13-7 - Bar Examiners; Salary And Expenses

2A:13-7. Bar examiners; salary and expenses
Each bar examiner shall be paid a salary to be fixed by the supreme court and such traveling and incidental expenses as shall be approved by a supreme court justice.

L.1951 (1st SS), c.344.



Section 2A:13-8 - Clerk Of Board Of Bar Examiners

2A:13-8. Clerk of board of bar examiners
The supreme court may appoint a suitable person to be clerk to the board of bar examiners to hold office during the pleasure of the court and may appoint successors from time to time and may fix the compensation to be paid such clerk.

L.1951 (1st SS), c.344.



Section 2A:13-9 - Filing Of Certificates Of Commission And Qualification And Autographed Signature In County Clerks' Offices

2A:13-9. Filing of certificates of commission and qualification and autographed signature in county clerks' offices
Any attorney-at-law, after having been duly commissioned and qualified, shall, upon request, receive from the Clerk of the Supreme Court as many certificates of his commission and qualification as he shall require for filing in the county clerks' offices of this State, and upon receipt thereof, such attorney may present the same, together with his autographed signature, to such county clerks as he may desire for filing.

L.1959, c. 126, p. 558, s. 1, eff. June 18, 1959.



Section 2A:13-10 - Certification By County Clerk Of Authority Of Attorney To Take Proofs, Acknowledgments Or Affidavits

2A:13-10. Certification by county clerk of authority of attorney to take proofs, acknowledgments or affidavits
The county clerk of any county in which any such attorney-at-law shall have filed his autographed signature and certificate, as provided in section 1 of this act, shall, upon request, subjoin to any certificate of proof, acknowledgment or affidavit signed by the attorney, a certificate under the clerk's hand and seal stating that the attorney-at-law was at the time of taking such proof, acknowledgment or affidavit duly commissioned and sworn and residing in this State, and was as such an officer of this State duly authorized to take and certify said proof, acknowledgment or affidavit as well as to take and certify the proof or acknowledgment of deeds for the conveyance of lands, tenements or hereditaments and other instruments in writing to be recorded in this State; that said proof, acknowledgment or affidavit is duly executed and taken according to the laws of this State; that full faith and credit are and ought to be given to the official acts of the attorney-at-law, and that the county clerk is well acquainted with the handwriting of the attorney-at-law and believes the signature to the instrument to which the certificate is attached is his genuine signature.

L.1959, c. 126, p. 559, s. 2.



Section 2A:13-11 - Notice Of Disbarment; Cancellation Of Certificates Filed By Attorney

2A:13-11. Notice of disbarment; cancellation of certificates filed by attorney
In event that any such attorney-at-law shall be disbarred, the Clerk of the Supreme Court shall notify each county clerk accordingly and the county clerk shall cancel any certificate filed in his office pursuant to this act by such attorney.

L.1959, c. 126, p. 559, s. 3.



Section 2A:13-12 - Process For Suspension Of Attorney's License For Failure To Repay Student Loans.

2A:13-12 Process for suspension of attorney's license for failure to repay student loans.

2.The Supreme Court of the State of New Jersey may adopt Rules of the Court establishing a process for the suspension of the license to practice law of any attorney who has been certified by a lender or guarantor and reported to the Clerk of the Supreme Court for nonpayment or default of a State or federal direct or guaranteed educational loan.

L.1999,c.54,s.2.



Section 2A:14-1 - 6 Years

2A:14-1. 6 years
Every action at law for trespass to real property, for any tortious injury to real or personal property, for taking, detaining, or converting personal property, for replevin of goods or chattels, for any tortious injury to the rights of another not stated in sections 2A:14-2 and 2A:14-3 of this Title, or for recovery upon a contractual claim or liability, express or implied, not under seal, or upon an account other than one which concerns the trade or merchandise between merchant and merchant, their factors, agents and servants, shall be commenced within 6 years next after the cause of any such action shall have accrued.

This section shall not apply to any action for breach of any contract for sale governed by section 12A:2-725 of the New Jersey Statutes.

L.1951 (1st SS), c.344; amended by L.1961, c. 121, p. 723, s. 1.



Section 2A:14-1.1 - Damages For Injury From Unsafe Condition Of Improvement To Real Property; Statute Of Limitations; Exceptions; Terms Defined

2A:14-1.1. Damages for injury from unsafe condition of improvement to real property; statute of limitations; exceptions; terms defined
1. a. No action, whether in contract, in tort, or otherwise, to recover damages for any deficiency in the design, planning, surveying, supervision or construction of an improvement to real property, or for any injury to property, real or personal, or for an injury to the person, or for bodily injury or wrongful death, arising out of the defective and unsafe condition of an improvement to real property, nor any action for contribution or indemnity for damages sustained on account of such injury, shall be brought against any person performing or furnishing the design, planning, surveying, supervision of construction or construction of such improvement to real property, more than 10 years after the performance or furnishing of such services and construction. This limitation shall serve as a bar to all such actions, both governmental and private, but shall not apply to actions against any person in actual possession and control as owner, tenant, or otherwise, of the improvement at the time the defective and unsafe condition of such improvement constitutes the proximate cause of the injury or damage for which the action is brought.

b.This section shall not bar an action by a governmental unit:

(1)on a written warranty, guaranty or other contract that expressly provides for a longer effective period;

(2)based on willful misconduct, gross negligence or fraudulent concealment in connection with performing or furnishing the design, planning, supervision or construction of an improvement to real property;

(3)under any environmental remediation law or pursuant to any contract entered into by a governmental unit in carrying out its responsibilities under any environmental remediation law; or

(4)Pursuant to any contract for application, enclosure, removal or encapsulation of asbestos.

c.As used in this section:

"Asbestos " shall have the meaning as defined in subsection a. of section 3 of P.L.1984, c.173 (C.34:5A-34) and any regulations adopted pursuant thereto.

"Environmental remediation law" means chapter 10B of Title 58 of the Revised Statutes (C.58:10B-1 et seq.) and any regulations adopted pursuant thereto.

"Governmental"means the State, its political subdivisions, any office, department, division, bureau, board, commission or public authority or public agency of the State or one of its political subdivisions, including but not limited to, a county or a municipality and any board, commission, committee, authority or agency which is not a State board, commission, committee, authority or agency.

L.1967,c.59,s.1; amended 1997, c.355; 2001, c.76, s.1.



Section 2A:14-1.2 - Civil Actions Commenced By The State, 10 Years; "State" Defined; Exceptions.

2A:14-1.2 Civil actions commenced by the State, 10 years; "State" defined; exceptions.

2. a. Except where a limitations provision expressly and specifically applies to actions commenced by the State or where a longer limitations period would otherwise apply, and subject to any statutory provisions or common law rules extending limitations periods, any civil action commenced by the State shall be commenced within ten years next after the cause of action shall have accrued.

b.For purposes of determining whether an action subject to the limitations period specified in subsection a. of this section has been commenced within time, no such action shall be deemed to have accrued prior to January 1, 1992.

c.As used in this act, the term "State" means the State, its political subdivisions, any office, department, division, bureau, board, commission or agency of the State or one of its political subdivisions, and any public authority or public agency, including, but not limited to, the New Jersey Transit Corporation.

The provisions of this section shall not apply to any civil action commenced by the State concerning the remediation of a contaminated site or the closure of a sanitary landfill facility, or the payment of compensation for damage to, or loss of, natural resources due to the discharge of a hazardous substance, and subject to the limitations period specified in section 5 of P.L.2001, c.154 (C.58:10B-17.1).

L.1991, c.387, s.2; amended 2001, c.154, s.7; 2012, c.45, s.63.



Section 2A:14-1.3 - Prohibition Of Certain Actions After 10 Years

2A:14-1.3. Prohibition of certain actions after 10 years
2.No action whether in contract, in tort or otherwise to recover damages for any deficiency in a survey of real property performed under contract for any purpose other than for any improvement to real property shall be taken against any person performing or furnishing such survey more than 10 years after the performance or furnishing of such survey.

L.2001,c.76,s.2.



Section 2A:14-1.4 - Inapplicability Of Time Limitation For Adverse Possession Cases

2A:14-1.4. Inapplicability of time limitation for adverse possession cases
3.The 10-year time period limitation on actions for the statute of repose set forth in section 1 of P.L.1967, c.59 (C.2A:14-1.1) for surveying shall not be applicable to cases of adverse possession. In adverse possession cases the statute of repose for surveying shall be coterminous with the time period required for the adverse possession.

L.2001,c.76,s.3.



Section 2A:14-2 - Actions For Injury Caused By Wrongful Act, Appointment Of Guardian Ad Litem.

2A:14-2 Actions for injury caused by wrongful act, appointment of guardian ad litem.
2A:14-2. a. Every action at law for an injury to the person caused by the wrongful act, neglect or default of any person within this State shall be commenced within two years next after the cause of any such action shall have accrued; except that an action by or on behalf of a minor that has accrued for medical malpractice for injuries sustained at birth shall be commenced prior to the minor's 13th birthday.

b.In the event that an action by or on behalf of a minor that has accrued for medical malpractice for injuries sustained at birth is not commenced by the minor's parent or guardian prior to the minor's 12th birthday, the minor or a person 18 years of age or older designated by the minor to act on the minor's behalf may commence such an action. For this purpose, the minor or designated person may petition the court for the appointment of a guardian ad litem to act on the minor's behalf.

L.1951 (1st SS), c.344; amended 2004, c.17, s.3.



Section 2A:14-2.1 - 2 Years; Action By Parent Or Other Person For Injury To Minor Child; Joinder With Action On Behalf Of Minor Child

2A:14-2.1. 2 years; action by parent or other person for injury to minor child; joinder with action on behalf of minor child
Where a parent or other person has a claim for damages suffered by him because of an injury to a minor child caused by the wrongful act, neglect or default of any person within this State, an action at law upon such claim may be commenced by the said parent or other person within the same period of time as provided by law in the case of the said minor child so injured, provided that, if an action is commenced by or on behalf of the said minor child, the said claim of the parent or other person shall be asserted and maintained in such action brought on behalf of the injured minor child either as a plaintiff or third party plaintiff and if not so asserted shall be barred by the judgment in the action brought on behalf of said injured minor child.

L.1964, c. 214, s. 1.



Section 2A:14-3 - 1 Year; Libel Or Slander

2A:14-3. 1 year; libel or slander
Every action at law for libel or slander shall be commenced within 1 year next after the publication of the alleged libel or slander.

L.1951 (1st SS), c.344.



Section 2A:14-4 - Actions On Lease, Specialty, Recognizance Or Award; 16 Years; Effect Of Payments; Action On Instrument Under Seal Brought By Merchant Or Financial Institution; 6 Years

2A:14-4. Actions on lease, specialty, recognizance or award; 16 years; effect of payments; action on instrument under seal brought by merchant or financial institution; 6 years
Every action at law for rent or arrears of rent, founded upon a lease under seal, every action at law upon a single or penal bill under seal for the payment of money only, upon an obligation under seal conditioned for the payment of money only, upon a recognizance or upon an award under the hands and seals of arbitrators for the payment of money only shall be commenced within 16 years next after the cause of any such action shall have accrued. If, however, any payment is made on any such lease, specialty, recognizance or award within or after such period of 16 years, an action thereon may be commenced within 16 years next after such payment, and not thereafter.

This section shall not apply to any action for breach of any contract for sale governed by N.J.S. 12A:2-725.

This section shall also not apply to any action founded upon an instrument under seal brought by a merchant or bank, finance company, or other financial institution. Any such action shall be commenced within 6 years next after the cause of any such action shall have accrued.

L.1951 (1st SS), c.344; amended by L.1961, c. 121, p. 723, s. 2, eff. Jan. 1, 1963; L.1979, c. 436, s. 1, eff. Feb. 14, 1980.



Section 2A:14-5 - 20 Years; Judgments

2A:14-5. 20 years; judgments
A judgment in any court of record in this state may be revived by proper proceedings or an action at law may be commenced thereon within 20 years next after the date thereof, but not thereafter. An action may be commenced on a judgment obtained in any other state or country within 20 years next after the date thereof or within the period in which a like action might be brought thereon in that state or country, whichever period is shorter, but not thereafter.

L.1951 (1st SS), c.344.



Section 2A:14-6 - 20 Years; Right Of Entry Into Real Estate

2A:14-6. 20 years; right of entry into real estate
Every person having any right or title of entry into real estate shall make such entry within 20 years next after the accrual of such right or title of entry, or be barred therefrom thereafter.

L.1951 (1st SS), c.344.



Section 2A:14-7 - 20 Years; Real Actions

2A:14-7. 20 years; real actions
Every action at law for real estate shall be commenced within 20 years next after the right or title thereto, or cause of such action shall have accrued.

L.1951 (1st SS), c.344.



Section 2A:14-8 - 20 Years; Actions By State For Real Estate Or Rents

2A:14-8. 20 years; actions by state for real estate or rents
No person or body politic or corporate shall be sued or impleaded by the state of New Jersey for any real estate, or for any rents, revenues, issues or profits thereof, except within 20 years next after the right or title thereto or cause of such action shall have accrued.

L.1951 (1st SS), c.344.



Section 2A:14-9 - 2 Months; Actions Against Sheriffs By Claimants Of Personal Property Attached Or Levied Upon Under Execution

2A:14-9. 2 months; actions against sheriffs by claimants of personal property attached or levied upon under execution
Where a person other than a defendant in attachment or execution lays claim to personal property attached, levied upon, taken or sold by a sheriff or other officer, by virtue of a writ of attachment or execution issuing out of any court of this state, no action shall lie or be brought by the claimant against such sheriff or other officer, either in his official or individual capacity, or against the agent of or person acting for him, to enforce the claim against the sheriff or other officer, agent or person, for such attachment, levy, taking or sale, or to recover the proceeds of such a sale, unless the same is commenced within 2 months from the time the claimant delivers a written notice of his claim to the sheriff or other officer, his attorney or agent. If no such written notice has been delivered to him, the sheriff or other officer may give written notice of the attachment, levy, taking or sale to any person who he may have reason to suppose claims, or before a sale claimed, the property so attached, levied upon, taken or sold; and such person shall thereupon, and within 2 months from the receipt by him of such notice, bring his action against the sheriff or other officer, or the agent or person acting for him, for the enforcement of his claim, or for damages for such attachment, levy, taking or sale, or for the proceeds of such a sale, or be forever thereafter barred therefrom.

This section shall not be construed to affect in any way the liability of any person except such sheriff or officer, in his official capacity and personally, and the agent of such sheriff or officer.

L.1951 (1st SS), c.344.



Section 2A:14-10 - 2 Years And 1 Year; Actions On Penal Statutes

2A:14-10. 2 years and 1 year; actions on penal statutes
All actions at law brought for any forfeiture upon any penal statute made or to be made, shall be commenced within the periods of time herein prescribed:

a. Within 2 years next after the offense committed or to be committed against the statute, when the forfeiture is or shall be limited by the statute to the state of New Jersey only;

b. Within 2 years next after the offense committed or to be committed against the statute, or cause of action accrued, when the benefit of the forfeiture and the action therefor is or shall be limited or given to the party aggrieved;

c. Within 1 year next after the offense committed or to be committed against the statute, when the benefit of the forfeiture and the action therefor is or shall be limited or given by the statute to any person who shall prosecute for the same, or to the state of New Jersey, and to any other who shall prosecute in that behalf, except that, in default of such action, the same shall be brought for the state of New Jersey, at any time within 1 year after the termination of the aforesaid year;

d. Within 1 year next after the offense committed or to be committed against the statute, when the forfeiture is or shall be limited by the statute to any county or municipality, or to any officer of such county or municipality, or to any person for the use of such county or municipality, or to the use of the poor of such municipality, either in whole or together with any other person who may lawfully sue for the same.

Where, however, by any statute made or to be made it is provided that any such action is to be brought within a shorter time than that prescribed by this section, such action shall be commenced within the time so provided by that statute.

L.1951 (1st SS), c.344.



Section 2A:14-11 - 1 Year; Action On Vacation Of Public Rights By Ordinance; Park Lands Accepted By Municipality

2A:14-11. 1 year; action on vacation of public rights by ordinance; park lands accepted by municipality
Whenever any municipality has heretofore adopted, or shall hereafter adopt, any ordinance vacating, extinguishing, or releasing the public rights in any road, street, avenue, public highway, lane, alley, path, park, square or pleasure grounds, or any part thereof, any person or persons having or claiming any right, title or interest in such road, street, avenue, public highway, lane, alley, path, park, square or pleasure grounds, or any part thereof, or the lands included therein, in which said public rights have been vacated, extinguished or released, shall bring his action or actions respecting the same within 1 year of the date of adoption of such ordinance, or in case such ordinance shall have been adopted prior to July 3, 1950, then before July 3, 1951, and not otherwise; provided, however, that this section shall not apply to any person or persons owning lands, of any interest therein, abutting any part of such road, street, avenue, public highway, lane, alley or path in which the public rights have been vacated, extinguished or released, or whose right of ingress and egress to a public street or highway is solely over such road, street, avenue, public highway, lane, alley or path in which the public rights were vacated, extinguished or released.

L.1951 (1st SS), c.344.



Section 2A:14-12 - 2 Years; Persons Claiming Interest In Park Lands Not Accepted By Municipality

2A:14-12. 2 years; persons claiming interest in park lands not accepted by municipality
Whenever any municipality shall after July 24, 1950 adopt any ordinance vacating any park or park lands or any part thereof, which shall have heretofore been dedicated by map, plat, deed, deed reference or otherwise but shall not have been accepted by such municipality, any person or persons, other than the owner of the fee title therein, having or claiming any easement, right, or interest in the lands vacated, shall be precluded from bringing an action to establish such easement, right, or interest therein unless:

a. Such person shall, within 2 years after the effective date of such ordinance, commence and diligently prosecute an action or actions in the superior court to establish such easement, right, or interest in the lands vacated against the owner or owners of record of the fee title of said lands, and

b. Such person shall, within 10 days after the filing of his complaint in such action file in the office of the recording officer, as the case may be, of the county where the lands vacated are situated, a written notice of the pendency of the action pursuant to article 2 of chapter 15 of Title 2A.

L.1951 (1st SS), c.344.



Section 2A:14-13 - Enforcement Of Mortgage Judgment Or Lien

2A:14-13. Enforcement of mortgage judgment or lien
Section 2A:14-12 of this title shall not be construed to preclude the holder of a mortgage judgment or lien upon and enforceable against the vacated lands from enforcing such mortgage judgment or lien.

L.1951 (1st SS), c.344.



Section 2A:14-14 - 60 Years; Claims To Real Estate By Devisees Under Invalid Will As Heirs To Other Real Estate Mentioned Therein

2A:14-14. 60 years; claims to real estate by devisees under invalid will as heirs to other real estate mentioned therein
Where lands are attempted to be devised to 2 or more persons, the heirs of the decedent, in severalty by a writing purporting to be a last will which, though executed by the owner of such lands in the presence of 2 or more witnesses, is inoperative and void as a will, and such persons, their heirs, executors and assigns, remain for a period of 60 years after the death of such decedent in the actual or constructive possession of the land, so purporting to be devised to them, and the writing mentions other land not purporting to be devised to them, every such person, his heirs, executors and assigns, shall be estopped from claiming any right, title or interest in any land mentioned in such writing, other than that attempted to be devised to such person in severalty. No action shall be brought by any such persons, their heirs, executors or assigns, to enforce any right or claim as heir of such decedent in the other lands mentioned in such writing.

L.1951 (1st SS), c.344.



Section 2A:14-15 - Actions By Public Officers Or Employees Whose Compensation Was Reduced To Be Brought Prior To November 18, 1938

2A:14-15. Actions by public officers or employees whose compensation was reduced to be brought prior to November 18, 1938
L.1938, c. 200, p. 477 (R.S. 2:24-25) entitled "An act concerning the limitation of civil actions, and supplementing chapter 24 of Title 2 of the Revised Statutes" , approved May 18, 1938, saved from repeal. [This act provides that persons holding offices or employment under the government of this state or any county, municipality or school district thereof, whose compensation was reduced must bring his action for the recovery of such moneys alleged to be due by reason of the reduction prior to November 18, 1938.]

L.1951 (1st SS), c.344.



Section 2A:14-16 - 20 Years; Actions On Bonds Of Fiduciaries

2A:14-16. 20 years; actions on bonds of fiduciaries
No action at law brought upon a bond given by any executor, administrator, guardian, trustee, receiver or assignee under any law relating to insolvent debtors or insolvent estates, for the faithful performance of any or all of the duties of any of such fiduciaries, shall in any way operate against or affect the sureties named in and bound by the bond, unless the same is commenced within 20 years next after the date of the bond.

L.1951 (1st SS), c.344.



Section 2A:14-17 - 9 Years; Actions On Bonds Of Sheriffs, County Treasurers And Municipal Collectors Or Treasurers

2A:14-17. 9 years; actions on bonds of sheriffs, county treasurers and municipal collectors or treasurers
No action at law brought upon any bond given by any sheriff and his sureties for the faithful performance of the office of sheriff, or by any county treasurer and his sureties for the faithful performance of the duties of the office of such treasurer, or by any collector or treasurer of any municipality and his sureties for the faithful performance of the duties of the office of such collector or treasurer, shall in any way operate against or affect the sureties named in and bound by the bond, unless such action shall be commenced within 9 years next after the date of the bond.

L.1951 (1st SS), c.344.



Section 2A:14-18 - 4 Years; Actions On Bonds Of Constables

2A:14-18. 4 years; actions on bonds of constables
No action at law brought upon any bond given by any constable and his sureties for the faithful performance of all duties enjoined on him as constable shall in any way operate against or affect the sureties named in and bound by the bond, unless such action shall be commenced within 4 years next after the date of the bond.

L.1951 (1st SS), c.344.



Section 2A:14-19 - 10 Years; Actions On Bonds Of Municipal Magistrates

2A:14-19. 10 years; actions on bonds of municipal magistrates
No action at law brought upon a bond given by any municipal magistrate and his sureties or by the clerk of any municipal court and his sureties shall in any way operate against or affect the sureties named in and bound by the bond, unless such action shall be commenced within 10 years next after the date of the bond.

L.1951 (1st SS), c.344.



Section 2A:14-20 - 16 Years; Actions On Prison Limits Bonds

2A:14-20. 16 years; actions on prison limits bonds
No action at law brought upon a prison limits bond, given to the sheriff of any county by an insolvent debtor or person arrested upon final process in a civil action, shall in any way operate against or affect the sureties named in and bound by the bond, unless such action shall be commenced within 16 years next after the date of the bond.

L.1951 (1st SS), c.344.



Section 2A:14-21 - Disabilities Affecting Limitation; Action On Behalf Of Minor.

2A:14-21 Disabilities affecting limitation; action on behalf of minor.

2A:14-21. If a person entitled to commence an action or proceeding specified in N.J.S.2A:14-1 to 2A:14-8 or N.J.S.2A:14-16 to 2A:14-20 or to a right or title of entry under N.J.S.2A:14-6 is under the age of 18 years or a person who has a mental disability that prevents the person from understanding his legal rights or commencing a legal action at the time the cause of action or right or title accrues, the person may commence the action or make the entry, within the time as limited by those statutes, after reaching majority or having the mental capacity to pursue the person's lawful rights. Notwithstanding the provisions of this section to the contrary, an action by or on behalf of a minor that has accrued for medical malpractice for injuries sustained at birth shall be commenced prior to the minor's 13th birthday, as provided in N.J.S.2A:14-2.

amended 2004, c.17, s.4; 2013, c.103, s.2.



Section 2A:14-22 - Tolling Of Statute Of Limitations

2A:14-22. Tolling of statute of limitations
2A:14-22. a. If (1) any person against whom there is any of the causes of action specified in sections 2A:14-1 to 2A:14-5 and 2A:14-8, or if any surety against whom there is a cause of action specified in any of the sections of article 2 of this chapter, is not a resident of this State when such cause of action accrues, or removes from this State after the accrual thereof and before the expiration of the times limited in said sections, or if any corporation or corporate surety not organized under the laws of this State, against whom there is such a cause of action, is not represented in this State by any person or officer upon whom summons or other original process may be served, when such cause of action accrues or at any time before the expiration of the times so limited, and (2) it appears by affidavit of plaintiff's attorney or of any person having knowledge of the facts that, after diligent inquiry and effort, long-arm service cannot be effectuated, the time or times during which such person or surety is not residing within this State or such corporation or corporate surety is not so represented within this State shall not be computed as part of the periods of time within which such an action is required to be commenced by the section. The person entitled to any such action may commence the same after the accrual of the cause therefor, within the period of time limited therefor by said section, exclusive of such time or times of nonresidence or nonrepresentation.

b. A corporation shall be deemed represented for purposes of this section if the corporation has filed with the Secretary of State a notice designating a representative to accept service of process.

c. A person shall be deemed a resident for purposes of this section if such person has filed with the Secretary of State a notice designating a representative to accept service of process.

d. A designation by a corporation pursuant to subsection b. of this section or by a person pursuant to subsection c. of this section shall expose such corporation or person to suit only as to those causes of action as to which such corporation or person has sufficient contacts with this State to satisfy the requirements of due process of law.

L.1951 (1st SS), c.344; amended 1984,c.131; 1991,c.387,s.1.



Section 2A:14-23 - Death Of Person Liable

2A:14-23. Death of person liable
If any person against whom there is any of the causes of action specified in sections 2A:14-1, 2A:14-2, 2A:14-4, 2A:14-5 and 2A:14-8 of this title, or if any surety against whom there is a cause of action specified in any of the sections of article 2 of this chapter, dies before the expiration of the time limited thereby, the space of 6 months next succeeding such death shall not be computed as a part of the period of time within which the action is required by the section to be commenced.

L.1951 (1st SS), c.344.



Section 2A:14-23.1 - Cause Of Action Belonging To Decedent

2A:14-23.1. Cause of action belonging to decedent
No statute of limitation running on a cause of action belonging to a decedent which had not been barred as of the date of his death, shall apply to bar a cause of action surviving the decedent's death sooner than 6 months after death. A cause of action which, but for this section, would have been barred less than 6 months after death, is barred 6 months after death, unless tolled.

L.1977, c. 61, s. 1, eff. April 15, 1977.



Section 2A:14-24 - Acknowledgment Or New Promise

2A:14-24. Acknowledgment or new promise
In actions at law grounded on any simple contract, no acknowledgment or promise by words only shall be deemed sufficient evidence of a new or continuing contract, so as to take any case out of the operation of this chapter, or to deprive any person of the benefit thereof, unless such acknowledgment or promise shall be made or continued by or in some writing to be signed by the party chargeable thereby.

Where there shall be 2 or more joint contractors or executors or administrators of any contractor, no such joint contractor, executor or administrator shall lose the benefit of this chapter so as to be chargeable in respect or by reason only of any written acknowledgment or promise signed by another or others of them. If, in an action against 2 or more joint contractors, or executors or administrators of a contractor, it appears at the trial or otherwise that the plaintiff, although barred as to 1 or more of such joint contractors, or executors or administrators, shall, nevertheless be entitled to recover against any other or others of the defendants by virtue of a new acknowledgment or promise, or otherwise, judgment may be given, with costs, for the plaintiff as to such defendant or defendants, against whom he shall recover, and for the other defendant or defendants against the plaintiff.

Nothing in this section shall take away, lessen or alter the effect of any payment of principal or interest made by any person whatsoever on the obligation in suit.



Section 2A:14-25 - Indorsement Or Memorandum Of Payment On Written Obligation; Effect

2A:14-25. Indorsement or memorandum of payment on written obligation; effect
No indorsement or memorandum of any payment written or made upon a promissory note, bill of exchange or other writing, by or on behalf of the party to whom the payment is made, shall be deemed sufficient proof of such payment so as to take the case out of the operation of this chapter.

L.1951 (1stSS), c.344.



Section 2A:14-26 - Military Or Naval Service During War; Effect On Limitations

2A:14-26. Military or naval service during war; effect on limitations
The period of service, in time of war and 6 months thereafter, of any person, in active service in any of the armed forces of the United States, or the women's auxiliary corps, the women's reserve of the naval reserve, or any similar organization authorized by the United States to serve with its armed forces, shall not be included in computing any period limited on April 16, 1945, or thereafter by any law for the bringing of any action by or against any such person or by or against his heirs, executors, administrators or assigns, whether such cause of action shall have accrued prior to, or during, the period of such service or during such 6 months thereafter.

L.1951 (1st SS), c.344.



Section 2A:14-26.1 - Findings, Declarations Relative To Statute Of Limitations Regarding Hemophiliacs Infected With Hiv, Aids; Accrual Of Actions

2A:14-26.1. Findings, declarations relative to statute of limitations regarding hemophiliacs infected with HIV, AIDS; accrual of actions

1. a. The Legislature finds and declares:

(1) Over one-half of the people with hemophilia in this country were infected with the human immunodeficiency virus (HIV) in the early 1980's from contaminated blood products.

(2) AIDS, unlike any other disease, stigmatizes and isolates its victims. Victims, their families and survivors have been reluctant to step forward and seek compensation for their injuries through the legal system because of their legitimate fear of attendant publicity.

(3) Because of this fear, many did not seek timely redress. They also were unaware that blood product manufacturers may have had the technical capacity at the time to address the situation and may have been responsible for their injuries. It is only very recently that a government-sponsored report was issued indicating that the blood products could have been virally inactivated prior to the advent of the AIDS epidemic among blood product recipients.

(4) The scientific complexity of the issue, the compelling psychological and emotional trauma associated with the disease, the lack of publicly available information and the lack of definitive studies at the time combined to create a singular, unique circumstance which existing limitations principles are ill-suited to address.

(5) This act will provide a remedy for the bar which may be imposed by the statute of limitations in these cases by setting a date certain for the accrual of the cause of action.

(6) The Legislature expresses no opinion as to whether any blood product manufacturers may, or may not, have actually been at fault for the contracting of HIV and AIDS among blood product recipients. It is simply the intent of the Legislature to allow these particular victims "their day in court" in light of the unique and extraordinary circumstances of their plight.

b. Notwithstanding the provisions of any other law to the contrary, no action for damages based upon personal injury, survivorship or wrongful death brought against a proprietary manufacturer of blood products based on infusion of a blood product resulting in contracting human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS) shall be deemed to accrue prior to July 13, 1995.

c. The provisions of this act shall apply to all pending claims, including any action which has been filed with a court but not yet dismissed or finally adjudicated.

L.1996,c.23,s.1.



Section 2A:14-26.2 - Inapplicability Of Act

2A:14-26.2. Inapplicability of act

2. The provisions of this act shall be inapplicable to any civil action governed by the statute of limitations of another jurisdiction.

L.1996,c.23,s.2.



Section 2A:14-27 - Set-off

2A:14-27. Set-off
The limitations provided by this chapter shall apply to the case of any debt or demand for liquidated damages alleged by way of set-off.

L.1951 (1st SS), c.344.



Section 2A:14-28 - New Action After Judgment Reversed Or Relief Granted

2A:14-28. New action after judgment reversed or relief granted
If, in any of the actions or proceedings specified in sections 2A:14-1 to 2A:14-19, sections 2A:14-22 to 2A:14-25 or section 2A:14-27 of this Title, judgment is given for the plaintiff therein, and such judgment is reversed on appeal, or, if a judgment pass for the plaintiff and, upon motion for relief from the judgment, judgment is given against him, the plaintiff, his heirs, executors or administrators, may commence a new action within 1 year next after the judgment is reversed or judgment is given against plaintiff, and not thereafter.

This section shall not apply to any action for breach of any contract for sale governed by section 12A:2-725 of the New Jersey Statutes.

L.1951 (1st SS), c.344; amended by L.1961, c. 121, p. 724, s. 3, eff. Jan. 1, 1963.



Section 2A:14-29 - Limitation Of Lien Of Civil Recognizance

2A:14-29. Limitation of lien of civil recognizance
All recognizances of bail made or entered into before any court, judge or magistrate having civil jurisdiction, upon which no actions or proceedings to enforce or collect the same shall have been prosecuted to final judgment within a period of 6 years after the same shall have been filed and recorded in the clerk's office, shall no longer be a lien or charge upon or against any real estate of which any principal or surety named in any such recognizance was or shall have been seized at the time of his entering into such recognizance, or at any time thereafter.

L.1951 (1st SS), c.344.



Section 2A:14-30 - 30 Years' Possession Of Real Estate, Except Woodlands Or Uncultivated Tracts, And 60 Years' Possession Of Woodlands Or Uncultivated Tracts However Commenced Or Continued

2A:14-30. 30 years' possession of real estate, except woodlands or uncultivated tracts, and 60 years' possession of woodlands or uncultivated tracts however commenced or continued
Thirty years' actual possession of any real estate excepting woodlands or uncultivated tracts, and 60 years' actual possession of woodlands or uncultivated tracts, uninterruptedly continued by occupancy, descent, conveyance or otherwise, shall, in whatever way or manner such possession might have commenced or have been continued, vest a full and complete right and title in every actual possessor or occupier of such real estate, woodlands or uncultivated tracts, and shall be a good and sufficient bar to all claims that may be made or actions commenced by any person whatsoever for the recovery of any such real estate, woodlands or uncultivated tracts.

L.1951 (1st SS), c.344.



Section 2A:14-31 - 30 Years' Actual Possession Of Any Real Estate Under Claim Or Color Of Title

2A:14-31. 30 years' actual possession of any real estate under claim or color of title
Thirty years' actual possession of any real estate, uninterruptedly continued by occupancy, descent, conveyance or otherwise, wherever such possession commenced or is founded upon a proprietary right duly laid thereon, and recorded in the office of the surveyor general of the division in which the location was made, or in the office of the secretary of state, pursuant to law, or wherever such possession was obtained by a fair bona fide purchase of such real estate from any person in possession thereof and supposed to have a legal right and title thereto, or from the agent of such person, shall be a good and sufficient bar to all prior locations, rights, titles, conveyances, or claims whatever, not followed by actual possession as aforesaid, and shall vest an absolute right and title in the actual possessor and occupier of all such real estate.

L.1951 (1st SS), c.344.



Section 2A:14-32 - Disabilities Affecting Right To Enforce Right Or Title To Real Estate.

2A:14-32 Disabilities affecting right to enforce right or title to real estate.

2A:14-32. If any person having a right or title to real estate is under the age of 18, or has been adjudicated incapacitated, or is outside the United States for purposes other than a military tour of duty at the time the right or title first accrued or descended, that person may, notwithstanding the fact that the periods of time specified in N.J.S.2A:14-30 and N.J.S.2A:14-31 have expired, bring an action to enforce the right or title, provided the action is commenced within five years after the disability is removed or the person is physically present within the United States.

amended 2013, c.103, s.3.



Section 2A:14-33 - Prescriptive Right To Maintain Wires Or Cables

2A:14-33. Prescriptive right to maintain wires or cables
Whenever any wire or cable used for any telegraph, telephone, electric light, or other wire or cable for electric purposes, is or shall be attached to, or does or shall extend upon or over any building or land, no lapse of time whatsoever shall raise a presumption, or justify a prescription of any perpetual right to such attachment or extension.

L.1951 (1st SS), c.344.



Section 2A:14-34 - Immateriality Of Descent Cast

2A:14-34. Immateriality of descent cast
If the disseizor of an interest in real estate, having no right or title thereto, shall hereafter die seized of such interest, the descent of the right or title acquired by the disseizin to the heir of the disseizor shall not take away the right of entry of the person who, at the time of such descent, had lawful title.

L.1951 (1st SS), c.344.



Section 2A:15-1 - Actions In Person Or By Attorney.

2A:15-1 Actions in person or by attorney.

2A:15-1. Every person who has reached the age of majority pursuant to section 3 of P.L.1972, c.81 (C.9:17B-3) and has the mental capacity may prosecute or defend any action in any court, in person or through another duly admitted to the practice of law in this State.

amended 2013, c.103, s.4.



Section 2A:15-2 - Beneficiary In Contract Suing Or Defending

2A:15-2. Beneficiary in contract suing or defending
A person for whose benefit a contract is made, either simple or sealed, may sue thereon in any court and may use such contract as a matter of defense in an action against him although the consideration of the contract did not move from him.

L.1951 (1st SS), c.344.



Section 2A:15-3 - Actions Which Survive; Torts To Decedent; Funeral And Burial Expenses; Statute Of Limitations.

2A:15-3 Actions which survive; torts to decedent; funeral and burial expenses; statute of limitations.

2A:15-3. Executors and administrators may have an action for any trespass done to the person or property, real or personal, of their testator or intestate against the trespasser, and recover their damages as their testator or intestate would have had if he was living.

In those actions based upon the wrongful act, neglect, or default of another, where death resulted from injuries for which the deceased would have had a cause of action if he had lived, the executor or administrator may recover all reasonable funeral and burial expenses in addition to damages accrued during the lifetime of the deceased.

Every action brought under this chapter shall be commenced within two years after the death of the decedent, and not thereafter, provided, however, that if the death resulted from murder, aggravated manslaughter or manslaughter for which the defendant has been convicted, found not guilty by reason of insanity or adjudicated delinquent, the action may be brought at any time.

Amended 1969, c.266; 2009, c.266.



Section 2A:15-4 - Actions Which Survive; Torts Committed By Decedent

2A:15-4. Actions which survive; torts committed by decedent
Where any testator or intestate shall, in his lifetime, have taken or carried away or converted to his use, the goods or chattels of any person, or shall, in his lifetime, have committed any trespass to the person or property, real or personal, of any person, such person, his executors or administrators, shall have and may maintain the same action against the executors or administrators of such testator or intestate as he or they might have had or maintained against the testator or intestate, and shall have the like remedy and process for the damages recovered in such action as are now had and allowed in other actions against executors or administrators.

L.1951 (1st SS), c.344.



Section 2A:15-5 - Statutory Proceedings; Entitling; Filing Of Papers; Certified Copies

2A:15-5. Statutory proceedings; entitling; filing of papers; certified copies
All statutory proceedings begun and conducted before a judge of any court, although not proceedings in the court itself, shall, nevertheless, be entitled in the court, and all writs, pleadings, orders, judgments and other papers therein shall be filed with the clerk and shall be records of his office. The clerk shall make certified copies of any or all of such statutory proceedings when requested, which shall have the same force and effect as certified copies of proceedings in causes in the court.

L.1951 (1st SS), c.344.



Section 2A:15-5.1 - Contributory Negligence; Elimination As Bar To Recovery; Comparative Negligence To Determine Damages

2A:15-5.1. Contributory negligence; elimination as bar to recovery; comparative negligence to determine damages
Contributory negligence shall not bar recovery in an action by any person or his legal representative to recover damages for negligence resulting in death or injury to person or property, if such negligence was not greater than the negligence of the person against whom recovery is sought or was not greater than the combined negligence of the persons against whom recovery is sought. Any damages sustained shall be diminished by the percentage sustained of negligence attributable to the person recovering.

L.1973, c. 146, s. 1. Amended by L.1982, c. 191, s. 1, eff. Dec. 6, 1982.



Section 2A:15-5.2 - Findings Of Fact; Percentage Of Fault; Terms Defined

2A:15-5.2. Findings of fact; percentage of fault; terms defined
2. a. In all negligence actions and strict liability actions in which the question of liability is in dispute, including actions in which any person seeks to recover damages from a social host as defined in section 1 of P.L.1987, c.404 (C.2A:15-5.5) for negligence resulting in injury to the person or to real or personal property, the trier of fact shall make the following as findings of fact:

(1) The amount of damages which would be recoverable by the injured party regardless of any consideration of negligence or fault, that is, the full value of the injured party's damages.

(2) The extent, in the form of a percentage, of each party's negligence or fault. The percentage of negligence or fault of each party shall be based on 100% and the total of all percentages of negligence or fault of all the parties to a suit shall be 100%.

b. In an action in which a person seeks to recover damages from a social host for negligence resulting in injury to the person or to real or personal property, the negligence of any person in becoming intoxicated shall be considered by the trier of fact, and the trier of fact shall allocate a percentage of negligence to that person.

c. As used in this section:

(1) "Negligence actions" includes, but is not limited to, civil actions for damages based upon theories of negligence, products liability, professional malpractice whether couched in terms of contract or tort and like theories. In determining whether a case falls within the term "negligence actions," the court shall look to the substance of the action and not the conclusory terms used by the parties.

(2) "Strict liability actions" includes, but is not limited to, civil actions for damages based upon theories of strict liability, products liability, breach of warranty and like theories. In determining whether a case falls within the term "strict liability actions," the court shall look to the substance of the action and not the conclusory terms used by the parties.

d. The judge shall mold the judgment from the findings of fact made by the trier of fact.

L.1973,c.146,s.2; amended 1987,c.325,s.1; 1987,c.404,s.4; 1995,c.140,s.1.



Section 2A:15-5.3 - Recovery Of Damages; Apportionment Among Responsible Parties

2A:15-5.3. Recovery of damages; apportionment among responsible parties
3. Except as provided in subsection d. of this section, the party so recovering may recover as follows:

a. The full amount of the damages from any party determined by the trier of fact to be 60% or more responsible for the total damages.

b. (Deleted by amendment, P.L.1995, c.140.)



c. Only that percentage of the damages directly attributable to that party's negligence or fault from any party determined by the trier of fact to be less than 60% responsible for the total damages.

d. With regard to environmental tort actions, the following provisions shall apply:

(1) the party so recovering may recover the full amount of the compensatory damage award from any party determined to be liable , except in cases where the extent of negligence or fault can be apportioned. Such apportionment shall be done in accordance with section 2 of P.L.1973, c.146 (C.2A:15-5.2);

(2) in those cases where it is possible to apportion negligence or fault, if the party so recovering is unable to recover the percentage of compensatory damages attributable to a non-settling insolvent party's negligence or fault, that amount of compensatory damages may be recovered from any non-settling party in proportion to the percentage of liability attributed to that party; and

(3) notwithstanding the provisions of any other provision of law to the contrary, if the percentage of liability or fault of any party is found to be five percent or less, upon acceptance of that determination by that party and payment thereof in full, that party shall not be liable for any further claims for contribution regarding that action.

e. Any party who is compelled to pay more than his percentage share may seek contribution from the other joint tortfeasors.

f. As used in this section, "environmental tort action" means a civil action seeking damages for personal injuries or death where the cause of the damages is the negligent manufacture, use, disposal, handling, storage or treatment of hazardous or toxic substances.

L.1973,c.146,s.3; amended 1987,c.325,s.2; 1995,c.140,s.2.



Section 2A:15-5.4 - Exceptions

2A:15-5.4. Exceptions
Nothing in this act shall be construed to apply to any action brought by the Department of Environmental Protection, or any other governmental agency or entity pursuant to the environmental laws of this State, including, but not limited to, the "Solid Waste Management Act" P.L.1970, c. 39 (C. 13:1E-1 et seq.); the "Water Pollution Control Act" P.L.1977, c. 74 (C. 58:10A-1 et seq.); the "Spill Compensation and Control Act" P.L.1976, c. 141 (C. 58:10-23.11 et seq.); the "Major Hazardous Waste Facilities Siting Act" P.L.1981, c. 279 (C. 13:1E-49 et seq.); the "Sanitary Landfill Facility Closure and Contingency Fund Act" P.L.1981, c. 306 (C. 13:1E-100 et seq.); the "Environmental Cleanup Responsibility Act" P.L.1983, c. 330 (C. 13:1K-6 et seq.); the "Air Pollution Control Act (1954)" P.L.1954, c. 212 (C. 26:2C-1 et seq.); the "Toxic Catastrophe Prevention Act" P.L.1985, c. 403 (C. 13:1K-19 et seq.); the "Pesticide Control Act of 1971" P.L.1971, c. 176 (C. 13:1F-1 et seq.); and the "Radiation Protection Act" P.L.1958, c. 116 (C. 26:2D-1 et seq.).

L. 1987,c.325,s.3.



Section 2A:15-5.5 - Definitions

2A:15-5.5. Definitions
As used in this act:

"Visibly intoxicated" means a state of intoxication accompanied by a perceptible act or series of actions which present clear signs of intoxication.

"Social host" means a person who, by express or implied invitation, invites another person onto an unlicensed premises for purposes of hospitality and who is not the holder of a liquor license for the premises and is not required to hold a liquor license for the premises under Title 33 of the Revised Statutes, and who legally provides alcoholic beverages to another person who has attained the legal age to purchase and consume alcoholic beverages.

"Vehicle" means a device primarily propelled by a motor that is used to transport a person or property.

"Person" means a natural person, the estate of a natural person, an association of natural persons, or an association, trust company, partnership, corporation, organization, or the manager, agent, servant, officer or employee of any of them.

L. 1987, c. 404, s. 1.



Section 2A:15-5.6 - Exclusive Civil Remedy

2A:15-5.6. Exclusive civil remedy
a. This act shall be the exclusive civil remedy for personal injury or property damage resulting from the negligent provision of alcoholic beverages by a social host to a person who has attained the legal age to purchase and consume alcoholic beverages.

b. A person who sustains bodily injury or injury to real or personal property as a result of the negligent provision of alcoholic beverages by a social host to a person who has attained the legal age to purchase and consume alcoholic beverages may recover damages from a social host only if:

(1) The social host willfully and knowingly provided alcoholic beverages either:

(a) To a person who was visibly intoxicated in the social host's presence; or

(b) To a person who was visibly intoxicated under circumstances manifesting reckless disregard of the consequences as affecting the life or property of another; and

(2) The social host provided alcoholic beverages to the visibly intoxicated person under circumstances which created an unreasonable risk of foreseeable harm to the life or property of another, and the social host failed to exercise reasonable care and diligence to avoid the foreseeable risk; and

(3) The injury arose out of an accident caused by the negligent operation of a vehicle by the visibly intoxicated person who was provided alcoholic beverages by a social host.

c. To determine the liability of a social host under subsection b. of this section, if a test to determine the presence of alcohol in the blood indicates a blood alcohol concentration of:

(1) less than 0.10% by weight of alcohol in the blood, there shall be an irrebuttable presumption that the person tested was not visibly intoxicated in the social host's presence and that the social host did not provide alcoholic beverages to the person under circumstances which manifested reckless disregard of the consequences as affecting the life or property of another; or

(2) at least 0.10% but less than 0.15% by weight of alcohol in the blood, there shall be a rebuttable presumption, that the person tested was not visibly intoxicated in the social host's presence and that the social host did not provide alcoholic beverages to the person under circumstances which manifested reckless disregard of the consequences as affecting the life or property of another.

L. 1987, c. 404, s. 2.



Section 2A:15-5.7 - No Liability To Consumer

2A:15-5.7. No liability to consumer
No social host shall be held liable to a person who has attained the legal age to purchase and consume alcoholic beverages for damages suffered as a result of the social host's negligent provision of alcoholic beverages to that person.

L. 1987, c. 404, s. 3.



Section 2A:15-5.8 - Joint Tortfeasors

2A:15-5.8. Joint tortfeasors
Notwithstanding the provisions of P.L. 1952, c. 335 (C. 2A:53A-1 et seq.), section 3 of P.L. 1973, c. 146 (C. 2A:15-5.3) or any other law to the contrary, in any case where a social host or any other party to a suit instituted pursuant to the provisions of this act is determined to be a joint tortfeasor, the social host or other party shall be responsible for no more than that percentage share of the damages which is equal to the percentage of negligence attributable to the social host or other party.

L. 1987, c. 404, s. 5.



Section 2A:15-5.9 - Short Title

2A:15-5.9. Short title
1. This act shall be known and may be cited as the "Punitive Damages Act."

L.1995,c.142,s.1.



Section 2A:15-5.10 - Definitions Relative To Punitive Damages Awards.

2A:15-5.10. Definitions relative to punitive damages awards.
2. As used in this act:

"Actual malice" means an intentional wrongdoing in the sense of an evil-minded act.

"Clear and convincing evidence" means that standard of evidence which leaves no serious or substantial doubt about the correctness of the conclusions drawn from the evidence. It is a standard which requires more than a preponderence of evidence, but less than beyond a reasonable doubt, to draw a conclusion.

"Compensatory damages" means damages intended to make good the loss of an injured party, and no more. The term includes general and special damages and does not include nominal, exemplary or punitive damages.

"Defendant" means any party against whom punitive damages are sought.

"Nominal damages" are damages that are not designed to compensate a plaintiff and are less than $500.

"Plaintiff" means any party claiming punitive damages.

"Punitive damages" includes exemplary damages and means damages awarded against a party in a civil action because of aggravating circumstances in order to penalize and to provide additional deterrence against a defendant to discourage similar conduct in the future. Punitive damages do not include compensatory damages or nominal damages.

"Wanton and willful disregard" means a deliberate act or omission with knowledge of a high degree of probability of harm to another and reckless indifference to the consequences of such act or omission.

L.1995,c.142,s.2.



Section 2A:15-5.11 - Punitive Damages Requested In Complaint

2A:15-5.11. Punitive damages requested in complaint
3. An award of punitive damages must be specifically prayed for in the complaint.

L.1995,c.142,s.3.



Section 2A:15-5.12 - Award Of Punitive Damages; Determination

2A:15-5.12. Award of punitive damages; determination
4. a. Punitive damages may be awarded to the plaintiff only if the plaintiff proves, by clear and convincing evidence, that the harm suffered was the result of the defendant's acts or omissions, and such acts or omissions were actuated by actual malice or accompanied by a wanton and willful disregard of persons who foreseeably might be harmed by those acts or omissions. This burden of proof may not be satisfied by proof of any degree of negligence including gross negligence.

b. In determining whether punitive damages are to be awarded, the trier of fact shall consider all relevant evidence, including but not limited to, the following:

(1) The likelihood, at the relevant time, that serious harm would arise from the defendant's conduct;

(2) The defendant's awareness of reckless disregard of the likelihood that the serious harm at issue would arise from the defendant's conduct;

(3) The conduct of the defendant upon learning that its initial conduct would likely cause harm; and

(4) The duration of the conduct or any concealment of it by the defendant.



c. If the trier of fact determines that punitive damages should be awarded, the trier of fact shall then determine the amount of those damages. In making that determination, the trier of fact shall consider all relevant evidence, including, but not limited to, the following:

(1) All relevant evidence relating to the factors set forth in subsection b. of this section;

(2) The profitability of the misconduct to the defendant;



(3) When the misconduct was terminated; and



(4) The financial condition of the defendant.



L.1995,c.142,s.4.



Section 2A:15-5.13 - Bifurcated Trial At Defendant's Request

2A:15-5.13. Bifurcated trial at defendant's request
5. a. Any actions involving punitive damages shall, if requested by any defendant, be conducted in a bifurcated trial.

b. In the first stage of a bifurcated trial, the trier of fact shall determine liability for compensatory damages and the amount of compensatory damages or nominal damages. Evidence relevant only to the issues of punitive damages shall not be admissible in this stage.

c. Punitive damages may be awarded only if compensatory damages have been awarded in the first stage of the trial. An award of nominal damages cannot support an award of punitive damages.

d. In the second stage of a bifurcated trial, the trier of fact shall determine if a defendant is liable for punitive damages.

e. In any action in which there are two or more defendants, an award of punitive damages must be specific as to a defendant, and each defendant is liable only for the amount of the award made against that defendant.

L.1995,c.142,s.5.



Section 2A:15-5.14 - Determination Of Award; Limitations; Exceptions.

2A:15-5.14 Determination of award; limitations; exceptions.

6. a. Before entering judgment for an award of punitive damages, the trial judge shall ascertain that the award is reasonable in its amount and justified in the circumstances of the case, in light of the purpose to punish the defendant and to deter that defendant from repeating such conduct. If necessary to satisfy the requirements of this section, the judge may reduce the amount of or eliminate the award of punitive damages.

b.No defendant shall be liable for punitive damages in any action in an amount in excess of five times the liability of that defendant for compensatory damages or $350,000, whichever is greater.

c.The provisions of subsection b. of this section shall not apply to causes of action brought pursuant to P.L.1993, c.137 (C.2A:53A-21 et seq.), P.L.1945, c.169 (C.10:5-1 et seq.), P.L.1989, c.303 (C.26:5C-5 et seq.), P.L.1992, c.109 (C.2A:61B-1) or P.L.1986, c.105, (C.34:19-1 et seq.), or in cases in which a defendant has been convicted pursuant to N.J.S.2C:11-3, N.J.S.2C:11-4, R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) or the equivalent under the laws of any other jurisdiction.

L.1995,c.142,s.6; amended 2005, c.323; 2005, c.329, s.3.



Section 2A:15-5.15 - Claims Under Existing Law

2A:15-5.15. Claims under existing law
7. Nothing contained in this act is to be construed as creating any claim for punitive damages which is not now available under the law of this State.

L.1995,c.142,s.7.



Section 2A:15-5.16 - Jury Not Informed Of Cap

2A:15-5.16. Jury not informed of cap
9. The jury shall not be informed of the cap on punitive damages established by section 6 of this act.

L.1995,c.142,s.9.



Section 2A:15-5.17 - Record Referred For Criminal Investigation

2A:15-5.17. Record referred for criminal investigation
10. Upon the conclusion of any action in which punitive damages have been awarded, the court shall refer the record of that action to the prosecutor of the county in which the case was tried and to the Attorney General for investigation as to whether a criminal act has been committed by the defendant.

L.1995,c.142,s.10.



Section 2A:15-6 - Written Notice Of Pendency Of Action; Contents

2A:15-6. Written notice of pendency of action; contents
2A:15-6. In every action, instituted in any court of this State having civil jurisdiction or in the United States District Court for the District of New Jersey, the object of which is to enforce a lien upon real estate or to affect the title to real estate or a lien or encumbrance thereon, plaintiff or his attorney shall, after the filing of the complaint, file in the office of the county clerk or register of deeds and mortgages, as the case may be, of the county in which the affected real estate is situate, a written notice of the pendency of the action, which shall set forth the title and the general object thereof, with a description of the affected real estate.

No notice of lis pendens shall be filed under this article in an action to recover a judgment for money or damages only.

L.1951 (1st SS), c.344; amended 1960,c.159; 1993,c.318,s.39.



Section 2A:15-7 - Filed Notice; Effect As To Persons Claiming Interest In Real Estate Affected By Notice

2A:15-7. Filed notice; effect as to persons claiming interest in real estate affected by notice
a. In action to enforce or declare rights in, or concerning, or for partition of real estate, wherein plaintiff's claim arises out of a written instrument, which instrument either is executed by defendant and identifies such real estate or appears of record with respect to the title thereto, from and after the filing of a notice of lis pendens, any person claiming title to, interest in or lien upon the real estate described in the notice through any defendant in the action as to which the notice is filed shall be deemed to have acquired the same with knowledge of the pendency of the action, and shall be bound by any judgment entered therein, as though he had been made a party thereto and duly served with process therein.

b. In an action other than one specified in subsection a. of this section, if a notice of lis pendens is filed, that notice shall have the same effect as provided in subsection a., until the entry of a determination by the court pursuant to this subsection. When a notice of lis pendens is filed in such an action, the plaintiff shall, within three days after the filing of the notice of lis pendens, serve upon the defendant a copy of the notice of lis pendens and of the complaint. Any party claiming an interest in the real estate affected by the notice of lis pendens may, at any time thereafter, file with the court, in accordance with the Rules Governing the Courts of the State of New Jersey, except as otherwise provided herein, a motion for a determination as to whether there is a probability that final judgment will be entered in favor of the plaintiff sufficient to justify the filing or continuation of the notice of lis pendens. The plaintiff shall bear the burden of establishing such probability. The court shall, after hearing and within 10 days, enter a determination as to whether there is a sufficient probability that final judgment will be entered in favor of the plaintiff. If the court determines that there is a sufficient probability of final judgment in favor of the plaintiff, the notice of lis pendens shall be continued of record and shall have the same effect as provided in subsection a. If the court fails so to determine, the court shall forthwith order the notice of lis pendens discharged of record.

L.1951 (1st SS), c.344; amended by L.1982, c. 200, s. 1.



Section 2A:15-8 - Rights Of Bona Fide Purchasers, Mortgagees Or Lienors Before Notice Filed And Prior To Final Judgment

2A:15-8. Rights of bona fide purchasers, mortgagees or lienors before notice filed and prior to final judgment
Unless and until a notice of lis pendens is filed as herein provided, no action, as to which such notice is required, shall, before final judgment entered therein, be taken to be constructive notice to a bona fide purchaser or mortgagee of, or a person acquiring a lien on, the affected real estate.

L.1951 (1st SS), c.344.



Section 2A:15-9 - Notice Of Foreclosure Action

2A:15-9. Notice of foreclosure action
In actions for the satisfaction or foreclosure of a duly recorded or registered mortgage or the foreclosure of a duly recorded certificate of tax sale, the notice of lis pendens shall, in addition to describing the affected real estate, specify the book and page of the record or registration of the mortgage or of the record of the certificate of tax sale, as the case may be. Such notice shall be filed, and the time of its filing and the time of the filing of the complaint with the name of the plaintiff and the first defendant named, shall, in lieu of any other indexing and recording, be noted in the margin of the record of the mortgage or of the record of the abstract thereof or in the margin of the record of the certificate of tax sale, as the case may be.

L.1951 (1st SS), c.344.



Section 2A:15-10 - Discharge Of Lis Pendens Of Record When Action Not Prosecuted

2A:15-10. Discharge of lis pendens of record when action not prosecuted
If plaintiff in an action as to which a notice of lis pendens has been filed as herein required fails to prosecute the same diligently, the court wherein the action is pending may, for such cause or for other good cause shown, by order direct the county clerk or register of deeds and mortgages, as the case may be, to discharge the lis pendens of record.

L.1951 (1st SS), c.344.



Section 2A:15-11 - Notice Of Lis Pendens

2A:15-11.Notice of lis pendens
2A:15-11. Notice of lis pendens. No notice of lis pendens shall be effective after five years from the date of its filing.

L.1951 (1st SS), c.344; amended 1995,c.244,s.16.



Section 2A:15-12 - Record And Index Of Notices; Access To

2A:15-12. Record and index of notices; access to
Except as provided by section 2A:15-9 of this title, the county clerk or register of deeds and mortgages, with whom a notice of lis pendens is filed, shall forthwith record the same, with the time of the filing thereof, in a proper book provided and kept by him in his office. The record book shall be properly indexed, and shall be a public record, to which persons desiring to examine the same shall have access.

L.1951 (1st SS), c.344.



Section 2A:15-13 - Fee For Recording Notice As Taxable Costs

2A:15-13. Fee for recording notice as taxable costs
The fee for recording a notice of lis pendens shall be taxable as a part of the costs in the action.

L.1951 (1st SS), c.344.



Section 2A:15-14 - Marginal Notation In Record Of Notice Of Judgment For Defendant; Appeal; Further Lis Pendens

2A:15-14. Marginal notation in record of notice of judgment for defendant; appeal; further lis pendens
Whenever a final judgment is made in favor of the defendant or defendants in any action, notice of the pendency of which has been filed in the office of any county clerk or register of deeds and mortgages, the county clerk or register of deeds and mortgages in whose office the notice has been filed shall, when a copy of such judgment, certified under the seal of the court in which the judgment shall have been obtained, is filed in his office, enter in the margin of the record of the notice a statement of the substance of the judgment. Thereafter the real estate described in the notice shall be discharged of all equities or claims set up in the complaint in the action, unless the plaintiff takes an appeal or institutes proceedings for relief from the judgment and files a similar notice of lis pendens in said office, stating in the notice the object of the appeal or proceedings. Such notice shall, during the pendency of such appeal or proceedings, have the effect of the notice first filed, and the real estate described in the notice may be discharged of all equities set up in the complaint, in the manner provided for the discharge of the notice first filed.

L.1951 (1st SS), c.344.



Section 2A:15-15 - Order Discharging Real Estate From Claim

2A:15-15. Order discharging real estate from claim
If, in an action for the enforcement against real estate of a claim for the payment of money, except for the foreclosure of a mortgage, as to which a notice of lis pendens has been filed, the defendant therein gives such sufficient security as the court having jurisdiction of the action shall direct, to pay such sum of money as may, by the final determination of the action, be ascertained to be chargeable upon the affected real estate, the court may by order discharge the real estate from such claim.

L.1951 (1st SS), c.344.



Section 2A:15-16 - Record Of Discharge Of Real Estate From Claim

2A:15-16. Record of discharge of real estate from claim
Upon the filing of a copy of the order mentioned in section 2A:15-15 of this title, certified under the seal of the court out of which it issued, with the county clerk or register of deeds with whom the notice of lis pendens has been filed, that officer shall enter, on the margin of the record of the notice, a notation of the discharge of the real estate from the claim set up in the action.

Thereafter the real estate shall be discharged from the claim, except such as may be covered by the security given for the payment thereof.

L.1951 (1st SS), c.344.



Section 2A:15-17 - Discharge Of Lis Pendens When Judgment Is Paid, Satisfied Or Action Settled Or Abandoned

2A:15-17. Discharge of lis pendens when judgment is paid, satisfied or action settled or abandoned
When a judgment made in an action, of the pendency of which notice has been filed as herein provided, is paid, satisfied or performed, or the action has been settled by the parties thereto or has been abandoned by plaintiff therein, a statement of such payment, satisfaction, performance, settlement or abandonment shall be entered by the county clerk or register of deeds and mortgages in whose office the notice has been filed, upon the receipt and filing by him of a warrant for that purpose, executed by the party who filed the notice, or his attorney, as warrants to satisfy judgments are required to be executed.

If the judgment has been paid, satisfied or performed or the action has been settled or abandoned as aforesaid, but the party who filed the notice of lis pendens fails to file the warrant stated, the court having jurisdiction of the action may, upon being satisfied of the fact of such payment, satisfaction, performance, settlement or abandonment and upon such notice as it may by its order direct, order the real estate affected and described in the notice of lis pendens to be discharged of all claims or equities set up in the complaint in the action.

The county clerk or register of deeds and mortgages shall, upon the filing by him of the warrant mentioned in the first paragraph of this section or upon the filing by him of the original or a certified copy of the order mentioned in the second paragraph of this section, note in the margin of the record of the lis pendens notice the discharge thereof by the warrant or order.

Thereupon the real estate affected by the action and described in the notice shall be discharged of all claims or equities set up in the complaint in the action.

L.1951 (1st SS), c.344.



Section 2A:15-18 - Action By Taxpayer On Failure Of County Or Municipality To Sue

2A:15-18. Action by taxpayer on failure of county or municipality to sue
If the board of chosen freeholders of a county or the governing body of a municipality fails to prosecute a claim or demand of the county or municipality, any court in which an action on such claim or demand is cognizable may, upon terms, allow a taxpayer and resident of the county or municipality to commence and prosecute an action upon the claim or demand in the name and on behalf of the county or municipality, if in the opinion of the court the interests of the county or municipality would be promoted thereby.

L.1951 (1st SS), c.344.



Section 2A:15-19 - Intervention By Taxpayer In Action By Or Against County Or Municipality

2A:15-19. Intervention by taxpayer in action by or against county or municipality
When, in an action by or against a county or municipality, if in the opinion of the court the interests of the county or municipality would be promoted thereby, the court may, upon terms, allow a taxpayer and resident of the county or municipality to intervene in the action on behalf of and prosecute or defend the same in the name of the county or municipality.

L.1951 (1st SS), c.344.



Section 2A:15-30.1 - Service Of Process On Business Entity; Substituted Service.

2A:15-30.1 Service of process on business entity; substituted service.

1. a. If a business entity, foreign or domestic, is required to register with a State official or agency to transact business in this State and is required to register an address or an agent in this State for the service of process, process in any action in any court of this State directed to the business may be served at the address or on the agent registered.

b.If a business entity, foreign or domestic, is required to register with a State official or agency to transact business in this State and is required to register an address or an agent in this State for the service of process, process in any action in any court of this State directed to the business may be served on the State official or agency, if:

(1)The business entity has failed to register or re-register as required by law; or

(2)The business entity has failed to maintain a registered address or a registered agent in this State for service of process, as required by law.

c.The official or agency upon which substituted service has been made, within two days after service, shall notify the business entity to which the process was directed, by a letter to its registered office, if any, or to any officer of the entity known to the official or agency. A copy of the process or other paper served shall be enclosed with the letter.

d.Service of process as provided in subsection (a) shall be as effective in any action as if the business entity had entered its general appearance in the action.

L.1999,c.319,s.1.



Section 2A:15-41 - Capias; Grounds In Action Founded Upon Tort

2A:15-41. Capias; grounds in action founded upon tort
A capias ad respondendum shall issue in an action founded upon a tort only when the action is founded upon (a) an outrageous battery or a mayhem, (b) a claim of damages for the misconduct or neglect of a public officer or (c) a wilful or malicious act and the defendant is a nonresident or is about to remove from the state. In such a case the court shall hold the defendant to bail, in an amount which it thinks proper under the circumstances.

L.1951 (1st SS), c.344.



Section 2A:15-42 - Capias; Grounds In Action Founded Upon Contract

2A:15-42. Capias; grounds in action founded upon contract
A capias ad respondendum shall issue in an action founded upon contract, express or implied, due to plaintiff from defendant, only when the proof establishes the particulars specified in one or more of the following subparagraphs:

a. That defendant is about to remove any of his property out of the jurisdiction of the court in which the action is about to be commenced or is then pending with intent to defraud his creditors; or

b. That defendant has property or choses in action which he fraudulently conceals; or

c. That defendant has assigned, removed or disposed of, or is about to assign, remove or dispose of, any of his property with intent to defraud his creditors; or

d. That defendant fraudulently contracted the debt or incurred the demand.

In such a case, the court shall hold the defendant to bail in such an amount as is shown by the proof to be due plaintiff from defendant except that in actions to recover money from a public officer, the amount shall be that which the court thinks proper under the circumstances.

This section shall not apply to proceedings as for contempt to enforce civil remedies.

L.1951 (1st SS), c.344.



Section 2A:15-43 - Production Of Defendant To Give Bail

2A:15-43. Production of defendant to give bail
The sheriff or other officer executing a capias ad respondendum shall, at the time of the arrest or at any time thereafter before judgment in the action, if requested so to do, produce the defendant before the court in order that he may give bail, and the defendant shall be released from custody upon his entering into a recognizance of bail to the plaintiff, with surety, in double the sum in which he is held to bail.

L.1951 (1st SS), c.344.



Section 2A:15-44 - Amercement Of Bail; Arrest And Imprisonment Of Defendant

2A:15-44. Amercement of bail; arrest and imprisonment of defendant
If the bail fails to bring in the body of the defendant when ordered by the court, they shall be amerced in a sum not exceeding plaintiff's debt or demand, with costs. The amercement shall have the force and effect of a judgment, upon which execution in the name and for the use of the plaintiff may be awarded if the court so directs; or in lieu of amercement, the court may arrest and commit the defendant as if upon a capias.

L.1951 (1st SS), c.344.



Section 2A:15-45 - Who May Be Bail

2A:15-45. Who may be bail
No attorney at law, sheriff, sheriff's deputy or other person concerned in the execution of process shall be bail in any action.

L.1951 (1st SS), c.344.



Section 2A:15-46 - Recognizance Filed; Record Book

2A:15-46. Recognizance filed; record book
Every recognizance of bail shall be filed in the office of the clerk of the court in which the action is pending, within 2 days after the approval of the bail, and the clerk shall thereupon deliver a bail piece to the bail. The clerk shall keep a properly indexed book for recording abstracts of recognizances of bail, which shall be accessible to all persons at all proper times. The abstract to be recorded in such book shall contain a statement of the name of the court, the names of plaintiff and defendant and the bail, the residence of the bail and the amount of the bail.

L.1951 (1st SS), c.344.



Section 2A:15-47 - Render In Discharge Of Bail

2A:15-47. Render in discharge of bail
The defendant may, on notice to the plaintiff, render himself or be rendered in discharge of his bail, either before or after judgment, to the court in which the action was brought; but such render shall be made within 20 days after proceedings or an action is commenced against the bail on the recognizance of bail and not after, unless for good cause the court grants further time. Upon the render the defendant shall be committed, and thereupon the bail shall be discharged. At any time before judgment in the action, a defendant who has been rendered in discharge of his bail or has been arrested as provided in section 2A:15-44 of this title, may be released on again giving bail, on notice to the plaintiff.

L.1951 (1st SS), c.344.



Section 2A:15-48 - Set-off

2A:15-48. Set-off
Any defendant failing to set off a liquidated debt or demand, or a debt or demand capable of being ascertained by calculation, shall thereafter be precluded from bringing any action for such debt or demand.

L.1951 (1st SS), c.344.



Section 2A:15-49 - What Constitutes

2A:15-49. What constitutes
No judge of any court shall sit on the trial of or argument of any matter in controversy in a cause pending in his court, when he:

a. Is related in the third degree to any of the parties to the action, which degree shall be computed as at common law; or

b. Has been attorney of record or counsel for a party to such action; or

c. Has given his opinion upon a matter in question in such action; or

d. Is interested in the event of such action.

This section shall not be construed to prevent a judge from sitting on such trial or argument because he has given his opinion in another action in which the same matter in controversy came in question or given his opinion on any question in controversy in the pending action in the course of previous proceedings therein, or because the board of chosen freeholders of a county or municipality in which he is a resident or liable to be taxed are or may be parties to the record or otherwise interested.

L.1951 (1st SS), c.344.



Section 2A:15-50 - Challenges; Triors; Determination

2A:15-50. Challenges; triors; determination
Challenges to a judge for any of the causes mentioned in section 2A:15-49 of this title shall be made before the trial or argument. The court may, in its discretion, try the challenges or appoint 3 disinterested persons as triors thereof. The finding of a majority of the triors shall be their determination.

L.1951 (1st SS), c.344.



Section 2A:15-51 - Restraining Order Or Interlocutory Or Permanent Injunction In Disputes Concerning Terms Or Conditions Of Employment Prohibited

2A:15-51. Restraining order or interlocutory or permanent injunction in disputes concerning terms or conditions of employment prohibited
No court of the state of New Jersey, nor any judge or judges thereof, shall issue any restraining order or interlocutory or permanent injunction to prohibit any person or persons (as these terms are defined in this article) from doing, whether singly or in concert, any of the following acts:

a. Ceasing or refusing to perform any work or to remain in any relation of employment;

b. Becoming or remaining a member of any labor organization or of any organization of employers, regardless of any undertaking or promise hereafter made;

c. Paying or giving to, or withholding from any person or persons any strike or unemployment benefits or insurance or other moneys or things of value;

d. By all lawful means aiding any person or persons in any labor dispute who is or are being proceeded against in, or is or are prosecuting, any action in any court of this state;

e. Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, picketing, without fraud or violence, or by any other method not involving fraud or violence, and not in violation of any other law of the state of New Jersey;

f. Assembling peaceably to act or to organize to act in promotion of their interests in a labor dispute;

g. Advising or notifying persons of an intention to do any of the acts heretofore specified;

h. Agreeing with other persons to do or not to do any of the acts heretofore specified;

i. Advising, urging, or otherwise causing or inducing without fraud or violence the acts heretofore specified regardless of any undertaking or promise hereafter made;

j. Requiring as a condition of employment that all employees of a particular employer or group of employers shall be members of a particular labor organization.

k. The aforesaid acts are hereby declared, as a matter of public policy of the state of New Jersey, to be lawful and in no wise to constitute a tort or a nuisance.

L.1951 (1st SS), c.344.



Section 2A:15-52 - Public Policy In Matter Of Injunctions In Labor Disputes

2A:15-52. Public policy in matter of injunctions in labor disputes
In the interpretation and application of this article, the public policy of the state of New Jersey is hereby defined and declared as follows:

Procedure that permits a complaining party, to obtain in any case involving or growing out of a labor dispute, as hereinafter defined, sweeping injunctive relief that is not preceded by or conditioned upon notice to and hearing of the responding party or parties, or that issues after hearing based upon written affidavits alone and not wholly or in part upon examination, confrontation and cross-examination of witnesses in open court, is subject to abuse and contrary to the public policy of the state of New Jersey for the reason that:

a. The status quo cannot be maintained, but is necessarily altered by the injunction.

b. Determination of issues of veracity and of probability of fact from affidavits of the opposing parties that are contradictory and, under the circumstances, untrustworthy, rather than from oral examination in open court is subject to grave error.

c. Error in issuing the injunctive relief is usually irreparable to the opposing party, and

d. Delay incident to the normal course of appellate practice frequently makes ultimate correction of error in law or in fact unavailing in the particular case.

L.1951 (1st SS), c.344.



Section 2A:15-53 - Temporary Or Permanent Injunctions In Labor Disputes; Hearing And Findings Required; Notice; Duration Of Temporary Restraining Order; Bond Or Undertaking

2A:15-53. Temporary or permanent injunctions in labor disputes; hearing and findings required; notice; duration of temporary restraining order; bond or undertaking
No court of the state of New Jersey nor any judge or judges thereof shall issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, as herein defined, except after hearing the testimony of witnesses in open court (with opportunity for cross-examination) in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of all the following facts by the court or judge or judges thereof:

a. That unlawful acts have been committed and are likely to be continued unless restrained;

b. That substantial and irreparable injury to plaintiff's property will follow unless the relief is granted;

c. That as to each item of relief granted greater injury will be inflicted upon plaintiff by the denial thereof than will be inflicted upon defendants by the granting thereof;

d. That plaintiff has no adequate remedy at law.

Such hearing shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought; provided, however, that if a plaintiff shall also allege that unless a temporary restraining order shall be issued without notice, a substantial and irreparable injury to plaintiff's property will be unavoidable, then in that case a temporary restraining order may be issued; provided, the plaintiff presents oral testimony under oath sufficient to justify the court in issuing a temporary injunction upon a hearing after notice.

Such temporary restraining order shall be effective for no longer than 5 days, and at the expiration of said 5 days shall become void.

No temporary restraining order or interlocutory injunction or permanent injunction shall be allowed, except upon condition that plaintiff shall first file with the court a bond or undertaking, in favor of the person or persons enjoined or restrained, in an amount to be fixed by the court issuing the restraining order or injunction, sufficient to secure to the person or persons enjoined their court costs, attorney and counsel fees taxed against the plaintiff, in the event that the injunctive relief sought is subsequently denied by the court or in the event that the order or judgment granting such injunctive relief is thereafter reversed by an appellate court.

L.1951 (1st SS), c.344.



Section 2A:15-54 - When Restraining Order Or Injunctive Relief Not To Be Granted

2A:15-54. When restraining order or injunctive relief not to be granted
No restraining order or injunctive relief shall be granted to any plaintiff who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle such dispute either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration.

L.1951 (1st SS), c.344.



Section 2A:15-55 - Finding Of Fact As Basis For Restraining Order Or Injunction; Acts To Be Enjoined; Duration Of Permanent Injunction

2A:15-55. Finding of fact as basis for restraining order or injunction; acts to be enjoined; duration of permanent injunction
a. No restraining order or interlocutory or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of such restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific act or acts as may be expressly complained of in the complaint filed in such case and as shall be expressly included in said findings of fact made and filed by the court as provided herein.

b. No permanent injunction shall remain in full force more than 6 months from the date on which the judgment and order or either is filed; provided, however, that the duration of the injunction might be extended for another 6 months if after a further hearing initiated and conducted in the same manner as the original hearing, the court shall determine that the injunction shall be continued or modified in accordance with the findings of fact on the subsequent hearing.

L.1951 (1st SS), c.344.



Section 2A:15-56 - Disobedience Of Restraining Order Or Injunction; Contempt; Jury Trial; Fees; Trial Without Jury

2A:15-56. Disobedience of restraining order or injunction; contempt; jury trial; fees; trial without jury
Whenever any person or persons shall be cited for disobeying, or shall be directed or ordered to show cause why they should not be adjudged in contempt of court for disobeying the restraining order, interlocutory injunction, or injunction above-mentioned, then the person or persons so cited or directed or ordered to show cause shall, on application to the court, have the facts concerning such dispute determined by a jury presided over by a judicial officer other than the one who issued such temporary restraining order, interlocutory injunction, or permanent injunction and shall order such jury trial.

The procedure before the court presiding at the hearing on the citation in impaneling and selecting the jury and in admitting evidence shall be the same as that provided for civil cases tried in the superior court. The jurymen so summoned shall be entitled to the same fees for services as are now allowed in other civil trials. In the event that the person cited or directed or ordered to show cause as aforesaid shall not demand a jury trial, then and in that case, such dispute shall be determined and presided over by a judicial officer other than the one who issued such temporary restraining order, interlocutory injunction or permanent injunction.

L.1951 (1st SS), c.344.



Section 2A:15-57 - Punishment For Contempt

2A:15-57. Punishment for contempt
Punishment for a contempt specified in section 2A:15-56 of this title may be by fine, not exceeding $100, or by imprisonment not exceeding 15 days, in the jail of the county where the court is sitting, or both, in the discretion of the court; provided, however, that this limitation shall not apply to any contempt conviction based on violations committed by a defendant subsequent to his initial conviction for violating any provision of the same injunction. Where a person is committed to jail, for the nonpayment of such a fine, he must be discharged at the expiration of 15 days; but where he is also committed for a definite time, the 15 days must be computed from the expiration of the definite time.

L.1951 (1st SS), c.344.



Section 2A:15-58 - Definitions

2A:15-58. Definitions
For the purpose of this article:

a. A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in industry, trade, craft, employment, or occupation; or who are members of an affiliated organization of employers or employees; whether such dispute is (1) between 1 or more employees and 1 or more employers; (2) between 1 or more employees and an association or associations of employees or employers; (3) between an association or associations of employees and any other association or associations of employees; (4) between 1 or more associations of employees and 1 or more employers or associations of employers; or when the case involves any conflicting or competing interests in a "labor dispute" (as hereinafter defined) of "persons participating or interested" therein (as hereinafter defined).

b. A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against him or it, and if he or it is engaged in the industry, trade, craft, or occupation in which such dispute occurs, or has a direct or indirect interest therein, or is a member, officer, or agent of any association of employers or employees engaged in such industry, trade, craft, or occupation.

c. The term "labor dispute" includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, or concerning employment relations, or any other controversy arising out of the respective interests of employer and employee, regardless of whether or not the disputants stand in the proximate relation of employer and employee.

d. The word "person" as used in this article shall include the plural thereof and shall include and be taken to mean any organization of such persons. Wherever used in this article, the words "plaintiff" , "employer" , "employee" , and "proximate relation of employer and employee" shall include the plural thereof.

L.1951 (1st SS), c.344.



Section 2A:15-59 - Costs Allowed In Discretion Of Court

2A:15-59. Costs allowed in discretion of court
Except as otherwise provided by law, costs may be allowed or disallowed in the discretion of the court to any party in any action, motion, appeal or proceeding, whether or not he be successful therein; and where allowed, they may be taxed according to law.

L.1951 (1st SS), c.344.



Section 2A:15-59.1 - Frivolous Causes Of Action

2A:15-59.1. Frivolous causes of action
1. a. (1) A party who prevails in a civil action, either as plaintiff or defendant, against any other party may be awarded all reasonable litigation costs and reasonable attorney fees, if the judge finds at any time during the proceedings or upon judgment that a complaint, counterclaim, cross-claim or defense of the nonprevailing person was frivolous.

(2) When a public entity is required or authorized by law to provide for the defense of a present or former employee, the public entity may be awarded all reasonable litigation costs and reasonable attorney fees if the individual for whom the defense was provided is the prevailing party in a civil action, and if there is a judicial determination at any time during the proceedings or upon judgment that a complaint, counterclaim, cross-claim, or defense of the nonprevailing party was frivolous.

b. In order to find that a complaint, counterclaim, cross-claim or defense of the nonprevailing party was frivolous, the judge shall find on the basis of the pleadings, discovery, or the evidence presented that either:

(1) The complaint, counterclaim, cross-claim or defense was commenced, used or continued in bad faith, solely for the purpose of harassment, delay or malicious injury; or

(2) The nonprevailing party knew, or should have known, that the complaint, counterclaim, cross-claim or defense was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification or reversal of existing law.

c. A party or public entity seeking an award under this section shall make application to the court which heard the matter. The application shall be supported by an affidavit stating in detail:

(1) The nature of the services rendered, the responsibility assumed, the results obtained, the amount of time spent by the attorney, any particular novelty or difficulty, the time spent and services rendered by secretaries and staff, other factors pertinent in the evaluation of the services rendered, the amount of the allowance applied for, an itemization of the disbursements for which reimbursement is sought, and any other factors relevant in evaluating fees and costs; and

(2) How much has been paid to the attorney and what provision, if any, has been made for the payment of these fees in the future.

L.1988,c.46,s.1; amended 1995,c.13.



Section 2A:15-60 - State Or Person Prosecuting Therefor

2A:15-60. State or person prosecuting therefor
In an action brought by the state, or the governor, or any person for the use of the state, the plaintiff shall recover costs as any other plaintiff; but the defendant in such an action shall not recover any costs against such plaintiff, whether the action is dismissed, judgment shall pass in favor of the defendant or any other proceeding is taken.

This section shall not apply to any popular action, nor to any action on a penal statute, prosecuted by any person on behalf of himself and the state.

L.1951 (1st SS), c.344.



Section 2A:15-61 - Double Costs On Appeal After Jury Verdict

2A:15-61. Double costs on appeal after jury verdict
Where an appeal is taken from a judgment of any court of record of this state after verdict of a jury, and the judgment is affirmed, the prevailing party shall, unless the appellate court shall in express terms adjudge to the contrary, be entitled to double costs on the appeal.

L.1951 (1st SS), c.344.



Section 2A:15-62 - Actions Cognizable Before The Superior Court, Law Division, Special Civil Part Commenced In Law Division

2A:15-62. Actions cognizable before the Superior Court, Law Division, Special Civil Part commenced in Law Division
2A:15-62. If an action cognizable before the Superior Court, Law Division, Special Civil Part is brought in the Superior Court, Law Division and if the plaintiff obtains judgment for an amount not exceeding the jurisdictional limit of the Special Civil Part exclusive of costs, the plaintiff may be allowed costs, but not exceeding the amount allowable in the Special Civil Part.

This section shall not extend to any action in which the title to real estate may, in any way, come in question, nor to any action in which the judge before whom it is tried shall, immediately after the verdict or the finding, certify that, in his judgment, the action should have been brought in the division and part of the Superior Court in which it was instituted.

L.1951 (1st SS), c.344; amended 1957,c.120,s.3; 1969,c.177,s.3; 1981,c.223,s.6; 1991,c.91,s.32.



Section 2A:15-63 - Actions For Assault, Battery, Imprisonment, Libel Or Slander

2A:15-63. Actions for assault, battery, imprisonment, libel or slander
If, in an action for damages based upon an assault, battery or imprisonment or for libel or slander, plaintiff does not recover damages to the amount of $50, his costs shall not exceed the damages recovered.

L.1951 (1st SS), c.344.



Section 2A:15-64 - By Whom Taxed; Clerk To Sign Bill Of Costs

2A:15-64. By whom taxed; clerk to sign bill of costs
Costs shall be taxed by the clerks of the respective courts upon application of the party entitled thereto, or, where taxation is necessary and proper to enable any other party to proceed in the action, then upon his application; or they may be taxed by the court. The clerk when taxing the costs shall sign the bill of costs.

L.1951 (1st SS), c.344.



Section 2A:15-65 - Time Within Which Costs Must Be Taxed

2A:15-65. Time within which costs must be taxed
If costs are not taxed within 6 months next after the entry of a judgment or order or, where the judgment or order becomes the subject of review or further litigation, within 6 months after such judgment or order is finally disposed of, no costs shall thereafter be allowed or taxed, unless the court, upon good cause shown, orders allowance and taxation thereafter.

L.1951 (1st SS), c.344.



Section 2A:15-66 - Duties Of Taxing Officer

2A:15-66. Duties of taxing officer
The officer authorized to tax costs in any civil matter shall, whether or not objection is made, examine the bills presented to him for taxation, satisfy himself that all the items allowed are correct and legal, strike out all charges for fees, not expressly allowed by law, as to which it does not appear that the services charged for were actually and necessarily performed, and, so far as possible, classify and segregate the fees payable to attorneys and counsellors, the clerk of the court, the court, the sheriff and other persons.

L.1951 (1st SS), c.344.



Section 2A:15-67 - Bond For Costs By Nonresident Claimant

2A:15-67. Bond for costs by nonresident claimant
2A:15-67. Where in any action in the Superior Court any plaintiff or any party asserting a counterclaim, cross-claim or third-party claim is a nonresident, he shall, if, at any time before trial, notice is given to him by an opposing party demanding security for costs, give bond in favor of the opposing party, or, if there is more than one making the demand, in favor of each of them, in the sum of $200, with sufficient surety, conditioned to prosecute the action with effect and to pay costs if the action is dismissed or judgment passes against him. If there is more than one plaintiff or claimant, they may give bond jointly in the sum of $200, all as aforesaid.

If the surety on the bond is an individual and not a corporation, he shall be a resident of this State.

The bond shall be filed in the office of the clerk of the court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.33; 1991,c.177,s.17.



Section 2A:15-68 - Deposit In Lieu Of Bond

2A:15-68. Deposit in lieu of bond
In lieu of a bond for costs, the nonresident party may deposit with the clerk cash in the amount of $100 or, if there is more than one opposing party demanding security, then in the amount of $100 for each such party.

L.1951 (1st SS), c.344.



Section 2A:15-69 - Proceedings Stayed Until Bond Filed Or Deposit Made

2A:15-69. Proceedings stayed until bond filed or deposit made
Whenever a notice is given demanding from a nonresident party security for costs, all proceedings on his claim shall be stayed until the required security is filed or deposit made.

L.1951 (1st SS), c.344.



Section 2A:15-70 - Notice Of Security Given

2A:15-70. Notice of security given
Upon filing bond or making deposit, the nonresident party shall give notice thereof to the opposing party or parties making the demand, with the names of the sureties on the bond and the residences of the individual sureties.

L.1951 (1st SS), c.344.



Section 2A:15-71 - Bond Or Deposit Filed Before Demand Is Made For Security

2A:15-71. Bond or deposit filed before demand is made for security
Before security is demanded, the nonresident party may file a bond for security for costs as provided in this article or make deposit in lieu of it, and give notice thereof.

L.1951 (1st SS), c.344.



Section 2A:15-72 - Exception To Bond

2A:15-72. Exception to bond
Where the nonresident party files a bond and with it an affidavit of the surety that he is a resident of this state and worth, above all debts and liabilities, more than double the amount of the bond, or in the case of a corporate surety, other sufficient justification, no exception may be taken to the surety. But if the affidavit or other sufficient justification is not filed, the party demanding the security may within 10 days after receiving the notice of the filing of the bond, give notice to the nonresident party that he excepts to the surety. Upon such exception, the nonresident party shall file the affidavit or other justification or file a new bond with a like affidavit or other justification, or make a deposit as aforesaid, and give the party making the demand notice thereof.

L.1951 (1st SS), c.344.



Section 2A:15-73 - Investment Of Moneys Brought Into Superior Court

2A:15-73 Investment of moneys brought into Superior Court
2A:15-73. The chief justice may cause any moneys brought into the Superior Court or remaining on deposit therein to be invested (a) in the bonds and other securities of the United States, (b) in interest-bearing bonds of such character and description as are or may be lawful investments for moneys deposited with savings banks of this State, (c) in bonds secured by mortgages which shall be a first lien upon improved real estate situate in this State worth at least double the amount loaned thereon, (d) in programs as approved by the State Investment Council which are managed by the Division of Investment and in the New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4), or (e) in any combination thereof. For the purpose of making such investments, moneys remaining to the credit of different persons or causes may be commingled. The moneys so deposited or invested, and the securities in which the same may be invested, shall be from time to time accounted for, invested, transferred, reinvested, or otherwise disposed of, as the chief justice shall deem reasonable and proper; and the interest and income derived from such investments, after deducting expenses, losses and reserves for the protection thereof, shall be apportioned to the several parties entitled thereto at such rate as the chief justice shall from time to time determine.

L.1951 (1st SS), c.344; amended 1997, c.206.



Section 2A:15-74 - Care And Supervision Of Funds, Investments And Securities; Persons Employed For; Compensation And Salaries

2A:15-74. Care and supervision of funds, investments and securities; persons employed for; compensation and salaries
The chief justice may, from time to time, employ some suitable persons and assistants, to be selected by him, to exercise general care and supervision, subject to his orders, over the funds, investments and securities from time to time remaining in the superior court and fix the compensation and salaries for such persons, to be paid either out of the general income of the funds or out of any fund for the benefit of which special services may be rendered, as may be equitable and just.

L.1951 (1st SS), c.344.



Section 2A:15-75 - Payment Of Judgments Out Of Funds In Court

2A:15-75. Payment of judgments out of funds in court
If in any cause moneys are deposited with any court of this state, and any person shall hold a judgment in any of the courts of this state against any person entitled to the moneys, or any part thereof, the court in which the moneys are deposited shall, upon application made in the cause by or in behalf of such judgment creditor, and upon proof by affidavit or otherwise, as the court directs, that the residence of the person entitled to such moneys is unknown and cannot be ascertained, order and direct such moneys to be applied upon such judgment. It shall not be necessary that the judgment creditor be, or be admitted as, a party defendant in such cause.

L.1951 (1st SS), c.344.



Section 2A:15-92 - Actions During World War II Against Persons In Enemy Or Enemy-occupied Countries

2A:15-92. Actions during world war II against persons in enemy or enemy-occupied countries
In any action involving real or personal property subject to the control of this state, or any interest therein, in which service of process is required to be made upon any person who is or is believed to be, in a designated enemy country or enemy-occupied territory, in addition to the service of process upon such person otherwise required, a copy of such process shall be sent by registered mail to the attorney general of the United States in care of the office of alien property, department of justice, Washington, District of Columbia.

If the person upon whom process is required to be served shall not appear or answer within the time limited or granted, the court shall appoint a guardian ad litem for him, who shall appear and who may defend the action, and the action may proceed in all respects as if such person had been duly served in this state with process. The court may appoint the attorney general of the United States as such guardian ad litem.

For the purposes of this section: (a) "designated enemy country" means any foreign country with which the United States of America was on March 25, 1943 at war and any other country with which the United States shall be at war thereafter during the course of the hostilities existing on March 25, 1943; (b) "enemy-occupied territory" shall be taken to mean any place under the control of any designated enemy country or any place with which, by reason of the existence of a state of war during such hostilities, the United States of America does not maintain postal communication.

This and the next sections are declared to be remedial and emergency legislation, and shall remain in force only so long as a state of war shall exist between the United States and any designated enemy country. They shall be liberally construed and administered.

L.1951 (1st SS), c.344.



Section 2A:15-93 - Payment Of Enemy Property To United States Attorney General

2A:15-93. Payment of enemy property to United States attorney general
When an action mentioned in section 2A:15-92 of this title, or a proceeding in any such action, is brought for the purpose of directing, approving or authorizing the payment of any money or the delivery, transfer or conveyance of any property to a person mentioned in that section or to his heirs, devisees, grantees, next of kin, issue, legatees, and personal representatives, or any other defendant, or for the purpose of adjudging that he is or they are entitled to any moneys or property or an interest therein, and it appears to be in the public interest that such payment, delivery, transfer or conveyance should be withheld, the court in which the action is pending may direct by its judgment or order that such money be paid or such property be delivered, transferred or conveyed to the attorney general of the United States, if he will receive the same. Upon such payment or delivery, transfer or conveyance, any fiduciary, or officer or other person in possession or having custody or control of said moneys or property, or any other person adjudged by the court to be liable for the payment of any money or the delivery of any property to such defendant, shall take therefor the receipt of the attorney general. If the attorney general, within 60 days after receipt by him of a certified copy of said judgment or order, which shall be sent to him at the office of alien property by registered mail, shall not file with the clerk of the court a consent to accept and receipt for such money or property, the said fiduciary, officer or other person may, upon filing an affidavit stating the failure of the attorney general so to do, pay the said money or, if the court so orders, deliver, transfer or convey the said property to the clerk of the court, taking therefor the receipt of the said clerk.

Such receipt signed by or on behalf of the attorney general or the said clerk, as the case may be, shall be a full and sufficient discharge, of the fiduciary, officer or other person for money so paid or the property so delivered, transferred or conveyed to the attorney general or the said clerk and against any claimant thereto entitled. The receipt may be recorded in the office of the surrogate, or the clerk of the court, appointing him, in the same manner in which releases for legacies and distributive shares may be recorded.

L.1951 (1st SS), c.344.



Section 2A:15-94 - Transfer Of Actions Pending September 15, 1948

2A:15-94. Transfer of actions pending September 15, 1948
L.1948, c. 367, p. 1501, [C. 2:16-70 to 2:16-86] entitled "An act concerning the administration of justice and regulating the causes and proceedings pending in the courts upon the taking effect of the judicial article of the constitution and which are transferred to the courts established by said judicial article" , approved September 10, 1948, saved from repeal. [The purpose of this act is to facilitate the transfer of causes pending in the courts on September 15, 1948.]

L.1951 (1st SS), c.344.



Section 2A:15-95 - Validation Of Sales Where Defect In Notice To Non-resident Defendants

2A:15-95. Validation of sales where defect in notice to non-resident defendants
L.1939, c. 54, p. 79, s. 1, entitled "An act validating the sales of certain lands, tenements, hereditaments or real estate made under any decree, judgment or order of any court of this state, or any execution or other process issued thereon," saved from repeal.

L.1951 (1st SS), c.344.



Section 2A:15-96 - Payment For Losses Resulting From Accident Without Admission Of Liability

2A:15-96. Payment for losses resulting from accident without admission of liability
Any person, including his insurer, may make payments to, or on behalf of, a potential plaintiff for losses or expenses resulting from any accident, without any admission of liability. Any such payment may be made without prejudice to the rights of any of the parties, including the insurer, but shall not be recoverable from a potential plaintiff. Any such payment shall be deducted from any settlement or judgment.

L.1969, c. 280, s. 1, eff. Jan. 14, 1970.



Section 2A:15-97 - Deduction Of Duplicate Benefits

2A:15-97. Deduction of duplicate benefits
In any civil action brought for personal injury or death, except actions brought pursuant to the provisions of P.L.1972, c. 70 (C. 39:6A-1 et seq.), if a plaintiff receives or is entitled to receive benefits for the injuries allegedly incurred from any other source other than a joint tortfeasor, the benefits, other than workers' compensation benefits or the proceeds from a life insurance policy, shall be disclosed to the court and the amount thereof which duplicates any benefit contained in the award shall be deducted from any award recovered by the plaintiff, less any premium paid to an insurer directly by the plaintiff or by any member of the plaintiff's family on behalf of the plaintiff for the policy period during which the benefits are payable. Any party to the action shall be permitted to introduce evidence regarding any of the matters described in this act.

L. 1987,c.326.



Section 2A:16-1 - Effective From Time Of Entry

2A:16-1. Effective from time of entry
2A:16-1. No judgment of the Superior Court shall affect or bind any real estate, but from the time of the actual entry of such judgment on the minutes or records of the court.

L.1951 (1st SS), c.344; amended 1981,c.388,s.1.



Section 2A:16-2 - Minute Entry Of Verdict Or Judgment As Record Of Judgment

2A:16-2. Minute entry of verdict or judgment as record of judgment
Until the clerk of any court enters the record of a judgment in any action which has been finally determined, the verdict or judgment entered in the minutes shall be held and taken in the court in which the judgment is obtained to be the record of the judgment in such action, and shall be received in evidence in such court as such judgment, as fully as if the record had been made up and signed.

L.1951 (1st SS), c.344.



Section 2A:16-3 - Security For Payment Of Judgment; Order Discharging Real Estate From Lien

2A:16-3. Security for payment of judgment; order discharging real estate from lien
2A:16-3. If appellant, in an appeal from a judgment of the Superior Court, deposits with the clerk of the court such an amount as shall be deemed by that court to be sufficient, as security for the payment of such amount as may finally be determined to be due in the action, the court may by order discharge the real estate of appellant from the lien of the judgment appealed from.

The amount deposited shall be subject to the lien of the judgment appealed from and of any subsequent judgment recovered in the action, and shall be retained by the clerk until the final determination of the action.

When the order has been filed and the deposit made as required, the clerk shall enter in the margin of the record of the judgment or at a discernible place at the entry of the judgment, the words "lien of judgment discharged by order of the court," with the date of the discharge. Thereupon and thereafter the real estate of appellant shall be absolutely discharged and freed from any claim on account of the judgment appealed from or the action in which the judgment was rendered.

L.1951 (1st SS), c.344; amended 1991,c.91,s.34.



Section 2A:16-4 - Cash Deposit In Lieu Of Supersedeas Bond

2A:16-4. Cash deposit in lieu of supersedeas bond
When a cash deposit is made in lieu of a supersedeas bond on appeal, the cash deposit shall be retained until the final determination of the cause and shall be subject to the lien of the judgment appealed from and costs, interest thereon and the costs of the appeal.

L.1951 (1st SS), c.344.



Section 2A:16-5 - Interest Of Purchasers And Mortgagees, Etc., Saved

2A:16-5. Interest of purchasers and mortgagees, etc., saved
No proceedings to be relieved of a final judgment shall, unless the judgment be void, in any wise affect the title of a purchaser or mortgagee for value, of any property derived under such judgment or process issued thereon or the right of any person who has acquired an interest therein for value depending upon any such judgment or process, or of their respective successors in interest.

L.1951 (1st SS), c.344.



Section 2A:16-6 - Setting Aside Fraudulent Judgment On Motion Of Judgment Creditor

2A:16-6. Setting aside fraudulent judgment on motion of judgment creditor
A judgment entered in any action in any court by confession or otherwise which was confessed or obtained for the purpose of defrauding the creditors of the defendant, may be set aside by proceedings in the action taken by any judgment creditor of the defendant as though the judgment creditor were a party to the action.

L.1951 (1st SS), c.344.



Section 2A:16-7 - Judgment For Conveyance Of Land; Effect.

2A:16-7 Judgment for conveyance of land; effect.

2A:16-7. When a judgment of the Superior Court is entered for a conveyance, release, or acquittance of real estate or an interest therein, and the party against whom the judgment is entered has failed to comply by the time specified in the judgment, or within 15 days after entry of the judgment if no time is specified therein, the judgment shall have the same operation and effect in all courts as if the conveyance, release, or acquittance had been executed in conformance with the judgment, notwithstanding any disability of the party because of not having reached the age of majority pursuant to section 3 of P.L.1972, c.81 (C.9:17B-3), mental incapacity, or otherwise.

amended 2013, c.103, s.5.



Section 2A:16-8 - Offset Against Judgment Of Taxes, Etc., Due Municipality

2A:16-8. Offset against judgment of taxes, etc., due municipality
Whenever any judgment is recovered in an action in any court of competent jurisdiction in this state, against any municipality by any person who is, at the time of the recovery of the judgment, indebted to such municipality upon any indebtedness of a public nature, including taxes, assessments or water rates which constitute an indebtedness, or who shall become so indebted before the satisfaction of the judgment, such municipality may apply to the court in the action for an order to reduce or extinguish the judgment, and any execution issued thereon, by offsetting and crediting against the same any such indebtedness.

L.1951 (1st SS), c.344.



Section 2A:16-9 - Warrant Of Attorney To Confess Judgment Not Revocable; Ineffectual If Found In Instrument

2A:16-9. Warrant of attorney to confess judgment not revocable; ineffectual if found in instrument
A warrant of attorney to confess judgment shall not be revocable by the party making it. No judgment by confession shall be entered upon a warrant of attorney which is included in the body of a bond, note or any instrument for the payment of money.

L.1951 (1st SS), c.344.



Section 2A:16-11 - Civil Judgment And Order Docket

2A:16-11. Civil judgment and order docket
2A:16-11. The Clerk of the Superior Court shall keep a book known as a civil judgment and order docket in which shall be entered an abstract of each judgment or order for the payment of money, submitted for entry, including a judgment or order to pay counsel fees and other fees or costs, entered from, or made in, the Superior Court. A judgment of the Special Civil Part of the Law Division shall not be entered unless it is docketed in the manner specifically provided for Special Civil Part judgments. A judgment or order for the payment of money is one which has been reduced to a fixed dollar amount. Any judgment for periodic payments where a total amount has not been fixed shall not be considered as having been reduced to a fixed dollar amount unless a judgment fixing arrearages has been entered.

The entry required by this section shall constitute the record of the judgment, order or decree and a transcript thereof duly certified by the clerk of the court shall be a plenary evidence of such judgment, order or decree.

The clerk shall also make an entry upon the civil judgment and order docket indicating the nature of every judgment or order and an entry on return showing execution of process and the date when such judgment or order was entered.

L.1951 (1st SS), c.344; amended 1981,c.388,ss.2,5(amended 1982,c.65,s.3); 1982,c.65,s.1; 1983,c.299; 1991,c.91,s.35; 1994,c.81,s.2.



Section 2A:16-11.1 - Issuance Of Certificate Of Debt; Definitions.

2A:16-11.1 Issuance of certificate of debt; definitions.

1. a. In addition to any other remedy provided by law, where a debt is owed to a State department or agency, and the person who owes the debt has failed to comply within 30 days after service of any notice, demand or order directing payment of any amount found to be due, the Department of the Treasury, on behalf of the department or agency, may issue a certificate of debt to the Clerk of the Superior Court stating that the person identified in the certificate of debt is indebted to the State in such amount as shall be stated in the certificate of debt.

b.The certificate of debt shall reference the statute, regulation or other legal authority under which the indebtedness arises. Thereupon the clerk to whom such certificate of debt shall have been issued shall immediately enter upon the record of docketed judgments the name of such person or entity as debtor; the State as creditor; the address of such person or entity, if shown in the certificate of debt; a reference to the statute, regulation or other legal authority under which the debt arises; and the date of making such entries.

c.The docketing of the certificate of debt shall have the same force and effect as a civil judgment docketed in the Superior Court subject to the procedures for appeal as set forth in section 4 of P.L. 2005, c. 124 (C.52:18-38). The docketing of the certificate of debt shall be without prejudice to the right of appeal to the Appellate Division of the Superior Court.

d.As used in this section, in sections 2, 3, 4, 5, 6, and 8 of P.L.2005, c.124 (C.52:18-36, C.52:18-37, C.52:18-38, C.52:14F-22, C.52:18-39 and C.52:14F-23), and in sections 3 and 4 of P.L.2008, c.24 (C.52:18-40 and C.52:18-41):

"Debt" means a fee, fine, cost, penalty or assessment that has been due and owing a State department or agency for 90 days or more. "Debt" does not include inter-agency debts and debts associated with loans, notes, grants, and contracts.

e.As used in this amendatory and supplementary act, "State department or agency" does not include an independent authority or instrumentality that is independent of the operational and budgetary control of the department to which it is allocated.

L.2005, c.124, s.1; amended 2008, c.24. s.1.



Section 2A:16-12 - Recording Of Judgments, Orders And Proceedings

2A:16-12. Recording of judgments, orders and proceedings
The clerk of the superior court shall record every judgment and appealable order and in actions in which any writ or other proceeding shall require the removal of the record of any judgment to any other court, or other circumstances render it necessary, the clerk shall record also the proceedings in the action in full, by entering the warrants of attorney, process and return, pleadings, proceedings and judgment, so as to make a complete record thereof, which entry shall constitute the record.

In each such case, the clerk shall enter on the civil docket and, when the judgment is recorded therein, on the civil judgment and order docket, the date and place where the judgment is recorded in full as provided by this section.

The photographing and placing in suitable secured binders of photostats, or the microphotographing and development of the microfilm reel, or the placing of carbon copies in suitable secured binders, of any pleading, judgment, order or any instrument filed with the clerk of the court, with a suitable index thereto, shall constitute a recording as required by this section.

L.1951 (1st SS), c.344.



Section 2A:16-13 - Judgments By Confession

2A:16-13. Judgments by confession
The clerk shall record by similar entry in the civil judgment and order docket all judgments by confession entered in his office and shall record in the manner provided in section 2A:16-12 of this title, all documents filed or lodged with him to be recorded in his office in connection with the entry of any such judgment.

L.1951 (1st SS), c.344.



Section 2A:16-15 - Assignments Of, Postponement Of Lien Of Or Warrant To Satisfy Judgments; Recording; Entry Of Satisfaction

2A:16-15. Assignments of, postponement of lien of or warrant to satisfy judgments; recording; entry of satisfaction
The clerk shall enter upon the civil judgment and order docket, if the judgment is entered therein, and otherwise in the civil docket, a notation of the filing or lodging with him for record of any assignment of, postponement of the lien of, or warrant to satisfy, any judgment, indicating when and where the same is recorded or filed, at a discernible place on or at the entry of such judgment in said docket and shall cause all such assignments of judgments and all postponements or warrants to satisfy judgments to be recorded in the manner provided by section 2A:16-12 of this title.

Judgments shall be satisfied of record as required by law but the entry of satisfaction may be made at any discernible place on or at the entry of such judgment on the civil judgment and order docket and upon any other record of such judgment.

L.1951 (1st SS), c.344.



Section 2A:16-16 - Indices

2A:16-16. Indices
The clerk shall keep and maintain suitable indices in alphabetical order of the civil judgment and order docket and the record of all judgments, assignments of judgments, postponement of the lien of judgments, or warrants to satisfy judgments, in such form as shall be prescribed by the administrative director with the approval of the chief justice.

L.1951 (1st SS), c.344.



Section 2A:16-17 - Notation Of Filing Or Lodging For Record

2A:16-17. Notation of filing or lodging for record
The entry upon the civil judgment and order docket of a notation of the filing or lodging for record of any instrument required so to be entered by this article shall be a sufficient compliance with any provision of law requiring notations thereof on the margin or at the foot or in any other location on any book or record thereof.

L.1951 (1st SS), c.344.



Section 2A:16-18 - Judgments Or Orders For Payment Of Money; Operation And Effect

2A:16-18. Judgments or orders for payment of money; operation and effect
Every judgment, or order for the payment of money, entered in the Superior Court, Chancery Division, from the time of its entry upon the civil judgment and order docket, and every decree or order for the payment of money, of the former court of chancery, from the time it was signed, shall have the force, operation and effect of a judgment of the Superior Court, Law Division, and execution may issue thereon as in other cases.

L.1951 (1st SS), c.344; amended by L.1981, c. 388, s. 3, eff. July 1, 1982; L.1982, c. 65, s. 2, eff. July 12, 1982.



Section 2A:16-28 - Statement And Affidavit

2A:16-28. Statement and affidavit
The statements provided for by section 2A:16-27 and section 2A:16-29 of this title shall be certified by the surrogate and shall contain the names of the parties to the judgment or order (designating particularly those against whom it was rendered), the time when it was signed, the amount of the money therein ordered to be paid or allowances made, the fine imposed and costs, with an affidavit annexed thereto stating the amount due on the judgment or order at the time of the filing of the statement. The affidavit shall be sworn to by the filing party or his attorney.

L.1951 (1st SS), c.344.



Section 2A:16-29 - Liens And Priorities Of Judgments Or Orders On Filing Statement In Superior Court Clerk's Office

2A:16-29. Liens and priorities of judgments or orders on filing statement in superior court clerk's office
Upon the filing by a party in interest with the clerk of the superior court of a statement thereof and affidavit in the form provided in section 2A:16-28 of this title, judgments or orders referred to in section 2A:16-27 of this title shall have the same liens and priorities as judgments of the superior court, and like executions may issue thereon. The clerk shall forthwith record the statement and affidavit in a proper public record book kept and indexed by him for that purpose.

L.1951 (1st SS), c.344.



Section 2A:16-31 - Fees And Costs

2A:16-31. Fees and costs
The fees and costs allowed by law for services rendered under this article shall be a part of the amount due on the judgments or orders therein involved.

L.1951 (1st SS), c.344.



Section 2A:16-32 - Remedy Against Principal Or Surety

2A:16-32. Remedy against principal or surety
Nothing in this article shall be construed to affect any remedy against, or to make liable or release, any principal or surety on a bond heretofore or hereafter made or given.

L.1951 (1st SS), c.344.



Section 2A:16-33 - Judgment; Effect On Real Estate

2A:16-33. Judgment; effect on real estate
2A:16-33. Where an appeal is taken from a municipal court in a civil action to the Superior Court, the judgment of the court on appeal shall not be binding on real estate unless an order is or has been entered in the minutes of the Superior Court directing the judgment to be recorded. From the time of the entry of the order, the judgment binds and shall bind all real estate of the judgment debtor in the State.

Such order may be entered at any time without notice. When entered, the judgment shall be recorded and indexed as other judgments of the court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.36.



Section 2A:16-36 - Effect Of Docketing In Superior Court

2A:16-36. Effect of docketing in superior court
A judgment duly docketed in the superior court shall, from the time it is docketed, operate as a judgment obtained in the superior court.

L.1951 (1st SS), c.344.



Section 2A:16-41 - Requisites Of Assignment To Entitle It To Record

2A:16-41. Requisites of assignment to entitle it to record
An assignment of a judgment, to be entitled to record, shall be in writing, and acknowledged or proved as conveyances of real estate are required to be acknowledged or proved for the purposes of recording.

L.1951 (1st SS), c.344.



Section 2A:16-42 - Record Of Assignment As Notice

2A:16-42. Record of assignment as notice
The record of an assignment of a judgment shall, from the time the assignment is left for record, be notice to all persons concerned that such judgment is so assigned, except that a sheriff or other officer having in his hands an execution delivered to him by a person who at the time of the delivery was the owner of the judgment, shall not be liable to an assignee of the judgment unless the officer has notice of such assignment or fails to return such execution at the time when it is returnable.

L.1951 (1st SS), c.344.



Section 2A:16-44 - Postponement Of Lien Of Judgment

2A:16-44. Postponement of lien of judgment
2A:16-44. All postponements of the lien of judgments appearing of record in the office of the clerk of the Superior Court shall contain a full description of the property as to which the judgment lien is proposed to be postponed, together with the book and page of the record of the judgment to be postponed.

L.1951 (1st SS), c.344; amended 1991,c.91,s.37.



Section 2A:16-45 - Court Order Of Satisfaction; Moneys Paid Into Court In Satisfaction

2A:16-45. Court order of satisfaction; moneys paid into court in satisfaction
When a judgment is satisfied or the court in which a judgment is rendered or finally docketed allows moneys to be paid into court in satisfaction of a judgment, the court may direct the clerk to enter satisfaction on the record. Any such payment into court shall not affect the right of any party to appeal or to apply for relief from the judgment or for a new trial.

When moneys are paid into court in satisfaction of a judgment or order, any interest in the judgment or order, or claim thereon, including the lien for costs and compensation, if any, of the attorney for the party recovering the judgment or order, shall be transferred to the moneys paid into court.

L.1951 (1st SS), c.344.



Section 2A:16-46 - Acknowledgment Of Satisfaction Or Warrant To Satisfy Required

2A:16-46. Acknowledgment of satisfaction or warrant to satisfy required
When a party in whose favor a judgment is entered or docketed, any assignee of record, anyone entitled to receive satisfaction, or the legal representative of a deceased party or a guardian, shall have received satisfaction thereof, he or his attorney shall either enter an acknowledgment of satisfaction on the record of the judgment, or shall deliver to the party making satisfaction or his representative, guardian or attorney or to the clerk of the court in which the judgment is entered or docketed, a warrant directing and authorizing the clerk to satisfy the same of record. Any such warrant shall set forth the book and page wherein the judgment is recorded or docketed.

L.1951 (1st SS), c.344.



Section 2A:16-47 - Entry Of Satisfaction By Clerk

2A:16-47. Entry of satisfaction by clerk
Upon the filing of the warrant, the clerk shall forthwith enter satisfaction on the record. All satisfactions entered in a county clerk's office shall be in the margin of the record of the judgment.

L.1951 (1st SS), c.344.



Section 2A:16-48 - Acknowledgement Of Satisfaction On Record When Execution Is Returned Satisfied

2A:16-48. Acknowledgement of satisfaction on record when execution is returned satisfied
2A:16-48. When the sheriff or other officer returns, satisfied, execution issued on any judgment recovered or docketed in the Superior Court, Law Division, the clerk of the court issuing the execution shall enter "cancelled by execution returned, satisfied." Upon request the clerk shall tax the fee duly received by him as part of the execution fees.

L.1951 (1st SS), c.344; amended 1991,c.91,s.38.



Section 2A:16-49 - Effect Of Entry Of Satisfaction On Lien Of Attorney

2A:16-49. Effect of entry of satisfaction on lien of attorney
The provisions of this article as to the entry of satisfaction of a judgment shall not be deemed to deprive an attorney at law of a lien which he may have on the judgment.

L.1951 (1st SS), c.344.



Section 2A:16-49.1 - Application; Hearing; Order; Cancellation And Discharge; Effect On Lien; Notice Of Application; Set-off

2A:16-49.1. Application; hearing; order; cancellation and discharge; effect on lien; notice of application; set-off
At any time after 1 year has elapsed, since a bankrupt was discharged from his debts, pursuant to the acts of Congress relating to bankruptcy, he may apply, upon proof of his discharge, to the court in which a judgment was rendered against him, or to the court of which it has become a judgment by docketing it, or filing a transcript thereof, for an order directing the judgment to be canceled and discharged of record. If it appears upon the hearing that he has been discharged from the payment of that judgment or the debt upon which such judgment was recovered, an order shall be made directing said judgment to be canceled and discharged of record; and thereupon the clerk of said court shall cancel and discharge the same by entering on the record or in the margin of the record of judgment, that the same is canceled and discharged by order of the court, giving the date of entry of the order of discharge. Where the judgment was a lien on real property owned by the bankrupt prior to the time he was adjudged a bankrupt, and not subject to be discharged or released under the provisions of the Bankruptcy Act, the lien thereof upon said real estate shall not be affected by said order and may be enforced, but in all other respects the judgment shall be of no force or validity, nor shall the same be a lien on real property acquired by him subsequent to his discharge in bankruptcy. Notice of the application, accompanied with copies of the papers upon which it is made, must be served upon the judgment creditor, or his attorney of record in said judgment, in the manner prescribed in R.R. 4:5-1, et cetera, of The Revision of The Rules Governing the Courts of the State of New Jersey (1953); provided, however, nothing herein contained shall prevent said judgment notwithstanding such discharge of record from being used as a set-off in any action in which it otherwise could be used.

L.1967, c. 151, s. 1, eff. July 10, 1967.



Section 2A:16-50 - "Person" Defined

2A:16-50. "Person" defined
As used in this article, "person" includes any person, partnership, joint stock company, unincorporated association or society, and municipal or other corporation of any character.

L.1951 (1st SS), c.344



Section 2A:16-51 - Construction And Citation Of Article

2A:16-51. Construction and citation of article
This article is declared to be remedial. Its purpose is to settle and afford relief from uncertainty and insecurity with respect to rights, status and other legal relations. It shall be liberally construed and administered, and shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws, rules and regulations on the subject of declaratory judgments. It may be cited as the uniform declaratory judgments law.

L.1951 (1st SS), c.344



Section 2A:16-52 - Declaration Of Rights, Status And Other Legal Relations

2A:16-52. Declaration of rights, status and other legal relations
All courts of record in this state shall, within their respective jurisdictions, have power to declare rights, status and other legal relations, whether or not further relief is or could be claimed; and no action or proceeding shall be open to objection on the ground that a declaratory judgment is demanded.

The enumeration in other sections of this article of the questions determinable and rights declarable in a proceeding brought under the provisions of this article does not limit or restrict the exercise of the general powers conferred by this section in a proceeding for declaratory relief, in which a judgment will terminate the controversy or remove an uncertainty.

L.1951 (1st SS), c.344



Section 2A:16-53 - Questions Determinable And Rights Declarable

2A:16-53. Questions determinable and rights declarable
A person interested under a deed, will, written contract or other writing constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

L.1951 (1st SS), c.344



Section 2A:16-54 - Contract Construed

2A:16-54. Contract construed
A contract may be construed either before or after a breach thereof.

L.1951 (1st SS), c.344



Section 2A:16-55 - Declaration Of Rights Or Legal Relations Of Interested Parties In Relation To Estate, Wills And Other Writings.

2A:16-55 Declaration of rights or legal relations of interested parties in relation to estate, wills and other writings.

2A:16-55. A person interested as or through an executor, administrator, trustee, guardian, receiver, assignee for the benefit of creditors, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust or the estate of a decedent, a minor, a person who is mentally incapacitated, a person who is insolvent, or other person, may have a declaration of rights or legal relations in respect thereto, to:

a.Ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others; or

b.Direct the executor, administrator, trustee, guardian, receiver, assignee for the benefit of creditors, or other fiduciary to do or abstain from doing any particular act in his fiduciary capacity; or

c.Determine any question arising in the administration of the estate, trust, or guardianship, including the construction of wills and other writings.

amended 2013, c.103, s.6.



Section 2A:16-56 - Parties Interested As Parties To Proceedings

2A:16-56. Parties interested as parties to proceedings
When declaratory relief is sought, all persons having or claiming any interest which would be affected by the declaration shall be made parties to the proceeding.

L.1951 (1st SS), c.344.



Section 2A:16-57 - Persons Not Parties Not Prejudiced By Declaration

2A:16-57. Persons not parties not prejudiced by declaration
No declaratory judgment shall prejudice the rights of persons not parties to the proceeding.

L.1951 (1st SS), c.344.



Section 2A:16-58 - Determination Of Issues Of Fact

2A:16-58. Determination of issues of fact
When a proceeding under this article involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are determined in other actions in the court in which the proceeding is pending.

L.1951 (1st SS), c.344.



Section 2A:16-59 - Declaratory Judgment; Form And Effect

2A:16-59. Declaratory judgment; form and effect
A declaratory judgment may be either affirmative or negative in form and effect, and shall have the force and effect of a final judgment.

L.1951 (1st SS), c.344.



Section 2A:16-60 - Further Relief

2A:16-60. Further relief
Further relief based on a declaratory judgment may be granted whenever necessary or proper, by application to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment to show cause why further relief should not be granted forthwith.

L.1951 (1st SS), c.344.



Section 2A:16-61 - Declaratory Judgment Refused

2A:16-61. Declaratory judgment refused
The court may refuse to render or enter a declaratory judgment, when, if rendered or entered, it would not terminate the uncertainty or controversy giving rise to the proceeding.

L.1951 (1st SS), c.344.



Section 2A:16-62 - Review Of Orders And Judgments

2A:16-62. Review of orders and judgments
All orders and judgments under the provisions of this article may be reviewed as other orders and judgments.

L.1951 (1st SS), c.344.



Section 2A:16-63 - Short Title

2A:16-63. Short title
1.This act shall be known and may be cited as the "Structured Settlement Protection Act."

L.2001,c.139,s.1.



Section 2A:16-64 - Definitions Relative To Structured Settlements

2A:16-64. Definitions relative to structured settlements
2.For the purposes of this act:

"Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

"Dependents" includes a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony.

"Discounted present value" means the present value of future payments determined by discounting those payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

"Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from that consideration.

"Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser.

"Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under the structured settlement.

"Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under subsection e. of section 3 of this act.

"Payee" means an individual who is receiving tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder.

"Periodic payments" includes both recurring payments and scheduled future lump sum payments.

"Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of 26 U.S.C. s.130.

"Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by the structured settlement.

"Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement.

"Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim.

"Structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of a structured settlement.

"Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

"Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, if:

(1)the payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this State; or

(2)the structured settlement agreement was approved by a court or responsible administrative authority in this State; or

(3)the structured settlement agreement is expressly governed by the laws of this State.

"Terms of the structured settlement" include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved the structured settlement.

"Transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; except that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to the insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce the blanket security interest against the structured settlement payment rights.

"Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

"Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorneys' fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary; "transfer expenses" does not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.

"Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

L.2001,c.139,s.2.



Section 2A:16-65 - Provision Of Separate Disclosure Statement To Payee, Contents

2A:16-65. Provision of separate disclosure statement to payee, contents
3.Not less than three days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than 14 points, setting forth:

a.the amounts and due dates of the structured settlement payments to be transferred;

b.the aggregate amount of the payments;

c.the discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities" and the amount of the applicable federal rate used in calculating the discounted present value;

d.the gross advance amount;

e.an itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any of those fees and disbursements;

f.the net advance amount;

g.the amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

h.a statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.

L.2001,c.139,s.3.



Section 2A:16-66 - Approval Required For Payment

2A:16-66. Approval required for payment
4.No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by the court or responsible administrative authority that:

a.the transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

b.the payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received the advice or knowingly waived the right to seek that advice in writing; and

c.the transfer does not contravene any applicable statute or the order of any court or other government authority.

L.2001,c.139,s.4.



Section 2A:16-67 - Procedures Following Transfer

2A:16-67. Procedures following transfer
5.Following a transfer of structured settlement payment rights under this act:

a.The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

b.The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(1)if the transfer contravenes the terms of the structured settlement, for any taxes incurred by those parties as a consequence of the transfer; and

(2)for any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by those parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this act;

c.Neither the annuity issuer nor the structured settlement obligor shall be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

d.Any further transfer of structured settlement payment rights by the payee shall be made in compliance with all of the requirements of this act.

L.2001,c.139,s.5.



Section 2A:16-68 - Application For Approval Of Transfer, Procedure

2A:16-68. Application for approval of transfer, procedure
6. a. An application under this act to a court or responsible administrative authority for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the jurisdiction in which the payee resides, in the jurisdiction in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court or before any responsible administrative authority which approved the structured settlement agreement.

b.Not less than 20 days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under section 4 of this act, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including with the notice:

(1)a copy of the transferee's application;

(2)a copy of the transfer agreement;

(3)a copy of the disclosure statement required under section 3 of this act;

(4)a listing of each of the payee's dependents, together with each dependent's age;

(5)notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6)notification of the time and place of the hearing and notification of the manner in which, and the time by which, written responses to the application shall be filed, which shall be not less than 15 days after service of the transferee's notice, in order to be considered by the court or responsible administrative authority.

L.2001,c.139,s.6.



Section 2A:16-69 - Provisions Of Act Not Waivable; Controlling Law; Prohibitions

2A:16-69. Provisions of act not waivable; controlling law; prohibitions
7. a. The provisions of this act shall not be waived by any payee.

b.Any transfer agreement entered into on or after the effective date of this act by a payee who resides in this State shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this State. No transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

c.No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for: (1) periodically confirming the payee's survival; and (2) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

d.No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the conditions of this act.

e.Nothing contained in this act shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to the effective date of this act is valid or invalid.

f.Compliance with the requirements set forth in section 3 of this act and fulfillment of the conditions set forth in section 4 of this act shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, non-compliance with those requirements or failure to fulfill those conditions.

L.2001,c.139,s.7.



Section 2A:17-1 - Sequence Of Execution; Against Goods And Chattels And Real Estate

2A:17-1. Sequence of execution; against goods and chattels and real estate
In every writ of execution which shall be issued against real estate, the sheriff or other officer to whom such writ may be directed shall be commanded that he cause to be made, of the goods and chattels in his county of the party against whom such execution issues, the debt, damages and costs or sums of money mentioned in such execution; and that, if sufficient goods and chattels of such party cannot be found in his county, he cause the whole or the residue, as the case may require, of such debt, damages and costs or sum of money to be made of the real estate whereof such party was seized on the day when such real estate became liable to such debt, damages and costs or sum of money, specifying the day particularly, or at any time afterwards, in the hands of any person then having the same.

L.1951 (1st SS), c.344.



Section 2A:17-2 - Record Of Execution Against Real Estate

2A:17-2. Record of execution against real estate
Every writ of execution which shall be sued forth against real estate shall, before its delivery to the sheriff or other officer, be recorded in a book to be kept for that purpose by the clerk of the court out of which the same was issued. Such record so made shall be as good evidence as the writ itself.

L.1951 (1st SS), c.344.



Section 2A:17-3 - Issue Of Execution Without Revival Of Judgment

2A:17-3. Issue of execution without revival of judgment
Execution may issue, without a revival of the judgment, at any time within 20 years after its entry.

L.1951 (1st SS), c.344.



Section 2A:17-4 - Several Executions To Different Counties On Judgment Rendered Or Docketed In Superior Court

2A:17-4. Several executions to different counties on judgment rendered or docketed in superior court
Upon all judgments recovered or docketed in the superior court, executions may issue at the same time to any county.

L.1951 (1st SS), c.344.



Section 2A:17-5 - One Sale Under Executions Issued Out Of Superior Court Levied At Same Time; Liability As Trespasser

2A:17-5. One sale under executions issued out of superior court levied at same time; liability as trespasser
If under more than 1 execution issued to different counties pursuant to section 2A:17-4 of this title, property is under levy at the same time, no sale of the property of the person against whom such executions have issued shall be made under more than 1 of such executions, except to satisfy a deficiency remaining after a prior sale.

The court may, for good cause, stay the proceedings on any 1 or more of such executions, direct under which execution a sale shall be first made or order the proceeds of any sale to be paid into court.

If a sale shall be made contrary to the provisions of this section, the party at whose instance the executions have issued and his attorney shall be liable as trespassers to the adverse party for all damages he may sustain thereby.

L.1951 (1st SS), c.344.



Section 2A:17-6 - Dispute As To Application Of Proceeds Of Executions Out Of Different Courts

2A:17-6. Dispute as to application of proceeds of executions out of different courts
In a controversy between execution creditors as to the application of money realized from the sale of the property of a judgment debtor under executions issued out of different courts, the superior court shall in a summary action hear and decide the entire controversy.

L.1951 (1st SS), c.344.



Section 2A:17-7 - Execution On Judgment Of Superior Court On Appeal From Municipal Court

2A:17-7. Execution on judgment of Superior Court on appeal from municipal court
2A:17-7. Execution on a judgment of the Superior Court on appeal from a municipal court may issue immediately on the entry of the judgment.

L.1951 (1st SS), c.344; amended 1991,c.91,s.39.



Section 2A:17-8 - No Execution On Judgment In Action On Judgment Appealed From Pending Determination Of Appeal

2A:17-8. No execution on judgment in action on judgment appealed from pending determination of appeal
If a party against whom a judgment has been rendered appeals therefrom and the party in whose favor the judgment has been rendered brings an action on the judgment and recovers, execution shall not issue on the second judgment until the appeal from the first judgment has been determined.

L.1951 (1st SS), c.344.



Section 2A:17-9 - Statement Of Money Collected, Etc., Returned And Filed With Execution

2A:17-9. Statement of money collected, etc., returned and filed with execution
The sheriff or officer to whom an execution is delivered shall, when he returns the execution and without making a charge therefor, return and file therewith, in the office of the clerk of the court out of which the execution issued, a verified statement of the amount of money, if any and the time when collected, the balance, if any due on the execution and the items of his bill of costs or execution fees. The statement shall be conclusive only against the sheriff or officer making it, and, until returned and filed, no costs or fees on the execution shall be collectible from plaintiff in execution.

L.1951 (1st SS), c.344.



Section 2A:17-10 - Time When Execution Effective

2A:17-10. Time when execution effective
No writ of execution shall bind the property or the goods of the person against whom such writ is sued forth, but from the time that such writ shall be delivered to the sheriff, under-sheriff, coroner or other officer, his deputy or agent, to be executed.

L.1951 (1st SS), c.344.



Section 2A:17-11 - Indorsement On Writs Of Year And Day Of Receipt Thereof By Officer

2A:17-11. Indorsement on writs of year and day of receipt thereof by officer
In order to show the time when writs of execution against the goods only or against the goods and chattels and the real estate are delivered to the sheriff, under-sheriff, coroner or other officer, his deputy or agent, to be executed, such officer, his deputy or agent, shall, upon the receipt of any such writ, indorse thereon, without fee for so doing, the time, the day of the month and year when he received the same.

L.1951 (1st SS), c.344.



Section 2A:17-12 - Priorities Between Executions Against Goods And Chattels Of Same Person Issued On Same Day

2A:17-12. Priorities between executions against goods and chattels of same person issued on same day
If 2 or more writs of execution shall be delivered against the goods and chattels of the same person on the same day, the one first delivered shall be first executed and satisfied; provided, however, that if one of any such writs derives from a court order for suitable support and maintenance of a wife, child or children it shall be first executed and satisfied, notwithstanding the prior delivery on the same day of any other such writ of execution.

L.1951 (1st SS), c.344; amended by L.1969, c. 292, s. 1, eff. Jan. 15, 1970.



Section 2A:17-13 - Priorities Among Executions Against Real Estate Of Same Person

2A:17-13. Priorities among executions against real estate of same person
Where several writs of execution shall be issued against the goods and chattels and real estate of the same person, and sufficient cannot be found to satisfy all the sums commanded to be made, the like priority and preference shall be given in such cases as is given by section 2A:17-12 of this title in writs of execution against the goods only, and all disputes respecting the same shall be adjudged and determined accordingly.

L.1951 (1st SS), c.344.



Section 2A:17-14 - Title Of Purchaser Of Personalty Prior To Actual Levy But After Delivery Of Writ To Officer

2A:17-14. Title of purchaser of personalty prior to actual levy but after delivery of writ to officer
The title of a purchaser who in good faith has purchased goods and chattels from an execution defendant and has paid for them prior to the actual levy of an execution thereon, without notice thereof, shall not be divested because the execution was delivered before the purchase was made.

L.1951 (1st SS), c.344.



Section 2A:17-15 - Money

2A:17-15. Money
Money belonging to a defendant in execution may be levied on and returned by virtue of an execution as so much money collected, without exposing the same to sale.

L.1951 (1st SS), c.344.



Section 2A:17-16 - Shares Of Stock

2A:17-16. Shares of stock
Shares of stock in any corporation, incorporated under authority of this state, another state, the United States or another country, belonging to an execution defendant, may be taken and sold by virtue of an execution in the same manner as goods and chattels, except that a levy upon such shares shall be made subject to the provisions of section 14:8-39 of the title Corporations, General, of the Revised Statutes.

L.1951 (1st SS), c.344.



Section 2A:17-17 - Real Estate Liable To Execution

2A:17-17. Real estate liable to execution
2A:17-17. All real estate shall be liable to be levied upon and sold by executions to be issued on judgments obtained in any court of record in this State, except the Superior Court, Law Division, Special Civil Part, for the payment and satisfaction of the debt, damages, sum of money and costs so recovered or to be recovered; but no real estate of any testator or intestate shall be sold or in anywise affected by any judgment or execution against executors or administrators. No judgment obtained for the payment and satisfaction of any employment wage tax, including penalties, shall be enforced pursuant to this section.

L.1951 (1st SS), c.344; amended 1981,c.548,s.1; 1991,c.91,s.40.



Section 2A:17-18 - Proprietary Rights And Shares

2A:17-18. Proprietary rights and shares
All proprieties, rights, share and shares of propriety and rights to unlocated lands shall be liable to levy and sale under an execution issued on a judgment for the payment of debt, damages and costs or sum of money thereby recovered, as other real estate is liable to be levied upon and sold, but no such rights or shares shall be levied upon and sold except by execution issued out of the superior court.

If the rights or shares are within the western division, the writ shall be directed to the sheriff of Burlington county; if within the eastern division, to the sheriff of Middlesex county.

L.1951 (1st SS), c.344.



Section 2A:17-19 - Amount; Exceptions

2A:17-19. Amount; exceptions
Goods and chattels, shares of stock or interests in any corporation and personal property of every kind, not exceeding in value, exclusive of wearing apparel, $1,000.00, and all wearing apparel, the property of a debtor shall be reserved, both before and after his death, for his use or that of his family or his estate, and shall not be liable to be seized or taken by virtue of any execution or civil process whatever, issued out of any court of this State.

Nothing herein contained shall be deemed or held to protect from sale under execution or other process any goods, chattels or property, for the purchase whereof the debt or demand for which the judgment on which such execution or process was issued, shall have been contracted, or to apply to process issued for the collection of taxes or assessments.

L.1951 (1st SS), c.344; amended by L.1973, c. 162, s. 1, eff. June 7, 1973.



Section 2A:17-20 - Inventory Of Personal Property Subject To Levy

2A:17-20. Inventory of personal property subject to levy
The sheriff or other officer having an execution or civil process against a defendant entitled to the exemption given by this article shall make a careful and particular inventory of the personal property of every kind and description of the defendant which shall be subject to levy.

L.1951 (1st SS), c.344.



Section 2A:17-21 - Appraisers; Appointment

2A:17-21. Appraisers; appointment
After making the levy and the inventory, the sheriff or other officer shall appoint in writing 3 discreet and judicious persons of his county, indifferent between the parties to the execution to make a just and true appraisement of the personal property levied on.

L.1951 (1st SS), c.344.



Section 2A:17-22 - Oath Of Appraisers

2A:17-22. Oath of appraisers
The appraisers, before acting under their appointment, shall be severally sworn faithfully, honestly and impartially to appraise the property levied on, according to the true and intrinsic value thereof, without reference to what the same might be supposed to bring at a sale under the execution or process.

The oaths of the appraisers may be administered by the sheriff or other officer of the county or by any person authorized to administer oaths, and shall be indorsed on the appointment, and, with the appointment, shall be filed in the office of the county clerk of that county.

L.1951 (1st SS), c.344.



Section 2A:17-23 - Appraisement Made

2A:17-23. Appraisement made
The appraisers shall appoint a time and place where they will make their appraisement, and shall cause at least 5 days' notice in writing thereof to be given to the execution plaintiff or his attorney, at which time and place they shall, in the presence of the execution plaintiff or his attorney, if either see fit to attend, proceed with the appraisement, and set down in writing a particular account of the articles and things appraised, with their respective values annexed, and sign the same.

L.1951 (1st SS), c.344.



Section 2A:17-24 - Procedure After Valuation; Selection By Execution Defendant; Sale Of Residue

2A:17-24. Procedure after valuation; selection by execution defendant; sale of residue
If the value of the property as found by the appraisement does not exceed $500, the sheriff or other officer shall allow the same to remain in the possession of the execution defendant for the use of himself and family.

If the value exceeds $500, the execution defendant may select from the inventory articles to the amount of $500 to be reserved for the use of himself and his family, and shall annex to the inventory a written statement thereof, signed by himself. The residue of the property shall be sold by the sheriff or other officer under the execution or process in payment, or towards payment of such execution or process.

L.1951 (1st SS), c.344.



Section 2A:17-25 - Inventory, Appraisement And Selection Annexed To And Returned With Writ

2A:17-25. Inventory, appraisement and selection annexed to and returned with writ
The sheriff or other officer shall, in each case, annex his inventory and the account made by the appraisers, and the execution debtor's statement of his selection, if any, to the execution or process and shall return the execution or process to the court from which it issued.

L.1951 (1st SS), c.344.



Section 2A:17-26 - Claim And Set-off Of Exemption When Executions Issue To Several Counties

2A:17-26. Claim and set-off of exemption when executions issue to several counties
When several executions into different counties shall issue on the same judgment, the proceedings to set off the property under this article for the benefit of the family of the execution defendant shall be had in the county in which his family resides, and not in any other county, except for the deficiency of his personal property in the former county in order to make the amount reserved by law.

L.1951 (1st SS), c.344.



Section 2A:17-27 - Selection Of Exemption By Wife Or Family Or Appraisers

2A:17-27. Selection of exemption by wife or family or appraisers
If an execution defendant shall be absent from his place of residence when the appraisement by the appraisers is completed, and cannot readily be found, or refuses to make selection from the personal property inventoried and appraised as provided by this article, such selection may be made by the wife or family of such defendant, or by the appraisers, and the statement annexed to and returned with the execution shall be signed accordingly.

L.1951 (1st SS), c.344.



Section 2A:17-28 - Selection Of Exemption On Death Of Execution Defendant

2A:17-28. Selection of exemption on death of execution defendant
If an execution defendant dies after execution issued, and a levy and sale of personal property be made thereafter, the exemption selection to be reserved for the use of his family shall be made by the person or persons entitled to make such selection by section 3A:8-7 of the title Administration of Estates--Decedents and Others. If the property reserved for the benefit of the family of the decedent shall be set off under the provisions of said section 3A:8-7, the property so set off shall also be the property exempted from sale under execution.

L.1951 (1st SS), c.344.



Section 2A:17-28.1 - Holocaust Reparations Payments, Exemption From Claims, Levy, Execution, Attachment.

2A:17-28.1 Holocaust reparations payments, exemption from claims, levy, execution, attachment.

1.Except for an income withholding order issued pursuant to the "New Jersey Child Support Program Improvement Act," P.L.1998, c.1 (C.2A:17-56.7a et al.), monetary reparations payments designated for or received by a Holocaust survivor of National Socialist (Nazi) persecution from any governmental source or victim assistance source shall be exempt from all claims of creditors and from levy, execution, attachment, or other legal process.

L.2015, c.124, s.1.



Section 2A:17-29 - Notice To Levying Officer; Stay Of Sale; Jury To Try Claim

2A:17-29. Notice to levying officer; stay of sale; jury to try claim
2A:17-29. When, by virtue of an execution issued out of any court of this State, goods or chattels are levied on or taken into possession by a sheriff or other authorized officer, and claim is made thereto by a person other than the execution defendant, by notice in writing delivered to the officer executing the writ, the officer shall immediately delay his sale thereunder for 10 days, to enable the claimant to institute an action to establish the claim in said court. The action shall proceed in a summary manner and shall be tried by jury, unless a jury be waived by the parties to the action.

L.1951 (1st SS), c.344; amended 1991,c.91,s.41.



Section 2A:17-30 - Verdict Of Jury; Effect

2A:17-30. Verdict of jury; effect
The sheriff or other officer, upon complying with the judgment entered in the summary action, shall be protected from any action for taking and seizing or delivering such property claimed to the claimant.

L.1951 (1st SS), c.344.



Section 2A:17-31 - Disposal Of Property Claimed According To Judgment

2A:17-31. Disposal of property claimed according to judgment
If the property to which claim has been made is found to belong to the claimant, the sheriff shall proceed no further with the execution as to that property; but if found to belong to the same defendant he shall make disposal thereof as directed by the execution.

L.1951 (1st SS), c.344.



Section 2A:17-32 - Indemnity To Sheriff By Creditor Against Demand Of Claimant

2A:17-32. Indemnity to sheriff by creditor against demand of claimant
If the execution creditor indemnifies the sheriff making the levy against the demand of the claimant, further proceedings in the claimant's action shall be suspended and the sale proceeded with as directed by the execution.

L.1951 (1st SS), c.344.



Section 2A:17-33 - Advertisement Of Sale Of Goods And Chattels; Posting

2A:17-33. Advertisement of sale of goods and chattels; posting
No sale of goods or chattels shall be made by virtue of any execution without previous notice of the time and place of the intended sale, given by the officer making the levy, by advertisements, signed by the officer and posted at least 5 days before the time appointed for the sale in the office of the sheriff of the county or counties where the property is situate. The notice need not be posted at any other place.

L.1951 (1st SS), c.344.



Section 2A:17-34 - Advertisement Of Sale Of Real Estate To State Amount Of Judgment Or Order And Street Numbers Of Real Estate

2A:17-34. Advertisement of sale of real estate to state amount of judgment or order and street numbers of real estate
All advertisements for the sale of real estate by virtue of executions issued out of any court of this state shall state the approximate amount of the judgment or order sought to be satisfied by the sale. When practicable, the advertisements shall state the street numbers of the real estate to be sold.

L.1951 (1st SS), c.344.



Section 2A:17-35 - Notice Of Time And Place Of Sale Of Proprietary Rights

2A:17-35. Notice of time and place of sale of proprietary rights
The sheriff making a sale under execution of the proprietary rights or shares mentioned in section 2A:17-18 of this title shall give notice, by advertisements, signed by himself, and put up in his office and by an advertisement in one of the newspapers published in this state, of the time and place of exposing such rights or shares to sale, at least 2 months before the time appointed for selling the same.

L.1951 (1st SS), c.344.



Section 2A:17-36 - Adjournments Of Sale Of Real Estate

2A:17-36.Adjournments of sale of real estate
2A:17-36. Adjournments of sale of real estate. A sheriff or other officer selling real estate by virtue of an execution may make two adjournments of the sale, and no more, to any time, not exceeding 14 calendar days for each adjournment. However, a court of competent jurisdiction may, for cause, order further adjournments.

L.1951 (1st SS), c.344; amended 1995,c.244,s.14.



Section 2A:17-37 - Unauthorized Adjournments; Amercement Of Officer

2A:17-37. Unauthorized adjournments; amercement of officer
If a sale of real estate under process of execution shall be adjourned oftener or for a longer time than allowed by section 2A:17-36 of this title, without permission in writing, previously obtained of the party at whose instance the writ of execution was issued, the sheriff or other officer shall be liable to the amount of the debt, or damages and costs, or sum or sums of money mentioned in such writ, with interest, and for the recovery thereof may be amerced and proceeded against in the manner prescribed by law for neglect of duty in other cases on writs of execution.

If, however, the sheriff or other officer shall, after 2 adjournments as authorized by said section 2A:17-36, sell the real estate, and bring the whole amount of the proceeds of such sale, after deducting his lawful fees, into the court from which such execution issued, at any time before the entry of such amercement against him as aforesaid, such sheriff or other officer shall be exonerated from all liability to such amercement.

L.1951 (1st SS), c.344.



Section 2A:17-38 - Statement Of Execution Sales; Filing; Effect

2A:17-38. Statement of execution sales; filing; effect
When a sheriff or other officer makes a sale by virtue of an execution or executions to him directed, he shall, within 30 days thereafter, make and file, with his bill of costs or execution fees, in the office of the clerk of the court out of which the execution or executions issued, a true statement and calculation, in order of time, of the execution or executions by virtue of which the sale was made, the amount or amounts due thereon, respectively, at the time of the sale, the time or times of sale and the amount of the sales. The statement shall be certified under the hand of the officer making and filing it, and shall be conclusive against the officer only. If there be more sales than 1, the statement shall be made and filed within 30 days after the final sale.

L.1951 (1st SS), c.344.



Section 2A:17-39 - Sale Of Real Estate Free Of Lien Of Judgments Or Recognizances On Which Executions Not Issued

2A:17-39. Sale of real estate free of lien of judgments or recognizances on which executions not issued
Whereas, other judgments, and recognizances, besides those, or some of those, by virtue whereof the sale aforesaid was made, might affect the real estate so sold, if no provision be made to remedy the same, and whereas, the persons who have not taken, or will not take out executions upon their judgments, or recognizances, ought not to hinder or prevent such as do take out executions from having the proper effect and fruits thereof, therefore, in any such case, the purchaser, his heirs and assigns, shall hold the lands, tenements, hereditaments, and real estate by him or her purchased as aforesaid, free and clear of all other judgments and recognizances, whatsoever, on or by virtue of which no execution has been taken out and executed on the real estate so purchased.

L.1951 (1st SS), c.344.



Section 2A:17-40 - Deed To Purchaser Of Real Estate; Recital Of Execution

2A:17-40. Deed to purchaser of real estate; recital of execution
A sheriff or other officer selling real estate by virtue of an execution to him directed, shall make to the purchaser thereof a deed of the real estate sold, which shall recite the execution by virtue of which the real estate therein described was sold.

L.1951 (1st SS), c.344.



Section 2A:17-41 - Title Of Purchaser

2A:17-41. Title of purchaser
Said deed shall transfer to and vest in the purchaser as good and perfect an estate to the premises therein described as the execution debtor was seized of or entitled to at or before the judgment for the enforcement of which the execution issued, as fully to all intents and purposes as if the execution defendant had sold such real estate to such purchaser, and had received the consideration money and signed, sealed and delivered a deed for the same.

L.1951 (1st SS), c.344.



Section 2A:17-42 - Variances Between Deed And Execution Or Execution And Judgment

2A:17-42. Variances between deed and execution or execution and judgment
The deed mentioned in section 2A:17-40 of this title, shall be good and valid and received in evidence as such, notwithstanding any variance between the recitals in such deed and the execution or executions by virtue of which the real estate was sold, and notwithstanding any variance between such execution or executions and the judgment or judgments upon which the execution or executions were issued.

L.1951 (1st SS), c.344.



Section 2A:17-43 - Amendments To Cure Variances Considered Made

2A:17-43. Amendments to cure variances considered made
Any court of this state in which the record or exemplification of any judgment or execution is offered in evidence in support of any deed or conveyance made by a sheriff or other officer pursuant to an execution directed to him, shall consider the judgment or execution as amended in any particulars as to which they could have been, by rules of law or practice, amended at any time by the court in which the judgment was rendered or out of which the execution was issued, and the judgment or execution shall have the same force and effect as if it had been so amended.

L.1951 (1st SS), c.344.



Section 2A:17-44 - Reversal Of Judgment Or Execution; Effect As To Purchaser Of Real Estate Sold

2A:17-44. Reversal of judgment or execution; effect as to purchaser of real estate sold
If any judgment or execution, the execution having been recorded as required by law, by virtue whereof a sale shall be made of real estate, shall be reversed, such reversal shall only operate against the respondent on review, his heirs, executors and administrators, to compel compensation to be made to the party aggrieved to the full value of the real estate so sold, and shall not be given in evidence, or be of any force or avail against any bona fide purchaser under such judgment or execution; but such purchaser, his heirs and assigns, shall hold the real estate so bona fide purchased, notwithstanding such reversal, if it be after such purchase.

L.1951 (1st SS), c.344.



Section 2A:17-45 - Sale By Sheriff Or Coroner For Time Being Of Property Levied Upon But Not Sold; Special Order

2A:17-45. Sale by sheriff or coroner for time being of property levied upon but not sold; special order
Whenever any sheriff or coroner, or other person to whom any writ of execution is directed levies on the goods and chattels or on the real estate of the party named therein, and such sheriff, coroner or other person dies or becomes disabled by law to discharge the duties of his office or appointment, or removes himself out of the jurisdiction of the state, and continues to reside thereout, without discharging the duties of his office or appointment, by a sale of the property or estate so levied on, then, or in either of such cases, the court, in which judgment is or shall be had, may proceed in a summary manner to order the sheriff or coroner, for the time being, of the county where the levy was made, to sell the property or estate so levied on, or so much thereof as may be sufficient to satisfy the whole or the residue of the moneys due on such execution. Thereupon the sheriff or coroner shall make the sale, and shall be entitled to the same fees for services done, and liable to all the penalties and consequences of law for neglect of duty, all as if the execution had been originally directed to him.

L.1951 (1st SS), c.344.



Section 2A:17-46 - Effect Of Sales Under Execution And Conveyances By Sheriffs Or Coroners For The Time Being

2A:17-46. Effect of sales under execution and conveyances by sheriffs or coroners for the time being
Any sale to be made by a sheriff or coroner for the time being, under authority of section 2A:17-45 of this title, of any estate, real or personal, and any conveyance to be made by such sheriff or coroner of any real estate so sold, shall be as good and effectual in the law, as if the writ or writs of execution on which such property or estate was levied, had been originally directed to such sheriff or coroner.

L.1951 (1st SS), c.344.



Section 2A:17-47 - Sales Made Prior To May 14, 1938, Under Execution, Decree, Order Or Judgment, Validated

2A:17-47. Sales made prior to May 14, 1938, under execution, decree, order or judgment, validated
L.1938, c. 171, p. 382, entitled "An act validating the sale of certain lands, tenements, hereditaments or real estate made under any decree, judgment or order of any court of this state, or any execution or other process issued thereon," effective May 14, 1938, saved from repeal.

L.1951 (1st SS), c.344.



Section 2A:17-48 - Deed By Sheriff After Expiration Of Term Of Office To Real Estate Sold Under Execution During Term Of Office

2A:17-48. Deed by sheriff after expiration of term of office to real estate sold under execution during term of office
If any real estate, levied upon by virtue of any valid writ of execution by any sheriff, shall have been or shall be sold by him under such levy during the term of his office, but shall not have been conveyed by deed by such sheriff during the term of his office, or if conveyed, the deed conveying the same shall have been lost before the record thereof, and the purchaser thereof shall have entered into and remained in possession of such real estate pursuant to such sale and purchase, such sheriff shall have full power, after the expiration of his term of office, to execute and deliver to the purchaser from him of any such real estate, a good and sufficient deed. If for any cause such sheriff is unable to execute and deliver his deed, the sheriff then in office is authorized and empowered to make, execute and deliver a good and sufficient deed to effectuate such conveyance. Either of said deeds shall have the same force and effect as if the sheriff first-mentioned had executed and delivered the same during his term of office.

L.1951 (1st SS), c.344.



Section 2A:17-49 - Deed To Real Estate Sold Under Execution On Death Or Disability Of Master Of The Superior Court, Sheriff Or Coroner

2A:17-49. Deed to real estate sold under execution on death or disability of master of the superior court, sheriff or coroner
If any master of the superior court or the sheriff or coroner of any county who has made or shall make sale of any real estate by virtue of an execution against the same shall abscond or depart from the state or be disqualified by law or shall die or have died, or in any way become incapable of making a deed or conveyance for the same, the court out of which such execution issued, upon satisfactory proof that such sale has been fairly and legally made, may appoint another master of the superior court or the then sheriff or coroner of the county, who shall have full power on tender of the purchase-money, or if the purchase-money or any part of it has been paid, then on proof of such payment and on tender of the residue if any there be, to execute and deliver to such purchaser or his legal representative a deed of the real estate so sold. The deed shall be as good and valid and have the same force and effect as if the master, sheriff or coroner who made such sale had executed and delivered a deed for the same in due form of law. The moneys received on such deed shall be paid to the person entitled thereto by law.

L.1951 (1st SS), c.344.



Section 2A:17-50 - Order To Issue Wage Execution; Application; Jurisdiction.

2A:17-50 Order to issue wage execution; application; jurisdiction.

2A:17-50. a. When a judgment has been recovered in the Superior Court, and where any wages, debts, earnings, salary, income from trust funds, or profits are due and owing to the judgment debtor, or thereafter become due and owing to him, to the amount of $48.00 or more a week, the judgment creditor may, on notice to the judgment debtor unless the court otherwise orders, apply to the court in which the judgment was recovered, or to the court having jurisdiction of the same, and upon satisfactory proofs, by affidavit or otherwise, of such facts, the court shall grant an order directing that an execution issue against the wages, debts, earnings, salary, income from trust funds, or profits of the judgment debtor.

b.Notwithstanding the provisions of subsection a. or any other law to the contrary, when a wage execution application is filed by the State arising out of a determination by a State department or agency that a person owes the department or agency a debt as defined in section 1 of P.L.2005, c.124 (C.2A:16-11.1), such application may be filed with the Office of Administrative Law rather than with the Superior Court.

L.1951 (1st SS), c.344; amended 1969, c.92, s.1; 1991, c.91, s.42; 2005, c.124, s.7.



Section 2A:17-51 - Effect Of Execution

2A:17-51. Effect of execution
On presentation of the execution mentioned in section 2A:17-50 of this title by the officer to whom delivered, for collection to the person or persons from whom such wages, debts, earnings, salary, income from trust funds or profits are due and owing, or thereafter become due and owing to the judgment debtor, such execution shall become a lien and a continuing levy upon the wages, debts, earnings, salary, income from trust funds or profits due or to become due to such judgment debtor to the amount specified therein.

L.1951 (1st SS), c.344.



Section 2A:17-52 - Number Of Executions Issued And Levied At Same Time; Priority.

2A:17-52 Number of executions issued and levied at same time; priority.

2A:17-52. Number of executions issued and levied at same time.

a.Only one execution against the wages, debts, earnings, salary, income from trust funds or profits of such judgment debtor shall be satisfied at one time, and where more than one execution shall be issued pursuant to the provisions of this article against the same judgment debtor, they shall be satisfied in the order of priority in which such executions are presented to the person or persons from whom such wages, debts, earnings, salary, income from trust funds or profits are due and owing, irrespective of the fact that such executions shall be issued out of different courts; provided, however, that where more than one such execution shall be presented to any such person on the same day and one of such executions derives from a court order for suitable support and maintenance of a wife, child or children it shall be first satisfied, notwithstanding the prior presentation on the same day of any other such execution.

b.Notwithstanding subsection a., any wage execution applications filed by the State after the effective date of P.L.2005, c.124, including those arising out of a determination by a State department or agency that a person owes the department or agency a debt as defined in section 1 of P.L.2005, c.124 (C.2A:16-11.1), shall have priority over any other wage execution filed on or after the effective date of this act except as follows:

(1)the execution set forth in this subsection shall not have priority over any execution that derives from a court order for suitable support and maintenance of a wife, child or children;

(2)the execution set forth in this subsection shall not have priority over any execution otherwise required to have priority pursuant to any other law.


L.1951 (1st SS), c.344; amended 1969, c.292, s.2; 2005, c.124, s.9.



Section 2A:17-53 - Payments By Persons Indebted To Debtor

2A:17-53. Payments by persons indebted to debtor
Any person, agent, treasurer or other fiduciary officer of a private or public municipal corporation, including any county, the State, or other governmental agency, to whom an execution mentioned in section 2A:17-50 of this Title is presented, and who shall at such time be indebted to the judgment debtor named in such execution, or who shall become indebted to such judgment debtor in the future, and while such execution shall remain a lien upon such indebtedness, shall pay over to the officer presenting the same, such amount of such indebtedness as such execution shall prescribe, less 5%, which amount shall be on account of compensation to such person, agent, treasurer or other fiduciary officer, for expense and services in payment of the execution, deductible from each payment made, until such execution shall be wholly satisfied. Such payment, together with the amount of said compensation, shall be credited to the account of the judgment debtor in payment of such execution and shall be a bar to any action for such payment, together with the amount of said compensation, by any such judgment debtor.

L.1951 (1st SS), c.344; amended by L.1970, c. 278, s. 1, eff. Dec. 3, 1970.



Section 2A:17-54 - Failure To Make Payments

2A:17-54. Failure to make payments
Failure or refusal to make the payments required by section 2A:17-53 of this title shall render such person, agent or officer so failing or refusing liable to an action therefor by the judgment creditor named in the execution. Any amount recovered by the judgment creditor in such an action shall be applied to the payment of the execution.

L.1951 (1st SS), c.344.



Section 2A:17-55 - Modification Of Execution.

2A:17-55 Modification of execution.

2A:17-55. Either party may apply at any time to the court or, in the case of executions pursuant to subsection b. of N.J.S.2A:17-50, to an Administrative Law Judge from which an execution mentioned in N.J.S. 2A:17-50 shall issue, upon such notice to the other party as such court shall direct, for a modification of such execution. Upon the hearing, such court or Administrative Law Judge may make such modification of such execution as shall be deemed just. Such execution as so modified shall continue in full force and effect until fully paid and satisfied, or until further modified as herein provided.

L.1951 (1st SS), c.344; amended 2005, c.124, s.10.



Section 2A:17-56 - Limitation On Amount Specified In Execution.

2A:17-56 Limitation on amount specified in execution.

2A:17-56. a. In no case shall the amount specified in an execution issued out of any court against the wages, debts, earnings, salary, income from trust funds or profits due and owing, or which may thereafter become due and owing to a judgment debtor, exceed 10%, unless the income of such debtor shall exceed 250 % of the poverty level for an individual taking into account the size of the individual's family, in which case the court out of which the execution shall issue may order a larger percentage.

b.Notwithstanding subsection a. or any other law to the contrary, for all wage execution applications filed by the State pursuant to subsection b. of N.J.S.2A:17-50 after the effective date of P.L.2005, c.124 (C.2A:16-11.1 et al.), the State may seek a wage execution of up to 25% of the debtor's gross earnings, provided that after the execution the debtor's income will not be less than 250 % of the poverty level for an individual taking into account the size of the individual's family.

Nothing in this subsection shall be construed to violate any provision of federal law.

L.1951 (1st SS), c.344; amended 1970, c.287, ss.1,3; 2005, c.124, s.11.



Section 2A:17-56.1A - Docketing Of Order In Any Court; Force And Effect

2A:17-56.1a. Docketing of order in any court; force and effect
An order directing that an execution issue against the defendant's wages pursuant to section 1 of P.L.1977, c. 292 (C. 2A:17-56.1) may be docketed in any other court and from the time of its docketing it shall have the same force and operation as an order of the court in which it is docketed.

L.1981, c. 203, s. 3, eff. July 9, 1981.



Section 2A:17-56.6 - Time Of Remission Of Wages By Employer

2A:17-56.6. Time of remission of wages by employer
An employer shall remit wages levied upon by a judgment or order of support within 10 days of the first wage payment after receipt of the judgment or order.

L.1981, c. 203, s. 4, eff. July 9, 1981.



Section 2A:17-56.7A - Short Title.

2A:17-56.7a Short title.

1.This act shall be known and may be cited as the "New Jersey Child Support Program Improvement Act."

L.1998,c.1,s.1.



Section 2A:17-56.7B - Findings, Declarations Relative To Child Support Reform.

2A:17-56.7b Findings, declarations relative to child support reform.

2.The Legislature finds and declares that:

a.Title III of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, provides New Jersey with the authority and guidance to structure and administer an effective and efficient child support program that is accessible to all the citizens of this State needing its services;

b.Work and the timely payment of child support promote the best interests of all families with children;

c.The expeditious establishment of paternity and child support obligations is integral to the development of a safety net for participants in the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) and their children. With the implementation of the Work First New Jersey program and its time-limited benefits, the establishment of child support orders and the collection of child support are essential to the ability of families to achieve and maintain self-sufficiency;

d.The early establishment of paternity and child support orders creates a basis for individual security and family stability, and fosters an understanding of personal responsibility in children and teenagers;

e.The efficient establishment of paternity and support obligations, and the effective enforcement and collection of child support obligations pursuant to the provisions of Pub.L.104-193, will maximize the federal funding available to New Jersey for these services; and

f.The provisions of this act incorporate and expand the fundamental concepts of P.L.1981, c.417 (C.2A:17-56.8 et seq.) and comply with the federal initiatives embodied in Pub.L.104-193.

L.1998,c.1,s.2.



Section 2A:17-56.8 - Enforcement Of Child Support Orders.

2A:17-56.8 Enforcement of child support orders.

2.Every complaint, notice or pleading for the entry or modification of a support order and every court order which includes child support shall include a written notice to the obligor stating that the child support provision of the order shall, and the health care coverage provision may, as appropriate, be enforced by an income withholding upon the current or future income due from the obligor's employer or successor employers and upon the unemployment compensation benefits due the obligor and against debts, income, trust funds, profits or income from any other source due the obligor except as provided in section 3 of P.L.1981, c.417 (C.2A:17-56.9). The written notice shall also state that the driver's license and professional or occupational licenses, or recreational or sporting license in accordance with P.L.1996, c.7 (C.2A:17-56.41 et seq.)held or applied for by the obligor may be denied, suspended or revoked if: the child support arrearage is equal to or exceeds the amount of child support payable for six months; the obligor fails to provide health care coverage for the children as ordered by the court for six months; or the obligor fails to respond to a subpoena relating to a paternity or child support proceeding; or a warrant for the obligor's arrest has been issued by the court due to failure to pay child support as ordered, failure to appear at a hearing to establish paternity or child support, or failure to appear at a hearing to enforce a child support order and said warrant remains outstanding. The written notice shall also state that the amount of a child support order and the provisions for health care coverage may be reviewed and updated when there has been a change in circumstances or in accordance with section 5 of P.L.1990, c.92 (C.2A:17-56.9a).

The court shall ensure that in the case of each obligor against whom a support order is or has been issued or modified, the obligor's income shall be withheld to comply with the order. An amount shall be withheld to pay the support obligation and it shall include an amount to be applied toward liquidation of arrearages reduced to judgments, payments for paternity testing procedures and provisions for health care coverage when applicable. These provisions shall also be applicable to all orders issued on or before the effective date of P.L.1985, c.278 (C.2A:17-56.16 et seq.).

A support provision contained in an order or judgment issued by the court shall be paid by income withholding unless the order or judgment specifically provides for an alternative payment arrangement to which the parties agree in writing or the obligor or obligee demonstrates and the court finds good cause for establishing an alternative arrangement.

L.1981,c.417,s.2; amended 1985, c.53; 1985, c.278, s.2; 1990, c.92, s.1; 1995, c.58, s.2; 1996, c.7, s.1; 1998, c.1, s.18.



Section 2A:17-56.9 - Income Withholding.

2A:17-56.9 Income withholding.

3.For support obligations that are payable through the Probation Division, the Probation Division shall mail the notice of immediate withholding to the obligor's payor if the payor is known. If the obligor's source of income is unknown at the time the Probation Division receives the support order, the Probation Division shall mail the notice to the payor within the time frame required pursuant to federal law. If an alternative payment arrangement has been ordered as provided in section 2 of P.L.1981, c.417 (C.2A:17-56.8) or a support order entered prior to October 1, 1996, the income withholding shall be initiated by the Probation Division when the obligor has failed to make the required child support payment and has arrearages accrued equal to the amount of the support payable for 14 days, or without regard to an arrearage or an alternative agreement if the obligee, for good cause, or the obligor requests that withholding be initiated. Subject to the provisions of P.L.1981, c.417 (C.2A:17-56.8 et seq.), an income withholding shall be initiated by the Probation Division and shall take effect without amendment to the support order or further court or quasi-judicial action and without regard to any alternative arrangements entered into by the parties or ordered by the court.

The total amount of income to be withheld shall not exceed the maximum amount permitted under section 303 (b) of the federal Consumer Credit Protection Act (15 U.S.C. s. 1673 (b)). The income withholding shall be carried out in full compliance with all procedural due process requirements. The Administrative Office of the Courts shall establish procedures for promptly terminating the withholding when necessary and for promptly refunding amounts which have been improperly withheld.

The Probation Division shall extend the income withholding system to include withholding from income derived within the State in cases where the applicable support order was issued in another state.

When an income withholding order has been issued in this State, it shall promptly be forwarded to the obligor's principal place of employment pursuant to P.L.1998, c.2 (C.2A:4-30.65 et seq.) or to the appropriate child support agency in the payor's state in the form prescribed by the federal Office of Child Support Enforcement. All procedural due process requirements of the state Title IV-D agency where the obligor has income shall apply to the income withholding.

L.1981,c.417,s.3; amended 1985, c.278, s.3; 1990, c.92, s.2; 1998, c.1, s.19.



Section 2A:17-56.9A - Review Of Child Support Payments; Adjustment Or Determination; Challenge.

2A:17-56.9a Review of child support payments; adjustment or determination; challenge.

5.At least once every three years, unless the State has developed an automated cost-of-living adjustment program for child support payments, the parties subject to a Title IV-D support order shall be provided notice of their right to request a review, which shall be conducted in accordance with the rules promulgated by the State IV-D agency in consultation with the Supreme Court. Such review shall take into account any changes in the financial situation or related circumstances of both parties and whether the order of child support is in full compliance with the child support guidelines.

Upon completing the review and if a change in the amount of child support is recommended, the State IV-D agency or designee shall so notify the obligor and obligee in writing of the child support amount that is recommended. The obligor and obligee shall be afforded not less than 30 days after such notification to file with the State IV-D agency and the court a challenge to such proposed adjustment or determination. If proof exists that the obligor and obligee have been provided with at least 30-days' notice of the proposed adjustment, the court shall adjust the child support amount as proposed by the department if either party does not challenge the recommended award within the prescribed time or fails to show good cause why the adjustment should not occur.

In accordance with section 351 of Pub.L.104-193, a proof or showing of a change in circumstances shall not be required prior to initiation of a review or for the adjustment of an order under the three-year review process; however, a proof or showing of a substantial change in circumstances shall be required prior to the initiation of a review or for the adjustment of an order outside the three-year review process.

L.1990,c.92,s.5; amended 1998, c.1, s.20.



Section 2A:17-56.9B - Rules, Regulations

2A:17-56.9b. Rules, regulations
a. The Commissioner of Human Services shall, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt and promulgate such rules and regulations as may be necessary for the implementation of this act.

b. The Supreme Court shall promulgate rules and procedures as may be necessary for the implementation of this act by the courts and probation departments.

L.1990,c.92,s.6.



Section 2A:17-56.10 - Notice To Obligor; Contest Of Withholding.

2A:17-56.10 Notice to obligor; contest of withholding.

4. a. If an income withholding initiated by the Probation Division is required pursuant to section 3 of P.L.1981, c.417 (C.2A:17-56.9), the Probation Division shall notify the obligor of the income withholding by regular mail to the obligor's last known address. The notice to the obligor shall be mailed at the same time as the notice to the payor, and shall inform the obligor that the withholding has commenced in accordance with section 314 of Pub.L.104-193. The notice to the obligor shall also include all of the information regarding the withholding that is included in the notice to the payor. An obligor may contest a withholding only on the basis of mistake of fact. The notice to the obligor shall include but need not be limited to: the amount to be withheld, including an amount to be applied toward liquidation of arrearages; a statement that the withholding applies to current and subsequent sources of income; the methods available for contesting the withholding on the grounds that the withholding is not proper because of mistake of fact; the period within which the Probation Division may be contacted in order to contest the withholding; and the procedures to follow if the obligor desires to contest the withholding on the grounds that the withholding or the amount thereof is improper due to a mistake of fact.

If an obligor contests the proposed withholding, the Probation Division shall schedule a hearing or review within 20 days after receiving notice of contest of the withholding. If it is determined that the withholding is to continue, the Probation Division shall provide notice to the obligor. Notice to the obligor shall include all of the information that is included in the notice to the payor in section 5 of P.L.1981, c.417 (C.2A:17-56.11). The Probation Division shall notify the obligor of the results of the hearing or review within five days of the date of the hearing or review.

b.If the court enters an order modifying alimony, maintenance or child support, the Probation Division shall amend the income withholding amount accordingly. This income withholding shall have priority over any other withholdings and garnishments without regard to the dates that the other income withholdings or garnishments were issued.

c.An income withholding made under P.L.1981, c.417 (C.2A:17-56.8 et seq.) shall continue until terminated by a court.

d.Where there is more than one support order for withholding against a single obligor, the payor shall withhold the payments to fully comply with the court orders on a pro rata basis to the extent that the total amount withheld from the obligor's income does not exceed the limits allowed under section 303(b) of the federal Consumer Credit Protection Act (15 U.S.C. s. 1673(b)). Payors may combine withheld amounts in a single payment for each appropriate probation department requesting withholding and separately identify the portion of the payment which is attributable to each obligor unless submitted pursuant to section 7 of P.L.1981, c.417 (C.2A:17-56.13) or through the use of electronic funds transfer.

L.1981,c.417,s.4; amended 1985, c.278, s.4; 1998, c.1, s.21.



Section 2A:17-56.11 - Notice To Payor; Binding

2A:17-56.11. Notice to payor; binding
5. a. An income withholding made under P.L.1981, c.417 (C.2A:17-56.8 et seq.) and provisions for health care coverage shall be binding upon the payor and successor payors immediately after service upon the payor by the Probation Division of a copy of the income withholding and an order for the provision of health care coverage, by regular mail. The payor is to pay the withheld amount to the Probation Division at the same time the obligor is paid. The payor shall implement withholding and the provisions for health care coverage no later than the first pay period that ends immediately after the date the notice was postmarked, except that the payor is not required to alter regular pay cycles to comply with the withholding. For each payment, other than payment received from the unemployment compensation fund, the payor may receive $1.00, which shall be deducted from the obligor's income in addition to the amount of the support order to compensate the payor for the administrative expense of processing the withholding.

Notice to the payor shall include, but not be limited to, instructions for the provisions for health care coverage, the amount to be withheld from the obligor's income and a statement that the total amount withheld for support and other purposes may not be in excess of the maximum amount permitted under section 303 (b) of the federal Consumer Credit Protection Act (15 U.S.C.s.1673 (b)); that the payor shall send the amount to the Probation Division at the same time the obligor is paid, unless the Probation Division directs that payment be made to another individual or entity; that the payor may deduct and retain a fee of $1.00 in addition to the amount of the support order except when the payment is received from the unemployment compensation fund; that withholding is binding on the payor until further notice by the Probation Division; that, in accordance with section 6 of P.L.1981, c.417 (C.2A:17-56.12), the payor is subject to a fine and civil damages as determined by the court for discharging an obligor from employment, refusing to employ, or taking disciplinary action against an obligor subject to an income withholding because of the withholding or any obligation which it imposes upon the payor; that the payor is subject to a fine as determined by the court for failure to withhold support from the obligor's income or pay the withheld amount to the Probation Division; that if the payor fails to take appropriate action with regard to the provisions for health care coverage or withhold wages in accordance with the provisions of the notice, the payor is liable for any medical expenses incurred by the children subject to the provisions for health care coverage and any amount up to the accumulated amount the payor should have withheld from the obligor's income; that the withholding shall have priority over any other legal process under State law against the same income; that the payor may combine withheld amounts from the obligor's income in a single payment to the Probation Division and separately identify the portion of the single payment which is attributable to each obligor unless submitted pursuant to section 7 of P.L.1981, c.417 (C.2A:17-56.13) or through electronic funds transfer; that if there is more than one support order for withholding against a single obligor, the payor shall withhold the payments on a pro rata basis to fully comply with the support orders, to the extent that the total amount withheld does not exceed the limits imposed under section 303 (b) of the federal Consumer Credit Protection Act (15 U.S.C. s.1673 (b)); that the payor shall implement withholding no later than the first pay period that ends immediately after the date the notice was postmarked, except that the payor is not required to alter regular pay cycles to comply with the withholding; and that the payor shall notify the Probation Division promptly upon the termination of the obligor's employment benefits and provide the obligor's last known address and the name and address of the obligor's new payor, if known.

A payor served with an income withholding notice shall be liable to the obligee for failure to deduct the amounts specified. The obligee or the Probation Division may commence a proceeding against the payor for accrued deductions, together with interest and reasonable attorney's fees.

In accordance with section 314 of Pub.L.104-193, a payor who complies with an income withholding notice that is regular on its face shall be immune from civil liability for conduct in compliance with the notice.

b.When a payor receives an income withholding notice issued by another state, the payor shall apply the income withholding law of the state in which the obligor's principal place of employment is located in determining:

(1)the payor's fee for processing the income withholding;

(2)the maximum amount permitted to be withheld from the obligor's income;

(3)the time periods within which the payor must implement the income withholding order and forward the child support payment;

(4)the priorities for withholding and allocating income withheld for multiple obligees; and

(5)any withholding terms or conditions not specified in the support order or notice.

c.If an obligor is injured and eligible for workers' compensation under chapter 15 of Title 34 of the Revised Statutes or other disability benefits, the payor shall forward a copy of the income withholding to the insurance carrier at the same time an obligor's claim for workers' compensation is submitted to the Division of Workers' Compensation in the Department of Labor. The income withholding shall be binding upon the insurance carrier and the insurance carrier shall implement the income withholding pursuant to the provisions of this section.

d.The Probation Division shall use the National Medical Support Notice for medical support orders upon its adoption by federal regulation pursuant to the "Child Support Performance and Incentive Act of 1998," Pub.L.105-200.

L.1981,c.417,s.5; amended 1985, c.278, s.5; 1989, c.215; 1990, c.92, s.3; 1995, c.58, s.3; 1998, c.1, s.22; 2000, c.81, s.2; 2001, c.188, s.1.



Section 2A:17-56.11A - Responsibilities Of Employer Relative To Medical Support Of Employee's Child

2A:17-56.11a. Responsibilities of employer relative to medical support of employee's child
1. When an obligor is eligible for health benefits plan coverage which includes dependents and is available through an employer in this State, and the obligor is required by a court or administrative order to provide medical support coverage for his child, the employer who is the payor shall:

a. Permit the obligor to enroll his child under the health benefits plan as a dependent, without regard to any enrollment season restrictions;

b. Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the health benefits plan if the obligor, who is the covered person, fails to enroll the child;

c. Not terminate coverage of the child unless:

(1) the obligor provides the payor with satisfactory written evidence that the court or administrative order is no longer in effect, or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage, or

(2) the payor is no longer providing or making available to its employees health benefits plan coverage which includes dependents; and

d.Withhold from the obligor's compensation the obligor's share, if any, of premiums for health benefits plan coverage for the obligor and the obligor's dependent and pay the withheld amount to the health benefits plan carrier or administrator, as appropriate, subject to federal regulations. The amount withheld shall not exceed the maximum amount permitted to be withheld under section 303(b) of the federal "Consumer Credit Protection Act," 15 U.S.C. 1673(b).

L.1995,c.287,s.1.



Section 2A:17-56.11B - Income Withholding Provisions Extended To Cover Medical Support Coverage

2A:17-56.11b. Income withholding provisions extended to cover medical support coverage
1.The income withholding provisions of P.L.1981, c.417 (C.2A:17-56.7 et seq.) shall be extended to include a withholding of income from the party responsible for maintaining medical support coverage for a child under a child support order issued pursuant to the provisions of N.J.S.2A:34-23 when the child is eligible for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and the party responsible for maintaining medical support coverage has received payment from a third party for the cost of health care services provided to the child but has not reimbursed the obligee or the health care provider who provided the services for the amount of the payment. A payment received on or after April 1, 1995 shall be subject to the provisions of this section.

The income withholding shall be subject to the following conditions: a. the amount of income withheld shall be to the extent necessary to reimburse the Division of Medical Assistance and Health Services in the Department of Human Services for the costs it incurred in covering the health care services for which the party responsible for maintaining medical support coverage received the payment; and b. the income withholding to reimburse the division shall be subordinate in priority to any other withholding under a child support order.

The Division of Medical Assistance and Health Services in the Department of Human Services, in consultation with the Administrative Office of the Courts, may initiate procedures for the withholding of income pursuant to this section.

As used in this section, "third party" means a third party as defined in section 3 of P.L.1968, c.413 (C.30:4D-3).

L.1995,c.290,s.1.



Section 2A:17-56.12 - No Discharge Or Discipline; Suit By Obligor

2A:17-56.12. No discharge or discipline; suit by obligor
The payor may not use an income withholding as a basis for the discharge of any obligor or for any disciplinary action against the obligor. A payor who discharges or disciplines an obligor in violation of this act or who discriminates in hiring because of an income withholding or a potential withholding is a disorderly person. Any obligor claiming to be aggrieved by an unlawful discharge may initiate suit in Superior Court for damages and reinstatement of employment. In any action, the prevailing party may be awarded reasonable attorney's fees; provided however, that no attorney's fees shall be awarded to the respondent unless there is a determination that the action was brought in bad faith. In addition to any other relief or affirmative action provided by law, the payor may be liable for twofold compensatory damages. Compensatory damages shall include the costs of proving the discharge, out-of-pocket expenses, and lost income. If the payor fails to withhold the amount of the order, the payor is liable for amounts up to the accumulated amount the payor should have withheld. Payors shall notify the probation department promptly of the termination of the obligor's employment and provide the obligor's last known address and the name and address of the obligor's new payor, if known.

L.1981, c.417, s.6. Amended by L.1985, c.278, s.6, eff. Oct. 1, 1985.



Section 2A:17-56.13 - Payments Made Through Probation Division.

2A:17-56.13 Payments made through probation division.

7.Until such time as a State disbursement unit is established pursuant to section 14 of P.L.1998, c.1 (C.2A:17-56.63), in every award for alimony, maintenance or child support payments the judgment or order shall provide that payments be made through the Probation Division of the county in which the obligor resides, unless the court, for good cause shown, otherwise orders. Upon entry of the judgment or order, the parties shall provide the court and the Probation Division with their Social Security numbers, residential and mailing addresses, telephone numbers, driver's license numbers, and the name, address and telephone number of their employers. Each judgment or order shall require that the obligor and obligee notify the Probation Division of any change of payor or change of address within 10 days of the change. Failure to provide this information shall be considered a violation of this order.

The order shall also inform the obligor that the address provided to the Probation Division shall be the address of record for subsequent support enforcement actions and that service of legal documents at that address shall be effective for the purpose of meeting due process requirements.

For the purposes of enforcing a support provision, the court may deem procedural due process requirements for notice and service of process to be met with respect to a party thereto upon delivery of written notice to the most recent residential or employer address filed with the Probation Division for that party. If a party fails to respond to a notice and no proof is available that the party received the notice, the Probation Division shall document to the court that it has made a diligent effort to locate the party by making inquiries that may include, but are not limited to: the United States Postal Service, the Division of Motor Vehicles in the Department of Transportation, the Division of Taxation in the Department of the Treasury and the Departments of Labor and Corrections. The Probation Division shall provide an affidavit to the court presenting such documentation of its diligent effort, which certifies its inability to locate the party, before any adverse action is taken based upon the party's failure to respond to the notice. When an obligor changes employment within the State while income withholding is in effect, the Probation Division shall notify the new payor that the withholding is binding on the new payor. When the Probation Division is unable to locate the obligor's current payor in order to effectuate an income withholding under P.L.1981, c.417 (C.2A:17-56.8 et seq.), the Probation Division is authorized to utilize any other procedure authorized by law to obtain this information.

L.1981,c.417,s.7; amended 1985, c.278, s.7; 1998, c.1, s.23.



Section 2A:17-56.13A - Alimony, Maintenance, Child Support Payments; Electronic Funds Transfer, Credit Card

2A:17-56.13a. Alimony, maintenance, child support payments; electronic funds transfer, credit card
a. Every probation department may establish a system to accept alimony, maintenance or child support payments through electronic funds transfer, credit card, or any other method deemed feasible by the department.

b. The Supreme Court of the State of New Jersey shall adopt Rules of Court appropriate or necessary to effectuate the purpose of this act.

L.1990,c.53,s.1.



Section 2A:17-56.14 - Filing Of Affidavit; Application For Payments

2A:17-56.14. Filing of affidavit; application for payments
An obligee who has not established a IV-D case through the probation department shall file an affidavit when applying for the income withholding, stating that the payments not made for support have accrued arrearages in an amount equal to the amount of support payable for 14 days. The probation department shall administer the withholding in accordance with procedures specified for keeping adequate records to document, track, and monitor support payments or establish or permit the establishment of alternative procedures for the collection and distribution of amounts withheld by an entity other than a designated public agency. Alimony, maintenance or child support payments not presently made through the probation department shall be so made upon application of either party unless the other party upon application to the court shows good cause to the contrary.

A monitoring fee of $25.00 annually shall be applied upon the request of either the obligor or obligee for the payment of support through the probation department, regardless of whether or not arrearages exist or withholding procedures have been instituted. The probation department shall monitor all amounts paid and the dates of payments and record them separately. The court and the probation department shall follow the procedures established in this act.

L.1981,c.417,s.8; amended 1985,c.278,s.8; 1990,c.92,s.4.



Section 2A:17-56.16 - Tax Setoff For Support, Indebtedness Cases

2A:17-56.16. Tax setoff for support, indebtedness cases
13. The Administrative Office of the Courts shall promulgate rules and regulations concerning procedures for determining which support cases, and which cases of indebtedness in accordance with section 1 of P.L.1995, c.290 (C.2A:17-56.11b), are appropriate for application of tax setoff, for verifying the accuracy of the amounts referred for setoff, notifying the State Department of the Treasury of any child support and other indebtedness subject to section 1 of P.L.1981, c.239 (C.54A:9-8.1) and changes thereto, and any other procedures necessary to comply with Pub.L. 98-378.

L.1985,c.278,s.13; amended 1995,c.290,s.2.



Section 2A:17-56.20 - Late Fees, Interest.

2A:17-56.20 Late fees, interest.

17. a. In enforcing all existing and future orders for support, and notwithstanding other provisions to the contrary, the State IV-D agency, without a new order, shall have the authority to assess interest or late payment fees on any support order not paid within 30 days of the due date.

b.The late payment fee or interest shall be determined by the State IV-D agency within amounts specified by the federal Department of Health and Human Services.

c.The fee or interest shall accrue as arrearages accumulate and shall not be reduced upon partial payment of arrears. The fee or interest may be collected only after the full amount of overdue support is paid and all State requirements for notice to the obligor have been met.

d.The collection of the fee or interest shall not directly or indirectly reduce the amount of current or overdue support paid to the obligee to whom it is owed.

e.The late payment fee or interest shall be uniformly applied in all cases administered under the State IV-D program, including public assistance, nonpublic assistance, and resource family cases.

L.1985,c.278,s.17; amended 2004, c.130, s.8.



Section 2A:17-56.21 - Information Provided To Credit Reporting Agencies.

2A:17-56.21 Information provided to credit reporting agencies.

18. a. The State IV-D agency shall have the authority to make available the name of any delinquent obligor and the amount of overdue support owed by the obligor to credit reporting agencies, subject to the conditions set forth in this section and privacy safeguards established by the commissioner. This information shall be provided only to an entity that has demonstrated to the satisfaction of the State IV-D agency that the entity is a credit reporting agency.

b.In all Title IV-D cases where the obligor is in arrears, the information shall be made available to credit reporting agencies.

c.The State IV-D agency may establish a fee for all requests which will be uniformly applied in all Title IV-D cases. Any fee charged shall be limited to the actual cost of providing the information.

d.Information with respect to a delinquent obligor shall be reported to credit reporting agencies only after the obligor has been afforded all procedural due process required under State law including notice and a reasonable opportunity to contest the accuracy of the information.

e.The State IV-D agency shall comply with all applicable procedural due process requirements before releasing information and may request information on an obligor from a credit reporting agency only after noticing the obligor of the State IV-D agency's intent to request the information.

L.1985,c.278,s.18; amended 1998, c.1, s.24.



Section 2A:17-56.22 - Fees For Application, Collection Of Child Support.

2A:17-56.22 Fees for application, collection of child support.

19. a. The State IV-D agency shall have the authority to charge an application fee to individuals not receiving Temporary Assistance for Needy Families who apply for IV-D services.

(1)The application fee shall be uniformly applied on a Statewide basis and shall be a flat dollar amount not to exceed $25 or other amount as may be appropriate for any fiscal year to reflect administrative costs.

(2)The fee shall be collected directly from the individual who applied for IV-D services.

(3)The State IV-D agency shall determine by regulation the distribution of the fees collected.

b.In addition to the application fee, the State IV-D agency shall charge a $25 annual fee for the collection of child support for IV-D services in those cases in which the State has collected at least $500 on behalf of an individual receiving support for a child who has never received Temporary Assistance for Needy Families.

The State IV-D agency shall have the authority to pay the fee using federal incentive dollars as available, and when not available, the State IV-D agency shall exercise its option under the federal "Deficit Reduction Act of 2005," Pub.L.109-171 and its implementing regulations to collect the fee from the non-custodial parent.

L.1985, c.278, s.19; amended 2008, c.101, s.1.



Section 2A:17-56.23 - Expedition Of Child Support Cases

2A:17-56.23. Expedition of child support cases
The Supreme Court shall adopt by court rule a system for expediting child support cases as required by Pub.L. 98-378 (42 U.S.C. s. 601 et seq.).

L. 1985, c. 278, s. 20, eff. Oct. 1, 1985.



Section 2A:17-56.23A - Enforcement Of Child Support Orders As Judgments; Prospective Modification Of Orders.

2A:17-56.23a Enforcement of child support orders as judgments; prospective modification of orders.

1.Any payment or installment of an order for child support, or those portions of an order which are allocated for child support, whether ordered in this State or in another state, shall be fully enforceable and entitled as a judgment to full faith and credit and shall be a judgment by operation of law on and after the date it is due. For obligors who reside or own property in this State, such judgments, once docketed with the Clerk of the Superior Court, shall have the same force and effect, be enforced in the same manner and be subject to the same priorities as a civil money judgment entered by the court. The State shall accord full faith and credit to child support judgments or liens of other states, whether arising by operation of law or having been entered by a court or administrative agency, when a Title IV-D agency, a party, or other entity seeking to enforce such a judgment or lien in this State files a Notice of Interstate Lien, in the form prescribed by the federal Office of Child Support Enforcement, and supporting documents with the Clerk of the Superior Court. An action to domesticate a foreign child support judgment or lien shall be consistent with the "Uniform Enforcement of Foreign Judgments Act," P.L.1997, c.204 (C.2A:49A-25 et seq.). Liens against real and personal property shall be subject to the same enforcement procedures as other civil money judgments except that no judicial notice or hearing shall be required to enforce the lien. No payment or installment of an order for child support, or those portions of an order which are allocated for child support established prior to or subsequent to the effective date of P.L.1993, c.45 (C.2A:17-56.23a), shall be retroactively modified by the court except with respect to the period during which there is a pending application for modification, but only from the date the notice of motion was mailed either directly or through the appropriate agent. The written notice will state that a change of circumstances has occurred and a motion for modification of the order will be filed within 45 days. In the event a motion is not filed within the 45-day period, modification shall be permitted only from the date the motion is filed with the court.

The non-modification provision of this section is intended to be curative and shall apply to all orders entered before, on and after the effective date of P.L.1993, c.45 (C.2A:17-56.23a).

L.1988,c.111,s.1; amended 1993, c.45; 1998, c.1, s.25.



Section 2A:17-56.23B - Judgment For Child Support Lien Against Net Proceeds Of Settlement; Priority

2A:17-56.23b. Judgment for child support lien against net proceeds of settlement; priority
1. a. A judgment for child support entered pursuant to P.L.1988, c.111 (C.2A:17-56.23a) and docketed with the Clerk of the Superior Court shall be a lien against the net proceeds of any settlement negotiated prior or subsequent to the filing of a lawsuit, civil judgment, civil arbitration award, inheritance or workers' compensation award. The lien shall have priority over all other levies and garnishments against the net proceeds of any settlement negotiated prior or subsequent to the filing of a lawsuit, civil judgment, civil arbitration award, inheritance or workers' compensation award unless otherwise provided by the Superior Court, Chancery Division, Family Part. The lien shall not have priority over levies to recover unpaid income taxes owed to the State. The lien shall stay the distribution of the net proceeds to the prevailing party or beneficiary until the child support judgment is satisfied.

As used in this act "net proceeds" means any amount of money, in excess of $2,000, payable to the prevailing party or beneficiary after attorney fees, witness fees, court costs, fees for health care providers, payments to the Medicaid program under section 6 of P.L.1979, c.365 (C.30:4D-7.1), reimbursement to the Division of Employment Security in the Department of Labor, the employer or employer's insurance carrier for temporary disability benefits that may have been paid pending the outcome of a workers' compensation claim as provided by section 1 of P.L.1950, c.174 (C.34:15-57.1), reimbursement to an employer or the employer's workers' compensation insurance carrier as provided in R.S.34:15-40, and other costs related to the lawsuit, inheritance or settlement are deducted from the award, proceeds or estate; "prevailing party" or "beneficiary" shall not include a partnership, corporation, limited liability partnership, financial institution, government entity or minor child; and "agent" means an authorized representative of the prevailing party or beneficiary, a union representative, an executor or administrator of a decedent's estate, an arbitrator or any other person or entity if such person or entity is responsible for the distribution of net proceeds to a prevailing party or beneficiary.

b.Before distributing any net proceeds of a settlement, judgment, inheritance or award to the prevailing party or beneficiary:

(1)the prevailing party or beneficiary shall provide the attorney, insurance company or agent responsible for the final distribution of such funds with a certification that includes the prevailing party's or beneficiary's full name, mailing address, date of birth and Social Security number; and

(2)the attorney representing the prevailing party or beneficiary shall initiate a search of child support judgments, through a private judgment search company that maintains information on child support judgments, to determine if the prevailing party or beneficiary is a child support judgment debtor.

If the prevailing party or beneficiary is not represented by an attorney, the judgment search shall be initiated by the opposing attorney, insurance company or agent before the proceeds are distributed to the prevailing party or beneficiary. In the case of a workers' compensation action, the Administrative Office of the Courts shall, at least once every 60 days, transmit information on child support judgment debtors to the Division of Workers' Compensation in the Department of Labor. The information shall include the debtor's name, Social Security number, the amount of the child support judgment, the Probation Division case number and the Probation Division office to which the judgment is payable. The Division of Workers' Compensation shall match the data received on child support judgment debtors against the information it maintains for individuals who have filed workers' compensation claims with the division. When a match is identified, the Division of Workers' Compensation shall notify the appropriate judge of compensation of the child support judgment before the decision, award, determination, judgment or order approving the settlement is rendered. The judge of compensation shall incorporate in the decision, award, determination, judgment or order approving the settlement, an order requiring the employer or the employer's insurance carrier to contact the Probation Division to satisfy the child support judgment out of the net proceeds of the workers' compensation award, order or settlement before any such monies are paid to the employee. The Division of Workers' Compensation shall be immune from any civil liability that may arise from any information provided by the division or any order issued by a judge of compensation relating to a child support judgment, in accordance with this section. In the case of judgments or settlements resulting from a labor arbitration involving employees of a school board or school district, a judgment search shall be initiated by the school board or district prior to the release of any net proceeds to the employees and only if there is an income withholding for child support active against the employee in the records of the school board or district. In the case of an inheritance, the executor or administrator of the decedent's estate shall initiate the judgment search. The judgment search company shall provide a certification to the attorney, insurance company, agent or party initiating the lawsuit identifying whether or not the prevailing party or beneficiary is a child support judgment debtor.

In the case of net proceeds that are to be paid through a structured settlement or other payment plan, the attorney, insurance company or agent shall be required to conduct the child support judgment search only at the time of settlement or prior to the distribution of the first payment under the plan. If a child support judgment is identified, the attorney, insurance company or agent shall provide the Probation Division with a copy of the structured settlement or payment plan within 30 days of identifying the child support judgment.

If there are no attorneys representing either party in a civil lawsuit, the party bringing the lawsuit shall initiate the judgment search and shall be required to file the certification with the court at least 10 working days prior to the trial or with the stipulation that the certification shall be filed at the time of the settlement or dismissal of the lawsuit.

For monies deposited with the court, no distribution of funds shall be made until the attorney, prevailing party or beneficiary provides the Clerk of the Superior Court with a copy of the certification showing that the prevailing party or beneficiary is not a child support judgment debtor.

The fee for a judgment search which is required by this section shall not exceed $10 for each name of a child support judgment debtor that is searched. The fee for a judgment search is chargeable against the net proceeds as a cost of the settlement, judgment, inheritance or award.

c.If the certification shows that the prevailing party or beneficiary is not a child support judgment debtor, the net proceeds may be paid to the prevailing party or beneficiary immediately. If the certification shows that the prevailing party or beneficiary is a child support judgment debtor, the attorney, insurance company or agent that initiated the search shall contact the Probation Division of the Superior Court to arrange for the satisfaction of the child support judgment. The attorney, insurance company or agent shall notify the prevailing party or beneficiary of the intent to satisfy the child support judgment prior to the disbursement of any funds to the prevailing party or beneficiary. Upon receipt of a warrant of satisfaction for the child support judgment, the attorney, insurance company or agent shall pay the balance of the settlement, judgment, award or inheritance to the prevailing party or beneficiary. If the net proceeds are less than the amount of the child support judgment, the entire amount of the net proceeds shall be paid to the Probation Division as partial satisfaction of the judgment.

If there are no attorneys representing either party in a civil lawsuit and the certification filed with the court shows that the prevailing party or beneficiary is a child support judgment debtor, the court shall order that the opposing party pay the amount of the child support judgment to the Probation Division before any funds are paid to the prevailing party or beneficiary. The court shall also insure that any judgment related to the lawsuit docketed with the Clerk of the Superior Court reflect the Probation Division's superior claim to such funds.

d.An attorney, insurance company or agent shall not be liable for distributing net proceeds to the prevailing party or beneficiary based on the results of a judgment certification showing the prevailing party or beneficiary is not the debtor of a child support judgment, if it is later shown that the prevailing party or beneficiary provided inaccurate personal information on the initial certification to the attorney, the insurer or agent.

e.An attorney, insurance company or agent who, in accordance with this act, satisfies a child support judgment from the net proceeds of a settlement, judgment, inheritance or award, shall not be liable for payments which otherwise would have been made pursuant to subsection a. of this section which were not so identified to the attorney, insurance company or agent at the time of satisfaction.

f.An attorney, insurance company or agent who, in accordance with this act, satisfies a child support judgment from the net proceeds of a settlement, judgment, inheritance or award, shall not be liable to the prevailing party or beneficiary or to that party's creditors.

g.An attorney shall not be required to challenge a child support judgment unless retained by the prevailing party or beneficiary to do so.

h.A private judgment search company is prohibited from using any information provided by an attorney, insurance company or agent in accordance with this act for any purpose other than: (1) determining if the prevailing party or beneficiary is the debtor of a child support judgment; and (2) preparing a certification as required pursuant to subsection b. of this section.

i.To the extent feasible and permitted by the Rules of Court, the Administrative Office of the Courts may share information on a child support judgment debtor with an insurance carrier for the sole purpose of complying with the provisions of P.L.2000, c.81 (C.2A:17-56.23b et al.).

L.2000,c.81, s.1.



Section 2A:17-56.24 - Monitoring Program; Report

2A:17-56.24. Monitoring program; report
a. The probation department in each county shall monitor the overall implementation of the State's child support enforcement program pursuant to Part D of subchapter IV of the Social Security Act (42 U.S.C. s. 651 et seq.), to ensure compliance with the provisions of this amendatory and supplementary act by collecting and maintaining individual and aggregate case statistics as required by the Administrative Office of the Courts.

b. The probation department in each county shall provide aggregate statistical reports of case statistics monthly to the State IV-D agency and the Administrative Office of the Courts.

c. The State IV-D agency shall compile the monthly statistical reports submitted by the probation departments and report to the Legislature on the agency's assessment of the effectiveness of this amendatory and supplementary act in enforcing support orders, 18 months after the effective date of this amendatory and supplementary act.

L. 1985, c. 278, s. 21, eff. Oct. 1, 1985.



Section 2A:17-56.25 - Rules, Regulations

2A:17-56.25. Rules, regulations
The Department of Human Services shall promulgate rules and regulations pursuant to its rule-making authority under the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) in order to effectuate the purposes of this act.

L. 1985, c. 278, s. 22, eff. Oct. 1, 1985.



Section 2A:17-56.27 - Short Title

2A:17-56.27. Short title
1. This act shall be known and may be cited as the "Child Support Collection Reform Act."

L.1993,c.110,s.1.



Section 2A:17-56.28 - Findings, Declarations

2A:17-56.28. Findings, declarations
2. The Legislature finds and declares that:



a. There is a direct correlation between children receiving AFDC benefits and non-payment of child support obligations.

b. Based on the 1992 Kids Count Report for New Jersey evidencing the increased number of children on welfare and living in poverty, it is necessary to make child support collections a major priority and expedite these collections through more efficient means.

c. The number of AFDC cases and the number of those cases that can benefit from expedited and more efficient child support collection is about 31,500.

d. It is the intent of this legislation that the State establish a pilot project whereby private collection agencies would be responsible for collecting outstanding child support in order to study the possibility that this method of collection may be the more effective way for the State to deal with the problem of delinquent child support.

L.1993,c.110,s.2.



Section 2A:17-56.29 - Pilot Project For Collection Of Child Support Arrearages By Private Collection Agency

2A:17-56.29. Pilot project for collection of child support arrearages by private collection agency
3. a. The Commissioner of Human Services shall establish a pilot project in three counties whereby the county probation department shall enter into a contract with a private collection agency for the purpose of collecting from an obligor, any arrearage of child support owed to a custodial parent that has not been paid for the past six months. Cases forwarded to the private collection agency shall include those whose arrearages have been outstanding for at least 18 months, but not more than 10% of the cases shall be delinquent for more than 18 months.

b. The obligor parent shall be responsible for payment of the private collection agency fee, which fee shall be a percentage of the amount collected in the contract.

c. Once an obligor parent becomes current on his child support payment and has established a regular payment schedule for at least four months, the case shall be referred back to the county probation department.

d. The county probation department shall be required to provide a listing of all outstanding cases of child support to the private collection agency under contract to collect the arrearage. Any arrearage collected by the private collection agency shall be forwarded to the county probation department for disbursement to the custodial parent. The disbursement shall not exceed 10 calendar days from the date of receipt by the probation department. The contract shall be made and awarded pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1993,c.110,s.3.



Section 2A:17-56.30 - Establishment, Monitoring, Evaluation Of Pilot Project

2A:17-56.30. Establishment, monitoring, evaluation of pilot project
4. The pilot project shall be established in Camden, Essex and Hudson counties. The commissioner shall monitor and evaluate the pilot project during the first year after its establishment and determine whether the use of private collection agencies should be used throughout the State. The commissioner shall also evaluate the feasibility of establishing a centralized data base which would coordinate the activities of the Department of Human Services and the Administrative Office of the Courts.

L.1993,c.110,s.4.



Section 2A:17-56.31 - Adoption Of Standards

2A:17-56.31. Adoption of standards
5. The Administrative Office of the Courts, in consultation with the Department of Human Services, shall adopt standards concerning the qualifications and responsibilities of private collection agencies that may enter into contracts with the probation departments and the contract provisions, including maximum fees that can be charged. The contracts shall comply with all applicable federal program requirements.

L.1993,c.110,s.5.



Section 2A:17-56.32 - Application For Waivers

2A:17-56.32. Application for waivers
6. The Department of Human Services shall apply for any waivers from the federal government which are necessary for approval and implementation of this act.

L.1993,c.110,s.6.



Section 2A:17-56.33 - Annual Report To Governor, Legislature

2A:17-56.33. Annual report to Governor, Legislature
7. The Department of Human Services, in conjunction with the Administrative Office of the Courts, shall submit an annual report to the Governor and the Legislature by December 31 of each year about the pilot project. This report shall contain, but not be limited to:

a. The number of cases referred by the probation departments to the collection agency;

b. The dollar amount of each outstanding case;



c. The number of cases in which an arrearage was collected and the dollar amount collected;

d. The number of uncollected cases and the dollar amount represented by those cases; and

e. An assessment of the success of the pilot project and the feasibility of establishing the use of private collection agencies Statewide.

L.1993,c.110,s.7.



Section 2A:17-56.34 - Information About Putative Fathers, Child Support Obligors.

2A:17-56.34 Information about putative fathers, child support obligors.

1.The Probation Division, the State IV-D agency and its designees, subject to privacy safeguards, shall be authorized to receive information concerning putative fathers and child support obligors from the following sources through electronic or other appropriate means:

a.To the extent permitted by R.S.54:50-9, records of the Division of Taxation in the Department of the Treasury containing information concerning an obligor's income or assets;

b.Direct, on-line access to the Division of Motor Vehicles' records, including, where possible, interface between automated systems;

c.Any record, paper, document or entity deemed by the Probation Division, the State IV-D agency or its designee to be a potential source of information concerning an obligor's income or assets. In order to obtain information pursuant to this subsection, the Probation Division and the State IV-D agency shall have the authority, as designated by the Commissioner of the Department of Human Services, to compel the production of books, papers, accounts, records and documents by subpoena. The subpoena shall be served by certified and regular mail on the person or entity in possession of the information or record that is sought and such service shall be considered consistent with procedural due process requirements. In all other respects, a subpoena issued under this section shall be subject to the same procedures as a subpoena issued by other agencies of this State. Actions relating to a subpoena issued under this section shall be heard in the court;

d.State lottery prize payments in excess of $600 made by the Department of the Treasury;

e.Record of a judgment or settlement of any civil action where a party is entitled to receive a monetary award made by the court or an inheritance; and

f.Record of an out-of-court settlement.

L.1995,c.322,s.1; amended 1998, c.1, s.26.



Section 2A:17-56.35 - Public Utility, Cable Television Companies As Source; Exemption For Long Distance Carriers.

2A:17-56.35 Public utility, cable television companies as source; exemption for long distance carriers.

2. a. If the State IV-D agency and its designees are unable to obtain information pursuant to section 1 of P.L.1995, c.322 (C.2A:17-56.34), then the agency and its designees may seek verifying information from public utility and cable television companies as required by Pub.L.104-193. Such information shall be limited to identifying information necessary to establish the name and address, or residency, if different from the address, of putative fathers and child support obligors.

b.A public utility or cable television company shall not be liable for damages for any civil action which may result from complying with the provisions of P.L.1995, c.322 (C.2A:17-56.34 et seq.).

c.A long distance carrier shall be exempt from the provisions of P.L.1995, c.322 (C.2A:17-56.34 et seq.).

L.1995,c.322,s.2; amended 1998, c.1, s.27.



Section 2A:17-56.36 - Rules, Regulations

2A:17-56.36.Rules, regulations
4.The Commissioner of Human Services shall, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and in conjunction with the Supreme Court, the Division of Motor Vehicles, the Administrative Office of the Courts and the Department of the Treasury , adopt and promulgate such rules and regulations as may be necessary for the implementation of this act, including, but not limited to: the protection of the confidential use of the information concerning putative fathers and child support obligors to safeguard against the unauthorized use, disclosure or publication of the information; and, the establishment of penalties for those cases in which the information is improperly used, disclosed or published beyond the purposes of this act.

L.1995,c.322,s.4.



Section 2A:17-56.41 - Consequences Of Obligor's Noncompliance, License Suspension, Revocation Hearing.

2A:17-56.41 Consequences of obligor's noncompliance, license suspension, revocation hearing.
3. a. If the child support arrearage equals or exceeds the amount of child support payable for six months or court-ordered health care coverage for the child is not provided for six months, or the obligor fails to respond to a subpoena relating to a paternity or child support action, or a child support-related warrant exists, and the obligor is found to possess a license in the State and all appropriate enforcement methods to collect the child support arrearage have been exhausted, the Probation Division shall send a written notice to the obligor, by certified and regular mail, return receipt requested, at the obligor's last-known address or place of business or employment, advising the obligor that the obligor's license may be revoked or suspended unless, within 30 days of the postmark date of the notice, the obligor pays the full amount of the child support arrearage, or provides proof that health care coverage for the child has been obtained, or responds to a subpoena, or makes a written request for a court hearing to the Probation Division. The obligor's driver's license shall be suspended by operation of law upon the issuance of a child support-related warrant. If a child support- related warrant for the obligor exists, the professional, occupational, recreational or sporting license revocation or suspension shall be terminated if the obligor pays the full amount of the child support arrearage, provides proof that health care coverage for the child has been obtained as required by the court order, or surrenders to the county sheriff or the Probation Division.

b.If the obligor fails to take one of the actions in subsection a. of this section within 30 days of the postmark date of the notice and there is proof that service on the obligor was effective, the Probation Division shall file a certification with the court setting forth the obligor's non-compliance with the support order and the obligor's failure to respond to the written notice of the potential license suspension or revocation. If, based on the papers filed by the Probation Division, the court is satisfied that service on the obligor was effective as set forth in this section, it shall without need for further due process or hearing, enter a court order suspending or revoking all licenses held by the obligor. Upon the entry of the order, the Probation Division shall forward a copy to the obligor and all appropriate licensing authorities.

For the purposes of this section, the court may deem procedural due process requirements for notice and service of process to be met with respect to a party thereto upon delivery of written notice to the most recent residential or employer address filed with the Probation Division for that party. If a party fails to respond to a notice and no proof is available that the party received the notice, the Probation Division shall document to the court that it has made a diligent effort to locate the party by making inquiries that may include, but are not limited to: the United States Postal Service, the Division of Motor Vehicles in the Department of Transportation, the Division of Taxation in the Department of the Treasury and the Departments of Labor and Corrections. The Probation Division shall provide an affidavit to the court presenting such documentation of its diligent effort, which certifies its inability to locate the party, before any adverse action is taken based upon the party's failure to respond to the notice.

c.If the obligor requests a hearing, the Probation Division shall file a petition for a judicial hearing in accordance with section 5 of P.L.1996, c.7 (C.2A:17-56.43). The hearing shall occur within 45 days of the obligor's request. If, at or prior to the hearing, the obligor pays the full amount of the child support arrearage or provides health care coverage as ordered, or responds to the subpoena or surrenders to the county sheriff or the Probation Division, the license revocation process shall be terminated. No license revocation action shall be initiated if the Probation Division has received notice that the obligor has pending a motion to modify the child support order if that motion was filed prior to the date that the notice of the license suspension or revocation was sent by the Probation Division. The court shall consider the Probation Division's petition to revoke or suspend a license in accordance with section 5 of P.L.1996, c.7 (C.2A:17-56.43).

L.1996,c.7,s.3; amended 1998, c.1, s.28.



Section 2A:17-56.42 - Payments Made Through Probation Division

2A:17-56.42. Payments made through Probation Division
4. Child support payments not presently made through the Probation Division shall be so made, upon the application of the obligee to the Probation Division and prior to the application of the provisions of this act.

L.1996,c.7,s.4.



Section 2A:17-56.43 - Suspension, Revocation Of License.

2A:17-56.43 Suspension, revocation of license.

5.The court shall suspend or revoke a license if it finds that: a. all appropriate enforcement methods have been exhausted, b. the obligor is the holder of a license, c. the requisite child support arrearage amount exists, health care coverage has not been provided as ordered pursuant to section 3 of P.L.1996, c.7 (C.2A:17-56.41), or there has been no response to a subpoena, d. no motion to modify the child support order, filed prior to the date that the notice of the license suspension or revocation was sent by the Probation Division, is pending before the court, and e. there is no equitable reason, such as involuntary unemployment, disability, or compliance with a court-ordered plan for the periodic payment of the child support arrearage amount, for the obligor's non-compliance with the child support order.

If the court is satisfied that these conditions exist, it shall first consider suspending or revoking a driver's license prior to a professional license. If the obligor fails to appear at the hearing after being properly served with notice, the court shall order the suspension or revocation of all licenses held by the obligor. In the case of a driver's license, if the court finds that the license revocation or suspension will result in a significant hardship to the obligor, to the obligor's legal dependents under 18 years of age living in the obligor's household, to the obligor's employees, or to persons, businesses or entities to whom the obligor provides goods or services, the court may allow the obligor to pay 25% of the past-due child support amount within three working days of the hearing, establish a payment schedule to satisfy the remainder of the arrearages within one year, and require that the obligor comply with any current child support obligation. If the obligor agrees to this arrangement, no suspension or revocation of any licenses shall be ordered. Compliance with the payment agreement shall be monitored by the Probation Division. If the obligor has good cause for not complying with the payment agreement within the time permitted, the obligor shall immediately file a motion with the court and the Probation Division requesting an extension of the payment plan. The court may extend the payment plan if it is satisfied that the obligor has made a good faith effort to comply with the plan and is unable to satisfy the full amount of past-due support within the time permitted due to circumstances beyond the obligor's control. In no case shall a payment plan extend beyond the date the dependent child reaches the age of 18. If the obligor fails to comply with the court-ordered payment schedule, the court shall, upon receipt of a certification of non-compliance from the obligee or Probation Division, and without further hearing, order the immediate revocation or suspension of all licenses held by the obligor. If required by existing law or regulation, the court shall order that the obligor surrender the license to the issuing authority within 30 days of the date of the order.

L.1996,c.7,s.5; amended 1998, c.1, s.29.



Section 2A:17-56.44 - Suspension, Revocation Procedures.

2A:17-56.44 Suspension, revocation procedures.

6. a. The Probation Division shall provide the licensing authority with a copy of the order requiring the suspension or revocation of a license. Upon receipt of an order requiring the suspension or revocation of a license, the licensing authority shall immediately notify the licensee of the effective date of the suspension or revocation, which shall be 20 days after the postmark of the notice, direct the licensee to refrain from engaging in the activity associated with the license, surrender any license as required by law, and inform the licensee that the license shall not be reinstated until the court or Probation Division certifies that the conditions which resulted in the suspension or revocation are satisfied. The Probation Division and the State IV-D agency in association with the affected licensing authorities may develop electronic or magnetic tape data transfers to notify licensing authorities of restrictions, suspensions, revocations and reinstatements. No liability shall be imposed on a licensing authority for suspending or revoking a license if the action is in response to a court order issued in accordance with P.L.1996, c.7(C.2A:17-56.41 et seq.). Licensing authorities shall not have jurisdiction to modify, remand, reverse, vacate or stay a court order to restrict, suspend or revoke a license for non-payment of child support.

b.If a licensee, upon receipt of the notice of suspension or revocation from the licensing authority, disputes that he is an obligor, the licensee shall notify the licensing authority and the Probation Division by registered mail within 20 days of the postmark of the notice and request a hearing. Upon receipt of the licensee's request for a hearing, the Probation Division shall determine if the licensee is an obligor. If the Probation Division determines that the licensee is an obligor, the Probation Division shall file a petition for a judicial hearing on the issue of whether the licensee is an obligor. The hearing shall occur within 30 days. If the Probation Division determines that the licensee is not an obligor, the Probation Division shall so notify the licensee and the licensing authority. The licensing authority shall not suspend or revoke a person's license, if the licensing authority received proper notice of the licensee's request for a hearing pursuant to this subsection, until the court finds that the licensee is an obligor. The Probation Division shall notify the licensing authority of the court's finding. Upon receipt of the court's finding that the licensee is an obligor, the licensing authority shall immediately suspend or revoke the obligor's license without additional review or hearing.

c.The revocation or suspension of a license ordered by the court in accordance with P.L.1996, c.7 (C.2A:17-56.41 et seq.) shall continue until the Probation Division or the obligor files with the licensing authority a certified court order restoring the license.

d.Each licensing authority shall require license applicants to certify on the license application form, under penalty of perjury, that the applicant does not have a child support obligation, the applicant does have such an obligation but the arrearage amount does not equal or exceed the amount of child support payable for six months and any court-ordered health care coverage has been provided for the past six months, the applicant has not failed to respond to a subpoena relating to a paternity or child support proceeding, or the applicant is not the subject of a child-support related warrant. A license shall not be granted to an obligor who applies for a license if there is an arrearage equal to or exceeding the amount of child support payable for six months, the applicant has not provided court-ordered health care coverage during the past six months or the applicant has failed to respond to a subpoena relating to a paternity or child support proceeding or is the subject of a child support-related warrant. The application form shall state that making a false statement may subject the applicant to contempt of court. It shall also state that if the applicant's certification is found to be false, the licensing authority shall take disciplinary action including, but not limited to, immediate revocation or suspension of the license.

e.For all licenses issued or renewed in the State after the effective date of P.L.1996, c.7(C.2A:17-56.41 et seq.), the licensing authority shall record the full name, mailing address, Social Security number and date of birth of the applicant or licensee. All affected licensing authorities shall cooperate and enter into agreements with the Probation Division and the State IV-D agency to exchange information to effectuate the purposes of P.L.1996, c.7(C.2A:17-56.41 et seq.). The Division of Motor Vehicles in the Department of Transportation and other appropriate licensing agencies shall amend their regulations and public notices to permit Social Security numbers collected by those agencies to be used for child support enforcement purposes. License information obtained through data matches with licensing authorities shall be maintained on the State case registry in the Department of Human Services for future use.

L.1996,c.7,s.6; amended 1998, c.1, s.30.



Section 2A:17-56.45 - Payment Of Fees

2A:17-56.45. Payment of fees
7. The obligor shall pay all fees associated with the revocation, suspension or reinstatement of a license. Any fees paid by the obligor to the licensing authority to issue, renew or maintain a license shall not be refunded if the license is suspended or revoked in accordance with P.L.1996, c.7 (C.2A:17-56.40 et al.).

L.1996,c.7,s.7.



Section 2A:17-56.46 - Information On Driver's License Suspension To Insurers

2A:17-56.46. Information on driver's license suspension to insurers
8.Information regarding driver's licenses suspended or revoked in accordance with P.L.1996, c.7 (C.2A:17-56.40 et al.) shall be made available by the Division of Motor Vehicles to insurance companies that issue motor vehicle policies. Insurance companies are prohibited from increasing a policyholder's rates solely because a license was suspended or revoked in accordance with P.L.1996, c.7 (C.2A:17-56.40 et al.).

L.1996,c.7,s.8.



Section 2A:17-56.47 - Due Process, Service

2A:17-56.47. Due process, service
9. All actions taken to suspend or revoke a license in accordance with P.L.1996, c.7 (C.2A:17-56.40 et al.) shall be carried out in full compliance with due process laws and the Rules Governing the Courts of the State of New Jersey. Service of process shall be made in accordance with applicable New Jersey court rules and statutes. For the purposes of P.L.1996, c.7 (C.2A:17-56.40 et al.), service of process may be effected by an employee of the Probation Division.

L.1996,c.7,s.9.



Section 2A:17-56.48 - Cooperative Agreements

2A:17-56.48. Cooperative agreements
10.The State IV-D agency shall enter into cooperative agreements for federal IV-D funding with the Department of Law and Public Safety and any other appropriate licensing authority that is responsible for administering license suspensions and revocations in accordance with P.L.1996, c.7 (C.2A:17-56.40 et al.) to the extent that the costs are eligible for federal financial participation under section 451 of Title IV, Part D of the federal Social Security Act (42 U.S.C.651 et seq.).

L.1996,c.7,s.10.



Section 2A:17-56.49 - Applicability Of Act.

2A:17-56.49 Applicability of act.

11.The license revocation provisions of P.L.1996, c.7 (C.2A:17-56.41 et seq.)apply to all orders issued before or after the effective date of P.L.1996, c.7(C.2A:17-56.41 et seq.). All child support arrearage and health care coverage provisions in existence on or before the effective date of P.L.1996, c.7 (C.2A:17-56.41 et seq.) shall be included in determining whether a case is eligible for enforcement in accordance with P.L.1996, c.7 (C.2A:17-56.41 et seq.). P.L.1996, c.7 (C.2A:17-56.41 et seq.)applies to all child support obligations ordered by any state, territory or district of the United States that are being enforced by the Probation Division, that are payable directly to the obligee, or have been registered in this State in accordance with the "Uniform Interstate Family Support Act," P.L.1998, c.2 (C.2A:4-30.65 et seq.).

L.1996,c.7,s.11; amended 1998, c.1, s.31.



Section 2A:17-56.50 - Annual Report

2A:17-56.50. Annual report
12.The Administrative Office of the Courts shall submit an annual report to the Governor and the Legislature regarding the number and type of licenses suspended or revoked in accordance with P.L.1996, c.7 (C.2A:17-56.40 et al.) and the total amount of child support collected due to P.L.1996, c.7 (C. 2A:17-56.40 et al.).

L.1996,c.7,s.12.



Section 2A:17-56.51 - Rules, Procedures, Regulations

2A:17-56.51. Rules, procedures, regulations
13.The Supreme Court may adopt rules and procedures for the implementation and administration of P.L.1996, c.7 (C.2A:17-56.40 et al.). The State IV-D agency and licensing authorities may adopt regulations to implement P.L.1996, c.7 (C.2A:17-56.40 et al.) pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1996,c.7,s.13.



Section 2A:17-56.52 - Definitions Relative To Child Support Reform.

2A:17-56.52 Definitions relative to child support reform.

3.As used in P.L.1998, c.1 (C.2A:17-56.7a et al.), P.L.1981, c.417 (C.2A:17-56.8 et al.), P.L.1988, c.111 (C.2A:17-56.23a), sections 13, 17 through 20 and 22 of P.L.1985, c.278 (C.2A:17-56.16, 2A:17-56.20 through 2A:17-56.23, and 2A:17-56.25), P.L.1990, c.53 (C.2A:17-56.13a), sections 5 and 6 of P.L.1990, c.92 (C.2A:17-56.9a and 2A:17-56.9b), P.L.1995, c.287 (C.2A:17-56.11a), P.L.1995, c.290 (C.2A:17-56.11b), P.L.1995, c.322 (C.2A:17-56.34 et seq.) and P.L.1996, c.7 (C.2A:17-56.41 et seq.):

"Account" means a demand deposit account, checking or negotiable order of withdrawal account, savings account, time deposit account, or money market mutual fund account. "Account" also includes an equity securities account if permitted under federal law.

"Administrative enforcement" means the use of high volume automated data processing to search various State data bases, including, but not limited to, license records, employment service data and State new hire registries, to determine whether information is available in response to a request made by another jurisdiction to enforce a support order.

"Appropriate enforcement methods" means mechanisms such as income withholding, withholding of civil lawsuits, and execution of the assets of the obligor which can result in immediate payment of the child support arrearage when available. In appropriate cases, the license revocation process may be used as an alternative to Rule 5:7-5 of the court rules.

"Arrearage" means the amount of unpaid support as determined by a court order or an administrative order from a state for support of a child or of a child and the custodial parent.

"Child" means a person, whether over or under the age of majority, who is or is alleged to be owed a duty of child support by that person's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support" means the amount required to be paid under a judgment, decree, or order, whether temporary, final or subject to modification, issued by the Superior Court, Chancery Division, Family Part or a court or administrative agency of competent jurisdiction of another state, for the support and maintenance of a child, or the support and maintenance of a child and the parent with whom the child is living, which provides monetary support, health care coverage, any arrearage or reimbursement, and which may include other related costs and fees, interest and penalties, income withholding, attorney's fees and other relief.

"Child support related warrant" means an outstanding warrant for the arrest of a child support obligor or putative father issued by the court for failure to pay child support as ordered, failure to appear at a hearing to establish paternity or child support, or failure to appear at a hearing to enforce a child support order.

"Commissioner" means the Commissioner of Human Services.

"Court" means the Superior Court, Chancery Division, Family Part.

"Court order" means an order of the court or an order from an administrative or judicial tribunal in another state that is competent to enter or modify orders for paternity or child support.

"Court rules" means the Rules Governing the Courts of the State of New Jersey.

"Credit reporting agency" means a nationally recognized credit reporting agency as approved by the commissioner and defined in the federal Fair Credit Reporting Act (15 U.S.C. s. 1681a(f)) as any entity which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing reports to third parties and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

"Custodial parent" means the parent or other person who has legal and physical custody of a child for the majority of the time. The custodial parent is responsible for the day-to-day decisions related to the child and for providing the basic needs of the child on a daily basis. The custodial parent is the person to whom child support is payable. In shared parenting situations, the custodial parent is known as the Parent of Primary Residence.

"Default order" means a court order entered due to a party's failure to answer a complaint or motion or to appear at a court proceeding as required, after being properly served with notice.

"Department" means the Department of Human Services.

"Employee" means an individual who is an employee within the meaning of chapter 24 of the Internal Revenue Code of 1986. Employee does not include an employee of a federal or state agency performing intelligence or counter-intelligence functions, if the head of such agency has determined that reporting could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

"Employer" has the meaning given the term in section 3401(d) of the Internal Revenue Code of 1986 and includes any governmental entity and labor organization.

"Financial institution" means: a depository institution as defined in 12 U.S.C. s.1813(c); an institution affiliated party as defined in 12 U.S.C. s.1813(u); a federal or State credit union as defined in 12 U.S.C. s.1752, including an institution affiliated party of a credit union as defined in 12 U.S.C. s.1786(r); a benefit association, insurance company, safe deposit company, money market mutual fund, or similar entity authorized to do business in this State. "Financial institution" also includes an investment and loan corporation if permitted under federal law.

"Health care coverage" means cash medical support, health insurance, dental insurance, eye care, pharmaceutical assistance and other types of medical support which are ordered by the court to maintain the health coverage of a child.

"Income" for the purposes of enforcing a support order, means, but is not limited to, commissions, salaries, earnings, wages, rent monies, unemployment compensation, workers' compensation, any legal or equitable interest or entitlement owed that was acquired by a cause of action, suit, claim or counterclaim, insurance benefits, claims, accounts, assets of estates, inheritances, trusts, federal or State income tax refunds, homestead rebates, State lottery prizes, casino and racetrack winnings, annuities, retirement benefits, veteran's benefits, union benefits, or any other earnings or other periodic entitlements to money from any source and any other property subject to withholding for child support pursuant to State law.

For the purposes of establishing a support order, income is defined pursuant to the child support guidelines in Appendix IX of the court rules.

"Labor organization" means a labor organization as defined in paragraph (5) of section 2 of the federal "National Labor Relations Act" (29 U.S.C. s.152) and includes any entity used by the organization and an employer to carry out the requirements of paragraph (3) of subsection (f) of section 8 of that act (29 U.S.C. s.158(f)(3)) or an agreement between the organization and the employer.

"License" means any license, registration or certificate issued by the State or its agencies or boards that is directly necessary to provide a product or service for compensation, to operate a motor vehicle, or for recreational or sporting purposes.

"Licensing authority" means any department, division, board, agency or other instrumentality of State government that issues a license, registration, certificate or other authorization to provide goods or services for compensation, to operate a motor vehicle, or for recreational or sporting purposes.

"Non-custodial parent" means the parent who does not have physical custody of the child on a day-to-day basis. In shared parenting situations, the non-custodial parent is known as the Parent of Alternate Residence.

"Obligee" means an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered; a state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or an individual seeking a judgment determining parentage of the individual's child or providing for the support of a child.

"Obligor" means an individual, or the estate of a decedent, who owes or is alleged to owe a duty of support, who is alleged but has not been adjudicated to be a parent of a child, or who is liable under a support order.

"Payor" means an employer or individual or entity that disburses or is in possession of income or assets payable to an obligor.

"Probation Division" means the Probation Division of the Superior Court, Chancery Division, Family Part.

"RURESA" means the "Revised Uniform Reciprocal Enforcement of Support Act (1968)," adopted in New Jersey as P.L.1981, c.243 (C.2A:4-30.24 et seq.).

"Spousal support" means a legally enforceable obligation assessed against a person for the support of a spouse or former spouse.

"State case registry" means the automated system maintained by the State IV-D agency that contains federally required information on child support cases.

"State IV-D agency" means the Department of Human Services.

"Support guidelines" means the set of presumptive standards for determining the amount of child support as established by the court in Appendix IX of the court rules.

"Support order" means a judgment, decree, or order, whether temporary, final or subject to modification, for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care coverage, arrearages or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees and other relief.

A support order shall be issued by the court or a court or administrative agency of another state.

"TANF" means the "Temporary Assistance to Needy Families" program established pursuant to Title IV-A of the federal Social Security Act (42 U.S.C. s.601 et seq.). TANF includes the Work First New Jersey program for dependent children and their parents established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.).

"Title IV-D" means Title IV-D of the federal Social Security Act (42 U.S.C. s.651 et seq.).

"Title IV-D case" means a case under Title IV-A or Title XIX of the federal Social Security Act (42 U.S.C. s.601 et seq.) that involves an assignment of support rights, an appropriate referral under Title IV-E of the federal Social Security Act (42 U.S.C. s.670 et seq.), a non-public assistance case in which an application for Title IV-D services has been filed and a fee paid, as appropriate, with the department, or an interstate case referred to the department by another jurisdiction.

"UIFSA" means the "Uniform Interstate Family Support Act" to be adopted by each state to replace RURESA pursuant to Pub.L.104-193.

L.1998,c.1,s.3.



Section 2A:17-56.53 - Actions Permitted By Department To Establish Paternity, Support Orders; Imposition Of Civil Penalty.

2A:17-56.53 Actions permitted by department to establish paternity, support orders; imposition of civil penalty.

4.Subject to safeguards on privacy and information security, prescribed pursuant to subsection b. of section 11 of P.L.1998, c.1 (C.2A:17-56.60), and appropriate procedural due process requirements including, as appropriate, notice, the opportunity to contest and notice of the right to appeal to the court, the department is authorized to take the following actions relating to the establishment of paternity or to the establishment, modification or enforcement of support orders, without the necessity of obtaining an order from the court, and to recognize and enforce the authority of state agencies of other states to take the following actions:

a.Require genetic testing for the purpose of paternity establishment;

b. (1) Subpoena any financial or other information needed for the establishment, modification or enforcement of a support order; and

(2)impose a civil penalty for failure to respond to a subpoena which shall not exceed: $25 per violation, or, if the failure to respond is the result of a conspiracy between the entity and the non-custodial parent not to supply the required information or to supply inaccurate or incomplete information, $500. Payment of the penalty may not be required, however, if in response to the imposition of the penalty, the person or entity complies immediately with the subpoena. All penalties assessed under this section shall be payable to the State Treasurer and may be recovered in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.;

c. (1) Request that any entity including for-profit, nonprofit and government employers, respond promptly to a request by the department or any out-of-State IV-D agency for information on the employment, compensation and benefits of any individual employed by the entity as an employee or contractor; and

(2)impose a civil penalty for failure to respond to any request which shall not exceed: $25 per violation, or, if failure to respond is the result of a conspiracy between the entity and the non-custodial parent not to supply the required information or to supply inaccurate or incomplete information, $500. Payment of the penalty may not be required, however, if in response to the imposition of the penalty, the person or entity complies immediately with the subpoena. All penalties assessed under this section shall be paid to the State Treasurer and may be recovered in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.;

d.Subject to the nonliability of entities that afford access, to obtain access, including automated access when feasible, to information contained in the following records:

(1)records of other State and local government agencies which include, but are not limited to:

(a)records of the Bureau of Vital Statistics in the Department of Health and Senior Services, and other agencies that collect vital statistics, including marriage, death and birth records;

(b)records of the Division of Taxation in the Department of the Treasury, and local tax and revenue records including address, employer, income and assets;

(c)records concerning real and titled personal property;

(d)records of occupational, professional, recreational and sporting licenses and records concerning the ownership and control of corporations, partnerships and other business entities;

(e)records of the Department of Labor, including wage, unemployment, disability and workers compensation records;

(f)records of agencies administering public assistance programs;

(g)records of the Division of Motor Vehicles in the Department of Transportation, including, but not limited to, motor vehicle and commercial license and registration records; and

(h)records of the Department of Corrections, including records related to State-sentenced inmates and parolees; and

(2)records held by private entities with respect to individuals who owe or are owed support, or against or with respect to whom a support obligation is sought, including information on the assets and liabilities of individuals held by financial institutions and the names and addresses of the individuals and the names and addresses of the employers of the individuals appearing in customer records of public utilities and cable television companies, pursuant to a subpoena authorized under subsection b. of this section;

e.Order income withholding in accordance with the provisions of State and federal law;

f. Direct the obligor or payor to change the payee pursuant to section 7 of P.L.1981, c.417 (C.2A:17-56.13) in cases where support is subject to an assignment or an application for Title IV-D services has been filed;

g.Secure assets to satisfy arrearages by:

(1)intercepting or seizing periodic or lump sum payments from: State or local agencies, including unemployment compensation, workers' compensation or other benefits; judgments, settlements and awards; inheritances; and lotteries;

(2)developing a bank information matching program and attaching and seizing assets of the obligor held in financial institutions located in this State in accordance with the provisions of P.L.1998, c.1 (C.2A:17-56.7a et al.);

(3)attaching public and private retirement funds as permitted under State law; and

(4)imposing a lien and initiating an execution or levy to force the sale of property and distribution of proceeds in accordance with N.J.S.2A:17-1 through N.J.S.2A:17-4, N.J.S.2A:17-57 through N.J.S.2A:17-76 and applicable court rules;

h.Require each party subject to a paternity or child support proceeding to file with the court and the State case registry upon the entry of an order and to update, as appropriate, information on the location and the identity of the party, including, but not limited to: Social Security number, telephone number, driver's license number, residential and mailing addresses, and the name, address, and telephone number of the party's employer; and

i.Unless otherwise ordered by the court in individual cases, increase the amount of monthly support payments to include amounts for arrearages in accordance with schedules approved by the court.

L.1998,c.1,s.4.



Section 2A:17-56.54 - Procedural Due Process Requirements For Enforcement Of Support Provision.

2A:17-56.54 Procedural due process requirements for enforcement of support provision.

5.For the purposes of enforcing a support provision in an order or judgment, procedural due process requirements may be deemed to have been met with respect to the party upon delivery of written notice to that party's most recent residential or employer address on file with the department, if there is a sufficient showing that diligent efforts have been made to locate the party by making inquiries that may include, but are not limited to, the United States Postal Service, Division of Motor Vehicles in the Department of Transportation, the Department of Labor, the Division of Taxation in the Department of the Treasury and the Department of Corrections. A certification documenting unsuccessful efforts to locate a party shall be provided to the court before any adverse action is taken based on failure of the party to respond to a notice. For the purposes of establishing or modifying the child support provision of a court order or judgment, service of process shall be consistent with court rules or applicable statutes.

L.1998,c.1,s.5.



Section 2A:17-56.55 - Determination Of Cooperation; Notification.

2A:17-56.55 Determination of cooperation; notification.

6.In accordance with regulations adopted by the commissioner, the department shall make the determination as to whether an individual who has applied for or is receiving public assistance or assistance under the State Medicaid program pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) or the Title IV-E program is cooperating in good faith in establishing the paternity of, or in establishing, modifying or enforcing a support order for any child of the individual by providing the name of the non-custodial parent and such other information as may be required for this purpose. The determination shall be made subject to good cause and other exemptions as specified by the commissioner, by regulation.

The department shall notify the individual and appropriate State or county entities administering TANF and appropriate State or county entities administering the State Medicaid program of each determination, and if noncooperation is determined, the basis therefor.

L.1998,c.1,s.6.



Section 2A:17-56.56 - Payment Of Past-due Support For Child Receiving Tanf Assistance.

2A:17-56.56 Payment of past-due support for child receiving TANF assistance.

7.In any case in which an obligor owes past-due child support with respect to a child receiving assistance under a State program funded under TANF, the department is authorized to petition the court to issue an order that requires the obligor: to pay the support in accordance with a plan approved by the court; or to participate in work activities as ordered by the court, if the obligor is subject to such a plan and is not incapacitated. A petition for participation in a work activity shall include a request to adjust the amount of the order in accordance with support guidelines and the plan.

L.1998,c.1,s.7.



Section 2A:17-56.57 - Information Provided By Financial Institutions On Non-custodial Parents.

2A:17-56.57 Information provided by financial institutions on non-custodial parents.

8. a. Each financial institution doing business in the State shall provide information to the department on all non-custodial parents who maintain an account at the financial institution and who owe past due child support that equals or exceeds the amount of support payable for three months and for which no regular payments are being made.

b.In order to provide the information required pursuant to subsection a. of this section, a financial institution shall enter into an agreement and, at its option:

(1)identify non-custodial parents by comparing records maintained by the financial institution with records provided by the department by name, address of record and either Social Security number, tax identification number or other identifying information;

(2)submit to the department a report that includes the name, address of record and either Social Security number, tax identification number or other identifying information of each individual maintaining an account at the financial institution as shown on its records of that account; or

(3)enter into an agreement with the department to provide the name, address of record and either Social Security number, tax identification number or other identifying information in a form and by a method mutually agreeable to the financial institution and the department.

c.The department shall enter into a cooperative agreement with financial institutions doing business in this State to provide the information required pursuant to subsection a. of this section on a quarterly basis, by electronic or magnetic media, mail, facsimile or any automated data exchange method or other means authorized by the department. The department shall establish, by regulation, and pay a reasonable fee for the data match provided for in this subsection. To the extent consistent with federal law, the department shall reimburse a financial institution for actual costs that are reasonably and efficiently incurred in conducting the data match provided for in this section.

d.In response to a notice of lien or levy, a financial institution shall encumber or surrender, as the case may be, assets held by the financial institution on behalf of any noncustodial parent who is subject to a child support lien pursuant to 42 U.S.C. s.666(a)(4). To the extent consistent with federal law, the encumbrance or surrender shall be subject to any right to any fees and penalties or set-off the financial institution may have against the assets under State law.

The assets shall be held and not distributed to any party until the contest period provided for in subsection f. of this section has expired or while an action on these assets is pending in court.

e.Notwithstanding any other law to the contrary, a financial institution that is directed to levy upon, block, freeze or encumber an account pursuant to the provisions of this section, is entitled to: (1) collect or deduct from the account its reasonable and normally scheduled processing fee for a levy; and (2) collect or deduct its normally scheduled account activity fee to maintain the account for any period the account is blocked, frozen or encumbered. The provisions of this section shall not be construed to preclude a financial institution from exercising its right to charge back or recoup a deposit to an account.

f.Notwithstanding any other provision of federal or State law to the contrary, a financial institution shall not be liable under any federal or State law to any person for any disclosure of information to the department for the purpose of establishing, modifying or enforcing a child support obligation of an individual, or for encumbering, holding, refusing to release to the obligor or surrendering any assets held by the financial institution, in response to a notice of lien or levy issued by the department, or for any other action taken in good faith to comply with the requirements of this section, regardless of whether the action was authorized or described pursuant to this section. The department shall provide notice of the intent to levy an account and an opportunity to contest the levy within 30 days of the date of the notice, in accordance with regulations adopted by the commissioner. A financial institution shall not be required to give notice to an account holder or customer that the financial institution has provided information or taken any action pursuant to the provisions of this section. The financial institution shall not be liable for failure to provide the notice.

g.In obtaining a financial record of an individual from a financial institution, the department may only disclose the financial information for the purpose of, and to the extent necessary to establish, modify or enforce a child support obligation of the individual.

h.If any officer or employee of the department knowingly, or by reason of negligence, discloses a financial record of an individual in violation of subsection g. of this section, the injured individual may bring a civil action for damages against the officer or employee. Unauthorized release of information shall also be cause for administrative discipline of any employee who engages in an unauthorized release. In the case of willful unauthorized release of information, such action by an employee shall be cause for termination of employment.

i.No liability shall arise under this section with respect to any disclosure which results from a good faith but erroneous interpretation.

j.No financial institution-affiliated party shall be required to provide information required by this section if the financial institution with which the party is affiliated has otherwise provided the required information.

k.The amount subject to levy in a joint account, as defined in section 2 of P.L.1979, c.491 (C.17:16I-2), shall be in accordance with the provisions of section 4 of P.L.1979, c.491 (C.17:16I-4).

L.1998,c.1,s.8.



Section 2A:17-56.58 - Establishment, Maintenance Of State Case Registry.

2A:17-56.58 Establishment, maintenance of State case registry.

9. a. The department shall establish and maintain a State case registry. The department shall regularly monitor cases in the registry with respect to which services are being provided under the State Title IV-D plan. The registry shall include information on:

(1)the amount and frequency of support owed and other amounts due or overdue under the support order, including arrearages, interest or late payment penalties and fees;

(2)any amounts described in paragraph (1) of this subsection that have been collected;

(3)the distribution of collected amounts;

(4)the date of birth of any child for whom the support order requires support;

(5)the amount of any lien imposed;

(6)information on administrative actions and administrative and judicial proceedings and court orders relating to paternity and support;

(7)information obtained from comparison with federal, State, or local sources of information; and

(8)any other relevant information.

b.Beginning October 1, 1998, the court shall transmit to the State case registry a copy of every judgment or order that includes a provision for child support.

L.1998,c.1,s.9.



Section 2A:17-56.59 - Availability Of Information To Federal, State Agencies.

2A:17-56.59 Availability of information to federal, state agencies.

10.All federal and state agencies conducting activities pursuant to the requirements of Title IV-D, shall have access directly or through the department to any system used by the Division of Motor Vehicles in the Department of Transportation and law enforcement agencies in the State to locate an individual. The information shall be made available to the department through electronic means when feasible.

L.1998,c.1,s.10.



Section 2A:17-56.60 - Access To, Use Of Social Security Numbers.

2A:17-56.60 Access to, use of social security numbers.

11. a. Subject to safeguards on privacy and information security provided for in this section:

(1)The Social Security number of an applicant for any professional or occupational license, recreational or sporting license, driver's license, or marriage license shall be recorded on the application;

(2)The Social Security number shall be placed in the record relating to: a divorce decree; support order in a divorce decree; support order and paternity determination or acknowledgment; and on a death certificate; and

(3)The Social Security number shall be made available to the department through electronic means when feasible.

b.The use or disclosure of information concerning applicants or recipients of support enforcement services is limited to purposes directly connected with:

(1)the administration of the State plan or program approved under part A, B, D, E, or F of Title IV or under Title I, X, XIV, XVI, XIX or XX of the federal Social Security Act (42 U.S.C.s.301 et seq.) or the supplemental security income program established under Title XVI of the federal Social Security Act (42 U.S.C.s.301 et seq.);

(2)any investigations, prosecution or criminal or civil proceeding conducted in connection with the administration of any such plan or program;

(3)the administration of any other federal or federally assisted program which provides assistance, in cash or in kind, or services, directly to individuals on the basis of need; and

(4)reporting to an appropriate agency or official, information on known or suspected instances of physical or mental injury, sexual abuse or exploitation, or negligent treatment or maltreatment of a child who is the subject of a child support enforcement activity under circumstances which indicate that the child's health or welfare is threatened thereby.

The department is prohibited from disclosing to any committee or federal, State or local legislative body any information that identifies by name or address any such applicant or recipient.

L.1998,c.1,s.11.



Section 2A:17-56.61 - Reports From Employers, Labor Organizations; Noncompliance; Penalties.

2A:17-56.61 Reports from employers, labor organizations; noncompliance; penalties.

12. a. All employers and labor organizations doing business in the State shall report to the department, or its designee:

(1)the hiring of, or contracting with, any person who works in this State and to whom the employer anticipates paying earnings; and

(2)the re-hiring or return to work of any employee who is laid off, furloughed, separated, granted a leave without pay, or terminated from employment in this State; and

(3)any other employee hired by the employer to work in the State who was not previously employed by the employer; or was previously employed by the employer but has been separated from the prior employment for at least 60 consecutive days.

b.An employer shall submit the information required in this subsection within 20 days of the hiring, re-hiring, or return to work of the employee, except that an employer who transmits reports magnetically or electronically shall report every 15 days in accordance with rules adopted by the commissioner. The report shall contain:

(1)the employee's name, address, date of birth and Social Security number; and

(2)the employer's name, address, and federal tax identification number.

c.An employer who fails to report, as required in this section, shall be given a written warning by the department for the first violation and shall be subject to a civil penalty which shall not exceed: $25 per violation, or, if the failure to report is the result of a conspiracy between the employer and the employee to not supply the required report or to supply a false or incomplete report, $500.

Payment of the penalty may not be required, however, if in response to the imposition of the penalty, the person or entity complies immediately with the new hire reporting requirements. All penalties assessed under this section shall be payable to the State Treasurer and may be recovered in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

d.The information provided pursuant to this section shall be shared with State agencies operating employment security and workers' compensation programs and with any other federal or State agency deemed appropriate by the commissioner.

L.1998, c.1, s.12; amended 2013, c.169.



Section 2A:17-56.62 - Fraudulent Transfers By Child Support Judgment Debtors.

2A:17-56.62 Fraudulent transfers by child support judgment debtors.

13.In any case in which the department knows of a transfer by a child support judgment debtor pursuant to the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq., with respect to which a prima facie case is established, the department shall seek to void the transfer or obtain a settlement in the best interest of the child support creditor.

L.1998,c.1,s.13.



Section 2A:17-56.63 - Establishment Of State Disbursement Unit.

2A:17-56.63 Establishment of State disbursement unit.

14. a. The department shall be responsible for the establishment of a State disbursement unit, on or before October 1, 1999, for the collection and disbursement of payments under support orders in all Title IV-D cases, and in all non-Title IV-D cases in which the support order was initially issued in the State on or after January 1, 1994, and in which the income of the non-custodial parent is subject to income withholding.

b.The department shall provide employers with one location to which income withholding shall be sent.

c.The department shall use automated procedures, electronic processes and computer driven technology to the maximum extent feasible, for efficient and economical collection and disbursement of support payments. All payments shall be disbursed in accordance with federal requirements.

d.On or before October 1, 1999, the department shall establish the capability to disburse child support payments by direct deposit, upon request of the payee,

L.1998,c.1,s.14.



Section 2A:17-56.64 - Use Of Administrative Enforcement.

2A:17-56.64 Use of administrative enforcement.

15. a. The department shall use administrative enforcement, to the same extent as used for intrastate cases, in response to a request made by another state to enforce a support order, and shall promptly report the results of the enforcement procedure to the requesting state. The department shall respond to a request made by another state to enforce a support order through electronic means, when feasible.

b.The department may, by electronic or other means, transmit to another state a request for assistance in enforcing support orders through administrative enforcement.

c.The requesting state's request shall:

(1)include such information as will enable the state to which the request is transmitted to compare the information about the case to the information in the databases of the state; and

(2)constitute a certification by the requesting state:

(a)of the amount of support under an order that the payment of which is in arrears; and

(b)that the requesting state has complied with all procedural due process requirements applicable to each case.

d.If the department provides assistance to another state pursuant to this section with respect to a case, neither state shall consider the case to be transferred to the caseload of the other state.

e.The department shall maintain records of: the number of requests for assistance received by the State; the number of cases for which the State collected support in response to the request; and the amount of support collected.

L.1998,c.1,s.15.



Section 2A:17-56.65 - Transfer Of Case Between Local County Welfare Agency And Probation Division.

2A:17-56.65 Transfer of case between local county welfare agency and probation division.

16.The State IV-D agency and the court may transfer a case between local county welfare agency and Probation Division offices, respectively, without the need for additional filing by the petitioner or service of process upon the respondent to retain jurisdiction over the parties. Notice shall be provided to the parties advising of the transfer.

L.1998,c.1,s.16.



Section 2A:17-56.66 - Regulations.

2A:17-56.66 Regulations.

17. a. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations to effectuate the purposes of this act and to comply with the requirements of Pub.L.104-193; except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the provisions of this act, which regulations shall be effective for a period not to exceed six months and may, thereafter, be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

b.The Attorney General and the Commissioners of Environmental Protection, Labor, Banking and Insurance, Health and Senior Services, Corrections, Transportation and Community Affairs may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt regulations, as appropriate, to effectuate the purposes of this act and to comply with the requirements of Pub.L.104-193; except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Attorney General and the respective commissioners may adopt, immediately upon filing with the Office of Administrative Law such regulations as the Attorney General or the respective commissioners deem necessary to implement the provisions of this act, which regulations shall be effective for a period not to exceed six months and may thereafter, be amended, adopted or readopted by the Attorney General or respective commissioners in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1998,c.1,s.17.



Section 2A:17-56.67 - Termination Of Obligation To Pay Child Support.

2A:17-56.67 Termination of obligation to pay child support.
1. a. Unless otherwise provided in a court order or judgment, the obligation to pay child support shall terminate by operation of law without order by the court on the date that a child marries, dies, or enters the military service. In addition, a child support obligation shall terminate by operation of law without order by the court when a child reaches 19 years of age unless:

(1)another age for the termination of the obligation to pay child support, which shall not extend beyond the date the child reaches 23 years of age, is specified in a court order;

(2)a written request seeking the continuation of child support is submitted to the court by a custodial parent prior to the child reaching the age of 19 in accordance with subsection b. of this section; or

(3)the child receiving support is in an out-of-home placement through the Division of Child Protection and Permanency in the Department of Children and Families.

b. (1) In response to a notice of proposed termination of child support issued in accordance with subsection d. of this section, a custodial parent may submit a written request, on a form and within timeframes promulgated by the Administrative Office of the Courts, with supporting documentation to the court, including a projected future date when support will terminate, seeking the continuation of child support beyond the date the child reaches 19 years of age in the following circumstances:

(a)the child is still enrolled in high school or other secondary educational program;

(b)the child is a student in a post-secondary education program and is enrolled for the number of hours or courses the school considers to be full-time attendance during some part of each of any five calendar months of the year; or

(c)the child has a physical or mental disability, as determined by a federal or State government agency, that existed prior to the child reaching the age of 19 and requires continued child support.

(2)A custodial parent may file a motion with the court seeking to extend the obligation to pay child support beyond the date the child reaches 19 years of age due to exceptional circumstances as may be approved by the court.

c.If the court finds that the request form and supporting documentation submitted by the custodial parent establish sufficient proof to continue the child support beyond the date a child reaches 19 years of age pursuant to paragraph (1) of subsection b. of this section, the child support obligation shall not be terminated by operation of law when the child reaches the age of 19, and the court shall issue an order establishing the prospective date of child support termination. A copy of the court order shall be provided to both parents of the child. A parent responsible for paying child support who disagrees with the court's decision to continue child support beyond the date the child reaches 19 years of age or who otherwise desires to modify or terminate the child support obligation may, at any time, file a motion with the court seeking relief from that obligation.

d.For child support orders that are administered by the Probation Division of the Superior Court, the Probation Division and the State IV-D agency shall cooperatively provide both parents with at least two written notices of a proposed termination of child support, which shall include information and the request form to facilitate the continuation of child support beyond the date the child reaches 19 years of age. The first notice shall be sent at least 180 days prior to the proposed termination date, and the second notice shall be sent at least 90 days prior to the proposed termination date. The second notice shall not be required whenever a custodial parent's request for continuation is pending or a new date of child support termination has been established. To the extent feasible, the Probation Division and the State IV-D agency shall cooperatively provide additional notice to the parents by text message, telephone message, or other electronic means. In addition, all orders and judgments that include a child support obligation entered after the effective date of P.L.2015, c.223 (C.2A:17-56.67 et seq.) shall contain information regarding the termination of child support obligations as provided in P.L.2015, c.223 (C.2A:17-56.67 et seq.).

e.Notwithstanding the provisions of this section, the obligation to pay child support shall terminate by operation of law when a child reaches 23 years of age. The Probation Division and the State IV-D agency shall cooperatively provide both parents with a written notice of termination at least 90 days prior to the termination date and, to the extent feasible, the Probation Division and the State IV-D agency shall cooperatively provide additional notice to the parents by text message, telephone message, or other electronic means. Nothing in this section shall be construed to:

(1)prevent a child who is beyond 23 years of age from seeking a court order requiring the payment of other forms of financial maintenance or reimbursement from a parent as authorized by law to the extent that such financial maintenance or reimbursement is not payable or enforceable as child support as defined in section 3 of P.L.1998, c.1 (C.2A:17-56.52); or

(2)prevent the court, upon application of a parent or child, from converting, due to exceptional circumstances including, but not limited to, a mental or physical disability, a child support obligation to another form of financial maintenance for a child who has reached the age of 23.

L.2015, c.223,s.1.



Section 2A:17-56.68 - Child Support Order To Remain In Effect For Other Children; Adjustment.

2A:17-56.68 Child support order to remain in effect for other children; adjustment.
2. a. Whenever there is an unallocated child support order for two or more children and the obligation to pay child support for one of the children is terminated by operation of law pursuant to section 1 of P.L.2015, c.223 (C.2A:17-56.67), the amount of the child support obligation in effect immediately prior to the date of the termination shall remain in effect for the other children. Either party may file an application with the court to adjust the remaining child support amount to reflect the reduction in the number of dependent children. For the purposes of this section, "unallocated" means a child support amount for the benefit of multiple children that does not specify the amount of child support for each child.

b.Whenever there is an allocated child support order for two or more children and the obligation to pay child support for one of the children is terminated by operation of law pursuant to section 1 of P.L.2015, c.223 (C.2A:17-56.67), the amount of the child support obligation shall be adjusted to reflect only the amount allotted for the remaining child or children. Either party may file an application with the court to adjust the remaining child support amount to reflect the reduction in the number of dependent children. For the purposes of this section, "allocated" means a child support amount for the benefit of multiple children that specifies the amount of support for each child as ordered by the court.

L.2015, c.223,s.2.



Section 2A:17-56.69 - Arrearages Due And Enforceable.

2A:17-56.69 Arrearages due and enforceable.



Section 2A:17-56.70 - Inapplicability Of Act Relative To Provisions Of Foreign Jurisdictions.

2A:17-56.70 Inapplicability of act relative to provisions of foreign jurisdictions.
4.The provisions of P.L.2015, c.223 (C.2A:17-56.67 et seq.) shall not apply to child support provisions contained in orders or judgments entered by a foreign jurisdiction and registered in New Jersey for modification or enforcement pursuant to the "Uniform Interstate Family Support Act," P.L.1998, c.2 (C.2A:4-30.65 et seq.) or any succeeding law that is substantially similar, or a law or procedure substantially similar to the "Uniform Reciprocal Enforcement of Support Act," originally adopted in New Jersey as P.L.1952, c.197 (C.2A:4-30.1 et seq.) but subsequently repealed, or the "Revised Uniform Reciprocal Enforcement of Support Act," originally adopted in New Jersey as P.L.1981, c.243 (C.2A:4-30.24 et seq.) but also subsequently repealed.

L.2015, c.223,s.4.



Section 2A:17-56.71 - Inapplicability Of Act.

2A:17-56.71 Inapplicability of act.
5.Nothing in P.L.2015, c.223 (C.2A:17-56.67 et seq.) shall:

a.require or relieve a parent from paying support or other costs while a child is enrolled full-time in a post-secondary education program;

b.prohibit the State IV-D agency or the Probation Division of the Superior Court from seeking to close a Title IV-D case or terminate its supervision of a child support order in accordance with procedures as provided under State or federal law and regulations or the Rules of Court;

c.prohibit any party from filing an application with the court seeking the termination of an order to pay child support for any cause other than those provided under P.L.2015, c.223 (C.2A:17-56.67 et seq.); or

d.prohibit the parties from consenting to a specific termination date for child support that does not exceed the date a child reaches 23 years of age, or to any other financial arrangements for a child that are not designated as child support, subject to the approval of the court.

L.2015, c.223,s.5.



Section 2A:17-56.72 - Construction Of Act.

2A:17-56.72 Construction of act.
6.Nothing in P.L.2015, c.223 (C.2A:17-56.67 et seq.) shall be construed to prevent a parent who is responsible for paying child support from petitioning the court for the termination of child support for good cause prior to the child reaching 19 years of age, or from petitioning the court to contest the extension of child support for a child beyond the date the child reaches 19 years of age, as provided in P.L.2015, c.223 (C.2A:17-56.67 et seq.).

L.2015, c.223,s.6.



Section 2A:17-56.73 - Preparation, Availability Of Information.

2A:17-56.73 Preparation, availability of information.
7.The Administrative Office of the Courts and the State IV-D agency shall cooperatively prepare and make available to the public information regarding the termination of child support obligations pursuant to P.L.2015, c.223 (C.2A:17-56.67 et seq.), including but not limited to: how parents may establish an alternative termination age or event; how support may be extended beyond the age of 19 under certain circumstances; and how parents may contest the continuation or termination of support as provided in P.L.2015, c.223 (C.2A:17-56.67 et seq.).

L.2015, c.223,s.7.



Section 2A:17-56.74 - Rules Of Court.

2A:17-56.74 Rules of Court.
8.The Supreme Court may adopt Rules of Court appropriate or necessary to effectuate the purposes of this act.

L.2015, c.223,s.8.



Section 2A:17-56.75 - Rules, Regulations.

2A:17-56.75 Rules, regulations.
9.The Commissioner of Human Services may adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.2015, c.223,s.9.



Section 2A:17-57 - Definition; Construction Of Article

2A:17-57. Definition; construction of article
As used in this article, "rights and credits" include all rights and credits which may be taken by writ of attachment against nonresident debtors, and also rights and credits of an equitable nature, except such income and property as is reserved or exempt by law, but wages, debts, earnings, salaries, income from trust funds and profits due and owing to a defendant in execution to the amount of less than $48.00 a week shall not be liable to be seized or taken by virtue of any execution, civil process or order directing payments to be made in installments. If they amount to $48.00 or more a week, not more than 10% thereof may be so seized or taken, unless they exceed the sum of $7,500.00 per annum, in which case the court may order a larger percentage.

Nothing contained in this article or article 7 shall be construed as impairing the rights of an execution creditor under other provisions of this chapter or any law of this State relating to executions, or as against any trust which was created by or the fund held in trust has proceeded from the defendant in execution.

L.1951 (1st SS), c.344; amended by L.1969, c. 92, s. 2; L.1970, c. 287, s. 2.



Section 2A:17-58 - Manner Of Levying And Taking

2A:17-58. Manner of levying and taking
Rights and credits shall be levied upon and taken as property is taken under writs of attachment against nonresident debtors.

L.1951 (1st SS), c.344.



Section 2A:17-59 - Rights And Credits Taken And Sold

2A:17-59. Rights and credits taken and sold
2A:17-59. Rights and credits of a defendant in execution, or within his custody or control as a representative if he is sued in a representative capacity, may be levied upon, taken and sold or collected by virtue of such execution, where the judgment is entered or docketed in the Superior Court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.43.



Section 2A:17-60 - Sales; Leave Of Court

2A:17-60. Sales; leave of court
Rights and credits levied upon shall not be sold without leave of the court.

Sales of rights in real estate taken hereunder shall be made in the manner provided by law for judicial sales of real estate.

Sales of rights and credits in the nature of personal property shall be made in the manner provided by law for judicial sales of chattels.

L.1951 (1st SS), c.344.



Section 2A:17-61 - Liquidation Of Rights And Credits By Levying Officer

2A:17-61. Liquidation of rights and credits by levying officer
In lieu of a sale, the officer levying the execution may, in his own name as such officer, liquidate such rights and credits by collection, or, with the assent of the judgment creditor and subject to the provisions of this article, in any other manner.

L.1951 (1st SS), c.344.



Section 2A:17-62 - Action Or Other Proceeding To Liquidate By Levying Officer

2A:17-62. Action or other proceeding to liquidate by levying officer
For the purpose of liquidation the officer levying the execution shall, at the request of the judgment creditor, sue or take proper judicial proceedings, in his own name as such officer, to obtain such recovery or relief as defendant or a receiver of defendant would be entitled to.

L.1951 (1st SS), c.344.



Section 2A:17-63 - Order To Garnishee To Pay Debt

2A:17-63. Order to garnishee to pay debt
After a levy upon a debt due or accruing to the judgment debtor from a third person, herein called the garnishee, the court may upon notice to the garnishee and the judgment debtor, and if the garnishee admits the debt, direct the debt, to an amount not exceeding the sum sufficient to satisfy the execution, to be paid to the officer holding the execution or to the receiver appointed by the court, either in 1 payment or in installments as the court may deem just.

L.1951 (1st SS), c.344.



Section 2A:17-64 - Order To Debtor To Pay In Installments; Modification

2A:17-64. Order to debtor to pay in installments; modification
2A:17-64. If it is made to appear that the judgment debtor is entitled to, or is in receipt of, an income or any property or money or things in action, or rights and credits, including such income as is derived from federal, state, county, municipal or other governmental sources, but not income or property as is recovered or exempt by law, the Superior Court may direct the judgment debtor to make payments at stated periods in installments, and upon such terms and conditions as the court may direct, out of the same, on account of the unsatisfied judgment. Application may be made at any time on behalf of the judgment creditor, his executor, administrator or assignee, or the judgment debtor, to modify the terms of such order, and the court may make such modification.

L.1951 (1st SS), c.344; amended 1991,c.91,s.44.



Section 2A:17-65 - Order Forbidding Transfer Or Other Disposition Of Property Or Money

2A:17-65. Order forbidding transfer or other disposition of property or money
2A:17-65. In aid of execution, the Superior Court upon proof by the oath of the party or his or its agent or attorney or of any other person, showing facts establishing that the judgment debtor has property or any person owes him or it, or holds money or property in possession or action in trust for him or it, or for his or its use over and above such property as is exempt or reserved by law, may make an order forbidding the payment of such debt, or the transfer of such property or money by or to such debtor, or any third person until the further order of the court. The term "property" shall include rights and credits as defined in article 8 of this title.

L.1951 (1st SS), c.344; amended 1991,c.91,s.45.



Section 2A:17-66 - Receiver; Appointment

2A:17-66. Receiver; appointment
2A:17-66. In aid of execution, the Superior Court may, on application of either the judgment creditor or the defendant and in its discretion, order the appointment of a receiver of the property and things in action belonging or due to or held in trust for the judgment debtor as aforesaid, at the time of the recovery of the judgment or at any time thereafter. The court may, at any time and in its discretion, order the receiver to give bond for the faithful performance of his duties, in an amount and with such security as it may by order prescribe.

L.1951 (1st SS), c.344; amended 1991,c.91,s.46.



Section 2A:17-67 - Powers And Duties Of Receiver

2A:17-67. Powers and duties of receiver
The receiver so appointed shall be vested with the title to the said rights and credits and shall have authority to receive and take into possession the remaining property specified in section 2A:17-65 of this title. The receiver shall liquidate by sale or otherwise, pursuant to the order of the court, and apply the same in payment of the judgment against the judgment debtor, the costs of the proceedings thereon and his reasonable compensation, to be taxed by the court, and pay the residue into the court in which the judgment was recovered or docketed, for disposal according to law.

The court shall order the judgment debtor to convey and deliver to such receiver all the property and rights in action and the evidence thereof. The receiver may sue or take proper judicial proceedings, in his own name as receiver, against any person to obtain such recovery or relief as defendant would be entitled to if no execution had issued.

L.1951 (1st SS), c.344.



Section 2A:17-68 - Receiver Subject To Authority And Orders Of Court

2A:17-68. Receiver subject to authority and orders of court
The receiver shall be subject to the authority and orders of the court, from time to time to be given by the court appointing him, and shall, on the fulfillment of his duties, or at other times when called upon, make report in writing to the court of his doings in the premises.

L.1951 (1st SS), c.344.



Section 2A:17-69 - Execution Against Survivors On Death Of Some

2A:17-69. Execution against survivors on death of some
If 1 or more of several parties against whom a judgment has passed dies after judgment, execution may issue against such parties as if no death had occurred. The execution shall be operative only against the persons and property of the survivors.

L.1951 (1st SS), c.344.



Section 2A:17-70 - Execution Against Executor, Administrator, Heir, Devisee Or Terre Tenant

2A:17-70. Execution against executor, administrator, heir, devisee or terre tenant
No execution against an executor, administrator, heir, devisee or terre tenant shall issue against his own goods and chattels or real estate, unless there is a general judgment or order against him rendering the same liable. If a writ of execution shall be issued against an heir, devisee or terre tenant, the writ, unless the judgment or order is general as aforesaid, shall only command the sheriff or other officer that he cause to be made the debt, damages and costs or sum of money mentioned in such writ of the real estate whereof the ancestor, testator or decedent was seized on the day when such real estate became liable as aforesaid, or at any time afterwards, or at the time of his death, as the case may require.

L.1951 (1st SS), c.344.



Section 2A:17-71 - Execution Against Estate Of Decedent Without Administration

2A:17-71. Execution against estate of decedent without administration
If a defendant, or 1 or more of several defendants against whom a judgment has passed, dies after judgment and the judgment is unsatisfied in whole or in part, then after 6 months after the death of such defendant, execution may, if the court shall, upon notice to all persons in interest, so order, issue against the goods and chattels and real estate of the decedent as if the death had not occurred. If objection is made by any interested party, then no order for execution shall be made until 3 months after the date when notice of the existence of the judgment was first given to either the executor or administrator or person in interest.

L.1951 (1st SS), c.344.



Section 2A:17-72 - Execution Against Taxing District

2A:17-72. Execution against taxing district
When any execution shall be issued upon a judgment against any taxing district, and there shall be found no property sufficient to satisfy the same by levy, the officer shall serve a copy of his execution upon the county board of taxation having jurisdiction over such taxing district; and the county board shall proceed in the manner and the execution shall be paid as provided by sections 54:4-43 and 54:4-44 of the title Taxation of the Revised Statutes.

L.1951 (1st SS), c.344.



Section 2A:17-73 - Execution Against School District Or Regional School Board

2A:17-73. Execution against school district or regional school board
Whenever an execution is issued against the board of education of a school district or a regional board of education of this state by any court of this state having authority to issue the same, upon a judgment against the board, and no property belonging to the district or regional board is found on which to levy and which is sufficient to satisfy the execution, the sheriff or other officer to whom the execution is directed shall serve a certified copy thereof upon the county board of taxation having jurisdiction over such school district or regional board of education; and the county board of taxation shall proceed in the manner, and the execution shall be paid, as provided by sections 54:4-43 and 54:4-44 of the title Taxation of the Revised Statutes.

L.1951 (1st SS), c.344.



Section 2A:17-74 - Execution Against Corporation; Names Of Directors And Officers And Schedule Of Property For Execution Officer

2A:17-74. Execution against corporation; names of directors and officers and schedule of property for execution officer
Every agent or person having charge or control of any property of a corporation shall, upon request therefor by any officer having for service a writ of execution against it, furnish to such officer the names of the directors and officers of the corporation, and a schedule of all its property, including debts due or to become due to it so far as he has knowledge thereof.

Any such agent or person who shall neglect or refuse to comply with the provisions of this section shall himself be liable to pay to the execution creditor the amount due on the execution, with costs.

L.1951 (1st SS), c.344.



Section 2A:17-75 - Application Of Debts Due To Corporation In Satisfaction Of Execution; Delivery And Assignment To Execution Officer

2A:17-75. Application of debts due to corporation in satisfaction of execution; delivery and assignment to execution officer
If any officer, holding an execution against a corporation, shall be unable to find other property belonging to the corporation liable to execution, either he or the judgment creditor may elect to satisfy such execution, in whole or in part, by any debts due to the corporation, in which case the agent or person having custody of any evidences of such debts shall deliver the same to the officer holding the execution, for the use of the creditor. Such a delivery, with a transfer in writing to the officer, for the use of the creditor, and notice to the debtor, shall be a valid assignment thereof.

Any such agent or person who neglects or refuses to comply with the provisions of this section shall himself be liable to pay to the execution creditor the amount due upon the execution with costs.

L.1951 (1st SS), c.344.



Section 2A:17-76 - Collection Of And Action On Assigned Debts By Execution Creditor

2A:17-76. Collection of and action on assigned debts by execution creditor
When debts due to a corporation have been delivered, transferred and assigned to an officer holding an execution against the corporation, for the use of the execution creditor, pursuant to section 2A:17-75 of this title, the creditor may sue for and collect the same, subject to such equitable set-offs on the part of the debtor as in other assignments.

L.1951 (1st SS), c.344.



Section 2A:17-77 - Against Whom Writ Not To Issue

2A:17-77. Against whom writ not to issue
No capias ad satisfaciendum shall issue in a civil action or an action for a penalty to take the body of:

a. A female; or

b. An infant under the age of 16 years; or

c. An infant above such age and under 21 years of age, if the court before which application for the writ is made, after determining the infant's age and the nature of the offense or action complained of, decides within its discretion that the writ shall not issue; or

d. A defendant who has been arrested on a capias ad respondendum in an action on contract on the ground of fraud in the inception of the contract, and as to whom it has been determined by the court at the trial that such fraud did not exist.

L.1951 (1st SS), c.344.



Section 2A:17-78 - Issue Of Writ On Judgments Founded On Contract

2A:17-78. Issue of writ on judgments founded on contract
A capias ad satisfaciendum shall not issue on a judgment founded upon contract, express or implied, except:

a. Where an order to hold the defendant to bail has been issued and remains in force; or

b. When due proof is made to the court, establishing:

1. The facts on which an order to hold to bail could issue under the provisions of section 2A:15-42 of this title; or

2. That defendant has rights or credits, money or effects in his own possession or the possession of some other person to his use, of the value of $50.00 or over, which he unlawfully refuses to apply in payment of the judgment against him.

L.1951 (1st SS), c.344.



Section 2A:17-79 - Issue Of Writ On Judgments In Tort Actions

2A:17-79. Issue of writ on judgments in tort actions
In all cases in which the first process shall be a summons, the writ of capias ad satisfaciendum shall not be issued against a defendant upon any judgment in an action of tort for injuries to the person or damages to property, unless the court finds that such injuries or damages were caused by the willful or malicious act of the defendant and an order is made that such writ be issued.

L.1951 (1st SS), c.344.



Section 2A:17-80 - Capias Or Other Execution Against Prisoner Escaping From Prison

2A:17-80. Capias or other execution against prisoner escaping from prison
If a person committed to prison by virtue of an execution escapes therefrom, the creditor at whose suit the prisoner was charged in execution at the time of the escape may retake the escaped prisoner by any new capias, or alias capias ad satisfaciendum, or sue forth any other kind of execution on the judgment, as if the body of the prisoner had never been taken in execution.

L.1951 (1st SS), c.344.



Section 2A:17-81 - Execution Against Estate Of Execution Debtor Whose Person Was Taken In Execution

2A:17-81. Execution against estate of execution debtor whose person was taken in execution
An execution creditor, his executor or administrator, may, when an execution debtor dies after execution has been issued against his person, but before the judgment under which it issued has been satisfied, have new execution against the goods and chattels and real estate of the execution debtor which he might have had if such debtor had not died.

Under the new execution, no real estate of such execution debtor shall be sold, which, at any time after the judgment against such debtor under which the original execution issued, has been sold by him, bona fide, and of which the proceeds of the sale have been either paid or secured to be paid to any of his creditors, with their privity or consent, in discharge of his debts, or some part thereof. Nor shall there be sold under such execution any real estate of the deceased debtor, which shall have been sold by reason of any other judgment against him.

L.1951 (1st SS), c.344.



Section 2A:17-82 - Contempt Proceedings Not Affected

2A:17-82. Contempt proceedings not affected
Nothing in this article shall be construed to apply to proceedings as for contempt to enforce civil remedies.

L.1951 (1st SS), c.344.



Section 2A:17-83 - Writ When Defendant Has Made Deposit In Lieu Of Bail

2A:17-83. Writ when defendant has made deposit in lieu of bail
If plaintiff, in an action in which defendant has been held to bail and defendant has made a deposit of cash with the court in lieu of bail, recovers judgment for an amount in excess of the sum deposited, he shall have a capias ad satisfaciendum against defendant for the collection of the balance due on the judgment.

L.1951 (1st SS), c.344.



Section 2A:18-27 - Life Of Execution And Return.

2A:18-27 Life of execution and return.

2A:18-27. A writ of execution issued out of the Superior Court, Law Division, Special Civil Part shall remain valid and effective for the purpose of a levy, and shall be operative and effective against any goods and chattels levied upon, for two years from the date of its issuance, unless sooner satisfied. Thereafter it shall be void. The officer shall make a return to the clerk of the proceedings had by him on such writ forthwith after a satisfaction thereof, otherwise within two years.

L.1951 (1st SS), c.344; amended 1991, c.91, s.49; 1999, c.80.



Section 2A:18-29 - Liability Of Officer To Judgment Creditor For Neglect Or Default In Making Execution

2A:18-29. Liability of officer to judgment creditor for neglect or default in making execution
2A:18-29. If, by reason of the negligence of an officer in the performance of any of the duties imposed upon him respecting an execution for the Superior Court, Law Division, Special Civil Part, the execution creditor fails to recover the amount, or any part thereof, to which he is entitled under the execution, with costs, the officer shall be liable to the execution creditor therefor, recoverable in an action of contract, with double costs.

L.1951 (1st SS), c.344; amended 1991,c.91,s.50.



Section 2A:18-32 - Docketing Judgments Of The Special Civil Part

2A:18-32. Docketing judgments of the Special Civil Part
2A:18-32. Any final judgment of the Special Civil Part when not less than $10, including costs, remains due thereon, may be docketed by the party recovering the same, his executors, administrators or assigns, with the Clerk of the Superior Court in the manner and with the effect hereinafter provided.

Any judgment recovered in the Special Civil Part in an action against any heir or devisee of a decedent by creditors of the decedent may be general or special and it may be docketed with the Clerk of the Superior Court and execution issued thereon in the same manner as if the action had originally been instituted in the Law Division.

This section shall not apply to judgments recovered in the Special Civil Part in actions to enforce a mechanic's lien claim, which shall be docketed as required by the mechanic's lien law.

L.1951 (1st SS), c.344; amended 1991,c.91,s.48.



Section 2A:18-33 - Docketing Of Judgment Pending Determination Of Motion For New Trial Or Appeal

2A:18-33. Docketing of judgment pending determination of motion for new trial or appeal
2A:18-33. During the pendency of a motion for a new trial, or an appeal, a judgment of the Superior Court, Law Division, Special Civil Part may be docketed unless otherwise ordered by the trial or appellate court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.51.



Section 2A:18-34 - Statement And Affidavit Filed With Clerk; Transcript Entry Of Judgment

2A:18-34. Statement and affidavit filed with clerk; transcript entry of judgment
2A:18-34. The clerk of the Superior Court, shall require that there be filed in his office a statement, signed by the clerk of the Special Civil Part in which the judgment was entered containing:

a. The name of the court,

b. The names of the parties to the action in which the judgment was rendered,

c. The name of the attorney, if any, of the party in whose favor the judgment was rendered,

d. The amount and date of the judgment and

e. The date of issue and return of execution, if any,

f. Which statement shall be accompanied by an affidavit of the party, his attorney or agent, in whose favor the judgment was rendered that, at the time of the filing of the statement a certain stated amount, not less than $10, was still due on the judgment.

Upon the filing of such statement, the clerk of the Superior Court shall enter in his docket a transcript of the judgment in words at length, containing the Special Civil Part in which the judgment was rendered, the style of the action, the names in full of the parties to the action, the name of the attorney, if any, of the party in whose favor the judgment was rendered, the amount recovered with costs, the substance of the return of the officer serving the process, and the amount stated to be due in the affidavit.

L.1951 (1st SS), c.344; amended 1991,c.91,s.52.



Section 2A:18-35 - Issue And Return Of Execution Not Necessary

2A:18-35. Issue and return of execution not necessary
2A:18-35. It shall not be necessary, before obtaining the statement mentioned in this article, that execution issue out of and be returned into the Superior Court, Law Division, Special Civil Part. The statement may be made and filed at any time after judgment entered in that court, with the same effect as if execution had been issued and returned. If, however, execution has issued, the statement shall not be made and filed before a return has been made to the execution.

L.1951 (1st SS), c.344; amended 1991,c.91,s.53.



Section 2A:18-36 - Clerks' Dockets

2A:18-36. Clerks' dockets
2A:18-36. The clerk of the Superior Court shall provide and keep a docket, in which shall be entered, upon compliance with the provisions of this article, the judgments to be docketed pursuant to this article. The docket of the clerk of the Superior Court may be that one in which judgments of other courts are docketed.

L.1951 (1st SS), c.344; amended 1991,c.91,s.54.



Section 2A:18-37 - Indexes To Dockets; Dockets And Indexes Public Records

2A:18-37. Indexes to dockets; dockets and indexes public records
2A:18-37. The clerk of the Superior Court shall make and keep a complete alphabetical index to the dockets required to be kept by this article.

The dockets and the indexes thereto shall be public records, to which all persons desiring to examine the same shall have access.

L.1951 (1st SS), c.344; amended 1991,c.91,s.55.



Section 2A:18-38 - Operation And Effect Of Docketed Judgment In General

2A:18-38. Operation and effect of docketed judgment in general
2A:18-38. A judgment docketed in the Superior Court in the manner herein provided shall, from the time of its docketing, operate as though it were a judgment obtained in an action originally commenced in the Superior Court other than in the Special Civil Part.

L.1951 (1st SS), c.344; amended 1991,c.91,s.56.



Section 2A:18-39 - Satisfaction Of Docketed Judgment; Entry

2A:18-39. Satisfaction of docketed judgment; entry
2A:18-39. Satisfaction of a judgment docketed as herein provided may be entered in the same manner and upon the same evidence in which satisfaction of an original judgment of the Superior Court other than of the Special Civil Part.

L.1951 (1st SS), c.344; amended 1991,c.91,s.57.



Section 2A:18-40 - Execution Out Of Superior Court On Docketed Judgment

2A:18-40. Execution out of Superior Court on docketed judgment
2A:18-40. Execution may issue on a judgment docketed as herein provided out of the Superior Court, with the same effect as to the real and personal property of the judgment debtor as if issued on a judgment originally obtained in the Superior Court other than in the Special Civil Part.

L.1951 (1st SS), c.344; amended 1991,c.91,s.58.



Section 2A:18-41 - Jurisdiction Of Special Civil Part Over Docketed Judgments

2A:18-41. Jurisdiction of Special Civil Part over docketed judgments
2A:18-41. After a judgment has been docketed as herein provided, no execution shall issue in the Special Civil Part. The Special Civil Part shall have original jurisdiction with respect to the granting of a new trial, the taking of an appeal or any other matter affecting the validity of the original judgment. Any order in connection with the validity of a judgment shall be filed in both the Superior Court and in the Special Civil Part.

L.1951 (1st SS), c.344; amended 1979,c.416; 1991,c.91,s.59.



Section 2A:18-42 - No Execution On Docketed Judgments Pending Application For New Trial Or Appeal

2A:18-42. No execution on docketed judgments pending application for new trial or appeal
2A:18-42. If a judgment has been docketed before the grant of a new trial or an appeal taken, no execution shall issue thereon pending the final determination of such proceedings.

L.1951 (1st SS), c.344; amended 1991,c.91,s.60.



Section 2A:18-43 - New Trial Notwithstanding Judgment Docketed And Execution Issued

2A:18-43. New trial notwithstanding judgment docketed and execution issued
2A:18-43. If a judgment has been docketed and execution issued thereon before the grant of a new trial by the Special Civil Part, the Special Civil Part may nevertheless grant a new trial, and, if granted, no further proceedings shall be had on the execution pending the determination of the new trial.

L.1951 (1st SS), c.344; amended 1991,c.91,s.61.



Section 2A:18-44 - Revival Of Docketed Judgment

2A:18-44. Revival of docketed judgment
2A:18-44. A judgment docketed as provided in this article may be revived by proceedings in the Superior Court in the same manner, in the like cases and with the like effect as if such judgment had been obtained in an action commenced in the Superior Court other than in the Special Civil Part.

L.1951 (1st SS), c.344; amended 1991,c.91,s.62.



Section 2A:18-45 - Entry In Docket Of Determination On Appeal

2A:18-45. Entry in docket of determination on appeal
If a judgment docketed as provided in this article is reviewed upon appeal, and a duly certified transcript of the judgment of the court upon the appeal shall be delivered to the clerk of the court wherein the judgment is docketed, such clerk shall file the transcript in his office, and enter, in short form, in the margin of the docket, opposite the entry of the judgment the substance of the determination upon the appeal.

L.1951 (1st SS), c.344.



Section 2A:18-51 - Tenancy Created By Agent; Termination By Owner; Recovery Of Possession Or Rentals

2A:18-51. Tenancy created by agent; termination by owner; recovery of possession or rentals
2A:18-51. If real estate is leased by an agent of the owner thereof, in his own name or as agent, the owner, his assignee or grantee may terminate the tenancy as the agent might do. The owner or his duly authorized agent, assignee or grantee may institute and maintain proceedings to recover the possession or the rentals thereof in their own names or in the name of the former agent, in the same manner and with the same effect as though the real estate had been leased in their own names.

L.1951 (1st SS), c.344; amended 1991,c.91,s.63.



Section 2A:18-52 - Dismissal Of Action Involving Title Of Land

2A:18-52. Dismissal of action involving title of land
If upon trial of a landlord and tenancy proceeding the plaintiff shall not be able to prove, by lease or other evidence, his right to the possession of the premises claimed by him without proving title to lands, tenements and hereditaments, the cause shall be dismissed, provided however that an assignee or grantee of a landlord may, at the trial or hearing, offer in evidence a deed or other writing for the purpose of showing the assignment or grant by the landlord. Furthermore a deed or other writing may be received for the purpose of showing the right to possession of the premises for the recovery of which the proceedings are brought.

L.1951 (1st SS), c.344.



Section 2A:18-53 - Removal Of Tenant In Certain Cases; Jurisdiction

2A:18-53. Removal of tenant in certain cases; jurisdiction
2A:18-53. Except for residential lessees and tenants included in section 2 of this act, any lessee or tenant at will or at sufferance, or for a part of a year, or for one or more years, of any houses, buildings, lands or tenements, and the assigns, undertenants or legal representatives of such tenant or lessee, may be removed from such premises by the Superior Court, Law Division, Special Civil Part in an action in the following cases:

a. Where such person holds over and continues in possession of all or any part of the demised premises after the expiration of his term, and after demand made and written notice given by the landlord or his agent, for delivery of possession thereof. The notice shall be served either personally upon the tenant or such person in possession by giving him a copy thereof or by leaving a copy of the same at his usual place of abode with a member of his family above the age of 14 years.

b. Where such person shall hold over after a default in the payment of rent, pursuant to the agreement under which the premises are held.

c. Where such person (1) shall be so disorderly as to destroy the peace and quiet of the landlord or the other tenants or occupants living in said house or the neighborhood, or (2) shall willfully destroy, damage or injure the premises, or (3) shall constantly violate the landlord's rules and regulations governing said premises, provided, such rules have been accepted in writing by the tenant or are made a part of the lease; or (4) shall commit any breach or violation of any of the covenants or agreements in the nature thereof contained in the lease for the premises where a right of re-entry is reserved in the lease for a violation of such covenants or agreements, and shall hold over and continue in possession of the demised premises or any part thereof, after the landlord or his agent for that purpose has caused a written notice of the termination of said tenancy to be served upon said tenant, and a demand that said tenant remove from said premises within three days from the service of such notice. The notice shall specify the cause of the termination of the tenancy, and shall be served either personally upon the tenant or such person in possession by giving him a copy thereof, or by leaving a copy thereof at his usual place of abode with some member of his family above the age of 14 years.

L.1951 (1st SS), c.344; amended 1966,c.319; 1974,c.49,s.1; 1991,c.91,s.64.



Section 2A:18-54 - Notices And Summons; Substituted Service; Service By Posting

2A:18-54. Notices and summons; substituted service; service by posting
Where for any reason, any of the notices required by section 2A:18-53 of this title, cannot be served as provided in said section or a summons and complaint cannot be served as in other actions, such notices or summons and complaint may be served upon any person actually occupying the premises, either personally or by leaving same with a member of his family above the age of 14 years, or when admission to the premises is denied or the tenant or occupant and all members of his family above the age of 14 years are absent from the premises, or there is no person actually occupying them, the officer or other person may post or affix a copy of the same upon the door or other conspicuous part of such premises. Such posting shall be deemed to be lawful service.

L.1951 (1st SS), c.344.



Section 2A:18-55 - Discontinuance Upon Payment Into Court Of Rent In Arrears; Receipt

2A:18-55. Discontinuance upon payment into court of rent in arrears; receipt
If, in actions instituted under paragraph "b" of section 2A:18-53 of this title, the tenant or person in possession of the demised premises shall at any time on or before entry of final judgment, pay to the clerk of the court the rent claimed to be in default, together with the accrued costs of the proceedings, all proceedings shall be stopped. The receipt of the clerk shall be evidence of such payment.

The clerk shall forthwith pay all moneys so received to the landlord, his agent or assigns.

L.1951 (1st SS), c.344.



Section 2A:18-56 - Proof Of Notice To Quit Prerequisite To Judgment

2A:18-56. Proof of notice to quit prerequisite to judgment
No judgment for possession in cases specified in paragraph "a." of section 2A:18-53 of this Title shall be ordered unless:

a. The tenancy, if a tenancy at will or from year to year, has been terminated by the giving of 3 months' notice to quit, which notice shall be deemed to be sufficient; or

b. The tenancy, if a tenancy from month to month, has been terminated by the giving of 1 month's notice to quit, which notice shall be deemed to be sufficient; or

c. The tenancy, if for a term other than at will, from year to year, or from month to month, has been terminated by the giving of one term's notice to quit, which notice shall be deemed to be sufficient; and

d. It shall be shown to the satisfaction of the court by due proof that the notice herein required has been given.

L.1951 (1st SS), c.344; amended by L.1975, c. 136, s. 1, eff. July 7, 1975.



Section 2A:18-57 - Judgment For Possession; Warrant For Removal; Issuance

2A:18-57. Judgment for possession; warrant for removal; issuance
If no sufficient cause is shown to the contrary when the action comes on for trial, the court shall issue its warrant to any officer of the court, commanding him to remove all persons from the premises, and to put the claimant into full possession thereof, and to levy and make the costs out of the goods and chattels of the person in possession.

No warrant of removal shall issue until the expiration of 3 days after entry of judgment for possession, except as provided for in chapter 42 of this Title.

L.1951 (1st SS), c.344; amended by L.1979, c. 392, s. 1, eff. Feb. 6, 1980.



Section 2A:18-58 - Execution Of Warrant; Use Of Force

2A:18-58. Execution of warrant; use of force
An officer, to whom a warrant is issued by virtue of this article, shall obey the command of and faithfully execute the same, and may, if necessary to the execution thereof, use such force as may be necessary.

L.1951 (1st SS), c.344.



Section 2A:18-59 - Review; Landlord Liable For Unlawful Proceedings

2A:18-59. Review; landlord liable for unlawful proceedings
Proceedings had by virtue of this article shall not be appealable except on the ground of lack of jurisdiction. The landlord, however, shall remain liable in a civil action for unlawful proceedings under this article.

L.1951 (1st SS), c.344.



Section 2A:18-59.1 - Terminally Ill Tenants

2A:18-59.1. Terminally ill tenants
Notwithstanding the provisions of any other law to the contrary, the Superior Court may authorize and review one year stays of eviction during which the tenant shall be entitled to renew the lease at its term of expiration, subject to reasonable changes proposed to the tenant by the landlord in written notice, whenever:

a. The tenant fulfills all the terms of the lease and removal is sought under subsection a. of N.J.S.2A:18-53 where a residential tenant holds over after written notice for delivery of possession; and

b. The tenant has a terminal illness which illness has been certified by a licensed physician; and

c. There is substantial likelihood that the tenant would be unable to search for, rent and move to a comparable alternative rental dwelling unit without serious medical harm; and

d. The tenant has been a tenant of the landlord for a least two years prior to the issuance of the stay.

In reviewing a petition for a stay of eviction, the court shall specifically consider whether the granting of the stay of eviction would cause an undue hardship to the landlord because of the landlord's financial condition or any other factor relating to the landlord's ownership of the premises.

L.1983,c.446,s.1; amended 1991,c.91,s.65.



Section 2A:18-59.2 - Inapplicability Of Act To Hotel, Motel Or Guest House Rented To Transient Guest Or Seasonal Tenant Or To Residential Health Care Facility

2A:18-59.2. Inapplicability of act to hotel, motel or guest house rented to transient guest or seasonal tenant or to residential health care facility
This act shall not apply to a hotel, motel or other guest house, or part thereof, rented to a transient guest or seasonal tenant, or a residential health care facility as defined in section 1 of P.L.1953, c. 212 (C.30:11A-1).

L.1983, c. 446, s. 2, eff. Jan. 9, 1984.



Section 2A:18-60 - Removal Of Proceedings Into Law Division

2A:18-60. Removal of proceedings into Law Division
2A:18-60. At any time before an action for the removal of a tenant comes on for trial, either the landlord or person in possession may apply to the Superior Court, which may, if it deems it of sufficient importance, order the cause transferred from the Special Civil Part to the Law Division.

L.1951 (1st SS), c.344; amended 1991,c.91,s.66.



Section 2A:18-61 - Trial By Jury In Law Division

2A:18-61. Trial by jury in Law Division
2A:18-61. A summary action for the removal of a tenant, commenced in the Special Civil Part but transferred to the Law Division shall be tried before a jury, unless a jury is waived.

L.1951 (1st SS), c.344; amended 1991,c.91,s.67.



Section 2A:18-61.1 - Grounds For Removal Of Tenants.

2A:18-61.1 Grounds for removal of tenants.

2.No lessee or tenant or the assigns, under-tenants or legal representatives of such lessee or tenant may be removed by the Superior Court from any house, building, mobile home or land in a mobile home park or tenement leased for residential purposes, other than (1) owner-occupied premises with not more than two rental units or a hotel, motel or other guest house or part thereof rented to a transient guest or seasonal tenant; (2) a dwelling unit which is held in trust on behalf of a member of the immediate family of the person or persons establishing the trust, provided that the member of the immediate family on whose behalf the trust is established permanently occupies the unit; and (3) a dwelling unit which is permanently occupied by a member of the immediate family of the owner of that unit, provided, however, that exception (2) or (3) shall apply only in cases in which the member of the immediate family has a developmental disability, except upon establishment of one of the following grounds as good cause:

a.The person fails to pay rent due and owing under the lease whether the same be oral or written; provided that, for the purposes of this section, any portion of rent unpaid by a tenant to a landlord but utilized by the tenant to continue utility service to the rental premises after receiving notice from an electric, gas, water or sewer public utility that such service was in danger of discontinuance based on nonpayment by the landlord, shall not be deemed to be unpaid rent.

b.The person has continued to be, after written notice to cease, so disorderly as to destroy the peace and quiet of the occupants or other tenants living in said house or neighborhood.

c.The person has willfully or by reason of gross negligence caused or allowed destruction, damage or injury to the premises.

d.The person has continued, after written notice to cease, to substantially violate or breach any of the landlord's rules and regulations governing said premises, provided such rules and regulations are reasonable and have been accepted in writing by the tenant or made a part of the lease at the beginning of the lease term.

e. (1) The person has continued, after written notice to cease, to substantially violate or breach any of the covenants or agreements contained in the lease for the premises where a right of reentry is reserved to the landlord in the lease for a violation of such covenant or agreement, provided that such covenant or agreement is reasonable and was contained in the lease at the beginning of the lease term.

(2)In public housing under the control of a public housing authority or redevelopment agency, the person has substantially violated or breached any of the covenants or agreements contained in the lease for the premises pertaining to illegal uses of controlled dangerous substances, or other illegal activities, whether or not a right of reentry is reserved to the landlord in the lease for a violation of such covenant or agreement, provided that such covenant or agreement conforms to federal guidelines regarding such lease provisions and was contained in the lease at the beginning of the lease term.

f.The person has failed to pay rent after a valid notice to quit and notice of increase of said rent, provided the increase in rent is not unconscionable and complies with any and all other laws or municipal ordinances governing rent increases.

g.The landlord or owner (1) seeks to permanently board up or demolish the premises because he has been cited by local or State housing inspectors for substantial violations affecting the health and safety of tenants and it is economically unfeasible for the owner to eliminate the violations; (2) seeks to comply with local or State housing inspectors who have cited him for substantial violations affecting the health and safety of tenants and it is unfeasible to so comply without removing the tenant; simultaneously with service of notice of eviction pursuant to this clause, the landlord shall notify the Department of Community Affairs of the intention to institute proceedings and shall provide the department with such other information as it may require pursuant to rules and regulations. The department shall inform all parties and the court of its view with respect to the feasibility of compliance without removal of the tenant and may in its discretion appear and present evidence; (3) seeks to correct an illegal occupancy because he has been cited by local or State housing inspectors or zoning officers and it is unfeasible to correct such illegal occupancy without removing the tenant; or (4) is a governmental agency which seeks to permanently retire the premises from the rental market pursuant to a redevelopment or land clearance plan in a blighted area. In those cases where the tenant is being removed for any reason specified in this subsection, no warrant for possession shall be issued until P.L.1967, c.79 (C.52:31B-1 et seq.) and P.L.1971, c.362 (C.20:4-1 et seq.) have been complied with.

h.The owner seeks to retire permanently the residential building or the mobile home park from residential use or use as a mobile home park, provided this subsection shall not apply to circumstances covered under subsection g. of this section.

i.The landlord or owner proposes, at the termination of a lease, reasonable changes of substance in the terms and conditions of the lease, including specifically any change in the term thereof, which the tenant, after written notice, refuses to accept; provided that in cases where a tenant has received a notice of termination pursuant to subsection g. of section 3 of P.L.1974, c.49 (C.2A:18-61.2), or has a protected tenancy status pursuant to the "Senior Citizens and Disabled Protected Tenancy Act," P.L.1981, c.226 (C.2A:18-61.22 et al.), or pursuant to the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.), the landlord or owner shall have the burden of proving that any change in the terms and conditions of the lease, rental or regulations both is reasonable and does not substantially reduce the rights and privileges to which the tenant was entitled prior to the conversion.

j.The person, after written notice to cease, has habitually and without legal justification failed to pay rent which is due and owing.

k.The landlord or owner of the building or mobile home park is converting from the rental market to a condominium, cooperative or fee simple ownership of two or more dwelling units or park sites, except as hereinafter provided in subsection l. of this section. Where the tenant is being removed pursuant to this subsection, no warrant for possession shall be issued until this act has been complied with. No action for possession shall be brought pursuant to this subsection against a senior citizen tenant or disabled tenant with protected tenancy status pursuant to the "Senior Citizens and Disabled Protected Tenancy Act," P.L.1981, c.226 (C.2A:18-61.22 et al.), or against a qualified tenant under the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.), as long as the agency has not terminated the protected tenancy status or the protected tenancy period has not expired.

l. (1) The owner of a building or mobile home park, which is constructed as or being converted to a condominium, cooperative or fee simple ownership, seeks to evict a tenant or sublessee whose initial tenancy began after the master deed, agreement establishing the cooperative or subdivision plat was recorded, because the owner has contracted to sell the unit to a buyer who seeks to personally occupy it and the contract for sale calls for the unit to be vacant at the time of closing. However, no action shall be brought against a tenant under paragraph (1) of this subsection unless the tenant was given a statement in accordance with section 6 of P.L.1975, c.311 (C.2A:18-61.9);

(2)The owner of three or less condominium or cooperative units seeks to evict a tenant whose initial tenancy began by rental from an owner of three or less units after the master deed or agreement establishing the cooperative was recorded, because the owner seeks to personally occupy the unit, or has contracted to sell the unit to a buyer who seeks to personally occupy it and the contract for sale calls for the unit to be vacant at the time of closing;

(3)The owner of a building of three residential units or less seeks to personally occupy a unit, or has contracted to sell the residential unit to a buyer who wishes to personally occupy it and the contract for sale calls for the unit to be vacant at the time of closing.

m.The landlord or owner conditioned the tenancy upon and in consideration for the tenant's employment by the landlord or owner as superintendent, janitor or in some other capacity and such employment is being terminated.

n.The person has been convicted of or pleaded guilty to, or if a juvenile, has been adjudicated delinquent on the basis of an act which if committed by an adult would constitute an offense under the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., involving the use, possession, manufacture, dispensing or distribution of a controlled dangerous substance, controlled dangerous substance analog or drug paraphernalia within the meaning of that act within or upon the leased premises or the building or complex of buildings and land appurtenant thereto, or the mobile home park, in which those premises are located, and has not in connection with his sentence for that offense either (1) successfully completed or (2) been admitted to and continued upon probation while completing, a drug rehabilitation program pursuant to N.J.S.2C:35-14; or, being the tenant or lessee of such leased premises, knowingly harbors or harbored therein a person who has been so convicted or has so pleaded, or otherwise permits or permitted such a person to occupy those premises for residential purposes, whether continuously or intermittently, except that this subsection shall not apply to a person harboring or permitting a juvenile to occupy the premises if the juvenile has been adjudicated delinquent upon the basis of an act which if committed by an adult would constitute the offense of use or possession under the said act. No action for removal may be brought pursuant to this subsection more than two years after the date of the adjudication or conviction or more than two years after the person's release from incarceration whichever is the later.

o.The person has been convicted of or pleaded guilty to, or if a juvenile, has been adjudicated delinquent on the basis of an act which if committed by an adult would constitute an offense under N.J.S.2C:12-1 or N.J.S.2C:12-3 involving assault, or terroristic threats against the landlord, a member of the landlord's family or an employee of the landlord; or, being the tenant or lessee of such leased premises, knowingly harbors or harbored therein a person who has been so convicted or has so pleaded, or otherwise permits or permitted such a person to occupy those premises for residential purposes, whether continuously or intermittently. No action for removal may be brought pursuant to this subsection more than two years after the adjudication or conviction or more than two years after the person's release from incarceration whichever is the later.

p.The person has been found, by a preponderance of the evidence, liable in a civil action for removal commenced under this act for an offense under N.J.S.2C:20-1 et al. involving theft of property located on the leased premises from the landlord, the leased premises or other tenants residing in the leased premises, or N.J.S.2C:12-1 or N.J.S.2C:12-3 involving assault or terroristic threats against the landlord, a member of the landlord's family or an employee of the landlord, or under the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., involving the use, possession, manufacture, dispensing or distribution of a controlled dangerous substance, controlled dangerous substance analog or drug paraphernalia within the meaning of that act within or upon the leased premises or the building or complex of buildings and land appurtenant thereto, or the mobile home park, in which those premises are located, and has not in connection with his sentence for that offense either (1) successfully completed or (2) been admitted to and continued upon probation while completing a drug rehabilitation program pursuant to N.J.S.2C:35-14; or, being the tenant or lessee of such leased premises, knowingly harbors or harbored therein a person who committed such an offense, or otherwise permits or permitted such a person to occupy those premises for residential purposes, whether continuously or intermittently, except that this subsection shall not apply to a person who harbors or permits a juvenile to occupy the premises if the juvenile has been adjudicated delinquent upon the basis of an act which if committed by an adult would constitute the offense of use or possession under the said "Comprehensive Drug Reform Act of 1987."

q.The person has been convicted of or pleaded guilty to, or if a juvenile, has been adjudicated delinquent on the basis of an act which if committed by an adult would constitute an offense under N.J.S.2C:20-1 et al. involving theft of property from the landlord, the leased premises or other tenants residing in the same building or complex; or, being the tenant or lessee of such leased premises, knowingly harbors therein a person who has been so convicted or has so pleaded, or otherwise permits such a person to occupy those premises for residential purposes, whether continuously or intermittently.

r.The person is found in a civil action, by a preponderance of the evidence, to have committed a violation of the human trafficking provisions set forth in section 1 of P.L.2005, c.77 (C.2C:13-8) within or upon the leased premises or the building or complex of buildings and land appurtenant thereto, or the mobile home park, in which those premises are located; or, being the tenant or lessee of such leased premises, knowingly harbors or harbored therein a person who has been engaged in human trafficking, or otherwise permits or permitted such a person to occupy those premises for residential purposes, whether continuously or intermittently. No action for removal may be brought pursuant to this subsection more than two years after the alleged violation has terminated. A criminal conviction or a guilty plea to a crime of human trafficking under section 1 of P.L.2005, c.77 (C.2C:13-8) shall be considered prima facie evidence of civil liability under this subsection.

For purposes of this section, (1) "developmental disability" means any disability which is defined as such pursuant to section 3 of P.L.1977, c.82 (C.30:6D-3); (2) "member of the immediate family" means a person's spouse, parent, child or sibling, or a spouse, parent, child or sibling of any of them; and (3) "permanently" occupies or occupied means that the occupant maintains no other domicile at which the occupant votes, pays rent or property taxes or at which rent or property taxes are paid on the occupant's behalf.

L.1974, c.49, s.2; amended 1975, c.311, s.1; 1981, c.8, s.1; 1981, c.226, s.13; 1989, c.294, s.1; 1991, c.91, s.68; 1991, c.307; 1991, c.509, s.19; 1993, c.342, s.1; 1995, c.269; 1996, c.131; 1997, c.228, s.1; 2000, c.113, s.3; 2013, c.51, s.7.



Section 2A:18-61.1A - Findings

2A:18-61.1a. Findings
The Legislature finds that:

a. Acute State and local shortages of supply and high levels of demand for residential dwellings have motivated removal of blameless tenants in order to directly or indirectly profit from conversion to higher income rental or ownership interest residential use.

b. This has resulted in unfortunate attempts to displace tenants employing pretexts, stratagems or means other than those provided pursuant to the intent of State eviction laws designated to fairly balance and protect rights of tenants and landlords.

c. These devices have circumvented the intent of current State eviction laws by failing to utilize available means to avoid displacement, such as: protected tenancies; rights to purchase; rent affordability protection; full disclosures relevant to eviction challenges; and stays of eviction where relocation is lacking.

d. It is in the public interest of the State to maintain for citizens the broadest protections available under State eviction laws to avoid such displacement and resultant loss of affordable housing, which, due to housing's uniqueness as the most costly and difficult to change necessity of life, causes overcrowding, unsafe and unsanitary conditions, blight, burdens on community services, wasted resources, homelessness, emigration from the State and personal hardship, which is particularly severe for vulnerable seniors, the disabled, the frail, minorities, large families and single parents.

e. Such personal hardship includes, but is not limited to: economic loss, time loss, physical and emotional stress, and in some cases severe emotional trauma, illness, homelessness or other irreparable harm resulting from strain of eviction controversy; relocation search and moving difficulties; anxiety caused by lack of information, uncertainty, and resultant planning difficulty; employment, education, family and social disruption; relocation and empty unit security hazards; relocation to premises of less affordability, capacity, accessibility and physical or environmental quality; and relocation adjustment problems, particularly of the blind or other disabled citizens.

f. It is appropriate to take legislative notice of relevant legislative findings adopted pursuant to section 2 of the "Senior Citizens and Disabled Protected Tenancy Act," P.L. 1981, c. 226 (C. 2A:18-61.23) and section 2 of the "Prevention of Homelessness Act (1984)," P.L. 1984, c. 180 (C. 52:27D-281), which, with the findings of this section, have relevance to this 1986 amendatory and supplementary act and P.L. 1974, c. 49 (C. 2A:18-61.1 et seq.).

g. This 1986 amendatory and supplementary act is adopted in order to protect the public health, safety and welfare of the citizens of New Jersey.

L. 1986, c. 138, s. 10, eff. Oct. 29, 1986.



Section 2A:18-61.1B - Permanent Retirement From Residential Use

2A:18-61.1b. Permanent retirement from residential use
If an owner seeks an eviction alleging permanent retirement of the premises from residential use pursuant to subsection h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1) and if, pursuant to land use law, nonresidential use of the premises is not permitted as a principal permitted use or is limited to accessory, conditional or public use, a rebuttable presumption is created that the premises are not and will not be permanently retired from residential use. Residential premises that are unoccupied, boarded up or otherwise out of service shall not be deemed retired from residential use unless they are converted to a principal permitted nonresidential use. No tenant shall be evicted pursuant to subsection h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1) if any State or local permit or approval required by law for the nonresidential use is not obtained. Nothing contained in this section shall be deemed to require obtaining a certificate of occupancy for the proposed use prior to an eviction. The detail specified in notice given pursuant to subsection d. of section 3 of P.L. 1974, c. 49 (C. 2A:18-61.2) shall disclose the proposed nonresidential use to which the premises are to be permanently retired.

L. 1986, c. 138, s. 2, eff. Oct. 29, 1986.



Section 2A:18-61.1C - 5-year Restriction

2A:18-61.1c. 5-year restriction
The Department of Community Affairs shall not approve an application for registration of conversion pursuant to "The Planned Real Estate Development Full Disclosure Act," P.L. 1977, c. 419 (C. 45:22A-21 et seq.) for any premises for a period of five years following the date on which any dwelling unit in the premises becomes vacant after notice has been given that the owner seeks to permanently board up or demolish the premises or seeks to retire permanently the premises from residential use pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1). Within five days of the date on which any owner provides notice of termination to a tenant pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1), the owner shall provide a copy of the notice to the Department of Community Affairs.

L. 1986, c. 138, s. 3, eff. Oct. 29, 1986.



Section 2A:18-61.1D - Maximum Authorized Rent

2A:18-61.1d. Maximum authorized rent
In a municipality which has an ordinance regulating rents in effect, if a dwelling unit in the premises becomes vacated after notice has been given that the owner seeks to permanently board up or demolish the premises or seeks to retire permanently the premises from residential use pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1) and if any time thereafter an owner permits the personal occupancy of the premises, the maximum rent authorized for a unit in the premises shall not exceed the rent that would have been authorized for that unit if there had been no vacancy or change of tenancy for the unit. Increased costs which occur during the period of vacancy, which are solely the result of the premises being vacated, closed and reoccupied and which do not add services or amenities not previously provided, or which add new services or amenities whose costs significantly reduce the affordability of the premises, shall not be used as a basis for any rent increase pursuant to any municipal rent regulation provision, fair return or hardship hearing before a municipal rent board or any appeal from such determination. Increased costs of new services and amenities create a rebuttable presumption that they significantly reduce the affordability of the premises, if they result in a doubling of the rent increases otherwise permitted by law during the period of vacancy. Within five days of the date on which any owner provides notice of termination to a tenant pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1), the owner shall provide a copy of the notice to the municipal agency responsible for administering the regulation of rents in the municipality. The owner's notice to the municipal agency shall also include a listing of the current tenants and rents for each dwelling unit in the premises, unless the owner has previously submitted to the municipal agency a listing which is still current.

L. 1986, c. 138, s. 4, eff. Oct. 29, 1986.



Section 2A:18-61.1E - Rights Of Former Tenants

2A:18-61.1e. Rights of former tenants
6. If a dwelling unit becomes vacated after notice has been given that the owner seeks to permanently board up or demolish the premises or seeks to retire permanently the premises from residential use pursuant to paragraph (1) of subsection g. or subsection h. of section 2 of P.L.1974, c.49 (C.2A:18-61.1) and if at any time thereafter an owner instead seeks to return the premises to residential use, the owner shall provide the former tenant:

a. Written notice 90 days in advance of any return to residential use or any agreement for possession of the unit by any other party, which notice discloses the owner's intention to return the unit to residential use and all appropriate specifics;

b. The right to return to possession of the vacated unit or, if return is not available, the right to possession of affordable housing relocation in accord with the standards and criteria set forth for comparable housing as defined by section 4 of P.L.1975, c.311 (C.2A:18-61.7); and

c. In the case of a conversion, the right to a protected tenancy pursuant to the "Senior Citizens and Disabled Protected Tenancy Act," P.L.1981, c.226 (C.2A:18-61.22 et seq.), or pursuant to the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.), if the former tenant would have at the time of the conversion been eligible for a protected tenancy under either of those acts, had the former tenant not vacated the premises.

The 90-day notice shall disclose the tenant's rights pursuant to this section and the method for the tenant's response to exercise these rights. A duplicate of the notice shall be transmitted within the first five days of the 90-day period to the rent board in the municipality or the municipal clerk, if there is no board. Notwithstanding the provisions of subsection c. of section 3 of P.L.1975, c.311 (C.2A:18-61.6), damages awarded shall not be trebled where possession has been returned in accord with this section; nor shall any damages be awarded as provided for in subsection e. of section 3 of P.L.1975, c.311 (C.2A:18-61.6). An owner who fails to provide a former tenant a notice of intention to return to residential use pursuant to this section is liable to a civil penalty of not less than $2,500.00 or more than $10,000.00 for each offense, and shall also be liable in treble damages, plus attorney fees and costs of suit, for any loss or expenses incurred by a former tenant as a result of that failure. The penalty prescribed in this section shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court, Law Division, Special Civil Part, in the county in which the rental premises are located shall have jurisdiction over such proceedings. Process shall be in the nature of a summons or warrant, shall issue upon the complaint of the Commissioner of the Department of Community Affairs, the Attorney General, or any other person. No owner shall be liable for a penalty pursuant to this section if the unit is returned to residential use more than five years after the date the premises are vacated or if the owner made every reasonable effort to locate the former tenant and provide the notice, including, but not limited to, the employment of a qualified professional locator service, where no return receipt is obtained from the former tenant.

In any action under this section the court shall, in addition to damages, award any other appropriate legal or equitable relief.

L.1986,c.138,s.6; amended 1991,c.509,s.20.



Section 2A:18-61.1F - Local Ordinances Permitted

2A:18-61.1f. Local ordinances permitted
Nothing contained in this 1986 amendatory and supplementary act shall authorize any civil action to require that dwelling units remain vacant, shall limit any defense or challenge to evictions that is otherwise provided by law or shall prohibit any provision of a local ordinance which is not less restrictive, except as prohibited pursuant to subsection e. of section 3 of P.L. 1975, c. 311 (C.2A:18-61.6). Except as provided in subsection e. of section 3 of P.L. 1975, c. 311 (C.2A:18-61.6), local ordinances may facilitate the objectives of this 1986 amendatory and supplementary act pertaining to premises where tenants have received notice pursuant to subsection g.(1) or h. of section 2 of P.L.1974, c.49 (C.2A:18-61.1), including, but not limited to, any ordinance intended to:

a.Require owners to obtain and register tenants' current and forwarding addresses;

b.Provide to tenants and former tenants who have received notice of termination pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1) basic information on their relevant rights;

c. Provide a municipal registry for former tenants to file current addresses for receiving notice; and

d.Assist in locating former tenants who become entitled to receive notice pursuant to section 6 of this 1986 amendatory and supplementary act.

L. 1986, c. 138, s. 8, eff. Oct. 29, 1986.



Section 2A:18-61.1G - Relocation Of Displaced Tenant; Violations, Penalty.

2A:18-61.1g Relocation of displaced tenant; violations, penalty.

3. a. A municipality may enact an ordinance providing that any tenant who receives a notice of eviction pursuant to section 3 of P.L.1974, c.49 (C.2A:18-61.2) that results from zoning or code enforcement activity for an illegal occupancy, as set forth in paragraph (3) of subsection g. of section 2 of P.L.1974, c.49 (C.2A:18-61.1), shall be considered a displaced person and shall be entitled to relocation assistance in an amount equal to six times the monthly rental paid by the displaced person. The owner-landlord of the structure shall be liable for the payment of relocation assistance pursuant to this section.

b.A municipality that has enacted an ordinance pursuant to subsection a. of this section may pay relocation assistance to any displaced person who has not received the required payment from the owner-landlord of the structure at the time of eviction pursuant to subsection a. of this section from a revolving relocation assistance fund established pursuant to section 2 of P.L.1987, c.98 (C.20:4-4.1a). All relocation assistance costs incurred by a municipality pursuant to this subsection shall be repaid by the owner-landlord of the structure to the municipality in the same manner as relocation costs are billed and collected under section 1 of P.L.1983, c.536 (C.20:4-4.1) and section 1 of P.L.1984, c.30 (C.20:4-4.2). These repayments shall be deposited into the municipality's revolving relocation assistance fund.

c.A municipality that has enacted an ordinance pursuant to subsection a. of this section, in addition to requiring reimbursement from the owner-landlord of the structure for relocation assistance paid to a displaced tenant, may require that an additional fine for zoning or housing code violation for an illegal occupancy, up to an amount equal to six times the monthly rental paid by the displaced person, be paid to the municipality by the owner-landlord of the structure.

In addition to this penalty, a municipality, after affording the owner-landlord an opportunity for a hearing on the matter, may impose upon the owner-landlord, for a second or subsequent violation for an illegal occupancy, a fine equal to the annual tuition cost of any resident of the illegally occupied unit attending a public school, which fine shall be recovered in a civil action by a summary proceeding in the name of the municipality pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The municipal court and the Superior Court shall have jurisdiction of proceedings for the enforcement of the penalty provided by this section. The tuition cost shall be determined in the manner prescribed for nonresident pupils pursuant to N.J.S.18A:38-19 and the payment of the fine shall be remitted to the appropriate school district.

d.For the purposes of this section, the owner-landlord of a structure shall exclude mortgagees in possession of a structure through foreclosure.

For the purposes of this section, a "second or subsequent violation for an illegal occupancy" shall be limited to those violations that are new and are a result of distinct and separate zoning or code enforcement activities, and shall not include any continuing violations for which citations are issued by a zoning or code enforcement agent during the time period required for summary dispossession proceedings to conclude if the owner has initiated eviction proceedings in a court of proper jurisdiction.

L.1993,c.342,s.3; amended 1999, c.425.



Section 2A:18-61.1H - Reimbursement To Displaced Tenant

2A:18-61.1h. Reimbursement to displaced tenant
4. a. If a residential tenant is displaced because of an illegal occupancy in a residential rental premises pursuant to paragraph (3) of subsection g. of section 2 of P.L.1974, c.49 (C.2A:18-61.1) and the municipality in which the rental premises is located has not enacted an ordinance pursuant to section 3 of P.L.1993, c.342 (C.2A:18-61.1g), the displaced residential tenant shall be entitled to reimbursement for relocation expenses from the owner in an amount equal to six times the monthly rental paid by the displaced person.

b. Payment by the owner shall be due five days prior to the removal of the displaced tenant. If payment is not made within this time, interest shall accrue and be due to the displaced residential tenant on the unpaid balance at the rate of 18% per annum until the amount due and all interest accumulated thereon shall be paid in full.

c. If reimbursement for which an owner is liable is not paid in full within 30 days of removal of the tenant, the unpaid balance thereof and all interest accruing thereon and, in addition thereto, an amount equal to six times the monthly rental paid by the displaced tenant shall be a lien upon the parcel of property on which the dwelling of the displaced residential tenant was located, for the benefit of that tenant. To perfect the lien, a statement showing the amount and due date of the unpaid balance and identifying the parcel shall be recorded with the county clerk or registrar of deeds and mortgages of the county in which the affected property is located, and upon recording, the lien shall have the priority of a mortgage lien. Identification of the parcel by reference to its designation on the tax map of the municipality shall be sufficient for purposes of recording. Whenever the unpaid balance and all interest accrued thereon has been fully paid, the displaced residential tenant shall promptly withdraw or cancel the statement, in writing, at the place of recording.

d. This section shall not authorize the enforcement of a lien for actual reasonable moving expenses with respect to any real property the title to which has been acquired by a municipality and which has been transferred pursuant to a rehabilitation agreement.

e. For the purposes of this section, the owner of a structure shall exclude mortgagees in possession of a structure through foreclosure.

L.1993,c.342,s.4.



Section 2A:18-61.2 - Removal Of Residential Tenants; Required Notice; Contents; Service.

2A:18-61.2 Removal of residential tenants; required notice; contents; service.

3.No judgment of possession shall be entered for any premises covered by section 2 of this act, except in the nonpayment of rent under subsection a. or f. of section 2, unless the landlord has made written demand and given written notice for delivery of possession of the premises. The following notice shall be required:

a.For an action alleging disorderly conduct under subsection b. of section 2, or injury to the premises under subsection c. of section 2, or any grounds under subsection m., n., o., p., q., or r. of section 2, three days' notice prior to the institution of the action for possession;

b.For an action alleging continued violation of rules and regulations under subsection d. of section 2, or substantial breach of covenant under subsection e. of section 2, or habitual failure to pay rent, one month's notice prior to the institution of the action for possession;

c.For an action alleging any grounds under subsection g. of section 2, three months' notice prior to the institution of the action;

d.For an action alleging permanent retirement under subsection h. of section 2, 18 months' notice prior to the institution of the action and, provided that, where there is a lease in effect, no action may be instituted until the lease expires;

e.For an action alleging refusal of acceptance of reasonable lease changes under subsection i. of section 2, one month's notice prior to institution of action;

f.For an action alleging any grounds under subsection l. of section 2, two months' notice prior to the institution of the action and, provided that where there is a written lease in effect no action shall be instituted until the lease expires;

g.For an action alleging any grounds under subsection k. of section 2, three years' notice prior to the institution of action, and provided that where there is a written lease in effect, no action shall be instituted until the lease expires;

h.In public housing under the control of a public housing authority or redevelopment agency, for an action alleging substantial breach of contract under paragraph (2) of subsection e. of section 2, the period of notice required prior to the institution of an action for possession shall be in accordance with federal regulations pertaining to public housing leases.

The notice in each of the foregoing instances shall specify in detail the cause of the termination of the tenancy and shall be served either personally upon the tenant or lessee or such person in possession by giving him a copy thereof, or by leaving a copy thereof at his usual place of abode with some member of his family above the age of 14 years, or by certified mail; if the certified letter is not claimed, notice shall be sent by regular mail.

L.1974, c.49, s.3; amended 1975, c.311, s.2; 1981, c.8, s.2; 1986, c.138, s.1; 1989, c.294, s.2; 1997, c.228, s.2; 2013, c.51, s.8.



Section 2A:18-61.3 - Causes For Eviction Or Nonrenewal Of Lease

2A:18-61.3. Causes for eviction or nonrenewal of lease
4. a. No landlord may evict or fail to renew any lease of any premises covered by section 2 of this act except for good cause as defined in section 2.

b. A person who was a tenant of a landlord in premises covered by section 2 of P.L.1974, c.49 (C.2A:18-61.1) may not be removed by any order or judgment for possession from the premises by the owner's or landlord's successor in ownership or possession except:

(1) For good cause in accordance with the requirements which apply to premises covered pursuant to P.L.1974, c.49 (C.2A:18-61.1 et al.); or

(2) For proceedings in premises where federal law supersedes applicable State law governing removal of occupants; or

(3) For proceedings where removal of occupants is sought by an authorized State or local agency pursuant to eminent domain or code or zoning enforcement laws and which comply with applicable relocation laws pursuant to the "Relocation Assistance Law of 1967," P.L.1967, c.79 (C.52:31B-1 et seq.), the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.) or section 3 of P.L.1993, c.342 (C.2A:18-61.1g).

Where the owner's or landlord's successor in ownership or possession is not bound by the lease entered into with the former tenant and may offer a different lease to the former tenant, nothing in P.L.1986, c.138 shall limit that right.

L.1974,c.49,s.4; amended 1986,c.138,s.7; 1993,c.342,s.2.



Section 2A:18-61.3A - Mobile Home Parks; Restrictions On "For Sale" Signs; Prohibition

2A:18-61.3a. Mobile home parks; restrictions on "for sale" signs; prohibition
No mobile home park owner or operator may evict a mobile home resident for posting in or on his mobile home a "for sale" sign or similar notice of the private sale of the mobile home. Nor may a mobile home park owner or operator prohibit or unreasonably restrict such posting by any means, including but not limited to, rules and regulations of the mobile home park or written leases or rental agreements between the park owner or operator and mobile home residents.

L.1983, c. 432, s. 1, eff. Jan. 5, 1984.



Section 2A:18-61.4 - Waiver Of Rights By Provision In Lease; Unenforceability

2A:18-61.4. Waiver of rights by provision in lease; unenforceability
Any provision in a lease whereby any tenant covered by section 2 of this act agrees that his tenancy may be terminated or not renewed for other than good cause as defined in section 2, or whereby the tenant waives any other rights under this act shall be deemed against public policy and unenforceable.

L.1974, c. 49, s. 5, eff. June 25, 1974.



Section 2A:18-61.5 - Severability

2A:18-61.5. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1974, c. 49, s. 7, eff. June 25, 1974.



Section 2A:18-61.6 - Owner Liability For Wrongful Evictions

2A:18-61.6. Owner liability for wrongful evictions
a. Where a tenant vacates the premises after being given a notice alleging the owner seeks to personally occupy the premises under subsection l. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1) and the owner thereafter arbitrarily fails to personally occupy the premises for a total of at least six months, or arbitrarily fails to execute the contract for sale, but instead permits personal occupancy of the premises by another tenant or instead permits registration of conversion of the premises by the Department of Community Affairs pursuant to "The Planned Real Estate Development Full Disclosure Act," P.L. 1977, c. 419 (C. 45:22A-21 et seq.), such owner shall be liable to the former tenant in a civil action for three times the damages plus the tenant's attorney fees and costs.

b. If an owner purchases the premises pursuant to a contract requiring the tenant to vacate in accordance with subsection l. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1) and thereafter arbitrarily fails to personally occupy the premises for a total of at least six months, but instead permits personal occupancy of the premises by another tenant or instead permits registration of conversion of the premises by the Department of Community Affairs pursuant to P.L. 1977, c. 419 (C. 45:22A-21 et seq.), such owner-purchaser shall be liable to the former tenant in a civil action for three times the damages plus the tenant's attorney fees and costs.

c. If a tenant vacates a dwelling unit after notice has been given alleging that the owner seeks to permanently board up or demolish the premises or to retire permanently the premises from residential use pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1) and instead, within five years following the date on which the dwelling unit or the premises become vacant, an owner permits residential use of the vacated premises, the owner shall be liable to the former tenant in a civil action for three times the damages plus the tenant's attorney fees and costs of suit.

An owner of any premises where notice has been given pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1), who subsequently seeks to sell, lease or convey the property to another, shall, before executing any lease, deed or contract for such conveyance, advise in writing the prospective owner that such notice was given and that the owners of the property are subject to the liabilities provided in this subsection and sections 3 and 4 of this 1986 amendatory and supplementary act. Whoever fails to so advise a prospective owner prior to the execution of the contract of sale, lease or conveyance is liable to a civil penalty of not less than $2,500.00 or more than $10,000.00 for each offense, and shall also be liable in treble damages, plus attorney fees and costs of suit, for any loss or expenses incurred by a new owner of the property as a result of that failure. The civil penalty prescribed in this subsection shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The Superior Court, Law Division, Special Civil Part, in the county in which the rental premises are located shall have jurisdiction over such proceedings. Process shall be in the nature of a summons or warrant, and shall issue upon the complaint of the Commissioner of the Department of Community Affairs, the Attorney General, or any other person.

d. If a tenant vacates a dwelling unit after receiving from an owner an eviction notice (1) purporting to compel by law the tenant to vacate the premises for cause or purporting that if the tenant does not vacate the premises, the tenant shall be compelled by law to vacate the premises for cause; and (2) using a cause that is clearly not provided by law or using a cause that is based upon a lease clause which is contrary to law pursuant to section 6 of P.L. 1975, c. 310 (C. 46:8-48); and (3) misrepresenting that, under the facts alleged, the tenant would be subject to eviction, the owner shall be liable to the former tenant in a civil action for three times the damages plus the tenant's attorney fees and costs. An owner shall not be liable under this subsection for alleging any cause for eviction which, if proven, would subject the tenant to eviction pursuant to N.J.S. 2A:18-53 et seq. or P.L. 1974, c. 49 (C. 2A:18-61.1 et seq.).

In any action under this section the court shall, in addition to damages, award any other appropriate legal or equitable relief. For the purposes of P.L. 1974, c. 49 (C. 2A:18-61.1 et seq.), the term "owner" includes, but is not limited to, lessee, successor owner and lessee, and other successors in interest.

e. An owner shall not be liable for damages pursuant to this section or section 6 of this 1986 amendatory and supplementary act or subject to a more restrictive local ordinance adopted pursuant to section 8 of this 1986 amendatory and supplementary act if:

(1) Title to the premises was transferred to that owner by means of a foreclosure sale, execution sale or bankruptcy sale; and

(2) Prior to the foreclosure sale, execution sale or bankruptcy sale, the former tenant vacated the premises after receiving eviction notice from the former owner pursuant to subsection g.(1) or h. of section 2 of P.L. 1974, c. 49 (C. 2A:18-61.1); and

(3) The former owner retains no financial interest, direct or indirect, in the premises. The term "former owner" shall include, but not be limited to, any officer or board member of a corporation which was the former owner and any holder of more than 5% equity interest in any incorporated or unincorporated business entity that was the former owner; and

(4) The former tenant is provided notice and rights in accordance with the provisions of section 6 of this 1986 amendatory and supplementary act.

L. 1975, c. 311, s. 3, eff. Feb. 19, 1976. Amended by L. 1986, c. 138, s. 5, eff. Oct. 29, 1986.



Section 2A:18-61.7 - Definitions

2A:18-61.7. Definitions
As used in this act:

a. "Comparable housing or park site" means housing that is (1) decent, safe, sanitary, and in compliance with all local and State housing codes; (2) open to all persons regardless of race, creed, national origin, ancestry, marital status or sex; and (3) provided with facilities equivalent to that provided by the landlord in the dwelling unit or park site in which the tenant then resides in regard to each of the following: (a) apartment size including number of rooms or park site size, (b) rent range, (c) apartment's major kitchen and bathroom facilities, and (d) special facilities necessary for the handicapped or infirmed; (4) located in an area not less desirable than the area in which the tenant then resides in regard to each of the following: (a) accessibility to the tenant's place of employment, (b) accessibility of community and commercial facilities, and (c) environmental quality and conditions; and (5) in accordance with additional reasonable criteria which the tenant has requested in writing at the time of making any request under this act.

b. "Condominium" means a condominium as defined in the "Condominium Act," P.L.1969, c. 257 (C. 46:8B-1 et seq.).

c. "Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment or other structure owned or leased by said corporation or association, or to lease or purchase a dwelling constructed or to be constructed by said corporation or association.

d. "Mobile home park" means any park, including a trailer park or camp, equipped to handle mobile homes sited on a year-round basis.

L.1975, c. 311, s. 4, eff. Feb. 19, 1976. Amended by L.1981, c. 8, s. 3, eff. Jan. 26, 1981.



Section 2A:18-61.8 - Conversion Of Multiple Dwelling Into Condominium, Cooperative Or Fee Simple Ownership; Notice To And Rights To Tenants

2A:18-61.8. Conversion of multiple dwelling into condominium, cooperative or fee simple ownership; notice to and rights to tenants
Any owner who intends to convert a multiple dwelling as defined in P.L.1967, c. 76 (C. 55:13A-1 et seq.), other than a hotel or motel, or a mobile home park into a condominium or cooperative, or to fee simple ownership of the several dwelling units or park sites shall give the tenants 60 days' notice of his intention to convert and the full plan of the conversion prior to serving notice, provided for in section 3 of P.L.1974, c. 49 (C. 2A:18-61.2). A duplicate of the first such 60-day notice and full plan shall be transmitted to the clerk of the municipality at the same time. In the notice of intention to convert tenants shall be notified of their right to purchase ownership in the premises at a specified price in accordance with this section, and their other rights as tenants under this act in relation to the conversion of a building or park to a condominium, cooperative or fee simple ownership. A tenant in occupancy at the time of the notice of intention to convert shall have the exclusive right to purchase his unit, the shares of stock allocated thereto or the park site, as the case may be, for the first 90 days after such notice that such purchase could be made during which time the unit or site shall not be shown to a third party unless the tenant has in writing waived the right to purchase.

L.1975, c. 311, s. 5, eff. Feb. 19, 1976. Amended by L.1981, c. 8, s. 4, eff. Jan. 26, 1981.



Section 2A:18-61.9 - Notice To Tenant After Master Deed Or Agreement To Establish Cooperative

2A:18-61.9. Notice to tenant after master deed or agreement to establish cooperative
Any owner who establishes with a person an initial tenancy after the master deed or agreement establishing the cooperative was recorded shall provide to such person at the time of applying for tenancy and at the time of establishing any rental agreement a separate written statement as follows:

"STATEMENT

THIS BUILDING (PARK) IS BEING CONVERTED TO OR IS A CONDOMINIUM OR COOPERATIVE (OR FEE SIMPLE OWNERSHIP OF THE SEVERAL DWELLING UNITS OR PARK SITES). YOUR TENANCY CAN BE TERMINATED UPON 60 DAYS' NOTICE IF YOUR APARTMENT (PARK SITE) IS SOLD TO A BUYER WHO SEEKS TO PERSONALLY OCCUPY IT. IF YOU MOVE OUT AS A RESULT OF RECEIVING SUCH A NOTICE, AND THE LANDLORD ARBITRARILY FAILS TO COMPLETE THE SALE, THE LANDLORD SHALL BE LIABLE FOR TREBLE DAMAGES AND COURT COSTS."

The parenthesized words shall be omitted or substituted for preceding words where appropriate. Such statement shall also be reproduced as the first clause in any written lease provided to such person.

L.1975, c. 311, s. 6, eff. Feb. 19, 1976. Amended by L.1981, c. 8, s. 5, eff. Jan. 26, 1981.



Section 2A:18-61.10 - Removal Of Tenant To Allow Conversion To Cooperative Or Condominium; Moving Expense Compensation

2A:18-61.10. Removal of tenant to allow conversion to cooperative or condominium; moving expense compensation
Any tenant receiving notice under section 3 g. of P.L.1974, c. 49 who is not evicted for any cause under this act other than under section 3 g. shall receive from the owner moving expense compensation of waiver of payment of 1 month's rent.

L.1975, c. 311, s. 7, eff. Feb. 19, 1976.



Section 2A:18-61.11 - Comparable Housing; Offer Of Rental; Stay Of Eviction; Alternative Compensation; Senior Citizens And Disabled Protected Tenancy Period

2A:18-61.11. Comparable housing; offer of rental; stay of eviction; alternative compensation; senior citizens and disabled protected tenancy period
a. Tenants receiving notice under section 3 g. of P.L.1974, c. 49 may request of the landlord within 18 full months after receipt of such notice, and the landlord shall offer to the tenant, personally or through an agent, the rental of comparable housing or park site and a reasonable opportunity to examine and rent such comparable housing or park site. In any proceeding under subsection 2 k. of P.L.1974, c. 49 instituted following the expiration of notice required under section 3 g. of P.L.1974, c. 49, the owner shall prove that a tenant was offered such comparable housing or park site and provided such reasonable opportunity to examine and rent such housing or park site as requested pursuant to this section. The court shall authorize 1-year stays of eviction with reasonable rent increases until such time as the court is satisfied that the tenant has been offered comparable housing or park site and provided a reasonable opportunity to examine and rent such housing or park site as requested pursuant to this section. However, in no case shall more than five such stays be granted.

b. The court shall automatically renew any 1-year stay of eviction in any case where the landlord failed to allege to the court within 1 year of a prior stay that the tenant was offered a reasonable opportunity to examine and rent comparable housing or park site within such prior year.

c. However the court shall not authorize any further stays at any time after one such stay has been authorized when the owner has also provided a tenant with hardship relocation compensation of waiver of payment of 5 months' rent.

d. On or after the effective date of the "Senior Citizens and Disabled Protected Tenancy Act," P.L. 1981, c.226 (C.2A:18-61.22 et seq.), notwithstanding the provisions of subsection a. of this section, where the court has jurisdiction pursuant to that subsection, whether by virtue of the authorization by the court of a stay of eviction or by virtue of any other proceedings required or instituted pursuant to P.L.1974, c. 49 (C. 2A:18-61.1 et seq.) or P.L.1975, c. 311 (C. 2A:18-61.6 et seq.), or in any action for declaratory judgment, the court may invoke some or all of the provisions of the "Senior Citizens and Disabled Protected Tenancy Act" and grant to a tenant, pursuant to that amendatory and supplementary act, a protected tenancy period upon the court's determination that:

(1) The tenant would otherwise qualify as a senior citizen tenant or disabled tenant pursuant to that amendatory and supplementary act, except that the building or structure in which the dwelling unit is located was converted prior to the effective date of that amendatory and supplementary act; and

(2) The granting of the protected tenancy period as applied to the tenant, giving particular consideration to whether a unit was sold on or before the date that the amendatory and supplementary act takes effect to a bona fide individual purchaser who intended personally to occupy the unit, would not be violative of concepts of fundamental fairness or due process. Where a court declines to grant a protected tenancy status, it shall nevertheless order such hardships stays as authorized by subsections a. and b. of this section until comparable relocation housing is provided. The hardship relocation compensation alternative of subsection c. of this section shall not be applicable in this situation.

L.1975, c. 311, s. 8, eff. Feb. 19, 1976. Amended by L.1981, c. 8, s. 6, eff. Jan. 26, 1981; L.1981, c. 226, s. 14, eff. July 27, 1981.



Section 2A:18-61.12 - Rules And Regulations

2A:18-61.12. Rules and regulations
In accordance with the "Administrative Procedure Act" (P.L.1968, c. 410, C. 52:14B-1 et seq.), the Department of Community Affairs shall adopt rules and regulations setting forth procedures required to be followed by landlords in providing tenants a reasonable opportunity to examine and rent comparable housing and setting forth procedures and content for information required to be disclosed to tenants regarding such procedures, the rights and responsibilities of tenants under this act, and the plans and proposals of landlords which may affect any tenant in order to maximize tenants' ability to exercise rights provided under this act. Any rules and regulations adopted under this section shall only be applicable to tenants and owners of a building or mobile home park which is being, or is about to be converted from the rental market to a condominium, cooperative or to fee simple ownership of the several dwelling units or park sites, or to any mobile home park being permanently retired from the rental market.

L.1975, c. 311, s. 9, eff. Feb. 19, 1976. Amended by L.1981, c. 8, s. 7, eff. Jan. 26, 1981.



Section 2A:18-61.16A - Rent Defined

2A:18-61.16a. Rent defined
"Rent" means the amount currently payable by the tenant to the landlord pursuant to lease or other agreement, without regard to any modification thereof by any authorized board or agency, or any court.

L.1981, c. 495, s. 4; expired as a supplement to 1978,c.139 by operation of s.10 of 1978, c.139 as amended by 1984,c.177.



Section 2A:18-61.22 - Short Title

2A:18-61.22. Short title
This amendatory and supplementary act shall be known and may be cited as the "Senior Citizens and Disabled Protected Tenancy Act."

L.1981, c. 226, s. 1, eff. July 27, 1981.



Section 2A:18-61.23 - Legislative Findings And Declarations

2A:18-61.23. Legislative findings and declarations
The Legislature finds that research studies have demonstrated that the forced eviction and relocation of elderly persons from their established homes and communities harm the mental and physical health of these senior citizens, and that these disruptions in the lives of older persons affect adversely the social, economic and cultural characteristics of communities of the State, and increase the costs borne by all State citizens in providing for their public health, safety and welfare. These conditions are particularly serious in light of the rising costs of home ownership, and are of increasing concern where rental housing is converted into condominiums or cooperatives which senior citizens on fixed limited incomes cannot afford, an occurrence which is becoming more and more frequent in this State under prevailing economic circumstances. The Legislature, therefore, declares that it is in the public interest of the State to avoid the forced eviction and relocation of senior citizen tenants wherever possible, specifically in those instances where rental housing market conditions and particular financial circumstances combine to diminish the ability of senior citizens to obtain satisfactory comparable housing within their established communities, and where the eviction action is the result not of any failure of the senior citizen tenant to abide by the terms of a lease or rental agreement, but of the owner's decision advantageously to dispose of residential property through the device of conversion to a condominium or cooperative.

The Legislature further finds that it is in the public interest of the State to avoid the forced eviction and the displacement of the handicapped wherever possible because of their limited mobility and the limited number of housing units which are suitable for their needs.

The Legislature further declares that in the service of this public interest it is appropriate that qualified senior citizen tenants and disabled tenants be accorded a period of protected tenancy, during which they shall be entitled to the fair enjoyment of the dwelling unit within the converted residential structure, to continue for such time, up to 40 years, as the conditions and circumstances which make necessary such protected tenancy shall continue.

The Legislature further finds that the promotion of this public interest is possible only if senior citizen tenants and disabled tenants are protected during this period from alterations in the terms of the tenancy or rent increases which are the result solely of an owner's decision to convert.

L.1981, c. 226, s. 2, eff. July 27, 1981.



Section 2A:18-61.24 - Definitions

2A:18-61.24. Definitions
As used in this amendatory and supplementary act:



a. "Senior citizen tenant" means a person who is at least 62 years of age on the date of the conversion recording for the building or structure in which is located the dwelling unit of which he is a tenant, or the surviving spouse of such a person if the person should die after the owner files the conversion recording and the surviving spouse is at least 50 years of age at the time of the filing; provided that the building or structure has been the principal residence of the senior citizen tenant or the spouse for at least one year immediately preceding the conversion recording or the death or that the building or structure is the principal residence of the senior citizen tenant or the spouse under the terms of a lease for a period of more than one year, as the case may be;

b. "Disabled tenant" means a person who is, on the date of the conversion recording for the building or structure in which is located the dwelling unit of which he is a tenant, totally and permanently unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment, including blindness, or a person who has been honorably discharged or released under honorable circumstances from active service in any branch of the United States Armed Forces and who is rated as having a 60% disability or higher as a result of that service pursuant to any federal law administered by the United States Veterans' Act; provided that the building or structure has been the principal residence of the disabled tenant for at least one year immediately preceding the conversion recording or that the building or structure is the principal residence of the disabled tenant under the terms of a lease for a period of more than one year. For the purposes of this subsection, "blindness" means central visual acuity of 20/200 or less in the better eye with the use of correcting lens. An eye which is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less;

c. "Tenant's annual household income" means the total income from all sources during the last full calendar year for all members of the household who reside in the dwelling unit at the time the tenant applies for protected tenant status, whether or not such income is subject to taxation by any taxing authority;

d. "Application for registration of conversion" means an application for registration filed with the Department of Community Affairs in accordance with "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.);

e. "Registration of conversion" means an approval of an application for registration by the Department of Community Affairs in accordance with "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.);

f. "Convert" means to convert one or more buildings or structures or a mobile home park containing in the aggregate not less than five dwelling units or mobile home sites or pads from residential rental use to condominium, cooperative, planned residential development or separable fee simple ownership of the dwelling units or of the mobile home sites or pads;

g. "Conversion recording" means the recording with the appropriate county officer of a master deed for condominium or a deed to a cooperative corporation for a cooperative or the first deed of sale to a purchaser of an individual unit for a planned residential development or separable fee simple ownership of the dwelling units;

h. "Protected tenancy period" means, except as otherwise provided in section 11 of this amendatory and supplementary act, the 40 years following the conversion recording for the building or structure in which is located the dwelling unit of the senior citizen tenant or disabled tenant.

L.1981,c.226,s.3; amended 1981, c.445, s.1; 1983,c.389,s.1; 1990,c.110,s.1; 1990,c.111,s.1.



Section 2A:18-61.25 - Protected Tenancy Status; Conversion Of Dwelling Unit Of Eligible Senior Citizen Or Disabled Tenant

2A:18-61.25. Protected tenancy status; conversion of dwelling unit of eligible senior citizen or disabled tenant
Each eligible senior citizen tenant or disabled tenant shall be granted a protected tenancy status with respect to his dwelling unit whenever the building or structure in which that unit is located shall be converted. The protected tenancy status shall be granted upon proper application and qualification pursuant to the provisions of this amendatory and supplementary act.

L.1981, c. 226, s. 4, eff. July 27, 1981.



Section 2A:18-61.26 - Administrative Agency

2A:18-61.26. Administrative agency
The governing body of the municipality may authorize a municipal board, agency or officer to act as its administrative agency for the purposes of this amendatory and supplementary act or may enter into a contractual agreement with a county office on aging or a similar agency to act as its administrative agency for purposes of this amendatory and supplementary act. In the absence of such authorization or contractual agreement, this amendatory and supplementary act shall be administered by a municipal board whose principal responsibility concerns the regulation of residential rents or, if no such board exists, by the municipal clerk.

L.1981, c. 226, s. 5, eff. July 27, 1981.



Section 2A:18-61.27 - Notice To Tenants

2A:18-61.27. Notice to tenants
The owner of any building or structure who, after the effective date of this amendatory and supplementary act, seeks to convert any premises, shall, prior to his filing of the application for registration of conversion with the Department of Community Affairs, notify the administrative agency or officer responsible for administering this amendatory and supplementary act of his intention to so file. The owner shall supply the agency or officer with a list of every tenant residing in the premises, with stamped envelopes addressed to each tenant and with sufficient copies of the notice to tenants and application form for protected tenancy status. Within 10 days thereafter, the administrative agency or officer shall notify each residential tenant in writing of the owner's intention and of the applicability of the provisions of this amendatory and supplementary act and shall provide him with a written application form. The agency's or officer's notice shall be substantially in the following form:

"NOTICE



THE OWNER OF YOUR APARTMENT HAS NOTIFIED ............................................ (insert name of municipality) OF HIS INTENTION TO CONVERT TO A CONDOMINIUM OR COOPERATIVE. THE LEGISLATURE HAS PROVIDED THAT, IF YOU ARE A SENIOR CITIZEN, 62 YEARS OF AGE OR OLDER, OR DISABLED, YOU MAY BE ENTITLED TO A PROTECTED TENANCY PERIOD. PROTECTED TENANCY MEANS THAT YOU CANNOT BE EVICTED BECAUSE OF THE CONVERSION. YOU MAY BE ELIGIBLE:

(1) IF YOU ARE 62, OR WILL SOON BE 62, OR IF YOU ARE DISABLED; AND



(2) IF YOU HAVE LIVED IN YOUR APARTMENT FOR AT LEAST ONE YEAR OR IF THE LEASE ON YOUR APARTMENT IS FOR A PERIOD OF MORE THAN ONE YEAR; AND



(3) IF YOUR HOUSEHOLD INCOME IS LESS THAN ............................ (insert current income figure for county as established by Section 7c. of this amendatory and supplementary act).

IF YOU WISH THIS PROTECTION, SEND IN THE APPLICATION FORM BY .............................. (insert date 60 days after municipality's mailing) TO THE .............................. (insert name and address of administrative agency). FOR FURTHER INFORMATION CALL ................................... (insert phone number of administrative agency) OR .................................. (insert phone number of Department of Community Affairs).

IF YOU DO NOT APPLY YOU CAN BE EVICTED BY YOUR LANDLORD UPON PROPER NOTICE."



The Department of Community Affairs shall not accept any application for registration of conversion for any building or structure unless included in the application is proof that the agency or officer notified the tenants prior to the application for registration. The proof shall be by affidavit or in such other form as the department shall require.

L.1981,c.226,s.6; amended 1987,c.287,s.1; 1990,c.110,s.2.



Section 2A:18-61.28 - Eligibility For Protected Tenancy Status

2A:18-61.28. Eligibility for protected tenancy status
Within 30 days after receipt of an application for protected tenancy status by a tenant, the administrative agency or officer shall make a determination of eligibility. It shall send written notice of eligibility to each senior citizen tenant or disabled tenant who:

a. Applied therefor on or before the date of registration of conversion by the Department of Community Affairs; and

b. Qualifies as an eligible senior citizen tenant or disabled tenant pursuant to this amendatory and supplementary act; and

c. Has an annual household income that does not exceed an amount equal to three times the county per capita personal income, as last reported by the Department of Labor and Industry on the basis of the U.S. Department of Commerce's Bureau of Economic Analysis data, or $50,000.00, whichever is greater; and

d. Has occupied the premises as his principal residence for at least one year or has a lease on the premises for a period longer than one year.

The department shall adjust the county per capita personal income to be used in subsection c. of this section if there is a difference of one or more years between (1) the year in which the last reported county per capita personal income was based and (2) the last year in which the tenant's annual household income is based. The county per capita personal income shall be adjusted by the department by an amount equal to the number of years of the difference above times the average increase or decrease in the county per capita personal income for three years, including in the calculation the current year reported and the three immediately preceding years.

The administrative agency or officer shall likewise send a notice of denial with reasons to any tenant whom it determines to be ineligible. The owner shall be notified of those tenants who are determined to be eligible and ineligible.

The administrative agency or officer may require that the application include such documents and information as may be necessary to establish that the tenant is eligible for a protected tenancy status under the provisions of this amendatory and supplementary act and shall require such application to be submitted under oath. The Department of Community Affairs may by regulation adopt forms for application for protected tenancy status and notification of eligibility or ineligibility or adopt such other regulations for the procedure of determining eligibility as it determines are necessary.

L.1981,c.226,s.7; amended 1987,c.287,s.2; 1990,c.110,s.3.



Section 2A:18-61.29 - Registration Of Conversion; Approval After Proof Of Notice Of Eligibility To Tenants

2A:18-61.29. Registration of conversion; approval after proof of notice of eligibility to tenants
No registration of conversion shall be approved until the Department of Community Affairs receives proof that the administrative agency or officer has made determinations and notified all tenants who applied for protected tenancy status within the initial 60-day period of their eligibility or lack of eligibility. The proof shall be by affidavit or in such other form as the department may require.

The department may grant registrations of conversion for applications pending on the effective date of this amendatory and supplementary act upon the implementation of a procedure whereby any eligible tenant may make application for protected tenancy status in a manner comparable to that specified in sections 6 and 7 of this amendatory and supplementary act.

L.1981, c. 226, s. 8, eff. July 27, 1981.



Section 2A:18-61.30 - Protected Tenancy Status; Applicability After Notice Of Eligibility And Filing Of Conversion Recording

2A:18-61.30. Protected tenancy status; applicability after notice of eligibility and filing of conversion recording
Protected tenancy status shall not be applicable to any eligible tenant until such time as the owner has filed his conversion recording. The protected tenancy status shall automatically apply as soon as a tenant receives notice of eligibility and the landlord files his conversion recording. The conversion recording shall not be filed until after the registration of conversion.

L.1981, c. 226, s. 9, eff. July 27, 1981.



Section 2A:18-61.31 - Rent Increase Restrictions

2A:18-61.31. Rent increase restrictions
In a municipality which does not have a rent control ordinance in effect, no evidence of increased costs which are solely the result of the conversion, including but not limited to any increase in financing or carrying costs, and which do not add services or amenities not previously provided shall be used as a basis to establish the reasonableness of a rent increase under section 2f. of P.L. 1974, c. 49 (C. 2A:18-61.1).

In a municipality which has a rent control ordinance in effect, a rent increase for a tenant with a protected tenancy status, or for any tenant to whom notice of termination pursuant to section 3g. of P.L. 1974, c. 49 (C. 2A:18-61.2) has been given, shall not exceed the increase authorized by the ordinance for rent controlled units. Increased costs which are solely the result of a conversion, including but not limited to any increase in financing or carrying costs, and which do not add services or amenities not previously provided shall not be passed directly through to these tenants as surcharges or pass-throughs on the rent, shall not be used as the basis for a rent increase, and shall not be used as a basis for an increase in a fair return or hardship hearing before a municipal rent board or on any appeal from such determination.

L. 1981, c. 226, s. 10; amended by L. 1987, c. 287, s. 3.



Section 2A:18-61.32 - Termination Of Protected Tenancy

2A:18-61.32. Termination of protected tenancy
11. The administrative agency or officer shall terminate the protected tenancy status immediately upon finding that:

a. The dwelling unit is no longer the principal residence of the senior citizen tenant or disabled tenant; or

b. The tenant's annual household income, or the average of the tenant's annual household income for the current year, computed on an annual basis, and the tenant's annual household income for the two preceding years, whichever is less, exceeds an amount equal to three times the county per capita personal income, as last reported by the Department of Labor and Industry on the basis of the U.S. Department of Commerce's Bureau of Economic Analysis data, or $50,000.00, whichever is greater.

The department shall adjust the county per capita personal income to be used in subsection b. of this section if there is a difference of one or more years between (1) the year in which the last reported county per capita personal income was based and (2) the last year in which the tenant's annual household income is based. The county per capita personal income shall be adjusted by the department by an amount equal to the number of years of the difference above times the average increase or decrease in the county per capita personal income for three years, including in the calculation the current year reported and the three immediately preceding years.

Upon the termination of the protected tenancy status by the administrative agency or officer, the senior citizen tenant or disabled tenant may be removed from the dwelling unit pursuant to P.L.1974, c.49 (C.2A:18-61.1 et al.), except that all notice and other times set forth therein shall be calculated and extend from the date of the expiration or termination of the protected tenancy period, or the date of the expiration of the last lease entered into with the senior citizen tenant or disabled tenant during the protected tenancy period, whichever shall be later.

If the administrative agency determines pursuant to this section that a tenant is no longer qualified for protected tenancy under this act, the administrative agency shall proceed to determine the eligibility of that tenant under the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.), or, in any case in which the administrative agency is not the same as the agency administering that other act in the municipality, refer the case to the appropriate administrative agency for such determination. If the tenant is found to be eligible under the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.), his protected tenancy status shall be continued. The protected tenancy status of the tenant shall remain in full force pending such determination.

L.1981,c.226,s.11; amended 1987,c.287,s.4; 1991,c.509,s.23.



Section 2A:18-61.33 - Termination Upon Purchase Of Unit By Senior Citizen Or Disabled Tenant

2A:18-61.33. Termination upon purchase of unit by senior citizen or disabled tenant
In the event that a senior citizen tenant or disabled tenant purchases the dwelling unit he occupies, the protected tenancy status shall terminate immediately upon purchase.

L.1981, c. 226, s. 12, eff. July 27, 1981.



Section 2A:18-61.34 - Informing Prospective Purchaser Of Act; Contract Or Agreement For Sale; Clause Informing Of Application Of Act And Acknowledgment By Purchaser

2A:18-61.34. Informing prospective purchaser of act; contract or agreement for sale; clause informing of application of act and acknowledgment by purchaser
Any public offering statement for a conversion as required by "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c. 419 (C. 45:22A-21 et seq.), shall clearly inform the prospective purchaser of the provisions of this amendatory and supplementary act, including, but not limited to, the provisions concerning eviction, rent increases and leases. Any contract or agreement for sale of a converted unit shall contain a clause in 10-point bold type or larger that the contract is subject to the terms of this amendatory and supplementary act concerning eviction and rent increases and an acknowledgement that the purchaser has been informed of these terms.

L.1981, c. 226, s. 15, eff. July 27, 1981.



Section 2A:18-61.35 - Fee

2A:18-61.35. Fee
A municipality is authorized to charge an owner a fee which may vary according to the size of the building to cover the cost of providing the services required by this amendatory and supplementary act.

L.1981, c. 226, s. 16, eff. July 27, 1981.



Section 2A:18-61.36 - Agreement By Tenant To Waive Rights; Deemed Against Public Policy And Unenforceable

2A:18-61.36. Agreement by tenant to waive rights; deemed against public policy and unenforceable
Any agreement whereby the tenant waives any rights under P.L.1981, c. 226 (C. 2A:18-61.22 et seq.) on or after the effective date of this 1983 amendatory act shall be deemed to be against public policy and unenforceable.

L.1981, c. 226, s. 17, eff. July 27, 1981. Amended by L.1983, c. 389, s. 2, eff. Dec. 2, 1983.



Section 2A:18-61.37 - Severability

2A:18-61.37. Severability
If any section, subsection, paragraph, sentence or other part of this amendatory and supplementary act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1981, c. 226, s. 18, eff. July 27, 1981.



Section 2A:18-61.38 - Rules And Regulations

2A:18-61.38. Rules and regulations
The Department of Community Affairs is authorized to adopt such rules and regulations as may be necessary to implement the provisions of this amendatory and supplementary act.

L.1981, c. 226, s. 19, eff. July 27, 1981.



Section 2A:18-61.39 - Liberal Construction Of Act

2A:18-61.39. Liberal construction of act
This amendatory and supplementary act shall be liberally construed to effectuate the purposes thereof.

L.1981, c. 226, s. 20, eff. July 27, 1981.



Section 2A:18-61.40 - Short Title

2A:18-61.40. Short title
1. This act shall be known and may be cited as the "Tenant Protection Act of 1992."

L.1991,c.509,s.1.



Section 2A:18-61.41 - Findings, Declarations

2A:18-61.41. Findings, declarations
2. The Legislature finds that the provision and maintenance of an adequate supply of housing affordable to persons of low and moderate income in this State has been and is becoming increasingly difficult as a result of economic and market forces which require special public actions or subsidies to counteract. One particularly acute result of this has been the continual increase in the number of displaced or homeless persons who, lacking permanent shelter, require special assistance from public services in this State and in surrounding states in order to remain alive. The Legislature has in the past taken various actions, and is currently considering several measures, to increase the supply of affordable housing in the State. At the same time, it is necessary to protect residential tenants, particularly those of advanced age or disability, or lower economic status, from the effects of eviction from affordable housing in recognition of the high costs, both financial and social, to the public of displacement from affordable housing and of homelessness. The Legislature has in the past through various enactments recognized that the eviction of residential tenants pursuant to the process of conversion of residential premises to condominiums or cooperatives exacerbates homelessness and makes more difficult the maintenance of an adequate supply of low and moderate income housing. The Legislature, therefore, declares that it is in the public interest to establish a tenant protection program specifically designed to provide protection to residential tenants, particularly the aged and disabled and those of low and moderate income, from eviction resulting from condominium or cooperative conversion.

L.1991,c.509,s.2.



Section 2A:18-61.42 - Definitions

2A:18-61.42. Definitions
3. As used in this act:



"Administrative agency" means the municipal board, officer or agency designated, or the county agency contracted with, pursuant to section 6 of this act.

"Annual household income" means the total income from all sources during the last full calendar year, or the annual average of that total income during the last two calendar years, whichever is less, of a tenant and all members of the household who are residing in the tenant's dwelling unit when the tenant applies for protected tenancy, whether or not such income is subject to taxation by any taxing authority.

"Commissioner" means the Commissioner of Community Affairs.



"Conversion" means conversion as defined in section 3 of "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-23).

"Conversion recording" means the recording with the appropriate county officer of a master deed for a condominium or a deed to a cooperative corporation for a planned residential development or separable fee simple ownership of the dwelling units.

"County rental housing shortage" means a certification issued by the Commissioner of Community Affairs that there has occurred a significant decline in the availability of rental dwelling units in the county due to conversions; provided, however, that the commissioner shall not issue any such certification unless during the immediately preceding 10 year period:

a. The aggregate number of rental units subject to registrations of conversion during any three consecutive years in the county exceeds 10,000; and

b. The aggregate number of rental units subject to registrations of conversion in at least one of those three years exceeds 5,000.

"Department" means the Department of Community Affairs.



"Index" means the annual average over a 12-month period beginning September 1 and ending August 31 of the Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI-W), All Items Series A, of the United States Department of Labor (1957-1959 = 100), for either the New York, NY-Northeastern New Jersey or the Philadelphia, PA-New Jersey region, according as either shall have been determined by the commissioner to be applicable in the locality of a property undergoing conversion.

"Protected tenancy period" means, except as otherwise provided in section 11 of this act, all that time following the conversion recording for a building or structure during which a qualified tenant in that building or structure continues to be a qualified tenant and continues to occupy a dwelling unit therein as his principal residence.

"Qualified county" means:



a. Any county with a population in excess of 500,000 and a population density in excess of 8,500 per square mile, according to the most recent federal decennial census; or

b. Any county wherein there exists a county rental housing shortage.



"Qualified tenant" means a tenant who is a resident in a qualified county and:



(1) Applied for protected tenancy status on or before the date of registration of conversion by the department, or within one year of the effective date of this act, whichever is later;

(2) Has occupied the premises as his principal residence for at least 12 consecutive months next preceding the date of application; and

(3) Has an annual household income that does not at the time of application exceed the maximum qualifying income as determined pursuant to section 4 of this act, except that this income limitation shall not apply to any tenant who is age 75 or more years or is disabled within the meaning of section 3 of P.L.1981, c.226 (C.2A:18-61.24).

"Registration of conversion" means an approval of an application for registration by the department in accordance with "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.).

"Tenant in need of comparable housing" means a tenant who is not a qualified tenant under this act and is not eligible for protected tenancy under the "Senior Citizens and Disabled Protected Tenancy Act," P.L.1981, c.226 (C.2A:18-61.22 et al.).

L.1991,c.509,s.3.



Section 2A:18-61.43 - Maximum Qualifying Income, Adjustment

2A:18-61.43. Maximum qualifying income, adjustment
4. As of the effective date of this act, maximum qualifying income for the purpose of determining qualified tenant status as defined in section 3 of this act shall be in the case of a household comprising one person, $31,400; two persons, $38,500; three persons, $44,800; four persons, $50,300; five persons, $55,000; six persons, $58,900; seven persons, $62,000; eight or more persons, $64,300. In the case of any application for protected tenancy filed more than one year from the effective date of this act, and upon any occasion when termination of a previously granted protected tenancy is sought pursuant to section 11 of this act upon the grounds set forth in paragraph (2) of subsection a. of that section, these figures shall be adjusted by the percentage change, if any, in the applicable index that has occurred since the effective date of this act.

L.1991,c.509,s.4.



Section 2A:18-61.44 - Protected Tenancy, Qualification, Duration

2A:18-61.44. Protected tenancy, qualification, duration
5. a. Each qualified tenant shall be granted a protected tenancy status with respect to his dwelling unit upon conversion of the building or structure in which the unit is located. The protected tenancy status shall be granted upon proper application and qualification pursuant to the provisions of this act.

b. Each qualified tenant in need of comparable housing shall be entitled to remain in his dwelling unit upon conversion of the building or structure in which the unit is located until the owner of the building or structure has complied with the provisions of P.L.1975, c.311 (C.2A:18-61.7 et al.).

L.1991,c.509,s.5.



Section 2A:18-61.45 - Designation Of Administrative Agency

2A:18-61.45. Designation of administrative agency
6. Each municipal governing body in a qualified county shall designate a municipal board, agency or officer to act as its administrative agency for the purposes of this act or may enter into a contractual agreement with an appropriate county to act as its administrative agency for purposes of this act. In the absence of such authorization or contractual agreement, this act shall be administered by the board, agency or officer administering the provisions of the "Senior Citizens and Disabled Protected Tenancy Act," P.L.1981, c.226 (C.2A:18-61.22 et al.) in the municipality.

L.1991,c.509,s.6.



Section 2A:18-61.46 - Notice, Etc. Required Of Owner Seeking To Convert, Notice To Tenants

2A:18-61.46. Notice, etc. required of owner seeking to convert, notice to tenants
7. The owner of any building or structure in a qualified county who seeks to convert any premises shall notify the administrative agency of that intention prior to filing the application for registration of conversion with the department. The owner shall supply the administrative agency with a list of every tenant residing in the premises, with stamped envelopes addressed to each tenant and with sufficient copies of the notice to tenants and application form for protected tenancy status. Within 10 days thereafter, the administrative agency shall notify each residential tenant in writing of the owner's intention and of the applicability of the provisions of this act and shall provide him with a written application form. The agency's notice shall be substantially in the following form:

"NOTICE

THE OWNER OF YOUR APARTMENT HAS NOTIFIED ................................ (insert name of municipality) OF HIS INTENTION TO CONVERT TO A CONDOMINIUM OR COOPERATIVE.

UNDER STATE LAW YOU MAY BE ENTITLED TO A PROTECTED TENANCY.



PROTECTED TENANCY MEANS THAT YOU CANNOT BE EVICTED BECAUSE OF THE CONVERSION.

YOU MAY BE QUALIFIED:



(1) IF YOU HAVE LIVED IN YOUR APARTMENT FOR A YEAR AND



(2) IF YOUR HOUSEHOLD INCOME IS LESS THAN ............................................. (insert current maximum qualifying income established under section 3 of this act), OR

YOU ARE DISABLED OR ARE AT LEAST 75 YEARS OLD.



IF YOU THINK YOU MAY QUALIFY, SEND IN THE APPLICATION FORM BY ....................... (insert date 60 days after municipality's mailing)

TO THE ............................................. (insert name and address of administrative agency)

EVEN IF YOU DO NOT QUALIFY, YOU HAVE THE RIGHT TO REMAIN IN YOUR APARTMENT UNTIL YOUR LANDLORD HAS COMPLIED WITH LAWS REGARDING THE OFFER OF COMPARABLE HOUSING.

FOR FURTHER INFORMATION CALL................... (insert phone number of administrative agency)

OR .............................................." (insert phone number of Department of Community Affairs)

The department shall not accept any application for registration of conversion for any building or structure unless included in the application is proof that the administrative agency notified the tenants prior to the application for registration. The proof shall be by affidavit or in such other form as the department shall require.

In any municipality where the administrative agency is the same as the agency administering the "Senior Citizens and Disabled Protected Tenancy Act," P.L.1981, c.226 (C.2A:18-61.22 et al.), the notices required under that act and this act may be combined in a single mailing.

L.1991,c.509,s.7.



Section 2A:18-61.47 - Determining Tenants' Qualifications

2A:18-61.47. Determining tenants' qualifications
8. Within 30 days after receipt of an application for the protected tenancy status authorized under the provisions of this act, the administrative agency shall make a determination of qualification. It shall send written notice of qualification to each tenant who is a resident of the qualified county and:

a. applied on or before the date of registration of conversion by the department, or within one year from the effective date of this act, whichever is later; and,

b. has an annual household income that does not exceed the maximum amount permitted for qualification, or is exempt from that income limitation by reason of age or disability; and,

c. has occupied the premises as his principal residence for at least 12 consecutive months next preceding the date of application.

The administrative agency shall likewise send a notice of denial, with reasons therefor, to any tenant whom it determines not to be qualified. That notice shall inform the tenant of his right to remain in his dwelling unit until the owner shall have complied with the requirements of P.L.1975, c.311 (C.2A:18-61.7 et al.) and shall include an explanation of the meaning of "comparable housing" as used in that act. The owner shall be notified of those tenants who are determined to be qualified and unqualified.

The administrative agency may require that the application include such documents and information as may be necessary to establish that the tenant is qualified for a protected tenancy status under the provisions of this act and shall require that such documentation and information be submitted under oath. The commissioner may by regulation adopt uniform forms to used in applying for protected tenancy status, for notifying an applicant of qualification or denial thereof, and conveying to a denied applicant the information concerning his rights to continued tenancy and offer of comparable housing; he may also adopt such other regulations for the procedure of determining qualification as he deems necessary or expedient to the proper effectuation of the provisions and purposes of this act.

L.1991,c.509,s.8.



Section 2A:18-61.48 - Requisites For Approval Of Registration Of Conversion

2A:18-61.48. Requisites for approval of registration of conversion
9. No registration of conversion for a building or structure located in a qualified county shall be approved until the department receives proof that the provisions of section 8 of this act have been complied with, and that notification as required in that section has been made to all tenants who filed application for protected tenancy status on or before the application deadline prescribed in the notice given pursuant to section 7 of this act. The proof shall be by affidavit or in such form as the department may require.

L.1991,c.509,s.9.



Section 2A:18-61.49 - Applicability Of Protected Tenancy

2A:18-61.49. Applicability of protected tenancy
10. The protected tenancy status authorized under the provisions of this act shall not be applicable to any qualified tenant until such time as the owner has filed his conversion recording. The protected tenancy status shall automatically apply as soon as a tenant receives notice of qualification and the landlord files his conversion recording. The conversion recording shall not be filed until after the registration of conversion.

L.1991,c.509,s.10.



Section 2A:18-61.50 - Termination Of Protected Tenancy

2A:18-61.50. Termination of protected tenancy
11. a. The administrative agency shall terminate the protected tenancy status authorized under the provisions of this act immediately upon finding that:

(1) the dwelling unit is no longer the principal residence of the tenant, or



(2) the tenant's annual household income exceeds the maximum amount permitted for qualification.

b. Upon presentation to the administrative agency of credible evidence that a tenant is no longer qualified for protected tenancy status under this act, the administrative agency shall proceed, in accordance with such regulations and procedures as the department shall adopt and prescribe for use in such cases, to investigate and make a determination as to the continuance of that status.

c. Upon the termination of the protected tenancy status by the administrative agency, the tenant may be removed from the dwelling unit pursuant to P.L.1974, c.49 (C.2A:18-61.1 et al.), except that all notice and other times set forth therein shall be calculated and extend from the date of the expiration or termination of the protected tenancy period, or the date of the expiration of the last lease entered into with the tenant during the protected tenancy period, whichever shall be later.

d. Any protection afforded to a person under the "Senior Citizens and Disabled Protected Tenancy Act," P.L.1981, c.226 (C.2A:18-61.22 et al.) shall remain in full force and effect. If the administrative agency determines that a tenant is no longer qualified for protected tenancy under that act, the administrative agency shall proceed to determine the eligibility of that tenant under the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.), or, in any case in which the administrative agency is not the same as the agency administering the "Tenant Protection Act of 1992" in the municipality, shall refer the case to the appropriate administrative agency for such determination. If the tenant is found by such determination to be eligible, his protected tenancy status shall be continued. The protected tenancy status of the tenant shall remain in full force pending such determination.

L.1991,c.509,s.11.



Section 2A:18-61.51 - Tenancy Protection Terminated By Tenant Purchase

2A:18-61.51. Tenancy protection terminated by tenant purchase
12. In the event that a qualified tenant purchases the dwelling unit he occupies, the protected tenancy status afforded under the provisions of this act shall terminate immediately upon purchase.

L.1991,c.509,s.12.



Section 2A:18-61.52 - Costs Of Conversion No Basis For Rent Increases

2A:18-61.52. Costs of conversion no basis for rent increases
13. a. In the case of a municipality subject to the provisions of this act that does not have a rent control ordinance in effect, no evidence of increased costs that are solely the result of the conversion, including but not limited to any increase in financing or carrying costs, and do not add services or amenities not previously provided shall be used as a basis to establish the reasonableness of a rent increase under subsection f. of section 2 of P.L.1974, c.49 (C.2A:18-61.1).

b. In the case of a municipality subject to the provisions of this act that has a rent control ordinance in effect, a rent increase for a qualified tenant with a protected tenancy status, or for any tenant to whom notice of termination pursuant to subsection g. of section 3 of P.L.1974, c.49 (C.2A:18-61.2) has been given, shall not exceed the increase authorized by the ordinance for rent-controlled units. Increased costs that are solely the result of a conversion, including but not limited to any increase in financing or carrying costs, and do not add services or amenities not previously provided shall not be used as a basis for an increase in a fair-return or hardship hearing before a municipal rent board or on any appeal from such determination.

L.1991,c.509,s.13.



Section 2A:18-61.53 - Public Offering Statements, Requisites

2A:18-61.53. Public offering statements, requisites
14. In the case of a building or structure located in a qualified county, the public offering statement for a conversion as required by "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.), shall clearly inform the prospective purchaser of the provisions of this act regarding the protection of qualified tenants and tenants in need of comparable housing. Any contract or agreement for sale of a converted unit shall contain a clause in 10-point bold type or larger that the contract is subject to the terms of this act concerning such tenant protection and an acknowledgement that the purchaser has been informed of these terms.

L.1991,c.509,s.14.



Section 2A:18-61.54 - Municipal Fees

2A:18-61.54. Municipal fees
15. A municipality located in a qualified county is authorized to charge an owner a fee which may vary according to the size of the building to cover the cost of providing the services required by this act.

L.1991,c.509,s.15.



Section 2A:18-61.55 - Tenant Waivers, Unenforceable

2A:18-61.55. Tenant waivers, unenforceable
16. Any agreement whereby the tenant waives any rights under this act shall be deemed to be against public policy and unenforceable.

L.1991,c.509,s.16.



Section 2A:18-61.56 - Actions Against Qualified Tenants, Limitations

2A:18-61.56. Actions against qualified tenants, limitations
17. For one year from the effective date of this act, no action for removal of a qualified tenant shall be instituted, no judgment shall be entered against a qualified tenant based upon a previously instituted action, and no qualified tenant shall be removed from his dwelling unit by a landlord, on the basis of the conversion of the premises. The owner of any residential premises located in a qualified county who, prior to that date, has registered those residential premises for conversion or applied for such registration shall comply with the provisions of this act, and the tenants residing in those premises shall be entitled to the protections extended under this act as if the registration or application for registration had not so occurred prior to that date. However, the provisions of this section shall not apply to any residential unit for which a conversion was registered prior to March 4, 1991 if the unit was sold to a bona fide individual purchaser prior to that date and that purchaser intends to personally occupy the unit as his principal residence.

L.1991,c.509,s.17.



Section 2A:18-61.57 - Removal For Good Cause

2A:18-61.57. Removal for good cause
18. Nothing in this act shall be deemed to prevent a court from removing a tenant, qualified tenant or tenant in need of comparable housing from a dwelling unit located in a qualified county for good cause shown not to be related to conversion of the building or structure to a condominium or cooperative.

L.1991,c.509,s.18.



Section 2A:18-61.58 - Severability

2A:18-61.58. Severability
24. If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which the judgment shall have been rendered.

L.1991,c.509,s.24.



Section 2A:18-61.59 - Rules, Regulations

2A:18-61.59. Rules, regulations
25. The commissioner is authorized to adopt, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement the provisions of this act, including but not limited to, the prescribing of administrative and notification procedures which integrate the procedural requirements of this act with those of P.L.1981, c.226 (C.2A:18-61.22 et al.) in order to facilitate the efficient administration of both acts.

L.1991,c.509,s.25.



Section 2A:18-61.60 - Tenants' Organization Permitted To Accept Billing For Utility.

2A:18-61.60 Tenants' organization permitted to accept billing for utility.

1.Whenever an electric, gas, water or sewer public utility has provided written notice to tenants residing in rental premises of a proposed discontinuance of service and the tenants so notified have indicated a desire to continue service, but the utility has determined that it would not be feasible to bill each tenant individually for the service, the utility shall permit a tenants' organization representing each tenant of the rental premises to accept billing for the utility including the periodic billing for current charges, and a statement of any arrearage which is unpaid by the landlord for service previously supplied by the utility, and shall continue providing the service to the premises provided that payment is received.

L.2000,c.113,s.1.



Section 2A:18-61.61 - Deduction Of Certain Utility Costs From Rental Payment.

2A:18-61.61 Deduction of certain utility costs from rental payment.

2.Whenever a tenants' organization agrees to accept billing for a utility service, the tenants comprising the membership of the organization accepting and paying such billing shall be permitted to deduct from each of their respective rental payments to the landlord of the premises an amount corresponding to the tenant's contribution towards the currently due utility payment and the arrearage, if any, owed by the landlord, provided that any contribution by a tenant to the arrearage shall not exceed 15 percent of the tenant's rental payment which would have been payable to the landlord, but for the contribution.

L.2000,c.113,s.2.



Section 2A:18-61.62 - Issuance Of "Notice Of Rent Protection Emergency."

2A:18-61.62 Issuance of "Notice of Rent Protection Emergency."

1.The Governor shall be empowered, whenever declaring a state of emergency, to determine whether the emergency will, or is likely to, significantly affect the availability and pricing of rental housing in the areas included in the declaration. If the Governor determines that unconscionable rental practices are likely to occur unless the protections afforded under P.L.2002, c.133 (C.2A:18-61.62 et seq.) are invoked, the Governor may issue a "Notice of Rent Protection Emergency" at any time during the declared state of emergency.

L.2002,c.133,s.1.



Section 2A:18-61.63 - Effect Of Issuance Of "Notice Of Rent Protection Emergency."

2A:18-61.63 Effect of issuance of "Notice of Rent Protection Emergency."

2.Whenever the Governor declares a state of emergency within certain areas of the State, and issues a "Notice of Rent Protection Emergency," the following shall apply:

a.Within a zone which includes the area declared to be in a state of emergency and, if so indicated in the Notice of Rent Protection Emergency extending a distance not to exceed 10 miles in all directions from the outward boundaries thereof, there shall be a presumption of unreasonableness given to a notice of increase in rental charges provided subsequent to the date of the declaration by a landlord to a tenant occupying premises which are utilized as a residence, when the proposed percentage increase in rent is greater than twice the rate of inflation as indicated by increases in the CPI for the immediately preceding nine-month period. For the purposes of this section, "CPI" means the annual average over a 12-month period beginning September 1 and ending August 31 of the Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI-W), All Items Series A, of the United States Department of Labor (1957-1959 = 100), for the New York, NY-Northeastern New Jersey region.

b.Within a zone which includes the area declared to be in a state of emergency and, if so indicated in the Notice of Rent Protection Emergency extending a distance not to exceed 10 miles in all directions from the outward boundaries thereof, there shall be a limitation on the amount of rent which may be charged a tenant undertaking a new lease for residential premises during the duration of the declaration of a "Notice of Rent Protection Emergency" made pursuant to section 1 of P.L.2002, c.133 (C.2A:18-61.62). The amount of rent which may be charged shall be limited to the product of the fair market rental value of the premises prior to the emergency conditions and two times the rate of inflation as determined by the increase in the CPI for the immediately preceding nine month period. For the purposes of this section, "CPI" means the annual average over a 12-month period beginning September 1 and ending August 31 of the Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI-W), All Items Series A, of the United States Department of Labor (1957-1959 = 100), for the New York, NY-Northeastern New Jersey region.

c.In the event that a landlord believes that the limitations on increases in rental charges imposed by a "Notice of Rent Protection Emergency" prevent the landlord from realizing a just and reasonable rate of return on the landlord's investment, the landlord may file an application with the Director of the Division of Consumer Affairs in the Department of Law and Public Safety for the purpose of requesting permission to increase rental charges in excess of the increases otherwise authorized under the "Notice of Rent Protection Emergency". In evaluating such an application, the director shall take into consideration the purposes intended to be achieved by P.L.2002, c.133 (C.2A:18-61.62 et seq.), and the "Notice of Rent Protection Emergency" and the amount of rental charges required to provide the landlord with a just and reasonable return. The Director shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

d.The provisions of subsections a. and b. of this section will serve to supplement, not replace, any existing local, State, or federal restrictions on rent increases for any dwelling units in residential buildings located within the zone described in subsections a. and b. of this section, and will only apply to those dwelling units where they cause a lowering of the maximum allowable rent increase or of the maximum reasonable rent increase.

e.The provisions of subsections a. and b. of this section shall cease to apply upon the expiration of the state of emergency, or upon the rescission of the either the declaration of the state of emergency or the "Notice of Rent Protection Emergency."

L.2002,c.133,s.2.



Section 2A:18-61.64 - Report Of Violation, Investigation, Penalties.

2A:18-61.64 Report of violation, investigation, penalties.

3. a. A tenant or prospective tenant may report a violation of the provisions of P.L.2002, c.133 (C.2A:18-61.62 et seq.) to the Director of the Division of Consumer Affairs in the Department of Law and Public Safety. The director shall investigate any complaint within 10 days of receipt of the complaint.

b.If the director determines that a violation of this act has occurred:

(1)a penalty may be assessed against the landlord in an amount equal to six times the monthly rental sought to be imposed upon a tenant in contravention of the "Notice of Rent Protection Emergency"; or

(2)any penalties for violations of the New Jersey consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.) may be sought by the director.

c.Notwithstanding the provisions of subsections a. and b. of this section, a tenant shall have the right to petition a court of competent jurisdiction to terminate a lease containing a provision in violation of the provisions of P.L.2002, c.133 (C.2A:18-61.62 et seq.).

L.2002,c.133,s.3.



Section 2A:18-61.65 - Violations Considered As Consumer Fraud.

2A:18-61.65 Violations considered as consumer fraud.

4.Any violation of P.L.2002, c.133 (C.2A:18-61.62 et seq.) shall be considered a violation of the New Jersey consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.).

L.2002,c.133,s.4.



Section 2A:18-61.66 - Payment Of Certain Fees, Expenses Incurred In Landlord-tenant Disputes.

2A:18-61.66 Payment of certain fees, expenses incurred in landlord-tenant disputes.

1.If a residential lease agreement provides that the landlord is or may be entitled to recover either attorney's fees or expenses, or both, incurred as a result of the failure of the tenant to perform any covenant or agreement in the lease, or if the lease provides that such costs may be recovered as additional rent, the court shall read an additional parallel implied covenant into the lease. This implied covenant shall require the landlord to pay the tenant either the reasonable attorney's fees or the reasonable expenses, or both, incurred by that tenant as the result of the tenant's successful defense of any action or summary proceeding commenced by the landlord against the tenant, arising out of an alleged failure of the tenant to perform any covenant or agreement in the lease, or as the result of any successful action or summary proceeding commenced by the tenant against the landlord, arising out of the failure of the landlord to perform any covenant or agreement in the lease.

The court shall order the landlord to pay such attorney's fees or expenses, or both, that are actually and reasonably incurred by a tenant who is the successful party in such actions or proceedings to the same extent the landlord is entitled to recover attorney's fees and expenses, or both, as provided in the lease. The court shall have discretion with respect to awards of attorney's fees or expenses, or both, for tenants to the same degree as it has with respect to awards of attorney's fees or expenses, or both, for landlords as provided under the lease either explicitly or implicitly. An order based on this implied covenant shall require the landlord to pay the tenant such costs either as money damages or a credit against future rent, as determined by the tenant. Any waiver of this section shall be void as against public policy.

Notwithstanding the foregoing, in an action or summary proceeding for non-payment of rent a tenant who pays all rent currently due and owing on or after the filing of the complaint but prior to entry of a final judgment, and whom the court finds presented no meritorious defense to the complaint other than said payment, shall not be deemed to have successfully defended against the action or summary proceeding for the purposes of the award of attorney's fees or expenses, or both.

As used in this act "expenses" shall include expenses directly related to the litigation including, but not limited to, court costs and expenses for witnesses. "Expenses" shall not include personal expenses for travel, reimbursement for missed work time, or child care.

L.2013, c.206, s.1.



Section 2A:18-61.67 - Notice Provided In Lease.

2A:18-61.67 Notice provided in lease.

2.If a residential lease agreement provides that the landlord is or may be entitled to recover attorney's fees or expenses, or both from the tenant for any action or summary proceeding arising out of the lease, as described in section 1 of P.L.2013, c.206 (C.2A:18-61.66), the lease clause shall also contain the following provision in a bold typeface in a font size no less than one point larger than the point size of the rest of the lease clause or 11 points, whichever is larger:


IF THE TENANT IS SUCCESSFUL IN ANY ACTION OR SUMMARY PROCEEDING ARISING OUT OF THIS LEASE, THE TENANT SHALL RECOVER ATTORNEY'S FEES OR EXPENSES, OR BOTH FROM THE LANDLORD TO THE SAME EXTENT THE LANDLORD IS ENTITLED TO RECOVER ATTORNEY'S FEES OR EXPENSES, OR BOTH AS PROVIDED IN THIS LEASE.

L.2013, c.206, s.2.



Section 2A:18-66 - Judgment; Orders As To Payment; Stay Of Execution

2A:18-66. Judgment; orders as to payment; stay of execution
The court may either order the judgment paid to the prevailing party or into court for the use of the prevailing party at a certain date or by specified installments, and may stay the issue of execution and other supplementary process during compliance with its order. Such stay shall at all times be subject to be modified or vacated.

L.1951 (1st SS), c.344.



Section 2A:18-67 - Docketing Small Claims Judgments

2A:18-67. Docketing small claims judgments
2A:18-67. Judgments recovered in the division of small claims of the Superior Court, Law Division, Special Civil Part may be docketed as judgments in the Special Civil Part proper are docketed.

L.1951 (1st SS), c.344; amended 1991,c.91,s.69.



Section 2A:18-69 - Costs

2A:18-69. Costs
The actual cash disbursements of the prevailing party for any fees paid to the clerk and witness and officers' fees shall be allowed as costs.

L.1951 (1st SS), c.344.



Section 2A:18-71 - Costs On Vacation Of Judgment

2A:18-71. Costs on vacation of judgment
When a judgment is vacated, the court, in its discretion may award costs not exceeding $10, for or against either party and enter judgment and issue execution therefor.

L.1951 (1st SS), c.344.



Section 2A:18-72 - Disposal Of Remaining Personal Property Abandoned By Tenant

2A:18-72. Disposal of remaining personal property abandoned by tenant
1.A landlord of commercial or residential property, in the manner provided by P.L.1999, c.340 (C.2A:18-72 et al.), may dispose of any tangible goods, chattels, manufactured or mobile homes or other personal property left upon a premises by a tenant after giving notice as required by section 2 of P.L.1999, c.340 (C.2A:18-73), only if the landlord reasonably believes under all the circumstances that the tenant has left the property upon the premises with no intention of asserting any further claim to the premises or the property and:

a.A warrant for removal has been executed and possession of the premises has been restored to the landlord; or

b.The tenant has given written notice that he or she is voluntarily relinquishing possession of the premises.

The provisions of P.L.1999, c.340 (C.2A:18-72 et al.) shall not apply to the disposal of tenant property left on nonresidential rental property if there is a lease in effect which has been duly executed by all parties which contains specific terms and conditions for the disposal of tenant property.

L.1999,c.340,s.1; amended 2001, c.51.



Section 2A:18-73 - Notice To Tenant Prior To Disposition

2A:18-73. Notice to tenant prior to disposition
2.To dispose of a tenant's property under this act, a landlord shall first give written notice to the tenant, which shall be sent by certified mail, return receipt requested or by receipted first class mail addressed to the tenant, at the tenant's last known address (which may be the address of the premises) and at any alternate address or addresses known to the landlord, in an envelope endorsed "Please Forward."

"Receipted first class mail" for purposes of this section means first class mail for which a certificate of mailing has been obtained by the sender but does not include certified or registered mail.

When the property subject to disposal is a manufactured or mobile home, a copy of the notice required pursuant to this section shall also be sent to the Director of the Division of Motor Vehicles and to any lienholders with security interests in the property which have been recorded with the Division of Motor Vehicles.

L.1999,c.340,s.2.



Section 2A:18-74 - Contents Of Notice

2A:18-74. Contents of notice
3.The notice required under section 2 of P.L.1999, c.340 (C.2A:18-73) shall state as follows:

a.That the property is considered abandoned and must be removed from the premises or from the place of safekeeping, if the landlord has stored the property as provided in section 4 of P.L.1999, c.340 (C.2A:18-75), by a date as follows;

(i) for all property other than manufactured or mobile homes not less than 30 days after delivery of the notice, or not less than 33 days after the date of mailing, whichever comes first, or

(ii) for property which consists solely of manufactured or mobile homes, not less than 75 days after the delivery of the notice, or not less than 78 days after the date of mailing, whichever comes first,

or the property will be sold or otherwise disposed of; and

b.That if the abandoned property is not removed:

(i)The landlord may sell the property at a public or private sale; or

(ii)The landlord may destroy or otherwise dispose of the property if the landlord reasonably determines that the value of the property is so low that the cost of storage and conducting a public sale would probably exceed the amount that would be realized from the sale; or

(iii)The landlord may sell items of value and destroy or otherwise dispose of the remaining property.

c.That in the case of a residential tenant, if the tenant claims the property within the time provided in the notice, the landlord must make the property available for removal by the tenant without payment by the tenant of any unpaid rent.

L.1999,c.340,s.3.



Section 2A:18-75 - Storing Abandoned Property

2A:18-75. Storing abandoned property
4.After notifying a tenant as required by sections 2 and 3 of P.L.1999, c.340 (C.2A:18-73 and C.2A:18-74), a landlord shall store all goods, chattels, manufactured or mobile homes and other personal property of the tenant in a place of safekeeping and shall exercise reasonable care for the property, except that the landlord may promptly dispose of perishable food and shall allow an animal control agency or humane society to remove any abandoned pets or livestock. A landlord may store a tenant's manufactured dwelling or residential vehicle on the space previously rented, elsewhere on the premises or in a safe location off the premises. A landlord shall be entitled to reasonable storage charges and costs incidental to storage. A landlord may store property in a commercial storage facility, in which case the storage cost shall include the actual storage charge plus the reasonable cost of removal of the property to the place of storage.

L.1999,c.340,s.4.



Section 2A:18-76 - Conditions Under Which The Property Is Considered Abandoned

2A:18-76. Conditions under which the property is considered abandoned
5. a. If a tenant responds in writing or orally to the landlord, on or before the day specified in the required notice, that the tenant intends to remove the property from the premises, or from the place of safekeeping if the landlord has stored the property as provided in section 4 of P.L.1999, c.340 (C.2A:18-75), and does not do so within the time specified in the notice or within 15 days after the written response, whichever is later, the tenant's property shall be conclusively presumed to be abandoned.

b.If a lienholder responds in writing to the landlord concerning a security interest in any manufactured or mobile home, and the lienholder indicates an intent to remove the property from the premises, or from the place of safekeeping, or to pay rent as a condition of leaving the property on the premises, but fails to remove the property or make rental payments within the time specified in the notice or within 15 days after the written response, whichever is later, then the landlord may proceed as if the lienholder had not responded.

c.If no response is received from a tenant or lienholder within the time period provided under section 3 of P.L.1999, c.340 (C.2A:18-74), then the tenant's property shall be conclusively presumed to be abandoned.

L.1999,c.340,s.5.



Section 2A:18-77 - Tenant's Reimbursement For Storage Costs

2A:18-77. Tenant's reimbursement for storage costs
6.Upon removal of his property, a tenant shall reimburse the landlord for the reasonable cost of storage for the period the property was in the landlord's safekeeping, including the reasonable cost of removal of the property to a place of storage. A landlord shall not be entitled to reimbursement for storage and removal costs which are greater than the fair market value of such costs in the locale of the rental property. A landlord shall not be responsible for any loss to a tenant resulting from storage of property in compliance with this act unless the loss was caused by the landlord's deliberate or negligent act or omission.

L.1999,c.340,s.6.



Section 2A:18-78 - Disposal Of Property, Options

2A:18-78. Disposal of property, options
7.Property that has been conclusively presumed to be abandoned may be disposed of in any of the following ways:

a.The landlord may sell the property at a public or private sale;

b.The landlord may destroy or otherwise dispose of the property if the landlord reasonably determines that the value of the property is so low that the cost of storage and conducting a public sale would probably exceed the amount that would be realized from the sale; or

c.The landlord may sell certain items and destroy or otherwise dispose of the remaining property, in accordance with subsections a. and b. of this section.

A public or private sale authorized by this section shall be conducted in accordance with the provisions of 12A:9-601 et seq. of the "Uniform Commercial Code".

L.1999, c.340, s.7; amended 2001, c.117, s.23.



Section 2A:18-79 - Immunity

2A:18-79. Immunity
9.Nothing in P.L.1999, c.340 (C.2A:18-72 et al.) shall diminish the right of a landlord of a nonresidential property to use distraint when authorized by law.

L.1999,c.340,s.9.



Section 2A:18-80 - Deductions From Sale Proceeds

2A:18-80. Deductions from sale proceeds
11.A landlord may deduct from the proceeds of any sale the reasonable costs of notice, storage and sale and any unpaid rent and charges not covered by a security deposit. After deducting these amounts, the landlord shall remit to the tenant the remaining proceeds, if any, together with an itemized accounting. If the tenant, after due diligence, cannot be found the remaining proceeds shall be deposited into the Superior Court and, if not claimed within 10 years, shall escheat to the State.

L.1999,c.340,s.11.



Section 2A:18-81 - Compliance With Act Constitutes Complete Defense

2A:18-81. Compliance with act constitutes complete defense
12.Compliance in good faith with all the requirements of this act shall constitute a complete defense in any action brought by a tenant against a landlord for loss or damage to personal property disposed of pursuant to this act.

L.1999,c.340,s.12.



Section 2A:18-82 - Noncompliance With Act; Tenant's Recovery

2A:18-82. Noncompliance with act; tenant's recovery
13.If a landlord seizes and retains a tenant's personal property without complying with this act, the tenant shall be relieved of any liability for reimbursement to the landlord for storage and removal costs and shall be entitled to recover up to twice the actual damages sustained by the tenant.

L.1999,c.340,s.13.



Section 2A:18-83 - Applicability Of Act

2A:18-83. Applicability of act
14.This act shall not be applicable to any unclaimed property which must be disposed of in accordance with the "Uniform Unclaimed Property Act (1981)," P.L.1989, c.58 (R.S.46:30B-1 et seq.).

L.1999,c.340,s.14.



Section 2A:18-84 - Nonapplicability To Motor Vehicles

2A:18-84. Nonapplicability to motor vehicles
15.This act shall not be applicable to abandoned motor vehicles.

L.1999,c.340,s.15.



Section 2A:19-1 - Definitions.

2A:19-1. Definitions.
2A:19-1. As used in this chapter:

a. "General assignment" means a transfer or conveyance by a debtor in writing, whereby the debtor transfers or conveys to an assignee, in trust for the benefit of his creditors, all of his property. A "general assignment" includes an assignment by a debtor made under section 2A:20-6 of this title.

b. "Debtor" means any person liable on a debt, including any person in actual confinement or discharged under bond pursuant to chapter 20 of this title.

c. "Court" means the Superior Court.

d. "Creditor" includes any person to whom a debt is due.

e. "Debt" includes any debt, demand or claim.

f. "Assignor" means any debtor who has executed a general assignment.

g. "Assignee" means an assignee under a general assignment, including an assignee appointed under chapter 20 of this title.

L.1951 (1st SS), c.344; amended 1991,c.91,s.70.



Section 2A:19-2 - Assignments Must Be For Equal Benefit; Preferences Void

2A:19-2. Assignments must be for equal benefit; preferences void
Every general assignment made by a debtor residing in this state shall be made for the equal benefit of his creditors in proportion to their several demands, to the extent of the net amount that shall come to the hands of the assignee for distribution. All preferences attempted to be made in any such assignment of one creditor over another, or whereby any one creditor shall be first paid or have a greater proportion in respect of his claim than another, shall be deemed fraudulent and shall render the assignment void.

L.1951 (1st SS), c.344.



Section 2A:19-3 - Transfer Of Property Within 4 Months Of Assignment To Give Preference Void; Recovery Of Property

2A:19-3. Transfer of property within 4 months of assignment to give preference void; recovery of property
If any person being insolvent or in contemplation of insolvency shall, within 4 months before the making of a general assignment, and with the intention of preferring any creditor or person under liability for him, mortgage, pledge, assign, pay or transfer any of his property, or procure or suffer any of his property to be taken, attached or levied upon, or any lien or encumbrance to be acquired thereon by legal process or otherwise, such preferential transaction shall be void as against the assignee. The assignee may recover the property given by way of preference, or the value thereof, from the person so receiving the same or so benefited thereby.

L.1951 (1st SS), c.344.



Section 2A:19-4 - Assignor To Acknowledge Assignment For Recording As Deed

2A:19-4. Assignor to acknowledge assignment for recording as deed
The assignor shall acknowledge the general assignment or cause the same to be proved according to law, so that it may be recorded as a deed to real estate.

L.1951 (1st SS), c.344.



Section 2A:19-5 - Assignor To Annex Inventory And List Of Creditors With Their Claims, To Assignment

2A:19-5. Assignor to annex inventory and list of creditors with their claims, to assignment
The assignor shall annex to the general assignment an inventory, under oath of his estate, real and personal, together with a list of his creditors and the amount of their respective claims according to the best of his knowledge. Such inventory shall in nowise be conclusive as to the quantum of the assignor's estate, and the assignee shall be entitled to any other property which may belong to the assignor at the time of the assignment.

L.1951 (1st SS), c.344.



Section 2A:19-6 - Legality Of Assignments

2A:19-6. Legality of assignments
All general assignments for the benefit of creditors shall be made in accordance with the provisions of this chapter.

L.1951 (1st SS), c.344.



Section 2A:19-7 - Assignee To Record And File Assignment

2A:19-7. Assignee to record and file assignment
2A:19-7. The assignee, upon receiving a general assignment, shall forthwith record it, including the inventory and list of creditors with their claims, in the county where the assignor resides and in any other counties or states where he may deem it necessary. The same shall be recorded in this State in the office of the register of deeds in counties having such an office and in the office of the county clerk in other counties. A copy of the same, executed by the assignor or certified by the register or county clerk, shall be filed by the assignee with the surrogate of the county where the assignor resides or with the clerk of the Superior Court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.71.



Section 2A:19-8 - Publication And Mailing Of Notice; Extension Of Time

2A:19-8. Publication and mailing of notice; extension of time
The assignee shall also forthwith give public notice by advertising at least 4 times during 4 consecutive calendar weeks, once in each week in a newspaper printed in this state and circulating in the neighborhood where the creditors reside. Such notice shall make known that a general assignment has been made, and the date thereof, and shall set forth a general description of any business carried on by the assignor and the place where the same was so carried on, and that all claims of creditors against the estate must be presented under oath to the assignee within 3 months from the date of the general assignment, or be barred from participating in a dividend of said estate.

The assignee shall also, within 30 days after the date of the general assignment, mail a copy of such notice to every creditor of the assignor, addressed to him at his usual post-office address, so far as the assignee can ascertain the same.

In case of failure to give such notice, or mail the same as above provided, the court may extend and fix the time for the presentation of claims and the giving and mailing notice thereof as aforesaid.

L.1951 (1st SS), c.344.



Section 2A:19-9 - Assignee To File Inventory And Valuation

2A:19-9. Assignee to file inventory and valuation
The assignee shall also forthwith file with the clerk of the court, under oath, a true inventory and valuation of the estate so far as it has come to his knowledge.

L.1951 (1st SS), c.344.



Section 2A:19-10 - Bond Of Assignee; Additional Security

2A:19-10. Bond of assignee; additional security
The assignee shall, after filing the inventory and valuation, forthwith enter into bond in such amount as the court may fix, for the faithful performance of his trust. The bond shall be filed with the clerk of the court.

In case at any time the security given by any assignee under this chapter shall be shown to be insufficient, the court shall direct him to give such additional security as it shall deem proper.

Every bond given under this section shall run to the superior court.

L.1951 (1st SS), c.344.



Section 2A:19-11 - Assignee Not To Proceed Until Bond, Etc., Filed

2A:19-11. Assignee not to proceed until bond, etc., filed
Until the inventory, valuation and bond required by this chapter are filed, the assignee shall not proceed to the discharge of his trust under the general assignment, further than may be necessary for the preservation of the assigned estate; but the court, before such inventory, valuation and bond are filed, may authorize the assignee to perform such other acts in the administration of the trust, and upon such terms, as it may deem necessary for the protection of the trust.

L.1951 (1st SS), c.344.



Section 2A:19-12 - Exemption To Assignor

2A:19-12. Exemption to assignor
In case of any general assignment, other than a general assignment of partnership property or by a corporation, there shall be reserved of the goods and chattels of any assignor having a family residing in this state, goods and chattels to the value of $500, and all wearing apparel for the use of the assignor and his family. The assignee shall, at the written demand of the assignor, as soon after the assignment is executed as conveniently may be, cause a just and true appraisement of the assignor's goods and chattels at their actual value. The appraisement shall be made by 2 appraisers appointed by the assignee. The assignee shall thereafter set apart for the use of the assignor and his family such of the goods and chattels as the assignor may select from the appraisement, not exceeding in value the said sum of $500.

L.1951 (1st SS), c.344.



Section 2A:19-13 - Assignee's General Powers As Successor To Assignor

2A:19-13. Assignee's general powers as successor to assignor
Every assignee shall have as full power and authority to dispose of all of the assignor's property, except as otherwise may be provided, as the assignor had at the time of the general assignment. He may sue for and recover in his own name everything belonging or appertaining to the estate. He may compromise, settle and compound all claims, disputes and litigations of the assignor, refer the same to arbitration, agree with any person concerning the same, redeem all mortgages and conditional contracts, and generally act as and do whatsoever the assignor might have lawfully done in the premises.

L.1951 (1st SS), c.344.



Section 2A:19-14 - Assignee's Powers As Representative Of Creditors; Setting Aside Conveyances And Transfers

2A:19-14. Assignee's powers as representative of creditors; setting aside conveyances and transfers
The assignee, in addition to the powers which he may exercise as the successor to the assignor, shall also at all times be the representative of the creditors of the assignor, and shall have the same power to set aside conveyances, and to recover or reach assets for the benefit of the creditors as a creditor would have who was the holder of a judgment and levy against the assignor and his property at the date of the assignment. All conveyances, mortgages and transfers of property, real or personal, made by the assignor, which are void or voidable as against the creditors of the assignor, shall in like manner be void or voidable as against the assignee.

L.1951 (1st SS), c.344.



Section 2A:19-15 - Subpoena; Commitment For Failure To Testify

2A:19-15. Subpoena; commitment for failure to testify
The assignee may send for persons and papers and examine, on oath which he may administer, any persons, including the creditors and assignor, respecting the affairs, transactions and assets of the assignor, his debts, credits, obligations, contracts, and liabilities and claims asserted against the assignor.

If any person shall refuse to be sworn or to answer the questions put to him, or refuse to declare the whole truth touching the subject matter of the examination, the court may, on report by the assignee, commit such person to prison, to remain until he shall have submitted himself to be examined and have paid all the costs of the proceedings against him.

L.1951 (1st SS), c.344.



Section 2A:19-16 - Continuing Assignor's Business

2A:19-16. Continuing assignor's business
The court may, upon such notice to creditors as it may direct, authorize the assignee to continue for such a period and under such conditions as it may prescribe, any business of the assignor in which the assigned estate, or any part thereof, is invested.

L.1951 (1st SS), c.344.



Section 2A:19-17 - Action To Compel Assignee To Perform Duties

2A:19-17. Action to compel assignee to perform duties
The court may, from time to time, compel the assignee to proceed to the execution of his duties.

L.1951 (1st SS), c.344.



Section 2A:19-18 - Assignee To Sell Real Estate; Manner Of Sale

2A:19-18. Assignee to sell real estate; manner of sale
Whenever any assignee shall take any real estate of the assignor under a general assignment, he shall, except as hereinafter provided, proceed to sell the same, at public or private sale, in the manner prescribed for an executor or administrator directed by the court to sell lands for the payment of the debts of a decedent.

L.1951 (1st SS), c.344.



Section 2A:19-19 - Assignee To Submit Sales Of Personalty For Confirmation

2A:19-19. Assignee to submit sales of personalty for confirmation
The assignee shall submit all contracts for sale of personal property of the estate, whether by public or private sale, to the court for confirmation.

L.1951 (1st SS), c.344.



Section 2A:19-20 - Limitation Of Actions Against Assignee For Taking Or Disposing Of Property

2A:19-20. Limitation of actions against assignee for taking or disposing of property
All actions at law or in equity which may be brought against any assignee on account of the taking, appropriating, selling or disposing of any property by him as a part of the trust estate, shall be commenced within 9 months from the time when the cause of action shall arise, and not afterwards.

L.1951 (1st SS), c.344.



Section 2A:19-21 - Reconveyance To Assignor Upon Composition With Creditors; Proceedings

2A:19-21. Reconveyance to assignor upon composition with creditors; proceedings
If after a general assignment the assignor shall make an agreement of compromise or composition with his creditors, the court may, if it confirms the agreement, authorize the assignee to reassign and reconvey to the assignor all the trust estate in his hands, in whatsoever form the same may be, free and discharged from the trust.

L.1951 (1st SS), c.344.



Section 2A:19-22 - Claims Due Or To Become Due Are Presentable

2A:19-22. Claims due or to become due are presentable
Any creditor may present not only any debt due, but any debt to become due, making in such case a reasonable rebate when interest is not accruing on the same.

L.1951 (1st SS), c.344.



Section 2A:19-23 - Claims Filed After Time Share Only In Subsequent Dividends

2A:19-23. Claims filed after time share only in subsequent dividends
If any creditor shall fail to present his claim to the assignee within 3 months from the date of a general assignment, or within such other time as may be fixed by the court for that purpose, his claim shall be barred of a dividend, except that any creditor may, at any time prior to the making of a final dividend, present his claim under oath to the assignee, and share in any dividend made after such presentation.

L.1951 (1st SS), c.344.



Section 2A:19-24 - Claims Filed After Time; Notice; Exceptions; Adjudication

2A:19-24. Claims filed after time; notice; exceptions; adjudication
Upon the presentation of any claim after time as authorized by section 2A:19-23 of this title, the assignee, before allowing the same, shall give notice thereof by mail to the other creditors who have proved their claims, as directed by section 2A:19-26 of this title in relation to claims proved in time. The claim shall be subject to the same exceptions by the assignee or the other creditors as a claim filed in time and may be adjudicated upon in like manner.

L.1951 (1st SS), c.344.



Section 2A:19-25 - Assignee To File List Of Creditors, Statement Of Claims, And Proof Of Notice

2A:19-25. Assignee to file list of creditors, statement of claims, and proof of notice
At the expiration of the time for the presentation of claims, notice having been duly given and mailed as provided in section 2A:19-8 of this title, the assignee shall file with the clerk of the court a true list, under oath, of all the creditors of the assignor who have proved their claims before him, with a true statement of their respective claims, and due proof of the publication and mailing of the notice above-mentioned. Such proof shall give in detail the names of the persons to whom, with the respective addresses to which, and the time when, such notices were mailed.

L.1951 (1st SS), c.344.



Section 2A:19-26 - Notice Of Filing Such List And Statement; Proof Of Mailing

2A:19-26. Notice of filing such list and statement; proof of mailing
Within 10 days after the filing of the list of creditors and the statement of their claims, the assignee shall mail notice of such filing to every creditor who has proved his claim, addressed to the creditor at his usual post-office address, so far as the assignee can ascertain, and shall, within said 10 days, also file with the clerk of the court due proof of the mailing of such notice.

L.1951 (1st SS), c.344.



Section 2A:19-27 - Extending Time For Compliance With Sections 2a:19-25 And 2a:19-26

2A:19-27. Extending time for compliance with sections 2A:19-25 and 2A:19-26
In case of failure to comply with the provisions of sections 2A:19-25 and 2A:19-26 of this title, the court may extend and fix the time of any of the duties of the assignee which he may have failed to perform.

L.1951 (1st SS), c.344.



Section 2A:19-28 - Assignee's Inventory, List Of Creditors And Statement Of Claims To Be Proved And Recorded

2A:19-28. Assignee's inventory, list of creditors and statement of claims to be proved and recorded
The inventory and list of creditors, with the statement of claims, as required by sections 2A:19-9 and 2A:19-25 of this title to be filed by the assignee, shall be recorded by the clerk of the court in a book provided for that purpose and called "assignee's book" .

L.1951 (1st SS), c.344.



Section 2A:19-29 - Exceptions To Claims

2A:19-29. Exceptions to claims
At any time within 60 days after the list of creditors and statement of claims have been filed and notice thereof has been mailed to the creditors, the assignee, or any creditor or other person interested, may file in the court exceptions to the allowance or rejection by the assignee of claim or demand of any creditor exhibited as aforesaid. The court may then adjudicate upon such claim or demand.

L.1951 (1st SS), c.344.



Section 2A:19-30 - Wages Of Clerks, Mechanics, And Laborers, Preferred

2A:19-30. Wages of clerks, mechanics, and laborers, preferred
The wages of clerks, mechanics and laborers due from the assignor at the time of the general assignment including wages fully earned though not then payable, shall be preferred and shall be paid by the assignee before any other claim or debt. In case any such wages have been partly earned at the time of the assignment, but are not then payable, the same shall be equitably apportioned and shall be paid as preferred debts insofar as they have been earned up to the said time. No payment of more than $300 shall be made as a preferred debt to any one person. In case any claim shall receive a preference to the extent of $300 under this section, any balance thereof remaining unpaid shall be entitled to all dividends to be calculated upon such balance as upon a claim of a general creditor.

L.1951 (1st SS), c.344.



Section 2A:19-31 - Landlord's Lien On Assignor's Goods

2A:19-31. Landlord's lien on assignor's goods
Where the assignor is a tenant, all of his goods and chattels on the premises, in his possession, shall be subject to a lien for the payment of rent due to the landlord. The claim for rent in favor of the landlord, not exceeding 1 year's rent, shall be first paid and satisfied by the assignee out of the goods and chattels of the tenant which were on the demised premises at the time of the assignment.

L.1951 (1st SS), c.344.



Section 2A:19-32 - Landlord's Rights Where Assignor's Goods Removed

2A:19-32. Landlord's rights where assignor's goods removed
If the tenant, his assignee, or any other person, shall remove any goods and chattels from the demised premises, after the assignment, the landlord, at any time within 40 days after such removal, may seize such goods and chattels in whosesoever hands the same may be found, as a distress for his rent, and proceed with the same in the manner directed by law concerning distresses, whether the rent by the terms of the lease be due or not, making a rebate on the sum not due, as is required where a party suing out execution pays rent not due to the landlord.

L.1951 (1st SS), c.344.



Section 2A:19-33 - Assignee To Proceed To Make Dividends

2A:19-33. Assignee to proceed to make dividends
If no exceptions to any claim or demand are filed, or in case any exceptions are filed, then after they have been adjudicated or settled, the assignee shall proceed to make, from time to time, fair and equal dividends among said creditors from the assets which shall come to hand in proportion to their claims.

L.1951 (1st SS), c.344.



Section 2A:19-34 - Partial Distribution

2A:19-34. Partial distribution
The court, in its discretion, on the application of the assignee or any person in interest, from time to time, may direct such partial distribution from the assets in hand to those creditors whose claims are not in dispute as may safely be made, reserving at all times sufficient assets to secure, after all the claims shall have been adjudicated and finally settled, an equal and proportionate distribution according to the intent of this chapter.

L.1951 (1st SS), c.344.



Section 2A:19-35 - Directions As To Dividends

2A:19-35. Directions as to dividends
The court may, in its discretion, upon application of the assignee, or of any person in interest, make directions with respect to any or all dividends, including the time when the same shall be made and the amount thereof.

L.1951 (1st SS), c.344.



Section 2A:19-36 - Death Or Incapacity Of Assignee; Successor

2A:19-36. Death or incapacity of assignee; successor
In case the assignee shall die or become incapable of executing his trust the court shall, upon application of any person in interest, appoint some suitable person or persons in his stead.

L.1951 (1st SS), c.344.



Section 2A:19-37 - Removal For Maladministration, Neglect, Or Other Cause; Successor

2A:19-37. Removal for maladministration, neglect, or other cause; successor
In case any assignee shall embezzle, waste or misapply any part of the trust estate in his hands or under his control, or shall neglect or refuse to execute his trust, or to perform and obey any order or judgment of the court in respect of his trust, or shall remove from the state, or for a reasonable or just cause manifested to the court shall desire to be relieved from his office, then the court may remove the assignee and appoint a suitable person or persons in his stead.

L.1951 (1st SS), c.344.



Section 2A:19-38 - Estate Vests In New Assignee; Accounting And Delivery By Predecessor

2A:19-38. Estate vests in new assignee; accounting and delivery by predecessor
Upon the appointment of any new assignee as aforesaid, the entire trust estate, in whatsoever form the same then may be, shall forthwith vest in him. The court may compel the removed assignee, or the personal representative of the former assignee, to account in said court for his trust, to deliver possession of the estate in his hands to his successor, to pay over to such successor any balance found due on the accounting, and to execute such conveyance of the trust estate to his successor as the court may direct.

L.1951 (1st SS), c.344.



Section 2A:19-39 - Powers And Duties Of New Assignee

2A:19-39. Powers and duties of new assignee
Every new assignee shall have all the powers and rights and perform all the duties not already performed, conferred and imposed by the assignment or by law upon the original assignee.

L.1951 (1st SS), c.344.



Section 2A:19-40 - Bond Of New Assignee

2A:19-40. Bond of new assignee
Every new assignee shall enter into bond for the faithful performance of his trust, in such amount as the court shall fix. The bond shall run to the superior court.

L.1951 (1st SS), c.344.



Section 2A:19-41 - Final And Intermediate Accounts

2A:19-41. Final and intermediate accounts
As soon as may be after the determination of all claims, the assignee shall render, on oath, a final account to the court. The court may, in its discretion, upon the application of the assignee or any creditor, or the surety on the assignee's bond or other person in interest, direct the assignee to render an intermediate or final account.

The settlement and judgment of the court shall be conclusive on all parties except for assets which may afterward come to hand, or except as relief may be had in a judgment in any action.

L.1951 (1st SS), c.344.



Section 2A:19-42 - Disposition Of Unclaimed Money

2A:19-42. Disposition of unclaimed money
2A:19-42. Disposition of unclaimed money.

When an assignee states his final account, and there remains a balance, dividend sum or sum of money to be paid to a person and the person or his guardian, if he be under any disability, the balance, dividend sum or sum of money is intangible property remaining unclaimed in the possession of an assignee. After the period of time set forth in R.S.46:30B-37.1 has elapsed that property shall be presumed abandoned and handled in accordance with the "Uniform Unclaimed Property Act (1981)," R.S.46:30B-1 et seq.

L.1951 (1st SS), c.344; amended 1989,c.58,s.2.



Section 2A:19-43 - Compensation Of Assignee

2A:19-43. Compensation of assignee
Such commissions shall be made to the assignee or to the personal representatives of a deceased assignee, or to a person who has been removed by the court from his office as assignee for any cause other than his misconduct, on any intermediate or final account, as the court shall consider just, but not in excess of 20% on all sums received by the said assignee, except that this limitation shall be inapplicable where the amount of the estate is less than $500.00.

L.1951 (1st SS), c.344; amended by L.1963, c. 137, s. 1, eff. July 24, 1963.



Section 2A:19-44 - Any Corporation May Assign

2A:19-44. Any corporation may assign
Any corporation organized under the laws of this state may make a general assignment under the provisions of this chapter.

L.1951 (1st SS), c.344.



Section 2A:19-45 - Corporation Deemed Resident Of What County

2A:19-45. Corporation deemed resident of what county
2A:19-45. A corporation making a general assignment shall be deemed, for the purposes of this chapter, a resident of the county in which its principal office is located.

L.1951 (1st SS), c.344; amended 1991,c.91,s.72.



Section 2A:19-46 - Assignee As Party To Receivership Suit

2A:19-46. Assignee as party to receivership suit
The assignee may be made a party to any action in the superior court to have the corporation adjudged insolvent and a receiver thereof appointed, and may be enjoined, restrained and removed in such action and subjected to all orders and judgments therein. The said court may, if it sees fit, appoint the assignee of the corporation receiver thereof.

L.1951 (1st SS), c.344.



Section 2A:19-47 - Removal Of Assignee And Transfer Of Estate To Receiver

2A:19-47. Removal of assignee and transfer of estate to receiver
2A:19-47. In case a corporation shall, at any time after the making of a general assignment, be adjudged insolvent and a receiver thereof be appointed by the Superior Court, the said court may, whenever it may deem it to the interest of the stockholders or creditors, remove the assignee and direct and compel him to transfer and convey the trust estate in his hands to the receiver to be administered under the direction of said court. The assignee shall thereupon present his accounts to the Superior Court for settlement and allowance.

L.1951 (1st SS), c.344; amended 1991,c.91,s.73.



Section 2A:19-48 - Inclusion Of Individual Estate

2A:19-48. Inclusion of individual estate
When a general assignment is made by partners in business, it may include only the partnership property or it may include also the several estates of the partners; or any of the partners may also make a separate general assignment of his individual estate.

L.1951 (1st SS), c.344.



Section 2A:19-49 - Partnership And Individual Estates To Be Kept Separate

2A:19-49. Partnership and individual estates to be kept separate
In all cases where a general assignment includes both a partnership and an individual estate, the same shall be kept separate in all proceedings under this chapter, and all notices and accounts in relation thereto shall plainly distinguish between the different estates, and all proceedings, orders and judgments shall recognize the rights and equities of the different classes of creditors, to the end that the property assigned may be equitably applied to the payment of the claims of such creditors.

L.1951 (1st SS), c.344.



Section 2A:19-50 - One Partner To Reside In State

2A:19-50. One partner to reside in State
2A:19-50. In order to bring a general assignment of partners in business within the operation of this chapter, it shall be sufficient if any one of them resides in this State.

L.1951 (1st SS), c.344; amended 1991,c.91,s.74.



Section 2A:20-1 - Debtors In Actual Confinement

2A:20-1. Debtors in actual confinement
2A:20-1. Any person, in actual confinement for debt or damages in any jail of this State, who is willing to deliver up to his creditor or creditors all his estate, both real and personal, toward their payment, may bring an action, in a summary manner, for his discharge under this chapter, in the Superior Court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.75.



Section 2A:20-2 - Persons Arrested; Discharge; Requirements

2A:20-2. Persons arrested; discharge; requirements
2A:20-2. Any person arrested or held in custody by any officer in any civil action upon mesne process or process of execution, or who is surrendered in discharge of his bail, shall be discharged from arrest or custody by the officer upon compliance with the following requirements:

a. He shall make out and deliver to the officer making the arrest, or in whose custody he may be, a true and perfect inventory, under oath or affirmation, of all of his personal property and real estate, or any interest therein;

b. He shall give bond to the plaintiff at whose suit he is arrested, with sufficient security, in double the sum for which he is arrested or taken in execution. If the security is individual and not corporate, the surety or sureties shall be freeholders and resident of the county. Such bond shall be conditioned as follows:

1. That he will commence an action in the Superior Court on or before a certain designated date, not more than one month after the date of the bond and apply for his discharge under this chapter; and

2. That he will in all things comply with the requirements of this chapter; and

3. That he will prosecute such an action diligently until duly discharged as an insolvent debtor and, if refused a discharge, he will surrender himself immediately thereafter to the sheriff, warden or keeper of the jail of such county, there to remain until discharged by due course of law.

In case of the forfeiture of such bond by breach of any condition therein, the plaintiff, his executors or administrators, may bring an action thereon, and recover the debt, damages and costs due from such person, and for which such arrest was made.

L.1951 (1st SS), c.344; amended 1991,c.91,s.76.



Section 2A:20-3 - Persons Arrested; Discharge; Action

2A:20-3. Persons arrested; discharge; action
2A:20-3. Any person arrested as stated in N.J.S.2A:20-2 and who has given the bond therein prescribed, may bring an action in a summary manner for his discharge under this chapter in the Superior Court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.77.



Section 2A:20-4 - Officer's Return On Releasing Person Arrested; Liability For Escape

2A:20-4. Officer's return on releasing person arrested; liability for escape
When the officer has discharged the defendant from arrest under mesne process, upon giving bond as provided in this article, he shall so return on the process to the court or judge issuing the same, and shall also return therewith the inventory and bond taken by him pursuant to this article. The plaintiff may thereupon proceed to judgment, and have execution against the personal and real property of the defendant, as in other cases. When the defendant shall be discharged upon execution, the officer shall so return the same with the bond and inventory. The delivery of the bond to the plaintiff shall exonerate the officer from any liability for escape.

L.1951 (1st SS), c.344.



Section 2A:20-5 - Appointment Of Assignee Authorized

2A:20-5. Appointment of assignee authorized
If in the action brought under section 2A:20-1 or 2A:20-3 of this title, the court is satisfied that the conduct of the debtor has been upright, the court shall appoint 1 or more suitable residents of the county where such debtor is imprisoned or was arrested as assignee or assignees of the debtor.

L.1951 (1st SS), c.344.



Section 2A:20-6 - Assignment Of Property To Assignee; Exemptions

2A:20-6. Assignment of property to assignee; exemptions
The debtor shall forthwith execute to the assignee a general assignment of all his real and personal property, with an inventory of his estate and a list of creditors as provided by chapter 19 of this title. The assignee shall have all the rights and powers and shall perform all the duties with respect to an assignee under said chapter 19, and all proceedings and other matters shall be governed by said chapter.

L.1951 (1st SS), c.344.



Section 2A:20-7 - Conveyances By Debtor After Arrest Void; Recovery By Assignee

2A:20-7. Conveyances by debtor after arrest void; recovery by assignee
All conveyances, deeds, mortgages, judgments, sales, transfers, assignments or other disposition of, for or upon any of his estate, real or personal, made, given or executed after his arrest by any debtor shall be void as against his creditors and the assignee appointed hereunder.

The assignee may recover such estate or the value thereof against any person who may have purchased or in any manner come into the possession thereof after such arrest.

The right and remedies conferred by this section shall be in addition to those conferred by section 2A:19-3 of this title.

L.1951 (1stSS), c.344.



Section 2A:20-8 - Discharge Of Debtor From Confinement On Assignment Of Property

2A:20-8. Discharge of debtor from confinement on assignment of property
Upon making the assignment required by section 2A:20-6 of this title, the court may, by order, direct the sheriff to discharge the debtor from confinement on account of any debts previously contracted by him.

L.1951 (1st SS), c.344.



Section 2A:20-9 - Remand Of Debtor To Prison On Concealment Of Property

2A:20-9. Remand of debtor to prison on concealment of property
If the creditor at whose suit the debtor is imprisoned or was arrested, or any other creditor, shall in an action brought in a summary manner prove to the satisfaction of the court that the debtor has not fully delivered up to the use of his creditors all of his property, real or personal, or that he has concealed or kept back any part of his property or suffered a judgment to be entered against himself, or made any conveyance, deed, mortgage, sale, transfer, assignment or other disposition of his property, real or personal, with intent to defraud his creditors, the court shall remand him to prison, there to remain in close confinement until discharged by due course of law. In such an action, the debtor shall have a right to trial by jury.



Section 2A:20-10 - Discharge As Immunity From Imprisonment

2A:20-10. Discharge as immunity from imprisonment
Every insolvent debtor, who has given up all his estate and conformed in all things to the directions of this subtitle, shall, so far as regards the imprisonment of his person, forever thereafter be discharged from all debts due at the time of the assignment, or contracted for before that time, though payable afterwards.

L.1951 (1st SS), c.344.



Section 2A:20-11 - New Applications On Refusal Of Discharge

2A:20-11. New applications on refusal of discharge
If the court fails or refuses, for any reason, to discharge a person as an insolvent debtor or remands a person to prison, and such person surrenders himself immediately to the sheriff, warden or keeper of the jail of the county, he may make out and deliver to the sheriff, warden or keeper a new inventory and new bond as provided by section 2A:20-2 of this title. Thereupon he shall be discharged from arrest or custody pursuant to sections 2A:20-2 and 2A:20-3 of this title, provided he brings a new action for his discharge, in which action the same proceedings shall be had for that purpose, as fully and effectually as if no previous action had been brought.

L.1951 (1st SS), c.344.



Section 2A:21-1 - County Prison Limits

2A:21-1. County prison limits
The prison limits or boundary lines of such limits shall be the county or boundary lines of the county in which the county prison or work house is located.

L.1951 (1st SS), c.344.



Section 2A:21-2 - Bond For Prison Limits

2A:21-2. Bond for prison limits
Each prisoner in a civil action, giving bond to the sheriff, with sufficient sureties, in double the sum for which he is committed, to keep within the prison limits or bounds prescribed by section 2A:21-1 of this title, shall be at liberty to be at large therein. If the sureties in the bond are individuals and not corporate they shall be freeholders of and residents in the county.

L.1951 (1st SS), c.344.



Section 2A:21-3 - Forfeiture Of Bond; Action Thereon By Sheriff Or Plaintiff

2A:21-3. Forfeiture of bond; action thereon by sheriff or plaintiff
If a prisoner at large within the prison limits after giving the bond required by section 2A:21-2 of this title voluntarily and intentionally goes out of and beyond the prison limits, such action on his part shall constitute an absolute forfeiture of his bond, and the sheriff to whom the bond has been given shall, or the plaintiff at whose suit the prisoner was committed to custody, if the bond has been assigned to him pursuant to section 2A:21-4 of this title, may, sue on the bond, although the prisoner may have returned within the prison limits before the commencement of such action, any law, custom or usage to the contrary notwithstanding.

L.1951 (1st SS), c.344.



Section 2A:21-4 - Assignment Of Bond To Plaintiff On Forfeiture Thereof; Action Thereon

2A:21-4. Assignment of bond to plaintiff on forfeiture thereof; action thereon
If the bond mentioned in section 2A:21-2 of this title is forfeited, the sheriff, at the request of plaintiff or his attorney, shall assign the bond to plaintiff, by indorsement, and by attestation under his hand and seal in the presence of 2 or more witnesses. Plaintiff may then bring an action on the bond.

L.1951 (1st SS), c.344.



Section 2A:21-5 - Bond For Prison Limits By Debtor Refused Discharge From Imprisonment

2A:21-5. Bond for prison limits by debtor refused discharge from imprisonment
Any person in actual confinement for debt or damages in any jail in this state may give bond for the prison limits as provided by section 2A:21-2 of this title, and thereupon be discharged from imprisonment, except within such limits, notwithstanding any former verdict or judgment rendered against him in any action for his discharge under chapter 20 of this title (s. 2A:20-1 et seq.).

L.1951 (1st SS), c.344.



Section 2A:22-1 - Action In Superior Court

2A:22-1. Action in Superior Court
2A:22-1. The Superior Court shall allow an unmarried person of full age, a husband with his wife's consent, a wife with her husband's consent or a husband and wife jointly to adopt an adult person and may change the name of the adult, if the court is satisfied that the adopting parent or parents are of good moral character and of reputable standing in their community, and that the adoption will be to the advantage and benefit of the person to be adopted.

L.1951 (1st SS), c.344; amended 1991,c.91,s.78.



Section 2A:22-2 - Age Of Plaintiff; Request By Adoptee; Waiver Of Requirements

2A:22-2. Age of plaintiff; request by adoptee; waiver of requirements
Such adoption shall not be granted, unless the adopting parent or parents are at least 10 years older than the person to be adopted and the latter has, in writing acknowledged by him as deeds are required to be acknowledged, requested the adoption and, if desired, the change of name. The court, upon being satisfied that the best interests of the person to be adopted would be promoted by granting the adoption, may waive any and all of the above requirements. Every such waiver shall be recited in any judgment of adoption thereafter entered.

L.1951 (1st SS), c.344; amended by L.1977, c. 212, s. 1, eff. Sept. 7, 1977.



Section 2A:22-3 - Effect Of Adoption; Inheritance.

2A:22-3 Effect of adoption; inheritance.

2A:22-3. The adoption, when granted by the court, shall have the following effect:

a.The right of the person adopted, and of such persons as legally represent him on his death, to take and inherit intestate personal and real property from his natural parents and their kindred shall not be altered by the adoption.

b.In all other respects, all rights, privileges and obligations due from the natural parents to the person adopted and from the person adopted to them and all relations existing between such person and them shall be at an end, including the right of the natural parents and their kindred to take and inherit intestate personal and real property from and through the person adopted.

c.All rights, privileges and obligations due from the parents by adoption to the person adopted and from the person adopted to them and all relations between such person and them shall be the same as if the person adopted had been born to them in lawful wedlock, including the right to take and inherit intestate personal and real property from and through each other.

Except, however, that:

a.The person adopted shall not be capable of taking property expressly limited by a will or any other instrument to the heirs of the body of the adopting parent or parents, nor property coming on intestacy from the collateral kindred of the adopting parent or parents by right of representation; and

b.On the death of the parent or parents by adoption and the subsequent death of the person adopted, without issue or a spouse, the property of the deceased parent or parents by adoption shall descend to and be distributed among the heirs and next of kin of the parent or parents by adoption and not to the heirs and next of kin of the person adopted; and

c.If the parent or parents by adoption shall have another child or other children entitled to take and inherit from them on intestacy, such children and the person adopted shall, respectively, take and inherit intestate personal and real property from and through each other as if all had been children of the same parents born in lawful wedlock; and

d.Where a parent who has procured a divorce, or a surviving parent, having lawful custody of a child, lawfully marries again, or where an adult unmarried person who has become a resource family parent and has lawful custody of a child, marries, and such parent or resource family parent consents that the person who thus becomes the stepfather or the stepmother of the person so adopted may adopt the person so adopted, the rights, privileges and obligations due from the parent or resource family parent, so consenting, to the person adopted and from the person adopted to such parent and the relations existing between them shall not be altered by the adoption.

L.1951 (1st SS), c.344; amended 2004, c.130, s.9.



Section 2A:22A-1 - Short Title

2A:22A-1. Short title
This act shall be known and may be cited as the "New Jersey Licensed Alcoholic Beverage Server Fair Liability Act."

L. 1987, c. 152, s. 1.



Section 2A:22A-2 - Findings, Declarations

2A:22A-2. Findings, declarations
2. The Legislature finds and declares that licensed alcoholic beverage servers face great difficulty in obtaining liability insurance coverage. Even when insurance coverage is available, drastic increases in the cost of that insurance have recently taken place, and many licensed alcoholic beverage servers are no longer able to afford liability insurance coverage.

This lack of insurance adversely affects not only the licensed alcoholic beverage servers themselves, but also patrons and third persons who suffer personal injury and property damage as a result of the negligent service of alcoholic beverages by a licensed alcoholic beverage server.

In order to make it economically feasible for insurance companies to provide coverage, the incidence of liability should be more predictable. That predictability may be achieved by defining the limits of the civil liability of licensed alcoholic beverage servers in order to encourage the development and implementation of risk reduction techniques.

This act has been designed to protect the rights of persons who suffer loss as a result of the negligent service of alcoholic beverages by a licensed alcoholic beverage server while at the same time providing a balanced and reasonable procedure for allocating responsibility for such losses. It is anticipated that this act may result in the improvement of the alcoholic beverage liability insurance market in this State.

L.1987,c.152,s.2.



Section 2A:22A-3 - Definitions

2A:22A-3. Definitions
As used in this act:

"Alcoholic beverage" means a fluid, or a solid capable of being converted into a fluid, suitable for human consumption and having an alcoholic content of more than one-half of 1% by volume. The term shall include alcohol, beer, lager beer, ale, porter, naturally fermented wine, treated wine, blended wine, fortified wine, sparkling wine, distilled liquors, blended distilled liquors and any brewed, fermented or distilled liquors fit for use for beverage purposes, or any mixture of them;

"Licensed alcoholic beverage server" or "server" means a person who is licensed to sell alcoholic beverages pursuant to R.S. 33:1-1 et seq. or who has been issued a permit to sell alcoholic beverages by the Division of Alcoholic Beverage Control in the Department of Law and Public Safety;

"Minor" means a person under the legal age to purchase and consume alcoholic beverages according to P.L. 1972, c. 81 (C. 9:17B-1 et seq.);

"Person" means a natural person, the estate of a natural person, an association of natural persons, or an association, trust company, partnership, corporation, organization, or the manager, agent, servant, officer or employee of any of them;

"Visibly intoxicated" means a state of intoxication accompanied by a perceptible act or series of acts which present clear signs of intoxication.

L. 1987, c. 152, s. 3.



Section 2A:22A-4 - Exclusive Civil Remedy

2A:22A-4. Exclusive civil remedy
This act shall be the exclusive civil remedy for personal injury or property damage resulting from the negligent service of alcoholic beverages by a licensed alcoholic beverage server. Nothing contained herein shall be deemed to limit the criminal, quasi-criminal, or regulatory penalties which may be imposed upon a licensed alcoholic beverage server by any other statute, rule or regulation.

L. 1987, c. 152, s. 4.



Section 2A:22A-5 - Conditions For Recovery Of Damages

2A:22A-5. Conditions for recovery of damages
a. A person who sustains personal injury or property damage as a result of the negligent service of alcoholic beverages by a licensed alcoholic beverage server may recover damages from a licensed alcoholic beverage server only if:

(1) The server is deemed negligent pursuant to subsection b. of this section; and

(2) The injury or damage was proximately caused by the negligent service of alcoholic beverages; and

(3) The injury or damage was a foreseeable consequence of the negligent service of alcoholic beverages.

b. A licensed alcoholic beverage server shall be deemed to have been negligent only when the server served a visibly intoxicated person, or served a minor, under circumstances where the server knew, or reasonably should have known, that the person served was a minor.

L. 1987, c. 152, s. 5.



Section 2A:22A-6 - Limitations On Recovery Of Damages

2A:22A-6. Limitations on recovery of damages
Damages may be awarded in a civil action under P.L. 1987, c. 152 (C. 2A:22A-1 et seq.) subject to the limitations set forth in this section.

a. The provisions of sections 1 and 2 of P.L. 1973, c. 146 (C. 2A:15-5.1 and C. 2A:15-5.2) shall apply in all civil actions instituted pursuant to the provisions of this act.

b. Notwithstanding the provisions of P.L. 1952, c. 335 (C. 2A:53A-1 et seq.), section 3 of P.L. 1973, c. 146 (C. 2A:15-5.3) or any other law to the contrary, in any case where a licensed alcoholic beverage server or any other party to a suit instituted pursuant to the provisions of this act is determined to be a joint tortfeasor, the licensed alcoholic beverage server or other party shall be responsible for no more than that percentage share of the damages which is equal to the percentage of negligence attributable to the server or other party.

L. 1987, c. 152, s. 6.



Section 2A:22A-7 - Monitoring Of Alcoholic Beverage Liability Insurance Market

2A:22A-7. Monitoring of alcoholic beverage liability insurance market
The Department of Insurance shall monitor the alcoholic beverage liability insurance market in the State following the effective date of this act. The department shall gather information and statistics on the number of insurers including surplus lines insurers, issuing alcoholic beverage insurance policies, the number of policies issued, the premiums for such policies, the number of civil actions filed in accordance with the provisions of this act, the amounts of damages awarded in civil actions or the amounts of settlements, and any other information deemed necessary in order to determine the effect of this act on the alcoholic beverage liability insurance market. The department shall issue an initial report on the information obtained to the Governor and the Legislature and make appropriate recommendations within two years following the effective date of this act and a final report within three years following the effective date of this act. The Commissioner of the Department of Insurance shall promulgate any rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), necessary in order to fulfill the requirements of this section.

L. 1987, c. 152, s. 7.



Section 2A:23-1 - Rights Of Action Abolished

2A:23-1. Rights of action abolished
The rights of action formerly existing to recover sums of money as damage for the alienation of affections, criminal conversation, seduction or breach of contract to marry are abolished from and after June 27, 1935.

L.1951 (1st SS), c.344.



Section 2A:23-2 - No Rights Of Action In Future

2A:23-2. No rights of action in future
No act done in this state after June 27, 1935, shall operate to give rise, either within or without this state, to any of the rights of action abolished by this chapter. No contract to marry made or entered into in this state after June 27, 1935, or made or entered into hereafter, shall operate to give rise, either within or without this state, to any action or right of action for the breach thereof.

L.1951 (1st SS), c.344.



Section 2A:23-3 - Filing Or Service Of Process Prohibited

2A:23-3. Filing or service of process prohibited
It shall be unlawful for any person, either as a party or attorney, or an agent or other person in behalf of either, to file or serve, cause to be filed or served or threaten to file or serve, or to threaten to cause to be filed or served, any process or pleading, in any court of this state, setting forth or seeking to recover a sum of money upon any cause of action abolished or barred by this chapter, whether such cause of action arose within or without this state.

L.1951 (1st SS), c.344.



Section 2A:23-4 - Contracts, Instruments, Etc., In Payment, Etc., Of Claims Or Abolished Causes Of Action Void; Actions On Contracts, Etc., Unlawful

2A:23-4. Contracts, instruments, etc., in payment, etc., of claims or abolished causes of action void; actions on contracts, etc., unlawful
All contracts and instruments of every kind, nature or description, which have been executed after June 27, 1935, or which hereafter may be executed within this state in payment, satisfaction, settlement or compromise of any claim or cause of action abolished or barred by this chapter, whether such claim or cause of action arose within or without this state, are hereby declared to be contrary to the public policy of this state and absolutely void.

It shall be unlawful to cause, induce or procure any person to execute such a contract or instrument, or cause, induce or procure any person to give, pay, transfer or deliver any money or thing of value in payment, satisfaction, settlement or compromise of any such claim or cause of action, or to receive, take or accept any such money or thing of value as such payment, satisfaction, settlement or compromise.

It shall be unlawful to commence or cause to be commenced, either as party or attorney, or as agent or otherwise in behalf of either, in any court of this state, any proceeding or action seeking to enforce or recover upon any such contract or instrument, knowing it to be such, whether the same shall have been executed within or without this state.

This section shall not apply to the payment, satisfaction, settlement or compromise of any causes of action which are not abolished or barred by this chapter, or any contracts or instruments executed prior to June 27, 1935, or to the bona fide holder in due course of any negotiable instrument executed since that date.

L.1951 (1st SS), c.344.



Section 2A:23-5 - Violations Of Chapter, Misdemeanor; Fine Or Imprisonment

2A:23-5. Violations of chapter, misdemeanor; fine or imprisonment
Any person who shall violate any of the provisions of this chapter shall be guilty of a misdemeanor, which shall be punishable by a fine not exceeding $1,000, or by imprisonment for not more than 1 year, or by both such fine and imprisonment.

L.1951 (1st SS), c.344.



Section 2A:23-6 - Construction Of Chapter

2A:23-6. Construction of chapter
This chapter shall be liberally construed to effectuate the objects and purposes thereof and the public policy of the state as hereby declared.

L.1951 (1st SS), c.344.



Section 2A:23-7 - Laws Not Affected

2A:23-7. Laws not affected
Nothing contained in this chapter shall be construed as a repeal of any of the provisions of the penal law or the criminal procedure law or of any other law of this state relating to criminal or quasi-criminal actions or proceedings.

L.1951 (1st SS), c.344.



Section 2A:23A-1 - Short Title

2A:23A-1. Short title
This act shall be known and may be cited as "The New Jersey Alternative Procedure for Dispute Resolution Act."

L. 1987, c. 54, s. 1.



Section 2A:23A-2 - Contracts To Submit; Enforcement Of Submission; Waiver Of Appeal

2A:23A-2. Contracts to submit; enforcement of submission; waiver of appeal
a. Any provision in a written contract whereby the parties agree to settle by means of alternative resolution, as provided in this act, (1) any controversy that may arise from the contract or from a refusal to perform the contract or (2) any written agreement whereby the parties to an existing controversy agree to use alternative resolution as provided in this act, whether the controversy arose out of a contract or otherwise, is valid, enforceable and irrevocable, except upon such grounds as exist at law or in equity for the revocation of a contract. In order for the provisions of this act to be applicable, it shall be sufficient that the parties signify their intention to resolve their dispute by reference in the agreement to "The New Jersey Alternative Procedure for Dispute Resolution Act" (P.L. 1987, c. 54; C. 2A:23A-1 et seq.).

b. Any contract provision or agreement described in subsection a. of this section shall be construed as an implied consent by the parties to the jurisdiction of the Superior Court to enforce that provision or agreement pursuant to the provisions set forth in this act and to enter judgment thereon. The contract provision or agreement shall constitute a waiver by the parties of the right to trial by jury and to appeal or review, except as specifically provided for in this act.

L. 1987, c. 54, s. 2.



Section 2A:23A-3 - Coordinated Alternative Dispute Resolution, Court Proceedings

2A:23A-3. Coordinated alternative dispute resolution, court proceedings
a. When parties have agreed to alternative resolution proceedings under separate agreements under this act, and the claims to be resolved may involve evidence, witnesses and testimony reasonably necessary to resolve issues and facts arising out of a related project or series of agreements, then these proceedings may be held in a consolidated alternative resolution proceeding. Whenever reasonably possible, the same umpire shall be designated to hear and determine these claims.

b. Whenever the claims to be resolved in an alternative resolution proceeding may involve evidence, witnesses and testimony reasonably necessary to resolve issues and facts arising out of a related project or series of agreements, which are the subject of litigation in any court of this State, the court may authorize consolidation of the alternative resolution proceeding and the court proceedings to advance expeditious use of court time; provided, however, that consolidation shall not be permitted to unduly delay the expeditious resolution of the alternative resolution proceedings provided for by this act.

c. The provisions of subsections a. and b. of this section shall be liberally construed to effectuate the remedial purpose of this act to provide for the expeditious resolution of disputes arising out of a related project or series of agreements.

L. 1987, c. 54, s. 3.



Section 2A:23A-4 - Demand For Alternative Resolution; Action For Order For Alternative Resolution

2A:23A-4. Demand for alternative resolution; action for order for alternative resolution
a. Any party to an agreement which provides for alternative resolution under this act shall institute a proceeding pursuant to that agreement by:

(1) Giving written notice to all other parties of the party's demand for resolution, which notice shall set forth concisely the claims, and where appropriate the defenses, in dispute between the parties and the relief sought, including the amount of liquidated damages demanded, if any; and

(2) Initiating the procedure for selecting the umpire or, if no procedure is provided in the agreement, by initiating a summary action as provided in this act to have an umpire appointed.

b. When a party is aggrieved by the failure, neglect or refusal of another to perform under a written agreement providing for alternative resolution that party may apply to the Superior Court for an order directing that alternative resolution proceed in the manner provided for in the agreement. The court shall proceed in a summary action to determine whether there has been an agreement in writing for alternative resolution or whether there has been a failure to comply with a demand for alternative resolution.

L. 1987, c. 54, s. 4.



Section 2A:23A-5 - Complete Authority Of Umpire; Appeals

2A:23A-5. Complete authority of umpire; appeals
a. Whenever an alternative resolution is properly demanded, the umpire designated therein shall have full jurisdiction to provide all relief and to determine all claims and disputes arising thereunder, including whether the particular issue or dispute is covered by the agreement for alternative resolution, and whether there was fraud in the inducement of the entire agreement which provides for alternative resolution; however, the umpire shall not have jurisdiction with regard to a claim that an alternative resolution clause was procured by fraud. Whenever possible, all requests for relief ancillary to the claims and disputes covered by the agreement for alternative resolution shall first be addressed to the umpire for determination.

b. There shall be no review of any intermediate ruling or determination made by the umpire during the course of alternative resolution proceedings, except as provided in this act. An appeal from a final award decision by the umpire may be obtained only as provided in section 13 of this act.

L. 1987, c. 54, s. 5.



Section 2A:23A-6 - Provisional Remedies

2A:23A-6. Provisional remedies
a. Whenever an umpire acts upon an application for relief in the nature of a civil provisional remedy under any applicable law, including the civil remedies of attachment, replevin, sequestration, and other corresponding or equivalent remedies, however designated and regardless of whether the remedy is ancillary to an action or must be obtained by an independent action, the umpire shall have full authority to act thereon. Whenever any of these remedies are applied for during an alternative resolution proceeding, the umpire shall promptly rule on that application. Any determination reached before a final award shall be considered an intermediate ruling as provided for in subsection b. of section 5 of this act. Any party may apply at any time to the Superior Court or any other court of competent jurisdiction for an order enforcing the determination of the umpire directing relief in the nature of any of the provisional remedies provided for in this section. Whenever enforcement of an order is sought pursuant to this subsection, review of the validity of the order may be had by way of defense to enforcement.

b. Where reasonably required by the circumstances, a party may apply to the Superior Court or any other court of competent jurisdiction for an order granting any of the provisional remedies or other relief set forth in this section, before the umpire provided for in the agreement, or designated by the court, is authorized or able to act on the request for relief.

L. 1987, c. 54, s. 6.



Section 2A:23A-7 - Limited Intermediate Review

2A:23A-7. Limited intermediate review
a. In exceptional circumstances, to prevent a manifest denial of justice, or when it clearly appears that a party will suffer irreparable harm or that damages may not be reasonably calculated or, if capable of calculation, that they will not be collectible, a party who is aggrieved by any intermediate ruling, except intermediate rulings made pursuant to section 6 of this act, or the failure to rule by an umpire may move before the Superior Court for an expedited summary review under procedures adopted by the Supreme Court. The alternative resolution proceeding shall not be abated, stayed or delayed by the application for an intermediate review unless the umpire or the court, in exceptional cases or circumstances, so rules. The ruling on a summary intermediate review application by the court shall thereafter govern the parties in the alternative resolution proceeding, provided, however, that this ruling may be later modified or vacated by the umpire or the court where specific facts are thereafter determined that would make the continuance of the court ruling manifestly unfair, unjust or grossly inequitable. When it appears that resort to the court to review an intermediate ruling has been abused by any party, the court may award reasonable counsel fees without regard to the ultimate outcome of the alternative resolution proceeding.

b. The signature of an attorney or party to an intermediate appeal, or in opposition thereto, constitutes a certification by him:

(1) That he has read the pleadings and all supporting papers relating to the intermediate appeal;

(2) That to the best of his knowledge, information and belief, formed after reasonable inquiry, the appeal or opposition is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification or reversal of existing law; and

(3) That it is not interposed for any improper purpose, such as to cause unnecessary delay or a needless increase in the cost of litigation.

If such a pleading, application or other paper is filed in violation of this subsection, the court by summary review, upon motion by one of the parties or upon its own initiative, may impose upon the party causing the summary review, reasonable expenses, including a reasonable attorney's fee, incurred because of the filing of the pleading, application or other paper.

L. 1987, c. 54, s. 7.



Section 2A:23A-8 - Stay Of Court Action For Proceeding Subject To Alternative Resolution

2A:23A-8. Stay of court action for proceeding subject to alternative resolution
In an action brought in any court upon an issue arising out of an agreement providing for alternative resolution under this act, the court, when satisfied that the issue involved is referable to alternative resolution, shall stay the action until the alternative resolution proceeding has been conducted in accordance with the terms of the agreement, unless the party seeking the stay is already in default.

L. 1987, c. 54, s. 8.



Section 2A:23A-9 - Umpires

2A:23A-9. Umpires
a. An alternative resolution proceeding shall be conducted by a single umpire unless otherwise expressly provided for in the agreement. If the agreement designates a person or persons, the person or persons named shall conduct the proceeding. If a method is provided in the agreement for appointing one or more umpires to conduct the alternative resolution proceeding, it shall be followed; but, if no method is provided, or if a method is provided and a party fails to avail himself of that method, or if for other reasons there is a lapse in the naming of an umpire or in filling a vacancy, the Superior Court shall in a summary action appoint the umpire. Any umpire so appointed shall serve with the same powers as if specifically designated.

b. Unless otherwise provided for in the agreement, or set by the parties at the commencement of the proceeding, the court shall set the umpire's hourly fee.

c. An umpire is not competent to testify in any subsequent proceeding arising out of or related to an alternative resolution proceeding in which the umpire served, except for an action brought against the umpire pursuant to subsection d. of this section.

d. An umpire shall be immune from any claim for damages arising out of a proceeding in which the umpire served unless the award is overturned for the reasons set forth in paragraph (1) of subsection c. of section 13 of this act and there is a finding that the umpire participated in such wrongful conduct. Upon such a finding, a separate civil action or proceeding may be instituted against an umpire.

e. A finding that an umpire participated in wrongful conduct proscribed in paragraph (1) of subsection c. of section 13 of this act which results in the award being overturned, shall not be admissible as evidence in any subsequent action against the umpire, nor shall it establish any fact as a claim of res judicata. The wrongful conduct shall be proved de novo in any subsequent action or proceeding where the issue arises.

L. 1987, c. 54, s. 9.



Section 2A:23A-10 - Discovery

2A:23A-10. Discovery
a. Each party shall be entitled to discovery by way of oral deposition, including videotape deposition, inspection and copying of all relevant documents within the care, custody or control of a party or witness, and interrogatories when authorized by leave of the umpire. Except as provided herein, the rules of the Supreme Court governing discovery shall be applicable.

b. All discovery shall be completed within 60 days following receipt of the demand for alternative resolution or the entry of a final order compelling alternative resolution. The umpire shall have the authority to extend the time for completion of permitted discovery or to limit or terminate any permitted discovery upon application which can be heard in any suitable way, including telephone conference or on submitted papers. The decision of the umpire shall be subject to modification upon review by the Superior Court in a summary review as provided for by rules of the New Jersey Supreme Court when the umpire is shown to have improperly exceeded his discretion.

c. Reasonable production of documents at any oral deposition upon notice in lieu of subpoena given to a party may be required.

d. A notice for inspection and copying of documents provided for in this act may require that the same shall be produced no sooner than 15 days after receipt of service. The cost of copying shall be paid by the party demanding the inspection.

L. 1987, c. 54, s. 10.



Section 2A:23A-11 - Hearing By Umpire; Witnesses; Subpoena; Factual, Legal Contentions.

2A:23A-11 Hearing by umpire; witnesses; subpoena; factual, legal contentions.

11. a. When more than one umpire is agreed upon, all the umpires shall sit at the hearing of the case, unless by written consent, all parties agree to a lesser number.

b.The umpire conducting an alternative resolution proceeding may require the attendance of any person as a witness and the production of any book or written instrument. The fees for the attendance shall be those allowed witnesses in a civil action.

c.Subpoenas shall issue in the name of and be signed by the umpire, or if there is more than one umpire, by a majority of them, and shall be directed to the person therein named and served in the same manner as a subpoena to testify before a court of record. If a person subpoenaed to testify refuses or neglects to obey a subpoena, the Superior Court, upon application, may compel his attendance before the umpire or hold the person in contempt as if the person had failed to respond to a subpoena issued by the court.

d.In alternative resolution proceedings held under this act, parties shall not be bound by the statutory and common law rules of evidence, except as provided for conduct of contested cases under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); provided, however, that all statutes and common law rules relating to privilege shall remain in effect. In any case when no rule, procedure or practice applies to the offer of evidence or procedure to be adopted, the umpire shall proceed so that the informality of the proceedings is assured.

e.Each party to an alternative resolution proceeding shall submit to the umpire and his adversary a statement of the party's factual and legal position with respect to the issues to be resolved, at a date fixed by the umpire to permit proper preparation for all hearings. The submitted statement shall govern, control and limit the facts and legal issues to be determined in the alternative resolution proceeding. Amended or supplemental legal and factual statements may be filed as permitted by the umpire where the same will not unduly prejudice the other party to the proceeding.

f.In an alternative resolution proceeding when the umpire is of the opinion that evidence by impartial experts would be of assistance, the umpire may direct that expert evidence be obtained. The fees and expenses of expert witnesses shall be paid by the parties as directed by the umpire.

g.Unless otherwise provided by the agreement for alternative resolution:

(1)The umpire shall appoint a time and place for the hearing and cause notification to the parties by personal service or by certified mail, with return receipt requested, not less than five days before the hearing. Appearance at the hearing waives the notice requirement. The umpire may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion, may postpone the hearing to a time not later than the date fixed by the agreement for making the award, unless the parties consent to a later date. The umpire may determine the controversy upon the evidence produced, notwithstanding the failure of a party duly notified to appear. The Superior Court, on application in any pending summary proceeding, may direct the umpire to proceed promptly with the hearing and determination of the controversy.

(2)The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(3)The hearing shall be conducted by all the umpires, but a majority may determine any question and render a final award. If, during the course of the hearing, an umpire for any reason ceases to act, the remaining umpires appointed to act may continue with the hearing and determination of the controversy.

L.1987,c.54,s.11; amended 2003, c.95, s.33.



Section 2A:23A-12 - Determination In Writing; Application For Modification Of Award By Umpire; Confirmations

2A:23A-12. Determination in writing; application for modification of award by umpire; confirmations
a. The award in an alternative resolution proceeding shall be in writing and acknowledged or proved in the same manner as a deed for the conveyance of real estate and delivered personally or by certified mail, return receipt requested, or as provided in the agreement to each party or his attorney who has appeared in the proceeding. The award shall state findings of all relevant material facts, and make all applicable determinations of law.

b. An award shall be made within the time fixed by the agreement for alternative resolution or, if not fixed, within such time as the Superior Court orders on application of a party. The parties or the Superior Court upon application and for good cause shown may extend the time for making the award either before or after the expiration of that time. A party waives the right to object that an award was not made within the time required unless the party notifies the umpire of the party's objection prior to the delivery of the award.

c. The power of the umpires may be exercised by a majority of them unless otherwise provided by the agreement for alternative resolution or by this act.

d. On written application of a party to the umpire within 20 days after delivery of the award to the applicant, the umpire may modify the award upon the grounds stated in subsection e. of section 13 of this act. Written notice of the application shall be given to other parties to the proceeding. Written objection to modification must be served on the umpire and other parties to the proceeding within 10 days of receipt of the notice. The umpire shall dispose of any application made under this section in writing, signed and acknowledged by him, within 30 days after either written objection to modification has been served or the time for serving an objection has expired, whichever is earlier. The parties may in writing extend the time for the disposition either before or after its expiration.

e. The umpire shall make the award on all issues submitted for alternative resolution in accordance with applicable principles of substantive law.

f. The court shall confirm an award upon application of a party made within one year after its delivery to him, unless the award is vacated or modified upon a ground specified in section 13 of this act.

L. 1987, c. 54, s. 12.



Section 2A:23A-13 - Application To Court For Review Of Award

2A:23A-13. Application to court for review of award
a. A party to an alternative resolution proceeding shall commence a summary application in the Superior Court for its vacation, modification or correction within 45 days after the award is delivered to the applicant, or within 30 days after receipt of an award modified pursuant to subsection d. of section 12 of this act, unless the parties shall extend the time in writing. The award of the umpire shall become final unless the action is commenced as required by this subsection.

b. In considering an application for vacation, modification or correction, a decision of the umpire on the facts shall be final if there is substantial evidence to support that decision; provided, however, that when the application to the court is to vacate the award pursuant to paragraph (1), (2), (3), or (4) of subsection c., the court shall make an independent determination of any facts relevant thereto de novo, upon such record as may exist or as it may determine in a summary expedited proceeding as provided for by rules adopted by the Supreme Court for the purpose of acting on such applications.

c. The award shall be vacated on the application of a party who either participated in the alternative resolution proceeding or was served with a notice of intention to have alternative resolution if the court finds that the rights of that party were prejudiced by:

(1) Corruption, fraud or misconduct in procuring the award;

(2) Partiality of an umpire appointed as a neutral;

(3) In making the award, the umpire's exceeding their power or so imperfectly executing that power that a final and definite award was not made;

(4) Failure to follow the procedures set forth in this act, unless the party applying to vacate the award continued with the proceeding with notice of the defect and without objection; or

(5) The umpire's committing prejudicial error by erroneously applying law to the issues and facts presented for alternative resolution.

d. The award shall be vacated on the application of a party who neither participated in the proceeding nor was served with a notice of intention to have alternative resolution if the court finds that:

(1) The rights of that party were prejudiced by one of the grounds specified in subsection c. of this section; or

(2) A valid agreement to have alternative resolution was not made; or

(3) The agreement to have alternative resolution had not been complied with; or

(4) The claim was barred by any provision of this act.

e. The court shall modify the award if:

(1) There was a miscalculation of figures or a mistake in the description of any person, thing or property referred to in the award;

(2) The umpire has made an award based on a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted;

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy; or

(4) The rights of the party applying for the modification were prejudiced by the umpire erroneously applying law to the issues and facts presented for alternative resolution.

f. Whenever it appears to the court to which application is made, pursuant to this section, either to vacate or modify the award because the umpire committed prejudicial error in applying applicable law to the issues and facts presented for alternative resolution, the court shall, after vacating or modifying the erroneous determination of the umpire, appropriately set forth the applicable law and arrive at an appropriate determination under the applicable facts determined by the umpire. The court shall then confirm the award as modified.

L. 1987, c. 54, s. 13.



Section 2A:23A-14 - Rehearing, Confirmation

2A:23A-14. Rehearing, confirmation
Upon vacating an award pursuant to section 13, except for the reasons stated in paragraph (5) of subsection c. of section 13, the court may order a rehearing and determination of all or any of the issues, either before the same umpire, having due regard for whether the award was vacated by reason of the actions of the umpire which were violative of paragraph (1), (2), (3), or (4) of subsection c. of section 13 or before a new umpire appointed in accordance with the alternative resolution agreement of this act. Time, in any provision limiting the time for a rehearing or an award, shall be measured from the date of the order or rehearing, whichever is appropriate, or from a time as may be specified by the court. Upon denial of a motion to vacate or modify, the court to which the application for that relief is directed shall confirm the award.

L. 1987, c. 54, s. 14.



Section 2A:23A-15 - Death, Incompetency Of Party

2A:23A-15. Death, incompetency of party
When a party dies after making a written agreement to submit a controversy to alternative resolution, the proceedings may be initiated or continued upon the application of, or upon notice to, the party's executor or administrator or, when it relates to real property, the party's distributee or devisee who has succeeded to the party's interest in the real property. When a custodian of the property or a guardian of the person of a party to an agreement is appointed, the proceedings may be continued upon the application of, or notice to, the custodian or guardian. Upon the death or incompetency of a party, the court may extend the time within which an application to confirm, vacate or modify the award or to stay alternative resolution must be made. Where a party has died since an award was delivered, the proceedings thereupon are the same as when a party dies after a verdict.

L. 1987, c. 54, s. 15.



Section 2A:23A-16 - Limitation Of Time

2A:23A-16. Limitation of time
If, at the time a demand for alternative resolution was made or served, the claims sought to be resolved would have been barred by a limitation of time had it been asserted in a court of this State, a party may assert the limitation as a bar to the alternative resolution to a court to which application has been made to compel alternative resolution under this act. A party may also assert such bar before the umpire, who shall promptly rule upon that issue in a separate determination.

L. 1987, c. 54, s. 16.



Section 2A:23A-17 - Fees, Expenses

2A:23A-17. Fees, expenses
Unless otherwise provided in the agreement for alternative resolution, the expenses and fees of the umpire with other expenses, including, but not limited to, costs for the place where the hearings are held, deposition or hearing transcripts, expert fees, and copying of documents, incurred in the conduct of the proceeding, shall be paid as provided in the award. When the agreement for alternative resolution expressly provides, the umpire may provide for payment of attorney's fees.

L. 1987, c. 54, s. 17.



Section 2A:23A-18 - Judgment On Award

2A:23A-18. Judgment on award
a. Whenever a court shall vacate, modify or correct an award as provided for in this act and thereupon enter an award based on that determination, the court, upon application, shall in a summary proceeding as provided for herein determine all costs and expenses permitted by section 17 of this act. The court may thereupon include the costs and expenses in the final judgment entered confirming the award.

b. Upon the granting of an order confirming, modifying or correcting an award, a judgment or decree shall be entered by the court in conformity therewith and be enforced as any other judgment or decree. There shall be no further appeal or review of the judgment or decree.

L. 1987, c. 54, s. 18.



Section 2A:23A-19 - Superior Court Jurisdiction Of Proceedings.

2A:23A-19 Superior Court jurisdiction of proceedings.

19.Whenever a party to an agreement for alternative resolution has the right to apply to the Superior Court under this act, those proceedings shall be heard in accordance with any rules adopted by the New Jersey Supreme Court. These proceedings shall be summary in nature and expedited. This act shall be liberally construed to effectuate its remedial purpose of allowing parties by agreement to have resolution of factual and legal issues in accordance with informal proceedings and limited judicial review in an expedited manner.

L.1987,c.54,s.19; amended 2005, c.338.



Section 2A:23A-20 - Arbitration

2A:23A-20. Arbitration
a. Any civil action brought for personal injury, except for actions brought pursuant to the provisions of P.L.1972, c. 70 (C. 39:6A-1 et seq.), shall be submitted, except as hereinafter provided, to arbitration by the assignment judge of the court in which the action is filed, if the court determines that the amount in controversy is $20,000.00 or less, exclusive of costs.

b. Notwithstanding that the amount in controversy is in excess of $20,000.00, the court may refer the matter to arbitration, if all of the parties to the action consent in writing to arbitration and the court determines that the controversy does not involve novel legal or unduly complex factual issues.

c. The provisions of this section shall not apply to any controversy on which an arbitration decision was rendered prior to the filing of the action. The provisions of this section shall apply to any cause of action, subject to this section, filed prior to the operative date of this act, if a pretrial conference has not been concluded thereon.

L. 1987,c.329, s.1.



Section 2A:23A-21 - Filing

2A:23A-21. Filing
Submission of a controversy to arbitration shall toll the statute of limitations for filing an action until the filing of the arbitration decision in accordance with section 6 of this act.

L. 1987,c.329, s.2.



Section 2A:23A-22 - Arbitrators

2A:23A-22. Arbitrators
a. The number or selection of arbitrators may be stipulated by mutual consent of all of the parties to the action, which stipulation shall be made in writing prior to or at the time notice is given that the controversy is to be submitted to arbitration. The assignment judge shall approve the arbitrators agreed to by the parties, whether or not the designated arbitrators satisfy the requirements of subsection b. of this section, upon a finding that the designees are qualified and their serving would not prejudice the interest of any of the parties.

b. If the parties fail to stipulate the number or names of the arbitrators, the arbitrators shall be selected, in accordance with rules of court adopted by the Supreme Court of New Jersey, from a list of arbitrators compiled by the assignment judge, to be comprised of retired judges and qualified attorneys in this State with at least seven years' negligence experience and recommended by the county or State bar association.

L. 1987,c.329, s.3.



Section 2A:23A-23 - Compensation For Arbitrators

2A:23A-23. Compensation for arbitrators
Compensation for arbitrators shall be set by the rules adopted by the Supreme Court of New Jersey. The Supreme Court may also establish a schedule of fees for attorneys representing the parties to the dispute and for witnesses in arbitration proceedings subject to the provisions of N.J.S. 59:9-5. Attorney's fees may exceed these limits upon application made to the assignment judge in accordance with the Rules Governing The Courts of the State of New Jersey for the purpose of determining a reasonable fee in light of all the circumstances.

The Supreme Court may adopt rules governing offers of judgment by the claimant or defendant prior to the start of arbitration, including the assessment of the costs of arbitration proceedings and attorney's fees, where an offer is made but refused by the other party to the controversy.

L. 1987,c.329,s 4.



Section 2A:23A-24 - Subpenas

2A:23A-24. Subpenas
The arbitrators may, at their initiative or at the request of any party to the arbitrators, issue subpenas for the attendance of witnesses and the production of books, records, documents and other evidence. Subpenas shall be served and shall be enforceable in the manner provided by law.

L. 1987,c.329, s.5.



Section 2A:23A-25 - Arbitration Award Over $20,000

2A:23A-25. Arbitration award over $20,000
Notwithstanding that a controversy was submitted pursuant to subsection a. of section 1 of this act, the arbitration award may exceed $20,000.00. The arbitration decision shall be in writing, and shall set forth the issues in controversy, and the arbitrators' findings and conclusions of law and fact.

L. 1987,c.329, s.6.



Section 2A:23A-26 - Confirmation

2A:23A-26. Confirmation
The court shall, upon motion of any of the parties, confirm the arbitration decision, and the action of the court shall have the same effect and be enforceable as a judgment in any other action; unless one of the parties petitions the court within 30 days of the filing of the arbitration decision for a trial de novo or for modification or vacation of the arbitration decision for any of the reasons set forth in chapter 24 of Title 2A of the New Jersey Statutes, or an error of law or factual inconsistencies in the arbitration findings.

L. 1987,c.329, s.7.



Section 2A:23A-27 - Payment Of Fees

2A:23A-27. Payment of fees
8. Except in the case of an arbitration decision vacated by the court or offers of judgment made pursuant to court rules, the party petitioning the court for a trial de novo shall pay to the court a trial de novo fee in an amount established pursuant to the Rules of Court, which shall be utilized by the judiciary to pay the costs of arbitration including the fees of the arbitrators.

L.1987,c.329,s.8; amended 1993,c.88,s.2.



Section 2A:23A-28 - Trial De Novo

2A:23A-28. Trial de novo
No statements, admissions or testimony made at the arbitration proceedings, nor the arbitration decision, as confirmed or modified by the court, shall be used or referred to at the trial de novo by any of the parties, except that the court may consider any of those matters in determining the amount of any reduction in assessments made pursuant to section 10 of this act.

L. 1987,c.329, s.9.



Section 2A:23A-29 - Assessment Of Costs For Trial De Novo

2A:23A-29. Assessment of costs for trial de novo
The party having filed for a trial de novo shall be assessed court costs and other reasonable costs of the other party to the judicial proceeding, including attorneys' fees, investigation expenses and expenses for expert or other testimony or evidence, which amount shall be, if the party assessed the costs is the one to whom the award is made, offset against any damages awarded to that party by the court, and only to that extent; except that if the judgment is more favorable to the party having filed for a trial de novo, the court may reduce or eliminate the amount of the assessment in accordance with the extent to which the decision of the court is more favorable to that party than the arbitration decision, and as best serves the interest of justice. The court may waive an assessment of costs required by this section upon a finding that the imposition of costs would create a substantial economic hardship as not to be in the interest of justice.

L. 1987,c.329, s.10.



Section 2A:23A-30 - Rules Of Court; Report

2A:23A-30. Rules of court; report
The Supreme Court of New Jersey shall adopt rules of court appropriate or necessary to effectuate the purpose of this act. The Administrative Office of the Courts shall not later than March 1 of each year file with the Governor and Legislature a report on the impact of the implementation of this act on insurance settlement practices and costs, and on court calendars and workload.

L. 1987,c.329, s.11.



Section 2A:23B-1 - Definitions Relative To Arbitration After 2002.

2A:23B-1 Definitions relative to arbitration after 2002.

1.Definitions. For the purposes of this act:

"Arbitration organization" means an association, agency, board, commission or other entity that is neutral and initiates, sponsors or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

"Arbitrator" means an individual appointed either as a neutral arbitrator or as a party arbitrator to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

"Court" means the Superior Court of New Jersey.

"Court rules" means the Rules Governing the Courts of the State of New Jersey.

"Knowledge" means actual knowledge.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

L.2003,c.95,s.1.



Section 2A:23B-2 - Notice.

2A:23B-2 Notice.

2.Notice.

a.Except as otherwise provided in this act, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

b.A person has notice if the person has knowledge of the notice or has received notice.

c.A person receives notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business, or at another location held out by the person as a place of delivery of such a notice.

L.2003,c.95,s.2.



Section 2A:23B-3 - When Act Applies.

2A:23B-3 When act applies.

3.When Act Applies.

a.This act governs all agreements to arbitrate made on or after January 1, 2003 with the exception of an arbitration between an employer and a duly elected representative of employees under a collective bargaining agreement or collectively negotiated agreement.

b.This act governs an agreement to arbitrate made before January 1, 2003 if all the parties to the agreement or to the arbitration proceeding so agree in a record with the exception of an arbitration between an employer and a duly elected representative of employees under a collective bargaining agreement or collectively negotiated agreement.

c.On or after January 1, 2005, this act governs an agreement to arbitrate whenever made with the exception of an arbitration between an employer and a duly elected representative of employees under a collective bargaining agreement or collectively negotiated agreement.

d.This act shall not apply to agreements to arbitrate made before July 4, 1923.

L.2003,c.95,s.3.



Section 2A:23B-4 - Effect Of Agreement To Arbitrate; Nonwaivable Provisions.

2A:23B-4 Effect of agreement to arbitrate; nonwaivable provisions.

4.Effect of Agreement to Arbitrate; Nonwaivable Provisions.

a.Except as otherwise provided in subsections b. and c. of this section, a party to an agreement to arbitrate or to an arbitration proceeding may waive or, the parties may vary the effect of, the requirements of this act to the extent permitted by law.

b.Before a controversy that is subject to an agreement to arbitrate arises, a party to the agreement may not:

(1)waive or agree to vary the effect of the requirements of section 5a., 6a., 8, 17a., 17b., 26, or 28 of this act;

(2)agree to unreasonably restrict the right to notice of the initiation of an arbitration proceeding pursuant to section 9 of this act;

(3)agree to unreasonably restrict the right to disclosure of any facts by an arbitrator pursuant to section 12 of this act; or

(4)waive the right of a party to an agreement to arbitrate to be represented by a lawyer pursuant to section 16 of this act at any proceeding or hearing pursuant to this act.

c.A party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of this section or section 3a., 3c., 7, 14, 18, 20d., 20e., 22, 23, 24, 25a., 25b., 29, 30, 34 or 35. Provided however, that nothing in this act shall preclude the parties from expanding the scope of judicial review of an award by expressly providing for such expansion in a record.

L.2003,c.95,s.4.



Section 2A:23B-5 - Application For Judicial Relief.

2A:23B-5 Application for judicial relief.

5.Application for Judicial Relief.

a.Except as otherwise provided in section 28 of this act, an application for judicial relief pursuant to this act shall be made upon commencement of a summary action with the court and heard in the manner provided for in such matters by the applicable court rules.

b.Unless a civil action involving the agreement to arbitrate is pending, notice of commencement of a summary action pursuant to this act shall be served in the manner provided by the court rules for serving process in summary actions.

L.2003,c.95,s.5.



Section 2A:23B-6 - Validity Of Agreement To Arbitrate.

2A:23B-6 Validity of agreement to arbitrate.

6.Validity of Agreement to Arbitrate.

a.An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

b.The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

c.An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

d.If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.

L.2003,c.95,s.6.



Section 2A:23B-7 - Application To Compel Or Stay Arbitration.

2A:23B-7 Application to compel or stay arbitration.

7.Application to Compel or Stay Arbitration.

a.On filing a summary action with the court by a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate pursuant to the agreement:

(1)if the refusing party does not appear or does not oppose the summary action, the court shall order the parties to arbitrate; and

(2)if the refusing party opposes the summary action, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

b.On filing a summary action with the court by a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

c.If the court finds that there is no enforceable agreement, it may not, pursuant to subsection a. or b. of this section, order the parties to arbitrate.

d.The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

e.If a proceeding involving a claim referable to arbitration pursuant to an alleged agreement to arbitrate is pending in court, an application pursuant to this section shall be made in that court. Otherwise, an application pursuant to this section may be made in any court as provided in section 27 of this act.

f.If a party commences a summary action to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision pursuant to this section.

g.If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

L.2003,c.95,s.7.



Section 2A:23B-8 - Provisional Remedies.

2A:23B-8 Provisional remedies.

8.Provisional Remedies.

a.Before an arbitrator is appointed and is authorized and able to act, the court, in such summary action upon application of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and pursuant to the same conditions as if the controversy were the subject of a civil action.

b.After an arbitrator is appointed and is authorized and able to act:

(1)the arbitrator may issue orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and pursuant to the same conditions as if the controversy were the subject of a civil action; and

(2)a party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

c.A party does not waive a right of arbitration by making an application pursuant to subsection a. or b. of this section.

L.2003,c.95,s.8.



Section 2A:23B-9 - Initiation Of Arbitration.

2A:23B-9 Initiation of arbitration.

9.Initiation of Arbitration.

a.A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the manner agreed between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized for the commencement of a civil action. The notice shall describe the nature of the controversy and the remedy sought.

b.Unless a person objects for lack or insufficiency of notice pursuant to subsection c. of section 15 of this act not later than the beginning of the arbitration hearing, the person, by appearing at the hearing, waives any objection to the lack or insufficiency of notice.

L.2003,c.95,s.9.



Section 2A:23B-10 - Consolidation Of Separate Arbitration Proceedings.

2A:23B-10 Consolidation of separate arbitration proceedings.

10.Consolidation of Separate Arbitration Proceedings.

a.Except as otherwise provided in subsection c. of this section, upon application of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

(1)there are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(2)the claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(3)the existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(4)prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

b.The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

c.The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.



L.2003,c.95,s.10.



Section 2A:23B-11 - Appointment Of Arbitrator; Service As A Neutral Arbitrator.

2A:23B-11 Appointment of arbitrator; service as a neutral arbitrator.

11.Appointment of Arbitrator; Service as a Neutral Arbitrator.

a.If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method shall be followed, unless the method fails. If the parties have not agreed on a method, the agreed method fails, or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on application of a party to the arbitration proceeding, shall appoint the arbitrator. An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

b.An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral.

c.An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party may not serve as a party arbitrator if such information has not been disclosed pursuant to section 12 of this act.

d.An individual appointed as a party arbitrator may be predisposed toward the appointing party. From and after the commencement of an arbitration, an arbitrator shall act in good faith and exercise the arbitrator's responsibilities in a manner consistent with the authority placed in the arbitrator by the courts of this State and this act.

L.2003,c.95,s.11.



Section 2A:23B-12 - Disclosure By Arbitrator.

2A:23B-12 Disclosure by arbitrator.

12.Disclosure by Arbitrator.

a.Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

(1)a financial or personal interest in the outcome of the arbitration proceeding; and

(2)an existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness, or other arbitrators.

b.An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment which a reasonable person would consider likely to affect the impartiality of the arbitrator.

c.If an arbitrator discloses a fact required by subsection a. or b. of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, subject to the provisions of section 11d. of this act, the objection may be a ground pursuant to paragraph (2) of subsection a. of section 23 of this act for vacating an award made by the arbitrator.

d.If the arbitrator did not disclose a fact as required by subsection a. or b. of this section, upon timely objection by a party, the court pursuant to paragraph (2) of subsection a. of section 23 may vacate an award.

e.An individual appointed as an neutral arbitrator who does not disclose a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is presumed to act with evident partiality pursuant to paragraph (2) of subsection a. of section 23 of this act.

f.An individual appointed as a party arbitrator who does not disclose a known, direct and material interest in the outcome of the arbitration proceeding is presumed to act with evident partiality pursuant to paragraph (2) of subsection a. of section 23 of this act.

g.If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a summary action to vacate an award on that ground pursuant to paragraph (2) of subsection a. of section 23 of this act.

h.Should an individual designated as an arbitrator make full disclosure as required by this section and a party fails to object within a reasonable time, the party receiving such information shall be held to have waived any right to object to the designation of the arbitrator on the grounds so revealed.

L.2003,c.95,s.12.



Section 2A:23B-13 - Action By Majority.

2A:23B-13 Action by majority.

13.Action by Majority.

If there is more than one arbitrator, the powers of an arbitrator shall be exercised by a majority of the arbitrators, but all of them shall conduct the hearing pursuant to subsection c. of section 15 of this act.

L.2003,c.95,s.13.



Section 2A:23B-14 - Immunity Of Arbitrator; Competency To Testify; Attorney's Fees And Costs.

2A:23B-14 Immunity of arbitrator; competency to testify; attorney's fees and costs.

14.Immunity of Arbitrator; Competency to Testify; Attorney's Fees and Costs.

a.An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this State acting in a judicial capacity.

b.The immunity afforded by this section supplements any immunity pursuant to other law.

c.The failure of an arbitrator to make a disclosure required by section 12 of this act does not cause any loss of immunity pursuant to this section.

d.In a judicial, administrative, or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision, or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this State acting in a judicial capacity. This subsection does not apply:

(1)to the extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

(2)to a hearing in a summary action to vacate an award pursuant to paragraph (1) or (2) of subsection a. of section 23 of this act if the movant establishes prima facie that a ground for vacating the award exists.

e.If a person commences a civil action against an arbitrator, arbitration organization or representative of an arbitration organization arising from the services of the arbitrator, organization or representative or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection d. of this section, and the court decides that the arbitrator, arbitration organization or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization or representative reasonable attorney's fees and other reasonable expenses of litigation.

L.2003,c.95,s.14.



Section 2A:23B-15 - Arbitration Process.

2A:23B-15 Arbitration process.

15.Arbitration Process.

a.An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality, and weight of any evidence.

b.An arbitrator may decide a request for summary disposition of a claim or particular issue:

(1)if all interested parties agree; or

(2)upon request of one party to the arbitration proceeding if that party gives notice to all other parties to the proceeding, and the other parties have a reasonable opportunity to respond.

c.If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding makes an objection due to lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing waives the objection. Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

d.At a hearing pursuant to subsection c. of this section, a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

e.If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator shall be appointed in accordance with section 11 of this act to continue the proceeding and to resolve the controversy.

L.2003,c.95,s.15.



Section 2A:23B-16 - Representation By Lawyer.

2A:23B-16 Representation by lawyer.

16.Representation by Lawyer.

A party to an arbitration proceeding may be represented by a lawyer.

L.2003,c.95,s.16.



Section 2A:23B-17 - Witnesses; Subpoenas; Depositions; Discovery.

2A:23B-17 Witnesses; subpoenas; depositions; discovery.

17.Witnesses; Subpoenas; Depositions; Discovery.

a.An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths. A subpoena shall be served in the manner for service of subpoenas in a civil action, and upon filing a summary action with the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in any civil action.

b.In order to make the proceedings fair, expeditious, and cost effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions pursuant to which the deposition is taken.

c.An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost effective.

d.If an arbitrator permits discovery pursuant to subsection c. of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this State.

e.An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this State.

f.All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this State.

g.The court may enforce a subpoena or discovery-related order for the attendance of a witness within this State and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another State upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost effective. A subpoena or discovery-related order issued by an arbitrator in another State shall be served in the manner provided by law for service of subpoenas in a civil action in this State and, upon filing a summary action with the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in any civil action in this State.

L.2003,c.95,s.17.



Section 2A:23B-18 - Judicial Enforcement Of Preaward Ruling By Arbitrator.

2A:23B-18 Judicial enforcement of preaward ruling by arbitrator.

18. Judicial Enforcement of Preaward Ruling by Arbitrator.

If an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award pursuant to section 19 of this act. A prevailing party may file a summary action with the court for an expedited order to confirm the award pursuant to section 22 of this act, in which case the court shall summarily decide the application. The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award pursuant to section 23 or 24 of this act.

L.2003,c.95,s.18.



Section 2A:23B-19 - Award.

2A:23B-19 Award.

19.Award.

a.An arbitrator shall make a record of an award. The record shall be signed or otherwise authenticated by any arbitrator who concurs with the award. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

b.An award shall be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may do so within or after the time specified or ordered. A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.

L.2003,c.95,s.19.



Section 2A:23B-20 - Change Of Award By Arbitration.

2A:23B-20 Change of award by arbitration.

20.Change of Award by Arbitrator.

a.On application to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

(1)upon a ground stated in paragraph (1) or (3) of subsection a. of section 24 of this act;

(2)if the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3)to clarify the award.

b.An application pursuant to subsection a. of this section shall be made and notice given to all parties within 20 days after the aggrieved party receives notice of the award.

c.A party to the arbitration proceeding shall give notice of any objection to the application within 10 days after receipt of the notice.

d.If a summary action with the court is pending pursuant to section 22, 23, or 24 of this act, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(1)upon a ground stated in paragraph (1) or (3) of subsection a. of section 24 of this act.

(2)if the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3)to clarify the award.

e.An award modified or corrected pursuant to this section is subject to sections 19a., 22, 23, and 24 of this act.

L.2003,c.95,s.20.



Section 2A:23B-21 - Remedies; Fees And Expenses Of Arbitration Proceeding.

2A:23B-21 Remedies; fees and expenses of arbitration proceeding.

21.Remedies; Fees and Expenses of Arbitration Proceeding.

a.An arbitrator may award punitive damages or other exemplary relief if such an award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award in accordance with the legal standards otherwise applicable to the claim.

b.An arbitrator may award reasonable attorney's fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

c.As to all remedies other than those authorized by subsections a. and b. of this section, an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award pursuant to section 22 of this act or for vacating an award pursuant to section 23 of this act.

d.An arbitrator's expenses and fees, together with other expenses, shall be paid as provided in the award.

e.If an arbitrator awards punitive damages or other exemplary relief pursuant to subsection a. of this section, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief.

L.2003,c.95,s.21.



Section 2A:23B-22 - Confirmation Of Award.

2A:23B-22 Confirmation of award.

22.Confirmation of Award.

After a party to an arbitration proceeding receives notice of an award, the party may file a summary action with the court for an order confirming the award, at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to section 20 or 24 of this act or is vacated pursuant to section 23 of this act.

L.2003,c.95,s.22.



Section 2A:23B-23 - Vacating Award.

2A:23B-23 Vacating award.

23.Vacating Award.

a.Upon the filing of a summary action with the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

(1)the award was procured by corruption, fraud, or other undue means;

(2)the court finds evident partiality by an arbitrator; corruption by an arbitrator; or misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(3)an arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to section 15 of this act, so as to substantially prejudice the rights of a party to the arbitration proceeding;

(4)an arbitrator exceeded the arbitrator's powers;

(5)there was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection pursuant to subsection c. of section 15 of this act not later than the beginning of the arbitration hearing; or

(6)the arbitration was conducted without proper notice of the initiation of an arbitration as required in section 9 of this act so as to substantially prejudice the rights of a party to the arbitration proceeding.

b.A summary action pursuant to this section shall be filed within 120 days after the aggrieved party receives notice of the award pursuant to section 19 of this act or within 120 days after the aggrieved party receives notice of a modified or corrected award pursuant to section 20 of this act, unless the aggrieved party alleges that the award was procured by corruption, fraud, or other undue means, in which case the summary action shall be commenced within 120 days after the ground is known or by the exercise of reasonable care would have been known by the aggrieved party.

c.If the court vacates an award on a ground other than that set forth in paragraph (5) of subsection a. of this section, it may order a rehearing. If the award is vacated on a ground stated in paragraph (1) or (2) of subsection a. of this section, the rehearing shall be before a new arbitrator. If the award is vacated on a ground stated in paragraph (3), (4), or (6) of subsection a. of this section, the rehearing may be before the arbitrator who made the award or the arbitrator's successor. The arbitrator shall render the decision in the rehearing within the same time as that provided in subsection b. of section 19 of this act for an award.

d.If the court denies an application to vacate an award, it shall confirm the award unless an application to modify or correct the award is pending.

L.2003,c.95,s.23.



Section 2A:23B-24 - Modification Or Correction Of Award.

2A:23B-24 Modification or correction of award.

24.Modification or Correction of Award.

a.Upon filing a summary action within 120 days after the party receives notice of the award pursuant to section 19 of this act or within 120 days after the party receives notice of a modified or corrected award pursuant to section 20 of this act, the court shall modify or correct the award if:

(1)there was an evident mathematical miscalculation or an evident mistake in the description of a person, thing, or property referred to in the award;

(2)the arbitrator made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

(3)the award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

b.If an application made pursuant to subsection a. of this section is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless an application to vacate is pending, the court shall confirm the award.

c.An application to modify or correct an award pursuant to this section may be joined with an application to vacate the award.

L.2003,c.95,s.24.



Section 2A:23B-25 - Judgment On Award; Attorney's Fees And Litigation Expenses.

2A:23B-25 Judgment on award; attorney's fees and litigation expenses.

25.Judgment on Award; Attorney's Fees and Litigation Expenses.

a.Upon granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity with the arbitrator's award. The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.

b.A court may allow reasonable costs of the summary action and subsequent judicial proceedings.

c.On application of a prevailing party to a contested judicial proceeding pursuant to section 22, 23, or 24 of this act, the court may add reasonable attorney's fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, or substantially modifying or correcting an award.

L.2003,c.95,s.25.



Section 2A:23B-26 - Jurisdiction.

2A:23B-26 Jurisdiction.

26.Jurisdiction.

a.A court of this State having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

b.An agreement to arbitrate providing for arbitration in this State confers exclusive jurisdiction on the court to enter judgment on an award pursuant to this act.

c.Wherever reference is made to any procedural matter stated in this act, the New Jersey Supreme Court rules governing summary actions, or such other rules as may be adopted by the Supreme Court of New Jersey shall apply.

L.2003,c.95,s.26.



Section 2A:23B-27 - Venue.

2A:23B-27 Venue.

27.Venue.

A summary action pursuant to section 5 of this act shall be commenced in the court of the county that would have venue if the matter were subject to Superior Court rules in civil actions, or to a court in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the county in which it was held.

L.2003,c.95,s.27.



Section 2A:23B-28 - Appeals.

2A:23B-28 Appeals.

28.Appeals.

a.An appeal may be taken from:

(1)an order denying a summary action to compel arbitration;

(2)an order granting a summary action to stay arbitration;

(3)an order confirming or denying confirmation of an award;

(4)an order modifying or correcting an award;

(5)an order vacating an award without directing a rehearing; or

(6)a final judgment entered pursuant to this act.

b.An appeal pursuant to this section shall be taken as from an order or a judgment in a civil action.

L.2003,c.95,s.28.



Section 2A:23B-29 - Uniformity Of Application And Construction.

2A:23B-29 Uniformity of application and construction.

29.Uniformity of Application and Construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

L.2003,c.95,s.29.



Section 2A:23B-30 - Relationship To Electronic Signatures In Global And National Commerce Act.

2A:23B-30 Relationship to Electronic Signatures in Global and National Commerce Act.

30.Relationship to Electronic Signatures in Global and National Commerce Act.

The provisions of this act governing the legal effect, validity, and enforceability of electronic records or electronic signatures, and of contracts performed with the use of such records or signatures conform to the requirements of the "Electronic Signatures in Global and National Commerce Act," 15 U.S.C.s.7002.

L.2003,c.95,s.30.



Section 2A:23B-31 - Prior Action Or Proceeding.

2A:23B-31 Prior action or proceeding.

31.Prior Action or Proceeding.

This act does not affect an action or proceeding commenced or right accrued before this act takes effect. Subject to section 3 of this act, an arbitration agreement made before the effective date of this act is governed by N.J.S.2A:24-1 et seq. and P.L.1987, c.54 (C.2A:23A-1 et seq.).

L.2003,c.95,s.31.



Section 2A:23B-32 - Statutes And Procedures Not Affected.

2A:23B-32 Statutes and procedures not affected.

32.Statutes and Procedures Not Affected.

This act shall not apply to the substance and procedure of "The New Jersey Alternative Procedure for Dispute Resolution Act, " P.L.1987, c.54 (C.2A:23A-1 et seq.), nor shall this act apply to arbitrations governed by P.L.1987, c.329 (C.2A:23A-20 et seq.), P.L.1983, c.358 (C.39:6A-24 et seq.) or section 24 of P.L.1998, c.21 (C.39:6A-5.1);and, unless otherwise agreed by the parties, any other non-binding court annexed arbitration procedures authorized under court rules or where under existing statutes the application of N.J.S.2A:24-1 through 2A:24-11 is expressly excluded.

L.2003,c.95,s.32.



Section 2A:23C-1 - Short Title.

2A:23C-1 Short title.
1.This Act shall be known and may be cited as the "Uniform Mediation Act."

L.2004,c.157,s.1.



Section 2A:23C-2 - Definitions.

2A:23C-2 Definitions.
2.Definitions. As used in this act:

"Mediation" means a process in which a mediator facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

"Mediation communication" means a statement, whether verbal or nonverbal or in a record, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing, or reconvening a mediation or retaining a mediator. A mediation communication shall not be deemed to be a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented by P.L.2001, c.404 (C.47:1A-5 et seq.).

"Mediator" means an individual who conducts a mediation.

"Nonparty participant" means a person, other than a party or mediator, who participates in a mediation.

"Mediation party" means a person who participates in a mediation and whose agreement is necessary to resolve the dispute.

"Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

"Proceeding" means a judicial, administrative, arbitral, or other adjudicative process, including related pre-hearing and post-hearing motions, conferences, and discovery; or a legislative hearing or similar process.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Sign" means to execute or adopt a tangible symbol with the present intent to authenticate a record, or to attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate a record.

L.2004,c.157,s.2.



Section 2A:23C-3 - Scope.

2A:23C-3 Scope.
3.Scope.

a.Except as otherwise provided in subsection b. or c., this act shall apply to a mediation in which:

(1)the mediation parties are required to mediate by statute, court rule or administrative agency rule, or are referred to mediation by a court, administrative agency, or arbitrator;

(2)the mediation parties and the mediator agree to mediate in a record that demonstrates an expectation that mediation communications will be privileged against disclosure; or

(3)the mediation parties use as a mediator an individual who holds himself out as a mediator, or the mediation is provided by a person who holds itself out as providing mediation.

b.The act shall not apply to a mediation:

(1)relating to the establishment, negotiation, administration, or termination of a collective bargaining relationship or to any mediation conducted by the Public Employment Relations Commission or the State Board of Mediation;

(2)relating to a dispute that is pending under or is part of the processes established by a collective bargaining agreement, except that the act applies to a mediation arising out of a dispute that has been filed with a court or an administrative agency other than the Public Employment Relations Commission or the State Board of Mediation;

(3)conducted by a judge who may make a ruling on the case; or

(4)conducted under the auspices of:

(a)a primary or secondary school if all the parties are students; or

(b)a juvenile detention facility or shelter if all the parties are residents of that facility or shelter.

c.If the parties agree in advance in a signed record, or a record of proceeding so reflects, that all or part of a mediation is not privileged, the privileges under sections 4 through 6 of P.L. 2004, c.157 (C.2A:23C-4 through C.2A:23C-6) shall not apply to the mediation or part agreed upon. Sections 4 through 6 of P.L. 2004, c.157 (C.2A:23C-4 through C.2A:23C-6) shall apply to a mediation communication made by a person who has not received actual notice of the agreement before the communication is made.

L.2004,c.157,s.3.



Section 2A:23C-4 - Privilege Against Disclosure; Admissibility; Discovery.

2A:23C-4 Privilege against disclosure; admissibility; discovery.
4.Privilege against Disclosure; Admissibility; Discovery.

a.Except as otherwise provided in section 6 of P.L. 2004, c.157 (C.2A:23C-6), a mediation communication is privileged as provided in subsection b. of this section and shall not be subject to discovery or admissible in evidence in a proceeding unless waived or precluded as provided by section 5 of P.L. 2004, c.157 (C.2A:23C-5).

b.In a proceeding, the following privileges shall apply:

(1)a mediation party may refuse to disclose, and may prevent any other person from disclosing, a mediation communication.

(2)a mediator may refuse to disclose a mediation communication, and may prevent any other person from disclosing a mediation communication of the mediator.

(3)a nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a mediation communication of the nonparty participant.

c.Evidence or information that is otherwise admissible or subject to discovery shall not become inadmissible or protected from discovery solely by reason of its disclosure or use in a mediation.

L.2004,c.157,s.4.



Section 2A:23C-5 - Waiver And Preclusion Of Privilege.

2A:23C-5 Waiver and preclusion of privilege.
5.Waiver and Preclusion of Privilege.

a.A privilege under section 4 of P.L.2004, c.157 (C.2A:23C-4) may be waived in a record or orally during a proceeding if it is expressly waived by all parties to the mediation and:

(1)in the case of the privilege of a mediator, it is expressly waived by the mediator; and

(2)in the case of the privilege of a nonparty participant, it is expressly waived by the nonparty participant.

b.A person who discloses or makes a representation about a mediation communication that prejudices another person in a proceeding is precluded from asserting a privilege under section 4 of P.L.2004, c.157 (C.2A:23C-4), but only to the extent necessary for the person prejudiced to respond to the representation or disclosure.

c.A person who intentionally uses a mediation to plan, attempt to commit or commit a crime, or to conceal an ongoing crime or ongoing criminal activity is precluded from asserting a privilege under section 4 of P.L.2004, c.157 (C.2A:23C-4).

L.2004,c.157,s.5.



Section 2A:23C-6 - Exceptions To Privilege.

2A:23C-6 Exceptions to privilege.

6.Exceptions to Privilege.

a.There is no privilege under section 4 of P.L.2004, c.157 (C.2A:23C-4) for a mediation communication that is:

(1)in an agreement evidenced by a record signed by all parties to the agreement;

(2)made during a session of a mediation that is open, or is required by law to be open, to the public;

(3)a threat or statement of a plan to inflict bodily injury or commit a crime;

(4)intentionally used to plan a crime, attempt to commit a crime, or to conceal an ongoing crime or ongoing criminal activity;

(5)sought or offered to prove or disprove a claim or complaint filed against a mediator arising out of a mediation;

(6)except as otherwise provided in subsection c., sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediation party, nonparty participant, or representative of a party based on conduct occurring during a mediation; or

(7)sought or offered to prove or disprove child abuse or neglect in a proceeding in which the Division of Child Protection and Permanency in the Department of Children and Families is a party, unless the Division of Child Protection and Permanency participates in the mediation.

b.There is no privilege under section 4 of P.L.2004, c.157 (C.2A:23C-4) if a court, administrative agency, or arbitrator finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, that there is a need for the evidence that substantially outweighs the interest in protecting confidentiality, and that the mediation communication is sought or offered in:

(1)a court proceeding involving a crime as defined in the "New Jersey Code of Criminal Justice," N.J.S.2C:1-1 et seq.; or

(2) except as otherwise provided in subsection c., a proceeding to prove a claim to rescind or reform or a defense to avoid liability on a contract arising out of the mediation.

c.A mediator may not be compelled to provide evidence of a mediation communication referred to in paragraph (6) of subsection a. or paragraph (2) of subsection b.

d.If a mediation communication is not privileged under subsection a. or b., only the portion of the communication necessary for the application of the exception from nondisclosure may be admitted. Admission of evidence under subsection a. or b. does not render the evidence, or any other mediation communication, discoverable or admissible for any other purpose.

L.2004, c.157, s.6; amended 2006, c.47, s.22; 2012, c.16, s.4.



Section 2A:23C-7 - Prohibited Mediator Reports.

2A:23C-7 Prohibited mediator reports.
7.Prohibited mediator reports.

a.Except as required in subsection b., a mediator may not make a report, assessment, evaluation, recommendation, finding, or other oral or written communication regarding a mediation to a court, administrative agency, or other authority that may make a ruling on the dispute that is the subject of the mediation.

b.A mediator may disclose:

(1)whether the mediation occurred or has terminated, whether a settlement was reached, and attendance; or

(2)a mediation communication as permitted under section 6 of P.L.2004, c.157 (C.2A:23C-6);

c.A communication made in violation of subsection a. may not be considered by a court, administrative agency, or arbitrator.

L.2004,c.157,s.7.



Section 2A:23C-8 - Confidentiality.

2A:23C-8 Confidentiality.
8.Confidentiality.

Unless made during a session of a mediation which is open, or is required by law to be open, to the public, mediation communications are confidential to the extent agreed by the parties or provided by other law or rule of this State.

L.2004,c.157,s.8.



Section 2A:23C-9 - Mediator's Disclosure Of Conflicts Of Interest; Background.

2A:23C-9 Mediator's disclosure of conflicts of interest; background.
9.Mediator's Disclosure of Conflicts of Interest; Background.

a.Before accepting a mediation, an individual who is requested to serve as a mediator shall:

(1)make an inquiry that is reasonable under the circumstances to determine whether there are any known facts that a reasonable individual would consider likely to affect the impartiality of the mediator, including a financial or personal interest in the outcome of the mediation and an existing or past relationship with a mediation party or foreseeable participant in the mediation; and

(2)disclose any such known fact to the mediation parties as soon as is practicable before accepting a mediation.

b.If a mediator learns any fact described in paragraph (1) of subsection a. after accepting a mediation, the mediator shall disclose it as soon as is practicable.

c.At the request of a mediation party, an individual who is requested to serve as a mediator shall disclose the mediator's qualifications to mediate a dispute.

d.A person who violates subsection a., b., or g. shall be precluded by the violation from asserting a privilege under section 4 of P.L.2004, c.157 (C.2A:23C-4), but only to the extent necessary to prove the violation.

e.Subsections a, b., c., and g. do not apply to a judge of any court of this State acting as a mediator.

f.This act does not require that a mediator have a special qualification by background or profession.

g.A mediator shall be impartial, notwithstanding disclosure of the facts required in subsections a. and b.

L.2004,c.157,s.9.



Section 2A:23C-10 - Participation In Mediation.

2A:23C-10 Participation in mediation.
10. Participation in Mediation.

An attorney or other individual designated by a party may accompany the party to and participate in a mediation. A waiver of representation or participation given before the mediation may be rescinded.

L.2004,c.157,s.10.



Section 2A:23C-11 - Relation To Electronic Signatures In Global And National Commerce Act.

2A:23C-11 Relation to Electronic Signatures in Global and National Commerce Act.
11. Relation to Electronic Signatures in Global and National Commerce Act.

This act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. s.7001 et seq., but this act does not modify, limit, or supersede s.101(c) of that act or authorize electronic delivery of any of the notices described in s.103(b) of that act.

L.2004,c.157,s.11.



Section 2A:23C-12 - Uniformity Of Application And Construction.

2A:23C-12 Uniformity of application and construction.
12. Uniformity of application and construction.

In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

L.2004,c.157,s.12.



Section 2A:23C-13 - Severability Clause.

2A:23C-13 Severability clause.
13. Severability clause.

If any provision of P.L.2004, c.157 (C.2A:23C-1 et seq.) or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.2004,c.157,s.13.



Section 2A:23D-1 - Short Title.

2A:23D-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Family Collaborative Law Act."

L.2014, c.50, s.1.



Section 2A:23D-2 - Findings, Declarations Relative To Family Collaborative Law.

2A:23D-2 Findings, declarations relative to family collaborative law.

2.The Legislature finds and declares:

a.Since at least 2005, attorneys in New Jersey have participated in the dispute resolution method known as family collaborative law, in which an attorney is retained for the limited purpose of assisting his client in resolving family disputes in a voluntary, non-adversarial manner, without court intervention.

b.The family collaborative law process is distinct from other dispute resolution mechanisms because the parties intend to resolve their dispute without litigation. Instead, each party, represented by his attorney, meets together with the other party to the dispute, that party's attorney, and, as needed, one or more nonparty participants who are not attorneys but are professionals in their fields, such as certified financial planners, certified public accountants, licensed clinical social workers, psychologists, licensed professional counselors, licensed marriage and family therapists, and psychiatrists. All participants in the family collaborative law process understand and agree that the process is intended to replace litigation and that the process will terminate if either party or either attorney commences a proceeding related to the subject matter to be addressed through the family collaborative process before a court or other tribunal other than to seek incorporation of a settlement agreement into a final judgment.

c.In order to facilitate full and fair disclosure by the parties to the family collaborative law process, the parties must have an evidentiary privilege to protect them from disclosure of any collaborative law communication. The nonparty participants in the family collaborative law process, who serve as neutral experts, need a privilege from disclosure of communications made by them during the process similar to the privilege created for mediators in the "Uniform Mediation Act," P.L.2004, c.157 (C.2A:23C-1 et seq.). This will enable nonparty participants to participate candidly in the process and thereby facilitate resolution of the family law dispute.

L.2014, c.50, s.2.



Section 2A:23D-3 - Definitions Relative To Family Collaborative Law.

2A:23D-3 Definitions relative to family collaborative law.

3.As used in this act:

a."Family collaborative law communication" means a statement, whether oral or in a record, that is made in the course of a family collaborative law process and occurs after the parties sign a family collaborative law participation agreement but before the family collaborative law process is concluded.

b."Family collaborative participation agreement" means a written agreement by the parties to participate in a family collaborative law process, in accordance with section 5 of P.L.2014, c.50 (C.2A:23D-5) in order to resolve their family law dispute.

c."Family collaborative law process" means a procedure intended to resolve the family law dispute without intervention by a tribunal provided that the individuals in the dispute: (1) sign a family collaborative law participation agreement; and (2) are represented by family collaborative lawyers.

d."Family collaborative lawyer" means a lawyer who represents a party in a family collaborative law process and whom the party acknowledges is retained for that limited purpose.

e."Family law dispute" means a dispute, claim or issue which is described in a participation agreement and arises under the family or domestic relations law of this State, including but not limited to:

(1)marriage, civil union, domestic partnership, divorce, dissolution, annulment, or property distribution;

(2)child custody, visitation, or parenting time;

(3)alimony, maintenance, or child support; or

(4)premarital, marital or post-marital agreements, or comparable agreements affecting civil unions or domestic partnerships.

f."Nonparty participant" means a person, other than a party and the party's family collaborative lawyer, who participates in a family collaborative law process. This includes, but is not limited to, financial practitioners, including certified financial planners and certified public accountants, and mental health professionals, including licensed clinical social workers, psychologists, licensed professional counselors, licensed marriage and family therapists, and psychiatrists.

g."Party" means an individual who signs a family collaborative law participation agreement and whose consent is necessary to resolve a family law dispute under P.L.2014, c.50 (C.2A:23D-1 et seq.).

h."Proceeding" means a judicial or arbitral or adjudicative process before a tribunal.

i."Prospective party" means an individual who discusses with a prospective family collaborative lawyer the possibility of signing a family collaborative law participation agreement.

j."Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

k."Related to the family law dispute" means involving the same parties, transaction or occurrence, nucleus of operative fact, claim, matter or issue as the family law dispute.

l."Settlement agreement" means a signed agreement entered into by the parties to a family collaborative law participation agreement that sets forth a resolution of the parties' family law dispute.

m."Sign" means, with present intent to authenticate or adopt a record to execute or adopt a tangible symbol; or attach to or logically associate with the record an electronic symbol, sound, or process.

n."Tribunal" means a court, arbitrator, or administrative agency, as applicable, that after presentation of evidence or legal argument, has jurisdiction to render a decision affecting a party's interests in a matter.

L.2014, c.50, s.3.



Section 2A:23D-4 - Application Of Act.

2A:23D-4 Application of act.

4.P.L.2014, c.50 (C.2A:23D-1 et seq.) applies to a family collaborative law process that is subject to a family collaborative law participation agreement, meets the requirements set forth in section 5 of P.L.2014, c.50 (C.2A:23D- 5), and is signed on or after the effective date of this act.

P.L.2014, c.50 (C.2A:23D-1 et seq.) does not apply to any other collaborative law process or any other collaborative law participation agreement.

L.2014, c.50, s.4.



Section 2A:23D-5 - Family Collaborative Law Participation Agreement.

2A:23D-5 Family collaborative law participation agreement.

5. a. A family collaborative law participation agreement shall:

(1)be in a record;

(2)be signed by the parties;

(3)state the parties' intention to resolve a family law dispute through a family collaborative law process pursuant to P.L.2014, c.50 (C.2A:23D-1 et seq.);

(4)describe the nature and scope of the family law dispute;

(5)identify the family collaborative lawyer who represents each party in the process;

(6)contain a statement that a family collaborative lawyer's role is limited as defined in P.L.2014, c.50 (C.2A:23D-1 et seq.), consistent with the Rules of Professional Conduct promulgated by the Supreme Court of New Jersey;

(7)set forth the manner by which a family collaborative law process begins and the manner by which it terminates or concludes in accordance with sections 6 and 7 of P.L.2014, c.50 (C.2A:23D-6 and C.2A:23D-7);

(8)state that any family collaborative law communication of a party or a nonparty participant is confidential and subject to an evidentiary privilege under section 13 of P.L.2014, c.50 (C.2A:23D-13), and that the privilege may be waived only expressly and by both parties or in the case of a nonparty participant, by the nonparty participant having the right to exercise the privilege; and

(9)state that the conduct of the family collaborative lawyer is governed by P.L.2014, c.50 (C.2A:23D-1 et seq.), the Rules of Court adopted by the Supreme Court of New Jersey, and the Rules of Professional Conduct promulgated by the Supreme Court of New Jersey and that P.L.2014, c.50 (C.2A:23D-1 et seq.) does not alter the family collaborative lawyer's responsibilities to the client under the Rules of Professional Conduct and any other applicable Rules of Court.

b.Parties may agree to include in a family collaborative law participation agreement additional provisions not inconsistent with P.L.2014, c.50 (C.2A:23D-1 et seq.) or other applicable law.

L.2014, c.50, s.5.



Section 2A:23D-6 - Beginning Of Family Collaborative Law Process.

2A:23D-6 Beginning of family collaborative law process.


6. a. A family collaborative law process begins when the parties sign a family collaborative law participation agreement.

b.Participation in a family collaborative law process is voluntary and may not be compelled by a tribunal.

L.2014, c.50, s.6.



Section 2A:23D-7 - Conclusion Of Family Collaborative Law Process.

2A:23D-7 Conclusion of family collaborative law process.

7. a. A family collaborative law process is concluded by either:

(1) resolution of a family law dispute as evidenced by a signed settlement agreement; or

(2) termination of the process.

b.A family collaborative law process terminates when:

(1)a party gives notice to other parties in a record that the process is ended, which a party may do with or without cause; or

(2)a party files a document without the agreement of all parties that initiates a proceeding related to the family law dispute; or

(3)either party is subject to, or obtains, a temporary or final restraining order against the other party in accordance with the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et seq.); or

(4)an action is commenced requesting that a tribunal issue emergency relief to protect the health, safety, welfare, or interests of a party or the defense against such a request is commenced; or

(5)except as provided by section 9 of P.L.2014, c.50 (C.2A:23D-9), a party discharges a family collaborative lawyer; or

(6)a party fails to provide information pursuant to section 10 of P.L.2014, c.50 (C.2A:23D-10) that is necessary to address the issues in dispute, and one of the parties chooses to terminate the collaborative process as a result; or

(7)a family collaborative lawyer ceases further representation of a party.

c.A family collaborative law process does not terminate if, with the consent of the parties, a party, or the party's family collaborative lawyer on the party's behalf, requests a tribunal to incorporate a settlement agreement into a final judgment.

d.A family collaborative law participation agreement may provide additional methods of terminating or concluding a family collaborative law process consistent with P.L.2014, c.50 (C.2A:23D-1 et seq.) and the Rules of Professional Conduct promulgated by the Supreme Court of New Jersey.

e.In the event the family collaborative law process does not result in a judgment resolving the family law dispute and the dispute is, instead, submitted to a tribunal for adjudication, the family collaborative lawyer and the lawyers in the law firm with whom the collaborative family lawyer is associated shall not continue to represent the party in that family law dispute.

L.2014, c.50, s.7.



Section 2A:23D-8 - Disqualification Of Family Collaborative Lawyer.

2A:23D-8 Disqualification of family collaborative lawyer.

8.A lawyer in a law firm with which the family collaborative lawyer is associated in a partnership, professional corporation, sole proprietorship, limited liability company, or law association is disqualified from appearing before a tribunal to represent a party in a proceeding related to a family collaborative law matter if the family collaborative lawyer is disqualified from doing so in subsection e. of section 7 of P.L.2014, c.50 (C.2A:23D-7).

L.2014, c.50, s.8.



Section 2A:23D-9 - Notice Of Cessation Of Representation; Continuation Of Process.

2A:23D-9 Notice of cessation of representation; continuation of process.

9. a. If a family collaborative lawyer ceases or is disqualified from representation of a party, prompt notice of the cessation of representation or discharge shall be given to all parties in a record.

b.Notwithstanding the provisions of paragraph (5) of subsection b. of section 7 of P.L.2014, c.50 (C.2A:23D-7), and subject to this subsection, if a family collaborative lawyer is discharged or ceases representation of a party, the family collaborative law process continues if, not later than 30 days after the date of notice of the discharge or cessation of representation is sent to the parties pursuant to subsection a. of this section, the unrepresented party:

(1)retains a successor family collaborative lawyer who is identified in an amended family collaborative law participation agreement; and

(2)in that amended family collaborative law participation agreement, the parties consent to continue the process and the successor lawyer confirms representation of the party.

L.2014, c.50, s.9.



Section 2A:23D-10 - Disclosure Of Information.

2A:23D-10 Disclosure of information.

10.Except as otherwise provided by law, during the family collaborative law process a party shall, in good faith, provide timely, full, and candid disclosure of information related to the family law dispute without formal discovery. A party shall also promptly update previously disclosed information that has materially changed. The parties may define the scope of disclosure during the collaborative family law process except as provided by law.

L.2014, c.50, s.10.



Section 2A:23D-11 - Certain Responsibilities Of Lawyer Unaffected.

2A:23D-11 Certain responsibilities of lawyer unaffected.

11.P.L.2014, c.50 (C.2A:23D-1 et seq.) does not affect, waive or supersede:

a.The professional responsibility obligations and standards applicable to a lawyer or other licensed professional in this State, including but not limited to the Rules of Professional Conduct promulgated by the Supreme Court of New Jersey; or

b.The obligation of a person to report abuse or neglect, abandonment, or exploitation of a child or adult under the law of this State.

L.2014, c.50, s.11.



Section 2A:23D-12 - Confidentiality.

2A:23D-12 Confidentiality.

12.A family collaborative law communication is confidential to the extent agreed to by the parties in a signed record or as provided by law.

L.2014, c.50, s.12.



Section 2A:23D-13 - Privileges.

2A:23D-13 Privileges.

13. a. Subject to sections 14 and 15 of P.L.2014, c.50 (C.2A:23D-14 and C.2A:23D-15), a family collaborative law communication made by a party or any nonparty participant is privileged under subsection b. of this section, is not subject to discovery, and is not admissible in evidence.

b.In a proceeding, and in addition to application of the lawyer-client privilege provided under the laws of this State, the following privileges apply:

(1)A party may refuse to disclose, and may prevent the party's lawyer, or a nonparty participant, or any other person from disclosing, a family collaborative law communication.

(2)A nonparty participant may refuse to disclose, and may prevent a party, a party's lawyer or any other person from disclosing, a family collaborative law communication of the nonparty participant.

c.The privilege created by this section may be claimed by the party or nonparty participant in person, or if the party or nonparty participant is incapacitated or deceased, by his guardian or personal representative. Where a corporation or association or other legal entity is the nonparty participant claiming the privilege, and the corporation, association or other entity has been dissolved, the privilege may be claimed by its successors, assigns or trustees in dissolution.

d.Evidence or information that is otherwise admissible, readily available from other sources, or subject to discovery does not become inadmissible or protected from discovery solely because of its disclosure or use in a family collaborative law process.

L.2014, c.50, s.13.



Section 2A:23D-14 - Waiver Of Privilege.

2A:23D-14 Waiver of privilege.

14. a. A privilege under section 13 of P.L.2014, c.50 (C.2A:23D-13) may be waived in a record or orally during a proceeding if it is expressly waived by both parties and, in the case of the privilege of a nonparty participant, it is also expressly waived by the nonparty participant.

b.A person who discloses or makes a representation about a family collaborative law communication that prejudices another person in a proceeding is precluded from asserting a privilege under section 13 of P.L.2014, c.50 (C.2A:23D-13), but this preclusion applies only to the extent necessary for the person prejudiced to respond to the disclosure or representation.

L.2014, c.50, s.14.



Section 2A:23D-15 - Exemption From Privilege.

2A:23D-15 Exemption from privilege.

15. a. There is no privilege under section 13 of P.L.2014, c.50 (C.2A:23D-13) for a family collaborative law communication that is:

(1)made during a session of a family collaborative law process that is open, or is required by law to be open, to the public; or

(2)sought, obtained, or used to threaten or plan to inflict bodily injury or a crime, or to commit or attempt to commit a crime, or to conceal an ongoing crime or ongoing criminal activity; or

(3)in a settlement agreement resulting from the family collaborative law process, evidenced by a record signed by both parties to the agreement; or

(4)a disclosure in a report of suspected domestic violence or suspected child abuse to an appropriate agency under the laws of this State.

b.There is no privilege under section 13 of P.L.2014, c.50 (C.2A:23D-13) if a tribunal finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown the evidence is not otherwise available, the need for the evidence substantially outweighs the interest in protecting confidentiality, and the family collaborative law communication is sought or offered in:

(1)a court proceeding involving a crime; or

(2)a proceeding seeking rescission or reformation of a contract arising out of the family collaborative law process or in which a defense to avoid liability on the contract is asserted.

c.The privileges under section 13 of P.L.2014, c.50 (C.2A:23D-13) for a family collaborative law communication do not apply to the extent that a communication is:

(1)sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice or the unreasonableness of a family collaborative lawyer's fee arising from or related to a family collaborative law process; or

(2)sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation of a child or adult, unless the appropriate protective services agency is a party to or otherwise participates in the process.

d.If a family collaborative law communication is subject to an exception under subsection b. or c. of this section, only the part of the communication necessary for the application of the exception may be disclosed or admitted.

e.Disclosure or admission of evidence excepted from the privilege under subsection b. or c. of this section does not make the evidence or any other family collaborative law communication discoverable or admissible for any other purpose.

f.The privileges under section 13 of P.L.2014, c.50 (C.2A:23D-13) do not apply if the parties agree in advance in a signed record that all or part of a family collaborative law process is not privileged.

L.2014, c.50, s.15.



Section 2A:23D-16 - Family Collaborative Law Agreement, Intention To Enter Into.

2A:23D-16 Family collaborative law agreement, intention to enter into.

16.If a family collaborative law participation agreement fails to meet the requirements of section 5 of P.L.2014, c.50 (C.2A:23D-5), the parties may be found to have intended to enter into a family collaborative law participation agreement if they signed a record indicating an intention to enter into a family collaborative law participation agreement and reasonably believed they were participating in a family collaborative law process.

L.2014, c.50, s.16.



Section 2A:23D-17 - Application, Construction Of Act.

2A:23D-17 Application, construction of act.

17.In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact a family collaborative law act.

L.2014, c.50, s.17.



Section 2A:23D-18 - Severability.

2A:23D-18 Severability.

18.If any provision of P.L.2014, c.50 (C.2A:23D-1 et seq.) or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of P.L.2014, c.50 (C.2A:23D-1 et seq.) which can be given effect without the invalid provision or application, and to this end the provisions of P.L.2014, c.50 (C.2A:23D-1 et seq.) are severable.

L.2014, c.50, s.18.



Section 2A:24-1 - Arbitration Provisions; Validity And Effect

2A:24-1. Arbitration provisions; validity and effect
A provision in a written contract to settle by arbitration a controversy that may arise therefrom or a refusal to perform the whole or a part thereof or a written agreement to submit, pursuant to section 2A:24-2 of this title, any existing controversy to arbitration, whether the controversy arise out of contract or otherwise, shall be valid, enforceable and irrevocable, except upon such grounds as exist at law or in equity for the revocation of a contract.

L.1951 (1st SS), c.344.



Section 2A:24-1.1 - Applicability Of N. J. S.2a:24-1 Through N. J. S.2a:24-11 To Collective Bargaining Agreements.

2A:24-1.1 Applicability of N.J.S.2A:24-1 through N.J.S.2A:24-11 to collective bargaining agreements.

34.N.J.S.2A:24-1 through N.J.S.2A:24-11 shall only apply to an arbitration or dispute arising from a collective bargaining agreement or a collectively negotiated agreement.

L.2003,c.95,s.34.



Section 2A:24-2 - Who May Submit To Arbitration; Agreement For Judgment Upon Award By Specified Court

2A:24-2. Who may submit to arbitration; agreement for judgment upon award by specified court
2A:24-2. Two or more persons by their agreement in writing may submit to arbitration a controversy existing between them at the time of the agreement, whether the controversy arises out of a contract or the refusal to perform the whole or a part thereof or out of any other matter. They may also agree in writing that a judgment of a court of record, chosen by them shall be rendered upon the award made pursuant to the submission.

L.1951 (1st SS), c.344; amended 1991,c.91,s.79.



Section 2A:24-3 - Nonperformance Of Agreement; Action For Order Of Arbitration

2A:24-3. Nonperformance of agreement; action for order of arbitration
2A:24-3. Where a party is aggrieved by the failure, neglect or refusal of another to perform under a written agreement providing for arbitration, the Superior Court may in a summary action direct that the arbitration proceed in the manner provided for in the agreement. The party alleged to be in default may demand a jury trial as to the issue that there has been no agreement in writing for an arbitration or that there has been no failure to comply therewith.

L.1951 (1st SS), c.344; amended 1991,c.91,s.80.



Section 2A:24-4 - Stay Of Action Or Proceeding Subject To Arbitration

2A:24-4. Stay of action or proceeding subject to arbitration
In an action brought in any court upon an issue arising out of an agreement providing for the arbitration thereof, the court, upon being satisfied that the issue involved is referable to arbitration, shall stay the action, if the applicant for the stay is not in default in proceeding with the arbitration, until an arbitration has been had in accordance with the terms of the agreement.

L.1951 (1st SS), c.344.



Section 2A:24-5 - Naming Arbitrators Or Umpire

2A:24-5. Naming arbitrators or umpire
2A:24-5. If a method is provided in the agreement for naming or appointing an arbitrator or an umpire, it shall be followed; but if not so provided, or if one is provided and a party thereto shall fail to avail himself thereof, or for other reasons there shall be a lapse or failure in the naming of an arbitrator or an umpire or in filling a vacancy, the Superior Court may in the summary action provided for in N.J.S.2A:24-3 or in another action, designate and appoint an arbitrator or an umpire, as the case may require, who shall act thereunder with the same force and effect as if specifically named therein. The arbitration shall be by a single arbitrator unless otherwise provided.

L.1951 (1st SS), c.344; amended 1991,c.91,s.81.



Section 2A:24-6 - Hearing By Arbitrators; Witnesses; Fees; Subpoena

2A:24-6. Hearing by arbitrators; witnesses; fees; subpoena
When more than 1 arbitrator is agreed upon, all the arbitrators shall sit at the hearing of the case, unless by written consent, all parties agree to a lesser number.

The arbitrator so sitting or an attorney of record in the arbitration proceeding may require the attendance of any person as a witness and, in a proper case, to bring with him any book or written instrument. The fees for the attendance shall be those allowed witnesses in a civil action in the Superior Court.

An arbitrator, or where more than one arbitrator is sitting, a majority of them, or an attorney of record in the arbitration proceeding, may issue a subpena. The subpena shall issue in the name of the arbitrator. The subpena shall be signed by an arbitrator, or a majority of them, or an attorney of record, as the case may be. The subpena shall be directed to the person therein named and served in the same manner as a subpena to testify before the Superior Court. If any person so subpenaed to testify shall refuse or neglect to obey such subpena, the court, upon motion, may compel his attendance before the arbitrator or punish him for contempt in the manner provided for the attendance of witnesses or their punishment in the Superior Court.

L.1951 (1st SS), c.344; amended by L.1984, c. 187, s. 1, eff. Nov. 15, 1984.



Section 2A:24-7 - Application For Confirmation, Vacation Or Modification Of Award

2A:24-7. Application for confirmation, vacation or modification of award
The award must be in writing and acknowledged or proved in like manner as a deed for the conveyance of real estate and delivered to one of the parties or his attorney.

A party to the arbitration may, within 3 months after the award is delivered to him, unless the parties shall extend the time in writing, commence a summary action in the court aforesaid for the confirmation of the award or for its vacation, modification or correction. Such confirmation shall be granted unless the award is vacated, modified or corrected.

L.1951 (1st SS), c.344.



Section 2A:24-8 - Vacation Of Award; Rehearing

2A:24-8. Vacation of award; rehearing
The court shall vacate the award in any of the following cases:

a. Where the award was procured by corruption, fraud or undue means;

b. Where there was either evident partiality or corruption in the arbitrators, or any thereof;

c. Where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause being shown therefor, or in refusing to hear evidence, pertinent and material to the controversy, or of any other misbehaviors prejudicial to the rights of any party;

d. Where the arbitrators exceeded or so imperfectly executed their powers that a mutual, final and definite award upon the subject matter submitted was not made.

When an award is vacated and the time within which the agreement required the award to be made has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.

L.1951 (1st SS), c.344.



Section 2A:24-9 - Modification Or Correction Of Award; Order

2A:24-9. Modification or correction of award; order
The court shall modify or correct the award in any of the following cases:

a. Where there was an evident miscalculation of figures or an evident mistake in the description of a person, thing or property referred to therein;

b. Where the arbitrators awarded upon a matter not submitted to them unless it affects the merit of the decision upon the matter submitted; and

c. Where the award is imperfect in a matter of form not affecting the merits of the controversy.

The court shall modify and correct the award, to effect the intent thereof and promote justice between the parties.

L.1951 (1st SS), c.344.



Section 2A:24-10 - Force And Effect Of Judgment

2A:24-10. Force and effect of judgment
The judgment confirming, modifying or correcting an award or a judgment in any action under this chapter shall have the same effect, in all respects, as, and is subject to all the provisions of law relating to, a judgment in any other action and may be enforced as if rendered in any other action in the court in which it is entered.

L.1951 (1st SS), c.344.



Section 2A:24-11 - Contracts Made Before July 4, 1923, Unaffected

2A:24-11. Contracts made before July 4, 1923, unaffected
This article shall not apply to contracts made prior to July 4, 1923; nor shall it apply to acts heretofore performed.

L.1951 (1st SS), c.344.



Section 2A:24A-1 - Short Title

2A:24A-1. Short title
This act shall be known and may be cited as the "Artists' Rights Act."

L. 1986, c. 97, s. 1, eff. Aug. 27, 1986.



Section 2A:24A-2 - Findings, Declarations

2A:24A-2. Findings, declarations
The Legislature finds and declares that:

a. The physical state of a work of fine art is of enduring and crucial importance to the artist and the artist's reputation;

b. There have been cases where works of art have been altered, defaced, mutilated or modified, thereby destroying the integrity of the artwork and causing a loss to the artist and the artist's reputation;

c. Alteration, defacement, mutilation or other modification of an artist's work may be prejudicial to his career and reputation; and

d. There are circumstances when an artist has the legal right to object to the alteration, defacement, mutilation or other modification of his work or to claim or disclaim authorship of a work of art.

L. 1986, c. 97, s. 2, eff. Aug. 27, 1986.



Section 2A:24A-3 - Definitions

2A:24A-3. Definitions
As used in this act:

a. "Artist" means the creator of a work of fine art;

b. "Conservation" means acts taken to correct deterioration and alteration or acts taken to prevent, stop or retard deterioration;

c. "Person" means an individual, partnership, corporation, association or other group, however organized;

d. "Reproduction" means a copy, in any medium, of a work of fine art that is displayed or published under circumstances which, reasonably construed, evince an intent that it be taken as a representation of a work of fine art as created by the artist; and

e. "Work of fine art" means any original work of visual or graphic art in any medium, which includes, but is not limited to, paintings, drawings, prints, and photographic prints or sculptures of a limited edition of no more than 300 copies; provided, however, that a work of fine art shall not include sequential imagery as in motion pictures.

L. 1986, c. 97, s. 3, eff. Aug. 27, 1986.



Section 2A:24A-4 - Display In Altered Form

2A:24A-4. Display in altered form
No person other than the artist, or a person acting with the artist's consent, shall knowingly display in a place accessible to the public a work of fine art of that artist in an altered, defaced, mutilated or modified form, if damage to the artist's reputation is reasonably likely to result and if the work is displayed as being the work of the artist. No person other than the artist, or a person acting with the artist's consent, shall either knowingly publish or reproduce a work of fine art of that artist in an altered, defaced, mutilated or modified form, if damage to the artist's reputation is reasonably likely to result and if the work is published or reproduced as being the work of the artist by use of the artist's name in conjunction with the reproduction or publication.

L. 1986, c. 97, s. 4, eff. Aug. 27, 1986.



Section 2A:24A-5 - Right To Claim, Disclaim Authorship

2A:24A-5. Right to claim, disclaim authorship
The artist shall retain at all times the right to claim authorship or, for just and valid reason, to disclaim authorship of his work of fine art. The right to claim authorship shall include the right of the artist to have his name appear on or in connection with the work of fine art as the artist. The right to disclaim authorship shall include the right of the artist to prevent his name from appearing on, or in connection with, the work of fine art as the artist. Just and valid reasons for disclaiming authorship shall include: that the work of fine art has been altered, defaced, mutilated or modified other than by the artist; that the work of fine art has been altered, defaced, mutilated or modified without the artist's consent; and that damage to the artist's reputation is reasonably likely to result or has resulted.

L. 1986, c. 97, s. 5, eff. Aug. 27, 1986.



Section 2A:24A-6 - Not Violations

2A:24A-6. Not violations
a. Alteration, defacement, mutilation or modification of a work of fine art resulting from the passage of time or the inherent nature of the materials shall not create a violation of this act or a right to disclaim authorship under this act, provided that the alteration, defacement, mutilation or modification was not the result of gross negligence in maintaining or protecting the work of fine art.

b. In the case of a reproduction, a change that is an ordinary result of the medium of reproduction shall not create a violation of this act or a right to disclaim authorship under this act.

c. Conservation shall not constitute an alteration, defacement, mutilation or modification within the meaning of this act, unless the conservation work is shown to have been performed in a negligent manner.

L. 1986, c. 97, s. 6, eff. Aug. 27, 1986.



Section 2A:24A-7 - Applicability

2A:24A-7. Applicability
This act shall apply only to works of fine art knowingly displayed in a place accessible to the public or published or reproduced in this State. It shall not apply to work prepared under contract for advertising or trade use unless the contract so provides.

L. 1986, c. 97, s. 7, eff. Aug. 27, 1986.



Section 2A:24A-8 - Legal, Injunctive Relief

2A:24A-8. Legal, injunctive relief
a. An artist aggrieved under this act shall have a cause of action for legal and injunctive relief.

b. No action may be maintained to enforce any liability under this act unless brought within six years of the violation complained of or two years after the constructive discovery of the violation, whichever is later.

L. 1986, c. 97, s. 8, eff. Aug. 27, 1986.



Section 2A:25-1 - Contracts And Judgments Assignable; Action By Assignee; Defenses.

2A:25-1 Contracts and judgments assignable; action by assignee; defenses.

2A:25-1. All contracts for the sale and conveyance of real estate, all judgments and decrees recovered in any of the courts of this State or of the United States or in any of the courts of any other state of the United States and all choses in action arising on contract shall be assignable, and the assignee may sue thereon in his own name. In such an action, the person sued shall be allowed, not only all set-offs, discounts and defenses he has against the assignee, but also all set-offs, discounts and defenses he had against the assignor before notice of such assignment was given to him. The assignment of a sealed instrument by writing not under seal shall be as valid as if under seal.

The assignee for a valuable consideration of any chose in action may, although the assignor is dead, sue for and recover the same in his own name. The person sued in any such action shall be allowed not only all set-offs, discounts and defenses he has against the assignee, but also all set-offs, discounts and defenses he had against the assignor or his representatives before notice of such assignment was given to him.

Security interests in commercial tort claims may be created, attached, perfected and enforced in accordance with Chapter 9 of Title 12A of the New Jersey Statutes (12A:9-101 et seq.).

L.1951 (1st SS), c.344; amended 2001, c.386, s.137.



Section 2A:26-1 - Construction Of Chapter

2A:26-1. Construction of chapter
This chapter shall be liberally construed, as a remedial law for the protection of resident and nonresident creditors and claimants.

L.1951 (1st SS), c.344.



Section 2A:26-2 - Issuance Of Attachments; Grounds

2A:26-2. Issuance of attachments; grounds
2A:26-2. An attachment may issue out of the Superior Court upon the application of any resident or nonresident plaintiff against the property, real and personal, of any defendant in any of the following instances:

a. Where the facts would entitle plaintiff to an order of arrest before judgment in a civil action; and in such cases the attachment may issue against the property of a female, or of a corporation in the same manner as though the defendant would be liable to arrest in a civil action, except that, in actions founded upon a tort, an attachment shall not issue against a corporation upon which a summons can be served in this State; or

b. Where the defendant absconds or is a nonresident of this State, and a summons cannot be served on him in this State; but an attachment shall not issue hereunder against the rolling stock of a common carrier of another state or against the goods of a nonresident in transit in the custody of a common carrier of this or another state; or

c. Where the cause of action existed against a decedent, which survives against his heirs, devisees, executors, administrators or trustees, and there is property in this State which by law is subject to plaintiff's claim; but no action of attachment may be brought hereunder against the heirs unless they, or some of them, nor against the devisees unless they, or some of them, nor against the executors unless they, or some of them, nor against the administrators unless they, or some of them, nor against the trustees unless they, or some of them, are unknown or nonresident and cannot be served with a summons in this State; or

d. Where plaintiff has a claim of an equitable nature as to which a money judgment is demanded against the defendant, and the defendant absconds or is a nonresident and a summons cannot be served upon him in this State; or

e. Where the defendant is a corporation created by the laws of another state but authorized to do business in this State and such other state authorizes attachments against New Jersey corporations authorized to do business in that state.

For the purposes of this section a summons can be served upon a person in this State where service can duly be made upon someone on his behalf in the State, but not where service may be made only by publication in the State.

L.1951 (1st SS), c.344; amended 1991,c.91,s.82.



Section 2A:26-3 - Attachment Against Property Of Joint Debtors

2A:26-3. Attachment against property of joint debtors
An attachment may issue against the separate and joint property of joint debtors or any of them, either by their names or the name of the partnership or by whatever name they may be generally distinguished, or against the heirs, executors or administrators of them or any of them. The property so attached, whether separate or joint, shall be subject to the payment of the joint debt.

In case of fraud by one of several joint debtors which accrues to the benefit of all the joint debtors an attachment may issue against the separate property of such joint debtor or against the joint property of all.

L.1951 (1st SS), c.344.



Section 2A:26-4 - Property Exempt

2A:26-4. Property exempt
Household goods and furniture not exceeding $1,000.00 in value of a person shall be exempt from attachment, except for a debt incurred in the purchase thereof.

If the attaching officer believes that the goods and furniture exceed such value, he may attach and include them in his inventory and appraisement, and the person entitled to the exemption, his family or his estate shall forthwith, on demand by the officer, select, from the inventoried and appraised property, goods and furniture to the value of $1,000.00. A failure to make the selection shall be deemed to be a waiver of the exemption.

L.1951 (1st SS), c.344; amended by L.1974, c. 92, s. 1, eff. Sept. 10, 1974.



Section 2A:26-5 - Wages And Personal Property Not Attachable In Certain Cases

2A:26-5. Wages and personal property not attachable in certain cases
Wages or other compensation for labor or services due to a nonresident employee shall not be attached at the action of a nonresident creditor or his assigns; nor shall the personal property in this state of a nonresident be attached at the action of a nonresident creditor, if such property is exempt from liability by the law of the state of which the debtor and creditor are residents.

L.1951 (1st SS), c.344.



Section 2A:26-6 - Attachment Of Legacy Or Distributive Share For Claims Against Legatee Or Next Of Kin

2A:26-6. Attachment of legacy or distributive share for claims against legatee or next of kin
A legacy or distributive share of an estate in the hands of an executor, administrator or trustee may be attached in an action against the legatee or next of kin.

L.1951 (1st SS), c.344.



Section 2A:26-7 - Bond

2A:26-7. Bond
A plaintiff in attachment may be required to give bond to the defendant in such amount as the court shall fix or the court, in its discretion, may dispense with the giving of such bond.

L.1951 (1st SS), c.344.



Section 2A:26-8 - Personal Property Bound From Time Of Execution Of Attachment

2A:26-8. Personal property bound from time of execution of attachment
The attachment shall bind the attached goods and chattels, rights and credits, moneys and effects of defendant attached from the time of its execution. The attached property, unless released, shall, during the pendency of the action, remain as security for any judgment which may be entered in the action.

L.1951 (1st SS), c.344.



Section 2A:26-9 - Lien Of Attachment On Real Estate Of Defendant; Amendment Of Return; Disposal Of Real Estate; Conveyances By Defendant Void

2A:26-9. Lien of attachment on real estate of defendant; amendment of return; disposal of real estate; conveyances by defendant void
2A:26-9. The attachment from the time of its issue, shall constitute a lien on the real estate of the defendant in the State even though the officer fails to especially attach the same or part thereof; and the defendant cannot thereafter assign, transfer or convey the same or any interest therein. The attachment shall also be a lien upon all real estate acquired by defendant in the State after such issue and before final judgment. The court may order the clerk to amend the return to the attachment by annexing thereto a description of such real estate, and may make orders for the disposal thereof. All conveyances by the defendant pending the attachment shall be void against the plaintiff. The said lien shall continue to be a lien until the claim of plaintiff is satisfied, the attachment is discharged or judgment is given against plaintiff.

L.1951 (1st SS), c.344; amended 1991,c.91,s.83.



Section 2A:26-10 - Conveyance Of Attached Real Estate After Lien Of Attachment Fixed

2A:26-10. Conveyance of attached real estate after lien of attachment fixed
Any conveyance or transfer of the attached real estate or any interest therein, made after the filing of the attachment, shall be void as against the plaintiff, the judgment, and the execution issued thereon, unless the attachment has been released.

L.1951 (1st SS), c.344.



Section 2A:26-11 - Lien Of Judgment On Defendant's Real Estate

2A:26-11. Lien of judgment on defendant's real estate
The judgment in the action shall be a lien on defendant's real estate acquired either before or after the entry thereof.

L.1951 (1st SS), c.344.



Section 2A:26-12 - Custody Of Personal Property Attached

2A:26-12. Custody of personal property attached
Personal property of a defendant attached as provided by this chapter shall remain in the safekeeping of the attaching officer to answer and abide the judgment of the court.

L.1951 (1st SS), c.344.



Section 2A:26-13 - Actions To Obtain Possession Of Attached Property In Hands Of Third Person

2A:26-13. Actions to obtain possession of attached property in hands of third person
The court may order the institution and prosecution of appropriate actions and proceedings by the attaching officer to obtain possession of any attached property in the hands of a third person.

L.1951 (1st SS), c.344.



Section 2A:26-14 - Effect Of Sales Of Personalty

2A:26-14. Effect of sales of personalty
Every sale of the attached personal property made under this chapter or under an order of the court shall be as valid and effectual in law as if made by defendant at the time when the attachment became a lien thereon.

L.1951 (1st SS), c.344.



Section 2A:26-15 - Sale Under Execution

2A:26-15. Sale under execution
A sale by a sheriff or other officer of the attached property under an execution issued and a conveyance made pursuant thereto shall convey all the title to such property had by a defendant therein at the time that the writ of attachment became a lien thereon or by him acquired at any time afterwards.

L.1951 (1st SS), c.344.



Section 2A:26-16 - Death Of Defendant Not To Abate Proceedings

2A:26-16. Death of defendant not to abate proceedings
The death of defendant after the issue and filing of the attachment shall not abate the action or the lien created thereby.

L.1951 (1st SS), c.344.



Section 2A:27-1 - Application For Prosecution; Jurisdiction; Applicant Liable For Costs

2A:27-1. Application for prosecution; jurisdiction; applicant liable for costs
The governor may upon application in writing by any person aggrieved or supposing himself to be aggrieved by the neglect, default, misconduct or malpractice in office of any public official under bond to the state, order an action upon such bond to be commenced and prosecuted in the superior court, in the name of the state of New Jersey, and at the cost of the applicant.

L.1951 (1st SS), c.344.



Section 2A:27-2 - Applications For Relief By Other Persons Aggrieved

2A:27-2. Applications for relief by other persons aggrieved
After judgment in an action on an official bond and before such judgment is satisfied and discharged of record, any other person aggrieved by the neglect, default, misconduct or malpractice of the officer in his office whose bond is in action may apply to the superior court for relief in the pending action.

L.1951 (1st SS), c.344.



Section 2A:27-3 - Continuing Liability On Bond

2A:27-3. Continuing liability on bond
A judgment in an action upon an official bond, although satisfied and discharged of record, shall not operate to discharge the public officer or his sureties from liability on the bond; but new actions may be commenced on such bond as often as circumstances require.

L.1951 (1st SS), c.344.



Section 2A:27-4 - Claims Included In Action On Bond Of Municipal Tax Collector

2A:27-4. Claims included in action on bond of municipal tax collector
In an action by a municipality on the bond of a tax collector or receiver of taxes, there may be included all claims of such municipality in its own right or in the right of another person for public moneys which have come into the hands of such collector or receiver for any purpose whatever and for which he is legally chargeable.

L.1951 (1st SS), c.344.



Section 2A:28-1 - Application For And Appointment Of Commissioners

2A:28-1. Application for and appointment of commissioners
2A:28-1. When any dispute arises between the owners of adjoining lands as to the location of any dividing line or lines between such lands, the Superior Court may, on application of either owner on notice to the other, appoint three disinterested commissioners, one of whom shall be a practical surveyor, who shall fix, ascertain and regulate such lines.

L.1951 (1st SS), c.344; amended 1991,c.91,s.84.



Section 2A:28-2 - Duties And Powers Of Commissioners

2A:28-2. Duties and powers of commissioners
Before entering upon their duties the commissioners shall take and subscribe an oath that they and each of them will fairly and impartially and to the best of their judgment ascertain the true location of the lines in dispute. The commissioners may enter upon any lands for the purpose of ascertaining and deciding the location of the disputed lines, and they shall have power to examine witnesses under oath and to inquire fully into the questions in dispute. The commissioners shall file a report thereof with the court within such time as the court shall prescribe and, unless otherwise ordered by the court, the report shall be final and conclusive against all of the parties and their heirs and assigns.

L.1951 (1st SS), c.344.



Section 2A:28-3 - Trial By Court

2A:28-3. Trial by court
Either party to the dispute shall be afforded, by the court, a specified period of time within which to apply to set aside the report and, if any party so applies, the court shall hear the matter in a summary manner with a jury, if a jury be demanded, or without a jury, if no jury be demanded, and the issue shall be tried and determined as in other cases of a civil nature at law, in said court.

L.1951 (1st SS), c.344.



Section 2A:28-4 - Compensation Of Commissioners

2A:28-4. Compensation of commissioners
The court shall fix the compensation of the commissioners and direct payment of the same by the parties, or one or more of them, according to the determination of the issue.

L.1951 (1st SS), c.344.



Section 2A:29-1 - Expense Of Examining Title And Making Survey Recoverable

2A:29-1. Expense of examining title and making survey recoverable
When any person shall contract to sell real estate and shall not be able to perform such contract because of a defect in the title to the real estate, the person with whom such contract was made, or his legal representatives or assigns, may, in a civil action, recover from the vendor, not only the deposit money, with interest and costs, but also the reasonable expenses of examining the title and making a survey of the property, unless the contract shall provide otherwise. This section shall not preclude the recovery by the purchaser from the vendor of any other damages to which he may be entitled by law.

L.1951 (1st SS), c.344.



Section 2A:29A-1 - Money Deposited Or Advanced For Purchase Of Dwelling House As Trust Fund

2A:29A-1. Money deposited or advanced for purchase of dwelling house as trust fund
All moneys paid as a deposit or advance by a person who has contracted or agreed to purchase a dwelling house to be constructed, shall constitute trust funds for the purpose of carrying out the provisions of said contract or agreement. In any case in which more than 1 dwelling house is to be constructed as part of the development of a tract of land, said trust funds may be used in the development of said tracts of land. Any use of said moneys, other than for the purpose of carrying out the provisions of said contract or agreement, shall constitute an unlawful diversion of trust funds.

L.1962, c. 208, s. 1, eff. July 1, 1962.



Section 2A:29A-2 - Enforcement Of Trust; Jurisdiction

2A:29A-2. Enforcement of trust; jurisdiction
Any trust arising under the provisions of this act shall be enforceable by a civil action in the Superior Court of New Jersey and that court shall have jurisdiction to make any appropriate order or judgment both pendente lite and final to fully effectuate the purposes of this act.

L.1962, c. 208, s. 2.



Section 2A:29A-3 - Insolvency Or Bankruptcy Of Person Receiving Money Deposited Or Advanced

2A:29A-3. Insolvency or bankruptcy of person receiving money deposited or advanced
In the event of the insolvency or bankruptcy of the person receiving the said moneys, the claim of the person who paid the said moneys shall constitute a statutory trust with respect to any moneys so received and not previously expended in accordance with the terms of the contract or agreement.

L.1962, c. 208, s. 3.



Section 2A:29A-4 - Unlawful Diversion Of Trust Funds; Offender As Disorderly Person

2A:29A-4. Unlawful diversion of trust funds; offender as disorderly person
Any person party to said contract or agreement, or any agent of said person, or any officer of a corporation receiving said moneys, who with knowledge that such moneys constitute trust funds, unlawfully diverts or consents to an unlawful diversion of such moneys shall be a disorderly person and subject to a fine of not less than $200.00 or by imprisonment for not more than 30 days, or both.

L.1962, c. 208, s. 4.



Section 2A:29B-1 - Liability For Professional Engineers, Certain Circumstances

2A:29B-1. Liability for professional engineers, certain circumstances
1.A professional engineer or engineering firm, or any employee or representative of a professional engineer or engineering firm, who is assisting or representing the professional engineer or firm, shall only be liable for any injury on a construction project or site resulting from a breach or disregard of construction safety standards or practices on the construction project or site for which compensation is recoverable under R.S.34:15-7 et seq., if:

a.The professional engineer or firm has by written contract expressly assumed, to the extent stated therein, responsibility for the implementation, discharge or monitoring of safety standards or practices; or

b.In a multi-prime project, the professional engineer or firm is the representative of the project owner and no contractor has been designated to be responsible for site safety; or

c.It is shown that:

(1)The professional engineer or firm, including its employees or representatives, was present at the portion of the project or site for which the engineer had provided services, prior to or at the time of the accident, or both; and

(2)The professional engineer or firm, including its employees or representatives, had actual knowledge of the site conditions which are alleged to be a cause of an imminent danger; and

(3)The professional engineer or firm, including its employees or representatives, had the opportunity to notify the responsible contractor and worker of the presence of the site conditions which are alleged to be a cause of an imminent danger, and failed to do so within a reasonable period of time. If that notice is provided, and the responsible contractor fails to respond within one business day, the engineer or firm shall immediately provide that notice to the project owner.

L.1999,c.112,s.1.



Section 2A:29B-2 - Inapplicability

2A:29B-2. Inapplicability
2.The limitations provided by this act shall not apply to willful misconduct or gross negligence.

L.1999,c.112,s.2.



Section 2A:30-1 - Liability Of Plaintiff Upon Discontinuance Without Leave

2A:30-1. Liability of plaintiff upon discontinuance without leave
If the plaintiff in any action for the recovery of a penalty, not wholly appropriated to the use of the plaintiff, settles with the defendant, and discontinues the action without leave of the court, the plaintiff shall be liable to the state or to a political subdivision of the state, or to any other person, for so much of the penalty as would have accrued to the state or to the political subdivision, or to such other person, if judgment had been taken against the defendant.

L.1951 (1st SS), c.344.



Section 2A:30A-1 - Definitions.

2A:30A-1 Definitions.

1.As used in this act:

"Billing" means, in accordance with the terms and definitions of the applicable contract, any periodic payment, final payment, written approved change order or request for release of retainage.

"Prime contractor" means a person who contracts with an owner to improve real property.

"Improve" means: to build, alter, repair or demolish any structure upon, connected with, on or beneath the surface of any real property; to excavate, clear, grade, fill or landscape any real property; to construct driveways and private roadways on real property; to furnish construction related materials, including trees and shrubbery, for any of the above purposes; or to perform any labor upon a structure, including any design, professional or skilled services furnished by an architect, engineer, land surveyor or landscape architect licensed or registered pursuant to the laws of this State.

"Structure" means all or any part of a building and other improvements to real property.

"Owner" means any person, including any public or governmental entity, who has an interest in the real property to be improved and who has contracted with a prime contractor for such improvement to be made. "Owner" shall be deemed to include any successor in interest or agent acting on behalf of an owner.

"Prime rate" means the base rate on corporate loans at large United States money center commercial banks.

"Real property" means the real estate that is improved upon or to be improved upon.

"Subcontractor" means any person who has contracted to furnish labor, materials or other services to a prime contractor in connection with a contract to improve real property.

"Subsubcontractor" means any person who has contracted to furnish labor, materials or other services to a subcontractor in connection with a contract to improve real property.

L.1991, c.133, s.1; amended 2006, c.96, s.1.



Section 2A:30A-2 - Payment To Prime Contractor, Subcontractor, Subsubcontractor, Timely Payment; Exceptions; Disputes; Resolution.

2A:30A-2 Payment to prime contractor, subcontractor, subsubcontractor, timely payment; exceptions; disputes; resolution.

2. a. If a prime contractor has performed in accordance with the provisions of a contract with the owner and the billing for the work has been approved and certified by the owner or the owner's authorized approving agent, the owner shall pay the amount due to the prime contractor for each periodic payment, final payment or retainage monies not more than 30 calendar days after the billing date, which for a periodic billing, shall be the periodic billing date specified in the contract. The billing shall be deemed approved and certified 20 days after the owner receives it unless the owner provides, before the end of the 20-day period, a written statement of the amount withheld and the reason for withholding payment, except that in the case of a public or governmental entity that requires the entity's governing body to vote on authorizations for each periodic payment, final payment or retainage monies, the amount due may be approved and certified at the next scheduled public meeting of the entity's governing body, and paid during the entity's subsequent payment cycle, provided this exception has been defined in the bid specifications and contract documents.

b.If a subcontractor or subsubcontractor has performed in accordance with the provisions of its contract with the prime contractor or subcontractor and the work has been accepted by the owner, the owner's authorized approving agent, or the prime contractor, as applicable, and the parties have not otherwise agreed in writing, the prime contractor shall pay to its subcontractor and the subcontractor shall pay to its subsubcontractor within 10 calendar days of the receipt of each periodic payment, final payment or receipt of retainage monies, the full amount received for the work of the subcontractor or subsubcontractor based on the work completed or the services rendered under the applicable contract. In the case of ongoing work on the same project for which partial payments are made, the amount of money owed for work already completed shall only be payable if the subcontractor or subsubcontractor is performing to the satisfaction of the prime contractor or subcontractor, as applicable.

c.If a payment due pursuant to the provisions of this section is not made in a timely manner, the delinquent party shall be liable for the amount of money owed under the contract, plus interest at a rate equal to the prime rate plus 1%. Interest on amounts due pursuant to this section shall be paid to the prime contractor, subcontractor or subsubcontractor for the period beginning on the day after the required payment date and ending on the day on which the check for payment has been drawn. The provisions of this subsection c. shall not apply to any transportation project as defined in section 3 of P.L. 1984, c.73 (C.27:1B-3), if that project receives federal funding and the awarding agency has been notified by the federal government that it will be classified as a high risk grantee pursuant to 49 C.F.R. 18.12.
d. A prime contractor, subcontractor or subsubcontractor may, after providing seven calendar days' written notice to the party failing to make the required payments, suspend performance of a construction contract, without penalty for breach of contract, until the payment required pursuant to this section is made, if the contractor, subcontractor or subsubcontractor: is not paid as required by this section; is not provided a written statement of the amount withheld and the reason for the withholding; and the payor is not engaged in a good faith effort to resolve the reason for the withholding. The provisions of this subsection d. shall not apply to any transportation project as defined in section 3 of P.L. 1984, c.73 (C.27:1B-3), if that project receives federal funding and the application of this provision would jeopardize the funding because the owner could not meet the federal standards for financial management systems as outlined in 49 C.F.R. 18.20.

e. (1) The rights, remedies or protections provided by this section for prime contractors, subcontractors and subsubcontractors shall be in addition to other remedies provided pursuant to any other provision of State law. To the extent that the provisions of this section provide greater rights, remedies or protections for prime contractors, subcontractors and subsubcontractors than other provisions of State law, the provisions of this section shall supersede those other provisions.

(2)No provision of this section shall be construed as restricting in any way the rights or remedies provided by any other applicable State or federal law to an owner who is a resident homeowner or purchaser with respect to the real property being improved.

f.All contracts for the improvement of structures entered into after the effective date of P.L.2006, c.96 between owners, prime contractors, subcontractors or subsubcontractors shall provide that disputes regarding whether a party has failed to make payments required pursuant to this section may be submitted to a process of alternative dispute resolution. Alternative dispute resolution permitted by this section shall not apply to disputes concerning the bid solicitation or award process, or to the formation of contracts or subcontracts. In any civil action brought to collect payments pursuant to this section, the action shall be conducted inside of this State and the prevailing party shall be awarded reasonable costs and attorney fees.

L.1991, c.133, s.2; amended 2006, c.96, s.2.



Section 2A:30B-1 - Findings, Declarations

2A:30B-1. Findings, declarations
1. The Legislature finds and declares that:

a. Child pornography is a lucrative business which sexually exploits children and preys on their vulnerability.

b. While criminal laws exist to penalize those who sexually exploit children, these laws are sometimes insufficient to protect and indemnify the victim and prevent the perpetrators from accumulating large profits from the making and distribution of "kiddie porn."

c. This act is designed to give the victims of child pornography a civil action against those persons who sexually exploit them for profit directly or indirectly which can be brought through a parent or guardian or child advocacy organization or by the victim upon reaching the age of majority. Any director, officer, servant, employee or other person authorized to act on behalf of a corporation may be personally liable if found liable individually or jointly with the corporation under the provisions of this act.

d. The act will allow victims to recover three times the financial gains made by those who exploit them and will authorize injunctive relief to halt the making and distribution of films and other materials.

L.1992,c.7,s.1.



Section 2A:30B-2 - Definitions

2A:30B-2. Definitions
2. As used in this act:

a. "Child" means any person under 18 years of age;

b. "Person" means any natural person, association, partnership, corporation or other entity. "Corporation" includes any director, officer, servant, employee or other person authorized to act on behalf of a corporation;

c. "Prohibited sexual act" means

(1) Sexual intercourse; or



(2) Anal intercourse; or



(3) Masturbation; or



(4) Bestiality; or



(5) Sadism; or



(6) Masochism; or



(7) Fellatio; or



(8) Cunnilingus; or



(9) Nudity, if depicted for the purpose of sexual stimulation or gratification of any person who may view the depiction.

L.1992,c.7,s.2.



Section 2A:30B-3 - Civil Actions By Child Permitted

2A:30B-3. Civil actions by child permitted
3. a. A child, through a parent or guardian or child advocacy organization or personally upon reaching the age of majority, may bring a civil action in the Superior Court, in any county where venue lies, for monetary damages or injunctive relief or both, against a person who:

(1) Permits, entices or coerces the child to engage in a prohibited sexual act or in the simulation of such an act if the person knows, has reason to know or intends that the prohibited act may be photographed, filmed, reproduced, or reconstructed in any manner or may be part of an exhibition or performance;

(2) Photographs or films the child in a prohibited sexual act or in the simulation of such an act or who uses any device to reproduce or reconstruct the image of the child in a prohibited sexual act or in the simulation of such an act;

(3) Knowingly receives for the purpose of selling or who knowingly sells, procures, manufactures, gives, provides, lends, trades, mails, delivers, transfers, publishes, distributes, circulates, disseminates, presents, exhibits, advertises, offers or agrees to offer any photograph, film, videotape or any other reproduction or reconstruction which depicts the child engaging in a prohibited sexual act or in the simulation of such an act.

b. In any action brought pursuant to this act, the court shall, upon a finding for the plaintiff, award recovery of three times the amount of damages consisting of financial gains to the defendant resulting from the conduct described in paragraphs (1), (2) and (3) of subsection a. of this section, together with full costs and reasonable attorney's fees.

L.1992,c.7,s.3.



Section 2A:30B-4 - Special Guardian

2A:30B-4. Special guardian
4. If the parent or guardian is to be a defendant in the action, the court shall appoint a special guardian to bring the action on behalf of the child.

L.1992,c.7,s.4.



Section 2A:30B-5 - Rules

2A:30B-5. Rules
5. The Supreme Court is directed to adopt appropriate rules to effectuate the purposes of this act.

L.1992,c.7,s.5.



Section 2A:30B-6 - Commencement Of Action

2A:30B-6. Commencement of action
6. Every action brought pursuant to this act shall be commenced within two years after the child reaches the age of majority.

L.1992,c.7,s.6.



Section 2A:30B-7 - Other Civil, Criminal Actions, Personal Liability Of Certain Persons

2A:30B-7. Other civil, criminal actions, personal liability of certain persons
7. The right to bring an action under this act is in addition to and not in derogation of the right to bring any other civil or criminal action. This act shall be construed so that any director, officer, servant, employee or other person authorized to act on behalf of a corporation may be personally liable under the provisions of this act.

L.1992,c.7,s.7.



Section 2A:31-1 - When Action Lies

2A:31-1. When action lies
When the death of a person is caused by a wrongful act, neglect or default, such as would, if death had not ensued, have entitled the person injured to maintain an action for damages resulting from the injury, the person who would have been liable in damages for the injury if death had not ensued shall be liable in an action for damages, notwithstanding the death of the person injured and although the death was caused under circumstances amounting in law to a crime.

L.1951 (1st SS), c.344.



Section 2A:31-2 - Persons Entitled To Sue Or Make Claim

2A:31-2. Persons entitled to sue or make claim
Every action commenced under this chapter shall be brought in the name of an administrator ad prosequendum of the decedent for whose death damages are sought, except where decedent dies testate and his will is probated, in which event the executor named in the will and qualifying, or the administrator with the will annexed, as the case may be, shall bring the action.

L.1951 (1st SS), c.344.



Section 2A:31-3 - Limitation Of Actions; Exceptions

2A:31-3. Limitation of actions; exceptions
2A:31-3 Every action brought under this chapter shall be commenced within 2 years after the death of the decedent, and not thereafter, provided, however, that if the death resulted from murder, aggravated manslaughter or manslaughter for which the defendant has been convicted, found not guilty by reason of insanity or adjudicated delinquent, the action may be brought at any time.

L.1951 (1st SS), c.344; amended 2000, c.157.



Section 2A:31-4 - Persons Entitled To Amount Recovered.

2A:31-4 Persons entitled to amount recovered.

2A:31-4. Persons entitled to amount recovered

The amount recovered in proceedings under this chapter shall be for the exclusive benefit of the persons entitled to take any intestate personal property of the decedent, and in the proportions in which they are entitled to take the same except if there is a surviving spouse of the decedent and one or more surviving descendants of the decedent they shall be entitled to equal proportions for purposes of recovery under this chapter notwithstanding the provisions of Title 3B of the New Jersey Statutes. If any of the persons so entitled in accordance with this section were dependent on the decedent at his death, they shall take the same as though they were sole persons so entitled, in such proportions, as shall be determined by the court without a jury, and as will result in a fair and equitable apportionment of the amount recovered, among them, taking into account in such determination, but not limited necessarily thereby, the age of the dependents, their physical and mental condition, the necessity or desirability of providing them with educational facilities, their financial condition and the availability to them of other means of support, present and future, and any other relevant factors which will contribute to a fair and equitable apportionment of the amount recovered.

Amended 1960, c.194, s.1; 2007, c.261, s.1.



Section 2A:31-5 - Assessment Of Damages By Jury.

2A:31-5 Assessment of damages by jury.

2A:31-5. Assessment of damages by jury.

In every action brought under the provisions of this chapter the jury may give such damages as they shall deem fair and just with reference to the pecuniary injuries resulting from such death, together with the hospital, medical and funeral expenses incurred for the deceased, to the persons entitled to any intestate personal property of the decedent in accordance with the provisions of N.J.S.2A:31-4.

Amended 1967, c.307, s.1; 2007, c.261, s.2.



Section 2A:31-6 - To Whom Amount Recovered Paid; Release Or Cancellation Of Judgment

2A:31-6. To whom amount recovered paid; release or cancellation of judgment
When an action is commenced by an administrator ad prosequendum under this chapter, no payment in settlement thereof or in satisfaction of a judgment rendered therein shall be made to him, but such payment shall be made only to the duly appointed general administrator of the estate of the decedent, who has filed a bond or supplemental bond adequate to protect the persons entitled to receive the amount so paid.

No release or cancellation of a judgment, whether by warrant or otherwise, by an administrator ad prosequendum or by his attorney of record or attorney in fact shall release the person making payment from liability to the persons entitled to any intestate personal property of the decedent, shall operate as a valid cancellation of the judgment or be an authority to the clerk of any court to cancel the judgment of record.

L.1951 (1st SS), c.344.



Section 2A:32-1 - Remedies Of Person Defrauded

2A:32-1. Remedies of person defrauded
Whenever there is fraud in the execution or consideration of a contract, the person defrauded at any time thereafter may institute a civil action, to recover the money owing on such contract although, by its terms, the debt contracted or the money secured to be paid thereby is not then due or payable; and the person defrauded may, upon discovery of the fraud, either rescind the contract entirely and recover the money or property obtained by the fraud, or, sue on the contract to recover thereon.

The plaintiff in such an action shall have all rights to which he would be entitled if the debt or obligation was due and payable at the time of the commencement of the action.

L.1951 (1st SS), c.344.



Section 2A:32A-1 - Civil Action For Bad Checks, Electronic Funds Transfers.

2A:32A-1 Civil action for bad checks, electronic funds transfers.

1. a. Notwithstanding N.J.S.2C:21-5, or any other criminal sanction which may apply, any person who makes any check, draft, or order of withdrawal for the payment of money , or authorizes an electronic funds transfer, which is subsequently dishonored for lack of funds or credit to pay, or because the maker does not have an account with the drawee, and who then fails to pay the face amount in cash or by cashier's or certified check within 35 days after the date a demand for payment of dishonored check notice was mailed by or on behalf of a payee by certified mail to the maker's last known address, shall be liable to the payee, in addition to the amount owing upon the check, draft, order, or electronic funds transfer for attorneys' fees, court costs and the costs of mailing the written demand for payment and for damages in an amount equal to $100 or triple the amount for which the check, draft , order , or electronic funds transfer is drawn or made, whichever is greater. However, damages recovered under this section shall not exceed by more than $500 the amount of the check, draft, order, or electronic funds transfer.

For purposes of this section, "date" means the date indicated on the form registering the demand notice as certified mail.

b.A cause of action under this section may be brought in any court of competent jurisdiction. Prior to the hearing of any action under this section, the defendant may tender to the plaintiff and the plaintiff shall accept as satisfaction of the claim, an amount of money equal to the sum of the face amount of the check, draft, , order , or electronic funds transfer and the incurred attorneys' fees, court costs and costs of mailing the written demand for payment.

c.The written demand for payment required by this section shall be in the following form and shall be printed in both the English and Spanish languages:



DEMAND FOR PAYMENT OF DISHONORED CHECK



DATE:............................



TO:..............................





NAME OF MAKER WARNING: YOU MAY BE SUED IF



YOU DO NOT MAKE PAYMENT OF



THE AMOUNT SHOWN ON THIS



NOTICE WITHIN 35 DAYS AFTER



THE DATE THIS NOTICE WAS



MAILED.



................................



...............................



...............................



LAST KNOWN RESIDENCE ADDRESS OR



PLACE OF BUSINESS



YOUR CHECK/DRAFT/ORDER /ELECTRONIC FUNDS TRANSFERIN THE AMOUNT OF $...............



DATED............., PAYABLE TO THE ORDER OF



................................ HAS BEEN DISHONORED BY THE BANK OR



OTHER DEPOSITORY UPON WHICH IT HAS BEEN DRAWN BECAUSE:



THE MAKER HAD NO ACCOUNT WITH SUCH BANK OR DEPOSITORY



THE MAKER HAD INSUFFICIENT FUNDS ON DEPOSIT WITH SUCH BANK OR DEPOSITORY

IF YOU DO NOT MAKE PAYMENT WITHIN 35 DAYS AFTER THE DATE THIS NOTICE WAS MAILED, YOU MAY BE SUED TO RECOVER PAYMENT. IF A JUDGMENT IS RENDERED AGAINST YOU IN COURT, IT WILL INCLUDE NOT ONLY THE ORIGINAL FACE AMOUNT OF THE CHECK/DRAFT/ORDER /ELECTRONIC FUNDS TRANSFER, BUT ALSO ADDITIONAL LIQUIDATED DAMAGES OF NOT LESS THAN ONE HUNDRED DOLLARS ($100) NOR MORE THAN THE FACE AMOUNT OF THE CHECK/DRAFT/ORDER /ELECTRONIC FUNDS TRANSFER PLUS FIVE HUNDRED DOLLARS ($500).



PLEASE MAKE PAYMENT IN THE AMOUNT OF $..............TO:



............................



NAME OF PAYEE



............................



............................



............................



ADDRESS TO WHICH PAYMENT
SHOULD BE DELIVERED

d.If the court or jury determines that the failure of the defendant to satisfy the dishonored check, draft, order, or electronic funds transfer was due to economic hardship, the court or jury may waive all or part of the statutory damages. However, if the court or jury waives all or part of the statutory damages, the court shall render judgment against the defendant in the amount of the dishonored check, draft, order, or electronic funds transfer plus incurred attorneys' fees, court costs and costs of mailing the written demand for payment.

L.1993, c.379, s.1; amended 2014, c.46.



Section 2A:32B-1 - Definitions Relative To Deceptive Practices In Musical Performances.

2A:32B-1 Definitions relative to deceptive practices in musical performances.

1.As used in this act:

"Performing group" means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.

"Recording group" means a vocal or instrumental group, at least one of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

"Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, such as a disk, tape or other phono-record, in which the sounds are embodied.

L.2007, c.88, s.1.



Section 2A:32B-2 - Conditions For Advertising Or Conducting A Live Musical Performance.

2A:32B-2 Conditions for advertising or conducting a live musical performance.

2.A person shall not advertise or conduct a live musical performance or production through the use of an affiliation, connection or association between the performing group and the recording group unless:

a.The performing group is the authorized registrant and owner of a federal service mark for the group registered in the United States Patent and Trademark Office; or

b.At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation of the group; or

c.The live musical performance or production is identified in all advertising and promotion as a salute or tribute; or

d.The advertising does not relate to a live musical performance or production taking place in this State; or

e.The performance or production is expressly authorized by the recording group.

L.2007, c.88, s.2.



Section 2A:32B-3 - Violations, Enforcement, Penalties.

2A:32B-3 Violations, enforcement, penalties.

3. a. A person who violates the provisions of section 2 of this act shall be subject to a civil action brought by a party in the Superior Court or any other court of competent jurisdiction:

(1)for appropriate legal and equitable relief, including injunctive relief, and for treble damages, reasonable attorney's fees, filing fees, and costs for the injured party; and

(2)additionally, for a civil penalty of:

(a)not more than $10,000 for the first offense; and

(b)not more than $20,000 for the second and each subsequent offense.

b.The civil penalty prescribed by paragraph (2) of subsection a. of this section shall be collected and enforced by summary proceedings pursuant to the provisions of the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.A violation of the provisions of section 2 of this act shall also be an unlawful practice in violation of P.L.1960, c.39 (C.56:8-1 et seq.), and subject the violator to all available State or private actions, remedies, damages, and penalties under that act, including, but not limited to, the Attorney General seeking and obtaining an injunction pursuant to section 8 of P.L.1960, c.39 (C.56:8-8) and the assessment of a civil penalty pursuant to section 1 of P.L.1966, c.39 (C.56:8-13).

L.2007, c.88, s.3.



Section 2A:32C-1 - Short Title.

2A:32C-1 Short title.

1.Sections 1 through 15 and sections 17 and 18 of this act shall be known and may be cited as the "New Jersey False Claims Act."

L.2007, c.265, s.1.



Section 2A:32C-2 - Definitions Relative To False Claims.

2A:32C-2 Definitions relative to false claims.

2.As used in this act:

"Attorney General" means the Attorney General of the State of New Jersey, or his designee.

"Claim" means a request or demand, under a contract or otherwise, for money, property, or services that is made to any employee, officer, or agent of the State, or to any contractor, grantee, or other recipient if the State provides any portion of the money, property, or services requested or demanded, or if the State will reimburse the contractor, grantee, or other recipient for any portion of the money, property, or services requested or demanded. The term does not include claims, records, or statements made in connection with State tax laws.

"Knowing" or "knowingly" means, with respect to information, that a person:

(1)has actual knowledge of the information; or

(2)acts in deliberate ignorance of the truth or falsity of the information; or

(3)acts in reckless disregard of the truth or falsity of the information.

No proof of specific intent to defraud is required. Acts occurring by innocent mistake or as a result of mere negligence shall be a defense to an action under this act.

"State" means any of the principal departments in the Executive Branch of State government, and any division, board, bureau, office, commission or other instrumentality within or created by such department; and any independent State authority, commission, instrumentality or agency.

L.2007, c.265, s.2.



Section 2A:32C-3 - Civil Liability For False, Fraudulent Claim.

2A:32C-3 Civil liability for false, fraudulent claim.

3.A person shall be jointly and severally liable to the State for a civil penalty of not less than and not more than the civil penalty allowed under the federal False Claims Act (31 U.S.C.s.3729 et seq.), as may be adjusted in accordance with the inflation adjustment procedures prescribed in the Federal Civil Penalties Inflation Adjustment Act of 1990, Pub.L.101-410, for each false or fraudulent claim, plus three times the amount of damages which the State sustains, if the person commits any of the following acts:

a.Knowingly presents or causes to be presented to an employee, officer or agent of the State, or to any contractor, grantee, or other recipient of State funds, a false or fraudulent claim for payment or approval;

b.Knowingly makes, uses, or causes to be made or used a false record or statement to get a false or fraudulent claim paid or approved by the State;

c.Conspires to defraud the State by getting a false or fraudulent claim allowed or paid by the State;

d.Has possession, custody, or control of public property or money used or to be used by the State and knowingly delivers or causes to be delivered less property than the amount for which the person receives a certificate or receipt;

e.Is authorized to make or deliver a document certifying receipt of property used or to be used by the State and, intending to defraud the entity, makes or delivers a receipt without completely knowing that the information on the receipt is true;

f.Knowingly buys, or receives as a pledge of an obligation or debt, public property from any person who lawfully may not sell or pledge the property; or

g.Knowingly makes, uses, or causes to be made or used a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to the State.

L.2007, c.265, s.3.



Section 2A:32C-4 - Reduction Of Treble Damages By Court, Conditions.

2A:32C-4 Reduction of treble damages by court, conditions.

4.The court may reduce the treble damages authorized under section 3 of this act to not less than twice the amount of damages which the State sustains if the court finds all of the following:

a.The person committing the violation furnished officials of the State responsible for investigating false claims violations with all information known to such person about the violation within 30 days after the date on which the person first obtained the information;

b.The person fully cooperated with any government investigation of the violation; and

c.At the time such person furnished the State with information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to such violation, and the person did not have actual knowledge of the existence of an investigation into such violation.

L.2007, c.265, s.4.



Section 2A:32C-5 - Investigation Of Violation; Civil Actions.

2A:32C-5 Investigation of violation; civil actions.

5. a. The Attorney General shall investigate a violation of this act. If the Attorney General finds that a person has violated or is violating this act, the Attorney General may bring a civil action in State or federal court against the person. The Superior Court shall have jurisdiction over a State action brought pursuant to this act.

b.A person may bring a civil action for a violation of this act for the person and for the State. Civil actions instituted under this act shall be brought in the name of the State of New Jersey.

c.A complaint filed by a person under this act shall remain under seal for at least 60 days and shall not be served on the defendant until the court so orders. Once filed, the action may be voluntarily dismissed by the person bringing the action if the Attorney General gives written consent to the dismissal along with the reason for consenting, and the court approves the dismissal.

d.A complaint alleging a false claim filed under this act shall be so designated when filed, in accordance with the Rules Governing the Courts of the State of New Jersey. Immediately upon filing of the complaint, the plaintiff shall serve by registered mail, return receipt requested, the Attorney General with a copy of the complaint and written disclosure of substantially all material evidence and information the person possesses. The Attorney General may elect to intervene and proceed with the action on behalf of the State within 60 days after it receives both the complaint and the material evidence and information.

e.(Deleted by amendment, P.L.2009, c.265)

f.The Attorney General may, for good cause shown, request that the court extend the time during which the complaint remains under seal. Any such motion may be supported by affidavits or other submissions in camera.

g.Before the expiration of the 60-day period or any extensions obtained under subsection f., the Attorney General shall:

(1)file a pleading with the court that he intends to proceed with the action, in which case the action is conducted by the Attorney General and the seal shall be lifted; or

(2)file a pleading with the court that he declines to proceed with the action, in which case the seal shall be lifted and the person bringing the action shall have the right to conduct the action.

h.The defendant's answer to any complaint filed under this act shall be filed in accordance with the Rules Governing the Courts of the State of New Jersey after the complaint is unsealed and served upon the defendant.

i.When a person files an action under this act, no other person except the State may intervene or bring a related action based on the facts underlying the pending action.

L.2007, c.265, s.5; amended 2009, c.265, s.1.



Section 2A:32C-6 - Primary Responsibility For Prosecuting Action; Remedies, Supplementary.

2A:32C-6 Primary responsibility for prosecuting action; remedies, supplementary.

6. a. If the Attorney General proceeds with the action, the Attorney General shall have primary responsibility for prosecuting the action, and shall not be bound by any act of the person bringing the action. The person bringing the action has the right to continue as a party to the action, subject to limitations specified in this act. The person bringing the action has an ongoing duty to disclose information related to the action to the Attorney General.

b.The Attorney General may move to dismiss the action for good cause shown, notwithstanding the objections of the person bringing the action, provided that the person bringing the action has been notified by the Attorney General and the court has provided the person bringing the action with the opportunity for a hearing.

c.Nothing in this act shall be construed to limit the authority of the Attorney General or the person bringing the action to settle the action, if the court determines after a hearing that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, the hearing may be held in camera.

d.Upon a showing by the Attorney General that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the Attorney General's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, including, but not limited to:

(1)Limiting the number of witnesses the person may call;

(2)Limiting the length of the testimony of the person's witnesses;

(3)Limiting the person's cross-examination of witnesses; or

(4)Otherwise limiting the participation by the person in the litigation.

e.Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.

f.If the Attorney General decides not to proceed with the action, the seal shall be lifted and the person who initiated the action shall have the right to conduct the action. The decision of the Attorney General on whether to proceed with an action shall be deemed final and shall not be subject to review by any court or agency. If the Attorney General so requests, the Attorney General shall be served at the expense of the Attorney General with copies of all pleadings and motions filed in the action and copies of all deposition transcripts. When a person proceeds with the action, the court, without limiting the rights of the person initiating the action, may permit the Attorney General to intervene and take over the action on behalf of the State at a later date upon a showing of good cause.

g.Whether or not the Attorney General proceeds with the action, upon a showing by the Attorney General that certain actions of discovery by the person initiating the action would interfere with an investigation by the State or the prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than 60 days. Such a showing shall be conducted in camera. The court may extend the 60-day period upon a further showing in camera by the Attorney General that the criminal or civil investigation or proceeding has been pursued with reasonable diligence and any proposed discovery in the civil action will interfere with an ongoing criminal or civil investigation or proceeding.

h.The application of one civil remedy under this act shall not preclude the application of any other remedy, civil, administrative or criminal, under this act or any other provision of law. Civil and administrative remedies under this act are supplemental, not mutually exclusive. If after the filing of a complaint under section 5 of this act, the Attorney General decides to pursue an alternate administrative recovery action under subsection (e) of section 17 of P.L.1968, c.413 (C.30:4D-17), the plaintiff shall have the same rights in the administrative recovery action as the plaintiff would have had if the action had continued in Superior Court. Any finding of fact or conclusion of law made in the proceeding under subsection (e) of section 17 of P.L.1968, c.413 (C.30:4D-17) that has become final shall be conclusive on all parties to an action initiated under section 5 of this act. As used in this subsection, the term "final" means that the finding of fact or conclusion of law has been finally determined on appeal to the appropriate court, all time for filing such an appeal with respect to the finding or conclusion has expired, or the finding or conclusion is not subject to judicial review.

L.2007, c.265, s.6.



Section 2A:32C-7 - Distribution Of Proceeds.

2A:32C-7 Distribution of proceeds.

7. a. If the Attorney General proceeds with and prevails in an action brought by a person under this act, except as provided in subsection b., the court shall order the distribution to the person of at least 15% but not more than 25% of the proceeds recovered under any judgment obtained by the Attorney General under this act or of the proceeds of any settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action.

b.If the Attorney General proceeds with an action which the court finds to be based primarily on disclosures of specific information, other than that provided by the person bringing the action, relating to allegations or transactions in a criminal, civil, or administrative hearing; a legislative, administrative, or inspector general report, hearing, audit, or investigation; or from the news media, the court may award such sums as it considers appropriate, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation.

c.The Attorney General shall receive a fixed 10% of the proceeds in any action or settlement of the claim that it brings, which shall be deposited in the "False Claims Prosecution Fund" established in section 13 of this act and shall only be used to support its ongoing investigation and prosecution of false claims pursuant to the provisions of this act.

d.If the Attorney General does not proceed with an action under this section, the person bringing the action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than 25% and not more than 30% of the proceeds of the action or settlement of a claim under this act.

e.Following any distributions under subsection a., b., c. or d. of this section the State entity injured by the submission of a false claim shall be awarded an amount not to exceed its compensatory damages. Any remaining proceeds, including civil penalties awarded under this act, shall be deposited in the General Fund.

f.Any payment under this section to the person bringing the action shall be paid only out of the proceeds recovered from the defendant.

g.Whether or not the Attorney General proceeds with the action, if the court finds that the action was brought by a person who knowingly planned and initiated the violation of this act upon which the action was brought, the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the person would otherwise receive under this section, taking into account the role of the person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the action is convicted of criminal conduct arising from his role in the violation of this act the person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the Attorney General to continue the action.

L.2007, c.265, s.7.



Section 2A:32C-8 - Awarding Of Attorney's Fees, Expenses And Costs.

2A:32C-8 Awarding of attorney's fees, expenses and costs.

8. a. If the Attorney General initiates an action under this act or assumes control of an action brought by a person under this act, the Attorney General shall be awarded reasonable attorney's fees, expenses, and costs. All such expenses, fees, and costs shall be awarded against the defendant.

b.If the court awards proceeds to the person bringing the action under this act, the person shall also be awarded an amount for reasonable attorney's fees, expenses, and costs. All such expenses, fees, and costs shall be awarded against the defendant.

c.If the Attorney General does not proceed with an action under this act and the defendant is the prevailing party, the court may award the defendant reasonable attorney's fees, expenses, and costs against the person bringing the action if the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

d.No liability shall be incurred by the State or the Attorney General for any expenses, attorney's fees, or other costs incurred by any person in bringing or defending an action under this act.

L.2007, c.265, s.8; amended 2009, c.265, s.2.



Section 2A:32C-9 - Immunity From Civil Liability; Limitations On Bringing An Action.

2A:32C-9 Immunity from civil liability; limitations on bringing an action.

9. a. No member of the Legislature, a member of the Judiciary, a senior Executive branch official, or a member of a county or municipal governing body may be civilly liable if the basis for an action is premised on evidence or information known to the State when the action was brought. For purposes of this subsection, the term "senior Executive branch official" means any person employed in the Executive branch of government holding a position having substantial managerial, policy-influencing or policy-executing responsibilities.

b.A person may not bring an action under this act based upon allegations or transactions that are the subject of a pending action or administrative proceeding to which the State is already a party.

c.No action brought under this act shall be based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in an investigation, report, hearing or audit conducted by or at the request of the Legislature or by the news media, unless the action is brought by the Attorney General, or unless the person bringing the action is an original source of the information. For purposes of this subsection, the term "original source" means an individual who has direct and independent knowledge of the information on which the allegations are based and has voluntarily provided the information to the State before filing an action under this act based on the information.

d.No action may be brought under this act by a present or former employee or agent of the State or any political subdivision thereof when the action is based upon information discovered in any civil, criminal or administrative investigation or audit which investigation or audit was within the scope of the employee's or agent's duties or job description.

L.2007, c.265, s.9; amended 2009, c.265, s.3.



Section 2A:32C-10 - Disclosure Of Information By Employee, Employee Protections.

2A:32C-10 Disclosure of information by employee, employee protections.

10. a. No employer shall make, adopt, or enforce any rule, regulation, or policy preventing an employee from disclosing information to a State or law enforcement agency or from acting to further a false claims action, including investigating, initiating, testifying, or assisting in an action filed or to be filed under this act.

b.No employer shall discharge, demote, suspend, threaten, harass, deny promotion to, or in any other manner discriminate against an employee in the terms and conditions of employment because of lawful acts done by the employee on behalf of the employee or others in disclosing information to a State or law enforcement agency or in furthering a false claims action, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed under this act.

c.An employer who violates subsection b. of this section shall be liable for all relief necessary to make the employee whole, including reinstatement with the same seniority status such employee would have had but for the discrimination, two times the amount of back pay, interest on the back pay, compensation for any special damage sustained as a result of the discrimination, and, where appropriate, punitive damages. In addition, the defendant shall be required to pay litigation costs and reasonable attorney's fees associated with an action brought under this section. An employee may bring an action in the Superior Court for the relief provided in this subsection.

d.An employee who is discharged, demoted, suspended, harassed, denied promotion, or in any other manner discriminated against in the terms and conditions of employment by his employer because of participation in conduct which directly or indirectly resulted in a false claim being submitted to the State shall be entitled to the remedies under subsection c. of this section if, and only if, both of the following occurred:

(1)The employee voluntarily disclosed information to a State or law enforcement agency or acts in furtherance of a false claims action, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed.

(2)The employee had been harassed, threatened with termination or demotion, or otherwise coerced by the employer or its management into engaging in the fraudulent activity in the first place.

L.2007, c.265, s.10.



Section 2A:32C-11 - Statute Of Limitations For Bringing Civil Action.

2A:32C-11 Statute of limitations for bringing civil action.

11.A civil action under this act may not be brought:

a.More than six years after the date on which the violation of the act is committed; or

b.More than three years after the date when facts material to the right of action are known or reasonably should have been known by the State official charged with responsibility to act in the circumstances, but in no event more than 10 years after the date on which the violation is committed, whichever occurs last.

L.2007, c.265, s.11.



Section 2A:32C-12 - Evidence Required For Action, Preponderance.

2A:32C-12 Evidence required for action, preponderance.

12.In any action brought under this act, the State or the person bringing the action shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

L.2007, c.265, s.12.



Section 2A:32C-13 - "False Claims Prosecution Fund."

2A:32C-13 "False Claims Prosecution Fund."

13. a. There is established in the General Fund the "False Claims Prosecution Fund" as a nonlapsing revolving fund in the Department of the Treasury. Monies deposited in the fund shall be utilized by the Attorney General for the exclusive purpose of investigating and prosecuting false claims. The State Treasurer shall deposit 10% of the proceeds recovered by the Attorney General pursuant to subsection c. of section 7 of P.L.2007, c.265 (C.2A:32C-7) in the False Claims Prosecution Fund.

b.The State Treasurer shall deposit 25% of the State share of monies recovered from actions related to false or fraudulent Medicaid claims brought pursuant to this act in the "Medicaid Fraud Control Fund" established by section 10 of P.L.2007, c.58 (C.30:4D-62).

c.Except as provided in subsections a. and b. of this section, the State share of moneys recovered by the Attorney General in accordance with the provisions of this act shall be deposited in the General Fund.

L.2007, c.265, s.13.



Section 2A:32C-14 - Issuance Of Subpoenas, Warrant For Arrest; Other Power Of Attorney General.

2A:32C-14 Issuance of subpoenas, warrant for arrest; other power of Attorney General.

14. a. If the Attorney General has reason to believe that a person has engaged in, or is engaging in, an act or practice which violates this act, or any other relevant statute or regulation, the Attorney General or the Attorney General's designee may administer oaths and affirmations, and request or compel the attendance of witnesses or the production of documents. The Attorney General may issue, or designate another to issue, subpoenas to compel the attendance of witnesses and the production of books, records, accounts, papers and documents. Witnesses shall be entitled to receive the same fees and mileage as persons summoned to testify in the courts of the State.

If a person subpoenaed pursuant to this section shall neglect or refuse to obey the command of the subpoena, a judge of the Superior Court may, on proof by affidavit of service of the subpoena, of payment or tender of the fees required and of refusal or neglect by the person to obey the command of the subpoena, issue a warrant for the arrest of said person to bring that person before the judge, who is authorized to proceed against the person as for a contempt of court.

b.If the matter that the Attorney General seeks to obtain by request is located outside the State, the person so required may make it available to the Attorney General or the Attorney General's representative to examine the matter at the place where it is located. The Attorney General may designate representatives, including officials of the state in which the matter is located, to inspect the matter on behalf of the Attorney General, and the Attorney General may respond to similar requests from officials of other states.

c.If a licensed professional or an owner, administrator or employee of a licensed professional, including but not limited to an owner, administrator or employee of any hospital, an insurance company, an insurance producer, solicitor or adjuster, or any other person licensed or certified by a licensing authority of this State, or an agent, representative or employee of any of them is found to have violated any provision of this section, the Attorney General shall notify the appropriate licensing authority of the violation so that the licensing authority may take appropriate administrative action.

d.State investigators shall not be subject to subpoena in civil actions by any court of this State to testify concerning any matter of which they have knowledge pursuant to a pending false claims investigation by the State, or a pending claim for civil penalties initiated by the State.

L.2007, c.265, s.14.



Section 2A:32C-15 - Sovereign Immunity Preserved.

2A:32C-15 Sovereign immunity preserved.

15.This act shall not be construed as waiving the sovereign immunity of the State and its officers and employees as otherwise provided by law.

L.2007, c.265, s.15.



Section 2A:32C-16 - Existing Law, Certain, Unaffected.

2A:32C-16 Existing law, certain, unaffected.

17.This act shall not abrogate or modify any existing statutory or common law privileges or immunities.

L.2007, c.265, s.17.



Section 2A:32C-17 - Liberal Construction, Severability.

2A:32C-17 Liberal construction, severability.

18.This act shall be liberally construed to effectuate its remedial and deterrent purposes. If any provision of this act or its application to any particular person or circumstance is held invalid, that provision or its application is severable and does not affect the validity of other provisions or applications of this act.

L.2007, c.265, s..18.



Section 2A:32C-18 - Report To Legislature.

2A:32C-18 Report to Legislature.

4.On the 30th day after the effective date of P.L.2009, c.265 (C.2A:32C-18 et al.) and annually on the anniversary of the effective date of P.L.2009, c.265 (C.2A:32C-18 et al.), the Attorney General, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), shall submit to the Legislature, a report containing the following information:

a.The number of cases the Attorney General filed during the previous calendar year under the "New Jersey False Claims Act," P.L.2007, c.265 (C.2A:32C-1 et seq.);

b.The number of cases private individuals filed under the "New Jersey False Claims Act," P.L.2007, c.265 (C.2A:32C-1 et seq.) during the previous calendar year, including those cases that remain under seal, and specifying for those cases no longer under seal:

(1)the State or federal courts in which those cases were filed and the number in each court;

(2)the State program or agency that is involved in each case; and

(3)where the information is available, the number of cases filed by private individuals who previously had filed an action based on the same or similar transactions or allegations under the federal False Claims Act or the False Claims Act of another state;

c.The amount that was recovered by the State under the "New Jersey False Claims Act," P.L.2007, c.265 (C.2A:32C-1 et seq.) in settlement, in damages, penalties, and litigation costs, if known, and specifying for each the following:

(1)the case number and parties for each case in which there was a recovery;

(2)the separate amounts of any funds recovered for damages, penalties, and litigation costs; and

(3)the percentage of the recovery and the amount awarded to any private person who brought the action.

L.2009, c.265, s.4.



Section 2A:33-1 - Authorized Distraints; Liability For Wrongful Distraint; Prohibition On Money Owed On Lease Of Residence

2A:33-1. Authorized distraints; liability for wrongful distraint; prohibition on money owed on lease of residence
Distraints may be taken when authorized by law; but no unreasonable, excessive or wrongful distraint shall be taken, and for any such taking, the distraining party shall be liable in damages to the party aggrieved.

No distraint shall be permitted for money owed on a lease or other agreement for the occupation of any real property used solely as a residence of the tenant.

L.1951 (1st SS), c.344; amended by L.1971, c. 228, s. 1.



Section 2A:33-2 - Place Of Impounding Chattels

2A:33-2. Place of impounding chattels
Chattels distrained or taken by distress, at one time, for any cause whatsoever, shall be impounded together or the distraining party shall be liable in treble damages to the party aggrieved.

L.1951 (1st SS), c.344.



Section 2A:33-3 - Exemptions

2A:33-3. Exemptions
Property to the value of $500, to be selected by the person distrained against or as provided in section 2A:33-12 of this title, and all wearing apparel shall be exempt from distraint. This section shall be inapplicable in the case of the impounding and distraint of straying domestic animals.

L.1951 (1st SS), c.344.



Section 2A:33-4 - Impounding Of Strays

2A:33-4. Impounding of strays
Cattle or other domestic animals found straying on the property of any person other than their owner, causing damage to such property, may be distrained and impounded to secure reimbursement for such damage.

L.1951 (1st SS), c.344.



Section 2A:33-5 - Distraint For Levying Of Penalty Inflicted Or Money Directed To Be Paid By Law; Warrant And Sale By Judge Or Magistrate

2A:33-5. Distraint for levying of penalty inflicted or money directed to be paid by law; warrant and sale by judge or magistrate
Where any judge or magistrate is required or authorized to issue a warrant of distress for the levying of a penalty inflicted, or sum of money directed to be paid by any law, and no mode is provided for the disposal of the distress, the judge or magistrate may order the chattels, to be so distrained, sold and disposed of within the time to be limited in the warrant, which time shall not be less than 4 nor more than 10 days, unless the penalty or sum of money, together with reasonable charges, to be taxed by the judge or magistrate, of taking and keeping the distress, be sooner paid.

Reasonable charges of taking, keeping and selling the distress, to be taxed as aforesaid, shall be deducted by the officer making the distress out of moneys arising from the sale, and the overplus, if any, after such charges, and also said penalty or sum of money shall be satisfied and paid, shall be returned on demand to the owner of the chattels so distrained. The officer executing the warrant shall show the same to the person whose chattels are distrained, and give him a copy thereof.

L.1951 (1st SS), c.344.



Section 2A:33-6 - Property Subject To Distraint For Rent

2A:33-6. Property subject to distraint for rent
A landlord or his duly authorized agent may, for arrears of rent, distrain:

a. The goods and chattels of his tenant, found upon the demised premises, except such as are by law exempt from distraint and except the goods and chattels of another in possession of the tenant;

b. The live stock of his tenant, found upon the demised premises or upon premises appurtenant thereto, except the property of another in the tenant's possession; and

c. All products of the soil severed from the soil and remaining upon any part of the land charged with such rent; and

d. All fruits or products of the soil, growing or being upon the demised premises, which the landlord or his agent may sever and remove from such premises to a safe and proper place on the premises or, if there be no such place thereon, to some other place to be procured by the landlord, due notice of which place shall be given to the tenant or left at his place of abode.

The property so subject to distraint shall be appraised, sold and disposed of at the time and in the manner provided in this chapter.

L.1951 (1st SS), c.344.



Section 2A:33-7 - Limitation Of Right To Distrain For Rent

2A:33-7. Limitation of right to distrain for rent
No landlord shall at one time distrain for more than 1 year's arrears of rent, and such distraint shall be made within 6 months after the rent becomes due, or, if the rent is payable in installments, within 6 months after the entire year's rent has become due.

L.1951 (1st SS), c.344.



Section 2A:33-8 - Distraint After Term Or Estate Ended

2A:33-8. Distraint after term or estate ended
A person having rent in arrear and due upon a lease for term of life, years, or at will ended or determined, may distrain for the same after determination of the respective leases, in the same manner as he might have done if the lease had not been ended or determined.

The distress shall be made within 6 calendar months after the determination of the lease, and during the continuance of the landlord's title or interest, and during the possession of the tenant from whom the arrears became due, or if the landlord's title and interest shall have ceased, or the tenant has removed from the leasehold premises, then within 30 days after the end and determination of the term of tenancy, but not thereafter.

L.1951 (1st SS), c.344.



Section 2A:33-9 - Time For Owner Of Distrained Property To Take Action; Inventory And Appraisal; Aid Of Officers

2A:33-9. Time for owner of distrained property to take action; inventory and appraisal; aid of officers
If the tenant or owner of property distrained for rent shall not, within 10 days next after the distress taken and after notice thereof, and of the cause of the taking, has been left at the main dwelling house or other most conspicuous place on the premises charged with the rent distrained for, commence an action or otherwise lawfully proceed to recover possession of said property or set aside or end the distraint, the person distraining may, after the distress, notice and expiration of 10 days, on 2 days' notice to the tenant, cause the goods and chattels to be inventoried and appraised by 3 sworn appraisers.

The sheriff of the county, or a constable of the place wherein the distress shall be taken, shall aid and assist therein and shall summon 3 appraisers for such service and shall swear them well and truly to appraise the same, at the true and intrinsic value thereof, according to their best understanding.

L.1951 (1st SS), c.344.



Section 2A:33-10 - Sale Of Distrained Property; Notice

2A:33-10. Sale of distrained property; notice
After the inventory and appraisement, the person distrained for rent shall sell at public vendue the property so distrained. He shall give 5 days' public notice by advertising the articles to be sold and the time and place of sale, in at least 3 of the most public places in the municipality where the distress shall be made, and sell the same for the best price that can be secured towards satisfaction of the rent and charges of the distress, appraisement and sale, leaving the overplus, if any, with the sheriff or constable for the owner's use.

L.1951 (1st SS), c.344.



Section 2A:33-11 - Impounding And Sale On Premises

2A:33-11. Impounding and sale on premises
A person lawfully distraining for rent may impound or otherwise secure the articles distrained so made, on the part of the premises most convenient for the purpose, and may appraise, sell and dispose of the same thereon in like manner as a distress taken for rent off the premises. A person may go upon the place where the articles are impounded or secured, in order to view, appraise, buy or remove the same on account of the purchaser thereof.

L.1951 (1st SS), c.344.



Section 2A:33-12 - Selection Of Articles To Be Exempted; When By Appraisers

2A:33-12. Selection of articles to be exempted; when by appraisers
From the inventory of the property appraised, the tenant, or in his absence, his agent, attorney, or member of his family, may select articles, the value of which, according to the appraisement, shall not exceed $500. If the tenant, or member of his family, his agent or attorney, cannot readily be found, the selection may be made by the appraisers to be reserved for the family's use.

L.1951 (1st SS), c.344.



Section 2A:33-13 - Procedure If Landlord Fails To Proceed With Appraisement; Selection

2A:33-13. Procedure if landlord fails to proceed with appraisement; selection
If the landlord, his attorney or agent shall not, within 2 days after being served with a written request from his tenant so to do, proceed and have the distrained property appraised, the tenant may, after 5 days' notice thereof to his landlord, his attorney or agent, apply to the sheriff or a constable of the county and have the property inventoried and appraised. The property reserved for the use of the family of the tenant may thereupon be selected as provided by section 2A:33-12 of this title.

L.1951 (1st SS), c.344.



Section 2A:33-14 - Officers Aiding In Execution; Fees

2A:33-14. Officers aiding in execution; fees
All sheriffs and constables shall aid in the execution of the provisions of this chapter, and for such services they, and the appraisers therein mentioned, shall be entitled to the fees provided for in Title 22, Fees and Costs, of the Revised Statutes.

L.1951 (1st SS), c.344.



Section 2A:33-15 - Distress For Residue

2A:33-15. Distress for residue
When the value of the property distrained shall not amount to the full value of the arrears further distraints may be made from time to time, for the residue of the arrears. Any such further distress shall be made within the time limited by this chapter.

L.1951 (1st SS), c.344.



Section 2A:33-16 - Pound Breach Or Rescue; Remedy; Damages

2A:33-16. Pound breach or rescue; remedy; damages
A person aggrieved by any pound breach or rescue of any property distrained for rent and impounded or otherwise secured by virtue of this chapter, shall in an action at law recover treble damages and costs of any action against the offender or the owner of the property distrained, if it be afterwards found to have come into his use or possession.

L.1951 (1st SS), c.344.



Section 2A:33-17 - Wrongful Distress And Sale For Rent; Remedy

2A:33-17. Wrongful distress and sale for rent; remedy
If a distress and sale shall be made for rent not in fact due the person distraining or for whom the distress is taken, the owner of the property distrained, shall be entitled to recover double the value of the property so distrained and sold, together with full costs of any action.

L.1951 (1st SS), c.344.



Section 2A:33-18 - Wrongful Acts After Distraint For Rent; Remedy; Damages

2A:33-18. Wrongful acts after distraint for rent; remedy; damages
When a distress is made for rent justly due and an irregularity or unlawful act shall afterwards be done by the party distraining, or his agent, the distress shall not therefore be deemed unlawful nor the party making it deemed a trespasser ab initio. The party aggrieved thereby shall be entitled to recover full satisfaction for the special damage sustained thereby, and no more. When the plaintiff shall recover such damages, he shall be entitled to his full costs, the same as in other cases of costs.

L.1951 (1st SS), c.344.



Section 2A:33-19 - Actions Against Distrainor; Double Costs In Certain Cases

2A:33-19. Actions against distrainor; double costs in certain cases
In any action brought to recover damages for an alleged wrongful distress or wrongful act after distraint, a defendant, in whose favor judgment is rendered, shall be entitled to recover double costs.

L.1951 (1st SS), c.344.



Section 2A:33-20 - Distraint Of Property Removed; Bona Fide Purchasers

2A:33-20. Distraint of property removed; bona fide purchasers
Where property of a tenant, subject to be distrained for accrued and unpaid rent, payable or to become payable, is removed from the demised premises, the landlord may, within thirty days next after such removal, distrain such property notwithstanding its removal, unless it shall have been sold to a purchaser for a valuable consideration without knowledge of the landlord's right to distrain.

L.1951 (1st SS), c.344.



Section 2A:33-21 - Liability Of Tenant For Removing Or Concealing Property Subject To Distraint

2A:33-21. Liability of tenant for removing or concealing property subject to distraint
Any tenant who removes or conceals any of his personal property subject to distraint by his landlord, with intent to delay, hinder, or defraud said landlord, shall be liable for the damages resulting therefrom, to his landlord; and in any action to recover such damages if it shall appear that the action of the tenant was willful, the landlord shall be entitled to recover double damages.

L.1951 (1st SS), c.344.



Section 2A:33-22 - Seizure Of Property Locked Up; Breaking And Entering

2A:33-22. Seizure of property locked up; breaking and entering
When property is removed by a tenant and put in any place locked up, fastened or otherwise secured, to prevent the said property from being distrained for arrears of rent, the landlord, first calling to his assistance a constable or peace officer, who shall aid and assist therein, may, in the daytime, break open and enter the place, and distrain the said property for the arrears of rent as he might have done if the said property had been put in an open place.

If the place where the said property is secured is a dwelling house, oath shall first be made before some judge or magistrate, of a reasonable ground to suspect that the said property is therein.

L.1951 (1st SS), c.344.



Section 2A:33-23 - Remedy Where Rent Apportionable

2A:33-23. Remedy where rent apportionable
Wherever rent is legally or equitably apportionable between successive owners or landlords or their representatives, any person entitled to a proportion of such rent shall be entitled to distrain therefor in the same manner as though such person was entitled to receive the full rent.

L.1951 (1st SS), c.344.



Section 2A:34-1 - Causes For Judgments Of Nullity.

2A:34-1 Causes for judgments of nullity.

2A:34-1. Causes for judgments of nullity.

(1)Judgments of nullity of marriage may be rendered in all cases, when:

a.Either of the parties has another wife, husband, partner in a civil union couple or domestic partner living at the time of a second or other marriage.

b.The parties are within the degrees prohibited by law. If any such marriage shall not have been annulled during the lifetime of the parties the validity thereof shall not be inquired into after the death of either party.

c.The parties, or either of them, were at the time of marriage physically and incurably impotent, provided the party making the application shall have been ignorant of such impotency or incapability at the time of the marriage, and has not subsequently ratified the marriage.

d.The parties, or either of them, lacked capacity to marry due to want of understanding because of mental condition, or the influence of intoxicants, drugs, or similar agents; or where there was a lack of mutual assent to the marital relationship; duress; or fraud as to the essentials of marriage; and has not subsequently ratified the marriage.

e.The demand for such a judgment is by the wife or husband who was under the age of 18 years at the time of the marriage, unless such marriage be confirmed by her or him after arriving at such age.

f.Allowable under the general equity jurisdiction of the Superior Court.

(2)Judgments of nullity of a civil union may be rendered in all cases, when:

a.Either of the parties has another wife, husband, partner in a civil union couple or domestic partner living at the time of establishing the new civil union.

b.The parties are within the degrees prohibited by the law from entering into a marriage or establishing a civil union or domestic partnership. If any such civil union shall not have been annulled during the lifetime of the parties the validity thereof shall not be inquired into after the death of either party.

c.The parties, or either of them, lacked capacity to enter into a civil union due to want of understanding because of mental condition, or the influence of intoxicants, drugs, or similar agents; or where there was a lack of mutual assent to the civil union; duress; or fraud as to the essentials of a civil union; and has not subsequently ratified the civil union.

d.The demand for such a judgment is by the party who was under the age of 18 years at the time of the civil union, unless such civil union be confirmed by him after arriving at such age.

e.Allowable under the general equity jurisdiction of the Superior Court.

Amended 1971, c.212, s.1; 2006, c.103, s.63.



Section 2A:34-2 - Causes For Divorce From Bond Of Matrimony.

2A:34-2 Causes for divorce from bond of matrimony.

2A:34-2. Divorce from the bond of matrimony may be adjudged for the following causes heretofore or hereafter arising:

a.Adultery;

b.Willful and continued desertion for the term of 12 or more months, which may be established by satisfactory proof that the parties have ceased to cohabit as man and wife;

c.Extreme cruelty, which is defined as including any physical or mental cruelty which endangers the safety or health of the plaintiff or makes it improper or unreasonable to expect the plaintiff to continue to cohabit with the defendant; provided that no complaint for divorce shall be filed until after 3 months from the date of the last act of cruelty complained of in the complaint, but this provision shall not be held to apply to any counterclaim;

d.Separation, provided that the husband and wife have lived separate and apart in different habitations for a period of at least 18 or more consecutive months and there is no reasonable prospect of reconciliation; provided, further that after the 18-month period there shall be a presumption that there is no reasonable prospect of reconciliation;

e.Voluntarily induced addiction or habituation to any narcotic drug as defined in the New Jersey Controlled Dangerous Substances Act, P.L.1970, c.226 or habitual drunkenness for a period of 12 or more consecutive months subsequent to marriage and next preceding the filing of the complaint;

f.Institutionalization for mental illness for a period of 24 or more consecutive months subsequent to marriage and next preceding the filing of the complaint;

g.Imprisonment of the defendant for 18 or more consecutive months after marriage, provided that where the action is not commenced until after the defendant's release, the parties have not resumed cohabitation following such imprisonment;

h.Deviant sexual conduct voluntarily performed by the defendant without the consent of the plaintiff;

i.Irreconcilable differences which have caused the breakdown of the marriage for a period of six months and which make it appear that the marriage should be dissolved and that there is no reasonable prospect of reconciliation.

Amended 1971, c.212, s.2; 1971, c.217, s.11; 2007, c.6.



Section 2A:34-2.1 - Dissolution Of A Civil Union, Causes.

2A:34-2.1 Dissolution of a civil union, causes.

64.The dissolution of a civil union may be adjudged for the following causes:

a.voluntary sexual intercourse between a person who is in a civil union and an individual other than the person's partner in a civil union couple;

b.willful and continued desertion for a period of 12 or more consecutive months, which may be established by satisfactory proof that the parties have ceased to cohabit as partners in a civil union couple;

c.extreme cruelty, which is defined as including any physical or mental cruelty that endangers the safety or health of the plaintiff or makes it improper or unreasonable to expect the plaintiff to continue to cohabit with the defendant; except that no complaint for termination shall be filed until after three months from the date of the last act of cruelty complained of in the complaint, but this provision shall not be held to apply to any counterclaim;

d.separation, provided that the partners in a civil union couple have lived separate and apart in different habitations for a period of at least 18 or more consecutive months and there is no reasonable prospect of reconciliation; and provided further that, after the 18-month period, there shall be a presumption that there is no reasonable prospect of reconciliation;

e.voluntarily induced addiction or habituation to any narcotic drug, as defined in section 2 of the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-2) or in N.J.S.2C:35-2 of the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., or habitual drunkenness for a period of 12 or more consecutive months subsequent to establishment of the civil union and next preceding the filing of the complaint;

f.institutionalization for mental illness for a period of 24 or more consecutive months subsequent to establishment of the civil union and next preceding the filing of the complaint; or

g.imprisonment of the defendant for 18 or more consecutive months after establishment of the civil union, provided that where the action is not commenced until after the defendant's release, the parties have not resumed cohabitation following the imprisonment.

L.2006, c.103, s.64.



Section 2A:34-3 - Causes For Divorce From Bed And Board Or Legal Separation From Partner In A Civil Union Couple.

2A:34-3 Causes for divorce from bed and board or legal separation from partner in a civil union couple.

2A:34-3. Causes for divorce from bed and board or legal separation from partner in a civil union couple.

a.Divorce from bed and board may be adjudged for the same causes as divorce from the bonds of matrimony whenever both parties petition or join in requesting such relief and they or either of them present sufficient proof of such cause or causes to warrant the entry of a judgment of divorce from the bonds of matrimony, provided further that in the case of a reconciliation thereafter the parties may apply for a revocation or suspension of the judgment, and provided further that the granting of a bed and board divorce shall in no way prejudice either party from thereafter applying to the court for a conversion of said divorce to a divorce from the bonds of matrimony, which application shall be granted as a matter of right.

b.Legal separation from a partner in a civil union couple may be adjudged for the same causes as dissolution of a civil union whenever both parties petition or join in requesting such relief and they or either of them present sufficient proof of such cause or causes to warrant the entry of a judgment of dissolution of a civil union, provided further that in the case of a reconciliation thereafter the parties may apply for a revocation or suspension of the judgment, and provided further that the granting of a legal separation from a partner in a civil union couple shall in no way prejudice either party from thereafter applying to the court for a conversion of said legal separation from a partner in a civil union couple to a dissolution of a civil union, which application shall be granted as a matter of right.

Amended 1971, c.212, s.3; 2006, c.103, s.65.



Section 2A:34-6 - Divorce From Bed And Board Or Legal Separation From A Civil Union; Property Rights.

2A:34-6 Divorce from bed and board or legal separation from a civil union; property rights.

2A:34-6. Divorce from bed and board or legal separation from a civil union; property rights.

For and during the time that any judgment for divorce from bed and board or legal separation from a partner in a civil union couple shall remain in force and effect all property rights of the parties shall be as though a judgment of absolute divorce or dissolution had been entered.

In any property transaction by either of the parties in such status the fact of the existence of such judgment shall be distinctly recited and reference to the public record thereof shall be clearly set forth.

Amended 2006, c.103, s.66.



Section 2A:34-7 - Certain Defenses Abolished.

2A:34-7 Certain defenses abolished.

2A:34-7. Certain defenses abolished.

Recrimination, condonation and the clean hands doctrine are hereby abolished as defenses to divorce from the bonds of matrimony, dissolution of a civil union, divorce from bed and board or legal separation from a partner in a civil union couple, and if both parties make out grounds for a divorce, dissolution or legal separation, a decree may be granted to each; provided that nothing herein shall preclude or abrogate the responsibility of a party for the penalty provided by law for perjury or the subornation of perjury.

Amended 1971, c.212, s.4; 2006, c.103, s.67.



Section 2A:34-8 - Jurisdiction Stated.

2A:34-8 Jurisdiction stated.

2A:34-8. Jurisdiction stated.

The Superior Court shall have jurisdiction of all causes of divorce, dissolution of a civil union, bed and board divorce, legal separation from a partner in a civil union couple or nullity when either party is a bona fide resident of this State. The Superior Court shall have jurisdiction of an action for alimony and maintenance when the defendant is subject to the personal jurisdiction of the court, is a resident of this State, or has tangible or intangible real or personal property within the jurisdiction of the court. The Superior Court may afford incidental relief as in other cases of an equitable nature and by rule of court may determine the venue of matrimonial and civil union actions.

Amended 1971, c.212, s.5; 2006, c.103, s.68.



Section 2A:34-9 - Jurisdiction In Nullity Proceedings Or Dissolution Proceedings; Residence Requirements; Service Of Process.

2A:34-9 Jurisdiction in nullity proceedings or dissolution proceedings; residence requirements; service of process.

2A:34-9. Jurisdiction in nullity proceedings or dissolution proceedings; residence requirements; service of process.

Jurisdiction in actions for nullity of marriage or dissolution of a civil union may be acquired when:

a.Either party is a bona fide resident of this State at the time of the commencement of the action; and

b.Process is served upon the defendant as prescribed by the rules of the Supreme Court.

Amended 2006, c.103, s.69.



Section 2A:34-10 - Jurisdiction In Divorce Proceedings, Dissolution Of A Civil Union, Legal Separation From A Partner In A Civil Union Couple; Service Of Process; Residence Requirements.

2A:34-10 Jurisdiction in divorce proceedings, dissolution of a civil union, legal separation from a partner in a civil union couple; service of process; residence requirements.

2A:34-10. Jurisdiction in divorce proceedings, dissolution of a civil union, legal separation from a partner in a civil union couple; service of process; residence requirements.

Jurisdiction in actions for divorce, either absolute or from bed and board, and in actions for dissolution of a civil union or legal separation from a partner in a civil union couple may be acquired when process is served upon the defendant as prescribed by the rules of the Supreme Court, and

1.When, at the time the cause of action arose, either party was a bona fide resident of this State, and has continued so to be down to the time of the commencement of the action; except that no action for absolute divorce or dissolution of a civil union shall be commenced for any cause other than adultery, unless one of the parties has been for the 1 year next preceding the commencement of the action a bona fide resident of this State; or

2.When, since the cause of action arose, either party has become, and for at least 1 year next preceding the commencement of the action has continued to be, a bona fide resident of this State.

Amended 1971, c.212, s.6,(1971, c.212 title amended 1971, c.217, s.10); 2006, c.103, s.70.



Section 2A:34-11 - Jurisdiction By Acknowledgment Of Service Of Process, Appearance, Etc.

2A:34-11 Jurisdiction by acknowledgment of service of process, appearance, etc.

2A:34-11. Jurisdiction by acknowledgment of service of process, appearance, etc.

In divorce, dissolution and nullity actions, the jurisdiction of the court over the defendant's person for all purposes of the action shall be fully established by the filing of an acknowledgment of service of process, or of an appearance, or of an answer by the defendant pro se, or on his behalf by a duly authorized attorney, in such manner as may be prescribed by rules of the Supreme Court.

Amended 2006, c.103, s.71.



Section 2A:34-12 - Counterclaims.

2A:34-12 Counterclaims.

2A:34-12. Counterclaims.

Whenever the court shall have acquired jurisdiction of any action under the provisions of this chapter or P.L.2006, c.103 (C.37:1-28 et al.), the defendant therein may, by counterclaim, state any cause of action under this chapter or P.L.2006, c.103 (C.37:1-28 et al.) which exists at the time of the service of the counterclaim.

Amended 2006, c.103, s.72.



Section 2A:34-12.1 - Short Title

2A:34-12.1. Short title
1.This act shall be known and may be cited as the "Parents' Education Act."

L.1999,c.111,s.1.



Section 2A:34-12.2 - "Parents' Education Fund"

2A:34-12.2. "Parents' Education Fund"
2.There is hereby established a separate, nonlapsing, revolving fund in the General Fund to be known as the "Parents' Education Fund." The Clerk of the Superior Court shall forward the $25 registration fee collected pursuant to section 5 of P.L.1999, c.111(C.2A:34-12.5) for deposit in the fund. The fund shall be administered by the Administrative Office of the Courts and dedicated to the development, establishment, operation and maintenance of the "Parents' Education Program" created pursuant to section 3 of P.L.1999, c.111(C.2A:34-12.3).

L.1999,c.111,s.2.



Section 2A:34-12.3 - "Parent's Education Program"

2A:34-12.3. "Parent's Education program"
3. a. There is hereby established a mandatory education program to be known as the "Parents' Education Program."

b.The program shall be designed to assist and advise divorced parents on issues concerning divorce, separation and custody. The program shall be made available twice a month. The program shall be administered by the Administrative Office of the Courts. The Assignment Judge shall appoint appropriate staff to act as a program representative or representatives, as necessary, for each county.

c.The purpose of the program shall be to promote cooperation between the parties and to assist parents in resolving issues which may arise during the divorce or separation process, including, but not limited to:

(1)Understanding the legal process and cost of divorce or separation, including arbitration and mediation;

(2)Understanding the financial responsibilities for the children;

(3)Understanding the interaction between parent and child, the family relationship and any other areas of adjustment and concern during the process of divorce or separation;

(4)Understanding how children react to divorce or separation, how to spot problems, what to tell them about divorce or separation, how to keep communication open and how to answer questions and concerns the children may have about the process;

(5)Understanding how parents can help their children during the divorce or separation, specific strategies, ideas, tools, and resources for assistance;

(6)Understanding how parents can help children after the divorce or separation and how to deal with new family structures and different sets of rules; and

(7)Understanding that cooperation may sometimes be inappropriate in cases of domestic violence.


L.1999,c.111,s.3.



Section 2A:34-12.5 - Attendance At Program Required; Fee; Exceptions

2A:34-12.5. Attendance at program required; fee; exceptions
5. a. The court shall order every person who has filed an action for divorce, nullity or separate maintenance where the custody, visitation or support of the minor child is an issue to attend the "Parents' Education Program" established pursuant to section 3 of P.L.1999, c.111(C.2A:34-12.3). Each party shall attend separate sessions of the program.

b.Each party shall be required to pay a fee of $25 for registration in the "Parents' Education Program" which shall be forwarded by the Clerk of the Superior Court for deposit in the "Parents' Education Program Fund" established pursuant to section 2 of P.L.1999, c.111(C.2A:34-12.2).

c.Except as provided in subsections d. and e. of this section, the court shall require all parties who have filed an action for divorce, nullity or separate maintenance where the custody, visitation or support of the minor child is an issue to complete the program prior to entry of judgment. Failure of a party to participate in the program shall be considered as a factor by the court in making any custody and visitation determinations.

d.The court may exempt a party from attending the program, if the court finds good cause for an exemption.

e.The court shall not refer a party to the program if a temporary or final order restraining either party from contact with the other has been issued pursuant to the "Prevention of Domestic Violence Act of 1991," P.L. 1991, c. 261 (C.2C:25-17 et seq.), or if either party is restrained from contact with the other party, or a child of the other party, under the criminal or civil laws of this or any other state.

L.1999,c.111,s.5.



Section 2A:34-12.6 - Program Representatives, Immunity, Employment Restrictions

2A:34-12.6. Program representatives, immunity, employment restrictions
6. a. Notwithstanding any other provision of law to the contrary, no person serving as a program representative in the "Parents' Education Program" established pursuant to section 3 of P.L.1999, c.111(C.2A:34-12.3) shall be liable for damages resulting from any exercise of judgment or discretion in connection with the person's duties unless the actions are fraudulent or evidence a reckless disregard for the duties imposed by the position. Nothing in this section shall be deemed to grant immunity to any program representative causing damage by that person's wilful, wanton or grossly negligent act of commission or omission.

b.No person serving as a program representative in the program shall solicit, accept employment from or counsel a program participant for a period of one year after the program participant has completed the program.

L.1999,c.111,s.6.



Section 2A:34-12.7 - Confidentiality Of Communications

2A:34-12.7. Confidentiality of communications
7.All communications made by any program participant during the course of attending the "Parents' Education Program," established pursuant to section 3 of P.L.1999, c.111(C.2A:34-12.3) are confidential and shall not be admissible as evidence in any court proceeding.

L.1999,c.111,s.7.



Section 2A:34-12.8 - Adoption Of Rules By Court

2A:34-12.8. Adoption of Rules by Court
8.The Supreme Court of New Jersey may adopt Rules of Court appropriate or necessary to effectuate the purpose of this act.

L.1999,c.111,s.8.



Section 2A:34-13 - Matrimonial Or Civil Union Action.

2A:34-13 Matrimonial or civil union action.

2A:34-13. Matrimonial or civil union action.

A person who has attained the age of 16 years may prosecute or defend any matrimonial or civil union action in person or by attorney.

Amended 1988, c.153, s.1; 2006, c.103, s.73.



Section 2A:34-14 - Parent Or Guardian May Prosecute Or Defend.

2A:34-14 Parent or guardian may prosecute or defend.

2A:34-14. Parent or guardian may prosecute or defend.

A parent or guardian shall not be precluded by the provisions of this chapter from prosecuting or defending any action respecting the marriage or civil union status or relation of his minor child or ward.

Amended 2006, c.103, s.74.



Section 2A:34-15 - Co-respondent In Adultery Or Dissolution Of A Civil Union Actions.

2A:34-15 Co-respondent in adultery or dissolution of a civil union actions.

2A:34-15. Co-respondent in adultery or dissolution of civil union actions.

Where a person is named as co-respondent in a charge of adultery or in a charge giving rise to a cause of action for dissolution of a civil union pursuant to subsection a. of section 64 of P.L.2006, c.103 (C.2A:34-2.1), the party making the charge shall give the co-respondent written notice of the charge within the time and in the manner prescribed by the rules of the Supreme Court.

Any such co-respondent shall be entitled to intervene in the action on this particular issue.

Amended 2006, c.103, s.75.



Section 2A:34-18 - Final Judgment; Appeal.

2A:34-18 Final judgment; appeal.

2A:34-18. Final judgment; appeal.

If after the hearing of any cause the court shall determine that the plaintiff or counterclaimant is entitled to a judgment of nullity of marriage or nullity of a civil union or a judgment for divorce from the bonds of matrimony or judgment for dissolution of a civil union, a final judgment shall be entered.

Appeals shall be taken only from the final judgment.

Amended 1969, c.82, s.1; 2006, c.103, s.76.



Section 2A:34-20 - Effect Of Judgment

2A:34-20. Effect of judgment
A child heretofore or hereafter born of parents who prior or subsequent to the birth of such child have entered into a civil or religious marriage, or shall have consummated a common-law marriage where such marriage is recognized as valid, in the manner authorized by the law of the place where such marriage takes place, is the legitimate child of both natural parents notwithstanding that such marriage is void or voidable or has been or shall hereafter be annulled or judicially declared void.

Nothing in this amendatory act shall be deemed to affect the construction of any will or instrument heretofore executed or any property right or interest or right of action vested or accrued or to limit the operation of any judicial determination containing an express provision or provisions with respect to the legitimacy, maintenance or custody of any child, or to affect any adoption proceeding heretofore commenced, or limit the effect of any judgment or order entered in such adoption proceedings.

L.1951 (1st SS), c.344; amended by L.1971, c. 212, s. 7.



Section 2A:34-21 - Surname.

2A:34-21 Surname.

2A:34-21. Surname.

The court, upon or after granting a divorce from the bonds of matrimony to either spouse or dissolution of a civil union to either partner in a civil union couple, may allow either spouse or partner in a civil union couple to resume any name used by the spouse or partner in a civil union couple before the marriage or civil union, or to assume any surname.

Amended 1988, c.153, s.2; 2006, c.103, s.77.



Section 2A:34-23 - Alimony, Maintenance.

2A:34-23 Alimony, maintenance.

2A:34-23.Alimony, maintenance.

Pending any matrimonial action or action for dissolution of a civil union brought in this State or elsewhere, or after judgment of divorce or dissolution or maintenance, whether obtained in this State or elsewhere, the court may make such order as to the alimony or maintenance of the parties, and also as to the care, custody, education and maintenance of the children, or any of them, as the circumstances of the parties and the nature of the case shall render fit, reasonable and just, and require reasonable security for the due observance of such orders, including, but not limited to, the creation of trusts or other security devices, to assure payment of reasonably foreseeable medical and educational expenses. Upon neglect or refusal to give such reasonable security, as shall be required, or upon default in complying with any such order, the court may award and issue process for the immediate sequestration of the personal estate, and the rents and profits of the real estate of the party so charged, and appoint a receiver thereof, and cause such personal estate and the rents and profits of such real estate, or so much thereof as shall be necessary, to be applied toward such alimony and maintenance as to the said court shall from time to time seem reasonable and just; or the performance of the said orders may be enforced by other ways according to the practice of the court. Orders so made may be revised and altered by the court from time to time as circumstances may require.

The court may order one party to pay a retainer on behalf of the other for expert and legal services when the respective financial circumstances of the parties make the award reasonable and just. In considering an application, the court shall review the financial capacity of each party to conduct the litigation and the criteria for award of counsel fees that are then pertinent as set forth by court rule. Whenever any other application is made to a court which includes an application for pendente lite or final award of counsel fees, the court shall determine the appropriate award for counsel fees, if any, at the same time that a decision is rendered on the other issue then before the court and shall consider the factors set forth in the court rule on counsel fees, the financial circumstances of the parties, and the good or bad faith of either party. The court may not order a retainer or counsel fee of a party convicted of an attempt or conspiracy to murder the other party to be paid by the party who was the intended victim of the attempt or conspiracy.

a.In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, the court in those cases not governed by court rule shall consider, but not be limited to, the following factors:

(1)Needs of the child;

(2)Standard of living and economic circumstances of each parent;

(3)All sources of income and assets of each parent;

(4)Earning ability of each parent, including educational background, training, employment skills, work experience, custodial responsibility for children including the cost of providing child care and the length of time and cost of each parent to obtain training or experience for appropriate employment;

(5)Need and capacity of the child for education, including higher education;

(6)Age and health of the child and each parent;

(7)Income, assets and earning ability of the child;

(8)Responsibility of the parents for the court-ordered support of others;

(9)Reasonable debts and liabilities of each child and parent; and

(10) Any other factors the court may deem relevant.

The obligation to pay support for a child who has not been emancipated by the court shall not terminate solely on the basis of the child's age if the child suffers from a severe mental or physical incapacity that causes the child to be financially dependent on a parent. The obligation to pay support for that child shall continue until the court finds that the child is relieved of the incapacity or is no longer financially dependent on the parent. However, in assessing the financial obligation of the parent, the court shall consider, in addition to the factors enumerated in this section, the child's eligibility for public benefits and services for people with disabilities and may make such orders, including an order involving the creation of a trust, as are necessary to promote the well-being of the child.

As used in this section "severe mental or physical incapacity" shall not include a child's abuse of, or addiction to, alcohol or controlled substances.

b.In all actions brought for divorce, dissolution of a civil union, divorce from bed and board, legal separation from a partner in a civil union couple or nullity the court may award one or more of the following types of alimony: open durational alimony; rehabilitative alimony; limited duration alimony or reimbursement alimony to either party. In so doing the court shall consider, but not be limited to, the following factors:

(1)The actual need and ability of the parties to pay;

(2)The duration of the marriage or civil union;

(3)The age, physical and emotional health of the parties;

(4)The standard of living established in the marriage or civil union and the likelihood that each party can maintain a reasonably comparable standard of living, with neither party having a greater entitlement to that standard of living than the other;

(5)The earning capacities, educational levels, vocational skills, and employability of the parties;

(6)The length of absence from the job market of the party seeking maintenance;

(7)The parental responsibilities for the children;

(8)The time and expense necessary to acquire sufficient education or training to enable the party seeking maintenance to find appropriate employment, the availability of the training and employment, and the opportunity for future acquisitions of capital assets and income;

(9)The history of the financial or non-financial contributions to the marriage or civil union by each party including contributions to the care and education of the children and interruption of personal careers or educational opportunities;

(10) The equitable distribution of property ordered and any payouts on equitable distribution, directly or indirectly, out of current income, to the extent this consideration is reasonable, just and fair;

(11) The income available to either party through investment of any assets held by that party;

(12) The tax treatment and consequences to both parties of any alimony award, including the designation of all or a portion of the payment as a non-taxable payment;

(13) The nature, amount, and length of pendente lite support paid, if any; and

(14) Any other factors which the court may deem relevant.

In each case where the court is asked to make an award of alimony, the court shall consider and assess evidence with respect to all relevant statutory factors. If the court determines that certain factors are more or less relevant than others, the court shall make specific written findings of fact and conclusions of law on the reasons why the court reached that conclusion. No factor shall be elevated in importance over any other factor unless the court finds otherwise, in which case the court shall make specific written findings of fact and conclusions of law in that regard.

When a share of a retirement benefit is treated as an asset for purposes of equitable distribution, the court shall not consider income generated thereafter by that share for purposes of determining alimony.

c.In any case in which there is a request for an award of alimony, the court shall consider and make specific findings on the evidence about all of the statutory factors set forth in subsection b. of this section.

For any marriage or civil union less than 20 years in duration, the total duration of alimony shall not, except in exceptional circumstances, exceed the length of the marriage or civil union. Determination of the length and amount of alimony shall be made by the court pursuant to consideration of all of the statutory factors set forth in subsection b. of this section. In addition to those factors, the court shall also consider the practical impact of the parties' need for separate residences and the attendant increase in living expenses on the ability of both parties to maintain a standard of living reasonably comparable to the standard of living established in the marriage or civil union, to which both parties are entitled, with neither party having a greater entitlement thereto.

Exceptional circumstances which may require an adjustment to the duration of alimony include:

(1)The ages of the parties at the time of the marriage or civil union and at the time of the alimony award;

(2)The degree and duration of the dependency of one party on the other party during the marriage or civil union;

(3)Whether a spouse or partner has a chronic illness or unusual health circumstance;

(4)Whether a spouse or partner has given up a career or a career opportunity or otherwise supported the career of the other spouse or partner;

(5)Whether a spouse or partner has received a disproportionate share of equitable distribution;

(6)The impact of the marriage or civil union on either party's ability to become self-supporting, including but not limited to either party's responsibility as primary caretaker of a child;

(7)Tax considerations of either party;

(8)Any other factors or circumstances that the court deems equitable, relevant and material.

An award of alimony for a limited duration may be modified based either upon changed circumstances, or upon the nonoccurrence of circumstances that the court found would occur at the time of the award. The court may modify the amount of such an award, but shall not modify the length of the term except in unusual circumstances.

In determining the length of the term, the court shall consider the length of time it would reasonably take for the recipient to improve his or her earning capacity to a level where limited duration alimony is no longer appropriate.

d.Rehabilitative alimony shall be awarded based upon a plan in which the payee shows the scope of rehabilitation, the steps to be taken, and the time frame, including a period of employment during which rehabilitation will occur. An award of rehabilitative alimony may be modified based either upon changed circumstances, or upon the nonoccurrence of circumstances that the court found would occur at the time of the rehabilitative award.

This section is not intended to preclude a court from modifying alimony awards based upon the law.

e.Reimbursement alimony may be awarded under circumstances in which one party supported the other through an advanced education, anticipating participation in the fruits of the earning capacity generated by that education. An award of reimbursement alimony shall not be modified for any reason.

f. Except as provided in subsection i., nothing in this section shall be construed to limit the court's authority to award open durational alimony, limited duration alimony, rehabilitative alimony or reimbursement alimony, separately or in any combination, as warranted by the circumstances of the parties and the nature of the case.

g.In all actions for divorce or dissolution other than those where judgment is granted solely on the ground of separation the court may consider also the proofs made in establishing such ground in determining an amount of alimony or maintenance that is fit, reasonable and just. In all actions for divorce, dissolution of civil union, divorce from bed and board, or legal separation from a partner in a civil union couple where judgment is granted on the ground of institutionalization for mental illness the court may consider the possible burden upon the taxpayers of the State as well as the ability of the party to pay in determining an amount of maintenance to be awarded.

h.Except as provided in this subsection, in all actions where a judgment of divorce, dissolution of civil union, divorce from bed and board or legal separation from a partner in a civil union couple is entered the court may make such award or awards to the parties, in addition to alimony and maintenance, to effectuate an equitable distribution of the property, both real and personal, which was legally and beneficially acquired by them or either of them during the marriage or civil union. However, all such property, real, personal or otherwise, legally or beneficially acquired during the marriage or civil union by either party by way of gift, devise, or intestate succession shall not be subject to equitable distribution, except that interspousal gifts or gifts between partners in a civil union couple shall be subject to equitable distribution. The court may not make an award concerning the equitable distribution of property on behalf of a party convicted of an attempt or conspiracy to murder the other party.

i.No person convicted of Murder, N.J.S.2C:11-3; Manslaughter, N.J.S.2C:11-4; Criminal Homicide, N.J.S.2C:11-2; Aggravated Assault, under subsection b. of N.J.S.2C:12-1; or a substantially similar offense under the laws of another jurisdiction, may receive alimony if: (1) the crime results in death or serious bodily injury, as defined in subsection b. of N.J.S.2C:11-1, to a family member of a divorcing party; and (2) the crime was committed after the marriage or civil union. A person convicted of an attempt or conspiracy to commit murder may not receive alimony from the person who was the intended victim of the attempt or conspiracy. Nothing in this subsection shall be construed to limit the authority of the court to deny alimony for other bad acts.

As used in this subsection:

"Family member" means a spouse, child, parent, sibling, aunt, uncle, niece, nephew, first cousin, grandparent, grandchild, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepparent, stepchild, stepbrother, stepsister, half brother, or half sister, whether the individual is related by blood, marriage or civil union, or adoption.

j.Alimony may be modified or terminated upon the prospective or actual retirement of the obligor.

(1)There shall be a rebuttable presumption that alimony shall terminate upon the obligor spouse or partner attaining full retirement age, except that any arrearages that have accrued prior to the termination date shall not be vacated or annulled. The court may set a different alimony termination date for good cause shown based on specific written findings of fact and conclusions of law.

The rebuttable presumption may be overcome if, upon consideration of the following factors and for good cause shown, the court determines that alimony should continue:

(a)The ages of the parties at the time of the application for retirement;

(b)The ages of the parties at the time of the marriage or civil union and their ages at the time of entry of the alimony award;

(c)The degree and duration of the economic dependency of the recipient upon the payor during the marriage or civil union;

(d)Whether the recipient has foregone or relinquished or otherwise sacrificed claims, rights or property in exchange for a more substantial or longer alimony award;

(e)The duration or amount of alimony already paid;

(f)The health of the parties at the time of the retirement application;

(g)Assets of the parties at the time of the retirement application;

(h)Whether the recipient has reached full retirement age as defined in this section;

(i)Sources of income, both earned and unearned, of the parties;

(j)The ability of the recipient to have saved adequately for retirement; and

(k)Any other factors that the court may deem relevant.

If the court determines, for good cause shown based on specific written findings of fact and conclusions of law, that the presumption has been overcome, then the court shall apply the alimony factors as set forth in subsection b. of this section to the parties' current circumstances in order to determine whether modification or termination of alimony is appropriate. If the obligor intends to retire but has not yet retired, the court shall establish the conditions under which the modification or termination of alimony will be effective.

(2)Where the obligor seeks to retire prior to attaining the full retirement age as defined in this section, the obligor shall have the burden of demonstrating by a preponderance of the evidence that the prospective or actual retirement is reasonable and made in good faith. Both the obligor's application to the court for modification or termination of alimony and the obligee's response to the application shall be accompanied by current Case Information Statements or other relevant documents as required by the Rules of Court, as well as the Case Information Statements or other documents from the date of entry of the original alimony award and from the date of any subsequent modification.

In order to determine whether the obligor has met the burden of demonstrating that the obligor's prospective or actual retirement is reasonable and made in good faith, the court shall consider the following factors:

(a)The age and health of the parties at the time of the application;

(b)The obligor's field of employment and the generally accepted age of retirement for those in that field;

(c)The age when the obligor becomes eligible for retirement at the obligor's place of employment, including mandatory retirement dates or the dates upon which continued employment would no longer increase retirement benefits;

(d)The obligor's motives in retiring, including any pressures to retire applied by the obligor's employer or incentive plans offered by the obligor's employer;

(e)The reasonable expectations of the parties regarding retirement during the marriage or civil union and at the time of the divorce or dissolution;

(f)The ability of the obligor to maintain support payments following retirement, including whether the obligor will continue to be employed part-time or work reduced hours;

(g)The obligee's level of financial independence and the financial impact of the obligor's retirement upon the obligee; and

(h)Any other relevant factors affecting the obligor's decision to retire and the parties' respective financial positions.

If the obligor intends to retire but has not yet retired, the court shall establish the conditions under which the modification or termination of alimony will be effective.

(3)When a retirement application is filed in cases in which there is an existing final alimony order or enforceable written agreement established prior to the effective date of this act, the obligor's reaching full retirement age as defined in this section shall be deemed a good faith retirement age. Upon application by the obligor to modify or terminate alimony, both the obligor's application to the court for modification or termination of alimony and the obligee's response to the application shall be accompanied by current Case Information Statements or other relevant documents as required by the Rules of Court, as well as the Case Information Statements or other documents from the date of entry of the original alimony award and from the date of any subsequent modification. In making its determination, the court shall consider the ability of the obligee to have saved adequately for retirement as well as the following factors in order to determine whether the obligor, by a preponderance of the evidence, has demonstrated that modification or termination of alimony is appropriate:

(a)The age and health of the parties at the time of the application;

(b)The obligor's field of employment and the generally accepted age of retirement for those in that field;

(c)The age when the obligor becomes eligible for retirement at the obligor's place of employment, including mandatory retirement dates or the dates upon which continued employment would no longer increase retirement benefits;

(d)The obligor's motives in retiring, including any pressures to retire applied by the obligor's employer or incentive plans offered by the obligor's employer;

(e)The reasonable expectations of the parties regarding retirement during the marriage or civil union and at the time of the divorce or dissolution;

(f)The ability of the obligor to maintain support payments following retirement, including whether the obligor will continue to be employed part-time or work reduced hours;

(g)The obligee's level of financial independence and the financial impact of the obligor's retirement upon the obligee; and

(h)Any other relevant factors affecting the parties' respective financial positions.

(4)The assets distributed between the parties at the time of the entry of a final order of divorce or dissolution of a civil union shall not be considered by the court for purposes of determining the obligor's ability to pay alimony following retirement.

k.When a non-self-employed party seeks modification of alimony, the court shall consider the following factors:

(1)The reasons for any loss of income;

(2)Under circumstances where there has been a loss of employment, the obligor's documented efforts to obtain replacement employment or to pursue an alternative occupation;

(3)Under circumstances where there has been a loss of employment, whether the obligor is making a good faith effort to find remunerative employment at any level and in any field;

(4)The income of the obligee; the obligee's circumstances; and the obligee's reasonable efforts to obtain employment in view of those circumstances and existing opportunities;

(5)The impact of the parties' health on their ability to obtain employment;

(6)Any severance compensation or award made in connection with any loss of employment;

(7)Any changes in the respective financial circumstances of the parties that have occurred since the date of the order from which modification is sought;

(8)The reasons for any change in either party's financial circumstances since the date of the order from which modification is sought, including, but not limited to, assessment of the extent to which either party's financial circumstances at the time of the application are attributable to enhanced earnings or financial benefits received from any source since the date of the order;

(9)Whether a temporary remedy should be fashioned to provide adjustment of the support award from which modification is sought, and the terms of any such adjustment, pending continuing employment investigations by the unemployed spouse or partner; and

(10) Any other factor the court deems relevant to fairly and equitably decide the application.

Under circumstances where the changed circumstances arise from the loss of employment, the length of time a party has been involuntarily unemployed or has had an involuntary reduction in income shall not be the only factor considered by the court when an application is filed by a non-self-employed party to reduce alimony because of involuntary loss of employment. The court shall determine the application based upon all of the enumerated factors, however, no application shall be filed until a party has been unemployed, or has not been able to return to or attain employment at prior income levels, or both, for a period of 90 days. The court shall have discretion to make any relief granted retroactive to the date of the loss of employment or reduction of income.

l.When a self-employed party seeks modification of alimony because of an involuntary reduction in income since the date of the order from which modification is sought, then that party's application for relief must include an analysis that sets forth the economic and non-economic benefits the party receives from the business, and which compares these economic and non-economic benefits to those that were in existence at the time of the entry of the order.

m.When assessing a temporary remedy, the court may temporarily suspend support, or reduce support on terms; direct that support be paid in some amount from assets pending further proceedings; direct a periodic review; or enter any other order the court finds appropriate to assure fairness and equity to both parties.

n.Alimony may be suspended or terminated if the payee cohabits with another person. Cohabitation involves a mutually supportive, intimate personal relationship in which a couple has undertaken duties and privileges that are commonly associated with marriage or civil union but does not necessarily maintain a single common household.

When assessing whether cohabitation is occurring, the court shall consider the following:

(1)Intertwined finances such as joint bank accounts and other joint holdings or liabilities;

(2)Sharing or joint responsibility for living expenses;

(3)Recognition of the relationship in the couple's social and family circle;

(4)Living together, the frequency of contact, the duration of the relationship, and other indicia of a mutually supportive intimate personal relationship;

(5)Sharing household chores;

(6)Whether the recipient of alimony has received an enforceable promise of support from another person within the meaning of subsection h. of R.S.25:1-5; and

(7)All other relevant evidence.

In evaluating whether cohabitation is occurring and whether alimony should be suspended or terminated, the court shall also consider the length of the relationship. A court may not find an absence of cohabitation solely on grounds that the couple does not live together on a full-time basis.

As used in this section:

"Full retirement age" shall mean the age at which a person is eligible to receive full retirement for full retirement benefits under section 216 of the federal Social Security Act (42 U.S.C. s.416).

amended 1971, c.212, s.8; 1980, c.181; 1983, c.519; 1988, c.153, s,3; 1997, c.302; 1999, c.199, s.1; 2005, c.171, s.1; 2006, c.103, s.78; 2009, c.43, s.1; 2014, c.42.



Section 2A:34-23.1 - Equitable Distribution Criteria.

2A:34-23.1 Equitable distribution criteria.

4.In making an equitable distribution of property, the court shall consider, but not be limited to, the following factors:

a.The duration of the marriage or civil union;

b.The age and physical and emotional health of the parties;

c.The income or property brought to the marriage or civil union by each party;

d.The standard of living established during the marriage or civil union;

e.Any written agreement made by the parties before or during the marriage or civil union concerning an arrangement of property distribution;

f.The economic circumstances of each party at the time the division of property becomes effective;

g.The income and earning capacity of each party, including educational background, training, employment skills, work experience, length of absence from the job market, custodial responsibilities for children, and the time and expense necessary to acquire sufficient education or training to enable the party to become self-supporting at a standard of living reasonably comparable to that enjoyed during the marriage or civil union;

h.The contribution by each party to the education, training or earning power of the other;

i.The contribution of each party to the acquisition, dissipation, preservation, depreciation or appreciation in the amount or value of the marital property, or the property acquired during the civil union as well as the contribution of a party as a homemaker;

j.The tax consequences of the proposed distribution to each party;

k.The present value of the property;

l.The need of a parent who has physical custody of a child to own or occupy the marital residence or residence shared by the partners in a civil union couple and to use or own the household effects;

m.The debts and liabilities of the parties;

n.The need for creation, now or in the future, of a trust fund to secure reasonably foreseeable medical or educational costs for a spouse, partner in a civil union couple or children;

o.The extent to which a party deferred achieving their career goals; and

p.Any other factors which the court may deem relevant.

In every case, except cases where the court does not make an award concerning the equitable distribution of property pursuant to subsection h. of N.J.S.2A:34-23, the court shall make specific findings of fact on the evidence relevant to all issues pertaining to asset eligibility or ineligibility, asset valuation, and equitable distribution, including specifically, but not limited to, the factors set forth in this section.

It shall be a rebuttable presumption that each party made a substantial financial or nonfinancial contribution to the acquisition of income and property while the party was married.

L.1988, c.153, s.4; amended 1997, c.407; 2006, c.103, s.80; 2009, c.43, s.2.



Section 2A:34-23.2 - Findings, Declarations Relative To Violation Of Visitation Orders.

2A:34-23.2 Findings, declarations relative to violation of visitation orders.


1.The Legislature finds and declares that:

a.There has been an increase in the filings of dissolutions of marriages in the recent years; and

b.The best interests of the children of these marriages in maintaining close relationships with both parents regardless of which parent has the physical custody of the child is paramount; and

c.Proceeding criminally in cases where the terms of an order of visitation with a child has failed to be honored may be both difficult and inappropriate; and

d.Bolstering the statutory civil remedies available to a judge hearing these types of matters may provide an indication of legislative intent to promote the enforcement of these matters.

L.1997,c.300,s.1.



Section 2A:34-23.3 - Available Remedies.

2A:34-23.3 Available remedies.

2.A judge who sanctions a party for failure to comply with an order of visitation shall have these remedies available:

a.The awarding of counsel fees of the aggrieved party against the party who violated the terms of the order;

b.Community service;

c.The awarding of compensatory time for the time with the child for which the party was deprived;

d.The awarding of monetary compensation for additional costs incurred when a parent fails to appear for scheduled visitation; and

e.Other economic sanctions which may be decided on a case-by-case basis.

L.1997,c.300,s.2.



Section 2A:34-23A - Payment Of Counsel Fees Incurred In Collection Of Child Support

2A:34-23a. Payment of counsel fees incurred in collection of child support
If a party in any action to enforce and collect child support ordered by a court pursuant to the provisions of N.J.S. 2A:34-23 has incurred counsel fees, the court shall require the defaulting party to pay those counsel fees unless the court finds that the default was substantially justified or that other circumstances make an award of counsel fees unjust. The court shall determine the appropriate award for counsel fees and shall consider the financial circumstances of the parties and whether each acted in good faith.

L.1989, c.212, s.1.



Section 2A:34-23B - Direct Payments To Health Care Provider

2A:34-23b. Direct payments to health care provider
1. a. Notwithstanding any provision of law to the contrary, if a child support order or separation agreement requires the non-custodial parent to provide health care insurance, the payment of benefits for any covered services under that insurance shall, upon submission of the relevant section of the order or agreement by the custodial parent to the insurer, be made directly to the health care provider.

b. Every child support order issued or separation agreement executed on or after the effective date of this act shall provide notice of the right of the custodial parent to have health insurance benefits paid directly to the health care provider pursuant to subsection a. of this section.

L.1993,c.14,s.1.



Section 2A:34-23C - Child Support Order; Health Care Coverage Provisions

2A:34-23c. Child support order; health care coverage provisions
1.Any order or judgment that includes child support shall include provisions indicating the party responsible for maintaining health care coverage for the child and the terms and conditions by which that coverage is to be maintained.

The provisions of the order or judgment relating to health care coverage shall be enforced through the National Medical Support Notice, upon its adoption by federal regulation pursuant to the "Child Support Performance and Incentive Act of 1998," Pub.L. 105-200.

L.1995,c.58,s.1; amended 2001, c.188, s.2.



Section 2A:34-23D - Maintenance Of Certain Insurance Coverage In Action For Divorce Or Dissolution.

2A:34-23d Maintenance of certain insurance coverage in action for divorce or dissolution.

1.a.Upon filing of a complaint for an action for divorce, dissolution, nullity or separate maintenance, where the custody, visitation or support of a minor child is an issue, the party who has maintained all existing insurance coverage or coverage traditionally maintained during the marriage or civil union, including but not limited to, all health, disability, home or life insurance, shall continue to maintain or continue to share in the cost of maintaining the coverage.

b.If a party who has maintained the existing insurance coverage or has shared in the cost of maintaining the coverage has had a voluntary or involuntary change in employment status, which may cause the existing insurance coverage to terminate, then that party shall notify the other party that it may be necessary to reallocate the financial responsibilities of maintaining the coverage.

c.Upon receipt of this notice, the party may petition the court to reallocate financial responsibilities.

d.The court may take any action it deems appropriate to reallocate financial responsibilities including but not limited to ordering a party to obtain comparable coverage or releasing a party from the obligation or any other order.

L.1997, c.405, s.1; amended 2006, c.103, s.79.



Section 2A:34-23E - Delinquent Child Support Obligors, Community Service In Addition To Incarceration For Contempt.

2A:34-23e Delinquent child support obligors, community service in addition to incarceration for contempt.

1.In addition to incarceration of a person found by the court to be in contempt of a support order issued by the Superior Court, Chancery Division, Family Part, the court may order such person to perform community service for part, or all, of the person's period of incarceration.

L.2000,c.19,s.1.



Section 2A:34-24 - Lien, Security.

2A:34-24 Lien, security.

2A:34-24. If an obligor shall abandon an obligee or separate from the obligee and refuse or neglect to maintain and provide for the obligee, the court may order suitable support and maintenance to be paid and provided by the obligor for the obligee and their children in the manner provided in N.J.S.2A:34-23, as applicable. If the obligor fails to comply with the order of the court, entered in New Jersey or another jurisdiction, the court may impose a lien against the real and personal property of the obligor who lives in or owns property in New Jersey to secure payment of the overdue support and for such time as the nature of the case and circumstances of the parties render suitable and proper; such lien shall have priority from the time of the proper filing or recording.

If the circumstances warrant, for such overdue support or maintenance, upon reasonable notice, the court may compel the obligor to give reasonable security, post a bond, or other guarantee for such overdue support and for present and future support and maintenance and may, from time to time, make further orders touching the same as shall be just and equitable and enforce such judgment and orders in the manner provided in N.J.S.2A:34-23.

L.1951 (1st SS), c.344; amended 1985, c.278, s.9; 1987, c.109; 2005, c.171, s.2.



Section 2A:34-24.1 - Court-orders For Support, Maintenance Despite Absence Of Personal Jurisiction.

2A:34-24.1 Court-orders for support, maintenance despite absence of personal jurisiction.

1.Court-ordered support, maintenance.

When a spouse or partner in a civil union couple has secured a judgment or decree of divorce, whether absolute or from bed and board, dissolution of a civil union, legal separation from a partner in a civil union couple, or of nullity or annulment of marriage or civil union, in an action whether brought in this State or elsewhere, wherein jurisdiction over the person of the other spouse or the other partner in a civil union couple was not obtained, the court may make the same orders and judgments touching the suitable support and maintenance to be paid and provided by the spouse or partner in a civil union couple, or to be made out of the spouse's or partner's property, for the other spouse or partner and their children, or any of them, by their marriage or civil union and for such time, as the nature of the case and circumstances of the parties render suitable and proper, pursuant to the provisions of chapter 34 of Title 2A of the New Jersey Statutes notwithstanding the securing of such judgment or decree.

L.1954, c.187, s.1; (title amended 1988, c.153, s.5) amended 1988, c.153, s.6; 2006, c.103, s.81.



Section 2A:34-25 - Termination Of Alimony.

2A:34-25. Termination of alimony.

2A:34-25. If after the judgment of divorce or dissolution a former spouse shall remarry or a former partner shall enter into a new civil union, permanent and limited duration alimony shall terminate as of the date of remarriage or new civil union except that any arrearages that have accrued prior to the date of remarriage or new civil union shall not be vacated or annulled. A former spouse or former partner in a civil union couple who remarries or enters into a new civil union shall promptly so inform the spouse or partner paying permanent or limited duration alimony as well as the collecting agency, if any. The court may order such alimony recipient who fails to comply with the notification provision of this act to pay any reasonable attorney fees and court costs incurred by the recipient's former spouse or partner as a result of such non-compliance.

The remarriage or establishment of a new civil union of a former spouse or partner receiving rehabilitative or reimbursement alimony shall not be cause for termination of such alimony by the court unless the court finds that the circumstances upon which the award was based have not occurred or unless the payer spouse or partner demonstrates an agreement or good cause to the contrary.

Alimony shall terminate upon the death of the payer spouse or partner, except that any arrearages that have accrued prior to the date of the payer spouse's or partner's death shall not be vacated or annulled.

Nothing in this act shall be construed to prohibit a court from ordering either spouse or partner to maintain life insurance for the protection of the former spouse, partner, or the children of the marriage or civil union in the event of the payer spouse's or partner's death.

Amended 1988, c.153, s.7; 1997, c.301; 1999, c.199, s.2; 2006, c.103, s.82.



Section 2A:34-26 - Attachment Of Property.

2A:34-26 Attachment of property.

When a spouse or one partner in a civil union couple cannot be found within this State to be served with process, the spouse's or partner's estate, property and effects within this State and the rents and profits thereof may be attached to compel the spouse's or partner's appearance and performance of any judgment or order which may be made in the action. Where the proceedings are by process of attachment and the defendant does not appear, the judgment shall be enforceable only out of and against the property attached.

Amended 1988, c.153, s.8; 2006, c.103, s.83.



Section 2A:34-27 - Bond For Costs

2A:34-27. Bond for costs
In any action under sections 2A:34-24 and 2A:34-26 of this title the court may order a bond to be given in the sum of $100 with 1 or more sufficient sureties, with condition to pay such costs as may be awarded by the court to the defendant.

L.1951 (1st SS), c.344.



Section 2A:34-53 - Short Title.

2A:34-53 Short title.

1.Short Title.

This act shall be known and may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."

L.2004,c.147,s.1.



Section 2A:34-54 - Definitions.

2A:34-54 Definitions.

2.Definitions.

As used in this act:

"Abandoned" means left without provision for reasonable and necessary care or supervision.

"Child" means an individual who has not attained 18 years of age.

"Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include a provision relating to child support or other monetary obligation of an individual.

"Child custody proceeding" means a proceeding in which legal custody, physical custody or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under article 3 of this act.

"Commencement" means the filing of the first pleading in a proceeding.

"Court" means an entity authorized under the law of a state to establish, enforce or modify a child custody determination.

"Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

"Initial determination" means the first child custody determination concerning a particular child.

"Issuing court" means the court that makes a child custody determination for which enforcement is sought under this act.

"Issuing state" means the state in which a child custody determination is made.

"Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation or any other legal or commercial entity.

"Person acting as a parent" means a person, other than a parent, who:

a.has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

b.has been awarded legal custody by a court or claims a right to legal custody under the laws of this State.

"Physical custody" means the physical care and supervision of a child.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

"Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

L.2004,c.147,s.2.



Section 2A:34-55 - Proceedings Governed By Other Law.

2A:34-55 Proceedings governed by other law.

3.Proceedings Governed by Other Law.

This act does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

L.2004,c.147,s.3.



Section 2A:34-56 - Application To Indian Tribes.

2A:34-56 Application to Indian tribes.

4.Application to Indian Tribes.

a.A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C.1901 et seq., is not subject to this act to the extent that it is governed by the Indian Child Welfare Act.

b.A court of this State shall treat a tribe as if it were a state of the United States for purposes of articles 1 and 2 of this act.

c.A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this act shall be recognized and enforced under the provisions of article 3 of this act.

L.2004,c.147,s.4.



Section 2A:34-57 - International Application Of Act.

2A:34-57 International application of act.

5.International Application of Act.

a.A court of this State shall treat a foreign country as if it were a state of the United States for the purpose of applying articles 1 and 2 of this act if the foreign court gives notice and an opportunity to be heard to all parties before making child custody determinations.

b.A child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this act shall be recognized and enforced under article 3 of this act.

c.A court of this State need not apply this act if the child custody law of a foreign country violates fundamental principles of human rights or does not base custody decisions on evaluation of the best interests of the child.

L.2004,c.147,s.5.



Section 2A:34-58 - Effect Of Custody Determination.

2A:34-58 Effect of custody determination.

6.Effect of Custody Determination.

A child custody determination made by a court of this State that had jurisdiction under this act binds all persons who have been served in accordance with the laws of this State or notified in accordance with section 8 of this act or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

L.2004,c.147,s.6.



Section 2A:34-59 - Priority.

2A:34-59 Priority.

7.Priority.

If a question of existence or exercise of jurisdiction under this act is raised in a child custody proceeding, the question, upon request of a party, shall be given priority on the calendar and handled expeditiously.

L.2004,c.147,s.7.



Section 2A:34-60 - Notice Of Persons Outside State.

2A:34-60 Notice of persons outside state.

8.Notice of Persons Outside State.

a.Notice required for the exercise of jurisdiction when a person is outside this State may be given in a manner prescribed by the law of this State for the service of process or by the law of the state in which the service is made. Notice shall be given in a manner reasonably calculated to give actual notice, but may be by publication if other means are not effective.

b.Proof of service may be made in the manner prescribed by the law of this State or by the law of the state in which the service is made.

c.Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

L.2004,c.147,s.8.



Section 2A:34-61 - Appearance And Limited Immunity.

2A:34-61 Appearance and limited immunity.

9.Appearance and Limited Immunity.

a.A party to a child custody proceeding, including a modification proceeding, or a petitioner or a respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this State for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating in the proceeding.

b.A party who is subject to personal jurisdiction in this State on a basis other than physical presence is not immune from service of process in this State. A party present in this State who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

c.The immunity granted by subsection a. of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this act committed by an individual while present in this State.

L.2004,c.147,s.9.



Section 2A:34-62 - Communication Between Courts.

2A:34-62 Communication between courts.

10. Communication Between Courts.

a.A court of this State may communicate with a court in another state concerning a proceeding arising under this act.

b.The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, the parties shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

c.Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of that communication.

d.Except as provided in subsection c. of this section, a record shall be made of a communication under this section. The parties shall be informed promptly of the communication and granted access to the record.

e.For the purposes of this section, "record" means information that is inscribed on a tangible medium or that which is stored in an electronic or other medium and is retrievable in perceivable form.

L.2004,c.147,s.10.



Section 2A:34-63 - Taking Testimony In Another State.

2A:34-63 Taking testimony in another state.

11. Taking Testimony in Another State.

a.In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

b.A court of this State may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this State shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

c.Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

L.2004,c.147,s.11.



Section 2A:34-64 - Cooperation Between Courts; Preservation Of Records.

2A:34-64 Cooperation between courts; preservation of records.

12. Cooperation Between Courts; Preservation of Records.

a.A court of this State may request the appropriate court of another state to:

(1)hold an evidentiary hearing;

(2)order a person to produce or give evidence under procedures of that state;

(3)order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4)forward to the court of this State a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5)order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

b.Upon request of a court of another state, a court of this State may hold a hearing or enter an order described in subsection a. of this section.

c.Travel and other necessary and reasonable expenses incurred under subsections a. and b. of this section may be assessed against the parties according to the laws of this State.

d.A court of this State shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of these records.

L.2004,c.147,s.12.



Section 2A:34-65 - Initial Child Custody Jurisdiction.

2A:34-65 Initial child custody jurisdiction.

13.Initial Child Custody Jurisdiction.

a.Except as otherwise provided in section 16 of this act , or section 1 of P.L.2013, c.7 (C.9:2-12.1) concerning a service member's absence due to a deployment or service-related treatment as set forth in that section, a court of this State has jurisdiction to make an initial child custody determination only if:

(1)this State is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this State but a parent or person acting as a parent continues to live in this State;

(2)a court of another state does not have jurisdiction under paragraph (1) of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this State is the more appropriate forum under section 19 or 20 of this act and:

(a)the child and the child's parents, or the child and at least one parent or a person acting as a parent have a significant connection with this State other than mere physical presence; and

(b)substantial evidence is available in this State concerning the child's care, protection, training and personal relationships;

(3)all courts having jurisdiction under paragraph (1) or (2) of this subsection have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child under section 19 or 20 of this act; or

(4)no state would have jurisdiction under paragraph (1), (2) or (3) of this subsection.

b.Subsection a. of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this State.

c.Physical presence of, or personal jurisdiction over, a party or a child is neither necessary nor sufficient to make a child custody determination.

d.A court of this State may assume temporary emergency jurisdiction in accordance with section 16 of this act.

L.2004, c.147, s.13; amended 2013, c.7, s.2.



Section 2A:34-66 - Exclusive, Continuing Jurisdiction.

2A:34-66 Exclusive, continuing jurisdiction.

14.Exclusive, Continuing Jurisdiction.

a.Except as otherwise provided in section 16 of this act, or section 1 of P.L.2013, c.7 (C.9:2-12.1) concerning a service member's absence due to a deployment or service-related treatment as set forth in that section, a court of this State that has made a child custody determination consistent with section 13 or 15 of this act has exclusive, continuing jurisdiction over the determination until:

(1)a court of this State determines that neither the child, the child and one parent, nor the child and a person acting as a parent have a significant connection with this State and that substantial evidence is no longer available in this State concerning the child's care, protection, training, and personal relationships; or

(2)a court of this State or a court of another state determines that neither the child, nor a parent, nor any person acting as a parent presently resides in this State.

b.A court of this State which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 13 of this act.

L.2004, c.147, s.14; amended 2013, c.7, s.3.



Section 2A:34-67 - Jurisdiction To Modify Determination.

2A:34-67 Jurisdiction to modify determination.

15. Jurisdiction to Modify Determination.

Except as otherwise provided in section 16 of this act, a court of this State may not modify a child custody determination made by a court of another state unless a court of this State has jurisdiction to make an initial determination under paragraph (1) or (2) of subsection a. of section 13 of this act and:

a.the court of the other state determines it no longer has exclusive, continuing jurisdiction under section 14 of this act or that a court of this State would be a more convenient forum under section 19 of this act; or

b.a court of this State or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

L.2004,c.147,s.15.



Section 2A:34-68 - Temporary Emergency Jurisdiction.

2A:34-68 Temporary emergency jurisdiction.

16. Temporary Emergency Jurisdiction.

a.A court of this State has temporary emergency jurisdiction if the child is present in this State and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

b.If there is no previous child custody determination that is entitled to be enforced under this act, and if no child custody proceeding has been commenced in a court of a state having jurisdiction under sections 13 through 15 of this act, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 13 through 15 of this act. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 13 through 15 of this act, a child custody determination made under this section becomes a final determination if:

(1)it so provides; and

(2)this State becomes the home state of the child.

c.If there is a previous child custody determination that is entitled to be enforced under this act, or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 13 through 15 of this act, any order issued by a court of this State under this section must specify in the order a period of time which the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 13 through 15 of this act. The order issued in this State remains in effect until an order is obtained from the other state within the period specified or the period expires.

d.A court of this State which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made, by a court of a state having jurisdiction under sections 13 through 15 of this act, shall immediately communicate with the other court. A court of this State which is exercising jurisdiction pursuant to sections 13 through 15 of this act, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

L.2004,c.147,s.16.



Section 2A:34-69 - Notice; Opportunity To Be Heard; Joinder.

2A:34-69 Notice; opportunity to be heard; joinder.

17. Notice; Opportunity to be Heard; Joinder.

a.Before a child custody determination is made under this act, notice and an opportunity to be heard in accordance with the standards of section 8 of this act shall be given to all persons entitled to notice under the law of this State as in child custody proceedings between residents of this State, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

b.This act does not govern the enforceability of a child custody determination made without notice and an opportunity to be heard.

c.The obligation to join a party and the right to intervene as a party in a child custody proceeding under this act are governed by the law of this State as in child custody proceedings between residents of this State.

L.2004,c.147,s.17.



Section 2A:34-70 - Simultaneous Proceedings.

2A:34-70 Simultaneous proceedings.

18. Simultaneous Proceedings.

a.Except as otherwise provided in section 16 of this act, a court of this State may not exercise its jurisdiction under this article if at the time of the commencement of the proceeding a proceeding concerning the custody of the child had been commenced in a court of another state having jurisdiction substantially in conformity with this act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this State is a more convenient forum under section 19 of this act.

b.Except as otherwise provided in section 16 of this act, a court of this State, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 21 of this act. If the court determines that a child custody proceeding was previously commenced in a court in another state having jurisdiction substantially in accordance with this act, the court of this State shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this act does not determine that the court of this State is a more appropriate forum, the court of this State shall dismiss the proceeding.

c.In a proceeding to modify a child custody determination, a court of this State shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1)stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(2)enjoin the parties from continuing with the proceeding for enforcement; or

(3)proceed with the modification under conditions it considers appropriate.

L.2004,c.147,s.18.



Section 2A:34-71 - Inconvenient Forum.

2A:34-71 Inconvenient forum.

19. a. Inconvenient Forum.

A court of this State that has jurisdiction under this act to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon the court's own motion, request of another court or motion of a party.

b.Before determining whether it is an inconvenient forum, a court of this State shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1)whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2)the length of time the child has resided outside this State;

(3)the distance between the court in this State and the court in the state that would assume jurisdiction;

(4)the relative financial circumstances of the parties;

(5)any agreement of the parties as to which state should assume jurisdiction;

(6)the nature and location of the evidence required to resolve the pending litigation, including the testimony of the child;

(7)the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8)the familiarity of the court of each state with the facts and issues of the pending litigation.

c.If a court of this State determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

d.A court of this State may decline to exercise its jurisdiction under this act if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

L.2004,c.147,s.19.



Section 2A:34-72 - Jurisdiction Declined By Reason Of Conduct.

2A:34-72 Jurisdiction declined by reason of conduct.

20. Jurisdiction Declined by Reason of Conduct.

a.Except as otherwise provided in section 16 of this act or by other law of this State, if a court of this State has jurisdiction under this act because a person invoking the jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1)the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2)a court of the state otherwise having jurisdiction under sections 13 through 15 of this act determines that this State is a more appropriate forum under section 19 of this act; or

(3)no other State would have jurisdiction under sections 13 through 15 of this act.

b.If a court of this State declines to exercise its jurisdiction pursuant to subsection a. of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the wrongful conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 13 through 15 of this act.

c.If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection a. of this section, it shall charge the party invoking the jurisdiction of the court with necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the award would be inappropriate. The court may not assess fees, costs, or expenses against this State except as otherwise provided by law other than this act. No fees, costs or expenses shall be assessed against a party who is fleeing an incident or pattern of domestic violence or mistreatment or abuse of a child or sibling, unless the court is convinced by a preponderance of evidence that such assessment would be clearly appropriate.

d.In making a determination under this section, a court shall not consider as a factor weighing against the petitioner any taking of the child or retention of the child from the person who has rights of legal custody, physical custody or visitation, if there is evidence that the taking or retention of the child was to protect the petitioner from domestic violence or to protect the child or sibling from mistreatment or abuse.

L.2004,c.147,s.20.



Section 2A:34-73 - Information To Be Submitted To Court.

2A:34-73 Information to be submitted to court.

21. Information to be Submitted to Court.

a.Unless a party seeks an exception to disclosure of information as provided by subsection e. of this section, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit shall state whether the party:

(1)has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number of the proceeding, and the date of the child custody determination, if any;

(2)knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court and the case number and the nature of the proceeding; and

(3)knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

b.If the information required by subsection a. of this section is not furnished, the court, upon its own motion or that of a party, may stay the proceeding until the information is furnished.

c.If the declaration as to any of the items described in subsection a. of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

d.Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

e.If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be put at risk by the disclosure of identifying information, that information shall be sealed and not disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

L.2004,c.147,s.21.



Section 2A:34-74 - Appearance Of Parties And Child.

2A:34-74 Appearance of parties and child.

22. Appearance of Parties and Child.

a.In a child custody proceeding in this State, the court may order a party to a child custody proceeding who is in this State to appear before the court in person with or without the child. The court may order any person who is in this State and who has physical custody or control of the child to appear physically with the child.

b.If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to section 8 of this act include a statement directing the party to appear personally with or without the child and declaring that failure to appear may result in a decision adverse to the party.

c.The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

d.If a party to a child custody proceeding who is outside this state is directed to appear under subsection b. of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

L.2004,c.147,s.22.



Section 2A:34-75 - Definitions.

2A:34-75 Definitions.

23. Definitions.

As used in this article:

"Petitioner" means a person who seeks enforcement of a child custody determination or enforcement of an order for the return of the child under the Hague Convention on the Civil Aspects of International Child Abduction.

"Respondent" means a person against whom a proceeding has been commenced for enforcement of a child custody determination or enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction.

L.2004,c.147,s.23.



Section 2A:34-76 - Enforcement Under Hague Convention.

2A:34-76 Enforcement under Hague Convention.

24. Enforcement Under Hague Convention.

Under this article, a court of this State may enforce an order for the return of a child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

L.2004,c.147,s.24.



Section 2A:34-77 - Duty To Enforce.

2A:34-77 Duty to enforce.

25. Duty to Enforce.

a.A court of this State shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this act or the determination was made under factual circumstances meeting the jurisdictional standards of this act and the determination has not been modified in accordance with this act.

b.A court of this State may utilize any remedy available under other law of this State to enforce a child custody determination made by a court of another state. The remedies provided in this article are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

L.2004,c.147,s.25.



Section 2A:34-78 - Temporary Visitation.

2A:34-78 Temporary visitation.

26. Temporary Visitation.

a.A court of this State which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1)a visitation schedule made by a court of another state; or

(2)the visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

b.If a court of this State makes an order under paragraph (2) of subsection a. of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in article 2 of this act. The order remains in effect until an order is obtained from the other court or the period expires.

L.2004,c.147,s.26.



Section 2A:34-79 - Registration Of Child Custody Determination.

2A:34-79 Registration of child custody determination.

27. Registration of Child Custody Determination.

a.A child custody determination issued by a court of another state may be registered in this State, with or without a simultaneous request for enforcement, by sending to the Superior Court in this State:

(1)a letter or other document requesting registration;

(2)two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3)except as otherwise provided in section 21 of this act, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

b.On receipt of the documents required by subsection a. of this section, the registering court shall:

(1)cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2)serve notice upon the persons named pursuant to paragraph (3) of subsection a. of this section and provide them with an opportunity to contest the registration in accordance with this section.

c.The notice required by paragraph (2) of subsection b. of this section shall state that:

(1)a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this State;

(2)a hearing to contest the validity of the registered determination shall be requested within 20 days after service of notice; and

(3)failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

d.A person seeking to contest the validity of a registered order shall request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1)the issuing court did not have jurisdiction under article 2 of this act;

(2)the child custody determination sought to be registered has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under article 2 of this act; or

(3)the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of section 8 of this act in the proceedings before the court that issued the order for which registration is sought.

e.If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

f.Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter which could have been asserted at the time of registration.

L.2004,c.147,s.27.



Section 2A:34-80 - Enforcement Of Registered Determination.

2A:34-80 Enforcement of registered determination.

28. Enforcement of Registered Determination.

a.A court of this State may grant any relief normally available under the law of this State to enforce a registered child custody determination made by a court of another state.

b.A court of this State shall recognize and enforce, but may not modify, except in accordance with article 2 of this act, a registered child custody determination of another state.

L.2004,c.147,s.28.



Section 2A:34-81 - Simultaneous Proceedings.

2A:34-81 Simultaneous proceedings.

29. Simultaneous Proceedings.

If a proceeding for enforcement under this article has been or is commenced in a court of this State and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under article 2 of this act, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

L.2004,c.147,s.29.



Section 2A:34-82 - Expedited Enforcement Of Child Custody Determination.

2A:34-82 Expedited enforcement of child custody determination.

30. Expedited Enforcement of Child Custody Determination.

a.A petition under this article shall be verified. Certified copies of all orders sought to be enforced and of the order confirming registration, if any, shall be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

b.A petition for enforcement of a child custody determination shall state:

(1)whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2)whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this act and, if so, identify the court, the case number, and the nature of the proceeding;

(3)whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court and the case number and the nature of the proceeding;

(4)the present physical address of the child and the respondent, if known; and

(5)whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought: and

(6)if the child custody determination has been registered and confirmed under section 27 of this act, the date and place of registration.

c.Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any orders necessary to ensure the safety of the parties and the child. The hearing shall be held on the next judicial day following service of process unless that date is impossible. In that event, the court shall hold the hearing on the first day possible. The court may extend the date of hearing at the request of the petitioner.

d.An order issued under subsection c. of this section shall state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under section 34 of this act, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1)the child custody determination has not been registered and confirmed under section 27 of this act, and that

(a)the issuing court did not have jurisdiction under article 2 of this act;

(b)the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under article 2 of this act; or

(c)the respondent was entitled to notice, but notice was not given in accordance with the standards of section 8 in the proceedings before the court that issued the order for which enforcement is sought; or

(2)the child custody determination for which enforcement is sought was registered and confirmed under section 27 of this act, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under article 2 of this act or federal law.

L.2004,c.147,s.30.



Section 2A:34-83 - Service Of Petition And Order.

2A:34-83 Service of petition and order.

31. Service of Petition and Order.

Except as otherwise provided in section 33 of this act, the petition and order shall be served, by any method authorized by the law of this State, upon the respondent and any person who has physical custody of the child.

L.2004,c.147,s.31.



Section 2A:34-84 - Hearing And Order.

2A:34-84 Hearing and order.

32. Hearing and Order.

a.Unless the court enters a temporary emergency order pursuant to section 16 of this act, upon a finding that a petitioner is entitled to the physical custody of the child immediately, the court shall order the child delivered to the petitioner unless the respondent establishes that:

(1)the child custody determination has not been registered and confirmed under section 27 of this act, and that

(a)the issuing court did not have jurisdiction under article 2 of this act;

(b)the child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under article 2 of this act or federal law; or

(c)the respondent was entitled to notice, but notice was not given in accordance with the standards of section 8 of this act in the proceedings before the court that issued the order for which enforcement is sought; or

(2)the child custody determination for which enforcement is sought was registered and confirmed under section 27 of this act, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under article 2 of this act or federal law.

b.The court shall award the fees, costs, and expenses authorized under section 34 of this act and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

c.If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

d.A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this article.

L.2004,c.147,s.32.



Section 2A:34-85 - Warrant To Take Physical Custody Of Child.

2A:34-85 Warrant to take physical custody of child.

33. Warrant to Take Physical Custody of Child.

a.Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is likely to suffer serious imminent physical harm or removal from this State.

b.If the court, upon the testimony of the petitioner or other witness, finds that the child is likely to suffer serious imminent physical harm or be imminently removed from this State, it may issue a warrant to take physical custody of the child. The petition shall be heard on the next judicial day after the warrant is executed. The warrant shall include the statements required by subsection b. of section 30 of this act.

c.A warrant to take physical custody of a child shall:

(1)recite the facts upon which a conclusion of serious imminent physical harm or removal from the jurisdiction is based;

(2)direct law enforcement officers to take physical custody of the child immediately;

(3)provide for the placement of the child pending final relief.

d.The respondent shall be served with the petition, warrant and order immediately after the child is taken into physical custody.

e.A warrant to take physical custody of a child is enforceable throughout this State. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by the exigency of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

f.The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian. After the issuance of any temporary or permanent order determining custody or visitation of a minor child, a law enforcement officer having reasonable cause to believe that a person is likely to flee the State with the child or otherwise by flight or concealment evade the jurisdiction of the courts of this State may take a child into protective custody and return the child to the parent having lawful custody, or to a court in which a custody hearing concerning the child is pending.

g.After the issuance of any temporary or permanent order determining custody or visitation of a minor child, a law enforcement officer having reasonable cause to believe that a person is likely to flee the State with the child or otherwise by flight or concealment evade the jurisdiction of the courts of this State may take a child into protective custody and deliver the child to a court in which a custody hearing concerning the child is pending.

L.2004,c.147,s.33.



Section 2A:34-86 - Costs, Fees And Expenses.

2A:34-86 Costs, fees and expenses.

34. Costs, Fees and Expenses.

a.The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

b.The court may not assess fees, costs, or expenses against a state except as otherwise provided by law other than this act.

L.2004,c.147,s.34.



Section 2A:34-87 - Recognition And Enforcement.

2A:34-87 Recognition and Enforcement.

35. Recognition and enforcement.

A court of this State shall accord full faith and credit to an order made consistently with this act which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court authorized to do so under article 2 of this act.


L.2004,c.147,s.35.



Section 2A:34-88 - Appeals.

2A:34-88 Appeals.

36. Appeals.

An appeal may be taken from a final order in a proceeding under this article in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under section 16 of this act, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

L.2004,c.147,s.36.



Section 2A:34-89 - Role Of Prosecutor Or Other Appropriate Public Official.

2A:34-89 Role of prosecutor or other appropriate public official.

37. Role of Prosecutor or Other Appropriate Public Official.

a.In a case arising under this act or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this article or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

(1)an existing child custody determination;

(2)a request from a court in a pending child custody case;

(3)a reasonable belief that a criminal statute has been violated; or

(4)a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

b.A prosecutor or other appropriate public official acts on behalf of the court and may not represent any party to a child custody determination.

L.2004,c.147,s.37.



Section 2A:34-90 - Role Of Law Enforcement.

2A:34-90 Role of law enforcement.

38. Role of Law Enforcement.

At the request of a prosecutor or other appropriate public official acting under section 37 of this act, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or other appropriate public official with responsibilities under section 37 of this act.

L.2004,c.147,s.38.



Section 2A:34-91 - Costs And Expenses.

2A:34-91 Costs and expenses.

39. Costs and Expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under section 37 or 38 of this act.

L.2004,c.147,s.39.



Section 2A:34-92 - Application And Construction.

2A:34-92 Application and construction.

40. Application and Construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

L.2004,c.147,s.40.



Section 2A:34-93 - Severability.

2A:34-93 Severability.

41. Severability.

If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.2004,c.147,s.41.



Section 2A:34-94 - Transitional Provision.

2A:34-94 Transitional provision.

42. Transitional Provision.

A motion or other request for relief made in a child custody or enforcement proceeding which was commenced before the effective date of this act is governed by the law in effect at the time the motion or other request was made.

L.2004,c.147,s.42.



Section 2A:34-95 - Notice Of Penalties For Order Violation.

2A:34-95 Notice of penalties for order violation.

43. Notice of Penalties for Order Violation.

Every order of a court involving custody or visitation shall include a written notice, in both English and Spanish, advising the persons affected as to the penalties provided in N.J.S.2C:13-4 for violating that order.

L.2004,c.147,s.43.



Section 2A:35-1 - Jurisdiction In Real Property Possessory Actions

2A:35-1. Jurisdiction in real property possessory actions
2A:35-1. Any person claiming the right of possession of real property in the possession of another, or claiming title to such real property, shall be entitled to have his rights determined in an action in the Superior Court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.85.



Section 2A:35-2 - Damages; Limitations

2A:35-2. Damages; limitations
In any such action, the plaintiff shall be entitled to recover from the defendant any and all incidental damages, including mesne profits, and the full value of the use and occupation of the premises for the time, not exceeding 6 years, before the commencement of the action, during which the defendant was in possession thereof.

L.1951 (1st SS), c.344.



Section 2A:35-3 - Allowances For Improvements; Limitations

2A:35-3. Allowances for improvements; limitations
Where permanent improvements have been made on the premises in good faith, under circumstances entitling the defendant to have the value thereof allowed to him, the court may allow the same to be set off against the damages of the plaintiff, but only to the extent of such damages.

L.1951 (1st SS), c.344.



Section 2A:35A-1 - Short Title

2A:35A-1. Short title
This act shall be known and may be cited as the "Environmental Rights Act."

L.1974, c. 169, s. 1, eff. Dec. 9, 1974.



Section 2A:35A-2 - Legislative Findings And Determinations

2A:35A-2. Legislative findings and determinations
The Legislature finds and determines that the integrity of the State's environment is continually threatened by pollution, impairment and destruction, that every person has a substantial interest in minimizing this condition, and that it is therefore in the public interest to enable ready access to the courts for the remedy of such abuses.

L.1974, c. 169, s. 2, eff. Dec. 9, 1974.



Section 2A:35A-3 - Definitions

2A:35A-3. Definitions
For the purposes of this act, the following words and phrases shall have the following meanings:

a. "Person" includes corporations, companies, associations, societies, firms, partnerships and joint stock companies, individuals, the State, any political subdivision of the State and any agency or instrumentality of the State or of any political subdivision of the State.

b. "Pollution, impairment or destruction of the environment" means any actual pollution, impairment or destruction to any of the natural resources of the State or parts thereof. It shall include, but not be limited to, air pollution, water pollution, improper sewage disposal, pesticide pollution, excessive noise, improper disposal of refuse, impairment and eutrophication of rivers, streams, flood plains, lakes, ponds or other water resources, destruction of seashores, dunes, wetlands, open spaces, natural areas, parks or historic areas.

L.1974, c. 169, s. 3, eff. Dec. 9, 1974.



Section 2A:35A-4 - Action In Court; Declaratory And Equitable Relief; Dismissal

2A:35A-4. Action in court; declaratory and equitable relief; dismissal
a. Any person may commence a civil action in a court of competent jurisdiction against any other person alleged to be in violation of any statute, regulation or ordinance which is designed to prevent or minimize pollution, impairment or destruction of the environment. The action may be for injunctive or other equitable relief to compel compliance with a statute, regulation or ordinance, or to assess civil penalties for the violation as provided by law. The action may be commenced upon an allegation that a person is in violation, either continuously or intermittently, of a statute, regulation or ordinance, and that there is a likelihood that the violation will recur in the future.

b. Except in those instances where the conduct complained of constitutes a violation of a statute, regulation or ordinance which establishes a more specific standard for the control of pollution, impairment or destruction of the environment, any person may commence a civil action in any court of competent jurisdiction for declaratory and equitable relief against any other person for the protection of the environment, or the interest of the public therein, from pollution, impairment or destruction.

c. The court may, on the motion of any party, or on its own motion, dismiss any action brought pursuant to this act which on its face appears to be patently frivolous, harassing or wholly lacking in merit.

L.1974,c.169,s.4; amended 1990,c.28,s.16.



Section 2A:35A-5 - Rebuttal To Prima Facie Evidence Or Affirmative Defense; Rules Of Evidence

2A:35A-5. Rebuttal to prima facie evidence or affirmative defense; rules of evidence
In any action brought pursuant to section 4 hereof, when the plaintiff in the action has made a prima facie showing that the conduct of the defendant has, or is polluting, impairing or destroying the environment or the interest of the public therein, the defendant may rebut such showing by the submission of competent evidence to the contrary, and defendant may show as an affirmative defense that his conduct does not violate any statute, regulation or ordinance designed to minimize pollution or impairment of the environment and is in compliance in good faith with any pollution abatement schedule if applicable the purpose of which is alleviation of the damage to the environment complained of. The rules concerning burden of proof and weight of evidence generally applicable in civil actions in the Superior Court shall apply to actions brought under this act.

L.1974, c. 169, s. 5, eff. Dec. 9, 1974.



Section 2A:35A-6 - Temporary Or Permanent Equitable Relief

2A:35A-6. Temporary or permanent equitable relief
A court of competent jurisdiction may grant temporary and permanent equitable relief, including the imposition of such conditions as may be necessary to protect the environment, or the interest of the public therein, from pollution, impairment or destruction.

L.1974, c. 169, s. 6, eff. Dec. 9, 1974.



Section 2A:35A-7 - Determination And Adjudication Of Impact Of Conduct On Environment

2A:35A-7. Determination and adjudication of impact of conduct on environment
a. In an action brought pursuant to section 4 b. hereof any alleged pollution, impairment or destruction of the environment, or the interest of the public therein, shall be determined, and no conduct shall be authorized or approved which does, or is likely to, have such effect so long as there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety and welfare.

b. Upon completion of such proceedings in any action brought pursuant to section 4 b. hereof, the court shall adjudicate the impact of the defendant's conduct on the environment and on the interest of the public therein in accordance with this act. In such adjudication the court may order that additional evidence be taken to the extent necessary to protect the rights recognized in this act.

L.1974, c. 169, s. 7, eff. Dec. 9, 1974.



Section 2A:35A-8 - Remittitur For Administrative Or Other Proceedings; Retention Of Jurisdiction; Temporary Equitable Relief

2A:35A-8. Remittitur for administrative or other proceedings; retention of jurisdiction; temporary equitable relief
If administrative or other proceedings are required or available to determine the legality of the defendant's conduct, the court shall remit the parties to such proceedings, except where immediate and irreparable damage will probably result, which proceedings shall be conducted in accordance with and subject to the applicable provision of law providing for such proceedings and the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) In so remitting the court may grant temporary equitable relief where necessary for the protection of the environment or the interest of the public therein from pollution, impairment or destruction. In so remitting the court shall retain jurisdiction of the action pending completion thereof for the purpose of determining whether the administrative findings made in such proceedings are supported by substantial evidence and the agency action is in conformance with the law.

L.1974, c. 169, s. 8, eff. Dec. 9, 1974.



Section 2A:35A-9 - Security As Condition For Grant Of Injunction

2A:35A-9. Security as condition for grant of injunction
In any action in which a temporary restraining order or an interlocutory injunction is sought the court may, as a condition of granting such relief, require reasonable security, not exceeding $10,000.00 or cash not exceeding $500.00.

L.1974, c. 169, s. 9, eff. Dec. 9, 1974.



Section 2A:35A-10 - Counsel And Expert Witness Fees; Application Of Collateral Estoppel And Res Judicata; Dismissal Of Action, Use Of Payments

2A:35A-10. Counsel and expert witness fees; application of collateral estoppel and res judicata; dismissal of action, use of payments
a. In any action under this act the court may in appropriate cases award to the prevailing party reasonable counsel and expert witness fees, but not to exceed a total of $50,000 in an action brought against a local agency or the Department of Environmental Protection, where the prevailing party achieved reasonable success on the merits. The fees shall be based on the number of hours reasonably spent and a reasonable hourly rate for the counsel or expert in the action taking into account the prevailing rate in the venue of the action and the skill and experience of the counsel or expert.

b. The doctrines of collateral estoppel and res judicata may be applied by the court to prevent multiplicity of suits.

c. An action commenced pursuant to the provisions of this act may not be dismissed without the express consent of the court in which the action was filed.

d. Except as provided in subsection e. of this section, any payments made pursuant to a settlement or judgment entered in a case brought pursuant to this act shall be used to fund institutions, entities, or activities for purposes consistent with the purposes and goals of the statute, regulation or ordinance at issue in the case. No payment of a settlement or judgment shall be made except upon the submission of a plan to the court by the prevailing party specifying the uses for which the payment will be put, any person or organization that will receive all or part of the payment, and the dollar amounts to be given to each person or organization and the dollar amounts allocated for each use. Recipients of any payments made pursuant to a settlement or judgment shall report to the court on the use of such funds.

e. Any payments made pursuant to a settlement or judgment entered in a case brought against a local agency pursuant to this act to enforce the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) shall be deposited in the "Wastewater Treatment Fund" established pursuant to subsection a. of section 15 of P.L.1985, c.329.

f. As used in this section "local agency" means a political subdivision of the State or an agency or instrumentality thereof, that owns or operates a municipal treatment works; "treatment works" means any device or systems, whether public or private, used in the storage, treatment, recycling, or reclamation of municipal or industrial waste of a liquid nature including intercepting sewers, outfall sewers, sewage collection systems, cooling towers and ponds, pumping, power and other equipment and their appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities; and any other works including sites for the treatment process or for ultimate disposal of residues resulting from such treatment. "Treatment works" includes any other method or system for preventing, abating, reducing, storing, treating, separating, or disposing of pollutants, including storm water runoff, or industrial waste in combined or separate storm water and sanitary sewer systems; and "municipal treatment works" means the treatment works of any municipal, county, or State agency or any agency or subdivision created by one or more municipal, county or State governments and the treatment works of any public utility as defined in R.S.48:2-13.

L.1974,c.169,s.10; amended 1981,c.339,s.1; 1985,c.531; 1990,c.28,s.17.



Section 2A:35A-11 - Notice Of Intention To Commence Action; Persons To Whom Sent; Waiver; Exemptions

2A:35A-11. Notice of intention to commence action; persons to whom sent; waiver; exemptions
No action may be commenced pursuant to this act unless the person seeking to commence such suit shall, at least 30 days prior to the commencement thereof, direct a written notice of such intention by certified mail, to the Attorney General, the Department of Environmental Protection, the governing body of the municipality in which the alleged conduct has, or is likely to occur, and to the intended defendant; provided, however, that if the plaintiff in an action brought in accordance with the "N.J. Court Rules, 1969," can show that immediate and irreparable damage will probably result, the court may waive the foregoing requirement of notice. The provisions of this section shall not apply to actions brought by the State, any political subdivision of the State and any agency or instrumentality of the State or of any political subdivision of the State.

L.1974, c. 169, s. 11, eff. Dec. 9, 1974.



Section 2A:35A-12 - Act As Additional Remedy

2A:35A-12. Act as additional remedy
This act shall be in addition to existing administrative and regulatory procedures provided by law. No existing civil or criminal remedy now or hereafter available to any person or governmental entity shall be superseded by this act.

L.1974, c. 169, s. 12, eff. Dec. 9, 1974.



Section 2A:35A-13 - Construction Of Act, Rules, Regulations And Orders

2A:35A-13. Construction of act, rules, regulations and orders
This act and any rules, regulations and orders adopted hereunder shall be liberally construed to effectuate the purpose and intent thereof.

L.1974, c. 169, s. 13, eff. Dec. 9, 1974.



Section 2A:35A-14 - Severability

2A:35A-14. Severability
If the provisions of any section or clause of this act or any rule, regulation or order adopted hereunder or the application thereof to any person shall be judged invalid by a court of competent jurisdiction, such order or judgment shall be confined in its operation to the controversy in which it was rendered, and shall not affect or invalidate the remainder of any provision of any section or clause of this act or any rule, regulation or order adopted hereunder or the application of any part thereof to any other person or circumstance and to this end, the provisions of each section and clause of this act and rule, regulation or order are hereby declared to be severable.

L.1974, c. 169, s. 14, eff. Dec. 9, 1974.



Section 2A:36-1 - What Constitutes Escape

2A:36-1. What constitutes escape
Any person committed to a county jail or other place of detention upon process issued in a civil action, shall be actually detained therein until lawfully discharged. If, at any time, the officer to whom such process was issued permits any person committed to his custody thereunder to go or to be at large out of the jail or other place of detention, except by virtue of a writ of habeas corpus or court order, such going or being at large shall be deemed to be an escape.

L.1951 (1st SS), c.344.



Section 2A:36-2 - Safe-keeping Of Persons Taken Under Body Execution

2A:36-2. Safe-keeping of persons taken under body execution
Every officer to whom a body execution has been issued and who shall have taken the person directed to be taken shall safely keep such person in jail, or other place of detention, without bail, except as authorized by law, until the requirements of such execution shall be satisfied.

L.1951 (1st SS), c.344.



Section 2A:36-3 - Liability For Escape Of Person Committed Under Body Execution

2A:36-3. Liability for escape of person committed under body execution
If a sheriff or other officer in authority permits or allows any person committed to go out of jail or other place of detention or be at large by bail or otherwise, except as authorized by law, without the consent of the execution creditor, he shall be liable to the execution creditor for the amount required to be paid by said execution to satisfy the same and for which such person has been committed, recoverable by the execution creditor from the sheriff or other officer, with costs.

L.1951 (1st SS), c.344.



Section 2A:36-4 - Defense Of Retaking On Fresh Pursuit In Action Of Escape

2A:36-4. Defense of retaking on fresh pursuit in action of escape
In an action for an escape against a sheriff or other officer no retaking on fresh pursuit shall be a defense unless the sheriff, or other officer shall show that the person for whose escape the action is brought escaped without his consent or knowledge.

L.1951 (1st SS), c.344.



Section 2A:37-1 - Action In Superior Court By Attorney General; Jury; Title Of State

2A:37-1. Action in superior court by attorney general; jury; title of state
When the attorney general is informed or has reason to believe that any person has died seized of real estate within the state, without having devised it and without heirs capable of inheriting the same, he shall bring an action, summary or otherwise, in the superior court to establish whether or not such real estate has escheated to the state. The action shall be tried with a jury, and it shall be determined in the action what real estate, if any, escheated to the state. Title to real estate escheating to the state shall pass to the state on the death of such person.

L.1951 (1st SS), c.344.



Section 2A:37-2 - Seizure By Sheriff Upon Judgment For The State

2A:37-2. Seizure by sheriff upon judgment for the state
If the judgment shall be for the state, a writ shall issue out of the superior court to the sheriff of the county, commanding him to seize and take into his hands the real estate adjudged to have escheated to the state.

L.1951 (1st SS), c.344.



Section 2A:37-3 - Exemplification Of Proceedings Deposited With Secretary Of State; Sale By State Treasurer

2A:37-3. Exemplification of proceedings deposited with secretary of state; sale by state treasurer
Upon the return of the writ of seizure the attorney general shall cause the record and proceedings to be exemplified under the seal of the court and deposit the exemplification in the office of the secretary of state. The state treasurer shall thereupon cause the affected real estate to be sold at a public sale.

L.1951 (1st SS), c.344.



Section 2A:37-4 - Notice Of Sale; Publication

2A:37-4. Notice of sale; publication
The state treasurer shall give at least 6 weeks' previous notice of the time and place of such sale, by publishing the same in 1 of the newspapers printed at Trenton, in this state, and also in a newspaper published or circulated in the county, where the affected real estate is situate, 4 times, once in each week, during 4 consecutive calendar weeks next preceding the time of such sale. Such sale shall be subject to adjournment by the state treasurer for any time not exceeding in the whole 2 months. The proofs of such publication shall be filed in the office of the secretary of state.

L.1951 (1st SS), c.344.



Section 2A:37-5 - Certificate Of Sale; Payment Of Purchase Price

2A:37-5. Certificate of sale; payment of purchase price
The state treasurer shall give to the purchaser at the sale a certificate, containing the name of the purchaser, a description of the boundaries of the real estate purchased and the price to be paid therefor.

Within 30 days after the delivery to him of the certificate the purchaser shall pay to the state treasurer the price designated in the certificate, and the state treasurer shall thereupon indorse upon the certificate a receipt for the purchase price.

L.1951 (1st SS), c.344.



Section 2A:37-6 - Deed And Delivery Of Possession To Purchaser

2A:37-6. Deed and delivery of possession to purchaser
The attorney general shall, upon the production to him of the certificate and receipt mentioned in section 2A:37-5 of this title, in the name of the state, execute and deliver to the purchaser at the sale a deed of the real estate described in the certificate of sale, granting and conveying an estate of inheritance to such real estate to the purchaser, his heirs and assigns forever.

Upon the presentation to the sheriff of the deed, he shall deliver the possession of the real estate therein described to the purchaser.

L.1951 (1st SS), c.344.



Section 2A:37-7 - Expenses Of Proceedings; Payment

2A:37-7. Expenses of proceedings; payment
The state treasurer shall make a statement of the expenses of conducting the proceedings taken under this article and, when approved by the director of the division of budget and accounting, shall pay the same.

L.1951 (1st SS), c.344.



Section 2A:37-8 - Claims Against Escheated Estate; Filing, Allowance And Payment

2A:37-8. Claims against escheated estate; filing, allowance and payment
Any person who has any claim or claims against the estate of any such intestate whose real estate has so escheated to the state, may give notice thereof, under oath, to the state treasurer. Thereupon the treasurer shall hold any moneys which may or shall come into his hands, derived from the sale of such real estate, for the period of 1 year. No claim shall be received by the treasurer which shall not be filed with him within the year aforesaid. When such claims shall be proven to the satisfaction of the treasurer and audited by the director of the division of budget and accounting, they shall be paid by the treasurer. If, however, such estate shall prove to be insolvent, the treasurer shall be empowered to pay the claims against such estate ratably.

L.1951 (1st SS), c.344.



Section 2A:37-9 - State Party Defendant To Action To Foreclose Lien On Escheated Property; Service Of Process

2A:37-9. State party defendant to action to foreclose lien on escheated property; service of process
When any real estate which has escheated or may escheat to the state of New Jersey, on which, prior to such escheat, there has existed or may exist any lien of any mortgage, pledge or hypothecation in such real estate, the holder of such mortgage, pledge or hypothecation may make the state of New Jersey a party defendant to his action for the foreclosure thereof, whether instituted in a state court, or in a federal court. The state of New Jersey shall be considered to be served with proper and sufficient process and brought within the jurisdiction of any such court when a summons shall have been served on the attorney general of this state, the state of New Jersey being named as a party defendant in such summons.

If the attorney general shall refuse to acknowledge service on the summons the physical delivery of a true copy thereof and the exhibition to the attorney general of the original summons shall be considered a good and sufficient service to comply with the provisions of this section.

L.1951 (1st SS), c.344.



Section 2A:37-10 - Waste Or Trespass; Restraint; Damages, Action For

2A:37-10. Waste or trespass; restraint; damages, action for
If any waste is done or committed on any real estate which has escheated or may escheat to the state, the attorney general shall apply to the superior court to restrain such waste. Any person doing or committing any waste or other trespass upon such property shall be liable in damages therefor, to be sued for and recovered in the name of the state, by an action in any court having jurisdiction thereof.

L.1951 (1st SS), c.344.



Section 2A:37-41.1 - Loan Of Moneys In Separate Fund To Rutgers University

2A:37-41.1. Loan of moneys in separate fund to Rutgers University
From the fund established by section 2A:37-41 of the New Jersey Statutes, the State Treasurer is hereby authorized to lend to Rutgers, the State University, a sum not exceeding $1,000,000.00 for the purpose of constructing student dormitories and related capital facilities. Any such loan shall be repaid in equal annual installments over a period of 20 years commencing July 1, 1962 at a rate of interest equal to 4% per annum computed over the life of the loan.

L.1961, c. 31, p. 123, s. 1, eff. May 25, 1961.



Section 2A:37B-1 - Civil Action Against Fraudulent Filer.

2A:37B-1 Civil action against fraudulent filer.

8.Any current or former officer or employee of any federal, state, county, or other local governmental unit, including members of the Legislative Branch, Executive Branch, Judicial Branch, and all law enforcement entities, or the current or former officer's or employee's immediate family or estate injured by a filing or recording that relates to the performance or non-performance of the officer's or employee's public duties, and for which the filer does not hold a properly executed security agreement or judgment from a court of competent jurisdiction or for which the initial filer was not entitled to file the initial financing statement under N.J.S.12A:9-509 may bring a civil action against the person or entity who filed or recorded the documents. Upon a showing that a filing is false or contains any materially false, fictitious, or fraudulent statement or representations, or with the intent to harass, hinder, defraud, retaliate against, or in any way impede the performance of that officer's or employee's duties, the court may do any one or more of the following:

a.order the defendant to pay a sum of not less than $2000 for each fraudulent filing, or the actual damages caused by the filing or recording, whichever is greater;

b.enjoin the defendant from making any future liens, encumbrances, court actions, or claims against persons specified by the court without approval of the court;

c.award the plaintiff court costs and reasonable attorney's fees; or

d.order any other relief as is required to clear title to the real or personal property.

L.2015, c.59, s.8.



Section 2A:37B-2 - Rules, Regulations.

2A:37B-2 Rules, regulations.

9.The Division of Revenue in the Department of the Treasury may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the provisions of this act.

L.2015, c.59, s.9.



Section 2A:38-1 - Liability For Damages

2A:38-1. Liability for damages
Any person who wrongfully damages a municipal or other public fire alarm system, or any part thereof, or tampers or interferes with any such system, shall be liable for the damages directly or indirectly caused thereby, recoverable in a civil action by the person injured or damaged.

L.1951 (1st SS), c.344.



Section 2A:38A-1 - Definitions

2A:38A-1. Definitions
As used in this act:

a. "Access" means to instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer system, or computer network.

b. "Computer" means an electronic device or another similar device capable of executing a computer program, including arithmetic, logic, memory or input-output operations, by the manipulation of electronic or magnetic impulses and includes all computer equipment connected to such a device in a computer system or network.

c. "Computer equipment" means any equipment or devices including all input, output, processing, storage, software, or communications facilities, intended to interface with the computer.

d. "Computer network" means the interconnection of communication lines, including microwave or other means of electronic communications, with a computer through remote terminals, or a complex consisting of two or more interconnected computers.

e. "Computer program" means a series of instructions or statements executable on a computer which directs the computer system in a manner to produce a desired result.

f. "Computer software" means a set of computer programs, data, procedures, and associated documentation concerned with the operation of a computer system.

g. "Computer system" means a set of interconnected computer equipment intended to operate as a cohesive system.

h. "Data" means information, facts, concepts, or instructions prepared for use in a computer, computer system, or computer network.

i. "Data base" means a collection of data.

j. "Financial instrument" includes but is not limited to a check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card, transaction authorization mechanism, marketable security and any computer representation of these items.

k. "Property" includes but is not limited to financial instruments, information, data, and computer software in either human readable or computer readable form, copies or originals, and any other tangible or intangible item of value.

l . "Services" includes but is not limited to the use of a computer system, computer network, computer programs, data prepared for computer use and data contained within a computer system or computer network.

L.1984, c. 182, s. 1.



Section 2A:38A-2 - Value Of Property Or Services

2A:38A-2. Value of property or services
For the purposes of this act, the value of any property or services, including the use of computer time, shall be their fair market value if it is determined that a willing buyer and willing seller exist. Alternatively, value shall include but not be limited to the cost of generating or obtaining data and storing it within a computer or computer system.

L.1984, c. 182, s. 2.



Section 2A:38A-3 - Computer-related Offenses; Compensatory And Punitive Damages; Costs And Expenses

2A:38A-3. Computer-related offenses; compensatory and punitive damages; costs and expenses
A person or enterprise damaged in business or property as a result of any of the following actions may sue the actor therefor in the Superior Court and may recover compensatory and punitive damages and the cost of the suit including a reasonable attorney's fee, costs of investigation and litigation:

a. The purposeful or knowing, and unauthorized altering, damaging, taking or destruction of any data, data base, computer program, computer software or computer equipment existing internally or externally to a computer, computer system or computer network;

b. The purposeful or knowing, and unauthorized altering, damaging, taking or destroying of a computer, computer system or computer network;

c. The purposeful or knowing, and unauthorized accessing or attempt to access any computer, computer system or computer network;

d. The purposeful or knowing, and unauthorized altering, accessing, tampering with, obtaining, intercepting, damaging or destroying of a financial instrument; or

e. The purposeful or knowing accessing and reckless altering, damaging, destroying or obtaining of any data, data base, computer, computer program, computer software, computer equipment, computer system or computer network.

L.1984, c. 182, s. 3.



Section 2A:38A-4 - Value Of Loss; Finding Of Fact

2A:38A-4. Value of loss; finding of fact
The value of damage, loss, property or income involved in any lawsuit shall be determined by the trier of fact.

L.1984, c. 182, s. 4.



Section 2A:38A-5 - Injunctions

2A:38A-5. Injunctions
In addition to any other action or proceeding authorized by law, the Attorney General, or a person or enterprise alleging injury or loss may bring an action in Superior Court to enjoin actions causing damage as described in this act or to enjoin any acts in furtherance thereof.

L.1984, c. 182, s. 5.



Section 2A:38A-6 - Venue Of Action

2A:38A-6. Venue of action
Actions brought under this act may be filed in the Superior Court of the county in which the computer which is accessed is located, or where the terminal used in the accessing is situated, or where the actual damage occurs.

L.1984, c. 182, s. 6.



Section 2A:39-1 - Unlawful Entry Prohibited.

2A:39-1 Unlawful entry prohibited.

2A:39-1. No person shall enter upon or into any real property or estate therein and detain and hold the same, except where entry is given by law, and then only in a peaceable manner. With regard to any real property occupied solely as a residence by the party in possession, such entry shall not be made in any manner without the consent of the party in possession unless the entry and detention is made pursuant to legal process as set out in N.J.S.2A:18-53 et seq., as amended and supplemented; P.L.1974, c.49 (C.2A:18-61.1 et al.), as amended and supplemented; P.L.1975, c.311 (C.2A:18-61.6 et al.), as amended and supplemented; P.L.1978, c.139 (C.2A:18-61.6 et al.), as amended and supplemented; the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.); or N.J.S.2A:35-1 et seq. and "The Fair Eviction Notice Act," P.L.1974, c.47 (C.2A:42-10.15 et al.). A person violating this section regarding entry of rental property occupied solely as a residence by a party in possession shall be a disorderly person.

L.1951 (1st SS), c.344; amended 1971, c.227, s.1; 2005,c.319,s.1.



Section 2A:39-2 - Forcible Or Unlawful Entry And Detainer Defined

2A:39-2. Forcible or unlawful entry and detainer defined
If any person shall enter upon or into any real property and detain or hold the same with force, whether or not any person be in it, by any kind of violence whatsoever, or by threatening to kill, maim or beat the party in possession, or by such words, circumstances or action as have a natural tendency to excite fear or apprehension of danger, or by putting out of doors, or carrying away the goods of the party in possession, or by entering peaceably and then, by force or frightening by threats, or by other circumstances of terror, turning the party out of possession, such person shall be guilty of a forcible entry and detainer within the meaning of this chapter. With regard to any real property occupied solely as a residence by the party in possession, if any person shall enter upon or into said property and detain or hold same in any manner without the consent of the party in possession unless the entry is made pursuant to legal process as set out in N.J.S. 2A:18-53 et seq. or 2A:35-1 et seq., such person shall be guilty of an unlawful entry and detainer within the meaning of this chapter.

L.1951 (1st SS), c.344; amended by L.1971, c. 227, s. 2, eff. June 21, 1971.



Section 2A:39-3 - Forcible Detainer Defined

2A:39-3. Forcible detainer defined
No person lawfully or peaceably entering upon or into any real property shall hold or keep the same with force; and whatever words or circumstances, conduct or actions, as will make an entry forcible under this chapter shall also make a detainer forcible.

L.1951 (1st SS), c.344.



Section 2A:39-4 - Unlawful Detainer Defined

2A:39-4. Unlawful detainer defined
If any tenant or other person in possession of any real property under a tenant, shall willfully and without force, hold over any such real property after demand and notice in writing given for the delivery of the possession thereof by a lessor or the person to whom the remainder or reversion of such real estate shall belong, such tenant or other person, so holding over, shall be guilty of an unlawful detainer.

L.1951 (1st SS), c.344.



Section 2A:39-5 - Unlawful Detainer; Notice

2A:39-5. Unlawful detainer; notice
A person taking possession of real property, without the consent of the owner or without color of title, and willfully and without force holding or detaining the same after demand and written notice given for the delivery of the possession thereof, by the owner or person entitled to possession or right to possession shall be guilty of an unlawful detainer.

L.1951 (1st SS), c.344.



Section 2A:39-6 - Actions Cognizable Before Superior Court

2A:39-6. Actions cognizable before Superior Court
2A:39-6. Any forcible unlawful entry and detainer, forcible detainer and unlawful detainer as defined in this chapter shall be cognizable before the Superior Court, and the court may hear and determine an action therefor in a summary manner.

L.1951 (1st SS), c.344; amended 1971,c.227,s.3; 1991,c.91,s.86.



Section 2A:39-7 - Title Not Inquired Into; Defense Of 3 Years Possession

2A:39-7. Title not inquired into; defense of 3 years possession
Title shall not be an issue in any action commenced under this chapter. 3 years peaceable possession by the defendant shall be a defense to the action.

L.1951 (1st SS), c.344.



Section 2A:39-8 - Recovery Of Damages And Possession Of Property; Treble Damages In Lieu Of Possession

2A:39-8. Recovery of damages and possession of property; treble damages in lieu of possession
In any action under this chapter, a plaintiff recovering judgment shall be entitled to possession of the real property and shall recover all damages proximately caused by the unlawful entry and detainer including court costs and reasonable attorney's fees. When a return to possession would be an inappropriate remedy, treble damages shall be awarded in lieu thereof. The judgment may be enforced against either party in a summary manner by any process necessary to secure complete compliance therewith, including the payment of the costs.

L.1951 (1st SS), c.344; amended by L.1971, c. 227, s. 4, eff. June 21, 1971.



Section 2A:40-1 - Gaming Transactions Unlawful

2A:40-1. Gaming transactions unlawful
All wagers, bets or stakes made to depend upon any race or game, or upon any gaming by lot or chance, or upon any lot, chance, casualty or unknown or contingent event, shall be unlawful.

L.1951 (1st SS), c.344.



Section 2A:40-2 - Liability Of Stakeholder Or Person Receiving Wager

2A:40-2. Liability of stakeholder or person receiving wager
Whoever pays, delivers or deposits any money, property or thing in action upon the event of any wager or bet prohibited by this chapter or by any law of this state, may sue for and recover the same of the winner, or person to whom the same shall be paid or delivered, or of the stakeholder or other person in whose hands the same shall be deposited, or any part thereof, whether or not the same shall have been delivered or paid over by such depositary or stakeholder and whether or not any such wager or bet be lost.

L.1951 (1st SS), c.344.



Section 2A:40-3 - Gaming Transactions, Obligations And Securities Void

2A:40-3. Gaming transactions, obligations and securities void
All promises, agreements, notes, bills, bonds, contracts, judgments, mortgages, leases or other securities or conveyances which shall be made, given, entered into or executed by any person, the whole or part of the consideration of which is for any money, property or thing in action whatsoever laid, won or bet in violation of section 2A:40-1 of this title, or for reimbursing or repaying any money knowingly lent or advanced to help or facilitate such violation, shall be utterly void and of no effect.

L.1951 (1st SS), c.344.



Section 2A:40-4 - Transfer Of Property On Gaming Consideration To Vest Title In Heirs Or Representatives Of Transferor

2A:40-4. Transfer of property on gaming consideration to vest title in heirs or representatives of transferor
If any sale, conveyance, lease or mortgage of either real or personal estate as is made void by section 2A:40-3 of this title shall be made, the same shall inure to the use of the heirs or legal representatives of the vendor, lessor or mortgagor, and shall vest the whole estate and interest so attempted to be transferred in such property, to all intents and purposes, in such heirs or legal representatives in the same manner as though the vendor, bargainor, lessor or mortgagor had died intestate. All conveyances or other devices made to evade this section shall be utterly void.

L.1951 (1st SS), c.344.



Section 2A:40-5 - Action By Loser To Recover Money Or Property Lost At Gaming, With Costs; Limitation

2A:40-5. Action by loser to recover money or property lost at gaming, with costs; limitation
If any person shall lose any money, goods, chattels or other valuable thing, in violation of section 2A:40-1 of this title, and shall pay or deliver the same or any part thereof to the winner, or to any person to his use, or to a stakeholder, such person may sue for and recover such money, or the value of such goods, chattels, or other valuable thing, from such winner, or from such depositary, or from such stakeholder, whether the same has been delivered or paid over by such stakeholder or not, in a civil action provided such action is brought within 6 calendar months after payment or delivery.

L.1951 (1st SS), c.344.



Section 2A:40-6 - Informer Action To Recover Money Or Property Lost At Gaming; Limitation; Costs

2A:40-6. Informer action to recover money or property lost at gaming; limitation; costs
If the person who shall lose and pay such money, or lose and deliver such thing or things as aforesaid, shall not, within the time aforesaid, without collusion, sue for the money or other thing or things so lost and paid, or delivered, any other person may sue for and recover the same, with costs of suit, from such winner, depositary or stakeholder as aforesaid; the one moiety thereof to the use of the person suing for the same, and the other moiety to the use of the state; provided the action is instituted within 6 calendar months from and after the expiration of the time limited in section 2A:40-5 of this title for the loser to sue for the same.

L.1951 (1st SS), c.344.



Section 2A:40-7 - Discovery Of Money Or Property Lost At Gaming

2A:40-7. Discovery of money or property lost at gaming
Every person who, under this chapter, shall or may be liable to be sued for moneys or other things so won, paid or deposited, as aforesaid, shall make discovery pursuant to an order of a court of competent jurisdiction either before or after action is commenced, concerning the money or other things so won, paid or deposited.

L.1951 (1st SS), c.344.



Section 2A:40-8 - Penalty For Erecting, Etc., Lottery; Action By Common Informer; Disposition Of Penalty; Jurors And Witnesses

2A:40-8. Penalty for erecting, etc., lottery; action by common informer; disposition of penalty; jurors and witnesses
No person shall, within this state, publicly or privately, erect, set up, open, make or draw any lottery prohibited by the laws of this state; and any person so doing shall forfeit, for each such offense, a penalty of $2,000, to be recovered with costs in a civil action by any person who shall sue for the same.

Of each and every penalty recovered under this section there may be appropriated a portion, which shall not exceed 1% of such penalty, to be assessed by the jury hearing the cause, or by the court if the cause be determined without a jury, to the informer, and the residue of such penalty not so appropriated to the informer shall be appropriated to the use of the county in which the action for the recovery thereof shall have been prosecuted.

L.1951 (1st SS), c.344.



Section 2A:40-9 - Conveyances Or Transfers Of Property In Pursuance Of Lottery Void

2A:40-9. Conveyances or transfers of property in pursuance of lottery void
Every conveyance or other transfer of any property, real or personal, made in pursuance of any lottery prohibited by the laws of this state, shall be void and of no effect.

L.1951 (1st SS), c.344.



Section 2A:40A-1 - Construction, Alteration, Repair, Maintenance, Servicing Or Security Of Building, Highway, Railroad, Appurtenance And Appliance; Invalidity

2A:40A-1. Construction, alteration, repair, maintenance, servicing or security of building, highway, railroad, appurtenance and appliance; invalidity
A covenant, promise, agreement or understanding in, or in connection with or collateral to a contract, agreement or purchase order, relative to the construction, alteration, repair, maintenance, servicing, or security of a building, structure, highway, railroad, appurtenance and appliance, including moving, demolition, excavating, grading, clearing, site preparation or development of real property connected therewith, purporting to indemnify or hold harmless the promisee against liability for damages arising out of bodily injury to persons or damage to property caused by or resulting from the sole negligence of the promisee, his agents, or employees, is against public policy and is void and unenforceable; provided that this section shall not affect the validity of any insurance contract, workmen's compensation or agreement issued by an authorized insurer.

L.1981, c. 317, s. 1, eff. Dec. 3, 1981. Amended by L.1983, c. 107, s. 1, eff. March 14, 1983.



Section 2A:40A-2 - Architect, Engineer, Surveyor Of Agents For Damages, Claims, Losses Or Expenses Arising Out Of Preparation Or Approval Of Maps, Opinions, Change Orders, Designs Or Specifications, Or Giving Of Or Failure To Give Directions Or Instructions; Invalidity

2A:40A-2. Architect, engineer, surveyor of agents for damages, claims, losses or expenses arising out of preparation or approval of maps, opinions, change orders, designs or specifications, or giving of or failure to give directions or instructions; invalidity
A covenant, promise, agreement or understanding in, or in connection with or collateral to a contract, agreement or purchase order, whereby an architect, engineer, surveyor or his agents, servants, or employees shall be indemnified or held harmless for damages, claims, losses or expenses including attorneys' fees caused by or resulting from the sole negligence of an architect, engineer, surveyor or his agents, servants, or employees and arising either out of (1) the preparation or approval by an architect, engineer, surveyor or his agents, servants, employees or invitees, of maps, drawings, opinions, reports, surveys, change orders, designs or specifications, or (2) the giving of or the failure to give directions or instructions by the architect, engineer, surveyor or his agents, servants or employees; provided such giving or failure to give is the cause of the damage, claim, loss or expense, is against public policy and is void and unenforceable.

L.1981, c. 317, s. 2, eff. Dec. 3, 1981. Amended by L.1983, c. 107, s. 2, eff. March 14, 1983.



Section 2A:40A-3 - Inapplicability Of Act To Railroads, And State And State Agencies

2A:40A-3. Inapplicability of act to railroads, and state and state agencies
This act shall not apply to a covenant, promise or agreement made directly with a railroad relative to construction, alteration, repair, maintenance or access upon, under or across the right of way of an operating railroad. This act shall not apply to any contract, agreement, understanding or purchase order to which the State of New Jersey or any of its departments, agencies, or authorities is a party.

L.1981, c. 317, s. 3, eff. Dec. 3, 1981.



Section 2A:40A-4 - Date Of Application

2A:40A-4. Date of application
This act shall take effect with respect to covenants, promises, agreements or understandings which are subject hereof made or executed from and after the effective date of this act.

L.1981, c. 317, s. 4, eff. Dec. 3, 1981.



Section 2A:41A-1 - Interstate Compact On Interpleader

2A:41A-1. Interstate Compact on Interpleader
The Governor is hereby authorized and directed to execute a compact in the following form on behalf of this State with any other State or States as defined in said compact when entered into in accordance with the terms of said compact by said other State or States and not disapproved by the Governor of this State under paragraph (c) of article 7 of such compact:

Interstate Compact on Interpleader

The contracting States solemnly agree:

Article I--Purpose.

The aims of this compact are to promote comity and judicial cooperation among the States party thereto; and to relieve from undue risk and uncertainty, a person who may be subject to double or multiple liability because of the existence of adverse claimants, 1 or more of whom in the absence of this compact may not be subject to the jurisdiction of the adjudicating court, when such person makes all reasonable efforts to secure judicial determination and discharge of his liability.

Article II--Definitions.

For the purpose of this compact the following definitions shall apply:

(a) A State shall mean (1) a State of the United States or any territory or possession of the United States and the District of Columbia acting under Article 1, section 10, clause 3, of the Constitution of the United States in entering this compact with an American or a foreign jurisdiction, or (2) a State of the community of nations and any component governmental unit of such a State which under the laws thereof may validly become party to this compact.

(b) A person shall include any entity capable of suing or being sued in the State in which the interpleader is pending.

(c) Interpleader shall mean a judicial procedure by which 2 or more persons who have adverse claims against a third person may be required to litigate these claims in 1 proceeding.

Article III--Service of Process.

(a) Service of process sufficient to acquire personal jurisdiction may be made within a State party to this compact, by a person who institutes an interpleader proceeding or interpleader part of a proceeding in another State, party to this compact, provided that such service shall fulfill the requirements for service of process of the State in which the service is made and provided further that such service shall meet the minimum standards for service of the jurisdiction where the proceeding is pending.

(b) No such service of process shall be valid unless either: (1) the subject matter of the proceeding is specific real property or tangible personal property situated within the State in which the proceeding is pending; or (2) 1 or more of the claimants shall be either a permanent resident or domiciliary of the State in which the proceeding is pending; or (3) a significant portion of the transaction out of which the proceeding shall have arisen shall have taken place in the State in which the proceeding is pending; or (4) 1 of the claimants shall have initiated the action.

Article IV--Scope of Interpleader Unaffected.

Nothing in this compact shall be construed to change any requirement or limitation on the scope of interpleader of the State in which the interpleader proceeding is pending except in relation to acquisition of personal jurisdiction.

Article V--Finality of Judgment.

No judgment obtained against any person in any proceeding to which he had become a party by reason of service of process effected pursuant to the provisions of this compact shall be subject to attack on the ground that the adjudicating court did not have personal jurisdiction over such person.

Article VI--Enactment.

(a) This compact shall enter into force and effect as to a State 1 year from the date it has taken whatever action may be necessary pursuant to its required processes to make this compact part of the laws of such State and the appropriate authority of such State shall have deposited a duly authenticated copy of its statute, proclamation, order, or similar official pronouncement having the force of law and embodying this compact as law with the appropriate officer or agency of each of the States party thereto. In the statute, proclamation, order or similar act by which a State adopts this compact, it shall specify the officer or agency with whom the documents referred to in this article shall be deposited.

(b) Unless the statute, proclamation, order, or similar act by which a State adopts this compact shall specify otherwise, and name the States with which the State intends to compact, such adoption shall apply to all other States then party to or who may subsequently become party to this compact. In the event that a State shall enter this compact with some States but not with others, the deposit of documents required by paragraph (a) of this article shall be effected only with those States to which the adopting State specifies an intention to be bound.

Article VII--Withdrawal.

(a) This compact shall continue in force and remain binding on a party State until such State shall withdraw therefrom. To be valid and effective, any withdrawal must be preceded by a formal notice in writing of 1 year from the appropriate authority of that State. Such notice shall be communicated to the same officer or agency in each party State with which the notice of adoption was deposited pursuant to article 6 of this compact. In the event that a State wishes to withdraw with respect to 1 or more States, but wishes to remain a party to this compact with other States party thereto, its notice of withdrawal shall be communicated only to those States with respect to which withdrawal is contemplated.

(b) Withdrawal shall not be effective as to service of process accomplished pursuant to this compact prior to the actual date of withdrawal.

(c) Any State receiving a notice of adoption from another State may by action of its executive head within a year from the receipt of such notice in the manner provided for withdrawal in paragraph (a) of this article specify its intention not to be bound to the State depositing such notice and such adoption thereupon shall not be binding upon the State so acting.

Article VIII--Severability and Construction.

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating State, or in the case of a component governmental unit, to the constitution of the State of which it is a part, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby; provided that if this compact shall be held invalid or contrary to the constitution of any government participating therein the compact shall remain in full force and effect as to the remaining governments and in full force and effect as to the government affected to all severable matters. It is the intent that the provisions of this compact shall be reasonably and liberally construed.

L.1957, c. 97, p. 187, s. 1, eff. June 21, 1957.



Section 2A:41A-2 - Receipt Of Documents By Secretary Of State; Duties

2A:41A-2. Receipt of documents by Secretary of State; duties
The Secretary of State is hereby designated as the officer to receive all documents deposited pursuant to articles 6 and 7 of the interpleader compact. The Secretary of State is also directed hereby to act as the repository for all such documents and to keep and make available upon request a complete list of the States with which this State is party to the interpleader compact, together with such other information as may be in his possession concerning the status of such compact in respect to enactment and withdrawals therefrom.

L.1957, c. 97, p. 192, s. 2.



Section 2A:41A-3 - Executive Head Defined; Duties Of Governor On Receipt Of Notice Of Adoption From Another State

2A:41A-3. Executive head defined; duties of governor on receipt of notice of adoption from another state
As used in paragraph (c) of article 7 of the interpleader compact, the phrase "executive head" shall mean the Governor of this State. In the event that the Governor shall take any action pursuant to paragraph (c) of article 7 of such interpleader compact, he shall promptly notify the Secretary of State and shall deposit with him copies of any and all official communications and documents relating to such action. The Governor shall take appropriate action pursuant to paragraph (c) of article 7 of the interpleader compact so as not to become party thereto with any State not recognized by the United States of America or with any State the features of whose legal system make the equitable operation of said compact impractical.

L.1957, c. 97, p. 192, s. 3.



Section 2A:42-1 - Landlord's Lien For Rent; Amount; Taking Goods Or Chattels To Satisfy

2A:42-1. Landlord's lien for rent; amount; taking goods or chattels to satisfy
No goods or chattels whatsoever, in or upon any real property leased for any term of life or lives, year or years, at will or otherwise, shall be liable to be taken, by virtue of any execution, attachment or other process, unless the party suing out the same shall, before the removal of such goods or chattels from the premises by virtue of such process, pay to the landlord of such premises all rent, not exceeding 1 year's rent, due for such premises at the time of the taking of such goods or chattels by virtue of such process, or which shall have accrued up to the day of the removal of the goods and chattels from the premises. If by the terms of the tenancy, the day of payment of the rent shall not have arrived, a rebate of interest shall be made on the sum not payable.

If the arrears of rent shall exceed 1 year's rent, the party at whose action such process is sued out may, upon paying the landlord 1 year's rent, proceed to execute his process.

The sheriff or other officer shall levy and pay to the plaintiff, as well the money so paid for rent as the money to be made by virtue of such process.

L.1951 (1st SS), c.344.



Section 2A:42-2 - Levy Subject To Landlord's Lien; Time Of Sale; Notice

2A:42-2. Levy subject to landlord's lien; time of sale; notice
If any goods or chattels, in or upon any real property as provided by section 2A:42-1 of this title, shall be taken by virtue of any execution, attachment or other process and removed from the premises, the same shall not be sold by the sheriff or other officer so taking and removing them until 10 days after such removal, and not then unless the party at whose action such goods or chattels are so taken shall, before the sale thereof, pay to the landlord of such premises, such sum as he may be entitled to receive for rent under the provisions of said section 2A:42-1, provided the landlord shall, before the expiration of the 10 days above-mentioned, give notice to the sheriff or other officer holding such process of the amount of rent in arrear, and claim the same. Such notice may be served by delivering the same to the sheriff or other officer, or by leaving a copy thereof at his usual place of abode.

L.1951 (1st SS), c.344.



Section 2A:42-3 - Goods And Chattels Removed Openly And In Daytime; Notice To Defendant

2A:42-3. Goods and chattels removed openly and in daytime; notice to defendant
No such goods and chattels shall be removed from the leased premises by the sheriff or other officer, except openly and in the daytime, and not then unless such officer shall, at the time of such removal, give notice thereof to the defendant, or, in his absence, to some person of his family residing on such premises, of such removal.

L.1951 (1st SS), c.344.



Section 2A:42-4 - Undertenant's Liability For Rent

2A:42-4. Undertenant's liability for rent
When premises shall be underlet by any tenant, the undertenant shall be liable to the lessor or landlord for the rent which shall accrue from and after notice in writing served for that purpose upon the undertenant, or which shall be unpaid by the undertenant at the time of such notice, and the lessor or landlord shall have all the remedy for the recovery of the same by distress; but the rent to be paid by such undertenant shall in no case exceed the amount agreed to be paid by the first tenant. If only a part of the premises shall be underlet, payment shall be required only for the part underlet, at a rate proportioned to the rent agreed to be paid by the first tenant or lessee.

L.1951 (1st SS), c.344.



Section 2A:42-5 - Holding Over By Tenant After Giving Notice Of Quitting; Double Rent Recoverable

2A:42-5. Holding over by tenant after giving notice of quitting; double rent recoverable
If a tenant of real estate shall give notice of his intention to quit the premises by him held at a time specified in such notice, and shall not deliver up the possession of such real estate at the time specified in the notice, such tenant, his executors or administrators, shall, from such time, pay to his landlord or lessor, his heirs or assigns, double the rent which he should otherwise have paid, to be levied, sued for and recovered at the same times and in the same manner as the single rent before the giving of such notice could be levied, sued for and recovered. Such double rent shall continue to be paid during all the time such tenant shall continue in possession after the giving of such notice.

L.1951 (1st SS), c.344.



Section 2A:42-6 - Willful Holding Over By Tenant After Expiration Of Term; Notice To Deliver Possession; Penalty

2A:42-6. Willful holding over by tenant after expiration of term; notice to deliver possession; penalty
When a tenant for any term or any other person coming into possession of any real estate by, from or under, or by collusion with such tenant, willfully holds over any such real estate after the determination of such term and after demand made and notice in writing for delivering the possession thereof, given by his landlord or lessor, or by the person to whom the remainder or reversion of such real estate shall belong, the person so holding over shall, for and during the time he so holds over or keeps the person entitled out of possession of such real estate pay to the person so kept out of possession, his executors, administrators or assigns, at the rate of double the yearly value of the real estate so detained, for so long a time as the same is detained. Such amount shall be recoverable by an action in any court of competent jurisdiction.

L.1951 (1st SS), c.344.



Section 2A:42-6.1 - Grace Period For Payment Of Rent

2A:42-6.1. Grace period for payment of rent
1.A person to whom rent is due and payable on the first of the month upon a lease or other agreement shall allow a period of five business days grace in which the rent due shall be paid. No delinquency or other late charge shall be made which includes the grace period of five business days.

As used in this section, "business day" means any day other than a Saturday, Sunday or State or federal holiday.

L.1976,c.100,s.1; amended 2001, c.142, s.1.



Section 2A:42-6.2 - Violations; Disorderly Persons

2A:42-6.2. Violations; disorderly persons
Any person violating the provisions of this act shall be a disorderly person.

L.1976, c. 100, s. 2, eff. Oct. 7, 1976.



Section 2A:42-6.3 - Applicability Of Act

2A:42-6.3. Applicability of act
3.The provisions of this act shall only be applicable to premises rented or leased by senior citizens receiving Social Security Old Age Pensions, Railroad Retirement Pensions or other governmental pensions in lieu of Social Security Old Age Pensions, and by recipients of Social Security Disability Benefits, Supplemental Security Income or benefits under Work First New Jersey.

L.1976,c.100,s.3; amended 2001, c.142, s.2.



Section 2A:42-7 - Action For Possession For Nonpayment Of Rent; Service Of Summons

2A:42-7. Action for possession for nonpayment of rent; service of summons
A landlord or lessor to whom 1 year's rent in arrear is due, and who shall have the right to re-enter the demised premises for nonpayment thereof, may without a formal demand or re-entry, institute an action for the possession of such premises. If the summons in the action cannot be served in the usual manner, the landlord or lessor may affix the same upon the demised premises in a conspicuous place thereon, which affixing shall be deemed legal service thereof. The service or affixing shall take the place of a demand and re-entry.

L.1951 (1st SS), c.344.



Section 2A:42-8 - Judgment And Execution Bar To Relief, Except Appeal

2A:42-8. Judgment and execution bar to relief, except appeal
A lessee or other person claiming or deriving title under a lease who suffers judgment in said action for possession and execution to be executed thereon, without paying the rent and arrears, together with costs and without filing any complaint for equitable relief within 6 months after the execution is executed, shall be barred and foreclosed from all relief or remedy other than by appeal from the judgment, and the landlord or lessor shall, from thenceforth hold the demised premises discharged from the lease.

L.1951 (1st SS), c.344.



Section 2A:42-9 - Dismissal On Payment Of Rent And Costs; Resumption Of Lease

2A:42-9. Dismissal on payment of rent and costs; resumption of lease
If the tenant or his assignee shall at any time before the trial in the action for possession of the demised premises, pay or tender to the lessor or landlord, his executor, administrator or attorney, or pay into the court where the action for possession of the demised premises shall be pending, all the rents and arrears, together with the costs, all further proceedings in the action shall be dismissed. If the lessee, his executors, administrators or assigns, shall be granted equitable relief, he shall have, hold and enjoy the demised lands, according to the lease thereof made, without a new lease being made to him, provided the court shall so adjudge.

L.1951 (1st SS), c.344.



Section 2A:42-10 - Rights Of Mortgagee; Payment Of Rent And Costs

2A:42-10. Rights of mortgagee; payment of rent and costs
Nothing contained in sections 2A:42-7 and 2A:42-8 of this title shall extend to bar the right of a mortgagee of such lease, or any part thereof, who shall not be in possession, if he shall, within 6 months after judgment is obtained and execution executed, pay all rent in arrear, costs and damages sustained by the lessor, or person entitled to the remainder or reversion and perform the covenants and agreements which on the part and behalf of the first lessee should be performed.

L.1951 (1st SS), c.344.



Section 2A:42-10.1 - Warrant Or Writ For Removal; Writ Of Possession; Issuance; Stays

2A:42-10.1. Warrant or writ for removal; writ of possession; issuance; stays
Notwithstanding any other provisions of law, in any action brought by a landlord against a tenant to recover possession of premises or unit used for dwelling purposes, to which this act is applicable, whether by summary dispossess proceedings, civil action for the possession of land, or otherwise, the judge of the court having jurisdiction shall use sound discretion in the issuance of a warrant or writ for removal or writ of possession, and if it shall appear that by the issuance of the warrant or writ the tenant will suffer hardship because of the unavailability of other dwelling accommodations the judge may stay the issuance of the warrant or writ and cause the same to issue at such time as he shall deem proper under the circumstances, but in no case shall such judge stay the issuance of any such warrant or writ for possession for a longer period than 6 months after the date of entry of the judgment of possession; provided, however, that in no case shall the issuance of the warrant or writ be stayed or the stay thereof be longer continued, as the case may be, if the tenant should (a) fail to pay to the landlord all arrears in rent and the amount that would have been payable as rent if the tenancy had continued, together with the accrued costs of the action; or (b) during the stay, fail to continue to pay to the landlord the amount of rent that would be due if the tenancy had continued; or (c) during the stay, become so disorderly as to destroy the peace and quiet of the other tenants living in the same building or in the neighborhood; or (d) during the stay, willfully destroy, damage or injure the premises.

L.1956, c. 81, p. 168, s. 1.



Section 2A:42-10.2 - Rent Payments Not To Create New Tenancy

2A:42-10.2. Rent payments not to create new tenancy
In no event shall any payment made by the tenant to the landlord for continued occupancy of any premises or unit, as provided in section 1 of this act, be deemed to create a new tenancy.

L.1956, c. 81, p. 169, s. 2.



Section 2A:42-10.3 - Applicability

2A:42-10.3. Applicability
This act shall be applicable only to those premises or units which on June 30, 1956, shall be subject to rent controls pursuant to the State Rent Control Act of 1953, as amended and supplemented, and municipal ordinances enacted thereunder and to any action or proceeding by a landlord against a tenant to recover possession of any such premises or unit.

L.1956, c. 81, p. 169, s. 3.



Section 2A:42-10.4 - Repealer

2A:42-10.4. Repealer
"An act concerning the issuance of warrants for removal and writs of possession in actions to recover possession of premises used for dwelling purposes," approved April 11, 1949, is repealed.

L.1956, c. 81, p. 170, s. 4.



Section 2A:42-10.5 - Effective Date

2A:42-10.5. Effective date
This act shall take effect June 30, 1956.

L.1956, c. 81, p. 170, s. 5. Amended by L.1958, c. 90, p. 534, s. 1; L.1959, c. 27, p. 118, s. 1, eff. May 11, 1959.



Section 2A:42-10.6 - Judge To Use Sound Discretion In Issuing Warrants Or Writs For Removal Or Writs Of Possession; Stay Of Issuance; Limitation

2A:42-10.6. Judge to use sound discretion in issuing warrants or writs for removal or writs of possession; stay of issuance; limitation
1. Notwithstanding any other provisions of law, in any action brought by a landlord against a tenant to recover possession of premises or unit used for dwelling purposes, to which this act is applicable, whether by summary dispossess proceedings, civil action for the possession of land, or otherwise, the judge of the court having jurisdiction shall use sound discretion in the issuance of a warrant or writ for removal or writ of possession, and if it shall appear that by the issuance of the warrant or writ the tenant will suffer hardship because of the unavailability of other dwelling accommodations the judge may stay the issuance of the warrant or writ and cause the same to issue at such time as he shall deem proper under the circumstances, but in no case shall such judge stay the issuance of any such warrant or writ for possession for a longer period than 6 months after the date of entry of the judgment of possession; provided, however, that in no case shall the issuance of the warrant or writ be stayed or the stay thereof be longer continued, as the case may be, if the tenant should (a) fail to pay to the landlord all arrears in rent and the amount that would have been payable as rent if the tenancy had continued, together with the accrued costs of the action; or (b) during the stay, fail to continue to pay to the landlord the amount of rent that would be due if the tenancy had continued; or (c) during the stay, become so disorderly as to destroy the peace and quiet of the other tenants living in the same building or in the neighborhood; or (d) during the stay, willfully destroy, damage or injure the premises.

L.1957,c.110,s.1.



Section 2A:42-10.7 - Rent Payments Not To Create New Tenancy

2A:42-10.7. Rent payments not to create new tenancy
In no event shall any payment made by the tenant to the landlord for continued occupancy of any premises or unit, as provided in section 1 of this act, be deemed to create a new tenancy.

L.1957, c. 110, p. 215, s. 2.



Section 2A:42-10.8 - Applicability

2A:42-10.8. Applicability
This act shall apply to all actions and proceedings by a landlord against a tenant to recover possession of premises used for dwelling purposes for which warrants or writs of removal shall not have been satisfied, but this act shall not be operative as to any premises under rent control.

L.1957, c. 110, p. 215, s. 3.



Section 2A:42-10.9 - Effective Date

2A:42-10.9. Effective date
This act shall take effect immediately.

L.1957, c. 110, p. 215, s. 4. Amended by L.1958, c. 90, p. 534, s. 2; L.1959, c. 27, p. 118, s. 2, eff. May 11, 1959.



Section 2A:42-10.10 - Reprisal As Unlawful Grounds For Civil Action For Re-entry; Action For Damages Or Other Appropriate Relief By Tenant

2A:42-10.10. Reprisal as unlawful grounds for civil action for re-entry; action for damages or other appropriate relief by tenant
No landlord of premises or units to which this act is applicable shall serve a notice to quit upon any tenant or institute any action against a tenant to recover possession of premises, whether by summary dispossess proceedings, civil action for the possession of land, or otherwise:

a. As a reprisal for the tenant's efforts to secure or enforce any rights under the lease or contract, or under the laws of the State of New Jersey or its governmental subdivisions, or of the United States; or

b. As a reprisal for the tenant's good faith complaint to a governmental authority of the landlord's alleged violation of any health or safety law, regulation, code or ordinance, or State law or regulation which has as its objective the regulation of premises used for dwelling purposes; or

c. As a reprisal for the tenant's being an organizer of, a member of, or involved in any activities of, any lawful organization; or

d. On account of the tenant's failure or refusal to comply with the terms of the tenancy as altered by the landlord, if the landlord shall have altered substantially the terms of the tenancy as a reprisal for any actions of the tenant set forth in subsection a, b, and c of section 1 of this act. Substantial alteration shall include the refusal to renew a lease or to continue a tenancy of the tenant without cause.

Under subsection b of this section the tenant shall originally bring his good faith complaint to the attention of the landlord or his agent and give the landlord a reasonable time to correct the violation before complaining to a governmental authority.

A landlord shall be subject to a civil action by the tenant for damages and other appropriate relief, including injunctive and other equitable remedies, as may be determined by a court of competent jurisdiction in every case in which the landlord has violated the provisions of this section.

L.1970, c. 210, s. 1, eff. Sept. 30, 1970.



Section 2A:42-10.11 - Grounds For Judgment For Tenant In Unlawful Action For Possession By Landlord

2A:42-10.11. Grounds for judgment for tenant in unlawful action for possession by landlord
In any action brought by a landlord against a tenant to recover possession of premises or units to which this act is applicable, whether by summary dispossess proceedings, civil action for the possession of land, or otherwise, judgment shall be entered for the tenant if the tenant shall establish that the notice to quit, if any, or the action to recover possession was intended for any of the reasons set forth in subsections a, b, c, or d of section 1 of this act.

L.1970, c. 210, s. 2, eff. Sept. 30, 1970.



Section 2A:42-10.12 - Rebuttable Presumption; Notice To Quit Or Alteration Of Tenancy As Reprisal

2A:42-10.12. Rebuttable presumption; notice to quit or alteration of tenancy as reprisal
In any action or proceeding instituted by or against a tenant, the receipt by the tenant of a notice to quit or any substantial alteration of the terms of the tenancy without cause after:

a. The tenant attempts to secure or enforce any rights under the lease or contract, or under the laws of the State of New Jersey, or its governmental subdivisions, or of the United States; or

b. The tenant, having brought a good faith complaint to the attention of the landlord and having given him a reasonable time to correct the alleged violation, complains to a governmental authority with a report of the landlord's alleged violation of any health or safety law, regulation, code or ordinance; or

c. The tenant organizes, becomes a member of, or becomes involved in any activities of, any lawful organization; or

d. Judgment under section 2 of this act is entered for the tenant in a previous action for recovery of premises between the parties; shall create a rebuttable presumption that such notice or alteration is a reprisal against the tenant for making such attempt, report, complaint, or for being an organizer of, a member of, or involved in any activities of, any lawful organization. No reprisal shall be presumed under this section based upon the failure of a landlord to renew a lease or tenancy when so requested by a tenant if such request is made sooner than 90 days before the expiration date of the lease or tenancy, or the renewal date set forth in the lease agreement, whichever later occurs.

L.1970, c. 210, s. 3, eff. Sept. 30, 1970.



Section 2A:42-10.13 - Application Of Act To Rental Premises For Dwelling Purposes

2A:42-10.13. Application of act to rental premises for dwelling purposes
This act shall apply to all rental premises or units used for dwelling purposes except owner-occupied premises with not more than two rental units. Mobile home spaces and mobile homes shall constitute rental premises under this act.

L.1970, c. 210, s. 4, eff. Sept. 30, 1970. Amended by L.1975, c. 124, s. 1, eff. June 5, 1975.



Section 2A:42-10.14 - Severability

2A:42-10.14. Severability
If any provision of this act or the application thereof to any person or circumstances or the exercise of any power or authority thereunder is held invalid or contrary to law, such holding shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or applications or affect other exercises of power or authority under said provisions not contrary to law, and to this end the provisions of this act are declared to be severable.

L.1970, c. 210, s. 6, eff. Sept. 30, 1970.



Section 2A:42-10.15 - Short Title

2A:42-10.15. Short title
This act shall be known and may be cited as "The Fair Eviction Notice Act."

L.1974, c. 47, s. 1.



Section 2A:42-10.16 - Warrant For Possession; Execution.

2A:42-10.16 Warrant for possession; execution.

2.In any proceeding for the summary dispossession of a tenant, warrant for possession issued by a court of appropriate jurisdiction:

a.Shall include a notice to the tenant of any right to apply to the court for a stay of execution of the warrant, together with a notice advising that the tenant may be eligible for temporary housing assistance or other social services and that the tenant should contact the appropriate county welfare agency, at the address and telephone number given in the notice, to determine eligibility;

b.Shall be executed not earlier than the third day following the day of personal service upon the tenant by the appropriate court officer. In calculating the number of days hereby required, Saturday, Sunday and court holidays shall be excluded;

c.Shall be executed during the hours of 8 a.m. to 6 p.m., unless the court, for good cause shown, otherwise provides in its judgment for possession;

d.Shall state the earliest date and time that the warrant may be executed, and also shall state that the warrant shall only be executed by an officer of the court; and

e.Shall include a notice that it is illegal as a disorderly person's offense for a landlord to padlock or otherwise block entry to a rental premises while a tenant is still in possession of the premises unless such action is done in accordance with a distraint action involving a non-residential premises as permitted by law; shall state that removal of a tenant's belongings from a premises by a landlord after the eviction of a tenant may be done only in accordance with the provisions of P.L.1999, c.340 (C.2A:18-72 et al.); shall contain a concise summary of the provisions of this section and section 3 of P.L.2005, c.219 (C.2C:33-11.1) with special emphasis placed on the duties and obligations of law enforcement officers under those sections of law; and shall advise the occupant of the right to file a court proceeding pursuant to N.J.S.2A:39-1 et seq.

Whenever a written notice, in accordance with the provisions of subsection a. of this section, is given to the tenant by the court, this shall constitute personal service in accordance with the provisions of subsection b. of this section.

At the time a warrant for possession is lawfully executed, the court officer involved shall prepare a statement of "Execution of Warrant for Possession" and shall immediately deliver the statement to the landlord or the landlord's representative by personal service. The court officer shall deliver a copy of the statement to the tenant by personal service, however, if it cannot be personally served, it may be delivered in the manner provided under N.J.S.2A:18-54. The statement shall also be affixed to the door to the unit to which the warrant applies. The statement shall identify the warrant, the date of issuance of the warrant, the court and judge who issued the warrant, the date and time of execution of the warrant, and the name, signature and position of the person executing the warrant.

The Superior Court, Law Division, Special Civil Part shall retain jurisdiction for a period of 10 days subsequent to the actual execution of the warrant for possession for the purpose of hearing applications by the tenant for lawful relief.

L.1974,c.47,s.2; amended 1984, c.180, s.11; 1991, c.91, s.87; 2005,c.319,s.2.



Section 2A:42-10.17 - Warrant For Removal; Disorderly Or Destructive Residential Seasonal Tenant

2A:42-10.17. Warrant for removal; disorderly or destructive residential seasonal tenant
The provisions of any other law to the contrary notwithstanding, in any action alleging habitual violation of section 2b. of P.L.1974, c. 49 (C. 2A:18-61.1b.), or violation of section 2c. of P.L.1974, c. 49 (C. 2A:18-61.1c.), brought by a landlord against a tenant to recover possession of any furnished unit leased or rented for seasonal use in any premises of five or fewer units, the court having jurisdiction shall issue a warrant for removal within 2 days from judgment for possession. Such a warrant for removal may be stayed only upon consent by the landlord. For the purposes of this act "seasonal use" means use for a term of not more than 125 consecutive days for residential purposes by a person having a permanent place of residence elsewhere. "Seasonal use" does not mean use as living quarters for seasonal, temporary or migrant farm workers in connection with any work or place where work is being performed. The landlord shall have the burden of proving that the use of the unit is seasonal.

L.1979, c. 392, s. 2, eff. Feb. 6, 1980.



Section 2A:42-11 - Action For Rent

2A:42-11. Action for rent
A person to whom rent is due upon a lease or other agreement may bring an action for such rent whether the term of the letting be for a definite term or for life or otherwise.

L.1951 (1st SS), c.344.



Section 2A:42-12 - Death Of Tenant For Life; Remedy For Recovery Of Rent

2A:42-12. Death of tenant for life; remedy for recovery of rent
When a tenant for life shall die before or on the day on which rent was reserved or made payable, upon a lease of real estate which determined on the death of the tenant for life, the executors or administrators of the tenant for life may in an action recover from the undertenant of the real estate, the whole, if the tenant for life dies on the day the same was made payable, or if before that day, then a proportion thereof, according to the time the life tenant lived in which the rent was growing due, making all just allowances or a proportional part thereof, respectively.

L.1951 (1st SS), c.344.



Section 2A:42-13 - Action For Use And Occupation; Parol Agreement For Rent

2A:42-13. Action for use and occupation; parol agreement for rent
The landlord, his heirs or assigns, may, where the agreement is not in writing, recover a reasonable satisfaction for the real estate, held or occupied by the defendant, in an action for the use and occupation of what was so held or enjoyed.

No such action shall be defeated by a parol lease or agreement whereon a certain rent was reserved, but no damages may be recovered in excess of the amount of the rent so reserved.

L.1951 (1st SS), c.344.



Section 2A:42-74 - Legislative Findings

2A:42-74. Legislative findings
The Legislature finds:

(a) Many citizens of the State of New Jersey are required to reside in multiple dwelling units which fail to meet minimum standards of safety and sanitation and are compelled to pay rents disproportionate to the value of the facilities and services received;

(b) It is essential to the health, safety and general welfare of the people of the State that owners of substandard multiple dwelling units be encouraged to provide safe and sanitary housing accommodations for the public to whom such accommodations are offered;

(c) It is necessary, in order to insure the improvement of substandard multiple dwelling units, to authorize the governing bodies of municipalities to enact and impose rent controls on substandard multiple dwelling units until such dwelling units satisfy minimum standards of safety and sanitation.

L.1966, c. 168, s. 1, eff. June 18, 1966.



Section 2A:42-75 - Definitions

2A:42-75. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, unless a different meaning clearly appears from the context.

(a) "Public officer" shall mean the officer, officers, board or body who is or are authorized by ordinances adopted hereunder to exercise the powers prescribed by such ordinances and by this act.

(b) "Owner" shall mean the holder or holders of the title in fee simple.

(c) "Parties in interest" shall mean all individuals, associations and corporations who have interests of record in a multiple dwelling, and who are in actual possession thereof and any person authorized to receive rents payable for housing space in a multiple dwelling.

(d) "Multiple dwelling" means and includes any building or structure and land appurtenant thereto containing 3 or more apartments or rented or offered for rent to 3 or more tenants or family units.

(e) "Housing space" means that portion of a multiple dwelling rented or offered for rent for living or dwelling purposes in which cooking equipment is supplied, and includes all privileges, services, furnishings, furniture, equipment, facilities, and improvements connected with the use or occupancy of such portion of the property. The term shall not mean or include public housing or dwelling space in any hotel, motel or established guest house, commonly regarded as a hotel, motel or established guest house, as the case may be, in the community in which it is located.

(f) "Bureau of Housing" means the Bureau of Housing in the State Department of Conservation and Economic Development.

(g) "Substandard multiple dwelling" means any multiple dwelling determined to be substandard by the public officer.

L.1966, c. 168, s. 2.



Section 2A:42-76 - Promulgation Of State Housing Code; Scope Of Standards

2A:42-76. Promulgation of state housing code; scope of standards
Within 60 days following the effective date of this act the Bureau of Housing shall promulgate a State Housing Code which shall be effective in any municipality adopting an ordinance under this act. Said code shall set standards consistent with minimum health and safety requirements and covering, but not limited to, matters such as water supply, plumbing, garbage storage, lighting, ventilation, heating, egress, maintenance and use and occupancy.

L.1966, c. 168, s. 3.



Section 2A:42-77 - Authority To Adopt Ordinance Regulating Rents And Possession Of Space In Substandard Multiple Dwellings; Provisions

2A:42-77. Authority to adopt ordinance regulating rents and possession of space in substandard multiple dwellings; provisions
Whenever the governing body of a municipality finds that the health and safety of residents of that municipality are impaired or threatened by the existence of substandard multiple dwellings, it may adopt an ordinance setting forth such a finding and providing for the regulation of rents and the possession of rental space in substandard multiple dwellings. Such ordinance shall include in its provisions that:

(a) A public officer be designated or appointed to exercise the powers prescribed by the ordinance.

(b) Whenever it appears by preliminary investigation that a multiple dwelling is substandard the public officer shall cause a complaint to be served upon the owner of and parties in interest in such multiple dwelling, stating the reasons why said multiple dwelling is deemed to be substandard and setting a time and place for hearing before the public officer. The owners and parties in interest shall be given the right to file an answer and to appear and give testimony. The rules of evidence shall not be controlling in hearings before the public officer.

(c) If, after notice and hearing, the public officer determines the multiple dwelling under consideration is substandard he shall state his findings in writing and shall issue and cause to be served upon the owner or other person entitled to receive said rents an order requiring that such repairs, alterations or improvements necessary to bring such property up to minimum standards be made within a reasonable time.

(d) Failure to complete such repairs, alterations or improvements within a reasonable time as fixed by the public officer shall be cause to impose rent control on the substandard multiple dwelling.

(e) In establishing maximum rents which may be charged for housing space in a multiple dwelling subject to rent control, the permissible rents shall be sufficient to provide the owner or other person entitled to receive said rents with a fair net operating income from the multiple dwelling. The net operating income shall not be considered less than fair if it is 20% or more of the annual income in the case of a multiple dwelling containing less than 5 dwelling units or is 15% or more in the case of a multiple dwelling containing 5 or more dwelling units. In determining the fair net operating income, the public officer shall consider the following items of expense: heating fuel, utilities, payroll, janitorial materials, real estate taxes, insurance, interior painting and decorating, depreciation, and repairs and replacements and additions to furniture and furnishings which expenses shall be deducted from the annual income derived from the multiple dwelling. All items of expense and the amount of annual income shall be certified by the owner or other person entitled to receive said rents on forms provided by the public officer.

(f) The imposition of rent control on any substandard multiple dwelling shall not operate to impair leases existing at the time of the adoption of an ordinance under this act, but shall take effect at the expiration of the term of any such lease and shall remain in effect thereafter so long as the multiple dwelling is subject to rent control.

(g) It shall be unlawful for any person to demand or receive any rent in excess of the maximum rent established for housing space in multiple dwelling subject to rent control or to demand possession of the space or evict a tenant for refusal to pay rent in excess of the established maximum rent. The owner or other person entitled to receive said rents shall not be prevented, however, from exercising his rights to obtain possession of housing space from a tenant as a result of the tenant's violation of law or contract and the owner or other person entitled to receive said rents shall be provided reasonable grounds to obtain possession of premises for his own personal use and occupancy and for purposes of substantially altering, remodeling or demolishing the multiple dwelling.

(h) Whenever the public officer finds that a multiple dwelling subject to rent control is no longer substandard, he shall so inform the governing body and rent control on said multiple dwelling shall be removed.

L.1966, c. 168, s. 4.



Section 2A:42-78 - Registration Of Owners And Management Of Multiple Dwellings

2A:42-78. Registration of owners and management of multiple dwellings
Any ordinance adopted under this act may provide for the registration of the owners and management of every multiple dwelling in the municipality. Such registration shall be with the clerk of the municipality upon forms prescribed by and furnished by the municipality. Every such registration form shall include the name and address of the owner and the name and address of an agent in charge of the premises residing in the municipality.

L.1966, c. 168, s. 5.



Section 2A:42-84.1 - Definitions

2A:42-84.1. Definitions
As used in this act:

a. "Completion of construction" means issuance of a certificate of occupancy pursuant to section 15 of the "State Uniform Construction Code Act," P.L. 1975, c. 217 (C. 52:27D-133);

b. "Constructed" means constructed, erected or converted but excludes rehabilitation of premises rented previously for residential purposes without an intervening use for other purposes for a period of at least two years prior to conversion. Mere vacancy shall not be considered an intervening use for the purposes of this subsection;

c. "Constructed after the effective date of this act" means constructed pursuant to a construction permit issued on or after the effective date of this act;

d. "Constructed for senior citizens" means constructed under a governmental program restricting occupancy of at least 90% of the dwelling units to senior citizens and any members of their immediate households or their occupant surviving spouses, or constructed as a retirement subdivision or retirement community as defined in the "Retirement Community Full Disclosure Act," P.L. 1969, c. 215 (C. 45:22A-1 et seq.);

e. "Multiple dwelling" means any building or structure and land appurtenant thereto containing four or more dwelling units, other than dwelling units constructed for occupation by senior citizens, rented or offered for rent to four or more tenants or family units;

f. "Period of amortization" means the time during which the principal amount of the mortgage loan and interest thereon would be paid entirely through periodic payments, whether or not the term of the mortgage loan is for a shorter period concluding with a balloon payment; and

g. "Senior citizens" means persons 62 years of age or older.

L. 1987, c. 153, s. 1.



Section 2A:42-84.2 - Applicability Of Municipal Rent Control Ordinances

2A:42-84.2. Applicability of municipal rent control ordinances
2. a. In any municipality which has enacted or which hereafter enacts a rent control or rent leveling ordinance, other than under the authority of P.L.1966, c.168 (C.2A:42-74 et seq.), those provisions of the ordinance which limit the periodic or regular increases in base rentals of dwelling units shall not apply to multiple dwellings constructed after the effective date of this act, for a period of time not to exceed the period of amortization of any initial mortgage loan obtained for the multiple dwelling, or for 30 years following completion of construction, whichever is less.

b.In the event that there is no initial mortgage financing, the period of exemption from a rent control or rent leveling ordinance shall be 30 years from the completion of construction.

L.1987,c.153,s.2; amended 1999, c.291, s.1.



Section 2A:42-84.3 - Notice Of Exemption To Tenants

2A:42-84.3. Notice of exemption to tenants
The owner of any multiple dwelling exempted from a rent control or rent leveling ordinance pursuant to this act, shall, prior to entering into any lease with a person for tenancy of any premises located in the multiple dwelling, furnish the prospective tenant with a written statement that the multiple dwelling in which the premises is located is exempt from rent control or rent leveling for such time as may remain in the exemption period. Each lease offered to a prospective tenant for any dwelling unit therein during the period the multiple dwelling is so exempted shall contain a provision notifying the tenant of the exemption.

L. 1987, c. 153, s. 3.



Section 2A:42-84.4 - Filing Of Owner's Claim Of Exemption

2A:42-84.4. Filing of owner's claim of exemption
The owner of any multiple dwelling claiming an exemption from a rent control or rent leveling ordinance pursuant to this act shall file with the municipal construction official, at least 30 days prior to the issuance of a certificate of occupancy for the newly constructed multiple dwelling, a written statement of the owner's claim of exemption from an ordinance under this act, including therein a statement of the date upon which the exemption period so claimed shall commence, such information as may be necessary to effectively locate and identify the multiple dwelling for which the exemption is claimed, and a statement of the number of rental dwelling units in the multiple dwelling for which the exemption is claimed. The owner shall, at least 30 days prior to the date of the termination of the exemption period afforded pursuant to this act, file with the municipal construction official a notice of the date of termination of the exemption period for the affected multiple dwelling.

L. 1987, c. 153, s. 4.



Section 2A:42-84.5 - Exemptions From Rent Control, Leveling, Stabilization; Legislative Intent

2A:42-84.5. Exemptions from rent control, leveling, stabilization; legislative intent
5. a. It is the intent of P.L.1987, c.153 (C.2A:42-84.1 et seq.), that the exemption from rent control or rent leveling ordinances afforded under P.L.1987, c.153 (C.2A:42-84.1 et seq.) shall apply to any form of rent control, rent leveling or rent stabilization, whether adopted now or in the future, and by whatever name or title adopted, which would limit in any manner the periodic or regular increases in base rentals of dwelling units of multiple dwellings constructed after the effective date of P.L.1987, c.153 (C.2A:42-84.1 et seq.). No municipality, county or other political subdivision of the State, or agency or instrumentality thereof, shall adopt any ordinance, resolution, or rule or regulation, or take any other action, to limit, diminish, alter or impair any exemption afforded pursuant to P.L.1987, c.153 (C.2A:42-84.1 et seq.).

b.The Legislature deems it to be necessary for the public welfare to increase the supply of newly constructed rental housing to meet the need for such housing in New Jersey. In an effort to promote this new construction, the Legislature enacted P.L.1987, c.153 (C.2A:42-84.1 et seq.), the purpose of which was to exempt new construction of rental multiple dwelling units from municipal rent control so that the municipal rent control or rent leveling ordinances would not deter the new construction. Although this legislation was initially made effective only for a temporary five-year period, it was expanded for a second five-year period by P.L.1992, c.206 until 1997, and then in that year made permanent by P.L.1997, c.56. At the time P.L.1987, c.153 (C.2A:42-84.1 et seq.) was introduced, the uniform method of financing construction of new apartments was through project-based mortgage loans. There was little, if any, new construction financed in any other way. Recently, however, there has been increased utilization of Real Estate Investment Trusts (REITs) and other public companies which could potentially be an important new source of construction of rental housing in New Jersey. These entities generally do not utilize project-based mortgages but instead obtain comprehensive financing not secured by individual mortgages as a more efficient and lower cost means of financing new construction. There has been confusion as to whether new construction undertaken by REITs and other such entities would be exempted from municipal rent control under the terms of section 2 of P.L.1987, c.153 (C.2A:42-84.2) when there is no initial mortgage financing. To eliminate any confusion and to facilitate the construction of new rental units for which there is no initial mortgage financing, section 1 of P.L.1999, c.291 amends section 2 of P.L.1987, c.153 (C.2A:42-84.2) to add a subsection b. to that section in order to clarify the Legislature's intent of providing an exemption from municipal rent control ordinances, except those adopted under the authority of P.L.1966, c.168 (C.2A:42-74 et seq.), by specifying that the period of time for exemption from rent control in such instances shall be 30 years following completion of construction.

L.1987,c.153,s.5; amended 1999, c.291, s.2.



Section 2A:42-84.6 - Construction Of Multiple Dwellings Encouraged

2A:42-84.6. Construction of multiple dwellings encouraged
It is the intent of this act to establish an experimental program whereby the construction of multiple dwellings in this State shall be encouraged, and the marketability of those multiple dwellings shall be maintained, to the greatest extent economically possible, through the exemption by law of newly constructed multiple dwellings from rent control, rent leveling and rent stabilization ordinances. The Legislature, therefore, declares it to be public policy of this State that, within the limitations imposed by this act, the exemptions granted under this act shall not be limited, diminished, altered, or impaired during the period of exemption afforded, in order to maintain in this respect a predictable environment within which the financing, construction and marketing of new multiple dwellings can occur, and to permit the Legislature to evaluate the results of the experimental program after a specified period of time during which the program shall have been given a fair opportunity for success, and during which the coherence of the statutory scheme establishing the program has been preserved.

L. 1987, c. 153, s. 6.



Section 2A:42-85 - Findings

2A:42-85. Findings
The Legislature finds:

a. Many citizens of the State of New Jersey are required to reside in dwelling units which fail to meet minimum standards of safety and sanitation;

b. It is essential to the health, safety and general welfare of the people of the State that owners of substandard dwelling units be encouraged to provide safe and sanitary housing accommodations for the public to whom such accommodations are offered;

c. It is necessary, in order to insure the improvement of substandard dwelling units, to authorize the tenants dwelling therein to deposit their rents with a court appointed administrator until such dwelling units satisfy minimum standards of safety and sanitation;

d. It is necessary to establish an efficient procedure whereby public officers, tenants and utility companies may act to stop and prevent wrongful diversion of utility services and thereby protect both the utility companies and their customers from fraud.

L. 1971, c. 224, s. 1, eff. June 21, 1971. Amended by L. 1985, c. 411, s. 1, eff. Jan. 13, 1986.



Section 2A:42-86 - Definitions

2A:42-86. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings, unless a different meaning clearly appears from the context.

a. "Public officer" shall mean the officer, officers, board or body who is or are authorized by the governing body of a municipality to supervise the physical condition of dwellings within such municipality pursuant to this act.

b. "Owner" shall mean the holder or holders of the title in fee simple.

c. "Parties in interest" shall mean all individuals, associations and corporations who have interests of record in a dwelling, and who are in actual possession thereof and any person authorized to receive rents payable for housing space in a dwelling.

d. "Dwelling" means and includes all rental premises or units used for dwelling purposes except owner-occupied premises with not more than two rental units.

e. "Housing space" means that portion of a dwelling rented or offered for rent for living or dwelling purposes in which cooking equipment is supplied, and includes all privileges, services, furnishings, furniture, equipment, facilities, and improvements connected with the use or occupancy of such portion of the property. The term shall not mean or include public housing or dwelling space in any hotel, motel or established guest house, commonly regarded as a hotel, motel or established guest house, as the case may be, in the community in which it is located.

f. (Deleted by amendment, P.L. 1985, c. 411.)

g. (Deleted by amendment, P.L. 1985, c. 411.)

h. "Substandard dwelling" means any dwelling determined to be substandard by the public officer.

i. "State Housing Code" means the code adopted by the Department of Community Affairs pursuant to P.L. 1966, c. 168 (C. 2A:42-74 et seq.).

j. "Utility company" means a public utility, as defined in R.S. 48:2-13, or a municipality, county, water district, authority or other public agency, which provides electric, gas or water utility service.

L. 1971, c. 224, s. 2, eff. June 21, 1971. Amended by L. 1985, c. 411, s. 2, eff. Jan. 13, 1986.



Section 2A:42-87 - Deposit Of Rents Into Court

2A:42-87. Deposit of rents into court
A proceeding by a public officer, tenant, or tenants of a dwelling for a judgment directing the deposit of rents into court and their use for the purpose of remedying conditions in substantial violation of the standards of fitness for human habitation established under the State or local housing codes or regulations or a proceeding by a public officer, a tenant whose utility service has been diverted or a utility company for a judgment directing the deposit of rents into court and their use for correcting any wrongful diversion of utility service in a dwelling may be maintained in a court of competent jurisdiction. The place of trial of the proceeding shall be within the county in which the real property or a portion thereof from which the rents issue is situated. In cases involving real property located in municipalities in counties of the first class that have established full-time municipal housing courts, the proceedings may be brought in the municipal housing court of the municipality in which the property is located.

L. 1971, c. 224, s. 3, eff. June 21, 1971. Amended by L. 1983, c. 207, s. 3, eff. June 10, 1983; L. 1985, c. 411, s. 3, eff. Jan. 13, 1986; L. 1986, c. 125, s. 4, eff. Oct. 9, 1986.



Section 2A:42-88 - Grounds For Action

2A:42-88. Grounds for action
a. The public officer or any tenant occupying a dwelling may maintain a proceeding as provided in this act, upon the grounds that there exists in such dwellings or in housing space thereof a lack of heat or of running water or of light or of electricity or of adequate sewage disposal facilities, or any other condition or conditions in substantial violation of the standards of fitness for human habitation established under the State or local housing or health codes or regulations or any other condition dangerous to life, health or safety.

b. A public officer, a tenant whose utility service has been diverted or a utility company providing electric, gas or water utility service to a dwelling may maintain a proceeding as provided in this act upon the grounds (1) that there exists in these dwellings or in housing space thereof a wrongful diversion of electric, gas or water utility service by the owner or owners or other party from a tenant of the dwelling without the consent of the tenant, or the use by the owner or other party in the dwelling without the tenant's consent of electric, gas or water utility service that is being charged to the tenant, and (2) that the owner has been notified by either a public officer, a tenant whose utility service has been diverted or a utility company of the wrongful diversion or unconsented use by certified mail and has failed to take necessary action to correct or eliminate the wrongful diversion or unconsented use within 30 days of receipt of such notice. If an owner fails or refuses to accept a notice sent by certified mail, the date of receipt shall be deemed to be the third day after mailing, provided the notice was sent to the owner at an address to which the owner's utility bills or municipal tax bills are sent.

L. 1971, c. 224, s. 4, eff. June 21, 1971. Amended by L. 1985, c. 411, s. 4, eff. Jan. 13, 1986.



Section 2A:42-89 - Institution Of Action; Service And Notice Of Petition

2A:42-89. Institution of action; service and notice of petition
a. A proceeding prescribed by this act shall be commenced by the service of a petition and notice of a petition. A notice of petition may be issued only by a judge or a clerk of the court.

b. Notice of the proceeding shall be given to the nonpetitioning tenant occupying the dwelling by affixing a copy of the petition upon a conspicuous part of the subject dwelling.

L.1971, c. 224, s. 5, eff. June 21, 1971.



Section 2A:42-90 - Contents Of Petition

2A:42-90. Contents of petition
The petition shall:

a. Set forth material facts showing that there exists in such dwelling or any housing space thereof one or more of the following: (1) a lack of heat or of running water or of light or electricity or of adequate sewage disposal facilities; (2) a wrongful diversion of electric, gas, or water utility service by the owner or other party from the tenant of the dwelling without the consent of the tenant; (3) the use by the owner or other party in the dwelling without the tenant's consent of electric, gas, or water utility service that is being charged to the tenant; (4) any other condition or conditions in substantial violation of the standards of fitness for human habitation established under the State or local housing or health codes or regulations; or (5) any other condition dangerous to life, health or safety.

b. Set forth that the facts shown in subsection a. of this section have been brought to the attention of the owner or any individual designated by him as the manager of said dwelling and that he has failed to take any action thereon within a reasonable period.

c. Set forth that the petitioner is a tenant of the subject dwelling or is the public officer of the municipality in which the subject dwelling is located, or, in a case involving wrongful diversion or unconsented use of utility services, that the petitioner is a public officer, a tenant whose utility service has been wrongfully diverted or a utility company providing utility services to the dwelling.

d. Set forth a brief description of the nature of the work required to remove or remedy the condition and an estimate as to the cost thereof.

e. Set forth the amount of rent due from each petitioning tenant, if any, monthly.

f. State the relief sought.

L. 1971, c. 224, s. 6, eff. June 21, 1971. Amended by L. 1985, c. 411, s. 5, eff. Jan. 13, 1986.



Section 2A:42-91 - Defenses To Action

2A:42-91. Defenses to action
It shall be a sufficient defense to the proceeding, if the owner or any mortgagee or lienor of record establishes that:

a. The condition or conditions alleged in the petition did not in fact exist or that such condition or conditions have been removed or remedied; or

b. Such condition or conditions have been caused maliciously or by abnormal or unusual use by a petitioning tenant or tenants or members of the family or families of such petitioner or petitioners.

c. Any tenant or resident of the dwelling has refused entry to the owner or his agent to a portion of the premises for the purpose of correcting such condition or conditions.

L.1971, c. 224, s. 7, eff. June 21, 1971.



Section 2A:42-92 - Judgment; Service Upon Nonpetitioning Tenants; Deposit Of Rents With Clerk Of Court

2A:42-92. Judgment; service upon nonpetitioning tenants; deposit of rents with clerk of court
The court shall proceed in a summary manner and shall render a judgment either:

a. Dismissing the petition for failure to affirmatively establish the allegations thereof or because of the affirmative establishment by the owner or a mortgagee or lienor of record of a defense or defenses specified in this act; or

b. Directing that (1) the rents due on the date of the entry of such judgment from the petitioning tenant, if any, and the rents due on the dates of service of the judgment on all other tenants occupying such dwelling, from such other tenants, shall be deposited with the clerk of the court; (2) any rents to become due in the future from such petitioner and from all other tenants occupying such dwelling shall be deposited with such clerk as they fall due; (3) such deposited rents shall be used, subject to the court's direction, to the extent necessary to remedy the condition or conditions alleged in the petition and (4) upon the completion of such work in accordance with such judgment, any remaining surplus shall be turned over to the owner, together with a complete accounting of the rents deposited and the costs incurred; and granting such other and further relief as to the court may seem just and proper. A certified copy of such judgment shall be served personally upon each nonpetitioning tenant occupying such dwelling. If personal service on any such nonpetitioning tenant cannot be made with due diligence, service on such tenant shall be made by affixing a certified copy of such judgment on the entrance door of such tenant's apartment and, in addition, within 1 day after such affixing, by sending a certified copy thereof by registered mail, return receipt requested, to such tenant. Any right of the owner or parties in interest of such dwelling to collect such rent moneys from any petitioning tenant of such dwelling on or after the date of entry of such judgment, and from any nonpetitioning tenant of such dwelling on or after the date of service of such judgment on such nonpetitioning tenant as herein provided, shall be void and unenforceable to the extent that such petitioning or nonpetitioning tenant, as the case may be, has deposited such moneys with the clerk of the court in accordance with the terms of such judgment, regardless of whether such right of the owner arises from a lease, contract, agreement or understanding heretofore or hereafter made or entered into or arises as a matter of law from the relationship of the parties or otherwise. Any such rent moneys received by the owner or parties in interest shall be deposited immediately with the clerk of the court by such owner or parties in interest. It shall be a valid defense in any action or proceeding against any such tenant to recover possession of real property for the nonpayment of rent or for use or occupation to prove that the rent alleged to be unpaid was deposited with the clerk of the court in accordance with the terms of a judgment entered under this section.

L.1971, c. 224, s. 8, eff. June 21, 1971.



Section 2A:42-93 - Order Permitting Performance Of Work In Lieu Of Judgment; Security; Failure To Exercise Due Diligence; Hearing; Judgment; Appointment Of Administrator; Powers

2A:42-93. Order permitting performance of work in lieu of judgment; security; failure to exercise due diligence; hearing; judgment; appointment of administrator; powers
a. If, after a trial, the court shall determine that the facts alleged in the petition have been affirmatively established by the petitioner, that no defense thereto specified in this act has been affirmatively established by the owner or a mortgagee or lienor of record, and that the facts alleged in the petition warrant the granting of the relief sought, and if the owner or any mortgagee or lienor of record or parties in interest in the property, shall apply to the court to be permitted to remove or remedy the conditions specified in such petition and shall (1) demonstrate the ability promptly to undertake the work required; and (2) post security for the performance thereof within the time, and in the amount and manner deemed necessary by the court, then the court, in lieu of rendering judgment as provided in this act, may issue an order permitting such person to perform the work within a time fixed by the court.

b. If, after the issuance of an order pursuant to subdivision a. of this section, but before the time fixed in such order for the completion of the work prescribed therein, it shall appear to the petitioner that the person permitted to do the same is not proceeding with due diligence, the petitioners may apply to the court on notice to those persons who have appeared in the proceeding for a hearing to determine whether judgment should be rendered immediately as provided in subdivision c. of this section.

c. If, upon a hearing authorized in subdivision b. hereof, the court shall determine that such owner, mortgagee, lienor or parties in interest is not proceeding with due diligence, or upon the failure of such owner, mortgagee, lienor or parties in interest to complete the work in accordance with the provisions of said order, the court shall render a final judgment appointing an administrator as authorized in this act. Such judgment shall direct the administrator to apply the security posted by such person to the removing or remedying of the condition or conditions specified in the petition. In the event that the amount of such security should be insufficient for such purpose, such judgment shall direct the deposit of rents with the clerk, as authorized by this act, to the extent of such deficiency. In the event that such security should exceed the amount required to remove or remedy such condition or conditions, such judgment shall direct the administrator to file with the court, upon completion of the work prescribed therein, a full accounting of the amount of such security and the expenditures made pursuant to such judgment, and to turn over such surplus to the person who posted such security, together with a copy of such accounting.

d. The court is authorized and empowered, in implementing a judgment rendered pursuant to this act, to appoint an administrator who may be a public officer of the municipality wherein the subject dwelling is situated, an incorporated or unincorporated association, or other responsible person or persons, except that no owner, mortgagee or lienor of the subject dwelling shall be appointed an administrator of said dwelling.

The administrator is authorized and empowered, subject to the court's direction, to receive from the clerk such amounts of rent moneys or security deposited with said clerk as may be necessary to remove or remedy the condition or conditions specified in the judgment.

L.1971, c. 224, s. 9, eff. June 21, 1971.



Section 2A:42-94 - Accounts Of Receipts And Expenditures; Presentation Or Settlement; Notice

2A:42-94. Accounts of receipts and expenditures; presentation or settlement; notice
The court shall require the keeping of written accounts itemizing the receipts and expenditures under an order issued pursuant to this act, which shall be open to inspection by the owner, any mortgagee or lienor or parties in interest in such receipts or expenditures. Upon motion of the court or the administrator or of the owner, any mortgagee or lienor of record or of parties in interest, the court may require a presentation or settlement of the accounts with respect thereto. Notice of a motion for presentation or settlement of such accounts shall be served on the owner, any mortgagee or other lienor of record who appeared in the proceeding and any parties in interest in such receipts or expenditures.

L.1971, c. 224, s. 10, eff. June 21, 1971.



Section 2A:42-95 - Compensation Of Administrator; Bond

2A:42-95. Compensation of administrator; bond
The court may allow from the rent moneys or security on deposit a reasonable amount for the services of an administrator appointed under the provisions of this act. The administrator so appointed shall furnish a bond, the amount and form of which shall be approved by the court. The cost of such bond shall be paid from the moneys so deposited.

L.1971, c. 224, s. 11, eff. June 21, 1971.



Section 2A:42-96 - Waiver Of Provisions Of Act

2A:42-96. Waiver of provisions of act
Any provision of a lease or other agreement whereby any provision of this act for the benefit of a tenant, resident or occupant of a dwelling is waived, shall be deemed against public policy and shall be void.

L.1971, c. 224, s. 12, eff. June 21, 1971.



Section 2A:42-103 - Definitions

2A:42-103. Definitions
As used in this act:



"Continuing nuisance" means the keeping of a domesticated animal in a manner which interferes with the health, security and comfort of the other residents of a senior citizen housing project, or the keeping of domesticated animals of a number, size, breed or species inappropriate for the type or size of senior citizen housing project or a dwelling unit within that senior citizen housing project.

"Domesticated animal" means a dog, cat, bird, fish or other animal which does not constitute a health or safety hazard.

"Landlord" means, in the case of a senior citizen housing project in which dwelling units are rented or offered for rent under either a written or oral lease, the person or persons who own or purport to own the building, structure or complex of buildings or structures in which those rental dwelling units are situated. In the case of a senior citizen housing project that is organized or operated as a planned real estate development, landlord means the governing board or body of that development.

"Planned real estate development" means any real property situated within the State, whether contiguous or not, which consists of, or will consist of, separately owned areas, irrespective of form, be it lots, parcels, units, or interests, and which are offered or disposed of pursuant to a common promotional plan, and providing for common or shared elements or interests in real property. It shall include, but not be limited to, property subject to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), any form of homeowners' association, any housing cooperative or any community trust or other trust device.

"Senior citizen" means a person 62 years of age or over and shall include a surviving spouse if that surviving spouse is 55 years of age or over.

"Senior citizen housing project" or "project" means any building or structure, and any land appurtenant thereto, having three or more dwelling units, be they rental or owner-occupied, intended for, and solely occupied by, senior citizens; except that, it shall not include owner-occupied premises having not more than three dwelling units that are rented or offered for rent, or any health care facility as defined in the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.).

L.1990,c.55,s.1.



Section 2A:42-104 - Resident Of Senior Citizen Housing Project Permitted To Have Domesticated Animal

2A:42-104. Resident of senior citizen housing project permitted to have domesticated animal
Any senior citizen residing in a senior citizen housing project shall, upon providing written notice to the landlord, be permitted to own, harbor or care for a domesticated animal while a resident of that project.

L.1990,c.55,s.2.



Section 2A:42-105 - Arbitrary Refusal To Renew Lease; Penalty

2A:42-105. Arbitrary refusal to renew lease; penalty
a. A landlord shall not arbitrarily refuse to renew a lease for a dwelling unit in a senior citizen housing project to any senior citizen who owns, harbors or cares for a domesticated animal in accordance with the provisions of section 2 of this act, except as provided in section 5 of this act.

Any landlord who so refuses to renew any such lease shall be subject to a civil penalty of not more than $500 for each offense, recoverable by the senior citizen resident in a civil action in a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The municipal court or the Special Civil Part of the Law Division of the Superior Court of the county in which the senior citizen housing project is located shall have jurisdiction to enforce the penalty.

b. A landlord shall not require any senior citizen who resides in a senior citizen housing project to remove, by sale, donation, gift, or otherwise, any domesticated animal which that senior citizen owns, harbors or cares for in accordance with the provisions of section 2 of this act, except as provided in section 5 of this act.

L.1990,c.55,s.3.



Section 2A:42-106 - Landlord Immunity

2A:42-106. Landlord immunity
a. A landlord who is in compliance with the provisions of this act shall not be liable to respond in damages in any civil action for injury to persons or property caused by a domesticated animal owned, harbored or cared for by a senior citizen who is in compliance with the provisions of this act.

b. Nothing in this section shall grant the landlord immunity for a willful or wanton act of commission or omission.

L.1990,c.55,s.4.



Section 2A:42-107 - Allowable Circumstances For Refusal To Renew Lease

2A:42-107. Allowable circumstances for refusal to renew lease
Under the following circumstances, a landlord may refuse to renew a senior citizen's lease for a dwelling unit in a senior citizen housing project or may require that a senior citizen remove, by sale, donation, gift, or otherwise, a domesticated animal from a dwelling unit in a senior citizen housing project:

a. When the existence of a domesticated animal or the senior citizen's refusal to comply with the rules and regulations governing domesticated animals constitutes a violation of federal, State or local building, health or use codes;

b. When the senior citizen fails to properly care for the domesticated animal;

c. When the senior citizen fails to properly control the domesticated animal by using a leash, if appropriate, or other necessary safety devices when walking or taking the domesticated animal to or from his dwelling unit or while on the land appurtenant thereto, or fails to take prompt action to remove any animal waste when requested by the landlord; or

d. When the senior citizen fails to confine the domesticated animal's body waste functions to areas that do not interfere with the ingress and egress of any person to or from the senior citizen housing project, or with the use of common areas in and about the senior citizen housing project by the other residents thereof and their invitees.

L.1990,c.55,s.5.



Section 2A:42-108 - Guard Dog

2A:42-108. Guard dog
The presence of a guard dog used by the landlord shall not constitute a waiver of the provisions of this act.

L.1990,c.55,s.6.



Section 2A:42-109 - Rights Of Person With Disabilities.

2A:42-109 Rights of person with disabilities.

7.Nothing in this act shall impair the rights of a person with disabilities to own, harbor or care for a domesticated animal, including guide dogs and service dogs, in accordance with the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.).

L.1990,c.55,s.7; amended 2003, c.180, s.1.



Section 2A:42-110 - Removal Of Continuing Nuisance

2A:42-110. Removal of continuing nuisance
Nothing in this act shall limit the legal rights and remedies of a landlord under the lease or the master deed and bylaws, as the case may be, to remove a domesticated animal that constitutes a continuing nuisance to the welfare or property of either the landlord or the other residents of a senior citizen housing project, nor shall it limit the legal rights and remedies of that landlord or other residents.

In any action to remove a domesticated animal or to evict a senior citizen from a senior citizen housing project for violating a lease due to the presence of a domesticated animal that is alleged to be a continuing nuisance, the plaintiff shall have the burden of proving that the domesticated animal is a continuing nuisance.

L.1990,c.55,s.8.



Section 2A:42-111 - Rules, Regulations

2A:42-111. Rules, regulations
a. A landlord shall have the right to promulgate reasonable written rules and regulations, in accordance with the provisions of this act, relating to the care and maintenance of domesticated animals by senior citizens, except that a landlord may not require that the domesticated animal be spayed or neutered. All such rules and regulations shall be transmitted, in writing, to the residents of each dwelling unit in the senior citizen housing project and shall be incorporated within each lease upon its subsequent renewal and the master deed and bylaws, as the case may be.

b. A landlord may require that a senior citizen remove from the senior citizen housing project any offspring of his domesticated animal within eight weeks of their birth; except that, the landlord may require their removal at an earlier date if the offspring of that domesticated animal may be so removed without unreasonable danger to their health.

L.1990,c.55,s.9.



Section 2A:42-112 - Rights Of Municipality Not Limited

2A:42-112. Rights of municipality not limited
Nothing in this act shall limit the rights of a municipality to prohibit, by ordinance, the owning, harboring or keeping of certain species of animals within the municipality.

L.1990,c.55,s.10.



Section 2A:42-113 - Definitions; Disclosure Statements To Senior Citizen Housing Residents

2A:42-113. Definitions; disclosure statements to senior citizen housing residents
2. a. As used in this section:



"Landlord" means, in the case of a senior citizen housing project in which dwelling units are rented or offered for rent, the person or persons who own or purport to own the building, structure or complex of buildings or structures in which those rental dwelling units are situated. In the case of a senior citizen housing project that is organized or operated as a planned real estate development, landlord means the governing board or body of that development.

"Planned real estate development" means any real property situated within the State, whether contiguous or not, which consists of, or will consist of, separately owned areas, irrespective of form, be it lots, parcels, units, or interests, and which are offered or disposed of pursuant to a common promotional plan, and providing for common or shared elements or interests in real property. It shall include, but not be limited to, property subject to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), any form of homeowners' association, any housing cooperative or any community trust or other trust device.

"Senior citizen" means a person 62 years of age or older and shall include a surviving spouse if that surviving spouse is 55 years of age or over.

"Senior citizen housing project" means any building or structure, and any land appurtenant thereto, having three or more dwelling units, be they rental or owner occupied, intended for, and solely occupied by, senior citizens; except that, it shall not include owner-occupied premises having not more than three dwelling units that are rented or offered for rent, or any health care facility as defined in the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.).

b. Every landlord of a senior citizen housing project, and every landlord of a unit within a senior citizen housing project that is a planned unit development, shall give copies of the statements required by P.L.1974, c.50 (C.46:8-27 et seq.), P.L.1975, c.310 (C.46:8-43 et seq.) and section 1 of this act to each resident at the time of the signing of the lease and any renewal thereof, if the units in the project are rented or offered for rent. If the project is organized or operated as a planned real estate development, the governing board or body shall provide copies of the public offering statement approved by the Department of Community Affairs in accordance with P.L.1969, c.215 (C.45:22A-1 et seq.) or P.L.1977, c.419 (C.45:22A-21 et seq.) and of the current bylaws of the planned real estate development to all residents to whom copies of those documents were not previously issued either by the developer or by the governing board or body.

Upon receipt of the statements or documents, as the case may be, the resident shall sign a form indicating that the landlord delivered the statements or documents as required under the provisions of this section. The owner shall keep the form on file for one year.

The landlord shall post copies of the statements and documents in one or more locations so the statements and documents are prominently displayed and accessible to all the residents of the senior citizen housing project.

c. Nothing contained in this section shall be construed as affecting a right guaranteed, or a responsibility imposed, on any person by any other law.

L.1995,c.144,s.2.



Section 2A:42-114 - Short Title.

2A:42-114 Short title.

1.This act shall be known and may be cited as the "Multifamily Housing Preservation and Receivership Act."

L.2003,c.295,s.1.



Section 2A:42-115 - Findings, Declarations Relative To Multifamily Housing.

2A:42-115 Findings, declarations relative to multifamily housing.

2.The Legislature finds and declares that:

a.Many citizens of New Jersey are adversely affected by blighted residential property, including both those who live in buildings that fail to meet adequate standards for health, safety and welfare or fail to meet reasonable housing code standards, and those who live in proximity to such buildings;

b.Substandard and deteriorating buildings are a public safety threat and nuisance, and their blighting effect diminishes health, public safety and property values in the neighborhoods in which they are located;

c.Left to deteriorate over time, these substandard and deteriorating buildings are likely to be abandoned, thereby endangering neighborhood residents and resulting in increased costs to the municipalities in which they are situate;

d.The abandonment of substandard buildings furthermore results in the displacement of lower income tenants, thereby increasing the demand for affordable housing, which is already in short supply, and exacerbating homelessness faced by the citizens of New Jersey;

e.The number of distressed multifamily buildings in the State which could be maintained as safe, affordable housing could be significantly increased if adequate public resources were made available to alleviate negative conditions in the rental housing stock throughout the State;

f.While it is important to provide incentives for landlords to better maintain and improve their properties, it is recognized that there are situations in which it is necessary for other parties to intervene in the operation and maintenance of multifamily buildings, a procedure known as receivership, in order to ensure that they are not abandoned, and that they are maintained as sound, affordable housing, consistent with codes and safety requirements;

g.When receivership becomes necessary, receivership activities and the implementation of receivership plans may be supported by grants and loans to be made available out of a newly-created Preservation Loan Revolving Fund, as provided hereunder; and

h.In order to ensure that the interests of all parties are adequately protected, it is essential that State law provide clear standards and direction to guide the parties with respect to all aspects of receivership.

L.2003,c.295,s.2.



Section 2A:42-116 - Definitions Relative To Multifamily Housing.

2A:42-116 Definitions relative to multifamily housing.

3.As used in P.L.2003, c.295 (C.2A:42-114 et al.):

"Agency" means the New Jersey Housing and Mortgage Finance Agency established under section 4 of P.L.1983, c.530 (C.55:14K-4);

"Building" means any building or structure and the land appurtenant thereto in which at least half of the net square footage of the building is used for residential purposes; and shall not include any one to four unit residential building in which the owner occupies one of the units as his or her principal residence;

"Code" means any housing, property maintenance, fire or other public safety code applicable to a residential building, whether enforced by the municipality or by a State agency;

"Commissioner" means the Commissioner of Community Affairs;

"Department" means the Department of Community Affairs;

"Lienholder" or "mortgage holder" means any entity holding a note, mortgage or other interest secured by the building or any part thereof;

"Owner" means the holder or holders of title to a residential building;

"Party in interest" means: (1) any mortgage holder, lien holder or secured creditor of the owner; (2) any tenant living in the building; (3) any entity designated by more than 50 percent of the tenants living in the building as their representative; (4) the public officer; or (5) a non-profit entity providing community services in the municipality in which the building is located;

"Plaintiff" means a party in interest or a qualified entity that files a complaint pursuant to section 4 of P.L.2003, c.295 (C.2A:42-117);

"Public officer" means an officer of the municipality appropriately qualified to carry out the responsibilities set forth in P.L.2003, c.295 (C.2A:42-114 et al.) and designated by resolution of the governing body of the municipality in which the building is located, except that in municipalities organized under the "mayor-council plan" of the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), the public officer shall be designated by the mayor;

"Qualified entity" means any person or entity registered with the department on the basis of having demonstrated knowledge and substantial experience in the operation, maintenance and improvement of residential buildings;

"Tenant" means a household that legally occupies a dwelling unit in a residential building.

L.2003,c.295,s.3.



Section 2A:42-117 - Action To Appoint Receiver.

2A:42-117 Action to appoint receiver.

4.A summary action or otherwise to appoint a receiver to take charge and manage a building may be brought by a party in interest or qualified entity in the Superior Court in the county in which the building is situated. Any receiver so appointed shall be under the direction and control of the court and shall have full power over the property and may, upon appointment and subject to the provisions of P.L.2003, c.295 (C.2A:42-114 et al.), commence and maintain proceedings for the conservation, protection or disposal of the building, or any part thereof, as the court may deem proper.

A building shall be eligible for receivership if it meets one of the following criteria:

a.The building is in violation of any State or municipal code to such an extent as to endanger the health and safety of the tenants as of the date of the filing of the complaint with the court, and the violation or violations have persisted, unabated, for at least 90 days preceding the date of the filing of the complaint with the court; or

b.The building is the site of a clear and convincing pattern of recurrent code violations, which may be shown by proofs that the building has been cited for such violations at least four separate times within the 12 months preceding the date of the filing of the complaint with the court, or six separate times in the two years prior to the date of the filing of the complaint with the court and the owner has failed to take action as set forth in section 9 of P.L.2003, c.295 (C.2A:42-122).

A court, upon determining that the conditions set forth in subsection a. or b. of this section exist, based upon evidence provided by the plaintiff, shall appoint a receiver, with such powers as are herein authorized or which, in the court's determination, are necessary to remove or remedy the condition or conditions that are a serious threat to the life, health or safety of the building's tenants or occupants.

L.2003,c.295,s.4.



Section 2A:42-118 - Contents Of Complaint.

2A:42-118 Contents of complaint.

5.A complaint submitted to the court shall include a statement of the grounds for relief and:

a.Documentation of the conditions that form the basis for the complaint;

b.Evidence that the owner received notice of the conditions that form the basis for the complaint, and failed to take adequate and timely action to remedy those conditions; and

c.With respect to any building that contains non-residential facilities, including but not limited to commercial or office floor space, the complaint shall provide explicit justification for the inclusion of the non-residential facilities in the scope of the receivership order; in the absence of such justification, the court shall exclude such facilities from the scope of the receiver's duties and powers.

The complaint may include a recommendation of the receiver to be appointed.

L.2003,c.295,s.5.



Section 2A:42-119 - Serving Of Complaint.

2A:42-119 Serving of complaint.

6.The plaintiff shall serve the complaint and any affidavits or certifications that accompanied the complaint upon the parties in interest, the current owner of the property, and all mortgage holders and lienholders of record determined by a title search and in accordance with the Rules of Court.

Unless tenants have been provided with written notice to the contrary or the plaintiff has knowledge to the contrary, the business address at which the owner or an agent of the owner may be served shall be that address provided by the owner to the commissioner in registering the property under section 12 of P.L.1967, c.76 (C.55:13A-12).

The plaintiff shall mail notification to the public officer and the agency by registered mail or certified mail, return receipt requested, of its intent to initiate action under the provisions of P.L.2003, c.295 (C.2A:42-114 et al.) on or before the tenth day prior to service of the complaint on the owner and parties in interest. If no municipal officer has been designated by the municipality for the purposes of P.L.2003, c.295 (C.2A:42-114 et al.), the plaintiff shall mail the notice to the municipal clerk.

L.2003,c.295,s.6.



Section 2A:42-120 - Receipt Of Notice, Determination Of Ownership.

2A:42-120 Receipt of notice, determination of ownership.

7.Upon receipt of notice given by a plaintiff in a receivership proceeding pursuant to section 6 of P.L.2003, c.295 (C.2A:42-119), the agency shall forthwith determine whether the building is owned by a limited partnership established pursuant to an allocation of low income housing tax credits by the agency or any other project over which the agency has regulatory control, and, if the building is owned by such a limited partnership, shall, within 30 days of receiving notice, provide a copy of that notice to the limited partner or partners of the limited partnership by registered mail or certified mail, return receipt requested.

A limited partner in a limited partnership established pursuant to an allocation of low income housing tax credits by the agency shall have the same rights and remedies under provisions of P.L.2003, c.295 (C.2A:42-114 et al.) as a lienholder.

L.2003,c.295,s.7.



Section 2A:42-121 - Action Of Court Relative To Complaint.

2A:42-121 Action of court relative to complaint.

8. a. The court shall act upon any complaint submitted pursuant to section 4 of P.L.2003, c.295 (C.2A:42-117) in a summary manner;

b.At the discretion of the court, any party in interest may intervene in the proceeding and be heard with regard to the complaint, the requested relief or any other matter which may come before the court in connection with the proceedings;

c.Any party in interest may present evidence to support or contest the complaint at the hearing.

L.2003,c.295,s.8.



Section 2A:42-122 - Opposition Of Owner To Relief Sought In Complaint.

2A:42-122 Opposition of owner to relief sought in complaint.

9. a. If the owner opposes the relief sought in the complaint brought under subsection b. of section 4 of P.L.2003, c.295 (C.2A:42-117) and demonstrates by a preponderance of the evidence that repairs were made in timely fashion to each of the violations cited, that the repairs were made to an appropriate standard of workmanship and materials, and that the overall level of maintenance and provision of services to the building is of adequate standard, the court may dismiss the complaint.

b.If the complaint is brought by a tenant of the building which is the subject of the complaint and that tenant is in default of any material obligation under New Jersey landlord-tenant law, the court may dismiss the complaint.

c.If the court finds that the preponderance of the violations that are the basis of a complaint brought under subsection b. of section 4 of P.L.2003, c.295 (C.2A:42-117) are of a minor nature and do not impair the health, safety or general welfare of the tenants or neighbors of the property, the court may dismiss the complaint.

d.Within 10 days of filing the complaint, the plaintiff shall file a notice of lis pendens with the county recording officer of the county within which the building is located.

L.2003,c.295,s.9.



Section 2A:42-123 - Appointment Of Receiver, Other Relief.

2A:42-123 Appointment of receiver, other relief.

10. a. If the court determines, after its summary hearing, that the grounds for relief set forth pursuant to section 5 of P.L.2003, c.295 (C.2A:42-118) have been established, the court may appoint a receiver and grant such other relief as may be determined to be necessary and appropriate. The court shall select as the receiver the mortgageholder, lienholder or a qualified entity, as defined pursuant to section 3 of P.L.2003, c.295 (C.2A:42-116). If the court cannot identify a receiver, the court may appoint any party who, in the judgment of the court, may not have registered with the department pursuant to section 31 of P.L.2003, c.295 (C.2A:42-142), but otherwise fulfills the qualifications of a qualified entity.

b.If the court determines, after its summary hearing, that the grounds for relief set forth pursuant to section 5 of P.L.2003, c.295 (C.2A:42-118) have been established, but the owner presents a plan in writing to the court demonstrating that the conditions leading to the filing of the complaint will be abated within a reasonable period, which plan is found by the court to be reasonable, then the court may enter an order providing that in the event the conditions are not abated by a specific date, including the completion of specific remedial activities by specific dates, or if the conditions recur within a specific period established by the court, then an order granting the relief as requested in the complaint shall be granted.

The court may require the owner to post a bond in such amount that the court, in consultation with the party bringing the complaint and the public officer, determines to be reasonable, which shall be forfeit if the owner fails to meet the conditions of the order.

c.Any sums advanced or incurred by a mortgage holder or lienholder acting as receiver pursuant to this section for the purpose of making improvements to the property, including court costs and reasonable attorneys fees, may be added to the unpaid balance due said mortgage holder or lienholder subject to interest at the same rate set forth in the note or security agreement.

d.Nothing in this section shall be deemed to relieve the owner of the building of any obligation the owner or any other person may have for the payment of taxes or other municipal liens and charges, or mortgages or liens to any party, whether those taxes, charges or liens are incurred before or after the appointment of the receiver.

e.The appointment of a receiver shall not suspend any obligation the owner may have as of the date of the appointment of the receiver for payment of any operating or maintenance expense associated with the building, whether or not billed at the time of appointment. Any such expenses incurred after the appointment of the receiver shall be the responsibility of the receiver.

L.2003,c.295,s.10.



Section 2A:42-124 - Denial Of Rights, Remedies Afforded Lien, Mortgage Holders.

2A:42-124 Denial of rights, remedies afforded lien, mortgage holders.

11. Notwithstanding any provision to the contrary pursuant to P.L.2003, c.295 (C.2A:42-114 et al.), a court may in its discretion deny a lienholder or mortgage holder of any or all rights or remedies afforded lienholders and mortgage holders under P.L.2003, c.295 (C.2A:42-114 et al.), if it finds that the owner of the building owns or controls more than a 50% interest in, or effective control of, the lienholder or mortgage holder, or that the familial or business relationship between the lienholder or mortgage holder and the owner precludes a separate interest on the part of the lienholder or mortgage holder.

L.2003,c.295,s.11.



Section 2A:42-125 - Submission Of Plan By Receiver.

2A:42-125 Submission of plan by receiver.

12. Within 60 days following the order appointing a receiver pursuant to subsection a. of section 10 of P.L.2003, c.295 (C.2A:42-123), the receiver shall submit a plan for the operation and improvement of the building to the court and provide a copy of the plan to the owner, all parties in interest which participated in the hearing and the clerk of the municipality in which the building is situated. The plan shall include an enumeration of the insurance coverage to be purchased by the receiver, including surety bonds in an amount sufficient to guarantee compliance with the terms and conditions of the receivership and in accordance with rules and regulations adopted by the commissioner pursuant to section 31 of P.L.2003, c.295 (C.2A:42-142).

The court shall approve or disapprove the plan with or without modifications.

The receiver's plan, to the extent reasonably feasible, shall take into account a recent appraisal of the property and income and expense statements for at least the preceding two years, and shall include:

a.an estimate of the cost of the labor, materials and any other costs that are required to bring the property up to applicable codes and standards and abate any nuisances that gave rise to the appointment of the receiver pursuant to section 10 of P.L.2003, c.295 (C.2A:42-123);

b.the estimated income and expenses of the building and property after the completion of the repairs and improvements;

c.the cost of paying taxes and other municipal charges; and

d.the terms, conditions and availability of any financing that is necessary in order to allow for the timely completion of the work outlined in subsection a. of this section.

The owner shall, to the extent such information is available, expeditiously provide the receiver with such income and expense statements. If the receiver's plan was submitted at the time of the hearing, the receiver may amend the plan subsequent to that hearing, and submit a revised plan to the court pursuant to this section.

The commissioner may be called upon by the court in any proceeding involving the receivership.

L.2003,c.295,s.12.



Section 2A:42-126 - Bond, Surety, Insurance Posted By Receiver, Removal Of Receiver.

2A:42-126 Bond, surety, insurance posted by receiver, removal of receiver.

13. Upon appointment, the receiver shall post a bond or other such surety or insurance in accordance with the plan approved by the court pursuant to section 12 of P.L.2003, c.295 (C.2A:42-125).

The receiver shall take possession of the building and any other property subject to the receivership order immediately after posting the required bond, surety or insurance and, subject to the approval of the court of the bond, surety and insurance, shall immediately be authorized to exercise all powers delegated by P.L.2003, c.295 (C.2A:42-114 et al.), except that the receiver shall not undertake major non-emergent improvements to the property prior to approval of the receiver's plan by the court.

Any receiver may be removed by the court at any time upon the request of the receiver or upon a showing by a party in interest that the receiver is not carrying out its responsibilities under P.L.2003, c.295 (C.2A:42-114 et al.). The court may hold a hearing prior to removal of a receiver under this section.

L.2003,c.295,s.13.



Section 2A:42-127 - Filing, Continuation Of Foreclosure Unaffected.

2A:42-127 Filing, continuation of foreclosure unaffected.

14. a. Neither the filing of a complaint under section 4 of P.L.2003, c.295 (C.2A:42-117) nor the appointment of a receiver under subsection a. of section 10 of P.L.2003, c.295 (C.2A:42-123) shall stay the filing or continuation of any action to foreclose a mortgage or lien on the building or to sell the property for delinquent taxes or unpaid municipal liens.

b.In the event that ownership of the building changes as a result of foreclosure while a receiver is in possession, including possession by the municipality pursuant to a tax foreclosure action, the property shall remain subject to the receivership and the receiver shall remain in possession and shall retain all powers delegated under this action unless and until the receivership is terminated under the provisions of P.L.2003, c.295 (C.2A:42-114 et al.).

L.2003,c.295,s.14.



Section 2A:42-128 - Powers, Duties Of Receiver.

2A:42-128 Powers, duties of receiver.

15. The receiver shall have all powers and duties necessary or desirable for the efficient operation, management and improvement of the building in order to remedy all conditions constituting grounds for receivership under P.L.2003, c.295 (C.2A:42-114 et al.). Such powers and duties shall include the power to:

a.Take possession and control of the building, appurtenant land and any personal property of the owner used with respect to the building, including any bank or operating account specific to the building;

b.Collect rents and all outstanding accounts receivable, subject to the rights of lienholders except where affected by court action pursuant to any of the provisions of P.L.2003, c.295 (C.2A:42-114 et al.);

c.Pursue all claims or causes of action of the owner with respect to the building and other property subject to the receivership;

d.Contract for the repair and maintenance of the building on reasonable terms, including the provision of utilities to the building. If the receiver falls within the definition of a contracting unit pursuant to section 2 of P.L.1971, c.198 (C.40A:11-2), any contract entered into by the receiver shall not be subject to any legal advertising or bidding requirements, but the receiver shall solicit at least three bids or proposals, as appropriate, with respect to any contract in an amount greater than $2,500. The receiver may enter into contracts or agreements with tenants or persons who are members of the receiver entity, as the case may be, provided that all such contracts or agreements shall be appropriately documented, and included in the receiver's expenses under P.L.2003, c.295 (C.2A:42-114 et al.). In the event that the receiver contracts for any service with an entity with which the receiver has an identity of interest relationship, it shall first disclose that relationship to the court, the owner and the parties in interest;

e.Borrow money and incur debt in accordance with the provisions of section 17 of P.L.2003, c.295 (C.2A:42-130);

f.Purchase materials, goods and supplies to operate, maintain, repair and improve the building;

g.Enter into new rental contracts and leases for vacant units and renew existing rental contracts on reasonable terms for periods not to exceed one year;

h.Affirm, renew or enter into contracts for insurance coverage on the building;

i.Engage and, subject to court approval, pay legal, accounting, appraisal and other professionals to aid in carrying out the purposes of the receivership;

j.Evict or commence eviction proceedings against tenants for cause when necessary and prudent, notwithstanding the condition of the building; and

k.Sell the building in accordance with the provisions of P.L.2003, c.295 (C.2A:42-114 et al.).

L.2003,c.295,s.15.



Section 2A:42-129 - Responsibilities Of Receiver In Possession Of The Building.

2A:42-129 Responsibilities of receiver in possession of the building.

16. While in possession of the building, the receiver shall:

a.Maintain, safeguard, and insure the building;

b.Apply all revenue generated from the building consistent with the purposes of P.L.2003, c.295 (C.2A:42-114 et al.) and the provisions of the plan submitted to and approved by the court. In the case of an officer or agent of a municipality acting as a receiver pursuant to the provisions of section 1of P.L.1942, c.54 (C.54:5-53.1), no revenue shall be applied to any arrears in property taxes or other municipal liens until or unless the municipal officer or agent finds that any material conditions found to exist by the court pursuant to section 10 of P.L.2003, c.295 (C.2A:42-123) have been abated, and that the building has remained free of any such conditions for a period of no less than six months of that certification;

c.Implement the plan and, to the extent the receiver determines that any provision of the plan cannot be implemented, submit amendments to the plan to the court, with notice to the parties in interest and the owner;

d.Submit such reports as the court may direct and submit a copy of those reports to the parties in interest and the owner. Such reports may include:

(1)a copy of any contract entered into by the receiver regarding repair or improvement of the building, including any documentation required under subsection d. of section 15 of P.L.2003, c.295 (C.2A:42-128);

(2)a report of the lease and occupancy status of each unit in the building, and any actions taken with respect to any tenant or lease;

(3)an account of the disposition of all revenues received from the building;

(4)an account of all expenses and improvements;

(5)the status of the plan and any amendments thereto;

(6)a description of actions proposed to be taken during the next six months with respect to the building; and

(7)itemization of any fees and expenses that the receiver incurred for which it is entitled to payment pursuant to subsection a. of section 18 of P.L.2003, c.295 (C.2A:42-131), which were not paid during the period covered by the report, or which have remained unpaid since the beginning of the receivership.

L.2003,c.295,s.16.



Section 2A:42-130 - Receiver May Borrow Money, Incur Indebtedness.

2A:42-130 Receiver may borrow money, incur indebtedness.

17. a. The receiver may borrow money and incur indebtedness in order to preserve, insure, manage, operate, repair, improve, or otherwise carry out its responsibilities under the terms of the receivership.

b.With the approval of the court, after notice to the owner and all parties in interest, the receiver may secure the payment of any borrowing or indebtedness under subsection a. of this section by a lien or security interest in the building or other assets subject to the receivership.

c.Where the borrowing or indebtedness is for the express purpose of making improvements to the building or other assets subject to the receivership, the court, after notice to the owner and all parties in interest, may authorize the receiver to grant a lien or security interest not in excess of the amount necessary for the improvements with priority over all other liens or mortgages, except for municipal liens. Prior to granting the receiver's lien priority over other liens or mortgages, the court shall find (1) that the receiver sought to obtain the necessary financing from the senior lienholder, which declined to provide such financing on reasonable terms; (2) that the receiver sought to obtain a voluntary subordination from the senior lienholder, which refused to provide such subordination; and (3) that lien priority is necessary in order to induce another lender to provide financing on reasonable terms. No lien authorized by the court shall take effect unless recorded in the recording office of the county in which the building is located.

d.For the purposes of this section, the cost of improvements shall include reasonable non-construction costs such as architectural fees or building permit fees customarily included in the financing of the improvement or rehabilitation of residential property incurred by the receiver in connection with the improvements.

L.2003,c.295,s.17.



Section 2A:42-131 - Receiver Entitled To Necessary Expenses, Reasonable Fee.

2A:42-131 Receiver entitled to necessary expenses, reasonable fee.

18. a. The receiver shall be entitled to necessary expenses and to a reasonable fee, to be determined by the court. The expenses incurred by a receiver in removing or remedying a condition pursuant to P.L.2003, c.295 (C.2A:42-114 et al.) shall be met by the rents collected by the receiver or any other moneys made available for those purposes.

b.Nothing in P.L.2003, c.295 (C.2A:42-114 et al.) shall be deemed to relieve the owner of the building of any civil or criminal liability or any duty imposed by reason of acts or omissions of the owner.

c.The activities of the receiver being appropriate and necessary to carry out a public purpose, the personnel, facilities, and funds of the municipality may be made available to the receiver at the discretion of the municipality for the purpose of carrying out the duties as receiver and the cost of those services shall be deemed a necessary expense of the receiver, which shall reimburse the municipality to the extent that funds are reasonably available for that purpose.

d.If the party in interest bringing a receivership action pursuant to section 4 of P.L.2003, c.295 (C.2A:42-117) is the public officer, the municipality shall be entitled to its costs in filing an application to the court and reasonable attorney fees, to be determined by the court, which may be a lien against the premises and collectible as otherwise provided under law.

L.2003,c.295,s.18.



Section 2A:42-132 - Release Of Outstanding Municipal Liens.

2A:42-132 Release of outstanding municipal liens.

19. Upon request by the receiver and following notice by the receiver to the owner of the property, any municipality may, by order of the county board of taxation, release any outstanding municipal liens on any property subject to a receivership order under P.L.2003, c.295 (C.2A:42-114 et al.). In responding to such requests, the board shall balance the effect of releasing the lien on the municipality's finances with its effect on the preservation of the building as sound affordable housing. The owner of the property shall be personally liable for payment of the tax or other municipal charge secured by the lien.

L.2003,c.295,s.19.



Section 2A:42-133 - Order For Sale Of Building.

2A:42-133 Order for sale of building.

20. Upon application of the receiver, the court may order the sale of the building if it finds that:

a.Notice was given to each current record owner of the building, each mortgagee or lienholder of record, and any other party in interest;

b.The receiver has been in control of the building for more than one year at the time of application and the owner has not successfully petitioned for reinstatement under section 24 of P.L.2003, c.295 (C.2A:42-137); and

c.The sale would promote the sustained maintenance of the building as sound, affordable housing, consistent with codes and safety requirements.

L.2003,c.295,s.20.



Section 2A:42-134 - Manner In Which Building Sold, Alternatives.

2A:42-134 Manner in which building sold, alternatives.

21. In its application to the court, the receiver shall specify the manner in which it proposes the building to be sold, which alternatives shall include, but not be limited to the following:

a.Sale on the open market to an entity qualified to own and operate multifamily rental property;

b.Sale at a negotiated price to a not-for-profit entity qualified to own and operate multifamily rental property;

c.Sale to an entity for the purpose of conversion of the property to condominium or cooperative ownership pursuant to the provisions of "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.), provided that that option shall not be approved except with the approval in writing of a majority of the tenants of the building, and provided further that, notwithstanding any provision of "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.), no tenant in residence prior to the date the plan of conversion is approved by the court shall be subject to eviction by reason of that conversion; or

d.In the case of a one to four family building, sale to a household that will occupy one of the units as an owner occupant, which may be a sitting tenant.

L.2003,c.295,s.21.



Section 2A:42-135 - Dismissal Of Receiver's Application To Sell Property.

2A:42-135 Dismissal of receiver's application to sell property.

22. a. Upon application by the receiver to sell the property the owner or any party in interest may seek to have the receiver's application to sell the property dismissed and the owner's rights reinstated upon a showing that the owner meets all of the conditions set forth in section 25 of P.L.2003, c.295 (C.2A:42-138) and such other conditions that the court may establish. In setting the conditions for reinstatement, the court shall invite recommendations from the receiver.

b.In connection with the sale, the court may authorize the receiver to sell the building free and clear of liens, claims and encumbrances in which event, all such liens, claims and encumbrances, including tax and other municipal liens, shall be transferred to the proceeds of sale with the same priority as existed prior to resale in accordance with section 23 of P.L.2003, c.295 (C.2A:42-136).

L.2003,c.295,s.22.



Section 2A:42-136 - Sale Of Property.

2A:42-136 Sale of property.

23. Upon approval by the court, the receiver shall sell the property on such terms and at such price as the court shall approve, and may place the proceeds of sale in escrow with the court, except that unpaid municipal liens shall be paid from the proceeds of the sale. The court shall order a distribution of the proceeds of sale after paying court costs in the following order of priority:

a.The reasonable costs and expenses of sale actually incurred;

b.Municipal liens pursuant to R.S.54:5-9;

c.Repayment of principal and interest on any borrowing or indebtedness incurred by the receiver and granted priority lien status pursuant to subsection c. of section 17 of P.L.2003, c.295 (C.2A:42-130);

d.Other valid liens and security interests, including governmental liens, in accordance with their priority, including any costs and expenses incurred by the municipality as a receiver, but with respect to non-governmental liens, those duly recorded prior to the filing of the lis pendens notice by the receiver;

e.Any fees and expenses of the receiver not otherwise reimbursed during the pendency of the receivership in connection with the sale or the operation, maintenance and improvement of the building and documented by the receiver as set forth in paragraph (7) of subsection d. of section 16 of P.L.2003, c.295 (C.2A:42-129);

f.Any costs and expenses incurred by parties in interest in petitioning the court for receivership; and

g.Any accounts payable or other unpaid obligations to third parties from the receivership.

Those proceeds which remain after the distribution set forth in subsections a. through g. of this section shall be remitted to the owner.

L.2003,c.295,s.23.



Section 2A:42-137 - Petition For Termination Of Receivership By Owner.

2A:42-137 Petition for termination of receivership by owner.

24. The owner may petition for termination of the receivership and reinstatement of the owner's rights at any time by providing notice to all parties in interest, unless the court shall establish a minimum duration for the receivership in the order appointing the receiver, which minimum duration shall not exceed one year. The owner shall provide timely notice of the petition to the receiver and to all parties in interest. The court shall schedule a hearing on any such petition.

Prior to holding a hearing on the owner's petition, the court shall request a report from the receiver with its recommendations for action with respect to the owner's petition.
L.2003,c.295,s.24.



Section 2A:42-138 - Granting Of Owner's Petition.

2A:42-138 Granting of owner's petition.

25. After reviewing the receiver's recommendations and holding a hearing, the court may grant the owner's petition if it finds that:

a.The owner's petition offers credible assurances that those elements of the plan which remain will be achieved by the owner within the time frame consistent with the plan submitted by the receiver and approved by the court;

b.The owner has paid or deposits with the court all funds required to meet all obligations of the receivership, including all fees and expenses of the receiver, except as provided in subsection c. of this section;

c.The owner agrees to assume all legal obligations, including repayment of indebtedness incurred by the receiver for repairs and improvements to the building resulting from the receivership;

d.The owner has paid all municipal property taxes, other municipal liens, and costs incurred by the municipality in connection with bringing the receivership action;

e.The owner posts a bond or other security in an amount determined to be reasonable by the court in consultation with the receiver and the public officer, but not in excess of 50% of the fair market value of the property, which shall be forfeit in the event of any future code violation materially affecting the health or safety of tenants or the structural or functional integrity of the building. Forfeiture shall be in the form of a summary proceeding initiated by the municipal officer, who shall provide evidence that such a code violation has occurred and has not been abated within 48 hours of notice, or such additional period of time as may be allowed by the court for good cause, and shall be in the amount of 100 percent of the cost of abating the violation for the first violation, 150 percent of the cost of abating the violation for the second violation, and 200 percent of the cost of abating the violation for any subsequent violation. The owner may seek approval of the court to be relieved of this requirement after five years, which shall be granted if the court finds that the owner has maintained the property in good repair during that period, that no material violations affecting the health and safety of the tenants have occurred during that period, and that the owner has remedied other violations in a timely and expeditious fashion;

f.The court may waive the requirement for a bond or other security for good cause, where it finds that such a waiver will not impair the rights or interests of the tenants of the building;

g.The reinstatement of the owner shall be in the interest of the public, taking into account the prior history of the building and other buildings within the municipality currently or previously controlled by the owner;

h.The court may establish additional requirements as conditions of reinstatement of the owner's rights as it determines reasonable and necessary to protect the interest of the tenants and the residents of the neighborhood;

i.Where the owner has conveyed the property to another entity during the pendency of the receivership, and the petition for reinstatement is brought by the new owner, the new owner shall be subject to all of the provisions of this section, unless the court finds compelling grounds that the public interest will be better served by a modification of any of these provisions; and

j.Where the new owner is a lienholder that obtained the property through foreclosure, or through grant of a deed in lieu of foreclosure, that owner shall not be subject to the provisions of this section, but may seek to terminate the receivership by filing a petition for termination of the receivership pursuant to section 27 of P.L.2003, c.295 (C.2A:42-140).

L.2003,c.295,s.25.



Section 2A:42-139 - Conditions For Reinstatement Of Owner's Rights.

2A:42-139 Conditions for reinstatement of owner's rights.

26. a. The court may require as a condition of reinstatement of the owner's rights that the receiver or other qualified entity remain in place as a monitor of the condition and management of the property for such period as the court may determine, and may require such reports at such intervals as it deems necessary and appropriate from the monitor. The court may require the owner to pay a fee to the monitor in such amount as the court may determine.

b.In the event of the owner's failure to comply with the conditions established for reinstatement of the owner's rights, or evidence of recurrence of any of the conditions for receivership set forth in section 4 of P.L.2003, c.295 (C.2A:42-117), the receiver, monitor or any party in interest may petition the court for reinstatement of the receivership at any time, which may be granted by the court in a summary manner after notice to the parties and a hearing, if requested by any of the parties. If the court reinstates the receivership, the entire bond or other security shall be forfeit and shall be provided to the receiver for the operation and improvement of the property.

L.2003,c.295,s.26.



Section 2A:42-140 - Termination Of Receivership.

2A:42-140 Termination of receivership.

27. Upon request of a party in interest or the receiver, the court may order the termination of the receivership if it determines:

a.The conditions that were the grounds for the complaint and all other code violations have been abated or corrected, the obligations, expenses and improvements of the receivership, including all fees and expenses of the receiver, have been fully paid or provided for and the purposes of the receivership have been fulfilled;

b. (1) The mortgage holder or lienholder has requested the receivership be terminated and has provided adequate assurances to the court that any remaining code violations or conditions that constituted grounds for the complaint will be promptly abated, the obligations, expenses and improvements of the receivership, including all fees and expenses of the receiver, have been fully paid or provided for and the purposes of the receivership have been or will promptly be fulfilled;

(2)Any sums incurred or advanced by a mortgage holder or lien- holder pursuant to this section, including court costs and reasonable attorney's fees, may be added to the unpaid balance due the mortgage holder or lienholder, with interest calculated at the same rate set forth in the note or security agreement.

c. (1) A new owner who was formerly a mortgage holder or lienholder and who has obtained the property through foreclosure or through grant of a deed in lieu of foreclosure has requested that the receivership be terminated and has provided adequate assurances to the court that any remaining code violations or conditions that constituted grounds for the complaint will be promptly abated, the obligations, expenses and improvements of the receivership, including all fees and expenses of the receiver, have been fully paid or provided for and the purposes of the receivership have been or will promptly be fulfilled;

(2)The former owner of the property shall be personally liable for payment to the new owner of any costs incurred by the new owner to cover the obligations, expenses and improvements of the receiver.

d.The building has been sold and the proceeds distributed in accordance with section 23 of P.L.2003, c.295 (C.2A:42-136); or

e.The receiver has been unable after diligent effort to present a plan that can appropriately be approved by the court or is unable to implement a plan previously approved by the court or is unable for other reason to fulfill the purposes of the receivership.

In all cases under this section, the court may impose such conditions on the owner or other entity taking control of the building upon the termination of receivership that the court deems necessary and desirable in the interest of the tenants and the neighborhood in which the building is located, including but not limited to those that may be imposed on the owner under section 25 of P.L.2003, c.295 (C.2A:42-138); except that a new owner who was formerly a mortgage holder or lienholder, or an affiliate thereof, and which has obtained the property through foreclosure or through grant of a deed in lieu of foreclosure and who demonstrates sufficient financial responsibility to the court shall not be required to post a bond.

L.2003,c.295,s.27.



Section 2A:42-141 - Preservation Loan Revolving Fund To Make Grants, Loans To Receivers.

2A:42-141 Preservation Loan Revolving Fund to make grants, loans to receivers.

28. a. Beginning in the fiscal year in which P.L.2003, c.295 (C.2A:42-114 et al.) becomes effective, subject to the availability of funds in the Neighborhood Preservation Nonlapsing Revolving Fund established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320), the department may set aside from that fund a sum of up to $4 million per year to establish a Preservation Loan Revolving Fund for the purpose of making grants or loans, as the case may be, to receivers to implement plans which are consistent with rules and regulations adopted by the commissioner pursuant to section 31 of P.L.2003, c.295 (C.2A:42-142). Up to three million dollars in the first year and up to four million dollars in each year thereafter may be set aside for grants and loans to receivers.

b.The department shall establish terms for providing loans from the Preservation Loan Revolving Fund, including below market interest rates, deferred payment schedules, and other provisions that will enable these funds to be used effectively for any of the purposes of receivership in situations where a receiver cannot borrow funds on conventional terms without imposing hardship on the tenants or potentially impairing the purposes of the receivership.

c.The department may make grants or loans, as the case may be, from the Preservation Loan Revolving Fund in connection with any property that is under receivership pursuant to P.L.2003, c.295 (C.2A:42-114 et al.) in order to further the purposes of P.L.2003, c.295 (C.2A:42-114 et al.).

d.The sum of $1 million from the first four million dollars to be deposited in the Preservation Loan Revolving Fund shall be used for the purpose of providing operating grants to nonprofit entities to enable such entities to act as receivers pursuant to the provisions of P.L.2003, c.295 (C.2A:42-114 et al.) and to further housing preservation through other activities including, but not limited to, acquisition of rental property, management of rental property, provision of technical assistance and training to property owners, and any activities that further the goal of building the capacity of nonprofit entities to act as receivers under the provisions of P.L.2003, c.295 (C.2A:42-114 et al.). In making grants under this section, the agency shall seek to assist a small number of entities that shall be geographically distributed among those areas with the greatest need to develop a high level of capacity and to benefit from economies of scale in the conduct of property management and receivership activities.

L.2003,c.295,s.28.



Section 2A:42-142 - Rules, Regulations.

2A:42-142 Rules, regulations.

31. a. The commissioner shall, within six months of the enactment of P.L.2003, c.295 (C.2A:42-114 et al.), adopt rules and regulations concerning registration of qualified entities.

Pending the adoption of such rules and regulations by the commissioner, an entity shall be presumed to be qualified upon a finding by the department that approval of that entity would not be detrimental to the health, safety and welfare of the residents of the property or of the community.

b.Within six months of the enactment of P.L.2003, c.295 (C.2A:42-114 et al.), the commissioner shall adopt rules and regulations setting forth minimum amounts of insurance coverage, by category, to be maintained on buildings under their control by receivers appointed pursuant to the provisions of P.L.2003, c.295 (C.2A:42-114 et al.). In addition, the commissioner shall adopt rules and regulations governing surety bonds which a receiver shall execute and file guaranteeing compliance with the terms and conditions of the receivership and any other provisions of P.L.2003, c.295 (C.2A:42-114 et al.).

The commissioner may provide for a waiver or adjustment of any of these requirements when the commissioner finds that it would prevent an entity that is otherwise fully qualified to act as a receiver from being appointed receiver, so long as that entity can demonstrate a sufficient level of financial responsibility.

L.2003,c.295,s.31.



Section 2A:42A-2 - Definitions.

2A:42A-2 Definitions.

1.As used in P.L.1968, c.73 (C.2A:42A-2 et seq.):

"All-terrain vehicle" means a motor vehicle, designed to travel over any terrain, of a type possessing between three and six non-highway tires, but shall not include golf carts.

"Dirt bike" means a motor powered vehicle possessing two or more tires, designed to travel over any terrain and capable of traveling off of paved roads, whether or not the vehicle is subject to registration with the New Jersey Motor Vehicle Commission.

"Snowmobile" means any motor vehicle, designed primarily to travel over ice or snow, of a type which uses sled type runners, skis, an endless belt tread, cleats or any combination of these or other similar means of contact with the surface upon which it is operated, but does not include any farm tractor, highway or other construction equipment, or any military vehicle.

"Sport and recreational activities" means and includes: hunting; fishing; trapping; horseback riding; training of dogs; hiking; camping; picnicking; swimming; skating; skiing; sledding; tobogganing; operating or riding snowmobiles, all-terrain vehicles or dirt bikes; and any other outdoor sport, game and recreational activity including practice and instruction in any of these activities.

L.1968, c.73, s.1; amended 1991, c.496, s.1; 2015, s.155, s.1.



Section 2A:42A-3 - No Duty To Keep Premises Safe

2A:42A-3. No duty to keep premises safe
2. Except as provided in section 3 of this act:



a. An owner, lessee or occupant of premises, whether or not posted as provided in section 23:7-7 of the Revised Statutes, and whether or not improved or maintained in a natural condition, or used as part of a commercial enterprise, owes no duty to keep the premises safe for entry or use by others for sport and recreational activities, or to give warning of any hazardous condition of the land or in connection with the use of any structure or by reason of any activity on such premises to persons entering for such purposes;

b. An owner, lessee or occupant of premises who gives permission to another to enter upon such premises for a sport or recreational activity or purpose does not thereby (1) extend any assurance that the premises are safe for such purpose, or (2) constitute the person to whom permission is granted an invitee to whom a duty of care is owed, or (3) assume responsibility for or incur liability for any injury to person or property caused by any act of persons to whom the permission is granted.

L.1968,c.73,s.2; amended 1991,c.496,s.2.



Section 2A:42A-4 - Liability Towards Persons Injured On Premises

2A:42A-4. Liability towards persons injured on premises
This act shall not limit the liability which would otherwise exist:

a. For willful or malicious failure to guard, or to warn against, a dangerous condition, use, structure or activity; or

b. For injury suffered in any case where permission to engage in sport or recreational activity on the premises was granted for a consideration other than the consideration, if any, paid to said landowner by the State; or

c. For injury caused, by acts of persons to whom permission to engage in sport or recreational activity was granted, to other persons as to whom the person granting permission, or the owner, lessee or occupant of the premises, owes a duty to keep the premises safe or to warn of danger.

L.1968, c. 73, s. 3, eff. July 1, 1968.



Section 2A:42A-5 - Damages For Death Or Injury To Person Or Property

2A:42A-5. Damages for death or injury to person or property
Nothing in this act shall create a duty of care or ground of liability for damages for the death or injury to person or property.

L.1968, c. 73, s. 5, eff. July 1, 1968.



Section 2A:42A-5.1 - Liberal Construction

2A:42A-5.1. Liberal construction
3. The provisions of P.L.1968, c.73 (C.2A:42A-2 et seq.) shall be liberally construed to serve as an inducement to the owners, lessees and occupants of property, that might otherwise be reluctant to do so for fear of liability, to permit persons to come onto their property for sport and recreational activities.

L.1991,c.496,s.3.



Section 2A:42A-6 - Limitation Of Liability

2A:42A-6. Limitation of liability
1. An owner, lessee or occupant of agricultural or horticultural lands as defined in P.L.1983, c.522 (C.2C:18-4 et seq.) who grants permission to operate a motorized vehicle, snowmobile, all-terrain vehicle or dirt bike or to ride horseback thereon pursuant to subsection a. of section 2 of that act does not thereby: a. extend any assurance that the premises, including any natural or man-made conditions, are safe for the purposes set forth in that subsection; b. constitute the person to whom permission is granted an invitee or licensee to whom a duty of care is owed; or c. assume responsibility for, or incur liability for, an injury to person or property caused by the act of a person to whom the permission is granted.

L.1985,c.431,s.1; amended 1991,c.496,s.4.



Section 2A:42A-6.1 - Definitions.

2A:42A-6.1 Definitions.

5.For purposes of P.L.1985, c.431 (C.2A:42A-6 et seq.):

"All-terrain vehicle" means a motor vehicle, designed to travel over any terrain, of a type possessing between three and six non-highway tires, but shall not include golf carts.

"Dirt bike" means a motor powered vehicle possessing two or more tires, designed to travel over any terrain and capable of traveling off of paved roads, whether or not the vehicle is subject to registration with the New Jersey Motor Vehicle Commission.

"Snowmobile" means any motor vehicle, designed primarily to travel over ice or snow, of a type which uses sled type runners, skis, an endless belt tread, cleats or any combination of these or other similar means of contact with the surface upon which it is operated, but does not include any farm tractor, highway or other construction equipment, or any military vehicle.

L.1991, c.496, s.5; amended 2015, c.155, s.2.



Section 2A:42A-6.2 - Liberal Construction

2A:42A-6.2. Liberal construction
6. The provisions of P.L.1985, c.431 (C.2A:42A-6 et seq.) shall be liberally construed to serve as an inducement to the owners, lessees and occupants of property, that might otherwise be reluctant to do so for fear of liability, to permit persons to come onto their property for operating a motorized vehicle, snowmobile, all-terrain vehicle or dirt bike or to ride horseback.

L.1991,c.496,s.6.



Section 2A:42A-7 - Liability For Dangerous Condition

2A:42A-7. Liability for dangerous condition
This act shall not limit the liability which would otherwise exist for willful or malicious failure to guard, or to warn against, a dangerous condition, use, structure or activity.

L. 1985, c. 431, s. 2, eff. Jan. 13, 1986.



Section 2A:42A-8 - Limitation Of Liability Of Owners, Lessees, Occupants

2A:42A-8. Limitation of liability of owners, lessees, occupants
An owner, lessee or occupant of premises upon which public access has been required as a condition of a regulatory approval of, or by agreement with, the Department of Environmental Protection, regardless of whether public notice is provided, shall be liable only for:

a. willful or malicious failure to guard, or to warn against, a dangerous condition, use, structure or activity; or



b. injury caused by acts of negligence on the part of the owner, lessee or occupant of the premises to any person where permission to engage in sport or recreational activity on the premises was granted for a consideration other than the consideration, if any, paid to the landowner by the State; or

c. injury caused by acts of gross negligence on the part of the owner, lessee, or occupant of the premises to any person entering or using the land for a use or purpose unrelated to public access purposes.



L.1989,c.172,s.1.



Section 2A:42A-8.1 - Liability Of Owners Of Certain Premises Which Allow Public Access.

2A:42A-8.1 Liability of owners of certain premises which allow public access.

1. a. An owner, lessee or occupant of premises on which a conservation restriction is held by the State, a local unit, or a charitable conservancy and upon which premises subject to the conservation restriction public access is allowed, or of premises upon which public access is allowed pursuant to a public pathway or trail easement held by the State, a local unit, or a charitable conservancy, and regardless of whether public notice is provided, shall be liable to a person injured on the premises only for:

(1)willful or malicious failure to guard, or to warn against, a dangerous condition, use, structure or activity; or

(2)injury caused by acts of negligence on the part of the owner, lessee or occupant of the premises to any person where permission to engage in sport or recreational activity on the premises was granted for a consideration other than the consideration, if any, paid to the landowner by the State, local unit, or charitable conservancy; or

(3)injury caused by acts of gross negligence on the part of the owner, lessee, or occupant of the premises to any person entering or using the land for a use or purpose unrelated to public access purposes.

b.For the purposes of this section:

"Charitable conservancy" means the same as that term is defined pursuant to section 2 of P.L.1979, c.378 (C.13:8B-2), or a "qualifying tax exempt nonprofit organization" as defined pursuant to section 3 of P.L.1999, c.152 (C.13:8C-3);

"Conservation restriction" means the same as that term is defined pursuant to section 2 of P.L.1979, c.378 (C.13:8B-2);

"Local unit" means the same as that term is defined pursuant to section 2 of P.L.1979, c.378 (C.13:8B-2), or a "local government unit" as defined pursuant to section 3 of P.L.1999, c.152 (C.13:8C-3);

"Premises" means any land in the State (1) regardless of location or characterization or classification of location including but not limited to land characterized or classified as being located in an urban, suburban, rural, semi-rural, populous, developed, undeveloped, unpopulous, residential, nonresidential, commercial, or industrial area, and (2) regardless of whether or not the land is improved or maintained in a natural condition, or used as part of a commercial enterprise; and

"Sport or recreational activity" means a "sport and recreational activity" as defined pursuant to section 1 of P.L.1968, c.73 (C.2A:42A-2).

L.2001,c.265,s.1.



Section 2A:42A-9 - "Agricultural Or Horticultural Land" Defined

2A:42A-9. "Agricultural or horticultural land" defined
1.As used in this act, "agricultural or horticultural land" means orchards, nurseries or other land devoted to the production for sale of plants, crops, trees, forest products or other related commodities.

L.1997,c.378,s.1.



Section 2A:42A-10 - Farmers Immunity For Invitees-pickers

2A:42A-10. Farmers immunity for invitees-pickers
2.Notwithstanding the provisions of any law to the contrary, an owner, lessee or occupant of agricultural or horticultural land shall not have a legal duty to protect a person who is invited onto the land for the purposes of picking or taking agricultural or horticultural products from the natural risks or hazards that are inherent characteristics of agricultural or horticultural land, and shall not be liable if such a person invited onto the land is injured because of any natural risks or hazards that are inherent characteristics of agricultural or horticultural land.

L.1997,c.378,s.2.



Section 2A:43-1 - Privileged Communications

2A:43-1. Privileged communications
The privileged character attaching to the publication of judicial or other proceedings shall extend to the publication in any newspaper of official statements issued by police department heads and county prosecutors in investigations in progress or completed by them, and which are accepted in good faith by the publisher of any newspaper, and the privileged character thereof shall be a good defense to any action for libel, unless malice in fact be shown by the plaintiff therein.

L.1951 (1st SS), c.344; amended by L.1971, c. 2, s. 3, eff. Jan. 15, 1971.



Section 2A:43-2 - Damages Recoverable

2A:43-2. Damages recoverable
The defendant, in an action for libel against the owner, manager, editor, publisher or reporter of any newspaper, magazine, periodical, serial or other publication in this state, may give proof of intention; and plaintiff, unless he shall prove either malice in fact or that defendant, after having been requested by plaintiff in writing to retract the libelous charge in as public a manner as that in which it was made, failed to do so within a reasonable time, shall recover only his actual damage proved and specially alleged in the complaint.

L.1951 (1st SS), c.344.



Section 2A:43-3 - Broadcasters; Liability For Statements Of Candidates For Public Office

2A:43-3. Broadcasters; liability for statements of candidates for public office
The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, hereinafter referred to as a broadcaster, and any agent or employee of any such broadcaster, shall not be liable for any damages for any statement, published or uttered in or as a part of a visual or sound radio broadcast, by any legally qualified candidate for public office, when such broadcast is made under the provisions of Federal law and regulations governing broadcasts by candidates for public office which deny to a broadcaster the power of censorship over the material broadcast.

L.1956, c. 50, p. 101, s. 1, eff. May 22, 1956.



Section 2A:43A-1 - Definitions; Notice

2A:43A-1. Definitions; notice
a. As used in this section:

(1) "Library material" means any material, regardless of physical form or characteristics, or any part thereof, belonging to, on loan to, or otherwise in the custody of a library facility;

(2) "Library facility" means any public library, any library of an educational, historical, or charitable institution, organization or society, or any museum.

b. Prior to bringing a civil action against any person committing an offense that would constitute theft of library material, the library facility shall notify the person in writing that if he has not reimbursed the library facility for the fair market value of the library material plus any costs, including attorney's fees, and damages within 15 days of the notice, that a civil action may be brought. Thereafter, if a civil action is brought by the library facility, the library may recover the value of the library material, costs and damages, including attorney's fees.

L. 1985, c. 373, s. 5, eff. Nov. 26, 1985.



Section 2A:44-1 - Definitions

2A:44-1. Definitions
As used in this article:

"Aircraft" means any contrivance invented, used or designed for navigation or flight in the air except a parachute or other contrivance designed for such navigation but used primarily as safety equipment.

"Aircraft mechanic" means any person licensed to repair or maintain aircraft according to the provisions of the regulations of the United States department of commerce and the laws of the state of New Jersey.

"Airport operator" means any person operating an airport according to regulations of the United States department of commerce and of the laws of the state of New Jersey.

"Hangar operator" means any person operating a hangar according to regulations of the United States department of commerce and the laws of the state of New Jersey.

L.1951 (1st SS), c.344.



Section 2A:44-2 - Right Of Lien; Detention; Priorities; Statement Verified By Oath

2A:44-2. Right of lien; detention; priorities; statement verified by oath
a. Any person, engaged in the business of operating an airport, a hangar or place for the storage, maintenance, keeping or repairing of aircraft who, in connection therewith, permits landings or take-offs or stores, maintains, keeps or repairs any aircraft or furnishes gasoline, accessories, materials or other supplies therefor at the request or with the consent of the owner or his representative, agent or lessee, whether such owner be a conditional vendee or a mortgagor remaining in possession or otherwise, shall have a lien upon such aircraft or any part thereof for the sum due as the fees for such landings or take-offs, or for such storing, maintaining, keeping or repairing of such aircraft or for furnishing gasoline, accessories, materials or other supplies therefor, and may, without process of law, detain such aircraft at any time it is lawfully in his possession until such sum is paid.

The lien shall be superior to all other liens, except liens for taxes, and the operator of such aircraft shall be deemed the agent of any owner, mortgagee, conditional vendor or other lienor thereof for the creation of such superior lien.

b. Any person entitled to a lien pursuant to subsection a. shall, within 90 days after the date upon which work was last performed or material last furnished in performing such work or making such repairs or improvements, or fees were last incurred for landings or take-offs, file in the office of the county recording officer of the county in which the aircraft is based, or where the work was performed or material supplied, or landing and take-off fees incurred, a statement verified by oath. The statement shall include the name of the person entitled to the lien, the name of the owner of the aircraft, a description of the aircraft, the amount for which a lien is claimed, and the date upon which the work was completed, materials supplied or fees incurred.

L.1951 (1st SS), c.344; amended by L.1981, c. 159, s. 1, eff. June 8, 1981; L.1983, c. 77, s. 1, eff. Feb. 24, 1983.



Section 2A:44-3 - Removal Of Aircraft; Seizure; Costs Of Seizure

2A:44-3. Removal of aircraft; seizure; costs of seizure
A person acquiring a lien under section 2A:44-2 of this title shall not lose the same by reason of allowing the aircraft, or part thereof, to be removed from his control, and if so removed, he may, after demand of payment of claim either personally or by registered mail if the owner's address is known, and without further process of law, seize without force and in a peaceable manner, the aircraft or part thereof, wherever found in this state.

A charge of $10 for such seizure shall be paid by the owner of the aircraft or parts thereof.

L.1951 (1st SS), c.344.



Section 2A:44-4 - Statement Of Amount; Offer By Owner And Demand For Possession; Deposit Of Amount Claimed With Court; Action For Possession; Costs

2A:44-4. Statement of amount; offer by owner and demand for possession; deposit of amount claimed with court; action for possession; costs
2A:44-4. The owner or person entitled to the immediate possession of the aircraft, or part thereof, so detained as provided by this article, may on learning of the detention of the same, immediately demand from the person detaining such aircraft or part thereof, or from the person in charge of the place where it is detained, a statement showing the true amount claimed to be due and owing for landing or take-off fees or for the storing, maintaining, keeping or repairing of such aircraft, or for furnishing gasoline, fuel, accessories, materials or other supplies therefor. If upon receiving such statement he considers the amount thereof excessive, he may offer what he considers to be reasonably due and demand possession of the aircraft or part thereof so detained. If possession is refused, he may obtain possession thereof by depositing the amount claimed in the statement with the clerk of any court of competent jurisdiction in the county where the aircraft or part thereof may be situated, together with $12 to cover the cost of court in actions commenced in the Superior Court, Law Division, Special Civil Part and $60 in any other court.

L.1951 (1st SS), c.344; amended 1981,c.159,s.2; 1991,c.91,s.89.



Section 2A:44-5 - Process Out Of Court; Aircraft Delivered To Owner

2A:44-5. Process out of court; aircraft delivered to owner
When the amount claimed to be due and the costs are deposited with the clerk of the court as provided in section 2A:44-4 of this title, the claimant shall be entitled to possession of such aircraft or part thereof pursuant to process out of said court.

L.1951 (1st SS), c.344.



Section 2A:44-6 - Bond In Lieu Of Cash Deposit

2A:44-6. Bond in lieu of cash deposit
In lieu of depositing the amount claimed in cash as provided by section 2A:44-4 of this title, a bond in double the amount claimed and double the amount required to be deposited as costs, may be filed with the clerk of the court. It shall have sufficient surety, and be approved in the manner in which similar bonds are now approved in the court from which process is to issue.

The bond shall be in such form as the court shall prescribe.

L.1951 (1st SS), c.344.



Section 2A:44-7 - Claim By Keeper Of Hangar; Trial; Judgment

2A:44-7. Claim by keeper of hangar; trial; judgment
The person claiming a lien under this article shall assert such claim in the court within the time and in the manner prescribed by the rules governing the practice of the court. The court may hear and determine the matter in a summary manner. The judgment, if any, may be satisfied out of the deposit made, or an action may be brought on the bond filed.

L.1951 (1st SS), c.344.



Section 2A:44-8 - Failure To Bring Action; Damages; Judgment; Return Of Balance Of Deposit

2A:44-8. Failure to bring action; damages; judgment; return of balance of deposit
If no claim is made by the person claiming a lien under this article or if judgment shall be rendered for the defendant, the court may order the return of the money deposited or the discharge of the bond and may also fix and determine the amount of damages suffered by the owner of the aircraft or parts thereof for the seizure and detention thereof, and render a judgment for such amount against the person claiming a lien under this article or the person seizing or detaining the same.

L.1951 (1st SS), c.344.



Section 2A:44-9 - Entry Of Appearance By Owner Of Aircraft

2A:44-9. Entry of appearance by owner of aircraft
The filing of a bond or the depositing of cash by the owner of the aircraft or parts thereof as provided by this article may be considered as an appearance on his part in the action which the person claiming a lien may institute.

L.1951 (1st SS), c.344.



Section 2A:44-10 - Sale Of Aircraft If Proceedings Not Taken By Owner

2A:44-10. Sale of aircraft if proceedings not taken by owner
If no proceedings are taken for the repossession of the aircraft or the parts thereof by the owner, such property so held by any airport operator or any operator of a hangar or place of storage, repair or supplies for aircraft, or held by any aircraft mechanic may, after the expiration of 30 days from the date of the detention, be sold at public auction.

L.1951 (1st SS), c.344; amended by L.1981, c. 159, s. 3, eff. June 8, 1981.



Section 2A:44-11 - Notice Of Sale; Advertisement

2A:44-11. Notice of sale; advertisement
Notice of sale under section 2A:44-10 of this title shall be published 2 times for 2 weeks, at least once in each week, in some newspaper circulating in the municipality, in which the aircraft or part thereof is detained, and not less than 5 days' notice of such sale shall be given by posting the notice in 5 public places in said municipality.

L.1951 (1st SS), c.344.



Section 2A:44-12 - Disposition Of Proceeds Of Sale

2A:44-12. Disposition of proceeds of sale
The proceeds of the sale shall be applied to the payment of the lien and the expenses of seizure, if any, and of such sale. The balance, if any remaining, shall be paid to the owner of such property. The balance, if not claimed by the owner within 60 days after the sale, shall be paid over to the municipality, in which the aircraft or part thereof is detained, for the support of the poor.

L.1951 (1st SS), c.344.



Section 2A:44-13 - Sale Of Perishable Goods; Application To Court; Procedure

2A:44-13. Sale of perishable goods; application to court; procedure
2A:44-13. Where the consignee of perishable goods cannot be found by the carrier or shall neglect or refuse to receive the same or to pay the costs and expenses of transportation, or the charges for detention or demurrage, the carrier or its agent may apply in writing to the Superior Court and such court on proof that the goods have been transported and are perishable and that the consignee cannot be found or neglects or refuses to receive the same or to pay the costs and expenses of transportation, detention or demurrage charges, shall order the public sale thereof by a constable or sheriff of the county at a time and place named in the order, of which sale such advertisement shall be made and notice given as the court shall direct.

L.1951 (1st SS), c.344; amended 1991,c.91,s.90.



Section 2A:44-14 - Sale Of Unclaimed Property; When Authorized

2A:44-14. Sale of unclaimed property; when authorized
When the owner or consignee of property transported by a common carrier to its destination, does not call for the same, or cannot be found, or is unknown, or neglects or refuses to receive the property or to pay the costs and expenses of transportation or charges for detention or demurrage and the same has remained unclaimed in the possession of the carrier for 6 months, or is perishable, the carrier may sell the same at public auction.

L.1951 (1st SS), c.344.



Section 2A:44-15 - Notice Of Sale

2A:44-15. Notice of sale
Public notice of the sale, under section 2A:44-14 of this title, shall be given by advertisement in 1 or more newspapers of the county, at least 6 days before the sale, and by notice set up at least 5 days before the sale in at least 5 of the most public places in the neighborhood where the property was directed to be left and where the sale is to take place, naming the articles to be sold, the names of the consignor and consignee, if known, the hour of sale, which shall be after 10 in the morning and before 4 in the afternoon, and the place of sale, which shall be made in some public place in said county. If the residence of the consignee is known, written notice shall be given to him personally or by leaving the same at his residence or by mailing it to him at his post-office address.

L.1951 (1st SS), c.344.



Section 2A:44-16 - Sale Of Perishable Property; Notice

2A:44-16. Sale of perishable property; notice
Where the unclaimed property is perishable and will depreciate in value by being longer kept, the same may be sold after 2 days, in which case notice shall be published at least once and posted at least 1 full day.

In cases of urgency, such as shipments of milk or perishable fruit, the sale may be made at once to the best advantage at public or private sale without advertisement.

L.1951 (1st SS), c.344.



Section 2A:44-17 - Proceeds Of Sale; Disposition

2A:44-17. Proceeds of sale; disposition
2A:44-17. The fees and expenses of a sale authorized by this article shall be paid first and next the expenses and charges of the carrier for transportation, detention or demurrage and storage. The residue shall be paid to the clerk of the county who shall pay the same to the owner on the order of the Superior Court. If no person shall, within one year after the sale, claim the proceeds, the same shall be paid into the school fund of the State.

L.1951 (1st SS), c.344; amended 1991,c.91,s.91.



Section 2A:44-18 - Report Of Person Making Sale

2A:44-18. Report of person making sale
The officer or carrier making a sale under this article shall file therewith a report of the same containing a list of the articles sold, the price realized, the person to whom sold, the expenses of advertisement and sale, the expenses and charges paid to the carrier, the name of the consignor and consignee, the places and dates of consignment and of receipt at destination, of all of which the carrier shall keep a record.

L.1951 (1st SS), c.344.



Section 2A:44-19 - Refund To Owner Of Proceeds Of Sale; Petition

2A:44-19. Refund to owner of proceeds of sale; petition
If the proceeds of a sale of unclaimed property are paid into the school fund and the owner of the money or his legal representative shall, by a written petition addressed to the director of the division of budget and accounting, demand the same and present satisfactory proof that he is entitled thereto, the said director shall, upon the petition and proofs being filed with him, draw his warrant upon the state treasurer for such sum as the owner may be so entitled. The state treasurer shall pay the same as soon as proper appropriation shall be made therefor.

L.1951 (1st SS), c.344.



Section 2A:44-19.1 - Customer Defined

2A:44-19.1. Customer defined
"Customer" means the owner, a representative of the owner, or a person lawfully in possession of any of the goods enumerated in section 2 of this act.

L.1983, c. 528, s. 1, eff. Jan. 17, 1984.



Section 2A:44-19.2 - Lien For Charges Or Services

2A:44-19.2. Lien for charges or services
2. Any person who performs dry cleaning, pressing, glazing, dyeing, washing, laundering, alteration, tailoring or repairs, or uses or furnishes materials or supplies, upon any garment, clothing, wearing apparel (exclusive of furs), draperies, curtains, carpets or rugs, slipcovers or furniture covers, or stores any of the same, at the request of or with the consent of a customer, shall have a lien thereon for the agreed charges for the work, services, storage, materials or supplies, or, in the event there has been no agreed charge, for the reasonable value thereof.

L.1983,c.528,s.2; amended 1991,c.480.



Section 2A:44-19.3 - Nonpayment After 90 Days; Public Or Private Sale; Notice To Customer

2A:44-19.3. Nonpayment after 90 days; public or private sale; notice to customer
In the event that payment is not made of the agreed charges or the reasonable value thereof for the work, services, storage, materials or supplies within 90 days after any of the goods were to be delivered or to be available to the customer, the goods may be sold at a public or private sale to pay the agreed or reasonable charges together with the cost of notifying the customer. The person to whom the charges are payable and owing shall, at least 30 days prior to the sale, give notice of the time and place of the sale to the customer. The notice shall be mailed to the customer at his last known address by certified mail, return receipt requested. Where the address of the customer is unknown, the posting of a notice of the sale in a prominent place in a public portion of the premises of the person required to give the notice shall constitute notice.

L.1983, c. 528, s. 3, eff. Jan. 17, 1984.



Section 2A:44-19.4 - Proceeds Of Sale; Disposition

2A:44-19.4. Proceeds of sale; disposition
Upon the completion of a sale pursuant to the provisions of this act, the proceeds thereof shall be used to pay the reasonable or agreed to charges for work, services, storage, materials or supplies, together with the expenses thereof, including the cost of notifying the customer of the sale, and the balance remaining, if any, shall be forwarded to the customer at the last known address together with a statement of the distribution of the proceeds of the sale.

If the address of the customer is unknown, the balance remaining shall be held by the person performing or furnishing the work, services, storage, materials or supplies for a period of 6 months from the date of the disposition to be paid to the customer upon demand during this period of time. Upon the expiration of the aforesaid period of six months, amounts unclaimed shall be paid to the treasurer of the municipality in which the premises are located, for the use of the municipality.

L.1983, c. 528, s. 4, eff. Jan. 17, 1984.



Section 2A:44-19.5 - Inability To Sell Goods; Other Disposition

2A:44-19.5. Inability to sell goods; other disposition
If after reasonable effort the goods cannot be sold as provided by this act, they may be given away or otherwise disposed of as the holder thereof shall determine.

L.1983, c. 528, s. 5, eff. Jan. 17, 1984.



Section 2A:44-19.6 - Action For Debt

2A:44-19.6. Action for debt
Nothing in this act shall be construed to bar any person from maintaining an action for debt against a customer, except that the proceeds of any sale, after deductions of expenses thereof, shall be credited upon the debt so due. If sale is held prior to entry of judgment, judgment shall be entered only for the amount of the debt then due and owing after application of the proceeds of the sale.

L.1983, c. 528, s. 6, eff. Jan. 17, 1984.



Section 2A:44-19.7 - Persons To Whom Act Applicable; Notice; Posting

2A:44-19.7. Persons to whom act applicable; notice; posting
The provisions of this act shall apply to all persons performing or furnishing the work, services, storage, materials or supplies on goods who at the time the agreement to furnish or perform the same was made and at all times thereafter kept posted in a prominent place in a public portion of the premises the following notice:

"All articles cleaned, pressed, glazed, dyed, laundered, washed, altered, tailored, stored or repaired and not called for within 90 days thereafter are subject to sale as provided by law."

L.1983, c. 528, s. 7, eff. Jan. 17, 1984.



Section 2A:44-19.8 - Assignment Of Lien And Indebtedness

2A:44-19.8. Assignment of lien and indebtedness
The lien and indebtedness on which it is founded may be assigned without impairing the lien and the lien may be enforced by the assignee directly.

L.1983, c. 528, s. 8, eff. Jan. 17, 1984.



Section 2A:44-19.9 - Immunity From Liability On Conformance With Act

2A:44-19.9. Immunity from liability on conformance with act
Conformance with the provisions of this act shall extinguish any liability of any person who causes goods to be sold or disposed of pursuant hereto.

L.1983, c. 528, s. 9, eff. Jan. 17, 1984.



Section 2A:44-20 - Definitions

2A:44-20. Definitions
As used in this article:

"Owner" includes a conditional vendee or a mortgagor remaining in possession or otherwise of the motor vehicle.

"Garage" means a place or structure used in the business of storing, maintaining, keeping or repairing motor vehicles.

"Garage keeper" means a person or corporation engaged in the business of keeping a garage as above defined.

L.1951 (1st SS), c.344.



Section 2A:44-21 - Garage Keeper Liens; Detention Of Vehicles; Notice; Priority.

2A:44-21 Garage keeper liens; detention of vehicles; notice; priority.

2A:44-21. A garage keeper who shall store, maintain, keep or repair a motor vehicle or furnish gasoline, accessories or other supplies therefor, at the request or with the consent of the owner or his representative, shall have a lien upon the motor vehicle or any part thereof for the sum due for such storing, maintaining, keeping or repairing of such motor vehicle or for furnishing gasoline or other fuel, accessories or other supplies therefor, and may, without process of law, detain the same at any time it is lawfully in his possession until the sum is paid. A motor vehicle is considered detained when the owner or person entitled to possession of the motor vehicle is advised by the garage keeper, by a writing sent by certified mail return receipt requested to the address supplied by the owner or person entitled to possession of the motor vehicle, that goods or services have been supplied or performed, and that there is a sum due for those goods or services.

The lien shall not be superior to, nor affect a lien, title or interest of a person held by virtue of a prior conditional sale or a prior chattel mortgage properly recorded or a prior security interest perfected in accordance with chapter 9 of Title 12A of the New Jersey Statutes.

L.1951 (1st SS), c.344; amended 1961, c.121, s.4; 1998, c.122, s.1.



Section 2A:44-22 - Removal Of Vehicle From Keeper's Control; Seizure

2A:44-22. Removal of vehicle from keeper's control; seizure
A garage keeper acquiring a lien under this article shall not lose the same by reason of allowing the motor vehicle or part thereof to be removed from his control, and if so removed, he may, after demand of payment of claim either personally or by registered mail if the owner's address is known, and without further process of law, seize without force and in a peaceable manner the motor vehicle or part thereof, wherever found in this state.

L.1951 (1st SS), c.344.



Section 2A:44-23 - Statement Of Amount Claimed; Offer By Owner Of Reasonable Amount And Demand For Possession; Fees.

2A:44-23 Statement of amount claimed; offer by owner of reasonable amount and demand for possession; fees.

2A:44-23. The owner or the person entitled to the immediate possession of the motor vehicle or part thereof so detained, may, on learning of the detention of the same, immediately demand from the garage keeper or the person in charge thereof, a statement of the true amount claimed to be due for the storing, maintaining, keeping or repairing of such motor vehicle, or for furnishing gasoline or other fuel, accessories or other supplies therefor. If upon receiving such statement he considers the amount thereof excessive, he may offer what he considers to be reasonably due and demand possession of the motor vehicle or part thereof so detained. If possession is refused, he may immediately bring an action for possession thereof in the Superior Court, Law Division, Special Civil Part or in any other court. The owner or person entitled to immediate possession thereof shall pay the appropriate court fees and costs prior to the hearing; except that the owner or the person may seek relief from the payment of court fees and costs as provided in the Rules Governing the Courts of the State of New Jersey. The application for the waiver of fees shall be determined prior to or in conjunction with the summary hearing for possession of the motor vehicle.

L.1951 (1st SS), c.344; amended 1991, c.91, s.92; 1998, c.122, s.2.



Section 2A:44-24 - Entitlement To Possession Upon Payment To Garage Keeper.

2A:44-24 Entitlement to possession upon payment to garage keeper.

2A:44-24. When the amount determined by the court to be due to the garage keeper is paid in cash or by certified or cashier's check to the garage keeper and the court costs, if any, are deposited with the clerk of the court the owner or person entitled to possession of the motor vehicle or part thereof shall be entitled to possession of the motor vehicle or part thereof, pursuant to process out of said court.

L.1951 (1st SS), c.344; amended 1998, c.122, s.3.



Section 2A:44-26 - Action Brought For Possession; Assertion Of Claim By Garage Keeper; Procedure.

2A:44-26 Action brought for possession; assertion of claim by garage keeper; procedure.

2A:44-26. In an action brought for possession by the motor vehicle owner or person entitled to possession of the motor vehicle, the garage keeper shall assert his claim for a lien in the court in the manner prescribed by the Rules Governing the Courts of the State of New Jersey. The court may hear and determine the matter in a summary manner, and shall determine the amount due to the garage keeper, if any, and the amount of court costs, if any, due to the court clerk.

L.1951 (1st SS), c.344; amended 1998, c.122, s.4.



Section 2A:44-27 - Determination Of Amount Of Damages.

2A:44-27 Determination of amount of damages.

2A:44-27. If judgment is rendered for the motor vehicle owner or person entitled to possession of the motor vehicle, the court may fix and determine the amount of damages suffered by the motor vehicle owner or person entitled to possession of the motor vehicle for the seizure and detention of the motor vehicle or part thereof, and render a judgment for such amount against the garage keeper.

L.1951 (1st SS), c.344; amended 1998, c.122, s.5.



Section 2A:44-29 - Sale Of Motor Vehicle By Garage Keeper.

2A:44-29 Sale of motor vehicle by garage keeper.

2A:44-29. If no proceedings are taken for the repossession of the motor vehicle or part thereof by the motor vehicle owner or person entitled to possession of the motor vehicle, such property so held by the garage keeper shall, after the expiration of not less than 30 days from the date of the detention, be sold at public auction, subject to any prior lien, title or interest held by virtue of a prior conditional sale or a prior chattel mortgage properly recorded. If an action has been brought under N.J.S.2A:44-26 and the court has ordered payment of money to the garage keeper, the garage keeper shall, upon payment to the garage keeper in cash or by certified or cashier's check of the amount ordered by the court, surrender the motor vehicle or part thereof immediately. If the amount in the court order has not been paid in accordance with this act within 15 days from the date of the order, the property held by the garage keeper may then be sold at public auction, subject to any prior lien, title or interest held by virtue of a prior conditional sale or a prior chattel mortgage properly recorded.

L.1951 (1st SS), c.344; amended 1998, c.122, s.6.



Section 2A:44-30 - Notice Of Sale.

2A:44-30 Notice of sale.

2A:44-30. Notice of the sale, under section 2A:44-29 of this title shall be published for two weeks at least once in each week, in some newspaper circulating in the municipality in which the garage is situate and not less than five days' notice of such sale shall be given by posting the notice at the garage keeper's place of business.

L.1951 (1st SS), c.344; amended 1998, c.122, s.7.



Section 2A:44-31 - Application Of Proceeds Of Sale.

2A:44-31 Application of proceeds of sale.

N.J.S.2A:44-31. The proceeds of the sale shall be applied to the payment of the lien or the amount specified in the order of court and the expenses of the sale. The balance, if any, shall be paid to the owner of the motor vehicle, or part thereof. The balance, if not claimed by the owner within 60 days after sale, shall be paid to the municipality, in which the garage is situated, to provide financial support for social programs for the indigent.

L.1951 (1st SS), c.344; amended 1998, c.122, s.8.



Section 2A:44-32 - Lien Not Impaired By Taking Judgment For Money Due; Enforcement By Levy And Sale Under Execution

2A:44-32. Lien not impaired by taking judgment for money due; enforcement by levy and sale under execution
A lien held by a person upon chattels in his possession for labor or materials furnished in the repair or construction thereof, shall not be waived, merged or impaired by the recovery of a judgment for the moneys due for such labor or material, but the lien may be enforced by levy and sale under execution upon the judgment.

L.1951 (1st SS), c.344.



Section 2A:44-33 - Sale By Public Auction To Enforce Lien

2A:44-33. Sale by public auction to enforce lien
If the lien held by a person upon chattels in his possession for labor or materials furnished in the repair or construction thereof, and the amount due thereon, either in whole or part, shall remain unpaid for 3 months after the same became due and payable, the person having the lien may sell the chattels at public auction.

If the chattels are of a nature as to be easily separated or divided, no more shall be sold than necessary, as near as may be, to make sufficient money to pay the lien and expenses of the sale. Notice of the sale shall be given by publishing the notice once in each of the 2 weeks preceding the day of sale in a newspaper circulating in the county and by posting in 5 public places in the municipality in which the chattels are located, and by mailing a copy of the notice to the owner, if his address is known, not less than 5 days before the day of sale.

L.1951 (1st SS), c.344.



Section 2A:44-34 - Proceeds Of Sale; Balance

2A:44-34. Proceeds of sale; balance
The proceeds of the sale shall be applied to the payment of the lien and expenses of the sale. The balance, if any, shall be paid to the owner of the chattels when they are taken away or settled for in full.

L.1951 (1st SS), c.344.



Section 2A:44-35 - Definitions

2A:44-35. Definitions
As used in this article:

"Hospital" , shall include any hospital owned, operated, or maintained in whole or in part by any person, corporation, charitable association, or other institution, or by any state, county or municipal board or body.

"Services" , shall include pharmaceuticals, supplies, examinations, tests and therapies.

L.1951 (1st SS), c.344.



Section 2A:44-36 - Hospital, Nursing Home And Physician Entitled To Lien For Services Rendered To Injured Person As A Result Of Accident

2A:44-36. Hospital, nursing home and physician entitled to lien for services rendered to injured person as a result of accident
Every hospital and nursing home in this State, and every licensed physician or dentist practicing in this State, shall have a lien in the manner set forth in this article for services rendered, by way of treatment, care or maintenance after, to any person who shall have sustained personal injuries in an accident as a result of the negligence or alleged negligence of any other person.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1413, s. 1, eff. May 15, 1953; L.1970, c. 135, s. 1, eff. July 9, 1970.



Section 2A:44-37 - To What Lien Attaches

2A:44-37. To what lien attaches
Upon compliance with the provisions of this article, the lien shall attach to any and all rights of action, suits, claims, demands and upon any judgment, award or determination, and upon the proceeds of any settlement of such rights of action, suits, claims, demands, judgments, awards or determinations which any such injured person may have or shall have, assert or maintain against any such other person for damages on account of such injuries, up to the date of payment of such damages.

L.1951 (1st SS), c.344.



Section 2A:44-38 - Amount Of Hospital Lien

2A:44-38. Amount of hospital lien
The amount of the lien by a hospital for treatment, care and maintenance of an injured person shall not exceed ward rates in such hospital up to the date of payment of moneys or compensation to the injured party.

L.1951 (1st SS), c.344.



Section 2A:44-39 - Amount Of Physician's Or Dentist's Lien

2A:44-39. Amount of physician's or dentist's lien
The amount of the lien of the physician or dentist for services rendered to a person as a result of an accident shall be based on the reasonable value thereof, but not to exceed twenty-five per centum (25%) of the amount of any award, report, decision, judgment or settlement to the injured person.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1413, s. 2, eff. May 15, 1953.



Section 2A:44-39.1 - Amount Of Nursing Home Lien

2A:44-39.1. Amount of nursing home lien
The amount of the lien by a nursing home for care and maintenance of an injured person shall be based on the minimum per diem rate charged by the nursing home for ordinary patient care up to the date of payment of moneys or compensation to the injured party.

L.1970, c. 135, s. 8, eff. July 9, 1970.



Section 2A:44-40 - Accidents Or Injuries Under Workmen's Compensation Law Excepted

2A:44-40. Accidents or injuries under workmen's compensation law excepted
No hospital, nursing home, physician or dentist shall be entitled to a lien under this article where the person was injured as a result of an accident coming within the scope of any workmen's compensation law.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1413, s. 3; L.1970, c. 135, s. 2, eff. July 9, 1970.



Section 2A:44-41 - Notice Of Lien; Filing; Contents; Fees

2A:44-41. Notice of lien; filing; contents; fees
No hospital, nursing home, physician or dentist shall be entitled to a lien under this article, unless a notice in writing containing the name and address of the injured person, the date and location of the accident, the date of the first treatment, care or maintenance, the name and address of the hospital, nursing home, physician or dentist, and, if ascertainable by reasonable diligence, the names and addresses of the persons alleged to be liable for damages sustained by such injured person, shall be filed in the office of the county clerk of the county in which such injuries shall have occurred, prior to the payment of any moneys to such injured person or his legal representatives as damages for such injuries, but in no event later than 90 days after the date of such first treatment, care or maintenance.

Every county clerk shall, at the expense of the county, provide a suitable, well-bound book, to be called the hospital lien docket and a similar book to be called the physician and dentist lien docket and shall enter therein respectively any liens claimed under this article.

As to each claim filed there shall be entered in the proper book the name of the injured person, the date of the accident, the name of the hospital, nursing home, physician or dentist making the claim, as the case may be, and the name of the person alleged to be responsible for the injury.

The county clerk shall make a proper index for each book in the name of the injured person. The county clerk shall for filing each notice of a lien claim, and for each search in his office, receive the fees fixed by law.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1414, s. 4; L.1963, c. 99, s. 1, eff. June 13, 1963; L.1970, c. 135, s. 3, eff. July 9, 1970.



Section 2A:44-42 - Notice To Person Injured And Person Liable For Damages

2A:44-42. Notice to person injured and person liable for damages
Within 10 days after the filing of the notice of lien, the hospital, nursing home, physician or dentist shall send by registered mail or serve personally, a copy of such notice with a statement of the date of the filing thereof to or upon the injured person and the person alleged to be liable for damages sustained by such injured person, if such name and address can be ascertained by reasonable diligence. If the hospital, nursing home, physician or dentist shall neglect to give such notice where the name and address of the person injured or the person allegedly causing the injury are known or should be known, the lien shall be void.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1414, s. 5; L.1970, c. 135, s. 4, eff. July 9, 1970.



Section 2A:44-43 - Release Of Claims; Enforcement Of Lien By Action

2A:44-43. Release of claims; enforcement of lien by action
After the filing and service of the notice of lien, as provided by this article, no release of any judgment, claim or demand by the injured persons shall be valid or effectual as against such lien and the person making any payment to such injured person or his legal representatives, as compensation for the injuries sustained shall be for a period of 1 year from the date of such payment, remain liable to the hospital, nursing home, physician or dentist for the amount of the lien and any such hospital, nursing home, physician or dentist within such period may enforce such lien by action against the person making any such payment. In any such action the defendant may contest the charges by the hospital, nursing home, physician, or dentist, if not in accordance with this article.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1415, s. 6; L.1970, c. 135, s. 5, eff. July 9, 1970.



Section 2A:44-44 - Statement By Physician Or Dentist Of Injuries And Amount Of Charges

2A:44-44. Statement by physician or dentist of injuries and amount of charges
Any person legally liable or against whom a claim is asserted, or his representative, for damages for injuries sustained shall, upon written request, be furnished by any physician or dentist asserting a lien under this article with a statement of the injuries sustained by the injured person and an itemized statement of the charges and services rendered to date. Failure of a physician or dentist to provide such statement shall constitute a valid defense in an action brought to enforce a lien under this article.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1415, s. 7.



Section 2A:44-45 - Statement Of Charges; Examination Of Records

2A:44-45. Statement of charges; examination of records
Any person, legally liable or against whom a claim is asserted for damages for injuries sustained, shall, upon written request, be furnished by any hospital or nursing home asserting a lien under this article with an itemized statement of the charges and services rendered therefor to date and shall be permitted to examine the records of the hospital or nursing home in reference to the treatment, care and maintenance of the injured person therein. Failure of the hospital or nursing home to provide such statement or permit such examination shall constitute a valid defense in an action brought to enforce a lien under this article.

L.1951 (1st SS), c.344; amended by L.1970, c. 135, s. 6, eff. July 9, 1970.



Section 2A:44-46 - Discharge Of Lien; Procedure; Fees

2A:44-46. Discharge of lien; procedure; fees
Any hospital, nursing home, physician or dentist having filed a lien under this article, shall upon payment or release thereof, file or cause to be filed in the office of the county clerk wherein the lien is filed, a duly acknowledged certificate of such payment or release and authorizing the county clerk to discharge the lien. Thereupon such clerk shall file said certificate in the name of the injured person, and the lien shall be discharged. For this service the clerk shall be paid the fee fixed by law.

L.1951 (1st SS), c.344; amended by L.1953, c. 163, p. 1416, s. 8, eff. May 15, 1953; L.1970, c. 135, s. 7, eff. July 9, 1970.



Section 2A:44-47 - "Hotel" And "Guest" Defined

2A:44-47. "Hotel" and "guest" defined
As used in this article:

a. "Hotel" includes inns and boarding houses.

b. "Guest" includes boarders and lodgers.

L.1951 (1st SS), c.344.



Section 2A:44-48 - Lien Of Hotel, Apartment Hotel, Inn And Boarding House Proprietor

2A:44-48. Lien of hotel, apartment hotel, inn and boarding house proprietor
The proprietor of any hotel, apartment hotel, inn or boarding house shall have a lien on all baggage, and other property belonging to any guest, or brought upon the premises by any guest, tenant, boarder or lodger, for the amount of his bill due to the proprietor thereof for the hire or rent of rooms, board, lodging, cash advanced or other accommodations furnished in said hotel, apartment hotel, inn or boarding house, and shall have the right, without process of law, to retain the same until the said amount of indebtedness is discharged.

L.1951 (1st SS), c.344.



Section 2A:44-49 - Sale Of Retained Property; Notice; Disposition Of Proceeds

2A:44-49. Sale of retained property; notice; disposition of proceeds
Property retained by the hotel, apartment hotel, inn or boarding house proprietor under this article may be sold at public auction upon a notice published for 3 days in a newspaper circulating in the municipality wherein said hotel, apartment hotel, inn or boarding house is kept. The proceeds of the sale after the deduction of the expenses thereof shall be applied to the payment of the indebtedness and the balance, if any, shall be paid over to the owner of such property or his representative. The balance, if not claimed by such owner or his representative within 30 days after such sale, shall be paid to the municipality for the support of the poor.

L.1951 (1st SS), c.344.



Section 2A:44-51 - Right Of Lien; Retention Of Property When Amount Due Unpaid; "Keeper Of A Livery Stable" Defined

2A:44-51. Right of lien; retention of property when amount due unpaid; "keeper of a livery stable" defined

2A:44-51. Every keeper of a livery stable or boarding and exchange stable, shall have a lien on all animals left with him in livery, for board, sale or exchange and upon all carriages, wagons, sleighs and harness left with him for storage, sale or exchange for the amount due such proprietor for the board and keep of such animal and also for such storage, and shall have the right, without process of law, to retain the same until the amount of such indebtedness is discharged.

As used in this section, "keeper of a livery stable" shall include, but need not be limited to, a proprietor of a stable, a trainer, a veterinarian, a farrier, or any other person who has a financial relationship with the owner of the horse.

L.1951 (1st SS), c.344; amended 1997, c.2.



Section 2A:44-52 - Sale Of Retained Property; Disposition Of Proceeds

2A:44-52. Sale of retained property; disposition of proceeds
Property retained by the proprietor under this article shall be sold at public auction, after the expiration of 30 days from the date of such retention.

Notice of the sale shall be first published once in each of the 2 weeks preceding the day of the sale in a newspaper circulating in the municipality in which the stable is situated, and 5 days' notice of the sale shall be given by posting a copy of the notice in 5 public places in the municipality.

The proceeds of sale after the deduction of the expenses thereof shall first be applied to the payment of the indebtedness, and the balance, if any, shall be paid to the owner of the property, or his representative. The balance, if not claimed by the owner within 60 days after sale, shall be paid to the municipality, in which the stable is situated, for the support of the poor.

L.1951 (1st SS), c.344.



Section 2A:44-53 - Compensation To Persons Taking Up And Securing Drift Lumber Or Boats

2A:44-53. Compensation to persons taking up and securing drift lumber or boats
Any person taking up drift lumber, rails, posts and other valuable lumber, or boats, scows, skiffs, barges or other craft, which may be found adrift in any of the rivers or other waters in, running through or bordering on this state, or lodged on the land in this state of any person, and who shall, in all things, comply with the requirements of this article, may demand of and recover from the owner of the same, as full compensation for his expense and labor in taking up and securing same the following amounts:

For single logs or other single pieces of drift lumber, rails, posts or other valuable lumber, $.12 each;

For joined sections of lumber or parts of rafts, $.10 for each log or timber or supporting piece of lumber, and $.25 for each and every 1,000 linear feet, but not exceeding a total of $5 for the entire joined section of lumber or part of raft;

For a whole raft, or for boats, skiffs, scows, barges or other craft, $5 for each.

L.1951 (1st SS), c.344.



Section 2A:44-54 - Drift Lumber Or Boats Taken Up To Be Secured And Kept; Advertisement Thereof; Sale And Disposition Of Proceeds

2A:44-54. Drift lumber or boats taken up to be secured and kept; advertisement thereof; sale and disposition of proceeds
Each person taking up any of the lumber or craft under this article shall secure and keep the same for 6 days in some convenient place, within 20 yards of the margin of the river or other waters in which the same may be found.

If, within the 6 days, the same shall not be claimed by the owner thereof, and shall be of the value of $5 or over, the person taking up the same shall make advertisement thereof in a newspaper circulating in the neighborhood, at least once a week for a period of 6 weeks. The advertisement shall contain a true description of the lumber or boat taken up and a notice where the same is located.

If the owner of such lumber or craft shall not claim the same on or before the date of the last advertisement, the person who has taken up and secured the same may sell the property at a public or private sale, at a fair and reasonable price. The proceeds of such sale, after deducting the compensation allowed by this article, and the expenses of the advertisement and sale, shall be held by the seller for 1 year after the sale, subject to the claim of the owner of the lumber or craft so sold, due proof of ownership thereof being first made.

If no owner shall appear to claim such proceeds of sale, or, having appeared, shall fail to make due proof of ownership, the said proceeds of the sale shall become the property of the person so selling the same.

If the value of the lumber or craft shall be under $5 and, if the same shall not be claimed by the owner thereof within 90 days from the time when they were taken up and secured, the person taking up and securing the same may appropriate them to his own use without making any advertisement or sale thereof.

L.1951 (1st SS), c.344.



Section 2A:44-55 - Affidavit Of Claimant

2A:44-55. Affidavit of claimant
Any person claiming to be the owner of any lumber or craft found adrift and taken up and secured under this article, or his agent, shall, upon request verify his claim in writing under oath.

L.1951 (1st SS), c.344.



Section 2A:44-56 - Rights And Title Of Owners Of Lumber Or Boats Taken Up

2A:44-56. Rights and title of owners of lumber or boats taken up
Any person, or his agent, presenting such a written claim and paying the compensation, together with the expenses of the advertisement thereof, pursuant to this article, shall be entitled to the immediate possession thereof, and, as against the person taking up any such lumber or craft, such claim shall, in all courts of this state, be conclusive evidence of title.

This section shall not be construed to affect in any way the title to any such lumber or craft as between any person claiming ownership thereof and other claimants thereto.

L.1951 (1st SS), c.344.



Section 2A:44-57 - Definitions.

2A:44-57. Definitions.
As used in this article:

"Apparel" includes the tackle and furniture of a vessel.

"Owner" includes a master, agent, consignee or commander of a vessel.

"Vessel" includes all ships, steamboats or other craft.

L.1951 (1st SS), c.344.



Section 2A:44-58 - Application Of Article

2A:44-58. Application of article
This article shall apply to all vessels, whether or not enrolled, licensed or registered.

L.1951 (1st SS), c.344.



Section 2A:44-59 - Debt Continuing Lien Upon Vessel; Preferences

2A:44-59. Debt continuing lien upon vessel; preferences
A debt contracted by an owner of a vessel within this State, shall be a continuing lien upon the vessel and her apparel until paid, for:

a. Labor performed or materials or articles furnished in this State for the building, repairing, fitting, furnishing or equipping the vessel in this State at the time when the same was performed or were furnished; or

b. Supplies, provisions and stores furnished within this State for the use of the vessel; or

c. Towing, wharfage and drydockage of the vessel and the expenses of keeping the same in storage in port in water or on land, including expenses incurred in taking care of and employing persons to watch the vessel.

The lien shall be preferred to all other liens on the vessel, except mariner's wages.

Amended by L.1976, c. 55, s. 1, eff. July 27, 1976.

L.1951 (1st SS), c.344.



Section 2A:44-60 - Action To Enforce Lien

2A:44-60. Action to enforce lien
2A:44-60. Any person having a lien under this article may enforce the same by an action in the Superior Court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.93.



Section 2A:44-61 - Process Of Attachment; Bond; Sale Of Vessel; Creditors

2A:44-61. Process of attachment; bond; sale of vessel; creditors
In any such action the lien claimant shall be entitled to process of attachment and the court may require or dispense with the giving of a bond. The court may allow other lien claimants and unsecured creditors to become parties to the action. The court may therein determine in a summary manner any issue arising in the action. The court may order a sale of the vessel at such time and upon such terms as it shall prescribe and fix the amounts of the expenses incurred in any such sale and direct the disposition of the proceeds of the sale.

L.1951 (1st SS), c.344.



Section 2A:44-62 - Lien Not Enforceable Against Vessel Seized Under Process Of United States Courts

2A:44-62. Lien not enforceable against vessel seized under process of United States courts
No proceeding had under this article to enforce a lien shall be had against a vessel seized by virtue of process issuing from a United States court having admiralty jurisdiction while the vessel is actually held under such seizure, nor against a vessel sold by order of such court except for debts contracted after the sale. Nothing in this section shall be construed to impair the validity of a lien created by this article, the payment of which shall be ordered, adjudged or decreed by a court of the United States.

L.1951 (1st SS), c.344.



Section 2A:44-63 - Lien On Vessel Causing Damage To Another; Enforcement

2A:44-63. Lien on vessel causing damage to another; enforcement
When a vessel shall have been run down or run afoul of by any other vessel and is damaged to the extent of $20 or more through the negligence or willful misconduct of the navigator of such other vessel, the owner of the damaged vessel shall have a lien upon the other vessel and her apparel to the amount of the damage sustained.

Any such lien shall be enforceable in the same manner as in the case of other liens under this article.

L.1951 (1st SS), c.344.



Section 2A:44-125 - Short Title

2A:44-125. Short title
This article may be cited as the "municipal mechanics' lien law" .

L.1951 (1st SS), c.344.



Section 2A:44-126 - Definitions

2A:44-126. Definitions
As used in this article:

"Contractor" means a person, his assigns or legal representatives, with whom a contract with a public agency is made.

"Public agency" means any county, city, town, township, public commission, public board or other municipality in this state authorized by law to make contracts for the making of any public improvement in any city, town, township or other municipality.

"Subcontractor" means a person having a contract under a contractor for the performance of the same work, or any specified part thereof, and also a person having such a contract with a subcontractor, for the performance of the same work or any specified part thereof.

L.1951 (1st SS), c.344.



Section 2A:44-127 - Action To Recover Debt Not Barred

2A:44-127. Action to recover debt not barred
Nothing in this article contained shall affect or impair the right of a creditor for labor performed or materials furnished to maintain an action to recover such debt against the person liable therefor.

L.1951 (1st SS), c.344.



Section 2A:44-128 - Debts For Labor And Materials; Funds Liable; Asserting Lien; Forfeiture Of Lien

2A:44-128.Debts for labor and materials; funds liable; asserting lien; forfeiture of lien
2A:44-128. a. Any person who, as laborer, mechanic, materialman, merchant or trader, or subcontractor, in pursuance of or conformity with the terms of any contract for any public improvement made between any person and a public agency as defined in N.J.S.2A:44-126 and authorized by law to make contracts for the making of public improvements, performs any labor or furnishes any materials, including the furnishing of oil, gasoline or lubricants and vehicle use, toward the performance or completion of any such contract, shall, on complying with the provisions of subsection b. of N.J.S.2A:44-128, N.J.S.2A:44-132 and N.J.S.2A:44-133, have a lien for the value of the labor or materials, or both, upon the moneys due or to grow due under the contract and in the control of the public agency, to the full value of the claim or demand. The lien may be filed and, to the extent of the amount due or to grow due under the contract, shall become an absolute lien to the full value of the labor performed or materials furnished in favor of every person and his representatives and assigns employed by or furnishing materials to the contractor or subcontractor.
No public agency shall be required to pay a greater amount than the contract price of the labor performed and materials furnished or the value thereof when no specific contract is made with respect to the same by the contractor or subcontractor, respectively.

b. Any person who may seek to assert a lien under subsection a. of this section shall, within 20 days of the first performance of work or performance of work or delivery of labor or materials to a subcontractor, file with the municipal clerk, the chief financial officer of the county or the chairman of the commission, board or authority, whichever is appropriate, written notice that he or she has furnished labor or materials to the subcontractor. The notice shall contain the name, address and telephone number of the person providing the labor or materials, the name and geographical location of the public improvement for which the labor or materials have been supplied, the name of the subcontractor to which the labor or materials have been supplied, a description of the labor or materials supplied, and the date that the labor or materials were first supplied to the subcontractor. The officer of the public agency shall maintain a separate file for all written notices which shall be available to the public for inspection and copying during regular business hours. Failure to provide this written notice as required within 20 days of the first performance of work or delivery of labor or materials to the subcontractor shall be a bar to secure a lien for the labor or materials provided, unless there is money owing from the contractor to the subcontractor to whom the labor or materials were provided, in which case the lien shall be limited in value to a sum not greater than the money owing from the contractor to the subcontractor.

The public entity with which the notice required by this section is filed may charge an inquiry fee for information contained in the notice to any person, including the contractor. The inquiry fee shall be reasonable and shall be set to reflect the cost to the public entity of retrieving the information.

Notwithstanding the provisions of this section to the contrary, if a notice is filed after the 20-day period, the person so filing may assert a lien under subsection a. of this section for any labor or materials provided on or after that filing date.

No additional notice shall be required for work or materials provided under the same public improvement contract subsequent to the initial notice, notwithstanding that the work and materials may be provided under a separate contract or purchase order.

Written notice shall be substantially in the following form:


NOTICE OF THE DELIVERY OF LABOR OR MATERIALS

In accordance with the terms and provisions of the "Municipal Mechanics' Lien Law," N.J.S.2A:44-125 et seq., notice is hereby given that:

1. (Name of person supplying labor or materials) of (address of person supplying labor or materials) has on (date) provided to (name of subcontractor) the following: (description of labor or materials). My telephone number is (telephone number of person supplying labor or materials).

2. The (description of labor or materials) were provided for the (name of public improvement) in (name of municipality), New Jersey.



Signed:..........................................

For:...............................................

Individual, firm or corporation...........



c. Funds received by a contractor and paid to a subcontractor or supplier for work performed or labor or materials supplied pursuant to a contract for any public improvement shall be applied only to amounts due and owing for work performed or labor or materials supplied for such public improvement. Any subcontractor or supplier who knowingly applies such payment received from the contractor on the public improvement to amounts due and owing for work performed or labor or materials supplied on a construction project other than the public improvement and then claims a lien on the public improvement for non-payment shall forfeit all lien rights under this title. A subcontractor or supplier forfeiting his lien rights pursuant to this section shall be liable for all damages incurred by any contractor as a result of the misapplication of such funds, including attorney's fees, and shall be liable for all court costs and reasonable legal expenses, including attorneys' fees, incurred by the contractor in defending or causing the discharge of the lien claim.

L.1951 (1st SS), c.344; amended 1996, c.81, s.1.



Section 2A:44-129 - Commencement And Extent Of Lien; Exception

2A:44-129. Commencement and extent of lien; exception
A lien created by this article shall, from the time of the filing thereof, attach, to the extent of the liability of the contractor or subcontractor as the case may be, for the claim preferred upon any funds due or to grow due to the contractor from the public agency under the contract against which the lien claim is filed unless released as provided by section 2A:44-130 of this title.

L.1951 (1st SS), c.344.



Section 2A:44-130 - Release Of Funds From Lien; Bond

2A:44-130. Release of funds from lien; bond
The funds to which a lien has attached as provided by section 2A:44-129 of this title may be released and paid to the contractor by the financial officer of the public agency upon the filing with such officer of a bond in double the sum of all claims filed under the provisions of this article against the contract or the funds due or to grow due thereunder, and conditioned for the payment of such sum as may be adjudged to be due under such claims. The bond shall be approved, as to the form by the chief law officer of the public agency, and, as to the sufficiency thereof, by the financial officer with whom it is filed.

L.1951 (1st SS), c.344.



Section 2A:44-131 - Priority Of Lien Over Assignments

2A:44-131. Priority of lien over assignments
The lien given by and filed pursuant to this article shall have priority over an assignment, by a contractor or subcontractor to a third person of moneys due or to grow due to such contractor or subcontractor for labor performed or materials furnished for a public improvement referred to in this article even though such assignment was made prior to filing of notice by the lien claimant, but not if such money had been paid to the assignee at the time of the filing of notice.

L.1951 (1st SS), c.344.



Section 2A:44-132 - Filing Notice Of Lien Claim

2A:44-132. Filing notice of lien claim
A lien claimant may, at any time before the whole work to be performed by the contractor for the public agency is either completed or accepted by resolution of the public agency, or within 60 days thereafter, file with the chairman or other head officer or with the secretary or clerk of the public agency, a notice of lien claim verified by oath of the claimant or his agent.

L.1951 (1st SS), c.344.



Section 2A:44-133 - Contents Of Notice; Variance Of Names Not To Affect Validity Of Lien

2A:44-133. Contents of notice; variance of names not to affect validity of lien
The notice of claim under section 2A:44-132 of this title shall state:

a. The name and residence or place of business of the claimant;

b. The amount claimed and from whom due and if not due when it will be due;

c. The amount, as near as may be, of the demand after deducting all just credits and offsets;

d. The name of the person by whom employed or to whom the materials were furnished and whether he is the contractor with the public agency or a subcontractor;

e. The general nature of the public work to which the contract relates;

f. The name of the contractor and the name of the public agency with which the contract was made; and

g. That the labor was performed for, or materials furnished to, the contractor or subcontractor, specifying which, and that they were actually performed or used in the execution or completion of the contract with the public agency.

No variance as to the name of the contractor or subcontractor or name of the public agency shall affect the validity of the claim or lien.

L.1951 (1st SS), c.344.



Section 2A:44-134 - Lien Docket; Entries; Validity Of Claim Not Affected By Failure To Make Entry

2A:44-134. Lien docket; entries; validity of claim not affected by failure to make entry
The officer of the public agency with whom a notice of lien claim is filed pursuant to section 2A:44-132 of this title shall give notice of the filing thereof to the financial officer of the public agency who shall, in a lien book kept by him, enter:

a. The name and residence or place of business of the claimant;

b. The name of the contractor and of the subcontractor, if any, referred to in the lien;

c. The amount and date of the filing; and

d. A brief designation of the contract upon which the claim is made.

Failure of the officer of the public agency to notify the financial officer or of the financial officer to make entry in the lien book, shall not affect the validity of the claim.

L.1951 (1st SS), c.344.



Section 2A:44-135 - Notice By Public Agency To Contractor Or Person In Interest

2A:44-135. Notice by public agency to contractor or person in interest
A public agency may, upon a notice of lien claim being filed with it pursuant to section 2A:44-132 of this title, serve notice upon the contractor and upon any person who may appear, by the records of the public agency, to have an interest in the fund in the possession of the public agency, that the claim is filed and requiring the contractor or person in interest to show cause before the governing board of the public agency, within 5 days from the service of notice, why the claim should not be paid.

L.1951 (1st SS), c.344.



Section 2A:44-136 - Payment Of Claim By Public Agency If Statement Not Filed; Credit For Amount Paid; Priority Of Claim Of Laborer

2A:44-136. Payment of claim by public agency if statement not filed; credit for amount paid; priority of claim of laborer
If the contractor or person in interest shall fail to file with the financial officer of the public agency, within the time prescribed by notice under section 2A:44-135 of this title, a statement duly verified, that the lien claim is unfounded and untrue, specifying in what respects the same is unfounded and untrue, the public agency may pay, without the order of any court, the claim out of the funds in its possession upon which the claimant has a lien. When payment is so made the public agency shall not be obliged to pay the same to the contractor but shall be entitled to credit upon the contract for the amount so paid. Nothing in this article contained shall impair the right of the priority of the claim or lien of a laborer as between the right of the laborer and a claimant or other person entitled to a lien.

L.1951 (1st SS), c.344.



Section 2A:44-137 - Actions In Superior Court

2A:44-137. Actions in superior court
Any claimant who has filed a notice under sections 2A:44-132 and 2A:44-133 of this title may enforce his claim against the fund therein designated by an action of an equitable nature in the superior court. An action of the same nature to determine or terminate said liens may be brought in said court by the contractor, subcontractor or public agency.

L.1951 (1st SS), c.344.



Section 2A:44-138 - Commencement Of Action; Lien Of Other Claimants Preserved

2A:44-138. Commencement of action; lien of other claimants preserved
No lien created under this article shall be binding on the funds of the public agency, unless an action to enforce the lien claim be brought within 60 days from the time when the whole work to be performed by the contractor is either completed or accepted by resolution of the public agency, but if any action be brought by any claimant the lien of any other claimant may be preserved and enforced by filing an answer setting up his claim in such action within the time allowed by the practice of, or within such time as may be allowed him by, the court.

L.1951 (1st SS), c.344.



Section 2A:44-139 - Parties To Action; County Or Municipality When Public Agency Not Corporation

2A:44-139. Parties to action; county or municipality when public agency not corporation
The claimant first bringing an action for the enforcement of his claim in the superior court as provided by this article, shall make parties to the action all who have filed claims, the contractor, the subcontractor referred to in the claims, and the public agency with whom the contract was made. If the public agency is not a corporation, then the county or municipality under which it is constituted shall be made a party defendant.

L.1951 (1st SS), c.344.



Section 2A:44-140 - Determination Of Validity Of Liens And Amount Due; Judgment; Ratable Distribution; Priority Of Laborer's Lien; Claim Of Subcontractor Chargeable With Amount Paid To Claimants

2A:44-140. Determination of validity of liens and amount due; judgment; ratable distribution; priority of laborer's lien; claim of subcontractor chargeable with amount paid to claimants
The superior court shall determine the validity and priorities of the liens of the plaintiffs and defendants and of all other liens which may be filed within the time prescribed by this article and the amount due from the public agency to the contractor under the contract and from the contractor or subcontractor to the respective claimants and shall enter judgment directing the public agency, out of moneys due from it to the contractor, to pay to the several claimants the sums found due to them respectively, with interest and costs upon claims adjudged to be just and valid under this article. If the amount due from the public agency to the contractor is not sufficient to make the payments in full, distribution shall be made ratably without regard to the priority in filing claims, and in either case the claims of the subcontractors shall be chargeable with the amounts paid to the claimants under them for labor performed and materials furnished in the execution of the subcontract; provided, however, a laborer shall have a lien prior to other liens upon filing notice under this article at any time before payments are due and made.

L.1951 (1st SS), c.344.



Section 2A:44-141 - Payment By Public Agency Into Court

2A:44-141. Payment by public agency into court
The public agency may at any time during the pendency of the action pay into the superior court the amount which it admits to be due the principal contractor upon the contract. The contractor or claimants shall not be precluded thereby from seeking judgment for a further sum.

L.1951 (1st SS), c.344.



Section 2A:44-142 - How Discharged

2A:44-142. How discharged
A lien created under this article may be discharged by:

a. Filing with the financial officer of the public agency a duly acknowledged or proved certificate of the claimant or his successor in interest, or his duly authorized attorney or agent or his attorney of record, stating that the lien is discharged;

b. The lapse of 60 days since the completion of the work to be performed or the acceptance of the same by resolution of the public agency without the commencement of an action to enforce the lien claim or the filing of answer, within the time allowed by the practice of, or within such time as may be allowed him by, the superior court, asserting such lien in an action brought by another claimant;

c. Satisfaction of a judgment rendered in an action to enforce the lien or claim; or

d. The final judgment of the superior court in an action to enforce the lien to which the claimant was a party.

L.1951 (1st SS), c.344.



Section 2A:44-143 - Additional Bond For Payment Of Claims For Labor, Material, Etc.; Waiver, Surety's Obligation

2A:44-143.Additional bond for payment of claims for labor, material, etc.; waiver, surety's obligation
2A:44-143. a. (1) When public buildings or other public works or improvements are about to be constructed, erected, altered or repaired under contract, at the expense of the State or any contracting unit, as defined in section 2 of P.L.1971, c.198 (C.40A:11-2), or school district, the board, officer or agent contracting on behalf of the State, contracting unit or school district, shall require delivery of the payment and performance bond issued in accordance with N.J.S.2A:44-147 and otherwise, as provided for by law, with an obligation for the performance of the contract and for the payment by the contractor for all labor performed or materials, provisions, provender or other supplies, teams, fuels, oils, implements or machinery used or consumed in, upon, for or about the construction, erection, alteration or repair of such buildings, works or improvements provided by subcontractors or material suppliers in contract with the contractor, or subcontractors or material suppliers in contract with a subcontractor to the contractor, which class of persons shall be the beneficiaries of the payment and performance bond. The board, officer or agent shall also require that all payment and performance bonds be issued by a surety which meets the following standards:
(a) The surety shall have the minimum surplus and capital stock or net cash assets required by R.S.17:17-6 or R.S.17:17-7, whichever is appropriate, at the time the invitation to bid is issued; and

(b) With respect to all payment and performance bonds in the amount of $850,000 or more, (i) if the amount of the bond is at least $850,000 but not more than $3.5 million, the surety shall hold a current certificate of authority, issued by the United States Secretary of the Treasury pursuant to 31 U.S.C. 9305, that is valid in the State of New Jersey as listed annually in the United States Treasury Circular 570, except that if the surety has been operational for a period in excess of five years, the surety shall be deemed to meet the requirements of this subsubparagraph if it is rated in one of the three highest categories by an independent, nationally recognized United States rating company that determines the financial stability of insurance companies, which rating company or companies shall be determined pursuant to standards promulgated by the Commissioner of Insurance by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and (ii) if the amount of the bond is more than $3.5 million, then the surety shall hold a current certificate of authority, issued by the United States Secretary of the Treasury pursuant to 31 U.S.C. 9305, that is valid in the State of New Jersey as listed annually in the United States Treasury Circular 570 and, if the surety has been operational for a period in excess of five years, shall be rated in one of the three highest categories by an independent, nationally recognized United States rating company that determines the financial stability of insurance companies, which rating company or companies shall be determined pursuant to standards promulgated by the Commissioner of Insurance by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). A surety subject to the provisions of subsubparagraph (ii) of this subparagraph which does not hold a certificate of authority issued by the United States Secretary of the Treasury shall be exempt from the requirement to hold such a certificate if the surety meets an equivalent set of standards developed by the Commissioner of Insurance through regulation which at least equal, and may exceed, the general criteria required for issuance of a certificate of authority by the United States Secretary of the Treasury pursuant to 31 U.S.C. 9305. A surety company seeking such an exemption shall, not later than the 180th day following the effective date of P.L.1995, c.384, certify to the appropriate contracting unit that it meets that equivalent set of standards set forth by the commissioner as promulgated.

(2) When such contract is to be performed at the expense of the State and is entered into by the Director of the Division of Building and Construction or State departments designated by the Director of the Division of Building and Construction, the director or the State departments may: (a) establish for that contract the amount of the bond at any percentage, not exceeding 100%, of the amount bid, based upon the director's or department's assessment of the risk presented to the State by the type of contract, and other relevant factors, and (b) waive the bond requirement of this section entirely if the contract is for a sum not exceeding $200,000.

(3) When such a contract is to be performed at the expense of a contracting unit or school district, the board, officer or agent contracting on behalf of the contracting unit or school district may: (a) establish for that contract the amount of the bond at any percentage, not exceeding 100%, of the amount bid, based upon the board's, officer's or agent's assessment of the risk presented to the contracting unit or school district by the type of contract and other relevant factors, and (b) waive the bond requirement of this section entirely if the contract is for a sum not exceeding $100,000.

b. A surety's obligation shall not extend to any claim for damages based upon alleged negligence that resulted in personal injury, wrongful death, or damage to real or personal property, and no bond shall in any way be construed as a liability insurance policy. Nothing herein shall relieve the surety's obligation to guarantee the contractor's performance of all conditions of the contract, including the maintenance of liability insurance if and as required by the contract. Only the obligee named on the bond, and any subcontractor performing labor or any subcontractor or materialman providing materials for the construction, erection, alteration or repair of the public building, work or improvement for which the bond is required pursuant to this section, shall have any claim against the surety under the bond.

c. A board, officer or agent contracting on behalf of the State, contracting unit or school district shall not accept more than one payment and performance bond to cover a single construction contract. The board, officer or agent may accept a single bond executed by more than one surety to cover a single construction contract only if the combined underwriting limitations of all the named sureties, as set forth in the most current annual revision of United States Treasury Circular 570, or as determined by the Commissioner of Insurance pursuant to R.S.17:18-9, meet or exceed the amount of the contract to be performed.

d. A board, officer or agent contracting on behalf of the State, contracting unit or school district shall not accept a payment or performance bond unless there is attached thereto a Surety Disclosure Statement and Certification to which each surety executing the bond shall have subscribed. This statement and certification shall be complete in all respects and duly acknowledged according to law, and shall have substantially the following form:



SURETY DISCLOSURE STATEMENT AND CERTIFICATION



.............................., surety(ies) on the attached bond, hereby certifies(y) the following:

(1) The surety meets the applicable capital and surplus requirements of R.S.17:17-6 or R.S.17:17-7 as of the surety's most current annual filing with the New Jersey Department of Insurance.

(2) The capital (where applicable) and surplus, as determined in accordance with the applicable laws of this State, of the surety(ies) participating in the issuance of the attached bond is (are) in the following amount(s) as of the calendar year ended December 31, ......... (most recent calendar year for which capital and surplus amounts are available), which amounts have been certified as indicated by certified public accountants (indicating separately for each surety that surety's capital and surplus amounts, together with the name and address of the firm of certified public accounts that shall have certified those amounts):



.............................................

.............................................

.............................................

(3) (a) With respect to each surety participating in the issuance of the attached bond that has received from the United States Secretary of the Treasury a certificate of authority pursuant to 31 U.S.C. 9305, the underwriting limitation established therein and the date as of which that limitation was effective is as follows (indicating for each such surety that surety's underwriting limitation and the effective date thereof):

............................................

............................................

............................................

(b) With respect to each surety participating in the issuance of the attached bond that has not received such a certificate of authority from the United States Secretary of the Treasury, the underwriting limitation of that surety as established pursuant to R.S.17:18-9 as of (date on which such limitation was so established) is as follows (indicating for each such surety that surety's underwriting limitation and the date on which that limitation was established):



...........................................

...........................................

...........................................

(4) The amount of the bond to which this statement and certification is attached is $ ...... .

(5) If, by virtue of one or more contracts of reinsurance, the amount of the bond indicated under item (4) above exceeds the total underwriting limitation of all sureties on the bond as set forth in items (3)(a) or (3)(b) above, or both, then for each such contract of reinsurance:

(a) The name and address of each such reinsurer under that contract and the amount of that reinsurer's participation in the contract is as follows:..............................

..........................................

..........................................

............................................; and



(b) Each surety that is party to any such contract of reinsurance certifies that each reinsurer listed under item (5)(a) satisfies the credit for reinsurance requirement established under P.L.1993, c.243 (C.17:51B-1 et seq.) and any applicable regulations in effect as of the date on which the bond to which this statement and certification is attached shall have been filed with the appropriate public agency.

CERTIFICATE

(to be completed by an authorized certifying agent

for each surety on the bond)



I ........................ (name of agent), as ....................................... (title of agent) for .............................. (name of surety), a corporation/mutual insurance company/other (indicating type of business organization) (circle one) domiciled in ......................... (state of domicile), DO HEREBY CERTIFY that, to the best of my knowledge, the foregoing statements made by me are true, and ACKNOWLEDGE that, if any of those statements are false, this bond is VOIDABLE.

................................................

(Signature of certifying agent)



.........................................................

(Printed name of certifying agent)



.......................................................

(Title of certifying agent)


L.1951 (1st SS), c.344; amended 1979, c.408; 1989, c.316; 1991, c.454; 1995, c.38, s.2; 1995, c.384, s.1; 1996, c.81, s.2.



Section 2A:44-144 - Sureties On And Amount Of Bond; Condition For Payment Of Claims; Bond Deposited, Held For Use Of Interested Parties

2A:44-144.Sureties on and amount of bond; condition for payment of claims; bond deposited, held for use of interested parties
2A:44-144. The bond required by this article shall be executed by the contractor with such sureties in accordance with N.J.S.2A:44-147 as shall be approved by the board, officer or agent acting on behalf of the State, contracting unit or school district, in an amount equal to 100 per cent of the contract price. The payment bond shall be conditioned for the payment by the contractor of all indebtedness which may accrue to any person, firm or corporation designated as a "beneficiary" pursuant to N.J.S.2A:44-143, in an amount not exceeding the sum specified in the bond, on account of any labor performed or materials, provisions, provender or other supplies, or teams, fuels, oils, implements or machinery used or consumed in, upon, for or about the construction, erection, alteration or repair of the public building or public work or improvement.
The payment bond shall be deposited with and be held by the board, officer or agent acting on behalf of the State, contracting unit or school district, for the use of any beneficiary thereof.

L.1951 (1st SS), c.344; amended 1995, c.384, s.2; 1996, c.81, s.3.



Section 2A:44-145 - Statements Of Claimants Filed With Sureties On Bond; Time For Action On Bond

2A:44-145.Statements of claimants filed with sureties on bond; time for action on bond
2A:44-145. Any person who may be a beneficiary of the payment bond, as defined in this article, and who does not have a direct contract with the contractor furnishing the bond shall, prior to commencing any work, provide written notice to the contractor by certified mail or otherwise, provided that he shall have proof of delivery of same, that said person is a beneficiary of the bond. If a beneficiary fails to provide the required written notice, the beneficiary shall only have rights to the benefits available hereunder from the date the notice is provided.
Any beneficiary, as defined in N.J.S.2A:44-143, to whom any money shall be due on account of having performed any labor or furnished any materials, provisions, provender or other supplies, or teams, fuels, oils, implements or machinery in, upon, for or about the construction, erection, alteration or repair of any public building or other public work or improvement, shall, at any time before the expiration of one year from the last date upon which such beneficiary shall have performed actual work or delivered materials to the project, in the case of a material supplier, furnish the sureties on the bond required by this article a statement of the amount due to him.

No action shall be brought against any of the sureties on the bond required by this article until the expiration of 90 days after provision to the sureties and the contractor of the statement of the amount due to him, but in no event later than one year from the last date upon which such beneficiary shall have performed actual work or delivered materials to the project.

L.1951 (1st SS), c.344; amended 1996, c.81, s.4.



Section 2A:44-146 - Action On Bond; Limitation

2A:44-146.Action on bond; limitation
2A:44-146. If the indebtedness due to any person as shown by the statement required to be filed by N.J.S.2A:44-145 shall not be paid in full at the expiration of 90 days from the date of notice of the amount due to the person, such person shall, within one year from the last date that work was performed or materials were supplied by that person, bring an action in his own name upon the bond required by this article.

L.1951 (1st SS), c.344; amended 1996, c.81, s.5.



Section 2A:44-147 - Bond Form; Conditions

2A:44-147.Bond form; conditions
2A:44-147. The bond required by this article shall be in substantially the following form:

"Know all men by these presents, that we, the undersigned as principal and as sureties, are hereby held and firmly bound unto in the penal sum of dollars, for the payment of which well and truly to be made, we hereby jointly and severally bind ourselves, our heirs, executors, administrators, successors and assigns.

"Signed this ....... day of .................... , 19..... .

"The condition of the above obligation is such that whereas, the above named principal did on the .............. day of .................................., 19 ........, enter into a contract with , which said contract is made a part of this the bond the same as though set forth herein;

"Now, if the said ............................. shall well and faithfully do and perform the things agreed by ................................... to be done and performed according to the terms of said contract, and shall pay all lawful claims of beneficiaries as defined by N.J.S.2A:44-143 for labor performed or materials, provisions, provender or other supplies or teams, fuels, oils, implements or machinery furnished, used or consumed in the carrying forward, performing or completing of said contract, we agreeing and assenting that this undertaking shall be for the benefit of any beneficiary as defined in N.J.S.2A:44-143 having a just claim, as well as for the obligee herein; then this obligation shall be void; otherwise the same shall remain in full force and effect; it being expressly understood and agreed that the liability of the surety for any and all claims hereunder shall in no event exceed the penal amount of this obligation as herein stated.

"The said surety hereby stipulates and agrees that no modifications, omissions or additions in or to the terms of the said contract or in or to the plans or specifications therefor shall in anywise affect the obligation of said surety on its bond."

Recovery of any claimant under the bond shall be subject to the conditions and provisions of this article to the same extent as if such conditions and provisions were fully incorporated in the form set forth above.

L.1951 (1st SS), c.344; amended 1996, c.81, s.6.



Section 2A:44-148 - Money Paid To Contractor Trust Fund For Payment Of Claims

2A:44-148. Money paid to contractor trust fund for payment of claims
All money paid by the state of New Jersey or by any agency, commission or department thereof, or by any county, municipality or school district in the state, to any person pursuant to the provisions of any contract for any public improvement made between any such person and the state or any agency, commission or department thereof, or any county, municipality or school district in the state, shall constitute a trust fund in the hands of such person as such contractor, until all claims for labor, materials and other charges incurred in connection with the performance of such contract shall have been fully paid.

L.1951 (1st SS), c.344.



Section 2A:44-149 - Definitions

2A:44-149. Definitions
As used in this article:

"Cemetery" includes a burial ground.

"Monument" includes a gravestone, inclosure or other structure.

L.1951 (1st SS), c.344.



Section 2A:44-150 - Right Of Lien

2A:44-150. Right of lien
A person furnishing or placing a monument in a cemetery shall have a lien thereon for the agreed price thereof or the part remaining unpaid, with interest from the time the amount was due, upon filing a notice of lien with the superintendent or person in charge of the cemetery.

L.1951 (1st SS), c.344.



Section 2A:44-151 - Notice Of Lien; Contents; Filing

2A:44-151. Notice of lien; contents; filing
Notice of lien may be filed at any time after the completion of the work, but shall be filed within 1 year after the agreed price for furnishing or placing the monument becomes due. The notice shall state that the lienor has a lien on the monument for all or the unpaid part of the purchase price thereof, with interest, specifying the amount agreed to be paid, the amount unpaid with a description of the monument and the location of the plot upon which it stands and the names of the persons with whom the agreement for the purchase and erection of the structure, or for the performance of the labor, was made. The notice shall be signed and verified by the lienor.

L.1951 (1st SS), c.344.



Section 2A:44-152 - Service Of Notice Of Lien

2A:44-152. Service of notice of lien
The lienor shall, within 10 days after filing the notice of lien, serve a copy thereof personally, or by mail, upon the person with whom the agreement for the purchase and erection of the monument or for the performance of labor thereon was made, and upon the owner of the lot upon which the monument is erected, if his name and residence can be ascertained.

L.1951 (1st SS), c.344.



Section 2A:44-153 - Enforcement Of Lien By Action And Sale

2A:44-153. Enforcement of lien by action and sale
A lienor may, after service of the notice, as provided by section 2A:44-152 of this title, bring an action to recover the amount of the debt and to enforce his lien therefor against the person with whom the agreement was made for the purchase and erection of the monument or for the performance of labor thereon. The lienor may, if he recovers judgment, remove the monument from the cemetery and sell the same at public auction to satisfy the amount of such judgment.

L.1951 (1st SS), c.344.



Section 2A:44-154 - Sale Under Judgment

2A:44-154. Sale under judgment
The sale authorized by section 2A:44-152 of this title, may be conducted by the lienor or by an officer of the court according to the judgment entered in the action, and the court shall prescribe the terms and conditions, the time and place, and the notice to be given of the sale.

L.1951 (1st SS), c.344.



Section 2A:44-155 - Proceeds Of Sale; Disposition

2A:44-155. Proceeds of sale; disposition
The lienor or officer shall, out of the proceeds of the sale, pay the expenses thereof, and the expenses of the removal of the monument from the cemetery, not exceeding $10 if a gravestone only is removed and $50 if any other monument is removed, and shall retain out of such proceeds the amount due upon the judgment recovered in the action to enforce the lien. The residue, if any, shall be forthwith paid to the judgment debtor.

L.1951 (1st SS), c.344.



Section 2A:44-156 - Removal Of Monument After Notice Of Lien Filed; Exception

2A:44-156. Removal of monument after notice of lien filed; exception
The superintendent or other person in charge of a cemetery shall not permit the removal, alteration or inscription of a monument against which a lien exists after the notice of the lien has been filed and served as prescribed by this article, except pursuant to the terms of a judgment recovered in an action brought to enforce the lien. No officer or person connected with a cemetery shall hinder or obstruct the removal, in a proper manner, of the monument pursuant to the terms of such judgment.

L.1951 (1st SS), c.344.



Section 2A:44-157 - Definitions

2A:44-157. Definitions
Definitions. As used in this article:

"Processor" means a person engaged in the business of spinning, throwing, manufacturing, bleaching, mercerizing, dyeing, weighting, printing, finishing, dressing, scraping or otherwise treating or processing of linen, cotton, wool, silk, artificial silk, yarns, synthetic fibers or goods, skins, pelts, furs or hides, or goods of which linen, cotton, wool, silk, artificial silk, yarns, synthetic fibers, skins, pelts, furs or hides form a component part.

"Debtor" means a person indebted to a "processor" for labor performed or materials furnished in and about the business mentioned in the preceding paragraph of this section.

"Owner" means a person having title to the property herein described, either at law or in equity, or having a lien or encumbrance thereon or an interest in the same, other than the lien of the processor herein created.

"Person" includes a natural person or his legal representative, partnership, corporation, company, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestui que trust thereof.

"Property" includes linen, cotton, wool, silk, artificial silk, yarns, synthetic fibers or goods, skins, pelts, furs or hides, or goods of which linen, cotton, wool, silk, artificial silk, yarns, synthetic fibers, skins, pelts, furs or hides form a component part.

L.1951 (1st SS), c.344; amended by L. 1985, c. 492, s. 1, eff. Jan. 21, 1986.



Section 2A:44-158 - Property Subject To Lien

2A:44-158. Property subject to lien
Property subject to lien. a. A processor shall be entitled to a lien upon the property of others which comes into the processor's possession, for the entire indebtedness owed to the processor by the person as a result of the processor having performed labor or having furnished materials for that person in and about the spinning, throwing, manufacturing, bleaching, mercerizing, dyeing, weighting, printing, finishing, dressing or scraping, or otherwise treating or processing or shipping, trucking and storing of said property.

b. A processor shall be entitled to a lien upon the property of any person which comes into the processor's possession at a time when that person is indebted to the processor for labor previously performed or materials previously furnished or both in or about the spinning, throwing, manufacturing, bleaching, mercerizing, dyeing, weighting, printing, finishing, dressing or scraping, or otherwise treating or processing or shipping, trucking or storing of other property of the debtor previously released, delivered, relinquished, shipped or surrendered by the processor, for the entire indebtedness owed to the processor by the debtor.

L.1951 (1st SS), c.344; amended by L. 1985, c. 492, s. 2, eff. Jan. 21, 1986.



Section 2A:44-159 - Waiver Or Impairment Of Lien; Assignment

2A:44-159. Waiver or impairment of lien; assignment
Waiver or impairment of lien; assignment. The lien under section 2A:44-158 of this title shall not be affected in any way by the recovery of a judgment or the taking of a bill or note for the money due for labor or material; or by the processor having released, delivered, relinquished, shipped or surrendered property of the debtor without having been paid in full at the time of the release, delivery, relinquishment, shipment or surrender; or by any extension of credit by the processor to any person at any time. The lien may be enforced as though the judgment had not been recovered; the bill or note had not been taken; the goods had not been released, delivered, relinquished, shipped or surrendered without full payment; or the processor had not agreed to extend credit. The lien and the indebtedness under section 2A:44-158 of this title may be assigned without impairing the lien, and the lien may be enforced by the assignee directly, or on his behalf by the assignor, to the extent of the indebtedness so assigned.

L.1951 (1st SS), c.344; amended by L. 1985, c. 492, s. 3, eff. Jan. 21, 1986.



Section 2A:44-160 - Sale Of Property

2A:44-160. Sale of property
A processor having a lien upon the property of others that has come into his possession and the amount due shall remain due and unpaid either in whole or in part for 2 months after the same becomes due and payable, may sell the property at public auction.

L.1951 (1st SS), c.344.



Section 2A:44-161 - Notice Of Sale

2A:44-161. Notice of sale
Notice of the sale authorized by section 2A:44-160 of this title shall be published for 2 consecutive weeks, at least once in each week, preceding the day of sale in a newspaper published in the county in which the property is located. Notice of sale shall also be posted in 5 or more public places in the county, one at least being in the municipality where the property is located, within 15 days but not less than 5 days, before the sale. A copy of the notice shall be mailed to the owner of the property, if known, at least 5 days before the day of the sale, at his last known post-office address.

L.1951 (1st SS), c.344.



Section 2A:44-162 - Disposition Of Proceeds Of Sale

2A:44-162. Disposition of proceeds of sale
The proceeds of the sale after the deduction of the expenses thereof shall be applied to the payment of the lien. No more of the property shall be sold, if easily separated or divided, than shall be necessary to pay the lien and expenses.

The balance of the proceeds, if any, shall be paid to those entitled thereto.

L.1951 (1st SS), c.344.



Section 2A:44-163 - Lien Enforceable By Other Procedure

2A:44-163. Lien enforceable by other procedure
The provisions of this article shall not be construed to be in derogation of the right of the lienor to enforce the lien by any other lawful procedure.

L.1951 (1st SS), c.344.



Section 2A:44-164 - Paramount Claim Of Lien; Surrender Of Right; Exception

2A:44-164. Paramount claim of lien; surrender of right; exception
The lien created by this article shall be paramount to the title, lien, interest or encumbrance of the owner, when the owner or his representative, if his interest is prior in time to that of the processor, shall have consented or authorized the acquiring of possession of the property by the processor. Such consent may be inferred from a course of business or dealings or otherwise.

The paramount right of the processor shall not be surrendered or waived except by express written agreement between the parties involved.

L.1951 (1st SS), c.344.



Section 2A:44-165 - Definitions

2A:44-165. Definitions
As used in this article:

"Rentor" includes a person, partnership and corporation who may rent a mill, factory or loft or any portion thereof, to another for manufacturing or other purposes.

"Rentee" includes a person, partnership and corporation who may rent space for manufacturing or other purposes.

"Owner" includes a person, partnership or corporation having or acquiring title to property herein referred to or having or acquiring a legal or equitable interest in the same.

L.1951 (1st SS), c.344.



Section 2A:44-166 - Right Of Lien For Unpaid Rent; Priority

2A:44-166. Right of lien for unpaid rent; priority
A rentor shall be entitled to a lien on machinery and other chattels to the extent of the rentee's interest therein for the amount of unpaid rent, from the date the rent is unpaid.

Such lien hereby created shall have priority and be paramount to any title, lien, interest, mortgage, judgment or other encumbrance created or acquired after machinery or other chattels are placed in the premises. Such priority shall extend only to the amount of unpaid rent for not more than 6 months.

L.1951 (1st SS), c.344.



Section 2A:44-167 - Sale To Meet Lien; Notice; Publication

2A:44-167. Sale to meet lien; notice; publication
When a rentor has a lien upon the machinery or other chattels of any rentee for unpaid rent, and the amount due shall remain due and unpaid, either in whole or in part, he may expose or cause to be exposed such machinery or other chattels for sale, and sell the same free and clear of such liens and encumbrances, to which the lien of the rentor is given priority by section 2A:44-166 of this title, at public auction, upon notice of sale being published 2 times for 2 consecutive weeks, once in each week, preceding the day of sale, in a newspaper published in the county in which such machinery or other chattels are located and notice of sale being posted in 5 or more public places in such county, one of which shall be in the municipality in which such machinery or other chattels are located, within 15 days but not less than 5 days, before the sale. A copy of the notice shall be mailed to the owner, if known, at least 5 days before the day of sale, at his last known post-office address.

L.1951 (1st SS), c.344.



Section 2A:44-168 - Disposition Of Proceeds Of Sale

2A:44-168. Disposition of proceeds of sale
The proceeds of the sale under section 2A:44-167 of this title shall be applied:

a. To the payment of the reasonable and necessary expenses of such sale, and next

b. To the payment of the unpaid rent for which the rentor has a lien, and next

c. To the payment of liens or encumbrances which are subordinate to the lien of the rentor in the order of their priority.

The balance if any shall be paid to the rentee, or the whole balance if any may be paid into the superior court.

L.1951 (1st SS), c.344.



Section 2A:44-169 - Definitions

2A:44-169. Definitions
As used in this article:

a. The term "film laboratory work, labor, services or materials" shall mean the developing of any negative or negatives of a motion picture, printing from negative or negatives thereof, the making or furnishing of any positive print or prints thereof, the making, furnishing, printing, superimposing, or inserting, of titles in any negative or negatives thereof, or in any positive print or prints of a motion picture, the cutting, cleaning, polishing, keeping, storing, or assembling or otherwise processing, of any negative or negatives or positive print or prints of a motion picture, the furnishing of any containers for the handling or shipping of any such negatives or prints, and the doing, furnishing or performing of any and all other film laboratory work, labor, services and materials.

b. The term "processor" includes all persons, partnerships and corporations engaged or that may be engaged in the business, or any part thereof, of making, doing or furnishing film laboratory work, labor, services or materials.

c. The term "motion picture film" includes all negative and positive prints, together with the distribution and exhibition rights, the story, dialogue and music rights included therein and the copyright thereto.

d. The term "owner" with respect to any motion picture film includes all persons, partnerships and corporations having title to motion picture film, either at law or in equity, and all other persons, partnerships and corporations having or entitled to the possession of the motion picture film, whether he be a conditional vendee or mortgagor remaining in possession, or otherwise.

e. The term "party authorized with respect to any motion picture film" includes any lessee, licensee or grantee of any distribution or exhibition or exploitation rights of any motion picture film, or of any other right, title or interest in or to such motion picture film, or any agent of the owner, or any mortgagee or conditional vendee of such motion picture film, or any person, firm or corporation in possession of any motion picture film, or any person, partnership or corporation who or which may contract for any motion picture film, laboratory work, labor, services or materials in connection with such motion picture, or any agent of any of the foregoing persons, partnerships or corporations.

L.1951 (1st SS), c.344.



Section 2A:44-170 - Property Subject To Lien; Right To Detain

2A:44-170. Property subject to lien; right to detain
In every case where a processor shall make, do or furnish any film laboratory work, labor, services or materials in connection with any motion picture film or advance or loan money in connection therewith, or in connection with the production or distribution thereof, to or for the account of, or at the request of, or with the consent or knowledge of, the owner thereof, or of any party authorized with respect to such motion picture film, such processor shall have a lien upon such motion picture film, and upon all other motion picture films of such owner and of all parties authorized with respect to such motion picture film, negative or negatives or positive print or prints which are in the possession of the processor. Such processor may, without process of law, detain the negatives and positives of all such motion picture films at any time in its possession until the payment to such processor of all indebtedness due or to grow due to such processor on account of such film laboratory work, labor, services or materials, so made, done or furnished by it and on account of all moneys paid out, loaned or advanced by such processor in connection therewith or in connection with the production or distribution of such motion picture film.

L.1951 (1st SS), c.344.



Section 2A:44-171 - Waiver Or Impairment Of Lien

2A:44-171. Waiver or impairment of lien
No lien acquired by any processor shall be waived or impaired by the extension of any credit, or by the taking of any note or other instrument for the payment of the above-mentioned moneys due or to grow due to any such processor, or by the taking of any security for the payment thereof, or by the recovery of any judgment for such moneys.

L.1951 (1st SS), c.344.



Section 2A:44-172 - Sale Of Property Subject To Lien; Notice

2A:44-172. Sale of property subject to lien; notice
The processor, having a lien upon a motion picture film or films, may cause the same to be sold at public auction, at any time after the date when any indebtedness on account of which such processor shall have such lien shall become due and payable. Notice of such sale shall be given by publishing such notice once in each week for each of the two weeks preceding the day of such sale, in a newspaper circulating in the municipality in which the said property to be sold is situated, by posting a copy of the notice of sale in 5 public places in such municipality at least 5 days before the day of such sale, and by giving at least 10 days' written notice of the sale to the owner or party authorized with respect to such motion picture film or films to be sold, either by personal service or by registered mail addressed with the last known address of such owner or authorized party.

L.1951 (1st SS), c.344.



Section 2A:44-173 - Disposition Of Proceeds Of Sale

2A:44-173. Disposition of proceeds of sale
The proceeds of the sale shall be applied first to the payment of the expenses of the sale, not to exceed the legal newspaper advertising fees, plus $10, and then to the payment of the lien. The balance, if any, shall be paid to the owner of, or party authorized with respect to, the motion picture film or films, or any part thereof so sold. The balance, if not claimed by the owner or party authorized with respect to such motion picture film or films, within 60 days after sale, shall be paid to the municipality for the support of the poor.

L.1951 (1st SS), c.344.



Section 2A:44-174 - Right Of Lien; Retention

2A:44-174. Right of lien; retention
Every person, firm or corporation who shall perform work of any sort upon any watch, clock or jewelry for a price, at the request or with the consent of the owner thereof, his representative or any other person lawfully in possession thereof, shall have a lien upon such watch, clock or jewelry for the sum due for such work, and may, without process of law, retain the same at any time it is lawfully in his possession until the sum due is paid. Said lien shall be for the work done and it shall also include the value or agreed price, if any, of all materials furnished by the lien claimant in connection with the work.

L.1951 (1st SS), c.344.



Section 2A:44-175 - Public Sale And Notice Thereof; Disposition Of Proceeds

2A:44-175. Public sale and notice thereof; disposition of proceeds
If any money due for work done or materials furnished upon any watch, clock or jewelry shall remain unpaid for 1 year after the completion of said work or the furnishing of said materials, the lien claimant, having first given 30 days notice in writing to the owner specifying the amount due and informing him that payment of such amount within 30 days will entitle such owner to the return of the property in the custody of the lien claimant and that in default thereof the said property will be sold, may, if payment is not made within said period of 30 days, sell such watch, clock or jewelry at public sale to satisfy the amount due. The proceeds of the sale after the deduction of the costs and expenses thereof shall first be applied to the payment of the indebtedness secured by the lien, and the balance, if any, shall be paid over to the owner.

L.1951 (1st SS), c.344.



Section 2A:44-176 - Service Or Posting Of Notices

2A:44-176. Service or posting of notices
Any notice prescribed by this article may be served upon the owner of the watch, clock or jewelry upon which the lien is claimed either personally or by registered mail, with return receipt demanded, directed to the last known address of the owner, or if the owner or his address is unknown, the notice may be posted in 2 public places in the municipality in which the lien claimant conducts his place of business.

L.1951 (1st SS), c.344.



Section 2A:44-177 - Action For Debt; Proceeds Of Sale Applied On Judgment

2A:44-177. Action for debt; proceeds of sale applied on judgment
Nothing in this article shall be construed so as to prevent the lien claimant from maintaining an action for the debt, notwithstanding the existence of the lien, either before or after the sale provided for by this article; provided, however, that the proceeds of any such sale after the deduction of the expenses thereof shall be credited upon the debt so due. If the sale should be held prior to the entry of judgment, judgment shall be entered only for the difference between the debt due and the net proceeds of the sale. If the sale be held subsequent to the entry of judgment, said judgment shall be credited with the net proceeds of such sale.

L.1951 (1st SS), c.344.



Section 2A:44-187 - Short Title

2A:44-187. Short title
This act shall be known and may be cited as the "Self-Service Storage Facility Act."

L.1983, c. 136, s. 1, eff. April 14, 1983.



Section 2A:44-188 - Definitions.

2A:44-188 Definitions.

2.As used in this act:

"Electronic mail" means an electronic message or an executable program or computer file that contains an image of a message that is transmitted between two or more computers or electronic terminals. The term includes electronic messages that are transmitted within or between computer networks.

"Last known address" means that postal address or electronic mailing address provided by the occupant in the latest rental agreement, or the postal address or electronic mailing address provided by the occupant in a subsequent written notice of a change of address.

"Occupant" means a person, the person's sublessee, successor, or assignee, entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

"Owner" means the proprietor, operator, lessor, or sublessor of a self-service storage facility, the owner's agent, or any other person authorized by the owner to manage the facility, or to receive rent from an occupant under a rental agreement.

"Personal property" means movable property not affixed to land, and includes, but is not limited to, goods, merchandise, and household items.

"Rental agreement" means any written agreement or lease, that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a self-service storage facility.

"Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access for the purpose of storing and removing personal property. No occupant shall use a self-service storage facility for residential purposes. A self-service storage facility is not a warehouse as used in chapter 7 of Title 12A of the New Jersey Statutes.

"Verified mail" means any method of mailing that is offered by the United States Postal Service or private delivery service that provides evidence of mailing.

L.1983, c.136, s.2; amended 2013, c.128, s.1.



Section 2A:44-189 - Lien On Personal Property; Priority

2A:44-189. Lien on personal property; priority
Except as specified in this subsection, the owner of a self-service storage facility or the owner's heirs, successors or assigns shall have a lien upon all personal property located at a self-service storage facility for rent, labor, or other reasonable charges due as specified in the rental agreement in relation to the personal property, and for expenses necessary for its preservation, or expenses reasonably incurred in its sale under this act. The lien provided for in this section is superior to any other lien or security interest except those prior liens established pursuant to N.J.S. 2A:37-20, sections 3 and 12 of P.L.1966, c. 30 (C. 54:32B-3, C. 54:32B-12) and R.S. 54:35-19 and those as to which the occupant has notified the owner in writing. The lien attaches as of the date the personal property is brought to the self-service storage facility.

L.1983, c. 136, s. 3, eff. April 14, 1983.



Section 2A:44-190 - Issuance Of Warehouse Receipt, Bill Of Lading, Or Other Document Of Title; Application Of Act

2A:44-190. Issuance of warehouse receipt, bill of lading, or other document of title; application of act
If an owner issues a warehouse receipt, a bill of lading, or other document of title for the personal property stored at the self-service storage facility, the owner and the occupant shall be subject to the provisions of chapter 7 of Title 12A of the New Jersey Statutes and the provisions of this act shall not apply.

L.1983, c. 136, s. 4, eff. April 14, 1983.



Section 2A:44-191 - Satisfaction Of Lien.

2A:44-191 Satisfaction of lien.

5.An owner's lien for a claim which is more than 30 days overdue may be satisfied as follows:

a.The occupant shall be notified;

b.The notice shall be delivered in person or sent by verified mail or electronic mail to the last known address of the occupant;

c.The notice shall include:

(1)An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

(2)A brief and general description of the personal property subject to the lien. The description shall be reasonably adequate to permit the person notified to identify it, except that any container including, but not limited to a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described without listing its contents;

(3)A notice of denial of access to the personal property, if this denial is permitted under the terms of the rental agreement, which provides the name, street address, and telephone number of the owner, or the owner's designated agent, whom the occupant may contact to respond to this notice;

(4)A demand for payment within a specified time not less than 14 days after delivery of the notice; and

(5)A conspicuous statement that unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale. The notice shall specify time and place of the sale;

d.Any notice made pursuant to this section shall be presumed delivered when it is deposited with the United States Postal Service or private delivery service, and properly addressed with postage prepaid or sent by electronic mail to the occupant's last known address; if the owner sends notice to the occupant's last known e-mail address and does not receive an electronic receipt that establishes delivery of the notice to the occupant's e-mail address, the notice shall be presumed delivered when it is sent to the occupant by verified mail to the occupant's last known address;

e.After the expiration of the time given in the notice, an advertisement of the sale shall be published once a week for two consecutive weeks in a newspaper of general circulation where the self-service storage facility is located. The advertisement shall include:

(1)A brief and general description of the personal property reasonably adequate to permit its identification as provided for in subsection c. (2) of this section;

(2)The address of the self-service storage facility and the number, if any, of the space where the personal property is located and the name of the occupant; and

(3)The time, place, and manner of the sale. The sale shall take place not sooner than 15 days after the final publication. If there is no newspaper of general circulation where the self-service storage facility is located, the advertisement shall be posted at least 10 days before the date of sale in not less than six conspicuous places in the neighborhood where the self-service storage facility is located;

f.A sale of the personal property shall conform to the terms of the notification;

g.A sale of the personal property shall be public and shall be held at the self-service storage facility, or at the nearest suitable place to where the personal property is held or stored;

h.Notwithstanding any law, rule or regulation to the contrary, if the property upon which the lien is claimed is a motor vehicle or watercraft and rent and other charges related to the property are in default for 60 consecutive days, the owner may have the property towed. If a motor vehicle or watercraft is towed as authorized in this subsection, the owner shall: (1) send, by verified or electronic mail to the occupant's last known address, the name, address, and telephone number of the towing company that will perform the towing and the street address of the storage facility where the towed property can be redeemed; and (2) not be liable for the motor vehicle or watercraft or any damages to the motor vehicle or watercraft once the tower takes possession of the property;

i.Before a sale of personal property the occupant may pay the amount necessary to satisfy the lien, and the reasonable expenses incurred by the owner to redeem the personal property. Upon receipt of this payment, the owner shall return the personal property, and the owner shall have no liability to any person with respect to the personal property;

j.A purchaser in good faith of the personal property sold to satisfy a lien, as provided for in section 3 of this act, takes the property free of any rights of persons against whom the lien is valid, despite noncompliance by the owner with the requirements of this section;

k.The owner may satisfy his lien from the proceeds of the sale, but shall deposit the balance, if any, in an interest-bearing account with notice given to the occupant of the amount and place of the deposit and of his right to secure the funds; and

l.The owner's liability arising from the sale of personal property under this section is limited to the net proceeds received from the sale of that property. The owner shall not be liable for identity theft or other harm resulting from the misuse of information contained in documents or electronic storage media that are part of the occupant's property sold or otherwise disposed of and of which the owner did not have actual knowledge.

L.1983, c.136, s.5; amended 2013, c.128, s.2.



Section 2A:44-192 - Existing Rental Agreements; Validity And Enforcement

2A:44-192. Existing rental agreements; validity and enforcement
All rental agreements entered into before, and not extended or renewed after, the enactment of this act, shall remain valid, and may be enforced or terminated in accordance with their terms or as permitted by any other law of this State.

L.1983, c. 136, s. 6, eff. April 14, 1983.



Section 2A:44-193 - Maximum Value Of Stored Property; Civil Actions.

2A:44-193 Maximum value of stored property; civil actions.

3. a. If a rental agreement entered into pursuant to the "Self-Service Storage Facility Act," P.L.1983, c.136 (C.2A:44-187 et seq.) contains a provision placing a limit on the value of property that may be stored in the occupant's space, this limit shall be deemed to be the maximum value of the stored property, provided that the provision is printed in bold type or underlined in the rental agreement.

b.In addition to the remedies otherwise provided by law, only an occupant listed on the last known rental agreement injured by a violation of the "Self-Service Storage Facility Act," P.L.1983, c.136 (C.2A:44-187 et seq.) may bring a civil action to recover damages.

L.2013, c.128, s.3.



Section 2A:44A-1 - Short Title

2A:44A-1. Short title
1. This act shall be known and may be cited as the "Construction Lien Law."

L.1993,c.318,s.1.



Section 2A:44A-2 - Definitions Relative To Construction Liens.

2A:44A-2 Definitions relative to construction liens.

2.As used in this act:

"Claimant" means a person having the right to file a lien claim on real property pursuant to this act.

"Community association" means a condominium association, a homeowners' association, a cooperative association, or any other entity created to administer or manage the common elements and facilities of a real property development that, directly or through an authorized agent, enters into a contract for improvement of the real property.

"Contract" means any agreement, or amendment thereto, in writing, signed by the party against whom the lien claim is asserted and evidencing the respective responsibilities of the contracting parties, including, but not limited to, price or other consideration to be paid, and a description of the benefit or improvement to the real property subject to a lien. In the case of a supplier, "contract" shall include a delivery or order slip referring to the site or project to which materials have been delivered or where they were used and signed by the party against whom the lien claim is asserted or that party's authorized agent. As referenced herein: the phrase "party against whom the lien claim is asserted" means the party in direct privity of contract with the party asserting the lien claim; and the term "signed" means a writing that bears a mark or symbol intended to authenticate it.

"Contract price" means the amount specified in a contract for the provision of work, services, material or equipment.

"Contractor" means any person in direct privity of contract with the owner of real property, or with a community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), for improvements to the real property. A construction manager who enters into a single contract with an owner or a community association for the performance of all construction work within the scope of a construction manager's contract, a construction manager who enters into a subcontract, or a construction manager who is designated as an owner's or community association's agent without entering into a subcontract is also a "contractor" for purposes of this act. A licensed architect, engineer or land surveyor or certified landscape architect who is not a salaried employee of the contractor, or the owner or community association, performing professional services related to the improvement of property in direct contract with the property owner shall be considered a "contractor" for the purposes of this act.

"County clerk" means the clerk of the county in which real property to be improved is situated.

"Day" means a calendar day unless otherwise designated.

"Dwelling" means a one-, two- or three-family residence that is freestanding or shares a party wall without common ownership interest in that party wall. A dwelling may be part of a real property development.

"Equipment" means any machinery or other apparatus, including rental equipment delivered to the site to be improved or used on the site to be improved, whether for incorporation in the improved real property or for use in the construction of the improvement of the real property. A lien for equipment shall arise only for equipment used on site for the improvement of real property, including equipment installed in the improved real property. In the case of rental equipment, the amount of any lien shall be limited to the rental rates as set forth in the rental contract.

"Filing" means the (1) lodging for record and (2) the indexing of the documents authorized to be filed or recorded pursuant to this act in the office of the county clerk in the county where the property subject to the lien is located, or, in the case of real property located in more than one county, in the office of the county clerk of each such county. A document that is "lodged for record" shall mean a document that is delivered to the county clerk and marked by the clerk with a date and time stamp or other mark indicating the date and time received.

"First tier lien claimant" means a claimant who is a contractor.

"Improvement" means any actual or proposed physical changes to real property resulting from the provision of work, services, or material by a contractor, subcontractor, or supplier pursuant to a contract, whether or not such physical change is undertaken, and includes the construction, reconstruction, alteration, repair, renovation, demolition or removal of any building or structure, any addition to a building or structure, or any construction or fixture necessary or appurtenant to a building or structure for use in conjunction therewith. "Improvement" includes, but is not limited to, excavation, digging, drilling, drainage, dredging, filling, irrigation, land clearance, grading or landscaping. "Improvement" shall not include the mining of minerals or removal of timber, gravel, soil, or sod which is not integral to or necessitated by the improvement to real property. "Improvement" shall not include public works or improvements to real property contracted for and awarded by a public entity. Any work or services requiring a license for performance including, but not limited to, architectural, engineering, plumbing or electrical construction, shall not constitute an improvement unless performed by a licensed claimant.

"Interest in real property" means any ownership, possessory security or other enforceable interest, including, but not limited to, fee title, easement rights, covenants or restrictions, leases and mortgages.

"Lien" or "construction lien" means a lien on the owner's interest in the real property arising pursuant to this act.

"Lien claim" means a claim, by a claimant, for money for the value of work, services, material or equipment furnished in accordance with a contract and based upon the contract price and any amendments thereto, that has been secured by a lien pursuant to this act. The term "value" includes retainage earned against work, services, materials or equipment furnished.

"Lien fund" means the pool of money from which one or more lien claims may be paid. The amount of the lien fund shall not exceed the maximum amount for which an owner can be liable. The amount of the lien that attaches to the owner's interest in the real property cannot exceed the lien fund.

"Material" means any goods delivered to, or used on the site to be improved, for incorporation in the improved real property, or for consumption as normal waste in construction operations; or for use on site in the construction or operation of equipment used in the improvement of the real property but not incorporated therein. The term "material" does not include fuel provided for use in motor vehicles or equipment delivered to or used on the site to be improved.

"Mortgage" means a loan which is secured by a lien on real property.

"Owner" or "owner of real property" means any person, including a tenant, with an interest in real property who personally or through an authorized agent enters into a contract for improvement of the real property. "Owner" or "owner of real property" shall not include a "community association" that holds record title to real property or has an interest in real property.

"Person" means an individual, corporation, company, association, society, firm, limited liability company, limited liability partnership, partnership, joint stock company or any other legal entity, unless restricted by the context to one or more of the above.

"Public entity" includes the State, and any county, municipality, district, public authority, public agency, and any other political subdivision or public body in the State.

"Real property development" means all forms of residential and non-residential real property development including, but not limited to, a condominium subject to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), a housing cooperative subject to "The Cooperative Recording Act of New Jersey," P.L.1987, c.381 (C.46:8D-1 et al.), a fee simple townhouse development, a horizontal property regime as defined in section 2 of P.L.1963, c.168 (C.46:8A-2), and a planned unit development as defined in section 3.3 of P.L.1975, c.291 (C.40:55D-6).

"Residential construction," also referred to as "residential housing construction" or "home construction," means construction of or improvement to a dwelling, or any portion thereof, or any residential unit, or any portion thereof. In the case of a real property development, "residential construction" or "residential housing construction" or "home construction" also includes: (1) all offsite and onsite infrastructure and sitework improvements required by a residential construction contract, master deed, or other document; (2) the common elements of the development, which may also include by definition the offsite and onsite infrastructure and sitework improvements; and (3) those areas or buildings commonly shared.

"Residential construction contract" means a contract for the construction of, or improvement to, a dwelling, or dwellings or any portion thereof, or a residential unit, or units, or dwellings, or any portion thereof in a real property development.

"Residential purchase agreement" means a contract between a buyer and a seller for the purchase of a dwelling, or dwellings or a residential unit or units in a real property development.

"Residential unit" means a unit in a real property development designed to be transferred or sold for use as a residence, and the design evidenced by a document, such as a master deed or declaration, recorded with the county clerk in the county where the real property is located, or a public offering statement filed with the Department of Community Affairs. "Residential unit" includes a unit designed to be transferred or sold for use as a residence that is part of a multi-use or mixed use development project. "Residential unit" shall not include a unit designed for rental purposes or a unit designed to be transferred or sold for non-residential use.

"Second tier lien claimant" means a claimant who is, in relation to a contractor: (1) a subcontractor; or (2) a supplier.

"Services" means professional services performed by a licensed architect, engineer, land surveyor, or certified landscape architect, who is not a salaried employee of the contractor, a subcontractor or the owner and who is in direct privity of contract with the owner for the preparation of plans, documents, studies, or the provision of other services by a licensed architect, engineer or land surveyor prepared in connection with improvement to real property, whether or not such improvement is undertaken.

"State" means the State of New Jersey and any office, department, division, bureau, board, commission or agency of the State.

"Subcontractor" means any person providing work or services in connection with the improvement of real property pursuant to a contract with a contractor or pursuant to a contract with a subcontractor in direct privity of contract with a contractor.

"Supplier" means any supplier of material or equipment, including rental equipment, having a direct privity of contract with an owner, community association, contractor or subcontractor in direct privity of contract with a contractor. The term "supplier" shall not include a person who supplies fuel for use in motor vehicles or equipment delivered to or used on the site to be improved or a seller of personal property who has a security agreement providing a right to perfect either a security interest pursuant to Title 12A of the New Jersey Statutes or a lien against the motor vehicle pursuant to applicable law.

"Third tier lien claimant" means a claimant who is a subcontractor to a second tier lien claimant or a supplier to a second tier lien claimant.

"Work" means any activity, including, but not limited to, labor, performed in connection with the improvement of real property. The term "work" includes architectural, engineering or surveying services provided by salaried employees of a contractor or subcontractor, as part of the work of the contractor or subcontractor, provided, however, that the right to file a lien claim for those services shall be limited to the contractor or subcontractor.

L.1993, c.318, s.2; amended 1995, c.392, s.1; 2010, c.119, s.1.



Section 2A:44A-3 - Lien Entitlement For Work, Services, Etc.; Terms Defined.

2A:44A-3 Lien entitlement for work, services, etc.; terms defined.

3. a. Any contractor, subcontractor or supplier who provides work, services, material or equipment pursuant to a contract, shall be entitled to a lien for the value of the work or services performed, or materials or equipment furnished in accordance with the contract and based upon the contract price, subject to sections 6, 9, and 10 of P.L.1993, c.318 (C.2A:44A-6, 2A:44A-9 and 2A:44A-10). The lien shall attach to the interest of the owner or unit owner of the real property development, or be filed against the community association, in accordance with this section.

b.For purposes of this section:

(1)"interest of the owner of the real property development" includes interest in any residential or nonresidential units not yet sold or transferred and the proportionate undivided interests in the common elements attributable to those units;

(2)"interest of the unit owner" includes the proportionate undivided interests in the common elements of the real property development;

(3)"unit owner" means an owner of an interest in a residential or nonresidential unit who is not a developer of the property and acquires the unit after the master deed or master declaration is recorded, or after the public offering statement is filed with the Department of Community Affairs; and

c.In the case of a condominium, notwithstanding the provisions of the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), or in the case of any other real property development with common elements or common areas or facilities, if the contract is:

(1) with the owner of the real property development, then the lien shall attach to the interest of the owner of the real property development;

(2) with the community association, the lien claim shall be filed against the community association but shall not attach to any real property.

In either case, if the work, services, material or equipment are performed or furnished as part of the common elements or facilities of a real property development, the lien shall not attach to the interest of the unit owner.

d.If the work, services, material or equipment are performed or furnished solely within or as part of a residential or nonresidential unit, the lien shall attach only to the interest of the unit owner.

e.If a tenant contracts for improvement of the real property, the lien shall attach to the leasehold estate of the tenant and to the interest in the property of any person who:

(1)has expressly authorized the contract for improvement in writing signed by the person against whom the lien claim is asserted, which writing provides that the person's interest is subject to a lien for this improvement;

(2)has paid, or agreed in writing to pay, the majority of the cost of the improvement; or

(3)is a party to the lease or sublease that created the leasehold interest of the tenant and the lease or sublease provides that the person's interest is subject to a lien for the improvement.

f.An amount of a lien on an interest of a person other than a tenant shall be limited to the amount that person agreed in writing to pay, less payments made by or on behalf of that person in good faith prior to the filing of the lien.

g.If an interest in real property is lawfully conveyed after work, services, material, or equipment are performed or furnished but before a lien attaches, the lien shall attach only to the interest retained by the owner or unit owner or community association, as the case may be, who contracted for the work, services, material or equipment and not to the interest previously conveyed.

h.Nothing in this act shall be construed to limit the right of any claimant from pursuing any other remedy provided by law.

L.1993, c.318, s.3; amended 2010, c.119, s.2.



Section 2A:44A-4 - Lien For Improvements; Attachment

2A:44A-4. Lien for improvements; attachment
4. Liens for the following improvements shall attach to real property only in the manner herein prescribed. In the case of an improvement:

a. Involving a dock, wharf, pier, bulkhead, return, jetty, piling, groin, boardwalk or pipeline above, on or below lands under waters within the State's jurisdiction, the lien shall be on the improvements together with the contracting owner's interest in the lots of land in front of or upon which the improvements are constructed and any interest of the contracting owner of the land in the land or waters in front of the land;

b. Involving removal of a building or structure or part of a building or structure from its situs and its relocation on other land, the lien shall be on the contracting owner's interest in the improved real property on which the building or structure has been relocated;

c. Involving excavation, drainage, dredging, landfill, irrigation work, construction of banks, making of channels, grading, filling, landscaping or the planting of any shrubs, trees or other nursery products, the lien shall be on the land to which the improvements are made, and shall not be upon the adjoining lands directly or indirectly benefited from the improvements.

L.1993,c.318,s.4.



Section 2A:44A-5 - Liens, Certain; Prohibited

2A:44A-5. Liens, certain; prohibited
5. No liens shall attach nor shall a lien claim be filed:



a. For materials that have been furnished or delivered subject to a security agreement which has been entered into pursuant to Chapter 9 of Title 12A of the New Jersey Statutes (N.J.S.12A:9-101 et seq.);

b. For public works or improvements to real property contracted for and awarded by a public entity; provided, however, that nothing herein shall affect any right or remedy established pursuant to the "municipal mechanic's lien law," N.J.S.2A:44-125 et seq.;

c. For work, services, material or equipment furnished pursuant to a residential construction contract unless there is strict compliance with sections 20 and 21 of this act.

L.1993,c.318,s.5.



Section 2A:44A-6 - Filing Lien Claim.

2A:44A-6 Filing lien claim.

6. a. A contractor, subcontractor or supplier entitled to file a lien pursuant to section 3 of P.L.1993, c.318 (C.2A:44A-3) shall do so according to the following process:

(1)The lien claim form as provided by section 8 of P.L.1993, c.318 (C.2A:44A-8) shall be signed, acknowledged and verified by oath of the claimant setting forth:

(a)the specific work or services performed, or material or equipment provided pursuant to contract; and

(b)the claimant's identity and contractual relationship with the owner or community association and other known parties in the construction chain.

(2)In all cases except those involving a residential construction contract, the lien claim form shall then be lodged for record within 90 days following the date the last work, services, material or equipment was provided for which payment is claimed. In the case of a residential construction contract, the lien claim form shall be lodged for record, as required by paragraph (8) of subsection b. of section 21 of P.L.1993, c.318 (C.2A:44A-21), not later than 10 days after receipt by the claimant of the arbitrator's determination, and within 120 days following the date the last work, services, material or equipment was provided for which payment is claimed. If requested, at the time of lodging for record, the clerk shall provide a copy of the lien claim form marked with a date and time received.

b.A lien shall not attach or be enforceable unless the lien claim or other document permitted to be filed is:

(1)filed in the manner and form provided by this section and section 8 of P.L.1993, c.318 (C.2A:44A-8); and

(2)a copy thereof served in accordance with section 7 of P.L.1993, c.318 (C.2A:44A-7), except that every document lodged for record that satisfies the requirements of this section, even if not yet filed, shall be enforceable against parties with notice of the document. A document shall be first filed, however, in order to be enforceable against third parties without notice of the document, including, but not limited to, an owner, bona fide purchaser, mortgagee, grantee of an easement, or a lessee or a grantee of any other interest in real estate.

c.In the case of a residential construction contract the lien claim shall also comply with section 20 of P.L.1993, c.318 (C.2A:44A-20) and section 21 of P.L.1993, c.318 (C.2A:44A-21).

d.For purposes of this act, warranty or other service calls, or other work, materials or equipment provided after completion or termination of a claimant's contract shall not be used to determine the last day that work, services, material or equipment was provided.

L.1993, c.318, s.6; amended 2010, c.119, s.3.



Section 2A:44A-7 - Serving Of Lien Claim By Claimant.

2A:44A-7 Serving of lien claim by claimant.

7. a. Within 10 days following the lodging for record of a lien claim, the claimant shall serve on the owner, or community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), and, if any, the contractor and subcontractor against whom the claim is asserted, a copy of the completed and signed lien claim substantially in the form prescribed by section 8 of P.L.1993, c.318 (C.2A:44A-8) and marked "received for filing" or a similar stamp with a date and time or other mark indicating the date and time received by the county clerk. Service shall be by personal service as prescribed by the Rules of Court adopted by the Supreme Court of New Jersey or by:

(1)simultaneous registered or certified mail or commercial courier whose regular business is delivery service; and

(2)ordinary mail addressed to the last known business or residence address of the owner or community association, contractor or subcontractor. A lien claim served upon a community association need not be served upon individual "unit owners" as defined in section 3 of P.L.1993, c.318 (C.2A:44A-3).

b.The service of the lien claim provided for in this section shall be a condition precedent to enforcement of the lien; however, the service of the lien claim outside the prescribed time period shall not preclude enforceability unless the party not timely served proves by a preponderance of the evidence that the late service has materially prejudiced its position. Disbursement of funds by the owner, community association, a contractor or a subcontractor who has not been properly served, or the creation or conveyance of an interest in real property by an owner who has not been properly served, shall constitute prima facie evidence of material prejudice.

L.1993, c.318, s.7; amended 2010, c.119, s.4.



Section 2A:44A-8 - Lien Claim Form.

2A:44A-8 Lien claim form.

8.The lien claim shall be filed in substantially the following form:

CONSTRUCTION LIEN CLAIM

TO THE CLERK, COUNTY OF __________:

In accordance with the "Construction Lien Law," P.L.1993, c.318 (C.2A:44A-1 et al.), notice is hereby given that (only complete those sections that apply):

1. On (date), I, (name of claimant), individually, or as a partner of the claimant known as (name of partnership), or an officer/member of the claimant known as (name of corporation or LLC) (circle one and fill in name as applicable), located at (business address of claimant), claim a construction lien against the real property of (name of owner of property subject to lien), in that certain tract or parcel of land and premises described as Block _____, Lot ____, on the tax map of the (municipality) of _____, County of_______, State of New Jersey, (or if no Block and Lot is assigned, a metes and bounds or other description of the property) in the amount of $(lien claim amount), as calculated below for the value of the work, services, material or equipment provided. (If the claim is against a community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3) set forth the name of the community association and the name and location of the property development.) The lien is claimed against the interest of the owner, unit owner, or against the community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3) or other party (circle one; if "other", describe: ____________________).

2.In accordance with a written contract for improvement of the above property, dated_______, with the property owner, community association, contractor, or subcontractor (circle one), named or known as (name of appropriate party), and located at (address of owner, unit owner, community association, contractor or subcontractor), this claimant performed the following work or provided the following services, material or equipment:

a. ____________________

b.____________________

c. ___________etc.

3.The date of the provision of the last work, services, material or equipment for which payment is claimed is _______, 20__.

4.The amount due for work, services, material or equipment delivery provided by claimant in connection with the improvement of the real property, and upon which this lien claim is based, is calculated as follows:
A.Initial Contract Price: $ _______________
B.Executed Amendments to Contract Price/Change Orders: $__________________
C.Total Contract Price (A + B) = $_________________
D.If Contract Not Completed, Value Determined in Accordance with the Contract of Work Completed or Services, Material, Equipment Provided: _________
E.Total from C or D (whichever is applicable): $ _______________
F.Agreed upon Credits: $ ________________
G.Amount Paid to Date: $ ________________
TOTAL LIEN CLAIM AMOUNT E - [F + G] = $______________

NOTICE OF UNPAID BALANCE AND ARBITRATION

AWARD

This claim (check one) does________does not______arise from a Residential Construction Contract. If it does, complete 5 and 6 below; if not residential, complete 5 below, only if applicable. If not residential and 5 is not applicable, skip to Claimant's Representation and Verification.

5.A Notice of Unpaid Balance and Right to File Lien (if any) was previously filed with the County Clerk of __________ County on_________ , 20__ as No._______, in Book _______and Page _______.

6.An award of the arbitrator (if residential) was issued on________ in the amount of $_______.

CLAIMANT'S REPRESENTATION AND VERIFICATION

Claimant represents and verifies under oath that:

1.I have authority to file this claim.

2.The claimant is entitled to the amount claimed at the date of lodging for record of the claim, pursuant to claimant's contract described above.

3.The work, services, material or equipment for which this lien claim is filed was provided exclusively in connection with the improvement of the real property which is the subject of this claim.

4.This claim form has been lodged for record with the County Clerk where the property is located within 90 or, if residential construction, 120 days from the last date upon which the work, services, material or equipment for which payment is claimed was provided.

5.This claim form has been completed in its entirety to the best of my ability and I understand that if I do not complete this form in its entirety, the form may be deemed invalid by a court of law.

6.This claim form will be served as required by statute upon the owner or community association, and upon the contractor or subcontractor against whom this claim has been asserted, if any.

7.The foregoing statements made by me in this claim form are true, to the best of my knowledge. I am aware that if any of the foregoing statements made by me in this claim form are willfully false, this construction lien claim will be void and that I will be liable for damages to the owner or any other person injured as a consequence of the filing of this lien claim.

Name of Claimant

_________________

Signed

__________________________

(Type or Print Name and Title)

SUGGESTED NOTARIAL FOR INDIVIDUAL CLAIMANT:

STATE OF NEW JERSEY

COUNTY OF ss:

On this ____ day of ______ 20___, before me, the subscriber, personally appeared (person signing on behalf of claimant(s)) who, I am satisfied, is/are the person(s) named in and who executed the within instrument, and thereupon acknowledged that claimant(s) signed, sealed and delivered the same as claimant's (s') act and deed, for the purposes therein expressed.

________________________
NOTARY PUBLIC

SUGGESTED NOTARIAL FOR CORPORATE OR LIMITED LIABILITY CLAIMANT:

STATE OF NEW JERSEY

COUNTY OF ss:

On this ____ day of ______ 20__, before me, the subscriber, personally appeared (person signing on behalf of claimant(s)) who, I am satisfied is the Secretary (or other officer/manager/agent) of the Corporation (partnership or limited liability company) named herein and who by me duly sworn/affirmed, asserted authority to act on behalf of the Corporation (partnership or limited liability company) and who, by virtue of its Bylaws, or Resolution of its Board of Directors (or partnership or operating agreement) executed the within instrument on its behalf, and thereupon acknowledged that claimant signed, sealed and delivered same as claimant's act and deed, for the purposes herein expressed.

_________________________
NOTARY PUBLIC

NOTICE TO OWNER OF REAL PROPERTY

NOTICE TO CONTRACTOR OR SUBCONTRACTOR, IF APPLICABLE

The owner's real estate may be subject to sale to satisfy the amount asserted by this claim. However, the owner's real estate cannot be sold until the facts and issues which form the basis of this claim are decided in a legal proceeding before a court of law. The lien claimant is required by law to commence suit to enforce this claim.

The claimant filing this lien claim shall forfeit all rights to enforce the lien claim and shall be required to discharge the lien claim of record, if the claimant fails to bring an action in the Superior Court, in the county in which the real property is situated, to establish the lien claim:

1.Within one year of the date of the last provision of work, services, material or equipment, payment for which the lien claim was filed; or

2.Within 30 days following receipt of written notice, by personal service or certified mail, return receipt requested, from the owner or community association, contractor, or subcontractor against whom a lien claim is filed, as appropriate, requiring the claimant to commence an action to establish the lien claim.

You will be given proper notice of the proceeding and an opportunity to challenge this claim and set forth your position. If, after the owner (and/or contractor or subcontractor) has had the opportunity to challenge this lien claim, the court of law enters a judgment against any of you and in favor of the claimant filing this lien claim, and thereafter judgment is not paid, the owner's real estate may then be sold to satisfy the judgment. A judgment against a community association for a claim of work, services, material or equipment pursuant to a contract with that community association cannot be enforced by a sale of real estate.

The owner may choose to avoid subjecting the real estate to sale by the owner (or contractor) by either:

1. paying the claimant and obtaining a discharge of lien claim from the claimant, by which the owner will lose the right to challenge this lien claim in a legal proceeding before a court of law; or

2. causing the lien claim to be discharged by filing a surety bond or making a deposit of funds as provided for in section 31 of P.L.1993, c.318 (C.2A:44A-31), by which the owner will retain the right to challenge this lien claim in a legal proceeding before a court of law.

L.1993, c.318, s.8; amended 2010, c.119, s.5.



Section 2A:44A-9 - Amount Of Lien Claim.

2A:44A-9 Amount of lien claim.

9. a. The amount of a lien claim shall not exceed the unpaid portion of the contract price of the claimant's contract for the work, services, material or equipment provided.

b.Except as set forth in sections 15 and 21 of P.L.1993, c.318 (C.2A:44A-15 and 2A:44A-21), and subject to section 7 of P.L.1993, c.318 (C.2A:44A-7) and subsection c. of this section, the lien fund shall not exceed:

(1) in the case of a first tier lien claimant or second tier lien claimant, the earned amount of the contract between the owner and the contractor minus any payments made prior to service of a copy of the lien claim; or

(2) in the case of a third tier lien claimant, the lesser of: (a) the amount in paragraph (1) above; or (b) the earned amount of the contract between the contractor and the subcontractor to the contractor, minus any payments made prior to service of a copy of the lien claim.

c.A lien fund regardless of tier shall not be reduced by payments by the owner, or community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), that do not discharge the obligations for the work performed or services, material or equipment provided, including, but not limited to:

(1) payments not in accordance with written contract provisions;

(2) payments yet to be earned upon lodging for record of the lien claim;

(3) liquidated damages;

(4) collusive payments;

(5) use of retainage to make payments to a successor contractor after the lien claim is lodged for record; or

(6) setoffs or backcharges, absent written agreement by the claimant, except for any setoffs upheld by judgment that are first determined by: (a) arbitration or alternate dispute resolution in a proceeding conducted in accordance with section 21 of P.L.1993, c.318 (C.2A:44A-21); or (b) any other alternate dispute resolution agreed to by the parties.

d.Subject to subsection c. above, no lien fund exists, if, at the time of service of a copy of the lien claim, the owner or community association has fully paid the contractor for the work performed or for services, material or equipment provided.

e.For purposes of a lien fund calculation, the "earned amount of the contract" is the contract price unless the party obligated to perform has not completed the performance in which case the "earned amount of the contract" is the value, as determined in accordance with the contract, of the work performed and services, material or equipment provided.

f.If more than one lien claimant will participate in a lien fund, the lien fund shall be established as of the date of the first of the participating lien claims lodged for record unless the earned amount of the contract increases, in which case the lien fund shall be calculated from the date of the increase.

g.No lien rights shall exist for other than first, second, or third tier lien claimants.

L.1993, c.318, s.9; amended 2010, c.119, s.6.



Section 2A:44A-10 - Attachment Of Lien To Interest Of Owner; Amount Of Liability.

2A:44A-10 Attachment of lien to interest of owner; amount of liability.

10. Subject to the limitations of sections 3 and 6 of P.L.1993, c.318 (C.2A:44A-3 and 2A:44A-6), the lien shall attach to the interest of the owner from and after the time of filing of the lien claim. Except as provided by section 20 of P.L.1993, c.318 (C.2A:44A-20), no lien shall attach to the interest acquired by a bona fide purchaser as evidenced by a recordable document recorded or lodged for record before the date of filing of the lien claim. A lien claim shall not, except as provided by sections 20 and 22 of P.L.1993, c.318 (C.2A:44A-20 and 2A:44A-22), have a priority over any mortgage, judgment or other lien or interest in real estate first recorded, lodged for record, filed or docketed. A lien claim filed under this act shall be subject to the effect of a Notice of Settlement filed pursuant to P.L.1979, c.406 (C.46:16A-1 et seq.).

L.1993, c.318, s.10; amended 2010, c.119, s.7.



Section 2A:44A-11 - Amendment Of Lien Claim, Form.

2A:44A-11 Amendment of lien claim, form.

11. a. A lien claim may be amended for any appropriate reason, including but not limited to correcting inaccuracies or errors in the original lien claim form, or revising the amount claimed because of:

(1) additional work performed or services, material, or equipment provided;

(2) the release of a proportionate share of an interest in real property from the lien in accordance with section 18 of P.L.1993, c.318 (C.2A:44A-18); or

(3) the partial payment of the lien claim.

A lien claim may not be amended to cure a violation of section 15 of P.L.1993, c.318 (C.2A:44A-15).

b. The amended lien claim, which shall be filed with the county clerk, shall comply with all the conditions and requirements for the filing of an original lien claim, including but not limited to the notice requirements of section 7 of P.L.1993, c.318 (C.2A:44A-7) and shall be subject to the limitations of sections 9 and 10 of P.L.1993, c.318 (C.2A:44A-9 and 2A:44A-10). That portion of the amended lien in excess of the amount previously claimed shall attach as of the date of filing of the original lien claim. That excess amount shall also be used to calculate the lien fund pursuant to subsection f. of section 9 of P.L.1993, c.318 (C.2A:44A-9).

c. The amended lien claim shall be filed in substantially the following form:

AMENDMENT TO CONSTRUCTION LIEN CLAIM

TO THE CLERK, COUNTY OF :

1.On (date), the undersigned claimant, (name of claimant) of (address of claimant), filed a CONSTRUCTION LIEN CLAIM in the amount of ($ ) DOLLARS for the value of the work, services, material or equipment provided in accordance with the contract between claimant and (name) as of (date).

2.This construction lien claim was claimed against the interest of (name) as (circle one): owner, unit owner, community association or other party; (if "other," describe: _____________) in that certain tract or parcel of land and premises described as Block , Lot , on the tax map of the (municipality) of , County of , State of New Jersey, for the improvement of which property the aforementioned work, services, material or equipment was provided. (If the claim was against a community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), set forth the name of the community association and the name and location of the property development.)

3.This amends a lien claim which was previously lodged for record on __ ________, 20 __ and filed with the County Clerk of County on , 20__ and recorded on ______,_20__ as No. in Book No. , Page . A Notice of Unpaid Balance and Right to File Lien (if any) was previously filed with the County Clerk of on , 20__ and recorded on , 20__ as No. in Book No. , Page .

4.Amendments to the original claim were recorded in the office of the County Clerk on , 20 as No. in Book No. , Page . (Complete if applicable)

5.Effective the date of the lodging for record of this AMENDMENT TO CONSTRUCTION LIEN CLAIM, the value of the lien is claimed to be in the total amount of ($ ) DOLLARS, inclusive of all prior lien claims or amendments thereof.

6. The work, services, material or equipment provided upon which this Amendment is made are:

a.

b.

c. (etc.)

7.The date of the provision of the last work, services, material or equipment for which payment is claimed is (date).

8.The reason for this amendment is _____________________

CLAIMANTS REPRESENTATION AND VERIFICATION

(Same as for lien claim)

NOTICE TO OWNER OF REAL PROPERTY

(Same as for lien claim)

NOTICE TO SUBCONTRACTOR OR CONTRACTOR

(Same as for lien claim)

L.1993, c.318, s.11; amended 2010, c.119, s.8.



Section 2A:44A-12 - Authorized Withholding, Deductions.

2A:44A-12 Authorized withholding, deductions.

12.Upon receipt of notice of a lien claim, the owner, or community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), shall be authorized to withhold and deduct the amount claimed from the unpaid part of the contract price that is or thereafter may be due and payable to the contractor or subcontractor, or both. The owner or community association may pay the amount of the lien claim to the claimant unless the contractor or subcontractor against whose account the lien is filed notifies the owner and the lien claimant in writing within 20 days of service of the lien claim upon both the owner or community association and the contractor or subcontractor, that the claimant is not owed the monies claimed and the reasons therefor. Any such payment made by the owner or community association shall constitute a payment made on account of the contract price of the contract with the contractor or subcontractor, or both, against whose account the lien is filed.

L.1993, c.318, s.12; amended 2010, c.119, s.9.



Section 2A:44A-13 - "Construction Lien Book," "Construction Lien Index Book"; Fees.

2A:44A-13 "Construction Lien Book," "Construction Lien Index Book"; fees.

13. a. The county clerk shall provide a book designated as the "Construction Lien Book" in which shall be entered each Notice of Unpaid Balance and Right to File Lien, Amended Notice of Unpaid Balance and Right to File Lien, lien claim and amended lien claim, and discharge, subordination or release of a lien claim or Notice of Unpaid Balance and Right to File Lien presented for filing pursuant to this act.

b.The county clerk shall cause marginal notations to be made upon each filed document as follows:

(1)upon each Notice of Unpaid Balance and Right to File Lien, the date an amendment to that Notice or discharge thereof, and related lien claim or amendment thereto is filed;

(2)upon each lien claim, the date an amendment thereto is filed; and the date a discharge, subordination or release thereof is filed; and

(3)upon the affected lien claim or amended lien claim, the date of the filing of the Notice of Lis Pendens pertaining to the real property subject to the lien claim.

c.The failure of the clerk to cause a marginal notation to be made in accordance with subsection b. of this section shall not affect the validity, priority or enforceability of any document filed pursuant to this act.

d.The county clerk shall provide and maintain an index book designated as the "Construction Lien Index Book," setting forth alphabetically, and arranged by owners' or community associations' names, and by claimants' names, each Notice of Unpaid Balance and Right to File Lien, Amended Notice of Unpaid Balance and Right to File Lien, lien claim, amended lien claim, discharge, subordination and release of a lien claim or Notice of Unpaid Balance and Right to File Lien.

e.Each county clerk shall charge fees for the filing and marginal notation of the documents authorized to be filed by this act as set forth in N.J.S.22A:2-29.

L.1993, c.318, s.13; amended 2010, c.119, s.10.



Section 2A:44A-14 - Claimant's Failure To Commence Action; Forfeiture, Liability.

2A:44A-14 Claimant's failure to commence action; forfeiture, liability.

14. a. A claimant filing a lien claim shall forfeit all rights to enforce the lien, and shall immediately discharge the lien of record in accordance with section 30 of P.L.1993, c.318 (C.2A:44A-30), if the claimant fails to commence an action in the Superior Court, in the county in which the real property is situated, to enforce the lien claim:

(1)Within one year of the date of the last provision of work, services, material or equipment, payment for which the lien claim was filed; or

(2)Within 30 days following receipt of written notice, by personal service or certified mail, return receipt requested, from the owner, community association, contractor, or subcontractor against whose account a lien claim is filed, requiring the claimant to commence an action to enforce the lien claim.

b.Any lien claimant who forfeits a lien pursuant to this section and fails to discharge that lien of record in accordance with section 30 of P.L.1993, c.318 (C.2A:44A-30), shall be liable for all court costs, and reasonable legal expenses, including, but not limited to, attorneys' fees, incurred by the owner, community association, contractor, or subcontractor, or the total costs and legal expenses of all or any combination of them, in defending or causing the discharge of the lien claim. The court shall, in addition, enter judgment against the claimant who fails to discharge the lien for damages to any of the parties adversely affected by the lien claim.

c.(Deleted by amendment, P.L.2010, c.119)

d.Any disputes arising out of the improvement which is the subject of a lien claim but which are unrelated to any action to enforce a lien claim may be brought in a separate action or in a separate count in the same action.

L.1993, c.318, s.14; amended 2010, c.119, s.11.



Section 2A:44A-15 - Improper Lodging Of Lien Claim; Forfeiture Of Rights; Liability.

2A:44A-15 Improper lodging of lien claim; forfeiture of rights; liability.

15. a. If a lien claim is without basis, the amount of the lien claim is willfully overstated, or the lien claim is not lodged for record in substantially the form or in the manner or at a time not in accordance with this act, the claimant shall forfeit all claimed lien rights and rights to file subsequent lien claims to the extent of the face amount claimed in the lien claim. The claimant shall also be liable for all court costs, and reasonable legal expenses, including, but not limited to, attorneys' fees, incurred by the owner, community association, contractor or subcontractor, or any combination of owner, community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), contractor and subcontractor, in defending or causing the discharge of the lien claim. The court shall, in addition, enter judgment against the claimant for damages to any of the parties adversely affected by the lien claim.

b.If a defense to a lien claim is without basis, the party maintaining the defense shall be liable for all court costs, and reasonable legal expenses, including, but not limited to, attorneys' fees, incurred by any of the parties adversely affected by the defense to the lien claim. The court shall, in addition, enter judgment against the party maintaining this defense for damages to any of the parties adversely affected thereby.

c.If a lien claim is forfeited pursuant to this section, or section 14 of P.L.1993, c.318 (C.2A:44A-14), nothing herein shall be construed to bar the filing of a subsequent lien claim, provided, however, any subsequent lien claim shall not include a claim for the work, services, equipment or material claimed within the forfeited lien claim.

d.For the purpose of this section "without basis" means frivolous, false, unsupported by a contract, or made with malice or bad faith or for any improper purpose.

L.1993, c.318, s.15; amended 2010, c.119, s.12.



Section 2A:44A-17 - Lien Claims Unabated By Death Of Party In Interest

2A:44A-17. Lien claims unabated by death of party in interest
17. No lien claim under this act or right thereto shall abate by reason of the death of any party in interest and the right to the lien claim may be asserted by the personal representative of a deceased contractor, subcontractor, or supplier against the personal representative of a deceased owner, contractor or subcontractor.

L.1993,c.318,s.17.



Section 2A:44A-18 - Calculation Of Proportionate Share Under Residential Construction.

2A:44A-18 Calculation of proportionate share under residential construction.

18.This section shall solely apply to work, services, material or equipment furnished under a residential construction contract. If a lien attaches to an interest in real property, the lien claimant shall release a proportionate share of the interest in real property from the lien upon receipt of payment for that proportionate share. This proportionate share shall be calculated in the following manner:

a.If there is a contract between the lien claimant and the owner or other writing signed by the parties which provides for an allocation by lot or tract, or otherwise, that allocation of the proportionate share shall be binding upon the lien claimant. Absent a contract between the lien claimant and the owner or other writing signed by the parties, any allocation made shall be proportionate to each lot if subdivision approval has been granted or to each tract if no subdivision approval is required or has been granted.

b.If the work performed by the lien claimant was for a condominium in which a master deed is filed before the lien attaches, or for work performed for a cooperative in which a master declaration is filed before the lien attaches, then the proportionate share shall be allocated in an amount equal to the percentage of common elements attributable to each residential unit, subject to the limitations of subsections b. and c. of section 3 of P.L.1993, c.318 (C.2A:44A-3).

c.If subsection a. or b. of this section does not apply, then the lien shall not be released as to any portion of the interest in real property.

d.If a lien claimant receives payment of the proportionate share but refuses to discharge its lien claim, then upon application to a court having jurisdiction thereof, the court shall order the discharge of the lien claim to the extent of that proportionate share. The lien claimant shall be further subject to section 30 of P.L.1993, c.318 (C.2A:44A-30), and any amounts to be paid shall be paid from the amount due the claimant.

L.1993, c.318, s.18; amended 2010, c.119, s.13.



Section 2A:44A-20 - Notice Of Unpaid Balance And Right To File Lien, Form.

2A:44A-20 Notice of Unpaid Balance and Right to File Lien, form.

20. a. All valid liens filed pursuant to this act shall attach to the interest of the owner from the time of filing of the lien claim, subject to this section and sections 3, 6, and 10 of P.L.1993, c.318 (C.2A:44A-3, 2A:44A-6 and 2A:44A-10).

b.A lien claim validly filed under this act shall have priority over a prior conveyance, lease or mortgage of an interest in real property to which improvements have been made, only if a Notice of Unpaid Balance and Right to File Lien is filed before the recording or lodging for record of a recordable document evidencing that conveyance, lease or mortgage. The Notice of Unpaid Balance and Right to File Lien shall be filed in substantially the following form:

TO THE CLERK, COUNTY OF __________:

NOTICE OF UNPAID BALANCE AND RIGHT TO FILE LIEN

In accordance with the "Construction Lien Law," P.L.1993, c.318 (C.2A:44A-1 et al.), notice is hereby given that:

1.(Name of claimant), individually or as a partner of the claimant known as (Name of partnership), or an officer/member of the claimant known as (Name of corporation or LLC) (Please circle one and fill in name as applicable) located at (Business address of claimant) has on (date) a potential construction lien against the real property of (name of owner of property subject to lien), in that certain tract or parcel of land and premises described as Block ____, Lot ____, on the tax map of the (municipality) of _____, County of ______, State of New Jersey, in the amount of ($_______ ), as calculated below for the value of the work, services, material or equipment provided. (If claim is against a community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), set forth the name of the community association and the name and location of the property development.) The lien is to be claimed against the interest of the owner, unit owner, or other party, or against the community association (circle one; if "other", describe: _________).

2.The work, services, material or equipment was provided pursuant to the terms of a written contract (or, in the case of a supplier, a delivery or order slip signed by the owner, community association, contractor, or subcontractor having a direct contractual relation with a contractor, or an authorized agent of any of them), dated __________, between (claimant) and owner, unit owner, community association, contractor or subcontractor (circle one), named or known as (name of contracting party) and located at (address of other contracting party), in the total contract amount of ($ ) together with (if applicable) amendments to the total contract amount aggregating ($ ).

3.In accordance with the above contract, this claimant performed the following work or provided the following services, material or equipment:

a. __________________

b.__________________

c. __________________ etc.

4. The date of the provision of the last work, services, material or equipment for which payment is claimed is (date.)

5.The amount due for work, services, material or equipment provided by claimant in connection with the improvement of the real property, and upon which this lien claim is based is calculated as follows:

A. Initial Contract Price: $ _______________

B. Executed Amendments to Contract Price/Change Orders: $__________________

C. Total Contract Price (A + B) = $_________________

D. If Contract Not Completed, Value Determined in Accordance with Contract of Work Completed or Services, Material or Equipment Provided:_________

E. Total from C or D (whichever is applicable): $ ________________

F. Agreed upon Credits: $ ________________

G. Amount Paid to Date: $ ________________

TOTAL LIEN CLAIM AMOUNT E - [F + G] = $______________

6.The written contract (is) (is not) (cross out inapplicable portion) a residential construction contract as defined in section 2 of P.L.1993, c.318 (C.2A:44A-2).

7.This notification has been lodged for record prior or subsequent to completion of the work, services, material or equipment as described above. The purpose of this notification is to advise the owner or community association and any other person who is attempting to encumber or take transfer of said property described above that a potential construction lien may be lodged for record within the 90-day period, or in the case of a residential construction contract within the 120-day period, following the date of the provision of the last work, services, material or equipment as set forth in paragraph 4 of this notice.

CLAIMANT'S REPRESENTATION AND VERIFICATION

Claimant represents and verifies that:

1.I have authority to file this Notice of Unpaid Balance and Right to File Lien.

2.The claimant is entitled to the amount claimed herein at the date this Notice is lodged for record, pursuant to claimant's contract described in the Notice of Unpaid Balance and Right to File Lien.

3.The work, services, material or equipment for which this Notice of Unpaid Balance and Right to File Lien is filed was provided exclusively in connection with the improvement of the real property which is the subject of this Notice of Unpaid Balance and Right to File Lien.

4.The Notice of Unpaid Balance and Right to File Lien has been lodged for record within 90 days, or in the case of a residential construction contract within 60 days, from the last date upon which the work, services, material or equipment for which payment is claimed was provided.

5.The foregoing statements made by me are true, to the best of my knowledge.

Name of Claimant____________________________

Signed______________________________________

(Type or Print Name and Title)

SUGGESTED NOTARIAL FOR INDIVIDUAL CLAIMANT:


STATE OF NEW JERSEY

COUNTY OF [ ] ss:

On this ____ day of ______ 20___, before me, the subscriber, personally appeared (person signing on behalf of claimant(s)) who, I am satisfied, is/are the person(s) named in and who executed the within instrument, and thereupon acknowledged that claimant(s) signed, sealed and delivered the same as claimant's (s') act and deed, for the purposes therein expressed.



________________________

NOTARY PUBLIC


SUGGESTED NOTARIAL FOR CORPORATE OR LIMITED LIABILITY CLAIMANT:

STATE OF NEW JERSEY

COUNTY OF [ ] ss:

On this ____ day of ______ 20__, before me, the subscriber, personally appeared (person signing on behalf of claimant(s)) who, I am satisfied is the Secretary (or other officer/manager/agent) of the Corporation (partnership or limited liability company) named herein and who by me duly sworn/affirmed, asserted authority to act on behalf of the Corporation (partnership or limited liability company) and who, by virtue of its Bylaws, or Resolution of its Board of Directors (or partnership or operating agreement) executed the within instrument on its behalf, and thereupon acknowledged that claimant signed, sealed and delivered same as claimant's act and deed, for the purposes herein expressed.

_________________________

NOTARY PUBLIC

c.A claimant electing to file a Notice of Unpaid Balance and Right to File Lien as described above need not serve a copy upon any interested party.

d.After the filing of a Notice of Unpaid Balance and Right to File Lien, any person claiming title to or an interest in or a lien upon the real property described in the Notice of Unpaid Balance and Right to File Lien, shall be deemed to have acquired said title, interest or lien with knowledge of the anticipated filing of a lien claim, and shall be subject to the terms, conditions and provisions of that lien claim within the period provided by section 6 of P.L.1993, c.318 (C.2A:44A-6) and as set forth in the Notice of Unpaid Balance and Right to File Lien. A Notice of Unpaid Balance and Right to File Lien filed under this act shall be subject to the effect of a Notice of Settlement filed pursuant to P.L.1979, c. 406 (C.46:16A-1 et seq.).

e.The Notice of Unpaid Balance and Right to File Lien shall be effective for 90 days or in the case of a residential construction contract claim for 120 days from the date of the provision of the last work, services, material or equipment delivery for which payment is claimed as set forth in paragraph 4 of the Notice of Unpaid Balance and Right to File Lien.

f.The lodging for record or filing of a Notice of Unpaid Balance and Right to File Lien shall not constitute the lodging for record or filing of a lien claim nor does it extend the time for the lodging for record of a lien claim, in accordance with this act.

g.Failure to file a Notice of Unpaid Balance and Right to File Lien shall not affect the claimant's lien rights arising under this act, to the extent that no conveyance, lease or mortgage of an interest in real property occurs prior to the filing of a Notice of Unpaid Balance and Right to File Lien or lien claim.

h.A Notice of Unpaid Balance and Right to File Lien may be amended by the filing of an Amended Notice of Unpaid Balance and Right to File Lien in accordance with this section.

L.1993, c.318, s.20; amended 2010, c.119, s.14.



Section 2A:44A-21 - Legislative Findings, Additional Requirements For Lodging For Record Of Lien On Residential Construction.

2A:44A-21 Legislative findings, additional requirements for lodging for record of lien on residential construction.

21. a. The Legislature finds that the ability to sell and purchase residential housing is essential for the preservation and enhancement of the economy of the State of New Jersey and that while there exists a need to provide contractors, subcontractors and suppliers with statutory benefits to enhance the collection of money for goods, services and materials provided for the construction of residential housing in the State of New Jersey, the ability to have a stable marketplace in which families can acquire homes without undue delay and uncertainty and the corresponding need of lending institutions in the State of New Jersey to conduct their business in a stable environment and to lend money for the purchase or finance of home construction or renovations requires that certain statutory provisions as related to the lien benefits accorded to contractors, subcontractors and suppliers be modified. The Legislature further finds that the construction of residential housing generally involves numerous subcontractors and suppliers to complete one unit of housing and that the multiplicity of lien claims and potential for minor monetary disputes poses a serious impediment to the ability to transfer title to residential real estate expeditiously. The Legislature further finds that the purchase of a home is generally one of the largest expenditures that a family or person will make and that there are a multitude of other State and federal statutes and regulations, including "The New Home Warranty and Builders' Registration Act," P.L.1977, c.467 (C.46:3B-1 et seq.) and "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.), which afford protection to consumers in the purchase and finance of their homes, thereby necessitating a different treatment of residential real estate as it relates to the rights of contractors, suppliers and subcontractors to place liens on residential real estate. The Legislature declares that separate provisions concerning residential construction will provide a system for balancing the competing interests of protecting consumers in the purchase of homes and the contract rights of contractors, suppliers and subcontractors to obtain payment for goods and services provided.

b.The filing of a lien for work, services, material or equipment furnished pursuant to a residential construction contract shall be subject to the following additional requirements:

(1)As a condition precedent to the filing of any lien arising under a residential construction contract, a lien claimant shall first file a Notice of Unpaid Balance and Right to File Lien by lodging for record the Notice within 60 days following the last date that work, services, material or equipment were provided for which payment is claimed in accordance with subsection b. of section 20 of P.L.1993, c.318 (C.2A:44A-20), and comply with the remainder of this section.

(2)Upon its lodging for record, a Notice of Unpaid Balance and Right to File Lien, shall be served in accordance with the provisions for the service of lien claims in section 7 of P.L.1993, c.318 (C.2A:44A-7).

(3)Unless the parties have otherwise agreed in writing to an alternative dispute resolution mechanism, within 10 days from the date the Notice of Unpaid Balance and Right to File Lien is lodged for record, the lien claimant shall also serve a demand for arbitration and fulfill all the requirements and procedures of the American Arbitration Association to institute an expedited proceeding before a single arbitrator designated by the American Arbitration Association. The demand for arbitration may be served in accordance with the provisions for the service of lien claims in section 7 of P.L.1993, c.318 (C.2A:44A-7) along with: (a) a copy of the completed and signed Notice of Unpaid Balance and Right to File Lien; and (b) proof by affidavit that the Notice of Unpaid Balance and Right to File Lien has been lodged for record.

If not yet provided at the time of service of the demand for arbitration, a copy of the Notice of Unpaid Balance and Right to File Lien marked "filed" by the clerk's office shall be provided by the claimant to the parties and the arbitrator, as a condition precedent to the issuance of an arbitrator's determination.

All arbitrations of Notices of Unpaid Balance and Right to File Lien pertaining to the same residential construction shall be determined by the same arbitrator, whenever possible. The claimant, owner, or any other party may also request consolidation in a single arbitration proceeding of the claimant's Notice of Unpaid Balance and Right to File Lien with any other Notice of Unpaid Balance and Right to File Lien not yet arbitrated but lodged for record by a potential lien claimant whose name was provided in accordance with section 37 of P.L.1993, c.318 (C.2A:44A-37). The request shall be made in the demand for arbitration or, in the case of a request by a person other than the claimant, by letter to the arbitrator assigned to the arbitration or, if none has been assigned, to the appropriate arbitration administrator, within five days of when the demand for arbitration is served. The arbitrator shall grant or deny a request for a consolidated arbitration proceeding at the arbitrator's discretion.

(4)Upon the closing of all hearings in the arbitration, the arbitrator shall make the following determinations: (a) whether the Notice of Unpaid Balance and Right to File Lien was in compliance with section 20 of P.L.1993, c.318 (C.2A:44A-20) and whether service was proper under section 7 of P.L.1993, c.318 (C.2A:44A-7); (b) the earned amount of the contract between the owner and the contractor in accordance with section 9 of P.L.1993, c.318 (C.2A:44A-9); (c) the validity and amount of any lien claim which may be filed pursuant to the Notice of Unpaid Balance and Right to File Lien; (d) the validity and amount of any liquidated or unliquidated setoffs or counterclaims to any lien claim which may be filed; and (e) the allocation of costs of the arbitration among the parties. When making the above determination, the arbitrator shall also consider all determinations made by that arbitrator in any earlier arbitration proceeding pertaining to the same residential construction.

(5)If the amount of any setoffs or counterclaims presented in the arbitration cannot be determined by the arbitrator in a liquidated amount, the arbitrator, as a condition precedent to the filing of the lien claim, shall order the lien claimant to post a bond, letter of credit or funds with an attorney-at-law of New Jersey, or other such person or entity as may be ordered by the arbitrator in such amount as the arbitrator shall determine to be 110% of the approximate fair and reasonable value of such setoffs or counterclaims, but in no event greater than the amount of the lien claim which may be filed. This 110% limitation for any bond, letter of credit or funds shall also apply to any alternative dispute resolution mechanism to which the parties may agree. When making the above determinations, the arbitrator shall consider all determinations made by that arbitrator in any earlier arbitration proceeding pertaining to the same residential construction.

(6)The arbitrator shall make such determinations set forth in paragraphs (4) and (5) of this subsection and the arbitration proceeding shall be completed within 30 days of receipt of the lien claimant's demand for arbitration by the American Arbitration Association unless no response is filed, in which case the arbitrator shall make such determinations and the arbitration proceeding shall be deemed completed within 7 days after the time within which to respond has expired. These time periods for completion of the arbitration shall not be extended unless otherwise agreed to by the parties and approved by the arbitrator. If an alternative dispute mechanism is alternatively agreed to between the parties, such determination shall be made as promptly as possible making due allowance for all time limits and procedures set forth in this act. The arbitrator shall resolve a dispute regarding the timeliness of the demand for arbitration.

(7)Any contractor, subcontractor or supplier whose interests are affected by the filing of a Notice of Unpaid Balance and Right to File Lien under this act shall be permitted to join in such arbitration; but the arbitrator shall not determine the rights or obligations of any such parties except to the extent those rights or obligations are affected by the lien claimant's Notice of Unpaid Balance and Right to File Lien.

(8)Upon determination by the arbitrator that there is an amount which, pursuant to a valid lien shall attach to the improvement, the lien claimant shall, within 10 days of the lien claimant's receipt of the determination, lodge for record such lien claim in accordance with section 8 of P.L.1993, c.318 (C.2A:44A-8) and furnish any bond, letter of credit or funds required by the arbitrator's decision. The failure to lodge for record such a lien claim, or furnish the bond, letter of credit or funds, within the 10-day period, shall cause any lien claim to be invalid.

(9)Except for the arbitrator's determination itself, any such determination shall not be considered final in any legal action or proceeding, and shall not be used for purposes of collateral estoppel, res judicata, or law of the case to the extent applicable. Any finding of the arbitrator pursuant to this act shall not be admissible for any purpose in any other action or proceeding.

(10) If either the lien claimant or the owner or community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3) is aggrieved by the arbitrator's determination, then the aggrieved party may institute a summary action in the Superior Court, Law Division, for the vacation, modification or correction of the arbitrator's determination. The arbitrator's determination shall be confirmed unless it is vacated, modified or corrected by the court. The court shall render its decision after giving due regard to the time limits and procedures set forth in this act and shall set time limits for lodging for record the lien claim if it finds, contrary to the arbitrator's determination, that the lien claim is valid or the 10-day requirement for lodging for record required by paragraph (8) of this subsection has expired.

(11) In the event a Notice of Unpaid Balance and Right to File Lien is filed and the owner conveys its interest in real property to another person before a lien claim is filed, then prior to or at the time of conveyance, the owner may make a deposit with the county clerk where the improvement is located, in an amount no less than the amount set forth in the Notice of Unpaid Balance and Right to File Lien. For any deposit made with the county clerk, the county clerk shall discharge the Notice of Unpaid Balance and Right to File Lien or any related lien claim against the real property for which the deposit has been made. After the issuance of the arbitrator's determination set forth in paragraphs (4) and (5) of this subsection, any amount in excess of that determined by the arbitrator to be the amount of a valid lien claim shall be returned forthwith to the owner who has made the deposit. The balance shall remain where deposited unless the lien claim has been otherwise paid, satisfied by the parties, forfeited by the claimant, invalidated pursuant to paragraph (8) of this subsection or discharged under section 33 of P.L.1993, c.318 (C.2A:44A-33). Notice shall be given by the owner in writing to the lien claimant within five days of making the deposit.

(12) Solely for those lien claims arising from a residential construction contract, if a Notice of Unpaid Balance and Right to File Lien is determined to be without basis, the amount of the Notice of Unpaid Balance and Right to File Lien is significantly overstated, or the Notice of Unpaid Balance and Right to File Lien is not lodged for record: (a) in substantially the form, (b) in the manner, or (c) at a time in accordance with this act, then the claimant shall be liable for all damages suffered by the owner or any other party adversely affected by the Notice of Unpaid Balance and Right to File Lien, including all court costs, reasonable attorneys' fees and legal expenses incurred.

(13) If the aggregate sum of all lien claims attaching to any real property that is the subject of a residential construction contract exceeds the amount due under a residential purchase agreement, less the amount due under any previously recorded mortgages or liens other than construction liens, then upon entry of judgment of all such lien claims, each lien claim shall be reduced pro rata. Each lien claimant's share then due shall be equal to the monetary amount of the lien claim multiplied by a fraction in which the denominator is the total monetary amount of all valid claims on the owner's interest in real property against which judgment has been entered, and the numerator is the amount of each particular lien claim for which judgment has been entered. The amount due under the residential purchase agreement shall be the net proceeds of the amount paid less previously recorded mortgages and liens other than construction liens and any required recording fees.

L.1993, c.318, s.21; amended 2010, c.119, s.15.



Section 2A:44A-22 - Priority Of Mortgages Over Liens, Conditions.

2A:44A-22 Priority of mortgages over liens, conditions.

22. a. Every mortgage recorded before the filing of a lien claim or the filing of a Notice of Unpaid Balance and Right to File Lien in accordance with section 20 of P.L.1993, c.318 (C.2A:44A-20), shall have priority as to the land or other interest in real property described and any improvement wholly or partially erected or thereafter to be erected, constructed or completed thereon, over any lien established by virtue of P.L.1993, c.318 (C.2A:44A-1 et al.) to the extent that:

(1)the mortgage secures funds that have been advanced or the mortgagee is obligated to advance to or for the benefit of the mortgagor before the filing of the lien claim or Notice of Unpaid Balance and Right to File Lien in accordance with section 20 of P.L.1993, c.318 (C.2A:44A-20); or

(2)the mortgage secures funds advanced after the filing of a lien claim or the filing of a Notice of Unpaid Balance and Right to File Lien in accordance with section 20 of P.L.1993, c.318 (C.2A:44A-20), and the funds are applied in accordance with paragraphs (1) through (7) of subsection b. of this section.

b.Every mortgage recorded after the filing of a lien claim or the filing of a Notice of Unpaid Balance and Right to File Lien in accordance with section 20 of P.L.1993, c.318 (C.2A:44A-20), shall have priority as to the land or other interest in real property described and any improvement wholly or partially erected or thereafter to be erected, constructed or completed thereon, over any lien established by virtue of this act to the extent that the mortgage secures funds which have been applied to:

(1)The payments of amounts due to any claimants who have filed a lien claim or a Notice of Unpaid Balance and Right to File Lien;

(2)The payment to or the securing of payment by, the party against whose interest the lien claim is filed of all or part of the purchase price of the land covered thereby and any subsequent payment made for the improvements to the land, including but not limited to any advance payment of interest to the holder of the mortgage as required by the mortgagee as a condition of the loan;

(3)The payment of any valid lien or encumbrance which is, or can be established as, prior to a lien provided for by this act;

(4)The payment of any tax, assessment or other State or municipal lien or charge due or payable at the time of, or within 60 days after, such payment, as required by the mortgagee as a condition of the loan;

(5)The payment of any premium, counsel fee, consultant fee, interest or financing charges, or other cost related to the financing, any of which are required by the lender to be paid by the owner, provided that the total of same shall not be in excess of 10 percent of the principal amount of the mortgage securing the loan upon which they are based;

(6)The payment to the owner of that portion of the purchase price of the real property on which the improvements are made or to be made which have previously been paid by the owner, exclusive of any interest or any other carrying costs of such real property, provided, however, that at the time of the payment of such funds to the owner, the budget upon which the loan was made indicated that the amount of the loan is not less than the total of: (a) the purchase price of the real property, (b) the cost of constructing the improvements, and (c) any cost listed in paragraphs (3), (4), and (5) of subsection b. of this section; or

(7)An escrow in an amount not to exceed 150% of the amount necessary to secure payment of charges described in paragraphs (1), (3), (4) and (5) of subsection b. of this section.

c.Nothing in P.L.1993, c.318 (C.2A:44A-1 et al.) shall be deemed to supersede the mortgage priority provisions of R.S.46:9-8 or diminish the effect of a Notice of Settlement filed pursuant to P.L.1979, c.406 (C.46:16A-1 et seq.).

L.1993, c.318, s.22; amended 2010, c.119, s.16.



Section 2A:44A-23 - Payment Of Claims, Pro Rata Payment.

2A:44A-23 Payment of claims, pro rata payment.

23. a. The amount due a lien claimant shall be paid only after the lien claim has been established by judgment, or, in the case of an execution sale, only to those lien claimants whose lien claims were filed before application was made to the court for distribution of the sale proceeds. All lien claims established by judgment are valid claims that shall be concurrent and shall be paid as provided in subsection c. of this section.

b.The sheriff or other officer conducting an execution sale authorized by section 24 of P.L.1993, c.318 (C.2A:44A-24) shall pay the proceeds to the clerk of the Superior Court and the Superior Court shall provide proper disposition of sale proceeds to the persons entitled thereto under P.L.1993, c.318 (C.2A:44A-1 et al.).

c.The Superior Court shall order the distribution of a lien fund, after its calculation in accordance with section 9 of P.L.1993, c.318 (C.2A:44A-9), in the following manner:

(1)If there are first tier lien claimants, the lien fund shall be allocated in amounts equal to their valid claims. If the total of those claims would exceed the maximum liability of the owner or community association as provided by section 9 of P.L.1993, c.318 (C.2A:44A-9), the allocations shall be reduced pro rata so as not to exceed that maximum liability;

(2)From the allocation to each first tier lien claimant, amounts shall be allocated equal to the valid claims of second tier lien claimants whose claims derive from contracts with that first tier lien claimant. If the total of the claims is less than the allocation to that first tier lien claimant, the first tier lien claimant shall be paid the balance. If the total of the claims exceeds the allocation to that first tier lien claimant, the second tier claimants' allocations shall be reduced pro rata so as not to exceed that first tier lien claimant allocation;

(3)From the allocation to each second tier lien claimant, amounts shall be allocated equal to the valid claims of third tier lien claimants whose claims derive from contracts with that second tier lien claimant. If the total of the claims is less than the allocation to that second tier claimant, the second tier lien claimant shall be paid the balance. If the total of the claims exceeds the allocation to that second tier lien claimant, the allocation to the third tier lien claimants shall be reduced pro rata so as not to exceed that second tier lien claimant allocation;

(4)If there are no first tier lien claimants, the lien fund for second tier lien claimants shall be allocated in amounts equal to that second tier's valid claims. If the total of the claims of any group of second tier lien claimants exceeds the lien fund for that group of claimants as provided by section 9 of P.L.1993, c.318 (C.2A:44A-9), the allocations shall be reduced pro rata so as not to exceed that lien fund; and

(5)If there are no first or second tier lien claimants, the lien fund for third tier lien claimants shall be allocated in amounts equal to that third tier's valid claims. If the total of the claims of any group of third tier lien claimants exceeds the lien fund for that group of claimants as provided by section 9 of P.L.1993, c.318 (C.2A:44A-9), the allocations shall be reduced pro rata so as not to exceed that lien fund.

L.1993, c.318, s.23; amended 2010, c.119, s.17.



Section 2A:44A-24.1 - Lien Claims Enforced By Suit.

2A:44A-24.1 Lien claims enforced by suit.

18. a. Subject to the requirements of section 14 of P.L.1993, c.318 (C.2A:44A-14), and in the case of lien claims arising from residential construction contracts the additional requirements of sections 20 and 21 of P.L.1993, c.318 (C.2A:44A-20 and 2A:44A-21), a lien claim arising under P.L.1993, c.318 (C.2A:44A-1 et al.) shall be enforced by a suit commenced in the Superior Court within one year of the date of the last provision of work, services, material or equipment, payment for which the lien claim was filed. Venue shall be laid in the county in which the real property affected by the lien claim is located.

b.A lien claimant shall join as party defendants the owner or community association, if applicable, in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), contractor or subcontractor alleged to have failed to make payments for which the lien claim has been filed and any other person having an interest in the real property that would be adversely affected by the judgment. The court shall order joinder of necessary parties or determine if it is appropriate for the suit to proceed if party defendants are not joined.

c.The court shall stay the suit to the extent that the lien claimant's contract or the contract of another party against whose account the lien claim is asserted provides that any disputes pertaining to the validity or amount of a lien claim are subject to arbitration or other dispute resolution mechanism.

d. Upon commencement of the suit, the lien claimant shall cause a Notice of Lis Pendens to be filed in the office of the county clerk or register pursuant to N.J.S.2A:15-6 et seq.

e. A party to a suit to enforce a lien claim shall be entitled to assert any defense available to any other party in contesting the amount for which a claimant seeks to have the lien reduced to judgment.

f.The judgment to be entered in a suit to enforce a lien claim shall (1) establish the amount due to the lien claimant; and (2) direct the public sale by the sheriff or other such officer as the court may direct of the real property and improvement affected by the lien. The proceeds of the sale shall be distributed in accordance with section 23 of P.L.1993, c.318 (C.2A:44A-23). If funds are realized at the sale in an amount greater than the lien fund, the surplus funds shall be distributed in accordance with law.

g.Nothing in this act shall bar recovery of money damages pursuant to a lien claim arising under P.L.1993, c.318 (C.2A:44A-1 et al.).

h.A judgment obtained against a community association that is unpaid may be enforced by assessment against unit owners as they would be assessed for any other common expense, after reasonable notice, and in a manner directed by the court. In ordering assessments, the court shall be guided by the master deed, bylaws or other document governing the association. A judgment shall not be enforced by the sale of any common elements, common areas or common buildings or structures of a real property development.

i.Upon resolution of the suit other than by the entry of final judgment in favor of the plaintiff in accordance with subsection f. of this section, a cancellation or discharge of lis pendens should be filed, by the party who filed the enforcement action, in the office of the county clerk or register where the notice of lis pendens is filed.

L.2010, c.119, s.18.



Section 2A:44A-25 - Issuance Of Writ Of Execution.

2A:44A-25 Issuance of writ of execution.

25. If judgment in an action to enforce a lien claim under this act is entered in favor of the lien claimant, a writ of execution may issue thereon, in accordance with the judgment.

L.1993, c.318, s.25; amended 2010, c.119, s.19.



Section 2A:44A-27 - Interest In Residential Property, Priority To All Subsequent Liens

2A:44A-27. Interest in residential property, priority to all subsequent liens
27. The interests in real property set forth in section 21 of this act shall have priority to all subsequent liens under this act upon the land and upon the improvements thereon, except such as may be removable as between landlord and tenant, which may be sold and removed by virtue of any lien for the erection, construction or completion of the same, free from the prior encumbrances.

L.1993,c.318,s.27.



Section 2A:44A-30 - Filing Of Certificate To Discharge Lien Claim Of Record.

2A:44A-30 Filing of certificate to discharge lien claim of record.

30. a. When a lien claim has been filed and the claim has been paid, satisfied or settled by the parties or forfeited by the claimant, the claimant or claimant's successor in interest or attorney shall, within 30 days of payment, satisfaction or settlement, or within 7 days of demand by any interested party, file with the county clerk a certificate, duly acknowledged or proved, directing the county clerk to discharge the lien claim of record, which certificate shall contain:

(1)The date of filing the lien claim;

(2)The book and page number endorsed thereon;

(3)The name of the owner of the land, or the community association, if applicable, named in the notice;

(4)The location of the property; and

(5)The name of the person for whom the work, services, equipment or materials was provided.

b.If the claimant shall fail or refuse to file this certificate, as set forth in subsection a. of this section, then any party in interest may proceed in a summary manner by filing an order to show cause in accordance with the Rules of Court adopted by the Supreme Court of New Jersey. A judge of the Superior Court may, upon good cause being shown, and absent receipt of written objections and grounds for same, order the lien claim discharged on the return date of the order to show cause. The county clerk shall thereupon attach the certificate or order to the original notice of lien claim on file and shall note on the record thereof "discharged by certificate" or "discharged by court order," as the case may be and any lien foreclosure action shall be dismissed with prejudice.

c.Any party in interest may proceed to discharge a lien claim on the ground that it is without factual basis by filing an order to show cause in the same manner as set forth in subsection b. of this section.

d.In those circumstances in which the lien claim has been paid in full, the lien claimant has failed to file a lien claim discharge pursuant to this section, and at least 13 months have elapsed since the date of the lien claim, the owner or community association may, in accordance with section 33 of P.L.1993, c.318 (C.2A:44A-33) submit for filing a duly acknowledged discharge certificate substantially in the form provided by subsection a. of this section accompanied by an affidavit setting forth the circumstances of payment as set forth below:

OWNER (OR COMMUNITY ASSOCIATION) AFFIDAVIT OF PAYMENT TO DISCHARGE LIEN CLAIM

TO THE CLERK, COUNTY OF

The undersigned, being duly sworn upon the undersigned's oath, avers as follows:

1.I am an owner of real property located at (address of property subject to lien), in that certain tract or parcel of land and premises described as Block ____, Lot ____, on the tax map of the (municipality) of ______, County of ________, State of New Jersey. (In the case of a community association, I am an (officer/manager/agent) of the community association, (name of community association) for property located at (location of property development).)

2.On or about (date), I caused to be sent to (name of contractor or subcontractor to whom payment was made), located at (address designated for payment by the filed lien claim form), the final payment in the amount of ($ ) in full satisfaction of a certain lien claim dated (date) which was filed by (name of lien claimant) against the real property designated in paragraph 1, on (date) in the office of the county clerk of the County of (name of county) in Construction Lien Book ___, Page ____.

3.At least 13 months have elapsed since the date of the lien claim and 90 days before filing this affidavit, I mailed or caused to be mailed by certified mail to the last known address of the lien claimant as set forth in the filed lien claim form written notice of my intention to file a discharge certificate with respect to the lien claim. To the best of my knowledge and belief, no written communication denying or disputing payment in full of the lien claim has been received from the lien claimant (name).

4.Wherefore, the undersigned directs the county clerk of the County of (name of county) to cause to be filed the discharge certificate accompanying this affidavit, and further directs the county clerk to cause a notation of the discharge of the lien to be endorsed upon the margin of the record of the original lien claim, stating that the discharge is filed, and setting forth the date, book and page number of the filed discharge.


Name of Owner/Community Association

Signed __________________________

(Type or Print Name and Title)

NOTARIAL FOR INDIVIDUAL OWNER

STATE OF NEW JERSEY

COUNTY OF ss:

On this ____ day of ______ 20___, before me, the subscriber, personally appeared (name of owner/community association) who, I am satisfied, is/are the person(s) named in and who executed the within instrument, and thereupon acknowledged that the owner/community association signed, sealed and delivered the same as the owner's/community association's act and deed, for the purposes therein expressed.

___________________ _____

NOTARY PUBLIC

NOTARIAL FOR CORPORATE OR LIMITED LIABILITY OWNER/COMMUNITY ASSOCIATION:

STATE OF NEW JERSEY

COUNTY OF 9 ( ) ss:

On this ____ day of ______ 20__, before me, the subscriber, personally appeared (person signing on behalf of owner/community association) who, I am satisfied is the Secretary (or other officer/manager/agent) of the Corporation (partnership or limited liability company) named herein and who by me duly sworn/affirmed, asserted authority to act on behalf of the Corporation (partnership or limited liability company) and who, by virtue of its Bylaws, or Resolution of its Board of Directors (or partnership or operating agreement) executed the within instrument on its behalf, and thereupon acknowledged that the owner/community association signed, sealed and delivered same as owner's/community association's act and deed, for the purposes herein expressed.

_________________________

NOTARY PUBLIC

e.Any lien claimant who fails to discharge a lien claim of record pursuant to this section shall be liable for all court costs, and reasonable legal expenses, including, but not limited to, attorneys' fees, incurred by the owner, community association, the contractor, or subcontractor, or any combination of owner, community association, contractor and subcontractor, as applicable, to discharge or obtain the discharge of the lien, and in addition thereto, the court shall enter judgment against the claimant for damages to any or all of the parties adversely affected by the failure to discharge the lien.

f.Upon discharge of record in all cases, the party who filed the enforcement action shall cause the Notice of Lis Pendens to be cancelled or discharged of record pursuant to N.J.S.2A:15-6 et seq. Any party who filed the enforcement action who fails to cancel or discharge the lis pendens of record pursuant to this section shall be liable for all court costs, and reasonable legal expenses, including but not limited to, attorneys' fees, incurred by the owner, community association, the contractor, or subcontractor, or any other interested party, or any combination thereof, as applicable, to obtain the cancellation or discharge of the lis pendens, and in addition thereto, the court shall enter judgment against the claimant for damages to any or all of the parties adversely affected by the failure to cancel or discharge the lis pendens.

L.1993, c.318, s.30; amended 2010, c.119, s.20.



Section 2A:44A-31 - Filing Of Surety Bond, Deposit.

2A:44A-31 Filing of surety bond, deposit.

31. a. When a lien claim is filed against any improvement and land under this act, the owner, community association in accordance with section 3 of P.L.1993, c.318 (C.2A:44A-3), contractor or subcontractor may execute and file with the proper county clerk a bond in favor of the lien claimant, with a surety company, duly authorized to transact business in this State, as surety thereon in an amount equal to 110% of the amount claimed by the lien claimant. The amount of the bond shall be equal to 110% of the amount claimed by the lien claimant but in the case of a lien claim arising from a residential construction contract, no greater than the earned amount of the contract between the owner and the contractor as determined by the arbitrator in accordance with paragraph (4) of subsection b. of section 21 of P.L.1993, c.318 (C.2A:44A-21). The bond shall be filed in accordance with the language set forth in subsection d. of this section, along with payment in the amount of $25, conditioned upon the payment of any judgment and costs that may be recovered by the lien claimant under this claim. Any form of bond proffered that contains language inconsistent with the language set forth in subsection d. of this section shall be the basis for a cause of action to strike such language from the form of bond.

b.As an alternative, the owner, community association, contractor or subcontractor may deposit with the clerk of the Superior Court of New Jersey, funds constituting an amount equal to 110% of the amount claimed by the lien claimant, but in the case of a lien claim arising from a residential construction contract, no greater than the earned amount of the contract between the owner and the contractor as determined by the arbitrator in accordance with paragraph (4) of subsection b. of section 21 of P.L.1993, c.318 (C.2A:44A-21). The deposit shall be made along with payment in the amount of $25, conditioned upon the payment of any judgment and costs that may be recovered by the lien claimant under this claim. The deposit may be made without the necessity of commencing any legal action. The written receipt provided by the court clerk for the deposit made may be filed with the county clerk as evidence of that deposit.

c.Any surety bond filed with the county clerk under this section shall be discharged, and any deposit with the clerk of the Superior Court shall be returned to the depositor, without court order, upon presentment by the owner, community association, contractor or subcontractor of any of the following:

(1)a duly acknowledged certificate as provided in paragraph (2) or (3) of subsection a. of section 33 of P.L.1993, c.318 (C.2A:44A-33);

(2)an order of discharge as provided in paragraph (4) of subsection a. of section 33 of P.L.1993, c.318 (C.2A:44A-33);

(3)a judgment of dismissal or other final judgment against the lien claimant; or

(4)a true copy of a Stipulation of Dismissal, with prejudice, executed by the lien claimant or its representative in any action to foreclose the lien claim which is subject to the surety bond or deposit.

d.The bond shall be filed in substantially the following form:

(Name of Bond Company)

(Bond No. ) Bond Amount $__________

BOND DISCHARGING CONSTRUCTION LIEN

WHEREAS, on the (date), (name of claimant) (hereinafter "Lienor") filed a Construction Lien for the sum of (amount written out) ($ ), in the office of the Clerk of the County of (name of county where lien claim was filed), (hereinafter "Clerk"), against the real property of owner, (name of owner), or community association (or name of community association) and the tenancy interest of Lot (#), Block (#), (address of property or name and location of the property development in the case of a community association) on the Tax Map of Township of (name of municipality), County of (name of county), State of New Jersey as more fully set forth in the notice of lien, a true copy of which is attached hereto, and which lien was filed (date lien claim was filed) in book (#), page (#).

WHEREAS, in accordance with the "Construction Lien Law," P.L.1993, c.318 (C.2A:44A-1 et al.), the Principal is permitted to file a bond for 110% of the lien amount, which would be a total bond penalty of (amount written out) ($ ) (hereinafter "Penal Sum").

NOW THEREFORE, in consideration of the discharge of said lien by the Clerk, the Principal and (name of bond company) as surety, having an office at (address of bond company) and authorized to do business as a surety, do hereby pursuant to the statute provided, in such case made and jointly and severally undertake and become bound to the Clerk in an amount not exceeding the Penal Sum, ($ ) conditioned for the payment of any and all judgments that may be rendered against said property in favor of the Lienor, its successors or assigns, in any action or proceedings to enforce the alleged lien as described.

Sealed with our seal and dated the day of (month), (year)


Witness:____________________(Name of principal)

By:(Signature)

Title:(Printed name and title of signatory)

Witness:____________________(Name of Bond Company)

By: (Signature)

Title:(Printed name and

title of signatory)

L.1993, c.318, s.31; amended 2010, c.119, s.21.



Section 2A:44A-32 - Release, Discharge From Claim

2A:44A-32. Release, discharge from claim
32. When the bond, deposit or any combination thereof, authorized by section 31 of this act, is properly filed or deposited, the improvements and land described in the lien claim shall thereupon be released and discharged from the claim and no execution shall issue against the improvements and land. The words "released by bond" or "released by deposit of funds," as applicable, and a reference to the time and place of filing of the bond or deposit shall be entered by the county clerk upon the record of the lien claim.

L.1993,c.318,s.32.



Section 2A:44A-33 - Discharge Of Record Of Lien Claim.

2A:44A-33 Discharge of record of lien claim.

33. a. A lien claim shall be discharged of record by the county clerk:

(1)Upon the execution and filing with the county clerk of a surety bond, or the deposit of funds with the clerk of the Superior Court of New Jersey, in favor of the claimant in an amount equal to 110% of the amount of the lien claim; or

(2)Upon receipt of a duly acknowledged certificate, discharging the lien claim from the claimant having filed the lien claim, or the claimant's successor in interest, or attorney; or

(3)Pursuant to the filing of an owner's or community association's discharge certificate in accordance with section 30 of P.L.1993, c.318 (C.2A:44A-30), provided that 90 days prior to the filing of the affidavit, substantially in the form set forth in section 30 of P.L.1993, c.318 (C.2A:44A-30), the lien claimant is notified by certified mail at the lien claimant's last known address of the owner's or community association's intent to file a discharge certificate and no written communication from the lien claimant denying or disputing payment in full of the lien claim is filed with the county clerk and served on the owner or community association; or

(4)Pursuant to an order of discharge by the court.

b.When judgment of dismissal or final other judgment against the lien claimant is entered in an action to enforce the lien claim under this act and no appeal is taken within the time allowed for an appeal, or if an appeal is taken within the time allowed for an appeal, or if an appeal is taken and finally determined against the lien claimant, the court before which the judgment was rendered, upon application and written notice to the lien claimant as the court shall direct, shall order the county clerk to enter a discharge of the lien claim.

c.If an appeal is taken by the claimant, the claim shall be discharged unless the claimant posts a bond, in an amount to be determined by the court, to protect the owner or community association from the reasonable costs, expenses and damages which may be incurred by virtue of the continuance of the lien claim encumbrance.

d.Upon discharge of record of the lien claim, unless the action for enforcement also involves claims, by way of counterclaim, cross claim or interpleader, arising out of or related to the improvements that are the subject of the lien claim in which the owner or community association is an interested party, the court shall also order that the owner or community association no longer be a party to an action to enforce the lien claim, and the surety issuing the bond shall be added as a necessary party.

e.Discharge of record of a lien claim will automatically discharge of record the Notice of Unpaid Balance and Right to File Lien filed in connection therewith.

L.1993, c.318, s.33; amended 2010, c.119, s.22.



Section 2A:44A-34 - Book, Page Number Of Original Record Of Lien Claim Necessary For Release, Discharge

2A:44A-34. Book, page number of original record of lien claim necessary for release, discharge
34. A discharge, subordination or release of a lien claim or Notice of Unpaid Balance and Right to File Lien, a receipt of payment of a lien claim, or any order of the court discharging or releasing a lien claim, shall recite the book and page number of the original record of the lien claim, and a full description of the property discharged or released. The county clerk may refuse to discharge, release or satisfy a lien claim or file a receipt of payment of a lien claim unless the provisions of this section have been satisfied.

L.1993,c.318,s.34.



Section 2A:44A-35 - Discharge, Subordination, Release Of Lien Claim.

2A:44A-35 Discharge, subordination, release of lien claim.

35. A discharge, subordination or release of a lien claim or Notice of Unpaid Balance and Right to File Lien shall be duly acknowledged or proved, and recorded in a properly indexed book for that purpose. A notation of the record of the discharge of a lien claim or Notice of Unpaid Balance and Right to File Lien shall be endorsed upon the margin of the record in the book where the original lien or Notice of Unpaid Balance and Right to File Lien is recorded stating that the discharge is filed, giving the date of filing and setting forth the book and the page number where the discharge, or receipt of payment of the lien or order or owner's or community association's discharge certificate discharging the lien, is recorded.

L.1993, c.318, s.35; amended 2010, c.119, s.23.



Section 2A:44A-36 - Liability For Fraud

2A:44A-36. Liability for fraud
36. A person who fraudulently deprives a person entitled to the benefits of this act shall be liable to that person for any damages resulting therefrom.

L.1993,c.318,s.36.



Section 2A:44A-37 - Furnishing Of List Of Subcontractors, Suppliers.

2A:44A-37 Furnishing of list of subcontractors, suppliers.

37. a. If required in a contract or upon written request from an owner or community association to a contractor, a subcontractor, or both, the contractor or subcontractor shall, within 10 days, provide the owner or community association with an accurate and full list of the names and addresses of each subcontractor and supplier who may have a right to file a lien pursuant to this act.

b.If required in a contract or upon written request from a contractor to a subcontractor, the subcontractor shall, within 10 days, provide the contractor with an accurate and full list of the names and addresses of each subcontractor or supplier who may have a right to file a lien pursuant to this act.

c.Any list provided pursuant to subsection a. or b. of this section shall be verified under oath by the person providing same.

d.Reliance upon the verified list shall be prima facie evidence establishing the bona fides of payment made in reliance thereon and shall constitute an absolute defense to any claim that the party making such payment should have made additional inquiry to determine the identity of potential claimants.

e.Any person to whom a written request has been made pursuant to subsection a. or b. of this section who does not provide a list in compliance with this section shall be liable in damages to: (1) the party requesting the list; or (2) the owner or community association, including, but not limited to, court costs and the reasonable legal expenses, including attorneys' fees, incurred by any or all of them, in defending or causing the discharge of a lien claim asserted by a party whose name is omitted from the list.

L.1993, c.318, s.37; amended 2010, c.119, s.24.



Section 2A:44A-38 - Waivers Of Construction Lien Rights

2A:44A-38. Waivers of construction lien rights
38. Waivers of construction lien rights are against public policy, unlawful, and void, unless given in consideration for payment for the work, services, materials or equipment provided or to be provided, and such waivers shall be effective only upon and to the extent that such payment is actually received.

L.1993,c.318,s.38.



Section 2A:45-1 - Liens And Encumbrances Determinable

2A:45-1. Liens and encumbrances determinable
Whenever the state of New Jersey has any lien or encumbrance upon real property and an action arising out of a prior lien or encumbrance on the same real property is instituted to foreclose, strictly foreclose, or re-foreclose the said prior lien or encumbrance, or otherwise to affect the lien or encumbrance of the state, or when such action is brought to foreclose the equity of redemption of the real property after a sale for unpaid taxes or other municipal liens, the lien or encumbrance of the state and its priority may be brought in question and definitely settled by the court having jurisdiction of the matter.

L.1951 (1st SS), c.344.



Section 2A:45-2 - Notice; Contents

2A:45-2. Notice; contents
In any such action, a notice shall be directed to the State of New Jersey, stating the names of the parties and describing the lien or encumbrance of the State sought to be affected and advising the State within what time it is required to answer, if it desires to be heard, which time shall be the same as prescribed for the filing of answers in a summons issued to defendants served personally in the State. The notice shall set forth with particularity, in addition to the foregoing, (a) where the encumbrance or lien is for an inheritance tax, if known, the name of the decedent by reason of whose death the encumbrance or lien arises, the date of death of such decedent, the county and state wherein such decedent resided at the date of death, and the names and addresses of the decedent's personal representatives, or, if none have been appointed, the names and addresses of the decedent's heirs-at-law, or (b) where the encumbrance or lien is for corporation taxes, or interest, costs or penalties imposed upon, or by reason of, a corporation tax, the name of the corporation against which the same was assessed or imposed. The plaintiff, his attorney or the clerk of the court may issue the notice.

L.1951 (1st SS), c.344; amended by L.1973, c. 181, s. 1, eff. June 8, 1973.



Section 2A:45-3 - Notice; Upon Whom Served

2A:45-3. Notice; upon whom served
If the lien or encumbrance of the state is for a tax payable to the state or for any other right or claim of the state, other than a recognizance entered into or a criminal judgment rendered in any county of the state, the notice shall be served upon the attorney general, and, if for such a recognizance or judgment, upon the county prosecutor of the county wherein the recognizance was entered into or the judgment rendered. In all cases the notice shall be accompanied by a copy of the complaint.

L.1951 (1st SS), c.344.



Section 2A:45-4 - Action; Judgment; Operation And Effect

2A:45-4. Action; judgment; operation and effect
On the return of the notice, duly served, or on appearance for the state, the action may proceed as in other cases, and a judgment therein shall bind the state and the lien of the state cut off, the same as if the judgment had been made against an individual. The claim of the state shall be made out of the surplus, if any, in the order or priority in which the lien of the state stands. In an action to foreclose the equity of redemption under a sale for taxes or other municipal liens or in any action of strict foreclosure or reforeclosure there may be entered a judgment barring and extinguishing any lien of the state on the lands described in the complaint, in case (a) no answer shall be made by the state; or (b) where a disclaimer shall be filed by the state; or (c) where it shall be determined that the lien of the tax or assessment or any part thereof or the lien or encumbrance so foreclosed is prior to the lien or encumbrance of the state.

L.1951 (1st SS), c.344



Section 2A:45-5 - Release Of Judgment From Lien Of State On Real Estate Required For Public Improvement

2A:45-5. Release of judgment from lien of state on real estate required for public improvement
Whenever any real estate required for the purpose of carrying out a public improvement which has been authorized by law is subject to the lien of any judgment held by the state of New Jersey, the governor shall have power, by effective instruments, approved by the attorney general, sealed with the great seal of this state and attested by the secretary of state, to release such real estate so required from the lien of such judgment, if and when, upon application, the governor shall deem it to be in the public interest, and that there is remaining real estate subject to the lien of such judgment sufficient to secure the amount then due on such judgment.

L.1951 (1st SS), c.344.



Section 2A:46-1 - Definitions

2A:46-1. Definitions
As used in this chapter, unless the context or subject matter requires otherwise:

(a) "Liquidation proceeding" includes all assignments for the benefit of creditors, whether voluntary or by operation of law; administration of insolvent decedents' estates; liquidations of insolvent banks; equity receiverships where the subject under receivership is insolvent; and any other proceedings for distribution of assets of any insolvent debtor, whether a person, decedent's estate, partnership, corporation or business association.

(b) "Liquidator" means any person administering assets in any liquidation proceeding as defined in this chapter.

(c) "Insolvent debtor" means any insolvent person, decedent's estate, partnership, corporation or business association involved in a liquidation proceeding as defined in this chapter.

(d) "Secured creditor" means a creditor who has either legal or equitable security for his debt upon any property of the insolvent debtor of a nature to be liquidated and distributed in a liquidation proceeding, or a creditor to whom is owed a debt for which such security is possessed by some indorser, surety, or other person secondarily liable.

(e) "Creditor's sale" includes any sale effected by the secured creditor by judicial process or otherwise under the terms of his contract or the applicable law for the purpose of realizing upon his security.

L.1951 (1st SS), c.344.



Section 2A:46-2 - Secured Creditor's Claim Must Disclose Security

2A:46-2. Secured creditor's claim must disclose security
In a liquidation proceeding every secured creditor's claim against the general assets shall disclose the nature of the security. When a decedent's estate already in the course of administration is judicially declared as likely to be insolvent or when in an equity receivership it is determined that the subject under receivership is insolvent, secured creditors having claims on file which do not comply with this section shall make disclosure within a time to be fixed by the court.

L.1951 (1st SS), c.344.



Section 2A:46-3 - Effect Of Concealment

2A:46-3. Effect of concealment
Any secured creditor who with intent to evade the provisions of this chapter fails to disclose the existence of the security shall not be entitled to receive or retain dividends out of the general assets, unless he thereafter releases or surrenders to the liquidator the security which he has failed to disclose, or unless he procures such release or surrender if the security is in the possession of an indorser, surety, or other person secondarily liable for the insolvent debtor.

L.1951 (1st SS), c.344.



Section 2A:46-4 - Value Of Security Credited Upon Claims

2A:46-4. Value of security credited upon claims
Dividends paid to secured creditors shall be computed only upon the balance due after the value of all security not exempt from the claims of unsecured creditors and not released or surrendered to the liquidator, is determined and credited upon the claim secured by it.

L.1951 (1st SS), c.344.



Section 2A:46-5 - Determination Of Value By Secured Creditor

2A:46-5. Determination of value by secured creditor
(1) By collection. When the asset constituting the security is an obligation for the payment of money, the secured creditor may determine its value by collection or by exhausting his remedies thereon and then surrendering the obligation to the liquidator.

(2) By creditor's sale. When the asset constituting the security is something other than an obligation for the payment of money, the secured creditor may determine its value by creditor's sale.

L.1951 (1st SS), c.344.



Section 2A:46-6 - Alternative Determinations Of Value

2A:46-6. Alternative determinations of value
Where valuation under the provisions of section 2A:46-5 is impracticable or would cause undue delay, the court, upon application by either the secured creditor or the liquidator, may order the value of the security determined by any of the following methods:

(1) By compromise, if the secured creditor and the liquidator agree upon a value. The liquidator may redeem such assets by payment of the agreed value, if authorized by the court.

(2) By litigation, through proceedings in the liquidation proceeding. The liquidator may redeem such assets by paying the value so determined, if authorized by the court.

(3) By liquidator's sale of the assets which, when completed and approved by the court, shall pass to the purchaser good title, free and clear of all liens of the secured creditor, such liens to be transferred to the proceeds of the sale. The order of sale may be either.

(a) Conditional, requiring the sale to be made by the liquidator only if the secured creditor does not complete a determination by collection or creditor's sale as set forth in said section within a time fixed by the court; or

(b) Absolute, requiring the sale to be made by the liquidator within a time fixed by the court.

L.1951 (1st SS), c.344.



Section 2A:46-7 - Exempt Security Not Credited

2A:46-7. Exempt security not credited
When any creditor has legal or equitable security upon assets which are exempt from process for the satisfaction of unsecured debts and are duly claimed as exempt by the insolvent debtor, the value of such security shall not be credited upon the claim. Amounts realized by the creditor from such security after liquidation proceedings are begun shall be disregarded in computing dividends, unless the dividend so computed exceeds the sum actually owing upon the claim, in which event only the amount owing shall be paid.

L.1951 (1st SS), c.344.



Section 2A:46-8 - Uniformity Of Interpretation

2A:46-8. Uniformity of interpretation
This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

L.1951 (1st SS), c.344.



Section 2A:46-9 - Short Title

2A:46-9. Short title
This chapter may be cited as the uniform law governing secured creditors' dividends in liquidation proceedings.

L.1951 (1st SS), c.344.



Section 2A:46-10 - Application Of Chapter

2A:46-10. Application of chapter
This chapter shall not apply to contracts and transactions existing upon April 28, 1941.

L.1951 (1st SS), c.344.



Section 2A:47-1 - Establishment By Judgment; Summary Action

2A:47-1. Establishment by judgment; summary action
The existence of any lost or destroyed deed or other instrument relating to title or real or personal property may be established by judgment in the superior court in an action brought in a summary manner or otherwise.

L.1951 (1st SS), c.344.



Section 2A:47-2 - Survey Of Real Estate

2A:47-2. Survey of real estate
In any such action relating to real property, the court may require the plaintiff to cause to be prepared and presented to the court, a survey of the premises involved sufficient to identify and locate the premises.

L.1951 (1st SS), c.344.



Section 2A:47-3 - Record Of Judgment; Operation And Effect

2A:47-3. Record of judgment; operation and effect
A certified copy of any judgment establishing the existence of an instrument relating to real property shall be recorded in the office of the county clerk or register of deeds, as the case may be, of the county wherein the real property is situate. Such record shall, from and after the date thereof, be notice, and a certified copy of such record shall be received in evidence as fully as the original deed or instrument would be if produced or proven.

L.1951 (1st SS), c.344.



Section 2A:47A-1 - False Complaints Of Unprofessional Conduct; Liability For Damages

2A:47A-1. False complaints of unprofessional conduct; liability for damages
Any person who falsely and maliciously and without probable cause makes a complaint, orally or in writing, of unprofessional conduct against a member of any profession requiring a license or other authority to practice such profession, to any court or to any ethics and grievance committee, or to any board or other public body authorized to and having the right to hear such complaint and to act thereon or to recommend action thereon and to take or recommend the taking of disciplinary action against the person complained of, such as disbarment or suspension in the case of an attorney-at-law, or the revocation or suspension of a license of other professional persons, shall be liable for any and all damages suffered and sustained by the member of a profession so complained of, to be recovered in a civil action in the nature of an action at law for malicious prosecution. In any such action, exemplary or punitive damages may be awarded.

L.1956, c. 122, p. 516, s. 1, eff. July 2, 1956.



Section 2A:47A-2 - False Complaints Of Unprofessional Conduct; Limitation Of Actions

2A:47A-2. False complaints of unprofessional conduct; limitation of actions
Every such action shall be deemed to be for an injury to the person caused by the wrongful act of the person causing such injury and shall be commenced within 2 years next after the cause of any such action shall have accrued.

L.1956, c. 122, p. 516, s. 2.



Section 2A:48-1 - Liability Of Municipality Or County; Amount Recoverable; Persons Covered By Insurance

2A:48-1. Liability of municipality or county; amount recoverable; persons covered by insurance
When, by reason of a mob or riot, any property, real or personal, is destroyed or injured, the municipality if it has a paid police force, in which the mob congregates or riot occurs, or, if not in such a municipality, the county in which such property is or was situate, shall be liable to the person whose property was so destroyed or injured for the damages sustained thereby, recoverable in an action by or in behalf of such person, in an amount not to exceed $10,000.00 for the aggregate of damage done to all such property, both real and personal, at each separate location within a municipality; provided, however, that no person, and no subrogee of such person, having insurance coverage in whole or in part for the said destruction or injury, shall have a cause of action against such municipality or county at common law or pursuant to the provisions of this act. For the purpose of this section, insurance coverage means insurance obtained through any source whatsoever, including insurance purchased through any insurance pool, placement facility, plan of operation, or any other plan established pursuant to Federal or State law.

L.1951 (1st SS), c.344; amended by L.1968, c. 386, s. 1, eff. Jan. 2, 1969.



Section 2A:48-2 - Limitation Of Action Against Municipality Or County.

2A:48-2 Limitation of action against municipality or county.

2A:48-2. No action under this article shall be instituted unless commenced within three months after the loss of or injury to the property. If any person entitled to such an action is, at the time the action accrues, under the age of 18 or a person who has a mental disability that prevents the person from understanding his legal rights or commencing a legal action, the person may commence the action within three years after reaching majority or having the mental capacity to pursue the person's lawful rights.

amended 2013, c.103, s.7.



Section 2A:48-3 - Negligence Of Party Suing; Notice Of Threats

2A:48-3. Negligence of party suing; notice of threats
If it appears at the trial that the destruction of or injury to the property was occasioned or in any manner aided, sanctioned or permitted by the negligence of the claimant, there shall be no recovery. Nor shall a recovery be had unless the claimant used all reasonable diligence to prevent the destruction or injury and shall have, immediately after being apprized of a threat or attempt to destroy or injure his property by a mob or riot, notified the mayor or chief executive officer or chief of police of the municipality or the sheriff of the county, as the case may be, of the facts brought to his knowledge.

L.1951 (1st SS), c.344.



Section 2A:48-4 - Protection Of Property; Expenses

2A:48-4. Protection of property; expenses
2A:48-4. The mayor or officer or sheriff shall, upon receiving the notice, take all legal means to protect the property attacked or threatened. The expenses incurred by any of such officers in the performance of any duty hereby imposed shall be paid by the county treasurer of the county in which the property is situate, upon the approval thereof by a judge of the Superior Court of such county.

L.1951 (1st SS), c.344; amended 1991,c.91,s.105.



Section 2A:48-5 - Action Against Persons Participating In Mob Or Riot

2A:48-5. Action against persons participating in mob or riot
Nothing in this article shall be construed to prevent a person whose property has been destroyed or injured by a mob or riot from maintaining an action against each and every person engaged or in any manner participating in the mob or riot.

L.1951 (1st SS), c.344.



Section 2A:48-6 - Compromise By Municipality Or County With Owner

2A:48-6. Compromise by municipality or county with owner
A municipality by its governing body, or a county, by its board of chosen freeholders, may, when liable to an action under this article, agree in writing with the owner of the property destroyed or injured upon a sum to be paid to him, without action, which sum shall be paid as claims of a general nature against the municipality or county are paid.

L.1951 (1st SS), c.344.



Section 2A:48-7 - Recovery Over By Municipality Or County From Persons Participating In Mob Or Riot

2A:48-7. Recovery over by municipality or county from persons participating in mob or riot
A municipality or county, having paid damages for the destruction of or injury to property under this article, either upon a judgment therefor or as a settlement, may recover the full value of the property destroyed or injured by action against any or all persons engaged or in any manner participating in the mob or riot and the amount of judgment or settlement shall be prima facie evidence of the value of the property destroyed or injured.

L.1951 (1st SS), c.344.



Section 2A:48-8 - Liability Of Municipality Or County In Damages; Amount

2A:48-8. Liability of municipality or county in damages; amount
Any person who, by reason of the action of a collection of individuals--five or more in number--assembled for the unlawful purpose of offering violence to the person or property of any one supposed to have been guilty of the violation of a law, or for the purpose of exercising correctional powers or regulative powers over any person, by violence and without lawful authority, suffers material damage to his property or injury to his person, shall be entitled to recover his damages in an action brought for such purpose against the municipality in which such damage is suffered or injury inflicted, if the municipality has a paid police force, or, if not in such municipality, then, against the county in which such damage is suffered or injury inflicted, but not in excess of $5,000. Where the provisions of article 1 of this chapter are also applicable and allow a recovery for the damage to property, the person entitled to such damages may elect to maintain his action for damages to his property under either this article or under article 1 of this chapter, but he may not recover under both articles for the same damages to property.

L.1951 (1st SS), c.344.



Section 2A:48-9 - Liability Of Municipality Or County For Death By Lynching; Amount

2A:48-9. Liability of municipality or county for death by lynching; amount
When any person shall suffer death by lynching at the hands of a mob, his surviving spouse, lineal heirs, or adopted children, who was or were dependent upon him, shall be entitled to recover their damages, but not in excess of $5,000, sustained by reason thereof, in an action against the municipality in which the lynching occurred if the municipality has a paid police force; otherwise, against the county.

L.1951 (1st SS), c.344.



Section 2A:49-1 - Action For Recovery; Jurisdiction; Bond For Costs

2A:49-1. Action for recovery; jurisdiction; bond for costs
If moneys, funds or other property held or owned by any municipality or school district, or held or owned officially or otherwise for or on behalf thereof, have been or shall be, without right, obtained, received, paid, converted or disposed of, action for the recovery thereof or to recover damages or other compensation for such wrongful obtaining, receiving, paying, conversion or disposition, or both, may be maintained in any court of competent jurisdiction thereof, by 10 freeholders of such municipality or district who have paid taxes on real estate in such municipality or school district, within 1 year, in the name of and for and on behalf of such municipality or school district. Before any such action shall be maintained, such freeholders shall file with the clerk of such municipality or school district, a bond to the municipality or school district conditioned for the payment of the costs, if any, assessed against such municipality or school district, in said action, approved as to form and amount by a judge of the court in which such action is brought.



Section 2A:49-2 - Limitation Of Action

2A:49-2. Limitation of action
No action under this chapter shall lie unless the cause thereof shall have accrued within 6 years before its commencement.



Section 2A:49-3 - Disposition Of Recovery

2A:49-3. Disposition of recovery
Out of any recovery had in an action under this chapter, the expenses incurred in the action by the freeholders, including payments made or to be made for legal services in an amount to be approved by the court, shall be first deducted and the balance thereupon be paid into the treasury of the municipality or school district in whose behalf the action is brought.



Section 2A:49A-1 - Short Title

2A:49A-1. Short title
1. This act shall be known and may be cited as the "Uniform Foreign-Money Claims Act."

L.1993,c.317,s.1.



Section 2A:49A-2 - Definitions

2A:49A-2. Definitions
2. As used in this act:



"Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

"Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

"Conversion date" means the banking day next preceding the date on which money, in accordance with this act, is:

a. Paid to a claimant in an action or distribution proceeding;



b. Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

c. Used to recoup, set-off, or counterclaim in different moneys in an action or distribution proceeding.

"Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust, or other fund.

"Foreign money" means money other than money of the United States of America.



"Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

"Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by inter-governmental agreement.

"Money of the claim" means the money determined as proper pursuant to section 5 of this act.

"Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity.

"Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

"Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

"State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

L.1993,c.317,s.2.



Section 2A:49A-3 - Applicability Of Act

2A:49A-3. Applicability of act
3. a. This act applies only to a foreign-money claim in an action or distribution proceeding.

b. This act applies to foreign-money issues even if other law under the conflict of laws rules of this State applies to other issues in the action or distribution proceeding.

L.1993,c.317,s.3.



Section 2A:49A-4 - Agreements By Parties To Transaction

2A:49A-4. Agreements by parties to transaction
4. a. The effect of this act may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

b. Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

L.1993,c.317,s.4.



Section 2A:49A-5 - Proper Money

2A:49A-5. Proper money
5. a. The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

b. If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(1) regularly used between the parties as a matter of usage or course of dealing;

(2) used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3) in which the loss was ultimately felt or will be incurred by the party claimant.

L.1993,c.317,s.5.



Section 2A:49A-6 - Determination Of Amount To Be Paid

2A:49A-6. Determination of amount to be paid
6. a. If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

b. If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

c. A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

L.1993,c.317,s.6.



Section 2A:49A-7 - Claim Assertion; Opposition; Set-off

2A:49A-7. Claim assertion; opposition; set-off
7. a. A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

b. An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

c. A person may assert a defense, set-off, recoupment, or counterclaim in any money without regard to the money of other claims.

d. The determination of the proper money of the claim is a question of law.



L.1993,c.317,s.7.



Section 2A:49A-8 - Judgment, Award On Foreign-money Claim; Payment

2A:49A-8. Judgment, award on foreign-money claim; payment
8. a. Except as provided in subsection c. of this section, a judgment or award on a foreign-money claim shall be stated in an amount of the money of the claim.

b. A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

c. Assessed costs shall be entered in United States dollars.



d. Each payment in United States dollars shall be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

e. A judgment or award made in an action or distribution proceeding on both (1) a defense, set-off, recoupment, or counterclaim and (2) the adverse party's claim, shall be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

f. A judgment substantially complies with subsection a. of this section, if it is in the following form: On this day of , 199 , it is ORDERED that judgment be entered in favor of the Plaintiff and against the Defendant in the sum of (insert amount in the foreign money) with interest at the rate of (insert rate - see Section 9 of this act) percent a year from the day of , 199 , or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.

g. If a contract claim is of the type covered by subsections a. or b. of section 6 of this act, the judgment or award shall be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

h. A judgment shall be entered and indexed in foreign money in the same manner as other judgments, and has the same effect as a lien. It may be discharged by payment.

L.1993,c.317,s.8.



Section 2A:49A-9 - Governing Rate Of Exchange

2A:49A-9. Governing rate of exchange
9. The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

L.1993,c.317,s.9.



Section 2A:49A-10 - Pre-judgment, Pre-award Interest Payable

2A:49A-10. Pre-judgment, pre-award interest payable
10. a. With respect to a foreign-money claim, recovery of pre-judgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection b. of this section, are matters of the substantive law governing the right to recovery under the conflict of laws rules of this State.

b. The court or arbitrator shall increase or decrease the amount of pre-judgment or pre-award interest otherwise payable in a judgment or award in foreign-money to the extent required by the law of this State governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

c. A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this State.

L.1993,c.317,s.10.



Section 2A:49A-11 - Entering, Enforcing Foreign Judgment

2A:49A-11. Entering, enforcing foreign judgment
11. a. If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this State as enforceable, the enforcing judgment shall be entered as provided in section 8 of this act, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

b. A foreign judgment may be docketed in accordance with any rule or statute of this State providing a procedure for its recognition and enforcement.

c. A satisfaction or partial payment made upon the foreign judgment, on proof thereof, shall be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this State.

d. A judgment entered on a foreign-money claim only in United States dollars in another state shall be enforced in this State in United States dollars only.

L.1993,c.317,s.11.



Section 2A:49A-12 - Computations Of Value Of Assets, Amount Of Foreign Money Claimed Under Legal Process.

2A:49A-12. Computations of value of assets, amount of foreign money claimed under legal process.
12. a. Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

b. For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, shall be ascertained as provided in subsections c. and d. of this section.

c. A party seeking process, costs, bond, or other undertaking under subsection b. of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

d. A party seeking the process, costs, bond, or other undertaking under subsection b. of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

L.1993,c.317,s.12.



Section 2A:49A-13 - Substitution Of New Foreign Money

2A:49A-13. Substitution of new foreign money
13. a. If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

b. If substitution occurs under subsection a. of this section after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

L.1993,c.317,s.13.



Section 2A:49A-14 - Principles Of Law Supplement Provisions Of Act

2A:49A-14. Principles of law supplement provisions of act
14. Unless displaced by particular provisions of this act, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes supplement its provisions.

L.1993,c.317,s.14.



Section 2A:49A-15 - Uniform Construction Of Act

2A:49A-15. Uniform construction of act
15. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

L.1993,c.317,s.15.



Section 2A:49A-16 - Short Title

2A:49A-16 Short title
1. This act shall be known and may be cited as the "Foreign Country Money-Judgments Recognition Act."

L.1997,c.96,s.1.



Section 2A:49A-17 - Definitions Relative To Foreign Country Money Judgments

2A:49A-17 Definitions relative to foreign country money judgments
2. As used in this act:

"Foreign state" means any governmental unit other than the United States, or any state, district, commonwealth, territory or insular possession thereof;

"Foreign country money-judgment" means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty, or a judgment for support in matrimonial or family matters.

L.1997,c.96,s.2.



Section 2A:49A-18 - Application Of Act

2A:49A-18 Application of act
3. This act applies to any foreign country money-judgment that is final and conclusive and enforceable where rendered even though an appeal from it is pending or it is subject to appeal.

L.1997,c.96,s.3.



Section 2A:49A-19 - Conclusiveness Of Judgments Under The Act

2A:49A-19 Conclusiveness of judgments under the act
4. Except as provided in section 5 of this act, a foreign country money-judgment meeting the requirements of section 3 of this act is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign country money-judgment is enforceable in the same manner as the judgment of a sister state which is entitled to full faith and credit.

L.1997,c.96,s.4.



Section 2A:49A-20 - Nonconclusiveness Of Judgments, Conditions

2A:49A-20 Nonconclusiveness of judgments, conditions
5. a. A foreign country money-judgment is not conclusive if:

(1) the judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) the foreign country court did not have personal jurisdiction over the judgment debtor; or

(3) the foreign country court did not have jurisdiction over the subject matter.

b. A foreign country money-judgment need not be recognized if:

(1) the judgment debtor in the proceedings in the foreign country court did not receive notice of the proceedings in sufficient time to enable the judgment debtor to defend;

(2) the judgment was obtained by fraud;

(3) the cause of action on which the foreign judgment is based is contrary to the public policy of this State;

(4) the judgment conflicts with a prior final and conclusive judgment;

(5) the proceedings in the foreign country court were contrary to an agreement between the parties under which the dispute in question was to be settled, other than by proceedings in that court; or

(6) in the case of jurisdiction based only on personal service, the foreign country court was a seriously inconvenient forum for the trial of the action.

L.1997,c.96,s.5.



Section 2A:49A-21 - Recognition Of Judgments, Conditions

2A:49A-21 Recognition of judgments, conditions
6. a. The foreign country money-judgment shall not be refused recognition for lack of personal jurisdiction if:

(1) the judgment debtor was served personally in the foreign state;

(2) the judgment debtor voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the judgment debtor;

(3) the judgment debtor prior to the commencement of the proceedings had agreed expressly in writing to submit to the jurisdiction of the foreign country court with respect to the subject matter involved;

(4) the judgment debtor was domiciled in the foreign state when the proceedings were instituted, or being a body corporate, had its principal place of business or had otherwise acquired corporate status in the foreign state;

(5) the judgment debtor had a business office in the foreign state and the proceedings in the foreign country court involved a cause of action arising out of business done by the judgment debtor through that office in the foreign state; or

(6) the judgment debtor operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action arising out of that operation.

b. The courts of this State may recognize other bases of personal jurisdiction.

L.1997,c.96,s.6.



Section 2A:49A-22 - Stay Of Proceedings; Conditions

2A:49A-22 Stay of proceedings; conditions
7. If the judgment debtor satisfies the court that an appeal from the foreign country money- judgment is pending or that the judgment debtor is entitled and intends to appeal from the foreign country money-judgment, or that a stay of execution has been granted, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the judgment debtor to prosecute the appeal.

L.1997,c.96,s.7.



Section 2A:49A-23 - Other Recognition Of Judgment Not Prohibited

2A:49A-23 Other recognition of judgment not prohibited
8. This act does not prevent the recognition of a foreign country money-judgment in situations not covered by this act.

L.1997,c.96,s.8.



Section 2A:49A-24 - Uniformity Of Other States' Laws

2A:49A-24 Uniformity of other states' laws
9. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

L.1997,c.96,s.9.



Section 2A:49A-25 - Short Title

2A:49A-25 Short title
1. This act shall be known and may be cited as the "Uniform Enforcement of Foreign Judgments Act."

L.1997,c.204,s.1.



Section 2A:49A-26 - "Foreign Judgment" Defined

2A:49A-26 "Foreign judgment" defined
2. In this act "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this State.

L.1997,c.204,s.2.



Section 2A:49A-27 - Filing Of Copy Of Foreign Judgment

2A:49A-27 Filing of copy of foreign judgment
3. A copy of any foreign judgment authenticated in accordance with an act of Congress or the statutes of this State may be filed in the office of the Clerk of the Superior Court of this State. The clerk shall treat the foreign judgment in the same manner as a judgment of the Superior Court of this State. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a Superior Court of this State and may be enforced in the same manner.

L.1997,c.204,s.3.



Section 2A:49A-28 - Filing Of Affidavit; Mailing Of Notice To Judgment Debtor

2A:49A-28 Filing of affidavit; mailing of notice to judgment debtor
4. a. At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the Clerk of the Superior Court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor. The affidavit shall further set forth whether the time to appeal the foreign judgment has expired and whether the court of origin has granted a stay of execution. In addition, in the case of a judgment entered by default, the affidavit shall so state and shall set forth the expiration date under the rules of the court of origin for vacating the default.

b. Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this State. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

c. No execution or other process for enforcement of a foreign judgment filed under this act shall issue until 14 days after the date the judgment is filed.

L.1997,c.204,s.4.



Section 2A:49A-29 - Appeal, Stay Of Execution, Enforcement

2A:49A-29 Appeal, stay of execution, enforcement
5. a. If the judgment debtor shows the Superior Court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished security for the satisfaction of the judgment required by the state in which it was rendered.

b. If the judgment debtor shows the Superior Court any ground upon which enforcement of a judgment of the Superior Court would be stayed, the Superior Court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this State.

L.1997,c.204,s.5.



Section 2A:49A-30 - Fees For Filing Foreign Judgment

2A:49A-30 Fees for filing foreign judgment
6. Any person filing a foreign judgment shall pay to the Clerk of the Superior Court the fees required pursuant to N.J.S.22A:2-29 for actions taken with respect to judgments. Fees for docketing, transcription or other enforcement proceedings shall be as provided for judgments of the Superior Court in accordance with N.J.S.22A:2-29.

L.1997,c.204,s.6.



Section 2A:49A-31 - Right Unimpaired

2A:49A-31 Right unimpaired
7. The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this act remains unimpaired.

L.1997,c.204,s.7.



Section 2A:49A-32 - Construction Of Act Relative To Consumer Loans.

2A:49A-32 Construction of act relative to consumer loans.

8.Nothing in this act shall be construed to require the enforcement of any foreign judgment which is based on a consumer loan containing any provision prohibited by the provisions of the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.).

L.1997, c.204, s.8; amended 2009, c.53, s.70.



Section 2A:49A-33 - Uniformity Of Interpretation, Construction

2A:49A-33 Uniformity of interpretation, construction
9. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

L.1997,c.204,s.9.



Section 2A:49A-34 - Findings, Declarations Relative To Euro As Medium Of Payment

2A:49A-34. Findings, declarations relative to Euro as medium of payment
1.The Legislature finds and declares:

a.The member states of the European Union have adopted a uniform currency called the Euro. These states have provided a three-year period of transition, from January 1, 1999 to December 31, 2001, for this complex new monetary policy to be put into place. Prior to January 1, 2002, both the individual currencies of the states and the Euro will be in circulation. The rates of exchange for these currencies when they are converted to Euro will be set by the new Central European Bank. Additional member states of the European Union may also convert their national currencies into the Euro.

b.During the transition from national currencies to a single European Union currency, and after the Euro is in place, parties to international contracts and financial transactions will require a clear understanding of the terms and value of their transactions to conduct their business with fairness and certainty.

c.There exists some uncertainty over the enforceability of certain contracts, securities and instruments that call for payment in a currency replaced by the Euro; this legislation is intended to ensure the continuity of these contracts.

L.2000,c.23,s.1.



Section 2A:49A-35 - Definitions Relative To Euro As Medium Of Payment

2A:49A-35. Definitions relative to Euro as medium of payment
2.As used in this act:

"Euro" means the currency of participating member states of the European Union signed February 17, 1992.

"European Currency Unit" or "ECU" means the currency basket that is from time to time used as the unit of account of the European community as referred to in Article 109g of the Treaty on European Union and as defined in Regulation (EC) No.3320/94.

L.2000,c.23,s.2.



Section 2A:49A-36 - Replacement Of Ecu By Euro In Contract, Security, Or Instrument References

2A:49A-36. Replacement of ECU by Euro in contract, security, or instrument references
3. a. When the Euro first becomes the monetary unit of participating member states of the European Union, references to the ECU in a contract, security or instrument shall be replaced by references to the Euro at the rate of one Euro to one ECU.

b.If is it unclear that a contractual reference to the ECU is a reference to the official definition of the ECU, it shall be presumed to be a reference to the ECU, which presumption shall be rebuttable, taking into account the intentions of the parties.

L.2000,c.23,s.3.



Section 2A:49A-37 - Euro Considered Equivalent Substitute For Replaced Currency

2A:49A-37. Euro considered equivalent substitute for replaced currency
4. a. If a subject or medium of payment of a contract, security or instrument is a currency that has been substituted or replaced by the Euro, the Euro shall be a commercially reasonable substitute and substantial equivalent that may be either:

(1)used in determining the value of that currency; or

(2)tendered, in each case at the conversion rate specified in, and otherwise calculated or rounded, as appropriate, in accordance with, the regulations adopted by the Council of the European Union.

b.If a subject or medium of payment of a contract, security or instrument is the ECU, the Euro shall be a commercially reasonable substitute and substantial equivalent that may be either:

(1)used in determining the value of the ECU; or

(2)tendered, in each case at the conversion rate specified in, and otherwise calculated or rounded, as appropriate, in accordance with, the regulations adopted by the Council of the European Union.

c.Performance of any obligations described in subsection a. or b. of this section may be made in the currency or currencies originally designated in the contract, security or instrument, so long as the currency or currencies remain legal tender, or in Euros, but not in any other currency, if that other currency has been substituted or replaced by the Euro or is a currency that is considered a denomination of the Euro and has a fixed conversion rate with respect to the Euro.

L.2000,c.23,s.4.



Section 2A:49A-38 - Existing Contracts, Securities, Instruments Unaffected By Introduction Of Euro

2A:49A-38. Existing contracts, securities, instruments unaffected by introduction of Euro
5.None of the following shall have the effect of discharging or excusing performance under any contract, security or instrument, or give a party the right to unilaterally alter or terminate any contract, security or instrument:

a.The introduction of the Euro;

b.The tendering of Euros in connection with any obligation in compliance with subsection a. or b. of section 4 of this act;

c.The determining of the value of any obligation in compliance with subsection a. or b. of section 4 of this act; or

d.The calculating or determining of the subject or medium of payment of a contract, security or instrument with reference to interest rate or other basis that has been substituted or replaced due to the introduction of the Euro and is a commercially reasonable substitute and substantial equivalent.

L.2000,c.23,s.5.



Section 2A:49A-39 - Existing Specific Agreements Unaffected By Introduction Of Euro

2A:49A-39. Existing specific agreements unaffected by introduction of Euro
6.The provisions of this act shall not alter or impair, and shall be subject to, any agreements between the parties with specific reference to or agreement regarding the introduction of the Euro.

L.2000,c.23,s.6.



Section 2A:49A-40 - Applicability Of Act

2A:49A-40. Applicability of act
7. a. Notwithstanding the Uniform Commercial Code, Title 12A of the New Jersey Statutes, or any other law of this State to the contrary, the provisions of this act shall apply to all contracts, securities and instruments, including contracts with respect to commercial transactions, and shall not be deemed to be displaced by any other law of this State.

b.In circumstances of currency alteration, other than the introduction of the Euro, the provisions of this act shall not be interpreted as creating any negative inference or negative presumption regarding the validity or enforceability of contracts, securities or instruments denominated in whole or in part in a currency affected by that alteration.

L.2000,c.23,s.7.



Section 2A:50-1 - No Personal Deficiency Judgment In Foreclosure Actions Or Execution Thereon For Balance Due

2A:50-1. No personal deficiency judgment in foreclosure actions or execution thereon for balance due
No judgment shall be rendered in any action to foreclose a mortgage for any balance which may be due plaintiff over and above the proceeds of the sale of the mortgaged property, and no execution shall issue therein for the collection of any such balance.



Section 2A:50-2 - Order Of Proceedings; Foreclosure; Action On Bond; Limitations; Parties

2A:50-2. Order of proceedings; foreclosure; action on bond; limitations; parties
Except as otherwise provided, all proceedings to collect any debt secured by a mortgage on real property, shall be as follows:

First, a foreclosure of the mortgage; and

Second, an action on the bond or note for any deficiency, if, at the sale in the foreclosure proceeding, the mortgaged premises do not bring an amount sufficient to satisfy the debt, interest and costs.

The action for any deficiency shall be commenced within 3 months from the date of the sale or, if confirmation is or was required, from the date of the confirmation of the sale of the mortgaged premises. In such action judgment shall be rendered and execution issued only for the balance due on the debt and interest and costs of the action.

No action shall be instituted against any person answerable on the bond or note unless he has been made a party in the action to foreclose the mortgage.

Amended by L.1979, c. 286, s. 1.



Section 2A:50-2.1 - Time For Bringing Action On Note For Deficiency

2A:50-2.1. Time for bringing action on note for deficiency
In the case of a mortgage given to secure a debt evidenced by a note, where foreclosure proceedings are instituted within the time prescribed by the Statute of Limitations, action on the note for any deficiency may be commenced within the 3-month period provided by N.J.S. 2A:50-2, regardless of whether said action would otherwise be barred for lapse of time.

L.1979, c. 286, s. 11.



Section 2A:50-2.2 - Agreement To Waive Rights; Invalidity

2A:50-2.2. Agreement to waive rights; invalidity
Any express agreement made or entered into by a borrower at the time of or in connection with the making of or renewal of any loan secured by a mortgage, or thereafter, whereby the borrower agrees to waive the rights, or privileges conferred, upon him by chapter 50 of Title 2A of the New Jersey Statutes shall be void and of no effect.

L.1979, c. 286, s. 12.



Section 2A:50-2.3 - Application Of Act

2A:50-2.3. Application of act
This act shall not apply to proceedings to collect a debt evidenced by a note and secured by a mortgage on real property in the following instances:

a. Where the debt secured is for a business or commercial purpose other than a two-family, three-family or four-family residence in which the owner or his immediate family resides;

b. Where the mortgaged property is other than a one-family, two-family, three-family or four-family dwelling in which the owner or his immediate family resides at the time of institution of proceedings to collect the debt;

c. Where a banking institution, savings and loan association or building and loan association, operating pursuant to State or Federal law, is the lender or his assignee and the mortgage is not the primary security for the debt, as evidenced by (1) the financial condition of one or more persons directly or indirectly liable on the note, or (2) the giving of collateral in addition to the mortgage as security for the debt;

d. Where a banking institution, savings and loan association, building and loan association or licensed secondary mortgage lender, operating pursuant to State or Federal law, is the lender, and the mortgage is given to secure payment of a loan evidenced by a note, and where the mortgage so given is subject to the lien or liens of a prior mortgage or mortgages not held by such institution or association or by any holder in which such institution or association has an interest or with which such institution or association has an affiliation.

L.1979, c. 286, s. 13. Amended by L.1981, c. 333, s. 1, eff. Dec. 14, 1981.



Section 2A:50-2.4 - Severability

2A:50-2.4. Severability
If any provision or section of this act shall be held to be unconstitutional, said provision or section shall be exscinded and the remainder of the provisions and sections of the act as amended or supplemented shall be and remain valid with the same effect as if said provision so held to be unconstitutional had never been a part of the act.

L.1979, c. 286, s. 14.



Section 2A:50-3 - Answer Disputing Amount Of Deficiency; Determination Of Amount

2A:50-3. Answer disputing amount of deficiency; determination of amount
The obligor in any bond or note specified in section 2A:50-2 of this Title, with respect to any bond given after March 29, 1933, and with respect to any note given after the effective date of this amendatory act may file an answer in the action for deficiency, disputing the amount of the deficiency sued for. In that event both parties may introduce evidence as to the fair market value of the mortgaged premises at the time of the sale thereof in the foreclosure action, and the court, with or without a jury, shall determine the amount of such deficiency, by deducting from the debt secured the amount determined as the fair market value of the premises. If all parties to the action shall so agree, the court may accept as the fair market value of the mortgaged premises the value fixed by three appraisers, to be named by agreement of all the parties to the action, which agreement shall be evidenced by a stipulation to be filed in the action.

Amended by L.1979, c. 286, s. 2.



Section 2A:50-4 - Judgment In Action On Bond As Opening Foreclosure And Sale; Right Of Redemption; Time For Bringing Action To Redeem

2A:50-4. Judgment in action on bond as opening foreclosure and sale; right of redemption; time for bringing action to redeem
If, after the foreclosure and sale of mortgaged premises, the person entitled to the debt shall recover a judgment in an action on the bond or note for any balance of debt, such recovery shall open the foreclosure and sale of the premises, and the person against whom the judgment has been recovered may redeem the property by paying the full amount of money for which the judgment in the foreclosure action was granted, with interest to be computed from the date of the judgment in the foreclosure action, and all costs of the action for deficiency, and all reasonable expenses which the purchaser may have incurred in the meantime for taxes, assessments, other prior liens, necessary repairs upon the premises and interest on same, after deducting from the amount thereof such income as the holder may have derived from the possession of the premises, either as rent or otherwise.

An action for redemption of the premises shall be brought within 6 months after the entry of the judgment for the balance of the debt.

Amended by L.1979, c. 286, s. 3.



Section 2A:50-5 - Answer In Action On Bond Disputing Amount Of Deficiency As Termination Of Right To Redeem; Foreclosure And Sale Not To Be Opened

2A:50-5. Answer in action on bond disputing amount of deficiency as termination of right to redeem; foreclosure and sale not to be opened
Where an action has been brought for a deficiency as provided by section 2A:50-2 of this Title, and where the party or parties liable for such deficiency shall have answered disputing the amount of the deficiency as provided by section 2A:50-3 of this Title, the effect of such answer shall be to terminate any right to redeem from foreclosure sale as provided by section 2A:50-4 of this Title, and the recovery for the deficiency shall not open the foreclosure and sale of the premises as provided by said section 2A:50-4.

Amended by L.1979, c. 286, s. 4.



Section 2A:50-6 - Bonds; Notice Of Proposed Judgment By Confession Or Action On

2A:50-6. Bonds; notice of proposed judgment by confession or action on
No judgment shall be entered by confession on any bond or note where a mortgage on real estate has been or may be given for the same debt or in any action on the bond or note, unless, prior to the entry of the judgment, if by confession, or prior to the commencement of the action, if the proceeding be by action, there shall be filed in the office of the clerk or register of deeds and mortgages as the case may be, of the county, in which the real estate described in the mortgage is situate a written notice of the proposed judgment or action, setting forth the court in which it is proposed to enter the judgment or begin the action, the names of the parties to the bond or note and to the judgment or action, the book and page of the record of the mortgage, together with a description of the real estate described therein.

Amended by L.1979, c. 286, s. 5.



Section 2A:50-7 - Record Of Notice Of Proposed Judgment By Confession Or Action On Bond; Fees

2A:50-7. Record of notice of proposed judgment by confession or action on bond; fees
The county clerk or register of deeds and mortgages, as the case may be, shall forthwith record the notice required to be given by section 2A:50-6 of this Title, together with the time of the filing thereof, in the book by him kept for the record of notices of lis pendens.

For the filing and recording of such notice the clerk or register shall receive the fees provided by P.L.1965, c. 123, s. 2 (C. 22A:4-4.1), which fees shall be included with the other costs to be taxed and recovered in the judgment or action for deficiency.

Amended by L.1979, c. 286, s. 6.



Section 2A:50-8 - Action On Bond Where Lien Or Mortgage Has Been Extinguished By Foreclosure Of Prior Mortgage

2A:50-8. Action on bond where lien or mortgage has been extinguished by foreclosure of prior mortgage
When any debt is evidenced by a bond or a note and is secured by a mortgage on real property and the lien of the mortgage has been or shall be extinguished by the foreclosure of a prior mortgage and sale of the mortgaged premises, action on the bond or note shall be commenced within 1 year of the sale or, if confirmation was or is required, from the date of confirmation of the sale. All such actions not commenced within said period shall be thereafter completely and forever barred for lapse of time. However, the time during which any application for surplus moneys arising from the foreclosure of such prior mortgage shall be in litigation shall not be taken or computed as part of any such period of 1 year.

Amended by L.1979, c. 286, s. 7.



Section 2A:50-9 - Judgment On Bond Not To Open Foreclosure And Sale; Right Of Redemption

2A:50-9. Judgment on bond not to open foreclosure and sale; right of redemption
The recovery of a judgment in an action pursuant to section 2A:50-8 shall not open the foreclosure and sale of the mortgaged premises or result in any right of redemption.

Amended by L.1979, c. 286, s. 8.



Section 2A:50-10 - Record Of Notice

2A:50-10. Record of notice
No judgment shall be entered by confession or in any action upon any bond or note pursuant to section 2A:50-8 unless prior to the entry of the judgment, if by confession, or prior to the commencement of the action on the bond or note, if the proceeding be by action, there shall be filed and recorded in the office of the clerk or register of deeds and mortgages as the case may be, of the county, in which the mortgaged premises are situate, a written notice to the same effect and in the same manner as is required by sections 2A:50-6 and 2A:50-7 of this Title.

L.1951 (1st SS), c.344; amended by L.1979, c. 286, s. 9.



Section 2A:50-11 - Penal Sum Of Bond May Be Expressed In Sum Of Debt; Recovery For True Amount

2A:50-11. Penal sum of bond may be expressed in sum of debt; recovery for true amount
Whenever a bond secured by a mortgage shall be given for the same debt, the penal sum of the bond may be expressed in the sum of the debt instead of in a sum double the amount of the debt. In any action upon such bond, recovery may be had for the true amount due including the debt, interest, charges, advances, costs, and any other obligation, secured and evidenced by the terms and conditions of the bond and mortgage, in the same manner and to the same effect as though the penal sum expressed in the bond was double the amount of the debt.

L.1951 (1st SS), c.344.



Section 2A:50-12 - Prior Judgments By Confession Validated

2A:50-12. Prior judgments by confession validated
L.1911, c. 354, p. 740 (R.S. 2:65-8), entitled "A supplement to an act entitled "supplement to an act entitled "an act concerning proceedings on bonds and mortgages given for the same indebtedness and the foreclosure and sale of mortgaged premises thereunder" (which said act was approved March 12, 1880), and which supplement was approved May 28, 1907' " , approved May 2, 1911, saved from repeal. [This act is a validating act as to prior judgments by confession.]

L.1951 (1st SS), c.344.



Section 2A:50-13 - Parties To Foreclosure Action By Trustee Or Fiduciary

2A:50-13. Parties to foreclosure action by trustee or fiduciary
From and after May 29, 1937, it shall not be necessary to make any cestui que trustent, ward, beneficiary, holder of bonds, certificates, shares or other interests in a mortgage, parties to any action brought by any trustee or fiduciary acting on their behalf to foreclose any mortgage or mortgages in which they may be interested, but any order or judgment entered therein shall be as binding and effective as though they had been made parties to such action.

Nothing in this section shall be deemed as indicating that, prior to the above date, it was necessary to make such cestui que trustent and the like parties.

L.1951 (1st SS), c.344.



Section 2A:50-14 - Validation Of Sales Where Cestuis Que Trustent Not Made Parties To Foreclosure Proceedings

2A:50-14. Validation of sales where cestuis que trustent not made parties to foreclosure proceedings
L.1938, c. 62, p. 168, entitled "An act validating the sale of certain lands, tenements, hereditaments or real estate made under any decree, judgment or order of any court of this state or any execution or other process issued thereon," approved April 4, 1938, saved from repeal. [This section validates sales of real estate where cestuis were not made parties to foreclosure proceedings.]

L.1951 (1st SS), c.344.



Section 2A:50-15 - Parties To Foreclosure Action Against Trustee Or Fiduciary

2A:50-15. Parties to foreclosure action against trustee or fiduciary
It shall not be necessary in any action to foreclose any mortgage or mortgages to join as party or parties defendant any cestui que trust or cestuis que trustent of any interest, right, claim, or title, held in, on or to the mortgaged premises by a trustee or fiduciary for the benefit of such cestui que trust or cestuis que trustent, but any order or judgment entered therein shall be as binding and effective as though they had been made parties to such action.

Nothing in this section shall be deemed as indicating that, prior to June 14, 1938, it was necessary to make such cestui que trust and the like parties.

L.1951 (1st SS), c.344.



Section 2A:50-16 - Action On Bond Secured By Mortgage Or By Ejectment By Mortgagee For Possession; Redemption By Mortgagor; Satisfaction And Discharge Of Mortgage By Court

2A:50-16. Action on bond secured by mortgage or by ejectment by mortgagee for possession; redemption by mortgagor; satisfaction and discharge of mortgage by court
Section 1 of an act entitled "An act concerning mortgages" (revision), approved March 27, 1874 (Rev.1877, p. 701, s. 1; R.S. 2:65-9), saved from repeal. [The provisions of this section are indicated in the above section heading.]

L.1951 (1st SS), c.344.



Section 2A:50-17 - Suit To Compel Payment Of Amount Due Mortgagee Or To Foreclose Equity Of Redemption; Order Or Decree Before Hearing Of Cause

2A:50-17. Suit to compel payment of amount due mortgagee or to foreclose equity of redemption; order or decree before hearing of cause
Section 2 of an act entitled "An act concerning mortgages" (revision), approved March 27, 1874 (Rev.1877, p. 702, s. 2; R.S. 2:65-10), saved from repeal. [The provisions of this section are indicated in the above section heading.]

L.1951 (1st SS), c.344.



Section 2A:50-18 - Exceptions To Sections 2a:50-16 And 2a:50-17

2A:50-18. Exceptions to sections 2A:50-16 and 2A:50-17
Section 3 of an act entitled "An act concerning mortgages" (revision), approved March 27, 1874 (Rev.1877, p. 703, s. 3; R.S. 2:65-11), saved from repeal. [The provisions of this section are indicated in the above section heading.]

L.1951 (1st SS), c.344.



Section 2A:50-19 - Sale Of Mortgaged Premises By Sheriff Or Other Officer

2A:50-19. Sale of mortgaged premises by sheriff or other officer
In all foreclosure actions the sheriff or other officer directed to sell mortgaged premises shall make such sale and report thereof and execute such conveyance as the court shall order and direct.

L.1951 (1st SS), c.344.



Section 2A:50-20 - Title Conveyed By Sheriff's Deed Notwithstanding Misnomer Of Certain Defendants

2A:50-20. Title conveyed by sheriff's deed notwithstanding misnomer of certain defendants
R.S. 2:65-13 as am.L.1948, c. 378, p. 1557, s. 3, saved from repeal. [This section provides that the sheriff's deed shall be valid despite the fact that any defendant who may have been made a party defendant in a foreclosure action has been misnamed in his representative capacity, provided that such person was actually named by his own proper name in the proceedings.]

L.1951 (1st SS), c.344.



Section 2A:50-21 - Bar Of Equity Of Redemption

2A:50-21. Bar of equity of redemption
If a mortgagee or those holding under him shall be in possession of the real estate specified in the mortgage, or any part thereof, for 20 years after a default of payment by the mortgagor, the right or equity of redemption in the mortgage shall be forever barred.

L.1951 (1st SS), c.344.



Section 2A:50-22 - Action Against Person Assuming Payment Of Mortgage Debt

2A:50-22. Action against person assuming payment of mortgage debt
No action to enforce an agreement, express or implied, to assume or guarantee the payment of any mortgage, or of any bond or note secured by a mortgage, shall be maintained against a person making such agreement unless the mortgage shall have been first foreclosed, or extinguished by the foreclosure of a prior mortgage or lien, provided no such action may be maintained unless:

a. The person making such agreement was made a party defendant in the foreclosure action, and

b. The action is commenced within 3 months from the date of sale, or if confirmation was or is required, from the date of the confirmation of the sale of the mortgaged premises, in the foreclosure action or in the case of the extinguishment of the mortgage lien by the foreclosure of a prior mortgage or lien, then within 12 months from the date of such extinguishment, and

c. A notice of intention to bring the action, is filed in the office of the register or the clerk as the case may be, of the county wherein the mortgaged premises are located, before the commencement of the action, and

d. The plaintiff shall in his complaint offer to credit upon the indebtedness the fair market value, which shall be specified, of the mortgaged premises as of the date of the sale in the foreclosure suit, in any case where the plaintiff was the purchaser of the mortgaged premises at such sale, and in such case the defendant may contest, in the action, the amount of such fair market value; and

e. The plaintiff shall join in the action any and all persons within the jurisdiction of the State of New Jersey alleged to be liable upon the note or as obligors upon the bond and upon any other agreement of assumption of payment of the same note or bond, express or implied, and upon any and all agreements or covenants to pay the same note or bond, or any moneys alleged to be due thereon, as principal, guarantor, surety or otherwise, whether such persons are alleged to be liable directly, indirectly, jointly, severally, or in the alternative.

L.1951 (1st SS), c.344; amended by L.1979, c. 286, s. 10.



Section 2A:50-23 - Retroactive Effect

2A:50-23. Retroactive effect
This article shall be applicable to all agreements, express or implied, to assume the payment of any bond secured by a mortgage, whether heretofore or hereafter made.

In the case of such agreements heretofore made, the time within which the action may be brought, unless previously barred by any provision of law, shall be not later than 3 months from the date of the accrual of the cause of action.

L.1951 (1st SS), c.344.



Section 2A:50-24 - Determination Of Fair Value As Prima Facie Evidence

2A:50-24. Determination of fair value as prima facie evidence
In any action specified in section 2A:50-22 of this title wherein the fair value of the mortgaged premises is in issue and such fair value has been determined in any prior action or proceeding, such determination shall be prima facie evidence of such fair value.

L.1951 (1st SS), c.344.



Section 2A:50-25 - Determination Of Rights And Interests Of Parties

2A:50-25. Determination of rights and interests of parties
In any action specified in section 2A:50-22 of this title the court shall by the judgment therein entered determine the respective rights and interests of all of the parties as between themselves and all of the other parties as to primary, secondary and other liability to the plaintiff and as to the direct, or indirect, or alternative liability of any party to any other party.

L.1951 (1st SS), c.344.



Section 2A:50-26 - When Provisions Of Sections 2a:50-6 And 2a:50-7 Applicable To Action

2A:50-26. When provisions of sections 2A:50-6 and 2A:50-7 applicable to action
Whenever the bringing of any action specified in section 2A:50-22 of this title shall revive the right to redeem the mortgaged premises and shall open the foreclosure and sale of the mortgaged premises, under section 2A:50-4 of this title, the provisions of sections 2A:50-6 and 2A:50-7 of this title shall be applicable to such action.

L.1951 (1st SS), c.344.



Section 2A:50-27 - No Provisions Of Chapter Repealed Or Superseded By Article

2A:50-27. No provisions of chapter repealed or superseded by article
Nothing contained in this article shall be deemed to repeal or supersede any of the provisions of this chapter.

L.1951 (1st SS), c.344.



Section 2A:50-28 - Actions Commenced Before July 3, 1947

2A:50-28. Actions commenced before July 3, 1947
This article shall not apply to any action commenced prior to July 3, 1947.

L.1951 (1st SS), c.344.



Section 2A:50-29 - Allowance Of Set-offs

2A:50-29. Allowance of set-offs
In any action for the foreclosure of a mortgage, just set-offs shall be allowed, whether the holder of the mortgage is a party plaintiff or defendant.

L.1951 (1st SS), c.344.



Section 2A:50-30 - Persons Having Unrecorded Liens Or Claims Not Recorded Or Filed Against Property; Effect Of Foreclosure Judgment; Coming In As Parties

2A:50-30. Persons having unrecorded liens or claims not recorded or filed against property; effect of foreclosure judgment; coming in as parties
In any action for the foreclosure of a mortgage upon real or personal property in this state, all persons claiming an interest in or an encumbrance or lien upon such property, by or through any conveyance, mortgage, assignment, lien or any instrument which, by any provision of law, could be recorded, registered, entered or filed in any public office in this state, and which shall not be so recorded, registered, entered or filed at the time of the filing of the complaint in such action shall be bound by the proceedings in the action so far as such property is concerned, in the same manner as if he had been made a party to and appeared in such action, and the judgment therein had been made against him as one of the defendants therein; but such person, upon causing such conveyance, mortgage, assignment, lien, claim or other instrument to be recorded, registered, entered or filed as provided by law, may apply to be made a party to such action.

L.1951 (1st SS), c.344.



Section 2A:50-31 - Sale Pending Foreclosure

2A:50-31. Sale pending foreclosure
When, in an action for the foreclosure or satisfaction of a mortgage covering real or personal property, or both, the property mortgaged is of such a character or so situated as to make it liable to deteriorate in value or to make its care or preservation difficult or expensive pending the determination of the action, the superior court may, before judgment, upon the application of any party to the action, order a sale of the mortgaged property to be made at public or private sale through a receiver, sheriff, or otherwise, as the court may direct. The proceeds of any such sale shall be brought into court, there to remain subject to the same liens and equities of the parties in interest as was the mortgaged property and to be disposed of as the court shall, by order or judgment, direct.

L.1951 (1st SS), c.344.



Section 2A:50-32 - Satisfaction Of Judgment For Foreclosure And Sale

2A:50-32. Satisfaction of judgment for foreclosure and sale
When a judgment for the foreclosure and sale of mortgaged premises is paid and satisfied, other than by a sale of the premises, satisfaction thereof shall be entered by the clerk by virtue of a duly acknowledged or proved warrant or authority from the party receiving satisfaction, or from his attorney of record.

L.1951 (1st SS), c.344.



Section 2A:50-33 - Sale Of Entire Premises When Whole Amount Not Due; Disposition Of Proceeds

2A:50-33. Sale of entire premises when whole amount not due; disposition of proceeds
When, in cases where the whole sum secured by a mortgage is not due, a judgment of the court shall be made for the sale of the mortgaged premises, either for the nonpayment of any portion or installment of the debt or demand intended to be secured by the mortgage, or the nonpayment of interest due, or both, and it shall appear to the court that a part of the mortgaged premises cannot be sold to satisfy the amount due without material injury to the remaining part of the mortgaged premises, and that it is just and reasonable that the whole of the mortgaged premises should be sold together, the court may order a sale to be made of all of the mortgaged premises, the proceeds of such sale, or so much thereof as shall be necessary, to be applied, as well to the payment of the interest, installments or portions then due, and also the costs then due and payable, as to the payment of the whole or residue of the debt or demand not then due and payable; and the residue of the proceeds of such sale to be paid to the person or persons entitled to receive the same, or to be brought into court to abide the further order of the court, as the equity and circumstances of the case require.

When, however, the residue of the debt or demand intended to be secured by the mortgage is payable at a future day without interest, and the mortgagee is willing to receive the same, the court shall deduct a rebate of legal interest for the amount the mortgagee shall receive on such debt or demand, to be computed from the time of the actual payment thereof to the time when such residue would have become due and payable.

L.1951 (1st SS), c.344.



Section 2A:50-34 - Gross Sum In Lieu Of Dower, Curtesy, Life Estate Or Estate For Years

2A:50-34. Gross sum in lieu of dower, curtesy, life estate or estate for years
If, upon the foreclosure of any mortgage and the sale of the premises therein described, there shall be paid into court moneys representing an estate in dower or for life or for years, or an estate by the curtesy in such premises or any part thereof, any person entitled to such estate may make application to the court for a sum in gross in lieu thereof, and the court shall direct the payment of such sum in gross out of the proceeds of the sale of the premises to the person entitled to such estate, as shall be deemed a just and reasonable satisfaction for such estate, and which the person so entitled shall consent in writing to accept in lieu thereof.

If no such consent shall be given before the distribution of the proceeds of the sale, the court shall ascertain and determine what proportion of such proceeds will be a just and reasonable sum to be invested for the benefit of the person entitled to such estate, and shall order the same deposited with the court and under the direction and control of the court for the benefit of the parties entitled, the interest thereon to be paid to the parties entitled as the same may become due as compensation for and in lieu of such estate. At the termination of such estate the principal sum shall be paid to or distributed among the parties entitled thereto.

L.1951 (1st SS), c.344.



Section 2A:50-35 - Payment Of Surplus From Sale To Executor Or Administrator

2A:50-35. Payment of surplus from sale to executor or administrator
When the mortgagor or the person owning the mortgaged premises is dead at the time of the sale thereof under foreclosure, the court may, if it deems it expedient or necessary for the proper administration of the estate of the decedent, direct that the surplus arising from the proceeds of the sale be paid to the executor or administrator of the decedent, to be administered in the same manner as money arising from the sale of real estate by administrators or executors. The administrator or executor shall give bond as required by law upon an application for the sale of real estate.

L.1951 (1st SS), c.344.



Section 2A:50-36 - When Sale Under Execution Authorized; Issue And Record Of Writ

2A:50-36. When sale under execution authorized; issue and record of writ
In any civil action for the foreclosure or satisfaction of any mortgage, the superior court may order a sale of the mortgaged premises, or such part thereof as shall be sufficient to discharge the mortgage or encumbrances on the mortgaged premises, besides costs by virtue of a writ of execution issued for that purpose. The writ of execution shall, before it is issued, be recorded by the clerk of the court in the book kept by him for recording executions against real estate.

L.1951 (1st SS), c.344.



Section 2A:50-37 - Sale And Conveyance Of Premises; Estate Conveyed; Disposition Of Proceeds; Application For Surplus

2A:50-37. Sale and conveyance of premises; estate conveyed; disposition of proceeds; application for surplus
The sheriff or other officer to whom a writ of execution under section 2A:50-36 of this title shall be directed and delivered shall make sale pursuant to the command of such writ, and shall make and execute a deed or deeds for the premises sold, as the case may require; but no greater estate in the premises sold shall, at any time, be granted to a purchaser than would have been vested in the mortgagee had the equity of redemption been duly foreclosed.

The moneys arising from a sale pursuant to this section shall be applied to pay off and discharge the moneys ordered to be paid, and the surplus, if any, shall be deposited with the court and the same shall be paid to the person or persons entitled thereto, upon application therefor, as the court shall determine. Such surplus moneys may be invested at interest on such security as the court shall order pending application therefor by the person or persons entitled thereto. All charges in connection with applications for surplus moneys not exceeding $100, shall not exceed the sum of $5.

L.1951 (1st SS), c.344.



Section 2A:50-38 - Charges Where Amount Due Not In Excess Of $300

2A:50-38. Charges where amount due not in excess of $300
In any foreclosure of a mortgage and sale of the mortgaged premises, where the amount due does not exceed $300, the charges for official services shall be one-half the amount allowed by law where the amount due exceeds $300.

L.1951 (1st SS), c.344.



Section 2A:50-39 - Mortgages To Which Article Applies

2A:50-39. Mortgages to which article applies
This article shall apply to any mortgage in force May 2, 1932, or thereafter executed and delivered, but it shall not affect any foreclosure proceeding commenced prior to said date.

L.1951 (1st SS), c.344.



Section 2A:50-40 - Foreclosure For Unpaid Interest Authorized

2A:50-40. Foreclosure for unpaid interest authorized
The holder of a mortgage, under the terms of which the mortgagor has agreed to pay the mortgagee a certain specified sum or sums of money at certain future time or times as therein specified, or as specified in the evidence of debt to secure which the mortgage was given, and also interest on the principal thereof during the term of the mortgage, at certain specified times at a rate not in excess of the legal annual rate, may, whenever the owner of the mortgaged premises defaults in making any such interest payment at the time when it has become due, or within such period of grace as is designated in the mortgage or the evidence of debt secured thereby, elect to foreclose the mortgage only to the extent that there is due and unpaid thereunder, upon the evidence of debt secured thereby, any interest upon the principal sum secured thereby.

L.1951 (1st SS), c.344.



Section 2A:50-41 - Judgment On Foreclosure For Unpaid Interest; No Merger; Lien Of Mortgage Continued

2A:50-41. Judgment on foreclosure for unpaid interest; no merger; lien of mortgage continued
The judgment entered in a foreclosure proceeding under authority of section 2A:50-40 of this title shall be only for the amount of unpaid interest due under the terms of the mortgage to the date of the judgment, and costs, and shall adjudge that the mortgage shall not be deemed to have merged in the judgment, but shall remain in full force and effect as security for the payment of the principal sum then remaining due thereon and secured thereby, and interest upon the principal sum to become due thereon from the date of the judgment.

L.1951 (1st SS), c.344.



Section 2A:50-42 - Sale On Foreclosure For Unpaid Interest Subject To Lien Of Mortgage

2A:50-42. Sale on foreclosure for unpaid interest subject to lien of mortgage
The sale of the mortgaged premises under a foreclosure judgment under authority of sections 2A:50-40 and 2A:50-41 of this title shall be specifically made subject to the lien of the mortgage in the full principal sum then due thereon and the interest on the principal sum from the date of the judgment.

L.1951 (1st SS), c.344.



Section 2A:50-43 - Foreclosure For Unpaid Installment Of Principal Authorized

2A:50-43. Foreclosure for unpaid installment of principal authorized
Whenever, under the terms of a mortgage it is provided that there shall be paid on account of the principal sum secured thereby any payment on account thereof, due at a time or times therein specified, the holder of the mortgage may, whenever the owner of the mortgaged premises defaults in making any such payment on account of the principal sum, at the time when the same has become due, or within such period of grace as is designated in the mortgage or the evidence of debt secured thereby, elect to foreclose the mortgage only to the extent that there is due and unpaid thereunder any payment required to be made on account of the principal, either by the terms of the mortgage or the evidence of debt secured thereby.

L.1951 (1st SS), c.344.



Section 2A:50-44 - Judgment On Foreclosure For Unpaid Installment Of Principal; No Merger; Lien Of Mortgage Continued

2A:50-44. Judgment on foreclosure for unpaid installment of principal; no merger; lien of mortgage continued
The judgment entered in a foreclosure proceeding under authority of section 2A:50-43 of this title shall be only for the amount of the principal which would have been due as of the date of the filing of the complaint to foreclose, had there been no default, together with all interest accrued as of the date of the judgment, and costs, and shall adjudge that the mortgage shall not be deemed to have merged in the judgment, but shall remain in full force and effect as security for the principal sum remaining due thereon, after deducting the principal sum to be paid because of such default, and interest upon such principal sum to become due thereon from the date of the judgment.

L.1951 (1st SS), c.344.



Section 2A:50-45 - Sale On Foreclosure For Unpaid Installment Of Principal Subject To Lien Of Mortgage

2A:50-45. Sale on foreclosure for unpaid installment of principal subject to lien of mortgage
The sale of the mortgaged premises under a foreclosure judgment entered under authority of sections 2A:50-43 and 2A:50-44 of this title shall be specifically made subject to the lien of the mortgage in the principal sum remaining due thereon as specified in the judgment, and interest on such principal sum from the date of the judgment.

L.1951 (1st SS), c.344.



Section 2A:50-46 - Foreclosure For Unpaid Municipal Liens Authorized

2A:50-46. Foreclosure for unpaid municipal liens authorized
Whenever it is provided in a mortgage, or in the evidence of debt secured thereby, that the mortgagee may claim a default for the nonpayment of any municipal lien or liens on the mortgaged premises which shall have remained unpaid for a specified time, the holder of the mortgage, the municipal lien or liens not having been paid within the specified time, may pay or purchase the lien, taking an assignment thereof, and foreclose the mortgage only for the amount due for the municipal lien or liens.

L.1951 (1st SS), c.344.



Section 2A:50-47 - Judgment On Foreclosure For Unpaid Municipal Liens; No Merger; Lien Of Mortgage Continued

2A:50-47. Judgment on foreclosure for unpaid municipal liens; no merger; lien of mortgage continued
The judgment entered in a foreclosure proceeding under authority of section 2A:50-48 of this title shall be only for the amount of the municipal lien or liens unpaid and paid or purchased by the holder of the mortgage, with interest on the amount of such lien or liens so paid or purchased by the holder of the mortgage from the date of such payment or purchase, and shall adjudge that the mortgage shall be deemed not to have merged therein, but shall remain in full force and effect as security for the principal sum due thereon, with accrued interest.

L.1951 (1st SS), c.344.



Section 2A:50-48 - Foreclosure For Either Unpaid Interest Or Installment Of Principal And Unpaid Municipal Liens

2A:50-48. Foreclosure for either unpaid interest or installment of principal and unpaid municipal liens
If, at the time of the commencement of a proceeding to foreclose a mortgage for the nonpayment of interest under authority of section 2A:50-40 of this title, or the nonpayment of an installment of the principal sum due upon the mortgage under authority of section 2A:50-43 of this title, there are any municipal liens upon the mortgaged premises due and unpaid, the holder of the mortgage may pay such lien or liens and secure a judgment, not only for the unpaid interest or defaulted portion of the principal sum, but also for the amount of the municipal lien or liens by him paid, together with interest thereon from the date of the payment thereof.

L.1951 (1st SS), c.344.



Section 2A:50-49 - Foreclosure For Failure To Procure Insurance Or Pay Insurance Premiums Authorized

2A:50-49. Foreclosure for failure to procure insurance or pay insurance premiums authorized
Whenever it is provided in a mortgage that the owner of the mortgaged premises shall keep the same insured for the benefit of the mortgagee and that, in default thereof, or upon the failure, neglect or refusal of the owner to pay any premium for such insurance protection, the mortgagee may either procure such insurance or pay any such defaulted premium in order to preserve the protection of his insurance, and add the cost of procuring such insurance or the amount paid by him for any such premium to the principal sum due on the mortgage, to be recovered upon demand or otherwise with interest from the date of such procurement or payment, or the mortgagee is given the option to declare the principal sum due on the mortgage whenever the owner fails to furnish proper insurance protection, the holder of the mortgage may, upon paying for or procuring such insurance, waive the demand for the payment of the principal sum due on the mortgage and foreclose the mortgage only for the amount paid by him to procure such insurance, with interest thereon from the date of such payment.

L.1951 (1st SS), c.344.



Section 2A:50-50 - Judgment On Foreclosure For Failure To Procure Insurance Or Pay Insurance Premiums; No Merger; Lien Of Mortgage Continued

2A:50-50. Judgment on foreclosure for failure to procure insurance or pay insurance premiums; no merger; lien of mortgage continued
The judgment in a foreclosure proceeding under authority of section 2A:50-49 of this title shall adjudge that the mortgage shall not be deemed to be merged therein, but shall remain in full force and effect as security for the principal sum due thereon and accrued interest.

L.1951 (1st SS), c.344.



Section 2A:50-51 - No Merger Of Fee And Mortgage Interest On Purchase At Sale By Holder Of Mortgage; Conveyance By Purchaser; Assignment Of Mortgage

2A:50-51. No merger of fee and mortgage interest on purchase at sale by holder of mortgage; conveyance by purchaser; assignment of mortgage
The purchase by the holder of the mortgage of the real estate, or any interest therein, sold under a judgment in a foreclosure authorized by this article shall not result in a merger of the fee and the mortgage interest. The real estate so purchased may be held or conveyed subject to the lien of the mortgage as stated in the judgment, and the mortgage may be assigned as a valid and subsisting lien upon the real estate therein described.

L.1951 (1st SS), c.344.



Section 2A:50-52 - No Deficiency Judgment

2A:50-52. No deficiency judgment
Upon a foreclosure under authority of this article there shall be no deficiency judgment.

L.1951 (1st SS), c.344.



Section 2A:50-53 - Short Title

2A:50-53.Short title
1.This act shall be known and may be cited as the "Fair Foreclosure Act."

L.1995,c.244,s.1.



Section 2A:50-54 - Findings, Declarations On Payment Of Home Mortgages

2A:50-54.Findings, declarations on payment of home mortgages
2.The Legislature hereby finds and declares it to be the public policy of this State that homeowners should be given every opportunity to pay their home mortgages, and thus keep their homes; and that lenders will be benefited when residential mortgage debtors cure their defaults and return defaulted residential mortgage loans to performing status.

L.1995,c.244,s.2.



Section 2A:50-55 - Definitions

2A:50-55.Definitions
3.As used in this act:

"Deed in lieu of foreclosure" means a voluntary, knowing and uncoerced conveyance by the residential mortgage debtor to the residential mortgage lender of all claim, interest and estate in the property subject to the mortgage. In order for a conveyance to be voluntary, the debtor shall have received notice of, and been fully apprised of the debtor's rights as specified in section 4 of this act. For purposes of this act, "voluntarily surrendered" has the same meaning as "deed in lieu of foreclosure."

"Immediate family" means the debtor, the debtor's spouse, or the mother, father, sister, brother or child of the debtor or debtor's spouse.

"Non-residential mortgage" means a mortgage, security interest or the like which is not a residential mortgage. If a mortgage document includes separate tracts or properties, those portions of the mortgage document covering the non-residential tracts or properties shall be a non-residential mortgage.

"Obligation" means a promissory note, bond or other similar evidence of a duty to pay.

"Office" means the Office of Foreclosure within the Administrative Office of the Courts.

"Residential mortgage" means a mortgage, security interest or the like, in which the security is a residential property such as a house, real property or condominium, which is occupied, or is to be occupied, by the debtor, who is a natural person, or a member of the debtor's immediate family, as that person's residence. This act shall apply to all residential mortgages wherever made, which have as their security such a residence in the State of New Jersey, provided that the real property which is the subject of the mortgage shall not have more than four dwelling units, one of which shall be, or is planned to be, occupied by the debtor or a member of the debtor's immediate family as the debtor's or member's residence at the time the loan is originated.

"Residential mortgage debtor" or "debtor" means any person shown on the record of the residential mortgage lender as being obligated to pay the obligation secured by the residential mortgage.

"Residential mortgage lender" or "lender" means any person, corporation, or other entity which makes or holds a residential mortgage, and any person, corporation or other entity to which such residential mortgage is assigned.

L.1995,c.244,s.3.



Section 2A:50-56 - Notice Of Intention To Foreclose.

2A:50-56 Notice of intention to foreclose.

4. a. Upon failure to perform any obligation of a residential mortgage by the residential mortgage debtor and before any residential mortgage lender may accelerate the maturity of any residential mortgage obligation and commence any foreclosure or other legal action to take possession of the residential property which is the subject of the mortgage, the residential mortgage lender shall give the residential mortgage debtor notice of such intention at least 30 days in advance of such action as provided in this section.

b.Notice of intention to take action as specified in subsection a. of this section shall be in writing, sent to the debtor by registered or certified mail, return receipt requested, at the debtor's last known address, and, if different, to the address of the property which is the subject of the residential mortgage. The notice is deemed to have been effectuated on the date the notice is delivered in person or mailed to the party.

c.The written notice shall clearly and conspicuously state in a manner calculated to make the debtor aware of the situation:

(1)the particular obligation or real estate security interest;

(2)the nature of the default claimed;

(3)the right of the debtor to cure the default as provided in section 5 of this act;

(4)what performance, including what sum of money, if any, and interest, shall be tendered to cure the default as of the date specified under paragraph (5) of this subsection c.;

(5)the date by which the debtor shall cure the default to avoid initiation of foreclosure proceedings, which date shall not be less than 30 days after the date the notice is effective, and the name and address and phone number of a person to whom the payment or tender shall be made;

(6)that if the debtor does not cure the default by the date specified under paragraph (5) of this subsection c., the lender may take steps to terminate the debtor's ownership in the property by commencing a foreclosure suit in a court of competent jurisdiction;

(7)that if the lender takes the steps indicated pursuant to paragraph (6) of this subsection c., a debtor shall still have the right to cure the default pursuant to section 5 of this act, but that the debtor shall be responsible for the lender's court costs and attorneys' fees in an amount not to exceed that amount permitted pursuant to the Rules Governing the Courts of the State of New Jersey;

(8)the right, if any, of the debtor to transfer the real estate to another person subject to the security interest and that the transferee may have the right to cure the default as provided in this act, subject to the mortgage documents;

(9)that the debtor is advised to seek counsel from an attorney of the debtor's own choosing concerning the debtor's residential mortgage default situation, and that, if the debtor is unable to obtain an attorney, the debtor may communicate with the New Jersey Bar Association or Lawyer Referral Service in the county in which the residential property securing the mortgage loan is located; and that, if the debtor is unable to afford an attorney, the debtor may communicate with the Legal Services Office in the county in which the property is located;

(10) the possible availability of financial assistance for curing a default from programs operated by the State or federal government or nonprofit organizations, if any, as identified by the Commissioner of Banking and Insurance. This requirement shall be satisfied by attaching a list of such programs promulgated by the commissioner; and

(11) the name and address of the lender and the telephone number of a representative of the lender whom the debtor may contact if the debtor disagrees with the lender's assertion that a default has occurred or the correctness of the mortgage lender's calculation of the amount required to cure the default.

d.The notice of intention to foreclose required to be provided pursuant to this section shall not be required if the debtor has voluntarily surrendered the property which is the subject of the residential mortgage.

e.The duty of the lender under this section to serve notice of intention to foreclose is independent of any other duty to give notice under the common law, principles of equity, State or federal statute, or rule of court and of any other right or remedy the debtor may have as a result of the failure to give such notice.

f.Compliance with this section shall be set forth in the pleadings of any legal action referred to in this section. If the plaintiff in any complaint seeking foreclosure of a residential mortgage alleges that the property subject to the residential mortgage has been abandoned or voluntarily surrendered, the plaintiff shall plead the specific facts upon which this allegation is based.

L.1995,c.244,s.4; amended 2003, c.298.



Section 2A:50-56.1 - Statute Of Limitations Relative To Residential Mortgage Foreclosures.

2A:50-56.1 Statute of limitations relative to residential mortgage foreclosures.

1.An action to foreclose a residential mortgage shall not be commenced following the earliest of:

a.Six years from the date fixed for the making of the last payment or the maturity date set forth in the mortgage or the note, bond, or other obligation secured by the mortgage, whether the date is itself set forth or may be calculated from information contained in the mortgage or note, bond, or other obligation, except that if the date fixed for the making of the last payment or the maturity date has been extended by a written instrument, the action to foreclose shall not be commenced after six years from the extended date under the terms of the written instrument;

b.Thirty-six years from the date of recording of the mortgage, or, if the mortgage is not recorded, 36 years from the date of execution, so long as the mortgage itself does not provide for a period of repayment in excess of 30 years; or

c.Twenty years from the date on which the debtor defaulted, which default has not been cured, as to any of the obligations or covenants contained in the mortgage or in the note, bond, or other obligation secured by the mortgage, except that if the date to perform any of the obligations or covenants has been extended by a written instrument or payment on account has been made, the action to foreclose shall not be commenced after 20 years from the date on which the default or payment on account thereof occurred under the terms of the written instrument.

L.2009, c.105, s.1.



Section 2A:50-57 - Curing Of Default

2A:50-57.Curing of default
5. a. Notwithstanding the provisions of any other law to the contrary, as to any residential mortgage for which a notice of intention to foreclose is required to be given pursuant to section 4 of this act, whether or not such required notice was in fact given, the debtor, or anyone authorized to act on the debtor's behalf, shall have the right at any time, up to the entry of final judgment or the entry by the office or the court of an order of redemption pursuant to subsection g. of section 11 of this act, to cure the default, de-accelerate and reinstate the residential mortgage by tendering the amount or performance specified in subsection b. of this section. The payment or tender shall be made to the person designated in the notice pursuant to paragraph (5) of subsection c. of section 4 of this act. The debtor may exercise the right to cure a default as to a particular mortgage and reinstate that mortgage only once every 18 months, provided, however, that this limitation shall not apply if the mortgage debtor cures a default by the date specified in paragraph (5) of subsection c. of section 4 of this act. The 18-month time period shall run from the date of cure and reinstatement.

b. To cure a default under this section, a debtor shall:

(1) pay or tender to the person identified pursuant to paragraph (5) of subsection c. of section 4 of this act, in the form of cash, cashier's check, or certified check, all sums which would have been due in the absence of default, at the time of payment or tender;

(2) perform any other obligation which the debtor would have been bound to perform in the absence of the default or the exercise of an acceleration clause, if any;

(3) pay or tender court costs, if any, and attorneys' fees in an amount which shall not exceed the amount permitted under the Rules Governing the Courts of the State of New Jersey; and

(4) pay all contractual late charges, as provided for in the note or security agreement.

c. To cure a default under this section, a debtor shall not be required to pay any charge, fee or penalty attributable to the exercise of the right to cure a default as provided for in this act.

d. Cure of a default reinstates the debtor to the same position as if the default had not occurred. It nullifies, as of the date of cure, any acceleration of any obligation under the mortgage, note or bond arising from the default.

e. If a default is cured prior to the filing of a foreclosure action, the lender shall not institute a foreclosure action for that default. If a default is cured after the filing of a foreclosure action, the lender shall give written notice of the cure to the court. Upon such notice, the court shall dismiss the action without prejudice.

f. The right to cure a default under this section is independent of any right of redemption or any other right or remedy under the common law, principles of equity, State or federal statute, or rule of court.

L.1995,c.244,s.5.



Section 2A:50-58 - Application For Entry Of Final Judgment; Entry Of Order Of Redemption.

2A:50-58 Application for entry of final judgment; entry of order of redemption.
6. a. (1) If a plaintiff's action to foreclose a residential mortgage is uncontested, pursuant to R.4:64-1(a) of the Rules Governing the Courts of the State of New Jersey and the plaintiff chooses not to use the optional procedure for the disposition of foreclosed premises pursuant to section 11 of this act, a lender shall apply for entry of final judgment and provide the debtor with a notice, mailed at least 14 calendar days prior to the submission of proper proofs for entry of a foreclosure judgment, providing the debtor with the name and address of the lender and the telephone number of a representative of the lender whom the debtor may contact to obtain the amount required to cure the default, and advising that, absent a response from the debtor pursuant to paragraph (2) of this subsection a., proper proofs will be submitted for entry of final judgment in the foreclosure action and that upon entry of final judgment, the debtor shall lose the right, provided pursuant to section 5 of this act, to cure the default. The lender shall attach a copy of the required 14-day notice to the application for final judgment. The manner and address for mailing and the effective date of the notice shall be the same as set forth in subsection b. of section 4 of this act.

(2)A debtor may, no later than 10 days after receipt of the notice required pursuant to subsection a. of this section, mail to the lender a statement in which the debtor in good faith certifies as true that there is a reasonable likelihood that the debtor will be able to provide payment necessary to cure the default within 45 days of the date the notice required pursuant to paragraph (1) of this subsection a. became effective. This statement shall be sent registered or certified mail, return receipt requested, to the address of the lender who gave notice as required pursuant to subsection a. of this section.

(3)A lender who receives a statement sent by the debtor pursuant to paragraph (2) of this subsection a., shall not submit proper proofs for entry of final judgment in foreclosure with a return date earlier than 46 days after the date the notice required pursuant to paragraph (1) of this subsection a. became effective.

b. (1) If a plaintiff's action to foreclose a residential mortgage is uncontested, pursuant to R.4:64-1(a) of the Rules Governing the Courts of the State of New Jersey and the lender chooses to use the optional procedure for the disposition of the foreclosed premises pursuant to section 11 of this act, the lender shall provide the debtor with a notice, mailed at least 14 calendar days prior to filing an affidavit or certification with the office or court pursuant to subsection f. of section 11 of this act. The notice shall provide the debtor with the name and address of the lender and the telephone number of a representative of the lender whom the debtor may contact to obtain the amount required to cure the default, and advise the debtor that, absent a response from the debtor pursuant to paragraph (2) of this subsection b., the lender shall file an affidavit or certification with the office or court requesting the office or court to enter an order of redemption and that upon the entry of the order of redemption the debtor shall lose the right provided pursuant to section 5 of this act, to cure the default. The lender shall attach a copy of the required 14-day notice to the affidavit or certification for filing with the office or court requesting the office or court to enter an order of redemption . The manner and address for mailing and the effective date of the notice shall be the same as set forth in subsection b. of section 4 of this act.

(2)A debtor may, no later than 10 days after receipt of the notice required pursuant to paragraph (1) of this subsection b., mail to the lender a statement in which the debtor in good faith certifies as true that there is a reasonable likelihood that the debtor will be able to provide payment necessary to cure the default within 45 days of the date the notice required pursuant to paragraph (1) of this subsection b. became effective. This statement shall be sent registered or certified mail, return receipt requested, to the address of the lender who gave notice as required pursuant to paragraph (1) of this subsection b.

(3)A lender who receives a statement sent by the debtor pursuant to paragraph (2) of this subsection b., shall not file an affidavit or certification with the office or court earlier than 46 days after the date the notice required pursuant to paragraph (1) of this subsection b. became effective.

L.1995,c.244,s.6; amended 2006, c.13.



Section 2A:50-59 - Reinstatement Of Mortgage Relationship

2A:50-59.Reinstatement of mortgage relationship
7.If a debtor is successful in curing the default under a repayment plan approved by the United States Bankruptcy Court, the residential mortgage relationship between the parties is reinstated, and the debtor is restored to the same position held before the default or acceleration.

L.1995,c.244,s.7.



Section 2A:50-60 - Federal Law Not Limited, Modified

2A:50-60.Federal law not limited, modified
8.Nothing herein is intended to limit or modify any provision of federal law regarding notice of the availability of homeownership counselling.

L.1995,c.244,s.8.



Section 2A:50-61 - Waivers Against Public Policy, Unlawful, Void

2A:50-61.Waivers against public policy, unlawful, void
9.Waivers by the debtor of rights provided pursuant to this act are against public policy, unlawful, and void, unless given after default pursuant to a workout agreement in a separate written document signed by the debtor.

L.1995,c.244,s.9.



Section 2A:50-62 - Nonapplicability Of Act

2A:50-62.Nonapplicability of act
10.The provisions of sections 1 through 9 of this act shall not apply to the foreclosure of a non-residential mortgage nor to collection of the obligation by means other than enforcing the lender's lien on the residential property. A lender shall not be required to foreclose a residential mortgage and a non-residential mortgage securing the same obligation in the same proceeding.

L.1995,c.244,s.10.



Section 2A:50-63 - Optional Foreclosure Procedure

2A:50-63.Optional foreclosure procedure
11. a. An optional foreclosure procedure without sale for the disposition of a foreclosed premises is hereby established pursuant to subsection b. of this section, wherein a lender may elect to proceed according to the provisions of this act and R.4:64-1(d) of the Rules Governing the Courts of the State of New Jersey.

b. Use of the optional procedure without sale, as provided in this section, shall be permitted only when:

(1) the debtor has abandoned the property which is the subject of the residential mortgage;

(2) the debtor has voluntarily surrendered the property which is the subject of the residential mortgage by signing a deed in lieu of foreclosure in favor of the lender; or

(3) there is no equity in the property which is the subject of the residential mortgage, as defined in subsection e. of this section.

c. Pursuant to paragraph (1) of subsection b. of this section, and for purposes of this section only, abandonment of the property subject to the residential mortgage shall be established by an affidavit or certification from an individual having personal knowledge of the contents thereof, setting forth the specific facts upon which that conclusion is based. The affidavit or certification shall be submitted to the office or the court at the same time that the lender applies to the office or the court for the order fixing the amount, time and place for redemption.

d. Pursuant to paragraph (2) of subsection b. of this section and for purposes of this section only, if the lender receives a deed in lieu of foreclosure, the conveyance shall be effective only if the deed clearly and conspicuously provides: that the debtor may, without penalty, rescind the conveyance within seven days, excluding Saturdays, Sundays and legal holidays; and that such recision is effective upon delivery of a written notice to the lender or its agent or upon mailing of such notice to the lender or its agent by certified or registered mail, return receipt requested.

e. (1) For purposes of paragraph (3) of subsection b. of this section, a property subject to a residential mortgage shall be deemed to have no equity if the total unpaid balance of all liens and encumbrances against the property, including mortgages, tax liens and judgments actually against the property (not including similar name judgments), and any other lien, is equal to or greater than 92 percent of the fair market value of the property. An affidavit setting forth with specificity the fair market value of the property, the unpaid balance of the obligation, including all mortgages and liens and the method by which the lender determined that the property has no equity, shall be submitted to the office or the court at the time the lender applies for the order fixing the amount, time and place for redemption.

(2)If a lender proceeds with the optional procedure under this subsection, and if the debtor has not objected and requested a public sale pursuant to this section, when the foreclosed property is resold by the lender following judgment and provided the resale price received by the lender is in excess of the amount necessary to repay the debt, interest and reasonable costs of the lender, and all carrying charges, including, but not limited to, the reasonable costs of maintenance and resale, the lender shall deposit any such excess in accordance with R.4:57 et seq. of the Rules Governing the Courts of the State of New Jersey.

(3) Upon deposit of any such excess with the Superior Court, the lender shall notify the debtor and any lien holder who held a lien junior to the lender and whose lien was lost in whole or in part as a result of the foreclosure. Such notification shall be by certified mail, return receipt requested, to the last known address of the debtor and such lien holders. The debtor and the lien holders shall then have six months to make an application to the Superior Court, in the form of an application for surplus funds, upon appropriate notice to all other parties in interest, to seek an order for turnover of the excess funds. Failure of a lender to comply with the provisions of paragraphs (2) and (3) of this subsection e. shall not affect title to the foreclosed property.

f. (1) In accordance with the provisions of R.4:64-1(d) of the Rules Governing the Courts of the State of New Jersey, and subject to compliance with the provisions of this act, a lender may elect to proceed with the optional procedure by filing an affidavit or certification with the office or the court.

(2) The affidavit or certification shall set forth the facts which the lender alleges show that it is entitled to proceed under one or more paragraphs of subsection b. of this section and shall be supported by the proofs required by this section and such other proofs as may be required by the office or the court.

g.In accordance with the provisions of R.4:64-1(d) of the Rules Governing the Courts of the State of New Jersey, and subject to compliance with the provisions of this act, the office or the court may enter an order fixing the amount, time, and place for redemption, which shall be not less than 45 days nor more than 60 days after the date of the order. The office or the court may grant an extension of time for good cause shown. The order shall provide that:

(1) the redeeming defendant pay to the plaintiff's attorney the amount fixed by the office or the court for redemption, together with interest to the date of redemption, plus all court costs;

(2) redemption shall be by cash, cashier's check or certified check and made at the office of the plaintiff's attorney, if such office is located in the county where the property is situated, or at such other place as designated by the office or the court, between the hours of 9:00 a.m. and 4:00 p.m. of the date set by the office or the court in the order; and

(3) in the absence of redemption, the defendants shall stand absolutely debarred and foreclosed from all equity of redemption.

h. (1) The order for redemption or notice thereof shall be mailed to each defendant's last known address and, if different, also to the address of the property being foreclosed. The order for redemption or notice thereof shall be sent by ordinary mail and certified mail, return receipt requested, within 20 days after the date the order is entered, except that, as to defendants whose addresses are unknown and who were served by publication, no further publication of the order for redemption or notice thereof need be made.

(2) The notice shall:

(a) inform the defendants that the plaintiff is proceeding under an optional procedure authorized by section 11 of this act and set out the steps of the optional procedure;

(b) inform all defendants of the terms and conditions under which a defendant may request a public sale of the mortgaged premises pursuant to subsection i. of this section; and

(c) clearly state that no request for a public sale made after 30 days from the date of service will be granted, except for good cause shown.

i. In any matter in which the office or the court has issued an order for redemption and the lender is permitted to proceed by the optional procedure, a defendant who wishes to object to the optional procedure and request a public sale with respect to the mortgaged premises being foreclosed, shall submit to the office or the court a written request for a public sale within 30 days of the date the order or notice thereof is served. If a defendant requests a public sale within the required time period, and subject to compliance with the provisions of this act, the office or court shall enter a judgment of foreclosure which provides for a public sale of the premises in accordance with applicable law. Any such defendant who requests a public sale, other than a natural person who is the owner or a voluntary transferee from that owner, shall be required to post a cash deposit or bond prior to the date fixed for redemption. This cash deposit or bond shall be in an amount which is 10% of the amount found due in the order fixing the amount, time and place for redemption and shall be held to secure the plaintiff against any additional interest and costs, as well as any deficiency, as a result of the public sale. The office or the court may dispense with this requirement for good cause shown. The defendant who requests a public sale, other than a natural person who is the owner or a voluntary transferee from that owner, shall pay all expenses and costs associated with the public sale, including, but not limited to, all sheriff's fees and commissions.

j. In the event of any dispute among defendants over the right to redeem, the court shall enter such order as is necessary to secure the plaintiff pending the resolution of the dispute, including, but not limited to, payment of plaintiff's additional interest and costs which accrue as a result of the dispute.

k. Upon redemption, the plaintiff shall furnish the redemptioner with an appropriate certificate of redemption and the redemptioner shall acquire all rights provided by law and equity but shall not be entitled to a deed or title to the mortgaged premises solely by virtue of the redemption. A redemptioner in proper cases may proceed to foreclose the redemptioner's interest.

l. In the absence of redemption, and on proof of mailing of the order for redemption or notice thereof pursuant to subsection h. of this section and an affidavit of non-redemption, the plaintiff shall be entitled to a judgment debarring and foreclosing the equity of redemption of the defendants and each of them and any person claiming by, through or under them, and adjudging the plaintiff be vested with a valid and indefeasible estate in the mortgaged premises. Anything to the contrary notwithstanding, redemption shall be permitted at any time up until the entry of judgment including the whole of the last day upon which judgment is entered. A certified copy of the judgment shall be accepted for recording by the county recording officer pursuant to P.L.1939, c.170 (C.46:16-1.1).

m. Upon entry of a judgment vesting title in the plaintiff pursuant to subsection l. of this section, the debt which was secured by the foreclosed mortgage shall be deemed satisfied, and the plaintiff shall not be permitted to institute any further or contemporaneous action for the collection of the debt.

L.1995,c.244,s.11.



Section 2A:50-64 - Procedures For Sale

2A:50-64.Procedures for sale
12. a. With respect to the sale of a mortgaged premises under foreclosure action, each sheriff in this State shall provide for, but not be limited to, the following uniform procedures:

(1) Bidding in the name of the assignee of the foreclosing plaintiff.

(2) That adjournment of the sale of the foreclosed property shall be in accordance with N.J.S.2A:17-36.

(3) (a) The sheriff shall schedule a sale date within 120 days of the sheriff's receipt of any writ of execution issued by the court in any foreclosure proceeding.

(b) If it becomes apparent that the sheriff cannot comply with the provisions of subparagraph (a) of this paragraph (3), the foreclosing plaintiff may apply to the office for an order appointing a Special Master to hold the foreclosure sale.

(c) Upon the foreclosing plaintiff making such application to the office, the office shall issue the appropriate order appointing a Special Master to hold the foreclosure sale.

(4) That the successful bidder at the sheriff's sale shall pay a 20 percent deposit in either cash or by a certified or cashier's check, made payable to the sheriff of the county in which the sale is conducted, immediately upon the conclusion of the foreclosure sale. If the successful bidder cannot satisfy this requirement, the bidder shall be in default and the sheriff shall immediately void the sale and proceed further with the resale of the premises without the necessity of adjourning the sale, without renotification of any party to the foreclosure and without the republication of any sales notice. Upon such resale, the defaulting bidder shall be liable to the foreclosing plaintiff for any additional costs incurred by such default including, but not limited to, any difference between the amount bid by the defaulting bidder and the amount generated for the foreclosing plaintiff at the resale. In the event the plaintiff is the successful bidder at the resale, the plaintiff shall provide a credit for the fair market value of the property foreclosed.

(5)It is permissible, upon consent of the sheriff conducting the sheriff's sale, that it shall not be necessary for an attorney or representative of the person who initiated the foreclosure to be present physically at the sheriff's sale to make a bid. A letter containing bidding instructions may be sent to the sheriff in lieu of an appearance.

(6) That each sheriff's office shall use a deed which shall be in substantially the following form:

THIS INDENTURE,

made this ..................... (date) day of ..................... (month), ........... (year). Between ................................ (name), Sheriff of the County of ................. (name) in the State of New Jersey, party of the first part and .................................................... (name(s)) party of the second part, witnesseth.


WHEREAS, on the ...................... (date) day of ......................... (month), ....... (year), a certain Writ of Execution was issued out of the Superior Court of New Jersey, Chancery Division- .................... (name) County, Docket No. directed and delivered to the Sheriff of the said County of .................. (name) and which said Writ is in the words or to the effect following that is to say:

THE STATE OF NEW JERSEY to the Sheriff of the County of .................. (name),
Greeting:

WHEREAS, on the ................. (date) day of ............. (month), ............... (year), by a certain judgment made in our Superior Court of New Jersey, in a certain cause therein pending, wherein the PLAINTIFF is:
...................................................................
...................................................................
...................................................................
and the following named parties are the DEFENDANTS:
...................................................................
...................................................................
...................................................................

IT WAS ORDERED AND ADJUDGED that certain mortgaged premises, with the appurtenances in the Complaint, and Amendment to Complaint, if any, in the said cause particularly set forth and described, that is to say: The mortgaged premises are described as set forth upon the RIDER ANNEXED HERETO AND MADE A PART HEREOF.

BEING KNOWN AS Tax Lot ........ (number) in Block ......... (number) COMMONLY KNOWN AS (street address) ....................... .

TOGETHER, with all and singular the rights, liberties, privileges, hereditaments and appurtenances thereunto belonging or in anywise appertaining, and the reversion and remainders, rents, issues and profits thereof, and also all the estate, right, title, interest, use, property, claim and demand of the said defendants of, in, to and out of the same, to be sold, to pay and satisfy in the first place unto the plaintiff,
...................................................................
...................................................................

the sum of $ ......... (amount) being the principal, interest and advances secured by a certain mortgage dated ............... (date, month, year) and given by ........................ (name) together with lawful interest from
...................................................................
...................................................................
...................................................................

until the same be paid and satisfied and also the costs of the aforesaid plaintiff with interest thereon.

AND for that purpose a Writ of Execution should issue, directed to the Sheriff of the County of .............. (name) commanding him to make sale as aforesaid; and that the surplus money arising from such sale, if any there be, should be brought into our said Court, as by the judgment remaining as of record in our said Superior Court of New Jersey, at Trenton, doth and more fully appear; and whereas, the costs and Attorney's fees of the said plaintiff have been duly taxed at the following sum: $ ............. (amount)

THEREFORE, you are hereby commanded that you cause to be made of the premises aforesaid, by selling so much of the same as may be needful and necessary for the purpose, the said sum of $......... (amount) and the same you do pay to the said plaintiff together with contract and lawful interest thereon as aforesaid, and the sum aforesaid of costs with interest thereon.

And that you have the surplus money, if any there be, before our said Superior Court of New Jersey, aforesaid at Trenton, within 30 days after pursuant to R.4:59-1(a), to abide the further Order of the said Court, according to judgment aforesaid, and you are to make return at the time and place aforesaid, by certificate under your hand, of the manner in which you have executed this our Writ, together with this Writ, and if no sale, this Writ shall be returnable within 12 months.

WITNESS, the Honorable ........... (name), Judge of the Superior Court at Trenton, aforesaid, the ........... (date) day of ............. (month), ...... (year).

/s/ ........... (Clerk)
Superior Court of New Jersey

/s/.............................
Attorney for Plaintiff

As by the record of said Writ of Execution in the Office of the Superior Court of New Jersey, at Trenton, in Book ............ (number) of Executions, Page ........ (number) etc., may more fully appear.

AND WHEREAS I, the said .......................... (name), as such Sheriff as aforesaid did in due form of law, before making such sale give notice of the time and place of such sale by public advertisement signed by myself, and set up in my office in the .......................... (name) Building in .................. (name) County, being the County in which said real estate is situate and also set up at the premises to be sold at least three weeks next before the time appointed for such sale.

I also caused such notice to be published four times in two newspapers designated by me and printed and published in the said County, the County wherein the real estate sold is situate, the same being designated for the publication by the Laws of this State, and circulating in the neighborhood of said real estate, at least once a week during four consecutive calendar weeks. One of such newspapers, ......................... (name of newspaper) is a newspaper with circulation in ................. (name of town), the County seat of said ................. (name) County. The first publication was at least twenty-one days prior and the last publication not more than eight days prior to the time appointed for the sale of such real estate, and by virtue of the said Writ of Execution, I did offer for sale said land and premises at public vendue at the County ................ (name) Building in ...................... (name of town) on the ............... (date) day of ........................, .... (month) (year) at the hour of ............. (time) in the ......... (a.m. or p.m.).

WHEREUPON the said party of the second part bidding therefore for the same, the sum of $................ (amount) and no other person bidding as much I did then and there openly and publicly in due form of law between the hours of ............... (time) and ................ (time) in the ........ (a.m. or p.m.), strike off and sell tracts or parcels of land and premises for the sum of $ ................ (amount) to the said party of the second part being then and there the highest bidder for same. And on the ............ (date) of ................. (month) in the year last aforesaid I did truly report the said sale to the Superior Court of New Jersey, Chancery Division and no objection to the said sale having been made, and by Assignment of Bid filed with the Sheriff of .................. (name) County said bidder assigned its bid to:
...................................................................
...................................................................
...................................................................

NOW, THEREFORE, This Indenture witnesseth, that I, the said .................. (name), as such Sheriff as aforesaid under and by the virtue of the said Writ of Execution and in execution of the power and trust in me reposed and also for and in consideration of the said sum of $ ............... (amount) therefrom acquit, exonerate and forever discharge to the said party of the second part, its successors and assigns, all and singular the said tract or parcel of lands and premises, with the appurtenances, privileges, and hereditaments thereunto belonging or in any way appertaining; to have and hold the same, unto the said party of the second part, its successors and assigns to its and their only proper use, benefit, and behoof forever, in as full, ample and beneficial manner as by virtue of said Writ of Execution I may, can or ought to convey the same.

And, I, the said ................ (name), do hereby covenant, promise and agree, to and with the said party of the second part, its successors and assigns, that I have not, as such Sheriff as aforesaid, done or caused, suffered or procured to be done any act, matter or thing whereby the said premises, or any part thereof, with the appurtenances, are or may be charged or encumbered in estate, title or otherwise.

IN WITNESS WHEREOF, I the said ..................... (name) as such Sheriff as aforesaid, have hereunto set my hand and seal the day and year aforesaid.

Signed, sealed and delivered
in the presence of


................................................................
Attorney at Law of New Jersey...........(name) Sheriff


STATE OF NEW JERSEY) SS.
.......(county )

I, ............... (name), Sheriff, of the County of ............... (name), do solemnly swear that the real estate described in this deed made to
...................................................................
...................................................................
...................................................................

was by me sold by virtue of a good and subsisting execution (or as the case may be) as is therein recited, that the money ordered to be made has not been to my knowledge or belief paid or satisfied, that the time and place of the same of said real estate were by me duly advertised as required by law, and that the same was cried off and sold to a bona fide purchaser for the best price that could be obtained and the true consideration for this conveyance as set forth in the deed is $ ........................ (amount).

..................................
......... (name), Sheriff

Sworn before me, ................. (name), on this .......... (date) day of .................. (month), ......... (year), and I having examined the deed above mentioned do approve the same and order it to be recorded as a good and sufficient conveyance of the real estate therein described.

STATE OF NEW JERSEY) ss.........................
.......... (Name) County)Attorney or Notary Public

On this ................... (date) day of ................. (month), ........ (year), before me, the subscriber, ........................ (name) personally appeared ...................... (name), Sheriff of the County of ................ (name) aforesaid, who is, I am satisfied, the grantor in the within Indenture named, and I having first made known to him the contents thereof, he did thereupon acknowledge that he signed, sealed and delivered the same on his voluntary act and deed, for the uses and purposes therein expressed.


.............................
Attorney or Notary Public

b.At the conclusion of the sheriff's sale, the attorney for the plaintiff may prepare and deliver to the sheriff a deed in the form provided pursuant to paragraph (5) of subsection a. of this section for the sheriff's execution and the deed shall be delivered to the sheriff within 10 days of the date of the sale. The sheriff shall be entitled to the authorized fee, as a review fee, even if the plaintiff's attorney prepares the deed.

c. The sheriff's office shall, within two weeks of the date of the sale, deliver a fully executed deed to the successful bidder at the sale provided that the bidder pays the balance of the monies due to the Sheriff by either cash or certified or cashier's check. In the event a bid is satisfied after the expiration and additional interest is collected from the successful bidder, the sheriff shall remit to the plaintiff the total amount, less any fees, costs and commissions due the sheriff, along with the additional interest.

L.1995,c.244,s.12.



Section 2A:50-65 - Provision Of Judgment Creditor's Address For Service

2A:50-65.Provision of judgment creditor's address for service
13.Any judgment creditor shall, upon entry of judgment in the office of the Clerk of the Superior Court, provide the Court with its current address for service. If the judgment creditor's address for service changes, it shall be incumbent upon the judgment creditor to effect a change of address for service by filing an appropriate form with the court in a timely manner. If any judgment creditor fails to provide the Court with a current or change of address for service, in any foreclosure proceeding, the plaintiff may, without having to first make a more diligent inquiry or publish notice in a newspaper, serve the judgment creditor by ordinary mail and certified mail at the address that is reflected in the records of the Clerk of the Superior Court. The judgment creditor shall, if known, provide the Clerk of the Court with the judgment debtor's social security number or taxpayer identification number.

L.1995,c.244,s.13.



Section 2A:50-66 - Letter In Lieu Of Appearance By Attorney General

2A:50-66.Letter in lieu of appearance by Attorney General
15. a. The United States Attorney for the District of New Jersey may send a letter to the Clerk of the Superior Court of New Jersey which notes the appearance of the Attorney General of the United States and states that neither an answer will be filed nor a default opposed. This letter shall be accepted by the Clerk of the Superior Court of New Jersey in lieu of an appearance by the Attorney General of the United States. The acceptance by the Clerk shall allow the foreclosing plaintiff to proceed as if the United States had filed a non-contesting answer.

b. The Attorney General of New Jersey may send a letter to the Clerk of the Superior Court of New Jersey which notes the appearance of the Attorney General of New Jersey and states that neither an answer will be filed nor a default opposed. This letter shall be accepted by the Clerk of the Superior Court of New Jersey in lieu of an appearance by the Attorney General of New Jersey. The acceptance by the Clerk shall allow the foreclosing plaintiff to proceed as if the State of New Jersey had filed a non-contesting answer.

L.1995,c.244,s.15.



Section 2A:50-67 - Partial Payment

2A:50-67.Partial payment
17.In the absence of an express agreement between the parties to the contrary, a debtor may tender, and a lender may accept, partial payment of any sum owing and due without either party waiving any rights.

L.1995,c.244,s.17.



Section 2A:50-68 - Regulations

2A:50-68.Regulations
18.The Attorney General, in consultation with the Commissioner of Banking, shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14A-1 et seq.) necessary to implement this act, including, but not limited to, regulations governing the form and content of notices of intention to foreclose.

L.1995,c.244,s.18.



Section 2A:50-69 - Short Title.

2A:50-69 Short title.

1.This act shall be known and may be cited as the "New Jersey Foreclosure Fairness Act."

L.2009, c.296, s.1.



Section 2A:50-70 - Notice To Tenants, Protection From Eviction.

2A:50-70 Notice to tenants, protection from eviction.

2. a. A person who takes title, as a result of a sheriff's sale or deed in lieu of foreclosure, to a residential property containing one or more dwelling units occupied by residential tenants, shall provide notice to the tenants, in both English and Spanish, no later than 10 business days after the transfer of title, in accordance with the provisions of subsection c. of this section. The notice shall be in the following form:

NOTICE TO TENANTS

THE FORMER OWNER OF . . . . . . . . . . . . (insert property address) HAS LOST THE PROPERTY AS A RESULT OF A FORECLOSURE. FROM THE TIME YOU RECEIVE THIS AND UNTIL FURTHER NOTICE, YOU SHOULD PAY RENT TO ......(insert name and address of person to whom rent is due). PLEASE SEND RENT BY ......(insert method of transmission) ON THE ......(insert day) OF EACH MONTH.

WITH LIMITED EXCEPTIONS, THE NEW JERSEY ANTI-EVICTION ACT, N.J.S.A.2A:18-61.1 ET SEQ., PROTECTS YOUR RIGHT TO REMAIN IN YOUR HOME. FORECLOSURE ALONE IS NOT GROUNDS FOR EVICTION OF A TENANT. YOU ARE PROTECTED BY THIS LAW EVEN IF YOU DO NOT HAVE A WRITTEN LEASE.

THE NEW OWNER CANNOT EVICT YOU WITHOUT "GOOD CAUSE," AS DETERMINED BY A COURT. EXAMPLES OF "GOOD CAUSE" ARE FAILURE TO PAY RENT, WILLFULLY DAMAGING THE PREMISES, OR PERSONAL OCCUPANCY BY THE NEW OWNER OF THE HOUSE OR APARTMENT THAT YOU NOW LIVE IN.

A RESIDENTIAL TENANT IN NEW JERSEY CAN BE EVICTED ONLY THROUGH A COURT PROCESS. ONLY A COURT OFFICER WITH A COURT ORDER MAY REMOVE YOU FROM THE PREMISES, AND ONLY AFTER YOU HAVE BEEN GIVEN THE OPPORTUNITY TO DEFEND YOURSELF IN COURT.

INDIVIDUALS CAN BE SUBJECT TO BOTH CIVIL AND CRIMINAL PENALTIES FOR TRYING TO FORCE YOU TO LEAVE YOUR HOME IN ANY OTHER MANNER, INCLUDING SHUTTING OFF UTILITIES OR OTHER VITAL SERVICE OR FAILING TO MAINTAIN THE PREMISES. YOU MAY, HOWEVER, ACCEPT FINANCIAL COMPENSATION FOR LEAVING VOLUNTARILY IF THE NEW OWNER OFFERS SUCH COMPENSATION.

IF SOMEONE IS PRESSURING YOU TO LEAVE, CONSULT WITH AN ATTORNEY.

b. (1) The notice required pursuant to subsection a. of this section shall be printed in no less than 14 point bold point type, on paper at least eight and one-half inches by 11 inches in size, and shall contain contact information, including the name, mailing address, e-mail address, and telephone number of the new owner or a person authorized to act on behalf of the new owner.

(2)The Department of Community Affairs shall prepare and make available for distribution, both in print and in an easily printable format on the department's Internet website, a notice in English with a Spanish translation that may be used by the new owner or person authorized to act on behalf of the new owner to satisfy the notice requirements of this section.

c. (1) In buildings containing 10 or fewer dwelling units, the new owner shall make a good faith effort to obtain the names of all tenants occupying the property for which a notice is required pursuant to subsection a. of this section. The notice shall be addressed to tenants by name; provided, however, that in the event a good faith search fails to identify the tenant by name, the new owner shall address the notice required pursuant to subsection a. of this section to "Tenant." The new owner shall post the notice prominently on the front door of each tenant's unit and send the notice to each tenant via certified and regular mail.

(2)In a residential property containing more than 10 dwelling units, the new owner shall provide notice to tenants occupying the property for which notice is required pursuant to subsection a. of this section by causing a copy of the notice to be conspicuously displayed in a prominent place in a common area of each residential building or structure on the property. If there is no common area, the notice shall be posted in a conspicuous location in each building or structure on the premises, including, but not limited to the walls of the front vestibule or any foyer or hallway near the main entrance of the building or structure.

d.Any person taking title to the residential property as a result of a sheriff's sale or deed in lieu of foreclosure, or that person's agent or employee, shall provide a copy of the notice as set forth in subsection a. of this section with the initial and final written or verbal communication to a tenant for the purposes of inducing a tenant to vacate the property in accordance with the provisions of section 3 of P.L.2009, c.296 (C.2A:50-71).

e.Service on any tenant of a summons and complaint in an action to foreclose a mortgage on any residential property by any person, or the initial written or verbal communication by a foreclosing creditor to a tenant in a residential property subject to ongoing foreclosure proceedings, or any written or verbal communication that seeks to induce the tenant to vacate the property prior to the transfer of the property through sheriff's sale or a deed in lieu of foreclosure, shall include a copy of the notice regarding residential tenant rights during foreclosure as required by the Rules Governing the Courts of the State of New Jersey, as adopted by the Supreme Court of New Jersey.

f.Any person, or that person's agent or employee, who violates the provisions of this section shall be subject to the same civil remedies as are provided for in subsection a. of section 3 of P.L.1975, c.311 (C.2A:18-61.6), or, at the tenant's sole discretion, damages in the amount of $2,000 per violation, plus attorney's fees and costs. Nothing in this subsection shall limit the liability, either civil or criminal, of a person, or a person's agent or employee, who violates any other law or regulation.

L.2009, c.296, s.2.



Section 2A:50-71 - Inducing Tenant To Vacate Property Prohibited.

2A:50-71 Inducing tenant to vacate property prohibited.

3. a. No person, or the person's agent or employee, who has filed a complaint in an action to foreclose a mortgage on a residential property, as described in section 2 of P.L.2009, c.296 (C.2A:50-70), or who takes title to a residential property as a result of a sheriff's sale or other transaction following the filing of a complaint in an action to foreclose a mortgage on the property shall make any communication to induce the tenant to vacate the property except through a bona fide monetary offer, which shall be made in accordance with the provisions of subsections d. and e. of section 2 of P.L.2009, c.296 (C.2A:50-70). A tenant shall have five business days from the date of receipt of any bona fide monetary offer to vacate the property in order to accept or reject the offer. An acceptance of an offer by a tenant shall be in writing, and include an affirmative acknowledgement of the date of receipt of the offer, and an understanding that the tenant had a five-day review period as required by this subsection to accept or reject the offer presented.

b.No person, or the person's agent or employee, who has filed a complaint in an action to foreclose a mortgage on a residential property, as described in section 2 of P.L.2009, c.296 (C.2A:50-70), or who takes title to a residential property as a result of a sheriff's sale or other transaction following the filing of a complaint in an action to foreclose a mortgage on the property shall, during the pendency of the foreclosure proceeding or within one year of the transfer of title following such proceeding, take any action placing pressure on a tenant to accept any offer to vacate the property, including, but not limited to:

(1)Mischaracterizing or misrepresenting the rights of the tenant under the Anti-Eviction Act, P.L.1974, c.49 (C.2A:18-61.1 et seq.), or any other State law or municipal ordinance;

(2)Implying the tenant is obligated to accept an offer or implying consequences against the tenant for failing to accept an offer;

(3)Any form of tenant harassment, including, but not limited to, discontinuance of electricity, heat, or other utilities, failure to maintain the common areas or facilities of the property, or any other failure to maintain the premises in a habitable condition;

(4)Implementing an increase in rent in excess of any governing municipal rent control or rent leveling ordinance, or in the event the property is not subject to rent control, an increase in rent exceeding the limitation imposed by the Anti-Eviction Act, P.L.1974, c.49 (C.2A:18-61.1 et seq.) or any other State or federal law or municipal ordinance.

c.Any person, their agent or employee, who violates the provisions of this section shall be subject to the civil remedies provided for in subsection a. of section 3 of P.L.1975, c.311 (C.2A:18-61.6), or, at the tenant's sole discretion, damages in the amount of $2,000 per violation, plus attorney's fees and costs. Nothing in this subsection shall limit the liability, either civil or criminal, of a person, or a person's agent or employee, who violates any other law or regulation.

L.2009, c.296, s.3.



Section 2A:50-72 - Supersedure.

2A:50-72 Supersedure.

6.The provisions of any regulation, ordinance, rule, or resolution of any municipality, county or other subdivision of the State, or any agency or instrumentality of that municipality, county or other subdivision, relating to foreclosure practices, or the extension, delay, forbearance or imposition of moratorium periods concerning foreclosures, are superseded by the provisions of the "Save New Jersey Homes Act of 2008," P.L.2008, c.86 (C.46:10B-36 et seq.) and the forbearance and nuisance abatement provisions of the "Mortgage Stabilization and Relief Act," P.L.2008, c.127 (C.55:14K-82 et al.).

L.2009, c.296, s.6.



Section 2A:50-73 - Summary Action To Foreclose Mortgages On Certain Properties.

2A:50-73 Summary action to foreclose mortgages on certain properties.

1. a. For the purposes of this section, "vacant and abandoned" residential property means residential real estate with respect to which the mortgagee proves, by clear and convincing evidence, that the mortgaged real estate is vacant and has been abandoned or where a notice of violation has been issued pursuant to subsection b. of section 1 of P.L.2014, c.35 (C.40:48-2.12s). Where a notice of violation has not been issued pursuant to subsection b. of section 1 of P.L.2014, c.35 (C.40:48-2.12s), real property shall be deemed "vacant and abandoned" if the court finds that the mortgaged property is not occupied by a mortgagor or tenant as evidenced by a lease agreement entered into prior to the service of a notice of intention to commence foreclosure according to section 4 of the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-56), and at least two of the following conditions exist:

(1)overgrown or neglected vegetation;

(2)the accumulation of newspapers, circulars, flyers or mail on the property;

(3)disconnected gas, electric, or water utility services to the property;

(4)the accumulation of hazardous, noxious, or unhealthy substances or materials on the property;

(5)the accumulation of junk, litter, trash or debris on the property;

(6)the absence of window treatments such as blinds, curtains or shutters;

(7)the absence of furnishings and personal items;

(8)statements of neighbors, delivery persons, or government employees indicating that the residence is vacant and abandoned;

(9)windows or entrances to the property that are boarded up or closed off or multiple window panes that are damaged, broken and unrepaired;

(10) doors to the property that are smashed through, broken off, unhinged, or continuously unlocked;

(11) a risk to the health, safety or welfare of the public, or any adjoining or adjacent property owners, exists due to acts of vandalism, loitering, criminal conduct, or the physical destruction or deterioration of the property;

(12) an uncorrected violation of a municipal building, housing, or similar code during the preceding year, or an order by municipal authorities declaring the property to be unfit for occupancy and to remain vacant and unoccupied;

(13) the mortgagee or other authorized party has secured or winterized the property due to the property being deemed vacant and unprotected or in danger of freezing;

(14) a written statement issued by any mortgagor expressing the clear intent of all mortgagors to abandon the property;

(15) any other reasonable indicia of abandonment.

b.For the purposes of this section, a residential property shall not be considered "vacant and abandoned" if, on the property:

(1)there is an unoccupied building which is undergoing construction, renovation, or rehabilitation that is proceeding diligently to completion, and the building is in compliance with all applicable ordinances, codes, regulations, and statutes;

(2)there is a building occupied on a seasonal basis, but otherwise secure; or

(3)there is a building that is secure, but is the subject of a probate action, action to quiet title, or other ownership dispute.

c.In addition to the residential mortgage foreclosure procedures set out in the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et seq.), a summary action to foreclose a mortgage debt secured by residential property that is vacant and abandoned may be brought by a lender in the Superior Court. In addition, a lender may, at any time after filing a foreclosure action, file with the court, in accordance with the Rules Governing the Courts of the State of New Jersey, an application to proceed in a summary manner because the residential property that is the subject of the foreclosure action is believed to be "vacant and abandoned"; provided, however, that this section shall not apply to a foreclosure of a timeshare interest secured by a mortgage.

d. (1) In addition to the service of process required by the Rules of Court, a lender shall establish, for the entry of a residential foreclosure judgment under this section, that a process server has made two unsuccessful attempts to serve the mortgagor or occupant at the residential property, which attempts must be at least 72 hours apart, and during different times of the day, either before noon, between noon and 6 P.M., or between 6 P.M. and 10 P.M.

(2)In addition to any notices required to be served by law or the Rules of Court, a lender shall, with any order to show cause served as original service of process or a motion to proceed summarily, serve a notice that the lender is seeking, on the return date of the order to show cause, or on the date fixed by the court, to proceed summarily for entry of a residential foreclosure judgment because the property is vacant and abandoned.

(3)When a property is deemed vacant and abandoned as herein defined, a lender shall not be required to serve the debtor with the notice to cure required by section 6 of the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-58).

e. (1) The court may enter a final residential mortgage foreclosure judgment under this section upon a finding, (a) by clear and convincing evidence, that the residential property is vacant and abandoned as defined under subsection a. of this section, and (b) that a review of the pleadings and documents filed with the court, as required by the Rules of Court, supports the entry of a final residential mortgage foreclosure judgment.

(2)A final residential mortgage foreclosure judgment under this section shall not be entered if the court finds that:

(a)the property is not vacant or abandoned; or

(b)the mortgagor or any other defendant has filed an answer, appearance, or other written objection that is not withdrawn and the defenses or objection asserted provide cause to preclude the entry of a final residential mortgage foreclosure judgment.

f.If a final residential mortgage foreclosure judgment under this section is not entered on the original or adjourned return date of an order to show cause or the date fixed by the court to proceed summarily, the court may direct that the foreclosure action continue on the normal track for residential mortgage foreclosure actions for properties that are not vacant and abandoned and the notice to cure served with the order to show cause or the order fixing that date for the matter to proceed summarily shall be of no effect.

g.All actions brought to foreclose on real property pursuant to this section shall proceed in accordance with the Rules of Court.

h.Nothing in this section is intended to supersede or limit other procedures adopted by the Court to resolve residential mortgage foreclosure actions, including, but not limited to, foreclosure mediation.

i.Nothing in this section shall be construed to affect the rights of a tenant to possession of a leasehold interest under the Anti-Eviction Act, P.L.1974, c.49 (C.2A:18-61.1 et seq.), the "New Jersey Foreclosure Fairness Act," P.L.2009, c.296 (C.2A:50-69 et seq.), or any other applicable law.

j.Notwithstanding paragraph (3) of subsection a. of section 12 of P.L.1995, c.244 (C.2A:50-64) to the contrary, if the court makes a finding in the foreclosure judgment that the property is vacant and abandoned, the sheriff shall sell the property within 60 days of the sheriff's receipt of any writ of execution issued by the court. If it becomes apparent that the sheriff cannot comply with the provisions of this subsection, the foreclosing plaintiff may apply to the court for an order appointing a Special Master or judicial agent to hold the foreclosure sale.

L.2012, c.70, s.1; amended 2014, c.35, s.3.



Section 2A:51-1 - When Authorized; Proof Required

2A:51-1. When authorized; proof required
2A:51-1. Where a mortgage on real estate or chattels, or both, is recorded in the office of the county clerk or register of deeds and mortgages of any county, the Superior Court in a summary or other action brought by any mortgagor or party in interest may direct the county clerk or register to cancel the mortgage of record, provided the plaintiff shall:

a. Present satisfactory proof that the principal and interest due on the mortgage have been fully paid; or

b. Deposit with the clerk of the Superior Court in the county in which the mortgage is of record any balance of principal and interest due on the mortgage according to the terms thereof; or

c. Present such special circumstances as to satisfy the court that the mortgagee and his successors, if any, in right, title and interest have no further interest in the mortgage or the debt secured thereby.

L.1951 (1st SS), c.344; amended 1991,c.91,s.106.



Section 2A:51-2 - Record Entry Of Cancellation By County Clerk Or Register Of Deeds And Mortgages

2A:51-2. Record entry of cancellation by county clerk or register of deeds and mortgages
When the judgment for the cancellation of record of a mortgage, or a certified copy thereof, is filed or recorded, with the county clerk or the office of the register of deeds and mortgages, if any, of the county in which the mortgage is of record, and the money due on the mortgage, if any, deposited as required by the judgment, the county clerk or register of deeds and mortgages shall discharge and cancel of record the mortgage, and shall enter on the margin of the record or registry of the mortgage, and opposite thereto the words "canceled by judgment" , entering the date of the judgment and filing, or recording the certified copy as above provided.

L.1951 (1st SS), c.344.



Section 2A:51-3 - Record Entry Of Cancellation By County Clerk Or Register Of Deeds And Mortgages Where Lands Transferred To Another County

2A:51-3. Record entry of cancellation by county clerk or register of deeds and mortgages where lands transferred to another county
Where, after the recording of any mortgage on real estate in any county in this state, the real estate so mortgaged shall, by an act of the legislature, be set off to another county or be transferred to the territorial limits thereof, and an action or other proceeding for the cancellation of such mortgage is or has been instituted in the county in which the mortgaged real estate is situate at the time of the institution of the proceeding, and a judgment or order in such proceeding is or has been made for the cancellation of the mortgage, the county clerk or register of deeds and mortgages, as the case may be, of the county in which the mortgage so canceled is of record, shall, upon the production and filing of a copy of such judgment or order for cancellation, certified to be a true copy by the county clerk or register of deeds and mortgages of the county in which the mortgaged real estate is situate at the time of the entry of the judgment or order, cancel and discharge the record of the mortgage and enter on the margin of the record or registry thereof, and opposite thereto, the words "canceled by judgment" , entering the date of such judgment or order and of the filing of the certified copy thereof.

L.1951 (1st SS), c.344.



Section 2A:51-4 - Proceedings In County Where Mortgaged Real Estate Situate Valid Although Mortgage Of Record In Another County

2A:51-4. Proceedings in county where mortgaged real estate situate valid although mortgage of record in another county
Any action instituted for the cancellation of a mortgage in the county in which the mortgaged real estate may be situate, shall, although the record of the mortgage so canceled may be in the county in which the real estate was situate at the time of the recording thereof, be as valid and effectual for the cancellation of the record of such mortgage in the county in which the same may be recorded, as if the proceedings had been instituted in the county in which the mortgage was recorded.

L.1951 (1st SS), c.344.



Section 2A:51-5 - Payment Of Money Deposited With County Clerk; Application; Court Order

2A:51-5. Payment of money deposited with county clerk; application; court order
Upon application of a person claiming to be entitled to moneys deposited pursuant to section 2A:51-1 of this title, the court wherein the money is deposited may make such order for the payment to him of the money, or any portion thereof, with accrued interest, as it may deem proper.

L.1951 (1st SS), c.344.



Section 2A:52-1 - Action For Change Of Name

2A:52-1. Action for change of name
2A:52-1. Any person may institute an action in Superior Court, for authority to assume another name. The complaint for a change of name shall be accompanied by a sworn affidavit stating the applicant's name, date of birth, social security number, whether or not the applicant has ever been convicted of a crime, and whether any criminal charges are pending against him and, if such convictions or pending charges exist, shall provide such details in connection therewith sufficient to readily identify the matter referred to. The sworn affidavit shall also recite that the action for a change of name is not being instituted for purposes of avoiding or obstructing criminal prosecution or for avoiding creditors or perpetrating a criminal or civil fraud. If criminal charges are pending, the applicant shall serve a copy of the complaint and affidavit upon any State or county prosecuting authority responsible for the prosecution of any pending charges. A person commits a crime of the fourth degree if he knowingly gives or causes to be given false information under this section.

L.1951 (1st SS), c.344; amended 1981,c.362,s.1, 1993,c.228,s.1.



Section 2A:52-2 - Effect Of Judgment, Copy To State Bureau Of Identification

2A:52-2. Effect of judgment, copy to State Bureau of Identification
2A:52-2. Such person, from and after the day specified therefor in the judgment in the action, shall be known by the name which, by the judgment, he is authorized to assume, and by no other. The judgment for change of name shall include the applicant's social security number and date of birth. The clerk of the court shall forward a copy of the judgment to the State Bureau of Identification in the Division of State Police if the person has been convicted of a crime or if there are criminal charges pending against him.

L.1951 (1st SS), c.344; amended 1981,c.362,s.2; 1993,c.228,s.2.



Section 2A:52-3 - Effect Of Change Of Name On Actions Or Other Proceedings

2A:52-3. Effect of change of name on actions or other proceedings
No action, or other legal proceeding commenced in his former name against any person whose name shall have been changed pursuant to the provisions of this chapter shall, by reason of such misnomer, be abated, nor shall any relief of recovery sought thereby be prevented.

L.1951 (1st SS), c.344.



Section 2A:52-4 - Correction Of Record Of Birth Or Marriage

2A:52-4. Correction of record of birth or marriage
Upon the receipt of either of the following documents:

a. A certified copy of a judgment permitting a change of name; or

b. A certification issued in connection with a naturalization proceeding authorized by Act of Congress that a change of name was permitted by decree or order of a court vested with jurisdiction to naturalize persons as citizens of the United States; together with a request for correction of an existing record of the birth or marriage of the individual, the State Registrar of Vital Statistics or local registrar of vital statistics shall adjust the record or records to show the new name and the date and manner by which obtained. When the request and such copy or certification are received by a local registrar, he shall forward them to the State Registrar after having adjusted his local record.

In the event the name of any child or children shall be permitted to be changed in the naturalization proceedings of the parent of such child or children, the certification of the parent's naturalization record or proceedings disclosing such change of name of such child or children shall be sufficient authority for the State Registrar of Vital Statistics or the local registrar, as the case may be, upon request, to correct the birth certificate or marriage certificate of such child or children in the same manner as provided for the correction of the parent's birth certificate or marriage certificate. The fee to be paid a local registrar or the State Registrar for each birth certificate or for each marriage certificate so corrected shall be $2.00. Any certified copy of a record changed as provided for in this chapter shall show the name at birth or marriage and the new name and date and manner by which obtained, but upon request shall show only the new name.

L.1951 (1st SS), c.344; amended by L.1955, c. 249, p. 927, s. 1; L.1958, c. 81, p. 521, s. 1, eff. June 24, 1958; L.1983, c. 275, s. 1, eff. July 18, 1983.



Section 2A:53-1 - Jurisdiction

2A:53-1. Jurisdiction
2A:53-1. The Superior Court shall have jurisdiction of declarations of intention, and of applications of aliens to become citizens of the United States.

L.1951 (1st SS), c.344; amended 1991,c.91,s.107.



Section 2A:53-2 - Naturalization Not To Be Granted Within 30 Days Of An Election

2A:53-2. Naturalization not to be granted within 30 days of an election
No person shall be naturalized or admitted to be a citizen of the United States by any such court within 30 days next preceding any national, state, municipal, general, special, local or charter election.

An applicant who may become eligible to citizenship during such period of 30 days, shall not be prevented from receiving a certificate of naturalization and citizenship on the proper day during such period, if the application shall have been made and allowed prior to the commencement of the period of 30 days.

L.1951 (1st SS), c.344.



Section 2A:53-3 - Political Committees And Candidates Forbidden To Pay Fees; Penalty

2A:53-3. Political committees and candidates forbidden to pay fees; penalty
No political committee or committee of any political party, and no person who has received or accepted a nomination for a political office, shall pay or promise to pay any money to or on behalf of a person for fees for the declaration or application for naturalization, for services as attorney or counsel or otherwise assisting or enabling a person to make the declaration or application.

Any person convicted of violating the provisions of this section shall, upon conviction thereof, be punished by a fine of not less than $500 nor more than $1,000.

L.1951 (1st SS), c.344.



Section 2A:53-4 - Penalty For Violations Of Chapter By Clerk

2A:53-4. Penalty for violations of chapter by clerk
Any clerk or other person who records or files a declaration or application in any case of naturalization, or issues a certificate in any such case in violation of the provisions of this chapter, shall be punished by a fine of $100.

L.1951 (1st SS), c.344.



Section 2A:53A-1 - Joint Tortfeasors; Single Tortfeasor

2A:53A-1. Joint tortfeasors; single tortfeasor
For the purpose of this act the term "joint tortfeasors" means two or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them. A master and servant or principal and agent shall be considered a single tortfeasor.

L.1952, c. 335, p. 1075, s. 1.



Section 2A:53A-2 - Right Of Contribution

2A:53A-2. Right of contribution
The right of contribution exists among joint tortfeasors.

L.1952, c. 335, p. 1075, s. 2.



Section 2A:53A-3 - Judgment Against Joint Tortfeasor; Contribution

2A:53A-3. Judgment against joint tortfeasor; contribution
Where injury or damage is suffered by any person as a result of the wrongful act, neglect or default of joint tortfeasors, and the person so suffering injury or damage recovers a money judgment or judgments for such injury or damage against one or more of the joint tortfeasors, either in one action or in separate actions, and any one of the joint tortfeasors pays such judgment in whole or in part, he shall be entitled to recover contribution from the other joint tortfeasor or joint tortfeasors for the excess so paid over his pro rata share; but no person shall be entitled to recover contribution under this act from any person entitled to be indemnified by him in respect to the liability for which the contribution is sought.

L.1952, c. 335, p. 1075, s. 3.



Section 2A:53A-4 - Application Of Act

2A:53A-4. Application of act
This act shall apply to all actions for contribution commenced, and to all judgments recovered, after the effective date hereof irrespective of the time of the commission of the wrongful act or acts by the joint tortfeasors; provided, that it shall not apply with respect to payments made prior to the effective date hereof.

L.1952, c. 335, p. 1075, s. 4.



Section 2A:53A-5 - Short Title

2A:53A-5. Short title
This act shall be known and may be cited as the "Joint Tortfeasors Contribution Law."

L.1952, c. 335, p. 1076, s. 5.



Section 2A:53A-6 - Contributory Negligence Of Conditional Vendee, Etc., As Defense By Third Person In Suit Brought By Conditional Vendor, Etc.

2A:53A-6. Contributory negligence of conditional vendee, etc., as defense by third person in suit brought by conditional vendor, etc.
Whenever a conditional vendor, bailor, or owner of the general property in goods or chattels or a secured party as defined in section 12A:9-102a.(72) of the New Jersey Statutes or the assignee or assignees of said conditional vendor, bailor or owner of the general property in goods or chattels or of any such secured party, shall institute suit for damages to said goods or chattels or the collateral as defined in said section of the New Jersey Statutes, while the same are in the custody, control or possession of the conditional vendee, bailee, or owner of the special property in said goods or chattels or debtor as defined in said section of the New Jersey Statutes or the agents, servants, or employees of said conditional vendee, bailee, or owner of the special property in said goods and chattels or of such debtor, against a third party or parties, or against the agents, servants, or employees of said third party or parties, or both, based on the negligence of the said third party or parties, or the agents, servants, or employees of said third party or parties, the contributory negligence of the conditional vendee, bailee, or owner of the special property in said goods or chattels or of such debtor, or of the agents, servants, or employees of said conditional vendee, bailee or owner of the said special property in said goods or chattels or of such debtor, shall constitute a proper and valid defense to said action and be a complete bar to recovery in the same manner as though suit were brought by the conditional vendee, bailee, or owner of the special property in said goods or chattels or such debtor or by the agents, servants or employees of the conditional vendee, bailee, or owner of the special property in said goods and chattels or of such debtor.

L.1939,c.53,s.1; amended 1961, c.121, s.6; 2001, c.117, s.24.



Section 2A:53A-7 - Immunity From Liability For Negligence

2A:53A-7. Immunity from liability for negligence
1. a. No nonprofit corporation, society or association organized exclusively for religious, charitable or educational purposes or its trustees, directors, officers, employees, agents, servants or volunteers shall, except as is hereinafter set forth, be liable to respond in damages to any person who shall suffer damage from the negligence of any agent or servant of such corporation, society or association, where such person is a beneficiary, to whatever degree, of the works of such nonprofit corporation, society or association; provided, however, that such immunity from liability shall not extend to any person who shall suffer damage from the negligence of such corporation, society, or association or of its agents or servants where such person is one unconcerned in and unrelated to and outside of the benefactions of such corporation, society or association.

Nothing in this subsection shall be deemed to grant immunity to any health care provider, in the practice of his profession, who is a compensated employee, agent or servant of any nonprofit corporation, society or association organized exclusively for religious, charitable or educational purposes.

b. No nonprofit corporation, society or association organized exclusively for hospital purposes or its trustees, directors, officers or volunteers shall, except as is hereinafter set forth, be liable to respond in damages to any person who shall suffer damage from the negligence of any agent or servant of such corporation, society or association, where such person is a beneficiary, to whatever degree, of the works of such nonprofit corporation, society or association; provided, however, that such immunity from liability shall not extend to any person who shall suffer damage from the negligence of such corporation, society, or association or of its agents or servants where such person is one unconcerned in and unrelated to and outside of the benefactions of such corporation, society or association; but nothing herein contained shall be deemed to exempt the agent , employee or servant individually from their liability for any such negligence.

c. Nothing in this section shall be deemed to grant immunity to: (1) any trustee, director, officer, employee, agent, servant or volunteer causing damage by a willful, wanton or grossly negligent act of commission or omission, including sexual assault and other crimes of a sexual nature; (2) any trustee, director, officer, employee, agent, servant or volunteer causing damage as the result of the negligent operation of a motor vehicle; or (3) an independent contractor of a nonprofit corporation, society or association organized exclusively for religious, charitable, educational or hospital purposes.

L.1959,c.90,s.1; amended 1995,c.183.



Section 2A:53A-7.1 - Volunteers Of Certain Organizations Exempt From Liability, Damages

2A:53A-7.1. Volunteers of certain organizations exempt from liability, damages
a. Notwithstanding any other provision of law to the contrary, no person serving without compensation, other than reimbursement for actual expenses, as a trustee, director, officer or voluntary member of any board, council or governing body of any nonprofit corporation, society or association as provided in P.L.1959, c.90 (C.2A:53A-7 to 2A:53A-11), or nonprofit federation council or affiliated group composed of these organizations or a voluntary association as provided by P.L.1979, c.172 (C.18A:11-3) or to a conference under the jurisdiction of such a voluntary association, shall be liable for damages resulting from the exercise of judgment or discretion in connection with the duties of his office unless the actions evidence a reckless disregard for the duties imposed by the position.

b. Notwithstanding any provisions of law to the contrary, no person who provides volunteer service or assistance for any nonprofit corporation, society or association as provided in P.L.1959, c.90 (C.2A:53A-7 to 2A:53A-11), or nonprofit federation council or affiliated group composed of these organizations or a voluntary association as provided by P.L.1979, c.172 (C.18A:11-3) or to a conference under the jurisdiction of such a voluntary association shall be liable in any action for damages as a result of his acts of commission or omission arising out of and in the course of his rendering the volunteer service or assistance.

Nothing in this subsection shall be deemed to grant immunity to any person causing damage by his willful, wanton or grossly negligent act of commission or omission.

Nothing in this subsection shall be deemed to grant immunity to any person causing damage as the result of his negligent operation of a motor vehicle.

c. Nothing in this section shall be deemed to supersede or modify any provision of P.L.1986, c.13 (C.2A:62A-6) dealing with the civil liability of persons involved with nonprofit sports teams.

d. (1) Notwithstanding any other provision of law to the contrary, the provisions of subsection a. of this section shall be applicable to any person serving without compensation, other than reimbursement for actual expenses, as a trustee, director, officer or voluntary member of the board or governing body of any nonprofit corporation, society or association which is organized pursuant to the laws of the State of New Jersey for the purpose of operating or maintaining a cemetery or place of burial.

(2) Notwithstanding any other provision of law to the contrary, the provisions of subsection b. of this section shall be applicable to any person who provides volunteer service or assistance to any nonprofit corporation, society or association organized pursuant to the laws of the State of New Jersey for the purpose of operating or maintaining a cemetery or place of burial.

e. Notwithstanding any other provision of law to the contrary, the provisions of subsection a. of this section shall be applicable to any person serving without compensation, other than reimbursement for actual expenses, as a trustee, director, officer or voluntary member of the board or governing body of any nonprofit corporation which is organized pursuant to the provisions of Title 15A of the New Jersey Statutes and whose purpose is the encouragement of economic development in a municipality or a county.

L.1987, c.87, s.1; amended 1988,c.87,s.2; 1989,c.249; 1989,c.283,s.1.



Section 2A:53A-7.2 - Limited Immunity

2A:53A-7.2. Limited immunity
a. Notwithstanding any other provision of law to the contrary, no person serving without compensation, other than reimbursement for actual expenses, as a trustee, director, officer or voluntary member of a nonprofit blood bank shall be liable for damages resulting from the exercise of judgment or discretion in connection with the duties of his office unless the actions evidence a reckless disregard for the duties imposed by the position.

b. Notwithstanding any other provision of law to the contrary, no person who provides volunteer service or assistance for any nonprofit blood bank shall be liable for damages as a result of his acts of commission or omission arising out of and in the course of his rendering the volunteer service or assistance.

Nothing in this subsection shall be deemed to grant immunity to any person causing damage by his willful, wanton or grossly negligent act of commission or omission.

Nothing in this subsection shall be deemed to grant immunity to any person causing damage as the result of his negligent operation of a motor vehicle.

L. 1988, c. 179, s. 1.



Section 2A:53A-7.3 - Exemption From Liability For Library Trustees, Members Of Commission

2A:53A-7.3. Exemption from liability for library trustees, members of commission
Notwithstanding any other provision of law to the contrary, no person serving as a member of the board of trustees of a free public library or regional library, or as a member of a county library commission, shall be liable for damages resulting from the exercise of judgment or discretion in connection with the duties of his office unless the actions evidence a reckless disregard for the duties imposed by the position.

L.1989,c.171,s.1.



Section 2A:53A-7.4 - Inapplicability, Certain, Of Civil Immunity Granted To Certain Charitable Entities.

2A:53A-7.4 Inapplicability, certain, of civil immunity granted to certain charitable entities.

1.The immunity from civil liability granted to a nonprofit corporation, society or association organized exclusively for religious, charitable, educational or hospital purposes pursuant to the provisions of P.L.1959, c.90 (C.2A:53A-7 to 2A:53A-11) shall not apply to a claim in any civil action that the negligent hiring, supervision or retention of any employee, agent or servant resulted in a sexual offense being committed against a person under the age of 18 who was a beneficiary of the nonprofit organization. As used in this supplementary act, P.L.2005, c.264 (C.2A:53A-7.4 et seq.), "sexual offense" means any actions that would constitute any crime set forth in chapter 14 of Title 2C of the New Jersey Statutes or set forth in paragraph (3) or (4) of subsection b. of N.J.S.2C:24-4.

L.2005,c.264,s.1.



Section 2A:53A-7.5 - Application Of Act.

2A:53A-7.5 Application of act.

2.The provisions of this supplementary act,P.L.2005, c.264 (C.2A:53A-7.4 et seq.), shall apply prospectively and also shall be applicable to all civil actions for which the statute of limitations has not expired as of the effective date of this act, including the statutes of limitation set forth in N.J.S. 2A:14-2, section 1 of P.L. 1964, c. 214 (C. 2A:14-2.1), section 1 of P.L. 1992, c. 109 (C. 2A:61B-1) or any other statute. These applicable actions include but are not limited to matters filed with a court that have not yet been dismissed or finally adjudicated as of the effective date of this act.

L.2005,c.264,s.2.



Section 2A:53A-8 - Liability Of Nonprofit Hospital Corporation

2A:53A-8. Liability of nonprofit hospital corporation
Notwithstanding the provisions of the foregoing paragraph, any nonprofit corporation, society or association organized exclusively for hospital purposes shall be liable to respond in damages to such beneficiary who shall suffer damage from the negligence of such corporation, society or association or of its agents or servants to an amount not exceeding $250,000, together with interest and costs of suit, as the result of any one accident and to the extent to which such damage, together with interest and costs of suit, shall exceed the sum of $250,000 such nonprofit corporation, society or association organized exclusively for hospital purposes shall not be liable therefor.

L.1959,c.90,s.2; amended 1991,c.187,s.48.



Section 2A:53A-9 - Character Of Buildings Used

2A:53A-9. Character of buildings used
For the purposes of this act but not in limitation thereof, the buildings and places actually used for colleges, schools, academies, seminaries, historical societies, public libraries, religious worship, charitable or hospital purposes, the moral and mental improvement of men, women and children, nursing homes, rest homes, parish houses, auditoriums, houses of and for prayer and buildings and places, however named or designated, operated and maintained for equivalent uses, when so operated and maintained by any such nonprofit corporation, society or association, shall be deemed to be operated and maintained for a religious, charitable, educational or hospital purpose.

L.1959, c. 90, p. 222, s. 3.



Section 2A:53A-10 - Remedial Legislation; Liberal Construction

2A:53A-10. Remedial legislation; liberal construction
This act shall be deemed to be remedial and shall be liberally construed so as to afford immunity to the said corporations, societies and associations from liability as provided herein in furtherance of the public policy for the protection of nonprofit corporations, societies and associations organized for religious, charitable, educational or hospital purposes.

L.1959, c. 90, p. 223, s. 4.



Section 2A:53A-11 - Severability

2A:53A-11. Severability
The provisions of this act shall be deemed to be severable and if any phrase, clause, sentence or provision of this act is declared to be unconstitutional or the applicability thereof to any person is held invalid the remainder of this act shall not thereby be deemed to be unconstitutional or invalid.

L.1959, c. 90, p. 223, s. 5.



Section 2A:53A-12 - Members Of Volunteer First Aid, Rescue Or Emergency Squads Or National Ski Patrol System; Liability For Damages

2A:53A-12. Members of volunteer first aid, rescue or emergency squads or national ski patrol system; liability for damages
No member of a volunteer first aid, rescue or emergency squad, or volunteer member of the National Ski Patrol System, which provides emergency public first aid and rescue services shall be liable in any civil action to respond in damages as a result of his acts of commission or omission arising out of and in the course of his rendering in good faith any such services as such member but such immunity from liability shall not extend to the operation of any motor vehicle in connection with such services.

Nothing herein shall be deemed to grant any such immunity to any person causing damage by his willful or wanton act of commission or omission.

L.1962, c. 242, s. 1, eff. Feb. 28, 1963. Amended by L.1977, c. 276, s. 2, eff. Oct. 30, 1977.



Section 2A:53A-13 - Liability Of Member Of Volunteer Fire Company, Authorized Active Volunteer, First Aid Or Rescue Squad Worker Providing Emergency Services

2A:53A-13. Liability of member of volunteer fire company, authorized active volunteer, first aid or rescue squad worker providing emergency services
No member of a volunteer fire company, which provides emergency public first aid and rescue services or services for the control and extinguishment of fires, or both, and no authorized active volunteer first aid or rescue squad worker who is not a member of the volunteer fire company within which the first aid or rescue squad may have been created, doing public first aid or rescue duty, shall be liable in any civil action to respond in damages as a result of his acts of commission or omission arising out of and in the course of his rendering in good faith any such services, or arising out of and in the course of participation in any authorized drill, but such immunity from liability shall not extend to the operation of any motor vehicle in connection with the rendering of any such services.

Nothing herein shall be deemed to grant any such immunity to any person causing damage by his willful or wanton act of commission or omission.

L.1963, c. 71, s. 1, eff. May 28, 1963. Amended by L.1968, c. 44, s. 2, eff. May 22, 1968; L.1983, c. 29, s. 1, eff. Jan. 25, 1983.



Section 2A:53A-13.1 - Liability Of Volunteer Fire Company, Volunteer First Aid, Rescue Or Emergency Squad Or Civil Defense Unit Providing Services

2A:53A-13.1. Liability of volunteer fire company, volunteer first aid, rescue or emergency squad or civil defense unit providing services
No volunteer fire company or volunteer first aid, rescue or emergency squad, civil defense unit, incorporated or unincorporated, which provides services for the control and extinguishment of fires or emergency public first aid and rescue services, or both, shall be liable in any civil action to respond in damages as a result of any acts of commission or omission arising out of and in the course of the rendition in good faith of any such services, or arising out of and in the course of participation in any authorized drill, by any member of the volunteer fire company or the volunteer first aid, rescue or emergency squad, or civil defense unit, and in the case of a volunteer fire company within which a first aid or rescue squad has been created, by any authorized active volunteer first aid or rescue squad worker therefor, notwithstanding that he is not a member of the volunteer fire company. No such immunity from liability shall extend to the operation of any motor vehicle in connection with the rendering of any such services.

L.1975, c. 196, s. 1, eff. Aug. 21, 1975. Amended by L.1983, c. 29, s. 2, eff. Jan. 25, 1983.



Section 2A:53A-14 - Legislative Findings

2A:53A-14. Legislative findings
The Legislature finds that malicious acts of vandalism by youths are increasing at an alarming rate; that such acts are frequently attributable to lack of care, custody and control exercised by the parent; that parents should have some responsibility for the conduct of their children; that while there is a reluctance to charge a child with juvenile delinquency there should be some legal deterrent to juvenile acts of vandalism and to parental neglect of child supervision. The Legislature therefore finds it desirable to establish a civil procedure for the recovery of damages for such acts from the neglectful parent, guardian or other person having legal custody of the child who caused such damage.

L.1965, c. 111, s. 1, eff. June 15, 1965.



Section 2A:53A-15 - Liability Of Parent Or Guardian For Willful Destruction Of Property By Infant Under 18

2A:53A-15. Liability of parent or guardian for willful destruction of property by infant under 18
A parent, guardian or other person having legal custody of an infant under 18 years of age who fails or neglects to exercise reasonable supervision and control of the conduct of such infant, shall be liable in a civil action for any willful, malicious or unlawful injury or destruction by such infant of the real or personal property of another.

L.1965, c. 111, s. 2. Amended by L.1979, c. 318, s. 2, eff. Jan. 18, 1980.



Section 2A:53A-16 - Parental Liability For Certain Acts Of Minor.

2A:53A-16 Parental liability for certain acts of minor.
1.The parents of any minor who shall maliciously or willfully injure any property of a railroad, street railway, traction railway or autobus public utility shall be liable for damages in the amount of the injury to a limit of $5,000, to be collected by the property owner in the Superior Court, together with costs of suit.

L.1970,c.246,s.1; amended 2001, c.413, s.1.



Section 2A:53A-17 - Application To Parents Without Parental Custody And Control

2A:53A-17. Application to parents without parental custody and control
This act shall not apply to parents whose parental custody and control of such infant has been removed by court order, decree, judgment, military service, or marriage of such infant.

L.1970, c. 246, s. 2, eff. Oct. 28, 1970.



Section 2A:53A-18 - Bar To Judgment

2A:53A-18. Bar to judgment
Notwithstanding any law or judicial ruling to the contrary, any person who is convicted of or pleads guilty to a criminal offense, shall be barred from receiving a judgment, other than a judgment for damages resulting from negligent or intentional conduct showing reckless disregard for the value of human life, against any person who otherwise would have been liable in a civil action for damages arising under the circumstances set forth in section 2 of this act which is initiated by the person who has been found guilty or who has pleaded guilty, provided that liability does not arise from conduct which would itself constitute a criminal offense.

L. 1985, c. 223, s. 1, eff. July 2, 1985.



Section 2A:53A-19 - Scope

2A:53A-19. Scope
For the purposes of this act, the scope of the bar to judgment shall be limited to all actions in preparation of the criminal activity, all actions during the criminal activity, and all actions in connection with the attempted escape from the scene of the criminal activity or subsequent apprehension.

L. 1985, c. 223, s. 2, eff. July 2, 1985.



Section 2A:53A-20 - Stay Of Civil Action

2A:53A-20. Stay of civil action
In the event that the prosecution of the alleged criminal activity shall not have been brought to conclusion prior to the start of a civil action for damages by one who has been arrested for a criminal offense, the civil action for damages shall be stayed pending the final disposition of the criminal matter. For the purposes of this section, the final disposition of the criminal matter shall mean the point at which the judgment of conviction is entered against one who is arrested for a criminal offense.

L. 1985, c. 223, s. 3, eff. July 2, 1985.



Section 2A:53A-21 - Civil Cause Of Action For Bias Crime Victims.

2A:53A-21 Civil cause of action for bias crime victims.

1. a. A person, acting with purpose to intimidate an individual or group of individuals because of race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity, who engages in conduct that is an offense under the provisions of the "New Jersey Code of Criminal Justice," Title 2C of the New Jersey Statutes, commits a civil offense.

b.Any person who sustains injury to person or property as a result of a violation of subsection a. shall have a cause of action against the person or persons who committed the civil offense resulting in the injury. In the case of a homicide committed in violation of subsection a., the estate of the deceased shall have a cause of action. Nothing in this subsection shall be construed to preclude the parent or legal guardian of a person who has sustained injury as a result of a violation of subsection a. from initiating a civil action on behalf of a minor child or ward.

c.The Attorney General, as parens patriae, may initiate a cause of action against any person who violates subsection a. of this section on behalf of any person or persons who have sustained injury to person or property as a result of the commission of the civil offense.

d.Upon proof, by a preponderance of the evidence, of a defendant's violation of subsection a. of this section and of resulting damages, the defendant shall be liable as follows:

(1)To the person or persons injured, for an award in the amount of damages incurred as a result of the commission of the civil offense, including damages for any emotional distress suffered as a result of the civil offense, such punitive damages as may be assessed, and any reasonable attorney's fees and costs of suit incurred;

(2)To the State, in any case in which the Attorney General has participated, reasonable attorney's fees and costs of investigation and suit;

(3)Such injunctive relief as the court may deem necessary to avoid the defendant's continued violation of subsection a.; and

(4)Any additional appropriate equitable relief, including restraints to avoid repeated violation.

e.An award entered pursuant to paragraph (1) of subsection d. of this section shall be reduced by the amount of any restitution that has been awarded for the same injury following criminal conviction or juvenile adjudication, and, notwithstanding the provisions of paragraph (1) of subsection d., damages awarded for injuries that have previously been compensated by the Victims of Crime Compensation Agency shall be paid to the agency for deposit in the Violent Crimes Compensation Board Account.

f.All fees and costs assessed for the benefit of the State pursuant to paragraph (2) of subsection d. of this section shall be paid to the State Treasurer for deposit in the Civil Rights Enforcement Fund established pursuant to section 2 of P.L.1993, c.137 (C.2A:53A-22).

g.The parent or guardian of a juvenile against whom an award has been entered pursuant to paragraph (1) of subsection d. of this section shall be liable for payment only if the parent has been named as a defendant and it has been established, by a preponderance of the evidence, that the parent or guardian's conduct was a significant contributing factor in the juvenile's commission of the offense.

L.1993, c.137, s.1; amended 2007, c.303, s.2.



Section 2A:53A-22 - Civil Rights Enforcement Fund Established

2A:53A-22. Civil Rights Enforcement Fund established
2. There shall be established in the State Treasury a separate, nonlapsing fund designated the Civil Rights Enforcement Fund. Amounts credited to the fund shall be used by the Attorney General for the payment of expenses and costs incurred by the Attorney General in enforcement of the laws of this State protecting civil rights, in the development and delivery of training for public employees, including law enforcement officers, responsible for enforcement of these laws and in the development and delivery of related public education programs.

L.1993,c.137,s.2.



Section 2A:53A-23 - Availability Of Authorized Civil Actions

2A:53A-23. Availability of authorized civil actions
3. The provisions of this act are intended to provide remedies independent of and in addition to those that may apply under the provisions of the "New Jersey Code of Criminal Justice." The civil actions authorized by this act are available whether or not the conduct has been prosecuted as an offense under the provisions of Title 2C of the New Jersey Statutes and whether or not any such prosecution has resulted in a conviction.

L.1993,c.137,s.3.



Section 2A:53A-24 - Terms Defined

2A:53A-24. Terms defined
4. The terms "conduct" and "offense" shall have the meaning provided in N.J.S.2C:1-14. The term "juvenile" shall have the meaning provided in section 24 of P.L.1982, c.77 (C.2A:4A-43).

L.1993,c.137,s.4.



Section 2A:53A-25 - Definitions; Accountants' Liability

2A:53A-25. Definitions; accountants' liability
1. a. As used in this act:

(1) "Accountant" means a person who is registered as a certified public accountant pursuant to the provisions of P.L.1977, c.144 (C.45:2B-1 et seq.), or an accounting firm which is organized for the practice of public accounting pursuant to the provisions of P.L.1977, c.144 (C.45:2B-1 et seq.) and P.L.1969, c.232 (C.14A:17-1 et seq.).

(2) "Bank" means a State or federally chartered bank, savings bank, savings and loan association, credit union, a group of such institutions or its affiliates, subsidiaries, co-lenders, successors or assigns.

(3) "Client" means the party directly engaging an accountant to perform a professional accounting service.

(4) "Professional accounting service" includes, but is not limited to, the compilation, review, certification, or audit of, or the expression of a professional opinion or other reporting on, a financial statement or other information covering a specified period of time.

(5) "Specified transaction" means a particular transaction between a client and a claimant.

b. Notwithstanding the provisions of any other law, no accountant shall be liable for damages for negligence arising out of and in the course of rendering any professional accounting service unless:

(1) The claimant against the accountant was the accountant's client; or

(2) The accountant:

(a) knew at the time of the engagement by the client, or agreed with the client after the time of the engagement, that the professional accounting service rendered to the client would be made available to the claimant, who was specifically identified to the accountant in connection with a specified transaction made by the claimant;

(b) knew that the claimant intended to rely upon the professional accounting service in connection with that specified transaction; and

(c) directly expressed to the claimant, by words or conduct, the accountant's understanding of the claimant's intended reliance on the professional accounting service; or

(3) In the case of a bank claimant, the accountant acknowledged the bank's intended reliance on the professional accounting service and the client's knowledge of that reliance in a written communication.

L.1995,c.49.



Section 2A:53A-26 - "Licensed Person" Defined.

2A:53A-26 "Licensed person" defined.

1.As used in this act, "licensed person" means any person who is licensed as:

a.an accountant pursuant to P.L.1997, c.259 (C.45:2B-42 et seq.);

b.an architect pursuant to R.S.45:3-1 et seq.;

c.an attorney admitted to practice law in New Jersey;

d.a dentist pursuant to R.S.45:6-1 et seq.;

e.an engineer pursuant to P.L.1938, c.342 (C.45:8-27 et seq.);

f.a physician in the practice of medicine or surgery pursuant to R.S.45:9-1 et seq.;

g.a podiatrist pursuant to R.S.45:5-1 et seq.;

h.a chiropractor pursuant to P.L.1989, c.153 (C.45:9-41.17 et seq.);

i.a registered professional nurse pursuant to P.L.1947, c.262 (C.45:11-23 et seq.);

j.a health care facility as defined in section 2 of P.L.1971, c.136 (C.26:2H-2);

k.a physical therapist pursuant to P.L.1983, c.296 (C.45:9-37.11 et seq.);

l.a land surveyor pursuant to P.L.1938, c.342 (C.45:8-27 et seq.);

m.a registered pharmacist pursuant to P.L.2003, c.280 (C.45:14-40 et seq.);

n.a veterinarian pursuant to R.S.45:16-1 et seq.;

o.an insurance producer pursuant to P.L.2001, c.210 (C.17:22A-26 et seq.); and

p.a certified midwife, certified professional midwife, or certified nurse midwife pursuant to R.S.45:10-1 et seq.

L.1995, c.139, s.1; amended 2001, c.372; 2010, c.88.



Section 2A:53A-27 - Affidavit Of Lack Of Care In Action For Professional, Medical Malpractice Or Negligence; Requirements.

2A:53A-27 Affidavit of lack of care in action for professional, medical malpractice or negligence; requirements.
2.In any action for damages for personal injuries, wrongful death or property damage resulting from an alleged act of malpractice or negligence by a licensed person in his profession or occupation, the plaintiff shall, within 60 days following the date of filing of the answer to the complaint by the defendant, provide each defendant with an affidavit of an appropriate licensed person that there exists a reasonable probability that the care, skill or knowledge exercised or exhibited in the treatment, practice or work that is the subject of the complaint, fell outside acceptable professional or occupational standards or treatment practices. The court may grant no more than one additional period, not to exceed 60 days, to file the affidavit pursuant to this section, upon a finding of good cause.

In the case of an action for medical malpractice, the person executing the affidavit shall meet the requirements of a person who provides expert testimony or executes an affidavit as set forth in section 7 of P.L.2004, c.17 (C.2A:53A-41). In all other cases, the person executing the affidavit shall be licensed in this or any other state; have particular expertise in the general area or specialty involved in the action, as evidenced by board certification or by devotion of the person's practice substantially to the general area or specialty involved in the action for a period of at least five years. The person shall have no financial interest in the outcome of the case under review, but this prohibition shall not exclude the person from being an expert witness in the case.

L.1995,c.139,s.2; amended 2004, c.17, s.8.



Section 2A:53A-28 - Affidavit Not Required; Conditions

2A:53A-28. Affidavit not required; conditions
3. An affidavit shall not be required pursuant to section 2 of this act if the plaintiff provides a sworn statement in lieu of the affidavit setting forth that: the defendant has failed to provide plaintiff with medical records or other records or information having a substantial bearing on preparation of the affidavit; a written request therefor along with, if necessary, a signed authorization by the plaintiff for release of the medical records or other records or information requested, has been made by certified mail or personal service; and at least 45 days have elapsed since the defendant received the request.

L.1995,c.139,s.3.



Section 2A:53A-29 - Noncompliance Deemed Failure To State Cause Of Action

2A:53A-29. Noncompliance deemed failure to state cause of action
4. If the plaintiff fails to provide an affidavit or a statement in lieu thereof, pursuant to section 2 or 3 of this act, it shall be deemed a failure to state a cause of action.

L.1995,c.139,s.4.



Section 2A:53A-30 - Short Title

2A:53A-30. Short title
1.This act shall be known and may be cited as the "Health Care Carrier Accountability Act."

L.2001,c.187,s.1.



Section 2A:53A-31 - Findings, Declarations Relative To Liability For Certain Health Care Treatment Decisions

2A:53A-31. Findings, declarations relative to liability for certain health care treatment decisions
2.The Legislature hereby finds and declares that:

a.Health and dental carriers, in particular health maintenance organizations and other managed care entities, have become increasingly involved in health care treatment decisions, including, but not limited to, the use of financial incentives to providers and practice guidelines, in an effort to reduce health care costs;

b.As a result, many carriers have been reducing or denying medically necessary health care treatments for their insured patients;

c.Since the carriers are in many instances making medical decisions when they deny, delay, or diminish health care treatments, they should be held to the same level of legal responsibility as physicians and other health care providers who make decisions regarding the necessity and appropriateness of medical care; and

d.It is fair and appropriate that insured patients have the opportunity to dispute carrier or organized delivery system decisions in court, as well as in internal and external appeals procedures, so that these disputes may be quickly and efficiently resolved in ways that best accommodate the needs of the insured patient.

L.2001,c.187,s.2.



Section 2A:53A-32 - Definitions Relative To Liability For Certain Health Care Treatment Decisions

2A:53A-32. Definitions relative to liability for certain health care treatment decisions
3.As used in this act:

"Appropriate and medically necessary" means the standard for health care services as determined by health care providers in accordance with generally accepted standards of health care practice.

"Carrier" means an insurance company, health, hospital or medical service corporation, or health maintenance organization authorized to issue health benefits plans in this State or a dental service corporation or dental plan organization authorized to issue dental benefits plans in this State.

"Covered person" means a person on whose behalf a carrier or organized delivery system offering a health or dental benefits plan is obligated to pay benefits or provide services pursuant to the plan.

"Covered service" means a health care service provided to a covered person under a health or dental benefits plan for which the carrier or organized delivery system is obligated to pay benefits or provide services.

"Dental benefits plan" means a benefits plan which pays or provides dental expense benefits for covered services and is delivered or issued for delivery in this State by or through a dental carrier.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. Health benefits plan includes, but is not limited to, Medicare supplement coverage and risk contracts to the extent not otherwise prohibited by federal law. For the purposes of this act, health benefits plan shall not include the following plans, policies or contracts: accident only, credit, disability, long-term care, CHAMPUS supplement coverage, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.) or hospital confinement indemnity coverage.

"Health care provider" means an individual or entity which, acting within the scope of its licensure or certification, provides a covered service defined by the health or dental benefits plan. Health care provider includes, but is not limited to, a physician, dentist and other health care professionals licensed pursuant to Title 45 of the Revised Statutes, and a hospital and other health care facilities licensed pursuant to Title 26 of the Revised Statutes.

"Health care service" means a service or product provided by a health care provider to a covered person pursuant to a health or dental benefits plan.

"Health care treatment decision" means a decision made by a health or dental benefits plan at the time health care services are provided or to be provided, which decision affects the diagnosis, care or treatment provided to a covered person.

"Organized delivery system" means an organized delivery system certified or licensed pursuant to P.L.1999, c.409 (C.17:48H-1 et seq.).

"Serious or significant harm" means death, serious and protracted or permanent impairment of a bodily function or system, loss of a body organ necessary for normal bodily function, loss of a body member, or exacerbation of a serious or life-threatening disease or condition that results in serious or significant harm or requires substantial medical treatment.

L.2001,c.187,s.3.



Section 2A:53A-33 - Liability Of Carrier, Organized Delivery System To Covered Persons

2A:53A-33 Liability of carrier, organized delivery system to covered persons
4. a. Notwithstanding the provisions of any other law to the contrary, a carrier or organized delivery system shall be liable to a covered person for economic and non-economic loss that occurs as a result of the carrier's or organized delivery system's negligence with respect to the denial of or delay in approving or providing medically necessary covered services, which denial or delay is the proximate cause of the covered person's: (1) death; (2) serious and protracted or permanent impairment of a bodily function or system; (3) loss of a body organ necessary for normal bodily function; (4) loss of a body member; (5) exacerbation of a serious or life-threatening disease or condition that results in serious or significant harm or requires substantial medical treatment; (6) a physical condition resulting in chronic and significant pain; or (7) substantial physical or mental harm which resulted in further substantial medical treatment made medically necessary by the denial or delay of care.

Under the provisions of this section, a carrier or organized delivery system shall be liable for the health care treatment decisions of its employees, agents or other representatives over whom the carrier or organized delivery system has the right to exercise influence or control, or has actually exercised influence or control.

b.It shall be a defense to any action brought against a carrier or organized delivery system that:

(1)neither the carrier or organized delivery system nor any employee, agent or other representative of the carrier or organized delivery system, for whose conduct the carrier or organized delivery system is liable pursuant to subsection a. of this section, controlled, influenced or participated in the health care treatment decision; and

(2)the carrier or organized delivery system did not deny or delay authorization for any treatment prescribed or recommended to the covered person by a health care provider.

c.The provisions of subsection a. of this section shall not be construed to:

(1)require a carrier or organized delivery system to pay benefits for or provide a health care service that is not a covered service;

(2)create any liability on the part of an employer or other entity that purchases a contract for health care services or assumes risk on behalf of its employees; or

(3)create any liability on the part of a labor/management Taft-Hartley welfare trust fund established pursuant to 29 U.S.C. s.186.

d. (1) A carrier or organized delivery system shall not include a provision in a contract with a health care provider that exempts the carrier or organized delivery system from liability for the acts or conduct of the carrier or organized delivery system. Any such provision in a contract executed or renewed after the date of enactment of this act shall be void as contrary to the public policy of this State.

(2)The provisions of subsection a. of this section shall not be waived, shifted or modified by contract or agreement and responsibility for the provisions shall be a duty that cannot be delegated. Any effort to waive, modify, delegate or shift the liability established by subsection a. of this section through a contract for indemnification or otherwise, that is executed or renewed after the date of enactment of this act, shall be void as contrary to the public policy of this State.

e.The provisions of any State law that prohibit a carrier or organized delivery system from practicing medicine or dentistry, or being licensed to practice medicine or dentistry, may not be asserted as a defense by a carrier or organized delivery system in an action brought against it pursuant to subsection a. of this section.

f.In an action brought against a carrier or organized delivery system pursuant to subsection a. of this section, a finding that a health care provider is an employee, agent or other representative of the carrier or organized delivery system shall not be based solely on proof that the provider's name appears on a list of approved health care providers made available to covered persons under a health or dental benefits plan.

L.2001,c.187,s.4.



Section 2A:53A-34 - Exhausting Appeal Before Filing Action; Exception

2A:53A-34. Exhausting appeal before filing action; exception
5.An individual who brings an action against a carrier or organized delivery system pursuant to subsection a. of section 4 of this act shall be required to exhaust an appeal through the Independent Health Care Appeals Program created pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) before filing an action, unless serious or significant harm to the covered person has occurred or will imminently occur.

L.2001,c.187,s.5.



Section 2A:53A-35 - Use Of Alternative Dispute Resolution Methods

2A:53A-35 Use of alternative dispute resolution methods
6. a. The court hearing the action authorized by subsection a. of section 4 of this act shall, with the plaintiff's consent, employ alternative dispute resolution methods, including, but not limited to, mediation, binding arbitration and non-binding arbitration, in order to expedite the action and accommodate the needs of the parties to the dispute.

b.If alternative dispute resolution methods are employed, the mediator or arbitrator, as the case may be, may consider whether services denied or delayed are covered services under the health or dental benefits plan.

c.Nothing in this act shall prohibit a covered person from pursuing other appropriate remedies, including injunctive relief, a declaratory judgment, or any other relief available under applicable law, if serious or significant harm to the covered person has occurred or will imminently occur.

L.2001,c.187,s.6.



Section 2A:53A-36 - Affidavit Of Loss As A Result Of Denial Or Delay; Requirements

2A:53A-36. Affidavit of loss as a result of denial or delay; requirements
7. a. In any action for economic or non-economic loss to a covered person pursuant to subsection a. of section 4 of this act, the plaintiff shall, within 60 days following the date of filing of the answer to the complaint by the defendant, provide each defendant with an affidavit of a physician or other appropriate licensed natural person that there exists a reasonable probability that the loss that occurred was a result of the carrier's or organized delivery system's negligence with respect to the denial of or delay in approving or providing medically necessary covered services.

b.The court may grant no more than one additional period, not to exceed 60 days, to file the affidavit pursuant to this section, upon a finding of good cause. The person executing the affidavit shall be licensed in this or any other state and have particular expertise in the general area or specialty involved in the action, as evidenced by board certification or by devotion of the person's practice substantially to the general area or specialty involved in the action for a period of at least five years. The person shall have no financial interest in the outcome of the case under review, but this prohibition shall not exclude the person from being an expert witness in the case.

c.An affidavit shall not be required pursuant to subsection a. of this section if the plaintiff provides a sworn statement in lieu of the affidavit setting forth that: the defendant or other appropriate party involved in the treatment of the covered person has failed to provide the plaintiff with medical records or other records or information having a substantial bearing on preparation of the affidavit; a written request therefor along with, if necessary, a signed authorization by the plaintiff for release of the medical records or other records or information requested, has been made by certified mail or personal service; and at least 45 days have elapsed since the defendant received the request.

d.If the plaintiff fails to provide an affidavit or a statement in lieu thereof, pursuant to this section, it shall be deemed a failure to state a cause of action.

L.2001,c.187,s.7.



Section 2A:53A-37 - Short Title.

2A:53A-37 Short title.
1.This act shall be known and may be cited as the "New Jersey Medical Care Access and Responsibility and Patients First Act."

L.2004,c.17,s.l.



Section 2A:53A-38 - Findings, Declarations Relative To Medical Professional Liability, Insurance Reform And Patient Protection.

2A:53A-38 Findings, declarations relative to medical professional liability, insurance reform and patient protection.
2.The Legislature finds and declares that:

a.One of the most vital interests of the State is to ensure that high-quality health care continues to be available in this State and that the residents of this State continue to have access to a full spectrum of health care providers, including highly trained physicians in all specialties;

b.The State's health care system and its residents' access to health care providers are threatened by a dramatic escalation in medical malpractice liability insurance premiums, which is creating a crisis of affordability in the purchase of necessary liability coverage for our health care providers;

c.One particularly alarming result of rising premiums is that there are increasing reports of doctors retiring or moving to other states where insurance premiums are lower, dropping high-risk patients and procedures, and practicing defensive medicine in a manner that may significantly increase the cost of health care for all our citizens;

d.The reasons for the steep increases in the cost of medical malpractice liability insurance are complex and involve issues related to: the State's tort liability system; the State's health care system, which includes issues related to patient safety and medical error reporting; and the State's regulation and requirements concerning medical malpractice liability insurers;

e.It is necessary and appropriate for the State to take meaningful and prompt action to address the various interrelated aspects of these issues that are impacted by, or impact on, the State's health care system; and

f.To that end, this act provides for a comprehensive set of reforms affecting the State's tort liability system, health care system and medical malpractice liability insurance carriers to ensure that health care services continue to be available and accessible to residents of the State and to enhance patient safety at health care facilities.

L.2004,c.17,s.2.



Section 2A:53A-39 - Judge May Refer Medical Malpractice Action To Complementary Dispute Resolution Mechanism.

2A:53A-39 Judge may refer medical malpractice action to complementary dispute resolution mechanism.
5.The judge presiding over a medical malpractice action, or the judge's designee, shall, within 30 days after the discovery end date, determine whether referral to a complementary dispute resolution mechanism may encourage early disposition or settlement of the action. If the judge makes such a determination, the matter shall be referred to complementary dispute resolution pursuant to Rule 1:40 of the Rules Governing the Courts of the State of New Jersey.

Nothing in this section shall be construed to limit the authority of the judge to refer an action to complementary dispute resolution prior to the discovery end date.

L.2004,c.17,s.5.



Section 2A:53A-40 - Affidavit Of Noninvolvement.

2A:53A-40 Affidavit of noninvolvement.
6. a. A health care provider named as a defendant in a medical malpractice action may cause the action against that provider to be dismissed upon the filing of an affidavit of noninvolvement with the court. The affidavit of noninvolvement shall set forth, with particularity, the facts that demonstrate that the provider was misidentified or otherwise not involved, individually or through its servants or employees, in the care and treatment of the claimant, and was not obligated, either individually or through its servants or employees, to provide for the care and treatment of the claimant, and could not have caused the alleged malpractice, either individually or through its servants or employees, in any way.

b.A codefendant or claimant shall have the right to challenge an affidavit of noninvolvement by filing a motion and submitting an affidavit that contradicts the assertions of noninvolvement made by the health care provider in the affidavit of noninvolvement.

c.If the court determines that a health care provider named as a defendant falsely files or makes false or inaccurate statements in an affidavit of noninvolvement, the court, upon motion or upon its own initiative, shall immediately reinstate the claim against that provider. Reinstatement of a party pursuant to this subsection shall not be barred by any statute of limitations defense that was not valid at the time the original action was filed.

In any action in which the health care provider is found by the court to have knowingly filed a false or inaccurate affidavit of noninvolvement, the court shall impose upon the person who signed the affidavit or represented the party, or both, an appropriate sanction, including, but not limited to, an order to pay to the other party or parties the amount of the reasonable expenses incurred as a result of the filing of the false or inaccurate affidavit, including a reasonable attorney fee. The court shall also refer the matter to the Attorney General and the appropriate professional licensing board for further review.

d.If the court determines that a plaintiff falsely objected to a health care provider's affidavit of noninvolvement, or knowingly provided an inaccurate statement regarding a health care provider's affidavit, the court shall impose upon the plaintiff or the plaintiff's counsel, or both, an appropriate sanction, including, but not limited to, an order to pay to the other party or parties the amount of the reasonable expenses incurred as a result of the submission of the false objection or inaccurate statement, including a reasonable attorney fee. The court shall also refer the matter to the Attorney General and the appropriate professional licensing board for further review.

e.As used in this section, "health care provider" means an individual or entity, which, acting within the scope of its licensure or certification, provides health care services, and includes, but is not limited to: a physician, dentist, nurse, pharmacist or other health care professional whose professional practice is regulated pursuant to Title 45 of the Revised Statutes; and a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.)

L.2004,c.17,s.6.



Section 2A:53A-41 - Requirements For Person Giving Expert Testimony, Executing Affidavit.

2A:53A-41 Requirements for person giving expert testimony, executing affidavit.
7.In an action alleging medical malpractice, a person shall not give expert testimony or execute an affidavit pursuant to the provisions of P.L.1995, c.139 (C.2A:53A-26 et seq.) on the appropriate standard of practice or care unless the person is licensed as a physician or other health care professional in the United States and meets the following criteria:

a.If the party against whom or on whose behalf the testimony is offered is a specialist or subspecialist recognized by the American Board of Medical Specialties or the American Osteopathic Association and the care or treatment at issue involves that specialty or subspecialty recognized by the American Board of Medical Specialties or the American Osteopathic Association, the person providing the testimony shall have specialized at the time of the occurrence that is the basis for the action in the same specialty or subspecialty, recognized by the American Board of Medical Specialties or the American Osteopathic Association, as the party against whom or on whose behalf the testimony is offered, and if the person against whom or on whose behalf the testimony is being offered is board certified and the care or treatment at issue involves that board specialty or subspecialty recognized by the American Board of Medical Specialties or the American Osteopathic Association, the expert witness shall be:

(1)a physician credentialed by a hospital to treat patients for the medical condition, or to perform the procedure, that is the basis for the claim or action; or

(2)a specialist or subspecialist recognized by the American Board of Medical Specialties or the American Osteopathic Association who is board certified in the same specialty or subspecialty, recognized by the American Board of Medical Specialties or the American Osteopathic Association, and during the year immediately preceding the date of the occurrence that is the basis for the claim or action, shall have devoted a majority of his professional time to either:

(a)the active clinical practice of the same health care profession in which the defendant is licensed, and, if the defendant is a specialist or subspecialist recognized by the American Board of Medical Specialties or the American Osteopathic Association, the active clinical practice of that specialty or subspecialty recognized by the American Board of Medical Specialties or the American Osteopathic Association; or

(b)the instruction of students in an accredited medical school, other accredited health professional school or accredited residency or clinical research program in the same health care profession in which the defendant is licensed, and, if that party is a specialist or subspecialist recognized by the American Board of Medical Specialties or the American Osteopathic Association, an accredited medical school, health professional school or accredited residency or clinical research program in the same specialty or subspecialty recognized by the American Board of Medical Specialties or the American Osteopathic Association; or

(c)both.

b.If the party against whom or on whose behalf the testimony is offered is a general practitioner, the expert witness, during the year immediately preceding the date of the occurrence that is the basis for the claim or action, shall have devoted a majority of his professional time to:

(1)active clinical practice as a general practitioner; or active clinical practice that encompasses the medical condition, or that includes performance of the procedure, that is the basis of the claim or action; or

(2)the instruction of students in an accredited medical school, health professional school, or accredited residency or clinical research program in the same health care profession in which the party against whom or on whose behalf the testimony is licensed; or

(3)both.

c.A court may waive the same specialty or subspecialty recognized by the American Board of Medical Specialties or the American Osteopathic Association and board certification requirements of this section, upon motion by the party seeking a waiver, if, after the moving party has demonstrated to the satisfaction of the court that a good faith effort has been made to identify an expert in the same specialty or subspecialty, the court determines that the expert possesses sufficient training, experience and knowledge to provide the testimony as a result of active involvement in, or full-time teaching of, medicine in the applicable area of practice or a related field of medicine.

d.Nothing in this section shall limit the power of the trial court to disqualify an expert witness on grounds other than the qualifications set forth in this section.

e.In an action alleging medical malpractice, an expert witness shall not testify on a contingency fee basis.

f.An individual or entity who threatens to take or takes adverse action against a person in retaliation for that person providing or agreeing to provide expert testimony, or for that person executing an affidavit pursuant to the provisions of P.L.1995, c.139 (C.2A:53A-26 et seq.), which adverse action relates to that person's employment, accreditation, certification, credentialing or licensure, shall be liable to a civil penalty not to exceed $10,000 and other damages incurred by the person and the party for whom the person was testifying as an expert.

L.2004,c.17,s.7.



Section 2A:53A-42 - Procedure To Evaluate Award By Judge Following Verdict.

2A:53A-42 Procedure to evaluate award by judge following verdict.
9.A judge presiding over an action alleging medical malpractice, in which the jury has rendered a verdict in favor of the complaining party, shall, upon a motion by any party for additur or remittitur on the issue of the quantum of damages, consider the evidence in the light most favorable to the non-moving party and determine whether the award is clearly inadequate or excessive in view of the nature of the medical condition or injury that is the cause of action or because of passion or prejudice by the jury.

L.2004,c.17,s.9.



Section 2A:53A-43 - Short Title.

2A:53A-43 Short title.
1.This act shall be known and may be cited as the "New Jersey Baseball Spectator Safety Act of 2006."

L.2005,c.362,s.1.



Section 2A:53A-44 - Provision Of Protected Seating For Spectators, Recognition Of Inherent Risks, Statement

2A:53A-44 Provision of protected seating for spectators, recognition of inherent risks, statement
of intent.2.The Legislature recognizes that baseball stadium owners and operators have a duty to provide protected seating to spectators who, seeking to avoid the risk of injury, desire protection. However, the Legislature also recognizes that persons who attend professional baseball games may be injured as a result of the risks inherent in being a spectator at such games. The Legislature further finds that attendance at such professional baseball games is a family and community based activity to be encouraged. Moreover, the State derives economic benefit from spectators attending professional baseball games. Therefore, it is the intent of the Legislature to encourage attendance at professional baseball games. Limiting the civil liability of those who own professional baseball teams and those who own the stadiums where professional baseball games are played will help contain costs, thereby keeping ticket prices affordable.

L.2005,c.362,s.2.



Section 2A:53A-45 - Definitions Relative To Baseball Spectator Safety.

2A:53A-45 Definitions relative to baseball spectator safety.
3.As used in this act:

a."Owner" means a person, including a corporation, partnership, or limited liability company, who is in lawful possession and control of a professional baseball team or a stadium in which a professional baseball game is played. "Owner" shall also include the owner's shareholders, partners, directors, officers, employees and agents.

b."Professional baseball game" means any baseball game, whether for exhibition or competition, in which the participating baseball teams are members of a league of professional baseball clubs, commonly known as a major league or a minor league, and which teams are comprised of paid baseball players. "Professional baseball game" shall also include pregame activities and shall include any baseball game or pregame activity.

c."Spectator" means a person who is present at a baseball game for the purpose of observing the game, whether or not a fee is paid.

L.2005,c.362,s.3.



Section 2A:53A-46 - Assumption Of Inherent Risks By Spectators, Bar, Defense To Suit.

2A:53A-46 Assumption of inherent risks by spectators, bar, defense to suit.
4. a. Notwithstanding any other provision of law, spectators of professional baseball games are presumed to have knowledge of and to assume the inherent risks of observing professional baseball games. These risks are defined as injuries which result from being struck by a baseball or a baseball bat anywhere on the premises during a professional baseball game.

b. (1) Except as provided in section 5 of this act, the assumption of risk set forth in this section shall be a complete bar to suit and shall serve as a complete defense to a suit against an owner by a spectator for injuries resulting from the assumed risks.

(2)Except as provided in section 5 of this act, an owner shall not be liable for an injury to a spectator resulting from the inherent risks of attending a professional baseball game. Except as provided in section 5 of this act, no spectator or spectator's representative shall make any claim against, maintain an action against, or recover from an owner for injury, loss, or damage to the spectator resulting from any of the inherent risks of attending a professional baseball game.

c.Nothing in this act shall preclude a spectator from bringing an action against another spectator for an injury to person or property resulting from such other spectator's acts or omissions.

L.2005,c.362,s.4.



Section 2A:53A-47 - Liability For Non-compliance.

2A:53A-47 Liability for non-compliance.
5. a. Nothing in section 4 of this act shall prevent or limit the liability of an owner who fails to post and maintain the warning signs required pursuant to section 6 of this act.

b.Nothing in section 4 of this act shall prevent or limit the liability of an owner who fails to provide protection for spectators in the most dangerous sections of the stands. This limited duty may be satisfied by having a net behind home plate.

L.2005,c.362,s.5.



Section 2A:53A-48 - Posting, Maintenance Of Signs; Warning.

2A:53A-48 Posting, maintenance of signs; warning.
6. a. Every owner of a stadium where professional baseball games are played shall post and maintain signs which contain the warning notice set forth in subsection b. of this section. Such signs shall be posted in conspicuous places at the entrances outside the stadium and at stadium facilities where tickets to professional baseball games are sold.

b.The signs described in subsection a. of this section shall contain the following warning notice:

WARNING

UNDER NEW JERSEY LAW, A SPECTATOR OF PROFESSIONAL BASEBALL ASSUMES THE RISK OF ANY INJURY TO PERSON OR PROPERTY RESULTING FROM ANY OF THE INHERENT DANGERS AND RISKS OF SUCH ACTIVITY AND MAY NOT RECOVER FROM AN OWNER OF A BASEBALL TEAM OR AN OWNER OF A STADIUM WHERE PROFESSIONAL BASEBALL IS PLAYED FOR INJURY RESULTING FROM THE INHERENT DANGERS AND RISKS OF OBSERVING PROFESSIONAL BASEBALL, INCLUDING BEING STRUCK BY A BASEBALL OR A BASEBALL BAT ANYWHERE ON THE PREMISES DURING A PROFESSIONAL BASEBALL GAME.

L.2005,c.362,s.6.



Section 2A:54A-1 - Civil Action To Abate

2A:54A-1. Civil action to abate
In addition to any criminal prosecution brought for violation of N.J.S. 2C:33-12, whenever a nuisance as defined in subsection c. of N.J.S. 2C:33-12 exists, the Attorney General or the prosecutor of the county in which the nuisance exists may bring a civil action in the name of the State to abate the nuisance and to permanently enjoin the person from maintaining the nuisance.

L.1983, c. 234, s. 3, eff. June 30, 1983.



Section 2A:54A-2 - Venue; Preliminary Injunction

2A:54A-2. Venue; preliminary injunction
a. Any action instituted pursuant to the provisions of section 3 of this amendatory and supplementary act shall be brought in the Superior Court of the county in which the alleged nuisance exists. An action shall be instituted by the filing of a verified petition alleging the facts constituting the nuisance.

b. After the filing of the petition, application for a preliminary injunction may be made to the court, which shall grant a hearing within 10 days after the filing of the application. If an application for a preliminary injunction is made, the court, on request of the applicant, may issue an ex parte order to preserve samples of materials located at the premises which are allegedly involved in the nuisance. The restraining order shall be served by delivering a copy of the order to a person in charge of the location or residing there or by posting a copy of the order upon one of the principal doors or entrances to the location. The officer serving the restraining order shall make and return to the court an inventory of the personal property used in maintaining the alleged nuisance and an inventory of the samples being held. A violation of the restraining order or the removal or mutilation of a posted restraining order shall constitute contempt of court.

c. A copy of the petition, together with a notice of the time and place of the hearing on the application for a preliminary injunction, shall be served upon the defendant at least five days before the hearing. If, at the hearing, the allegations of the petition are sustained by clear and convincing evidence, a preliminary injunction closing the place against its use for any purpose complained of in the petition may be issued. The order shall also continue in effect the restraining order provided in subsection b., if already issued, or, if not so issued, may include a restraining order. The owner of any real or personal property closed or restrained may appear between the filing of the petition and the hearing on the application for a permanent injunction and may obtain the release of the property, if the court determines that the owner did not have any knowledge that the property was being used in maintaining the nuisance and if the owner agrees to take whatever action is necessary to insure that the property will not be used to continue the nuisance. The release of any property under this subsection shall not affect any judgment, lien, penalty or liability to which that property may be subject.

L.1983, c. 234, s. 4, eff. June 30, 1983.



Section 2A:54A-3 - Evidence Admissible In Action

2A:54A-3. Evidence admissible in action
In an action brought pursuant to section 3 of this amendatory and supplementary act, evidence of the general reputation of the location or an admission or finding of guilt of the person under the criminal laws against prostitution or obscenity is admissible for the purpose of proving the existence of the nuisance.

L.1983, c. 234, s. 5, eff. June 30, 1983.



Section 2A:54A-4 - Permanent Injunction; Entry Of Order; Forfeiture Of Property

2A:54A-4. Permanent injunction; entry of order; forfeiture of property
If, after final hearing, the court determines that the existence of a nuisance as defined in subsection c. of N.J.S. 2C:33-12 exists, the court may enter a permanent order enjoining the defendant and any other person from further maintaining the nuisance at the location complained of and the defendant from maintaining the nuisance elsewhere. In addition, the court may proceed with the forfeiture of property used for the purpose of maintaining the nuisance and the closing of the location for one year, pursuant to the provisions of N.J.S. 2C:33-12.1.

L.1983, c. 234, s. 6, eff. June 30, 1983.



Section 2A:54A-5 - Penalty

2A:54A-5. Penalty
Whenever a permanent injunction is issued pursuant to the provisions of this amendatory and supplementary act, a penalty of not less than $300.00 nor more than $1,000.00 shall be imposed upon the person maintaining the nuisance.

L.1983, c. 234, s. 7, eff. June 30, 1983.



Section 2A:55-1 - Liability Of Any Of Joint Debtors Served; Judgment And Execution; Special Judgment As Against Those Served By Publication

2A:55-1. Liability of any of joint debtors served; judgment and execution; special judgment as against those served by publication
Where persons are jointly indebted to any other person upon any joint contract, obligation or matter, and in an action thereon by the creditor any of such joint debtors shall be served with process, those served shall answer to the plaintiff, and if judgment shall pass for the plaintiff, he shall have his judgment and execution against those served. The judgment and execution shall be as effective, as to the joint debtor or debtors served, as if all of them had been served and the judgment had been entered against all of them.

Judgment in the action may be entered, also, against the other joint debtor or debtors if he or they are named in the process and served by publication or otherwise, as an absent defendant or defendants, in accordance with the practice of the superior court in cases in which the action affects specific property within the jurisdiction of the court; but if such other debtor or debtors do not appear in the action, said judgment shall be special as to them, to be made as to them only of their interest in real and personal property within the state jointly owned by all such joint debtors.

L.1951 (1st SS), c.344.



Section 2A:55-2 - Representatives Of 1 Joint Debtor Chargeable As On Joint And Several Obligations

2A:55-2. Representatives of 1 joint debtor chargeable as on joint and several obligations
The representative of 1 joint debtor dying in the lifetime of the other joint debtor, may be charged with the obligation in the same manner as the representative might have been charged if the joint debtors had been bound severally as well as jointly.

L.1951 (1st SS), c.344.



Section 2A:55-3 - Real Sum Due Considered As The Debt; Judgment For Penalty; Discharge

2A:55-3. Real sum due considered as the debt; judgment for penalty; discharge
When an action is brought or a claim is made in an action on a bond, note or other contract containing a penalty to secure the payment of money only, the true sum due and not the penalty, shall be deemed to be the debt due. In all such actions or claims wherein the plaintiff or claimant shall succeed, judgment shall be entered only for such amount as the case may require, with interest until paid.

L.1951 (1st SS), c.344.



Section 2A:55-4 - Payment May Be Pleaded Even Though Not Made According To Condition

2A:55-4. Payment may be pleaded even though not made according to condition
If, before action is brought on a bond, which has a condition or defeasance to make void the same on payment of a less sum, at a day or place certain, the obligor, his heirs, executors or administrators have paid to the obligee, his executors, administrators or assigns, the principal and interest due by the condition or defeasance of such bond, though such payment was not made strictly according to the condition or defeasance, it may be pleaded in bar, and shall be as effectual a bar to such action as if the money had been paid at the day and place, according to the condition or defeasance, and had been so pleaded.

L.1951 (1st SS), c.344.



Section 2A:55-5 - Defendant May Bring Money Into Court With Costs, Pending Action; Judgment Of Discharge

2A:55-5. Defendant may bring money into court with costs, pending action; judgment of discharge
If the defendant shall, at any time pending an action on any bond of the kind mentioned in section 2A:55-4 of this title, with a penalty, bring into the court where the action shall be pending, all the principal money and interest due on such bond, and all such costs as expended in an action upon such bond, the money so brought in shall be deemed and taken to be in full payment and satisfaction of such bond; and the court shall give judgment to discharge the defendant from the same accordingly.

L.1951 (1st SS), c.344.



Section 2A:55-6 - Compromise Of Joint Indebtedness

2A:55-6. Compromise of joint indebtedness
Joint debtors may individually compromise with their creditors for their joint indebtedness in the same manner and with like effect as partners on the dissolution of the partnership may compromise with their creditors as provided by sections 42:5-1 to 42:5-5 of the title Partnerships and Partnership Associations, of the Revised Statutes.

L.1951 (1st SS), c.344.



Section 2A:55-7 - Settlement Or Compromise Of Claims Against Directors Or Sureties

2A:55-7. Settlement or compromise of claims against directors or sureties
In any case where several trustees, managers or directors of any insolvent corporation are liable to an action for unlawfully making any dividend or dividing, withdrawing or reducing capital, or for any default, negligence or malfeasance in the discharge of their duties, and in any case where several sureties on any bond for the performance of any duty or employment are liable to an action for any default, negligence or malfeasance of their principal, the receiver or trustees, or such person, corporation or officer that may bring such action, may settle and compromise with, release and discharge any one or more of the parties so liable, but no compromise or settlement shall be made without the approval first had and obtained from the court by which such receiver or trustee was appointed.

Such settlement, compromise, release or discharge shall not affect or constitute any defense to any such action or right of action against the other parties so liable, but in such case the recovery against those not so settled with and discharged, or any of them, shall not exceed the proportion to which they or he would have been bound according to the rules of equity if no such settlement and discharge had been made.

L.1951 (1st SS), c.344.



Section 2A:55-8 - Settlement Pending Action

2A:55-8. Settlement pending action
When any such settlement shall be made in a pending action, it shall be made in writing and the original or a signed copy filed with the court.

L.1951 (1st SS), c.344.



Section 2A:55-9 - Several Acts In Condition In Bond, Bill, Or Contract

2A:55-9. Several acts in condition in bond, bill, or contract
When the condition of a bond, bill or contract provides for the performance of more than a single act, an action brought thereon with respect to a breach or breaches occurring prior to the commencement of the action shall not bar the bringing of other actions for any breach or breaches occurring thereafter.

L.1951 (1st SS), c.344.



Section 2A:56-1 - "Cotenant" ; Executor Or Administrator With Will Annexed; Definition And Construction

2A:56-1. "Cotenant" ; executor or administrator with will annexed; definition and construction
As used in this chapter:

"Court" means the superior court.

"Cotenant" means and includes a tenant in common, joint tenant or coparcener, but not a tenant by the entirety.

An executor or administrator with the will annexed, having, by the terms of the testator's will, power to sell any real estate or any undivided interest in any real estate of which his testator died seized, shall have the same power to bring an action to effect a partition of such real estate as such testator might have brought if living, and cotenant as used in this chapter shall include such an executor or administrator so far as may be requisite for such purposes.

L.1951 (1st SS), c.344.



Section 2A:56-2 - Partition Through Sale

2A:56-2. Partition through sale
The superior court may, in an action for the partition of real estate, direct the sale thereof if it appears that a partition thereof cannot be made without great prejudice to the owners, or persons interested therein.

L.1951 (1st SS), c.344.



Section 2A:56-3 - Division Of Part Of Real Estate And Sale Of Residue

2A:56-3. Division of part of real estate and sale of residue
In any action for partition in the superior court, part of the real estate included in the application may be divided and the remainder sold when it appears by the report of the commissioner or commissioners, which shall designate the lands to be divided and those to be sold, and by other satisfactory evidence that the whole of the real estate cannot be divided among the owners and proprietors without great prejudice to their interest.

L.1951 (1st SS), c.344.



Section 2A:56-4 - Set-off Of Undivided Shares Without Partition Between Shareholders To Be Held In Common

2A:56-4. Set-off of undivided shares without partition between shareholders to be held in common
Where 2 or more parties to an action for the partition of real estate make it appear to the court that they desire to enjoy their respective shares of the whole or any part of such real estate in common, the court may direct partition to be made so as to set off to such parties their shares of the real estate partitioned, without partition as between themselves, to be held by them in common.

L.1951 (1st SS), c.344.



Section 2A:56-5 - Set-off Of Undivided Shares Without Partition Between Minor And Others Consenting To Be Held In Common

2A:56-5. Set-off of undivided shares without partition between minor and others consenting to be held in common
Where any party to an action for the partition of real estate is under the age of 21 years, the court may, if it shall appear to be for the benefit of such minor, direct partition to be made so as to set off to such minor, and to any other party or parties to such action who may consent thereto, their respective shares in the real estate partitioned, without partition as between themselves, to be held by them in common.

L.1951 (1st SS), c.344.



Section 2A:56-6 - Title Of Some Parties Disputed; Partition Or Sale As To Undisputed Parts Not Delayed

2A:56-6. Title of some parties disputed; partition or sale as to undisputed parts not delayed
When all defendants in any action in the superior court for partition of real estate fail to answer, or, by answer, admit or fail to deny the title of the plaintiff or of any co-defendant or co-defendants as alleged in the complaint, and do not contest the plaintiff's right to an actual partition of the real estate or to a sale thereof if actual partition is found to be impractical, but one or more of such defendants raises an issue of title as against a co-defendant or co-defendants, the plaintiff and each defendant whose title is not denied by any other defendant shall be entitled to a judgment, that the interest of the plaintiff and of each such defendant whose title is not questioned be set off by actual partition, if an actual partition be practicable, and if not, that the real estate be sold and the plaintiff and each defendant whose title is not questioned be paid his share of the net proceeds of sale, without waiting for the determination of the question of title as between the various defendants. The remainder of the real estate shall await, or the remainder of the proceeds shall be paid into court to await, the determination of the question of title before being partitioned or distributed, as the case may be, to or among the remaining defendants.

L.1951 (1st SS), c.344.



Section 2A:56-7 - Conclusive Effect Of Proceedings And Sale In Partition

2A:56-7. Conclusive effect of proceedings and sale in partition
When real estate is partitioned in an action in the superior court, and process has been served or notice given as required by the practice of the court, or when the real estate is sold by virtue of an order made upon such partition proceedings, the partition or sale shall, unless reversed or set aside on appeal or other proceedings for review, be binding and conclusive upon all the cotenants and all persons claiming or to claim an interest in a share, in reversion or remainder notwithstanding any error or illegality in the proceedings for partition or sale.

L.1951 (1st SS), c.344.



Section 2A:56-8 - Conveyance To Be Recorded; Effect

2A:56-8. Conveyance to be recorded; effect
A conveyance executed pursuant to sale under an action in partition in the superior court, shall be recorded in the county where the premises are situate, and shall be a bar, both in law and equity, against all persons interested in the real estate in any way, who shall have been parties in the action, and against all other parties claiming by, from or under such parties or any of them.

L.1951 (1st SS), c.344.



Section 2A:56-9 - Rights By Paramount Title Saved

2A:56-9. Rights by paramount title saved
Nothing in this chapter contained shall be so construed as to injure, prejudice, defeat or destroy the estate, right or title of a person claiming the tract of real estate, or any part thereof, or anything therein, by title under any other person or by title paramount or superior to the title of the cotenants among whom partition is to be made.

L.1951 (1st SS), c.344.



Section 2A:56-10 - General Proprietors Not Affected

2A:56-10. General proprietors not affected
Nothing in this chapter contained shall extend to the partitioning of the real estate held in common by the general proprietors of the eastern or western divisions of this state.

L.1951 (1st SS), c.344.



Section 2A:56-11 - Proceeds Of Sale; Disposition

2A:56-11. Proceeds of sale; disposition
The money arising from a sale pursuant to this chapter shall be paid to the parties interested in the real estate sold, their guardians or legal representatives, in proportion to their respective rights therein, deducting from their respective shares the costs and charges which may be allowed and ordered to be retained. If any party is absent from the state, without such legal representative in this state the proportion of the money due him shall be invested under the direction and control of the court, for the benefit of such absent person.

The court shall require the guardian of any person under the age of 21 years entitled to a proportion of the moneys arising from a sale pursuant to this chapter, to give such security by bond to the superior court as the court may deem sufficient, for the benefit of the minor, conditioned for the faithful discharge of the trust committed to the guardian.

L.1951 (1st SS), c.344.



Section 2A:56-12 - Trusts Or Limitations Created By Foreign Will; Disposition Of Proceeds Of Partition Sale

2A:56-12. Trusts or limitations created by foreign will; disposition of proceeds of partition sale
When real estate situate in this state, or an estate therein, devised upon a trust or subject to a limitation over by way of expectancy or otherwise, by a person residing in another state at his death, is sold in a partition proceeding, the superior court shall, upon application and notwithstanding the estate of the devisee, trustee as aforesaid, created or passed by the will is subject to a limitation over or is less than an estate in fee simple, direct the proceeds of sale to be paid to such devisee, being trustee as aforesaid, as by the provisions of the will, under the trust, is entitled to have and hold the real estate, and to be held, accounted for and disposed of by him in all respects as directed by the provisions of the will, and not otherwise.

Nothing herein contained shall relieve the devisee, trustee as aforesaid, from the duty of giving security, in the state of which the testator was a resident at his death, for the faithful execution of such trust in respect to the proceeds of sale, when required so to do by the provisions of the will or by order of a court of competent jurisdiction in that state.

L.1951 (1st SS), c.344.



Section 2A:56-13 - Receipts And Discharges; Record By Surrogate; Evidence

2A:56-13. Receipts and discharges; record by surrogate; evidence
When a commissioner or commissioners shall make sale of real estate pursuant to this chapter and distribute the net proceeds to the persons thereto entitled by law, the commissioner or commissioners may produce the receipts and discharges therefor to the surrogate of the county wherein the real estate, or the more valuable part thereof, is situate.

The surrogate shall, if the receipts and discharges are proved and acknowledged in the manner in which conveyances of real estate are required to be proved or acknowledged, immediately record the receipts and discharges and such proof or acknowledgment in the book of receipts and discharges in his office.

The surrogate shall indorse on each receipt and discharge the book and page where and the time when it was recorded and he shall sign his name thereto.

Such record, or a certified copy thereof under the hand and seal of the surrogate shall, if it is made to appear that the original receipt and discharge has been lost or that it is not in the power of the party offering the evidence to produce the same, be received in evidence in any court of record in this state.

L.1951 (1st SS), c.344.



Section 2A:56-14 - Fees And Costs

2A:56-14. Fees and costs
In proceedings pursuant to this chapter clerks and surrogates shall receive for their services in filing, recording and making copies of the various papers therein the fees allowed for similar services by the title Fees and Costs, of the Revised Statutes.

L.1951 (1st SS), c.344.



Section 2A:56-15 - Lienor Not Necessary Party; Effect Of Partition On Lienor

2A:56-15. Lienor not necessary party; effect of partition on lienor
A person having a lien, by judgment, decree, mortgage or otherwise, on real estate, or any part thereof, whereof partition is sought in such an action in the superior court, shall not, in the first instance, be a necessary party to the proceedings, and, except as provided in section 2A:56-16 of this title, his lien shall not be altered, affected or impaired by partition of the real estate.

L.1951 (1st SS), c.344.



Section 2A:56-16 - Effect Of Partition On Lienor On Undivided Interest

2A:56-16. Effect of partition on lienor on undivided interest
Where a lien mentioned in section 2A:56-15 of this title is on the undivided interest or estate of a party, the lien, if partition of the real estate is made, shall thereafter be a charge only on the share assigned to such party, but such share shall be charged first with its just proportion of the costs of the proceedings in partition, in preference to any such lien.

L.1951 (1st SS), c.344.



Section 2A:56-17 - Lienors May Be Made Parties

2A:56-17. Lienors may be made parties
The plaintiff in such an action in partition may, at his election, make parties thereto every person having a lien, by mortgage, judgment, decree, devise or otherwise, on the undivided interest or estate of any of the parties.

L.1951 (1st SS), c.344.



Section 2A:56-18 - Lienors On Undivided Interests Made Parties When Sale Ordered

2A:56-18. Lienors on undivided interests made parties when sale ordered
Where lienors have not been made parties, the court may, before ordering sale of the premises, on motion of any party, admit as a party a person having a lien, by mortgage, judgment, decree, or otherwise, on the undivided interest, share or estate of any of the parties, and may thereupon ascertain and determine whether the shares or interests of the parties to the action, or any of them, are subject to a lien or encumbrance by mortgage, devise, judgment or decree or otherwise, and if so, to what liens or encumbrances, and by whom they are held.

L.1951 (1st SS), c.344.



Section 2A:56-19 - Proceeds Of Sale Of Share Subject To Liens Paid Into Court

2A:56-19. Proceeds of sale of share subject to liens paid into court
If it appears by proceedings in such action or if the court shall determine, that there are any existing liens or encumbrances on the estate, share or interest of any party named in the proceedings, the court shall, if sale is ordered, in the order or judgment for sale direct the officer or commissioners, as the case may be, to bring into court and pay to the clerk thereof the portion of the moneys arising from the sale of the estate, share or interest of such party, after first deducting therefrom the portion of the costs, charges and expenses to which it shall be liable.

L.1951 (1st SS), c.344.



Section 2A:56-20 - Proceedings To Obtain Moneys Deposited Pursuant To Section 2a:56-19

2A:56-20. Proceedings to obtain moneys deposited pursuant to section 2A:56-19
When money is deposited in the court pursuant to section 2A:56-19 of this title, the court may in a summary action brought by a party in interest, either owner or encumbrancer, direct payment to him of so much thereof as he shall claim. Notice of the action shall be served upon each owner of an encumbrance and, if the plaintiff is an encumbrancer, upon the owner of the share.

L.1951 (1st SS), c.344.



Section 2A:56-21 - Discharge Of Encumbrances

2A:56-21. Discharge of encumbrances
The clerk or other officer of the court by whom an encumbrance is paid off shall procure satisfaction thereof to be acknowledged in the form required by law, and cause the encumbrance to be duly satisfied or canceled of record, and shall defray the expenses thereof out of the portion of the moneys in court belonging to the party by whom the encumbrance was payable, if there be enough for the purpose, but if not, then out of the money due the encumbrancer.

L.1951 (1st SS), c.344.



Section 2A:56-22 - Parties Having Unencumbered Shares Not Affected By Proceedings

2A:56-22. Parties having unencumbered shares not affected by proceedings
The proceedings to ascertain and settle the amount of encumbrances as herein provided shall not affect any other party in the action for partition nor delay the paying over or investing of moneys to or for the benefit of any party except the one upon whose share in the premises the encumbrances exist.

L.1951 (1st SS), c.344.



Section 2A:56-23 - Payment Of Judgments Out Of Proceeds Of Sale; Order

2A:56-23. Payment of judgments out of proceeds of sale; order
When sale of real estate is ordered pursuant to partition proceedings, and a creditor has, at any time prior to the distribution of the proceeds of sale, obtained a judgment against a distributee thereof or his legal representatives, the court wherein the partition proceeding is pending, may, upon application thereto by the judgment creditor, order and direct the judgment to be paid out of the proceeds of the sale of the share against which it would be a lien had such share been owned by the debtor in severalty.

L.1951 (1st SS), c.344.



Section 2A:56-24 - Sale Free Of Unpaid Debts Of Ancestor; Disposition Of Proceeds

2A:56-24. Sale free of unpaid debts of ancestor; disposition of proceeds
The court ordering a sale of real estate pursuant to partition proceedings may, if it appears that the personal estate of the ancestor from whom such real estate descended is insufficient to pay his just debts, direct the real estate to be sold free and clear of the lien or claim of the debts, and make such order touching the disposition of the proceeds as may be necessary for the ascertainment and payment of the debts, or the deficiency thereof, from the proceeds prior to distribution.

L.1951 (1st SS), c.344.



Section 2A:56-25 - Sale Free From Dower Or Curtesy; Order Of Court; Deed To Purchaser

2A:56-25. Sale free from dower or curtesy; order of court; deed to purchaser
When real estate is ordered sold in partition proceedings and a person is entitled to a right or estate of dower or curtesy in the premises, or any part or share thereof, the court may, at the time of making the order for the sale of such premises, considering all the circumstances of the case, and having regard to the interests of all persons concerned, determine whether such right or estate shall be excepted from the sale of the premises or sold therewith, and order or enter judgment accordingly.

If the sale of the premises including such right or estate is ordered, the estate and interest of every such person shall pass thereby, and the purchaser, his heirs and assigns shall hold the premises free and discharged from all claims by virtue thereof.

L.1951 (1st SS), c.344.



Section 2A:56-26 - Compensation To Dower Or Curtesy Holder By Lump Sum Or Investment

2A:56-26. Compensation to dower or curtesy holder by lump sum or investment
When a right or estate of dower or curtesy is sold pursuant to section 2A:56-25 of this title, the court shall direct the payment of a gross sum out of the proceeds of the sale of the real estate to the person entitled to such right or estate if he or she shall consent in writing to accept such gross sum. If no such consent is given, the court shall calculate an amount to be invested for the benefit of the person entitled to such right or estate.

L.1951 (1st SS), c.344.



Section 2A:56-27 - Real Estate Subject To Inchoate Dower Or Curtesy; Sale; Compensation

2A:56-27. Real estate subject to inchoate dower or curtesy; sale; compensation
In an action for partition of real estate, if a sale is ordered, all inchoate rights of dower or curtesy in the real estate may be sold by order of the court and when so sold such rights shall be forever barred.

If the person entitled to the right of dower or curtesy signifies her or his consent thereto in writing, acknowledged as deeds of real estate are required to be acknowledged, the proceeds of the sale of any share subject to such right shall be paid over as though no such right existed. If the tenant in fee and his wife or her husband, as the case may be, entitled to the inchoate rights, shall execute a full release and discharge duly acknowledged, the court may direct payment to them of the portion of the proceeds that would otherwise be invested in the manner hereinafter provided. However, where the share or interest of the tenant in fee has been sold by judgment or otherwise or become subject to a valid lien a payment shall not be so made unless all such parties in interest join in the release and discharge.

If no such consent is executed, the court shall direct that one-half of the net proceeds of the sale of each share subject to such right, or such other proportion in accordance with the law existing at the time the right of dower or curtesy became vested, be invested and the income thereof be paid during the lifetime of the tenant in fee of each such share, to such tenant or to any persons having liens thereon, and upon the death of the tenant in fee, to the person entitled to dower or curtesy therein during her or his lifetime. Upon the death of the dower or curtesy holder such court shall direct that the principal of the fund be paid to the heirs at law of the tenant in fee or to the parties holding liens upon such share or shares at the time of the sale thereof and remaining unsatisfied at the death of the dower or curtesy holder, or to such other persons, as equity may require.

L.1951 (1st SS), c.344.



Section 2A:56-28 - Death Of Commissioner After Sale; Deeds By Survivors

2A:56-28. Death of commissioner after sale; deeds by survivors
When any of the commissioners die after making a sale pursuant to this chapter, whether before or after the confirmation thereof, the surviving commissioner or commissioners, if any, may make report of the sale and, if the sale is confirmed, execute the proper deeds to the purchasers of the real estate. A conveyance so made shall be as valid and effectual as if made and executed by all the commissioners.

L.1951 (1st SS), c.344.



Section 2A:56-29 - Death Of Commissioner After Sale But Before Deed Executed; Appointment Of Administrator To Execute And Deliver Deed

2A:56-29. Death of commissioner after sale but before deed executed; appointment of administrator to execute and deliver deed
If, after a sale of real estate by a commissioner or commissioners pursuant to an order of any court, such commissioner or all such commissioners shall die, and the sale shall have been approved by the court and the purchase price paid by the purchaser and a deed shall have been ordered by the court to be executed to the purchaser, the court may, upon the application of and satisfactory proofs by any person interested in such real estate, appoint an administrator, substitutionary or otherwise, to make, execute and deliver the deed to such purchaser.

The court shall, before granting such order, take of the administrator a bond with sufficient sureties and such conditions as the court shall think proper.

L.1951 (1st SS), c.344.



Section 2A:56-30 - Death Of Purchaser; Deed To Successors In Interest

2A:56-30. Death of purchaser; deed to successors in interest
When a purchaser of real estate at a sale thereof by a commissioner or commissioners dies (a) after the sale has been made and the conditions thereof subscribed and agreed to but before it has been confirmed by the court, or (b) after the sale has been confirmed and the deed either has not been delivered to him prior to his death or having been delivered has been lost or mislaid and is not of record in the office of the county clerk or register of deeds and mortgages of the county wherein the real estate is situate, such commissioner or commissioners shall, the sale being confirmed by the court, execute and deliver to the heirs or devisees or assigns of the purchaser or the then present equitable owner of the real estate so sold a deed therefor, subject to any conditions, restrictions or reservations contained in the order of the court, if any there be, directing the making of such deed.

No deed shall be delivered by such commissioner or commissioners until the conditions of sale shall have been fully complied with.

L.1951 (1st SS), c.344.



Section 2A:56-31 - Effect Of Deed Made Pursuant To Section 2a:56-30

2A:56-31. Effect of deed made pursuant to section 2A:56-30
A deed made pursuant to section 2A:56-30 of this title when delivered as provided in said section shall have the same force and effect with respect to title as if the purchaser had received a duly executed deed in his lifetime or, having received it, it had not been lost, as the case may be.

L.1951 (1st SS), c.344.



Section 2A:56-32 - Existing Rights, Liens Or Encumbrances Not Affected By Deed Made Pursuant To Section 2a:56-30

2A:56-32. Existing rights, liens or encumbrances not affected by deed made pursuant to section 2A:56-30
No deed authorized to be made by section 2A:56-30 of this title shall be to the prejudice of any rights in, privileges to, liens or encumbrances upon or affecting such real estate or any part thereof, if any such exist, at or before the time of the delivery thereof.

L.1951 (1st SS), c.344.



Section 2A:56-33 - Absentee Cotenant; Right Of Cotenants To Partition

2A:56-33. Absentee cotenant; right of cotenants to partition
When real estate is held by cotenants, any of whom shall be presumed to be dead under authority of chapter 40 of Title 3A, Administration of Estates--Decedents and Others (s. 3A:40-1 et seq.), and it is not known whether such owner is living, or whether, if dead, he has devised his interest in the real estate, or who are his heirs at law, the other cotenants, or any of them, may institute an action for partition in the superior court in the same manner as if all the owners of the real estate were known.

L.1951 (1st SS), c.344.



Section 2A:56-34 - Order; Deed

2A:56-34. Order; deed
The superior court may, in an action pursuant to section 2A:56-33 of this title, make such order or enter such judgment against the owner presumed to be dead and his known heirs and devisees, and also against his unknown heirs, devisees, and personal representatives and his, their or any of their, successors in right, title and interest as if they were known to the court and as if the respective interests in the real estate of all of them were determined. Any deed to the real estate made pursuant to the judgment and order of the superior court shall convey all the right, title and interest of all the owners thereof, ascertained and unascertained, as completely and effectually as if all the owners were by name made parties to the action and as such were brought into court.

L.1951 (1st SS), c.344.



Section 2A:56-35 - Disposition Of Proceeds Where Person Is Unknown Or Absent; Refunding Bond

2A:56-35. Disposition of proceeds where person is unknown or absent; refunding bond
When real estate is sold by virtue of any proceedings in partition in this state, and the residence of a person interested for life or otherwise in the proceeds thereof is not known, or it is not known whether or not a person, who would, if living, be interested for life or otherwise in the proceeds thereof, is living, or when a person interested for life or otherwise in such proceeds, whether or not a resident of this state, is presumed dead by reason of his absence for 7 years, the court having power to distribute such proceeds may, by its order or judgment:

a. Order the share or interest of any such person to be deposited with the court and invested as provided by law with respect to other funds so deposited; or it may direct the same to be invested in other securities; or it may direct and control the custody of the securities which may be taken, from time to time, for any investment ordered; and

b. Order, at such time as the court may determine, either before or after an investment is ordered, or at any time after the proceeds or any part thereof has been deposited in court, a distribution of the share or interest, which any such person would, if living, be entitled to, to or among such person or persons interested in such share of the proceeds as are known to be living, in proportion to their respective interests therein, or to and among the person or persons thereto entitled by law if any such person is dead or is presumed to be dead and fix the time when it shall be determined or deemed any such person died; and

c. Order refunding bonds to be given, by or on behalf of any of the persons to whom any part of any such share shall be distributed, to the clerk of the court and his successors in office, in such sum and with such condition, with or without security, as the court may direct.

L.1951 (1st SS), c.344.



Section 2A:56-36 - Action On Refunding Bond; Disposition Of Proceeds

2A:56-36. Action on refunding bond; disposition of proceeds
The custody of the refunding bonds mentioned in section 2A:56-35 of this title shall be in the control of the court. The court may, on application of a person who makes it appear to the satisfaction of the court that he is entitled to the money secured by 1 or more of the refunding bonds, or any part thereof, order that the money secured thereby be collected for the benefit of such person, by and in the name of the clerk of the court, who is hereby authorized to bring action thereon. The court may by order or judgment dispose of the money so collected as it may deem just and right and may at any time order and enter judgment directing the payment out of such share or interest such costs and expenses as it may deem necessary and expedient.

L.1951 (1st SS), c.344.



Section 2A:56-37 - Partition Of Real Estate Limited Over

2A:56-37. Partition of real estate limited over
The court may order partition through actual division, or, pursuant to section 2A:56-2 of this title, through sale of real estate, in any case where the share of a cotenant therein may be for a less estate than a fee, or may be limited over after an estate for life, or any estate therein, provided the particular tenant or tenants apply for or agree to the partition. Any person to whom the remainder, reversion or expectancy is limited over shall, whether or not he agrees to the partition, be bound thereby and shall thereafter be entitled only to the part of the real estate set off in severalty upon which his further right is limited or to an interest in a part of the proceeds of the sale, as the court may direct.

L.1951 (1st SS), c.344.



Section 2A:56-38 - Sale Of Share Without Recourse To Sale Of Tract

2A:56-38. Sale of share without recourse to sale of tract
When it appears, by satisfactory proof in a proceeding for partition, that the interest of the owner of a share is such that his share, if actually set apart, might be sold under proceedings for the sale of real estate limited over, such share may, after being actually set apart, be sold by order or judgment in the proceedings for partition rather than in proceedings for the sale of real estate limited over.

L.1951 (1st SS), c.344.



Section 2A:56-39 - Partition Or Sale Of Remainders And Reversions; Consent Of Particular Tenant Required

2A:56-39. Partition or sale of remainders and reversions; consent of particular tenant required
Where there is an estate for life or lives, or other less estate, in real estate situate in this state, and the reversion or remainder in fee is owned by several persons as cotenants, the court may, upon consent of the particular tenant or tenants thereto, partition the real estate among the several cotenants, and the particular tenant or tenants shall thereafter have the same estate or estates in the respective parts set off in severalty as he or they had in the whole real estate before it was partitioned.

If partition of the real estate, or any part thereof, cannot be made without great prejudice to the cotenants and a sale thereof is ordered instead, the whole estate, in possession as well as in expectancy, in the real estate or part thereof that cannot be divided, shall be sold. Such portion of the proceeds of the sale shall be paid to the particular tenant or tenants as the court ordering the partition or sale shall, according to the quantity of his or their estate or interest therein, ascertain to be just and reasonable.

L.1951 (1st SS), c.344.



Section 2A:56-40 - Deed To Purchaser

2A:56-40. Deed to purchaser
The deed to the purchaser, given pursuant to a sale made under authority of section 2A:56-37, section 2A:56-38 or section 2A:56-39 of this title, shall convey the title to the real estate of all the tenants, whether in possession, remainder, reversion or expectancy.

L.1951 (1st SS), c.344.



Section 2A:56-41 - Proceeds Of Sale; Payment Or Investment; How Invested; Income

2A:56-41. Proceeds of sale; payment or investment; how invested; income
When a sale is made pursuant to section 2A:56-37 or 2A:56-38 of this title, the net proceeds of a share limited over or not held in fee simple shall, under the order and direction of the superior court be paid either to the tenant of said life or other estate, during his or her life or otherwise, or be invested and kept invested, in the name of the superior court of the state of New Jersey, for the use of the person owning such share, either upon bond secured by mortgage to the said superior court, upon the property so sold, or any part thereof, or as otherwise provided by law as to moneys deposited with said court.

L.1951 (1st SS), c.344.



Section 2A:56-42 - Payments On Principal Of Mortgage; Disposition; Discharge

2A:56-42. Payments on principal of mortgage; disposition; discharge
When the principal sum, or a part thereof, secured as provided in section 2A:56-41 of this title, is collected, it shall be paid into the superior court, by payment to the clerk thereof, there to remain until paid out under the order and direction of the superior court or reinvested, and the clerk and his sureties shall be responsible therefor. No other payment shall discharge the bond and mortgage or authorize a county clerk or register to discharge the registry on record thereof.

L.1951 (1st SS), c.344.



Section 2A:56-43 - Final Disposition Of Proceeds

2A:56-43. Final disposition of proceeds
At such time as the share of real estate so sold would have become vested in fee simple absolute and the particular estate or estates therein would be determined, as aforesaid, if no such sale thereof had been made, the principal sum or mortgage representing such share in the real estate shall, under order and direction of the superior court, be paid or assigned to the persons, their heirs or assigns, who would have been entitled to the fee simple absolute in such share of real estate, unless said share shall have been theretofore already disposed of and paid by the order of the superior court.

L.1951 (1st SS), c.344.



Section 2A:56-44 - Disposition Of Proceeds Of Sale Of Real Estate Held In Trust

2A:56-44. Disposition of proceeds of sale of real estate held in trust
When sale of real estate limited over is ordered in any partition proceedings in the superior court, and an executor, trustee or administrator with the will annexed, appointed by will or by order of any court, has authority, by the terms of the will, to collect and receive the rents, issues and profits of all or any part of such real estate during the life or lives of any person or persons named in the will, but has no power to sell the real estate or an interest therein, the superior court may, upon such fiduciary furnishing bond to the superior court and filing it in the office of the clerk of the court wherein the will was probated or wherein he received his appointment and in the same manner in which bond is required to be filed upon grant of letters of administration, order that the proceeds of sale representing the real estate, or interest therein, whereof the fiduciary was entitled to collect and receive the rents, issues and profits, be paid over to such fiduciary to be by him held and invested according to law concerning other trust funds and the income thereof to be by him paid and applied to the persons entitled to the rents and profits of the real estate represented thereby; and upon the death of the persons so entitled to the income, the principal sum shall be paid to the persons entitled thereto under the provisions of the will.

L.1951 (1st SS), c.344.



Section 2A:57-1 - Relief In Superior Court Where Center Line Does Not Correspond With Division Line

2A:57-1. Relief in superior court where center line does not correspond with division line
Whenever it shall appear that the center line of any partition wall, heretofore or hereafter erected by the owners of adjoining lands upon the division line of their properties, does not correspond exactly with the division line of the land of such adjoining owners, but that more than half of such partition wall is erected upon the land of 1 of such adjoining owners, neither an action for possession of land nor an action sounding in tort shall be commenced by the owner of the premises upon whose land more than half of such partition wall is erected in reference to such partition wall as long as the same shall stand. However, the present owner of either of such adjoining lands may institute an action in the superior court for adjudication of the rights of such adjoining owners in such partition wall. The superior court shall hear such action, and shall determine what is a fair sum in gross to be paid by the owner of the premises enjoying the use of more than half of such partition wall to the owner of the land upon which more than half of such partition wall has been erected. The court shall render a judgment that, upon the payment of such sum in gross to the owner upon whose land such partition wall overlaps, or to any mortgagee or judgment creditor having a lien thereon, as provided by section 2A:57-2 of this title, such partition wall shall stand as erected, as long and in the same manner, as if the center line thereof had been erected upon the center of the division line between such adjoining premises, and the rights of such adjoining owners in such partition wall shall, in all respects, be the same as if the center of such partition wall had been erected upon the center of the division line between such lands.

L.1951 (1st SS), c.344.



Section 2A:57-2 - Mortgagee Or Lien Holder As Party; Determination And Payment Of Claims

2A:57-2. Mortgagee or lien holder as party; determination and payment of claims
Any mortgagee or any judgment creditor having a lien upon the land upon which more than one-half of a partition wall is erected may be made party to a proceeding brought pursuant to the provisions of this chapter.

If any such persons, having been made parties to the proceeding, shall fail to appear, answer and prove their claims, they shall be bound by any judgment made in the proceeding. If, however, they shall appear, answer and prove their claims and demand payment thereof from the gross sum awarded under authority of section 2A:57-1 of this title, the same shall be paid to them in the order of their priority, and the amounts so paid shall be deducted from their respective claims.

L.1951 (1st SS), c.344.



Section 2A:57-3 - Payment Of Award Into Court; Effect

2A:57-3. Payment of award into court; effect
If any person, to whom a gross sum is awarded as provided by section 2A:57-1 or section 2A:57-2 of this title, shall refuse to accept the same when tendered, together with such costs as may be awarded to him, and to execute and acknowledge a proper receipt therefor in such form as to make it recordable, the gross sum and the costs awarded may be paid into court to the clerk thereof. Such payment shall have the same effect as if made to and accepted by the person to whom it was awarded.

L.1951 (1st SS), c.344.



Section 2A:57-4 - Effect Of Payment Of Award

2A:57-4. Effect of payment of award
The payment of any gross sum pursuant to the provisions of this chapter shall not result in any transfer of any title to the land upon which the partition wall is erected, nor shall the continued existence of the wall be the basis of any title to the land by adverse possession, but the division line between the lands of the adjoining owners shall remain the same as before any proceeding was instituted.

L.1951 (1st SS), c.344.



Section 2A:58-10 - Recording Of Final Administrative Order On Judgment Docket

2A:58-10. Recording of final administrative order on judgment docket
1. a. If an administrative agency of the State has assessed a fixed amount of money as a civil penalty or award after the person against whom the penalty or award was ordered was afforded an opportunity for a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), at the request of the agency the Clerk of the Superior Court or the Clerk of the Superior Court, Law Division, Special Civil Part shall record the final order assessing the penalty or award on the judgment docket of the court.

b.The final order of the agency recorded on the judgment docket of the court thereafter shall have the same effect as a judgment of the court.

L.1999,c.274,s.1.



Section 2A:58-11 - Action To Impose Penalty, Proceedings

2A:58-11. Action to impose penalty, proceedings
2. a. If a statute or ordinance allows a court action to impose a civil penalty or a penalty has been imposed that may not be enforced pursuant to section 1 of this act, an action to impose a penalty shall be brought as provided by this section.

b.The action may be brought in the Superior Court. If the statute that establishes the civil penalty provides that the action may be brought in a municipal court, the action may be brought in any municipal court that has territorial jurisdiction over the action or in the Superior Court.

c.The court shall decide the case in a summary manner without a jury unless otherwise provided in the statute imposing the penalty. The court shall hear testimony on any factual issues, and if it finds that the violation occurred, shall impose a penalty as provided by the statute. The defendant shall not be precluded from contesting the amount of the penalty.

d.Unless precluded by the statute imposing the penalty, informal disposition may be made of any case by stipulation, agreed settlement, or consent order. Payment of a penalty pursuant to an informal disposition shall be considered a prior violation for the purpose of determining subsequent offender status.

e.An action in Superior Court to impose a civil penalty may be joined with an action brought to restrain related violations.

f.If a judgment for a civil penalty is rendered against a defendant, payment shall be made to the court and shall be remitted to the State Treasurer of New Jersey, unless other disposition is provided for in the statute imposing the penalty.

L.1999,c.274,s.2.



Section 2A:58-12 - "Penalty Enforcement Law Of 1999"

2A:58-12. "Penalty Enforcement Law of 1999"
3.This chapter shall be known as the "Penalty Enforcement Law of 1999." References to the "penalty enforcement law" which this law replaces shall be treated as references to this law.

L.1999,c.274,s.3.



Section 2A:58A-1 - Short Title

2A:58A-1. Short title
This chapter shall be known and may be cited as the "Uniform Transboundary Pollution Reciprocal Access Law."

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58A-2 - Definitions

2A:58A-2. Definitions
As used in this chapter:

a. "Reciprocating jurisdiction" means a state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, a territory or possession of the United States of America, which has enacted this law or provides substantially equivalent access to its courts and administrative agencies;

b. "Person" means an individual person, corporation, business trust, estate, trust, partnership, association, joint venture, government in its private or public capacity, governmental subdivision or agency, or any other legal entity.

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58A-3 - Forum

2A:58A-3. Forum
An action or other proceeding for injury or threatened injury to property or person in a reciprocating jurisdiction caused by pollution originating, or that may originate, in this jurisdiction may be brought in this jurisdiction.

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58A-4 - Right To Relief

2A:58A-4. Right to relief
A person who suffers, or is threatened with, injury to his person or property in a reciprocating jurisdiction caused by pollution originating, or that may originate, in this jurisdiction has the same rights to relief with respect to the injury or threatened injury, and may enforce those rights in this jurisdiction as if the injury or threatened injury occurred in this jurisdiction.

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58A-5 - Applicable Law

2A:58A-5. Applicable law
The law to be applied in an action or other proceeding brought pursuant to this chapter, including what constitutes "pollution," is the law of this jurisdiction excluding choice of law rules.

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58A-6 - Equality Of Rights

2A:58A-6. Equality of rights
This chapter does not accord a person injured or threatened with injury in another jurisdiction any rights superior to those that the person would have if injured or threatened with injury in this jurisdiction.

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58A-7 - Right Additional To Other Rights

2A:58A-7. Right additional to other rights
The right provided in this chapter is in addition to and not in derogation of any other rights.

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58A-8 - Uniformity Of Application And Construction

2A:58A-8. Uniformity of application and construction
This chapter shall be applied and construed to carry out its general purpose to make uniform the law with respect to the subject of this chapter among the jurisdictions enacting it.

L.1983, c. 570, s. 1, eff. Jan. 17, 1984.



Section 2A:58B-1 - Definitions

2A:58B-1. Definitions
Unless the context clearly indicates otherwise, the following terms shall have the following meanings:

a. "Contract modification" means alterations, deviations, additions to, or omissions from the provisions of a contract, or requiring the performance of extra work by a contractor, consultant or others, which, while not included in the original contract, is deemed proper for the completion of the whole work contemplated by the State.

b. "Construction" or "constructing" means, in addition to the usual meanings thereof, acts of construction, reconstruction, replacement, extension, improvement and betterment.

c. "Discharge" means the intentional releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of hazardous substances into the waters or onto the lands of the State or into waters outside the jurisdiction of the State in accordance with procedures established pursuant to State or federal laws, rules or regulations or a plan approved by the New Jersey Department of Environmental Protection or the United States Environmental Protection Agency.

d. "Hazardous substances" means such elements and compounds, including petroleum products, which are defined as such by the Department of Environmental Protection, after public hearing, and which shall be consistent to the maximum extent possible with, and which shall include, the list of hazardous substances adopted by the federal Environmental Protection Agency pursuant to Section 311 of the Federal Water Pollution Control Act Amendments of 1972 (Pub.L. 92-500, 33 U.S.C. s. 1251 et seq.) and the list of toxic pollutants designated by Congress or the Environmental Protection Agency pursuant to Section 307 of that act; provided, however that sewage and sewage sludge shall not be considered as hazardous substances for purposes of this act.

e. "Person" means public or private corporations, companies, associations, societies, firms, partnerships, joint stock companies, individuals, the United States, the State of New Jersey and any of its political subdivisions or agents.

f. "Petroleum" or "petroleum products" means oil or petroleum of any kind and in any form including, but not limited to, oil, petroleum, gasoline, kerosene, fuel oil, oil sludge, oil refuse, oil mixed with other wastes, crude oils, and substances or additives to be utilized in the refining or blending of crude petroleum or petroleum stock in this State; however, any compound designated by specific chemical name to the list of hazardous substances adopted by the Department of Environmental Protection pursuant to the "Spill Compensation and Control Act," P.L. 1976, c. 141 (C. 58:10-23.11 et seq.) shall not be considered petroleum or a petroleum product for the purposes of this act, unless such compound is to be utilized in the refining or blending of crude petroleum or petroleum stock in this State.

g. "Services" means work performed by a design or other expert consultant and the services of non-experts who perform work or technical functions on a project for public works, buildings or improvements, including work preliminary to the construction under a contract and work which results in or from a contract modification.

h. "State" means the State and any office, department, division, bureau, board, commission, or agency of the State, but shall not, with the exception of New Jersey Transit Corporation, include any such entity which is statutorily authorized to sue and be sued.

i. "Waters" means the ocean and its estuaries to the seaward limit of the State's jurisdiction, all springs, streams and bodies of surface or groundwater, whether natural or artificial, within the boundaries of this State.

L. 1987, c. 77, s. 1.



Section 2A:58B-2 - Limitation On Liability

2A:58B-2. Limitation on liability
The provisions of any other law, rule or regulation to the contrary notwithstanding, the liability of any person constructing public works, buildings or improvements or offering services in connection with the construction of public works, buildings or improvements for the State, which work includes in whole or in part the removal or cleanup of hazardous substances, the discharge of hazardous substances, or the containment of hazardous substances at or near the construction sites, for any injury to a person or property caused by or related to such construction or services, shall be limited to acts or omissions of the person during the course of performing such construction or services which can be shown, based on a preponderance of the evidence, to have been negligent. For purposes of this act, the demonstration that the acts or omissions of a person performing such construction or services were in accordance with a plan which has been reviewed and approved by the New Jersey Department of Environmental Protection or the United States Environmental Protection Agency and pursuant to State or federal laws, rules or regulations, and in accordance with generally accepted practices and state-of-the-art scientific knowledge and utilization of the best technology reasonably available at the time of the removal, cleanup, containment or discharge of such hazardous substances shall create a rebuttable presumption that the acts or omissions were not negligent. This limitation on liability shall be limited to that element of the work which involves the development of a plan for the handling of hazardous substances and the handling of hazardous substances. This limitation on liability shall also apply to construction and services undertaken in the development of such a plan for approval.

L. 1987, c. 77, s. 2.



Section 2A:58B-3 - Definitions

2A:58B-3. Definitions
1. a. As used in this act:



"Public entity" means this State or any department, public authority, public agency, public commission or any instrumentality of this State authorized by law to make contracts for the making of any public work, but shall not include any county, municipality or instrumentality thereof.

"Contractor" means a person, his assignees or legal representatives, with whom a contract with a public entity is made.

b. A covenant, promise, agreement or understanding in, or in connection with or collateral to a contract, agreement or purchase order, to which a public entity is a party, relative to the construction, alteration, repair, maintenance, servicing or security of a building, structure, highway, roadway, railroad, appurtenance and appliance, including moving, demolition, excavating, grading, clearing, site preparation or development of real property connected therewith, purporting to limit a contractor's remedy for delayed performance caused by the public entity's negligence, bad faith, active interference, or other tortious conduct to an extension of time for performance under the contract, is against public policy and is void and unenforceable.

c. Nothing in this section shall be deemed to void any provisions in a contract, agreement or purchase order which limits a contractor's remedy for delayed performance caused by reasons contemplated by the parties nor shall the negligence of others be imputed to the State.

d. Nothing in this section shall be deemed to void any provision in a contract, agreement or purchase order which requires notice of delays, provides for arbitration or other procedures for settlement or provides for liquidated damages.

L.1994,c.80.



Section 2A:58C-1 - Findings; Definitions

2A:58C-1. Findings; definitions
a. The Legislature finds that there is an urgent need for remedial legislation to establish clear rules with respect to certain matters relating to actions for damages for harm caused by products, including certain principles under which liability is imposed and the standards and procedures for the award of punitive damages. This act is not intended to codify all issues relating to product liability, but only to deal with matters that require clarification. The Legislature further finds that such sponsors' or committee statements that may be adopted or included in the legislative history of this act shall be consulted in the interpretation and construction of this act.

b. As used in this act:

(1) "Claimant" means any person who brings a product liability action, and if such an action is brought through or on behalf of an estate, the term includes the person's decedent, or if an action is brought through or on behalf of a minor, the term includes the person's parent or guardian.

(2) "Harm" means (a) physical damage to property, other than to the product itself; (b) personal physical illness, injury or death; (c) pain and suffering, mental anguish or emotional harm; and (d) any loss of consortium or services or other loss deriving from any type of harm described in subparagraphs (a) through (c) of this paragraph.

(3) "Product liability action" means any claim or action brought by a claimant for harm caused by a product, irrespective of the theory underlying the claim, except actions for harm caused by breach of an express warranty.

(4) "Environmental tort action" means a civil action seeking damages for harm where the cause of the harm is exposure to toxic chemicals or substances, but does not mean actions involving drugs or products intended for personal consumption or use.

L. 1987, c. 197, s. 1.



Section 2A:58C-2 - Liability Of Manufacturer Or Seller In Product Liability Action

2A:58C-2. Liability of manufacturer or seller in product liability action
A manufacturer or seller of a product shall be liable in a product liability action only if the claimant proves by a preponderance of the evidence that the product causing the harm was not reasonably fit, suitable or safe for its intended purpose because it: a. deviated from the design specifications, formulae, or performance standards of the manufacturer or from otherwise identical units manufactured to the same manufacturing specifications or formulae, or b. failed to contain adequate warnings or instructions, or c. was designed in a defective manner.

L. 1987, c. 197, s. 2.



Section 2A:58C-3 - Exemptions From Liability

2A:58C-3. Exemptions from liability
a. In any product liability action against a manufacturer or seller for harm allegedly caused by a product that was designed in a defective manner, the manufacturer or seller shall not be liable if:

(1) At the time the product left the control of the manufacturer, there was not a practical and technically feasible alternative design that would have prevented the harm without substantially impairing the reasonably anticipated or intended function of the product; or

(2) The characteristics of the product are known to the ordinary consumer or user, and the harm was caused by an unsafe aspect of the product that is an inherent characteristic of the product and that would be recognized by the ordinary person who uses or consumes the product with the ordinary knowledge common to the class of persons for whom the product is intended, except that this paragraph shall not apply to industrial machinery or other equipment used in the workplace and it is not intended to apply to dangers posed by products such as machinery or equipment that can feasibly be eliminated without impairing the usefulness of the product; or

(3) The harm was caused by an unavoidably unsafe aspect of the product and the product was accompanied by an adequate warning or instruction as defined in section 4 of this act.

b. The provisions of paragraph (1) of subsection a. of this section shall not apply if the court, on the basis of clear and convincing evidence, makes all of the following determinations:

(1) The product is egregiously unsafe or ultra-hazardous;

(2) The ordinary user or consumer of the product cannot reasonably be expected to have knowledge of the product's risks, or the product poses a risk of serious injury to persons other than the user or consumer; and

(3) The product has little or no usefulness.

c. No provision of subsection a. of this section is intended to establish any rule, or alter any existing rule, with respect to the burden of proof.

L. 1987, c. 197, s. 3.



Section 2A:58C-4 - No Liability If Warning Provided

2A:58C-4. No liability if warning provided
In any product liability action the manufacturer or seller shall not be liable for harm caused by a failure to warn if the product contains an adequate warning or instruction or, in the case of dangers a manufacturer or seller discovers or reasonably should discover after the product leaves its control, if the manufacturer or seller provides an adequate warning or instruction. An adequate product warning or instruction is one that a reasonably prudent person in the same or similar circumstances would have provided with respect to the danger and that communicates adequate information on the dangers and safe use of the product, taking into account the characteristics of, and the ordinary knowledge common to, the persons by whom the product is intended to be used, or in the case of prescription drugs, taking into account the characteristics of, and the ordinary knowledge common to, the prescribing physician. If the warning or instruction given in connection with a drug or device or food or food additive has been approved or prescribed by the federal Food and Drug Administration under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040, 21 U.S.C. s. 301 et seq. or the "Public Health Service Act," 58 Stat. 682, 42 U.S.C. s. 201 et seq., a rebuttable presumption shall arise that the warning or instruction is adequate. For purposes of this section, the terms "drug", "device", "food", and "food additive" have the meanings defined in the "Federal Food, Drug, and Cosmetic Act."

L. 1987, c. 197, s. 4.



Section 2A:58C-5 - Punitive Damages Under Food And Drug Product Liability, Limitation

2A:58C-5. Punitive damages under food and drug product liability, limitation
5. a. (Deleted by amendment, P.L.1995, c.142.)

b. (Deleted by amendment, P.L.1995, c.142.)

c. Punitive damages shall not be awarded if a drug or device or food or food additive which caused the claimant's harm was subject to premarket approval or licensure by the federal Food and Drug Administration under the "Federal Food, Drug, and Cosmetic Act," 52 Stat.1040, 21 U.S.C. s.301 et seq. or the "Public Health Service Act," 58 Stat.682, 42 U.S.C. s.201 et seq. and was approved or licensed; or is generally recognized as safe and effective pursuant to conditions established by the federal Food and Drug Administration and applicable regulations, including packaging and labeling regulations. However, where the product manufacturer knowingly withheld or misrepresented information required to be submitted under the agency's regulations, which information was material and relevant to the harm in question, punitive damages may be awarded. For purposes of this subsection, the terms "drug," "device," "food," and "food additive" have the meanings defined in the "Federal Food, Drug, and Cosmetic Act."

d. (Deleted by amendment, P.L.1995, c.142.)

L.1987,c.197,s.5; amended 1995,c.142,s.8.



Section 2A:58C-6 - Nonapplicability To Environmental Tort Action

2A:58C-6. Nonapplicability to environmental tort action
The provisions of this act shall not apply to any environmental tort action.

L. 1987, c. 197, s. 6.



Section 2A:58C-7 - Burden Of Proof Rules Unaltered

2A:58C-7. Burden of proof rules unaltered
Except as otherwise expressly provided in this act, no provision of this act is intended to establish any rule, or alter any existing rule, with respect to the burden of proof in a product liability action.

L. 1987, c. 197, s. 7.



Section 2A:58C-8 - Definitions Relative To Actions Against Product Sellers

2A:58C-8. Definitions relative to actions against product sellers
1. As used in this act:



"Manufacturer" means (1) any person who designs, formulates, produces, creates, makes, packages, labels or constructs any product or component of a product; (2) a product seller with respect to a given product to the extent the product seller designs, formulates, produces, creates, makes, packages, labels or constructs the product before its sale; (3) any product seller not described in paragraph (2) which holds itself out as a manufacturer to the user of the product; or (4) a United States domestic sales subsidiary of a foreign manufacturer if the foreign manufacturer has a controlling interest in the domestic sales subsidiary.

"Product liability action" means any claim or action brought by a claimant for harm caused by a product, irrespective of the theory underlying the claim, except actions for harm caused by breach of an express warranty.

"Product seller" means any person who, in the course of a business conducted for that purpose: sells; distributes; leases; installs; prepares or assembles a manufacturer's product according to the manufacturer's plan, intention, design, specifications or formulations; blends; packages; labels; markets; repairs; maintains or otherwise is involved in placing a product in the line of commerce. The term "product seller" does not include:

(1) A seller of real property; or



(2) A provider of professional services in any case in which the sale or use of a product is incidental to the transaction and the essence of the transaction is the furnishing of judgment, skill or services; or

(3) Any person who acts in only a financial capacity with respect to the sale of a product.

L.1995,c.141,s.1.



Section 2A:58C-9 - Affidavit By Seller Indentifying Manufacturer; Product Seller Liability

2A:58C-9. Affidavit by seller indentifying manufacturer; product seller liability
2. a. In any product liability action against a product seller, the product seller may file an affidavit certifying the correct identity of the manufacturer of the product which allegedly caused the injury, death or damage.

b. Upon filing the affidavit pursuant to subsection a. of this section, the product seller shall be relieved of all strict liability claims, subject to the provisions set forth in subsection d. of this section. Due diligence shall be exercised in providing the plaintiff with the correct identity of the manufacturer or manufacturers.

c. The product seller shall be subject to strict liability if:



(1) The identity of the manufacturer given to the plaintiff by the product seller was incorrect. Once the correct identity of the manufacturer has been provided, the product seller shall again be relieved of all strict liability claims, subject to subsection d. of this section; or

(2) The manufacturer has no known agents, facility, or other presence within the United States; or

(3) The manufacturer has no attachable assets or has been adjudicated bankrupt and a judgment is not otherwise recoverable from the assets of the bankruptcy estate.

d. A product seller shall be liable if:



(1) The product seller has exercised some significant control over the design, manufacture, packaging or labeling of the product relative to the alleged defect in the product which caused the injury, death or damage; or

(2) The product seller knew or should have known of the defect in the product which caused the injury, death or damage or the plaintiff can affirmatively demonstrate that the product seller was in possession of facts from which a reasonable person would conclude that the product seller had or should have had knowledge of the alleged defect in the product which caused the injury, death or damage; or

(3) The product seller created the defect in the product which caused the injury, death or damage.

e. The commencement of a product liability action based in whole or in part on the doctrine of strict liability against a product seller shall toll the applicable statute of limitations with respect to manufacturers who have been identified pursuant to the provisions of subsection a. of this section.

L.1995,c.141,s.2.



Section 2A:58C-10 - Definitions Relative To Health Care Providers

2A:58C-10. Definitions relative to health care providers
1. As used in this act:



"Health care provider" or "provider" means a provider of health care services and includes, but is not limited to, health care professionals, hospitals, nursing homes and other health care facilities.

"Health care service" means a service or product sold by a health care provider and includes, but is not limited to, hospital, medical, surgical, dental, hearing and vision services or products.

"Medical device" or "device" means a "device" as defined in subsection (h) of section 201 of the "Federal Food, Drug and Cosmetic Act," 52 Stat. 1040, (21 U.S.C. s.321).

L.1995,c.143,s.1.



Section 2A:58C-11 - Liability Of Health Care Providers For Medical Devices

2A:58C-11. Liability of health care providers for medical devices
2. In any product liability action against a health care provider for harm allegedly caused by a medical device that was manufactured or designed in a defective manner, or for harm caused by a failure to warn of a danger related to the use of a medical device, the provider shall not be liable unless: (1) the provider has exercised some significant control over the design, manufacture, packaging or labeling of the medical device relative to the alleged defect in the device which caused the injury, death or damage; or (2) the provider knew or should have known of the defect in the medical device which caused the injury, death or damage, or the plaintiff can affirmatively demonstrate that the provider was in possession of facts from which a reasonable person would conclude that the provider had or should have had knowledge of the alleged defect in the medical device which caused the injury, death or damage; or (3) the provider created the defect in the medical device which caused the injury, death or damage.

L.1995,c.143,s.2.



Section 2A:58D-1 - Invasion Of Privacy With Photographs, Films, Videotapes, Liability, Civil Action; Damages, Costs

2A:58D-1. Invasion of privacy with photographs, films, videotapes, liability, civil action; damages, costs
2. a. An actor who, without license or privilege to do so, photographs, films, videotapes, records, or otherwise reproduces in any manner, the image of another person whose intimate parts are exposed or who is engaged in an act of sexual penetration or sexual contact, without that person's consent and under circumstances in which a reasonable person would not expect to be observed, shall be liable to that person, who may bring a civil action in the Superior Court.

b.An actor who, without license or privilege to do so, discloses any photograph, film, videotape, recording or any other reproduction of the image of another person whose intimate parts are exposed or who is engaged in an act of sexual penetration or sexual contact, without that person's consent and under circumstances in which a reasonable person would not expect to be observed, shall be liable to that person, who may bring a civil action in the Superior Court. For purposes of this section, "disclose" means sell, manufacture, give, provide, lend, trade, mail, deliver, transfer, publish, distribute, circulate, disseminate, present, exhibit, advertise or offer.

c.The court may award:

(1)actual damages, but not less than liquidated damages computed at the rate of $1,000.00 for each violation of this act;

(2)punitive damages upon proof of willful or reckless disregard of the law;

(3)reasonable attorney's fees and other litigation costs reasonably incurred; and

(4)such other preliminary and equitable relief as the court determines to be appropriate.

L.2003,c.206,s.2.



Section 2A:58D-2 - Definitions Relative To Invasion Of Privacy Relative To First Responders; Violations, Penalties.

2A:58D-2 Definitions relative to invasion of privacy relative to first responders; violations, penalties.

1. a. As used in this section:

"Disclose" means to sell, manufacture, give, provide, lend, trade, mail, deliver, transfer, publish, distribute, circulate, disseminate, present, exhibit, advertise, or offer.

"First responder" means a law enforcement officer, paid or volunteer firefighter, paid or volunteer member of a duly incorporated first aid, emergency, ambulance, or rescue squad association, or any other individual who, in the course of his employment, is dispatched to the scene of a motor vehicle accident or other emergency situation for the purpose of providing medical care or other assistance.

b.A first responder who is dispatched to or is otherwise present at the scene of a motor vehicle accident or other emergency situation, for the purpose of providing medical care or other assistance, shall not photograph, film, videotape, record, or otherwise reproduce in any manner, the image of a person being provided medical care or other assistance, except in accordance with applicable rules, regulations, or operating procedures of the agency employing the first responder.

c.A first responder shall not disclose any photograph, film, videotape, record, or other reproduction of the image of a person being provided medical care or other assistance at the scene of a motor vehicle accident or other emergency situation without the prior written consent of the person, or the person's next-of-kin if the person cannot provide consent, unless that disclosure was for a legitimate law enforcement, public safety, health care, or insurance purpose or pursuant to a court order.

d.A person who knowingly violates the provisions of subsection c. of this section shall be guilty of a disorderly persons offense.

e.In addition to any other right of action or recovery otherwise available under the laws of this State, a first responder who knowingly violates the provisions of subsection b. or c. of this section shall be liable to the person whose image was taken or disclosed, who may bring a civil action in the Superior Court.

The court may award:

(1)actual damages, but not less than liquidated damages computed at the rate of $1,000 for each violation of this act;

(2)punitive damages upon proof of willful or reckless disregard of the law;

(3)reasonable attorney's fees and other litigation costs reasonably incurred; and

(4)such other preliminary and equitable relief as the court determines to be appropriate.

L.2012, c.28, s.1.



Section 2A:60-1 - Rights And Remedies Of Reversioner Or Remainderman As Against Tenant In Dower, By Curtesy Or For Life

2A:60-1. Rights and remedies of reversioner or remainderman as against tenant in dower, by curtesy or for life
Sections 1 and 2 of an act entitled "An act granting relief, in certain cases, against collusive judgments and wrongful alienation of lands," passed March 2, 1798 [Rev. 1877, p. 1407, s.s. 1, 2 (C. S. p. 1524, s.s. 1, 2) ] saved from repeal. [These sections save rights of certain tenants from effect of certain collusive judgments.]

L.1951 (1st SS), c.344.



Section 2A:60-2 - Appeal By Reversioner Or Remainderman From Judgment Against Tenant In Dower Or By Curtesy Or For Life; Restoration Of Estate Affected

2A:60-2. Appeal by reversioner or remainderman from judgment against tenant in dower or by curtesy or for life; restoration of estate affected
Section 12 of an act entitled "An act granting relief, in certain cases, against collusive judgments and wrongful alienations of lands" , passed March 2, 1798 [Rev. 1877, p. 1409, s. 12 (C. S. p. 1526, s. 12) ] saved from repeal. [This section permits certain persons to appeal from certain collusive judgments.]

L.1951 (1st SS), c.344.



Section 2A:61-1 - Advertisements Of Sales; Publication In Newspapers; Fees

2A:61-1. Advertisements of sales; publication in newspapers; fees
When any sheriff, coroner, master, executor, administrator, guardian, commissioner, auditor or other officer or person is authorized or required by any public statute or the direction of any court of competent jurisdiction in this State to make sales of real estate, he shall, unless otherwise specially directed or authorized by law, before making the sale, give notice of the time and place of the sale by public advertisement, signed by himself, and set up in the office of the sheriff of the county or counties where the real estate is located and at the premises to be sold, at least 3 weeks before the time appointed for the sale. The notice need not be set up at any other place. The notice of sale shall include either a diagram of the premises or a concise statement indicating the municipality, the tax lot and block and where appropriate, the street and street number, and the dimensions of the premises, as well as the number of feet to the nearest cross street. The notice of sale shall state that the diagram or concise description does not constitute a full legal description of the premises, and shall state where the full legal description can be found.

Such officer or person shall also cause the notice to be published 4 times, at least once a week, during 4 consecutive weeks, in two newspapers, to be by him designated,

(a) both printed and published in the county where the real estate to be sold is located, one of which shall be either a newspaper published at the county seat of the county or a newspaper published in the municipality in the county having the largest population according to the latest census, or

(b) one printed and published in the county and one circulating in the county, if only one daily newspaper is printed and published in the county, or

(c) one published at the county seat and one circulating in the county, if no daily newspaper is published in the county, or

(d) both circulating in the county, if no newspapers are printed and published in the county.

The first publication shall be at least 21 days prior and the last publication not more than 8 days prior to the time appointed for the sale of the real estate.

Whenever, in the opinion of any such officer or person, the ends of justice shall require it, or the sale being conducted by him will be benefited thereby, the notice of sale may be published in three newspapers instead of two as required by the second paragraph of this section, if there be that number printed and published in the county where the real estate to be sold is located.

The officer or person so advertising in the newspapers shall be entitled therefor, in addition to his other fees, to the sum of $1.50, except where it is otherwise specifically provided.

L.1951 (1st SS), c.344; amended by L.1953, c. 209, p. 1565, s. 1; L.1957, c. 198, p. 703, s. 1, eff. Dec. 18, 1957; L.1968, c. 42, s. 1, eff. May 14, 1968; L.1979, c. 364, s. 1.



Section 2A:61-2 - Publication In Foreign Language Newspaper

2A:61-2. Publication in foreign language newspaper
The officer or other person mentioned in section 2A:61-1 of this title having charge of any sale of real estate may, whenever the sale, in his opinion, will be promoted by publication in such a newspaper, in addition to the publications required by section 2A:61-1, select a newspaper printed in a foreign language, circulating in the neighborhood of the property to be sold. The same fees shall be allowed and paid for publication in a newspaper printed and published in a foreign language as in other cases.

L.1951 (1st SS), c.344.



Section 2A:61-3 - Judgment Or Order Founded Upon Equitable Cause Of Action; Public Or Private Sale

2A:61-3. Judgment or order founded upon equitable cause of action; public or private sale
When a sale of real estate is ordered by the superior court in any action, wherein the order or judgment under which such sale is ordered, is founded upon a cause of action of an equitable nature, except mortgage foreclosure sales, the officer or person authorized or directed to make the sale may, in his discretion, make the same at public or private sale and on such terms as he may deem to be most advantageous to the parties concerned therein. A private sale shall not be valid until it is confirmed by the court upon a report of the terms thereof by the officer or person making the sale.

L.1951 (1st SS), c.344



Section 2A:61-4 - Times And Places Of Sale; Announcement Of Description Of Real Estate To Be Sold

2A:61-4. Times and places of sale; announcement of description of real estate to be sold
Any officer or person mentioned in section 2A:61-1 of this title, making a sale of real estate governed by this chapter, shall, at the time and place appointed therefor, between the hours of 12 and 5 in the afternoon, if requested by any person interested in the sale of the real estate to be sold, read the description of the real estate to be sold by metes and bounds, or, in the absence of such a request, the officer or person making the sale shall announce the street and number, or streets and numbers, of the real estate to be sold, or the block and lot number or numbers by which such real estate is designated on the taxing maps of the municipality or municipalities in which the same is situate, if the same is not identified by a street and number or streets and numbers on such taxing maps, and where there is no street number or lot and block number, the officer or person making the sale may announce such description or designation as to him may be deemed sufficient, and sell such real estate at public vendue to the highest bidder.

L.1951 (1st SS), c.344.



Section 2A:61-5 - Adjournments Of Sales

2A:61-5. Adjournments of sales
Any officer or person mentioned in section 2A:61-1 of this title making a sale of real estate governed by this chapter may, subject only to such limitations or restrictions upon the exercise of such power as may be specially provided by law, adjourn the same from time to time.

L.1951 (1st SS), c.344.



Section 2A:61-6 - Publication Of Notices Of Adjournments; Fee

2A:61-6. Publication of notices of adjournments; fee
If a sale of real estate governed by this chapter is adjourned for more than 1 week, notice thereof shall be published once within 1 week after the date of the adjournment in the newspapers in which the original notice of the sale was published unless the original advertisement of the sale specifically reserved the right to adjourn the sale, in which case no further notice need be published. The adjournment notice need only consist of a statement of the parties to the cause and the time and place to which the sale is adjourned. In publishing any adjournment it shall not be necessary to continue the publication of the original advertisement of the sale.

L.1951 (1st SS), c.344.



Section 2A:61-7 - Lien Of Debts Of Ancestor, Sale Free From; Order Touching Disposition Of Proceeds

2A:61-7. Lien of debts of ancestor, sale free from; order touching disposition of proceeds
In all actions in the superior court, in the nature of a proceeding in equity, for the sale of real estate, the court may, when the personal estate of the ancestor from whom the real estate descended is insufficient to pay his just debts, direct such real estate to be sold free from the lien of such debts, and to make such order touching the disposition of the proceeds of the sale as may be necessary for the ascertainment and payment of such deficiency thereout before the distribution of the fund.

L.1951 (1st SS), c.344.



Section 2A:61-8 - Sales Confirmed Notwithstanding Defects Or Irregularities In Publication Of Advertisements

2A:61-8. Sales confirmed notwithstanding defects or irregularities in publication of advertisements
All sales of real estate made by virtue of any order or judgment of any court of record of this state may, notwithstanding any defect or irregularity in the publication of the advertisement of the sale, be confirmed by the court, if the officer making the sale certifies, under oath, that the sale was otherwise regular and that, in his judgment, the real estate was sold for a fair price, and the court is satisfied by the affidavit that the defect or irregularity in the publication was not injurious to the parties in interest.

L.1951 (1st SS), c.344.



Section 2A:61-9 - Affidavit Of Selling Officer Indorsed On Or Added To Conveyances

2A:61-9. Affidavit of selling officer indorsed on or added to conveyances
When a sheriff or other officer shall make a sale of real estate pursuant to a judgment, execution or order of any court, he shall make and sign an affidavit indorsed on or added to the conveyance of the real estate sold, to the following effect:

"I, A. B., sheriff, et cetera, do solemnly swear that the real estate described in this deed made to C. D., was sold by me by virtue of an execution (or as the case may be) as is therein recited, that the money ordered to be paid has not been paid, to my knowledge or belief, that the time and place of the sale of said real estate were duly advertised as required by law, and that the same was sold to a bona fide purchaser for the best price that could be obtained.

A. B., Sheriff.

Sworn before me, one of the, et cetera, on this day of , 19 A. D., and I having examined the deed above mentioned do approve the same and order it to be recorded as a good and sufficient conveyance of the real estate therein described."

The affidavit shall be taken before a judge of the superior court or an attorney-at-law of this state, for which taking the attorney before whom the affidavit is taken shall be entitled to a fee of $1.

If there has been a new sheriff elected and qualified, or where the sheriff may have been incapacitated by death, resignation or otherwise, after a sale made by the former or incapacitated sheriff, the affidavit required by this section may be made by such former or incapacitated sheriff or by the deputy of such former or incapacitated sheriff.

L.1951 (1st SS), c.344.



Section 2A:61-10 - Record Of Conveyance With Affidavit Indorsed Or Added; Effect

2A:61-10. Record of conveyance with affidavit indorsed or added; effect
Any conveyance mentioned in section 2A:61-9 of this title, with the affidavit required by said section 2A:61-9 indorsed thereon or added thereto, may, when approved by a judge of the superior court or an attorney-at-law of this state, be recorded as if duly acknowledged; and such conveyance or the record thereof, or a certified copy of such record, shall be evidence of a good and valid sale and conveyance of the real estate conveyed thereby, as if the same had been reported to and approved by the court in pursuance of whose judgment, execution or order the same was made.

L.1951 (1st SS), c.344.



Section 2A:61-11 - Defects Or Imperfections In Affidavits Of Selling Officer

2A:61-11. Defects or imperfections in affidavits of selling officer
All affidavits indorsed on or added to deeds as required by law by any sheriff, or other officer or person, shall, notwithstanding any errors or imperfections in such affidavits, be taken and held to be good and sufficient in law, but only if such deeds shall have been recorded for a period of at least 6 years.

L.1951 (1st SS), c.344.



Section 2A:61-12 - Effect Of Recitals In Conveyances By Selling Officer

2A:61-12. Effect of recitals in conveyances by selling officer
The conveyance of any real estate sold by a sheriff, or other officer or person, in pursuance of a decree, judgment, execution or order of a court, heretofore or hereafter made and duly acknowledged or approved, and the record thereof, or a certified copy of such record, shall be good and sufficient prima facie evidence of the truth of the recitals in such deed or conveyance contained.

L.1951 (1st SS), c.344.



Section 2A:61-13 - Conveyances By Public Or Municipal Authority; Collateral Attack

2A:61-13. Conveyances by public or municipal authority; collateral attack
The provisions of section 2A:61-12 of this title shall apply to all deeds, declarations of sale and conveyance, duly acknowledged or proved, heretofore or hereafter made by or under the authority of any public or municipal authority, authorized or empowered by any law of this state to make and execute or to direct the making and execution of any deed, declaration of sale or conveyance; and the proceedings upon which such deeds, declarations of sale and conveyances are founded shall not be subject to be questioned collaterally, but may be, at any time, reviewed by a proceeding in lieu of prerogative writ or other proper proceedings.

L.1951 (1st SS), c.344.



Section 2A:61-14 - Confirmatory Deeds On Loss Of Originals

2A:61-14. Confirmatory deeds on loss of originals
Whenever a deed or conveyance, given by an officer or other person mentioned in section 2A:61-1 of this title pursuant to a sale made by him, is lost before the recording thereof, the person entitled to the deed or conveyance may apply to the court under whose direction the sale was made and the deed or conveyance made and delivered for a confirmatory deed or conveyance. The court shall, upon being satisfied that the original deed or conveyance has been so lost, order the officer who made the same to make a confirmatory deed or conveyance to the grantee named in the lost deed or conveyance for the real estate sold. The confirmatory deed or conveyance shall recite the fact of the loss of the original deed or conveyance and the order for the confirmatory deed or conveyance and shall, in other respects, be in the same form as the original deed or conveyance, and shall be as good and valid and have the same force and effect as the original deed or conveyance.

L.1951 (1st SS), c.344.



Section 2A:61-15 - Fees For Confirmatory Deed

2A:61-15. Fees for confirmatory deed
The officer making the confirmatory deed or conveyance shall be entitled to the same fee therefor as he was entitled to for making the original deed or conveyance.

L.1951 (1st SS), c.344



Section 2A:61-16 - Relief To Bidder At Sale On Showing Defect In Title Or Lien Or Encumbrance On Property Sold

2A:61-16. Relief to bidder at sale on showing defect in title or lien or encumbrance on property sold
Any purchaser of real estate at any public sale, held by any officer or person mentioned in section 2A:61-1 of this title, except at sales under general execution and actual levy thereunder, or for unpaid taxes or municipal liens, shall be entitled to be relieved from his bid if, before delivery of the deed, he shall satisfy the court by whose authority such sale was made of the existence of any substantial defect in or cloud upon the title of the real estate sold, which would render such title unmarketable, or of the existence of any lien or encumbrance thereon, unless a reasonable description of the estate or interest to be sold, and of the defects in title and liens or encumbrances thereon, with the approximate amount of such liens and encumbrances, if any, be inserted in the notices and advertisements required by law, and in the conditions of sale; but, if the court shall direct any lien or encumbrance not described, and which is due and payable, to be paid out of the proceeds of sale, the purchaser shall not then be relieved by reason of such lien or encumbrance.

L.1951 (1st SS), c.344.



Section 2A:61-17 - Bona Fide Purchasers Protected After 7 Years

2A:61-17. Bona fide purchasers protected after 7 years
When a conveyance of any real estate sold by a sheriff, or other officer or other person mentioned in section 2A:61-1 of this title, pursuant to a judgment, execution or order of any court, shall hereafter be duly made and acknowledged, or approved as provided for in this chapter, or shall have been heretofore duly made and acknowledged more than 7 years before the same shall be offered in evidence, no evidence shall be received or be of any force or avail against any bona fide purchaser holding under such conveyance, or his heirs or assigns, that the execution had not been duly recorded before it was delivered to the sheriff, or that the sale of such real estate had not been duly advertised, or that the money recovered or ordered to be made by the judgment, or execution, had been paid before the sale, unless the payment or satisfaction of such judgment, or execution shall have been entered of record before such sale.

L.1951 (1st SS), c.344.



Section 2A:61-18 - Recorded Deeds By Sheriff Or Other Officer Valid Notwithstanding Defects In Writ; Record As Evidence

2A:61-18. Recorded deeds by sheriff or other officer valid notwithstanding defects in writ; record as evidence
Any deed or deeds of conveyance heretofore or hereafter made and delivered by any sheriff, former sheriff, or other officer of the court, of any real estate, which shall have stood unchallenged on record for a period of 1 year from the date of record thereof, shall be deemed a valid deed for the conveyance of the property therein described, notwithstanding any informality or imperfection in the writ pursuant to the terms of which such sale was made or variance between the date of said deed and the date of acknowledgment or proof of said deed, provided such sale shall have been duly confirmed by the court pursuant to whose writ such sale shall have been made.

Any such deed, or the record thereof, or a certified copy of such record, shall be admissible in evidence in all cases and in all courts of this state.

L.1951 (1st SS), c.344.



Section 2A:61-19 - Distribution Of Proceeds Of Sales Of Or Compensation For Real Estate Paid Into Court

2A:61-19. Distribution of proceeds of sales of or compensation for real estate paid into court
Whenever any real estate shall be sold or taken upon compensation, pursuant to any competent judicial authority, or any law of this state, and the proceeds of such sale or the compensation for such taking, shall be paid into any court of this state, pursuant to such authority or law, such court shall order and direct such payment or payments, in gross, to be made out of such proceeds, as compensation to such person or persons as shall be entitled to any vested, certain and absolute estate or interest, less than the fee simple, of, in, and to such real estate, or any part thereof, as such court shall deem a just and reasonable satisfaction for such estate or interest, and as the person so entitled shall consent, in writing, to accept in lieu thereof; but in case any such person shall fail to give such consent, before the making of the order for the distribution of such proceeds or compensation, then such court shall ascertain and determine what proportion of such proceeds or compensation will be just and reasonable to be reserved for the benefit of such person, and shall order the same to be put out at interest on sufficient security of real estate, or invested in legal securities or to be paid into court, under the direction and control of such court, for the benefit of such person.

L.1951 (1st SS), c.344.



Section 2A:61-20 - Payment Of Proceeds Of Sales Of Or For Real Estate Into Superior Court; Effect

2A:61-20. Payment of proceeds of sales of or for real estate into superior court; effect
Whenever any real estate has heretofore been or shall hereafter be sold or taken upon compensation pursuant to any competent judicial authority or any law of this state, and the proceeds of such sale or the compensation for such taking have been or shall be paid into any court of this state other than the superior court, pursuant to such authority or law, and it shall appear to the court wherein the same have been or shall be paid that the interests of any person or persons entitled thereto, or any part thereof, require or will be substantially promoted by the payment into the superior court of so much or such proportion of such proceeds or compensation as the court wherein such money is paid may determine belong to or should be reserved for the benefit of such person, it shall be lawful for such court to order the same paid into the superior court, to be thence disposed of as ordered and directed by the superior court.

Upon filing such order in the superior court and payment of such money thereunder, such person or persons shall, so far as relates to such property or money and its income, be considered a ward of the superior court.

L.1951 (1st SS), c.344.



Section 2A:61-21 - Surplus From Sale Of Real Estate Deposited In Court; Use To Pay Judgments

2A:61-21. Surplus from sale of real estate deposited in court; use to pay judgments
Whenever there shall be a surplus from the sale of real estate sold by virtue of any order or judgment, and such surplus shall be deposited in the court ordering the sale or in which the judgment was entered, and any person shall hold a judgment in any of the courts of this state against the owner of such real estate or any other person who shall be entitled to such surplus, or any part thereof, the court shall, upon affidavit filed by or in behalf of such judgment creditor, and notice given as required under the practice and procedure of the superior court, and upon proof made to the satisfaction of the court that the residence of the person entitled to such surplus is unknown and cannot be ascertained, order and direct such surplus to be applied upon such judgment, although such creditor was not made defendant in such action, in which case it shall not be necessary that the judgment creditor be admitted as a party defendant in such cause, but such affidavit shall be entitled in the action out of which such surplus was realized. The proof required by this section may be made by affidavit, or otherwise, as the court shall direct.

L.1951 (1st SS), c.344.



Section 2A:61A-1 - Definitions.

2A:61A-1 Definitions.

1.As used in this act:

a."Commission" means compensation accruing to a sales representative for payment by a principal, earned through the last day on which services were performed by the sales representative, the rate of which is expressed as a percentage of the dollar amount of orders or sales or as a specified amount per order or per sale.

b."Principal" means a person, including a person who does not have a permanent or fixed place of business in this State, who manufactures, produces, imports or distributes a product or offers a service; contracts with an independent sales company or other person to solicit orders for the product or service; and compensates those companies or other persons who solicit orders, in whole or in part, by commission.

c."Sales representative" means an independent sales company or other person, other than an employee, who contracts with a principal to solicit orders and who is compensated, in whole or in part, by commission but shall not include one who places orders or purchases exclusively for his own account for resale.

d."Day" means a calendar day including Saturdays, Sundays and legal holidays.

e."Termination" means the end of services performed by the sales representative for the principal by any means.

f.(Deleted by amendment, P.L.2007, c.289.)

L.1990, c.93, s.1; mended 2007, c.289, s.1.



Section 2A:61A-2 - Payment To Sales Representative After Termination Of Contract.

2A:61A-2 Payment to sales representative after termination of contract.

2.When a contract between a principal and a sales representative to solicit orders is terminated, the commissions and other compensation earned as a result of the representative relationship and unpaid shall become due and payable within 30 days of the date the contract is terminated or within 30 days of the date commissions are due, whichever is later.

A sales representative shall receive commissions on goods ordered up to and including the last day of the contract even if accepted by the principal, delivered, and paid for after the end of the agreement. The commissions shall become due and payable within 30 days after payment would have been due under the contract if the contract had not been terminated.

L.1990, c.93, s.2; amended 2007, c.289, s.2.



Section 2A:61A-3 - Liability To Sales Representative For Violation; Liability For Frivolous Court Action.

2A:61A-3 Liability to sales representative for violation; liability for frivolous court action.

3. a. A principal who violates or fails to comply with the provisions of section 2 of this act shall be liable to the sales representative for all amounts due the sales representative, exemplary damages in an amount of three times the amount of commissions owed to the sales representative and all attorney's fees actually and reasonably incurred by the sales representative in the action and court costs.

b.Where the court determines that an action brought by a sales representative against a principal pursuant to this section is frivolous, pursuant to P.L.1988, c.46 (C.2A:15-59.1), the sales representative shall be liable to the principal for attorney's fees actually and reasonably incurred by the principal in defending the action and court costs.

L.1990, c.93, s.3; amended 2007, c.289, s.3.



Section 2A:61A-4 - Payment As Of Postmark Date

2A:61A-4. Payment as of postmark date
The commissions and other compensation shall be paid at the usual place of payment unless the sales representative requests that the commissions and other compensation be sent through first class mail. If, in accordance with a request by the sales representative, the sales representative's commissions and other compensation are sent through the mail, the commissions and compensation shall be deemed to have been paid as of the date of their registered postmark.

L.1990,c.93,s.4.



Section 2A:61A-5 - Jurisdiction Over Nonresident Principals

2A:61A-5. Jurisdiction over nonresident principals
A principal who is not a resident of this State who contracts with a sales representative to solicit orders in this State is declared to be doing business in this State for purposes of the exercise of personal jurisdiction.

L.1990.c.93,s.5.



Section 2A:61A-6 - Waiving Provisions Of This Act Prohibited

2A:61A-6. Waiving provisions of this act prohibited
A provision in any contract between a sales representative and a principal purporting to waive any provision of this act, whether by express waiver or by a provision stipulating that the contract is subject to the laws of another state, shall be void.

L.1990,c.93,s.6.



Section 2A:61A-7 - Construction

2A:61A-7. Construction
Nothing in this act shall invalidate or restrict any other or additional right or remedy available to a sales representative or principal, or preclude a sales representative from seeking to recover in one action on all claims against a principal, or preclude a principal from seeking to recover in one action on all claims against a sales representative.

L.1990,c.93,s.7.



Section 2A:61A-8 - Inapplicability Of C.2a:61a-1 et Seq.

2A:61A-8 Inapplicability of C.2A:61A-1 et seq.

4.The provisions of P.L.1990, c.93 (C.2A:61A-1 et seq.) shall not apply to:

a.any real estate sales person licensed or regulated pursuant to chapter 15 of Title 45 of the Revised Statutes;

b.any person licensed or regulated pursuant to subtitle 3 of Title 17 of the Revised Statutes, Title 17B of the New Jersey Statutes or P.L.1973, c.337 (C.26:2J-1 et seq.); or

c.any person registered or regulated by the New Jersey Bureau of Securities pursuant to the "Uniform Securities Law (1997)," P.L.1967, c.93 (C.49:3-47 et seq.), or registered or regulated by the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, 15 U.S.C. s.77a et seq., the Securities Exchange Act of 1934, 15 U.S.C. s.78a et seq., the Investment Company Act of 1940, 15 U.S.C. s.80a-1 et seq., or the Investment Advisers Act of 1940, 15 U.S.C. s.80b-1 et seq.

L.2007, c.289, s.4.



Section 2A:61B-1 - Definitions; Accrual Of Actions; Proceedings.

2A:61B-1 Definitions; accrual of actions; proceedings.

1. a. As used in this act:

(1)"Sexual abuse" means an act of sexual contact or sexual penetration between a child under the age of 18 years and an adult. A parent, resource family parent, guardian or other person standing in loco parentis within the household who knowingly permits or acquiesces in sexual abuse by any other person also commits sexual abuse, except that it is an affirmative defense if the parent, resource family parent, guardian or other person standing in loco parentis was subjected to, or placed in, reasonable fear of physical or sexual abuse by the other person so as to undermine the person's ability to protect the child.

(2)"Sexual contact" means an intentional touching by the victim or actor, either directly or through clothing, of the victim's or actor's intimate parts for the purpose of sexually arousing or sexually gratifying the actor. Sexual contact of the adult with himself must be in view of the victim whom the adult knows to be present.

(3)"Sexual penetration" means vaginal intercourse, cunnilingus, fellatio or anal intercourse between persons or insertion of the hand, finger or object into the anus or vagina either by the adult or upon the adult's instruction.

(4)"Intimate parts" means the following body parts: sexual organs, genital area, anal area, inner thigh, groin, buttock or breast of a person.

(5)"Injury or illness" includes psychological injury or illness, whether or not accompanied by physical injury or illness.

b.In any civil action for injury or illness based on sexual abuse, the cause of action shall accrue at the time of reasonable discovery of the injury and its causal relationship to the act of sexual abuse. Any such action shall be brought within two years after reasonable discovery.

c.Nothing in this act is intended to preclude the court from finding that the statute of limitations was tolled in a case because of the plaintiff's mental state, duress by the defendant, or any other equitable grounds. Such a finding shall be made after a plenary hearing. At the plenary hearing the court shall hear all credible evidence and the Rules of Evidence shall not apply, except for Rule 403 or a valid claim of privilege. The court may order an independent psychiatric evaluation of the plaintiff in order to assist in the determination as to whether the statute of limitations was tolled.

d. (1) Evidence of the victim's previous sexual conduct shall not be admitted nor reference made to it in the presence of a jury except as provided in this subsection. When the defendant seeks to admit such evidence for any purpose, the defendant must apply for an order of the court before the trial or preliminary hearing, except that the court may allow the motion to be made during trial if the court determines that the evidence is newly discovered and could not have been obtained earlier through the exercise of due diligence. After the application is made, the court shall conduct a hearing in camera to determine the admissibility of the evidence. If the court finds that evidence offered by the defendant regarding the sexual conduct of the victim is relevant and that the probative value of the evidence offered is not outweighed by its collateral nature or by the probability that its admission will create undue prejudice, confusion of the issues, or unwarranted invasion of the privacy of the victim, the court shall enter an order setting forth with specificity what evidence may be introduced and the nature of the questions which shall be permitted, and the reasons why the court finds that such evidence satisfies the standards contained in this section. The defendant may then offer evidence under the order of the court.

(2)In the absence of clear and convincing proof to the contrary, evidence of the victim's sexual conduct occurring more than one year before the date of the offense charged is presumed to be inadmissible under this section.

(3)Evidence of the victim's previous sexual conduct shall not be considered relevant unless it is material to proving that the source of semen, pregnancy or disease is a person other than the defendant. For the purposes of this subsection, "sexual conduct" shall mean any conduct or behavior relating to sexual activities of the victim, including but not limited to previous or subsequent experience of sexual penetration or sexual contact, use of contraceptives, living arrangement and life style.

e. (1) The court may, on motion and after conducting a hearing in camera, order the taking of the testimony of a victim on closed circuit television at the trial, out of the view of the jury, defendant, or spectators upon making findings as provided in paragraph (2) of this subsection.

(2)An order under this section may be made only if the court finds that the victim is 16 years of age or younger and that there is a substantial likelihood that the victim would suffer severe emotional or mental distress if required to testify in open court. The order shall be specific as to whether the victim will testify outside the presence of spectators, the defendant, the jury, or all of them and shall be based on specific findings relating to the impact of the presence of each.

(3)A motion seeking closed circuit testimony under paragraph (1) of this subsection may be filed by:

(a)The victim or the victim's attorney, parent or legal guardian;

(b)The defendant or the defendant's counsel; or

(c)The trial judge on the judge's own motion.

(4)The defendant's counsel shall be present at the taking of testimony in camera. If the defendant is not present, he and his attorney shall be able to confer privately with each other during the testimony by a separate audio system.

(5)If testimony is taken on closed circuit television pursuant to the provisions of this act, a stenographic recording of that testimony shall also be required. A typewritten transcript of that testimony shall be included in the record on appeal. The closed circuit testimony itself shall not constitute part of the record on appeal except on motion for good cause shown.

f. (1) The name, address, and identity of a victim or a defendant shall not appear on the complaint or any other public record as defined in P.L.1963, c.73 (C.47:1A-1 et seq.). In their place initials or a fictitious name shall appear.

(2)Any report, statement, photograph, court document, complaint or any other public record which states the name, address and identity of a victim shall be confidential and unavailable to the public.

(3)The information described in this subsection shall remain confidential and unavailable to the public unless the victim consents to the disclosure or if the court, after a hearing, determines that good cause exists for the disclosure. The hearing shall be held after notice has been made to the victim and to the defendant and the defendant's counsel.

(4)Nothing contained herein shall prohibit the court from imposing further restrictions with regard to the disclosure of the name, address, and identity of the victim when it deems it necessary to prevent trauma or stigma to the victim.

g.In accordance with R.5:3-2 of the Rules Governing the Courts of the State of New Jersey, the court may, on its own or a party's motion, direct that any proceeding or portion of a proceeding involving a victim sixteen years of age or younger be conducted in camera.

h.A plaintiff who prevails in a civil action pursuant to this act shall be awarded damages in the amount of $10,000, plus reasonable attorney's fees, or actual damages, whichever is greater. Actual damages shall consist of compensatory and punitive damages and costs of suit, including reasonable attorney's fees. Compensatory damages may include, but are not limited to, damages for pain and suffering, medical expenses, emotional trauma, diminished childhood, diminished enjoyment of life, costs of counseling, and lost wages.

L.1992, c.109; amended 1999, c.393; 2004, c.130, s.10.



Section 2A:61C-1 - Shoplifting, Retail Thefts, Civil Action; Provided.

2A:61C-1 Shoplifting, retail thefts, civil action; provided.

1. a. A person who commits the offense of shoplifting as defined in N.J.S.2C:20-11 or a person who commits the offense of theft as defined in Chapter 20 of Title 2C of the New Jersey Statutes by stealing food or drink from an eating establishment shall be liable for any criminal penalties imposed by law and shall be liable to the merchant in a civil action in an amount equal to the following:

(1)The value of the merchandise as damages, not to exceed $500, if the merchandise cannot be restored to the merchant in its original condition;

(2)Additional damages, if any, arising from the incident, not to include any loss of time or wages incurred by the merchant in connection with the apprehension of the defendant; and

(3)A civil penalty payable to the merchant in an amount of up to $150.

b.A parent, guardian or other person having legal custody of a minor who commits the offense of shoplifting or the offense of theft of food or drink from an eating establishment shall be liable to the merchant for the damages specified in subsection a. of this section. This subsection shall not apply to a parent whose parental custody and control of such minor has been removed by court order, decree, judgment, military service, or marriage of such infant, or to a resource family parent of such minor.

c.If a merchant institutes a civil action pursuant to the provisions of this section, the prevailing party in that action shall be entitled to an award of reasonable attorney's fees and reasonable court costs.

d.Limitations on civil action:

(1)Before a civil action may be commenced, the merchant shall send a notice to the defendant's last known address giving the defendant 20 days to respond. It is not a condition precedent to maintaining an action under this act that the defendant has been convicted of shoplifting or theft.

(2)No civil action under this act may be maintained if the defendant has paid the merchant a penalty equal to the retail value of the merchandise where the merchandise was not recovered in its original condition, plus a sum of up to $150.

(3)The provisions of this act do not apply in any case where the value of the merchandise exceeds $500.

e.If the person to whom a written demand is made complies with such demand within 20 days following the receipt of the demand, that person shall be given a written release from further civil liability with respect to the specific act of shoplifting or theft.

L.1993, c.214; amended 2004, c.130, s.11.



Section 2A:62-1 - By Person In Peaceable Possession

2A:62-1. By person in peaceable possession
Any person in the peaceable possession of lands in this state and claiming ownership thereof, may, when his title thereto, or any part thereof, is denied or disputed, or any other person claims or is claimed to own the same, or any part thereof or interest therein, or to hold a lien or encumbrance thereon, and when no action is pending to enforce or test the validity of such title, claim or encumbrance, maintain an action in the superior court to settle the title to such lands and to clear up all doubts and disputes concerning the same.

L.1951 (1st SS), c.344.



Section 2A:62-2 - Presumption Of Peaceable Possession

2A:62-2. Presumption of peaceable possession
If the lands are not, by reason of their extent or because they are wild, wood, waste, uninclosed or unimproved, in the actual peaceable possession of the owner or person claiming ownership, the owner or person claiming ownership in fee under a deed or other instrument, duly recorded in this state, who has paid taxes thereon and to whom or to whose grantors the taxes thereon have been assessed for 5 consecutive years immediately prior to the commencement of the action authorized by section 2A:62-1 of this title, shall, if no other person is in actual possession thereof, be presumed to be in peaceable possession thereof, and shall have all the rights and benefits of and be subject to all the provisions of this article and articles 2 and 4 of this chapter.

L.1951 (1st SS), c.344.



Section 2A:62-3 - By Grantor Of Mapped And Sold Lots

2A:62-3. By grantor of mapped and sold lots
If any person, while in peaceable possession of lands and claiming ownership thereof, has made and filed or makes and files a map thereof according to law, dividing such lands into lots and laying out and dedicating streets upon such lands and has sold and conveyed or sells and conveys any of the lots designated on the map, he may, for the purpose of avoiding a multiplicity of actions, in his own name and notwithstanding any sale and conveyance made by him, maintain the action authorized by section 2A:62-1 of this title, which shall not be dismissed because the plaintiff has sold and conveyed any of the lots before the action is instituted. For the purposes of such action the title and possession of his grantees shall be the title and possession of the plaintiff.

L.1951 (1st SS), c.344.



Section 2A:62-4 - Jury Trial; Issues; Place Of Trial

2A:62-4. Jury trial; issues; place of trial
Upon the application of either party, a jury trial shall be directed to try the validity of a claim made to the affected lands, or to settle the facts, or any specified portion of the facts upon which the same depends. The trial may be held in and before a jury of a county other than that in which the lands involved are situate, whenever it is so ordered by the order directing such trial or by any other order made by the court in the cause.

L.1951 (1st SS), c.344.



Section 2A:62-5 - Determination Of Claims By Court

2A:62-5. Determination of claims by court
When no jury trial is requested pursuant to section 2A:62-4 of this title, or as to the facts for which the same is not requested, the court shall proceed to inquire into and determine such claims, interest and estate.

L.1951 (1st SS), c.344.



Section 2A:62-6 - Scope Of Adjudication By Court

2A:62-6. Scope of adjudication by court
The court shall, upon the verdict of the jury taken pursuant to section 2A:62-4 of this title, or upon its own inquiry and determination as provided by section 2A:62-5 of this title, finally settle and adjudge whether a defendant to the suit has an estate, interest or right in or lien or encumbrance upon the affected lands, or any part thereof, and what the same is and in or upon what part of the affected lands it exists.

L.1951 (1st SS), c.344.



Section 2A:62-7 - Effect Of Final Adjudication

2A:62-7. Effect of final adjudication
The final determination and judgment shall fix and settle the rights of the parties in the affected land and shall, except as provided by sections 2A:62-8 to 2A:62-10 of this title, be binding and conclusive upon all the parties to the action.

L.1951 (1st SS), c.344.



Section 2A:62-8 - Persons Under Disability; Relief From Judgment.

2A:62-8 Persons under disability; relief from judgment.

2A:62-8. If a defendant was, either at the time of the entry of a default against the defendant or at the time of the entry of the judgment, a minor or an incapacitated person, the defendant, or the defendant's heirs, may, unless the defendant was represented in the action by a guardian or a guardian ad litem, at any time within two years after the termination of the defendant's disability, appear in the action and apply for relief from the judgment.

amended 2013, c.103, s.8.



Section 2A:62-9 - Opening Judgment On Application For Relief

2A:62-9. Opening judgment on application for relief
Upon an application for relief from the judgment as provided by section 2A:62-8 of this title the judgment shall be opened as to the applicant, and the cause may then proceed as if no judgment had been made against him.

L.1951 (1st SS), c.344.



Section 2A:62-10 - Effect Of Opening Or Vacating Judgment.

2A:62-10 Effect of opening or vacating judgment.

2A:62-10. If the title to the lands which is the subject of the judgment sought to be opened pursuant to N.J.S.2A:62-8 and N.J.S.2A:62-9, has, by the judgment or in consequence thereof, been conveyed to a purchaser for value or mortgaged to a mortgagee for value, the title shall not be affected by either the opening or vacation of the judgment. The vacation of the judgment shall operate only against the plaintiff named in the judgment, the plaintiff's heirs, executors, and administrators, to compel compensation to the minor, or incapacitated person to the extent of the value of the plaintiff's interest in the affected real property at the time the property was so conveyed or mortgaged.

amended 2013, c.103, s.9.



Section 2A:62-11 - By Person In Peaceable Possession; Action In The Superior Court

2A:62-11. By person in peaceable possession; action in the superior court
Any person in the peaceable possession of lands in this state, and claiming ownership thereof, may, if it is alleged or claimed or it is reputed that his title is defective, in that some other person may, at some time, claim to own the same or a part thereof, or some interest therein, or to hold a lien or encumbrance thereon, and the person so in possession is unable to ascertain the name or identity of such other person from a search of the title of such lands, extending back 60 years from the time of the commencement of the suit herein authorized, maintain an action, in the superior court, to settle the title to such lands and clear up all doubts concerning the same.

L.1951 (1st SS), c.344.



Section 2A:62-12 - Sections 2a:62-1 To 2a:62-10 Applicable

2A:62-12. Sections 2A:62-1 to 2A:62-10 applicable
The provisions of article 1 of this chapter (s. 2A:62-1 et seq.) shall so far as the same are consistent with the provisions of this article, extend to all cases in which the provisions of this article authorize an action to settle the title to lands in this state and clear up all doubts concerning the same.

L.1951 (1st SS), c.344.



Section 2A:62-13 - Persons Not Bound By Judgment

2A:62-13. Persons not bound by judgment
No judgment entered pursuant to the provisions of this article shall affect the right of any other person claiming to own the lands involved, or a part thereof, or interest therein, or holding a lien or encumbrance thereon, whose title, claim or encumbrance would be disclosed by a search of the title of such lands for a period of 60 years immediately prior to the commencement of the action, who is not made a party defendant.

L.1951 (1st SS), c.344.



Section 2A:62-14 - Persons Not Bound By Judgments And Orders

2A:62-14. Persons not bound by judgments and orders
All orders made and judgments entered in an action authorized by section 2A:62-11 of this title shall be binding upon all persons included in the classification "unknown claimants" and their heirs, devisees and personal representatives, and their or any of their successors in right, title and interest. The classification "unknown claimants" shall include all persons who may, as alleged or claimed or reputed in the complaint filed in a suit authorized by section 2A:62-11 of this title, at some time claim to own the affected lands, or a part thereof, or an interest therein or to hold a lien or encumbrance thereon, whose title, claim, lien or encumbrance cannot be ascertained by a search of the title of such lands for a period of sixty years immediately prior to the commencement of suit.

L.1951 (1st SS), c.344; amended by L.1952, c. 203, p. 714, s. 1.



Section 2A:62-15 - Construction Of Article

2A:62-15. Construction of article
This article shall be liberally construed to effect its purpose, which is to create a procedure by which it may be established that certain named persons have a marketable title to all of the estate in fee simple of lands defined by a judgment entered in such an action, so that there shall be no occasion for lands in this state being kept out of the market because of uncertainty as to who the owner of every interest therein may be.

L.1951 (1st SS), c.344.



Section 2A:62-16 - Sections 2a:62-1 To 2a:62-10 Not Affected

2A:62-16. Sections 2A:62-1 to 2A:62-10 not affected
This article shall not, by implication or otherwise, be construed to affect any of the provisions of article 1 of this chapter (s. 2A:62-1 et seq.).

L.1951 (1st SS), c.344.



Section 2A:62-17 - Persons Entitled To Maintain Action

2A:62-17. Persons entitled to maintain action
When a person claims to be entitled to a vested estate in remainder in lands in this state or to a remainder interest in personalty and his title thereto, or any part thereof, is denied or disputed, or another person claims or is claimed to own the same, or any part thereof or interest therein, or to hold a lien or encumbrance thereon, and no action to which he is a party is pending to enforce or test the validity of any alleged title, interest, claim, lien, or encumbrance, the person claiming to be entitled to the estate or in interest may maintain an action in the superior court to settle the title to the estate or interest and to clear up all doubts and disputes concerning the same.

L.1951 (1st SS), c.344.



Section 2A:62-18 - Jury Trial; Issues; Adjudication By Court

2A:62-18. Jury trial; issues; adjudication by court
Upon the application of either party, a jury trial shall be directed to try the validity of the claims made to the estate or interest, or to settle the facts, or any specified portion of the facts upon which the same depends.

When such jury trial is not requested, or as to the facts for which the same is not requested, the court shall proceed to inquire into and determine such claims, interest and estate, and shall, upon the verdict, or upon such inquiry and determination, finally settle and adjudge whether the defendant has any estate, interest or right in or encumbrance upon said estate in remainder in said lands or remainder interest in said personalty, or any part thereof, and what the same is and in or upon what part of said lands or personalty the same exists.

L.1951 (1st SS), c.344.



Section 2A:62-19 - Judgment; Conclusiveness; Opening Judgment As To Persons Under Disability.

2A:62-19 Judgment; conclusiveness; opening judgment as to persons under disability.

2A:62-19. The final determination and judgment in an action authorized by N.J.S.2A:62-17 shall fix and settle the rights of all the parties in the estate in remainder in the lands or in the remainder interest in the personalty, and shall be binding and conclusive on all the parties to the action; but if any defendant to the suit is either at the time of the entry of a default or of judgment against the defendant, a minor or an incapacitated person, the defendant, the defendant's heirs or assigns may, unless the defendant was represented in the action by a guardian or a guardian ad litem, at any time within two years after the termination of the disability, appear in the action and apply for relief from the judgment.

amended 2013, c.103, s.10.



Section 2A:62-20 - Persons Entitled To Maintain Action

2A:62-20. Persons entitled to maintain action
A person in the peaceable possession of lands in this state, claiming ownership thereof in fee simple under a deed therefor, or by or under descent or devise from the grantee thereof, which deed contains no covenants, conditions or agreements for the forfeiture and payment of money or penalties on breach thereof, or restrictions therein, may, when it is claimed or asserted by anyone that such lands are subject to covenants, conditions or agreements for the forfeiture and payment of money or penalties on breach thereof, or restrictions, contained in earlier deeds in the chain of title, and no action is pending to enforce or test the existence or validity of such covenants, conditions, agreements or restrictions, maintain an action in the superior court to settle the existence and validity thereof, and to clear up all doubts and disputes concerning the same.

L.1951 (1st SS), c.344.



Section 2A:62-21 - Jury Trial; Adjudication By Court

2A:62-21. Jury trial; adjudication by court
Upon the application of either party, a jury trial shall be directed to try the validity of any claim specified in section 2A:62-20 of this title, or any specified portion of the facts upon which the same depends.

When such jury trial is not requested, or as to the facts for which the same is not requested, the court shall proceed to inquire into and determine the validity and existence of the covenants, conditions, agreements and restrictions, and shall, upon the verdict, or upon such inquiry and determination, finally settle and adjudge whether the defendant has any right, title or interest in, under and to such covenants, conditions, agreements and restrictions, and determine the validity and existence thereof.

L.1951 (1st SS), c.344.



Section 2A:62-22 - Effect Of Final Adjudication

2A:62-22. Effect of final adjudication
The final determination and judgment of the court in an action brought pursuant to section 2A:62-20 of this title shall fix and settle the rights of the parties with respect to the existence and validity of the covenants, conditions, agreements or restrictions in dispute, which shall be binding and conclusive upon all the parties to the action.

L.1951 (1st SS), c.344.



Section 2A:62-23 - Action By Attorney General

2A:62-23. Action by attorney general
When a grant or conveyance in fee of riparian lands or lands under water, or both, has been or shall be made by the state, the riparian commission, the board of commerce and navigation, the division of navigation, in the department of conservation or the division of planning and development in the department of conservation and economic development to any person, who, or whose lessee or grantee under an unexpired lease or an estate for years not terminated is in possession of the lands, or any part thereof, and the state denies the validity of the grant or conveyance of the fee and desires to contest it, the attorney general may maintain an action in the superior court on behalf of the state to determine and settle the title to the affected lands and to clear up all doubts concerning the same.

L.1951 (1st SS), c.344.



Section 2A:62-24 - Jury Trial; Adjudication By Court

2A:62-24. Jury trial; adjudication by court
Upon application of either party, a jury trial shall be directed to try the validity of any claim to the affected lands mentioned in section 2A:62-23 of this title, or to settle the facts or any specified portion of the facts upon which the same depends.

When such jury trial is not required, or as to the facts for which the same is not requested, the court shall proceed to inquire into and determine such claims, interests or estates; and shall, upon the verdict, or upon such inquiry and determination, finally settle and adjudge whether such defendant has any estate, or right in such lands, or any part thereof, by virtue of such grant or conveyance in fee, and what such interest, estate or right is, and upon what part of such lands the same exists.

L.1951 (1st SS), c.344.



Section 2A:62-25 - Effect Of Final Adjudication

2A:62-25. Effect of final adjudication
The final determination and judgment of the court in an action authorized by section 2A:62-23 of this title shall fix and settle the rights of the parties in the affected lands, which shall be binding upon all the parties to the action.

L.1951 (1st SS), c.344.



Section 2A:62-26 - Tender Or Payment Into Court Not Required; Terms Upon Which Grant Or Conveyance Set Aside

2A:62-26. Tender or payment into court not required; terms upon which grant or conveyance set aside
The attorney general need not, on behalf of the state, make or offer to make any tender or payment into court, either on or before filing the complaint. If the judgment of the court is in favor of the state, the court shall determine upon what equitable terms the grant or conveyance in fee shall be set aside and declared of no effect.

L.1951 (1st SS), c.344.



Section 2A:62A-1 - Civil Immunity For Emergency Care

2A:62A-1. Civil immunity for emergency care
Any individual, including a person licensed to practice any method of treatment of human ailments, disease, pain, injury, deformity, mental or physical condition, or licensed to render services ancillary thereto, or any person who is a volunteer member of a duly incorporated first aid and emergency or volunteer ambulance or rescue squad association, who in good faith renders emergency care at the scene of an accident or emergency to the victim or victims thereof, or while transporting the victim or victims thereof to a hospital or other facility where treatment or care is to be rendered, shall not be liable for any civil damages as a result of any acts or omissions by such person in rendering the emergency care.

L. 1963, c. 140, s. 1; amended by L.1968, c.254, s.1; L. 1987, c. 296, s. 1.



Section 2A:62A-1.1 - Immunity From Civil Damages For Certain Law Enforcement Officers At Accident Scenes

2A:62A-1.1.Immunity from civil damages for certain law enforcement officers at accident scenes

5. A municipal, county or State law enforcement officer is not liable for any civil damages as a result of any acts or omissions undertaken in good faith in rendering care at the scene of an accident or emergency to any victim thereof, or in transporting any such victim to a hospital or other facility where treatment or care is to be rendered; provided, however, that nothing in this section shall exonerate a law enforcement officer for gross negligence.

L.1996,c.115,s.5.



Section 2A:62A-1.2 - Immunity From Civil Damages For Firefighters At Accident Scenes.

2A:62A-1.2 Immunity from civil damages for firefighters at accident scenes.

1. A municipal, county or State firefighter, whether volunteer or paid, shall not be liable for any civil damages as a result of any acts or omissions undertaken in good faith in rendering care at the scene of an accident or emergency to any victim thereof, or in transporting any such victim to a hospital or other facility where treatment or care is to be rendered; provided, however, that nothing in this section shall exonerate a firefighter for gross negligence.

L.1998, c.101, s.1.



Section 2A:62A-1.3 - Immunity From Civil Liability For Certain Health Care Professionals, Certain Situations.

2A:62A-1.3 Immunity from civil liability for certain health care professionals, certain situations.

10. a. If an individual's actual health care facility duty, including on-call duty, does not require a response to a patient emergency situation, a health care professional who, in good faith, responds to a life-threatening emergency or responds to a request for emergency assistance in a life-threatening emergency within a hospital or other health care facility, is not liable for civil damages as a result of an act or omission in the rendering of emergency care. The immunity granted pursuant to this section shall not apply to acts or omissions constituting gross negligence, recklessness, or willful misconduct.

b.The provisions of subsection a. of this section shall not apply to a health care professional if a provider-patient relationship existed before the emergency, or if consideration in any form is provided to the health care professional for the service rendered.

c.The provisions of subsection a. of this section do not diminish a general hospital's responsibility to comply with all Department of Health licensure requirements concerning medical staff availability at the hospital.

d.A health care professional shall not be liable for civil damages for injury or death caused in an emergency situation occurring in the health care professional's private practice or in a health care facility on account of a failure to inform a patient of the possible consequences of a medical procedure when the failure to inform is caused by any of the following:

(1)the patient was unconscious;

(2)the medical procedure was undertaken without the consent of the patient because the health care professional reasonably believed that the medical procedure should be undertaken immediately and that there was insufficient time to fully inform the patient; or

(3)the medical procedure was performed on a person legally incapable of giving informed consent, and the health care professional reasonably believed that the medical procedure should be undertaken immediately and that there was insufficient time to obtain the informed consent of the person authorized to give such consent for the patient.

The provisions of this subsection shall apply only to actions for damages for an injury or death arising as a result of a health care professional's failure to inform, and not to actions for damages arising as a result of a health care professional's negligence in rendering or failing to render treatment.

e.As used in this section:

(1)"Health care professional" means a physician, dentist, nurse, or other health care professional whose professional practice is regulated pursuant to Title 45 of the Revised Statutes and an emergency medical technician or mobile intensive care paramedic certified by the Commissioner of Health pursuant to Title 26 of the Revised Statutes; and

(2)"Health care facility" means a health care facility licensed by the Department of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) and a psychiatric hospital operated by the Department of Human Services and listed in R.S.30:1-7.

L.2004, c.17, s.10; amended 2012, c.17, s.1.



Section 2A:62A-2 - Short Title

2A:62A-2. Short title
This act shall be known and may be cited as the "Good Samaritan Act."

L.1963, c. 140, s. 2.



Section 2A:62A-3 - Treatment By Medical Personnel For Dependency Upon Or Illegal Use Of Controlled Dangerous Substances Or Use Of Intoxicating Vapor Releasing Chemical; Immunity From Liability

2A:62A-3. Treatment by medical personnel for dependency upon or illegal use of controlled dangerous substances or use of intoxicating vapor releasing chemical; immunity from liability
Any fully licensed doctor of medicine or doctor of osteopathy, or registered nurse, and any resident or intern on the staff of a hospital, whether or not fully licensed, who in good faith treats or renders care to a person in an attempt to cure such person's dependency upon controlled dangerous substances as defined in P.L.1970, chapter 226, section 2 (C. 24:24-2) or to curtail such person's illegal use of controlled dangerous substances, or any chemical or chemical compound which releases vapor or fumes causing a condition of intoxication, inebriation, excitement, stupefication, or dulling of the brain or nervous system, including but not limited to glue containing a solvent having the property of releasing toxic vapors or fumes, as defined in P.L.1965 chapter 41, section 1 (C. 2A:170-25.9) shall not be liable for any civil damages as a result of any of his acts or omissions in rendering such care, provided the skill and care given is that ordinarily required and exercised by others in the profession. The grant of immunity provided for herein shall also extend to the administrative personnel including all members of the medical staff and board of directors of hospitals and clinics treating such persons.

L.1971, c. 414, s. 1, eff. Jan. 20, 1972.



Section 2A:62A-4 - School Personnel Not Liable For Civil Damages Under Certain Circumstances

2A:62A-4. School personnel not liable for civil damages under certain circumstances
2. Any teacher, guidance counselor, psychologist, registered nurse or other educational or noneducational personnel employed by or in any of the public or private schools of this State who in good faith reports a person to the principal or his designee or to the medical inspector or school physician or school nurse in an attempt to help such person cure his dependency upon or illegal use of controlled dangerous substances as defined in P.L.1970, chapter 226, section 2 (C.24:21-2), or such chemical or chemical compound as defined in P.L.1965, chapter 41, section 1 (C.2A:170-25.9), shall not be liable in civil damages as a result of making any such report.

L.1971,c.414,s.2; amended 1992,c.158,s.3.



Section 2A:62A-5 - Persons Providing Assistance In A Liquefied Petroleum Gas Or Liquefied Natural Gas Accident Or Emergency; Immunity From Liability

2A:62A-5. Persons providing assistance in a liquefied petroleum gas or liquefied natural gas accident or emergency; immunity from liability
Notwithstanding any provisions of law to the contrary, no person who provides assistance, free of charge except for reimbursement of expenses, upon request of any police agency, fire company, first aid, rescue or emergency squad or other agency or unit of government in the event of an accident or other emergency situation involving the use, handling, transportation, transmission or storage of liquefied petroleum gas or liquefied natural gas shall be liable in any civil action for damages as a result of his acts of commission or omission arising out of and in the course of his rendering assistance in good faith. Nothing herein shall be deemed to grant immunity to any person causing such accidents or emergency situations or any damage resulting therefrom in the course of his business activities or to persons who by a willful, wanton or grossly negligent act of commission or omission cause damage in responding to such accidents and emergency situations.

As used in this act, "person" means an individual, firm or corporation with knowledge and training in the storage, handling, transportation, operation and utilization of liquefied petroleum gas or liquefied natural gas.

L.1983, c. 57, s. 1, eff. Feb. 7, 1983.



Section 2A:62A-6 - Athletic Officials' Immunity

2A:62A-6. Athletic officials' immunity
a. Notwithstanding any provisions of law to the contrary, no person who provides services or assistance free of charge, except for reimbursement of expenses, as an athletic coach, manager, or official, other than a sports official accredited by a voluntary association as provided by P.L.1979, c.172 (C.18A:11-3) and exempted from liability pursuant to P.L.1987, c.239 (C.2A:62A-6.1), for a sports team which is organized or performing pursuant to a nonprofit or similar charter or which is a member team in a league organized by or affiliated with a county or municipal recreation department, shall be liable in any civil action for damages to a player, participant or spectator as a result of his acts of commission or omission arising out of and in the course of his rendering that service or assistance.

b. The provisions of subsection a. of this section shall apply not only to organized sports competitions, but shall also apply to practice and instruction in that sport.

c. (1) Nothing in this section shall be deemed to grant immunity to any person causing damage by his willful, wanton, or grossly negligent act of commission or omission, nor to any coach, manager, or official who has not participated in a safety orientation and training skills program which program shall include but not be limited to injury prevention and first aid procedures and general coaching concepts.

(2) A coach, manager, or official shall be deemed to have satisfied the requirements of this subsection if the safety orientation and skills training program attended by the person has met the minimum standards established by the Governor's Council on Physical Fitness and Sports in consultation with the Bureau of Recreation within the Department of Community Affairs, in accordance with rules and regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d. Nothing in this section shall be deemed to grant immunity to any person causing damage as the result of his negligent operation of a motor vehicle.



e. Nothing in this section shall be deemed to grant immunity to any person for any damage caused by that person permitting a sports competition or practice to be conducted without supervision.



f. Nothing in this act shall apply to an athletic coach, manager, or official who provides services or assistance as part of a public or private educational institution's athletic program.



L.1986,c.13,s.1; 1988,c.87,s.1.



Section 2A:62A-6.1 - Exemption From Liability

2A:62A-6.1. Exemption from liability
Notwithstanding any provisions of law to the contrary, a person who is accredited as a sports official by a voluntary association as provided by P.L. 1979, c. 172 (C. 18A:11-3) and who serves that association, a conference under the jurisdiction of the association, or a public entity as defined in Title 59 of the New Jersey Statutes in the capacity of a sports official, whether or not compensated for his services, shall not be liable in any action for damages as a result of his acts of commission or omission arising out of and in the course of his rendering the services. Nothing in this act shall be deemed to grant immunity to any person causing damage by his willful, wanton, or grossly negligent act of commission or omission, nor to any person causing damage as the result of his negligent operation of a motor vehicle.

L. 1987, c. 239, s. 1.



Section 2A:62A-6.2 - Sponsors Of Sports Teams

2A:62A-6.2. Sponsors of sports teams
Notwithstanding any provisions of law to the contrary, no person who provides goods, services, or other assistance as the sponsor of a sports team which is organized or performing pursuant to a nonprofit or similar charter, or which is a member team in a league organized by or affiliated with a county or municipal recreation department, shall be liable in any civil action for damages to a player or participant as a result of his acts of commission or omission arising out of and in the course of his rendering those goods or services or that assistance.

The provisions of this section shall apply not only to organized sports competitions, but shall also apply to practice and instruction in that sport.

Nothing in this section shall be deemed to grant immunity to any person causing damage by his willful, wanton, or grossly negligent act of commission or omission, nor to any person causing damage as the result of his negligent operation of a motor vehicle.

L. 1988, c. 87, s. 3.



Section 2A:62A-7 - Third Party Immunity

2A:62A-7. Third party immunity
a. Notwithstanding the provisions of any other law to the contrary, no individual, partnership, corporation, association, or other entity shall be liable for civil damages as a result of acts taken or omitted in anticipation of, in preparation for, or in the course of rendering care, assistance, or advice with respect to an incident creating a danger to persons, property, or the environment as a result of an imminent, potential, or actual hazardous discharge. This limitation on potential liability shall not be construed to cover the action of the person responsible for the hazardous discharge, but is applicable only to third parties rendering assistance to mitigate the effects of a hazardous discharge.

b. For the purposes of this act, hazardous discharge means a discharge of a hazardous substance required to be reported to the Department of Environmental Protection pursuant to P.L. 1976, c. 141 (C. 58:10-23.11 et seq.) and any rules and regulations adopted pursuant thereto.

L. 1986, c. 30, s. 1, eff. June 23, 1986.



Section 2A:62A-8 - Limitations

2A:62A-8. Limitations
Notwithstanding the provisions of section 1 of this act to the contrary, this act shall not apply to the rendering of care or assistance, if rendered for remuneration in excess of reimbursement for out of pocket expenses incurred in rendering the care or assistance, or with the expectation of remuneration from the recipients of the care or assistance or from another person on their behalf; or to acts or omissions concerning the operation of a motor vehicle while traveling to and from the scene of a hazardous discharge to render care, assistance, or advice. This act shall not apply to actions taken against the advice or direction of the Department of Environmental Protection, or police, fire, or other emergency response personnel.

L. 1986, c. 30, s. 2, eff. June 23, 1986.



Section 2A:62A-9 - Gross Negligency, Intentional Misconduct

2A:62A-9. Gross negligency, intentional misconduct
Section 1 of this act shall not preclude liability for civil damages as the result of gross negligence or intentional misconduct. Reckless, willful, or wanton misconduct constitutes gross negligence for the purposes of this act.

L. 1986, c. 30, s. 3, eff. June 23, 1986.



Section 2A:62A-10 - Civil, Criminal Immunity For Obtaining Specimens

2A:62A-10. Civil, criminal immunity for obtaining specimens
1. a. When acting in response to a request of a law enforcement officer, any physician, nurse or medical technician who withdraws or otherwise obtains, in a medically accepted manner, a specimen of breath, blood, urine or other bodily substance and delivers it to a law enforcement officer, shall be immune from civil or criminal liability for so acting, provided the skill and care exercised is that ordinarily required and exercised by others in the profession.

b. Any physician, nurse or medical technician who, for an accepted medical purpose, withdraws or otherwise obtains, in a medically accepted manner, a specimen of breath, blood, urine or other bodily substance and subsequently delivers it to a law enforcement officer either voluntarily or upon court order, shall be immune from civil or criminal liability for so acting, provided the skill and care exercised in obtaining the specimen is that ordinarily required and exercised by others in the profession.

c. The immunity from civil or criminal liability provided in subsections a. and b. of this section shall extend to the hospital or other medical facility on whose premises or under whose auspices the specimens are obtained, provided the skill, care and facilities provided are those ordinarily so provided by similar medical facilities.

d. For the purposes of this section, the term "law enforcement officer" includes a State, county or municipal police officer, a county prosecutor or his assistant, the Attorney General or his deputy or a State or county medical examiner.

L.1986,c.189,s.1; amended 1992,c.196,s.2.



Section 2A:62A-11 - Certificate

2A:62A-11. Certificate
Any person taking a specimen pursuant to section 1 of this act shall, upon request, furnish to any law enforcement agency a certificate stating that the specimen was taken pursuant to section 1 of this act and in a medically acceptable manner. The certificate shall be signed under oath before a notary public or other person empowered to take oaths and shall be admissible in any proceeding as evidence of the statements contained therein.

L. 1986, c. 189, s. 2, eff. Dec. 17, 1986.



Section 2A:62A-12 - Definitions

2A:62A-12. Definitions
As used in this act:

a. "Association" means the entity responsible for the administration of a common interest community in which 75% or more units have been conveyed to unit owners other than the developer pursuant to subsection a. of section 2 of P.L. 1979, c. 157 (C. 46:8B-12.1), which association may be incorporated or unincorporated.

b. "Bylaws" mean the governing regulations adopted by a common interest community for the administration and management of the property.

c. "Common interest community" means real estate with respect to which a person, by virtue of his ownership of a unit, is obligated to pay for real estate taxes, insurance premiums, maintenance or improvement of other real estate described in the declaration. Ownership of a unit does not include holding a leasehold interest of less than 20 years in a unit, including renewal options. Common interest communities shall include, but not be limited to, condominiums and cooperatives.

d. "Declaration" means any instrument, however denominated, which creates a common interest community, including any amendment to that instrument.

e. "Bodily injury" means death or bodily injury to a person.

f. "Qualified common interest community" means a common interest community which is (1) residential and (2) contains at least four units.

g. "Unit" means a physical part of a common interest community designated for separate ownership or occupancy.

h. "Unit owner" means the person owning a unit or that person's spouse.

L. 1989, c. 9, s. 1.



Section 2A:62A-13 - Limited Immunity For Association

2A:62A-13. Limited immunity for association
a. Where the bylaws of a qualified common interest community specifically so provide, the association shall not be liable in any civil action brought by or on behalf of a unit owner to respond in damages as a result of bodily injury to the unit owner occurring on the premises of the qualified common interest community.

b. Nothing in this act shall be deemed to grant immunity to any association causing bodily injury to the unit owner on the premises of the qualified common interest community by its willful, wanton or grossly negligent act of commission or omission.

L. 1989, c. 9, s. 2.



Section 2A:62A-14 - Amendment Of Bylaws

2A:62A-14. Amendment of bylaws
a. No bylaws shall be amended in accordance with section 2 of this act unless the amendment is approved by the owners of at least two-thirds of the units held by unit owners other than the developer in the qualified common interest community.

b. Bylaws adopted in accordance with section 2 of this act shall apply to actions for injuries sustained on or after the operative date of the bylaws.

L. 1989, c. 9, s. 3.



Section 2A:62A-15 - Immunity To Local Emergency Planning Committee Members

2A:62A-15. Immunity to local emergency planning committee members
Notwithstanding any other provision of law to the contrary, no person serving as a member of a local emergency planning committee organized pursuant to the "Super Fund Amendments and Reauthorization Act of 1986," Pub.L.99-499 (42 U.S.C. s. 9601 et seq.) and Executive Order No. 161 of 1986 shall be liable:

a. For damages resulting from the exercise of judgment or discretion unless the actions evidence a reckless disregard for the duties imposed by the position; or



b. For damages resulting from acts of commission or omission arising out of and in the course of rendering volunteer service or assistance; provided, however, that nothing in this subsection shall be deemed to grant immunity to any person causing damage by his willful, wanton or grossly negligent act of commission or omission, nor for any damage caused to any person as the result of the negligent operation of a motor vehicle.

L.1989,c.351,s.1.



Section 2A:62A-16 - Medical Or Counseling Practitioner's Immunity From Civil Liability.

2A:62A-16 Medical or counseling practitioner's immunity from civil liability.

1. a. Any person who is licensed in the State of New Jersey to practice psychology, psychiatry, medicine, nursing, clinical social work or marriage counseling, whether or not compensation is received or expected, is immune from any civil liability for a patient's violent act against another person or against himself unless the practitioner has incurred a duty to warn and protect the potential victim as set forth in subsection b. of this section and fails to discharge that duty as set forth in subsection c. of this section.

b.A duty to warn and protect is incurred when the following conditions exist:

(1)The patient has communicated to that practitioner a threat of imminent, serious physical violence against a readily identifiable individual or against himself and the circumstances are such that a reasonable professional in the practitioner's area of expertise would believe the patient intended to carry out the threat; or

(2)The circumstances are such that a reasonable professional in the practitioner's area of expertise would believe the patient intended to carry out an act of imminent, serious physical violence against a readily identifiable individual or against himself.

c.A licensed practitioner of psychology, psychiatry, medicine, nursing, clinical social work or marriage counseling shall discharge the duty to warn and protect as set forth in subsection b. of this section by doing any one or more of the following:

(1)Arranging for the patient to be admitted voluntarily to a psychiatric unit of a general hospital, a short-term care facility, a special psychiatric hospital or a psychiatric facility, under the provisions of P.L.1987, c.116 (C.30:4-27.1 et seq.);

(2)Initiating procedures for involuntary commitment to treatment of the patient to an outpatient treatment provider, a short-term care facility, a special psychiatric hospital or a psychiatric facility, under the provisions of P.L.1987, c.116 (C.30:4-27.1 et seq.);

(3)Advising a local law enforcement authority of the patient's threat and the identity of the intended victim;

(4)Warning the intended victim of the threat, or, in the case of an intended victim who is under the age of 18, warning the parent or guardian of the intended victim; or

(5)If the patient is under the age of 18 and threatens to commit suicide or bodily injury upon himself, warning the parent or guardian of the patient.

d.A practitioner who is licensed in the State of New Jersey to practice psychology, psychiatry, medicine, nursing, clinical social work or marriage counseling who, in complying with subsection c. of this section, discloses a privileged communication, is immune from civil liability in regard to that disclosure.

L.1991, c.270, s.1; amended 2009, c.112, s.21.



Section 2A:62A-17 - Court Order Required For Certain Disclosures

2A:62A-17. Court order required for certain disclosures
2. When a duty to warn and protect arises from the receipt of a privileged communication from a patient in a drug or alcohol abuse program governed by federal law, a licensed practitioner of psychology, psychiatry, medicine, nursing, clinical social work or marriage counseling may be required to obtain a court order authorizing disclosure prior to disclosure of information about the patient including the patient's threat of violence, in accordance with 42 U.S.C. s. 290dd-3 and 42 U.S.C. s. 290ee-3 and regulations promulgated thereunder.

L.1991,c.270,s.2.



Section 2A:62A-18 - Reports Of Suspected Arson Related Burn Injuries, Immunity

2A:62A-18. Reports of suspected arson related burn injuries, immunity
2. A person acting in accordance with the requirements of this act in making a report required by subsection b. of N.J.S.2C:58-8 shall be immune from any civil liability that might otherwise be incurred or imposed. The person shall also be immune from civil liability for testimony given in any judicial proceeding resulting from or concerning such a report.

L.1991,c.433,s.2.



Section 2A:62A-19 - Civil Immunity For Emergency Medical Technician Instructors

2A:62A-19. Civil immunity for emergency medical technician instructors
1. a. Notwithstanding any other provision of law to the contrary, no emergency medical technician who, without compensation, trains or instructs other persons in basic life support services shall be liable in any action for damages as a result of his acts of commission or omission arising out of and in the course of that training or instruction.

b. (1) Nothing in this section shall be deemed to grant immunity to any person causing damage by his willful or wanton act of commission or omission.

(2) Nothing in this section shall be deemed to grant immunity to any person causing damage as the result of the person's operation of a motor vehicle.

c. As used in this section:

(1) "Basic life support services" shall include but not be limited to: patient stabilization, airway clearance, cardiopulmonary resuscitation, hemorrhage control, initial wound care and fracture stabilization.

(2) "Emergency medical technician" means a person who is trained in basic life support services and who is certified by the Department of Health to perform these services.

L.1992,c.196,s.1.



Section 2A:62A-20 - Immunity From Civil Liability For Use Of Chemical Substance For Self-defense

2A:62A-20. Immunity from civil liability for use of chemical substance for self-defense
1. Notwithstanding any provisions of law to the contrary, a person who possesses a chemical substance for the purpose of personal self-defense in accordance with subsection i. of N.J.S.2C:39-6 and who releases or discharges that chemical substance upon or toward another person shall not be liable in any civil action for damages resulting from that release or discharge when the actor reasonably believes that the releasing or discharging of that chemical substance is immediately necessary for the purpose of personal self-defense. Nothing in this section shall be deemed to grant immunity to any person causing any damage by his willful, wanton or grossly negligent unlawful releasing or discharging of such a chemical substance upon or toward another person.

L.1993,c.211.



Section 2A:62A-21 - Additional Right Of Action, Recovery

2A:62A-21. Additional right of action, recovery
1. In addition to any other right of action or recovery otherwise available under law, whenever any law enforcement officer, firefighter, or member of a duly incorporated first aid, emergency, ambulance or rescue squad association suffers any injury, disease or death while in the lawful discharge of his official duties and that injury, disease or death is directly or indirectly the result of the neglect, willful omission, or willful or culpable conduct of any person or entity, other than that law enforcement officer, firefighter or first aid, emergency, ambulance or rescue squad member's employer or co-employee, the law enforcement officer, firefighter, or first aid, emergency, ambulance or rescue squad member suffering that injury or disease, or, in the case of death, a representative of that law enforcement officer, firefighter or first aid, emergency, ambulance or rescue squad member's estate, may seek recovery and damages from the person or entity whose neglect, willful omission, or willful or culpable conduct resulted in that injury, disease or death.

L.1993,c.366,s.1.



Section 2A:62A-22 - Rights, Remedies, Limitations Declared Additional, Cumulative

2A:62A-22. Rights, remedies, limitations declared additional, cumulative
2. The rights, remedies and limitations accorded by the provisions of this act are hereby declared to be in addition to and cumulative of the rights, remedies and limitations accorded under law and nothing herein shall be construed to deny, abrogate or impair any such statutory right, remedy or prohibition.

L.1993,c.366,s.2.



Section 2A:62A-23 - Legislative Findings Relative To Acquisition, Deployment, Use Of Automated External Defibrillators; Immunity From Civil Liability.

2A:62A-23 Legislative findings relative to acquisition, deployment, use of automated external defibrillators; immunity from civil liability.

1.The Legislature finds that:

a.More than 350,000 Americans die annually from out-of-hospital sudden cardiac arrest. Many die needlessly because life saving defibrillators are not immediately available. The American Heart Association estimates that almost 100,000 deaths could be prevented each year if defibrillators were more widely available;

b.Due to technological advances, automated external defibrillators may be used by lay persons without any training to provide defibrillation within the first minutes of cardiac arrest to victims, thereby increasing the victims' chances of survival; and

c.It is the intent of the Legislature to encourage greater acquisition, deployment, and use of automated external defibrillators throughout this State by expanding immunity from civil liability of persons who acquire automated external defibrillators and by granting immunity from civil liability to lay persons who use them in good faith in emergency situations.

L.1999, c.34, s.1; amended 2012, c.6, s.1.



Section 2A:62A-24 - Definitions Relative To Acquisition, Deployment, Use Of Automated External Defibrillators

2A:62A-24. Definitions relative to acquisition, deployment, use of automated external defibrillators
2.As used in this act:

"Automated external defibrillator" or "defibrillator" means a medical device heart monitor and defibrillator that:

a.Has received approval of its pre-market notification filed pursuant to 21 U.S.C. s.360 (k) from the United States Food and Drug Administration;

b.Is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia, and is capable of determining, without intervention by an operator, whether defibrillation should be performed; and

c.Upon determining that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart.

L.1999,c.34,s.2.



Section 2A:62A-25 - Responsibilities Of Person, Entity Acquiring Automated External Defibrillator.

2A:62A-25 Responsibilities of person, entity acquiring automated external defibrillator.

3.A person or entity that acquires an automated external defibrillator shall:

a.Ensure that any person, who is anticipated by the person or entity that acquires the defibrillator to be in a position to render emergency care or treatment by the use of a defibrillator in the performance of that person's duties of employment or volunteer service, shall, prior to using that defibrillator, have successfully completed and hold a current certification from the American Red Cross, American Heart Association, or other training program recognized by the Department of Health and Senior Services in cardio-pulmonary resuscitation and use of a defibrillator; however, a person or entity that acquires a defibrillator shall not be liable for any act or omission of any lay person who uses the defibrillator in the rendering of emergency care;

b.Ensure that the defibrillator is maintained and tested according to the manufacturer's operational guidelines;

c.Notify the appropriate first aid, ambulance, or rescue squad, or other appropriate emergency medical services provider that the person or entity has acquired the defibrillator, the type acquired, and its location; and

d.Prior to purchasing the automated external defibrillator, provide the prescribing licensed physician with documentation that the person or entity purchasing the defibrillator has a protocol in place to comply with the requirements of subsections a., b., and c. of this section.

L.1999, c.34, s.3; amended 2012, c.6, s.2.



Section 2A:62A-26 - Requirements For User Of Defibrillator.

2A:62A-26 Requirements for user of defibrillator.

4. a. (Deleted by amendment, P.L.2012, c.6)

b.Any person who uses a defibrillator shall request emergency medical assistance from the appropriate first aid, ambulance, or rescue squad as soon as practicable; however, a lay person who, in good faith, fails to request emergency medical assistance pursuant to this subsection shall be immune from civil liability for any personal injury that results from that failure.

L.1999, c.34, s.4; amended 2012, c.6, s.3.



Section 2A:62A-27 - Immunity From Civil Liability For User Of Defibrillator; Exceptions.

2A:62A-27 Immunity from civil liability for user of defibrillator; exceptions.

5. a. (1) Any person or entity who, in good faith, acquires or provides a defibrillator, renders emergency care or treatment by the use of a defibrillator, assists in or supervises the emergency care or treatment by the use of a defibrillator, or attempts to use a defibrillator for the purpose of rendering emergency care or treatment, and who has complied with the requirements of this act, shall be immune from civil liability for any personal injury as a result of that care or treatment, or as a result of any acts or omissions by the person or entity in providing, rendering, assisting in, or supervising the emergency care or treatment.

(2)A person or entity providing or maintaining an automated external defibrillator shall not be liable for any act or omission involving the use of a defibrillator in the rendering of emergency care by a lay person.

b.The immunity provided in subsection a. of this section shall include the prescribing licensed physician and the person or entity who provided training in cardio-pulmonary resuscitation and use of the defibrillator.

c.This subsection shall not immunize a person for any act of gross negligence or willful or wanton misconduct. It shall not be considered gross negligence or willful or wanton misconduct to fail to use a defibrillator in the absence of an otherwise preexisting duty to do so.

L.1999, c.34, s.5; amended 2012, c.6, s.4.

2A:62A-28 Definitions relative to placement of automated external defibrillators in State buildings.

1.As used in this act:

"Automated external defibrillator" means an automated external defibrillator as defined in section 2 of P.L.1999, c.34 (C.2A:62A-24).

"Commissioner" means the Commissioner of Health and Senior Services.

"State building" means a building or portion of a building that is owned, leased or operated by a State agency.

L.2001,c.375,s.1.



Section 2A:62A-28 - Definitions Relative To Placement Of Automated External Defibrillators In State Buildings.

2A:62A-28 Definitions relative to placement of automated external defibrillators in State buildings.

1.As used in this act:

"Automated external defibrillator" means an automated external defibrillator as defined in section 2 of P.L.1999, c.34 (C.2A:62A-24).

"Commissioner" means the Commissioner of Health and Senior Services.

"State building" means a building or portion of a building that is owned, leased or operated by a State agency.

L.2001,c.375,s.1.



Section 2A:62A-29 - Guidelines With Respect To Placement Of Automated External Defibrillators In State Buildings.

2A:62A-29 Guidelines with respect to placement of automated external defibrillators in State buildings.

2. a. The Commissioner of Health and Senior Services shall establish guidelines, which the commissioner shall recommend for adoption by all State agencies, with respect to the placement of automated external defibrillators in State buildings. The guidelines shall take into account the need to ensure compliance with the provisions of P.L.1999, c.34 (C.2A:62A-23 et seq.), for the purposes of ensuring immunity from civil liability pursuant thereto, regarding the training of users of automated external defibrillators, the maintenance and testing of these devices, coordination with emergency medical services providers, and the adoption of protocols to effectuate this compliance.

b.The commissioner shall issue the guidelines established pursuant to subsection a. of this section to all State agencies no later than the 180th day after the effective date of this act.

c.For the purpose of establishing guidelines pursuant to subsection a. of this section, the commissioner shall consult, at a minimum, with: the New Jersey First Aid Council, Inc.; the American Heart Association; the American Red Cross; the Medical Society of New Jersey; the State Treasurer; the Commissioner of Personnel; the Attorney General; and representatives of organized labor.

L.2001,c.375,s.2.



Section 2A:62A-30 - Findings, Declarations Relative To Use Of Defibrillators In Health Clubs.

2A:62A-30 Findings, declarations relative to use of defibrillators in health clubs.

1.The Legislature finds and declares that:

a.According to the American Heart Association, when a person suffers sudden cardiac arrest, the person's chance of survival decreases by 7% to 10% for each minute that passes without defibrillation; and with defibrillation given in the first minute after cardiac arrest, the survival rate can be as high as 90%;

b.The greatest risk for cardiac arrest is among men over 45 and women over 55 years of age, as well as among persons who smoke, are overweight or have diabetes;

c.Studies have shown that while exercise helps the heart in the long run, the risk of physical activity is not zero and the risk for cardiac arrest may increase during the time that the person is engaging in moderate or vigorous exercise, particularly for those who are sporadic exercisers or have underlying cardiovascular disease;

d.The number of Americans who exercise regularly at health clubs has increased steadily in recent years, as has the age of persons who exercise at these clubs; as many as 30 million people now visit health and exercise centers in this country, and it is estimated that about 55% percent of these people are over age 35;

e.As the age of persons who use health clubs increases, it is reasonable to assume that the number of members with cardiovascular disease is rising as well;

f.In recognition of the increasing risk of cardiac arrest at health clubs and the effectiveness of readily accessible automated external defibrillators in saving lives, it is, therefore, in the best interest of the residents of this State to require health clubs to maintain defibrillators on their premises.

L.2005,c.346,s.1.



Section 2A:62A-31 - Requirements Of Health Clubs Relative To Defibrillators.

2A:62A-31 Requirements of health clubs relative to defibrillators.

2.No later than one year after the effective date of this act:

a.The owner or operator of a health club registered with the Director of the Division of Consumer Affairs in the Department of Law and Public Safety pursuant to P.L.1987, c.238 (C.56:8-39 et seq.) shall:

(1)acquire at least one automated external defibrillator as defined in section 2 of P.L.1999, c.34 (C.2A:62A-24), and store it in an accessible location within the health club that is known and available to the employees of the health club for the purposes of this act; and

(2)ensure that the automated external defibrillator is tested and maintained, and provide notification to the appropriate first aid, ambulance, or rescue squad, or other appropriate emergency medical services provider regarding the defibrillator, the type acquired, and its location, pursuant to section 3 of P.L.1999, c.34 (C.2A:62A-25); and

b.The owner or operator of a health club that is subject to the provisions of subsection a. of this section shall:

(1)arrange and pay for training in cardio-pulmonary resuscitation and the use of an automated external defibrillator for the employees of that health club in accordance with the provisions of paragraph (2) of this subsection;

(2)ensure that the health club has at least one employee on site during its normal business hours who holds current certification from the American Red Cross, American Heart Association, or other training program recognized by the Department of Health and Senior Services in cardio-pulmonary resuscitation and use of a defibrillator; and

(3)ensure that an employee who uses a defibrillator requests emergency medical assistance from the appropriate first aid, ambulance, or rescue squad as soon as practicable.

L.2005, c.346, s.2; amended 2012, c.6, s.5.



Section 2A:62A-32 - Violations, Penalties.

2A:62A-32 Violations, penalties.

3.A person who violates the provisions of section 2 of this act shall be liable to a civil penalty of not less than $250 for the first violation, not less than $500 for the second violation, and not less than $1,000 for the third and each subsequent violation.

The penalty shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding before the municipal court having jurisdiction. An official authorized by statute or ordinance to enforce the State or local health codes or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of section 2 of this act, and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court.

A penalty recovered under the provisions of this section shall be recovered by and in the name of the State by the local health agency. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

L.2005,c.346,s.3.



Section 2A:62A-33 - Immunity From Civil, Criminal Liability.

2A:62A-33 Immunity from civil, criminal liability.

4.A health club that is subject to the provisions of this act shall be immune from civil or criminal liability resulting from the malfunctioning of an automated external defibrillator that has been maintained and tested by the health club according to the manufacturer's operational guidelines, pursuant to section 3 of P.L.1999, c.34 (C.2A:62A-25), as required in paragraph (2) of subsection a. of section 2 of this act.

The immunity provided in this section shall be in addition to the immunity provided pursuant to section 5 of P.L.1999, c.34 (C.2A:62A-27).

L.2005,c.346,s.4.



Section 2A:62A-34 - Rules, Regulations.

2A:62A-34 Rules, regulations.

5.The Commissioner of Health and Senior Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and in consultation with the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, shall adopt rules and regulations to effectuate the purposes of this act.

L.2005,c.346,s.5.



Section 2A:63-1 - What Constitutes; Notice; Action; Damages

2A:63-1. What constitutes; notice; action; damages
Any person who, while carrying a gun, shall trespass on any lands, except fresh meadow lands over which the tide has ebbed and flowed continuously for 20 years or more, after (a) having been forbidden so to trespass by the owner, occupant, lessee or licensee of such lands or (b) after such owner, occupant, lessee or licensee has given public notice forbidding such trespass, which notice has been conspicuously posted adjacent to the highway bounding on such lands or adjacent to a usual entry way thereto, shall be deemed guilty of trespass at the suit of such owner, occupant, lessee or licensee, in a civil action and liable for damages of not less than $10.00.

L.1951 (1st SS), c.344.



Section 2A:64-1 - Organizations Which May Sue Or Be Sued; Effect Of Action; Abatement

2A:64-1. Organizations which may sue or be sued; effect of action; abatement
Any unincorporated organization or association, consisting of 7 or more persons and having a recognized name, may sue or be sued in any court of this state by such name in any civil action affecting its common property, rights and liabilities, with the same force and effect as regards such common property, rights and liabilities as if the action were prosecuted by or against all the members thereof. Such an action shall not abate by reason of the death, resignation, removal or legal incapacity of any officer of the organization or association or by reason of any change in its membership.

L.1951 (1st SS), c.344.



Section 2A:64-2 - Service Of Process, Pleadings And Papers

2A:64-2. Service of process, pleadings and papers
All process, pleadings and other papers in such action may be served on the president or other officer for the time being or the agent, manager or person in charge of the business of the organization or association.

L.1951 (1st SS), c.344.



Section 2A:64-3 - Execution Or Process

2A:64-3. Execution or process
If a judgment is entered against the organization or association in a civil action herein authorized, execution or other process may issue thereon in the same manner as upon a judgment against a corporation.

The sheriff or other officer in such a case may, by virtue of such execution or process, levy upon and expose for sale the common property of the organization or association, whether held in its name or by the directors, officers, trustees or stockholders thereof.

L.1951 (1st SS), c.344.



Section 2A:64-4 - Bar Of Unsatisfied Judgment

2A:64-4. Bar of unsatisfied judgment
A judgment obtained against an organization or association in an action herein authorized shall not, after execution or process issued thereon and returned in whole or in part unsatisfied or judgment not fully performed, bar an action to recover the residue thereof against or to enforce compliance therewith by such members of the organization or association as may be personally liable.

L.1951 (1st SS), c.344.



Section 2A:64-5 - Action Against Members Individually Liable; Corporate Powers Not Conferred

2A:64-5. Action against members individually liable; corporate powers not conferred
Nothing in this chapter contained shall be construed to prevent any person having a claim against an unincorporated organization or association, for which the members thereof or any of them are personally liable, from proceeding against the members so liable; nor shall this chapter be so construed as to give any such organization or association any of the powers or to impose any of the liabilities of a corporation, except as herein set forth.

L.1951 (1st SS), c.344.



Section 2A:64-6 - Organizations Excepted

2A:64-6. Organizations excepted
This chapter, in so far as it relates to actions of an equitable nature against unincorporated organizations or associations, shall not apply to a fraternal, charitable or other organization not organized for pecuniary profit.

L.1951 (1st SS), c.344.



Section 2A:65-1 - Waste By Guardian; Accounting To Ward; Treble Damages

2A:65-1. Waste by guardian; accounting to ward; treble damages
No guardian shall make or suffer any waste, destruction or wrongful sale of the inheritance of his ward, or of those things of which he has or may have the custody as guardian but shall keep safely such inheritance to the use of his ward and keep, sustain and deliver the same, together with all issues and profits, to his ward when he comes of full age, in as good order and condition as they were when the guardian received them.

If any guardian shall make or suffer any waste, destruction or wrongful sale of the inheritance or property of his ward, he shall be deprived of his trust and remain liable to the ward in treble damages.

L.1951 (1st SS), c.344.



Section 2A:65-2 - Waste By Tenant Without Special License

2A:65-2. Waste by tenant without special license
No tenant in dower or curtesy or for life, years or any term, shall, during the term, make or suffer any waste, sale or destruction of any property belonging to the tenements demised, without special license in writing.

L.1951 (1st SS), c.344.



Section 2A:65-3 - Action For Waste; Treble Damages

2A:65-3. Action for waste; treble damages
A civil action may be maintained in the superior court against the tenant, and upon a finding that waste has been committed, treble damages shall be assessed or granted, and the defendant shall lose the thing or place wasted.

L.1951 (1st SS), c.344.



Section 2A:65-4 - Waste Between Parceners, Tenants In Common Or Joint Tenants; Procedure

2A:65-4. Waste between parceners, tenants in common or joint tenants; procedure
When 2 or more persons hold property in common, as tenants in common or joint tenants, and 1 or more of them commit waste, action shall lie against the person or persons committing the waste. After judgment in such action, the defendant may elect either to have the common property partitioned or to give such security as the court shall deem sufficient, not to commit any further waste. If the defendant shall elect to have the property partitioned, the part assigned to him shall include that portion of the property wasted. If defendant does not elect to have the property partitioned or if the waste exceeds the value of his share of the property, the plaintiff shall recover damages therefor against such defendant.

L.1951 (1st SS), c.344.



Section 2A:65-5 - Action For Waste By Heir; Treble Damages

2A:65-5. Action for waste by heir; treble damages
Any heir may maintain a civil action for the waste or destruction of his inheritance, whether such waste occurred in the lifetime of his ancestor or thereafter. The judgment in such an action shall be for the recovery of the inheritance wasted or its money value if such recovery is impossible, and treble damages.

L.1951 (1st SS), c.344.



Section 2A:65-6 - Tenant's Liability For Waste Committed Or Suffered By Him After Leasing Or Granting His Estate To Another

2A:65-6. Tenant's liability for waste committed or suffered by him after leasing or granting his estate to another
When any tenant for a term, including a life tenant, in property demised to or held by him, has or shall lease or grant his estate in the property to any person, and shall thereafter continue to occupy such property, or to take the profits thereof, and shall commit or suffer waste and destruction thereof, the owner, remainderman or reversioner of such property may maintain a civil action against such tenant and recover from him the property wasted or its money value and treble damages, provided such tenant was liable for waste before he leased or granted his estate, but not otherwise.

L.1951 (1st SS), c.344



Section 2A:65-7 - Accidental Fires Excepted

2A:65-7. Accidental fires excepted
No civil action for waste shall be maintained against any person as the result of damage caused by any accidental fire, except as may otherwise be provided by contract.

L.1951 (1st SS), c.344.



Section 2A:65-8 - Demand Upon Tenant Of Particular Estate To Take Possession Of And Keep Estate Free From Waste Or To Pay Taxes Or Municipal Liens Thereon

2A:65-8. Demand upon tenant of particular estate to take possession of and keep estate free from waste or to pay taxes or municipal liens thereon
Whenever a particular estate exists in any real estate in this state, and there is a remainderman or reversioner or person entitled to ultimate enjoyment of such real estate, after the expiration of such particular estate, and the tenant of the particular estate or his assigns shall fail or neglect to take possession of such real property and keep possession thereof and maintain the same free from waste, and such real estate shall be depreciating in value by reason of the failure of such tenant to maintain the same as aforesaid, the remainderman or reversioner or his assigns or the person entitled to the ultimate enjoyment of such real property, after the expiration of such particular estate, may serve upon such tenant of the particular estate a written demand, requiring such tenant to take and keep possession of the premises, or to keep possession of such premises, and maintain the same free from waste.

Whenever any tenant of any particular estate shall neglect or fail to pay any taxes or municipal liens now or hereafter by law chargeable to such tenant, which have accrued during the continuance of such particular estate, any remainderman or reversioner, or other person entitled to the ultimate enjoyment of such property, may serve a written notice or demand upon such tenant of the particular estate, requiring such tenant to pay such taxes or municipal liens now or hereafter by law chargeable to such tenant forthwith.

L.1951 (1st SS), c.344.



Section 2A:65-9 - Service Of Demand

2A:65-9. Service of demand
Any demand or notice mentioned in section 2A:65-8 of this title may be served upon the tenant of the particular estate either personally or by leaving the same at his usual place of abode, with some competent member of his family of the age of 14 years or over then residing therein. If the tenant of the particular estate cannot be found in this state or is a nonresident, the demand may be served by attaching it to some prominent part of the premises, and by publishing it in a newspaper printed and published in the county in which the real estate is situate, 4 times, not less than once a week for 4 consecutive weeks.

L.1951 (1st SS), c.344.



Section 2A:65-10 - Civil Action In Superior Court

2A:65-10. Civil action in superior court
If the tenant of the particular estate neglects or fails to take and keep possession of the real estate and maintain the same free from waste within 2 months from the date of the service of the demand so to do as provided by section 2A:65-8 of this title, or neglects or fails to pay the taxes or municipal liens upon such real estate chargeable by law to him within 3 months from the date of the service of the demand so to do as provided by said section 2A:65-8, the remainderman, reversioner or other person entitled to the ultimate enjoyment of the real estate may maintain a civil action in the superior court for relief in the premises.

L.1951 (1st SS), c.344.



Section 2A:65A-1 - Requirement Of Person To Perform; Prohibition

2A:65A-1. Requirement of person to perform; prohibition
No person shall be required to perform or assist in the performance of an abortion or sterilization.

L.1974, c. 111, s. 1, eff. Oct. 2, 1974.



Section 2A:65A-2 - Requirement Of Hospital Or Other Health Care Facility To Provide Services Or Procedures; Prohibition

2A:65A-2. Requirement of hospital or other health care facility to provide services or procedures; prohibition
No hospital or other health care facility shall be required to provide abortion or sterilization services or procedures.

L.1974, c. 111, s. 2, eff. Oct. 2, 1974.



Section 2A:65A-3 - Refusal To Perform Or Provide Services Or Procedures; Nonliability

2A:65A-3. Refusal to perform or provide services or procedures; nonliability
The refusal to perform, assist in the performance of, or provide abortion services or sterilization procedures shall not constitute grounds for civil or criminal liability, disciplinary action or discriminatory treatment.

L.1974, c. 111, s. 3, eff. Oct. 2, 1974.



Section 2A:65A-4 - Severability

2A:65A-4. Severability
If any part of this act shall be invalid, such holding shall not affect the validity of the remaining parts of this act. If a part of this act is invalid in one or more of its applications, the remaining parts of this act shall remain in effect in all valid applications that are severable from the invalid application.

L.1974, c. 111, s. 4, eff. Oct. 2, 1974.



Section 2A:65A-5 - Short Title.

2A:65A-5 Short title.

1. This act shall be known and may be cited as the "Partial-Birth Abortion Ban Act of 1997."

L.1997,c.262,s.1.



Section 2A:65A-6 - Partial-birth Abortions Prohibited; Definitions.

2A:65A-6 Partial-birth abortions prohibited; definitions.


2. a. No physician licensed in this State, other licensed health care professional authorized to perform abortions in this State, or ambulatory care facility licensed in this State shall perform a partial-birth abortion and thereby kill a human fetus.

b. The provisions of subsection a. of this section shall not apply to a partial-birth abortion that is necessary to save the life of the mother whose life is endangered by a physical disorder, illness or injury.

c. A physician or other health care professional licensed pursuant to Title 45 of the Revised Statutes who knowingly performs a partial-birth abortion in violation of this act shall be subject to immediate revocation of his professional license by the appropriate licensing board and subject to a penalty of $25,000 for each incident.

d. An ambulatory health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) in which a partial-birth abortion is performed in violation of this act shall be subject to immediate revocation of its license by the Department of Health and Senior Services.

e. As used in this act, "partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living human fetus before killing the fetus and completing the delivery.

f. As used in subsection e. of this section "vaginally delivers a living human fetus before killing the fetus" means deliberately and intentionally delivering into the vagina a living fetus, or a substantial portion thereof, for the purpose of performing a procedure the physician or other health care professional knows will kill the fetus, and the subsequent killing of the human fetus.

L.1997,c.262,s.2.



Section 2A:65A-7 - Patient Immune From Liability.

2A:65A-7 Patient immune from liability.

3. A woman upon whom a partial-birth abortion is performed shall be immune from civil or criminal liability for a violation of the provisions of this act.

L.1997,c.262,s.3.



Section 2A:65B-1 - Findings, Declarations Relative To Sale Of Yo-yo Waterballs.

2A:65B-1 Findings, declarations relative to sale of Yo-Yo Waterballs.

1.The Legislature hereby finds and declares that:

a.Yo-Yo Waterballs, also known as water yo-yos, are inexpensive, easily accessible toys that pose a strangulation hazard and threaten the health of children;

b.Yo-Yo Waterballs are banned in France, the United Kingdom, Luxembourg, Australia, Brazil, and Canada, and Germany and New Zealand have issued warnings concerning Yo-Yo Waterballs;

c.The New York State Consumer Protection Board has issued two warnings calling Yo-Yo Waterballs serious hazards to children, and the Massachusetts Office of Consumer Affairs and Business Regulation calls Yo-Yo Waterballs a great risk to children;

d."Consumer Reports" magazine rated Yo-Yo Waterballs as "not acceptable" in its December, 2003 issue;

e.World Against Toys Causing Harm labeled Yo-Yo Waterballs as one of the "Ten Worst Toys of 2003";

f.On July 2, 2003, a petition from New York's Empire State Consumer Association reported that the fluid inside Yo-Yo Waterballs is toxic and flammable;

g.A report of the United States Public Interest Research Group dated November, 2004 lists Yo-Yo Waterballs as a strangulation hazard;

h.The United States Consumer Product Safety Commission has reported that Yo-Yo Waterballs pose a potential risk of strangulation;

i.In addition, the United States Consumer Product Safety Commission reported that, as of November 15, 2005, Yo-Yo Waterballs were responsible for 405 reported health incidents, 290 of which were coded as causing "suffocation or strangulation";

j.Of those 290 incidents, at least 52 resulted in serious breathing difficulties that rendered the child unconscious and lifeless after suffering from a lack of oxygen or broken blood vessels;

k.The United States Consumer Product Safety Commission reported that 24 children reported allergic reactions to the fluid used in Yo-Yo Waterballs, which has caused some to experience trouble breathing; and

l.In spite of evidence concerning the danger to children caused by Yo-Yo Waterballs, the United States Consumer Product Safety Commission has refused repeated attempts towards banning these dangerous toys.

L.2007, c.224, s.1.



Section 2A:65B-2 - Yo-yo Waterballs Prohibited.

2A:65B-2 Yo-Yo Waterballs prohibited.

2. a. A person shall not sell or offer for sale a Yo-Yo Waterball.

b.For the purposes of this act, "Yo-Yo Waterball" means a toy marketed and sold under the name of "Yo-Yo Waterball" and any similar fluid yo-yo toy that contains a rubber ball filled with liquid attached to a rubber cord.

c.A law enforcement officer may confiscate a Yo-Yo Waterball that is sold or offered for sale in violation of this section.

L.2007, c.224, s.2.



Section 2A:65B-3 - Violations, Penalties.

2A:65B-3 Violations, penalties.

3. a. A person violating the provisions of section 2 of this act shall be liable, in addition to the liability for any civil damages for any injury to a plaintiff resulting from the sale or offering for sale of a Yo-Yo Waterball, for a civil penalty of:

(1)not more than $10,000, for the first offense; and

(2)not more than $20,000, for the second and each subsequent offense.

b.The penalty prescribed by this section shall be collected and enforced by summary proceedings under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2007, c.224, s.3.



Section 2A:65C-1 - Sale Of Novelty Lighter Prohibited.

2A:65C-1 Sale of novelty lighter prohibited.

1. a. A person shall not sell, or offer to sell, a novelty lighter.

b.For the purposes of this section, "novelty lighter" means a mechanical or electrical device typically used for lighting cigarettes, cigars, or pipes, that is designed to resemble any cartoon character, animal, musical instrument, toy, gun, watch, vehicle, food, or beverage or similar articles, or that plays musical notes, or has flashing lights, or has other entertaining features.

A novelty lighter may operate on any fuel, including butane, isobutene, or liquid fuel.

Nothing in this section shall be construed to include the following in the definition of "novelty lighter":

(1)any lighter manufactured prior to January 1, 1980;

(2)any lighter incapable of being fueled or lacking a device necessary to produce combustion or a flame;

(3)any mechanical or electrical device primarily used to ignite fuel for fireplaces or for charcoal or gas grills; or

(4)standard lighters that are printed or decorated with logos, labels, decals, or artwork, or heat shrinkable sleeves.

L.2009, c.163, s.1.



Section 2A:65C-2 - Confiscation Authorized.

2A:65C-2 Confiscation authorized.

2.A law enforcement officer or fire official may confiscate a novelty lighter that is sold or offered for sale in violation of section 1 of P.L.2009, c.163 (C.2A:65C-1).

L.2009, c.163, s.2.



Section 2A:65C-3 - Civil Liability.

2A:65C-3 Civil liability.

3.A person who violates the provisions of section 1 of P.L.2009, c.163 (C.2A:65C-1) shall, in addition to any other legal or equitable relief, be liable for a civil penalty of not more than $1,000 for the first offense and not more than $2,000 for the second and each subsequent offense.

L.2009, c.163, s.3.



Section 2A:65C-4 - Reasonable Costs Of Successful Action.

2A:65C-4 Reasonable costs of successful action.

4.The enforcing agency shall be entitled, if successful in the matter, to the reasonable costs of the action, including, but not limited to, investigative and legal costs, as may be filed with and approved by the court.

L.2009, c.163, s.4.



Section 2A:65C-5 - Powers Of Attorney General.

2A:65C-5 Powers of Attorney General.

5.To accomplish the objectives and to carry out the duties prescribed by this act, the Attorney General shall have all of the powers granted to him under:

a.section 3 of P.L.1960, c.39 (C.56:8-3);

b.section 4 of P.L.1960, c.39 (C.56:8-4);

c.section 5 of P.L.1960, c.39 (C.56:8-5);

d.section 6 of P.L.1960, c.39 (C.56:8-6); and

e.section 8 of P.L.1960, c.39 (C.56:8-8).

L.2009, c.163, s.5.



Section 2A:65D-1 - Definitions Relative To Certain Unsolicited Advertising via Text Messaging.

2A:65D-1 Definitions relative to certain unsolicited advertising via text messaging.

1.As used in this act:

"Communication device capable of receiving text messaging" means a cellular telephone, a device for paging or message services, a personal digital assistant, or any other wireless telecommunication device or technology for short messaging services which receives text messages.

"Text messaging" means the wireless transmission of text, images or a combination of text and images by means of a cellular telephone, a paging or message service, a personal digital assistant or any other electronic communications device.

"Unsolicited advertisement" means any message sent without the prior permission of the recipient to encourage the purchase or rental of, or investment in, merchandise as that term is defined in subsection (c) of section 1 of P.L.1960, c.39 (C.56:8-1).

L.2015, c.119, s.1.



Section 2A:65D-2 - Sending Of Unsolicited Advertising via Text Message Incurring Telecommunications Charge Prohibited.

2A:65D-2 Sending of unsolicited advertising via text message incurring telecommunications charge prohibited.

2.No person shall send or cause to be sent to a resident of this State an unsolicited advertisement by means of text messaging to a communication device capable of receiving text messaging if the recipient of the message may incur a telecommunications charge or a usage allocation deduction as a result of the message being sent.

L.2015, c.119, s.2.



Section 2A:65D-3 - Permission Required For Sending Unsolicited Advertisement via Text Messaging.

2A:65D-3 Permission required for sending unsolicited advertisement via text messaging.

3.No person may send an unsolicited advertisement by means of text messaging without first receiving permission from the intended recipient. Permission may be granted only with prior express authorization from the intended recipient that includes the number to which the text message advertisement may be sent. The permission may be revoked at any time with a request that includes the number for which permission is being revoked.

L.2015, c.119, s.3.



Section 2A:65D-4 - Option To Block Certain Text Message Charges.

2A:65D-4 Option to block certain text message charges.

4.No telecommunications company shall sell, or offer to sell, text messaging services to customers in this State unless the company offers an option to such customers to block all incoming and outgoing text messages that result in telecommunications charges or usage allocation deductions; provided, however, the telecommunications company may continue to send text messages to customers concerning their existing accounts if the customer will not incur a telecommunications charge or a usage allocation deduction as a result of the message being sent.

L.2015, c.119, s.4.



Section 2A:65D-5 - Violations, Penalties.

2A:65D-5 Violations, penalties.

5. a. A person who violates this act shall be subject to a civil penalty in an amount not to exceed $500 for the first violation and $1,000 for each subsequent violation, collectible by the Attorney General in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.Nothing set forth in this act shall be construed as creating, establishing or authorizing a private cause of action by an aggrieved person against a person who has violated, or is alleged to have violated, the provisions of this act.

L.2015, c.119, s.5.



Section 2A:65D-6 - Sending Certain Unsolicited Checks Prohibited.

2A:65D-6 Sending certain unsolicited checks prohibited.

1.No person shall send an unsolicited check to an individual which, upon being cashed or redeemed, automatically obligates the recipient to pay any fee or enrolls that individual in any club, service, plan, or continuing agreement.

For the purposes of this act, an "unsolicited check" means any check mailed or otherwise delivered to a person, other than:

a.In response to a request or application for a check or account by the person;

b.As a substitute for a check or account previously issued to the person to whom the check is mailed or otherwise delivered; or

c.A check related to a consumer credit transaction or consumer loan business issued or provided by an insured depository institution as defined in 12 U.S.C. s.1813, a licensee under the New Jersey Consumer Finance Licensing Act, sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), or other financial institution authorized to do business by the New Jersey Department of Banking and Insurance.

L.2015, c.120, s.1.



Section 2A:65D-7 - Violations, Penalties.

2A:65D-7 Violations, penalties.

2. a. A person who violates P.L.2015, c.120 (C.2A:65D-6 et seq.) shall be subject to a civil penalty in an amount not to exceed $500 for the first violation and $1,000 for each subsequent violation, collectible by the Attorney General in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.Nothing set forth in P.L.2015, c.120 (C.2A:65D-6 et seq.) shall be construed as creating, establishing or authorizing a private cause of action by an aggrieved person against a person who has violated, or is alleged to have violated, the provisions of P.L.2015, c.120 (C.2A:65D-6 et seq.).

L.2015, c.120, s.2.



Section 2A:66-1 - Defective Record; Order For New Or Supplemental Certificate

2A:66-1. Defective record; order for new or supplemental certificate
When a proceeding in lieu of prerogative writ is instituted to review any assessment or other order or proceeding concerning any local or public improvement, founded on any omission or defect in the record of the assessment, order or proceeding which, in the opinion of the court, may be supplied by a new or supplemental certificate of the commissioners who made the assessment or the person who made the record, the court on application of any party or on its own motion, before such cause shall be finally determined, may order the commissioners, or other person, to certify to the court concerning such omission or defect.

L.1951 (1st SS), c.344.



Section 2A:66-2 - Effect Of New Or Supplemental Certificate

2A:66-2. Effect of new or supplemental certificate
If it shall appear by the new or supplemental certificate made pursuant to such order that the action or determination in question was actually had, made or taken, but was accidentally or inadvertently omitted from the record, the new or supplemental certificate made pursuant to such order shall have the same force and effect as if the facts therein certified had been contained in the original record, and the record before the court shall be considered as amended by such new or supplemental certificate.

L.1951 (1st SS), c.344



Section 2A:66-3 - Assessment Of Property By Court; Lien Of Assessment; Exception

2A:66-3. Assessment of property by court; lien of assessment; exception
If, in a proceeding in lieu of prerogative writ to review an assessment for a local or public improvement, the assessment is set aside or reversed only as to the plaintiff in such proceeding, and the property in which such assessment was assessed is in fact liable to assessment in respect to the purpose for which such assessment was made, the superior court shall, upon application for that purpose, determine for what sum such property is liable to be assessed, and by its judgment fix the amount of such assessment. The assessment so fixed shall be and remain a first lien upon such property and collectible in the same manner as the balance of the original assessment.

This section shall not apply to any assessment set aside or reversed more than three years prior to the making of the application.

L.1951 (1st SS), c.344.



Section 2A:66-5 - Burden Of Proof On Attorney General

2A:66-5. Burden of proof on attorney general
In any proceeding in lieu of prerogative writ instituted by the attorney general, by virtue of his office, to ascertain by what right a person holds any public office, he shall, at the trial, prove affirmatively all the facts alleged in the complaint and not admitted in the answer. The defendant shall not be required to offer evidence until such facts are proven, and then only to controvert the same.

L.1951 (1st SS), c.344



Section 2A:66-6 - Who May Institute

2A:66-6. Who may institute
A proceeding in lieu of prerogative writ may also be instituted as of right against any person for usurping, intruding into or unlawfully holding or executing any office or franchise in this state, by any person who, under the former practice, would have the requisite interest to exhibit an information in the nature of a quo warranto with the leave of court.

L.1951 (1st SS), c.344.



Section 2A:66-7 - Judgment

2A:66-7. Judgment
If, in a proceeding instituted pursuant to section 2A:66-6 of this title, the defendant shall be found guilty of usurping or intruding into or unlawfully holding or executing any such office or franchise, the court may give judgment of ouster against him and fine him.

L.1951 (1st SS), c.344



Section 2A:66-8 - Who May Institute

2A:66-8. Who may institute
A proceeding in lieu of prerogative writ may be instituted as of right against any person for usurping, intruding into or unlawfully holding or executing any municipal office or franchise in this state, by any person who believes himself lawfully entitled to such office or franchise.

L.1951 (1st SS), c.344.



Section 2A:66-9 - Bond Of Plaintiff

2A:66-9. Bond of plaintiff
Upon filing the complaint, the plaintiff shall execute a bond to the defendant in the amount of $200 and with such surety or sureties as the court may require, conditioned to prosecute such action diligently and to pay costs to the defendant if he shall be entitled thereto. The bond shall be approved by a superior court judge and filed.

L.1951 (1st SS), c.344.



Section 2A:66-10 - Time To Answer; Extension

2A:66-10. Time to answer; extension
If the bond mentioned in section 2A:80-9 of this title has not been filed at the time the defendant is served, the defendant's time to answer shall not begin to run until such bond is filed. For good cause the court may, in any case, grant the defendant further time to answer, which shall not, without the consent of the plaintiff, exceed 10 days where there has been personal service.

L.1951 (1st SS), c.344.



Section 2A:66-11 - Affidavit Annexed To Answer

2A:66-11. Affidavit annexed to answer
The answer of each defendant shall have annexed to it his affidavit stating that the allegations in the answer are true to the best of his knowledge, information and belief, and that the answer is not filed for the purpose of delay.

L.1951 (1st SS), c.344



Section 2A:66-12 - Determination Of Title; Judgment And Enforcement Thereof

2A:66-12. Determination of title; judgment and enforcement thereof
The title of plaintiff to the office or franchise in question shall be determined in the proceedings. If it is determined that the plaintiff has title thereto, he shall have judgment establishing his title and ousting the defendant, and upon the entry of such judgment he shall be entitled at once to enter, possess and enjoy such office or franchise. Upon the entry of such judgment, the court may order the defendant to surrender immediately such office or franchise, with all the books, papers and insignia thereof, to the plaintiff.

L.1951 (1st SS), c.344.



Section 2A:66-13 - Appeal Not To Affect Entry Of Plaintiff; Bond

2A:66-13. Appeal not to affect entry of plaintiff; bond
No appeal or other proceeding shall affect the right of the plaintiff to immediate entry into such office or franchise in accordance with the judgment of the court or order entered in conformity therewith, provided the plaintiff, upon his entry, shall give bond to the defendant in such sum and with such surety as the court may approve, conditioned to repay to the defendant so much of the emoluments of the office or franchise during the plaintiff's incumbency therein to which the defendant may be adjudged to be entitled, as well as the costs of the defendant, in the event of the reversal of the judgment of ouster of the defendant. Such bond shall be approved by a superior court judge and filed.

L.1951 (1st SS), c.344.



Section 2A:66-14 - Certificate On Recount Of Votes; Prima Facie Evidence Of Right To Office

2A:66-14. Certificate on recount of votes; prima facie evidence of right to office
If there shall have been a recount of the votes cast at the election at which the plaintiff and defendant claim to have been elected, the certificate given by a judge of the superior court of the result of such recount pursuant to statute shall be prima facie evidence of the right of the person holding the same to the office and to a judgment accordingly.

L.1951 (1st SS), c.344.



Section 2A:67-1 - Construction Of Chapter

2A:67-1. Construction of chapter
This chapter shall be liberally construed so as to secure, as far as possible, the liberty of the citizen.

L.1951 (1st SS), c.344.



Section 2A:67-2 - Chapter Not Generally Applicable To Habeas Corpus Ad Testificandum

2A:67-2. Chapter not generally applicable to habeas corpus ad testificandum
No provision of this chapter shall apply to the writ of habeas corpus when used to bring a prisoner before a court as a witness, unless it is expressly made applicable thereto.

L.1951 (1st SS), c.344.



Section 2A:67-3 - Issuance Of Writ Without Application

2A:67-3. Issuance of writ without application
When the superior court shall have evidence from any judicial proceeding had before it that a person within this state is illegally confined or restrained of his liberty, such court shall issue a writ of habeas corpus for his relief, although no application be made for such writ. If the writ is granted by the court on its own motion, no fee shall be allowed.

L.1951 (1st SS), c.344.



Section 2A:67-4 - Prisoner Not To Be Removed Except In Certain Cases

2A:67-4. Prisoner not to be removed except in certain cases
No person committed to a prison or in the custody of an officer or other person for a criminal or supposed criminal matter shall be removed from such prison or custody into the custody of any other officer or person, except:

a. By habeas corpus or other legal writ or process; or

b. Where he is delivered to a constable or other inferior officer in accordance with law; or

c. Where he is sent by order of a court, judge or magistrate to a workhouse or house of correction; or

d. Where he is removed to another place, within the county, for his trial or discharge in due course of law; or

e. In case of sudden fire or infection or other necessity.

L.1951 (1st SS), c.344.



Section 2A:67-5 - Penalty For Signing And Executing Warrant For Removal Contrary To Chapter

2A:67-5. Penalty for signing and executing warrant for removal contrary to chapter
If, after such commitment mentioned in section 2A:67-4 of this title, a person shall make out, sign or countersign a warrant for the removal of any person, so committed, contrary to this chapter, he and the officer or person obeying or executing the same shall, for every such offense, forfeit to the person aggrieved the sum of $500 to be recovered in a civil action.

L.1951 (1st SS), c.344.



Section 2A:67-6 - Sending Citizen As Prisoner Out Of State For Offense Committed Within State; Action For Damages; Punishment; Disqualification; Exceptions

2A:67-6. Sending citizen as prisoner out of State for offense committed within State; action for damages; punishment; disqualification; exceptions
2A:67-6. For preventing illegal imprisonment of citizens of this State in prisons out of this State, no citizen of this State who is an inhabitant or resident thereof, shall be sent as a prisoner to any place whatsoever out of this State, for any crime or offense committed within this State, and every such imprisonment is hereby declared to be illegal unless such transfer of such person to a place of confinement outside the State is accomplished pursuant to the provisions of any interstate compact approved by the Legislature for such purpose and to which the State is signatory.

If any such citizen shall be so imprisoned, except as provided for herein by compact, he may, for every such imprisonment, maintain, by virtue of this chapter, an action at law in the Superior Court for the damages sustained thereby, against the person by whom he shall be so committed, detained, imprisoned, sent prisoner or transported contrary to the true intent and meaning of this chapter, and against any person who shall frame, contrive, write, seal, sign, or countersign any warrant or writing for such commitment, detainer, imprisonment or transportation, or who shall advise, aid or assist in the same or any of them. In such action the plaintiff may recover penal as well as compensatory damages but in any case the damages shall not be less than $1,500.00.

Any person who shall knowingly frame, contrive, write, seal, sign or countersign any warrant for such commitment, detainer, or transportation, or shall so commit, detain, imprison or transport any person contrary to this chapter, or advise, aid or assist therein, shall be fined or imprisoned at hard labor, or both, at the discretion of the court before which the conviction shall be had and shall in addition thereto, from thenceforth be disqualified from holding any office or trust or profit under this State.

Nothing contained in this chapter shall be construed to prevent the sending of a citizen of this State or person at any time resident therein, who has committed any treason, felony or misdemeanor in another state of the United States or in any foreign country, to such other state or foreign country having jurisdiction of such offense, for the purpose of being tried therefor.

L.1951 (1st SS), c.344; amended 1973,c.16; 1991,c.91,s.111.



Section 2A:67-7 - Discharge On Criminal Charge Not Extended To Discharge On Civil Process

2A:67-7. Discharge on criminal charge not extended to discharge on civil process
Nothing in this chapter shall extend to discharge out of prison any person in custody by virtue of a judgment, order or process in any civil cause unless by virtue of the proceedings had for that purpose under authority of this chapter. A discharge, under this chapter, from imprisonment under a criminal charge shall not have the effect of discharging from prison a person imprisoned by virtue of any civil judgment, order or process but the person so discharged shall be kept in custody in such civil cause until discharged by proceedings had for that purpose.

L.1951 (1st SS), c.344.



Section 2A:67-8 - Warrant In Lieu Of Writ; Arrest Of Person Having Custody Of Person Detained

2A:67-8. Warrant in lieu of writ; arrest of person having custody of person detained
A judge of the superior court may, when it shall appear by satisfactory proof that anyone is held in illegal confinement or custody and there is good reason to believe that he will be taken out of the state or suffer some irreparable injury before he can be relieved by the issuance of a habeas corpus, issue a warrant under his hand and seal reciting the facts and directed to any sheriff, constable or other person, commanding him to take the prisoner and forthwith bring him before the court to be dealt with according to law.

If the proof shall also be sufficient to justify an arrest of the person having the prisoner in his custody, as for a criminal offense committed in the taking or detaining of the prisoner, the warrant may also contain an order for the arrest of such person for such offense.

L.1951 (1st SS), c.344.



Section 2A:67-9 - Service Of Warrant; Return

2A:67-9. Service of warrant; return
Any officer or person to whom the warrant mentioned in section 2A:67-8 of this title shall be directed shall execute the same by bringing the prisoner named therein, and the person who detains him, if so commanded by the warrant, before the court or judge issuing the same.

Thereupon the person detaining such prisoner shall make a return in like manner and the like proceedings shall be had as if a writ of habeas corpus had been issued in the first instance.

L.1951 (1st SS), c.344.



Section 2A:67-10 - Proceedings Against Person Detaining Prisoner

2A:67-10. Proceedings against person detaining prisoner
If the person having the prisoner in his custody shall be brought before the superior court, as for a criminal offense, he shall be examined, committed, bailed or discharged in like manner as in other criminal cases of like nature.

L.1951 (1st SS), c.344



Section 2A:67-11 - Limitation Of Action For Offenses Against Chapter

2A:67-11. Limitation of action for offenses against chapter
No person shall be liable to an action for any offense against this chapter unless the action is commenced against such person so offending within 2 years after the offense is committed; but if the person aggrieved shall be in prison, by reason of such wrongful act, then within 2 years after the decease of such party while in prison or his deliverance out of prison whichever shall happen first.

L.1951 (1st SS), c.344.



Section 2A:67-12 - Witnesses, Production Of Prisoners Or Inmates As

2A:67-12. Witnesses, production of prisoners or inmates as
Upon the issuance of a writ by any court of competent jurisdiction of the United States or of another state, requiring the production before it of any prisoner or inmate of a penal or correctional institution in the state of New Jersey, as a witness in a criminal case or for prosecution as a defendant charged with crime, the keeper or person in charge of such institution, with the consent and approval of the attorney general, upon such conditions as the attorney general shall prescribe, shall produce or cause to be produced the inmate or prisoner according to the requirements of said writ. The attorney general shall require the return of the prisoner or inmate to the institution from which taken, immediately upon the conclusion of such prosecution or testimony, and shall require the authorities of the demanding jurisdiction to pay or indemnify the keeper or person in charge of such institution for all expenses incurred. He shall decline to honor such writs when in his opinion the same would not be in the furtherance of justice.

L.1951 (1st SS), c.344.



Section 2A:67-13 - Who May Prosecute Writ.

2A:67-13 Who may prosecute writ.

2A:67-13. Except as provided in N.J.S.2A:67-14, a person may prosecute a writ of habeas corpus, in accordance with this chapter, to inquire into the cause of the person's imprisonment or restraint, if the person is:

a.committed, detained, confined, or restrained of liberty, within this State, for a criminal or supposed criminal matter;

b.in custody by virtue of civil process issued out of a court in this State;

c.committed, detained, confined, or restrained of liberty, within this State, under any pretense;

d.in confinement on a charge of a criminal offense, which is of a bailable nature, for the purpose of posting bail; or

e.confined in a psychiatric facility, for the purpose of determining whether the person is in need of commitment to treatment.

f.(Deleted by amendment, P.L.2013, c.103)

g.(Deleted by amendment, P.L.2013, c.103)

h.(Deleted by amendment, P.L.2013, c.103)

If sufficient cause appears, the complaint may be filed and the writ may be prosecuted by another on behalf of the person entitled to prosecute the writ.

amended 2013, c.103, s.11.



Section 2A:67-14 - Who May Not Prosecute Writ

2A:67-14. Who may not prosecute writ
The persons hereinafter specified shall not be entitled to prosecute writ of habeas corpus:

a. Any person committed or restrained of his liberty by virtue of any process issued by any court of the United States, or any judge thereof, in cases where such court or judge has or shall have acquired exclusive jurisdiction.

b. Any person committed or restrained of his liberty by virtue of a final judgment of a competent tribunal of civil or criminal jurisdiction or by virtue of any process issued pursuant thereto, but no order of commitment for an alleged contempt, or upon contempt proceedings, to enforce the rights or remedies of a party or any process issued upon such order shall be deemed a final judgment or a process issued pursuant to a final judgment within the meaning of this section.

c. Any person in custody or restrained of his liberty for any capital crime plainly and specially expressed in the warrant or commitment, unless the judge to whom the application is made, as an act of discretion, shall direct the issuance of the writ.

d. Any person in custody or restrained of his liberty on any civil process who does not show either that he has, prior to applying for the writ, exhausted the other remedies available to him in the courts of this state to secure his release or that such remedies are or will be ineffective to protect his rights.

L.1951 (1st SS), c.344



Section 2A:67-15 - Power And Authority To Issue Writ

2A:67-15. Power and authority to issue writ
The power and authority to issue writs of habeas corpus shall be and reside in:

a. The superior court and each judge thereof.

b. Each county judge, who shall have concurrent jurisdiction in his county with the judges of the superior court to grant such writ in all criminal cases where a person may be confined in prison or detained in custody, and to hear and determine the same in like manner as though the application had been made before a judge of the superior court.

L.1951 (1st SS), c.344.



Section 2A:67-16 - Application By Complaint; Contempts; Verification

2A:67-16. Application by complaint; contempts; verification
Application for the writ shall be made, by complaint, either by the party for whose relief it is intended or by some person in his behalf, and shall be duly verified. The complaint shall allege (a) the facts concerning the commitment, confinement or restraint of the person for whose relief the action has been instituted; (b) the place of such confinement or restraint; (c) the name of the person who has custody over him or by whom he is confined or restrained; (d) the cause or pretense of such confinement or restraint, if known; and (e) if the confinement or restraint is alleged to be illegal, in what the alleged illegality consists.

L.1951 (1st SS), c.344



Section 2A:67-17 - Issuance Of Writ; Contents

2A:67-17. Issuance of writ; contents
The judge to whom the application is made shall grant such writ without delay or issue an order directing the defendant named in the complaint to show cause why the writ should not be granted, unless it appears from the complaint or otherwise that the applicant or person confined or restrained is not entitled thereto.

The writ or order to show cause shall be directed to the person by whom such party is confined or restrained in his liberty. It shall be returned within 3 days unless for good cause additional time, not exceeding 20 days, is allowed.

If the judge shall have reason to believe that the person confined or restrained may be removed from the state, or otherwise suffer irreparable injury, he may direct that the writ be made returnable and the person, confined or restrained, produced before the court forthwith.

If the prisoner shall be in the custody of a public officer, the judge may require that a bond be given in such amount as the judge may fix with sufficient surety and conditioned that the prisoner will not escape either in going to or returning from the place to which he is to be taken pursuant to the writ.

Except in proceedings under subsection g. of section 2A:67-13, the writ shall require the defendant to produce, in court, the party detained either upon the return to the writ or at the hearing after notice of the time and place thereof, unless the applicant, in writing, waives such production, or the only questions presented are issues of law; and may require such production in any case.

L.1951 (1st SS), c.344.



Section 2A:67-18 - Defect Of Form Not Cause For Disobedience Of Writ

2A:67-18. Defect of form not cause for disobedience of writ
Writs of habeas corpus shall not be disobeyed for any defect of form.

L.1951 (1st SS), c.344.



Section 2A:67-19 - Service Of Writ

2A:67-19. Service of writ
A writ of habeas corpus issued under this chapter may be served by delivering it to the person to whom it is directed, together with a copy of the complaint.

If the person to whom the writ is directed cannot be found, then the writ may be served by leaving it, together with a copy of the complaint, at the jail or other place in which the prisoner may be confined, with an under officer or other person having charge of the prisoner at the time.

If the person to whom the writ is directed conceals himself or refuses admittance, then the writ may be served by affixing it, together with a copy of the complaint, in some conspicuous place on the outside, either of his dwelling house or of the place where the party is confined.

Except when the writ is issued on application of the attorney general, county prosecutor or on the court's own motion, no service of a writ requiring the production of the person confined or restrained with the return shall be valid upon a sheriff, keeper of the jail or other public officer, unless the party serving the writ shall pay or tender to the officer, in whose custody the prisoner shall be, his fees and charges, allowed by law, for bringing the prisoner to and returning him from the place to which he is to be taken pursuant to the writ, and shall also deliver to the officer such bond, if any, as the court may have directed when authorizing the issuance of the writ. If the prisoner shall be discharged, the officer shall repay the money so paid to him for the charges of carrying back such prisoner.

No service on any other person shall be valid unless the party serving the writ shall pay or tender to such person the charges, if any, required by the court or judge issuing the writ and set forth therein.

L.1951 (1st SS), c.344.



Section 2A:67-20 - Return

2A:67-20. Return
Every public officer upon whom the writ shall be duly served, whether the writ be directed to him or not, and every other person to whom the writ shall be directed and upon whom it shall be duly served, shall make a return to the writ as required thereby. The return to the writ may be made without producing in court the person detained or restrained, unless the writ requires such production.

L.1951 (1st SS), c.344.



Section 2A:67-21 - Excuse For Failure To Produce Person Detained As Required

2A:67-21. Excuse for failure to produce person detained as required
The defendant shall be excused for failure to comply with a command in the writ to produce the person detained, and the hearing may proceed without such production, if (a) the applicant, in writing, has waived such production, or (b) the court shall be satisfied that the person detained cannot be brought into court without danger to himself because of sickness or infirmity.

L.1951 (1st SS), c.344.



Section 2A:67-22 - Contents Of Return; Verification

2A:67-22. Contents of return; verification
The return shall set forth, fully and explicitly, whether the defendant has or has not the party in his power or custody or under his restraint and, if he has, the authority and true cause of the confinement or restraint.

If a party is detained by virtue of any writ, warrant or other written authority, a copy thereof shall be annexed to the return.

If the party, upon whom the writ shall have been served, shall have had the party in his power or custody or under his restraint, but shall have transferred such custody or restraint to another, the return shall set forth fully the facts relating thereto.

The return shall be verified unless the same is made by a public officer in his official capacity.

L.1951 (1st SS), c.344.



Section 2A:67-23 - Effect Of Return; Answer Thereto

2A:67-23. Effect of return; answer thereto
The allegations of the return, if not controverted, shall be accepted as true except to the extent that the judge finds from the evidence that they are not true.

At or before the time of hearing, the plaintiff or any other party in interest may file an answer to the return, which shall be verified, denying any of the facts set forth in the return or alleging any other material facts.

L.1951 (1st SS), c.344.



Section 2A:67-24 - Arrest For Failure To Produce Prisoner Or Make Return; Commitment

2A:67-24. Arrest for failure to produce prisoner or make return; commitment
If the person upon whom the writ shall have been duly served refuses or neglects to produce the person named in the writ, or to make a full and explicit return to the writ, as required, and no sufficient cause is shown for such refusal or neglect, the court or judge before whom the writ has been made returnable, upon due proof of the service of the writ, shall forthwith initiate contempt proceedings against such person by issuing an order of arrest against him directed to the sheriff of any county commanding him forthwith to apprehend such person and bring him before such court or judge. Such person shall be committed to the county jail until he shall make return and comply with any order that may be made by the court or judge relative to the party confined or restrained.

If the order of arrest is against the sheriff, it may be directed to any other person to be designated therein who shall have full power to execute the same, and the sheriff, when brought before the court or judge, may be committed to the jail of any county other than his own.

L.1951 (1st SS), c.344



Section 2A:67-25 - Order To Enforce Production Of Prisoner

2A:67-25. Order to enforce production of prisoner
When an order of arrest is issued against a defendant and the person named in the writ or order has not been produced as required, the court or judge issuing such order of arrest may also issue an order to the sheriff or other person designated therein, commanding him to bring forthwith before such court or judge the person named in the writ for production.

L.1951 (1st SS), c.344.



Section 2A:67-26 - Custody Pending Determination

2A:67-26. Custody pending determination
When a person is produced before the court in habeas corpus proceedings, the judge may, until judgment is given, commit such person to the custody of the sheriff or place him in such care or under such custody as the circumstances of the case may require.

L.1951 (1st SS), c.344



Section 2A:67-27 - Time Of Hearing; Notice.

2A:67-27 Time of hearing; notice.

2A:67-27. When the writ is returned, the court may hold the hearing immediately, unless the validity of a detention on any civil process, or the mental capacity of the party is to be determined, and may, in any case, set a date for the hearing, which shall be not more than five days after the return of the writ unless for good cause additional time is allowed.

Notice of the time and place set for a later hearing shall be served at least two days before the hearing or earlier, as the court may order, by the applicant upon the defendant, and (a) if the party is in custody on any criminal matter, upon the county prosecutor of the county in which the alleged offense was committed, or (b) if the party is in custody on any civil process, upon each person having an interest in continuing the confinement or restraint or upon the party's attorney, or (c) if the party is in custody of any psychiatric facility or other institution, upon the person or persons whose application was the basis for commitment to the facility or institution, and upon the medical director or other head officer of the facility or institution.

amended 2013, c.103, s.12.



Section 2A:67-28 - Hearing; Jury.

2A:67-28 Hearing; jury.

2A:67-28. In all cases in which the mental capacity of the party is to be determined, the testimony shall be taken orally and the judge may hear the matter without a jury or may direct that the action be tried by a jury called from the general panel or, if not available, by a jury specially summoned as in other actions.

In all other cases, the judge may hear the matter summarily on the complaint, return and answer to the return, or require that testimony be offered orally and, on its own motion, may summon witnesses and require any person to produce documents, records, or other writings.

In a proceeding under subsection d. of N.J.S.2A:67-13, the judge may take testimony concerning the truth of affidavits and proofs upon which the order for process was made and process issued.

amended 2013, c.103, s.13.



Section 2A:67-29 - Judgment.

2A:67-29 Judgment.

2A:67-29. In any proceeding under subsection a., b., or c. of N.J.S.2A:67-13, if no cause is shown for the imprisonment or restraint or for the continuation thereof, the judge shall discharge the party from the confinement or restraint. If the party is not entitled to a discharge and is not bailed, the party shall be remanded by the judge to the custody or placed under the restraint from which the party was taken, so long as custody or restraint is lawful. If the custody or restraint is not lawful, the judge shall commit the party to the custody of the officer or person lawfully entitled thereto.

In any proceedings under subsection a., b., c., or d. of N.J.S.2A:67-13, if it appears that the person is entitled to be bailed, the judge shall discharge the person immediately, upon taking a secured or bonded recognizance in an amount as the judge may approve for the person's appearance, as the circumstances may require, and the judge shall then certify the writ with the return and the recognizance to the court where the appearance is to be made.

In any proceeding under subsection d. of N.J.S.2A:67-13, the judge shall discharge the party in custody if the process was improperly or improvidently issued.

In any proceeding under subsection e. of N.J.S.2A:67-13, the person shall not be discharged unless found not to be dangerous to self or dangerous to others or to property, either by the judge, if the hearing is held without a jury, or by unanimous verdict of the jury.

No person shall be entitled to a discharge because of any informality or insufficiency in the original arrest or commitment.

amended 2013, c.103, s.14.



Section 2A:67-30 - Enforcement Of Court's Order

2A:67-30. Enforcement of court's order
When, in a proceeding under subsection h. of section 2A:67-13 of this title, the court orders the release of the person confined or restrained and his return to the charitable institution, the officers of such institution shall have full authority to put such order into effect and to call to their assistance duly constituted peace officers. Anyone resisting or interfering with the proper execution of such order shall be guilty of a misdemeanor.

L.1951 (1st SS), c.344.



Section 2A:67-31 - Reimprisonment For Same Cause Of Person Discharged Upon Writ; Exceptions

2A:67-31. Reimprisonment for same cause of person discharged upon writ; exceptions
No person who has been discharged by the order of such court or judge upon a writ of habeas corpus issued pursuant to the provisions of this chapter shall again be imprisoned, restrained or kept in custody for the same cause, but it shall not be deemed the same cause:

a. If he shall have been discharged from a commitment on a criminal charge and is afterwards committed for the same offense by the legal order or process of the court wherein he shall be bound by recognizance to appear or in which he shall be indicted or convicted for the same offense; or,

b. If after a discharge for defect of proof or for any material defect in the commitment, in a criminal case, the prisoner is again arrested on sufficient proof, and committed by legal process for the same offense; or,

c. If, in a civil action, the party has been discharged for any illegality in the judgment or process hereinbefore specified, and is afterwards imprisoned by legal process for the same cause of action; or,

d. If, in a civil action, he shall have been discharged from commitment on mesne process and shall afterwards be committed on execution in the same cause or on mesne process in any other cause, after such first suit shall have been discontinued.

L.1951 (1st SS), c.344.



Section 2A:67-32 - Penalty For Reimprisoning; Aiding Or Assisting; Misdemeanor

2A:67-32. Penalty for reimprisoning; aiding or assisting; misdemeanor
Any person, either solely or as a member of any court, or in the execution of any order, judgment or process, who shall knowingly recommit, imprison or restrain of his liberty, or cause to be recommitted, imprisoned or restrained of his liberty, for the same cause, except as provided by section 2A:67-31 of this title, any person so discharged or who shall knowingly aid or assist therein shall forfeit to the party aggrieved the sum of $1400, to be recovered in an action at law in the superior court and shall be guilty of a misdemeanor.

L.1951 (1st SS), c.344.



Section 2A:67-33 - Eluding Writ By Removing Or Transferring Prisoner To Other Custody; Misdemeanor

2A:67-33. Eluding writ by removing or transferring prisoner to other custody; misdemeanor
Any person having in his custody or under his power any party for whose relief a writ of habeas corpus shall have been duly issued pursuant to the provisions of this chapter and who with intent to elude the service of such writ or to avoid the effect thereof shall transfer the prisoner to the custody or place him under the power or control of another or conceal him or change the place of his confinement or who shall knowingly aid or assist therein, shall be deemed guilty of a misdemeanor.

L.1951 (1st SS), c.344.



Section 2A:67-34 - Neglect Or Refusal To Obey Writ; Forfeiture; Misdemeanor

2A:67-34. Neglect or refusal to obey writ; forfeiture; misdemeanor
If any officer or other person shall neglect or refuse to make the required returns or to produce the prisoner according to the command of the writ, every such officer and person so neglecting shall forfeit and pay to the party aggrieved the sum of $500 and shall be guilty of a misdemeanor.

L.1951 (1st SS), c.344.



Section 2A:67-35 - Misdemeanor; Punishment

2A:67-35. Misdemeanor; punishment
Every person convicted of a misdemeanor under sections 2A:67-32, 2A:67-33 or 2A:67-34 of this title, shall be punished by fine or imprisonment, or both, at the discretion of the court in which he shall be convicted but such fine shall not exceed $1,000 nor such imprisonment 6 months.

L.1951 (1st SS), c.344



Section 2A:67-36 - Appeal To Appellate Division Of Superior Court

2A:67-36. Appeal to Appellate Division of Superior Court
2A:67-36. In all proceedings involving the writ of habeas corpus before a judge of the Superior Court, the prisoner may, after final decision by such judge, appeal therefrom to the Appellate Division of the Superior Court, if the imprisonment is for an alleged crime, and the decision is against the right of the prisoner to a discharge, and in any other case either party may so appeal. If a discharge, which is appealable, has been awarded, and an appeal is taken the discharge shall not be stayed on such appeal.

L.1951 (1st SS), c.344; amended 1991,c.91,s.112.



Section 2A:67A-1 - Right To Proceed Under Act; Procedure Hereunder Additional

2A:67A-1. Right to proceed under act; procedure hereunder additional
Whenever a municipal or county governing body, any committee thereof, any board, commission, officer or body of any county, municipality, school district, or other special district or ad hoc local authority, is authorized or required by law to conduct any hearing or investigation, take testimony or make any determination affecting the rights, property, or obligations of any person, it may proceed in accordance with this act which shall be construed as in addition to and not in lieu of any other procedure provided by law.

L.1953, c. 38, p. 750, s. 1, eff. March 19, 1953.



Section 2A:67A-2 - Administering Oaths; Examination Of Witnesses; False Testimony

2A:67A-2. Administering oaths; examination of witnesses; false testimony
Whenever the officer, board, commission, committee or body is authorized to take testimony, such officer and each of the members of the board, commission, committee or body shall have power to administer oaths and to examine witnesses subject to the penalties, provisions and limitations of chapter eighty-one of Title 2A of the New Jersey Statutes. Any person who shall willfully give false testimony under oath in the course of such examination shall be guilty of perjury.

L.1953, c. 38, p. 751, s. 2.



Section 2A:67A-3 - Subpoenas

2A:67A-3. Subpoenas
Any such officer, board, commission, committee or body authorized by law to exercise the power of subpoena may by its subpoena compel the attendance and testimony of witnesses and the production of books, papers, documents or tangible things related to any matter or subject within his or its powers of inquiry. If a person under such subpoena shall refuse or fail to appear or refuse to be examined, or to answer any proper question, or to produce any books, papers, documents or tangible things, in accordance with the subpoena, the authority issuing the subpoena may apply to the Superior Court for an order to compel him to do so. If the person under subpoena shall engage in contemptuous conduct at any such hearing, investigation or inquiry, the said authority may apply to the court to compel him to refrain therefrom.

L.1953, c. 38, p. 751, s. 3.



Section 2A:67A-4 - Short Title

2A:67A-4. Short title
This act shall be known as the "County and Municipal Investigations Law."

L.1953, c. 38, p. 751, s. 4.



Section 2A:68-12.1 - Tenure Right, Right Of Protection

2A:68-12.1. Tenure right, right of protection
Persons employed on the effective date of this act pursuant to N.J.S.2A:68-12, which is being repealed in accordance with section 14 of this act, shall not be deprived of any tenure right or any right of protection provided by Title 11A of the New Jersey Statutes or any pension law or retirement system.

L.1989,c.87,s.13.



Section 2A:81-2 - Transactions With Mentally Incapacitated Person; Decedent; Proof Required.

2A:81-2 Transactions with mentally incapacitated person; decedent; proof required.

2A:81-2. In a civil action that is commenced or defended by a guardian on behalf of a person who is mentally incapacitated or by a personal representative on behalf of a decedent, any other party who asserts a claim or an affirmative defense against the person who is mentally incapacitated or against the personal representative, that is supported by oral testimony of a promise, statement, or act of the person who is mentally incapacitated before the onset of mental incapacity, or of the decedent, shall be required to establish the same by clear and convincing proof.

amended 1960, c.52, s.45; 2013, c.103, s.15.



Section 2A:81-4 - General Rule

2A:81-4. General rule
Except as otherwise provided by statute, a witness shall not be excused from answering any questions relevant and material to the issue.

L.1951 (1st SS), c.344.



Section 2A:81-6 - Personal Privilege Of Party Called By Adverse Party In Civil Action

2A:81-6. Personal privilege of party called by adverse party in civil action
In all civil actions in any court of record a party shall be sworn and shall give evidence therein when called by the adverse party, but no party thereto shall be compelled to be sworn or give evidence in any action brought to recover a penalty or to enforce a forfeiture. This section shall not apply to actions for divorce.

L.1951 (1st SS), c.344.



Section 2A:81-11 - Examination Of Adverse Party As Witness

2A:81-11. Examination of adverse party as witness
Except as otherwise provided by law, when any party is called as a witness by the adverse party he shall be subject to the same rules as to examination and cross-examination as other witnesses.

L.1951 (1st SS), c.344



Section 2A:81-15 - Disobedience; Penalties

2A:81-15. Disobedience; penalties
If any person on whom lawful process shall have been duly served to testify, depose or give evidence concerning any cause or matter pending in any court and to whom shall have been paid or tendered at the time of such service, 50 cents if he is to attend in the county, and 1 dollar, if he is to attend out of the county, shall not appear according to the command of such process, having no lawful or reasonable excuse for such default, he shall:

a. For each offense forfeit to the aggrieved party a sum not exceeding $50, to be ascertained and adjudged by the court in which he was subpoenaed to attend; and

b. Pay to the aggrieved party damages equivalent to the loss sustained by the want of his evidence, to be recovered in a civil action with costs; and

c. Be punishable for contempt of the court out of which the process issued.

L.1951 (1st SS), c.344.



Section 2A:81-17 - Privilege Of Witness From Arrest During Attendance

2A:81-17. Privilege of witness from arrest during attendance
Except as provided in section 2A:81-21 of this Title, a witness shall be privileged from arrest in all civil actions, and no other, during necessary attendance at court or other place, required by subpoena previously duly served, and during his going to and returning therefrom, allowing 1 day for every 30 miles from his place of residence.

Any arrest made in violation of the privilege given by this section shall be a contempt of the court out of which the subpoena issued, and the court, may, by an order, forthwith discharge the witness from arrest.

L.1951 (1st SS), c.344; amended by L.1960, c. 52, p. 463, s. 46, eff. July 1, 1960.



Section 2A:81-17.2A - Public Employee, Definition

2A:81-17.2a. Public employee, definition
For the purposes of this act the term "public employee" shall mean any person who occupies any office, position or employment in the government of the State of New Jersey, or the several counties and municipalities thereof, or any political subdivision of the State, or a school district, or any special district, or any authority, commission, board, or any branch or agency of the public service. This term shall include, but shall not be limited to, elected and appointed persons.

L.1970, c. 72, s. 1, eff. May 21, 1970.



Section 2A:81-17.2A1 - Duty Of Employee To Appear And Testify; Removal For Failure Or Refusal

2A:81-17.2a1. Duty of employee to appear and testify; removal for failure or refusal
It shall be the duty of every public employee to appear and testify upon matters directly related to the conduct of his office, position or employment before any court, grand jury or the State Commission of Investigation. Any public employee failing or refusing to so appear and to so testify, after having been informed of his duty to appear and testify under this act by the prosecuting attorney, or a member of or attorney for the State Commission of Investigation, as the case may be, shall be subject to removal from his office, position or employment.

L.1970, c. 72, s. 2, eff. May 21, 1970. Amended by L.1975, c. 246, s. 1, eff. Oct. 28, 1975.



Section 2A:81-17.2A2 - Immunity From Use Of Evidence After Claim Of Privilege Against Self-incrimination; Perjury Or False Swearing

2A:81-17.2a2. Immunity from use of evidence after claim of privilege against self-incrimination; perjury or false swearing
If any public employee, having claimed the privilege against self-incrimination, testifies before any court, grand jury or the State Commission of Investigation after having been informed that his failure to appear and testify would subject him to removal from his office, position or employment, such testimony and the evidence derived therefrom shall not be used against such public employee in a subsequent criminal proceeding under the laws of this State; provided that no such public employee shall be exempt from prosecution or punishment for perjury or false swearing committed while so testifying.

L.1970, c. 72, s. 3, eff. May 21, 1970. Amended by L.1975, c. 246, s. 2, eff. Oct. 28, 1975.



Section 2A:81-17.2A3 - Removal For Commission Of Misdemeanor

2A:81-17.2a3. Removal for commission of misdemeanor
Any public employee who admits the commission of a misdemeanor or high misdemeanor relating to his employment or touching the administration of his office or position before any court, grand jury or the State Commission of Investigation shall be subject to removal from such office, position or employment.

L.1970, c. 72, s. 4, eff. May 21, 1970.



Section 2A:81-17.2A4 - Removal Proceedings

2A:81-17.2a4. Removal proceedings
If any public employee has subjected himself to removal as provided in section 2 or section 4 of this act, a proceeding may be instituted to effect such removal in the Superior Court by the Attorney General or a county prosecutor of this State by proceeding in lieu of prerogative writ.

L.1970, c. 72, s. 5, eff. May 21, 1970.



Section 2A:81-17.2A5 - Other Laws Relating To Removal Of Public Employees

2A:81-17.2a5. Other laws relating to removal of public employees
Nothing in this act shall be construed to annul or modify any other law of this State or any rule or regulation promulgated pursuant to any other law of this State relating to the removal of public employees from office, position or employment.

L.1970, c. 72, s. 6, eff. May 21, 1970.



Section 2A:81-17.3 - Order Compelling Person To Testify Or Produce Evidence; Immunity From Use Of Such Evidence; Contempt

2A:81-17.3. Order compelling person to testify or produce evidence; immunity from use of such evidence; contempt
In any criminal proceeding before a court or grand jury, if a person refuses to answer a question or produce evidence of any other kind on the ground that he may be incriminated thereby and if the Attorney General or the county prosecutor with the approval of the Attorney General, in writing, requests the court to order that person to answer the question or produce the evidence, the court shall so order and that person shall comply with the order. After complying and if but for this section, he would have been privileged to withhold the answer given or the evidence produced by him, such testimony or evidence, or any information directly or indirectly derived from such testimony or evidence, may not be used against the person in any proceeding or prosecution for a crime or offense concerning which he gave answer or produced evidence under court order. However, he may nevertheless be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing, or failing to produce, evidence in accordance with the order. If a person refuses to testify after being granted immunity from prosecution and after being ordered to testify as aforesaid, he may be adjudged in contempt and committed to the county jail until such time as he purges himself of contempt by testifying as ordered without regard to the expiration of the grand jury; provided, however, that if the grand jury before which he was ordered to testify has been dissolved, he may then purge himself by testifying before the court.

L.1968, c. 195, s. 1, eff. July 19, 1968. Amended by L.1973, c. 112, s. 1, eff. May 7, 1973.



Section 2A:81-17.4 - Attorney General's Annual Report On Compelling Evidence And Granting Immunity In Criminal Proceedings

2A:81-17.4. Attorney general's annual report on compelling evidence and granting immunity in criminal proceedings
The Attorney General shall include in his annual report to the Governor and Legislature, made pursuant to section 15 of P.L.1970, c. 74 (C. 52:17B-111) a report on the application of this act. The report shall contain:

a. The number of persons to whom immunity was granted or approved;

b. The number of indictments dismissed as a result of the granting or approval of immunity and the nature of the charges included therein;

c. The number of convictions obtained in cases in which a person or persons had immunity granted to them or approved;

d. The number of persons adjudged in contempt for refusal to testify as a result of a grant or approval of immunity;

e. The number of persons committed to jail as a result of an adjudication of contempt in subsection d. above;

f. The number of persons who have purged themselves after being committed to jail;

g. Such other information as the Attorney General deems appropriate.

The Attorney General shall report on such aspects of the operation of this act as he deems appropriate including any recommendations he may care to make as to legislative changes or improvements to effectuate the purposes of this act and to assure and protect individual rights and the rights of the citizenry of New Jersey.

L.1980, c. 185, s. 1.



Section 2A:81-18 - Definitions

2A:81-18. Definitions
"Witness," as used in this article shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

L.1951 (1st SS), c.344.



Section 2A:81-19 - Summoning Witness In This State To Testify In Another State

2A:81-19. Summoning witness in this state to testify in another state
If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and his presence will be required for a specified number of days, and that same cannot be insured voluntarily, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence (and of any other state through which the witness may be required to pass by ordinary course of travel), will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

L.1951 (1st SS), c.344



Section 2A:81-20 - Witness From Another State Summoned To Testify In This State

2A:81-20. Witness from another state summoned to testify in this state
If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

If the witness is summoned to attend and testify in this state he shall be tendered the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and $5 for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

L.1951 (1st SS), c.344.



Section 2A:81-21 - Exemption From Arrest And Service Of Process

2A:81-21. Exemption from arrest and service of process
If a person comes into this state in obedience to a summons directing him to attend and testify in this state he shall not, while in this state pursuant to such summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service or process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

L.1951 (1st SS), c.344.



Section 2A:81-22 - Uniformity Of Interpretation

2A:81-22. Uniformity of interpretation
This article shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of the states which enact it.

L.1951 (1st SS), c.344.



Section 2A:81-23 - Short Title

2A:81-23. Short title
This article may be cited as "uniform act to secure the attendance of witnesses from within or without a state in criminal proceedings."

L.1951 (1st SS), c.344.



Section 2A:82-1 - Comparison Of Signature Or Writing

2A:82-1. Comparison of signature or writing
In all cases where the genuineness of any signature or writing is in dispute, comparison of the disputed signature or writing with any writing proved to the satisfaction of the court to be genuine shall be permitted to be made by the witnesses; and such writings and the testimony of witnesses respecting the same may be submitted to the court or jury as evidence of the genuineness or otherwise of the signature or writing in dispute; provided nevertheless that where the handwriting of any person is sought to be disproved by comparison with other writings made by him, not admissible in evidence in the cause for any other purpose, such writings before they can be compared with the signature or writing in dispute, must, if sought to be used before the court or jury by the party in whose handwriting they are, be proved to have been written before any dispute arose as to the genuineness of the signature or writing in controversy.

L.1951 (1st SS), c.344.



Section 2A:82-3 - Defenses To Sealed Instruments

2A:82-3. Defenses to sealed instruments
In any claim upon a sealed instrument, a party may plead and set up, in defense thereto, fraud in the consideration of the contract upon which recovery is sought, or want or failure of consideration, as if the instrument were not sealed. In such cases the seal shall be only presumptive evidence of sufficient consideration, which presumption may be rebutted as if the instrument were not sealed.

L.1951 (1st SS), c.344.



Section 2A:82-4.1 - Recital In Record That Person Was Summoned Or Appeared; Estoppel

2A:82-4.1. Recital in record that person was summoned or appeared; estoppel
The recital in the record of any proceeding upon a foreign judgment, including a judgment of any court out of this State, that the defendant, or person sought to be affected by the judgment was summoned or appeared, shall not prevent or estop the defendant or person affected from proving that he was not summoned or did not appear.

L.1983, c. 350, s. 1, eff. Sept. 29, 1983.



Section 2A:82-4.2 - Jurisdiction; Burden Of Proof

2A:82-4.2. Jurisdiction; burden of proof
In any proceeding upon a foreign judgment, including a judgment of any court out of this State, the plaintiff, or person seeking to enforce the judgment, shall have the burden of proving that the requirements, statutory and otherwise, of the foreign jurisdiction have been met, conferring jurisdiction of the subject matter of the foreign proceeding on the foreign court or tribunal and over the defendant or person sought to be affected by the judgment.

L.1983, c. 350, s. 2, eff. Sept. 29, 1983.



Section 2A:82-4.3 - Limitations Of Actions; Burden Of Proof

2A:82-4.3. Limitations of actions; burden of proof
In any proceeding upon a foreign judgment, including a judgment of any court out of this State, the plaintiff, or person seeking to enforce the judgment shall have the burden of proving that the underlying cause of action which gave rise to the awarding of the foreign judgment was commenced in the foreign jurisdiction within the period required by statute of this State for the commencement of a like action in this State.

L.1983, c. 350, s. 3, eff. Sept. 29, 1983.



Section 2A:82-4.4 - Award; Interest; Penalties

2A:82-4.4. Award; interest; penalties
A court, in any proceeding upon a foreign judgment, including a judgment of any court out of this State, may award judgment for the plaintiff, or person seeking to effect the judgment, including any interest on the judgment, but shall not include as a part thereof any penalty, whether of a penal nature or otherwise, imposed in connection with the foreign judgment.

L.1983, c. 350, s. 4, eff. Sept. 29, 1983.



Section 2A:82-4.5 - Judgments Governed By Revised Uniform Reciprocal Enforcement Of Support Act; Inapplicability Of Act

2A:82-4.5. Judgments governed by Revised Uniform Reciprocal Enforcement of Support Act; inapplicability of act
The provisions of this act shall not be applicable to a foreign judgment governed by the "Revised Uniform Reciprocal Enforcement of Support Act (1968)," P.L.1981, c. 243 (C. 2A:4-30.24 et seq.).

L.1983, c. 350, s. 5, eff. Sept. 29, 1983.



Section 2A:82-4.6 - Severability

2A:82-4.6. Severability
If any one or more sections, clauses, sentences or parts of this act shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, that judgment shall not affect, impair or invalidate the remaining provisions hereof, but shall be confined in its operation to the specific provisions held unconstitutional or invalid.

L.1983, c. 350, s. 6, eff. Sept. 29, 1983.



Section 2A:82-4.7 - Meaning Of "Any Proceeding Upon A Foreign Judgment, Including A Judgment Of Any Court Out Of This State"

2A:82-4.7. Meaning of "any proceeding upon a foreign judgment, including a judgment of any court out of this state"
As used in this act, "any proceeding upon a foreign judgment, including a judgment of any court out of this State" means a judgment under the Philadelphia Wage and Net Profits Tax Ordinance (City Code Section 19-508).

L.1983, c. 350, s. 7, eff. Sept. 29, 1983.



Section 2A:82-5 - Record Used To Refresh Memory

2A:82-5. Record used to refresh memory
When a notary public or any other person authorized to protest instruments under the laws of this state is called upon to testify concerning a protest made by him, he may, to refresh his memory, refer to the record thereof kept by him as required by law.

L.1951 (1st SS), c.344.



Section 2A:82-6 - Copies Of Record Of Protest As Evidence

2A:82-6. Copies of record of protest as evidence
If it appears that the notary or other officer of this state by whom any bill of exchange or promissory note was protested has died or removed from the state or, after diligent inquiry, his place of residence cannot be discovered, the record deposited in the county clerk's office, as required by section 7:5-5 of the title Bills, Notes and Checks, of the Revised Statutes, or a copy thereof certified by such clerk, shall be received as competent evidence of the matter contained in such record.

When the register or other book of any notary public appointed and qualified under the laws of any state of the United States containing a record of the official acts of such notary public by him done in pursuance of his office is, in pursuance of the law of such state, by reason of the death, removal or other disability of the notary public, deposited in the office of the clerk, prothonotary or recorder of deeds of the city, town or county in which the notary public resided at the time of his acting as notary public, a copy of the record or of any part thereof respecting the protesting of any note or bill of exchange protested by the notary public, and the time when, place where and upon whom demand of acceptance or payment was made, with a copy of the notice of nonacceptance or nonpayment (if a copy of the notice shall appear on said record), how the notice of nonacceptance or nonpayment was served, and the time when, or if sent, in what manner, and the time when, and to whom, duly certified under the hand and seal of such clerk, prothonotary or recorder of deeds, or otherwise proved to be truly taken from said record, shall be held and received in all the courts of this state as competent evidence of the facts therein recited, and also of the official character of the notary public. When it shall appear from such record that the said note or bill of exchange had been protested for want of acceptance or payment thereof, and that the said notary public making such protest had duly notified the drawer or indorsers, by mail, of the demand of payment or acceptance and refusal thereof, without specifying the names or the post office address of such drawer or indorsers, the copy of the record certified or proved as aforesaid, shall be held and received in all courts of this state as competent evidence that the drawer and indorsers of such note or bill of exchange were duly notified of such demand and refusal.

L.1951 (1st SS), c.344



Section 2A:82-7 - Certificate Of Protest As Evidence

2A:82-7. Certificate of protest as evidence
The certificate of a notary public of this state or of any other state of the United States, under his hand and official seal accompanying any bill of exchange or promissory note which has been protested by such notary for nonacceptance or nonpayment, shall be received in all the courts of this state as competent evidence of the official character of such notary, and also of the facts therein certified as to the presentment and dishonor of such bill or note and of the time and manner of giving or sending notice of dishonor to the parties to such bill or note.

L.1951 (1st SS), c.344.



Section 2A:82-13 - Presumption Of Publication Of Ordinance According To Law

2A:82-13. Presumption of publication of ordinance according to law
Whenever any ordinance of any municipality may come in question or is produced in evidence, the publication thereof according to law shall be presumed to have been had until the contrary is shown.

L.1951 (1st SS), c.344.



Section 2A:82-17 - Certificates Of Acknowledgment Or Proof Of Instruments As Evidence Of Execution Thereof

2A:82-17. Certificates of acknowledgment or proof of instruments as evidence of execution thereof
If any instrument heretofore made and executed or hereafter to be made and executed shall have been acknowledged, by any party who shall have executed it, or the execution thereof by such party shall have been proved by one or more of the subscribing witnesses to such instrument, in the manner and before one of the officers provided and required by law for the acknowledgment or proof of instruments in order to entitle them to be recorded, and, when a certificate of such acknowledgment or proof shall be written upon or under, or be annexed to such instrument and signed by such officer in the manner prescribed by law, such certificate of acknowledgment or proof shall be and constitute prima facie evidence of the due execution of such instrument by such party. Such instrument shall be received in evidence in any court or proceeding in this state in the same manner and to the same effect as though the execution of such instrument by such party had been proved by other evidence.

L.1951 (1st SS), c.344.



Section 2A:82-18 - Certification Or Authentication Of Instruments Not Acknowledged Or Proved; Effect As Evidence

2A:82-18. Certification or authentication of instruments not acknowledged or proved; effect as evidence
If any instrument heretofore made and executed or hereafter to be made and executed, although not acknowledged or proved, shall have been certified or authenticated, as to the execution thereof by any party thereto, in any manner which may be prescribed by law in order to entitle such instrument to be recorded in any public office of this state without a certificate of acknowledgment or proof thereof, such certification or authentication shall be and constitute prima facie evidence of the due execution of such instrument by such party. Such instrument shall be received in evidence in any court or proceeding in this state, in the same manner and to the same effect as though the execution of such instrument by such party had been proved by other evidence.

L.1951 (1st SS), c.344



Section 2A:82-19 - Exemplifications And Records Of Certain Foreign Deeds Or Writings As Evidence

2A:82-19. Exemplifications and records of certain foreign deeds or writings as evidence
The exemplification of any deeds or writings relating to estates, real or personal, within the state of New Jersey, proved and certified under the city seal of London or Edinburgh, in the kingdom of Great Britain, or under the seal of the city of Dublin, in the kingdom of Ireland, or under the great seal of any British colony in America, prior to July 4th, 1776, and any of the public books of records or registers of the province of New Jersey, or of either of the divisions thereof, prior to that date, shall be received in evidence in any court of record within this state as fully as if the originals were then and there produced and proved.

L.1951 (1st SS), c.344.



Section 2A:82-23 - Original Instruments Produced; Notice To Adverse Party

2A:82-23. Original instruments produced; notice to adverse party
Any party to any cause pending in any court of this state, or to any proceeding in this state, may give, to any opposite party or his attorney at least 10 days before the time appointed for the trial or hearing of such cause or proceeding, notice in writing that such opposite party will be required to produce, at such trial or hearing, the original instead of the record or transcript of the record of any instrument or of any copy of any instrument recorded or registered in any public office of this state pursuant to law, which he may think proper to offer or introduce in evidence at such trial or hearing. After the giving of such notice, no record or transcript of the record of any such instrument or of any such copy of any instrument shall be received in evidence, until proof shall be made, satisfactory to the court or officer before whom such record or transcript is offered, that the original instrument has been lost or unintentionally destroyed, or that after diligent search and inquiry made, such party has been unable to find the original or that such original is without the control of such party and that the production thereof cannot be compelled by due process.

L.1951 (1st SS), c.344



Section 2A:82-24 - Certifications, Notations Or Records Of Time Of Record, Etc., Of Instruments As Prima Facie Proof Of Date Of Record, Etc., Thereof

2A:82-24. Certifications, notations or records of time of record, etc., of instruments as prima facie proof of date of record, etc., thereof
The certification or notation made, pursuant to law, by any public officer upon any instrument or document which shall have been recorded, registered or filed in his office, setting forth the date and time of day when such instrument shall have been so recorded, registered or filed, or any record kept by any public officer pursuant to law of the date and time of day of the recording, registering or filing of any instrument or document in his office, shall be received in evidence in all courts and proceedings, in this state, as prima facie proof of the date and time of day of the recording, registering or filing of such instrument.

L.1951 (1st SS), c.344



Section 2A:82-38 - Photographic, Photostatic, Etc., Copies As Competent Evidence

2A:82-38. Photographic, photostatic, etc., copies as competent evidence
If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile, does not preclude admission of the original.

L.1951 (1st SS), c.344; amended by L.1964, c. 34, s. 1.



Section 2A:82-39 - Interpretation And Construction

2A:82-39. Interpretation and construction
This article shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact it.

L.1951 (1st SS), c.344



Section 2A:82-40 - Short Title

2A:82-40. Short title
This article may be cited as the uniform photographic copies of business and public records as evidence act.

L.1951 (1st SS), c.344



Section 2A:82-41 - Person Against Whom Claim Is Asserted; Right Of Examination

2A:82-41. Person against whom claim is asserted; right of examination
Any person against whom a claim is asserted for compensation or damages for personal injuries or death resulting from personal injuries, either under the workmen's compensation act of the state of New Jersey, chapter fifteen of Title 34 of the Revised Statutes, or at law, or his insurance carrier, shall be permitted to examine the records of a hospital in reference to such injured or deceased person.

L.1951 (1st SS), c.344.



Section 2A:82-42 - Injured Person Or Claimant; Right Of Examination

2A:82-42. Injured person or claimant; right of examination
Any person who has been injured, or his legal representative, who has asserted, or who is about to assert a claim for compensation or damages for personal injuries or death resulting therefrom, shall be permitted to examine the records of any hospital pertaining to the claim of such injured or deceased person.

L.1951 (1st SS), c.344.



Section 2A:82-43 - Attorneys And Agents; Application Of Law

2A:82-43. Attorneys and agents; application of law
The provisions of sections 2A:82-41 and 2A:82-42 of this title shall apply not only to such claimant, or person against whom such claim has been asserted and his insurance carrier, but also to their respective attorneys and duly authorized agents, subject to reasonable rules and regulations promulgated by any such hospital.

L.1951 (1st SS), c.344.



Section 2A:82-44 - No Liability For Permitting Examination

2A:82-44. No liability for permitting examination
No hospital, and no officer or employee of any hospital shall be liable in any action for damages in any court by reason of permitting the examination of such hospital's records under the provisions of this article.

L.1951 (1st SS), c.344.



Section 2A:82-45 - Definition Of Hospital

2A:82-45. Definition of hospital
For the purpose of this article, a hospital shall be defined as any association, corporation or other institution maintaining a hospital for public use in this state, supported in whole or in part by private charity, or owned, operated and maintained by any individual, firm, corporation, municipal or county board or body, or the state of New Jersey.

L.1951 (1st SS), c.344.



Section 2A:82-46 - Disclosure Of Identity Of Victims Of Certain Crimes Under Age 18 Prohibited

2A:82-46. Disclosure of identity of victims of certain crimes under age 18 prohibited
a. In prosecutions for aggravated sexual assault, sexual assault, aggravated criminal sexual contact, criminal sexual contact, endangering the welfare of children under N.J.S.2C:24-4, or in any action alleging an abused or neglected child under P.L.1974, c.119 (C.9:6-8.21 et seq.), the name, address, and identity of a victim who was under the age of 18 at the time of the alleged commission of an offense shall not appear on the indictment, complaint, or any other public record as defined in P.L.1963, c.73 (C.47:1A-1 et seq.). In its place initials or a fictitious name shall appear.

b. Any report, statement, photograph, court document, indictment, complaint or any other public record which states the name, address and identity of a victim shall be confidential and unavailable to the public. Unless authorized pursuant to subsection c. of this section, any person who purposefully discloses, releases or otherwise makes available to the public any of the above-listed documents which contain the name, address and identity of a victim who was under the age of 18 at the time of the alleged commission of an offense enumerated in subsection a. of this section shall be guilty of a disorderly persons offense.

c. The information described in this act shall remain confidential and unavailable to the public unless the court, after a hearing, determines that good cause exists for disclosure. The hearing shall be held after notice has been made to the victim, parents of victim, spouse, or other person legally responsible for the maintenance and care of the victim, and to the person charged with the commission of the offense, counsel or guardian of that person.

d. Nothing contained herein shall prohibit the court from imposing further restrictions with regard to the disclosure of the name, address, and identity of the victim when it deems it necessary to prevent trauma or stigma to the victim.

L.1989, c.336, s.1.



Section 2A:83-1 - Value Of Real Estate

2A:83-1. Value of real estate
In any action or proceeding for the acquisition or sale of land, or any interest or interests therein, or on review of the assessment for taxes of any real property, or in any action or proceeding in the Tax Court, any person offered as a witness in any such action or proceeding shall be competent to testify as to sales of comparable land, including any improvements thereon, contiguous or adjacent to the land in question, or in the vicinity or locality thereof, or otherwise comparable, from information or knowledge of such sales, obtained from the owner, seller, purchaser, lessee or occupant of such comparable land, or from information obtained from the broker or brokers or attorney or attorneys who negotiated or who are familiar with or cognizant of such sales, which testimony when so offered, shall be competent and admissible evidence in any such action or proceeding.

In any action or proceeding in the Tax Court, the realty transfer fee, if any, paid upon the recording of any deed or other instrument of conveyance as well as the consideration or sales price stated therein or in the affidavit of consideration attached to and filed with any such deed or instrument shall be admitted as prima facie evidence of the true consideration or sales price of the said property.

This section shall not be construed to apply to any action or proceeding instituted by any individual or private corporation authorized to take property for public use where compensation must first be made to the owner thereof.

L.1951 (1st SS), c.344; amended by L.1979, c. 114, s. 14, eff. July 1, 1979.



Section 2A:83-4 - Finding Of Presumed Death Under Federal Statute As Presumptive Evidence

2A:83-4. Finding of presumed death under federal statute as presumptive evidence
A written finding of presumed death, made by the secretary of war, the secretary of the navy, the United States maritime war emergency board, or other officer or employee of the United States authorized to make such finding, pursuant to the federal missing persons act, as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this state as presumptive evidence of the death of the person therein found to be dead, and the date, circumstances and place of his disappearance.

L.1951 (1st SS), c.344



Section 2A:83-5 - Official Record Or Report As Evidence That Person Is Missing, Interned, Etc.

2A:83-5. Official record or report as evidence that person is missing, interned, etc.
An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleagured, besieged or captured by an enemy, or is dead, or is alive, made by such board or by any officer or employee of the United States authorized by the federal act referred to in this article or by any other law of the United States to make same, shall be received in any court, office or other place in this state as presumptive evidence that such person is missing, missing in action, interned in a neutral country, or beleagured, besieged or captured by an enemy, or is dead, or is alive, as the case may be.

L.1951 (1st SS), c.344.



Section 2A:83-6 - Signature And Certification Deemed Prima Facie Evidence

2A:83-6. Signature and certification deemed prima facie evidence
For the purposes of this article, any finding, report or record, or duly certified copy thereof, purporting to have been signed by such board, or by such an officer or employee of the United States, as is described in this article, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his authority so to certify.

L.1951 (1st SS), c.344.



Section 2A:84-1 - Stenographic Reporter In Proceedings On Request

2A:84-1. Stenographic reporter in proceedings on request
In all proceedings had before any official, tribunal, board or governing body of this state, where not otherwise provided for by law, the official, tribunal, board or governing body shall, upon request of either party to the proceeding and at the expense of the requesting party, designate a competent stenographic reporter, who shall be duly sworn, to report verbatim the proceeding, excepting the arguments of counsel.

L.1951 (1st SS), c.344.



Section 2A:84-2 - Transcription Of Record Of Proceeding; Compensation

2A:84-2. Transcription of record of proceeding; compensation
The stenographer so designated shall, upon request, transcribe into typewriting the record of the proceeding upon payment to him therefor at the rate of 10 cents for each folio.

L.1951 (1st SS), c.344.



Section 2A:84A-16.1 - Dolls As Testimonial Aids

2A:84A-16.1. Dolls as testimonial aids
In prosecutions for those crimes described in sections 2C:14-2, 2C:14-3 and 2C:24-4 of the New Jersey Statutes, where the complaining witness is a child under the age of 16, the court shall permit the use of anatomically correct dolls, models or similar items of either or both sexes to assist the child's testimony.

L. 1985, c. 205, s. 1, eff. June 27, 1985.



Section 2A:84A-17 - Privilege Of Accused.

2A:84A-17 Privilege of accused.

2A:84A-17. Privilege of accused.

(1)Every person has in any criminal action in which he is an accused a right not to be called as a witness and not to testify.

(2)The spouse or one partner in a civil union couple of the accused in a criminal action shall not testify in such action except to prove the fact of marriage or civil union unless (a) such spouse or partner consents, or (b) the accused is charged with an offense against the spouse or partner, a child of the accused or of the spouse or partner, or a child to whom the accused or the spouse or partner stands in the place of a parent, or (c) such spouse or partner is the complainant.

(3)An accused in a criminal action has no privilege to refuse when ordered by the judge, to submit his body to examination or to do any act in the presence of the judge or the trier of the fact, except to refuse to testify.

L.1960, c.52, s.17; amended 1992, c.142, s.1; 2006, c.103, s.90.



Section 2A:84A-18 - Definition Of Incrimination

2A:84A-18. Definition of incrimination
Rule 24.

Within the meaning of this article, a matter will incriminate (a) if it constitutes an element of a crime against this State, or another State or the United States, or (b) is a circumstance which with other circumstances would be a basis for a reasonable inference of the commission of such a crime, or (c) is a clue to the discovery of a matter which is within clauses (a) or (b) above; provided, a matter will not be held to incriminate if it clearly appears that the witness has no reasonable cause to apprehend a criminal prosecution. In determining whether a matter is incriminating under clauses (a), (b) or (c) and whether a criminal prosecution is to be apprehended, other matters in evidence, or disclosed in argument, the implications of the question, the setting in which it is asked, the applicable statute of limitations and all other factors, shall be taken into consideration.

L.1960, c. 52, p. 455, s. 18, eff. July 1, 1960.



Section 2A:84A-19 - Self-incrimination; Exceptions

2A:84A-19. Self-incrimination; exceptions
Rule 25.

Subject to Rule 37, every natural person has a right to refuse to disclose in an action or to a police officer or other official any matter that will incriminate him or expose him to a penalty or a forfeiture of his estate, except that under this rule:

(a) no person has the privilege to refuse to submit to examination for the purpose of discovering or recording his corporal features and other identifying characteristics or his physical or mental condition;

(b) no person has the privilege to refuse to obey an order made by a court to produce for use as evidence or otherwise a document, chattel or other thing under his control if some other person or a corporation or other association has a superior right to the possession of the thing ordered to be produced;

(c) no person has a privilege to refuse to disclose any matter which the statutes or regulations governing his office, activity, occupation, profession or calling, or governing the corporation or association of which he is an officer, agent or employee, require him to record or report or disclose except to the extent that such statutes or regulations provide that the matter to be recorded, reported or disclosed shall be privileged or confidential;

(d) subject to the same limitations on evidence affecting credibility as apply to any other witness, the accused in a criminal action or a party in a civil action who voluntarily testifies in the action upon the merits does not have the privilege to refuse to disclose in that action, any matter relevant to any issue therein.

L.1960, c. 52, p. 455, s. 19, eff. July 1, 1960.



Section 2A:84A-20 - Lawyer-client Privilege.

2A:84A-20 Lawyer-client privilege.

21.Rule 26.

(1)General rule. Subject to Rule 37 and except as otherwise provided by paragraph 2 of this rule communications between a lawyer and his client in the course of that relationship and in professional confidence, are privileged, and a client has a privilege (a) to refuse to disclose any such communication, and (b) to prevent his lawyer from disclosing it, and (c) to prevent any other witness from disclosing such communication if it came to the knowledge of such witness (i) in the course of its transmittal between the client and the lawyer, or (ii) in a manner not reasonably to be anticipated, or (iii) as a result of a breach of the lawyer-client relationship, or (iv) in the course of a recognized confidential or privileged communication between the client and such witness. The privilege shall be claimed by the lawyer unless otherwise instructed by the client or his representative; the privilege may be claimed by the client in person, or if the client is incapacitated or deceased, by his guardian or personal representative. Where a corporation or association is the client having the privilege and it has been dissolved, the privilege may be claimed by its successors, assigns, or trustees in dissolution.

(2)Exceptions. Such privilege shall not extend (a) to a communication in the course of legal service sought or obtained in aid of the commission of a crime or a fraud, or (b) to a communication relevant to an issue between parties all of whom claim through the client, regardless of whether the respective claims are by testate or intestate succession or by inter vivos transaction, or (c) to a communication relevant to an issue of breach of duty by the lawyer to his client, or by the client to his lawyer. Where 2 or more persons have employed a lawyer to act for them in common, none of them can assert such privilege as against the others as to communications with respect to that matter.

(3)Definitions. As used in this rule (a) "client" means a person or corporation or other association that, directly or through an authorized representative, consults a lawyer or the lawyer's representative for the purpose of retaining the lawyer or securing legal service or advice from him in his professional capacity; and includes a person who is incapacitated whose guardian so consults the lawyer or the lawyer's representative on behalf of the person who is incapacitated, (b) "lawyer" means a person authorized, or reasonably believed by the client to be authorized to practice law in any State or nation the law of which recognizes a privilege against disclosure of confidential communications between client and lawyer. A communication made in the course of the relationship between lawyer and client shall be presumed to have been made in professional confidence unless knowingly made within the hearing of some person whose presence nullified the privilege.

L.1960, c.52, s.20; amended 2013, c.103, s.16.



Section 2A:84A-21 - Newspaperman's Privilege

2A:84A-21. Newspaperman's privilege
Rule 27.

Subject to Rule 37, a person engaged on, engaged in, connected with, or employed by news media for the purpose of gathering, procuring, transmitting, compiling, editing or disseminating news for the general public or on whose behalf news is so gathered, procured, transmitted, compiled, edited or disseminated has a privilege to refuse to disclose, in any legal or quasi-legal proceeding or before any investigative body, including, but not limited to, any court, grand jury, petit jury, administrative agency, the Legislature or legislative committee, or elsewhere.

a. The source, author, means, agency or person from or through whom any information was procured, obtained, supplied, furnished, gathered, transmitted, compiled, edited, disseminated, or delivered; and

b. Any news or information obtained in the course of pursuing his professional activities whether or not it is disseminated.

The provisions of this rule insofar as it relates to radio or television stations shall not apply unless the radio or television station maintains and keeps open for inspection, for a period of at least 1 year from the date of an actual broadcast or telecast, an exact recording, transcription, kinescopic film or certified written transcript of the actual broadcast or telecast.

L.1960, c. 52, p. 458, s. 21, eff. July 1, 1960. Amended by L. 1977, c. 253, s. 1, eff. Oct. 5, 1977.



Section 2A:84A-21.1 - Criminal Proceeding; Subpena; Disclosure Of Information; Application Of Act

2A:84A-21.1. Criminal proceeding; Subpena; disclosure of information; application of act
Where a newsperson is required to disclose information pursuant to a subpena issued by or on behalf of a defendant in a criminal proceeding, not including proceedings before administrative or investigative bodies, grand juries, or legislative committees or commissions, the provisions and procedures in this act are applicable to the claim and exercise of the newsperson's privilege under Rule 27 (C. 2A:84A-21).

L.1979, c. 479, s. 1, eff. Feb. 27, 1980.



Section 2A:84A-21.2 - Time Of Proceedings

2A:84A-21.2. Time of proceedings
Proceedings pursuant to this act shall take place before the trial, except that the court may allow a motion to institute proceedings pursuant to this act to be made during trial if the court determines that the evidence sought is newly discovered and could not have been discovered earlier through the exercise of due diligence.

L.1979, c. 479, s. 2, eff. Feb. 27, 1980.



Section 2A:84A-21.3 - Prima Facie Showing Subpenaed Materials Obtained During Professional Activities; Waiver Of Privilege Or Other Grounds For Disclosure; Hearing

2A:84A-21.3. Prima facie showing subpenaed materials obtained during professional activities; waiver of privilege or other grounds for disclosure; hearing
a. To sustain a claim of the newsperson's privilege under Rule 27 the claimant shall make a prima facie showing that he is engaged in, connected with, or employed by a news media for the purpose of gathering, procuring, transmitting, compiling, editing or disseminating news for the general public or on whose behalf news is so gathered, procured, transmitted, compiled, edited or disseminated, and that the subpenaed materials were obtained in the course of pursuing his professional activities.

b. To overcome a finding by the court that the claimant has made a prima facie showing under a. above, the party seeking enforcement of the subpena shall show by clear and convincing evidence that the privilege has been waived under Rule 37 (C. 2A:84A-29) or by a preponderance of the evidence that there is a reasonable probability that the subpenaed materials are relevant, material and necessary to the defense, that they could not be secured from any less intrusive source, that the value of the material sought as it bears upon the issue of guilt or innocence outweighs the privilege against disclosure, and that the request is not overbroad, oppressive, or unreasonably burdensome which may be overcome by evidence that all or part of the information sought is irrelevant, immaterial, unnecessary to the defense, or that it can be secured from another source. Publication shall constitute a waiver only as to the specific materials published.

c. The determinations to be made by the court pursuant to this section shall be made only after a hearing in which the party claiming the privilege and the party seeking enforcement of the subpena shall have a full opportunity to present evidence and argument with respect to each of the materials or items sought to be subpenaed.

L.1979, c. 479, s. 3, eff. Feb. 27, 1980.



Section 2A:84A-21.4 - In Camera Inspection; Hearing; Determination Of Admissibility; Order For Production

2A:84A-21.4. In camera inspection; hearing; determination of admissibility; order for production
Upon a finding by the court that there has been a waiver as to any of the materials sought or that any of the materials sought meet the criteria set forth in subsection 3.b., the court shall order the production of such materials, and such materials only, for in camera inspection and determination as to its probable admissibility in the trial. The party claiming the privilege and the party seeking enforcement of the subpena shall be entitled to a hearing in connection with the in camera inspection of such materials by the court, during which hearing each party shall have a full opportunity to be heard. If the court, after its in camera review of the materials, determines that such materials are admissible according to the standards set forth in subsection 3.b., the court shall direct production of such materials, and such materials only.

L.1979, c. 479, s. 4, eff. Feb. 27, 1980.



Section 2A:84A-21.5 - Hearings; Findings Of Fact And Conclusions Of Law

2A:84A-21.5. Hearings; findings of fact and conclusions of law
After any hearing conducted by the court pursuant to section 3 or 4 hereof, the court shall make specific findings of fact and conclusions of law with respect to its rulings, which findings shall be in writing or set forth on the record.

L.1979, c. 479, s. 5, eff. Feb. 27, 1980.



Section 2A:84A-21.6 - Appeals; Stay Of Penalty; Sealing Of Record; Return Of Privileged Material

2A:84A-21.6. Appeals; stay of penalty; sealing of record; return of privileged material
An interlocutory appeal taken from a decision to uphold or quash a subpena shall act as a stay of all penalties which may have been imposed for failure to comply with the court's order. The record on appeal shall be kept under seal until such time as appeals are exhausted. In the event that all material or any part thereof is found to be privileged, the record as to that privileged material shall remain permanently sealed. Any subpenaed materials which shall, upon exhaustion and determination of such appeals, be found to be privileged, shall be returned to the party claiming the privilege.

L.1979, c. 479, s. 6, eff. Feb. 27, 1980.



Section 2A:84A-21.7 - Co-defendants; Notice Of Proceedings; Right To Intervene

2A:84A-21.7. Co-defendants; notice of proceedings; right to intervene
Where proceedings are instituted hereunder by one of several co-defendants in a criminal trial, notice shall be provided to all of the co-defendants. Any co-defendant shall have the right to intervene if the co-defendant can demonstrate, pursuant to section 3, that the materials sought by the issuance of the subpena bear upon his guilt or innocence. Where such intervention is sought by a co-defendant, that co-defendant shall be required, prior to being permitted to participate in any in camera proceeding, to make that showing required of a defendant in section 3.

L.1979, c. 479, s. 7, eff. Feb. 27, 1980.



Section 2A:84A-21.8 - Assessment Of Costs Or Counsel Fee

2A:84A-21.8. Assessment of costs or counsel fee
If the court finds no reasonable basis for requesting the information has been shown, costs, including counsel fee, may be assessed against the party seeking enforcement of the subpena. Where an application for costs or counsel fee is made, the judge shall set forth his reasons for awarding or denying same.

L.1979, c. 479, s. 8, eff. Feb. 27, 1980.



Section 2A:84A-21.9 - News Media Person Or Entity; Freedom From Searches And Seizures Of Documentary Materials; Exceptions

2A:84A-21.9. News media person or entity; freedom from searches and seizures of documentary materials; exceptions
Any person, corporation, partnership, proprietorship or other entity engaged on, engaged in, connected with, or otherwise employed in gathering, procuring, transmitting, compiling, editing, publishing, or disseminating news for the public, or on whose behalf news is so gathered, procured, transmitted, compiled, edited, published or disseminated shall be free from searches and seizures, by State, county and local law enforcement officers with respect to any documentary materials obtained in the course of pursuing the aforesaid activities whether or not such material has been or will be disseminated or published.

This section shall not restrict or impair the ability of any law enforcement officer, pursuant to otherwise applicable law, to search for or seize such materials, if there is probable cause to believe that:

a. The person, corporation, partnership, proprietorship or other entity possessing the materials has committed or is committing the criminal offense for which the materials are sought; or

b. The immediate seizure of the materials is necessary to prevent the death of or serious bodily injury to a human being; or

c. The giving of notice pursuant to a subpena duces tecum would result in the destruction, alteration or deliberate concealment of the documentary materials other than work product; or

d. The documentary materials, other than work product, have not been produced in response to a court order directing compliance with a subpena duces tecum, and

(1) All appellate remedies have been exhausted by the party seeking to quash the subpena duces tecum; or

(2) There is a probability that the delay in an investigation or trial occasioned by further proceedings relating to the subpena would threaten the interests of justice. In the event a search warrant is sought pursuant to this subparagraph, the person, corporation, partnership, proprietorship or other entity possessing the materials shall be afforded adequate opportunity to submit an affidavit to the court setting forth the basis for any contention that the materials sought are not subject to seizure.

L.1979, c. 488, s. 1, eff. Feb. 28, 1980.



Section 2A:84A-21.10 - Applications For Search Warrant; Approval

2A:84A-21.10. Applications for search warrant; approval
In the event a search warrant is sought pursuant to Section 1 of this act, all applications to the court for such warrants shall be approved in advance of their submission by the Attorney General or the prosecutor of the county in which execution of the warrant will take place.

L.1979, c. 488, s. 2, eff. Feb. 28, 1980.



Section 2A:84A-21.11 - Civil Cause Of Action For Damages Due To Violations

2A:84A-21.11. Civil cause of action for damages due to violations
a. A person, corporation, partnership, proprietorship or other entity aggrieved by a search for or seizure of materials in violation of this act shall have a civil cause of action for damages for such search or seizure:

(1) Against the State of New Jersey, or against any other governmental unit, all of which shall be liable for violations of this act by their officers, employees or agents while acting within the scope or under color of their office, employment or agency.

(2) Against an officer, employee or agent of the State of New Jersey or any other governmental unit who has violated this act while acting other than within the scope or under color of his office, employment or agency. It shall be a complete defense to a civil action brought under this paragraph that the officer, employee or agent had a reasonable good faith belief in the lawfulness of his conduct unless his error is due to an ignorance of an official statement of the law.

b. The State of New Jersey or any other governmental unit, liable for violations of this act under paragraph 3 a. (1), may not assert as a defense to a claim arising under this act the immunity of the officer, employee or agent whose violation is complained of or his reasonable good faith belief in the lawfulness of his conduct, except that such a defense may be asserted if the violation complained of is that of a judge.

c. The remedy provided by paragraph 3 a. (1) against the State of New Jersey or any other governmental unit is exclusive of any other civil action or proceeding for conduct constituting a violation of this act, against the officer, employee or agent whose violation gave rise to the claim, or against the estate of such officer, employee or agent.

d. A person, corporation, partnership, proprietorship or other entity having a cause of action under this section shall be entitled to recover actual damages but not less than liquidated damages of $1,000.00, such punitive damages as may be warranted, and such reasonable attorney's fee and other litigation costs reasonably incurred as the court, in its discretion, may award; provided, however, that the State of New Jersey or any other governmental unit shall not be liable for interest prior to judgment.

e. The Attorney General is authorized to settle a claim for damages brought against the State of New Jersey under this section and shall promulgate regulations to provide for the commencement of an administrative inquiry following a determination of a violation of this act by an officer, employee or agent of the State of New Jersey or any other governmental unit and for the imposition of administrative sanctions against such officer, employee or agent if warranted.

f. A county prosecutor may settle a claim for damages brought against the county of his jurisdiction or any other governmental unit under this section.

L.1979, c. 488, s. 3, eff. Feb. 28, 1980.



Section 2A:84A-21.12 - Definitions

2A:84A-21.12. Definitions
As used in this act: a. "Documentary materials" means materials upon which information is recorded and includes, but is not limited to, written or printed materials, photographs, tapes, videotapes, negatives, films, outtakes and interview files.

b. "Work product" means any documentary materials created by or for a person in connection with his plans, or the plans of the person creating such materials, to gather, file procure, transmit, compile, edit, publish or disseminate news for the public, except such work product as constitutes contraband, or the fruits, instrumentalities or evidence of a crime.

c. "Any other governmental unit" includes any branch, subdivision or agency of the government of the State or any locality within it.

d. "Attorney General" means the Attorney General of the State of New Jersey, or his designee.

e. "County prosecutor" means the duly appointed prosecutor of a county, or his designee.

L.1979, c. 488, s. 4, eff. Feb. 28, 1980.



Section 2A:84A-21.13 - Inapplicability Of Act To Rights Of Department Of Corrections

2A:84A-21.13. Inapplicability of act to rights of department of corrections
Nothing contained in this act shall be construed to limit the right of the Department of Corrections to search the offices of inmate newspapers or the public information offices of any inmate organization located within a correctional facility.

L.1979, c. 488, s. 5, eff. Feb. 28, 1980.



Section 2A:84A-21A - Definitions

2A:84A-21a. Definitions
Unless a different meaning clearly appears from the context of this act, as used in this act:

a. "News media" means newspapers, magazines, press associations, news agencies, wire services, radio, television or other similar printed, photographic, mechanical or electronic means of disseminating news to the general public.

b. "News" means any written, oral or pictorial information gathered, procured, transmitted, compiled, edited or disseminated by, or on behalf of any person engaged in, engaged on, connected with or employed by a news media and so procured or obtained while such required relationship is in effect.

c. "Newspaper" means a paper that is printed and distributed ordinarily not less frequently than once a week and that contains news, articles of opinion, editorials, features, advertising, or other matter regarded as of current interest, has a paid circulation and has been entered at a United States post office as second class matter.

d. "Magazine" means a publication containing news which is published and distributed periodically, has a paid circulation and has been entered at a United States post office as second class matter.

e. "News agency" means a commercial organization that collects and supplies news to subscribing newspapers, magazines, periodicals and news broadcasters.

f. "Press association" means an association of newspapers or magazines formed to gather and distribute news to its members.

g. "Wire service" means a news agency that sends out syndicated news copy by wire to subscribing newspapers, magazines, periodicals or news broadcasters.

h. "In the course of pursuing his professional activities" means any situation, including a social gathering, in which a reporter obtains information for the purpose of disseminating it to the public, but does not include any situation in which a reporter intentionally conceals from the source the fact that he is a reporter, and does not include any situation in which a reporter is an eyewitness to, or participant in, any act involving physical violence or property damage.

Added by L.1977, c. 253, s. 2, eff. Oct. 5, 1977.



Section 2A:84A-22 - Marital Privilege - Confidential Communications.

2A:84A-22 Marital privilege - confidential communications.

22.Marital privilege--Confidential communications.

(1)Except as otherwise provided in this section, no person shall disclose any communication made in confidence between such person and his or her spouse or civil union partner.

(2)There is no privilege:

(a)if both spouses or partners consent to the disclosure;

(b)if the communication is relevant to an issue in an action between the spouses or partners;

(c)in a criminal action or proceeding in which either spouse or partner consents to the disclosure;

(d)in a criminal action or proceeding coming within section 17 of P.L.1960, c.52 (C.2A:84A-17); or

(e)in a criminal action or proceeding if the communication relates to an ongoing or future crime or fraud in which the spouses or partners were or are joint participants at the time of the communication.

(3)When a spouse or partner is incapacitated or deceased, consent to the disclosure may be given for such spouse or partner by the guardian, executor, or administrator. The requirement for consent shall not terminate with divorce, dissolution of civil union or separation. A communication between spouses or partners while living separate and apart under a divorce from bed and board or legal separation from a partner in a civil union shall not be a privileged communication.

L.1960, c.52, s.22; amended 1992, c.142, s.2; 2013, c.103, s.17; 2015, c.138, s.2.



Section 2A:84A-22.1 - Definitions.

2A:84A-22.1 Definitions.

1.As used in this act, (a) "patient" means a person who, for the sole purpose of securing preventive, palliative, or curative treatment, or a diagnosis preliminary to such treatment, of the patient's physical or mental condition, consults a physician, or submits to an examination by a physician; (b) "physician" means a person authorized or reasonably believed by the patient to be authorized, to practice medicine in the State or jurisdiction in which the consultation or examination takes place; (c) "holder of the privilege" means the patient while alive and not under the guardianship or the guardian of the person of a patient who is incapacitated, or the personal representative of a deceased patient; (d) "confidential communication between physician and patient" means such information transmitted between physician and patient, including information obtained by an examination of the patient, as is transmitted in confidence and by a means which, so far as the patient is aware, discloses the information to no third persons other than those reasonably necessary for the transmission of the information or the accomplishment of the purpose for which it is transmitted.

L.1968, c.185, s.1; amended 2013, c.103, s.18.



Section 2A:84A-22.2 - Patient And Physician Privilege

2A:84A-22.2. Patient and physician privilege
Except as otherwise provided in this act, a person, whether or not a party, has a privilege in a civil action or in a prosecution for a crime or violation of the disorderly persons law or for an act of juvenile delinquency to refuse to disclose, and to prevent a witness from disclosing, a communication, if he claims the privilege and the judge finds that (a) the communication was a confidential communication between patient and physician, and (b) the patient or the physician reasonably believed the communication to be necessary or helpful to enable the physician to make a diagnosis of the condition of the patient or to prescribe or render treatment therefor, and (c) the witness (i) is the holder of the privilege or (ii) at the time of the communication was the physician or a person to whom disclosure was made because reasonably necessary for the transmission of the communication or for the accomplishment of the purpose for which it was transmitted or (iii) is any other person who obtained knowledge or possession of the communication as the result of an intentional breach of the physician's duty of nondisclosure by the physician or his agent or servant and (d) the claimant is the holder of the privilege or a person authorized to claim the privilege for him.

L.1968, c. 185, s. 2, eff. July 19, 1968.



Section 2A:84A-22.3 - No Privilege Relative To Certain Communications Between Patient, Physician.

2A:84A-22.3 No privilege relative to certain communications between patient, physician.

3.There is no privilege under this act as to any relevant communication between the patient and his physician (a) upon an issue of the patient's condition in an action to commit him or otherwise place him under the control of another or others because of alleged incapacity, or in an action in which the patient seeks to establish his competence or in an action to recover damages on account of conduct of the patient which constitutes a criminal offense other than a misdemeanor, or (b) upon an issue as to the validity of a document as a will of the patient, or (c) upon an issue between parties claiming by testate or intestate succession from a deceased patient.

L.1968,c.185,s.3; amended 1997, c.379, s.10.



Section 2A:84A-22.4 - Contract Of Patient; Condition Of Patient Is Element Of Claim; Nonprivileged Communications

2A:84A-22.4. Contract of patient; condition of patient is element of claim; nonprivileged communications
There is no privilege under this act in an action in which the condition of the patient is an element or factor of the claim or defense of the patient or of any party claiming through or under the patient or claiming as a beneficiary of the patient through a contract to which the patient is or was a party or under which the patient is or was insured.

L.1968, c. 185, s. 4, eff. July 19, 1968.



Section 2A:84A-22.5 - Information Reported To Public Official; Nonprivileged Communications

2A:84A-22.5. Information reported to public official; nonprivileged communications
There is no privilege under this act as to information which the physician or the patient is required to report to a public official or as to information required to be recorded in a public office, unless the statute requiring the report or record specifically provides that the information shall not be disclosed.

L.1968, c. 185, s. 5, eff. July 19, 1968.



Section 2A:84A-22.6 - Obtaining Physician To Aid Commission Of Crime Or Tort, Or To Escape Detection Or Apprehension; Nonprivileged Communications

2A:84A-22.6. Obtaining physician to aid commission of crime or tort, or to escape detection or apprehension; nonprivileged communications
No person has a privilege under this act if the judge finds that sufficient evidence, aside from the communication has been introduced to warrant a finding that the services of the physician were sought or obtained to enable or aid anyone to commit or to plan to commit a crime or a tort, or to escape detection or apprehension after the commission of a crime or a tort.

L.1968, c. 185, s. 6, eff. July 19, 1968.



Section 2A:84A-22.7 - Testimony By Physician On Request Of Holder Of Privilege; Termination Of Privilege

2A:84A-22.7. Testimony by physician on request of holder of privilege; termination of privilege
A privilege under this act as to a communication is terminated if the judge finds that any person while a holder of the privilege has caused the physician or any agent or servant of the physician to testify in any action to any matter of which the physician or his agent or servant gained knowledge through the communication.

L.1968, c. 185, s. 7, eff. July 19, 1968.



Section 2A:84A-22.8 - Utilization Review Committees Of Certified Hospital Or Extended Care Facility; Exceptions

2A:84A-22.8. Utilization review committees of certified hospital or extended care facility; exceptions
Information and data secured by and in the possession of utilization review committees established by any certified hospital or extended care facility in the performance of their duties shall not be revealed or disclosed in any manner or under any circumstances by any member of such committee except to: (a) a patient's attending physician, (b) the chief administrative officer of the hospital or extended care facility which it serves, (c) the medical executive committee, or comparable enforcement unit, of such hospital or extended care facility, (d) representatives of, including intermediaries or carriers for, government agencies in the performance of their duties, under the provisions of Federal and State law, or (e) any hospital service corporation, medical service corporation or insurance company with which said patient has pertinent coverage under a contract, policy or certificate, the terms of which authorize the carrier to request and be given such information and data.

L.1970, c. 313, s. 1, eff. Dec. 21, 1970. Amended by L.1979, c. 68, s. 1, eff. April 10, 1979.



Section 2A:84A-22.9 - Liability Of Member Of Utilization Review Committee For Disclosure Of Information

2A:84A-22.9. Liability of member of utilization review committee for disclosure of information
No member of a utilization review committee may be held liable for damages or otherwise prejudiced in any manner by reason of recommendations or findings made by said committee or for furnishing information or data obtained in the course of his duties as a member of a committee to the persons and officials mentioned in section 1 hereof.

L.1970, c. 313, s. 2, eff. Dec. 21, 1970.



Section 2A:84A-22.10 - Hospital Or Long-term Health Care Facility Committees; Professional Review Committees; Liability Of Members

2A:84A-22.10. Hospital or long-term health care facility committees; professional review committees; liability of members
Any person who serves as a member of, is staff to, under a contract or other formal agreement with, participates with, or assists with respect to an action of:



a. A hospital or long-term health care facility committee established to administer a utilization review plan for such hospital or long-term health care facility; or



b. A hospital medical staff committee having the responsibility of evaluation and improvement of the quality of care rendered in such hospital; or



c. (Deleted by amendment, P.L.1985, c.506.)



d. A hospital peer-review committee having the responsibility for the review of the qualifications and credentials of physicians or dentists seeking appointment or reappointment to the medical or dental staff of a hospital, or of questions of the clinical or administrative competence of physicians or dentists so appointed, or of matters concerning limiting the scope of hospital privileges of physicians or dentists on the staff, or of matters concerning the dismissal or discharge of same; or

e. A peer-review, ethics, grievance, judicial, quality assurance or professional relations committee or subcommittee thereof of a local, county or State medical, dental, podiatric, optometric, psychological, veterinary, chiropractic or pharmaceutical society or long-term health care facility association, of any such society or association itself, or of a health maintenance organization, when such society, association or organization or committee or subcommittee thereof is performing any peer-review, ethics, grievance, judicial, quality assurance or professional relations review function that

(1) Is described in subsections a., b., and d., above of this section; or



(2) Involves any controversy or dispute between (a) a physician, dentist, podiatrist, optometrist, psychologist, veterinarian, chiropractor, pharmacist, nurse, dietitian or licensed administrator and a patient or, in the case of a veterinarian, the patient's owner, concerning the diagnosis, treatment or care of such patient or the fees or charges therefor, (b) a physician, dentist, podiatrist, optometrist, psychologist, veterinarian, chiropractor, pharmacist, nurse, dietitian or licensed administrator and a provider of medical, dental, podiatric, veterinary, optometric, psychological, or pharmaceutical benefits concerning any medical or health charges or fees of such physician, dentist, podiatrist, optometrist, psychologist, veterinarian, chiropractor, pharmacist, nurse, dietitian or licensed administrator, or (c) physicians, dentists, podiatrists, optometrists, psychologists, veterinarians, chiropractors, pharmacists, nurses, dietitians or licensed administrators:

shall not be liable in damages to any person for any action taken or recommendation made by him within the scope of his function with the committee, subcommittee or society in the performance of said peer-review, ethics, grievance, judicial, quality assurance or professional relations review functions, if such action or recommendation was taken or made without malice and in the reasonable belief after reasonable investigation that such action or recommendation was warranted upon the basis of facts disclosed.

L.1979, c.128, s.1; amended 1985,c.506; 1987,c.241; 1989,c.300,s.24.



Section 2A:84A-22.13 - Findings, Declarations

2A:84A-22.13. Findings, declarations
The Legislature finds and declares that:

a. The emotional and psychological injuries that are inflicted on victims of violence are often more serious than the physical injuries suffered;

b. Counseling is often a successful treatment to ease the real and profound psychological trauma experienced by these victims and their families;

c. In the counseling process, victims of violence openly discuss their emotional reactions to the crime. These reactions are often highly intertwined with their personal histories and psychological profile;

d. Counseling of violence and victims is most successful when the victims are assured their thoughts and feelings will remain confidential and will not be disclosed without their permission; and

e. Confidentiality should be accorded all victims of violence who require counseling whether or not they are able to afford the services of private psychiatrists or psychologists.

Therefore, it is the public policy of this State to extend a testimonial privilege encompassing the contents of communications with a victim counselor and to render immune from discovery or legal process the records of these communications maintained by the counselor.

L. 1987, c. 169, s. 2.



Section 2A:84A-22.14 - Definitions.

2A:84A-22.14 Definitions.

3.As used in this act:

a."Act of violence" means the commission or attempt to commit any of the offenses set forth in subsection b. of section 11 of P.L.1971, c.317 (C.52:4B-11).

b."Confidential communication" means any information exchanged between a victim and a victim counselor in private or in the presence of a third party who is necessary to facilitate communication or further the counseling process and which is disclosed in the course of the counselor's treatment of the victim for any emotional or psychological condition resulting from an act of violence. It includes any advice, report or working paper given or made in the course of the consultation and all information received by the victim counselor in the course of that relationship.

c."Victim" means a person who consults a counselor for the purpose of securing advice, counseling or assistance concerning a mental, physical or emotional condition caused by an act of violence.

d."Victim counseling center" means any office, institution, or center offering assistance to victims and their families through crisis intervention, medical and legal accompaniment and follow-up counseling.

e."Victim counselor" means a person engaged in any office, institution or center defined as a victim counseling center by this act, who has undergone 40 hours of training and is under the control of a direct services supervisor of the center and who has a primary function of rendering advice, counseling or assisting victims of acts of violence. "Victim counselor" includes a rape care advocate as defined in section 4 of P.L.2001, c.81 (C.52:4B-52).

L.1987,c.169,s.3; amended 2001, c.81, s.1.



Section 2A:84A-22.15 - Victim Counselor Confidentiality Privilege.

2A:84A-22.15 Victim counselor confidentiality privilege.

4.Subject to Rule 37 of the Rules of Evidence, a victim counselor has a privilege not to be examined as a witness in any civil or criminal proceeding with regard to any confidential communication. The privilege shall be claimed by the counselor unless otherwise instructed by prior written consent of the victim. When a victim is incapacitated or deceased consent to disclosure may be given by the guardian, executor, or administrator except when the guardian, executor, or administrator is the defendant or has a relationship with the victim such that the guardian, executor, or administrator has an interest in the outcome of the proceeding. The privilege may be knowingly waived by a juvenile. In any instance where the juvenile is, in the opinion of the judge, incapable of knowing consent, the parent or guardian of the juvenile may waive the privilege on behalf of the juvenile, provided that the parent or guardian is not the defendant and does not have a relationship with the defendant such that he has an interest in the outcome of the proceeding. A victim counselor or a victim cannot be compelled to provide testimony in any civil or criminal proceeding that would identify the name, address, location, or telephone number of a domestic violence shelter or any other facility that provided temporary emergency shelter to the victim of the offense or transaction that is the subject of the proceeding unless the facility is a party to the proceeding.

L.1987, c.169, s.4; amended 2013, c.103, s.19.



Section 2A:84A-22.16 - Where Disclosure Required

2A:84A-22.16. Where disclosure required
Nothing in this act shall be deemed to prevent the disclosure to a defendant in a criminal action of statements or information given by a victim to a county victim-witness coordinator, where the disclosure of the statements or information is required by the Constitution of this State or of the United States.

L. 1987, c. 169, s. 5.



Section 2A:84A-22.17 - Definitions Relative To Emergency Services Peer Counseling.

2A:84A-22.17 Definitions relative to emergency services peer counseling.

1. a. As used in this act:

"Emergency services personnel" means a person who is employed as a law enforcement officer, emergency medical service technician, firefighter, emergency communications operator or in some related occupation or profession, or who serves as a volunteer member of a fire department, duly incorporated fire or first aid company, volunteer emergency, ambulance or rescue squad association or organization and provides emergency services for a local governmental unit.

"Emergency services provider" means a local law enforcement agency, emergency medical services unit, fire department or force, emergency communications provider, volunteer fire department, duly incorporated fire or first aid company, volunteer emergency, ambulance or rescue squad association or organization or company which provides emergency services.

"Emergency assistance program" means a program established by an emergency services provider to provide peer counseling and support services to employees and volunteers who, while providing emergency services, have been involved in incidents which may produce personal or job-related depression, anxiety, stress or other psychological or emotional tensions, traumas, pressures or disorders. Such incidents may include, but not be limited to: an event involving the firing of a weapon; significant or serious bodily injury; death; a terroristic act; a hostage situation; or personal injury.

"Peer counselor" means a member of a law enforcement agency, emergency medical service unit, fire department or force, emergency communications provider, volunteer fire department, duly incorporated fire or first aid company, volunteer emergency, ambulance or rescue squad association or organization, an authorized representative of a collective bargaining unit or organization representing law enforcement officers or firefighters, or any private citizen designated by an emergency services provider to provide post traumatic counseling and support services for emergency services personnel.

b.Except as otherwise provided in subsection c. of this act:

(1)All information exchanged between a peer counselor and any emergency services personnel participating in an emergency assistance program shall be deemed confidential and shall not be disclosed to any other person; and

(2)A peer counselor shall be privileged against examination as a witness in any civil or criminal proceeding, or in any administrative or arbitration proceeding, with regard to the exchange of information that occurred in an emergency assistance program.

c.Nothing in this act shall be deemed to prohibit:

(1)A professional exchange of information between peer counselors, counseling supervisors and appropriately licensed or certified psychologists, social workers or mental health professionals designated by, or contracted by, the emergency services provider for the exclusive purpose of providing for the care and treatment of any emergency services personnel who have been involved in incidents which produced personal or job-related depression, anxiety, stress or other psychological or emotional tensions, traumas, pressures or disorders;

(2)An exchange of information concerning any threat or suggestion of suicide or physical harm;

(3)An exchange of information relating to child abuse or elder abuse; or

(4)An exchange of information relating to the commission of a crime.

L.2013, c.233, s.1.



Section 2A:84A-23 - Cleric-penitent Privilege

2A:84A-23. Cleric-penitent privilege
23. Rule 511. Cleric-penitent privilege.

Any communication made in confidence to a cleric in the cleric's professional character, or as a spiritual advisor in the course of the discipline or practice of the religious body to which the cleric belongs or of the religion which the cleric professes, shall be privileged. Privileged communications shall include confessions and other communications made in confidence between and among the cleric and individuals, couples, families or groups in the exercise of the cleric's professional or spiritual counseling role.

As used in this section, "cleric" means a priest, rabbi, minister or other person or practitioner authorized to perform similar functions of any religion.

The privilege accorded to communications under this rule shall belong to both the cleric and the person or persons making the communication and shall be subject to waiver only under the following circumstances:

(1) both the person or persons making the communication and the cleric consent to the waiver of the privilege; or

(2) the privileged communication pertains to a future criminal act, in which case, the cleric alone may, but is not required to, waive the privilege.

L.1960,c.52,s.23; amended 1981,c.303,s.2; 1994,c.123.



Section 2A:84A-24 - Religious Belief

2A:84A-24. Religious belief
Rule 30.

Every person has a privilege to refuse to disclose his theological opinion or religious belief unless his adherence or nonadherence to such an opinion or belief is material to an issue in the action other than that of his credibility as a witness.

L.1960, c. 52, p. 458, s. 24, eff. July 1, 1960.



Section 2A:84A-25 - Political Vote

2A:84A-25. Political vote
Rule 31.

Every person has a privilege to refuse to disclose the tenor of his vote at a political election unless the judge finds that the vote was cast illegally.

L.1960, c. 52, p. 459, s. 25, eff. July 1, 1960.



Section 2A:84A-26 - Trade Secret

2A:84A-26. Trade secret
Rule 32.

The owner of a trade secret has a privilege, which may be claimed by him or his agent or employee, to refuse to disclose the secret and to prevent other persons from disclosing it if the judge finds that the allowance of the privilege will not tend to conceal fraud or otherwise work injustice.

L.1960, c. 52, s.26, p. 459, eff. July 1, 1960.



Section 2A:84A-27 - Official Information

2A:84A-27. Official information
Rule 34.

No person shall disclose official information of this State or of the United States (a) if disclosure is forbidden by or pursuant to any Act of Congress or of this State, or (b) if the judge finds that disclosure of the information in the action will be harmful to the interests of the public.

L.1960, c. 52, p. 459, s. 27, eff. July 1, 1960.



Section 2A:84A-28 - Identity Of Informer

2A:84A-28. Identity of informer
Rule 36.

A witness has a privilege to refuse to disclose the identity of a person who has furnished information purporting to disclose a violation of a provision of the laws of this State or of the United States to a representative of the State or the United States or a governmental division thereof, charged with the duty of enforcing that provision, and evidence thereof is inadmissible, unless the judge finds that (a) the identity of the person furnishing the information has already been otherwise disclosed or (b) disclosure of his identity is essential to assure a fair determination of the issues.

L.1960, c. 52, p. 459, s. 28, eff. July 1, 1960.



Section 2A:84A-29 - Waiver Of Privilege By Contract Or Previous Disclosure; Limitations

2A:84A-29. Waiver of privilege by contract or previous disclosure; limitations
Rule 37.

A person waives his right or privilege to refuse to disclose or to prevent another from disclosing a specified matter if he or any other person while the holder thereof has (a) contracted with anyone not to claim the right or privilege or, (b) without coercion and with knowledge of his right or privilege, made disclosure of any part of the privileged matter or consented to such a disclosure made by anyone.

A disclosure which is itself privileged or otherwise protected by the common law, statutes or rules of court of this State, or by lawful contract, shall not constitute a waiver under this section. The failure of a witness to claim a right or privilege with respect to 1 question shall not operate as a waiver with respect to any other question.

L.1960, c. 52, p. 459, s. 29, eff. July 1, 1960.



Section 2A:84A-30 - Admissibility Of Disclosure Wrongfully Compelled

2A:84A-30. Admissibility of disclosure wrongfully compelled
Rule 38.

Evidence of a statement or other disclosure is inadmissible against the holder of the privilege if the disclosure was wrongfully made or erroneously required.

L.1960, c. 52, p. 460, s. 30, eff. July 1, 1960.



Section 2A:84A-31 - Reference To Exercise Of Privileges

2A:84A-31. Reference to exercise of privileges
Rule 39.

If a privilege is exercised not to testify or to prevent another from testifying, either in the action or with respect to particular matters, or to refuse to disclose or to prevent another from disclosing any matter, the judge and counsel may not comment thereon, no presumption shall arise with respect to the exercise of the privilege, and the trier of fact may not draw any adverse inference therefrom. In those jury cases wherein the right to exercise a privilege, as herein provided, may be misunderstood and unfavorable inferences drawn by the trier of the fact, or be impaired in the particular case, the court, at the request of the party exercising the privilege, may instruct the jury in support of such privilege.

L.1960, c. 52, p. 460, s. 31, eff. July 1, 1960. Amended Sept. 14, 1979, eff. July 1, 1980.



Section 2A:84A-32 - Effect Of Error In Overruling Claim Of Privilege

2A:84A-32. Effect of error in overruling claim of privilege
Rule 40.

(1) A party may predicate error on a ruling disallowing a claim of privilege only if he is the holder of the privilege.

(2) If a witness refuses to answer a question, under color of a privilege claimed pursuant to Rules 23 through 38, after the judge has ordered the witness to answer, and a contempt proceeding is brought against the witness, the court hearing the same shall order it dismissed if it appears that the order directing the witness to answer was erroneous.

L.1960, c. 52, p. 460, s. 32, eff. July 1, 1960.



Section 2A:84A-32.1 - Prosecutions Involving Rape; Evidence Of Complaining Witness' Previous Sexual Conduct

2A:84A-32.1. Prosecutions involving rape; evidence of complaining witness' previous sexual conduct
In prosecutions for the crime of rape, assault with intent to commit rape, and breaking and entering with intent to commit rape, evidence of the complaining witness' previous sexual conduct shall not be admitted nor reference made to it in the presence of the jury except as provided in this act. When the defendant seeks to admit the evidence for any purpose, he may apply for an order of the court at any time before or during the trial or preliminary hearing. After the application is made, the court shall conduct a hearing in camera to determine the admissibility of the evidence. If the court finds that evidence offered by the defendant regarding the sexual conduct of the complaining witness is relevant, and that the probative value of the evidence offered is not outweighed by the probability that its admission will create undue prejudice, confusion of the issues, or unwarranted invasion of the privacy of the complaining witness, the court shall make an order stating what evidence may be introduced and the nature of the questions which shall be permitted. The defendant may then offer evidence under the order of the court.

L.1976, c. 71, s. 1, eff. Aug. 26, 1976.



Section 2A:84A-32.2 - Conduct One Year Or More Prior To Date Of Offense; Presumption Of Inadmissibility

2A:84A-32.2. Conduct one year or more prior to date of offense; presumption of inadmissibility
In the absence of clear and convincing proof to the contrary, evidence of the complaining witness' sexual conduct occurring more than 1 year before the date of the offense charged is presumed to be inadmissible under this act.

L.1976, c. 71, s. 2, eff. Aug. 26, 1976.



Section 2A:84A-32.3 - Complaining Witness Defined

2A:84A-32.3. Complaining witness defined
As used in this act "complaining witness" means the alleged victim of the crime charged, the prosecution of which is subject to this act.

L.1976, c. 71, s. 3, eff. Aug. 26, 1976.



Section 2A:84A-32.4 - Prosecutions Or Actions For Sexual Assault, Criminal Sexual Contact, Human Trafficking, Child Abuse Or Neglect; Closed Circuit Testimony For Minor.

2A:84A-32.4 Prosecutions or actions for sexual assault, criminal sexual contact, human trafficking, child abuse or neglect; closed circuit testimony for minor.

1. a. In prosecutions for aggravated sexual assault, sexual assault, aggravated criminal sexual contact, criminal sexual contact, human trafficking involving sexual activity, child abuse, or in any action alleging an abused or neglected child under P.L.1974, c.119 (C.9:6-8.21 et seq.), the court may, on motion and after conducting a hearing in camera, order the taking of the testimony of a witness on closed circuit television at the trial, out of the view of the jury, defendant, or spectators upon making findings as provided in subsection b. of this section.

b.An order under this section may be made only if the court finds that the witness is 16 years of age or younger and that there is a substantial likelihood that the witness would suffer severe emotional or mental distress if required to testify in open court. The order shall be specific as to whether the witness will testify outside the presence of spectators, the defendant, the jury, or all of them and shall be based on specific findings relating to the impact of the presence of each.

c.A motion seeking closed circuit testimony under subsection a. of this section may be filed by:

(1)The victim or witness or the victim's or witness's attorney, parent or legal guardian;

(2)The prosecutor;

(3)The defendant or the defendant's counsel; or

(4)The trial judge on the judge's own motion.

d.The defendant's counsel shall be present at the taking of testimony in camera. If the defendant is not present, he and his attorney shall be able to confer privately with each other during the testimony by a separate audio system.

e.If testimony is taken on closed circuit television pursuant to the provisions of this act, a stenographic recording of that testimony shall also be required. A typewritten transcript of that testimony shall be included in the record on appeal. The closed circuit testimony itself shall not constitute part of the record on appeal except on motion for good cause shown.

L.1985, c.126, s.1; amended 2013, c.51, s.16.



Section 2A:84A-32A - Motion For Performance Of Forensic Dna Testing, Certain Circumstances.

2A:84A-32a Motion for performance of forensic DNA testing, certain circumstances.

1. a. Any eligible person may make a motion before the trial court that entered the judgment of conviction for the performance of forensic DNA testing.

(1)The motion shall be verified by the eligible person under penalty of perjury and shall do all of the following:

(a)explain why the identity of the defendant was a significant issue in the case;

(b)explain in light of all the evidence, how if the results of the requested DNA testing are favorable to the defendant, a motion for a new trial based upon newly discovered evidence would be granted;

(c)explain whether DNA testing was done at any prior time, whether the defendant objected to providing a biological sample for DNA testing, and whether the defendant objected to the admissibility of DNA testing evidence at trial. If evidence was subjected to DNA or other forensic testing previously by either the prosecution or the defense, the court shall order the prosecution or defense to provide all parties and the court with access to the laboratory reports, underlying data and laboratory notes prepared in connection with the DNA testing;

(d)make every reasonable attempt to identify both the evidence that should be tested and the specific type of DNA testing sought; and

(e)include consent to provide a biological sample for DNA testing.

(2)Notice of the motion shall be served on the Attorney General, the prosecutor in the county of conviction, and if known, the governmental agency or laboratory holding the evidence sought to be tested. Responses, if any, shall be filed within 60 days of the date on which the Attorney General and the prosecutor are served with the motion, unless a continuance is granted. The Attorney General or prosecutor may support the motion for DNA testing or oppose it with a statement of reasons and may recommend to the court that if any DNA testing is ordered, a particular type of testing be conducted.

b.The court, in its discretion, may order a hearing on the motion. The motion shall be heard by the judge who conducted the trial unless the presiding judge determines that judge is unavailable. Upon request of either party, the court may order, in the interest of justice, that the eligible person who is serving a term of imprisonment at the time of the hearing be present at the hearing of the motion.

c.The court shall appoint counsel for the eligible person who brings a motion pursuant to this section if that person is indigent.

d.The court shall not grant the motion for DNA testing unless, after conducting a hearing, it determines that all of the following have been established:

(1)the evidence to be tested is available and in a condition that would permit the DNA testing that is requested in the motion;

(2)the evidence to be tested has been subject to a chain of custody sufficient to establish it has not been substituted, tampered with, replaced or altered in any material aspect;

(3)the identity of the defendant was a significant issue in the case;

(4)the eligible person has made a prima facie showing that the evidence sought to be tested is material to the issue of the eligible person's identity as the offender;

(5)the requested DNA testing result would raise a reasonable probability that if the results were favorable to the defendant, a motion for a new trial based upon newly discovered evidence would be granted. The court in its discretion may consider any evidence whether or not it was introduced at trial;

(6)the evidence sought to be tested meets either of the following conditions:

(a)it was not tested previously;

(b)it was tested previously, but the requested DNA test would provide results that are reasonably more discriminating and probative of the identity of the offender or have a reasonable probability of contradicting prior test results;

(7)the testing requested employs a method generally accepted within the relevant scientific community; and

(8)the motion is not made solely for the purpose of delay.

e.If the court grants the motion for DNA testing, the court order shall identify the specific evidence to be tested and the DNA technology to be used.

(1) If the parties agree upon a mutually acceptable laboratory that is accredited by a nonprofit professional association of persons actively involved in forensic science that is nationally recognized within the forensic science community and approved by the Director of the Federal Bureau of Investigation in accordance with the provisions of the Federal DNA Identification Act, 42 U.S.C.A. s.14131, the testing shall be conducted by that laboratory.

(2)If the parties fail to agree, the testing shall be conducted by the New Jersey State Police Office of Forensic Sciences Laboratory. For good cause shown, however, the court may, subject to the provisions of section 2 of P.L.2015, c.127 (C.2A:84A-32c), direct the evidence to an alternative laboratory that is accredited by a nonprofit professional association of persons actively involved in forensic science that is nationally recognized within the forensic science community and approved by the Director of the Federal Bureau of Investigation in accordance with the provisions of the Federal DNA Identification Act, 42 U.S.C.A. s.14131.

f.The result of any testing ordered pursuant to this section shall be fully disclosed to the person filing the motion, the prosecutor and the Attorney General. If requested by any party, the court shall order production of the underlying laboratory data and notes.

g.The costs of the DNA testing ordered pursuant to this section shall be borne by the eligible person.

h.An order granting or denying a motion for DNA testing pursuant to this section may be appealed, pursuant to the Rules of Court.

i.DNA testing ordered by the court pursuant to this section shall be done as soon as practicable.

j.DNA profile information from biological samples taken from an eligible person pursuant to a motion for post-conviction DNA testing in accordance with the provisions of this section shall be treated as confidential and shall not be deemed a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to public records; except as provided in section 2 of P.L.2001, c.377 (C.53:1-20.37).

k.As used in this act and in P.L.2015, c.127 (C.2A:84A-32c et al.):

"DNA," "DNA sample," "State DNA databank," "CODIS" and "FBI" shall have the meaning set forth in section 3 of P.L.1994, c.136 (C.53:1-20.19).

"NDIS-participating laboratory" is a laboratory that has been designated to operate CODIS and participate in the National and State DNA Index System.

l.If evidence tested at a non-NDIS-participating laboratory pursuant to this section reveals a DNA profile that is not that of the eligible person or the victim, the court shall direct the prosecuting agency appearing on the motion to request that the New Jersey State Police Office of Forensic Services DNA Laboratory or other NDIS-participating laboratory involved in the matter submit the profile to CODIS, if the requirements and prerequisites for acceptance and submission are met, to determine whether it matches a DNA profile of a known individual or a DNA profile from an unsolved crime.

m.An eligible person may file a motion for the performance of forensic DNA testing with the trial court that entered the judgment of conviction. The motion may be considered in accordance with the provisions of this section only if the court finds just cause to hear the motion.

For a person who was convicted of a crime and is serving a sentence imposed for that criminal conviction, a determination of just cause shall be based on a reasonable probability that, if the results of the requested DNA testing were favorable, a motion for a new trial based on newly discovered evidence would be granted.

For a person who has been convicted of a crime and has completed serving the sentence for that conviction, a determination of just cause shall be based on a significant likelihood that, if the results of the requested DNA testing were favorable, a motion for a new trial based on newly discovered evidence would be granted.

n.For the purposes of this section, "eligible person" means a person who was convicted of a crime:

(1)and is currently serving a sentence imposed for that criminal conviction which includes a period of imprisonment; or

(2)who has completed serving the sentence for that conviction and demonstrates just cause as established in subsection m. of this section.

L.2001, c.377, s.1; amended 2015, c.127, s.1.



Section 2A:84A-32B - Rules.

2A:84A-32b Rules.
3.The Supreme Court of New Jersey may adopt rules appropriate and necessary to effectuate the purpose of this act.

L.2001,c.377,s.3.



Section 2A:84A-32C - Procedures For Dna Testing At Accredited Non-ndis Participating Laboratory.

2A:84A-32c Procedures for DNA testing at accredited non-NDIS participating laboratory.

2. a. If a party seeks to conduct DNA testing at an accredited non-NDIS participating laboratory that otherwise meets the requirements set forth in paragraphs (1) and (2) of subsection e. of section 1 of P.L.2001, c.377 (C.2A:84A-32a) and the party seeks to submit the DNA profile information to CODIS in accordance with subsection l. of section 1 of P.L.2001, c.377 (C.2A:84A-32a) the party, upon notice to the Attorney General and to the NDIS-participating laboratory, may request the court to order the NDIS-participating laboratory within the State to evaluate whether the laboratory at which the party seeks to conduct DNA testing is in compliance with the FBI Quality Assurance Standards for Forensic DNA Testing Laboratories for the purpose of uploading crime scene profiles to CODIS. The Attorney General may appear on the motion on his own behalf or on behalf of the NDIS-participating laboratory, if that laboratory is a public entity.

b.The court may order the NDIS-participating laboratory to conduct an evaluation pursuant to subsection b. of this section only if the court finds that the moving party clearly demonstrates:

(1)the New Jersey State Police Office of Forensic Sciences DNA Laboratory is not able to, or for practical reasons has determined not to, perform the specific testing and analysis sought by the moving party, or that its performance of the testing and analysis would not be substantially equivalent to that of the other laboratory, or that the testing would not otherwise be appropriate;

(2)there is a significant likelihood that, if the results of the requested DNA testing were favorable to the moving party, a motion for a new trial based upon newly discovered evidence would be granted;

(3)requiring the NDIS-participating laboratory to conduct the evaluation will not delay investigations or unduly burden the resources of the New Jersey State Police Office of Forensic Sciences DNA Laboratory or other NDIS-participating laboratory that may be involved in the matter; and

(4)if an evaluation were undertaken, there would be a reasonable likelihood that the results of the evaluation would conclude in a finding by the NDIS-participating laboratory that the laboratory at which the party seeks to conduct DNA testing is in compliance with the FBI Quality Assurance Standards for Forensic DNA Testing Laboratories for the purpose of uploading crime scene profiles to CODIS, and that the results of that laboratory's DNA testing, if a DNA profile is generated, would comply with federal requirements for inclusion in CODIS.

c.If the court orders an evaluation pursuant to subsection b. of this section, within 120 days of receiving the court's order, the NDIS-participating laboratory shall complete the pre-approval process to determine if the non-NDIS-participating laboratory at which the party seeks to conduct DNA testing is in compliance with FBI Quality Assurance Standards for Forensic DNA Testing Laboratories, by obtaining and reviewing the records of an on-site visit and assessment conducted by the FBI or another NDIS-participating laboratory. If an on-site visit and assessment have not been conducted within the time frames required by federal law or the laboratory does not comply with other applicable standards, or the results of an on-site visit and assessment are unavailable, the NDIS-participating laboratory may, within the limits of available resources, conduct its own on-site visit and assessment of the laboratory at which the party seeks to conduct DNA testing, provided that the laboratory agrees to cooperate with the on-site visit and assessment and the moving party bears the costs associated with the on-site visit and assessment.

d.In the event that the requirements set forth in the FBI Quality Assurance Standards for Forensic DNA Testing Laboratories following the effective date of P.L.2015, c.127 (C.2A:84A-32c et al.) are amended or otherwise superseded, the NDIS-participating laboratory shall complete such other process as may be prescribed for the assessment of non-NDIS-participating laboratories.

e.A determination by the NDIS-participating laboratory as to whether the laboratory at which the party seeks to conduct DNA testing is in compliance with FBI Quality Assurance Standards for Forensic DNA Testing Laboratories shall not be subject to judicial review.

L.2015, c.127, s.2.



Section 2A:84A-32D - Construction Of Act.

2A:84A-32d Construction of act.

3.Nothing in P.L.2015, c.127 (C.2A:84A-32c et al.) shall be construed to:

a.create a right, obligation, or requirement regarding the preservation of evidence, including evidence that may contain a biological sample;

b.provide a basis for a remedy or cause of action based on a failure to preserve or retain evidence, including evidence that may contain a biological sample; or

c.affect or modify the Guidelines for the Retention of Evidence promulgated by the Attorney General and any successor guidelines or directives promulgated or issued by the Attorney General.

L.2015, c.127, s.3.



Section 2A:84A-33 - Authority Of Supreme Court

2A:84A-33. Authority of Supreme Court
The Supreme Court may adopt rules dealing with the admission or rejection of evidence, in accordance with the procedures set forth in this article.

L.1960, c. 52, p. 461, s. 33, eff. June 20, 1960.



Section 2A:84A-34 - Presentation Of Proposed Rules At Judicial Conference

2A:84A-34. Presentation of proposed rules at Judicial Conference
The subject matter and a tentative draft of a rule or rules proposed to be adopted pursuant to this article shall be entered upon the agenda and discussed at a Judicial Conference whose membership shall at least include delegates from the Supreme Court, the Appellate Division of the Superior Court, the judges of the Superior Court, the judges of the municipal courts, the surrogates, the State Bar Association, the county bar associations, the Senate and General Assembly, the Attorney General, the county prosecutors, the law schools of this State, and members of the public.

L.1960,c.52,s.34; amended 1991,c.91,s.118.



Section 2A:84A-35 - Public Announcement Of Proposed Rules; Delivery Of Copies

2A:84A-35. Public announcement of proposed rules; delivery of copies
The proposed rule or rules shall be publicly announced by the Supreme Court on September 15 next following such Judicial Conference (or, if such day be a Saturday, Sunday or legal holiday, on the first day thereafter that is not), and the court shall, on the same day, cause true copies thereof to be delivered to the President of the Senate, the Speaker of the General Assembly, and the Governor.

L.1960, c. 52, p. 461, s. 35, eff. June 20, 1960.



Section 2A:84A-36 - Effective Date Of Rules; Rules Subject To Cancellation By Joint Resolution

2A:84A-36. Effective date of rules; rules subject to cancellation by joint resolution
The rule or rules so announced and delivered shall take effect on July 1 next following; provided, however, that all such rules shall remain subject to cancellation at any time up to such effective date by joint resolution to that effect adopted by the Senate and General Assembly and signed by the Governor.

L.1960, c. 52, p. 461, s. 36, eff. June 20, 1960.



Section 2A:84A-37 - Change Or Cancellation Of Rules By Statute Or Adoption Of Subsequent Rules

2A:84A-37. Change or cancellation of rules by statute or adoption of subsequent rules
Any rule or rules so proposed or adopted shall be subject to change or cancellation at any time by statute or by a subsequent rule adopted pursuant to this article.

L.1960, c. 52, p. 462, s. 37, eff. June 20, 1960.



Section 2A:84A-38 - Adoption Of Rules At Such Time, Or With Such Effective Date, Or Without Presentation At Judicial Conference, As May Be Provided In Joint Resolution

2A:84A-38. Adoption of rules at such time, or with such effective date, or without presentation at Judicial Conference, as may be provided in joint resolution
By joint resolution adopted by the Senate and General Assembly and signed by the Governor with respect to a particular rule or rules therein specified, the Supreme Court may adopt such rule or rules at such time or times, or with such effective date, or without presentation at a Judicial Conference, as may be provided in the joint resolution.

L.1960, c. 52, p. 462, s. 38, eff. June 20, 1960.



Section 2A:84A-39 - Reduction Or Elimination Of Time During Which Rules May Be Canceled By Joint Resolution

2A:84A-39. Reduction or elimination of time during which rules may be canceled by joint resolution
By joint resolution adopted by the Senate and General Assembly and signed by the Governor with respect to a particular rule or rules therein specified, the period of time provided in section 36 during which the same may be canceled by joint resolution may be reduced or eliminated.

L.1960, c. 52, p. 462, s. 39, eff. June 20, 1960.



Section 2A:84A-40 - Effect Of Rules On Conflicting Laws

2A:84A-40. Effect of rules on conflicting laws
All previous laws or parts of laws dealing with the admission or rejection of evidence which shall be expressly identified by footnote to any rule so adopted, and which shall be a conflict or inconsistent with such rule or rules, or included therein, revised or rendered obsolete thereby, shall be of no further force or effect after such rule or rules shall have taken effect.

L.1960, c. 52, p. 462, s. 40, eff. June 20, 1960.



Section 2A:84A-41 - Rules Not To Abridge, Enlarge Or Modify Substantive Rights Or Eliminate Right Of Trial By Jury

2A:84A-41. Rules not to abridge, enlarge or modify substantive rights or eliminate right of trial by jury
No rule adopted pursuant to this article shall abridge, enlarge or modify any substantive right or eliminate the right of trial by jury.

L.1960, c. 52, p. 462, s. 41, eff. June 20, 1960.



Section 2A:84A-42 - Applicability Of Rules To Pending Proceedings Or Existing Rights Or Remedies

2A:84A-42. Applicability of rules to pending proceedings or existing rights or remedies
No rule adopted pursuant to this article shall be made applicable to pending proceedings or to existing rights or remedies except to the extent that such application is fair and practicable, and does not impair the obligation of contracts or deprive a party of any remedy for enforcing a contract which existed when the contract was made.

L.1960, c. 52, p. 462, s. 42, eff. June 20, 1960.



Section 2A:84A-43 - Publication Of Compilations And Restatements Of Rules

2A:84A-43. Publication of compilations and restatements of rules
To the end that rules dealing with evidence may be conveniently presented and arranged, the Supreme Court may publish compilations and restatements thereof which may include, in addition to such rules as may be adopted pursuant to this article, rules established by common law, statute, constitution or otherwise, together with editorial notes, tables and references, and with indications as to the source of each such rule. Where practicable or desirable, the numbering and arrangement of such publications shall conform to standard or uniform works on the subject, or provide cross-reference thereto.

L.1960, c. 52, p. 462, s. 43, eff. June 20, 1960.



Section 2A:84A-44 - Force And Effect Of Existing Rules Dealing With Admission Or Rejection Of Evidence

2A:84A-44. Force and effect of existing rules dealing with admission or rejection of evidence
All rules of court heretofore promulgated and which may deal with the admission or rejection of evidence shall be deemed to have the same force and effect as though they had been adopted pursuant to this article.

L.1960, c. 52, p. 463, s. 44, eff. June 20, 1960.



Section 2A:84A-45 - Repeals

2A:84A-45. Repeals
The following acts and parts of acts and all amendments and supplements thereto are hereby repealed: Sections 2A:81-3, 2A:81-5, 2A:81-7, 2A:81-9 and 2A:81-10 of Title 2A of the New Jersey Statutes.

L.1960, c. 52, p. 465, s. 49, eff. July 1, 1960.



Section 2A:84A-47 - Effect Of Repeals

2A:84A-47. Effect of repeals
No repeal effected by this act shall operate to revive any statute heretofore repealed nor to impair the obligation of contracts made before the effective date hereof, nor to deprive a party of any remedy for enforcing a contract which existed when the contract was made.

L.1960, c. 52, p. 465, s. 51, eff. July 1, 1960.



Section 2A:84A-48 - Short Title

2A:84A-48. Short title
This act shall be known and may be cited as "The Evidence Act, 1960."

L.1960, c. 52, p. 465, s. 52, eff. July 1, 1960.



Section 2A:84A-49 - Effective Date

2A:84A-49. Effective date
This act shall take effect July 1, 1960, except that article III shall take effect immediately.

L.1960, c. 52, p. 465, s. 53, eff. July 1, 1960.



Section 2A:93-5.1 - Restitution To Victim; Hearing

2A:93-5.1. Restitution to victim; hearing
A person who has been convicted of a violation of N.J.S. 2A:93-4, 2A:93-6, 2A:97-1, 2A:105-1 or 2A:105-2 from which there has occurred pecuniary gain to the offender or pecuniary loss to the victim may be ordered by the court to make restitution to the victim, in addition to paying any fine. In such a case the court shall, without a jury, conduct such hearing as is necessary to make findings as to the monetary amount of the pecuniary gain or pecuniary loss. For the purposes of this section, the term "gain" means the amount of money or the value of property derived by the offender, the term "loss" means the amount of money or the value of property separated from the victim, and the term "victim" includes the State or any of its political or administrative subdivisions. No restitution ordered paid to the victim shall exceed the victim's loss.

L.1977, c. 214, s. 9, eff. Sept. 13, 1977.



Section 2A:102-13 - Trust Funds.

2A:102-13 Trust funds.

1.Any and all moneys paid to a funeral director, undertaker, cemetery, or any other person, firm or corporation, under or in connection with an agreement for the sale of personal property to be used in connection with a funeral or burial, or for the furnishing of personal services of a funeral director, undertaker or cemetery, wherein the personal property is not to be delivered or the personal services are not to be rendered until the occurrence of the death of the person for whose funeral or burial such property or services are to be furnished, shall be trust funds in the possession of such funeral director, undertaker, cemetery, or other person, firm or corporation, and shall be deposited by him or it within 30 days after receipt thereof in a special account maintained exclusively for the deposit of such moneys in a federally insured State or federally chartered bank, savings bank or savings and loan association; or, if the person paying the moneys requests, in a pooled trust account established pursuant to P.L.1985, c.147 (C.3B:11-16 et al.) and chosen by the person paying the moneys, and shall be so held on deposit, together with any interest thereon, until said personal property has been delivered and said personal services have been rendered, unless sooner repaid, in whole or in part. No depository institution shall be liable for the misuse, misapplication or improper withdrawal by any such funeral director, undertaker, cemetery or other person, firm or corporation, of any moneys deposited in such depository institution pursuant to this act.

Any agreement for funeral goods or funeral services, or both, executed on or after the effective date of P.L.1993, c.147 by a provider shall comply with the provisions set forth in sections 1 through 13 of P.L.1993, c.147 (C.45:7-82 to 45:7-94).

L.1957, c.182, s.1; amended 1985, c.147, s.4; 1993, c.147, s.16; 2009, c.155.



Section 2A:102-14 - Repayment On Demand

2A:102-14. Repayment on demand
The amount of any and all moneys paid under or in connection with such an agreement, together with interest, if any, accrued thereon while on deposit as so required shall be repaid on demand at any time prior to the delivery of the personal property or the rendering of the personal services.

L.1957, c. 182, p. 633, s. 2.



Section 2A:102-15 - Invalid Advance Funeral Payment Agreements

2A:102-15. Invalid advance funeral payment agreements
Any provision of any such agreement whereby a person who pays money under or in connection therewith waives any provision of this act shall be void.

L.1957, c. 182, p. 633, s. 3.



Section 2A:102-16 - Violations, Certain; Theft

2A:102-16. Violations, certain; theft
4. Any person, firm or corporation who or which, having received any moneys under or in connection with such an agreement, shall fail to deposit or keep on deposit, misapply or misappropriate or to repay any and all such moneys as provided in this act, is guilty of theft by failure to make the required disposition of property received pursuant to N.J.S.2C:20-9.

Any person, firm or corporation receiving moneys under P.L.1957, c.182 (C.2A:102-13 et seq.) is presumed:

a. to know his or its obligations relevant to criminal liability under this section; and

b. to have dealt with property as his or its own if he or it fails to pay or account upon lawful demand or if an audit reveals a shortage or falsification of accounts.

L.1957,c.182,s.4; amended 1993,c.147,s.17.



Section 2A:102-16.1 - Irrevocable Trusts, Certain, Conditions

2A:102-16.1. Irrevocable trusts, certain, conditions
1. Notwithstanding the provisions of P.L.1957, c.182 (C.2A:102-13 et seq.) to the contrary, an agreement may provide that the trust shall be irrevocable during the lifetime of the beneficiary, if at the time of the signing of an agreement, the beneficiary or grantor of the trust is:

a. An aged, blind or disabled applicant for, or recipient of, benefits pursuant to the Supplemental Security Income Program under P.L.1973, c.256 (C.44:7-85 et seq.) or any Medicaid program under P.L.1968, c.413 (C.30:4D-1 et seq.) utilizing the eligibility criteria of the Supplemental Security Income Program in regard to burial spaces and funds set aside for burial expenses; or

b. An aged, blind or disabled person who reasonably anticipates applying for, or receiving, the benefits provided for in subsection a. of this section within six months.

An irrevocable trust established pursuant to this section shall not affect the selection of funeral goods or services or the selection of the funeral home. If the beneficiary or grantor of the trust enters into an agreement, reasonably anticipating that the beneficiary or grantor will become an applicant for, or recipient of, these programs within six months from the execution of the agreement, the agreement shall provide that, in the event the beneficiary or grantor of the trust does not become an applicant for, or recipient of, any of these programs within the six month period, the trust shall revert to a revocable trust.

As used in this section "agreement" means an agreement for the sale of personal property to be used in connection with a funeral or burial, or for the furnishing of personal services of a funeral director or undertaker, wherein the personal property is not to be delivered or the personal services are not to be rendered until the occurrence of the death of the person for whose funeral or burial the property or services are to be furnished.

L.1991,c.502,s.1.



Section 2A:102-16.2 - Crimes Concerning Funeral Trusts

2A:102-16.2. Crimes concerning funeral trusts
3. a. A person shall be guilty of a crime of the fourth degree if he knowingly or purposefully solicits or induces any person to execute an irrevocable trust pursuant to section 1 of P.L.1991, c.502 (C.2A:102-16.1) with an intent to collect or charge more than the fair market value for funeral goods or services.

b. A person shall be guilty of a crime of the fourth degree if the proceeds of the trust are expended on anything other than the fair market value of the funeral goods or services.

L.1991,c.502,s.3.



Section 2A:102-17 - Nonapplicability Of Act

2A:102-17. Nonapplicability of act
5. This act shall not apply to



a. the sale of lots or graves by a cemetery; or



b. the use of individually issued insurance policies as funding vehicles for prepaid funeral agreements.

L.1957,c.182,s.5; amended 1993,c.147,s.18.



Section 2A:102-18 - Definitions Used In C.2a:102-13 et Seq.

2A:102-18. Definitions used in C.2A:102-13 et seq.
19. As used in P.L.1957, c.182 (C.2A:102-13 et seq.):



"Assigned funeral insurance policy" means any insurance policy or annuity contract that is not a newly issued funeral insurance policy, but that, at the time an assignment was made of some or all of its proceeds, was intended to provide funds to the provider, whether directly or indirectly, at the time of the insured's death in connection with a prepaid funeral agreement.

"Deliver" or "delivery" means the conveyance of actual control and possession of prepaid funeral goods that have been permanently relinquished by a provider, or other person, firm or corporation, or an agent thereof, to the purchaser or person paying the moneys, or personal representative of the intended funeral recipient. Delivery has not been made if the provider, or other person, firm or corporation, or an agent thereof:

(1) Arranges or induces the purchaser or person paying the moneys to arrange for the storage or warehousing of prepaid funeral goods ordered pursuant to a prepaid funeral agreement, with or without evidence that legal title has passed; or

(2) Acquires or reacquires actual or constructive possession or control of prepaid funeral goods after their initial delivery to the purchaser or person paying the moneys or personal representative of the intended funeral recipient.

This definition of delivery shall apply to this term as used in P.L.1957, c.182 (C.2A:102-13 et seq.), notwithstanding the provisions set forth in the Uniform Commercial Code, Title 12A of the New Jersey Statutes.

"Funeral insurance policy" means any newly issued funeral insurance policy or assigned funeral insurance policy.

"Funeral trust" means a commingled or non-commingled account held in a pooled trust or P.O.D. account, established in accordance with P.L.1957, c.182 (C.2A:102-13 et seq.) or P.L.1985, c.147 (C.3B:11-16 et al.), which is intended as the depository for cash payments connected with a prepaid funeral agreement.

"Intended funeral recipient" means the person named in a prepaid funeral agreement for whose bodily disposition the prepaid funeral agreement is intended to provide. The intended funeral recipient may or may not be the purchaser.

"Newly issued funeral insurance policy" means any insurance policy or annuity contract that, at the time of issue, was intended to provide, or was explicitly marketed for the purpose of providing, funds to the provider, whether directly or indirectly, at the time of the insured's death in connection with a prepaid funeral agreement.

"Payable on death account" or "P.O.D. account" means an account payable on request to the purchaser or intended funeral recipient of a prepaid funeral agreement, during the lifetime of the intended funeral recipient and on his death, to a provider of funeral goods and services.

"Pooled trust" means a pooled trust account established pursuant to P.L.1985, c.147 (C.3B:11-16 et al.).

"Preneed funeral arrangements" means funeral arrangements made with an intended funeral recipient or his guardian, agent or next of kin, for the funeral of the intended funeral recipient.

"Prepaid funeral agreement" means a written agreement and all documents related thereto made by a purchaser with a provider prior to the death of the intended funeral recipient, with which there is connected a provisional means of paying for preneed funeral arrangements upon the death of the intended funeral recipient by the use of a funeral trust or funeral insurance policy, made payable to a provider and in return for which the provider promises to furnish, make available or provide the prepaid funeral goods or services, or both, specified in the agreement, the delivery of which occurs after the death of the intended funeral recipient.

"Prepaid funeral goods" means personal property typically sold or provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, caskets or other primary containers, cremation or transportation containers, outer burial containers, vaults, as defined in N.J.S.8A:1-2, memorials as defined in N.J.S.8A:1-2, funeral clothing or accessories, monuments, cremation urns, and similar funeral or burial items, which goods are purchased in advance of need and which will not be delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral goods shall not mean the sale of interment spaces and related personal property offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Prepaid funeral services" means those services typically provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, funeral directing services, embalming services, care of human remains, preparation of human remains for final disposition, transportation of human remains, use of facilities or equipment for viewing human remains, visitation, memorial services or services which are used in connection with a funeral or the disposition of human remains, coordinating or conducting funeral rites or ceremonies and similar funeral or burial services, including limousine services provided in connection therewith, which services are purchased in advance of need and which will not be provided or delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral services shall not mean the sale of services incidental to the provision of interment spaces or any related personal services offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Provider" means a person, firm or corporation duly licensed and registered pursuant to the "Mortuary Science Act," P.L.1952, c.340 (C.45:7-32 et seq.) to engage in the business and practice of funeral directing or mortuary science, or an individual serving as an agent thereof and so licensed:

(1) Operating a duly registered mortuary in accordance with P.L.1952, c.340 (C.45:7-32 et seq.) and the regulations promulgated thereunder;

(2) Having his or its business and practice based within the physical confines of the registered mortuary; and

(3) Engaging in the practice of making preneed funeral arrangements, including, but not limited to, offering the opportunity to purchase or enroll in prepaid funeral agreements.

"Purchaser" means the person named in a prepaid funeral agreement who purchases the prepaid funeral goods and services to be provided thereunder. The purchaser may or may not be the intended funeral recipient. If the purchaser is different than the intended funeral recipient, it is understood that the relationship of the purchaser to the intended funeral recipient includes a means to provide administrative control over the agreement on behalf of the intended funeral recipient.

L.1993,c.147,s.19; amended 1994,c.163,s.3.



Section 2A:102-19 - Funeral Trust, Insurance Policy Excluded From Resource Consideration In Determining Eligibility For Certain Benefits.

2A:102-19 Funeral trust, insurance policy excluded from resource consideration in determining eligibility for certain benefits.

1.An aged, blind or disabled applicant for, or recipient of, benefits under the Supplemental Security Income program established pursuant to Title XVI of the federal Social Security Act, Pub.L.92-603 (42 U.S.C. s.1381 et seq.), or an applicant for, or recipient of, benefits under the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) or the "Work First New Jersey General Public Assistance Act," P.L.1947, c.156 (C.44:8-107 et seq.), or any successor program thereof, shall have excluded from resource consideration, in determining eligibility for benefits, any moneys of the applicant, applicant's spouse and any other member of his immediate family, as defined in N.J.A.C.10:71-4.4, in an irrevocable funeral trust or irrevocably assigned newly issued funeral insurance policy, as those terms are defined in section 19 of P.L.1993, c.147 (C.2A:102-18), that are equivalent to the fair market value of funeral and burial goods and services selected and contracted for that are intended for the use of the applicant, applicant's spouse and any other member of his immediate family. All income paid to the irrevocable funeral trust or any increase in the face value or death benefit attributable to the irrevocably assigned newly issued funeral insurance policy, shall inure to the value or benefit of the irrevocable funeral trust or irrevocably assigned newly issued funeral insurance policy and shall not be countable as income for continuing eligibility.

L.1999,c.193,s.1.



Section 2A:102-20 - Difference Between Price, Services Provided Paid To State.

2A:102-20 Difference between price, services provided paid to State.

2.Notwithstanding any provision of law to the contrary, any moneys remaining in an irrevocable funeral trust or irrevocably assigned newly issued funeral insurance policy that are the result of a difference between the price of funeral and burial goods and services actually provided to the intended funeral recipient, as defined in section 19 of P.L.1993, c.147 (C.2A:102-18), upon that person's death, and the accumulated value of the irrevocable funeral trust or irrevocably assigned newly issued funeral insurance policy, shall be paid over to the State according to the provisions of this act if, at the time of death, the intended funeral recipient was receiving benefits pursuant to section 1 of this act, and the moneys that established the irrevocable funeral trust or the irrevocably assigned newly issued funeral insurance policy were those of the intended funeral recipient or the intended funeral recipient's spouse.

L.1999,c.193,s.2.



Section 2A:102-21 - Office Of The Public Guardian For Elderly Adults Considered Purchaser, Sole Beneficiary Under Certain Circumstances; Disposition Of Remaining Moneys.

2A:102-21 Office of the Public Guardian for Elderly Adults considered purchaser, sole beneficiary under certain circumstances; disposition of remaining moneys.

3. a. If the intended funeral recipient is under the care and guardianship of the Office of the Public Guardian for Elderly Adults, established pursuant to section 4 of P.L.1985, c.298 (C.52:27G-23), in the creation of an irrevocable funeral trust fund or the purchase of an irrevocably assigned newly issued funeral insurance policy, or upon taking charge of such assets, the Office of the Public Guardian for Elderly Adults shall name itself as purchaser, as defined in section 19 of P.L.1993, c.147 (C.2A:102-18), or sole beneficiary, as appropriate. In the case of an irrevocably assigned newly issued funeral insurance policy that provides for a settlement of proceeds, the Office of the Public Guardian for Elderly Adults may, as an alternative to being named beneficiary, be named as payee of the balance of any remaining moneys subsequent to the delivery, as defined in section 19 of P.L.1993, c.147 (C.2A:102-18) of funeral and burial goods and services, but with a claim superior to any beneficial interest.

b.Any moneys remaining thereafter shall be paid to the Division of Medical Assistance and Health Services in the Department of Human Services, by the Office of the Public Guardian for Elderly Adults, in accordance with an order of the Superior Court discharging the Public Guardian for Elderly Adults as guardian of the decedent.

L.1999,c.193,s.3.



Section 2A:102-22 - Payment Of Remainder To Division Of Medical Assistance And Health Services.

2A:102-22 Payment of remainder to Division of Medical Assistance and Health Services.

4. a. In the case of an irrevocable funeral trust of a decedent who is not under the care and guardianship of the Office of the Public Guardian for Elderly Adults, the entire remainder after the payment of funeral and burial goods and services shall be paid to the Division of Medical Assistance and Health Services in the Department of Human Services, as though the division were the purchaser of the trust.

b.In the case of an irrevocably assigned newly issued funeral insurance policy of a decedent who is not under the care and guardianship of the Office of the Public Guardian for Elderly Adults, the policy shall not be excluded as a resource pursuant to section 1 of this act unless the Division of Medical Assistance and Health Services in the Department of Human Services is named the sole beneficiary of the policy, either at the time of issue or during the time that the insured was an applicant for or recipient of benefits of programs specified in section 1 of this act. In the case of an irrevocably assigned newly issued funeral insurance policy that provides for a settlement of proceeds, the Division of Medical Assistance and Health Services in the Department of Human Services may, as an alternative to being named beneficiary, be named as a payee of the balance of any remaining moneys subsequent to the delivery of funeral and burial goods and services, but with a claim superior to any beneficial interest.


L.1999,c.193,s.4.



Section 2A:102-23 - Establishment Of Dedicated Bank Account.

2A:102-23 Establishment of dedicated bank account.

5.The Division of Medical Assistance and Health Services in the Department of Human Services shall establish a dedicated bank account into which a pooled trust, depository institution or insurance company shall deposit, by means of electronic funds transfer, any moneys to which the State is entitled under the provisions of section 4 of this act and which are funds of decedents whom the pooled trust, depository institution or insurance company reasonably believes were recipients of benefits of programs specified in section 1 of this act at the time of death. A pooled trust, depository institution or insurance company so making deposits shall periodically, but not less than once each calendar quarter, provide to the Director of the Division of Medical Assistance and Health Services in the Department of Human Services, or his designee, a record of the deposits made along with the names and other identifying information of those decedents. As the basis for the actions specified herein, the pooled trust, depository institution or insurance company shall use reasonable business standards of care and judgment, and is entitled to rely upon a designation of an account or contract as irrevocable as signifying program eligibility under section 1 of this act. A pooled trust, depository institution or insurance company, as a condition of offering or providing an irrevocable funeral trust or irrevocably assigned newly issued funeral insurance policy within the State, shall comply with the provisions of this act.

L.1999,c.193,s.5.



Section 2A:102-24 - Inclusion Of Statement In Prepaid Funeral Agreement, Insurance Policy.

2A:102-24 Inclusion of statement in prepaid funeral agreement, insurance policy.

6.A prepaid funeral agreement as defined in section 19 of P.L.1993, c.147 (C.2A:102-18) which is subject to the provisions of this act shall include, in a conspicuous manner, the following statement: "New Jersey law requires this agreement to be irrevocable for applicants or recipients of public assistance programs (such as the Medicaid, Supplemental Security Income (SSI), Work First New Jersey and Work First New Jersey General Public Assistance programs, or any successor program thereof) and for the State of New Jersey to be named as beneficiary of any irrevocable funeral trust or irrevocably assigned newly issued funeral insurance policy purchased or created for the provision and payment of funeral and burial goods and services. Any moneys remaining after the provision of funeral goods and services shall be paid over to the State as required by law."

L.1999,c.193,s.6.



Section 2A:102-25 - Relief From Liability For Claims Paid Improperly To State.

2A:102-25 Relief from liability for claims paid improperly to State.

7.A person, firm, corporation, association, funeral home, pooled trust, depository institution or insurance company and their employees or agents that, in accordance with the provisions of this act, pays money to the State in good faith is relieved of all liability for any claim then existing or which thereafter may arise or be made in respect to the money paid. The estate or personal representative of a deceased person may seek restitution on behalf of the estate for a payment that may have been improperly made to the State. The pooled trust, depository institution or insurance company shall forward the claim, together with its opinion as to whether the payment was improperly made to the State, to the Director of the Division of Medical Assistance and Health Services in the Department of Human Services, or his designee, who shall review the claim and, if the claim is justified, refund in a timely manner moneys found to have been improperly paid over to the State

L.1999,c.193,s.7.



Section 2A:102-26 - Inter-agency Coordination Of Financial Accounting.

2A:102-26 Inter-agency coordination of financial accounting.

8.The Division of Medical Assistance and Health Services in the Department of Human Services shall coordinate between itself and the Division of Consumer Support in the Department of Health and Senior Services, such inter-agency and inter-governmental financial accounting as is necessary to accurately identify, allocate and transfer benefit credits resulting from this act between the departments on a program basis, and between them and such other agencies of federal, State and local governments as may be applicable.

L.1999,c.193,s.8.



Section 2A:123-3 - Definitions

2A:123-3. Definitions
As used in this act the following words shall have the following meanings:

"Articles of wearing apparel" means any costume or article of clothing worn or intended to be worn by individuals except hats, gloves and footwear; provided, however, that such hats do not constitute, nor are part of a covering for the neck, face or shoulders when worn by individuals; and provided, further, that such gloves are not more than fourteen inches in length and are not affixed to or do not form an integral part of another garment; and provided, further, that such footwear does not consist of hosiery, in whole or in part, and is not affixed to nor does not form an integral part of another garment.

"Fabric " means any material (other than a fiber, filament or yarn) woven, knitted, felted or otherwise produced from or in combination with any natural or synthetic filament or substitute therefor which is intended or sold for use in wearing apparel except that interlining fabrics, when intended or sold for use in wearing apparel, shall not be subject to this act.

"Interlining" means any fabric which is intended for incorporation into an article of wearing apparel as a layer between an outer shell and an inner lining.

"Commissioner" means the Commissioner of Labor and Industry of the State of New Jersey.

"Department" means the Department of Labor and Industry of the State of New Jersey.

"Sale," "sell" or "sold" means offering or exposing for sale or exchange or hire or lease, or consigning and delivering in consignment for sale, exchange, hire, or lease, or holding in possession with like intent. The possession of any article of wearing apparel or fabric, as herein defined, by any manufacturer or dealer, or his agent or servant in the course of business shall be presumptive evidence of intent to sell.

"Manufacture" means making, make or made, and includes converting, processing, altering, repairing, finishing, or preparing for sale any article of wearing apparel or fabric as wearing apparel and fabric are herein defined.

L.1953, c. 267, p. 1787, s. 1, eff. Jan. 1, 1954.



Section 2A:123-4 - Short Title

2A:123-4. Short title
This act shall be known and may be cited as the "Flammable Fabrics Act."

L.1953, c. 267, p. 1788, s. 2, eff. Jan. 1, 1954.



Section 2A:123-5 - Manufacture, Sale Or Transportation Of Flammable Wearing Apparel Forbidden

2A:123-5. Manufacture, sale or transportation of flammable wearing apparel forbidden
The manufacture for, or sale or offer for sale, transport or causing to be transported for the purpose of sale or delivery after sale within the State of New Jersey of any article of wearing apparel or fabric which, under the provisions of section four of this act, is so highly flammable as to be dangerous when worn by individuals shall be unlawful.

L.1953, c. 267, p. 1788, s. 3, eff. Jan. 1, 1954.



Section 2A:123-6 - Articles Deemed Highly Flammable

2A:123-6. Articles deemed highly flammable
Any article of wearing apparel or fabric shall be deemed so highly flammable, as to be dangerous when worn by individuals, within the meaning of this act, if any uncovered or exposed part of such article of wearing apparel or fabric exhibits rapid and intense combustion or burning when tested under the conditions and in the manner prescribed by rules and regulations adopted by the commissioner pursuant to section five of this act.

L.1953, c. 267, p. 1788, s. 4, eff. Jan. 1, 1954.



Section 2A:123-7 - Enforcement Of Act; Rules And Regulations

2A:123-7. Enforcement of act; rules and regulations
This act, except as herein otherwise specifically provided, shall be enforced by the department, and the commissioner is hereby authorized and directed to adopt, amend and enforce rules and regulations establishing the conditions under which, and the manner in which, articles of wearing apparel or fabric shall be tested to determine whether or not they are so highly flammable, as to be dangerous when worn by individuals, within the meaning of this act, if any uncovered or exposed part of such article of wearing apparel or fabric exhibits rapid and intense burning when so tested, if such conditions and manner of testing shall, in all respects, from time to time, conform to the conditions and manner prescribed in the Commercial Standard promulgated by the Secretary of Commerce of the United States of America effective January 30, 1953, and identified as "Flammability of Clothing Textiles, Commercial Standard 191-53," or in the Commercial Standard promulgated by the Secretary of Commerce effective May 22, 1953, and identified as "General Purpose Vinyl Plastic Film, Commercial Standard 192-53," and modifications or supplements thereto enacted by the Congress of the United States or promulgated by the Secretary of Commerce of the United States of America which shall result from, and be developed under, the same procedures as were in use and effect in connection with the establishment of "Flammability of Clothing Textiles, Commercial Standard 191-53," or "General Purpose Vinyl Plastic Film, Commercial Standard 192-53," and also to adopt, amend and enforce rules and regulations designed and intended to effectuate the general purposes of this act and the specific objectives herein set forth, which said rules and regulations shall include the authorization to the commissioner to cause inspections, analyses, tests and examinations to be made of any article of wearing apparel or fabric which he has reason to believe falls within the prohibitions of this act.

L.1953, c. 267, p. 1788, s. 5, eff. Jan. 1, 1954. Amended by L.1954, c. 210, p. 777, s. 1, eff. Aug. 5, 1954.



Section 2A:123-8 - Filing Of Rules And Regulations; Amendment And Revision

2A:123-8. Filing of rules and regulations; amendment and revision
Such rules and regulations promulgated by the commissioner pursuant to this act shall be filed in the offices of the Secretary of State and of the department before becoming effective and may from time to time be amended and revised.

L.1953, c. 267, p. 1789, s. 6, eff. Jan. 1, 1954.



Section 2A:123-9 - Inspection Of Places Where Wearing Apparel Or Fabrics Are Sold Or Manufactured

2A:123-9. Inspection of places where wearing apparel or fabrics are sold or manufactured
Every place where articles of wearing apparel or fabrics are sold or manufactured shall be subject to inspection by the commissioner, who shall have power to inspect the manufacture or sale or delivery of all such articles of wearing apparel or fabrics covered by this act. The commissioner shall have power to cause examinations and tests to be made of such articles of wearing apparel or fabrics and to seize and hold as evidence any article of wearing apparel or fabric which is made or sold or held in possession in violation of this act or of the rules and regulations promulgated hereunder.

L.1953, c. 267, p. 1789, s. 7, eff. Jan. 1, 1954.



Section 2A:123-10 - Injunction; Confiscation Proceedings; Bond

2A:123-10. Injunction; confiscation proceedings; bond
Whenever the department has reason to believe that any article of wearing apparel has been manufactured or has been offered for sale in violation of the provisions of this act or of the rules and regulations promulgated hereunder, proceedings to enjoin such manufacture or sale or other disposition of such wearing apparel or fabrics may be instituted by the commissioner in the Superior Court of the State of New Jersey, and said commissioner may also institute proceedings for the confiscation of such article of wearing apparel or fabric in said Superior Court of the State of New Jersey and shall make such disposition of said wearing apparel or fabric as he shall be ordered so to do by said Superior Court of the State of New Jersey; provided, however, that said Superior Court may order the delivery of such condemned articles of wearing apparel or fabric to the owner or claimant thereof upon payment of legal costs and charges and upon the execution and deposit with said Superior Court of a good and sufficient bond conditioned upon said articles of wearing apparel or fabric not being disposed of until properly and adequately treated or processed so that such articles of wearing apparel or fabrics will comply with the provisions of this act and the rules and regulations promulgated pursuant thereto.

L.1953, c. 267, p. 1790, s. 8, eff. Jan. 1, 1954.



Section 2A:123-11 - Violations; Penalty

2A:123-11. Violations; penalty
Any person who willfully violates this act shall forfeit and pay a penalty of not less than two hundred dollars ($200.00) and not more than five hundred dollars ($500.00) for the first offense, nor less than five hundred dollars ($500.00) or more than one thousand dollars ($1,000.00) for the second or any subsequent offense, to be sued for and recovered by and in the name of the department in a summary proceeding in accordance with the penalty enforcement law. (N.J.S. 2A:58-1 et seq.) Each article of wearing apparel or fabric made, sold or exposed for sale shall constitute a separate violation.

L.1953, c. 267, p. 1790, s. 9, eff. Jan. 1, 1954.



Section 2A:123-12 - Penalties Inapplicable To Person Who Furnishes Guaranty

2A:123-12. Penalties inapplicable to person who furnishes guaranty
The penalties provided for a violation of this act shall not apply to any person who establishes (1) a guaranty received in good faith, signed by and containing the name and address of the person by whom the fabric or wearing apparel covered by the guaranty was manufactured or from whom it was received, to the effect that reasonable and representative tests made under the rules and regulations in accordance with the procedures prescribed in this act show that the specific type of fabric covered by the guaranty and used in the wearing apparel or fabric covered by the guaranty when so tested was not highly flammable within the meaning of this act; and (2), that he has not, by further processing affected the flammability of the fabric or wearing apparel covered by the guaranty which he received. Such guaranty shall either be (1) a separate guaranty specifically designating the wearing apparel or fabric guaranteed, in which case it may be on the invoice or other paper relating to such wearing apparel or fabric; or (2) continuing guaranty filed with the commissioner or with the Federal Trade Commission applicable to any wearing apparel or fabric handled by the guarantor in such form as the commissioner or the Federal Trade Commission, as the case may be, by rules and regulations, may prescribe. It is provided, however, that a person furnishing such a guaranty (except a person relying upon a guaranty received in good faith to furnish a guaranty to the same effect, if he, by further processing, has not affected the flammability of the wearing apparel or fabric covered by the guaranty) shall not be relieved thereby from any of the penalties prescribed for the violations of this act.

L.1953, c. 267, p. 1791, s. 10, eff. Jan. 1, 1954. Amended by L.1954, c. 210, p. 778, s. 2, eff. Aug. 5, 1954.



Section 2A:123-13 - Exemptions From Provisions Of Act

2A:123-13. Exemptions from provisions of act
The provisions of this act shall not apply (a) to any common carrier, contract carrier or freight forwarder with respect to an article of wearing apparel or fabric shipped or delivered for shipment in the ordinary course of its business; or (b) to any person manufacturing, delivering for shipment, shipping, selling or offering for sale or export from the United States of America to any foreign country an article of wearing apparel or fabric made in accordance with the specifications of the purchaser; or (c) to any convertor, processor, or finisher in performing a contract or commission service for the account of a person subject to the provisions of this act; provided, however, that said convertor, processor, or finisher does not cause any article of wearing apparel or fabric to become subject to this act contrary to the terms of the contract or commission service; or (d) to any article of wearing apparel or fabric shipped or delivered for shipment into commerce for the purpose of finishing or processing to render article or fabric not highly flammable under the provisions of this act and to the rules and regulations promulgated pursuant thereto.

L.1953, c. 267, p. 1791, s. 11, eff. Jan. 1, 1954.



Section 2A:123-14 - Wearing Apparel Or Fabrics Being Transported Or Held For Delivery

2A:123-14. Wearing apparel or fabrics being transported or held for delivery
Nothing contained in this act shall apply to such wearing apparel or fabrics while being transported upon vessels, vehicles or railroad cars, or while being held for delivery; provided, such transport and delivery is subject to and in conformity with regulations now or hereafter prescribed by the Interstate Commerce Commission.

L.1953, c. 267, p. 1792, s. 12, eff. Jan. 1, 1954.



Section 2A:123-15 - Effective Date

2A:123-15. Effective date
This act shall take effect January first, one thousand nine hundred and fifty-four.

L.1953, c. 267, p. 1792, s. 13.



Section 2A:123-16 - Definitions

2A:123-16. Definitions
As used in this act:

a. "Director" means the Director of the Division of Consumer Affairs and his designated representatives.

b. "Flame resistant" means the ability of a material to resist combustion and the conduction or continuation of fire when an ignition source is removed.

c. "Sale," "sell" or "sold" means offering or exposing for sale, or exchange or hire or lease, or consigning and delivering in consignment for sale, exchange, hire, or lease, or holding in possession with like intent. The possession of any tents or sleeping bags, as herein defined, by any dealer, or his agent or servant in the course of business shall be presumptive of intent to sell.

d. "Sleeping bag" means a bag that is usually lined or padded and normally designed for sleeping outdoors or in a camp or tent.

e. "Tent" means a collapsible shelter, for one or more persons, of canvas or other material, either natural or synthetic or any combination thereof, stretched and sustained by poles and used for camping outdoors or as a temporary building.

L.1975, c. 286, s. 1, eff. Jan. 12, 1976.



Section 2A:123-17 - Nonflame Resistant Sleeping Bags Or Tents; Prohibition Of Sale, Holding For Sale Or Transportation For Sale

2A:123-17. Nonflame resistant sleeping bags or tents; prohibition of sale, holding for sale or transportation for sale
It shall be unlawful for anyone to sell, hold for sale, or to cause the transportation for purposes of sale or delivery after sale within the State any sleeping bag or tent that is not classified by the Director of the Division of Consumer Affairs as being flame resistant according to the standards and regulations that the director shall promulgate pursuant to this act.

L.1975, c. 286, s. 2, eff. Dec. 1, 1976.



Section 2A:123-18 - Standards And Regulations

2A:123-18. Standards and regulations
The director is authorized, empowered and directed, within 6 months of the effective date of this act, to establish and to promulgate pursuant to law, such standards and regulations necessary to implement and enforce this act; provided, however, that all such standards and regulations, including standards and facilities for testing material for its compliance with this act, shall be acceptable and safe standards for flame resistance.

L.1975, c. 286, s. 3, eff. Jan. 12, 1976.



Section 2A:123-19 - Inspection Of Places For Sale Of Articles

2A:123-19. Inspection of places for sale of articles
Every place where tents and sleeping bags are sold shall be subject to inspection by the director, or his agents who shall have power to inspect the sale or delivery of all such tents, sleeping bags, covered by this act. The director shall have the power to cause examinations and tests to be made of such tents and sleeping bags and to seize and hold as evidence any such article sold or held in possession in violation of this act or of the rules and regulations promulgated hereunder.

L.1975, c. 286, s. 4, eff. Jan. 12, 1976.



Section 2A:123-20 - Violations; Injunctions; Confiscation Of Articles

2A:123-20. Violations; injunctions; confiscation of articles
Whenever the director has reason to believe that any tent or sleeping bag has been offered for sale in violation of the provisions of this act or of the rules and regulations promulgated hereunder, proceedings to enjoin such sale or other disposition of such articles may be instituted by the director in the Superior Court, and said director may also institute proceedings for the confiscation of such tents or sleeping bags in said Superior Court and shall make such disposition of said tents or sleeping bags as he shall be ordered so to do by the court; provided, however, that the court may order the delivery of such confiscated articles to the owner or claimant thereof upon payment of legal costs and charges and upon the execution and deposit with the court of a good and sufficient bond conditioned upon said tents or sleeping bags not being disposed of until properly and adequately treated or processed so that such articles will comply with the provisions of this act and the rules and regulations promulgated pursuant thereto.

L.1975, c. 286, s. 5, eff. Jan. 12, 1976.



Section 2A:123-21 - Violations; Penalties

2A:123-21. Violations; penalties
Any person who willfully violates this act shall forfeit and pay a penalty of not less than $200.00 nor more than $500.00 for the first offense, and not less than $500.00 nor more than $1,000.00 for the second or any subsequent offense, to be sued for and recovered by and in the name of the division in a summary proceeding in accordance with the penalty enforcement law (N.J.S. 2A:58-1 et seq.). Each tent or sleeping bag sold or exposed for sale shall constitute a separate violation.

L.1975, c. 286, s. 6, eff. Jan. 12, 1976.



Section 2A:123-22 - Violations; Inapplicability Of Penalty; Guaranty Of Flame Resistance By Supplier Or Manufacturer Of Article

2A:123-22. Violations; inapplicability of penalty; guaranty of flame resistance by supplier or manufacturer of article
The penalties provided for a violation of this act shall not apply to any person who establishes a guaranty received in good faith, signed by and containing the name and address of the person by whom the tent or sleeping bag covered by the guaranty was manufactured or from whom it was received, to the effect that reasonable and representative tests made under the rules and regulations in accordance with the procedures prescribed in this act show that the specific type tent or sleeping bag covered by the guaranty when so tested was flame resistant within the meaning of this act; and that he has not, by further processing affected the flammability of the tent or sleeping bag covered by the guaranty which he received. Such guaranty shall either be a separate guaranty specifically designating the tent or sleeping bag guaranteed, in which case it may be on the invoice or other paper relating to such articles, or a continuing guaranty filed with the director or with the Federal Trade Commission applicable to any tent or sleeping bag handled by the guarantor in such form as the director or the Federal Trade Commission, as the case may be, by rules and regulations, may prescribe. It is provided, however, that a person furnishing such a guaranty, except a person relying upon a guaranty received in good faith to furnish a guaranty to the same effect, if he, by further processing, has not affected the flammability of the tent or sleeping bag covered by the guaranty, shall not be relieved thereby from any of the penalties prescribed for the violations of this act.

L.1975, c. 286, s. 7, eff. Jan. 12, 1976.



Section 2A:123-23 - Exemptions From Application Of Act

2A:123-23. Exemptions from application of act
The provisions of this act shall not apply (a) to any common carrier, contract carrier or freight forwarder with respect to any tent or sleeping bag shipped or delivered for shipment in the ordinary course of its business; or (b) to any person manufacturing, delivering for shipment, shipping, selling or offering for sale or export any tent or sleeping bag from this State to any other state or foreign country, or (c) to any convertor, processor, or finisher in performing a contract or commission service for the account of a person subject to the provisions of this act; provided, however, that said convertor, processor, or finisher does not cause any tent or sleeping bag to become subject to this act contrary to the terms of the contract or commission service; or (d) to any tent or sleeping bag shipped or delivered for shipment into commerce for the purpose of finishing or processing to render the articles flame resistant under the provisions of this act or the rules and regulations promulgated pursuant thereto.

L.1975, c. 286, s. 8, eff. Jan. 12, 1976.



Section 2A:123-24 - Inapplicability Of Act To Articles In Transit Or Being Held For Delivery

2A:123-24. Inapplicability of act to articles in transit or being held for delivery
Nothing contained in this act shall apply to tents or sleeping bags being transported upon vessels, vehicles or railroad cars, or being held for delivery; provided, such transport and delivery is subject to and in conformity with regulations now or hereafter prescribed by the Interstate Commerce Commission.

L.1975, c. 286, s. 9, eff. Jan. 12, 1976.



Section 2A:149-1 - Unauthorized Use Of Voting Machine Or Electrical Voting System For Recording Votes

2A:149-1. Unauthorized use of voting machine or electrical voting system for recording votes
Any person who uses a voting machine or electrical voting system of any legislative or other public body of this state for the purpose of recording a vote or votes thereon or thereby upon any matter or question being considered or voted upon by the members of such legislative or public body, and who is not entitled to use the same for those purposes, is guilty of a misdemeanor.

L.1951 (1st SS), c.344.



Section 2A:151-57.3 - Violations; Penalty

2A:151-57.3. Violations; penalty
All violations of this chapter where no specific penalty is otherwise prescribed shall be considered to be misdemeanors.

L.1966, c. 60, s. 44.



Section 2A:152-1 - Definitions

2A:152-1. Definitions
In the construction of this subtitle, the following words shall, unless repugnant to the context, or unless another and different definition or meaning is expressly given or stated, have the meaning herein given to them:

"Indictment" includes "accusation of crime."

"Property" shall include every matter or thing, whether real or personal, tangible or intangible, upon or with respect to which any offense may be committed.

"Prosecutor" includes "prosecutor of the pleas," "county prosecutor," "prosecuting officer" and "prosecuting attorney."

L.1951 (1st SS), c.344.



Section 2A:152-2 - Forfeiture Of Estate And Benefit Of Clergy Abolished

2A:152-2. Forfeiture of estate and benefit of clergy abolished
No conviction or judgment for any offense against this state, shall make or work corruption of blood, disinhersion of heirs, loss of dower, or forfeiture of estate.

The benefit of clergy is abolished.

L.1951 (1st SS), c.344.



Section 2A:152-3 - Information Not To Lie

2A:152-3. Information not to lie
No information for a matter merely criminal for which an indictment will lie, and in which no civil right is involved, or forfeiture or penalty given by law to any private person or common informer is prosecuted for, shall be exhibited or sustained in any court of this state.

L.1951 (1st SS), c.344.



Section 2A:152-4 - Laws Relating To Particular Counties Or Localities Not Affected

2A:152-4. Laws relating to particular counties or localities not affected
R.S. 2:178-4 saved from repeal. (This section provides that nothing in this subtitle shall be construed to repeal or alter any law or part thereof which refers to particular counties or other localities.)

L.1951 (1st SS), c.344.



Section 2A:152-12 - Continued Violations Of Criminal Law In Municipalities; Notice To Municipal Authorities

2A:152-12. Continued violations of criminal law in municipalities; notice to municipal authorities
2A:152-12. Whenever the mayor or other chief executive, or the chief of police or other head officer of police, of any municipality, shall be notified by a written communication delivered to him personally, signed by the governor or attorney general, or by a judge of the Superior Court or the prosecutor of the county in which the municipality is situate, stating that it is alleged, and that there is reason to believe it to be true, that there exists in one or more places in such municipality, designated in the communication, open, continued or notorious violation of Title 2C of the New Jersey Statutes, which section or sections shall be stated in such communication, by any person occupying or carrying on business in such place or places, whether such person be known or unknown, the mayor or other chief executive or the chief of police or other head police officer so notified shall take immediate, proper and efficient measures, by complaint and arrest or by raid and arrest or otherwise, to prevent the further continuance of such illegal practices and to bring any person so alleged to be offending to justice.

L.1951 (1st SS), c.344; amended 1991,c.91,s.119.



Section 2A:152-13 - Notice As Authority To Make Complaint; Warrants; Absence Of Liability

2A:152-13. Notice as authority to make complaint; warrants; absence of liability
The receipt of the communication mentioned in section 2A:152-12 of this title, by any officer named in said section, shall be sufficient warrant and authority for such officer to make a complaint upon information and belief founded thereon, charging that such person, known or unknown, is engaged in such illegal practices and violating the criminal laws of this state as in the communication stated, and any judge or magistrate having jurisdiction to issue criminal process may take and receive such complaint and issue a warrant for the arrest of such person, known or unknown, found upon the premises designated in the communication, and direct that such person be brought before such judge or magistrate to be dealt with as law and justice shall require.

The officer making any complaint hereunder shall not be liable to any action, civil or criminal, by any person taken upon or found in the place or places mentioned in the written communication.

L.1951 (1st SS), c.344.



Section 2A:152-17 - Payment Of Transcripts For Indigent Defendants

2A:152-17. Payment of transcripts for indigent defendants
Any person convicted of any crime may make application under oath to any judge of the Law Division of the Superior Court of the county where the venue was laid showing that a copy of the transcript of the record, testimony and proceedings at the trial is necessary for the filing of any application with the trial court, and that he is unable, by reason of poverty, to defray the expense of procuring the same, and any such judge may, being satisfied of the facts stated and of the sufficiency thereof, certify the expense thereof to the county treasurer, who shall thereupon pay such expense, the amount thereof having been approved by the judge to whom such application was made. Where such person appeals to the Appellate Division of the Superior Court and copies of the transcript of the proceedings in the trial court are needed therefor he may make a similar application to such court which, being satisfied of the facts stated and the sufficiency thereof, may certify the expense and amount thereof to the county treasurer who shall thereupon pay such expense.

L.1956,c.134,s.1; amended 1991,c.91,s.120.



Section 2A:152-18 - Reimbursement

2A:152-18. Reimbursement
The county treasurer shall file a notice of said payment and the amount thereof with the institution in which said person, upon whose application the transcript of the record was prepared, is confined, and, to the extent of the expense incurred, the county treasurer shall be reimbursed from any institutional earnings of such person, in the event that the application for relief is denied by the trial court or an appellate court.

L.1956, c. 134, p. 555, s. 2.



Section 2A:152-19 - Effective Date

2A:152-19. Effective date
This act shall take effect January 1, 1957.

L.1956, c. 134, p. 556, s. 3.



Section 2A:153-1 - Authority Of Governor In General

2A:153-1. Authority of governor in general
The governor or person administering the government for the time being may issue a proclamation for apprehending and securing any person, known or unknown, charged, on oath of one or more credible witnesses, with having committed murder, kidnapping, burglary, robbery, arson or other heinous crime within this state, or for apprehending any person charged with aiding, abetting or concealing any such person, and in such proclamation may offer such reward as he may think proper, according to the nature and aggravation of the crime, not exceeding $25,000 for any 1 person. The reward shall be paid, on conviction of the party charged, to such person or persons as the governor or person administering the government for the time being may, in his discretion, deem entitled thereto. Such payment shall be made by the state treasurer, out of any public money in his hands unappropriated, on warrant of the comptroller under certification of the governor or person administering the government for the time being.

L.1951 (1st SS), c.344.



Section 2A:153-2 - Authority Of Chosen Freeholders

2A:153-2. Authority of chosen freeholders
2A:153-2. The board of chosen freeholders of any county, on the recommendation and request in writing of the prosecutor of the county, approved by a judge of the Superior Court may offer a reward not exceeding $5,000 for the detection and apprehension of any person guilty of murder, kidnapping, burglary, robbery, arson or other heinous crime in such county, the reward to be payable after conviction out of such funds of the county as may be applicable thereto. The reward shall be paid to such person or persons as the board of chosen freeholders may, in its discretion, deem entitled thereto.

L.1951 (1st SS), c.344; amended 1991,c.91,s.121.



Section 2A:153-3 - Escaped County Prisoners; Authority Of Chosen Freeholders

2A:153-3. Escaped county prisoners; authority of chosen freeholders
The board of chosen freeholders of any county may publicly advertise the escape of any prisoner or prisoners from any penal institution in such county, and may offer a reward not exceeding $300 for the detection and apprehension of each of such escaped prisoners. Any reward offered hereunder shall be payable only after the recapture and return of the prisoner or prisoners to the institution from which the escape was made. The amount of the reward and the expense of advertising shall be paid out of such funds of the county as may be applicable thereto. The reward shall be paid to such person or persons as the board of chosen freeholders may, in its discretion, deem entitled thereto.

L.1951 (1st SS), c.344.



Section 2A:153-4 - Reward By Municipality For Apprehension Of Certain Persons

2A:153-4. Reward by municipality for apprehension of certain persons
The governing body of any municipality, on the recommendation and request in writing of the municipal police chief or principal law enforcement officer of such municipality, approved by a judge of the Superior Court may offer a reward not exceeding $3,000.00 for the detection and apprehension of any person guilty of murder, kidnapping, burglary, robbery, arson, or other heinous crime in such municipality; the reward is to be payable after conviction out of such funds of the municipality as may be applicable thereto. The reward shall be paid to such person or persons as the municipal governing body may, in its discretion, deem entitled thereto, but no such reward may be paid to any public employee, whose duty it is to investigate or to enforce the law.

L.1967,c.171,s.1; amended 1991,c.91,s.122.



Section 2A:153-4.1 - Acts Of Graffiti

2A:153-4.1. Acts of graffiti
The governing body of any municipality may, by ordinance, provide for the offering of rewards not exceeding $500.00 each, for the detection and apprehension of any person guilty of purposely or knowingly damaging tangible property of another by an act of graffiti in violation of N.J.S. 2C:17-3. A reward is to be payable after conviction out of those funds of the municipality made available therefor. The reward shall be paid to any person who the governing body, acting upon the recommendation of the municipal chief of police or other principal municipal law enforcement officer, may deem entitled thereto, but no reward shall be paid to any public employee whose duty it is to investigate or to enforce the law or to the employee's spouse, child or parent, living in the same household.

For the purposes of this act, "act of graffiti" means the drawing, painting or the making of any inscription on a bridge, building, public transportation vehicle, rock, wall, sidewalk, street or other exposed surface on public or private property without the permission of the owner.

P.L. 1987,c.45.



Section 2A:154-1 - Conservators Of The Peace; Powers And Duties

2A:154-1. Conservators of the peace; powers and duties
2A:154-1. Any judge of the Superior Court, or of a municipal court shall have power to cause to be kept all laws made or to be made for the conservation of the peace and for the good government of the citizens and inhabitants of this State, within their respective counties, according to the force, form and effect of such laws, and to apprehend, and to cause to come before them, and imprison and punish all persons offending against such laws, or any of them, in their respective counties, in such manner as, according to such laws, shall be right and proper, and to perform and execute all such matters, acts and things as by law appertain to their office, and are or shall be enjoined upon them, or be committed to their charge and execution.

L.1951 (1st SS), c.344; amended 1991,c.91,s.123.



Section 2A:154-2 - Qualifications Of Peace Officers

2A:154-2. Qualifications of peace officers
No sheriff or other person authorized to appoint special deputy sheriffs, constables, marshals, policemen or other peace officers in this state, for the purpose of preserving the public peace and preventing or quelling public disturbances, shall appoint as such any person who is not a qualified voter of this state.

L.1951 (1st SS), c.344.



Section 2A:154-3 - Court Attendants, Sheriff's Officers And County Correction Officers As Peace Officers, Power Of Arrest, Immunity, Benefits For County Correction Officers

2A:154-3.Court attendants, sheriff's officers and county correction officers as peace officers, power of arrest, immunity, benefits for county correction officers

2A:154-3. a. All court attendants, sheriff's officers and county correction officers in the competitive class of civil service who have been or who may hereafter be appointed by the sheriff or board of chosen freeholders of any county in this State shall, by virtue of such appointment and in addition to any other power or authority, be empowered to act as officers for the detection, apprehension, arrest and conviction of offenders against the law.

b. In addition to the powers set forth in subsection a. of this section, any county correction officer who has satisfactorily completed a basic training course approved by the Police Training Commission, as provided by P.L.1961, c.56 (C.52:17B-66 et seq.), shall have full power of arrest for any crime committed in his presence anywhere within the territorial limits of the State of New Jersey.

c. A county correction officer who has full power of arrest pursuant to subsection b. of this section, and is acting under lawful authority beyond the territorial limits of his employing county, shall have all of the immunities from tort liability and shall have all of the pension, relief, disability, workers' compensation, insurance, and other benefits enjoyed while performing duties within the employing county.

L.1951 (1st SS), c.344; amended 1968, c.326; 1968, c.398; 1993, c.248; 1996,c.40,s.1.



Section 2A:154-4 - Corrections, Parole Officers, Corrections Investigators Authorized To Exercise Police Powers.

2A:154-4 Corrections, parole officers, corrections investigators authorized to exercise police powers.

1.All correction officers of the State of New Jersey, parole officers employed by the State Parole Board and investigators in the Department of Corrections, who have been or who may hereafter be appointed or employed, shall, by virtue of such appointment or employment and in addition to any other power or authority, be empowered to act as officers for the detection, apprehension, arrest and conviction of offenders against the law.

Amended 1982, c.230, s.2; 1993, c.246, s.1; 2001, c.79, s.14.



Section 2A:154-5 - Empowerment Of Federal Law Enforcement Officers.

2A:154-5 Empowerment of federal law enforcement officers.

1.The following persons employed as full-time law enforcement officers by the Federal Government, who are empowered to effect an arrest with or without warrant for violations of the United States Code and who are authorized to carry firearms in the performance of their duties, shall be empowered to act as an officer for the arrest of offenders against the laws of this State where the person reasonably believes that a crime of the first, second or third degree is or is about to be committed or attempted in his presence:

Federal Bureau of Investigation special agents;

United States Secret Service special agents;

Immigration and Naturalization Service special agents, investigators and patrol officers;

United States Marshal Service deputies;

Drug Enforcement Administration special agents;

United States Postal inspectors;

United States Postal police officers while in the performance of

their official duties;

United States Customs Service special agents, inspectors and patrol officers;

United States General Services Administration special agents;

United States Department of Agriculture special agents;

Bureau of Alcohol, Tobacco and Firearms special agents;

Internal Revenue Service special agents and inspectors;

Department of the Interior special agents, investigators, and park rangers;

Federal Reserve law enforcement officers while in the performance of their official duties; and

United States Department of Defense police officers.

L.1983, c.268, s.1; amended 1999, c.218; 2003, c.139; 2004, c.10; 2008, c.42, s.2.



Section 2A:154-6 - Powers Of United States Park Police Relative To Arrest Of Offenders.

2A:154-6 Powers of United States Park Police relative to arrest of offenders.

1.Full-time law enforcement officers employed by the Department of the Interior as park police who are empowered to effect an arrest with or without a warrant for violations of the United States Code and who are authorized to carry firearms in the performance of their duties shall be empowered to act as an officer for the arrest of offenders against the laws of this State:

a.where the person reasonably believes that a crime of the first, second, or third degree is or is about to be committed or attempted in his presence; and

b.where the person reasonably believes that a crime of the fourth degree, a disorderly persons offense, a petty disorderly persons offense, or a violation of Title 39 of the Revised Statutes is or is about to be committed or attempted in his presence on Ellis Island or in Liberty State Park within 500 feet of the ferry terminal serving passengers bound for the Statue of Liberty National Monument or Ellis Island or in Liberty State Park within 500 feet of the access bridge to Ellis Island while that officer is in performance of his official duties.

L.2008, c.42, s.1.



Section 2A:155-1 - Short Title

2A:155-1. Short title
This chapter may be cited as the "uniform law on fresh pursuit."

L.1951 (1st SS), c.344.



Section 2A:155-2 - Definitions

2A:155-2. Definitions
As used in this chapter:

"State" shall include the District of Columbia.

"Fresh pursuit" shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit as used herein shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

"Felony" shall include high misdemeanor.

L.1951 (1st SS), c.344.



Section 2A:155-3 - Application And Construction Of Chapter

2A:155-3. Application and construction of chapter
The provisions of this chapter shall be applicable only to such officers of a state which has enacted a statute similar to the provisions hereof, and this chapter shall be so interpreted and construed as to effectuate the general purpose of making uniform the laws of the states which enact it.

L.1951 (1st SS), c.344.



Section 2A:155-4 - Officers Of Other States In Fresh Pursuit; Authority To Make Arrests In This State

2A:155-4. Officers of other states in fresh pursuit; authority to make arrests in this state
Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest him on the ground that he is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county or municipal peace unit of this state, to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.

L.1951 (1st SS), c.344.



Section 2A:155-5 - Hearing Before Magistrate; Commitment Or Discharge

2A:155-5. Hearing before magistrate; commitment or discharge
If an arrest is made in this state by an officer of another state in accordance with the provisions of section 2A:155-4 of this title, he shall, without unnecessary delay, take the person arrested before a neighboring magistrate, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state or admit him to bail for such purpose. If the magistrate determines that the arrest was unlawful he shall discharge the person arrested.

L.1951 (1st SS), c.344.



Section 2A:155-6 - Lawfulness Of Arrest

2A:155-6. Lawfulness of arrest
Section 2A:155-4 of this title shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

L.1951 (1st SS), c.344.



Section 2A:155-7 - Copies Of Chapter To Other States

2A:155-7. Copies of chapter to other states
It shall be the duty of the secretary of state to certify a copy of this chapter to the executive department of each of the states of the United States.

L.1951 (1st SS), c.344.



Section 2A:156-1 - Peace Officer In Fresh Pursuit May Arrest Anywhere In State

2A:156-1. Peace officer in fresh pursuit may arrest anywhere in state
Any peace officer of this state in fresh pursuit of a person who is reasonably believed by him to have committed a high misdemeanor in this state or has committed, or attempted to commit, any criminal offense in this state in the presence of such officer, or for whom such officer holds a warrant of arrest for a criminal offense, shall have the authority to arrest and hold in custody such person anywhere in this state.

L.1951 (1st SS), c.344.



Section 2A:156-2 - "Fresh Pursuit" Defined

2A:156-2. "Fresh pursuit" defined
The term "fresh pursuit" as used in this chapter shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a high misdemeanor or is reasonably suspected of having committed a high misdemeanor in this state, or who has committed or attempted to commit any criminal offense in this state in the presence of the arresting officer referred to in section 2A:156-1 of this title, or for whom such officer holds a warrant of arrest for a criminal offense. It shall also include the pursuit of a person suspected of having committed a supposed high misdemeanor in this state, though no high misdemeanor has actually been committed, if there is reasonable ground for so believing. Fresh pursuit as used herein shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

L.1951 (1st SS), c.344.



Section 2A:156-3 - Validity Of Arrest

2A:156-3. Validity of arrest
Section 2A:156-1 of this title shall not make unlawful an arrest which would otherwise be lawful.

L.1951 (1st SS), c.344.



Section 2A:156-4 - Short Title

2A:156-4. Short title
This chapter may be cited as the "uniform act on intrastate fresh pursuit" .

L.1951 (1st SS), c.344



Section 2A:156A-1 - Short Title

2A:156A-1. Short title
This act shall be known and may be cited as the "New Jersey Wiretapping and Electronic Surveillance Control Act."

L.1968, c. 409, s. 1, eff. Jan. 1, 1969.



Section 2A:156A-2 - Definitions.

2A:156A-2 Definitions.

2.As used in this act:

a."Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception, including the use of such connection in a switching station, furnished or operated by any person engaged in providing or operating such facilities for the transmission of intrastate, interstate or foreign communication. "Wire communication" includes any electronic storage of such communication, and the radio portion of a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit;

b."Oral communication" means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation, but does not include any electronic communication;

c."Intercept" means the aural or other acquisition of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical, or other device;

d."Electronic, mechanical or other device" means any device or apparatus, including an induction coil, that can be used to intercept a wire, electronic or oral communication other than:

(1)Any telephone or telegraph instrument, equipment or facility, or any component thereof, furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business; or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business; or being used by a provider of wire or electronic communication service in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of his duties; or

(2)A hearing aid or similar device being used to correct subnormal hearing to not better than normal;

e."Person" means that term as defined in R.S.1:1-2 and includes any officer or employee of the State or of a political subdivision thereof;

f."Investigative or law enforcement officer" means any officer of the State of New Jersey or of a political subdivision thereof who is empowered by law to conduct investigations of, or to make arrests for, any offense enumerated in section 8 of P.L.1968, c.409 (C.2A:156A-8) and any attorney authorized by law to prosecute or participate in the prosecution of any such offense;

g."Contents," when used with respect to any wire, electronic or oral communication, includes any information concerning the identity of the parties to such communication or the existence, substance, purport, or meaning of that communication, except that for purposes of sections 22, 23, 24 and 26 of P.L.1993, c.29 (C.2A:156A-28, C.2A:156A-29, C.2A:156A-30, and C.2A:156A-32) contents, when used with respect to any wire, electronic, or oral communication means any information concerning the substance, purport or meaning of that communication;

h."Court of competent jurisdiction" means the Superior Court;

i."Judge," when referring to a judge authorized to receive applications for, and to enter, orders authorizing interceptions of wire, electronic or oral communications, means one of the several judges of the Superior Court to be designated from time to time by the Chief Justice of the Supreme Court to receive applications for, and to enter, orders authorizing interceptions of wire, electronic or oral communications pursuant to this act;

j."Communication common carrier" means any person engaged as a common carrier for hire, in intrastate, interstate or foreign communication by wire or radio or in intrastate, interstate or foreign radio transmission of energy; but a person engaged in radio broadcasting shall not, while so engaged, be deemed a common carrier;

k."Aggrieved person" means a person who was a party to any intercepted wire, electronic or oral communication or a person against whom the interception was directed;

l."In-progress trace" means the determination of the origin of a telephonic communication to a known telephone during the communication;

m."Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectric or photo-optical system that affects interstate, intrastate or foreign commerce, but does not include:

(1)Any wire or oral communication;

(2)Any communication made through a tone-only paging device; or

(3)Any communication from a tracking device;

n."User" means any person or entity who:

(1)Uses an electronic communication service; and

(2)Is duly authorized by the provider of such service to engage in such use;

o."Electronic communication system" means any wire, radio, electromagnetic, photo-optical or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communications;

p."Electronic communication service" means any service which provides to the users thereof the ability to send or receive wire or electronic communications;

q."Electronic storage" means:

(1)Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof; and

(2)Any storage of such communication by an electronic communication service for purpose of backup protection of the communication;

r."Readily accessible to the general public" means, with respect to a radio communication, that such communication is not:

(1)Scrambled or encrypted;

(2)Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of such communication;

(3)Carried on a subcarrier or other signal subsidiary to a radio transmission;

(4)Transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(5)Transmitted on frequencies allocated under part 25, subpart D, E, or F of part 74, or part 94 of the Rules of the Federal Communications Commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio;

s."Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communication system;

t."Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception;

u."Tracking device" means an electronic or mechanical device which permits the tracking of the movement of a person or device;

v."Point of interception" means the site at which the investigative or law enforcement officer is located at the time the interception is made;

w."Location information" means global positioning system data, enhanced 9-1-1 data, cellular site information, and any other information that would assist a law enforcement agency in tracking the physical location of a cellular telephone or wireless mobile device.

L.1968, c.409, s.2; amended 1978, c.51, s.1; 1993, c.29, s.1; 1999, c.151, s.2; 2009, c.184, s.1.



Section 2A:156A-3 - Interception, Disclosure, Use Of Wire, Electronic, Oral Communication; Violation

2A:156A-3. Interception, disclosure, use of wire, electronic, oral communication; violation
3. Except as otherwise specifically provided in this act, any person who:



a. Purposely intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept any wire, electronic or oral communication; or

b. Purposely discloses or endeavors to disclose to any other person the contents of any wire, electronic or oral communication, or evidence derived therefrom, knowing or having reason to know that the information was obtained through the interception of a wire, electronic or oral communication; or

c. Purposely uses or endeavors to use the contents of any wire, electronic or oral communication, or evidence derived therefrom, knowing or having reason to know, that the information was obtained through the interception of a wire, electronic or oral communication;

shall be guilty of a crime of the third degree. Subsections b. and c. of this section shall not apply to the contents of any wire, electronic or oral communication, or evidence derived therefrom, that has become common knowledge or public information.

L.1968,c.409,s.3; amended 1989,c.85,s.1; 1993,c.29,s.2.



Section 2A:156A-4 - Lawful Interception Activities; Exceptions

2A:156A-4. Lawful interception activities; exceptions
4.It shall not be unlawful under this act for:

a.An operator of a switchboard, or an officer, agent or employee of a provider of wire or electronic communication service, whose facilities are used in the transmission of a wire or electronic communication, to intercept, disclose or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the provider of that service. No provider of wire or electronic communication service shall utilize service observing or random monitoring except for mechanical or service quality control checks;

b.Any investigative or law enforcement officer to intercept a wire, electronic or oral communication, where such officer is a party to the communication or where another officer who is a party to the communication requests or requires him to make such interception;

c.Any person acting at the direction of an investigative or law enforcement officer to intercept a wire, electronic or oral communication, where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception; provided, however, that no such interception shall be made without the prior approval of the Attorney General or his designee or a county prosecutor or his designee;

d.A person not acting under color of law to intercept a wire, electronic or oral communication, where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception unless such communication is intercepted or used for the purpose of committing any criminal or tortious act in violation of the Constitution or laws of the United States or of this State or for the purpose of committing any other injurious act. The fact that such person is the subscriber to a particular telephone does not constitute consent effective to authorize interception of communications among parties not including such person on that telephone. Any person who unlawfully intercepts or uses such communication as provided in this paragraph shall be subject to the civil liability established in section 24 of P.L.1968, c.409 (C.2A:156A-24), in addition to any other criminal or civil liability imposed by law;

e.Any person to intercept or access an electronic communication made through an electronic communication system that is configured so that such electronic communication is readily accessible to the general public;

f.Any person to intercept any radio communication which is transmitted:

(1) by any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

(2) by any governmental, law enforcement, civil defense, private land mobile, or public safety communication system, including police and fire, readily accessible to the general public;

(3) by a station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

(4) by any marine or aeronautical communications system;

g.Any person to engage in any conduct which:

(1) is prohibited by section 633 of the Communications Act of 1934; or

(2) is excepted from the application of section 705(a) of the Communications Act of 1934 by section 705(b) of that Act;

h.Any person to intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of such interference; or for other users of the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of such system, if such communication is not scrambled or encrypted; or

i.A provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful or abusive use of such service.

L.1968,c.409,s.4; amended 1975, c.131, s.1; 1978, c.51, s.2; 1993, c.29, s.3; 1999, c.151, s.3.



Section 2A:156A-4.1 - Interception Of Wire, Electronic Communications, Certain; Permitted.

2A:156A-4.1 Interception of wire, electronic communications, certain; permitted.

1. a. It shall not be a violation of any provision of P.L.1968, c.409 (C.2A:156A-1 et seq.) for a person acting under color of law to intercept the wire or electronic communications of a suspected computer trespasser transmitted to, through, or from a computer or any other device with Internet capability, if:

(1)the owner or operator of the computer or other device authorizes the interception of the computer trespasser's wire or electronic communications on the computer;

(2)the person acting under color of law is lawfully engaged in an investigation;

(3)the person acting under color of law has reasonable grounds to believe that the contents of the computer trespasser's wire or electronic communications will be relevant to the investigation; and

(4)such interception does not acquire communications other than those transmitted to or from the computer trespasser.

b.For purposes of this section, "computer trespasser" means a person who accesses a computer or any other device with Internet capability without authorization and thus has no reasonable expectation of privacy in any communication transmitted to, through, or from the computer or other device. The term "computer trespasser" does not include a person known by the owner or operator of the computer or other device with Internet capability to have an existing contractual relationship with the owner or operator of the computer or other device for access to all or part of the computer or other device.

c.Any aggrieved person in any trial, hearing, or proceeding in or before any court or other authority of this State may move to suppress the contents of any wire or electronic communication intercepted in accordance with subsection a. of this section, or evidence derived therefrom, on the grounds that the communication was unlawfully intercepted or the interception was not made in conformity with the provisions of this section. The motion shall be made at least 10 days before the trial, hearing, or proceeding unless there was no opportunity to make the motion or the moving party was not aware of the grounds for the motion. Motions by coindictees are to be heard in a single consolidated hearing. The court, upon the filing of such motion by the aggrieved person, shall make available to the aggrieved person or his counsel for inspection such portions of the intercepted communication, or evidence derived therefrom, as the court determines to be in the interests of justice. If the motion is granted, the entire contents of all intercepted wire or electronic communications obtained during or after any interception which is determined to be in violation of P.L.1968, c.409 (C.2A:156A-1 et seq.) or evidence derived therefrom, shall not be received in evidence in the trial, hearing or proceeding.

In addition to any other right to appeal, the State shall have the right to appeal from an order granting a motion to suppress upon certification to the court that the appeal is not taken for purposes of delay. The appeal shall be taken within the time specified by the Rules of Court and shall be diligently prosecuted.

L.2009, c.142, s.1.



Section 2A:156A-5 - Possession, Sale, Distribution, Manufacture, Or Advertisement Of Intercepting Devices; Violation

2A:156A-5. Possession, sale, distribution, manufacture, or advertisement of intercepting devices; violation
5. Except as otherwise specifically provided in section 6 of P.L.1968, c.409 (C.2A:156A-6), any person who:

a. Purposely possesses an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication;

b. Purposely sells an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication;

c. Purposely distributes an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication;

d. Purposely manufactures or assembles an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication; or

e. Purposely places in any newspaper, magazine, handbill, or other publication any advertisement of any electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication or of any electronic, mechanical or other device where such advertisement promotes the use of such device for the purpose of the surreptitious interception of a wire, electronic or oral communication;

shall be guilty of a crime of the third degree.



L.1968,c.409,s.5; amended 1975,c.131,s.2; 1989,c.85,s.2; 1993,c.29,s.4.



Section 2A:156A-6 - Lawful Activities Concerning Devices

2A:156A-6. Lawful activities concerning devices
6. It shall not be unlawful under this act for:



a. A provider of wire or electronic communication service, or an officer, agent or employee of, or a person under contract with such a provider of wire or electronic communication service in the normal course of the business of providing that wire or electronic communication service; or

b. A person under contract with the United States, a state or a political subdivision thereof, or an officer, agent or employee of a state or a political subdivision thereof; to possess, sell, distribute, manufacture or assemble any electronic, mechanical or other device, while acting in furtherance of the appropriate activities of the United States, a state or a political subdivision thereof or a provider of wire or electronic communication service.

L.1968,c.409,s.6; amended 1975,c.131,s.3; 1993,c.29,s.5.



Section 2A:156A-7 - Seizure, Forfeiture Of Unlawful Device

2A:156A-7. Seizure, forfeiture of unlawful device
7. Any electronic, mechanical or other device possessed, used, sent, distributed, manufactured, or assembled in violation of this act may be seized and forfeited to the State pursuant to chapter 64 of Title 2C of the New Jersey Statutes.

L.1968,c.409,s.7; amended 1993,c.29,s.6.



Section 2A:156A-8 - Authorization For Application For Order To Intercept Communications.

2A:156A-8 Authorization for application for order to intercept communications.

8.The Attorney General, county prosecutor or a person designated to act for such an official and to perform his duties in and during his actual absence or disability, may authorize, in writing, an ex parte application to a judge designated to receive the same for an order authorizing the interception of a wire, or electronic or oral communication by the investigative or law enforcement officers or agency having responsibility for an investigation when such interception may provide evidence of the commission of the offense of murder, kidnapping, gambling, robbery, bribery, a violation of paragraph (1) or (2) of subsection b. of N.J.S.2C:12-1, a violation of section 3 of P.L.1997, c.353 (C.2C:21-4.3), a violation of N.J.S.2C:21-19 punishable by imprisonment for more than one year, a violation of P.L.1994, c.121 (C.2C:21-23 et seq.), a violation of sections 1 through 5 of P.L.2002, c.26 (C.2C:38-1 through C.2C:38-5), a violation of N.J.S.2C:33-3, a violation of N.J.S.2C:17-2, a violation of sections 1 through 3 of P.L.1983, c.480 (C.2C:17-7 through 2C:17-9), a violation of N.J.S.2C:12-3 (terroristic threats), violations of N.J.S.2C:35-3, N.J.S.2C:35-4 and N.J.S.2C:35-5, violations of sections 112 through 116, inclusive, of the "Casino Control Act," P.L.1977, c.110 (C.5:12-112 through 5:12-116), a violation of section 1 of P.L.2005, c.77 (C.2C:13-8), a violation of N.J.S.2C:34-1 punishable by imprisonment for more than one year, arson, burglary, theft and related offenses punishable by imprisonment for more than one year, endangering the welfare of a child pursuant to N.J.S.2C:24-4, escape, forgery and fraudulent practices punishable by imprisonment for more than one year, alteration of motor vehicle identification numbers, unlawful manufacture, purchase, use, or transfer of firearms, unlawful possession or use of destructive devices or explosives, weapons training for illegal activities pursuant to section 1 of P.L.1983, c.229 (C.2C:39-14), racketeering or a violation of subsection g. of N.J.S.2C:5-2, leader of organized crime, organized criminal activity directed toward the unlawful transportation, storage, disposal, discharge, release, abandonment or disposition of any harmful, hazardous, toxic, destructive, or polluting substance, or any conspiracy to commit any of the foregoing offenses or which may provide evidence aiding in the apprehension of the perpetrator or perpetrators of any of the foregoing offenses.

L.1968, c.409, s.8; amended 1975, c.131, s.4; 1978, c.51, s.3; 1989, c.85, s.3; 1993, c.29, s.7; 1995, c.119; 1999, c.25, s.1; 1999, c.151, s.4; 2002, c.26, s.6; 2013, c.51, s.14.



Section 2A:156A-9 - Contents Of Application

2A:156A-9. Contents of application
9. Each application for an order of authorization to intercept a wire, electronic or oral communication shall be made in writing upon oath or affirmation and shall state:

a. The authority of the applicant to make such application;



b. The identity and qualifications of the investigative or law enforcement officers or agency for whom the authority to intercept a wire, electronic or oral communication is sought and the identity of whoever authorized the application.

c. A particular statement of the facts relied upon by the applicant, including: (1) The identity of the particular person, if known, committing the offense and whose communications are to be intercepted; (2) The details as to the particular offense that has been, is being, or is about to be committed; (3) The particular type of communication to be intercepted; and a showing that there is probable cause to believe that such communication will be communicated on the wire or electronic communication facilities involved or at the particular place where the oral communication is to be intercepted; (4) Except as provided in subsection g. of this section, the character and location of the particular wire or electronic communication facilities involved or the particular place where the oral communication is to be intercepted; (5) A statement of the period of time for which the interception is required to be maintained; if the character of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular statement of facts establishing probable cause to believe that additional communications of the same type will occur thereafter; (6) A particular statement of facts showing that other normal investigative procedures with respect to the offense have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ;

d. Where the application is for the renewal or extension of an order, a particular statement of facts showing the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results;

e. A complete statement of the facts concerning all previous applications, known to the individual authorizing and to the individual making the application, made to any court for authorization to intercept a wire, electronic or oral communication involving any of the same facilities or places specified in the application or involving any person whose communication is to be intercepted, and the action taken by the court on each such application;

f. Such additional testimony or documentary evidence in support of the application as the judge may require; and

g. An application need not meet the requirements of paragraph (4) of subsection c. of this section if:

(1) with respect to the application for an interception of an oral communication:

(a) the application is approved by the Attorney General or county prosecutor or a person designated to act for such an official and to perform his duties in and during his actual absence or disability; and

(b) the application contains a full and complete statement as to why specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(c) the judge finds that such specification is not practical.



(2) with respect to the application for an interception of a wire or electronic communication:

(a) the application is approved by the Attorney General or county prosecutor or a person designated to act for such an official and to perform his duties in and during his actual absence or disability; and

(b) the application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing of a purpose, on the part of that person, to thwart interception by changing facilities; and

(c) the judge finds that such purpose has been adequately shown.



An interception of a communication under an order issued in conformity with this subsection shall not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communication service that has received an order as provided for in this subsection may make a motion that the court modify or quash the order on the ground that the provider's assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court upon notice to the Attorney General or county prosecutor shall decide such a motion expeditiously.

L.1968,c.409,s.9; amended 1975,c.131,s.5; 1993,c.29,s.8.



Section 2A:156A-10 - Consideration Of Application; Basis Of Order

2A:156A-10. Consideration of application; basis of order
10. Upon consideration of an application, the judge may enter an ex parte order, as requested or as modified, authorizing the interception of a wire, electronic or oral communication, if the court determines on the basis of the facts submitted by the applicant that there is or was probable cause for belief that:

a. The person whose communication is to be intercepted is engaging or was engaged over a period of time as a part of a continuing criminal activity or is committing, has or had committed or is about to commit an offense as provided in section 8 of P.L.1968, c.409 (C.2A:156A-8);

b. Particular communications concerning such offense may be obtained through such interception;

c. Normal investigative procedures with respect to such offense have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ;

d. Except in the case of an application meeting the requirements of subsection g. of section 9 of P.L.1968, c.409 (C.2A:156A-9), the facilities from which, or the place where, the wire, electronic or oral communications are to be intercepted, are or have been used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by, such individual;

e. The investigative or law enforcement officers or agency to be authorized to intercept the wire, electronic or oral communication are qualified by training and experience to execute the interception sought; and

f. In the case of an application, other than a renewal or extension, for an order to intercept a communication of a person or on a facility which was the subject of a previous order authorizing interception, the application is based upon new evidence or information different from and in addition to the evidence or information offered to support the prior order, regardless of whether such evidence was derived from prior interceptions or from other sources.

As part of the consideration of an application in which there is no corroborative evidence offered, the judge shall inquire in camera as to the identity of any informants or any other additional information concerning the basis upon which the investigative or law enforcement officer or agency has applied for the order of authorization which the judge finds relevant in order to determine if there is probable cause pursuant to this section.

L.1968,c.409,s.10; amended 1975,c.131,s.6; 1993,c.29,s.9.



Section 2A:156A-11 - Orders Affecting Public And Certain Private Communication Facilities; Privileged Communications

2A:156A-11. Orders affecting public and certain private communication facilities; privileged communications
11. If the facilities from which a wire or electronic communication is to be intercepted are public, no order shall be issued unless the court, in addition to the matters provided in section 10 of P.L.1968, c.409 (C.2A:156A-10), determines that there is a special need to intercept wire or electronic communications over such facilities.

If the facilities from which, or the place where, the wire, electronic or oral communications are to be intercepted are being used, or are about to be used, or are leased to, listed in the name of, or commonly used by, a licensed physician, a licensed practicing psychologist, an attorney-at-law, a practicing clergyman, or a newspaperman, or is a place used primarily for habitation by a husband and wife, no order shall be issued unless the court, in addition to the matters provided in section 10 of P.L.1968, c.409 (C.2A:156A-10), determines that there is a special need to intercept wire, electronic or oral communications over such facilities or in such places. Special need as used in this section shall require in addition to the matters required by section 10 of P.L.1968, c.409 (C.2A:156A-10), a showing that the licensed physician, licensed practicing psychologist, attorney-at-law, practicing clergyman or newspaperman is personally engaging in or was engaged in over a period of time as a part of a continuing criminal activity or is committing, has or had committed or is about to commit an offense as provided in section 8 of P.L.1968, c.409 (C.2A:156A-8) or that the public facilities or the place used primarily for habitation by a husband and wife are being regularly used by someone who is personally engaging in or was engaged in over a period of time as a part of a continuing criminal activity or is committing, has or had committed or is about to commit such an offense. No otherwise privileged wire, electronic or oral communication intercepted in accordance with, or in violation of, the provisions of this act, shall lose its privileged character.

L.1968,c.409,s.11; amended 1975,c.131,s.7; 1978,c.51,s.4; 1993,c.29,s.10.



Section 2A:156A-12 - Order; Contents; Limitations; Extensions; Renewals; Progress Reports; Assistance Of Providers; Point Of Execution

2A:156A-12. Order; contents; limitations; extensions; renewals; progress reports; assistance of providers; point of execution
12. Each order authorizing the interception of any wire, electronic or oral communication shall state:

a.The judge is authorized to issue the order;

b.The identity of, or a particular description of, the person, if known, whose communications are to be intercepted;

c.The character and location of the particular communication facilities as to which, or the particular place of the communication as to which, authority to intercept is granted, or, in the case of an application meeting the requirements of subsection g. of section 9 of P.L.1968, c.409 (C.2A:156A-9) that specification is not practical or that the purpose to thwart interception by changing facilities has been shown;

d.A particular description of the type of the communication to be intercepted and a statement of the particular offense to which it relates;

e.The identity of the investigative or law enforcement officers or agency to whom the authority to intercept a wire, electronic or oral communication is given and the identity of whoever authorized the application; and

f.The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

No order entered under this section shall authorize the interception of any wire, electronic or oral communication for a period of time in excess of that necessary under the circumstances. Every order entered under this section shall require that such interception begin and terminate as soon as practicable and be conducted in such a manner as to minimize or eliminate the interception of such communications not otherwise subject to interception under this act by making reasonable efforts, whenever possible, to reduce the hours of interception authorized by said order. In the event the intercepted communication is in a language other than English, or is in a code, and an interpreter or expert in that language or code is not reasonably available during the interception period or a portion of the interception period, minimization shall be accomplished as soon as practicable after the interception. Except as provided below in subsection g. of this section, no order entered under this section shall authorize the interception of wire, electronic or oral communications for any period exceeding 20 days. Extensions or renewals of such an order may be granted for two additional periods of not more than 10 days. No extension or renewal shall be granted unless an application for it is made in accordance with this section, and the court makes the findings required by sections 10 and 11 of P.L.1968, c.409 (C.2A:156A-10 and 2A:156A-11) and by this section.

g.Orders entered under this section to provide evidence of racketeering in violation of N.J.S.2C:41-2, leader of organized crime in violation of subsection g. of N.J.S.2C:5-2, or leader of narcotics trafficking network in violation of N.J.S.2C:35-3, may authorize the interception of wire, electronic or oral communications for a period not to exceed 30 days and extensions or renewals of any order may be granted for additional periods of not more than 30 days, without limitation on the number of extension or renewal orders; provided, however, that orders authorized pursuant to this subsection shall not exceed six months.

h.Whenever an order authorizing an interception is entered, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the court may require.

An order authorizing the interception of a wire, electronic or oral communication shall, upon request of the applicant, direct that a provider of electronic communication service shall furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such provider is affording the person whose communications are to be intercepted.

The obligation of a provider of electronic communication service under such an order shall include but is not limited to conducting an in-progress trace during an interception and shall also include the provision of technical assistance and equipment and utilization of any technological features which are available to the provider of electronic communication service. The obligation of the provider of electronic communication service to conduct an in-progress trace and provide other technical assistance may arise pursuant to court order based upon probable cause, under circumstances not involving an interception pursuant to this act. Any provider of electronic communication service furnishing such facilities or assistance shall be compensated therefor by the applicant at the prevailing rates. Said provider shall be immune from civil liability for any assistance rendered to the applicant pursuant to this section.

An order authorizing the interception of a wire, electronic or oral communication may be executed at any point of interception within the jurisdiction of an investigative or law enforcement officer executing the order.

L.1968,c.409,s.12; amended 1975, c.131, s.8; 1978, c.51, s.5; 1989, c.85, s.4; 1993, c.29, s.11; 1999, c.151, s.5.



Section 2A:156A-13 - Verbal Approval For Emergency Interception

2A:156A-13. Verbal approval for emergency interception
13. Whenever, upon informal application by an authorized applicant, a judge determines there are grounds upon which an order could be issued pursuant to this act, and that an emergency situation exists that involves: a. the investigation of conspiratorial activities of organized crime, related to an offense designated in section 8 of P.L.1968, c.409 (C.2A:156A-8); or b. immediate danger of death or serious bodily injury to any person, dictating authorization for immediate interception of wire, electronic or oral communication before an application for an order could with due diligence be submitted to him and acted upon, the judge may grant verbal approval for such interception without an order, conditioned upon the filing with him, within 48 hours thereafter, of an application for an order which, if granted, shall recite the verbal approval and be retroactive to the time of such verbal approval. Such interception shall immediately terminate when the communication sought is obtained or when the application for an order is denied. In the event no application for an order is made, the content of any wire, electronic or oral communication intercepted shall be treated as having been obtained in violation of this act.

In the event no application is made or an application made pursuant to this section is denied, the court shall require the wire, tape or other recording of the intercepted communication to be delivered to, and sealed by, the court and such evidence shall be retained by the court in accordance with section 14 of P.L.1968, c.409 (C.2A:156A-14) and the same shall not be used or disclosed in any legal proceeding except in a civil action brought by an aggrieved person pursuant to section 24 of P.L.1968, c.409 (C.2A:156A-24) or as otherwise authorized by court order. Failure to effect delivery of any such wire, tape or other recording shall be punishable as contempt by the court directing such delivery. Evidence of verbal authorization to intercept an oral, electronic or wire communication shall be a defense to any charge against the investigating or law enforcement officer for engaging in unlawful interception.

L.1968,c.409,s.13; amended 1993,c.29,s.12.



Section 2A:156A-14 - Recording, Transfer, Custody Of Tapes

2A:156A-14. Recording, transfer, custody of tapes
14. Any wire, electronic or oral communication intercepted in accordance with this act shall, if practicable, be recorded by tape, wire or other comparable method. The recording shall be done in such a way as will protect it from editing or other alteration. Immediately upon the expiration of the order or extensions or renewals thereof, the tapes, wires or other recordings shall be transferred to the judge issuing the order and sealed under his direction. Custody of the tapes, wires or other recordings shall be maintained wherever the court directs. They shall not be destroyed except upon an order of such court and in any event shall be kept for 10 years. Duplicate tapes, wires or other recordings may be made for disclosure or use pursuant to subsection a. of section 17 of P.L.1968, c.409 (C.2A:156A-17). The presence of the seal provided by this section, or a satisfactory explanation for its absence, shall be a prerequisite for the disclosure of the contents of any wire, electronic or oral communication, or evidence derived therefrom, under subsection b. of section 17 of P.L.1968, c.409 (C.2A:156A-17).

L.1968,c.409,s.14; amended 1993,c.29,s.13.



Section 2A:156A-15 - Sealing Of Applications, Orders And Supporting Papers; Destruction; Disclosure Of Contents; Violations

2A:156A-15. Sealing of applications, orders and supporting papers; destruction; disclosure of contents; violations
Applications made and orders granted pursuant to this act and supporting papers shall be sealed by the court and shall be held in custody as the court shall direct and shall not be destroyed except on order of the court and in any event shall be kept for 10 years. They may be disclosed only upon a showing of good cause before a court of competent jurisdiction.

Any violation of the provisions of this section may be punished as contempt of the issuing or denying court.

L.1968, c. 409, s. 15, eff. Jan. 1, 1969.



Section 2A:156A-16 - Service, Contents Of Inventory

2A:156A-16. Service, contents of inventory
16. Within a reasonable time but not later than 90 days after the termination of the period of the order or of extensions or renewals thereof, or the date of the denial of an order applied for under section 13 of P.L.1968, c.409 (C.2A:156A-13), the issuing or denying judge shall cause to be served on the persons named in the order or application, persons arrested as a result of the interception of their conversations, persons indicted as a result of the interception of their conversations, persons whose conversations were intercepted and against whom indictments are likely to be returned, persons whose conversations were intercepted and who are potential witnesses to criminal activities, and such other parties to the intercepted communications as the judge may in his discretion determine to be in the interest of justice, an inventory which shall include:

a. Notice of the entry of the order or the application for an order denied under section 13 of P.L.1968, c.409 (C.2A:156A-13);

b. The date of the entry of the order or the denial of an order applied for under section 13 of P.L.1968, c.409 (C.2A:156A-13);

c. The period of authorized or disapproved interception; and



d. The fact that during the period wire, electronic or oral communications were or were not intercepted.

The court, upon filing of a motion, may in its discretion make available to such persons or their attorneys for inspection such portions of the intercepted communications, applications and orders as the court determines to be in the interest of justice. On an ex parte showing of good cause to the court the serving of the inventories required by this section may be postponed.

L.1968,c.409,s.16; amended 1978,c.51,s.6; 1993,c.29,s.14.



Section 2A:156A-17 - Disclosure Of Intercepted Communications

2A:156A-17. Disclosure of intercepted communications
17. a. Any investigative or law enforcement officer or other person who, by any means authorized by this act, has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may disclose or use such contents or evidence to investigative or law enforcement officers of this or another state, any of its political subdivisions, or of the United States to the extent that such disclosure or use is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

b. Any person who, by any means authorized by this act, has obtained any information concerning any wire, electronic or oral communication or evidence derived therefrom intercepted in accordance with the provisions of this act, may disclose the contents of such communications or derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of this or another state or of the United States or before any federal or State grand jury; provided, however, that the contents of any wire, electronic or oral communication may be initially disclosed solely through the use of the testimony of a witness to such communication or the actual recording of the communication.

c. The contents of any intercepted wire, electronic or oral communication, or evidence derived therefrom, may otherwise be disclosed or used only upon a showing of good cause before a court of competent jurisdiction.

L.1968,c.409,s.17; amended 1975,c.131,s.9; 1993,c.29,s.15.



Section 2A:156A-18 - Disclosure Of Intercepted Communications Relating To Other Offenses

2A:156A-18. Disclosure of intercepted communications relating to other offenses
18. When an investigative or law enforcement officer, while engaged in intercepting wire, electronic or oral communications in the manner authorized herein, intercepts wire, electronic or oral communications relating to offenses other than those specified in the order of authorization, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in subsection a. of section 17 of P.L.1968, c.409 (C.2A:156A-17). Such contents and any evidence derived therefrom may be used under subsection b. of section 17 of P.L.1968, c.409 (C.2A:156A-17) when authorized or approved by a judge of competent jurisdiction where such judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this act. Such application shall be made as soon as practicable.

L.1968,c.409,s.18; amended 1993,c.29,s.16.



Section 2A:156A-19 - Unlawful Use, Disclosure, Third Degree Crime

2A:156A-19. Unlawful use, disclosure, third degree crime
19. Except as specifically authorized pursuant to this act any person who knowingly uses or discloses the existence of an order authorizing interception of a wire, electronic or oral communication or the contents of, or information concerning, an intercepted wire, electronic or oral communication or evidence derived therefrom, is guilty of a crime of the third degree.

L.1968,c.409,s.19; amended 1989,c 85,s.5; 1993,c.29,s.17.



Section 2A:156A-20 - Disclosure Of Contents Of Intercepted Communications At Trial, Proceeding

2A:156A-20. Disclosure of contents of intercepted communications at trial, proceeding
20. The contents of any wire, electronic or oral communication intercepted in accordance with the provisions of this act, or evidence derived therefrom, shall not be disclosed in any trial, hearing, or proceeding before any court of this State unless not less than 10 days before the trial, hearing, or proceeding the parties to the action have been served with a copy of the order and accompanying application under which the interception was authorized.

The service of inventory, order, and application required by this section may be waived by the court where it finds that the service is not practicable and that the parties will not be prejudiced by the failure to make the service.

L.1968,c.409,s.20; amended 1993,c.29,s.18.



Section 2A:156A-21 - Action To Suppress Contents Of Intercepted Communications

2A:156A-21. Action to suppress contents of intercepted communications
21. Any aggrieved person in any trial, hearing, or proceeding in or before any court or other authority of this State may move to suppress the contents of any intercepted wire, electronic or oral communication, or evidence derived therefrom, on the grounds that:

a. The communication was unlawfully intercepted;



b. The order of authorization is insufficient on its face;



c. The interception was not made in conformity with the order of authorization or in accordance with the requirements of section 12 of P.L.1968, c.409 (C.2A:156A-12).

The motion shall be made at least 10 days before the trial, hearing, or proceeding unless there was no opportunity to make the motion or the moving party was not aware of the grounds for the motion. Motions by coindictees are to be heard in a single consolidated hearing.

The court, upon the filing of such motion by the aggrieved person, shall make available to the aggrieved person or his counsel for inspection such portions of the intercepted communication, or evidence derived therefrom, as the court determines to be in the interests of justice. If the motion is granted, the entire contents of all intercepted wire, electronic or oral communications obtained during or after any interception which is determined to be in violation of this act under subsection a., b., or c. of this section, or evidence derived therefrom, shall not be received in evidence in the trial, hearing or proceeding.

In addition to any other right to appeal, the State shall have the right to appeal from an order granting a motion to suppress if the official to whom the order authorizing the intercept was granted shall certify to the court that the appeal is not taken for purposes of delay. The appeal shall be taken within the time specified by the Rules of Court and shall be diligently prosecuted.

L.1968,c.409,s.21; amended 1975,c.131,s.10; 1978,c.51,s.7; 1993,c.29,s.19.



Section 2A:156A-22 - Report By Issuing Or Denying Judge To Administrative Director Of Courts; Contents

2A:156A-22. Report by issuing or denying judge to Administrative Director of courts; contents
Within 30 days after the expiration of an order or an extension or renewal thereof entered under this act or the denial of an order confirming verbal approval of interception, the issuing or denying judge shall make a report to the Administrative Director of the courts stating that:

a. An order, extension or renewal was applied for;

b. The kind of order applied for;

c. The order was granted as applied for, was modified, or was denied;

d. The period of the interceptions authorized by the order, and the number and duration of any extensions or renewals of the order;

e. The offense specified in the order, or extension or renewal of an order;

f. The identity of the person authorizing the application and of the investigative or law enforcement officer and agency for whom it was made; and

g. The character of the facilities from which or the place where the communications were to be intercepted.

L.1968, c. 409, s. 22, eff. Jan. 1, 1969.



Section 2A:156A-23 - Annual Reports Of Superior Court, Supreme Court And Attorney General; Records Of Attorney General And County Prosecutors

2A:156A-23. Annual reports of Superior Court, Supreme Court and attorney general; records of attorney general and county prosecutors
a. In addition to reports required to be made by applicants pursuant to Federal law, all judges of the Superior Court authorized to issue orders pursuant to this act shall make annual reports on the operation of this act to the Administrative Director of the Courts. The reports by the judges shall contain (1) the number of applications made; (2) the number of orders issued; (3) the effective periods of such orders; (4) the number and duration of any renewals thereof; (5) the crimes in connection with which the conversations were sought; (6) the names of the applicants; and (7) such other and further particulars as the Administrative Director of the Courts may require.

b. In addition to reports required to be made by applicants pursuant to Federal Law, the Attorney General shall make annual reports on the operation of this act to the Administrative Director of the Courts. The reports by the Attorney General shall contain (1) the number of applications made; (2) the number of orders issued; (3) the effective periods of such orders; (4) the number and duration of any renewals thereof; (5) the crimes in connection with which the conversations were sought; (6) the name of the applicants; (7) the number of indictments resulting from each application; (8) the crime or crimes which each indictment charges; and (9) the disposition of each indictment.

c. In addition to reports required to be made by applicants pursuant to Federal law, the Attorney General shall receive and maintain records of all interceptions authorized pursuant to section 4 b. (C. 2A:156A-4) and shall include such information in his annual report to the Governor and the Legislature. It shall be the obligation of all law enforcement agencies in the State to file with the Attorney General on forms prescribed by the Attorney General information pertinent to the operation of section 4 b. The information on the forms shall include, but not be limited to (1) the name of the investigative or law enforcement officer making the interception; (2) the law enforcement agency employing the officer involved in the interception; (3) the character of the investigation or activity involved; and (4) the results of such activity.

d. In addition to reports and records otherwise required by law, the Attorney General and the county prosecutor shall maintain records of all interceptions authorized by them pursuant to section 4 c., on forms prescribed by the Attorney General. Such records shall include the name of the person requesting the authorization, the reasons for the request, and the results of any authorized interception. The Attorney General shall require that copies of such records maintained by county prosecutors be filed with him periodically and he shall report annually to the Governor and Legislature on the operation of section 4 c.

e. The Chief Justice of the Supreme Court and the Attorney General shall annually report to the Governor and the Legislature on such aspects of the operation of this act as they respectively deem appropriate including any recommendations they may care to make as to legislative changes or improvements to effectuate the purposes of this act and to assure and protect individual rights.

L.1968, c. 409, s. 23, eff. Jan. 1, 1969. Amended by L.1975, c. 131, s. 11, eff. June 30, 1975; L.1978, c. 51, s. 8, eff. June 23, 1978.



Section 2A:156A-24 - Civil Action For Damages, Attorney's Fee By Persons Whose Communications Are Intercepted Unlawfully

2A:156A-24. Civil action for damages, attorney's fee by persons whose communications are intercepted unlawfully
24. Any person whose wire, electronic or oral communication is intercepted, disclosed or used in violation of this act shall have a civil cause of action against any person who intercepts, discloses or uses or procures any other person to intercept, disclose or use, such communication; and shall be entitled to recover from any such person:

a. Actual damages, but not less than liquidated damages computed at the rate of $100.00 a day for each day of violation, or $1,000.00, whichever is higher;

b. Punitive damages; and



c. A reasonable attorney's fee and other litigation costs reasonably incurred.

L.1968,c.409,s.24; amended 1993,c.29,s.20.



Section 2A:156A-25 - Good Faith Reliance On Court Order As Defense

2A:156A-25. Good faith reliance on court order as defense
A good faith reliance on a court order authorizing the interception shall constitute a complete defense to a civil or criminal action brought under this act or to administrative proceedings brought against a law enforcement officer.

L.1968, c. 409, s. 25, eff. Jan. 1, 1969.



Section 2A:156A-26 - Partial Invalidity

2A:156A-26. Partial invalidity
If any section, subsection or portion or provision of any section or sections of this act or the application thereof by or to any person or circumstances is declared invalid, the remainder of the section or sections or subsection of this act and the application thereof by or to other persons or circumstances shall not be affected thereby.

L.1968, c. 409, s. 26, eff. Jan. 1, 1969.



Section 2A:156A-27 - Unlawful Access To Stored Communications

2A:156A-27. Unlawful access to stored communications
21. Unlawful access to stored communications.



a. A person is guilty of a crime of the fourth degree if he (1) knowingly accesses without authorization a facility through which an electronic communication service is provided or exceeds an authorization to access that facility, and (2) thereby obtains, alters, or prevents authorized access to a wire or electronic communication while that communication is in electronic storage.

b. A person is guilty of a crime of the third degree if, for the purpose of commercial advantage, private commercial gain, or malicious destruction or damage, he (1) knowingly accesses without authorization a facility through which an electronic communication service is provided or exceeds an authorization to access that facility, and (2) thereby obtains, alters, or prevents authorized access to a wire or electronic communication while that communication is in electronic storage.

c. This section does not apply to conduct authorized: (1) by the person or entity providing a wire or electronic communication service; or (2) by a user of that service with respect to a communication of or intended for that user; or (3) by section 10 of P.L.1968, c.409 (C.2A:156A-10), section 13 of P.L.1968, c.409 (C.2A:156A-13), or by section 23 or 24 of P.L.1993, c.29 (C.2A:156A-29 or C.2A:156A-30).

L.1993,c.29,s.21.



Section 2A:156A-28 - Disclosure Of Contents

2A:156A-28. Disclosure of contents
22. Disclosure of contents.



a. (1) Except as provided in subsection b. of this section, a person or entity providing an electronic communication service to the public shall not knowingly divulge to any person or entity the contents of a communication while in electronic storage by that service; and

(2) Except as provided in subsection b. of this section, a person or entity providing remote computing service to the public shall not knowingly divulge to any person or entity the contents of any communication which is carried or maintained on that service:

(a) on behalf of, and received by means of electronic transmission from, or created by means of computer processing of communications received by means of electronic transmission from, a subscriber or customer of the service; and

(b) solely for the purpose of providing storage or computer processing services to the subscriber or customer, if the provider is not authorized to access the contents of any such communication for the purpose of providing any services other than storage or computer processing.

b. A person or entity may divulge the contents of a communication:



(1) to an addressee or intended recipient of the communication or an agent of the addressee or intended recipient;

(2) as authorized or required by section 4 of P.L.1968, c.409 (C.2A:156A-4), section 17 of P.L.1968, c.409 (C.2A:156A-17), section 18 of P.L.1968, c.409 (C.2A:156A-18) or section 23 of P.L.1993, c.29 (C.2A:156A-29);

(3) with the lawful consent of the originator or an addressee or intended recipient of the communication, or the subscriber in the case of a remote computing service;

(4) to a person employed or authorized or whose facilities are used to forward the communication to its destination;

(5) as may be necessarily incident to the rendition of the service or to the protection of the rights or property of the provider; or

(6) to a law enforcement agency, if the contents were inadvertently obtained by the provider and appear to pertain to the commission of a crime.

L.1993,c.29,s.22.



Section 2A:156A-29 - Requirements For Access.

2A:156A-29 Requirements for access.

23. Requirements for access.

a.A law enforcement agency, but no other governmental entity, may require the disclosure by a provider of electronic communication service or remote computing service of the contents of an electronic communication without notice to the subscriber or the customer if the law enforcement agency obtains a warrant.

b.Except as provided in subsection c. of this section, a provider of electronic communication service or remote computing service may disclose a record or other information pertaining to a subscriber or customer of the service to any person other than a governmental entity. This subsection shall not apply to the contents covered by subsection a. of this section.

c.A provider of electronic communication service or remote computing service or a communication common carrier shall disclose a record, the location information for a subscriber's or customer's mobile or wireless communications device, or other information pertaining to a subscriber or customer of the service, other than contents covered by subsections a. and f. of this section, to a law enforcement agency under the following circumstances:

(1)the law enforcement agency has obtained a warrant;

(2)the law enforcement agency has obtained the consent of the subscriber or customer to the disclosure;

(3)the law enforcement agency has obtained a court order for such disclosure under subsection e. of this section; or

(4)with respect to only the location information for a subscriber's or customer's mobile or wireless communications device and not to a record or other subscriber or customer information, the law enforcement agency believes in good faith that an emergency involving danger of death or serious bodily injury to the subscriber or customer requires disclosure without delay of information relating to the emergency.

A law enforcement agency receiving records or information pursuant to this subsection is not required to provide notice to the customer or subscriber.

d.Notwithstanding any other provision of law to the contrary, no service provider, its officers, employees, agents or other specified persons shall be liable in any civil action for damages as a result of providing information, facilities or assistance in accordance with the terms of a court order or warrant under this section.

e.A court order for disclosure under subsection b. or c. may be issued by a judge of competent jurisdiction and shall issue only if the law enforcement agency offers specific and articulable facts showing that there are reasonable grounds to believe that the record or other information pertaining to a subscriber or customer of an electronic communication service or remote computing service or communication common carrier is relevant and material to an ongoing criminal investigation. A judge who has issued an order pursuant to this section, on a motion made promptly by the service provider, may quash or modify such order, if the information or records requested are unusually voluminous in nature or compliance with such order otherwise would cause an undue burden on such provider.

f.A provider of electronic communication service or remote computing service shall disclose to a law enforcement agency or to the State Commission of Investigation the:

(1)name;

(2)address;

(3)telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address;

(4)local and long distance telephone connection records or records of session times and durations;

(5)length of service, including start date, and types of services utilized; and

(6)means and source of payment for such service, including any credit card or bank account number,

of a subscriber to or customer of such service when the law enforcement agency obtains a grand jury or trial subpoena or when the State Commission of Investigation issues a subpoena.

g.Upon the request of a law enforcement agency, a provider of wire or electronic communication service or a remote computing service shall take all necessary steps to preserve, for a period of 90 days, records and other evidence in its possession pending the issuance of a court order or other legal process. The preservation period shall be extended for an additional 90 days upon the request of the law enforcement agency.

L.1993, c.29, s.23; amended 1994, c.55, s.2; 1999, c.151, s.6; 2005, c.58, s.7; 2005, c.270; 2009, c.184, s.2.



Section 2A:156A-30 - Backup Preservation

2A:156A-30. Backup preservation
24. Backup preservation.



a. (1) A law enforcement agency acting pursuant to section 23 of P.L.1993, c.29 (C.2A:156A-29) may include in a court order a requirement that the service provider to whom the request is directed create a backup copy of the contents of the electronic communication sought in order to preserve those communications. Without notifying the subscriber or customer of the court order, the service provider shall create the backup copy as soon as practicable, consistent with its regular business practices, but in no event later than within two business days after receipt by the provider of the court order and shall confirm to the law enforcement agency that the backup copy has been made.

(2) Notice to the subscriber or customer shall be made by the law enforcement agency within three days after receipt of confirmation that the backup copy has been made.

(3) The service provider shall not destroy or permit the destruction of the backup copy until either the delivery of the information or the resolution of all proceedings, including any appeals, concerning the court order, whichever is later.

(4) The service provider shall release the backup copy to the requesting law enforcement agency if, 14 days after the agency's notice to the subscriber or customer, the provider has not received written notice from the subscriber or customer that the subscriber or customer has filed a motion to vacate the order pursuant to subsection b. of this section or the provider has not initiated proceedings to challenge the request of the agency.

b. Within 14 days after notice by the law enforcement agency to the subscriber or customer under paragraph (2) of subsection a. of this section the subscriber or customer may file a motion to vacate the court order, copies to be served upon the agency and written notice of the challenge to be given to the service provider. A motion to vacate a court order shall be filed in the court which issued the order. The motion or application shall contain an affidavit or sworn statement stating that the applicant is a customer of or subscriber to the service from which the contents of electronic communications maintained for the applicant have been sought and shall contain the applicant's reasons for believing that the records sought are not relevant to a legitimate law enforcement inquiry or that there has not been substantial compliance with the provisions of sections 21 through 26 of P.L.1993, c.29 (C.2A:156A-27 through C.2A:156A-32).

c. Service shall be made upon the law enforcement agency by delivering or mailing by registered or certified mail a copy of the papers to the person, office or department specified in the notice which the customer received pursuant to paragraph (2) of subsection a. of this section.

d. If the court finds that the subscriber or customer has properly complied with subsections b. and c. of this section, the court shall order the law enforcement agency to file a sworn response, which may be filed in camera if it includes the reasons which make in camera review appropriate. If the court is unable to determine the motion or application on the basis of the initial allegations and responses, the court may conduct such additional proceedings as it deems appropriate. All such proceedings shall be completed and the motion or application decided as soon as practicable after the filing of the agency's response.

e. If the court finds that the applicant is not the subscriber or customer for whom the communications sought by the law enforcement agency are maintained, or that there is reason to believe that the law enforcement inquiry is legitimate and that the communications sought are relevant to that inquiry, it shall deny the motion or application and order the process enforced. If the court finds that the applicant is the subscriber or customer for whom the communications sought are maintained, and that there is no reason to believe that the communications sought are relevant to a legitimate law enforcement inquiry, or that there has not been substantial compliance with the provisions of sections 21 through 26 of P.L.1993, c.29 (C.2A:156A-27 through C.2A:156A-32), it shall order the process quashed.

L.1993,c.29,s.24.



Section 2A:156A-31 - Cost Reimbursement

2A:156A-31. Cost reimbursement
25. Cost reimbursement.



a. Except as otherwise provided in subsection c. of this section, a law enforcement agency obtaining the contents of communications, records or other information under section 22, 23 or 24 of P.L.1993, c.29 (C.2A:156A-28, C.2A:156A-29 or C.2A:156A-30) shall reimburse the person or provider for such costs as are reasonably necessary and which have been directly incurred in searching for, assembling, reproducing and otherwise providing the information. Reimbursable costs shall include, but shall not be limited to, any costs due to necessary disruption of normal operations of any electronic communication service or remote computing service in which the information may be stored.

b. The amount of the reimbursement provided for in subsection a. of this section shall be as mutually agreed upon by a law enforcement agency and the service provider. In the absence of agreement, reimbursement shall be determined by the court which issued the order for production of the information or, if no court order was issued, then by the court before which a criminal prosecution relating to the information would be brought.

c. The requirement of subsection a. of this section does not apply with respect to records or other information maintained by a provider of wire or electronic communication service which relates to telephone toll records and telephone listings obtained under section 23 of P.L.1993, c.29 (C.2A:156A-29). The court may, however, order reimbursement as described in subsection a. of this section if the court determines the information required is voluminous or otherwise causes an undue burden on the provider.

L.1993,c.29,s.25.



Section 2A:156A-32 - Civil Action

2A:156A-32. Civil action
26. Civil action.



a. Except as provided in subsection d. of section 23 of P.L.1993, c.29 (C.2A:156A-29), any service provider, subscriber or customer aggrieved by any violation of sections 21, 22, 23, or 24 of P.L.1993, c.29 (C.2A:156A-27, C.2A:156A-28, C.2A:156A-29 or C.2A:156A-30) may recover, in a civil action, such relief as may be appropriate from the person or entity which knowingly or purposefully engaged in the conduct constituting the violation.

b. In a civil action under this section, appropriate relief may include:

(1) such preliminary and other equitable or declaratory relief as may be appropriate;

(2) damages under subsection c. of this section; and



(3) reasonable attorney's fees and other litigation costs reasonably incurred.

c. The court may assess as damages in a civil action under this section the sum of the actual damages suffered by the plaintiff and any profits made by the violator as a result of the violation, but in no case shall a person entitled to recover receive less than the sum of $1,000.

d. A civil action under this section may not be commenced later than two years after the date upon which the claimant first discovered or had a reasonable opportunity to discover the violation.

L.1993,c.29,s.26.



Section 2A:156A-33 - Defense To Civil, Criminal Action

2A:156A-33. Defense to civil, criminal action
27. It shall be a complete defense to any civil or criminal action brought pursuant to sections 21, 22, 23, 24 and 26 of P.L.1993, c.29 (C.2A:156A-27, C.2A:156A-28, C.2A:156A-29, C.2A:156A-30 and C.2A:156A-32) that the person made good faith reliance on:

a. a court warrant or order, a legislative authorization or a statutory authorization;

b. a request of an investigative or law enforcement officer under section 13 of P.L.1968, c.409 (C.2A:156A-13); or

c. a good faith determination that section 4 of P.L.1968, c.409 (C.2A:156A-4) permitted the conduct which is the subject of the complaint.

L.1993,c.29,s.27.



Section 2A:156A-34 - Exclusivity Of Remedies

2A:156A-34. Exclusivity of remedies
28. Exclusivity of remedies.



The remedies and sanctions described in sections 21 and 26 of P.L.1993, c.29 (C.2A:156A-27 and C.2A:156A-32) are the only judicial remedies and sanctions for nonconstitutional violations of sections 21, 22, 23 and 24 of P.L.1993, c.29 (C.2A:156A-27, C.2A:156A-28, C.2A:156A-29, and C.2A:156A-30).

L.1993,c.29,s.28.



Section 2A:156A-35 - Definitions Relative To Certain Counter-terrorism Investigations.

2A:156A-35 Definitions relative to certain counter-terrorism investigations.

1. a. For the purposes of this act:

"Member of a New Jersey law enforcement agency" means any sworn or civilian employee of a law enforcement agency operating under the authority of the laws of the State of New Jersey;

"Out-of-State law enforcement agency" means any law enforcement agency or officer operating under the authority of the laws of another State; "Out-of-State law enforcement agency" shall not include a federal law enforcement agency, or task force operating under the auspices of a federal law enforcement agency;

"Law enforcement activity" means investigations, operations and intelligence gathering activity conducted by a law enforcement agency or officer; "law enforcement activity" shall not encompass non-investigatory conduct, including but not limited to participation in training classes or exercises, execution of child-support warrants, or transportation of incarcerated persons to and from this State;

"Counter-terrorism activity" means any activity undertaken by a law enforcement agency to investigate, detect, deter, or prevent the crime of terrorism as defined under the "September 11th, 2001 Anti-Terrorism Act," P.L.2002, c.26 (C.2C:38-1 et seq.), or any other offense defined under chapter 38 of Title 2C of the New Jersey Statutes, or for an offense of a substantially similar nature committed in another jurisdiction, without regard to whether such crime is committed or intended to be committed in this State;

"Counter-terrorism watch" means a counter terrorism entity within the New Jersey State Police Regional Operations Intelligence Center.

b.Any local, municipal, or county law enforcement agency or officer shall promptly notify the county prosecutor, or the county prosecutor's designee, when a law enforcement officer learns of, or acquires knowledge of, an out-of-State law enforcement agency that intends to enter, or has entered, the borders which are under the jurisdiction of the State of New Jersey for the purpose of conducting law enforcement activities in this State. Notification required pursuant to this act shall include, but not be limited to:

(1)the date and time that the out-of-State agency's activity is discovered;

(2)the nature, purpose, and scope of the out-of-State law enforcement agency's activities in this State;

(3)the out-of-State law enforcement agency's name and contact information; and

(4)the name and contact information of the law enforcement agency operating in the State of New Jersey.

The notification shall be given as soon as practicable, but in no event shall notification be provided later than 24 hours after learning of, or acquiring information concerning, the out-of-State agency's law enforcement activity in this State.

c.All county prosecutors shall promptly notify the counter-terrorism watch within the New Jersey State Police when a law enforcement officer learns of, or acquires knowledge of, an out-of-State law enforcement agency that intends to enter, or has entered, the borders which are under the jurisdiction of this State for the purpose of conducting counter-terrorism activities in this State. Notifications shall be provided in a manner and within the time limitations set forth under subsection b. of this section.

d.Upon receiving information that an out-of-State law enforcement agency intends to enter, or has entered, the borders which are under the jurisdiction of the State of New Jersey for the purpose of conducting counter-terrorism activities in this State, the counter-terrorism watch shall notify the Superintendent of State Police, or the Superintendent's designee, and the Director of the New Jersey Office of Homeland Security and Preparedness. The counter-terrorism watch shall communicate such information provided by the county prosecutor to the designated staff of the joint terrorism task force within the New Jersey State Police.

e.The Attorney General may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.2013, c.156, s.1.



Section 2A:156A-36 - Notification Required Relative To Certain Counter-terrorism Activities.

2A:156A-36 Notification required relative to certain counter-terrorism activities.

2. a. Any out-of-State law enforcement agency as defined under section 1 of P.L.2013, c.156 (C.2A:156A-35) that intends to enter the borders which are under the jurisdiction of this State for the purpose of conducting counter-terrorism activities in this State shall, no later than 24 hours prior to entering New Jersey State borders, inform the county prosecutor, or the county prosecutor's designee of the county in which the counter-terrorism activity is to take place. Notification required pursuant to this act shall include, but not be limited to:

(1)the date and time that the out-of-State agency intends to conduct the counter-terrorism activity;

(2)the nature, purpose, and scope of the counter-terrorism activity that the out-of-State law enforcement agency intends to undertake in this State; and

(3)the out-of-State law enforcement agency's name and contact information.

Such notification shall be given as soon as practicable, but in no event shall notification be provided later than 24 hours prior to the counter-terrorism activities being carried out in this State.

b.All county prosecutors shall promptly notify the counter-terrorism watch within the New Jersey State Police upon receiving notification from an out-of-State law enforcement agency provided under subsection a. of this section.

c.Upon receiving information that an out-of-State law enforcement agency intends to enter the borders which are under the jurisdiction of the State of New Jersey for the purpose of conducting counter-terrorism activities in this State, the counter-terrorism watch shall notify the Superintendent of the New Jersey State Police, or the Superintendent's designee, and the Director of the New Jersey Office of Homeland Security and Preparedness. The counter-terrorism watch shall communicate such information provided by the county prosecutor to the designated staff of the Joint Terrorism Task Force within the New Jersey State Police.

d.The Attorney General may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.2013, c.155, s.2.



Section 2A:156A-37 - Violation Of Notification Requirement; Injunction.

2A:156A-37 Violation of notification requirement; injunction.

3.Whenever, on the basis of available information, the Attorney General or a county prosecutor, or his designee finds that an out-of-State law enforcement agency as defined under section 1 of P.L.2013, c.156 (C.2A:156A-35) has violated the provisions of this act, by failing to adhere to the notification requirements pursuant to section 2 of P.L.2013, c.156 (C.2A:156A-36) or any rule or regulation adopted pursuant to this act, the Attorney General or a county prosecutor, or his designee, may seek and obtain in a summary proceeding in the Superior Court a temporary or permanent injunction prohibiting that out-of-State law enforcement agency from conducting counter-terrorism activity within the borders of this State. In such a proceeding, the court may enter such orders as is necessary to prevent the performance of counter-terrorism activity in violation of the reporting requirement under this act, or may require compliance with the reporting requirements provided under the provisions of this act.

L.2013, c.155, s.3.



Section 2A:157-1 - Short Title

2A:157-1. Short title
This chapter shall be known and may be cited as the "County Detectives and County Investigators Act (Revision of 1951)."

L.1951 (1st SS), c.344.



Section 2A:157-2 - County Detectives Generally; Appointment; Salary; Duties

2A:157-2. County detectives generally; appointment; salary; duties
The prosecutor in each of the several counties of this State may appoint such number of suitable persons, not in excess of the number, and at salaries not less than the minimum amounts, in this chapter provided, to be known as county detectives, to assist the prosecutor in the detection, apprehension, arrest and conviction of offenders against the law. Persons so appointed shall be in the classified service of the civil service and shall possess all the powers and rights and be subject to all the obligations of police officers, constables and special deputy sheriffs in criminal matters.

L.1951 (1st SS), c.344.



Section 2A:157-2.1 - Power Of Arrest For Crime Committed In Presence Of Officer Within Territorial Limits Of State

2A:157-2.1. Power of arrest for crime committed in presence of officer within territorial limits of state
Notwithstanding the provisions of any other law to the contrary, any full-time, permanently appointed county detective, sheriff's officer and investigator sheriff's office shall have full power of arrest for any crime committed in his presence anywhere within the territorial limits of the State of New Jersey.

L.1977, c. 438, s. 2, eff. March 2, 1978.



Section 2A:157-3 - County Detectives In First-class Counties

2A:157-3. County detectives in first-class counties
In counties of the first class there may be appointed not in excess of 50 county detectives, of whom one may be designated chief of county detectives, two deputy chiefs of county detectives, four captains of county detectives, and not more than 12 lieutenants of county detectives; their annual salaries shall be fixed as follows: chief of county detectives, not less than $11,500.00; deputy chiefs of county detectives, not less than $11,000.00; captains of county detectives, not less than $9,500.00; lieutenants of county detectives, not less than $7,500.00; and other county detectives, not less than $6,500.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 635, s. 1; L.1966, c. 266, s. 1, eff. Sept. 6, 1966; L.1974, c. 171, s. 1, eff. Dec. 10, 1974.



Section 2A:157-4 - County Detectives In Second-class Counties; Appointment; Minimum Compensation

2A:157-4. County detectives in second-class counties; appointment; minimum compensation
a. In counties of the second class having a population in excess of 580,000 there may be appointed not in excess of 40 county detectives, of whom one may be designated chief of county detectives, one deputy chief of county detectives, one captain of county detectives, six lieutenants of county detectives and four sergeants of county detectives.

b. In counties of the second class having a population between 500,000 and 580,000 there may be appointed not in excess of 28 county detectives, of whom one may be designated chief of county detectives, one deputy chief of county detectives, one captain of county detectives, six lieutenants of county detectives and four sergeants of county detectives.

c. In counties of the second class having a population between 440,000 and 500,000, there may be appointed not in excess of 28 county detectives, of whom one may be designated chief of county detectives, one deputy chief of county detectives, four captains of county detectives and six lieutenants of county detectives.

d. In the counties of the second class having a population between 400,000 and 440,000, there may be appointed not in excess of 24 county detectives of whom one may be designated chief of county detectives, one captain of county detectives, four lieutenants of county detectives and two sergeants of county detectives.

e. In the counties of the second class having a population of 400,000 or under, there may be appointed not in excess of 12 county detectives of whom one may be designated chief of county detectives, one captain of county detectives, and three lieutenants of county detectives.

f. Their annual salaries shall be fixed as follows: chief of county detectives, not less than $9,500.00; deputy chief of county detectives, not less than $9,000.00; captain of county detectives, not less than $8,000.00; lieutenant of county detectives, not less than $7,000.00; sergeant of county detectives, not less than $6,500.00; and other county detectives, not less than $6,000.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, s. 2; L.1961, c. 97, p. 665, s. 1; L.1967, c. 210, s. 1, eff. Sept. 25, 1967; L.1970, c. 260, s. 1, eff. Nov. 2, 1970; L.1973, c. 203, s. 1, eff. July 31, 1973; L.1977, c. 79, s. 1, eff. May 2, 1977; L.1978, c. 164, s. 1, eff. Dec. 7, 1978; L.1980, c. 42, s. 1, eff. June 20, 1980; L.1981, c. 462, s. 8; L.1982, c. 142, s. 1, eff. Sept. 20, 1982; L.1983, c. 433, s. 1, eff. Jan. 5, 1984.



Section 2A:157-5 - County Detectives In Third-class Counties Of Over 75,000 Population

2A:157-5. County detectives in third-class counties of over 75,000 population
In counties of the third class now or hereafter having a population in excess of 75,000 there may be appointed not in excess of 9 county detectives, of whom 1 may be designated chief of county detectives, 1 captain of county detectives; and 1 lieutenant of county detectives; their annual salaries shall be fixed as follows: chief of county detectives, not less than $7,500.00; captain of county detectives, not less than $7,000.00; lieutenant of county detectives, not less than $6,000.00; and other county detectives, not less than $5,500.00

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 636, s. 3.



Section 2A:157-6 - County Detectives In Third-class Counties Of Less Than 75,000 Population

2A:157-6. County detectives in third-class counties of less than 75,000 population
In counties of the third class now or hereafter having a population of less than 75,000 there may be appointed not in excess of five county detectives, of whom one may be designated chief of county detectives and of whom one may be designated as lieutenant of county detectives; their annual salaries shall be fixed as follows: chief of county detectives, not less than $6,500.00; lieutenant of county detectives, not less than $6,000.00; and other county detectives, not less than $5,500.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 636, s. 4; L.1973, c. 278, s. 1, eff. Nov. 29, 1973.



Section 2A:157-8 - County Detectives

2A:157-8. County detectives
2A:157-8. In counties of the fifth class with a population of 400,000 or less there may be appointed not in excess of 12 county detectives, and in counties of the fifth class with a population in excess of 400,000 there may be appointed not in excess of 15 county detectives, of whom one may be designated chief of county detectives, two captains of county detectives, and four lieutenants of county detectives.

L.1951 (1st SS), c.344; amended 1974, c.5; 1975, c.234; 1982,c.187; 1988, c. 65.



Section 2A:157-9 - County Detectives In Sixth-class Counties

2A:157-9. County detectives in sixth-class counties
In counties of the sixth class there may be appointed not in excess of six county detectives, of whom one may be designated chief of county detectives and one captain of county detectives; their annual salaries shall be fixed as follows: chief of county detectives, not less than $7,500.00; captain of county detectives, not less than $6,500.00; and other county detectives, not less than $5,500.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 637, s. 6, eff. Sept. 17, 1959; L.1975, c. 280, s. 1, eff. Jan. 12, 1976.



Section 2A:157-10 - County Investigators Generally; Appointment, Salary, Duties.

2A:157-10 County investigators generally; appointment, salary, duties.

2A:157-10. In addition to the office of county detective, there is created in the office of the prosecutor, the office or position of county investigator which shall be in the unclassified service of the civil service. The prosecutor of each of the several counties of this State may appoint such number of suitable persons, not in excess of the number, and at salaries not less than the minimum amounts, in this act provided, to be known as county investigators, and to assist the prosecutor in the detection, apprehension, arrest and conviction of offenders against the law. Persons so appointed shall possess all the powers and rights and be subject to all the obligations of police officers, constables and special deputy sheriffs, in criminal matters.

Notwithstanding the provisions of this section, a single probationary or temporary appointment as a county investigator may be made for a total period not exceeding one year.

L.1951 (1st SS), c.344; amended 2003, c.173, s.1.



Section 2A:157-10.1 - Causes For Removal Of County Investigator.

2A:157-10.1 Causes for removal of county investigator.

2.Except as otherwise provided by law, a county investigator employed by the county prosecutor shall not be removed from office, employment or position for political reasons or for any cause other than incapacity, misconduct, or disobedience of rules and regulations established by the prosecutor, nor shall such investigator be suspended, removed, fined or reduced in rank from or in office, employment, or position therein, except for just cause as hereinbefore provided and then only upon a written complaint setting forth the charge or charges against such investigator. The chief investigator and deputy chief investigator, however, may be removed or demoted by the prosecutor. The complaint shall be filed in the office having charge of the office wherein the complaint is made and a copy shall be served upon the investigator so charged, with notice of a designated hearing thereon by the proper authorities, which shall be not less than 10 or more than 30 days from the date of service of the complaint.

A complaint charging a violation of the internal rules and regulations established for the conduct of a prosecutor's office shall be filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. The 45-day time limit shall not apply if an investigation of an investigator for a violation of the internal rules or regulations of the office is included directly or indirectly within a concurrent investigation of that office for a violation of the criminal laws of this State. The 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement of this paragraph for the filing of a complaint against an investigator shall not apply to a filing of a complaint by a private individual.

A failure to comply with these provisions as to the service of the complaint and the time within which a complaint is to be filed shall require a dismissal of the complaint.

The investigator may waive the right to a hearing and may appeal the charges directly to any available authority specified by law or regulation, or follow any other procedure recognized by a contract, as permitted by law.

For the purposes of this section, the transfer of an investigator from one section or unit to another section or unit within the office of the prosecutor shall not constitute a demotion, and the transferred investigator shall retain his rank, seniority, seniority-related privileges and salary.

L.2003,c.173,s.2.



Section 2A:157-10.2 - Subpoena Power Of Those Hearing Charges.

2A:157-10.2 Subpoena power of those hearing charges.

3.Except as otherwise provided by the law, the officer, board or authority empowered to hear and determine the charge or charges made against a county investigator shall have the power to subpoena witnesses and documentary evidence. The Superior Court shall have jurisdiction to enforce any such subpoena.

L.2003,c.173,s.3.



Section 2A:157-10.3 - Suspension Pending Hearing.

2A:157-10.3 Suspension pending hearing.

4. If any county investigator shall be suspended pending a hearing as a result of charges made against him, such hearing, except as otherwise provided by law, shall be commenced within 30 days from the date of the service of the copy of the complaint upon him, in default of which the charges shall be dismissed and the investigator may be returned to duty.

L.2003,c.173,s.4.



Section 2A:157-10.4 - Charges, Suspension, With Or Without Pay.

2A:157-10.4 Charges, suspension, with or without pay.

5.Notwithstanding any other law to the contrary, whenever a county investigator is charged with an offense, under the laws of this State, another state, or the United States, the investigator may be suspended from performing his duties, with pay, until the case against the investigator is disposed of at trial, the complaint is dismissed, or the prosecution is terminated; provided, however, that if a grand jury returns an indictment against the investigator, or the investigator is charged with a crime of the first, second or third degree or which involves moral turpitude or dishonesty, the investigator may be suspended from his duties, without pay, until the case against him is disposed of at trial, the complaint is dismissed, or the prosecution is terminated.

L.2003,c.173,s.5.



Section 2A:157-10.5 - Reinstatement, Recovery Of Pay.

2A:157-10.5 Reinstatement, recovery of pay.

6.If a suspended county investigator is found not guilty at trial, the charges are dismissed or the prosecution is terminated, the investigator shall be reinstated to his position and shall be entitled to recover all pay withheld during the period of suspension subject to any disciplinary proceedings or administrative action.

L.2003,c.173,s.6.



Section 2A:157-10.6 - Recovery Of Salary For Unlawful Suspension.

2A:157-10.6 Recovery of salary for unlawful suspension.

7.Whenever any county investigator shall be suspended or dismissed from his office, employment or position and that suspension or dismissal shall be judicially determined to be illegal, the investigator shall be entitled to recover his salary from the date of such suspension or dismissal, provided a written application therefor shall be filed with the prosecutor's office within 30 days after such judicial determination.

L.2003,c.173,s.7.



Section 2A:157-10.7 - Review By Superior Court.

2A:157-10.7 Review by Superior Court.

8.Any county investigator who has been tried and convicted of any charge or charges, and is employed by a prosecutor in a county where Title 11A (Civil Service) of the New Jersey Statutes is not in operation, may obtain a review thereof by the Superior Court. Such review shall be obtained by serving a written notice of an application therefor upon the party or board whose action is to be reviewed within 10 days after written notice to the investigator of the conviction. The party or board shall transmit to the court a copy of the record of such conviction, and of the charge or charges for which the applicant was tried. The court shall hear the cause de novo on the record below and may either affirm, reverse or modify such conviction. If the applicant was removed from his office, employment or position, the court may direct that he be restored to such office, employment or position, and to all his rights pertaining thereto, and may take such other order or judgement as the court deems proper. Either party may supplement the record with additional testimony subject to the rules of evidence.

L.2003,c.173,s.8.



Section 2A:157-10.8 - Provision Of Means For Defense, Reimbursement.

2A:157-10.8 Provision of means for defense, reimbursement.

9. Whenever a county investigator is a defendant in any action or legal proceeding arising out of and directly related to the lawful exercise of police powers in the furtherance of his official duties, the prosecutor shall provide the investigator with the necessary means for the defense of such action or proceeding, but not for his defense in a disciplinary proceeding instituted against him by the prosecutor or in a criminal proceeding instituted as a result of a complaint on behalf of the prosecutor. If any such disciplinary or criminal proceeding instituted by or on complaint of the prosecutor shall be dismissed or finally determined in favor of the investigator, he shall be reimbursed for the expense of his defense.

L.2003,c.173,s.9.



Section 2A:157-11 - County Investigators In First-class Counties

2A:157-11. County investigators in first-class counties
In counties of the first class there may be appointed not in excess of 30 county investigators, who shall be paid annual salaries of not less than $6,500.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, s.7, p. 637, L.1966, c. 265, s. 1, eff. Sept. 6, 1966.



Section 2A:157-12 - County Investigators In Second-class Counties

2A:157-12. County investigators in second-class counties
In counties of the second class there may be appointed not in excess of 9 county investigators, who shall be paid annual salaries of not less than $6,500.00.

Not more than 6 county investigators in counties of the second class with populations of 400,000 inhabitants or less, and not more than 21 county investigators in counties of the second class with populations in excess of 400,000 inhabitants, in addition to those provided for in this section may be appointed by the county prosecutor where there appears to be a reasonable necessity therefor, if approved by resolution of the board of chosen freeholders of the county.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 637, s. 8; L.1966, c. 308, s. 1, eff. Dec. 29, 1966; L.1970, c. 259, s. 1, eff. Nov. 2, 1970.



Section 2A:157-13 - County Investigators In Third-class Counties

2A:157-13. County investigators in third-class counties
In counties of the third class there may be appointed not in excess of 2 county investigators who shall be paid annual salaries of not less than $5,500.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 637, s. 9.



Section 2A:157-15 - County Investigators In Counties Of Fifth Class; Compensation

2A:157-15. County investigators in counties of fifth class; compensation
In counties of the fifth class there may be appointed not in excess of 12 county investigators, who shall be paid annual salaries of not less than $5,500.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 637, s. 11; L.1981, c. 462, s. 9.



Section 2A:157-16 - County Investigators In Sixth-class Counties

2A:157-16. County investigators in sixth-class counties
In counties of the sixth class there may be appointed not in excess of six county investigators, who shall be paid annual salaries of not less than $5,000.00.

L.1951 (1st SS), c.344; amended by L.1959, c. 161, p. 638, s. 12; L.1975, c. 280, s. 2, eff. Jan. 12, 1976.



Section 2A:157-17 - Service Of Process; Fees

2A:157-17. Service of process; fees
County detectives and county investigators may serve or execute for the sheriff any process or writ in any criminal proceeding and make return thereof. For every process or writ so served or executed by a county detective or county investigator, the sheriff shall be entitled to collect and receive the same fees, and to tax such fees in the bills of costs, as if the process or writ had been served by him.

L.1951 (1st SS), c.344.



Section 2A:157-18 - Payment Of Salaries; Fixing Salaries Over Minimum

2A:157-18. Payment of salaries; fixing salaries over minimum
Annual salaries of county detectives and county investigators shall be paid by the county treasurer upon the certification of the prosecutor out of funds of the county, in the same manner as other salaries are paid, and shall be not less than the minimum amounts in this act fixed. The prosecutor may, with the approval of the board of chosen freeholders, fix the salaries of county detectives and county investigators at amounts in excess of the minimum amounts in this chapter provided.

L.1951 (1st SS), c.344.



Section 2A:157-19 - Power Of Prosecutor To Incur Expenses

2A:157-19. Power of prosecutor to incur expenses
Nothing in this chapter shall be construed to limit the power of any prosecutor, duly conferred upon him by law, to incur expenses in the detection, arrest, indictment and conviction of offenders against the criminal laws of this state.

L.1951 (1st SS), c.344.



Section 2A:157-20 - County Detectives And Special Officers; Status

2A:157-20. County detectives and special officers; status
L.1951, c. 274, p. 946, section 20 of an act entitled "An Act to revise the law concerning county detectives and county investigators, and repealing sundry acts." (C. 2:181-51) saved from repeal.

L.1951 (1st SS), c.344.



Section 2A:157-21 - Saving Clause

2A:157-21. Saving clause
Notwithstanding any other provision of this chapter, nothing herein shall be construed to require an increase in any salaries heretofore paid or to be paid in any county, unless and until the salary schedules herein provided shall be adopted by resolution of the county board of chosen freeholders. Nothing in this chapter provided shall be construed to reduce the amount of salary now being paid to any person, to affect the pension rights of any person, to effect the transfer of the holder of any office or position from the classified to the unclassified service of the civil service, or to terminate tenure rights vested, by the provisions of any law repealed by this chapter, in any person continued in office or position in the unclassified service.

L.1951 (1st SS), c.344



Section 2A:157-22 - Limitation On Number

2A:157-22. Limitation on number
In any county in which the total number of county detectives and county investigators authorized by this chapter exceeds the total number of officers employed in the prosecutor's office of such county for the detection, apprehension, arrest, indictment and conviction of offenders against the law, as of the effective date of this chapter, no new appointments as county detective or county investigator shall be made, other than to fill vacancies hereafter occurring, without prior approval as to the number and salary thereof by the board of chosen freeholders or, in counties of the first class having a population of less than eight hundred thousand inhabitants, by order of the Superior Court Assignment Judge of the county.

L.1951 (1st SS), c.344; amended by L.1953, c. 385, p. 2004, s. 1, eff. Aug. 14, 1953.



Section 2A:157-23 - Construction; "Special Officer" Discontinued

2A:157-23. Construction; "special officer" discontinued
It is the intention that this chapter be so construed as to make consistent throughout the state the law as it applies to the office or position of county detective and county investigator, to provide that county detectives shall be in the classified service of the civil service, and county investigators in the unclassified service and to discontinue the term "special officer" as the title of any office in the offices of prosecutors.

L.1951 (1st SS), c.344.



Section 2A:158-1 - Appointment Of County Prosecutor; General Duties

2A:158-1. Appointment of county prosecutor; general duties
There shall be appointed, for each county, by the governor with the advice and consent of the senate to serve for a term of 5 years and until the appointment and qualification of his successor, some fit person who shall have been admitted to the practice of law in this state for at least 5 years, who shall be known as the county prosecutor and who, except as otherwise provided by law, shall prosecute the pleas of the state in such county and shall have all of the powers and perform all of the duties formerly had and performed by the prosecutor of the pleas of such county. As the term of the prosecutor of the pleas of any county shall expire there shall be appointed in his place and stead such county prosecutor.

L.1951 (1st SS), c.344.



Section 2A:158-1.1 - Other Gainful Employment By Prosecutor; Prohibition; Exception

2A:158-1.1. Other gainful employment by prosecutor; prohibition; exception
Any person appointed to the office of county prosecutor shall devote his entire time to the duties of his office and shall not engage in the practice of law or other gainful employment, except those appointed to that office in counties of the third class having a population between 65,000 and 85,000. No exception to the requirement that a prosecutor serve on a full-time basis shall be permitted on or after April 14, 1986.

L.1970, c. 6, s. 1, eff. Feb. 9, 1970. Amended by L.1972, c. 33, s. 1, eff. May 25, 1972; L.1975, c. 149, s. 1, eff. July 9, 1975; L.1976, c. 15, s. 1, eff. April 5, 1976; L.1976, c. 118, s. 1, eff. Nov. 16, 1976; L.1978, c. 6, s. 1, eff. March 17, 1978; L.1978, c. 24, s. 1, eff. May 23, 1978; L.1980, c. 43, s. 1, eff. June 23, 1980; L.1981, c. 462, s. 10; L.1983, c. 288, s. 2; L.1983, c. 300, s. 1.



Section 2A:158-1A - Preparation Of Annual Budget Request By County Prosecutor.

2A:158-1a Preparation of annual budget request by county prosecutor.
10. A county prosecutor shall prepare the annual budget request for the county prosecutor's office pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.10.



Section 2A:158-2 - County Prosecutor Substituted For Prosecutor Of The Pleas

2A:158-2. County prosecutor substituted for prosecutor of the pleas
In any statute in which the designation "prosecutor of the pleas" is used, it shall be construed to mean the county prosecutor. Until the term of any existing prosecutor of the pleas shall expire and a county prosecutor be appointed to succeed him as provided in this article, such prosecutor of the pleas shall have all of the powers, perform all of the duties and be entitled to the compensation of a county prosecutor for such county.

L.1951 (1st SS), c.344.



Section 2A:158-3 - Oath Of Prosecutors

2A:158-3. Oath of prosecutors
2A:158-3. Every person appointed county prosecutor shall, before entering upon the duties of his office, take and subscribe before the clerk of the county for which he has been appointed, or before a judge of the Superior Court, the following oath:

"I, .................. , do solemnly promise and swear (or affirm), that I will faithfully, justly and impartially execute the duties of county prosecutor of this State, in and for the county of .................... , to the best of my abilities and understanding. So help me God."

L.1951 (1st SS), c.344; amended 1991,c.91,s.125.



Section 2A:158-4 - Exclusive Jurisdiction Of Prosecutors Over Criminal Business; Exceptions

2A:158-4. Exclusive jurisdiction of prosecutors over criminal business; exceptions
The criminal business of the State shall be prosecuted by the Attorney General and the county prosecutors.

L.1951 (1st SS), c.344; amended by L.1970, c. 74, s. 20, eff. May 21, 1970.



Section 2A:158-5 - Powers, Duties And Liabilities Of Prosecutors

2A:158-5. Powers, duties and liabilities of prosecutors
Each prosecutor shall be vested with the same powers and be subject to the same penalties, within his county, as the attorney general shall by law be vested with or subject to, and he shall use all reasonable and lawful diligence for the detection, arrest, indictment and conviction of offenders against the laws.

L.1951 (1st SS), c.344.



Section 2A:158-6 - Fees Of Prosecutors

2A:158-6. Fees of prosecutors
The same fees shall be payable for the services of prosecutors as are by law made payable for similar services of the attorney general.

L.1951 (1st SS), c.344.



Section 2A:158-7 - Expenses Of Prosecutor In Enforcement Of Laws.

2A:158-7 Expenses of prosecutor in enforcement of laws.
2A:158-7. All necessary expenses incurred by the prosecutor for each county in the detection, arrest, indictment and conviction of offenders against the laws shall, upon being certified to by the prosecutor and approved, under his hand, by a judge of the Superior Court, be paid by the county treasurer whenever the same shall be approved by the board of chosen freeholders of such county. The amount or amounts to be expended shall not exceed the amount fixed by the board of chosen freeholders in its regular or emergency appropriation, unless such expenditure is specifically authorized by order of the assignment judge of the Superior Court for such county; however, the assignment judge shall consider the financial impact of such an order on the governing body of the county, its residents, the limitations imposed upon the local unit's property tax levy pursuant to subsection b. of section 10 of P.L.2007, c.62 (C.40A:4-45.45), and county taxpayers.

amended 1991, c.91, s.126; 2015, c.249, s.1.



Section 2A:158-8 - Expenses Of Prosecutors In Enjoining Nuisances Under Federal Law

2A:158-8. Expenses of prosecutors in enjoining nuisances under federal law
2A:158-8. Whenever the prosecutor of any county shall bring an action, as authorized by the laws of the United States, to enjoin a nuisance as defined by the laws of the United States, all necessary expenses incurred thereby, certified to and approved under his hand by a judge of the Superior Court shall be paid by the county treasurer whenever the same shall be approved by the board of chosen freeholders of such county.

L.1951 (1st SS), c.344; amended 1991,c.91,s.127.



Section 2A:158-9 - Temporary Prosecutors; Appointment By Court; Powers; Compensation

2A:158-9. Temporary prosecutors; appointment by court; powers; compensation
2A:158-9. In the absence of the attorney general and of the county prosecutor, at any session of the Superior Court, the Assignment Judge of the Superior Court may appoint a fit person to prosecute the pleas of the State during that session. The person so appointed, on taking the oath or affirmation prescribed by N.J.S.2A:158-3, shall be vested, during such session, with the powers of a prosecutor, and be entitled to the same compensation and subject to the same penalties.

L.1951 (1st SS), c.344; amended 1991,c.91,s.128.



Section 2A:158-10 - Salaries Of County Prosecutors.

2A:158-10 Salaries of county prosecutors.

2A:158-10. County prosecutors shall receive annual salaries to be fixed by the governing body of the county at $153,000 beginning on January 1, 2008 and $165,000 beginning on January 1, 2009 and thereafter.

There shall be appropriated annually to the Department of Community Affairs for payment to each county for additional salary costs resulting from the increase in the salary of county prosecutors an amount equal to the amount by which the annual salary paid to the county prosecutor under this section exceeds $100,000.00.

Amended 1952, c.263, s.1; 1961, c.41, s.1; 1968, c.145, s.1; 1980, c.45; 1981, c.462, s.11; 1983, c.288, s.1; 1995, c.424, s.2; 1996, c.99, s.1; 1999, c.380, s.5; 2007, c.350, s.2.



Section 2A:158-13 - Payment Of Salaries Of Prosecutors; Fees And Costs Paid To County

2A:158-13. Payment of salaries of prosecutors; fees and costs paid to county
The salaries of prosecutors shall be paid at the same times and in the same manner as other county salaries are paid, and shall be in lieu of all fees and costs or other compensation or allowances whatsoever.

All fees and costs allowed by law to the respective prosecutors shall be taxed in the bills of costs in the manner provided by law, and when collected in the manner provided by law, shall be paid into the treasury of the respective counties for the use thereof.

L.1951 (1st SS), c.344.



Section 2A:158-15 - Assistant Prosecutors; Number; Appointment; Designation; Terms Of Office; Oath Of Office

2A:158-15. Assistant prosecutors; number; appointment; designation; terms of office; oath of office
Assistant prosecutors in and for the respective counties may be appointed by the prosecutors of such counties as hereinafter provided, who shall hold their appointments at the pleasure of the respective prosecutors, and shall, before entering upon the performance of the duties of their appointments, take, before a judge of the Superior Court or the Clerk of the Superior Court of the county in and for which they are appointed, an oath or affirmation to faithfully perform the duties of the office to the best of their ability.

a. In counties of the first class, the county prosecutor may appoint 15 assistant prosecutors, one of whom shall be designated as first assistant prosecutor.

b. In counties of the second class, the county prosecutor may appoint six assistant prosecutors, one of whom shall be designated as first assistant prosecutor.

c. In counties of the fifth class and counties of the third class having a population in excess of 120,000, the county prosecutor may appoint three assistant prosecutors, one of whom may be designated as first assistant prosecutor.

d. In all other counties the prosecutor may appoint one assistant prosecutor who may be designated first assistant prosecutor.

Creation of new or additional positions of assistant prosecutor as authorized by paragraphs a. through d. of this section, as hereby amended, shall require authorization by the governing body of the county.

Assistant prosecutors in addition to those provided for in paragraphs a. through d. of this section may be appointed by the county prosecutor in any county of the State where there appears to be a reasonable necessity therefor, if approved by order of the assignment judge and by resolution of the governing body of the county.

L.1951 (1st SS), c.344; amended by L.1961, c. 41, p. 413, s. 2; L.1981, c. 462, s. 12.



Section 2A:158-15.1B - Regulations Relative To Employment Of Assistant Prosecutors.

2A:158-15.1b Regulations relative to employment of assistant prosecutors.

3. a. Except as provided in subsection b. of this section, assistant prosecutors shall devote their entire time to the duties of their office and shall not engage in the practice of law or other gainful employment.

b.Notwithstanding the provisions of subsection a. of this section, an assistant prosecutor may engage in limited outside employment or provide services as an independent contractor, under such terms and conditions as the county prosecutor deems appropriate, if:

(1)the county prosecutor has deemed the employment or services as not inconsistent with the duties of the office of assistant prosecutor;

(2)the employment or services do not involve the private practice of law or the provision of other legal services; and

(3)the employment or services do not qualify the assistant prosecutor for membership in any State-administered pension system.

c.Nothing in subsection b. of this section shall be construed to:

(1)limit the discretion of the county prosecutor to disapprove a request from an assistant prosecutor to engage in employment or services or to require an assistant prosecutor to terminate employment or services otherwise authorized under this section; or

(2)create an affirmative right for any assistant prosecutor to engage in employment or services without the approval of the county prosecutor.

L.2009, c.285, s.3.



Section 2A:158-15.3 - Salaries Of First Assistant, Principal Assistant, Assistant Prosecutors

2A:158-15.3. Salaries of first assistant, principal assistant, assistant prosecutors
2. a. The annual salary of a first assistant prosecutor, a county prosecutor's principal assistant or an assistant prosecutor shall be determined by the board of chosen freeholders on recommendation of the county prosecutor.

b. The salary of any person serving as a first assistant prosecutor, a county prosecutor's principal assistant or an assistant prosecutor prior to the effective date of P.L.1996, c.99 (C.2A:158-15.3 et al.) may not be reduced pursuant to the provisions of subsection a. of this section.

L.1996,c.99,s.2.



Section 2A:158-18 - Powers And Duties Of Assistant Prosecutors

2A:158-18. Powers and duties of assistant prosecutors
In any county any of the assistant prosecutors of such county may attend the sessions of the grand jury of such county, and render therein any service or perform any duty that might be rendered or performed by the prosecutor of such county if he were present.

L.1951 (1st SS), c.344.



Section 2A:158-18.1 - Legal Assistant To County Prosecutor In First Class Counties Of 800,000 Or Less

2A:158-18.1. Legal assistant to county prosecutor in first class counties of 800,000 or less
In counties of the first class having a population not in excess of eight hundred thousand there is created in the office of the county prosecutor, the office or position of legal assistant to the county prosecutor which shall be in the unclassified service of the civil service. The prosecutor of each of the said counties may appoint, subject to the approval hereinafter required, suitable persons to said office or position, not in excess of twelve and at salaries not less than six thousand dollars ($6,000.00) nor more than nine thousand dollars ($9,000.00) annually. Every such legal assistant shall serve at the pleasure of the county prosecutor and be subject to removal by such prosecutor. Before entering upon the performance of his duties every such legal assistant shall take and subscribe, before the county clerk of the county in and for which he is appointed, an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability.

L.1953, c. 307, p. 1848, s. 1, eff. July 28, 1953.



Section 2A:158-18.2 - Approval Of Appointment Of Legal Assistant

2A:158-18.2. Approval of appointment of legal assistant
Every appointment of such a legal assistant and the amount of his salary shall be made subject to the approval of the board of chosen freeholders or the Superior Court assignment judge of the county. Such approval shall not be required in the filling of vacancies.

L.1953, c. 307, p. 1848, s. 2.



Section 2A:158-19 - Tenure Of Office Of Secretaries And Stenographers In Office Of County Prosecutor And Office Of County Detective In Certain Counties

2A:158-19. Tenure of office of secretaries and stenographers in office of county prosecutor and office of county detective in certain counties
L.1939, c. 271, p. 694, section 1 of an act entitled "An Act providing for and regulating tenure of office and service for persons holding secretarial and stenographic positions in the office of the prosecutor of the pleas and the office of county detectives in counties having a population of not less than eighty-two thousand nor more than one hundred and seventy-five thousand." saved from repeal.

L.1951 (1st SS), c.344.



Section 2A:158-20 - Suspension, Discharge Or Decrease Of Compensation Of Secretaries And Stenographers

2A:158-20. Suspension, discharge or decrease of compensation of secretaries and stenographers
L.1939, c. 271, p. 694, section 2 of an act entitled "An Act providing for and regulating tenure of office and service for persons holding secretarial and stenographic positions in the office of the prosecutor of the pleas and the office of county detectives in counties having a population of not less than eighty-two thousand nor more than one hundred and seventy-five thousand." saved from repeal.

L.1951 (1st SS), c.344.



Section 2A:158-21 - Prohibited Political Activity Of County Prosecutors, Assistant Prosecutors Or Legal Assistants

2A:158-21. Prohibited political activity of county prosecutors, assistant prosecutors or legal assistants
No county prosecutor, assistant prosecutor or legal assistant to a prosecutor, while holding any such office or position, shall (1) be a candidate for election to, or hold, any elective public office or any office or position with any political party or club, or (2) in connection with the candidacy of any person for public office, sign or authorize the use of his name in connection with political or campaign literature or material, or print or publish in order to distribute such political or campaign literature or material; provided, however, that the prohibition against holding office contained in this act shall not prevent any individual, holding or filling any such office as of the effective date of this act, from completing any term of office for which he has heretofore been elected or chosen; and provided further that nothing herein contained shall be construed to prohibit any such prosecutor, assistant prosecutor or legal assistant from being a candidate for election to, or from holding, the office or position of delegate or alternate to the national convention of any political party.

L.1964, c. 168, s. 1.



Section 2A:158A-1 - Declaration Of State Policy

2A:158A-1. Declaration of state policy
It is hereby declared to be the policy of this State to provide for the realization of the constitutional guarantees of counsel in criminal cases for indigent defendants by means of the system and program established and authorized by this act to the end that no innocent person shall be convicted, and that the guilty, when convicted, shall be convicted only after a fair trial according to the due process of the law.

L.1967, c. 43, s. 1, eff. July 1, 1967.



Section 2A:158A-2 - "Indigent Defendant" Defined

2A:158A-2. "Indigent defendant" defined
As used herein "indigent defendant" means a person who is formally charged with the commission of an indictable offense, and who does not have the present financial ability to secure competent legal representation, as determined by the factors in section 14 of P.L. 1967, c. 43 (C. 2A:158A-14), and to provide all other necessary expenses of representation.

Amended by L. 1987, c. 170, s. 1.



Section 2A:158A-3 - Establishment Of The Office Of The Public Defender.

2A:158A-3 Establishment of the Office of the Public Defender.

3.There is hereby established in the Executive Branch of the State Government the Office of the Public Defender. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Office of the Public Defender is hereby allocated within the Department of the Treasury, but, notwithstanding said allocation, the office shall be independent of any supervision or control by the department or by any board or officer thereof.

L.1967, c.43, s.3; amended 1974, c.27, s.9; 1994, c.58, s.7; 2010, c.34, s.2.



Section 2A:158A-4 - Public Defender; Appointment; Term; Salary; Vacancy

2A:158A-4. Public defender; appointment; term; salary; vacancy
The head of the office shall be the Public Defender, who shall be an attorney-at-law of this State and experienced in the practice of law in this State. He shall be appointed by the Governor with the advice and consent of the Senate for a term of 5 years and until the appointment and qualification of his successor. He shall devote his entire time to the duties of his office and shall receive such salary as shall be provided by law. Any vacancy occurring in the office of the Public Defender shall be filled in the same manner as the original appointment, but for the unexpired term only.

L.1967, c. 43, s. 4, eff. July 1, 1967.



Section 2A:158A-5 - Duties Of Public Defender

2A:158A-5. Duties of Public Defender
It shall be the duty of the Public Defender to provide for the legal representation of any indigent defendant who is formally charged with the commission of an indictable offense.

All necessary services and facilities of representation (including investigation and other preparation) shall be provided in every case. The factors of need and real value to a defense may be weighed against the financial constraints of the Public Defender's office in determining what are the necessary services and facilities of representation.

Representation as herein provided for shall include any direct appeal from conviction and such post-conviction proceedings as would warrant the assignment of counsel pursuant to the court rules.

Representation for indigent defendants (a) may be provided in any federal court in any matter arising out of or relating to an action pending or recently pending in a court of criminal jurisdiction of this State and (b) may be provided in any federal court in this State where indigent defendants are charged with the commission of a federal criminal offense and where the representation is under a plan adopted pursuant to the Criminal Justice Act of 1964 (18 U.S.C. s. 3006A).

Amended by L. 1987, c. 170, s. 2.



Section 2A:158A-5.2 - Offenses And Violations; Legal Representation

2A:158A-5.2. Offenses and violations; legal representation
The Public Defender shall in the manner prescribed by P.L.1967, c. 43 (C. 2A:158A-1 et seq.) provide for the legal representation of any person charged with a disorderly persons offense or with the violation of any law, ordinance or regulation of a penal nature where there is a likelihood that the persons so charged, if convicted, will be subject to imprisonment or, in the opinion of the court, any other consequence of magnitude.

L.1974, c. 33, s. 3.



Section 2A:158A-6 - Deputy And Assistant Public Defenders; Appointment; Salary

2A:158A-6. Deputy and assistant public defenders; appointment; salary
The Public Defender shall appoint deputy public defenders and assistant deputy public defenders in such number as he shall require to assist him in the performance of the duties of his office. Deputies and assistant deputies shall be attorneys-at-law of this State, shall serve at the pleasure of the Public Defender and shall receive such salaries as he shall from time to time designate.

L.1967, c. 43, s. 6, eff. July 1, 1967.



Section 2A:158A-7 - Powers, Responsibilities Of Public Defender

2A:158A-7. Powers, responsibilities of public defender
7. The Public Defender shall:



(a) Appoint such investigators, stenographic and clerical assistants and other personnel as may be required for the conduct of the office, subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, and other applicable statutes;

(b) Establish and maintain suitable headquarters for the office and such regional quarters within the State as the Public Defender shall deem necessary for the proper functioning of the office;

(c) Maintain one or more trial pools of lawyers who shall be available to serve as counsel on a case basis as needed;

(d) Engage counsel from said trial pools on a case basis as may be necessary for the proper performance of the duties of the office and compensate them for their services;

(e) Accept the services of volunteer workers or consultants at no compensation or at nominal or token compensation and reimburse them for their proper and necessary expenses;

(f) (Deleted by amendment, P.L.1972, c.168);



(g) Keep and maintain proper financial records and records in respect to particular cases handled and develop records for use in the calculation of direct and indirect costs of all or any aspect of the operation of the office;

(h) On the basis of available data or estimates to prepare schedules of rates from time to time of amounts to be paid for services rendered other than by the staff, taking into account the nature of the services, the time involved, trouble and risk, the skill and experience required, and other pertinent factors;

(i) Have a general responsibility for the operation of the office;

(j) Formulate and adopt rules and regulations as are necessary to effectuate the purposes of this act and for the efficient conduct of the work and general administration of the office, its professional staff and other employees;

(k) Be the request officer of the office within the meaning of such term as defined in P.L.1944, c. 112;

(l) Have the authority to make all necessary arrangements to coordinate services to the office with any federal program to provide counsel to the indigent, and to arrange for the receipt by the office, wherever possible, of sums allowable under such federal program, whether by direct allowance, by assignment or transfer, or otherwise;

(m) Have the authority to solicit, apply for and expend grants, donations, or other funds available from the federal government or private foundations as may be available to support the programs of the office; and

(n) Assume responsibility for representation in litigation formerly handled by the Office of Inmate Advocacy in the Department of the Public Advocate that is pending on the effective date of P.L.1994, c.58 (C.52:27E-50 et al.).

L.1967,c.43,s.7; amended 1970,c.308; 1972,c.168; 1994,c.58,s.9.



Section 2A:158A-8 - Lawyers To Represent Defendants On Case Basis; Selection

2A:158A-8. Lawyers to represent defendants on case basis; selection
In selecting deputy public defenders and assistant deputy public defenders or lawyers to be available to represent defendants on a case basis, the Public Defender shall make his selections on a basis calculated to provide the respective defendants with competent counsel in the light of the nature, complexity and other characteristics of the cases, the services to be performed, the status of the matters, and other relevant factors.

L.1967, c. 43, s. 8, eff. July 1, 1967.



Section 2A:158A-9 - Case Workload; Division; Employment Of Counsel

2A:158A-9. Case workload; division; employment of counsel
To achieve a proper balance between the services to be provided pursuant to this act and the efficiency of the operation as a whole, as well as to stimulate the continual development of professional experience and interest in the administration of criminal justice, the Public Defender shall divide the case workload of the office between the professional staff and the trial pool or pools. In any case where the matter involved requires some special experience or skill not available on the professional staff, the Public Defender shall engage counsel on a case basis, and shall assign a suitable member of the staff to the extent feasible to assist counsel so engaged. Counsel shall also be engaged on a case basis whenever needed to meet case load demands, or to provide independent counsel to multiple defendants whose interests may be in conflict.

L.1967, c. 43, s. 9, eff. July 1, 1967.



Section 2A:158A-10 - Contracts Authorizing Private Or Public Organizations To Execute Functions Of Public Defender

2A:158A-10. Contracts authorizing private or public organizations to execute functions of public defender
The Public Defender is authorized to enter into contracts from time to time with private or public organizations that are equipped to provide legal services for indigent defendants or to execute any lawful functions of the office of the Public Defender, as occasion may require. Every such contract shall require that the level and quality of the work shall be at least equal to that of the office of the Public Defender, and that all services rendered thereunder shall be under the control and supervision of the Public Defender.

L.1967, c. 43, s. 10, eff. July 1, 1967.



Section 2A:158A-11 - Duties Of Staff Members And Others Engaged On Case Basis

2A:158A-11. Duties of staff members and others engaged on case basis
The primary duty of all members of staff and of others engaged on a case basis shall be to the individual defendant, with like effect and to the same purpose as though privately engaged by him and without regard to the use of public funds to provide the service. This shall not preclude the designation or assignment of different individuals to perform various parts of the service from time to time, the duty in such cases to be the same as would exist in the case of a privately engaged law firm.

L.1967, c. 43, s. 11, eff. July 1, 1967.



Section 2A:158A-12 - Attorney-client Privilege

2A:158A-12. Attorney-client privilege
All communications between the individual defendant and any person in or engaged by the Office of the Public Defender whether on a case basis or by contract shall be fully protected by the attorney-client privilege to the same extent and degree as though counsel has been privately engaged. This shall in no way preclude the use by the office of material in its files, otherwise privileged, for the preparation and disclosure of statistical, case study and other sociological data, provided always that in any such use there shall be no disclosure of identity or of means for discovery of identity of particular defendants.

L.1967, c. 43, s. 12, eff. July 1, 1967.



Section 2A:158A-13 - Standards And Level Of Performance Of Attorneys Providing Legal Services

2A:158A-13. Standards and level of performance of attorneys providing legal services
In providing legal services to defendants pursuant to this act, the Office of the Public Defender and every attorney actually engaged in the performance of the same, whether as a member of the staff or engaged on a case basis or otherwise, shall adhere at all times to the standards and level of performance established from time to time by the Supreme Court of New Jersey in the execution of its duty to supervise the practice of law; and the office shall furnish to such court materials and data as may be requisite to the measurement of the adequacy of the performance hereunder.

L.1967, c. 43, s. 13, eff. July 1, 1967.



Section 2A:158A-14 - Determination Of Need

2A:158A-14. Determination of need
Eligibility for the services of the Office of the Public Defender shall be determined on the basis of the need of the defendant. Need shall be measured according to:

a. The financial ability of the defendant to engage and compensate competent private counsel;

b. The current employment, salary and income of the defendant including prospects for continued employment if admitted to bail;

c. The liquid assets of the defendant, including all real and personal property and bank accounts;

d. The ability of the defendant to make bail and the source of bail posted;

e. Where appropriate the willingness and ability of the defendant's immediate family, friends or employer to assist the defendant in meeting defense costs;

f. Where appropriate an assessment of the probable and reasonable costs of providing a private defense, based upon the status of the defendant, the nature and extent of the charges and the likely issues;

g. Where appropriate, the ability of the defendant to demonstrate convincingly that he has consulted at least three private attorneys, none of whom would accept the case for a fee within his ability to pay; and

h. The ability of the defendant to provide all other necessary expenses of representation.

In the event that a determination of eligibility cannot be made before the time when the first services are to be rendered, or if an initial determination is found to be erroneous, the office shall undertake the same provisionally, and if it shall subsequently be determined that the defendant is ineligible it shall so inform the defendant, and the defendant shall thereupon be obliged to engage his own counsel and to reimburse the office for the cost of the services rendered to that time.

Amended by L. 1987, c. 170, s. 3.



Section 2A:158A-15.1 - Investigation Of Finances Of Indigent Defendants.

2A:158A-15.1 Investigation of finances of indigent defendants.

4.In each county, the Assignment Judge shall designate a judge or court support office who shall make an investigation of the financial status of each defendant requesting the services of the Office of the Public Defender and make a determination whether to grant the request for an appointed attorney. A determination to grant or deny the services of the Public Defender shall be subject to final review by the Assignment Judge or his designated judge. The court, or a designated court support office shall make an investigation of the financial status of each defendant requesting an appointed attorney, which investigation shall include the factors enumerated in section 14 of P.L. 1967, c. 43 (C. 2A:158A-14). The court, in its discretion, may ask for the assistance of the Public Defender in conducting the investigation.

The judge or court support office is authorized to obtain information from any public record office of the State or of any subdivision or agency thereof on request and without payment of the fees ordinarily required by law.

L.1987,c.170,s.4; amended 1998, c.77, s.1.



Section 2A:158A-15.2 - Pilot Project

2A:158A-15.2. Pilot project
Within 30 days of the effective date of this section, the Administrative Office of the Courts shall establish a system in one or more counties and the Assignment Judge, through a designated judge or court support office shall be responsible for making eligibility determinations for the services of the Office of the Public Defender in that county. The purpose of the pilot project is to enable the Judiciary to develop a program for Statewide implementation and to gauge the fiscal impact of assuming responsibility for making eligibility determinations.

L. 1987, c. 170, s. 5.



Section 2A:158A-16 - Part Payment Of Cost By Defendant

2A:158A-16. Part payment of cost by defendant
In all cases where it appears that the defendant has or reasonably expects to have means to meet some part, though not all, of the cost of the services rendered to him he shall be required to reimburse the office, either by a single payment or in installments, in such amounts as he can reasonably be expected to pay; but no default or failure in the making of any such payment shall in any wise affect or reduce the rendering of the services to him.

L.1967, c. 43, s. 16, eff. July 1, 1967.



Section 2A:158A-17 - Lien On Property Of Defendant.

2A:158A-17 Lien on property of defendant.

17. a. The reasonable value of the services rendered to a defendant pursuant to P.L.1967, c.43 (C.2A:158A-1 et seq.) may in all cases be a lien on any and all property to which the defendant shall have or acquire an interest. The Public Defender shall effectuate such lien whenever the reasonable value of the services rendered to a defendant appears to exceed $150.00 and may effectuate such lien where the reasonable value of those services appears to be less than $150.00.

To effectuate such a lien, the Public Defender shall file a notice setting forth the services rendered to the defendant and the reasonable value thereof with the Clerk of the Superior Court. The filing of said notice with the Clerk of the Superior Court shall from the date thereof constitute a lien on said property for a period of 10 years, unless sooner discharged and except for such time limitations shall have the force and effect of a Judgment at Law. Within 10 days of the filing of the Notice of Lien, the Public Defender shall send by certified mail, or serve personally, a copy of such notice with a statement of the date of the filing thereof to or upon the defendant at his last known address. If the Public Defender shall fail to give notice, the lien shall be void.

b.In any case where the defendant is awarded damages pursuant to P.L.1997, c.227 (C.52:4C-1 et seq.) on grounds that the defendant did not commit the crime for which he was convicted and imprisoned, the Public Defender shall discharge any lien for services rendered concerning that crime.

L.1967, c.43, s.17; amended 1968, c.371, s.1; 1969, c.29, s.1; 2013, c.171, s.5.



Section 2A:158A-18 - Recording Of Liens; Books Provided; Fees

2A:158A-18. Recording of liens; books provided; fees
The Clerk of the Superior Court shall provide separate books for the recording of said liens which books shall be properly indexed in the name of the judgment debtor. The Public Defender shall not be required to pay filing or recording fees.

L.1967, c. 43, s. 18, eff. July 1, 1967.



Section 2A:158A-19 - Collection Of Moneys Due State

2A:158A-19. Collection of moneys due State
19. The Public Defender in the name of the State shall do all things necessary and proper to collect all moneys due to the State by way of reimbursement for services rendered pursuant to this act. He may enter into arrangements with one or more agencies of the State, including the comprehensive enforcement program established pursuant to the provisions of P.L.1995, c.9 (C.2B:19-1 et seq.) or of the counties to handle said collections on a cost basis to the extent that such arrangements are calculated to simplify collection procedures. He shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken for or upon the recovery of a judgment in a civil action and may institute and maintain any action or proceeding in the courts necessary therefor. In any such proceedings or action, the defendant may contest the value of the service rendered by the Public Defender.

L.1967,c.43,s.19; amended 1969, c.29, s.2; 2000, c.120, s.1.



Section 2A:158A-20 - Compromise And Settlement Of Claim For Services

2A:158A-20. Compromise and settlement of claim for services
The Public Defender is authorized to compromise and make settlement of any claim for services performed for any person pursuant to this act whenever the financial circumstances of said person are such that in the judgment of the Public Defender the best interest of the State will be served by such compromise and settlement.

L.1967, c. 43, s. 20, eff. July 1, 1967.



Section 2A:158A-22 - Annual Report

2A:158A-22. Annual report
The Office of the Public Defender shall report annually to the Legislature, the Governor and the Supreme Court. Such report may be combined with that of any other body, agency or study group engaged in reviewing the administration of criminal justice. The report shall include all pertinent data on the operations of the office, the costs, projected needs, and to the extent experience may indicate, recommendations for statutory changes, including changes in the criminal law or changes in court rules, all as may be appropriate to the improvement of the system of criminal justice, the control of crime, the rehabilitation of offenders, and other related objectives.

L.1967, c. 43, s. 22, eff. July 1, 1967.



Section 2A:158A-23 - Oaths And Affirmations

2A:158A-23. Oaths and affirmations
The Public Defender, the deputy public defender, the assistant deputy public defenders and investigators attached to the Office of the Public Defender shall have the power to administer oaths and affirmations in relation to any matter within the jurisdiction of the Office of the Public Defender.

L.1968, c. 371, s. 2, eff. Dec. 27, 1968.



Section 2A:158A-24 - Juvenile Delinquent Or Juvenile In Need Of Supervision; Legal Representation

2A:158A-24. Juvenile delinquent or juvenile in need of supervision; legal representation
Except as hereinafter provided, the Public Defender shall in the manner prescribed by P.L.1967, c. 43 (C. 2A:158A-1 et seq.) provide for the legal representation of any person who is charged as a juvenile delinquent or as a juvenile in need of supervision and where in the opinion of the juvenile judge the prosecution of the complaint may result in the institutional commitment of such person.

L.1968, c. 371, s. 3. Amended by L.1974, c. 33, s. 1, eff. May 31, 1974.



Section 2A:158A-25 - Minors; Eligibility For Services

2A:158A-25. Minors; eligibility for services
Whenever a person formally charged with an indictable offense, or coming within this act, is under the age of 21 years, the question of eligibility for services shall be measured not only in terms of the financial circumstances of the individual, but also in terms of the financial circumstances of the individual's parents or legal guardians. The Office of the Public Defender shall be entitled to recover the cost of legal services from the parents or legal guardians of such persons to the same extent and in the same manner as is provided under P.L.1967, chapter 43, and shall have authority to require parents or legal guardians of such to execute and deliver such written requests or authorization as may be requisite under applicable law in order to provide the office with access to records of public or private sources, otherwise confidential, as may be of aid to it in evaluating eligibility.

L.1968, c. 371, s. 4.



Section 2A:159A-1 - Agreement On Detainers; Findings Of Party States; Purpose

2A:159A-1. Agreement on detainers; findings of party states; purpose
The agreement on detainers is hereby enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

AGREEMENT ON DETAINERS

The contracting States solemnly agree that:

ARTICLE I

The party States find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party States and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party States also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

L.1958, c. 12, p. 33, s. 1 (Art. I), eff. April 18, 1958.



Section 2A:159A-2 - Definitions

2A:159A-2. Definitions
ARTICLE II

As used in this agreement:

(a) "State" shall mean a State of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending State" shall mean a State in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) "Receiving State" shall mean the State in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

L.1958, c. 12, p. 33, s. 1 (Art. II).



Section 2A:159A-3 - Request For Final Disposition Of Pending Indictment, Information Or Complaint; Certificate Of Officer Having Custody; Procedure; Failure To Commence Trial; Dismissal; Waiver Of Extradition; Escape

2A:159A-3. Request for final disposition of pending indictment, information or complaint; certificate of officer having custody; procedure; failure to commence trial; dismissal; waiver of extradition; escape
ARTICLE III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party State, and whenever during the continuance of the term of imprisonment there is pending in any other party State any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within 180 days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the State parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the State to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the State to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving State to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending State. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

L.1958, c. 12, p. 33, s. 1 (Art. III).



Section 2A:159A-4 - Request For Temporary Custody Or Availability Of Prisoner; Procedure; Time For Commencing Trial; Failure To Try; Dismissal

2A:159A-4. Request for temporary custody or availability of prisoner; procedure; time for commencing trial; failure to try; dismissal
ARTICLE IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party State made available in accordance with Article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the State in which the prisoner is incarcerated: provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request: and provided further that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the Governor of the sending State may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the State parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving State who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this Article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving State, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending State has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

L.1958, c. 12, p. 33, s. 1 (Art. IV).



Section 2A:159A-5 - Offer Of Temporary Custody; Procedure; Duty Of Receiving State; Nature Of Temporary Custody; Return Of Prisoner; Running Of Sentence; Custody Of Sending State; Costs

2A:159A-5. Offer of temporary custody; procedure; duty of receiving state; nature of temporary custody; return of prisoner; running of sentence; custody of sending state; costs
ARTICLE V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending State shall offer to deliver temporary custody of such prisoner to the appropriate authority in the State where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a Federal prisoner, the appropriate authority in the receiving State shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in Federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a State accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the State into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in 1 or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending State.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending State and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party State receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending State, the State in which the 1 or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the States concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party State, or between a party State and its subdivisions, as to the payment of costs, or responsibilities therefor.

L.1958, c. 12, p. 33, s. 1 (Art. V).



Section 2A:159A-6 - Inability Of Prisoner To Stand Trial; Tolling Of Time Periods; Inapplicability Of Agreement To Mentally Ill Persons

2A:159A-6. Inability of prisoner to stand trial; tolling of time periods; inapplicability of agreement to mentally ill persons
ARTICLE VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

L.1958, c. 12, p. 33, s. 1 (Art. VI).



Section 2A:159A-7 - Rules And Regulations

2A:159A-7. Rules and regulations
ARTICLE VII

Each State party to this agreement shall designate an officer who, acting jointly with like officers of other party States, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the State, information necessary to the effective operation of this agreement.

L.1958, c. 12, p. 33, s. 1 (Art. VII).



Section 2A:159A-8 - Effective Date Of Agreement; Withdrawal Of State; Effect On Status Of Proceedings

2A:159A-8. Effective date of agreement; withdrawal of state; effect on status of proceedings
ARTICLE VIII

This agreement shall enter into full force and effect as to a party State when such State has enacted the same into law. A State party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any State shall not affect the status of any proceedings already initiated by inmates or by State officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

L.1958, c. 12, p. 33, s. 1 (Art. VIII).



Section 2A:159A-9 - Liberal Construction; Severability Of Provisions

2A:159A-9. Liberal construction; severability of provisions
ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the Constitution of any party State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the Constitution of any State party hereto, the agreement shall remain in full force and effect as to the remaining States and in full force and effect as to the State affected as to all severable matters.

L.1958, c. 12, p. 33, s. 1 (Art. IX).



Section 2A:159A-10 - "Appropriate Court," Definition

2A:159A-10. "Appropriate court," definition
The phrase "appropriate court" as used in the agreement on detainers shall, with reference to the courts of this State, mean any court with criminal jurisdiction.

L.1958, c. 12, p. 42, s. 2.



Section 2A:159A-11 - Enforcement Of Agreement; Co-operation

2A:159A-11. Enforcement of agreement; co-operation
All courts, departments, agencies, officers and employees of this State and its political subdivisions are hereby directed to enforce the agreement on detainers and to co-operate with one another and with the other party States in enforcing the agreement and effectuating its purposes.

L.1958, c. 12, p. 42, s. 3.



Section 2A:159A-12 - Delivery Of Prisoner

2A:159A-12. Delivery of prisoner
The warden or other official in charge of any penal or correctional institution in this State shall give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers.

L.1958, c. 12, p. 42, s. 4.



Section 2A:159A-13 - Escape From Custody; Offense; Punishment

2A:159A-13. Escape from custody; offense; punishment
Escape from custody while in another State pursuant to the agreement on detainers shall constitute an offense against the laws of this State to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another State pursuant to the provisions of the agreement on detainers and shall be punishable in the same manner as an escape from said institution.

L.1958, c. 12, p. 42, s. 5.



Section 2A:159A-14 - Central Administrator And Information Officer; Designation; Powers; Tenure

2A:159A-14. Central administrator and information officer; designation; powers; tenure
Pursuant to said agreement, the Governor is hereby authorized and empowered to designate an officer or alternate who shall be the central administrator of and the information agent for the agreement on detainers and who, acting jointly with like officers of other party States, shall have power to formulate rules and regulations to carry out more effectively the terms of the agreement, and shall serve subject to the pleasure of the Governor.

L.1958, c. 12, p. 42, s. 6.



Section 2A:159A-15 - Transmittal Of Copies Of Act

2A:159A-15. Transmittal of copies of act
Duly authenticated copies of this act shall, upon its approval, be transmitted by the Secretary of State to the Governor of each State, the Attorney-General and the Administrator of the General Services Administration of the United States, and the Council of State Governments.

L.1958, c. 12, p. 43, s. 7.



Section 2A:160-1 - Persons Taken Out Of State To Answer Criminal Charge; Warrant Of Governor Or Waiver Of Extradition

2A:160-1. Persons taken out of state to answer criminal charge; warrant of governor or waiver of extradition
It shall be unlawful to take, or cause or procure to be taken, or aid or abet in taking any person from out of this state, for the purpose of answering any criminal charge that may have been preferred against such person in any other state, except in the manner prescribed in this chapter, unless such person consents to his removal from this state by waiving extradition in the manner provided by section 2A:160-30 of this title.

L.1951 (1st SS), c.344.



Section 2A:160-2 - Expenses Of Returning Fugitives From Justice

2A:160-2. Expenses of returning fugitives from justice
2A:160-2. Whenever any person charged in this State with any crime shall flee from justice and be found in another state, territory or district, and the attorney general or the prosecutor for any county where such person is so charged shall recommend to the governor or person administering the government of this State that he demand the fugitive, so that he may be brought into this State for trial, and the fugitive shall, on the demand of the executive authority of this State, be delivered up for removal to this State, the expense of such removal, being first ascertained to the satisfaction of the prosecutor of the county where such person is so charged, and being approved by a judge of the Superior Court, shall be paid by the county treasurer out of the funds of such county.

L.1951 (1st SS), c.344; amended 1991,c.91,s.129.



Section 2A:160-3 - Advance Of Money To Prosecutor For Expenses Of Extradition; Statement Filed And Approved By Court

2A:160-3. Advance of money to prosecutor for expenses of extradition; statement filed and approved by court
2A:160-3. The county treasurer of any county may advance to the prosecutor of the county, or to such person as the prosecutor shall designate, from the funds of such county appropriated, set aside and available for court expenses, money necessary to defray the expenses of the prosecutor or such person as he shall designate, to be used for the arrest, extradition and return from foreign jurisdictions of persons charged with violating the criminal laws of this State, and who are fugitives from justice. No such money shall be advanced by the county treasurer, except upon written order of the prosecutor with the approval of the Assignment Judge in such county indorsed thereon, and unless the prosecutor shall file with the county treasurer a statement of the purposes for which the money is to be used and an estimate, in reasonable detail, of the anticipated expenses.

L.1951 (1st SS), c.344; amended 1991,c.91,s.130.



Section 2A:160-4 - Accounting Of Expenditures; Excess Returned

2A:160-4. Accounting of expenditures; excess returned
2A:160-4. Immediately after the person to whom the money has been advanced by the county treasurer, as provided by N.J.S.2A:160-3, shall have completed the duties for which such money was advanced, he shall file with the county treasurer an itemized statement or account of the necessary expenses incurred in the performance of such duties, duly verified, certified to and approved under the hand of the prosecutor, and with the written approval of the Assignment Judge in such county. If the itemized statement or account so rendered and approved, as aforesaid, should exceed the sum of money so advanced to such person, the balance thereof shall be paid to such person by the county treasurer; and if the sum of money advanced to such person shall exceed the amount of his itemized statement or account of expenses, as the same shall be so certified and approved, such person shall forthwith return the excess money to the county treasurer.

L.1951 (1st SS), c.344; amended 1991,c.91,s.131.



Section 2A:160-5 - Return Of Person Extradited From And Imprisoned In Another State To Such State In Certain Cases

2A:160-5. Return of person extradited from and imprisoned in another state to such state in certain cases
If any person charged with the crime of murder in this state is undergoing imprisonment in any other state, territory or district of the United States for a term less than imprisonment for life, and the governor of this state shall make demand for the return to this state of the person so charged, the governor may agree with the executive authority of such state, territory or district that, if the person so charged shall, on his trial in this state, be acquitted, or shall be convicted of the crime of manslaughter, or any degree of murder the punishment for which is less than death or imprisonment for life, such person shall be returned immediately to such other state, territory or district, at the expense of this state. The costs incident to the return of such person shall be borne by the county in which such person was tried for the crime of murder.

This section shall be subject to the provisions of the constitution of the United States controlling, and the acts of congress enacted in pursuance thereof.

L.1951 (1st SS), c.344.



Section 2A:160-6 - Definitions

2A:160-6. Definitions
As used in this article, the term "governor" includes any person performing the functions of governor by authority of the law of this state. The term "executive authority" includes the governor and any person performing the functions of governor in a state other than this state. The term "state" , referring to a state other than this state, includes any other state, territory or district, organized or unorganized, of the United States of America.

L.1951 (1st SS), c.344.



Section 2A:160-7 - Construction Of Article

2A:160-7. Construction of article
The provisions of this article shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

L.1951 (1st SS), c.344.



Section 2A:160-8 - Effect Of Article As To Waivers By And Rights, Powers And Privileges Of This State

2A:160-8. Effect of article as to waivers by and rights, powers and privileges of this state
Nothing in this article contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this article which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

L.1951 (1st SS), c.344.



Section 2A:160-9 - Short Title Of Article

2A:160-9. Short title of article
This article may be cited as the "uniform criminal extradition law" .

L.1951 (1st SS), c.344.



Section 2A:160-10 - Fugitives From Justice Found In This State; Arrest And Delivery To Demanding State; Person Charged With Murder In Demanding State And Imprisoned In This State For Term Less Than Life; Warrant Of Governor

2A:160-10. Fugitives from justice found in this state; arrest and delivery to demanding state; person charged with murder in demanding state and imprisoned in this state for term less than life; warrant of governor
Subject to the provisions of this article, the provisions of the constitution of the United States controlling, and any and all acts of congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this state; provided, if the executive authority of any other state or district requests the extradition of any person charged in that state with murder, and that person is imprisoned in a penal institution or jail of this state for a term less than imprisonment for life, the governor of this state may deliver him or her up to the executive authority of the demanding state or district for the purpose of trial in said state or district; provided, however, that prior to the removal of the person from this state, the executive authority of the demanding state or district shall have agreed that the person so delivered up is to be returned immediately to this state, at the cost of the demanding state or district, to serve the balance of his or her term of imprisonment in the event of his or her acquittal in the demanding state, or in the event of his or her conviction in such state of manslaughter or any degree of murder the punishment for which is less than death or imprisonment for life.

The warrant of the governor of this state shall be sufficient authority to the keeper of the New Jersey state prison or officer of any other institution to surrender the person named therein and for whom extradition is sought.

L.1951 (1st SS), c.344.



Section 2A:160-11 - Demand For Extradition; Form And Contents; Affidavit; Copy Of Indictment Or Information; Statement By Executive Authority Of Demanding State

2A:160-11. Demand for extradition; form and contents; affidavit; copy of indictment or information; statement by executive authority of demanding state
No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing alleging that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, except in cases arising under section 2A:160-14 of this title, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of the indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

L.1951 (1st SS), c.344.



Section 2A:160-12 - Investigation By Governor; Duty Of Attorney General And Prosecuting Officers

2A:160-12. Investigation by governor; duty of attorney general and prosecuting officers
When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

L.1951 (1st SS), c.344.



Section 2A:160-13 - Extradition Of Person Leaving Demanding State Involuntarily

2A:160-13. Extradition of person leaving demanding state involuntarily
The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in section 2A:160-32 of this title with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

L.1951 (1st SS), c.344.



Section 2A:160-14 - Extradition Of Persons Not Present In Demanding State At Time Of Commission Of Crime

2A:160-14. Extradition of persons not present in demanding state at time of commission of crime
The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 2A:160-11 of this title with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this article not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

L.1951 (1st SS), c.344.



Section 2A:160-15 - Warrant Of Arrest; Issue By Governor; Recitals

2A:160-15. Warrant of arrest; issue by governor; recitals
If the governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

L.1951 (1st SS), c.344.



Section 2A:160-16 - Execution Of Warrant Of Arrest

2A:160-16. Execution of warrant of arrest
Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this article, to the duly authorized agent of the demanding state.

L.1951 (1st SS), c.344.



Section 2A:160-17 - Authority Of Officer Making Arrest; Assistance Given

2A:160-17. Authority of officer making arrest; assistance given
Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

L.1951 (1st SS), c.344.



Section 2A:160-18 - Rights Of Persons Arrested; Appearance Before Criminal Court; Habeas Corpus; Notice Of And Hearing On

2A:160-18. Rights of persons arrested; appearance before criminal court; habeas corpus; notice of and hearing on
No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of a criminal court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such criminal court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

L.1951 (1st SS), c.344.



Section 2A:160-19 - Noncompliance With Section 2a:160-18 A Misdemeanor; Punishment

2A:160-19. Noncompliance with section 2A:160-18 a misdemeanor; punishment
Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the governor's warrant, in willful disobedience to section 2A:160-18 of this title, shall be guilty of a misdemeanor, and, on conviction, shall be fined not more than $1,000 or be imprisoned not more than 6 months, or both.

L.1951 (1st SS), c.344.



Section 2A:160-20 - Temporary Confinement Of Persons Arrested In County Or Municipal Jail In This State; Procedure; New Requisition

2A:160-20. Temporary confinement of persons arrested in county or municipal jail in this state; procedure; new requisition
The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or municipality through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person, however, being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or municipality through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; but such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

L.1951 (1st SS), c.344.



Section 2A:160-21 - Arrest Of Accused Before Requisition Made; Warrant For Arrest

2A:160-21. Arrest of accused before requisition made; warrant for arrest
Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state, and, except in cases arising under section 2A:160-14 of this title, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under said section 2A:160-14, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

L.1951 (1st SS), c.344.



Section 2A:160-22 - Arrest Of Accused Without Warrant

2A:160-22. Arrest of accused without warrant
The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant, upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding 1 year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in section 2A:160-21 of this title; and thereafter his answer shall be heard as if he had been arrested on a warrant.

L.1951 (1st SS), c.344.



Section 2A:160-23 - Commitment To Jail Of Person Arrested Before Requisition Made, To Await Requisition; Bail

2A:160-23. Commitment to jail of person arrested before requisition made, to await requisition; bail
If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged, and, except in cases arising under section 2A:160-14 of this title, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding 30 days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in section 2A:160-24 of this title, or until he shall be legally discharged.

L.1951 (1st SS), c.344.



Section 2A:160-24 - Bail Of Accused For Appearance, When Authorized; Bond Or Undertaking; Surrender Of Accused To Be Arrested On Warrant

2A:160-24. Bail of accused for appearance, when authorized; bond or undertaking; surrender of accused to be arrested on warrant
Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond or undertaking, and for his surrender, to be arrested upon the warrant of the governor of this state.

L.1951 (1st SS), c.344.



Section 2A:160-25 - Discharge Of Accused; Extension Of Time Of Commitment Of Accused; New Bail For Appearance

2A:160-25. Discharge of accused; extension of time of commitment of accused; new bail for appearance
2A:160-25. If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant, bond or undertaking, a judge may discharge him or may recommit him for a further period of 60 days, or a judge of the Superior Court may again take bail for his appearance and surrender, as provided in N.J.S.2A:160-24, but within a period not to exceed 60 days after the date of such new bond or undertaking.

L.1951 (1st SS), c.344; amended 1991,c.91,s.132.



Section 2A:160-26 - Forfeiture Of Bail; Arrest Of Accused Without Warrant; Recovery On Bail Bond

2A:160-26. Forfeiture of bail; arrest of accused without warrant; recovery on bail bond
If the prisoner is admitted to bail and fails to appear and surrender himself according to the conditions of his bond, the judge or magistrate, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.

L.1951 (1st SS), c.344.



Section 2A:160-27 - Extradition Of Persons Pending Outcome Of Criminal Prosecution In This State

2A:160-27. Extradition of persons pending outcome of criminal prosecution in this state
If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

L.1951 (1st SS), c.344.



Section 2A:160-28 - Inquiry Into Guilt Or Innocence Of Accused

2A:160-28. Inquiry into guilt or innocence of accused
The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceeding after the demand for extradition, accompanied by a charge of crime in legal form as above provided, shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

L.1951 (1st SS), c.344.



Section 2A:160-29 - Recall Of Warrant Of Arrest; Alias Warrant

2A:160-29. Recall of warrant of arrest; alias warrant
The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

L.1951 (1st SS), c.344.



Section 2A:160-30 - Waiver Of Extradition Proceedings; Procedure; Effect

2A:160-30. Waiver of extradition proceedings; procedure; effect
Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole, may waive the issuance and service of the warrant provided for in sections 2A:160-15 and 2A:160-16 of this title and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any criminal court of record within this state a writing which states that he consents to return to the demanding state. Before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in section 2A:160-18 of this title.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent. Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

L.1951 (1st SS), c.344.



Section 2A:160-31 - Demand For Extradition; Issue Of Warrant By Governor

2A:160-31. Demand for extradition; issue of warrant by governor
Whenever the governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state, from the executive authority of any other state, or from the chief justice or a judge of the district court of the United States for the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.

L.1951 (1st SS), c.344.



Section 2A:160-32 - Application To Governor For Requisition; By Whom Made; Contents; Verification Of Application; Execution In Duplicate; Certified Copies Of Indictment, Information And Affidavit Filed, Or Complaint To Accompany Application; Copy Filed With Secretary Of State; Copy Forwarded With Requisition

2A:160-32. Application to governor for requisition; by whom made; contents; verification of application; execution in duplicate; certified copies of indictment, information and affidavit filed, or complaint to accompany application; copy filed with secretary of state; copy forwarded with requisition
1. When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said prosecuting attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

2. When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the parole board, or the warden of the institution or sheriff of the county from which escape was made, shall present to the governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

3. The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by 2 certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he or it shall deem proper to be submitted with such application. One copy of the application, with the action of the governor indicated by indorsement thereon, and 1 of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the secretary of state to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

L.1951 (1st SS), c.344.



Section 2A:160-33 - Extradition Of Persons Imprisoned Or Awaiting Trial In Another State; Agreement To Return To State From Which Extradited

2A:160-33. Extradition of persons imprisoned or awaiting trial in another state; agreement to return to state from which extradited
When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

L.1951 (1st SS), c.344.



Section 2A:160-34 - Immunity From Service Of Process In Certain Civil Actions

2A:160-34. Immunity from service of process in certain civil actions
A person brought into this state on, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

L.1951 (1st SS), c.344.



Section 2A:160-35 - No Immunity From Other Criminal Prosecution While In This State

2A:160-35. No immunity from other criminal prosecution while in this state
After a person has been brought back to this state by extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

L.1951 (1st SS), c.344.



Section 2A:161-1 - Appointment Of Citizen To Make Immediate Arrest

2A:161-1. Appointment of citizen to make immediate arrest
2A:161-1. In all criminal complaints before a judge of the Superior Court or a municipal court, where in the opinion of such judge, public justice shall require that a warrant for the arrest of the alleged offender issue and be executed immediately, and no person authorized to make an arrest can be had in time, such judge may, by writing, under his hand and seal, appoint some fit person, who shall be a citizen of this State, to execute the warrant, who shall have the same authority in the premises in all respects and be subject to the same liability as a constable.

L.1951 (1st SS), c.344; amended 1991,c.91,s.133.



Section 2A:161A-1 - Strip Searches Restricted

2A:161A-1. Strip searches restricted
1. A person who has been detained or arrested for commission of an offense other than a crime shall not be subjected to a strip search unless:

a. The search is authorized by a warrant or consent;



b. The search is based on probable cause that a weapon, controlled dangerous substance, as defined by the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., or evidence of a crime will be found and a recognized exception to the warrant requirement exists; or

c. The person is lawfully confined in a municipal detention facility or an adult county correctional facility and the search is based on a reasonable suspicion that a weapon, controlled dangerous substance, as defined by the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., or contraband, as defined by the Department of Corrections, will be found, and the search is authorized pursuant to regulations promulgated by the Commissioner of the Department of Corrections.

L.1985,c.70,s.1; amended 1991,c.305,s.1.



Section 2A:161A-2 - Body Cavity Searches Restricted

2A:161A-2. Body cavity searches restricted
2. A person who has been detained or arrested for commission of an offense other than a crime shall not be subjected to a body cavity search unless:

a. The search is authorized by a warrant or consent; or



b. The person is lawfully confined in an adult county correctional facility and the search is based on a reasonable suspicion that a weapon, controlled dangerous substance, as defined by the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., or contraband, as defined by the Commissioner of the Department of Corrections, will be found, and the search is authorized pursuant to the regulations promulgated by the Commissioner of the Department of Corrections.

L.1985,c.70,s.2; amended 1991,c.305,s.2.



Section 2A:161A-3 - Definitions.

2A:161A-3 Definitions.
3. a. For purposes of this act, a "strip search" means the removal or rearrangement of clothing for the purpose of visual inspection of the person's undergarments, buttocks, anus, genitals or breasts. The term does not include the use of body imaging scanning equipment pursuant to section 1 of P.L.2015, c.213 (C.30:4-91.3e) or any removal or rearrangement of clothing reasonably required to render medical treatment or assistance or the removal of articles of outer-clothing such as coats, ties, belts or shoelaces.

b.For purposes of this act, a "body cavity search" means the visual inspection or manual search of a person's anal or vaginal cavity.

L.1985, c.70, s.3; amended 1991, c.305, s.3; 2015, c.213, s.2.



Section 2A:161A-4 - Conduct; Reports

2A:161A-4. Conduct; reports
4. a. Any strip search or body cavity search conducted under this act shall be performed by persons of the same sex as the arrested person and at a location where the search cannot be observed by persons not physically conducting the search. The law enforcement officer or other person authorized to conduct a strip search or body cavity search shall obtain permission of the officer in charge of the station house to conduct the search and shall report the reason for the search on the record of arrest. Where emergency conditions require immediate action to prevent bodily harm to the officer or others, the requirements of this section shall not apply. In all cases where a strip search is conducted as an exception to the requirements of this section, the officer conducting the search shall file a separate written report setting forth the emergency conditions which required the immediate action. This written report shall be filed with and reviewed by the officer in charge who had the authority to authorize a strip search.

b. Reports required pursuant to this section shall not be deemed public records within the meaning of P.L.1963, c.73 (C.47:1A-1 et seq.) but, upon request, shall be made available to the person searched, the county prosecutor, the Attorney General or the Commissioner of the Department of Corrections.

c. Nothing in this section is intended to preclude lawful use of the report of a strip search or body cavity search by law enforcement officials, the county prosecutor or officials responsible for the administration of a county or State correctional facility.

L.1985,c.70,s.4; amended 1991,c.305,s.4.



Section 2A:161A-5 - Civil, Criminal Immunity

2A:161A-5. Civil, criminal immunity
a. Where it is determined that a strip search or body cavity search is necessary, it shall be performed under sanitary conditions. A body cavity search, pursuant to section 2 of this act, shall be conducted by a licensed physician or registered professional nurse.

b. A physician or nurse who conducts a body cavity search pursuant to the requirements of this act and in a medically accepted manner shall be immune from civil or criminal liability for so acting, provided the skill and care given are those ordinarily required and exercised by others in the profession. Immunity from civil or criminal liability shall extend to the hospital or other medical facility on whose premises or under whose auspices the body cavity search is conducted, provided the skill, care and facilities provided are those ordinarily provided by similar medical facilities.

c. Any person conducting a body cavity search pursuant to this act shall, upon request, furnish to any law enforcement agency a certificate stating that the body cavity search was pursuant to the requirements of this act and performed in a medically acceptable manner. The certificate shall be signed under oath before a notary public or other person empowered to take oaths and shall be admissible in any proceeding as evidence of the statements contained therein.

d. No person may claim the physician and patient privilege under section 2 of P.L. 1968, c. 185 (C. 2A:84A-22.2) with respect to the conducting of a body cavity search pursuant to this act.

L. 1985, c. 70, s. 5.



Section 2A:161A-6 - Disciplinary Action

2A:161A-6. Disciplinary action
Failure to comply with any provisions of this act shall subject the law enforcement officer or other authorized person to administrative disciplinary action. Nothing in this section shall be construed as limiting such person's criminal liability pursuant to the laws of this State.

L. 1985, c. 70, s. 6.



Section 2A:161A-7 - Other Rights Not Abrogated

2A:161A-7. Other rights not abrogated
Nothing in this act shall be construed as limiting any statutory or common law rights of any person for purposes of any civil action or injunctive relief.

L. 1985, c. 70, s. 7.



Section 2A:161A-8 - Regulations; Confinement, Bail Schedule

2A:161A-8. Regulations; confinement, bail schedule
8. a. The Commissioner of the Department of Corrections, after consultation with the Attorney General, pursuant to authority granted in sections 6 and 10 of P.L.1976, c.98 (C.30:1B-6 and 30:1B-10) and this section shall promulgate regulations governing strip and body cavity searches of persons detained in municipal detention or adult county correctional facilities. These regulations shall give full recognition to the rights of persons confined granted under the constitutions of the United States and this State.

b. The Attorney General shall issue guidelines or directives for police officers governing the release and confinement of persons who have been arrested for commission of an offense other than a crime and such guidelines governing the performance of strip and body cavity searches as he deems necessary to promote compliance with this act, the regulations promulgated by the Commissioner of the Department of Corrections, and with the constitutions of the United States and this State. The Attorney General may require law enforcement agencies to submit periodic reports providing data on all strip searches and body cavity searches conducted.

c. The Administrative Office of the Courts shall promulgate a bail schedule for all offenses other than crimes, and bail for a person arrested or detained on a warrant may be fixed and accepted by the law enforcement officer in charge of the station house.

L.1985,c.70,s.8; amended 1991,c.305,s.5.



Section 2A:161A-9 - Not Applicable To Penal Institutions

2A:161A-9. Not applicable to penal institutions
Notwithstanding any law, rule or regulation to the contrary, no procedures as set forth in this act shall supersede any procedures of the State's penal institutions.

L. 1985, c. 70, s. 9.



Section 2A:161A-10 - Admissibility Of Evidence Seized

2A:161A-10. Admissibility of evidence seized
A violation of the provisions of sections 4 and 5 of this act shall not affect the admissibility of evidence seized pursuant to a strip search or body cavity search.

L. 1985, c. 70, s. 10.



Section 2A:162-1 - Record Of Recognizances In Counties Other Than Where Taken; Lien Thereof

2A:162-1. Record of recognizances in counties other than where taken; lien thereof
When the real estate of the surety in a recognizance of bail is situate in a county other than the county where the recognizance is taken, the clerk of the court in which the bail is taken shall forthwith make and certify a copy of the recognizance and send the same to the county clerk or register of deeds of the county in which such real estate is situate, who shall record such certified copy in the same manner as if the recognizance had been taken in his county, and thereupon such recognizance shall constitute a lien upon such real estate and have the same force and effect as if taken in such county.

L.1951 (1st SS), c.344.



Section 2A:162-5 - Duration Of Lien, Upon Any Property, Of Forfeited Recognizances Not Prosecuted To Judgment; Time Limit After Effective Date For Enforcement

2A:162-5. Duration of lien, upon any property, of forfeited recognizances not prosecuted to judgment; time limit after effective date for enforcement
All recognizances of bail made or entered into before any court, judge or magistrate having criminal jurisdiction, which have been or shall be forfeited, but upon which no writ of scire facias or other process to enforce or collect the same shall have been issued and prosecuted to final judgment within a period of 6 years after the same shall have been filed and recorded in the clerk's office, and all recognizances of bail which have not been forfeited, shall, after 6 years from the date of the filing and recording of any such recognizances of bail in the clerk's office, no longer be enforceable as a claim or as a lien or charge upon or against any property of which any principal or surety named in any such recognizance was or shall have been seized at the time of his entering into such recognizance or at any time thereafter; provided that any claim, lien, or charge against personal property affected by any of the provisions of this act may be prosecuted or enforced within 6 months from the effective date hereof.

L.1951 (1st SS), c.344; amended by L.1954, c. 233, p. 863, s. 1, eff. Dec. 8, 1954.



Section 2A:162-6 - Revival Of Judgment On Forfeited Recognizances; Limitation

2A:162-6. Revival of judgment on forfeited recognizances; limitation
Judgments in any court of record, entered upon forfeited recognizances in criminal cases, may be revived by scire facias, or a civil action may be brought thereon within 6 years next after the date of such judgment and not after.

L.1951 (1st SS), c.344.



Section 2A:162-7 - Money Collected On Forfeited Recognizances Paid To County Treasurer

2A:162-7. Money collected on forfeited recognizances paid to county treasurer
Every sheriff, prosecutor or clerk of any court who shall collect or receive any money on any forfeited recognizance, whether before or after execution, or from any amercement awarded by any court against any offender, shall, within 10 days after collecting or receiving the same, pay over the same to the treasurer of the county wherein such forfeiture was had or amercement awarded, for the use of the county.

L.1951 (1st SS), c.344.



Section 2A:162-7.1 - Disposition Of Forfeited Bail, Interest

2A:162-7.1. Disposition of forfeited bail, interest
22. a. If any bail deposited with a county clerk prior to January 1, 1995 shall be forfeited such forfeited bail and any interest thereon shall remain with the county.

b. If any bail deposited on or after January 1, 1995 shall be forfeited, 50% of such bail and any interest thereon shall be paid to the county in which the bail was deposited.

L.1993,c.275,s.22.



Section 2A:162-8 - Return Of Amounts Paid On Forfeited Recognizances

2A:162-8. Return of amounts paid on forfeited recognizances
When any court which has ordered or shall order the forfeiture of a recognizance, the amount whereof has been or shall be paid into the county treasury of any county in accordance with law, shall thereafter, in its discretion, order the return of the moneys so paid upon the forfeited recognizance, the treasurer of the county shall thereupon repay the amount of such recognizance, less the taxed costs on the proceedings to forfeit the same, to the recognizor or recognizors or the personal representatives of any deceased recognizor, who shall have paid the same into the county treasury. Application for a return of moneys so paid shall be made to the court within 4 years after the recognizance shall have been declared forfeited.

L.1951 (1st SS), c.344.



Section 2A:162-9 - Cash Deposit; Affidavit As To Ownership

2A:162-9. Cash deposit; affidavit as to ownership
Whenever cash money is deposited in any criminal case in lieu of bail and recognizance, the court accepting such deposit, or the judge or clerk of said court, shall require the person claiming the deposit to swear to and subscribe an affidavit as to the ownership of the said cash money, which affidavit shall become a part of the record of the case wherein the deposit is made. The form of such affidavits and the proceedings pertaining thereto shall be subject to the rules of the Supreme Court governing said courts.

L.1952, c. 163, p. 532, s. 1, eff. May 1, 1952.



Section 2A:162-10 - Effective Date

2A:162-10. Effective date
This act shall take effect May first, one thousand nine hundred and fifty-two.

L.1952, c. 163, p. 533, s. 2, eff. May 1, 1952.



Section 2A:162-11 - Disorderly Persons; Continuance Of Bail Or Recognizance On Appeal

2A:162-11. Disorderly persons; continuance of bail or recognizance on appeal
1. In every case where a person has been convicted in a municipal court of a disorderly persons violation, and he has not violated or forfeited his bail or recognizance, such bail or recognizance shall continue in the same terms and effect pending appeal to the Superior Court in lieu of posting a new bond in connection with the appeal, or in the alternative the judge of the municipal court may discharge any such bail or recognizance and release the person on his own recognizance.

L.1974,c.93,s.1; amended 1991,c.91,s.134.



Section 2A:162-12 - Crimes With Bail Restriction; Posting Of Bail.

2A:162-12 Crimes with bail restriction; posting of bail.

1. a. As used in this section:

"Crime with bail restrictions" means a crime of the first or second degree charged under any of the following sections:

(1)Murder2C:11-3.

(2)Manslaughter2C:11-4.

(3)Kidnapping2C:13-1.

(4)Sexual Assault2C:14-2.

(5)Robbery2C:15-1.

(6)CarjackingP.L.1993, c.221, s.1 (C.2C:15-2).

(7)Arson and Related Offenses2C:17-1.

(8)Causing or Risking Widespread
Injury or Damage2C:17-2.

(9)Burglary2C:18-2.

(10) Theft by Extortion2C:20-5.

(11) Endangering the Welfare of Children2C:24-4.

(12) Resisting Arrest; Eluding Officer2C:29-2.

(13) Escape2C:29-5.

(14) Corrupting or Influencing a Jury2C:29-8.

(15) Possession of Weapons for Unlawful Purposes2C:39-4.

(16) Weapons Training for Illegal Activities

P.L.1983, c.229, s.1 (C.2C:39-14).

(17) Soliciting or Recruiting Gang Members

P.L.1999, c.160, s.1 (C.2C:33-28).

(18) Human TraffickingP.L.2005, c.77, s.1 (C.2C:13-8).

"Crime with bail restrictions" also includes any first or second degree drug-related crimes under chapter 35 of Title 2C of the New Jersey Statutes and any first or second degree racketeering crimes under chapter 41 of Title 2C of the New Jersey Statutes.

"Crime with bail restrictions" also includes any crime or offense involving domestic violence, as defined in subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19), where the defendant was subject to a temporary or permanent restraining order issued pursuant to the provisions of the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.) and is charged with a crime committed against a person protected under the order or where the defendant is charged with contempt pursuant to N.J.S.2C:29-9.

b.Subject to the provisions of subsection c. of this section, a person charged with a crime with bail restrictions may post the required amount of bail only in the form of:

(1)Full cash;

(2)A surety bond executed by a corporation authorized under chapter 31 of Title 17 of the Revised Statutes; or

(3)A bail bond secured by real property situated in this State with an unencumbered equity equal to the amount of bail undertaken plus $20,000.

c.There shall be a presumption in favor of the court designating the posting of full United States currency cash bail to the exclusion of other forms of bail when a defendant is charged with an offense as set forth in subsection a. of this section and:

(1)has two other indictable cases pending at the time of the arrest; or

(2)has two prior convictions for a first or second degree crime or for a violation of section 1 of P.L.1987, c.101 (C.2C:35-7) or any combination thereof; or

(3)has one prior conviction for murder, aggravated manslaughter, aggravated sexual assault, kidnapping or bail jumping; or

(4)was on parole at the time of the arrest; or

(5)was subject to a temporary or permanent restraining order issued pursuant to the provisions of the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.), was charged with a crime committed against a person protected under that order, including a charge of contempt pursuant to N.J.S.2C:29-9, and either: (a) is charged with commission of a domestic violence crime that resulted in serious bodily injury to the victim; or (b) has at least one prior conviction for a crime or offense involving domestic violence against the same victim or has previously violated a final restraining order protecting the same victim,

unless the court finds on the record that another form of bail authorized in subsection b. of this section will ensure the defendant's presence in court when required.

d.When bail is posted in the form of a bail bond secured by real property, the owner of the real property, whether the person is admitted to bail or a surety, shall also file an affidavit containing:

(1)A legal description of the real property;

(2)A description of each encumbrance on the real property;

(3)The market value of the unencumbered equity owned by the affiant as determined in a full appraisal conducted by an appraiser licensed by the State of New Jersey; and

(4)A statement that the affiant is the sole owner of the unencumbered equity.

e.Nothing herein is intended to preclude a court from releasing a person on the person's own recognizance when the court determines that such person is deserving.

L.1994, c.144,s .1; amended 2003, c.177; 2007, c.46, s.1; 2011, c.138, s.1; 2013, c.51, s.15.



Section 2A:162-13 - Source Of Bail Information Required Under Penalty Of Law; Bail Sufficiency Hearings.

2A:162-13 Source of bail information required under penalty of law; bail sufficiency hearings.
1. a. When a person charged with a crime with bail restrictions, as defined in subsection a. of section 1 of P.L.1994, c.144 (C.2A:162-12), posts cash bail or secures a bail bond, the person, no later than the time of posting bail or proffering the surety or bail bond, shall provide to the prosecutor, on a form promulgated by the Attorney General, relevant information under penalty of perjury about the obligor, indemnifier or person posting cash bail, the security offered, and the source of any money or property used to post the cash bail or secure the surety or bail bond, as the case may be. This required information shall include, but not be limited to, the defendant's employment history, the names and addresses of any persons who contributed money or pledged security for the proffered bail or toward a surety bond, the amount, nature and timing of such contributions, and the relationship to the defendant of any such persons contributing resources. Bail may not be accepted from a person subject to the requirements of this subsection until the prosecutor is provided the completed form required by this subsection.

b.When a person charged with an offense posts cash bail or secures a bail bond in any amount, the court may, upon the request of the prosecutor, conduct an inquiry to determine the reliability of the obligor or person posting cash bail, the value and sufficiency of any security offered, the relationship of the obligor or person posting cash bail to the defendant and the defendant's interest in ensuring that the bail is not forfeited, and whether the funds used to post the cash bail or secure the bail bond were acquired as a result of criminal or unlawful conduct. When the offense charged against such person is a crime with bail restrictions as defined in subsection a. of section 1 of P.L.1994, c.144 (C.2A:162-12), the court shall, upon the request of the prosecutor, conduct an inquiry pursuant to the provisions of this subsection. The court may examine, under oath or otherwise, any person who may possess relevant information, and may inquire into any matter appropriate to its determination, including, but not limited to, the following:

(1)The character, background and reputation of the person posting cash bail;

(2)The relationship of the person posting cash bail or securing a bail bond to the defendant;

(3)The source of any money posted as cash bail and whether any such money constitutes the fruits of criminal or unlawful conduct;

(4)The character, background and reputation of any person who has indemnified or agreed to indemnify an obligor on the bond;

(5)The character, background and reputation of any obligor, or, in the case of a surety bond, the qualifications of the surety and its executing agent;

(6)The source of any money or property deposited by any obligor as security and whether such money or property constitutes the fruits of criminal or unlawful conduct; and

(7)The source of any money or property delivered or agreed to be delivered by any obligor as indemnification on the bond and whether such money or property constitutes the fruits of criminal or unlawful conduct.

At the conclusion of the inquiry, the court shall issue an order either approving or disapproving the bail. The court shall not issue an order approving the bail unless it is satisfied that the evidence adduced in the inquiry establishes the reliability of the source of the funds used to post bail or security offered, that the relationship of the obligor or person posting cash bail is sufficient to ensure the defendant's presence in court when required, and that the funds used to post cash bail or secure a bail bond were not acquired as a result of criminal or unlawful conduct.

L.2003,c.213,s.1; amended 2007, c.46, s.2.



Section 2A:162-14 - Procedure; Governed By Court Rules.

2A:162-14 Procedure; governed by court rules.

2.The procedure to determine the sufficiency of bail shall be governed by rules adopted by the Supreme Court.

L.2003,c.213,s.2.



Section 2A:162-15 - Liberal Construction.

2A:162-15 Liberal construction.

1.The provisions of sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.) shall be liberally construed to effectuate the purpose of primarily relying upon pretrial release by non-monetary means to reasonably assure an eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, and that the eligible defendant will comply with all conditions of release, while authorizing the court, upon motion of a prosecutor, to order pretrial detention of the eligible defendant when it finds clear and convincing evidence that no condition or combination of conditions can reasonably assure the effectuation of these goals. Monetary bail may be set for an eligible defendant only when it is determined that no other conditions of release will reasonably assure the eligible defendant's appearance in court when required.

For the purposes of sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.), "eligible defendant" shall mean a person for whom a complaint-warrant is issued for an initial charge involving an indictable offense or a disorderly persons offense unless otherwise provided in sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.).

L.2014, c.31, s.1.



Section 2A:162-16 - Detaining Eligible Defendant During Preparation Of Risk Assessment Prior To Trial.

2A:162-16 Detaining eligible defendant during preparation of risk assessment prior to trial.

2. a. An eligible defendant, following the issuance of a complaint-warrant pursuant to the conditions set forth under subsection c. of this section, shall be temporarily detained to allow the Pretrial Services Program to prepare a risk assessment with recommendations on conditions of release pursuant to section 11 of P.L.2014, c.31 (C.2A:162-25) and for the court to issue a pretrial release decision.

b. (1) Except as otherwise provided under sections 4 and 5 of P.L.2014, c.31 (C.2A:162-18 and C.2A:162-19), the court, pursuant to section 3 of P.L.2014, c.31 (C.2A:162-17), shall make a pretrial release decision for the eligible defendant without unnecessary delay, but in no case later than 48 hours after the eligible defendant's commitment to jail. The court shall consider the Pretrial Services Program's risk assessment and recommendations on conditions of release before making any pretrial release decision for the eligible defendant.

(2)After considering all the circumstances, the Pretrial Services Program's risk assessment and recommendations on conditions of release, and any information that may be provided by a prosecutor or the eligible defendant, the court shall order that the eligible defendant be:

(a)released on the eligible defendant's own recognizance or on execution of an unsecured appearance bond; or

(b)released on a non-monetary condition or conditions, with the condition or conditions being the least restrictive condition or combination of conditions that the court determines will reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, or that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process; or

(c)released on monetary bail, other than an unsecured appearance bond, to reasonably assure the eligible defendant's appearance in court when required, or a combination of monetary bail and non-monetary conditions, to reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, or that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process; or

(d)detained in jail, upon motion of the prosecutor, pending a pretrial detention hearing pursuant to sections 4 and 5 of P.L.2014, c.31 (C.2A:162-18 and C.2A:162-19).

c.A law enforcement officer shall not apply for a complaint-warrant except in accordance with guidelines issued by the Attorney General, and a court may not issue a complaint-warrant except as may be authorized by the Rules of Court.

d. (1) A defendant who is charged on a complaint-summons shall be released from custody and shall not be subject to the provisions of sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.).

(2) (a) If a defendant who was released from custody after being charged on a complaint-summons pursuant to paragraph (1) of this subsection is subsequently arrested on a warrant for failure to appear in court when required, that defendant shall be eligible for release on personal recognizance or release on bail by sufficient sureties at the discretion of the court. If monetary bail was not set when an arrest warrant for the defendant was issued, the defendant shall have monetary bail set without unnecessary delay, but in no case later than 12 hours after arrest. Pursuant to the Rules of Court, if the defendant is unable to post monetary bail, the defendant shall have that bail reviewed promptly and may file an application with the court seeking a bail reduction, which shall be heard in an expedited manner.

(b)If the defendant fails to post the required monetary bail set by the court pursuant to this paragraph, the defendant may not be detained on the charge or charges contained in the complaint-summons beyond the maximum term of incarceration or term of probation supervision for the offense or offenses charged.

L.2014, c.31, s.2.



Section 2A:162-17 - Consideration For Pretrial Release.

2A:162-17 Consideration for pretrial release.

3.Except as otherwise provided under sections 4 and 5 of P.L.2014, c.31 (C.2A:162-18 and C.2A:162-19) concerning a hearing on pretrial detention, a court shall make, pursuant to this section, a pretrial release decision for an eligible defendant without unnecessary delay, but in no case later than 48 hours after the eligible defendant's commitment to jail.

a.The court shall order the pretrial release of the eligible defendant on personal recognizance or on the execution of an unsecured appearance bond when, after considering all the circumstances, the Pretrial Services Program's risk assessment and recommendations on conditions of release prepared pursuant to section 11 of P.L.2014, c.31 (C.2A:162-25), and any information that may be provided by a prosecutor or the eligible defendant, the court finds that the release would reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process.

b. (1) If the court does not find, after consideration, that the release described in subsection a. of this section will reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, the court may order the pretrial release of the eligible defendant subject to the following:

(a)the eligible defendant shall not commit any offense during the period of release;

(b)the eligible defendant shall avoid all contact with an alleged victim of the crime;

(c)the eligible defendant shall avoid all contact with all witnesses who may testify concerning the offense that are named in the document authorizing the eligible defendant's release or in a subsequent court order; and

(d)any one or more non-monetary conditions as set forth in paragraph (2) of this subsection.

(2)The non-monetary condition or conditions of a pretrial release ordered by the court pursuant to this paragraph shall be the least restrictive condition, or combination of conditions, that the court determines will reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, which may include that the eligible defendant:

(a)remain in the custody of a designated person, who agrees to assume supervision and to report any violation of a release condition to the court, if the designated person is able to reasonably assure the court that the eligible defendant will appear in court when required, will not pose a danger to the safety of any other person or the community, and will not obstruct or attempt to obstruct the criminal justice process;

(b)maintain employment, or, if unemployed, actively seek employment;

(c)maintain or commence an educational program;

(d)abide by specified restrictions on personal associations, place of abode, or travel;

(e)report on a regular basis to a designated law enforcement agency, or other agency, or pretrial services program;

(f)comply with a specified curfew;

(g)refrain from possessing a firearm, destructive device, or other dangerous weapon;

(h)refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a licensed medical practitioner;

(i)undergo available medical, psychological, or psychiatric treatment, including treatment for drug or alcohol dependency, and remain in a specified institution if required for that purpose;

(j)return to custody for specified hours following release for employment, schooling, or other limited purposes;

(k) be placed in a pretrial home supervision capacity with or without the use of an approved electronic monitoring device. The court may order the eligible defendant to pay all or a portion of the costs of the electronic monitoring, but the court may waive the payment for an eligible defendant who is indigent and who has demonstrated to the court an inability to pay all or a portion of the costs; or

(l)satisfy any other condition that is necessary to reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process.

c. (1) If the court does not find, after consideration, that the release described in subsection a. or b. of this section will reasonably assure the eligible defendant's appearance in court when required, the court may order the pretrial release of the eligible defendant on monetary bail, other than an unsecured appearance bond. The court may only impose monetary bail pursuant to this subsection to reasonably assure the eligible defendant's appearance. The court shall not impose the monetary bail to reasonably assure the protection of the safety of any other person or the community or that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, or for the purpose of preventing the release of the eligible defendant.

(2)If the eligible defendant is unable to post the monetary bail imposed by the court pursuant to this subsection, and for that reason remains detained in jail, the provisions of section 8 of P.L.2014, c.31 (C.2A:162-22) shall apply to the eligible defendant.

d. (1) If the court does not find, after consideration, that the release described in subsection a., b., or c. will reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, the court may order the pretrial release of the eligible defendant using a combination of non-monetary conditions as set forth in subsection b. of this section, and monetary bail as set forth in subsection c. of this section.

(2)If the eligible defendant is unable to post the monetary bail imposed by the court in combination with non-monetary conditions pursuant to this subsection, and for that reason remains detained in jail, the provisions of section 8 of P.L.2014, c.31 (C.2A:162-22) shall apply to the eligible defendant.

e.For purposes of the court's consideration for pretrial release described in this section, with respect to whether the particular method of release will reasonably assure that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, this reasonable assurance may be deemed to exist if the prosecutor does not provide the court with information relevant to the risk of whether the eligible defendant will obstruct or attempt to obstruct the criminal justice process.

L.2014, c.31, s.3.



Section 2A:162-18 - Pretrial Detention For Certain Eligible Defendants Ordered By Court; Appeal.

2A:162-18 Pretrial detention for certain eligible defendants ordered by court; appeal.

4. a. (1) The court may order, before trial, the detention of an eligible defendant charged with any crime, or any offense involving domestic violence as defined in subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19), enumerated in subsection a. of section 5 of P.L.2014, c.31 (C.2A:162-19), if the prosecutor seeks the pretrial detention of the eligible defendant under section 5 of P.L.2014, c.31 (C.2A:162-19) and after a hearing pursuant to that section the court finds clear and convincing evidence that no amount of monetary bail, non-monetary conditions of pretrial release or combination of monetary bail and conditions would reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process. The court may also order the pretrial detention of an eligible defendant when the prosecutor moves for a pretrial detention hearing and the eligible defendant fails to rebut a presumption of pretrial detention that may be established for the crimes enumerated under subsection b. of section 5 of P.L.2014, c.31 (C.2A:162-19).

(2)For purposes of ordering the pretrial detention of an eligible defendant pursuant to this section and section 5 of P.L.2014, c.31 (C.2A:162-19) or pursuant to section 10 of P.L.2014, c.31 (C.2A:162-24), when determining whether no amount of monetary bail, non-monetary conditions or combination of monetary bail and conditions would reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, or that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, the court may consider the amount of monetary bail only with respect to whether it will, by itself or in combination with non-monetary conditions, reasonably assure the eligible defendant's appearance in court when required.

b.Regarding the pretrial detention hearing moved for by the prosecutor, except for when an eligible defendant is charged with a crime set forth under paragraph (1) or (2) of subsection b. of section 5 of P.L.2014, c.31 (C.2A:162-19), there shall be a rebuttable presumption that some amount of monetary bail, non-monetary conditions of pretrial release or combination of monetary bail and conditions would reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process.

c.An eligible defendant may appeal an order of pretrial detention pursuant to the Rules of Court. The appeal shall be heard in an expedited manner. The eligible defendant shall be detained pending the disposition of the appeal.

d.If the court does not order the pretrial detention of an eligible defendant at the conclusion of the pretrial detention hearing under this section and section 5 of P.L.2014, c.31 (C.2A:162-19), the court shall order the release of the eligible defendant pursuant to section 3 of P.L.2014, c.31 (C.2A:162-17).

L.2014, c.31, s.4.



Section 2A:162-19 - Pretrial Detention For Certain Eligible Defendants Requested By Prosecutor.

2A:162-19 Pretrial detention for certain eligible defendants requested by prosecutor.

5. a. A prosecutor may file a motion with the court at any time, including any time before or after an eligible defendant's release pursuant to section 3 of P.L.2014, c.31 (C.2A:162-17), seeking the pretrial detention of an eligible defendant for:

(1)any crime of the first or second degree enumerated under subsection d. of section 2 of P.L.1997, c.117 (C.2C:43-7.2);

(2)any crime for which the eligible defendant would be subject to an ordinary or extended term of life imprisonment;

(3)any crime if the eligible defendant has been convicted of two or more offenses under paragraph (1) or (2) of this subsection;

(4)any crime enumerated under paragraph (2) of subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2) or crime involving human trafficking pursuant to section 1 of P.L.2005, c.77 (C.2C:13-8) or P.L.2013, c.51 (C.52:17B-237 et al.) when the victim is a minor, or the crime of endangering the welfare of a child under N.J.S.2C:24-4;

(5)any crime enumerated under subsection c. of N.J.S.2C:43-6;

(6)any crime or offense involving domestic violence as defined in subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19); or

(7)any other crime for which the prosecutor believes there is a serious risk that:

(a)the eligible defendant will not appear in court as required;

(b)the eligible defendant will pose a danger to any other person or the community; or

(c)the eligible defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure or intimidate, a prospective witness or juror.

b.When a motion for pretrial detention is filed pursuant to subsection a. of this section, there shall be a rebuttable presumption that the eligible defendant shall be detained pending trial because no amount of monetary bail, non-monetary condition or combination of monetary bail and conditions would reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, if the court finds probable cause that the eligible defendant:

(1)committed murder pursuant to N.J.S.2C:11-3; or

(2)committed any crime for which the eligible defendant would be subject to an ordinary or extended term of life imprisonment.

c.A court shall hold a hearing to determine whether any amount of monetary bail or non-monetary conditions or combination of monetary bail and conditions, including those set forth under subsection b. of section 3 of P.L.2014, c.31 (C.2A:162-17) will reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process.

d. (1) Except as otherwise provided in this subsection, the pretrial detention hearing shall be held no later than the eligible defendant's first appearance unless the eligible defendant, or the prosecutor, seeks a continuance. If a prosecutor files a motion for pretrial detention after the eligible defendant's first appearance has taken place or if no first appearance is required, the court shall schedule the pretrial detention hearing to take place within three working days of the date on which the prosecutor's motion was filed, unless the prosecutor or the eligible defendant seeks a continuance. Except for good cause, a continuance on motion of the eligible defendant may not exceed five days, not including any intermediate Saturday, Sunday, or legal holiday. Except for good cause, a continuance on motion of the prosecutor may not exceed three days, not including any intermediate Saturday, Sunday, or legal holiday.

(2)Upon the filing of a motion by the prosecutor seeking the pretrial detention of the eligible defendant and during any continuance that may be granted by the court, the eligible defendant shall be detained in jail, unless the eligible defendant was previously released from custody before trial, in which case the court shall issue a notice to appear to compel the appearance of the eligible defendant at the detention hearing. The court, on motion of the prosecutor or sua sponte, may order that, while in custody, an eligible defendant who appears to be a drug dependent person receive an assessment to determine whether that eligible defendant is drug dependent.

e. (1) At the pretrial detention hearing, the eligible defendant has the right to be represented by counsel, and, if financially unable to obtain adequate representation, to have counsel appointed. The eligible defendant shall be afforded an opportunity to testify, to present witnesses, to cross-examine witnesses who appear at the hearing, and to present information by proffer or otherwise. The rules concerning admissibility of evidence in criminal trials shall not apply to the presentation and consideration of information at the hearing.

(2)In pretrial detention proceedings for which there is no indictment, the prosecutor shall establish probable cause that the eligible defendant committed the predicate offense. A presumption of pretrial detention as provided in subsection b. of this section may be rebutted by proof provided by the eligible defendant, the prosecutor, or from other materials submitted to the court. The standard of proof for a rebuttal of the presumption of pretrial detention shall be a preponderance of the evidence. If proof cannot be established to rebut the presumption, the court may order the eligible defendant's pretrial detention. If the presumption is rebutted by sufficient proof, the prosecutor shall have the opportunity to establish that the grounds for pretrial detention exist pursuant to this section.

(3)Except when an eligible defendant has failed to rebut a presumption of pretrial detention pursuant to subsection b. of this section, the court's finding to support an order of pretrial detention pursuant to section 4 of P.L.2014, c.31 (C.2A:162-18) that no amount of monetary bail, non-monetary conditions or combination of monetary bail and conditions will reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, and that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process shall be supported by clear and convincing evidence.

f.The hearing may be reopened, before or after a determination by the court, at any time before trial, if the court finds that information exists that was not known to the prosecutor or the eligible defendant at the time of the hearing and that has a material bearing on the issue of whether there are conditions of release that will reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, or that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process.

L.2014, c.31, s.5.



Section 2A:162-20 - Information Considered In Determination Of Pretrial Detention.

2A:162-20 Information considered in determination of pretrial detention.

6.In determining in a pretrial detention hearing whether no amount of monetary bail, non-monetary conditions or combination of monetary bail and conditions would reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, or that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process, the court may take into account information concerning:

a.The nature and circumstances of the offense charged;

b.The weight of the evidence against the eligible defendant, except that the court may consider the admissibility of any evidence sought to be excluded;

c.The history and characteristics of the eligible defendant, including:

(1)the eligible defendant's character, physical and mental condition, family ties, employment, financial resources, length of residence in the community, community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and

(2)whether, at the time of the current offense or arrest, the eligible defendant was on probation, parole, or on other release pending trial, sentencing, appeal, or completion of sentence for an offense under federal law, or the law of this or any other state;

d.The nature and seriousness of the danger to any other person or the community that would be posed by the eligible defendant's release, if applicable;

e.The nature and seriousness of the risk of obstructing or attempting to obstruct the criminal justice process that would be posed by the eligible defendant's release, if applicable; and

f.The release recommendation of the pretrial services program obtained using a risk assessment instrument under section 11 of P.L.2014, c.31 (C.2A:162-25).

L.2014, c.31, s.6.



Section 2A:162-21 - Contents Of Pretrial Detention Order; Temporary Release.

2A:162-21 Contents of pretrial detention order; temporary release.

7. a. In a pretrial detention order issued pursuant to sections 4 and 5 of P.L.2014, c.31 (C.2A:162-18 and C.2A:162-19), the court shall:

(1)include written findings of fact and a written statement of the reasons for the detention; and

(2)direct that the eligible defendant be afforded reasonable opportunity for private consultation with counsel.

b.The court may, by subsequent order, permit the temporary release of the eligible defendant subject to appropriate restrictive conditions, which may include but shall not be limited to pretrial supervision, to the extent that the court determines the release to be necessary for preparation of the eligible defendant's defense or for another compelling reason.

L.2014, c.31, s.7.



Section 2A:162-22 - Eligible Defendant Subject To Pretrial Detention, Release; Conditions.

2A:162-22 Eligible defendant subject to pretrial detention, release; conditions.

8. a. Concerning an eligible defendant subject to pretrial detention as ordered by a court pursuant to sections 4 and 5 of P.L.2014, c.31 (C.2A:162-18 and C.2A:162-19) or an eligible defendant who is detained in jail due to the inability to post the monetary bail imposed by the court pursuant to subsection c. or d. of section 3 of P.L.2014, c.31 (C.2A:162-17):

(1) (a) The eligible defendant shall not remain detained in jail for more than 90 days, not counting excludable time for reasonable delays as set forth in subsection b. of this section, prior to the return of an indictment. If the eligible defendant is not indicted within that period of time, the eligible defendant shall be released from jail unless, on motion of the prosecutor, the court finds that a substantial and unjustifiable risk to the safety of any other person or the community or the obstruction of the criminal justice process would result from the eligible defendant's release from custody, so that no appropriate conditions for the eligible defendant's release could reasonably address that risk, and also finds that the failure to indict the eligible defendant in accordance with the time requirement set forth in this subparagraph was not due to unreasonable delay by the prosecutor. If the court finds that a substantial and unjustifiable risk to the safety of any other person or the community or the obstruction of the criminal justice process would result, and also finds that the failure to indict the eligible defendant in accordance with the time requirement set forth in this subparagraph was not due to unreasonable delay by the prosecutor, the court may allocate an additional period of time, not to exceed 45 days, in which the return of an indictment shall occur. Notwithstanding the court's previous findings for ordering the eligible defendant's pretrial detention, or if the court currently does not find a substantial and unjustifiable risk or finds unreasonable delay by the prosecutor as described in this subparagraph, the court shall order the release of the eligible defendant pursuant to section 3 of P.L.2014, c.31 (C.2A:162-17).

(b)If the eligible defendant is charged or indicted on another matter resulting in the eligible defendant's pretrial detention, the time calculations set forth in subparagraph (a) of this paragraph for each matter shall run independently.

(2) (a) An eligible defendant who has been indicted shall not remain detained in jail for more than 180 days on that charge following the return or unsealing of the indictment, whichever is later, not counting excludable time for reasonable delays as set forth in subsection b. of this section, before commencement of the trial. If the trial does not commence within that period of time, the eligible defendant shall be released from jail unless, on motion of the prosecutor, the court finds that a substantial and unjustifiable risk to the safety of any other person or the community or the obstruction of the criminal justice process would result from the eligible defendant's release from custody, so that no appropriate conditions for the eligible defendant's release could reasonably address that risk, and also finds that the failure to commence trial in accordance with the time requirement set forth in this subparagraph was not due to unreasonable delay by the prosecutor. If the court finds that a substantial and unjustifiable risk to the safety of any other person or the community or the obstruction of the criminal justice process would result, and also finds that the failure to commence trial in accordance with the time requirement set forth in this subparagraph was not due to unreasonable delay by the prosecutor, the court may allocate an additional period of time in which the eligible defendant's trial shall commence. Notwithstanding the court's previous findings for ordering the eligible defendant's pretrial detention, or if the court currently does not find a substantial and unjustifiable risk or finds unreasonable delay by the prosecutor as described in this subparagraph, the court shall order the release of the eligible defendant pursuant to section 3 of P.L.2014, c.31 (C.2A:162-17). Notwithstanding any other provision of this section, an eligible defendant shall be released from jail pursuant to section 3 of P.L.2014, c.31 (C.2A:162-17) after a release hearing if, two years after the court's issuance of the pretrial detention order for the eligible defendant, excluding any delays attributable to the eligible defendant, the prosecutor is not ready to proceed to voir dire or to opening argument, or to the hearing of any motions that had been reserved for the time of trial.

(b) (i) For the purposes of this paragraph, a trial is considered to have commenced when the court determines that the parties are present and directs them to proceed to voir dire or to opening argument, or to the hearing of any motions that had been reserved for the time of trial.

(ii)The return of a superseding indictment against the eligible defendant shall extend the time for the trial to commence.

(iii) If an indictment is dismissed without prejudice upon motion of the eligible defendant for any reason, and a subsequent indictment is returned, the time for trial shall begin running from the date of the return of the subsequent indictment.

(iv)A trial ordered after a mistrial or upon a motion for a new trial shall commence within 120 days of the entry of the order of the court. A trial ordered upon the reversal of a judgment by any appellate court shall commence within 120 days of the service of that court's trial mandate.

(c)If the eligible defendant is indicted on another matter resulting in the eligible defendant's pretrial detention, the time calculations set forth in this paragraph for each matter shall run independently.

b. (1) The following periods shall be excluded in computing the time in which a case shall be indicted or tried:

(a)The time resulting from an examination and hearing on competency and the period during which the eligible defendant is incompetent to stand trial or incapacitated;

(b)The time from the filing to the disposition of an eligible defendant's application for supervisory treatment pursuant to N.J.S.2C:36A-1 or N.J.S.2C:43-12 et seq., special probation pursuant to N.J.S.2C:35-14, drug or alcohol treatment as a condition of probation pursuant to N.J.S.2C:45-1, or other pretrial treatment or supervisory program;

(c)The time from the filing to the final disposition of a motion made before trial by the prosecutor or the eligible defendant;

(d)The time resulting from a continuance granted, in the court's discretion, at the eligible defendant's request or at the request of both the eligible defendant and the prosecutor;

(e)The time resulting from the detention of an eligible defendant in another jurisdiction provided the prosecutor has been diligent and has made reasonable efforts to obtain the eligible defendant's presence;

(f)The time resulting from exceptional circumstances including, but not limited to, a natural disaster, the unavoidable unavailability of an eligible defendant, material witness or other evidence, when there is a reasonable expectation that the eligible defendant, witness or evidence will become available in the near future;

(g)On motion of the prosecutor, the delay resulting when the court finds that the case is complex due to the number of defendants or the nature of the prosecution;

(h)The time resulting from a severance of codefendants when that severance permits only one trial to commence within the time period for trial set forth in this section;

(i)The time resulting from an eligible defendant's failure to appear for a court proceeding;

(j)The time resulting from a disqualification or recusal of a judge;

(k)The time resulting from a failure by the eligible defendant to provide timely and complete discovery;

(l) The time for other periods of delay not specifically enumerated if the court finds good cause for the delay; and

(m)Any other time otherwise required by statute.

(2)The failure by the prosecutor to provide timely and complete discovery shall not be considered excludable time unless the discovery only became available after the time set for discovery.

L.2014, c.31, s.8.



Section 2A:162-23 - Notification To Eligible Defendant By Court, Conditions Of Release.

2A:162-23 Notification to eligible defendant by court, conditions of release.

9. a. (1) If an eligible defendant is released from jail pursuant to section 3 or 8 of P.L.2014, c.31 (C.2A:162-17 or C.2A:162-22), the court shall, in the document authorizing the eligible defendant's release, notify the eligible defendant of:

(a)all the conditions, if any, to which the release is subject, in a manner sufficiently clear and specific to serve as a guide for the eligible defendant's conduct; and

(b)the penalties for and other consequences of violating a condition of release, which may include the immediate issuance of a warrant for the eligible defendant's arrest.

The failure of the court to notify the eligible defendant of any penalty or consequence for violating a condition of release as required by this subparagraph shall not preclude any remedy authorized under the law for any violation committed by the eligible defendant.

(2)If the court enters an order that is contrary to a recommendation made in a risk assessment when determining a method of release or setting release conditions, the court shall provide an explanation in the document that authorizes the eligible defendant's release.

b.Notwithstanding any law to the contrary, an eligible defendant who is released from jail on personal recognizance or subject only to non-monetary conditions pursuant to section 3 or 8 of P.L.2014, c.31 (C.2A:162-17 or C.2A:162-22) shall not be assessed any fee or other monetary assessment related to processing the eligible defendant's release.

L.2014, c.31, s.9.



Section 2A:162-24 - Violation Of Condition Of Release, Motion By Prosecutor.

2A:162-24 Violation of condition of release, motion by prosecutor.

10.Upon motion of a prosecutor, when an eligible defendant is released from custody before trial pursuant to section 3 or 8 of P.L.2014, c.31 (C.2A:162-17 or C.2A:162-22), the court, upon a finding that the eligible defendant while on release has violated a restraining order or condition of release, or upon a finding of probable cause to believe that the eligible defendant has committed a new crime while on release, may not revoke the eligible defendant's release and order that the eligible defendant be detained pending trial unless the court, after considering all relevant circumstances including but not limited to the nature and seriousness of the violation or criminal act committed, finds clear and convincing evidence that no monetary bail, non-monetary conditions of release or combination of monetary bail and conditions would reasonably assure the eligible defendant's appearance in court when required, the protection of the safety of any other person or the community, or that the eligible defendant will not obstruct or attempt to obstruct the criminal justice process.

L.2014, c.31, s.10.



Section 2A:162-25 - Statewide Pretrial Services Program; Risk Assessment Instrument.

2A:162-25 Statewide Pretrial Services Program; risk assessment instrument.

11. a. The Administrative Director of the Courts shall establish and maintain a Statewide Pretrial Services Program which shall provide pretrial services to effectuate the purposes of sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.).

b.The Pretrial Services Program shall, after an eligible defendant is temporarily detained pursuant to subsection a. of section 2 of P.L.2014, c.31 (C.2A:162-16) following the issuance of a complaint-warrant, conduct a risk assessment on that eligible defendant for the purpose of making recommendations to the court concerning an appropriate pretrial release decision, including whether the eligible defendant shall be: released on the eligible defendant's own personal recognizance or on execution of an unsecured appearance bond; released on a non-monetary condition or conditions as set forth under subsection b. of section 3 of P.L.2014, c.31 (C.2A:162-17); released on monetary bail, other than an unsecured appearance bond; released on a combination of monetary bail and non-monetary conditions set forth under section 3 of P.L.2014, c.31 (C.2A:162-17); or any other conditions necessary to effectuate the purposes of sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.). The risk assessment shall be completed and presented to the court so that the court can, without unnecessary delay, but in no case later than 48 hours after the eligible defendant's commitment to jail, make a pretrial release decision on the eligible defendant pursuant to section 3 of P.L.2014, c.31 (C.2A:162-17).

c.The pretrial risk assessment shall be conducted using a risk assessment instrument approved by the Administrative Director of the Courts that meets the requirements of this subsection.

(1)The approved risk assessment instrument shall be objective, standardized, and developed based on analysis of empirical data and risk factors relevant to the risk of failure to appear in court when required and the danger to the community while on pretrial release. The risk assessment instrument shall not be required to include factors specifically pertaining to the risk for obstructing or attempting to obstruct the criminal justice process.

(2)The approved risk assessment instrument shall gather demographic information about the eligible defendant including, but not limited to, race, ethnicity, gender, financial resources, and socio-economic status. Recommendations for pretrial release shall not be discriminatory based on race, ethnicity, gender, or socio-economic status.

d.In addition to the pretrial risk assessments made pursuant to this section, the Pretrial Services Program shall monitor appropriate eligible defendants released on conditions as ordered by the court.

L.2014, c.31, s.11.



Section 2A:162-26 - Pretrial Services Program Review Commission.

2A:162-26 Pretrial Services Program Review Commission.

20. a. There is hereby created, in but not of the Department of Law and Public Safety, a commission to be known as the Pretrial Services Program Review Commission, consisting of 17 members as follows: the Attorney General, or his designee; two members of the Senate, who shall each be of different political parties, appointed by the Senate President; two members of the General Assembly, who shall each be of different political parties, appointed by the Speaker of the General Assembly; the Administrative Director of the Courts, or his designee; two county prosecutors, appointed by the Governor based upon the recommendation of the County Prosecutors Association of the State of New Jersey; the Public Defender, or his designee; the following ex-officio public members: the President of the New Jersey State Conference of the National Association for the Advancement of Colored People, the President of the Latino Action Network, the Executive Director of the American Civil Liberties Union of New Jersey, the New Jersey State Director of the Drug Policy Alliance, and the President and Chief Executive Officer of the New Jersey Institute for Social Justice; and the following appointed public members: a county or municipal law enforcement officer appointed by the Governor, and two additional members having experience with, possessing a background in, or demonstrating a specialized knowledge of, the legal, policy, or social aspects of criminal justice pretrial release and detention programs, one appointed by the Governor upon the recommendation of the President of the Senate, and one appointed by the Governor upon the recommendation of the Speaker of the General Assembly.

b. (1) The members' terms shall be as follows:

(a)The State and county ex-officio members shall serve during their elective or appointed term of office;

(b)The ex-officio public members shall serve during their term of office; and

(c)(i) The appointed public members shall each be appointed for a term of three years, except that of the two members with experience, background, or specialized knowledge of criminal justice pretrial release and detention programs first appointed, the member appointed by the Governor upon the recommendation of the Speaker of the General Assembly shall serve for a term of two years, and the member appointed by the Governor upon the recommendation of the Senate President shall serve for a term of three years.

(ii) Each member appointed shall hold office for the term of appointment and until a successor shall have been appointed and qualified.

(iii) Any vacancy in the appointed membership of the commission shall be filled by appointment in the same manner as the original appointment was made.

c. (1) The commission shall organize as soon as may be practicable upon the ex-officio designation and appointment of a majority of its authorized membership. The members shall elect one of the members to serve as chair, and one to serve as vice-chair, and the chair may appoint a secretary, who need not be a member of the commission.

(2)The commission shall meet at the call of the chair, or when requested by a majority of its members, at those times and places within the State of New Jersey as the chair shall determine. A majority of the commission's authorized membership shall constitute a quorum for the transaction of any business, including the adoption of any commission recommendations.

d.The members of the commission shall serve without compensation, but shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties within the limits of funds appropriated or otherwise made available to the commission for its purposes.

e.The Division of Criminal Justice in the Department of Law and Public Safety shall, at the direction of the Attorney General, provide legal, stenographic, technical, clerical, and other staff and resource assistance to the commission, and additionally the commission may incur expenses as may be necessary in order to perform its duties within the limits of funds appropriated or otherwise made available to it for its purposes.

f.It shall be the duty of the commission to:

(1)Review the annual report of the Administrative Director of the Courts concerning the development and administration of the Statewide Pretrial Services Program that is submitted to the commission pursuant to subsection b. of section 17 of P.L.2014, c.31 (C.2B:1-11);

(2)Examine the existing law concerning pretrial release and detention established by sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.);

(3)Research criminal justice pretrial release and detention programs from other states and jurisdictions; and

(4)Make recommendations for legislation related to paragraphs (1) through (3) of this subsection.

g.The commission shall report annually to the Governor, to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), and to the Supreme Court, its activities, as well as its findings and recommendations, if any, for legislation.

L.2014, c.31, s.20.



Section 2A:163-1 - Compensation Of Counsel Assigned In Murder Cases

2A:163-1. Compensation of counsel assigned in murder cases
Where counsel assigned by the court to represent a defendant in a murder case has been allowed compensation by the court for his services, the sum so fixed shall be paid by the county treasurer of the county where the indictment was found, upon presentation of a certificate of the judge, fixing and allowing such compensation.

L.1951 (1st SS), c.344.



Section 2A:163-4 - Definitions

2A:163-4. Definitions
As used in this act:

a. "Child" means a person 13 years of age or younger at the time a crime was committed against the child.

b. "Victim" means a child who suffers personal, physical, or psychological injury as a result of a crime committed against that child.

L. 1987, c. 148, s. 1.



Section 2A:163-5 - Speedy Trials

2A:163-5. Speedy trials
In all criminal cases involving a child victim, the court shall take appropriate action to ensure a speedy trial in order to minimize the length of time the child must endure the stress of involvement in the proceedings. In ruling on any motion or other request for a delay or continuance of proceedings, the court shall consider and give weight to any adverse impact the delay or continuance may have on the well-being of a child victim.

L. 1987, c. 148, s. 2.



Section 2A:164-1 - Clinics To Study Mental And Physical Conditions Before Sentence Of Convicted Persons; Organization; Personnel; Rules For Conduct Of; Expenses

2A:164-1. Clinics to study mental and physical conditions before sentence of convicted persons; organization; personnel; rules for conduct of; expenses
2A:164-1. In order that judges conducting courts for the trial of criminal cases may have complete information for use in determining sentences to be imposed, there may be organized and operated in each county a clinic for the study of the mental and physical conditions of defendants to be sentenced and their environments.

Each assignment judge of the Superior Court shall have authority to organize a clinic in the county or counties in which he presides.

A clinic shall consist of any number of qualified persons, more than three, as shall seem proper to the assignment judge organizing the same, one of which number shall be the county probation officer, one a physician licensed to practice in this State and one a psychologist.

Every clinic shall be conducted in accordance with rules prescribed by the courts which it shall serve and shall be operated without expense to the county in which it is organized unless the board of chosen freeholders thereof shall appropriate money to defray such expenses, which they are hereby authorized to do.

L.1951 (1st SS), c.344; amended 1991,c.91,s.135.



Section 2A:164-24 - Remission Of Sentence Of Prisoners Confined In County Jail Or Penitentiary For Good Conduct

2A:164-24. Remission of sentence of prisoners confined in county jail or penitentiary for good conduct
The board of chosen freeholders of any county, or the committee on the discharge of prisoners of such board, may, upon the recommendation of the sheriff or jail warden of the county jail or penitentiary in whose custody any prisoner may be, remit for good conduct from the sentence of any person committed to such county jail or penitentiary, a term not exceeding 1 day for every 6 days of such sentence. If any such person shall be again convicted and sentenced to imprisonment in such county jail or penitentiary, he may, in addition to such new sentence, be required at the discretion of the court to serve out the number of days remitted to him on the previous term.

L.1951 (1st SS), c.344; amended by L.1968, c. 255, s. 1, eff. Sept. 4, 1968.



Section 2A:166-8 - Fees Of Witnesses And Constables On Acquittals; Payment By And Reimbursement Of Sheriff

2A:166-8. Fees of witnesses and constables on acquittals; payment by and reimbursement of sheriff
Whenever, on any indictment or accusation, there is an acquittal, the sheriff of the county in which the trial was had shall pay the fees of the witnesses and constables, taking receipts from them for such payments. On the production of such receipts, or upon the oath of the sheriff, the amounts so paid shall, on demand, be repaid to the sheriff by the county treasurer from any moneys in his hand belonging to the county, and such payments shall be allowed to the county treasurer in the settlement of his accounts.

L.1951 (1st SS), c.344.



Section 2A:166-9 - Fees Of Clerk And Sheriff On Acquittals; Payment By County

2A:166-9. Fees of clerk and sheriff on acquittals; payment by county
On the acquittal of any person indicted for crime the fees of the clerk and the sheriff shall be paid by the county treasurer, upon the taxed bill of costs, duly verified by the clerk and the sheriff, and certified to be correct by the prosecutor.

L.1951 (1st SS), c.344.



Section 2A:166-12 - Execution Against Municipality For Fines And Costs Returned Unsatisfied

2A:166-12. Execution against municipality for fines and costs returned unsatisfied
When any execution, issued against any municipality, for the amount of any fine and costs as provided in this subtitle shall be returned by the sheriff or other proper officer unsatisfied for want of goods and chattels or real estate of such municipality, the clerk of the court out of which the same issued shall make a copy thereof, with the indorsements thereon, and the return of the sheriff or other proper officer thereto, having added to the costs indorsed thereon $1, the fee of the clerk for the copy and a certificate thereof, and $2, the fee of the sheriff for the services hereinafter required of him, and certify the same under his hand and seal of office, and deliver it to the sheriff or other proper officer. Upon receiving such certified copy of the execution and return, the sheriff or other proper officer shall present the same to the county treasurer, who shall pay to the sheriff or other proper officer the amount of the costs indorsed, together with the interest due thereon, taking a receipt from the sheriff or other proper officer therefor, which certified copy and receipt shall be a sufficient voucher for the payment thereof, in the settlement of the accounts of the treasurer. The county treasurer, having paid the costs, shall thereupon charge the same, together with the amount of the fine, to the municipality against which such execution was issued, adding thereto interest up to the 15th day of December following the next annual levy of taxes in the county, and shall transmit a statement of the same to the county board of taxation on or before March 1st preceding such annual levy. Such sum shall be added to the proportion or quota of the tax next to be levied and collected in such municipality, and shall be assessed, levied, collected and paid over in the same manner and under the same penalties as the proportion or quota of tax is by law directed to be assessed, levied, collected and paid for.

L.1951 (1st SS), c.344.



Section 2A:166-13 - Return Of Fine On Reversal

2A:166-13. Return of fine on reversal
When a defendant has paid a fine upon being found guilty of an offense and has taken an appeal and obtained a decision in his favor terminating the case of the State against him, the treasury of the governmental entity which received the fine shall return to such person the amount of the fine so paid.

L.1951 (1st SS), c.344; amended by L.1979, c. 396, s. 1, eff. Feb. 6, 1980.



Section 2A:166-17 - No Fees Or Costs Payable To Judge Or Officer Receiving Salary

2A:166-17. No fees or costs payable to judge or officer receiving salary
No fees or costs shall be paid by the county treasurer for the services of any judge, magistrate or officer of any criminal court, where such judge, magistrate or officer receives a salary.

L.1951 (1st SS), c.344.



Section 2A:166-18 - No Fees From Parties Applying To Magistrate For Services In Criminal Cases; Payment By County

2A:166-18. No fees from parties applying to magistrate for services in criminal cases; payment by county
In criminal cases no fees shall be demanded from parties applying to magistrates or constables for their services.

L.1951 (1st SS), c.344.



Section 2A:166A-1 - Maximum Amount Of Reimbursement

2A:166A-1. Maximum amount of reimbursement
Any county which incurs expense in connection with the prosecution and defense of a defendant charged with commission of a capital offense while confined to a State penal or correctional institution located in the county shall be entitled to reimbursement therefor by the State in amounts not to exceed the following:

a. $500.00 for any case, whether or not the same is brought to trial, plus

b. $750.00 for each trial day, plus

c. The actual expense of printing required in connection with any appeal from the judgment of the trial court.

L.1960, c. 24, p. 85, s. 1.



Section 2A:166A-2 - Expenses Allowable

2A:166A-2. Expenses allowable
The expenses for which a county shall be entitled to reimbursement shall be limited to fees allowed to counsel assigned by the trial court pursuant to section 2A:163-1 of the New Jersey Statutes, juror and expert witness fees, the costs of sequestering jurors and jury attendants, the cost of transcripts of court proceedings, and the costs of printing in connection with any appeal.

L.1960, c. 24, p. 85, s. 2.



Section 2A:166A-3 - Claims; Approval; Certification; Budget Requests

2A:166A-3. Claims; approval; certification; budget requests
Claims for reimbursement shall bear the approval of the trial judge and shall be certified to the administrative director of the courts by the assignment judge of the county for payment by the State Treasurer from funds appropriated for the administration of the courts. The administrative director of the courts shall formulate and include in annual budget requests sums necessary to carry out the provisions of this act.

L.1960, c. 24, p. 85, s. 3.



Section 2A:166A-4 - Effective Date; Applicability

2A:166A-4. Effective date; applicability
This act shall take effect immediately and shall apply to expenses incurred on and after September 1, 1959.

L.1960, c. 24, p. 86, s. 4.



Section 2A:167-3.1 - Report Of Pardon, Reprieve, Commutation

2A:167-3.1. Report of pardon, reprieve, commutation
1. On or before March 1 of each year, the Governor shall report to the Legislature each reprieve, pardon and commutation granted, stating the name of the convicted person, the crime for which the person was convicted, the sentence imposed, its date, the date of the pardon, reprieve or commutation and the reasons for granting same.

L.1993,c.26,s.1.



Section 2A:167-4 - Form Of Order; Filing

2A:167-4. Form of order; filing
The governor may, upon application for commutation of sentence of any person sentenced to imprisonment, order that such sentence be commuted upon such terms, conditions and limitations as the governor, in his discretion, may direct, as conditions precedent to the release of any such person from imprisonment; which terms, conditions and limitations shall be annexed to and form part of said order. Upon the filing of such order signed by the governor with the officer in whose custody such person may be, and after the acceptance by such person of the terms, conditions and limitations contained in said order, as evidenced by his signature affixed to the duplicate copy of such order to be kept in the files of the state parole board, such sentence shall thereupon be commuted in accordance with the terms, conditions and limitations of such order.

L.1951 (1st SS), c.344.



Section 2A:167-5 - Restoration Of Right Of Suffrage And Other Rights; Suspension Or Remission Of Fine

2A:167-5. Restoration of right of suffrage and other rights; suspension or remission of fine
Any person who has been convicted of a crime and by reason thereof has been deprived of the right of suffrage or of any other of his civil rights or privileges, or upon whom there has been imposed a fine or who has suffered a forfeiture, except disqualification to hold and enjoy any public office of honor, profit or trust in this state under judgment of impeachment, may make application for the restoration of the right of suffrage or of such other rights or privileges or for the suspension or remission of such fine or forfeiture, which application the governor may grant by order signed by him.

L.1951 (1st SS), c.344.



Section 2A:167-6 - Form Of Application

2A:167-6. Form of application
Applications for commutation of sentences, other than death sentences, or for the restoration of rights or privileges, or for the suspension or remission of any fine or forfeiture, shall be made upon forms prescribed by the governor.

L.1951 (1st SS), c.344.



Section 2A:167-7 - Investigation And Report

2A:167-7. Investigation and report
The governor, in his discretion, may, prior to granting or denying any such application, refer the same to the state parole board for its investigation, and in such case the board shall make a full and complete investigation and report thereon in writing to the governor with its recommendation in the case.

L.1951 (1st SS), c.344.



Section 2A:167-8 - Convicts Having License To Be At Large; Security; Legal Custody; Return To Place Of Punishment

2A:167-8. Convicts having license to be at large; security; legal custody; return to place of punishment
Any convict who was undergoing imprisonment in any of the penal institutions of this state and to whom was granted a license to be at large or at liberty by the court of pardons, or to whom was granted a commutation of sentence by order of the governor, shall remain subject to the security, terms, conditions and limitations, in all respects, upon which the same was granted. Any convict undergoing imprisonment in any of the penal institutions of this state and to whom may be granted a commutation of sentence by order of the governor shall remain subject to the security, terms, conditions and limitations, in all respects, upon which the same is granted.

Every convict at large or at liberty under any such license or order shall continue to be in the legal custody of the warden, keeper or chief executive officer of the institution from which such convict was or may be released under such license or order, and under immediate and constant supervision of the division of parole of the department of institutions and agencies in accordance with the rules and regulations of the state parole board approved by the governor, and until the expiration of the maximum term of the sentence imposed upon such person for the crime for which he or she was committed.

Every convict at large or at liberty under any such license or order shall be liable to be taken at any time and returned to the place of punishment to which he or she was originally sentenced, as hereinafter provided.

L.1951 (1st SS), c.344



Section 2A:167-9 - Retaking And Detention; Warrant; Credit For Time Spent In Custody

2A:167-9. Retaking and detention; warrant; credit for time spent in custody
If the parole officer having charge of any convict at large or at liberty under any such license or order shall have reasonable cause to believe that such person has resumed, or is about to resume, criminal conduct or associations, or has violated the terms, conditions or limitations of such license or order in any important respect, and the situation is one of immediate emergency, then such parole officer shall notify the division of parole which may, if the facts warrant, treat such convict as delinquent under such license or order. The division of parole shall immediately notify the governor and the state parole board of such action. By his own warrant the parole officer may apprehend any such delinquent person and cause his or her return to the institution from which released or cause such person's immediate confinement in an appropriate county or municipal jail, penitentiary or lockup. Such retaking and detention shall continue under authority of the parole officer's warrant until the determination by the governor as to the revocation of the license or order under which such convict is at large or at liberty, or his or her return to the community under such license or order. Such warrant shall be in the form prescribed by the state parole board and approved by the governor, and, when signed by the parole officer in charge of the case, shall be sufficient warrant and authority to all peace officers to assist in the apprehension of the convict and shall be also sufficient authority for the detention of the convict in the institution from which released or in a municipal or county jail, penitentiary or lockup. In such case, credit shall be given the convict on his or her sentence for time spent in such custody while awaiting the decision of the governor as to revocation of such license or order.

L.1951 (1st SS), c.344.



Section 2A:167-10 - Revocation Of License Or Order

2A:167-10. Revocation of license or order
The governor may, at any time, in his discretion, revoke any such license or order, and shall revoke any such license or order whenever it shall come to his knowledge that the person to or for whom the same was granted has violated any of the terms, conditions or limitations thereof, or any penal law of this state, or of any other state, or of the United States.

L.1951 (1st SS), c.344.



Section 2A:167-11 - Investigation By State Parole Board

2A:167-11. Investigation by state parole board
The governor, in his discretion, may, prior to determining whether to revoke any such license or order, refer the matter to the state parole board for its investigation, and in such case the board shall make a full and complete investigation and report thereon in writing to the governor with its recommendations in the case. The governor may also, by general rule or regulation, require the state parole board to investigate all such cases. In such event the board shall make a full and complete investigation and report in writing to the governor with its recommendations in each such case.

L.1951 (1st SS), c.344.



Section 2A:167-12 - Order Of Revocation; Arrest; Detention; Period Of Confinement

2A:167-12. Order of revocation; arrest; detention; period of confinement
When any such license or order is revoked it shall be done by an order in writing signed by the Governor and filed with the State Parole Board. The form of such order shall be prescribed by the Governor.

Upon the signing of such order, the Governor shall issue his warrant for the arrest of the convict to or for whom such license or order was granted, and his or her return to the place of confinement from which he or she was released thereunder. The warrant may be served by any person authorized to serve criminal process in any county in the State.

The convict to or for whom such license or order was or may be granted, when returned to the place of confinement from which he or she was released thereunder, shall be detained therein according to the terms of his or her original sentence; and, in computing the period of such convict's confinement, if it shall appear that such license or order was revoked because of conviction of crime of an indictable character committed while at liberty upon such license or order, the time between such person's release upon such license or order and return to confinement shall not be taken to be any part of the term of sentence. If the license or order is revoked for reasons other than such conviction of crime, then the holder of such license or order shall be required to serve the balance of time due on his or her sentence to be computed from the date of the violation of one or more of the terms, conditions or limitations which resulted in the revocation of such license or order. If the person for whose arrest such warrant is issued is confined in any prison or penal or correctional institution of this State, the officer to whom the warrant shall be delivered, shall deliver the same to the warden, keeper or chief executive officer of such institution or prison, and the warden, keeper or chief executive officer shall, upon the expiration of the term of imprisonment or period of confinement then being served in that institution or prison, return the convict to the institution or prison from which such person was released under such license or order, or, if the release under such license or order was from the same institution or prison, he shall detain such convict therein according to the terms of his or her original sentence.

No part of a sentence imposed upon a convict, concerning which a license or order has been granted and revoked, shall be deemed to be served by such person while he or she is serving a sentence for an offense other than the one for which he or she was released under such license or order.

L.1951 (1st SS), c.344; amended by L.1953, c. 275, p. 1805, s. 1, eff. July 25, 1953.



Section 2A:168-5 - Probation Officers; Appointment

2A:168-5. Probation officers; appointment
2A:168-5. The Assignment Judge of the Superior Court in each county may appoint a chief probation officer, and, on application of the chief probation officer, such men and women probation officers as may be necessary. Before any order is made by such judge appointing any additional probation officers, a notice of the time and place, when and where such order shall be considered, shall be given to the board of chosen freeholders of the county and they shall be given an opportunity to be heard as to the necessity of such additional probation officers. All probation officers who are to receive salaries shall be appointed in accordance with the rules and regulations of the Civil Service Commission. Orders of appointment shall be in writing and be filed in the office of the county clerk.

L.1951 (1st SS), c.344; amended 1953,c.311,s.1; 1991,c.91,s.136.



Section 2A:168-6 - Probation Officers In Counties Of Not Less Than 800,000; Appointment Of Parole Officers As; Civil Service; Compensation

2A:168-6. Probation officers in counties of not less than 800,000; appointment of parole officers as; civil service; compensation
L.1940, c. 78, p. 202, an act entitled "An Act authorizing the appointment of persons employed as parole officers of a city home in cities of the first class to the position of probation officer in counties having a population as established by the 1930 census, of not less than 800,000, and supplementing article one of chapter one hundred and ninety-nine of Title 2 of the Revised Statutes." saved from repeal.

L.1951 (1st SS), c.344.



Section 2A:168-7 - Powers And Duties Of Chief Probation Officer; Additional Employees

2A:168-7. Powers and duties of chief probation officer; additional employees
2A:168-7. The chief probation officer shall have general supervision of the probation work under the direction of the court. He may appoint such other employees as may be necessary to carry out the purposes of this chapter, but the amount expended for this purpose shall not exceed the amount appropriated therefor in the annual county budget. The chief probation officer may make such necessary rules and regulations with respect to the management and conduct of the probation officers and other employees as may be authorized by the Assignment Judge of the Superior Court.

L.1951 (1st SS), c.344; amended 1991,c.91,s.137.



Section 2A:168-8 - Salaries And Expenses Of Probation Officers And Employees

2A:168-8. Salaries and expenses of probation officers and employees
2A:168-8. The judge authorized to appoint a chief probation officer or probation officers shall fix, by order under the hand of such judge, annual salaries to be paid such officers, and before any such order shall be made by such judge, notice of the time and place, when and where such order shall be considered, shall be given to the board of chosen freeholders of the county and such board shall be given an opportunity to be heard upon the same and such order shall be filed in the office of the County Clerk. The amounts so fixed shall be paid in equal semimonthly payments in the same manner as the salaries of other officers of the county.

The necessary and reasonable expenses of salaried probation officers incurred in the performance of their duties shall be paid out of the county treasury, after itemized statements of such expenses have been approved by the chief probation officer and the Assignment Judge of the Superior Court and filed in the office of the county treasurer. On request of the chief probation officer, the necessary traveling and maintenance expenses in attending probation officers' meetings and conferences of social work shall be included, when previously authorized by the judge authorized to appoint probation officers.

The salaries of employees appointed by the chief probation officer shall be fixed by the board of chosen freeholders in accordance with the schedules of the Civil Service Commission, and paid in the same manner as the salaries of probation officers.

L.1951 (1st SS), c.344; amended 1953,c.311,s.2; 1991,c.91,s.138.



Section 2A:168-9 - Temporary Probation Officers; Appointment; Compensation

2A:168-9. Temporary probation officers; appointment; compensation
2A:168-9. In case of the absence or disqualification of any probation officer for any cause, the Assignment Judge of the Superior Court may appoint some other person to serve temporarily as a probation officer, who shall receive as compensation for each day's service a sum determined by the court. The compensation so paid for any excess over 90 days' absence of any probation officer in any one year may be deducted from the salary of such probation officer.

L.1951 (1st SS), c.344; amended 1991,c.91,s.139.



Section 2A:168-10 - Oath Of Probation Officers; Bond; Accounts Audited

2A:168-10. Oath of probation officers; bond; accounts audited
Each probation officer, before entering on the duties of his office, shall take an oath of office to be administered by one of the judges making the appointment. Each probation officer or employee who collects or has the custody of money shall execute a bond in a penal sum, to be fixed by the judges, with sufficient sureties approved by them, conditioned for the honest accounting of all money received by him as probation officer. The accounts of all probation officers shall be subject to audit at any time by the board of chosen freeholders.

L.1951 (1st SS), c.344.



Section 2A:168-11 - Powers And Duties Of Probation Officers

2A:168-11. Powers and duties of probation officers
Probation officers shall have the powers of constables in the execution of their duties. The duties of probation officers shall be, among others:

a. To make such investigations and reports under sections 2A:168-3 and 2A:168-13 of this title as may be required by the judge or judges of any court having jurisdiction within the county for which the officer is appointed;

b. To receive under their supervision, on request of the court having jurisdiction, any person ordered to pay any sum for alimony or support in an order or judgment entered in a matrimonial action;

c. To receive under supervision any person placed on probation by any court within the county for which the officer is appointed;

d. To collect from persons under their supervision such payments as may be ordered by the court so to be made, and disburse the money so received under the direction of the court;

e. To furnish each person under their supervision with a statement of the conditions of his probation and to instruct him regarding them;

f. To keep detailed records of all the work done;

g. To keep accurate and complete accounts of all money collected and disbursed, and to give and obtain receipts therefor; and

h. To make such reports to the courts as they may require.

L.1951 (1st SS), c.344.



Section 2A:168-12 - Transfer Of Probationers

2A:168-12. Transfer of probationers
Probation officers may at any time, after approval by the court or chief probation officer, transfer any probationer under their care and supervision to the jurisdiction of any other probation officer. Whenever such transfer is made, the probation officer making the transfer shall send to the probation officer to whose care and supervision the probationer is being transferred, a copy of all the records of such officer as to the offense, criminal record and social history of the probationer.

Probation officers may accept under their care and supervision on transfer, any person placed on probation in any other jurisdiction, and shall, from time to time, report to the probation officer from whom the probationer was received under transfer as to the conduct and progress of the probationer. Probation officers shall, with respect to persons transferred to their supervision from any other jurisdiction, have all of the powers and be subject to all of the duties imposed by law upon them in regard to probationers received on probation in their own jurisdiction.

L.1951 (1st SS), c.344.



Section 2A:168-13 - Investigations For Superior Court; Financial Status Of Persons Seeking Relief In Forma Pauperis; Alimony Or Support Payments

2A:168-13. Investigations for superior court; financial status of persons seeking relief in forma pauperis; alimony or support payments
The chief probation officer of each county shall, when requested by the superior court, immediately investigate and furnish to the court all necessary and available information and data concerning persons who may have become the subject of or legally interested in any matrimonial action in that court, or in any proceeding directly or indirectly involving the custody of infants, and who are residents of or are temporarily found within the county for which such probation officer was appointed.

When ordered by the superior court the chief probation officer shall cause to be investigated the financial status of applicants who are seeking relief through forma pauperis petitions.

The superior court may also order payments of alimony or support, or both, to be made in proper cases through the chief probation officer, who shall distribute such payments as directed by the court.

The superior court is empowered and authorized formally to request and require such investigations and information from any chief probation officer as may be necessary to effectuate the provisions of this section, and such requests may be made at any time and at any stage of any proceeding pending in the superior court. The court shall also have the discretionary power, in actions involving the custody of infants, to file a certified copy of its order or judgment with the chief probation officer of the county or counties where the child or children reside, with a direction therein to make periodic reports to the court as to the status of the custody.

L.1951 (1st SS), c.344.



Section 2A:168-14 - Governor Authorized To Enter Into Compact With States; Form; Contents Of Compact; Investigations; Duties Of Receiving State; Retaking Of Probationers Or Parolees By Sending State; Extradition Waived; Rules And Regulations; Compact Operative On Ratification; Force And Effect Of Compact; Renunciation

2A:168-14. Governor authorized to enter into compact with states; form; contents of compact; investigations; duties of receiving state; retaking of probationers or parolees by sending state; extradition waived; rules and regulations; compact operative on ratification; force and effect of compact; renunciation
The governor of this state is hereby authorized and directed to enter into a compact on behalf of the state of New Jersey with any of the states of the United States legally joining therein in the form substantially as follows:

A compact entered into by and among the contracting states, signatories hereto, with the consent of the congress of the United States of America, granted by an act entitled "An act granting the consent of congress to any 2 or more states to enter into agreements or compacts for co-operative effort and mutual assistance in the prevention of crime and for other purposes."

The contracting states solemnly agree:

1. That it shall be competent for the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state" ) to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called "receiving state" ) while on probation or parole, if

a. Such person is in fact a resident of or has his family residing within the receiving state and can obtain employment there;

b. Though not a resident of the receiving state and not having his family residing there, the receiving state consents to such person being sent there.

Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than 1 year prior to his coming to the sending state and has not resided within the sending state more than 6 continuous months immediately preceding the commission of the offense for which he has been convicted.

2. That each receiving state will assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees.

3. That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state; provided, however, that if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

4. That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.

5. That the governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

6. That this compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying. When ratified it shall have the full force and effect of law within such state, the form of ratification to be in accordance with the laws of the ratifying state.

7. That this compact shall continue in force and remain binding upon each ratifying state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which ratified it, by sending 6 months' notice in writing of its intention to withdraw from the compact to the other states party hereto.

L.1951 (1st SS), c.344.



Section 2A:168-15 - Constitutionality

2A:168-15. Constitutionality
If any section, sentence, subdivision or clause of this act is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining portions of this act.

L.1951 (1st SS), c.344.



Section 2A:168-16 - Compact Deemed Ratified, When

2A:168-16. Compact deemed ratified, when
The aforesaid compact with any other states shall be deemed to have been ratified by this state when executed by the governor of this state and such other state.

L.1951 (1st SS), c.344.



Section 2A:168-17 - Citation

2A:168-17. Citation
This article may be cited as the "uniform act for out-of-state parolee supervision."

L.1951 (1st SS), c.344.



Section 2A:168-18 - Incarceration Of Probationer Or Parolee In Receiving State; Receiving State As Agent

2A:168-18. Incarceration of probationer or parolee in receiving state; receiving state as agent
Whenever the duly constituted judicial and administrative authorities in a sending State shall determine that incarceration of a probationer or reincarceration of a parolee is necessary or desirable, said officials may direct that the incarceration or reincarceration be in a prison or other correctional institution within the territory of the receiving State, such receiving State to act in that regard solely as agent for the sending State.

L.1953, c. 83, p. 1006, s. 1.



Section 2A:168-19 - "Receiving State" Defined

2A:168-19. "Receiving State" defined
As used in this act, the term "receiving State" shall be construed to mean any State, other than the sending State, in which a parolee or probationer may be found; provided, that said State has enacted reciprocal legislation.

L.1953, c. 83, p. 1007, s. 2.



Section 2A:168-20 - Compact Institutions; Incarceration In; Access To

2A:168-20. Compact institutions; incarceration in; access to
Every State which enacts a similar act to this act shall designate at least one of its correctional institutions as a "Compact Institution" and shall incarcerate persons therein as provided in such act, unless the sending and receiving State in question shall make specific contractual arrangements to the contrary. All such States shall have access to "Compact Institutions" at all reasonable hours for the purpose of inspecting the facilities thereof and for the purpose of visiting such of said State's prisoners as may be confined in the institution.

L.1953, c. 83, p. 1007, s. 3.



Section 2A:168-21 - Persons Confined In Compact Institutions Subject To Jurisdiction Of Sending State

2A:168-21. Persons confined in compact institutions subject to jurisdiction of sending state
Persons confined in "Compact Institutions" pursuant to the terms of the compact shall at all times be subject to the jurisdiction of the sending State and may at any time be removed from said "Compact Institution" for transfer to a prison or other correctional institution within the sending State, for return to probation or parole, for discharge, or for any other purpose permitted by the laws of the sending State.

L.1953, c. 83, p. 1007, s. 4.



Section 2A:168-22 - Rights Of Persons Confined In Compact Institutions

2A:168-22. Rights of persons confined in compact institutions
All persons who may be confined in a "Compact Institution" pursuant to the provisions of the compact shall be treated in a reasonable and humane manner. Incarceration or reincarceration in a receiving State shall not deprive any person so incarcerated or reincarcerated of any rights which said person would have had if incarcerated or reincarcerated in an appropriate institution of the sending State; nor shall any agreement to submit to incarceration or reincarceration pursuant to the terms of the compact be construed as a waiver of any rights which the prisoner would have had if he had been incarcerated or reincarcerated in any appropriate institution of the sending State, except that the hearing or hearings, if any, to which a parolee or probationer may be entitled, (prior to incarceration or reincarceration) by the laws of the sending State may be had before the appropriate judicial or administrative officers of the receiving State. In any such event, said judicial and administrative officers shall act as agents of the sending State after consultation with appropriate officers of the sending State.

L.1953, c. 83, p. 1007, s. 5.



Section 2A:168-23 - Costs And Expenses

2A:168-23. Costs and expenses
Any receiving State incurring costs or other expenses under the compact shall be reimbursed in the amount of such costs or other expenses by the sending State unless the States concerned shall specifically otherwise agree. Any two or more States party to the compact may enter into supplementary agreements determining a different allocation of costs as among themselves.

L.1953, c. 83, p. 1008, s. 6.



Section 2A:168-24 - Rules And Regulations

2A:168-24. Rules and regulations
Rules and regulations necessary to effectuate the purposes of this act may be promulgated by the appropriate officers of this State and of those States which have enacted substantially similar legislation.

L.1953, c. 83, p. 1008, s. 7.



Section 2A:168-25 - Effective When Other States Enact Similar Legislation

2A:168-25. Effective when other states enact similar legislation
This act shall take effect when any two or more States party to the compact shall enact substantially similar legislation to this act.

L.1953, c. 83, p. 1008, s. 8.



Section 2A:168-26 - Interstate Compact For Adult Offender Supervision.

2A:168-26 Interstate Compact for Adult Offender Supervision.

1. a. The Interstate Compact for Adult Offender Supervision is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:



INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION



The Legislature hereby finds and declares the following:

The interstate compact for the supervision of Parolees and Probationers was established in 1937; it is the earliest corrections "compact" established among the states and has not been amended since its adoption for over 62 years;

This compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it currently has jurisdiction over more than a quarter of a million offenders;

The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements and sex offender registration;

After hearings, national surveys and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability; and

Upon the adoption of this Interstate Compact for Adult Offender Supervision by all states and territories of the United States, it is the intention of the Legislature to repeal the previous Interstate Compact for the Supervision of Parolees and Probationers.

b.This act shall be known and may be cited as the "Interstate Compact for Adult Offender Supervision."

c.Article I. Purpose. The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner and when necessary return offenders to the originating jurisdictions.

The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C.s.112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

L.2002,c.111,s.1.



Section 2A:168-27 - Definitions.

2A:168-27 Definitions.

2.Article II. Definitions.

As used in this compact, unless the context clearly requires a different construction:

"Adult" means a person who is 18 years of age or older or a person who is under 18 years of age who either by statute or court order is considered an adult.

"Bylaws" mean those bylaws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

"Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the State's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

"Compacting state" means any state which has enacted the enabling legislation for this compact.

"Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

"Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

"Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

"Non Compacting state" means any state which has not enacted the enabling legislation for this compact.

"Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

"Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

"Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

"State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

"State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article IV of this compact.

L.2002,c.111,s.2.



Section 2A:168-28 - The Compact Commission.

2A:168-28 The compact commission.

3.Article III. The Compact Commission.

a.The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

b.The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such non-commissioner members shall include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its bylaws for such additional, ex-officio, non-voting members as it deems necessary.

c.Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

d.The Interstate Commission shall meet at least once each calendar year. The chairman may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

e.The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the bylaws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the Compact. The Executive Committee shall oversee the day-to-day activities managed by the Executive Director and Interstate Commission staff, administer enforcement and compliance with the provisions of the compact, its bylaws and as directed by the Interstate Commission and perform other duties as directed by Commission or set forth in the bylaws.

L.2002,c.111,s.3.



Section 2A:168-29 - The State Council.

2A:168-29 The State Council.

4.Article IV. The State Council.

a.There is hereby established the New Jersey State Council for Interstate Adult Offender Supervision which shall consist of the following members:

(1)two members of the General Assembly, no more than one of whom shall be of the same political party, appointed by the Speaker of the General Assembly;

(2)two members of the Senate, no more than one of whom shall be of the same political party, appointed by the President of the Senate;

(3)the Administrative Director of the Courts;

(4)the Commissioner of Corrections or his designee;

(5)a law enforcement officer and a representative from a crime victim's organization, each appointed by the Governor with the advice and consent of the Senate; and

(6)the Chairman of the State Parole Board.

b.The Governor shall appoint a compact administrator who shall serve at the pleasure of the Governor. The compact administrator may be a member of the State Council or a State government official with appropriate background and experience. The compact administrator shall be the compact commissioner and presiding officer of the council and shall serve as the New Jersey Commissioner to the Interstate Commission.

c.Members of the Council shall be appointed for terms of four years and the terms of their successors shall be calculated from the expiration of the incumbent's term. Members shall serve until their successors are appointed and have qualified.

d.The State Council shall meet at least twice a year.

e.The State Council shall develop policies concerning the operation of the compact within this State. The State Council may adopt rules, including rules proposed by the commission for adoption by this state, to implement the compact.

f.The State Council shall report annually to the Legislature concerning the activities of the council and the Interstate Commission.

L.2002,c.111,s.4.



Section 2A:168-30 - Powers And Duties Of The Interstate Commission.

2A:168-30 Powers and duties of the interstate commission.

5.Article V. Powers and Duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

a.To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission;

b.To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

c.To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission;

d.To enforce compliance with compact provisions, Interstate Commission rules, and bylaws, using all necessary and proper means, including but not limited to, the use of judicial process;

e.To establish and maintain offices;

f.To purchase and maintain insurance and bonds;

g.To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

h.To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

i.To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

j.To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

k.To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

l.To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

m.To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

n.To sue and be sued;

o.To provide for dispute resolution among compacting states;

p.To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

q.To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

r.To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

s.To establish uniform standards for the reporting, collecting, and exchanging of data.



L.2002,c.111,s.5.



Section 2A:168-31 - Organization And Operation Of The Interstate Commission.

2A:168-31 Organization and operation of the interstate commission.

6.Article VI. Organization and Operation of the Interstate Commission.

a.Bylaws. The Interstate Commission shall, by a majority of the Members, within twelve months of the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

(1)Establishing the fiscal year of the Interstate Commission.

(2)Establishing an executive committee and such other committees as may be necessary.

(3)Providing reasonable standards and procedures for the establishment of committees, and governing any general or specific delegation of any authority or function of the Interstate Commission.

(4)Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting.

(5)Establishing the titles and responsibilities of the officers of the Interstate Commission.

(6)Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission.

Notwithstanding any civil service or other similar laws of any Compacting State, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission.

(7)Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment or reserving of all of its debts and obligations.

(8)Providing transition rules for "start up" administration of the compact.

(9)Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

b.Officers and Staff. The Interstate Commission shall, by a majority of the members, elect from among its members a chairman and a vice chairman, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairman, or in his absence or disability, the vice chairman, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

c.Corporate Records of the Interstate Commission. The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

d.Qualified Immunity, Defense and Indemnification. The members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the Commissioner of a Compacting State, or his representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

The Interstate Commission shall indemnify and hold the Commissioner of a Compacting State, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

L.2002,c.111,s.6.



Section 2A:168-32 - Activities Of The Interstate Commission.

2A:168-32 Activities of the interstate commission.

7.Article VII. Activities of the Interstate Commission.

a.The Interstate Commission shall meet and take such actions as are consistent with the provisions of this Compact.

b.Except as otherwise provided in this Compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

c.Each Member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for Members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

d.The Interstate Commission shall meet at least once during each calendar year. The chairman of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

e.The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

f.Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in the Sunshine Act," 5 U.S.C.s.552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1)relate solely to the Interstate Commission's internal personnel practices and procedures;

(2)disclose matters specifically exempted from disclosure by statute;

(3)disclose trade secrets or commercial or financial information which is privileged or confidential;

(4)involve accusing any person of a crime, or formally censuring any person;

(5)disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6)disclose investigatory records compiled for law enforcement purposes;

(7)disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8)disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

(9)specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

g.For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision.

h.The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each Member on the question). All documents considered in connection with any action shall be identified in such minutes.

i.The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

L.2002,c.111,s.7.



Section 2A:168-33 - Rulemaking Functions Of The Interstate Commission.

2A:168-33 Rulemaking functions of the interstate commission.

8.Article VIII. Rulemaking Functions of the Interstate Commission.

a.The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

b.Rulemaking shall occur pursuant to the criteria set forth in this Article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.A. section 551 et seq., and the federal Advisory Committee Act, 5 U.S.C.A. App. 2, section 1 et seq., as may be amended (hereinafter "APA").

c.All rules and amendments shall become binding as of the date specified in each rule or amendment.

d.If a majority of the legislatures of the Compacting States rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any Compacting State.

e.When promulgating a rule, the Interstate Commission shall:

(1)publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2)allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3)provide an opportunity for an informal hearing; and

(4)promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence (as defined in the APA) in the rulemaking record, the court shall hold the rule unlawful and set it aside.

f.Subjects to be addressed within 12 months after the first meeting must at a minimum include:

(1)notice to victims and opportunity to be heard;

(2)offender registration and compliance;

(3)violations/returns;

(4)transfer procedures and forms;

(5)eligibility for transfer;

(6)collection of restitution and fees from offenders;

(7)data collection and reporting;

(8)the level of supervision to be provided by the receiving state;

(9)transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) Mediation, arbitration and dispute resolution.

g.The existing rules governing the operation of the previous compact superseded by this act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

h.Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

L.2002,c.111,s.8.



Section 2A:168-34 - Oversight, Enforcement And Dispute Resolution By The Interstate Commission.

2A:168-34 Oversight, enforcement and dispute resolution by the interstate commission.

9.Article IX. Oversight, Enforcement and Dispute Resolution by the Interstate Commission.

a.Oversight. The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in Non-compacting States which may significantly affect Compacting States.

The courts and executive agencies in each Compacting State shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. In any judicial or administrative proceeding in a Compacting State pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

b.Dispute Resolution. The Compacting States shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the Compact and which may arise among Compacting States and Non-compacting States.

The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the Compacting States.

c.Enforcement. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, section b., of this compact.

L.2002,c.111,s.9.



Section 2A:168-35 - Finance.

2A:168-35 Finance.

10.Article X. Finance.

a.The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

b.The Interstate Commission shall levy on and collect an annual assessment from each Compacting State to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each Compacting State and shall promulgate a rule binding upon all Compacting States which governs said assessment.

c.The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

d.The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

e. (1) The Interstate compact for adult offender supervision fund is established as a special fund in the State Treasury. The fund consists of moneys appropriated for the purposes of meeting financial obligations imposed on the State of New Jersey as a result of the State's participation in this compact.

(2)An assessment levied or any other financial obligation imposed under this compact is effective against the State of New Jersey only to the extent that moneys to pay the assessment or meet the financial obligation have been appropriated and deposited in the fund established pursuant to paragraph (1) of this subsection.

L.2002,c.111,s.10.



Section 2A:168-36 - Compacting States, Effective Date And Amendment.

2A:168-36 Compacting states, effective date and amendment.

11.Article XI. Compacting States, Effective Date and Amendment.

a.Any state, as defined in Article II of this compact, is eligible to become a Compacting State.

b.The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the States. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other Compacting State, upon enactment of the Compact into law by that State. The governors of Non-member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

c.Amendments to the Compact may be proposed by the Interstate Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Interstate Commission and the Compacting States unless and until it is enacted into law by unanimous consent of the Compacting States.

L.2002,c.111,s.11.



Section 2A:168-37 - Withdrawal, Default, Termination And Judicial Enforcement.

2A:168-37 Withdrawal, default, termination and judicial enforcement.

12.Article XII. Withdrawal, Default, Termination and Judicial Enforcement.

a.Withdrawal. Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

The effective date of withdrawal is the effective date of the repeal.

The Withdrawing State shall immediately notify the Chairman of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

The Interstate Commission shall notify the other Compacting States of the Withdrawing State's intent to withdraw within sixty days of its receipt thereof.

The Withdrawing State is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any Compacting State shall occur upon the Withdrawing State reenacting the Compact or upon such later date as determined by the Interstate Commission.

b.Default. If the Interstate Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the bylaws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

Remedial training and technical assistance as directed by the Interstate Commission; and

Suspension and termination of membership in the compact.

Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

The grounds for default include, but are not limited to, failure of a Compacting State to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the Defaulting State in writing of the penalty imposed by the Interstate Commission on the Defaulting State pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the Defaulting State may be terminated from the Compact upon an affirmative vote of a majority of the Compacting States and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of suspension.

Within sixty days of the effective date of termination of a Defaulting State, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the Defaulting State's legislature and the state council of such termination.

The Defaulting State is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the Defaulting State unless otherwise mutually agreed upon between the Interstate Commission and the Defaulting State.Reinstatement following termination of any Compacting State requires both a reenactment of the Compact by the Defaulting State and the approval of the Interstate Commission pursuant to the rules.

c.Judicial Enforcement. The Interstate Commission may, by majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated rules and bylaws, against any Compacting State in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

d.Dissolution of Compact. The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

L.2002,c.111,s.12.



Section 2A:168-38 - Severability And Construction.

2A:168-38 Severability and construction.

13.Article XIII. Severability and Construction. The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

The provisions of this Compact shall be liberally constructed to effectuate its purposes.

L.2002,c.111,s.13.



Section 2A:168-39 - Binding Effect Of Compact And Other Laws.

2A:168-39 Binding effect of compact and other laws.

14.Article XIV. Binding Effect of Compact and Other Laws.

a.Other Laws. Nothing herein prevents the enforcement of any other law of a Compacting State that is not inconsistent with this Compact.

All Compacting States' laws conflicting with this Compact are superseded to the extent of the conflict.

b.Binding Effect of the Compact. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the Compacting States.

All agreements between the Interstate Commission and the Compacting States are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the Compacting States, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

L.2002,c.111,s.14.



Section 2A:168A-1 - Legislative Findings

2A:168A-1. Legislative findings
The Legislature finds and declares that it is in the public interest to assist the rehabilitation of convicted offenders by removing impediments and restrictions upon their ability to obtain employment or to participate in vocational or educational rehabilitation programs based solely upon the existence of a criminal record.

Therefore, the Legislature finds and declares that notwithstanding the contrary provisions of any law or rule or regulation issued pursuant to law, a person shall not be disqualified or discriminated against by any licensing authority because of any conviction for a crime, unless N.J.S. 2C:51-2 is applicable or unless the conviction relates adversely to the occupation, trade, vocation, profession or business for which the license or certificate is sought.

L.1968, c. 282, s. 1, eff. Sept. 4, 1968. Amended by L.1974, c. 161, s. 2, eff. Nov. 15, 1974; L.1981, c. 487, s. 3, eff. Jan. 12, 1982.



Section 2A:168A-2 - Application For License, Certificate; Grounds For Refusal; Written Statement.

2A:168A-2 Application for license, certificate; grounds for refusal; written statement.

2.Notwithstanding the contrary provisions of any law or rule or regulation issued pursuant to law, no State, county or municipal department, board, officer or agency, hereinafter referred to as "licensing authority" authorized to pass upon the qualifications of any applicant for a license or certificate of authority or qualification to engage in the practice of a profession or business or for admission to an examination to qualify for such a license or certificate may disqualify or discriminate against an applicant for a license or certificate or an application for admission to a qualifying examination on the grounds that the applicant has been convicted of a crime, or adjudged a disorderly person, except that a licensing authority may disqualify or discriminate against an applicant for a license or certificate if N.J.S.2C:51-2 or any disqualifying criminal activity set forth in subsection a. of section 7 of P.L.2009, c.53 (C.17:11C-57) is applicable, or if a conviction for a crime relates adversely to the occupation, trade, vocation, profession or business for which the license or certificate is sought. In determining that a conviction for a crime relates adversely to the occupation, trade, vocation, profession or business, the licensing authority shall explain in writing how the following factors, or any other factors, relate to the license or certificate sought:

a.The nature and duties of the occupation, trade, vocation, profession or business, a license or certificate for which the person is applying;

b.Nature and seriousness of the crime;

c.Circumstances under which the crime occurred;

d.Date of the crime;

e.Age of the person when the crime was committed;

f.Whether the crime was an isolated or repeated incident;

g.Social conditions which may have contributed to the crime;

h.Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of persons who have or have had the applicant under their supervision.

L.1968, c.282, s.2; amended 1974, c.161, s.3; 1981, c.487, s.4; 2009, c.53, s.71.



Section 2A:168A-3 - Evidence Of Rehabilitation

2A:168A-3. Evidence of rehabilitation
The presentation to a licensing authority of evidence of a pardon or of the expungement of a criminal conviction, pursuant to N.J.S. 2A:164-28, or of a certificate of the Federal or State Parole Board, or of the Chief Probation Officer of a United States District Court or a county who has supervised the applicant's probation, that the applicant has achieved a degree of rehabilitation indicating that his engaging in the proposed employment would not be incompatible with the welfare of society shall preclude a licensing authority from disqualifying or discriminating against the applicant.

L.1968, c. 282, s. 3, eff. Sept. 4, 1968. Amended by L.1974, c. 161, s. 4, eff. Nov. 15, 1974.



Section 2A:168A-4 - Addiction To Drugs Or Intoxicating Liquors Within Four Months Of Application

2A:168A-4. Addiction to drugs or intoxicating liquors within four months of application
A licensing authority may disqualify or discriminate against an applicant for a license or certificate on the grounds that the applicant has within 4 months of the application for admission to a qualifying examination been addicted to the habitual use of drugs or intoxicating liquors.

L.1974, c. 161, s. 5, eff. Nov. 15, 1974.



Section 2A:168A-5 - Regulated Employment Pursuant To Approved Program Of Vocational Or Educational Rehabilitation

2A:168A-5. Regulated employment pursuant to approved program of vocational or educational rehabilitation
Notwithstanding the contrary provisions of any law or rule or regulation issued pursuant to law, any licensing authority may permit any person subject to correctional supervision in this State to engage in regulated employment pursuant to an approved program of vocational or educational rehabilitation.

L.1974, c. 161, s. 6, eff. Nov. 15, 1974.



Section 2A:168A-6 - Inapplicability Of Act To Law Enforcement Agencies

2A:168A-6. Inapplicability of act to law enforcement agencies
This act shall not be applicable to any law enforcement agency; however, nothing herein shall preclude a law enforcement agency in its discretion from adopting the policies and procedures set forth herein.

L.1974, c. 161, s. 7, eff. Nov. 15, 1974.



Section 2A:168A-7 - Issuance Of Certificate Suspending Certain Restrictions For Employment, Licensure.

2A:168A-7 Issuance of certificate suspending certain restrictions for employment, licensure.

1. a. Notwithstanding any law to the contrary, a certificate may be issued in accordance with the provisions of this act that suspends certain disabilities, forfeitures or bars to employment or professional licensure or certification that apply to persons convicted of criminal offenses.

b.A certificate issued pursuant to this act shall have the effect of relieving disabilities, forfeitures or bars, except those established or required by federal law, to:

(1)public employment, as defined in this section;

(2)qualification for a license or certification to engage in the practice of a profession, occupation or business, except the practice of law, or as a mortgage loan originator, or residential mortgage lender or residential mortgage broker as a qualified individual licensee, pursuant to the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.); or

(3)admission to an examination to qualify for that license or certification, except for the bar examination, a qualified written test for a mortgage loan originator, or residential mortgage lender or broker as a qualified individual licensee, or an examination for a law enforcement, homeland security, or emergency management position.

A certificate issued pursuant to this act may be limited to one or more enumerated disabilities, forfeitures or bars, or may relieve the subject of all disabilities, forfeitures or bars that may be affected by the act.

c.For purposes of this act:

(1)"Public employment" shall mean employment by a State, county, or municipal agency, but shall not include elected office, or employment in law enforcement, corrections, the judiciary, in a position related to homeland security or emergency management, or any position that has access to sensitive information that could threaten the public health, welfare, or safety.

(2)"Qualified offender" refers to a person who has one criminal conviction or who has convictions for more than one crime charged in separate counts of one indictment or accusation. Multiple convictions charged in two indictments or two accusations, or one indictment and one accusation filed in the same court prior to entry of judgment under any of them, shall be deemed to be one conviction. Convictions of crimes entered more than 10 years prior to an application for a certificate under this act shall not be considered in determining whether a person has one criminal conviction. In the case of a person seeking relief at the time of sentencing, qualified offender means a person who will have one conviction, as set forth in this paragraph, upon sentencing and issuance of the judgment of conviction.

(3)"Supervising authority" shall mean the court in the case of a person who was subject to probation or who was not required to serve a period of supervision, or the State Parole Board in the case of a person who was under parole supervision.

L.2007, c.327, s.1; amended 2009, c.53, s.72.



Section 2A:168A-8 - Issuance Of Certificate; Conditions.

2A:168A-8 Issuance of certificate; conditions.

2.A certificate may be issued pursuant to this act as follows:

a. (1) A court, in its discretion, may issue a certificate at the time of sentencing if the applicant:

(a)is a qualified offender, who is being sentenced to a non-incarcerative sentence for a second, third or fourth degree crime;

(b)has established that a specific licensing or employment disqualification, forfeiture or bar, will apply to him, and may endanger his ability to maintain existing public employment or employment for which he has made application, or to engage in a business enterprise for which a license or certification is required;

(c)has no pending criminal charges, and there is no information presented that such a charge is imminent; and

(d)has established that the relief is consistent with the public interest.

(2)A certificate issued under this subsection shall apply only to the specific disability, forfeiture or bar that is affected, which must be specifically described in the certificate document.

b. (1) A supervising authority may issue a certificate in regard to a qualified offender who is, or had previously been, under supervision by the supervising authority if the supervising authority determines that:

(a)the applicant is convicted of a second, third or fourth degree offense and is eligible for relief under subsection c. of this section;

(b)the applicant has not been convicted of a crime since the conviction for which he is under supervision, has no pending criminal charge, and there is no information presented that such a charge is imminent;

(c)issuing the certificate will not pose a substantial risk to public safety; and

(d)issuing the certificate will assist in the successful reintegration of the offender and is consistent with the public interest.

(2)A certificate issued pursuant to this subsection may suspend disabilities, forfeitures and bars generally within the limits of this act, or only certain disabilities, forfeitures and bars, specifically named in the certificate document.

c.A qualified offender is eligible for relief under subsection b. of this section if the offender has not been convicted of:

(1) a first degree crime;

(2)an offense to which section 2 of P.L.1997, c.117 (C.2C:43-7.2) applies;

(3)a second degree offense defined in chapters 13, 14, 15, 16, 24, 27, 30, 33, 38 of Title 2C of the New Jersey Statutes;

(4)a violation of subsection a. of N.J.S.2C:24-4 or paragraph (4) of subsection b. of N.J.S.2C:24-4;

(5)a crime requiring registration pursuant to section 2 of P.L.1994, c.133 (C.2C:7-2);

(6)a crime committed against a public entity or against a public officer;

(7)a crime enumerated in subsection b. of section 2 of P.L.2007, c.49 (C.43:1-3.1) committed by a public employee, which involves or touches upon the employee's office, position or employment, such that the crime was related directly to the person's performance in, or circumstances flowing from, the specific public office or employment held by the person;

(8)any crime committed against a person 16 years of age or younger, or a disabled or handicapped person; or

(9)a conspiracy or attempt to commit any of the crimes described in this subsection.

d. (1) A supervising authority may issue a certificate in regard to a qualified offender, when three years have passed since the applicant has completed the incarcerative or supervisory portion of his sentence, whichever is later, and the supervising authority finds that:

(a)the applicant is eligible for such relief as defined in subsection e. of this section;

(b)issuing the certificate does not pose a substantial risk to public safety; and

(c)issuing the certificate will assist in the successful reintegration of the offender and is consistent with the public interest.

(2)The certificate issued pursuant to this subsection may suspend disabilities, forfeitures and bars generally within the limits of this act, or only certain disabilities, forfeitures and bars specifically named in the certificate document.

e.A qualified offender is eligible for relief under subsection d. of this section if he has remained without criminal involvement since his conviction, including that he has not subsequently been convicted of a crime, has no pending charges for any crime, and there is no information presented that such a charge is imminent; and is applying for relief from a conviction other than:

(1)a first degree crime;

(2)any of the offenses to which section 2 of P.L.1997, c.117 (C.2C:43-7.2) applies;

(3)a violation of subsection a. of N.J.S.2C:24-4 or paragraph (4) of subsection b. of N.J.S.2C:24-4;

(4)a crime requiring registration pursuant to section 2 of P.L.1994, c.133 (C.2C:7-2);

(5)a crime enumerated in subsection b. of section 2 of P.L.2007, c.49 (C.43:1-3.1) committed by a public employee, which involves or touches upon the employee's office, position or employment, such that the crime was related directly to the person's performance in, or circumstances flowing from, the specific public office or employment held by the person;

(6)a crime committed against a person 16 years of age or younger, or a disabled or handicapped person; or

(7)a conspiracy or attempt to commit any offense described in this paragraph.

L.2007, c.327, s.2.



Section 2A:168A-9 - Certificate Considered Presumptive Evidence Of Rehabilitation.

2A:168A-9 Certificate considered presumptive evidence of rehabilitation.

3.A certificate issued pursuant to this act shall be presumptive evidence of the subject's rehabilitation when considered in regard to public employment as defined in this act, or in conjunction with any licensing, or certification process to which this act applies, which in any particular case may or may not be overcome by other evidence or information. A certificate granted under this act shall not prevent any judicial, administrative, licensing or other body, board, authority or public official from relying on grounds other than the fact of the criminal conviction in exercising any discretionary authority, if any, to suspend, revoke, refuse to issue or refuse to renew any license, permit or other authority or privilege or to determine eligibility or suitability for employment.

L.2007, c.327, s.3.



Section 2A:168A-10 - Notice To Prosecutor Of Issuance, Pendency Of Certificate.

2A:168A-10 Notice to prosecutor of issuance, pendency of certificate.

4.In all cases, the applicant or the supervising authority shall provide notice to the prosecutor of either the issuance of a certificate or the pendency of an application for a certificate, or both, pursuant to procedures that shall be developed and published by the supervising authority within thirty days of the effective date of this act.

L.2007, c.327, s.4.



Section 2A:168A-11 - Conditions For Invalidating Certificate.

2A:168A-11 Conditions for invalidating certificate.

5. a. A certificate granted pursuant to this act shall no longer be valid if the person who is the subject of the certificate is indicted for a first or second degree crime or convicted of a crime.

b.Upon presentation of satisfactory proof that the criminal charges or indictment have been dismissed, or of an acquittal after trial, a certificate revoked under the circumstances described in subsection a. of this section may be reinstated by the issuing entity.

c.A certificate may be revoked at any time upon application of the prosecutor or on the supervising authority's own initiative when information is received that circumstances have materially changed such that the relief would not be authorized under this act or is no longer in the public interest. The supervising authority revoking such a certificate shall notify the subject of the certificate of the revocation.

d.In addition to any other offense that may apply, a person who knowingly uses or attempts to use a revoked certificate, or a certificate that is no longer valid, in order to obtain a benefit or avoid a disqualification shall be guilty of a disorderly persons offense. For the purposes of this subsection, "uses or attempts to use," shall include knowing failure to disclose to an employer or other affected public entity the revocation or invalidity of a certificate.

L.2007, c.327, s.5.



Section 2A:168A-12 - Inapplicability To Private Employers.

2A:168A-12 Inapplicability to private employers.

6.This act shall not apply to private employers. A private employer may, in its sole and complete discretion, consider a certificate issued under this statute in making employment decisions. Nothing in this section shall be construed to create any right, privilege, or duty or to change any right, privilege, or duty existing under law.

L.2007, c.327, s.6.



Section 2A:168A-13 - Report To Governor, Legislature; Recording System For Certificates.

2A:168A-13 Report to Governor, Legislature; recording system for certificates.

7.The State Parole Board and the Administrative Office of the Courts shall report to the Governor and the Legislature on or before the first day of the thirteenth month after the effective date of this act an evaluation of the effectiveness of the implementation of this act, including the number of applications received, considered and granted under the act. Entities issuing certificates shall develop a system of recording the certificates and provide information to prospective employers regarding whether a certificate has been issued or is valid.

L.2007, c.327, s.7.



Section 2A:168A-14 - Report On Impact Of Prior Criminal Conviction On Private Employment Opportunities.

2A:168A-14 Report on impact of prior criminal conviction on private employment opportunities.

8.The Department of Labor and Workforce Development shall prepare a report detailing the impact of a prior criminal conviction on private employment opportunities for ex-offenders. The department shall consult with the State Parole Board, and may consult with and seek the assistance of other executive branch agencies, municipalities, agencies and any interested parties. The report shall include identification of barriers faced by ex-offenders seeking private employment, including those set forth in law, regulation and policies of private employers. The report shall analyze the effect of the hiring policies of employers with more than 100 employees on the employment of ex-offenders. In order to encourage cooperation, identities of employers and entities contacted in the course of preparing the report shall remain confidential. The results of this study shall be reported to the Governor and the Legislature within 180 days from the effective date of this act.

L.2007, c.327, s.8.



Section 2A:168A-15 - Pardons Unaffected.

2A:168A-15 Pardons unaffected.

9.Nothing in this act shall be deemed to alter, limit or affect the manner of applying for pardons to the Governor, and a certificate issued under this act shall not be deemed or construed to be a pardon.

L.2007, c.327, s.9.



Section 2A:168A-16 - Regulations, Guidelines, Rules.

2A:168A-16 Regulations, guidelines, rules.

10.The State Parole Board shall promulgate any regulations or issue guidelines necessary to effectuate the provisions of this act. The court may publish rules or guidelines to implement this act.

L.2007, c.327, s.10.



Section 2A:169-3 - Arrest Of Disorderly Person Without Process

2A:169-3. Arrest of disorderly person without process
Whenever an offense is committed in his presence, any constable or police officer shall, and any other person may, apprehend without warrant or process any disorderly person, and take him before any magistrate of the county where apprehended.

L.1951 (1st SS), c.344.



Section 2A:170-20.1 - Issuing Honorary Membership Cards Or Courtesy Cards On Behalf Of Law Enforcement Organizations

2A:170-20.1. Issuing honorary membership cards or courtesy cards on behalf of law enforcement organizations
It shall be unlawful for any person, for or on behalf of any organization or association of law enforcement officers, or otherwise, to issue, offer, give, deliver or distribute any honorary membership card, courtesy card, or card of a similar nature, certificate, emblem, plaque, or article of a similar nature, of such organization or association, except to bona fide members or former members of the law enforcement agency represented by such organization or association or to such other persons who have performed outstanding or meritorious public service, and then only in accordance with formal authorization therefor prescribed by resolution duly adopted by such organization or association.

The term "outstanding or meritorious public service" as used in this section shall in no event be construed to mean or include the contribution or payment of money to such organization or association for any purpose whatsoever.

Any person who violates any provision of this section is a disorderly person.

L.1954, c. 181, p. 701, s. 2.



Section 2A:170-51.1 - Purchase Of Tobacco Product For Person Under Age 19, Petty Disorderly Person Offense.

2A:170-51.1 Purchase of tobacco product for person under age 19, petty disorderly person offense.
3.A person 19 years of age or older who purchases a tobacco product for a person who is under 19 years of age is a petty disorderly person.

L.1995,c.304,s.3; amended 2005, c.384, s.3.



Section 2A:170-51.2 - Vending Machine Ordinances Not Preempted

2A:170-51.2. Vending machine ordinances not preempted
4.Nothing in P.L.1995, c.304 (C.2A:170-51.1 et al.) or section 1 of P.L.2000, c.87 (C.2A:170-51.4) shall be construed to preempt the provisions of any municipal ordinance concerning vending machines that dispense tobacco products.

L.1995,c.304,s.4; amended 2000, c.87, s.2.



Section 2A:170-51.4 - Sale, Distribution Of Tobacco, Electronic Smoking Device To Persons Under Age 19; Prohibited; Civil Penalties.

2A:170-51.4 Sale, distribution of tobacco, electronic smoking device to persons under age 19; prohibited; civil penalties.

1. a. No person, either directly or indirectly by an agent or employee, or by a vending machine owned by the person or located in the person's establishment, shall sell, offer for sale, distribute for commercial purpose at no cost or minimal cost or with coupons or rebate offers, give or furnish, to a person under 19 years of age:

(1)any cigarettes made of tobacco or of any other matter or substance which can be smoked, or any cigarette paper or tobacco in any form, including smokeless tobacco; or

(2)any electronic smoking device that can be used to deliver nicotine or other substances to the person inhaling from the device, including, but not limited to, an electronic cigarette, cigar, cigarillo, or pipe, or any cartridge or other component of the device or related product.

b.The establishment of all of the following shall constitute a defense to any prosecution brought pursuant to subsection a. of this section:

(1)that the purchaser of the tobacco product or electronic smoking device or the recipient of the promotional sample falsely represented, by producing either a driver's license or non-driver identification card issued by the New Jersey Motor Vehicle Commission, a similar card issued pursuant to the laws of another state or the federal government of Canada, or a photographic identification card issued by a county clerk, that the purchaser or recipient was of legal age to make the purchase or receive the sample;

(2)that the appearance of the purchaser of the tobacco product or electronic smoking device or the recipient of the promotional sample was such that an ordinary prudent person would believe the purchaser or recipient to be of legal age to make the purchase or receive the sample; and

(3)that the sale or distribution of the tobacco product or electronic smoking device was made in good faith, relying upon the production of the identification set forth in paragraph (1) of this subsection, the appearance of the purchaser or recipient, and in the reasonable belief that the purchaser or recipient was of legal age to make the purchase or receive the sample.

c.A person who violates the provisions of subsection a. of this section, including an employee of a retail dealer licensee under P.L.1948, c.65 (C.54:40A-1 et seq.) who actually sells or otherwise provides a tobacco product to a person under 19 years of age, shall be liable to a civil penalty of not less than $250 for the first violation, not less than $500 for the second violation, and $1,000 for the third and each subsequent violation. The civil penalty shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding before the municipal court having jurisdiction. An official authorized by statute or ordinance to enforce the State or local health codes or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of subsection a. of this section, and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this subsection shall be recovered by and in the name of the State by the local health agency. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

d.In addition to the provisions of subsection c. of this section, upon the recommendation of the municipality, following a hearing by the municipality, the Division of Taxation in the Department of the Treasury may suspend or, after a second or subsequent violation of the provisions of subsection a. of this section, revoke the license issued under section 202 of P.L.1948, c. 65 (C.54:40A-4) of a retail dealer. The licensee shall be subject to administrative charges, based on a schedule issued by the Director of the Division of Taxation, which may provide for a monetary penalty in lieu of a suspension.

e.A penalty imposed pursuant to this section shall be in addition to any penalty that may be imposed pursuant to section 3 of P.L.1999, c. 90 (C.2C:33-13.1).

L.2000, c.87, s.1; amended 2003, c.175, s.1; 2005, c.384, s.1; 2009, c.182, s.3.



Section 2A:170-51.5 - Findings, Declarations Relative To Flavored Cigarettes.

2A:170-51.5 Findings, declarations relative to flavored cigarettes.

1.The Legislature finds and declares that:

a.There has been a proliferation of flavored cigarettes in recent years, and many of these products have fruit, chocolate or other flavors that are particularly attractive to children;

b.According to public health experts, the existence of these products increases the incidence of tobacco use among children;

c.The earlier a person begins using tobacco, the more likely the person will become addicted to tobacco products and continue to smoke throughout that person's life;

d.As a result, flavored cigarettes lead to increased tobacco use and addiction, higher health care costs, and a greater incidence of smoking-related illness and death; and

e.Therefore, flavored cigarettes pose a significant threat to the health of the general public, and the protection of the public health warrants that the sale and distribution of these products be prohibited in this State.

L.2008, c.91, s.1.



Section 2A:170-51.6 - Sales, Distribution Of Certain Flavored Cigarettes Prohibited; Definitions; Violations, Penalties.

2A:170-51.6 Sales, distribution of certain flavored cigarettes prohibited; definitions; violations, penalties.

2. a. No person, either directly or indirectly by an agent or employee, or by a vending machine owned by the person or located in the person's establishment, shall sell, offer for sale, distribute for commercial purpose at no cost or minimal cost or with coupons or rebate offers, give or furnish, to a person a cigarette, or any component part thereof, which contains a natural or artificial constituent or additive that causes the cigarette or any smoke emanating from that product to have a characterizing flavor other than tobacco, clove or menthol. In no event shall a cigarette or any component part thereof be construed to have a characterizing flavor based solely on the use of additives or flavorings, or the provision of an ingredient list made available by any means.

As used in this section:

(1)"characterizing flavor other than tobacco, clove or menthol" means that: the cigarette, or any smoke emanating from that product, imparts a distinguishable flavor, taste or aroma other than tobacco, clove or menthol prior to or during consumption, including, but not limited to, any fruit, chocolate, vanilla, honey, candy, cocoa, dessert, alcoholic beverage, herb or spice flavoring; or the cigarette or any component part thereof is advertised or marketed as having or producing any such flavor, taste or aroma;

(2)"cigarette" means (a) any roll of tobacco wrapped in paper or in any substance not containing tobacco, and (b) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette as described in subparagraph (a) of this paragraph (2); and

(3)"component part thereof" includes, but is not limited to, the tobacco, paper, roll or filter, or any other matter or substance which can be smoked.

b.A person who violates the provisions of subsection a. of this section shall be liable to a civil penalty of not less than $250 for the first violation, not less than $500 for the second violation, and $1,000 for the third and each subsequent violation. The civil penalty shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding before the municipal court having jurisdiction. An official authorized by statute or ordinance to enforce the State or local health codes or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of subsection a. of this section, and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this subsection shall be recovered by and in the name of the State by the local health agency. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

c.In addition to the provisions of subsection b. of this section, upon the recommendation of the municipality, following a hearing by the municipality, the Division of Taxation in the Department of the Treasury may suspend or, after a second or subsequent violation of the provisions of subsection a. of this section, revoke the license of a retail dealer issued under section 202 of P.L.1948, c.65 (C.54:40A-4). The licensee shall be subject to administrative charges, based on a schedule issued by the Director of the Division of Taxation, which may provide for a monetary penalty in lieu of a suspension.

L.2008, c.91, s.2.



Section 2A:170-51.7 - Sale Of Dextromethorphan To Persons Under 18 Prohibited; Violations, Penalties.

2A:170-51.7 Sale of dextromethorphan to persons under 18 prohibited; violations, penalties.

1. a. No person shall sell or offer for sale, either directly or indirectly by an agent or employee, any product containing dextromethorphan as an active ingredient to a person under 18 years of age.

b.The establishment of all of the following shall constitute a defense to any prosecution brought pursuant to subsection a. of this section:

(1)that the purchaser of the product falsely represented, by producing either a driver's license or non-driver identification card issued by the New Jersey Motor Vehicle Commission, a similar card issued pursuant to the laws of another state or the federal government or Canada, or a photographic identification card issued by a county clerk, that the purchaser was of legal age to make the purchase;

(2)that the appearance of the purchaser of the product was such that an ordinary prudent person would believe the purchaser to be of legal age to make the purchase; and

(3)that the sale of the product was made in good faith, relying upon the production of the identification set forth in paragraph (1) of this subsection, the appearance of the purchaser, and the reasonable belief that the purchaser was of legal age to make the purchase.

c.A person who violates the provisions of subsection a. of this section, including an employee of a retail establishment who actually sells a product containing dextromethorphan as an active ingredient to a person under 18 years of age, shall be liable to a civil penalty of not more than $750. In the case of a retail establishment that is part of a chain with two or more locations in the State, the violation shall be assessed against the particular retail establishment and not the chain. The civil penalty shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding before the municipal court having jurisdiction. An official authorized by statute or ordinance to enforce the State or local health codes or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of subsection a. of this section, and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this subsection shall be recovered by and in the name of the State by the local health agency. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

d.The provisions of this act shall not apply to any prescription medication containing dextromethorphan as an active ingredient that is dispensed by a pharmacist pursuant to a valid prescription.

L.2015, c.114, s.1.



Section 2A:170-51.8 - Listing Of Products Containing Dextromethorphan On Internet Website.

2A:170-51.8 Listing of products containing dextromethorphan on Internet website.

2.The Department of Health shall include on its Internet website a comprehensive list of products that contain dextromethorphan as an active ingredient. This requirement may be satisfied by including on the Department of Health website a link to the list of products containing dextromethorphan as an active ingredient that is published by the National Institutes of Health, provided that such list is current and accurate.

L.2015, c.114, s.2.



Section 2A:170-51.9 - Sale, Distribution Of Liquid Nicotine Prohibited; Exceptions; Violations, Penalties.

2A:170-51.9 Sale, distribution of liquid nicotine prohibited; exceptions; violations, penalties.
1. a. No person, either directly or indirectly by an agent or employee, or by a vending machine owned by the person or located in the person's establishment, shall sell, offer for sale, give, furnish, or distribute for commercial purpose at no cost or minimal cost or with coupons or rebate offers, to any other person, liquid nicotine in a liquid nicotine container, which is intended for use in a vapor product, unless the liquid nicotine is sold, offered for sale, given, furnished, or distributed for commercial purpose in a child-resistant container.

As used in this section:

(1)"Child-resistant container" means a container which is designed and constructed in a manner that meets the federal effectiveness specifications set forth in 16 C.F.R. 1700.15 and the special packaging testing requirements set forth in 16 CFR 1700.20, so that it is significantly difficult for a child five years of age or younger to open the package or otherwise risk exposure to liquid nicotine.

(2)"Liquid nicotine" means any solution containing nicotine which is designed or sold for use with an electronic smoking device.

(3)"Liquid nicotine container" means a bottle or other container of a liquid, wax, gel, or other substance containing nicotine, where the liquid or other contained substance is sold, marketed, or intended for use in a vapor product. "Liquid nicotine container" does not include a liquid or other substance containing nicotine in a cartridge that is sold, marketed, or intended for use in a vapor product, provided that such cartridge is prefilled and sealed by the manufacturer, with the seal remaining permanently intact through retail purchase and use; is only disposable and is not refillable; and is not intended to be opened by the consumer.

(4)"Vapor product" means any non-combustible product containing nicotine that employs a heating element, power source, electronic circuit, or other electronic, chemical, or mechanical means, regardless of shape or size, to produce vapor from nicotine in a solution or any form. "Vapor product" includes, but is not limited to, any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device, and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with, or in, any such device. "Vapor product" does not include any product that is approved, and that is regulated as a prescription drug delivery service, by the United States Food and Drug Administration under Chapter V of the Food, Drug, and Cosmetic Act.

b.A person who violates the provisions of subsection a. of this section shall be liable to a civil penalty of not less than $250 for the first violation, not less than $500 for the second violation, and $1,000 for the third and each subsequent violation. The civil penalty shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding before the municipal court having jurisdiction. An official authorized by statute or ordinance to enforce the State or local health codes, or a law enforcement officer having enforcement authority in that municipality, may issue a summons for a violation of the provisions of subsection a. of this section, and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this subsection shall be recovered by and in the name of the State by the local health agency. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

c.In addition to the provisions of subsection b. of this section, upon the recommendation of the municipality, following a hearing by the municipality, the Division of Taxation in the Department of the Treasury may suspend or, after a second or subsequent violation of the provisions of subsection a. of this section, revoke the license of a retail dealer issued under section 202 of P.L.1948, c.65 (C.54:40A-4). The licensee shall be subject to administrative charges, based on a schedule issued by the Director of the Division of Taxation, which may provide for a monetary penalty in lieu of a suspension.

L.2015, c.294, s.1.



Section 2A:170-51.10 - Rules, Regulations.

2A:170-51.10 Rules, regulations.
2.The Commissioner of Health shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to effectuate the purposes of this act.

L.2015, c.294, s.2.






Title 2b - Court Organization And Civil Code

Section 2B:1-1 - Seals

2B:1-1. Seals
2B:1-1. Seals. The Supreme Court shall prescribe the form of its seal and the seals of the Superior Court and Tax Court. Each municipal court shall prescribe the form of its seal with the approval of the Supreme Court. Source: N.J.S.2A:6-7; N.J.S.2A:11-1.

L.1991,c.119,s.1.



Section 2B:1-2 - Preservation Of Court Records

2B:1-2. Preservation of court records
2B:1-2. Preservation of Court Records. The Supreme Court may adopt regulations governing the retention, copying and disposal of records and files of any court or court support office. Source: N.J.S.2A:6-45, N.J.S.2A:6-46; N.J.S.2A:11-48 through N.J.S.2A:11-53; C.2A:11-53.1 to 2A:11-53.3 (P.L.1957, c.50, s.6-8).

L.1991,c.119,s.1.



Section 2B:1-3 - Criminal History Record Information.

2B:1-3 Criminal history record information.

2B:1-3. Criminal History Record Information. The Supreme Court is authorized to receive criminal history record information from the Federal Bureau of Investigation for use in licensing and disciplining attorneys-at-law of this State. Each applicant for licensure shall submit to the Board of Bar Examiners the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The Board of Bar Examiners is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

L. 1991, c.119, s.1; amended 2003, c.199, s.1.



Section 2B:1-4 - Electronic Access To Court Records

2B:1-4. Electronic access to court records
1. Electronic Access to Court Records. a. The Administrative Office of the Courts is authorized to develop and operate an automated data processing system that allows the public to access court information and to file court documents, pursuant to such directives, rules and regulations as the Supreme Court may adopt.

b. Individuals, organizations or governmental agencies who request automated or electronic access through common carrier telephone company communications to computerized record information maintained by the Administrative Office of the Courts and the Judiciary, or who request the option to file legal court case information using a computer-to-computer link through common carrier telephone company communication, in addition to any other applicable fees, shall pay for the cost of this service according to fee schedules adopted by the Supreme Court.

c. The proceeds collected by the Administrative Office of the Courts pursuant to this act shall be deposited in the "Court Computer Information System Fund" which is hereby established as a separate fund in the General Fund, to be administered by the Administrative Office of the Courts and dedicated to the development, establishment, operation and maintenance of computerized court information systems in the Judiciary.

d. Subject to the approval of the Supreme Court, the Administrative Office of the Courts is authorized to contract with governmental agencies or corporations for their assistance in the development, establishment, operation and maintenance of the automated system created in accordance with this act. Such assistance may include the initial collection of user fees and other proceeds for the system and may be paid for from the fees and proceeds collected under this act. The net fees and proceeds so collected shall be deposited in the "Court Computer Information Systems Fund" created by this act.

L.1994,c.54,s.1.



Section 2B:1-5 - Electronic Payment Systems Established By Courts.

2B:1-5 Electronic payment systems established by courts.


6. a. Notwithstanding the provisions of any other law to the contrary, the Supreme Court, the Superior Court and the Tax Court, and the various municipal and joint municipal courts when permitted by resolution of the appropriate municipal governing bodies, are authorized to establish systems to accept the payment of civil and criminal fines and penalties and other judicially imposed financial obligations by credit or debit card based payment, electronic funds transfer, or any other electronic method deemed feasible by the Supreme Court.

b.No person or organization that is a defendant in a criminal matter shall be entitled to offer a credit card for the payment of bail or for the payment of fines or penalties related to the imposition of a sentence, for a crime of the first, second or third degree under Title 2C of the New Jersey Statutes.

c.If not legally prohibited by an association, financial institution, or a card issuer, the Administrative Office of the Courts, pursuant to the Rules of Court, is authorized to assess, collect, and pay service charges and other costs resulting from the collection of filing fees, administrative fees, judicially imposed financial obligations, and related charges owed to a court when parties process these fees, judicially imposed financial obligations, and related charges using credit cards, debit cards, electronic funds transfer systems, or any other electronic method deemed feasible by the Supreme Court. Any service charges and other costs assessed and collected by the Administrative Office of the Courts pursuant to this section with the exception of those charges or costs assessed and collected on behalf of municipal and joint municipal courts, shall be deposited in the "Court Computer Information System Fund" established by subsection c. of section 1 of P.L.1994, c.54 (C.2B:1-4).

d.The Supreme Court of the State of New Jersey shall adopt Rules of Court appropriate or necessary to effectuate the purposes of this section.

L.1995, c.325, s.6; amended 2014, c.31, s.16.



Section 2B:1-6 - "Court Technology Improvement Fund"

2B:1-6 "Court Technology Improvement Fund"
33. Revenue derived from the increase in fees collected by the Judiciary pursuant to sections 25 through 32 of P.L.2002, c.34 (N.J.S.22A:2-1 et al.) and related increases provided by operation of N.J.S.22A:2-5 and section 2 of P.L.1993, c.74 (C.22A:5-1), shall be deposited into a non-lapsing "Court Technology Improvement Fund," which is hereby established as a dedicated fund in the General Fund. The fund shall be administered by the Administrative Office of the Courts and dedicated to the development, establishment, operation and maintenance of computerized court information systems in the Judiciary.

L.2002,c.34,s.33.



Section 2B:1-7 - Adoption Of Rules Of Court.

2B:1-7 Adoption of Rules of Court.

12. a. The Supreme Court, subject to the limitations set forth in subsection b. of this section, may adopt Rules of Court to revise or supplement filing fees and other statutory fees payable to the court for the sole purpose of funding:

(1)the development, maintenance and administration of a Statewide Pretrial Services Program;

(2)the development, maintenance and administration of a Statewide digital e-court information system; and

(3)the provision to the poor of legal assistance in civil matters by Legal Services of New Jersey and its affiliates.

b.All existing filing fees and other statutory fees payable to the court on the effective date of this section shall not be increased or supplemented more than $50 in the aggregate for each fee beginning on the effective date of this section.

c.As used in sections 12 through 19 of P.L.2014, c.31 (C.2B:1-7 through C.2B:1-13):

"Digital e-court information system" shall mean a Statewide integrated system that includes but is not limited to electronic filing, electronic service of process, electronic document management, electronic case management, electronic financial management, and public access to digital court records; and

"Pretrial Services Program" shall mean the pretrial services program established pursuant to section 11 of P.L.2014, c.31 (C.2A:162-25).

L.2014, c.31, s.12.



Section 2B:1-8 - Public Announcement Of Rules, Delivery Of Copies.

2B:1-8 Public announcement of rules, delivery of copies.

13.The rules proposed pursuant to section 12 of P.L.2014, c.31 (C.2B:1-7) shall be publicly announced by the Supreme Court. On the same day on which the rule or rules are publicly announced, the Supreme Court shall deliver true copies to the President of the Senate, the Speaker of the General Assembly, and the Governor. The Supreme Court shall provide the public with a reasonable opportunity to comment on the proposed rule or rules. The rule or rules shall take effect on the date provided by the Supreme Court.

L.2014, c.31, s.13.



Section 2B:1-9 - "21st Century Improvement Fund."

2B:1-9 "21st Century Improvement Fund."

14. a. There is established in the General Fund a dedicated, non-lapsing fund to be known as the "21st Century Justice Improvement Fund," which shall be credited annually with a sum equal to the revenue to be derived annually from the incremental amount of any filing fees or other statutory fees payable to the court that are revised or supplemented pursuant to sections 12 and 13 of P.L.2014, c.31 (C.2B:1-7 and C.2B:1-8) and the related fee revisions as provided by operation of N.J.S.22A:2-5 and section 2 of P.L.1993, c.74 (C.22A:5-1). The fund shall be administered by the State Treasurer. Interest and other income earned on monies in the fund shall be credited to the fund. Monies credited to the fund shall be appropriated annually and used exclusively for the purposes of funding:

(1)the development, maintenance and administration of a Statewide Pretrial Services Program;

(2) the development, maintenance and administration of a Statewide digital e-court information system; and

(3)the provision to the poor of legal assistance in civil matters by Legal Services of New Jersey and its affiliates.

b.Any amount remaining in the fund after the appropriation of funds as provided in paragraphs (1), (2) and (3) of subsection a. of this section shall be retained by the Judiciary for the purpose of developing, maintaining and administering the Pretrial Services Program or for court information technology. The monies credited to the fund shall not be used for any purpose other than those purposes set forth in this section and section 15 of P.L.2014, c.31 (C.2B:1-10).

L.2014, c.31, s.14.



Section 2B:1-10 - Allocation Of Monies.

2B:1-10 Allocation of monies.

15.Monies annually credited in the "21st Century Justice Improvement Fund" shall be allocated as follows:

a.$22 million credited annually to the fund shall be appropriated annually to the Judiciary to be used to fund the development, maintenance and administration of a Statewide Pretrial Services Program established pursuant to section 11 of P.L.2014, c.31 (C.2A:162-25);

b.$10 million credited annually to the fund shall be appropriated annually to the Judiciary to be used to fund the development, maintenance and administration of a Statewide digital e-court information system. An appropriation made pursuant to this subsection shall not be used to replace appropriations from other sources for Judiciary information technology; and

c.$10.1 million credited annually to the fund shall be appropriated annually to the Department of the Treasury for distribution to Legal Services of New Jersey and its affiliates to facilitate the provision to the poor of legal assistance in civil matters, which shall supplement other funds as may be appropriated from any other source in a fiscal year for the same purpose. All State funds distributed to Legal Services of New Jersey shall be used exclusively for the provision to the poor of legal assistance in civil matters.

d.Any amount remaining in the fund after the appropriation of funds as provided in subsections a., b., and c. of this section shall be retained by the Judiciary for the purpose of developing, maintaining, and administering the Pretrial Services Program or for court information technology. The monies credited to the fund shall not be used for any purpose other than those purposes set forth in this section and section 14 of P.L.2014, c.31 (C.2B:1-9).

L.2014, c.31, s.15.



Section 2B:1-11 - Submission Of Reports By Administrative Director Of The Courts.

2B:1-11 Submission of reports by Administrative Director of the Courts.

17. a. Not later than the sixth month after the end of each State fiscal year, the Administrative Director of the Courts shall submit a report to the Governor, the President of the Senate, and the Speaker of the General Assembly describing the Judiciary's use of funding pursuant to sections 12 through 15 of P.L.2014, c.31 (C.2B:1-7 through C.2B:1-10) and the Judiciary's progress toward the development, maintenance and administration of a Statewide digital e-court information system.

b.Not later than the sixth month after the end of each State fiscal year, the Administrative Director of the Courts shall submit a report to the Governor, the President of the Senate, the Speaker of the General Assembly, and the Pretrial Services Program Review Commission established by section 20 of P.L.2014, c.31 (C.2A:162-26) on the development and administration of the Statewide Pretrial Services Program.

L.2014, c.31, s.17.



Section 2B:1-12 - Submission Of Reports By Legal Services Of New Jersey.

2B:1-12 Submission of reports by Legal Services of New Jersey.

18.Not later than the sixth month after the end of each State fiscal year, Legal Services of New Jersey, through the Department of the Treasury, shall submit to the Governor, the President of the Senate, the Speaker of the General Assembly, and the State Auditor a detailed financial statement describing how funds appropriated in the prior fiscal year pursuant to sections 14 and 15 of P.L.2014, c.31 (C.2B:1-9 and C.2B:1-10) were used for the provision to the poor of legal assistance in civil matters. The use of public funds appropriated to Legal Services of New Jersey shall be subject to oversight by the State Auditor.

L.2014, c.31, s.18.



Section 2B:1-13 - Revision, Supplementation Of Certain Fees.

2B:1-13 Revision, supplementation of certain fees.

19. a. The authority of the Supreme Court to revise or supplement filing fees and other statutory fees payable to the court pursuant to sections 12 and 13 of P.L.2014, c.31 (C.2B:1-7 and C.2B:1-8) shall expire on the first day of the seventh month next following the date of enactment of those sections, except that any filing fees and other statutory fees payable to the court that have been revised or supplemented pursuant to those sections shall continue in effect, subject to the provisions of this section.

b.Within 30 days of the fifth anniversary of the effective date of the Rules of Court first adopted pursuant to sections 12 and 13 of P.L.2014, c.31 (C.2B:1-7 and C.2B:1-8), and additionally within 30 days of the tenth anniversary of that effective date, the Court may review all filing fees and other statutory fees revised or supplemented pursuant to sections 12 and 13 of P.L.2014, c.31 (C.2B:1-7 and C.2B:1-8) through its rulemaking process, which includes a reasonable opportunity for public comment, to determine if the fees should remain unchanged as originally adopted pursuant to those sections or be reduced to reflect the funding needs associated with the purposes set forth in section 14 of P.L.2014, c.31 (C.2B:1-9) for which the "21st Century Justice Improvement Fund" provides monies.

L.2014, c.31, s.19.



Section 2B:2-1 - Number Of Judges.

2B:2-1 Number of judges.

2B:2-1. Number of Judges.

a.The Superior Court shall consist of 443 judges.

b. (1) The Superior Court shall at all times consist of the following number of judges, who at the time of their appointment and reappointment were resident of each county:

Atlantic11

Bergen28

Burlington10

Camden16

Cape May4

Cumberland7

Essex34

Gloucester11

Hudson24

Hunterdon3

Mercer9

Middlesex24

Monmouth18

Morris16

Ocean15

Passaic17

Salem3

Somerset6

Sussex4

Union20

Warren3

(2)Additionally, the following number of those judges of the Superior Court satisfying the residency requirements set forth above shall at all times sit in the county in which they reside:

Atlantic4

Bergen12

Burlington4

Camden8

Cape May2

Cumberland4

Essex14

Gloucester6

Hudson6

Hunterdon2

Mercer6

Middlesex8

Monmouth4

Morris6

Ocean8

Passaic6

Salem2

Somerset4

Sussex2

Union6

Warren2

Amended 1991, c.177, s.1; 1993, c.346; 1993, c.347; 1995, c.352; 1996, c.52, s.7; 1999, c.104, s.1; 2001, c.243, s.1; 2001, c.250, s.13; 2008, c.26.



Section 2B:2-1.1 - Information Relative To Superior Court Nominees

2B:2-1.1. Information relative to Superior Court nominees

2.Each nomination to the Superior Court shall specifically indicate the name of the former judge whose vacancy the nomination is filling and if the judgeship must be filled by a resident of a specific county.

L.1999,c.104,s.2.



Section 2B:2-1.2 - Notification To Legislature Of Superior Court Judges Fulfilling Requirements Of N. J. S.2b:2-1

2B:2-1.2. Notification to Legislature of Superior Court judges fulfilling requirements of N.J.S.2B:2-1
3.Not more than 10 days after the enactment of this act, and annually on September 1 thereafter, the Administrative Office of the Courts shall notify the Legislature of all the names of those Superior Court judges fulfilling the requirements set forth in N.J.S.2B:2-1, including notification of all those Superior Court judges serving in these positions who are sitting out of their county of residence and the county in which these Superior Court judges are sitting. Thereafter, the Administrative Office of the Courts shall notify the Legislature as vacancies occur.

L.1999,c.104,s.3.



Section 2B:2-2 - Assignment Of Superior Court Judges

2B:2-2. Assignment of Superior Court judges
2B:2-2. Assignment of Superior Court Judges. A judge of the Superior Court may be assigned temporarily by the Chief Justice to any court established by statute and exercise all the powers of that court. Source: N.J.S.2A:3-7, C.2A:3A-21 (P.L.1978, c.33, s.21); N.J.S.2A:6-11; N.J.S.2A:8-11

L.1991,c.119,s.1.



Section 2B:2-3 - Judge Seeking Elective Office

2B:2-3. Judge seeking elective office
2B:2-3. Judge Seeking Elective Office. A justice or judge of any court of this State, who becomes a candidate for an elective public office, thereby forfeits judicial office, but this section shall not apply to a surrogate. Source: N.J.S.2A:11-2



L.1991,c.119,s.1.



Section 2B:2-4 - Judicial Salaries.

2B:2-4 Judicial salaries.

2B:2-4. Judicial Salaries. Annual salaries of justices and judges beginning on January 1, 2008 shall be:

Chief Justice of the Supreme Court$183,182

Associate Justice of the Supreme Court $176,488

Judge of the Superior Court,

Appellate Division $167,023

Judge of the Superior Court,

Assignment Judge $163,404

Judge of the Superior Court;

Judge of the Tax Court $157,000

Annual salaries of justices and judges beginning on January 1, 2009 and thereafter shall be:

Chief Justice of the Supreme Court$192,795

Associate Justice of the Supreme Court $185,482

Judge of the Superior Court,

Appellate Division $175,534

Judge of the Superior Court,

Assignment Judge $171,731

Judge of the Superior Court;

Judge of the Tax Court$165,000

Amended 1995, c.424, s.1; 1999, c.380, s.6; 2007, c.350, s.1.



Section 2B:2-5 - Responsibility For Judicial Salaries

2B:2-5. Responsibility for judicial salaries
2B:2-5. Responsibility for Judicial Salaries. The State shall be responsible for the cost of the salaries of the justices of the Supreme Court, judges of the Superior Court and judges of the Tax Court.

Amended 1991,c.440.



Section 2B:2A-1 - Definitions

2B:2A-1. Definitions
2B:2A-1. Definitions. As used in this chapter, "judge" means any judge of the Superior Court, the Tax Court or a municipal court. Source: C.2A:1B-1 (P.L.1970, c.151, s.1)

L.1993,c.142,s.1.



Section 2B:2A-2 - Cause For Removal

2B:2A-2. Cause for removal
2B:2A-2. Cause for removal. A judge may be removed from office by the Supreme Court for misconduct in office, willful neglect of duty, or other conduct evidencing unfitness for judicial office, or for incompetence. Source: C.2A:1B-2 (P.L.1970, c.151, s.2)

L.1993,c.142,s.1.



Section 2B:2A-3 - Institution Of Removal Proceedings

2B:2A-3. Institution of removal proceedings
2B:2A-3. Institution of removal proceedings. A proceeding for removal may be instituted by either house of the Legislature acting by a majority of all its members, or the Governor, by the filing of a complaint with the clerk of the Supreme Court, or such proceedings may be instituted by the Supreme Court on its own motion. Source: C.2A:1B-3 (P.L.1970, c.151, s.3)

L.1993,c.142,s.1.



Section 2B:2A-4 - Prosecution Of Removal Proceedings

2B:2A-4. Prosecution of removal proceedings
2B:2A-4. Prosecution of removal proceedings. The Attorney General or his representative shall prosecute the proceedings unless the Supreme Court shall specially designate an attorney for that purpose. Source: C.2A:1B-4 (P.L.1970, c.151, s.4)

L.1993,c.142,s.1.



Section 2B:2A-5 - Suspension Pending Determination

2B:2A-5. Suspension pending determination
2B:2A-5. Suspension pending determination. The Supreme Court may suspend a judge from office, with or without pay, pending the determination of the proceeding Source: C.2A:1B-5 (P.L.1970, c.151, s.5)

L.1993,c.142,s.1.



Section 2B:2A-6 - Preparation Of Defense; Counsel; Production Of Witnesses And Evidence

2B:2A-6. Preparation of defense; counsel; production of witnesses and evidence
2B:2A-6. Preparation of defense; counsel; production of witnesses and evidence. The judge shall be given a reasonable time to prepare his defense and shall be entitled to be represented by counsel. The prosecuting attorney and the judge shall have the right of compulsory process to compel the attendance of witnesses and the production of evidence at the hearing. Source: C.2A:1B-6 (P.L.1970, c.151, s.6)

L.1993,c.142,s.1.



Section 2B:2A-7 - Taking Of Evidence

2B:2A-7. Taking of evidence
2B:2A-7. Taking of evidence. Evidence may be taken either before the Supreme Court sitting en banc, or before three justices or judges, or a combination thereof, specially designated therefor by the Chief Justice. Source: C.2A:1B-7 (P.L.1970, c.151, s.7)

L.1993,c.142,s.1.



Section 2B:2A-8 - Rules Governing

2B:2A-8. Rules governing
2B:2A-8. Rules governing. Except as otherwise provided in this chapter, proceedings shall be governed by rules of the Supreme Court. Source: C.2A:1B-8 (P.L.1970, c.151, s.8)

L.1993,c.142,s.1.



Section 2B:2A-9 - Removal

2B:2A-9. Removal
2B:2A-9. Removal. If the Supreme Court finds beyond a reasonable doubt that there is cause for removal, it shall remove the judge from office. A judge so removed shall not thereafter hold judicial office. Source: C.2A:1B-9 (P.L.1970, c.151, s.9)

L.1993,c.142,s.1.



Section 2B:2A-10 - Suspension Prior To Hearing

2B:2A-10. Suspension prior to hearing
2B:2A-10. Suspension prior to hearing. No hearing to remove a judge from office as provided for in this act shall be held until the cause for suspension, if the cause is a result of an independent civil, criminal or administrative action against the judge, is finally decided in a tribunal in which the judge had an opportunity to prepare his defense and was entitled to be represented by counsel. Source: C.2A:1B-10 (P.L.1970, c 151, s.10)

L.1993,c.142,s.1.



Section 2B:2A-11 - Impeachment Proceedings

2B:2A-11. Impeachment proceedings
2B:2A-11. Impeachment proceedings. The action of the Supreme Court may not extend further than removal from office, but proceedings under this act shall not preclude the institution of impeachment proceedings against a judge pursuant to Article VII, Section III of the Constitution or subjecting a judge to such criminal or penal proceedings as may be authorized by law. Source: C.2A:1B-11 (P.L. 1970, c.151, s.11)

L.1993,c.142,s.1.



Section 2B:3-1 - Appointment Of Court Clerks

2B:3-1. Appointment of court clerks
2B:3-1. Appointment of Court Clerks. a. The Supreme Court shall appoint to serve at its pleasure, and shall fix the salary of, the Clerk and a Deputy Clerk of the Supreme Court, neither of whom shall be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

b. The Supreme Court shall appoint to serve at its pleasure, and shall fix the salaries of, the Clerk and Deputy Clerks of the Superior Court and the Clerk and Deputy Clerks of the Appellate Division of the Superior Court, none of whom shall be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes unless the Supreme Court directs otherwise.

c. The clerks of the Supreme Court, the Superior Court, and the Appellate Division of the Superior Court shall select and employ other necessary assistants in accordance with the provisions of Title 11A, Civil Service, of the New Jersey Statutes. Source: N.J.S.2A:1-2; N.J.S.2A:1-6; N.J.S.2A:2-3; N.J.S.2A:2-7; N.J.S.2A:6-23

L.1991,c.119,s.1.



Section 2B:3-2 - Clerks, Offices And Duties

2B:3-2. Clerks, offices and duties
2B:3-2. Clerks, Offices and Duties. a. The offices of the Clerk of the Supreme Court, the Clerk of the Superior Court, and the Clerk of the Appellate Division of the Superior Court shall be in the City of Trenton. The offices of the Deputy Clerks of the Superior Court shall be in places selected by the Supreme Court as convenient for performance of the deputy clerks' duties except that any office of any deputy clerk subject to Title 11A, Civil Service, shall be in the county in which the deputy clerk previously served unless the deputy clerk consents to transfer.

b. The clerk of each court shall be the custodian of the property, records and seal of the court.

c. Any duties performed by a county clerk for any court shall be in the capacity of Deputy Clerk of the Superior Court as provided by the Constitution. Source: N.J.S.2A:1-4; N.J.S.2A:2-5; N.J.S.2A:6-20; N.J.S.2A:11-1



L.1991,c.119,s.1.



Section 2B:3-3 - Instruments Executed By Clerk Of Superior Court In Connection With Property Held By Superior Court; Signatures

2B:3-3. Instruments executed by clerk of Superior Court in connection with property held by Superior Court; signatures
2B:3-3. Instruments Executed by Clerk of Superior Court in Connection with Property held by Superior Court; Signatures. All drafts, checks and other instruments executed in connection with any property held by the Superior Court shall be signed by the Clerk of the Superior Court and countersigned by an official designated by the Chief Justice of the Supreme Court by order in writing. Source: N.J.S.2A:2-10; N.J.S.2A:2-11



L.1991,c.119,s.1.



Section 2B:3-4 - Clerk Of The Superior Court As Named Party

2B:3-4. Clerk of the Superior Court as named party
2B:3-4. Clerk of the Superior Court as Named Party. The Superior Court of New Jersey may be sued by naming the Clerk of the Superior Court as the representative of the court. The Clerk shall not be individually liable for any costs or fees, nor subject to a personal judgment. Source: N.J.S.2A:2-9



L.1991,c.119,s.1.



Section 2B:4-1 - Special Counsel

2B:4-1. Special counsel
2B:4-1. Special Counsel. a. In any action involving the constitutionality or validity of a statute providing for the expenditure of public moneys by the State or any instrumentality thereof, where the legal issues concerning the constitutionality or validity are genuine, and a question arises as to whether the interests of the parties may not be truly adverse, and the issues are of public importance, and an adjudication is in the public interest, the Chief Justice of the Supreme Court, or the Supreme Court en banc, may appoint counsel specially to represent any party or interest as may be deemed necessary and appropriate to assure the full presentation of adversary positions and interests with respect to the issues.

b. The Supreme Court, upon petition of special counsel, shall allow such fees and expenses as the court deems adequate and reasonable. The allowances shall be paid from any available funds by the chief financial officer of the governmental agency involved in the action. When more than one governmental body or agency is involved, the court may direct the allocation of the allowable fees and expenses between the bodies or agencies in proportionate amounts as it considers appropriate. Source: C.2A:1-10 (P.L.1967, c.9, s.1)



L.1991,c.119,s.1.



Section 2B:4-2 - Appointment Of Additional Employees

2B:4-2. Appointment of additional employees
2B:4-2. Appointment of Additional Employees. The Supreme Court may appoint subordinate officers and employees necessary for the convenient performance of the duties of the Supreme Court and the Superior Courts. Source: N.J.S.2A:11-31



L.1991,c.119,s.1.



Section 2B:4-3 - Appointment Of Staff Of Justices And Judges

2B:4-3. Appointment of staff of justices and judges
2B:4-3. Appointment of Staff of Justices and Judges. A justice of the Supreme Court or a judge of the Superior Court may appoint secretaries, law clerks and other confidential assistants. These employees shall serve at the pleasure of the appointing justice or judge. Source: N.J.S.2A:11-6; N.J.S.2A:11-7; N.J.S.2A:11-9



L.1991,c.119,s.1.



Section 2B:4-4 - Grand Jury Clerks

2B:4-4. Grand jury clerks
a. The assignment judge of each county may appoint and set the salary of a clerk for the grand jury. The salary of the grand jury clerk shall be paid by the county.

b. The assignment judge of each county may appoint and set the salary of such assistants to the clerk of the grand jury as may be necessary for the operation of the grand jury. The salary of the assistants to the clerk of the grand jury shall be paid by the county.

Source: 2A:73-5; 2A:73-6; 2A:73-7



L.1995,c.44,s.2.



Section 2B:5-1 - Secretarial And Legal Staff Of Justices And Judges

2B:5-1. Secretarial and legal staff of justices and judges
2B:5-1. Secretarial and Legal Staff of Justices and Judges. a. The State shall be responsible for the cost of secretarial and legal staff employees appointed by justices of the Supreme Court, judges of the Appellate Division, and judges of the Chancery Division other than the Family Part.

b. The counties shall be responsible for the cost of secretarial and legal staff employees appointed by judges of the Law Division and of the Family Part of the Chancery Division. For the purpose of determining their compensation, these employees shall be considered to be county employees. Source: N.J.S.2A:11-8; N.J.S.2A:11-10



L.1991,c.119,s.1.



Section 2B:5-2 - Administrative Staff For Superior Court

2B:5-2. Administrative staff for Superior Court
2B:5-2. Administrative Staff for Superior Court.

The State shall be responsible for the cost of employees necessary for the operation, management and recordkeeping of the Supreme Court, the Appellate Division, the Chancery Division other than the Family Part, and the Office of the Clerk of the Superior Court.

Each county shall provide employees necessary for the operation, management and recordkeeping of the Law Division and Family Part of the Chancery Division of the Superior Court assigned to cases from that county. For the purpose of providing their compensation only, these employees shall be considered to be county employees. Employees who are responsible for overall operation and management of the court system, who are direct and confidential support employees to judges, or who perform duties of a highly technical or specialized nature shall be in the unclassified service.

L. 1991, c.119, s.1; amended 1991,c.177,s.2.



Section 2B:5-3 - Compensation Of Employees Administering Trust Fund

2B:5-3. Compensation of employees administering trust fund
2B:5-3. Compensation of Employees Administering Trust Fund. The Clerk of the Superior Court shall pay to the State Treasurer out of the income of the Superior Court Trust Fund, an amount equal to all payments made from the State Treasury as compensation for salaries, services and supplies furnished for administration of the fund. Source: N.J.S.2A:2-8



L.1991,c.119,s.1.



Section 2B:6-1 - Courtrooms And Equipment Security

2B:6-1. Courtrooms and equipment security
2B:6-1. Courtrooms and Equipment; Security. a. Suitable courtrooms, chambers, equipment and supplies for the Supreme Court, the Appellate Division of the Superior Court and the Chancery Division, other than the Family Part of the Chancery Division, of the Superior Court shall be provided at the expense of the State by the Administrative Director in cooperation with the Director of the Division of Purchase and Property in the Department of the Treasury. These courtrooms and chambers shall be located in a courthouse or other public building so far as practicable.

b. Each county shall provide suitable courtrooms, chambers, equipment and supplies necessary for the processing and decision of cases from that county in the Law Division and the Family Part of the Chancery Division.

c. A flag of the United States shall be displayed in an appropriate place in each courtroom during all sessions of the court.

d. The sheriff of each county shall provide for security for the Law and Chancery Divisions of the Superior Court sitting in that county in the manner established by the assignment judge in the county.

L. 1991, c.119, s.1; amended 1991,c.177,s.3.



Section 2B:6-2 - Rental Of Chambers

2B:6-2. Rental of chambers
2B:6-2. Rental of Chambers. Any justice of the Supreme Court may rent convenient and appropriate chambers for use as a study and library and for other official needs, subject to approval by the Chief Justice. If a lease is required, it may be entered into by the Director of the Division of Purchase and Property in the Department of the Treasury or by the justice with the Director's written approval. The rental of the chambers shall be certified by the Director and paid by the State Treasurer. Source: N.J.S.2A:1-9



L.1991,c.119,s.1.



Section 2B:6-3 - Service Of Process

2B:6-3. Service of process
2B:6-3. Service of Process. a. The sheriff shall be responsible for service, or execution and return of process, orders, warrants and judgments directed to the sheriff, and shall be entitled to the compensation provided for by law and subject to the regulations and penalties pertaining to this service, execution and return.

b. In counties where there are officers of the Special Civil Part of the Law Division of the Superior Court, those officers shall be responsible for any personal service or execution and return of process, orders, warrants and judgments of the Special Civil Part as provided by court rule and shall be entitled to the compensation provided by law. If no Special Civil Part officers are available, these services shall be performed by the sheriff as provided by subsection a. of this section. The sheriff shall receive the same compensation for performing these services as is provided by law for Special Civil Part Officers. Source: N.J.S.2A:3-22; N.J.S.2A:3-24; N.J.S.2A:6-15; N.J.S.2A:6-25; N.J.S.2A:6-29

L.1991,c.119,s.1.



Section 2B:6-4 - Multi-county Vicinage; Apportionment Of Costs

2B:6-4. Multi-county vicinage; apportionment of costs
2B:6-4. Multi-County Vicinage; Apportionment of Costs. Where a judge of the Law Division or of the Family Part of the Chancery Division is assigned to cases from a vicinage including more than one county, the salary of that judge and of any employee of that judge and any expenses related to that judge shall be apportioned between the counties composing the vicinage in the manner determined by the assignment judge for that vicinage after consultation and negotiation with the governing body of each of the counties comprising the vicinage. Source: N.J.S.2A:11-10



L.1991,c.119,s.1.



Section 2B:6-5 - Expenses Incurred By Order Of Supreme Court

2B:6-5. Expenses incurred by order of Supreme Court
2B:6-5. Expenses Incurred by Order of Supreme Court. Expenses incurred by order of the Supreme Court in the execution of its duties, the payment of which is not otherwise provided by law, shall be paid by the State Treasurer, from any appropriation available to the court, when directed by the order of the court, which order shall be attested by the justice presiding in the court at the time the order is made. Source: N.J.S.2A:1-8.



L.1991,c.119,s.1.



Section 2B:6-6 - Statewide County Corrections Information System.

2B:6-6 Statewide County Corrections Information System.
1. a. The Statewide County Corrections Information System (CCIS) funded in accordance with section 2 of P.L.2004,c.108 (C.2B:6-7), shall serve as the Statewide automated information system for the entry, retrieval and exchange of data related to the management of county jail populations. The counties shall be afforded access to and use the Statewide CCIS and shall not be required to bear any portion of the cost of administration, operation, development or maintenance of the Statewide system. Nothing in this subsection shall prevent a county, at its own expense, from maintaining or obtaining and using an autonomous automated information system for the management of its jail population and related inventories, provided that any such autonomous system is interconnected with the Statewide CCIS in accordance with the requirements of subsection b. of this section.

b.A county that elects to maintain or use an autonomous automated information system for the management of its jail population and related inventories shall take all necessary and appropriate steps to ensure that such system is compatible with all Statewide CCIS technical interconnection requirements, standardized data definitions and functionality necessary to perform the following tasks: fully automated county jail operations; provide the on-line capacity to update the standardized Statewide database; and enable Statewide on-line inquiry and exchange of automated data. A county that elects to maintain and operate an autonomous automated information system shall be responsible for all costs of the interconnection between its system and the Statewide CCIS.

c.Nothing in this section shall preclude, in an emergency situation, the immediate termination, without notice, of any interconnection with an autonomous automated information system if the continued operation of such system at any time threatens or has compromised the security or data integrity of the Statewide CCIS, any of its components or any of the public and quasi-public agencies that exchange automated information with the Statewide CCIS, pursuant to subsection b. of this section. Any county whose interconnection is so terminated shall immediately be provided with written reasons for the termination, which shall continue until the threats to security and data integrity have been removed.

L.2004,c.108,s.1.



Section 2B:6-7 - "Statewide Ccis Operations Account;" Funding.

2B:6-7 "Statewide CCIS Operations Account;" funding.
2. a. There is established in the General Fund a separate, non-lapsing, dedicated account to be known as the "Statewide CCIS Operations Account."

b.Each fiscal year, the State Treasurer shall credit to the Statewide CCIS Operations Account $12 from each fee for filing papers related to recognizance or civil bail collected pursuant to N.J.S. 22A:2-29.

c.Monies in the Statewide CCIS Operations Account, including interest thereon, shall be available exclusively for the administration, operation, development and maintenance of the statewide CCIS.

L.2004,c.108,s.2.



Section 2B:7-1 - Reporting Of Court Proceedings; Court Reporters

2B:7-1. Reporting of court proceedings; court reporters
2B:7-1. Reporting of Court Proceedings; Court Reporters. a. The Supreme Court shall provide for the reporting of all proceedings in the Superior Court and any other proceedings it directs by the use of court reporters or any other means it directs. Court reporters shall be appointed by the Administrative Director of the Courts.

b. Except as provided by N.J.S.2B:7-3, official court reporters appointed shall be certified shorthand reporters holding certificates issued by the State Board of Shorthand Reporting. Source: N.J.S.2A:11-11; N.J.S.2A:11-12



L.1991,c.119,s.1.



Section 2B:7-2 - Assignment; Designation Of Supervisors

2B:7-2. Assignment; designation of supervisors
2B:7-2. Assignment; Designation of Supervisors. a. A reporter shall be assigned by the Administrative Director of the Courts with the approval of the Chief Justice, to report proceedings as the Supreme Court may direct. Such an assignment may be changed from time to time as occasion may require.

b. With the approval of the Chief Justice, the Director may designate, from among the reporters, supervisors and assistant supervisors for specified districts as may be necessary in maintaining efficient reporting service. The supervisors and assistant supervisors may arrange, subject to the control of the Director, for the temporary transfer of one or more reporters to meet special requirements in any court, and employ and assign reporters for temporary service either on a full-time or part-time basis. A reporter designated as a supervisor or assistant supervisor shall perform these services in addition to regular duties, and for these additional services, shall be compensated in an amount fixed by the Supreme Court, which amount shall be added to and become part of the reporter's annual salary and be paid as such. Source: N.J.S.2A:11-13



L.1991,c.119,s.1.



Section 2B:7-3 - Temporary Service

2B:7-3. Temporary service
2B:7-3. Temporary Service. The Administrative Director of the Courts may appoint and assign reporters for temporary service on a full-time basis, not to exceed six consecutive months at any one time, whenever the need may appear. These temporary appointments shall be subject to the approval of the Chief Justice. If a certified shorthand reporter, as defined by law, is not available for this purpose, then a reporter otherwise qualified may be appointed until a certified shorthand reporter is available. Source: N.J.S.2A:11-14



L.1991,c.119,s.1.

2B:7-4 Transcript; fees.

2B:7-4. Transcript; Fees. a. When a transcript of a stenographic record or other recording in any court or in any other proceeding recorded at the direction of the Supreme Court is made, at the request of any person, the original and copies thereof shall be prepared in the manner prescribed by the Rules of Court of the State of New Jersey and the standards fixed by the Administrative Director of the Courts and paid for at the rate of $3.00 for each page of an original standard delivery transcript and $0.50 for each of the copies thereof. If the transcript is furnished to a judge of the court, by court order, the reporter shall be paid at the same rates, and in the same manner and from the same sources as the reporter's salary or per diem fees are paid.

b.Beginning on the first day of July 2005, and on the first day of each fifth July thereafter, the rates and fees set forth in subsection a. of this section shall be increased to reflect changes in the Consumer Price Index (CPI) as follows: the foregoing fees and rates shall be multiplied by a fraction, the denominator of which shall be the CPI for March 2000 and the numerator of which shall be the CPI for the March immediately preceding the applicable July 1.

For the purposes of this subsection, "CPI" shall mean that table in the Consumer Price Index published by the United States Department of Labor, Bureau of Labor Statistics, now known as the "Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items, New York-Northern New Jersey (index: 1982-1984 equals 100)." If this CPI shall be discontinued, then the Administrative Director of the Courts shall designate any successor Consumer Price Index of the United States Bureau of Labor Statistics, or any successor agency thereto, for the New York-Northern New Jersey area.

c.Except as to transcripts that are to be paid for by the State or county, the person preparing the transcripts may require any person requesting a transcript to prepay the estimated fee therefor in advance of delivery of the transcript.

d.The Supreme Court may adopt Rules of Court and the Administrative Director of the Courts may issue directives to implement the purposes of this act.

L. 1991, c.119, s.1; amended 2000, c.30.



Section 2B:7-4 - Transcript; Fees.

2B:7-4 Transcript; fees.

2B:7-4. Transcript; Fees. a. When a transcript of a stenographic record or other recording in any court or in any other proceeding recorded at the direction of the Supreme Court is made, at the request of any person, the original and copies thereof shall be prepared in the manner prescribed by the Rules of Court of the State of New Jersey and the standards fixed by the Administrative Director of the Courts and paid for at the rate of $3.00 for each page of an original standard delivery transcript and $0.50 for each of the copies thereof. If the transcript is furnished to a judge of the court, by court order, the reporter shall be paid at the same rates, and in the same manner and from the same sources as the reporter's salary or per diem fees are paid.

b.Beginning on the first day of July 2005, and on the first day of each fifth July thereafter, the rates and fees set forth in subsection a. of this section shall be increased to reflect changes in the Consumer Price Index (CPI) as follows: the foregoing fees and rates shall be multiplied by a fraction, the denominator of which shall be the CPI for March 2000 and the numerator of which shall be the CPI for the March immediately preceding the applicable July 1.

For the purposes of this subsection, "CPI" shall mean that table in the Consumer Price Index published by the United States Department of Labor, Bureau of Labor Statistics, now known as the "Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items, New York-Northern New Jersey (index: 1982-1984 equals 100)." If this CPI shall be discontinued, then the Administrative Director of the Courts shall designate any successor Consumer Price Index of the United States Bureau of Labor Statistics, or any successor agency thereto, for the New York-Northern New Jersey area.

c.Except as to transcripts that are to be paid for by the State or county, the person preparing the transcripts may require any person requesting a transcript to prepay the estimated fee therefor in advance of delivery of the transcript.

d.The Supreme Court may adopt Rules of Court and the Administrative Director of the Courts may issue directives to implement the purposes of this act.

L. 1991, c.119, s.1; amended 2000, c.30.



Section 2B:7-5 - Employment Of Court Reporters

2B:7-5. Employment of court reporters
2B:7-5. Employment of Court Reporters. a. Except as provided in this section, court reporters appointed to serve on a full-time basis pursuant to this chapter shall receive an annual salary to be fixed from time to time by the Supreme Court.

b. In lieu of an annual salary, a reporter employed on a part-time or temporary basis as provided in this chapter may be paid such a per diem fee rate as may be fixed from time to time by the Supreme Court. Such per diem fees shall be paid by the State upon certification of the Administrative Director of the Courts.

c. In addition to salary or per diem fees, a reporter may, upon the certification of the Director, be reimbursed for necessary travel and other expenses when assigned to serve in a county other than the one in which the reporter resides.

d. Each county shall pay annually to the State Treasurer, in equal quarterly installments, as its share of reporter expenses for the State fiscal year an amount equal to the net cost to such county for such expenses for each preceding fiscal year. Such net cost shall include only the amount paid for salaries and expenses of court reporters in the fiscal year ending June 30, 1948, transcripts furnished to a judge pursuant to N.J.S.2B:7-4 and employer's contribution to the Public Employees' Retirement System and social security paid in the fiscal year ending June 30, 1967, which net cost shall be certified by the Director.

e. Every reporter shall be entitled to retain the fees collected for transcripts. All transcript supplies and equipment shall be furnished by the reporter at his or her own expense.

f. Reporters appointed to serve on a full-time basis shall be deemed to be State employees eligible for membership in the Public Employees' Retirement System; except, however, that reporters who prior to July 1, 1966, were members of any county employees' retirement system pursuant to P.L.1943, c.160 (C.43:10-18.1 et seq.) shall continue therein as county employees for the purposes of that enactment. Source: N.J.S.2A:11-16



L.1991,c.119,s.1.



Section 2B:7-6 - Records And Reports

2B:7-6. Records and reports
2B:7-6. Records and Reports. The Administrative Director of the Courts, subject to the approval of the Chief Justice, shall prescribe records which shall be maintained and reports to be filed by the reporter. These records shall be open to inspection by the Supreme Court, the Chief Justice and the Director, and may include records showing: a. the quantity of transcripts prepared, b. the fees charged and the fees collected for transcripts, c. any expenses incurred by the reporter in connection with transcripts, d. the amount of time the reporter is in attendance upon the court for the purpose of recording proceedings, and e. other information as the Director may determine. Source: N.J.S.2A:11-17



L.1991,c.119,s.1.



Section 2B:8-1 - Interpreters

2B:8-1. Interpreters
2B:8-1. Interpreters. Each county shall provide interpreting services necessary for cases from that county in the Law Division and the Family Part of the Chancery Division. A county may provide interpreting services through the use of persons hired for that purpose. If interpreters are employed, they shall be appointed and shall perform their duties in the manner established by the Chief Justice, and shall serve at the pleasure of the appointing authority. For the purpose of determining their compensation, these employees shall be considered county employees.

As used in this section "interpreting services" shall include the provision of services to assist a developmentally disabled person, as that term is defined in section 3 of P.L.1977, c.82 (C.30:6D-3), and to assist a hearing impaired person to understand questions and to frame and express answers in a criminal proceeding; provided that the person is not otherwise disqualified as a witness.

L. 1991, c.119, s.1; amended 1995,c.98,s.1.



Section 2B:9-1 - Effect Of Abolition Of Particular Courts

2B:9-1. Effect of abolition of particular courts
2B:9-1. Effect of Abolition of Particular Courts. a. Where any court has been or is abolished:

1. Its property shall be the property of the court succeeding to its jurisdiction;

2. Its pending cases shall be cases of the court succeeding to its jurisdiction and thereafter shall be treated in the same manner as if originally brought in the court to which they are transferred;

3. Its records shall be disposed of in the manner determined by the Supreme Court.

b. A judgment of a court which has been abolished may be enforced in the court to which its jurisdiction has been transferred, but no abolition of any court or transfer to another court shall change the effect of a judgment of that court in any way.

c. No abolition of any court or any transfer of operations, management, or recordkeeping duties shall affect the position, title, compensation or rights under Civil Service laws of any employee of the courts or of any other government employee whose position included performance of work for the courts. To the extent compatible with efficient administration of the courts, employees who performed work for abolished courts shall be transferred to perform equivalent functions in existing courts.

d. Any reference in a statute, ordinance or regulation to a court which has been abolished shall be given effect as if the reference were to the court to which the jurisdiction of the abolished court has been transferred. Source: N.J.S.2A:2-16; N.J.S.2A:1-17; N.J.S.2A:2-18; C.2A:6-1a (P.L.1983, c.405, s.7); N.J.S.2A:6-37; N.J.S.2A:11-57; N.J.S.2A:11-58

L.1991,c.119,s.1.



Section 2B:10-1 - Short Title

2B:10-1. Short title
1. Sections 1 through 9 of this act shall be known and may be cited as the "State Judicial Unification Act."

L.1993,c.275,s.1.



Section 2B:10-2 - Findings, Declarations

2B:10-2. Findings, declarations
2. The Legislature finds and declares that:



a. The current method of financing the State's judicial system has created undue hardship for both the counties and the courts.

b. The counties have had to balance the financial needs of the judicial system with the need to provide essential county services and have been denied any oversight over court operations.

c. As a result of the differing funding bases among the counties, the courts have varying levels of resources available in order to fulfill their responsibilities.

d. Those differing bases and varying levels of available resources have significantly hindered the development and implementation of a unified administrative system for the courts.

e. If the State were to assume the administrative costs of the judicial system, resources would be provided on a more equitable basis and a central management system could be established by the Chief Justice of the Supreme Court.

f. Furthermore, significant property tax relief would be afforded to the citizens of this State since the counties would no longer need to generate tax revenues currently required to finance the judicial system.

g. It is, therefore, altogether fitting and proper for the State to assume the cost of the judicial system in order to unify the administrative system and to provide property tax relief.

L.1993,c.275,s.2.



Section 2B:10-3 - Definitions

2B:10-3. Definitions
3. As used in this act:



a. "Base year amount" means the total local fiscal year 1993 expenditures for judicial costs and probation costs excluding the amount paid and charged in full in 1993 for equipment for court or probation purposes; less the realized revenue for judicial fees and probation fees;

b. "Director" means the Director of the Division of Local Government Services in the Department of Community Affairs;

c. "Judicial costs" means the costs incurred by the county for funding the judicial system, including but not limited to the following: salaries, health benefits and pension costs of all judicial employees, juror fees, library material costs, and centrally-budgeted items such as printing, supplies, and mail services, except that judicial costs shall not include costs incurred by employees of the surrogate's office or the sheriff's office;

d. "Judicial employee" means any person employed by the county prior to January 1, 1995 to perform judicial functions, including but not limited to employees working for the courts and the law library, employees who act as court aides and employees of the county clerk judicial function and those involved in bail processing and any person employed by a county probation office, except that employees of the surrogate's office and employees of the sheriff's office shall not be construed to be judicial employees;

e. "Judicial fees" means any fees or court costs collected by the judiciary including bail forfeitures and interest earned on bail deposits for bail deposited after January 1, 1995 but shall not include sheriff's or surrogate's fees or fines otherwise allocated by law to counties or municipalities for offenses within the jurisdiction of municipal courts;

f. "Judicial functions" means any duties and responsibilities performed in providing any services and direct support necessary for the effective operation of the judicial system;

g. "Probation costs" means any costs incurred by the county for the operation of the county probation department, including but not limited to centrally-budgeted items such as printing, supplies and mail services;

h. "Probation fees" means any fees or fines collected in connection with the probation of any person.

L.1993,c.275,s.3; amended 1994,c.162,s.13.



Section 2B:10-4 - State Costs, Employees, And Fees After 1994

2B:10-4. State costs, employees, and fees after 1994
4. On and after January 1, 1995:



a. The State is required to pay for judicial costs and probation costs;



b. All judicial employees shall be employees of the State; and



c. Any judicial fees or probation fees collected shall be paid to the State Treasury.

L.1993,c.275,s.4.



Section 2B:10-5 - Certification Of Base Year Amount

2B:10-5. Certification of base year amount
5. a. On or before February 28, 1994, the chief financial officer of the county shall certify the actual base year amount to the designee of the Administrative Office of the Courts who may then accept the amount. If accepted, a copy of the certification and acceptance shall immediately be provided to the Administrative Office of the Courts, the county Board of Chosen Freeholders, and to the director.

b. If the amount provided in subsection a. of this section has not been certified or accepted by June 1, 1994, the parties shall immediately notify the director that the matter is submitted to the director for the director to make the determination.

c. Upon submission to the director, he may require the submission of any additional documentation necessary for determination of the amount. He may also determine that a hearing be conducted if necessary before either the director or his designee. Nothing herein shall prevent the parties from continuing to negotiate a settlement up until the time the director makes a final determination.

d. If the hearing on the amount provided pursuant to subsection a. of this section extends beyond April 1, 1995, the director shall, by April 10, 1995, require such submissions as he deems necessary to set an interim base year amount to serve as the basis for the calculations described in section 6 of P.L.1993, c.275 (C.2B:10-6). The calculation for 1995 and subsequent years shall be adjusted to reflect the difference between the final determination and the interim base year amount. A decision of the director may be appealed pursuant to section 15 of P.L.1947, c.151 (C.52:27BB-15).

L.1993,c.275,s.5.



Section 2B:10-6 - Schedule For Payment Of County Share

2B:10-6. Schedule for payment of county share


6. a. Except as provided in subsection e., in local fiscal years 1995, 1996 and 1997, each county shall pay a share of its base year amount as determined by the director based on the following schedule:

(1) 1995......87.5% of the base year amount;

(2) 1996...... 62.5% of the base year amount;

(3) 1997..... 50.0% of the base year amount.

b. Except as provided in subsection e., each county shall pay the respective amounts established in subsection a. to the State Treasurer on the following schedule:

(1) 1995.......On May 15, 50.0% of the base year amount, and on
October 1, 37.5% of the base year amount;

(2) 1996.......On May 15, 37.5% of the base year amount, and on
October 1, 25.0% of the base year amount;

(3) 1997.......On May 15, 25.0% of the base year amount, and on
October 1, 25.0% of the base year amount.

c. In local budget year 1998 and thereafter, no county shall be required to pay judicial costs or probation costs unless a county elects to proceed under subsection e. of this section in which case the county shall not be required to pay judicial costs or probation costs in local budget year 1999 and thereafter.

d. No county shall be required to pay the employer pension contribution on behalf of any employee who becomes an employee of the State under this act after the date the person becomes an employee of the State. However, notwithstanding the provisions of subsections b. and c. above, it shall continue to be the responsibility of each county to pay any additional liability for any employee who would have become an employee of the State under this act but who retired and received a benefit under P.L.1993, c.138 as provided under that act, and the liability for late enrollment of an employee in the Public Employees' Retirement System, whose date of compulsory enrollment is prior to the date the person becomes an employee of the State under this act, as provided under section 48 of P.L.1971, c.213 (C.43:15A-7.1).

e. Notwithstanding the provisions of subsections a. and b. of this section, a county may elect in local fiscal year 1997 to pay its share of its base year amount in 1997 and 1998 as follows: in 1997 25.0% of its base year amount on May 15, 1997 and in 1998 25.0% of its base year amount on May 15, 1998.

L.1993,c.275,s.6; amended 1997, c.58.



Section 2B:10-7 - Disposition Of Furnishings, Office Equipment; Service Agreements; Provision Of Claim, Insurance Information

2B:10-7. Disposition of furnishings, office equipment; service agreements; provision of claim, insurance information
7. a. By September 1, 1994, a list shall be jointly developed by the Administrative Office of the Courts and the governing body of each county of the furnishings and office equipment currently used by the courts which shall become the property of the State on January 1, 1995.

b. (1) The Administrative Office of the Courts and the individual county governments may enter into service agreements for:

(a) Those services the Administrative Office of the Courts determines are necessary for the county to provide for the operations of the courts in each county;

(b) The portion of the base year amount comprising debt service or lease payments for furnishings and office equipment; and

(c) Any other services or costs jointly agreed upon by the parties as necessary to the smooth transition or continued operation of the court system.

(2) If the services referred to in subparagraph (a) of paragraph (1) of subsection b. of this section had been previously provided by the county, it shall be in the sole discretion of the Administrative Office of the Courts that the services be continued, and that the county shall provide the services for a cost in approximate proportion to the cost determined in the base year amount, subject to annual cost increases negotiated by the parties.

(3) Disputes as to continuance of service and charges by the county for such services may be determined by the director and made in a manner similar to that described in section 5 of P.L.1993, c.275 (C.2B:10-5).

(4) Revenue received by the county for the service agreement shall be appropriated in accordance with the "Local Budget Law," N.J.S.40A:4-1 et seq.

c. (1) By September 1, 1994 the counties shall provide to the Administrative Office of the Courts the following:

(a) a listing of all Notices of Claims which were filed after January 1, 1994;



(b) a loss history for all lines of insurance or self insurance for the past five years;

(c) a listing of all worker's compensation, occupational, ongoing medical and dependency claims prior to January 1, 1995;

(d) a listing of all outstanding claims with insurance carriers or against third parties;

(e) a listing of all vehicles with accident damage that will be transferred pursuant to this section;

(f) plans for all facilities and construction and age information on the facilities required by the companies currently insuring the contents.

(2) Any workers' compensation claim filed by a judicial employee of a county, any tort claim, or any auto liability claim arising out of the maintenance, operation or use of any vehicle by a judicial employee of a county where the date of loss was prior to January 1, 1995 shall be the liability of the county.

L.1993,c.275,s.7.



Section 2B:10-8 - Determination Of County Tax Levy

2B:10-8. Determination of county tax levy
8. For the purpose of determining the county tax levy upon which a county shall calculate its permissible tax levy, any amounts appropriated for the purposes described in section 6 of P.L.1993, c.275 (C.2B:10-6), shall be an exception pursuant to section 4 of P.L.1976, c.68 (C.40A:4-45.4). For the calculation of the local fiscal year 1995 permissible tax levy, the 1994 county tax levy prior to modification pursuant to section 4 of P.L.1976, c.68 (C.40A:4-45.4) shall be reduced by the base year amount calculated pursuant to section 5 of P.L.1993, c.275 (C.2B:10-5). The director is also authorized to make such adjustments to county budget cap calculations for matters unforeseen by this act, in a manner not inconsistent with the constitutional amendment authorizing this act, and section 4 of P.L.1976, c.68 (C.40A:4-45.1).

L.1993,c.275,s.8.



Section 2B:10-9 - Certification Of Payroll Record Information

2B:10-9. Certification of payroll record information
9. a. To facilitate the transfer of judicial employees from county payroll processing to the State's payroll processing system the chief financial officer of each county shall certify payroll record information on each judicial employee to the Administrative Office of the Courts according to a standard record format, procedure, and schedule collectively agreed to by representatives of the chief financial officers of the counties and the Administrative Director of the Courts and shall include the use of computer readable media in the transfer of payroll record information where applicable.

b. On December 31, 1994 the county shall issue a final paycheck which is complete and full, up to and including December 31, 1994 and satisfies all salary obligations due by the county to the judicial employees, and all deductions related to calendar year 1994 obligations of the judicial employees.

L.1993,c.275,s.9.



Section 2B:10A-1 - Findings, Declarations Relative To Probation Officers

2B:10A-1. Findings, declarations relative to probation officers
1.The Legislature finds and declares that:

a.The enforcement of probation sentences is crucial to the public safety;

b.Despite a drop in the overall crime rate, the number of dangerous and repeat offenders who are serving probation sentences has continued to rise in New Jersey;

c.The number of probationers who have violated the conditions of probation and have a warrant issued for their arrest has reached 15,000;

d.Probation officers working in the New Jersey State courts are not currently permitted to enforce these warrants;

e.Probation officers in other states are permitted to act as law enforcement officers.

L.2001,c.362,s.1.



Section 2B:10A-2 - "Probation Officer Community Safety Unit"

2B:10A-2. "Probation Officer Community Safety Unit"
2. a. There shall be established within the Administrative Office of the Courts a "Probation Officer Community Safety Unit." The "Probation Officer Community Safety Unit" shall consist of no less than 200 probation officers, duly appointed pursuant to the provisions of N.J.S.2A:168-5, who shall be authorized to carry a firearm provided the carrying is in accordance with the authority provided in paragraph (17) of subsection c. of N.J.S.2C:39-6 and such rules as are adopted by the Supreme Court regarding the carrying of a firearm by a probation officer. The probation officer shall undergo a course of law enforcement training as administered by the Police Training Commission which training shall be subject to and in accordance with rules adopted by the Supreme Court. A probation officer in the "Probation Officer Community Safety Unit" shall have the authority to arrest, detain and transport probationers and enforce the criminal laws of this State in accordance with such conditions and guidelines as set forth in rules adopted by the Supreme Court and shall be empowered to enforce warrants for the apprehension and arrest of probationers who violate the conditions of their probation sentence.

b.A "Probation Officer Community Safety Unit" shall be assigned to every county and consist of no less than five probation officers.

c.Prior to being permitted to carry a firearm, a probation officer assigned to the "Probation Officer Community Safety Unit" shall take and successfully complete a firearms training course administered by the Police Training Commission, pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), and shall annually qualify in the use of a revolver or similar weapon prior to being permitted to carry a firearm.

L.2001,c.362,s.2.



Section 2B:10A-3 - Self-defense Training For Probation Officers

2B:10A-3 Self-defense training for probation officers
3.Any probation officer, duly appointed pursuant to the provisions of N.J.S.2A:168-5, including probation officers assigned to the "Probation Officer Community Safety Unit" established pursuant to section 2 of P.L.2001, c.362 (C.2B:10A-2), shall undergo a basic course of self-defense training administered by the Police Training Commission which training shall be subject to and in accordance with rules adopted by the Supreme Court.

L.2001,c.362,s.3.



Section 2B:11-1 - Short Title

2B:11-1. Short title
1. Sections 1 through 12 of this act shall be known and may be cited as "The Judicial Employees Unification Act."

L.1994,c.162,s.1.



Section 2B:11-2 - Findings, Declarations

2B:11-2. Findings, declarations
2. The Legislature finds and declares that:



a. As a result of voter approval in November of 1992 of a constitutional amendment and pursuant to the provisions of the "State Judicial Unification Act," P.L.1993, c.275 (C.2B:10-1 et seq.), the State is to assume certain costs of the judicial system;

b. The most important resource of the judicial system is its personnel;



c. State assumption of the costs of the judicial system offers the opportunity to bring judicial employees, whose positions were previously funded by the 21 counties, into a truly unified judiciary;

d. Both the representatives of the judiciary and the majority representative of the employees of the judiciary have freely and voluntarily entered into a letter of agreement, not part of this act, concerning certain aspects, as described therein, of the employer-employee relations process in the judiciary, which letter is enforceable in accordance with its terms;

e. It is, therefore, altogether fitting and proper to ensure fair treatment of county judicial employees upon their transfer to State service and in the process effectuate a unified judiciary so that its more than 7,800 trial court employees, together with the 1,500 State-level judicial employees, will provide greater effectiveness in the trial court operations, greater accountability in the courts and greater flexibility in meeting the demands placed on the State's judiciary.

L.1994,c.162,s.2.



Section 2B:11-3 - Definitions

2B:11-3. Definitions
3. As used in this act,



a. "Transferred employee" means any person employed by a county on December 31, 1994 who becomes an employee of the State pursuant to the provisions of the "State Judicial Unification Act," P.L.1993, c.275 (C.2B:10-1 et seq.).

b. "State judicial employee" means any person, including but not limited to transferred employees, employed by the State on or after January 1, 1995, to provide any services and direct support necessary for the effective operation of the judicial system, including but not limited to employees working for the courts and the law library, employees who act as court aides and those involved in bail processing and probation, and excluding justices and judges as defined in N.J.S.2B:2-4.

c. "Department" means the Department of Personnel.



d. "Medicare" means the coverage provided under Title XVIII of the Social Security Act as amended in 1965 or its successor plan or plans.

L.1994,c.162,s.3.



Section 2B:11-4 - Elections For Majority Representatives

2B:11-4. Elections for majority representatives
4. Elections to establish majority representatives in new Statewide collective negotiations units will be conducted in accordance with the provisions of P.L.1941, c.100 (C.34:13A-1 et seq.) with such elections to be conducted by the Public Employment Relations Commission (PERC). As soon after the enactment of this act as is practicable, there shall be a 30-day open period during which representation petitions may be filed to determine statewide negotiations units and majority representatives of judicial employees. PERC shall conduct elections as soon thereafter as is practicable. Judges' secretaries, law clerks and Central Appellate Research staff shall not be eligible for representation by employee organizations under provisions of the New Jersey Employer-Employee Relations Act, P.L.1941, c.100 (C.34:13A-1 et seq.) nor shall those employees who are confidential employees or managerial executives under that act. Notwithstanding any representation proceedings which occur pursuant to this section, the judiciary shall continue to negotiate in good faith in county-based negotiations units where collective negotiations agreements for 1994 have not been executed.

L.1994,c.162,s.4.



Section 2B:11-5 - State Service Applicable; Tranferred Employees; Personnel Procedures

2B:11-5. State service applicable; tranferred employees; personnel procedures
5. a. Subject to the judiciary's rights to create new unclassified positions and make unclassified appointments under court rule, and with the exception of employees of the Administrative Office of the Courts under N.J.S.2A:12-2, and certain positions in the centralized Clerks Offices under subsection b. of N.J.S.2B:13-1 or N.J.S.2B:13-13, the judiciary's personnel practices shall be governed by the State Government Services provisions of Title 11A of the New Jersey Statutes and the rules promulgated thereunder. Transferred employees holding provisional, permanent or probationary civil service status at the time of transferring to State service shall retain such status and attendant rights as are available in those categories under State career service. Transferred employees who were in a provisional title under the provisions of subsection b. of N.J.S.11A:4-13 prior to transferring to State service, shall not be subject to displacement by persons on preexisting State eligibility lists, including special reemployment, regular employment and open competitive lists, for the title held by the provisional employees. Employees in the unclassified service, pursuant to N.J.S.11A:3-5, N.J.S.2B:5-2 or Rule 1:33 of the Rules Governing the Courts of New Jersey, shall retain such status and attendant rights.

b. No later than December 1, 1994, each county shall submit to the judiciary lists identifying all transferred employees for review by the judiciary and majority representatives of judicial employees. The judiciary shall, within five working days of receipt, provide a copy to the department and the majority representatives of judicial employees. Such lists shall show each transferred employee's current title, civil service status and date of appointment to that title, and the employee's permanent title and date of appointment if the employee is currently holding a provisional appointment and the employee is permanent in another title. Within 120 days from the date of submission of such lists by the judiciary to the department, the department shall announce tests for generating promotional and open competitive lists for judicial positions where provisional appointments have been made or where there is a need for promotional or open competitive tests by request of the appointing authority.

c. Any civil service promotional list affecting transferred employees or employees to be transferred which expires between the date of the enactment of this act and June 30, 1995 shall be extended provided that the life of the list does not have a duration of more than 54 months, except where a newer civil service promotional list is in existence. If the list is a county-based list, the list shall be used only in that particular county. Existing county special or regular reemployment lists will be used when applicable.

d. In the event the judiciary or the department conducts a system-wide classification study and a result thereof is that an existing title is abolished and replaced with another title, employees who were permanent in the abolished title shall be made permanent in the replacement title. Such permanency shall be made effective retroactive to the date of permanency in the abolished title provided the duties, responsibilities and qualifications are substantially comparable to or less than those of the employee's previous title. In the event the duties, responsibilities and qualifications are not substantially comparable to or less than those of the previous title, the employee shall be made permanent in the replacement title as of the date of the reclassification.

e. Notwithstanding the provisions of Title 11A of the New Jersey Statutes and the rules promulgated thereunder, during the period which begins on January 1, 1995 and ends on June 30, 1998, the judiciary, in consultation with the department, shall establish a compensation plan for State judicial employees. Consultation with the department shall involve that department's representation at collective negotiations sessions and review of the possible impact on the executive branch of any compensation plan or pay schedule which the judiciary contemplates.

(1) During this period, the compensation plan, pay schedules, holidays and overtime shall not be preempted from the scope of negotiations for State judicial employees, provided however that the department shall continue to have the responsibility for the classification of positions for State judicial employees and for the administration of the compensation plan and pay schedules which are established for State judicial employees.

(2) On or before September 30, 1997, the commissioner of the department, after taking into consideration the previously negotiated compensation plan, shall prepare a proposed compensation plan for State judicial employees to become effective no later than July 1, 1998, which either adopts the compensation plan developed by the judiciary or proposes modifications in such plan, together with express written reasons therefor. If the judiciary or any of its collective negotiations representatives disagrees with all or any part of such proposed modifications, the disputed issues shall be submitted to a reviewer mutually selected by the commissioner, the Administrative Director of the Courts and a designee of the judiciary's majority representatives. The reviewer shall submit a report and recommendations to the Merit System Board, which shall render the final binding determination prior to June 30, 1998.

(3) Nothing contained in this subsection shall affect any rights of employees in any branch of State government other than the judicial branch, nor shall anything contained herein be construed to create a different scope of negotiations than that applied to executive branch employees, except for the provisions contained in subsection e. (1) which provide a broader scope of negotiations for a limited 42 month period.

f. On or before December 31, 1994, each county shall transfer to the assignment judge for that county the official personnel file of each transferred employee.

L.1994,c.162,s.5.



Section 2B:11-6 - Seniority, Benefits, Etc. Tranferred

2B:11-6. Seniority, benefits, etc. tranferred
6. a. Transferred employees who become State judicial employees shall receive State credit for years of employment service retroactive to the date utilized by the county of employment as of December 31, 1994, to determine credit for employment service and computation of Supplemental Compensation on Retirement (SCOR).

b. Notwithstanding the provisions of sections 7 and 8 of P.L.1981, c.417 (C.2A:17-56.13 and C.2A:17-56.14), beginning January 1, 1995, the State shall honor and accept all wage garnishment and child support orders entered against all transferred employees at the time of the transfer. Judgment creditors and county probation departments with wage garnishments and child support orders in place against transferred employees will not be required to re-serve the State with the appropriate order or notice to maintain the garnishment or child support order in place at the time of the transition. Each county shall be required 45 days before the transition to provide the State with the names of those transferred employees subject to garnishments, either under court order or by notice of the county probation department, and copies of each order or notice to enable the State to honor the garnishment or child support order. The State shall be required to withhold only 50% of the amount due under the wage garnishment or child support order in effect at the time of transfer for the first pay period under which the transferred employees are placed onto the State payroll. Furthermore, each county shall be solely responsible for complying fully with the terms of all wage garnishment and child support orders in effect up until and through December 31, 1994.

c. Accumulated vacation leave and sick leave for transferred employees shall be transferred and credited to their State leave accounts immediately upon their becoming State judicial employees, but no employee may bring to State service more vacation leave time than that amount normally allotted to that employee in that county in calendar year 1994. Compensatory time and personal or administrative leave as well as accumulated vacation leave in excess of time earned in calendar year 1994 in county-funded employment shall not be transferable to State service but shall remain a county obligation. The determination of how to satisfy this obligation, whether to be granted by the judiciary as paid time off during 1994 or paid to the employee by the county by December 31, 1994, consistent with their policies or contractual obligations, shall be made by the assignment judge. Transferred employees who become State judicial employees pursuant to this act shall not be considered new employees, and any legislation requiring State residency of new State employees or which limits any benefits of new State employees shall not apply to them.

L.1994,c.162,s.6.



Section 2B:11-7 - Transfer To The Public Employees' Retirement System

2B:11-7. Transfer to the Public Employees' Retirement System
7. a. Any transferred employee who is a member of a county pension fund or retirement system shall become a member of the Public Employees' Retirement System (PERS) on January 1, 1995, subject to the same conditions and entitled to the same rights and benefits applicable to other employees of the State. Any credit for public service which has been established in the county pension fund or retirement system for the transferred employee shall be credited to the transferred employee under PERS. The contribution rate of the member of PERS shall be determined in the manner set forth in section 25 of P.L.1954, c.84 (C.43:15A-25), except that the number of years of service under the county pension fund or retirement system credited under PERS shall be deducted from the member's age in determining the age upon which the contribution rate is based.

b. No later than May 1, 1995, the county pension fund or retirement system in which a transferred employee is a member shall remit to PERS the accumulated deductions of the transferred employee to the county pension fund or retirement system, and a pro rata part of the employer contributions to the fund or system constituting the employer's obligation to the fund or system for the transferred employee. The actuary of PERS shall determine the liability for service under a county pension fund or retirement system credited under PERS under this act. If the sum of the accumulated transferred employee deductions and the pro rata part of the employer contributions are less than the liability determined by the actuary, the difference shall be paid by the county in the same manner and over the remaining time period for the accrued liability of PERS as provided in section 24 of P.L.1954, c.84 (C.43:15A-24). The county and the county pension fund or retirement system shall provide the Division of Pensions and Benefits any information it may require to administer this act.

L.1994,c.162,s.7.



Section 2B:11-8 - Temporary Disablity, Unemployment Insurance Benefits

2B:11-8. Temporary disablity, unemployment insurance benefits
8. Immediately upon becoming State judicial employees, all transferred employees shall become eligible for New Jersey Temporary Disability Insurance and Unemployment Insurance benefits consistent with the regulations of those programs. Employment service with the county shall be credited toward any waiting periods for coverage or eligibility for benefits under New Jersey Temporary Disability Insurance and Unemployment Insurance.

L.1994,c.162,s.8.



Section 2B:11-9 - Health, Medical Benefits

2B:11-9. Health, medical benefits
9. a. Immediately upon becoming a State judicial employee, all transferred employees shall receive all the health and medical benefits, including dental and prescription drug plans, on the same basis as other State judicial employees. Employment service with the county shall be credited toward any waiting periods for coverage or eligibility for benefits under the State program and plans for transferred employees who elect coverage at the time they become State judicial employees.

b. All health and medical benefits otherwise provided for in either county-negotiated collective negotiations agreements or in accordance with county past practice or individual county policies or both shall be pre-empted for transferred employees effective January 1, 1995.

L.1994,c.162,s.9.



Section 2B:11-10 - Reimbursement For Premium Charges For Part A Of Medicare

2B:11-10. Reimbursement for premium charges for Part A of Medicare
10. Any transferred employee who:



a. was a member of a county pension fund or retirement system on December 31, 1994;

b. retires from employment as a State judicial employee;



c. is eligible for and receives State payment of the premium or periodic charges for health care benefits after retirement; and

d. pays the premium charges under Part A and Part B of the federal Medicare program covering the retirant and the retirant's spouse,

hall be reimbursed by the State for the premium charges under Part A.



L.1994,c.162,s.10.



Section 2B:11-11 - Health Care Benefits Upon Retirement, Eligibility

2B:11-11. Health care benefits upon retirement, eligibility
11. A transferred employee shall be eligible for health care benefits after retirement on the same basis as other State judicial employees under the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.). In addition, notwithstanding the provisions of section 8 of P.L.1961, c.49 (C.52:14-17.32), the State shall pay the premium or periodic charges for health care benefits after retirement for a transferred employee and the transferred employee's dependents covered under the State health benefits program, but not including survivors, if the transferred employee has at least 10 years of service credited in the Public Employees' Retirement System (PERS) or a county pension fund or retirement system as of December 31, 1994, retires from employment as a State judicial employee, and is at least 62 years of age at the time of retirement, as follows:

a. for a transferred employee formerly employed by a county of the fifth class having a population of not less than 220,000 but not more than 230,000 according to the 1990 federal census, who has at least 15 years of service with the county alone or in combination with service as a State judicial employee credited in PERS, for three years.

b. for a transferred employee formerly employed by a county of the second class having a population of not less than 390,000 but not more than 400,000 according to the 1990 federal census, who has at least 15 years of service with the county alone or in combination with service as a State judicial employee credited in PERS, for 90 days.

c. for a transferred employee formerly employed by a county of the second class having a population of not less than 500,000 but not more than 510,000 according to the 1990 federal census, who has at least 15 years of service with the county alone or in combination with service as a State judicial employee credited in PERS.

d. for a transferred employee formerly employed by a county of the third class having a population of not less than 135,000 but not more than 145,000 according to the 1990 federal census, who is a veteran as defined in section 6 of P.L.1954, c.84 (C.43:15A-6) and has at least 20 years of service with the county alone or in combination with service as a State judicial employee credited in PERS.

e. for a transferred employee formerly employed by a county of the second class having a population of not less than 420,000 but not more than 430,000 according to the 1990 federal census, who has at least 15 years of service with the county alone or in combination with service as a State judicial employee credited in PERS, and shall reimburse the employee for premium charges under Part B of the federal Medicare program covering the retired employee and the employee's spouse.

f. for a transferred employee formerly employed by a county of the third class having a population of not less than 60,000 but not more than 70,000 according to the 1990 federal census, who has at least 15 years of service with the county alone or in combination with service as a State judicial employee credited in PERS, and shall reimburse the employee for premium charges under Part B of the federal Medicare program covering the retired employee and the employee's spouse.

g. for a transferred employee formerly employed by a county of the third class having a population of not less than 90,000 but not more than 100,000 according to the 1990 federal census, who has at least 20 years of service with the county alone or in combination with service as a State judicial employee credited in PERS.

L.1994,c.162,s.11.



Section 2B:11-12 - Right To Review, Void Certain Adjustments

2B:11-12. Right to review, void certain adjustments
12. For the purposes of application of all provisions of this act, the judiciary shall review and may void as against public policy any extraordinary adjustments made during 1994 in employee salary, other compensation or benefits or computation of years of credit of employment services, except that this shall not apply to any collectively negotiated agreement.

L.1994,c.162,s.12.



Section 2B:12-1 - Establishment Of Municipal Courts.

2B:12-1 Establishment of municipal courts.

2B:12-1. Establishment of municipal courts.

a.Every municipality shall establish a municipal court. If a municipality fails to maintain a municipal court or does not enter into an agreement pursuant to subsection b. or c. of this section, the Assignment Judge of the vicinage shall order violations occurring within its boundaries heard in any other municipal court in the county until such time as the municipality establishes and maintains a municipal court. The municipality without a municipal court shall be responsible for all administrative costs specified in the order of the Assignment Judge pending the establishment of its municipal court.

b.Two or more municipalities, by ordinance, may enter into an agreement establishing a single joint municipal court and providing for its administration. A copy of the agreement shall be filed with the Administrative Director of the Courts. As used in this act, "municipal court" includes a joint municipal court.

c.Two or more municipalities, by ordinance or resolution, may agree to provide jointly for courtrooms, chambers, equipment, supplies and employees for their municipal courts and agree to appoint judges and administrators without establishing a joint municipal court. Where municipal courts share facilities in this manner, the identities of the individual courts shall continue to be expressed in the captions of orders and process.

d.An agreement pursuant to subsection b. or c. of this section may be terminated as provided in the agreement. If the agreement makes no provision for termination, it may be terminated by any party with reasonable notices and terms as determined by the Assignment Judge of the vicinage.

e.Any county of the first class with a population of over 900,000 and a population density of less than 4,000 persons per square mile according to the 2010 federal decennial census may establish, by ordinance, a central municipal court, which shall be an inferior court of limited jurisdiction, to adjudicate cases filed by agents of the county health department, agents of the county office of consumer affairs, members of the county police department and force, county park police system, or sheriff's office, or other cases within its jurisdiction referred by the vicinage Assignment Judge pursuant to the Rules of Court, and provide for its administration. A copy of that ordinance shall be filed with the Administrative Director of the Courts. As used in this act, "municipal court" includes a central municipal court.

f.Nothing in P.L.2015, c.103 shall require a county that has established and maintained a central municipal court in accordance with subsection e. of N.J.S.2B:12-1 prior to the date of the enactment of P.L.2015, c.103 to re-establish that court.

amended 1996, c.95, s.1; 2008, c.2; 2011, c.181, s.1; 2015, c.103, s.1.



Section 2B:12-2 - Name Of Court

2B:12-2. Name of court
2B:12-2. Name of court. The name of a municipal court of a single municipality shall be the "Municipal Court of (insert name of municipality)." The name of a joint municipal court shall be specified in the ordinances establishing the court. The name of a central municipal court shall be the "Central Municipal Court of the County of (insert name of county)" and shall be specified in the ordinance establishing the court.

L.1993, c.119, s.1; amended 1996, c.95, s.2.



Section 2B:12-3 - Place Of Court

2B:12-3. Place of court
2B:12-3. Place of court. Courtrooms and sessions of a municipal court need not be in the municipality for which the court has jurisdiction. If the same person is serving as judge of more than one municipal court, sessions of the respective courts may be combined.

Source: C.2A:8-18.1 (P.L.1957, c.167).

L.1993,c.293,s.1.



Section 2B:12-4 - Judge Of Municipal Court; Term Of Office Appointment

2B:12-4. Judge of municipal court; term of office appointment
2B:12-4. Judge of municipal court; term of office; appointment. a. Each judge of a municipal court shall serve for a term of three years from the date of appointment and until a successor is appointed and qualified. Any appointment to fill a vacancy not caused by the expiration of term shall be made for the unexpired term only. However, if a county or municipality requires by ordinance that the judge of the municipal court devote full time to judicial duties or limit the practice of law to non-litigated matters, the first appointment after the establishment of that requirement shall be for a full term of three years.

b. In municipalities governed by a mayor-council form of government, the municipal court judge shall be appointed by the mayor with the advice and consent of the council. Each judge of a joint municipal court shall be nominated and appointed by the Governor with the advice and consent of the Senate. In all other municipalities, the municipal judge shall be appointed by the governing body of the municipality.

c. In a county that has established a central municipal court, the judge of the central municipal court shall be nominated and appointed by the Governor with the advice and consent of the Senate. In those counties having a county executive, the county executive may submit the names of judicial candidates for judge of the central municipal court to the Governor. In all other counties, the governing body may submit the names of judicial candidates for judge of the central municipal court to the Governor.

L.1993, c.119, s.1; amended 1996, c.95, s.3.



Section 2B:12-5 - Additional Municipal Judges.

2B:12-5 Additional municipal judges.
2B:12-5. Additional municipal judges. a. With the written consent of the Assignment Judge of the vicinage, a county or municipality may:

(1) increase the number of judgeships of the municipal court, or

(2) appoint one or more temporary municipal judges.

b. A temporary judge is an additional judge of the municipal court appointed to meet a special need of limited duration. The procedure for appointment of temporary municipal judges shall be the same as that for other municipal judges, but each term of a temporary judge shall not exceed one year.

L.1993, c.119, s.1; amended 1996, c.95, s.4.



Section 2B:12-6 - Designation Of Acting Judges

2B:12-6. Designation of acting judges
2B:12-6. Designation of acting judges. Subject to the Rules of Court, the Assignment Judge of the vicinage may appoint an acting judge of each of the municipal courts in the vicinage to serve as judge temporarily when the judge of that court is unable to hold the municipal court or for other cause. A person appointed as an acting judge shall be a judge of another municipal court or an attorney-at-law. A copy of the appointment of an acting judge for a municipal court shall be sent to the judge of that court and to the Administrative Director of the Courts.

L.1993, c.119, s.1; amended 1996, c.95, s.5.



Section 2B:12-7 - Qualifications Of Judges; Compensation

2B:12-7. Qualifications of judges; compensation
2B:12-7. Qualifications of judges; compensation. a. Every judge, temporary judge and acting judge of a municipal court shall be a resident of this State and an attorney-at-law admitted to practice in this State for at least five years provided, however, that this provision shall not apply to any attorney-at-law serving as a judge of a municipal court on the effective date of this act.

b. In lieu of any other fees, judges of municipal courts shall be paid annual salaries set by ordinance or resolution of the counties or municipalities establishing the court.

L.1993, c.119, s.1; amended 1996, c.95, s.6.



Section 2B:12-8 - Chief Judge

2B:12-8. Chief judge
2B:12-8. Chief judge. Where there is more than one judge of a municipal court, the county or municipality may designate one of the judges as the chief judge of the court. The chief judge shall designate the time and place of court and assign cases among the judges, pursuant to the Rules of Court.

L.1993, c.119, s.1; amended 1996, c.95, s.7.



Section 2B:12-9 - Presiding Judge Of The Municipal Courts

2B:12-9. Presiding judge of the municipal courts
2B:12-9. Presiding judge of the municipal courts. If the Chief Justice designates a judge of the Superior Court or a judge of one of the municipal courts in a vicinage to serve as presiding judge of the municipal courts for that vicinage, that judge may exercise powers delegated by the Chief Justice or established by the Rules of Court.

If the presiding judge is a municipal court judge, the presiding judge shall be paid by the State for the time devoted to duties as Presiding Judge, unless that judge is also assigned duties at the request of a county, in which case compensation, pension and other benefits shall be as determined by the Assignment Judge and the governing body of the county, with the approval of the Chief Justice.

L.1993, c.119, s.1; amended 1996, c.95, s.8.



Section 2B:12-10 - Municipal Court Administrator And Personnel

2B:12-10. Municipal court administrator and personnel
2B:12-10. Municipal court administrator and personnel. a. A county or municipality shall provide for an administrator and other necessary employees for the municipal court and for their compensation. With approval of the Supreme Court, an employee of the county or municipality, in addition to other duties, may be designated to serve as administrator of the municipal court.

b. The judge of a municipal court may designate in writing an acting administrator or deputy administrator to serve temporarily for an absent administrator or deputy administrator until the absent administrator or deputy administrator returns or a new administrator or deputy administrator is appointed. The acting administrator or acting deputy administrator shall be paid at a rate established by the judge but not exceeding that established for the administrator or deputy administrator.

L.1993, c.119, s.1; amended 1996, c.95, s.9.



Section 2B:12-11 - Certification Of Municipal Court Administrators.

2B:12-11 Certification of municipal court administrators.

2B:12-11. Certification of municipal court administrators.

a.The Supreme Court may appoint a Municipal Court Administrator Certification Board. That board shall:

(1)Design examinations for certification of municipal court administrators;

(2)Establish courses satisfying training requirements in subjects closely related to the duties of a municipal court administrator; and

(3) Establish procedures and fees for certification.

b.A person shall be certified as a Municipal Court Administrator if the person:

(1)Is a high school graduate;

(2)Has a combination of two years of either full-time government employment performing duties related to those of a municipal court administrator, or higher education;

(3)Completes the training required by the board;

(4)Passes the examination held by the board, and

(5)Pays any required certification fee.

c.A person who is a municipal court administrator and has been serving in that position for five years on the effective date of this act shall be certified as a municipal court administrator if the person passes the examination held by the board and pays any required certification fee. A person who is a municipal court administrator and has been serving in that position for three years on the effective date of this act shall be certified as a municipal court administrator if the person completes the training required by the board, passes the examination held by the board and pays any required certification fee.

d.Starting on the fifth anniversary of the effective date of P.L.2006, c.20, no person shall be appointed as a municipal court administrator unless that person holds a municipal court administrator certificate issued by the Supreme Court. Municipal court administrators hired in the interim between that effective date and the fifth anniversary following that effective date shall have five years from the date of hire to obtain certification.

e.Starting on the fifth anniversary of the effective date of P.L.2006, c.20, after a vacancy in the office of municipal court administrator, the governing body may appoint a person who does not hold a municipal court administrator certificate to serve as a municipal court administrator, on an interim basis, for a period not to exceed one year commencing on the date of the appointment. Any person so appointed may, in consultation with the judge of the municipal court, be reappointed as a municipal court administrator, on an interim basis, for two subsequent one-year terms. The municipal court administrator appointed on an interim basis may be reappointed for a fourth, and, if necessary, a fifth additional one-year term, provided the municipal court administrator is currently enrolled in the certification program and needs additional time to complete that program.

(1)Time served as an interim municipal court administrator may be credited toward the experience authorized as a substitute for the college education requirement under paragraph (2) of subsection b. of this section.

(2)Time served as a municipal court administrator, on an interim basis, may not be credited as time served as a municipal court administrator for the purpose of acquiring tenure under section 1 of P.L.1953, c. 168 (C.2A:8-13.1) and section 1 of P.L.1975, c.39 (C.2A:8-13.3).

f.Notwithstanding the provisions of P.L.2006, c.20, a person who is serving as a municipal court administrator on the effective date of P.L.2006, c.20, may continue to hold the position of municipal court administrator in that municipality, provided the person satisfactorily completes, within five years of the effective date of P.L.2006, c.20, the training required by this section and thereafter satisfies the continuing education required of certified municipal court administrators. If a municipal court administrator qualified under this subsection transfers to a position as a municipal court administrator in another municipality, that administrator will be treated as a newly-hired administrator for purposes of this section.

g.The Supreme Court of New Jersey may adopt rules to implement the purposes of P.L.2006, c.20.

h.A municipal court administrator certificate may be revoked or suspended by the board for dishonest practices or failure to perform, or neglect of, duties of a municipal court administrator.

L.1993, c.119, s.1; amended 2006, 20, s.1.



Section 2B:12-12 - Bond Or Insurance

2B:12-12. Bond or insurance
2B:12-12. Bond or insurance. Before assuming the duties of office, a judge or administrator of a municipal court, or person employed by the court who handles money in the scope of that employment, shall be covered by a bond or insurance against loss or misappropriation of funds payable to the municipality, county and State, in an amount and with terms set by the municipality.

Source: N.J.S.2A:8-14.

L.1993,c.293,s.1.



Section 2B:12-13 - Powers Of Administrator

2B:12-13. Powers of administrator
2B:12-13. Powers of administrator. Any process, order, warrant or judgment issued by a municipal court may be signed by the judge or be attested in the judge's name and signed by the municipal court administrator. The municipal court administrator shall have the authority granted by law and the Rules of Court to administrators and clerks of courts of record.

Source: N.J.S.2A:8-15.

L.1993,c.293,s.1.



Section 2B:12-14 - Officers Empowered To Execute Process

2B:12-14. Officers empowered to execute process
2B:12-14. Officers empowered to execute process. Any law enforcement officer, or any other person authorized by law, may act in the service, execution and return of process, orders, warrants and judgments issued by any municipal court.

Source: N.J.S.2A:8-16.

L.1993,c.293,s.1.



Section 2B:12-15 - Courtrooms And Equipment

2B:12-15. Courtrooms and equipment
2B:12-15. Courtrooms and equipment. Suitable courtrooms, chambers, offices, equipment and supplies for the municipal court, its administrator's office and its violations bureau shall be provided by the municipality or by a county that has established a central municipal court.

L.1993, c.119, s.1; amended 1996, c.95, s.10.



Section 2B:12-16 - Territorial Jurisdiction.

2B:12-16 Territorial jurisdiction.

2B:12-16. Territorial jurisdiction. a. A municipal court of a single municipality shall have jurisdiction over cases arising within the territory of that municipality except as provided in section 10 of P.L.1997, c.357 (C.27:25-5.15). A joint municipal court shall have jurisdiction over cases arising within the territory of any of the municipalities which the court serves. The territory of a municipality includes any premises or property located partly in and partly outside of the municipality. A central municipal court shall have jurisdiction over cases arising within the territorial boundaries of the county.

b.A municipal court judge, serving as an acting judge in any other municipal court in the county, may also hear matters arising out of that other court, while sitting in the court where the acting judge holds a regular appointment.

L.1993, c.119, s.1; amended 1996, c.95, s.11; 1997, c.357, s.13.



Section 2B:12-17 - Jurisdiction Of Specified Offenses

2B:12-17. Jurisdiction of specified offenses
2B:12-17. Jurisdiction of specified offenses. A municipal court has jurisdiction over the following cases within the territorial jurisdiction of the court:

a. Violations of county or municipal ordinances;

b. Violations of the motor vehicle and traffic laws;

c. Disorderly persons offenses, petty disorderly persons offenses and other non-indictable offenses except where exclusive jurisdiction is given to the Superior Court;

d. Violations of the fish and game laws;

e. Proceedings to collect a penalty where jurisdiction is granted by statute;

f. Violations of laws regulating boating; and

g. Any other proceedings where jurisdiction is granted by statute.

L.1993, c.119, s.1; amended 1996, c.95, s.12.

2B:12-17.1 Responsibility for notification.

4.As required pursuant to section 3 of P.L.2003, c.67 (C.4:22-57), a municipal court adjudging guilt or liability for a violation of any provision of chapter 22 of Title 4 of the Revised Statutes, shall charge the prosecutor, officer of the New Jersey Society for the Prevention of Cruelty to Animals or the district (county) society for the prevention of cruelty to animals, or other appropriate person, other than a certified animal control officer, with the responsibility to notify within 30 days the Commissioner of Health and Senior Services, in writing, of the full name of the person found guilty of, or liable for, an applicable violation, and the violation for which or of which that person was found guilty or liable, and the person charged with the responsibility shall provide such notice.

L.2003,c.67,s.4.



Section 2B:12-17.1 - Responsibility For Notification.

2B:12-17.1 Responsibility for notification.

4.As required pursuant to section 3 of P.L.2003, c.67 (C.4:22-57), a municipal court adjudging guilt or liability for a violation of any provision of chapter 22 of Title 4 of the Revised Statutes, shall charge the prosecutor, officer of the New Jersey Society for the Prevention of Cruelty to Animals or the district (county) society for the prevention of cruelty to animals, or other appropriate person, other than a certified animal control officer, with the responsibility to notify within 30 days the Commissioner of Health and Senior Services, in writing, of the full name of the person found guilty of, or liable for, an applicable violation, and the violation for which or of which that person was found guilty or liable, and the person charged with the responsibility shall provide such notice.

L.2003,c.67,s.4.



Section 2B:12-17.2 - Motor Vehicle Matters Involving Death, Bodily Injury, Superior Court Exclusive Jurisdiction; Prosecution Guidelines.

2B:12-17.2 Motor vehicle matters involving death, bodily injury, Superior Court exclusive jurisdiction; prosecution guidelines.


1. a. In any matter concerning Title 39 of the Revised Statutes where death or serious bodily injury has occurred, regardless of whether the death or serious bodily injury is an element of the offense or violation, the Superior Court shall have exclusive jurisdiction over the offense or violation until such time that the Superior Court transfers the matter to the municipal court. For the purposes of this section, the term "serious bodily injury" shall have the meaning set forth in subsection b. of N.J.S.2C:11-1.

b.The Attorney General may develop guidelines establishing procedures to be followed for prosecutions involving violations of N.J.S.2C:11-4, N.J.S.2C:11-5 or section 1 of P.L.1997, c.111 (C.2C:11-5.1) or criminal offenses involving serious bodily injury and underlying motor vehicle offenses arising from the same incident consistent with the provisions of P.L.2006, c.28 (C.2B:12-17.2 et al.).

L.2006, c.28, s.1.



Section 2B:12-18 - Jurisdiction Of Specified Offenses Where Indictment And Trial By Jury Are Waived

2B:12-18. Jurisdiction of specified offenses where indictment and trial by jury are waived
2B:12-18. Jurisdiction of specified offenses where indictment and trial by jury are waived. A municipal court has jurisdiction over the following crimes occurring within the territorial jurisdiction of the court, where the person charged waives indictment and trial by jury in writing and the county prosecutor consents in writing:

a. Crimes of the fourth degree enumerated in chapters 17, 18, 20 and 21 of Title 2C of the New Jersey Statutes; or

b. Crimes where the term of imprisonment that may be imposed does not exceed one year.

Source: N.J.S.2A:8-22.

L.1993,c.293,s.1.



Section 2B:12-19 - Authority Of Municipal Court Judge Prior To Indictment; Notice To County Prosecutor

2B:12-19. Authority of municipal court judge prior to indictment; notice to county prosecutor
2B:12-19. Authority of municipal court judge prior to indictment; notice to county prosecutor. a. A municipal court has authority to conduct proceedings in a criminal case within its territorial jurisdiction prior to indictment subject to the Rules of Court.

b. A municipal court shall not discharge a person charged with an indictable offense without first giving the county prosecutor notice and an opportunity to be heard in the case.

Source: N.J.S.2A:8-23.

L.1993,c.293,s.1.



Section 2B:12-20 - Municipal Housing Court; Jurisdiction.

2B:12-20 Municipal housing court; jurisdiction.

2B:12-20. Municipal housing court; jurisdiction. A municipality in a county of the first class may establish, as a part of its municipal court, a full-time municipal housing court. Municipal housing courts shall have jurisdiction over actions for eviction involving property in the municipality which are transferred to the municipal housing court by the Special Civil Part of the Superior Court.

L.1993, c.119, s.1; amended 2003, c.295, s.29.



Section 2B:12-21 - Officials Authorized To Act For Court

2B:12-21. Officials authorized to act for court
2B:12-21. Officials authorized to act for court. a. An administrator or deputy administrator of a municipal court, authorized by a judge of that court, may exercise the power of the municipal court to administer oaths for complaints filed with the municipal court and to issue warrants and summonses.

b. A police officer in charge of a police station, other than an officer who participated in the arrest of the defendant, may exercise the power of the municipal court to administer oaths for complaints filed with the municipal court. Any police officer may issue summonses related to such complaints and may as authorized by the Rules of the Court issue a summons in lieu of an arrest for an offense committed in the officer's presence.

c. The authority of the municipal court to set conditions of pre-trial release may be exercised by an administrator or deputy administrator of a municipal court who is authorized by the judge of that court, or by any police officer in charge of a police station, other than an officer who participated in the arrest of the defendant. The authority may be exercised only in accordance with bail schedules promulgated by the Administrative Office of the Courts or by the municipal court.

d. Except as otherwise provided by the Rules of Court, a person charged with a non-indictable offense shall be released on summons or personal recognizance without unnecessary delay and within 12 hours after arrest unless a judge or court administrator has set the conditions for pretrial release and the conditions remain unmet.

e. A person acting for a municipal court by authority of this section shall immediately file the complaint, warrant, summons or recognizance which was the subject of the action with the municipal court.

Source: N.J.S.2A:8-27; N.J.S.2A:8-28.

L.1993,c.293,s.1.



Section 2B:12-22 - Periodic Service Of Imprisonment

2B:12-22. Periodic service of imprisonment
2B:12-22. Periodic service of imprisonment. A court may order that a sentence of imprisonment be served periodically on particular days, rather than consecutively. The person imprisoned shall be given credit for each day or fraction of a day to the nearest hour actually served.

Source: C.2A:8-30.1 (P.L.1969, c.146).

L.1993,c.293,s.1.



Section 2B:12-23 - Default In Payment Of Fine; Community Service

2B:12-23. Default in payment of fine; community service
2B:12-23. Default in payment of fine; community service. a. A person, sentenced by a municipal court to pay a fine, who defaults in payment may be ordered to perform community service in lieu of incarceration or other modification of the sentence with the person's consent.

b. The county or municipal official in charge of the community service program shall report to the municipal court any failure of a person subject to a court work order to report for work or to perform the assigned work. Upon receipt of the report, the court may revoke its community service order and impose any sentence consistent with the original sentence.

L.1993, c.119, s.1; amended 1996, c.95, s.13.



Section 2B:12-23.1 - Penalties Payable In Installments; Alternative Penalties.

2B:12-23.1 Penalties payable in installments; alternative penalties.

1. a. Notwithstanding any other provision of law to the contrary, if a municipal court finds that a person does not have the ability to pay a penalty in full on the date of the hearing or has failed to pay a previously imposed penalty, the court may order the person to perform community service in lieu of the payment of a penalty; or, order the payment of the penalty in installments for a period of time determined by the court. If a person defaults on any payment and a municipal court finds that the defendant does not have the ability to pay, the court may:

(1)reduce the penalty, suspend the penalty, or modify the installment plan;

(2)order that credit be given against the amount owed for each day of confinement, if the court finds that the person has served jail time for the default;

(3)revoke any unpaid portion of the penalty, if the court finds that the circumstances that warranted the imposition have changed or that it would be unjust to require payment;

(4)order the person to perform community service in lieu of payment of the penalty; or

(5)impose any other alternative permitted by law in lieu of payment of the penalty.

b.For the purposes of this section, "penalty" means any fine, statutorily-mandated assessment, surcharge or other financial penalty imposed by a municipal court, except restitution or a surcharge assessed pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2).

L.2009, c.317, s.1; amended 2013, c.255.



Section 2B:12-24 - Costs Charged To Complainant In Certain Cases

2B:12-24. Costs charged to complainant in certain cases
2B:12-24. Costs charged to complainant in certain cases. In cases where the judge of a municipal court dismisses the complaint or acquits the defendant and finds that the charge was false and not made in good faith, the judge may order that the complaining witness pay the costs of court established by law.

Source: N.J.S.2A:8-32.

L.1993,c.293,s.1.



Section 2B:12-25 - Records And Standards For Municipal Courts

2B:12-25. Records and standards for municipal courts
2B:12-25. Records and standards for municipal courts. The Supreme Court may prescribe records to be maintained and reports to be filed by the municipal court and may promulgate standards for facilities and staff of municipal courts.

Source: New.



L.1993,c.293,s.1.



Section 2B:12-26 - Docketing Judgment

2B:12-26. Docketing judgment
2B:12-26. Docketing judgment. A judgment of a municipal court assessing a penalty, fine or restitution may be docketed in the Superior Court by the party recovering the judgment.

A judgment docketed in the Superior Court shall operate, from the time of the docketing, as though the judgment was obtained in an action originally commenced in the Superior Court.

After a judgment has been docketed in the Superior Court, the municipal court shall not issue an execution or hold proceedings in the case except that the municipal court may grant a new trial or process an appeal.

If a new trial is granted or an appeal taken after a judgment is docketed, the Superior Court shall not issue an execution on the judgment pending the final determination of the proceedings.

Source: C.2A:8-42, C.2A:8-43, C.2A:8-48, C.2A:8-51, C.2A:8-52, C.2A:8-53 (P.L.1968, c.460, ss. 1,2,7,10,11,12).

L.1993,c.293,s.1.



Section 2B:12-27 - Employment Of Prosecutor By County, Municipality.

2B:12-27 Employment of prosecutor by county, municipality.

14.The governing body of the county or municipality may employ an attorney-at-law as a prosecutor, under the supervision of the Attorney General or county prosecutor, who may represent the State, county or municipality in any matter within the jurisdiction of the central municipal court or any other municipal court in accordance with the provisions of P.L.1999, c.349 (C.2B:25-1 et al.).

L.1996,c.95,s.14; amended 1999, c.349, s.11.



Section 2B:12-30 - Automated Traffic System Fund

2B:12-30. Automated Traffic System Fund
2B:12-30. Automated Traffic System Fund.



a. The Legislature finds and declares that there is a need to improve the management, efficiency and effectiveness of municipal court operations and quality of justice by providing funds:

(1) To be utilized by the Administrative Office of the Courts to design, equip, operate and maintain a standardized, Statewide computer system, including integrated traffic ticket control, court financial accounting, case processing, statistical reporting services and other components necessary to automate municipal court operations; and

(2) To ensure the smooth exchange of automated information among the Judiciary, the Division of Motor Vehicles, law enforcement agencies, other public or quasi-public agencies, or those autonomous systems approved by the Administrative Office of the Courts pursuant to subsection d. of this section.

b. In order to accomplish these purposes, there is created the "Automated Traffic System Fund." The fund shall be a dedicated fund within the General Fund and administered by the Administrative Office of the Courts. The fund shall be the depository of moneys realized from the $1.00 surcharge imposed pursuant to section 6 of P.L.1990, c.95 (C.2A:8-21.1), the $2.00 court cost assessment imposed pursuant to subsection a. of N.J.S. 22A:3-4 and any other moneys made available for the purposes of the fund.

c. The Supreme Court may issue Rules of Court to effectuate the purposes of this act.

d. Nothing in this section shall be deemed to prevent a municipality, at its own expense, from maintaining or obtaining and using an autonomous computer system for integrated traffic ticket control, court financial accounting, case processing, statistical reporting services and other components necessary to automate municipal court operations that interconnects with the Automated Traffic System, its components and computer network, upon the approval of the Administrative Office of the Courts, in accordance with the following:

(1) An autonomous system shall only be approved for interconnection with the Automated Traffic System (ATS) when it meets all technical interconnection requirements, standardized data definitions and functionality of the Automated Traffic System, including its criminal and ordinance violation components, necessary to: fully automate municipal court operations in accordance with law, court rule or administrative directive; maintain and update on-line the standardized Statewide data base and its electronic traffic and criminal warrant components; and provide for on-line inquiry and exchange of automated data, consistent with the purposes expressed in subsection a. of this section.

(2) A municipality that obtains and uses an autonomous system, approved for interconnection with the Automated Traffic System, shall retain, from the date of interconnection, one-half the full amount of that portion of the court cost assessment imposed and collected on and after that date for payment into the Automated Traffic System Fund, pursuant to subsection a. of N.J.S.22A:3-4. The retained court cost assessment shall be used by the municipality to offset the operating costs of its autonomous system, including costs to maintain compliance with the interconnection requirements of the Automated Traffic System. A municipality shall be entitled only to retain those court cost assessments for as long as its autonomous system continues to meet the update and other requirements of paragraph (1) of subsection d. of this section.

(3) That portion of the court cost assessment, imposed pursuant to subsection a. of N.J.S.22A:3-4 and retained by the State, shall be used for the purposes described in subsection a. of this section including: the State's costs, within the Automated Traffic System, of developing and maintaining interconnection with an autonomous system; the maintenance, improvement and updating of the Automated Traffic System, its components and the standardized Statewide data base; and the procurement and maintenance of hand-held data entry devices and related equipment for use by parking authorities or parking agencies who choose to be directly serviced by the Automated Traffic System. The Administrative Office of the Courts may obtain either directly, through the Statewide master contract process, or as otherwise provided by law, automation services or equipment including hand-held, ticket-issuing devices and printers for use by those parking authorities or parking agencies to facilitate the exchange of automated information and maintain the efficiency of the standardized Statewide computer system.

(4) An autonomous computer system used by a municipality shall be interconnected with the Automated Traffic System and its components by January 1, 1997. The Administrative Office of the Courts shall, at no cost to the municipality, install and maintain the telecommunication line and the court's modem to permit the municipal court to provide for the on-line exchange of automated information with the Automated Traffic System and its components. The Administrative Office of the Courts shall maintain sufficient capacity on its mainframe computer to incorporate the standardized data of that municipal court into the Statewide record system, including the Statewide traffic and criminal warrant systems. Any municipality that fails to maintain and use an autonomous computer system that meets the requirements of this subsection by January 1, 1997 shall be implemented on ATS directly. After that date, municipal courts operating on ATS retain full discretion to either continue on ATS or subsequently obtain and use an autonomous system approved for interconnection.

(5) Nothing in this section shall preclude the Administrative Office of the Courts from immediately terminating, on an emergency basis, without notice, any interconnection with an autonomous system whose continued operation at any time immediately threatens or has compromised the security or data integrity of the Automated Traffic System, any of its components or any of the public and quasi-public agencies that exchange automated information with the Automated Traffic System, pursuant to paragraph (2) of subsection a. of this section. The municipality shall immediately be provided with written reasons for the termination, which shall continue until the threats to security and data integrity have been removed.

(6) If there is any disagreement between the municipality and the Administrative Office of the Courts concerning the standards for the exchange of automated information set forth in this section, the municipality or the Administrative Office of the Courts may seek the advice of the New Jersey Information Resources Management Commission established pursuant to P.L.1993, c. 199 (C.52:9XX-1 et seq.).

(7) Any municipal contract related to the operation of an autonomous computer system shall be subject to review, audit and the policies of the Division of Local Government Services in accordance with N.J.S.40A:11-1 et seq. including the auditing standards of the Division of Local Government Services relating to the processing of transactions by servicing organizations pursuant to section 6 of P.L.1972, c.112 (C.40A:11-12.6). All contracts between municipalities and private service providers shall require compliance with the provisions of this section.

(8) The Administrative Office of the Courts shall promulgate administrative procedures necessary to accomplish the purposes of this subsection.

e. By April 1, 1996, a special committee shall be established to review the adequacy of funding for the Automated Traffic System and the Automated Complaint System and the extent to which autonomous computer system interconnections have been requested and successfully completed. The committee may recommend to what extent, if any, the funding level should be adjusted and the need for any further legislative action. The special committee shall be comprised of seven members as follows: one Senator appointed by the President of the Senate; one member of the General Assembly appointed by the Speaker of the General Assembly; the Director of the Administrative Office of the Courts or his designee; the president of the New Jersey League of Municipalities or his designee; the president of the New Jersey Municipal Court Administrators Association or his designee; the president of the New Jersey Municipal Managers Association or his designee and the president of the New Jersey Association of Parking Authorities and Agencies or his designee. The committee shall report its findings to the Legislature by September 30, 1996.

Source: C.2A:8-21.2 and C.2A:8-21.3 (P.L.1990, c.96, ss. 1 and 2).

L.1993,c.293,s.1.



Section 2B:12-30.1 - Automated Traffic System Statewide Modernization Fund.

2B:12-30.1 Automated Traffic System Statewide Modernization Fund.
1. a. There is established in the General Fund a separate, non-lapsing, dedicated account to be known as the Automated Traffic System Statewide Modernization Fund.

b.Each fiscal year, the State Treasurer shall credit all revenues derived from the offender assessment authorized under subsection c. of N.J.S.22A:3-4 to the Automated Traffic System Statewide Modernization Fund established pursuant to subsection a. of this section.

c.Moneys in the Automated Traffic System Statewide Modernization Fund, including any interest accruing thereon, shall be utilized exclusively for the administration, operation and modernization of the Statewide Automated Traffic System.

L.2004,c.62,s.1.



Section 2B:12-31 - Suspension Of Driving Privileges

2B:12-31. Suspension of driving privileges
2B:12-31. Suspension of driving privileges. a. (1) If a defendant charged with a disorderly persons offense, a petty disorderly persons offense, a violation of a municipal ordinance, or a violation of any other law of this State for which a penalty may be imposed fails to appear at any scheduled court proceeding after written notice has been given to said defendant pursuant to the Rules of Court, a municipal court may order the suspension of the person's driving privileges or nonresident reciprocity privilege or prohibit the person from receiving or obtaining driving privileges until the pending matter is adjudicated or otherwise disposed of, except by dismissal for failure of defendant to appear.

(2) If a defendant sentenced to pay a fine or costs, make restitution, perform community service, serve a term of probation, or do any other act as a condition of that sentence fails to do so, a municipal court may order the suspension of the person's driving privileges or nonresident reciprocity privilege or prohibit the person from receiving or obtaining driving privileges until the terms and conditions of the sentence have been performed or modified.

b. Prior to any action being taken pursuant to the provisions of this section, the defendant shall be given notice of the proposed action and afforded an opportunity to appear before the court to contest the validity of the proposed action.

c. The municipal court shall notify the Division of Motor Vehicles of any action taken pursuant to the provisions of this section.

d. Any action taken by a municipal court pursuant to this section shall be in addition to any other remedies which are available to the court and in addition to any other penalties which may be imposed by the court.

e. (1) When a defendant whose license has been suspended pursuant to subsection a. of this section satisfies the requirements of that subsection, the municipal court shall forward to the Division of Motor Vehicles a notice to restore the defendant's driving privileges.

(2) There shall be included in the fines and penalties imposed by a court on a defendant whose license has been suspended pursuant to subsection a. of this section, the following:

(a) A fee of $3.00 which shall be transferred to the Division of Motor Vehicles;

(b) A penalty of $10.00 for the issuance of the failure to appear notice; and

(c) A penalty of $15.00 for the order of suspension of defendant's driving privileges.

Source: C.2A:8-27.1 (P.L.1991, c.240).



L.1993,c.293,s.1.



Section 2B:12-32 - Purging Of Records For Violators Of Certain Municipal Ordinances.

2B:12-32 Purging of records for violators of certain municipal ordinances.

1. a. Upon a court ruling that a municipal ordinance is unconstitutional, or approving a settlement of a civil action contesting the constitutionality of a municipal ordinance and when the ruling is considered final because the time for appeal has expired:

(1)the municipality that enacted the ordinance and any judicial or law enforcement agency or agency in the criminal justice system that maintains a written or automated record or file concerning the subject of the order shall purge that record or file of all information identifying any person arrested, charged or convicted of violating the ordinance;

(2)the municipality shall notify any person arrested, charged or convicted of violating the ordinance that such record or file has been purged; and

(3)the municipality shall refund any fines, penalties or court costs paid by any person arrested, charged or convicted of violating the ordinance. The refund shall not be required in any case where, by settlement of a civil action contesting the constitutionality of the ordinance, the person has received or will receive monetary compensation in an amount equal to or greater than any fines, penalties or court costs the person paid.

b.Notwithstanding the provisions of any other law, purging of identifying information pursuant to this act shall not require any action by the defendant or the payment of any fee.

c.The Supreme Court of New Jersey may adopt rules and the Administrative Director of the Courts may issue directives and guidelines to be followed by municipal courts to implement the purposes of this act.

d.The Attorney General may issue any guidelines which may be necessary concerning procedures for law enforcement agencies or any agency in the criminal justice system for purging records or files of municipal ordinance violations as required by this act.

L.2000,c.108,s.1.



Section 2B:12-33 - Application Of Act.

2B:12-33 Application of act.

2. a. This act shall apply to all rulings of unconstitutionality and all settlements dated on or after January 1, 1999.

b.In any case where a ruling of unconstitutionality or a settlement occurred on or after January 1, 1999 and prior to the enactment of this act, purging of identifying information pursuant to section 1 of this act shall be ordered by the court upon the ex parte application of any party.

L.2000,c.108,s.2.



Section 2B:13-1 - Establishment

2B:13-1. Establishment
2B:13-1. Establishment. a. A Tax Court is hereby established as a court of limited jurisdiction pursuant to Article VI, Section I, paragraph 1 of the New Jersey Constitution.

b. The Tax Court shall be a court of record and shall have a seal.



L.1993,c.74,s.1.



Section 2B:13-2 - Jurisdiction

2B:13-2. Jurisdiction
2B:13-2. Jurisdiction. a. The Tax Court shall have jurisdiction to review actions or regulations with respect to a tax matter of the following:

(1) Any State agency or official;



(2) A county board of taxation;



(3) A county or municipal official.



b. The Tax Court shall have jurisdiction over actions cognizable in the Superior Court which raise issues as to which expertise in matters involving taxation is desirable, and which have been transferred to the Tax Court pursuant to the Rules of the Supreme Court.

c. The Tax Court shall have jurisdiction over any other matters as may be provided by statute.

d. The Tax Court jurisdiction shall include any powers that may be necessary to effectuate its decisions, judgments and orders.

L.1993,c.74,s.1.



Section 2B:13-3 - Hearing And Determination Of Cases; Legal And Equitable Relief; Practice And Procedure; Decisions

2B:13-3. Hearing and determination of cases; legal and equitable relief; practice and procedure; decisions
2B:13-3. Hearing and Determination of Cases; Legal and Equitable Relief; Practice and Procedure; Decisions. a. The Tax Court, in all causes within its jurisdiction, and subject to law, may grant legal and equitable relief so that all matters in controversy between the parties may be completely determined.

b. The Tax Court shall determine all issues of fact and of law de novo.



c. Practice and procedure in the Tax Court shall be as provided by the Rules of the Supreme Court.

d. Decisions of the Tax Court shall be published in the manner directed by the Supreme Court.

L.1993,c.74,s.1.



Section 2B:13-4 - Appeals

2B:13-4. Appeals
2B:13-4. Appeals. Judgments of the Tax Court may be appealed as of right to the Appellate Division of the Superior Court pursuant to the Rules of the Supreme Court.

L.1993,c.74,s.1.



Section 2B:13-5 - Locations; Facilities

2B:13-5. Locations; facilities
2B:13-5. Locations; facilities. a. The Tax Court shall maintain permanent locations in Trenton and Newark and may hold sessions at other locations throughout the State.

b. The State shall provide courtrooms, chambers and offices for the Tax Court at the required permanent locations in Trenton and Newark and shall arrange for courtrooms, chambers and offices or other appropriate facilities at other locations throughout the State.

L.1993,c.74,s.1.



Section 2B:13-6 - Judges; Number; Qualifications

2B:13-6. Judges; number; qualifications
2B:13-6. Judges; Number; Qualifications. a. The Tax Court shall consist of no less than six, nor more than 12 judges, each of whom shall exercise the powers of the court, subject to the Rules of the Supreme Court.

b. The judges of the Tax Court shall have been admitted to the practice of law in the State for at least 10 years prior to appointment and shall be chosen for their special qualifications, knowledge and experience in matters of taxation.

L.1993,c.74,s.1.



Section 2B:13-7 - Term Of Office; Retirement

2B:13-7. Term of office; retirement
2B:13-7. Term of Office; Retirement. a. The judges of the Tax Court shall hold their offices for initial terms of seven years and until their successors are appointed and qualified, and upon reappointment shall hold their offices during good behavior.

b. The judges of the Tax Court shall be retired upon attaining the age of 70 years, upon the same terms and conditions as judges of the Superior Court, and shall have the same pension rights and other benefits as judges of the Superior Court.

ompensation not to be reduced; prohibition against gainful employment.



L.1993,c.74,s.1.



Section 2B:13-8 - Compensation Not To Be Reduced; Prohibition Against Gainful Employment

2B:13-8. Compensation not to be reduced; prohibition against gainful employment
2B:13-8. Compensation Not to be Reduced; Prohibition Against Gainful Employment. a. Each judge of the Tax Court shall receive annual compensation and other benefits equal to that of a judge of the Superior Court and which shall not be diminished during the term of appointment.

b. The judges of the Tax Court shall not engage in the practice of law or other gainful pursuit nor shall they hold other office or position of profit under this State, any other State or the United States.

L.1993,c.74,s.1.



Section 2B:13-9 - Impeachment And Removal; Incapacity

2B:13-9. Impeachment and removal; incapacity
2B:13-9. Impeachment and Removal; Incapacity. a. The judges of the Tax Court shall be subject to impeachment, and upon impeachment shall not exercise judicial office until acquitted. The judges of the Tax Court shall also be subject to removal from office by the Supreme Court for the causes and in the manner as is provided by law for the removal of judges of the Superior Court.

b. Whenever the Supreme Court certifies to the Governor that a judge of the Tax Court appears to be substantially unable to perform the duties of office, the Governor shall appoint a commission of three persons to inquire into the circumstances. Upon the recommendation of the commission, the Governor may retire the judge from office, on pension, as may be provided by law.

L.1993,c.74,s.1.



Section 2B:13-10 - Presiding Judge

2B:13-10. Presiding judge
2B:13-10. Presiding Judge. The Chief Justice shall assign one of the judges of the Tax Court to be the presiding judge of the Tax Court. The presiding judge shall, subject to the supervision of the Chief Justice and the Administrative Director of the Courts, be responsible for the administration of the Tax Court.

L.1993,c.74,s.1.



Section 2B:13-11 - Annual Report

2B:13-11. Annual report
2B:13-11. Annual Report. The presiding judge shall submit a report to the Chief Justice of the Supreme Court annually. The report shall be published as part of the Annual Report of the Administrative Director of the Courts. The report shall contain information and statistics for the previous fiscal year concerning the operation of the Tax Court. The report may also contain recommendations by the presiding judge regarding the clarification or revision of legislation, rules and regulations relating to taxation, or the practice and procedure in the Tax Court.

L.1993,c.74,s.1.



Section 2B:13-12 - Assignment Of Judges To Other Courts

2B:13-12. Assignment of judges to other courts
2B:13-12. Assignment of Judges to Other Courts. The Chief Justice may assign judges of the Tax Court to the Superior Court or to any other court as the need appears, and any judge so assigned shall exercise all of the powers of a judge of that court.

L.1993,c.74,s.1.



Section 2B:13-13 - Clerk

2B:13-13. Clerk
2B:13-13. Clerk. The Supreme Court shall appoint to serve at its pleasure a Clerk and a Deputy Clerk of the Tax Court, neither of whom shall be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

L.1993,c.74,s.1.



Section 2B:13-14 - Small Claims Division Jurisdiction

2B:13-14. Small claims division jurisdiction
2B:13-14. Small Claims Division Jurisdiction. The Tax Court shall have a Small Claims Division with jurisdiction in those classes of cases as may be provided by the Rules of the Supreme Court.

L.1993,c.74,s.1.



Section 2B:13-15 - Conduct Of Hearing

2B:13-15. Conduct of hearing
2B:13-15. Conduct of Hearing. Hearings in the Small Claims Division shall be informal, and the judge may receive evidence as the judge deems appropriate for a determination of the case, except that all testimony shall be given under oath. A party may appear on the party's own behalf or by an attorney or by any other person as may be provided by the Rules of the Supreme Court.

L.1993,c.74,s.1.



Section 2B:14-1 - Election Of Surrogates

2B:14-1. Election of surrogates
2B:14-1. Election of Surrogates. A Surrogate shall be elected to serve in each county for a five-year term commencing January 1 after election. The Surrogate shall be both the Judge and Clerk of the Surrogate's Court.

L.1999,c.70,s.1.



Section 2B:14-2 - Bond Of Surrogates

2B:14-2. Bond of surrogates
2B:14-2. Bond of Surrogates. A county may require the Surrogate to enter into a faithful performance bond and may set the amount and terms of the bond. The bond, after approval by a judge of the Superior Court, shall be filed with the Secretary of State; a copy shall be filed with the clerk of the county governing body.

L.1999,c.70,s.1.



Section 2B:14-3 - Salaries Of Surrogates.

2B:14-3 Salaries of surrogates.

2B:14-3. Salaries of Surrogates. The board of chosen freeholders in each county shall fix the Surrogate's annual salary by resolution in an amount equal to not less than sixty-five percent (65%) of the annual salary of a Judge of the Superior Court which shall not be diminished during the term of office or during any consecutive terms served by the Surrogate. Nothing in this section shall be construed to require that a surrogate whose annual salary exceeds the amount provided for herein shall be reduced, or that a board of chosen freeholders may not increase the salary of a surrogate in excess of the amount provided for herein.

L.1999, c.70, s.1; amended 2001, c.370, s.1.



Section 2B:14-4 - Disqualification; Referral To Assignment Judge

2B:14-4. Disqualification; referral to assignment judge
2B:14-4. Disqualification; referral to Assignment Judge.

a.Neither the Surrogate nor any employee of the Surrogate's office may perform duties respecting a matter if the Surrogate is a fiduciary or has an interest in a matter.

b.When the Surrogate and employees are disqualified from performing their duties, the matter shall be referred to the Assignment Judge of the county for appropriate disposition.

L.1999,c.70,s.1.



Section 2B:14-5 - Filling Vacancy In Surrogate's Office

2B:14-5. Filling vacancy in surrogate's office
2B:14-5. Filling vacancy in Surrogate's office. If a Surrogate does not take office within 30 days after the end of the preceding term or a vacancy occurs in the office of Surrogate, the Governor, with advice and consent of the Senate, shall fill the vacancy from the political party of the person last elected to the office. The person appointed shall serve until election and qualification of a successor. Election of a successor for a five-year term shall occur at the next general election unless the vacancy occurs within 37 days before the election, in which case it shall occur at the second succeeding general election.

L.1999,c.70,s.1.



Section 2B:14-6 - Recorded Documents

2B:14-6. Recorded documents
2B:14-6. Recorded documents. The Surrogate shall record:

a.Orders and judgments of the Superior Court, Chancery Division, Probate Part;

b.Fiduciary bonds required by law;

c.Accounts of fiduciaries, disclaimers, revocations, renunciations and requests;

d.Wills proved before the Surrogate or the Superior Court, together with proofs;

e.Letters testamentary, of administration, of guardianship or of trusteeship issued by the Surrogate and relevant documents;

f.Receipts and releases given to fiduciaries; and

g.Other documents which the Surrogate is required by law to record.

L.1999,c.70,s.1.



Section 2B:14-7 - Acknowledgment, Proof

2B:14-7. Acknowledgment, proof
2B:14-7. Acknowledgment, proof. Receipts and releases shall be acknowledged or proved prior to recording. The acknowledgment or proof shall be recorded with the receipt or discharge by the Surrogate of:

a.The county which is issuing the relevant letters;

b.The county where the seller of real estate resides; or

c.The county where the trust-related property is located.

L.1999,c.70,s.1.



Section 2B:14-8 - Recording

2B:14-8. Recording
2B:14-8. Recording. The Surrogate shall determine the means of recording instruments and the county shall furnish equipment and supplies for recording.

L.1999,c.70,s.1.



Section 2B:14-9 - Filing

2B:14-9. Filing
2B:14-9. Filing. On the first Monday in January, April, July and October, annually, the Surrogate shall file with the Clerk of the Superior Court indexes of all wills proved before the Surrogate or the Superior Court and a report of all letters of administration granted in the previous three months.

L.1999,c.70,s.1.



Section 2B:14-10 - Deputy Surrogate; Special Deputy Surrogate

2B:14-10. Deputy surrogate; special deputy surrogate
2B:14-10. Deputy Surrogate; Special Deputy Surrogate.

a.A Surrogate may appoint a Deputy Surrogate who shall serve at the pleasure of the Surrogate.

b.During the Surrogate's absence or disability or in the event of a vacancy in the office of Surrogate, the Deputy Surrogate shall exercise all powers and duties of the Surrogate's office.

c.A county may require that the Deputy Surrogate enter into a faithful performance bond and may set the amount and terms of the bond.

d.A Surrogate may appoint an employee to be Special Deputy Surrogate. The Special Deputy Surrogate shall serve at the pleasure of the Surrogate and, during absence or disability of the Surrogate and Deputy Surrogate or when there is both a vacancy in the Office of the Surrogate and no Deputy Surrogate, the Special Deputy Surrogate shall exercise all the powers and duties of the Surrogate.

L.1999,c.70,s.1.



Section 2B:14-11 - Special Probate Clerk

2B:14-11. Special probate clerk
2B:14-11. Special Probate Clerk. A Surrogate may designate one or more employees to serve as Special Probate Clerk. A special probate clerk shall serve at the pleasure of the Surrogate and may exercise the same powers as the Surrogate in taking depositions of witnesses to wills, qualifications of executors and administrators, acceptance of trusteeships and guardianships, and oaths and affirmances.

L.1999,c.70,s.1.



Section 2B:14-12 - Executive Secretary; Chief Clerk

2B:14-12. Executive secretary; chief clerk
2B:14-12. Executive Secretary; Chief Clerk.

A Surrogate may, in his discretion, appoint an Executive Secretary and a Chief Clerk, both of whom shall serve at the pleasure of the surrogate.

L.1999,c.70,s.1.



Section 2B:14-13 - Other Employees' Appointment; Compensation

2B:14-13. Other employees' appointment; compensation
2B:14-13. Other Employees' Appointment; Compensation.

The Surrogate shall select and appoint the Deputy Surrogate, any special Deputy Surrogate, Executive Secretary, Chief Clerk and engage all other employees, who shall receive such compensation as shall be recommended by the Surrogate and approved by the county governing body.

L.1999,c.70,s.1.



Section 2B:14-14 - Preparation Of Annual Budget Request By County Surrogate.

2B:14-14 Preparation of annual budget request by county surrogate.
8.A county surrogate shall prepare the annual budget request for the office of the county surrogate pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.8.



Section 2B:19-1 - Short Title

2B:19-1. Short title
1. Sections 1 through 9 of this act shall be known and may be cited as the "Comprehensive Enforcement Program Fund Act."

L.1995,c.9,s.1.



Section 2B:19-2 - Findings, Declarations.

2B:19-2 Findings, declarations.

2.The Legislature finds and declares that:

a.The Judiciary routinely enters judgments and court orders setting forth assessments, surcharges, fines and restitution against litigants pursuant to statutory law.

b.The enforcement of court orders is crucial to ensure respect for the rule of law and credibility of the court process.

c.Despite monitoring of judgments and court orders by probation divisions and other segments of the Judiciary responsible for doing so, many orders are not complied with because there is a lack of central coordination, funding, automation, and control.

d.The Judiciary has successfully developed a hearing officer program in child support enforcement and a pilot criminal enforcement court project, which is in the process of being expanded, that have demonstrated significant increases in collections and compliance.

e.The Governor's Management Review Commission has reviewed the collections process in New Jersey and made recommendations supporting the establishment and funding of a Statewide comprehensive enforcement program operated by the Judiciary.

f.Upon passage of this act, the Supreme Court and the Chief Justice will establish a Statewide comprehensive enforcement program which will provide for the enforcement of court orders and oversee collection of court-ordered fines, assessments, surcharges and judgments in the civil, criminal and family divisions, the Tax Court and in municipal court as provided in section 6 of P.L.1995, c.9 (C.2B:19-6). The comprehensive enforcement program will provide for the collection of certain surcharges administratively imposed by the Division of Motor Vehicles as provided in section 6 of P.L.1995, c.9 (C.2B:19-6). The comprehensive enforcement program will utilize the child support hearing officer model and the pilot project criminal enforcement court model, supported by a Statewide automation system designed to increase collections, compliance and accountability.

L.1995, c.9, s.2; amended 1997, c.280, s.1; 2001, c.421, s.1.



Section 2B:19-3 - Comprehensive Enforcement Program Fund

2B:19-3. Comprehensive Enforcement Program Fund
3. There is established as a separate fund in the General Fund, to be administered by the Administrative Office of the Courts, a "Comprehensive Enforcement Program Fund." This fund shall be the depository for the deductions from collections and the enforced community service fees described in sections 4 and 5 of this act for the purpose of operating the comprehensive enforcement program, the computer system established pursuant to P.L.1992, c.169, enforced community service and any subsequent programs or methodologies employed to enforce collection of court ordered financial obligations.

L.1995,c.9,s.3.



Section 2B:19-4 - Deduction Of Collections To Fund Program

2B:19-4. Deduction of collections to fund program
4. a. Subject to the approval of the Director of the Division of Budget and Accounting, the Administrative Office of the Courts is authorized to deduct an amount up to 25% of all moneys collected through the comprehensive enforcement program, except for victim restitution and for Victims of Crime Compensation Board assessments, for deposit in the "Comprehensive Enforcement Program Fund" established pursuant to section 3 of P.L.1995, c.9 (C.2B:19-3) to fund the comprehensive enforcement program, the CAPS computer system, enforced community service, and other programs employed to collect court ordered financial obligations. The Administrative Office of the Courts shall promulgate a schedule for the deduction of collections to be deposited in the "Comprehensive Enforcement Program Fund."

b.(Deleted by amendment, P.L.1997, c.280).

L.1995,c.9,s.4; amended 1997, c.280, s.2.



Section 2B:19-5 - Labor Assistance Program Established By County; Enforced Community Service Program By Probation Services

2B:19-5. Labor assistance program established by county; enforced community service program by probation services
5. a. The governing body of each county, through the sheriff or such other authorized officer, may establish a labor assistance program as an alternative to direct incarceration to be utilized by the comprehensive enforcement program as a sentencing option. An enrollment fee of $25.00 shall be paid by each person who is sentenced to a labor assistance program. Additionally, each person so sentenced shall pay a fee of $8.00 per day for each day originally sentenced to the labor assistance program. Labor assistance program fees shall be paid to the county treasurer for use by the county.

b.In counties that do not establish a labor assistance program, the probation services division shall establish an enforced community service program as an alternative to direct incarceration, to be utilized by the comprehensive enforcement program as a sentencing option. An enrollment fee of $25.00 shall be paid by each person who is sentenced to the enforced community service program. Additionally, each person so sentenced shall pay a fee of $8.00 per day for each day originally sentenced to the enforced community service program. Enforced community service fees shall be deposited in the "Comprehensive Enforcement Program Fund" and specifically used to fund the enforced community service programs.

c. (1) As used in this section, "labor assistance program" means, a work program, established by the county under the direction of the sheriff or other authorized county officer, which rigorously supervises offenders providing physical labor as an alternative to incarceration.

(2) As used in this section, "enforced community service" means a work program, established and supervised by the probation division, which directly and rigorously supervises offenders providing physical labor as an alternative to direct incarceration in those counties which have chosen not to create a labor assistance program.

L.1995,c.9,s.5; amended 2000, c.120, s.2.



Section 2B:19-6 - Transfer Of Matters Involving The Collection Of Monies.

2B:19-6 Transfer of matters involving the collection of monies.

6. a. All matters involving the collection of monies in the Superior Court and Tax Court which have not been resolved in accordance with an order of the court may be transferred, pursuant to court rule, to the comprehensive enforcement program for such action as may be appropriate. As an alternative to, or in addition to, the use of the comprehensive enforcement program, the Administrative Director of the Courts may contract with a private agency or firm to collect any outstanding monies payable to the Superior Court, the Tax Court, or the municipal courts. Outstanding monies payable to a municipal court means monies owed after a final determination of guilt by a municipal court and only when the municipal court has exhausted all judicial enforcement remedies permitted by law or court rule. The use of private collection agencies to collect outstanding monies payable to the Superior Court, the Tax Court and municipal courts shall be governed by rules and procedures adopted by the Supreme Court. The Administrative Director of the Courts may authorize the assessment of an administrative fee by a private agency or firm not to exceed 22% of the amount collected to be paid by the defendant to the private collection agency to pay for the costs of collection.

b. (1) A municipal court may request that all matters which have not been resolved in accordance with an order of that court be transferred to the comprehensive enforcement program in accordance with the provisions of section 9 of P.L.1995, c.9 (C.2B:19-9) for such action as may be appropriate. All monies collected through the comprehensive enforcement program which result from the enforcing of orders transferred from any municipal court shall be subject to the 25% deduction authorized pursuant to section 4 of P.L.1995, c.9 (C.2B:19-4) except for monies collected in connection with the enforcement of orders related to parking violations.

(2)(Deleted by amendment, P.L.2009, c.233)

c.The Chief Administrator of the New Jersey Motor Vehicle Commission may refer matters of surcharges imposed administratively under the New Jersey Merit Rating Plan in accordance with the provisions of section 6 of P.L.1983, c.65 (C.17:29A-35) which have not been satisfied to the comprehensive enforcement program in accordance with the procedures established pursuant to section 4 of P.L.1997, c.280 (C.2B:19-10) to be reduced to judgment and for such additional action as may be appropriate. All monies collected through the comprehensive enforcement program which result from the collection of these surcharge monies shall be subject to the 25% deduction authorized pursuant to section 4 of P.L.1995, c.9 (C.2B:19-4).

d. (1) At the request of the Public Defender, the Clerk of the Superior Court shall refer every unsatisfied lien, filed by the Public Defender, to the comprehensive enforcement program for collection. All monies collected through the comprehensive enforcement program which result from the collection of these liens shall be subject to the deduction authorized pursuant to section 4 of P.L.1995, c.9 (C.2B:19-4).

(2)Upon satisfaction of a public defender lien through the comprehensive enforcement program, the comprehensive enforcement program shall notify the Clerk of the Superior Court within 10 days of satisfaction and the satisfaction of the lien shall be entered in the Superior Court Judgment Index.

L.1995, c.9, s.6; amended 1997, c.280, s.3; 2000, c.120, s.3; 2001, c.421, s.2; 2009, c.233, s.1.



Section 2B:19-7 - Transfer Of Disobeyed Community Service Matters

2B:19-7. Transfer of disobeyed community service matters
7. All matters involving the imposition of a sentence of community service by either the Superior Court or a municipal court which have not been complied with by the offender shall be transferred, by the sentencing judge to the comprehensive enforcement program for such suitable compliance sanctions as may be appropriate, including incarceration, participation in a labor assistance program, enforced community service, imposition of a financial sanction, or a combination of these sanctions or such other alternative as may be appropriate.

L.1995,c.9,s.7.



Section 2B:19-8 - Inability To Fulfill Financial Obligations Of Sentence; Procedure

2B:19-8 Inability to fulfill financial obligations of sentence; procedure
8. a. At any time after a person has completed the total sentence to a labor assistance program or enforced community service program, the comprehensive enforcement hearing officer may determine that the payor is financially unable to comply with the financial obligations initially imposed by the sentencing court. The comprehensive enforcement hearing officer may then:

(1) Accept the participation in a labor assistance program or enforced community service in lieu of payment of the remaining court ordered financial obligations;

(2) Impose additional hours in a labor assistance program or enforced community service in lieu of payment of the remaining court ordered financial obligations;

(3) Impose a term of imprisonment in lieu of paying the remaining court ordered financial obligations; or

(4) Docket the total amount due as a judgment in the Superior Court.



b. When the comprehensive enforcement hearing officer has exhausted all of the steps enumerated in this section and any additional hours of a labor assistance program or enforced community service or any term of imprisonment have been completed, the person may be terminated from probation supervision and the total amount owed may be removed from probation records and deducted from outstanding and uncollectable amounts owed. These actions notwithstanding, whenever a judgment is docketed in the Superior Court, the person remains liable to pay the outstanding debt as originally imposed by the sentencing court.

c. Notwithstanding the foregoing, the comprehensive enforcement hearing officer may not relieve the person of the obligation to pay the VCCB assessment or restitution to a victim.

L.1995,c.9,s.8.



Section 2B:19-9 - Recommendation Of Hearing Officer; Approval.

2B:19-9 Recommendation of hearing officer; approval.

9.Any recommendation by a comprehensive enforcement hearing officer shall be in conformity with court rules and shall be approved by:

a.a judge of the Superior Court for Superior Court matters and for any municipal court matters in which a final judgment has been docketed in the Superior Court; or

b.a judge of the municipal court, designated by the Assignment Judge of the vicinage, for municipal court matters in which a final judgment has not been docketed with the Superior Court.

L.1995,c.9,s.9; amended 2001, c.421, s.3.



Section 2B:19-10 - Referral Of Uncollected Dmv Surcharges

2B:19-10. Referral of uncollected DMV surcharges
4.The Director of the Division of Motor Vehicles and the Administrative Office of the Courts shall develop procedures for the referral of uncollected surcharges imposed administratively by the Division of Motor Vehicles under the New Jersey Merit Rating Plan pursuant to section 6 of P.L.1983, c.65 (C.17:29A-35). These procedures shall include, but shall not be limited to, the following:

a.The total dollar amount of uncollected surcharges imposed on a driver and the number of months of delinquency which may result in referral pursuant to section 6 of P.L.1995, c.9 (C.2B:19-6) including procedures for installment payments, procedures for negotiating and implementing new schedules for installment payments and surcharges deferred until the end of a policy term of an automobile insurance policy as permitted by section 6 of P.L.1983, c.65 (C.17:29A-35);

b.The interval of referral between the Division of Motor Vehicles and the comprehensive enforcement program such as monthly, quarterly or semi-annually and the method of referral such as through the municipal court where the Title 39 violation occurred or directly to the Superior Court;

c.The form of notice to be provided by the Division of Motor Vehicles when a surcharge is imposed indicating that an unpaid surcharge may be referred to the comprehensive enforcement program; and

d.Procedures for payment to the Division of Motor Vehicles of moneys collected and the billing and accounting methods to be used.

L.1997,c.280,s.4.



Section 2B:19-11 - Additional Duties Of Program Concerning Public Defender Liens

2B:19-11. Additional duties of program concerning public defender liens
4.In addition to the duties set forth in P.L.1995, c.9 (C.2B:19-1 et seq.), the comprehensive enforcement program shall provide for the collection of moneys due the State by way of reimbursement for services rendered by the Public Defender and filed as liens in the Office of the Clerk of the Superior Court.

L.2000,c.120,s.4.



Section 2B:20-1 - Qualifications Of Jurors

2B:20-1. Qualifications of jurors

2B:20-1. Qualifications of jurors.

Every person summoned as a juror:

a. shall be 18 years of age or older;

b. shall be able to read and understand the English language;

c. shall be a citizen of the United States;

d. shall be a resident of the county in which the person is summoned;

e. shall not have been convicted of any indictable offense under the laws of this State, another state, or the United States;

f. shall not have any mental or physical disability which will prevent the person from properly serving as a juror.

L.1995, c.44,s.1; amended 1997, c.127.



Section 2B:20-2 - Preparation Of Juror Source List.

2B:20-2 Preparation of juror source list.

2B:20-2. a. The names of persons eligible for jury service shall be selected from a single juror source list of county residents whose names and addresses shall be obtained from a merger of the following lists: registered voters, licensed drivers, filers of State gross income tax returns and filers of homestead rebate or credit application forms. The county election board, the Division of Motor Vehicles and the State Division of Taxation shall provide these lists annually to the Assignment Judge of the county. The Assignment Judge may provide for the merger of additional lists of persons eligible for jury service that may contribute to the breadth of the juror source list. Merger of the lists of eligible jurors into a single juror source list shall include a reasonable attempt to eliminate duplication of names.

b.The juror source list shall be compiled once a year or more often as directed by the Assignment Judge.

c.The juror source list may be expanded by the Supreme Court as it deems appropriate.

Amended 2007, c.62, s.41.



Section 2B:20-3 - Questionnaires Concerning Qualifications

2B:20-3. Questionnaires concerning qualifications
a. The Assignment Judge may direct that questionnaires be sent to potential jurors, requesting that they provide pertinent information concerning their qualifications for jury service, and any claims for exemption or deferral.

b. Questionnaires may be sent to all persons on the juror source list, or to persons randomly selected from the juror source list, either before or with the service of a summons for jury service.

Source: 2A:70-5

L.1995,c.44,s.1.



Section 2B:20-4 - Public And Random Selection Of Jurors

2B:20-4. Public and random selection of jurors
a. Before each session of the Superior Court, the Assignment Judge shall provide for the drawing of names from the juror source list of persons to be summoned for service as grand and petit jurors.

b. The Assignment Judge shall specify the number of panels of grand and petit jurors to be drawn, the number of names to be drawn for each panel and the form and manner of preparation of the lists of names drawn. The lists shall state the name and address and, if available, occupation of each juror to be summoned.

c. The Assignment Judge shall provide for the selection of additional panels of grand and petit jurors from the juror source list at any time when it appears that additional panels of jurors will be required.

d. Both the drawing of names and the assignment of selected names to panels shall be public and random.

e. The Assignment Judge may provide for the random selection of jurors, and their assignment to panels, by the use of electronic devices, if:

(1) the method of random selection is specified with particularity in the instructions of the assignment judge; and

(2) the specification of the method and any programs and procedures used to implement the method, including any computer programs which are utilized, are available for public inspection upon request.

Source: 2A:70-4a; 2A:71-3.1; 2A:71-4; 2A:71-8; 2A:71-10; 2A:71-12



L.1995,c.44,s.1.



Section 2B:20-5 - Certification, Filing And Posting Of Juror Lists

2B:20-5. Certification, filing and posting of juror lists
The list of names randomly selected from the juror source list shall be filed and publicly posted in the office of the County Clerk. The Assignment Judge shall certify on the list that the process specified for the selection of jurors and their assignment to panels has been followed.

Source: 2A:70-3

L.1995,c.44,s.1.



Section 2B:20-6 - Designation Of Period Of Service For Petit Jury Panels

2B:20-6. Designation of period of service for petit jury panels
a. The Assignment Judge shall designate the period of service of each panel of jurors selected from the juror source list.

b. A panel of jurors may be designated to serve during a portion of the then current session of the Superior Court, or during a portion of the next session of the Superior Court.

Source: 2A:71-9

L.1995,c.44,s.1.



Section 2B:20-7 - Summoning Of Jurors

2B:20-7. Summoning of jurors
a. Upon receipt of a list of persons selected to serve on a panel of jurors, the sheriff shall, under the direction of the Assignment Judge, cause the persons to be summoned.

b. The sheriff shall make a return to the Assignment Judge of all of the jurors summoned.

Source: 2A:72-2,2A:72-4

L.1995,c.44,s.1.



Section 2B:20-8 - Form And Service Of Summons

2B:20-8. Form and service of summons
a. The summons for jury service shall be by written notice and shall state the date, time and place where the juror is to appear for service.

b. The summons shall be served at least 30 days prior to the date upon which the juror is to appear, by regular mail addressed to the juror's usual residence or business address unless service at another address is ordered by the Assignment Judge. Service of the summons shall be complete upon mailing.

c. If a sufficient number of jurors is unavailable due to a successful challenge or other unanticipated occurrence and new panels of jurors must be selected from the juror source list, the Assignment Judge may direct that the summons be served less than 30 days prior to the date upon which the jurors are to appear.

Source: 2A:72-5; 2A:71-11



L.1995,c.44,s.1.



Section 2B:20-9 - Excuses And Deferrals By Assignment Judge

2B:20-9. Excuses and deferrals by Assignment Judge
a. A person may be excused from jury service or may have jury service deferred only by the Assignment Judge of the county in which the person was summoned, or by the Assignment Judge's designee.

b. The Assignment Judge may require verification of any of the facts supporting the grounds for a request for excuse or deferral. Records shall be kept of all requests for excuses and deferrals, and of the granting of excuses and deferrals.

Source: 2A:78-1



L.1995,c.44,s.1.



Section 2B:20-10 - Grounds For Excuse From Jury Service

2B:20-10. Grounds for excuse from jury service
An excuse from jury service shall be granted only if:



a. The prospective juror is 75 years of age or older;



b. The prospective juror has served as a juror within the last three years in the county to which the juror is being summoned;

c. Jury service will impose a severe hardship due to circumstances which are not likely to change within the following year. Severe hardship includes the following circumstances:

(1) The prospective juror has a medical inability to serve which is verified by a licensed physician.

(2) The prospective juror will suffer a severe financial hardship which will compromise the juror's ability to support himself, herself, or dependents. In determining whether to excuse the prospective juror, the Assignment Judge shall consider:

(a) the sources of the prospective juror's household income; and



(b) the availability and extent of income reimbursement; and



(c) the expected length of service.



(3) The prospective juror has a personal obligation to care for another, including a sick, aged or infirm dependent or a minor child, who requires the prospective juror's personal care and attention, and no alternative care is available without severe financial hardship on the prospective juror or the person requiring care.

(4) The prospective juror provides highly specialized technical health care services for which replacement cannot reasonably be obtained.

(5) The prospective juror is a health care worker directly involved in the care of a mentally or physically handicapped person, and the prospective juror's continued presence is essential to the regular and personal treatment of that person.

(6) The prospective juror is a member of the full-time instructional staff of a grammar school or high school, the scheduled jury service is during the school term, and a replacement cannot reasonably be obtained. In determining whether to excuse the prospective juror or grant a deferral of service, the Assignment Judge shall consider:

(a) the impact on the school considering the number and function of teachers called for jury service during the current academic year; and

(b) the special role of certified special education teachers in providing continuity of instruction to handicapped students;

d. The prospective juror is a member of a volunteer fire department or fire patrol; or

e. The prospective juror is a volunteer member of a first aid or rescue squad.

Source: 2A:69-4; 2A:78-1



L.1995,c.44,s.1.



Section 2B:20-11 - Deferral Of Jury Service

2B:20-11. Deferral of jury service
Upon a request for deferral of jury service or upon the denial of a request for an excuse from jury service, the Assignment Judge may direct that the jury service of a prospective juror be deferred to another time within the next twelve months.

Source: 2A:78-1



L.1995,c.44,s.1.



Section 2B:20-12 - Retention Of Records

2B:20-12. Retention of records
All records concerning the granting of excuses from and deferrals of jury service, and all juror questionnaires, shall be retained for a period of three years. All other records relating to the summoning, impaneling and charging of jurors shall be retained for five years.

Source: New



L.1995,c.44,s.1.



Section 2B:20-13 - Discharge Of Unneeded Jurors

2B:20-13. Discharge of unneeded jurors
If the number of jurors in attendance is greater than is necessary for the business of the court, the Assignment Judge may discharge the unneeded jurors before the expiration of the period for which they were summoned. The jurors discharged shall be selected randomly.

Source: 2A:78-3



L.1995,c.44,s.1.



Section 2B:20-14 - Failure To Respond To Questionnaire Or Summons

2B:20-14. Failure to respond to questionnaire or summons
a. Persons who are sent questionnaires concerning their qualifications for jury service who fail to respond to the questionnaire without reasonable excuse shall be liable for a fine not to exceed $500, payable to the county from which the questionnaire was sent, or may be punished for contempt of court.

b. Persons summoned as jurors who, without reasonable excuse, either fail to appear for jury service or refuse to serve, shall be liable for a fine not to exceed $500, payable to the county in which the person was summoned, or may be punished for contempt of court.

Source: 2A:70-5; 2A:79-1



L.1995,c.44,s.1.



Section 2B:20-15 - Notice And Collection Of Fines

2B:20-15. Notice and collection of fines
a. The Assignment Judge may direct the sheriff to send written notice to a person who has failed to respond to a questionnaire concerning jury service, or who has failed to appear for jury service or has refused to serve, that a fine has been imposed. The notice shall state the amount of the fine, the manner of payment to be made to the sheriff, and the consequences of failure to pay the fine within 30 days of the date specified in the notice. The notice shall be served in the same manner as a summons.

b. If a defaulting juror fails to pay the fine in response to the notice, the Assignment Judge may issue process directing the sheriff to recover the fine and costs by levy on the defaulting juror's personal property.

Source: 2A:79-2; 2A:79-3

L.1995,c.44,s.1.



Section 2B:20-16 - Excuse From Employment For Jury Duty; Compensation

2B:20-16. Excuse from employment for jury duty; compensation
2B:20-16. Excuse from employment for jury duty; compensation.

Any person employed full-time by any agency, independent authority, instrumentality or entity of the State or of any political subdivision of the State shall be excused from employment at all times the person is required to be present for jury service in any court of this State, any court of another state, or any federal district court or in the United States District Court for New Jersey, and shall be entitled to receive from the employer the person's usual compensation for each day the person is present for jury service in lieu of any payment for juror service as provided in P.L.1993, c.275 (C.22A:1-1.1).

L.1995, c.44, s.1; amended 2001, c.38, s.2.



Section 2B:20-17 - Employment Protection

2B:20-17. Employment protection
a. An employer shall not penalize an employee with respect to employment, or threaten or otherwise coerce an employee with respect to that employment, because the employee is required to attend court for jury service.

b. An employer who violates subsection a. of this section is guilty of a disorderly persons offense.

c. If an employer penalizes an employee in violation of subsection a. of this section, the employee may bring a civil action for economic damages suffered as a result of the violation and for an order requiring the reinstatement of the employee. The action shall be commenced within 90 days from the date of the violation or the completion of jury service, whichever is later. If the employee prevails, the employee shall be entitled to a reasonable attorney's fee fixed by the court.

Source: New



L.1995,c.44,s.1.



Section 2B:20-18 - Oath Of Allegiance

2B:20-18. Oath of allegiance
The following oath shall be administered to every person summoned for service as a juror who is not excused from service, before beginning service upon the panel:

"Do you swear or affirm that you will support the Constitution of the United States and the Constitution of this State?"

Source: 2A:69-1.1



L.1995,c.44,s.1.



Section 2B:21-1 - Number Of Grand Juries

2B:21-1. Number of grand juries
The Assignment Judge for each county shall impanel one or more grand juries for that county, as the public interest requires. There shall be at least one grand jury serving in each county at all times.

Source: 2A:71-5; 2A:71-6; 2A:71-7



L.1995,c.44,s.1.



Section 2B:21-2 - Impaneling Grand Jury

2B:21-2. Impaneling grand jury
a. A grand jury shall consist of not more than 23 persons selected from the panel of jurors summoned for service as grand jurors. The grand jurors shall be selected publicly and randomly, in the same manner as is provided by statute for the impaneling of petit jurors.

b. The Assignment Judge, or a Superior Court judge designated by the Assignment Judge, shall conduct the voir dire of members of the grand jury panel and shall decide all requests for excuse or deferral of service on the grand jury.

c. The Assignment Judge, or a Superior Court judge designated by the Assignment Judge, shall excuse any person from service on the grand jury if the person is a federal, State or local government police officer or prosecutor.

d. The prosecutor may object to the selection of any person as a grand juror on the basis of the person's inability to be impartial or on the grounds that the person does not meet the qualifications specified in N.J.S.2B:20-1. The objections by the prosecutor shall be made on the record and shall be decided by the Assignment Judge.

Source: 2A:73-1; 2A:78-6; new



L.1995,c.44,s.1.



Section 2B:21-3 - Oath Of Grand Jurors

2B:21-3. Oath of grand jurors
The following oath shall be administered to all of the members of the grand jury:

"Do you as a member of this grand jury of the State of New Jersey and county of (county) swear or affirm that you will support the Constitution of the United States and the Constitution of this State; that you will diligently inquire into all matters brought before you to the best of your skill, knowledge and understanding; that you will take no action through envy, hatred or malice nor for fear, favor or affection, or for reward or the hope of reward; that you will make a true presentment of all matters coming before you, and that you will keep secret the proceedings of the grand jury?"

Source: 2A:73-3



L.1995,c.44,s.1.



Section 2B:21-4 - Vacancies In Grand Jury

2B:21-4. Vacancies in grand jury
A grand juror who becomes ill, dies or does not appear for service after having been sworn may be replaced at the direction of the Assignment Judge. The replacement grand juror shall be selected publicly and randomly and shall be sworn in the same manner as the grand juror being replaced.

Source: 2A:73-2

L.1995,c.44,s.1.



Section 2B:21-5 - Selection Of Foreperson And Deputy Foreperson

2B:21-5. Selection of foreperson and deputy foreperson
The foreperson and the deputy foreperson of each grand jury shall be selected publicly and randomly from the persons impanelled as members of the grand jury. A person selected as the foreperson or deputy foreperson may freely decline to serve in the position, in which case another person shall be selected publicly and randomly to serve.

Source: New



L.1995,c.44,s.1.



Section 2B:21-6 - Swearing Of Witnesses By Foreperson

2B:21-6. Swearing of witnesses by foreperson
a. The foreperson of the grand jury shall administer the following oath to witnesses who give evidence before the grand jury:

"Do you swear or affirm that you will tell the truth, the whole truth, and nothing but the truth?"

b. The foreperson shall, before being discharged, certify to the court the names of the witnesses who have been sworn.

Source: 2A:73-4



L.1995,c.44,s.1.



Section 2B:21-7 - Indictment

2B:21-7. Indictment
An indictment may be found only upon concurrence of 12 or more grand jurors who either were present during, or who have read or listened to the record of, all of the proceedings concerning the indictment and who have examined all exhibits presented with respect to the indictment.

Source: New



L.1995,c.44,s.1.



Section 2B:21-8 - Record Of Proceedings

2B:21-8. Record of proceedings
The testimony of witnesses, comments by the prosecuting attorney, and colloquy between the prosecuting attorney and witnesses or members of the grand jury shall be recorded stenographically or electronically.

Source: 2A:73B-1



L.1995,c.44,s.1.



Section 2B:21-9 - Statement Of Investigation

2B:21-9. Statement of investigation
a. A person who has been investigated by a grand jury and against whom no indictment has been returned, may request the grand jury to issue a statement indicating that a charge against the person was investigated and that the grand jury did not return an indictment from the evidence presented. The grand jury shall issue the statement upon the approval of the court which summoned the grand jury. The statement shall issue upon the completion of the investigation of the charge, but not beyond the end of the grand jury's term.

b. A person who has been called to appear before a grand jury for a purpose other than the investigation of a charge against the person, may request the grand jury to issue a statement indicating that the person was called only as a witness in an investigation, and that the investigation did not involve a charge against the person. The grand jury shall issue the statement upon the approval of the court which summoned the grand jury. The statement shall issue upon the completion of the investigation of the charge or a series of related charges, but not beyond the end of the grand jury's term.

Source: 2A:73B-2



L.1995,c.44,s.1.



Section 2B:21-10 - Unauthorized Disclosure Of Grand Jury Proceedings

2B:21-10. Unauthorized disclosure of grand jury proceedings
a. Any person who, with the intent to injure another, purposely discloses any information concerning the proceedings of a grand jury, other than as authorized or required by law, commits a crime of the fourth degree. A public officer or employee who is convicted of a violation of this subsection shall be dismissed from public office or employment.

b. A person injured as a result of a violation of subsection a. of this section may bring a civil action against the person convicted of the violation. The person convicted shall be liable to the person injured for actual damages, punitive damages of not less than $1,000.00 or more than $100,000.00, reasonable litigation costs and reasonable attorney fees.

Source: 2A:73B-3



L.1995,c.44,s.1.



Section 2B:22-1 - Impaneling State Grand Jury

2B:22-1. Impaneling State grand jury
a. There shall be at least one State grand jury with jurisdiction extending throughout the State serving at all times.

b. The State grand jury shall be impaneled by a judge of the Superior Court designated for that purpose by the Chief Justice.

c. The Attorney General or the Director of the Division of Criminal Justice may, when they determine it to be in the public interest, apply in writing to the designated judge requesting that one or more additional State grand juries be impaneled. The judge may, for good cause shown, order the impaneling of additional State grand juries.

Source: 2A:73A-2



L.1995,c.44,s.1.



Section 2B:22-2 - Powers And Duties Of State Grand Jury

2B:22-2. Powers and duties of State grand jury
a. A State grand jury shall have the same powers and duties and shall function in the same manner as a county grand jury except that its jurisdiction shall extend throughout the State. The law applicable to county grand juries shall apply to State grand juries to the extent that it is consistent with the specific provisions relating to State grand juries.

b. The Supreme Court may promulgate rules to govern particularly the procedures of State grand juries.

Source: 2A:73A-3



L.1995,c.44,s.1.



Section 2B:22-3 - Selection Of State Grand Jurors

2B:22-3. Selection of State grand jurors
a. The Administrative Director of the Courts, upon receipt of an order directing the impaneling of a State grand jury, shall prepare a list of prospective jurors randomly drawn from the current jurors lists of the several counties. The list of prospective State grand jurors prepared by the Administrative Director of the Courts shall contain numbers of prospective jurors from each county in the same relative proportion as the population of each county bears to the total population of the State.

b. The designated judge shall impanel a State grand jury from the prospective jurors on the list. The selection of jurors for service on the State grand jury shall be public and random.

Source: 2A:73A-4



L.1995,c.44,s.1.



Section 2B:22-4 - Summoning Of State Grand Jurors

2B:22-4. Summoning of State grand jurors
The Administrative Director of the Courts shall transmit the names of the prospective jurors selected for service on the State grand jury to the sheriffs of the counties in which the prospective jurors reside. The sheriffs of the respective counties shall cause the prospective jurors resident in their counties to be summoned for service on the State grand jury.

Source: 2A:73A-5



L.1995,c.44,s.1.



Section 2B:22-5 - Judicial Supervision Of State Grand Jury

2B:22-5. Judicial supervision of State grand jury
The judge designated by the Chief Justice shall maintain judicial supervision over the grand jury. All indictments, presentments and formal returns of any kind made by a State grand jury shall be returned to the designated judge.

Source:2A:73A-6



L.1995,c.44,s.1.



Section 2B:22-6 - Presentation Of Evidence To State Grand Jury

2B:22-6. Presentation of evidence to State grand jury
The Attorney General or the designee of the Attorney General shall present evidence to the State grand jury.

Source: 2A:73A-7



L.1995,c.44,s.1.



Section 2B:22-7 - Return Of Indictment Or Presentment

2B:22-7. Return of indictment or presentment
The judge who issues an order impaneling a State grand jury shall designate the county of venue for the purpose of trial of an indictment returned by the State grand jury. The judge may direct the consolidation of an indictment returned by a county grand jury with an indictment returned by a State grand jury and may fix the venue for trial of both indictments.

Source: 2A:73A-8

L.1995,c.44,s.1.



Section 2B:22-8 - Expenses Of State Grand Jury

2B:22-8. Expenses of State grand jury
a. The State shall pay the expenses of impaneling and operating a State grand jury out of funds appropriated for this purpose to the Division of Criminal Justice in the Department of Law and Public Safety.

b. The expenses incurred by a county for the prosecution and trial of a State grand jury indictment shall be paid by the State out of funds appropriated for this purpose to the Division of Criminal Justice in the Department of Law and Public Safety. The county treasurer shall make application for payment of the expenses to the Assignment Judge of the county, and the Assignment Judge shall fix and certify the amount of the expenses.

Source: 2A:73A-9

L.1995,c.44,s.1.



Section 2B:22-9 - Grand Jury Instruction In Elements Of Justification For Use Of Force By Law Enforcement Officer.

2B:22-9 Grand jury instruction in elements of justification for use of force by law enforcement officer.
1. a. In a grand jury proceeding where the use of force by a law enforcement officer has been introduced as an issue, the prosecutor shall instruct the grand jury in the elements of justification for the use of force in law enforcement pursuant to N.J.S.2C:3-7 and N.J.S.2C:3-9. b.The prosecutor shall specifically charge the grand jury as follows:

(1)Subject to the limitations set out below, the use of force upon or toward the person of another is justifiable when a law enforcement officer is making an arrest or assisting in making an arrest and the officer reasonably believes that such force is immediately necessary to effect a lawful arrest.

(2)The use of force is not justifiable unless:

(a)The officer makes known the purpose of the arrest or reasonably believes that it is otherwise known by or cannot reasonably be made known to the person to be arrested; and

(b)When the arrest is made under a warrant, the warrant is valid or reasonably believed by the officer to be valid.

(3)The use of deadly force is not justifiable unless:

(a)The officer effecting the arrest is authorized to act as a law enforcement officer; and

(b)The officer reasonably believes that the force employed creates no substantial risk of injury to innocent persons; and

(c)The officer reasonably believes that the crime for which the arrest is made was homicide, kidnapping, an offense under N.J.S.2C:14-2 or N.J.S.2C:14-3, arson, robbery, burglary of a dwelling, or an attempt to commit one of these crimes; and

(d)the officer reasonably believes:

(i)There is an imminent threat of deadly force to himself or to a third party; or

(ii) The use of deadly force is necessary to thwart the commission of a crime as set forth in subparagraph (c) of this paragraph; or

(iii) The use of deadly force is necessary to prevent an escape.

(4)The use of force to prevent the escape of an arrested person from custody is justifiable when the force could have been employed to effect the arrest under which the person is in custody under the provisions of this act. A correction officer or other person authorized to act as a law enforcement officer is, however, justified in using any force including deadly force, which he reasonably believes to be immediately necessary to prevent the escape of a person committed to a jail, prison, or other institution for the detention of persons charged with or convicted of an offense so long as the actor believes that the force employed creates no substantial risk of injury to innocent persons.

(5)The justification for the use of force afforded by this act is unavailable when:

(a)The officer's belief in the unlawfulness of the force or conduct against which he employs protective force or his belief in the lawfulness of an arrest which he endeavors to effect by force is erroneous; and

(b)His error is due to ignorance or mistake as to the provisions of the code, any other provisions of the criminal law or the law governing the legality of an arrest or search.

c.When the officer is justified under N.J.S.2C:3-3 to 2C:3-8 in using force upon or toward the person of another but he recklessly or negligently injures or creates a risk of injury to innocent persons, the justification afforded by those sections is unavailable in a prosecution for such recklessness or negligence towards innocent persons.

L.2001,c.381.



Section 2B:23-1 - Number Of Jurors

2B:23-1. Number of jurors
a. Juries in criminal cases shall consist of 12 persons. Except in trials of crimes punishable by death, the parties in criminal cases may stipulate in writing, before the verdict and with court approval, that the jury shall consist of fewer than 12 persons.

b. Juries in civil cases shall consist of 6 persons unless the court shall order a jury of 12 persons for good cause shown.

Source: New



L.1995,c.44,s.1.



Section 2B:23-2 - Selection Of Trial Jury From Panel

2B:23-2. Selection of trial jury from panel
a. When a jury is required for trial, the names or identifying numbers of the jurors who constitute the panel or panels from which the jury is to be selected shall be placed on uniform pieces of paper or other uniform markers. The markers shall be deposited in a box.

b. The box containing the markers shall be shaken so as to mix the markers thoroughly and the officer designated by the court shall, at the direction of the court, publicly in open court, draw the markers from the box, one at a time, until the necessary number of persons is randomly selected. If any of the persons so selected is successfully challenged or excused from serving on that jury, the drawing shall be continued until the necessary number of persons is selected.

c. The Assignment Judge of the county may provide for the random selection of jurors for impaneling by the use of electronic or electro-mechanical devices, if:

(1) the method of random selection is specified with particularity in an order of the Assignment Judge; and

(2) the specification of the method and any programs and procedures used to implement the method, including the relevant computer programs or portions of computer programs which are utilized, are available for public inspection upon request.

Source: 2A:74-1; 2A:74-8



L.1995,c.44,s.1.



Section 2B:23-3 - Impaneling Of Additional Jurors

2B:23-3. Impaneling of additional jurors
The court may direct the impaneling of a jury with additional members having the same qualifications and impaneled and sworn in the same manner as a jury of 12 or 6. All the jurors shall hear the case, but the court for good cause may excuse any of them from service provided the number of jurors is not reduced to less than 12 or 6 in an appropriate civil case. If more than the prescribed number are left on the jury at the conclusion of the court's charge, the clerk of the court in its presence shall, by drawing names, randomly select that number of jurors' names as will reduce the jury to the required number.

Source: 2A:74-2



L.1995,c.44,s.1.



Section 2B:23-4 - Names Of Selected Trial Jurors

2B:23-4. Names of selected trial jurors
The names of the jurors selected and sworn to try a case shall be made a part of the record of the case.

Source: 2A:74-4



L.1995,c.44,s.1.



Section 2B:23-5 - Names Of Jurors Drawn For Trial Jury Replace In Pool

2B:23-5. Names of jurors drawn for trial jury replace in pool
After a jury has been selected and sworn, the names or identifying numbers of jurors not sworn to try the case shall be returned to the general pool of eligible jurors before the drawing of another jury. The names or identifying numbers of those jurors shall be returned to the general pool of eligible jurors unless the Assignment Judge directs otherwise.

Source: 2A:74-5



L.1995,c.44,s.1.



Section 2B:23-6 - Oath Of Jurors

2B:23-6. Oath of jurors
The following oath shall be administered to each juror:



"Do you swear or affirm that you will try the matter in dispute and give a true verdict according to the evidence?"

Source: 2A:74-6



L.1995,c.44,s.1.



Section 2B:23-7 - Oath Of Officer Attending Jury

2B:23-7. Oath of officer attending jury
The following oath shall be administered to the officer appointed to attend the jury:

"Do you swear or affirm that you will do your best to keep every person sworn on this jury together in a private place, and that you will not allow any person to speak to them, nor speak to them yourself, except by order of the court, and except to ask them if they have agreed on a verdict, until they have so agreed?"

Source: 2A:74-7



L.1995,c.44,s.1.



Section 2B:23-8 - Jurors To Serve Beyond Period For Which Drawn Until Completion Of Trial

2B:23-8. Jurors to serve beyond period for which drawn until completion of trial
When a jury does not complete its trial service during the session for which its members are to serve as jurors, the court may order that the jury shall serve until the completion of the trial even though such trial may extend into the next session or sessions.

Source: 2A:74-11



L.1995,c.44,s.1.



Section 2B:23-9 - Juries Drawn From Other Counties

2B:23-9. Juries drawn from other counties
a. When a court orders a trial by a jury drawn from outside the county in which the court is sitting, the order shall specify the number of jurors to be returned and shall be directed, and made returnable, to the sheriff of the county from which the jury is to be taken. The jurors shall be competent jurors in the county from which they are to be taken and shall be selected in the same manner as the general panel of jurors is selected.

b. The county in which the trial will be held shall pay the expense of summoning and returning the jurors and of their attendance at the court.

Source: 2A:76-1; 2A:76-2

L.1995,c.44,s.1.



Section 2B:23-10 - Examination Of Jurors.

2B:23-10 Examination of jurors.
2B:23-10. Examination of jurors. a. In the discretion of the court, parties to any trial may question any person summoned as a juror after the name is drawn and before the swearing, and without the interposition of any challenge, to determine whether or not to interpose a peremptory challenge or a challenge for cause. Such examination shall be permitted in order to disclose whether or not the juror is qualified, impartial and without interest in the result of the action. The questioning shall be conducted in open court under the trial judge's supervision.

b.(Deleted by amendment, P.L.2007, c.204).

Amended 2007, c.204, s.4.



Section 2B:23-11 - Challenge To Qualifications Of Jurors

2B:23-11. Challenge to qualifications of jurors
It shall be good cause for challenge to any person summoned as a juror that the person does not possess the qualifications required by N.J.S. 2B:20-1 or that the person's name does not appear on the jury lists prepared pursuant to N.J.S. 2B:20-4. If the challenge is verified according to law or on the person's oath the person shall be discharged.

Source: 2A:69-3; 2A:78-6

L.1995,c.44,s.1.



Section 2B:23-12 - Interest In Action By Or Against County Or Municipality

2B:23-12. Interest in action by or against county or municipality
In an action in which a county or municipality is or may be a party or otherwise has an interest in the action, it shall not be a ground for challenge to the jury panel that the court officers, court employees or jurors, solely because they are inhabitants of the county or municipality, are interested in the action or are taxed in the county.

Source: 2A:78-5



L.1995,c.44,s.1.



Section 2B:23-13 - Peremptory Challenges.

2B:23-13 Peremptory challenges.
2B:23-13. Peremptory challenges.

Upon the trial of any action in any court of this State, the parties shall be entitled to peremptory challenges as follows:

a.In any civil action, each party, 6.

b.Upon an indictment for kidnapping, murder, aggravated manslaughter, manslaughter, aggravated assault, aggravated sexual assault, sexual assault, aggravated criminal sexual contact, aggravated arson, arson, burglary, robbery, forgery if it constitutes a crime of the third degree as defined by subsection b. of N.J.S.2C:21-1, or perjury, the defendant, 20 peremptory challenges if tried alone and 10 challenges if tried jointly and the State, 12 peremptory challenges if the defendant is tried alone and 6 peremptory challenges for each 10 afforded the defendants if tried jointly.

c.Upon any other indictment, defendants, 10 each; the State, 10 peremptory challenges for each 10 challenges allowed to the defendants. When the case is to be tried by a jury from another county, each defendant, 5 peremptory challenges, and the State, 5 peremptory challenges for each 5 peremptory challenges afforded the defendants.

Amended 2007, c.204, s.5.



Section 2B:23-14 - Trial Of Challenges To Jurors

2B:23-14. Trial of challenges to jurors
All challenges to panels of jurors or to individual jurors shall be decided by the court.

Source: 2A:78-8



L.1995,c.44,s.1.



Section 2B:23-15 - Time For Making Challenges

2B:23-15. Time for making challenges
a. Challenges to jurors may be made at any time before the juror is sworn to try the case.

b. No challenge to a juror may be made after the juror is sworn to try the case unless:

(1) the basis for the challenge could not reasonably have been known earlier to the person making the challenge; and

(2) the challenge is based upon the juror's inability to render a fair and impartial verdict.

Source: 2A:78-9



L.1995,c.44,s.1.



Section 2B:23-16 - Jury Of View

2B:23-16. Jury of view
a. At any time during trial the court may order that the jury view the lands, places or personal property in question to understand the evidence better. The court shall direct the viewing procedure. The order shall be directed to the proper officer, specifying the day and place in question. Neither side shall give evidence when the jury is viewing. The officer who executes the order shall, by a special return, certify that the view has occurred according to the order.

b. In a civil case, the court shall determine which party shall bear the expense of a view.

c. The trial shall proceed even though a view which was ordered has not taken place.

Source: 2A:77-1; 2A:77-3; 2A:77-2

L.1995,c.44,s.1.



Section 2B:23-17 - Verdict By Five-sixths Of The Jury

2B:23-17. Verdict by five-sixths of the jury
In any civil trial by jury, at least five-sixths of the jurors shall render the verdict unless the parties stipulate that a smaller majority of jurors may render the verdict.

Source: 2A:80-2

L.1995,c.44,s.1.



Section 2B:23-18 - Disagreement Of Jurors

2B:23-18. Disagreement of jurors
If the jury does not agree on a verdict, the court may order a new trial.

Source: 2A:80-3

L.1995,c.44,s.1.



Section 2B:24-1 - Findings, Declarations Relative To Municipal Public Defenders

2B:24-1 Findings, declarations relative to municipal public defenders
1. The Legislature finds and declares:

a. Municipal public defenders are a critical component of New Jersey's system for the administration of justice and the effective, fair and equal representation of the poor.

b. As the New Jersey Supreme Court stated in Rodriguez v. Rosenblatt, 58 N.J.281 (1971), "as a matter of simple justice, no indigent defendant should be subjected to a conviction entailing imprisonment in fact or other consequence of magnitude without first having had due and fair opportunity to have counsel assigned without cost."

c. The appointment of municipal public defenders increases the efficiency and effectiveness of the system and the professionalism of the municipal courts.

d. Not all municipalities employ municipal public defenders, and in order to ensure the uniform and proper administration of justice, it is essential to require the appointment of municipal public defenders by each municipal government in the State.

L.1997,c.256,s.1.



Section 2B:24-2 - Definitions Relative To Municipal Public Defenders

2B:24-2 Definitions relative to municipal public defenders

2. As used in this act:

"Indigent defendant" means a person who is entitled to be represented by a municipal public defender pursuant to this act, and does not have the present financial ability to secure competent legal representation, as determined by section 9 of this act.

"Municipal court" means a municipal, central or joint municipal court established pursuant to N.J.S.2B:12-1.

"Municipal public defender" means a person, as defined in section 4 of this act, appointed to represent indigent defendants in proceedings over which the municipal court has jurisdiction.

L.1997,c.256,s.2.



Section 2B:24-3 - Appointment Of Municipal Public Defenders, Chief Municipal Public Defender

2B:24-3 Appointment of municipal public defenders, chief municipal public defender

3. Each municipal court in this State shall have at least one municipal public defender appointed by the governing body of the municipality in accordance with applicable laws, ordinances and resolutions. Any municipal court with two or more municipal public defenders shall have a "chief municipal public defender" who shall be appointed by the governing body of the municipality. The chief municipal public defender of a joint municipal court shall be appointed upon the concurrence of the governing bodies of each municipality. The chief municipal public defender shall have authority over other municipal public defenders serving that court with respect to the performance of their duties.

L.1997,c.256,s.3.



Section 2B:24-4 - Requirements For Municipal Public Defenders

2B:24-4 Requirements for municipal public defenders

4. a. A municipal public defender shall be an attorney-at-law of this State in good standing, and shall serve for a term of one year from the date of his appointment, and may continue to serve in office pending re-appointment or appointment of a successor. A municipal public defender may be appointed to that position in one or more municipal courts. The provisions of this act shall apply to each such position held. A municipal public defender need not reside in the municipality where he acts as a municipal public defender.

b. A municipal public defender of a joint municipal court shall be appointed upon the concurrence of the governing bodies of each of the municipalities in accordance with applicable laws, ordinances or resolutions.

c. In accordance with applicable laws, ordinances and resolutions, a municipality may appoint additional municipal public defenders as necessary to administer justice in a timely and effective manner in its municipal court. Additional appointments shall be subject to the provisions of this act, including appointments in a joint municipal court.

d. Appointments to fill vacancies in the position of municipal public defender shall be made in accordance with the provisions of this act as soon as practicable.

e. In addition to any other means provided by law for the removal from office of a public official, a municipal public defender may be removed by the governing body of a municipality for good cause shown and after a public hearing, and upon due notice and an opportunity to be heard. Failure to reappoint a municipal public defender for a second or subsequent term does not constitute a "removal from office" within the meaning of this subsection.

f. The municipal public defenders may represent private clients in any municipality, including the municipality where they act as a municipal public defender, subject to the Rules of Court Governing the Conduct of Lawyers, Judges and Court Personnel.

L.1997,c.256,s.4.



Section 2B:24-5 - Compensation Of Municipal Public Defender

2B:24-5 Compensation of municipal public defender

5. A municipal public defender shall receive compensation, either on an hourly, per diem, annual or other basis as the municipality may provide. In the case of a joint municipal court, participating municipalities, by similar ordinances, shall enter into an agreement fixing the compensation of the municipal public defender and providing for payment. The compensation of a municipal public defender for services rendered pursuant to the provisions of this act shall be in lieu of any and all other compensation by the municipality. The ordinance, resolution or agreement setting compensation shall set forth any additional compensation to be paid for interlocutory appeals in the Superior Court.

L.1997,c.256,s.5.



Section 2B:24-6 - Duties Of Municipal Public Defender

2B:24-6 Duties of municipal public defender

6. a. It shall be the duty of the municipal public defender to represent, except in the case of temporary unavailability or conflict of interest, any defendant charged with an offense in municipal court who is an indigent municipal defendant entitled to representation pursuant to this act. All necessary services and facilities of representation, including both expert and lay investigation and testimony as well as other preparations, shall be provided in every case. The municipality shall be responsible for payment for services pursuant to this section. The factors of need and real value to a defendant may be weighed against the financial constraints of the municipality in determining the necessary services and facilities of representation. The final determination as to necessity for services required pursuant to this section shall be made by the court.

b. A municipal public defender shall be responsible for handling all phases of the defense, including but not limited to discovery, pretrial and post-trial hearings, motions, removals to federal district court and other collateral functions reasonably related to the defense. As used in this subsection, "post-trial hearing" shall not include de novo appeals in Superior Court.

c. Nothing in this section shall be deemed to require a municipality to pay for expert and lay investigation or testimony for a period of one year after the effective date of P.L.1997, c.256 (C.2B:24-1 et seq.).


L.1997,c.256,s.6.



Section 2B:24-7 - Representation Of Indigent Defendants

2B:24-7 Representation of indigent defendants

7. a. The municipal public defender shall represent an indigent defendant charged in municipal court with a crime as specified in N.J.S.2B:12-18 or, if in the opinion of the municipal court there is a likelihood that the defendant, if convicted, of any other offense will be subject to imprisonment or other consequence of magnitude, the municipal public defender shall represent an indigent defendant.

b. If there is a vacancy in the office of municipal public defender, if the municipal public defender is temporarily unavailable or if a finding of conflict of interest precludes the municipal public defender from representing an indigent defendant, the municipal prosecutor may prosecute the offense if the municipal court appoints a qualified attorney to represent the indigent defendant. Unless rates are otherwise established by the municipality, the attorney shall be entitled to compensation at the same rate as attorneys hired by the Office of the Public Defender in conflict cases, with payment to be made within 30 days. Once appointed, the attorney shall carry out all duties of the municipal public defender in connection with the case that is the subject of the appointment.

L.1997,c.256,s.7.



Section 2B:24-8 - Communications Protected Under Attorney-client Privilege

2B:24-8 Communications protected under attorney-client privilege

8. All communications between the indigent defendant and the municipal public defender or any other attorney appointed to act as a municipal public defender shall be fully protected by the attorney-client privilege to the same extent and degree as though counsel has been privately engaged. This shall not preclude the use by the municipal public defender of privileged material for the preparation and disclosure of statistical, case study and other sociological data, provided that in any such use there shall be no disclosure of the identity of or means for discovery of the identity of particular defendants.

L.1997,c.256,s.8.



Section 2B:24-9 - Eligibility For Services Of Municipal Public Defender

2B:24-9 Eligibility for services of municipal public defender

9. Eligibility for services of the municipal public defender shall be determined by the municipal court on the basis of the need of the defendant, except as provided in section 11 of this act. Need shall be measured according to section 14 of P.L.1967, c.43 (C.2A:158A-14) and guidelines promulgated by the New Jersey Supreme Court.

In the event that a determination of eligibility cannot be made before the time when the first services are to be rendered, or if an initial determination is found to be erroneous, the municipal court shall refer the defendant to the municipal public defender provisionally, and if subsequently it is determined that the defendant is ineligible the municipal court shall inform the defendant, and the defendant shall be obliged to engage his own counsel and to reimburse the municipality for the cost of the services rendered to that time.

L.1997,c.256,s.9.



Section 2B:24-10 - Investigation Of Financial Status Of Defendant

2B:24-10 Investigation of financial status of defendant

10. The municipal court shall make an investigation of the financial status of each defendant seeking representation pursuant to this act and shall have the authority to require a defendant to execute and deliver written requests or authorizations required under applicable law to provide the court with access to records of public or private sources, otherwise confidential, as may be of aid in evaluating eligibility. The court is authorized to obtain information from any public record office of the State or of any subdivision or agency thereof on request and without payment of the fees ordinarily required by law.

L.1997,c.256,s.10.



Section 2B:24-11 - Eligibility Of Defendant Under 18 Years Of Age

2B:24-11 Eligibility of defendant under 18 years of age

11. Whenever a person entitled to representation by a municipal public defender pursuant to this act, is under the age of 18 years, the eligibility for services shall be determined on the basis of the financial circumstances of the individual and the financial circumstances of the individual's parents or legal guardians. The municipality shall be entitled to recover the cost of legal services from the parents or legal guardians as provided in section 16 of this act and the municipal court shall have authority to require parents or legal guardians to execute and deliver the written requests or authorization required under applicable law in order to provide the court with access to records of public or private sources, otherwise confidential, as may be of aid to it in evaluating eligibility.

L.1997,c.256,s.11.



Section 2B:24-12 - Reimbursement To Municipality

2B:24-12 Reimbursement to municipality

12. If the defendant has or reasonably expects to have means to meet some part, though not all, of the cost of the services rendered, the defendant shall be required to reimburse the municipality, either by a single payment or in installments in such amounts as he can reasonably be expected to pay; but no default or failure in making payment shall affect or reduce the rendering of services.

L.1997,c.256,s.12.



Section 2B:24-13 - Lien On Property Of Defendant

2B:24-13 Lien on property of defendant

13. a. A municipality shall have a lien on any property to which the defendant shall have or acquire an interest for an amount equal to the reasonable value of the services rendered to a defendant pursuant to this act as calculated at the same rate as the Office of the Public Defender bills clients at that time.

b. To effectuate such a lien for the municipality, the municipal attorney shall file a notice setting forth services rendered to the defendant and the reasonable value thereof with the Clerk of the Superior Court. The filing of the notice with the Clerk of the Superior Court shall constitute a lien on property for a period of 10 years from the date of filing, unless discharged sooner, and, except for such time limitations, shall have the force and effect of a judgment. Within 10 days of the filing of the notice, the municipal attorney shall send by certified mail, or serve personally, a copy of the notice with a statement of the date of the filing to or upon the defendant at the defendant's last known address. If the municipal attorney shall fail to give notice, the lien is void.

L.1997,c.256,s.13.



Section 2B:24-14 - Compromise, Settlement Of Claims

2B:24-14 Compromise, settlement of claims

14. The municipal attorney is authorized to compromise and settle any claim for services performed pursuant to this act whenever the financial circumstances of the person receiving the services are such that, in the judgment of the municipal attorney, the best interest of the State will be served by compromise and settlement.

L.1997,c.256,s.14.



Section 2B:24-15 - Books For Recording Liens

2B:24-15 Books for recording liens

15. The Clerk of the Superior Court shall provide separate books for the recording of liens established pursuant to section 13 of this act, which books shall be properly indexed in the name of the judgment debtor. The municipal attorney shall not be required to pay filing or recording fees.

L.1997,c.256,s.15.



Section 2B:24-16 - Collection Of Money Due Municipality

2B:24-16 Collection of money due municipality

16. The municipal attorney in the name of the municipality may do all things necessary to collect any money due to the municipality by way of reimbursement for services rendered by a municipal public defender pursuant to this act. The municipal attorney may enter into arrangements with any State or county agency to handle collections on a cost basis. The municipal attorney shall have all the remedies and proceedings available for collection which are available for or upon the recovery of a judgment in a civil action and shall also be permitted to collect counsel fees and costs from the defendant for such collection action so that the same are not borne by the municipality.

L.1997,c.256,s.16.



Section 2B:24-17 - Application Fee, Waiver; Deposit In Dedicated Fund

2B:24-17 Application fee, waiver; deposit in dedicated fund

17. a. A municipality may require by ordinance a person applying for representation by a municipal public defender or court approved counsel to pay an application fee of not more than $200.00, but only in an amount necessary to pay the costs of municipal public defender services. In accordance with guidelines promulgated by the Supreme Court, the municipal court may waive any required application fee, in whole or in part, only if the court determines, in its discretion, upon a clear and convincing showing by the applicant that the application fee represents an unreasonable burden on the person seeking representation. The municipal court may permit a person to pay the application fee over a specific period of time not to exceed four months.

b. Funds collected pursuant to subsection a. of this section shall be deposited in a dedicated fund administered by the chief financial officer of the municipality or in the case of a joint municipal court in a manner agreed to by the constituent municipalities. Such funds shall be used exclusively to meet the costs incurred in providing the services of a municipal public defender including, when required, expert and lay investigation and testimony.

c. Beginning in 1999, if it is determined by the Division of Local Government Services during its annual review of a municipal budget that the amount of money in a dedicated fund established pursuant to this section exceeds by more than 25% the amount which the municipality expended during the prior year providing the services of a municipal public defender, the amount in excess of the amount expended shall be forwarded to the Criminal Disposition and Review Collection Fund administered by Victims of Crime Compensation Board.

L.1997,c.256,s.17.



Section 2B:25-1 - Findings, Declarations Relative To Municipal Prosecutors.

2B:25-1 Findings, declarations relative to municipal prosecutors.

1.The Legislature finds and declares that municipal prosecutors are a critical component of New Jersey's system for the administration of justice, that the role of municipal prosecutor is not statutorily defined, and that in order to ensure the uniform and proper administration of justice in this State, it is necessary to define the duties of municipal prosecutors.

L.1999,c.349,s.1.



Section 2B:25-2 - Definitions Relative To Municipal Prosecutors.

2B:25-2 Definitions relative to municipal prosecutors.

2.As used in this act:

a."Municipal prosecutor" means a person appointed to prosecute all offenses over which the municipal court has jurisdiction.

b."Governing body" of a county or municipality means the officer or body that is the appropriate appointing authority for county counsel, municipal attorney or corporation counsel under the laws applicable to the form of county or municipal government established in the county or municipality pursuant to law, provided that the municipal corporation counsel shall be the appointing authority in any city of the first class with a population greater than 270,000, according to the latest federal decennial census and in any city of the second class with a population of greater than 30,000 but less than 43,000, according to the latest decennial census, which city of the second class is located in a county of the first class with a population less than 600,000 according to the latest federal decennial census.

c."Municipal court" means any municipal or joint municipal or central municipal court established pursuant to statute.

d."Attorney General" includes the Attorney General of New Jersey and any assistants or deputies who may be designated to carry out the responsibilities conferred on the Attorney General by this act or the laws of this State.

e."County prosecutor" shall mean the prosecutor of the county in which the municipal court is situated and any assistant prosecutors of that county who may be designated by this act.

L.1999,c.349,s.2.



Section 2B:25-3 - Exemptions For Municipal Prosecutor Currently Serving.

2B:25-3 Exemptions for municipal prosecutor currently serving.

3.Any person serving as a municipal prosecutor on the effective date of this act shall be exempt from its requirements for a period of either one year or for the expiration of his or her current term of office, whichever is shorter, except that the provisions of the act pertaining to supersession (section 7) and removal (section 9) shall be in full force on the effective date of this act.

L.1999,c.349,s.3.



Section 2B:25-4 - Appointment, Qualifications For Municipal Prosecutor; Compensation.

2B:25-4 Appointment, qualifications for municipal prosecutor; compensation.

4. a. Each municipal court in this State shall have at least one municipal prosecutor appointed by the governing body of the municipality, municipalities or county in accordance with applicable laws, ordinances and resolutions.

b.A municipal prosecutor shall be an attorney-at-law of this State in good standing, and shall serve for a term of one year from the date of his or her appointment, except as determined by the governing body of a county or a city of the first class with a population greater than 270,000, according to the latest federal decennial census, or the governing body of a city of the second class with a population of greater than 30,000 but less than 43,000, according to the latest decennial census, which city of the second class is located in a county of the first class with a population less than 600,000 according to the latest federal decennial census, and may continue to serve in office pending re-appointment or appointment of a successor. A municipal prosecutor may be appointed to that position in one or more municipal courts. The provisions of this act shall apply to each such position held.

c. (1) A municipal prosecutor of a joint municipal court shall be appointed upon the concurrence of the governing bodies of each of the municipalities in accordance with applicable laws, ordinances or resolutions.

(2)A municipal prosecutor of a central municipal court shall be appointed by the governing body of the county.

d.Municipal prosecutors shall be compensated either on an hourly, per diem, annual or other basis as the county, municipality or municipalities provide. In the case of a joint municipal court, municipalities shall, by similar ordinances, enter into an agreement fixing the compensation of the municipal prosecutor and providing for its payment. In the case of a central municipal court, the county shall fix the compensation of the municipal prosecutor and provide for its payment.

The compensation of municipal prosecutors shall be in lieu of any and all other fees; provided, however that when a municipal prosecutor is assigned to prosecute a de novo appeal in the Superior Court, the prosecutor shall be entitled to additional compensation unless the municipality expressly provides otherwise at the time the compensation is fixed.

e.In accordance with applicable laws, ordinances and resolutions, a municipality may appoint additional municipal prosecutors as necessary to administer justice in a timely and effective manner in its municipal court. Such appointments shall be subject to this act. This subsection also applies to joint municipal courts and central municipal courts.

f.Any municipal court having two or more municipal prosecutors shall have a "chief municipal prosecutor" who shall be appointed by the governing body of the county or the municipality. The chief municipal prosecutor of a joint municipal court shall be appointed upon the concurrence of the governing bodies of each municipality. The chief municipal prosecutor shall have authority over other prosecutors serving that court with respect to the performance of their duties.

g. (1) Nothing in this act shall affect the appointment of municipal attorneys in accordance with N.J.S.40A:9-139; provided, however, that a person appointed to the positions of both municipal prosecutor and municipal attorney shall be subject to all of the provisions of this act while serving in the capacity of municipal prosecutor.

(2)In addition to any other duties proscribed by the provisions of this act, a person serving as both a municipal prosecutor and a municipal attorney may prosecute county or municipal ordinance violations.

L.1999,c.349,s.4.



Section 2B:25-5 - Duties Of Municipal Prosecutor; Use Of Special Counsel, Private Attorneys.

2B:25-5 Duties of municipal prosecutor; use of special counsel, private attorneys.

5. a. A municipal prosecutor, except as provided by subsection b. of this section and sections 6 and 7 of this act, shall represent the State, the county or the municipality in the prosecution of all offenses within the statutory jurisdiction of the municipal court as defined by law; including municipal ordinance and municipal code violations pertaining to zoning, land or property use regulation, property maintenance, building or construction. Such other local officials as may be deemed appropriate may be called by the municipal prosecutor in such prosecutions. Nothing contained herein shall prohibit a municipality from hiring special counsel to act as municipal prosecutor for these types of offenses. A municipal prosecutor shall be responsible for handling all phases of the prosecution of an offense, including but not limited to discovery, pretrial and post-trial hearings, motions, dismissals, removals to Federal District Court and other collateral functions authorized to be performed by the municipal prosecutor by law or Rule of Court. As used in this subsection, the term "post-trial hearing" shall not include de novo appeals in Superior Court.

b.A municipal prosecutor may, with the approval of the court and pursuant to the Rules of Court, authorize private attorneys to prosecute citizen complaints filed in the municipal court. A municipal prosecutor may, with the approval of the court, decline to participate in municipal court proceedings in which the defendant is not represented by counsel. The court shall afford the citizen complainant an opportunity to be heard prior to determining whether to approve a municipal prosecutor's decision to authorize a private attorney to prosecute a citizen complaint or to decline to participate in a municipal court proceeding in which the defendant is not represented by counsel. When the municipal prosecutor declines to prosecute, the prevailing complainant may make an application to the court for counsel fee reimbursement to be paid out of applicable fines, but such reimbursement shall not exceed the amount of the applicable fines. Upon a finding that a conflict of interest precludes a municipal prosecutor from participating in a proceeding, the court shall excuse the municipal prosecutor and may, in such a case, request the county prosecutor to provide representation in accordance with section 6 of this act unless the municipality has provided for alternative representation.

c.A municipal prosecutor may at any time move before the municipal court to amend or dismiss any complaint for good cause shown in accordance with the Rules of Court.

L.1999,c.349,s.5; amended 2000,c.178,s.1.

2B:25-5.1 Municipal prosecutors, review of motor vehicle abstracts of certain offenders for repeat offenses; transmission to judge.

1.Whenever a person is charged with a violation of R.S.39:3-40, R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a) or R.S.39:4-129, a municipal prosecutor shall contact the New Jersey Motor Vehicle Commission by electronic or other means, for the purpose of obtaining an abstract of the person's driving record. In every such case, the prosecutor shall:
a.Determine, on the basis of the record, if the person shall be charged with enhanced penalties as a repeat offender; and
b.Transmit the abstract to the appropriate municipal court judge prior to the imposition of sentence.

L.2004,c.95,s.1; amended 2004,c.185,s.1.



Section 2B:25-5.1 - Municipal Prosecutors, Review Of Motor Vehicle Abstracts Of Certain Offenders For Repeat Offenses; Transmission To Judge.

2B:25-5.1 Municipal prosecutors, review of motor vehicle abstracts of certain offenders for repeat offenses; transmission to judge.

1.Whenever a person is charged with a violation of R.S.39:3-40, R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a) or R.S.39:4-129, a municipal prosecutor shall contact the New Jersey Motor Vehicle Commission by electronic or other means, for the purpose of obtaining an abstract of the person's driving record. In every such case, the prosecutor shall:
a.Determine, on the basis of the record, if the person shall be charged with enhanced penalties as a repeat offender; and
b.Transmit the abstract to the appropriate municipal court judge prior to the imposition of sentence.

L.2004,c.95,s.1; amended 2004,c.185,s.1.



Section 2B:25-6 - Vacancies, Filling, Alternative Representation.

2B:25-6 Vacancies, filling, alternative representation.

6. a. Appointments to fill vacancies in the position of municipal prosecutor shall be made in accordance with the provisions of section 4 of this act as soon as practicable.

b.Unless the municipality has provided for alternative representation, the Attorney General or the county prosecutor, with notice to the Attorney General, may designate, at the request of the municipal prosecutor or municipal court, one or more assistant or deputy attorneys general or assistant prosecutors to prosecute the business of any municipal court if there is a vacancy in the office of the municipal prosecutor or the municipal prosecutor is temporarily unavailable and the municipal prosecutor or the municipal court has requested such designation.

L.1999,c.349,s.6.



Section 2B:25-7 - Supersedure By Attorney General, County Prosecutor.

2B:25-7 Supersedure by Attorney General, county prosecutor.

7.Whenever in the opinion of the Attorney General or a county prosecutor the public interest of the State will be promoted by so doing, the Attorney General or county prosecutor, with notice to the Attorney General, may supersede a municipal prosecutor by prosecuting any offense against the laws of this State within the jurisdiction of a municipal court, or by intervening in any prosecution before a municipal court.

L.1999,c.349,s.7.



Section 2B:25-8 - Reimbursement To Attorney General, County Prosecutor.

2B:25-8 Reimbursement to Attorney General, county prosecutor.

8.Whenever the Attorney General or county prosecutor shall prosecute in a municipal court of this State pursuant to section 6 of this act, the Attorney General or county prosecutor shall, upon demand, be promptly reimbursed by the county, municipality or municipalities for costs, including the compensation of any assistants or deputies attorney general or assistant prosecutors.

L.1999,c.349,s.8.



Section 2B:25-9 - Removal From Office, Procedure.

2B:25-9 Removal from office, procedure.

9.In addition to any of the other means provided by law for the removal from office of a public official, a municipal prosecutor may be removed by the governing body of a county or municipality, or as provided by the agreement entered into between two or more municipalities participating in a joint municipal court, for good cause shown and after a public hearing, and upon due notice and an opportunity to be heard.

L.1999,c.349,s.9.



Section 2B:25-10 - Training Programs, Certification.

2B:25-10 Training programs, certification.

10.The Attorney General in consultation with the county and municipal prosecutors may develop curricula for training programs for all municipal prosecutors. Participation in such training programs shall be voluntary. An attorney successfully completing a training program shall receive such certification or recognition as deemed appropriate by the Attorney General.

L.1999,c.349,s.10.



Section 2B:25-11 - Acceptance Of Plea To Lesser Offense.

2B:25-11 Acceptance of plea to lesser offense.

2.In accordance with the Rules of Court adopted by the Supreme Court of New Jersey, a municipal prosecutor may recommend to the court to accept a plea to a lesser or other offense.

L.2000,c.75,s.2.



Section 2B:25-12 - Motion To Amend Original Charge.

2B:25-12 Motion to amend original charge.


3.In accordance with the Rules of Court adopted by the Supreme Court of New Jersey, a municipal prosecutor may move before the municipal court to amend the original charge.

L.2000,c.75,s.3.



Section 2B:50-1 - Action For Replevin

2B:50-1. Action for replevin
2B:50-1. Action for Replevin. A person seeking recovery of goods wrongly held by another may bring an action for replevin in the Superior Court. If the person establishes the cause of action, the court shall enter an order granting possession.
Source: N.J.S.2A:59-3.

L.1995,c.263,s.1.



Section 2B:50-2 - Temporary Relief; On Notice

2B:50-2. Temporary relief; on notice
2B:50-2. Temporary Relief; On Notice. If the court, after notice and hearing, and based upon filed papers and testimony, if any, finds a probability of final judgment for the plaintiff, it may, prior to final judgment:

a. grant possession of the goods to the plaintiff; or

b. order other just relief.
Source: New.

L.1995,c.263,s.1.



Section 2B:50-3 - Temporary Relief; Without Notice

2B:50-3. Temporary relief; without notice
2B:50-3. Temporary Relief; Without Notice. In an extraordinary case if, before notice and hearing, the court finds from specific facts in an affidavit or verified complaint that the plaintiff is entitled to possession and that an immediate order is necessary to prevent removal of, or irreparable damage to, the goods, the court without notice, may:

a. direct a person authorized by the court to remove the goods from the party in possession and hold them pending a hearing; or

b. order necessary temporary restraints to preserve the goods pending a hearing.
Source: New.

L.1995,c.263,s.1.



Section 2B:50-4 - Security

2B:50-4. Security
2B:50-4. Security. As part of an order that determines who shall hold the goods pending judgment, the court may further order the holder to give security.
Source: N.J.S.2A:59-5, 2A:59-6.

L.1995,c.263,s.1.



Section 2B:50-5 - Unrelinquished Property

2B:50-5. Unrelinquished property
2B:50-5. Unrelinquished property. If the court orders a person to relinquish goods and the person does not relinquish them, the court shall enter an order in aid of execution, or if the plaintiff so requests, assess damages.
Source: N.J.S.2A:59-4.

L.1995,c.263,s.1.






Title 2c - The New Jersey Code Of Criminal Justice

Section 2C:1-1 - Short Title; Rules Of Construction

2C:1-1. Short title; rules of construction
a. This Title shall be known and may be cited as the "New Jersey Code of Criminal Justice."

b. Except as provided in subsections c. and d. of this section, the code does not apply to offenses committed prior to its effective date and prosecutions and dispositions for such offenses shall be governed by the prior law, which is continued in effect for that purpose, as if this code were not in force. For the purposes of this section, an offense was committed after the effective date of the code if any of the elements of the offenses occurred subsequent thereto.

c. In any case pending on or initiated after the effective date of the code involving an offense committed prior to such date:

(1) The procedural provisions of the code shall govern, insofar as they are justly applicable and their application does not introduce confusion or delay;

(2) The court, with the consent of the defendant, may impose sentence under the provisions of the code applicable to the offense and the offender.

(3) The court shall, if the offense committed is no longer an offense under the provisions of the code, dismiss such prosecution.

d. (1) The provisions of the code governing the treatment and the release or discharge of prisoners, probationers and parolees shall apply to persons under sentence for offenses committed prior to the effective date of the code, except that the minimum or maximum period of their detention or supervision shall in no case be increased.

(2) Any person who is under sentence of imprisonment on the effective date of the code for an offense committed prior to the effective date which has been eliminated by the code or who has been sentenced to a maximum term of imprisonment for an offense committed prior to the effective date which exceeds the maximum established by the code for such an offense and who, on said effective date, has not had his sentence suspended or been paroled or discharged, may move to have his sentence reviewed by the sentencing court and the court may impose a new sentence, for good cause shown as though the person had been convicted under the code, except that no period of detention or supervision shall be increased as a result of such resentencing.

e. The provisions of the code not inconsistent with those of prior laws shall be construed as a continuation of such laws.

f. The classification and arrangement of the several sections of the code have been made for the purpose of convenience, reference and orderly arrangement, and therefore no implication or presumption of a legislative construction is to be drawn therefrom.

g. In the construction of the code, or any part thereof, no outline or analysis of the contents of said title or of any subtitle, chapter, article or section, no cross-reference or cross-reference note and no headnote or source note to any section shall be deemed to be a part of the code.

h. If said title or any subtitle, chapter, article or section of the code, or any provision thereof, shall be declared to be unconstitutional, invalid or inoperative in whole or in part, by a court of competent jurisdiction, such title, subtitle, chapter, article, section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative, be enforced and effectuated, and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of the title, or of any subtitle, chapter, article or section of the code.

L.1978, c. 95, s. 2C:1-1, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 1, eff. Sept. 1, 1979.



Section 2C:1-2 - Purposes; Principles Of Construction

2C:1-2. Purposes; principles of construction
a. The general purposes of the provisions governing the definition of offenses are:

(1) To forbid, prevent, and condemn conduct that unjustifiably and inexcusably inflicts or threatens serious harm to individual or public interests;

(2) To insure the public safety by preventing the commission of offenses through the deterrent influence of the sentences authorized, the rehabilitation of those convicted, and their confinement when required in the interests of public protection;

(3) To subject to public control persons whose conduct indicates that they are disposed to commit offenses;

(4) To give fair warning of the nature of the conduct proscribed and of the sentences authorized upon conviction;

(5) To differentiate on reasonable grounds between serious and minor offenses; and

(6) To define adequately the act and mental state which constitute each offense, and limit the condemnation of conduct as criminal when it is without fault.

b. The general purposes of the provisions governing the sentencing of offenders are:

(1) To prevent and condemn the commission of offenses;

(2) To promote the correction and rehabilitation of offenders;

(3) To insure the public safety by preventing the commission of offenses through the deterrent influence of sentences imposed and the confinement of offenders when required in the interest of public protection;

(4) To safeguard offenders against excessive, disproportionate or arbitrary punishment;

(5) To give fair warning of the nature of the sentences that may be imposed on conviction of an offense;

(6) To differentiate among offenders with a view to a just individualization in their treatment;

(7) To advance the use of generally accepted scientific methods and knowledge in sentencing offenders; and

(8) To promote restitution to victims.

c. The provisions of the code shall be construed according to the fair import of their terms but when the language is susceptible of differing constructions it shall be interpreted to further the general purposes stated in this section and the special purposes of the particular provision involved. The discretionary powers conferred by the code shall be exercised in accordance with the criteria stated in the code and, insofar as such criteria are not decisive, to further the general purposes stated in this section.

d. Nothing contained in this code shall limit the right of a defendant and, subject only to the Federal and State constitutions, the right of the State to appeal or seek leave to appeal pursuant to law and Rules of Court.

L.1978, c.95; amended 1979,c.178,s.2; 1991,c.329,s.1.



Section 2C:1-3 - Territorial Applicability

2C:1-3. Territorial applicability
2C:1-3. Territorial applicability.

a.Except as otherwise provided in this section, a person may be convicted under the law of this State of an offense committed by his own conduct or the conduct of another for which he is legally accountable if:

(1)Either the conduct which is an element of the offense or the result which is such an element occurs within this State;

(2)Conduct occurring outside the State is sufficient under the law of this State to constitute an attempt to commit a crime within the State;

(3)Conduct occurring outside the State is sufficient under the law of this State to constitute a conspiracy to commit an offense within the State and an overt act in furtherance of such conspiracy occurs within the State;

(4)Conduct occurring within the State establishes complicity in the commission of, or an attempt, or conspiracy to commit, an offense in another jurisdiction which also is an offense under the law of this State;

(5)The offense consists of the omission to perform a legal duty imposed by the law of this State with respect to domicile, residence or a relationship to a person, thing or transaction in the State; or

(6)The offense is based on a statute of this State which expressly prohibits conduct outside the State, when the conduct bears a reasonable relation to a legitimate interest of this State and the actor knows or should know that his conduct is likely to affect that interest.

b.Subsection a.(1) does not apply when either causing a specified result or a purpose to cause or danger of causing such a result is an element of an offense and the result occurs or is designed or likely to occur only in another jurisdiction where the conduct charged would not constitute an offense, unless a legislative purpose plainly appears to declare the conduct criminal regardless of the place of the result.

c.Except as provided in subsection g., subsection a. (1) does not apply when causing a particular result is an element of an offense and the result is caused by conduct occurring outside the State which would not constitute an offense if the result had occurred there, unless the actor purposely or knowingly caused the result within the State.

d.When the offense is homicide, either the death of the victim or the bodily impact causing death constitutes a "result," within the meaning of subsection a.(1) and if the body of a homicide victim is found within the State, it may be inferred that such result occurred within the State.

e.This State includes the land and water, including the waters set forth in N.J.S.40A:13-2 and the air space above such land and water with respect to which the State has legislative jurisdiction. It also includes any territory made subject to the criminal jurisdiction of this State by compacts between it and another state or between it and the Federal Government.

f.Notwithstanding that territorial jurisdiction may be found under this section, the court may dismiss, hold in abeyance for up to six months, or, with the permission of the defendant, place on the inactive list a criminal prosecution under the law of this State where it appears that such action is in the interests of justice because the defendant is being prosecuted for an offense based on the same conduct in another jurisdiction and this State's interest will be adequately served by a prosecution in the other jurisdiction.

g.When the result which is an element of an offense consists of inflicting a harm upon a resident of this State or depriving a resident of this State of a benefit, the result occurs within this State, even if the conduct occurs wholly outside this State and any property that was affected by the offense was located outside this State.

L.1978, c.95; amended 2003, c.184, s.1.



Section 2C:1-4 - Classes Of Offenses

2C:1-4. Classes of offenses
a. An offense defined by this code or by any other statute of this State, for which a sentence of imprisonment in excess of 6 months is authorized, constitutes a crime within the meaning of the Constitution of this State. Crimes are designated in this code as being of the first, second, third or fourth degree.

b. An offense is a disorderly persons offense if it is so designated in this code or in a statute other than this code. An offense is a petty disorderly persons offense if it is so designated in this code or in a statute other than this code. Disorderly persons offenses and petty disorderly persons offenses are petty offenses and are not crimes within the meaning of the Constitution of this State. There shall be no right to indictment by a grand jury nor any right to trial by jury on such offenses. Conviction of such offenses shall not give rise to any disability or legal disadvantage based on conviction of a crime.

c. An offense defined by any statute of this State other than this code shall be classified as provided in this section or in section 2C:43-1 and, except as provided in section 2C:1-5b and chapter 43, the sentence that may be imposed upon conviction thereof shall hereafter be governed by this code. Insofar as any provision outside the code declares an offense to be a misdemeanor when such offense specifically provides a maximum penalty of 6 months' imprisonment or less, whether or not in combination with a fine, such provision shall constitute a disorderly persons offense.

d. Subject to the provisions of section 2C:43-1, reference in any statute, rule, or regulation outside the code to the term "high misdemeanor" shall mean crimes of the first, second, or third degree and reference to the term "misdemeanor" shall mean all crimes.

L.1978, c. 95, s. 2C:1-4, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 3, eff. Sept. 1, 1979; L.1981, c. 290, s. 1, eff. Sept. 24, 1981.



Section 2C:1-5 - Abolition Of Common Law Crimes; All Offenses Defined By Statute; Application Of General Provisions Of The Code; Limitation Of Local Government Laws

2C:1-5. Abolition of common law crimes; all offenses defined by statute; application of general provisions of the code; limitation of local government laws
a. Common law crimes are abolished and no conduct constitutes an offense unless the offense is defined by this code or another statute of this State.

b. The provisions of subtitle 1 of the code are applicable to offenses defined by other statutes. The provisions of subtitle 3 are applicable to offenses defined by other statutes but the maximum penalties applicable to such offenses, if specifically provided in the statute defining such offenses, shall be as provided therein, rather than as provided in this code, except that if the non-code offense is a misdemeanor with a maximum penalty of more than 18 months imprisonment, the provisions of section 2C:43-1b shall apply.

c. This section does not affect the power to punish for contempt, either summarily or after indictment, or to employ any sanction authorized by law for the enforcement of an order or a civil judgment or decree.

d. Notwithstanding any other provision of law, the local governmental units of this State may neither enact nor enforce any ordinance or other local law or regulation conflicting with, or preempted by, any provision of this code or with any policy of this State expressed by this code, whether that policy be expressed by inclusion of a provision in the code or by exclusion of that subject from the code.

L.1978, c. 95, s. 2C:1-5, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 4, eff. Sept. 1, 1979.



Section 2C:1-6 - Time Limitations.

2C:1-6 Time limitations.

2C:1-6. Time Limitations. a. (1) A prosecution for any offense set forth in N.J.S.2C:11-3, N.J.S.2C:11-4, N.J.S.2C:14-2 or sections 1 through 5 of P.L.2002, c.26 (C.2C:38-1 through C.2C:38-5) may be commenced at any time.

(2)A prosecution for any offense set forth in N.J.S.2C:17-2, section 9 of P.L.1970, c.39 (C.13:1E-9), section 20 of P.L.1989, c.34 (C.13:1E-48.20), section 19 of P.L.1954, c.212 (C.26:2C-19), section 10 of P.L.1984, c.173 (C.34:5A-41), or section 10 of P.L.1977, c.74 (C.58:10A-10) may be commenced at any time.

b.Except as otherwise provided in this section, prosecutions for other offenses are subject to the following periods of limitations:

(1)A prosecution for a crime must be commenced within five years after it is committed;

(2)A prosecution for a disorderly persons offense or petty disorderly persons offense must be commenced within one year after it is committed;

(3)A prosecution for any offense set forth in N.J.S.2C:27-2, N.J.S.2C:27-4, N.J.S.2C:27-6, N.J.S.2C:27-7, N.J.S.2C:29-4, N.J.S.2C:30-2, N.J.S.2C:30-3, or any attempt or conspiracy to commit such an offense, must be commenced within seven years after the commission of the offense;

(4)A prosecution for an offense set forth in N.J.S.2C:14-3 or N.J.S.2C:24-4, when the victim at the time of the offense is below the age of 18 years, must be commenced within five years of the victim's attaining the age of 18 or within two years of the discovery of the offense by the victim, whichever is later;

(5)(Deleted by amendment, P.L.2007, c.131).

c.An offense is committed either when every element occurs or, if a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time when the course of conduct or the defendant's complicity therein is terminated. Time starts to run on the day after the offense is committed, except that when the prosecution is supported by physical evidence that identifies the actor by means of DNA testing or fingerprint analysis, time does not start to run until the State is in possession of both the physical evidence and the DNA or fingerprint evidence necessary to establish the identification of the actor by means of comparison to the physical evidence.

d.A prosecution is commenced for a crime when an indictment is found and for a nonindictable offense when a warrant or other process is issued, provided that such warrant or process is executed without unreasonable delay. Nothing contained in this section, however, shall be deemed to prohibit the downgrading of an offense at any time if the prosecution of the greater offense was commenced within the statute of limitations applicable to the greater offense.

e.The period of limitation does not run during any time when a prosecution against the accused for the same conduct is pending in this State.

f.The limitations in this section shall not apply to any person fleeing from justice.

g.Except as otherwise provided in this code, no civil action shall be brought pursuant to this code more than five years after such action accrues.

Amended 1979, c.178, s.5; 1980, c.105, s.1; 1986, c.166; 1988, c.68; 1989, c.228, s.1; 1994, c.53; 1996, c.22; 1997, c.325, s.1; 2001, c.308; 2002, c.26, s.7; 2007, c.131.



Section 2C:1-8 - Method Of Prosecution When Conduct Constitutes More Than One Offense

2C:1-8. Method of prosecution when conduct constitutes more than one offense
Method of Prosecution When Conduct Constitutes More Than One Offense.

a. Prosecution for multiple offenses; limitation on convictions. When the same conduct of a defendant may establish the commission of more than one offense, the defendant may be prosecuted for each such offense. He may not, however, be convicted of more than one offense if:

(1) One offense is included in the other, as defined in subsection d. of this section;

(2) One offense consists only of a conspiracy or other form of preparation to commit the other;

(3) Inconsistent findings of fact are required to establish the commission of the offenses; or

(4) The offenses differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct. The provisions of this paragraph (4) of subsection a. of this section or any other provision of law notwithstanding, no State tax offense defined in Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, as amended and supplemented, shall be construed to preclude a prosecution for any offense defined in this code.

A determination barring multiple convictions shall be made by the court after verdict or finding of guilt.

b. Limitation on separate trials for multiple offenses. Except as provided in subsection c. of this section, a defendant shall not be subject to separate trials for multiple criminal offenses based on the same conduct or arising from the same episode, if such offenses are known to the appropriate prosecuting officer at the time of the commencement of the first trial and are within the jurisdiction and venue of a single court.

c. Authority of court to order separate trials. When a defendant is charged with two or more criminal offenses based on the same conduct or arising from the same episode, the court may order any such charges to be tried separately in accordance with the Rules of Court.

d. Conviction of included offense permitted. A defendant may be convicted of an offense included in an offense charged whether or not the included offense is an indictable offense. An offense is so included when:

(1) It is established by proof of the same or less than all the facts required to establish the commission of the offense charged; or

(2) It consists of an attempt or conspiracy to commit the offense charged or to commit an offense otherwise included therein; or

(3) It differs from the offense charged only in the respect that a less serious injury or risk of injury to the same person, property or public interest or a lesser kind of culpability suffices to establish its commission.

e. Submission of included offense to jury. The court shall not charge the jury with respect to an included offense unless there is a rational basis for a verdict convicting the defendant of the included offense.

L.1978, c.95; amended by L. 1979, c. 178, s. 6; 1981, c. 290, s. 2; 1987, c. 76, s. 30.



Section 2C:1-9 - When Prosecution Barred By Former Prosecution For The Same Offense

2C:1-9. When prosecution barred by former prosecution for the same offense
A prosecution of a defendant for a violation of the same provision of the statutes based upon the same facts as a former prosecution is barred by such former prosecution under the following circumstances:

a. The former prosecution resulted in an acquittal by a finding of not guilty by the trier of fact or in a determination that there was insufficient evidence to warrant a conviction. A finding of guilty of a lesser included offense is an acquittal of the greater inclusive offense, although the conviction is subsequently set aside.

b. The former prosecution was terminated, after the complaint had been filed or the indictment found, by a final order or judgment for the defendant, which has not been set aside, reversed, or vacated and which necessarily required a determination inconsistent with a fact or a legal proposition that must be established for conviction of the offense. This subsection shall not apply to an order or judgment quashing an indictment prior to trial.

c. The former prosecution resulted in a conviction. There is a conviction if the prosecution resulted in a judgment of conviction which has not been reversed or vacated, a verdict of guilty which has not been set aside and which is capable of supporting a judgment, or a plea of guilty accepted by the court. In the latter two cases failure to enter judgment must be for a reason other than a motion of the defendant.

d. The former prosecution was improperly terminated. Except as provided in this subsection, there is an improper termination of a prosecution if the termination is for reasons not amounting to an acquittal, and it takes place after the jury was impaneled and sworn or, in a trial before a court without a jury, after the first witness was sworn but before findings were rendered by the trier of facts. Termination under any of the following circumstances is not improper:

(1) The defendant consents to the termination or waives, by motion to dismiss or otherwise, his right to object to the termination.

(2) The trial court finds that the termination is necessary because of the failure of the jury to agree upon a verdict after a reasonable time for deliberation has been allowed.

(3) The trial court finds that the termination is required by a sufficient legal reason and a manifest or absolute or overriding necessity.

L.1978, c. 95, s. 2C:1-9, eff. Sept. 1, 1979.



Section 2C:1-10 - When Prosecution Barred By Former Prosecution For Different Offense

2C:1-10. When prosecution barred by former prosecution for different offense
A prosecution of a defendant for a violation of a different provision of the statutes or based on different facts than a former prosecution is barred by such former prosecution under the following circumstances:

a. The former prosecution resulted in an acquittal or in a conviction as defined in section 2C:1-9 and the subsequent prosecution is for:

(1) Any offense of which the defendant could have been convicted on the first prosecution; or

(2) Any offense for which the defendant should have been tried on the first prosecution under section 2C:1-8 unless the court ordered a separate trial of the charge of such offense; or

(3) The same conduct, unless (a) the offense of which the defendant was formerly convicted or acquitted and the offense for which he is subsequently prosecuted each requires proof of a fact not required by the other and the law defining each of such offenses is intended to prevent a substantially different harm or evil, or (b) the second offense was not consummated when the former trial began.

b. The former prosecution was terminated, after the complaint was filed or the indictment found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the second offense.

c. The former prosecution was improperly terminated, as improper termination is defined in section 2C:1-9, and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.

d. Nothing in this section shall bar the disposition of a nonindictable complaint after disposition of an indictable offense except as required by the Federal and State constitutions.

L.1978, c. 95, s. 2C:1-10, eff. Sept. 1, 1979. Amended by L.1981, c. 290, s. 3, eff. Sept. 24, 1981.



Section 2C:1-11 - Former Prosecution In Another Jurisdiction: When A Bar

2C:1-11. Former prosecution in another jurisdiction: when a bar
When conduct constitutes an offense within the concurrent jurisdiction of this State and of the United States, a prosecution in the District Court of the United States is a bar to a subsequent prosecution in this State under the following circumstances:

a. The first prosecution resulted in an acquittal or in a conviction, or in an improper termination as defined in section 2C:1-9 and the subsequent prosecution is based on the same conduct, unless (1) the offense of which the defendant was formerly convicted or acquitted and the offense for which he is subsequently prosecuted each requires proof of a fact not required by the other and the law defining each of such offenses is intended to prevent a substantially different harm or evil or (2) the offense for which the defendant is subsequently prosecuted is intended to prevent a substantially more serious harm or evil than the offense of which he was formerly convicted or acquitted or (3) the second offense was not consummated when the former trial began; or

b. The former prosecution was terminated, after the information was filed or the indictment found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the offense of which the defendant is subsequently prosecuted.

L.1978, c. 95, s. 2C:1-11, eff. Sept. 1, 1979.



Section 2C:1-12 - Former Prosecution Before Court Lacking Jurisdiction Or When Fraudulently Procured By The Defendant

2C:1-12. Former prosecution before court lacking jurisdiction or when fraudulently procured by the defendant
A prosecution is not a bar within the meaning of sections 2C:1-9, 10 and 11 under any of the following circumstances:

a. The former prosecution was before a court which lacked jurisdiction over the defendant or the offense tried in that court; or

b. The former prosecution was procured by the defendant without the knowledge of the appropriate prosecuting officer; or

c. The former prosecution resulted in a judgment of conviction which was held invalid in a subsequent proceeding on a petition for post-conviction relief or similar process, except that any bar as to reprosecution for a greater inclusive offense created by section 2C:1-9a. shall apply.

L.1978, c. 95, s. 2C:1-12, eff. Sept. 1, 1979.



Section 2C:1-13 - Proof Beyond A Reasonable Doubt; Affirmative Defenses; Burden Of Proving Fact When Not An Element Of An Offense

2C:1-13. Proof beyond a reasonable doubt; affirmative defenses; burden of proving fact when not an element of an offense
a. No person may be convicted of an offense unless each element of such offense is proved beyond a reasonable doubt. In the absence of such proof, the innocence of the defendant is assumed.

b. Subsection a. of this section does not:

(1) Require the disproof of an affirmative defense unless and until there is evidence supporting such defense; or

(2) Apply to any defense which the code or another statute requires the defendant to prove by a preponderance of evidence or such other standard as specified in this code.

c. A defense is affirmative, within the meaning of subsection b.(1) of this section, when:

(1) It arises under a section of the code which so provides; or

(2) It relates to an offense defined by a statute other than the code and such statute so provides; or

d. When the application of the code depends upon the finding of a fact which is not an element of an offense, unless the code otherwise provides:

(1) The burden of proving the fact is on the prosecution or defendant, depending on whose interest or contention will be furthered if the finding should be made; and

(2) The fact must be proved to the satisfaction of the court or jury, as the case may be.

e. When the code or other statute defining an offense establishes a presumption with respect to any fact which is an element of an offense, it has the meaning accorded it by the law of evidence.

f. In any civil action commenced pursuant to any provision of this code the burden of proof shall be by a preponderance of the evidence.

L.1978, c. 95, s. 2C:1-13, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 7, eff. Sept. 1, 1979.



Section 2C:1-14 - Definitions.

2C:1-14 Definitions.
2C:1-14. In this code, unless a different meaning plainly is required:

a."Statute" includes the Constitution and a local law or ordinance of a political subdivision of the State;

b."Act" or "action" means a bodily movement whether voluntary or involuntary;

c."Omission" means a failure to act;

d."Conduct" means an action or omission and its accompanying state of mind, or, where relevant, a series of acts and omissions;

e."Actor" includes, where relevant, a person guilty of an omission;

f."Acted" includes, where relevant, "omitted to act";

g."Person," "he," and "actor" include any natural person and, where relevant, a corporation or an unincorporated association;

h."Element of an offense" means (1) such conduct or (2) such attendant circumstances or (3) such a result of conduct as

(a)Is included in the description of the forbidden conduct in the definition of the offense;

(b)Establishes the required kind of culpability;

(c)Negatives an excuse or justification for such conduct;

(d)Negatives a defense under the statute of limitations; or

(e)Establishes jurisdiction or venue;

i."Material element of an offense" means an element that does not relate exclusively to the statute of limitations, jurisdiction, venue or to any other matter similarly unconnected with (1) the harm or evil, incident to conduct, sought to be prevented by the law defining the offense, or (2) the existence of a justification or excuse for such conduct;

j."Reasonably believes" or "reasonable belief" designates a belief the holding of which does not make the actor reckless or criminally negligent;

k."Offense" means a crime, a disorderly persons offense or a petty disorderly persons offense unless a particular section in this code is intended to apply to less than all three;

l.(Deleted by amendment, P.L.1991, c.91).

m. "Amount involved," "benefit," and other terms of value. Where it is necessary in this act to determine value, for purposes of fixing the degree of an offense, that value shall be the fair market value at the time and place of the operative act.

n."Motor vehicle" shall have the meaning provided in R.S.39:1-1.

o."Unlawful taking of a motor vehicle" means conduct prohibited under N.J.S.2C:20-10 when the means of conveyance taken, operated or controlled is a motor vehicle.

p."Research facility" means any building, laboratory, institution, organization, school, or person engaged in research, testing, educational or experimental activities, or any commercial or academic enterprise that uses warm-blooded or cold-blooded animals for food or fiber production, agriculture, research, testing, experimentation or education. A research facility includes, but is not limited to, any enclosure, separately secured yard, pad, pond, vehicle, building structure or premises or separately secured portion thereof.

q."Communication" means any form of communication made by any means, including, but not limited to, any verbal or written communication, communications conveyed by any electronic communication device, which includes but is not limited to, a wire, radio, electromagnetic, photoelectric or photo-optical system, telephone, including a cordless, cellular or digital telephone, computer, video recorder, fax machine, pager, or any other means of transmitting voice or data and communications made by sign or gesture.

r."School" means a public or nonpublic elementary or secondary school within this State offering education in grades K through 12, or any combination thereof, at which a child may legally fulfill compulsory school attendance requirements.

Amended 1979, c.178, s.8; 1991, c.91, s.142; 1993, c.219, s.1; 1995, c.20, s.1; 2001, c.220, s.1; 2006, c.78, s.1.



Section 2C:2-1 - Requirement Of Voluntary Act; Omission As Basis Of Liability; Possession As An Act

2C:2-1 Requirement of voluntary act; omission as basis of liability; possession as an act

2C:2-1. Requirement of Voluntary Act; Omission as Basis of Liability; Possession as an act. a. A person is not guilty of an offense unless his liability is based on conduct which includes a voluntary act or the omission to perform an act of which he is physically capable. A bodily movement that is not a product of the effort or determination of the actor, either conscious or habitual, is not a voluntary act within the meaning of this section.

b. Liability for the commission of an offense may not be based on an omission unaccompanied by action unless:

(1) The omission is expressly made sufficient by the law defining the offense; or

(2) A duty to perform the omitted act is otherwise imposed by law, including but not limited to, laws such as the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.), the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), or any other law intended to protect the public safety or any rule or regulation promulgated thereunder.

c. Possession is an act, within the meaning of this section, if the possessor knowingly procured or received the thing possessed or was aware of his control thereof for a sufficient period to have been able to terminate his possession.

L.1978, c.95; amended 1997,c.180,s.1.



Section 2C:2-2 - General Requirements Of Culpability

2C:2-2. General requirements of culpability
a. Minimum requirements of culpability. Except as provided in subsection c.(3) of this section, a person is not guilty of an offense unless he acted purposely, knowingly, recklessly or negligently, as the law may require, with respect to each material element of the offense.

b. Kinds of culpability defined.

(1) Purposely. A person acts purposely with respect to the nature of his conduct or a result thereof if it is his conscious object to engage in conduct of that nature or to cause such a result. A person acts purposely with respect to attendant circumstances if he is aware of the existence of such circumstances or he believes or hopes that they exist. "With purpose," "designed," "with design" or equivalent terms have the same meaning.

(2) Knowingly. A person acts knowingly with respect to the nature of his conduct or the attendant circumstances if he is aware that his conduct is of that nature, or that such circumstances exist, or he is aware of a high probability of their existence. A person acts knowingly with respect to a result of his conduct if he is aware that it is practically certain that his conduct will cause such a result. "Knowing," "with knowledge" or equivalent terms have the same meaning.

(3) Recklessly. A person acts recklessly with respect to a material element of an offense when he consciously disregards a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that, considering the nature and purpose of the actor's conduct and the circumstances known to him, its disregard involves a gross deviation from the standard of conduct that a reasonable person would observe in the actor's situation. "Recklessness," "with recklessness" or equivalent terms have the same meaning.

(4) Negligently. A person acts negligently with respect to a material element of an offense when he should be aware of a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that the actor's failure to perceive it, considering the nature and purpose of his conduct and the circumstances known to him, involves a gross deviation from the standard of care that a reasonable person would observe in the actor's situation. "Negligently" or "negligence" when used in this code, shall refer to the standard set forth in this section and not to the standards applied in civil cases.

c. Construction of statutes with respect to culpability requirements.

(1) Prescribed culpability requirement applies to all material elements. When the law defining an offense prescribes the kind of culpability that is sufficient for the commission of an offense, without distinguishing among the material elements thereof, such provision shall apply to all the material elements of the offense, unless a contrary purpose plainly appears.

(2) Substitutes for kinds of culpability. When the law provides that a particular kind of culpability suffices to establish an element of an offense such element is also established if a person acts with higher kind of culpability.

(3) Construction of statutes not stating culpability requirement. Although no culpable mental state is expressly designated in a statute defining an offense, a culpable mental state may nevertheless be required for the commission of such offense, or with respect to some or all of the material elements thereof, if the proscribed conduct necessarily involves such culpable mental state. A statute defining a crime, unless clearly indicating a legislative intent to impose strict liability, should be construed as defining a crime with the culpability defined in paragraph b.(2) of this section. This provision applies to offenses defined both within and outside of this code.

d. Culpability as to illegality of conduct. Neither knowledge nor recklessness nor negligence as to whether conduct constitutes an offense or as to the existence, meaning or application of the law determining the elements of an offense is an element of such offense, unless the definition of the offense or the code so provides.

e. Culpability as determinant of grade of offense. When the grade or degree of an offense depends on whether the offense is committed purposely, knowingly, recklessly or criminally negligently, its grade or degree shall be the lowest for which the determinative kind of culpability is established with respect to any material element of the offense.

L.1978, c. 95, s. 2C:2-2, eff. Sept. 1, 1979. Amended by L.1981, c. 290, s. 4, eff. Sept. 24, 1981.



Section 2C:2-3 - Causal Relationship Between Conduct And Result; Divergence Between Result Designed, Contemplated Or Risked And Actual Result

2C:2-3. Causal relationship between conduct and result; divergence between result designed, contemplated or risked and actual result
a. Conduct is the cause of a result when:

(1) It is an antecedent but for which the result in question would not have occurred; and

(2) The relationship between the conduct and result satisfies any additional causal requirements imposed by the code or by the law defining the offense.

b. When the offense requires that the defendant purposely or knowingly cause a particular result, the actual result must be within the design or contemplation, as the case may be, of the actor, or, if not, the actual result must involve the same kind of injury or harm as that designed or contemplated and not be too remote, accidental in its occurrence, or dependent on another's volitional act to have a just bearing on the actor's liability or on the gravity of his offense.

c. When the offense requires that the defendant recklessly or criminally negligently cause a particular result, the actual result must be within the risk of which the actor is aware or, in the case of criminal negligence, of which he should be aware, or, if not, the actual result must involve the same kind of injury or harm as the probable result and must not be too remote, accidental in its occurrence, or dependent on another's volitional act to have a just bearing on the actor's liability or on the gravity of his offense.

d. A defendant shall not be relieved of responsibility for causing a result if the only difference between what actually occurred and what was designed, contemplated or risked is that a different person or property was injured or affected or that a less serious or less extensive injury or harm occurred.

e. When causing a particular result is a material element of an offense for which absolute liability is imposed by law, the element is not established unless the actual result is a probable consequence of the actor's conduct.

L.1978, c. 95, s. 2C:2-3, eff. Sept. 1, 1979.



Section 2C:2-4 - Ignorance Or Mistake

2C:2-4. Ignorance or mistake
a. Ignorance or mistake as to a matter of fact or law is a defense if the defendant reasonably arrived at the conclusion underlying the mistake and:

(1) It negatives the culpable mental state required to establish the offense; or

(2) The law provides that the state of mind established by such ignorance or mistake constitutes a defense.

b. Although ignorance or mistake would otherwise afford a defense to the offense charged, the defense is not available if the defendant would be guilty of another offense had the situation been as he supposed. In such case, however, the ignorance or mistake of the defendant shall reduce the grade and degree of the offense of which he may be convicted to those of the offense of which he would be guilty had the situation been as he supposed.

c. A belief that conduct does not legally constitute an offense is a defense to a prosecution for that offense based upon such conduct when:

(1) The statute defining the offense is not known to the actor and has not been published or otherwise reasonably made available prior to the conduct alleged; or

(2) The actor acts in reasonable reliance upon an official statement of the law, afterward determined to be invalid or erroneous, contained in (a) a statute, (b) judicial decision, opinion, judgment, or rule, (c) an administrative order or grant of permission, or (d) an official interpretation of the public officer or body charged by law with responsibility for the interpretation, administration or enforcement of the law defining the offense; or

(3) The actor otherwise diligently pursues all means available to ascertain the meaning and application of the offense to his conduct and honestly and in good faith concludes his conduct is not an offense in circumstances in which a law-abiding and prudent person would also so conclude.

The defendant must prove a defense arising under subsection c. of this section by clear and convincing evidence.

L.1978, c. 95, s. 2C:2-4, eff. Sept. 1, 1979.



Section 2C:2-5 - Defenses Generally

2C:2-5. Defenses generally
Conduct which would otherwise be an offense is excused or alleviated by reason of any defense now provided by law for which neither the code nor other statutory law defining the offense provides exceptions or defenses dealing with the specific situation involved and a legislative purpose to exclude the defense claimed does not otherwise plainly appear.

L.1978, c. 95, s. 2C:2-5, eff. Sept. 1, 1979.



Section 2C:2-6 - Liability For Conduct Of Another; Complicity

2C:2-6. Liability for conduct of another; complicity
a. A person is guilty of an offense if it is committed by his own conduct or by the conduct of another person for which he is legally accountable, or both.

b. A person is legally accountable for the conduct of another person when:

(1) Acting with the kind of culpability that is sufficient for the commission of the offense, he causes an innocent or irresponsible person to engage in such conduct;

(2) He is made accountable for the conduct of such other person by the code or by the law defining the offense;

(3) He is an accomplice of such other person in the commission of an offense; or

(4) He is engaged in a conspiracy with such other person.

c. A person is an accomplice of another person in the commission of an offense if:

(1) With the purpose of promoting or facilitating the commission of the offense; he

(a) Solicits such other person to commit it;

(b) Aids or agrees or attempts to aid such other person in planning or committing it; or

(c) Having a legal duty to prevent the commission of the offense, fails to make proper effort so to do; or

(2) His conduct is expressly declared by law to establish his complicity.

d. A person who is legally incapable of committing a particular offense himself may be guilty thereof if it is committed by another person for whose conduct he is legally accountable, unless such liability is inconsistent with the purpose of the provision establishing his incapacity.

e. Unless otherwise provided by the code or by the law defining the offense, a person is not an accomplice in an offense committed by another person if:

(1) He is a victim of that offense;

(2) The offense is so defined that his conduct is inevitably incident to its commission; or

(3) He terminates his complicity under circumstances manifesting a complete and voluntary renunciation as defined in section 2C:5-1 d. prior to the commission of the offense. Termination by renunciation is an affirmative defense which the defendant must prove by a preponderance of evidence.

f. An accomplice may be convicted on proof of the commission of the offense and of his complicity therein, though the person claimed to have committed the offense has not been prosecuted or convicted or has been convicted of a different offense or degree of offense or has an immunity to prosecution or conviction or has been acquitted.

L.1978, c. 95, s. 2C:2-6, eff. Sept. 1, 1979.



Section 2C:2-7 - Liability Of Corporations And Persons Acting, Or Under A Duty To Act, In Their Behalf

2C:2-7. Liability of corporations and persons acting, or under a duty to act, in their behalf
a. A corporation may be convicted of the commission of an offense if:

(1) The conduct constituting the offense is engaged in by an agent of the corporation while acting within the scope of his employment and in behalf of the corporation unless the offense is one defined by a statute which indicates a legislative purpose not to impose criminal liability on corporations. If the law governing the offense designates the agents for whose conduct the corporation is accountable or the circumstances under which it is accountable, such provisions shall apply;

(2) The offense consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by law; or

(3) The conduct constituting the offense is engaged in, authorized, solicited, requested, commanded, or recklessly tolerated by the board of directors or by a high managerial agent acting within the scope of his employment and in behalf of the corporation.

b. As used in this section:

(1) "Corporation" does not include an entity organized as or by a governmental agency for the execution of a governmental program;

(2) "Agent" means any director, officer, servant, employee or other person authorized to act in behalf of the corporation;

(3) "High managerial agent" means an officer of a corporation or any other agent of a corporation having duties of such responsibility that his conduct may fairly be assumed to represent the policy of the corporation.

c. In any prosecution of a corporation for the commission of an offense included within the terms of subsection a. (1) of this section, other than an offense for which absolute liability has been imposed, it shall be a defense if the defendant proves by a preponderance of evidence that the high managerial agent having supervisory responsibility over the subject matter of the offense employed due diligence to prevent its commission. This paragraph shall not apply if it is plainly inconsistent with the legislative purpose in defining the particular offense.

d. Nothing in this section imposing liability upon a corporation shall be construed as limiting the liability for an offense of an individual by reason of his being an agent of the corporation.

L.1978, c. 95, s. 2C:2-7, eff. Sept. 1, 1979.



Section 2C:2-8 - Intoxication

2C:2-8. Intoxication
a. Except as provided in subsection d. of this section, intoxication of the actor is not a defense unless it negatives an element of the offense.

b. When recklessness establishes an element of the offense, if the actor, due to self-induced intoxication, is unaware of a risk of which he would have been aware had he been sober, such unawareness is immaterial.

c. Intoxication does not, in itself, constitute mental disease within the meaning of chapter 4.

d. Intoxication which (1) is not self-induced or (2) is pathological is an affirmative defense if by reason of such intoxication the actor at the time of his conduct did not know the nature and quality of the act he was doing, or if he did know it, that he did not know what he was doing was wrong. Intoxication under this subsection must be proved by clear and convincing evidence.

e. Definitions. In this section unless a different meaning plainly is required:

(1) "Intoxication" means a disturbance of mental or physical capacities resulting from the introduction of substances into the body;

(2) "Self-induced intoxication" means intoxication caused by substances which the actor knowingly introduces into his body, the tendency of which to cause intoxication he knows or ought to know, unless he introduces them pursuant to medical advice or under such circumstances as would afford a defense to a charge of crime;

(3) "Pathological intoxication" means intoxication grossly excessive in degree, given the amount of the intoxicant, to which the actor does not know he is susceptible.

L.1978, c. 95, s. 2C:2-8, eff. Sept. 1, 1979. Amended by L.1983, c. 306, s. 1, eff. Aug. 26, 1983.



Section 2C:2-9 - Duress

2C:2-9. Duress
a. Subject to subsection b. of this section, it is an affirmative defense that the actor engaged in the conduct charged to constitute an offense because he was coerced to do so by the use of, or a threat to use, unlawful force against his person or the person of another, which a person of reasonable firmness in his situation would have been unable to resist.

b. The defense provided by this section is unavailable if the actor recklessly placed himself in a situation in which it was probable that he would be subjected to duress. The defense is also unavailable if he was criminally negligent in placing himself in such a situation, whenever criminal negligence suffices to establish culpability for the offense charged. In a prosecution for murder, the defense is only available to reduce the degree of the crime to manslaughter.

c. It is not a defense that a woman acted on the command of her husband, unless she acted under such coercion as would establish a defense under this section. The presumption that a woman, acting in the presence of her husband, is coerced is abolished.

L.1978, c. 95, s. 2C:2-9, eff. Sept. 1, 1979.



Section 2C:2-10 - Consent

2C:2-10. Consent
a. In general. The consent of the victim to conduct charged to constitute an offense or to the result thereof is a defense if such consent negatives an element of the offense or precludes the infliction of the harm or evil sought to be prevented by the law defining the offense.

b. Consent to bodily harm. When conduct is charged to constitute an offense because it causes or threatens bodily harm, consent to such conduct or to the infliction of such harm is a defense if:

(1) The bodily harm consented to or threatened by the conduct consented to is not serious; or

(2) The conduct and the harm are reasonably foreseeable hazards of joint participation in a concerted activity of a kind not forbidden by law; or

(3) The consent establishes a justification for the conduct under chapter 3 of the code.

c. Ineffective consent. Unless otherwise provided by the code or by the law defining the offense, assent does not constitute consent if:

(1) It is given by a person who is legally incompetent to authorize the conduct charged to constitute the offense; or

(2) It is given by a person who by reason of youth, mental disease or defect or intoxication is manifestly unable or known by the actor to be unable to make a reasonable judgment as to the nature of harmfulness of the conduct charged to constitute an offense; or

(3) It is induced by force, duress or deception of a kind sought to be prevented by the law defining the offense.

L.1978, c. 95, s. 2C:2-10, eff. Sept. 1, 1979.



Section 2C:2-11 - De Minimis Infractions

2C:2-11. De minimis infractions
The assignment judge may dismiss a prosecution if, having regard to the nature of the conduct charged to constitute an offense and the nature of the attendant circumstances, it finds that the defendant's conduct:

a. Was within a customary license or tolerance, neither expressly negated by the person whose interest was infringed nor inconsistent with the purpose of the law defining the offense;

b. Did not actually cause or threaten the harm or evil sought to be prevented by the law defining the offense or did so only to an extent too trivial to warrant the condemnation of conviction; or

c. Presents such other extenuations that it cannot reasonably be regarded as envisaged by the Legislature in forbidding the offense. The assignment judge shall not dismiss a prosecution under this section without giving the prosecutor notice and an opportunity to be heard. The prosecutor shall have a right to appeal any such dismissal.

L.1978, c. 95, s. 2C:2-11, eff. Sept. 1, 1979.



Section 2C:2-12 - Entrapment

2C:2-12. Entrapment
a. A public law enforcement official or a person engaged in cooperation with such an official or one acting as an agent of a public law enforcement official perpetrates an entrapment if for the purpose of obtaining evidence of the commission of an offense, he induces or encourages and, as a direct result, causes another person to engage in conduct constituting such offense by either:

(1) Making knowingly false representations designed to induce the belief that such conduct is not prohibited; or

(2) Employing methods of persuasion or inducement which create a substantial risk that such an offense will be committed by persons other than those who are ready to commit it.

b. Except as provided in subsection c. of this section, a person prosecuted for an offense shall be acquitted if he proves by a preponderance of evidence that his conduct occurred in response to an entrapment. The issue of entrapment shall be tried by the trier of fact.

c. The defense afforded by this section is unavailable when causing or threatening bodily injury is an element of the offense charged and the prosecution is based on conduct causing or threatening such injury to a person other than the person perpetrating the entrapment.

L.1978, c. 95, s. 2C:2-12, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 9, eff. Sept. 1, 1979.



Section 2C:3-1 - Justification An Affirmative Defense; Civil Remedies Unaffected

2C:3-1. Justification an affirmative defense; civil remedies unaffected
a. In any prosecution based on conduct which is justifiable under this chapter, justification is an affirmative defense.

b. The fact that conduct is justifiable under this chapter does not abolish or impair any remedy for such conduct which is available in any civil action.

L.1978, c. 95, s. 2C:3-1, eff. Sept. 1, 1979.



Section 2C:3-2 - Necessity And Other Justifications In General

2C:3-2. Necessity and other justifications in general
a. Necessity. Conduct which would otherwise be an offense is justifiable by reason of necessity to the extent permitted by law and as to which neither the code nor other statutory law defining the offense provides exceptions or defenses dealing with the specific situation involved and a legislative purpose to exclude the justification claimed does not otherwise plainly appear.

b. Other justifications in general. Conduct which would otherwise be an offense is justifiable by reason of any defense of justification provided by law for which neither the code nor other statutory law defining the offense provides exceptions or defenses dealing with the specific situation involved and a legislative purpose to exclude the justification claimed does not otherwise plainly appear.

L.1978, c. 95, s. 2C:3-2, eff. Sept. 1, 1979.



Section 2C:3-3 - Execution Of Public Duty

2C:3-3. Execution of public duty
a. Except as provided in subsection b. of this section, conduct is justifiable when it is required or authorized by:

(1) The law defining the duties or functions of a public officer or the assistance to be rendered to such officer in the performance of his duties;

(2) The law governing the execution of legal process;

(3) The judgment or order of a competent court or tribunal;

(4) The law governing the armed services or the lawful conduct of war; or

(5) Any other provision of law imposing a public duty.

b. The other sections of this chapter apply to:

(1) The use of force upon or toward the person of another for any of the purposes dealt with in such sections; and

(2) The use of deadly force for any purpose, unless the use of such force is otherwise expressly authorized by law.

c. The justification afforded by subsection a. of this section applies:

(1) When the actor reasonably believes his conduct to be required or authorized by the judgment or direction of a competent court or tribunal or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process; and

(2) When the actor reasonably believes his conduct to be required or authorized to assist a public officer in the performance of his duties, notwithstanding that the officer exceeded his legal authority.

L.1978, c. 95, s. 2C:3-3, eff. Sept. 1, 1979.



Section 2C:3-4 - Use Of Force In Self-protection.

2C:3-4 Use of force in self-protection.

2C:3-4. Use of Force in Self-Protection. a. Use of force justifiable for protection of the person. Subject to the provisions of this section and of section 2C:3-9, the use of force upon or toward another person is justifiable when the actor reasonably believes that such force is immediately necessary for the purpose of protecting himself against the use of unlawful force by such other person on the present occasion.

b.Limitations on justifying necessity for use of force.

(1)The use of force is not justifiable under this section:

(a)To resist an arrest which the actor knows is being made by a peace officer in the performance of his duties, although the arrest is unlawful, unless the peace officer employs unlawful force to effect such arrest; or

(b)To resist force used by the occupier or possessor of property or by another person on his behalf, where the actor knows that the person using the force is doing so under a claim of right to protect the property, except that this limitation shall not apply if:

(i)The actor is a public officer acting in the performance of his duties or a person lawfully assisting him therein or a person making or assisting in a lawful arrest;

(ii)The actor has been unlawfully dispossessed of the property and is making a reentry or recaption justified by section 2C:3-6; or

(iii) The actor reasonably believes that such force is necessary to protect himself against death or serious bodily harm.

(2)The use of deadly force is not justifiable under this section unless the actor reasonably believes that such force is necessary to protect himself against death or serious bodily harm; nor is it justifiable if:

(a)The actor, with the purpose of causing death or serious bodily harm, provoked the use of force against himself in the same encounter; or

(b)The actor knows that he can avoid the necessity of using such force with complete safety by retreating or by surrendering possession of a thing to a person asserting a claim of right thereto or by complying with a demand that he abstain from any action which he has no duty to take, except that:

(i)The actor is not obliged to retreat from his dwelling, unless he was the initial aggressor; and

(ii)A public officer justified in using force in the performance of his duties or a person justified in using force in his assistance or a person justified in using force in making an arrest or preventing an escape is not obliged to desist from efforts to perform such duty, effect such arrest or prevent such escape because of resistance or threatened resistance by or on behalf of the person against whom such action is directed.

(3)Except as required by paragraphs (1) and (2) of this subsection, a person employing protective force may estimate the necessity of using force when the force is used, without retreating, surrendering possession, doing any other act which he has no legal duty to do or abstaining from any lawful action.

c. (1) Notwithstanding the provisions of N.J.S.2C:3-5, N.J.S.2C:3-9, or this section, the use of force or deadly force upon or toward an intruder who is unlawfully in a dwelling is justifiable when the actor reasonably believes that the force is immediately necessary for the purpose of protecting himself or other persons in the dwelling against the use of unlawful force by the intruder on the present occasion.

(2)A reasonable belief exists when the actor, to protect himself or a third person, was in his own dwelling at the time of the offense or was privileged to be thereon and the encounter between the actor and intruder was sudden and unexpected, compelling the actor to act instantly and:

(a)The actor reasonably believed that the intruder would inflict personal injury upon the actor or others in the dwelling; or

(b)The actor demanded that the intruder disarm, surrender or withdraw, and the intruder refused to do so.

(3)An actor employing protective force may estimate the necessity of using force when the force is used, without retreating, surrendering possession, withdrawing or doing any other act which he has no legal duty to do or abstaining from any lawful action.

L.1978, c.95; amended 1987, c.120, s.1; 1999, c.73.



Section 2C:3-5 - Use Of Force For The Protection Of Other Persons

2C:3-5. Use of force for the protection of other persons
a. Subject to the provisions of this section and of section 2C:3-9, the use of force upon or toward the person of another is justifiable to protect a third person when:

(1) The actor would be justified under section 2C:3-4 in using such force to protect himself against the injury he believes to be threatened to the person whom he seeks to protect; and

(2) Under the circumstances as the actor reasonably believes them to be, the person whom he seeks to protect would be justified in using such protective force; and

(3) The actor reasonably believes that his intervention is necessary for the protection of such other person.

b. Notwithstanding subsection a. of this section:

(1) When the actor would be obliged under section 2C:3-4 b. (2)(b) to retreat or take other action he is not obliged to do so before using force for the protection of another person, unless he knows that he can thereby secure the complete safety of such other person, and

(2) When the person whom the actor seeks to protect would be obliged under section 2C:3-4 b. (2)(b) to retreat or take similar action if he knew that he could obtain complete safety by so doing, the actor is obliged to try to cause him to do so before using force in his protection if the actor knows that he can obtain complete safety in that way; and

(3) Neither the actor nor the person whom he seeks to protect is obliged to retreat when in the other's dwelling to any greater extent than in his own.

L.1978, c. 95, s. 2C:3-5, eff. Sept. 1, 1979.



Section 2C:3-6 - Use Of Force In Defense Of Premises Or Personal Property

2C:3-6. Use of force in defense of premises or personal property
Use of Force in Defense of Premises or Personal Property. a. Use of force in defense of premises. Subject to the provisions of this section and of section 2C:3-9, the use of force upon or toward the person of another is justifiable when the actor is in possession or control of premises or is licensed or privileged to be thereon and he reasonably believes such force necessary to prevent or terminate what he reasonably believes to be the commission or attempted commission of a criminal trespass by such other person in or upon such premises.

b. Limitations on justifiable use of force in defense of premises.

(1) Request to desist. The use of force is justifiable under this section only if the actor first requests the person against whom such force is used to desist from his interference with the property, unless the actor reasonably believes that:

(a) Such request would be useless;

(b) It would be dangerous to himself or another person to make the request; or

(c) Substantial harm will be done to the physical condition of the property which is sought to be protected before the request can effectively be made.

(2) Exclusion of trespasser. The use of force is not justifiable under this section if the actor knows that the exclusion of the trespasser will expose him to substantial danger of serious bodily harm.

(3) Use of deadly force. The use of deadly force is not justifiable under subsection a. of this section unless the actor reasonably believes that:

(a) The person against whom the force is used is attempting to dispossess him of his dwelling otherwise than under a claim of right to its possession; or

(b) The person against whom the force is used is attempting to commit or consummate arson, burglary, robbery or other criminal theft or property destruction; except that

(c) Deadly force does not become justifiable under subparagraphs (a) and (b) of this subsection unless the actor reasonably believes that:

(i) The person against whom it is employed has employed or threatened deadly force against or in the presence of the actor; or

(ii) The use of force other than deadly force to terminate or prevent the commission or the consummation of the crime would expose the actor or another in his presence to substantial danger of bodily harm. An actor within a dwelling shall be presumed to have a reasonable belief in the existence of the danger. The State must rebut this presumption by proof beyond a reasonable doubt.

c. Use of force in defense of personal property. Subject to the provisions of subsection d. of this section and of section 2C:3-9, the use of force upon or toward the person of another is justifiable when the actor reasonably believes it necessary to prevent what he reasonably believes to be an attempt by such other person to commit theft, criminal mischief or other criminal interference with personal property in his possession or in the possession of another for whose protection he acts.

d. Limitations on justifiable use of force in defense of personal property.

(1) Request to desist and exclusion of trespasser. The limitations of subsection b. (1) and (2) of this section apply to subsection c. of this section.

(2) Use of deadly force. The use of deadly force in defense of personal property is not justified unless justified under another provision of this chapter.

L.1978, c.95; amended by L. 1987, c. 120, s. 2.



Section 2C:3-7 - Use Of Force In Law Enforcement

2C:3-7. Use of force in law enforcement
a. Use of force justifiable to effect an arrest. Subject to the provisions of this section and of section 2C:3-9, the use of force upon or toward the person of another is justifiable when the actor is making or assisting in making an arrest and the actor reasonably believes that such force is immediately necessary to effect a lawful arrest.

b. Limitations on the use of force.

(1) The use of force is not justifiable under this section unless:

(a) The actor makes known the purpose of the arrest or reasonably believes that it is otherwise known by or cannot reasonably be made known to the person to be arrested; and

(b) When the arrest is made under a warrant, the warrant is valid or reasonably believed by the actor to be valid.

(2) The use of deadly force is not justifiable under this section unless:

(a) The actor effecting the arrest is authorized to act as a peace officer or has been summoned by and is assisting a person whom he reasonably believes to be authorized to act as a peace officer; and

(b) The actor reasonably believes that the force employed creates no substantial risk of injury to innocent persons; and

(c) The actor reasonably believes that the crime for which the arrest is made was homicide, kidnapping, an offense under 2C:14-2 or 2C:14-3, arson, robbery, burglary of a dwelling, or an attempt to commit one of these crimes; and

(d) The actor reasonably believes:

(i) There is an imminent threat of deadly force to himself or a third party; or

(ii) The use of deadly force is necessary to thwart the commission of a crime as set forth in subparagraph (c) of this paragraph; or

(iii) The use of deadly force is necessary to prevent an escape.

c. Use of force to prevent escape from custody. The use of force to prevent the escape of an arrested person from custody is justifiable when the force could, under subsections a. and b. of this section, have been employed to effect the arrest under which the person is in custody. A correction officer or other person authorized to act as a peace officer is, however, justified in using any force including deadly force, which he reasonably believes to be immediately necessary to prevent the escape of a person committed to a jail, prison, or other institution for the detention of persons charged with or convicted of an offense so long as the actor believes that the force employed creates no substantial risk of injury to innocent persons.

d. Use of force by private person assisting an unlawful arrest.

(1) A private person who is summoned by a peace officer to assist in effecting an unlawful arrest is justified in using any force which he would be justified in using if the arrest were lawful, provided that he does not believe the arrest is unlawful.

(2) A private person who assists another private person in effecting an unlawful arrest, or who, not being summoned, assists a peace officer in effecting an unlawful arrest, is justified in using any force which he would be justified in using if the arrest were lawful, provided that (a) he reasonably believes the arrest is lawful, and (b) the arrest would be lawful if the facts were as he believes them to be and such belief is reasonable.

e. Use of force to prevent suicide or the commission of a crime. The use of force upon or toward the person of another is justifiable when the actor reasonably believes that such force is immediately necessary to prevent such other person from committing suicide, inflicting serious bodily harm upon himself, committing or consummating the commission of a crime involving or threatening bodily harm, damage to or loss of property or a breach of the peace, except that:

(1) Any limitations imposed by the other provisions of this chapter on the justifiable use of force in self-protection, for the protection of others, the protection of property, the effectuation of an arrest or the prevention of an escape from custody shall apply notwithstanding the criminality of the conduct against which such force is used; and

(2) The use of deadly force is not in any event justifiable under this subsection unless the actor reasonably believes that it is likely that the person whom he seeks to prevent from committing a crime will endanger human life or inflict serious bodily harm upon another unless the commission or the consummation of the crime is prevented and that the use of such force presents no substantial risk of injury to innocent persons.

L.1978, c. 95, s. 2C:3-7, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 10, eff. Sept. 1, 1979; L.1981, c. 290, s. 5, eff. Sept. 24, 1981.



Section 2C:3-8 - Use Of Force By Persons With Special Responsibility For Care, Discipline Or Safety Of Others

2C:3-8. Use of force by persons with special responsibility for care, discipline or safety of others
The use of force upon or toward the person of another is justifiable as permitted by law or as would be a defense in a civil action based thereon where the actor has been vested or entrusted with special responsibility for the care, supervision, discipline or safety of another or of others and the force is used for the purpose of and, subject to section 2C:3-9(b), to the extent necessary to further that responsibility, unless:

a. The code or the law defining the offense deals with the specific situation involved; or

b. A legislative purpose to exclude the justification claimed otherwise plainly appears; or

c. Deadly force is used, in which case such force must be otherwise justifiable under the provisions of this chapter.

L.1978, c. 95, s. 2C:3-8, eff. Sept. 1, 1979.



Section 2C:3-9 - Mistake Of Law As To Unlawfulness Of Force Or Legality Of Arrest; Reckless Or Negligent Use Of Excessive But Otherwise Justifiable Force; Reckless Or Negligent Injury Or Risk Of Injury To Innocent Persons

2C:3-9. Mistake of law as to unlawfulness of force or legality of arrest; reckless or negligent use of excessive but otherwise justifiable force; reckless or negligent injury or risk of injury to innocent persons
a. The justification afforded by sections 2C:3-4 to 2C:3-7 is unavailable when:

(1) The actor's belief in the unlawfulness of the force or conduct against which he employs protective force or his belief in the lawfulness of an arrest which he endeavors to effect by force is erroneous; and

(2) His error is due to ignorance or mistake as to the provisions of the code, any other provisions of the criminal law or the law governing the legality of an arrest or search.

b. (Deleted by amendment; P.L.1981, c. 290.)

c. When the actor is justified under sections 2C:3-3 to 2C:3-8 in using force upon or toward the person of another but he recklessly or negligently injures or creates a risk of injury to innocent persons, the justification afforded by those sections is unavailable in a prosecution for such recklessness or negligence towards innocent persons.

L.1978, c. 95, s. 2C:3-9, eff. Sept. 1, 1979. Amended by L.1981, c. 290, s. 6, eff. Sept. 24, 1981.



Section 2C:3-10 - Justification In Property Crimes

2C:3-10. Justification in property crimes
Conduct involving the appropriation, seizure or destruction of, damage to, intrusion on, or interference with, property is justifiable under circumstances which would establish a defense of privilege in a civil action based thereon, unless:

a. The code or the law defining the offense deals with the specific situation involved; or

b. A legislative purpose to exclude the justification claimed otherwise plainly appears.

L.1978, c. 95, s. 2C:3-10, eff. Sept. 1, 1979.



Section 2C:3-11 - Definitions.

2C:3-11 Definitions.

2C:3-11. Definitions. In this chapter, unless a different meaning plainly is required: a. "Unlawful force" means force, including confinement, which is employed without the consent of the person against whom it is directed and the employment of which constitutes an offense or actionable tort or would constitute such offense or tort except for a defense (such as the absence of intent, negligence, or mental capacity; duress, youth, or diplomatic status) not amounting to a privilege to use the force. Assent constitutes consent, within the meaning of this section, whether or not it otherwise is legally effective, except assent to the infliction of death or serious bodily harm.

b."Deadly force" means force which the actor uses with the purpose of causing or which he knows to create a substantial risk of causing death or serious bodily harm. Purposely firing a firearm in the direction of another person or at a vehicle, building or structure in which another person is believed to be constitutes deadly force unless the firearm is loaded with less-lethal ammunition and fired by a law enforcement officer in the performance of the officer's official duties. A threat to cause death or serious bodily harm, by the production of a weapon or otherwise, so long as the actor's purpose is limited to creating an apprehension that he will use deadly force if necessary, does not constitute deadly force.

c."Dwelling" means any building or structure, though movable or temporary, or a portion thereof, which is for the time being the actor's home or place of lodging except that, as used in 2C:3-7, the building or structure need not be the actor's own home or place of lodging.

d."Serious bodily harm" means bodily harm which creates a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ or which results from aggravated sexual assault or sexual assault.

e."Bodily harm" means physical pain, or temporary disfigurement, or impairment of physical condition.

f."Less-lethal ammunition" means ammunition approved by the Attorney General which is designed to stun, temporarily incapacitate or cause temporary discomfort to a person without penetrating the person's body. The term shall also include ammunition approved by the Attorney General which is designed to gain access to a building or structure and is used for that purpose.

L.1978, c.95; amended 1979, c.178, s.11; 1981, c.290, s.7; 1987, c.120, s.3; 2005, c.250, s.1.



Section 2C:4-1 - Insanity Defense

2C:4-1. Insanity defense
A person is not criminally responsible for conduct if at the time of such conduct he was laboring under such a defect of reason, from disease of the mind as not to know the nature and quality of the act he was doing, or if he did know it, that he did not know what he was doing was wrong. Insanity is an affirmative defense which must be proved by a preponderance of the evidence.

L.1978, c. 95, s. 2C:4-1, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 11A, eff. Sept. 1, 1979.



Section 2C:4-2 - Evidence Of Mental Disease Or Defect Admissible When Relevant To Element Of The Offense

2C:4-2. Evidence of mental disease or defect admissible when relevant to element of the offense
2C:4-2. Evidence of mental disease or defect admissible when relevant to element of the offense.

Evidence that the defendant suffered from a mental disease or defect is admissible whenever it is relevant to prove that the defendant did not have a state of mind which is an element of the offense. In the absence of such evidence, it may be presumed that the defendant had no mental disease or defect which would negate a state of mind which is an element of the offense.

L.1978, c.95; amended 1979,c.178,s.11B; 1981,c.290,s.8; 1990,c.63.



Section 2C:4-3 - Requirement Of Notice

2C:4-3. Requirement of notice
a. If a defendant intends to claim insanity pursuant to section 2C:4-1 or the absence of a requisite state of mind pursuant to section 2C:4-2, he shall serve notice of such intention upon the prosecuting attorney in accordance with the Rules of Court.

b. When a defendant is acquitted on the ground of insanity, the verdict and judgment shall so state.

L.1978, c. 95, s. 2C:4-3, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 12, eff. Sept. 1, 1979.



Section 2C:4-4 - Mental Incompetence Excluding Fitness To Proceed

2C:4-4. Mental incompetence excluding fitness to proceed
a. No person who lacks capacity to understand the proceedings against him or to assist in his own defense shall be tried, convicted or sentenced for the commission of an offense so long as such incapacity endures.

b. A person shall be considered mentally competent to stand trial on criminal charges if the proofs shall establish:

(1) That the defendant has the mental capacity to appreciate his presence in relation to time, place and things; and

(2) That his elementary mental processes are such that he comprehends:

(a) That he is in a court of justice charged with a criminal offense;

(b) That there is a judge on the bench;

(c) That there is a prosecutor present who will try to convict him of a criminal charge;

(d) That he has a lawyer who will undertake to defend him against that charge;

(e) That he will be expected to tell to the best of his mental ability the facts surrounding him at the time and place where the alleged violation was committed if he chooses to testify and understands the right not to testify;

(f) That there is or may be a jury present to pass upon evidence adduced as to guilt or innocence of such charge or, that if he should choose to enter into plea negotiations or to plead guilty, that he comprehend the consequences of a guilty plea and that he be able to knowingly, intelligently, and voluntarily waive those rights which are waived upon such entry of a guilty plea; and

(g) That he has the ability to participate in an adequate presentation of his defense.

L.1978, c. 95, s. 2C:4-4, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 13, eff. Sept. 1, 1979.



Section 2C:4-5 - Psychiatric Or Psychological Examination Of Defendant With Respect To Fitness To Proceed.

2C:4-5 Psychiatric or psychological examination of defendant with respect to fitness to proceed.

2C:4-5. Psychiatric or Psychological Examination of Defendant With Respect to Fitness to Proceed.

a.Whenever there is reason to doubt the defendant's fitness to proceed, the court may on motion by the prosecutor, the defendant or on its own motion, appoint at least one qualified psychiatrist or licensed psychologist to examine and report upon the mental condition of the defendant. The psychiatrist or licensed psychologist so appointed shall be either:

(1)From a list agreed to by the court, the prosecutor and the defendant; or

(2)Agreed to by the court, prosecutor and defendant.

Alternatively, the court may order examination of a defendant for fitness to proceed by the Department of Human Services. The department shall provide or arrange for examination of the defendant at a jail, prison or psychiatric hospital. However, to ensure that a defendant is not unnecessarily hospitalized for the purpose of the examination, a defendant shall not be admitted to a State psychiatric hospital for an examination regarding his fitness to proceed unless a qualified psychiatrist or licensed psychologist designated by the commissioner determines that hospitalization is clinically necessary to perform the examination. Whenever the qualified psychiatrist or licensed psychologist determines that hospitalization is clinically necessary to perform the examination, the court shall order the defendant to be committed to the custody of the Commissioner of Human Services for placement in a State psychiatric hospital designated for that purpose for a period not exceeding 30 days.

A qualified psychiatrist or licensed psychologist retained by the defendant or by the prosecutor shall, if requested, be permitted to examine a defendant who has been admitted to a State psychiatric hospital.

b.The report of the examination shall include at least the following: (1) a description of the nature of the examination; (2) a diagnosis of the mental condition of the defendant; (3) an opinion as to the defendant's capacity to understand the proceedings against him and to assist in his own defense. The person or persons conducting the examination may ask questions respecting the crime charged when such questions are necessary to enable formation of an opinion as to a relevant issue, however, the evidentiary character of any inculpatory statement shall be limited expressly to the question of competency and shall not be admissible on the issue of guilt.

c.If the examination cannot be conducted by reason of the unwillingness of the defendant to participate therein, the report shall so state and shall include, if possible, an opinion as to whether such unwillingness of the defendant was the result of mental incompetence. Upon the filing of such a report, the court may permit examination without cooperation, may appoint a different psychiatrist or licensed psychologist, or may commit the defendant for observation for a period not exceeding 30 days except on good cause shown, or exclude or limit testimony by the defense psychiatrist or licensed psychologist.

d.The report of the examination shall be sent by the psychiatrist or licensed psychologist to the court, the prosecutor and counsel for the defendant.

L.1978, c.95; amended 1979, c.178, s.13A; 1997, c.77, s.1; 1998, c.111, s.1.



Section 2C:4-6 - Determination Of Fitness To Proceed; Effect Of Finding Of Unfitness; Proceedings If Fitness Is Regained; Post-commitment Hearing

2C:4-6. Determination of fitness to proceed; effect of finding of unfitness; proceedings if fitness is regained; post-commitment hearing
2C:4-6. Determination of Fitness to Proceed; Effect of Finding of Unfitness; Proceedings if Fitness is Regained; Post-Commitment Hearing.

a.When the issue of the defendant's fitness to proceed is raised, the issue shall be determined by the court. If neither the prosecutor nor counsel for the defendant contests the finding of the report filed pursuant to section 2C:4-5, the court may make the determination on the basis of such report. If the finding is contested or if there is no report, the court shall hold a hearing on the issue. If the report is received in evidence upon such hearing, either party shall have the right to summon and examine the psychiatrists or licensed psychologists who joined in the report and to offer evidence upon the issue.

b.If the court determines that the defendant lacks fitness to proceed, the proceeding against him shall be suspended, except as provided in subsection c. of this section. At this time, the court may commit him to the custody of the Commissioner of Human Services to be placed in an appropriate institution if it is found that the defendant is so dangerous to himself or others as to require institutionalization, or it shall proceed to determine whether placement in an out-patient setting or release is appropriate; provided, however, that no commitment to any institution shall be in excess of such period of time during which it can be determined whether it is substantially probable that the defendant could regain his competence within the foreseeable future.

If the court determines that the defendant is fit to proceed, but suffers from mental illness, as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), that does not require institutionalization, the court shall order the defendant to be provided appropriate treatment in the jail or prison in which the defendant is incarcerated. Where the defendant is incarcerated in a county correctional facility, the county shall provide or arrange for this treatment. The Department of Corrections shall reimburse the county for the reasonable costs of treatment, as determined by the Commissioner of Corrections, provided that the county has submitted to the commissioner such documentation and verification as the commissioner shall require.

c.If the defendant has not regained his fitness to proceed within three months, the court shall hold a hearing on the issue of whether the charges against him shall be dismissed with prejudice or held in abeyance.

The hearing shall be held only upon notice to the prosecutor and with an opportunity for the prosecutor to be heard. When the charges are not dismissed, each defendant's case shall be specifically reviewed by the court at six-month intervals until an order is made by the court that the defendant stand trial or that the charges be dismissed.

There shall be a presumption that charges against a defendant who is not competent to proceed shall be held in abeyance. The presumption can be overcome only if the court determines, using the factors set forth in this subsection, that continuing the criminal prosecution under the particular circumstances of the case would constitute a constitutionally significant injury to the defendant attributable to undue delay in being brought to trial.

In determining whether the charges shall be held in abeyance or dismissed, the court shall weigh the following factors: the defendant's prospects for regaining competency; the period of time during which the defendant has remained incompetent; the nature and extent of the defendant's institutionalization; the nature and gravity of the crimes charged; the effects of delay on the prosecution; the effects of delay on the defendant, including any likelihood of prejudice to the defendant in the trial arising out of the delay; and the public interest in prosecuting the charges.

d.When the court, on its own motion or upon application of the commissioner, his designee or either party, determines after a hearing, if a hearing is requested, that the defendant has regained fitness to proceed, the proceedings shall be resumed.

e.(Deleted by amendment, P.L.1996, c.133).

f.The fact that the defendant is unfit to proceed does not preclude determination of any legal objection to the prosecution which is susceptible of fair determination prior to trial and without the personal participation of the defendant.

L.1978, c.95; amended 1979, c.178, s.13B; 1996, c.133, s.1; 1997, c.77, s.2; 1999, c.16, s.1.



Section 2C:4-7 - Disposition

2C:4-7. Disposition
If a defendant is acquitted by reason of insanity the court shall dispose of the case as provided for in section 2C:4-8 of this chapter.

L.1978, c. 95, s. 2C:4-7, eff. Sept. 1, 1979.



Section 2C:4-8 - Commitment Of A Person By Reason Of Insanity

2C:4-8. Commitment of a person by reason of insanity
2C:4-8. Commitment of a Person by Reason of Insanity. a. After acquittal by reason of insanity, the court shall order that the defendant undergo a psychiatric examination by a psychiatrist of the prosecutor's choice. If the examination cannot take place because of the unwillingness of the defendant to participate, the court shall proceed as in section 2C:4-5c. The defendant, pursuant to this section, may also be examined by a psychiatrist of his own choice.

b. The court shall dispose of the defendant in the following manner:

(1) If the court finds that the defendant may be released without danger to the community or himself without supervision, the court shall so release the defendant; or

(2) If the court finds that the defendant may be released without danger to the community or to himself under supervision or under conditions, the court shall so order; or

(3) If the court finds that the defendant cannot be released with or without supervision or conditions without posing a danger to the community or to himself, it shall commit the defendant to a mental health facility approved for this purpose by the Commissioner of Human Services to be treated as a person civilly committed. In all proceedings conducted pursuant to this section and pursuant to section N.J.S.2C:4-6 concerning a defendant who lacks the fitness to proceed, including any periodic review proceeding, the prosecuting attorney shall have the right to appear and be heard. The defendant's continued commitment, under the law governing civil commitment, shall be established by a preponderance of the evidence, during the maximum period of imprisonment that could have been imposed, as an ordinary term of imprisonment, for any charge on which the defendant has been acquitted by reason of insanity. Expiration of that maximum period of imprisonment shall be calculated by crediting the defendant with any time spent in confinement for the charge or charges on which the defendant has been acquitted by reason of insanity.

c. No person committed under this section shall be confined within any penal or correctional institution or any part thereof.

L.1978, c.95; amended 1979, c.178, s.15; 1981, c.290, s.9; 1996, c.133, s.2.



Section 2C:4-9 - Release Of Persons Committed By Reason Of Insanity

2C:4-9. Release of persons committed by reason of insanity
2C:4-9. Release of Persons Committed by Reason of Insanity.

a. If a person has been committed pursuant to section 2C:4-8 or section 2C:4-6 and if the commissioner, or his designee, or the superintendent of the institution to which the person has been committed, is of the view that a person committed to his custody, pursuant to section 2C:4-8 or section 2C:4-6, may be discharged or released on condition without danger to himself or to others, or that he may be transferred to a less restrictive setting for treatment, the commissioner or superintendent shall make application for the discharge or release of such person in a report to the court by which such person was committed and shall transmit a copy of such application and report to the prosecutor, the court, and defense counsel. The court may, in its discretion, appoint at least two qualified psychiatrists, neither of whom may be on the staff of the hospital to which the defendant had been committed, to examine such person and to report within 30 days, or such longer period as the court determines to be necessary for the purpose, their opinion as to his mental condition.

b. The court shall hold a hearing to determine whether the committed person may be safely discharged, released on condition without danger to himself or others, or treated as in civil commitment. The hearing shall be held upon notice to the prosecutor and with the prosecutor's opportunity to be heard. Any such hearing shall be deemed a civil proceeding. According to the determination of the court upon the hearing, the court shall proceed as in section 2C:4-8b. (1), (2) or (3).

c. A committed person may make application for his discharge or release to the court by which he was committed, and the procedure to be followed upon such application shall be the same as that prescribed above in the case of an application by the commissioner.

d. Each defendant's case shall be specifically reviewed as provided by the law governing civil commitment.

L.1978, c.95; amended 1979, c.178, s.16; 1996, c.133, s.3.



Section 2C:4-10 - Statements For Purposes Of Examination Or Treatment Inadmissible Except On Issue Of Mental Condition.

2C:4-10. Statements for purposes of examination or treatment inadmissible except on issue of mental condition.

2C:4-10. Statements for Purposes of Examination or Treatment Inadmissible Except on Issue of Mental Condition.
A statement made by a person subjected to psychiatric or psychological examination or treatment pursuant to section 2C:4-5, 2C:4-6 or 2C:4-9 for the purposes of such examination or treatment shall not be admissible in evidence against him in any criminal proceeding on any issue other than that of his mental condition but it shall be admissible upon that issue, whether or not it would otherwise be deemed a privileged communication. When such a statement constitutes an admission of guilt of the crime charged or of an element thereof, it shall only be admissible where it appears at trial that conversations with the examining psychiatrist or licensed psychologist were necessary to enable him to form an opinion as to a matter in issue.

L.1978, c.95; amended 1997,c.77,s.3.



Section 2C:4-11 - Immaturity Excluding Criminal Conviction; Transfer Of Proceedings To Family Court

2C:4-11. Immaturity excluding criminal conviction; transfer of proceedings to family court
a. A person shall not be tried for or convicted of an offense if:



(1) At the time of the conduct charged to constitute the offense he was less than 14 years of age, in which case the family court shall have exclusive jurisdiction unless pursuant to section 8 of the "New Jersey Code of Juvenile Justice" the juvenile has demanded indictment and trial by jury; or

(2) At the time of the conduct charged to constitute the offense he was 14, 15, 16 or 17 years of age, unless:

(a) The family court has no jurisdiction over him;



(b) The family court has, pursuant to section 7 of "New Jersey Code of Juvenile Justice," entered an order waiving jurisdiction and referring the case to the county prosecutor for the institution of criminal proceedings against him;

(c) The juvenile has, pursuant to section 8 of the "New Jersey Code of Juvenile Justice," demanded indictment and trial by jury.

b. No court shall have jurisdiction to try and convict a person of an offense if criminal proceedings against him are barred by subsection a. of this section. When it appears that a person charged with the commission of an offense may be of such an age that proceedings may be barred under subsection a. of this section, the court shall hold a hearing thereon, and the burden shall be on such person to establish to the satisfaction of the court that the proceeding is barred upon such grounds. If the court determines that the proceeding is barred, custody of the person charged shall be surrendered to the family court and the case, including all papers and processes relating thereto shall be transferred.

L.1978,c.95; amended 1982,c.77,s.32.



Section 2C:5-1 - Criminal Attempt

2C:5-1. Criminal attempt
a. Definition of attempt. A person is guilty of an attempt to commit a crime if, acting with the kind of culpability otherwise required for commission of the crime, he:

(1) Purposely engages in conduct which would constitute the crime if the attendant circumstances were as a reasonable person would believe them to be;

(2) When causing a particular result is an element of the crime, does or omits to do anything with the purpose of causing such result without further conduct on his part; or

(3) Purposely does or omits to do anything which, under the circumstances as a reasonable person would believe them to be, is an act or omission constituting a substantial step in a course of conduct planned to culminate in his commission of the crime.

b. Conduct which may be held substantial step under subsection a. (3). Conduct shall not be held to constitute a substantial step under subsection a. (3) of this section unless it is strongly corroborative of the actor's criminal purpose.

c. Conduct designed to aid another in commission of a crime. A person who engages in conduct designed to aid another to commit a crime which would establish his complicity under section 2C:2-6 if the crime were committed by such other person, is guilty of an attempt to commit the crime, although the crime is not committed or attempted by such other person.

d. Renunciation of criminal purpose. When the actor's conduct would otherwise constitute an attempt under subsection a. (2) or (3) of this section, it is an affirmative defense which he must prove by a preponderance of the evidence that he abandoned his effort to commit the crime or otherwise prevented its commission, under circumstances manifesting a complete and voluntary renunciation of his criminal purpose. The establishment of such defense does not, however, affect the liability of an accomplice who did not join in such abandonment or prevention.

Within the meaning of this chapter, renunciation of criminal purpose is not voluntary if it is motivated, in whole or in part, by circumstances, not present or apparent at the inception of the actor's course of conduct, which increase the probability of detection or apprehension or which make more difficult the accomplishment of the criminal purpose. Renunciation is not complete if it is motivated by a decision to postpone the criminal conduct until a more advantageous time or to transfer the criminal effort to another but similar objective or victim. Renunciation is also not complete if mere abandonment is insufficient to accomplish avoidance of the offense in which case the defendant must have taken further and affirmative steps that prevented the commission thereof.

L.1978, c. 95, s. 2C:5-1, eff. Sept. 1, 1979.



Section 2C:5-2 - Conspiracy.

2C:5-2 Conspiracy.

2C:5-2. Conspiracy. a. Definition of conspiracy. A person is guilty of conspiracy with another person or persons to commit a crime if with the purpose of promoting or facilitating its commission he:

(1)Agrees with such other person or persons that they or one or more of them will engage in conduct which constitutes such crime or an attempt or solicitation to commit such crime; or

(2)Agrees to aid such other person or persons in the planning or commission of such crime or of an attempt or solicitation to commit such crime.

b.Scope of conspiratorial relationship. If a person guilty of conspiracy, as defined by subsection a. of this section, knows that a person with whom he conspires to commit a crime has conspired with another person or persons to commit the same crime, he is guilty of conspiring with such other person or persons, whether or not he knows their identity, to commit such crime.

c.Conspiracy with multiple objectives. If a person conspires to commit a number of crimes, he is guilty of only one conspiracy so long as such multiple crimes are the object of the same agreement or continuous conspiratorial relationship. It shall not be a defense to a charge under this section that one or more of the objectives of the conspiracy was not criminal; provided that one or more of its objectives or the means of promoting or facilitating an objective of the conspiracy is criminal.

d.Overt act. No person may be convicted of conspiracy to commit a crime other than a crime of the first or second degree or distribution or possession with intent to distribute a controlled dangerous substance or controlled substance analog as defined in chapter 35 of this title, unless an overt act in pursuance of such conspiracy is proved to have been done by him or by a person with whom he conspired.

e.Renunciation of purpose. It is an affirmative defense which the actor must prove by a preponderance of the evidence that he, after conspiring to commit a crime, informed the authority of the existence of the conspiracy and his participation therein, and thwarted or caused to be thwarted the commission of any offense in furtherance of the conspiracy, under circumstances manifesting a complete and voluntary renunciation of criminal purpose as defined in N.J.S.2C:5-1d.; provided, however, that an attempt as defined in N.J.S.2C:5-1 shall not be considered an offense for purposes of renunciation under this subsection.

f.Duration of conspiracy. For the purpose of N.J.S.2C:1-6d.:

(1)Conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are committed or the agreement that they be committed is abandoned by the defendant and by those with whom he conspired; and

(2)Such abandonment is presumed with respect to a crime other than one of the first or second degree if neither the defendant nor anyone with whom he conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation; and

(3)If an individual abandons the agreement, the conspiracy is terminated as to him only if and when he advises those with whom he conspired of his abandonment or he informs the law enforcement authorities of the existence of the conspiracy and of his participation therein.

g.Leader of organized crime. A person is a leader of organized crime if he purposefully conspires with others as an organizer, supervisor, manager or financier to commit a continuing series of crimes which constitute a pattern of racketeering activity under the provisions of N.J.S. 2C:41-1, provided, however, that notwithstanding 2C:1-8a. (2), a conviction of leader of organized crime shall not merge with the conviction of any other crime which constitutes racketeering activity under 2C:41-1. As used in this section, "financier" means a person who provides money, credit or a thing of value with the purpose or knowledge that it will be used to finance or support the operations of a conspiracy to commit a series of crimes which constitute a pattern of racketeering activity, including but not limited to the purchase of materials to be used in the commission of crimes, buying or renting housing or vehicles, purchasing transportation for members of the conspiracy or otherwise facilitating the commission of crimes which constitute a pattern of racketeering activity.

L.1978, c.95; amended 1979, c.178, s.17; 1981, c.167, s.3; 1981, c.290, s.10; 1981, c.511, s.1; 1987, c.106, s.4; 2002, c.26, s.8.



Section 2C:5-3 - Incapacity, Irresponsibility Or Immunity Of Party To Conspiracy

2C:5-3. Incapacity, irresponsibility or immunity of party to conspiracy
a. In general. Except as provided in subsection b. of this section, it is immaterial to the liability of a person who conspires with another to commit a crime that:

(1) He or the person with whom he conspires does not occupy a particular position or have a particular characteristic which is an element of such crime, if he believes that one of them does; or

(2) The person with whom he conspires is irresponsible or has an immunity to prosecution or conviction for the commission of the crime.

b. Exceptions to subsection a.: Victims, behavior inevitably incident to the commission of the crime. It is a defense to a charge of conspiracy to commit a crime that if the object of the conspiracy were achieved, the person charged would not be guilty of a crime under the law defining the crime or as an accomplice under section 2C:2-6e. (1) or (2).

L.1978, c. 95, s. 2C:5-3, eff. Sept. 1, 1979.



Section 2C:5-4 - Grading Of Criminal Attempt And Conspiracy, Mitigation In Cases Of Lesser Danger.

2C:5-4 Grading of criminal attempt and conspiracy, mitigation in cases of lesser danger.

2C:5-4. Grading of Criminal Attempt and Conspiracy; Mitigation in Cases of Lesser Danger. a. Grading. Except as provided in subsections c., d., and e., an attempt or conspiracy to commit a crime of the first degree is a crime of the second degree; except that an attempt or conspiracy to commit murder or terrorism is a crime of the first degree, provided, however, that if the person attempted or conspired to murder five or more persons, the person shall be sentenced by the court to a term of 30 years, during which the person shall not be eligible for parole, or to a specific term of years which shall be between 30 years and life imprisonment, of which the person shall serve not less than 30 years before eligibility for parole. Otherwise an attempt is a crime of the same degree as the most serious crime which is attempted, and conspiracy is a crime of the same degree as the most serious crime which is the object of the conspiracy; provided that, leader of organized crime is a crime of the second degree. An attempt or conspiracy to commit an offense defined by a statute outside the code shall be graded as a crime of the same degree as the offense is graded pursuant to N.J.S.2C:1-4 and N.J.S.2C:43-1.

b.Mitigation. The court may impose sentence for a crime of a lower grade or degree if neither the particular conduct charged nor the defendant presents a public danger warranting the grading provided for such crime under subsection a. because:

(1)The criminal attempt or conspiracy charged is so inherently unlikely to result or culminate in the commission of a crime; or

(2)The conspiracy, as to the particular defendant charged, is so peripherally related to the main unlawful enterprise.

c.Notwithstanding the provisions of subsection a. of this section, conspiracy to commit a crime set forth in subsection a., b., or d. of N.J.S.2C:17-1 where the structure which was the target of the crime was a church, synagogue, temple or other place of public worship is a crime of the first degree.

d.Notwithstanding the provisions of subsection a. of this section, conspiracy to commit a crime as set forth in P.L.1994, c.121 (C.2C:21-23 et seq.) is a crime of the same degree as the most serious crime that was conspired to be committed.

e.Notwithstanding the provisions of subsection a. of this section, conspiracy to commit a crime of human trafficking as set forth in section 1 of P.L.2005, c.77 (C.2C:13-8) is a crime of the first degree.

amended 1979, c.178, s.18; 1981, c.167, s.4; 1981, c.290, s.11; 1981, c.511, s.2; 1986, c.190; 1997, c.34; 1999, c.25, s.2; 2002, c.26, s.9; 2013, c.51, s.6.



Section 2C:5-5 - Burglar's Tools

2C:5-5. Burglar's tools
2C:5-5. Burglar's Tools.

a. Any person who manufactures or possesses any engine, machine, tool or implement adapted, designed or commonly used for committing or facilitating any offense in chapter 20 of this Title or offenses involving forcible entry into premises.

(1) Knowing the same to be so adapted or designed or commonly used; and

(2) With either a purpose so to use or employ it, or with a purpose to provide it to some person who he knows has such a purpose to use or employ it, is guilty of an offense.

b. Any person who publishes plans or instructions dealing with the manufacture or use of any burglar tools as defined above, with the intent that such publication be used for committing or facilitating any offense in chapter 20 of this Title or offenses involving forcible entry into premises is guilty of an offense.

The offense under a. or b. of this section is a crime of the fourth degree if the defendant manufactured such instrument or implements or published such plans or instructions; otherwise it is a disorderly persons offense.

L.1978, c.95; amended 1979,c.178,s.18A; 1992,c.198,s.1.



Section 2C:5-6 - Motor Vehicle Master Keys

2C:5-6. Motor vehicle master keys
a. Any person who knowingly possesses a motor vehicle master key or device designed to operate a lock or locks on motor vehicles or to start a motor vehicle without an ignition key is guilty of a crime of the fourth degree.

b. Any person who offers or advertises for sale, sells or gives to any person other than those excepted in subsection c. a motor vehicle master key or device designed to operate a lock or locks on a motor vehicle or to start a motor vehicle without an ignition key is guilty of a crime of the fourth degree.

c. Subsection a. shall not apply to a law enforcement officer, constable, locksmith or dealer, distributor or manufacturer of motor vehicles or motor vehicle locks, a garage keeper, or a person engaged in the business of lending on the security of motor vehicles, or in the business of acquiring by purchase evidence of debt secured by interests in motor vehicles, and his employees and agents.

L.1978, c. 95, s. 2C:5-6, eff. Sept. 1, 1979.



Section 2C:5-7 - Key To Lock In Or On Real Property Owned Or Leased By State

2C:5-7. Key to lock in or on real property owned or leased by state
Any person who knowingly uses, distributes, manufactures, duplicates or possesses a key designed to be used in a lock in or on real property owned or leased by the State without conforming to the rules and regulations established according to section 2 of this act is guilty of a disorderly persons offense.

L.1981, c. 248, s. 1.



Section 2C:6-1 - Persons Accused Of Minor Offenses

2C:6-1. Persons accused of minor offenses
No person charged with a crime of the fourth degree, a disorderly persons offense or a petty disorderly persons offense shall be required to deposit bail in an amount exceeding $2,500.00, unless the court finds that the person presents a serious threat to the physical safety of potential evidence or of persons involved in circumstances surrounding the alleged offense or unless the court finds bail of that amount will not reasonably assure the appearance of the defendant as required. The court may for good cause shown impose a higher bail; the court shall specifically place on the record its reasons for imposing bail in an amount exceeding $2,500.00.

L.1983, c. 423, s. 1, eff. Jan. 5, 1984.



Section 2C:7-1 - Findings, Declarations

2C:7-1. Findings, declarations
1. The Legislature finds and declares:



a. The danger of recidivism posed by sex offenders and offenders who commit other predatory acts against children, and the dangers posed by persons who prey on others as a result of mental illness, require a system of registration that will permit law enforcement officials to identify and alert the public when necessary for the public safety.

b. A system of registration of sex offenders and offenders who commit other predatory acts against children will provide law enforcement with additional information critical to preventing and promptly resolving incidents involving sexual abuse and missing persons.

L.1994,c.133,s.1.



Section 2C:7-2 - Registration Of Sex Offenders; Definition; Requirements.

2C:7-2 Registration of sex offenders; definition; requirements.

2. a. (1) A person who has been convicted, adjudicated delinquent or found not guilty by reason of insanity for commission of a sex offense as defined in subsection b. of this section shall register as provided in subsections c. and d. of this section.

(2)A person who in another jurisdiction is required to register as a sex offender and (a) is enrolled on a full-time or part-time basis in any public or private educational institution in this State, including any secondary school, trade or professional institution, institution of higher education or other post-secondary school, or (b) is employed or carries on a vocation in this State, on either a full-time or a part-time basis, with or without compensation, for more than 14 consecutive days or for an aggregate period exceeding 30 days in a calendar year, shall register in this State as provided in subsections c. and d. of this section.

(3)A person who fails to register as required under this act shall be guilty of a crime of the third degree.

b.For the purposes of this act a sex offense shall include the following:

(1)Aggravated sexual assault, sexual assault, aggravated criminal sexual contact, kidnapping pursuant to paragraph (2) of subsection c. of N.J.S.2C:13-1 or an attempt to commit any of these crimes if the court found that the offender's conduct was characterized by a pattern of repetitive, compulsive behavior, regardless of the date of the commission of the offense or the date of conviction;

(2)A conviction, adjudication of delinquency, or acquittal by reason of insanity for aggravated sexual assault; sexual assault; aggravated criminal sexual contact; kidnapping pursuant to paragraph (2) of subsection c. of N.J.S.2C:13-1; endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child pursuant to subsection a. of N.J.S.2C:24-4; endangering the welfare of a child pursuant to paragraph (3) or (4) or subparagraph (a) of paragraph (5) of subsection b. of N.J.S.2C:24-4; luring or enticing pursuant to section 1 of P.L.1993, c.291 (C.2C:13-6); criminal sexual contact pursuant to N.J.S.2C:14-3b. if the victim is a minor; kidnapping pursuant to N.J.S.2C:13-1, criminal restraint pursuant to N.J.S.2C:13-2, or false imprisonment pursuant to N.J.S.2C:13-3 if the victim is a minor and the offender is not the parent of the victim; knowingly promoting prostitution of a child pursuant to paragraph (3) or paragraph (4) of subsection b. of N.J.S.2C:34-1; or an attempt to commit any of these enumerated offenses if the conviction, adjudication of delinquency or acquittal by reason of insanity is entered on or after the effective date of this act or the offender is serving a sentence of incarceration, probation, parole or other form of community supervision as a result of the offense or is confined following acquittal by reason of insanity or as a result of civil commitment on the effective date of this act;

(3)A conviction, adjudication of delinquency or acquittal by reason of insanity for an offense similar to any offense enumerated in paragraph (2) or a sentence on the basis of criteria similar to the criteria set forth in paragraph (1) of this subsection entered or imposed under the laws of the United States, this State or another state.

(4) Notwithstanding the provisions of paragraph (1), (2) or (3) of this subsection, a sex offense shall not include an adjudication of delinquency for endangering the welfare of a child pursuant to paragraph (4) or (5) of subsection b. of N.J.S.2C:24-4, provided that the actor demonstrates that:

(a)the facts of the case are limited to the creation, exhibition or distribution of a photograph depicting nudity as defined in N.J.S.2C:24-4 through the use of an electronic communications device, an interactive wireless communications device, or a computer;

(b)the creator and subject of the photograph are juveniles or were juveniles at the time of its making; and

(c)the subject of the photograph whose nudity is depicted knowingly consented to the making of the photograph.

c.A person required to register under the provisions of this act shall do so on forms to be provided by the designated registering agency as follows:

(1)A person who is required to register and who is under supervision in the community on probation, parole, furlough, work release, or a similar program, shall register at the time the person is placed under supervision or no later than 120 days after the effective date of this act, whichever is later, in accordance with procedures established by the Department of Corrections, the Department of Human Services, the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) or the Administrative Office of the Courts, whichever is responsible for supervision;

(2)A person confined in a correctional or juvenile facility or involuntarily committed who is required to register shall register prior to release in accordance with procedures established by the Department of Corrections, the Department of Human Services or the Juvenile Justice Commission and, within 48 hours of release, shall also register with the chief law enforcement officer of the municipality in which the person resides or, if the municipality does not have a local police force, the Superintendent of State Police;

(3)A person moving to or returning to this State from another jurisdiction shall register with the chief law enforcement officer of the municipality in which the person will reside or, if the municipality does not have a local police force, the Superintendent of State Police within 120 days of the effective date of this act or 10 days of first residing in or returning to a municipality in this State, whichever is later;

(4)A person required to register on the basis of a conviction prior to the effective date who is not confined or under supervision on the effective date of this act shall register within 120 days of the effective date of this act with the chief law enforcement officer of the municipality in which the person will reside or, if the municipality does not have a local police force, the Superintendent of State Police;

(5)A person who in another jurisdiction is required to register as a sex offender and who is enrolled on a full-time or part-time basis in any public or private educational institution in this State, including any secondary school, trade or professional institution, institution of higher education or other post-secondary school shall, within ten days of commencing attendance at such educational institution, register with the chief law enforcement officer of the municipality in which the educational institution is located or, if the municipality does not have a local police force, the Superintendent of State Police;

(6)A person who in another jurisdiction is required to register as a sex offender and who is employed or carries on a vocation in this State, on either a full-time or a part-time basis, with or without compensation, for more than 14 consecutive days or for an aggregate period exceeding 30 days in a calendar year, shall, within ten days after commencing such employment or vocation, register with the chief law enforcement officer of the municipality in which the employer is located or where the vocation is carried on, as the case may be, or, if the municipality does not have a local police force, the Superintendent of State Police;

(7)In addition to any other registration requirements set forth in this section, a person required to register under this act who is enrolled at, employed by or carries on a vocation at an institution of higher education or other post-secondary school in this State shall, within ten days after commencing such attendance, employment or vocation, register with the law enforcement unit of the educational institution, if the institution has such a unit.

d. (1) Upon a change of address, a person shall notify the law enforcement agency with which the person is registered and shall re-register with the appropriate law enforcement agency no less than 10 days before he intends to first reside at his new address. Upon a change of employment or school enrollment status, a person shall notify the appropriate law enforcement agency no later than five days after any such change. A person who fails to notify the appropriate law enforcement agency of a change of address or status in accordance with this subsection is guilty of a crime of the third degree.

(2)A person required to register under this act shall provide the appropriate law enforcement agency with information as to whether the person has routine access to or use of a computer or any other device with Internet capability. A person who fails to notify the appropriate law enforcement agency of such information or of a change in the person's access to or use of a computer or other device with Internet capability or who provides false information concerning the person's access to or use of a computer or any other device with Internet capability is guilty of a crime of the third degree.

e.A person required to register under paragraph (1) of subsection b. of this section or under paragraph (3) of subsection b. due to a sentence imposed on the basis of criteria similar to the criteria set forth in paragraph (1) of subsection b. shall verify his address with the appropriate law enforcement agency every 90 days in a manner prescribed by the Attorney General. A person required to register under paragraph (2) of subsection b. of this section or under paragraph (3) of subsection b. on the basis of a conviction for an offense similar to an offense enumerated in paragraph (2) of subsection b. shall verify his address annually in a manner prescribed by the Attorney General. In addition to address information, the person shall provide as part of the verification process any additional information the Attorney General may require. One year after the effective date of this act, the Attorney General shall review, evaluate and, if warranted, modify pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the verification requirement. Any person who knowingly provides false information concerning his place of residence or who fails to verify his address with the appropriate law enforcement agency or other entity, as prescribed by the Attorney General in accordance with this subsection, is guilty of a crime of the third degree.

f.Except as provided in subsection g. of this section, a person required to register under this act may make application to the Superior Court of this State to terminate the obligation upon proof that the person has not committed an offense within 15 years following conviction or release from a correctional facility for any term of imprisonment imposed, whichever is later, and is not likely to pose a threat to the safety of others.

g.A person required to register under this section who has been convicted of, adjudicated delinquent, or acquitted by reason of insanity for more than one sex offense as defined in subsection b. of this section or who has been convicted of, adjudicated delinquent, or acquitted by reason of insanity for aggravated sexual assault pursuant to subsection a. of N.J.S.2C:14-2 or sexual assault pursuant to paragraph (1) of subsection c. of N.J.S.2C:14-2 is not eligible under subsection f. of this section to make application to the Superior Court of this State to terminate the registration obligation.

L.1994, c.133, s.2; amended 1995, c.280, s.18; 2001, c.392; 2003, c.34, s.1; 2003, c.219; 2003, c.220; 2007, c.19, s.1; 2007, c.219, s.2; 2013, c.214, s.1.



Section 2C:7-2.1 - Verification Of Residence Prior To Release From Confinement Of Certain Offenders.

2C:7-2.1 Verification of residence prior to release from confinement of certain offenders.

2. a. No person confined in a correctional or juvenile facility or involuntarily committed who is required to register under the provisions of P.L.1994, c.133 (C.2C:7-1 et seq.) shall be released from that confinement prior to expiration of sentence or termination from supervision or of custody, as the case may be, until the address set forth on his form of registration as his proposed place of residence has been verified as valid in accordance with procedures established by the Attorney General, which shall include provisions governing written notification of appropriate State and local officials. The address verification shall take place prior to the scheduled date of release and shall be provided to the department to which the individual is confined or committed or the commission, as appropriate. Nothing in this section shall be construed to require a person to be held in confinement or involuntary commitment beyond the date of expiration of that person's sentence, termination from supervision, or judicially ordered termination of custody, as the case may be.

b.No person under supervision in the community on probation, parole, furlough, work release or any similar program who is required to register under the provisions of P.L.1994, c.133 (C.2C:7-1 et seq.) shall be released from that supervision until the address set forth on his form of registration as his proposed place of residence has been verified as valid. The address verification shall take place prior to the scheduled date of release.

L.2007, c.19, s.2.



Section 2C:7-3 - Notice Of Obligation To Register

2C:7-3. Notice of obligation to register
3. Notice of the obligation to register shall be provided as follows:

(1) A court imposing a sentence, disposition or order of commitment following acquittal by reason of insanity shall notify the defendant of the obligation to register pursuant to section 2 of this act.

(2) The Department of Corrections, the Administrative Office of the Courts, the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) and the Department of Human Services shall (a) establish procedures for notifying persons under their supervision of the obligation to register pursuant to this act and (b) establish procedures for registration by persons with the appropriate law enforcement agency who are under supervision in the community on probation, parole, furlough, work release or similar program outside the facility, and registration with the appropriate law enforcement agency of persons who are released from the facility in which they are confined without supervision.

(3) The Division of Motor Vehicles in the Department of Law and Public Safety shall provide notice of the obligation to register pursuant to this section in connection with each application for a license to operate a motor vehicle and each application for an identification card issued pursuant to section 2 of P.L.1980, c.47 (C.39:3-29.3).

(4) The Attorney General shall cause notice of the obligation to register to be published in a manner reasonably calculated to reach the general public within 30 days of the effective date of this act.

L.1994,c.133,s.3; amended 1995,c.280,s.19.



Section 2C:7-4 - Forms Of Registration.

2C:7-4 Forms of registration.

4. a. Within 60 days of the effective date of this act, the Superintendent of State Police, with the approval of the Attorney General, shall prepare the form of registration statement as required in subsection b. of this section and shall provide such forms to each organized full-time municipal police department, the Department of Corrections, the Administrative Office of the Courts and the Department of Human Services. In addition, the Superintendent of State Police shall make such forms available to the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170).

b.The form of registration required by this act shall include:

(1)A statement in writing signed by the person required to register acknowledging that the person has been advised of the duty to register and reregister imposed by this act and including the person's name, social security number, age, race, sex, date of birth, height, weight, hair and eye color, address of legal residence, address of any current temporary residence, date and place of employment; and any anticipated or current school enrollment, including but not limited to enrollment at or employment by any institution of higher education;

(2)Date and place of each conviction, adjudication or acquittal by reason of insanity, indictment number, fingerprints, and a brief description of the crime or crimes for which registration is required; and

(3)Any other information that the Attorney General deems necessary to assess risk of future commission of a crime, including criminal and corrections records, nonprivileged personnel, treatment, and abuse registry records, and evidentiary genetic markers when available.

c.Within three days of receipt of a registration pursuant to subsection c. of section 2 of this act, the registering agency shall forward the statement and any other required information to the prosecutor who shall, as soon as practicable, transmit the form of registration to the Superintendent of State Police, and, if the registrant will reside in a different county, to the prosecutor of the county in which the person will reside. The prosecutor of the county in which the person will reside shall transmit the form of registration to the law enforcement agency responsible for the municipality in which the person will reside and other appropriate law enforcement agencies. The superintendent shall promptly transmit the conviction data and fingerprints to the Federal Bureau of Investigation.

d.The Superintendent of State Police shall maintain a central registry of registrations provided pursuant to this act.

L.1994,c.133,s.4; amended 1995, c.280, s.20; 2003, c.34, s.2.



Section 2C:7-5 - Records; Immunity.

2C:7-5 Records; immunity.

5. a. Records maintained pursuant to P.L.1994, c.133 (C.2C:7-1 et seq.) shall be open to any law enforcement agency in this State, the United States, or any other state and may be released to:

(1)the Division of Child Protection and Permanency in the Department of Children and Families for use in carrying out its responsibilities under law; and

(2)the Department of Human Services and county and municipal welfare agencies for exclusive use in placing homeless families and persons in emergency shelters, which include but are not limited to, hotels and motels.

Law enforcement agencies in this State shall be authorized to release relevant and necessary information regarding sex offenders to the public when the release of the information is necessary for public protection in accordance with the provisions of P.L.1994, c.128 (C.2C:7-6 et seq.).

b.An elected public official, public employee, or public agency is immune from civil liability for damages for any discretionary decision to release relevant and necessary information, unless it is shown that the official, employee, or agency acted with gross negligence or in bad faith. The immunity provided under this section applies to the release of relevant information to other employees or officials or to the general public.

c.Nothing in P.L.1994, c.133 shall be deemed to impose any liability upon or to give rise to a cause of action against any public official, public employee, or public agency for failing to release information as authorized in subsection d. of this section.

d.Nothing in this section shall be construed to prevent law enforcement officers from notifying members of the public exposed to danger of any persons that pose a danger under circumstances that are not enumerated in P.L.1994, c.133.

L.1994, c.133, s.5; amended 2006, c.6; 2006, c.47, s.23; 2012, c.16, s.5; 2013, c.38.



Section 2C:7-6 - Community Notified Of Release Of Sex Offender

2C:7-6. Community notified of release of sex offender
1. Within 45 days after receiving notification pursuant to section 1 of P.L.1994, c.135 (C.30:4-123.53a et seq.) that an inmate convicted of or adjudicated delinquent for a sex offense as defined in section 2 of P.L.1994, c.133 (C.2C:7-1 et al.) is to be released from incarceration and after receipt of registration as required therein, the chief law enforcement officer of the municipality where the inmate intends to reside shall provide notification in accordance with the provisions of section 3 of this act of that inmate's release to the community. If the municipality does not have a police force, the Superintendent of State Police shall provide notification.

L.1994,c.128,s.1.



Section 2C:7-7 - Notification Of Community To Which Sex Offender Moves

2C:7-7. Notification of community to which sex offender moves
2. After receipt of notification and registration pursuant to P.L.1994, c.133 (C.2C:7-1 et al.) that a person required to register pursuant to that act intends to change his address, the chief law enforcement officer of the municipality to which the person is relocating shall provide notification of that relocation to the community pursuant to section 3 of this act. If the municipality does not have a police force, the Superintendent of State Police shall provide notification.

L.1994,c.128,s.2.



Section 2C:7-8 - Guidelines, Procedures For Notification

2C:7-8. Guidelines, procedures for notification
3. a. After consultation with members of the advisory council established pursuant to section 6 of this act and within 60 days of the effective date, the Attorney General shall promulgate guidelines and procedures for the notification required pursuant to the provisions of this act. The guidelines shall identify factors relevant to risk of re-offense and shall provide for three levels of notification depending upon the degree of the risk of re-offense.

b. Factors relevant to risk of re-offense shall include, but not be limited to, the following:

(1) Conditions of release that minimize risk of re-offense, including but not limited to whether the offender is under supervision of probation or parole; receiving counseling, therapy or treatment; or residing in a home situation that provides guidance and supervision;

(2) Physical conditions that minimize risk of re-offense, including but not limited to advanced age or debilitating illness;

(3) Criminal history factors indicative of high risk of re-offense, including:



(a) Whether the offender's conduct was found to be characterized by repetitive and compulsive behavior;

(b) Whether the offender served the maximum term;



(c) Whether the offender committed the sex offense against a child;



(4) Other criminal history factors to be considered in determining risk, including:



(a) The relationship between the offender and the victim;



(b) Whether the offense involved the use of a weapon, violence, or infliction of serious bodily injury;

(c) The number, date and nature of prior offenses;



(5) Whether psychological or psychiatric profiles indicate a risk of recidivism;



(6) The offender's response to treatment;



(7) Recent behavior, including behavior while confined or while under supervision in the community as well as behavior in the community following service of sentence; and

(8) Recent threats against persons or expressions of intent to commit additional crimes.

c. The regulations shall provide for three levels of notification depending upon the risk of re-offense by the offender as follows:

(1) If risk of re-offense is low, law enforcement agencies likely to encounter the person registered shall be notified;

(2) If risk of re-offense is moderate, organizations in the community including schools, religious and youth organizations shall be notified in accordance with the Attorney General's guidelines, in addition to the notice required by paragraph (1) of this subsection;

(3) If risk of re-offense is high, the public shall be notified through means in accordance with the Attorney General's guidelines designed to reach members of the public likely to encounter the person registered, in addition to the notice required by paragraphs (1) and (2) of this subsection.

d. In order to promote uniform application of the notification guidelines required by this section, the Attorney General shall develop procedures for evaluation of the risk of re-offense and implementation of community notification. These procedures shall require, but not be limited to, the following:

(1) The county prosecutor of the county where the person was convicted and the county prosecutor of the county where the registered person will reside, together with any law enforcement officials that either deems appropriate, shall assess the risk of re-offense by the registered person;

(2) The county prosecutor of the county in which the registered person will reside, after consultation with local law enforcement officials, shall determine the means of providing notification.

e. The Attorney General's guidelines shall provide for the manner in which records of notification provided pursuant to this act shall be maintained and disclosed.

L.1994,c.128,s.3.



Section 2C:7-9 - Notification Immunity

2C:7-9. Notification immunity
4. Notwithstanding any other provision of law to the contrary, any person who provides or fails to provide information relevant to the procedures set forth in this act shall not be liable in any civil or criminal action. Nothing herein shall be deemed to grant any such immunity to any person for his willful or wanton act of commission or omission.

L.1994,c.128,s.4.



Section 2C:7-10 - Other Notification Not Limited By Act

2C:7-10. Other notification not limited by act
5. Nothing in this act shall be construed to prevent law enforcement officers from providing community notification concerning any person who poses a danger under circumstances that are not provided for in this act.

L.1994,c.128,s.5.



Section 2C:7-12 - Findings, Declarations Relative To Sex Offender Central Registry On The Internet.

2C:7-12 Findings, declarations relative to sex offender central registry on the Internet.

1.The Legislature finds and declares that the public safety will be enhanced by making information about certain sex offenders contained in the sex offender central registry established pursuant to section 4 of P.L.1994, c.133 (C.2C:7-4) available to the public through the Internet. Knowledge of whether a person is a convicted sex offender at risk of re-offense could be a significant factor in protecting oneself and one's family members, or those in care of a group or community organization, from recidivist acts by the offender. The technology afforded by the Internet would make this information readily accessible to parents and private entities, enabling them to undertake appropriate remedial precautions to prevent or avoid placing potential victims at risk. Public access to registry information is intended solely for the protection of the public, and is not intended to impose additional criminal punishment upon any convicted sex offender.

The Legislature further finds and declares that, in some instances, countervailing interests support a legislative determination to exclude from the Internet registry the registration information of certain sex offenders. For example, the interest in facilitating rehabilitation of juveniles who have been adjudicated delinquent for the commission of one sex offense, but who do not present a relatively high risk of re-offense, justifies the decision to limit public access to information about such juveniles through the Internet. Other instances where the Legislature has determined that making sex offender registry information available to the general public through the Internet would not necessarily serve the public safety purposes of the law include moderate risk offenders whose sole sex offense involved incest or consensual sex. However, in such cases, the legislature deems it appropriate and consistent with the public safety purposes of the law to provide a process that permits inclusion of information about these individuals in the Internet registry where public access would be warranted, based on the relative risk posed by the particular offender.

L.2001,c.167,s.1.



Section 2C:7-13 - Development, Maintenance Of System On The Internet Registry.

2C:7-13 Development, maintenance of system on the Internet registry.

2. a. Pursuant to the provisions of this section, the Superintendent of State Police shall develop and maintain a system for making certain information in the central registry established pursuant to subsection d. of section 4 of P.L.1994, c.133 (C.2C:7-4) publicly available by means of electronic Internet technology.

b.The public may, without limitation, obtain access to the Internet registry to view an individual registration record, any part of, or the entire Internet registry concerning all offenders:

(1)whose risk of re-offense is high;

(2)whose risk of re-offense is moderate or low and whose conduct was found to be characterized by a pattern of repetitive, compulsive behavior pursuant to the provisions of N.J.S.2C:47-3; or

(3)for whom the court has ordered notification in accordance with paragraph (3) of subsection c. of section 3 of P.L.1994, c.128 (C.2C:7-8), regardless of the age of the offender.

c.Except as provided in subsection d. of this section, the public may, without limitation, obtain access to the Internet registry to view an individual registration record, any part of, or the entire Internet registry concerning offenders whose risk of re-offense is moderate and for whom the court has ordered notification in accordance with paragraph (2) of subsection c. of section 3 of P.L.1994, c.128 (C.2C:7-8).

d.The individual registration record of an offender whose risk of re-offense has been determined to be moderate and for whom the court has ordered notification in accordance with paragraph (2) of subsection c. of section 3 of P.L.1994, c.128 (C.2C:7-8) shall not be made available to the public on the Internet registry if the sole sex offense committed by the offender which renders him subject to the requirements of P.L.1994, c.133 (C.2C:7-1 et seq.) is one of the following:

(1)An adjudication of delinquency for any sex offense as defined in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2);

(2)A conviction or acquittal by reason of insanity for a violation of N.J.S.2C:14-2 or N.J.S.2C:14-3 under circumstances in which the offender was related to the victim by blood or affinity to the third degree or was a resource family parent, a guardian, or stood in loco parentis within the household; or

(3)A conviction or acquittal by reason of insanity for a violation of N.J.S.2C:14-2 or N.J.S.2C:14-3 in any case in which the victim assented to the commission of the offense but by reason of age was not capable of giving lawful consent.

For purposes of this subsection, "sole sex offense" means a single conviction, adjudication of guilty or acquittal by reason of insanity, as the case may be, for a sex offense which involved no more than one victim, no more than one occurrence or, in the case of an offense which meets the criteria of paragraph (2) of this subsection, members of no more than a single household.

e.Notwithstanding the provisions of paragraph d. of this subsection, the individual registration record of an offender to whom an exception enumerated in paragraph (1), (2) or (3) of subsection d. of this section applies shall be made available to the public on the Internet registry if the offender's conduct was characterized by a pattern of repetitive, compulsive behavior, or the State establishes by clear and convincing evidence that, given the particular facts and circumstances of the offense and the characteristics and propensities of the offender, the risk to the general public posed by the offender is substantially similar to that posed by offenders whose risk of re-offense is moderate and who do not qualify under the enumerated exceptions.

f.Unless the offender's conduct was characterized by a pattern of repetitive, compulsive behavior, the individual registration records of offenders whose risk of re-offense is low or of offenders whose risk of re-offense is moderate but for whom the court has not ordered notification in accordance with paragraph (2) of subsection c. of section 3 of P.L.1994, c.128 (C.2C:7-8) shall not be available to the public on the Internet registry.

g.The information concerning a registered offender to be made publicly available on the Internet shall include: the offender's name and any aliases the offender has used or under which the offender may be or may have been known; any sex offense as defined in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2) for which the offender was convicted, adjudicated delinquent or acquitted by reason of insanity, as the case may be; the date and location of disposition; a brief description of any such offense, including the victim's gender and indication of whether the victim was less than 18 years old or less than 13 years old; a general description of the offender's modus operandi, if any; the determination of whether the risk of re-offense by the offender is moderate or high; the offender's age, race, sex, date of birth, height, weight, hair, eye color and any distinguishing scars or tattoos; a photograph of the offender and the date on which the photograph was entered into the registry; the make, model, color, year and license plate number of any vehicle operated by the offender; and the street address, zip code, municipality and county in which the offender resides.

L.2001, c.167, s.2; amended 2004, c.130, s.12; 2004, c.151; 2013, c.214, s.2.



Section 2C:7-14 - Responsibilities Of Attorney General.

2C:7-14 Responsibilities of Attorney General.

3.The Attorney General shall:

a.Ensure that the Internet registry contains warnings that any person who uses the information contained therein to threaten, intimidate or harass another, or who otherwise misuses that information may be criminally prosecuted;

b.Ensure that the Internet registry contains an explanation of its limitations, including statements advising that a positive identification of an offender whose registration record has been made available may be confirmed only by fingerprints; that some information contained in the registry may be outdated or inaccurate; and that the Internet registry is not a comprehensive listing of every person who has ever committed a sex offense in New Jersey;

c.Strive to ensure the information contained in the Internet registry is accurate, and that the data therein is revised and updated as appropriate in a timely and efficient manner; and

d.Provide in the Internet registry information designed to inform and educate the public about sex offenders and the operation of Megan's Law, as well as pertinent and appropriate information concerning crime prevention and personal safety, with appropriate links to relevant web sites operated by the State of New Jersey.

L.2001,c.167,s.3.



Section 2C:7-15 - Immunity For Failure To Investigate, Disclose Information.

2C:7-15 Immunity for failure to investigate, disclose information.

4.No action shall be brought against any person for failure to investigate or disclose any information from the registry that is compiled or made available to the citizens of this State pursuant to P.L.2001, c.167 (C.2C:7-12 et seq.).

L.2001,c.167,s.4.



Section 2C:7-16 - Authorized Use Of Disclosed Information; Prohibited Uses.

2C:7-16 Authorized use of disclosed information; prohibited uses.

5. a. Any information disclosed pursuant to this act may be used in any manner by any person or by any public, governmental or private entity, organization or official, or any agent thereof, for any lawful purpose consistent with the enhancement of public safety.

b.Any person who uses information disclosed pursuant to this act to commit a crime shall be guilty of a crime of the third degree. Any person who uses information disclosed pursuant to this act to commit a disorderly persons or petty disorderly persons offense shall be guilty of a disorderly persons offense and shall be fined not less than $500 or more than $1,000, in addition to any other penalty or fine imposed.

c.Except as authorized under any other provision of law, use of any of the information disclosed pursuant to this act for the purpose of applying for, obtaining, or denying any of the following, is prohibited:

(1)Health insurance;

(2)Insurance;

(3)Loans;

(4)Credit;

(5)Education, scholarships, or fellowships;

(6)Benefits, privileges, or services provided by any business establishment, unless for a purpose consistent with the enhancement of public safety; or

(7)Housing or accommodations.

d.Whenever there is reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of misuse of the information disclosed pursuant to this act, the Attorney General, or any county or municipal prosecutor having jurisdiction, or any person aggrieved by the misuse of that information is authorized to bring a civil action in the appropriate court requesting preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order against the person or group of persons responsible for the pattern or practice of misuse. The foregoing remedies shall be independent of and in addition to any other remedies or procedures that may be available under other provisions of law.

e.Evidence that a person obtained information about an offender from the Internet registry within one year prior to committing a criminal offense against that offender shall give rise to an inference that the person used information in violation of subsection b. of this section.

L.2001,c.167,s.5.



Section 2C:7-17 - Severability.

2C:7-17 Severability.

6.The provisions of this act shall be deemed to be severable, and if any phrase, clause, sentence, word or provision of this act is declared to be unconstitutional, invalid or inoperative in whole or in part, or the applicability thereof to any person is held invalid, by a court of competent jurisdiction, the remainder of this act shall not thereby be deemed to be unconstitutional, invalid or inoperative and, to the extent it is not declared unconstitutional, invalid or inoperative, shall be effectuated and enforced.

L.2001,c.167,s.6.



Section 2C:7-18 - Internet Registry Advisory Council.

2C:7-18 Internet Registry Advisory Council.

7.An Internet Registry Advisory Council is established to consult with and provide recommendations to the Attorney General concerning the making of sex offender registration records available to the public on the Internet. The council shall consist of nine persons who, by experience or training, have a personal interest or professional expertise in law enforcement, crime prevention, victim advocacy, criminology, psychology, parole, public education or community relations. The members of the council shall be appointed in the following manner: three shall be appointed by the Governor, of whom no more than two shall be of the same political party; three shall be appointed by the President of the Senate, of whom no more than two shall be of the same political party; and three shall be appointed by the Speaker of the General Assembly, of whom no more than two shall be of the same political party. Any vacancies occurring in the membership shall be filled in the same manner as the original appointments. The council shall hold at least two meetings per year to review the implementation and operations of the Internet registry.

L.2001,c.167,s.7.



Section 2C:7-19 - Citation Of Acts, System As "Megan's Law."

2C:7-19 Citation of acts, system as "Megan's Law."

8.This act and the system of registration and community notification provided pursuant to P.L.1994, c.133 and P.L.1994, c.128 (C.2C:7-1 through 11) shall be known and may be cited as "Megan's Law."

L.2001,c.167,s.8.



Section 2C:7-20 - Findings, Declarations Relative To A Study Of "Megan's Law."

2C:7-20 Findings, declarations relative to a study of "Megan's Law."

1.The Legislature finds and declares that New Jersey enacted the groundbreaking legislation known as Megan's Law in 1994 to warn citizens that a dangerous sex offender had moved into their neighborhood. At that time more than a decade ago, the law created the most comprehensive system of sex offender registration and community notification in the nation. Subsequently, the Legislature enacted the law establishing the sex offender Internet registry, utilizing modern technology to afford even greater access to information concerning dangerous sex offenders and make that information readily accessible to the public.

Recently, however, questions have been raised concerning the implementation of Megan's Law, and whether the law is not consistently applied in the 21 counties. Published reports indicate that there are great variations among the counties in the number of sex offenders whose registration information is published on the Internet. In addition, many municipalities have limited where sex offenders may reside, or banned residency by them altogether. It also has been observed that sex offenders seem to be relocating at a higher rate to certain areas of the State, suggesting that the law is being implemented differently in some areas. Since the evidence indicates that Megan's Law is being applied inconsistently across the State, the Legislature finds that a study should be undertaken to identify the causes of these inconsistencies and to recommend procedures to make the law's application more uniform and equitable.

L.2007, c.227, s.1.



Section 2C:7-21 - Comprehensive Study Of "Megan's Law."

2C:7-21 Comprehensive study of "Megan's Law."

2. a. The Violence Institute of the University of Medicine and Dentistry of New Jersey shall undertake a comprehensive study of the implementation and application of Megan's Law. Specifically, the institute shall examine the implementation and application of P.L.1994, c.133 (C.2C:7-1 et al.), which requires registration by sex offenders and P.L.1994, c.128 (C.2C:7-6 et seq.), which requires community notification for certain sex offenders.

b.The study shall evaluate the current procedures utilized by the county prosecutors and the courts in determining a sex offender's tier designation and implementing community notification. In evaluating these procedures, the study shall examine the disposition of all sex offenders who have registered and have been assigned a tier rating since the enactment of Megan's Law. The study shall make recommendations regarding the standardization of procedures for evaluating the risk of re-offense, assigning tier designations, implementing community notification, and ensuring uniform application of the Attorney General's guidelines by law enforcement in providing community notification. In addition, the study shall examine the use of the Internet registry in providing information to the public about sex offenders. Specifically, the study shall review the implementation of P.L.2001, c.167 (C.2C:7-12 et seq.) and determine whether the Internet registry has accomplished its mission to inform the public of dangerous sex offenders, or if geographic inconsistencies have mitigated its effectiveness. Finally, the study shall examine whether a central agency should be charged with the administration of Megan's Law and the determination as to which offenders appear on the Internet registry.

L.2007, c.227, s.2.



Section 2C:7-22 - Definitions Relative To Sex Offenders.

2C:7-22 Definitions relative to sex offenders.

1.As used in this act:

"Excluded sex offender" means a person who has been convicted, adjudicated delinquent or found not guilty by reason of insanity for the commission of a sex offense, as defined in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2), which involves a victim under 18 years of age.

"Youth serving organization" means a sports team, league, athletic association or any other corporation, association or organization, excluding public and nonpublic schools, which provides recreational, educational, cultural, social, charitable or other activities or services to persons under 18 years of age.

L.2009, c.139, s.1.



Section 2C:7-23 - Sex Offender Prohibited From Participation In Youth Serving Organization.

2C:7-23 Sex offender prohibited from participation in youth serving organization.

2. a. Except as otherwise provided in subsection e. of this section, it shall be unlawful for an excluded sex offender to hold a position or otherwise participate, in a paid or unpaid capacity, in a youth serving organization.

b.A person who violates subsection a. of this section is guilty of a crime of the third degree.

c.A person who knowingly hires, engages or appoints an excluded sex offender to serve in a youth serving organization in violation of subsection a. of this section is guilty of a crime of the fourth degree.

d.The provisions of this act shall not apply to participation by an excluded sex offender under 18 years of age in a youth serving organization which provides rehabilitative or other services to juvenile sex offenders.

e.It shall not be a violation of subsection a. of this section for an excluded sex offender to serve in a youth serving organization if the excluded sex offender is under Parole Board supervision and the Parole Board has given express written permission for the excluded sex offender to hold a position or otherwise participate in that particular youth serving organization.

f.Nothing herein shall be construed to authorize an excluded sex offender, as defined in section 1 of P.L.2009, c.139 (C.2C:7-22), to hold a position or otherwise participate, in a paid or unpaid capacity, in a youth serving organization or any other entity from which the excluded sex offender is otherwise statutorily disqualified.

L.2009, c.139, s.2.



Section 2C:11-1 - Definitions

2C:11-1.Definitions
2C:11-1. Definitions.

In chapters 11 through 15, unless a different meaning plainly is required:

a. "Bodily injury" means physical pain, illness or any impairment of physical condition;

b. "Serious bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ;

c. "Deadly weapon" means any firearm or other weapon, device, instrument, material or substance, whether animate or inanimate, which in the manner it is used or is intended to be used, is known to be capable of producing death or serious bodily injury or which in the manner it is fashioned would lead the victim reasonably to believe it to be capable of producing death or serious bodily injury;

d. "Significant bodily injury" means bodily injury which creates a temporary loss of the function of any bodily member or organ or temporary loss of any one of the five senses.

L.1978, c.95; amended 1979,c.178,s.19; 1981,c.384,s.1; 1995,c.307,s.1.



Section 2C:11-2 - Criminal Homicide

2C:11-2. Criminal homicide
a. A person is guilty of criminal homicide if he purposely, knowingly, recklessly or, under the circumstances set forth in section 2C:11-5, causes the death of another human being.

b. Criminal homicide is murder, manslaughter or death by auto.

L.1978, c. 95, s. 2C:11-2, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 20, eff. Sept. 1, 1979.



Section 2C:11-2.1 - Elapse Of Time Between Assault And Death, Prosecution For Criminal Homicide

2C:11-2.1. Elapse of time between assault and death, prosecution for criminal homicide
The length of time which has elapsed between the initial assault and the death of the victim shall not be a bar to prosecution of the actor for criminal homicide.

L.1979, c. 363, s. 1, eff. Feb. 1, 1980.



Section 2C:11-3 - Murder.

2C:11-3 Murder.
2C:11-3. Murder.

a.Except as provided in N.J.S.2C:11-4, criminal homicide constitutes murder when:

(1)The actor purposely causes death or serious bodily injury resulting in death; or

(2)The actor knowingly causes death or serious bodily injury resulting in death; or

(3)It is committed when the actor, acting either alone or with one or more other persons, is engaged in the commission of, or an attempt to commit, or flight after committing or attempting to commit robbery, sexual assault, arson, burglary, kidnapping, carjacking, criminal escape or terrorism pursuant to section 2 of P.L.2002, c.26 (C.2C:38-2), and in the course of such crime or of immediate flight therefrom, any person causes the death of a person other than one of the participants; except that in any prosecution under this subsection, in which the defendant was not the only participant in the underlying crime, it is an affirmative defense that the defendant:

(a)Did not commit the homicidal act or in any way solicit, request, command, importune, cause or aid the commission thereof; and

(b)Was not armed with a deadly weapon, or any instrument, article or substance readily capable of causing death or serious physical injury and of a sort not ordinarily carried in public places by law-abiding persons; and

(c)Had no reasonable ground to believe that any other participant was armed with such a weapon, instrument, article or substance; and

(d)Had no reasonable ground to believe that any other participant intended to engage in conduct likely to result in death or serious physical injury.

b.(1) Murder is a crime of the first degree but a person convicted of murder shall be sentenced, except as provided in paragraphs (2), (3) and (4) of this subsection, by the court to a term of 30 years, during which the person shall not be eligible for parole, or be sentenced to a specific term of years which shall be between 30 years and life imprisonment of which the person shall serve 30 years before being eligible for parole.

(2)If the victim was a law enforcement officer and was murdered while performing his official duties or was murdered because of his status as a law enforcement officer, the person convicted of that murder shall be sentenced by the court to a term of life imprisonment, during which the person shall not be eligible for parole.

(3)A person convicted of murder shall be sentenced to a term of life imprisonment without eligibility for parole if the murder was committed under all of the following circumstances:

(a)The victim is less than 14 years old; and

(b)The act is committed in the course of the commission, whether alone or with one or more persons, of a violation of N.J.S.2C:14-2 or N.J.S.2C:14-3.

(4)Any person convicted under subsection a.(1) or (2) who committed the homicidal act by his own conduct; or who as an accomplice procured the commission of the offense by payment or promise of payment of anything of pecuniary value; or who, as a leader of a narcotics trafficking network as defined in N.J.S.2C:35-3 and in furtherance of a conspiracy enumerated in N.J.S.2C:35-3, commanded or by threat or promise solicited the commission of the offense, or, if the murder occurred during the commission of the crime of terrorism, any person who committed the crime of terrorism, shall be sentenced by the court to life imprisonment without eligibility for parole, which sentence shall be served in a maximum security prison, if a jury finds beyond a reasonable doubt that any of the following aggravating factors exist:

(a)The defendant has been convicted, at any time, of another murder. For purposes of this section, a conviction shall be deemed final when sentence is imposed and may be used as an aggravating factor regardless of whether it is on appeal;

(b)In the commission of the murder, the defendant purposely or knowingly created a grave risk of death to another person in addition to the victim;

(c)The murder was outrageously or wantonly vile, horrible or inhuman in that it involved torture, depravity of mind, or an aggravated assault to the victim;

(d)The defendant committed the murder as consideration for the receipt, or in expectation of the receipt of anything of pecuniary value;

(e)The defendant procured the commission of the murder by payment or promise of payment of anything of pecuniary value;

(f)The murder was committed for the purpose of escaping detection, apprehension, trial, punishment or confinement for another offense committed by the defendant or another;

(g)The murder was committed while the defendant was engaged in the commission of, or an attempt to commit, or flight after committing or attempting to commit murder, robbery, sexual assault, arson, burglary, kidnapping, carjacking or the crime of contempt in violation of subsection b. of N.J.S.2C:29-9;

(h)The defendant murdered a public servant, as defined in N.J.S.2C:27-1, while the victim was engaged in the performance of his official duties, or because of the victim's status as a public servant;

(i)The defendant: (i) as a leader of a narcotics trafficking network as defined in N.J.S.2C:35-3 and in furtherance of a conspiracy enumerated in N.J.S.2C:35-3, committed, commanded or by threat or promise solicited the commission of the murder or (ii) committed the murder at the direction of a leader of a narcotics trafficking network as defined in N.J.S.2C:35-3 in furtherance of a conspiracy enumerated in N.J.S.2C:35-3;

(j)The homicidal act that the defendant committed or procured was in violation of paragraph (1) of subsection a. of N.J.S.2C:17-2;

(k)The victim was less than 14 years old; or

(l)The murder was committed during the commission of, or an attempt to commit, or flight after committing or attempting to commit, terrorism pursuant to section 2 of P.L.2002, c.26 (C.2C:38-2).

(5)A juvenile who has been tried as an adult and convicted of murder shall be sentenced pursuant to paragraph (1), (2) or (3) of this subsection.

c.(Deleted by amendment, P.L.2007, c.204).

d.(Deleted by amendment, P.L.2007, c.204).

e.(Deleted by amendment, P.L.2007, c.204).

f.(Deleted by amendment, P.L.2007, c.204).

g.(Deleted by amendment, P.L.2007, c.204).

h.(Deleted by amendment, P.L.2007, c.204).

i.For purposes of this section the term "homicidal act" shall mean conduct that causes death or serious bodily injury resulting in death.

j.In a sentencing proceeding conducted pursuant to this section, the display of a photograph of the victim taken before the homicide shall be permitted.

Amended 1979, c.178, s.21; 1981, c.290, s.12; 1982, c.111, s.1; 1985, c.178, s.2; 1985, c.478; 1992, c.5; 1992, c.76; 1993, c.27; 1993, c.111; 1993, c.206; 1994, c.132; 1995, c.123; 1996, c.115, s.1; 1997, c.60, s.1; 1998, c.25; 1999, c.209; 1999, c.294, s.1; 2000, c.88; 2002, c.26, s.10; 2007, c.204, s.1.



Section 2C:11-3A - Adoption Of Court Rules Concerning Photo Of Homicide Victim

2C:11-3a. Adoption of court rules concerning photo of homicide victim
3.The Supreme Court may adopt court rules pertaining to the display of a photograph of a homicide victim in court as permitted in N.J.S.2C:11-3 concerning murder and in section 3 of P.L.1985, c.249 (C.52:4B-36) concerning other homicide prosecutions. These court rules may include, but shall not be limited to, the following matters to ensure uniformity in all homicide prosecutions:

a.the size of the photograph;

b.the duration of the display;

c.the location of the photograph in the courtroom.

L.1999,c.294,s.3.



Section 2C:11-3B - Resentencing To Term Of Life Imprisonment.

2C:11-3b Resentencing to term of life imprisonment.
2.An inmate sentenced to death prior to the date of the enactment of this act, upon motion to the sentencing court and waiver of any further appeals related to sentencing, shall be resentenced to a term of life imprisonment during which the defendant shall not be eligible for parole. Such sentence shall be served in a maximum security prison.

Any such motion to the sentencing court shall be made within 60 days of the enactment of this act. If the motion is not made within 60 days the inmate shall remain under the sentence of death previously imposed by the sentencing court.

L.2007,c.204,s.2.



Section 2C:11-3C - Restitution.

2C:11-3c Restitution.
3.In addition to the provisions of any other law requiring restitution, a person convicted of murder pursuant to N.J.S.2C:11-3 shall be required to pay restitution to the nearest surviving relative of the victim. The court shall determine the amount and duration of the restitution pursuant to N.J.S.2C:43-3 and the provisions of chapter 46 of Title 2C of the New Jersey Statutes.

L.2007,c.204,s.3.



Section 2C:11-4 - Manslaughter.

2C:11-4 Manslaughter.
2C:11-4. Manslaughter. a. Criminal homicide constitutes aggravated manslaughter when:

(1)The actor recklessly causes death under circumstances manifesting extreme indifference to human life; or

(2)The actor causes the death of another person while fleeing or attempting to elude a law enforcement officer in violation of subsection b. of N.J.S.2C:29-2. Notwithstanding the provision of any other law to the contrary, the actor shall be strictly liable for a violation of this paragraph upon proof of a violation of subsection b. of N.J.S.2C:29-2 which resulted in the death of another person. As used in this paragraph, "actor" shall not include a passenger in a motor vehicle.

b.Criminal homicide constitutes manslaughter when:

(1)It is committed recklessly; or

(2)A homicide which would otherwise be murder under section 2C:11-3 is committed in the heat of passion resulting from a reasonable provocation.

c.Aggravated manslaughter under paragraph (1) of subsection a. of this section is a crime of the first degree and upon conviction thereof a person may, notwithstanding the provisions of paragraph (1) of subsection a. of N.J.S.2C:43-6, be sentenced to an ordinary term of imprisonment between 10 and 30 years. Aggravated manslaughter under paragraph (2) of subsection a. of this section is a crime of the first degree. Manslaughter is a crime of the second degree.

L.1978, c.95; amended 1979, c.178, s.21A; 1981, c.290, s.13; 1986, c.172, s.1; 1991, c.341, s.1; 2001, c.412.



Section 2C:11-5 - Death By Auto Or Vessel.

2C:11-5 Death by auto or vessel.

2C:11-5. Death by auto or vessel.

a.Criminal homicide constitutes vehicular homicide when it is caused by driving a vehicle or vessel recklessly.

Proof that the defendant fell asleep while driving or was driving after having been without sleep for a period in excess of 24 consecutive hours may give rise to an inference that the defendant was driving recklessly. Proof that the defendant was driving while intoxicated in violation of R.S.39:4-50 or was operating a vessel under the influence of alcohol or drugs in violation of section 3 of P.L.1952, c.157 (C.12:7-46) shall give rise to an inference that the defendant was driving recklessly. Proof that the defendant was operating a hand-held wireless telephone while driving a motor vehicle in violation of section 1 of P.L.2003, c.310 (C.39:4-97.3) may give rise to an inference that the defendant was driving recklessly. Nothing in this section shall be construed to in any way limit the conduct or conditions that may be found to constitute driving a vehicle or vessel recklessly.

b.Except as provided in paragraph (3) of this subsection, vehicular homicide is a crime of the second degree.

(1)If the defendant was operating the auto or vessel while under the influence of any intoxicating liquor, narcotic, hallucinogenic or habit-producing drug, or with a blood alcohol concentration at or above the prohibited level as prescribed in R.S.39:4-50, or if the defendant was operating the auto or vessel while his driver's license or reciprocity privilege was suspended or revoked for any violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), by the Director of the Division of Motor Vehicles pursuant to P.L.1982, c.85 (C.39:5-30a et seq.), or by the court for a violation of R.S.39:4-96, the defendant shall be sentenced to a term of imprisonment by the court. The term of imprisonment shall include the imposition of a minimum term. The minimum term shall be fixed at, or between, one-third and one-half of the sentence imposed by the court or three years, whichever is greater, during which the defendant shall be ineligible for parole.

(2)The court shall not impose a mandatory sentence pursuant to paragraph (1) of this subsection unless the grounds therefor have been established at a hearing. At the hearing, which may occur at the time of sentencing, the prosecutor shall establish by a preponderance of the evidence that the defendant was operating the auto or vessel while under the influence of any intoxicating liquor, narcotic, hallucinogenic or habit-producing drug, or with a blood alcohol concentration at or above the level prescribed in R.S.39:4-50 or that the defendant was operating the auto or vessel while his driver's license or reciprocity privilege was suspended or revoked for any violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), by the Director of the Division of Motor Vehicles pursuant to P.L.1982, c.85 (C.39:5-30a et seq.), or by the court for a violation of R.S.39:4-96. In making its findings, the court shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing, or other court proceedings and shall also consider the presentence report and any other relevant information.

(3)Vehicular homicide is a crime of the first degree if the defendant was operating the auto or vessel while in violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) while:

(a)on any school property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or within 1,000 feet of such school property;

(b)driving through a school crossing as defined in R.S.39:1-1 if the municipality, by ordinance or resolution, has designated the school crossing as such; or

(c)driving through a school crossing as defined in R.S.39:1-1 knowing that juveniles are present if the municipality has not designated the school crossing as such by ordinance or resolution.

A map or true copy of a map depicting the location and boundaries of the area on or within 1,000 feet of any property used for school purposes which is owned by or leased to any elementary or secondary school or school board produced pursuant to section 1 of P.L.1987, c.101 (C.2C:35-7) may be used in a prosecution under subparagraph (a) of this paragraph.

It shall be no defense to a prosecution for a violation of subparagraph (a) or (b) of this paragraph that the defendant was unaware that the prohibited conduct took place while on or within 1,000 feet of any school property or while driving through a school crossing. Nor shall it be a defense to a prosecution under subparagraph (a) or (b) of this paragraph that no juveniles were present on the school property or crossing zone at the time of the offense or that the school was not in session.

(4)If the defendant was operating the auto or vessel in violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), the defendant's license to operate a motor vehicle shall be suspended for a period of between five years and life, which period shall commence upon completion of any prison sentence imposed upon that person.

c.For good cause shown, the court may, in accepting a plea of guilty under this section, order that such plea not be evidential in any civil proceeding.

d.Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for aggravated manslaughter under the provisions of subsection a. of N.J.S.2C:11-4.

As used in this section, "auto or vessel" means all means of conveyance propelled otherwise than by muscular power.

e.Any person who violates paragraph (3) of subsection b. of this section shall forfeit the auto or vessel used in the commission of the offense, unless the defendant can establish at a hearing, which may occur at the time of sentencing, by a preponderance of the evidence that such forfeiture would constitute a serious hardship to the family of the defendant that outweighs the need to deter such conduct by the defendant and others. In making its findings, the court shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing, or other court proceedings and shall also consider the presentence report and any other relevant information. Forfeiture pursuant to this subsection shall be in addition to, and not in lieu of, civil forfeiture pursuant to chapter 64 of this title.

amended 1981, c.312, s.1; 1983, c.39; 1984, c.212; 1985, c.97, s.1; 1988, c.75, s.1; 1989, c.211; 1991, c.237, s.1; 1995, c.285; 1999, c.185, s.1; 2003, c.143; 2012, c.22, s.1.



Section 2C:11-5.1 - Knowingly Leaving Scene Of Motor Vehicle Accident Resulting In Death, Second Degree Crime.

2C:11-5.1 Knowingly leaving scene of motor vehicle accident resulting in death, second degree crime.
1.A motor vehicle operator who knows he is involved in an accident and knowingly leaves the scene of that accident under circumstances that violate the provisions of R.S.39:4-129 shall be guilty of a crime of the second degree if the accident results in the death of another person.

If the evidence so warrants, nothing in this section shall be deemed to preclude an indictment and conviction for aggravated manslaughter under the provisions of N.J.S.2C:11-4 or vehicular homicide under the provisions of N.J.S.2C:11-5.

Notwithstanding the provisions of N.J.S.2C:1-8 or any other provisions of law, a conviction arising under this section shall not merge with a conviction for aggravated manslaughter under the provisions of N.J.S.2C:11-4 or for vehicular homicide under the provisions of N.J.S.2C:11-5 and a separate sentence shall be imposed upon each such conviction.

Notwithstanding the provisions of N.J.S.2C:44-5 or any other provisions of law, when the court imposes multiple sentences of imprisonment for more than one offense, those sentences shall run consecutively.

For the purposes of this section, neither knowledge of the death nor knowledge of the violation are elements of the offense and it shall not be a defense that the operator of the motor vehicle was unaware of the death or of the provisions of R.S.39:4-129.

L.1997, c.111, s.1; amended 2003, c.55, s.2; 2007, c.83, s.1.



Section 2C:11-5.2 - Leaving Scene Of Boating Accident; Crime, Sentencing.

2C:11-5.2 Leaving scene of boating accident; crime, sentencing.

1. a. Whenever any vessel, as defined in section 2 of P.L.1995, c.401 (C.12:7-71), is involved in an accident upon the waters of this State, and the operator of that vessel knows he is involved in an accident and knowingly leaves the scene of that accident under circumstances that violate the provisions of section 11 of P.L.1962, c.73 (C.12:7-34.46), that operator shall be guilty of a crime of the second degree if the accident results in the death of another person, and shall be guilty of a crime of the third degree if the accident results in serious bodily injury to another person. The presumption of nonimprisonment set forth in N.J.S.2C:44-1 shall not apply to persons convicted under the provisions of this section.

b.If the evidence so warrants, nothing in this section shall be deemed to preclude an indictment and conviction for aggravated manslaughter under the provisions of N.J.S.2C:11-4 or vehicular homicide under the provisions of N.J.S.2C:11-5.

c.Notwithstanding the provisions of N.J.S.2C:1-8 or any other provisions of law, a conviction arising under this section shall not merge with a conviction for aggravated manslaughter under the provisions of N.J.S.2C:11-4 or for vehicular homicide under the provisions of N.J.S.2C:11-5 and a separate sentence shall be imposed upon each such conviction.

d.Notwithstanding the provisions of N.J.S.2C:44-5 or any other provisions of law, when the court imposes multiple sentences of imprisonment for more than one offense, those sentences shall run consecutively.

e.For the purposes of this section, knowledge of the death, knowledge of the serious bodily injury, or knowledge of the violation shall not be elements of the offense and it shall not be a defense that the operator of the vessel was unaware of the death or of the provisions of section 11 of P.L.1962, c.73 (C.12:7-34.46).

L.2014, c.17, s.1.



Section 2C:11-6 - Aiding Suicide

2C:11-6. Aiding suicide
2C:11-6. Aiding Suicide. A person who purposely aids another to commit suicide is guilty of a crime of the second degree if his conduct causes such suicide or an attempted suicide, and otherwise of a crime of the fourth degree.

L.1978, c. 95, s. 2C:11-6, eff. Sept. 1, 1979.



Section 2C:11A-1 - Cloning Of Human Being, First Degree Crime; Definition.

2C:11A-1 Cloning of human being, first degree crime; definition.

3.A person who knowingly engages or assists, directly or indirectly, in the cloning of a human being is guilty of a crime of the first degree.

As used in this section, "cloning of a human being" means the replication of a human individual by cultivating a cell with genetic material through the egg, embryo, fetal and newborn stages into a new human individual.

L.2003,c.203,s.3.



Section 2C:12-1 - Assault.

2C:12-1 Assault.

2C:12-1. Assault. a. Simple assault. A person is guilty of assault if he:

(1)Attempts to cause or purposely, knowingly or recklessly causes bodily injury to another; or

(2)Negligently causes bodily injury to another with a deadly weapon; or

(3)Attempts by physical menace to put another in fear of imminent serious bodily injury.

Simple assault is a disorderly persons offense unless committed in a fight or scuffle entered into by mutual consent, in which case it is a petty disorderly persons offense.

b.Aggravated assault. A person is guilty of aggravated assault if he:

(1)Attempts to cause serious bodily injury to another, or causes such injury purposely or knowingly or under circumstances manifesting extreme indifference to the value of human life recklessly causes such injury; or

(2)Attempts to cause or purposely or knowingly causes bodily injury to another with a deadly weapon; or

(3)Recklessly causes bodily injury to another with a deadly weapon; or

(4)Knowingly under circumstances manifesting extreme indifference to the value of human life points a firearm, as defined in subsection f. of N.J.S.2C:39-1, at or in the direction of another, whether or not the actor believes it to be loaded; or

(5)Commits a simple assault as defined in paragraph (1), (2) or (3) of subsection a. of this section upon:

(a)Any law enforcement officer acting in the performance of his duties while in uniform or exhibiting evidence of his authority or because of his status as a law enforcement officer; or

(b)Any paid or volunteer fireman acting in the performance of his duties while in uniform or otherwise clearly identifiable as being engaged in the performance of the duties of a fireman; or

(c)Any person engaged in emergency first-aid or medical services acting in the performance of his duties while in uniform or otherwise clearly identifiable as being engaged in the performance of emergency first-aid or medical services; or

(d)Any school board member, school administrator, teacher, school bus driver or other employee of a public or nonpublic school or school board while clearly identifiable as being engaged in the performance of his duties or because of his status as a member or employee of a public or nonpublic school or school board or any school bus driver employed by an operator under contract to a public or nonpublic school or school board while clearly identifiable as being engaged in the performance of his duties or because of his status as a school bus driver; or

(e)Any employee of the Division of Child Protection and Permanency while clearly identifiable as being engaged in the performance of his duties or because of his status as an employee of the division; or

(f)Any justice of the Supreme Court, judge of the Superior Court, judge of the Tax Court or municipal judge while clearly identifiable as being engaged in the performance of judicial duties or because of his status as a member of the judiciary; or

(g)Any operator of a motorbus or the operator's supervisor or any employee of a rail passenger service while clearly identifiable as being engaged in the performance of his duties or because of his status as an operator of a motorbus or as the operator's supervisor or as an employee of a rail passenger service; or

(h)Any Department of Corrections employee, county corrections officer, juvenile corrections officer, State juvenile facility employee, juvenile detention staff member, juvenile detention officer, probation officer or any sheriff, undersheriff, or sheriff's officer acting in the performance of his duties while in uniform or exhibiting evidence of his authority or because of his status as a Department of Corrections employee, county corrections officer, juvenile corrections officer, State juvenile facility employee, juvenile detention staff member, juvenile detention officer, probation officer, sheriff, undersheriff, or sheriff's officer; or

(i)Any employee, including any person employed under contract, of a utility company as defined in section 2 of P.L.1971, c.224 (C.2A:42-86) or a cable television company subject to the provisions of the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.) while clearly identifiable as being engaged in the performance of his duties in regard to connecting, disconnecting or repairing or attempting to connect, disconnect or repair any gas, electric or water utility, or cable television or telecommunication service; or

(j)Any health care worker employed by a licensed health care facility to provide direct patient care, any health care professional licensed or otherwise authorized pursuant to Title 26 or Title 45 of the Revised Statutes to practice a health care profession, except a direct care worker at a State or county psychiatric hospital or State developmental center or veterans' memorial home, while clearly identifiable as being engaged in the duties of providing direct patient care or practicing the health care profession; or

(k)Any direct care worker at a State or county psychiatric hospital or State developmental center or veterans' memorial home, while clearly identifiable as being engaged in the duties of providing direct patient care or practicing the health care profession, provided that the actor is not a patient or resident at the facility who is classified by the facility as having a mental illness or developmental disability; or

(6)Causes bodily injury to another person while fleeing or attempting to elude a law enforcement officer in violation of subsection b. of N.J.S.2C:29-2 or while operating a motor vehicle in violation of subsection c. of N.J.S.2C:20-10. Notwithstanding any other provision of law to the contrary, a person shall be strictly liable for a violation of this paragraph upon proof of a violation of subsection b. of N.J.S.2C:29-2 or while operating a motor vehicle in violation of subsection c. of N.J.S.2C:20-10 which resulted in bodily injury to another person; or

(7)Attempts to cause significant bodily injury to another or causes significant bodily injury purposely or knowingly or, under circumstances manifesting extreme indifference to the value of human life recklessly causes such significant bodily injury; or

(8)Causes bodily injury by knowingly or purposely starting a fire or causing an explosion in violation of N.J.S.2C:17-1 which results in bodily injury to any emergency services personnel involved in fire suppression activities, rendering emergency medical services resulting from the fire or explosion or rescue operations, or rendering any necessary assistance at the scene of the fire or explosion, including any bodily injury sustained while responding to the scene of a reported fire or explosion. For purposes of this paragraph, "emergency services personnel" shall include, but not be limited to, any paid or volunteer fireman, any person engaged in emergency first-aid or medical services and any law enforcement officer. Notwithstanding any other provision of law to the contrary, a person shall be strictly liable for a violation of this paragraph upon proof of a violation of N.J.S.2C:17-1 which resulted in bodily injury to any emergency services personnel; or

(9)Knowingly, under circumstances manifesting extreme indifference to the value of human life, points or displays a firearm, as defined in subsection f. of N.J.S.2C:39-1, at or in the direction of a law enforcement officer; or

(10) Knowingly points, displays or uses an imitation firearm, as defined in subsection v. of N.J.S.2C:39-1, at or in the direction of a law enforcement officer with the purpose to intimidate, threaten or attempt to put the officer in fear of bodily injury or for any unlawful purpose; or

(11) Uses or activates a laser sighting system or device, or a system or device which, in the manner used, would cause a reasonable person to believe that it is a laser sighting system or device, against a law enforcement officer acting in the performance of his duties while in uniform or exhibiting evidence of his authority. As used in this paragraph, "laser sighting system or device" means any system or device that is integrated with or affixed to a firearm and emits a laser light beam that is used to assist in the sight alignment or aiming of the firearm; or

(12) Attempts to cause significant bodily injury or causes significant bodily injury purposely or knowingly or, under circumstances manifesting extreme indifference to the value of human life, recklessly causes significant bodily injury to a person who, with respect to the actor, meets the definition of a victim of domestic violence, as defined in subsection d. of section 3 of P.L.1991, c.261 (C.2C:25-19).

Aggravated assault under paragraphs (1) and (6) of subsection b. of this section is a crime of the second degree; under paragraphs (2), (7), (9) and (10) of subsection b. of this section is a crime of the third degree; under paragraphs (3) and (4) of subsection b. of this section is a crime of the fourth degree; and under paragraph (5) of subsection b. of this section is a crime of the third degree if the victim suffers bodily injury, otherwise it is a crime of the fourth degree. Aggravated assault under paragraph (8) of subsection b. of this section is a crime of the third degree if the victim suffers bodily injury; if the victim suffers significant bodily injury or serious bodily injury it is a crime of the second degree. Aggravated assault under paragraph (11) of subsection b. of this section is a crime of the third degree. Aggravated assault under paragraph (12) of subsection b. of this section is a crime of the third degree but the presumption of non-imprisonment set forth in subsection e. of N.J.S.2C:44-1 for a first offense of a crime of the third degree shall not apply.

c. (1) A person is guilty of assault by auto or vessel when the person drives a vehicle or vessel recklessly and causes either serious bodily injury or bodily injury to another. Assault by auto or vessel is a crime of the fourth degree if serious bodily injury results and is a disorderly persons offense if bodily injury results. Proof that the defendant was operating a hand-held wireless telephone while driving a motor vehicle in violation of section 1 of P.L.2003, c.310 (C.39:4-97.3) may give rise to an inference that the defendant was driving recklessly.

(2)Assault by auto or vessel is a crime of the third degree if the person drives the vehicle while in violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) and serious bodily injury results and is a crime of the fourth degree if the person drives the vehicle while in violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) and bodily injury results.

(3)Assault by auto or vessel is a crime of the second degree if serious bodily injury results from the defendant operating the auto or vessel while in violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) while:

(a)on any school property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or within 1,000 feet of such school property;

(b)driving through a school crossing as defined in R.S.39:1-1 if the municipality, by ordinance or resolution, has designated the school crossing as such; or

(c)driving through a school crossing as defined in R.S.39:1-1 knowing that juveniles are present if the municipality has not designated the school crossing as such by ordinance or resolution.

Assault by auto or vessel is a crime of the third degree if bodily injury results from the defendant operating the auto or vessel in violation of this paragraph.

A map or true copy of a map depicting the location and boundaries of the area on or within 1,000 feet of any property used for school purposes which is owned by or leased to any elementary or secondary school or school board produced pursuant to section 1 of P.L.1987, c.101 (C.2C:35-7) may be used in a prosecution under subparagraph (a) of paragraph (3) of this subsection.

It shall be no defense to a prosecution for a violation of subparagraph (a) or (b) of paragraph (3) of this subsection that the defendant was unaware that the prohibited conduct took place while on or within 1,000 feet of any school property or while driving through a school crossing. Nor shall it be a defense to a prosecution under subparagraph (a) or (b) of paragraph (3) of this subsection that no juveniles were present on the school property or crossing zone at the time of the offense or that the school was not in session.

(4)Assault by auto or vessel is a crime of the third degree if the person purposely drives a vehicle in an aggressive manner directed at another vehicle and serious bodily injury results and is a crime of the fourth degree if the person purposely drives a vehicle in an aggressive manner directed at another vehicle and bodily injury results. For purposes of this paragraph, "driving a vehicle in an aggressive manner" shall include, but is not limited to, unexpectedly altering the speed of the vehicle, making improper or erratic traffic lane changes, disregarding traffic control devices, failing to yield the right of way, or following another vehicle too closely.

As used in this subsection, "vessel" means a means of conveyance for travel on water and propelled otherwise than by muscular power.

d.A person who is employed by a facility as defined in section 2 of P.L.1977, c.239 (C.52:27G-2) who commits a simple assault as defined in paragraph (1) or (2) of subsection a. of this section upon an institutionalized elderly person as defined in section 2 of P.L.1977, c.239 (C.52:27G-2) is guilty of a crime of the fourth degree.

e.(Deleted by amendment, P.L.2001, c.443).

f.A person who commits a simple assault as defined in paragraph (1), (2) or (3) of subsection a. of this section in the presence of a child under 16 years of age at a school or community sponsored youth sports event is guilty of a crime of the fourth degree. The defendant shall be strictly liable upon proof that the offense occurred, in fact, in the presence of a child under 16 years of age. It shall not be a defense that the defendant did not know that the child was present or reasonably believed that the child was 16 years of age or older. The provisions of this subsection shall not be construed to create any liability on the part of a participant in a youth sports event or to abrogate any immunity or defense available to a participant in a youth sports event. As used in this act, "school or community sponsored youth sports event" means a competition, practice or instructional event involving one or more interscholastic sports teams or youth sports teams organized pursuant to a nonprofit or similar charter or which are member teams in a youth league organized by or affiliated with a county or municipal recreation department and shall not include collegiate, semi-professional or professional sporting events.

amended 1979, c.178, s.22; 1981, c.290, s.14; 1983, c.101; 1985, c.97, s.2; 1985, c.444; 1990, c.87, s.1; 1991, c.237, s.2; 1991, c.341, s.2; 1993, c.219, s.2; 1995, c.6, s.1; 1995, c.181; 1995, c.211, s.1; 1995, c.307, s.2; 1997, c.42; 1997, c.119; 1999, c.77; 1999, c.185, s.2; 1999, c.281; 1999, c.381; 2001, c.215; 2001, c.443, s.2; 2002, c.53; 2003, c.218; 2005, c.2; 2006, c.78, s.2; 2010, c.109; 2012, c.3; 2012, c.16, s.6; 2012, c.22, s.2; 2015, c.98, s.1; 2015, c.100, s.1.



Section 2C:12-1.1 - Knowingly Leaving Scene Of Motor Vehicle Accident Resulting In Serious Bodily Injury, Third Degree Crime.

2C:12-1.1 Knowingly leaving scene of motor vehicle accident resulting in serious bodily injury, third degree crime.
2.A motor vehicle operator who knows he is involved in an accident and knowingly leaves the scene of that accident under circumstances that violate the provisions of R.S.39:4-129 shall be guilty of a crime of the third degree if the accident results in serious bodily injury to another person. The presumption of nonimprisonment set forth in N.J.S.2C:44-1 shall not apply to persons convicted under the provisions of this section.

If the evidence so warrants, nothing in this section shall be deemed to preclude an indictment and conviction for aggravated assault or assault by auto under the provisions of N.J.S.2C:12-1.

Notwithstanding the provisions of N.J.S.2C:1-8 or any other provisions of law, a conviction arising under this section shall not merge with a conviction for aggravated assault or assault by auto under the provisions of N.J.S.2C:12-1 and a separate sentence shall be imposed upon each conviction.

Notwithstanding the provisions of N.J.S.2C:44-5 or any other provisions of law, whenever in the case of such multiple convictions the court imposes multiple sentences of imprisonment for more than one offense, those sentences shall run consecutively.

For the purposes of this section, neither knowledge of the serious bodily injury nor knowledge of the violation are elements of the offense and it shall not be a defense that the driver of the motor vehicle was unaware of the serious bodily injury or provisions of R.S.39:4-129.

L.1997, c.111, s.2; amended 2003, c.55, s.3; 2007, c.83, s.2.



Section 2C:12-1.2 - Endangering An Injured Victim.

2C:12-1.2 Endangering an injured victim.

1.Endangering an injured victim. a. A person is guilty of endangering an injured victim if he causes bodily injury to any person or solicits, aids, encourages, or attempts or agrees to aid another, who causes bodily injury to any person, and leaves the scene of the injury knowing or reasonably believing that the injured person is physically helpless, mentally incapacitated or otherwise unable to care for himself.

b.As used in this section, the following definitions shall apply:

(1)"Physically helpless" means the condition in which a person is unconscious, unable to flee, or physically unable to summon assistance;

(2)"Mentally incapacitated" means that condition in which a person is rendered temporarily or permanently incapable of understanding or controlling one's conduct, or of appraising or controlling one's condition, which incapacity shall include but is not limited to an inability to comprehend one's own peril;

(3)"Bodily injury" shall have the meaning set forth in N.J.S.2C:11-1.

c.It is an affirmative defense to prosecution for a violation of this section that the defendant summoned medical treatment for the victim or knew that medical treatment had been summoned by another person, and protected the victim from further injury or harm until emergency assistance personnel arrived. This affirmative defense shall be proved by the defendant by a preponderance of the evidence.

d.A person who violates the provisions of this section shall be guilty of a crime of the third degree. Notwithstanding the provisions of N.J.S.2C:1-8 or any other provision of law, a conviction arising under this subsection shall not merge with a conviction of the crime that rendered the person physically helpless or mentally incapacitated, nor shall such other conviction merge with a conviction under this section. Notwithstanding the provisions of N.J.S.2C:44-5 or any other provision of law, the sentence imposed pursuant to this section shall be ordered to be served consecutively to that imposed for any conviction of the crime that rendered the person physically helpless or mentally incapacitated.

e.Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for murder, manslaughter, assault or any other offense.

L.2000,c.174,s.1.



Section 2C:12-1.3 - Report Of Missing Child Required.

2C:12-1.3 Report of missing child required.

2. a. A parent, guardian, or other person with legal custody of a child who knew or should have known of the disappearance of a child for which that parent, guardian, or other person is responsible who fails to report the missing child to the appropriate law enforcement agency within 24 hours shall be guilty of a crime of the fourth degree.

b.For the purposes of this section, a "missing child" means a person 13 years of age or younger whose whereabouts are not currently known.

L.2011, c.174, s.2.



Section 2C:12-3 - Terroristic Threats.

2C:12-3 Terroristic threats.

2C:12-3. Terroristic threats.

a.A person is guilty of a crime of the third degree if he threatens to commit any crime of violence with the purpose to terrorize another or to cause evacuation of a building, place of assembly, or facility of public transportation, or otherwise to cause serious public inconvenience, or in reckless disregard of the risk of causing such terror or inconvenience. A violation of this subsection is a crime of the second degree if it occurs during a declared period of national, State or county emergency. The actor shall be strictly liable upon proof that the crime occurred, in fact, during a declared period of national, State or county emergency. It shall not be a defense that the actor did not know that there was a declared period of emergency at the time the crime occurred.

b.A person is guilty of a crime of the third degree if he threatens to kill another with the purpose to put him in imminent fear of death under circumstances reasonably causing the victim to believe the immediacy of the threat and the likelihood that it will be carried out.

L.1978, c.95; amended 1981, c.290, s.15; 2002, c.26, s.11.



Section 2C:12-10 - Definitions; Stalking Designated A Crime; Degrees.

2C:12-10 Definitions; stalking designated a crime; degrees.

1. a. As used in this act:

(1)"Course of conduct" means repeatedly maintaining a visual or physical proximity to a person; directly, indirectly, or through third parties, by any action, method, device, or means, following, monitoring, observing, surveilling, threatening, or communicating to or about, a person, or interfering with a person's property; repeatedly committing harassment against a person; or repeatedly conveying, or causing to be conveyed, verbal or written threats or threats conveyed by any other means of communication or threats implied by conduct or a combination thereof directed at or toward a person.

(2)"Repeatedly" means on two or more occasions.

(3)"Emotional distress" means significant mental suffering or distress.

(4)"Cause a reasonable person to fear" means to cause fear which a reasonable victim, similarly situated, would have under the circumstances.

b.A person is guilty of stalking, a crime of the fourth degree, if he purposefully or knowingly engages in a course of conduct directed at a specific person that would cause a reasonable person to fear for his safety or the safety of a third person or suffer other emotional distress.

c.A person is guilty of a crime of the third degree if he commits the crime of stalking in violation of an existing court order prohibiting the behavior.

d.A person who commits a second or subsequent offense of stalking against the same victim is guilty of a crime of the third degree.

e.A person is guilty of a crime of the third degree if he commits the crime of stalking while serving a term of imprisonment or while on parole or probation as the result of a conviction for any indictable offense under the laws of this State, any other state or the United States.

f.This act shall not apply to conduct which occurs during organized group picketing.

L.1992, c.209, s.1; amended 1996, c.39, s.1; 1998, c. 17, s.3; 1999, c.47, s.1; 2001, c.220, s.2; 2009, c.28.



Section 2C:12-10.1 - Conviction For Stalking, Permanent Restraining Order.

2C:12-10.1 Conviction for stalking, permanent restraining order.

3. a. A judgment of conviction for stalking shall operate as an application for a permanent restraining order limiting the contact of the defendant and the victim who was stalked.

b.A hearing shall be held on the application for a permanent restraining order at the time of the verdict or plea of guilty unless the victim requests otherwise. This hearing shall be in Superior Court. A permanent restraining order may grant the following specific relief:

(1)An order restraining the defendant from entering the residence, property, school, or place of employment of the victim and requiring the defendant to stay away from any specified place that is named in the order and is frequented regularly by the victim.

(2)An order restraining the defendant from making contact with the victim, including an order forbidding the defendant from personally or through an agent initiating any communication likely to cause annoyance or alarm including, but not limited to, personal, written, or telephone contact, or contact via electronic device, with the victim, the victim's employers, employees, or fellow workers, or others with whom communication would be likely to cause annoyance or alarm to the victim. As used in this paragraph, "communication" shall have the same meaning as defined in subsection q. of N.J.S.2C:1-14.

c.The permanent restraining order entered by the court subsequent to a conviction for stalking as provided in this act may be dissolved upon the application of the stalking victim to the court which granted the order.

d.Notice of permanent restraining orders issued pursuant to this act shall be sent by the clerk of the court or other person designated by the court to the appropriate chiefs of police, members of the State Police and any other appropriate law enforcement agency or court.

e.Any permanent restraining order issued pursuant to this act shall be in effect throughout the State, and shall be enforced by all law enforcement officers.

f.A violation by the defendant of an order issued pursuant to this act shall constitute an offense under subsection a. of N.J.S.2C:29-9 and each order shall so state. Violations of these orders may be enforced in a civil or criminal action initiated by the stalking victim or by the court, on its own motion, pursuant to applicable court rules. Nothing in this act shall preclude the filing of a criminal complaint for stalking based on the same act which is the basis for the violation of the permanent restraining order.

L.1996, c.39, s.3; amended 2009, c.232, s.1.



Section 2C:12-10.2 - Temporary Restraining Order For Alleged Stalking; Conditions.

2C:12-10.2 Temporary restraining order for alleged stalking; conditions.

2. a. In any case involving an allegation of stalking where the victim is a child under the age of 18 years or is developmentally disabled as defined in section 3 of P.L.1977, c.200 (C.5:5-44.4) or where the victim is 18 years of age or older and has a mental disease or defect which renders the victim temporarily or permanently incapable of understanding the nature of his conduct, including, but not limited to, being incapable of providing consent, the court may issue a temporary restraining order against the defendant which limits the contact of the defendant and the victim.

b.The provisions of subsection a. of this section are in addition to, and not in lieu of, the provisions of section 3 of P.L.1996, c.39 (C.2C:12-10.1) which provide that a judgment of conviction for stalking shall operate as an application for a permanent restraining order limiting the contact of the defendant and the victim.

c.The parent or guardian of the child or the person described in subsection a. of this section may file a complaint with the Superior Court in conformity with the rules of court seeking a temporary restraining order against a person alleged to have committed stalking against the child or the person described in subsection a. of this section. The parent or guardian may seek emergency, ex parte relief. A decision shall be made by the judge regarding the emergency relief forthwith. If it appears that the child or the person described in subsection a. of this section is in danger of being stalked by the defendant, the judge shall issue a temporary restraining order pursuant to subsection e. of this section.

d.A conviction of stalking shall not be a prerequisite for the grant of a temporary restraining order under this act.

e.A temporary restraining order issued under this act shall limit the contact of the defendant and the child or the person described in subsection a. of this section who was stalked and in addition may grant all other relief specified in section 3 of P.L.1996, c.39 (C.2C:12-10.1).

f.A hearing shall be held in the Superior Court within 10 days of the issuance of any temporary restraining order which was issued on an emergency, ex parte basis. A copy of the complaint shall be served on the defendant in conformity with the rules of court. At the hearing the standard for continuing the temporary restraining order shall be by a preponderance of the evidence.

g.If the court rules that the temporary restraining order shall be continued, the order shall remain in effect until either:

(1)the defendant is convicted of stalking, in which case the court shall hold a hearing on the issue of whether a permanent restraining order shall be entered pursuant to section 3 of P.L.1996, c.39 (C.2C:12-10.1); or

(2)the victim's parent or guardian or, in the case of a victim who has reached the age of 18, the victim, requests that the restraining order be dismissed and the court finds just cause to do so.

L.1999, c.47, s.2; amended 2011, c.232, s.1.



Section 2C:12-11 - Disarming A Law Enforcement, Corrections Officer; Crime; Degrees.

2C:12-11 Disarming a law enforcement, corrections officer; crime; degrees.
1. a. A person who knowingly takes or attempts to exercise unlawful control over a firearm or other weapon in the possession of a law enforcement or corrections officer when that officer is acting in the performance of his duties, and either is in uniform or exhibits evidence of his authority, is guilty of a crime of the second degree.

b. A person violating the provisions of subsection a. of this section shall be guilty of a crime of the first degree if:

(1) The person fires or discharges the firearm;

(2) The person uses or threatens to use the firearm or weapon against the officer or any other person; or

(3) The officer or another person suffers serious bodily injury.

L.1996,c.14.



Section 2C:12-12 - Definitions Relative To Certain Acts Of Inmates, Parolees

2C:12-12 Definitions relative to certain acts of inmates, parolees
1. As used in this act:

"Bodily fluid" means saliva, blood, urine, feces, seminal fluid or any other bodily fluid.

"Department of Corrections employee" means any corrections officer, parole officer or other employee of the New Jersey Department of Corrections and any person under contract to provide services to the department.

L.1997,c.182,s.1.



Section 2C:12-13 - Throwing Bodily Fluid At Certain Law Enforcement Officers Deemed Aggravated Assault; Grading, Sentence.

2C:12-13 Throwing bodily fluid at certain law enforcement officers deemed aggravated assault; grading, sentence.

2.A person who throws a bodily fluid at a Department of Corrections employee, county corrections officer, juvenile corrections officer, State juvenile facility employee, juvenile detention staff member, probation officer, any sheriff, undersheriff or sheriff's officer or any municipal, county or State law enforcement officer while in the performance of his duties or otherwise purposely subjects such employee to contact with a bodily fluid commits an aggravated assault. If the victim suffers bodily injury, this shall be a crime of the third degree. Otherwise, this shall be a crime of the fourth degree. A term of imprisonment imposed for this offense shall run consecutively to any term of imprisonment currently being served and to any other term imposed for another offense committed at the time of the assault. Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for a violation or attempted violation of chapter 11 of Title 2C of the New Jersey Statutes or subsection b. of N.J.S.2C:12-1 or any other provision of the criminal laws.

L.1997,c.182,s.2; amended 1999, c.429; 2003, c.283.



Section 2C:13-1 - Kidnapping.

2C:13-1 Kidnapping.

2C:13-1. Kidnapping. a. Holding for ransom, reward, or as a hostage. A person is guilty of kidnapping if he unlawfully removes another from the place where he is found or if he unlawfully confines another with the purpose of holding that person for ransom or reward or as a shield or hostage.

b.Holding for other purposes. A person is guilty of kidnapping if he unlawfully removes another from his place of residence or business, or a substantial distance from the vicinity where he is found, or if he unlawfully confines another for a substantial period, with any of the following purposes:

(1)To facilitate commission of any crime or flight thereafter;

(2)To inflict bodily injury on or to terrorize the victim or another;

(3)To interfere with the performance of any governmental or political function; or

(4)To permanently deprive a parent, guardian, or other lawful custodian of custody of the victim.

c.Grading of kidnapping. (1) Except as provided in paragraph (2) of this subsection, kidnapping is a crime of the first degree and upon conviction thereof, a person may, notwithstanding the provisions of paragraph (1) of subsection a. of N.J.S.2C:43-6, be sentenced to an ordinary term of imprisonment between 15 and 30 years. If the actor releases the victim unharmed and in a safe place prior to apprehension, it is a crime of the second degree.

(2)Kidnapping is a crime of the first degree and upon conviction thereof, an actor shall be sentenced to a term of imprisonment by the court, if the victim of the kidnapping is less than 16 years of age and if during the kidnapping:

(a)A crime under N.J.S.2C:14-2 or subsection a. of N.J.S.2C:14-3 is committed against the victim;

(b)A crime under subsection b. of N.J.S.2C:24-4 is committed against the victim; or

(c)The actor sells or delivers the victim to another person for pecuniary gain other than in circumstances which lead to the return of the victim to a parent, guardian or other person responsible for the general supervision of the victim.

Notwithstanding the provisions of paragraph (1) of subsection a. of N.J.S.2C:43-6, the term of imprisonment imposed under this paragraph shall be either a term of 25 years during which the actor shall not be eligible for parole, or a specific term between 25 years and life imprisonment, of which the actor shall serve 25 years before being eligible for parole; provided, however, that the crime of kidnapping under this paragraph and underlying aggravating crimes listed in subparagraph (a), (b), or (c) of this paragraph shall merge for purposes of sentencing. If the actor is convicted of the criminal homicide of a victim of a kidnapping under the provisions of chapter 11, any sentence imposed under provisions of this paragraph shall be served consecutively to any sentence imposed pursuant to the provisions of chapter 11.

d."Unlawful" removal or confinement. A removal or confinement is unlawful within the meaning of this section and of sections 2C:13-2 and 2C:13-3, if it is accomplished by force, threat, or deception, or, in the case of a person who is under the age of 14 or is incompetent, if it is accomplished without the consent of a parent, guardian, or other person responsible for general supervision of his welfare.

e.It is an affirmative defense to a prosecution under paragraph (4) of subsection b. of this section, which must be proved by clear and convincing evidence, that:

(1)The actor reasonably believed that the action was necessary to preserve the victim from imminent danger to his welfare. However, no defense shall be available pursuant to this subsection if the actor does not, as soon as reasonably practicable but in no event more than 24 hours after taking a victim under his protection, give notice of the victim's location to the police department of the municipality where the victim resided, the office of the county prosecutor in the county where the victim resided, or the Division of Child Protection and Permanency in the Department of Children and Families;

(2)The actor reasonably believed that the taking or detaining of the victim was consented to by a parent, or by an authorized State agency; or

(3)The victim, being at the time of the taking or concealment not less than 14 years old, was taken away at his own volition by his parent and without purpose to commit a criminal offense with or against the victim.

f.It is an affirmative defense to a prosecution under paragraph (4) of subsection b. of this section that a parent having the right of custody reasonably believed he was fleeing from imminent physical danger from the other parent, provided that the parent having custody, as soon as reasonably practicable:

(1)Gives notice of the victim's location to the police department of the municipality where the victim resided, the office of the county prosecutor in the county where the victim resided, or the Division of Child Protection and Permanency in the Department of Children and Families; or

(2)Commences an action affecting custody in an appropriate court.

g.As used in subsections e. and f. of this section, "parent" means a parent, guardian or other lawful custodian of a victim.

amended 1979, c.178, s.23; 1986, c.172, s.2; 1999, c.190, s.1; 2006, c.47, s.24; 2012, c.16, s.7.



Section 2C:13-2 - Criminal Restraint

2C:13-2. Criminal restraint
A person commits a crime of the third degree if he knowingly:

a. Restrains another unlawfully in circumstances exposing the other to risk of serious bodily injury; or

b. Holds another in a condition of involuntary servitude.

The creation by the actor of circumstances resulting in a belief by another that he must remain in a particular location shall for purposes of this section be deemed to be a holding in a condition of involuntary servitude.

In any prosecution under subsection b., it is an affirmative defense that the person held was a child less than 18 years old and the actor was a relative or legal guardian of such child and his sole purpose was to assume control of such child.

L.1978, c. 95, s. 2C:13-2, eff. Sept. 1, 1979.



Section 2C:13-3 - False Imprisonment

2C:13-3. False imprisonment
A person commits a disorderly persons offense if he knowingly restrains another unlawfully so as to interfere substantially with his liberty. In any prosecution under this section, it is an affirmative defense that the person restrained was a child less than 18 years old and that the actor was a relative or legal guardian of such child and that his sole purpose was to assume control of such child.

L.1978, c. 95, s. 2C:13-3, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 24, eff. Sept. 1, 1979.



Section 2C:13-4 - Interference With Custody.

2C:13-4 Interference with custody.

2C:13-4. Interference with custody.

a.Custody of children. A person, including a parent, guardian, or other lawful custodian, is guilty of interference with custody if he:

(1)Takes or detains a minor child with the purpose of concealing the minor child and thereby depriving the child's other parent of custody or parenting time with the minor child; or

(2)After being served with process or having actual knowledge of an action affecting marriage or custody but prior to the issuance of a temporary or final order determining custody and parenting time rights to a minor child, takes, detains, entices, or conceals the child within or outside the State for the purpose of depriving the child's other parent of custody or parenting time, or to evade the jurisdiction of the courts of this State; or

(3)After being served with process or having actual knowledge of an action affecting the protective services needs of a child pursuant to Title 9 of the Revised Statutes in an action affecting custody, but prior to the issuance of a temporary or final order determining custody rights of a minor child, takes, detains, entices, or conceals the child within or outside the State for the purpose of evading the jurisdiction of the courts of this State; or

(4)After the issuance of a temporary or final order specifying custody, joint custody rights or parenting time, takes, detains, entices, or conceals a minor child from the other parent in violation of the custody or parenting time order.

Interference with custody is a crime of the second degree if the child is taken, detained, enticed, or concealed: (i) outside the United States or (ii) for more than 24 hours. Otherwise, interference with custody is a crime of the third degree but the presumption of non-imprisonment set forth in subsection e. of N.J.S.2C:44-1 for a first offense of a crime of the third degree shall not apply.

b.Custody of committed persons. A person is guilty of a crime of the fourth degree if he knowingly takes or entices any committed person away from lawful custody when he is not privileged to do so. "Committed person" means, in addition to anyone committed under judicial warrant, any orphan, neglected, or delinquent child, person with a mental disease, defect, or illness, or other dependent or incompetent person, entrusted to another's custody by or through a recognized social agency or otherwise by authority of law.

c.It is an affirmative defense to a prosecution under subsection a. of this section, which must be proved by clear and convincing evidence, that:

(1)The actor reasonably believed that the action was necessary to preserve the child from imminent danger to his welfare. However, no defense shall be available pursuant to this subsection if the actor does not, as soon as reasonably practicable but in no event more than 24 hours after taking a child under his protection, give notice of the child's location to the police department of the municipality where the child resided, the office of the county prosecutor in the county where the child resided, or the Division of Child Protection and Permanency in the Department of Children and Families;

(2)The actor reasonably believed that the taking or detaining of the minor child was consented to by the other parent, or by an authorized State agency; or

(3)The child, being at the time of the taking or concealment not less than 14 years old, was taken away at his own volition and without purpose to commit a criminal offense with or against the child.

d.It is an affirmative defense to a prosecution under subsection a. of this section that a parent having the right of custody reasonably believed he was fleeing from imminent physical danger from the other parent, provided that the parent having custody, as soon as reasonably practicable:

(1)Gives notice of the child's location to the police department of the municipality where the child resided, the office of the county prosecutor in the county where the child resided, or the Division of Child Protection and Permanency in the Department of Children and Families; or

(2)Commences an action affecting custody in an appropriate court.

e.The offenses enumerated in this section are continuous in nature and continue for so long as the child is concealed or detained.

f. (1) In addition to any other disposition provided by law, a person convicted under subsection a. of this section shall make restitution of all reasonable expenses and costs, including reasonable counsel fees, incurred by the other parent in securing the child's return.

(2)In imposing sentence under subsection a. of this section the court shall consider, in addition to the factors enumerated in chapter 44 of Title 2C of the New Jersey Statutes:

(a)Whether the person returned the child voluntarily; and

(b)The length of time the child was concealed or detained.

g.As used in this section, "parent" means a parent, guardian or other lawful custodian of a minor child.

amended 1979, c.178, s.25; 1982, c.199; 1990, c.104, s.1; 1997, c.299, s.7; 1999, c.190, s.2; 2006, c.47, s.25; 2011, c.232, s.2; 2012, c.16, s.8.



Section 2C:13-5 - Criminal Coercion.

2C:13-5 Criminal coercion.

2C:13-5. Criminal Coercion.

a.Offense defined. A person is guilty of criminal coercion if, with purpose unlawfully to restrict another's freedom of action to engage or refrain from engaging in conduct, he threatens to:

(1)Inflict bodily injury on anyone or commit any other offense, regardless of the immediacy of the threat;

(2)Accuse anyone of an offense;

(3)Expose any secret which would tend to subject any person to hatred, contempt or ridicule, or to impair his credit or business repute;

(4)Take or withhold action as an official, or cause an official to take or withhold action;

(5)Bring about or continue a strike, boycott or other collective action, except that such a threat shall not be deemed coercive when the restriction compelled is demanded in the course of negotiation for the benefit of the group in whose interest the actor acts;

(6)Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

(7)Perform any other act which would not in itself substantially benefit the actor but which is calculated to substantially harm another person with respect to his health, safety, business, calling, career, financial condition, reputation or personal relationships.

It is an affirmative defense to prosecution based on paragraphs (2), (3), (4), (6) and (7) that the actor believed the accusation or secret to be true or the proposed official action justified and that his purpose was limited to compelling the other to behave in a way reasonably related to the circumstances which were the subject of the accusation, exposure or proposed official action, as by desisting from further misbehavior, making good a wrong done, or refraining from taking any action or responsibility for which the actor believes the other disqualified.

b.Grading. Criminal coercion is a crime of the fourth degree unless the threat is to commit a crime more serious than one of the fourth degree or the actor's purpose is criminal, in which cases the offense is a crime of the third degree.

amended 2015, c.98, s.3.



Section 2C:13-6 - Luring, Enticing Child By Various Means, Attempts; Crime Of Second Degree; Subsequent Offense, Mandatory Imprisonment; Definitions.

2C:13-6. Luring, enticing child by various means, attempts; crime of second degree; subsequent offense, mandatory imprisonment; definitions.

1.Luring, enticing child by various means, attempts; crime of second degree; subsequent offense, mandatory imprisonment; definitions.

a.A person commits a crime of the second degree if he attempts, via electronic or any other means, to lure or entice a child or one who he reasonably believes to be a child into a motor vehicle, structure or isolated area, or to meet or appear at any other place, with a purpose to commit a criminal offense with or against the child.

b.As used in this section:

"Child" means a person less than 18 years old.

"Electronic means" includes, but is not limited to, the Internet, which shall have the meaning set forth in N.J.S.2C:24-4.

"Structure" means any building, room, ship, vessel or airplane and also means any place adapted for overnight accommodation of persons, or for carrying on business therein, whether or not a person is actually present.

c.Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for attempted kidnapping under the provisions of N.J.S.2C:13-1.

d.A person convicted of a second or subsequent offense under this section shall be sentenced to a term of imprisonment. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6, the term of imprisonment shall include, unless the person is sentenced pursuant to the provisions of N.J.S.2C:43-7, a mandatory minimum term of one-third to one-half of the sentence imposed, or three years, whichever is greater, during which time the defendant shall not be eligible for parole. If the person is sentenced pursuant to N.J.S.2C:43-7, the court shall impose a minimum term of one-third to one-half of the sentence imposed, or five years, whichever is greater. The court may not suspend or make any other non-custodial disposition of any person sentenced as a second or subsequent offender pursuant to this section.

For the purposes of this section, an offense is considered a second or subsequent offense if the actor has at any time been convicted pursuant to this section, or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to this section.

e.A person convicted of an offense under this section who has previously been convicted of a violation of N.J.S.2C:14-2, subsection a. of N.J.S.2C:14-3 or N.J.S.2C:24-4 shall be sentenced to a term of imprisonment. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6, the term of imprisonment shall include, unless the person is sentenced pursuant to the provisions of N.J.S.2C:43-7, a mandatory minimum term of five years, during which time the defendant shall not be eligible for parole. The court may not suspend or make any other non-custodial disposition of any person sentenced pursuant to this section.

For the purposes of this subsection, an offense is considered a previous conviction of N.J.S.2C:14-2, subsection a. of N.J.S.2C:14-3 or N.J.S.2C:24-4 if the actor has at any time been convicted under any of these sections or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to any of these sections.

f.Notwithstanding the provisions of N.J.S.2C:1-8 or any other law, a conviction under this section shall not merge with a conviction of any other criminal offense, nor shall such other conviction merge with a conviction under this section, and the court shall impose separate sentences upon each violation of this section and any other criminal offense. The court may not suspend or make any other non-custodial disposition of any person sentenced pursuant to this section.

L.1993, c.291, s.1; amended 1994, c.91; 1999, c.277; 2001, c.233; 2003, c.229; 2007, c.273, s.1.



Section 2C:13-7 - Luring, Enticing An Adult, Certain Circumstances, Third Degree Crime; Definitions.

2C:13-7 Luring, enticing an adult, certain circumstances, third degree crime; definitions.

1. a. A person commits a crime of the third degree if he attempts, via electronic or any other means, to lure or entice a person into a motor vehicle, structure or isolated area, or to meet or appear at any place, with a purpose to commit a criminal offense with or against the person lured or enticed or against any other person.

b.As used in this section:

"Electronic means" includes, but is not limited to, the Internet, which shall have the meaning set forth in N.J.S.2C:24-4.

"Structure" shall have the meaning set forth in P.L.1993, c.291 (C.2C:13-6).

c.Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for attempted kidnapping under the provisions of N.J.S.2C:13-1 or for any other crime or offense.

d.A person convicted of a second or subsequent offense under this section shall be sentenced to a term of imprisonment. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6, the term of imprisonment shall include, unless the person is sentenced pursuant to the provisions of N.J.S.2C:43-7, a mandatory minimum term of one-third to one-half of the sentence imposed, or one year, whichever is greater, during which time the defendant shall not be eligible for parole. If the person is sentenced pursuant to N.J.S.2C:43-7, the court shall impose a minimum term of one-third to one-half of the sentence imposed, or five years, whichever is greater. The court may not suspend or make any other non-custodial disposition of any person sentenced as a second or subsequent offender pursuant to this section.

For the purposes of this section, an offense is considered a second or subsequent offense if the actor has at any time been convicted pursuant to this section, or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to this section.

e.A person convicted of an offense under this section who has previously been convicted of a violation of N.J.S.2C:14-2, subsection a. of N.J.S.2C:14-3 or N.J.S.2C:24-4 shall be sentenced to a term of imprisonment. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6, the term of imprisonment shall include, unless the person is sentenced pursuant to the provisions of N.J.S.2C:43-7, a mandatory minimum term of three years, during which time the defendant shall not be eligible for parole. The court may not suspend or make any other non-custodial disposition of any person sentenced pursuant to this section.

For the purposes of this subsection, an offense is considered a previous conviction of N.J.S.2C:14-2, subsection a. of N.J.S.2C:14-3 or N.J.S.2C:24-4 if the actor has at any time been convicted under any of these sections or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to any of these sections.

f.Notwithstanding the provisions of N.J.S.2C:1-8 or any other law, a conviction under this section shall not merge with a conviction of any other criminal offense, nor shall such other conviction merge with a conviction under this section, and the court shall impose separate sentences upon each violation of this section and any other criminal offense. The court may not suspend or make any other non-custodial disposition of any person sentenced pursuant to this section.

L.2005, c.1, s.1; amended L.2007, c.273, s.2.



Section 2C:13-8 - Human Trafficking.

2C:13-8 Human trafficking.

1.Human trafficking. a. A person commits the crime of human trafficking if he:

(1)knowingly holds, recruits, lures, entices, harbors, transports, provides or obtains, by any means, another, to engage in sexual activity as defined in paragraph (2) of subsection a. of N.J.S.2C:34-1 or to provide labor or services:

(a)by causing or threatening to cause serious bodily harm or physical restraint against the person or any other person;

(b)by means of any scheme, plan, or pattern intended to cause the person to believe that the person or any other person would suffer serious bodily harm or physical restraint;

(c)by committing a violation of N.J.S.2C:13-5 against the person;

(d)by destroying, concealing, removing, confiscating, or possessing any passport, immigration-related document as defined in section 1 of P.L.1997, c.1 (C.2C:21-31), or other document issued by a governmental agency to any person which could be used as a means of verifying the person's identity or age or any other personal identifying information;

(e)by means of the abuse or threatened abuse of the law or legal process;

(f)by means of fraud, deceit, or misrepresentation against the person; or

(g)by facilitating access to a controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes; or

(2)receives anything of value from participation as an organizer, supervisor, financier or manager in a scheme or course of conduct which violates paragraph (1) of this subsection; or

(3)knowingly holds, recruits, lures, entices, harbors, transports, provides or obtains, by any means, a child under 18 years of age, to engage in sexual activity as defined in paragraph (2) of subsection a. of N.J.S.2C:34-1, whether or not the actor mistakenly believed that the child was 18 years of age or older, even if that mistaken belief was reasonable.

b.An offense under this section constitutes a crime of the first degree.

c.It is an affirmative defense to prosecution for a violation of this section that, during the time of the alleged commission of the offense of human trafficking created by this section, the defendant was a victim of human trafficking.

d.Notwithstanding the provisions of N.J.S.2C:43-6, the term of imprisonment imposed for a crime of the first degree under paragraph (2) or (3) of subsection a. of this section shall be either a term of 20 years during which the actor shall not be eligible for parole, or a specific term between 20 years and life imprisonment, of which the actor shall serve 20 years before being eligible for parole. Notwithstanding the provisions of N.J.S.2C:43-3, the sentence for a conviction for a crime of the first degree under this section shall include a fine in an amount of not less than $25,000, which shall be collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4) and forwarded to the Department of the Treasury to be deposited in the "Human Trafficking Survivor's Assistance Fund" established by section 2 of P.L.2013, c.51 (C.52:17B-238).

e.In addition to any other disposition authorized by law, any person who violates the provisions of this section shall be ordered to make restitution to any victim. The court shall award to the victim restitution which is the greater of:

(1)the gross income or value to the defendant of the victim's labor or services; or

(2)the value of the victim's labor or services as determined by the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), the "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.), the Seasonal Farm Labor Act, P.L.1945, c.71 (C.34:9A-1 et seq.), the laws concerning the regulation of child labor in chapter 2 of Title 34 of the Revised Statutes, or any other applicable State law, and the "Fair Labor Standards Act of 1938," 29 U.S.C. s.201 et seq., or any other applicable federal law.

L.2005, c.77, s.1; amended 2013, c.51, s.3.



Section 2C:13-8.1 - Civil Action Permitted By Injured Person.

2C:13-8.1 Civil action permitted by injured person.


4. a. Any person injured, including injury due to the loss of moneys or property, real or personal, by an actor and all those acting in concert with that actor who committed a human trafficking offense in violation of section 1 of P.L.2005, c.77 (C.2C:13-8) or section 5 of P.L.2013, c.51 (C.2C:13-9) may bring a civil action in any court of competent jurisdiction against the actor and all those acting in concern with that actor. A civil action brought under this section shall not preclude the application of any other civil, administrative, or criminal remedy under any other provision of law.

b. (1) The standard of proof in a civil action brought pursuant to this section is a preponderance of the evidence, and the fact that a prosecution against the offending actor is not instituted or, whenever instituted, terminates without a conviction, shall not preclude a civil action.

(2)A final judgment rendered in favor of the State in any criminal proceeding shall estop the defendant from denying the same conduct in any civil action brought pursuant to this section.

c.In any civil action brought pursuant to this section, the court shall, in addition to any other appropriate legal or equitable relief, including damages for pain and suffering, recovery of reasonable costs for necessary medical, dental, and psychological services and punitive damages, award damages in an amount that is the greater of:

(1)the gross income or value to the defendant of the injured party's labor or services; or

(2)the value of the injured party's labor or services as determined by the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), the "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.), the Seasonal Farm Labor Act, P.L.1945, c.71 (C.34:9A-1 et seq.), the laws concerning the regulation of child labor in chapter 2 of Title 34 of the Revised Statutes, or any other applicable State law, and the "Fair Labor Standards Act of 1938," 29 U.S.C. s.201 et seq., or any other applicable federal law.

d.In addition to any damages, penalty, injunction, or other appropriate relief awarded in an action brought pursuant to this section, the court may award to the injured person bringing suit reasonable attorney's fees and costs.

L.2013, c.51, s.4.



Section 2C:13-9 - Second Degree Crime; Penalties.

2C:13-9 Second degree crime; penalties.

5. a. A person commits a crime of the second degree if he:

(1) provides services, resources, or assistance with the knowledge that the services, resources, or assistance are intended to be used in furtherance of the commission of the crime of human trafficking in violation of section 1 of P.L.2005, c.77 (C.2C:13-8).

(a)For purposes of this paragraph, "services, resources, or assistance" shall include financial support, business services, lodging, transportation, the provision of false documentation or identification, equipment, facilities, or any other service or property with a pecuniary value that exceeds $200, whether or not a person is compensated for the services, resources, or assistance, but shall not include humanitarian or charitable aid or services provided directly to a victim of human trafficking.

(b)For purposes of this paragraph, the requisite knowledge that services, resources, or assistance are intended to be used in furtherance of the commission of the crime of human trafficking may be inferred if the defendant was aware that a person to whom the defendant was providing services, resources, or assistance: (i) was subject to or subjected another to restrictions on the person's freedom of movement, so that the person could not leave without accompaniment of another person or was otherwise subjected to obvious restrictions on mobility; or (ii) did not possess or have access to any means of communication, including but not limited to a cellular or other wireless telephone or other electronic communication device, and was not permitted or was otherwise unable to communicate with another person without supervision or permission; or

(2)procures or attempts to procure a person to engage in sexual activity as defined in paragraph (2) of subsection a. of N.J.S.2C:34-1, or to provide labor or services, whether for himself or another person, knowing that the person provided or to be provided was a victim of human trafficking, or under circumstances in which a reasonable person would conclude that there was a substantial likelihood that the person was a victim of human trafficking.

(a)For purposes of this paragraph, there shall be a rebuttable presumption that the defendant knew, and that a reasonable person would conclude there was a substantial likelihood, that a person was a victim of human trafficking if the person: (i) could not leave the premises where the person provided labor or services without accompaniment of another person or was otherwise subjected to significant restrictions on the person's freedom of movement; or (ii) did not possess or have access to any means of communication, including but not limited to a cellular or other wireless telephone or other electronic communication device, and was not permitted or was otherwise unable to communicate with another person without supervision or permission.

(b)For the purposes of this paragraph, there shall be a rebuttable presumption that: (i) a person knew that a child under the age of 18 years of age procured to engage in sexual activity or for whom attempts were made to procure for that activity was a victim of human trafficking; and (ii) a reasonable person would conclude that there was a substantial likelihood that a child under the age of 18 years of age procured to engage in sexual activity or for whom attempts were made to procure for that activity was a victim of human trafficking.

b. (1) It is an affirmative defense to prosecution for a violation of this section that, during the time of the alleged commission of the crime, the defendant was a victim of human trafficking.

(2)There shall be a rebuttable presumption that a child under the age of 18 years of age charged with a violation of this section was a victim of human trafficking.

c. (1) Notwithstanding any provision of law to the contrary, a person convicted for a violation of this section shall be sentenced to a term of imprisonment, which shall include a period of parole ineligibility of one-third to one-half of the term of imprisonment imposed or three years, whichever is greater. Notwithstanding the provisions of N.J.S.2C:43-3, the sentence for a conviction under this section shall include a fine in an amount of not less than $15,000, which shall be collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4) and forwarded to the Department of the Treasury to be deposited in the "Human Trafficking Survivor's Assistance Fund" established by section 2 of P.L.2013, c.51 (C.52:17B-238).

(2)Additionally, upon a finding of guilt or entry of a guilty plea for a crime described under this section, the court shall direct any issuing State, county, or municipal governmental agency to revoke any license, permit, certificate, approval, registration, charter, or similar form of business or professional authorization required by law concerning the operation of that person's business or profession, if that business or profession was used in the course of the crime.

d.Nothing in this section shall be construed to preclude, or limit in any way, the prosecution and conviction for any other offense, including prosecution and conviction pursuant to section 1 of P.L.2005, c.77 (C.2C:13-8), human trafficking, N.J.S.2C:34-1, prostitution and related offenses, and N.J.S.2C:2-6, liability for another's conduct.

L.2013, c.51, s.5.



Section 2C:13-10 - Findings, Declarations Relative To Human Trafficking; Definitions.

2C:13-10 Findings, declarations relative to human trafficking; definitions.

12. a. The Legislature finds and declares that:

(1)There reportedly are more than 12 million victims of human trafficking and it is estimated that this figure could actually be as high as 27 million;

(2)According to the National Center for Missing and Exploited Children, at least 100,000 human trafficking victims are American children who are an average age of 13 years old;

(3)Advertisements for selling the services of girls as escorts on Internet websites falsely claim that these girls are 18 years of age or older, when the girls actually are minors;

(4)The advertising of these escort services includes minors who are being sold for sex, which constitutes sex trafficking and commercial sexual abuse of minors;

(5)Responding to political and public outcry, the Internet website craigslist.com removed its escort section, but another website with an escort section, backpage.com, has to date refused to do so;

(6)The states of Washington and Connecticut recently enacted laws to require Internet websites, such as backpage.com, and the patrons who advertise on websites, to maintain documentation that they have proved the age of the escorts presented in the advertisements;

(7)The State of New Jersey criminalized human trafficking in 2005; and

(8)Sex trafficking of minors should be eliminated in conformity with federal laws prohibiting the sexual exploitation of children.

b.A person commits the offense of advertising commercial sexual abuse of a minor if:

(1)the person knowingly publishes, disseminates, or displays, or causes directly or indirectly, to be published, disseminated, or displayed, any advertisement for a commercial sex act, which is to take place in this State and which includes the depiction of a minor; or

(2)the person knowingly purchases advertising in this State for a commercial sex act which includes the depiction of a minor.

c.A person who commits the offense of advertising commercial sexual abuse of a minor as established in subsection b. of this section is guilty of a crime of the first degree. Notwithstanding the provisions of N.J.S.2C:43-3, the fine imposed for an offense under this section shall be a fine of at least $25,000, which shall be collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4) and forwarded to the Department of the Treasury to be deposited in the "Human Trafficking Survivor's Assistance Fund" established by section 2 of P.L.2013, c.51 (C.52:17B-238).

d.Nothing in this section shall preclude an indictment and conviction for any other offense defined by the laws of this State.

e.For the purposes of this section:

"Advertisement for a commercial sex act" means any advertisement or offer in electronic or print media, including the Internet, which includes either an explicit or implicit offer for a commercial sex act to occur in this State.

"Commercial sex act" means any act of sexual contact or sexual penetration, as defined in N.J.S.2C:14-1, or any prohibited sexual act, as defined in N.J.S.2C:24-4, for which something of value is given or received by any person.

"Depiction" means any photograph or material containing a photograph or reproduction of a photograph.

"Minor" means a person who is under 18 years of age.

"Photograph" means a print, negative, slide, digital image, motion picture, or videotape, and includes anything tangible or intangible produced by photographing.

f.It shall not be a defense to a violation of this section that the defendant:

(1)did not know the age of the minor depicted in the advertisement; or

(2)claims to know the age of the person depicted, unless there is appropriate proof of age obtained and produced in accordance with subsections g. and h. of this section.

g.It shall be a defense to a violation of this section that the defendant made a reasonable, bona fide attempt to ascertain the true age of the minor depicted in the advertisement by requiring, prior to publication, dissemination, or display of the advertisement, production of a driver's license, marriage license, birth certificate, or other governmental or educational identification card or paper of the minor depicted in the advertisement and did not rely solely on oral or written representations of the minor's age, or the apparent age of the minor as depicted. The defendant shall prove the defense established in this subsection by a preponderance of the evidence.

h.The defendant shall maintain and, upon request, produce a record of the identification used to verify the age of the person depicted in the advertisement.

L.2013, c.51, s.12.



Section 2C:13-11 - Coordination Of State's Involvement With National, 24-hour Toll-free Hotline Service On Human Trafficking.

2C:13-11 Coordination of State's involvement with national, 24-hour toll-free hotline service on human trafficking.

18. The Attorney General shall, in consultation with the Commission on Human Trafficking established by section 1 of P.L.2013, c.51 (C.52:17B-237), coordinate the State's involvement with the national, 24-hour toll-free hotline telephone service on human trafficking that is operating pursuant to the National Human Trafficking Hotline, Training, and Technical Assistance Program authorized by 22 U.S.C. ss.7104(b) and 7105(b)(1)(B), 8 U.S.C. s.1522(c)(1)(A), or any successor federal law.

L.2013, c.51, s.18.



Section 2C:13-12 - Training Courses On Handling, Response Procedures, Investigation, Prosecution Of Human Trafficking Cases.

2C:13-12 Training courses on handling, response procedures, investigation, prosecution of human trafficking cases.

19. a. The Police Training Commission, in consultation with the Attorney General and the Director of the Division of Criminal Justice in the Department of Law and Public Safety, shall develop and approve, as part of the police training courses required pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), courses of study on the handling, response procedures, investigation, and prosecution of human trafficking cases. These courses shall be reviewed at least every two years and modified from time to time as need may require.

b. (1) The Department of Community Affairs, in consultation with the Commission on Human Trafficking established by section 1 of P.L.2013, c.51 (C.52:17B-237), shall develop, approve, and provide for a one-time training course on the handling and response procedures of suspected human trafficking activities for owners, operators, and staff of hotels and motels as defined in the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.); or alternatively, the department, in consultation with the commission, shall approve a substantially similar one-time training course for use by hotels and motels in providing training to owners, operators, and staff. The department, in consultation with the commission, shall define by regulation which staff positions are required, as a condition of employment, to attend the one-time training course. Verifiable completion of the training course by required staff shall be a condition of issuance, maintenance, or renewal of any license, permit, certificate, or approval required, permitted to be granted, or issued to owners or operators under the provisions of the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.). The training course shall be reviewed at least every two years and modified by the department, in consultation with the commission, from time to time as need may require.

(2)The Department of Community Affairs, through its oversight and enforcement authority provided under the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.), shall be responsible for ensuring that all hotel and motel owners, operators, and required staff attend the one-time training course within one year of the enactment of this section in the case of all current owners, operators, and required staff engaging in their respective profession on the effective date of this section, and within six months of the first day of ownership, operation, or employment for all new owners, operators, and required staff who initially engage in their respective profession on a date that follows the effective date.

(3)The Department of Community Affairs shall make available the training materials for the one-time training course to hotel and motel owners, operators, and required staff in order for the owners, operators, and required staff to fulfill the one-time training requirement set forth in this subsection.

c. (1) The Department of Health, in consultation with the Commission on Human Trafficking established by section 1 of P.L.2013, c.51 (C.52:17B-237), shall develop, approve, and provide for a one-time training course on the handling and response procedures of suspected human trafficking activities for employees of every licensed health care facility as defined in section 2 of P.L.1971, c.136 (C.26:2H-2), including those professionals whose professional practice is regulated pursuant to Title 45 of the Revised Statutes; or alternatively, the department, in consultation with the commission, shall approve for use a substantially similar one-time training course provided by a recognized Statewide nonprofit healthcare trade association with demonstrated experience in providing course offerings to health care facility employees on similar workplace matters. The department, in consultation with the commission and the approved nonprofit course provider, if any, shall define by regulation which employees are required, as a condition of their employment, to attend the one-time training course. Verifiable completion of the training course by required employees shall be a condition of issuance, maintenance, or renewal of any license, permit, certificate, or approval required, permitted to be granted, or issued to licensed health care facilities under the provisions of P.L.1971, c.136 (C.26:2H-1 et al.). The training course shall be reviewed at least every two years and modified by the department, in consultation with the commission and the approved nonprofit course provider, if any, from time to time as need may require.

(2)The Department of Health, through its oversight and enforcement authority provided under P.L.1971, c.136 (C.26:2H-1 et al.), shall be responsible for ensuring that all required employees of licensed health care facilities attend the one-time training course within one year of the enactment of this section in the case of all current employees engaging in their respective profession on the effective date of this section, and within six months of the first day of employment for all new employees who initially engage in their respective profession on a date that follows the effective date. If an approved nonprofit course provider is involved in providing the one-time training course to new employees who initially engage in their respective profession on a date that follows the effective date of this section, then the nonprofit course provider shall provide the training course at least once every six months in order for these employees to meet the six-month training deadline established by this paragraph.

(3)The Department of Health shall make available the training materials for the one-time training course to required employees, or to the approved nonprofit course provider, if any, in order for the required employees to fulfill the one-time training requirement set forth in this subsection.

d. (1) The Administrative Office of the Courts shall develop and approve a training course and a curriculum to raise awareness of judges and judicial personnel on the seriousness of the crime of human trafficking, its impact on human rights and the need to adequately implement anti-trafficking laws, including not only the prosecution and sentencing of defendants charged with human trafficking, but the need to respect and restore rights and needs of victims of human trafficking. This training course shall be reviewed at least every two years and modified by the Administrative Office of the Courts from time to time as need may require.

(2)The Administrative Office of the Courts shall make the training course, curriculum, and supporting materials available to appropriate judges and judicial personnel who may be involved with the court-related aspects of human trafficking prosecutions through annual in-service judicial training programs or other means.

e.Pursuant to section 2 of P.L.2013, c.51 (C.52:17B-238), the Attorney General, in consultation with the Commission on Human Trafficking established by section 1 of P.L.2013, c.51 (C.52:17B-237), may provide for the expenditures of monies from the "Human Trafficking Survivor's Assistance Fund" to assist with the development, maintenance, revision, and distribution of training course materials for the courses developed in accordance with this section, and the operation of these training courses.

L.2013, c.51, s.19.



Section 2C:14-1 - Definitions.

2C:14-1 Definitions.

2C:14-1. Definitions. The following definitions apply to this chapter:

a."Actor" means a person accused of an offense proscribed under this act;

b."Victim" means a person alleging to have been subjected to offenses proscribed by this act;

c."Sexual penetration" means vaginal intercourse, cunnilingus, fellatio or anal intercourse between persons or insertion of the hand, finger or object into the anus or vagina either by the actor or upon the actor's instruction. The depth of insertion shall not be relevant as to the question of commission of the crime;

d."Sexual contact" means an intentional touching by the victim or actor, either directly or through clothing, of the victim's or actor's intimate parts for the purpose of degrading or humiliating the victim or sexually arousing or sexually gratifying the actor. Sexual contact of the actor with himself must be in view of the victim whom the actor knows to be present;

e."Intimate parts" means the following body parts: sexual organs, genital area, anal area, inner thigh, groin, buttock or breast of a person;

f."Severe personal injury" means severe bodily injury, disfigurement, disease, incapacitating mental anguish or chronic pain;

g."Physically helpless" means that condition in which a person is unconscious or is physically unable to flee or is physically unable to communicate unwillingness to act;

h.(Deleted by amendment, P.L.2011, c.232)

i."Mentally incapacitated" means that condition in which a person is rendered temporarily incapable of understanding or controlling his conduct due to the influence of a narcotic, anesthetic, intoxicant, or other substance administered to that person without his prior knowledge or consent, or due to any other act committed upon that person which rendered that person incapable of appraising or controlling his conduct;

j."Coercion" as used in this chapter shall refer to those acts which are defined as criminal coercion in section 2C:13-5(1), (2), (3), (4), (6) and (7).

amended 1983, c.249, s.1; 1989, c.228, s.2; 2011, c.232, s.3.



Section 2C:14-2 - Sexual Assault.

2C:14-2 Sexual assault.

2C:14-2. Sexual assault. a. An actor is guilty of aggravated sexual assault if he commits an act of sexual penetration with another person under any one of the following circumstances:

(1)The victim is less than 13 years old;

(2)The victim is at least 13 but less than 16 years old; and

(a)The actor is related to the victim by blood or affinity to the third degree, or

(b)The actor has supervisory or disciplinary power over the victim by virtue of the actor's legal, professional, or occupational status, or

(c)The actor is a resource family parent, a guardian, or stands in loco parentis within the household;

(3)The act is committed during the commission, or attempted commission, whether alone or with one or more other persons, of robbery, kidnapping, homicide, aggravated assault on another, burglary, arson or criminal escape;

(4)The actor is armed with a weapon or any object fashioned in such a manner as to lead the victim to reasonably believe it to be a weapon and threatens by word or gesture to use the weapon or object;

(5)The actor is aided or abetted by one or more other persons and the actor uses physical force or coercion;

(6)The actor uses physical force or coercion and severe personal injury is sustained by the victim;

(7)The victim is one whom the actor knew or should have known was physically helpless or incapacitated, intellectually or mentally incapacitated, or had a mental disease or defect which rendered the victim temporarily or permanently incapable of understanding the nature of his conduct, including, but not limited to, being incapable of providing consent.

Aggravated sexual assault is a crime of the first degree.

Except as otherwise provided in subsection d. of this section, a person convicted under paragraph (1) of this subsection shall be sentenced to a specific term of years which shall be fixed by the court and shall be between 25 years and life imprisonment of which the person shall serve 25 years before being eligible for parole, unless a longer term of parole ineligibility is otherwise provided pursuant to this Title.

b.An actor is guilty of sexual assault if he commits an act of sexual contact with a victim who is less than 13 years old and the actor is at least four years older than the victim.

c.An actor is guilty of sexual assault if he commits an act of sexual penetration with another person under any one of the following circumstances:

(1)The actor uses physical force or coercion, but the victim does not sustain severe personal injury;

(2)The victim is on probation or parole, or is detained in a hospital, prison or other institution and the actor has supervisory or disciplinary power over the victim by virtue of the actor's legal, professional or occupational status;

(3)The victim is at least 16 but less than 18 years old and:

(a)The actor is related to the victim by blood or affinity to the third degree; or

(b)The actor has supervisory or disciplinary power of any nature or in any capacity over the victim; or

(c)The actor is a resource family parent, a guardian, or stands in loco parentis within the household;

(4)The victim is at least 13 but less than 16 years old and the actor is at least four years older than the victim.

Sexual assault is a crime of the second degree.

d.Notwithstanding the provisions of subsection a. of this section, where a defendant is charged with a violation under paragraph (1) of subsection a. of this section, the prosecutor, in consideration of the interests of the victim, may offer a negotiated plea agreement in which the defendant would be sentenced to a specific term of imprisonment of not less than 15 years, during which the defendant shall not be eligible for parole. In such event, the court may accept the negotiated plea agreement and upon such conviction shall impose the term of imprisonment and period of parole ineligibility as provided for in the plea agreement, and may not impose a lesser term of imprisonment or parole or a lesser period of parole ineligibility than that expressly provided in the plea agreement. The Attorney General shall develop guidelines to ensure the uniform exercise of discretion in making determinations regarding a negotiated reduction in the term of imprisonment and period of parole ineligibility set forth in subsection a. of this section.

amended 1979, c.178, s.26; 1983, c.249, s.2; 1989, c.228, s.3; 1997, c.194, s.1; 2001, c.60; 2004, c.130, s.13; 2011, c.232, s.4; 2013, c.214, s.3; 2014, c.7, s.1.



Section 2C:14-2.1 - Victim Of Sexual Assault May Consult With Prosecutor On Plea Negotiations

2C:14-2.1. Victim of sexual assault may consult with prosecutor on plea negotiations
1.Whenever there is a prosecution for a violation of N.J.S.A.2C:14-2, the victim of the sexual assault shall be provided an opportunity to consult with the prosecuting authority prior to the conclusion of any plea negotiations.

Nothing contained herein shall be construed to alter or limit the authority or discretion of the prosecutor to enter into any plea agreement which the prosecutor deems appropriate.

L.2003,c.137.



Section 2C:14-3 - Aggravated Criminal Sexual Contact; Criminal Sexual Contact

2C:14-3 Aggravated criminal sexual contact; criminal sexual contact
a. An actor is guilty of aggravated criminal sexual contact if he commits an act of sexual contact with the victim under any of the circumstances set forth in 2C:14-2a. (2) through(7).

Aggravated criminal sexual contact is a crime of the third degree.

b. An actor is guilty of criminal sexual contact if he commits an act of sexual contact with the victim under any of the circumstances set forth in section 2C:14-2c. (1) through(4).

Criminal sexual contact is a crime of the fourth degree.

L.1978, c.95; amended 1979, c.178, s.27; 1997, c.194, s.2.



Section 2C:14-4 - Lewdness

2C:14-4. Lewdness
2C:14-4. Lewdness.

a. A person commits a disorderly persons offense if he does any flagrantly lewd and offensive act which he knows or reasonably expects is likely to be observed by other nonconsenting persons who would be affronted or alarmed.

b. A person commits a crime of the fourth degree if:

(1) He exposes his intimate parts for the purpose of arousing or gratifying the sexual desire of the actor or of any other person under circumstances where the actor knows or reasonably expects he is likely to be observed by a child who is less than 13 years of age where the actor is at least four years older than the child.

(2) He exposes his intimate parts for the purpose of arousing or gratifying the sexual desire of the actor or of any other person under circumstances where the actor knows or reasonably expects he is likely to be observed by a person who because of mental disease or defect is unable to understand the sexual nature of the actor's conduct.

c. As used in this section:

"lewd acts" shall include the exposing of the genitals for the purpose of arousing or gratifying the sexual desire of the actor or of any other person.

L.1978, c.95; amended 1992,c.8,s.1.



Section 2C:14-5 - Provisions Generally Applicable To Chapter 14

2C:14-5. Provisions generally applicable to Chapter 14
a. The prosecutor shall not be required to offer proof that the victim resisted, or resisted to the utmost, or reasonably resisted the sexual assault in any offense proscribed by this chapter.

b. No actor shall be presumed to be incapable of committing a crime under this chapter because of age or impotency or marriage to the victim.

c. It shall be no defense to a prosecution for a crime under this chapter that the actor believed the victim to be above the age stated for the offense, even if such a mistaken belief was reasonable.

L.1978, c. 95, s. 2C:14-5, eff. Sept. 1, 1979.



Section 2C:14-6 - Sentencing

2C:14-6. Sentencing
If a person is convicted of a second or subsequent offense under sections 2C:14-2 or 2C:14-3a., the sentence imposed under those sections for the second or subsequent offense shall, unless the person is sentenced pursuant to the provisions of 2C:43-7, include a fixed minimum sentence of not less than 5 years during which the defendant shall not be eligible for parole. The court may not suspend or make any other non-custodial disposition of any person sentenced as a second or subsequent offender pursuant to this section. For the purpose of this section an offense is considered a second or subsequent offense, if the actor has at any time been convicted under sections 2C:14-2 or 2C:14-3a. or under any similar statute of the United States, this state, or any other state for an offense that is substantially equivalent to sections 2C:14-2 or 2C:14-3a.

L.1978, c. 95, s. 2C:14-6, eff. Sept. 1, 1979.



Section 2C:14-7 - Victim's Previous Sexual Conduct; Manner Of Dress.

2C:14-7 Victim's previous sexual conduct; manner of dress.

2C:14-7. a. In prosecutions for aggravated sexual assault, sexual assault, aggravated criminal sexual contact, criminal sexual contact, human trafficking involving sexual activity, endangering the welfare of a child in violation of N.J.S.2C:24-4, or the fourth degree crime of lewdness in violation of subsection b. of N.J.S.2C:14-4, evidence of the victim's previous sexual conduct shall not be admitted nor reference made to it in the presence of the jury except as provided in this section. When the defendant seeks to admit such evidence for any purpose, the defendant must apply for an order of the court before the trial or preliminary hearing, except that the court may allow the motion to be made during trial if the court determines that the evidence is newly discovered and could not have been obtained earlier through the exercise of due diligence. After the application is made, the court shall conduct a hearing in camera to determine the admissibility of the evidence. If the court finds that evidence offered by the defendant regarding the sexual conduct of the victim is relevant and highly material and meets the requirements of subsections c. and d. of this section and that the probative value of the evidence offered substantially outweighs its collateral nature or the probability that its admission will create undue prejudice, confusion of the issues, or unwarranted invasion of the privacy of the victim, the court shall enter an order setting forth with specificity what evidence may be introduced and the nature of the questions which shall be permitted, and the reasons why the court finds that such evidence satisfies the standards contained in this section. The defendant may then offer evidence under the order of the court.

b.In the absence of clear and convincing proof to the contrary, evidence of the victim's sexual conduct occurring more than one year before the date of the offense charged is presumed to be inadmissible under this section.

c.Evidence of previous sexual conduct with persons other than the defendant which is offered by any lay or expert witness shall not be considered relevant unless it is material to proving the source of semen, pregnancy or disease.

d.Evidence of the victim's previous sexual conduct with the defendant shall be considered relevant if it is probative of whether a reasonable person, knowing what the defendant knew at the time of the alleged offense, would have believed that the alleged victim freely and affirmatively permitted the sexual behavior complained of.

e.Evidence of the manner in which the victim was dressed at the time an offense was committed shall not be admitted unless such evidence is determined by the court to be relevant and admissible in the interest of justice, after an offer of proof by the proponent of such evidence outside the hearing of the jury or at such hearing as the court may require, and a statement by the court of its findings of fact essential to its determination. A statement by the court of its findings shall also be included in the record.

f.For the purposes of this section, "sexual conduct" shall mean any conduct or behavior relating to sexual activities of the victim, including but not limited to previous or subsequent experience of sexual penetration or sexual contact, use of contraceptives, sexual activities reflected in gynecological records, living arrangement and life style.

amended 1988, c.69; 1994, c.95; 1995, c.237; 2013, c.51, s.17.



Section 2C:14-8 - Juveniles In Need Of Supervision (J. I. N. S.) Law Not Affected

2C:14-8. Juveniles in need of supervision (J.I.N.S.) law not affected
Nothing in this chapter shall be deemed to limit the jurisdiction of the court under P.L.1973, c. 306 (C. 2A:4-42 et seq.).

L.1979, c. 178, s. 27A, eff. Sept. 1, 1979.



Section 2C:14-9 - Invasion Of Privacy, Degree Of Crime; Defenses, Privileges

2C:14-9. Invasion of privacy, degree of crime; defenses, privileges
1. a. An actor commits a crime of the fourth degree if, knowing that he is not licensed or privileged to do so, and under circumstances in which a reasonable person would know that another may expose intimate parts or may engage in sexual penetration or sexual contact, he observes another person without that person's consent and under circumstances in which a reasonable person would not expect to be observed.

b.An actor commits a crime of the third degree if, knowing that he is not licensed or privileged to do so, he photographs, films, videotapes, records, or otherwise reproduces in any manner, the image of another person whose intimate parts are exposed or who is engaged in an act of sexual penetration or sexual contact, without that person's consent and under circumstances in which a reasonable person would not expect to be observed.

c.An actor commits a crime of the third degree if, knowing that he is not licensed or privileged to do so, he discloses any photograph, film, videotape, recording or any other reproduction of the image of another person whose intimate parts are exposed or who is engaged in an act of sexual penetration or sexual contact, unless that person has consented to such disclosure. For purposes of this subsection, "disclose" means sell, manufacture, give, provide, lend, trade, mail, deliver, transfer, publish, distribute, circulate, disseminate, present, exhibit, advertise or offer. Notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine not to exceed $30,000 may be imposed for a violation of this subsection.

d.It is an affirmative defense to a crime under this section that:

(1)the actor posted or otherwise provided prior notice to the person of the actor's intent to engage in the conduct specified in subsection a., b., or c., and

(2)the actor acted with a lawful purpose.

e. (1) It shall not be a violation of subsection a. or b. to observe another person in the access way, foyer or entrance to a fitting room or dressing room operated by a retail establishment or to photograph, film, videotape, record or otherwise reproduce the image of such person, if the actor conspicuously posts at the entrance to the fitting room or dressing room prior notice of his intent to make the observations, photographs, films, videotapes, recordings or other reproductions.

(2)It shall be a violation of subsection c. to disclose in any manner any such photograph, film, videotape or recording of another person using a fitting room or dressing room except under the following circumstances:

(a)to law enforcement officers in connection with a criminal prosecution;

(b)pursuant to subpoena or court order for use in a legal proceeding; or

(c)to a co-worker, manager or supervisor acting within the scope of his employment.

f.It shall be a violation of subsection a. or b. to observe another person in a private dressing stall of a fitting room or dressing room operated by a retail establishment or to photograph, film, videotape, record or otherwise reproduce the image of another person in a private dressing stall of a fitting room or dressing room.

g.For purposes of this act, a law enforcement officer, or a corrections officer or guard in a correctional facility or jail, who is engaged in the official performance of his duties shall be deemed to be licensed or privileged to make and to disclose observations, photographs, films, videotapes, recordings or any other reproductions.

h.Notwithstanding the provisions of N.J.S.2C:1-8 or any other provisions of law, a conviction arising under subsection b. of this section shall not merge with a conviction under subsection c. of this section, nor shall a conviction under subsection c. merge with a conviction under subsection b.

L.2003,c.206,s.1.



Section 2C:14-10 - Additional Penalties For Sex Offenders; Collection; Use.

2C:14-10 Additional penalties for sex offenders; collection; use.

1. a. In addition to any fine, fee, assessment or penalty authorized under the provisions of Title 2C of the New Jersey Statutes, a person convicted of a sex offense, as defined in section 2 of P.L.1994, c.133 (C.2C:7-2),shall be assessed a penalty for each such offense not to exceed:

(1)$2,000, when the conviction is a crime of the first degree;

(2)$1,000, when the conviction is a crime of the second degree;

(3)$750, when the conviction is a crime of the third degree; and

(4)$500, when the conviction is a crime of the fourth degree.

b.All penalties provided for in this section shall be collected as provided for collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), and shall be forwarded to the Department of the Treasury as provided in subsection c. of this section.

c.All moneys collected pursuant to this section shall be forwarded to the Department of the Treasury to be deposited in the "Sex Crime Victim Treatment Fund" established in the State Treasury by section 2 of P.L.2005, c.73 (C.52:4B-43.2).

L. 2005, c. 73, s.1.



Section 2C:14-11 - Definitions Relative To Victims Of Sex Offenses.

2C:14-11 Definitions relative to victims of sex offenses.

1.As used in this act:

"Sex offense" means a sex offense as defined in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2).

"Victim" means a "victim" as defined in N.J.S.2C:14-1.

L.2007, c.133, s.1.



Section 2C:14-12 - Conditions Placed Upon Release Of Certain Defendants.

2C:14-12 Conditions placed upon release of certain defendants.

2. a. When a defendant charged with a sex offense is released from custody before trial on bail or personal recognizance, the court authorizing the release may, as a condition of release, issue an order prohibiting the defendant from having any contact with the victim including, but not limited to, restraining the defendant from entering the victim's residence, place of employment or business, or school, and from harassing or stalking the victim or the victim's relatives in any way.

b.The written court order releasing the defendant shall contain the court's directives specifically restricting the defendant's ability to have contact with the victim or the victim's friends, co-workers or relatives. The clerk of the court or other person designated by the court shall provide a copy of this order to the victim forthwith.

c.The victim's location shall remain confidential and shall not appear on any documents or records to which the defendant has access.

L.2007, c.133, s.2.



Section 2C:14-13 - Short Title.

2C:14-13 Short title.

1.P.L.2015, c.147 (C.2C:14-13 et al.) shall be known and may be cited as the "Sexual Assault Survivor Protection Act of 2015."

L.2015, c.147, s.1.



Section 2C:14-14 - Application For Temporary Protective Order.

2C:14-14 Application for temporary protective order.

2.Application for Temporary Protective Order.

a. (1) Any person alleging to be a victim of nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, and who is not eligible for a restraining order as a "victim of domestic violence" as defined by the provisions of subsection d. of section 3 of P.L.1991, c.261 (C.2C:25-19), may, except as provided in subsection c. of this section, file an application with the Superior Court pursuant to the Rules of Court alleging the commission of such conduct or attempted conduct and seeking a temporary protective order.

As used in this section and in sections 3, 4, and 8 of P.L.2015, c.147 (C.2C:14-15, C.2C:14-16, and 2C:14-20):

"Sexual contact" means an intentional touching by the victim or actor, either directly or through clothing, of the victim's or actor's intimate parts for the purpose of degrading or humiliating the victim or sexually arousing or sexually gratifying the actor.

"Sexual penetration" means vaginal intercourse, cunnilingus, fellatio or anal intercourse between persons or insertion of the hand, finger or object into the anus or vagina either by the actor or upon the actor's instruction.

"Lewdness" means the exposing of the genitals for the purpose of arousing or gratifying the sexual desire of the actor or of any other person.

"Intimate parts" means the following body parts: sexual organs, genital area, anal area, inner thigh, groin, buttock or breast of a person.

(2)An application for relief under P.L.2015, c.147 (C.2C:14-13 et al.) may be filed by the alleged victim's parent or guardian on behalf of the alleged victim in any case in which the alleged victim:

(a)is less than 18 years of age; or

(b)has a developmental disability as defined in section 3 of P.L.1977, c.200 (C.5:5-44.4) or a mental disease or defect that renders the alleged victim temporarily or permanently incapable of understanding the nature of the alleged victim's conduct, including, but not limited to, being incapable of providing consent.

b.When it is alleged that nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, has been committed by an unemancipated minor, an applicant seeking a protective order shall not proceed under the provisions of P.L.2015, c.147 (C.2C:14-13 et al.), but may seek a protective order and other relief under the New Jersey Code of Juvenile Justice, P.L.1982, c. 77 (C.2A:4A-20 et seq.) by filing a complaint pursuant to the provisions of section 11 of P.L.1982, c.77 (C.2A:4A-30).

c. (1) An applicant may seek a protective order pursuant to P.L.2015, c.147 (C.2C:14-13 et al.) and the court may issue such an order regardless of whether criminal charges based on the incident were filed and regardless of the disposition of any such charges.

(2)The filing of an application pursuant to this section shall not prevent the filing of a criminal complaint, or the institution or maintenance of a criminal prosecution based on the same act.

d.The court shall waive any requirement that the applicant's or alleged victim's place of residence appear on the application.

e.An applicant may seek a protective order pursuant to P.L.2015, c.147 (C.2C:14-13 et al.) in a court having jurisdiction over the place where the alleged conduct or attempted conduct occurred, where the respondent resides, or where the alleged victim resides or is sheltered.

f.No fees or other costs shall be assessed against an applicant for seeking a protective order pursuant to P.L.2015, c.147 (C.2C:14-13 et al.).

L.2015, c.147, s.2.



Section 2C:14-15 - Temporary Protective Order.

2C:14-15 Temporary protective order.

3.Temporary Protective Order.

a.An applicant may seek emergency, ex parte relief in the nature of a temporary protective order. A judge of the Superior Court may enter an emergency ex parte order when necessary to protect the safety and well-being of an alleged victim on whose behalf the relief is sought. The court may grant any relief necessary to protect the safety and well-being of an alleged victim.

b.The court shall, upon consideration of the application, order emergency ex parte relief in the nature of a temporary protective order if the court determines that the applicant is a victim of nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, and qualifies for such relief pursuant to section 2 of P.L.2015, c.147 (C.2C:14-14). The court shall render a decision on the application and issue a temporary protective order, where appropriate, in an expedited manner.

c.The court may issue a temporary protective order, pursuant to court rules, upon sworn testimony or an application of an alleged victim who is not physically present, pursuant to court rules, or by a person who represents an alleged victim who is physically or mentally incapable of filing personally. A temporary restraining order may be issued if the judge is satisfied that exigent circumstances exist sufficient to excuse the failure of the applicant to appear personally and that sufficient grounds for granting the application have been shown.

d.An order for emergency, ex parte relief shall be granted upon good cause shown and shall remain in effect until a judge of the Superior Court issues a further order. Any temporary protective order issued pursuant to this section is immediately appealable for a plenary hearing de novo not on the record before any judge of the Superior Court of the county in which the alleged victim resides or is sheltered if that judge issued the temporary protective order or has access to the reasons for the issuance of the temporary protective order and sets forth in the record the reasons for the modification or dismissal.

e.A temporary protective order issued pursuant to this section may include, but is not limited to, the following emergency relief:

(1)an order prohibiting the respondent from committing or attempting to commit any future act of nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, against the alleged victim;

(2)an order prohibiting the respondent from entering the residence, property, school, or place of employment of the victim or the victim's family or household members, and requiring the respondent to stay away from any specified place that is named in the order and is frequented regularly by the alleged victim or the alleged victim's family or household members;

(3)an order prohibiting the respondent from having any contact with the alleged victim or others, including an order forbidding the respondent from personally or through an agent initiating any communication likely to cause annoyance or alarm including, but not limited to, personal, written, or telephone contact, or contact via electronic device, with the alleged victim or the alleged victim's family members, or their employers, employees, or fellow workers, an employee or volunteer of a sexual assault response entity that is providing services to an alleged victim, or others with whom communication would be likely to cause annoyance or alarm to the alleged victim;

(4)an order prohibiting the respondent from stalking or following, or threatening to harm, stalk, or follow, the alleged victim;

(5)an order prohibiting the respondent from committing or attempting to commit an act of harassment, including an act of cyber-harassment, against the alleged victim; and

(6)any other relief that the court deems appropriate.

f.A copy of the temporary protective order issued pursuant to this section shall be immediately forwarded to the police of the municipality in which the alleged victim resides or is sheltered. A copy of the temporary protective order shall also be forwarded to the sheriff of the county in which the respondent resides for immediate service upon the respondent in accordance with the Rules of Court. The court or the sheriff may coordinate service of the temporary protective order upon the respondent through the police in appropriate circumstances. If personal service cannot be effected upon the respondent, the court may order other appropriate substituted service. At no time shall the alleged victim be asked or required to serve any order on the respondent.

g.Notice of temporary protective orders issued pursuant to this section shall be sent by the clerk of the court or other person designated by the court to the appropriate chiefs of police, members of the State Police and any other appropriate law enforcement agency or court.

L.2015, c.147, s.3.



Section 2C:14-16 - Final Protective Order.

2C:14-16 Final protective order.

4.Final Protective Order.

a.A hearing shall be held in the Superior Court within 10 days of the filing of an application pursuant to section 3 of P.L.2015, c.147 (C.2C:14-15) in the county where the temporary protective order was ordered, unless good cause is shown for the hearing to be held elsewhere. A copy of the application shall be served on the respondent in conformity with the Rules of Court. If a criminal complaint arising out of the same incident which is the subject matter of an application for a protective order has been filed, testimony given by the applicant, the alleged victim, or the respondent in accordance with an application filed pursuant to this section shall not be used in the criminal proceeding against the respondent, other than contempt matters, and where it would otherwise be admissible hearsay under the rules of evidence that govern when a party is unavailable. At the hearing, the standard for proving the allegations made in the application for a protective order shall be a preponderance of the evidence. The court shall consider but not be limited to the following factors:

(1)the occurrence of one or more acts of nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, against the alleged victim; and

(2)the possibility of future risk to the safety or well-being of the alleged victim.

b.The court shall not deny relief under this section due to: the applicant's or alleged victim's failure to report the incident to law enforcement; the alleged victim's or the respondent's alleged intoxication; whether the alleged victim did or did not leave the premises to avoid nonconsensual sexual contact, sexual penetration, or lewdness, or an attempt at such conduct; or the absence of signs of physical injury to the alleged victim.

c.In any proceeding involving an application for a protective order pursuant to P.L.2015, c.147 (C.2C:14-13 et al.), evidence of the alleged victim's previous sexual conduct or manner of dress at the time of the incident shall not be admitted nor shall any reference made to such conduct or manner or dress, except as provided in N.J.S.2C:14-7.

d.The issue of whether an act alleged in the application for a protective order occurred, or whether an act of contempt under paragraph (2) of subsection b. of N.J.S.2C:29-9 occurred, shall not be subject to mediation or negotiation in any form.

e.A final protective order issued pursuant to this section shall be issued only after a finding or an admission is made that the respondent committed an act of nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, against the alleged victim. A final protective order shall:

(1)prohibit the respondent from having contact with the victim; and

(2)prohibit the respondent from committing any future act of nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, against the victim.

f.In addition to any relief provided to the victim under subsection e. of this section, a final protective order issued pursuant to this section may include, but is not limited to, the following relief:

(1)an order prohibiting the respondent from entering the residence, property, school, or place of employment of the victim or the victim's family or household members, and requiring the respondent to stay away from any specified place that is named in the order and is frequented regularly by the victim or the victim's family or household members;

(2)an order prohibiting the respondent from having any contact with the victim or others, including an order forbidding the respondent from personally or through an agent initiating any communication likely to cause annoyance or alarm including, but not limited to, personal, written, or telephone contact, or contact via electronic device, with the victim or the victim's family members or their employers, employees, or fellow workers; an employee or volunteer of a sexual assault response entity that is providing services to a victim; or others with whom communication would be likely to cause annoyance or alarm to the victim;

(3)an order prohibiting the respondent from stalking or following, or threatening to harm, stalk or follow, the victim;

(4)an order prohibiting the respondent from committing or attempting to commit an act of harassment, including an act of cyber-harassment, against the victim; and

(5)any other relief that the court deems appropriate.

g.A copy of the final protective order issued pursuant to this section shall be immediately forwarded to the police of the municipality in which the victim resides or is sheltered. A copy of the final protective order shall be forwarded to the sheriff of the county in which the respondent resides for immediate service upon the respondent in accordance with the Rules of Court. The court or the sheriff may coordinate service of the final protective order upon the respondent through the police in appropriate circumstances. If personal service cannot be effected upon the respondent, the court may order other appropriate substituted service. At no time shall the victim be asked or required to serve any order on the respondent.

h.Notice of a final protective order issued pursuant to this section shall be sent by the clerk of the Superior Court or other person designated by the court to the appropriate county prosecutor, the appropriate chiefs of police, members of the State Police and any other appropriate law enforcement agency. Notice of the issuance of a final protective order shall also be provided to the Division of Child Protection and Permanency in the Department of Children and Families where the victim is less than 18 years of age.

i.A final protective order issued pursuant to this section shall remain in effect until further order of a judge of the Superior Court. Either party may file a petition with the court to dissolve or modify a final protective order. When considering a petition for dissolution or modification of a final protective order, the court shall conduct a hearing to consider whether a material change in circumstances has occurred since the issuance of the protective order which would make its continued enforcement inequitable, oppressive or unjust taking into account the current status of the parties, including the desire of the victim for the continuation of the protective order, the potential for contact between the parties, the history of the respondent's violations of the protective order or criminal convictions, and any other factors that the court may find relevant to protecting the safety and well-being of the victim.

L.2015, c.147, s.4.



Section 2C:14-17 - Protective Order, Enforcement.

2C:14-17 Protective order, enforcement.

5. a. Any temporary or final protective order issued pursuant to P.L.2015, c.147 (C.2C:14-13 et al.) shall be in effect throughout the State, and shall be enforced by all law enforcement officers.

b.When a law enforcement officer finds probable cause that a respondent has committed contempt of an order entered pursuant to P.L.2015, c.147 (C.2C:14-13 et al.), the respondent shall be arrested and taken into custody. The court shall determine whether the respondent shall be released pending trial or detained pending a pretrial detention hearing pursuant to sections 4 and 5 of P.L.2014, c.31 (C.2A:162-18 and C.2A:162-19) and applicable court rules.

L.2015, c.147, s.5.



Section 2C:14-18 - Contempt Proceedings.

2C:14-18 Contempt proceedings.

6. a. A respondent's violation of any protective order issued pursuant to P.L.2015, c.147 (C.2C:14-13 et al.) shall constitute an offense under subsection c. of N.J.S.2C:29-9 and each order shall so state. All contempt proceedings brought pursuant to subsection c. of N.J.S.2C:29-9 shall be subject to any rules or guidelines established by the Supreme Court to promote the prompt disposition of criminal matters.

b.Where a victim alleges that a respondent has committed contempt of a protective order entered pursuant to the provisions of P.L.2015, c.147 (C.2C:14-13 et al.), but a law enforcement officer has found that the facts are insufficient to establish probable cause to arrest the respondent, the law enforcement officer shall advise the victim of the procedure for completing and signing a criminal complaint alleging a violation of subsection c. of N.J.S.2C:29-9 through the municipal court. Nothing in this section shall be construed to prevent the court from granting any other emergency relief it deems necessary.

L.2015, c.147, s.6.



Section 2C:14-19 - Records, Copies Of Protective Orders.

2C:14-19 Records, copies of protective orders.

7. a. All records maintained pursuant to P.L.2015, c.147 (C.2C:14-13 et al.) shall be confidential and shall not be made available to any individual or institution except as otherwise provided by law.

b.A victim shall be provided with copies of all protective orders issued pursuant to P.L.2015, c.147 (C.2C:14-13 et al.) and other relevant documents upon request at no cost.

L.2015, c.147, s.7.



Section 2C:14-20 - Central Registry Of Protective Orders.

2C:14-20 Central registry of protective orders.

8.The Administrative Office of the Courts shall establish and maintain a central registry of all protective orders issued pursuant to P.L.2015, c.147 (C.2C:14-13 et al.) and all persons who have been charged with a violation of such a protective order. All records made pursuant to this section shall be kept confidential and shall be released only to:

a.A public agency authorized to investigate a report of nonconsensual sexual contact, sexual penetration, or lewdness, or any attempt at such conduct, or domestic violence;

b.A police or other law enforcement agency for official purposes;

c.A court, upon its finding that access to such records may be necessary for determination of an issue before the court;

d.A surrogate, in that person's official capacity as deputy clerk of the Superior Court, in order to prepare documents that may be necessary for a court to determine an issue in an adoption proceeding; or

e.The Division of Child Protection and Permanency in the Department of Children and Families when the division is conducting a background investigation involving:

(1)an allegation of child abuse or neglect, to include any adult member of the same household as the individual who is the subject of the abuse or neglect allegation; or

(2)an out-of-home placement for a child being placed by the Division of Child Protection and Permanency, to include any adult member of the prospective placement household.

Any individual, agency, or court which receives from the Administrative Office of the Courts the records referred to in this section shall keep the records and reports, or parts thereof, confidential and shall not disseminate or disclose such records and reports, or parts thereof; provided that nothing in this section shall prohibit a receiving individual, agency, surrogate or court from disclosing records and reports, or parts thereof, in a manner consistent with and in furtherance of the purpose for which the records and reports or parts thereof were received.

Any individual who disseminates or discloses a record or report, or parts thereof, of the central registry, other than for an official purpose authorized by this section, for the investigation of an alleged violation of a protective order issued pursuant to P.L.2015, c.147 (C.2C:14-13 et al.), conducting a background investigation involving a person's application for employment at a police or law enforcement agency, making a determination of an issue before the court, conducting a background investigation as specified in subsection e. of this section, or for any other purpose other than that which is authorized by law, the Rules of Court or court order, shall be guilty of a crime of the fourth degree.

L.2015, c.147, s.8.



Section 2C:14-21 - Rules Of Court.

2C:14-21 Rules of Court.

9.The Supreme Court may promulgate Rules of Court to effectuate the purposes of P.L.2015, c.147 (C.2C:14-13 et al.).

L.2015, c.147, s.9.



Section 2C:15-1 - Robbery

2C:15-1. Robbery
a. Robbery defined. A person is guilty of robbery if, in the course of committing a theft, he:

(1) Inflicts bodily injury or uses force upon another; or

(2) Threatens another with or purposely puts him in fear of immediate bodily injury; or

(3) Commits or threatens immediately to commit any crime of the first or second degree.

An act shall be deemed to be included in the phrase "in the course of committing a theft" if it occurs in an attempt to commit theft or in immediate flight after the attempt or commission.

b. Grading. Robbery is a crime of the second degree, except that it is a crime of the first degree if in the course of committing the theft the actor attempts to kill anyone, or purposely inflicts or attempts to inflict serious bodily injury, or is armed with, or uses or threatens the immediate use of a deadly weapon.

L.1979, c. 178, s. 28, eff. Sept. 1, 1979. Amended by L.1981, c. 22, s. 1, eff. Feb. 6, 1981.



Section 2C:15-2 - Carjacking Defined

2C:15-2. Carjacking defined
1. a. Carjacking defined. A person is guilty of carjacking if in the course of committing an unlawful taking of a motor vehicle, as defined in R.S.39:1-1, or in an attempt to commit an unlawful taking of a motor vehicle he:

(1) inflicts bodily injury or uses force upon an occupant or person in possession or control of a motor vehicle;

(2) threatens an occupant or person in control with, or purposely or knowingly puts an occupant or person in control of the motor vehicle in fear of, immediate bodily injury;

(3) commits or threatens immediately to commit any crime of the first or second degree; or

(4) operates or causes said vehicle to be operated with the person who was in possession or control or was an occupant of the motor vehicle at the time of the taking remaining in the vehicle.

An act shall be deemed to be "in the course of committing an unlawful taking of a motor vehicle" if it occurs during an attempt to commit the unlawful taking of a motor vehicle or during an immediate flight after the attempt or commission.

b. Grading. Carjacking is a crime of the first degree and upon conviction thereof a person may, notwithstanding the provisions of paragraph (1) of subsection a. of N.J.S.2C:43-6, be sentenced to an ordinary term of imprisonment between 10 and 30 years. A person convicted of carjacking shall be sentenced to a term of imprisonment and that term of imprisonment shall include the imposition of a minimum term of at least five years during which the defendant shall be ineligible for parole.

L.1993,c.221.



Section 2C:16-1 - Bias Intimidation.

2C:16-1 Bias intimidation.

2C:16-1. Bias Intimidation.

a.Bias Intimidation. A person is guilty of the crime of bias intimidation if he commits, attempts to commit, conspires with another to commit, or threatens the immediate commission of an offense specified in chapters 11 through 18 of Title 2C of the New Jersey Statutes; N.J.S.2C:33-4; N.J.S.2C:39-3; N.J.S.2C:39-4 or N.J.S.2C:39-5,

(1)with a purpose to intimidate an individual or group of individuals because of race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity; or

(2)knowing that the conduct constituting the offense would cause an individual or group of individuals to be intimidated because of race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity; or

(3)under circumstances that caused any victim of the underlying offense to be intimidated and the victim, considering the manner in which the offense was committed, reasonably believed either that (a) the offense was committed with a purpose to intimidate the victim or any person or entity in whose welfare the victim is interested because of race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity, or (b) the victim or the victim's property was selected to be the target of the offense because of the victim's race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity.

b.Permissive inference concerning selection of targeted person or property. Proof that the target of the underlying offense was selected by the defendant, or by another acting in concert with the defendant, because of race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity shall give rise to a permissive inference by the trier of fact that the defendant acted with a purpose to intimidate an individual or group of individuals because of race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity.

c.Grading. Bias intimidation is a crime of the fourth degree if the underlying offense referred to in subsection a. is a disorderly persons offense or petty disorderly persons offense. Otherwise, bias intimidation is a crime one degree higher than the most serious underlying crime referred to in subsection a., except that where the underlying crime is a crime of the first degree, bias intimidation is a first-degree crime and the defendant upon conviction thereof may, notwithstanding the provisions of paragraph (1) of subsection a. of N.J.S.2C:43-6, be sentenced to an ordinary term of imprisonment between 15 years and 30 years, with a presumptive term of 20 years.

d.Gender exemption in sexual offense prosecutions. It shall not be a violation of subsection a. if the underlying criminal offense is a violation of chapter 14 of Title 2C of the New Jersey Statutes and the circumstance specified in paragraph (1), (2) or (3) of subsection a. of this section is based solely upon the gender of the victim.

e.Merger. Notwithstanding the provisions of N.J.S.2C:1-8 or any other provision of law, a conviction for bias intimidation shall not merge with a conviction of any of the underlying offenses referred to in subsection a. of this section, nor shall any conviction for such underlying offense merge with a conviction for bias intimidation. The court shall impose separate sentences upon a conviction for bias intimidation and a conviction of any underlying offense.

f.Additional Penalties. In addition to any fine imposed pursuant to N.J.S.2C:43-3 or any term of imprisonment imposed pursuant to N.J.S.2C:43-6, a court may order a person convicted of bias intimidation to one or more of the following:

(1)complete a class or program on sensitivity to diverse communities, or other similar training in the area of civil rights;

(2)complete a counseling program intended to reduce the tendency toward violent and antisocial behavior; and

(3)make payments or other compensation to a community-based program or local agency that provides services to victims of bias intimidation.

g.As used in this section "gender identity or expression" means having or being perceived as having a gender related identity or expression whether or not stereotypically associated with a person's assigned sex at birth.

h.It shall not be a defense to a prosecution for a crime under this section that the defendant was mistaken as to the race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity of the victim.

L.2001, c.443, s.1; amended 2007, c.303, s.1.



Section 2C:17-1 - Arson And Related Offenses

2C:17-1. Arson and related offenses

2C:17-1. Arson and related offenses.
a. Aggravated arson. A person is guilty of aggravated arson, a crime of the second degree, if he starts a fire or causes an explosion, whether on his own property or another's:

(1) Thereby purposely or knowingly placing another person in danger of death or bodily injury; or

(2) With the purpose of destroying a building or structure of another; or

(3) With the purpose of collecting insurance for the destruction or damage to such property under circumstances which recklessly place any other person in danger of death or bodily injury; or

(4) With the purpose of destroying or damaging a structure in order to exempt the structure, completely or partially, from the provisions of any State, county or local zoning, planning or building law, regulation, ordinance or enactment under circumstances which recklessly place any other person in danger of death or bodily injury; or

(5) With the purpose of destroying or damaging any forest.

b. Arson. A person is guilty of arson, a crime of the third degree, if he purposely starts a fire or causes an explosion, whether on his own property or another's:

(1) Thereby recklessly placing another person in danger of death or bodily injury; or

(2) Thereby recklessly placing a building or structure of another in danger of damage or destruction; or

(3) With the purpose of collecting insurance for the destruction or damage to such property; or

(4) With the purpose of destroying or damaging a structure in order to exempt the structure, completely or partially, from the provisions of any State, county or local zoning, planning or building law, regulation, ordinance or enactment; or

(5) Thereby recklessly placing a forest in danger of damage or destruction.

c. Failure to control or report dangerous fire. A person who knows that a fire is endangering life or a substantial amount of property of another and either fails to take reasonable measures to put out or control the fire, when he can do so without substantial risk to himself, or to give prompt fire alarm, commits a crime of the fourth degree if:

(1) He knows that he is under an official, contractual, or other legal duty to prevent or combat the fire; or

(2) The fire was started, albeit lawfully, by him or with his assent, or on property in his custody or control.

d. Any person who, directly or indirectly, pays or accepts or offers to pay or accept any form of consideration including, but not limited to, money or any other pecuniary benefit, regardless of whether any consideration is actually exchanged for the purpose of starting a fire or causing an explosion in violation of this section commits a crime of the first degree.

e. Notwithstanding the provisions of any section of this Title to the contrary, if a person is convicted of aggravated arson pursuant to the provisions of subsection a. of this section and the structure which was the target of the offense was a health care facility or a physician's office, the sentence imposed shall include a term of imprisonment. The court may not suspend or make any other noncustodial disposition of a person sentenced pursuant to the provisions of this subsection.

f. Definitions. "Structure" is defined in section 2C:18-1. Property is that of another, for the purpose of this section, if any one other than the actor has a possessory, or legal or equitable proprietary interest therein. Property is that of another for the purpose of this section, if anyone other than the actor has a legal or equitable interest in the property including, but not limited to, a mortgage, pledge, lien or security interest therein. If a building or structure is divided into separately occupied units, any unit not occupied by the actor is an occupied structure of another.

As used in this section, "forest" means and includes any forest, brush land, grass land, salt marsh, wooded area and any combination thereof, including but not limited to, an open space area, public lands, wetlands, park lands, natural habitats, a State conservation area, a wildlife refuge area or any other designated undeveloped open space whether or not it is subject to specific protection under law.

As used in this section, "health care facility" means health care facility as defined in section 2 of P.L.1971, c.136 (C.26:2H-2).

g. Notwithstanding the provisions of any section of this Title to the contrary, if a person is convicted pursuant to the provisions of subsection a., b. or d. of this section and the structure which was the target of the offense was a church, synagogue, temple or other place of public worship, that person commits a crime of the first degree and the sentence imposed shall include a term of imprisonment. The term of imprisonment shall include a minimum term of 15 years, during which the defendant shall be ineligible for parole. The court may not suspend or make any other noncustodial disposition of a person sentenced pursuant to the provisions of this subsection.

L.1978, c.95; amended 1979, c.178, s.29; 1981, c.290, s.16; 1991, c.498; 1997, c.108; 1997, c.109.



Section 2C:17-2 - Causing Or Risking Widespread Injury Or Damage.

2C:17-2 Causing or risking widespread injury or damage.

2C:17-2. Causing or Risking Widespread Injury or Damage.

a. (1) A person who, purposely or knowingly, unlawfully causes an explosion, flood, avalanche, collapse of a building, release or abandonment of poison gas, radioactive material or any other harmful or destructive substance commits a crime of the second degree. A person who, purposely or knowingly, unlawfully causes widespread injury or damage in any manner commits a crime of the second degree.

(2)A person who, purposely or knowingly, unlawfully causes a hazardous discharge required to be reported pursuant to the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.) or any rules and regulations adopted pursuant thereto, or who, purposely or knowingly, unlawfully causes a release or abandonment of hazardous waste as defined in section 1 of P.L.1976, c.99 (C.13:1E-38) or a toxic pollutant as defined in section 3 of P.L.1977, c.74 (C.58:10A-3) commits a crime of the second degree. Any person who recklessly violates the provisions of this paragraph is guilty of a crime of the third degree.

b.A person who recklessly causes widespread injury or damage is guilty of a crime of the third degree.

c.A person who recklessly creates a risk of widespread injury or damage commits a crime of the fourth degree, even if no such injury or damage occurs. A violation of this subsection is a crime of the third degree if the risk of widespread injury or damage results from the reckless handling or storage of hazardous materials. A violation of this subsection is a crime of the second degree if the handling or storage of hazardous materials violated any law, rule or regulation intended to protect the public health and safety.

d.A person who knowingly or recklessly fails to take reasonable measures to prevent or mitigate widespread injury or damage commits a crime of the fourth degree, if:

(1)He knows that he is under an official, contractual or other legal duty to take such measures; or

(2)He did or assented to the act causing or threatening the injury or damage.

e.For purposes of this section, widespread injury or damage means serious bodily injury to five or more people or damage to five or more habitations or to a building which would normally have contained 25 or more persons at the time of the offense.

L.1978, c.95; amended 1979, c.178, s.29A; 1985, c.348, s.1; 1997, c.325, s.2; 2002, c.26, s.12.



Section 2C:17-3 - Criminal Mischief.

2C:17-3 Criminal mischief.

2C:17-3. a. Offense defined. A person is guilty of criminal mischief if he:

(1)Purposely or knowingly damages tangible property of another or damages tangible property of another recklessly or negligently in the employment of fire, explosives or other dangerous means listed in subsection a. of N.J.S.2C:17-2; or

(2)Purposely, knowingly or recklessly tampers with tangible property of another so as to endanger person or property, including the damaging or destroying of a rental premises by a tenant in retaliation for institution of eviction proceedings.

b.Grading. (1) Criminal mischief is a crime of the third degree if the actor purposely or knowingly causes pecuniary loss of $2,000.00 or more.

(2)Criminal mischief is a crime of the fourth degree if the actor causes pecuniary loss in excess of $500.00 but less than $2000.00. It is a disorderly persons offense if the actor causes pecuniary loss of $500.00 or less.

(3)Criminal mischief is a crime of the third degree if the actor damages, defaces, eradicates, alters, receives, releases or causes the loss of any research property used by the research facility, or otherwise causes physical disruption to the functioning of the research facility. The term "physical disruption" does not include any lawful activity that results from public, governmental, or research facility employee reaction to the disclosure of information about the research facility.

(4)Criminal mischief is a crime of the fourth degree if the actor damages, removes or impairs the operation of any device, including, but not limited to, a sign, signal, light or other equipment, which serves to regulate or ensure the safety of air traffic at any airport, landing field, landing strip, heliport, helistop or any other aviation facility; however, if the damage, removal or impediment of the device recklessly causes bodily injury or damage to property, the actor is guilty of a crime of the third degree, or if it recklessly causes a death, the actor is guilty of a crime of the second degree.

(5)Criminal mischief is a crime of the fourth degree if the actor interferes or tampers with any airport, landing field, landing strip, heliport, helistop or any other aviation facility; however if the interference or tampering with the airport, landing field, landing strip, heliport, helistop or other aviation facility recklessly causes bodily injury or damage to property, the actor is guilty of a crime of the third degree, or if it recklessly causes a death, the actor is guilty of a crime of the second degree.

(6)Criminal mischief is a crime of the third degree if the actor tampers with a grave, crypt, mausoleum or other site where human remains are stored or interred, with the purpose to desecrate, destroy or steal such human remains or any part thereof.

(7)Criminal mischief is a crime of the third degree if the actor purposely or knowingly causes a substantial interruption or impairment of public communication, transportation, supply of water, oil, gas or power, or other public service. Criminal mischief is a crime of the second degree if the substantial interruption or impairment recklessly causes death.

(8)Criminal mischief is a crime of the fourth degree if the actor purposely or knowingly breaks, digs up, obstructs or otherwise tampers with any pipes or mains for conducting gas, oil or water, or any works erected for supplying buildings with gas, oil or water, or any appurtenances or appendages therewith connected, or injures, cuts, breaks down, destroys or otherwise tampers with any electric light wires, poles or appurtenances, or any telephone, telecommunications, cable television or telegraph wires, lines, cable or appurtenances.

c.A person convicted of an offense of criminal mischief that involves an act of graffiti may, in addition to any other penalty imposed by the court, be required to pay to the owner of the damaged property monetary restitution in the amount of the pecuniary damage caused by the act of graffiti and to perform community service, which shall include removing the graffiti from the property, if appropriate. If community service is ordered, it shall be for either not less than 20 days or not less than the number of days necessary to remove the graffiti from the property.

d.As used in this section:

"Act of graffiti" means the drawing, painting or making of any mark or inscription on public or private real or personal property without the permission of the owner.

e.A person convicted of an offense of criminal mischief that involves the damaging or destroying of a rental premises by a tenant in retaliation for institution of eviction proceedings, may, in addition to any other penalty imposed by the court, be required to pay to the owner of the property monetary restitution in the amount of the pecuniary damage caused by the damage or destruction.

amended 1979, c.178, s.30; 1981, c.290, s.17; 1991, c.336, s.1, 1995, c.20, s.2; 1995, c.251, s.1; 1998, c.54, s.1; 1999, c.95, s.1; 2005, c.316; 2005, c.319, s.5; 2014, c.69, s.2.



Section 2C:17-3.1 - Traffic Sign, Signal Damage, Removal, Violation.

2C:17-3.1 Traffic sign, signal damage, removal, violation.

3.A person who purposely, knowingly, recklessly or negligently defaces, injures or removes an official traffic sign or signal described in Title 39 of the Revised Statutes is guilty of a disorderly persons offense.

If a juvenile who is adjudicated delinquent for an act which, if committed by an adult, would constitute a violation of this section is assessed a fine and the court determines that the juvenile is unable to pay the fine, the juvenile's parents or legal guardian shall be responsible for the imposed fine.

L.1998,c.54,s.3.



Section 2C:17-6 - Motor Vehicles; Removal Or Alteration Of Identification Number Or Mark; Possession; Penalty

2C:17-6. Motor vehicles; removal or alteration of identification number or mark; possession; penalty
a. A person who removes, defaces, alters, changes, destroys, covers or obliterates any trademark, distinguishing or identification number, serial number or mark on or from any motor vehicle for an unlawful purpose, is guilty of a crime of the third degree.

b. A person who for an unlawful purpose knowingly possesses any motor vehicle, or any of the parts thereof, from or on which any trademark, distinguishing or identification number, or serial number or mark has been removed, covered, altered, changed, defaced, destroyed or obliterated, is guilty of an offense, unless, within 10 days after the motor vehicle or any part thereof shall have come into his possession, he files with the Director of the Division of Motor Vehicles in the Department of Law and Public Safety a verified statement showing: the source of his title, the proper trademark, identification or distinguishing number, or serial number or mark, if known, and if known, the manner of and reason for the mutilation, change, alteration, concealment or defacement, the length of time the motor vehicle or part has been held and the price paid therefor.

If the value of the motor vehicle or parts possessed exceeds $500.00 the offense is a crime of the third degree; if the value is at least $200.00 but does not exceed $500.00 it is a crime of the fourth degree; if the value is less than $200.00 it is a disorderly persons offense.

c. As used in this section, "motor vehicle" includes motor bicycles, motorcycles, automobiles, trucks, tractors or other vehicles designed to be self-propelled by mechanical power, and otherwise than by muscular power, except motor vehicles running upon or guided by rails or tracks.

L.1983, c. 351, s. 1, eff. Sept. 29, 1983.



Section 2C:17-7 - Tampering, Damage Involving Nuclear Electric Generating Plant; Crime Of First Degree.

2C:17-7 Tampering, damage involving nuclear electric generating plant; crime of first degree.

1.The provisions of N.J.S.2C:17-2 to the contrary notwithstanding, any person who purposely or knowingly damages or tampers with any machinery, device, or equipment at a nuclear electric generating plant with the purpose to cause or threaten to cause an unauthorized release of radiation commits a crime of the first degree, and may be sentenced to an extended term of imprisonment as set forth in paragraph (2) of subsection a. of N.J.S.2C:43-7, notwithstanding the provisions of N.J.S. 2C:44-3; provided, however, that if the defendant is not sentenced to an extended term of imprisonment, the defendant shall be sentenced to an ordinary term of imprisonment between 15 and 30 years.

L.1983,c.480,s.1; amended 2002, c.26, s.13.



Section 2C:17-8 - Nuclear Electric Generating Plant; Damaging Or Tampering With Equipment Which Results In Death; Crime Of First Degree

2C:17-8. Nuclear electric generating plant; damaging or tampering with equipment which results in death; crime of first degree
Any person who purposely or knowingly damages or tampers with any machinery, device, or equipment at a nuclear electric generating plant which results in the death of another due to exposure to radiation commits a crime of the first degree, and may be sentenced to an extended term of imprisonment as set forth in paragraph (2) of subsection a. of N.J.S. 2C:43-7, notwithstanding the provisions of N.J.S. 2C:44-3.

L.1983, c. 480, s. 2, eff. Jan. 17, 1984.



Section 2C:17-9 - Nuclear Electric Generating Plant; Damaging Or Tampering With Equipment Which Results In Injury; Crime Of Second Degree

2C:17-9. Nuclear electric generating plant; damaging or tampering with equipment which results in injury; crime of second degree
Any person who purposely or knowingly damages or tampers with any machinery, device, or equipment at a nuclear electric generating plant which results in the injury of another due to exposure to radiation commits a crime of the second degree, and may be sentenced to an extended term of imprisonment as set forth in paragraph (3) of subsection a. of N.J.S. 2C:43-7, notwithstanding the provisions of N.J.S. 2C:44-3.

L.1983, c. 480, s. 3, eff. Jan. 17, 1984.



Section 2C:18-1 - Definitions.

2C:18-1 Definitions.

2C:18-1. In this chapter, unless a different meaning plainly is required:

"Structure" means any building, room, ship, vessel, car, vehicle or airplane, and also means any place adapted for overnight accommodation of persons, or for carrying on business therein, whether or not a person is actually present.

"Utility Company Property" means property; (1) owned by a public utility, as defined in R.S.48:2-13, or by a municipality, county, water district, authority or other public agency, and (2) which is used for the purpose of providing electric, gas or water utility service.

"Operational area" means any portion of a public airport, from which access by the public is prohibited by fences or appropriate signs, and includes runways, taxiways, all ramps, cargo ramps and apron areas, aircraft parking and storage areas, fuel storage areas, maintenance areas, and any other area of a public airport used or intended to be used for landing, takeoff or surface maneuvering of aircraft.

"Sterile area" means a portion of an airport, as set forth in an airport security program approved by the Transportation Security Administration, that provides passengers access to boarding aircraft and to which the access generally is controlled by the Transportation Security Administration, an aircraft operator pursuant to 49 C.F.R. part 1544, or an air carrier pursuant to 49 C.F.R. part 1546, through the screening of persons and property.

amended 1980, c.112, s.1; 2009, c.283, s.1; 2013, c.138, s.1.



Section 2C:18-2 - Burglary.

2C:18-2 Burglary.

2C:18-2. Burglary. a. Burglary defined. A person is guilty of burglary if, with purpose to commit an offense therein or thereon he:

(1)Enters a research facility, structure, or a separately secured or occupied portion thereof unless the structure was at the time open to the public or the actor is licensed or privileged to enter;

(2)Surreptitiously remains in a research facility, structure, or a separately secured or occupied portion thereof knowing that he is not licensed or privileged to do so; or

(3)Trespasses in or upon utility company property where public notice prohibiting trespass is given by conspicuous posting, or fencing or other enclosure manifestly designed to exclude intruders.

b. Grading. Burglary is a crime of the second degree if in the course of committing the offense, the actor:

(1)Purposely, knowingly or recklessly inflicts, attempts to inflict or threatens to inflict bodily injury on anyone; or

(2)Is armed with or displays what appear to be explosives or a deadly weapon.

Otherwise burglary is a crime of the third degree. An act shall be deemed "in the course of committing" an offense if it occurs in an attempt to commit an offense or in immediate flight after the attempt or commission.

amended 1980, c.112, s.2; 1981, c.290, s.18; 1995, c.20, s.3; 2009, c.283, s.2.



Section 2C:18-3 - Unlicensed Entry Of Structures; Defiant Trespasser; Peering Into Dwelling Places; Defenses.

2C:18-3 Unlicensed entry of structures; defiant trespasser; peering into dwelling places; defenses.

2C:18-3. a. Unlicensed entry of structures. A person commits an offense if, knowing that he is not licensed or privileged to do so, he enters or surreptitiously remains in any research facility, structure, or separately secured or occupied portion thereof, or in or upon utility company property, or in the sterile area or operational area of an airport. An offense under this subsection is a crime of the fourth degree if it is committed in a school or on school property. The offense is a crime of the fourth degree if it is committed in a dwelling. An offense under this section is a crime of the fourth degree if it is committed in a research facility, power generation facility, waste treatment facility, public sewage facility, water treatment facility, public water facility, nuclear electric generating plant or any facility which stores, generates or handles any hazardous chemical or chemical compounds. An offense under this subsection is a crime of the fourth degree if it is committed in or upon utility company property. An offense under this subsection is a crime of the fourth degree if it is committed in the sterile area or operational area of an airport. Otherwise it is a disorderly persons offense.

b.Defiant trespasser. A person commits a petty disorderly persons offense if, knowing that he is not licensed or privileged to do so, he enters or remains in any place as to which notice against trespass is given by:

(1)Actual communication to the actor; or

(2)Posting in a manner prescribed by law or reasonably likely to come to the attention of intruders; or

(3)Fencing or other enclosure manifestly designed to exclude intruders.

c.Peering into windows or other openings of dwelling places. A person commits a crime of the fourth degree if, knowing that he is not licensed or privileged to do so, he peers into a window or other opening of a dwelling or other structure adapted for overnight accommodation for the purpose of invading the privacy of another person and under circumstances in which a reasonable person in the dwelling or other structure would not expect to be observed.

d.Defenses. It is an affirmative defense to prosecution under this section that:

(1)A structure involved in an offense under subsection a. was abandoned;

(2)The structure was at the time open to members of the public and the actor complied with all lawful conditions imposed on access to or remaining in the structure; or

(3)The actor reasonably believed that the owner of the structure, or other person empowered to license access thereto, would have licensed him to enter or remain, or, in the case of subsection c. of this section, to peer.

amended 1980, c.112, s.3; 1994, c.90; 1995, c.20, s.4; 1997, c.15; 2005, c.100; 2009, c.283, s.3; 2013, c.138, s.2.



Section 2C:18-4 - Lands Defined

2C:18-4. Lands defined
As used in this act, "lands" means agricultural or horticultural lands devoted to the production for sale of plants and animals useful to man, encompassing plowed or tilled fields, standing crops or their residues, cranberry bogs and appurtenant dams, dikes, canals, ditches and pump houses, including impoundments, man-made reservoirs and the adjacent shorelines thereto, orchards, nurseries, and lands with a maintained fence for the purpose of restraining domestic livestock. "Lands" shall also include lands in agricultural use, as defined in section 3 of P.L.1983, c. 32 (C. 4:1C-13), where public notice prohibiting trespass is given by actual communication to the actor, conspicuous posting, or fencing or other enclosure manifestly designed to exclude intruders.

L.1983, c. 522, s. 1, eff. Jan. 17, 1984.



Section 2C:18-5 - Knowingly Or Recklessly Operating Motor Vehicle Or Riding Horseback On Lands Of Another Without Written Permission, Or Damaging Or Injuring Tangible Property

2C:18-5. Knowingly or recklessly operating motor vehicle or riding horseback on lands of another without written permission, or damaging or injuring tangible property
It is an offense under this act to:

a. Knowingly or recklessly operate a motorized vehicle or to ride horseback upon the lands of another without obtaining and in possession of the written permission of the owner, occupant, or lessee thereof.

b. Knowingly or recklessly damage or injure any tangible property, including, but not limited to, any fence, building, feedstocks, crops, live trees, or any domestic animals, located on the lands of another.

L.1983, c. 522, s. 2, eff. Jan. 17, 1984.



Section 2C:18-6 - Offenses; Penalties; Restitution

2C:18-6. Offenses; penalties; restitution
a. An offense pursuant to section 2 of this act is a crime of the third degree if the actor causes pecuniary loss of $2,000.00 or more; a crime of the fourth degree if the actor causes pecuniary loss in excess of $500.00 but less than $2,000.00; and a disorderly persons offense if he causes pecuniary loss of $500.00 or less.

b. The provisions of N.J.S. 2C:43-3 to the contrary notwithstanding, in addition to any other sentence which the court may impose, a person convicted of an offense under this act shall be sentenced to make restitution, and to pay a fine of not less than $500.00 if the offense is a crime of the third degree; to pay a fine of not less than $200.00 if the offense is a crime of the fourth degree; and to pay a fine of not less than $100.00 when the conviction is of a disorderly persons offense.

L.1983, c. 522, s. 3, eff. Jan. 17, 1984.



Section 2C:20-1 - Definitions.

2C:20-1 Definitions.

2C:20-1. Definitions. In chapters 20 and 21, unless a different meaning plainly is required:

a."Deprive" means: (1) to withhold or cause to be withheld property of another permanently or for so extended a period as to appropriate a substantial portion of its economic value, or with purpose to restore only upon payment of reward or other compensation; or (2) to dispose or cause disposal of the property so as to make it unlikely that the owner will recover it.

b."Fiduciary" means an executor, general administrator of an intestate, administrator with the will annexed, substituted administrator, guardian, substituted guardian, trustee under any trust, express, implied, resulting or constructive, substituted trustee, executor, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent or officer of a corporation, public or private, temporary administrator, administrator, administrator pendente lite, administrator ad prosequendum, administrator ad litem or other person acting in a similar capacity. "Fiduciary" shall also include an employee or an agent of a cargo carrier, as the term is defined in subsection w. of this section, while acting in that capacity, or an independent contractor providing services to a cargo carrier as that term is defined in subsection w. of this section.

c."Financial institution" means a bank, insurance company, credit union, savings and loan association, investment trust or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

d."Government" means the United States, any state, county, municipality, or other political unit, or any department, agency or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government.

e."Movable property" means property the location of which can be changed, including things growing on, affixed to, or found in land, and documents, although the rights represented thereby have no physical location. "Immovable property" is all other property.

f."Obtain" means: (1) in relation to property, to bring about a transfer or purported transfer of a legal interest in the property, whether to the obtainer or another; or (2) in relation to labor or service, to secure performance thereof.

g."Property" means anything of value, including real estate, tangible and intangible personal property, trade secrets, contract rights, choses in action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, food and drink, electric, gas, steam or other power, financial instruments, information, data, and computer software, in either human readable or computer readable form, copies or originals.

h."Property of another" includes property in which any person other than the actor has an interest which the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in possession of the actor shall not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement.

i."Trade secret" means the whole or any portion or phase of any scientific or technical information, design, process, procedure, formula or improvement which is secret and of value. A trade secret shall be presumed to be secret when the owner thereof takes measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.

j."Dealer in property" means a person who buys and sells property as a business.

k."Traffic" means:

(1)To sell, transfer, distribute, dispense or otherwise dispose of property to another person; or

(2)To buy, receive, possess, or obtain control of or use property, with intent to sell, transfer, distribute, dispense or otherwise dispose of such property to another person.

l."Broken succession of title" means lack of regular documents of purchase and transfer by any seller except the manufacturer of the subject property, or possession of documents of purchase and transfer by any buyer without corresponding documents of sale and transfer in possession of seller, or possession of documents of sale and transfer by seller without corresponding documents of purchase and transfer in possession of any buyer.

m."Person" includes any individual or entity or enterprise, as defined herein, holding or capable of holding a legal or beneficial interest in property.

n."Anything of value" means any direct or indirect gain or advantage to any person.

o."Interest in property which has been stolen" means title or right of possession to such property.

p."Stolen property" means property that has been the subject of any unlawful taking.

q."Enterprise" includes any individual, sole proprietorship, partnership, corporation, business trust, association, or other legal entity, and any union or group of individuals associated in fact, although not a legal entity, and it includes illicit as well as licit enterprises and governmental as well as other entities.

r."Attorney General" includes the Attorney General of New Jersey, his assistants and deputies. The term shall also include a county prosecutor or his designated assistant prosecutor, if a county prosecutor is expressly authorized in writing by the Attorney General to carry out the powers conferred on the Attorney General by this chapter.

s."Access device" means property consisting of any telephone calling card number, credit card number, account number, mobile identification number, electronic serial number, personal identification number, or any other data intended to control or limit access to telecommunications or other computer networks in either human readable or computer readable form, either copy or original, that can be used to obtain telephone service. Access device also means property consisting of a card, code or other means of access to an account held by a financial institution, or any combination thereof, that may be used by the account holder for the purpose of initiating electronic fund transfers.

t."Defaced access device" means any access device, in either human readable or computer readable form, either copy or original, which has been removed, erased, defaced, altered, destroyed, covered or otherwise changed in any manner from its original configuration.

u."Domestic companion animal" means any animal commonly referred to as a pet or one that has been bought, bred, raised or otherwise acquired, in accordance with local ordinances and State and federal law for the primary purpose of providing companionship to the owner, rather than for business or agricultural purposes.

v."Personal identifying information" means any name, number or other information that may be used, alone or in conjunction with any other information, to identify a specific individual and includes, but is not limited to, the name, address, telephone number, date of birth, social security number, official State issued identification number, employer or taxpayer number, place of employment, employee identification number, demand deposit account number, savings account number, credit card number, mother's maiden name, unique biometric data, such as fingerprint, voice print, retina or iris image or other unique physical representation, or unique electronic identification number, address or routing code of the individual.

w."Cargo carrier" means: (1) any business or establishment regularly operating for the purpose of conveying goods or property for compensation from one place to another by road, highway, rail, water or air, by any means including but not limited to any pipeline system, railroad car, motor truck, truck, trailer, semi-trailer, commercial motor vehicle or other vehicle, any steamboat, vessel or aircraft, and any business or establishment regularly engaged in the temporary storage of goods or property incident to further distribution of the goods or property elsewhere for commercial purposes, including but not limited to businesses or establishments operating a tank or storage facility, warehouse, terminal, station, station house, platform, depot, wharf, pier, or from any ocean, intermodal, container freight station or freight consolidation facility; or (2) any business or establishment that conveys goods or property which it owns or has title to, from one place to another, by road, highway, rail, water or air by any means including but not limited to any pipeline system, railroad car, motor truck, truck, trailer, semi-trailer, commercial motor vehicle or other vehicle, any steamboat, vessel or aircraft, and including the storage and warehousing of goods and property incidental to their conveyance from one place to another.

amended 1981, c.167, s.5; 1984, c.184, s.1; 1997, c.6, s.1; 1998, c.100, s.1; 2002, c.85, s.1; 2004, c.11; 2013, c.58, s.1.



Section 2C:20-1.1 - Offense Involving Access Device; Presumption Of Unlawful Purpose

2C:20-1.1. Offense involving access device; presumption of unlawful purpose

6. In any prosecution for an offense enumerated in chapter 20 of Title 2C of the New Jersey Statutes involving a defaced access device, any removal, erasure, defacement, alteration, destruction, covering or other change in such access device from its original configuration performed by any person other than an authorized manufacturer of, or service provider to access devices shall be presumed to be for an unlawful purpose.

L.1997,c.6,s.6.



Section 2C:20-2 - Consolidation Of Theft And Computer Criminal Activity Offenses.

2C:20-2 Consolidation of theft and computer criminal activity offenses.

2C:20-2. a. Consolidation of Theft and Computer Criminal Activity Offenses. Conduct denominated theft or computer criminal activity in this chapter constitutes a single offense, but each episode or transaction may be the subject of a separate prosecution and conviction. A charge of theft or computer criminal activity may be supported by evidence that it was committed in any manner that would be theft or computer criminal activity under this chapter, notwithstanding the specification of a different manner in the indictment or accusation, subject only to the power of the court to ensure fair trial by granting a bill of particulars, discovery, a continuance, or other appropriate relief where the conduct of the defense would be prejudiced by lack of fair notice or by surprise.

b.Grading of theft offenses.

(1)Theft constitutes a crime of the second degree if:

(a)The amount involved is $75,000.00 or more;

(b)The property is taken by extortion;

(c)The property stolen is a controlled dangerous substance or controlled substance analog as defined in N.J.S.2C:35-2 and the quantity is in excess of one kilogram;

(d)The property stolen is a person's benefits under federal or State law, or from any other source, which the Department of Human Services or an agency acting on its behalf has budgeted for the person's health care and the amount involved is $75,000.00 or more;

(e)The property stolen is human remains or any part thereof; except that, if the human remains are stolen by deception or falsification of a document by which a gift of all or part of a human body may be made pursuant to P.L.2008, c.50 (C.26:6-77 et al.), the theft constitutes a crime of the first degree; or

(f)It is in breach of an obligation by a person in his capacity as a fiduciary and the amount involved is $50,000.00 or more.

(2)Theft constitutes a crime of the third degree if:

(a)The amount involved exceeds $500.00 but is less than $75,000.00;

(b)The property stolen is a firearm, motor vehicle, vessel, boat, horse, domestic companion animal or airplane;

(c)The property stolen is a controlled dangerous substance or controlled substance analog as defined in N.J.S.2C:35-2 and the amount involved is less than $75,000.00 or is undetermined and the quantity is one kilogram or less;

(d)It is from the person of the victim;

(e)It is in breach of an obligation by a person in his capacity as a fiduciary and the amount involved is less than $50,000.00;

(f)It is by threat not amounting to extortion;

(g)It is of a public record, writing or instrument kept, filed or deposited according to law with or in the keeping of any public office or public servant;

(h)The property stolen is a person's benefits under federal or State law, or from any other source, which the Department of Human Services or an agency acting on its behalf has budgeted for the person's health care and the amount involved is less than $75,000.00;

(i)The property stolen is any real or personal property related to, necessary for, or derived from research, regardless of value, including, but not limited to, any sample, specimens and components thereof, research subject, including any warm-blooded or cold-blooded animals being used for research or intended for use in research, supplies, records, data or test results, prototypes or equipment, as well as any proprietary information or other type of information related to research;

(j)The property stolen is a New Jersey Prescription Blank as referred to in R.S.45:14-14;

(k)The property stolen consists of an access device or a defaced access device; or

(l)The property stolen consists of anhydrous ammonia and the actor intends it to be used to manufacture methamphetamine.

(3)Theft constitutes a crime of the fourth degree if the amount involved is at least $200.00 but does not exceed $500.00.

(4)Theft constitutes a disorderly persons offense if:

(a)The amount involved was less than $200.00; or

(b)The property stolen is an electronic vehicle identification system transponder.

The amount involved in a theft or computer criminal activity shall be determined by the trier of fact. The amount shall include, but shall not be limited to, the amount of any State tax avoided, evaded or otherwise unpaid, improperly retained or disposed of. Amounts involved in thefts or computer criminal activities committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.

c.Claim of right. It is an affirmative defense to prosecution for theft that the actor:

(1)Was unaware that the property or service was that of another;

(2)Acted under an honest claim of right to the property or service involved or that he had a right to acquire or dispose of it as he did; or

(3)Took property exposed for sale, intending to purchase and pay for it promptly, or reasonably believing that the owner, if present, would have consented.

d.Theft from spouse. It is no defense that theft or computer criminal activity was from or committed against the actor's spouse, except that misappropriation of household and personal effects, or other property normally accessible to both spouses, is theft or computer criminal activity only if it occurs after the parties have ceased living together.

amended 1979, c.178, s.33; 1981, c.167, s.6; 1987, c.76, s.31; 1987, c.106, s.5; 1993, c.219, s.3; 1993, c.363; 1995, c.20, s.5; 1996, c.154, s.9; 1997, c.6, s.2; 1998, c.100, s.2; 1999, c.95, s.2; 2003, c.39, s.7; 2005, c.207, s.4; 2007, c.36, s.2; 2008, c.50, s.21; 2011, c.1, s.1; 2013, c.58, s.2.



Section 2C:20-2.1 - Additional Penalties For Theft Or Unlawful Taking Of Motor Vehicle

2C:20-2.1. Additional penalties for theft or unlawful taking of motor vehicle
1. a. In addition to any other disposition authorized by law, a person convicted under the provisions of this chapter of theft or unlawful taking of a motor vehicle shall be subject:

(1) For the first offense, to a penalty of $500.00 and to the suspension or postponement of the person's license to operate a motor vehicle over the highways of this State for a period of one year.

(2) For a second offense, to a penalty of $750.00 and to the suspension or postponement of the person's license to operate a motor vehicle over the highways of this State for a period of two years.

(3) For a third or subsequent offense, to a penalty of $1,000.00, and to the suspension or postponement of the person's license to operate a motor vehicle over the highways of this State for 10 years.

b. The suspension or postponement of the person's license to operate a motor vehicle pursuant to subsection a. of this section shall commence on the day the sentence is imposed. In the case of any person who at the time of the imposition of sentence is less than 17 years of age, the period of the suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period as fixed by the court of one year for a first offense, two years for a second offense or 10 years for a third offense calculated from the day after the day the person reaches the age of 17 years. If the driving privilege of any person is under revocation, suspension, or postponement for a violation of any provision of this Title or Title 39 of the Revised Statutes at the time of any conviction or adjudication of delinquency for a violation of any offense defined in this chapter or chapter 36 of this Title, the revocation, suspension, or postponement period imposed herein shall commence as of the date of termination of the existing revocation, suspension, or postponement.

Upon conviction the court shall collect forthwith the New Jersey driver's licenses of the person and forward such license or licenses to the Director of the Division of Motor Vehicles along with a report indicating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If the court is for any reason unable to collect the license or licenses of the person, the court shall cause a report of the conviction or adjudication of delinquency to be filed with the director. That report shall include the complete name, address, date of birth, eye color, and sex of the person and shall indicate the first and last day of the suspension or postponement period imposed by the court pursuant to this section. The court shall inform the person orally and in writing that if the person is convicted of personally operating a motor vehicle during the period of license suspension or postponement imposed pursuant to this section the person shall, upon conviction, be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40. If the person is the holder of a driver's license from another jurisdiction, the court shall not collect the license but shall notify the director who shall notify the appropriate officials in the licensing jurisdiction. The court shall, however, in accordance with the provisions of this section, revoke the person's non-resident driving privileges in this State.

c. All penalties provided for in this section shall be collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), and shall be distributed in accordance with the provisions of N.J.S.2C:64-6 as if the collected monies were the proceeds of property forfeited pursuant to the provisions of chapter 64. However, the distributed monies are to be used for law enforcement activities related to auto theft.

L.1991,c.83,s.1; amended 1993,c.219,s.4.



Section 2C:20-2.2 - Additional Fine For Auto Theft

2C:20-2.2. Additional fine for auto theft
Notwithstanding the provisions of N.J.S.2C:43-3, if the fair market value of the automobile and its contents at the time it was stolen exceeds $7,500.00 and the automobile is not recovered, the court may sentence the defendant to pay a fine for that higher amount.

L.1991,c.83,s.2.



Section 2C:20-2.3 - Theft From Grave Sites, Certain; Penalty.

2C:20-2.3 Theft from grave sites, certain; penalty.

1. a. A person is guilty of theft if he unlawfully removes a headstone, headstone marker, flag or flag holder from a grave site or exercises control over a headstone, headstone marker, flag or flag holder without license or privilege to do so under circumstances which would cause a reasonable person to believe that the object was unlawfully removed. For purposes of this section, "flag" includes, but is not limited to, the American flag.

b.Notwithstanding the provisions of N.J.S.2C:43-3 and in addition to any other fine or penalty imposed, a person who commits theft in violation of subsection a. of this section shall be liable to a fine of up to $1,000 for each headstone, headstone marker, flag or flag holder that the person removed or over which the person exercised control.

c.In addition to imposing any other appropriate penalties established for a crime pursuant to Title 2C of the New Jersey Statutes, the court shall impose a term of community service of up to 30 days.

L.2007, c.321, s.1.



Section 2C:20-2.4 - Leader Of Cargo Theft Network.

2C:20-2.4 Leader of cargo theft network.

4. a. A person is a leader of a cargo theft network if he conspires with others as an organizer, supervisor, financier or manager to engage for profit in a scheme or course of conduct to unlawfully take, dispose of, distribute, bring into, transport, or store in this State property stolen from a cargo carrier, where the amount is at least $5,000.

(1)Except as provided in paragraph (2) of this subsection, leader of a cargo theft network is a crime of the second degree. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may impose a fine not to exceed $250,000 or five times the retail value of the property seized at the time of the arrest, whichever is greater.

(2)Leader of a cargo theft network is a crime of the first degree if the scheme or course of conduct to unlawfully take, dispose of, distribute, bring into, transport, or store in this State property stolen from a cargo carrier included the use or threatened use of any deadly weapon, as defined in N.J.S.2C:39-1 in the commission of the theft. Nothing in this subsection shall be deemed to limit the authority or discretion of the State to charge or prosecute any person for robbery under N.J.S.2C:15-1 or for any other offense, nor shall a conviction for robbery merge with any conviction under this section. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may impose a fine not to exceed $500,000 or five times the retail value of the property seized at the time of the arrest, whichever is greater.

b.Notwithstanding the provisions of N.J.S.2C:1-8, a conviction of leader of a cargo theft network shall not merge with the conviction for any offense which is the object of the conspiracy. Nothing contained in this act shall prohibit the court from imposing an extended term pursuant to N.J.S.2C:43-7; nor shall this act be construed in any way to preclude or limit the prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction for any other offense.

c.It shall not be necessary in any prosecution under this section for the State to prove that any intended profit was actually realized. The trier of fact may infer that a particular scheme or course of conduct was undertaken for profit from all of the attending circumstances, including but not limited to the number of persons involved in the scheme or course of conduct, the actor's net worth and his expenditures in relation to his legitimate sources of income, the amount of property or number of incidents of theft, or the amount of cash or currency involved.

d.It shall not be a defense to a prosecution under this section that the stolen property was brought into, transported or stored in this State solely for ultimate distribution in another jurisdiction; nor shall it be a defense that any profit was intended to be made in another jurisdiction.

e.A person convicted of a second or subsequent offense under this section shall be sentenced to a term of imprisonment that shall include a mandatory minimum term of one-third to one-half of the sentence imposed, during which time the defendant shall not be eligible for parole. The court may not suspend or make any other non-custodial disposition of any person sentenced as a second or subsequent offender pursuant to this section. For the purposes of this section an offense is considered a second or subsequent offense if the actor has at any time been convicted pursuant to this section, or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to this section.

L.2013, c.58, s.4.



Section 2C:20-2.5 - Additional Disposition For Certain Offenses; Degree Of Crime, Penalties.

2C:20-2.5 Additional disposition for certain offenses; degree of crime, penalties.

5. a. In addition to any other disposition authorized by law, a person convicted under the provisions of chapter 20 of Title 2C of the New Jersey Statutes of an offense involving the taking of property by a fiduciary, or a person convicted under P.L.2013, c.58 (C.2C:20-2.4 et al.) of leader of a cargo theft network or operating a facility for the sale or storage of property stolen from a cargo carrier, shall be subject:

(1)For a crime of the third degree, to a penalty of $500;

(2)For a crime of the second degree, to a penalty of $2,500; and

(3)For a crime of the first degree or any crime where the person to be sentenced has a prior conviction for a crime defined in chapter 20 of Title 2C of the New Jersey Statutes, to a penalty of $5,000.

b.All penalties provided for in this section shall be collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), and shall be distributed in accordance with the provisions of N.J.S.2C:64-6 as if the collected monies were the proceeds of property forfeited pursuant to the provisions of chapter 64 of Title 2C of the New Jersey Statutes. However, the distributed monies are first to be considered for use for law enforcement activities related to theft from a cargo carrier.

L.2013, c.58, s.5.



Section 2C:20-2.6 - Crimes Involving Theft From Cargo Carrier; Degree Of Crime, Penalties.

2C:20-2.6 Crimes involving theft from cargo carrier; degree of crime, penalties.

6. a. A person who knowingly maintains or operates any premises, place or facility used for the storage or resale of any property stolen from a cargo carrier is guilty of a crime. Where the property involved in the offense is valued at $50,000 or more, the offense is a crime of the second degree. Otherwise, the offense is a crime of the third degree.

b.Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may impose a fine not to exceed $250,000 or five times the retail value of the property stolen from the carrier seized at the time of the arrest, whichever is greater.

c.A person convicted of a second or subsequent offense under this section shall be sentenced to a term of imprisonment that shall include a mandatory minimum term of one-third to one-half of the sentence imposed, during which time the defendant shall not be eligible for parole. The court may not suspend or make any other non-custodial disposition of any person sentenced as a second or subsequent offender pursuant to this section. For the purposes of this section an offense is considered a second or subsequent offense if the actor has at any time been convicted pursuant to this section, or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to this section.

L.2013, c.58, s.6.



Section 2C:20-3 - Theft By Unlawful Taking Or Disposition

2C:20-3. Theft by unlawful taking or disposition
a. Movable property. A person is guilty of theft if he unlawfully takes, or exercises unlawful control over, movable property of another with purpose to deprive him thereof.

b. Immovable property. A person is guilty of theft if he unlawfully transfers any interest in immovable property of another with purpose to benefit himself or another not entitled thereto.

L.1978, c. 95, s. 2C:20-3, eff. Sept. 1, 1979.

2C:20-4. Theft by deception

2C:20-4. Theft by deception.

A person is guilty of theft if he purposely obtains property of another by deception. A person deceives if he purposely:

a.Creates or reinforces a false impression, including false impressions as to law, value, intention or other state of mind, and including, but not limited to, a false impression that the person is soliciting or collecting funds for a charitable purpose; but deception as to a person's intention to perform a promise shall not be inferred from the fact alone that he did not subsequently perform the promise;

b.Prevents another from acquiring information which would affect his judgment of a transaction; or

c.Fails to correct a false impression which the deceiver previously created or reinforced, or which the deceiver knows to be influencing another to whom he stands in a fiduciary or confidential relationship.

The term "deceive" does not, however, include falsity as to matters having no pecuniary significance, or puffing or exaggeration by statements unlikely to deceive ordinary persons in the group addressed.

L.1978, c.95; amended 2003, c.43.

2C:20-5. Theft by extortion
A person is guilty of theft by extortion if he purposely and unlawfully obtains property of another by extortion. A person extorts if he purposely threatens to:

a. Inflict bodily injury on or physically confine or restrain anyone or commit any other criminal offense;

b. Accuse anyone of an offense or cause charges of an offense to be instituted against any person;

c. Expose or publicize any secret or any asserted fact, whether true or false, tending to subject any person to hatred, contempt or ridicule, or to impair his credit or business repute;

d. Take or withhold action as an official, or cause an official to take or withhold action;

e. Bring about or continue a strike, boycott or other collective action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act;

f. Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

g. Inflict any other harm which would not substantially benefit the actor but which is calculated to materially harm another person.

It is an affirmative defense to prosecution based on paragraphs b, c, d or f that the property obtained was honestly claimed as restitution or indemnification for harm done in the circumstances or as lawful compensation for property or services.

L.1978, c. 95, s. 2C:20-5, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 34, eff. Sept. 1, 1979.



Section 2C:20-4 - Theft By Deception

2C:20-4. Theft by deception

2C:20-4. Theft by deception.

A person is guilty of theft if he purposely obtains property of another by deception. A person deceives if he purposely:

a.Creates or reinforces a false impression, including false impressions as to law, value, intention or other state of mind, and including, but not limited to, a false impression that the person is soliciting or collecting funds for a charitable purpose; but deception as to a person's intention to perform a promise shall not be inferred from the fact alone that he did not subsequently perform the promise;

b.Prevents another from acquiring information which would affect his judgment of a transaction; or

c.Fails to correct a false impression which the deceiver previously created or reinforced, or which the deceiver knows to be influencing another to whom he stands in a fiduciary or confidential relationship.

The term "deceive" does not, however, include falsity as to matters having no pecuniary significance, or puffing or exaggeration by statements unlikely to deceive ordinary persons in the group addressed.

L.1978, c.95; amended 2003, c.43.

2C:20-5. Theft by extortion
A person is guilty of theft by extortion if he purposely and unlawfully obtains property of another by extortion. A person extorts if he purposely threatens to:

a. Inflict bodily injury on or physically confine or restrain anyone or commit any other criminal offense;

b. Accuse anyone of an offense or cause charges of an offense to be instituted against any person;

c. Expose or publicize any secret or any asserted fact, whether true or false, tending to subject any person to hatred, contempt or ridicule, or to impair his credit or business repute;

d. Take or withhold action as an official, or cause an official to take or withhold action;

e. Bring about or continue a strike, boycott or other collective action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act;

f. Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

g. Inflict any other harm which would not substantially benefit the actor but which is calculated to materially harm another person.

It is an affirmative defense to prosecution based on paragraphs b, c, d or f that the property obtained was honestly claimed as restitution or indemnification for harm done in the circumstances or as lawful compensation for property or services.

L.1978, c. 95, s. 2C:20-5, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 34, eff. Sept. 1, 1979.



Section 2C:20-5 - Theft By Extortion

2C:20-5. Theft by extortion
A person is guilty of theft by extortion if he purposely and unlawfully obtains property of another by extortion. A person extorts if he purposely threatens to:

a. Inflict bodily injury on or physically confine or restrain anyone or commit any other criminal offense;

b. Accuse anyone of an offense or cause charges of an offense to be instituted against any person;

c. Expose or publicize any secret or any asserted fact, whether true or false, tending to subject any person to hatred, contempt or ridicule, or to impair his credit or business repute;

d. Take or withhold action as an official, or cause an official to take or withhold action;

e. Bring about or continue a strike, boycott or other collective action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act;

f. Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

g. Inflict any other harm which would not substantially benefit the actor but which is calculated to materially harm another person.

It is an affirmative defense to prosecution based on paragraphs b, c, d or f that the property obtained was honestly claimed as restitution or indemnification for harm done in the circumstances or as lawful compensation for property or services.

L.1978, c. 95, s. 2C:20-5, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 34, eff. Sept. 1, 1979.



Section 2C:20-6 - Theft Of Property Lost, Mislaid, Or Delivered By Mistake

2C:20-6. Theft of property lost, mislaid, or delivered by mistake
A person who comes into control of property of another that he knows to have been lost, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient is guilty of theft if, knowing the identity of the owner and with purpose to deprive said owner thereof, he converts the property to his own use.

L.1978, c. 95, s. 2C:20-6, eff. Sept. 1, 1979.



Section 2C:20-7 - Receiving Stolen Property.

2C:20-7 Receiving stolen property.

2C:20-7. Receiving Stolen Property.

a.Receiving. A person is guilty of theft if he knowingly receives or brings into this State movable property of another knowing that it has been stolen, or believing that it is probably stolen. It is an affirmative defense that the property was received with purpose to restore it to the owner. "Receiving" means acquiring possession, control or title, or lending on the security of the property.

b.Presumption of knowledge. The requisite knowledge or belief is presumed in the case of a person who:

(1)Is found in possession or control of two or more items of property stolen on two or more separate occasions; or

(2)Has received stolen property in another transaction within the year preceding the transaction charged; or

(3)Being a person in the business of buying or selling property of the sort received, acquires the property without having ascertained by reasonable inquiry that the person from whom he obtained it had a legal right to possess and dispose of it; or

(4)Is found in possession of two or more defaced access devices; or

(5)Is found in possession of property of a cargo carrier without proper documentation or other evidence of right to possession.

amended 1979, c.178, s.35; 1981, c.290, s.19; 1997, c.6, s.3; 2013, c.58, s.3.



Section 2C:20-7.1 - Fencing

2C:20-7.1. Fencing
a. Possession of altered property. Any dealer in property who knew or should have known that the identifying features such as serial numbers and permanently affixed labels of property in his possession have been removed or altered without the consent of the manufacturer is guilty of possession of altered property. It is a defense to a prosecution under this subsection that a person lawfully possesses the usual indicia of ownership in addition to mere possession.

b. Dealing in stolen property. A person is guilty of dealing in stolen property if he traffics in, or initiates, organizes, plans, finances, directs, manages or supervises trafficking in stolen property.

c. The value of the property involved in the violation of this section shall be determined by the trier of fact. The value of the property involved in the violation of this section may be aggregated in determining the grade of the offense where the acts or conduct constituting a violation were committed pursuant to one scheme or course of conduct, whether from the same person or several persons.

d. It is an affirmative defense to a prosecution under this section that the actor:

(1) Was unaware that the property or service was that of another;

(2) Acted under an honest claim of right to the property or service involved or that he had a right to acquire or dispose of it as he did.

e. In addition to the presumptions contained in N.J.S. 2C:20-7b. the following presumptions are available in the prosecution for a fencing offense:

(1) Proof of the purchase or sale of property at a price substantially below its fair market value, unless satisfactorily explained, gives rise to an inference that the person buying or selling the property knew that it had been stolen;

(2) Proof of the purchase or sale of property by a dealer in that property, out of the regular course of business, or without the usual indicia of ownership other than mere possession, or the property or the job lot of which it is a part was bought, received, possessed or controlled in broken succession of title, so that it cannot be traced, by appropriate documents, in unbroken succession to the manufacturer, in all cases where the regular course of business reasonably indicates records of purchase, transfer or sale, unless satisfactorily explained, gives rise to an inference that the person buying or selling the property knew that it had been stolen; and

(3) Proof that a person buying or selling property of the sort received obtained such property without having ascertained by reasonable inquiry that the person from whom he obtained it had a legal right to possess or control it gives rise to an inference that such person knew that it had been stolen.

L.1981, c. 167, s. 7, eff. June 15, 1981.



Section 2C:20-7.2 - Notification Of Theft Of Scrap Metal.

2C:20-7.2 Notification of theft of scrap metal.

3.Each State, county, and municipal police department may, upon receiving reliable information that scrap metal has been stolen, promptly notify scrap metal businesses of the theft and provide such businesses with information to identify the stolen scrap metal, to effectuate the purposes of P.L.2009, c.8 (C.45:28-1 et al.).

L.2009, c.8, s.3.



Section 2C:20-8 - Theft Of Services

2C:20-8. Theft of services

2C:20-8. Theft of Services.
a. A person is guilty of theft if he purposely obtains services which he knows are available only for compensation, by deception or threat, or by false token, slug, or other means, including but not limited to mechanical or electronic devices or through fraudulent statements, to avoid payment for the service. "Services" include labor or professional service; transportation, telephone, telecommunications, electric, water, gas, cable television, or other public service; accommodation in hotels, restaurants or elsewhere; entertainment; admission to exhibitions; use of vehicles or other movable property. Where compensation for service is ordinarily paid immediately upon the rendering of such service, as in the case of hotels and restaurants, absconding without payment or offer to pay gives rise to a presumption that the service was obtained by deception as to intention to pay.

b. A person commits theft if, having control over the disposition of services of another, to which he is not entitled, he knowingly diverts such services to his own benefit or to the benefit of another not entitled thereto.

c. Any person who, without permission and for the purpose of obtaining electric current, gas or water with intent to defraud any vendor of electricity, gas or water or a person who is furnished by a vendor with electric current, gas or water:

(1) Connects or causes to be connected by wire or any other device with the wires, cables or conductors of any such vendor or any other person; or

(2) Connects or disconnects the meters, pipes or conduits of such vendor or any other person or in any other manner tampers or interferes with such meters, pipes or conduits, or connects with such meters, pipes or conduits by pipes, conduits or other instruments--is guilty of a disorderly persons offense.

The existence of any of the conditions with reference to meters, pipes, conduits or attachments, described in this subsection, is presumptive evidence that the person to whom gas, electricity or water is at the time being furnished by or through such meters, pipes, conduits or attachments has, with intent to defraud, created or caused to be created with reference to such meters, pipes, conduits or attachments, the condition so existing; provided, however, that the presumption shall not apply to any person so furnished with gas, electricity or water for less than 31 days or until there has been at least one meter reading.

A violation of this subsection shall be deemed to be a continuing offense as long as the conditions described in this subsection exist.

d. Any person who, without permission or authority, connects or causes to be connected by wires or other devices, any meter erected or set up for the purpose of registering or recording the amount of electric current supplied to any customer by any vendor of electricity within this State, or changes or shunts the wiring leading to or from any such meter, or by any device, appliance or means whatsoever tampers with any such meter so that the meter will not measure or record the full amount of electric current supplied to such customer, is guilty of a disorderly persons offense.

The existence of any of the conditions with reference to meters or attachments described in this subsection is presumptive evidence that the person to whom electricity is at the time being furnished by or through such meters or attachments has, with intent to defraud, created or caused to be created with reference to such meters or attachments, the condition so existing; provided, however, that the presumption shall not apply to any person so furnished with electricity for less than 31 days or until there has been at least one meter reading.

A violation of this subsection shall be deemed to be a continuing offense as long as the conditions described in this subsection exist.

e. Any person who, with intent to obtain cable television service without payment, in whole or in part, of the lawful charges therefor, or with intent to deprive another of the lawful receipt of such service, damages, cuts, tampers with, installs, taps or makes any connection with, or who displaces, removes, injures or destroys any wire, cable, conduit, apparatus or equipment of a cable television company operating a CATV system; or who, without authority of a cable television company, intentionally prevents, obstructs or delays, by any means or contrivance, the sending, transmission, conveyance, distribution or receipt of programming material carried by equipment of the cable television company operating a CATV system, is a disorderly person.

The existence of any of the conditions with reference to wires, cables, conduits, apparatus or equipment described in this subsection is presumptive evidence that the person to whom cable television service is at the time being furnished has, with intent to obtain cable television service without authorization or compensation or to otherwise defraud, created or caused to be created the condition so existing.

f. Any person who purposely or knowingly manufactures, constructs, sells, offers for sale, distributes or installs any equipment, device or instrument designed or intended to facilitate the interception, decoding or receipt of any cable television service with intent to obtain such service and avoid the lawful payment of the charges therefor to the provider, in whole or in part, is a disorderly person.

Any communications paraphernalia prohibited under this subsection shall be subject to forfeiture and may be seized by the State or any law enforcement officer in accordance with the provisions of N.J.S.2C:64-1 et seq.

g. Any person who purposely or knowingly maintains or possesses any equipment, device or instrument of the type described in subsection f. of this section or maintains or possesses any equipment, device or instrument actually used to facilitate the interception, decoding or receipt of any cable television service with intent to obtain such service and avoid the lawful payment, in whole or in part, of the charges therefor to the provider, is a disorderly person.

Any communications paraphernalia prohibited under this subsection shall be subject to forfeiture and may be seized by the State or any law enforcement officer in accordance with the provisions of N.J.S.2C:64-1 et seq.

h. Any person who, with the intent of depriving a telephone company of its lawful charges therefor, purposely or knowingly makes use of any telecommunications service by means of the unauthorized use of any electronic or mechanical device or connection, or by the unauthorized use of billing information, or by the use of a computer, computer equipment or computer software, or by the use of misidentifying or misleading information given to a representative of the telephone company is guilty of a crime of the third degree.

The existence of any of the conditions with reference to electronic or mechanical devices, computers, computer equipment or computer software described in this subsection is presumptive evidence that the person to whom telecommunications service is at the time being furnished has, with intent to obtain telecommunications service without authorization or compensation or to otherwise defraud, created or caused to be created the condition so existing.

i. Any person who purposely or knowingly manufactures, constructs, sells, offers for sale, distributes, installs, or otherwise provides any service, equipment, device, computer, computer equipment, computer software or instrument designed or intended to facilitate the receipt of any telecommunications service and avoid the lawful payment of the charges therefor to the provider, in whole or in part, is guilty of a crime of the third degree.

Any communications paraphernalia, computer, computer equipment or computer software prohibited under this subsection shall be subject to forfeiture and may be seized by the State or any law enforcement officer in accordance with the provisions of N.J.S.2C:64-1 et seq.

j. Any person who purposely or knowingly maintains or possesses any equipment, device, computer, computer equipment, computer software or instrument of the type described in subsection i. of this section, or maintains or possesses any equipment, device, computer, computer equipment, computer software or instrument actually used to facilitate the receipt of any telecommunications service with intent to obtain such service and avoid the lawful payment, in whole or in part, of the charges therefor to the provider, is guilty of a crime of the third degree.

Any communications paraphernalia, computer, computer equipment or computer software prohibited under this subsection shall be subject to forfeiture and may be seized by the State or any law enforcement officer in accordance with the provisions of N.J.S.2C:64-1 et seq.

k. In addition to any other disposition authorized by law, and notwithstanding the provisions of N.J.S.2C:43-3, every person who violates this section shall be sentenced to make restitution to the vendor and to pay a minimum fine of $500.00 for each offense. In determining the amount of restitution, the court shall consider the costs expended by the vendor, including but not limited to the repair and replacement of damaged equipment, the cost of the services unlawfully obtained, investigation expenses, and attorney fees.

l. The presumptions of evidence applicable to offenses defined in subsections c., d., e. and h. of this section shall also apply in any prosecution for theft of services brought pursuant to the provisions of subsection a. or b. of this section.

L.1978, c.95; amended 1983, c.15, s.1; 1985, c.10; 1989, c.112; 1997, c.6, s.4.



Section 2C:20-9 - Theft By Failure To Make Required Disposition Of Property Received

2C:20-9. Theft by failure to make required disposition of property received
Theft by Failure to Make Required Disposition of Property Received. A person who purposely obtains or retains property upon agreement or subject to a known legal obligation to make specified payment or other disposition, whether from such property or its proceeds or from his own property to be reserved in equivalent amount, is guilty of theft if he deals with the property obtained as his own and fails to make the required payment or disposition. The foregoing applies notwithstanding that it may be impossible to identify particular property as belonging to the victim at the time of the actor's failure to make the required payment or disposition. An officer or employee of the government or of a financial institution is presumed: (a) to know any legal obligation relevant to his criminal liability under this section, and (b) to have dealt with the property as his own if he fails to pay or account upon lawful demand, or if an audit reveals a shortage or falsification of accounts. The fact that any payment or other disposition was made with a subsequently dishonored negotiable instrument shall constitute prima facie evidence of the actor's failure to make the required payment or disposition, and the trier of fact may draw a permissive inference therefrom that the actor did not intend to make the required payment or other disposition.

L.1978, c.95; amended by L. 1987, c. 76, s. 32.



Section 2C:20-10 - Unlawful Taking Of Means Of Conveyance.

2C:20-10. Unlawful taking of means of conveyance.
2C:20-10. Unlawful Taking of Means of Conveyance


a. A person commits a disorderly persons offense if, with purpose to withhold temporarily from the owner, he takes, operates, or exercises control over any means of conveyance, other than a motor vehicle, without consent of the owner or other person authorized to give consent. "Means of conveyance" includes but is not limited to motor vehicles, bicycles, motorized bicycles, boats, horses, vessels, surfboards, rafts, skimobiles, airplanes, trains, trams and trailers. It is an affirmative defense to prosecution under subsections a., b. and c. of this section that the actor reasonably believed that the owner or any other person authorized to give consent would have consented to the operation had he known of it.

b. A person commits a crime of the fourth degree if, with purpose to withhold temporarily from the owner, he takes, operates or exercises control over a motor vehicle without the consent of the owner or other person authorized to give consent.

c. A person commits a crime of the third degree if, with purpose to withhold temporarily from the owner, he takes, operates or exercises control over a motor vehicle without the consent of the owner or other person authorized to give consent and operates the motor vehicle in a manner that creates a risk of injury to any person or a risk of damage to property.

d. A person commits a crime of the fourth degree if he enters and rides in a motor vehicle knowing that the motor vehicle has been taken or is being operated without the consent of the owner or other person authorized to consent.

L.1978, c.95; amended 1979,c.178,s.35A; 1993,c.134.



Section 2C:20-11 - Shoplifting.

2C:20-11 Shoplifting.
a.Definitions. The following definitions apply to this section:

(1)"Shopping cart" means those push carts of the type or types which are commonly provided by grocery stores, drug stores or other retail mercantile establishments for the use of the public in transporting commodities in stores and markets and, incidentally, from the stores to a place outside the store;

(2)"Store or other retail mercantile establishment" means a place where merchandise is displayed, held, stored or sold or offered to the public for sale;

(3)"Merchandise" means any goods, chattels, foodstuffs or wares of any type and description, regardless of the value thereof;

(4)"Merchant" means any owner or operator of any store or other retail mercantile establishment, or any agent, servant, employee, lessee, consignee, officer, director, franchisee or independent contractor of such owner or proprietor;

(5)"Person" means any individual or individuals, including an agent, servant or employee of a merchant where the facts of the situation so require;

(6)"Conceal" means to conceal merchandise so that, although there may be some notice of its presence, it is not visible through ordinary observation;

(7)"Full retail value" means the merchant's stated or advertised price of the merchandise;

(8)"Premises of a store or retail mercantile establishment" means and includes but is not limited to, the retail mercantile establishment; any common use areas in shopping centers and all parking areas set aside by a merchant or on behalf of a merchant for the parking of vehicles for the convenience of the patrons of such retail mercantile establishment;

(9)"Under-ring" means to cause the cash register or other sale recording device to reflect less than the full retail value of the merchandise;

(10) "Antishoplifting or inventory control device countermeasure" means any item or device which is designed, manufactured, modified, or altered to defeat any antishoplifting or inventory control device;

(11) "Organized retail theft enterprise" means any association of two or more persons who engage in the conduct of or are associated for the purpose of effectuating the transfer or sale of shoplifted merchandise.

b.Shoplifting. Shoplifting shall consist of any one or more of the following acts:

(1)For any person purposely to take possession of, carry away, transfer or cause to be carried away or transferred, any merchandise displayed, held, stored or offered for sale by any store or other retail mercantile establishment with the intention of depriving the merchant of the possession, use or benefit of such merchandise or converting the same to the use of such person without paying to the merchant the full retail value thereof.

(2)For any person purposely to conceal upon his person or otherwise any merchandise offered for sale by any store or other retail mercantile establishment with the intention of depriving the merchant of the processes, use or benefit of such merchandise or converting the same to the use of such person without paying to the merchant the value thereof.

(3)For any person purposely to alter, transfer or remove any label, price tag or marking indicia of value or any other markings which aid in determining value affixed to any merchandise displayed, held, stored or offered for sale by any store or other retail mercantile establishment and to attempt to purchase such merchandise personally or in consort with another at less than the full retail value with the intention of depriving the merchant of all or some part of the value thereof.

(4)For any person purposely to transfer any merchandise displayed, held, stored or offered for sale by any store or other retail merchandise establishment from the container in or on which the same shall be displayed to any other container with intent to deprive the merchant of all or some part of the retail value thereof.

(5)For any person purposely to under-ring with the intention of depriving the merchant of the full retail value thereof.

(6)For any person purposely to remove a shopping cart from the premises of a store or other retail mercantile establishment without the consent of the merchant given at the time of such removal with the intention of permanently depriving the merchant of the possession, use or benefit of such cart.

c.Gradation. (1) Shoplifting constitutes a crime of the second degree under subsection b. of this section if the full retail value of the merchandise is $75,000 or more, or the offense is committed in furtherance of or in conjunction with an organized retail theft enterprise and the full retail value of the merchandise is $1,000 or more.

(2)Shoplifting constitutes a crime of the third degree under subsection b. of this section if the full retail value of the merchandise exceeds $500 but is less than $75,000, or the offense is committed in furtherance of or in conjunction with an organized retail theft enterprise and the full retail value of the merchandise is less than $1,000.

(3)Shoplifting constitutes a crime of the fourth degree under subsection b. of this section if the full retail value of the merchandise is at least $200 but does not exceed $500.

(4)Shoplifting is a disorderly persons offense under subsection b. of this section if the full retail value of the merchandise is less than $200.

The value of the merchandise involved in a violation of this section may be aggregated in determining the grade of the offense where the acts or conduct constituting a violation were committed pursuant to one scheme or course of conduct, whether from the same person or several persons, or were committed in furtherance of or in conjunction with an organized retail theft enterprise.

Additionally, notwithstanding the term of imprisonment provided in N.J.S.2C:43-6 or 2C:43-8, any person convicted of a shoplifting offense shall be sentenced to perform community service as follows: for a first offense, at least ten days of community service; for a second offense, at least 15 days of community service; and for a third or subsequent offense, a maximum of 25 days of community service and any person convicted of a third or subsequent shoplifting offense shall serve a minimum term of imprisonment of not less than 90 days.

d.Presumptions. Any person purposely concealing unpurchased merchandise of any store or other retail mercantile establishment, either on the premises or outside the premises of such store or other retail mercantile establishment, shall be prima facie presumed to have so concealed such merchandise with the intention of depriving the merchant of the possession, use or benefit of such merchandise without paying the full retail value thereof, and the finding of such merchandise concealed upon the person or among the belongings of such person shall be prima facie evidence of purposeful concealment; and if such person conceals, or causes to be concealed, such merchandise upon the person or among the belongings of another, the finding of the same shall also be prima facie evidence of willful concealment on the part of the person so concealing such merchandise.

e.A law enforcement officer, or a special officer, or a merchant, who has probable cause for believing that a person has willfully concealed unpurchased merchandise and that he can recover the merchandise by taking the person into custody, may, for the purpose of attempting to effect recovery thereof, take the person into custody and detain him in a reasonable manner for not more than a reasonable time, and the taking into custody by a law enforcement officer or special officer or merchant shall not render such person criminally or civilly liable in any manner or to any extent whatsoever.

Any law enforcement officer may arrest without warrant any person he has probable cause for believing has committed the offense of shoplifting as defined in this section.

A merchant who causes the arrest of a person for shoplifting, as provided for in this section, shall not be criminally or civilly liable in any manner or to any extent whatsoever where the merchant has probable cause for believing that the person arrested committed the offense of shoplifting.

f.Any person who possesses or uses any antishoplifting or inventory control device countermeasure within any store or other retail mercantile establishment is guilty of a disorderly persons offense.

Amended 1979, c.178, s.35B; 1997, c.319; 2000, c.16, s.1; 2006, c.56, s.1.



Section 2C:20-11.1 - Guidelines For Prosecution Of Shoplifting Offenses

2C:20-11.1. Guidelines for prosecution of shoplifting offenses
2.The Attorney General shall develop, no later than the 120th day after the effective date of this act, guidelines to ensure that the prosecution of shoplifting offenses is conducted in a uniform manner throughout the State.

L.2000,c.16,s.2.



Section 2C:20-11.2 - Leader Of Organized Retail Theft Enterprise.

2C:20-11.2 Leader of organized retail theft enterprise.
2.A person is a leader of an organized retail theft enterprise if he conspires with others as an organizer, supervisor, financier or manager, to engage for profit in a scheme or course of conduct to effectuate the transfer or sale of shoplifted merchandise. Leader of organized retail theft enterprise is a crime of the second degree. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may impose a fine not to exceed $250,000 or five times the retail value of the merchandise seized at the time of the arrest, whichever is greater.

Notwithstanding the provisions of N.J.S.2C:1-8, a conviction of leader of organized retail theft enterprise shall not merge with the conviction for any offense which is the object of the conspiracy. Nothing contained in this section shall prohibit the court from imposing an extended term pursuant to N.J.S.2C:43-7; nor shall this section be construed in any way to preclude or limit the prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction for any other offense.

It shall not be necessary in any prosecution under this section for the State to prove that any intended profit was actually realized. The trier of fact may infer that a particular scheme or course of conduct was undertaken for profit from all of the attending circumstances, including but not limited to the number of persons involved in the scheme or course of conduct, the actor's net worth and his expenditures in relation to his legitimate sources of income, the amount of merchandise involved, or the amount of cash or currency involved.

It shall not be a defense to a prosecution under this section that any shoplifted merchandise was brought into or transported in this State solely for ultimate distribution in another jurisdiction; nor shall it be a defense that any profit was intended to be made in another jurisdiction.

L.2006,c.56,s.2.



Section 2C:20-12 - Definitions For Sections 2-4

2C:20-12. Definitions for sections 2-4
The following definitions apply to sections 2 through 4 of this act as they relate to the theft of library material:

a. "Library material" means any material, regardless of physical form or characteristics, or any part thereof, belonging to, on loan to, or otherwise in the custody of a library facility;

b. "Library facility" means any public library, any library of an educational, historical, or charitable institution, organization or society, or any museum.

L. 1985, c. 373, s. 1, eff. Nov. 26, 1985.



Section 2C:20-13 - Concealment Of Material

2C:20-13. Concealment of material
Any person who purposely conceals, on or off the premises of the library facility, upon his person or among his belongings, or upon the person or among the belongings of another, any library material shall be prima facie presumed to have concealed the material for the purpose of depriving the library facility of its use or benefit.

L. 1985, c. 373, s. 2, eff. Nov. 26, 1985.



Section 2C:20-14 - Detention On Probable Cause

2C:20-14. Detention on probable cause
a. A law enforcement officer, a special officer, or an employee of a library facility who has probable cause for believing that a person has willfully concealed library material and that he can recover the material by taking the person into custody, may, for the purpose of attempting to recover the material, take the person into custody and detain him in a reasonable manner for a reasonable time. Taking the person into custody shall not render the law enforcement officer, the special officer, or the employee of a library facility civilly or criminally liable.

b. Any law enforcement officer who has probable cause for believing that a person has committed the offense of theft of library material may arrest the person without warrant.

c. An employee of a library facility who causes the arrest of a person for theft of library material, as provided for in this act, shall not be civilly or criminally liable where the employee has probable cause for believing that the person arrested committed the offense of theft of library material.

L. 1985, c. 373, s. 3, eff. Nov. 26, 1985.



Section 2C:20-15 - Sign Required

2C:20-15. Sign required
All library facilities shall post at their primary entrances and exits a conspicuous sign to read as follows: IN ORDER TO PREVENT THE THEFT OF BOOKS AND LIBRARY MATERIAL, STATE LAW AUTHORIZES THE DETENTION FOR A REASONABLE PERIOD OF ANY PERSON USING THESE FACILITIES WHO IS SUSPECTED OF COMMITTING A THEFT OF LIBRARY MATERIAL.

L. 1985, c. 373, s. 4, eff. Nov. 26, 1985.



Section 2C:20-16 - Operation Of Facility For Sale Of Stolen Automobile Parts; Penalties

2C:20-16. Operation of facility for sale of stolen automobile parts; penalties
a. A person who knowingly maintains or operates any premises, place or facility used for the remodeling, repainting, or separating of automobile parts for resale of any stolen automobile is guilty of a crime of the second degree.

b. Notwithstanding any provision of law to the contrary, any person convicted of a violation of this section shall forthwith forfeit his right to operate a motor vehicle in this State for a period to be fixed by the court at not less than three nor more than five years. The court shall cause a report of the conviction to be filed with the Director of the Division of Motor Vehicles.

L.1991,c.80,s.1.



Section 2C:20-17 - Use Of Juvenile In Theft Of Automobiles, Penalty

2C:20-17. Use of juvenile in theft of automobiles, penalty
a. A person who is at least 18 years of age who knowingly uses, solicits, directs, hires or employs a person who is in fact 17 years of age or younger to commit theft of an automobile is guilty of a crime of the second degree. Notwithstanding the provisions of N.J.S.2C:1-8, a conviction under this section shall not merge with a conviction for theft of an automobile. Nothing contained in this act shall prohibit the court from imposing an extended term pursuant to N.J.S.2C:43-7; nor shall this act be construed in any way to preclude or limit the prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction for any other offense.

b. It shall be no defense to a prosecution under this section that the actor mistakenly believed that the person which the actor used, solicited, directed, hired or employed was older than 17 years of age, even if such mistaken belief was reasonable.

L.1991,c.81,s.1.



Section 2C:20-18 - Leader Of Auto Theft Trafficking Network, Penalty

2C:20-18. Leader of auto theft trafficking network, penalty
A person is a leader of an auto theft trafficking network if he conspires with others as an organizer, supervisor, financier or manager, to engage for profit in a scheme or course of conduct to unlawfully take, dispose of, distribute, bring into or transport in this State automobiles as stolen property. Leader of auto theft trafficking network is a crime of the second degree. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may impose a fine not to exceed $250,000.00 or five times the retail value of the automobiles seized at the time of the arrest, whichever is greater.

Notwithstanding the provisions of N.J.S.2C:1-8, a conviction of leader of auto theft trafficking network shall not merge with the conviction for any offense which is the object of the conspiracy. Nothing contained in this act shall prohibit the court from imposing an extended term pursuant to N.J.S.2C:43-7; nor shall this act be construed in any way to preclude or limit the prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction for any other offense.

It shall not be necessary in any prosecution under this act for the State to prove that any intended profit was actually realized. The trier of fact may infer that a particular scheme or course of conduct was undertaken for profit from all of the attending circumstances, including but not limited to the number of persons involved in the scheme or course of conduct, the actor's net worth and his expenditures in relation to his legitimate sources of income, the number of automobiles involved, or the amount of cash or currency involved.

It shall not be a defense to a prosecution under this act that the automobile was brought into or transported in this State solely for ultimate distribution in another jurisdiction; nor shall it be a defense that any profit was intended to be made in another jurisdiction.

L.1991,c.82,s.1.



Section 2C:20-20 - Civil Actions

2C:20-20. Civil actions
8. Civil Actions. a. Any person damaged in his business or property by reason of a violation of section 7 of this amendatory and supplementary act may sue therefor in any appropriate court and shall recover threefold any damages he sustains and the cost of the suit, including a reasonable attorney's fee, costs of investigation and litigation.

b. (1) All persons who have possessed or obtained control of stolen property are liable as principals and may be sued jointly or severally, whether or not possession or control was joint.

(2) Any person held liable for possession or control of stolen property under chapter 20 of Title 2C of the New Jersey Statutes shall have standing to bring a civil action for contribution from any person who possessed or exercised control over the stolen property and who knew, had reason to know, or was reckless with regard to the risk that it was stolen.

c. Any action for damages under chapter 20 of Title 2C of the New Jersey Statutes shall be maintained in the Superior Court sitting without a jury.

L.1981,c.167,s.8; amended 1991,c.91,s.143.



Section 2C:20-21 - Injunctive Relief By State; Other Persons

2C:20-21. Injunctive relief by state; other persons
a. In addition to any other action or proceeding authorized by law, the Attorney General or a person alleging injury or loss, may bring an action in the Superior Court to enjoin violations of chapter 20 of Title 2C of the New Jersey Statutes, or to enjoin any acts in furtherance thereof. The Superior Court, in any action brought pursuant to this section, shall, after making due provision for the rights of innocent persons such as prior lienholders or other valid lienholders whose rights are prior to those of the State, grant relief as may be appropriate in the circumstances, including but not limited to:

(1) Ordering any defendant to divest himself of any interest in any enterprise, including real estate;

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which he was engaged in violation of chapter 20 of Title 2C of the New Jersey Statutes; or

(3) Ordering the dissolution or reorganization of any enterprise; or

(4) Ordering the suspension or revocation of any license, permit, or prior approval granted to any enterprise by any department or agency of the State; or

(5) Ordering the forfeiture of the charter of a corporation organized under the laws of this State or the revocation of a certificate authorizing a foreign corporation to conduct business within this State, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of chapter 20 of Title 2C of the New Jersey Statutes and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

b. In any action the Attorney General or injured person shall move as soon as practicable for a hearing and determination. Pending final determination, the Superior Court may enter temporary orders, including restraints and prohibitions, or take other actions as are in the interest of justice.

L.1981, c. 167, s. 9, eff. June 15, 1981.



Section 2C:20-22 - Estoppel

2C:20-22. Estoppel
A final judgment rendered in favor of the Attorney General or other person in any criminal action, or proceeding under chapter 20 of Title 2C of the New Jersey Statutes, shall estop the defendant in the action or proceeding in any subsequent civil action or proceeding under chapter 20 of Title 2C of the New Jersey Statutes as to all matters as to which the judgment in the action or proceeding would be an estoppel as between the parties to it.

L.1981, c. 167, s. 10, eff. June 15, 1981.



Section 2C:20-23 - Definitions.

2C:20-23 Definitions.

2.As used in this act:

a."Access" means to instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer storage medium, computer system, or computer network.

b."Computer" means an electronic, magnetic, optical, electrochemical or other high speed data processing device or another similar device capable of executing a computer program, including arithmetic, logic, memory, data storage or input-output operations and includes all computer equipment connected to such a device, computer system or computer network, but shall not include an automated typewriter or typesetter or a portable, hand-held calculator.

c."Computer equipment" means any equipment or devices, including all input, output, processing, storage, software, or communications facilities, intended to interface with the computer.

d."Computer network" means the interconnection of communication lines, including microwave or other means of electronic communications, with a computer through remote terminals, or a complex consisting of two or more interconnected computers, and shall include the Internet.

e."Computer program" means a series of instructions or statements executable on a computer, which directs the computer system in a manner to produce a desired result.

f."Computer software" means a set of computer programs, data, procedures, and associated documentation concerned with the operation of a computer system.

g."Computer system" means a set of interconnected computer equipment intended to operate as a cohesive system.

h."Data" means information, facts, concepts, or instructions contained in a computer, computer storage medium, computer system, or computer network. It shall also include, but not be limited to, any alphanumeric, hexadecimal, octal or binary code.

i."Data base" means a collection of data.

j."Financial instrument" includes but is not limited to a check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card, transaction authorization mechanism, marketable security and any computer representation of these items.

k."Services" includes but is not limited to the use of a computer system, computer network, computer programs, data prepared for computer use and data contained within a computer system or computer network.

l."Personal identifying information" shall have the meaning set forth in subsection a. of N.J.S.2C:21-17, and shall also include passwords and other codes that permit access to any data, data base, computer, computer storage medium, computer program, computer software, computer equipment, computer system or computer network, where access is intended to be secure, restricted or limited.

m."Internet" means the international computer network of both federal and non-federal interoperable packet switched data networks.

n."Alter," "damage" or "destroy" shall include, but not be limited to, any change or impairment to the integrity or availability of any data or other information, data base, computer program, computer software, computer equipment, computer, computer storage medium, computer system, or computer network by any means including introduction of a computer contaminant.

o."User of computer services" shall include, but not be limited to, any person, business, computer, computer network, computer system, computer equipment or any other device which makes use of any resources of a computer, computer network, computer system, computer storage medium, computer equipment, data or data base.

p."Computer contaminant" means any set of computer instructions that are designed to alter, damage, destroy, record or transmit information within a computer, computer system or computer network without the authorization of the owner of the information. They include, but are not limited to, a group of computer instructions commonly called viruses or worms, that are self-replicating or self-propagating and are designed to contaminate other computer programs or computer data, consume computer resources, alter, damage, destroy, record or transmit data or in some other fashion usurp the normal operation of the computer, computer program, computer operations, computer services or computer network.

q."Authorization" means permission, authority or consent given by a person who possesses lawful authority to grant such permission, authority or consent to another person to access, operate, use, obtain, take, copy, alter, damage or destroy a computer, computer network, computer system, computer equipment, computer software, computer program, computer storage medium, or data. An actor has authorization if a reasonable person would believe that the act was authorized.

L.1984,c.184,s.2; amended 2003, c.39, s.1.



Section 2C:20-24 - Value Of Property Or Services; Additional Measures.

2C:20-24 Value of property or services; additional measures.

3.For the purposes of this act, the value of any property or services, including the use of computer time, shall be their fair market value, if it is determined that a willing buyer and willing seller exist. Value shall include the cost of repair or remediation of any damage caused by an unlawful act and the gross revenue from any lost business opportunity caused by the unlawful act. The value of any lost business opportunity may be determined by comparison to gross revenue generated before the unlawful act that resulted in the lost business opportunity. Value shall include, but not be limited to, the cost of generating or obtaining data and storing it within a computer or computer system.

L.1984,c.184,s.3; amended 2003, c.39, s.2.



Section 2C:20-25 - Computer Criminal Activity; Degree Of Crime; Sentencing.

2C:20-25 Computer criminal activity; degree of crime; sentencing.

4.A person is guilty of computer criminal activity if the person purposely or knowingly and without authorization, or in excess of authorization:

a.Accesses any data, data base, computer storage medium, computer program, computer software, computer equipment, computer, computer system or computer network;

b.Alters, damages or destroys any data, data base, computer, computer storage medium, computer program, computer software, computer system or computer network, or denies, disrupts or impairs computer services, including access to any part of the Internet, that are available to any other user of the computer services;

c.Accesses or attempts to access any data, data base, computer, computer storage medium, computer program, computer software, computer equipment, computer system or computer network for the purpose of executing a scheme to defraud, or to obtain services, property, personal identifying information, or money, from the owner of a computer or any third party;

d. (Deleted by amendment, P.L.2003, c.39).

e.Obtains, takes, copies or uses any data, data base, computer program, computer software, personal identifying information, or other information stored in a computer, computer network, computer system, computer equipment or computer storage medium; or

f.Accesses and recklessly alters, damages or destroys any data, data base, computer, computer storage medium, computer program, computer software, computer equipment, computer system or computer network.

g.A violation of subsection a. of this section is a crime of the third degree. A violation of subsection b. is a crime of the second degree. A violation of subsection c. is a crime of the third degree, except that it is a crime of the second degree if the value of the services, property, personal identifying information, or money obtained or sought to be obtained exceeds $5,000. A violation of subsection e. is a crime of the third degree, except that it is a crime of the second degree if the data, data base, computer program, computer software, or information:

(1)is or contains personal identifying information, medical diagnoses, treatments or other medical information concerning an identifiable person;

(2)is or contains governmental records or other information that is protected from disclosure by law, court order or rule of court; or

(3)has a value exceeding $5,000.

A violation of subsection f. is a crime of the fourth degree, except that it is a crime of the third degree if the value of the damage exceeds $5,000.

A violation of any subsection of this section is a crime of the first degree if the offense results in:

(1)a substantial interruption or impairment of public communication, transportation, supply of water, gas or power, or other public service. The term "substantial interruption or impairment" shall mean such interruption or impairment that:

(a)affects 10 or more structures or habitations;

(b)lasts for two or more hours; or

(c)creates a risk of death or significant bodily injury to any person;

(2)damages or loss in excess of $250,000; or

(3)significant bodily injury to any person.

Every sentence of imprisonment for a crime of the first degree committed in violation of this section shall include a minimum term of one-third to one-half of the sentence imposed, during which term the defendant shall not be eligible for parole.

h.Every sentence imposed upon a conviction pursuant to this section shall, if the victim is a government agency, include a period of imprisonment. The period of imprisonment shall include a minimum term of one-third to one-half of the sentence imposed, during which term the defendant shall not be eligible for parole. The victim shall be deemed to be a government agency if a computer, computer network, computer storage medium, computer system, computer equipment, computer program, computer software, computer data or data base that is a subject of the crime is owned, operated or maintained by or on behalf of a governmental agency or unit of State or local government or a public authority. The defendant shall be strictly liable under this subsection and it shall not be a defense that the defendant did not know or intend that the victim was a government agency, or that the defendant intended that there be other victims of the crime.

A violation of any subsection of this section shall be a distinct offense from a violation of any other subsection of this section, and a conviction for a violation of any subsection of this section shall not merge with a conviction for a violation of any other subsection of this section or section 10 of P.L.1984, c.184 (C.2C:20-31), or for conspiring or attempting to violate any subsection of this section or section 10 of P.L.1984, c.184 (C.2C:20-31), and a separate sentence shall be imposed for each such conviction.

When a violation of any subsection of this section involves an offense committed against a person under 18 years of age, the violation shall constitute an aggravating circumstance to be considered by the court when determining the appropriate sentence to be imposed.

L.1984,c.184,s.4; amended 2003, c.39, s.3.



Section 2C:20-31 - Wrongful Access, Disclosure Of Information; Degree Of Crime; Sentencing.

2C:20-31 Wrongful access, disclosure of information; degree of crime; sentencing.

10. a. A person is guilty of a crime of the third degree if the person purposely or knowingly and without authorization, or in excess of authorization, accesses any data, data base, computer, computer storage medium, computer software, computer equipment, computer system and knowingly or recklessly discloses or causes to be disclosed any data, data base, computer software, computer programs or personal identifying information.

b.A person is guilty of a crime of the second degree if the person purposely or knowingly and without authorization, or in excess of authorization, accesses any data, data base, computer, computer storage medium, computer software, computer equipment, computer system or computer network and purposely or knowingly discloses or causes to be disclosed any data, data base, computer software, computer program or other information that is protected from disclosure by any law, court order or rule of court. Every sentence imposed upon a conviction pursuant to this subsection shall include a period of imprisonment. The period of imprisonment shall include a minimum term of one-third to one-half of the sentence imposed, during which term the defendant shall not be eligible for parole.

L.1984,c.184,s.10; amended 2003, c.39, s.4.



Section 2C:20-31.1 - Posting Of Certain Information Relative To Law Enforcement Officers On The Internet; Degree Of Crime.

2C:20-31.1 Posting of certain information relative to law enforcement officers on the Internet; degree of crime.



Section 2C:20-33 - Obtaining, Copying, Accessing Program, Software Valued At $1,000 Or Less.

2C:20-33 Obtaining, copying, accessing program, software valued at $1,000 or less.

12.It is an affirmative defense to a prosecution pursuant to subsection e. of section 4 of P.L.1984, c.184 (C.2C:20-25), which shall be proved by clear and convincing evidence, that the actor obtained, copied or accessed a computer program or computer software that had a retail value of less than $1,000 and the actor did not disseminate or disclose the program or software to any other person.

L.1984,c.184,s.12; amended 2003, c.39, s.5.



Section 2C:20-34 - Situs Of Offense, Determination.

2C:20-34 Situs of offense, determination.

13.For the purpose of prosecution under this act, and in addition to determining the situs of the offense pursuant to the provisions of N.J.S.2C:1-3, the situs of an offense of computer criminal activity shall also be the location of the computer, computer storage medium, computer program, computer software, computer equipment, computer system or computer network which is accessed, or where the computer, computer storage medium, computer program, computer software, computer equipment, computer system, computer network or other device used in the offense is situated, or where the actual damage occurs.

L.1984,c.184,s.13; amended 2003, c.39, s.6.



Section 2C:20-35 - Definitions.

2C:20-35 Definitions.

1.As used in this act:

"ATP card" means a document issued by a State or federal agency, to a certified household, to show the food stamp allotment a household is authorized to receive on presentation.

"Benefit card" means a card used or intended for use to access Work First New Jersey, food stamp or other benefits as determined by the Commissioner of Human Services under the electronic benefit distribution system established pursuant to the "Public Assistance Electronic Benefit Distribution System Act," P.L.1985, c.501 (C.44:10-5.1 et seq.) and continued pursuant to P.L.1997, c.37 (C.44:10-71 et al.).

"Department" means the Department of Human Services.

"Food stamp coupon" means any coupon or stamp used or intended for use in the purchase of food pursuant to the federal food stamp program authorized by Title XIII of the "Food and Agriculture Act of 1977," Pub.L.95-113 (7 U.S.C.s.2011 et seq.), or the New Jersey Supplementary Food Stamp Program established pursuant to P.L.1998, c.32 (C.44:10-79 et al.).

L.1993,c.13,s.1; amended 1995, c.215, s.1; 1997, c.37, s.8; 1998, c.32, s.7.



Section 2C:20-36 - Misuse Of Food Stamp Coupons, Atp Card, Benefit Card, Value Equal Or Greater Than $150.

2C:20-36 Misuse of food stamp coupons, ATP card, benefit card, value equal or greater than $150.

2.If the face value of food stamp coupons or an ATP card or benefit card is equal to or greater than $150, an individual shall be guilty of a crime of the fourth degree if he purposely or knowingly and without authorization:

a.Receives or uses the proceeds of food stamp coupons or an ATP card or benefit card for which he has not applied or has not been approved by the department to use;

b.Engages in any transaction to convert food stamp coupons or an ATP card or benefit card to other property contrary to federal and State government rules and regulations governing the Work First New Jersey program, the federal food stamp program, the New Jersey Supplementary Food Stamp Program, or any other program included in the electronic benefit distribution system; or

c.Transfers food stamp coupons or an ATP card or benefit card to another person who is not lawfully entitled or approved by the department to use the coupons or ATP card or benefit card.

L.1993,c.13,s.2; amended 1995, c.215, s.2; 1997, c.37, s.9; 1998, c.32, s.8.



Section 2C:20-37 - Misuse Of Food Stamp Coupons, Atp Card, Benefit Card, Value Less Than $150.

2C:20-37 Misuse of food stamp coupons, ATP card, benefit card, value less than $150.

3.If the face value of food stamp coupons or an ATP card or benefit card is less than $150, an individual shall be guilty of a disorderly persons offense if he purposely or knowingly and without authorization:

a.Receives or uses the proceeds of food stamp coupons or an ATP card or benefit card for which he has not applied or has not been approved, by the department, to use;

b.Engages in any transaction to convert food stamp coupons or an ATP card or benefit card to other property contrary to federal and State government rules and regulations governing the Work First New Jersey program, the federal food stamp program, the New Jersey Supplementary Food Stamp Program, or any other program included in the electronic benefit distribution system; or

c.Transfers food stamp coupons or an ATP card or benefit card to another person who is not lawfully entitled or approved, by the department, to use the coupons or ATP card or benefit card.

L.1993,c.13,s.3; amended 1995, c.215, s.3; 1997, c.37, s.10; 1998, c.32, s.9.



Section 2C:20-38 - Penalty For Theft Of Electronic Vehicle Identification System Transponder.

2C:20-38 Penalty for theft of electronic vehicle identification system transponder.

2.Notwithstanding the provisions of Title 2C of the New Jersey Statutes to the contrary, a person convicted of theft of an electronic vehicle identification system transponder under subparagraph (b) of paragraph (4) of subsection b. of N.J.S.2C:20-2 shall, in lieu of the fine prescribed for that offense, be subject to a fine of not less than $500 nor more than $10,000 upon conviction.

L.2011, c.1, s.2.



Section 2C:21-1 - Forgery And Related Offenses

2C:21-1. Forgery and Related Offenses
2C:21-1. Forgery and Related Offenses.

a.Forgery. A person is guilty of forgery if, with purpose to defraud or injure anyone, or with knowledge that he is facilitating a fraud or injury to be perpetrated by anyone, the actor:

(1)Alters or changes any writing of another without his authorization;

(2)Makes, completes, executes, authenticates, issues or transfers any writing so that it purports to be the act of another who did not authorize that act or of a fictitious person, or to have been executed at a time or place or in a numbered sequence other than was in fact the case, or to be a copy of an original when no such original existed; or

(3)Utters any writing which he knows to be forged in a manner specified in paragraph (1) or (2).

"Writing" includes printing or any other method of recording information, money, coins, tokens, stamps, seals, credit cards, badges, trademarks, access devices, and other symbols of value, right, privilege, or identification, including retail sales receipts, universal product code (UPC) labels and checks. This section shall apply without limitation to forged, copied or imitated checks.

As used in this section, "information" includes, but is not limited to, personal identifying information as defined in subsection v. of N.J.S.2C:20-1.

b.Grading of forgery. Forgery is a crime of the third degree if the writing is or purports to be part of an issue of money, securities, postage or revenue stamps, or other instruments, certificates or licenses issued by the government, New Jersey Prescription Blanks as referred to in R.S.45:14-14, or part of an issue of stock, bonds or other instruments representing interest in or claims against any property or enterprise, personal identifying information or an access device. Forgery is a crime of the third degree if the writing is or purports to be a check. Forgery is a crime of the third degree if the writing is or purports to be 15 or more forged or altered retail sales receipts or universal product code labels.

Otherwise forgery is a crime of the fourth degree.

c.Possession of forgery devices. A person is guilty of possession of forgery devices, a crime of the third degree, when with purpose to use, or to aid or permit another to use the same for purposes of forging written instruments, including access devices and personal identifying information, he makes or possesses any device, apparatus, equipment, computer, computer equipment, computer software or article specially designed or adapted to such use.

L.1978, c.95; amended 1981, c.290, s.20; 1996, c.154, s.10; 1997, c.6, s.5; 2001, c.110, s.1; 2002, c.85, s.2.



Section 2C:21-2 - Criminal Simulation

2C:21-2. Criminal simulation
A person commits a crime of the fourth degree if, with purpose to defraud anyone or with knowledge that he is facilitating a fraud to be perpetrated by anyone, he makes, alters or utters any object so that it appears to have value because of antiquity, rarity, source, or authorship which it does not possess.

L.1978, c. 95, s. 2C:21-2, eff. Sept. 1, 1979.



Section 2C:21-2.1 - Offenses Involving False Government Documents, Degree Of Crime.

2C:21-2.1 Offenses involving false government documents, degree of crime.

1. a. A person who knowingly sells, offers or exposes for sale, or otherwise transfers, or possesses with the intent to sell, offer or expose for sale, or otherwise transfer, a document, printed form or other writing which falsely purports to be a driver's license, birth certificate or other document issued by a governmental agency and which could be used as a means of verifying a person's identity or age or any other personal identifying information is guilty of a crime of the second degree.

b.A person who knowingly makes, or possesses devices or materials to make, a document or other writing which falsely purports to be a driver's license, birth certificate or other document issued by a governmental agency and which could be used as a means of verifying a person's identity or age or any other personal identifying information is guilty of a crime of the second degree.

c.A person who knowingly exhibits, displays or utters a document or other writing which falsely purports to be a driver's license, birth certificate or other document issued by a governmental agency and which could be used as a means of verifying a person's identity or age or any other personal identifying information is guilty of a crime of the third degree. A violation of N.J.S.2C:28-7, constituting a disorderly persons offense, section 1 of P.L.1979, c.264 (C.2C:33-15), R.S.33:1-81 or section 6 of P.L.1968, c.313 (C.33:1-81.7) in a case where the person uses the personal identifying information of another to illegally purchase an alcoholic beverage or for using the personal identifying information of another to misrepresent his age for the purpose of obtaining tobacco or other consumer product denied to persons under 18 years of age shall not constitute an offense under this subsection if the actor received only that benefit or service and did not perpetrate or attempt to perpetrate any additional injury or fraud on another.

d.A person who knowingly possesses a document or other writing which falsely purports to be a driver's license, birth certificate or other document issued by a governmental agency and which could be used as a means of verifying a person's identity or age or any other personal identifying information is guilty of a crime of the fourth degree. A violation of N.J.S.2C:28-7, constituting a disorderly persons offense, section 1 of P.L.1979, c.264 (C.2C:33-15), R.S.33:1-81 or section 6 of P.L.1968, c.313 (C.33:1-81.7) in a case where the person uses the personal identifying information of another to illegally purchase an alcoholic beverage or for using the personal identifying information of another to misrepresent his age for the purpose of obtaining tobacco or other consumer product denied to persons under 18 years of age shall not constitute an offense under this subsection if the actor received only that benefit or service and did not perpetrate or attempt to perpetrate any additional injury or fraud on another.

e.In addition to any other disposition authorized by this Title, the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43), or any other statute indicating the dispositions that may be ordered for an adjudication of delinquency, and, notwithstanding the provisions of subsection c. of N.J.S.2C:43-2, every person convicted of or adjudicated delinquent for a violation of any offense defined in this section shall forthwith forfeit his right to operate a motor vehicle over the highways of this State for a period to be fixed by the court at not less than six months or more than two years which shall commence on the day the sentence is imposed. In the case of any person who at the time of the imposition of the sentence is less than 17 years of age, the period of the suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period as fixed by the court of not less than six months or more than two years after the day the person reaches the age of 17 years. If the driving privilege of any person is under revocation, suspension, or postponement for a violation of any provision of this Title or Title 39 of the Revised Statutes at the time of any conviction or adjudication of delinquency for a violation of any offense defined in this chapter or chapter 36 of this Title, the revocation, suspension, or postponement period imposed herein shall commence as of the date of termination of the existing revocation, suspension or postponement.

The court before whom any person is convicted of or adjudicated delinquent for a violation of any offense defined in this section shall collect forthwith the New Jersey driver's license or licenses of that person and forward the license or licenses to the Chief Administrator of the New Jersey Motor Vehicle Commission along with a report indicating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If the court is for any reason unable to collect the license or licenses of the person, the court shall cause a report of the conviction or adjudication of delinquency to be filed with the director. The report shall include the complete name, address, date of birth, eye color and sex of the person and shall indicate the first and last day of the suspension or postponement period imposed by the court pursuant to this section. The court shall inform the person orally and in writing that if the person is convicted of personally operating a motor vehicle during the period of license suspension or postponement imposed pursuant to this section, the person shall, upon conviction, be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40. If the person is the holder of a driver's license from another jurisdiction, the court shall not collect the license, but shall notify forthwith the director who shall notify the appropriate officials in that licensing jurisdiction. The court shall, however, in accordance with the provisions of this section, revoke the person's non-resident driving privileges in this State.

In addition to any other condition imposed, a court, in its discretion, may suspend, revoke or postpone the driving privileges of a person admitted to supervisory treatment under N.J.S.2C:36A-1 or N.J.S.2C:43-12 without a plea of guilty or finding of guilt.

L.1983,c.565,s.1; amended 1999, c.28, s.14; 2002, c.85, s.3; 2003, c.184, s.2; 2005, c.224, s.1.



Section 2C:21-2.2 - Ban On Police Badge Transfers

2C:21-2.2. Ban on police badge transfers
It shall be a disorderly persons offense to:

a. Sell a law enforcement agency badge, the prescribed form of which is presently in use or has been in use in New Jersey during any of the five years preceding the sale, to a person other than a member of a law enforcement agency who presents a letter authorizing the purchase, signed by the commanding officer of that law enforcement agency;

b. Purchase a law enforcement agency badge, described in subsection a. of this section, unless the purchaser is a member of a law enforcement agency who presents a letter authorizing the purchase, signed by the commanding officer of that law enforcement agency; or

c. Give or lend a law enforcement agency badge described in subsection a. of this section, unless the person to whom a badge was given or loaned is a member of a law enforcement agency who presents a letter authorizing the transfer, signed by the commanding officer of that law enforcement agency.

L. 1987, c. 29, s. 1.

2C:21-2.3. Producing, selling, offering, displaying, possessing, fraudulent motor vehicle insurance ID cards; penalties
2. a. A person who knowingly produces, sells, offers or exposes for sale a document, printed form or other writing which simulates a motor vehicle insurance identification card is guilty of a crime of the third degree. In addition to any other penalty imposed, a person convicted under this section shall be ordered by the court to perform community service for a period of 30 days.

b.A person who exhibits or displays to a law enforcement officer or a person conducting a motor vehicle inspection pursuant to chapter 8 of Title 39 of the Revised Statutes a falsely made, forged, altered, counterfeited or simulated motor vehicle insurance identification card, knowing that the insurance identification card was falsely made, forged, altered, counterfeited or simulated, commits a crime of the fourth degree.

c.A person who possesses a falsely made, forged, altered, counterfeited or simulated motor vehicle insurance identification card, knowing that the insurance identification card was falsely made, forged, altered, counterfeited or simulated, commits a disorderly persons offense.

L.1997,c.385,s.2;(recodified April 1999); amended 2001, c.124.



Section 2C:21-2.3 - Producing, Selling, Offering, Displaying, Possessing, Fraudulent Motor Vehicle Insurance Id Cards; Penalties

2C:21-2.3. Producing, selling, offering, displaying, possessing, fraudulent motor vehicle insurance ID cards; penalties
2. a. A person who knowingly produces, sells, offers or exposes for sale a document, printed form or other writing which simulates a motor vehicle insurance identification card is guilty of a crime of the third degree. In addition to any other penalty imposed, a person convicted under this section shall be ordered by the court to perform community service for a period of 30 days.

b.A person who exhibits or displays to a law enforcement officer or a person conducting a motor vehicle inspection pursuant to chapter 8 of Title 39 of the Revised Statutes a falsely made, forged, altered, counterfeited or simulated motor vehicle insurance identification card, knowing that the insurance identification card was falsely made, forged, altered, counterfeited or simulated, commits a crime of the fourth degree.

c.A person who possesses a falsely made, forged, altered, counterfeited or simulated motor vehicle insurance identification card, knowing that the insurance identification card was falsely made, forged, altered, counterfeited or simulated, commits a disorderly persons offense.

L.1997,c.385,s.2;(recodified April 1999); amended 2001, c.124.



Section 2C:21-2.4 - Possession Of Certain Fraudulent Receipts, Universal Product Code (Upc) Labels And Checks

2C:21-2.4. Possession of certain fraudulent receipts, universal product code (UPC) labels and checks
2.Possession of certain fraudulent receipts, universal product code (UPC) labels and checks.

a.Except as provided in subsection b. of this section, any person who knowingly possesses a forged or altered retail sales receipt, universal product code (UPC) label or check for the purpose of defrauding a retail merchant shall be guilty of a disorderly persons offense.

b.Any person who knowingly possesses 15 or more forged or altered retail sales receipts, universal product code labels or checks for the purpose of defrauding a retail merchant shall be guilty of a crime of the fourth degree.

L.2001,c.110,s.2.



Section 2C:21-3 - Frauds Relating To Public Records And Recordable Instruments

2C:21-3. Frauds relating to public records and recordable instruments
a. Fraudulent destruction, removal or concealment of recordable instruments. A person commits a crime of the third degree if, with purpose to deceive or injure anyone, he destroys, removes or conceals any will, deed, mortgage, security instrument or other writing for which the law provides public recording.

b. Offering a false instrument for filing. A person is guilty of a disorderly persons offense when, knowing that a written instrument contains a false statement or false information, he offers or presents it to a public office or public servant with knowledge or belief that it will be filed with, registered or recorded in or otherwise become a part of the records of such public office or public servant.

L.1978, c. 95, s. 2C:21-3, eff. Sept. 1, 1979.



Section 2C:21-4 - Falsifying Or Tampering With Records

2C:21-4. Falsifying or tampering with records
a. Except as provided in subsection b. of this section, a person commits a crime of the fourth degree if he falsifies, destroys, removes, conceals any writing or record, or utters any writing or record knowing that it contains a false statement or information, with purpose to deceive or injure anyone or to conceal any wrongdoing.

b. Issuing a false financial statement. A person is guilty of issuing a false financial statement, a crime of the third degree, when, with purpose to deceive or injure anyone or to conceal any wrongdoing; he by oath or affirmation:

(1) Knowingly makes or utters a written instrument which purports to describe the financial condition or ability to pay of some person and which is inaccurate in some substantial respect; or

(2) Represents in writing that a written instrument purporting to describe a person's financial condition or ability to pay as of a prior date is accurate with respect to such person's current financial condition or ability to pay, whereas, he knows it is substantially inaccurate in that respect.

L.1978, c. 95, s. 2C:21-4, eff. Sept. 1, 1979. Amended by L.1981, c. 290, s. 21, eff. Sept. 24, 1981.



Section 2C:21-4.1 - Destruction, Alteration, Falsification Of Records, Crime Of Fourth Degree

2C:21-4.1. Destruction, alteration, falsification of records, crime of fourth degree
A person is guilty of a crime of the fourth degree if he purposefully destroys, alters or falsifies any record relating to the care of a medical or surgical or podiatric patient in order to deceive or mislead any person as to information, including, but not limited to, a diagnosis, test, medication, treatment or medical or psychological history, concerning the patient.

L.1989, c.300, s.15.



Section 2C:21-4.2 - Definitions Relative To Health Care Claims Fraud.

2C:21-4.2 Definitions relative to health care claims fraud.

2.As used in this act:

"Health care claims fraud" means making, or causing to be made, a false, fictitious, fraudulent, or misleading statement of material fact in, or omitting a material fact from, or causing a material fact to be omitted from, any record, bill, claim or other document, in writing, electronically or in any other form, that a person attempts to submit, submits, causes to be submitted, or attempts to cause to be submitted for payment or reimbursement for health care services.

"Practitioner" means a person licensed in this State to practice medicine and surgery, chiropractic, podiatric medicine, dentistry, optometry, psychology, pharmacy, nursing, physical therapy, or law; any other person licensed, registered or certified by any State agency to practice a profession or occupation in the State of New Jersey or any person similarly licensed, registered, or certified in another jurisdiction.

L.1997,c.353,s.2; amended 2005, c.259, s.20.



Section 2C:21-4.3 - Health Care Claims Fraud, Degree Of Crime; Prosecution Guidelines.

2C:21-4.3 Health care claims fraud, degree of crime; prosecution guidelines.

3. a. A practitioner is guilty of a crime of the second degree if that person knowingly commits health care claims fraud in the course of providing professional services. In addition to all other criminal penalties allowed by law, a person convicted under this subsection may be subject to a fine of up to five times the pecuniary benefit obtained or sought to be obtained.

b.A practitioner is guilty of a crime of the third degree if that person recklessly commits health care claims fraud in the course of providing professional services. In addition to all other criminal penalties allowed by law, a person convicted under this subsection may be subject to a fine of up to five times the pecuniary benefit obtained or sought to be obtained.

c.A person, who is not a practitioner subject to the provisions of subsection a. or b. of this section, is guilty of a crime of the third degree if that person knowingly commits health care claims fraud. A person, who is not a practitioner subject to the provisions of subsection a. or b. of this section, is guilty of a crime of the second degree if that person knowingly commits five or more acts of health care claims fraud and the aggregate pecuniary benefit obtained or sought to be obtained is at least $1,000. In addition to all other criminal penalties allowed by law, a person convicted under this subsection may be subject to a fine of up to five times the pecuniary benefit obtained or sought to be obtained.

d.A person, who is not a practitioner subject to the provisions of subsection a. or b. of this section, is guilty of a crime of the fourth degree if that person recklessly commits health care claims fraud. In addition to all other criminal penalties allowed by law, a person convicted under this subsection may be subject to a fine of up to five times the pecuniary benefit obtained or sought to be obtained.

e.Each act of health care claims fraud shall constitute an additional, separate and distinct offense, except that five or more separate acts may be aggregated for the purpose of establishing liability pursuant to subsection c. of this section. Multiple acts of health care claims fraud which are contained in a single record, bill, claim, application, payment, affidavit, certification or other document shall each constitute an additional, separate and distinct offense for purposes of this section.

f. (1) The falsity, fictitiousness, fraudulence or misleading nature of a statement may be inferred by the trier of fact in the case of a practitioner who attempts to submit, submits, causes to be submitted, or attempts to cause to be submitted, any record, bill, claim or other document for treatment or procedure without the practitioner, or an associate of the practitioner, having performed an assessment of the physical or mental condition of the patient or client necessary to determine the appropriate course of treatment.

(2)The falsity, fictitiousness, fraudulence or misleading nature of a statement may be inferred by the trier of fact in the case of a person who attempts to submit, submits, causes to be submitted, or attempts to cause to be submitted any record, bill, claim or other document for more treatments or procedures than can be performed during the time in which the treatments or procedures were represented to have been performed.

(3)Proof that a practitioner has signed or initialed a record, bill, claim or other document gives rise to an inference that the practitioner has read and reviewed that record, bill, claim or other document.

g.In order to promote the uniform enforcement of this act, the Attorney General shall develop health care claims fraud prosecution guidelines and disseminate them to the county prosecutors within 120 days of the effective date of this act.

h.For the purposes of this section, a person acts recklessly with respect to a material element of an offense when he consciously disregards a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that, considering the nature and purpose of the actor's conduct and the circumstances known to him, its disregard involves a gross deviation from the standard of conduct that a reasonable person would observe in the actor's situation.

i. (1) Nothing in this act shall preclude an indictment and conviction for any other offense defined by the laws of this State.

(2)Nothing in this act shall preclude an assignment judge from dismissing a prosecution of health care claims fraud if the assignment judge determines, pursuant to N.J.S.2C:2-11, the conduct charged to be a de minimis infraction.

L.1997, c.353, s.3; amended 2003,c.89,s.75.



Section 2C:21-4.4 - Findings, Declarations Relative To Insurance Fraud

2C:21-4.4. Findings, declarations relative to insurance fraud
71. With respect to sections 72 through 74 of P.L.2003, c.89 (C.2C:21-4.5 through C.2C:21-4.7), the Legislature finds and declares:

a.Insurance fraud is inimical to public safety, welfare and order within the State of New Jersey. Insurance fraud is pervasive and expensive, costing consumers and businesses millions of dollars in direct and indirect losses each year. Insurance fraud increases insurance premiums, to the detriment of individual policyholders, small businesses, large corporations and governmental entities. All New Jerseyans ultimately bear the societal burdens and costs caused by those who commit insurance fraud.

b.The problem of insurance fraud must be confronted aggressively by facilitating the detection, investigation and prosecution of such misconduct, as well as by reducing its occurrence and achieving deterrence through the implementation of measures that more precisely target specific conduct constituting insurance fraud.

c.To enable more efficient prosecution of criminally culpable persons who knowingly commit or assist or conspire with others in committing fraud against insurance companies, it is necessary to establish a crime of "insurance fraud" to directly and comprehensively criminalize this type of harmful conduct, with substantial criminal penalties to punish wrongdoers and to appropriately deter others from such illicit activity.

d.In addition to criminal penalties, in order to maintain the public trust and ensure the integrity of professional licensees and certificate-holders who by virtue of their professions are involved in insurance transactions, it is appropriate to provide civil remedial provisions governing license or certificate forfeiture and suspension tailored to this new crime of insurance fraud and other criminal insurance-related activities.

e.To enhance the State's ability to detect insurance fraud, which will lead to more productive investigations and, ultimately, more successful criminal prosecutions, it is appropriate to provide members of the public with significant incentives to come forward when they may have reasonable suspicions or knowledge of a person or persons committing insurance fraud. The establishment of an Insurance Fraud Detection Reward Program will enable the Insurance Fraud Prosecutor to obtain information which may lead to the arrest, prosecution and conviction of persons or entities who have committed insurance-related fraud.

L.2003,c.89,s.71.



Section 2C:21-4.5 - Definitions Relative To Insurance Fraud

2C:21-4.5. Definitions relative to insurance fraud
72. As used in sections 73 and 74 of P.L.2003, c.89 (C.2C:21-4.6 and C.2C:21-4.7), unless the context otherwise requires, the following words and terms shall have the following meanings:

"Insurance company" means any person, company, corporation, unincorporated association, partnership, professional corporation, agency of government and any other entity authorized or permitted to do business in New Jersey, subject to regulation by the State, or incorporated or organized under the laws of any other state of the United States or of any foreign nation or of any province or territory thereof, to indemnify another against loss, damage, risk or liability arising from a contingent or unknown event. "Insurance company" includes, but is not limited to, an insurance company as that term is defined in section 3 of P.L.1983, c.320 (C.17:33A-3), self-insurer, re-insurer, reciprocal exchange, inter-insurer, hospital, medical or health service corporation, health maintenance organization, surety, assigned risk plan, joint insurance fund, and any other entity legally engaged in the business of insurance as authorized or permitted by the State of New Jersey, including but not limited to any such entity incorporated or organized under the laws of any other state of the United States or of any foreign nation or of any province or territory thereof.

"Insurance policy" means the instrument, in writing, electronically or in any other form, in which are set forth the terms of any certificate of insurance, binder of coverage, contract of insurance or contract of re-insurance, issued by an insurance company, including, but not limited to, a State-assigned risk plan, plan of indemnity protection provided by or on behalf of a joint insurance fund or benefit plan, motor club service plan, or guaranty bond, surety bond, cash bond or any other alternative to insurance authorized or permitted by the State of New Jersey.

"Insurance transaction" means a transaction by, between, or among (1) an insurance company and (2) an insured, claimant, applicant for insurance, public adjuster, insurance professional, practitioner as defined by section 2 of P.L.1997, c.353 (C.2C:21-4.2), attorney, or any person who acts on behalf of any of the foregoing for the purpose of obtaining insurance or reinsurance, calculating insurance premiums, submitting a claim, negotiating or adjusting a claim, or otherwise obtaining insurance, self insurance, or reinsurance, or obtaining the benefits or annuities thereof or therefrom.

"Premium finance transaction" means a transaction involving or related to insurance premium financing which is subject to the "Insurance Premium Finance Company Act," P.L.1968, c.221 (C.17:16D-1 et seq.).

L.2003,c.89,s.72.



Section 2C:21-4.6 - Crime Of Insurance Fraud.

2C:21-4.6 Crime of insurance fraud.

73. a. A person is guilty of the crime of insurance fraud if that person knowingly makes, or causes to be made, a false, fictitious, fraudulent, or misleading statement of material fact in, or omits a material fact from, or causes a material fact to be omitted from, any record, bill, claim or other document, in writing, electronically, orally or in any other form, that a person attempts to submit, submits, causes to be submitted, or attempts to cause to be submitted as part of, in support of or opposition to or in connection with: (1) a claim for payment, reimbursement or other benefit pursuant to an insurance policy, or from an insurance company or the "Unsatisfied Claim and Judgment Fund Law," P.L.1952, c.174 (C.39:6-61 et seq.); (2) an application to obtain or renew an insurance policy; (3) any payment made or to be made in accordance with the terms of an insurance policy or premium finance transaction; or (4) an affidavit, certification, record or other document used in any insurance or premium finance transaction.

b.A person who operates a motor vehicle on the public highways of this State, which motor vehicle is insured by a policy issued under the laws of another state, is guilty of the crime of insurance fraud if that person maintains a principal residence in this State or has his motor vehicle principally garaged in this State and he has knowingly prepared or made any written, electronic or oral statement, presented to any insurance company or producer licensed to transact the business of insurance under the laws of that other state, and which resulted in obtaining a motor vehicle insurance policy for his motor vehicle in that other state, that the person to be insured: (1) maintains a principal residence in the other state when, in fact, that person's principal residence is in this State; or (2) has his motor vehicle principally garaged in the other state, when, in fact, that person has his motor vehicle principally garaged in this State. This subsection shall not apply to a person who insures a vehicle in another state, as permitted by and in accordance with the laws of that state, based on a second residence, or attendance at an educational institution, in that other state, if in obtaining the policy the person truthfully discloses to the insurance company or producer the state of the person's principal residence and the state where the vehicle is principally garaged.

c.Insurance fraud constitutes a crime of the second degree if the person knowingly commits five or more acts of insurance fraud, including acts of health care claims fraud pursuant to section 2 of P.L.1997, c.353 (C.2C:21-4.2) and if the aggregate value of property, services or other benefit wrongfully obtained or sought to be obtained is at least $1,000. Otherwise, insurance fraud in violation of subsection a. of this section is a crime of the third degree and insurance fraud in violation of subsection b. of this section is a crime of the fourth degree. Each act of insurance fraud shall constitute an additional, separate and distinct offense, except that five or more separate acts may be aggregated for the purpose of establishing liability pursuant to this subsection. Multiple acts of insurance fraud which are contained in a single record, bill, claim, application, payment, affidavit, certification or other document shall each constitute an additional, separate and distinct offense for purposes of this section.

d.Proof that a person has signed or initialed an application, bill, claim, affidavit, certification, record or other document may give rise to an inference that the person has read and reviewed the application, bill, claim, affidavit, certification, record or other document.

e.In order to promote the uniform enforcement of this act, the Attorney General shall develop insurance fraud prosecution guidelines and disseminate them to county prosecutors within 180 days of the effective date of this act.

f.Nothing in this act shall preclude an indictment and conviction for any other offense defined by the laws of this State.

g.Nothing in this act shall preclude an assignment judge from dismissing a prosecution of insurance fraud if the assignment judge determines, pursuant to N.J.S.2C:2-11, the conduct charged to be a de minimis infraction.

L.2003, c.89, s.73; amended 2015, c.48, s.1.



Section 2C:21-4.7 - Insurance Fraud Detection Reward Program

2C:21-4.7. Insurance Fraud Detection Reward Program
74. a. There is established within the Office of the Insurance Fraud Prosecutor an Insurance Fraud Detection Reward Program, to be funded from surcharges imposed pursuant to section 53 of P.L.2002, c.34 (C.17:33A-5.1) and supplemented as necessary and appropriate by amounts budgeted for the operation of the office.

b.A member of the public who has knowledge of or who believes that an act of health care claims fraud, insurance fraud or any other criminal offense involving or related to an insurance transaction is being or has been committed may provide the Insurance Fraud Prosecutor with a report or information pertinent to that knowledge or belief and may provide additional information that the Insurance Fraud Prosecutor requests.

c.The Insurance Fraud Prosecutor shall maintain a 24-hour toll-free insurance fraud hotline to receive information from members of the public who have knowledge of or who believe that an act of health care claims fraud, insurance fraud or any other criminal offense involving or related to an insurance transaction is being or has been committed.

d.The Attorney General, through the Insurance Fraud Prosecutor, is authorized to pay a reward of up to $25,000 to persons providing information leading to the arrest, prosecution and conviction of persons or entities who have committed health care claims fraud, insurance fraud or any other criminal offense related to an insurance transaction. Only a single reward amount may be paid by the Insurance Fraud Prosecutor for claims arising out of the same transaction or occurrence, regardless of the number of persons arrested, prosecuted and convicted and regardless of the number of persons submitting claims for the reward. The reward may be divided and disbursed among more than one person in amounts determined by the Insurance Fraud Prosecutor, in accordance with the provisions of this subsection. The decision of the Insurance Fraud Prosecutor as to the person or persons entitled to the reward shall be final unless the reward recipients shall disagree, in which event, the matter shall be referred to the Attorney General whose decision shall be final and shall not be subject to judicial review.

e.Any person acting in good faith who provides information in accordance with subsection b. of this section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as a result of such act.

f.The Attorney General shall promulgate and adopt rules and regulations which set forth the reward program application and approval process, including the criteria against which claims shall be evaluated, the basis for determining specific reward amounts, and the manner of reward disbursement. Applications for rewards authorized by this section must be submitted in accordance with rules established by the Attorney General.

L.2003,c.89,s.74.

2C:21-4.8 Motor vehicle title offenses, grading.

2. a. A person who purposely or knowingly violates a provision of chapter 10 of Title 39 of the Revised Statutes, for which a specific penalty is not provided in that chapter or this section, shall be guilty of a crime of the fourth degree.

b.A person who purposely or knowingly commits the following violations of chapter 10 of Title 39 of the Revised Statutes shall be guilty of a crime of the third degree:

(1)Makes a misrepresentation or false statement in any title papers or other papers submitted to the Chief Administrator of the New Jersey Motor Vehicle Commission in connection therewith;

(2)Purchases, receives or obtains a motor vehicle on a title paper in violation of chapter 10 of Title 39 of the Revised Statutes;

(3)Forges, changes or counterfeits a part of title papers;

(4)Misrepresents a number placed on a motor vehicle by the manufacturer, or in any other manner misrepresents the description of a motor vehicle; or

(5)Uses title papers on or for a wrong motor vehicle, with intent to evade or violate the requirements of chapter 10 of Title 39 of the Revised Statutes.

L.2003,c.217,s.2.



Section 2C:21-4.8 - Motor Vehicle Title Offenses, Grading.

2C:21-4.8 Motor vehicle title offenses, grading.

2. a. A person who purposely or knowingly violates a provision of chapter 10 of Title 39 of the Revised Statutes, for which a specific penalty is not provided in that chapter or this section, shall be guilty of a crime of the fourth degree.

b.A person who purposely or knowingly commits the following violations of chapter 10 of Title 39 of the Revised Statutes shall be guilty of a crime of the third degree:

(1)Makes a misrepresentation or false statement in any title papers or other papers submitted to the Chief Administrator of the New Jersey Motor Vehicle Commission in connection therewith;

(2)Purchases, receives or obtains a motor vehicle on a title paper in violation of chapter 10 of Title 39 of the Revised Statutes;

(3)Forges, changes or counterfeits a part of title papers;

(4)Misrepresents a number placed on a motor vehicle by the manufacturer, or in any other manner misrepresents the description of a motor vehicle; or

(5)Uses title papers on or for a wrong motor vehicle, with intent to evade or violate the requirements of chapter 10 of Title 39 of the Revised Statutes.

L.2003,c.217,s.2.



Section 2C:21-5 - Bad Checks, Money Orders, Electronic Funds Transfers.

2C:21-5 Bad checks, money orders, electronic funds transfers.

2C:21-5. A person who issues or passes a check or similar sight order for the payment of money, or authorizes an electronic funds transfer, knowing that it will not be honored by the drawee, commits an offense as provided for in subsection c. of this section. For the purposes of this section as well as in any prosecution for theft committed by means of a bad check, an issuer is presumed to know that the check, money order, or electronic funds transfer (other than a post-dated check, money order, or electronic funds transfer) would not be paid, if:

a.The issuer had no account with the drawee at the time the check or money order was issued or the electronic funds transfer was made; or

b.Payment was refused by the drawee for lack of funds, or due to a closed account, after a deposit by the payee into a bank for collection or after presentation to the drawee within 46 days after issue, and the issuer failed to make good within 10 days after receiving notice of that refusal or after notice has been sent to the issuer's last known address. Notice of refusal may be given to the issuer orally or in writing in any reasonable manner by any person.

c.An offense under this section is:

(1)a crime of the second degree if the amount of the check, money order, or electronic funds transfer is $75,000.00 or more;

(2)a crime of the third degree if the amount of the check, money order, or electronic funds transfer is $1,000.00 or more but is less than $75,000.00;

(3)a crime of the fourth degree if the amount of the check, money order, or electronic funds transfer is $200.00 or more but is less than $1,000.00;

(4)a disorderly persons offense if the amount of the check, money order, or electronic funds transfer is less than $200.00.

amended 1981, c.290, s.22; 2002, c.65, s.1; 2014, c.45.



Section 2C:21-6 - Credit Cards

2C:21-6. Credit cards
2C:21-6. Credit Cards.

a. Definitions. As used in this section:

(1) "Cardholder" means the person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

(2) "Credit card" means any tangible or intangible instrument or device issued with or without fee by an issuer that can be used, alone or in connection with another means of account access, in obtaining money, goods, services or anything else of value on credit, including credit cards, credit plates, account numbers, or any other means of account access.

(3) "Expired credit card" means a credit card which is no longer valid because the term shown either on it or on documentation provided to the cardholder by the issuer has elapsed.

(4) "Issuer" means the business organization or financial institution which issues a credit card or its duly authorized agent.

(5) "Receives" or "receiving" means acquiring possession or control or accepting a credit card as security for a loan.

(6) "Revoked credit card" means a credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

b. False statements made in procuring issuance of credit card. A person who makes or causes to be made, either directly or indirectly, any false statement in writing, knowing it to be false and with intent that it be relied on, respecting his identity or that of any other person, firm or corporation, or his financial condition or that of any other person, firm or corporation, for the purpose of procuring the issuance of a credit card is guilty of a crime of the fourth degree.

c. Credit card theft.

(1) A person who takes or obtains a credit card from the person, possession, custody or control of another without the cardholder's consent or who, with knowledge that it has been so taken, receives the credit card with intent to use it or to sell it, or to transfer it to a person other than the issuer or the cardholder is guilty of a crime of the fourth degree. Taking a credit card without consent includes obtaining it by any conduct defined and prescribed in Chapter 20 of this title, Theft and Related Offenses.

A person who has in his possession or under his control (a) credit cards issued in the names of two or more other persons or, (b) two or more stolen credit cards is presumed to have violated this paragraph.

(2) A person who receives a credit card that he knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and who retains possession with intent to use it or to sell it or to transfer it to a person other than the issuer or the cardholder is guilty of a crime of the fourth degree.

(3) A person other than the issuer who sells a credit card or a person who buys a credit card from a person other than the issuer is guilty of a crime of the fourth degree.

(4) A person who, with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value, or any other person, obtains control over a credit card as security for debt is guilty of a crime of the fourth degree.

(5) A person who, with intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, falsely makes or falsely embosses a purported credit card or utters such a credit card is guilty of a third degree offense. A person other than the purported issuer who possesses two or more credit cards which are falsely made or falsely embossed is presumed to have violated this paragraph. A person "falsely makes" a credit card when he makes or draws, in whole or in part, a device or instrument which purports to be the credit card of a named issuer but which is not such a credit card because the issuer did not authorize the making or drawing, or alters a credit card which was validly issued. A person "falsely embosses" a credit card when, without the authorization of the named issuer, he completes a credit card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder.

(6) A person other than the cardholder or a person authorized by him who, with intent to defraud the issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, signs a credit card, is guilty of a crime of the fourth degree. A person who possesses two or more credit cards which are so signed is presumed to have violated this paragraph.

d. Intent of cardholder to defraud; penalties; knowledge of revocation. A person, who, with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value, or any other person, (1) uses for the purpose of obtaining money, goods, services or anything else of value a credit card obtained or retained in violation of subsection c. of this section or a credit card which he knows is forged, expired or revoked, or (2) obtains money, goods, services or anything else of value by representing without the consent of the cardholder that he is the holder of a specified card or by representing that he is the holder of a card and such card has not in fact been issued, is guilty of a crime of the third degree. Knowledge of revocation shall be presumed to have been received by a cardholder four days after it has been mailed to him at the address set forth on the credit card or at his last known address by registered or certified mail, return receipt requested, and, if the address is more than 500 miles from the place of mailing, by air mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone and Canada, notice shall be presumed to have been received 10 days after mailing by registered or certified mail.

e. Intent to defraud by person authorized to furnish money, goods, or services; penalties.

(1) A person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a credit card by the cardholder, or any agent or employees of such person, who, with intent to defraud the issuer or the cardholder, furnishes money, goods, services or anything else of value upon presentation of a credit card obtained or retained in violation of subsection c. of this section or a credit card which he knows is forged, expired or revoked violates this paragraph and is guilty of a crime of the third degree.

(2) A person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a credit card by the cardholder, fails to furnish money, goods, services or anything else of value which he represents in writing to the issuer that he has furnished is guilty of a crime of the fourth degree.

f. Incomplete credit cards; intent to complete without consent. A person other than the cardholder possessing two or more incomplete credit cards, with intent to complete them without the consent of the issuer or a person possessing, with knowledge of its character, machinery, plates or any other contrivance designed to reproduce instruments purporting to be the credit cards of an issuer who has not consented to the preparation of such credit cards, is guilty of a crime of the third degree. A credit card is "incomplete" if part of the matter other than the signature of the cardholder, which an issuer requires to appear on the credit card, before it can be used by a cardholder, has not yet been stamped, embossed, imprinted or written on it.

g. Receiving anything of value knowing or believing that it was obtained in violation of subsection d. of N.J.S.2C:21-6. A person who receives money, goods, services or anything else of value obtained in violation of subsection d. of this section, knowing or believing that it was so obtained is guilty of a crime of the fourth degree. A person who obtains, at a discount price a ticket issued by an airline, railroad, steamship or other transportation company which was acquired in violation of subsection d. of this section without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it shall be presumed to know that such ticket was acquired under circumstances constituting a violation of subsection d. of this section.

h. Fraudulent use of credit cards.

A person who knowingly uses any counterfeit, fictitious, altered, forged, lost, stolen or fraudulently obtained credit card to obtain money, goods or services, or anything else of value; or who, with unlawful or fraudulent intent, furnishes, acquires, or uses any actual or fictitious credit card, whether alone or together with names of credit cardholders, or other information pertaining to a credit card account in any form, is guilty of a crime of the third degree.

L.1978, c.95; amended 1979,c.178,s.36; 1984,c.119; 1991,c.122,s.1.



Section 2C:21-6.1 - Definitions Relative To Scanning Devices, Reencoders; Criminal Use, Degree Of Crime.

2C:21-6.1 Definitions relative to scanning devices, reencoders; criminal use, degree of crime.

1. a. Definitions. As used in this section:

(1)"Merchant" means any owner or operator of any store or other retail mercantile establishment, or any agent, servant, employee, lessee, consignee, officer, director, franchisee or independent contractor of such owner or proprietor.

(2)"Payment card" means a credit card, charge card, debit card or any other card that is issued to an authorized card user and that allows the user to obtain, purchase, or receive goods, services, money or anything of value from a merchant.

(3)"Reencoder" means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card or any electronic medium that allows a transaction to occur.

(4)"Scanning device" means a scanner, skimmer, reader or any other electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.

b.It shall be a crime of the third degree for a person, with the intent to defraud an authorized user of a payment card, the issuer of the authorized user's payment card or a merchant, to use:

(1)a scanning device to access, read, obtain, memorize or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card, without the permission of the authorized user of the payment card; or

(2)a reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card or any electronic medium that allows a transaction to occur without the permission of the authorized user of the card from which the information is being reencoded.

c.It shall be a crime of the fourth degree for a person to knowingly possess with intent to commit a violation of paragraph (1) or (2) of subsection b. of this section any device, apparatus, equipment, software, article, material, good, property or supply that is specifically designed or adapted for use as or in a scanning device or reencoder.

L.2005,c.225,s.1.



Section 2C:21-7 - Deceptive Business Practices

2C:21-7. Deceptive business practices
Deceptive business practices. A person commits an offense if in the course of business he:

a. Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity;

b. Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service;

c. Takes or attempts to take more than the represented quantity of any commodity or service when as buyer he furnishes the weight or measure;

d. Sells, offers or exposes for sale adulterated or mislabeled commodities;

e. Makes a false or misleading statement in any advertisement addressed to the public or to a substantial segment thereof for the purpose of promoting the purchase or sale of property or services;

f. Deleted by amendment (P.L.1981, c. 290).

g. Deleted by amendment (P.L.1981, c. 290).

h. Makes a false or misleading written statement for the purpose of obtaining property or credit; or

i. Makes a false or misleading written statement for the purpose of promoting the sale of securities, or omits information required by law to be disclosed in written documents relating to securities.

The offense is a crime of the fourth degree if subsection h. or i. is violated. Otherwise it is a disorderly persons offense.

It is an affirmative defense to prosecution under this section if the defendant proves by a preponderance of the evidence that his conduct was not knowingly or recklessly deceptive.

"Adulterated" means varying from the standard of composition or quality prescribed by or pursuant to any statute providing criminal penalties for such variance, or set by established commercial usage. "Mislabeled" means varying from the standard of truth or disclosure in labeling prescribed by or pursuant to any statute providing criminal penalties for such variance, or set by established commercial usage.

L.1978, c. 95, s. 2C:21-7, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 36A, eff. Sept. 1, 1979; L.1981, c. 290, s. 23A, eff. Sept. 24, 1981.



Section 2C:21-7.2 - Definitions

2C:21-7.2. Definitions
As used in this act:

a. "Advertise" means engaging in promotional activities including, but not limited to, newspaper, radio and television advertising; the distribution of fliers and circulars; and the display of window and interior signs.

b. "Food," "food product," or "food commodity" means any food, food product or food preparation, whether raw or prepared for human consumption, and whether in a solid or liquid state, including, but not limited to, any meat, meat product or meat preparation; any milk, milk product or milk preparation; and any alcoholic or non-alcoholic beverage.

c. "Food commodity in package form" means a food commodity put up or packaged in any manner in advance of sale in units suitable for retail sale and which is not intended for consumption at the point of manufacture.

d. "Kosher" means prepared under and maintained in strict compliance with the laws and customs of the Orthodox Jewish religion and includes foods prepared for the festival of Passover and represented to be "kosher for Passover."

L. 1988, c. 154, s. 1.



Section 2C:21-7.3 - False Representation

2C:21-7.3. False representation
a. A false representation prohibited by this act shall include any oral or written statement that directly or indirectly tends to deceive or otherwise lead a reasonable individual to believe that a non-kosher food or food product is kosher.

b. The presence of any non-kosher food or food product in any place of business that advertises or represents itself in any manner as selling, offering for sale, preparing or serving kosher food or food products only, is presumptive evidence that the person in possession offers the same for sale in violation of this act.

c. It shall be a complete defense to a prosecution under this act that the defendant relied in good faith upon the representations of a slaughterhouse, manufacturer, processor, packer or distributor, or any person or organization which certifies or represents any food or food product at issue to be kosher, kosher for Passover, or as having been prepared under or sanctioned by Orthodox Jewish religious requirements.

L. 1988, c. 154, s. 2.



Section 2C:21-7.4 - Disorderly Persons Offense

2C:21-7.4. Disorderly persons offense
A person commits a disorderly persons offense if in the course of business he:

a. (1) Falsely represents any food sold, prepared, served or offered for sale to be kosher or kosher for Passover;

(2) Removes or destroys, or causes to be removed or destroyed, the original means of identification affixed to food commodities to indicate that same are kosher or kosher for Passover, except that this paragraph shall not be construed to prevent the removal of the identification if the commodity is offered for sale as non-kosher; or

(3) Sells, disposes of or has in his possession for the purpose of resale as kosher any food commodity to which a slaughterhouse plumba, mark, stamp, tag, brand, label or other means of identification has been fraudulently attached.

b. (1) Labels or identifies a food commodity in package form to be kosher or kosher for Passover or possesses such labels or means of identification, unless he is the manufacturer or packer of the food commodity in package form;

(2) Labels or identifies an article of food not in package form to be kosher or kosher for Passover or possesses such labels or other means of identification, unless he is the manufacturer of the article of food;

(3) Falsely labels any food commodity in package form as kosher or kosher for Passover by having or permitting to be inscribed on it, in any language, the words "kosher" or "kosher for Passover," "parve," "glatt," or any other words or symbols which would tend to deceive or otherwise lead a reasonable individual to believe that the commodity is kosher or kosher for Passover; or

(4) Labels any food commodity in package form by having or permitting to be inscribed on it the words "kosher-style," "kosher-type," "Jewish," or "Jewish-style," unless the product label also displays the word "non-kosher" in letters at least as large and in close proximity.

c. (1) Sells, offers for sale, prepares, or serves in or from the same place of business both unpackaged non-kosher food and unpackaged food he represents to be kosher unless he posts a window sign at the entrance of his establishment which states in block letters at least four inches in height: "Kosher and Non-Kosher Foods Sold Here," or "Kosher and Non-Kosher Foods Served Here," or a statement of similar import; or

(2) Employs any Hebrew word or symbol in any advertising of any food offered for sale or place of business in which food is prepared, whether for on-premises or off-premises consumption, unless the advertisement also sets forth in conjunction therewith and in English, the words "We Sell Kosher Food Only," "We Sell Both Kosher and Non-Kosher Foods," or words of similar import, in letters of at least the same size as the characters used in Hebrew. For the purpose of this paragraph, "Hebrew symbol" means any Hebrew word, or letter, or any symbol, emblem, sign, insignia, or other mark that simulates a Hebrew word or letter.

d. (1) Displays for sale in the same show window or other location on or in his place of business, both unpackaged food represented to be kosher and unpackaged non-kosher food, unless he:

(a) displays over the kosher and non-kosher food signs that read, in clearly visible block letters, "kosher food" and "non-kosher food," respectively, or, as to the display of meat alone, "kosher meat" and "non-kosher meat," respectively;

(b) separates the kosher food products from the non-kosher food products by keeping the products in separate display cabinets, or by segregating kosher items from non-kosher items by use of clearly visible dividers; and

(c) slices or otherwise prepares the kosher food products for sale with utensils used solely for kosher food items;

(2) Prepares or serves any food as kosher whether for consumption in his place of business or elsewhere if in the same place of business he also prepares or serves non-kosher food, unless he:

(a) uses and maintains separate and distinctly labeled or marked dishes and utensils for each type of food; and

(b) includes in clearly visible block letters the statement "Kosher and Non-Kosher Foods Prepared and Sold Here" in each menu or sign used or posted on the premises or distributed or advertised off the premises;

(3) Sells or has in his possession for the purpose of resale as kosher any food commodity not having affixed thereto the original slaughterhouse plumba, mark, stamp, tag, brand, label or other means of identification employed to indicate that the food commodity is kosher or kosher for Passover; or

(4) Sells or offers for sale, as kosher, any fresh meat or poultry that is identified as "soaked and salted," unless (a) the product has in fact been soaked and salted in a manner which makes it kosher; and (b) the product is marked "soaked and salted" on the package label or, if the product is not packaged, on a sign prominently displayed in conjunction with the product. For the purpose of this paragraph, "fresh meat or poultry" shall mean meat and poultry that has not been processed except for salting and soaking.

L. 1988, c. 154, s. 3.



Section 2C:21-7.5 - Definitions Relative To Air Bags.

2C:21-7.5 Definitions relative to air bags.

1. a. As used in this section:

"Air bag" means a motor vehicle inflatable occupant restraint system, or any component part, such as the cover, sensors, controllers, inflators, and wiring, that operates in the event of a crash and is designed in accordance with federal motor vehicle safety standards for the specific make, model, and year of the motor vehicle in which it is or will be installed.

"Counterfeit air bag" means a motor vehicle inflatable occupant restraint system, or any component part of the system, such as the cover, sensors, controllers, inflators, and wiring, displaying a mark identical or similar to the genuine mark of a motor vehicle manufacturer without authorization from the manufacturer.

"Nonfunctional air bag" means a replacement motor vehicle inflatable occupant restraint system, or any component part of the system, such as the cover, sensors, controllers, inflators, and wiring that:

(1)was previously deployed or damaged;

(2)has an electric fault that is detected by the motor vehicle air bag diagnostic system after the installation procedure is completed; or

(3)includes any part or object including, but not limited to, a counterfeit or repaired air bag cover installed in a motor vehicle under circumstances that would lead a reasonable person to believe that a functional air bag has been installed.

b. (1) A person who manufactures, imports, installs, reinstalls, sells, or offers for sale any device that the person knows or reasonably should know is a counterfeit or nonfunctional air bag is guilty of a crime of the fourth degree.

(2)A person who manufactures, imports, installs, reinstalls, sells, or offers for sale any device that is used or intended to be used to replace an air bag in any motor vehicle that the person knows or reasonably should know does not meet federal safety requirements as provided in 49 C.F.R. s.571.208 is guilty of a crime of the fourth degree.

c.A person who sells, installs, or reinstalls in any motor vehicle any device that the person knows or reasonably should know causes the motor vehicle's diagnostic system to inaccurately indicate that the motor vehicle is equipped with a functional air bag is guilty of a crime of the fourth degree.

L.2015, c.121, s.1.



Section 2C:21-8 - Misrepresentation Of Mileage Of Motor Vehicle

2C:21-8. Misrepresentation of mileage of motor vehicle
A person commits a disorderly persons offense when he sells, exchanges, offers for sale or exchange or exposes for sale or exchange a used motor vehicle on which he has changed or disconnected the mileage registering instrument on the vehicle to show a lesser mileage reading than that actually recorded on the vehicle or on the instrument with purpose to misrepresent the mileage of the vehicle. This provision shall not prevent the servicing, repair or replacement of a mileage registering instrument which by reason of normal wear or through damage requires service, repair or replacement if the instrument is then set at zero or at the actual previously recorded mileage.

In addition to the penalty authorized for violation of this section, the Director of the Division of Motor Vehicles may, after notice and hearing, revoke the license of any motor vehicle dealer as defined in R.S. 39:1-1 so convicted.

L.1978, c. 95, s. 2C:21-8, eff. Sept. 1, 1979.



Section 2C:21-8.1 - Definition; Determination Of Degree Of Offense

2C:21-8.1. Definition; determination of degree of offense
a. As used in chapter 21, unless a different meaning plainly is required:

"Benefit derived" means the loss resulting from the offense or any gain or advantage to the actor, or coconspirators, or any person in whom the actor is interested, whichever is greater, whether loss, gain or advantage takes the form of money, property, commercial interests or anything else the primary significance of which is economic gain.

b. The benefit derived or resulting harm in violation of chapter 21 shall be determined by the trier of fact. The benefit derived or resulting harm pursuant to one scheme or course of conduct, whether in relation to the same person or several persons, may be aggregated in determining the degree of the offense.

L.1981, c. 290, s. 23, eff. Sept. 24, 1981.



Section 2C:21-9 - Misconduct By Corporate Official

2C:21-9. Misconduct by corporate official
A person is guilty of a crime when:

a. Being a director of a corporation, he knowingly with purpose to defraud, concurs in any vote or act of the directors of such corporation, or any of them, which has the purpose of:

(1) Making a dividend except in the manner provided by law;

(2) Dividing, withdrawing or in any manner paying to any stockholder any part of the capital stock of the corporation except in the manner provided by law;

(3) Discounting or receiving any note or other evidence of debt in payment of an installment of capital stock actually called in and required to be paid, or with purpose of providing the means of making such payment;

(4) Receiving or discounting any note or other evidence of debt with purpose of enabling any stockholder to withdraw any part of the money paid in by him on his stock; or

(5) Applying any portion of the funds of such corporation, directly or indirectly, to the purchase of shares of its own stock, except in the manner provided by law; or

b. Being a director or officer of a corporation, he, with purpose to defraud:

(1) Issues, participates in issuing, or concurs in a vote to issue any increase of its capital stock beyond the amount of the capital stock thereof, duly authorized by or in pursuance of law; or

(2) Sells, or agrees to sell, or is directly interested in the sale of any share of stock of such corporation, or in any agreement to sell the same, unless at the time of such sale or agreement he is an actual owner of such share, provided that the foregoing shall not apply to a sale by or on behalf of an underwriter or dealer in connection with a bona fide public offering of shares of stock of such corporation.

c. He purposely or knowingly uses, controls or operates a corporation for the furtherance or promotion of any criminal object.

If the benefit derived from a violation of this section is $75,000.00, or more, the offender is guilty of a crime of the second degree. If the benefit derived exceeds $1,000.00, but is less than $75,000.00, the offender is guilty of a crime of the third degree. If the benefit derived is $1,000.00, or less, the offender is guilty of a crime of the fourth degree.

L.1978, c. 95, s. 2C:21-9, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 37, eff. Sept. 1, 1979; L.1981, c. 290, s. 24, eff. Sept. 24, 1981.



Section 2C:21-10 - Commercial Bribery And Breach Of Duty To Act Disinterestedly

2C:21-10. Commercial bribery and breach of duty to act disinterestedly
Commercial Bribery and Breach of Duty to Act Disinterestedly. a. A person commits a crime if he solicits, accepts or agrees to accept any benefit as consideration for knowingly violating or agreeing to violate a duty of fidelity to which he is subject as:

(1) An agent, partner or employee of another;

(2) A trustee, guardian, or other fiduciary;

(3) A lawyer, physician, accountant, appraiser, or other professional adviser or informant;

(4) An officer, director, manager or other participant in the direction of the affairs of an incorporated or unincorporated association;

(5) A labor official, including any duly appointed representative of a labor organization or any duly appointed trustee or representative of an employee welfare trust fund; or

(6) An arbitrator or other purportedly disinterested adjudicator or referee.

b. A person who holds himself out to the public as being engaged in the business of making disinterested selection, appraisal, or criticism of commodities, real properties or services commits a crime if he solicits, accepts or agrees to accept any benefit to influence his selection, appraisal or criticism.

c. A person commits a crime if he confers, or offers or agrees to confer, any benefit the acceptance of which would be criminal under this section.

d. If the benefit offered, conferred, agreed to be conferred, solicited, accepted or agreed to be accepted in violation of this section is $75,000.00 or more, the offender is guilty of a crime of the second degree. If the benefit exceeds $1,000.00, but is less than $75,000.00, the offender is guilty of a crime of the third degree. If the benefit is $1,000.00 or less, the offender is guilty of a crime of the fourth degree.

L. 1978, c. 95, s. 2C:21-10, eff. Sept. 1, 1979. Amended by L. 1979, c. 178, s. 38, eff. Sept. 1, 1979; L. 1986, c. 129, s. 1, eff. Oct. 20, 1986.



Section 2C:21-11 - Rigging Publicly Exhibited Contest

2C:21-11. Rigging publicly exhibited contest
Rigging Publicly Exhibited Contest. a. A person commits a crime if, with purpose to prevent a publicly exhibited contest from being conducted in accordance with the rules and usages which govern it, he:

(1) Confers or offers or agrees to confer any benefit upon, or threatens any injury to a participant, official or other person associated with the contest or exhibition; or

(2) Tampers with any person, animal or thing.

b. Soliciting or accepting benefit for rigging. A person commits a crime if he knowingly solicits, accepts or agrees to accept any benefit the giving of which would be criminal under subsection a.

c. If the benefit offered, conferred, agreed to be conferred, solicited, accepted or agreed to be accepted in violation of subsections a. and b. of this section is $75,000.00 or more, the offender is guilty of a crime of the second degree. If the benefit exceeds $1,000.00, but is less than $75,000.00, the offender is guilty of a crime of the third degree. If the benefit is $1,000.00 or less, the offender is guilty of a crime of the fourth degree.

d. Failure to report solicitation for rigging. A person commits a disorderly persons offense if he fails to report, with reasonable promptness, a solicitation to accept any benefit or to do any tampering, the giving or doing of which would be criminal under subsection a.

e. Participation in rigged contest. A person commits a crime of the fourth degree if he knowingly engages in, sponsors, produces, judges, or otherwise participates in a publicly exhibited contest knowing that the contest is being conducted in violation of subsection a. of this section.

L. 1978, c. 95, s. 2C:21-11, eff. Sept. 1, 1979. Amended by L. 1979, c. 178, s. 39, eff. Sept. 1, 1979; L. 1986, c. 129, s. 2, eff. Oct. 20, 1986.



Section 2C:21-12 - Defrauding Secured Creditors

2C:21-12. Defrauding secured creditors
A person is guilty of a crime of the fourth degree when he destroys, removes, conceals, encumbers, transfers or otherwise deals with property subject to a security interest with purpose to hinder enforcement of that interest.

L.1978, c. 95, s. 2C:21-12, eff. Sept. 1, 1979.



Section 2C:21-13 - Fraud In Insolvency

2C:21-13. Fraud in insolvency
A person commits a crime if, knowing that proceedings have been or are about to be instituted for the appointment of a receiver or other person entitled to administer property for the benefit of creditors, or that any other composition or liquidation for the benefit of creditors has been or is about to be made, he:

a. Destroys, removes, conceals, encumbers, transfers, or otherwise deals with any property or obtains any substantial part of or interest in the debtor's estate with purpose to defeat or obstruct the claim of any creditor, or otherwise to obstruct the operation of any law relating to administration of property for the benefit of creditors;

b. Knowingly falsifies any writing or record relating to the property; or

c. Knowingly misrepresents or refuses to disclose to a receiver or other person entitled to administer property for the benefit of creditors, the existence, amount or location of the property, or any other information which the actor could be legally required to furnish in relation to such administration.

If the benefit derived from a violation of this section is $75,000.00, or more, the offender is guilty of a crime of the second degree. If the benefit derived exceeds $1,000.00, but is less than $75,000.00, the offender is guilty of a crime of the third degree. If the benefit derived is $1,000.00, or less, the offender is guilty of a crime of the fourth degree.

L.1978, c. 95, s. 2C:21-13, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 40, eff. Sept. 1, 1979.



Section 2C:21-14 - Receiving Deposits In A Failing Financial Institution

2C:21-14. Receiving deposits in a failing financial institution
An officer, manager or other person directing or participating in the direction of a financial institution commits a crime of the fourth degree if he receives or permits the receipt of a deposit, premium payment or other investment in the institution knowing that:

a. Due to financial difficulties the institution is about to suspend operations or go into receivership or reorganization; and

b. The person making the deposit or other payment is unaware of the precarious situation of the institution.

L.1978, c. 95, s. 2C:21-14, eff. Sept. 1, 1979.



Section 2C:21-15 - Misapplication Of Entrusted Property And Property Of Government Or Financial Institution

2C:21-15. Misapplication of entrusted property and property of government or financial institution
Misapplication of Entrusted Property and Property of Government or Financial Institution. A person commits a crime if he applies or disposes of property that has been entrusted to him as a fiduciary, or property belonging to or required to be withheld for the benefit of the government or of a financial institution in a manner which he knows is unlawful and involves substantial risk of loss or detriment to the owner of the property or to a person for whose benefit the property was entrusted whether or not the actor has derived a pecuniary benefit. "Fiduciary" includes trustee, guardian, executor, administrator, receiver and any person carrying on fiduciary functions on behalf of a corporation or other organization which is a fiduciary.

If the benefit derived from a violation of this section is $75,000.00, or more, the offender is guilty of a crime of the second degree. If the benefit derived exceeds $1,000.00, but is less than $75,000.00, the offender is guilty of a crime of the third degree. If the benefit derived is $1,000.00, or less, the offender is guilty of a crime of the fourth degree.

For the purposes of this section, the term "benefit derived" shall include but shall not be limited to the amount of any tax avoided, evaded or otherwise unpaid or improperly retained or disposed of.

L.1978, c.95; amended by L. 1979, c. 178, s. 41; 1987, c. 76, s. 33.



Section 2C:21-16 - Securing Execution Of Documents By Deception

2C:21-16. Securing execution of documents by deception
A person commits a crime of the fourth degree if by deception as to the contents of the instrument, he causes or induces another to execute any instrument affecting, purporting to affect, or likely to affect the pecuniary interest of any person.

L.1978, c. 95, s. 2C:21-16, eff. Sept. 1, 1979.



Section 2C:21-17 - Impersonation; Theft Of Identity; Crime.

2C:21-17 Impersonation; theft of identity; crime.

2C:21-17. Impersonation; Theft of identity; crime.

a.A person is guilty of a crime if the person engages in one or more of the following actions by any means including, but not limited to, the use of electronic communications or an Internet website:

(1)Impersonates another or assumes a false identity and does an act in such assumed character or false identity for the purpose of obtaining a benefit for himself or another or to injure or defraud another;

(2)Pretends to be a representative of some person or organization and does an act in such pretended capacity for the purpose of obtaining a benefit for himself or another or to injure or defraud another;

(3)Impersonates another, assumes a false identity or makes a false or misleading statement regarding the identity of any person, in an oral or written application for services, for the purpose of obtaining services;

(4)Obtains any personal identifying information pertaining to another person and uses that information, or assists another person in using the information, in order to assume the identity of or represent himself as another person, without that person's authorization and with the purpose to fraudulently obtain or attempt to obtain a benefit or services, or avoid the payment of debt or other legal obligation or avoid prosecution for a crime by using the name of the other person; or

(5)Impersonates another, assumes a false identity or makes a false or misleading statement, in the course of making an oral or written application for services, with the purpose of avoiding payment for prior services. Purpose to avoid payment for prior services may be presumed upon proof that the person has not made full payment for prior services and has impersonated another, assumed a false identity or made a false or misleading statement regarding the identity of any person in the course of making oral or written application for services.

As used in this section:

"Benefit" means, but is not limited to, any property, any pecuniary amount, any services, any pecuniary amount sought to be avoided or any injury or harm perpetrated on another where there is no pecuniary value.

b.(Deleted by amendment, P.L.2005, c.224).

c.A person who violates subsection a. of this section is guilty of a crime as follows:

(1)If the actor obtains a benefit or deprives another of a benefit in an amount less than $500 and the offense involves the identity of one victim, the actor shall be guilty of a crime of the fourth degree except that a second or subsequent conviction for such an offense constitutes a crime of the third degree; or

(2)If the actor obtains a benefit or deprives another of a benefit in an amount of at least $500 but less than $75,000, or the offense involves the identity of at least two but less than five victims, the actor shall be guilty of a crime of the third degree; or

(3)If the actor obtains a benefit or deprives another of a benefit in the amount of $75,000 or more, or the offense involves the identity of five or more victims, the actor shall be guilty of a crime of the second degree.

d.A violation of N.J.S.2C:28-7, constituting a disorderly persons offense, section 1 of P.L.1979, c.264 (C.2C:33-15), R.S.33:1-81 or section 6 of P.L.1968, c.313 (C.33:1-81.7) in a case where the person uses the personal identifying information of another to illegally purchase an alcoholic beverage or for using the personal identifying information of another to misrepresent his age for the purpose of obtaining tobacco or other consumer product denied to persons under 19 years of age shall not constitute an offense under this section if the actor received only that benefit or service and did not perpetrate or attempt to perpetrate any additional injury or fraud on another.

e.The sentencing court shall issue such orders as are necessary to correct any public record or government document that contains false information as a result of a theft of identity. The sentencing court may provide restitution to the victim in accordance with the provisions of section 4 of P.L.2002, c.85 (C.2C:21-17.1).

Amended 1995, c.417, s.1; 1999, c.117; 2002, c.85, s.5; 2003, c.184, s.3; 2005, c.224, s.2; 2013, c.241.



Section 2C:21-17.1 - Restitution To Victim Of Unlawful Use Of Personal Identifying Information.

2C:21-17.1 Restitution to victim of unlawful use of personal identifying information.

4.Restitution to a victim of an offense under N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (C.2C:21-2.1), N.J.S.2C:21-17, section 5 of P.L.2003, c.184 (C.2C:21-17.2) or section 6 of P.L. 2003, c.184 (C.2C:21-17.3) when the offense concerns personal identifying information may include costs incurred by the victim:

a.in clearing the credit history or credit rating of the victim; or

b.in connection with any civil or administrative proceeding to satisfy any debt, lien, or other obligation of the victim arising as a result of the actions of the defendant.

L.2002,c.85,s.4; amended 2005, c.224, s.3.



Section 2C:21-17.2 - Use Of Personal Identifying Information Of Another, Certain; Second Degree Crime.

2C:21-17.2 Use of personal identifying information of another, certain; second degree crime.

5. a. A person is guilty of a crime of the second degree if, in obtaining or attempting to obtain a driver's license, birth certificate or other document issued by a governmental agency which could be used as a means of verifying a person's identity, age or any other personal identifying information, that person knowingly exhibits, displays or utters a document or other writing which falsely purports to be a driver's license, birth certificate or other document issued by a governmental agency or which belongs or pertains to a person other than the person who possesses the document.

b.Notwithstanding the provisions of N.J.S.2C:1-8 or any other law, a conviction under this section shall not merge with a conviction of any other criminal offense, nor shall such other conviction merge with a conviction under this section, and the court shall impose separate sentences upon each violation of this section and any other criminal offense.

c.A violation of N.J.S.2C:28-7, constituting a disorderly persons offense, section 1 of P.L.1979, c.264 (C.2C:33-15), R.S.33:1-81 or section 6 of P.L.1968, c.313 (C.33:1-81.7) in a case where the person uses the personal identifying information of another to illegally purchase an alcoholic beverage or for using the personal identifying information of another to misrepresent his age for the purpose of obtaining tobacco or other consumer product denied to persons under 18 years of age shall not constitute an offense under this section if the actor received only that benefit or service and did not perpetrate or attempt to perpetrate any additional injury or fraud on another.

L.2003,c.184,s.5; amended 2005, c.224, s.4.



Section 2C:21-17.3 - Trafficking In Personal Identifying Information Pertaining To Another Person, Certain; Crime Degrees; Terms Defined

2C:21-17.3. Trafficking in personal identifying information pertaining to another person, certain; crime degrees; terms defined
6. a. A person who knowingly distributes, manufactures or possesses any item containing personal identifying information pertaining to another person, without that person's authorization, and with knowledge that the actor is facilitating a fraud or injury to be perpetrated by anyone is guilty of a crime of the fourth degree.

b. (1) If the person distributes, manufactures or possesses 20 or more items containing personal identifying information pertaining to another person, or five or more items containing personal information pertaining to five or more separate persons, without authorization, and with knowledge that the actor is facilitating a fraud or injury to be perpetrated by anyone the person is guilty of a crime of the third degree.

(2)If the person distributes, manufactures or possesses 50 or more items containing personal identifying information pertaining to another person, or ten or more items containing personal identifying information pertaining to five or more separate persons, without authorization, and with knowledge that the actor is facilitating a fraud or injury to be perpetrated by anyone the person is guilty of a crime of the second degree.

c.Distribution, manufacture or possession of 20 or more items containing personal identifying information pertaining to another person or of items containing personal identifying information pertaining to five or more separate persons without authorization shall create an inference that the items were distributed, manufactured or possessed with knowledge that the actor is facilitating a fraud or injury to be perpetrated by anyone.

d.As used in this section:

"Distribute" means, but is not limited to, any sale, purchase, transfer, gift, delivery, or provision to another, regardless of whether the distribution was for compensation.

"Item" means a writing or document, whether issued by a governmental agency or made by any business or person, recorded by any method that contains personal identifying information. Item includes, but is not limited to, an access device, book, check, paper, card, instrument, or information stored in electronic form by way of e-mail or otherwise, on any computer, computer storage medium, computer program, computer software, computer equipment, computer system or computer network or any part thereof, or by other mechanical or electronic device such as cellular telephone, pager or other electronic device capable of storing information.

L.2003,c.184,s.6.



Section 2C:21-17.4 - Action By Person Defrauded By Unauthorized Use Of Personal Identifying Information.

2C:21-17.4 Action by person defrauded by unauthorized use of personal identifying information.

7. a. Any person who suffers any ascertainable loss of moneys or property, real or personal, as a result of the use of that person's personal identifying information, in violation of N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (2C:21-2.1), N.J.S.2C:21-17, section 5 of P.L.2003, c.184 (C.2C:21-17.2) or section 6 of P.L.2003, c.184 (C.2C:21-17.3), may bring an action in any court of competent jurisdiction. In any action under this section the court shall, in addition to any other appropriate legal or equitable relief, award damages in an amount three times the value of all costs incurred by the victim as a result of the person's criminal activity. These costs may include, but are not limited to, those incurred by the victim in clearing his credit history or credit rating, or those incurred in connection with any civil or administrative proceeding to satisfy any debt, lien, or other obligation of the victim arising as a result of the actions of the defendant. The victim may also recover those costs incurred for attorneys' fees, court costs and any out-of -pocket losses. A financial institution, insurance company, bonding association or business that suffers direct financial loss as a result of the offense shall also be entitled to damages, but damages to natural persons shall be fully satisfied prior to any payment to a financial institution, insurance company, bonding association or business.

b.The standard of proof in actions brought under this section is a preponderance of the evidence, and the fact that a prosecution for a violation of N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (2C:21-2.1) or N.J.S.2C:21-17 is not instituted or, where instituted, terminates without a conviction shall not preclude an action pursuant to this section. A final judgment rendered in favor of the State in any criminal proceeding shall estop the defendant from denying the same conduct in any civil action brought pursuant to this section.

c.The cause of action authorized by this section shall be in addition to and not in lieu of any forfeiture or any other action, injunctive relief or any other remedy available at law, except that where the defendant is convicted of a violation of this act, the court in the criminal action, upon the application of the Attorney General or the prosecutor, shall in addition to any other disposition authorized by this Title sentence the defendant to pay restitution in an amount equal to the costs incurred by the victim as a result of the defendant's criminal activity, regardless of whether a civil action has been instituted. These costs may include, but are not limited to those incurred by the victim in clearing his credit history or credit rating; those incurred in connection with any civil or administrative proceeding to satisfy any debt, lien, or other obligation of the victim arising as a result of the actions of the defendant; or those incurred for attorneys' fees, court costs and any out-of-pocket losses. A financial institution, insurance company, bonding association or business that suffers direct financial loss as a result of the offense shall also be entitled to restitution, but restitution to natural persons shall be fully satisfied prior to any payment to a financial institution, insurance company, bonding association or business.

L.2003,c.184,s.7; amended 2005, c.224, s.5.



Section 2C:21-17.5 - Deletion Of Certain Items From Victim's Consumer Reporting Files.

2C:21-17.5 Deletion of certain items from victim's consumer reporting files.

8. a. On motion of a person who has been the victim of a violation of N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (C.2C:21-2.1), N.J.S.2C:21-17, section 5 of P.L.2003, c.184 (C.2C:21-17.2) or section 6 of P.L.2003, c.184 (C.2C:21-17.3), or on its own motion, the court may, without a hearing, grant an order directing all consumer reporting agencies doing business within the State of New Jersey to delete those items of information from the victim's file that were the result of the unlawful use of the victim's personal identifying information. The consumer reporting agency shall thereafter, provide the victim with a copy of the corrected credit history report at no charge.

b.Following any deletion of information pursuant to this section, the consumer reporting agency shall, at the request of the victim, furnish notification that the item has been deleted, to any person specifically designated by the victim who has within two years prior thereto received a consumer report for employment purposes, or within one year prior thereto received a consumer report for any other purpose, which contained the deleted or disputed information.

L.2003,c.184,s.8; amended 2005, c.224, s.6.



Section 2C:21-17.6 - Report Of Identity Theft To Local Law Enforcement Agency.

2C:21-17.6 Report of identity theft to local law enforcement agency.

3. a. A person who reasonably believes or reasonably suspects that he has been the victim of identity theft in violation of N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (C.2C:21-2.1) or N.J.S.2C:21-17 may contact the local law enforcement agency in the jurisdiction where he resides, which shall take a police report of the matter and provide the complainant with a copy of that report. Notwithstanding the fact that jurisdiction may lie elsewhere for investigation and prosecution of a crime of identity theft, the local law enforcement agency shall take the complaint and provide the complainant with a copy of the complaint and may refer the complaint to a law enforcement agency in that different jurisdiction.

b.Nothing in this section shall interfere with the discretion of a local law enforcement agency to allocate resources for investigations of crimes. A complaint filed under this section is not required to be counted as an open case for purposes such as compiling open case statistics.

L.2005,c.226,s.3.



Section 2C:21-18 - Slugs

2C:21-18. Slugs
A person is guilty of a disorderly persons offense when, other than under such circumstances as would constitute a violation of any of the provisions of the "Casino Control Act" (P.L. 1977, c. 110):

(1) He inserts or deposits a slug, key, tool, instrument, explosive or device in a coin, currency or credit card activated machine with purpose to defraud; or

(2) He makes, possesses or disposes of a slug, key, tool, instrument, explosive or device or a drawing, print or mold of a key, tool, instrument, explosive or device with purpose to enable a person to insert or deposit it in a coin, currency or credit card activated machine.

"Slug" means an object or article which, by virtue of its size, shape or any other quality is capable of being inserted or deposited in a coin, currency or credit card activated machine as an improper substitute for money.

L.1978, c.95; amended 1979, c.176, s.1; 1989,c.33,s. 1.



Section 2C:21-19 - Wrongful Credit Practices And Related Offenses.

2C:21-19 Wrongful credit practices and related offenses.

2C:21-19. Wrongful Credit Practices and Related Offenses.

a.Criminal usury. A person is guilty of criminal usury when not being authorized or permitted by law to do so, he:

(1)Loans or agrees to loan, directly or indirectly, any money or other property at a rate exceeding the maximum rate permitted by law; or

(2)Takes, agrees to take, or receives any money or other property as interest on the loan or on the forbearance of any money or other interest in excess of the maximum rate permitted by law.

For the purposes of this section and notwithstanding any law of this State which permits as a maximum interest rate a rate or rates agreed to by the parties of the transaction, any loan or forbearance with an interest rate which exceeds 30% per annum shall not be a rate authorized or permitted by law, except if the loan or forbearance is made to a corporation, limited liability company or limited liability partnership any rate not in excess of 50% per annum shall be a rate authorized or permitted by law.

Criminal usury is a crime of the second degree if the rate of interest on any loan made to any person exceeds 50% per annum or the equivalent rate for a longer or shorter period. It is a crime of the third degree if the interest rate on any loan made to any person except a corporation, limited liability company or limited liability partnership does not exceed 50% per annum but the amount of the loan or forbearance exceeds $1,000.00. Otherwise, making a loan to any person in violation of subsections a.(1) and a.(2) of this section is a disorderly persons offense.

b.Business of criminal usury. Any person who knowingly engages in the business of making loans or forbearances in violation of subsection a. of this section is guilty of a crime of the second degree and, notwithstanding the provisions of N.J.S. 2C:43-3, shall be subject to a fine of not more than $250,000.00 and any other appropriate disposition authorized by N.J.S. 2C:43-2b.

c.Possession of usurious loan records. A person is guilty of a crime of the third degree when, with knowledge of the nature thereof, he possesses any writing, paper instrument or article used to record criminally usurious transactions prohibited by subsection a. of this section.

d.Unlawful collection practices. A person is guilty of a disorderly persons offense when, with purpose to enforce a claim or judgment for money or property, he sends, mails or delivers to another person a notice, document or other instrument which has no judicial or official sanction and which in its format or appearance simulates a summons, complaint, court order or process or an insignia, seal or printed form of a federal, State or local government or an instrumentality thereof, or is otherwise calculated to induce a belief that such notice, document or instrument has a judicial or official sanction.

e.Making a false statement of credit terms. A person is guilty of a disorderly persons offense when he understates or fails to state the interest rate, or makes a false or inaccurate or incomplete statement of any other credit terms.

f.Debt adjusters. Any person who shall act or offer to act as a debt adjuster without a license as required by P.L.1979, c.16 (C.17:16G-1 et seq.), unless exempt from licensure pursuant to that act, shall be guilty of a crime of the fourth degree.

Amended 1979, c.178, s.42; 1981, c.104, s.1; 1981, c.290, s.25; 1986, c.184, s.6; 1997, c.426, s.2; 2009, c.173, s.2.



Section 2C:21-20 - Unlicensed Practice Of Medicine, Surgery, Podiatric Medicine, Crime Of Third Degree.

2C:21-20 Unlicensed practice of medicine, surgery, podiatric medicine, crime of third degree.

14. A person is guilty of a crime of the third degree if he knowingly does not possess a license or permit to practice medicine and surgery or podiatric medicine, or knowingly has had the license or permit suspended, revoked or otherwise limited by an order entered by the State Board of Medical Examiners, and he:

a.engages in that practice;

b.exceeds the scope of practice permitted by the board order;

c.holds himself out to the public or any person as being eligible to engage in that practice;

d.engages in any activity for which such license or permit is a necessary prerequisite, including, but not limited to, the ordering of controlled dangerous substances or prescription legend drugs from a distributor or manufacturer; or

e.practices medicine or surgery or podiatric medicine under a false or assumed name or falsely impersonates another person licensed by the board.

L.1989,c.300,s.14; amended 2005, c.259, s.21.



Section 2C:21-20.1 - Unlicensed Practice Of Acupuncture, Third Degree Crime.

2C:21-20.1 Unlicensed practice of acupuncture, third degree crime.

16. A person is guilty of a crime of the third degree if he does not possess a license to practice acupuncture, or his license is suspended, revoked or otherwise limited by an order entered by the Acupuncture Examining Board, and, so knowing, he:

a.engages in that practice;

b.exceeds the scope of practice permitted by the board order;

c.holds himself out to the public or any person as being licensed to engage in that practice;

d.engages in any activity for which a license is a necessary prerequisite; or

e.practices acupuncture under a false or assumed name or falsely impersonates another person licensed by the board.

L.2009, c.56, s.16.



Section 2C:21-20.2 - Unauthorized Practice Of Psychology; Third Degree Crime.

2C:21-20.2 Unauthorized practice of psychology; third degree crime.

1.A person is guilty of a crime of the third degree if he is required to be licensed to practice psychology pursuant to the "Practicing Psychology Licensing Act," P.L.1966, c.282 (C.45:14B-1 et seq.), and he knowingly does not possess a license to practice psychology, or knowingly has had such license suspended, revoked or otherwise limited by an order entered by the State Board of Psychological Examiners, and he:

a.engages in the practice of psychology;

b.exceeds the scope of practice permitted by the board order;

c.holds himself out to the public or any person as being eligible to engage in that practice;

d.engages in any activity for which such license is a necessary prerequisite; or

e.practices psychology under a false or assumed name or falsely impersonates another person licensed by the board.

This section shall not apply to any person who is authorized to practice psychology without a license pursuant to the "Practicing Psychology Licensing Act," P.L.1966, c.282 (C.45:14B-1 et seq.) or any other applicable law.

L.2013, c.168, s.1.



Section 2C:21-20.3 - Unauthorized Practice Of Chiropractic; Third Degree Crime.

2C:21-20.3 Unauthorized practice of chiropractic; third degree crime.

2.A person is guilty of a crime of the third degree if he is required to be licensed to practice chiropractic pursuant to the "Chiropractic Board Act," P.L.1989, c.153 (C.45:9-41.17 et al.), or R.S.45:9-14.5, R.S.45:9-14.6, or R.S.45:9-14.10, or P.L.1953, c.233 (C.45:9-41.4 et al.), and he knowingly does not possess a license to practice chiropractic, or knowingly has had such license suspended, revoked or otherwise limited by an order entered by the State Board of Chiropractic Examiners, and he:

a.engages in the practice of chiropractic;

b.exceeds the scope of practice permitted by the board order;

c.holds himself out to the public or any person as being eligible to engage in that practice;

d.engages in any activity for which such license is a necessary prerequisite; or

e.practices chiropractic under a false or assumed name or falsely impersonates another person licensed by the board.

This section shall not apply to any person who is authorized to practice chiropractic without a license pursuant to the "Chiropractic Board Act," P.L.1989, c.153 (C.45:9-41.17 et al.), or R.S.45:9-14.5, R.S.45:9-14.6, or R.S.45:9-14.10, or P.L.1953, c.233 (C.45:9-41.4 et al.), or any other applicable law.

L.2013, c.168, s.2.



Section 2C:21-20.4 - Unauthorized Practice Of Social Work; Third Degree Crime.

2C:21-20.4 Unauthorized practice of social work; third degree crime.

3.A person is guilty of a crime of the third degree if he is required to be licensed or certified to practice social work pursuant to the "Social Workers' Licensing Act of 1991," P.L.1991, c.134 (C.45:15BB-1 et seq.), and he knowingly does not possess a license or certification, or knowingly has had such license or certification suspended, revoked or otherwise limited by an order entered into by the State Board of Social Work Examiners, and he:

a.engages in the practice of social work;

b.exceeds the scope of practice permitted by the board order;

c.holds himself out to the public or any person as being eligible to engage in that practice;

d.engages in any activity for which such license or certification is a necessary prerequisite; or

e.practices social work under a false or assumed name or falsely impersonates another person licensed or certified by the board.This section shall not apply to any person who is authorized to practice social work without a license or certification pursuant to the "Social Workers' Licensing Act of 1991," P.L.1991, c.134 (C.45:15BB-1 et seq.) or any other applicable law.

L.2013, c.168, s.3.



Section 2C:21-20.5 - Unauthorized Practice Of Psychoanalysis; Third Degree Crime.

2C:21-20.5 Unauthorized practice of psychoanalysis; third degree crime.

4.A person is guilty of a crime of the third degree if he knowingly does not possess a certification to practice psychoanalysis pursuant to the provisions of P.L.2000, c.57 (C.45:14BB-1 et seq.) or knowingly has had such certification suspended, revoked or otherwise limited by an order entered by the Director of the Division of Consumer Affairs in the Department of Law and Public Safety or his designee and the person:

a.holds himself out to the public or any person as being a State certified psychoanalyst; or

b.practices as a State certified psychoanalyst under a false or assumed name or falsely impersonates another person who is a State certified psychoanalyst.

L.2013, c.168, s.4.



Section 2C:21-21 - Short Title; Definitions; Offenses; Penalties.

2C:21-21 Short title; definitions; offenses; penalties.

1. a. This act shall be known and may be cited as the "New Jersey Anti-Piracy Act."

b.As used in this act:

(1)"Sound recording" means any phonograph record, disc, tape, film, wire, cartridge, cassette, player piano roll or similar material object from which sounds can be reproduced either directly or with the aid of a machine.

(2)"Owner" means (a) the person who owns the sounds fixed in any master sound recording on which the original sounds were fixed and from which transferred recorded sounds are directly or indirectly derived; or (b) the person who owns the rights to record or authorize the recording of a live performance.

(3)"Audiovisual work" means any work that consists of a series of related images which are intrinsically intended to be shown by the use of machines or devices such as projectors, viewers, or electronic equipment, together with accompanying sounds, if any, regardless of the nature of the material object, such as film or tape, in which the work is embodied. "Audiovisual work" includes but is not limited to a motion picture.

(4)"Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof by means of any technology.

(5)"Facility" means any theater, screening room, indoor or outdoor screening venue, auditorium, ballroom or other premises where motion pictures are publicly exhibited but does not include a library or retail establishment.

c.A person commits an offense who:

(1)Knowingly transfers, without the consent of the owner, any sounds recorded on a sound recording with intent to sell the sound recording onto which the sounds are transferred or to use the sound recording to promote the sale of any product, provided, however, that this paragraph shall only apply to sound recordings initially fixed prior to February 15, 1972.
(2)Knowingly transports, advertises, sells, resells, rents, or offers for rental, sale or resale, any sound recording or audiovisual work that the person knows has been produced in violation of this act.

(3)Knowingly manufactures or transfers, directly or indirectly by any means, or records or fixes a sound recording or audiovisual work, with the intent to sell or distribute for commercial advantage or private financial gain, a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner of the live performance.

(4)For commercial advantage or private financial gain, knowingly advertises or offers for sale, resale or rental, or sells, resells, rents or transports, a sound recording or audiovisual work or possesses with intent to advertise, sell, resell, rent or transport any sound recording or audiovisual work, the label, cover, box or jacket of which does not clearly and conspicuously disclose the true name and address of the manufacturer, and, in the case of a sound recording, the name of the actual performer or group.

(5)Knowingly operates an audiovisual recording function of a device in a facility while a motion picture is being exhibited, for the purpose of recording the motion picture, without the consent of both the licensor of the motion picture and the owner or lessee of the facility.

d.Notwithstanding the provisions of subsection b. of N.J.S.2C:43-3:

(1)Any offense set forth in this act which involves at least 1,000 unlawful sound recordings or at least 65 audiovisual works within any 180-day period shall be punishable as a crime of the third degree and a fine of up to $250,000 may be imposed.

(2)Any offense which involves more than 100 but less than 1,000 unlawful sound recordings or more than 7 but less than 65 unlawful audiovisual works within any 180-day period shall be punishable as a crime of the third degree and a fine of up to $150,000 may be imposed.

(3)Any offense punishable under the provisions of this act not described in paragraph (1) or (2) of this subsection shall be punishable for the first offense as a crime of the fourth degree and a fine of up to $25,000 may be imposed. For a second and subsequent offense pursuant to this paragraph, a person shall be guilty of a crime of the third degree. A fine of up to $50,000 may be imposed for a second offense pursuant to this paragraph and a fine of up to $100,000 for a third and subsequent offense may be imposed.

e.All unlawful sound recordings and audiovisual works and any equipment or components used in violation of the provisions of this act shall be subject to forfeiture in accordance with the procedures set forth in chapter 64 of Title 2C of the New Jersey Statutes.

f.The provisions of this act shall not apply to:

(1)Any broadcaster who, in connection with or as part of a radio or television broadcast transmission, or for the purposes of archival preservation, transfers any sounds or images recorded on a sound recording or audiovisual work.

(2)Any person who, in his own home, for his own personal use, and without deriving any profit, transfers any sounds or images recorded on a sound recording or audiovisual work.

(3)Any law enforcement officer who, while engaged in the official performance of his duties, transfers any sounds or images recorded on a sound recording or audiovisual work.

g.A law enforcement officer, an owner or lessee of a facility where a motion picture or a live performance is being exhibited, the authorized agent or employee of the owner or lessee, the licensor of the motion picture or the live performance or the authorized agent or employee of the licensor, who has probable cause for believing that a person has operated an audiovisual recording function of a device in violation of this section and that he can recover the recording by taking the person into custody, may, for the purpose of attempting to effect recovery thereof, take the person into custody and detain him in a reasonable manner for not more than a reasonable time, and the taking into custody by a law enforcement officer, owner, lessee, licensor, authorized agent or employee shall not render such person criminally or civilly liable in any manner or to any extent whatsoever.

Any law enforcement officer may arrest without warrant any person he has probable cause for believing has operated an audiovisual recording function of a device in violation of this section.

An owner or lessee of a facility, the authorized agent or employee of the owner or lessee, the licensor of the motion picture or the live performance or the authorized agent or employee of the licensor who causes the arrest of a person for operating an audiovisual recording function of a device in violation of this section, shall not be criminally or civilly liable in any manner or to any extent whatsoever where the owner, lessee, licensor, authorized agent or employee has probable cause for believing that the person arrested committed the offense.

L.1991,c.125,s.1; amended 2004, c.144.



Section 2C:21-22 - Unauthorized Practice Of Law, Penalties.

2C:21-22 Unauthorized practice of law, penalties.

1.a. A person is guilty of a crime of the fourth degree if the person knowingly engages in the unauthorized practice of law.

b.A person is guilty of a crime of the third degree if the person knowingly engages in the unauthorized practice of law and:

(1)Creates or reinforces, by any means, a false impression that the person is licensed to engage in the practice of law. As used in this paragraph, "by any means" includes but is not limited to using or advertising the title of lawyer or attorney-at-law, or equivalent terms, in the English language or any other language, which mean or imply that the person is licensed as an attorney-at-law in the State of New Jersey or in any other jurisdiction of the United States; or

(2)Derives a benefit; or

(3)In fact causes injury to another.

c.For the purposes of this section, the phrase "in fact" indicates strict liability.

L.1994, c.47, s.1; amended 2011, c.209, s.1; 2014, c.48, s.1.



Section 2C:21-22A - Civil Actions Resulting From The Unauthorized Practice Of Law.

2C:21-22a Civil actions resulting from the unauthorized practice of law.

2. a. Any person who suffers any ascertainable loss of moneys or property, real or personal, as a result of any action or inaction by a person who knowingly engaged in the unauthorized practice of law in violation of section 1 of P.L.1994, c.47 (C.2C:21-22) may bring a civil action in any court of competent jurisdiction.

b.In any civil action under this section the court shall, in addition to any other appropriate legal or equitable relief, award damages in an amount that constitutes the greater of:

(1)$1,000, or

(2)Three times the value of all costs incurred by the victim as a result of the defendant's criminal activity, including any fees paid to the defendant for services, costs incurred for attorneys' fees, court costs and any out-of-pocket losses.

c.The standard of proof in civil actions brought under this section is a preponderance of the evidence, and the fact that a prosecution for a violation of section 1 of P.L.1994, c.47 (C.2C:21-22) is not instituted or, where instituted, terminates without a conviction shall not preclude a civil action pursuant to this section. A final judgment rendered in favor of the State in any criminal proceeding shall estop the defendant from denying the same conduct in any civil action brought pursuant to this section.

d.A civil action under this section shall not preclude the application of any other civil, administrative, or criminal remedy under any other provision of law.

L.2011, c.209, s.2.



Section 2C:21-22.1 - Definitions Relative To Use Of Runners; Crime; Sentencing.

2C:21-22.1 Definitions relative to use of runners; crime; sentencing.
1. a. As used in this section:

"Provider" means an attorney, a health care professional, an owner or operator of a health care practice or facility, any person who creates the impression that he or his practice or facility can provide legal or health care services, or any person employed or acting on behalf of any of the aforementioned persons.

"Public media" means telephone directories, professional directories, newspapers and other periodicals, radio and television, billboards and mailed or electronically transmitted written communications that do not involve in-person contact with a specific prospective client, patient or customer.

"Runner" means a person who, for a pecuniary benefit, procures or attempts to procure a client, patient or customer at the direction of, request of or in cooperation with a provider whose purpose is to seek to obtain benefits under a contract of insurance or assert a claim against an insured or an insurance carrier for providing services to the client, patient or customer, or to obtain benefits under or assert a claim against a State or federal health care benefits program or prescription drug assistance program. "Runner" shall not include a person who procures or attempts to procure clients, patients or customers for a provider through public media or a person who refers clients, patients or customers to a provider as otherwise authorized by law.

b.A person is guilty of a crime of the third degree if that person knowingly acts as a runner or uses, solicits, directs, hires or employs another to act as a runner.

c.Notwithstanding the provisions of subsection e. of N.J.S.2C:44-1, the court shall deal with a person who has been convicted of a violation of this section by imposing a sentence of imprisonment unless, having regard to the character and condition of the person, the court is of the opinion that imprisonment would be a serious injustice which overrides the need to deter such conduct by others. If the court imposes a noncustodial or probationary sentence, such sentence shall not become final for 10 days in order to permit the appeal of such sentence by the prosecution. Nothing in this section shall preclude an indictment and conviction for any other offense defined by the laws of this State.

L. 1999, c. 162; amended 2007, c.58, s.12.



Section 2C:21-23 - Findings, Declarations

2C:21-23. Findings, declarations
1. The Legislature hereby finds and declares to be the public policy of this State, the following:

a. By enactment of the "Criminal Justice Act of 1970," P.L.1970, c.74 (C.52:17B-97 et seq.), the legislature recognized that the existence of organized crime and organized crime type activities present a serious threat to the political, social and economic institutions of this State.

b. By enactment of P.L.1981, c.167 (C.2C:41-1 et al.), the Legislature recognized the need to impose strict civil and criminal sanctions upon those whose activity is inimical to the general health, welfare and prosperity of this State, including, but not limited to, those who drain money from the economy by illegal conduct and then undertake the operation of otherwise legitimate businesses with the proceeds of illegal conduct.

c. By enactment of the "Comprehensive Drug Reform Act of 1987," P.L.1987, c.106 (C.2C:35-1 et seq.), the Legislature recognized the need to punish the more culpable drug offenders with strict, consistently imposed criminal sanctions. The Legislature intended a greater culpability for those who profit from the illegal trafficking of drugs and expressed an intent that such individuals be dealt with swiftly and sternly.

d. Despite the impressive efforts and gains of our law enforcement agencies, individuals still profit financially from illegal organized criminal activities and illegal trafficking of drugs, and they continue to pose a serious and pervasive threat to the health, safety and welfare of the citizens of this State while, at the same time, converting their illegally obtained profits into "legitimate" funds with the assistance of other individuals.

e. The increased trafficking in drugs and other organized criminal activities have strengthened the money laundering industry which takes illegally acquired income and makes that money appear to be legitimate. In order to safeguard the public interest and stop the conversion of ill-gotten criminal profits, effective criminal and civil sanctions are needed to deter and punish those who are converting the illegal profits, those who are providing a method of hiding the true source of the funds, and those who facilitate such activities. It is in the public interest to make such conduct subject to strict criminal and civil penalties because of a need to deter individuals and business entities from assisting in the "legitimizing" of proceeds of illegal activity. To allow individuals or business entities to avoid responsibility for their criminal assistance in money laundering is clearly inimical to the public good.

L.1994,c.121,s.1.



Section 2C:21-24 - Definitions

2C:21-24. Definitions
2. As used in this act:



"Attorney General" includes the Attorney General of the State of New Jersey and the Attorney General's assistants and deputies. The term also shall include a county prosecutor or the county prosecutor's designated assistant prosecutor if a county prosecutor is expressly authorized in writing by the Attorney General pursuant to this act.

"Derived from" means obtained directly or indirectly from, maintained by or realized through.

"Person" means any corporation, unincorporated association or any other entity or enterprise, as defined in subsection q. of N.J.S.2C:20-1, which is capable of holding a legal or beneficial interest in property.

"Property" means anything of value, as defined in subsection g. of N.J.S.2C:20-1, and includes any benefit or interest without reduction for expenses incurred for acquisition, maintenance or any other purpose.

L.1994,c.121,s.2.



Section 2C:21-25 - Money Laundering, Illegal Investment, Crime.

2C:21-25 Money laundering, illegal investment, crime.

3.A person is guilty of a crime if the person:

a.transports or possesses property known or which a reasonable person would believe to be derived from criminal activity; or

b.engages in a transaction involving property known or which a reasonable person would believe to be derived from criminal activity

(1)with the intent to facilitate or promote the criminal activity; or

(2)knowing that the transaction is designed in whole or in part:

(a)to conceal or disguise the nature, location, source, ownership or control of the property derived from criminal activity; or

(b)to avoid a transaction reporting requirement under the laws of this State or any other state or of the United States; or

c.directs, organizes, finances, plans, manages, supervises, or controls the transportation of or transactions in property known or which a reasonable person would believe to be derived from criminal activity.

d.For the purposes of this act, property is known to be derived from criminal activity if the person knows that the property involved represents proceeds from some form, though not necessarily which form, of criminal activity. Among the factors that the finder of fact may consider in determining that a transaction has been designed to avoid a transaction reporting requirement shall be whether the person, acting alone or with others, conducted one or more transactions in currency, in any amount, at one or more financial institutions, on one or more days, in any manner. The phrase "in any manner" includes the breaking down of a single sum of currency exceeding the transaction reporting requirement into smaller sums, including sums at or below the transaction reporting requirement, or the conduct of a transaction, or series of currency transactions, including transactions at or below the transaction reporting requirement. The transaction or transactions need not exceed the transaction reporting threshold at any single financial institution on any single day in order to demonstrate a violation of subparagraph (b) of paragraph (2) of subsection b. of this section.

e.A person is guilty of a crime if, with the purpose to evade a transaction reporting requirement of this State or of 31 U.S.C. s.5311 et seq. or 31 C.F.R. s.103 et seq., or any rules or regulations adopted under those chapters and sections, he:

(1)causes or attempts to cause a financial institution, including a foreign or domestic money transmitter or an authorized delegate thereof, casino, check casher, person engaged in a trade or business or any other individual or entity required by State or federal law to file a report regarding currency transactions or suspicious transactions to fail to file a report; or

(2)causes or attempts to cause a financial institution, including a foreign or domestic money transmitter or an authorized delegate thereof, casino, check casher, person engaged in a trade or business or any other individual or entity required by State or federal law to file a report regarding currency transactions or suspicious transactions to file a report that contains a material omission or misstatement of fact; or

(3)structures or assists in structuring, or attempts to structure or assist in structuring any transaction with one or more financial institutions, including foreign or domestic money transmitters or an authorized delegate thereof, casinos, check cashers, persons engaged in a trade or business or any other individuals or entities required by State or federal law to file a report regarding currency transactions or suspicious transactions. "Structure" or "structuring" means that a person, acting alone, or in conjunction with, or on behalf of, other persons, conducts or attempts to conduct one or more transactions in currency, in any amount, at one or more financial institutions, on one or more days, in any manner, for the purpose of evading currency transaction reporting requirements provided by State or federal law. "In any manner" includes, but is not limited to, the breaking down into smaller sums of a single sum of currency meeting or exceeding that which is necessary to trigger a currency reporting requirement or the conduct of a transaction, or series of currency transactions, at or below the reporting requirement. The transaction or transactions need not exceed the reporting threshold at any single financial institution on any single day in order to meet the definition of "structure" or "structuring" provided in this paragraph.

L.1994,c.121,s.3; amended 1999, c.25, s.3; 2002, c.26, s.14.



Section 2C:21-26 - Knowledge Inferred

2C:21-26. Knowledge inferred
4. For the purposes of section 3 of this act, the requisite knowledge may be inferred where the property is transported or possessed in a fashion inconsistent with the ordinary or usual means of transportation or possession of such property and where the property is discovered in the absence of any documentation or other indicia of legitimate origin or right to such property.

L.1994,c.121,s.4.



Section 2C:21-27 - Degrees Of Offense; Penalties; Nonmerger.

2C:21-27 Degrees of offense; penalties; nonmerger.

5. a. The offense defined in subsections a. b. and c. of section 3 of P.L.1994, c.121 (C.2C:21-25) constitutes a crime of the first degree if the amount involved is $500,000.00 or more. If the amount involved is at least $75,000.00 but less than $500,000.00 the offense constitutes a crime of the second degree; otherwise, the offense constitutes a crime of the third degree. The offense defined in subsection e. of section 3 of P.L.1994, c.121 (C.2C:21-25) constitutes a crime of the third degree. Notwithstanding the provisions of N.J.S.2C:43-3, the court may also impose a fine up to $500,000.00. The amount involved in a prosecution for violation of this section shall be determined by the trier of fact. Amounts involved in transactions conducted pursuant to one scheme or course of conduct may be aggregated in determining the degree of the offense. Notwithstanding the provisions of paragraph (1) of subsection a. of N.J.S.2C:43-6, a person convicted of a crime of the first degree pursuant to the provisions of this subsection shall be sentenced to a term of imprisonment that shall include the imposition of a minimum term which shall be fixed at, or between, one-third and one-half of the sentence imposed, during which time the defendant shall not be eligible for parole.

b.In addition to any other dispositions authorized by this Title, upon conviction of a violation of this section, the court may sentence the defendant to pay an amount as calculated pursuant to subsection a. of section 6 of P.L.1994, c.121 (C.2C:21-28).

c.Notwithstanding N.J.S.2C:1-8 or any other provision of law, a conviction of an offense defined in this section shall not merge with the conviction of any other offense constituting the criminal activity involved or from which the property was derived, and a conviction of any offense constituting the criminal activity involved or from which the property was derived shall not merge with a conviction of an offense defined in section 3 of P.L.1994, c.121 (C.2C:21-25), and the sentence imposed upon a conviction of any offense defined in section 3 of P.L.1994, c.121 (C.2C:21-25) shall be ordered to be served consecutively to that imposed for a conviction of any offense constituting the criminal activity involved or from which the property was derived. Nothing in P.L.1994, c.121 (C.2C:21-23 et seq.) shall be construed in any way to preclude or limit a prosecution or conviction for any other offense defined in this Title or any other criminal law of this State.

L.1994,c.121,s.5; amended 1999, c.25, s.4; 2002, c.26, s.15.



Section 2C:21-27.1 - Criteria For Imposition Of Anti-money Laundering Profiteering Penalty.

2C:21-27.1 Criteria for imposition of anti-money laundering profiteering penalty.

8.Criteria for Imposition of Anti-Money Laundering Profiteering Penalty.

In addition to any other disposition authorized by this title, including but not limited to any fines which may be imposed pursuant to the provisions of N.J.S.2C:43-3, where a person has been convicted of a crime defined in P.L.1994, c.121 (C.2C:21-23 et seq.) or an attempt or conspiracy to commit such a crime, the court shall, upon the application of the prosecutor, sentence the person to pay a monetary penalty in an amount determined pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2), provided the court finds at a hearing, which may occur at the time of sentencing, that the prosecutor has established by a preponderance of the evidence that the defendant was convicted of a violation of P.L.1994, c.121 (C.2C:21-23 et seq.).

L.1999,c.25,s.8.



Section 2C:21-27.2 - Calculation Of Anti-money Laundering Profiteering Penalty.

2C:21-27.2 Calculation of anti-money laundering profiteering penalty.

9.Calculation of Anti-Money Laundering Profiteering Penalty.

Where, pursuant to section 8 of P.L.1999, c.25 (C.2C:21-27.1) the prosecutor has established by a preponderance of the evidence that the defendant was convicted of a violation of P.L.1994, c.121 (C.2C:21-23 et seq.), the court shall assess a monetary penalty as follows:

a.$500,000.00 in the case of a crime of the first degree; $250,000.00 in the case of a crime of the second degree; $75,000.00 in the case of a crime of the third degree; or

b.an amount equal to three times the value of any property involved in a money laundering activity in violation of P.L.1994, c.121 (C.2C:21-23 et seq.).

c.Where the prosecution requests that the court assess a penalty in an amount calculated pursuant to subsection b. of this section, the prosecutor shall have the burden of establishing by a preponderance of the evidence the appropriate amount of the penalty to be assessed pursuant to that subsection. In making its finding, the court shall take judicial notice of any evidence, testimony or information adduced at trial, plea hearing or other court proceedings and shall also consider the presentence report and other relevant information, including expert opinion in the form of live testimony or by affidavit. The court's findings shall be incorporated in the record, and such findings shall not be subject to modification by an appellate court except upon a showing that the finding was totally lacking support in the record or was arbitrary and capricious.

L.1999,c.25,s.9.



Section 2C:21-27.3 - Revocation Or Reduction Of Penalty Assessment.

2C:21-27.3 Revocation or reduction of penalty assessment.

10. Revocation or reduction of penalty assessment. The court shall not revoke or reduce a penalty imposed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2). An anti-money laundering profiteering penalty imposed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2) shall not be deemed a fine for purposes of N.J.S.2C:46-3.

L.1999,c.25,s.10.



Section 2C:21-27.4 - Payment Schedule.

2C:21-27.4 Payment schedule.

11. Payment Schedule.

The court may, for good cause shown, and subject to the provisions of this section, grant permission for the payment of an anti-money laundering profiteering penalty assessed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2) to be made within a specified period of time or in specified installments, provided however that the payment schedule fixed by the court shall require the defendant to pay the anti-money laundering profiteering penalty in the shortest period of time consistent with the nature and extent of his assets and his ability to pay, and further provided that the prosecutor shall be afforded the opportunity to present evidence or information concerning the nature, extent and location of the defendant's assets or interests in property which are or might be subject to levy and execution. In such event, the court may only grant permission for the payment to be made within a specified period of time or installments with respect to that portion of the assessed penalty which would not be satisfied by the liquidation of property which is or may be subject to levy and execution, unless the court finds that the immediate liquidation of such property would result in undue hardship to innocent persons. If no permission to make payment within a specified period of time or in installments is embodied in the sentence, the entire penalty shall be payable forthwith.

L.1999,c.25,s.11.



Section 2C:21-27.5 - Relation To Other Dispositions.

2C:21-27.5 Relation to other dispositions.

12. Relation to Other Dispositions.

a.An anti-money laundering profiteering penalty assessed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2) shall be imposed and paid in addition to any penalty, fine, fee or order for restitution which may be imposed.

b.An anti-money laundering profiteering penalty imposed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2) shall be in addition to and not in lieu of any forfeiture or other cause of action instituted pursuant to chapter 41 or 64 of Title 2C of the New Jersey Statutes, and nothing in this chapter shall be construed in any way to preclude, preempt or limit any such cause of action. A defendant shall not be entitled to receive credit toward the payment of an anti-money laundering profiteering penalty imposed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2) for the value of property forfeited, or subject to forfeiture, pursuant to the provisions of chapter 41 or 64 of Title 2C of the New Jersey Statutes.

L.1999,c.25,s.12.



Section 2C:21-27.6 - Collection And Distribution.

2C:21-27.6 Collection and distribution.

13. Collection and Distribution.

All anti-money laundering profiteering penalties assessed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2) shall be docketed and collected as provided for the collection of fines, penalties, fees and restitution in chapter 46 of Title 2C of the New Jersey Statutes. The Attorney General or prosecutor may prosecute an action to collect any anti-money laundering profiteering penalties imposed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2). All anti-money laundering profiteering penalties assessed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2) shall be disposed of, distributed, appropriated and used as if the collected penalties were the proceeds of property forfeited pursuant to chapter 64 of Title 2C of the New Jersey Statutes.

L.1999,c.25,s.13.



Section 2C:21-28 - Civil Action For Treble Damages; Allocation

2C:21-28. Civil action for treble damages; allocation
6. a. The Attorney General may institute a civil action against any person who violates section 3 of this act, and may recover a judgment against all persons who violate this section, jointly and severally, for damages in an amount equal to three times the value of all property involved in the criminal activity, together with costs incurred for resources and personnel used in the investigation and litigation of both criminal and civil proceedings. The standard of proof in actions brought under this subsection is a preponderance of the evidence, and the fact that a prosecution for a violation of this act is not instituted or, where instituted, terminates without a conviction shall not preclude an action pursuant to this subsection. A final judgment rendered in favor of the State in any criminal proceedings shall estop the defendant from denying the same conduct in any civil action brought pursuant to this subsection.

b. The cause of action authorized by this section shall be in addition to and not in lieu of any forfeiture or any other action, injunctive relief or any other remedy available at law, except that where the defendant is convicted of a violation of this act, the court in the criminal action, upon the application of the Attorney General or the prosecutor, may in addition to any other disposition authorized by this Title, sentence the defendant to pay an amount equal to the damages calculated pursuant to the provisions of this subsection, whether or not a civil action has been instituted.

c. Notwithstanding any other provision of law, all monies collected pursuant to any judgment recovered or order issued pursuant to this section shall first be allocated to the payment of any State tax, penalty and interest due and owing to the State as a result of the conduct which is the basis for the action. Monies collected shall be allocated next in accordance with the provisions of N.J.S.2C:64-6 as if collected pursuant to chapter 64 of Title 2C, in an amount equal to the amount of all property involved in the criminal activity plus the costs incurred for resources and personnel used in the investigation and litigation. The remainder of the monies collected shall be allocated to the General Fund of the State.

L.1994,c.121,s.6.



Section 2C:21-29 - Investigative Interrogatives

2C:21-29. Investigative interrogatives
7. a. Whenever the Attorney General, by the Attorney General's own inquiry or as the result of a complaint, determines that there exists reasonable suspicion that a violation of this act is occurring, has occurred or is about to occur, or, whenever the Attorney General believes it to be in the public interest that an investigation be made, the Attorney General may, prior to the institution of any criminal or civil action, issue in writing and cause to be served upon any person investigative interrogatories requiring the person to answer and produce material for examination.

b. Any investigative interrogatories issued pursuant to this subsection and all procedures related to such interrogatories shall comply with the provisions of N.J.S.2C:41-5.

L.1994,c.121,s.7.



Section 2C:21-30 - Unlawful Practice Of Dentistry; Third Degree Crime

2C:21-30. Unlawful practice of dentistry; third degree crime
1. A person is guilty of a crime of the third degree if he knowingly does not possess a license to practice dentistry or knowingly has had the license suspended, revoked or otherwise limited by an order entered by the New Jersey State Board of Dentistry, and he:

a. engages in that practice;



b. exceeds the scope of practice permitted by a board order;



c. holds himself out to the public or any person as being eligible to engage in that practice;

d. engages in any activity for which such license is a necessary prerequisite, including, but not limited to, the ordering of controlled dangerous substances or prescription legend drugs from a distributor or manufacturer; or

e. practices dentistry under a false or assumed name or falsely impersonates another person licensed by the board.

L.1995,c.124,s.1.



Section 2C:21-31 - Unauthorized Practice Of Immigration Law; Penalties.

2C:21-31 Unauthorized practice of immigration law; penalties.

1.a. As used in this section:

(1)"Immigration consultant" means any person rendering services for a fee, including the completion of forms and applications, to another person in furtherance of that person's desire to determine or modify his status in an immigration or naturalization matter under federal law.

(2)"Immigration or naturalization matter" means any matter which involves any law, action, filing or proceeding related to a person's immigration or citizenship status in the United States.

(3)"Immigration-related document" means any birth certificate or marriage certificate; any document issued by the government of the United States, any foreign country, any state, or any other public entity relating to a person's immigration or naturalization status.

b. (1) Any immigration consultant not licensed as an attorney or counselor at law who engages in this State in the practice of law is guilty of a crime of the fourth degree.

(2)Any immigration consultant not licensed as an attorney or counselor at law who holds himself out to the public, either alone or together with, by or through another person, whether such other person is licensed as an attorney or counselor at law or not, as engaging in or entitled to engage in the practice of law, or as rendering legal service or advice, or as furnishing attorneys or counsel, in any immigration or naturalization matter is guilty of a crime of the third degree.

(3)Any immigration consultant not licensed as an attorney or counselor at law who assumes, uses or advertises the title of lawyer or attorney-at-law, or equivalent terms, in the English language or any other language which mean or imply that the immigration consultant is licensed as an attorney-at-law in the State of New Jersey or in any other jurisdiction of the United States, is guilty of a crime of the third degree.

c.Any person who knowingly retains possession of another person's immigration-related document for more than a reasonable time after the person who owns the document has submitted a written request for the document's return is guilty of a crime of the fourth degree.

d.Nothing in this section shall be construed to prohibit a person accredited as a representative by federal law pursuant to 8 CFR 292.2 from providing immigration services.

L.1997, c.1, s.1; amended 2011, c.209, s.3; 2014, c.48, s.2.



Section 2C:21-31.1 - Civil Actions Resulting From Unauthorized Practice Of Immigration Law.

2C:21-31.1 Civil actions resulting from unauthorized practice of immigration law.

4. a. Any person who suffers any ascertainable loss of moneys or property, real or personal, as a result of any action or inaction by a person who knowingly engaged in the unauthorized practice of law in violation of section 1 of P.L.1997, c.1 (C.2C:21-31) may bring a civil action in any court of competent jurisdiction.

b.In any civil action under this section the court shall, in addition to any other appropriate legal or equitable relief, award damages in an amount that constitutes the greater of:

(1)$1,000, or

(2)Three times the value of all costs incurred by the victim as a result of the defendant's criminal activity, including any fees paid to the defendant for services, costs incurred for attorneys' fees, court costs and any out-of-pocket losses.

c.The standard of proof in civil actions brought under this section is a preponderance of the evidence, and the fact that a prosecution for a violation of section 1 of P.L.1997, c.1 (C.2C:21-31) is not instituted or, where instituted, terminates without a conviction shall not preclude a civil action pursuant to this section. A final judgment rendered in favor of the State in any criminal proceeding shall estop the defendant from denying the same conduct in any civil action brought pursuant to this section.

d. A civil action under this section shall not preclude the application of any other civil, administrative, or criminal remedy under any other provision of law.

L.2011, c.209, s.4.



Section 2C:21-32 - Short Title; Definitions Relative To Counterfeit Marks; Offenses.

2C:21-32 Short title; definitions relative to counterfeit marks; offenses.

1. a. This act shall be known and may be cited as the "New Jersey Trademark Counterfeiting Act."

b.As used in this act:

(1)"Counterfeit mark" means a spurious mark that is identical with or substantially indistinguishable from a genuine mark that is registered on the principal register in the United States Patent and Trademark Office or registered in the New Jersey Secretary of State's office or a spurious mark that is identical with or substantially indistinguishable from the words, names, symbols, emblems, signs, insignias or any combination thereof, of the United States Olympic Committee or the International Olympic Committee; and that is used or is intended to be used on, or in conjunction with, goods or services for which the genuine mark is registered and in use.

(2)"Retail value" means the counterfeiter's regular selling price for the item or service bearing or identified by the counterfeit mark. In the case of items bearing a counterfeit mark which are components of a finished product, the retail value shall be the counterfeiter's regular selling price of the finished product on or in which the component would be utilized.

c.A person commits the offense of counterfeiting who, with the intent to deceive or defraud some other person, knowingly manufactures, uses, displays, advertises, distributes, offers for sale, sells, or possesses with intent to sell or distribute within, or in conjunction with commercial activities within New Jersey, any item, or services, bearing, or identified by, a counterfeit mark.

A person who has in his possession or under his control more than 25 items bearing a counterfeit mark shall be presumed to have violated this section.

d. (1) An offense set forth in this act shall be punishable as a crime of the fourth degree if:

the offense involves fewer than 100 items bearing a counterfeit mark;

the offense involves a total retail value of less than $1,000.00 for all items bearing, or services identified by, a counterfeit mark; or

the offense involves a first conviction under this act.

(2)An offense set forth in this act shall be punishable as a crime of the third degree if:

the offense involves 100 or more but fewer than 1,000 items bearing a counterfeit mark;

the offense involves a total retail value of $1,000.00 or more but less than $15,000.00 of all items bearing, or services identified by, a counterfeit mark; or

the offense involves a second conviction under this act.

(3)An offense set forth in this act shall be punishable as a crime of the second degree if:

the offense involves 1,000 or more items bearing a counterfeit mark;

the offense involves a total retail value of $15,000.00 or more of all items bearing, or services identified by a counterfeit mark; or

the offense involves a third or subsequent conviction under this act.

In addition, any person convicted under this act, notwithstanding the provisions of N.J.S.2C:43-3, shall be fined by the court an amount up to threefold the retail value of the items or services involved, providing that the fine imposed shall not exceed the following amounts: for a crime of the fourth degree, $100,000.00; for a crime of the third degree, $250,000.00; and for a crime of the second degree, $500,000.00.

e.All items bearing a counterfeit mark, and all personal property, including but not limited to, any items, objects, tools, machines, equipment, instrumentalities or vehicles of any kind, employed or used in connection with a violation of this act, shall be subject to forfeiture in accordance with the procedures set forth in chapter 64 of Title 2C of the New Jersey Statutes.

f.For purposes of this act:

(1)the quantity or retail value of items or services shall include the aggregate quantity or retail value of all items bearing, or services identified by, every counterfeit mark the defendant manufactures, uses, displays, advertises, distributes, offers for sale, sells or possesses;

(2)any State or federal certificate of registration of any intellectual property shall be prima facie evidence of the facts stated therein.

g.Conviction for an offense under this act does not preclude the defendant's liability for the civil remedy available pursuant to section 2 of P.L.1987, c.454 (C.56:3-13.16).

L.1997,c.57,s.1; amended 1999, c.313.



Section 2C:21-33 - Electrical Contracting Without Business Permit, Fourth Degree Crime.

2C:21-33 Electrical contracting without business permit, fourth degree crime.

1. a. A person is guilty of a crime of the fourth degree if that person knowingly engages in the business of electrical contracting without having a business permit issued by the Board of Examiners of Electrical Contractors and:

(1)Creates or reinforces a false impression that the person is licensed as an electrical contractor or possesses a business permit; or

(2)Derives a benefit, the value of which is more than incidental; or

(3)In fact causes injury to another.

b.For the purposes of this section, the phrase "in fact" indicates strict liability.

L.1998,c.151,s.1.



Section 2C:21-34 - Penalty For False Contract Payment Claims, Representation, For A Government Contract; Prevailing Wage Violations; Grading.

2C:21-34 Penalty for false contract payment claims, representation, for a government contract; prevailing wage violations; grading.

97. a. A person commits a crime if the person knowingly submits to the government any claim for payment for performance of a government contract knowing such claim to be false, fictitious, or fraudulent. If the claim submitted is for $25,000.00 or above, the offender is guilty of a crime of the second degree. If the claim exceeds $2,500.00, but is less than $25,000.00, the offender is guilty of a crime of the third degree. If the claim is for $2,500.00 or less, the offender is guilty of a crime of the fourth degree.

b.A person commits a crime if the person knowingly makes a material representation that is false in connection with the negotiation, award or performance of a government contract. If the contract amount is for $25,000.00 or above, the offender is guilty of a crime of the second degree. If the contract amount exceeds $2,500.00, but is less than $25,000.00, the offender is guilty of a crime of the third degree. If the contract amount is for $2,500.00 or less, the offender is guilty of a crime of the fourth degree.

c.An employer commits a crime if the employer knowingly pays one or more employees employed in public work subject to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.) at a rate less than the rate required pursuant to that act. If the contract amount is for $75,000.00 or above, the employer is guilty of a crime of the second degree; if the contract amount exceeds $2,500.00, but is less than $75,000.00, the employer is guilty of a crime of the third degree; and if the contract amount is for $2,500.00 or less, the employer is guilty of a crime of the fourth degree. In addition, the employer shall be deemed to have caused loss to the employees in the amount by which the employees were underpaid and shall be subject to the provisions of N.J.S.2C:43-3 regarding fines and restitution to victims and be subject to other pertinent provisions of Title 2C of the New Jersey Statutes, including, but not limited to, N.J.S.2C:43-4, 2C:43-6 and 2C:44-1.

L.1999,c.440,s.97; amended 2003, c.276, s.2.



Section 2C:21-35 - False Public Utility Employee Identification Badge, Violations, Degree Of Crime.

2C:21-35 False public utility employee identification badge, violations, degree of crime.
2. a. A person who knowingly sells, offers or exposes for sale, or otherwise transfers, or possesses with the intent to sell, offer or expose for sale, or otherwise transfer, a document, printed form or other writing which falsely purports to be a public utility employee identification badge as required under the provisions of P.L.1977, c.35 (C.48:3-42 et seq.) which could be used as a means of verifying a person's identity as a public utility employee is guilty of a crime of the second degree.

b.A person who knowingly makes, or possesses devices or materials to make, a document or other writing which falsely purports to be a public utility employee identification badge as required under the provisions of P.L.1977, c.35 (C.48:3-42 et seq.) which could be used as a means of verifying a person's identity as a public utility employee is guilty of a crime of the second degree.

c.A person who knowingly exhibits, displays or utters a document or other writing which falsely purports to be a public utility employee identification badge as required under the provisions of P.L.1977, c.35 (C.48:3-42 et seq.) which could be used as a means of verifying a person's identity as a public utility employee is guilty of a crime of the third degree.

d.A person who knowingly possesses a document or other writing which falsely purports to be a public utility employee identification badge as required under the provisions of P.L.1977, c.35 (C.48:3-42 et seq.) which could be used as a means of verifying a person's identity as a public utility employee is guilty of a crime of the fourth degree.

L.2007,c.232,s.2.



Section 2C:21-36 - Sale Of Secondhand Jewelry.

2C:21-36 Sale of secondhand jewelry.

1.Any person engaged in the business of retailing, wholesaling, or smelting jewelry who purchases any article of used or secondhand jewelry shall:

a.Maintain, for five years:

(1) a record of the name, address and telephone number of the person from whom it was purchased;

(2)a descriptive list of any used jewelry purchased from that seller, including any identifying characteristics of that jewelry;

(3) digital photographs of any used jewelry purchased from that seller; and

(4)a photocopy of the identification of the seller provided pursuant to subsection b. of this section;

b.Verify the identity of the person selling the jewelry by requesting and examining a photograph-bearing, valid State or federal issued driver's license or other government issued form of identification bearing a photograph;

c.Deliver, on a weekly basis, to the police department having jurisdiction in the location of that person's place of business a copy of the record of all used jewelry purchased by that person during the preceding week;

d.Maintain in his possession any used jewelry purchased for not less than 10 business days following the delivery of the record of the purchase of that jewelry to the police department, as required by subsection c. of this section ; provided, however, that a municipal ordinance adopted prior to the effective date of P.L.2009, c.214 (January 16, 2010) may provide a longer minimum length of time to maintain possession of used or secondhand jewelry; and

e.Maintain, for five years, a copy of any list provided by an individual pursuant to section 2 of P.L.2009, c.214 (C.2C:21-37).

Nothing in this section shall be construed to apply to pawnbrokers licensed and regulated pursuant to the pawnbroking law, R.S.45:22-1 et seq., or sales made through an Internet website. Nothing in this section shall be construed to apply to a person engaged in retail, provided the sale of jewelry is not his primary business and further provided the person does not engage in the purchase of used or secondhand jewelry on more than three days in a calendar year.

L.2009, c.214, s.1; amended 2013, c.247, s.2.



Section 2C:21-37 - Requirements For Reselling Of Secondhand Jewelry.

2C:21-37 Requirements for reselling of secondhand jewelry.

2.Any individual who purchases used or secondhand jewelry from another individual with the intent of selling that jewelry to a person engaged in the business of retailing, wholesaling, or smelting jewelry shall:

a.Maintain, for five years, a record of the sale of that jewelry, including, but not limited to, the date the jewelry is sold; name of the person engaged in the business of retailing, wholesaling, or smelting jewelry to whom it is sold; and an itemized, descriptive list of that jewelry; and

b.Provide an itemized, descriptive list of the jewelry sold to the person engaged in the business of retailing, wholesaling, or smelting jewelry at the time of sale.

L.2009, c.214, s.2.



Section 2C:21-38 - Requisite Knowledge, Belief For Violation.

2C:21-38 Requisite knowledge, belief for violation.

3.The requisite knowledge or belief for a violation of N.J.S.2C:20-7 is presumed in the case of a person subject to the provisions of section 1 or 2 of P.L.2009, c.214 (C.2C:21-36 or C.2C:21-37) who purchases any article of used or secondhand jewelry and fails to comply with the requirements of section 1 or 2 of P.L.2009, c.214 (C.2C:21-36 or C.2C:21-37), as applicable.

L.2009, c.214, s.3.



Section 2C:21-39 - Report By Purchaser.

2C:21-39 Report by purchaser.

4.Any person who purchases any article of used or secondhand jewelry shall immediately report to an appropriate law enforcement agency any delivery or sale of used jewelry under circumstances that would cause a reasonable person to believe the used jewelry was probably stolen or otherwise inappropriately obtained.

L.2009, c.214, s.4.



Section 2C:21-40 - Immunity.

2C:21-40 Immunity.

5.Notwithstanding any provision of the law to the contrary, any person who reports information to a law enforcement official or agency concerning the suspect sale of used jewelry shall be immune from any civil liability on account of the report, unless such person has acted in bad faith or with malicious purpose.

L.2009, c.214, s.5.



Section 2C:21-41 - Regulations.

2C:21-41 Regulations.

6.The Attorney General shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2009, c.214, s.6.



Section 2C:21-42 - Second Degree Crime.

2C:21-42 Second degree crime.

7.A person commits a crime of the second degree if he files or records, or directs another to file or record, in any public record or in any private record which is generally available to the public, any document, lien, encumbrance, or court action against the real or personal property of a current or former public servant, the public servant's immediate family or estate, a current or former federal officer or employee, or the officer's or employee's immediate family or estate, on account of the performance or non-performance of that public servant's, officer's or employee's official duties, knowing or having reason to know that such document, lien, encumbrance, or court action is false or contains any materially false, fictitious, or fraudulent statement or representations, or with the intent to harass, hinder, defraud, retaliate against, or in any way impede the performance of that public servant's, officer's or employee's duties.

A person convicted of a violation of this section may, in addition to any other penalty imposed by the court, be enjoined from filing any future liens, encumbrances, or court actions against persons specified by the court without approval of the court.

L.2015, c.59, s.7.



Section 2C:22-1 - Disturbing, Desecrating Human Remains; Offenses.

2C:22-1 Disturbing, desecrating human remains; offenses.

1. a. A person commits a crime of the second degree if he:

(1)Unlawfully disturbs, moves or conceals human remains;

(2)Unlawfully desecrates, damages or destroys human remains; or

(3)Commits an act of sexual penetration or sexual contact, as defined in N.J.S.2C:14-1, upon human remains.

b.A person commits a crime of the third degree if he purposely or knowingly fails to dispose of human remains in a manner required by law.

c.As used in this act, "human remains" means the body of a deceased person or the dismembered part of a body of a living person but does not include cremated remains.

d.Nothing in this section shall be construed to apply to any act performed in accordance with law, including but not limited to the "State Medical Examiner Act," P.L.1967, c.234 (C.52:17B-78 et al.); the "Mortuary Science Act," P.L.1952, c.340 (C.45:7-32 et seq.); the provisions of chapters 6 and 7 of Title 26 of the Revised Statutes concerning disposal of dead bodies and cremation; the "New Jersey Cemetery Act," N.J.S.8A:1-1 et seq.; a criminal investigation conducted by a law enforcement authority; or an order of a court of competent jurisdiction or other appropriate legal authority. Nothing in this section shall be construed to criminalize any good faith action involving interment or disinterment which disturbs, moves, conceals, desecrates, damages or destroys human remains.

L.2002,c.127,s.1.



Section 2C:22-2 - Disposition Of Body Parts, Criminal Penalties Imposed For Certain Offenses.

2C:22-2 Disposition of body parts, criminal penalties imposed for certain offenses.

1. a. A person who knowingly, for valuable consideration, purchases or sells a part for transplantation or therapy, if removal of a part from a donor is intended to occur after the donor's death, is guilty of a crime of the third degree and, notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $50,000, as well as the term of imprisonment provided under N.J.S.2C:43-6, or both.

Nothing in this subsection shall be construed to prohibit a person from charging a reasonable amount for the removal, processing, disposal, preservation, quality control, storage, transportation, or implantation of a part.

b.A person who intentionally falsifies, forges, conceals, defaces, or obliterates a document by which a gift of all or part of a human body may be made pursuant to P.L.2008, c.50 (C.26:6-77 et al.), an amendment or revocation of such a document, or any death record or document of medical or social history pertaining to the body or part of the donor, or a refusal to make a gift, in order to obtain a financial benefit or gain, is guilty of a crime of the second degree and, notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $50,000, as well as the term of imprisonment provided under N.J.S.2C:43-6, or both.

c.As used in this section, the terms "decedent," "donor," "part," and "person" have the meaning ascribed to them in section 2 of P.L.2008, c.50 (C.26:6-78).

L.2007, c.36, s.1; amended 2008, c.50, s.22.



Section 2C:24-1 - Bigamy

2C:24-1. Bigamy
a. Bigamy. A married person is guilty of bigamy, a disorderly persons offense, if he contracts or purports to contract another marriage, unless at the time of the subsequent marriage:

(1) The actor believes that the prior spouse is dead;

(2) The actor and the prior spouse have been living apart for 5 consecutive years throughout which the prior spouse was not known by the actor to be alive;

(3) A court has entered a judgment purporting to terminate or annul any prior disqualifying marriage, and the actor does not know that judgment to be invalid; or

(4) The actor reasonably believes that he is legally eligible to remarry.

b. Other party to bigamous marriage. A person is guilty of bigamy if he contracts or purports to contract marriage with another knowing that the other is thereby committing bigamy.

L.1978, c. 95, s. 2C:24-1, eff. Sept. 1, 1979.



Section 2C:24-4 - Endangering Welfare Of Children.

2C:24-4 Endangering welfare of children.

2C:24-4. Endangering Welfare of Children.

a. (1) Any person having a legal duty for the care of a child or who has assumed responsibility for the care of a child who engages in sexual conduct which would impair or debauch the morals of the child is guilty of a crime of the second degree. Any other person who engages in conduct or who causes harm as described in this paragraph to a child is guilty of a crime of the third degree.

(2)Any person having a legal duty for the care of a child or who has assumed responsibility for the care of a child who causes the child harm that would make the child an abused or neglected child as defined in R.S.9:6-1, R.S.9:6-3 and P.L.1974, c.119, s.1 (C.9:6-8.21) is guilty of a crime of the second degree. Any other person who engages in conduct or who causes harm as described in this paragraph to a child is guilty of a crime of the third degree.

b. (1) As used in this subsection:

"Child" means any person under 18 years of age.

"Distribute" means to sell, or to manufacture, give, provide, lend, trade, mail, deliver, publish, circulate, disseminate, present, exhibit, display, share, advertise, offer, or make available via the Internet or by any other means, whether for pecuniary gain or not. The term also includes an agreement or attempt to distribute.

"File-sharing program" means a computer program, application, software or operating system that allows the user of a computer on which such program, application, software or operating system is installed to designate files as available for searching by and copying to one or more other computers, to transmit such designated files directly to one or more other computers, and to request the transmission of such designated files directly from one or more other computers. The term "file-sharing program" includes but is not limited to a computer program, application or software that enables a computer user to participate in a peer-to-peer network.

"Internet" means the international computer network of both federal and non-federal interoperable packet switched data networks.

"Item depicting the sexual exploitation or abuse of a child" means a photograph, film, video, an electronic, electromagnetic or digital recording, an image stored or maintained in a computer program or file or in a portion of a file, or any other reproduction or reconstruction which depicts a child engaging in a prohibited sexual act or in the simulation of such an act.

"Peer-to-peer network" means a connection of computer systems through which files are shared directly between the systems on a network without the need of a central server.

"Prohibited sexual act" means

(a)Sexual intercourse; or

(b)Anal intercourse; or

(c)Masturbation; or

(d)Bestiality; or

(e)Sadism; or

(f)Masochism; or

(g)Fellatio; or

(h)Cunnilingus; or

(i)Nudity, if depicted for the purpose of sexual stimulation or gratification of any person who may view such depiction; or

(j)Any act of sexual penetration or sexual contact as defined in N.J.S.2C:14-1.

"Reproduction" means, but is not limited to, computer generated images.

(2)(Deleted by amendment, P.L.2001, c.291).

(3)A person commits a crime of the first degree if he causes or permits a child to engage in a prohibited sexual act or in the simulation of such an act if the person knows, has reason to know or intends that the prohibited act may be photographed, filmed, reproduced, or reconstructed in any manner, including on the Internet, or may be part of an exhibition or performance.

(4)A person commits a crime of the second degree if he photographs or films a child in a prohibited sexual act or in the simulation of such an act or who uses any device, including a computer, to reproduce or reconstruct the image of a child in a prohibited sexual act or in the simulation of such an act.

(5) (a) A person commits a crime of the second degree if, by any means, including but not limited to the Internet, he:

(i)knowingly distributes an item depicting the sexual exploitation or abuse of a child;

(ii)knowingly possesses an item depicting the sexual exploitation or abuse of a child with the intent to distribute that item; or

(iii) knowingly stores or maintains an item depicting the sexual exploitation or abuse of a child using a file-sharing program which is designated as available for searching by or copying to one or more other computers.

In a prosecution under sub-subparagraph (iii) of this subparagraph, the State shall not be required to offer proof that an item depicting the sexual exploitation or abuse of a child had actually been searched, copied, transmitted or viewed by another user of the file-sharing program, or by any other person, and it shall be no defense that the defendant did not intend to distribute the item to another user of the file-sharing program or to any other person. Nor shall the State be required to prove that the defendant was aware that the item depicting the sexual exploitation or abuse of a child was available for searching or copying to one or more other computers, and the defendant shall be strictly liable for failing to designate the item as not available for searching or copying by one or more other computers.

Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6, a person whose offense under this subparagraph involved 25 or more items depicting the sexual exploitation or abuse of a child shall be sentenced to a mandatory minimum term of imprisonment, which shall be fixed at, or between, one-third and one-half of the sentence imposed by the court or five years, whichever is greater, during which the defendant shall be ineligible for parole.

Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6, a person convicted of a second or subsequent offense under this subparagraph shall be sentenced to an extended term of imprisonment as set forth in N.J.S.2C:43-7. For the purposes of this subparagraph, an offense is considered a second or subsequent offense if the actor has at any time been convicted pursuant to paragraph (3), (4) or (5) of this subsection, or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to paragraph (3), (4) or (5) of this subsection.

For purposes of this subparagraph, the term "possess" includes receiving, viewing, or having under one's control, through any means, including the Internet.

(b)A person commits a crime of the third degree if he knowingly possesses, knowingly views, or knowingly has under his control, through any means, including the Internet, an item depicting the sexual exploitation or abuse of a child.

Notwithstanding the provisions of subsection e. of N.J.S.2C:44-1, in any instance where a person was convicted of an offense under this subparagraph that involved 100 or more items depicting the sexual exploitation or abuse of a child, the court shall impose a sentence of imprisonment unless, having regard to the character and condition of the defendant, it is of the opinion that imprisonment would be a serious injustice which overrides the need to deter such conduct by others.

Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6, a person convicted of a second or subsequent offense under this subparagraph shall be sentenced to an extended term of imprisonment as set forth in N.J.S.2C:43-7. For the purposes of this subparagraph, an offense is considered a second or subsequent offense if the actor has at any time been convicted pursuant to paragraph (3), (4) or (5) of this subsection, or under any similar statute of the United States, this State or any other state for an offense that is substantially equivalent to paragraph (3), (4) or (5) of this subsection.

Nothing in this subparagraph shall be construed to preclude or limit any prosecution or conviction for the offense set forth in subparagraph (a) of this paragraph.

(6)For purposes of this subsection, a person who is depicted as or presents the appearance of being under the age of 18 in any photograph, film, videotape, computer program or file, video game or any other reproduction or reconstruction shall be rebuttably presumed to be under the age of 18. If the child who is depicted as engaging in, or who is caused to engage in, a prohibited sexual act or simulation of a prohibited sexual act is under the age of 18, the actor shall be strictly liable and it shall not be a defense that the actor did not know that the child was under the age of 18, nor shall it be a defense that the actor believed that the child was 18 years of age or older, even if such a mistaken belief was reasonable.

(7)For aggregation purposes, each depiction of the sexual exploitation or abuse of a child shall be considered a separate item, and each individual act of distribution of an item depicting the sexual exploitation or abuse of a child shall be considered a separate item. For purposes of determining the number of items depicting the sexual exploitation or abuse of a child for purposes of sentencing pursuant to subparagraph (a) of paragraph (5) of this subsection, the court shall aggregate all items involved, whether the act or acts constituting the violation occurred at the same time or at different times and, with respect to distribution, whether the act or acts of distribution were to the same person or several persons or occurred at different times, provided that each individual act was committed within the applicable statute of limitations. For purposes of determining the number of items depicting the sexual exploitation or abuse of a child for purposes of sentencing pursuant to subparagraph (b) of paragraph (5) of this subsection, the court shall aggregate all items involved, whether the possession of such items occurred at the same time or at different times, provided that each individual act was committed within the applicable statute of limitations.

amended 1979, c.178, s.46; 1983, c.494; 1992, c.2; 1992, c.6; 1995, c.109; 1998, c.126; 2001, c.291; 2013, c.51, s.13; 2013, c.136, s.1.



Section 2C:24-5 - Willful Nonsupport

2C:24-5. Willful nonsupport
Willful nonsupport. A person commits a crime of the fourth degree if he willfully fails to provide support which he can provide and which he knows he is legally obliged to provide to a spouse, child or other dependent. In addition to the sentence authorized by the code, the court may proceed under section 2C:62-1.

L.1978, c. 95, s. 2C:24-5, eff. Sept. 1, 1979.



Section 2C:24-6 - Unlawful Adoptions

2C:24-6. Unlawful adoptions
Unlawful adoptions shall be governed by the provisions of Title 9 of the Revised Statutes.

L.1978, c. 95, s. 2C:24-6, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 46A, eff. Sept. 1, 1979.



Section 2C:24-7.1 - Endangering Another Person; Offense Created; Degree Of Crime.

2C:24-7.1 Endangering another person; offense created; degree of crime.
1. a. (1) A person commits a disorderly persons offense if he recklessly engages in conduct which creates a substantial risk of bodily injury to another person.
(2)A person commits a crime of the fourth degree if he knowingly engages in conduct which creates a substantial risk of serious bodily injury to another person.
(3)A person commits a crime of the third degree if he knowingly engages in conduct which creates a substantial risk of death to another person.
b. (1) A person commits a crime of the fourth degree if he recklessly engages in conduct which creates a substantial risk of bodily injury to a person with a developmental disability.
(2)A person commits a crime of the third degree if he knowingly engages in conduct which creates a substantial risk of serious bodily injury to a person with a developmental disability.
(3)A person commits a crime of the second degree if he knowingly engages in conduct which creates a substantial risk of death to a person with a developmental disability.
c.As used in this act, "developmental disability" has the meaning ascribed to it in section 3 of P.L.1977, c.82 (C.30:6D-3).
d.Nothing in this act shall preclude an indictment and conviction for any other offense defined by the laws of this State.

L.2015, c.186, s.1.



Section 2C:24-8 - Abandonment, Neglect Of Elderly Person, Disabled Adult; Third Degree Crime

2C:24-8. Abandonment, neglect of elderly person, disabled adult; third degree crime
1. a. A person having a legal duty to care for or who has assumed continuing responsibility for the care of a person 60 years of age or older or a disabled adult, who abandons the elderly person or disabled adult or unreasonably neglects to do or fails to permit to be done any act necessary for the physical or mental health of the elderly person or disabled adult, is guilty of a crime of the third degree. For purposes of this section "abandon" means the willful desertion or forsaking of an elderly person or disabled adult.

b.A person shall not be considered to commit an offense under this section for the sole reason that he provides or permits to be provided nonmedical remedial treatment by spiritual means through prayer alone in lieu of medical care, in accordance with the tenets and practices of the elderly person's or disabled adult's established religious tradition, to an elderly person or disabled adult to whom he has a legal duty to care for or has assumed responsibility for the care of.

c.Nothing in this section shall be construed to preclude or limit the prosecution or conviction for any other offense defined in this code or in any other law of this State.

L.1989,c.23,s.1; amended 1999, c.8.



Section 2C:24-9 - Use Of 17-year-old Or Younger To Commit Criminal Offense; Crime.

2C:24-9 Use of 17-year-old or younger to commit criminal offense; crime.

1. a. Except as provided in P.L.1991, c.81 (C.2C:20-17) and N.J.S.2C:35-6, any person who is at least 18 years of age who knowingly uses, solicits, directs, hires, employs or conspires with a person who is in fact 17 years of age or younger to commit a criminal offense is guilty of a crime.

b.An offense under this section constitutes a crime of the fourth degree if the underlying offense is a disorderly persons offense. Otherwise, an offense under this section shall be classified one degree higher than the underlying offense.

c.Notwithstanding the provisions of N.J.S.2C:1-8, a conviction under this section shall not merge with a conviction for the underlying offense. Nor shall a conviction for the underlying offense merge with a conviction under this section. Nothing contained in this act shall prohibit the court from imposing an extended term of imprisonment pursuant to 2C:43-7; nor shall this be construed to preclude or limit a prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction for any offense.

d.It shall be no defense to a prosecution under this act that the actor mistakenly believed that the person which the actor used, solicited, directed, hired or employed was 18 years of age or older, even if such mistaken belief was reasonable.

L.1998,c.102,s.1.



Section 2C:24-10 - Female Genital Mutilation Of Females Under 18 Years Of Age, Third Degree Crime.

2C:24-10 Female genital mutilation of females under 18 years of age, third degree crime.

1. a. Except as otherwise provided in this section, a person is guilty of a crime of the third degree if the person:

(1)knowingly circumcises, excises, or infibulates, in whole or in part, the labia majora, labia minora, or clitoris of a female under 18 years of age;

(2)is a parent, guardian, or has immediate custody or control of a female under 18 years of age and knowingly consents to, or permits the circumcision, excision, or infibulation, in whole or in part of, the labia majora, labia minora, or clitoris of a female under 18 years of age; or

(3)knowingly removes or permits the removal of a female under 18 years of age from the State for the purpose of circumcising, excising, or infibulating, in whole or in part, the labia majora, labia minora, or clitoris of the female under 18 years of age.

b.The provisions of subsection a. of this section shall not apply if the circumcision, excision, or infibulation is:

(1)necessary to the health of the female on whom it is performed and it is performed by a licensed health care professional acting within the scope of the professional's license; or

(2)performed on a female in labor or who has just given birth and is performed for medical purposes connected with that labor or birth by a licensed health care professional acting within the scope of the professional's license or by a person in training to become such a licensed health care professional.

c.It shall not be a defense to a prosecution under this section that:

(1)the person engaging in the conduct prohibited by subsection a. of this section believed that the procedure was necessary or appropriate as a matter of custom, ritual, or standard practice; or

(2)the female on whom the circumcision, excision, or infibulation was performed, or the female's parent, guardian, or person who had immediate custody or control over the female, consented to the procedure.

L.2013, c.200, s.1.



Section 2C:25-17 - Short Title

2C:25-17. Short title
1. This act shall be known and may be cited as the "Prevention of Domestic Violence Act of 1991."

L.1991,c.261,s.1.



Section 2C:25-18 - Findings, Declarations

2C:25-18. Findings, declarations
2. The Legislature finds and declares that domestic violence is a serious crime against society; that there are thousands of persons in this State who are regularly beaten, tortured and in some cases even killed by their spouses or cohabitants; that a significant number of women who are assaulted are pregnant; that victims of domestic violence come from all social and economic backgrounds and ethnic groups; that there is a positive correlation between spousal abuse and child abuse; and that children, even when they are not themselves physically assaulted, suffer deep and lasting emotional effects from exposure to domestic violence. It is therefore, the intent of the Legislature to assure the victims of domestic violence the maximum protection from abuse the law can provide.

The Legislature further finds and declares that the health and welfare of some of its most vulnerable citizens, the elderly and disabled, are at risk because of incidents of reported and unreported domestic violence, abuse and neglect which are known to include acts which victimize the elderly and disabled emotionally, psychologically, physically and financially; because of age, disabilities or infirmities, this group of citizens frequently must rely on the aid and support of others; while the institutionalized elderly are protected under P.L.1977, c.239 (C.52:27G-1 et seq.), elderly and disabled adults in noninstitutionalized or community settings may find themselves victimized by family members or others upon whom they feel compelled to depend.

The Legislature further finds and declares that violence against the elderly and disabled, including criminal neglect of the elderly and disabled under section 1 of P.L.1989, c.23 (C.2C:24-8), must be recognized and addressed on an equal basis as violence against spouses and children in order to fulfill our responsibility as a society to protect those who are less able to protect themselves.

The Legislature further finds and declares that even though many of the existing criminal statutes are applicable to acts of domestic violence, previous societal attitudes concerning domestic violence have affected the response of our law enforcement and judicial systems, resulting in these acts receiving different treatment from similar crimes when they occur in a domestic context. The Legislature finds that battered adults presently experience substantial difficulty in gaining access to protection from the judicial system, particularly due to that system's inability to generate a prompt response in an emergency situation.

It is the intent of the Legislature to stress that the primary duty of a law enforcement officer when responding to a domestic violence call is to enforce the laws allegedly violated and to protect the victim. Further, it is the responsibility of the courts to protect victims of violence that occurs in a family or family-like setting by providing access to both emergent and long-term civil and criminal remedies and sanctions, and by ordering those remedies and sanctions that are available to assure the safety of the victims and the public. To that end, the Legislature encourages the training of all police and judicial personnel in the procedures and enforcement of this act, and about the social and psychological context in which domestic violence occurs; and it further encourages the broad application of the remedies available under this act in the civil and criminal courts of this State. It is further intended that the official response to domestic violence shall communicate the attitude that violent behavior will not be excused or tolerated, and shall make clear the fact that the existing criminal laws and civil remedies created under this act will be enforced without regard to the fact that the violence grows out of a domestic situation.

L.1991,c.261,s.2.



Section 2C:25-19 - Definitions.

2C:25-19 Definitions.

3.As used in this act:

a."Domestic violence" means the occurrence of one or more of the following acts inflicted upon a person protected under this act by an adult or an emancipated minor:

(1)Homicide N.J.S.2C:11-1 et seq.

(2)Assault N.J.S.2C:12-1

(3)Terroristic threats N.J.S.2C:12-3

(4)Kidnapping N.J.S.2C:13-1

(5)Criminal restraint N.J.S.2C:13-2

(6)False imprisonment N.J.S.2C:13-3

(7)Sexual assault N.J.S.2C:14-2

(8)Criminal sexual contact N.J.S.2C:14-3

(9)Lewdness N.J.S.2C:14-4

(10) Criminal mischief N.J.S.2C:17-3

(11) Burglary N.J.S.2C:18-2

(12) Criminal trespass N.J.S.2C:18-3

(13) Harassment N.J.S.2C:33-4

(14) Stalking P.L.1992, c.209 (C.2C:12-10)

(15) Criminal coercion N.J.S.2C:13-5

(16) Robbery N.J.S.2C:15-1

(17) Contempt of a domestic violence order pursuant to subsection b. of N.J.S.2C:29-9 that constitutes a crime or disorderly persons offense

(18) Any other crime involving risk of death or serious bodily injury to a person protected under the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.)

When one or more of these acts is inflicted by an unemancipated minor upon a person protected under this act, the occurrence shall not constitute "domestic violence," but may be the basis for the filing of a petition or complaint pursuant to the provisions of section 11 of P.L.1982, c.77 (C.2A:4A-30).

b."Law enforcement agency" means a department, division, bureau, commission, board or other authority of the State or of any political subdivision thereof which employs law enforcement officers.

c."Law enforcement officer" means a person whose public duties include the power to act as an officer for the detection, apprehension, arrest and conviction of offenders against the laws of this State.

d."Victim of domestic violence" means a person protected under this act and shall include any person who is 18 years of age or older or who is an emancipated minor and who has been subjected to domestic violence by a spouse, former spouse, or any other person who is a present household member or was at any time a household member. "Victim of domestic violence" also includes any person, regardless of age, who has been subjected to domestic violence by a person with whom the victim has a child in common, or with whom the victim anticipates having a child in common, if one of the parties is pregnant. "Victim of domestic violence" also includes any person who has been subjected to domestic violence by a person with whom the victim has had a dating relationship.

e."Emancipated minor" means a person who is under 18 years of age but who has been married, has entered military service, has a child or is pregnant or has been previously declared by a court or an administrative agency to be emancipated.

L.1991, c.261, s.3; amended 1994, c.93, s.1; 1994, c.94, s.1; 2015, c.98, s.2.



Section 2C:25-20 - Development Of Training Course; Curriculum.

2C:25-20 Development of training course; curriculum.

4. a. (1) The Division of Criminal Justice shall develop and approve a training course and curriculum on the handling, investigation and response procedures concerning reports of domestic violence and abuse and neglect of the elderly and disabled. This training course and curriculum shall be reviewed at least every two years and modified by the Division of Criminal Justice from time to time as need may require. The Division of Criminal Justice shall distribute the curriculum to all local police agencies.

(2)The Attorney General shall be responsible for ensuring that all law enforcement officers attend initial training within 90 days of appointment or transfer and annual inservice training of at least four hours as described in this section.

b. (1) The Administrative Office of the Courts shall develop and approve a training course and a curriculum on the handling, investigation and response procedures concerning allegations of domestic violence. This training course shall be reviewed at least every two years and modified by the Administrative Office of the Courts from time to time as need may require.

(2)The Administrative Director of the Courts shall be responsible for ensuring that all judges and judicial personnel attend initial training within 90 days of appointment or transfer and annual inservice training as described in this section.

(3)The Division of Criminal Justice and the Administrative Office of the Courts shall provide that all training on the handling of domestic violence matters shall include information concerning the impact of domestic violence on society, the dynamics of domestic violence, the statutory and case law concerning domestic violence, the necessary elements of a protection order, policies and procedures as promulgated or ordered by the Attorney General or the Supreme Court, and the use of available community resources, support services, available sanctions and treatment options. Law enforcement agencies shall: (1) establish domestic crisis teams or participate in established domestic crisis teams, and (2) shall train individual officers in methods of dealing with domestic violence and neglect and abuse of the elderly and disabled. The teams may include social workers, clergy or other persons trained in counseling, crisis intervention or in the treatment of domestic violence and neglect and abuse of the elderly and disabled victims.

L.1991,c.261,s.4; amended 1994, c.93, s.2; 1999, c.289; 1999, c.433, s.1.



Section 2C:25-21 - Arrest Of Alleged Attacker; Seizure Of Weapons, Etc.

2C:25-21 Arrest of alleged attacker; seizure of weapons, etc.

5. a. When a person claims to be a victim of domestic violence, and where a law enforcement officer responding to the incident finds probable cause to believe that domestic violence has occurred, the law enforcement officer shall arrest the person who is alleged to be the person who subjected the victim to domestic violence and shall sign a criminal complaint if:

(1)The victim exhibits signs of injury caused by an act of domestic violence;

(2)A warrant is in effect;

(3)There is probable cause to believe that the person has violated N.J.S.2C:29-9, and there is probable cause to believe that the person has been served with the order alleged to have been violated. If the victim does not have a copy of a purported order, the officer may verify the existence of an order with the appropriate law enforcement agency; or

(4)There is probable cause to believe that a weapon as defined in N.J.S.2C:39-1 has been involved in the commission of an act of domestic violence.

b.A law enforcement officer may arrest a person; or may sign a criminal complaint against that person, or may do both, where there is probable cause to believe that an act of domestic violence has been committed, but where none of the conditions in subsection a. of this section applies.

c. (1) As used in this section, the word "exhibits" is to be liberally construed to mean any indication that a victim has suffered bodily injury, which shall include physical pain or any impairment of physical condition. Where the victim exhibits no visible sign of injury, but states that an injury has occurred, the officer should consider other relevant factors in determining whether there is probable cause to make an arrest.

(2)In determining which party in a domestic violence incident is the victim where both parties exhibit signs of injury, the officer should consider the comparative extent of the injuries, the history of domestic violence between the parties, if any, and any other relevant factors.

(3)No victim shall be denied relief or arrested or charged under this act with an offense because the victim used reasonable force in self defense against domestic violence by an attacker.

d. (1) In addition to a law enforcement officer's authority to seize any weapon that is contraband, evidence or an instrumentality of crime, a law enforcement officer who has probable cause to believe that an act of domestic violence has been committed shall:

(a)question persons present to determine whether there are weapons on the premises; and

(b)upon observing or learning that a weapon is present on the premises, seize any weapon that the officer reasonably believes would expose the victim to a risk of serious bodily injury. If a law enforcement officer seizes any firearm pursuant to this paragraph, the officer shall also seize any firearm purchaser identification card or permit to purchase a handgun issued to the person accused of the act of domestic violence.

(2)A law enforcement officer shall deliver all weapons, firearms purchaser identification cards and permits to purchase a handgun seized pursuant to this section to the county prosecutor and shall append an inventory of all seized items to the domestic violence report.

(3)Weapons seized in accordance with the "Prevention of Domestic Violence Act of 1991", P.L.1991,c.261(C.2C:25-17 et seq.) shall be returned to the owner except upon order of the Superior Court. The prosecutor who has possession of the seized weapons may, upon notice to the owner, petition a judge of the Family Part of the Superior Court, Chancery Division, within 45 days of seizure, to obtain title to the seized weapons, or to revoke any and all permits, licenses and other authorizations for the use, possession, or ownership of such weapons pursuant to the law governing such use, possession, or ownership, or may object to the return of the weapons on such grounds as are provided for the initial rejection or later revocation of the authorizations, or on the grounds that the owner is unfit or that the owner poses a threat to the public in general or a person or persons in particular.

A hearing shall be held and a record made thereof within 45 days of the notice provided above. No formal pleading and no filing fee shall be required as a preliminary to such hearing. The hearing shall be summary in nature. Appeals from the results of the hearing shall be to the Superior Court, Appellate Division, in accordance with the law.

If the prosecutor does not institute an action within 45 days of seizure, the seized weapons shall be returned to the owner.

After the hearing the court shall order the return of the firearms, weapons and any authorization papers relating to the seized weapons to the owner if the court determines the owner is not subject to any of the disabilities set forth in N.J.S.2C:58-3c. and finds that the complaint has been dismissed at the request of the complainant and the prosecutor determines that there is insufficient probable cause to indict; or if the defendant is found not guilty of the charges; or if the court determines that the domestic violence situation no longer exists.Nothing in this act shall impair the right of the State to retain evidence pending a criminal prosecution. Nor shall any provision of this act be construed to limit the authority of the State or a law enforcement officer to seize, retain or forfeit property pursuant to chapter 64 of Title 2C of the New Jersey Statutes.

If, after the hearing, the court determines that the weapons are not to be returned to the owner, the court may:

(a)With respect to weapons other than firearms, order the prosecutor to dispose of the weapons if the owner does not arrange for the transfer or sale of the weapons to an appropriate person within 60 days; or

(b)Order the revocation of the owner's firearms purchaser identification card or any permit, license or authorization, in which case the court shall order the owner to surrender any firearm seized and all other firearms possessed to the prosecutor and shall order the prosecutor to dispose of the firearms if the owner does not arrange for the sale of the firearms to a registered dealer of the firearms within 60 days; or

(c)Order such other relief as it may deem appropriate. When the court orders the weapons forfeited to the State or the prosecutor is required to dispose of the weapons, the prosecutor shall dispose of the property as provided in N.J.S.2C:64-6.

(4)A civil suit may be brought to enjoin a wrongful failure to return a seized firearm where the prosecutor refuses to return the weapon after receiving a written request to do so and notice of the owner's intent to bring a civil action pursuant to this section. Failure of the prosecutor to comply with the provisions of this act shall entitle the prevailing party in the civil suit to reasonable costs, including attorney's fees, provided that the court finds that the prosecutor failed to act in good faith in retaining the seized weapon.

(5)No law enforcement officer or agency shall be held liable in any civil action brought by any person for failing to learn of, locate or seize a weapon pursuant to this act, or for returning a seized weapon to its owner.

L.1991,c.261,s.5; amended 2003, c.277, s.1.



Section 2C:25-21.1 - Rules, Regulations Concerning Weapons Prohibitions And Domestic Violence.

2C:25-21.1 Rules, regulations concerning weapons prohibitions and domestic violence.

6.The Attorney General may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary and appropriate to implement this act.

L.2003,c.277,s.6.



Section 2C:25-22 - Immunity From Civil Liability

2C:25-22. Immunity from civil liability
6. A law enforcement officer or a member of a domestic crisis team or any person who, in good faith, reports a possible incident of domestic violence to the police shall not be held liable in any civil action brought by any party for an arrest based on probable cause, enforcement in good faith of a court order, or any other act or omission in good faith under this act.

L.1991,c.261,s.6; amended 1994,c.94,s.2.



Section 2C:25-23 - Dissemination Of Notice To Victim Of Domestic Violence

2C:25-23. Dissemination of notice to victim of domestic violence
7. A law enforcement officer shall disseminate and explain to the victim the following notice, which shall be written in both English and Spanish:

"You have the right to go to court to get an order called a temporary restraining order, also called a TRO, which may protect you from more abuse by your attacker. The officer who handed you this card can tell you how to get a TRO.

The kinds of things a judge can order in a TRO may include:



(1) That your attacker is temporarily forbidden from entering the home you live in;



(2) That your attacker is temporarily forbidden from having contact with you or your relatives;

(3) That your attacker is temporarily forbidden from bothering you at work;



(4) That your attacker has to pay temporary child support or support for you;



(5) That you be given temporary custody of your children;



(6) That your attacker pay you back any money you have to spend for medical treatment or repairs because of the violence. There are other things the court can order, and the court clerk will explain the procedure to you and will help you fill out the papers for a TRO.

You also have the right to file a criminal complaint against your attacker. The police officer who gave you this paper will tell you how to file a criminal complaint.

On weekends, holidays and other times when the courts are closed, you still have a right to get a TRO. The police officer who gave you this paper can help you get in touch with a judge who can give you a TRO."

L.1991,c.261,s.7.



Section 2C:25-24 - Domestic Violence Offense Reports.

2C:25-24 Domestic violence offense reports.

8. a. It shall be the duty of a law enforcement officer who responds to a domestic violence call to complete a domestic violence offense report. All information contained in the domestic violence offense report shall be forwarded to the appropriate county bureau of identification and to the State bureau of records and identification in the Division of State Police in the Department of Law and Public Safety. A copy of the domestic violence offense report shall be forwarded to the municipal court where the offense was committed unless the case has been transferred to the Superior Court.

b.The domestic violence offense report shall be on a form prescribed by the supervisor of the State bureau of records and identification which shall include, but not be limited to, the following information:

(1)The relationship of the parties;

(2)The sex of the parties;

(3)The time and date of the incident;

(4)The number of domestic violence calls investigated;

(5)Whether children were involved, or whether the alleged act of domestic violence had been committed in the presence of children;

(6)The type and extent of abuse;

(7)The number and type of weapons involved;

(8)The action taken by the law enforcement officer;

(9)The existence of any prior court orders issued pursuant to this act concerning the parties;

(10) The number of domestic violence calls alleging a violation of a domestic violence restraining order;

(11) The number of arrests for a violation of a domestic violence order; and

(12) Any other data that may be necessary for a complete analysis of all circumstances leading to the alleged incident of domestic violence.

c.It shall be the duty of the Superintendent of the State Police with the assistance of the Division of Systems and Communications in the Department of Law and Public Safety to compile and report annually to the Governor, the Legislature and the Advisory Council on Domestic Violence on the tabulated data from the domestic violence offense reports, classified by county.

L.1991,c.261,s.8; amended 1999, c.119, s.2.



Section 2C:25-25 - Criminal Complaints; Proceedings

2C:25-25. Criminal complaints; proceedings
9. The court in a criminal complaint arising from a domestic violence incident:

a. Shall not dismiss any charge or delay disposition of a case because of concurrent dissolution of a marriage, other civil proceedings, or because the victim has left the residence to avoid further incidents of domestic violence;

b. Shall not require proof that either party is seeking a dissolution of a marriage prior to institution of criminal proceedings;

c. Shall waive any requirement that the victim's location be disclosed to any person.

L.1991,c.261,s.9.



Section 2C:25-26 - Release Of Defendant Before Trial; Conditions.

2C:25-26 Release of defendant before trial; conditions.

10. a. When a defendant charged with a crime or offense involving domestic violence is released from custody before trial on bail or personal recognizance, the court authorizing the release may as a condition of release issue an order prohibiting the defendant from having any contact with the victim including, but not limited to, restraining the defendant from entering the victim's residence, place of employment or business, or school, and from harassing or stalking the victim or the victim's friends, co-workers, or relatives in any way. The court may also enter an order prohibiting the defendant from having any contact with any animal owned, possessed, leased, kept, or held by either party or a minor child residing in the household. In addition, the court may enter an order directing the possession of the animal and providing that the animal shall not be disposed of prior to the disposition of the crime or offense. The court may enter an order prohibiting the defendant from possessing any firearm or other weapon enumerated in subsection r. of N.J.S.2C:39-1 and ordering the search for and seizure of any such weapon at any location where the judge has reasonable cause to believe the weapon is located. The judge shall state with specificity the reasons for and scope of the search and seizure authorized by the order.

b.The written court order releasing the defendant shall contain the court's directives specifically restricting the defendant's ability to have contact with the victim, the victim's friends, co-workers, or relatives, or any animal owned, possessed, leased, kept, or held by either party or a minor child residing in the household. The clerk of the court or other person designated by the court shall provide a copy of this order to the victim forthwith.

c.The victim's location shall remain confidential and shall not appear on any documents or records to which the defendant has access.

d.Before bail is set, the defendant's prior record shall be considered by the court. The court shall also conduct a search of the domestic violence central registry. Bail shall be set as soon as is feasible, but in all cases within 24 hours of arrest.

e.Once bail is set it shall not be reduced without prior notice to the county prosecutor and the victim. Bail shall not be reduced by a judge other than the judge who originally ordered bail, unless the reasons for the amount of the original bail are available to the judge who reduces the bail and are set forth in the record.

f.A victim shall not be prohibited from applying for, and a court shall not be prohibited from issuing, temporary restraints pursuant to this act because the victim has charged any person with commission of a criminal act.

L.1991, c.261, s.10; amended 1994, c.94, s.3; 1999, c.421, s.2; 2011, c.213, s.1.



Section 2C:25-26.1 - Notification Of Victim Of Release Of Defendant

2C:25-26.1. Notification of victim of release of defendant
1. Notwithstanding any other provision of law to the contrary, whenever a defendant charged with a crime or an offense involving domestic violence is released from custody the prosecuting agency shall notify the victim.

L.1994,c.137,s.1.



Section 2C:25-27 - Conditions Of Sentencing Of Defendant Found Guilty Of Domestic Violence.

2C:25-27 Conditions of sentencing of defendant found guilty of domestic violence.

11. a. When a defendant is found guilty of a crime or offense involving domestic violence and a condition of sentence restricts the defendant's ability to have contact with the victim, the victim's friends, co-workers, or relatives, or an animal owned, possessed, leased, kept, or held by either party or a minor child residing in the household, that condition shall be recorded in an order of the court and a written copy of that order shall be provided to the victim by the clerk of the court or other person designated by the court. In addition to restricting a defendant's ability to have contact with the victim, the victim's friends, co-workers, or relatives, or an animal owned, possessed, leased, kept, or held by either party or a minor child residing in the household, the court may require the defendant to receive professional counseling from either a private source or a source appointed by the court, and if the court so orders, the court shall require the defendant to provide documentation of attendance at the professional counseling. In any case where the court order contains a requirement that the defendant receive professional counseling, no application by the defendant to dissolve the restraining order shall be granted unless, in addition to any other provisions required by law or conditions ordered by the court, the defendant has completed all required attendance at such counseling.

b.In addition the court may enter an order directing the possession of an animal owned, possessed, leased, kept, or held by either party or a minor child residing in the household. Where a person has abused or threatened to abuse such animal, there shall be a presumption that possession of the animal shall be awarded to the non-abusive party.

L.1991, c.261, s.11; amended 1999, c.236, s.1; 2011, c.213, s.2.



Section 2C:25-28 - Filing Complaint Alleging Domestic Violence In Family Part; Proceeding.

2C:25-28 Filing complaint alleging domestic violence in Family Part; proceeding.

12. a. A victim may file a complaint alleging the commission of an act of domestic violence with the Family Part of the Chancery Division of the Superior Court in conformity with the Rules of Court. The court shall not dismiss any complaint or delay disposition of a case because the victim has left the residence to avoid further incidents of domestic violence. Filing a complaint pursuant to this section shall not prevent the filing of a criminal complaint for the same act.

On weekends, holidays and other times when the court is closed, a victim may file a complaint before a judge of the Family Part of the Chancery Division of the Superior Court or a municipal court judge who shall be assigned to accept complaints and issue emergency, ex parte relief in the form of temporary restraining orders pursuant to this act.

A plaintiff may apply for relief under this section in a court having jurisdiction over the place where the alleged act of domestic violence occurred, where the defendant resides, or where the plaintiff resides or is sheltered, and the court shall follow the same procedures applicable to other emergency applications. Criminal complaints filed pursuant to this act shall be investigated and prosecuted in the jurisdiction where the offense is alleged to have occurred. Contempt complaints filed pursuant to N.J.S.2C:29-9 shall be prosecuted in the county where the contempt is alleged to have been committed and a copy of the contempt complaint shall be forwarded to the court that issued the order alleged to have been violated.

b.The court shall waive any requirement that the petitioner's place of residence appear on the complaint.

c.The clerk of the court, or other person designated by the court, shall assist the parties in completing any forms necessary for the filing of a summons, complaint, answer or other pleading.

d.Summons and complaint forms shall be readily available at the clerk's office, at the municipal courts and at municipal and State police stations.

e.As soon as the domestic violence complaint is filed, both the victim and the abuser shall be advised of any programs or services available for advice and counseling.

f.A plaintiff may seek emergency, ex parte relief in the nature of a temporary restraining order. A municipal court judge or a judge of the Family Part of the Chancery Division of the Superior Court may enter an ex parte order when necessary to protect the life, health or well-being of a victim on whose behalf the relief is sought.

g.If it appears that the plaintiff is in danger of domestic violence, the judge shall, upon consideration of the plaintiff's domestic violence complaint, order emergency ex parte relief, in the nature of a temporary restraining order. A decision shall be made by the judge regarding the emergency relief forthwith.

h.A judge may issue a temporary restraining order upon sworn testimony or complaint of an applicant who is not physically present, pursuant to court rules, or by a person who represents a person who is physically or mentally incapable of filing personally. A temporary restraining order may be issued if the judge is satisfied that exigent circumstances exist sufficient to excuse the failure of the applicant to appear personally and that sufficient grounds for granting the application have been shown.

i.An order for emergency, ex parte relief shall be granted upon good cause shown and shall remain in effect until a judge of the Family Part issues a further order. Any temporary order hereunder is immediately appealable for a plenary hearing de novo not on the record before any judge of the Family Part of the county in which the plaintiff resides or is sheltered if that judge issued the temporary order or has access to the reasons for the issuance of the temporary order and sets forth in the record the reasons for the modification or dissolution. The denial of a temporary restraining order by a municipal court judge and subsequent administrative dismissal of the complaint shall not bar the victim from refiling a complaint in the Family Part based on the same incident and receiving an emergency, ex parte hearing de novo not on the record before a Family Part judge, and every denial of relief by a municipal court judge shall so state.

j.Emergency relief may include forbidding the defendant from returning to the scene of the domestic violence, forbidding the defendant from possessing any firearm or other weapon enumerated in subsection r. of N.J.S.2C:39-1, ordering the search for and seizure of any such weapon at any location where the judge has reasonable cause to believe the weapon is located and the seizure of any firearms purchaser identification card or permit to purchase a handgun issued to the defendant and any other appropriate relief. Other appropriate relief may include but is not limited to an order directing the possession of any animal owned, possessed, leased, kept, or held by either party or a minor child residing in the household and providing that the animal shall not be disposed of prior to entry of a final order pursuant to section 13 of P.L.1991, c.261 (C.2C:25-29).

The judge shall state with specificity the reasons for and scope of any search and seizure authorized by the order. The provisions of this subsection prohibiting a defendant from possessing a firearm or other weapon shall not apply to any law enforcement officer while actually on duty, or to any member of the Armed Forces of the United States or member of the National Guard while actually on duty or traveling to or from an authorized place of duty.

k.The judge may permit the defendant to return to the scene of the domestic violence to pick up personal belongings and effects but shall, in the order granting relief, restrict the time and duration of such permission and provide for police supervision of such visit.

l.An order granting emergency relief, together with the complaint or complaints, shall immediately be forwarded to the appropriate law enforcement agency for service on the defendant, and to the police of the municipality in which the plaintiff resides or is sheltered, and shall immediately be served upon the defendant by the police, except that an order issued during regular court hours may be forwarded to the sheriff for immediate service upon the defendant in accordance with the Rules of Court. If personal service cannot be effected upon the defendant, the court may order other appropriate substituted service. At no time shall the plaintiff be asked or required to serve any order on the defendant.

m.(Deleted by amendment, P.L.1994, c.94.)

n.Notice of temporary restraining orders issued pursuant to this section shall be sent by the clerk of the court or other person designated by the court to the appropriate chiefs of police, members of the State Police and any other appropriate law enforcement agency or court.

o.(Deleted by amendment, P.L.1994, c.94.)

p.Any temporary or final restraining order issued pursuant to this act shall be in effect throughout the State, and shall be enforced by all law enforcement officers.

q.Prior to the issuance of any temporary or final restraining order issued pursuant to this section, the court shall order that a search be made of the domestic violence central registry with regard to the defendant's record.

L.1991, c.261, s.12; amended 1994, c.94, s.4; 1999, c.421, s.3; 2003, c.277, s.5; 2011, c.213, s.3.



Section 2C:25-28.1 - In-house Restraining Order Prohibited

2C:25-28.1.In-house restraining order prohibited
2.Notwithstanding any provision of P.L.1991, c.261 (C.2C:25-17 et seq.) to the contrary, no order issued by the Family Part of the Chancery Division of the Superior Court pursuant to section 12 or section 13 of P.L.1991, c.261 (C.2C:25-28 or 2C:25-29) regarding emergency, temporary or final relief shall include an in-house restraining order which permits the victim and the defendant to occupy the same premises but limits the defendant's use of that premises.

L.1995,c.242,s.2.



Section 2C:25-29 - Hearing Procedure; Relief.

2C:25-29 Hearing procedure; relief.

13. a. A hearing shall be held in the Family Part of the Chancery Division of the Superior Court within 10 days of the filing of a complaint pursuant to section 12 of P.L.1991, c.261 (C.2C:25-28) in the county where the ex parte restraints were ordered, unless good cause is shown for the hearing to be held elsewhere. A copy of the complaint shall be served on the defendant in conformity with the Rules of Court. If a criminal complaint arising out of the same incident which is the subject matter of a complaint brought under P.L.1981, c.426 (C.2C:25-1 et seq.) or P.L.1991, c.261 (C.2C:25-17 et seq.) has been filed, testimony given by the plaintiff or defendant in the domestic violence matter shall not be used in the simultaneous or subsequent criminal proceeding against the defendant, other than domestic violence contempt matters and where it would otherwise be admissible hearsay under the rules of evidence that govern where a party is unavailable. At the hearing the standard for proving the allegations in the complaint shall be by a preponderance of the evidence. The court shall consider but not be limited to the following factors:

(1)The previous history of domestic violence between the plaintiff and defendant, including threats, harassment and physical abuse;

(2)The existence of immediate danger to person or property;

(3)The financial circumstances of the plaintiff and defendant;

(4)The best interests of the victim and any child;

(5)In determining custody and parenting time the protection of the victim's safety; and

(6)The existence of a verifiable order of protection from another jurisdiction.

An order issued under this act shall only restrain or provide damages payable from a person against whom a complaint has been filed under this act and only after a finding or an admission is made that an act of domestic violence was committed by that person. The issue of whether or not a violation of this act occurred, including an act of contempt under this act, shall not be subject to mediation or negotiation in any form. In addition, where a temporary or final order has been issued pursuant to this act, no party shall be ordered to participate in mediation on the issue of custody or parenting time.

b.In proceedings in which complaints for restraining orders have been filed, the court shall grant any relief necessary to prevent further abuse. In addition to any other provisions, any restraining order issued by the court shall bar the defendant from purchasing, owning, possessing or controlling a firearm and from receiving or retaining a firearms purchaser identification card or permit to purchase a handgun pursuant to N.J.S.2C:58-3 during the period in which the restraining order is in effect or two years whichever is greater, except that this provision shall not apply to any law enforcement officer while actually on duty, or to any member of the Armed Forces of the United States or member of the National Guard while actually on duty or traveling to or from an authorized place of duty. At the hearing the judge of the Family Part of the Chancery Division of the Superior Court may issue an order granting any or all of the following relief:

(1)An order restraining the defendant from subjecting the victim to domestic violence, as defined in this act.

(2)An order granting exclusive possession to the plaintiff of the residence or household regardless of whether the residence or household is jointly or solely owned by the parties or jointly or solely leased by the parties. This order shall not in any manner affect title or interest to any real property held by either party or both jointly. If it is not possible for the victim to remain in the residence, the court may order the defendant to pay the victim's rent at a residence other than the one previously shared by the parties if the defendant is found to have a duty to support the victim and the victim requires alternative housing.

(3)An order providing for parenting time. The order shall protect the safety and well-being of the plaintiff and minor children and shall specify the place and frequency of parenting time. Parenting time arrangements shall not compromise any other remedy provided by the court by requiring or encouraging contact between the plaintiff and defendant. Orders for parenting time may include a designation of a place of parenting time away from the plaintiff, the participation of a third party, or supervised parenting time.

(a)The court shall consider a request by a custodial parent who has been subjected to domestic violence by a person with parenting time rights to a child in the parent's custody for an investigation or evaluation by the appropriate agency to assess the risk of harm to the child prior to the entry of a parenting time order. Any denial of such a request must be on the record and shall only be made if the judge finds the request to be arbitrary or capricious.

(b)The court shall consider suspension of the parenting time order and hold an emergency hearing upon an application made by the plaintiff certifying under oath that the defendant's access to the child pursuant to the parenting time order has threatened the safety and well-being of the child.

(4)An order requiring the defendant to pay to the victim monetary compensation for losses suffered as a direct result of the act of domestic violence. The order may require the defendant to pay the victim directly, to reimburse the Victims of Crime Compensation Office for any and all compensation paid by the Victims of Crime Compensation Office directly to or on behalf of the victim, and may require that the defendant reimburse any parties that may have compensated the victim, as the court may determine. Compensatory losses shall include, but not be limited to, loss of earnings or other support, including child or spousal support, out-of-pocket losses for injuries sustained, cost of repair or replacement of real or personal property damaged or destroyed or taken by the defendant, cost of counseling for the victim, moving or other travel expenses, reasonable attorney's fees, court costs, and compensation for pain and suffering. Where appropriate, punitive damages may be awarded in addition to compensatory damages.

(5)An order requiring the defendant to receive professional domestic violence counseling from either a private source or a source appointed by the court and, in that event, requiring the defendant to provide the court at specified intervals with documentation of attendance at the professional counseling. The court may order the defendant to pay for the professional counseling. No application by the defendant to dissolve a final order which contains a requirement for attendance at professional counseling pursuant to this paragraph shall be granted by the court unless, in addition to any other provisions required by law or conditions ordered by the court, the defendant has completed all required attendance at such counseling.

(6)An order restraining the defendant from entering the residence, property, school, or place of employment of the victim or of other family or household members of the victim and requiring the defendant to stay away from any specified place that is named in the order and is frequented regularly by the victim or other family or household members.

(7)An order restraining the defendant from making contact with the plaintiff or others, including an order forbidding the defendant from personally or through an agent initiating any communication likely to cause annoyance or alarm including, but not limited to, personal, written, or telephone contact with the victim or other family members, or their employers, employees, or fellow workers, or others with whom communication would be likely to cause annoyance or alarm to the victim.

(8)An order requiring that the defendant make or continue to make rent or mortgage payments on the residence occupied by the victim if the defendant is found to have a duty to support the victim or other dependent household members; provided that this issue has not been resolved or is not being litigated between the parties in another action.

(9)An order granting either party temporary possession of specified personal property, such as an automobile, checkbook, documentation of health insurance, an identification document, a key, and other personal effects.

(10) An order awarding emergency monetary relief, including emergency support for minor children, to the victim and other dependents, if any. An ongoing obligation of support shall be determined at a later date pursuant to applicable law.

(11) An order awarding temporary custody of a minor child. The court shall presume that the best interests of the child are served by an award of custody to the non-abusive parent.

(12) An order requiring that a law enforcement officer accompany either party to the residence or any shared business premises to supervise the removal of personal belongings in order to ensure the personal safety of the plaintiff when a restraining order has been issued. This order shall be restricted in duration.

(13) (Deleted by amendment, P.L.1995, c.242).

(14) An order granting any other appropriate relief for the plaintiff and dependent children, provided that the plaintiff consents to such relief, including relief requested by the plaintiff at the final hearing, whether or not the plaintiff requested such relief at the time of the granting of the initial emergency order.

(15) An order that requires that the defendant report to the intake unit of the Family Part of the Chancery Division of the Superior Court for monitoring of any other provision of the order.

(16) In addition to the order required by this subsection prohibiting the defendant from possessing any firearm, the court may also issue an order prohibiting the defendant from possessing any other weapon enumerated in subsection r. of N.J.S.2C:39-1 and ordering the search for and seizure of any firearm or other weapon at any location where the judge has reasonable cause to believe the weapon is located. The judge shall state with specificity the reasons for and scope of the search and seizure authorized by the order.

(17) An order prohibiting the defendant from stalking or following, or threatening to harm, to stalk or to follow, the complainant or any other person named in the order in a manner that, taken in the context of past actions of the defendant, would put the complainant in reasonable fear that the defendant would cause the death or injury of the complainant or any other person. Behavior prohibited under this act includes, but is not limited to, behavior prohibited under the provisions of P.L.1992, c.209 (C.2C:12-10).

(18) An order requiring the defendant to undergo a psychiatric evaluation.

(19) An order directing the possession of any animal owned, possessed, leased, kept, or held by either party or a minor child residing in the household. Where a person has abused or threatened to abuse such animal, there shall be a presumption that possession of the animal shall be awarded to the non-abusive party.

c.Notice of orders issued pursuant to this section shall be sent by the clerk of the Family Part of the Chancery Division of the Superior Court or other person designated by the court to the appropriate chiefs of police, members of the State Police and any other appropriate law enforcement agency.

d.Upon good cause shown, any final order may be dissolved or modified upon application to the Family Part of the Chancery Division of the Superior Court, but only if the judge who dissolves or modifies the order is the same judge who entered the order, or has available a complete record of the hearing or hearings on which the order was based.

e.Prior to the issuance of any order pursuant to this section, the court shall order that a search be made of the domestic violence central registry.

L.1991, c.261, s.13; amended 1994, c.94, s.5; 1994, c.137, s.2; 1995, c.242, s.1; 1997, c.299, s.8; 1999, c.236, s.2; 1999, c.421, s.4; 2003, c.277, s.2; 2011, c.213, s.4.



Section 2C:25-29.1 - Civil Penalty For Certain Domestic Violence Offenders.

2C:25-29.1 Civil penalty for certain domestic violence offenders.

1.In addition to any other disposition, any person found by the court in a final hearing pursuant to section 13 of P.L.1991, c.261 (C.2C:25-29) to have committed an act of domestic violence shall be ordered by the court to pay a civil penalty of at least $50, but not to exceed $500. In imposing this civil penalty, the court shall take into consideration the nature and degree of injury suffered by the victim. The court may waive the penalty in cases of extreme financial hardship.

L.2001,c.195,s.1.



Section 2C:25-29.2 - Collection, Distribution Of Civil Penalties Collected.

2C:25-29.2 Collection, distribution of civil penalties collected.

2.All civil penalties imposed pursuant to section 1 of P.L.2001, c.195 (C.2C:25-29.1) shall be collected as provided by the Rules of Court. All moneys collected shall be forwarded to the Domestic Violence Victims' Fund established pursuant to section 3 of P.L.2001, c.195 (C.30:14-15).

L.2001,c.195,s.2.



Section 2C:25-29.3 - Rules Of Court.

2C:25-29.3 Rules of Court.

4.The Supreme Court may promulgate Rules of Court to effectuate the purposes of this act.

L.2001,c.195,s.4.



Section 2C:25-29.4 - Surcharge For Domestic Violence Offender To Fund Grants.

2C:25-29.4 Surcharge for domestic violence offender to fund grants.
50. In addition to any other penalty, fine or charge imposed pursuant to law, a person convicted of an act of domestic violence, as that term is defined by subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19), shall be subject to a surcharge in the amount of $100 payable to the Treasurer of the State of New Jersey for use by the Department of Human Services to fund grants for domestic violence prevention, training and assessment.

L.2002,c.34,s.50.



Section 2C:25-30 - Violations, Penalties

2C:25-30. Violations, penalties
14. Except as provided below, a violation by the defendant of an order issued pursuant to this act shall constitute an offense under subsection b. of N.J.S.2C:29-9 and each order shall so state. All contempt proceedings conducted pursuant to N.J.S.2C:29-9 involving domestic violence orders, other than those constituting indictable offenses, shall be heard by the Family Part of the Chancery Division of the Superior Court. All contempt proceedings brought pursuant to P.L.1991, c.261 (C.2C:25-17 et seq.) shall be subject to any rules or guidelines established by the Supreme Court to guarantee the prompt disposition of criminal matters. Additionally, and notwithstanding the term of imprisonment provided in N.J.S.2C:43-8, any person convicted of a second or subsequent nonindictable domestic violence contempt offense shall serve a minimum term of not less than 30 days. Orders entered pursuant to paragraphs (3), (4), (5), (8) and (9) of subsection b. of section 13 of this act shall be excluded from enforcement under subsection b. of N.J.S.2C:29-9; however, violations of these orders may be enforced in a civil or criminal action initiated by the plaintiff or by the court, on its own motion, pursuant to applicable court rules.

L.1991,c.261,s.14; amended 1994,c.93,s.3; 1994,c.94,s.6.



Section 2C:25-31 - Contempt, Law Enforcement Procedures.

2C:25-31 Contempt, law enforcement procedures.

15.Where a law enforcement officer finds that there is probable cause that a defendant has committed contempt of an order entered pursuant to the provisions of P.L.1981, c.426 (C.2C:25-1 et seq.) or P.L.1991, c.261 (C.2C:25-17 et seq.), the defendant shall be arrested and taken into custody by a law enforcement officer. The law enforcement officer shall follow these procedures:

The law enforcement officer shall transport the defendant to the police station or such other place as the law enforcement officer shall determine is proper. The law enforcement officer shall:

a.Conduct a search of the domestic violence central registry and sign a complaint concerning the incident which gave rise to the contempt charge;

b.Telephone or communicate in person or by facsimile with the appropriate judge assigned pursuant to this act and request bail be set on the contempt charge;

c.If the defendant is unable to meet the bail set, take the necessary steps to insure that the defendant shall be incarcerated at police headquarters or at the county jail; and

d.During regular court hours, the defendant shall have bail set by a Superior Court judge that day. On weekends, holidays and other times when the court is closed, the officer shall arrange to have the clerk of the Family Part notified on the next working day of the new complaint, the amount of bail, the defendant's whereabouts and all other necessary details. In addition, if a municipal court judge set the bail, the arresting officer shall notify the clerk of that municipal court of this information.

L.1991,c.261,s.15; amended 1994, c.94, s.7; 1999, c.421, s.5.



Section 2C:25-32 - Alleged Contempt, Complainant's Procedure

2C:25-32. Alleged contempt, complainant's procedure
16. Where a person alleges that a defendant has committed contempt of an order entered pursuant to the provisions of P.L.1981, c.426 (C.2C:25-1 et seq.) or P.L.1991, c.261, but where a law enforcement officer has found that there is not probable cause sufficient to arrest the defendant, the law enforcement officer shall advise the complainant of the procedure for completing and signing a criminal complaint alleging a violation of N.J.S.2C:29-9. During regular court hours, the assistance of the clerk of the Family Part of the Chancery Division of the Superior Court shall be made available to such complainants. Nothing in this section shall be construed to prevent the court from granting any other emergency relief it deems necessary.

L.1991,c.261,s.16.



Section 2C:25-33 - Records Of Applications For Relief; Reports; Confidentiality; Forms.

2C:25-33 Records of applications for relief; reports; confidentiality; forms.

17. a. The Administrative Office of the Courts shall, with the assistance of the Attorney General and the county prosecutors, maintain a uniform record of all applications for relief pursuant to sections 9, 10, 11, 12, and 13 of P.L.1991, c.261 (C.2C:25-25, C.2C:25-26, C.2C:25-27, C.2C:25-28, and C.2C:25-29). The record shall include the following information:

(1)The number of criminal and civil complaints filed in all municipal courts and the Superior Court;

(2)The sex of the parties;

(3)The relationship of the parties;

(4)The relief sought or the offense charged, or both;

(5)The nature of the relief granted or penalty imposed, or both, including, but not limited to, the following:

(a)custody;

(b)child support;

(c)the specific restraints ordered;

(d)any requirements or conditions imposed pursuant to paragraphs (1) through (18) of subsection b. of section 13 of P.L.1991, c.261 (C.2C:25-29), including but not limited to professional counseling or psychiatric evaluations;

(6)The effective date of each order issued; and

(7)In the case of a civil action in which no permanent restraints are entered, or in the case of a criminal matter that does not proceed to trial, the reason or reasons for the disposition.

It shall be the duty of the Director of the Administrative Office of the Courts to compile and report annually to the Governor, the Legislature and the Advisory Council on Domestic Violence on the data tabulated from the records of these orders.

All records maintained pursuant to this act shall be confidential and shall not be made available to any individual or institution except as otherwise provided by law.

b.In addition to the provisions of subsection a. of this section, the Administrative Office of the Courts shall, with the assistance of the Attorney General and the county prosecutors, create and maintain uniform forms to record sentencing, bail conditions and dismissals. The forms shall be used by the Superior Court and by every municipal court to record any order in a case brought pursuant to this act. Such recording shall include but not be limited to, the specific restraints ordered, any requirements or conditions imposed on the defendant, and any conditions of bail.

L.1991,c.261,s.17; amended 1994, c.94, s.8; 1999, c.119, s.1; 1999, c.421, s.6.



Section 2C:25-34 - Domestic Violence Restraining Orders, Central Registry.

2C:25-34 Domestic violence restraining orders, central registry.

1.The Administrative Office of the Courts shall establish and maintain a central registry of all persons who have had domestic violence restraining orders entered against them, all persons who have been charged with a crime or offense involving domestic violence, and all persons who have been charged with a violation of a court order involving domestic violence. All records made pursuant to this section shall be kept confidential and shall be released only to:

a.A public agency authorized to investigate a report of domestic violence;

b.A police or other law enforcement agency investigating a report of domestic violence, or conducting a background investigation involving a person's application for a firearm permit or employment as a police or law enforcement officer or for any other purpose authorized by law or the Supreme Court of the State of New Jersey;

c.A court, upon its finding that access to such records may be necessary for determination of an issue before the court;

d.A surrogate, in that person's official capacity as deputy clerk of the Superior Court, in order to prepare documents that may be necessary for a court to determine an issue in an adoption proceeding; or

e.The Division of Child Protection and Permanency in the Department of Children and Families when the division is conducting a background investigation involving:

(1)an allegation of child abuse or neglect, to include any adult member of the same household as the individual who is the subject of the abuse or neglect allegation; or

(2)an out-of-home placement for a child being placed by the Division of Child Protection and Permanency, to include any adult member of the prospective placement household.

Any individual, agency, surrogate, or court which receives from the Administrative Office of the Courts the records referred to in this section shall keep the records and reports, or parts thereof, confidential and shall not disseminate or disclose such records and reports, or parts thereof; provided that nothing in this section shall prohibit a receiving individual, agency, surrogate or court from disclosing records and reports, or parts thereof, in a manner consistent with and in furtherance of the purpose for which the records and reports or parts thereof were received.

Any individual who disseminates or discloses a record or report, or parts thereof, of the central registry, for a purpose other than investigating a report of domestic violence, conducting a background investigation involving a person's application for a firearm permit or employment as a police or law enforcement officer, making a determination of an issue before the court, conducting a background investigation as specified in subsection e. of this section, or for any other purpose other than that which is authorized by law or the Supreme Court of the State of New Jersey, shall be guilty of a crime of the fourth degree.

L.1999, c.421, s.1; amended 2003, c.286, s.1; 2006, c.47, s.26; 2012, c.16, s.9.



Section 2C:25-35 - Rules Of Court Concerning Central Registry For Domestic Violence.

2C:25-35 Rules of Court concerning central registry for domestic violence.

7. The Supreme Court of New Jersey may adopt Rules of Court appropriate or necessary to effectuate the purposes of this act.

L.1999,c.421,s.7.



Section 2C:27-1 - Definitions

2C:27-1. Definitions
In chapters 27 through 30, unless a different meaning plainly is required:

a. "Benefit" means gain or advantage, or anything regarded by the beneficiary as gain or advantage, including a pecuniary benefit or a benefit to any other person or entity in whose welfare he is interested;

b. "Government" includes any branch, subdivision or agency of the government of the State or any locality within it;

c. "Harm" means loss, disadvantage or injury, or anything so regarded by the person affected, including loss, disadvantage or injury to any other person or entity in whose welfare he is interested;

d. "Official proceeding" means a proceeding heard or which may be heard before any legislative, judicial, administrative or other governmental agency, arbitration proceeding, or official authorized to take evidence under oath, including any arbitrator, referee, hearing examiner, commissioner, notary or other person taking testimony or deposition in connection with any such proceeding;

e. "Party official" means a person who holds an elective or appointive post in a political party in the United States by virtue of which he directs or conducts, or participates in directing or conducting party affairs at any level of responsibility;

f. "Pecuniary benefit" is benefit in the form of money, property, commercial interests or anything else the primary significance of which is economic gain;

g. "Public servant" means any officer or employee of government, including legislators and judges, and any person participating as juror, advisor, consultant or otherwise, in performing a governmental function, but the term does not include witnesses;

h. "Administrative proceeding" means any proceeding, other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law, or in which law or regulation is particularized in application to individuals;

i. "Statement" means any representation, but includes a representation of opinion, belief or other state of mind only if the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.

L.1978, c. 95, s. 2C:27-1, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 47, eff. Sept. 1, 1979.



Section 2C:27-2 - Bribery In Official And Political Matters

2C:27-2. Bribery in official and political matters
A person is guilty of bribery if he directly or indirectly offers, confers or agrees to confer upon another, or solicits, accepts or agrees to accept from another:

a. Any benefit as consideration for a decision, opinion, recommendation, vote or exercise of discretion of a public servant, party official or voter on any public issue or in any public election; or

b. Any benefit as consideration for a decision, vote, recommendation or exercise of official discretion in a judicial or administrative proceeding; or

c. Any benefit as consideration for a violation of an official duty of a public servant or party official; or

d. Any benefit as consideration for the performance of official duties.

For the purposes of this section "benefit as consideration" shall be deemed to mean any benefit not authorized by law.

It is no defense to prosecution under this section that a person whom the actor sought to influence was not qualified to act in the desired way whether because he had not yet assumed office, or lacked jurisdiction, or for any other reason.

In any prosecution under this section of an actor who offered, conferred or agreed to confer, or who solicited, accepted or agreed to accept a benefit, it is no defense that he did so as a result of conduct by another constituting theft by extortion or coercion or an attempt to commit either of those crimes.

Any offense proscribed by this section is a crime of the second degree. If the benefit offered, conferred, agreed to be conferred, solicited, accepted or agreed to be accepted is of the value of $200.00 or less, any offense proscribed by this section is a crime of the third degree.

L.1978, c. 95, s. 2C:27-2, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 48, eff. Sept. 1, 1979.



Section 2C:27-3 - Threats And Other Improper Influence In Official And Political Matters

2C:27-3. Threats and other improper influence in official and political matters
a. Offenses defined. A person commits an offense if he directly or indirectly:

(1) Threatens unlawful harm to any person with purpose to influence a decision, opinion, recommendation, vote or exercise of discretion of a public servant, party official or voter on any public issue or in any public election; or

(2) Threatens harm to any public servant with purpose to influence a decision, opinion, recommendation, vote or exercise of discretion in a judicial or administrative proceeding; or

(3) Threatens harm to any public servant or party official with purpose to influence him to violate his official duty.

It is no defense to prosecution under this section that a person whom the actor sought to influence was not qualified to act in the desired way, whether because he had not yet assumed office or lacked jurisdiction, or for any other reason.

b. Grading. An offense under this section is a crime of the third degree.

L.1978, c. 95, s. 2C:27-3, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 49, eff. Sept. 1, 1979.



Section 2C:27-5 - Retaliation For Past Official Action

2C:27-5. Retaliation for past official action
A person commits a crime of the fourth degree if he harms another by any unlawful act with purpose to retaliate for or on account of the service of another as a public servant.

L.1978, c. 95, s. 2C:27-5, eff. Sept. 1, 1979.



Section 2C:27-9 - Unlawful Official Business Transaction Where Interest Is Involved; Grading; Conditions.

2C:27-9 Unlawful official business transaction where interest is involved; grading; conditions.

100. A public servant commits a crime of the fourth degree if, while performing his official functions on behalf of a governmental entity, the public servant knowingly transacts any business with himself, a member of his immediate family, or a business organization in which the public servant or an immediate family member has an interest. For purposes of this section, an interest in a business organization shall not include aggregate familial ownership or control of one percent or less of an interest in the capital or equity of the business organization. A public servant shall not be guilty of an offense under this section if the public servant's performance of official functions would not affect the public servant, family member or business organization differently than such performance would affect the public generally, or would not affect the public servant, family member or business organization, as a member of a business, profession, occupation or group, differently than such performance would affect any other member of such business, profession, occupation or group.

L.1999,c.440,s.100.



Section 2C:27-10 - Acceptance Or Receipt Of Unlawful Benefit By Public Servant For Official Behavior.

2C:27-10 Acceptance or receipt of unlawful benefit by public servant for official behavior.

5.Acceptance or receipt of unlawful benefit by public servant for official behavior.

a.A public servant commits a crime if, under color of office and in connection with any official act performed or to be performed by the public servant, the public servant directly or indirectly, knowingly solicits, accepts or agrees to accept any benefit, whether the benefit inures to the public servant or another person, to influence the performance of an official duty or to commit a violation of an official duty.

b.A public servant commits a crime if, under color of office and in connection with any official act performed or to be performed by the public servant, the public servant directly or indirectly, knowingly receives any benefit, whether the benefit inures to the public servant or another person, to influence the performance of an official duty or to commit a violation of an official duty.

c.In addition to the definition set forth in N.J.S.2C:27-1, "benefit" as used in this act includes any benefit from or by reason of a contract or agreement for goods, property or services if the contract or agreement is awarded, made or paid by the branch, subdivision, or agency of the government that employs the public servant.

d.The provisions of this section shall not apply to:

(1)Fees prescribed by law to be received by a public servant or any other benefit to which the public servant is otherwise legally entitled if these fees or benefits are received in the manner legally prescribed and not bartered for another benefit to influence the performance of an official duty or to commit a violation of an official duty;

(2)Gifts or other benefits conferred on account of kinship or other personal, professional or business relationship independent of the official status of the recipient if these gifts or benefits are within otherwise legally permissible limits and are not bartered for another benefit to influence the performance of an official duty or to commit a violation of an official duty; or

(3) Trivial benefits the receipt of which involve no risk that the public servant would perform official duties in a biased or partial manner.

e.An offense proscribed by this section is a crime of the second degree. If the benefit solicited, accepted, agreed to be accepted or received is of a value of $200.00 or less, any offense proscribed by this section is a crime of the third degree.

L.2003,c.255,s.5.



Section 2C:27-11 - Offer Of Unlawful Benefit To Public Servant For Official Behavior.

2C:27-11 Offer of unlawful benefit to public servant for official behavior.

6.Offer of unlawful benefit to public servant for official behavior.

a.A person commits a crime if the person offers, confers or agrees to confer any benefit, whether the benefit inures to the public servant or another person, to influence a public servant in the performance of an official duty or to commit a violation of an official duty.

b.A person commits a crime if the person, directly or indirectly, confers or agrees to confer any benefit not allowed by law to a public servant.

c.In addition to the definition set forth in N.J.S. 2C:27-1, "benefit" as used in this act includes any benefit from or by reason of a contract or agreement for goods, property or services if the contract or agreement is awarded, made or paid by the branch, subdivision, or agency of the government that employs the public servant.

d.The provisions of this section shall not apply to:

(1)Fees prescribed by law to be received by a public servant or any other benefit to which the public servant is otherwise legally entitled if these fees or benefits are received in the manner legally prescribed and not bartered for another benefit to influence the performance of an official duty or to commit a violation of an official duty;

(2)Gifts or other benefits conferred on account of kinship or other personal, professional or business relationship independent of the official status of the recipient if these gifts or benefits are within otherwise legally permissible limits and are not bartered for another benefit to influence the performance of an official duty or to commit a violation of an official duty; or

(3)Trivial benefits the receipt of which involve no risk that the public servant would perform official duties in a biased or partial manner.

e. (1) An offense proscribed by subsection a. of this section is a crime of the second degree. If the benefit solicited, accepted or agreed to be accepted is of a value of $200.00 or less, any offense proscribed by subsection a. of this section is a crime of the third degree.

(2)An offense proscribed by subsection b. of this section is a crime of the third degree. If the gift or other benefit is of a value of $200.00 or less, an offense proscribed by subsection b. of this section is a crime of the fourth degree.

L.2003,c.255,s.6.



Section 2C:27-12 - Crime Of Corruption Of Public Resources; Grading.

2C:27-12 Crime of corruption of public resources; grading.
1. a. A person commits the crime of corruption of public resources if, with respect to a public resource which is subject to an obligation to be used for a specified purpose or purposes, the person knowingly uses or makes disposition of that public resource or any portion thereof for an unauthorized purpose.

(1)If the public resource involved is subject to an obligation to be used to perform or facilitate the performance of a governmental function or public service, corruption of public resources constitutes a crime of the first degree if the amount or value of the public resource involved is $500,000 or more; the offense constitutes a crime of the second degree if the amount or value involved is $75,000 or more but is less than $500,000; and the offense constitutes a crime of the third degree if the amount or value involved is less than $75,000.

(2)If the public resource involved is not subject to an obligation to be used for a purpose to perform or facilitate the performance of a governmental function or public service, corruption of public resources constitutes a crime of the second degree if the amount or value of the public resource involved is $500,000 or more; the offense constitutes a crime of the third degree if the amount or value involved is $75,000 or more but is less than $500,000; and the offense constitutes a crime of the fourth degree if the amount or value involved is less than $75,000.

b.Except as otherwise provided in section 97 of P.L.1999, c.440 (C.2C:21-34), a person commits a crime if he makes a material representation that is false to a government agency, officer or employee (1) with the purpose to obtain or retain a public resource, or (2) with the purpose to mislead or deceive any person as to the use or disposition of a public resource. This offense constitutes a crime of the second degree if the amount or value of the public resource involved is $500,000 or more; the offense constitutes a crime of the third degree if the amount or value involved is $75,000 or more but is less than $500,000; and the offense constitutes a crime of the fourth degree if the amount or value involved is less than $75,000.

c.For purposes of this section, "public resource" means any funds or property provided by the government, or a person acting on behalf of the government, which shall include but is not limited to: (1) money or the equivalent of money paid by the government directly or indirectly to or on behalf of a person or his employer; (2) transfer by the government of an asset of value for less than fair market price; (3) fees, costs, rents, insurance or bond premiums, loans, interest rates or other obligations that would normally be required in the execution of the contract, that are paid, reduced, charged at less than fair market value, waived, or forgiven by the government; (4) money loaned by the government that is to be repaid on a contingent basis; (5) money loaned by an entity based upon or in accordance with a guarantee provided by the government; (6) grants awarded by the government or an entity acting on behalf of the government; and (7) credits that are applied by the government against repayment obligations to the government. For purposes of this section, a purpose is unauthorized if it is not the specified purpose or purposes for which a public resource is obligated to be used, and the government agency having supervision of or jurisdiction over the person or public resource has not given its approval for such use.

d.Each act of corruption of public resources shall constitute an additional, separate and distinct offense, except that the amounts or values of public resources used for an unauthorized purpose in separate acts of corruption of public resources may be aggregated for the purpose of establishing liability pursuant to this section.

e.Proof that a person made a false statement, prepared a false report or if the government agency having supervision of or jurisdiction over the person or public resource required a report to be prepared, failed to prepare a report concerning the conduct that is the subject of the prosecution, shall give rise to an inference that the actor knew that the public resource was used for an unauthorized purpose.

f.Nothing in this act shall preclude an indictment and conviction for any other offense defined by the laws of this State.

g.Nothing in this act shall preclude an assignment judge from dismissing a prosecution under this section if the assignment judge determines, pursuant to N.J.S.2C:2-11, the conduct charged to be a de minimis infraction.

L.2007,c.158.



Section 2C:28-1 - Perjury

2C:28-1. Perjury
a. Offense defined. A person is guilty of perjury, a crime of the third degree, if in any official proceeding he makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of a statement previously made, when the statement is material and he does not believe it to be true.

b. Materiality. Falsification is material, regardless of the admissibility of the statement under rules of evidence, if it could have affected the course or outcome of the proceeding or the disposition of the matter. It is no defense that the declarant mistakenly believed the falsification to be immaterial. Whether a falsification is material is a question of law.

c. Irregularities no defense. It is not a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner. A document purporting to be made upon oath or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed.

d. Retraction. It is an affirmative defense under this section that the actor retracted the falsification in the course of the proceeding or matter in which it was made prior to the termination of the proceeding or matter without having caused irreparable harm to any party.

e. Corroboration. No person shall be convicted of an offense under this section where proof of falsity rests solely upon contradiction by testimony of a single person other than the defendant.

L.1978, c. 95, s. 2C:28-1, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 54, eff. Sept. 1, 1979.



Section 2C:28-2 - False Swearing

2C:28-2. False swearing
a. False swearing. A person who makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of such a statement previously made, when he does not believe the statement to be true, is guilty of a crime of the fourth degree.

b. Perjury provisions applicable. Subsections c. and d. of section 2C:28-1 apply to the present section.

c. Inconsistent statements. Where the defendant made inconsistent statements under oath or equivalent affirmation, both having been made within the period of the statute of limitations, the prosecution may proceed by setting forth the inconsistent statements in a single count alleging in the alternative that one or the other was false and not believed by the defendant. In such case it shall not be necessary for the prosecution to prove which statement was false but only that one or the other was false and not believed by the defendant to be true.

L.1978, c. 95, s. 2C:28-2, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 55, eff. Sept. 1, 1979.



Section 2C:28-3 - Unsworn Falsification To Authorities

2C:28-3. Unsworn falsification to authorities
a. Statements "Under Penalty." A person commits a crime of the fourth degree if he makes a written false statement which he does not believe to be true, on or pursuant to a form bearing notice, authorized by law, to the effect that false statements made therein are punishable.

b. In general. A person commits a disorderly persons offense if, with purpose to mislead a public servant in performing his function, he:

(1) Makes any written false statement which he does not believe to be true;

(2) Purposely creates a false impression in a written application for any pecuniary or other benefit, by omitting information necessary to prevent statements therein from being misleading;

(3) Submits or invites reliance on any writing which he knows to be forged, altered or otherwise lacking in authenticity; or

(4) Submits or invites reliance on any sample, specimen, map, boundary-mark, or other object which he knows to be false.

c. Perjury provisions applicable. Subsections c. and d. of section 2C:28-1 and subsection c. of 2C:28-2 apply to the present section.

L.1978, c. 95, s. 2C:28-3, eff. Sept. 1, 1979. Amended by L.1981, c. 290, s. 26, eff. Sept. 24, 1981.



Section 2C:28-4 - False Reports To Law Enforcement Authorities.

2C:28-4 False reports to law enforcement authorities.

2C:28-4. a. Falsely incriminating another. A person who knowingly gives or causes to be given false information to any law enforcement officer with purpose to implicate another commits a crime of the third degree, except the offense is a crime of the second degree if the false information which the actor gave or caused to be given would implicate the person in a crime of the first or second degree.

For the purposes of this subsection, knowledge of the grade of the crime about which the defendant gave false information is not an element of the offense and it shall not be a defense that the defendant did not know of the grade of the crime.
b.Fictitious reports. A person commits a crime of the fourth degree if he:

(1)Reports or causes to be reported to law enforcement authorities an offense or other incident within their concern knowing that it did not occur; or

(2)Pretends to furnish or causes to be furnished such authorities with information relating to an offense or incident when he knows he has no information relating to such offense or incident.

amended 2015, c.175.



Section 2C:28-5 - Tampering With Witnesses And Informants; Retaliation Against Them.

2C:28-5 Tampering with witnesses and informants; retaliation against them.

2C:28-5. a. Tampering. A person commits an offense if, believing that an official proceeding or investigation is pending or about to be instituted or has been instituted, he knowingly engages in conduct which a reasonable person would believe would cause a witness or informant to:

(1)Testify or inform falsely;

(2)Withhold any testimony, information, document or thing;

(3)Elude legal process summoning him to testify or supply evidence;

(4)Absent himself from any proceeding or investigation to which he has been legally summoned; or

(5)Otherwise obstruct, delay, prevent or impede an official proceeding or investigation.

Witness tampering is a crime of the first degree if the conduct occurs in connection with an official proceeding or investigation involving any crime enumerated in subsection d. of section 2 of P.L.1997, c.117 (C.2C:43-7.2) and the actor employs force or threat of force. Witness tampering is a crime of the second degree if the actor employs force or threat of force. Otherwise it is a crime of the third degree. Privileged communications may not be used as evidence in any prosecution for violations of paragraph (2), (3), (4) or (5).

b.Retaliation against witness or informant. A person commits an offense if he harms another by an unlawful act with purpose to retaliate for or on account of the service of another as a witness or informant. The offense is a crime of the second degree if the actor employs force or threat of force. Otherwise it is a crime of the third degree.

c.Witness or informant taking bribe. A person commits a crime of the third degree if he solicits, accepts or agrees to accept any benefit in consideration of his doing any of the things specified in subsection a. (1) through (5) of this section.

d.Bribery of a witness or informant. A person commits a crime of the second degree if he directly or indirectly offers, confers or agrees to confer upon a witness or informant any benefit in consideration of the witness or informant doing any of the things specified in subsection a. (1) through (5) of this section.

e.Notwithstanding the provisions of N.J.S.2C:1-8, N.J.S.2C:44-5 or any other provision of law, a conviction arising under this section shall not merge with a conviction of an offense that was the subject of the official proceeding or investigation and the sentence imposed pursuant to this section shall be ordered to be served consecutively to that imposed for any such conviction.

Amended 1981, c.290, s.27; 1991, c.33; 2008, c.81, s.1.



Section 2C:28-5.1 - Witness, Victim Protective Orders

2C:28-5.1. Witness, victim protective orders
If a court having jurisdiction under any criminal matter finds that the defendant in that criminal action or any other person connected in any way with the action has violated or is likely to violate N.J.S. 2C:28-5, N.J.S. 2C:29-3 or N.J.S. 2C:29-4 in regard to the pending offense, or that the defendant or other person has injured or intimidated or is threatening to injure or intimidate any witness in the pending offense or member of the witness' family with purpose to affect the testimony of the witness, the court may issue a protective order providing:

a. That the defendant or other person not violate any provision of N.J.S. 2C:28-5, N.J.S. 2C:29-3, or N.J.S. 2C:29-4;

b. That the defendant or other person maintain a prescribed geographic distance from any specified witness or victim;

c. That the defendant or other person have no communication with any specified witness or victim, except through an attorney under any reasonable restrictions which the court may impose.

L. 1985, c. 250, s. 1, eff. July 31, 1985.



Section 2C:28-5.2 - Penalties For Violations

2C:28-5.2. Penalties for violations
Any person violating any order made pursuant to section 1 of this act may be subject to any of the following penalties:

a. He may be charged with any substantive offense defined in N.J.S. 2C:28-5, N.J.S. 2C:29-3, or N.J.S. 2C:29-4 when violation of an order constitutes violation of any provision of those statutes;

b. He may be charged with contempt of the court that made the order. No finding of contempt shall be a bar to prosecution for a substantive offense; and any sentence for a conviction of contempt may be served consecutively to any sentence imposed for the underlying substantive offense. If the court does not impose a consecutive sentence, the court shall state on the record the reason for not imposing a consecutive sentence.

L. 1985, c. 250, s. 2, eff. July 31, 1985.



Section 2C:28-5.3 - Moving Parties

2C:28-5.3. Moving parties
A motion for an order as provided by section 1 of this act may be made by the prosecuting authority, the defendant, or by any witness.

L. 1985, c. 250, s. 3, eff. July 31, 1985.



Section 2C:28-5.4 - Standard For Issuance

2C:28-5.4. Standard for issuance
No order may be issued under this act unless the court's findings are made upon a preponderance of evidence adduced at a hearing. The rules of evidence shall not be applicable to any such hearing.

L. 1985, c. 250, s. 4, eff. July 31, 1985.



Section 2C:28-5.5 - No Interference With Defense Preparation

2C:28-5.5. No interference with defense preparation
No order shall be entered under this act which interferes with the preparation of the underlying criminal case by the defendant or by his attorney, if any.

L. 1985, c. 250, s. 5, eff. July 31, 1985.



Section 2C:28-6 - Tampering With Or Fabricating Physical Evidence

2C:28-6. Tampering with or fabricating physical evidence
A person commits a crime of the fourth degree if, believing that an official proceeding or investigation is pending or about to be instituted, he:

(1) Alters, destroys, conceals or removes any article, object, record, document or other thing of physical substance with purpose to impair its verity or availability in such proceeding or investigation; or

(2) Makes, devises, prepares, presents, offers or uses any article, object, record, document or other thing of physical substance knowing it to be false and with purpose to mislead a public servant who is engaged in such proceeding or investigation.

L.1978, c. 95, s. 2C:28-6, eff. Sept. 1, 1979.



Section 2C:28-7 - Tampering With Public Records Or Information

2C:28-7. Tampering with public records or information
2C:28-7. Tampering with public records or information. a. Offense defined. A person commits an offense if he:

(1)Knowingly makes a false entry in, or false alteration of, any record, document or thing belonging to, or received or kept by, the government for information or record, or required by law to be kept by others for information of the government;

(2)Makes, presents, offers for filing, or uses any record, document or thing knowing it to be false, and with purpose that it be taken as a genuine part of information or records referred to in paragraph (1); or

(3)Purposely and unlawfully destroys, conceals, removes, mutilates, or otherwise impairs the verity or availability of any such record, document or thing.

b.Grading. An offense under subsection a. is a disorderly persons offense unless the actor's purpose is to defraud or injure anyone, in which case the offense is a crime of the third degree.

c.A person commits a crime of the fourth degree if he purposely and unlawfully alters, destroys, conceals, removes or disables any camera or other monitoring device including any videotape, film or other medium used to record sound or images that is installed in a patrol vehicle.

L.1978, c.95; amended 2001, c.219.



Section 2C:28-8 - Impersonating A Public Servant Or Law Enforcement Officer.

2C:28-8 Impersonating a public servant or law enforcement officer.

2C:28-8. Impersonating a public servant or law enforcement officer.

a.Except as provided in subsection b. of this section, a person commits a disorderly persons offense if he falsely pretends to hold a position in the public service with purpose to induce another to submit to such pretended official authority or otherwise to act in reliance upon that pretense.

b.A person commits a crime of the fourth degree if he falsely pretends to hold a position as an officer or member or employee or agent of any organization or association of law enforcement officers with purpose to induce another to submit to such pretended official authority or otherwise to act in reliance upon that pretense.

L.1978, c.95; amended 2000, c.110.



Section 2C:29-1 - Obstructing Administration Of Law Or Other Governmental Function

2C:29-1. Obstructing administration of law or other governmental function
2C:29-1. Obstructing Administration of Law or Other Governmental Function. a. A person commits an offense if he purposely obstructs, impairs or perverts the administration of law or other governmental function or prevents or attempts to prevent a public servant from lawfully performing an official function by means of flight, intimidation, force, violence, or physical interference or obstacle, or by means of any independently unlawful act. This section does not apply to failure to perform a legal duty other than an official duty, or any other means of avoiding compliance with law without affirmative interference with governmental functions.

b.An offense under this section is a crime of the fourth degree if the actor obstructs the detection or investigation of a crime or the prosecution of a person for a crime, otherwise it is a disorderly persons offense.

L.1978, c.95; amended 1986, c.34, 2000, c.18, s.1.



Section 2C:29-2 - Resisting Arrest, Eluding Officer

2C:29-2. Resisting arrest, eluding officer
2C:29-2. Resisting Arrest; Eluding Officer. a. (1) Except as provided in paragraph (3), a person is guilty of a disorderly persons offense if he purposely prevents or attempts to prevent a law enforcement officer from effecting an arrest. (2) Except as provided in paragraph (3), a person is guilty of a crime of the fourth degree if he, by flight, purposely prevents or attempts to prevent a law enforcement officer from effecting an arrest. (3) An offense under paragraph (1) or (2) of subsection a. is a crime of the third degree if the person:

(a)Uses or threatens to use physical force or violence against the law enforcement officer or another; or

(b)Uses any other means to create a substantial risk of causing physical injury to the public servant or another.

It is not a defense to a prosecution under this subsection that the law enforcement officer was acting unlawfully in making the arrest, provided he was acting under color of his official authority and provided the law enforcement officer announces his intention to arrest prior to the resistance.

b.Any person, while operating a motor vehicle on any street or highway in this State or any vessel, as defined pursuant to section 2 of P.L.1995, c.401 (C.12:7-71), on the waters of this State, who knowingly flees or attempts to elude any police or law enforcement officer after having received any signal from such officer to bring the vehicle or vessel to a full stop commits a crime of the third degree; except that, a person is guilty of a crime of the second degree if the flight or attempt to elude creates a risk of death or injury to any person. For purposes of this subsection, there shall be a permissive inference that the flight or attempt to elude creates a risk of death or injury to any person if the person's conduct involves a violation of chapter 4 of Title 39 or chapter 7 of Title 12 of the Revised Statutes. In addition to the penalty prescribed under this subsection or any other section of law, the court shall order the suspension of that person's driver's license, or privilege to operate a vessel, whichever is appropriate, for a period of not less than six months or more than two years.

In the case of a person who is at the time of the imposition of sentence less than 17 years of age, the period of the suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period as fixed by the court. If the driving or vessel operating privilege of any person is under revocation, suspension, or postponement for a violation of any provision of this Title or Title 39 of the Revised Statutes at the time of any conviction or adjudication of delinquency for a violation of any offense defined in this chapter or chapter 36 of this Title, the revocation, suspension, or postponement period imposed herein shall commence as of the date of termination of the existing revocation, suspension, or postponement.

Upon conviction the court shall collect forthwith the New Jersey driver's licenses of the person and forward such license or licenses to the Director of the Division of Motor Vehicles along with a report indicating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If the court is for any reason unable to collect the license or licenses of the person, the court shall cause a report of the conviction or adjudication of delinquency to be filed with the director. That report shall include the complete name, address, date of birth, eye color, and sex of the person and shall indicate the first and last day of the suspension or postponement period imposed by the court pursuant to this section. The court shall inform the person orally and in writing that if the person is convicted of personally operating a motor vehicle or a vessel, whichever is appropriate, during the period of license suspension or postponement imposed pursuant to this section the person shall, upon conviction, be subject to the penalties set forth in R.S.39:3-40 or section 14 of P.L.1995, c.401 (C.12:7-83), whichever is appropriate. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of violation of R.S.39:3-40 or section 14 of P.L.1995, c.401 (C.12:7-83), whichever is appropriate. If the person is the holder of a driver's or vessel operator's license from another jurisdiction, the court shall not collect the license but shall notify the director who shall notify the appropriate officials in the licensing jurisdiction. The court shall, however, in accordance with the provisions of this section, revoke the person's non-resident driving or vessel operating privileges, whichever is appropriate, in this State.

For the purposes of this subsection, it shall be a rebuttable presumption that the owner of a vehicle or vessel was the operator of the vehicle or vessel at the time of the offense.

L.1978, c.95; amended 1979, c.178, s.57; 1981, c.290, s.28; 1989, c.84; 1991, c.341, s.3; 1993, c.219, s.5; 1995, c.401, s.54; 2000, c.18, s.2.



Section 2C:29-3 - Hindering Apprehension Or Prosecution.

2C:29-3 Hindering apprehension or prosecution.
2C:29-3.Hindering Apprehension or Prosecution. a. A person commits an offense if, with purpose to hinder the detention, apprehension, investigation, prosecution, conviction or punishment of another for an offense or violation of Title 39 of the Revised Statutes or a violation of chapter 33A of Title 17 of the Revised Statutes he:

(1)Harbors or conceals the other;

(2)Provides or aids in providing a weapon, money, transportation, disguise or other means of avoiding discovery or apprehension or effecting escape;

(3)Suppresses, by way of concealment or destruction, any evidence of the crime, or tampers with a witness, informant, document or other source of information, regardless of its admissibility in evidence, which might aid in the discovery or apprehension of such person or in the lodging of a charge against him;

(4)Warns the other of impending discovery or apprehension, except that this paragraph does not apply to a warning given in connection with an effort to bring another into compliance with law;

(5)Prevents or obstructs, by means of force, intimidation or deception, anyone from performing an act which might aid in the discovery or apprehension of such person or in the lodging of a charge against him;

(6)Aids such person to protect or expeditiously profit from an advantage derived from such crime; or

(7)Gives false information to a law enforcement officer or a civil State investigator assigned to the Office of the Insurance Fraud Prosecutor established by section 32 of P.L.1998, c.21 (C.17:33A-16).

An offense under paragraph (5) of subsection a. of this section is a crime of the second degree, unless the actor is a spouse, domestic partner, partner in a civil union, parent or child to the person aided who is the victim of the offense, in which case the offense is a crime of the fourth degree. An offense under paragraph (3) or (7) of subsection a. of this section is a crime of the third degree if the conduct which the actor knows has been charged or is liable to be charged against another person would constitute leaving the scene of a motor vehicle accident that results in the death of another person in violation of section 1 of P.L.1997, c.111 (C.2C:11-5.1). Notwithstanding the presumption of non-imprisonment for certain offenders set forth in subsection e. of N.J.S.2C:44-1, the actor shall serve a term of imprisonment, which shall be fixed at not less than one year, during which the actor shall not be eligible for parole.Otherwise, the offense under subsection a. of this section is a crime of the third degree if the conduct which the actor knows has been charged or is liable to be charged against the person aided would constitute a crime of the second degree or greater, unless the actor is a spouse, domestic partner, partner in a civil union, parent or child of the person aided, in which case the offense is a crime of the fourth degree. The offense is a crime of the fourth degree if such conduct would constitute a crime of the third degree. Otherwise it is a disorderly persons offense.

b.A person commits an offense if, with purpose to hinder his own detention, apprehension, investigation, prosecution, conviction or punishment for an offense or violation of Title 39 of the Revised Statutes or a violation of chapter 33A of Title 17 of the Revised Statutes, he:

(1)Suppresses, by way of concealment or destruction, any evidence of the crime or tampers with a document or other source of information, regardless of its admissibility in evidence, which might aid in his discovery or apprehension or in the lodging of a charge against him; or

(2)Prevents or obstructs by means of force or intimidation anyone from performing an act which might aid in his discovery or apprehension or in the lodging of a charge against him; or

(3)Prevents or obstructs by means of force, intimidation or deception any witness or informant from providing testimony or information, regardless of its admissibility, which might aid in his discovery or apprehension or in the lodging of a charge against him; or

(4)Gives false information to a law enforcement officer or a civil State investigator assigned to the Office of the Insurance Fraud Prosecutor established by section 32 of P.L.1998, c.21 (C.17:33A-16).

An offense under paragraph (3) of subsection b. of this section is a crime of the second degree. An offense under paragraph (1) or (4) of subsection b. of this section is a crime of the third degree if the conduct which the actor knows has been charged or is liable to be charged against him would constitute leaving the scene of a motor vehicle accident that results in the death of another person in violation of section 1 of P.L.1997, c.111 (C.2C:11-5.1). Notwithstanding the presumption of non-imprisonment for certain offenders set forth in subsection e. of N.J.S.2C:44-1, the actor shall serve a term of imprisonment which shall be fixed at not less than one year, during which the actor shall not be eligible for parole.

Otherwise, the offense under subsection b. of this section is a crime of the third degree if the conduct which the actor knows has been charged or is liable to be charged against him would constitute a crime of the second degree or greater. The offense is a crime of the fourth degree if such conduct would constitute a crime of the third degree. Otherwise it is a disorderly persons offense.

amended 1981, c.290, s.29;1999, c.297; 2008, c.81, s.2; 2015, c.265.



Section 2C:29-3.1 - Animal Owned, Used By Law Enforcement Agency, Search And Rescue Dog, Harming, Threatening, Interference With Officer, Degree Of Crime, Penalties.

2C:29-3.1 Animal owned, used by law enforcement agency, search and rescue dog, harming, threatening, interference with officer, degree of crime, penalties.

1. a. Any person who purposely kills a dog, horse or other animal owned or used by a law enforcement agency or a search and rescue dog shall be guilty of a crime of the third degree, and shall be sentenced by the court to a term of imprisonment. The term of imprisonment shall include the imposition of a minimum term. The minimum term shall be fixed at five years, during which the defendant shall be ineligible for parole. In addition, the court shall impose a fine of $15,000.

b.Any person who purposely maims or otherwise inflicts harm upon a dog, horse or other animal owned or used by a law enforcement agency or a search and rescue dog shall be guilty of a crime of the fourth degree.

c.Any person who purposely threatens to kill, maim or otherwise inflict harm upon a dog, horse or other animal owned or used by a law enforcement agency or a search and rescue dog, under circumstances reasonably causing the person to whom the threat is made to believe that it is likely that it will be carried out, shall be guilty of a crime of the fourth degree.

d.Any person who interferes with any law enforcement officer using an animal in the performance of his official duties commits a disorderly persons offense, subject to a sentence of six months' imprisonment, some or all of which may be community service, restitution and a $1,000 fine.

As used in this section, "search and rescue dog" means any dog trained or being trained for the purpose of search and rescue that is owned by an independent handler or member of a search and rescue team, and used in conjunction with local law enforcement or emergency services organizations for the purpose of locating missing persons or evidence of arson.

L.1983, c.261, s.1; amended 1999, c.14; 2005, c.24; 2011, c.77; 2013, c.137.



Section 2C:29-3.2 - Offenses Against Service Animals, Guide Dogs, Degree Of Crime; Penalties, Restitution.

2C:29-3.2 Offenses against service animals, guide dogs, degree of crime; penalties, restitution.

1. a. Any person who recklessly kills a service animal or guide dog, or who recklessly permits a dog that the person owns or over which the person has immediate control, to injure or kill a service animal or guide dog, is guilty of a crime of the fourth degree.

b.Any person who recklessly injures a service animal or guide dog, or recklessly permits a dog that the person owns or over which the person has immediate control, to injure a service animal or guide dog, is guilty of a disorderly persons offense.

c.Any person who recklessly interferes with the use of a service animal or guide dog, or who recklessly permits a dog that the person owns or over which that person has immediate control, to interfere with a service animal or guide dog, by obstructing, intimidating, or otherwise jeopardizing the safety of that service animal or guide dog or its handler, is guilty of a petty disorderly persons offense.

d.A person who is convicted of a violation of this section, in addition to any other penalty, shall make full restitution for all damages that arise out of or are related to the offense, including incidental and consequential damages incurred by the handler of the service animal or guide dog. Restitution under this section shall include, but not be limited to:

(1)the value of the service animal or guide dog;

(2)replacement and training or retraining expenses for the service animal or guide dog and the handler;

(3)veterinary and other medical and boarding expenses for the service animal or guide dog;

(4)medical expenses for the handler; and

(5)lost wages or income incurred by the handler during any period that the handler is without the services of the service animal or guide dog.

e.As used in this section:

"Guide dog" shall mean a dog which has been or is being raised or trained to provide assistance to a blind or deaf person, including but not limited to a dog that has been or is being raised or trained by a volunteer puppy raiser or staff member of an organization generally recognized as being involved in the rehabilitation of the blind or deaf and reputable and competent to provide dogs with specialized training.

"Service animal" shall have the same meaning as set forth in the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s.12101 et seq.) and any regulations under the act.

L.2013, c.205, s.1.



Section 2C:29-4 - Compounding

2C:29-4. Compounding
A person commits a crime if he accepts or agrees to accept any pecuniary benefit in consideration of refraining from reporting to law enforcement authorities the commission or suspected commission of any offense or information relating to an offense or from seeking prosecution of an offense. A person commits a crime if he confers or agrees to confer any pecuniary benefit in consideration of the other person agreeing to refrain from any such reporting or seeking prosecution. It is an affirmative defense to prosecution under this section that the pecuniary benefit did not exceed an amount which the actor reasonably believed to be due as restitution or indemnification for harm caused by the offense. An offense proscribed by this section is a crime of the second degree. If the thing of value accepted, agreed to be accepted, conferred or agreed to be conferred is any benefit of $200.00 or less, an offense proscribed by this section is a crime of the third degree.

L.1978, c. 95, s. 2C:29-4, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 58, eff. Sept. 1, 1979.



Section 2C:29-5 - Escape

2C:29-5. Escape
2C:29-5. Escape. a. Escape. A person commits an offense if he without lawful authority removes himself from official detention or fails to return to official detention following temporary leave granted for a specific purpose or limited period. "Official detention" means arrest, detention in any facility for custody of persons under charge or conviction of a crime or offense, or committed pursuant to chapter 4 of this Title, or alleged or found to be delinquent, detention for extradition or deportation, or any other detention for law enforcement purposes; but "official detention" does not include supervision of probation or parole, or constraint incidental to release on bail.

b. Absconding from parole. A person subject to parole commits a crime of the third degree if the person goes into hiding or leaves the State with a purpose of avoiding supervision. As used in this subsection, "parole" includes participation in the Intensive Supervision Program (ISP) established pursuant to the Rules Governing the Courts of the State of New Jersey. Abandoning a place of residence without the prior permission of or notice to the appropriate supervising authority shall constitute prima facie evidence that the person intended to avoid such supervision.

c. Permitting or facilitating escape. A public servant concerned in detention commits an offense if he knowingly or recklessly permits an escape. Any person who knowingly causes or facilitates an escape commits an offense.

d. Effect of legal irregularity in detention. Irregularity in bringing about or maintaining detention, or lack of jurisdiction of the committing or detaining authority, shall not be a defense to prosecution under this section if the escape is from a prison or other custodial facility or from detention pursuant to commitment by official proceedings. In the case of other detentions, irregularity or lack of jurisdiction shall be a defense only if:

(1) The escape involved no substantial risk of harm to the person or property of anyone other than the detainee; or

(2) The detaining authority did not act in good faith under color of law.

e. Grading of offenses. An offense under subsection a. or c. of this section is a crime of the second degree where the actor employs force, threat, deadly weapon or other dangerous instrumentality to effect the escape. Otherwise it is a crime of the third degree.

L.1978, c.95; amended 1979,c.178,s.58A; 1981,c.290,s.30; 1991,c.34,s.1.



Section 2C:29-6 - Implements For Escape; Other Contraband

2C:29-6. Implements for escape; other contraband
a. Escape implements. (1) A person commits an offense if he knowingly and unlawfully introduces within an institution for commitment of persons under N.J.S. 2C:4-8 or a detention facility, or knowingly and unlawfully provides an inmate with any weapon, tool, instrument, document or other thing which may be useful for escape. The offense is a crime of the second degree and shall be punished by a minimum term of imprisonment, which shall be fixed at no less than three years if the item is a weapon as defined by N.J.S. 2C:39-1(r). Otherwise it is a crime of the third degree.

(2) An inmate of an institution or facility defined by paragraph (1) of subsection a. of this section commits an offense if he knowingly and unlawfully procures, makes, or otherwise provides himself with, or has in his possession, any such implement of escape. The offense is a crime of the second degree and shall be punished by a minimum term of imprisonment, which shall be fixed at no less than three years if the item is a weapon as defined by N.J.S. 2C:39-1(r). Otherwise it is a crime of the third degree.

"Unlawfully" means surreptitiously or contrary to law, regulation or order of the detaining authority.

b. Other contraband. A person commits a petty disorderly persons offense if he provides an inmate with any other thing which the actor knows or should know it is unlawful for the inmate to possess.

L.1978, c. 95, s. 2C:29-6, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 59, eff. Sept. 1, 1979; L.1981, c. 290, s. 31, eff. Sept. 24, 1981; L.1981, c. 511, s. 3, eff. Jan. 12, 1982; L.1983, c. 87, s. 1, eff. March 3, 1983.



Section 2C:29-7 - Bail Jumping; Default In Required Appearance

2C:29-7. Bail jumping; default in required appearance
A person set at liberty by court order, with or without bail, or who has been issued a summons, upon condition that he will subsequently appear at a specified time and place in connection with any offense or any violation of law punishable by a period of incarceration, commits an offense if, without lawful excuse, he fails to appear at that time and place. It is an affirmative defense for the defendant to prove, by a preponderance of evidence, that he did not knowingly fail to appear. The offense constitutes a crime of the third degree where the required appearance was to answer to a charge of a crime of the third degree or greater, or for disposition of any such charge and the actor took flight or went into hiding to avoid apprehension, trial or punishment. The offense constitutes a crime of the fourth degree where the required appearance was otherwise to answer to a charge of crime or for disposition of such charge. The offense constitutes a disorderly persons offense or a petty disorderly persons offense, respectively, when the required appearance was to answer a charge of such an offense or for disposition of any such charge. Where the bail imposed or summons issued is in connection with any other violation of law, the failure to appear shall be a disorderly persons offense.

This section does not apply to obligations to appear incident to release under suspended sentence or on probation or parole. Nothing herein shall interfere with or prevent the exercise by any court of this State of its power to punish for contempt.

L.1978, c. 95, s. 2C:29-7, eff. Sept. 1, 1979. Amended by L.1981, c. 290, s. 32, eff. Sept. 24, 1981.



Section 2C:29-8 - Corrupting Or Influencing A Jury.

2C:29-8 Corrupting or influencing a jury.

2C:29-8. Corrupting or Influencing a Jury.

Any person who, directly or indirectly, corrupts, influences or attempts to corrupt or influence a jury or juror to be more favorable to the one side than to the other by promises, persuasions, entreaties, threats, letters, money, entertainment or other sinister means; or any person who employs any unfair or fraudulent practice, art or contrivance to obtain a verdict, or attempts to instruct a jury or juror beforehand at any place or time, or in any manner or way, except in open court at the trial of the cause, by the strength of the evidence, the arguments of the parties or their counsel, or the opinion or charge of the court is guilty of a crime.

a.Corrupting or influencing a jury is a crime of the first degree if the conduct occurs in connection with an official proceeding involving any of the following crimes, as enumerated in subsection d. of section 2 of P.L.1997, c.117 (C.2C:43-7.2), and the actor employs force or threat of force:

(1)N.J.S.2C:11-3, murder;

(2)N.J.S.2C:11-4, aggravated manslaughter or manslaughter;

(3)N.J.S.2C:11-5, vehicular homicide;

(4)subsection b. of N.J.S.2C:12-1, aggravated assault;

(5)subsection b. of section 1 of P.L.1996, c.14 (C.2C:12-11), disarming a law enforcement officer;

(6)N.J.S.2C:13-1, kidnapping;

(7)subsection a. of N.J.S.2C:14-2, aggravated sexual assault;

(8)subsection b. of N.J.S.2C:14-2 and paragraph (1) of subsection c. of N.J.S.2C:14-2, sexual assault;

(9)N.J.S.2C:15-1, robbery;

(10) section 1 of P.L.1993, c.221 (C.2C:15-2), carjacking;

(11) paragraph (1) of subsection a. of N.J.S.2C:17-1, aggravated arson;

(12) N.J.S.2C:18-2, burglary;

(13) subsection a. of N.J.S.2C:20-5, extortion;

(14) subsection b. of section 1 of P.L.1997, c.185 (C.2C:35-4.1), booby traps in manufacturing or distribution facilities;

(15) N.J.S.2C:35-9, strict liability for drug induced deaths;

(16) section 2 of P.L.2002, c.26 (C.2C:38-2), terrorism;

(17) section 3 of P.L.2002, c.26 (C.2C:38-3), producing or possessing chemical weapons, biological agents or nuclear or radiological devices; or

(18) N.J.S.2C:41-2, racketeering, when it is a crime of the first degree.

b.Corrupting or influencing a jury is a crime of the second degree if the actor employs force or threat of force and the conduct occurs in connection with an action which does not involve any of the crimes enumerated in subsection a. of this section.

c.Otherwise, corrupting or influencing a jury is a crime of the third degree, provided, however, that the presumption of nonimprisonment set forth in subsection e. of 2C:44-1 for persons who have not previously been convicted of an offense shall not apply.

(added) 1981, c.290, s.33; amended 1986, c.140; 2009, c.169.



Section 2C:29-8.1 - Prohibited Juror Contact

2C:29-8.1. Prohibited juror contact
a. Any person impaneled as a petit or grand juror in any criminal action in this State who, before the rendering of a verdict, entry of a plea, or the termination of service as a grand juror, solicits, negotiates, accepts, or agrees to accept a contract for a movie, book, magazine article, other literary expression, recording, radio or television presentation, or live entertainment or presentation of any kind which would depict his service as a juror is guilty of a crime of the fourth degree.

b. Any person who offers, negotiates, confers, or agrees to confer a contract for a movie, book, magazine article, other literary expression, recording, radio or television presentation, or live entertainment or presentation of any kind which would depict the juror's service, to any person impaneled as a petit or grand juror in any criminal action in this State, during the term of service of the juror, is guilty of a crime of the fourth degree.

L. 1989, c. 22, s. 1.



Section 2C:29-9 - Contempt.

2C:29-9 Contempt.

2C:29-9. Contempt.

a.A person is guilty of a crime of the fourth degree if he purposely or knowingly disobeys a judicial order or protective order, pursuant to section 1 of P.L.1985, c.250 (C.2C:28-5.1), or hinders, obstructs or impedes the effectuation of a judicial order or the exercise of jurisdiction over any person, thing or controversy by a court, administrative body or investigative entity.

b. (1) Except as provided in paragraph (2) of this subsection, a person is guilty of a crime of the fourth degree if that person purposely or knowingly violates any provision in an order entered under the provisions of the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.) or an order entered under the provisions of a substantially similar statute under the laws of another state or the United States when the conduct which constitutes the violation could also constitute a crime or a disorderly persons offense.

Orders entered pursuant to paragraphs (3), (4), (5), (8) and (9) of subsection b. of section 13 of P.L.1991, c.261 (C.2C:25-29) or substantially similar orders entered under the laws of another state or the United States shall be excluded from the provisions of this paragraph.

(2)In all other cases a person is guilty of a disorderly persons offense if that person purposely or knowingly violates an order entered under the provisions of the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.) or an order entered under the provisions of a substantially similar statute under the laws of another state or the United States.

Orders entered pursuant to paragraphs (3), (4), (5), (8) and (9) of subsection b. of section 13 of P.L.1991, c.261 (C.2C:25-29) or substantially similar orders entered under the laws of another state or the United States shall be excluded from the provisions of this paragraph.

c.A person is guilty of a crime of the third degree if that person purposely or knowingly violates any provision in an order entered under the provisions of section 3 of P.L.1996, c.39 (C.2C:12-10.1) or section 2 of P.L.1999, c.47 (C.2C:12-10.2) or an order entered under the provisions of a substantially similar statute under the laws of another state or the United States when the conduct which constitutes the violation could also constitute a crime or a disorderly persons offense.

d.A person is guilty of a crime of the fourth degree if that person purposely or knowingly violates any provision in an order entered under the provisions of P.L.2015, c.147 (C.2C:14-13 et al.).

As used in this section, "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by a federal law or formally acknowledged by a state.

(added)1981, c.290, s.34; amended 1987, c.356, s.9; 1988, c.28, s.3; 1991, c.261, s.18; 2005, c.333; 2008, c.81, s.3; 2015, c.141; 2015, c.147, s.10.



Section 2C:29-10 - Definitions Relative To Use Of Certain Electronic Communication Devices In Correctional Facilities; Possession, Use, Sale, Crimes, Certain.

2C:29-10 Definitions relative to use of certain electronic communication devices in correctional facilities; possession, use, sale, crimes, certain.
1. a. For the purposes of this section:

"County correctional facility" means any prison or other secure facility managed and operated by any county of this State in which adult offenders are incarcerated.

"County juvenile detention facility" means any secure juvenile facility managed and operated by any county of this State.

"Secure juvenile facility" means the New Jersey Training School for Boys, the Juvenile Medium Security Facility, and any other secure juvenile facility managed and operated by the Juvenile Justice Commission.

"State correctional facility" means a State prison or other penal institution.

b.A person who possesses or uses an electronic communication device or a battery or device to recharge an electronic communication device while confined to a State correctional facility, secure juvenile facility, county correctional facility, or county juvenile detention facility is guilty of a crime of the third degree.

c.A person, other than an employee or a contract employee of the Department of Corrections, the Juvenile Justice Commission, a county correctional facility, or a county juvenile detention facility who knowingly sells, transfers, assigns, provides, or otherwise gives an electronic communication device to a person who is confined in a State correctional facility, secure juvenile facility, county correctional facility, or county juvenile detention facility is guilty of a crime of the third degree.

d.An employee or a contract employee of the Department of Corrections, the Juvenile Justice Commission, a county correctional facility, or a county juvenile detention facility who knowingly sells, transfers, assigns, provides, or otherwise gives an electronic communication device to a person who is confined in a State correctional facility, secure juvenile facility, county correctional facility, or county juvenile detention facility is guilty of a crime of the second degree.

L.2007,c.127.



Section 2C:29-11 - Refusal To Allow Blood, Biological Sample To Be Drawn; Fourth Degree Crime.

2C:29-11 Refusal to allow blood, biological sample to be drawn; fourth degree crime.

5.A person or juvenile who knowingly refuses to allow a blood sample to be drawn or a biological sample to be collected pursuant to the provisions of the "DNA Database and Databank Act of 1994," P.L.1994, c.136 (C.53:1-20.17 et seq.) is guilty of a crime of the fourth degree.

L.2011, c.104, s.5.



Section 2C:30-2 - Official Misconduct

2C:30-2. Official misconduct
A public servant is guilty of official misconduct when, with purpose to obtain a benefit for himself or another or to injure or to deprive another of a benefit:

a. He commits an act relating to his office but constituting an unauthorized exercise of his official functions, knowing that such act is unauthorized or he is committing such act in an unauthorized manner; or

b. He knowingly refrains from performing a duty which is imposed upon him by law or is clearly inherent in the nature of his office.

Official misconduct is a crime of the second degree. If the benefit obtained or sought to be obtained, or of which another is deprived or sought to be deprived, is of a value of $200.00 or less, the offense of official misconduct is a crime of the third degree.

L.1978, c. 95, s. 2C:30-2, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 61, eff. Sept. 1, 1979.



Section 2C:30-3 - Speculating Or Wagering On Official Action Or Information

2C:30-3. Speculating or wagering on official action or information
A person commits a crime if, in contemplation of official action by himself or by a governmental unit with which he is or has been associated, or in reliance on information to which he has or has had access in an official capacity and which has not been made public, he:

a. Acquires a pecuniary interest in any property, transaction or enterprise which may be affected by such information or official; or

b. Speculates or wagers on the basis of such information or official action; or

c. Aids another to do any of the foregoing, while in office or after leaving office with a purpose of using such information.

An offense proscribed by this section is a crime of the second degree. If the benefit acquired or sought to be acquired is of a value of $200.00 or less, an offense proscribed by this section is a crime of the third degree.

L.1978, c. 95, s. 2C:30-3, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 62, eff. Sept. 1, 1979.



Section 2C:30-4 - Disbursing Moneys, Incurring Obligations In Excess Of Appropriations

2C:30-4. Disbursing moneys, incurring obligations in excess of appropriations
A person or member of a board or body charged with or having the control of a State office, division, department or institution or a member of a county or municipal governing body or a member of a board of education, commits a crime of the fourth degree if he purposely and knowingly:

a. Disburses, orders or votes for the disbursement of public moneys, in excess of the appropriation for that office, division, department, institution, board or body; or



b. Incurs obligations in excess of the appropriation and limit of expenditure provided by law for that office, division, department, institution, board or body.



Nothing contained in this section shall be construed to prevent a board of education from keeping open the public schools.



L.1989,c.131,s.1.



Section 2C:30-5 - Findings, Declarations Relative To Deprivation Of Civil Rights By Public Officials

2C:30-5. Findings, declarations relative to deprivation of civil rights by public officials
1.The Legislature finds and declares that:

a.Public confidence in the institutions of government is undermined when an official engages in any form of misconduct involving the official's office.

b.Such misconduct, and the corresponding damage to the public confidence, impairs the ability of government to function properly, fosters mistrust and engenders disrespect for government and public servants.

c.A particular concern arises when a law enforcement official, duly entrusted to protect the public safety and impartially enforce the laws, abuses that trust by unlawfully depriving persons of their civil rights, especially in the context of racial profiling.

d.It is important to ensure that law enforcement officers are prohibited from using racial characteristics or color, either alone or in conjunction with other composite characteristics such as a generalized vehicle description or the age of the driver or passengers, as the basis for initiating an investigative stop.

e.Existing laws must be amended to provide a greater deterrent to this type of conduct, as well as to enhance other provisions of the law targeting official misconduct.

f.Accordingly, it is in the public interest to strengthen our laws that define and punish acts of official misconduct by members of law enforcement and other public servants.

L.2003,c.31,s.1.



Section 2C:30-6 - Crime Of Official Deprivation Of Civil Rights

2C:30-6. Crime of official deprivation of civil rights
2. a. A public servant acting or purporting to act in an official capacity commits the crime of official deprivation of civil rights if, knowing that his conduct is unlawful, and acting with the purpose to intimidate or discriminate against an individual or group of individuals because of race, color, religion, gender, handicap, sexual orientation or ethnicity, the public servant: (1) subjects another to unlawful arrest or detention, including, but not limited to, motor vehicle investigative stops, search, seizure, dispossession, assessment, lien or other infringement of personal or property rights; or (2) denies or impedes another in the lawful exercise or enjoyment of any right, privilege, power or immunity.

b. (1) Except as provided in paragraphs (2) and (3) of this subsection, a public servant who violates the provisions of subsection a. of this section is guilty of a crime of the third degree.

(2)If bodily injury results from depriving a person of a right or privilege in violation of subsection a. of this section, the public servant is guilty of a crime of the second degree.

(3)If, during the course of violating the provisions of this section, a public servant commits or attempts or conspires to commit murder, manslaughter, kidnapping or aggravated sexual assault against a person who is being deprived of a right or privilege in violation of subsection a. of this section, the public servant is guilty of a crime of the first degree.

c.Notwithstanding the provisions of N.J.S.2C:1-8 or any other law, a conviction of official deprivation of civil rights under this section shall not merge with a conviction of any other criminal offense, nor shall such other conviction merge with a conviction under this section, and the court shall impose separate sentences upon each violation of this section and any other criminal offense.

d.Proof that a public servant made a false statement, prepared a false report, or, if the agency that employs the public servant, the Attorney General or the county prosecutor having supervisory authority over the agency required a report to be prepared, failed to prepare a report concerning the conduct that is the subject of the prosecution, shall give rise to an inference that the actor knew his conduct was unlawful.

e.For purposes of this section, an act is unlawful if it violates the Constitution of the United States or the Constitution of this State, or if it constitutes a criminal offense under the laws of this State.

L.2003,c.31,s.2.



Section 2C:30-7 - Crime Of Pattern Of Official Misconduct

2C:30-7. Crime of pattern of official misconduct
3. a. A person commits the crime of pattern of official misconduct if he commits two or more acts that violate the provisions of N.J.S.2C:30-2 or section 2 of P.L.2003, c.31 (C.2C:30-6). It shall not be a defense that the violations were not part of a common plan or scheme, or did not have similar methods of commission.

b.Pattern of official misconduct is a crime of the second degree if one of the acts committed by the defendant is a first or second degree crime; otherwise, it is a crime of the third degree, provided, however, that the presumption of nonimprisonment set forth in subsection e. of N.J.S.2C:44-1 for persons who have not previously been convicted of an offense shall not apply. Notwithstanding the provisions of N.J.S.2C:1-8 or any other law, a conviction of pattern of official misconduct shall not merge with a conviction of official misconduct, official deprivation of civil rights, or any other criminal offense, nor shall such other conviction merge with a conviction under this section, and the court shall impose separate sentences upon each violation of N.J.S.2C:30-2 and sections 2 and 3 of P.L.2003, c.31 (C.2C:30-6 and C.2C:30-7).

L.2003,c.31,s.3.



Section 2C:30-8 - "Public Corruption Profiteering Penalty Act."

2C:30-8 "Public Corruption Profiteering Penalty Act."
1. a. This act shall be known and may be cited as the "Public Corruption Profiteering Penalty Act."

b.In addition to any other disposition authorized by the court, including but not limited to any fines, penalties or assessments which may be imposed pursuant to the provisions of Title 2C of the New Jersey Statutes where a person has been convicted of a crime enumerated in subsection c. of this section or an attempt or conspiracy to commit such crime, the court shall, upon the application of the Attorney General or the county prosecutor, impose a public corruption profiteering penalty in an amount determined pursuant to this section; provided that the trier of fact has found beyond a reasonable doubt that the defendant is guilty of a crime or an attempt or conspiracy to commit a crime involving the negotiation, award, performance or payment of a local, county or State contract as enumerated in subsection c. of this section.

c.The public corruption profiteering penalty set forth in this section may be imposed when a person is convicted of a crime or an attempt or conspiracy to commit a crime involving the negotiation, award, performance or payment of a local, county or State contract, including, but not limited to:

(1)a violation of any of the provisions of chapter 21 of Title 2C of the New Jersey Statutes;

(2)a violation of any of the provisions of chapter 27 of Title 2C of the New Jersey Statutes;

(3)a violation of any of the provisions of chapter 28 of Title 2C of the New Jersey Statutes;

(4)a violation of any of the provisions of chapter 29 of Title 2C of the New Jersey Statutes; or

(5)a violation of any of the provisions of chapter 30 of Title 2C of the New Jersey Statutes.

d.Where the defendant was convicted of any of the crimes enumerated in subsection c. of this section, the court shall assess a public corruption profiteering penalty as follows:

(1)$500,000 in the case of a crime of the first degree; $250,000 in the case of a crime of the second degree; $75,000 in the case of a crime of the third degree; or

(2)an amount equal to three times the value of any property involved in any of the crimes enumerated in subsection c. of this section.

e.Where the prosecution requests that the court assess a public corruption profiteering penalty in an amount calculated pursuant to this section, the court shall take judicial notice of any evidence, testimony or information adduced at trial, plea hearing or other court proceedings and shall also consider the presentence report and other relevant information, including expert opinion in the form of live testimony or by affidavit. The court's findings shall be incorporated in the record, and such findings shall not be subject to modification by an appellate court except upon a showing that the finding was totally lacking support in the record or was arbitrary and capricious.

f.The court shall not revoke or reduce the public corruption profiteering penalty imposed pursuant to this section. A public corruption profiteering penalty imposed pursuant to this section shall not be deemed a fine for purposes of N.J.S.2C:46-3.

g.The court may, for good cause shown, and subject to the provisions of this section, grant permission for the payment of a public corruption profiteering penalty imposed pursuant to this section to be made within a specified period of time or in specified installments, provided however that the payment schedule fixed by the court shall require the defendant to pay the penalty in the shortest period of time consistent with the nature and extent of his assets and his ability to pay, and further provided that the Attorney General or the county prosecutor shall be afforded the opportunity to present evidence or information concerning the nature, extent and location of the defendant's assets or interests in property which are or might be subject to levy and execution. In such event, the court may only grant permission for the payment to be made within a specified period of time or installments with respect to that portion of the assessed penalty which would not be satisfied by the liquidation of property which is or may be subject to levy and execution, unless the court finds that the immediate liquidation of such property would result in undue hardship to innocent persons. If no permission to make payment within a specified period of time or in installments is embodied in the sentence, the entire penalty shall be payable forthwith.

h.A public corruption profiteering penalty assessed pursuant to this section shall be imposed and paid in addition to any penalty, fine, fee or order for restitution which may be imposed pursuant to Title 2C of the New Jersey Statutes.

i.A public corruption profiteering penalty imposed pursuant to this section shall be in addition to and not in lieu of any forfeiture or other cause of action instituted pursuant to chapter 41 or 64 of Title 2C of the New Jersey Statutes, and nothing in this section shall be construed in any way to preclude, preempt or limit any such cause of action. A defendant shall not be entitled to receive credit toward the payment of a public corruption profiteering penalty imposed pursuant to this section for the value of property forfeited, or subject to forfeiture, pursuant to the provisions of chapter 41 or 64 of Title 2C of the New Jersey Statutes.

j.All public corruption profiteering penalties imposed pursuant to this section shall be docketed and collected as provided for the collection of fines, penalties, fees and restitution in chapter 46 of Title 2C of the New Jersey Statutes. The Attorney General or the county prosecutor may prosecute an action to collect any public corruption profiteering penalties imposed pursuant to this section. All public corruption profiteering penalties assessed pursuant to this section shall be disposed of, distributed, appropriated and used as if the collected penalties were the proceeds of property forfeited pursuant to chapter 64 of Title 2C of the New Jersey Statutes.

L.2007,c.159.



Section 2C:33-1 - Riot; Failure To Disperse

2C:33-1. Riot; failure to disperse
a. Riot. A person is guilty of riot if he participates with four or more others in a course of disorderly conduct as defined in section 2C:33-2a:

(1) With purpose to commit or facilitate the commission of a crime;

(2) With purpose to prevent or coerce official action; or

(3) When he or any other participant, known to him, uses or plans to use a firearm or other deadly weapon.

Riot if committed under circumstances set forth in paragraph (3) is a crime of the third degree. Otherwise riot is a crime of the fourth degree.

b. Failure of disorderly persons to disperse upon official order. Where five or more persons are participating in a course of disorderly conduct as defined in section 2C:33-2 a. likely to cause substantial harm, a peace officer or other public servant engaged in executing or enforcing the law may order the participants and others in the immediate vicinity to disperse. A person who refuses or knowingly fails to obey such an order commits a disorderly persons offense.

L.1978, c. 95, s. 2C:33-1, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 63, eff. Sept. 1, 1979; L.1981, c. 290, s. 35, eff. Sept. 24, 1981.



Section 2C:33-2 - Disorderly Conduct

2C:33-2. Disorderly conduct
a. Improper behavior. A person is guilty of a petty disorderly persons offense, if with purpose to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof he

(1) Engages in fighting or threatening, or in violent or tumultuous behavior; or

(2) Creates a hazardous or physically dangerous condition by any act which serves no legitimate purpose of the actor.

b. Offensive language. A person is guilty of a petty disorderly persons offense if, in a public place, and with purpose to offend the sensibilities of a hearer or in reckless disregard of the probability of so doing, he addresses unreasonably loud and offensively coarse or abusive language, given the circumstances of the person present and the setting of the utterance, to any person present.

"Public" means affecting or likely to affect persons in a place to which the public or a substantial group has access; among the places included are highways, transport facilities, schools, prisons, apartment houses, places of business or amusement, or any neighborhood.

L.1978, c. 95, s. 2C:33-2, eff. Sept. 1, 1979.



Section 2C:33-2.1 - "Public Place" Defined; Loitering To Obtain Or Distribute Cds Is A Disorderly Persons Offense

2C:33-2.1. "Public place" defined; loitering to obtain or distribute CDS is a disorderly persons offense
1. a. As used in this section:



"Public place" means any place to which the public has access, including but not limited to a public street, road, thoroughfare, sidewalk, bridge, alley, plaza, park, recreation or shopping area, public transportation facility, vehicle used for public transportation, parking lot, public library or any other public building, structure or area.

b. A person, whether on foot or in a motor vehicle, commits a disorderly persons offense if (1) he wanders, remains or prowls in a public place with the purpose of unlawfully obtaining or distributing a controlled dangerous substance or controlled substance analog; and (2) engages in conduct that, under the circumstances, manifests a purpose to obtain or distribute a controlled dangerous substance or controlled substance analog.

c. Conduct that may, where warranted under the circumstances, be deemed adequate to manifest a purpose to obtain or distribute a controlled dangerous substance or controlled substance analog includes, but is not limited to, conduct such as the following:

(1) Repeatedly beckoning to or stopping pedestrians or motorists in a public place;

(2) Repeatedly passing objects to or receiving objects from pedestrians or motorists in a public place;

(3) Repeatedly circling in a public place in a motor vehicle and on one or more occasions passing any object to or receiving any object from a person in a public place.

d. The element of the offense described in paragraph (1) of subsection b. of this section may not be established solely by proof that the actor engaged in the conduct that is used to satisfy the element described in paragraph (2) of subsection b. of this section.

L.1991,c.383.



Section 2C:33-3 - False Public Alarms.

2C:33-3 False public alarms.

2C:33-3. False Public Alarms. a. (1) (a) Except as otherwise provided in this section, a person is guilty of a crime of the third degree if he initiates or circulates a report or warning of an impending fire, explosion, crime, catastrophe, emergency, or any other incident knowing that the report or warning is false or baseless and that it is likely to cause evacuation of a building, place of assembly, or facility of public transport, or to cause public inconvenience or alarm.

(b)A person is guilty of a crime of the second degree if the false alarm involves a report or warning of an impending bombing, hostage situation, person armed with a deadly weapon as defined by subsection c. of N.J.S.2C:11-1, or any other incident that elicits an immediate or heightened response by law enforcement or emergency services.

(c)A person is guilty of a crime of the second degree if the false alarm involves a report or warning about any critical infrastructure located in this State. For purposes of this subparagraph, "critical infrastructure" means any building, place of assembly, or facility that is indispensably necessary for national security, economic stability, or public safety.

(2)A person is guilty of a crime of the third degree if he knowingly causes the false alarm to be transmitted to or within any organization, official or volunteer, for dealing with emergencies involving danger to life or property.

b.A person is guilty of a crime of the second degree if in addition to the report or warning initiated, circulated or transmitted under subsection a. of this section, he places or causes to be placed any false or facsimile bomb in a building, place of assembly, or facility of public transport or in a place likely to cause public inconvenience or alarm. A violation of this subsection is a crime of the first degree if it occurs during a declared period of national, State or county emergency.

c.A person is guilty of a crime of the second degree if a violation of subsection a. of this section in fact results in serious bodily injury to another person or occurs during a declared period of national, State or county emergency. A person is guilty of a crime of the first degree if a violation of subsection a. of this section in fact results in death.

d.For the purposes of this section, "in fact" means that strict liability is imposed. It shall not be a defense that the death or serious bodily injury was not a foreseeable consequence of the person's acts or that the death or serious bodily injury was caused by the actions of another person or by circumstances beyond the control of the actor. The actor shall be strictly liable upon proof that the crime occurred during a declared period of national, State or county emergency. It shall not be a defense that the actor did not know that there was a declared period of emergency at the time the crime occurred.

e.A person is guilty of a crime of the fourth degree if the person knowingly places a call to a 9-1-1 emergency telephone system without purpose of reporting the need for 9-1-1 service.

All local and county law enforcement authorities shall submit an annual report, on a form prescribed by the Attorney General, to the Uniform Crime Reporting Unit, within the Division of State Police in the Department of Law and Public Safety, or to another designated recipient determined by the Attorney General, containing the number and nature of offenses under this section committed within their respective jurisdictions and the disposition of these offenses. Every two years, the Uniform Crime Reporting Unit or other designated recipient of the annual reports shall forward a summary of all reports received during the preceding two-year period, along with a summary of offenses investigated by the Division of State Police for the same period, to the State's Office of Emergency Management.

amended 1987, c.6; 1994, c.115; 1996, c.63, s.1; 1999, c.195, s.1; 2002, c.26, s.16; 2015, c.156.



Section 2C:33-3.1 - Penalties For Juvenile Violating N. J. S.2c:33-3.

2C:33-3.1 Penalties for juvenile violating N.J.S.2C:33-3.

2. a. In the case of a juvenile adjudicated delinquent for a violation of N.J.S. 2C:33-3 the court shall suspend or postpone the juvenile's right to operate a motor vehicle including a motorized bicycle for a period of six months, in addition to any other disposition ordered by the court under section 24 of P.L.1982, c.77 (C.2A:4A-43). In the case of a person who at the time of the disposition is less than 17 years of age, the period of the suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the disposition is imposed and shall run for a period of six months after the day the person reaches the age of 17 years.

b.In addition to any other sentence imposed by the court under this code, the court shall suspend or postpone a person's right to operate a motor vehicle including a motorized bicycle for any person who is convicted under N.J.S.2C:33-3 and is less than 21 years of age at the time of the conviction. The period of the suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period of six months.

c.If the driving privilege of any person is under revocation, suspension, or postponement for a violation of any provision of this Title or Title 39 of the Revised Statutes at the time of any adjudication of delinquency for a violation of N.J.S.2C:33-3 or a conviction under N.J.S.2C:33-3, the revocation, suspension, or postponement period imposed herein shall commence as of the date of termination of the existing revocation, suspension, or postponement.

d.The court before whom any person is convicted or adjudicated delinquent for a violation of N.J.S.2C:33-3 shall collect forthwith the New Jersey driver's license or licenses of the person and forward such license or licenses to the Director of the Division of Motor Vehicles along with a report indicating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If the court is for any reason unable to collect the license or licenses of the person, the court shall cause a report of the conviction or adjudication of delinquency to be filed with the director. That report shall include the complete name, address, date of birth, eye color, and sex of the person and shall indicate the first and last day of the suspension or postponement period imposed by the court pursuant to this section. The court shall inform the person orally and in writing that if the person is convicted of personally operating a motor vehicle during the period of license suspension or postponement imposed pursuant to this section the person shall, upon conviction, be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of violation of R.S.39:3-40. If the person is the holder of a driver's license from another jurisdiction, the court shall not collect the license but shall notify the director who shall notify the appropriate officials in the licensing jurisdiction. The court shall, however, in accordance with the provisions of this section, revoke the person's non-resident driving privileges in this State.

L.1999,c.195,s.2.



Section 2C:33-3.2 - Fines For Violation Of N. J. S.2c:33-3.

2C:33-3.2 Fines for violation of N.J.S.2C:33-3.

3.Any person who violates the provisions of N.J.S.2C:33-3 shall be liable for a civil penalty of not less than $2,000 or actual costs incurred by or resulting from the law enforcement and emergency services response to the false alarm, whichever is higher. Any monies collected pursuant to this section shall be made payable to the municipality or other entity providing the law enforcement or emergency services response to the false alarm. "Emergency services" includes, but is not limited to, paid or volunteer fire fighters, paramedics, members of an ambulance team, rescue squad or mobile intensive care unit.

L.1999,c.195,s.3; amended 2002, c.26, s.17.



Section 2C:33-4 - Harassment.

2C:33-4 Harassment.

2C:33-4. Harassment.

Except as provided in subsection e., a person commits a petty disorderly persons offense if, with purpose to harass another, he:

a.Makes, or causes to be made, a communication or communications anonymously or at extremely inconvenient hours, or in offensively coarse language, or any other manner likely to cause annoyance or alarm;

b.Subjects another to striking, kicking, shoving, or other offensive touching, or threatens to do so; or

c.Engages in any other course of alarming conduct or of repeatedly committed acts with purpose to alarm or seriously annoy such other person.

A communication under subsection a. may be deemed to have been made either at the place where it originated or at the place where it was received.

d.(Deleted by amendment, P.L.2001, c.443).

e.A person commits a crime of the fourth degree if, in committing an offense under this section, he was serving a term of imprisonment or was on parole or probation as the result of a conviction of any indictable offense under the laws of this State, any other state or the United States.

L.1978, c.95; amended 1983, c.334; 1990, c.87, s.2; 1995, c.211, s.2; 1998, c.17, s.4; 2001, c.443, s.3.



Section 2C:33-4.1 - Crime Of Cyber-harassment.

2C:33-4.1 Crime of cyber-harassment.

1. a. A person commits the crime of cyber-harassment if, while making a communication in an online capacity via any electronic device or through a social networking site and with the purpose to harass another, the person:

(1)threatens to inflict injury or physical harm to any person or the property of any person;

(2)knowingly sends, posts, comments, requests, suggests, or proposes any lewd, indecent, or obscene material to or about a person with the intent to emotionally harm a reasonable person or place a reasonable person in fear of physical or emotional harm to his person; or

(3)threatens to commit any crime against the person or the person's property.

b.Cyber-harassment is a crime of the fourth degree, unless the person is 21 years of age or older at the time of the offense and impersonates a minor for the purpose of cyber-harassing a minor, in which case it is a crime of the third degree.

c.If a minor under the age of 16 is adjudicated delinquent for cyber-harassment, the court may order as a condition of the sentence that the minor, accompanied by a parent or guardian, complete, in a satisfactory manner, one or both of the following:

(1)a class or training program intended to reduce the tendency toward cyber-harassment behavior; or

(2)a class or training program intended to bring awareness to the dangers associated with cyber-harassment.

d.A parent or guardian who fails to comply with a condition imposed by the court pursuant to subsection c. of this section is a disorderly person and shall be fined not more than $25 for a first offense and not more than $100 for each subsequent offense.

L.2013, c.272, s.1.



Section 2C:33-7 - Obstructing Highways And Other Public Passages

2C:33-7. Obstructing highways and other public passages
a. A person, who, having no legal privilege to do so, purposely or recklessly obstructs any highway or other public passage whether alone or with others, commits a petty disorderly persons offense. "Obstructs" means renders impassable without unreasonable inconvenience or hazard. No person shall be deemed guilty of recklessly obstructing in violation of this subsection solely because of a gathering of persons to hear him speak or otherwise communicate, or solely because of being a member of such a gathering.

b. A person in a gathering commits a petty disorderly persons offense if he refuses to obey a reasonable official request or order to move:

(1) To prevent obstruction of a highway or other public passage; or

(2) To maintain public safety by dispersing those gathered in dangerous proximity to a fire or other hazard.

An order to move, addressed to a person whose speech or other lawful behavior attracts an obstructing audience, shall not be deemed reasonable if the obstruction can be readily remedied by police control of the size or location of the gathering.

L.1978, c. 95, s. 2C:33-7, eff. Sept. 1, 1979.



Section 2C:33-8 - Disrupting Meetings And Processions

2C:33-8. Disrupting meetings and processions
A person commits a disorderly persons offense if, with purpose to prevent or disrupt a lawful meeting, procession or gathering, he does an act tending to obstruct or interfere with it physically.

L.1978, c. 95, s. 2C:33-8, eff. Sept. 1, 1979.



Section 2C:33-8.1 - Definitions Relative To Disruption Of Funerals, Violations, Disorderly Persons Offense.

2C:33-8.1 Definitions relative to disruption of funerals, violations, disorderly persons offense.
2. a. As used in this act:

"funeral" means the ceremonies, processions and memorial services held in connection with the burial or cremation of the dead; and

"demonstration" includes the following:

(1)any picketing or similar conduct,

(2)any oration, speech, use of sound amplification equipment or device, or similar conduct that is not part of a funeral,

(3)the display of any placard, banner, flag, or similar device, unless such a display is part of a funeral, or

(4)the distribution of any handbill, pamphlet, leaflet, or other written or printed matter other than a program distributed as part of a funeral.

b.A person is guilty of disrupting a funeral if, during the period beginning one hour prior to the scheduled commencement of a funeral, and until one hour following the actual completion of the funeral, with the purpose of causing inconvenience, annoyance or alarm to the funeral or its participants, or of recklessly creating the risk thereof, the person knowingly:

(1)obstructs, hinders, impedes or blocks another person's entry to or exit from the funeral, the funeral procession, the funeral home, church, synagogue, temple or other place of public worship or other location at which a funeral takes place as part of demonstration activities, or

(2)engages in demonstration activities within 500 feet of the funeral, the funeral procession, the funeral home, church, synagogue, temple or other place of public worship or other location at which a funeral takes place and makes or assists in the making of noise, diversions, or threatening gestures, or engages in any other disruptive conduct, that disrupts or tends to disrupt the peace or good order of the funeral.

c.Disrupting a funeral is a disorderly persons offense.

L. 2006, c.93, s.2.



Section 2C:33-9 - Desecration Of Venerated Objects

2C:33-9. Desecration of venerated objects
A person commits a disorderly persons offense if he purposely desecrates any public monument, insignia, symbol, or structure, or place of worship or burial. "Desecrate" means defacing, damaging or polluting.

L.1978, c. 95, s. 2C:33-9, eff. Sept. 1, 1979.



Section 2C:33-10 - Causing Fear Of Unlawful Bodily Violence, Crime Of Third Degree; Act Of Graffiti, Additional Penalty

2C:33-10.Causing fear of unlawful bodily violence, crime of third degree; act of graffiti, additional penalty
1. A person is guilty of a crime of the third degree if he purposely, knowingly or recklessly puts or attempts to put another in fear of bodily violence by placing on private property of another a symbol, an object, a characterization, an appellation or graffiti that exposes another to threats of violence. A person shall not be guilty of an attempt unless his actions cause a serious and imminent likelihood of causing fear of unlawful bodily violence.

A person convicted of an offense under this section that involves an act of graffiti may, in addition to any other penalty imposed by the court, be required either to pay to the owner of the damaged property monetary restitution in the amount of the pecuniary damage caused by the act of graffiti or to perform community service, which shall include removing the graffiti from the property, if appropriate. If community service is ordered, it shall be for either not less than 20 days nor less than the number of days necessary to remove the graffiti from the property.

L.1981,c.282,s.1; amended 1995,c.211,s.4; 1995,c.251,s.2



Section 2C:33-11 - Defacement Of Private Property, Crime Of Fourth Degree; Act Of Graffiti, Additional Penalty

2C:33-11.Defacement of private property, crime of fourth degree; act of graffiti, additional penalty
2. A person is guilty of a crime of the fourth degree if he purposely defaces or damages, without authorization of the owner or tenant, any private premises or property primarily used for religious, educational, residential, memorial, charitable, or cemetery purposes, or for assembly by persons for purpose of exercising any right guaranteed by law or by the Constitution of this State or of the United States by placing thereon a symbol, an object, a characterization, an appellation, or graffiti that exposes another to threat of violence.

A person convicted of an offense under this section that involves an act of graffiti may, in addition to any other penalty imposed by the court, be required either to pay to the owner of the damaged property monetary restitution in the amount of pecuniary damage caused by the act of graffiti or to perform community service, which shall include removing the graffiti from the property, if appropriate. If community service is ordered, it shall be for either not less than 20 days or not less than the number of days necessary to remove the graffiti from the property.

L.1981,c.282,s.2; amended 1995,c.211,s.5; 1995,c.251,s.3.



Section 2C:33-11.1 - Certain Actions Relevant To Evictions, Disorderly Persons Offense.

2C:33-11.1 Certain actions relevant to evictions, disorderly persons offense.

3. a. A person commits a disorderly persons offense if, after being warned by a law enforcement or other public official of the illegality of that action, the person (1) takes possession of residential real property or effectuates a forcible entry or detainer of residential real property without lawful execution of a warrant for possession in accordance with the provisions of section 2 of P.L.1974, c.47 (C.2A:42-10.16) or without the consent of the occupant solely in possession of the residential real property; or (2) refuses to restore immediately to exclusive possession and occupancy any such occupant so displaced. Legal occupants unlawfully displaced shall be entitled without delay to reenter and reoccupy the premises, and shall not be considered trespassers or chargeable with any offense, provided that a law enforcement officer is present at the time of reentry. It shall be the duty of such officer to prevent the landlord or any other persons from obstructing or hindering the reentry and reoccupancy of the dwelling by the displaced occupant.

As used in this section, "forcible entry and detainer" means to enter upon or into any real property and detain and hold that property by:

(1)any kind of violence including threatening to kill or injure the party in possession;

(2)words, circumstances or actions which have a clear intention to incite fear or apprehension or danger in the party in possession;

(3)putting outside of the residential premises the personal effects or furniture of the party in possession;

(4)entering peaceably and then, by force or threats, turning the party out of possession;

(5)padlocking or otherwise changing locks to the property;

(6)shutting off, or causing to be shut off, vital services such as, but not limited to, heat, electricity or water, in an effort to regain possession; or by

(7)any means other than compliance with lawful eviction procedures pursuant to section 2 of P.L.1974, c.47 (C.2A:42-10.16), as established through possession of a lawfully prepared and valid "Execution of Warrant."

b.A person who is convicted of an offense under this section more than once within a five-year period is guilty of a crime of the fourth degree.

L.2005,c.319,s.3.



Section 2C:33-12 - Maintaining A Nuisance

2C:33-12. Maintaining a nuisance
A person is guilty of maintaining a nuisance when:

a. By conduct either unlawful in itself or unreasonable under all the circumstances, he knowingly or recklessly creates or maintains a condition which endangers the safety or health of a considerable number of persons;

b. He knowingly conducts or maintains any premises, place or resort where persons gather for purposes of engaging in unlawful conduct; or

c. He knowingly conducts or maintains any premises, place or resort as a house of prostitution or as a place where obscene material, as defined in N.J.S. 2C:34-2 and N.J.S. 2C:34-3, is sold, photographed, manufactured, exhibited or otherwise prepared or shown, in violation of N.J.S. 2C:34-2, N.J.S. 2C:34-3, and N.J.S. 2C:34-4.

A person is guilty of a disorderly persons offense if the person is convicted under subsection a. or b. of this section. A person is guilty of a crime of the fourth degree if the person is convicted under subsection c. of this section.

Upon conviction under this section, in addition to the sentence authorized by this code, the court may proceed as set forth in section 2C:33-12.1.

L.1978, c. 95, s. 2C:33-12, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 64, eff. Sept. 1, 1979; L.1982, c. 233, s. 1, eff. Jan. 7, 1983; L.1983, c. 234, s. 1, eff. June 30, 1983.



Section 2C:33-12.1 - Abating Nuisance

2C:33-12.1. Abating nuisance
2C:33-12.1. Abating Nuisance. a. In addition to the penalty imposed in case of conviction under N.J.S.2C:33-12 or under section 2 of P.L.1995, c.167 (C.2C:33-12.2), the court may order the immediate abatement of the nuisance, and for that purpose may order the seizure and forfeiture or destruction of any chattels, liquors, obscene material or other personal property which may be found in such building or place, and which the court is satisfied from the evidence were possessed or used with a purpose of maintaining the nuisance. Any such forfeiture shall be in the name and to the use of the State of New Jersey, and the court shall direct the forfeited property to be sold at public sale, the proceeds to be paid to the treasurer of the county wherein conviction was had.

b. If the owner of any building or place is found guilty of maintaining a nuisance, the court may order that the building or place where the nuisance was maintained be closed and not used for a period not exceeding one year from the date of the conviction.

L.1979, c.178, s.66; amended 1982,c.233,s.2; 1983,c.234,s.2; 1995,c.167,s.1.



Section 2C:33-12.2 - Sexually Oriented Business, Nuisance; Crime

2C:33-12.2. Sexually oriented business, nuisance; crime
2. a. As used in this act:

(1) "Sexually oriented business" means:

(a) A commercial establishment which as one of its principal business purposes offers for sale, rental, or display any of the following:

Books, magazines, periodicals or other printed material, or photographs, films, motion pictures, video cassettes, slides or other visual representations which depict or describe a "specified sexual activity" or "specified anatomical area"; or still or motion picture machines, projectors or other image-producing devices which show images to one person per machine at any one time, and where the images so displayed are characterized by the depiction of a "specified sexual activity" or "specified anatomical area"; or instruments, devices, or paraphernalia which are designed for use in connection with a "specified sexual activity"; or

(b) A commercial establishment which regularly features live performances characterized by the exposure of a "specified anatomical area" or by a "specified sexual activity," or which regularly shows films, motion pictures, video cassettes, slides, or other photographic representations which depict or describe a "specified sexual activity" or "specified anatomical area";

(2) "Person" means an individual, proprietorship, partnership, corporation, association, or other legal entity.

(3) "Specified anatomical area" means:

(a) Less than completely and opaquely covered human genitals, pubic region, buttock or female breasts below a point immediately above the top of the areola; or

(b) Human male genitals in a discernibly turgid state, even if covered.

(4) "Specified sexual activity" means:

(a) The fondling or other erotic touching of covered or uncovered human genitals, pubic region, buttock or female breast; or

(b) Any actual or simulated act of human masturbation, sexual intercourse or deviate sexual intercourse.

b. In addition to any activities proscribed by the provisions of N.J.S.2C:33-12, a person is guilty of maintaining a nuisance when the person owns or operates a sexually oriented business which offers for public use booths, screens, enclosures or other devices which facilitate sexual activity by patrons.

c. Notwithstanding any other provision of law, a municipality shall have the power to determine restrictions, if any, on the hours of operation of sexually oriented businesses.

d. A person who violates this act is guilty of a crime of the fourth degree.

L.1995,c.167,s.2.

2C:33-13 Smoking in public.

2C:33-13. Smoking in Public. a. Any person who smokes or carries lighted tobacco in or upon any bus or other public conveyance, except group charter buses, specially marked railroad smoking cars, limousines or livery services, and, when the driver is the only person in the vehicle, autocabs, is a petty disorderly person. For the purposes of this section, "bus" includes school buses and other vehicles owned or contracted for by the governing body, board or individual of a nonpublic school, a public or private college, university, or professional training school, or a board of education of a school district, that are used to transport students to and from school and school-related activities; and the prohibition on smoking or carrying lighted tobacco shall apply even if students are not present in the vehicle.

b.Any person who smokes or carries lighted tobacco in any public place, including but not limited to places of public accommodation, where such smoking is prohibited by municipal ordinance under authority of R.S.40:48-1 and 40:48-2 or by the owner or person responsible for the operation of the public place, and when adequate notice of such prohibition has been conspicuously posted, is guilty of a petty disorderly persons offense. Notwithstanding the provisions of 2C:43-3, the maximum fine which can be imposed for violation of this section is $200.

c.The provisions of this section shall supersede any other statute and any rule or regulation adopted pursuant to law.

L.1978, c.95; amended 1979, c.178, s.66A; 1985, c.187; 2003, c.233.



Section 2C:33-13 - Smoking In Public.

2C:33-13 Smoking in public.

2C:33-13. Smoking in Public. a. Any person who smokes or carries lighted tobacco in or upon any bus or other public conveyance, except group charter buses, specially marked railroad smoking cars, limousines or livery services, and, when the driver is the only person in the vehicle, autocabs, is a petty disorderly person. For the purposes of this section, "bus" includes school buses and other vehicles owned or contracted for by the governing body, board or individual of a nonpublic school, a public or private college, university, or professional training school, or a board of education of a school district, that are used to transport students to and from school and school-related activities; and the prohibition on smoking or carrying lighted tobacco shall apply even if students are not present in the vehicle.

b.Any person who smokes or carries lighted tobacco in any public place, including but not limited to places of public accommodation, where such smoking is prohibited by municipal ordinance under authority of R.S.40:48-1 and 40:48-2 or by the owner or person responsible for the operation of the public place, and when adequate notice of such prohibition has been conspicuously posted, is guilty of a petty disorderly persons offense. Notwithstanding the provisions of 2C:43-3, the maximum fine which can be imposed for violation of this section is $200.

c.The provisions of this section shall supersede any other statute and any rule or regulation adopted pursuant to law.

L.1978, c.95; amended 1979, c.178, s.66A; 1985, c.187; 2003, c.233.



Section 2C:33-13.1 - Sale Of Cigarettes, Electronic Smoking Devices To Persons Under Age 19, Petty Disorderly Persons Offense.

2C:33-13.1 Sale of cigarettes, electronic smoking devices to persons under age 19, petty disorderly persons offense.

3. a. A person who sells or gives to a person under 19 years of age any cigarettes made of tobacco or of any other matter or substance which can be smoked, or any cigarette paper or tobacco in any form, including smokeless tobacco, or any electronic smoking device that can be used to deliver nicotine or other substances to the person inhaling from the device, including, but not limited to, an electronic cigarette, cigar, cigarillo, or pipe, or any cartridge or other component of the device or related product, including an employee of a retail dealer licensee under P.L.1948, c.65 (C.54:40A-1 et seq.) who actually sells or otherwise provides a tobacco product or electronic smoking device to a person under 19 years of age, shall be punished by a fine as provided for a petty disorderly persons offense. A person who has been previously punished under this section and who commits another offense under it may be punishable by a fine of twice that provided for a petty disorderly persons offense.

b.The establishment of all of the following shall constitute a defense to any prosecution brought pursuant to subsection a. of this section:

(1)that the purchaser or recipient of the tobacco product or electronic smoking device falsely represented, by producing either a driver's license or non-driver identification card issued by the New Jersey Motor Vehicle Commission, a similar card issued pursuant to the laws of another state or the federal government of Canada, or a photographic identification card issued by a county clerk, that the purchaser or recipient was of legal age to purchase or receive the tobacco product or electronic smoking device;

(2)that the appearance of the purchaser or recipient of the tobacco product or electronic smoking device was such that an ordinary prudent person would believe the purchaser or recipient to be of legal age to purchase or receive the tobacco product or electronic smoking device; and

(3)that the sale or distribution of the tobacco product or electronic smoking device was made in good faith, relying upon the production of the identification set forth in paragraph (1) of this subsection, the appearance of the purchaser or recipient, and in the reasonable belief that the purchaser or recipient was of legal age to purchase or receive the tobacco product or electronic smoking device.

c.A penalty imposed pursuant to this section shall be in addition to any penalty that may be imposed pursuant to section 1 of P.L.2000, c.87 (C.2A:170-51.4).

L.1999, c.90, s.3; amended 2000, c.87, s.4; 2005, c.384, s.5; 2009, c.182, s.4.



Section 2C:33-14 - Interference With Transportation.

2C:33-14 Interference with transportation.

2C:33-14. a. Interference with Transportation. A person is guilty of interference with transportation if the person purposely or knowingly:

(1)casts, shoots or throws anything at, against or into any vehicle, including, but not limited to, a bus, light rail vehicle, railroad locomotive, railroad car, jitney, trolley car, subway car, ferry, airplane, or other facility of transportation; or

(2)casts, shoots, throws or otherwise places any stick, stone, object or other substance upon any street railway track, trolley track or railroad track; or

(3)endangers or obstructs the safe operation of motor vehicles by casting, shooting, throwing or otherwise placing any stick, stone, object or other substance upon any highway or roadway; or

(4)unlawfully climbs into or upon any light rail vehicle, railroad locomotive or railroad car, either in motion or standing on the track of any railroad company in this State; or

(5)unlawfully disrupts, delays or prevents the operation of any vehicle, including, but not limited to, a bus, light rail vehicle, railroad locomotive, train, bus, jitney, trolley, subway, airplane or any other facility of transportation. The term "unlawfully disrupts, delays or prevents the operation of" does not include non-violent conduct growing out of a labor dispute as defined in N.J.S.2A:15-58; or

(6)endangers or obstructs the safe operation of motor vehicles by using a traffic control preemption device to interfere with or impair the operation of a traffic control signal as defined in R.S.39:1-1; or

(7) shines, points or focuses a laser lighting device beam, directly or indirectly, upon a person operating any vehicle, including, but not limited to, a bus, light rail vehicle, railroad locomotive, railroad car, jitney, trolley car, subway car, ferry, airplane, or other facility of transportation. As used in this paragraph, "laser lighting device" means a device which emits a laser beam that is designed to be used by the operator as a pointer or highlighter to indicate, mark or identify a specific position, place, item or object.

As used in this subsection, "traffic control preemption device" means an infrared transmitter or other device which transmits an infrared beam, radio wave or other signal designed to change, alter, or disrupt in any manner the normal operation of a traffic control signal.

b.Interference with transportation is a disorderly persons offense.

c.Interference with transportation is a crime of the fourth degree if the person purposely, knowingly or recklessly causes bodily injury to another person or causes pecuniary loss in excess of $500 but less than $2,000.

d.Interference with transportation is a crime of the third degree if the person purposely, knowingly or recklessly causes significant bodily injury to another person or causes pecuniary loss of $2,000 or more, or if the person purposely or knowingly creates a risk of significant bodily injury to another person.

e.Interference with transportation is a crime of the second degree if the person purposely, knowingly or recklessly causes serious bodily injury to another person.

Amended 2001, c.413, s.2; 2005, c.96, s.1; 2007, c.145.



Section 2C:33-14.1 - Vandalizing Railroad Crossing Devices, Property; Grading Of Offenses; Graffiti.

2C:33-14.1 Vandalizing railroad crossing devices, property; grading of offenses; graffiti.
1. a. Any person who purposely, knowingly or recklessly defaces, damages, obstructs, removes or otherwise impairs the operation of any railroad crossing warning signal or protection device, including, but not limited to safety gates, electric bell, electric sign or any other alarm or protection system authorized by the Commissioner of Transportation, which is required under the provisions of R.S.48:12-54 or R.S.48:2-29, or any other railroad property or equipment, other than administrative buildings, offices or equipment, shall, for a first offense, be guilty of a crime of the fourth degree; however, if the defacement, damage, obstruction, removal or impediment of the crossing warning signal or protection device, property or equipment recklessly causes bodily injury or pecuniary loss of $2000 or more, the actor is guilty of a crime of the third degree, or if it recklessly causes a death or serious bodily injury, the actor is guilty of a crime of the second degree.

b.A person convicted of a violation of this section that involves an act of graffiti may, in addition to any other penalty imposed by the court, be required to pay to the owner of the damaged property monetary restitution in the amount of the pecuniary damage caused by the act of graffiti and to perform community service, which shall include removing the graffiti from the property, if appropriate. If community service is ordered, it shall be for either not less than 20 days or not less than the number of days necessary to remove the graffiti from the property. As used in this section, "act of graffiti" means the drawing, painting or making of any mark or inscription on public or private real or personal property without the permission of the owner.

L.1991, c.335, s.1; amended 1998, c.54, s.2; 2001, c.413, s.3.



Section 2C:33-15 - Possession, Consumption Of Alcoholic Beverages By Persons Under Legal Age; Penalty.

2C:33-15 Possession, consumption of alcoholic beverages by persons under legal age; penalty.

1. a. Any person under the legal age to purchase alcoholic beverages who knowingly possesses without legal authority or who knowingly consumes any alcoholic beverage in any school, public conveyance, public place, or place of public assembly, or motor vehicle, is guilty of a disorderly persons offense, and shall be fined not less than $500.

b.Whenever this offense is committed in a motor vehicle, the court shall, in addition to the sentence authorized for the offense, suspend or postpone for six months the driving privilege of the defendant. Upon the conviction of any person under this section, the court shall forward a report to the New Jersey Motor Vehicle Commission stating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If a person at the time of the imposition of a sentence is less than 17 years of age, the period of license postponement, including a suspension or postponement of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period of six months after the person reaches the age of 17 years.

If a person at the time of the imposition of a sentence has a valid driver's license issued by this State, the court shall immediately collect the license and forward it to the commission along with the report. If for any reason the license cannot be collected, the court shall include in the report the complete name, address, date of birth, eye color, and sex of the person as well as the first and last date of the license suspension period imposed by the court.

The court shall inform the person orally and in writing that if the person is convicted of operating a motor vehicle during the period of license suspension or postponement, the person shall be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40.

If the person convicted under this section is not a New Jersey resident, the court shall suspend or postpone, as appropriate, the non-resident driving privilege of the person based on the age of the person and submit to the commission the required report. The court shall not collect the license of a non-resident convicted under this section. Upon receipt of a report by the court, the commission shall notify the appropriate officials in the licensing jurisdiction of the suspension or postponement.

c.In addition to the general penalty prescribed for a disorderly persons offense, the court may require any person who violates this act to participate in an alcohol education or treatment program, authorized by the Division of Mental Health and Addiction Services in the Department of Human Services, for a period not to exceed the maximum period of confinement prescribed by law for the offense for which the individual has been convicted.

d.Nothing in this act shall apply to possession of alcoholic beverages by any such person while actually engaged in the performance of employment pursuant to an employment permit issued by the Director of the Division of Alcoholic Beverage Control, or for a bona fide hotel or restaurant, in accordance with the provisions of R.S.33:1-26, or while actively engaged in the preparation of food while enrolled in a culinary arts or hotel management program at a county vocational school or post secondary educational institution.

e.The provisions of section 3 of P.L.1991, c.169 (C.33:1-81.1a) shall apply to a parent, guardian or other person with legal custody of a person under 18 years of age who is found to be in violation of this section.

f.An underage person and one or two other persons shall be immune from prosecution under this section if:

(1)one of the underage persons called 9-1-1 and reported that another underage person was in need of medical assistance due to alcohol consumption;

(2)the underage person who called 9-1-1 and, if applicable, one or two other persons acting in concert with the underage person who called 9-1-1 provided each of their names to the 9-1-1 operator;

(3)the underage person was the first person to make the 9-1-1 report; and

(4)the underage person and, if applicable, one or two other persons acting in concert with the underage person who made the 9-1-1 call remained on the scene with the person under the legal age in need of medical assistance until assistance arrived and cooperated with medical assistance and law enforcement personnel on the scene.

The underage person who received medical assistance also shall be immune from prosecution under this section.

g.For purposes of this section, an alcoholic beverage includes powdered alcohol as defined by R.S.33:1-1.

L.1979, c.264, s.1; amended 1991, c.169, s.2; 1997, c.161; 2009, c.133, s.1; 2015, c.137, s.3.



Section 2C:33-16 - Alcoholic Beverages; Bringing Or Possession On School Property By Person Of Legal Age; Penalty

2C:33-16. Alcoholic beverages; bringing or possession on school property by person of legal age; penalty
Any person of legal age to purchase alcoholic beverages, who knowingly and without the express written permission of the school board, its delegated authority, or any school principal, brings or possesses any alcoholic beverages on any property used for school purposes which is owned by any school or school board, is guilty of a disorderly persons offense.

L.1981, c. 197, s. 1, eff. July 9, 1981.



Section 2C:33-17 - Availability Of Alcoholic Beverages To Underaged, Offenses.

2C:33-17 Availability of alcoholic beverages to underaged, offenses.

1. a. Anyone who purposely or knowingly offers or serves or makes available an alcoholic beverage to a person under the legal age for consuming alcoholic beverages or entices or encourages that person to drink an alcoholic beverage is a disorderly person.

This subsection shall not apply to a parent or guardian of the person under legal age for consuming alcoholic beverages if the parent or guardian is of the legal age to consume alcoholic beverages or to a religious observance, ceremony or rite. This subsection shall also not apply to any person in his home who is of the legal age to consume alcoholic beverages who offers or serves or makes available an alcoholic beverage to a person under the legal age for consuming alcoholic beverages or entices that person to drink an alcoholic beverage in the presence of and with the permission of the parent or guardian of the person under the legal age for consuming alcoholic beverages if the parent or guardian is of the legal age to consume alcoholic beverages.

b.A person who makes real property owned, leased or managed by him available to, or leaves that property in the care of, another person with the purpose that alcoholic beverages will be made available for consumption by, or will be consumed by, persons who are under the legal age for consuming alcoholic beverages is guilty of a disorderly persons offense.

This subsection shall not apply if:

(1)the real property is licensed or required to be licensed by the Division of Alcoholic Beverage Control in accordance with the provisions of R.S.33:1-1 et seq.;

(2)the person making the property available, or leaving it in the care of another person, is of the legal age to consume alcoholic beverages and is the parent or guardian of the person who consumes alcoholic beverages while under the legal age for consuming alcoholic beverages; or

(3)the alcoholic beverages are consumed by a person under the legal age for consuming alcoholic beverages during a religious observance, ceremony or rite.

c.For purposes of this section, an alcoholic beverage includes powdered alcohol as defined by R.S.33:1-1.

L.1985, c.311, s.1; amended 1995, c.31; 2015, c.137, s.4.



Section 2C:33-19 - Possession Of Remotely Activated Paging Devices On School Property, Disorderly Persons Offense; Exemptions

2C:33-19. Possession of remotely activated paging devices on school property, disorderly persons offense; exemptions
2. No person enrolled as a student of an elementary or secondary school, knowingly and without the express written permission of the school board, its delegated authority, or any school principal, shall bring or possess any remotely activated paging device on any property used for school purposes, at any time and regardless of whether school is in session or other persons are present. A violation of this section shall be a disorderly persons offense. No permission to bring or possess any remotely activated paging device on school property shall be granted unless and until a student shall have established to the satisfaction of the school authorities a reasonable basis for the possession of the device on school property.

This section shall not apply to any student who is an active member in good standing of a volunteer fire company or first aid, ambulance or rescue squad provided that (1) the student is required to respond to an emergency and (2) a copy of the statement by the chief executive officer of the volunteer fire company or first aid, ambulance or rescue squad authorizing the possession of the paging device is in the possession of the student at all times while that student is in possession of the remotely activated paging device.

L.1989,c.232,s.2; amended 1996, c.94, s.1.



Section 2C:33-20 - Use Of Remotely Activated Paging Device During Commission Of Certain Crimes Is A Crime Of Fourth Degree

2C:33-20. Use of remotely activated paging device during commission of certain crimes is a crime of fourth degree
A person is guilty of a crime of the fourth degree if he uses a remotely activated paging device while engaged in the commission of, or an attempt to commit, or flight after committing or attempting to commit any crime or offense enumerated in chapter 35 or 36 of Title 2C of the New Jersey Statutes.

L.1989, c.232, s.3.



Section 2C:33-21 - Interception Or Use Of Official Communications.

2C:33-21 Interception or use of official communications.

1.Any person who intercepts any message or transmission made on or over any police, fire or emergency medical communications system, or any person who is the recipient of information so intercepted, and who uses the information obtained thereby to facilitate the commission of or the attempt to commit a crime or a violation of any law of this State, or uses the same in a manner which interferes with the discharge of police or firefighting operations or provision of medical services by first aid, rescue or ambulance squad personnel, shall be guilty of a crime of the fourth degree.

L.1991,c.432,s.1; amended 1999, c.317.



Section 2C:33-22 - Possession Of Emergency Communications Receiver

2C:33-22. Possession of emergency communications receiver
2. Any person who, while in the course of committing or attempting to commit a crime, including the immediate flight therefrom, possesses or controls a radio capable of receiving any message or transmission made on or over any police, fire or emergency medical communications system, shall be guilty of a crime of the fourth degree.

L.1991,c.432,s.2.



Section 2C:33-23 - Radar Device Not Included

2C:33-23. Radar device not included
3. For purposes of P.L.1991, c.432 (C.2C:33-21 et seq.), the term "police, fire or emergency medical communications system" shall not include radar devices used to monitor vehicular speed.

L.1991,c.432,s.3.



Section 2C:33-23.1 - License Required For Certain Radio Transmissions.

2C:33-23.1 License required for certain radio transmissions.

1.A person shall not:

a.Make, or cause to be made, a radio transmission of energy in this State unless the person obtains a license, or an exemption from licensure, from the Federal Communications Commission pursuant to 47 U.S.C. s.301, or other applicable federal law or regulation; or

b.Do any act to cause an unlicensed radio transmission of energy or interference with a public or commercial radio station licensed by the Federal Communications Commission or to enable the radio transmission of energy or interference to occur.

c.As used in this section, "radio transmission of energy" has the same meaning given that term under 47 U.S.C. s.153.

L.2005,c.293,s.1.



Section 2C:33-23.2 - Violations, Fourth Degree Crime.

2C:33-23.2 Violations, fourth degree crime.

2.A person who violates the provisions of this act is guilty of a crime of the fourth degree.

L.2005,c.293,s.2.



Section 2C:33-23.3 - Offense Relative To Access Of Information Indicating The Location Of Law Enforcement Vehicles.

2C:33-23.3 Offense relative to access of information indicating the location of law enforcement vehicles.

1. a. (1) A person commits a disorderly persons offense if, without license or privilege to do so, he knowingly intercepts a signal transmitted by an automatic vehicle location system which identifies the current location of a law enforcement vehicle.

(2)A person commits a disorderly persons offense if, without license or privilege to do so, he knowingly discloses information provided by a signal transmitted by an automatic vehicle location system which identifies the current or prior location of a law enforcement vehicle to a person who is not authorized to receive or access such information.

(3)A person commits a crime of the fourth degree if he uses information provided by a signal transmitted by an automatic vehicle location system which identifies the current or prior location of a law enforcement vehicle for an unlawful purpose.

b. (1) This section shall not in any way limit the authority of any law enforcement officer acting within the scope of his official duties.

(2)It shall not be deemed an unlawful purpose for any person to use information provided by a signal transmitted by an automatic vehicle location system which identifies the prior location of a law enforcement vehicle to evaluate or examine the operations of a law enforcement agency; provided, however, that nothing in this act shall be deemed to authorize any person to receive or access information provided by a signal transmitted by an automatic vehicle location system which identifies the location of a law enforcement vehicle if such receipt or access could reasonably jeopardize the safety of a law enforcement officer or the public, or compromise the integrity of any ongoing investigation.

c.Nothing in this act shall preclude an indictment and conviction for any other offense defined by the laws of this State.

d.For purposes of this section:

"Automatic vehicle location system" means an automated system, such as a global positioning system, for tracking the geographic location of a motor vehicle and transmitting that location information to an authorized receiving entity; and

"Global positioning system" means a reporting technology that is monitored by a network of electronic navigation components in which a vehicle may be identified and tracked via satellite.

L.2013, c.127, s.1.



Section 2C:33-24 - "Act Of Graffiti."

2C:33-24 "Act of graffiti."

2C:33-24. As used in this chapter, "act of graffiti" means the drawing, painting or making any mark or inscription on public or private real or personal property without the permission of the owner.

amended 2014, c.69, s.3.



Section 2C:33-26 - Sale Of Motor Vehicles On Sunday; Exemption.

2C:33-26 Sale of motor vehicles on Sunday; exemption.

4.Except as provided in section 1 of P.L.2011, c.29 (C.39:10-38), a person who engages in the business of buying, selling, or exchanging motor vehicles or who opens a place of business and attempts to engage in such conduct on a Sunday commits a disorderly persons offense. The first offense is punishable by a fine not to exceed $100 or imprisonment for a period of not more than 10 days or both; the second offense is punishable by a fine not to exceed $500 or imprisonment for a period of not more than 30 days or both; the third or each subsequent offense is punishable by a fine of $750 or imprisonment for a period of six months or both. If the person is a licensed dealer in new or used motor vehicles in this State, under the provisions of chapter 10, Title 39 of the Revised Statutes, the person shall also be subject to suspension or revocation of his dealer's license to engage in the business of buying, selling, or exchanging motor vehicles in this State as provided in Title 39, chapter 10, section 20, for violation of this statute. Nothing contained in this section shall be construed to prohibit a person from accepting a deposit to secure the sale of a recreational vehicle, as defined in section 1 of P.L.1999, c.284 (C.54:4-1.18), at an off-site sale authorized pursuant to section 2 of P.L.2005, c.351 (C.39:10-19.2), on a Sunday. Nothing contained in this section shall be construed to prohibit a dealer, engaged in the business of selling motorcycles and licensed pursuant to R.S.39:10-19, and who holds a franchise from a manufacturer of new motorcycles from engaging in the business of buying, selling, or exchanging motorcycles on a Sunday, except that such a dealer shall be prohibited from engaging in the business of buying, selling, or exchanging motorcycles on a Sunday in a county where Sunday sales are prohibited pursuant to sections 14 through 18 of P.L.1999, c.90 (C.40A:64-1 et seq.) and for a violation of this prohibition shall be subject to the penalties provided in this section for the buying, selling, or exchanging of motor vehicles on a Sunday. As used in this section, the terms "dealer," "motor vehicle," and "motorcycle" shall have the meaning set forth in R.S.39:1-1.

L.1999, c.90, s.4; amended 2005, c.351, s.5; 2011, c.29, s.2.



Section 2C:33-27 - Consumption Of Alcohol In Restaurants

2C:33-27. Consumption of alcohol in restaurants
5.Consumption of alcohol in restaurants.

a.No person who owns or operates a restaurant, dining room or other public place where food or liquid refreshments are sold or served to the general public, and for which premises a license or permit authorizing the sale of alcoholic beverages for on-premises consumption has not been issued:

(1) Shall allow the consumption of alcoholic beverages, other than wine or a malt alcoholic beverage, in a portion of the premises which is open to the public; or

(2) Shall charge any admission fee or cover, corkage or service charge or advertise inside or outside of such premises that patrons may bring and consume their own wine or malt alcoholic beverages in a portion of the premises which is open to the public.

(3) Shall allow the consumption of wine or malt alcoholic beverages at times or by persons to whom the service or consumption or alcoholic beverages on licensed premises is prohibited by State or municipal law or regulation.

b.Nothing in this act shall restrict the right of a municipality or an owner or operator of a restaurant, dining room or other public place where food or liquid refreshments are sold or served to the general public from prohibiting the consumption of alcoholic beverages on those premises.

c.A person who violates any provision of this act is a disorderly person, and the court, in addition to the sentence imposed for the disorderly person violation, may by its judgment bar the owner or operator from allowing consumption of wine or malt alcoholic beverages in his premises as authorized by this act.

L.1999,c.90, s.5.



Section 2C:33-28 - Solicitation, Recruitment To Join Criminal Street Gang; Crime, Degrees, Sentencing.

2C:33-28 Solicitation, recruitment to join criminal street gang; crime, degrees, sentencing.

1. a. An actor who solicits or recruits another to join or actively participate in a criminal street gang with the knowledge or purpose that the person who is solicited or recruited will promote, further, assist, plan, aid, agree, or attempt to aid in the commission of criminal conduct by a member of a criminal street gang commits a crime of the fourth degree. For purposes of this section, the actor shall have the requisite knowledge or purpose if he knows that the person who is solicited or recruited will engage in some form, though not necessarily which form, of criminal activity. "Criminal street gang" shall have the meaning set forth in section 1 of P.L.2007, c.341 (C.2C:33-29).

b.An actor who, in the course of violating subsection a. of this section, threatens another with bodily injury on two or more separate occasions within a 30-day period commits a crime of the third degree.

c.An actor who, in the course of violating subsection a. of this section, inflicts significant bodily injury upon another commits a crime of the second degree.

d.Any defendant convicted of soliciting, recruiting, coercing or threatening a person under 18 years of age in violation of subsection a., b. or g. of this section shall be guilty of a crime of the second degree.

e.An actor who violates subsection a. of this section while under official detention commits a crime of the second degree. As used in this subsection, "official detention" means detention in any facility for custody of persons under charge or conviction of a crime or offense, or committed pursuant to chapter 4 of this Title, or alleged or found to be delinquent; detention for extradition or deportation; mandatory commitment to a residential treatment facility imposed as a condition of special probation pursuant to subsection d. of N.J.S.2C:35-14; or any other detention for law enforcement purposes. "Official detention" also includes supervision of probation or parole, or constraint incidental to release on bail. Notwithstanding the provisions of N.J.S.2C:44-5 or any other provision of law, the court shall order that the sentence imposed upon a violation of this section be served consecutively to the period or periods of detention the actor was serving at the time of the violation.

f.Any defendant convicted of soliciting, recruiting, coercing or threatening a person under 18 years of age in violation of subsection c. or e. of this section shall be sentenced by the court to an extended term of imprisonment as set forth in subsection a. of N.J.S.2C:43-7.

g.An actor who in the course of violating subsection a. of this section, does so on school property commits a crime of the third degree.

Notwithstanding the provisions of N.J.S.2C:1-8, N.J.S.2C:44-5 or any other provision of law, a conviction arising under this section shall not merge with a conviction for any criminal offense that the actor committed while involved in criminal street gang related activity, as defined in subsection h. of N.J.S.2C:44-3, nor shall the conviction for any such offense merge with a conviction pursuant to this section and the sentence imposed upon a violation of this section shall be ordered to be served consecutively to that imposed upon any other such conviction.

L.1999, c.160, s.1; amended 2007, c.234; 2013, c.202.



Section 2C:33-29 - Crime Of Gang Criminality; "Criminal Street Gang" Defined; Grading Of Offense.

2C:33-29 Crime of gang criminality; "criminal street gang" defined; grading of offense.

1. a. A person is guilty of the crime of gang criminality if, while knowingly involved in criminal street gang activity, he commits, attempts to commit, or conspires to commit, whether as a principal or an accomplice, any crime specified in chapters 11 through 18, 20, 33, 35 or 37 of Title 2C of the New Jersey Statutes; N.J.S.2C:34-1; N.J.S.2C:39-3; N.J.S.2C:39-4; section 1 of P.L.1998, c.26 (C.2C:39-4.1); N.J.S.2C:39-5; or N.J.S.2C:39-9. A crime is committed while involved in a criminal street gang related activity if the crime was committed for the benefit of, at the direction of, or in association with a criminal street gang.

"Criminal street gang" means three or more persons associated in fact. Individuals are associated in fact if: (1) two of the following seven criteria that indicate criminal street gang membership apply: (a) self-proclamation; (b) witness testimony or official statement; (c) written or electronic correspondence; (d) paraphernalia or photographs; (e) tattoos; (f) clothing or colors; (g) any other indicia of street gang activity; and (2) individually or in combination with other members of a criminal street gang, while engaging in gang related activity, have committed or conspired or attempted to commit, within the preceding five years from the date of the present offense, excluding any period of imprisonment, one or more offenses on separate occasions of robbery, carjacking, aggravated assault, assault, aggravated sexual assault, sexual assault, arson, burglary, kidnapping, extortion, tampering with witnesses and informants or a violation of chapter 11, section 3, 4, 5, 6, or 7 of chapter 35 or chapter 39 of Title 2C of the New Jersey Statutes.

b.Grading. Gang criminality is a crime of one degree higher than the most serious underlying crime referred to in subsection a. of this section, except that where the underlying crime is a crime of the first degree, gang criminality is a first degree crime and the defendant, upon conviction, and notwithstanding the provisions of paragraph (1) of subsection a. of N.J.S.2C:43-6, shall be sentenced to an ordinary term of imprisonment between 15 and 30 years. A sentence imposed upon conviction of the crime of gang criminality shall be ordered to be served consecutively to the sentence imposed upon conviction of any underlying offense referred to in subsection a. of this section.

L.2007, c.341, s.1.



Section 2C:33-30 - Crime Of Promotion Of Organized Street Crime; Grading Of Offense.

2C:33-30 Crime of promotion of organized street crime; grading of offense.

2. a. A person promotes organized street crime if he conspires with others as an organizer, supervisor, financier or manager to commit any crime specified in chapters 11 through 18, 20, 33, 35, or 37 of Title 2C of the New Jersey Statutes; N.J.S.2C:34-1; N.J.S.2C:39-3; N.J.S.2C:39-4; section 1 of P.L.1998, c.26 (C.2C:39-4.1); N.J.S.2C:39-5; or N.J.S.2C:39-9.

b.Grading. Promotion of organized street crime is a crime of one degree higher than the most serious underlying crime referred to in subsection a. of this section, except that where the underlying offense is a crime of the first degree, promotion of organized street crime is a first degree crime and the defendant, upon conviction, and notwithstanding the provisions of paragraph (1) of subsection a of N.J.S.2C:43-6, shall be sentenced to an ordinary term of imprisonment between 15 and 30 years. A sentence imposed upon conviction of the crime of promotion of organized street crime shall be ordered to be served consecutively to the sentence imposed upon conviction of any underlying offense referred to in subsection a. of this section.

L.2007, c.341, s.2.



Section 2C:33-31 - Crime Of Dog Fighting; Penalties.

2C:33-31 Crime of dog fighting; penalties.

1. a. A person is guilty of dog fighting if that person knowingly:

(1)keeps, uses, is connected with or interested in the management of, or receives money for the admission of a person to, a place kept or used for the purpose of fighting or baiting a dog;

(2)owns, possesses, keeps, trains, promotes, purchases, breeds or sells a dog for the purpose of fighting or baiting that dog;

(3)for amusement or gain, causes, allows, or permits the fighting or baiting of a dog;

(4)permits or suffers a place owned or controlled by that person to be used for the purpose of fighting or baiting a dog;

(5)is present and witnesses, pays admission to, encourages or assists in the fighting or baiting of a dog; or

(6)gambles on the outcome of a fight involving a dog.

Dog fighting is a crime of the third degree.

b. (1) In addition to any other penalty imposed, the court shall order:

(a)the seizure and forfeiture of any dogs or other animals used for fighting or baiting, and may upon request of the prosecutor or on its own motion, order any person convicted of a violation under this section to forfeit possession of: (i) any other dogs or other animals in the person's custody or possession; and (ii) any other property involved in or related to a violation of this section; and

(b)restitution, concerning the dogs or other animals seized and forfeited pursuant to subparagraph (a) of this paragraph, in the form of reimbursing any costs for all the animals' food, drink, shelter, or veterinary care or treatment, or other costs, incurred by any person, agency, entity, or organization, including but not limited to the New Jersey Society for the Prevention of Cruelty to Animals, a county society for the prevention of cruelty to animals, any other recognized organization concerned with the prevention of cruelty to animals or the humane treatment and care of animals, a State or local governmental entity, or a kennel, shelter, pound, or other facility.

(2)The court may prohibit any convicted person from having future possession or custody of any animal for any period of time the court deems reasonable, including a permanent prohibition.

c.For the purposes of this section "bait" means to attack with violence, to provoke, or to harass a dog with one or more animals for the purpose of training the dog for, or to cause a dog to engage in, a fight with or among other dogs.

L.2015, c.85, s.1.



Section 2C:33-32 - Leader, Financier Of Dog Fighting Network; Penalties.

2C:33-32 Leader, financier of dog fighting network; penalties.

2. a. A person is a leader of a dog fighting network if he conspires with others in a scheme or course of conduct to unlawfully engage in dog fighting, as defined in section 1 of P.L.2015, c.85 (C.2C:33-31), as an organizer, supervisor, financier or manager of at least one other person. Leader of a dog fighting network is a crime of the second degree.

"Financier" means a person who, with the intent to derive a profit, provides money or credit or other thing of value in order to finance the operations of dog fighting.

b. (1) In addition to any other penalty imposed, the court shall order:

(a)The seizure and forfeiture of any dogs or other animals used for fighting or baiting, and may upon request of the prosecutor or on its own motion, order any person convicted of a violation under this section to forfeit possession of: (i) any other dogs or other animals in the person's custody or possession; and (ii) any other property involved in or related to a violation of this section; and

(b)restitution, concerning the dogs or other animals seized and forfeited pursuant to subparagraph (a) of this paragraph, in the form of reimbursing any costs for all the animals' food, drink, shelter, or veterinary care or treatment, or other costs, incurred by any person, agency, entity, or organization, including but not limited to the New Jersey Society for the Prevention of Cruelty to Animals, a county society for the prevention of cruelty to animals, any other recognized organization concerned with the prevention of cruelty to animals or the humane treatment and care of animals, a State or local governmental entity, or a kennel, shelter, pound, or other facility.

(2)The court may prohibit any convicted person from having future possession or custody of any animal for any period of time the court deems reasonable, including a permanent prohibition.

c.Notwithstanding the provisions of N.J.S.2C:1-8, a conviction of leader of a dog fighting network shall not merge with the conviction for any offense, nor shall such other conviction merge with a conviction under this section, which is the object of the conspiracy. Nothing contained in this section shall prohibit the court from imposing an extended term pursuant to N.J.S.2C:43-7; nor shall this section be construed in any way to preclude or limit the prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction under N.J.S.2C:41-1 et seq. (racketeering activities) or subsection g. of N.J.S.2C:5-2 (leader of organized crime) or any prosecution or conviction for any such offense.

d.It shall not be necessary in any prosecution under this section for the State to prove that any intended profit was actually realized. The trier of fact may infer that a particular scheme or course of conduct was undertaken for profit from all of the attendant circumstances, including but not limited to the number of persons involved in the scheme or course of conduct, the actor's net worth and his expenditures in relation to his legitimate sources of income, or the amount of cash or currency involved.

e.It shall not be a defense to a prosecution under this section that the dog intended to be used for fighting was brought into or transported in this State solely for ultimate distribution or sale in another jurisdiction.

f.It shall not be a defense that the defendant was subject to the supervision or management of another, nor that another person or persons were also leaders of a dog fighting network.

L.2015, c.85, s.2.



Section 2C:34-1 - Prostitution And Related Offenses.

2C:34-1 Prostitution and related offenses.

2C:34-1. Prostitution and Related Offenses.

a.As used in this section:

(1)"Prostitution" is sexual activity with another person in exchange for something of economic value, or the offer or acceptance of an offer to engage in sexual activity in exchange for something of economic value.

(2)"Sexual activity" includes, but is not limited to, sexual intercourse, including genital-genital, oral-genital, anal-genital, and oral-anal contact, whether between persons of the same or opposite sex; masturbation; touching of the genitals, buttocks, or female breasts; sadistic or masochistic abuse and other deviate sexual relations.

(3)"House of prostitution" is any place where prostitution or promotion of prostitution is regularly carried on by one person under the control, management or supervision of another.

(4)"Promoting prostitution" is:

(a)Owning, controlling, managing, supervising or otherwise keeping, alone or in association with another, a house of prostitution or a prostitution business;

(b)Procuring an inmate for a house of prostitution or place in a house of prostitution for one who would be an inmate;

(c)Encouraging, inducing, or otherwise purposely causing another to become or remain a prostitute;

(d)Soliciting a person to patronize a prostitute;

(e)Procuring a prostitute for a patron;

(f)Transporting a person into or within this State with purpose to promote that person's engaging in prostitution, or procuring or paying for transportation with that purpose; or

(g)Knowingly leasing or otherwise permitting a place controlled by the actor, alone or in association with others, to be regularly used for prostitution or promotion of prostitution, or failure to make a reasonable effort to abate such use by ejecting the tenant, notifying law enforcement authorities, or other legally available means.

b.A person commits an offense if:

(1)The actor engages in prostitution as a patron;

(2)The actor promotes prostitution;

(3)The actor knowingly promotes prostitution of a child under 18 whether or not the actor mistakenly believed that the child was 18 years of age or older, even if such mistaken belief was reasonable;

(4)The actor knowingly promotes prostitution of the actor's child, ward, or any other person for whose care the actor is responsible;

(5)The actor compels another to engage in or promote prostitution;

(6)The actor promotes prostitution of the actor's spouse;

(7)The actor knowingly engages in prostitution with a person under the age of 18, or if the actor enters into or remains in a house of prostitution for the purpose of engaging in sexual activity with a child under the age of 18, or if the actor solicits or requests a child under the age of 18 to engage in sexual activity. It shall be no defense to a prosecution under this paragraph that the actor mistakenly believed that the child was 18 years of age or older, even if such mistaken belief was reasonable; or

(8) The actor engages in prostitution by personally offering sexual activity in exchange for something of economic value.

c.Grading of offenses under subsection b.

(1)An offense under subsection b. constitutes a crime of the first degree if the offense falls within paragraph (3) or (4) of that subsection.

(2)An offense under subsection b. constitutes a crime of the second degree if the offense falls within paragraph (7) of that subsection.

(3)An offense under subsection b. constitutes a crime of the third degree if the offense falls within paragraph (5) or (6) of that subsection.

(4)An offense under paragraph (2) of subsection b. constitutes a crime of the third degree if the conduct falls within subparagraph (a), (b), (c), (f), or (g) of paragraph (4) of subsection a. Otherwise the offense is a crime of the fourth degree.

(5)An offense under subsection b. constitutes a disorderly persons offense if the offense falls within paragraph (1) of that subsection except that a second or third conviction for such an offense constitutes a crime of the fourth degree, and a fourth or subsequent conviction for such an offense constitutes a crime of the third degree. In addition, where a motor vehicle was used in the commission of any offense under paragraph (1) of subsection b. the court shall suspend for six months the driving privilege of any such offender who has a valid driver's license issued by this State. Upon conviction, the court shall immediately collect the offender's driver's license and shall forward it, along with a report stating the first and last day of the suspension imposed pursuant to this paragraph, to the New Jersey Motor Vehicle Commission.

(6)An offense under subsection b. constitutes a disorderly persons offense if the offense falls within paragraph (8) of that subsection, except that a second or subsequent conviction for such an offense constitutes a crime of the fourth degree.

d.Presumption from living off prostitutes. A person, other than the prostitute or the prostitute's minor child or other legal dependent incapable of self-support, who is supported in whole or substantial part by the proceeds of prostitution is presumed to be knowingly promoting prostitution.

e.It is an affirmative defense to prosecution for a violation of this section that, during the time of the alleged commission of the offense, the defendant was a victim of human trafficking pursuant to section 1 of P.L.2005, c.77 (C.2C:13-8) or compelled by another to engage in sexual activity, regardless of the defendant's age.

f. (1) Any fine set forth in N.J.S.2C:43-3 that is imposed upon a person by a municipal court for a conviction of a disorderly persons offense under this section shall be collected, notwithstanding the procedures for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), by the municipal court administrator and paid into the municipal treasury of the municipality in which the offense was committed.

(2)In addition to any fine, fee, assessment, or penalty authorized under the provisions of Title 2C of the New Jersey Statutes, a person convicted of an offense of prostitution or related offense under paragraph (2), (3), (4), (5), (6), or (7) of subsection b. shall be assessed a penalty of at least $10,000 but not more than $50,000, except if the offense involved promotion of the prostitution of a child under the age of 18, the penalty shall be at least $25,000. All penalties provided for in this subsection, collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), shall be forwarded to the Department of the Treasury to be deposited in the "Human Trafficking Survivor's Assistance Fund" established by section 2 of P.L.2013, c.51 (C.52:17B-238).

amended 1991, c.211; 1997, c.93, s.1; 1999, c.9; 2005, c.77, s.2; 2011, c.195, s.6; 2013, c.51, s.9.



Section 2C:34-1.1 - Loitering For The Purpose Of Engaging In Prostitution

2C:34-1.1 Loitering for the purpose of engaging in prostitution
3. Loitering for the purpose of engaging in prostitution. a. As used in this section, "public place" means any place to which the public has access, including but not limited to any public street, sidewalk, bridge, alley, plaza, park, boardwalk, driveway, parking lot or transportation facility, public library or the doorways and entrance ways to any building which fronts on any of the aforesaid places, or a motor vehicle in or on any such place.

b. A person commits a disorderly persons offense if he:

(1) wanders, remains or prowls in a public place with the purpose of engaging in prostitution or promoting prostitution as defined in N.J.S.2C:34-1; and

(2) engages in conduct that, under the circumstances, manifests a purpose to engage in prostitution or promoting prostitution as defined in N.J.S.2C:34-1.

c. Conduct that may, where warranted under the circumstances, be deemed adequate to manifest a purpose to engage in prostitution or promoting prostitution includes, but is not limited to, conduct such as the following:

(1) Repeatedly beckoning to or stopping pedestrians or motorists in a public place;

(2) Repeatedly attempting to stop, or repeatedly attempting to engage passers-by in conversation;

(3) Repeatedly stopping or attempting to stop motor vehicles.

d. The element described in paragraph (1) of subsection b. of this section may not be established solely by proof that the actor engaged in the conduct that is used to satisfy the element described in paragraph (2) of subsection b. of this section.

L.1997,c.93,s.3.



Section 2C:34-1.2 - Additional Penalties For Engaging In Prostitution As A Patron.

2C:34-1.2 Additional penalties for engaging in prostitution as a patron.

11. a. In addition to any other disposition authorized by law, the court shall order any person convicted of a disorderly persons offense for engaging in prostitution as a patron pursuant to paragraph (1) of subsection b. of N.J.S.2C:34-1 to participate in the "Prostitution Offender Program" established pursuant to subsection d. of this section, unless the prosecutor, by motion, requests that the mandatory participation be waived, in which case the court may waive the program participation required by this section.

b.In addition to any fine, fee, assessment, or penalty authorized under the provisions of Title 2C of the New Jersey Statutes, a person convicted of an offense of engaging in prostitution as a patron pursuant to paragraph (1) of subsection b. of N.J.S.2C:34-1 shall be assessed, if ordered to participate in the "Prostitution Offender Program," a fee of $500.

c.Each $500 fee assessed as required by this section shall be collected by the court, and forwarded to the Department of the Treasury to be deposited in the "Human Trafficking Survivor's Assistance Fund" established by section 2 of P.L.2013, c.51 (C.52:17B-238). From this fee, $200 shall be retained in the fund, and the remaining $300 shall be distributed as follows: $200 to the approved provider of the "Prostitution Offender Program," as established under subsection d. of this section, attended by the person; and $100 to the law enforcement agency that arrested the person resulting in that person's conviction.

d. (1) There is hereby established an education program to be known as the "Prostitution Offender Program," which shall consist of an instructional program on prostitution and human trafficking schemes offered in one or more locations throughout the State as follows:

(a)by a county or local governmental entity, if that county or local governmental entity demonstrates an interest in establishing a program, submits information pertaining to the proposed operation of an instructional program by the county or local governmental entity, or alternatively, by a nonprofit or other private provider on behalf of the county or local governmental entity, and the Attorney General, in consultation with the Commission on Human Trafficking created by section 1 of P.L.2013, c.51 (C.52:17B-237), approves the program and the provider thereof, if the proposed provider is a nonprofit or other private entity. If a county or local governmental entity establishes and operates an instructional program, then all courts operating within the jurisdiction of that county or local governmental entity shall order a person convicted of an eligible offense under subsection a. of this section to attend that county or local governmental entity's program; provided, a court shall not be required to order a person to attend that program until the first day of the month next following the date on which the Attorney General notifies the Administrative Office of the Courts that the program has been established and approved by the Attorney General; and

(b)by the State, to be established within six months of the effective date of this section, based upon the Attorney General, in consultation with the Commission on Human Trafficking created by section 1 of P.L.2013, c.51 (C.52:17B-237), approving an instructional program to be provided by one or more approved nonprofit or other private providers in multiple locations throughout the State. Any court in a jurisdiction that does not have an approved county or local governmental entity instructional program as established under subparagraph (a) of this paragraph shall order a person convicted of an eligible offense under subsection a. of this section to attend the approved State program established under this subparagraph, unless there is an extra-jurisdictional county or local governmental entity instructional program within 25 miles of the court, and the court has been notified in accordance with this subparagraph, or subparagraph (a) of this paragraph, of the availability of that program to accept participants from the court, in which case the court may instead order a person to attend the county or local governmental entity's instructional program; regarding any program notice under this subparagraph, a court shall not be required to order a person to attend a program until the first day of the month next following the date on which the Attorney General notifies the Administrative Office of the Courts that the program has been established and approved by the Attorney General.

(2)The program shall include information intended to increase the person's awareness of:

(a)the causes of prostitution and its relationship to human trafficking;

(b)the health risks connected with prostitution, including the risk of transmittable diseases;

(c)the consequences of convictions for prostitution or human trafficking, including penalties for subsequent convictions; and

(d)the pervasiveness of human trafficking and the effects of human trafficking on its victims.

(3)Pursuant to section 2 of P.L.2013, c.51 (C.52:17B-238), the Attorney General, in consultation with the Commission on Human Trafficking, may provide for the expenditures of monies from the "Human Trafficking Survivor's Assistance Fund" to assist with the development, maintenance, revision, and distribution of instructional program materials for the "Prostitution Offender Program," and the operation of this instructional program.

L.2013, c.51, s.11.



Section 2C:34-2 - Obscenity For Persons 18 Years Of Age Or Older

2C:34-2.Obscenity for persons 18 years of age or older
2C:34-2. Obscenity for Persons 18 Years of Age or Older.

a.Definitions for purpose of this section:

(1) "Obscene material" means any description, narrative account, display, or depiction of sexual activity or anatomical area contained in, or consisting of, a picture or other representation, publication, sound recording, live performance, or film, which by means of posing, composition, format or animated sensual details:

(a)Depicts or describes in a patently offensive way, ultimate sexual acts, normal or perverted, actual or simulated, masturbation, excretory functions, or lewd exhibition of the genitals,

(b)Lacks serious literary, artistic, political, or scientific value, when taken as a whole, and

(c)Is a part of a work, which to the average person applying contemporary community standards, has a dominant theme taken as a whole, which appeals to the prurient interest.

(2) "Exhibit" means the sale of admission to view obscene material.

b. A person who sells, distributes, rents or exhibits obscene material to a person 18 years of age or older commits a crime of the fourth degree. Sale of obscene material shall be deemed to include any form of transaction which results in the admission to a display or depiction of obscene material or temporary or permanent access to any obscene material.

Nothing contained herein or in section 3 of P.L.1995, c.230 (C.2C:34-7) shall be construed to prohibit a municipality from adopting as a part of its zoning ordinances an ordinance permitting the sale, distribution, rental or exhibition of obscene material in which event such sale, distribution, rental or exhibition shall be deemed legal.

L.1978, c.95; amended 1982,c.211; 1989,c.54,s.1; 1995,c.230,s.1.



Section 2C:34-3 - Obscenity For Persons Under 18

2C:34-3. Obscenity for persons under 18
2C:34-3. Obscenity For Persons Under 18. a. Definitions for purposes of this section:

(1) "Obscene material" means any description, narrative account, display, depiction of a specified anatomical area or specified sexual activity contained in, or consisting of, a picture or other representation, publication, sound recording, live performance or film, which by means of posing, composition, format or animated sensual details, emits sensuality with sufficient impact to concentrate prurient interest on the area or activity.

(2) "Obscene film" means any motion picture film or preview or trailer to a film, not including newsreels portraying actual current events or pictorial news of the day, in which a scene, taken by itself:

(a) Depicts a specified anatomical area or specified sexual activity, or the simulation of a specified sexual activity, or verbalization concerning a specified sexual activity; and

(b) Emits sensuality sufficient, in terms of the duration and impact of the depiction, to appeal to prurient interest.

(3) "Specified anatomical area" means:

(a) Less than completely and opaquely covered human genitals, pubic region, buttock or female breasts below a point immediately above the top of the areola; or

(b) Human male genitals in a discernibly turgid state, even if covered.

(4) "Specified sexual activity" means:

(a) Human genitals in a state of sexual stimulation or arousal; or

(b) Any act of human masturbation, sexual intercourse or deviate sexual intercourse; or

(c) Fondling or other erotic touching of covered or uncovered human genitals, pubic region, buttock or female breast.

(5) "Knowingly" means:

(a) Having knowledge of the character and content of the material or film described herein; or

(b) Having failed to exercise reasonable inspection which would disclose its character and content.

(6) "Exhibit" means the sale of admission to view obscene material.

(7) "Show" means cause or allow to be seen.

b.Promoting obscene material.

(1) A person who knowingly sells, distributes, rents or exhibits to a person under 18 years of age obscene material is guilty of a crime of the third degree.

(2) A person who knowingly shows obscene material to a person under 18 years of age with the knowledge or purpose to arouse, gratify or stimulate himself or another is guilty of a crime of the third degree if the person showing the obscene material is at least four years older than the person under 18 years of age viewing the material.

c.Admitting to exhibition of obscene film.

(1) Any person who knowingly admits a person under 18 years of age to a theatre then exhibiting an obscene film is guilty of a crime of the third degree.

(2) A person who knowingly shows an obscene film to a person under 18 years of age with the knowledge or purpose to arouse, gratify or stimulate himself or another is guilty of a crime of the third degree if the person showing the obscene film is at least four years older than the person under 18 years of age viewing the film.

d.Presumption of knowledge and age.

The requisite knowledge with regard to the character and content of the film or material and of the age of the person is presumed in the case of an actor who sells, distributes, rents, exhibits or shows obscene material to a person under 18 years of age or admits to a film obscene for a person under 18 years of age a person who is under 18 years of age.

e.Defenses.

(1) It is an affirmative defense to a prosecution under subsections b. and c. which the defendant must prove by a preponderance of evidence that:

(a) The person under age 18 falsely represented in or by writing that he was age 18 or over;

(b) The person's appearance was such that an individual of ordinary prudence would believe him to be age 18 or over; and

(c) The sale, distribution, rental, showing or exhibition to or admission of the person was made in good faith relying upon such written representation and appearance and in the reasonable belief that he was actually age 18 or over.

(2) It is an affirmative defense to a prosecution under subsection c. that the defendant is an employee in a motion picture theatre who has no financial interest in that motion picture theatre other than his wages and has no decision-making authority or responsibility with respect to the selection of the motion picture show which is exhibited.

L.1978, c.95; amended 1989, c.54, s.2; 1999, c.227.



Section 2C:34-3.1 - Retailer Defined

2C:34-3.1. Retailer defined
"Retailer," as used in this act, means any person who operates a store, newsstand, booth, concession or similar business with unimpeded access for persons under 18 years old, who is in the business of making sales of periodicals or other publications at retail containing pictures, drawings or photographs.

P.L. 1988, c. 17, s. 1.



Section 2C:34-3.2 - Display Of Obscene Material

2C:34-3.2. Display of obscene material
A municipality may enact an ordinance making it a petty disorderly persons offense for a retailer to display or permit to be displayed at his business premises any obscene material as defined in N.J.S. 2C:34-3, at a height of less than 5 feet or without a blinder or other covering placed or printed on the front of the material displayed. Any such ordinance shall contain a provision stating that public display of the obscene material shall constitute presumptive evidence that the retailer knowingly made or permitted the display.

P.L. 1988, c. 17, s. 2.



Section 2C:34-4 - Public Communication Of Obscenity

2C:34-4. Public communication of obscenity
a. "Publicly communicate" means to display, post, exhibit, give away or vocalize material in such a way that its character and content may be readily and distinctly perceived by the public by normal unaided vision or hearing when viewing or hearing it in, on or from a public street, road, thoroughfare, recreation or shopping center or area, public transportation facility or vehicle used for public transportation.

b. A person who knowingly publicly communicates obscene material, as defined in section 2C:34-3 or causes or permits it to be publicly communicated on property he owns or leases or operates is guilty of a crime of the fourth degree.

c. Public communication of obscene material shall constitute presumptive evidence that the defendant made the communication or caused or permitted it to be made knowingly.

L.1978, c. 95, s. 2C:34-4, eff. Sept. 1, 1979.



Section 2C:34-5 - Diseased Person Committing An Act Of Sexual Penetration

2C:34-5 Diseased person committing an act of sexual penetration
2C:34-5. Diseased person committing an act of sexual penetration.

a. A person is guilty of a crime of the fourth degree who, knowing that he or she is infected with a venereal disease such as chancroid, gonorrhea, syphilis, herpes virus, or any of the varieties or stages of such diseases, commits an act of sexual penetration without the informed consent of the other person.

b. A person is guilty of a crime of the third degree who, knowing that he or she is infected with human immune deficiency virus (HIV) or any other related virus identified as a probable causative agent of acquired immune deficiency syndrome (AIDS), commits an act of sexual penetration without the informed consent of the other person.

L.1978, c.95; amended 1979, c.178, s.68; 1997, c.201.



Section 2C:34-6 - Definitions

2C:34-6.Definitions
2.As used in sections 2 and 3 of this act:

a. "Sexually oriented business" means:

(1) A commercial establishment which as one of its principal business purposes offers for sale, rental, or display any of the following:

Books, magazines, periodicals or other printed material, or photographs, films, motion pictures, video cassettes, slides or other visual representations which depict or describe a "specified sexual activity" or "specified anatomical area"; or still or motion picture machines, projectors or other image-producing devices which show images to one person per machine at any one time, and where the images so displayed are characterized by the depiction of a "specified sexual activity" or "specified anatomical area"; or instruments, devices, or paraphernalia which are designed for use in connection with a "specified sexual activity"; or

(2) A commercial establishment which regularly features live performances characterized by the exposure of a "specified anatomical area" or by a "specified sexual activity," or which regularly shows films, motion pictures, video cassettes, slides, or other photographic representations which depict or describe a "specified sexual activity" or "specified anatomical area."

b."Person" means an individual, proprietorship, partnership, corporation, association, or other legal entity.

c. "Specified anatomical area" means:

(1) Less than completely and opaquely covered human genitals, pubic region, buttock or female breasts below a point immediately above the top of the areola; or

(2) Human male genitals in a discernibly turgid state, even if covered.

d. "Specified sexual activity" means:

(1) The fondling or other erotic touching of covered or uncovered human genitals, pubic region, buttock or female breast; or

(2) Any actual or simulated act of human masturbation, sexual intercourse or deviate sexual intercourse.

L.1995,c.230,s.2.



Section 2C:34-7 - Sexually Oriented Business; Location, Building Requirements; Penalty.

2C:34-7 Sexually oriented business; location, building requirements; penalty.


3. a. Except as provided in a municipal zoning ordinance adopted pursuant to N.J.S.2C:34-2, no person shall operate a sexually oriented business within 1,000 feet of any existing sexually oriented business, or any church, synagogue, temple or other place of public worship, or any elementary or secondary school or any school bus stop, or any municipal or county playground or place of public resort and recreation, or any hospital or any child care center, or within 1,000 feet of any area zoned for residential use. This subsection shall not apply to a sexually oriented business already lawfully operating on the effective date of this act where another sexually oriented business, an elementary or secondary school or school bus stop, or any municipal or county playground or place of public resort and recreation, or any hospital or any child care center, is subsequently established within 1,000 feet, or a residential district or residential lot is subsequently established within 1,000 feet.

b.Every sexually oriented business shall be surrounded by a perimeter buffer of at least 50 feet in width with plantings, fence, or other physical divider along the outside of the perimeter sufficient to impede the view of the interior of the premises in which the business is located. The municipality may, by ordinance, require the perimeter buffer to meet additional requirements or standards. This subsection shall not apply to a sexually oriented business already lawfully operating on the effective date of this act.

c.No sexually oriented business shall display more than two exterior signs, consisting of one identification sign and one sign giving notice that the premises are off limits to minors. The identification sign shall be no more than 40 square feet in size.

d.A person who violates this section is guilty of a crime of the fourth degree.

L.1995,c.230,s.3; amended 1999, c.41.



Section 2C:35-1 - Short Title

2C:35-1. Short Title
This act shall be known and may be cited as the "Comprehensive Drug Reform Act of 1987."

L. 1987, c. 106, s. 1.



Section 2C:35-1.1 - Declaration Of Policy And Legislative Findings

2C:35-1.1. Declaration of policy and legislative findings
The Legislature hereby finds and declares to be the public policy of this State, the following:

a. By enactment of the "New Jersey Code of Criminal Justice," N.J.S. 2C:1-1 et seq., the Legislature recognized the need for the comprehensive reevaluation, revision, consolidation and codification of our criminal laws, and the need to ensure a uniform, consistent and predictable system for the sentencing of convicted offenders, focusing principally on the seriousness and degree of dangerousness inherent in a particular offense. In enacting the sentencing provisions of the penal code, the Legislature recognized that the imposition of a uniform, consistent and predictable sentence for a given offense is an essential prerequisite to any rational deterrent scheme designed ultimately to reduce the incidence of crime.

b. Despite the impressive efforts and gains of our law enforcement agencies, the unlawful use, manufacture and distribution of controlled dangerous substances continues to pose a serious and pervasive threat to the health, safety and welfare of the citizens of this State. New Jersey continues to experience an unacceptably high rate of drug-related crime, and continues to serve as a conduit for the illegal trafficking of drugs to and from other jurisdictions. In addition to the harm suffered by the victims of drug abuse and drug-related crime, the incidence of such offenses is directly related to the rate of other violent and non-violent crimes, including murder, assault, robbery, theft, burglary and organized criminal activities. For this reason, enhanced and coordinated efforts designed specifically to curtail drug-related offenses will lead inexorably to a reduction in the rate of crime generally, and is therefore decidedly in the public interest.

c. In order to be effective, the battle against drug abuse and drug-related crime must be waged aggressively at every level along the drug distribution chain, but in particular, our criminal laws must target for expedited prosecution and enhanced punishment those repeat drug offenders and upper echelon members of organized narcotics trafficking networks who pose the greatest danger to society. In order to ensure the most efficient and effective dedication of limited investigative, prosecutorial, judicial and correctional resources, it is the policy of this State to distinguish between drug offenders based on the seriousness of the offense, considering principally the nature, quantity and purity of the controlled substance involved, and the role of the actor in the overall drug distribution network. It is the intention of the Legislature to provide for the strict punishment, deterrence and incapacitation of the most culpable and dangerous drug offenders, and to facilitate where feasible the rehabilitation of drug dependent persons so as ultimately to reduce the demand for illegal controlled dangerous substances and the incidence of drug-related crime. It is also the policy of this State to afford special protection to children from the perils of drug trafficking, to ensure that all schools and areas adjacent to schools are kept free from drug distribution activities, and to provide especially stern punishment for those drug offenders who operate on or near schools and school buses, who distribute to juveniles, or who employ juveniles in a drug distribution scheme. In addition, our criminal laws and sentencing practices must be reexamined and amended so as to minimize pretrial delay, thereby to ensure the prompt disposition of all drug-related criminal charges and the prompt imposition of fair and certain punishment.

d. Under the current drug laws, there are inadequate sentencing guidelines with which consistently to identify the most serious offenders and offenses and to guard against sentencing disparity and the resulting depreciation of the deterrent thrust of the criminal law. In order to protect the public interest, and so as to deter, disrupt and eliminate the operation of organized drug trafficking networks, it is necessary to undertake a comprehensive reexamination of our controlled dangerous substances laws, procedures and sentencing practices. The transfer of the provisions of the "New Jersey Controlled Dangerous Substances Act," P.L. 1970, c. 226 (C. 24:21-1 et seq.) into the penal code which is accomplished herein, along with the amendments and supplements thereto, will better ensure that the most culpable drug offenders will be subject to swift prosecutions and strict, consistently imposed criminal sanctions.

L. 1987, c. 106, s. 1.



Section 2C:35-1.2 - Reference To Code Of Criminal Justice

2C:35-1.2. Reference to Code of Criminal Justice
Whenever in any law, rule or regulation, reference is made to the "New Jersey Controlled Dangerous Substances Act," P.L. 1970, c. 226 (C. 24:21-1 et seq.) or any part thereof, the same shall mean and refer to the appropriate chapter, section or provision of the "New Jersey Code of Criminal Justice" as amended and supplemented herein. Similarly, any reference to chapter 35 or 36 in the "New Jersey Code of Criminal Justice" shall be deemed to incorporate P.L.1970, c.226 (C.24:21-1 et seq.) or any other predecessor statute.

L. 1987, c. 106, s. 24.



Section 2C:35-2 - Definitions.

2C:35-2 Definitions.

2C:35-2. As used in this chapter:

"Administer" means the direct application of a controlled dangerous substance or controlled substance analog, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by: (1) a practitioner (or, in his presence, by his lawfully authorized agent), or (2) the patient or research subject at the lawful direction and in the presence of the practitioner.

"Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser but does not include a common or contract carrier, public warehouseman, or employee thereof.

"Controlled dangerous substance" means a drug, substance, or immediate precursor in Schedules I through V, any substance the distribution of which is specifically prohibited in N.J.S.2C:35-3, in section 3 of P.L.1997, c.194 (C.2C:35-5.2), in section 5 of P.L.1997, c.194 (C.2C:35-5.3), in section 2 of P.L.2011, c.120 (C.2C:35-5.3a), or in section 2 of P.L.2013, c.35 (C.2C:35-5.3b), and any drug or substance which, when ingested, is metabolized or otherwise becomes a controlled dangerous substance in the human body. When any statute refers to controlled dangerous substances, or to a specific controlled dangerous substance, it shall also be deemed to refer to any drug or substance which, when ingested, is metabolized or otherwise becomes a controlled dangerous substance or the specific controlled dangerous substance, and to any substance that is an immediate precursor of a controlled dangerous substance or the specific controlled dangerous substance. The term shall not include distilled spirits, wine, malt beverages, as those terms are defined or used in R.S.33:1-1 et seq., or tobacco and tobacco products. The term, wherever it appears in any law or administrative regulation of this State, shall include controlled substance analogs.

"Controlled substance analog" means a substance that has a chemical structure substantially similar to that of a controlled dangerous substance and that was specifically designed to produce an effect substantially similar to that of a controlled dangerous substance. The term shall not include a substance manufactured or distributed in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of section 505 of the "Federal Food, Drug and Cosmetic Act," 52 Stat. 1052 (21 U.S.C. s.355).

"Counterfeit substance" means a controlled dangerous substance or controlled substance analog which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, distributed, or dispensed the substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser.

"Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled dangerous substance or controlled substance analog, whether or not there is an agency relationship.

"Dispense" means to deliver a controlled dangerous substance or controlled substance analog to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery. "Dispenser" means a practitioner who dispenses.

"Distribute" means to deliver other than by administering or dispensing a controlled dangerous substance or controlled substance analog. "Distributor" means a person who distributes.

"Drugs" means (a) substances recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (b) substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; and (c) substances (other than food) intended to affect the structure or any function of the body of man or other animals; and (d) substances intended for use as a component of any article specified in subsections (a), (b), and (c) of this section; but does not include devices or their components, parts, or accessories.

"Drug or alcohol dependent person" means a person who as a result of using a controlled dangerous substance or controlled substance analog or alcohol has been in a state of psychic or physical dependence, or both, arising from the use of that controlled dangerous substance or controlled substance analog or alcohol on a continuous or repetitive basis. Drug or alcohol dependence is characterized by behavioral and other responses, including but not limited to a strong compulsion to take the substance on a recurring basis in order to experience its psychic effects, or to avoid the discomfort of its absence.

"Hashish" means the resin extracted from any part of the plant Genus Cannabis L. and any compound, manufacture, salt, derivative, mixture, or preparation of such resin.

"Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled dangerous substance or controlled substance analog, either directly or by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled dangerous substance or controlled substance analog by an individual for his own use or the preparation, compounding, packaging, or labeling of a controlled dangerous substance: (1) by a practitioner as an incident to his administering or dispensing of a controlled dangerous substance or controlled substance analog in the course of his professional practice, or (2) by a practitioner (or under his supervision) for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale.

"Marijuana" means all parts of the plant Genus Cannabis L., whether growing or not; the seeds thereof, and every compound, manufacture, salt, derivative, mixture, or preparation of the plant or its seeds, except those containing resin extracted from the plant; but shall not include the mature stalks of the plant, fiber produced from the stalks, oil, or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of mature stalks, fiber, oil, or cake, or the sterilized seed of the plant which is incapable of germination.

"Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(a)Opium, coca leaves, and opiates;

(b)A compound, manufacture, salt, derivative, or preparation of opium, coca leaves, or opiates;

(c)A substance (and any compound, manufacture, salt, derivative, or preparation thereof) which is chemically identical with any of the substances referred to in subsections (a) and (b), except that the words "narcotic drug" as used in this act shall not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecogine.

"Opiate" means any dangerous substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled pursuant to the provisions of section 3 of P.L.1970, c.226 (C.24:21-3), the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

"Opium poppy" means the plant of the species Papaver somniferum L., except the seeds thereof.

"Person" means any corporation, association, partnership, trust, other institution or entity, or one or more individuals.

"Plant" means an organism having leaves and a readily observable root formation, including, but not limited to, a cutting having roots, a rootball or root hairs.

"Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

"Practitioner" means a physician, dentist, veterinarian, scientific investigator, laboratory, pharmacy, hospital, or other person licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or administer a controlled dangerous substance or controlled substance analog in the course of professional practice or research in this State.

(a)"Physician" means a physician authorized by law to practice medicine in this or any other state and any other person authorized by law to treat sick and injured human beings in this or any other state.

(b)"Veterinarian" means a veterinarian authorized by law to practice veterinary medicine in this State.

(c)"Dentist" means a dentist authorized by law to practice dentistry in this State.

(d)"Hospital" means any federal institution, or any institution for the care and treatment of the sick and injured, operated or approved by the appropriate State department as proper to be entrusted with the custody and professional use of controlled dangerous substances or controlled substance analogs.

(e)"Laboratory" means a laboratory to be entrusted with the custody of narcotic drugs and the use of controlled dangerous substances or controlled substance analogs for scientific, experimental, and medical purposes and for purposes of instruction approved by the Department of Health.

"Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled dangerous substance or controlled substance analog.

"Immediate precursor" means a substance which the Division of Consumer Affairs in the Department of Law and Public Safety has found to be and by regulation designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled dangerous substance or controlled substance analog, the control of which is necessary to prevent, curtail, or limit such manufacture.

"Residential treatment facility" means any facility licensed and approved by the Department of Human Services and which is approved by any county probation department for the inpatient treatment and rehabilitation of drug or alcohol dependent persons.

"Schedules I, II, III, IV, and V" are the schedules set forth in sections 5 through 8 of P.L.1970, c.226 (C.24:21-5 through 24:21-8) and in section 4 of P.L.1971, c.3 (C.24:21-8.1) and as modified by any regulations issued by the Director of the Division of Consumer Affairs in the Department of Law and Public Safety pursuant to the director's authority as provided in section 3 of P.L.1970, c.226 (C.24:21-3).

"State" means the State of New Jersey.

"Ultimate user" means a person who lawfully possesses a controlled dangerous substance or controlled substance analog for his own use or for the use of a member of his household or for administration to an animal owned by him or by a member of his household.

"Prescription legend drug" means any drug which under federal or State law requires dispensing by prescription or order of a licensed physician, veterinarian, or dentist and is required to bear the statement "Rx only" or similar wording indicating that such drug may be sold or dispensed only upon the prescription of a licensed medical practitioner and is not a controlled dangerous substance or stramonium preparation.

"Stramonium preparation" means a substance prepared from any part of the stramonium plant in the form of a powder, pipe mixture, cigarette, or any other form with or without other ingredients.

"Stramonium plant" means the plant Datura Stramonium Linne, including Datura Tatula Linne.

amended 1997, c.186, s.1; 1999, c.90, s.1; 1999, c.186; 1999, c.376, s.1; 2005, c.205, s.1; 2011, c.120, s.1; 2012, c.17, s.2; 2013, c.35, s.1.



Section 2C:35-3 - Leader Of Narcotics Trafficking Network

2C:35-3. Leader of Narcotics Trafficking Network
2C:35-3. Leader of Narcotics Trafficking Network.

As used in this section:

"Financier" means a person who, with the intent to derive a profit, provides money or credit or other thing of value in order to purchase a controlled dangerous substance or an immediate precursor, or otherwise to finance the operations of a drug trafficking network.

A person is a leader of a narcotics trafficking network if he conspires with two or more other persons in a scheme or course of conduct to unlawfully manufacture, distribute, dispense, bring into or transport in this State methamphetamine, lysergic acid diethylamide, phencyclidine, gamma hydroxybutyrate, flunitrazepam or any controlled dangerous substance classified in Schedule I or II, or any controlled substance analog thereof as a financier, or as an organizer, supervisor or manager of at least one other person.

Leader of narcotics trafficking network is a crime of the first degree and upon conviction thereof, except as may be provided by N.J.S.2C:35-12, a person shall be sentenced to an ordinary term of life imprisonment during which the person must serve 25 years before being eligible for parole. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may also impose a fine not to exceed $750,000.00 or five times the street value of the controlled dangerous substance, controlled substance analog, gamma hydroxybutyrate or flunitrazepam involved, whichever is greater.

Notwithstanding the provisions of N.J.S.2C:1-8, a conviction of leader of narcotics trafficking network shall not merge with the conviction for any offense which is the object of the conspiracy. Nothing contained in this section shall prohibit the court from imposing an extended term pursuant to N.J.S.2C:43-7; nor shall this section be construed in any way to preclude or limit the prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction under N.J.S.2C:35-4 (maintaining or operating a CDS production facility), N.J.S.2C:35-5 (manufacturing, distributing or dispensing), N.J.S.2C:35-6 (employing a juvenile in a drug distribution scheme), N.J.S.2C:35-9 (strict liability for drug induced death), N.J.S.2C:41-2 (racketeering activities) or subsection g. of N.J.S.2C:5-2 (leader of organized crime).

It shall not be necessary in any prosecution under this section for the State to prove that any intended profit was actually realized. The trier of fact may infer that a particular scheme or course of conduct was undertaken for profit from all of the attendant circumstances, including but not limited to the number of persons involved in the scheme or course of conduct, the actor's net worth and his expenditures in relation to his legitimate sources of income, the amount or purity of the specified controlled dangerous substance, controlled substance analog, gamma hydroxybutyrate or flunitrazepam involved, or the amount of cash or currency involved.

It shall not be a defense to a prosecution under this section that such controlled dangerous substance, controlled substance analog, gamma hydroxybutyrate or flunitrazepam was brought into or transported in this State solely for ultimate distribution or dispensing in another jurisdiction; nor shall it be a defense that any profit was intended to be made in another jurisdiction.

It shall not be a defense that the defendant was subject to the supervision or management of another, nor that another person or persons were also leaders of the narcotics trafficking network.

L.1987, c.106, s.1; amended 1997, c.181, s.1; 1997, c.343; 1999, c.133, s.1.



Section 2C:35-4 - Maintaining Or Operating A Controlled Dangerous Substance Production Facility

2C:35-4. Maintaining or operating a controlled dangerous substance production facility
2C:35-4. Except as authorized by P.L.1970, c.226 (C.24:21-1 et seq.), any person who knowingly maintains or operates any premises, place or facility used for the manufacture of methamphetamine, lysergic acid diethylamide, phencyclidine, gamma hydroxybutyrate, flunitrazepam, marijuana in an amount greater than five pounds or ten plants or any substance listed in Schedule I or II, or the analog of any such substance, or any person who knowingly aids, promotes, finances or otherwise participates in the maintenance or operations of such premises, place or facility, is guilty of a crime of the first degree and shall, except as provided in N.J.S.2C:35-12, be sentenced to a term of imprisonment which shall include the imposition of a minimum term which shall be fixed at, or between, one-third and one-half of the sentence imposed, during which the defendant shall be ineligible for parole. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may also impose a fine not to exceed $750,000.00 or five times the street value of all controlled dangerous substances, controlled substance analogs, gamma hydroxybutyrate or flunitrazepam at any time manufactured or stored at such premises, place or facility, whichever is greater.

L.1987, c.106, s.1; amended 1988, c.44, s.1; 1997, c.181, s.2; 1997, c.186, s.2; 1999, c.133, s.2.



Section 2C:35-4.1 - Booby Traps In Manufacturing Or Distribution Facilities; Fortified Premises

2C:35-4.1 Booby traps in manufacturing or distribution facilities; fortified premises
1. Booby traps in Manufacturing or Distribution Facilities; Fortified Premises.

a. As used in this section:

(1) "Booby trap" means any concealed or camouflaged device designed or reasonably likely to cause bodily injury when triggered by the action of a person entering a property or building or any portion thereof, or moving on the property or in the building, or by the action of another person. The term includes, but is not limited to, firearms, ammunition or destructive devices activated by a trip wire or other triggering mechanism, sharpened stakes, traps, and lines or wires with hooks, weights or other objects attached.

(2) "Structure" means any building, room, ship, vessel or airplane and also means any place adapted for overnight accommodation of persons, or for carrying on business therein, whether or not the person is actually present.

b. Any person who knowingly assembles, maintains, places or causes to be placed a booby trap on property used for the manufacture, distribution, dispensing, or possession or control with intent to manufacture, distribute or dispense, controlled dangerous substances in violation of this chapter shall be guilty of a crime of the second degree. If the booby trap causes bodily injury to any person, the defendant shall be guilty of a crime of the first degree.

It shall not be a defense that the device was inoperable or was not actually triggered, or that its existence or location was known to a law enforcement officer or another person.

c. Any person who fortifies or maintains in a fortified condition a structure for the manufacture, distribution, dispensing or possession or control with intent to manufacture, distribute or dispense, controlled dangerous substances, or who violates section 3, 4, 5, 6 or 7 of chapter 35 in a structure which he owns, leases, occupies or controls, and which has been fortified, is guilty of a crime of the third degree. A structure has been fortified if steel doors, wooden planking, cross bars, alarm systems, dogs, lookouts or any other means are employed to prevent, impede, delay or provide warning of the entry into a structure or any part of a structure by law enforcement officers.

d. A booby trap or fortification is maintained if it remains on property or in a structure while the property or structure is owned, occupied, controlled or used by the defendant.

e. Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for a violation of chapters 11, 12, 17, and 39 of this title, or any other law. Notwithstanding the provisions of N.J.S.2C:1-8, N.J.S.2C:44-5 or any other provisions of law, a conviction arising under this section shall not merge with a conviction for a violation of any section of chapter 35 of Title 2C of the New Jersey Statutes, or for conspiring or attempting to violate any section of chapter 35 of Title 2C of the New Jersey Statutes, and the sentence imposed upon a violation of this section shall be ordered to be served consecutively to that imposed for any other conviction arising under any section of chapter 35 of Title 2C of the New Jersey Statutes or for conspiracy or attempt to violate any section of chapter 35 of Title 2C of the New Jersey Statutes, unless the court, in consideration of the character and circumstances of the defendant, finds that imposition of consecutive sentences would be a serious injustice which overrides the need to deter such conduct by others. If the court does not impose a consecutive sentence, the sentence shall not become final for 10 days in order to permit the appeal of such sentence by the prosecution.

L.1997,c.185.



Section 2C:35-5 - Manufacturing, Distributing Or Dispensing

2C:35-5. Manufacturing, distributing or dispensing
2C:35-5. Manufacturing, Distributing or Dispensing. a. Except as authorized by P.L.1970, c.226 (C.24:21-1 et seq.), it shall be unlawful for any person knowingly or purposely:

(1) To manufacture, distribute or dispense, or to possess or have under his control with intent to manufacture, distribute or dispense, a controlled dangerous substance or controlled substance analog; or

(2) To create, distribute, or possess or have under his control with intent to distribute, a counterfeit controlled dangerous substance.

b.Any person who violates subsection a. with respect to:

(1) Heroin, or its analog, or coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, or analogs, except that the substances shall not include decocainized coca leaves or extractions which do not contain cocaine or ecogine, or 3,4-methylenedioxymethamphetamine or 3,4-methylenedioxyamphetamine, in a quantity of five ounces or more including any adulterants or dilutants is guilty of a crime of the first degree. The defendant shall, except as provided in N.J.S.2C:35-12, be sentenced to a term of imprisonment by the court. The term of imprisonment shall include the imposition of a minimum term which shall be fixed at, or between, one-third and one-half of the sentence imposed, during which the defendant shall be ineligible for parole. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, a fine of up to $500,000.00 may be imposed;

(2) A substance referred to in paragraph (1) of this subsection, in a quantity of one-half ounce or more but less than five ounces, including any adulterants or dilutants is guilty of a crime of the second degree;

(3) A substance referred to in paragraph (1) of this subsection in a quantity less than one-half ounce including any adulterants or dilutants is guilty of a crime of the third degree except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $75,000.00 may be imposed;

(4) A substance classified as a narcotic drug in Schedule I or II other than those specifically covered in this section, or the analog of any such substance, in a quantity of one ounce or more including any adulterants or dilutants is guilty of a crime of the second degree;

(5) A substance classified as a narcotic drug in Schedule I or II other than those specifically covered in this section, or the analog of any such substance, in a quantity of less than one ounce including any adulterants or dilutants is guilty of a crime of the third degree except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $75,000.00 may be imposed;

(6) Lysergic acid diethylamide, or its analog, in a quantity of 100 milligrams or more including any adulterants or dilutants, or phencyclidine, or its analog, in a quantity of 10 grams or more including any adulterants or dilutants, is guilty of a crime of the first degree. Except as provided in N.J.S.2C:35-12, the court shall impose a term of imprisonment which shall include the imposition of a minimum term, fixed at, or between, one-third and one-half of the sentence imposed by the court, during which the defendant shall be ineligible for parole. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, a fine of up to $500,000.00 may be imposed;

(7) Lysergic acid diethylamide, or its analog, in a quantity of less than 100 milligrams including any adulterants or dilutants, or where the amount is undetermined, or phencyclidine, or its analog, in a quantity of less than 10 grams including any adulterants or dilutants, or where the amount is undetermined, is guilty of a crime of the second degree;

(8) Methamphetamine, or its analog, or phenyl-2-propanone (P2P), in a quantity of five ounces or more including any adulterants or dilutants is guilty of a crime of the first degree. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, a fine of up to $300,000.00 may be imposed;

(9) (a) Methamphetamine, or its analog, or phenyl-2-propanone (P2P), in a quantity of one-half ounce or more but less than five ounces including any adulterants or dilutants is guilty of a crime of the second degree;

(b) Methamphetamine, or its analog, or phenyl-2-propanone (P2P), in a quantity of less than one-half ounce including any adulterants or dilutants is guilty of a crime of the third degree except that notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $75,000.00 may be imposed;

(10) (a) Marijuana in a quantity of 25 pounds or more including any adulterants or dilutants, or 50 or more marijuana plants, regardless of weight, or hashish in a quantity of five pounds or more including any adulterants or dilutants, is guilty of a crime of the first degree. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, a fine of up to $300,000.00 may be imposed;

(b) Marijuana in a quantity of five pounds or more but less than 25 pounds including any adulterants or dilutants, or 10 or more but fewer than 50 marijuana plants, regardless of weight, or hashish in a quantity of one pound or more but less than five pounds, including any adulterants and dilutants, is guilty of a crime of the second degree;

(11) Marijuana in a quantity of one ounce or more but less than five pounds including any adulterants or dilutants, or hashish in a quantity of five grams or more but less than one pound including any adulterants or dilutants, is guilty of a crime of the third degree except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $25,000.00 may be imposed;

(12) Marijuana in a quantity of less than one ounce including any adulterants or dilutants, or hashish in a quantity of less than five grams including any adulterants or dilutants, is guilty of a crime of the fourth degree;

(13) Any other controlled dangerous substance classified in Schedule I, II, III or IV, or its analog, is guilty of a crime of the third degree, except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $25,000.00 may be imposed; or

(14) Any Schedule V substance, or its analog, is guilty of a crime of the fourth degree except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $25,000.00 may be imposed.

c.Where the degree of the offense for violation of this section depends on the quantity of the substance, the quantity involved shall be determined by the trier of fact. Where the indictment or accusation so provides, the quantity involved in individual acts of manufacturing, distribution, dispensing or possessing with intent to distribute may be aggregated in determining the grade of the offense, whether distribution or dispensing is to the same person or several persons, provided that each individual act of manufacturing, distribution, dispensing or possession with intent to distribute was committed within the applicable statute of limitations.

L.1987, c.106, s.1; amended 1988, c.44, s.2; 1997, c.181, s.3; 1997, c.186, s.3; 2000, c.55; 2000, c.136.



Section 2C:35-5.2 - Manufacturing, Etc. Gamma Hydroxybutyrate; Penalties

2C:35-5.2 Manufacturing, etc. gamma hydroxybutyrate; penalties
3. a. Except as authorized by P.L.1970, c.226 (C.24:21-1 et seq.), it shall be a crime of the second degree for any person knowingly or purposely to manufacture, distribute or dispense, or to possess or have under his control with intent to manufacture, distribute or dispense gamma hydroxybutyrate.

b. Notwithstanding the provisions of N.J.S.2C:43-3 or any other law, a fine of up to $150,000.00 may be imposed upon a person who violates this section.

L.1997,c. 194, s.3.



Section 2C:35-5.3 - Manufacturing, Etc. Flunitrazepam; Penalties

2C:35-5.3 Manufacturing, etc. flunitrazepam; penalties
5. a. Except as authorized by P.L.1970, c.226 (C.24:21-1 et seq.), it is unlawful for any person knowingly or purposely to manufacture, distribute or dispense, or to possess or have under his control with intent to manufacture, distribute or dispense flunitrazepam.

b. A person who violates subsection a. of this section with respect to flunitrazepam in a quantity of one gram or more is guilty of a crime of the first degree and, notwithstanding the provisions of N.J.S.2C:43-3 or any other law, a fine of up to $250,000.00 may be imposed upon the person.

c. A person who violates subsection a. of this section with respect to flunitrazepam in a quantity of less than one gram is guilty of a crime of the second degree and, notwithstanding the provisions of N.J.S.2C:43-3 or any other law, a fine of up to $150,000.00 may be imposed upon the person.

L.1997,c. 194, s.5.



Section 2C:35-5.3A - Criminalization, Degree Of Crime.

2C:35-5.3a Criminalization, degree of crime.

2. a. It is a crime for any person knowingly or purposely to manufacture, distribute or dispense, or to possess or have under his control with intent to manufacture, distribute, or dispense substances containing: 4-methylmethcathinone (mephedrone, 4-MMC); 3,4-methylenedioxypyrovalerone (MDPV); 3,4-methylenedioxymethcathinone (methylone, MDMC), 4-methoxymethcathinone (methedrone, bk-PMMA, PMMC); 3-fluoromethcathinone (3-FMC); or 4-fluoromethcathinone (flephedrone, 4-FMC).

b.A person who violates subsection a. of this section where the quantity involved is one ounce or more is guilty of a crime of the second degree.

c.A person who violates subsection a. of this section where the quantity involved is less than one ounce is guilty of a crime of the third degree.

L.2011, c.120, s.2.



Section 2C:35-5.3B - Crimes Relative To Synthetic Cannabinoid; Degree.

2C:35-5.3b Crimes relative to synthetic cannabinoid; degree.

2. a. It is a crime for any person knowingly or purposely to manufacture, distribute or dispense, or to possess or have under his control with intent to manufacture, distribute, or dispense a synthetic cannabinoid.

b.A person who violates subsection a. of this section where the quantity involved, including adulterants and dilutants, is one ounce or more is guilty of a crime of the second degree.

c.A person who violates subsection a. of this section where the quantity involved, including adulterants and dilutants, is less than one ounce is guilty of a crime of the third degree.

d.As used in this chapter, the term, "synthetic cannabinoid" shall include any material, compound, mixture, or preparation that is not included in Schedules I, II, III, IV, and V, other than as a synthetic cannabinoid; is not a federal Food and Drug Administration (FDA) approved drug; and contains any quantity of the following substances, their salts, isomers (whether optical, positional, or geometric), homologues (analogs), and salts of isomers and homologues (analogs), unless specifically excepted, whenever the existence of these salts, isomers, homologues (analogs), and salts of isomers and homologues (analogs) is possible within the specific chemical designation:

(1)Naphthoylindoles. Any compound containing a 3-(1-naphthoyl) indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cyc1oalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent. This structural class includes but is not limited to: JWH 015; JWH 018; JWH 019; JWH 073; JWH 081; JWH 122; JWH 200; JWH 210; JWH 398; AM 2201; and WIN 55 212.

(2)Naphthylmethylindoles. Any compound containing a 1H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent. This structural class includes but is not limited to: JWH-175; and JWH-184.

(3)Naphthoylpyrroles. Any compound containing a 3-(1naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent and whether or not substituted in the naphthyl ring to any extent. This structural class includes but is not limited to JWH 307.

(4)Naphthylmethylindenes. Any compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent and whether or not substituted in the naphthyl ring to any extent. This structural class includes but is not limited to JWH-176.

(5)Phenylacetylindoles. Any compound containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. This structural class includes but is not limited to: RCS-8 (SR-18); JWH 250; JWH 203; JWH-251; and JWH-302.

(6)Cyclohexylphenols. Any compound containing a 2-(3hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent. This structural class includes but is not limited to CP 47,497 (and homologues(analogs)); cannabicyclohexanol; and CP 55, 940.

(7)Benzoylindoles. Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. This structural class includes but is not limited to: AM 694; Pravadoline (WIN 48,098); RCS 4; and AM-679.
(8)[2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]-1, 4-benzoxazin-6-yl]-1-napthalenylmethanone. This structural class includes but is not limited to WIN 55,212-2.

(9)(6aR, 10aR)-9-(hydroxymethyl)-6, 6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-l-ol 7370. This structural class includes but is not limited to HU-210.

(10) Adamantoylindoles. Any compound containing a 3-(1adamantoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the adamantyl ring system to any extent. This structural class includes but is not limited to AM-1248.

(11) Any other synthetic chemical compound that is a cannabinoid receptor agonist and mimics the pharmacological effect of naturally occurring cannabinoids that is not listed in Schedules II through V or is not an FDA approved drug.

L.2013, c.35, s.2.



Section 2C:35-5.3C - Obtaining, Possessing Synthetic Cannabinoid; Degree Of Crime.

2C:35-5.3c Obtaining, possessing synthetic cannabinoid; degree of crime.

3. a. It is a crime for any person, knowingly or purposely, to obtain or possess a synthetic cannabinoid, as that term is defined in subsection d. of section 2 of P.L.2013, c.35 (C.2C:35-5.3b).

b.A person who violates subsection a. of this section where the quantity involved is one ounce or more, including adulterants and dilutants, is guilty of a crime of the third degree.

c.A person who violates subsection a. of this section where the quantity involved, including adulterants and dilutants, is less than one ounce is guilty of a crime of the fourth degree.

L.2013, c.35, s.3.



Section 2C:35-5.4 - Short Title.

2C:35-5.4 Short title.

1.This act shall be known and may be cited as the "Drug Offender Restraining Order Act of 1999."

L.1999,c.334,s.1.



Section 2C:35-5.5 - Findings, Declarations Relative To Removal, Restraint Of Certain Drug Offenders.

2C:35-5.5 Findings, declarations relative to removal, restraint of certain drug offenders.

2.The Legislature hereby finds and declares to be the public policy of this State, the following:

a.By the enactment of the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et seq., the Legislature recognized that the unlawful manufacture, distribution, possession and use of controlled dangerous substances poses a serious and pervasive threat to the health, safety and welfare of the citizens of this State.

b.In particular, the unlawful manufacture and distribution of controlled dangerous substances can undermine the quality of life enjoyed by all persons who live or work in a neighborhood where such unlawful activity occurs.

c.Persons who engage in unlawful drug activity serve as negative role models for the young, enlist others to join in illicit enterprises, attract violent criminals who prey upon the innocent, and drive away law-abiding citizens, thus having an adverse impact upon legitimate businesses.

d.Displacing those who engage in the unlawful manufacture and distribution of controlled dangerous substances from the situs of their offenses will disrupt drug trafficking by forcing offenders to abandon familiar and comfortable surroundings and requiring them to rely on more cumbersome techniques for conducting street-level transactions. Restraining orders will also protect the public by separating drug offenders from their known markets for sales and purchases of controlled dangerous substances.

L.1999,c.334,s.2.



Section 2C:35-5.6 - Definitions Relative To Removal, Restraint Of Certain Offenders

2C:35-5.6. Definitions relative to removal, restraint of certain offenders
3.Definitions.

As used in this act:

a."Person" means any person charged with or convicted of a criminal offense or any juvenile charged with delinquency or adjudicated delinquent for an act which, if committed by an adult, would be a criminal offense.

b."Place" includes any premises, residence, business establishment, location or specified area including all buildings and all appurtenant land, in which or at which a criminal offense occurred or is alleged to have occurred or is affected by the criminal offense with which the person is charged. "Place" does not include public rail, bus or air transportation lines or limited access highways which do not allow pedestrian access.

c."Criminal offense" means:

(1)any of the following: N.J.S.2C:35-3, N.J.S.2C:35-4, N.J.S.2C:35-5, N.J.S.2C:35-6, N.J.S.2C:35-8, N.J.S.2C:35-9, P.L.1997, c.185 (C.2C:35-4.1), sections 3 or 5 of P.L.1997, c.194 (C.2C:35-5.2 or C.2C:35-5.3), P.L.1987, c.101 (C.2C:35-7) or P.L.1997, c.327 (C.2C:35-7.1), or

(2)the unlawful possession or use of an assault firearm as defined in subsection w. of N.J.S.2C:39-1.

L.1999,c.334,s.3; amended 2001, c.365, s.1.



Section 2C:35-5.7 - Issuance Of Order By Court.

2C:35-5.7 Issuance of order by court.

4. a. When a person is charged with a criminal offense on a warrant and the person is released from custody before trial on bail or personal recognizance, the court, upon application of a law enforcement officer or prosecuting attorney pursuant to section 3 of P.L.2001, c.365 (C.2C:35-5.9) and except as provided in subsection e. of this section, shall as a condition of release issue an order prohibiting the person from entering any place defined by subsection b. of section 3 of P.L.1999, c.334 (C.2C:35-5.6), including a buffer zone surrounding the place or modifications as provided by subsection f. of this section. With regard to an applicant who is not physically present at the same location as the court, the applicant may make such application to the court through telephone, radio or other means of electronic communication. The court may consider and grant such application in accordance with the Rules of Court.

b.When a person is charged with a criminal offense on a summons, the court, upon application of a law enforcement officer or prosecuting attorney pursuant to section 3 of P.L.2001, c.365 (C.2C:35-5.9) and except as provided in subsection e. of this section, shall, at the time of the defendant's first appearance, issue an order prohibiting the person from entering any place defined by subsection b. of section 3 of P.L.1999, c.334 (C.2C:35-5.6), including a buffer zone surrounding the place or modifications as provided by subsection f. of this section.

c.When a person is charged with a criminal offense on a juvenile delinquency complaint and is released from custody at a detention hearing pursuant to section 19 of P.L.1982, c.77 (C.2A:4A-38), the court, upon application of a law enforcement officer or prosecuting attorney pursuant to section 3 of P.L.2001, c.365 (C.2C:35-5.9) and except as provided in subsection e. of this section, shall issue an order prohibiting the person from entering any place defined by subsection b. of section 3 of P.L.1999, c.334 (C.2C:35-5.6), including a buffer zone surrounding the place or modifications as provided by subsection f. of this section.

d.When a person is charged with a criminal offense on a juvenile delinquency complaint and is released without being detained pursuant to section 15 or 16 of P.L.1982, c.77 (C.2A:4A-34 or C.2A:4A-35), the law enforcement officer or prosecuting attorney shall prepare an application pursuant to section 3 of P.L.2001, c.365 (C.2C:35-5.9) for filing on the next court day.

The law enforcement officer releasing the juvenile shall serve the juvenile and his parent or guardian with written notice that an order shall be issued by the Family Part of the Superior Court on the next court day prohibiting the juvenile from entering any place defined by subsection b. of section 3 of P.L.1999, c.334 (C.2C:35-5.6), including a buffer zone surrounding the place or modifications as provided by subsection f. of this section.

The court shall issue such order on the first court day following the release of the juvenile. If the restraints contained in the court order differ from the restraints contained in the notice, the order shall not be effective until the third court day following the issuance of the order. The juvenile may apply to the court to stay or modify the order on the grounds set forth in subsection e. of this section.

e.The court may forego issuing a restraining order for which application has been made pursuant to section 3 of P.L.2001, c.365 (C.2C:35-5.9) only if the defendant establishes by clear and convincing evidence that:

(1)the defendant lawfully resides at or has legitimate business on or near the place, or otherwise legitimately needs to enter the place. In such an event, the court shall not issue an order pursuant to this section unless the court is clearly convinced that the need to bar the person from the place in order to protect the public safety and the rights, safety and health of the residents and persons working in the place outweighs the person's interest in returning to the place. If the balance of the interests of the person and the public so warrants, the court may issue an order imposing conditions upon the person's entry at, upon or near the place; or

(2)the issuance of an order would cause undue hardship to innocent persons and would constitute a serious injustice which overrides the need to protect the rights, safety and health of persons residing in or having business in the place.

f.A restraining order issued pursuant to subsection a., b., c., d. or h. of this section shall describe the place from which the person has been barred and any conditions upon the person's entry into the place, with sufficient specificity to enable the person to guide his conduct accordingly and to enable a law enforcement officer to enforce the order. The order shall also prohibit the person from entering an area of up to 500 feet surrounding the place, unless the court rules that a different buffer zone would better effectuate the purposes of this act. In the discretion of the court, the order may contain modifications to permit the person to enter the area during specified times for specified purposes, such as attending school during regular school hours. When appropriate, the court may append to the order a map depicting the place. The person shall be given a copy of the restraining order and any appended map and shall acknowledge in writing the receipt thereof.

g.(1) The court shall provide notice of the restraining order to the local law enforcement agency where the arrest occurred and to the county prosecutor.

(2)Notwithstanding the provisions of section 1 of P.L.1982, c.79 (C.2A:4A-60), prior to the person's conviction or adjudication of delinquency for a criminal offense, the local law enforcement agency may post a copy of any orders issued pursuant to this section, or an equivalent notice containing the terms of the order, upon one or more of the principal entrances of the place or in any other conspicuous location. Such posting shall be for the purpose of informing the public, and the failure to post a copy of the order shall in no way excuse any violation of the order.

(3)Notwithstanding the provisions of section 1 of P.L.1982, c.79 (C.2A:4A-60), prior to the person's conviction or adjudication of delinquency for a criminal offense, any law enforcement agency may publish a copy of any orders issued pursuant to this section, or an equivalent notice containing the terms of the order, in a newspaper circulating in the area of the restraining order. Such publication shall be for the purpose of informing the public, and the failure to publish a copy of the order shall in no way excuse any violation of the order.

(4)Notwithstanding the provisions of section 1 of P.L.1982, c.79 (C.2A:4A-60), prior to the person's conviction or adjudication of delinquency for a criminal offense, any law enforcement agency may distribute copies of any orders issued pursuant to this section, or an equivalent notice containing the terms of the order, to residents or businesses located within the area delineated in the order or, in the case of a school or any government-owned property, to the appropriate administrator, or to any tenant association representing the residents of the affected area. Such distribution shall be for the purpose of informing the public, and the failure to publish a copy of the order shall in no way excuse any violation of the order.

h.When a person is convicted of or adjudicated delinquent for any criminal offense, the court, upon application of a law enforcement officer or prosecuting attorney pursuant to section 3 of P.L.2001, c.365 (C.2C:35-5.9) and except as provided in subsection e. of this section, shall, by separate order or within the judgment of conviction, issue an order prohibiting the person from entering any place defined by subsection b. of section 3 of P.L.1999, c.334 (C.2C:35-5.6), including a buffer zone surrounding the place or modifications as provided by subsection f. of this section. Upon the person's conviction or adjudication of delinquency for a criminal offense, a law enforcement agency, in addition to posting, publishing, and distributing the order or an equivalent notice pursuant to paragraphs (2), (3) and (4) of subsection g. of this section, may also post, publish and distribute a photograph of the person.

i.When a juvenile has been adjudicated delinquent for an act which, if committed by an adult, would be a criminal offense, in addition to an order required by subsection h. of this section or any other disposition authorized by law, the court may order the juvenile and any parent, guardian or any family member over whom the court has jurisdiction to take such actions or obey such restraints as may be necessary to facilitate the rehabilitation of the juvenile or to protect public safety or to safeguard or enforce the rights of residents of the place. The court may commit the juvenile to the care and responsibility of the Department of Children and Families until such time as the juvenile reaches the age of 18 or until the order of removal and restraint expires, whichever first occurs, or to such alternative residential placement as is practicable.

j.An order issued pursuant to subsection a., b., c. or d. of this section shall remain in effect until the case has been adjudicated or dismissed, or for not less than two years, whichever is less. An order issued pursuant to subsection h. of this section shall remain in effect for such period of time as shall be fixed by the court but not longer than the maximum term of imprisonment or incarceration allowed by law for the underlying offense or offenses. When the court issues a restraining order pursuant to subsection h. of this section and the person is also sentenced to any form of probationary supervision or participation in the Intensive Supervision Program, the court shall make continuing compliance with the order an express condition of probation or the Intensive Supervision Program. When the person has been sentenced to a term of incarceration, continuing compliance with the terms and conditions of the order shall be made an express condition of the person's release from confinement or incarceration on parole. At the time of sentencing or, in the case of a juvenile, at the time of disposition of the juvenile case, the court shall advise the defendant that the restraining order shall include a fixed time period in accordance with this subsection and shall include that provision in the judgment of conviction, dispositional order, separate order or order vacating an existing restraining order, to the law enforcement agency that made the arrest and to the county prosecutor.

k.All applications to stay or modify an order issued pursuant to this act, including an order originally issued in municipal court, shall be made in the Superior Court. The court shall immediately notify the county prosecutor in writing whenever an application is made to stay or modify an order issued pursuant to this act. If the court does not issue a restraining order, the sentence imposed by the court for a criminal offense as defined in subsection b. of this section shall not become final for ten days in order to permit the appeal of the court's findings by the prosecution.

l.Nothing in this section shall be construed in any way to limit the authority of the court to take such other actions or to issue such orders as may be necessary to protect the public safety or to safeguard or enforce the rights of others with respect to the place.

m.Notwithstanding any other provision of this section, the court may permit the person to return to the place to obtain personal belongings and effects and, by court order, may restrict the time and duration and provide for police supervision of such a visit.

L.1999, c.334, s.4; amended 2001, c.365, s.2; 2004, c.130, s.14; 2006, c.47, s.27; 2011, c.44, s.1.



Section 2C:35-5.8 - Violations, Penalties.

2C:35-5.8 Violations, penalties.

5.Violation of any order issued pursuant to this act shall subject the person to civil contempt, criminal contempt, revocation of bail, probation or parole, or any combination of these sanctions and any other sanctions authorized by law. A law enforcement officer may arrest an adult or take into custody a juvenile when an officer has probable cause to believe that the person has violated the terms of any removal and restraining order issued pursuant to section 4 of P.L.1999, c.334 (C.2C:35-5.7).

L.1999,c.334,s.5.



Section 2C:35-5.9 - Certification Of Offense Location.

2C:35-5.9 Certification of offense location.

3.Certification of Offense Location.

The court shall issue a restraining order pursuant to P.L.1999, c.334 (C.2C:35-5.4 et seq.) only upon request by a law enforcement officer or prosecuting attorney and either: (1) submission of a certification describing the location of the offense; or (2) in matters where the applicant is not physically present at the same location as the court, an oral statement describing the location of the offense followed by submission within a reasonable time of a certification describing the location of the offense in accordance with the Rules of Court.

L.2001, c.365, s.3; amended 2011, c.44, s.2.



Section 2C:35-5.10 - Discretion To Not Seek Restraining Order

2C:35-5.10. Discretion to not seek restraining order
4.Discretion to Not Seek Restraining Order.

A law enforcement officer or prosecuting attorney shall have discretion to not seek a restraining order pursuant to P.L.1999, c.334 (C.2C:35-5.4 et seq.) if the defendant is charged with an offense resulting from the stop of a motor vehicle, if the defendant was using public transportation, or if the provisions of paragraph (1) or (2) of subsection e. of section 4 of P.L.1999, c.334 (C.2C:35-5.7) are applicable.

L.2001,c.365,s.4.

2C:35-5.11 Drug enforcement and demand reduction penalty doubled for certain offenses.

1.Any person who possesses, distributes, dispenses or has under his control with intent to distribute or dispense 3,4-methylenedioxymethamphetamine, 3,4-methylenedioxyamphetamine, gammabutyrolactone, gamma hydroxybutyrate or flunitrazepam, or a controlled substance analog of any of these substances, shall, notwithstanding the provisions of any other law, be subject to a drug enforcement and demand reduction penalty of twice the amount otherwise applicable to the offense

L.2003,c.37,s.1.



Section 2C:35-5.11 - Drug Enforcement And Demand Reduction Penalty Doubled For Certain Offenses.

2C:35-5.11 Drug enforcement and demand reduction penalty doubled for certain offenses.

1.Any person who possesses, distributes, dispenses or has under his control with intent to distribute or dispense 3,4-methylenedioxymethamphetamine, 3,4-methylenedioxyamphetamine, gammabutyrolactone, gamma hydroxybutyrate or flunitrazepam, or a controlled substance analog of any of these substances, shall, notwithstanding the provisions of any other law, be subject to a drug enforcement and demand reduction penalty of twice the amount otherwise applicable to the offense

L.2003,c.37,s.1.



Section 2C:35-6 - Employing A Juvenile In A Drug Distribution Scheme

2C:35-6 Employing a juvenile in a drug distribution scheme

2C:35-6. Employing a Juvenile in a Drug Distribution Scheme.

Any person being at least 18 years of age who knowingly uses, solicits, directs, hires or employs a person 17 years of age or younger to violate N.J.S.2C:35-4 or subsection a. of N.J.S.2C:35-5, is guilty of a crime of the second degree and shall, except as provided in N.J.S.2C:35-12, be sentenced to a term of imprisonment which shall include the imposition of a minimum term which shall be fixed at, or between, one-third and one-half of the sentence imposed, or five years, whichever is greater, during which the defendant shall be ineligible for parole. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may also impose a fine not to exceed $500,000.00 or five times the street value of the controlled dangerous substance or controlled substance analog involved, whichever is greater.

It shall be no defense to a prosecution under this section that the actor mistakenly believed that the person which the actor used, solicited, directed, hired or employed was 18 years of age or older, even if such mistaken belief was reasonable.

Nothing in this section shall be construed to preclude or limit a prosecution or conviction for a violation of any offense defined in this chapter pursuant to N.J.S.2C:2-6 or any other provision of law governing an actor's liability for the conduct of another, and, notwithstanding the provisions of N.J.S.2C:1-8 or any other provision of law, a conviction arising under this section shall not merge with a conviction for a violation of N.J.S.2C:35-3 (leader of narcotics trafficking network), N.J.S.2C:35-4 (maintaining or operating a CDS production facility), N.J.S.2C:35-5 (manufacturing, distributing or dispensing), or N.J.S.2C:35-9 (strict liability for drug induced death).

L.1987, c.106, s.1; amended 1997, c.181, s.4.



Section 2C:35-7 - Distribution On Or Within 1,000 Feet Of School Property.

2C:35-7 Distribution on or within 1,000 feet of school property.

1. a. Any person who violates subsection a. of N.J.S.2C:35-5 by distributing, dispensing or possessing with intent to distribute a controlled dangerous substance or controlled substance analog while on any school property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or within 1,000 feet of such school property or a school bus, or while on any school bus, is guilty of a crime of the third degree and shall, except as provided in N.J.S.2C:35-12, be sentenced by the court to a term of imprisonment. Where the violation involves less than one ounce of marijuana, the term of imprisonment shall include the imposition of a minimum term which shall be fixed at, or between, one-third and one-half of the sentence imposed, or one year, whichever is greater, during which the defendant shall be ineligible for parole. In all other cases, the term of imprisonment shall include the imposition of a minimum term which shall be fixed at, or between, one-third and one-half of the sentence imposed, or three years, whichever is greater, during which the defendant shall be ineligible for parole. Notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $150,000 may also be imposed upon any conviction for a violation of this section.

b. (1) Notwithstanding the provisions of N.J.S.2C:35-12 or subsection a. of this section, the court may waive or reduce the minimum term of parole ineligibility required under subsection a. of this section or place the defendant on probation pursuant to paragraph (2) of subsection b. of N.J.S.2C:43-2. In making this determination, the court shall consider:

(a)the extent of the defendant's prior criminal record and the seriousness of the offenses for which the defendant has been convicted;

(b)the specific location of the present offense in relation to the school property, including distance from the school and the reasonable likelihood of exposing children to drug-related activities at that location;

(c)whether school was in session at the time of the offense; and

(d)whether children were present at or in the immediate vicinity of the location when the offense took place.

(2)The court shall not waive or reduce the minimum term of parole ineligibility or sentence the defendant to probation if it finds that:

(a)the offense took place while on any school property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or while on any school bus; or

(b)the defendant in the course of committing the offense used or threatened violence or was in possession of a firearm.

If the court at sentencing elects not to impose a minimum term of imprisonment and parole ineligibility pursuant to this subsection, imposes a term of parole ineligibility less than the minimum term prescribed in subsection a. of this section, or places the defendant on probation for a violation of subsection a. of this section, the sentence shall not become final for 10 days in order to permit the prosecution to appeal the court's finding and the sentence imposed. The Attorney General shall develop guidelines to ensure the uniform exercise of discretion in making determinations regarding whether to appeal a decision to waive or reduce the minimum term of parole ineligibility or place the defendant on probation.

Nothing in this subsection shall be construed to establish a basis for overcoming a presumption of imprisonment authorized or required by subsection d. of N.J.S.2C:44-1, or a basis for not imposing a term of imprisonment or term of parole ineligibility authorized or required to be imposed pursuant to subsection f. of N.J.S.2C:43-6 or upon conviction for a crime other than the offense set forth in this subsection.

c.Notwithstanding the provisions of N.J.S.2C:1-8 or any other provisions of law, a conviction arising under this section shall not merge with a conviction for a violation of subsection a. of N.J.S.2C:35-5 (manufacturing, distributing or dispensing) or N.J.S.2C:35-6 (employing a juvenile in a drug distribution scheme).

d.It shall be no defense to a prosecution for a violation of this section that the actor was unaware that the prohibited conduct took place while on or within 1,000 feet of any school property. Nor shall it be a defense to a prosecution under this section, or under any other provision of this title, that no juveniles were present on the school property at the time of the offense or that the school was not in session.

e.It is an affirmative defense to prosecution for a violation of this section that the prohibited conduct took place entirely within a private residence, that no person 17 years of age or younger was present in such private residence at any time during the commission of the offense, and that the prohibited conduct did not involve distributing, dispensing or possessing with the intent to distribute or dispense any controlled dangerous substance or controlled substance analog for profit. The affirmative defense established in this section shall be proved by the defendant by a preponderance of the evidence. Nothing herein shall be construed to establish an affirmative defense with respect to a prosecution for an offense defined in any other section of this chapter.

f.In a prosecution under this section, a map produced or reproduced by any municipal or county engineer for the purpose of depicting the location and boundaries of the area on or within 1,000 feet of any property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or a true copy of such a map, shall, upon proper authentication, be admissible and shall constitute prima facie evidence of the location and boundaries of those areas, provided that the governing body of the municipality or county has adopted a resolution or ordinance approving the map as official finding and record of the location and boundaries of the area or areas on or within 1,000 feet of the school property. Any map approved pursuant to this section may be changed from time to time by the governing body of the municipality or county. The original of every map approved or revised pursuant to this section, or a true copy thereof, shall be filed with the clerk of the municipality or county, and shall be maintained as an official record of the municipality or county. Nothing in this section shall be construed to preclude the prosecution from introducing or relying upon any other evidence or testimony to establish any element of this offense; nor shall this section be construed to preclude the use or admissibility of any map or diagram other than one which has been approved by the governing body of a municipality or county, provided that the map or diagram is otherwise admissible pursuant to the Rules of Evidence.


L.1987, c.101, s.1; amended 1988, c.44, s.3; 1997, c.181, s.5; 2009, c.192, s.1.



Section 2C:35-7A - Review Of Sentence By Court.

2C:35-7a Review of sentence by court.

2.Notwithstanding any court rule limiting the time period within which a motion to reduce or change a sentence may be filed, any person who, on the effective date of this act, is serving a mandatory minimum sentence as provided by section 1 of P.L.1987, c.101 (C.2C:35-7) and who has not had his sentence suspended or been paroled or discharged may move to have his sentence reviewed by the court. If the court finds that the sentence under review does not serve the interests of justice, the judge may re-sentence the defendant pursuant to subsection b. of section 1 of P.L.1987, c.101 (C.2C:35-7). In determining whether the sentence under review serves the interests of justice, the court shall consider all relevant circumstances, including whether the defendant pleaded guilty pursuant to a negotiated agreement, and whether the prosecution has agreed to dismiss one or more charges which, upon conviction, would have subjected the defendant to the presumption of imprisonment under subsection d. of N.J.S.2C:44-1. The determination by the court shall not be subject to appeal.

L.2009, c.192, s.2.



Section 2C:35-7.1 - Violations Of N. J. S.2c:35-5, Certain Locations; Degree Of Crime; Terms Defined

2C:35-7.1. Violations of N.J.S.2C:35-5, certain locations; degree of crime; terms defined
1. a. Any person who violates subsection a. of N.J.S.2C:35-5 by distributing, dispensing or possessing with intent to distribute a controlled dangerous substance or controlled substance analog while in, on or within 500 feet of the real property comprising a public housing facility, a public park, or a public building is guilty of a crime of the second degree, except that it is a crime of the third degree if the violation involved less than one ounce of marijuana.

b.It shall be no defense to a prosecution for violation of this section that the actor was unaware that the prohibited conduct took place while on or within 500 feet of a public housing facility, a public park, or a public building.

c.Notwithstanding the provisions of N.J.S.2C:1-8 or any other provisions of law, a conviction arising under this section shall not merge with a conviction for a violation of subsection a. of N.J.S.2C:35-5 (manufacturing, distributing or dispensing) or N.J.S.2C:35-6 (employing a juvenile in a drug distribution scheme). Nothing in this section shall be construed to preclude or limit a prosecution or conviction for a violation of N.J.S.2C:35-7 or any other offense defined in this chapter.

d.It is an affirmative defense to prosecution for a violation of this section that the prohibited conduct did not involve distributing, dispensing or possessing with the intent to distribute or dispense any controlled dangerous substance or controlled substance analog for profit, and that the prohibited conduct did not involve distribution to a person 17 years of age or younger. The affirmative defense established in this section shall be proved by the defendant by a preponderance of the evidence. Nothing herein shall be construed to establish an affirmative defense with respect to a prosecution for an offense defined in any other section of this chapter.

e.In a prosecution under this section, a map produced or reproduced by any municipal or county engineer for the purpose of depicting the location and boundaries of the area on or within 500 feet of a public housing facility which is owned by or leased to a housing authority according to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), the area in or within 500 feet of a public park, or the area in or within 500 feet of a public building, or a true copy of such a map, shall, upon proper authentication, be admissible and shall constitute prima facie evidence of the location and boundaries of those areas, provided that the governing body of the municipality or county has adopted a resolution or ordinance approving the map as official finding and record of the location and boundaries of the area or areas on or within 500 feet of a public housing facility, a public park, or a public building. Any map approved pursuant to this section may be changed from time to time by the governing body of the municipality or county. The original of every map approved or revised pursuant to this section, or a true copy thereof, shall be filed with the clerk of the municipality or county, and shall be maintained as an official record of the municipality or county. Nothing in this section shall be construed to preclude the prosecution from introducing or relying upon any other evidence or testimony to establish any element of this offense; nor shall this section be construed to preclude the use or admissibility of any map or diagram other than one which has been approved by the governing body of a municipality or county, provided that the map or diagram is otherwise admissible pursuant to the Rules of Evidence.

f.As used in this act:

"Public housing facility" means any dwelling, complex of dwellings, accommodation, building, structure or facility and real property of any nature appurtenant thereto and used in connection therewith, which is owned by or leased to a local housing authority in accordance with the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.) for the purpose of providing living accommodations to persons of low income.

"Public park" means a park, recreation facility or area or playground owned or controlled by a State, county or local government unit.

"Public building" means any publicly owned or leased library or museum.

L.1997,c.327.



Section 2C:35-8 - Distribution To Persons Under Age 18; Enhanced Punishment

2C:35-8. Distribution to persons under age 18; enhanced punishment
2C:35-8. Distribution to Persons Under Age 18; Enhanced Punishment. Upon the application of the prosecuting attorney, any person being at least 18 years of age who has been convicted for violating subsection a. of N.J.S. 2C:35-5 or section 1 of P.L. 1987, c. 101 (C. 2C:35-7) by distributing a controlled dangerous substance or controlled substance analog to a pregnant female or a person 17 years of age or younger shall, except as provided in N.J.S. 2C:35-12, be subject to twice the term of imprisonment, fine and penalty, including twice the term of parole ineligibility, if any, authorized or required to be imposed by subsection b. of N.J.S. 2C:35-5 or section 1 of P.L. 1987, c. 101 (C. 2C:35-7) or any other provision of this title. In addition, the presumption of non-imprisonment for certain offenders set forth in subsection e. of N.J.S. 2C:44-1 shall not apply to any person subject to enhanced punishment pursuant to this section.

The court shall not impose more than one enhanced sentence pursuant to this section. If the defendant is convicted of more than one offense which is otherwise subject to enhanced punishment pursuant to this section, the court shall impose enhanced punishment based upon the most serious such offense for which the defendant was convicted, or, where applicable, the offense which mandates the imposition of the longest term of parole ineligibility. Notwithstanding the provisions of paragraph (2) of subsection a. of 2C:44-5, nothing herein shall prevent the court from also imposing an extended term pursuant to subsection f. of N.J.S. 2C:43-6. The court shall not impose an enhanced sentence pursuant to this section unless the prosecutor has established the ground therefor by a preponderance of the evidence at a hearing, which may occur at the time of sentencing. In making its finding, the court shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing or other court proceedings, and shall also consider the presentence report and any other relevant information. It shall not be relevant to the imposition of enhanced punishment pursuant to this section that the defendant mistakenly believed that the recipient of the substance was 18 years of age or older, even if the mistaken belief was reasonable. Nor shall it be relevant to the imposition of enhanced punishment pursuant to this section that the defendant did not know that the recipient was pregnant.

P.L. 1987,c.106,s.1; amended 1988,c.44,s.4.



Section 2C:35-9 - Strict Liability For Drug-induced Deaths

2C:35-9. Strict Liability for Drug-Induced Deaths
a. Any person who manufactures, distributes or dispenses methamphetamine, lysergic acid diethylamide, phencyclidine or any other controlled dangerous substance classified in Schedules I or II, or any controlled substance analog thereof, in violation of subsection a. of N.J.S. 2C:35-5, is strictly liable for a death which results from the injection, inhalation or ingestion of that substance, and is guilty of a crime of the first degree.

b. The provisions of N.J.S. 2C:2-3 (governing the causal relationship between conduct and result) shall not apply in a prosecution under this section. For purposes of this offense, the defendant's act of manufacturing, distributing or dispensing a substance is the cause of a death when:

(1) The injection, inhalation or ingestion of the substance is an antecedent but for which the death would not have occurred; and

(2) The death was not:

(a) too remote in its occurrence as to have a just bearing on the defendant's liability; or

(b) too dependent upon conduct of another person which was unrelated to the injection, inhalation or ingestion of the substance or its effect as to have a just bearing on the defendant's liability.

c. It shall not be a defense to a prosecution under this section that the decedent contributed to his own death by his purposeful, knowing, reckless or negligent injection, inhalation or ingestion of the substance, or by his consenting to the administration of the substance by another.

d. Nothing in this section shall be construed to preclude or limit any prosecution for homicide. Notwithstanding the provisions of N.J.S. 2C:1-8 or any other provision of law, a conviction arising under this section shall not merge with a conviction for leader of narcotics trafficking network, maintaining or operating a controlled dangerous substance production facility, or for unlawfully manufacturing, distributing, dispensing or possessing with intent to manufacture, distribute or dispense the controlled dangerous substance or controlled substance analog which resulted in the death.

L. 1987, c. 106, s. 1.



Section 2C:35-10 - Possession, Use Or Being Under The Influence, Or Failure To Make Lawful Disposition

2C:35-10 Possession, use or being under the influence, or failure to make lawful disposition

2C:35-10. Possession, Use or Being Under the Influence, or Failure to Make Lawful Disposition.

a. It is unlawful for any person, knowingly or purposely, to obtain, or to possess, actually or constructively, a controlled dangerous substance or controlled substance analog, unless the substance was obtained directly, or pursuant to a valid prescription or order form from a practitioner, while acting in the course of his professional practice, or except as otherwise authorized by P.L.1970, c.226 (C.24:21-1 et seq.). Any person who violates this section with respect to:

(1) A controlled dangerous substance, or its analog, classified in Schedule I, II, III or IV other than those specifically covered in this section, is guilty of a crime of the third degree except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $35,000.00 may be imposed;

(2) Any controlled dangerous substance, or its analog, classified in Schedule V, is guilty of a crime of the fourth degree except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $15,000.00 may be imposed;

(3) Possession of more than 50 grams of marijuana, including any adulterants or dilutants, or more than five grams of hashish is guilty of a crime of the fourth degree, except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $25,000.00 may be imposed; or

(4) Possession of 50 grams or less of marijuana, including any adulterants or dilutants, or five grams or less of hashish is a disorderly person.

Any person who commits any offense defined in this section while on any property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or within 1,000 feet of any such school property or a school bus, or while on any school bus, and who is not sentenced to a term of imprisonment, shall, in addition to any other sentence which the court may impose, be required to perform not less than 100 hours of community service.

b. Any person who uses or who is under the influence of any controlled dangerous substance, or its analog, for a purpose other than the treatment of sickness or injury as lawfully prescribed or administered by a physician is a disorderly person.

In a prosecution under this subsection, it shall not be necessary for the State to prove that the accused did use or was under the influence of any specific drug, but it shall be sufficient for a conviction under this subsection for the State to prove that the accused did use or was under the influence of some controlled dangerous substance, counterfeit controlled dangerous substance, or controlled substance analog, by proving that the accused did manifest physical and physiological symptoms or reactions caused by the use of any controlled dangerous substance or controlled substance analog.

c. Any person who knowingly obtains or possesses a controlled dangerous substance or controlled substance analog in violation of subsection a. of this section and who fails to voluntarily deliver the substance to the nearest law enforcement officer is guilty of a disorderly persons offense. Nothing in this subsection shall be construed to preclude a prosecution or conviction for any other offense defined in this title or any other statute.

L.1987, c.106, s.1; amended 1988, c.44, s.5; 1997, c.181, s.6.



Section 2C:35-10.2 - Possession, Etc. Of Gamma Hydroxybutyrate; Penalties

2C:35-10.2 Possession, etc. of gamma hydroxybutyrate; penalties
4. a. It is a crime of the third degree for any person, knowingly or purposely, to obtain, or to possess, gamma hydroxybutyrate unless the substance was obtained directly, or pursuant to a valid prescription or order form from a practitioner, while acting in the course of his professional practice, or except as otherwise authorized by P.L.1970, c.226 (C.24:21-1 et seq.).

b. Notwithstanding the provisions of N.J.S.2C:43-3 or any other law, a fine of up to $100,000.00 may be imposed upon a person who violates this section.

L.1997,c. 194, s.4.



Section 2C:35-10.3 - Possession, Etc. Of Flunitrazepam; Penalties

2C:35-10.3 Possession, etc. of flunitrazepam; penalties
6. a. It is a crime of the third degree for any person, knowingly or purposely, to obtain, or to possess, flunitrazepam, unless the substance was obtained directly, or pursuant to a valid prescription or order form from a practitioner, while acting in the course of his professional practice, or except as otherwise authorized by P.L.1970, c.226 (C.24:21-1 et seq.).

b. Notwithstanding the provisions of N.J.S.2C:43-3 or any other law, a fine of up to $100,000.00 may be imposed upon a person who violates this section.

L.1997,c. 194, s.6.



Section 2C:35-10.3A - Criminalization, Degree Of Crime.

2C:35-10.3a Criminalization, degree of crime.

3. a. It is a crime for any person, knowingly or purposely, to obtain, or to possess, substances containing: 4-methylmethcathinone (mephedrone, 4-MMC); 3,4-methylenedioxypyrovalerone (MDPV); 3,4-methylenedioxymethcathinone (methylone, MDMC), 4-methoxymethcathinone (methedrone, bk-PMMA, PMMC); 3-fluoromethcathinone (3-FMC); or 4-fluoromethcathinone (flephedrone, 4-FMC).

b.A person who violates subsection a. of this section where the quantity involved is one ounce or more is guilty of a crime of the third degree.

c.A person who violates subsection a. of this section where the quantity involved is less than one ounce is guilty of a crime of the fourth degree.

L.2011, c.120, s.3.



Section 2C:35-10.4 - Toxic Chemicals.

2C:35-10.4 Toxic chemicals.
7. Toxic Chemicals a. As used in this section the term "toxic chemical" means any chemical or substance having the property of releasing toxic fumes. "Toxic chemical" includes, but is not limited to, acetone, acetate, benzene, butyl alcohol, ethyl alcohol, ethylene dichloride, isopropyl alcohol, methyl alcohol, methyl ethyl ketone, nitrous oxide, pentachlorophenol, petroleum ether, toluol, toluene and any glue, cement, adhesive, paint remover or other substance containing a chemical capable of releasing vapors or fumes causing a condition of intoxication, inebriation, excitement, stupefaction, or dulling of the brain or nervous system.

b.A person commits a disorderly persons offense if the person:

(1)inhales the fumes of any toxic chemical for the purpose of causing a condition of intoxication; or

(2)possesses any toxic chemical for the purpose of causing a condition of intoxication.

This subsection shall not apply to the possession and use of nitrous oxide or any material containing nitrous oxide for the purpose of medical, surgical, or dental care by a person duly licensed to administer nitrous oxide.

c.A person commits a fourth degree offense if the person sells, or offers to sell, any substance containing a toxic chemical knowing that the intended use of the product is to cause a condition of intoxication, or knowing that the product does not include an additive required by the Commissioner of the State Department of Health and Senior Services to discourage the inhalation of vapors of toxic chemicals for the purpose of causing a condition of intoxication. This subsection does not apply to adhesives manufactured only for industrial application or to the sale of nitrous oxide or any material containing nitrous oxide lawfully distributed pursuant to sections 1 though 6 of P.L.1982, c.127 (C.24:6G-1 et seq.).

L.1999,c.90,s.7; amended 2007, c.31, s.1.



Section 2C:35-10.5 - Prescription Legend Drugs.

2C:35-10.5 Prescription legend drugs.
8.Prescription legend drugs. a. A person who knowingly:

(1)distributes a prescription legend drug or stramonium preparation in an amount of four or fewer dosage units unless lawfully prescribed or administered by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication is a disorderly person;

(2)distributes for pecuniary gain or possesses or has under his control with intent to distribute for pecuniary gain a prescription legend drug or stramonium preparation in an amount of four or fewer dosage units unless lawfully prescribed or administered by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication is guilty of a crime of the fourth degree;

(3)distributes or possesses or has under his control with intent to distribute a prescription legend drug or stramonium preparation in an amount of at least five but fewer than 100 dosage units unless lawfully prescribed or administered by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication is guilty of a crime of the third degree. Notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $200,000 may be imposed; or

(4)distributes or possesses or has under his control with intent to distribute a prescription legend drug or stramonium preparation in an amount of 100 or more dosage units unless lawfully prescribed or administered by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication is guilty of a crime of the second degree. Notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $300,000 may be imposed.

Notwithstanding the above, a violation of paragraph (1) or (3) of this subsection shall be deemed a de minimis infraction subject to dismissal pursuant to N.J.S. 2C:2-11 if the person demonstrates that the conduct involved no more than six dosage units distributed within a 24-hour period, that the prescription legend drug or stramonium preparation was lawfully prescribed for or administered to that person by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication, and that the person intended for the amount he distributed to be solely for the recipient's personal use.

b.A person who uses any prescription legend drug or stramonium preparation for a purpose other than treatment of sickness or injury as lawfully prescribed or administered by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication is a disorderly person.

c.A defendant may be convicted for a violation of subsection b. if the State proves that the defendant manifested symptoms or reactions caused by the use of prescription legend drugs or stramonium preparation. The State need not prove which specific prescription legend drug or stramonium preparation the defendant used.

d.A person who obtains or attempts to obtain possession of a prescription legend drug or stramonium preparation by forgery or deception is guilty of a crime of the fourth degree. Nothing in this section shall be deemed to preclude or limit a prosecution for theft as defined in chapter 20 of Title C of the New Jersey Statutes.

e.A person who knowingly possesses, actually or constructively:

(1)a prescription legend drug or stramonium preparation in an amount of four or fewer dosage units unless lawfully prescribed or administered by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication is a disorderly person; or

(2)a prescription legend drug or stramonium preparation in an amount of five or more dosage units unless lawfully prescribed or administered by a licensed physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication is guilty of a crime of the fourth degree.

Notwithstanding the above, a violation of this subsection shall be deemed a de minimis infraction subject to dismissal pursuant to N.J.S. 2C:2-11 if the person demonstrates that he unlawfully received no more than six dosage units within a 24-hour period, that the prescription legend drug or stramonium preparation was lawfully prescribed for or administered to the person from whom he had received it, and that the person possessed the prescription legend drug or stramonium preparation for solely for his personal use.

f.Where the degree of the offense for violation of this section depends on the number of dosage units of the prescription legend drug or stramonium preparation, the number of dosage units involved shall be determined by the trier of fact. Where the indictment or accusation so provides, the number of dosage units involved in individual acts of distribution or possession with intent to distribute may be aggregated in determining the grade of the offense, whether distribution is to the same person or several persons, provided that each individual act of distribution or possession with intent to distribute was committed within the applicable statute of limitations.

g.Subsections a. and e. of this section shall not apply to: a licensed pharmacy, licensed pharmacist, researcher, wholesaler, distributor, manufacturer, warehouseman or his representative acting within the line and scope of his employment; a physician, veterinarian, dentist or other practitioner authorized by law to prescribe medication; a nurse acting under the direction of a physician; or a common carrier or messenger when transporting such prescription legend drug or stramonium preparation in the same unbroken package in which the prescription legend drug or stramonium preparation was delivered to him for transportation.

L.1999,c.90,s.8; amended 2005, c.205, s.2.



Section 2C:35-11 - Imitation Controlled Dangerous Substances; Distribution, Possession, Manufacture, Etc.; Penalties

2C:35-11 Imitation controlled dangerous substances; distribution, possession, manufacture, etc.; penalties

2C:35-11. Imitation controlled dangerous substances; distribution, possession, manufacture, etc.; penalties.

a. It is unlawful for any person to distribute or to possess or have under his control with intent to distribute any substance which is not a controlled dangerous substance or controlled substance analog:

(1) Upon the express or implied representation to the recipient that the substance is a controlled dangerous substance or controlled substance analog; or

(2) Upon the express or implied representation to the recipient that the substance is of such nature, appearance or effect that the recipient will be able to distribute or use the substance as a controlled dangerous substance or controlled substance analog; or

(3) Under circumstances which would lead a reasonable person to believe that the substance is a controlled dangerous substance or controlled substance analog.

Any of the following shall constitute prima facie evidence of such circumstances:

(a) The substance was packaged in a manner normally used for the unlawful distribution of controlled dangerous substances or controlled substance analogs.

(b) The distribution or attempted distribution of the substance was accompanied by an exchange of or demand for money or other thing as consideration for the substance, and the value of the consideration exceeded the reasonable value of the substance.

(c) The physical appearance of the substance is substantially the same as that of a specific controlled dangerous substance or controlled substance analog.

b. It is unlawful for any person to manufacture, compound, encapsulate, package or imprint any substance which is not a controlled dangerous substance, controlled substance analog or any combination of such substances, other than a prescription drug, with the purpose that it resemble or duplicate the physical appearance of the finished form, package, label or imprint of a controlled dangerous substance or controlled substance analog.

c. In any prosecution under this section, it shall not be a defense that the defendant mistakenly believed a substance to be a controlled dangerous substance or controlled substance analog.

d. A violation of this section is a crime of the third degree, except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $200,000.00 may be imposed.

e. The provisions of this section shall not be applicable to (1) practitioners or agents, servants and employees of practitioners dispensing or administering noncontrolled substances to patients on behalf of practitioners in the normal course of their business or professional practice; and (2) persons who manufacture, process, package, distribute or sell noncontrolled substances to practitioners for use as placebos in the normal course of their business, professional practice or research or for use in Federal Food and Drug Administration investigational new drug trials.

L.1987, c.106, s.1; amended 1997, c.181, s.7.



Section 2C:35-12 - Waiver Of Mandatory Minimum And Extended Terms.

2C:35-12. Waiver of Mandatory Minimum and Extended Terms.

Whenever an offense defined in this chapter specifies a mandatory sentence of imprisonment which includes a minimum term during which the defendant shall be ineligible for parole, a mandatory extended term which includes a period of parole ineligibility, or an anti-drug profiteering penalty pursuant to section 2 of P.L.1997, c.187 (N.J.S.2C:35A-1 et seq.), the court upon conviction shall impose the mandatory sentence or anti-drug profiteering penalty unless the defendant has pleaded guilty pursuant to a negotiated agreement or, in cases resulting in trial, the defendant and the prosecution have entered into a post-conviction agreement, which provides for a lesser sentence, period of parole ineligibility or anti-drug profiteering penalty. The negotiated plea or post-conviction agreement may provide for a specified term of imprisonment within the range of ordinary or extended sentences authorized by law, a specified period of parole ineligibility, a specified fine, a specified anti-drug profiteering penalty, or other disposition. In that event, the court at sentencing shall not impose a lesser term of imprisonment, lesser period of parole ineligibility, lesser fine or lesser anti-drug profiteering penalty than that expressly provided for under the terms of the plea or post-conviction agreement.

L.1987, c.106, s.1; amended 1997, c.187, s.1.



Section 2C:35-13 - Obtaining By Fraud

2C:35-13 Obtaining by fraud

2C:35-13. Obtaining by Fraud.

It shall be unlawful for any person to acquire or obtain possession of a controlled dangerous substance or controlled substance analog by misrepresentation, fraud, forgery, deception or subterfuge. It shall be unlawful for any person to acquire or obtain possession of a forged or fraudulent certificate of destruction required pursuant to N.J.S.2C:35-21. A violation of this section shall be a crime of the third degree except that, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $50,000.00 may be imposed. Nothing in this section shall be deemed to preclude or limit a prosecution for theft as defined in chapter 20 of this title.

L.1987, c.106, s.1; amended 1997, c.181, s.8.



Section 2C:35-14 - Rehabilitation Program For Drug And Alcohol Dependent Persons Subject To A Presumption Of Incarceration Or A Mandatory Minimum Period Of Parole Ineligibility; Criteria For Imposing Special Probation; Ineligible Offenders; Commitment To Residential Treatment Facilities Or Participation In A Nonresidential Treatment Program; Presumption Of Revocation; Brief Incarceration In Lieu Of Permanent Revocation.

2C:35-14 Rehabilitation program for drug and alcohol dependent persons subject to a presumption of incarceration or a mandatory minimum period of parole ineligibility; criteria for imposing special probation; ineligible offenders; commitment to residential treatment facilities or participation in a nonresidential treatment program; presumption of revocation; brief incarceration in lieu of permanent revocation.
2C:35-14. Rehabilitation Program for Drug and Alcohol Dependent Persons Subject to a Presumption of Incarceration or a Mandatory Minimum Period of Parole Ineligibility; Criteria for Imposing Special Probation; Ineligible Offenders; Commitment to Residential Treatment Facilities or Participation in a Nonresidential Treatment Program; Presumption of Revocation; Brief Incarceration in Lieu of Permanent Revocation.

a.Any person who is ineligible for probation due to a conviction for a crime which is subject to a presumption of incarceration or a mandatory minimum period of parole ineligibility may be sentenced to a term of special probation in accordance with this section, and may not apply for drug and alcohol treatment pursuant to N.J.S.2C:45-1. Nothing in this section shall be construed to prohibit a person who is eligible for probation in accordance with N.J.S.2C:45-1 due to a conviction for an offense which is not subject to a presumption of incarceration or a mandatory minimum period of parole ineligibility from applying for drug or alcohol treatment as a condition of probation pursuant to N.J.S.2C:45-1; provided, however, that a person in need of treatment as defined in subsection f. of section 2 of P.L.2012, c.23 (C.2C:35-14.2) shall be sentenced in accordance with that section. Notwithstanding the presumption of incarceration pursuant to the provisions of subsection d. of N.J.S.2C:44-1, whenever a drug or alcohol dependent person who is subject to sentencing under this section is convicted of or adjudicated delinquent for an offense, other than one described in subsection b. of this section, the court, upon notice to the prosecutor, may, on motion of the person, or on the court's own motion, place the person on special probation, which shall be for a term of five years, provided that the court finds on the record that:

(1)the person has undergone a professional diagnostic assessment to determine whether and to what extent the person is drug or alcohol dependent and would benefit from treatment; and

(2)the person is a drug or alcohol dependent person within the meaning of N.J.S.2C:35-2 and was drug or alcohol dependent at the time of the commission of the present offense; and

(3)the present offense was committed while the person was under the influence of a controlled dangerous substance, controlled substance analog or alcohol or was committed to acquire property or monies in order to support the person's drug or alcohol dependency; and

(4)substance use disorders treatment and monitoring will serve to benefit the person by addressing the person's drug or alcohol dependency and will thereby reduce the likelihood that the person will thereafter commit another offense; and

(5)the person did not possess a firearm at the time of the present offense and did not possess a firearm at the time of any pending criminal charge; and

(6)the person has not been previously convicted on two or more separate occasions of crimes of the first or second degree, other than those listed in paragraph (7); or the person has not been previously convicted on two or more separate occasions, where one of the offenses is a crime of the third degree, other than crimes defined in N.J.S.2C:35-10, and one of the offenses is a crime of the first or second degree; and

(7)the person has not been previously convicted or adjudicated delinquent for, and does not have a pending charge of murder, aggravated manslaughter, manslaughter, kidnapping, aggravated assault, aggravated sexual assault or sexual assault, or a similar crime under the laws of any other state or the United States; and

(8)a suitable treatment facility licensed and approved by the Division of Mental Health and Addiction Services in the Department of Human Services is able and has agreed to provide appropriate treatment services in accordance with the requirements of this section; and

(9)no danger to the community will result from the person being placed on special probation pursuant to this section.

In determining whether to sentence the person pursuant to this section, the court shall consider all relevant circumstances, and shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing or other court proceedings, and shall also consider the presentence report and the results of the professional diagnostic assessment to determine whether and to what extent the person is drug or alcohol dependent and would benefit from treatment. The court shall give priority to a person who has moved to be sentenced to special probation over a person who is being considered for a sentence to special probation on the court's own motion or in accordance with the provisions of section 2 of P.L.2012, c.23 (C.2C:35-14.2).

As a condition of special probation, the court shall order the person to enter a residential treatment program at a facility licensed and approved by the Division of Mental Health and Addiction Services in the Department of Human Services or a program of nonresidential treatment by a licensed and approved treatment provider, which program may include the use of medication-assisted treatment as defined in paragraph (7) of subsection f. of this section, to comply with program rules and the requirements of the course of treatment, to cooperate fully with the treatment provider, and to comply with such other reasonable terms and conditions as may be required by the court or by law, pursuant to N.J.S.2C:45-1, and which shall include periodic urine testing for drug or alcohol usage throughout the period of special probation. In determining whether to order the person to participate in a nonresidential rather than a residential treatment program, the court shall follow the procedure set forth in subsection j. of this section. Subject to the requirements of subsection d. of this section, the conditions of special probation may include different methods and levels of community-based or residential supervision.

b.A person shall not be eligible for special probation pursuant to this section if the person is convicted of or adjudicated delinquent for:

(1)a crime of the first degree;

(2)a crime of the first or second degree enumerated in subsection d. of section 2 of P.L.1997, c.117 (C.2C:43-7.2), other than a crime of the second degree involving N.J.S.2C:15-1 (robbery) or N.J.S.2C:18-2 (burglary);

(3)a crime, other than that defined in section 1 of P.L.1987, c.101 (C.2C:35-7), for which a mandatory minimum period of incarceration is prescribed under chapter 35 of this Title or any other law; or

(4)an offense that involved the distribution or the conspiracy or attempt to distribute a controlled dangerous substance or controlled substance analog to a juvenile near or on school property.

c.(Deleted by amendment, P.L.2012, c.23)

d.Except as otherwise provided in subsection j. of this section, a person convicted of or adjudicated delinquent for a crime of the second degree or of a violation of section 1 of P.L.1987, c.101 (C.2C:35-7), or who previously has been convicted of or adjudicated delinquent for an offense under subsection a. of N.J.S.2C:35-5 or a similar offense under any other law of this State, any other state or the United States, who is placed on special probation under this section shall be committed to the custody of a residential substance use disorders treatment facility licensed and approved by the Division of Mental Health and Addiction Services in the Department of Human Services. Subject to the authority of the court to temporarily suspend imposition of all or any portion of the term of commitment to a residential treatment facility pursuant to subsection j. of this section, the person shall be committed to the residential treatment facility immediately, unless the facility cannot accommodate the person, in which case the person shall be incarcerated to await commitment to the residential treatment facility. The term of such commitment shall be for a minimum of six months, or until the court, upon recommendation of the treatment provider, determines that the person has successfully completed the residential treatment program, whichever is later, except that no person shall remain in the custody of a residential treatment facility pursuant to this section for a period in excess of five years. Upon successful completion of the required residential treatment program, the person shall complete the period of special probation, as authorized by subsection a. of this section, with credit for time served for any imprisonment served as a condition of probation and credit for each day during which the person satisfactorily complied with the terms and conditions of special probation while committed pursuant to this section to a residential treatment facility. Except as otherwise provided in subsection l. of this section, the person shall not be eligible for early discharge of special probation pursuant to N.J.S.2C:45-2, or any other provision of the law. The court, in determining the number of credits for time spent in residential treatment, shall consider the recommendations of the treatment provider. A person placed into a residential treatment facility pursuant to this section shall be deemed to be subject to official detention for the purposes of N.J.S.2C:29-5 (escape).

e.The probation department or other appropriate agency designated by the court to monitor or supervise the person's special probation shall report periodically to the court as to the person's progress in treatment and compliance with court-imposed terms and conditions. The treatment provider shall promptly report to the probation department or other appropriate agency all significant failures by the person to comply with any court imposed term or condition of special probation or any requirements of the course of treatment, including but not limited to a positive drug or alcohol test, which shall only constitute a violation for a person using medication-assisted treatment as defined in paragraph (7) of subsection f. of this section if the positive test is unrelated to the person's medication-assisted treatment, or the unexcused failure to attend any session or activity, and shall immediately report any act that would constitute an escape. The probation department or other appropriate agency shall immediately notify the court and the prosecutor in the event that the person refuses to submit to a periodic drug or alcohol test or for any reason terminates the person's participation in the course of treatment, or commits any act that would constitute an escape.

f. (1) Upon a first violation of any term or condition of the special probation authorized by this section or of any requirements of the course of treatment, the court in its discretion may permanently revoke the person's special probation.

(2)Upon a second or subsequent violation of any term or condition of the special probation authorized by this section or of any requirements of the course of treatment, the court shall, subject only to the provisions of subsection g. of this section, permanently revoke the person's special probation unless the court finds on the record that there is a substantial likelihood that the person will successfully complete the treatment program if permitted to continue on special probation, and the court is clearly convinced, considering the nature and seriousness of the violations, that no danger to the community will result from permitting the person to continue on special probation pursuant to this section. The court's determination to permit the person to continue on special probation following a second or subsequent violation pursuant to this paragraph may be appealed by the prosecution.

(3)In making its determination whether to revoke special probation, and whether to overcome the presumption of revocation established in paragraph (2) of this subsection, the court shall consider the nature and seriousness of the present infraction and any past infractions in relation to the person's overall progress in the course of treatment, and shall also consider the recommendations of the treatment provider. The court shall give added weight to the treatment provider's recommendation that the person's special probation be permanently revoked, or to the treatment provider's opinion that the person is not amenable to treatment or is not likely to complete the treatment program successfully.

(4)If the court permanently revokes the person's special probation pursuant to this subsection, the court shall impose any sentence that might have been imposed, or that would have been required to be imposed, originally for the offense for which the person was convicted or adjudicated delinquent. The court shall conduct a de novo review of any aggravating and mitigating factors present at the time of both original sentencing and resentencing. If the court determines or is required pursuant to any other provision of this chapter or any other law to impose a term of imprisonment, the person shall receive credit for any time served in custody pursuant to N.J.S.2C:45-1 or while awaiting placement in a treatment facility pursuant to this section, and for each day during which the person satisfactorily complied with the terms and conditions of special probation while committed pursuant to this section to a residential treatment facility. The court, in determining the number of credits for time spent in a residential treatment facility, shall consider the recommendations of the treatment provider.

(5)Following a violation, if the court permits the person to continue on special probation pursuant to this section, the court shall order the person to comply with such additional terms and conditions, including but not limited to more frequent drug or alcohol testing, as are necessary to deter and promptly detect any further violation.

(6)Notwithstanding any other provision of this subsection, if the person at any time refuses to undergo urine testing for drug or alcohol usage as provided in subsection a. of this section, the court shall, subject only to the provisions of subsection g. of this section, permanently revoke the person's special probation. Notwithstanding any other provision of this section, if the person at any time while committed to the custody of a residential treatment facility pursuant to this section commits an act that would constitute an escape, the court shall forthwith permanently revoke the person's special probation.

(7)An action for a violation under this section may be brought by a probation officer or prosecutor or on the court's own motion. Failure to complete successfully the required treatment program shall constitute a violation of the person's special probation. In the case of the temporary or continued management of a person's drug or alcohol dependency by means of medication-assisted treatment as defined herein, whenever supported by a report from the treatment provider of existing satisfactory progress and reasonably predictable long-term success with or without further medication-assisted treatment, the person's use of the medication-assisted treatment, even if continuing, shall not be the basis to constitute a failure to complete successfully the treatment program. A person who fails to comply with the terms of the person's special probation pursuant to this section and is thereafter sentenced to imprisonment in accordance with this subsection shall thereafter be ineligible for entry into the Intensive Supervision Program, provided however that this provision shall not affect the person's eligibility for entry into the Intensive Supervision Program for a subsequent conviction.

As used in this section, the term "medication-assisted treatment" means the use of any medications approved by the federal Food and Drug Administration to treat substance use disorders, including extended-release naltrexone, methadone, and buprenorphine, in combination with counseling and behavioral therapies, to provide a whole-patient approach to the treatment of substance use disorders.

g.When a person on special probation is subject to a presumption of revocation on a second or subsequent violation pursuant to paragraph (2) of subsection f. of this section, or when the person refuses to undergo drug or alcohol testing pursuant to paragraph (6) of subsection f. of this section, the court may, in lieu of permanently revoking the person's special probation, impose a term of incarceration for a period of not less than 30 days nor more than six months, after which the person's term of special probation pursuant to this section may be reinstated. In determining whether to order a period of incarceration in lieu of permanent revocation pursuant to this subsection, the court shall consider the recommendations of the treatment provider with respect to the likelihood that such confinement would serve to motivate the person to make satisfactory progress in treatment once special probation is reinstated. This disposition may occur only once with respect to any person unless the court is clearly convinced that there are compelling and extraordinary reasons to justify reimposing this disposition with respect to the person. Any such determination by the court to reimpose this disposition may be appealed by the prosecution. Nothing in this subsection shall be construed to limit the authority of the court at any time during the period of special probation to order a person on special probation who is not subject to a presumption of revocation pursuant to paragraph (2) of subsection f. of this section to be incarcerated over the course of a weekend, or for any other reasonable period of time, when the court in its discretion determines that such incarceration would help to motivate the person to make satisfactory progress in treatment.

h.The court, as a condition of its order, and after considering the person's financial resources, shall require the person to pay that portion of the costs associated with the person's participation in any residential or nonresidential treatment program imposed pursuant to this section which, in the opinion of the court, is consistent with the person's ability to pay, taking into account the court's authority to order payment or reimbursement to be made over time and in installments.

i.The court shall impose, as a condition of the special probation, any fine, penalty, fee or restitution applicable to the offense for which the person was convicted or adjudicated delinquent.

j.Where the court finds that a person has satisfied all of the eligibility criteria for special probation and would otherwise be required to be committed to the custody of a residential substance use disorders treatment facility pursuant to the provisions of subsection d. of this section, the court may temporarily suspend imposition of all or any portion of the term of commitment to a residential treatment facility and may instead order the person to enter a nonresidential treatment program, provided that the court finds on the record that:

(1)the person conducting the diagnostic assessment required pursuant to paragraph (1) of subsection a. of this section has recommended in writing that the proposed course of nonresidential treatment services is clinically appropriate and adequate to address the person's treatment needs; and

(2)no danger to the community would result from the person participating in the proposed course of nonresidential treatment services; and

(3)a suitable treatment provider is able and has agreed to provide clinically appropriate nonresidential treatment services.

If the prosecutor objects to the court's decision to suspend the commitment of the person to a residential treatment facility pursuant to this subsection, the sentence of special probation imposed pursuant to this section shall not become final for ten days in order to permit the appeal by the prosecution of the court's decision.

After a period of six months of nonresidential treatment, if the court, considering all available information including but not limited to the recommendation of the treatment provider, finds that the person has made satisfactory progress in treatment and that there is a substantial likelihood that the person will successfully complete the nonresidential treatment program and period of special probation, the court, on notice to the prosecutor, may permanently suspend the commitment of the person to the custody of a residential treatment program, in which event the special monitoring provisions set forth in subsection k. of this section shall no longer apply.

Nothing in this subsection shall be construed to limit the authority of the court at any time during the term of special probation to order the person to be committed to a residential or nonresidential treatment facility if the court determines that such treatment is clinically appropriate and necessary to address the person's present treatment needs.

k. (1) When the court temporarily suspends the commitment of the person to a residential treatment facility pursuant to subsection j. of this section, the court shall, in addition to ordering participation in a prescribed course of nonresidential treatment and any other appropriate terms or conditions authorized or required by law, order the person to undergo urine testing for drug or alcohol use not less than once per week unless otherwise ordered by the court. The court-ordered testing shall be conducted by the probation department or the treatment provider. The results of all tests shall be reported promptly to the court and to the prosecutor. If the person is involved with a program that is providing the person medication-assisted treatment as defined in paragraph (7) of subsection f. of this section, only a positive urine test for drug or alcohol use unrelated to the medication-assisted treatment shall constitute a violation of the terms and conditions of special probation. In addition, the court shall impose appropriate curfews or other restrictions on the person's movements, and may order the person to wear electronic monitoring devices to enforce such curfews or other restrictions as a condition of special probation.

(2)The probation department or other appropriate agency shall immediately notify the court and the prosecutor in the event that the person fails or refuses to submit to a drug or alcohol test, knowingly defrauds the administration of a drug test, terminates the person's participation in the course of treatment, or commits any act that would constitute absconding from parole. If the person at any time while entered in a nonresidential treatment program pursuant to subsection j. of this section knowingly defrauds the administration of a drug test, goes into hiding, or leaves the State with a purpose of avoiding supervision, the court shall permanently revoke the person's special probation.

l.If the court finds that the person has made exemplary progress in the course of treatment, the court may, upon recommendation of the person's supervising probation officer or on the court's own motion, and upon notice to the prosecutor, grant early discharge from a term of special probation provided that the person: (1) has satisfactorily completed the treatment program ordered by the court; (2) has served at least two years of special probation; (3) within the preceding 12 months, did not commit a substantial violation of any term or condition of special probation, including but not limited to a positive urine test, which shall only constitute a violation for a person using medication-assisted treatment as defined in paragraph (7) of subsection f. of this section if the positive test is unrelated to the person's medication-assisted treatment; and (4) is not likely to relapse or commit an offense if probation supervision and related services are discontinued.

m. (1) The Superior Court may order the expungement of all records and information relating to all prior arrests, detentions, convictions, and proceedings for any offense enumerated in Title 2C of the New Jersey Statutes upon successful discharge from a term of special probation as provided in this section, regardless of whether the person was sentenced to special probation under this section, section 2 of P.L.2012, c.23 (C.2C:35-14.2), or N.J.S.2C:45-1, if the person satisfactorily completed a substance abuse treatment program as ordered by the court and was not convicted of any crime, or adjudged a disorderly person or petty disorderly person, during the term of special probation. The provisions of N.J.S.2C:52-7 through N.J.S.2C:52-14 shall not apply to an expungement pursuant to this paragraph and no fee shall be charged to a person eligible for relief pursuant to this paragraph. The court shall grant the relief requested unless it finds that the need for the availability of the records outweighs the desirability of having the person freed from any disabilities associated with their availability, or it finds that the person is otherwise ineligible for expungement pursuant to paragraph (2) of this subsection. An expungement under this paragraph shall proceed in accordance with rules and procedures developed by the Supreme Court.

(2)A person shall not be eligible for expungement under paragraph (1) of this subsection if the records include a conviction for any offense barred from expungement pursuant to subsection b. or c. of N.J.S.2C:52-2. It shall be the obligation of the prosecutor to notify the court of any disqualifying convictions or any other factors related to public safety that should be considered by the court when deciding to grant an expungement under paragraph (1) of this subsection.

(3)The Superior Court shall provide a copy of the expungement order granted pursuant to paragraph (1) of this subsection to the prosecutor and to the person and, if the person was represented by the Public Defender, to the Public Defender. The person or, if the person was represented by the Public Defender, the Public Defender on behalf of the person, shall promptly distribute copies of the expungement order to appropriate agencies who have custody and control of the records specified in the order so that the agencies may comply with the requirements of N.J.S.2C:52-15.

(4)If the person whose records are expunged pursuant to paragraph (1) of this subsection is convicted of any crime following discharge from special probation, the full record of arrests and convictions may be restored to public access and no future expungement shall be granted to such person.

(5)A person who, prior to the effective date of P.L.2015, c.261, was successfully discharged from a term of special probation as provided in this section, regardless of whether the person was sentenced to special probation under this section, section 2 of P.L.2012, c.23 (C.2C:35-14.2), or N.J.S.2C:45-1, may seek an expungement of all records and information relating to all arrests, detentions, convictions, and proceedings for any offense enumerated in Title 2C of the New Jersey Statutes that existed at the time of discharge from special probation by presenting an application to the Superior Court in the county in which the person was sentenced to special probation, which contains a duly verified petition as provided in N.J.S.2C:52-7 for each crime or offense sought to be expunged. The petition for expungement shall proceed pursuant to N.J.S.2C:52-1 et seq. except that the requirements related to the expiration of the time periods specified in N.J.S.2C:52-2 through section 1 of P.L.1980, c.163 (C.2C:52-4.1) shall not apply. A person who was convicted of any offense barred from expungement pursuant to subsection b. or c. of N.J.S.2C:52-2, or who has been convicted of any crime or offense since the date of discharge from special probation shall not be eligible to apply for an expungement under this paragraph. In addition, no application for expungement shall be considered until any pending charges are disposed. It shall be the obligation of the prosecutor to notify the court of any disqualifying convictions or any other factors related to public safety that should be considered by the court when deciding to grant an expungement under this paragraph. The Superior Court shall consider the person's verified petition and may order the expungement of all records and information relating to all arrests, detentions, convictions, and proceedings of the person that existed at the time of discharge from special probation as appropriate. The court shall grant the relief requested unless it finds that the need for the availability of the records outweighs the desirability of having the person freed from any disabilities associated with their availability, or it finds that the person is otherwise ineligible for expungement pursuant to this paragraph. No fee shall be charged to a person eligible for relief pursuant to this paragraph.

amended 1999, c.376, s.2; 2001, c.129, s.2; 2008, c.15, s.1; 2012, c.23, s.5; 2015, c.93, s.1; 2015, c.261, s.1.



Section 2C:35-14.1 - Defendant Required To Submit To Professional Diagnostic Assessment, Exceptions.

2C:35-14.1 Defendant required to submit to professional diagnostic assessment, exceptions.

1. a. Except as provided in subsection c., the court shall require a defendant to submit to a professional diagnostic assessment if:

(1)there is a reasonable basis to believe that the defendant may be a drug dependent person as defined in N.J.S.2C:35-2;

(2)the defendant is charged with:

(a)a crime that is subject to a presumption of imprisonment pursuant to subsection d. of N.J.S.2C:44-1; or

(b)any crime of the third degree if the defendant has previously been convicted of a crime subject to the presumption of imprisonment or that resulted in imposition of a State prison term; and

(3)the defendant is eligible to be considered for a sentence to special probation pursuant to the provisions of N.J.S.2C:35-14.

b.For the purposes of this section, any of the following circumstances shall provide a reasonable basis to believe that a person may be drug dependent:

(1)the present offense involves a controlled dangerous substance;

(2)the defendant has previously been convicted of an offense involving a controlled dangerous substance, was admitted to pretrial intervention or supervisory treatment, or received a conditional discharge for a charge involving a controlled dangerous substance;

(3)the defendant has any other pending charge in this State, any other state, or a federal court involving a controlled dangerous substance;

(4)the defendant has any time previously received any form of drug treatment or counseling;

(5)the defendant appears to have been under the influence of a controlled dangerous substance during the commission of the present offense, or it reasonably appears that the present offense may have been committed to acquire property or monies to purchase a controlled dangerous substance for the defendant's personal use;

(6)the defendant admits to the unlawful use of a controlled dangerous substance within the year preceding the arrest for the present offense;

(7)the defendant has had a positive drug test within the last 12 months; or

(8)there is information, other than the circumstances enumerated in paragraphs (1) through (7) of this subsection, which indicates that the defendant may be a drug dependent person or would otherwise benefit by undergoing a professional diagnostic assessment within the meaning of paragraph (1) of subsection a. of N.J.S.2C:35-14.

c.The court shall not be required to order a diagnostic assessment pursuant to subsection a. of this section if it is clearly convinced that such assessment will not serve any useful purpose. If the court does not order a diagnostic assessment, the court shall place on the record the reasons for its decision.

d.Nothing in this section shall be construed to limit or constrain the court's authority and discretion to order drug testing, drug screening, or a professional diagnostic assessment at any time.

L.2012, c.23, s.1.



Section 2C:35-14.2 - Sentence Of Special Probation For Certain Defendants.

2C:35-14.2 Sentence of special probation for certain defendants.

2. a. In all cases where a professional diagnostic assessment within the meaning of paragraph (1) of subsection a. of N.J.S.2C:35-14 has been ordered and completed pursuant to section 1 of P.L.2012, c.23 (C.2C:35-14.1), the court shall make a determination at sentencing or prior to sentencing whether the defendant may be a drug dependent person as defined in N.J.S.2C:35-2.

b.Notwithstanding any law to the contrary, where the court finds that a defendant is a person in need of treatment as defined in subsection f. of this section and that the defendant additionally meets all the requirements of N.J.S.2C:35-14, the court shall sentence a defendant to special probation pursuant to the provisions of N.J.S.2C:35-14 for the purpose of participating in a court-supervised drug treatment program, regardless of whether the defendant has sought or consents to such a sentence, unless:

(1)the court finds that a sentence of imprisonment must be imposed consistent with the provisions of chapters 43 and 44 of Title 2C of the New Jersey Statutes, in which case a sentence of imprisonment shall be imposed; or

(2)the court is clearly convinced that:

(a)the treatment, monitoring, and supervision services that will be provided under N.J.S.2C:45-1 are adequate to address the defendant's clinical needs;

(b)the defendant's treatment needs would not be better addressed by sentencing the defendant to special probation pursuant to N.J.S.2C:35-14;

(c)no danger to the community would result from placing the person on regular probation pursuant to N.J.S.2C:45-1; and

(d)a sentence of probation authorized under N.J.S.2C:45-1 would be consistent with the provisions of chapters 43 and 44 of Title 2C of the New Jersey Statutes.

c.In making the findings and determinations required by this section, the court shall consider all relevant circumstances, and shall take judicial notice of any evidence, testimony, or information adduced at the trial, plea hearing, or other court proceedings, and also shall also consider the presentence report and the results of any professional diagnostic assessment. The court shall place on the record the reasons for its decision.

d.If, pursuant to paragraph (2) of subsection b. of this section, the court imposes a sentence of probation authorized by N.J.S.2C:45-1, such sentence shall not become final for 10 days in order to permit the appeal of the sentence by the prosecution.

e.Nothing in this section shall be construed to alter the presumption of imprisonment contained in subsection d. of N.J.S.2C:44-1 or to require or authorize the reduction or waiver of a mandatory period of parole ineligibility required by law, or to modify the exceptions to such requirements provided for by law, including but not limited to those provided in N.J.S.2C:35-12 and N.J.S.2C:35-14.

f.For the purposes of this section, the term "person in need of treatment" means a defendant who:

(1)the court has determined to be a drug dependent person as defined in N.J.S.2C:35-2;

(2)has been convicted of:

(a)a crime that is subject to a presumption of imprisonment pursuant to subsection d. of N.J.S.2C:44-1; or

(b)any other crime of the third degree if the person has previously been convicted of a crime subject to a presumption of imprisonment or a crime that resulted in the imposition of a State prison term; and

(3)is eligible to be considered for a sentence to special probation pursuant to the provisions of N.J.S.2C:35-14.

L.2012, c.23, s.12.



Section 2C:35-14.3 - Phase-in Of Implementation Of Provisions Of Law Relative To Special Probation.

2C:35-14.3 Phase-in of implementation of provisions of law relative to special probation.


3.The Administrative Director of the Courts is authorized to phase-in the implementation of the provisions of P.L.2012, c.23 (C.2C:35-14.1 et al.) related to a program of mandatory sentencing and treatment of qualified offenders to special probation based on monies annually appropriated from the General Fund. Within 60 days of the effective date of this act, the program shall be established in no fewer than three court vicinages, and with further implementation occurring in no less than three additional vicinages in each fiscal year thereafter in a manner to be determined by the Administrative Director of the Courts provided that sufficient State funds have been appropriated. The Administrative Director of the Courts shall select appropriate vicinages for the implementation of the program. The program shall be fully implemented in the State no later than the fifth fiscal year following enactment provided that sufficient State funds have been appropriated.

L.2012, c.23, s.13.



Section 2C:35-15 - Mandatory Drug Enforcement And Demand Reduction Penalties; Collection; Disposition; Suspension.

2C:35-15 Mandatory drug enforcement and demand reduction penalties; collection; disposition; suspension.

2C:35-15. a. (1) In addition to any disposition authorized by this title, the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43), or any other statute indicating the dispositions that can be ordered for an adjudication of delinquency, every person convicted of or adjudicated delinquent for a violation of any offense defined in this chapter or chapter 36 of this title shall be assessed for each such offense a penalty fixed at:

(a)$3,000.00 in the case of a crime of the first degree;

(b)$2,000.00 in the case of a crime of the second degree;

(c)$1,000.00 in the case of a crime of the third degree;

(d)$750.00 in the case of a crime of the fourth degree;

(e)$500.00 in the case of a disorderly persons or petty disorderly persons offense.

(2)A person being sentenced for more than one offense set forth in subsection a. of this section who is neither placed in supervisory treatment pursuant to this section nor ordered to perform reformative service pursuant to subsection f. of this section may, in the discretion of the court, be assessed a single penalty applicable to the highest degree offense for which the person is convicted or adjudicated delinquent, if the court finds that the defendant has established the following:

(a)the imposition of multiple penalties would constitute a serious hardship that outweighs the need to deter the defendant from future criminal activity; and

(b)the imposition of a single penalty would foster the defendant's rehabilitation.

Every person placed in supervisory treatment pursuant to the provisions of N.J.S.2C:36A-1 or N.J.S.2C:43-12 for a violation of any offense defined in this chapter or chapter 36 of this title shall be assessed the penalty prescribed herein and applicable to the degree of the offense charged, except that the court shall not impose more than one such penalty regardless of the number of offenses charged. If the person is charged with more than one offense, the court shall impose as a condition of supervisory treatment the penalty applicable to the highest degree offense for which the person is charged.

All penalties provided for in this section shall be in addition to and not in lieu of any fine authorized by law or required to be imposed pursuant to the provisions of N.J.S.2C:35-12.

b.All penalties provided for in this section shall be collected as provided for collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), and shall be forwarded to the Department of the Treasury as provided in subsection c. of this section.

c.All moneys collected pursuant to this section shall be forwarded to the Department of the Treasury to be deposited in a nonlapsing revolving fund to be known as the "Drug Enforcement and Demand Reduction Fund." Moneys in the fund shall be appropriated by the Legislature on an annual basis for the purposes of funding in the following order of priority: (1) the Alliance to Prevent Alcoholism and Drug Abuse and its administration by the Governor's Council on Alcoholism and Drug Abuse; (2) the "Alcoholism and Drug Abuse Program for the Deaf, Hard of Hearing and Disabled" established pursuant to section 2 of P.L.1995, c.318 (C.26:2B-37); (3) the "Partnership for a Drug Free New Jersey," the State affiliate of the "Partnership for a Drug Free America"; and (4) other alcohol and drug abuse programs.

Moneys appropriated for the purpose of funding the "Alcoholism and Drug Abuse Program for the Deaf, Hard of Hearing and Disabled" shall not be used to supplant moneys that are available to the Department of Health and Senior Services as of the effective date of P.L.1995, c.318 (C.26:2B-36 et al.), and that would otherwise have been made available to provide alcoholism and drug abuse services for the deaf, hard of hearing and disabled, nor shall the moneys be used for the administrative costs of the program.

d.(Deleted by amendment, P.L.1991, c.329).

e.The court may suspend the collection of a penalty imposed pursuant to this section; provided the person is ordered by the court to participate in a drug or alcohol rehabilitation program approved by the court; and further provided that the person agrees to pay for all or some portion of the costs associated with the rehabilitation program. In this case, the collection of a penalty imposed pursuant to this section shall be suspended during the person's participation in the approved, court-ordered rehabilitation program. Upon successful completion of the program, as determined by the court upon the recommendation of the treatment provider, the person may apply to the court to reduce the penalty imposed pursuant to this section by any amount actually paid by the person for his participation in the program. The court shall not reduce the penalty pursuant to this subsection unless the person establishes to the satisfaction of the court that he has successfully completed the rehabilitation program. If the person's participation is for any reason terminated before his successful completion of the rehabilitation program, collection of the entire penalty imposed pursuant to this section shall be enforced. Nothing in this section shall be deemed to affect or suspend any other criminal sanctions imposed pursuant to this chapter or chapter 36 of this title.

f.A person required to pay a penalty under this section may propose to the court and the prosecutor a plan to perform reformative service in lieu of payment of up to one-half of the penalty amount imposed under this section. The reformative service plan option shall not be available if the provisions of paragraph (2) of subsection a. of this section apply or if the person is placed in supervisory treatment pursuant to the provisions of N.J.S.2C:36A-1 or N.J.S.2C:43-12. For purposes of this section, "reformative service" shall include training, education or work, in which regular attendance and participation is required, supervised, and recorded, and which would assist in the defendant's rehabilitation and reintegration. "Reformative service" shall include, but not be limited to, substance abuse treatment or services, other therapeutic treatment, educational or vocational services, employment training or services, family counseling, service to the community and volunteer work. For the purposes of this section, an application to participate in a court-administered alcohol and drug rehabilitation program shall have the same effect as the submission of a reformative service plan to the court.

The court, in its discretion, shall determine whether to accept the plan, after considering the position of the prosecutor, the plan's appropriateness and practicality, the defendant's ability to pay and the effect of the proposed service on the defendant's rehabilitation and reintegration into society. The court shall determine the amount of the credit that would be applied against the penalty upon successful completion of the reformative service, not to exceed one-half of the amount assessed, except that the court may, in the case of an extreme financial hardship, waive additional amounts of the penalty owed by a person who has completed a court administered alcohol and drug rehabilitation program if necessary to aid the person's rehabilitation and reintegration into society. The court shall not apply the credit against the penalty unless the person establishes to the satisfaction of the court that he has successfully completed the reformative service. If the person's participation is for any reason terminated before his successful completion of the reformative service, collection of the entire penalty imposed pursuant to this section shall be enforced. Nothing in this subsection shall be deemed to affect or suspend any other criminal sanctions imposed pursuant to this chapter or chapter 36 of this title.

Any reformative service ordered pursuant to this section shall be in addition to and not in lieu of any community service imposed by the court or otherwise required by law. Nothing in this section shall limit the court's authority to order a person to participate in any activity, program or treatment in addition to those proposed in a reformative service plan.

Amended 1988, c.44, s.6; 1989, c.51, s.16; 1991, c.329, s.14; 1995, c.318, s.5; 1997, c.174; 1999, c.376, s.3; 2007, c.297; 2008, c.15, s.2.



Section 2C:35-16 - Forfeiture Or Postponement Of Driving Privileges.

2C:35-16 Forfeiture or postponement of driving privileges.

2C:35-16. a. In addition to any disposition authorized by this title, the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43), or any other statute indicating the dispositions that can be ordered for an adjudication of delinquency, and notwithstanding the provisions of subsection c. of N.J.S.2C:43-2, a person convicted of or adjudicated delinquent for a violation of any offense defined in this chapter or chapter 36 of this title shall forthwith forfeit his right to operate a motor vehicle over the highways of this State for a period to be fixed by the court at not less than six months or more than two years which shall commence on the day the sentence is imposed unless the court finds compelling circumstances warranting an exception. For the purposes of this section, compelling circumstances warranting an exception exist if the forfeiture of the person's right to operate a motor vehicle over the highways of this State will result in extreme hardship and alternative means of transportation are not available. In the case of a person who at the time of the imposition of sentence is less than 17 years of age, the period of any suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period as fixed by the court of not less than six months or more than two years after the day the person reaches the age of 17 years. If the driving privilege of any person is under revocation, suspension, or postponement for a violation of any provision of this title or Title 39 of the Revised Statutes at the time of any conviction or adjudication of delinquency for a violation of any offense defined in this chapter or chapter 36 of this title, any revocation, suspension, or postponement period imposed herein shall commence as of the date of termination of the existing revocation, suspension, or postponement.

b.If forfeiture or postponement of driving privileges is ordered by the court pursuant to subsection a. of this section, the court shall collect forthwith the New Jersey driver's license or licenses of the person and forward such license or licenses to the Chief Administrator of the New Jersey Motor Vehicle Commission along with a report indicating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If the court is for any reason unable to collect the license or licenses of the person, the court shall cause a report of the conviction or adjudication of delinquency to be filed with the Chief Administrator. That report shall include the complete name, address, date of birth, eye color, and sex of the person and shall indicate the first and last day of the suspension or postponement period imposed by the court pursuant to this section. The court shall inform the person orally and in writing that if the person is convicted of personally operating a motor vehicle during the period of license suspension or postponement imposed pursuant to this section, the person shall, upon conviction, be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40. If the person is the holder of a driver's license from another jurisdiction, the court shall not collect the license but shall notify forthwith the Chief Administrator who shall notify the appropriate officials in the licensing jurisdiction. The court shall, however, in accordance with the provisions of this section, revoke the person's non-resident driving privilege in this State.

c.In addition to any other condition imposed, a court may in its discretion suspend, revoke or postpone in accordance with the provisions of this section the driving privileges of a person admitted to supervisory treatment under N.J.S.2C:36A-1 or N.J.S.2C:43-12 without a plea of guilty or finding of guilt.

d.After sentencing and upon notice to the prosecutor, a person subject to suspension or postponement of driving privileges under this section may seek revocation of the remaining portion of any suspension or postponement based on compelling circumstances warranting an exception that were not raised at the time of sentencing. The court may revoke the suspension or postponement if it finds compelling circumstances.

Amended 1988, c.44, s.7; 2005, c.343; 2008, c.84, s.2.



Section 2C:35-16.1 - Notification To Landlord Of Offenses Committed By Tenant Under "Comprehensive Drug Reform Act Of 1987"

2C:35-16.1. Notification to landlord of offenses committed by tenant under "Comprehensive Drug Reform Act of 1987"
The court in which any conviction is had or any plea of guilty entered to a charge of an offense under the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., involving the use, possession, manufacture, dispensing or distribution of a controlled dangerous substance, controlled dangerous substance analog or drug paraphernalia, or in which any adjudication of juvenile delinquency is made on the basis of an act which if committed by an adult would constitute such an offense, shall ascertain whether the offense or act took place upon leased residential premises in which the defendant was a resident at the time of the offense or act, and upon ascertaining that it did so occur shall cause notice of the conviction, plea or adjudication to be forthwith transmitted to the owner of those premises or his appropriate agent.

L.1989, c.294, s.3.



Section 2C:35-17 - Exception To Physician-patient Privilege

2C:35-17. Exception to physician-patient privilege
Information communicated to a practitioner in an effort unlawfully to obtain or procure the administration of a controlled dangerous substance or controlled substance analog shall not be a privileged communication.

L. 1987, c. 106, s. 1.



Section 2C:35-18 - Exemption; Burden Of Proof.

2C:35-18 Exemption; burden of proof.

2C:35-18. Exemption; Burden of Proof. a. If conduct is authorized by the provisions of P.L.1970, c.226 (C.24:21-1 et seq.), P.L.2009, c.307 (C.24:6I-1 et al.), or P.L.2015, c.158 (C.18A:40-12.22 et al.), that authorization shall, subject to the provisions of this section, constitute an exemption from criminal liability under this chapter or chapter 36, and the absence of such authorization shall not be construed to be an element of any offense in this chapter or chapter 36. It is an affirmative defense to any criminal action arising under this chapter or chapter 36 that the defendant is the authorized holder of an appropriate registration, permit or order form or is otherwise exempted or excepted from criminal liability by virtue of any provision of P.L.1970, c.226 (C.24:21-1 et seq.), P.L.2009, c.307 (C.24:6I-1 et al.), or P.L.2015, c.158 (C.18A:40-12.22 et al.). The affirmative defense established herein shall be proved by the defendant by a preponderance of the evidence. It shall not be necessary for the State to negate any exemption set forth in this act or in any provision of Title 24 of the Revised Statutes in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under this act.

b.No liability shall be imposed by virtue of this chapter or chapter 36 upon any duly authorized State officer, engaged in the enforcement of any law or municipal ordinance relating to controlled dangerous substances or controlled substance analogs.

amended 1988, c.44, s.8; 2009, c.307, s.12; 2015, c.158, s.3.



Section 2C:35-19 - Laboratory Certificates; Use; Admission Into Evidence; Objections

2C:35-19. Laboratory certificates; use; admission into evidence; objections
2C:35-19. Laboratory Certificates; Use; Admission into Evidence; Objections. a. The Attorney General of New Jersey may designate State Forensic Laboratories. These laboratories shall be staffed by employees of this State or any of the State's political subdivisions. In a proceeding for a violation of the provisions of chapters 35 and 36 of this title or any other statute concerning controlled dangerous substances or controlled dangerous substance analogs, a law enforcement agency may submit to one of these laboratories any substance, including, but not limited to, any substance believed to be a controlled dangerous substance or controlled substance analog thereof, or any poisons, drugs or medicines or human body tissues or fluids. The laboratory shall analyze these substances.

b. Upon the request of any law enforcement agency, the laboratory employee performing the analysis shall prepare a certificate. This employee shall sign the certificate under oath and shall include in the certificate an attestation as to the result of the analysis. The presentation of this certificate to a court by any party to a proceeding shall be evidence that all of the requirements and provisions of this section have been complied with. This certificate shall be sworn to before a notary public or other person empowered by law to take oaths and shall contain a statement establishing the following: the type of analysis performed; the result achieved; any conclusions reached based upon that result; that the subscriber is the person who performed the analysis and made the conclusions; the subscriber's training or experience to perform the analysis; and the nature and condition of the equipment used. When properly executed, the certificate shall, subject to subsection c. of this section and notwithstanding any other provision of law, be admissible evidence of the composition, quality, and quantity of the substance submitted to the laboratory for analysis, and the court shall take judicial notice of the signature of the person performing the analysis and of the fact that he is that person.

c. Whenever a party intends to proffer in a criminal or quasi-criminal proceeding, a certificate executed pursuant to this section, notice of an intent to proffer that certificate and all reports relating to the analysis in question, including a copy of the certificate, shall be conveyed to the opposing party or parties at least 20 days before the proceeding begins. An opposing party who intends to object to the admission into evidence of a certificate shall give notice of objection and the grounds for the objection within 10 days upon receiving the adversary's notice of intent to proffer the certificate. Whenever a notice of objection is filed, admissibility of the certificate shall be determined not later than two days before the beginning of the trial. A proffered certificate shall be admitted in evidence unless it appears from the notice of objection and specific grounds for that objection that the composition, quality, or quantity of the substance submitted to the laboratory for analysis will be contested at trial. A failure to comply with the time limitations regarding the notice of objection required by this section shall constitute a waiver of any objections to the admission of the certificate. The time limitations set forth in this section shall not be relaxed except upon a showing of good cause.

L.1987, c.106, s.1; amended 1988,c.44,s.9.



Section 2C:35-20 - Forensic Laboratory Fees

2C:35-20. Forensic laboratory fees
2C:35-20. Forensic Laboratory Fees. a. In addition to any disposition made pursuant to the provisions of N.J.S. 2C:43-2, any person convicted of an offense under this chapter shall be assessed a criminal laboratory analysis fee of $50.00 for each offense for which he was convicted. Any person who is placed in supervisory treatment pursuant to N.J.S.2C:36A-1 or N.J.S.2 C:43-12 shall be assessed a criminal laboratory analysis fee of $50.00 for each such offense for which he was charged.

b. In addition to any other disposition made pursuant to the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43) or any other statute indicating the dispositions that can be ordered for adjudications of delinquency, any juvenile adjudicated delinquent for a violation of this chapter shall be assessed a laboratory analysis fee of $25.00 for each adjudication.

c. All criminal laboratory analysis fees provided for in this section shall be collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), and shall be forwarded to the appropriate forensic laboratory fund as provided in subsection d. of this section.

d. Forensic laboratory funds shall be established as follows:

(1) Any county or municipality which maintains a publicly funded forensic laboratory that regularly employs at least one forensic chemist or scientist engaged in the analysis of controlled dangerous substances may establish a forensic laboratory fund within the office of the county or municipal treasurer.

(2) Any other county or municipality which has agreed by contract to pay or reimburse the entire salary of at least one forensic chemist or scientist employed by a laboratory designated as a State Forensic Laboratory pursuant to N.J.S.2C:35-19, may establish a forensic laboratory fund within the office of the county or municipal treasurer.

(3) A separate account shall be established in the State Treasury and shall be designated the "State Forensic Laboratory Fund."

e. The analysis fee provided for in subsections a. and b. of this section shall be forwarded to the office of the treasurer of the county or municipality that performed the laboratory analysis if that county or municipality has established a forensic laboratory fund or, to the State forensic laboratory fund if the analysis was performed by a laboratory operated by the State. If the county or municipality has not established a forensic laboratory fund, then the analysis fee shall be forwarded to the State forensic laboratory fund within the State Treasury. If the analysis was performed by a forensic chemist or scientist whose salary was paid or reimbursed by a county or municipality pursuant to a contract, the analysis fee shall be forwarded to the appropriate forensic laboratory fund established pursuant to paragraph (2) of subsection d. of this section unless the contract provides for a different means of allocating and distributing forensic laboratory fees, in which event the terms of the contract may determine the amounts to be forwarded to each forensic laboratory fund. The county or municipal treasurer and State Treasurer may retain an amount of the total of all collected analysis fees equal to the administrative costs incurred pursuant to carrying out their respective responsibilities under this section.

f. Moneys deposited in the county or municipal forensic laboratory fund created pursuant to paragraph (1) of subsection d. of this section shall be in addition to any allocations pursuant to existing law and shall be designated for the exclusive use of the county or municipal forensic laboratory. These uses may include, but are not limited to, the following:

(1) costs incurred in providing analyses for controlled substances in connection with criminal investigations conducted within this State;

(2) purchase and maintenance of equipment for use in performing analyses; and

(3) continuing education, training and scientific development of forensic scientists regularly employed by these laboratories.

g. Moneys deposited in the State forensic laboratory fund created pursuant to paragraph (3) of subsection d. of this section shall be used by State forensic laboratories that the Attorney General designates pursuant to N. J.S. 2C:35-19, and the Division of State Police in the Department of Law and Public Safety. These moneys shall be in addition to any allocations pursuant to existing law and shall be designated for the exclusive use of State forensic facilities. These uses may include those enumerated in subsection f. of this section.

L.1987, c.106, s.1; amended 1988,c.14; 1988,c.44,s.10.



Section 2C:35-21 - Seizure In Violation Of Chapter; Pretrial Destruction Of Bulk Seizures Of Controlled Dangerous Substances

2C:35-21. Seizure in violation of chapter; pretrial destruction of bulk seizures of controlled dangerous substances
2C:35-21. Seizure in Violation of Chapter; Pretrial Destruction of Bulk Seizures of Controlled Dangerous Substances. Any controlled dangerous substance or controlled substance analog seized in violation of this chapter shall be subject to the forfeiture provisions of chapter 64 of this title. In any case involving a bulk seizure of a controlled dangerous substance or a controlled substance analog, a prosecuting authority, upon notice to defense counsel, may apply to the trial court for an order to destroy all or some portion of the seized substance. The State, county or municipal forensic laboratory that analyzes the substance shall make a photographic record thereof.

In the event that the defendant objects to the application to destroy all or some portion of the controlled dangerous substance or controlled substance analog, defense counsel shall within 20 days of receiving notice from the prosecuting authority serve notice of objection upon the trial judge and the prosecuting authority. The notice of objection shall include the reasons therefor. Failure to comply with the time limitations regarding the notice of objection required by this section shall constitute a waiver of any objections to the destruction of all or some portion of the substance.

The decision to order the destruction of the substance shall be vested in the sound discretion of the trial court. Prior to the issuance of any order authorizing the destruction of all or some portion of the controlled dangerous substance or controlled substance analog, and subject to reasonable supervision by laboratory or agency personnel, defense counsel shall be afforded an opportunity to inspect or test the substance.

The State, county or municipal forensic laboratory authorized to destroy all or some portion of the controlled dangerous substance or controlled substance analog shall file with the court a certificate under oath attesting to the date on which the substance was destroyed, the quantity of the substance destroyed, and the method used to destroy the substance.

Notwithstanding any other provision of law, the photographic record made in accordance with the provisions of this section, upon proper authentication, may be introduced as evidence in any court.

L.1987, c.106, s.1; amended 1988,c.44,s.11.



Section 2C:35-22 - Severability

2C:35-22. Severability
If any one or more sections, clauses, sentences or parts of this chapter shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, the judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

L. 1987, c. 106, s. 1.



Section 2C:35-23 - Pending Cases

2C:35-23. Pending Cases
a. Except as provided in subsections b. and c. of this section, any violation of a provision of P.L. 1970, c. 226 (C. 24:21-1 et seq.) which is amended or deleted by this act, and which violation was committed prior to the effective date of this chapter, shall be governed by the prior law, which is continued in effect for that purpose, as if this act were not in force.

b. Any offense defined in this act and committed on or after the effective date shall be governed by the provisions of this act. For the purposes of this section, an offense was committed after the effective date of this act if any of the elements of the offense occurred subsequent thereto.

c. In any case pending on or initiated after the effective date of this act involving an offense defined herein and committed prior to such date:

(1) N.J.S. 2C:35-19 and N.J.S. 2C:35-21 shall govern, insofar as they are justly applicable and their application does not introduce confusion or delay;

(2) The court, with the consent of the defendant, may impose sentence under the provisions of this chapter applicable to the offense and the offender;

(3) A defendant who, on the effective date of this act, has not made application for supervisory treatment under section 27 of P.L. 1970, c. 226 (C. 24:21-27) shall not be eligible for supervisory treatment except pursuant to the provisions of 2C:43-12 and as provided in Chapter 36A of this title.

L. 1987, c. 106, s. 1.



Section 2C:35-24 - Possession Of Certain Prescription Drugs

2C:35-24. Possession of certain prescription drugs
9.Possession of certain prescription drugs.

A person who possesses a controlled dangerous substance that was prescribed or dispensed lawfully may possess it only in the container in which it was dispensed; except that the person may possess no more than a 10-day supply in other than the original container if the person produces, upon the request of a law enforcement officer, the name and address of the practitioner who prescribed the substance or the pharmacist who dispensed it. A person who violates this section is a disorderly person.

L.1999,c.90, s.9.



Section 2C:35-25 - Sale Restrictions For Ephedrine Products; Disorderly Persons Offense.

2C:35-25 Sale restrictions for ephedrine products; disorderly persons offense.

1. a. Except as provided in subsection d. of this section, no person shall sell, offer for sale or purchase in any single retail transaction more than:

(1)three packages, or any number of packages that contain a total of nine grams, of any drug containing a sole active ingredient of ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers or salts of optical isomers, or

(2)three packages of any combination drug containing, as one of its active ingredients, ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers or salts of optical isomers, or any number of packages of such combination drug that contain a total of nine grams of ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers or salts of optical isomers.

b.As used in this section, "drug" has the meaning as defined in R.S.24:1-1.

c.A violation of this section is a disorderly persons offense.

d.This act shall not apply to a drug lawfully prescribed or administered by a licensed physician, veterinarian or dentist.

L.2005,c.207,s.1.



Section 2C:35-26 - Reporting Requirement For Ephedrine Products.

2C:35-26 Reporting requirement for ephedrine products.

2.Every pharmacy, store and other retail mercantile establishment shall promptly communicate to local law enforcement authorities the confirmed report of, or actual knowledge of, a loss of 30 or more grams of any drug containing a sole active ingredient of ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers or salts of optical isomers. As used in this section, "store or other retail mercantile establishment" means a place where merchandise is displayed, held, stored or sold or offered to the public for sale.

L.2005,c.207,s.2.



Section 2C:35-27 - Permissive Inference Concerning Possession Of Ephedrine Products.

2C:35-27 Permissive inference concerning possession of ephedrine products.

3.Proof that a person has in his possession more than 30 grams or 10 packages of any drug containing a sole active ingredient of ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers or salts of optical isomers; or more than 30 grams or 10 packages of any combination drug containing, as one of its active ingredients, ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers or salts of optical isomers, shall give rise to a permissive inference by the trier of fact that the person acted with a purpose to create methamphetamine.

L.2005,c.207,s.3.



Section 2C:35-28 - Unlawful Possession Of Precursors; Manufacturing Methamphetamine; Crime Of Second Degree.

2C:35-28 Unlawful possession of precursors; manufacturing methamphetamine; crime of second degree.

5. a. Except as authorized by P.L.1970, c.226 (C.24:21-1 et seq.), a person is guilty of the crime of unlawful possession of a precursor if the person knowingly or purposely possesses anhydrous ammonia with intent to unlawfully manufacture methamphetamine or any of its analogs.

b.Except as authorized by P.L.1970, c.226 (C.24:21-1 et seq.), a person is guilty of the crime of unlawful possession of a precursor if the person knowingly or purposely possesses phenylalanine with intent to unlawfully manufacture methamphetamine or amphetamine or any of their analogs.

c.Except as authorized by P.L.1970, c. 226 (C. 24:21-1 et seq.), a person is guilty of the crime of unlawful possession of a precursor if the person knowingly or purposely possesses, with intent to manufacture a controlled dangerous substance or controlled substance analog, any of the following:

(1)carbamide (urea) and propanedioc and malonic acid or its derivatives;

(2)ergot or an ergot derivative and diethylamine or dimethyl-formamide or diethylamide;

(3)phenylacetone (1-phenyl-2 propanone);

(4)pentazocine and methyliodid;

(5)phenylacetonitrile and dichlorodiethyl methylamine or dichlorodiethyl benzylamine;

(6)diephenylacetonitrile and dimethylaminoisopropyl chloride;

(7)piperidine and cyclohexanone and bromobenzene and lithium or magnesium; or

(8)2, 5-dimethoxy benzaldehyde and nitroethane and a reducing agent.

d. (1) Except as authorized by P.L.1970, c. 226 (C.24:21-1 et seq.), a person is guilty of the crime of unlawful possession of a precursor if the person, with intent to unlawfully manufacture methamphetamine, knowingly or purposely possesses ephedrine (including its salts, isomers or salts of isomers), norpseudoephedrine (including its salts, isomers or salts of isomers), n-methylephedrine (including its salts, isomers or salts of isomers), n-methylpseudoephedrine (including its salts, isomers or salts of isomers), or pseudoephedrine (including its salts, isomers or salts of isomers).

(2)Proof that a person in possession of any of the substances enumerated in paragraph (1) of this subsection at the same time also possesses any of the following substances shall give rise to a permissive inference by the trier of fact that the person acted with intent to unlawfully manufacture methamphetamine:

(a)amorphous (red) phosphorus or white phosphorus;

(b)hydroiodic acid;

(c)anhydrous ammonia;

(d)sodium;or

(e)lithium.

Unlawful possession of a precursor in violation of this section is a crime of the second degree.

L.2005,c.207,s.5.



Section 2C:35-29 - Definitions Relative To Industrial Use Of Certain Chemicals; Not Deemed A Cds, Certain; Inferences.

2C:35-29 Definitions relative to industrial use of certain chemicals; not deemed a CDS, certain; inferences.

1. a. For the purposes of this section:

"Finished product" means a product: (1) that does not contain an industrial use chemical or from which an industrial chemical cannot be readily extracted or readily synthesized and (2) which is not sold for human consumption.

"Industrial distribution" means any process or operation necessary for distributing an industrial product, including, but not limited to, wholesaling, delivery or transport, and storage.

"Industrial product" means a non-drug, non-controlled finished product that is not for human consumption.

"Industrial use chemical" means gamma butyrolactone or 1,4-butanedoil.

"Industrial use chemical manufacturer" means a person who: (1) is involved in the manufacture of an industrial chemical for use in the manufacture of an industrial product; (2) provides that industrial use chemical to an industrial use chemical distributor or a manufacturer of an industrial product; and (3) is in compliance with any requirements to register with the United States Drug Enforcement Administration as a List I Chemical registrant.

"Industrial use chemical distributor" means a person who: (1) is involved in the industrial distribution of an industrial use chemical; and (2) is in compliance with any requirements to register with the United States Drug Enforcement Administration as a List I Chemical registrant.

"Manufacturer of an industrial product" means a person who is involved in any process or operation necessary for manufacturing an industrial product in which that person acquires an industrial use chemical from an industrial use chemical manufacturer or an industrial use chemical distributor and who possesses that substance solely for use in the manufacture of an industrial product.

b.An industrial use chemical shall not be deemed a controlled dangerous substance within the meaning of N.J.S.2C:35-2 when that substance is in the possession of:

(1)An industrial use chemical manufacturer;

(2)An industrial use chemical distributor;

(3)A manufacturer of an industrial product; or

(4)A person possessing a finished product.

c.This section shall not apply to:

(1)An industrial use chemical manufacturer who sells, delivers or otherwise distributes an industrial use chemical to a person who is not an industrial use chemical distributor or a manufacturer of an industrial product;

(2)An industrial use chemical distributor who sells, delivers or otherwise distributes an industrial use chemical to a person who is not an industrial use chemical distributor or a manufacturer of an industrial product;

(3)A person who extracts or synthesizes an industrial use chemical from a finished product or a person who extracts or synthesizes an industrial use chemical from any product or material, unless that extraction or synthesis is authorized by law; or

(4)A person whose possession of an industrial use chemical is not in compliance with the provisions of subsection b. of this section or whose possession of that substance is not specifically authorized by law.

d. (1) There shall be a permissive inference that a person to whom an industrial use chemical is sold, delivered or otherwise distributed in a quantity of 10 gallons or less is not an industrial use chemical distributor or a manufacturer of an industrial product.

(2)There shall be a permissive inference that a person who possesses an industrial use chemical in a quantity of one gallon or less is not an industrial use chemical manufacturer, an industrial use chemical distributor, a manufacturer of an industrial product or a person possessing a finished product, and is a person whose possession of the industrial use chemical is not specifically authorized by law.

(3)The inferences established in paragraphs (1) and (2) of this subsection shall not apply to the distribution or possession of sample quantities for the purpose of conducting chemical research, chemical quality assurance testing or industrial product or applications development.

L.2007, c.152, s.1.



Section 2C:35-30 - Immunity From Liability, Certain Circumstances, For Persons Seeking Medical Assistance For Someone Experiencing A Drug Overdose.

2C:35-30 Immunity from liability, certain circumstances, for persons seeking medical assistance for someone experiencing a drug overdose.

7. a. A person who, in good faith, seeks medical assistance for someone experiencing a drug overdose shall not be:

(1)arrested, charged, prosecuted, or convicted for obtaining, possessing, using, being under the influence of, or failing to make lawful disposition of, a controlled dangerous substance or controlled substance analog pursuant to subsection a., b., or c. of N.J.S.2C:35-10;

(2)arrested, charged, prosecuted, or convicted for inhaling the fumes of or possessing any toxic chemical pursuant to subsection b. of section 7 of P.L.1999, c.90 (C.2C:35-10.4);

(3)arrested, charged, prosecuted, or convicted for using, obtaining, attempting to obtain, or possessing any prescription legend drug or stramonium preparation pursuant to subsection b., d., or e. of section 8 of P.L.1999, c.90 (C.2C:35-10.5);

(4)arrested, charged, prosecuted, or convicted for acquiring or obtaining possession of a controlled dangerous substance or controlled substance analog by fraud pursuant to N.J.S.2C:35-13;

(5)arrested, charged, prosecuted, or convicted for unlawfully possessing a controlled dangerous substance that was lawfully prescribed or dispensed pursuant to P.L.1998, c.90 (C.2C:35-24);

(6)arrested, charged, prosecuted, or convicted for using or possessing with intent to use drug paraphernalia pursuant to N.J.S.2C:36-2 or for having under his control or possessing a hypodermic syringe, hypodermic needle, or any other instrument adapted for the use of a controlled dangerous substance or a controlled substance analog pursuant to subsection a. of N.J.S.2C:36-6;

(7)subject to revocation of parole or probation based only upon a violation of offenses described in subsection a. (1) through (6) of this section, provided, however, this circumstance may be considered in establishing or modifying the conditions of parole or probation supervision.

b.The provisions of subsection a. of this section shall only apply if:

(1)the person seeks medical assistance for another person who is experiencing a drug overdose and is in need of medical assistance; and

(2)the evidence for an arrest, charge, prosecution, conviction, or revocation was obtained as a result of the seeking of medical assistance.

c.Nothing in this section shall be construed to limit the admissibility of any evidence in connection with the investigation or prosecution of a crime with regard to a defendant who does not qualify for the protections of this act or with regard to other crimes committed by a person who otherwise qualifies for protection pursuant to this act. Nothing in this section shall be construed to limit any seizure of evidence or contraband otherwise permitted by law. Nothing herein shall be construed to limit or abridge the authority of a law enforcement officer to detain or take into custody a person in the course of an investigation or to effectuate an arrest for any offense except as provided in subsection a. of this section. Nothing in this section shall be construed to limit, modify or remove any immunity from liability currently available to public entities or public employees by law.

L.2013, c.46, s.7.



Section 2C:35-31 - Protections For Certain Persons Experiencing A Drug Overdose.

2C:35-31 Protections for certain persons experiencing a drug overdose.

8. a. A person who experiences a drug overdose and who seeks medical assistance or is the subject of a good faith request for medical assistance pursuant to section 4 of this act shall not be:

(1)arrested, charged, prosecuted, or convicted for obtaining, possessing, using, being under the influence of, or failing to make lawful disposition of, a controlled dangerous substance or controlled substance analog pursuant to subsection a., b., or c. of N.J.S.2C:35-10;

(2)arrested, charged, prosecuted, or convicted for inhaling the fumes of or possessing any toxic chemical pursuant to subsection b. of section 7 of P.L.1999, c.90 (C.2C:35-10.4);

(3)arrested, charged, prosecuted, or convicted for using, obtaining, attempting to obtain, or possessing any prescription legend drug or stramonium preparation pursuant to subsection b., d., or e. of section 8 of P.L.1999, c.90 (C.2C:35-10.5);

(4)arrested, charged, prosecuted, or convicted for acquiring or obtaining possession of a controlled dangerous substance or controlled substance analog by fraud pursuant to N.J.S.2C:35-13;

(5)arrested, charged, prosecuted, or convicted for unlawfully possessing a controlled dangerous substance that was lawfully prescribed or dispensed pursuant to P.L.1998, c.90 (C.2C:35-24);

(6)arrested, charged, prosecuted, or convicted for using or possessing with intent to use drug paraphernalia pursuant to N.J.S.2C:36-2 or for having under his control or possessing a hypodermic syringe, hypodermic needle, or any other instrument adapted for the use of a controlled dangerous substance or a controlled substance analog pursuant to subsection a. of N.J.S.2C:36-6;

(7)subject to revocation of parole or probation based only upon a violation of offenses described in subsection a. (1) through (6) of this section, provided, however, that this circumstance may be considered in establishing or modifying the conditions of parole or probation supervision.

b.The provisions of subsection a. of this section shall only apply if the evidence for an arrest, charge, prosecution, conviction or revocation was obtained as a result of the seeking of medical assistance.

c.Nothing in this section shall be construed to limit the admissibility of any evidence in connection with the investigation or prosecution of a crime with regard to a defendant who does not qualify for the protections of this act or with regard to other crimes committed by a person who otherwise qualifies for protection pursuant to this act. Nothing in this section shall be construed to limit any seizure of evidence or contraband otherwise permitted by law. Nothing herein shall be construed to limit or abridge the authority of a law enforcement officer to detain or take into custody a person in the course of an investigation or to effectuate an arrest for any offense except as provided in subsection a. of this section. Nothing in this section shall be construed to limit, modify or remove any immunity from liability currently available to public entities or public employees by law.

L.2013, c.46, s.8.



Section 2C:35A-1 - Short Title.

2C:35A-1. Short Title.

2C:35A-1. Short Title.

This act shall be known and may be cited as the "Anti-Drug Profiteering Act."

L.1997,c.187,s.2.



Section 2C:35A-2 - Declaration Of Policy And Legislative Findings.

2C:35A-2. Declaration of Policy and Legislative Findings.

2C:35A-2. Declaration of policy and legislative findings.

The Legislature hereby finds and declares the following:

a. Persons who engage in drug trafficking activities for profit are a form of professional criminal, and deserve enhanced punishment that is specially adapted to remove the economic incentives inherent in such criminal activities.

b. It shall be the overriding objective of the provisions of this chapter to eliminate to the greatest extent possible the economic incentives inherent in commercial drug distribution activities at all levels within the drug distribution chain. In order to accomplish this objective, it is appropriate to impose stern economic sanctions in the form of monetary penalties against certain convicted drug offenders. So as to ensure that such economic sanctions are specially adapted and proportionate to the true nature, extent and profitability of the specific criminal activities involved, such monetary penalties should in appropriate cases be based upon a multiple of the street level value of all the illicit substances involved. The use of such a mechanism for calculating an appropriate monetary penalty will help to offset and overcome the perception of some drug offenders, and especially those who are well insulated within a drug trafficking network, that they face only a comparatively low risk of immediate detection and punishment. The Legislature, by adoption of the "Comprehensive Drug Reform Act," N.J.S.2C:35-1 et al., recognized the utility of such a mechanism by providing for the imposition of discretionary cash fines which may be based upon three, or in some cases five, times the street value of the illicit drugs involved.

c. The imposition of monetary penalties pursuant to this act is intended to serve as an adjunct to forfeiture actions, which are designed to deprive offenders of the proceeds of their criminal activities and of all property used in furtherance of or to facilitate such illegal activities. While the seizure and forfeiture of property in accordance with the provisions of chapters 41 and 64 of this Title and P.L.1994, c.121 (money laundering) remain a critically important means by which to reduce the economic incentive inherent in drug trafficking activities, in many instances, given the efforts undertaken by offenders to conceal and disguise assets and to resort to complex financial transactions and money laundering schemes, it has become increasingly difficult for law enforcement agencies to establish to the required degree of certainty that a given asset or interest in property is subject to forfeiture. Accordingly, it is necessary and appropriate to impose an in personam debt against the defendant which may be satisfied by proceeding against any asset or interest in property belonging to the defendant, whether or not such property can be directly or indirectly linked to criminal activity.

d. In order to ensure the maximum deterrent effect of imposing such specially adapted economic sanctions as are required pursuant to the provisions of this act, it shall be the policy of this State to enforce the judgment and to collect the entire debt, or the greatest possible portion thereof, as soon as is feasible following the imposition of the penalty, taking full advantage, where necessary, of this State's long arm jurisdiction and the full faith and credit clause of the Constitution of the United States.

L.1997,c.187,s.2



Section 2C:35A-3 - Criteria For Imposition Of Anti-drug Profiteering Penality

2C:35A-3. Criteria for imposition of anti-drug profiteering penality
2C:35A-3. Criteria for imposition of anti-drug profiteering penalty.

a.In addition to any other disposition authorized by this title, including but not limited to any fines which may be imposed pursuant to the provisions of N.J.S.2C:43-3 and except as may be provided by section 5 of this chapter, where a person has been convicted of a crime defined in chapter 35 or 36 of this Title or any crime involving criminal street gang related activity as defined in subsection h. of N.J.S.2C:44-3 or an attempt or conspiracy to commit such a crime, the court shall, upon the application of the prosecutor, sentence the person to pay a monetary penalty in an amount determined pursuant to section 4 of this chapter, provided the court finds at a hearing, which may occur at the time of sentencing, that the prosecutor has established by a preponderance of the evidence one or more of the grounds specified in this section. The findings of the court shall be incorporated in the record, and in making its findings, the court shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing or other court proceedings and shall also consider the presentence report and any other relevant information.

b.Any of the following shall constitute grounds for imposing an Anti-Drug Profiteering Penalty:

(1) The defendant was convicted of: (a) a violation of N.J.S.2C:35-3 (leader of narcotics trafficking network), or (b) a violation of subsection g. of N.J.S.2C:5-2 (leader of organized crime), or (c) an offense defined in chapter 41 of this Title (racketeering) which involved the manufacture, distribution, possession with intent to distribute or transportation of any controlled dangerous substance or controlled substance analog.

(2) The defendant is a drug profiteer. A defendant is a drug profiteer when the conduct constituting the crime shows that the person has knowingly engaged in the illegal manufacture, distribution or transportation of any controlled dangerous substance, controlled substance analog or drug paraphernalia as a substantial source of livelihood. In making its determination, the court may consider all of the attending circumstances, including but not limited to the defendant's role in the criminal activity, the nature, amount and purity of the substance involved, the amount of cash or currency involved, the extent and accumulation of the defendant's assets during the course of the criminal activity and the defendant's net worth and his expenditures in relation to his legitimate sources of income.

(3) The defendant is a wholesale drug distributor. (a) A defendant is a wholesale drug distributor when the conduct constituting the crime involves the manufacture, distribution or intended or attempted distribution of a controlled dangerous substance or controlled substance analog to any other person for pecuniary gain, knowing, believing, or under circumstances where it reasonably could be assumed that such other person would in turn distribute the substance to another or others for pecuniary gain. It shall not be necessary for the prosecution to establish to whom the substance was distributed or intended or attempted to be distributed, and the court may draw all reasonable inferences from the nature of the defendant's conduct and the substance involved that such other person, while not specifically identified, would in turn distribute the substance to another or others for pecuniary gain. In making its determination, the court shall consider all of the attending circumstances, including but not limited to the defendant's role in the criminal activity, the nature, amount and purity of the substance involved, and the likelihood that a substance of such purity would be intended to be distributed directly to the ultimate consumer of the substance.

(b) Notwithstanding that the prosecutor has established that the defendant is a wholesale drug distributor within the meaning of this paragraph, the court shall not impose an anti-drug profiteering penalty on that ground if the defendant establishes by a preponderance of the evidence at the hearing that his participation in the conduct constituting the crime was limited solely to operating a conveyance used to transport a controlled dangerous substance or controlled substance analog, or loading or unloading the substance into such a conveyance or storage facility. Nothing in this paragraph shall be construed to establish a basis for not imposing a penalty where the prosecutor has established any other ground or grounds specified in this section for the imposition of an anti-drug profiteering penalty.

(4) The defendant is a professional drug distributor. A professional drug distributor is a person who has at any time, for pecuniary gain, unlawfully distributed a controlled dangerous substance, controlled substance analog or drug paraphernalia to three or more different persons, or on five or more separate occasions regardless of the number of persons to whom the substance or paraphernalia was distributed.

(5) The defendant was involved in criminal street gang related activity.

c.In making its determination, the court may rely upon expert opinion in the form of live testimony or by affidavit, or by such other means as the court deems appropriate.

d.For the purposes of this chapter, an act is undertaken for pecuniary gain if it involves or contemplates the transfer of anything of value in exchange for a controlled dangerous substance, controlled substance analog or drug paraphernalia, provided that the thing of value received or intended to be received in exchange for the substance or paraphernalia is or was reasonably believed to be of a higher value than that expended by the defendant or by any other person with whom the actor is acting in concert, to acquire or manufacture the substance or paraphernalia. It shall also include any act which would constitute a violation of subsection a. of N.J.S.2C:35-5, N.J.S.2C:35-11, N.J.S.2C:36-3 or any other crime for which the actor was paid or expected to be paid in return for performing such act, or from which the actor received a benefit for himself or another or injured another or deprived another of a benefit. There shall be a rebuttable presumption at the hearing that any manufacturing, distribution or possession with intent to distribute which contemplates or involves the payment or exchange of anything of value constitutes an act undertaken for pecuniary gain. It shall not be necessary for the prosecution to establish that any intended profit or payment was actually received; nor shall it be relevant that the act, payment in return for such act or the transfer of anything of value in exchange for the substance or paraphernalia, occurred or was intended to occur in another jurisdiction.

L.1997,c.187,s.2; amended 1999, c.160, s.2.



Section 2C:35A-4 - Calculation Of Anti-drug Profiteering Penalty

2C:35A-4. Calculation of anti-drug profiteering penalty
2C:35A-4. Calculation of anti-drug profiteering penalty.

a.Where the prosecutor has established one or more grounds for imposing an Anti-Drug Profiteering Penalty pursuant to section 3 of this chapter, the court shall assess a monetary penalty as follows:

(1) $200,000.00 in the case of a crime of the first degree; $100,000.00 in the case of a crime of the second degree; $50,000.00 in the case of a crime of the third degree; $25,000.00 in the case of a crime of the fourth degree;

(2) an amount equal to three times the street value of all controlled dangerous substances or controlled substance analogs involved, or three times the market value of all drug paraphernalia involved, if this amount is greater than that provided in paragraph (1) of this subsection; or

(3) an amount equal to three times the value of any benefit illegally obtained by the actor for himself or another, or any injury to or benefit deprived of another.

b.When the court is for any reason unable to determine the amount of the penalty pursuant to paragraph (2) of subsection a., the court shall assess a penalty in the amount appropriate to the degree of the offense as provided in paragraph (1) of subsection a.

c.In determining the street value of the substance involved or the market value of drug paraphernalia involved, the court shall take into account all amounts of the substance or paraphernalia reasonably believed to have been involved in the course of the criminal activity in which the defendant knowingly participated, and it shall not be relevant for the purposes of this section that some of those amounts or paraphernalia were involved in acts or transactions which occurred, or which were intended to occur, in another jurisdiction.

d.Where the prosecution requests that the court assess a penalty in an amount calculated pursuant to paragraph (2) or (3) of subsection a., the prosecutor shall have the burden of establishing by a preponderance of the evidence the appropriate amount of the penalty to be assessed pursuant to that paragraph. In making its finding, the court shall take judicial notice of any evidence, testimony or information adduced at trial, plea hearing or other court proceedings and shall also consider the presentence report and other relevant information, including expert opinion in the form of live testimony or by affidavit. The court's findings shall be incorporated in the record, and such findings shall not be subject to modification by an appellate court except upon a showing that the finding was totally lacking support in the record or was arbitrary and capricious.

L.1997, c.187, s.2; amended 1999, c.160, s.3.



Section 2C:35A-5 - Revocation Or Reduction Of Penalty Assessment.

2C:35A-5. Revocation or Reduction of Penalty Assessment.

2C:35-A-5. Revocation or reduction of penalty assessment.

The court shall not revoke or reduce a penalty imposed pursuant to this chapter except in accordance with the provisions of N.J.S.2C:35-12. An anti-drug profiteering penalty imposed pursuant to this chapter shall not be deemed a fine for purposes of N.J.S.2C:46-3.

L.1997,c.187,s.2



Section 2C:35A-6 - Payment Schedule.

2C:35A-6. Payment Schedule.

2C:35A-6. Payment schedule.

The court may, for good cause shown, and subject to the provisions of this section, grant permission for the payment of a penalty assessed pursuant to this chapter to be made within a specified period of time or in specified installments, provided however that the payment schedule fixed by the court shall require the defendant to pay the penalty in the shortest period of time consistent with the nature and extent of his assets and his ability to pay, and further provided that the prosecutor shall be afforded the opportunity to present evidence or information concerning the nature, extent and location of the defendant's assets or interests in property which are or might be subject to levy and execution. In such event, the court may only grant permission for the payment to be made within a specified period of time or installments with respect to that portion of the assessed penalty which would not be satisfied by the liquidation of property which is or may be subject to levy and execution, unless the court finds that the immediate liquidation of such property would result in undue hardship to innocent persons. If no permission to make payment within a specified period of time or in installments is embodied in the sentence, the entire penalty shall be payable forthwith.

L.1997,c.187,s.2



Section 2C:35A-7 - Relation To Other Dispositions.

2C:35A-7. Relation to Other Dispositions.

2C:35A-7. Relation to other dispositions.

a. An anti-drug profiteering penalty assessed pursuant to this chapter shall be imposed and paid in addition to any penalty required to be imposed pursuant to N.J.S.2C:35-15 and N.J.S.2C:43-3.1, any fee required to be imposed pursuant to N.J.S. 2C:35-20, and any other fine, penalty, fee or order for restitution which may be imposed.

b. An anti-drug profiteering penalty imposed pursuant to this chapter shall be in addition to and not in lieu of any forfeiture or other cause of action instituted pursuant to chapter 41 or 64 of this Title, and nothing in this chapter shall be construed in any way to preclude, preempt or limit any such cause of action. A defendant shall not be entitled to receive credit toward the payment of a penalty imposed pursuant to this chapter for the value of property forfeited, or subject to forfeiture, pursuant to the provisions of chapters 41 and 64 of this Title.

L.1997,c.187,s.2



Section 2C:35A-8 - Collection And Distribution.

2C:35A-8. Collection and Distribution.

2C:35A-8. Collection and distribution.

All penalties assessed pursuant to this chapter shall be docketed and collected as provided for collection of fines, penalties and restitution in chapter 46 of this Title. The Attorney General or prosecutor may prosecute an action to collect penalties imposed pursuant to this chapter. All penalties assessed pursuant to this chapter shall be disposed of, distributed, appropriated and used as if the collected penalties were the proceeds of property forfeited pursuant to chapter 64 of this Title.

L.1997,c.187,s.2



Section 2C:35B-1 - Short Title

2C:35B-1. Short title
1.This act shall be known and may be cited as the "Drug Dealer Liability Act."

L.2001, c.114, s.1.



Section 2C:35B-2 - Findings, Declarations Regarding Civil Actions Against Drug Dealers

2C:35B-2. Findings, declarations regarding civil actions against drug dealers
2.The Legislature finds and declares:

a.Although the criminal justice system is an important weapon in the battle against controlled dangerous substances, the civil justice system can and must also be used. The civil justice system can provide an avenue of compensation for those who have suffered harm as a result of the marketing and distribution of controlled dangerous substances. The persons who have joined the marketing of controlled dangerous substances should bear the cost of the harm caused by that market in the community.

b.The threat of liability under this act serves as an additional deterrent to a recognizable segment of the network for marketing controlled dangerous substances. Because of this threat, a person who has assets unrelated to the sale of controlled dangerous substances, who markets controlled dangerous substances at the workplace, who encourages friends to become users, is likely to decide that the added cost of entering the market is not worth the benefit. This is particularly true for a first-time, casual dealer who has not yet made substantial profits.

c.This act is intended to provide a mechanism whereby the costs of the injuries caused by illegal drug use will be borne by those who benefit from illegal drug dealing.

d.This act imposes liability against all participants in the marketing of controlled dangerous substances, including small dealers, particularly those in the workplace, who are not usually the focus of criminal investigations. Small dealers increase the number of users and ultimately are the people who become large dealers. It is these small dealers who are most likely to be deterred by the threat of liability.

L.2001, c.114, s.2.



Section 2C:35B-3 - Definitions Regarding Civil Actions Against Drug Dealers

2C:35B-3. Definitions regarding civil actions against drug dealers
3.As used in this act:

a."Marketing of controlled dangerous substances" means the illegal distributing, dispensing, or possessing with intent to distribute, a specified controlled dangerous substance.

b."Individual user of controlled dangerous substance" means the individual whose illegal use of a specified controlled dangerous substance is the basis of an action brought under this act.

c."Level 1 offense" means:

(1)possessing with intent to distribute less than four ounces of a specified controlled dangerous substance as defined in this section;

(2)distributing or dispensing less than one ounce of a specified controlled dangerous substance as defined in this section;

(3)possessing with intent to distribute 25 or more but less than 50 marijuana plants;

(4)possessing with intent to distribute less than four pounds of marijuana, or

(5)distributing or dispensing more than 28.5 grams of marijuana.

d."Level 2 offense" means:

(1)possessing with intent to distribute four ounces or more but less than eight ounces of a specified controlled dangerous substance as defined in this section;

(2)distributing or dispensing one ounce or more but less than two ounces of a specified controlled dangerous substance as defined in this section;

(3)possessing with intent to distribute 50 or more but less than 75 marijuana plants;

(4)possessing with intent to distribute four pounds or more but less than eight pounds of marijuana, or

(5)distributing or dispensing more than one pound but less than five pounds of marijuana.

e."Level 3 offense" means:

(1)possessing with intent to distribute eight ounces or more but less than 16 ounces of a specified controlled dangerous substance as defined in this section;

(2)distributing or dispensing two ounces or more but less than four ounces of a specified controlled dangerous substance as defined in this section;

(3)possessing with intent to distribute 75 or more but less than 100 marijuana plants;

(4)possessing with intent to distribute eight pounds or more but less than 16 pounds of marijuana, or

(5)distributing or dispensing more than five pounds but less than 10 pounds of marijuana.

f."Level 4 offense" means:

(1)possessing with intent to distribute 16 ounces or more of a specified controlled dangerous substance as defined in this section;

(2)distributing or dispensing four ounces or more of a specified controlled dangerous substance as defined in this section;

(3)possessing with intent to distribute 100 or more marijuana plants;

(4)possessing with intent to distribute 16 pounds or more of marijuana, or

(5)distributing or dispensing more than 10 pounds of marijuana.

g."Participate in the illegal marketing of controlled dangerous substances" means to transport, import into this State, distribute, dispense, sell, possess with intent to distribute, or offer to distribute a controlled dangerous substance, in violation of any of the provisions of chapter 35 of Title 2C of the New Jersey Statutes. "Participate in the marketing of controlled dangerous substances" does not include the purchase or receipt of a controlled dangerous substance for personal use only.

h."Person" means any natural person, association, partnership, corporation or other entity.

i."Period of illegal use" means, in relation to the individual user of a controlled dangerous substance, the time of the individual's first illegal use of a controlled dangerous substance to the accrual of the cause of action.

j."Place of illegal activity" means, in relation to the individual user of a specified controlled dangerous substance, each county in which the individual illegally possess or uses a specified controlled dangerous substance.

k."Place of participation" means, in relation to a defendant in an action brought under this act, each county in which the defendant participates in the marketing of controlled dangerous substances.

l."Specified controlled dangerous substance" means heroin, cocaine, lysergic acid diethylamide, phencyclidine, methamphetamine, phenyl-2-propanone (P2P) and any other controlled dangerous substance specified under the provisions of N.J.S.2C:35-5 as being unlawful to manufacture, distribute, or dispense, or to possess or have under a person's control with intent to manufacture, distribute or dispense.

L.2001, c.114, s.3.



Section 2C:35B-4 - Liability Of Illegal Marketer Of Controlled Dangerous Substances

2C:35B-4. Liability of illegal marketer of controlled dangerous substances
4.A person who knowingly participates in the illegal marketing of controlled dangerous substances within this State is liable for damages, as provided in this act, for injury resulting from an individual's illegal use of a controlled dangerous substance.

L.2001, c.114, s.4.



Section 2C:35B-5 - Action For Damages; Plaintiffs, Offenses

2C:35B-5. Action for damages; plaintiffs, offenses
5. a. Any of the following persons may bring an action for damages caused by an individual's illegal use of a controlled dangerous substance:

(1)A parent, legal guardian, child, spouse, or sibling of the controlled dangerous substance user.

(2)An individual who was exposed to a controlled dangerous substance in utero.

(3)An employer of the controlled dangerous substance user.

(4)A medical facility, insurer, employer, or other nongovernmental entity that funded a drug treatment program or employee assistance program for the controlled dangerous substance user or that otherwise expended money on behalf of the controlled dangerous substance user.

(5)A person injured as a result of the reckless or negligent actions of an individual user of a controlled dangerous substance.

No public entity, and no public agency other than a public hospital, shall have a cause of action under this act.

b.A person entitled to bring an action under this act may seek damages against:

(1)A person who illegally distributed or dispensed a controlled dangerous substance to the individual user of the controlled dangerous substance; or

(2)A person who knowingly participated in the illegal marketing of controlled dangerous substances, if all of the following apply:

(a)The defendant's place of participation is situated in the same county as the individual user's place of illegal activity;

(b)The defendant participated in the marketing of the same type of controlled dangerous substances as those used by the individual user;

(c)The defendant was previously convicted of an offense in the State of New Jersey for that type of controlled dangerous substance; and

(d)The defendant participated in the marketing of controlled dangerous substances at any time during the period the individual user unlawfully used the controlled dangerous substance.

c.A person entitled to bring an action under this section may recover all of the following damages:

(1)Economic damages, including, but not limited to, the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, lose of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the use of a controlled dangerous substance.

(2)Noneconomic damages, including but not limited to physical and emotional pain, suffering, physical impairment, physical impairment, emotional distress, disfigurement, loss of enjoyment, loss of companionship, services and consortium, and other nonpecuniary losses proximately caused by an individual's use of a controlled dangerous substance.

(3)Punitive damages.

(4)Reasonable attorney fees.

(5)Costs of suit, including, but not limited to, reasonable expenses for expert testimony.

L.2001, c.114, s.5.



Section 2C:35B-6 - Controlled Dangerous Substance Individual User; Conditions To Bring An Action

2C:35B-6. Controlled dangerous substance individual user; conditions to bring an action
6. a. An individual user of a controlled dangerous substance may bring an action for damages caused by the use of a controlled dangerous substance only if all of the following conditions are met:

(1)The individual personally discloses to narcotics enforcement authorities all of the information known to the individual regarding all that individual's sources of controlled dangerous substances.

(2)The individual has not used a controlled dangerous substance within the 30 days before filing the action.

(3)The individual continues to remain free of the use of an illegal controlled substance throughout the pendency of the action.

b.An individual user entitled to bring an action under this section may seek damages only from a person who transported, imported into this State, distributed, dispensed, sold, possessed with intent to distribute, or offered to distribute, in violation of any of the provisions of chapter 35 of Title 2C of the New Jersey Statutes, the controlled dangerous substance actually used by the individual user of a controlled dangerous substance.

c.An individual user entitled to bring an action under this section may recover only the following damages:

(1)Economic damages, including, but not limited to, the cost of treatment, rehabilitation and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism , accidents or injury, and any other pecuniary loss proximately caused by the person's use of a controlled dangerous substance.

(2)Reasonable attorney fees.

(3)Costs of suit, including, but not limited to, reasonable expenses for expert testimony.

L.2001, c.114, s.6.



Section 2C:35B-7 - No Third Party Damage Payments; Assignment Of Cause Of Action Restricted

2C:35B-7. No third party damage payments; assignment of cause of action restricted

7. a. A third party shall not pay damages awarded under this act, or provide a defense or money for a defense, on behalf of an insured under a contract of insurance or indemnification.

b.A cause of action authorized pursuant to this act may not be assigned, either expressly, by subrogation, or by any other means, directly or indirectly, to any public or publicly funded agency or institution.

L.2001, c.114, s.7.



Section 2C:35B-8 - Damage Table

2C:35B-8. Damage table
8.A person whose participation in the marketing of controlled dangerous substances is grounds for liability pursuant to this act shall be rebuttably presumed to be liable for damages incurred by the plaintiff in the following percentages:

a.For a level 1 offense, 25 percent of the damages;

b.For a level 2 offense, 50 percent of the damages;

c.For a level 3 offense, 75 percent of the damages; and

d.For a level 4 offense, 100 percent of the damages.

L.2001, c.114, s.8.



Section 2C:35B-9 - Joint Actions

2C:35B-9. Joint actions
9. a. Two or more persons may join in one action under this act as plaintiffs if their respective actions have at least one market for controlled dangerous substances in common and if any portion of the period of use of a controlled dangerous substance overlaps with the period of use of a controlled dangerous substance for every other plaintiff.

b.Two or more persons may be joined in one action under this act as defendants if those persons are liable to at least one plaintiff.

L.2001, c.114, s.9.



Section 2C:35B-10 - Comparative Responsibility Governing Action

2C:35B-10. Comparative responsibility governing action
10. a. An action by an individual user of a controlled dangerous substance is governed by the principles of comparative responsibility. Comparative responsibility attributed to an individual user does not bar the user's recovery but diminishes the award of damages proportionately, according to the measure of responsibility attributed to the user. The burden of proving comparative responsibility is on the defendant, who shall prove comparative responsibility by clear and convincing evidence.

b.Comparative responsibility shall not be attributed to a plaintiff who is not an individual user of a controlled substance, unless that plaintiff knowingly gave the individual user money for the purchase of the controlled dangerous substance.

L.2001, c.114, s.10.



Section 2C:35B-11 - Right Of Action For Contribution

2C:35B-11. Right of action for contribution
11. A person subject to liability under this act has a right of action for contribution against another person subject to liability under this act. Contribution may be enforced either in the original action or by a separate action brought for that purpose. A plaintiff may seek recovery in accordance with this act and other laws against a person whom a defendant has asserted a right of contribution.

L.2001, c.114, s.11.



Section 2C:35B-12 - Proof Of Liability; Prima Facie Evidence

2C:35B-12. Proof of liability; prima facie evidence
12. a. Proof of liability in an action brought under this act shall be shown by clear and convincing evidence.

b.A person against whom recovery is sought who has been convicted of a violation of N.J.S.2C:35-5, Manufacturing, Distributing or Dispensing, or an equivalent offense under federal law or the law of any other state, is estopped from denying illegal participation in the market for controlled dangerous substances. If such conviction was based upon the same type of controlled dangerous substance as that used by the individual user, the conviction also constitutes prima facie evidence of the person's participation in the marketing of controlled dangerous substance user pursuant to this act.

c.The absence of a criminal conviction for a violation of N.J.S.2C:35-5 or an equivalent offense under federal law or the law of any other state does not bar recovery by a plaintiff bringing suit pursuant to subsection b. of section 5 of this act.

L.2001, c.114, s.12.



Section 2C:35B-13 - Ex Parte Prejudgment Attachment Order

2C:35B-13. Ex parte prejudgment attachment order
13. A plaintiff under this act may request an ex parte prejudgment attachment order from the court against all assets of a defendant sufficient to satisfy a potential award. Any claim of the State authorized pursuant to chapter 35A and 64 of Title 2C of the New Jersey Statutes shall have priority over an order issued pursuant to this section.

L.2001, c.114, s.13.



Section 2C:35B-14 - Cause Of Action, Accrual; Statute Of Limitations On Claim

2C:35B-14. Cause of action, accrual; statute of limitations on claim
14. a. A cause of action accrues under this act when a person has reason to know of the harm from use of a controlled dangerous substance that is the basis for the cause of action and has reason to know that the use of a controlled dangerous substance is the cause of the harm.

b.Except as provided in subsection a. of this section, a claim under this act shall not be brought more than one year after the defendant distributes, dispenses, or possesses with intent to distribute, the controlled dangerous substance or more than one year after the defendant is convicted of a crime involving controlled dangerous substances, whichever is the later.

L.2001, c.114, s.14.



Section 2C:35B-15 - Stay Of Action Pending Criminal Action

2C:35B-15. Stay of action pending criminal action
15. On motion by a governmental agency involved in an investigation or prosecution involving a controlled dangerous substance, an action brought under this act shall be stayed until the completion of any underlying criminal investigation or prosecution.

L.2001, c.114, s.15.



Section 2C:35B-16 - Satisfaction Of Judgment After Other Fines, Penalties, Etc.

2C:35B-16. Satisfaction of judgment after other fines, penalties, etc.
16. Any judgment resulting from a cause of action brought pursuant to this act shall be satisfied only after the satisfaction of any assessment, fine, fee, penalty or restitution imposed by law and enumerated in section 13 of P.L. 1991, c.329 (C.2C:46-4.1).

L.2001, c.114, s.16.



Section 2C:35B-17 - Nonapplicability Of Act

2C:35B-17. Nonapplicability of act
17. No cause of action shall arise based on any act by a defendant which occurred prior to the effective date of this act.

L.2001, c.114, s.17.



Section 2C:36-1 - Drug Paraphernalia, Defined; Determination.

2C:36-1 Drug paraphernalia, defined; determination.
2C:36-1. Drug paraphernalia, defined; determination.

As used in this act, "drug paraphernalia" means all equipment, products and materials of any kind which are used or intended for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, ingesting, inhaling, or otherwise introducing into the human body a controlled dangerous substance, controlled substance analog or toxic chemical in violation of the provisions of chapter 35 of this title. It shall include, but not be limited to: a. kits used or intended for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled dangerous substance or from which a controlled dangerous substance can be derived; b. kits used or intended for use in manufacturing, compounding, converting, producing, processing, or preparing controlled dangerous substances or controlled substance analogs; c. isomerization devices used or intended for use in increasing the potency of any species of plant which is a controlled dangerous substance; d. testing equipment used or intended for use identifying, or in analyzing the strength, effectiveness or purity of controlled dangerous substances or controlled substance analogs; e. scales and balances used or intended for use in weighing or measuring controlled dangerous substances or controlled substance analogs; f. dilutants and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used or intended for use in cutting controlled dangerous substances or controlled substance analogs; g. separation gins and sifters used or intended for use in removing twigs and seeds from, or in otherwise cleaning or refining, marihuana; h. blenders, bowls, containers, spoons and mixing devices used or intended for use in compounding controlled dangerous substances or controlled substance analogs; i. capsules, balloons, envelopes and other containers used or intended for use in packaging small quantities of controlled dangerous substances or controlled substance analogs; j. containers and other objects used or intended for use in storing or concealing controlled dangerous substances, controlled substance analogs or toxic chemicals; k. objects used or intended for use in ingesting, inhaling, or otherwise introducing marihuana, cocaine, hashish, hashish oil, nitrous oxide or the fumes of a toxic chemical into the human body, such as (1) metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls; (2) water pipes; (3) carburetion tubes and devices; (4) smoking and carburetion masks; (5) roach clips, meaning objects used to hold burning material, such as a marihuana cigarette, that has become too small or too short to be held in the hand; (6) miniature cocaine spoons, and cocaine vials; (7) chamber pipes; (8) carburetor pipes; (9) electric pipes; (10) air-driven pipes; (11) chillums; (12) bongs; (13) ice pipes or chillers; (14) compressed gas containers, such as tanks, cartridges or canisters, that contain food grade or pharmaceutical grade nitrous oxide as a principal ingredient; (15) chargers or charging bottles, meaning metal, ceramic or plastic devices that contain an interior pin that may be used to expel compressed gas from a cartridge or canister; and (16) tubes, balloons, bags, fabrics, bottles or other containers used to concentrate or hold in suspension a toxic chemical or the fumes of a toxic chemical.

In determining whether or not an object is drug paraphernalia, the trier of fact, in addition to or as part of the proofs, may consider the following factors: a. statements by an owner or by anyone in control of the object concerning its use; b. the proximity of the object of illegally possessed controlled dangerous substances, controlled substance analogs or toxic chemicals; c. the existence of any residue of illegally possessed controlled dangerous substances, controlled substance analogs or toxic chemicals on the object; d. direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he knows intend to use the object to facilitate a violation of this act; the innocence of an owner, or of anyone in control of the object, as to a direct violation of this act shall not prevent a finding that the object is intended for use as drug paraphernalia; e. instructions, oral or written, provided with the object concerning its use; f. descriptive materials accompanying the object which explain or depict its use; g. national or local advertising whose purpose the person knows or should know is to promote the sale of objects intended for use as drug paraphernalia; h. the manner in which the object is displayed for sale; i. the existence and scope of legitimate uses for the object in the community; and j. expert testimony concerning its use.

Amended 2007, c.31, s.2.



Section 2C:36-2 - Use Or Possession With Intent To Use, Disorderly Persons Offense.

2C:36-2 Use or possession with intent to use, disorderly persons offense.
2C:36-2. Use or possession with intent to use, disorderly persons offense.

It shall be unlawful for any person to use, or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, ingest, inhale, or otherwise introduce into the human body a controlled dangerous substance, controlled substance analog or toxic chemical in violation of the provisions of chapter 35 of this title. Any person who violates this section is guilty of a disorderly persons offense.

Amended 2007, c.31, s.3.



Section 2C:36-3 - Distribute, Dispense Or Possess With Intent To Distribute Or Manufacture, Crime Of Fourth Degree.

2C:36-3 Distribute, dispense or possess with intent to distribute or manufacture, crime of fourth degree.
2C:36-3. Distribute, dispense or possess with intent to distribute or manufacture, crime of fourth degree.

It shall be unlawful for any person to distribute or dispense, or possess with intent to distribute or dispense, or manufacture with intent to distribute or dispense, drug paraphernalia, knowing that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, ingest, inhale or otherwise introduce into the human body a controlled dangerous substance, controlled substance analog or toxic chemical in violation of the provisions of chapter 35 of this title. Any person who violates this section commits a crime of the fourth degree.

Amended 2007, c.31, s.4.



Section 2C:36-4 - Advertising To Promote Sale, Crime Of Fourth Degree

2C:36-4. Advertising to promote sale, crime of fourth degree
It shall be unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing that the purpose of the advertisement in whole or in part, is to promote the sale of objects intended for use as drug paraphernalia. Any person who violates this section commits a crime of the fourth degree.

L. 1987, c. 106, s. 2.



Section 2C:36-5 - Delivering Drug Paraphernalia To Person Under 18 Years Of Age, Crime Of Third Degree

2C:36-5. Delivering drug paraphernalia to person under 18 years of age, crime of third degree
Any person 18 years of age or over who violates N.J.S. 2C:36-3 by delivering drug paraphernalia to a person under 18 years of age commits a crime of the third degree.

L. 1987, c. 106, s. 2.



Section 2C:36-6 - Possession Or Distribution Of Hypodermic Syringe Or Needle

2C:36-6. Possession or distribution of hypodermic syringe or needle
2C:36-6. a. Except as authorized by subsection b., c. or other law, it shall be unlawful for a person to have under his control or possess with intent to use a hypodermic syringe, hypodermic needle or any other instrument adapted for the use of a controlled dangerous substance or a controlled substance analog as defined in chapter 35 of Title 2C of the New Jersey Statutes or to sell, furnish or give to any person such syringe, needle or instrument. Any person who violates this section is guilty of a disorderly persons offense.

b.A person is authorized to possess and use a hypodermic needle or hypodermic syringe if the person obtains the hypodermic syringe or hypodermic needle by a valid prescription issued by a licensed physician, dentist or veterinarian and uses it for its authorized purpose.

No prescription for a hypodermic syringe, hypodermic needle or any other instrument adapted for the use of controlled dangerous substances by subcutaneous injections shall be valid for more than one year from the date of issuance.

c.Subsection a. does not apply to a duly licensed physician, dentist, veterinarian, undertaker, nurse, podiatrist, registered pharmacist, or a hospital, sanitarium, clinical laboratory or any other medical institution, or a state or a governmental agency, or a regular dealer in medical, dental or surgical supplies, or a resident physician or intern of a hospital, sanitarium or other medical institution.

L.1987, c.106, s.2; amended 1999,c.90, s.2.



Section 2C:36-6A - Possession Of Syringe, Needle, Certain Circumstances, Not An Offense.

2C:36-6a Possession of syringe, needle, certain circumstances, not an offense.

8.The possession of a hypodermic syringe or needle by a consumer who participates in, or an employee or volunteer of, a sterile syringe access program established pursuant to sections 3 and 4 of P.L.2006, c.99 (C.26:5C-27 and C.26:5C-28) shall not constitute an offense pursuant to N.J.S.2C:36-1 et seq. This provision shall extend to a hypodermic syringe or needle that contains a residual amount of a controlled dangerous substance or controlled substance analog.

L.2006, c.99, s.8.



Section 2C:36-6.1 - Discarding Hypodermic Needle Or Syringe.

2C:36-6.1 Discarding hypodermic needle or syringe.

6.Discarding hypodermic needle or syringe.

a.A person commits a petty disorderly persons offense if:

(1)the person discards, in a place accessible to other persons, a hypodermic needle or syringe without destroying the hypodermic needle or syringe; or

(2)he is the owner, lessee, or person in control of real property and, knowing that needles and syringes in an intact condition have been discarded or abandoned on his real property, allows them to remain.

b.A hypodermic needle is destroyed if the needle is broken from the hub or mangled. A syringe is destroyed if the nipple of the barrel is broken from the barrel, or the plunger and barrel are melted. Alternatively, a hypodermic needle or syringe is destroyed if it is discarded as a single unit, without recapping, into a rigid container and the container is destroyed by grinding or crushing in a compactor, or by burning in an incinerator approved by the Department of Environmental Protection, or by another method approved by the Department of Health.

L.1999, c.90, s.6; amended 2012, c.17, s.3.



Section 2C:36-6.2 - Sale By Licensed Pharmacy Of Hypodermic Syringe Or Needle Under Certain Circumstances.

2C:36-6.2 Sale by licensed pharmacy of hypodermic syringe or needle under certain circumstances.

1. a. Notwithstanding any State law, rule, or regulation to the contrary, a licensed pharmacy may sell a hypodermic syringe or needle, or any other instrument adapted for the administration of drugs by injection, to a person over 18 years of age who presents valid photo identification to demonstrate proof of age or who otherwise satisfies the seller that he is over 18 years of age, as follows:

(1)without a prescription if sold in quantities of 10 or fewer; and

(2)pursuant to a prescription issued by a person authorized to prescribe under State law if sold in quantities of more than 10.

b.A licensed pharmacy that provides hypodermic syringes or needles for sale shall also be required to:

(1)maintain its supply of such instruments under or behind the pharmacy sales counter such that they are accessible only to a person standing behind a pharmacy sales counter; and

(2)make available to each person who purchases any such instrument, at the time of purchase, information to be developed by the Department of Health to the purchaser, about:

(a)the safe disposal of the instrument, including local disposal locations or a telephone number to call for that information; and

(b)substance abuse treatment, including a telephone number to call for assistance in obtaining treatment.

c.In addition to any other provision of law that may apply, a person who purchases a hypodermic syringe or needle pursuant to subsection a. of this section and sells that needle or syringe to another person is guilty of a disorderly persons offense.

d.The Department of Health, in consultation with the Department of Human Services and the New Jersey State Board of Pharmacy, may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations to effectuate the purposes of subsection b. of this section. The Department of Health shall make the information that is to be developed pursuant to subsection b. of this section available to pharmacies and purchasers of hypodermic syringes or needles through its Internet website.

L.2011, c.183, s.1; amended 2012, c.17, s.4.



Section 2C:36-6.3 - Affirmative Defense To Criminal Action, Construction Of Act.

2C:36-6.3 Affirmative defense to criminal action, construction of act.

2.It is an affirmative defense to any criminal action arising under chapter 36 of Title 2C of the New Jersey Statutes for possession of a hypodermic syringe or needle that the item was obtained pursuant to the authority of section 1 of P.L.2011, c.183 (C.2C:36-6.2). The affirmative defense established herein shall be proved by the defendant by a preponderance of the evidence. It shall not be necessary for the State to negate any such fact in any criminal complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding. Nothing in this act shall be construed to limit or constrain in any way a prosecution for the possession, manufacture, or distribution of a controlled dangerous substance or for any other conduct proscribed by chapter 35 or chapter 36 of Title 2C of the New Jersey Statutes.

L.2011, c.183, s.2.



Section 2C:36-7 - Seizure In Violation Of Chapter

2C:36-7. Seizure in violation of Chapter
Any drug paraphernalia, hypodermic syringe or needle seized in violation of this chapter shall be subject to the forfeiture provisions of Chapter 64 of this title.

L. 1987, c. 106, s. 2.



Section 2C:36-8 - Severability

2C:36-8. Severability
If any provision of this chapter or the application thereof to any person or circumstance are held invalid, the invalidity shall not affect other provisions or applications of the sections which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

L. 1987, c. 106, s. 2.



Section 2C:36-9 - Pending Cases

2C:36-9. Pending Cases
Notwithstanding any other provision of this act, the provisions of P.L. 1970, c. 226 (C. 24:21-1 et seq.) shall remain in full force and effect as to any offense committed prior to the effective date of this act.

L. 1987, c. 106, s. 2.



Section 2C:36-10 - Definition Of "Defraud The Administration Of A Drug Test;" Crime, Grading

2C:36-10. Definition of "defraud the administration of a drug test;" crime, grading
1. a. As used in this act, "defraud the administration of a drug test" means to submit a substance that purports to be from a person other than its actual source, or purports to have been excreted or collected at a time other than when it was actually excreted or collected, or to otherwise engage in conduct intended to produce a false or misleading outcome of a test for the presence of a chemical, drug or controlled dangerous substance, or a metabolite of a drug or controlled dangerous substance, in the human body. It shall specifically include, but shall not be limited to, the furnishing of urine with the purpose that the urine be submitted for urinalysis as a true specimen of a person.

b.Any person who offers for sale or rental, or who manufactures, sells, transfers, or gives to any person, any instrument, tool, device or substance adapted, designed or commonly used to defraud the administration of a drug test, is guilty of a crime of the third degree.

c.Any person who knowingly defrauds the administration of a drug test that is administered as a condition of employment or continued employment as a law enforcement officer, corrections officer, school bus driver, operator of a motorbus, employee of a rail passenger service, firefighter, provider of emergency first-aid or medical services, or any other occupation that requires the administration of a drug test as a condition of employment or continued employment by law, rule or regulation of the State or a local agency, public authority, or the federal government, is guilty of a crime of the third degree.

d.Any person who knowingly defrauds the administration of a drug test that is administered as a condition of monitoring a person on bail, in custody or on parole, probation or pretrial intervention, or any other form of supervision administered in connection with a criminal offense or juvenile delinquency matter, is guilty of a crime of the third degree.

e.Any person who knowingly possesses any instrument, product, tool, device or substance adapted, designed or commonly used to defraud the administration of a drug test is guilty of a crime of the fourth degree.

f.Any person who knowingly defrauds the administration of a drug test which is administered as a condition of any employment or continued employment not specified in subsection c. of this section is guilty of a crime of the fourth degree.

L.2002,c.60.



Section 2C:36A-1 - Conditional Discharge For Certain First Offenses.

2C:36A-1 Conditional discharge for certain first offenses.

2C:36A-1. Conditional discharge for certain first offenses. a. Whenever any person who has not previously been convicted of any offense under section 20 of P.L.1970, c.226 (C.24:21-20), or a disorderly persons or petty disorderly persons offense defined in chapter 35 or 36 of this title or, subsequent to the effective date of this title, under any law of the United States, this State or any other state relating to marijuana, or stimulant, depressant, or hallucinogenic drugs, and who has not previously participated in a program of supervisory treatment pursuant to N.J.S.2C:43-12 or conditional dismissal pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) is charged with or convicted of any disorderly persons offense or petty disorderly persons offense under chapter 35 or 36 of this title, the court upon notice to the prosecutor and subject to subsection c. of this section, may on motion of the defendant or the court:

(1)Suspend further proceedings and with the consent of the person after reference to the State Bureau of Identification criminal history record information files, place him under supervisory treatment upon such reasonable terms and conditions as it may require; or

(2)After a plea of guilty or finding of guilty, and without entering a judgment of conviction, and with the consent of the person after proper reference to the State Bureau of Identification criminal history record information files, place him on supervisory treatment upon reasonable terms and conditions as it may require, or as otherwise provided by law.

b.In no event shall the court require as a term or condition of supervisory treatment under this section, referral to any residential treatment facility for a period exceeding the maximum period of confinement prescribed by law for the offense for which the individual has been charged or convicted, nor shall any term of supervisory treatment imposed under this subsection exceed a period of three years. If a person is placed under supervisory treatment under this section after a plea of guilty or finding of guilt, the court as a term and condition of supervisory treatment shall suspend the person's driving privileges for a period to be fixed by the court at not less than six months or more than two years unless the court finds compelling circumstances warranting an exception. For the purposes of this subsection, compelling circumstances warranting an exception exist if the suspension of the person's driving privileges will result in extreme hardship and alternative means of transportation are not available. In the case of a person who at the time of placement under supervisory treatment under this section is less than 17 years of age, the period of suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the person is placed on supervisory treatment and shall run for a period as fixed by the court of not less than six months or more than two years after the day the person reaches the age of 17 years.

If the driving privilege of a person is under revocation, suspension, or postponement for a violation of this title or Title 39 of the Revised Statutes at the time of the person's placement on supervisory treatment under this section, the revocation, suspension or postponement period imposed herein shall commence as of the date of the termination of the existing revocation, suspension or postponement. The court which places a person on supervisory treatment under this section shall collect and forward the person's driver's license to the New Jersey Motor Vehicle Commission and file an appropriate report with the commission in accordance with the procedure set forth in N.J.S.2C:35-16. The court shall also inform the person of the penalties for operating a motor vehicle during the period of license suspension or postponement as required in N.J.S.2C:35-16.

Upon violation of a term or condition of supervisory treatment the court may enter a judgment of conviction and proceed as otherwise provided, or where there has been no plea of guilty or finding of guilty, resume proceedings. Upon fulfillment of the terms and conditions of supervisory treatment the court shall terminate the supervisory treatment and dismiss the proceedings against him. Termination of supervisory treatment and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of disqualifications or disabilities, if any, imposed by law upon conviction of a crime or disorderly persons offense but shall be reported by the clerk of the court to the State Bureau of Identification criminal history record information files. Termination of supervisory treatment and dismissal under this section may occur only once with respect to any person. Imposition of supervisory treatment under this section shall not be deemed a conviction for the purposes of determining whether a second or subsequent offense has occurred under section 29 of P.L.1970, c.226 (C.24:21-29), chapter 35 or 36 of this title or any law of this State.

c.Proceedings under this section shall not be available to any defendant unless the court in its discretion concludes that:

(1)The defendant's continued presence in the community, or in a civil treatment center or program, will not pose a danger to the community; or

(2)That the terms and conditions of supervisory treatment will be adequate to protect the public and will benefit the defendant by serving to correct any dependence on or use of controlled substances which he may manifest; and

(3)The person has not previously received supervisory treatment under section 27 of P.L.1970, c.226 (C.24:21-27), N.J.S.2C:43-12, or the provisions of this chapter.

d.A person seeking conditional discharge pursuant to this section shall pay to the court a fee of $75 which shall be paid to the Treasurer of the State of New Jersey for deposit in the General Fund. The defendant shall also be required to pay restitution, costs and other assessments as provided by law. A person may apply for a waiver of this fee, by reason of poverty, pursuant to the Rules Governing the Courts of the State of New Jersey, or the court may permit the defendant to pay the conditional discharge fee and other assessments in installments or may order other alternatives pursuant to section 1 of P.L.2009, c.317 (C.2B:12-23.1).

1987, c.106, s.3; amended 1988, c.44, s.12; 1993, c.275, s.14; 2008, c.84, s.1; 2013, c.158, s.10.



Section 2C:37-1 - Definitions

2C:37-1. Definitions
The following definitions apply to this chapter and to chapter 64:

a. "Contest of chance" means any contest, game, pool, gaming scheme or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that skill of the contestants or some other persons may also be a factor therein.

b. "Gambling" means staking or risking something of value upon the outcome of a contest of chance or a future contingent event not under the actor's control or influence, upon an agreement or understanding that he will receive something of value in the event of a certain outcome.

c. "Player" means a person who engages in any form of gambling solely as a contestant or bettor, without receiving or becoming entitled to receive any profit therefrom other than personal gambling winnings, and without otherwise rendering any material assistance to the establishment, conduct or operation of the particular gambling activity. A person who gambles at a social game of chance on equal terms with the other participants therein does not thereby render material assistance to the establishment, conduct or operation of such game if he performs, without fee or remuneration, acts directed toward the arrangement or facilitation of the game, such as inviting persons to play, permitting the use of premises therefor or supplying cards or other equipment used therein. A person who engages in "bookmaking" as defined in this section is not a "player."

d. "Something of value" means any money or property, any token, object or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein, or involving extension of a service, entertainment or a privilege of playing at a game or scheme without charge. This definition, however, does not include any form of promise involving extension of a privilege of playing at a game without charge on a mechanical or electronic amusement device, other than a slot machine as an award for the attainment of a certain score on that device.

e. "Gambling device" means any device, machine, paraphernalia or equipment which is used or usable in the playing phases of any gambling activity, whether such activity consists of gambling between persons or gambling by a person involving the playing of a machine. Notwithstanding the foregoing, lottery tickets, policy slips and other items used in the playing phases of lottery and policy schemes are not gambling devices.

f. "Slot machine" means any mechanical, electrical or other device, contrivance or machine which, upon insertion of a coin, token or similar object therein, or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash or tokens to be exchanged for cash, whether the payoff is made automatically from the machine or in any other manner whatsoever. A device so constructed, or readily adaptable or convertible to such use, is no less a slot machine because it is not in working order or because some mechanical act of manipulation or repair is required to accomplish its adaptation, conversion or workability.

g. "Bookmaking" means advancing gambling activity by unlawfully accepting bets from members of the public upon the outcome of future contingent events as a business.

h. "Lottery" means an unlawful gambling scheme in which (a) the players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other media, one or more of which chances are to be designated the winning ones; and (b) the winning chances are to be determined by a drawing or by some other method based upon the element of chance; and (c) the holders of the winning chances are to receive something of value.

i. "Policy" or "the numbers game" means a form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome or outcomes of a future contingent event or events otherwise unrelated to the particular scheme.

j. "Gambling resort" means a place to which persons may resort for engaging in gambling activity.

k. "Unlawful" means not specifically authorized by law.

L.1978, c. 95, s. 2C:37-1, eff. Sept. 1, 1979. Amended by L.1979, c. 176, s. 4, eff. Sept. 1, 1979; L.1982, c. 60, s. 1, eff. July 8, 1982.



Section 2C:37-2 - Promoting Gambling

2C:37-2 Promoting gambling

2C:37-2. Promoting Gambling.

a. Promoting Gambling Defined. A person is guilty of promoting gambling when he knowingly:

(1) Accepts or receives money or other property, pursuant to an agreement or understanding with any person whereby he participates or will participate in the proceeds of gambling activity; or

(2) Engages in conduct, which materially aids any form of gambling activity. Such conduct includes but is not limited to conduct directed toward the creation or establishment of the particular game, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the actual conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases, or toward any other phase of its operation.

b. Grading. A person who violates the provisions of subsection a. by:

(1) Engaging in bookmaking to the extent he receives or accepts in any one day more than five bets totaling more than $1,000.00; or

(2) Receiving, in connection with a lottery or policy scheme or enterprise (a) money or written records from a person other than a player whose chances or plays are represented by such money or records, or (b) more than $100.00 in any one day of money played in such scheme or enterprise, is guilty of a crime of the third degree and notwithstanding the provisions of section 2C:43-3 shall be subject to a fine of not more than $35,000.00 and any other appropriate disposition authorized by N.J.S.2C:43-2 b.

A person who violates the provisions of subsection a. by engaging in bookmaking to the extent he receives or accepts three or more bets in any two-week period is guilty of a crime of the fourth degree and notwithstanding the provisions of section 2C:43-3 shall be subject to a fine of not more than $25,000.00 and any other appropriate disposition authorized by N.J.S.2C:43-2b. Otherwise, promoting gambling is a disorderly persons offense and notwithstanding the provisions of section 2C:43-3 shall be subject to a fine of not more than $10,000.00 and any other appropriate disposition authorized by N.J.S.2C:43-2b.

c. It is a defense to a prosecution under subsection a. that the person participated only as a player. It shall be the burden of the defendant to prove by clear and convincing evidence his status as such player.

L.1978, c.95; amended 1979, c.178, s.69; 1997, c.181, s.9.



Section 2C:37-3 - Possession Of Gambling Records

2C:37-3 Possession of gambling records

2C:37-3. Possession of Gambling Records.

a. A person is guilty of possession of gambling records when, with knowledge of the contents thereof, he possesses any writing, paper, instrument or article:

(1) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise, including any paper or paper product in sheet form chemically converted to nitrocellulose having explosive characteristics as well as any water soluble paper or paper derivative in sheet form; or

(2) Of a kind commonly used in the operation, promotion or playing of a lottery or policy scheme or enterprise.

b. Defenses.

(1) It is a defense to a prosecution under subsection a. (2) which must be proven by the defendant by clear and convincing evidence that the writing, paper, instrument or article possessed by the defendant constituted, reflected or represented plays, bets or chances of the defendant himself in a number not exceeding 10.

(2) It is a defense to a prosecution under subsection a. which must be proven by the defendant by clear and convincing evidence that the writing, paper, instrument or article possessed by the defendant was neither used nor intended to be used in the operation or promotion of a bookmaking scheme or enterprise, or in the operation, promotion or playing of a lottery or policy scheme or enterprise.

c. Grading. Possession of gambling records is a crime of the third degree and notwithstanding the provisions of section 2C:43-3 shall be subject to a fine of not more than $35,000.00 and any other appropriate disposition authorized by N.J.S.2C:43-2b. when the writing, paper, instrument or article:

(1) In a bookmaking scheme or enterprise, constitute, reflect or represent more than five bets totaling more than $1,000.00; or

(2) In the case of a lottery or policy scheme or enterprise, constitute, reflect or represent more than one hundred plays or chances therein.

Otherwise, possession of gambling records is a disorderly persons offense and notwithstanding the provisions of section 2C:43-3 shall be subject to a fine of not more than $20,000.00 and any other appropriate disposition authorized by N.J.S.2C:43-2b.

L.1978, c.95; amended 1979, c.178, s.70; 1997, c.181, s.10.



Section 2C:37-4 - Maintenance Of A Gambling Resort

2C:37-4 Maintenance of a gambling resort

2C:37-4. Maintenance of a Gambling Resort.

a. A person is guilty of a crime of the fourth degree if, having substantial proprietary or other authoritative control over premises which are being used with his knowledge for purposes of activities prohibited by N.J.S.2C:37-2 and N.J.S.2C:37-3, he permits such to occur or continue or makes no effort to prevent its occurrence or continuation and he accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he participates or will participate in the proceeds of such gambling activity on such premises and notwithstanding the provisions of section 2C:43-3 shall be subject to a fine of not more than $25,000.00 and any other appropriate disposition authorized by N.J.S.2C:43-2b.

b. A person is guilty of a crime of the fourth degree if, having substantial proprietary or other authoritative control over premises open to the general public which are being used with his knowledge for purposes of gambling activity, he permits such to occur or continue or makes no effort to prevent its occurrence or continuation and notwithstanding the provisions of section 2C:43-3 shall be subject to a fine of not more than $25,000.00 and any other appropriate disposition authorized by N.J.S.2C:43-2b.

L.1978, c.95; amended 1979, c.178, s.71; 1997, c.181, s.11.



Section 2C:37-4.1 - Shipboard Gambling, Crime; Grading; Exception

2C:37-4.1. Shipboard gambling, crime; grading; exception
1. a. A person is guilty of shipboard gambling when the person:

(1) knowingly causes, engages in or permits any gambling activity prohibited under N.J.S.2C:37-2, 2C:37-3 or 2C:37-4 to be conducted on a vessel that embarks from any point within the State, and disembarks at the same or another point within the State, whether the gambling activity is conducted within or without the waters of the State; or

(2)manages, supervises, controls, operates or owns any vessel that embarks from any point within the State, and disembarks at the same or another point within the State, during which time the person knowingly causes or permits any gambling activity prohibited under this chapter, whether the gambling activity is conducted within or without the waters of the State.

b.Any person who violates the provisions of subsection a. of this section is guilty of a crime of the same degree as the most serious crime that was committed in violation of N.J.S.2C:37-2, 2C:37-3 or 2C:37-4, as appropriate.

c.This section shall not apply to gambling activity conducted on United States-flagged or foreign-flagged vessels during travel from a foreign nation or another state or possession of the United States up to the point of first entry into New Jersey waters or during travel to a foreign nation or another state or possession of the United States from the point of departure from New Jersey waters, provided that nothing herein shall preclude prosecution for any other offense under this chapter.

L.1999,c.263,s.1.



Section 2C:37-5 - Gambling Offenses; Presumption

2C:37-5. Gambling offenses; presumption
In any prosecution under this article in which it is necessary to prove the occurrence of a sporting event, a published report of its occurrence in any daily newspaper, magazine or other periodically printed publication of general circulation shall be admissible in evidence and shall constitute presumptive proof of the occurrence of such event.

L.1978, c. 95, s. 2C:37-5, eff. Sept. 1, 1979.



Section 2C:37-6 - Lottery Offenses; No Defense

2C:37-6. Lottery offenses; no defense
Any offense defined in this article which consists of the commission of acts relating to a lottery is no less criminal because the lottery itself is drawn or conducted without the State. This section shall not apply to any person who has in his possession or custody any paper, document, slip or memorandum of a lottery which is authorized, sponsored and operated by any state of the United States, provided that the paper, document, slip or memorandum was purchased by the holder thereof in the State wherein such lottery was authorized, sponsored and operated.

L.1978, c. 95, s. 2C:37-6, eff. Sept. 1, 1979.



Section 2C:37-6.1 - Lottery Equipment Or Advice For Out Of State Utilization; Manufacture, Sale And Transport; Inapplicability Of Law Providing Penalty Or Disability

2C:37-6.1. Lottery equipment or advice for out of state utilization; manufacture, sale and transport; inapplicability of law providing penalty or disability
No law providing any penalty or disability for the sale of lottery tickets or any acts done in connection with a lottery shall apply to the rendering of consultation or advice in connection with a lottery, or the manufacturing, processing, selling, possessing or transporting of equipment, tickets or materials, for use or designed for use in a lottery, if such lottery is (a) conducted by a state of the United States and such equipment, tickets or materials are for shipment out of this State to addresses within such state, or (b) not violative of the laws of a foreign country in which it is conducted or intended to be conducted and such equipment, tickets or materials are for shipment to foreign countries to persons or entities that can lawfully use such materials. For purposes of this section, "foreign country" means any empire, country, dominion, colony or protectorate, or any subdivision or subdivisions thereof (other than the United States and its possessions).

L.1979, c. 129, s. 2, eff. Sept. 1, 1979.



Section 2C:37-7 - Possession Of A Gambling Device

2C:37-7. Possession of a gambling device
A person except a player is guilty of possession of a gambling device when, with knowledge of the character thereof, he manufactures, sells, transports, places or possesses, or conducts or negotiates any transaction affecting or designed to affect ownership, custody or use of:

a. A slot machine; or

b. Any other gambling device, believing that the same is to be used in the advancement of unlawful gambling activity.

Possession of a gambling device other than under such circumstances as would constitute a violation of section 116 of the "Casino Control Act" (P.L.1977, c. 110; C. 5:12-1 et seq.) is a disorderly persons offense; provided, however, that possession of not more than one gambling device other than a slot machine for social use within the home shall not be an offense under this section; and provided further, however that possession of one or more antique slot machines shall not be an offense under this section or under section 116 of the "Casino Control Act" (P.L.1977, c. 110; C. 5:12-1 et seq.). As used in this section, "antique slot machine" means a slot machine which was manufactured prior to 1941. Nothing herein contained shall be construed to authorize the use of an antique slot machine for any unlawful purpose or for gaming.

L.1978, c. 95, s. 2C:37-7, eff. Sept. 1, 1979. Amended by L.1979, c. 176, s. 2, eff. Sept. 1, 1979.



Section 2C:37-8 - Gambling Offenses; Jurisdiction

2C:37-8. Gambling offenses; jurisdiction
All offenses under this chapter shall be prosecuted in the Superior Court.

L.1978, c. 95, s. 2C:37-8, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 72, eff. Sept. 1, 1979.



Section 2C:37-9 - Nonapplicability

2C:37-9. Nonapplicability
Nothing in this chapter shall be construed to prohibit any activity authorized by the "Casino Control Act" (P.L.1977, c. 110; C. 5:12-1 et seq.), or to supersede any provision of said act.

L.1978, c. 95, s. 2C:37-9, eff. Sept. 1, 1979. Amended by L.1979, c. 176, s. 3, eff. Sept. 1, 1979.

2C:38-1 Short title.

1.Sections 1 through 5 of this act shall be known and may be cited as the "September 11th, 2001 Anti-Terrorism Act."

L.2002,c.26,s.1.



Section 2C:38-1 - Short Title.

2C:38-1 Short title.

1.Sections 1 through 5 of this act shall be known and may be cited as the "September 11th, 2001 Anti-Terrorism Act."

L.2002,c.26,s.1.



Section 2C:38-2 - Crime Of Terrorism; Definitions.

2C:38-2 Crime of terrorism; definitions.

2. a. A person is guilty of the crime of terrorism if he commits or attempts, conspires or threatens to commit any crime enumerated in subsection c. of this section with the purpose:

(1)to promote an act of terror; or

(2)to terrorize five or more persons; or

(3)to influence the policy or affect the conduct of government by terror;or

(4)to cause by an act of terror the impairment or interruption of public communications, public transportation, public or private buildings, common carriers, public utilities or other public services.

b.Terrorism is a crime of the first degree.

(1)Notwithstanding any other provision of law to the contrary, any person convicted under this section shall be sentenced to a term of 30 years, during which the person shall not be eligible for parole, or to a specific term of years which shall be between 30 years and life imprisonment, of which the person shall serve not less than 30 years before being eligible for parole.

(2)If a violation of this section results in death, the person shall be sentenced to a term of life imprisonment, during which time the person shall not be eligible for parole.

c.The crimes encompassed by this section are: murder pursuant to N.J.S.2C:11-3; aggravated manslaughter or manslaughter pursuant to N.J.S.2C:11-4; vehicular homicide pursuant to N.J.S.2C:11-5; aggravated assault pursuant to subsection b. of N.J.S.2C:12-1; disarming a law enforcement officer pursuant to section 1 of P.L.1996, c.14 (C.2C:12-11); kidnapping pursuant to N.J.S.2C:13-1; criminal restraint pursuant to N.J.S.2C:13-2; robbery pursuant to N.J.S.2C:15-1; carjacking pursuant to section 1 of P.L.1993, c.221 (C.2C:15-2); aggravated arson or arson pursuant to N.J.S.2C:17-1; causing or risking widespread injury or damage pursuant to N.J.S.2C:17-2; damage to nuclear plant with the purpose to cause or threat to cause release of radiation pursuant to section 1 of P.L.1983, c.480 (C.2C:17-7); damage to nuclear plant resulting in death by radiation pursuant to section 2 of P.L.1983, c.480 (C.2C:17-8); damage to nuclear plant resulting in injury by radiation pursuant to section 3 of P.L.1983, c.480 (C.2C:17-9); producing or possessing chemical weapons, biological agents or nuclear or radiological devices pursuant to section 3 of P.L.2002, c.26 (C.2C:38-3); burglary pursuant to N.J.S.2C:18-2; possession of prohibited weapons and devices pursuant to N.J.S.2C:39-3; possession of weapons for unlawful purposes pursuant to N.J.S.2C:39-4; unlawful possession of weapons pursuant to N.J.S.2C:39-5; weapons training for illegal activities pursuant to section 1 of P.L.1983, c.229 (C.2C:39-14); racketeering pursuant to N.J.S.2C:41-1 et seq.; and any other crime involving a risk of death or serious bodily injury to any person.

d.Definitions. For the purposes of this section:

"Government" means the United States, any state, county, municipality, or other political unit, or any department, agency or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government.

"Serious bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

"Terror" means the menace or fear of death or serious bodily injury.

"Terrorize" means to convey the menace or fear of death or serious bodily injury by words or actions.

e.A prosecution pursuant to this section may be brought by the Attorney General, his assistants and deputies within the Division of Criminal Justice, or by a county prosecutor or a designated assistant prosecutor if the county prosecutor is expressly authorized in writing by the Attorney General to prosecute a violation of this section.

f.Notwithstanding the provisions of N.J.S.2C:1-8 or any other provision of law, a conviction of terrorism under this section shall not merge with a conviction of any other offense, nor shall such other conviction merge with a conviction under this section, and the court shall impose separate sentences upon each violation of this section and any other offense.

g.Nothing contained in this section shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for murder under the provisions of N.J.S.2C:11-3 or any other offense.

L.2002,c.26,s.2.



Section 2C:38-3 - Producing Or Possessing Chemical Weapons, Biological Agents Or Nuclear Or Radiological Devices; Definitions.

2C:38-3 Producing or possessing chemical weapons, biological agents or nuclear or radiological devices; definitions.

3.Producing or Possessing Chemical Weapons, Biological Agents or Nuclear or Radiological Devices.

a.A person who, purposely or knowingly, unlawfully develops, produces, otherwise acquires, transfers, receives, stockpiles, retains, owns, possesses or uses, or threatens to use, any chemical weapon, biological agent, toxin, vector or delivery system for use as a weapon, or nuclear or radiological device commits a crime of the first degree, except that:

(1)Notwithstanding any other provision of law to the contrary, any person convicted under this subsection shall be sentenced to a term of 30 years, during which the person shall not be eligible for parole, or to a specific term of years which shall be between 30 years and life imprisonment, of which the person shall serve not less than 30 years before being eligible for parole.

(2)If a violation of this section results in death, the person shall be sentenced to a term of life imprisonment, during which time the person shall not be eligible for parole.

b.Any manufacturer, distributor, transferor, possessor or user of any toxic chemical, biological agent, toxin or vector, or radioactive material that is related to a lawful industrial, agricultural, research, medical, pharmaceutical or other activity, who recklessly allows an unauthorized individual to obtain access to the toxic chemical or biological agent, toxin or vector or radioactive material, commits a crime of the second degree and, notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, shall be subject to a fine of up to $250,000 for each violation.

c.For the purposes of this section:

(1)"Chemical weapon" means:

(a)a toxic chemical and its precursors, except where intended for a lawful purpose as long as the type and quantity is consistent with such a purpose. "Chemical weapon" shall include, but not be limited to:

(i)nerve agents, including GA (Tabun) cyanide irreversible inhibitor, Sarin (GB), GB (Soman) fluorine, reversible "slow aging," GF, and VX sulfur, irreversible;

(ii)choking agents, including Phosgene (CG) and Diphosgene (DP);

(iii) blood agents, including Hydrogen Cyanide (AC), Cyanogen Chloride (CK), and Arsine (SA); and

(iv)blister agents, including mustards (H, HD {sulfur mustard}, HN-1, HN-2, HN-3 {nitrogen mustard}), arsenicals, such as Lewisite (L), and urticants, including CX; and

(v)incapacitating agents, including BZ; or

(b)a munition or device specifically designed to cause death or other harm through the toxic properties of those chemical weapons defined in subparagraph (a) of paragraph (1) of subsection c. of this section, which would be released as a result of the employment of such munition or device; or

(c)any equipment specifically designed for use directly in connection with the employment of munitions or devices specified in subparagraph (b) of paragraph (1) of subsection c. of this section.

(2)"Biological agent" means any microorganism, virus, bacteria, rickettsiae, fungi, toxin, infectious substance or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, bacteria, rickettsiae, fungi, infectious substance or biological product, capable of causing:

(a)death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism; or

(b)deterioration of food, water, equipment, supplies, or material of any kind; or

(c)deleterious alteration of the environment.

"Biological agent" shall include, but not be limited to: viruses, including Crimean-Congo hemorrhagic fever virus, eastern equine encephalitis virus, ebola viruses, equine morbilli virus, lassa fever virus, Marburg virus, Rift Valley fever virus, South American hemorrhagic fever viruses (Junin, Machupo, Sabia, Flexal, Guanarito), tick-borne encephalitis complex viruses, variola major virus (smallpox virus), Venezuelan equine encephalitis virus, viruses causing hantavirus pulmonary syndrome, and yellow fever virus; bacteria including Bacillus anthracis (commonly known as anthrax), Brucella abortus, Brucella melitensis, Brucella suis, Burkholderia (pseudomonas) mallei, Burkholderia (pseudomonas) pseudomallei, Clostridium botulinum, Francisella tularensis, Yersinia pestis (commonly known as plague); rickettsiae, including Coxiella burnetii, Rickettsia prowazekii and Rickettsia rickettsii; Coccidioides immitis fungus; and toxins, including abrin, aflatoxins, Botulinum toxins, Clostridium perringes epsilon toxin, conotoxins, diacetoxyscirpenol, ricin, saxitoxin, shigatoxin, Staphylococcal enterotoxins, tetrodotoxins and T-2 toxin.

(3)"Toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi, or infectious substances, or a recombinant molecule, whatever its origin or method of production, including:

(a)any poisonous substance or biological product that may be engineered as a result of biotechnology or produced by a living organism; or

(b)any poisonous isomer or biological product, homolog, or derivative of such a substance.

(4)"Vector" means a living organism or molecule, including a recombinant molecule, or biological product that may be engineered as a result of biotechnology, capable of carrying a biological agent or toxin to a host.

(5)"Nuclear or radiological device" includes: (a) any nuclear device which is an explosive device designed to cause a nuclear yield; (b) a radiological dispersal device which is an explosive device used to spread radioactive material; or (c) a simple radiological dispersal device which is any act,container or any other device used to release radiological material for use as a weapon.

(6)"Delivery system" means any apparatus, equipment, device, or means of delivery specifically designed to deliver or disseminate a biological agent, toxin or vector.

(7)"For use as a weapon" means all situations in which the circumstances indicate that the person intended to employ an item's ready capacity of lethal use or of inflicting serious bodily injury.

d.This section shall not apply to the development, production, acquisition, transfer, receipt, possession or use of any toxic chemical, biological agent, toxin or vector that is related to a lawful industrial, agricultural, research, medical, pharmaceutical, or other activity.

e.This section shall not apply to any device whose possession is otherwise lawful pursuant to N.J.S.2C:39-6.

f.Nothing contained in this section shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for murder under the provisions of N.J.S.2C:11-3 or any other offense.

L.2002,c.26,s.3.



Section 2C:38-4 - Hindering Apprehension Or Prosecution For Terrorism.

2C:38-4 Hindering apprehension or prosecution for terrorism.

4.Hindering Apprehension or Prosecution for Terrorism.

a.A person commits a crime if, with the purpose to hinder the detention, apprehension, investigation, prosecution, conviction or punishment of another for the crime of terrorism, he:

(1)Harbors or conceals the other;

(2)Provides or aids in providing a weapon, money, transportation, disguise or other means of avoiding discovery or apprehension or effecting escape;

(3)Suppresses, by way of concealment or destruction, any evidence of the crime, or tampers with a witness, informant, document or other source of information, regardless of its admissibility in evidence, which might aid in the discovery or apprehension of such person or in the lodging of a charge against him;

(4)Warns the other of impending discovery or apprehension, except that this paragraph does not apply to a warning given in connection with an effort to bring another into compliance with law;

(5)Prevents or obstructs, by means of force, intimidation or deception, anyone from performing an act which might aid in the discovery or apprehension of such person or in the lodging of a charge against him;

(6)Aids such person to protect or expeditiously profit from an advantage derived from such crime; or

(7)Gives false information to a law enforcement officer.

b.A violation of subsection a. of this section is a crime of the first degree if the crime of terrorism resulted in death. Otherwise, it is a crime of the second degree.

L.2002,c.26,s.4.



Section 2C:38-5 - Soliciting Or Providing Material Support Or Resources For Terrorism

2C:38-5. Soliciting or providing material support or resources for terrorism

5.Soliciting or Providing Material Support or Resources for Terrorism.

a.As used in this section:

"Charitable organization" means: (1) any person determined by the federal Internal Revenue Service to be a tax exempt organization pursuant to section 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. s.501(c)(3); or

(2)any person who is, or holds himself out to be, established for any benevolent, philanthropic, humane, social welfare, public health, or other eleemosynary purpose, or for the benefit of law enforcement personnel, firefighters or other persons who protect the public safety, or any person who in any manner employs a charitable appeal as the basis of any solicitation, or an appeal which has a tendency to suggest there is a charitable purpose to any such solicitation.

"Charitable purpose" means: (1) any purpose described in section 501 (c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. s.501(c)(3); or (2) any benevolent, philanthropic, humane, social welfare, public health, or other eleemosynary objective, or an objective that benefits law enforcement personnel, firefighters, or other persons who protect the public safety.

"Material support or resources" means: (1) services or assistance with knowledge or purpose that the services or assistance will be used in preparing for or carrying out an act of terrorism in violation of section 2 of P.L.2002, c.26 (C.2C:38-2);

(2)currency, financial securities or other monetary instruments, financial services, lodging, training, safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, including but not limited to persons recruited to participate directly or indirectly in a terrorist organization, transportation and other physical assets or anything of value; or

(3) any chemical weapon, or any biological agent, toxin, vector or delivery system for use as a weapon, or any nuclear or radiological device, as defined in subsection c. of section 3 of P.L.2002, c.26 (C.2C:38-3).

"Professional fund raiser" means any person who for compensation performs for a charitable organization any service in connection with which contributions are or will be solicited in this State by that compensated person or by any compensated person he employs, procures, or engages, directly or indirectly to solicit contributions. A bona fide salaried officer, employee, or volunteer of a charitable organization shall not be deemed to be a professional fund raiser. No attorney, accountant or banker who advises a person to make a charitable contribution during the course of rendering professional services to that person shall be deemed, as a result of that advice, to be a professional fund raiser.

b. (1) It shall be unlawful for any person, charitable organization or professional fund raiser to solicit, transport or otherwise provide material support or resources with the purpose or knowledge that such material support or resources will be used, in whole or in part, to aid, plan, prepare or carry out an act of terrorism in violation of section 2 of P.L.2002, c.26 (C.2C:38-2) or with the purpose or knowledge that such material support or resources are to be given, in whole or in part, to a person or an organization that has committed or has the purpose to commit or has threatened to commit an act of terrorism in violation of section 2 of P.L.2002, c.26 (C.2C:38-2).

(2)It shall be unlawful for any person, charitable organization or professional fund raiser to solicit, transport or otherwise provide material support or resources to or on behalf of a person or an organization that is designated as a foreign terrorist organization by the United States Secretary of State pursuant to 8 U.S.C. s.1189. It shall not be a defense to a prosecution for a violation of this section that the actor did not know that the person or organization is designated as a foreign terrorist organization.

c.A person who violates the provisions of subsection b. of this section shall be guilty of a crime of the first degree if the act of terrorism in violation of section 2 of P.L.2002, c.26 (C.2C:38-2) results in death. Otherwise, it is a crime of the second degree.

L.2002,c.26,s.5; amended 2003, c.50.



Section 2C:39-1 - Definitions.

2C:39-1 Definitions.

2C:39-1. Definitions. The following definitions apply to this chapter and to chapter 58:

a."Antique firearm" means any rifle or shotgun and "antique cannon" means a destructive device defined in paragraph (3) of subsection c. of this section, if the rifle, shotgun or destructive device, as the case may be, is incapable of being fired or discharged, or which does not fire fixed ammunition, regardless of date of manufacture, or was manufactured before 1898 for which cartridge ammunition is not commercially available, and is possessed as a curiosity or ornament or for its historical significance or value.

b."Deface" means to remove, deface, cover, alter or destroy the name of the maker, model designation, manufacturer's serial number or any other distinguishing identification mark or number on any firearm.

c."Destructive device" means any device, instrument or object designed to explode or produce uncontrolled combustion, including (1) any explosive or incendiary bomb, mine or grenade; (2) any rocket having a propellant charge of more than four ounces or any missile having an explosive or incendiary charge of more than one-quarter of an ounce; (3) any weapon capable of firing a projectile of a caliber greater than 60 caliber, except a shotgun or shotgun ammunition generally recognized as suitable for sporting purposes; (4) any Molotov cocktail or other device consisting of a breakable container containing flammable liquid and having a wick or similar device capable of being ignited. The term does not include any device manufactured for the purpose of illumination, distress signaling, line-throwing, safety or similar purposes.
d."Dispose of" means to give, give away, lease, loan, keep for sale, offer, offer for sale, sell, transfer, or otherwise transfer possession.

e."Explosive" means any chemical compound or mixture that is commonly used or is possessed for the purpose of producing an explosion and which contains any oxidizing and combustible materials or other ingredients in such proportions, quantities or packing that an ignition by fire, by friction, by concussion or by detonation of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects. The term shall not include small arms ammunition, or explosives in the form prescribed by the official United States Pharmacopoeia.

f."Firearm" means any handgun, rifle, shotgun, machine gun, automatic or semi-automatic rifle, or any gun, device or instrument in the nature of a weapon from which may be fired or ejected any solid projectable ball, slug, pellet, missile or bullet, or any gas, vapor or other noxious thing, by means of a cartridge or shell or by the action of an explosive or the igniting of flammable or explosive substances. It shall also include, without limitation, any firearm which is in the nature of an air gun, spring gun or pistol or other weapon of a similar nature in which the propelling force is a spring, elastic band, carbon dioxide, compressed or other gas or vapor, air or compressed air, or is ignited by compressed air, and ejecting a bullet or missile smaller than three-eighths of an inch in diameter, with sufficient force to injure a person.

g."Firearm silencer" means any instrument, attachment, weapon or appliance for causing the firing of any gun, revolver, pistol or other firearm to be silent, or intended to lessen or muffle the noise of the firing of any gun, revolver, pistol or other firearm.

h."Gravity knife" means any knife which has a blade which is released from the handle or sheath thereof by the force of gravity or the application of centrifugal force.

i."Machine gun" means any firearm, mechanism or instrument not requiring that the trigger be pressed for each shot and having a reservoir, belt or other means of storing and carrying ammunition which can be loaded into the firearm, mechanism or instrument and fired therefrom.

j."Manufacturer" means any person who receives or obtains raw materials or parts and processes them into firearms or finished parts of firearms, except a person who exclusively processes grips, stocks and other nonmetal parts of firearms. The term does not include a person who repairs existing firearms or receives new and used raw materials or parts solely for the repair of existing firearms.

k."Handgun" means any pistol, revolver or other firearm originally designed or manufactured to be fired by the use of a single hand.

l."Retail dealer" means any person including a gunsmith, except a manufacturer or a wholesale dealer, who sells, transfers or assigns for a fee or profit any firearm or parts of firearms or ammunition which he has purchased or obtained with the intention, or for the purpose, of reselling or reassigning to persons who are reasonably understood to be the ultimate consumers, and includes any person who is engaged in the business of repairing firearms or who sells any firearm to satisfy a debt secured by the pledge of a firearm.

m."Rifle" means any firearm designed to be fired from the shoulder and using the energy of the explosive in a fixed metallic cartridge to fire a single projectile through a rifled bore for each single pull of the trigger.

n."Shotgun" means any firearm designed to be fired from the shoulder and using the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shots or a single projectile for each pull of the trigger, or any firearm designed to be fired from the shoulder which does not fire fixed ammunition.

o."Sawed-off shotgun" means any shotgun having a barrel or barrels of less than 18 inches in length measured from the breech to the muzzle, or a rifle having a barrel or barrels of less than 16 inches in length measured from the breech to the muzzle, or any firearm made from a rifle or a shotgun, whether by alteration, or otherwise, if such firearm as modified has an overall length of less than 26 inches.

p."Switchblade knife" means any knife or similar device which has a blade which opens automatically by hand pressure applied to a button, spring or other device in the handle of the knife.

q."Superintendent" means the Superintendent of the State Police.

r."Weapon" means anything readily capable of lethal use or of inflicting serious bodily injury. The term includes, but is not limited to, all (1) firearms, even though not loaded or lacking a clip or other component to render them immediately operable; (2) components which can be readily assembled into a weapon; (3) gravity knives, switchblade knives, daggers, dirks, stilettos, or other dangerous knives, billies, blackjacks, bludgeons, metal knuckles, sandclubs, slingshots, cesti or similar leather bands studded with metal filings or razor blades imbedded in wood; and (4) stun guns; and any weapon or other device which projects, releases, or emits tear gas or any other substance intended to produce temporary physical discomfort or permanent injury through being vaporized or otherwise dispensed in the air.

s."Wholesale dealer" means any person, except a manufacturer, who sells, transfers, or assigns firearms, or parts of firearms, to persons who are reasonably understood not to be the ultimate consumers, and includes persons who receive finished parts of firearms and assemble them into completed or partially completed firearms, in furtherance of such purpose, except that it shall not include those persons dealing exclusively in grips, stocks and other nonmetal parts of firearms.

t."Stun gun" means any weapon or other device which emits an electrical charge or current intended to temporarily or permanently disable a person.

u."Ballistic knife" means any weapon or other device capable of lethal use and which can propel a knife blade.

v."Imitation firearm" means an object or device reasonably capable of being mistaken for a firearm.

w."Assault firearm" means:

(1)The following firearms:

Algimec AGM1 type

Any shotgun with a revolving cylinder such as the "Street Sweeper" or "Striker 12"

Armalite AR-180 type

Australian Automatic Arms SAR

Avtomat Kalashnikov type semi-automatic firearms

Beretta AR-70 and BM59 semi-automatic firearms

Bushmaster Assault Rifle

Calico M-900 Assault carbine and M-900

CETME G3

Chartered Industries of Singapore SR-88 type

Colt AR-15 and CAR-15 series

Daewoo K-1, K-2, Max 1 and Max 2, AR 100 types

Demro TAC-1 carbine type

Encom MP-9 and MP-45 carbine types

FAMAS MAS223 types

FN-FAL, FN-LAR, or FN-FNC type semi-automatic firearms

Franchi SPAS 12 and LAW 12 shotguns

G3SA type

Galil type Heckler and Koch HK91, HK93, HK94, MP5, PSG-1

Intratec TEC 9 and 22 semi-automatic firearms

M1 carbine type

M14S type

MAC 10, MAC 11, MAC 11-9mm carbine type firearms

PJK M-68 carbine type

Plainfield Machine Company Carbine

Ruger K-Mini-14/5F and Mini-14/5RF

SIG AMT, SIG 550SP, SIG 551SP, SIG PE-57 types

SKS with detachable magazine type

Spectre Auto carbine type

Springfield Armory BM59 and SAR-48 type

Sterling MK-6, MK-7 and SAR types

Steyr A.U.G. semi-automatic firearms

USAS 12 semi-automatic type shotgun

Uzi type semi-automatic firearms

Valmet M62, M71S, M76, or M78 type semi-automatic firearms

Weaver Arm Nighthawk.

(2)Any firearm manufactured under any designation which is substantially identical to any of the firearms listed above.

(3)A semi-automatic shotgun with either a magazine capacity exceeding six rounds, a pistol grip, or a folding stock.

(4)A semi-automatic rifle with a fixed magazine capacity exceeding 15 rounds.

(5)A part or combination of parts designed or intended to convert a firearm into an assault firearm, or any combination of parts from which an assault firearm may be readily assembled if those parts are in the possession or under the control of the same person.

x."Semi-automatic" means a firearm which fires a single projectile for each single pull of the trigger and is self-reloading or automatically chambers a round, cartridge, or bullet.

y."Large capacity ammunition magazine" means a box, drum, tube or other container which is capable of holding more than 15 rounds of ammunition to be fed continuously and directly therefrom into a semi-automatic firearm.

z."Pistol grip" means a well-defined handle, similar to that found on a handgun, that protrudes conspicuously beneath the action of the weapon, and which permits the shotgun to be held and fired with one hand.

aa."Antique handgun" means a handgun manufactured before 1898, or a replica thereof, which is recognized as being historical in nature or of historical significance and either (1) utilizes a match, friction, flint, or percussion ignition, or which utilizes a pin-fire cartridge in which the pin is part of the cartridge or (2) does not fire fixed ammunition or for which cartridge ammunition is not commercially available.

bb. "Trigger lock" means a commercially available device approved by the Superintendent of State Police which is operated with a key or combination lock that prevents a firearm from being discharged while the device is attached to the firearm. It may include, but need not be limited to, devices that obstruct the barrel or cylinder of the firearm, as well as devices that immobilize the trigger.

cc."Trigger locking device" means a device that, if installed on a firearm and secured by means of a key or mechanically, electronically or electromechanically operated combination lock, prevents the firearm from being discharged without first deactivating or removing the device by means of a key or mechanically, electronically or electromechanically operated combination lock.

dd. "Personalized handgun" means a handgun which incorporates within its design, and as part of its original manufacture, technology which automatically limits its operational use and which cannot be readily deactivated, so that it may only be fired by an authorized or recognized user. The technology limiting the handgun's operational use may include, but not be limited to: radio frequency tagging, touch memory, remote control, fingerprint, magnetic encoding and other automatic user identification systems utilizing biometric, mechanical or electronic systems. No make or model of a handgun shall be deemed to be a "personalized handgun" unless the Attorney General has determined, through testing or other reasonable means, that the handgun meets any reliability standards that the manufacturer may require for its commercially available handguns that are not personalized or, if the manufacturer has no such reliability standards, the handgun meets the reliability standards generally used in the industry for commercially available handguns.

L.1978, c.95; amended 1981, c.363, s.1; 1983, c.479, s.1; 1985, c.360, s.1; 1987, c.228, s.1; 1989, c.120, s.1; 1990, c.32, s.1; 1999, c.233, s.1; 1999, c.255, s.1; 2002, c.130, s.5.



Section 2C:39-2 - Presumptions

2C:39-2. Presumptions
a. Possession of firearms, weapons, destructive devices, silencers, or explosives in a vehicle. When a firearm, weapon, destructive device, silencer, or explosive described in this chapter is found in a vehicle, it is presumed to be in the possession of the occupant if there is but one. If there is more than one occupant in the vehicle, it shall be presumed to be in the possession of all, except under the following circumstances:

(1) When it is found upon the person of one of the occupants, it shall be presumed to be in the possession of that occupant alone;

(2) When the vehicle is not a stolen one and the weapon or other instrument is found out of view in a glove compartment, trunk or other enclosed customary depository, it shall be presumed to be in the possession of the occupant or occupants who own or have authority to operate the vehicle; and

(3) When the vehicle is a taxicab and a weapon or other instrument is found in the passenger's portion of the vehicle, it shall be presumed to be in the possession of all the passengers, if there are any, and if not, in the possession of the driver.

b. Licenses and permits. When the legality of a person's conduct under this chapter depends on his possession of a license or permit or on his having registered with or given notice to a particular person or agency, it shall be presumed that he does not possess such a license or permit or has not registered or given the required notice, until he establishes the contrary.

L.1978, c. 95, s. 2C:39-2, eff. Sept. 1, 1979. Amended by L.1979, c. 179, s. 1, eff. Sept. 1, 1979.



Section 2C:39-3 - Prohibited Weapons And Devices

2C:39-3. Prohibited weapons and devices
2C:39-3. Prohibited Weapons and Devices.

a.Destructive devices. Any person who knowingly has in his possession any destructive device is guilty of a crime of the third degree.

b.Sawed-off shotguns. Any person who knowingly has in his possession any sawed-off shotgun is guilty of a crime of the third degree.

c.Silencers. Any person who knowingly has in his possession any firearm silencer is guilty of a crime of the fourth degree.

d.Defaced firearms. Any person who knowingly has in his possession any firearm which has been defaced, except an antique firearm or an antique handgun, is guilty of a crime of the fourth degree.

e.Certain weapons. Any person who knowingly has in his possession any gravity knife, switchblade knife, dagger, dirk, stiletto, billy, blackjack, metal knuckle, sandclub, slingshot, cestus or similar leather band studded with metal filings or razor blades imbedded in wood, ballistic knife, without any explainable lawful purpose, is guilty of a crime of the fourth degree.

f.Dum-dum or body armor penetrating bullets. (1) Any person, other than a law enforcement officer or persons engaged in activities pursuant to subsection f. of N.J.S.2C:39-6, who knowingly has in his possession any hollow nose or dum-dum bullet, or (2) any person, other than a collector of firearms or ammunition as curios or relics as defined in Title 18, United States Code, section 921 (a) (13) and has in his possession a valid Collector of Curios and Relics License issued by the Bureau of Alcohol, Tobacco and Firearms, who knowingly has in his possession any body armor breaching or penetrating ammunition, which means: (a) ammunition primarily designed for use in a handgun, and (b) which is comprised of a bullet whose core or jacket, if the jacket is thicker than.025 of an inch, is made of tungsten carbide, or hard bronze, or other material which is harder than a rating of 72 or greater on the Rockwell B. Hardness Scale, and (c) is therefore capable of breaching or penetrating body armor, is guilty of a crime of the fourth degree. For purposes of this section, a collector may possess not more than three examples of each distinctive variation of the ammunition described above. A distinctive variation includes a different head stamp, composition, design, or color.

g.Exceptions. (1) Nothing in subsection a., b., c., d., e., f., j. or k. of this section shall apply to any member of the Armed Forces of the United States or the National Guard, or except as otherwise provided, to any law enforcement officer while actually on duty or traveling to or from an authorized place of duty, provided that his possession of the prohibited weapon or device has been duly authorized under the applicable laws, regulations or military or law enforcement orders. Nothing in subsection h. of this section shall apply to any law enforcement officer who is exempted from the provisions of that subsection by the Attorney General. Nothing in this section shall apply to the possession of any weapon or device by a law enforcement officer who has confiscated, seized or otherwise taken possession of said weapon or device as evidence of the commission of a crime or because he believed it to be possessed illegally by the person from whom it was taken, provided that said law enforcement officer promptly notifies his superiors of his possession of such prohibited weapon or device.

(2) a. Nothing in subsection f. (1) shall be construed to prevent a person from keeping such ammunition at his dwelling, premises or other land owned or possessed by him, or from carrying such ammunition from the place of purchase to said dwelling or land, nor shall subsection f. (1) be construed to prevent any licensed retail or wholesale firearms dealer from possessing such ammunition at its licensed premises, provided that the seller of any such ammunition shall maintain a record of the name, age and place of residence of any purchaser who is not a licensed dealer, together with the date of sale and quantity of ammunition sold.

b.Nothing in subsection f.(1) shall be construed to prevent a designated employee or designated licensed agent for a nuclear power plant under the license of the Nuclear Regulatory Commission from possessing hollow nose ammunition while in the actual performance of his official duties, if the federal licensee certifies that the designated employee or designated licensed agent is assigned to perform site protection, guard, armed response or armed escort duties and is appropriately trained and qualified, as prescribed by federal regulation, to perform those duties.

(3)Nothing in paragraph (2) of subsection f. or in subsection j. shall be construed to prevent any licensed retail or wholesale firearms dealer from possessing that ammunition or large capacity ammunition magazine at its licensed premises for sale or disposition to another licensed dealer, the Armed Forces of the United States or the National Guard, or to a law enforcement agency, provided that the seller maintains a record of any sale or disposition to a law enforcement agency. The record shall include the name of the purchasing agency, together with written authorization of the chief of police or highest ranking official of the agency, the name and rank of the purchasing law enforcement officer, if applicable, and the date, time and amount of ammunition sold or otherwise disposed. A copy of this record shall be forwarded by the seller to the Superintendent of the Division of State Police within 48 hours of the sale or disposition.

(4)Nothing in subsection a. of this section shall be construed to apply to antique cannons as exempted in subsection d. of N.J.S.2C:39-6.

(5)Nothing in subsection c. of this section shall be construed to apply to any person who is specifically identified in a special deer management permit issued by the Division of Fish and Wildlife to utilize a firearm silencer as part of an alternative deer control method implemented in accordance with a special deer management permit issued pursuant to section 4 of P.L.2000, c.46 (C.23:4-42.6), while the person is in the actual performance of the permitted alternative deer control method and while going to and from the place where the permitted alternative deer control method is being utilized. This exception shall not, however, otherwise apply to any person to authorize the purchase or possession of a firearm silencer.

h.Stun guns. Any person who knowingly has in his possession any stun gun is guilty of a crime of the fourth degree.

i.Nothing in subsection e. of this section shall be construed to prevent any guard in the employ of a private security company, who is licensed to carry a firearm, from the possession of a nightstick when in the actual performance of his official duties, provided that he has satisfactorily completed a training course approved by the Police Training Commission in the use of a nightstick.

j.Any person who knowingly has in his possession a large capacity ammunition magazine is guilty of a crime of the fourth degree unless the person has registered an assault firearm pursuant to section 11 of P.L.1990, c.32 (C.2C:58-12) and the magazine is maintained and used in connection with participation in competitive shooting matches sanctioned by the Director of Civilian Marksmanship of the United States Department of the Army.

k.Handcuffs. Any person who knowingly has in his possession handcuffs as defined in P.L.1991, c.437 (C.2C:39-9.2), under circumstances not manifestly appropriate for such lawful uses as handcuffs may have, is guilty of a disorderly persons offense. A law enforcement officer shall confiscate handcuffs possessed in violation of the law.

L.1978, c.95; amended 1979, c.179, s.2; 1983, c.58, s.1; 1983, c.479, s.2; 1985, c.360, s.2; 1987, c.228, s.2; 1989, c.11; 1990, c.32, s.10; 1991, c.437, s.1; 1999, c.233, s.2; 2000, c.46, s.5; 2003, c.168, s.1.



Section 2C:39-4 - Possession Of Weapons For Unlawful Purposes.

2C:39-4 Possession of weapons for unlawful purposes.

2C:39-4. Possession of weapons for unlawful purposes.

a.Firearms. (1) Any person who has in his possession any firearm with a purpose to use it unlawfully against the person or property of another is guilty of a crime of the second degree.

(2)Any person who possesses, receives or transfers a community gun is guilty of a crime of the second degree and shall be sentenced to a term of imprisonment by the court. The term of imprisonment shall include the imposition of a minimum term. The minimum term shall be fixed at one-half of the sentence imposed by the court or three years, whichever is greater and during which the defendant shall be ineligible for parole. As used in this paragraph, "community gun" means a firearm that is transferred among, between or within any association of two or more persons who, while possessing that firearm, engage in criminal activity or use it unlawfully against the person or property of another.

b.Explosives. Any person who has in his possession or carries any explosive substance with a purpose to use it unlawfully against the person or property of another is guilty of a crime of the second degree.

c.Destructive devices. Any person who has in his possession any destructive device with a purpose to use it unlawfully against the person or property of another is guilty of a crime of the second degree.

d.Other weapons. Any person who has in his possession any weapon, except a firearm, with a purpose to use it unlawfully against the person or property of another is guilty of a crime of the third degree.

e.Imitation firearms. Any person who has in his possession an imitation firearm under circumstances that would lead an observer to reasonably believe that it is possessed for an unlawful purpose is guilty of a crime of the fourth degree.

Amended 1979, c.179, s.3; 1989, c.120, s.2; 2007, c.24.



Section 2C:39-4.1 - Weapons; Controlled Dangerous Substances And Other Offenses, Penalties.

2C:39-4.1 Weapons; controlled dangerous substances and other offenses, penalties.

2C:39-4.1. Weapons; controlled dangerous substances and other offenses, penalties.

1. a. Any person who has in his possession any firearm while in the course of committing, attempting to commit, or conspiring to commit a violation of N.J.S.2C:35-3, N.J.S. 2C:35-4, N.J.S.2C:35-5, section 3 or section 5 of P.L.1997, c.194 (C.2C:35-5.2 or 2C:35-5.3), N.J.S.2C:35-6, section 1 of P.L.1987, c.101 (C.2C:35-7), section 1 of P.L.1997, c.327 (C.2C:35-7.1), N.J.S.2C:35-11 or N.J.S.2C:16-1 is guilty of a crime of the second degree.

b.Any person who has in his possession any weapon, except a firearm, with a purpose to use such weapon unlawfully against the person or property of another, while in the course of committing, attempting to commit, or conspiring to commit a violation of N.J.S.2C:35-3, N.J.S.2C:35-4, N.J.S.2C:35-5, section 3 or 5 of P.L.1997, c.194 (C.2C:35-5.2 or 2C:35-5.3), N.J.S.2C:35-6, section 1 of P.L.1987, c.101 (C.2C:35-7), section 1 of P.L.1997,c.327 (C.2C:35-7.1), N.J.S.2C:35-11 or N.J.S.2C:16-1 is guilty of a crime of the second degree.

c.Any person who has in his possession any weapon, except a firearm, under circumstances not manifestly appropriate for such lawful uses as the weapon may have, while in the course of committing, attempting to commit, or conspiring to commit a violation of N.J.S.2C:35-3, N.J.S.2C:35-4, N.J.S.2C:35-5, section 3 or section 5 of P.L. 1997, c.194 (C.2C:35-5.2 or 2C:35-5.3), N.J.S.2C:35-6, section 1 of P.L.1987, c.101 (C.2C:35-7), section 1 of P.L.1997,c.327(C.2C:35-7.1), N.J.S.2C:35-11 or N.J.S.2C:16-1 is guilty of a crime of the second degree.

d.Notwithstanding the provisions of N.J.S.2C:1-8 or any other provision of law, a conviction arising under this section shall not merge with a conviction for a violation of any of the sections of chapter 35 or chapter 16 referred to in this section nor shall any conviction under those sections merge with a conviction under this section. Notwithstanding the provisions of N.J.S.2C:44-5 or any other provision of law, the sentence imposed upon a violation of this section shall be ordered to be served consecutively to that imposed for any conviction for a violation of any of the sections of chapter 35 or chapter 16 referred to in this section or a conviction for conspiracy or attempt to violate any of those sections.

e.Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for a violation of N.J.S.2C:39-4 or N.J.S.2C:39-5 or any other provision of law.

f.Nothing herein shall prevent the court from also imposing enhanced punishments, pursuant to N.J.S.2C:35-8, section 2 of P.L.1997, c.117 (C.2C:43-7.2), or any other provision of law, or an extended term.

L.1998,c.26,s.1; amended 2001, c.443, s.4.



Section 2C:39-5 - Unlawful Possession Of Weapons.

2C:39-5 Unlawful possession of weapons.

2C:39-5. Unlawful possession of weapons. a. Machine guns. Any person who knowingly has in his possession a machine gun or any instrument or device adaptable for use as a machine gun, without being licensed to do so as provided in N.J.S.2C:58-5, is guilty of a crime of the second degree.

b.Handguns. (1) Any person who knowingly has in his possession any handgun, including any antique handgun, without first having obtained a permit to carry the same as provided in N.J.S.2C:58-4, is guilty of a crime of the second degree. (2) If the handgun is in the nature of an air gun, spring gun or pistol or other weapon of a similar nature in which the propelling force is a spring, elastic band, carbon dioxide, compressed or other gas or vapor, air or compressed air, or is ignited by compressed air, and ejecting a bullet or missile smaller than three-eighths of an inch in diameter, with sufficient force to injure a person it is a crime of the third degree.

c.Rifles and shotguns. (1) Any person who knowingly has in his possession any rifle or shotgun without having first obtained a firearms purchaser identification card in accordance with the provisions of N.J.S.2C:58-3, is guilty of a crime of the third degree.

(2)Unless otherwise permitted by law, any person who knowingly has in his possession any loaded rifle or shotgun is guilty of a crime of the third degree.

d.Other weapons. Any person who knowingly has in his possession any other weapon under circumstances not manifestly appropriate for such lawful uses as it may have is guilty of a crime of the fourth degree.

e.Firearms or other weapons in educational institutions.

(1)Any person who knowingly has in his possession any firearm in or upon any part of the buildings or grounds of any school, college, university or other educational institution, without the written authorization of the governing officer of the institution, is guilty of a crime of the third degree, irrespective of whether he possesses a valid permit to carry the firearm or a valid firearms purchaser identification card.

(2)Any person who knowingly possesses any weapon enumerated in paragraphs (3) and (4) of subsection r. of N.J.S.2C:39-1 or any components which can readily be assembled into a firearm or other weapon enumerated in subsection r. of N.J.S.2C:39-1 or any other weapon under circumstances not manifestly appropriate for such lawful use as it may have, while in or upon any part of the buildings or grounds of any school, college, university or other educational institution without the written authorization of the governing officer of the institution is guilty of a crime of the fourth degree.

(3)Any person who knowingly has in his possession any imitation firearm in or upon any part of the buildings or grounds of any school, college, university or other educational institution, without the written authorization of the governing officer of the institution, or while on any school bus is a disorderly person, irrespective of whether he possesses a valid permit to carry a firearm or a valid firearms purchaser identification card.

f.Assault firearms. Any person who knowingly has in his possession an assault firearm is guilty of a crime of the second degree except if the assault firearm is licensed pursuant to N.J.S.2C:58-5; registered pursuant to section 11 of P.L.1990, c.32 (C.2C:58-12); or rendered inoperable pursuant to section 12 of P.L.1990, c.32 (C.2C:58-13).

g. (1) The temporary possession of a handgun, rifle or shotgun by a person receiving, possessing, carrying or using the handgun, rifle, or shotgun under the provisions of section 1 of P.L.1992, c.74 (C.2C:58-3.1) shall not be considered unlawful possession under the provisions of subsection b. or c. of this section.

(2)The temporary possession of a firearm by a person receiving, possessing, carrying or using the firearm under the provisions of section 1 of P.L.1997, c.375 (C.2C:58-3.2) shall not be considered unlawful possession under the provisions of this section.

h.A person who is convicted of a crime under subsection a., b., f. or j. of this section shall be ineligible for participation in any program of intensive supervision; provided, however, that this provision shall not apply to a crime under subsection b. involving only a handgun which is in the nature of an air gun, spring gun or pistol or other weapon of a similar nature in which the propelling force is a spring, elastic band, carbon dioxide, compressed or other gas or vapor, air or compressed air, or is ignited by compressed air, and ejecting a bullet or missile smaller than three-eighths of an inch in diameter, with sufficient force to injure a person.

i.A person convicted of violating subsection a., b. or f. of this section shall be sentenced by the court to a term of imprisonment, which shall include the imposition of a minimum term during which the defendant shall be ineligible for parole, if the court finds that the aggravating circumstance set forth in paragraph (5) of subsection a. of N.J.S.2C:44-1 applies. The minimum term of parole ineligibility shall be fixed at five years. The sentencing court shall make a finding on the record as to whether the aggravating circumstance set forth in paragraph (5) of subsection a. of N.J.S.2C:44-1 applies, and the court shall presume that there is a substantial likelihood that the defendant is involved in organized criminal activity if there is a substantial likelihood that the defendant is a member of an organization or group that engages in criminal activity. The prosecution at the sentencing hearing shall have the initial burden of producing evidence or information concerning the defendant's membership in such an organization or group.

j.A violation of subsection a., b., c. or f. of this section by a person who has a prior conviction of any of the crimes enumerated in subsection d. of section 2 of P.L.1997, c.117 (C.2C:43-7.2) is a first degree crime.

amended 1979, c.179, s.4; 1990, c.32, s.2; 1992, c.74, s.2; 1992, c.94, s.1; 1995, c.389; 1997, c.375, s.2; 2007, c.284; 2009, c.13; 2013, c.113, s.1.



Section 2C:39-6 - Exemptions.

2C:39-6 Exemptions.

2C:39-6. a. Provided a person complies with the requirements of subsection j. of this section, N.J.S.2C:39-5 does not apply to:

(1)Members of the Armed Forces of the United States or of the National Guard while actually on duty, or while traveling between places of duty and carrying authorized weapons in the manner prescribed by the appropriate military authorities;

(2)Federal law enforcement officers, and any other federal officers and employees required to carry firearms in the performance of their official duties;

(3)Members of the State Police and, under conditions prescribed by the superintendent, members of the Marine Law Enforcement Bureau of the Division of State Police;

(4)A sheriff, undersheriff, sheriff's officer, county prosecutor, assistant prosecutor, prosecutor's detective or investigator, deputy attorney general or State investigator employed by the Division of Criminal Justice of the Department of Law and Public Safety, investigator employed by the State Commission of Investigation, inspector of the Alcoholic Beverage Control Enforcement Bureau of the Division of State Police in the Department of Law and Public Safety authorized to carry such weapons by the Superintendent of State Police, State park police officer, or State conservation officer;

(5)Except as hereinafter provided, a prison or jail warden of any penal institution in this State or his deputies, or an employee of the Department of Corrections engaged in the interstate transportation of convicted offenders, while in the performance of his duties, and when required to possess the weapon by his superior officer, or a corrections officer or keeper of a penal institution in this State at all times while in the State of New Jersey, provided he annually passes an examination approved by the superintendent testing his proficiency in the handling of firearms;

(6)A civilian employee of the United States Government under the supervision of the commanding officer of any post, camp, station, base or other military or naval installation located in this State who is required, in the performance of his official duties, to carry firearms, and who is authorized to carry such firearms by said commanding officer, while in the actual performance of his official duties;

(7) (a) A regularly employed member, including a detective, of the police department of any county or municipality, or of any State, interstate, municipal or county park police force or boulevard police force, at all times while in the State of New Jersey;

(b)A special law enforcement officer authorized to carry a weapon as provided in subsection b. of section 7 of P.L.1985, c.439 (C.40A:14-146.14);

(c)An airport security officer or a special law enforcement officer appointed by the governing body of any county or municipality, except as provided in subsection (b) of this section, or by the commission, board or other body having control of a county park or airport or boulevard police force, while engaged in the actual performance of his official duties and when specifically authorized by the governing body to carry weapons;

(8)A full-time, paid member of a paid or part-paid fire department or force of any municipality who is assigned full-time or part-time to an arson investigation unit created pursuant to section 1 of P.L.1981, c.409 (C.40A:14-7.1) or to the county arson investigation unit in the county prosecutor's office, while either engaged in the actual performance of arson investigation duties or while actually on call to perform arson investigation duties and when specifically authorized by the governing body or the county prosecutor, as the case may be, to carry weapons. Prior to being permitted to carry a firearm, such a member shall take and successfully complete a firearms training course administered by the Police Training Commission pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), and shall annually qualify in the use of a revolver or similar weapon prior to being permitted to carry a firearm;

(9)A juvenile corrections officer in the employment of the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) subject to the regulations promulgated by the commission;

(10) A designated employee or designated licensed agent for a nuclear power plant under license of the Nuclear Regulatory Commission, while in the actual performance of his official duties, if the federal licensee certifies that the designated employee or designated licensed agent is assigned to perform site protection, guard, armed response or armed escort duties and is appropriately trained and qualified, as prescribed by federal regulation, to perform those duties. Any firearm utilized by an employee or agent for a nuclear power plant pursuant to this paragraph shall be returned each day at the end of the employee's or agent's authorized official duties to the employee's or agent's supervisor. All firearms returned each day pursuant to this paragraph shall be stored in locked containers located in a secure area;

(11) A county corrections officer at all times while in the State of New Jersey, provided he annually passes an examination approved by the superintendent testing his proficiency in the handling of firearms.

b.Subsections a., b. and c. of N.J.S.2C:39-5 do not apply to:

(1)A law enforcement officer employed by a governmental agency outside of the State of New Jersey while actually engaged in his official duties, provided, however, that he has first notified the superintendent or the chief law enforcement officer of the municipality or the prosecutor of the county in which he is engaged; or

(2)A licensed dealer in firearms and his registered employees during the course of their normal business while traveling to and from their place of business and other places for the purpose of demonstration, exhibition or delivery in connection with a sale, provided, however, that the weapon is carried in the manner specified in subsection g. of this section.

c.Provided a person complies with the requirements of subsection j. of this section, subsections b. and c. of N.J.S.2C:39-5 do not apply to:

(1)A special agent of the Division of Taxation who has passed an examination in an approved police training program testing proficiency in the handling of any firearm which he may be required to carry, while in the actual performance of his official duties and while going to or from his place of duty, or any other police officer, while in the actual performance of his official duties;

(2)A State deputy conservation officer or a full-time employee of the Division of Parks and Forestry having the power of arrest and authorized to carry weapons, while in the actual performance of his official duties;

(3)(Deleted by amendment, P.L.1986, c.150.)

(4)A court attendant serving as such under appointment by the sheriff of the county or by the judge of any municipal court or other court of this State, while in the actual performance of his official duties;

(5)A guard in the employ of any railway express company, banking or building and loan or savings and loan institution of this State, while in the actual performance of his official duties;

(6)A member of a legally recognized military organization while actually under orders or while going to or from the prescribed place of meeting and carrying the weapons prescribed for drill, exercise or parade;

(7)A humane law enforcement officer of the New Jersey Society for the Prevention of Cruelty to Animals or of a county society for the prevention of cruelty to animals, while in the actual performance of his duties;

(8)An employee of a public utilities corporation actually engaged in the transportation of explosives;

(9)A railway policeman, except a transit police officer of the New Jersey Transit Police Department, at all times while in the State of New Jersey, provided that he has passed an approved police academy training program consisting of at least 280 hours. The training program shall include, but need not be limited to, the handling of firearms, community relations, and juvenile relations;

(10) A campus police officer appointed under P.L.1970, c.211 (C.18A:6-4.2 et seq.) at all times. Prior to being permitted to carry a firearm, a campus police officer shall take and successfully complete a firearms training course administered by the Police Training Commission, pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), and shall annually qualify in the use of a revolver or similar weapon prior to being permitted to carry a firearm;

(11) (Deleted by amendment, P.L.2003, c.168).

(12) A transit police officer of the New Jersey Transit Police Department, at all times while in the State of New Jersey, provided the officer has satisfied the training requirements of the Police Training Commission, pursuant to subsection c. of section 2 of P.L.1989, c.291 (C.27:25-15.1);

(13) A parole officer employed by the State Parole Board at all times. Prior to being permitted to carry a firearm, a parole officer shall take and successfully complete a basic course for regular police officer training administered by the Police Training Commission, pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), and shall annually qualify in the use of a revolver or similar weapon prior to being permitted to carry a firearm;

(14) A Human Services police officer at all times while in the State of New Jersey, as authorized by the Commissioner of Human Services;

(15) A person or employee of any person who, pursuant to and as required by a contract with a governmental entity, supervises or transports persons charged with or convicted of an offense;

(16) A housing authority police officer appointed under P.L.1997, c.210 (C.40A:14-146.19 et al.) at all times while in the State of New Jersey; or

(17) A probation officer assigned to the "Probation Officer Community Safety Unit" created by section 2 of P.L.2001, c.362 (C.2B:10A-2) while in the actual performance of the probation officer's official duties. Prior to being permitted to carry a firearm, a probation officer shall take and successfully complete a basic course for regular police officer training administered by the Police Training Commission, pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), and shall annually qualify in the use of a revolver or similar weapon prior to being permitted to carry a firearm.

d. (1) Subsections c. and d. of N.J.S.2C:39-5 do not apply to antique firearms, provided that such antique firearms are unloaded or are being fired for the purposes of exhibition or demonstration at an authorized target range or in such other manner as has been approved in writing by the chief law enforcement officer of the municipality in which the exhibition or demonstration is held, or if not held on property under the control of a particular municipality, the superintendent.

(2)Subsection a. of N.J.S.2C:39-3 and subsection d. of N.J.S.2C:39-5 do not apply to an antique cannon that is capable of being fired but that is unloaded and immobile, provided that the antique cannon is possessed by (a) a scholastic institution, a museum, a municipality, a county or the State, or (b) a person who obtained a firearms purchaser identification card as specified in N.J.S.2C:58-3.

(3)Subsection a. of N.J.S.2C:39-3 and subsection d. of N.J.S.2C:39-5 do not apply to an unloaded antique cannon that is being transported by one eligible to possess it, in compliance with regulations the superintendent may promulgate, between its permanent location and place of purchase or repair.

(4)Subsection a. of N.J.S.2C:39-3 and subsection d. of N.J.S.2C:39-5 do not apply to antique cannons that are being loaded or fired by one eligible to possess an antique cannon, for purposes of exhibition or demonstration at an authorized target range or in the manner as has been approved in writing by the chief law enforcement officer of the municipality in which the exhibition or demonstration is held, or if not held on property under the control of a particular municipality, the superintendent, provided that performer has given at least 30 days' notice to the superintendent.

(5)Subsection a. of N.J.S.2C:39-3 and subsection d. of N.J.S.2C:39-5 do not apply to the transportation of unloaded antique cannons directly to or from exhibitions or demonstrations authorized under paragraph (4) of subsection d. of this section, provided that the transportation is in compliance with safety regulations the superintendent may promulgate. Nor do those subsections apply to transportation directly to or from exhibitions or demonstrations authorized under the law of another jurisdiction, provided that the superintendent has been given 30 days' notice and that the transportation is in compliance with safety regulations the superintendent may promulgate.

e.Nothing in subsections b., c. and d. of N.J.S.2C:39-5 shall be construed to prevent a person keeping or carrying about his place of business, residence, premises or other land owned or possessed by him, any firearm, or from carrying the same, in the manner specified in subsection g. of this section, from any place of purchase to his residence or place of business, between his dwelling and his place of business, between one place of business or residence and another when moving, or between his dwelling or place of business and place where such firearms are repaired, for the purpose of repair. For the purposes of this section, a place of business shall be deemed to be a fixed location.

f.Nothing in subsections b., c. and d. of N.J.S.2C:39-5 shall be construed to prevent:

(1)A member of any rifle or pistol club organized in accordance with the rules prescribed by the National Board for the Promotion of Rifle Practice, in going to or from a place of target practice, carrying such firearms as are necessary for said target practice, provided that the club has filed a copy of its charter with the superintendent and annually submits a list of its members to the superintendent and provided further that the firearms are carried in the manner specified in subsection g. of this section;

(2)A person carrying a firearm or knife in the woods or fields or upon the waters of this State for the purpose of hunting, target practice or fishing, provided that the firearm or knife is legal and appropriate for hunting or fishing purposes in this State and he has in his possession a valid hunting license, or, with respect to fresh water fishing, a valid fishing license;

(3)A person transporting any firearm or knife while traveling:

(a)Directly to or from any place for the purpose of hunting or fishing, provided the person has in his possession a valid hunting or fishing license; or

(b)Directly to or from any target range, or other authorized place for the purpose of practice, match, target, trap or skeet shooting exhibitions, provided in all cases that during the course of the travel all firearms are carried in the manner specified in subsection g. of this section and the person has complied with all the provisions and requirements of Title 23 of the Revised Statutes and any amendments thereto and all rules and regulations promulgated thereunder; or

(c)In the case of a firearm, directly to or from any exhibition or display of firearms which is sponsored by any law enforcement agency, any rifle or pistol club, or any firearms collectors club, for the purpose of displaying the firearms to the public or to the members of the organization or club, provided, however, that not less than 30 days prior to the exhibition or display, notice of the exhibition or display shall be given to the Superintendent of the State Police by the sponsoring organization or club, and the sponsor has complied with such reasonable safety regulations as the superintendent may promulgate. Any firearms transported pursuant to this section shall be transported in the manner specified in subsection g. of this section;

(4)A person from keeping or carrying about a private or commercial aircraft or any boat, or from transporting to or from such vessel for the purpose of installation or repair a visual distress signaling device approved by the United States Coast Guard.

g.All weapons being transported under paragraph (2) of subsection b., subsection e., or paragraph (1) or (3) of subsection f. of this section shall be carried unloaded and contained in a closed and fastened case, gunbox, securely tied package, or locked in the trunk of the automobile in which it is being transported, and in the course of travel shall include only such deviations as are reasonably necessary under the circumstances.

h.Nothing in subsection d. of N.J.S.2C:39-5 shall be construed to prevent any employee of a public utility, as defined in R.S.48:2-13, doing business in this State or any United States Postal Service employee, while in the actual performance of duties which specifically require regular and frequent visits to private premises, from possessing, carrying or using any device which projects, releases or emits any substance specified as being noninjurious to canines or other animals by the Commissioner of Health and which immobilizes only on a temporary basis and produces only temporary physical discomfort through being vaporized or otherwise dispensed in the air for the sole purpose of repelling canine or other animal attacks.

The device shall be used solely to repel only those canine or other animal attacks when the canines or other animals are not restrained in a fashion sufficient to allow the employee to properly perform his duties.

Any device used pursuant to this act shall be selected from a list of products, which consist of active and inert ingredients, permitted by the Commissioner of Health.

i. (1) Nothing in N.J.S.2C:39-5 shall be construed to prevent any person who is 18 years of age or older and who has not been convicted of a crime, from possession for the purpose of personal self-defense of one pocket-sized device which contains and releases not more than three-quarters of an ounce of chemical substance not ordinarily capable of lethal use or of inflicting serious bodily injury, but rather, is intended to produce temporary physical discomfort or disability through being vaporized or otherwise dispensed in the air. Any person in possession of any device in violation of this subsection shall be deemed and adjudged to be a disorderly person, and upon conviction thereof, shall be punished by a fine of not less than $100.

(2)Notwithstanding the provisions of paragraph (1) of this subsection, nothing in N.J.S.2C:39-5 shall be construed to prevent a health inspector or investigator operating pursuant to the provisions of section 7 of P.L.1977, c.443 (C.26:3A2-25) or a building inspector from possessing a device which is capable of releasing more than three-quarters of an ounce of a chemical substance, as described in paragraph (1), while in the actual performance of the inspector's or investigator's duties, provided that the device does not exceed the size of those used by law enforcement.

j.A person shall qualify for an exemption from the provisions of N.J.S.2C:39-5, as specified under subsections a. and c. of this section, if the person has satisfactorily completed a firearms training course approved by the Police Training Commission.

Such exempt person shall not possess or carry a firearm until the person has satisfactorily completed a firearms training course and shall annually qualify in the use of a revolver or similar weapon. For purposes of this subsection, a "firearms training course" means a course of instruction in the safe use, maintenance and storage of firearms which is approved by the Police Training Commission. The commission shall approve a firearms training course if the requirements of the course are substantially equivalent to the requirements for firearms training provided by police training courses which are certified under section 6 of P.L.1961, c.56 (C.52:17B-71). A person who is specified in paragraph (1), (2), (3) or (6) of subsection a. of this section shall be exempt from the requirements of this subsection.

k.Nothing in subsection d. of N.J.S.2C:39-5 shall be construed to prevent any financial institution, or any duly authorized personnel of the institution, from possessing, carrying or using for the protection of money or property, any device which projects, releases or emits tear gas or other substances intended to produce temporary physical discomfort or temporary identification.

l.Nothing in subsection b. of N.J.S.2C:39-5 shall be construed to prevent a law enforcement officer who retired in good standing, including a retirement because of a disability pursuant to section 6 of P.L.1944, c.255 (C.43:16A-6), section 7 of P.L.1944, c.255 (C.43:16A-7), section 1 of P.L.1989, c.103 (C.43:16A-6.1) or any substantially similar statute governing the disability retirement of federal law enforcement officers, provided the officer was a regularly employed, full-time law enforcement officer for an aggregate of four or more years prior to his disability retirement and further provided that the disability which constituted the basis for the officer's retirement did not involve a certification that the officer was mentally incapacitated for the performance of his usual law enforcement duties and any other available duty in the department which his employer was willing to assign to him or does not subject that retired officer to any of the disabilities set forth in subsection c. of N.J.S.2C:58-3 which would disqualify the retired officer from possessing or carrying a firearm, who semi-annually qualifies in the use of the handgun he is permitted to carry in accordance with the requirements and procedures established by the Attorney General pursuant to subsection j. of this section and pays the actual costs associated with those semi-annual qualifications, who is 75 years of age or younger, and who was regularly employed as a full-time member of the State Police; a full-time member of an interstate police force; a full-time member of a county or municipal police department in this State; a full-time member of a State law enforcement agency; a full-time sheriff, undersheriff or sheriff's officer of a county of this State; a full-time State or county corrections officer; a full-time county park police officer; a full-time county prosecutor's detective or investigator; a full-time federal law enforcement officer; or is a qualified retired law enforcement officer, as used in the federal "Law Enforcement Officers Safety Act of 2004," Pub.L. 108-277, domiciled in this State from carrying a handgun in the same manner as law enforcement officers exempted under paragraph (7) of subsection a. of this section under the conditions provided herein:

(1)The retired law enforcement officer shall make application in writing to the Superintendent of State Police for approval to carry a handgun for one year. An application for annual renewal shall be submitted in the same manner.

(2)Upon receipt of the written application of the retired law enforcement officer, the superintendent shall request a verification of service from the chief law enforcement officer of the organization in which the retired officer was last regularly employed as a full-time law enforcement officer prior to retiring. The verification of service shall include:

(a)The name and address of the retired officer;

(b)The date that the retired officer was hired and the date that the officer retired;

(c)A list of all handguns known to be registered to that officer;

(d)A statement that, to the reasonable knowledge of the chief law enforcement officer, the retired officer is not subject to any of the restrictions set forth in subsection c. of N.J.S.2C:58-3; and

(e)A statement that the officer retired in good standing.

(3)If the superintendent approves a retired officer's application or reapplication to carry a handgun pursuant to the provisions of this subsection, the superintendent shall notify in writing the chief law enforcement officer of the municipality wherein that retired officer resides. In the event the retired officer resides in a municipality which has no chief law enforcement officer or law enforcement agency, the superintendent shall maintain a record of the approval.

(4)The superintendent shall issue to an approved retired officer an identification card permitting the retired officer to carry a handgun pursuant to this subsection. This identification card shall be valid for one year from the date of issuance and shall be valid throughout the State. The identification card shall not be transferable to any other person. The identification card shall be carried at all times on the person of the retired officer while the retired officer is carrying a handgun. The retired officer shall produce the identification card for review on the demand of any law enforcement officer or authority.

(5)Any person aggrieved by the denial of the superintendent of approval for a permit to carry a handgun pursuant to this subsection may request a hearing in the Superior Court of New Jersey in the county in which he resides by filing a written request for such a hearing within 30 days of the denial. Copies of the request shall be served upon the superintendent and the county prosecutor. The hearing shall be held within 30 days of the filing of the request, and no formal pleading or filing fee shall be required. Appeals from the determination of such a hearing shall be in accordance with law and the rules governing the courts of this State.

(6)A judge of the Superior Court may revoke a retired officer's privilege to carry a handgun pursuant to this subsection for good cause shown on the application of any interested person. A person who becomes subject to any of the disabilities set forth in subsection c. of N.J.S.2C:58-3 shall surrender, as prescribed by the superintendent, his identification card issued under paragraph (4) of this subsection to the chief law enforcement officer of the municipality wherein he resides or the superintendent, and shall be permanently disqualified to carry a handgun under this subsection.

(7)The superintendent may charge a reasonable application fee to retired officers to offset any costs associated with administering the application process set forth in this subsection.

m.Nothing in subsection d. of N.J.S.2C:39-5 shall be construed to prevent duly authorized personnel of the New Jersey Division of Fish and Wildlife, while in the actual performance of duties, from possessing, transporting or using any device that projects, releases or emits any substance specified as being non-injurious to wildlife by the Director of the Division of Animal Health in the Department of Agriculture, and which may immobilize wildlife and produces only temporary physical discomfort through being vaporized or otherwise dispensed in the air for the purpose of repelling bear or other animal attacks or for the aversive conditioning of wildlife.

n.Nothing in subsection b., c., d. or e. of N.J.S.2C:39-5 shall be construed to prevent duly authorized personnel of the New Jersey Division of Fish and Wildlife, while in the actual performance of duties, from possessing, transporting or using hand held pistol-like devices, rifles or shotguns that launch pyrotechnic missiles for the sole purpose of frightening, hazing or aversive conditioning of nuisance or depredating wildlife; from possessing, transporting or using rifles, pistols or similar devices for the sole purpose of chemically immobilizing wild or non-domestic animals; or, provided the duly authorized person complies with the requirements of subsection j. of this section, from possessing, transporting or using rifles or shotguns, upon completion of a Police Training Commission approved training course, in order to dispatch injured or dangerous animals or for non-lethal use for the purpose of frightening, hazing or aversive conditioning of nuisance or depredating wildlife.

amended 1979, c.179, s.5; 1979, c.332, s.8; 1981, c.108, s.1; 1981, c.219, s.1; 1981, c.294, s.1; 1981, c.409, s.2; 1981, c.480, s.1; 1981, c.511, s.4; 1982, c.154, s.1; 1982, c.173, s.1; 1983, c.479, s.3; 1983, c.552; 1985, c.76, s.8; 1985, c.150, s.1; 1985, c.324, s.1 (s.3 eff. date amended 1986, c.64); 1985, c.376, s.1; 1985, c.439, s.13,(s.15 eff. date amended 1986, c.2); 1986, c.150, ss.7,8; 1987, c.139; 1987, c.172; 1989, c.291, s.4; 1991, c.327, s.2; 1991, c.386, s.3; 1992, c.94, s.2; 1993, c.246, s.2; 1995, c.273, s.2; 1995, c.280, s.21; 1997, c.67, s.1; 1997, c.210, s.6; 1997, c.393; 2001, c.79, s.15; 2001, c.362, s.4; 2003, c.168, s.2; 2005, c.216, s.1; 2005, c.372, s.14; 2007, c.313; 2007, c.314; 2013, c.219.



Section 2C:39-7 - Certain Persons Not To Have Weapons.

2C:39-7 Certain persons not to have weapons.

6.Certain Persons Not to Have Weapons.

a.Except as provided in subsection b. of this section, any person, having been convicted in this State or elsewhere of the crime of aggravated assault, arson, burglary, escape, extortion, homicide, kidnapping, robbery, aggravated sexual assault, sexual assault, bias intimidation in violation of N.J.S.2C:16-1 or endangering the welfare of a child pursuant to N.J.S.2C:24-4, whether or not armed with or having in his possession any weapon enumerated in subsection r. of N.J.S.2C:39-1, or any person convicted of a crime pursuant to the provisions of N.J.S.2C:39-3, N.J.S.2C:39-4 or N.J.S.2C:39-9, or any person who has ever been committed for a mental disorder to any hospital, mental institution or sanitarium unless he possesses a certificate of a medical doctor or psychiatrist licensed to practice in New Jersey or other satisfactory proof that he is no longer suffering from a mental disorder which interferes with or handicaps him in the handling of a firearm, or any person who has been convicted of other than a disorderly persons or petty disorderly persons offense for the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2 who purchases, owns, possesses or controls any of the said weapons is guilty of a crime of the fourth degree.

b. (1) A person having been convicted in this State or elsewhere of the crime of aggravated assault, arson, burglary, escape, extortion, homicide, kidnapping, robbery, aggravated sexual assault, sexual assault, bias intimidation in violation of N.J.S.2C:16-1, endangering the welfare of a child pursuant to N.J.S.2C:24-4, stalking pursuant to P.L.1992, c.209 (C.2C:12-10) or a crime involving domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), whether or not armed with or having in his possession a weapon enumerated in subsection r. of N.J.S.2C:39-1, or a person having been convicted of a crime pursuant to the provisions of N.J.S.2C:35-3 through N.J.S.2C:35-6, inclusive; section 1 of P.L.1987, c.101 (C.2C:35-7); N.J.S.2C:35-11; N.J.S.2C:39-3; N.J.S.2C:39-4; or N.J.S.2C:39-9 who purchases, owns, possesses or controls a firearm is guilty of a crime of the second degree and upon conviction thereof, the person shall be sentenced to a term of imprisonment by the court. The term of imprisonment shall include the imposition of a minimum term, which shall be fixed at five years, during which the defendant shall be ineligible for parole. If the defendant is sentenced to an extended term of imprisonment pursuant to N.J.S.2C:43-7, the extended term of imprisonment shall include the imposition of a minimum term, which shall be fixed at, or between, one-third and one-half of the sentence imposed by the court or five years, whichever is greater, during which the defendant shall be ineligible for parole.

(2)A person having been convicted in this State or elsewhere of a disorderly persons offense involving domestic violence, whether or not armed with or having in his possession a weapon enumerated in subsection r. of N.J.S.2C:39-1, who purchases, owns, possesses or controls a firearm is guilty of a crime of the third degree.

(3)A person whose firearm is seized pursuant to the "Prevention of Domestic Violence Act of 1991," P.L.1991,c.261 (C.2C:25-17 et seq.) and whose firearm has not been returned, or who is subject to a court order prohibiting the possession of firearms issued pursuant to the "Prevention of Domestic Violence Act of 1991," P.L.1991,c.261 (C.2C:25-17 et seq.) who purchases, owns, possesses or controls a firearm is guilty of a crime of the third degree, except that the provisions of this paragraph shall not apply to any law enforcement officer while actually on duty, or to any member of the Armed Forces of the United States or member of the National Guard while actually on duty or traveling to or from an authorized place of duty.

c.Whenever any person shall have been convicted in another state, territory, commonwealth or other jurisdiction of the United States, or any country in the world, in a court of competent jurisdiction, of a crime which in said other jurisdiction or country is comparable to one of the crimes enumerated in subsection a. or b. of this section, then that person shall be subject to the provisions of this section.

L.1979,c.179,s.6; 1987, c.106, s.6, 1991, c.436; 1992, c.74, s.3; 1995, c.114; 2001, c.216; 2001, c.443, s.5; 2003, c.277, s.3.



Section 2C:39-9 - Manufacture, Transport, Disposition And Defacement Of Weapons And Dangerous Instruments And Appliances.

2C:39-9 Manufacture, transport, disposition and defacement of weapons and dangerous instruments and appliances.

2C:39-9. Manufacture, Transport, Disposition and Defacement of Weapons and Dangerous Instruments and Appliances. a. Machine guns. Any person who manufactures, causes to be manufactured, transports, ships, sells or disposes of any machine gun without being registered or licensed to do so as provided in chapter 58 is guilty of a crime of the third degree.

b.Sawed-off shotguns. Any person who manufactures, causes to be manufactured, transports, ships, sells or disposes of any sawed-off shotgun is guilty of a crime of the third degree.

c.Firearm silencers. Any person who manufactures, causes to be manufactured, transports, ships, sells or disposes of any firearm silencer is guilty of a crime of the fourth degree.

d.Weapons. Any person who manufactures, causes to be manufactured, transports, ships, sells or disposes of any weapon, including gravity knives, switchblade knives, ballistic knives, daggers, dirks, stilettos, billies, blackjacks, metal knuckles, sandclubs, slingshots, cesti or similar leather bands studded with metal filings, or, except as otherwise provided in subsection i. of this section, in the case of firearms if he is not licensed or registered to do so as provided in chapter 58, is guilty of a crime of the fourth degree. Any person who manufactures, causes to be manufactured, transports, ships, sells or disposes of any weapon or other device which projects, releases or emits tear gas or other substances intended to produce temporary physical discomfort or permanent injury through being vaporized or otherwise dispensed in the air, which is intended to be used for any purpose other than for authorized military or law enforcement purposes by duly authorized military or law enforcement personnel or the device is for the purpose of personal self-defense, is pocket-sized and contains not more than three-quarters of an ounce of chemical substance not ordinarily capable of lethal use or of inflicting serious bodily injury, or other than to be used by any person permitted to possess such weapon or device under the provisions of subsection d. of N.J.S.2C:39-5, which is intended for use by financial and other business institutions as part of an integrated security system, placed at fixed locations, for the protection of money and property, by the duly authorized personnel of those institutions, is guilty of a crime of the fourth degree.

e.Defaced firearms. Any person who defaces any firearm is guilty of a crime of the third degree. Any person who knowingly buys, receives, disposes of or conceals a defaced firearm, except an antique firearm or an antique handgun, is guilty of a crime of the fourth degree.

f. (1) Any person who manufactures, causes to be manufactured, transports, ships, sells, or disposes of any bullet, which is primarily designed for use in a handgun, and which is comprised of a bullet whose core or jacket, if the jacket is thicker than .025 of an inch, is made of tungsten carbide, or hard bronze, or other material which is harder than a rating of 72 or greater on the Rockwell B. Hardness Scale, and is therefore capable of breaching or penetrating body armor and which is intended to be used for any purpose other than for authorized military or law enforcement purposes by duly authorized military or law enforcement personnel, is guilty of a crime of the fourth degree.

(2)Nothing in this subsection shall be construed to prevent a licensed collector of ammunition as defined in paragraph (2) of subsection f. of N.J.S.2C:39-3 from transporting the bullets defined in paragraph (1) of this subsection from (a) any licensed retail or wholesale firearms dealer's place of business to the collector's dwelling, premises, or other land owned or possessed by him, or (b) to or from the collector's dwelling, premises or other land owned or possessed by him to any gun show for the purposes of display, sale, trade, or transfer between collectors, or (c) to or from the collector's dwelling, premises or other land owned or possessed by him to any rifle or pistol club organized in accordance with the rules prescribed by the National Board for the Promotion of Rifle Practice; provided that the club has filed a copy of its charter with the superintendent of the State Police and annually submits a list of its members to the superintendent, and provided further that the ammunition being transported shall be carried not loaded in any firearm and contained in a closed and fastened case, gun box, or locked in the trunk of the automobile in which it is being transported, and the course of travel shall include only such deviations as are reasonably necessary under the circumstances.

g.Assault firearms. Any person who manufactures, causes to be manufactured, transports, ships, sells or disposes of an assault firearm without being registered or licensed to do so pursuant to N.J.S.2C:58-1 et seq. is guilty of a crime of the third degree.

h.Large capacity ammunition magazines. Any person who manufactures, causes to be manufactured, transports, ships, sells or disposes of a large capacity ammunition magazine which is intended to be used for any purpose other than for authorized military or law enforcement purposes by duly authorized military or law enforcement personnel is guilty of a crime of the fourth degree.

i.Transporting firearms into this State for an unlawful sale or transfer. Any person who knowingly transports, ships or otherwise brings into this State any firearm for the purpose of unlawfully selling, transferring, giving, assigning or otherwise disposing of that firearm to another individual is guilty of a crime of the second degree. Any motor vehicle used by a person to transport, ship, or otherwise bring a firearm into this State for unlawful sale or transfer shall be subject to forfeiture in accordance with the provisions of N.J.S.2C:64-1 et seq.; provided however, this forfeiture provision shall not apply to innocent owners, nor shall it affect the rights of a holder of a valid lien.

The temporary transfer of a firearm shall not constitute a violation of this subsectionif that firearm is transferred:

(1)while hunting or target shooting in accordance with the provisions of section 1 of P.L.1992, c.74 (C.2C:58-3.1);

(2)for shooting competitions sponsored by a licensed dealer, law enforcement agency, legally recognized military organization, or a rifle or pistol club which has filed a copy of its charter with the superintendent in accordance with the provisions of section 1 of P.L.1992, c.74 (C.2C:58-3.1); or

(3)for participation in a training course conducted by a certified instructor in accordance with the provisions of section 1 of P.L.1997, c.375 (C.2C:58-3.2).

The transfer of any firearm that uses air or carbon dioxide to expel a projectile; or the transfer of an antique firearm shall not constitute a violation of this subsection.

amended 1979, c.179, s.7; 1980, c.108; 1981, c.480, s.2; 1983, c.58, s.2; 1987, c.228, s.3; 1990, c.32, s.3; 1999, c.233, s.3; 2007, c.298; 2013, c.111, s.1.



Section 2C:39-9.1 - Sale Of Knives To Minors; Crime Of The Fourth Degree; Exceptions

2C:39-9.1. Sale of knives to minors; crime of the fourth degree; exceptions
4.A person who sells any hunting, fishing, combat or survival knife having a blade length of five inches or more or an overall length of 10 inches or more to a person under 18 years of age commits a crime of the fourth degree; except that the establishment by a preponderance of the evidence of all of the following facts by a person making the sale shall constitute an affirmative defense to any prosecution therefor: a. that the purchaser falsely represented his age by producing a driver's license bearing a photograph of the licensee, or by producing a photographic identification card issued pursuant to section 2 of P.L.1980, c. 47 (C.39:3-29.3), or by producing a similar card purporting to be a valid identification card indicating that he was 18 years of age or older, and b. that the appearance of the purchaser was such that an ordinary prudent person would believe him to be 18 years of age or older, and c. that the sale was made in good faith relying upon the indicators of age listed in a. and b. above.

L.1987,c.228,s.4; amended 2003, c.175, s.2.



Section 2C:39-9.2 - Sale Of Handcuffs To Minors, Prohibited

2C:39-9.2. Sale of handcuffs to minors, prohibited
2. A person who sells handcuffs to a person under 18 years of age is guilty of a disorderly persons offense. A law enforcement officer shall confiscate handcuffs sold in violation of the law. As used in this section, "handcuffs" mean a device, conventionally used for law enforcement purposes, that can be tightened and locked about the wrists for the purpose of restraining a person's movement.

L.1991,c.437,s.2.



Section 2C:39-10 - Violation Of The Regulatory Provisions Relating To Firearms, False Representation In Applications.

2C:39-10 Violation of the regulatory provisions relating to firearms, false representation in applications.

2C:39-10. Violation of the regulatory provisions relating to firearms; false representation in applications.

a. (1) Except as otherwise provided in paragraph (2) and paragraph (4) of this subsection, any person who knowingly violates the regulatory provisions relating to manufacturing or wholesaling of firearms N.J.S.2C:58-1, retailing of firearms N.J.S.2C:58-2, permits to purchase certain firearms N.J.S.2C:58-3, permits to carry certain firearms N.J.S.2C:58-4, licenses to procure machine guns or assault firearms N.J.S.2C:58-5, or incendiary or tracer ammunition N.J.S.2C:58-10, except acts which are punishable under section N.J.S.2C:58-5 or section N.J.S.2C:58-2, is guilty of a crime of the fourth degree.

(2)A licensed dealer who knowingly violates the provisions of subparagraph (d) of paragraph (5) of subsection a. of N.J.S.2C:58-2 is a disorderly person.

(3)If, upon review, a law enforcement agency determines that a licensed dealer has sold, transferred, assigned, or otherwise disposed of an inordinate number of firearms and that licensed dealer knew, or should have known, that the firearms would be used in the commission of a crime or would be transferred to a person in order for the firearms to be used for an unlawful purpose, that dealer's license shall, after a hearing, be permanently revoked.

(4)A licensed dealer who sells or transfers a firearm to a person knowing that person intends to sell, transfer, assign, or otherwise dispose of that firearm to a person who is disqualified from possessing a firearm under State or federal law is guilty of a crime of the second degree. Notwithstanding any other provisions of law to the contrary, the sentence imposed for a conviction under this subsection shall include a mandatory minimum term of imprisonment of 18 months, during which the defendant shall be ineligible for parole; provided however, if the firearm was used in the commission of a crime, the sentence imposed under this subsection shall include a mandatory minimum term of imprisonment of three years, during which the defendant shall be ineligible for parole. Further, a person convicted under this subsection shall be permanently disqualified from holding a retail license under N.J.S.2C:58-2.

b.Any person who knowingly violates the regulatory provisions relating to notifying the authorities of possessing certain items of explosives N.J.S.2C:58-7, or of certain wounds N.J.S.2C:58-8 is a disorderly person.

c.Any person who gives or causes to be given any false information, or signs a fictitious name or address, in applying for a firearms purchaser identification card, a permit to purchase a handgun, a permit to carry a handgun, a permit to possess a machine gun, a permit to possess an assault firearm, or in completing the certificate or any other instrument required by law in purchasing or otherwise acquiring delivery of any rifle, shotgun, handgun, machine gun, or assault firearm or any other firearm, is guilty of a crime of the third degree.

d.Any person who gives or causes to be given any false information in registering an assault firearm pursuant to section 11 of P.L.1990, c.32 (C.2C:58-12) or in certifying that an assault firearm was rendered inoperable pursuant to section 12 of P.L.1990, c.32 (C.2C:58-13) commits a crime of the fourth degree.

e.Any person who knowingly sells, gives, transfers, assigns or otherwise disposes of a firearm to a person who is under the age of 18 years, except as permitted in section 14 of P.L.1979, c.179 (C.2C:58-6.1), is guilty of a crime of the second degree. Notwithstanding any other provision of law to the contrary, the sentence imposed for a conviction under this subsection shall include a mandatory minimum five-year term of imprisonment, during which the defendant shall be ineligible for parole.

f.Unless the recipient is authorized to possess the handgun in connection with the performance of official duties under the provisions of N.J.S.2C:39-6, any person who knowingly sells, gives, transfers, assigns or otherwise disposes of a handgun to a person who is under the age of 21 years, except as permitted in section 14 of P.L.1979, c.179 (C.2C:58-6.1), is guilty of a crime of the third degree.

g.Any person who knowingly gives or causes to be given any false information or knowingly engages in any other fraudulent conduct in applying for an exemption to purchase more than one handgun in a 30-day period in violation of the provisions of section 4 of P.L.2009, c.186 (C.2C:58-3.4) shall be guilty of a crime of the third degree. The presumption of nonimprisonment set forth in N.J.S.2C:44-1 shall not apply to persons convicted under the provisions of this subsection.

amended 1979, c.179, s.8; 1990, c.32, s.4; 1993, c.49, s.1; 1999, c.233, s.4; 2000, c.145, s.2; 2009, c.186, s.3; 2013, c.108, s.1; 2013, c.111, s.2.



Section 2C:39-11 - Pawnbrokers; Loaning On Firearms

2C:39-11. Pawnbrokers; loaning on firearms
a. Any pawnbroker who sells, offers to sell or to lend or to give away any weapon, destructive device or explosive is guilty of a crime of the third degree.

b. Any person who loans money, the security for which is any handgun, rifle or shotgun is guilty of a disorderly persons offense.

L.1978, c. 95, s. 2C:39-11, eff. Sept. 1, 1979. Amended by L.1979, c. 179, s. 9, eff. Sept. 1, 1979.



Section 2C:39-12 - Voluntary Surrender

2C:39-12. Voluntary surrender
No person shall be convicted of an offense under this chapter for possessing any firearms, weapons, destructive devices, silencers or explosives, if after giving written notice of his intention to do so, including the proposed date and time of surrender, he voluntarily surrendered the weapon, device, instrument or substance in question to the superintendent or to the chief of police in the municipality in which he resides, provided that the required notice is received by the superintendent or chief of police before any charges have been made or complaints filed against such person for the unlawful possession of the weapon, device, instrument or substance in question and before any investigation has been commenced by any law enforcement agency concerning the unlawful possession. Nothing in this section shall be construed as granting immunity from prosecution for any crime or offense except that of the unlawful possession of such weapons, devices, instruments or substances surrendered as herein provided.

L.1978, c. 95, s. 2C:39-12, eff. Sept. 1, 1979.



Section 2C:39-13 - Unlawful Use Of Body Vests

2C:39-13. Unlawful use of body vests
1.Unlawful use of body vests. A person is guilty of a crime if he uses or wears a body vest while engaged in the commission of, or an attempt to commit, or flight after committing or attempting to commit murder, manslaughter, robbery, sexual assault, burglary, kidnaping, criminal escape or assault under N.J.S.2C:12-1b. Use or wearing a body vest while engaged in the commission of, or an attempt to commit, or flight after committing or attempting to commit a crime of the first degree is a crime of the second degree. Otherwise it is a crime of the third degree.

As used in this section, "body vest" means bullet-resistant body armor which is intended to provide ballistic and trauma protection.

L.1983,c.152,s.1; amended 1999, c.306.



Section 2C:39-14 - 2nd Degree Crimes

2C:39-14. 2nd degree crimes
a. Any person who teaches or demonstrates to any other person the use, application, or making of any firearm, explosive or destructive device, or technique capable of causing injury or death to a person, knowing or having reason to know or intending that it will be employed for use in, or in furtherance of, an illegal activity is guilty of a crime of the second degree.

b. Any person who assembles with one or more persons for the purpose of training with, practicing with, or being instructed in the use of any firearm, explosive or destructive device, or technique capable of causing injury or death to a person, intending to unlawfully employ it for use in, or in furtherance of, an illegal activity is guilty of a crime of the second degree.

L. 1983, c. 229, s.1; amended by 1988,c.76,s.1.



Section 2C:39-15 - Gun Advertising Requirement

2C:39-15. Gun advertising requirement
Any person who offers to sell a machine gun, semi-automatic rifle, or assault firearm by means of an advertisement published in a newspaper circulating within this State, which advertisement does not specify that the purchaser shall hold a valid license to purchase and possess a machine gun or assault firearm, or a valid firearms identification card to purchase and possess an automatic or semi-automatic rifle, is a disorderly person.

L.1983,c.515,s.1; amended 1990,c.32,s.5.



Section 2C:39-16 - "Leader Of A Firearms Trafficking Network" Defined; First Degree Crime; Fines; Sentencing

2C:39-16."Leader of a firearms trafficking network" defined; first degree crime; fines; sentencing
1. A person is a leader of a firearms trafficking network if he conspires with others as an organizer, supervisor, financier or manager, to engage for profit in a scheme or course of conduct to unlawfully manufacture, transport, ship, sell or dispose of any firearm. Leader of firearms trafficking network is a crime of the first degree.

As used in this section: "leader of a firearms trafficking network" means a person who occupies a position of authority or control over other persons in a scheme or organization of illegal firearms manufacturing, transporting, shipping or selling and who exercises that authority or control over others involved in the scheme or organization.

Notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, the court may also impose a fine not to exceed $500,000.00 or five times the value of the firearms involved, whichever is greater.

Notwithstanding the provisions of N.J.S.2C:1-8, a conviction of leader of firearms trafficking network shall not merge with the conviction for any offense which is the object of the conspiracy. Nothing contained in this section shall prohibit the court from imposing an extended term pursuant to N.J.S.2C:43-7; nor shall this section be construed in any way to preclude or limit the prosecution or conviction of any person for conspiracy under N.J.S.2C:5-2, or any prosecution or conviction for weapons offenses under the provisions of chapter 39 of Title 2C of the New Jersey Statutes, N.J.S.2C:41-2 (racketeering activities) or subsection g. of N.J.S.2C:5-2 (leader of organized crime).

It shall not be necessary in any prosecution under this section for the State to prove that any intended profit was actually realized. The trier of fact may infer that a particular scheme or course of conduct was undertaken for profit from all of the attendant circumstances, including but not limited to the number of persons involved in the scheme or course of conduct, the actor's net worth and his expenditures in relation to his legitimate sources of income, the amount of firearms involved, or the amount of cash or currency involved.

It shall not be a defense to a prosecution under this section that the firearms were brought into or transported in this State solely for ultimate distribution or dispensing in another jurisdiction; nor shall it be a defense that any profit was intended to be made in another jurisdiction.

L.1995,c.405,s.1.



Section 2C:40-1 - Creating A Hazard

2C:40-1. Creating a hazard
A person is guilty of a disorderly persons offense when:

a. He maintains, stores or displays unattended in a place other than a permanently enclosed building or discards in any public or private place, including any junkyard, where it might attract children, a container which has a compartment of more than one and one-half cubic feet capacity and a door or lid which locks or fastens automatically when closed and which cannot easily be opened from the inside, he fails to remove the door, lid, locking or fastening device;

b. Being the owner or otherwise having possession of property upon which an abandoned well or cesspool is located, he fails to cover the same with suitable protective construction; or

c. He discards or abandons in any public or private place accessible to children, whether or not such children are trespassers, any intact television picture tube, or being the owner, lessee or manager of such place, knowingly permits such abandoned or discarded television picture tube to remain there in such condition.

L.1978, c. 95, s. 2C:40-1, eff. Sept. 1, 1979.



Section 2C:40-3 - Hazing; Aggravated Hazing

2C:40-3. Hazing; aggravated hazing
a. A person is guilty of hazing, a disorderly persons offense, if, in connection with initiation of applicants to or members of a student or fraternal organization, he knowingly or recklessly organizes, promotes, facilitates or engages in any conduct, other than competitive athletic events, which places or may place another person in danger of bodily injury.

b. A person is guilty of aggravated hazing, a crime of the fourth degree, if he commits an act prohibited in subsection a. which results in serious bodily injury to another person.

L.1980, c. 169, s. 1, eff. Dec. 18, 1980.



Section 2C:40-4 - Consent Not Available As Defense To Hazing

2C:40-4. Consent not available as defense to hazing
Notwithstanding any other provision of Title 2C of the New Jersey Statutes to the contrary, consent shall not be available as a defense to a prosecution under this Act.

L.1980, c. 169, s. 2, eff. Dec. 18, 1980.



Section 2C:40-5 - Conduct Constituting Offense May Be Prosecuted Under Other Provisions Of Title 2c

2C:40-5. Conduct constituting offense may be prosecuted under other provisions of Title 2C
Conduct constituting an offense under this Act may, at the discretion of the prosecuting attorney, be prosecuted under any other applicable provision of Title 2C of the New Jersey Statutes.

L.1980, c. 169, s. 3, eff. Dec. 18, 1980.



Section 2C:40-6 - Definitions

2C:40-6. Definitions
As used in this act:

a. "Portable, oil-burning heating device" means any self-contained, self-supporting, oil-fueled heater not connected to a flue, equipped with an integral reservoir, and designed to be carried from one location to another.

b. "Oil" means any liquid fuel with a flash point of greater than 100 degrees Fahrenheit, including but not limited to kerosene.

L.1983, c. 438, s. 1.



Section 2C:40-7 - Portable, Oil-burning Heating Devices; Certificate Of Evaluation By Test Of Safety Prior To Sale, Offer For Sale Or Use

2C:40-7. Portable, oil-burning heating devices; certificate of evaluation by test of safety prior to sale, offer for sale or use
A portable, oil-burning heating device shall not be sold, offered for sale, or used in this State unless a nationally recognized testing or inspection agency, such as but not limited to Underwriters' Laboratory, Inc.:

a. Has evaluated the portable, oil-burning heating device with respect to reasonably foreseeable hazards to life and property that it might cause;

b. Has found the portable, oil-burning heating device to be reasonably safe for its specific purpose;

c. Has shown the particular model of the portable, oil-burning heating device on a list of devices that have been evaluated according to the requirements of subsection a. of this section and found to be safe according to the requirements of subsection b. of this section;

d. Has accompanied the portable, oil-burning heating device with a certificate or with the mark, name, or symbol of the agency as an indication that it has been evaluated according to the requirements of subsection a. of this section, found safe according to the requirements of subsection b. of this section, and listed according to the requirements of subsection c. of this section. The certificate or the mark, name, or symbol of the agency must accompany the portable, oil-burning heating device at all times when it is sold, offered for sale, or used in this State.

L.1983, c. 438, s. 2.



Section 2C:40-8 - Label Cautioning And Informing User

2C:40-8. Label cautioning and informing user
A portable, oil-burning heating device shall not be sold, offered for sale, or used in this State unless a label is affixed to the device cautioning and informing the user concerning:

a. The amount and source of ventilation that is adequate when the device is in operation;

b. The type of fuel that should be used in the device;

c. The steps that should be followed in order to refuel the device safely;

d. The proper placement and handling of the device when it is in operation to prevent fire, burns, and other safety hazards;

e. The proper procedures for lighting the device and regulating and extinguishing the flame.

L.1983, c. 438, s. 3.



Section 2C:40-9 - Inclusion Of Instructions Concerning Proper And Safe Maintenance And Operation

2C:40-9. Inclusion of instructions concerning proper and safe maintenance and operation
No portable, oil-burning heating device shall be sold or offered for sale in this State unless it is accompanied by instructions concerning its proper and safe maintenance and operation.

L.1983, c. 438, s. 4.



Section 2C:40-10 - Construction Requirements

2C:40-10. Construction requirements
No portable, oil-burning heating device shall be sold, offered for sale, or used in this State unless it is constructed with a low center of gravity and a minimum tipping angle of 33 degrees from the vertical with an empty reservoir.

L.1983, c. 438, s. 5.



Section 2C:40-11 - Automatic Safety Shut-off Device Or Design Feature To Eliminate Fire Hazard In Event Of Tipover

2C:40-11. Automatic safety shut-off device or design feature to eliminate fire hazard in event of tipover
No portable, oil-burning heating device shall be sold, offered for sale, or used in this State unless equipped with an automatic safety shut-off device or inherent design feature that eliminates fire hazards in the event of tipover.

L.1983, c. 438, s. 6.



Section 2C:40-12 - Carbon Monoxide Limitations

2C:40-12. Carbon monoxide limitations
No portable, oil-burning heating device which, when operated according to the instructions that must accompany the heater as required by section 4 of this act, produces carbon monoxide at a rate that creates a hazard shall be sold, offered for sale, or used in this State.

L.1983, c. 438, s. 7.



Section 2C:40-13 - Posting Of Sign At Point Of Sale Or Display Of Prohibition Of Use In Multiple Dwellings Or In Residences In Certain Municipalities

2C:40-13. Posting of sign at point of sale or display of prohibition of use in multiple dwellings or in residences in certain municipalities
No portable, oil-burning heating device shall be sold or offered for sale in this State unless a conspicuous sign is posted at the point of sale and the point of display notifying a purchaser or potential purchaser that portable, oil-burning heating devices are prohibited for use in multiple dwellings in the State by regulations adopted pursuant to the "Hotel and Multiple Dwelling Law," P.L.1967, c. 76 (C. 55:13A-1 et seq.) and that certain municipalities in the State have adopted housing codes prohibiting the use of portable, oil-burning heating devices in residences within the municipality.

L.1983, c. 438, s. 8.



Section 2C:40-14 - Regulations

2C:40-14. Regulations
Pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), the Commissioner of the Department of Community Affairs shall adopt regulations for the implementation and enforcement of this act.

L.1983, c. 438, s. 9.



Section 2C:40-15 - Violations; Petty Disorderly Persons Offense

2C:40-15. Violations; petty disorderly persons offense
Any person who sells, offers for sale or uses any portable kerosene-burning heating device in violation of the provisions of this act is guilty of a petty disorderly persons offense. Each sale of a heater in violation of this act constitutes a separate offense.

L.1983, c. 438, s. 10.



Section 2C:40-16 - Definitions.

2C:40-16 Definitions.

1.As used in this act:

a."Cosmetic" means any substance or other device which is used for the treatment of the skin, hair or nails.

b."Drug" means any over-the-counter or prescribed medicine.

c."Food product" means anything sold for human consumption, and includes tobacco products.

d."Tamper" means to adulterate a cosmetic, drug or food product by adding any poisonous, deleterious or noxious substance or diluent which may be injurious or detrimental to a person's health. "Tamper" includes the addition of any substance or diluent or both to a prescribed drug resulting in a reduction or increase of the strength of that drug without so being ordered by the prescriber. Any change in the strength of the prescribed drug must be noted on the medication or prescription label and if not so noted the drug shall be considered to have been tampered with and mislabeled.

L.1987, c.421, s.1; amended 2007, c.69, s.1.



Section 2C:40-17 - Tampering, Degree Of Offense; Sentencing Requirements.

2C:40-17 Tampering, degree of offense; sentencing requirements.

2. a. Except as provided in subsection b. of this section, a person who knowingly tampers with a cosmetic, drug or food product is guilty of a crime of the third degree, except that nothing herein shall be deemed to preclude a charge for a greater crime under any other provision of Title 2C of the New Jersey Statutes.

b.A health care professional or his agent who is authorized to prescribe, dispense or administer medication who knowingly tampers with medicine prescribed for a person is guilty of a crime of the second degree, except that nothing herein shall be deemed to preclude a charge for a greater crime under any other provision of Title 2C of the New Jersey Statutes.

c.Notwithstanding the provisions of paragraph (2) of subsection a. of N.J.S.2C:43-6, any sentence imposed upon a health care professional or his agent pursuant to subsection b. of this section shall include a term of imprisonment. The court may not suspend or make any other noncustodial disposition of a person sentenced pursuant to the provisions of this subsection.

L.1987, c.421, s.2; amended 2007, c.69, s.2.



Section 2C:40-18 - Violation Of Law Intended To Protect Public Health And Safety; Grading

2C:40-18 Violation of law intended to protect public health and safety; grading

2. a. A person is guilty of a crime of the second degree if the person knowingly violates a law intended to protect the public health and safety or knowingly fails to perform a duty imposed by a law intended to protect the public health and safety and recklessly causes death.

b. A person is guilty of a crime of the third degree if the person knowingly violates a law intended to protect the public health and safety or knowingly fails to perform a duty imposed by a law intended to protect the public health and safety and recklessly causes serious bodily injury.

c. A person is guilty of a crime of the fourth degree if the person knowingly violates a law intended to protect the public health and safety or knowingly fails to perform a duty imposed by a law intended to protect the public health and safety and recklessly causes significant bodily injury.

L.1997,c.180,s.2.



Section 2C:40-19 - Consumer Products; Unauthorized Writing, Offense.

2C:40-19 Consumer products; unauthorized writing, offense.

1. a. Except as provided in subsection b. of this section, any person who stamps, prints, places or inserts any writing in or on a consumer product offered for sale or the box, package or other container containing the product is guilty of a disorderly persons offense.

b.This act shall not apply in any case where the owner or manager of the premises where the product is stored or sold; the product manufacturer; the authorized distributor or the retailer of the product consents to the placing or inserting of the writing.

c.As used in this act:

(1) "Writing" means any form of representation or communication, including handbills, notices or advertising, that contains letters, words or pictorial representations;

(2) "Consumer product" includes but is not limited to any cosmetic, drug or food product as defined in section 1 of P.L.1987, c.421 (C.2C:40-16) or any article, product or commodity which is customarily produced or distributed for use by individuals.

L.2000,c.153,s.1.



Section 2C:40-20 - Use Of Certain Cable, Wire Devices; Fourth Degree Crime

2C:40-20. Use of certain cable, wire devices; fourth degree crime
2.A person who uses any type of device, including but not limited to wire or cable, that is not a fence but is installed at a height under 10 feet from the ground, to indicate boundary lines or otherwise to divide, partition or segregate portions of real property, if the device is not readily visible or marked in such a way as to make it readily visible to persons who are pedestrians, equestrians, bicyclists or drivers of off-the-road vehicles and poses a risk of causing significant bodily injury to such persons, shall be guilty of a crime of the fourth degree. However, this section is not intended to apply to markers set by a licensed land surveyor, pursuant to existing statute.

L.2001,c.36,s.2.



Section 2C:40-21 - Tattooing Of A Minor; Parental Permission, Required

2C:40-21. Tattooing of a minor; parental permission, required
1.A person commits a disorderly persons offense if he knowingly tattoos or engages in body piercing of a minor under the age of 18 years without first having obtained the written permission of the minor's parent or legal guardian or, if neither exists, a person who stands in place of a parent.

L.2001,c.190.



Section 2C:40-22 - Penalty For Causing Death Or Injury While Driving In Violation Of R. S.39:3-40 Or Unlicensed.

2C:40-22 Penalty for causing death or injury while driving in violation of R.S.39:3-40 or unlicensed.

2. a. A person who, while operating a motor vehicle in violation of R.S.39:3-40 or while the person's driver's license is suspended or revoked in any other State, the District of Columbia or the United States Territories of American Samoa, Guam, Puerto Rico or the Virgin Islands, or by another country, or without ever having been issued a driver's license by this or any other State, the District of Columbia or the United States Territories of American Samoa, Guam, Puerto Rico or the Virgin Islands, or by another country, is involved in a motor vehicle accident resulting in the death of another person, shall be guilty of a crime of the third degree, in addition to any other penalties applicable under R.S.39:3-40 or any other provision of law. Upon conviction, the person's driver's license or reciprocity privilege shall be suspended for an additional period of one year, in addition to any suspension applicable under R.S.39:3-40 and shall be consecutive to any existing suspension or revocation. If the person did not have a driver's license at the time the accident occurred, the person shall be disqualified from obtaining a driver's license in this State for a period of one year. The additional period of suspension, revocation or disqualification shall commence upon the completion of any term of imprisonment.

b.A person who, while operating a motor vehicle in violation of R.S.39:3-40 or while the person's driver's license is suspended or revoked in any other State, the District of Columbia or the United States Territories of American Samoa, Guam, Puerto Rico or the Virgin Islands, or by another country, or without ever having been issued a driver's license by this or any other State, the District of Columbia or the United States Territories of American Samoa, Guam, Puerto Rico or the Virgin Islands, or by another country, is involved in a motor vehicle accident resulting in serious bodily injury, as defined in N.J.S.2C:11-1, to another person shall be guilty of a crime of the fourth degree, in addition to any other penalties applicable under R.S.39:3-40 or any other provision of law. Upon conviction, the person's driver's license or reciprocity privilege shall be suspended for an additional period of one year, in addition to any suspension applicable under R.S.39:3-40, and shall be consecutive to any existing suspension or revocation. If the person did not have a driver's license at the time the motor vehicle accident occurred, the person shall be disqualified from obtaining a driver's license in this State for a period of one year. The additional period of suspension, revocation or disqualification shall commence upon the completion of any term of imprisonment.

c.The provisions of N.J.S.2C:2-3 governing the causal relationship between conduct and result shall not apply in a prosecution under this section. For purposes of this offense, the defendant's act of operating a motor vehicle while his driver's license or reciprocity privilege has been suspended or revoked or who operates a motor vehicle without being licensed to do so is the cause of death or injury when:

(1)The operation of the motor vehicle is an antecedent but for which the death or injury would not have occurred; and

(2)The death or injury was not:

(a)too remote in its occurrence as to have a just bearing on the defendant's liability; or

(b)too dependent upon the conduct of another person which was unrelated to the defendant's operation of a motor vehicle as to have a just bearing on the defendant's liability.

d.It shall not be a defense to a prosecution under this section that the decedent contributed to his own death or injury by reckless or negligent conduct or operation of a motor vehicle.

e.Nothing in this section shall be construed to preclude or limit any prosecution for homicide.

L.2001,c.213,s.2; amended 2005, c.230.



Section 2C:40-23 - Production, Delivery Of Ignition Key, Documentation Required

2C:40-23. Production, delivery of ignition key, documentation required
1. a. No person shall produce and deliver an ignition key or other device designed to operate a lock or locks on a motor vehicle or start a motor vehicle to any person on the basis of a motor vehicle identification number without obtaining and making a record of:

(1)proof that the person requesting the ignition key or other device is the owner or lessee of the vehicle, or is a member of the same household as the owner or lessee of the vehicle, and which, at a minimum, shall include one of the following: a valid motor vehicle registration certificate, a valid insurance identification card, a valid insurance policy or a certificate of ownership; and

(2)identification of the person requesting the ignition key or other device, which identification shall include a photograph of the person.

b.The records made pursuant to the requirements of subsection a. of this section shall be retained for five years.

c.Nothing in this act shall be construed to deny a lessor or lienholder lawful access to a motor vehicle.

d.A person who violates any provision of this act shall be guilty of a disorderly persons offense, except that notwithstanding the provisions of subsection c. of N.J.S.2C:43-3, a fine of not more than $2,000 may be imposed.

L.2003,c.170.



Section 2C:40-24 - "Traffic Control Preemption Device" Defined; Possession, Certain, Unlawful, Violations, Penalties.

2C:40-24 "Traffic control preemption device" defined; possession, certain, unlawful, violations, penalties.

2. a. As used in this section:

"Traffic control preemption device" means an infrared transmitter or other device which transmits an infrared beam, radio wave or other signal designed to change, alter, or disrupt in any manner the normal operation of a traffic control signal.

b.It shall be unlawful for any person to knowingly possess a traffic control preemption device.

c.The provisions of this section shall not apply to (1) emergency services personnel which shall include, but not be limited to, any paid or volunteer fireman, any person engaged in emergency first-aid or medical services and any law enforcement officer, while in the actual performance of that person's official duties, or (2) an employee or agent of a traffic control preemption device manufacturer or retailer in the course of his employment in providing, selling, manufacturing, or transporting a traffic control preemption device to emergency services personnel listed in this subsection.

d.Any person violating the provisions of this section shall be subject to a civil penalty of up to $5,000. Any such civil penalty imposed may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this section.

L.2005,c.96,s.2.



Section 2C:40-25 - Persons Permitted To Dispense Contact Lenses; Violations, Fines, Penalties.

2C:40-25 Persons permitted to dispense contact lenses; violations, fines, penalties.

3. a. No person shall dispense contact lenses in this State unless he is a licensed ophthalmic dispenser or person licensed to practice medicine or optometry in this State. For the purposes of this act, "contact lenses" shall include contact lenses without power, sometimes referred to as "plano" lenses.

b.Any person who dispenses contact lenses in violation of the provisions of this section is guilty of a crime in the fourth degree, provided, however, that the court shall:

(1)impose a fine of not less than $1,000 for a first offense;

(2)impose a fine of not less than $5,000 and require the performance of 40 hours of community service for a second offense; and

(3)impose a fine of not less than $10,000 and require the performance of 100 hours of community service for a third and each subsequent offense.

c.Upon conviction of a person under this section, the court shall authorize the appropriate law enforcement agency or officer to seize and destroy all contact lenses held or owned by, or under the control of, the convicted person, with the exception of any contact lenses which have been prescribed for his personal use and dispensed by a licensed ophthalmic dispenser or person licensed to practice medicine or optometry in this State.

d.Notwithstanding any other provision of law to the contrary, half of the fines imposed and collected under authority of law for any violation of this section shall be forwarded by the judge to whom the same have been paid to the financial officer of the county or municipality, as designated by the governing body of the respective county or municipality, for all violations occurring within their jurisdictions, provided the complaining witness was a law enforcement officer or other official of the county or municipality.

L.2005,c.262,s.3.



Section 2C:40-26 - Operating Motor Vehicle During Period Of License Suspension, Fourth Degree Crime.

2C:40-26 Operating motor vehicle during period of license suspension, fourth degree crime.

1. a. It shall be a crime of the fourth degree to operate a motor vehicle during the period of license suspension in violation of R.S.39:3-40, if the actor's license was suspended or revoked for a first violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) and the actor had previously been convicted of violating R.S.39:3-40 while under suspension for that first offense. A person convicted of an offense under this subsection shall be sentenced by the court to a term of imprisonment.

b.It shall be a crime of the fourth degree to operate a motor vehicle during the period of license suspension in violation of R.S.39:3-40, if the actor's license was suspended or revoked for a second or subsequent violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a). A person convicted of an offense under this subsection shall be sentenced by the court to a term of imprisonment.

c.Notwithstanding the term of imprisonment provided under N.J.S.2C:43-6 and the provisions of subsection e. of N.J.S.2C:44-1, if a person is convicted of a crime under this section the sentence imposed shall include a fixed minimum sentence of not less than 180 days during which the defendant shall not be eligible for parole.

L.2009, c.333, s.1.



Section 2C:40A-1 - Employer Requiring Lie Detector Test

2C:40A-1. Employer requiring lie detector test
Any person who as an employer shall influence, request or require an employee or prospective employee to take or submit to a lie detector test as a condition of employment or continued employment, commits a disorderly persons offense. The provisions of this section shall not apply if: (1) the employer is authorized to manufacture, distribute or dispense controlled dangerous substances pursuant to the provisions of the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c. 226 (C. 24:21-1 et seq.); (2) the employee or prospective employee is or will be directly involved in the manufacture, distribution, or dispensing of, or has or will have access to, legally distributed controlled dangerous substances; and (3) the test, which shall cover a period of time no greater than 5 years preceding the test, and except as provided in this section, shall be limited to the work of the employee or prospective employee and the individual's improper handling, use or illegal sale of legally distributed controlled dangerous substances. The test may include standard baseline questions necessary and for the sole purpose of establishing a normal test pattern. Any employee or prospective employee who is required to take a lie detector test as a precondition of employment or continued employment shall have the right to be represented by legal counsel. A copy of the report containing the results of a lie detector test shall be in writing and be provided, upon request, to the individual who has taken the test. Information obtained from the test shall not be released to any other employer or person. The employee or prospective employee shall be informed of his right to present to the employer the results of an independently administered second lie detector examination prior to any personnel decision being made in his behalf by the employer.

L.1981, c. 290, s. 36, eff. Sept. 24, 1981. Amended by L.1983, c. 463, s. 1, eff. Jan. 12, 1984.



Section 2C:40A-2 - Violation Of Contract To Pay Employees

2C:40A-2. Violation of contract to pay employees
10. Violation of contract to pay employees.

a.An employer who has agreed with an employee or with a bargaining agent for employees to pay wages, compensation or benefits to or for the benefit of employees commits a disorderly persons offense if the employer:

(1) fails to pay wages when due; or

(2) fails to pay compensation or benefits within 30 days after due.

b.If a corporate employer violates subsection a., any officer or employee of the corporation who is responsible for the violation commits a disorderly persons offense.

L.1999,c.90, s.10.



Section 2C:40A-3 - Wrongful Discharge Of Employee

2C:40A-3. Wrongful discharge of employee
11. Wrongful discharge of employee.

a.An employer who discharges an employee or takes any other disciplinary action against the employee because the employee's earnings have been subjected to garnishment commits a disorderly persons offense.

b.An employer who discharges an employee or takes any other disciplinary action in violation of this section shall re-employ any employee discharged, and shall compensate any employee for any damages resulting from the discharge or disciplinary action.

c.The term "earnings" means any form of compensation payable for personal services, regardless of whether the payment is denominated as wages, salary, commission, bonus, income from trust funds, profits, or otherwise, and includes periodic payments pursuant to a pension or retirement program.

L.1999,c.90, s.11.

2C:40A-4 Solicitation of professional employment, certain; regulated; terms defined; grade of offense.

1. a. No person shall solicit professional employment from an accident or disaster victim or an accident or disaster victim's relative concerning an action for personal injury or wrongful death involving that accident or disaster victim for a period of 30 days after the date on which the accident or disaster occurred.

b.Subsection a. of this section shall not apply if the accident or disaster victim, or his relative, as the case may be, had a previous professional business relationship with the professional.

c.Subsection a. of this section shall not apply to recommendations or referrals by past or present clients or patients, friends, relatives or other individuals relying on the reputation of the professional, provided the recommendation or referral is not made for value.

d.Subsection a. of this section shall not apply to any solicitation through advertising which is not directed to the victim or victims of a specific accident or disaster.

e.Subsection a. of this section shall not apply to emergency medical care.

f.For the purposes of this section:

"Professional employment" means services rendered by a physician, chiropractor or other health care professional.

"Solicit" means to contact a person with a request or plea, which is made in person, by telephone or other electronic medium.

g.A person who violates the provisions of this section, and who acts with intent to accept money or something of value for his services, shall be guilty of a crime of the third degree.

L.1999,c.325,s.1.

2C:40A-5 Additional penalty for attorneys; grade of offense.

2.In addition to any other sanction that may be imposed by the Supreme Court, an attorney who violates the Rules of Professional Conduct promulgated by the Supreme Court of New Jersey by contacting an accident or disaster victim or an accident or disaster victim's relative, using means other than written communication, to solicit professional employment on the attorney's own behalf, and who acts with intent to accept money or something of value for his services, shall be guilty of a crime of the third degree.

L.1999,c.325,s.2.



Section 2C:40A-4 - Solicitation Of Professional Employment, Certain; Regulated; Terms Defined; Grade Of Offense.

2C:40A-4 Solicitation of professional employment, certain; regulated; terms defined; grade of offense.

1. a. No person shall solicit professional employment from an accident or disaster victim or an accident or disaster victim's relative concerning an action for personal injury or wrongful death involving that accident or disaster victim for a period of 30 days after the date on which the accident or disaster occurred.

b.Subsection a. of this section shall not apply if the accident or disaster victim, or his relative, as the case may be, had a previous professional business relationship with the professional.

c.Subsection a. of this section shall not apply to recommendations or referrals by past or present clients or patients, friends, relatives or other individuals relying on the reputation of the professional, provided the recommendation or referral is not made for value.

d.Subsection a. of this section shall not apply to any solicitation through advertising which is not directed to the victim or victims of a specific accident or disaster.

e.Subsection a. of this section shall not apply to emergency medical care.

f.For the purposes of this section:

"Professional employment" means services rendered by a physician, chiropractor or other health care professional.

"Solicit" means to contact a person with a request or plea, which is made in person, by telephone or other electronic medium.

g.A person who violates the provisions of this section, and who acts with intent to accept money or something of value for his services, shall be guilty of a crime of the third degree.

L.1999,c.325,s.1.

2C:40A-5 Additional penalty for attorneys; grade of offense.

2.In addition to any other sanction that may be imposed by the Supreme Court, an attorney who violates the Rules of Professional Conduct promulgated by the Supreme Court of New Jersey by contacting an accident or disaster victim or an accident or disaster victim's relative, using means other than written communication, to solicit professional employment on the attorney's own behalf, and who acts with intent to accept money or something of value for his services, shall be guilty of a crime of the third degree.

L.1999,c.325,s.2.



Section 2C:40A-5 - Additional Penalty For Attorneys; Grade Of Offense.

2C:40A-5 Additional penalty for attorneys; grade of offense.

2.In addition to any other sanction that may be imposed by the Supreme Court, an attorney who violates the Rules of Professional Conduct promulgated by the Supreme Court of New Jersey by contacting an accident or disaster victim or an accident or disaster victim's relative, using means other than written communication, to solicit professional employment on the attorney's own behalf, and who acts with intent to accept money or something of value for his services, shall be guilty of a crime of the third degree.

L.1999,c.325,s.2.



Section 2C:41-1 - Definitions.

2C:41-1 Definitions.

2C:41-1. For purposes of this section and N.J.S.2C:41-2 through N.J.S.2C:41-6:

a."Racketeering activity" means (1) any of the following crimes which are crimes under the laws of New Jersey or are equivalent crimes under the laws of any other jurisdiction:

(a)murder

(b)kidnapping

(c)gambling

(d)promoting prostitution

(e)obscenity

(f)robbery

(g)bribery

(h)extortion

(i)criminal usury

(j)violations of Title 33 of the Revised Statutes

(k)violations of Title 54A of the New Jersey Statutes and Title 54 of the Revised Statutes

(l)arson

(m)burglary

(n)theft and all crimes defined in chapter 20 of Title 2C of the New Jersey Statutes

(o)forgery and fraudulent practices and all crimes defined in chapter 21 of Title 2C of the New Jersey Statutes

(p)fraud in the offering, sale or purchase of securities

(q)alteration of motor vehicle identification numbers

(r)unlawful manufacture, purchase, use or transfer of firearms

(s)unlawful possession or use of destructive devices or explosives

(t)violation of sections 112 through 116 inclusive of the "Casino Control Act," P.L.1977, c.110 (C.5:12-112 through 5:12-116)

(u)violation of N.J.S.2C:35-4, N.J.S.2C:35-5 or N.J.S.2C:35-6 and all crimes involving illegal distribution of a controlled dangerous substance or controlled substance analog, except possession of less than one ounce of marijuana

(v)violation of subsection b. of N.J.S.2C:24-4 except for subparagraph (b) of paragraph (5) of subsection b.

(w)violation of section 1 of P.L.1995, c.405 (C.2C:39-16), leader of firearms trafficking network

(x)violation of section 1 of P.L.1983, c.229 (C.2C:39-14), weapons training for illegal activities

(y)violation of section 2 of P.L.2002, c.26 (C.2C:38-2), terrorism

(z)violation of section 1 of P.L.2005, c.77 (C.2C:13-8), human trafficking

(aa) violation of N.J.S.2C:12-1 requiring purposeful or knowing conduct

(bb) violation of N.J.S.2C:12-3, terroristic threats

(cc) violation of section 1 of P.L.2015, c.85 (C.2C:33-31), dog fighting.

(2)any conduct defined as "racketeering activity" under Title 18, U.S.C.s.1961(1)(A), (B) and (D).

b."Person" includes any individual or entity or enterprise as defined herein holding or capable of holding a legal or beneficial interest in property.

c."Enterprise" includes any individual, sole proprietorship, partnership, corporation, business or charitable trust, association, or other legal entity, any union or group of individuals associated in fact although not a legal entity, and it includes illicit as well as licit enterprises and governmental as well as other entities.

d."Pattern of racketeering activity" requires:

(1)Engaging in at least two incidents of racketeering conduct one of which shall have occurred after the effective date of this act and the last of which shall have occurred within 10 years (excluding any period of imprisonment) after a prior incident of racketeering activity; and

(2)A showing that the incidents of racketeering activity embrace criminal conduct that has either the same or similar purposes, results, participants or victims or methods of commission or are otherwise interrelated by distinguishing characteristics and are not isolated incidents.

e."Unlawful debt" means a debt:

(1)Which was incurred or contracted in gambling activity which was in violation of the law of the United States, a state or political subdivision thereof; or

(2)Which is unenforceable under state or federal law in whole or in part as to principal or interest because of the laws relating to usury.

f."Documentary material" includes any book, paper, document, writing, drawing, graph, chart, photograph, phonorecord, magnetic or recording or video tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into useable form or other tangible item.

g."Attorney General" includes the Attorney General of New Jersey, his assistants and deputies. The term shall also include a county prosecutor or his designated assistant prosecutor if a county prosecutor is expressly authorized in writing by the Attorney General to carry out the powers conferred on the Attorney General by this chapter.

h."Trade or commerce" shall include all economic activity involving or relating to any commodity or service.

amended 1987, c.106, s.7; 1995, c.110; 1999, c.25, s.5; 2002, c.26, s.18; 2005, c.77, s.3; 2007, c.341, s.4; 2015, c.85, s.3.



Section 2C:41-1.1 - Declaration Of Policy And Legislative Findings

2C:41-1.1. Declaration of policy and legislative findings
The Legislature hereby finds and declares to be the public policy of this State, the following:

a. By enactment of the "Criminal Justice Act of 1970," P.L.1970, c. 74 (C. 52:17B-97 et seq.), the Legislature recognized that the existence of organized crime and organized crime type activities presents a serious threat to the political, social and economic institutions of this State.

b. Despite the impressive gains of our law enforcement agencies, organized crime and similar activities in this State are still a highly sophisticated, diversified and widespread activity that annually drains millions of dollars from this State's economy by unlawful conduct and the illegal use of force, fraud and corruption. In recent years, that organized crime and organized criminal type activity has spread to the operation of otherwise legitimate businesses.

c. In order to safeguard the public interest, effective criminal and civil sanctions are needed to prevent, disrupt and eliminate the infiltration of organized crime type activities which are substantial in nature into the legitimate trade or commerce of this State. It is, therefore, in the public interest to provide that activity which is inimical to the general health, welfare and prosperity of the State and its inhabitants be made subject to strict civil and criminal sanctions.

L.1981, c. 167, s. 1, eff. June 15, 1981.



Section 2C:41-2 - Prohibited Activities

2C:41-2. Prohibited activities
a. It shall be unlawful for any person who has received any income derived, directly or indirectly, from a pattern of racketeering activity or through collection of an unlawful debt in which he has participated as a principal within the meaning of N.J.S. 2C:2-6 to use or invest, directly or indirectly, any part of the income, or the proceeds of the income, in acquisition of any interest in, or the establishment or operation of any enterprise which is engaged in or the activities of which affect trade or commerce. A purchase of securities on the open market for purposes of investment, and without the intention of controlling or participating in the control of the issuer or of assisting another to do so, shall not be unlawful under this section, provided that the sum total of the securities of the issuer held by the purchaser, the members of his family, and his or their accomplices in any pattern of racketeering activity or in the collection of an unlawful debt does not amount in the aggregate to 1% of the outstanding securities of any one class, or does not, either in law or in fact, empower the holders thereof to elect one or more directors of the issuer, provided further, that if, in any proceeding involving an alleged investment in violation of this section, it is established that over half of the defendant's aggregate income for a period of 2 or more years immediately preceding the investment was derived from a pattern of racketeering activity, a rebuttable presumption shall arise that the investment included income derived from a pattern of racketeering activity.

b. It shall be unlawful for any person through a pattern of racketeering activity or through collection of an unlawful debt to acquire or maintain, directly or indirectly, any interest in or control of any enterprise which is engaged in or activities of which affect trade or commerce.

c. It shall be unlawful for any person employed by or associated with any enterprise engaged in or activities of which affect trade or commerce to conduct or participate, directly or indirectly, in the conduct of the enterprise's affairs through a pattern of racketeering activity or collection of unlawful debt.

d. It shall be unlawful for any person to conspire as defined by N.J.S. 2C:5-2, to violate any of the provisions of this section.

L.1981, c. 167, s. 2, eff. June 15, 1981.



Section 2C:41-3 - Criminal Penalties.

2C:41-3 Criminal penalties.

2C:41-3. Criminal penalties.

a.Any person who violates any provision of N.J.S.2C:41-2 in connection with a pattern of racketeering activity which involves a crime of violence, a crime of the first degree or the use of firearms shall be guilty of a crime of the first degree. All other violations of N.J.S.2C:41-2 shall be crimes of the second degree.

b.In addition, such persons shall forfeit to the entity funding the prosecuting agency involved the following:

(1)Any interest including money or anything of value he has acquired or maintained in violation of this chapter and

(2)Any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over any enterprise which he has established, acquired, maintained, operated, controlled, conducted, or participated in the conduct of, in violation of this chapter.

c.In any action brought by the Attorney General under this section, the Superior Court shall have jurisdiction to enter such restraining orders or prohibitions, or to take such other actions, including, but not limited to, the acceptance of satisfactory performance bonds, in connection with any property or other interests subject to forfeiture under this section, as it shall deem proper.

d.Upon conviction of a person under this section, the court shall authorize the Attorney General to seize all property or other interest declared forfeited under this section, subject to the rights of innocent persons such as any prior lienholders or other valid lienholders, upon such other terms and conditions as the court shall deem proper. If a property right or other interest is not exercisable or transferable for value by the Attorney General, it shall expire, and shall not revert to the convicted person.

e.The Attorney General shall dispose of all such property as soon as commercially feasible, making due provision for the rights of innocent persons.

f.When an offense charged may result in a criminal forfeiture, the indictment shall allege the extent of the interest or property subject to forfeiture. If the indictment alleges that an interest or property is subject to criminal forfeiture, a special verdict shall be returned as to the extent of the interest or property subject to forfeiture, if any.

L.1981, c.167, s.2; amended 1999, c.25, s.6.



Section 2C:41-4 - Civil Remedies

2C:41-4. Civil remedies
a. The Superior Court, making due provision for the rights of innocent persons, shall have jurisdiction to prevent and restrain the acts or conduct which constitute violations of N.J.S. 2C:41-2, by issuing appropriate orders, including, but not limited to:

(1) Ordering any person to divest himself of any interest, direct or indirect, in any enterprise;

(2) Imposing reasonable restrictions on the future activities or investments of any person, including but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise found to be in violation of N.J.S. 2C:41-2;

(3) Ordering the dissolution or reorganization of any enterprise;

(4) Ordering the denial, suspension or revocation of the charter of any corporation organized under the laws of this State and to deny, suspend or revoke the license of any foreign corporation authorized to do business in the State of New Jersey;

(5) Ordering the denial, suspension or revocation of the license or permit granted to any enterprise by any department or agency of the State of New Jersey;

(6) Entering a cease and desist order which specifies the acts or conduct which is to be discontinued, altered or implemented by any person;

(7) Ordering the restitution of any moneys or property unlawfully obtained or retained by any person found to be in violation of N.J.S. 2C:41-2;

(8) Assessing civil monetary penalties against any person who has violated N.J.S. 2C:41-2 to deter future violations, provided that the court shall, upon making a finding on the record as to the gain any such person has acquired or maintained through the violation, assess such penalties in an amount not to exceed three times the amount of the gain; and

(9) Ordering any person to forfeit to the State any interest he has acquired or maintained in violation of this chapter and any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over any enterprises he has established, operated, controlled, conducted, or participated in the conduct of, in violation of this chapter. Forfeiture under this subsection shall be in accordance with chapter 64 of Title 2C of the New Jersey Statutes. The interest which shall be subject to forfeiture shall be as defined by this section and as defined by N.J.S. 2C:64-1a.;

(10) Imposing any or all of the foregoing sanctions in combination with each other.

b. The Attorney General may institute proceedings in Superior Court for violations of N.J.S. 2C:41-2. In any action brought under this section, the court shall proceed as soon as practicable to the hearing and determination thereof. Pending final determination thereof, the court may at any time enter restraining orders or prohibitions, or take other actions, including the acceptance of satisfactory performance bonds, as it shall deem proper.

c. Any person damaged in his business or property by reason of a violation of N.J.S. 2C:41-2 may sue therefor in any appropriate court and shall recover threefold any damages he sustains and the cost of the suit, including a reasonable attorney's fee, costs of investigation and litigation.

d. A final judgment rendered in favor of the State in any criminal proceeding brought under this chapter shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding.

L.1981, c. 167, s. 2, eff. June 15, 1981.



Section 2C:41-5 - Investigative Interrogatories

2C:41-5. Investigative interrogatories
a. Whenever the Attorney General determines that there exists a reasonable suspicion that any person or enterprise may have information or be in possession, custody, or control of any documentary materials relevant to an investigation under this chapter, or whenever the Attorney General believes it to be in the public interest that an investigation be made pursuant to this chapter, he may, prior to the institution of a civil or criminal proceeding thereon, issue in writing, and cause to be served upon the person, an investigative interrogatory requiring him to answer and produce material for examination.

b. Each interrogatory shall:

(1) State the nature of the conduct constituting the alleged violation which is under investigation and the provision of law applicable thereto;

(2) Advise the person that he has the right to discuss the interrogatory with legal counsel prior to returning it to the Attorney General or prior to making material available as provided hereinafter in subsection f. and that he has the right to file in Superior Court a petition to modify or set aside the interrogatory pursuant to subsection j. hereinafter;

(3) Describe the class or classes of documentary material to be produced thereunder with such specificity and certainty as to permit the material to be fairly identified;

(4) Prescribe a return date which will provide a reasonable period of time within which answers may be made and material so demanded may be assembled and made available for inspection and copying or reproduction as provided hereinafter in subsection f.

c. No interrogatory shall:

(1) Contain any requirement which would be held to be unreasonable if contained in a subpena duces tecum issued in aid of a grand jury investigation; or

(2) Require the production of any documentary evidence which would be otherwise privileged from disclosure if demanded by a subpena duces tecum issued in aid of a grand jury investigation.

d. Service of any interrogatory filed under this section may be made upon a person by:

(1) Delivering a duly executed copy thereof to any partner, executive officer, managing agent, or general agent thereof, or to any agent thereof authorized by appointment or by law to receive service of process on behalf of the person, or upon any individual person; or

(2) Delivering a duly executed copy thereof to the principal office or place of business of the person to be served; or

(3) Depositing a copy in the United States mail, by registered or certified mail duly addressed to the person at his principal office or place of business.

e. A verified return by the individual serving any interrogatory, setting forth the manner of service shall be prima facie proof of service. In the case of service by registered or certified mail, the return shall be accompanied by the return post office receipt of delivery of the interrogatory.

f. Any person upon whom any interrogatory issued under this section has been duly served which requires the production of materials shall make the material available for inspection and copying or reproduction to the Attorney General at the principal place of business of that person in the State of New Jersey or at such other place as the Attorney General and the person thereafter may agree and prescribe in writing, on the return date specified in the interrogatory or on a later date as the Attorney General may prescribe in writing. Upon written agreement between the person and the Attorney General, copies may be substituted for all or any part of the original materials. The Attorney General may cause the preparation of any copies of documentary material as may be required for official use by the Attorney General.

No material produced pursuant to this section shall be available for examination, without the consent of the person who produced the material, by an individual other than the Attorney General or any person retained by the Attorney General in connection with the enforcement of this act. Under reasonable terms and conditions as the Attorney General shall prescribe, documentary material while in his possession shall be available for examination by the person who produced the material or any duly authorized representatives of the person.

In any case or proceeding involving any alleged violation of this chapter, the Attorney General may present before any court or Grand Jury, any such documentary material in his possession pursuant to this section subject to any protective order deemed proper by the Superior Court.

Any person who shall disclose to any person other than the Attorney General or a person retained by the Attorney General as set forth above, the name of any person who receives an investigative interrogatory or any information obtained pursuant thereto, except in proceedings involving an alleged violation of this chapter and except as so directed by the Attorney General shall be guilty of a crime of the fourth degree.

g. Upon completion of:

(1) The review and investigation for which any documentary material was produced under this section, and

(2) Any case or proceeding arising from the investigation, the Attorney General shall return to the person who produced the material all the material other than copies thereof made by the Attorney General pursuant to this section which has not passed into the control of any court or grand jury through the introduction thereof into the record of the case or proceeding.

h. When any documentary material has been produced by any person under this section for use in any racketeering investigation, and no case or proceeding arising therefrom has been instituted within 2 years after completion of the examination and analysis of all evidence assembled in the course of the investigation, the person shall be entitled, upon written demand made upon the Attorney General, to the return of all documentary material other than copies thereof made pursuant to this section so produced by the person.

i. Whenever any person fails to comply with any investigative interrogatory duly served upon him under this section or whenever satisfactory copying or reproduction of any material cannot be done and the person refuses to surrender the material, the Attorney General may file in the Superior Court a petition for an order of the court for the enforcement of this section.

j. At any time before the return date specified in the interrogatory, such person may file in the Superior Court a petition for an order modifying or setting aside the interrogatory. The time allowed for compliance of the interrogatory, in whole or in part as deemed proper and ordered by the court, shall not run during the pendency of such petition in the court. The petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based upon any failure of the interrogatory to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. In such proceeding the Attorney General shall establish the existence of an investigation pursuant to this chapter and the nature and subject matter of the investigation.

L.1981, c. 167, s. 2, eff. June 15, 1981.



Section 2C:41-6 - Liberal Construction

2C:41-6. Liberal construction
The provisions of subsections a., c., d., e., and h. of 2C:41-1; 2C:41-2; subsections b., c., d., e., and f. of 2C:41-3; and 2C:41-4 shall be liberally construed to effectuate the remedial purposes of this chapter.

L.1981, c. 167, s. 2, eff. June 15, 1981.



Section 2C:41-6.1 - Remedies Cumulative

2C:41-6.1. Remedies cumulative
The remedies provided in this act shall be cumulative with each other and other remedies at law.

L.1981, c. 167, s. 11, eff. June 15, 1981.



Section 2C:41-6.2 - Severability

2C:41-6.2. Severability
If any one or more sections, clauses, sentences or parts of this act shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

L.1981, c. 167, s. 12, eff. June 15, 1981.



Section 2C:43-1 - Degrees Of Crimes

2C:43-1. Degrees of crimes
2C:43-1. Degrees of Crimes. a. Crimes defined by this code are classified, for the purpose of sentence, into four degrees, as follows:

(1) Crimes of the first degree;

(2) Crimes of the second degree;

(3) Crimes of the third degree; and

(4) Crimes of the fourth degree.

A crime is of the first, second, third or fourth degree when it is so designated by the code. An offense, declared to be a crime, without specification of degree, is of the fourth degree.

b. Notwithstanding any other provision of law, a crime defined by any statute of this State other than this code and designated as a high misdemeanor shall constitute for the purpose of sentence a crime of the third degree. Except as provided in sections 2C:1-4c. and 2C:1-5b. and notwithstanding any other provision of law, a crime defined by any statute of this State other than this code and designated as a misdemeanor shall constitute for the purpose of sentence a crime of the fourth degree.

L.1978, c.95; amended by L. 1979, c. 178, s. 81; 1987, c. 106, s. 8.



Section 2C:43-2 - Sentence In Accordance With Code; Authorized Dispositions.

2C:43-2 Sentence in accordance with code; authorized dispositions.

Sentence in accordance with code; authorized dispositions. a. Except as otherwise provided by this code, all persons convicted of an offense or offenses shall be sentenced in accordance with this chapter.

b.Except as provided in subsection a. of this section and subject to the applicable provisions of the code, the court may suspend the imposition of sentence on a person who has been convicted of an offense, or may sentence him as follows:

(1)To pay a fine or make restitution authorized by N.J.S.2C:43-3 or P.L.1997, c.253 (C.2C:43-3.4 et al.); or

(2)Except as provided in subsection g. of this section, to be placed on probation and, in the case of a person convicted of a crime, to imprisonment for a term fixed by the court not exceeding 364 days to be served as a condition of probation, or in the case of a person convicted of a disorderly persons offense, to imprisonment for a term fixed by the court not exceeding 90 days to be served as a condition of probation; or

(3)To imprisonment for a term authorized by sections 2C:11-3, 2C:43-5, 2C:43-6, 2C:43-7, and 2C:43-8 or 2C:44-5; or

(4)To pay a fine, make restitution and probation, or fine, restitution and imprisonment; or

(5)To release under supervision in the community or to require the performance of community-related service; or

(6)To a halfway house or other residential facility in the community, including agencies which are not operated by the Department of Human Services; or

(7)To imprisonment at night or on weekends with liberty to work or to participate in training or educational programs.

c.Instead of or in addition to any disposition made according to this section, the court may postpone, suspend, or revoke for a period not to exceed two years the driver's license, registration certificate, or both of any person convicted of a crime, disorderly persons offense, or petty disorderly persons offense in the course of which a motor vehicle was used. In imposing this disposition and in deciding the duration of the postponement, suspension, or revocation, the court shall consider the severity of the crime or offense and the potential effect of the loss of driving privileges on the person's ability to be rehabilitated. Any postponement, suspension, or revocation shall be imposed consecutively with any custodial sentence.

d.This chapter does not deprive the court of any authority conferred by law to decree a forfeiture of property, suspend or cancel a license, remove a person from office, or impose any other civil penalty. Such a judgment or order may be included in the sentence.

e.The court shall state on the record the reasons for imposing the sentence, including its findings pursuant to the criteria for withholding or imposing imprisonment or fines under sections 2C:44-1 to 2C:44-3, where imprisonment is imposed, consideration of the defendant's eligibility for release under the law governing parole and the factual basis supporting its findings of particular aggravating or mitigating factors affecting sentence.

f.The court shall explain the parole laws as they apply to the sentence and shall state:

(1)the approximate period of time in years and months the defendant will serve in custody before parole eligibility;

(2)the jail credits or the amount of time the defendant has already served;

(3)that the defendant may be entitled to good time and work credits; and

(4)that the defendant may be eligible for participation in the Intensive Supervision Program.

g.Notwithstanding the provisions of paragraph (2) of subsection b. of this section, a court imposing sentence on a defendant who has been convicted of any offense enumerated in subsection a. of section 2 of P.L.1994, c.130 (C.2C:43-6.4) may not sentence the defendant to be placed on probation.

L.1978, c.95; amended 1979, c.178, s.82; 1981, c.269, s.2; 1983, c.124, s.1; 1987, c.106, s.9; 1994, c.155; 1997, c.253, s.1; 2003, c.267, s.5.



Section 2C:43-2.1 - Motor Vehicle Theft Or Unlawful Taking; Restitution

2C:43-2.1. Motor vehicle theft or unlawful taking; restitution
A person who is convicted of an offense involving the theft or unlawful taking of a motor vehicle, in addition to any other fine, penalty, or restitution which may be imposed by law, is liable to the owner of the motor vehicle for any reasonable and necessary expense incurred by the owner in recovering the motor vehicle and for any damage to the motor vehicle prior to its recovery by the owner. In the sentencing proceedings on the offense, the owner may submit evidence of expenses incurred and damages sustained. The court shall make a finding of the amount of expenses incurred and damages sustained, and if the record does not contain sufficient evidence to support such a finding, the court may conduct a hearing upon the issue. The court shall order the person convicted of the offense to make restitution to the owner in the amount of the expenses and damages found by the court. The court shall file a copy of the order with the clerk of the Superior Court who shall enter upon his record of docketed judgments the name of the convicted person as judgment debtor, and of the owner as judgment creditor, a statement that the restitution is ordered under this section, the amount of the restitution, and the date of the order. This entry shall have the same force as a judgment docketed in the Superior Court.

L.1983, c. 411, s. 1, eff. Jan. 4, 1984.



Section 2C:43-2.2 - Issuance Of Court Order Requiring Serological Tests.

2C:43-2.2 Issuance of court order requiring serological tests.

4. a. In addition to any other disposition made pursuant to law, a court shall order a person convicted of, indicted for or formally charged with, or a juvenile charged with delinquency or adjudicated delinquent for an act which if committed by an adult would constitute, aggravated sexual assault or sexual assault as defined in subsection a. or c. of N.J.S.2C:14-2 to submit to an approved serological test for acquired immune deficiency syndrome (AIDS) or infection with the human immunodeficiency virus (HIV) or any other related virus identified as a probable causative agent of AIDS. The court shall issue such an order only upon the request of the victim and upon application of the prosecutor immediately following the request. The person or juvenile shall be ordered by the court to submit to such repeat or confirmatory tests as may be medically necessary.

As used in this section, "formal charge" includes a proceeding by accusation in the event that the defendant has waived the right to an indictment.

b.A court order issued pursuant to subsection a. of this section shall require testing to be performed as soon as practicable by the Commissioner of the Department of Corrections pursuant to authority granted to the commissioner by sections 6 and 10 of P.L.1976, c.98 (C.30:1B-6 and 30:1B-10), by a provider of health care, at a health facility licensed pursuant to section 12 of P.L.1971, c.136 (C.26:2H-12) or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170). If the victim makes the request prior to or at the time of indictment, or accusation if the defendant has waived the right to an indictment, the court order shall require the testing be performed within 48 hours. The order shall also require that the results of the test be reported to the offender and to the appropriate Office of Victim-Witness Advocacy.

c.The Office of Victim-Witness Advocacy, established pursuant to section 5 of P.L.1985, c.404 (C.52:4B-43), shall reimburse the Department of Corrections, Department of Health or the Juvenile Justice Commission for the direct costs incurred by these departments for any tests ordered by a court pursuant to subsection a. of this section. Reimbursement shall be made following a request from the department.

d.In addition to any other disposition authorized, a court may order an offender at the time of sentencing to reimburse the State for the costs of the tests ordered by subsection a. of this section.

e.Upon receipt of the result of a test ordered pursuant to subsection a. of this section, the Office of Victim-Witness Advocacy shall provide the victim with appropriate counseling, referral for counseling and if appropriate, referral for health care. The office shall notify the victim or make appropriate arrangements for the victim to be notified of the test result.

f.The result of a test ordered pursuant to subsection a. of this section shall be confidential and employees of the Department of Corrections, the Juvenile Justice Commission, the Office of Victim-Witness Advocacy, a health care provider, health care facility or counseling service shall not disclose the result of a test performed pursuant to this section except as authorized herein or as otherwise authorized by law or court order. The provisions of this section shall not be deemed to prohibit disclosure of a test result to the person tested.

g.Persons who perform tests ordered pursuant to subsection a. of this section in accordance with accepted medical standards for the performance of such tests shall be immune from civil and criminal liability arising from their conduct.

h.This section shall not be construed to preclude or limit any other testing for acquired immune deficiency syndrome (AIDS) or infection with the human immunodeficiency virus (HIV) or any other related virus identified as a probable causative agent of AIDS which is otherwise permitted by statute, court rule or common law.

L.1993, c.364, s.4; amended 1995, c.280, s.22; 2013, c.140.



Section 2C:43-2.3 - Orders For Certain Serological Testing Required Under Certain Circumstances

2C:43-2.3.Orders for certain serological testing required under certain circumstances

7. a. In addition to any other disposition made pursuant to law, a court shall order a person convicted of, indicted for or formally charged with a criminal offense, a disorderly persons offense or a petty disorderly persons offense, to submit to an approved serological test for acquired immune deficiency syndrome (AIDS) or infection with the human immunodeficiency virus (HIV) or any other related virus identified as a probable causative agent of AIDS if:

(1) in the course of the commission of the offense, including the immediate flight thereafter or during any investigation or arrest related to that offense, a law enforcement officer, the victim or other person suffered a prick from a hypodermic needle, provided there is probable cause to believe that the defendant is an intravenous user of controlled dangerous substances; or

(2) in the course of the commission of the offense, including the immediate flight thereafter or during any investigation or arrest related to that offense, a law enforcement officer, the victim or other person had contact with the defendant which involved or was likely to involve the transmission of bodily fluids.

The court may order a person to submit to an approved serological test for AIDS or infection with the HIV or any other related virus identified as a probable causative agent of AIDS if in the course of the performance of any other law enforcement duties, a law enforcement officer suffers a prick from a hypodermic needle, provided that there is probable cause to believe that the defendant is an intravenous user of controlled dangerous substances, or had contact with the defendant which involved or was likely to involve the transmission of bodily fluids. The court shall issue such an order only upon the request of the law enforcement officer, victim of the offense or other affected person made at the time of indictment, charge or conviction. If a county prosecutor declines to make such an application within 72 hours of being requested to do so by the law enforcement officer, the law enforcement officer may appeal to the Division of Criminal Justice in the Department of Law and Public Safety for that officer to bring the application. The person shall be ordered by the court to submit to such repeat or confirmatory tests as may be medically necessary.

As used in this section, "formal charge" includes a proceeding by accusation in the event that the defendant has waived the right to an indictment.

b. A court order issued pursuant to subsection a. of this section shall require testing to be performed as soon as practicable by the Commissioner of the Department of Corrections pursuant to authority granted to the commissioner by sections 6 and 10 of P.L.1976, c.98 (C.30:1B-6 and 30:1B-10) or by a provider of health care or at a health care facility licensed pursuant to section 12 of P.L.1971, c.136 (C.26:2H-12). The order shall also require that the results of the test be reported to the offender, the appropriate Office of Victim-Witness Advocacy if a victim of an offense is tested, and the affected law enforcement officer. Upon receipt of the result of a test ordered pursuant to subsection a. of this section, the Office of Victim-Witness Advocacy shall provide the victim with appropriate counseling, referral for counseling and if appropriate, referral for health care. The office shall notify the victim or make appropriate arrangements for the victim to be notified of the test result.

c. In addition to any other disposition authorized, a court may order an offender at the time of sentencing to reimburse the State for the costs of the tests ordered pursuant to subsection a. of this section.

d. The result of a test ordered pursuant to subsection a. of this section shall be confidential and health care providers and employees of the Department of Corrections, the Office of Victim-Witness Advocacy, a health care facility or counseling service shall not disclose the result of a test performed pursuant to this section except as authorized herein or as otherwise authorized by law or court order. The provisions of this section shall not be deemed to prohibit disclosure of a test result to the person tested.

e. Persons who perform tests ordered pursuant to subsection a. of this section in accordance with accepted medical standards for the performance of such tests shall be immune from civil and criminal liability arising from their conduct.

f. This section shall not be construed to preclude or limit any other testing for AIDS or infection with the HIV or any other related virus identified as a probable causative agent of AIDS which is otherwise permitted by statute, court rule or common law.

L.1996,c.115,s.7.



Section 2C:43-2.4 - Authority To Impound Motor Vehicles.

2C:43-2.4 Authority to impound motor vehicles.

1. a. Any law enforcement agency is authorized to impound:

(1)a motor vehicle in which a violation of subsection a., d., or f. of N.J.S.2C:39-5 was committed;

(2)a motor vehicle in which possession of a handgun, rifle, or shotgun for an unlawful purpose in violation of N.J.S.2C:39-4 was committed;

(3)a motor vehicle in which a violation of subsection b. or c. of N.J.S.2C:39-5 was committed in addition to the motor vehicle being used to commit a separate crime of the first, second, third or fourth degree under Title 2C of the New Jersey Statutes;

(4)a motor vehicle which was used in the commission of any offense under subsection b. of N.J.S.2C:34-1; and

(5)a motor vehicle which was used in the commission of an offense under subsection a. of N.J.S.2C:35-10 or subsection a. of N.J.S.2C:35-5.

b.A law enforcement agency impounding a vehicle pursuant to this section is authorized to charge a reasonable administrative fee in addition to the fees charged for the towing and storage of the impounded vehicle. The law enforcement agency is further authorized to retain custody of the vehicle until the fees are paid. All administrative fees and towing and storage fees shall be imposed on the registered owner of the motor vehicle. The registered owner shall be entitled to a hearing, upon request.

The administrative fees shall be collected by and paid to the municipality imposing the fees. The towing and storage fees shall be collected by and paid to the person or entity that tows and stores the impounded vehicle.

c.The registered owner of the vehicle shall be provided notice of the impoundment and of the right to request a hearing.

d.If the owner-lessor or registered owner of an impounded vehicle fails to claim the impounded vehicle by midnight of the 90th day following the day on which the vehicle was impounded, that vehicle may be sold at auction ; provided however, a vehicle shall not be sold until the lessee or registered owner has been convicted of the offense, or offenses pursuant to paragraph (3) of subsection a., for which the vehicle was impounded under subsection a. of this section. Property impounded under this section shall not be sold if the owner of the property establishes by a preponderance of the evidence that the owner was not involved in or aware of the unlawful activity and that the owner had done all that could reasonably be expected to prevent the proscribed use of the property by an agent. A person who uses or possesses property with the consent or knowledge of the owner is deemed to be the agent of the owner for purposes of this subsection.

Notice of the sale shall be given by the impounding entity by certified mail to the owner of the vehicle, if the owner's name and address are known, and to the lienholder, if the lienholder's name and address are known, and by publication in a form prescribed by the chief administrator by one insertion, at least five days before the date of the sale, in one or more newspapers published in this State and circulating in the municipality in which the vehicle is impounded.

At any time prior to the sale of an impounded vehicle, the owner or other person entitled to the vehicle may reclaim possession upon showing proof of registration and insurance and paying all costs associated with the impoundment, and reasonable towing and storage fees and administrative fees.

The owner-lessor of an impounded vehicle shall be entitled to reclaim possession without payment or proof of insurance and the lessee shall be liable for all outstanding costs associated with the impoundment, towing, and storage of the vehicle and the administrative fees.

e.Any proceeds obtained from the sale of a vehicle at public auction pursuant to subsection d. of this section in excess of the amount owed for the administrative fees, towing and storage fees and any other costs associated with the impoundment of the vehicle shall be returned to the owner of that vehicle, if his name and address are known.

f.Nothing in this section shall be construed to in any way limit or abridge the authority provided by N.J.S.2C:64-1 et seq. or any other law regarding forfeiture.

L.2013, c.110, s.1.



Section 2C:43-3 - Fines And Restitutions

2C:43-3 Fines and restitutions
2C:43-3. Fines and Restitutions. A person who has been convicted of an offense may be sentenced to pay a fine, to make restitution, or both, such fine not to exceed:

a. (1) $200,000.00 when the conviction is of a crime of the first degree;

(2) $150,000.00 when the conviction is of a crime of the second degree;

b. (1) $15,000.00 when the conviction is of a crime of the third degree;

(2) $10,000.00 when the conviction is of a crime of the fourth degree;

c. $1,000.00, when the conviction is of a disorderly persons offense;

d. $500.00, when the conviction is of a petty disorderly persons offense;

e. Any higher amount equal to double the pecuniary gain to the offender or loss to the victim caused by the conduct constituting the offense by the offender. In such case the court shall make a finding as to the amount of the gain or loss, and if the record does not contain sufficient evidence to support such a finding the court may conduct a hearing upon the issue. For purposes of this section the term "gain" means the amount of money or the value of property derived by the offender and "loss" means the amount of value separated from the victim or the amount of any payment owed to the victim and avoided or evaded and includes any reasonable and necessary expense incurred by the owner in recovering or replacing lost, stolen or damaged property, or recovering any payment avoided or evaded, and, with respect to property of a research facility, includes the cost of repeating an interrupted or invalidated experiment or loss of profits. The term "victim" shall mean a person who suffers a personal physical or psychological injury or death or incurs loss of or injury to personal or real property as a result of a crime committed against that person, or in the case of a homicide, the nearest relative of the victim. The terms "gain" and "loss" shall also mean, where appropriate, the amount of any tax, fee, penalty and interest avoided, evaded, or otherwise unpaid or improperly retained or disposed of;

f. Any higher amount specifically authorized by another section of this code or any other statute;

g. Up to twice the amounts authorized in subsection a., b., c. or d. of this section, in the case of a second or subsequent conviction of any tax offense defined in Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, as amended and supplemented, or of any offense defined in chapter 20 or 21 of this code;

h. In the case of violations of chapter 35, any higher amount equal to three times the street value of the controlled dangerous substance or controlled substance analog. The street value for purposes of this section shall be determined pursuant to subsection e. of N.J.S.2C:44-2.

The restitution ordered paid to the victim shall not exceed the victim's loss, except that in any case involving the failure to pay any State tax, the amount of restitution to the State shall be the full amount of the tax avoided or evaded, including full civil penalties and interest as provided by law. In any case where the victim of the offense is any department or division of State government, the court shall order restitution to the victim. Any restitution imposed on a person shall be in addition to any fine which may be imposed pursuant to this section.

L.1978, c.95; amended 1979, c.178, s.83; 1981, c.290, s.37; 1987, c.76, s.34; 1987, c.106, s.10; 1991, c.329, s.2; 1995, c.20, s.6; 1995, c.417, s.2; 1997, c.181, s.12.



Section 2C:43-3.1 - Victim, Witness, Criminal Disposition, And Collection Funds

2C:43-3.1. Victim, witness, criminal disposition, and collection funds
2. a. (1) In addition to any disposition made pursuant to the provisions of N.J.S.2C:43-2, any person convicted of a crime of violence, theft of an automobile pursuant to N.J.S.2C:20-2, eluding a law enforcement officer pursuant to subsection b. of N.J.S.2C:29-2 or unlawful taking of a motor vehicle pursuant to subsection b., c. or d. of N.J.S.2C:20-10 shall be assessed at least $100.00, but not to exceed $10,000.00 for each such crime for which he was convicted which resulted in the injury or death of another person. In imposing this assessment, the court shall consider factors such as the severity of the crime, the defendant's criminal record, defendant's ability to pay and the economic impact of the assessment on the defendant's dependents.

(2) (a) In addition to any other disposition made pursuant to the provisions of N.J.S.2C:43-2 or any other statute imposing sentences for crimes, any person convicted of any disorderly persons offense, any petty disorderly persons offense, or any crime not resulting in the injury or death of any other person shall be assessed $50.00 for each such offense or crime for which he was convicted.

(b) In addition to any other disposition made pursuant to the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43) or any other statute indicating the dispositions that can be ordered for adjudications of delinquency, any juvenile adjudicated delinquent, according to the definition of "delinquency" established in section 4 of P.L.1982, c.77 (C.2A:4A-23), shall be assessed at least $30.00 for each such adjudication, but not to exceed the amount which could be assessed pursuant to paragraph (1) or paragraph (2) (a) of subsection a. of this section if the offense was committed by an adult.

(c) In addition to any other assessment imposed pursuant to the provisions of R.S.39:4-50, the provisions of section 12 of P.L.1990, c.103 (C.39:3-10.20) relating to a violation of section 5 of P.L.1990, c.103 (C.39:3-10.13), the provisions of section 19 of P.L.1954, c.236 (C.12:7-34.19) or the provisions of section 3 of P.L.1952, c.157 (C.12:7-46), any person convicted of operating a motor vehicle, commercial motor vehicle or vessel while under the influence of liquor or drugs shall be assessed $50.00.

(d) In addition to any term or condition that may be included in an agreement for supervisory treatment pursuant to N.J.S.2C:43-13 or imposed as a term or condition of conditional discharge pursuant to N.J.S.2C:36A-1, a participant in either program shall be required to pay an assessment of $50.00.

(3) All assessments provided for in this section shall be collected as provided in section 3 of P.L.1979, c.396 (C.2C:46-4) and the court shall so order at the time of sentencing. When a defendant who is sentenced to incarceration in a State correctional facility has not, at the time of sentencing, paid an assessment for the crime for which he is being sentenced or an assessment imposed for a previous crime, the court shall specifically order the Department of Corrections to collect the assessment during the period of incarceration and to deduct the assessment from any income the inmate receives as a result of labor performed at the institution or on any work release program or from any personal account established in the institution for the benefit of the inmate. All moneys collected, whether in part or in full payment of any assessment imposed pursuant to this section, shall be forwarded monthly by the parties responsible for collection, together with a monthly accounting on forms prescribed by the Victims of Crime Compensation Board pursuant to section 19 of P.L.1991, c.329 (C.52:4B-8.1), to the Victims of Crime Compensation Board.

(4) The Victims of Crime Compensation Board shall forward monthly all moneys received from assessments collected pursuant to this section to the State Treasury for deposit as follows:

(a) Of moneys collected on assessments imposed pursuant to paragraph a. (1):

(i) the first $72.00 collected for deposit in the Victims of Crime Compensation Board Account,

(ii) the next $3.00 collected for deposit in the Criminal Disposition and Revenue Collection Fund,

(iii) the next $25.00 collected for deposit in the Victim Witness Advocacy Fund, and

(iv) moneys collected in excess of $100.00 for deposit in the Victims of Crime Compensation Board Account;

(b) Of moneys collected on assessments imposed pursuant to paragraph a. (2) (a), (c) or (d):

(i) the first $39.00 collected for deposit in the Victims of Crime Compensation Board Account,

(ii) the next $3.00 collected for deposit in the Criminal Disposition and Revenue Collection Fund, and

(iii) the next $8.00 collected for deposit in the Victim and Witness Advocacy Fund;

(c) Of moneys collected on assessments imposed pursuant to paragraph a. (2) (b):

(i) the first $17.00 for deposit in the Victims of Crime Compensation Board Account, and

(ii) the next $3.00 collected for deposit in the Criminal Disposition and Revenue Collection Fund, and

(iii) the next $10.00 for deposit in the Victim and Witness Advocacy Fund, and

(iv) moneys collected in excess of $30.00 for deposit in the Victims of Crime Compensation Board Account.

(5) The Victims of Crime Compensation Board shall provide the Attorney General with a monthly accounting of moneys received, deposited and identified as receivable, on forms prescribed pursuant to section 19 of P.L.1991, c.329 (C.52:4B-8.1).

(6) (a) The Victims of Crime Compensation Board Account shall be a separate, nonlapsing, revolving account that shall be administered by the Victims of Crime Compensation Board. All moneys deposited in that Account shall be used in satisfying claims pursuant to the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.) and for related administrative costs.

(b) The Criminal Disposition and Revenue Collection Fund shall be a separate, nonlapsing, revolving account that shall be administered by the Victims of Crime Compensation Board. All moneys deposited in that Fund shall be used as provided in section 19 of P.L.1991, c.329 (C.52:4B-8.1).

(c) The Victim and Witness Advocacy Fund shall be a separate, nonlapsing, revolving fund and shall be administered by the Division of Criminal Justice, Department of Law and Public Safety and all moneys deposited in that Fund pursuant to this section shall be used for the benefit of victims and witnesses of crime as provided in section 20 of P.L.1991, c.329 (C.52:4B-43.1) and for related administrative costs.

b. (Deleted by amendment, P.L.1991, c.329).

c. (Deleted by amendment, P.L.1991, c.329).

d. (Deleted by amendment, P.L.1991, c.329).

L.1979,c.396,s.2; amended 1982,c.164,s.1; 1985,c.251,s.1; 1985,c.406; 1987,c.106,s.11; 1990,c.64,s.1; 1991,c.329,s.3; 1995,c.135,s.1.



Section 2C:43-3.2 - Assessments For Safe Neighborhoods Services

2C:43-3.2. Assessments for Safe Neighborhoods Services
11. a. (1) In addition to any other fine, fee or assessment imposed, any person convicted of a crime, disorderly or petty disorderly persons offense or violation of R.S.39:4-50 shall be assessed $75 for each conviction.

(2) In addition to any term or condition that may be included in an agreement for supervisory treatment pursuant to N.J.S.2C:43-13 or imposed as a term or condition of conditional discharge pursuant to section 3 of P.L.1987, c.106 (C.2C:36A-1), a participant in either program shall be required to pay an assessment of $75.

b. All assessments provided for in this section shall be collected as provided for collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4) and shall be forwarded to the Department of the Treasury as provided in subsection c. of this section.

c. All money collected pursuant to this section shall be forwarded to the Department of the Treasury to be deposited into the Safe Neighborhoods Services Fund created by section 5 of this act.

L.1993,c.220,s.11.



Section 2C:43-3.3 - Additional Penalties For Persons Convicted Of Crime Deposited In "Law Enforcement Officers Training And Equipment Fund"

2C:43-3.3.Additional penalties for persons convicted of crime deposited in "Law Enforcement Officers Training and Equipment Fund"

9. a. In addition to any disposition made pursuant to the provisions of Title 2C of the New Jersey Statutes, any person convicted of a crime shall be assessed a penalty of $30.

b. In addition to any other disposition made pursuant to the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43) or any other statute indicating the dispositions that may be ordered for adjudications of delinquency, a juvenile adjudicated delinquent for an offense which if committed by an adult would be a crime shall be assessed a penalty of $15.

c. The penalties assessed under subsections a. and b. of this section shall be collected as provided for the collection of fines and restitution in section 3 of P.L.1979, c.396 (C.2C:46-4) and forwarded to the State Treasury for deposit in a separate account to be known as the "Law Enforcement Officers Training and Equipment Fund." The penalty assessed in this section shall be collected only after a penalty assessed in section 2 of P.L.1979, c.396 (C.2C:43-3.1) and any restitution ordered is collected.

The fund shall be used to support the development and provision of basic and in-service training courses for law enforcement officers by police training schools approved pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.). In addition, the fund shall also be used to enable police training schools to purchase equipment needed for the training of law enforcement officers. Distributions from the fund shall only be made directly to such approved schools.

d. The Police Training Commission in the Department of Law and Public Safety shall be responsible for the administration and distribution of the fund pursuant to its authority under section 6 of P.L.1961, c.56 (C.52:17B-71).

e. An adult prisoner of a State correctional institution who does not pay the penalty imposed pursuant to this section shall have the penalty deducted from any income the inmate receives as a result of labor performed at the institution or any type of work release program. If any person, including an inmate, fails to pay the penalty imposed pursuant to this section, the court may order the suspension of the person's driver's license or nonresident reciprocity privilege, or prohibit the person from receiving or obtaining a license until the assessment is paid. The court shall notify the Director of the Division of Motor Vehicles of such an action. Prior to any action being taken pursuant to this subsection, the person shall be given notice and a hearing before the court to contest the charge of the failure to pay the assessment.

L.1996,c.115,s.9.



Section 2C:43-3.4 - Restitution For Extradition Costs.

2C:43-3.4 Restitution for extradition costs.

4. In addition to any fine or restitution authorized by N.J.S.2C:43-3, the court may sentence a defendant to make restitution for costs incurred by any law enforcement entity in extraditing the defendant from another jurisdiction if the court finds that, at the time of the extradition, the defendant was located in the other jurisdiction in order to avoid prosecution for a crime committed in this State or service of a criminal sentence imposed by a court of this State.

L.1997,c.253,s.4.



Section 2C:43-3.5 - Additional Penalty For Certain Offenses.

2C:43-3.5 Additional penalty for certain offenses.

1. a. In addition to any term or condition that may be included in an agreement for supervisory treatment pursuant to N.J.S.2C:43-13 or imposed as a term or condition of conditional discharge pursuant to N.J.S.2C:36A-1 for a violation of any offense defined in chapter 35 or 36 of Title 2C of the New Jersey Statutes, each participant shall be assessed a penalty of $50 for each adjudication or conviction.

b.All penalties provided by this section shall be collected as provided for collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4) and shall be forwarded to the Department of the Treasury as provided in subsection c. of this section.

c.All monies collected pursuant to this section shall be forwarded to the Department of the Treasury to be deposited in the " Drug Abuse Education Fund" established pursuant to section 1 of P.L.1999, c.12 (C.54A:9-25.12).

d.Monies in the fund shall be appropriated by the Legislature on an annual basis in the manner and for the purposes prescribed by section 2 of P.L.1999, c.12 (C.54A:9-25.13).

L.1999,c.295,s.1.



Section 2C:43-3.6 - Additional Penalty For Sex Offense For Deposit In Sexual Assault Nurse Examiner Program Fund.

2C:43-3.6 Additional penalty for sex offense for deposit in Sexual Assault Nurse Examiner Program Fund.
11. a. In addition to any fine, fee, assessment or penalty authorized under the provisions of Title 2C of the New Jersey Statutes, a person convicted of a sex offense, as defined in section 2 of P.L.1994, c. 133 (C.2C:7-2), shall be assessed a penalty of $800 for each such offense.

b.All penalties provided for in this section, collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), shall be forwarded to the Department of the Treasury to be deposited in the "Statewide Sexual Assault Nurse Examiner Program Fund" established pursuant to section 12 of P.L.2001, c.81 (C.52:4B-59).

L.2001,c.81,s.11.



Section 2C:43-3.7 - Surcharge For Certain Sexual Offenders To Fund Grants, Programs, Certain.

2C:43-3.7 Surcharge for certain sexual offenders to fund grants, programs, certain.
51. In addition to any other penalty, fine or charge imposed pursuant to law, a person convicted of an act of aggravated sexual assault or sexual assault under N.J.S.2C:14-2, or aggravated criminal sexual contact or criminal sexual contact under N.J.S.2C:14-3, shall be subject to a surcharge in the amount of $100 payable to the Treasurer of the State of New Jersey for use by the Department of Community Affairs to fund programs and grants for the prevention of violence against women.

L.2002,c.34,s.51.



Section 2C:43-3.8 - Offenses Involving Computer Criminal Activities; Penalties; "Computer Crime Prevention Fund."

2C:43-3.8 Offenses involving computer criminal activities; penalties; "Computer Crime Prevention Fund."

1. a. In addition to any disposition authorized by this Title, the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43), or any other statute indicating the dispositions that can be ordered for an adjudication of delinquency, every person convicted of or adjudicated delinquent for a violation of subparagraph (b) of paragraph (5) of subsection b. of N.J.S.2C:24-4, N.J.S.2C:34-3, or an offense involving computer criminal activity in violation of any provision of chapter 20 of this title shall be assessed for each such offense a penalty fixed at:

(a)$2,000 in the case of a crime of the first degree;

(b)$1,000 in the case of a crime of the second degree;

(c)$750 in the case of a crime of the third degree;

(d)$500 in the case of a crime of the fourth degree;

(e)$250 in the case of a disorderly persons or petty disorderly persons offense.

b.All penalties provided for in this section shall be collected as provided for collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), and shall be forwarded to the Department of the Treasury as provided in subsection c. of this section.

c.All moneys collected pursuant to this section shall be forwarded to the Department of the Treasury to be deposited in a nonlapsing revolving fund to be known as the "Computer Crime Prevention Fund." Moneys in the fund shall be appropriated by the Legislature to the Department of Law and Public Safety on an annual basis for the purposes of investigating and prosecuting computer-related crime, and funding continuing educational programs on high technology crimes and the 24-hour toll-free computer crime hotline telephone service established pursuant to section 3 of P.L.1998, c.134 (C.52:17B-193) and publicizing thereof, as well as other programs designed to enhance public awareness of computer-related crime, including but not limited to use of the Internet to facilitate sexual predatory acts, cyber-stalking and cyberbullying, online child pornography, threats of violence in schools or other institutions, Internet fraud, and unauthorized intrusions into computer systems.

d.There is created in the Department of Treasury a non-lapsing fund entitled the "Computer Crime Prevention Fund." The fund shall be the depository for assessments collected pursuant to subsection a. of this section, to be appropriated and used in accordance with the purposes set forth in subsection c. of this section.

L.2009, c.143, s.1.



Section 2C:43-4 - Penalties Against Corporations; Forfeiture Of Corporate Charter Or Revocation Of Certificate Authorizing Foreign Corporation To Do Business In The State

2C:43-4. Penalties Against Corporations; Forfeiture of Corporate Charter or Revocation of Certificate Authorizing Foreign Corporation to do Business in the State
a. The court may suspend the imposition of sentence of a corporation which has been convicted of an offense or may sentence it to pay a fine of up to three times the fine provided for in N.J.S.2C:43-3 in addition to any restitution required by N.J.S.2C:44-2.

b. When a corporation is convicted of an offense or a high managerial agent of a corporation, as defined in N.J.S.2C:2-7 is convicted of an offense committed in conducting the affairs of the corporation, the court may request the Attorney General to institute appropriate proceedings to dissolve the corporation, forfeit its charter, revoke any franchises held by it, or to revoke the certificate authorizing the corporation to conduct business in this State.

L.1978, c.95; amended 1991,c.329,s.4.



Section 2C:43-5 - Young Adult Offenders

2C:43-5. Young adult offenders
Any person who, at the time of sentencing, is less than 26 years of age and who has been convicted of a crime may be sentenced to an indeterminate term at the Youth Correctional Institution Complex, in accordance with R.S. 30:4-146 et seq., in the case of men, and to the Correctional Institution for Women, in accordance with R.S. 30:4-153 et seq., in the case of women, instead of the sentences otherwise authorized by the code. This section shall not apply to any person less than 26 years of age at the time of sentencing who qualifies for a mandatory minimum term of imprisonment without eligibility for parole, pursuant to subsection c. of N.J.S. 2C:43-6; however, notwithstanding the provisions of subsection c. of N.J.S. 2C:43-6, the mandatory minimum term may be served at the Youth Correctional Institution Complex or the Correctional Institution for Women.

L.1978, c. 95, s. 2C:43-5, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 84, eff. Sept. 1, 1979; L.1983, c. 92, s. 1, eff. March 11, 1983.



Section 2C:43-5.1 - Crimes Committed By Students, Notification To Principal, Certain Circumstances.

2C:43-5.1 Crimes committed by students, notification to principal, certain circumstances.

1.At the time of a criminal charge, adjudication of delinquency, or conviction of any student who is 18 years of age or older and is enrolled in secondary school, the law enforcement or prosecuting agency shall provide written notice to the school principal of the identity of that student, the offense charged, the adjudication, and the conviction if:

a.The offense occurred on school property or a school bus, occurred at a school-sponsored function or was committed against an employee or official of the school;

b.The student was taken into custody as a result of information or evidence provided by school officials; or

c.The offense constitutes a crime, and the offense:

(1)resulted in death or serious bodily injury or involved an attempt or conspiracy to cause death or serious bodily injury;

(2)involved the unlawful use or possession of a firearm or other weapon;

(3)involved the unlawful manufacture, distribution or possession with intent to distribute a controlled dangerous substance or controlled substance analog;

(4)was committed with a purpose to intimidate an individual or group of individuals because of race, color, religion, sexual orientation or ethnicity; or

(5)is a crime of the first, second, or third degree.

Information provided to the principal pursuant to this subsection shall be maintained by the school and shall be treated as confidential but may be made available to such members of the staff and faculty of the school as the principal deems appropriate for maintaining order, safety or discipline in the school or for planning programs relevant to a student's educational and social development.

L.2009, c.157, s.1.



Section 2C:43-6 - Sentence Of Imprisonment For Crime; Ordinary Terms; Mandatory Terms.

2C:43-6 Sentence of imprisonment for crime; ordinary terms; mandatory terms.

2C:43-6. a. Except as otherwise provided, a person who has been convicted of a crime may be sentenced to imprisonment, as follows:

(1)In the case of a crime of the first degree, for a specific term of years which shall be fixed by the court and shall be between 10 years and 20 years;

(2)In the case of a crime of the second degree, for a specific term of years which shall be fixed by the court and shall be between five years and 10 years;

(3)In the case of a crime of the third degree, for a specific term of years which shall be fixed by the court and shall be between three years and five years;

(4)In the case of a crime of the fourth degree, for a specific term which shall be fixed by the court and shall not exceed 18 months.

b.As part of a sentence for any crime, where the court is clearly convinced that the aggravating factors substantially outweigh the mitigating factors, as set forth in subsections a. and b. of 2C:44-1, or the court finds that the aggravating factor set forth in paragraph (5) of subsection a. of N.J.S.2C:44-1 applies, the court may fix a minimum term not to exceed one-half of the term set pursuant to subsection a., or one-half of the term set pursuant to a maximum period of incarceration for a crime set forth in any statute other than this code, during which the defendant shall not be eligible for parole; provided that no defendant shall be eligible for parole at a date earlier than otherwise provided by the law governing parole.

c.A person who has been convicted under subsection b. or d. of N.J.S.2C:39-3, subsection a. of N.J.S.2C:39-4, subsection a. of section 1 of P.L.1998, c.26 (C.2C:39-4.1), subsection a., b., c., or f. of N.J.S.2C:39-5, subsection a. or paragraph (2) or (3) of subsection b. of section 6 of P.L.1979, c.179 (C.2C:39-7), or subsection a., b., e. or g. of N.J.S.2C:39-9, or of a crime under any of the following sections: 2C:11-3, 2C:11-4, 2C:12-1b., 2C:13-1, 2C:14-2a., 2C:14-3a., 2C:15-1, 2C:18-2, 2C:29-5, who, while in the course of committing or attempting to commit the crime, including the immediate flight therefrom, used or was in possession of a firearm as defined in 2C:39-1f., shall be sentenced to a term of imprisonment by the court. The term of imprisonment shall include the imposition of a minimum term. The minimum term shall be fixed at one-half of the sentence imposed by the court or 42 months, whichever is greater, or 18 months in the case of a fourth degree crime, during which the defendant shall be ineligible for parole.

The minimum terms established by this section shall not prevent the court from imposing presumptive terms of imprisonment pursuant to 2C:44-1f. (1) except in cases of crimes of the fourth degree.

A person who has been convicted of an offense enumerated by this subsection and who used or possessed a firearm during its commission, attempted commission or flight therefrom and who has been previously convicted of an offense involving the use or possession of a firearm as defined in 2C:44-3d., shall be sentenced by the court to an extended term as authorized by 2C:43-7c., notwithstanding that extended terms are ordinarily discretionary with the court.

d.(1) The court shall not impose a mandatory sentence pursuant to subsection c. of this section, 2C:43-7c. or 2C:44-3d., unless the ground therefor has been established at a hearing. At the hearing, which may occur at the time of sentencing, the prosecutor shall establish by a preponderance of the evidence that the weapon used or possessed was a firearm. In making its finding, the court shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing, or other court proceedings and shall also consider the presentence report and any other relevant information.

(2)The court shall not impose a mandatory sentence pursuant to subsection c. of this section for a violation of paragraph (2) of subsection b. of N.J.S.2C:39-5; a violation of paragraph (2) of subsection c. of N.J.S.2C:39-5, if that rifle or shotgun is in the nature of an air gun, spring gun or pistol or other weapon of a similar nature in which the propelling force is a spring, elastic band, carbon dioxide, compressed or other gas or vapor, air or compressed air, or is ignited by compressed air, and ejecting a bullet or missile smaller than three-eighths of an inch in diameter, with sufficient force to injure a person; or a violation of paragraph (1) of subsection c. of N.J.S.2C:39-5.

e.A person convicted of a third or subsequent offense involving State taxes under N.J.S.2C:20-9, N.J.S.2C:21-15, any other provision of this code, or under any of the provisions of Title 54 of the Revised Statutes, or Title 54A of the New Jersey Statutes, as amended and supplemented, shall be sentenced to a term of imprisonment by the court. This shall not preclude an application for and imposition of an extended term of imprisonment under N.J.S.2C:44-3 if the provisions of that section are applicable to the offender.

f.A person convicted of manufacturing, distributing, dispensing or possessing with intent to distribute any dangerous substance or controlled substance analog under N.J.S.2C:35-5, of maintaining or operating a controlled dangerous substance production facility under N.J.S.2C:35-4, of employing a juvenile in a drug distribution scheme under N.J.S.2C:35-6, leader of a narcotics trafficking network under N.J.S.2C:35-3, or of distributing, dispensing or possessing with intent to distribute on or near school property or buses under section 1 of P.L.1987, c.101 (C.2C:35-7), who has been previously convicted of manufacturing, distributing, dispensing or possessing with intent to distribute a controlled dangerous substance or controlled substance analog, shall upon application of the prosecuting attorney be sentenced by the court to an extended term as authorized by subsection c. of N.J.S.2C:43-7, notwithstanding that extended terms are ordinarily discretionary with the court. The term of imprisonment shall, except as may be provided in N.J.S.2C:35-12, include the imposition of a minimum term. The minimum term shall be fixed at, or between, one-third and one-half of the sentence imposed by the court or three years, whichever is greater, not less than seven years if the person is convicted of a violation of N.J.S.2C:35-6, or 18 months in the case of a fourth degree crime, during which the defendant shall be ineligible for parole.

The court shall not impose an extended term pursuant to this subsection unless the ground therefor has been established at a hearing. At the hearing, which may occur at the time of sentencing, the prosecutor shall establish the ground therefor by a preponderance of the evidence. In making its finding, the court shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing, or other court proceedings and shall also consider the presentence report and any other relevant information.

For the purpose of this subsection, a previous conviction exists where the actor has at any time been convicted under chapter 35 of this title or Title 24 of the Revised Statutes or under any similar statute of the United States, this State, or any other state for an offense that is substantially equivalent to N.J.S.2C:35-3, N.J.S.2C:35-4, N.J.S.2C:35-5, N.J.S.2C:35-6 or section 1 of P.L.1987, c.101 (C.2C:35-7).

g.Any person who has been convicted under subsection a. of N.J.S.2C:39-4 or of a crime under any of the following sections: N.J.S.2C:11-3, N.J.S.2C:11-4, N.J.S.2C:12-1b., N.J.S.2C:13-1, N.J.S.2C:14-2a., N.J.S.2C:14-3a., N.J.S.2C:15-1, N.J.S.2C:18-2, N.J.S.2C:29-5, N.J.S.2C:35-5 who, while in the course of committing or attempting to commit the crime, including the immediate flight therefrom, used or was in possession of a machine gun or assault firearm shall be sentenced to a term of imprisonment by the court. The term of imprisonment shall include the imposition of a minimum term. The minimum term shall be fixed at 10 years for a crime of the first or second degree, five years for a crime of the third degree, or 18 months in the case of a fourth degree crime, during which the defendant shall be ineligible for parole.

The minimum terms established by this section shall not prevent the court from imposing presumptive terms of imprisonment pursuant to paragraph (1) of subsection f. of N.J.S.2C:44-1 for crimes of the first degree.

A person who has been convicted of an offense enumerated in this subsection and who used or possessed a machine gun or assault firearm during its commission, attempted commission or flight therefrom and who has been previously convicted of an offense involving the use or possession of any firearm as defined in subsection d. of N.J.S.2C:44-3, shall be sentenced by the court to an extended term as authorized by subsection d. of N.J.S.2C:43-7, notwithstanding that extended terms are ordinarily discretionary with the court.

h.The court shall not impose a mandatory sentence pursuant to subsection g. of this section, subsection d. of N.J.S.2C:43-7 or N.J.S.2C:44-3, unless the ground therefor has been established at a hearing. At the hearing, which may occur at the time of sentencing, the prosecutor shall establish by a preponderance of the evidence that the weapon used or possessed was a machine gun or assault firearm. In making its finding, the court shall take judicial notice of any evidence, testimony or information adduced at the trial, plea hearing, or other court proceedings and shall also consider the presentence report and any other relevant information.

i.A person who has been convicted under paragraph (6) of subsection b. of 2C:12-1 of causing bodily injury while eluding shall be sentenced to a term of imprisonment by the court. The term of imprisonment shall include the imposition of a minimum term. The minimum term shall be fixed at, or between one-third and one-half of the sentence imposed by the court. The minimum term established by this subsection shall not prevent the court from imposing a presumptive term of imprisonment pursuant to paragraph (1) of subsection f. of 2C:44-1.

amended 1979, c.178, s.85; 1981, c.31, s.1; 1981, c.290, s.38; 1981, c.569, s.1; 1982, c.119, s.1; 1987, c.76, s.35; 1987, c.106, s.12; 1988, c.44, s.13; 1990, c.32, s.6; 1993, c.219, s.6; 2007, c.341, s.5; 2013, c.113, s.2.



Section 2C:43-6.1 - Person Under Minimum Mandatory Sentence For Possession Of Firearm With Intent To Use Against Property Of Another; Review Of Sentence; Imposition Of Other Sentence

2C:43-6.1. Person under minimum mandatory sentence for possession of firearm with intent to use against property of another; review of sentence; imposition of other sentence
Any person who, on the effective date of this amendatory and supplementary act, is serving a minimum mandatory sentence as provided for by N.J.S. 2C:43-6c. solely as a result of his conviction under subsection a. of N.J.S. 2C:39-4 for the possession of a firearm with intent to use it against the property of another, and has not had his sentence suspended or been paroled or discharged, may move to have his sentence reviewed by the sentencing court. For good cause shown, the court may impose any sentence which would have otherwise been available for such person.

L.1982, c. 119, s. 2, eff. Aug. 31, 1982.



Section 2C:43-6.2 - Probation; Reduction Of Mandatory Minimum Term

2C:43-6.2. Probation; reduction of mandatory minimum term
1. On a motion by the prosecutor made to the assignment judge that the imposition of a mandatory minimum term of imprisonment under (a) subsection c. of N.J.S.2C:43-6 for a defendant who has not previously been convicted of an offense under that subsection, or (b) subsection e. of N.J.S.2C:39-10 for a defendant who has not previously been convicted of an offense under chapter 39 of Title 2C of the New Jersey Statutes, does not serve the interests of justice, the assignment judge shall place the defendant on probation pursuant to paragraph (2) of subsection b. of N.J.S.2C:43-2 or reduce to one year the mandatory minimum term of imprisonment during which the defendant will be ineligible for parole. The sentencing court may also refer a case of a defendant who has not previously been convicted of an offense under that subsection to the assignment judge, with the approval of the prosecutor, if the sentencing court believes that the interests of justice would not be served by the imposition of a mandatory minimum term.

L.1989,c.53,s.1; amended 1993,c.49,s.2.



Section 2C:43-6.3 - Review Of Sentence

2C:43-6.3. Review of sentence
Any person who, on the effective date of this act, is serving a mandatory minimum sentence as provided for by subsection c. of N.J.S.2C:43-6, who has not been previously convicted under that subsection, and has not had his sentence suspended or been paroled or discharged, may move to have his sentence reviewed by the assignment judge for the sentencing court. If the prosecutor agrees that the sentence under review does not serve the interests of justice, the judge shall reduce the mandatory minimum term of imprisonment without parole eligibility to one year or place the person on probation pursuant to paragraph (2) of subsection b. of N.J.S.2C:43-2.

L.1989, c.53, s.2.



Section 2C:43-6.4 - Special Sentence Of Parole Supervision For Life.

2C:43-6.4 Special sentence of parole supervision for life.

2. a. Notwithstanding any provision of law to the contrary, a judge imposing sentence on a person who has been convicted of aggravated sexual assault, sexual assault, aggravated criminal sexual contact, kidnapping pursuant to paragraph (2) of subsection c. of N.J.S.2C:13-1, endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child pursuant to subsection a. of N.J.S.2C:24-4, endangering the welfare of a child pursuant to paragraph (3) of subsection b. of N.J.S.2C:24-4, luring, violating a condition of a special sentence of community supervision for life pursuant to subsection d. of this section, or an attempt to commit any of these offenses shall include, in addition to any sentence authorized by this Code, a special sentence of parole supervision for life. Notwithstanding any provision of law to the contrary, a court imposing sentence on a person who has been convicted of endangering the welfare of a child pursuant to paragraph (4) or (5) of subsection b. of N.J.S.2C:24-4, or an attempt to commit either of these offenses shall include, upon motion of the prosecutor, a special sentence of parole supervision for life in addition to any sentence authorized by Title 2C of the New Jersey Statutes, unless the court finds on the record that the special sentence is not needed to protect the community or deter the defendant from future criminal activity.

b.The special sentence of parole supervision for life required by this section shall commence immediately upon the defendant's release from incarceration. If the defendant is serving a sentence of incarceration for another offense at the time he completes the custodial portion of the sentence imposed on the present offense, the special sentence of parole supervision for life shall not commence until the defendant is actually released from incarceration for the other offense. Persons serving a special sentence of parole supervision for life shall remain in the legal custody of the Commissioner of Corrections, shall be supervised by the Division of Parole of the State Parole Board, shall be subject to the provisions and conditions set forth in subsection c. of section 3 of P.L.1997, c.117 (C.30:4-123.51b) and sections 15 through 19 and 21 of P.L.1979, c.441 (C.30:4-123.59 through 30:4-123.63 and 30:4-123.65), and shall be subject to conditions appropriate to protect the public and foster rehabilitation. Such conditions may include the requirement that the person comply with the conditions set forth in subsection f. of this section concerning use of a computer or other device with access to the Internet. If the defendant violates a condition of a special sentence of parole supervision for life, the defendant shall be subject to the provisions of sections 16 through 19 and 21 of P.L.1979, c.441 (C.30:4-123.60 through 30:4-123.63 and 30:4-123.65), and for the purpose of calculating the limitation on time served pursuant to section 21 of P.L.1979, c.441 (C.30:4-123.65) the custodial term imposed upon the defendant related to the special sentence of parole supervision for life shall be deemed to be a term of life imprisonment. When the court suspends the imposition of sentence on a defendant who has been convicted of any offense enumerated in subsection a. of this section, the court may not suspend imposition of the special sentence of parole supervision for life, which shall commence immediately, with the Division of Parole of the State Parole Board maintaining supervision over that defendant, including the defendant's compliance with any conditions imposed by the court pursuant to N.J.S.2C:45-1, in accordance with the provisions of this subsection. Nothing contained in this subsection shall prevent the court from at any time proceeding under the provisions of N.J.S.2C:45-1 through 2C:45-4 against any such defendant for a violation of any conditions imposed by the court when it suspended imposition of sentence, or prevent the Division of Parole from proceeding under the provisions of sections 16 through 19 and 21 of P.L.1979, c.441 (C.30:4-123.60 through 30:4-123.63 and C.30:4-123.65) against any such defendant for a violation of any conditions of the special sentence of parole supervision for life, including the conditions imposed by the court pursuant to N.J.S.2C:45-1. In any such proceeding by the Division of Parole, the provisions of subsection c. of section 3 of P.L.1997, c.117 (C.30:4-123.51b) authorizing revocation and return to prison shall be applicable to such a defendant, notwithstanding that the defendant may not have been sentenced to or served any portion of a custodial term for conviction of an offense enumerated in subsection a. of this section.

c.A person sentenced to a term of parole supervision for life may petition the Superior Court for release from that parole supervision. The judge may grant a petition for release from a special sentence of parole supervision for life only upon proof by clear and convincing evidence that the person has not committed a crime for 15 years since the last conviction or release from incarceration, whichever is later, and that the person is not likely to pose a threat to the safety of others if released from parole supervision. Notwithstanding the provisions of section 22 of P.L.1979, c.441 (C.30:4-123.66), a person sentenced to a term of parole supervision for life may be released from that parole supervision term only by court order as provided in this subsection.

d.A person who violates a condition of a special sentence of community supervision for life or parole supervision for life imposed pursuant to this section without good cause is guilty of a crime of the third degree. Notwithstanding any other law to the contrary, a person sentenced pursuant to this subsection shall be sentenced to a term of imprisonment, unless the court is clearly convinced that the interests of justice so far outweigh the need to deter this conduct and the interest in public safety that a sentence to imprisonment would be a manifest injustice. Nothing in this subsection shall preclude subjecting a person who violates any condition of a special sentence of parole supervision for life to the provisions of sections 16 through 19 and 21 of P.L.1979, c.441 (C.30:4-123.60 through 30:4-123.63 and C.30:4-123.65) pursuant to the provisions of subsection c. of section 3 of P.L.1997, c.117 (C.30:4-123.51b).

e.A person who, while serving a special sentence of parole supervision for life imposed pursuant to this section, commits a violation of N.J.S.2C:11-3, N.J.S.2C:11-4, N.J.S.2C:11-5, subsection b. of N.J.S.2C:12-1, N.J.S.2C:13-1, section 1 of P.L.1993, c.291 (C.2C:13-6), N.J.S.2C:14-2, N.J.S.2C:14-3, N.J.S.2C:24-4, N.J.S.2C:18-2 when the offense is a crime of the second degree, or subsection a. of N.J.S.2C:39-4 shall be sentenced to an extended term of imprisonment as set forth in N.J.S.2C:43-7, which term shall, notwithstanding the provisions of N.J.S.2C:43-7 or any other law, be served in its entirety prior to the person's resumption of the term of parole supervision for life.

f.The special sentence of parole supervision for life required by this section may include any of the following Internet access conditions:

(1)Prohibit the person from accessing or using a computer or any other device with Internet capability without the prior written approval of the court except the person may use a computer or any other device with Internet capability in connection with that person's employment or search for employment with the prior approval of the person's parole officer;

(2)Require the person to submit to periodic unannounced examinations of the person's computer or any other device with Internet capability by a parole officer, law enforcement officer or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment or device to conduct a more thorough inspection;

(3)Require the person to submit to the installation on the person's computer or device with Internet capability, at the person's expense, one or more hardware or software systems to monitor the Internet use;

(4)Require the person to submit to any other appropriate restrictions concerning the person's use or access of a computer or any other device with Internet capability; and

(5)Require the person to disclose all passwords used by the person to access any data, information, image, program, signal or file on the person's computer or any other device with Internet capability.

L.1994, c.130, s.2; amended 2003, c.267, s.1; 2007, c.219, s.3; 2013, c.136, s.2; 2013, c.214, s.4.



Section 2C:43-6.5 - Mandatory Minimum Prison Term For Public Officer, Employee Convicted Of Certain Crimes; Waiver, Reduction.

2C:43-6.5 Mandatory minimum prison term for public officer, employee convicted of certain crimes; waiver, reduction.

6. a. Notwithstanding the provisions of subsection a. of N.J.S.2C:43-6 and except as otherwise provided in subsection c. of this section, a person who serves or has served as a public officer or employee under the government of this State, or any political subdivision thereof, who is convicted of a crime that involves or touches such office or employment as set forth in subsection b. of this section, shall be sentenced to a mandatory minimum term of imprisonment without eligibility for parole as follows: for a crime of the fourth degree, the mandatory minimum term shall be one year; for a crime of the third degree, two years; for a crime of the second degree, five years; and for a crime of the first degree, 10 years; unless the provisions of any other law provide for a higher mandatory minimum term. As used in this subsection, "a crime that involves or touches such office or employment" means that the crime was related directly to the person's performance in, or circumstances flowing from, the specific public office or employment held by the person.

b.Subsection a. of this section applies to a conviction of any of the following crimes:

(1)Paragraph (4) of subsection a. of N.J.S.2C:13-5, criminal coercion;

(2)N.J.S.2C:20-4, theft by deception, if the amount involved exceeds $10,000;

(3)Subsection d. of N.J.S.2C:20-5, theft by extortion;

(4)N.J.S.2C:20-9, theft by failure to make required disposition of property received, if the amount involved exceeds $10,000;

(5)N.J.S.2C:21-10, commercial bribery;

(6)Section 3 of P.L.1994, c.121 (C.2C:21-25), money laundering;

(7)Section 97 of P.L.1999, c.440 (C.2C:21-34), false contract payment claims;

(8)N.J.S.2C:27-2, bribery in official matters;

(9)N.J.S.2C:27-3, threats and other improper influence in official and political matters;

(10) Section 100 of P.L.1999, c.440 (C.2C:27-9), unlawful official business transaction where interest is involved;

(11) Section 5 of P.L.2003, c.255 (C.2C:27-10), acceptance or receipt of unlawful benefit by public servant for official behavior;

(12) Section 6 of P.L.2003, c.255 (C.2C:27-11), offer of unlawful benefit to public servant for official behavior;

(13) N.J.S.2C:28-1, perjury;

(14) N.J.S.2C:28-5, tampering with witnesses;

(15) N.J.S.2C:28-7, tampering with public records or information;

(16) N.J.S.2C:29-4, compounding;

(17) N.J.S.2C:30-2, official misconduct;

(18) N.J.S.2C:30-3, speculating or wagering on official action or information; or

(19) Section 3 of P.L.2003, c.31 (C.2C:30-7), pattern of official misconduct.

c. (1) On motion by the prosecutor stating that the defendant has provided substantial assistance in a criminal investigation or prosecution of another person, the court may waive or reduce the mandatory minimum term of imprisonment required by subsection a. of this section. The appropriate waiver or reduction shall be determined by the court for reasons stated that may include, but are not limited to, consideration of the following:

(i)the court's evaluation of the significance and usefulness of the defendant's assistance, giving substantial weight to the prosecutor's evaluation of the assistance rendered;

(ii)the truthfulness, completeness, and reliability of any information or testimony provided by the defendant;

(iii) the nature and extent of the defendant's assistance;

(iv)any injury suffered, or any danger or risk of injury to the defendant or his family resulting from his assistance;

(v)the timeliness of the defendant's assistance.

In making such a determination, the court shall give substantial weight to the prosecutor's evaluation of the extent of the defendant's assistance, particularly where the extent and value of the assistance are difficult to ascertain.

(2)If the court finds by clear and convincing evidence that extraordinary circumstances exist such that imposition of a mandatory minimum term would be a serious injustice which overrides the need to deter such conduct in others, the court may waive or reduce the mandatory minimum term of imprisonment required by subsection a. of this section. In making any such finding, the court must state with specificity its reasons for waiving or reducing the mandatory minimum sentence that would otherwise apply.

(3)If, pursuant to paragraph (1) or (2) of this subsection, the court waives or reduces the mandatory minimum term required by subsection a. of this section, such sentence shall not become final for 10 days in order to permit the appeal of the sentence by the prosecution.

d. (1) A prosecutor shall not recommend the admission into or consent to the referral to a pretrial intervention program of a person who serves or has served as a public officer or employee under the government of this State, or any political subdivision thereof, who is charged with a crime that involves or touches such office or employment as set forth in subsection b. of this section, without the prior approval of the Attorney General.

(2)A person who serves or has served as a public officer or employee under the government of this State, or any political subdivision thereof, who is convicted of a crime that involves or touches such office or employment as set forth in subsection b. of this section shall be ineligible for participation in any program of intensive supervision during any period of parole ineligibility.

e.The Attorney General shall develop guidelines to ensure the uniform exercise of discretion in making determinations regarding the waiver or reduction of a mandatory minimum term of imprisonment pursuant to paragraph (1) of subsection c. of this section and participation in a pretrial intervention program pursuant to paragraph (1) of subsection d. of this section.

L.2007, c.49, s.6.



Section 2C:43-6.6 - Internet Access Conditions For Certain Sex Offenders; Fourth Degree Crime.

2C:43-6.6 Internet access conditions for certain sex offenders; fourth degree crime.
1. a. In the case of a person who has been convicted, adjudicated delinquent or found not guilty by reason of insanity for the commission of a sex offense as defined in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2), and who is required to register as provided in subsections c. and d. of section 2 of P.L.1994, c.133 (C.2C:7-2), or who is serving a special sentence of community or parole supervision for life as provided in section 2 of P.L.1994, c.130 (C.2C:43-6.4), or who has been convicted, adjudicated delinquent or found not guilty by reason of insanity for a violation of N.J.S.2C:34-3, and where the trier of fact makes a finding that a computer or any other device with Internet capability was used to facilitate the commission of the crime the court shall, in addition to any other disposition, order the following Internet access conditions:

(1)Prohibit the person from accessing or using a computer or any other device with Internet capability without the prior written approval of the court except, if such person is on probation or parole, the person may use a computer or any other device with Internet capability in connection with that person's employment or search for employment with the prior approval of the person's probation or parole officer;

(2)Require the person to submit to periodic unannounced examinations of the person's computer or any other device with Internet capability by a probation officer, parole officer, law enforcement officer or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment or device to conduct a more thorough inspection;

(3)Require the person to submit to the installation on the person's computer or device with Internet capability, at the person's expense, one or more hardware or software systems to monitor the Internet use; and

(4)Require the person to submit to any other appropriate restrictions concerning the person's use or access of a computer or any other device with Internet capability.

b.A person who fails to comply with the Internet access conditions set forth in this section shall be guilty of a crime of the fourth degree.

c.The appropriate agency heads shall promulgate guidelines which set forth standards to guide agency action in regard to the specific Internet access conditions which may be imposed on a person pursuant to the provisions of this act.

d.The Attorney General or the County Prosecutor may petition the court to impose restrictions pursuant to this section upon any person who is required to register as provided in section 2 of P.L.1994, c.133 (C.2C:7-2) for a sex offense set forth in paragraph (3) of subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2).

L.2007,c.219,s.1.



Section 2C:43-6.7 - Effective Date; Applicability.

2C:43-6.7 Effective date; applicability.
7.This act shall take effect on the 60th day following enactment and shall apply to any person who commits an offense subject to sentencing under section 1 of this act after the effective date of this act and to any person who is under probation or parole supervision, including community or parole supervision for life, on the effective date of this act.

L.2007,c.219,s.6.



Section 2C:43-7 - Sentence Of Imprisonment For Crime; Extended Terms.

2C:43-7 Sentence of imprisonment for crime; extended terms.

2C:43-7. Sentence of Imprisonment for Crime; Extended Terms.

a.In the cases designated in section 2C:44-3, a person who has been convicted of a crime may be sentenced, and in the cases designated in subsection e. of section 2 of P.L.1994, c.130 (C.2C:43-6.4), in subsection b. of section 2 of P.L.1995, c.126 (C.2C:43-7.1) and in the cases designated in section 1 of P.L.1997, c.410 (C.2C:44-5.1), a person who has been convicted of a crime shall be sentenced, to an extended term of imprisonment, as follows:

(1)In case of aggravated manslaughter sentenced under subsection c. of N.J.S.2C:11-4; or kidnapping when sentenced as a crime of the first degree under paragraph (1) of subsection c. of 2C:13-1; or aggravated sexual assault if the person is eligible for an extended term pursuant to the provisions of subsection g. of N.J.S.2C:44-3 for a specific term of years which shall be between 30 years and life imprisonment;

(2)Except for the crime of murder and except as provided in paragraph (1) of this subsection, in the case of a crime of the first degree, for a specific term of years which shall be fixed by the court and shall be between 20 years and life imprisonment;

(3)In the case of a crime of the second degree, for a term which shall be fixed by the court between 10 and 20 years;

(4)In the case of a crime of the third degree, for a term which shall be fixed by the court between five and 10 years;

(5)In the case of a crime of the fourth degree pursuant to 2C:43-6c, 2C:43-6g and 2C:44-3d for a term of five years, and in the case of a crime of the fourth degree pursuant to any other provision of law for a term which shall be fixed by the court between three and five years;

(6)In the case of the crime of murder, for a specific term of years which shall be fixed by the court between 35 years and life imprisonment, of which the defendant shall serve 35 years before being eligible for parole;

(7)In the case of kidnapping under paragraph (2) of subsection c. of 2C:13-1, for a specific term of years which shall be fixed by the court between 30 years and life imprisonment, of which the defendant shall serve 30 years before being eligible for parole.

b.As part of a sentence for an extended term and notwithstanding the provisions of 2C:43-9, the court may fix a minimum term not to exceed one-half of the term set pursuant to subsection a. during which the defendant shall not be eligible for parole or a term of 25 years during which time the defendant shall not be eligible for parole where the sentence imposed was life imprisonment; provided that no defendant shall be eligible for parole at a date earlier than otherwise provided by the law governing parole.

c.In the case of a person sentenced to an extended term pursuant to 2C:43-6c, 2C:43-6f and 2C:44-3d, the court shall impose a sentence within the ranges permitted by 2C:43-7a(2), (3), (4) or (5) according to the degree or nature of the crime for which the defendant is being sentenced, which sentence shall include a minimum term which shall, except as may be specifically provided by N.J.S.2C:43-6f, be fixed at or between one-third and one-half of the sentence imposed by the court or five years, whichever is greater, during which the defendant shall not be eligible for parole. Where the sentence imposed is life imprisonment, the court shall impose a minimum term of 25 years during which the defendant shall not be eligible for parole, except that where the term of life imprisonment is imposed on a person convicted for a violation of N.J.S.2C:35-3, the term of parole ineligibility shall be 30 years.

d.In the case of a person sentenced to an extended term pursuant to N.J.S.2C:43-6g, the court shall impose a sentence within the ranges permitted by N.J.S.2C:43-7a(2), (3), (4) or (5) according to the degree or nature of the crime for which the defendant is being sentenced, which sentence shall include a minimum term which shall be fixed at 15 years for a crime of the first or second degree, eight years for a crime of the third degree, or five years for a crime of the fourth degree during which the defendant shall not be eligible for parole. Where the sentence imposed is life imprisonment, the court shall impose a minimum term of 25 years during which the defendant shall not be eligible for parole, except that where the term of life imprisonment is imposed on a person convicted of a violation of N.J.S.2C:35-3, the term of parole eligibility shall be 30 years.

L.1978, c.95; amended 1979, c.178, s.86; 1981, c.31, s.2; 1982, c.111, s.2; 1986, c.172, s.3; 1987, c.106, s.13; 1988, c.44, s.14; 1990, c.32, s.7; 1990, c.87, s.3; 1994, c.127, s.1; 1994, c.130, s.3; 1995, c.126, s.3; 1997, c.410, s.2; 2001, c.443, s.6; 2003, c.267, s.4.

2C:43-7.1. Life imprisonment without parole

2. a. Life Imprisonment Without Parole. A person convicted of a crime under any of the following: N.J.S.2C:11-3; subsection a. of N.J.S.2C:11-4; a crime of the first degree under N.J.S.2C:13-1, paragraphs (3) through (6) of subsection a. of N.J.S.2C:14-2; N.J.S.2C:15-1; or section 1 of P.L.1993, c.221 (C.2C:15-2), who has been convicted of two or more crimes that were committed on prior and separate occasions, regardless of the dates of the convictions, under any of the foregoing sections or under any similar statute of the United States, this State, or any other state for a crime that is substantially equivalent to a crime under any of the foregoing sections, shall be sentenced to a term of life imprisonment by the court, with no eligibility for parole.

b.Extended Term for Repeat Violent Offenders. A person shall be sentenced to an extended term of imprisonment pursuant to N.J.S.2C:43-7 if:

(1)The person is convicted of any of the following crimes: a crime of the second degree under N.J.S.2C:11-4; a crime of the second or third degree under subsection b. of N.J.S.2C:12-1; a crime of the second degree under N.J.S.2C:13-1; a crime under N.J.S.2C:14-3 for aggravated criminal sexual contact under any of the circumstances set forth in paragraphs (3) through (6) of subsection a. of N.J.S.2C:14-2; a crime of the second degree under N.J.S.2C:15-1; a crime of the second degree under N.J.S.2C:18-2; or a crime of the second degree under N.J.S.2C:39-4 for possession of a weapon with the purpose of using it unlawfully against the person of another, and the person has been convicted of any of the foregoing crimes or any of the crimes enumerated in subsection a. of this section or under any similar statute of the United States, this State, or any other state for a crime that is substantially equivalent to a crime enumerated in this subsection or in subsection a. of this section committed on two or more prior and separate occasions regardless of the dates of the convictions; or

(2)The person is convicted of a crime enumerated in subsection a. of this section, does not have two or more prior convictions that require sentencing under subsection a. and has two or more prior convictions that would require sentencing under paragraph (1) of this subsection if the person had been convicted of a crime enumerated in paragraph (1).

c.The provisions of this section shall not apply unless the prior convictions are for crimes committed on separate occasions and unless the crime for which the defendant is being sentenced was committed either within 10 years of the date of the defendant's last release from confinement for commission of any crime or within 10 years of the date of the commission of the most recent of the crimes for which the defendant has a prior conviction.

d.The court shall not impose a sentence of imprisonment pursuant to this section, unless the ground therefor has been established at a hearing after the conviction of the defendant and on written notice to the defendant of the ground proposed. The defendant shall have the right to hear and controvert the evidence against him and to offer evidence upon the issue. Prior convictions shall be defined and proven in accordance with N.J.S.2C:44-4.

e.For purposes of this section, a term of life shall mean the natural life of a person sentenced pursuant to this section. Except that a defendant who is at least 70 years of age and who has served at least 35 years in prison pursuant to a sentence imposed under this section shall be released on parole if the full Parole Board determines that the defendant is not a danger to the safety of any other person or the community.

L.1995,c.126,s.2; amended 2003, c.48.



Section 2C:43-7.1 - Life Imprisonment Without Parole

2C:43-7.1. Life imprisonment without parole

2. a. Life Imprisonment Without Parole. A person convicted of a crime under any of the following: N.J.S.2C:11-3; subsection a. of N.J.S.2C:11-4; a crime of the first degree under N.J.S.2C:13-1, paragraphs (3) through (6) of subsection a. of N.J.S.2C:14-2; N.J.S.2C:15-1; or section 1 of P.L.1993, c.221 (C.2C:15-2), who has been convicted of two or more crimes that were committed on prior and separate occasions, regardless of the dates of the convictions, under any of the foregoing sections or under any similar statute of the United States, this State, or any other state for a crime that is substantially equivalent to a crime under any of the foregoing sections, shall be sentenced to a term of life imprisonment by the court, with no eligibility for parole.

b.Extended Term for Repeat Violent Offenders. A person shall be sentenced to an extended term of imprisonment pursuant to N.J.S.2C:43-7 if:

(1)The person is convicted of any of the following crimes: a crime of the second degree under N.J.S.2C:11-4; a crime of the second or third degree under subsection b. of N.J.S.2C:12-1; a crime of the second degree under N.J.S.2C:13-1; a crime under N.J.S.2C:14-3 for aggravated criminal sexual contact under any of the circumstances set forth in paragraphs (3) through (6) of subsection a. of N.J.S.2C:14-2; a crime of the second degree under N.J.S.2C:15-1; a crime of the second degree under N.J.S.2C:18-2; or a crime of the second degree under N.J.S.2C:39-4 for possession of a weapon with the purpose of using it unlawfully against the person of another, and the person has been convicted of any of the foregoing crimes or any of the crimes enumerated in subsection a. of this section or under any similar statute of the United States, this State, or any other state for a crime that is substantially equivalent to a crime enumerated in this subsection or in subsection a. of this section committed on two or more prior and separate occasions regardless of the dates of the convictions; or

(2)The person is convicted of a crime enumerated in subsection a. of this section, does not have two or more prior convictions that require sentencing under subsection a. and has two or more prior convictions that would require sentencing under paragraph (1) of this subsection if the person had been convicted of a crime enumerated in paragraph (1).

c.The provisions of this section shall not apply unless the prior convictions are for crimes committed on separate occasions and unless the crime for which the defendant is being sentenced was committed either within 10 years of the date of the defendant's last release from confinement for commission of any crime or within 10 years of the date of the commission of the most recent of the crimes for which the defendant has a prior conviction.

d.The court shall not impose a sentence of imprisonment pursuant to this section, unless the ground therefor has been established at a hearing after the conviction of the defendant and on written notice to the defendant of the ground proposed. The defendant shall have the right to hear and controvert the evidence against him and to offer evidence upon the issue. Prior convictions shall be defined and proven in accordance with N.J.S.2C:44-4.

e.For purposes of this section, a term of life shall mean the natural life of a person sentenced pursuant to this section. Except that a defendant who is at least 70 years of age and who has served at least 35 years in prison pursuant to a sentence imposed under this section shall be released on parole if the full Parole Board determines that the defendant is not a danger to the safety of any other person or the community.

L.1995,c.126,s.2; amended 2003, c.48.



Section 2C:43-7.2 - Mandatory Service Of 85 Percent Of Sentence For Certain Offenses.

2C:43-7.2 Mandatory service of 85 percent of sentence for certain offenses.

2. a. A court imposing a sentence of incarceration for a crime of the first or second degree enumerated in subsection d. of this section shall fix a minimum term of 85% of the sentence imposed, during which the defendant shall not be eligible for parole.

b.The minimum term required by subsection a. of this section shall be fixed as a part of every sentence of incarceration imposed upon every conviction of a crime enumerated in subsection d. of this section, whether the sentence of incarceration is determined pursuant to N.J.S.2C:43-6, N.J.S.2C:43-7, N.J.S.2C:11-3 or any other provision of law, and shall be calculated based upon the sentence of incarceration actually imposed. The provisions of subsection a. of this section shall not be construed or applied to reduce the time that must be served before eligibility for parole by an inmate sentenced to a mandatory minimum period of incarceration. Solely for the purpose of calculating the minimum term of parole ineligibility pursuant to subsection a. of this section, a sentence of life imprisonment shall be deemed to be 75 years.

c.Notwithstanding any other provision of law to the contrary and in addition to any other sentence imposed, a court imposing a minimum period of parole ineligibility of 85 percent of the sentence pursuant to this section shall also impose a five-year term of parole supervision if the defendant is being sentenced for a crime of the first degree, or a three-year term of parole supervision if the defendant is being sentenced for a crime of the second degree. The term of parole supervision shall commence upon the completion of the sentence of incarceration imposed by the court pursuant to subsection a. of this section unless the defendant is serving a sentence of incarceration for another crime at the time he completes the sentence of incarceration imposed pursuant to subsection a., in which case the term of parole supervision shall commence immediately upon the defendant's release from incarceration. During the term of parole supervision the defendant shall remain in release status in the community in the legal custody of the Commissioner of the Department of Corrections and shall be supervised by the State Parole Board as if on parole and shall be subject to the provisions and conditions of section 3 of P.L.1997, c.117 (C.30:4-123.51b).

d.The court shall impose sentence pursuant to subsection a. of this section upon conviction of the following crimes or an attempt or conspiracy to commit any of these crimes:

(1)N.J.S.2C:11-3, murder;

(2)N.J.S.2C:11-4, aggravated manslaughter or manslaughter;

(3)N.J.S.2C:11-5, vehicular homicide;

(4)subsection b. of N.J.S.2C:12-1, aggravated assault;

(5)subsection b. of section 1 of P.L.1996, c.14 (C.2C:12-11), disarming a law enforcement officer;

(6)N.J.S.2C:13-1, kidnapping;

(7)subsection a. of N.J.S.2C:14-2, aggravated sexual assault;

(8)subsection b. of N.J.S.2C:14-2 and paragraph (1) of subsection c. of N.J.S.2C:14-2, sexual assault;

(9)N.J.S.2C:15-1, robbery;

(10) section 1 of P.L.1993, c.221 (C.2C:15-2), carjacking;

(11) paragraph (1) of subsection a. of N.J.S.2C:17-1, aggravated arson;

(12) N.J.S.2C:18-2, burglary;

(13) subsection a. of N.J.S.2C:20-5, extortion;

(14) subsection b. of section 1 of P.L.1997, c.185 (C.2C:35-4.1), booby traps in manufacturing or distribution facilities;

(15) N.J.S.2C:35-9, strict liability for drug induced deaths;

(16) section 2 of P.L.2002, c.26 (C.2C:38-2), terrorism;

(17) section 3 of P.L.2002, c.26 (C.2C:38-3), producing or possessing chemical weapons, biological agents or nuclear or radiological devices;

(18) N.J.S.2C:41-2, racketeering, when it is a crime of the first degree:

(19) subsection i. of N.J.S.2C:39-9, firearms trafficking; or

(20) paragraph (3) of subsection b. of N.J.S.2C:24-4, causing or permitting a child to engage in a prohibited sexual act, knowing that the act may be reproduced or reconstructed in any manner, or be part of an exhibition or performance.

e.(Deleted by amendment, P.L.2001, c.129).

amended 2001, c.79, s.16; 2001, c.129, s.1; 2002, c.26, s.19; 2007, c.341, s.6; 2013, c.111, s.3; 2013, c.136, s.4.



Section 2C:43-8 - Sentence Of Imprisonment For Disorderly Persons Offenses And Petty Disorderly Persons Offenses

2C:43-8. Sentence of imprisonment for disorderly persons offenses and petty disorderly persons offenses
A person who has been convicted of a disorderly persons offense or a petty disorderly persons offense may be sentenced to imprisonment for a definite term which shall be fixed by the court and shall not exceed 6 months in the case of a disorderly persons offense or 30 days in the case of a petty disorderly persons offense.

L.1978, c. 95, s. 2C:43-8, eff. Sept. 1, 1979.



Section 2C:43-8.1 - Seasonally Leased Premises; Termination Of Right To Occupy, Visit

2C:43-8.1. Seasonally leased premises; termination of right to occupy, visit
1. In addition to any other disposition authorized by law, if a person is convicted of a disorderly persons offense, a petty disorderly persons offense or a violation of a municipal ordinance and the offense or violation occurred at or involved the use of a seasonally leased premises, the court may order the termination of that person's right to occupy or visit the seasonally leased premises for a period not to exceed 125 days.

As used in this section, "seasonally leased premises" means premises leased as a residence for a period of less than 125 consecutive days. The term "seasonally leased premises" shall not include any structure provided by an employer on the employer's property which is used as living quarters for seasonal, temporary or migrant workers nor shall it include any premises used as the principal residence of a tenant pursuant to the terms of a month to month or week to week lease.

L.1992,c.29.



Section 2C:43-9 - Release Of All Offenders; Length Of Recommitment And Reparole After Revocation Of Parole

2C:43-9. Release of all offenders; length of recommitment and reparole after revocation of parole
Release of offenders on parole, recommitment and reparole after revocation shall be governed by the "Parole Act of 1979," P.L.1979, c. 441 (C. 30:4-123.45 et seq.).

L.1978, c. 95, s. 2C:43-9, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 86A, eff. Sept. 1, 1979; L.1981, c. 290, s. 39, eff. Sept. 24, 1981.



Section 2C:43-10 - Place Of Imprisonment; Beginning Sentences; Transfers

2C:43-10. Place of imprisonment; beginning sentences; transfers
a. Sentences for terms of 1 year or longer. Except as provided in section 2C:43-5 and in subsection b. of this section, when a person is sentenced to imprisonment for any term of 1 year or greater, the court shall commit him to the custody of the Commissioner of the Department of Corrections for the term of his sentence and until released in accordance with law.

b. County institution. In any county in which a county penitentiary or a county workhouse is located, a person sentenced to imprisonment for a return not exceeding 18 months may be committed to the penitentiary or workhouse of such county.

c. Sentences for terms of less than 1 year. When a person is sentenced to imprisonment for a term of less than 1 year, the court shall commit him either to the common jail of the county, the county workhouse or the county penitentiary for the term of his sentence and until released in accordance with law. In counties of the first class having a workhouse or penitentiary, however, no sentence exceeding 6 months shall be to the common jail of the county.

d. Aggregation of sentences when a person is sentenced to more than one term of imprisonment, and the sentences are to be consecutive, the terms shall be aggregated for the purpose of determining the place of imprisonment under subsections a., b. or c. of this section.

e. Duties of sheriff and keeper on sentence to State Prison. In all cases where the defendant, upon conviction, is sentenced by the court to imprisonment, for any term of 1 year or greater, the sheriff of the county or his lawful deputy shall, within 15 days transport him to the State Prison and there deliver him into the custody of the Commissioner of the Department of Corrections together with a copy of the sentence of the court ordering such imprisonment certified by the clerk of the court where the conviction was had, a copy of the court's statement of reasons for the sentence, and a copy of the presentence report or any presentence information used by the judge in determining sentence.

In every case at least 48 hours, exclusive of Sundays and legal holidays, shall elapse between the time of sentence and removal to the State Prison.

f. Beginning sentences in county institutions. Every person sentenced to the county workhouse or penitentiary shall be transferred to and confined therein within 10 days after the sentence.

g. Transfer of persons sentenced to county jail, penitentiary or workhouse from one to another thereof. Every person sentenced to imprisonment in a county jail, penitentiary or workhouse may upon the application of the board of chosen freeholders of such county and by order of the Superior Court, be transferred from any one of such county penal institutions to any other thereof. No such transfer or retransfer shall in any way affect the term of the original sentence of the person so transferred or retransferred.

L.1978, c. 95, s. 2C:43-10, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 87, eff. Sept. 1, 1979.



Section 2C:43-11 - Program Of Intensive Supervision, Eligibility.

2C:43-11 Program of intensive supervision, eligibility.

2. a. No custodial sentence imposed pursuant to Chapter 43, 44 or 45 of Title 2C shall be changed to permit entry into any program of intensive supervision established pursuant to the Rules Governing the Courts of the State of New Jersey if the inmate:

(1)Is serving a sentence for a conviction of any crime of the first degree; or

(2)Is serving a sentence for a conviction of any offense in which the sentencing court found that there is a substantial likelihood that the defendant is involved in organized criminal activity pursuant to N.J.S.2C:44-1a.(5); or

(3)Is serving any statutorily mandated parole ineligibility, or any parole ineligibility imposed by the court pursuant to subsection b. of N.J.S.2C:43-6 or section 6 of P.L.2007, c.49 (C.2C:43-6.5); or

(4)(Deleted by amendment, P.L.2008, c.30)

(5)Has previously been convicted of a crime of the first degree, or of any offense in any other jurisdiction which, if committed in New Jersey, would constitute a crime of the first degree and the inmate was released from incarceration on the first degree offense within five years of the commission of the offense for which the inmate is applying for intensive supervision.

Nothing in this subsection shall be construed to preclude the program of intensive supervision from imposing more restrictive standards for admission.

b.Unless the inmate is within nine months of parole eligibility and has served at least six months of the sentence, no custodial sentence of an inmate serving a sentence for conviction of any crime of the second degree shall be changed to permit entry into any program of intensive supervision established pursuant to the Rules Governing the Courts of the State of New Jersey, if, within 20 days of receipt of notice of the inmate's application, the county prosecutor or Attorney General objects in writing.

c.If an inmate's application for a change of custodial sentence to permit entry into any program of intensive supervision established pursuant to the Rules Governing the Courts of the State of New Jersey is granted over the objection of the county prosecutor or the Attorney General, the order shall not become final for 20 days or until reconsideration by the Intensive Supervision Resentencing Panel in order to permit the county prosecutor or the Attorney General to appear personally or in writing, with notice to defense counsel, to request reconsideration of the application approval.

d.A victim of the offense for which the inmate was sentenced shall have the right to make a written statement or to appear at a proceeding regarding the application for a change of custodial sentence imposed pursuant to Chapter 43, 44 or 45 of Title 2C for entry into any program of intensive supervision established pursuant to the Rules Governing the Courts of the State of New Jersey.

L.1993, c.123, s.2; amended 2007, c.49, s.8; 2008, c.30.



Section 2C:43-12 - Supervisory Treatment - Pretrial Intervention.

2C:43-12 Supervisory treatment - pretrial intervention.

2C:43-12. Supervisory Treatment--Pretrial Intervention.

a.Public policy. The purpose of N.J.S.2C:43-12 through N.J.S.2C:43-22 is to effectuate a Statewide program of Pretrial Intervention. It is the policy of the State of New Jersey that supervisory treatment should ordinarily be limited to persons who have not previously been convicted of any criminal offense under the laws of New Jersey, or under any criminal law of the United States, or any other state when supervisory treatment would:

(1)Provide applicants, on an equal basis, with opportunities to avoid ordinary prosecution by receiving early rehabilitative services or supervision, when such services or supervision can reasonably be expected to deter future criminal behavior by an applicant, and when there is apparent causal connection between the offense charged and the rehabilitative or supervisory need, without which cause both the alleged offense and the need to prosecute might not have occurred; or

(2)Provide an alternative to prosecution for applicants who might be harmed by the imposition of criminal sanctions as presently administered, when such an alternative can be expected to serve as sufficient sanction to deter criminal conduct; or

(3)Provide a mechanism for permitting the least burdensome form of prosecution possible for defendants charged with "victimless" offenses, other than defendants who were public officers or employees charged with offenses that involved or touched their office or employment; or

(4)Provide assistance to criminal calendars in order to focus expenditure of criminal justice resources on matters involving serious criminality and severe correctional problems; or

(5)Provide deterrence of future criminal or disorderly behavior by an applicant in a program of supervisory treatment.

b. (1) Admission of an applicant into a program of supervisory treatment shall be measured according to the applicant's amenability to correction, responsiveness to rehabilitation and the nature of the offense.

(2)There shall be a presumption against admission into a program of supervisory treatment for:

(a)a defendant who was a public officer or employee whose offense involved or touched upon his public office or employment; and

(b)a defendant charged with any crime or offense involving domestic violence, as defined in subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19) if the defendant committed the crime or offense while subject to a temporary or permanent restraining order issued pursuant to the provisions of the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.) or if the crime or offense charged involved violence or the threat of violence. For purposes of this subparagraph, a crime or offense involves violence or the threat of violence if the victim sustains serious or significant bodily injury as defined in subsection b. or d. of N.J.S.2C:11-1, or the actor is armed with and uses a deadly weapon or threatens by word or gesture to use a deadly weapon as defined in subsection c. of N.J.S.2C:11-1, or threatens to inflict serious or significant bodily injury.

c.The decision and reasons therefor made by the designated judges (or assignment judges), prosecutors and program directors in granting or denying applications for supervisory treatment, in recommending and ordering termination from the program or dismissal of charges, in all cases shall be reduced to writing and disclosed to the applicant.

d.If an applicant desires to challenge the decision of the prosecutor or program director not to recommend enrollment in a program of supervisory treatment the proceedings prescribed under N.J.S.2C:43-14 and in accordance with the Rules of Court shall be followed.

e.Referral. At any time prior to trial but after the filing of a criminal complaint, or the filing of an accusation or the return of an indictment, with the consent of the prosecutor and upon written recommendation of the program director, the assignment judge or a judge designated by him may postpone all further proceedings against an applicant and refer said applicant to a program of supervisory treatment approved by the Supreme Court. Prosecutors and program directors shall consider in formulating their recommendation of an applicant's participation in a supervisory treatment program, among others, the following criteria:

(1)The nature of the offense;

(2)The facts of the case;

(3)The motivation and age of the defendant;

(4)The desire of the complainant or victim to forego prosecution;

(5)The existence of personal problems and character traits which may be related to the applicant's crime and for which services are unavailable within the criminal justice system, or which may be provided more effectively through supervisory treatment and the probability that the causes of criminal behavior can be controlled by proper treatment;

(6)The likelihood that the applicant's crime is related to a condition or situation that would be conducive to change through his participation in supervisory treatment;

(7)The needs and interests of the victim and society;

(8)The extent to which the applicant's crime constitutes part of a continuing pattern of anti-social behavior;

(9)The applicant's record of criminal and penal violations and the extent to which he may present a substantial danger to others;

(10) Whether or not the crime is of an assaultive or violent nature, whether in the criminal act itself or in the possible injurious consequences of such behavior;

(11) Consideration of whether or not prosecution would exacerbate the social problem that led to the applicant's criminal act;

(12) The history of the use of physical violence toward others;

(13) Any involvement of the applicant with organized crime;

(14) Whether or not the crime is of such a nature that the value of supervisory treatment would be outweighed by the public need for prosecution;

(15) Whether or not the applicant's involvement with other people in the crime charged or in other crime is such that the interest of the State would be best served by processing his case through traditional criminal justice system procedures;

(16) Whether or not the applicant's participation in pretrial intervention will adversely affect the prosecution of codefendants; and

(17) Whether or not the harm done to society by abandoning criminal prosecution would outweigh the benefits to society from channeling an offender into a supervisory treatment program.

The prosecutor and the court, in formulating their recommendations or decisions regarding an applicant's participation in a supervisory treatment program, shall give due consideration to the victim's position on whether the defendant should be admitted.

f.Review of Supervisory Treatment Applications; Procedure Upon Denial. Each applicant for supervisory treatment shall be entitled to full and fair consideration of his application. If an application is denied, the program director or the prosecutor shall precisely state his findings and conclusion which shall include the facts upon which the application is based and the reasons offered for the denial. If the applicant desires to challenge the decision of a program director not to recommend, or of a prosecutor not to consent to, enrollment into a supervisory treatment program, a motion shall be filed before the designated judge (or assignment judge) authorized pursuant to the Rules of Court to enter orders.

g.Limitations. (1) Supervisory treatment may occur only once with respect to any defendant and any person who has previously received supervisory treatment under section 27 of P.L.1970, c.226 (C.24:21-27), a conditional discharge pursuant to N.J.S.2C:36A-1, or a conditional dismissal pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) shall not be eligible for supervisory treatment under this section.

(2)Except as otherwise provided in paragraph (3) of this subsection, supervisory treatment, as provided herein, shall be available to a defendant irrespective of whether the defendant contests his guilt of the charge or charges against him.

(3)Admission into supervisory treatment shall be available to the following defendants only upon entering a plea of guilty: (a) a defendant charged with a first or second degree crime; (b) a defendant charged with any crime if the defendant had previously been convicted of a first or second degree crime; (c) a defendant charged with a third or fourth degree crime involving domestic violence, as defined in subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19); or (d) a defendant charged with any disorderly persons or petty disorderly persons offense involving domestic violence, as defined in subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19) if the defendant committed the offense while subject to a temporary or permanent restraining order issued pursuant to the provisions of the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.). For any such defendant, following the plea of guilty the plea shall be held in an inactive status pending termination of supervisory treatment pursuant to subsection d. or e. of N.J.S.2C:43-13. Upon successful completion of the program of supervisory treatment the charges shall be dismissed.

h.Termination. Termination of supervisory treatment under this section shall be immediately reported to the assignment judge of the county who shall forward such information to the Administrative Director of the Courts.

i.Appointment of Program Directors; Authorized Referrals. Programs of supervisory treatment and appointment of the program directors require approval by the Supreme Court with the consent of the assignment judge and prosecutor. Referrals of participants from supervisory treatment programs may be to any public or private office or agency, including but not limited to, programs within the probation service of the court, offering counseling or any other social service likely to aid in the rehabilitation of the participant and to deter the commission of other offenses.

j.Health Care Professional Licensing Board Notification. The program director shall promptly notify the State Board of Medical Examiners when a State licensed physician or podiatrist has been enrolled in a supervisory treatment program after he has been charged with an offense involving drugs or alcohol.

The Attorney General shall develop guidelines to ensure the uniform exercise of discretion by prosecutors in formulating their recommendations on participation in a supervisory treatment program by an applicant charged with a crime or offense involving domestic violence, as defined in subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19).

amended 1979, c.178, s.88; 1987, c.106, s.14; 1989, c.300, s.22; 2007, c.49, s.9; 2013, c.158, s.11; 2015, c.98, s.4.



Section 2C:43-13 - Supervisory Treatment Procedure.

2C:43-13 Supervisory treatment procedure.

2C:43-13. Supervisory Treatment Procedure. a. Agreement. The terms and duration of the supervisory treatment shall be set forth in writing, signed by the prosecutor and agreed to and signed by the participant. Payment of the assessment required by section 2 of P.L.1979, c.396 (C.2C:43-3.1) shall be included as a term of the agreement. If the participant is represented by counsel, defense counsel shall also sign the agreement. Each order of supervisory treatment shall be filed with the county clerk.

b.Charges. During a period of supervisory treatment the charge or charges on which the participant is undergoing supervisory treatment shall be held in an inactive status pending termination of the supervisory treatment pursuant to subsection d. or e. of this section.

c.Period of treatment. Supervisory treatment may be for such period, as determined by the designated judge or the assignment judge, not to exceed three years, provided, however, that the period of supervisory treatment may be shortened or terminated as the program director may determine with the consent of the prosecutor and the approval of the court.

d.Dismissal. Upon completion of supervisory treatment, and with the consent of the prosecutor, the complaint, indictment or accusation against the participant may be dismissed with prejudice.

e.Violation of conditions. Upon violation of the conditions of supervisory treatment, the court shall determine, after summary hearing, whether said violation warrants the participant's dismissal from the supervisory treatment program or modification of the conditions of continued participation in that or another supervisory treatment program. Upon dismissal of the participant from the supervisory treatment program, the charges against the participant may be reactivated and the prosecutor may proceed as though no supervisory treatment had been commenced.

f.Evidence. No statement or other disclosure by a participant undergoing supervisory treatment made or disclosed to the person designated to provide such supervisory treatment shall be disclosed, at any time, to the prosecutor in connection with the charge or charges against the participant, nor shall any such statement or disclosure be admitted as evidence in any civil or criminal proceeding against the participant. Nothing provided herein, however, shall prevent the person providing supervisory treatment from informing the prosecutor, or the court, upon request or otherwise as to whether or not the participant is satisfactorily responding to supervisory treatment.

g.Delay. No participant agreeing to undergo supervisory treatment shall be permitted to complain of a lack of speedy trial for any delay caused by the commencement of supervisory treatment.

A person applying for admission to a program of supervisory treatment shall pay to the court a fee of $75 which shall be paid to the Treasurer of the State of New Jersey for deposit into the General Fund. A person may apply for a waiver of this fee, by reason of poverty, pursuant to the Rules Governing the Courts of the State of New Jersey, or the court may allow for the payment of the fee and other financial obligations by installment.

amended 1979, c.178, s.89; 1988, c.44, s.15; 1991, c.329, s.5; 1993, c.275, s.15; 2013, c.158, s.12.



Section 2C:43-13.1 - Eligibility And Application.

2C:43-13.1 Eligibility and application.

1. Eligibility and Application. a. Whenever any defendant who has not been previously convicted of any petty disorderly persons offense, disorderly persons offense or crime under any law of the United States, this State or any other state, and who has not previously participated in conditional discharge under N.J.S.2C:36A-1, supervisory treatment under N.J.S.2C:43-12, or conditional dismissal under P.L.2013, c.158 (C.2C:43-13.1 et al.), is charged with a petty disorderly offense or disorderly persons offense except as provided in subsection b. of this section, the defendant may, after a plea of guilty or a finding of guilt, but prior to the entry of a judgment of conviction and with appropriate notice to the prosecutor, apply to the court for entry into the conditional dismissal program pursuant to the requirements of P.L.2013, c.158 (C.2C:43-13.1 et al.). As a condition of such application, the defendant shall submit to the fingerprint identification procedures as provided in R.S.53:1-15 before making such application to the court to allow sufficient time for verification of the defendant's criminal history by the prosecutor.

b. (1) A defendant shall not be eligible for participation in the conditional dismissal program if the offense for which the person is charged involved: (a) organized criminal or gang activity; (b) a continuing criminal business or enterprise; (c) a breach of the public trust by a public officer or employee; (d) domestic violence as defined by subsection a. of section 3 of P.L.1991, c.261 (C.2C:25-19); (e) an offense against an elderly, disabled or minor person; (f) an offense involving driving or operating a motor vehicle while under the influence of alcohol, intoxicating liquor, narcotic, hallucinogenic or habit-producing drug; (g) a violation of animal cruelty laws; or (h) any disorderly persons offense or petty disorderly persons offense under chapter 35 or 36 of Title 2C.

(2)Nothing in this act shall preclude a defendant charged with any disorderly persons offense or petty disorderly persons offense under chapter 35 or 36 of Title 2C from applying to the court for admission into the conditional discharge program in accordance with N.J.S.2C:36A-1.

c.In addition to the eligibility criteria enumerated in this section, the court shall consider the following factors:

(1)The nature and circumstances of the offense;

(2)The facts surrounding the commission of the offense;

(3)The motivation, age, character and attitude of the defendant;

(4)The desire of the complainant or victim to forego prosecution;

(5)The needs and interests of the victim and the community;

(6)The extent to which the defendant's offense constitutes part of a continuing pattern of anti-social behavior;

(7)Whether the offense is of an assaultive or violent nature, whether in the act itself or in the possible injurious consequences of such behavior;

(8)Whether the applicant's participation will adversely affect the prosecution of codefendants;

(9)Whether diversion of the defendant from prosecution is consistent with the public interest; and

(10) Any other factors deemed relevant by the court.

L.2013, c.158, s.1.



Section 2C:43-13.2 - Court Approval Of Defendant's Participation In Conditional Dismissal Program.

2C:43-13.2 Court approval of defendant's participation in conditional dismissal program.

2.Court Approval of Defendant's Participation in Conditional Dismissal Program. After considering the eligibility criteria set forth in section 1 of P.L.2013, c.158 (C.2C:43-13.1), the defendant's criminal history and the municipal prosecutor's recommendation, the court may, without entering a judgment of conviction, and after proper reference to the State Bureau of Identification criminal history record information files, approve the defendant's participation in the conditional dismissal program established pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) and place the defendant under a probation monitoring status for a period of one year. The court may also impose financial obligations and other terms and conditions in accordance with P.L.2013, c.158 (C.2C:43-13.1 et al.). Where the court approves a defendant's participation in the conditional dismissal program over the municipal prosecutor's objection, the order approving the defendant's participation in the program shall be a final order but upon request of the municipal prosecutor shall be stayed for a period of 10 days in order to permit the prosecutor to appeal such order to the Superior Court.

L.2013, c.158, s.2.



Section 2C:43-13.3 - Extension Of Conditional Dismissal Term.

2C:43-13.3 Extension of conditional dismissal term.

3.Extension of Conditional Dismissal Term. A defendant may apply to the court for an extension of a term of conditional dismissal pursuant to the provisions of P.L.2013, c.158 (C.2C:43-13.1 et al.) to allow sufficient time to pay financial obligations imposed by the court. A judge may also extend a defendant's conditional dismissal term for good cause.

L.2013, c.158, s.3.



Section 2C:43-13.4 - Violation Of Terms Prior To Dismissal.

2C:43-13.4 Violation of terms prior to dismissal.

4.Violation of Terms Prior To Dismissal. If a defendant who is participating in the conditional dismissal program established pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) is convicted of any petty disorderly persons offense, disorderly persons offense or crime under any law of the United States, this State or any other state, or otherwise fails to comply with the terms and conditions imposed by the court, the court may enter a judgment of conviction and impose a fine, penalty, or other assessment which may be imposed by the court in accordance with the defendant's prior plea of guilty or finding of guilt.

L.2013, c.158, s.4.



Section 2C:43-13.5 - Dismissal.

2C:43-13.5 Dismissal.

5.Dismissal. If, at the end of the term of the conditional dismissal, the defendant has not been convicted of any subsequent petty disorderly persons offense, disorderly persons offense or crime under any law of the United States, this State or any other state, and has complied with any other terms and conditions imposed by the court, the court may terminate the probation monitoring and dismiss the proceedings against the defendant.

L.2013, c.158, s.5.



Section 2C:43-13.6 - Effect Of Dismissal.

2C:43-13.6 Effect of dismissal.

6.Effect of Dismissal. The conditional dismissal of petty disorderly persons or disorderly persons offenses granted pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) shall not be deemed a conviction for purposes of disqualifications or disabilities, if any, imposed by law upon conviction of a petty disorderly persons or disorderly persons offense but shall be reported to the State Bureau of Identification criminal history record information files for purposes of determining future eligibility or exclusion from court diversion programs. A conditional dismissal granted pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) shall not be deemed a conviction for the purposes of determining whether a second or subsequent offense has occurred under any law of this State.

L.2013, c.158, s.6.



Section 2C:43-14 - Authority Of Supreme Court

2C:43-14. Authority of supreme court
The Supreme Court may adopt rules dealing with Supervisory Treatment in accordance with procedures herein set forth.

L.1978, c. 95, s. 2C:43-14, eff. Sept. 1, 1979.



Section 2C:43-13.7 - Limitation.

2C:43-13.7 Limitation.

7.Limitation. A conditional dismissal pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) shall be granted only once with respect to any defendant.

L.2013, c.158, s.7.



Section 2C:43-13.8 - Conditional Dismissal Assessment, Restitution And Other Assessments.

2C:43-13.8 Conditional dismissal assessment, restitution and other assessments.

8.Conditional Dismissal Assessment, Restitution and Other Assessments. A defendant applying for admission to the conditional dismissal program pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.) shall pay to the court an application fee of $75 which, upon collection, shall be deposited into the "Municipal Court Diversion Fund" established pursuant to section 9 of P.L.2013, c.158 (C.2C:43-13.9). Monies in the fund shall be used to defray the cost of intake and monitoring services related to the defendant's participation in the conditional dismissal program as provided by the Probation Division of the Superior Court. If admitted into the program, the defendant shall be required to pay any restitution, costs, and other mandatory assessments that would have been imposed by law for a conviction of the offense charged.

A municipal court judge may impose an assessment, based on the nature of the offense and the character of the defendant, that shall not exceed the amount of a fine that would have been imposed for conviction of the offense charged. Such assessment shall be distributed in the same manner as a fine for the offense charged. A defendant shall be advised of these financial conditions prior to seeking entry into the program.

A defendant may apply for a waiver of the fee, by reason of poverty, pursuant to the Rules Governing the Courts of the State of New Jersey, or the court may permit the defendant to pay the conditional dismissal fee and other assessments in installments or may order other alternatives pursuant to section 1 of P.L.2009, c.317 (C.2B:12-23.1).

L.2013, c.158, s.8.



Section 2C:43-13.9 - "Municipal Court Diversion Fund."

2C:43-13.9 "Municipal Court Diversion Fund."

9. a. There is established within the General Fund a dedicated, non-lapsing fund to be known as the "Municipal Court Diversion Fund," which shall be administered by the Administrative Office of the Courts.

b.The fund shall be the depository of a $75 application fee collected pursuant to section 8 of P.L.2013, c.158 (C.2C:43-13.8) for admission to the conditional dismissal program established pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.).

c.Monies in the fund shall be used to offset the cost of the intake and monitoring services for defendants diverted from municipal court prosecution for petty disorderly persons and disorderly persons offenses under conditional dismissal pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.).

L.2013, c.158, s.9.



Section 2C:43-15 - Presentation Of Proposed Rules At Judicial Conference

2C:43-15. Presentation of proposed rules at judicial conference
2C:43-15. The subject matter and a tentative draft of a rule or rules proposed to be adopted pursuant to this chapter shall be entered upon the agenda and discussed at a Judicial Conference whose membership shall at least include delegates from the Supreme Court, the Appellate Division of the Superior Court, the judges of the Superior Court, the judges of the municipal courts, the surrogates, the State Bar Association, the county bar associations, the Senate and General Assembly, the Attorney General, the county prosecutors, the law schools of this State, and members of the public.

L.1978, c.95; amended 1979,c.178,s.90; 1991,c.91,s.145.



Section 2C:43-16 - Public Announcement Of Proposed Rules; Delivery Of Copies

2C:43-16. Public announcement of proposed rules; delivery of copies
The proposed rule or rules shall be publicly announced by the Supreme Court on September 15 next following such Judicial Conference (or, if such day be a Saturday, Sunday or legal holiday, on the first day thereafter that is not), and the court shall, on the same day, cause true copies thereof to be delivered to the President of the Senate, the Speaker of the General Assembly, and the Governor.

L.1978, c. 95, s. 2C:43-16, eff. Sept. 1, 1979.



Section 2C:43-17 - Effective Date Of Rules; Rules Subject To Cancellation By Joint Resolution

2C:43-17. Effective date of rules; rules subject to cancellation by joint resolution
The rule or rules so announced and delivered shall take effect on July 1 next following; provided, however, that all such rules shall remain subject to cancellation at any time up to such effective date by joint resolution to that effect adopted by the Senate and General Assembly and signed by the Governor.

L.1978, c. 95, s. 2C:43-17, eff. Sept. 1, 1979.



Section 2C:43-18 - Change Or Cancellation Of Rules By Statute Or Adoption Of Subsequent Rules

2C:43-18. Change or cancellation of rules by statute or adoption of subsequent rules
Any rule or rules so proposed or adopted shall be subject to change or cancellation at any time by statute or by a subsequent rule adopted pursuant to this chapter.

L.1978, c. 95, s. 2C:43-18, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 91, eff. Sept. 1, 1979.



Section 2C:43-19 - Adoption Of Rules At Such Time, Or With Such Effective Date, Or Without Presentation At Judicial Conference, As May Be Provided In Joint Resolution

2C:43-19. Adoption of rules at such time, or with such effective date, or without presentation at judicial conference, as may be provided in joint resolution
By joint resolution adopted by the Senate and General Assembly and signed by the Governor with respect to a particular rule or rules therein specified the Supreme Court may adopt such rule or rules at such time or times, or with such effective date, or without presentation at a Judicial Conference, as may be provided in the joint resolution.

L.1978, c. 95, s. 2C:43-19, eff. Sept. 1, 1979.



Section 2C:43-20 - Reduction Or Elimination Of Time During Which Rules May Be Canceled By Joint Resolution

2C:43-20. Reduction or elimination of time during which rules may be canceled by joint resolution
By joint resolution adopted by the Senate and General Assembly and signed by the Governor with respect to a particular rule or rules therein specified, the period of time as provided in 2C:43-17 during which the same may be canceled by joint resolution may be reduced or eliminated.

L.1978, c. 95, s. 2C:43-20, eff. Sept. 1, 1979.



Section 2C:43-21 - Index And Reports

2C:43-21. Index and reports
a. Index. The Administrative Director of the Courts shall establish and maintain an index of cases in which applications for supervisory treatment have been made and such index shall indicate the dispositions of those applications.

b. Reports. At the termination of the year in which this chapter takes effect and at the termination of each calendar year thereafter, for a period of 5 years, the assignment judge for each county shall report the results of the rehabilitative effort prescribed in this act to the Administrative Director of the Courts. The report shall include a description of offenses for which supervisory treatment was prescribed, the type of treatment to which defendants were assigned, the number and types of criminal acts, if any, committed by persons during their period of supervisory treatment, the number of persons successfully completing supervisory treatment and against whom charges were dismissed, and, where possible, the number and types of criminal acts, if any, committed by such persons subsequent to successful completion of supervisory treatment.

c. Evaluation. The Administrative Director of the Courts shall, from time to time as he deems necessary, or upon request from the Legislature, evaluate the program of supervisory treatment on the basis of reports made to him by county and municipal prosecutors. He shall submit his evaluation, together with special findings and recommendations to the Legislature.

d. No order of expungement or sealing shall affect any entry in the index or any registry of such information established by the Administrative Office of the Courts.

L.1978, c. 95, s. 2C:43-21, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 92, eff. Sept. 1, 1979.



Section 2C:43-22 - Disclaimer

2C:43-22. Disclaimer
Nothing contained in this act is intended to supersede, repeal or modify the authority granted and procedure prescribed under section 27 of P.L.1970, c. 226 (C. 24:21-27).

L.1978, c. 95, s. 2C:43-22, eff. Sept. 1, 1979.



Section 2C:44-1 - Criteria For Withholding Or Imposing Sentence Of Imprisonment.

2C:44-1 Criteria for withholding or imposing sentence of imprisonment.

2C:44-1. a. In determining the appropriate sentence to be imposed on a person who has been convicted of an offense, the court shall consider the following aggravating circumstances:

(1)The nature and circumstances of the offense, and the role of the actor therein, including whether or not it was committed in an especially heinous, cruel, or depraved manner;

(2)The gravity and seriousness of harm inflicted on the victim, including whether or not the defendant knew or reasonably should have known that the victim of the offense was particularly vulnerable or incapable of resistance due to advanced age, ill-health, or extreme youth, or was for any other reason substantially incapable of exercising normal physical or mental power of resistance;

(3)The risk that the defendant will commit another offense;

(4)A lesser sentence will depreciate the seriousness of the defendant's offense because it involved a breach of the public trust under chapters 27 and 30, or the defendant took advantage of a position of trust or confidence to commit the offense;

(5)There is a substantial likelihood that the defendant is involved in organized criminal activity;

(6)The extent of the defendant's prior criminal record and the seriousness of the offenses of which he has been convicted;

(7)The defendant committed the offense pursuant to an agreement that he either pay or be paid for the commission of the offense and the pecuniary incentive was beyond that inherent in the offense itself;

(8)The defendant committed the offense against a police or other law enforcement officer, correctional employee or fireman, acting in the performance of his duties while in uniform or exhibiting evidence of his authority; the defendant committed the offense because of the status of the victim as a public servant; or the defendant committed the offense against a sports official, athletic coach or manager, acting in or immediately following the performance of his duties or because of the person's status as a sports official, coach or manager;

(9)The need for deterring the defendant and others from violating the law;

(10) The offense involved fraudulent or deceptive practices committed against any department or division of State government;

(11) The imposition of a fine, penalty or order of restitution without also imposing a term of imprisonment would be perceived by the defendant or others merely as part of the cost of doing business, or as an acceptable contingent business or operating expense associated with the initial decision to resort to unlawful practices;

(12) The defendant committed the offense against a person who he knew or should have known was 60 years of age or older, or disabled;

(13) The defendant, while in the course of committing or attempting to commit the crime, including the immediate flight therefrom, used or was in possession of a stolen motor vehicle;

(14) The offense involved an act of domestic violence, as that term is defined in subsection a. of section 3 of P.L.1991, c. 261 (C.2C:25-19), committed in the presence of a child under 16 years of age; and

(15) The offense involved an act of domestic violence, as that term is defined in subsection a. of section 3 of P.L.1991, c. 261 (C.2C:25-19) and the defendant committed at least one act of domestic violence on more than one occasion.

b.In determining the appropriate sentence to be imposed on a person who has been convicted of an offense, the court may properly consider the following mitigating circumstances:

(1)The defendant's conduct neither caused nor threatened serious harm;

(2)The defendant did not contemplate that his conduct would cause or threaten serious harm;

(3)The defendant acted under a strong provocation;

(4)There were substantial grounds tending to excuse or justify the defendant's conduct, though failing to establish a defense;

(5)The victim of the defendant's conduct induced or facilitated its commission;

(6)The defendant has compensated or will compensate the victim of his conduct for the damage or injury that he sustained, or will participate in a program of community service;

(7)The defendant has no history of prior delinquency or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present offense;

(8)The defendant's conduct was the result of circumstances unlikely to recur;

(9)The character and attitude of the defendant indicate that he is unlikely to commit another offense;

(10) The defendant is particularly likely to respond affirmatively to probationary treatment;

(11) The imprisonment of the defendant would entail excessive hardship to himself or his dependents;

(12) The willingness of the defendant to cooperate with law enforcement authorities;

(13) The conduct of a youthful defendant was substantially influenced by another person more mature than the defendant.

c. (1) A plea of guilty by a defendant or failure to so plead shall not be considered in withholding or imposing a sentence of imprisonment.

(2)When imposing a sentence of imprisonment the court shall consider the defendant's eligibility for release under the law governing parole, including time credits awarded pursuant to Title 30 of the Revised Statutes, in determining the appropriate term of imprisonment.

d.Presumption of imprisonment. The court shall deal with a person who has been convicted of a crime of the first or second degree, or a crime of the third degree where the court finds that the aggravating factor in paragraph (5), (14) or (15) of subsection a. applies, by imposing a sentence of imprisonment unless, having regard to the character and condition of the defendant, it is of the opinion that his imprisonment would be a serious injustice which overrides the need to deter such conduct by others. Notwithstanding the provisions of subsection e. of this section, the court shall deal with a person who has been convicted of theft of a motor vehicle or of the unlawful taking of a motor vehicle and who has previously been convicted of either offense by imposing a sentence of imprisonment unless, having regard to the character and condition of the defendant, it is of the opinion that his imprisonment would be a serious injustice which overrides the need to deter such conduct by others.

e.The court shall deal with a person convicted of an offense other than a crime of the first or second degree, who has not previously been convicted of an offense, without imposing a sentence of imprisonment unless, having regard to the nature and circumstances of the offense and the history, character and condition of the defendant, it is of the opinion that his imprisonment is necessary for the protection of the public under the criteria set forth in subsection a., except that this subsection shall not apply if the court finds that the aggravating factor in paragraph (5), (14) or (15) of subsection a. applies or if the person is convicted of any of the following crimes of the third degree: theft of a motor vehicle; unlawful taking of a motor vehicle; eluding; if the person is convicted of a crime of the third degree constituting use of a false government document in violation of subsection c. of section 1 of P.L.1983, c.565 (C.2C:21-2.1); if the person is convicted of a crime of the third degree constituting distribution, manufacture or possession of an item containing personal identifying information in violation of subsection b. of section 6 of P.L.2003, c.184 (C.2C:21-17.3); if the person is convicted of a crime of the third or fourth degree constituting bias intimidation in violation of N.J.S.2C:16-1; if the person is convicted of a crime of the third degree under paragraph (12) of subsection b. of N.J.S.2C:12-1 or section 2 of P.L.1997, c.111 (C.2C:12-1.1); or if the person is convicted of a crime of the third or fourth degree under the provisions of section 1 or 2 of P.L.2007, c.341 (C.2C:33-29 or C.2C:33-30).

f.Presumptive Sentences. (1) Except for the crime of murder, unless the preponderance of aggravating or mitigating factors, as set forth in subsections a. and b., weighs in favor of a higher or lower term within the limits provided in N.J.S.2C:43-6, when a court determines that a sentence of imprisonment is warranted, it shall impose sentence as follows:

(a)To a term of 20 years for aggravated manslaughter or kidnapping pursuant to paragraph (1) of subsection c. of N.J.S.2C:13-1 when the offense constitutes a crime of the first degree;

(b)Except as provided in subparagraph (a) of this paragraph to a term of 15 years for a crime of the first degree;

(c)To a term of seven years for a crime of the second degree;

(d)To a term of four years for a crime of the third degree; and

(e)To a term of nine months for a crime of the fourth degree.

In imposing a minimum term pursuant to subsection b. of N.J.S.2C:43-6, the sentencing court shall specifically place on the record the aggravating factors set forth in this section which justify the imposition of a minimum term.

Unless the preponderance of mitigating factors set forth in subsection b. weighs in favor of a lower term within the limits authorized, sentences imposed pursuant to paragraph (1) of subsection a. of N.J.S.2C:43-7 shall have a presumptive term of life imprisonment. Unless the preponderance of aggravating and mitigating factors set forth in subsections a. and b. weighs in favor of a higher or lower term within the limits authorized, sentences imposed pursuant to paragraph (2) of subsection a. of N.J.S.2C:43-7 shall have a presumptive term of 50 years' imprisonment; sentences imposed pursuant to paragraph (3) of subsection a. of N.J.S.2C:43-7 shall have a presumptive term of 15 years' imprisonment; and sentences imposed pursuant to paragraph (4) of subsection a. of N.J.S.2C:43-7 shall have a presumptive term of seven years' imprisonment.

In imposing a minimum term pursuant to subsection b. of N.J.S.2C:43-7, the sentencing court shall specifically place on the record the aggravating factors set forth in this section which justify the imposition of a minimum term.

(2)In cases of convictions for crimes of the first or second degree where the court is clearly convinced that the mitigating factors substantially outweigh the aggravating factors and where the interest of justice demands, the court may sentence the defendant to a term appropriate to a crime of one degree lower than that of the crime for which he was convicted. If the court does impose sentence pursuant to this paragraph, or if the court imposes a noncustodial or probationary sentence upon conviction for a crime of the first or second degree, such sentence shall not become final for 10 days in order to permit the appeal of such sentence by the prosecution.

g.Imposition of Noncustodial Sentences in Certain Cases. If the court, in considering the aggravating factors set forth in subsection a., finds the aggravating factor in paragraph (2), (5), (10), or (12) of subsection a. and does not impose a custodial sentence, the court shall specifically place on the record the mitigating factors which justify the imposition of a noncustodial sentence.

h.Except as provided in section 2 of P.L.1993, c.123 (C.2C:43-11), the presumption of imprisonment as provided in subsection d. of this section shall not preclude the admission of a person to the Intensive Supervision Program, established pursuant to the Rules Governing the Courts of the State of New Jersey.

amended 1979, c.178, s.93; 1981, c.290, s.40; 1983, c.317, s.1; 1986, c.172, s.4; 1987, c.76, s.36; 1989, c.23, s.4; 1993, c.123, s.1; 1993, c.132, s.1; 1993, c.135; 1995, c.6, s.2; 2001, c.443, s.7; 2003, c.55, s.4; 2003, c.184, s.4; 2007, c.83, s.3; 2007, c.341, s.7; 2010, c.30, s.1; 2015, c.98, s.5.



Section 2C:44-1.1 - Certain Convictions Vacated, Expunged.

2C:44-1.1 Certain convictions vacated, expunged.

10. a. (1) A person convicted of N.J.S.2C:34-1, prostitution and related offenses, or section 3 of P.L.1997, c.93 (C.2C:34-1.1), loitering for the purpose of engaging in prostitution, or a similar local ordinance, may file an application with the Superior Court in accordance with the Rules of Court to have the conviction vacated at any time following entry of a judgment of conviction, when the person's participation in the offense was a result of having been a victim of human trafficking pursuant to section 1 of P.L.2005, c.77 (C.2C:13-8) or as defined in paragraph (14) of 22 U.S.C. s.7102.

(2)Notwithstanding any law to the contrary, the person may also in the same application seek an order for the expungement of any reference to the person's arrest, conviction, and any proceeding for prostitution in any records in the custody of a court, or law enforcement or correctional agency entitled to be served with the application pursuant to subsection b. of this section.

b. (1) An application made under this section, together with a copy of all supporting documents, shall be served pursuant to the Rules of Court upon: the Attorney General; the county prosecutor of the county wherein the court is located; the Superintendent of State Police; the chief of police or other executive head of the police department of the municipality wherein the offense was committed; the chief law enforcement officer of any other law enforcement agency of this State that participated in the arrest of the person; the superintendent or warden of any institution in which the person was confined; and, if a disposition was made in municipal court, upon the judge of that court. Any of the noticed parties herein may make an appearance or file a submission responding to the person's application.

(2)The application shall be made and heard within a reasonable time after the person has ceased to be a victim of human trafficking or has sought services for being a victim of human trafficking, whichever occurs later, subject to reasonable concerns for the safety of the person, family members of the person, or other victims of human trafficking that may be jeopardized by the bringing of the application, or for other reasons consistent with the purposes of this paragraph.

c. (1) The court may vacate a conviction pursuant to this section if it finds by a preponderance of the evidence that the person was a victim of human trafficking pursuant to section 1 of P.L.2005, c.77 (C.2C:13-8) or as defined in paragraph (14) of 22 U.S.C. s.7102 at the time of the offense, and that the violation was a result of the person having been a victim of human trafficking.

(2)In making a determination:

(a)evidence documenting the person's status as a victim of human trafficking at the time of the offense from a federal, state, or local governmental agency shall create a rebuttable presumption that the person's participation in the offense was a result of having been a victim, but shall not be required to vacate a conviction under this section; and

(b)the court may additionally consider other evidence it deems appropriate in determining whether the person was a victim of human trafficking, including, but not limited to:

(i)certified records of federal or State court proceedings which demonstrate that the defendant was a victim of a trafficker charged with a human trafficking offense under section 1 of P.L.2005, c.77 (C.2C:13-8) or chapter 77 of Title 18 of the United States Code;

(ii) certified records of approval notices or law enforcement certifications generated from a federal immigration proceeding available to victims of human trafficking; and

(iii) testimony or a sworn statement from a trained professional staff member of a victim services organization, an attorney, a member of the clergy or a health care or other professional from whom the person has sought assistance in addressing the trauma associated with being a victim of human trafficking.

d.If the court finds, pursuant to subsection c. of this section, that the person was a victim of human trafficking, it shall enter an order vacating the conviction and directing that all court records be revised accordingly. When the person's application also seeks an order for expungement, the court order shall require that any court, law enforcement and correctional agencies, and other noticed parties pursuant to subsection b. of this section expunge all references to the person's arrest, conviction, and related proceedings for the violation of N.J.S.2C:34-1, prostitution and related offenses, or section 3 of P.L.1997, c.93 (C.2C:34-1.1), loitering for the purpose of engaging in prostitution, or a similar local ordinance from all records in their custody that relate to the vacated conviction. An expungement ordered pursuant to this section shall have the same force as an expungement ordered pursuant to N.J.S.2C:52-1 et seq.

L.2013, c.51, s.10.



Section 2C:44-2 - Criteria For Imposing Fines And Restitutions

2C:44-2. Criteria for Imposing Fines and Restitutions
a. The court may sentence a defendant to pay a fine in addition to a sentence of imprisonment or probation if:

(1) The defendant has derived a pecuniary gain from the offense or the court is of opinion that a fine is specially adapted to deterrence of the type of offense involved or to the correction of the offender;

(2) The defendant is able, or given a fair opportunity to do so, will be able to pay the fine; and

(3) The fine will not prevent the defendant from making restitution to the victim of the offense.

b. The court shall sentence a defendant to pay restitution in addition to a sentence of imprisonment or probation that may be imposed if:

(1) The victim, or in the case of a homicide, the nearest relative of the victim, suffered a loss; and

(2) The defendant is able to pay or, given a fair opportunity, will be able to pay restitution.

c. (1) In determining the amount and method of payment of a fine, the court shall take into account the financial resources of the defendant and the nature of the burden that its payment will impose.

(2) In determining the amount and method of payment of restitution, the court shall take into account all financial resources of the defendant, including the defendant's likely future earnings, and shall set the amount of restitution so as to provide the victim with the fullest compensation for loss that is consistent with the defendant's ability to pay. The court shall not reduce a restitution award by any amount that the victim has received from the Violent Crimes Compensation Board, but shall order the defendant to pay any restitution ordered for a loss previously compensated by the Board to the Violent Crimes Compensation Board. If restitution to more than one person is set at the same time, the court shall set priorities of payment.

d. Nonpayment. When a defendant is sentenced to pay a fine or make restitution, or both, the court shall not impose at the same time an alternative sentence to be served in the event that the fine or restitution is not paid. The response of the court to nonpayment shall be determined only after the fine or restitution has not been paid, as provided in section 2C:46-2.

e. Whenever the maximum potential fine which may be imposed on a conviction for an offense defined in the "Comprehensive Drug Reform Act of 1986," N.J.S. 2C:35-1 et al. depends on the street value of the controlled dangerous substance or controlled substance analog involved and the court intends to impose a fine in excess of the maximum ordinary fine applicable to the offense for which defendant was convicted, and where the fine has not been agreed to pursuant to the provisions of N.J.S.2C:35-12, the court at the time of sentence shall determine the street value at the time and place of the offense based on the amount and purity of the controlled dangerous substance or controlled substance analog involved. The sentencing court's finding as to the street value may be based on expert opinion in the form of live testimony or by affidavit, or by such other means as the court deems appropriate. The court's finding as to street value shall not be subject to modification by an appellate court except upon a showing that the finding was totally lacking in support on the record or was arbitrary or capricious.

f. The ordering of restitution pursuant to this section shall not operate as a bar to the seeking of civil recovery by the victim based on the incident underlying the criminal conviction. Restitution ordered under this section is to be in addition to any civil remedy which a victim may possess, but any amount due the victim under any civil remedy shall be reduced by the amount ordered under this section to the extent necessary to avoid double compensation for the same loss, and the initial restitution judgment shall remain in full force and effect.

L.1978, c.95; amended 1979,c.178,s.94; 1987,c.106,s.15; 1991,c.329,s.6.



Section 2C:44-3 - Criteria For Sentence Of Extended Term Of Imprisonment.

2C:44-3 Criteria for sentence of extended term of imprisonment.

2C:44-3. The court may, upon application of the prosecuting attorney, sentence a person who has been convicted of a crime of the first, second or third degree to an extended term of imprisonment if it finds one or more of the grounds specified in subsection a., b., c., or f. of this section. If the grounds specified in subsection d. are found, and the person is being sentenced for commission of any of the offenses enumerated in N.J.S.2C:43-6c. or N.J.S.2C:43-6g., the court shall sentence the defendant to an extended term as required by N.J.S.2C:43-6c. or N.J.S.2C:43-6g., and application by the prosecutor shall not be required. The court shall, upon application of the prosecuting attorney, sentence a person who has been convicted of a crime under N.J.S.2C:14-2 or N.J.S.2C:14-3 to an extended term of imprisonment if the grounds specified in subsection g. of this section are found. The court shall, upon application of the prosecuting attorney, sentence a person to an extended term if the imposition of such term is required pursuant to the provisions of section 2 of P.L.1994, c.130 (C.2C:43-6.4). The finding of the court shall be incorporated in the record.

a.The defendant has been convicted of a crime of the first, second or third degree and is a persistent offender. A persistent offender is a person who at the time of the commission of the crime is 21 years of age or over, who has been previously convicted on at least two separate occasions of two crimes, committed at different times, when he was at least 18 years of age, if the latest in time of these crimes or the date of the defendant's last release from confinement, whichever is later, is within 10 years of the date of the crime for which the defendant is being sentenced.

b.The defendant has been convicted of a crime of the first, second or third degree and is a professional criminal. A professional criminal is a person who committed a crime as part of a continuing criminal activity in concert with two or more persons, and the circumstances of the crime show he has knowingly devoted himself to criminal activity as a major source of livelihood.

c.The defendant has been convicted of a crime of the first, second or third degree and committed the crime as consideration for the receipt, or in expectation of the receipt, of anything of pecuniary value the amount of which was unrelated to the proceeds of the crime or he procured the commission of the offense by payment or promise of payment of anything of pecuniary value.

d.Second offender with a firearm. The defendant is at least 18 years of age and has been previously convicted of any of the following crimes: 2C:11-3, 2C:11-4, 2C:12-1b., 2C:13-1, 2C:14-2a., 2C:14-3a., 2C:15-1, 2C:18-2, 2C:29-5, 2C:39-4a., or has been previously convicted of an offense under Title 2A of the New Jersey Statutes or under any statute of the United States or any other state which is substantially equivalent to the offenses enumerated in this subsection and he used or possessed a firearm, as defined in 2C:39-1f., in the course of committing or attempting to commit any of these crimes, including the immediate flight therefrom.

e.(Deleted by amendment, P.L.2001, c.443).

f.The defendant has been convicted of a crime under any of the following sections: N.J.S.2C:11-4, N.J.S.2C:12-1b., N.J.S.2C:13-1, N.J.S.2C:14-2a., N.J.S.2C:14-3a., N.J.S.2C:15-1, N.J.S.2C:18-2, N.J.S.2C:29-2b., N.J.S.2C:29-5, N.J.S.2C:35-5, and in the course of committing or attempting to commit the crime, including the immediate flight therefrom, the defendant used or was in possession of a stolen motor vehicle.

g.The defendant has been convicted of a crime under N.J.S.2C:14-2 or N.J.S.2C:14-3 involving violence or the threat of violence and the victim of the crime was 16 years of age or less.

For purposes of this subsection, a crime involves violence or the threat of violence if the victim sustains serious bodily injury as defined in subsection b. of N.J.S.2C:11-1, or the actor is armed with and uses a deadly weapon or threatens by word or gesture to use a deadly weapon as defined in subsection c. of N.J.S.2C:11-1, or threatens to inflict serious bodily injury.

h.(Deleted by amendment, P.L.2007, c.341).

Amended 1979, c.178, s.95; 1981, c.31, s.3; 1990, c.32, s.8; 1990, c.87, s.4; 1993, c.132, s.2; 1994, c.127, s.2; 1994, c.130, s.4; 1995, c.211, s.3; 1997, c.120; 1999, c.160, s.4; 2001, c.443, s.8; 2007, c.341, s.8.



Section 2C:44-4 - Definition Of Prior Conviction; Conviction In Another Jurisdiction; Proof Of Prior Conviction

2C:44-4. Definition of prior conviction; conviction in another jurisdiction; proof of prior conviction
a. Prior conviction of an offense. An adjudication by a court of competent jurisdiction that the defendant committed an offense constitutes a prior conviction.

b. Prior conviction of a crime. An adjudication by a court of competent jurisdiction that the defendant committed a crime constitutes a prior conviction, although sentence or the execution thereof was suspended, provided that the time to appeal has expired and that the defendant was not pardoned on the ground of innocence.

c. Prior conviction in another jurisdiction. A conviction in another jurisdiction shall constitute a prior conviction of a crime if a sentence of imprisonment in excess of 6 months was authorized under the law of the other jurisdiction.

d. Proof of prior conviction. Any prior conviction may be proved by any evidence, including fingerprint records made in connection with arrest, conviction or imprisonment, that reasonably satisfies the court that the defendant was convicted.

L.1978, c. 95, s. 2C:44-4, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 96, eff. Sept. 1, 1979.



Section 2C:44-5 - Multiple Sentences; Concurrent And Consecutive Terms.

2C:44-5 Multiple sentences; concurrent and consecutive terms.

2C:44-5. Multiple Sentences; Concurrent and Consecutive Terms.

a.Sentences of imprisonment for more than one offense. When multiple sentences of imprisonment are imposed on a defendant for more than one offense, including an offense for which a previous suspended sentence or sentence of probation has been revoked, such multiple sentences shall run concurrently or consecutively as the court determines at the time of sentence, except that:

(1)The aggregate of consecutive terms to a county institution shall not exceed 18 months; and

(2)Not more than one sentence for an extended term shall be imposed.

There shall be no overall outer limit on the cumulation of consecutive sentences for multiple offenses.

b.Sentences of imprisonment imposed at different times. When a defendant who has previously been sentenced to imprisonment is subsequently sentenced to another term for an offense committed prior to the former sentence, other than an offense committed while in custody:

(1)The multiple sentences imposed shall so far as possible conform to subsection a. of this section; and

(2)Whether the court determines that the terms shall run concurrently or consecutively, the defendant shall be credited with time served in imprisonment on the prior sentence in determining the permissible aggregate length of the term or terms remaining to be served; and (3)When a new sentence is imposed on a prisoner who is on parole, the balance of the parole term on the former sentence shall not be deemed to run during the period of the new imprisonment unless the court determines otherwise at the time of sentencing.

c.Sentence of imprisonment for offense committed while on parole. When a defendant is sentenced to imprisonment for an offense committed while on parole in this State, such term of imprisonment and any period of reimprisonment that the parole board may require the defendant to serve upon the revocation of his parole shall run consecutively unless the court orders these sentences to run concurrently.

d.Multiple sentences of imprisonment in other cases. Except as otherwise provided in this section, multiple terms of imprisonment shall run concurrently or consecutively as the court determines when the second or subsequent sentence is imposed.

e.Calculation of concurrent and consecutive terms of imprisonment.

(1)When terms of imprisonment run concurrently, the shorter terms merge in and are satisfied by discharge of the longest term.

(2)When terms of imprisonment run consecutively, the terms are added to arrive at an aggregate term to be served equal to the sum of all terms.

f.Suspension of sentence or probation and imprisonment; multiple terms of suspension and probation. When a defendant is sentenced for more than one offense or a defendant already under sentence is sentenced for another offense committed prior to the former sentence: (1)The court shall not sentence to probation a defendant who is under sentence of imprisonment, except as authorized by paragraph (2) of subsection b. of N.J.S.2C:43-2;

(2)Multiple periods of suspension or probation shall run consecutively, unless the court orders these sentences to run concurrently from the date of the first such disposition;

(3)When a sentence of imprisonment in excess of one year is imposed, the service of such sentence shall satisfy a suspended sentence on another count or prior suspended sentence or sentence to probation, unless the suspended sentence or probation has been violated in which case any imprisonment for the violation shall run consecutively; and

(4)When a sentence of imprisonment of one year or less is imposed, the period of a suspended sentence on another count or a prior suspended sentence or sentence to probation shall run during the period of such imprisonment, unless the suspended sentence or probation has been violated in which case any imprisonment for the violation shall run consecutively.

g.Offense committed while under suspension of sentence or probation. When a defendant is convicted of an offense committed while under suspension of sentence or on probation and such suspension or probation is not revoked:

(1)If the defendant is sentenced to imprisonment in excess of one year, the service of such sentence shall not satisfy the prior suspended sentence or sentence to probation, unless the court determines otherwise at the time of sentencing;

(2)If the defendant is sentenced to imprisonment of one year or less, the period of the suspension or probation shall not run during the period of such imprisonment; and

(3)If sentence is suspended or the defendant is sentenced to probation, the period of such suspension or probation shall run concurrently with or consecutively to the remainder of the prior periods, as the court determines at the time of sentence.

h.Offense committed while released pending disposition of a previous offense. When a defendant is sentenced to imprisonment for an offense committed while released, with or without bail, pending disposition of a previous offense, the term of imprisonment shall run consecutively to any sentence of imprisonment imposed for the previous offense, unless the court, in consideration of the character and conditions of the defendant, finds that imposition of consecutive sentences would be a serious injustice which overrides the need to deter such conduct by others.

i.Sentence of imprisonment for assault on corrections employee. Any term of imprisonment imposed on an inmate of a State or county correctional facility for an assault on a Department of Corrections employee, an employee of a county correctional facility, an employee of a State juvenile facility or a county juvenile detention facility, county sheriff's department employee or any State, county or municipal law enforcement officer while in the performance of his duties shall run consecutively to any term of imprisonment currently being served and to any other term imposed for any other offense committed at the time of the assault.

L.1978, c.95; amended 1979, c.178, s.97; 1983, c.462; 1993, c.160; 1993, c.223; 2001, c.16.



Section 2C:44-5.1 - Penalties For Committing Certain Offenses While Released On Bail, Own Recognizance Increased.

2C:44-5.1 Penalties for committing certain offenses while released on bail, own recognizance increased.

1. a. A person who has been convicted under subsection a. of N.J.S.2C:39-4 of possession of a firearm with intent to use it unlawfully against the person of another; or a crime under N.J.S.2C:11-3; N.J.S.2C:11-4; N.J.S.2C:13-1; subsection a. of N.J.S.2C:14-2; subsection a. of N.J.S.2C:14-3; N.J.S.2C:15-1; N.J.S.2C:18-2 if the burglary is a crime of the second degree or the structure was adapted for overnight accommodation of persons; or a crime of the first, second or third degree under subsection b. of N.J.S.2C:12-1; shall be sentenced to an extended term of imprisonment pursuant to the provisions of N.J.S.2C:43-7 and shall be subject to double the fine authorized for that crime under the provisions of N.J.S.2C:43-3 if, at the time of the commission of the crime, the defendant was released on bail or on his own recognizance for one of the enumerated crimes and was convicted of that crime.

b.The court shall not impose a sentence of imprisonment pursuant to this section unless the ground therefor has been established at a hearing after the conviction of the defendant and on written notice to the defendant of the ground proposed. The defendant shall have the right to hear and controvert the evidence against the defendant and to offer evidence upon the issue.

L.1997,c.410,s.1.



Section 2C:44-6 - Procedure On Sentence; Presentence Investigation And Report.

2C:44-6 Procedure on sentence; presentence investigation and report.

2C:44-6 Procedure on sentence; presentence investigation and report.

a.The court shall not impose sentence without first ordering a presentence investigation of the defendant and according due consideration to a written report of such investigation when required by the Rules of Court. The court may order a presentence investigation in any other case.

b.The presentence investigation shall include an analysis of the circumstances attending the commission of the offense, the defendant's history of delinquency or criminality, family situation, financial resources, including whether or not the defendant is an enrollee or covered person under a health insurance contract, policy or plan, debts, including any amount owed for a fine, assessment or restitution ordered in accordance with the provisions of Title 2C, any obligation of child support including any child support delinquencies, employment history, personal habits, the disposition of any charge made against any codefendants, the defendant's history of civil commitment, any disposition which arose out of charges suspended pursuant to N.J.S.2C:4-6 including the records of the disposition of those charges and any acquittal by reason of insanity pursuant to N.J.S.2C:4-1, and any other matters that the probation officer deems relevant or the court directs to be included. The defendant shall disclose any information concerning any history of civil commitment. The report shall also include a medical history of the defendant and a complete psychological evaluation of the defendant in any case in which the defendant is being sentenced for a first or second degree crime involving violence and:

(1)the defendant has a prior acquittal by reason of insanity pursuant to N.J.S.2C:4-1 or had charges suspended pursuant to N.J.S.2C:4-6; or

(2)the defendant has a prior conviction for murder pursuant to N.J.S.2C:11-3, aggravated sexual assault or sexual assault pursuant to N.J.S.2C:14-2, kidnapping pursuant to N.J.S.2C:13-1, endangering the welfare of a child which would constitute a crime of the second degree pursuant to N.J.S.2C:24-4, or stalking which would constitute a crime of the third degree pursuant to section 1 of P.L.1992, c.209 (C.2C:12-10); or

(3)the defendant has a prior diagnosis of psychosis.

The court, in its discretion and considering all the appropriate circumstances, may waive the medical history and psychological examination in any case in which a term of imprisonment including a period of parole ineligibility is imposed. In any case involving a conviction of N.J.S.2C:24-4, endangering the welfare of a child; N.J.S.2C:18-3, criminal trespass, where the trespass was committed in a school building or on school property; section 1 of P.L.1993, c.291 (C.2C:13-6), attempting to lure or entice a child with purpose to commit a criminal offense; section 1 of P.L.1992, c.209 (C.2C:12-10), stalking; or N.J.S.2C:13-1, kidnapping, where the victim of the offense is a child under the age of 18, the investigation shall include a report on the defendant's mental condition.

The presentence investigation shall also include information regarding the defendant's history of substance abuse and substance abuse treatment, if any, including whether the defendant has sought treatment in the past. If any of the factors listed in subsection b. of section 1 of P.L.2012, c.23 (C.2C:35-14.1) apply, the presentence report shall also include consideration of whether the defendant may be a drug dependent person as defined in N.J.S.2C:35-2.

The presentence investigation shall include an analysis of whether the defendant should be required to submit to a professional diagnostic assessment within the meaning of paragraph (1) of subsection a. of N.J.S.2C:35-14 in any case where: the defendant may be a drug dependent person as defined in N.J.S.2C:35-2; the defendant is eligible to be considered for a sentence to special probation pursuant to N.J.S.2C:35-14; and the court has not already ordered the defendant to submit to any such diagnostic assessment in regard to the pending matter.

The presentence report shall also include a report on any compensation paid by the Victims of Crime Compensation Agency as a result of the commission of the offense and, in any case where the victim chooses to provide one, a statement by the victim of the offense for which the defendant is being sentenced. The statement may include the nature and extent of any physical harm or psychological or emotional harm or trauma suffered by the victim, the extent of any loss to include loss of earnings or ability to work suffered by the victim and the effect of the crime upon the victim's family. The probation department shall notify the victim or nearest relative of a homicide victim of his right to make a statement for inclusion in the presentence report if the victim or relative so desires. Any such statement shall be made within 20 days of notification by the probation department.

The presentence report shall specifically include an assessment of the gravity and seriousness of harm inflicted on the victim, including whether or not the defendant knew or reasonably should have known that the victim of the offense was particularly vulnerable or incapable of resistance due to advanced age, disability, ill-health, or extreme youth, or was for any other reason substantially incapable of exercising normal physical or mental power of resistance.

c.If, after the presentence investigation, the court desires additional information concerning an offender convicted of an offense before imposing sentence, it may order any additional psychological or medical testing of the defendant.

d.Disclosure of any presentence investigation report or psychiatric examination report shall be in accordance with law and the Rules of Court, except that information concerning the defendant's financial resources shall be made available upon request to the Victims of Crime Compensation Agency or to any officer authorized under the provisions of section 3 of P.L.1979, c.396 (C.2C:46-4) to collect payment on an assessment, restitution or fine and that information concerning the defendant's coverage under any health insurance contract, policy or plan shall be made available, as appropriate to the Commissioner of Corrections and to the chief administrative officer of a county jail in accordance with the provisions of P.L.1995, c.254 (C.30:7E-1 et al.).

e.The court shall not impose a sentence of imprisonment for an extended term unless the ground therefor has been established at a hearing after the conviction of the defendant and on written notice to him of the ground proposed. The defendant shall have the right to hear and controvert the evidence against him and to offer evidence upon the issue.

f.(Deleted by amendment, P.L.1986, c.85).

amended 1981, c.481, s.1; 1983, c.317, s.2; 1986, c.85, s.1; 1991, c.329, s.7; 1994, c.92; 1995, c.254, s.7; 1996, c.39, s.2; 1997, c.216, s.2; 2009, c.328, s.2; 2012, c.23, s.6.



Section 2C:44-6.1 - Defendant Liable For Cost Of Psychological Evaluation; Rules, Regulations.

2C:44-6.1 Defendant liable for cost of psychological evaluation; rules, regulations.

4. a. A defendant who is required to submit to a psychological evaluation pursuant to the provisions of N.J.S.2C:44-6 shall be liable for the cost of such evaluation. If the defendant is an enrollee or a covered person under a health insurance contract, policy or plan, the Administrative Office of the Courts shall file a claim with the health insurance contract, policy or plan for a reimbursement of the costs of the psychological evaluation. The claim shall be filed in accordance with the rules and regulations promulgated pursuant to subsection b. of this section. The reimbursement authorized under this section shall be payable to the Administrative Office of the Courts and shall be used exclusively for the purpose of defraying the costs incurred for the psychological evaluation.

b. The Commissioner of the Department of Banking and Insurance, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this section.

c. In the event that a defendant is not covered under a health insurance contract, policy or plan, or if the defendant's insurance contract, policy or plan does not fully cover the costs of the psychological evaluation, a lien may be filed for any unpaid amounts due and payable on any and all property and income to which the defendant shall have or may acquire an interest. Any lien filed shall be in accordance with the rules and regulations promulgated pursuant to subsection b. of this section.

L.1997,c.216,s.4.



Section 2C:44-6.2 - Person Sentenced To Incarceration, Care And Custody Of Minor Child.

2C:44-6.2 Person sentenced to incarceration, care and custody of minor child.

1. a. In any case in which a person has been convicted of a crime for which the person will be incarcerated, the court shall order, as part of the presentence investigation required pursuant to N.J.S.2C:44-6, that a determination be made as to whether the person is the sole caretaker of a minor child and, if so, who will assume responsibility for the child's care and custody during the period the person is incarcerated.

b.If the determination is made that the person is the sole caretaker of the child, the presentence investigation shall also include:

(1)verification that the person who will be responsible for the child's care and custody during the period of incarceration has agreed to assume responsibility for the child's care and custody;

(2)an inquiry as to the willingness of the person to assume responsibility for the child's care and custody during the period of incarceration; and

(3)a PROMIS/GAVEL network check, juvenile central registry check, and domestic violence central registry check on the person who will be responsible for the child's care and custody during the period of incarceration and on any adult and juvenile over 12 years of age in the person's household.

c.The court shall provide the information compiled pursuant to subsection b. of this section, from the presentence investigation, to the Division of Child Protection and Permanency in the Department of Children and Families.

L.2003, c.301, s.1; amended 2006, c.47, s.28; 2012, c.16, s.10.



Section 2C:44-6.3 - Report Of Persons Convicted Of Certain Crimes Residing With Minor Children.

2C:44-6.3 Report of persons convicted of certain crimes residing with minor children.

3. a. In any case in which a person has been convicted of a crime enumerated in subsection b. of this section and:

(1)the victim of the crime was either a person under the age of 18 at the time of the commission of the crime, or a person defined in paragraph (9) of subsection b. of this section; and

(2)the person convicted of the crime resides in a household with other minor children or is a parent of a minor child,

the court, based on an interview with the defendant, shall make a referral to the Division of Child Protection and Permanency in the Department of Children and Families and provide the division with the name and address of the person convicted of the crime, information on the person's criminal history, and the name and address of each child referred to in paragraph (2) of this subsection.

b.For purposes of this section, "crime" includes any of the following:

(1)murder pursuant to N.J.S.2C:11-3 or manslaughter pursuant to N.J.S.2C:11-4;

(2)simple assault or aggravated assault pursuant to N.J.S.2C:12-1;

(3)stalking pursuant to P.L.1992, c.209 (C.2C:12-10);

(4)terrorist threats pursuant to N.J.S.2C:12-3;

(5)kidnapping and related offenses including criminal restraint; false imprisonment; interference with custody; criminal coercion; or enticing a child into a motor vehicle, structure, or isolated area pursuant to N.J.S.2C:13-1 through 2C:13-6;

(6)sexual assault, criminal sexual contact, or lewdness pursuant to N.J.S.2C:14-2 through N.J.S.2C:14-4;

(7)arson pursuant to N.J.S.2C:17-1, or causing or risking widespread injury or damage which would constitute a crime of the second degree pursuant to N.J.S.2C:17-2;

(8)a crime against a child, including endangering the welfare of a child and child pornography pursuant to N.J.S.2C:24-4; or child abuse, neglect, or abandonment pursuant to R.S.9:6-3;

(9)endangering the welfare of an incompetent person pursuant to N.J.S.2C:24-7 or endangering the welfare of an elderly or disabled person pursuant to N.J.S.2C:24-8;

(10) domestic violence pursuant to P.L.1991, c.261 (C.2C:25-17 et seq.); or

(11) an attempt or conspiracy to commit an offense listed in paragraphs (1) through (10) of this subsection.

L.2003, c.301, s.3; amended 2006, c.47, s.29; 2012, c.16, s.11.



Section 2C:44-6.4 - Rules Of Court.

2C:44-6.4 Rules of Court.

5.The Supreme Court of the State of New Jersey may adopt Rules of Court appropriate or necessary to effectuate the purposes of sections 1 and 3 of this act.

L.2003,c.301,s.5.



Section 2C:44-7 - Appellate Review Of Actions Of Sentencing Court

2C:44-7. Appellate review of actions of sentencing court
Any action taken by the court in imposing sentence shall be subject to review by an appellate court. The court shall specifically have the authority to review findings of fact by the sentencing court in support of its findings of aggravating and mitigating circumstances and to modify the defendant's sentence upon his application where such findings are not fairly supported on the record before the trial court.

L.1978, c. 95, s. 2C:44-7, eff. Sept. 1, 1979.



Section 2C:44-8 - Convicted Defendants, Prior Restrictions Continued.

2C:44-8 Convicted defendants, prior restrictions continued.

3.When a defendant is found guilty of a sex offense, the court may, at the time of sentencing and in addition to any other disposition authorized by law, order the continuation of a prior order or condition of bail that restricts the defendant's contact with the victim, or enter an order imposing such restrictions at the time of sentencing. In addition to restricting a defendant's contact with the victim, the court may enter an order:

a.restraining the defendant from entering the residence, property, school, or place of employment of the victim or of other family or household members of the victim and requiring the defendant to stay away from any specified place that is named in the order and is frequented regularly by the victim or other family or household members;

b.restraining the defendant from making contact with the plaintiff or others, including an order forbidding the defendant from personally or through an agent initiating any communication likely to cause annoyance or alarm including, but not limited to, personal, written, or telephone contact with the victim or other family members, or their employers, employees, or fellow workers, or others with whom communication would be likely to cause annoyance or alarm to the victim;

c.prohibiting the defendant from stalking or following, or threatening to harm, to stalk or to follow, the complainant or any other person named in the order in a manner that, taken in the context of past actions of the defendant, would put the complainant in reasonable fear that the defendant would cause the death or injury of the complainant or any other person. Behavior prohibited under this act includes, but is not limited to, behavior prohibited under the provisions of P.L.1992, c.209 (C.2C:12-10);

d.providing for any other appropriate restraints necessary to protect the victim.

L.2007, c.133, s.3.



Section 2C:45-1 - Conditions Of Suspension Or Probation.

2C:45-1 Conditions of suspension or probation.
2C:45-1. Conditions of Suspension or Probation.

a.When the court suspends the imposition of sentence on a person who has been convicted of an offense or sentences him to be placed on probation, it shall attach such reasonable conditions, authorized by this section, as it deems necessary to insure that he will lead a law-abiding life or is likely to assist him to do so. These conditions may be set forth in a set of standardized conditions promulgated by the county probation department and approved by the court.

b.The court, as a condition of its order, may require the defendant:

(1)To support his dependents and meet his family responsibilities;

(2)To find and continue in gainful employment;

(3)To undergo available medical or psychiatric treatment and to enter and remain in a specified institution, when required for that purpose;

(4)To pursue a prescribed secular course of study or vocational training;

(5)To attend or reside in a facility established for the instruction, recreation or residence of persons on probation;

(6)To refrain from frequenting unlawful or disreputable places or consorting with disreputable persons;

(7)Not to have in his possession any firearm or other dangerous weapon unless granted written permission;

(8)(Deleted by amendment, P.L.1991, c.329);

(9)To remain within the jurisdiction of the court and to notify the court or the probation officer of any change in his address or his employment;

(10) To report as directed to the court or the probation officer, to permit the officer to visit his home, and to answer all reasonable inquiries by the probation officer;

(11) To pay a fine;

(12) To satisfy any other conditions reasonably related to the rehabilitation of the defendant and not unduly restrictive of his liberty or incompatible with his freedom of conscience;

(13) To require the performance of community-related service; and

(14) To be subject to Internet access conditions pursuant to paragraph (2) of subsection d. of this section.

In addition to any condition of probation, the court may enter an order prohibiting a defendant who is convicted of a sex offense from having any contact with the victim including, but not limited to, entering the victim's residence, place of employment or business, or school, and from harassing or stalking the victim or victim's relatives in any way, and may order other protective relief as provided in section 2 of P.L.2007, c.133 (C.2C:14-12).

c.The court, as a condition of its order, shall require the defendant to pay any assessments required by section 2 of P.L.1979, c.396 (C.2C:43-3.1) and shall, consistent with the applicable provisions of N.J.S.2C:43-3, N.J.S.2C:43-4 and N.J.S.2C:44-2 or section 1 of P.L.1983, c.411 (C.2C:43-2.1) require the defendant to make restitution.

d.(1) In addition to any condition imposed pursuant to subsection b. or c., the court shall order a person placed on probation to pay a fee, not exceeding $25.00 per month for the probationary term, to probation services for use by the State, except as provided in subsection g. of this section. This fee may be waived in cases of indigency upon application by the chief probation officer to the sentencing court.

(2)In addition to any conditions imposed pursuant to subsection b. or c., the court may order a person who has been convicted or adjudicated delinquent of a sex offense as defined in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2), and who is required to register as provided in subsections c. and d. of section 2 of P.L.1994, c.133 (C.2C:7-2), or who has been convicted or adjudicated delinquent for a violation of N.J.S.2C:34-3 to be subject to any of the following Internet access conditions:

(a)Prohibit the person from accessing or using a computer or any other device with Internet capability without the prior written approval of the court, except the person may use a computer or any other device with Internet capability in connection with that person's employment or search for employment with the prior approval of the person's probation officer;

(b)Require the person to submit to periodic unannounced examinations of the person's computer or any other device with Internet capability by a probation officer, law enforcement officer or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment or device to conduct a more thorough inspection;

(c)Require the person to submit to the installation on the person's computer or device with Internet capability, at the person's expense, one or more hardware or software systems to monitor the Internet use; and

(d)Require the person to submit to any other appropriate restrictions concerning the person's use or access of a computer or any other device with Internet capability.

e.When the court sentences a person who has been convicted of a crime to be placed on probation, it may require him to serve a term of imprisonment not exceeding 364 days as an additional condition of its order. When the court sentences a person convicted of a disorderly persons offense to be placed on probation, it may require him to serve a term of imprisonment not exceeding 90 days as an additional condition of its order. In imposing a term of imprisonment pursuant to this subsection, the sentencing court shall specifically place on the record the reasons which justify the sentence imposed. The term of imprisonment imposed hereunder shall be treated as part of the sentence, and in the event of a sentence of imprisonment upon the revocation of probation, the term of imprisonment served hereunder shall be credited toward service of such subsequent sentence. A term of imprisonment imposed under this section shall be governed by the "Parole Act of 1979," P.L.1979, c.441 (C.30:4-123.45 et al.).

Whenever a person is serving a term of parole as a result of a sentence of incarceration imposed as a condition of probation, supervision over that person shall be maintained pursuant to the provisions of the law governing parole. Upon termination of the period of parole supervision provided by law, the county probation department shall assume responsibility for supervision of the person under sentence of probation. Nothing contained in this section shall prevent the sentencing court from at any time proceeding under the provisions of this chapter against any person for a violation of probation.

f.The defendant shall be given a copy of the terms of his probation or suspension of sentence and any requirements imposed pursuant to this section, stated with sufficient specificity to enable him to guide himself accordingly. The defendant shall acknowledge, in writing, his receipt of these documents and his consent to their terms.

g.Of the moneys collected under the provisions of subsection d. of this section, $15.00 of each monthly fee collected before January 1, 1995 shall be deposited in the temporary reserve fund created by section 25 of P.L.1993, c.275, and $10.00 of each shall be deposited into a "Community Service Supervision Fund" which shall be established by each county. The moneys in the "Community Service Supervision Fund" shall be expended only in accordance with the provisions of State law as shall be enacted to provide for expenditures from this fund for the purpose of supervising and monitoring probationers performing community service to ensure, by whatever means necessary and appropriate, that probationers are performing the community service ordered by the court and that the performance is in the manner and under the terms ordered by the court.

Amended 1979, c.178, s.98; 1979, c.180, s.1; 1983, c.124, s.2; 1991, c.329, s.8; 1993, c.275, s.16; 2007, c.133, s.4; 2007, c.219, s.4.



Section 2C:45-2 - Period Of Suspension Or Probation; Modification Of Conditions; Discharge Of Defendant.

2C:45-2 Period of suspension or probation; modification of conditions; discharge of defendant.

2C:45-2. Period of Suspension or Probation; Modification of Conditions; Discharge of Defendant

a.When the court has suspended imposition of sentence or has sentenced a defendant to be placed on probation, the period of the suspension shall be fixed by the court at not to exceed the maximum term which could have been imposed or more than 5 years whichever is lesser. The period of probation shall be fixed by the court at not less than 1 year nor more than 5 years. The court, on application of a probation officer or of the defendant, or on its own motion, may discharge the defendant at any time.

b.During the period of the suspension or probation, the court, on application of a probation officer or of the defendant, or on its own motion, may (1) modify the requirements imposed on the defendants; or (2) add further requirements authorized by N.J.S.2C:45-1. The court shall eliminate any requirement that imposes an unreasonable burden on the defendant.

c.Upon the termination of the period of suspension or probation or the earlier discharge of the defendant, the defendant shall be relieved of any obligations imposed by the order of the court and shall have satisfied his sentence for the offense unless the defendant has failed:

(1)to fulfill conditions imposed pursuant to paragraph b. (11) of N.J.S.2C:45-1, in which event the court may order that the probationary period be extended for an additional period not to exceed that authorized by subsection a. of this section; or

(2)to fulfill the conditions imposed pursuant to subsection c. of N.J.S.2C:45-1, in which event the court shall order that the probationary period be extended for an additional period not to exceed that authorized by subsection a. of this section.

The extension may be entered by the court without the defendant's personal appearance if the defendant agrees to the extension.

Notwithstanding any provision in this section to the contrary, any order of the court prohibiting contact with a victim imposed on a defendant convicted of a sex offense shall continue in effect following the termination of probation supervision until further order of the court.

Amended 1979, c.180, s.2; 1991, c.329, s.9; 2007, c.133, s.5.



Section 2C:45-3 - Summons Or Arrest Of Defendant Under Suspended Sentence Or On Probation; Commitment Without Bail; Revocation And Resentence

2C:45-3. Summons or arrest of defendant under suspended sentence or on probation; commitment without bail; revocation and resentence
a. At any time before the discharge of the defendant or the termination of the period of suspension or probation:

(1) The court may summon the defendant to appear before it or may issue a warrant for his arrest;

(2) A probation officer or peace officer, upon request of the chief probation officer or otherwise having probable cause to believe that the defendant has failed to comply with a requirement imposed as a condition of the order or that he has committed another offense, may arrest him without a warrant;

(3) The court, if there is probable cause to believe that the defendant has committed another offense or if he has been held to answer therefor, may commit him without bail, pending a determination of the charge by the court having jurisdiction thereof;

(4) The court, if satisfied that the defendant has inexcusably failed to comply with a substantial requirement imposed as a condition of the order or if he has been convicted of another offense, may revoke the suspension or probation and sentence or resentence the defendant, as provided in this section. No revocation of suspension or probation shall be based on failure to pay a fine or make restitution, unless the failure was willful.

b. When the court revokes a suspension or probation, it may impose on the defendant any sentence that might have been imposed originally for the offense of which he was convicted.

c. The commencement of a probation revocation proceeding shall toll the probationary period until termination of such proceedings. In the event that the court does not find a violation of probation, this subsection shall not operate to toll the probationary period.

L.1978, c. 95, s. 2C:45-3, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 99, eff. Sept. 1, 1979; L.1979, c. 180, s. 3, eff. Sept. 1, 1979; L.1981, c. 290, s. 41, eff. Sept. 24, 1981.



Section 2C:45-4 - Notice And Hearing On Revocation Or Modification Of Conditions Of Suspension Or Probation

2C:45-4. Notice and hearing on revocation or modification of conditions of suspension or probation
The court shall not revoke a suspension of sentence or probation or delete, add or modify conditions of probation except after a hearing upon written notice to the defendant of the grounds on which such action is proposed. The defendant shall have the right to hear and controvert the evidence against him, to offer evidence in his defense, and to be represented by counsel.

L.1978, c. 95, s. 2C:45-4, eff. Sept. 1, 1979.



Section 2C:45-5 - Medication-assisted Treatment.

2C:45-5 Medication-assisted treatment.

2.In the case of a person who is sentenced to probation in accordance with N.J.S.2C:45-1, and who is ordered by the court as a condition of probation to undergo treatment for a substance use disorder involving drugs or alcohol, the temporary or continued management of a person's drug or alcohol dependency by means of medication-assisted treatment as defined herein, whenever supported by a report from the treatment provider of existing satisfactory progress and reasonably predictable long-term success with or without further medication-assisted treatment, the person's use of the medication-assisted treatment, even if continuing, shall not be the basis to constitute a failure to complete successfully the treatment program.

As used in this section, the term "medication-assisted treatment" means the use of any medications approved by the federal Food and Drug Administration to treat substance use disorders, including extended-release naltrexone, methadone, and buprenorphine, in combination with counseling and behavioral therapies, to provide a whole-patient approach to the treatment of substance use disorders.

L.2015, c.93, s.2.



Section 2C:45-6 - Program To Record, Analyze Recidivism Of Persons Sentenced To Probation.

2C:45-6 Program to record, analyze recidivism of persons sentenced to probation.

2. a. The Administrative Director of the Courts shall establish a program to record and analyze the recidivism of all persons sentenced to a period of probation pursuant to N.J.S.2C:43-2 and N.J.S.2C:45-1 et seq. The purpose of this program shall be to assist in measuring the effectiveness of the State's rehabilitation initiatives and programs.

b.The program shall record data regarding types of crimes committed by offenders that result in a sentence of probation, the arrests for all offenses committed by probationers within three years following their sentence of probation and any convictions resulting from the arrests, crimes committed while on probation, the number of repeat offenders and the number of probationers concurrently serving a parole sentence. These data shall be analyzed to determine whether the rates and nature of rearrests and convictions differ according to the criminal histories and personal characteristics of probationers, the treatment they received during the period of probation, participation and involvement in rehabilitation initiatives and programs, and such other factors as may be relevant to the purposes of this section, including, but not limited to, race, gender, ethnicity, and age.

c.The Administrative Director of the Courts shall prepare and disseminate to the public annual reports summarizing the recidivism rates, patterns, and other findings and analyses resultant of the information gathered pursuant to this section. These reports shall include summaries of the treatment received by the probationers and shall make recommendations concerning the effectiveness of the rehabilitation initiatives and programs. These reports shall be available to the general public and shall not contain personally identifying information. To facilitate the accessibility of these reports to the general public, the administrative director shall, to the greatest extent possible, utilize the Internet.

d.The Administrative Director of the Courts shall annually prepare and transmit to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the reports prepared, along with any recommendations the Administrative Office of the Courts may have for legislation to improve the effectiveness of the State's rehabilitation initiatives and programs.

L.2015, c.144, s.2.



Section 2C:46-1 - Time And Method Of Payment; Disposition Of Funds.

2C:46-1 Time and method of payment; disposition of funds.

2C:46-1. Time and Method of Payment; Disposition of Funds.

a.When a defendant is sentenced to pay an assessment pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), a fine, a penalty imposed pursuant to N.J.S.2C:35-15, a forensic laboratory fee imposed pursuant to N.J.S.2C:35-20, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10) or to make restitution, the court may grant permission for the payment to be made within a specified period of time or in specified installments. If no such permission is embodied in the sentence, the assessment, fine, penalty, fee or restitution shall be payable forthwith, and the court shall file a copy of the judgment of conviction with the Clerk of the Superior Court who shall enter the following information upon the record of docketed judgments:

(1)the name of the convicted person as judgment debtor;

(2)the amount of the assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1) and the Victims of Crime Compensation Board as a judgment creditor in that amount;

(3)the amount of any restitution ordered and the name of any persons entitled to receive payment as judgment creditors in the amount and according to the priority set by the court;

(4)the amount of any fine and the governmental entity entitled to receive payment pursuant to section 3 of P.L.1979, c.396 (C.2C:46-4);

(5)the amount of the mandatory Drug Enforcement and Demand Reduction penalty imposed;

(6)the amount of the forensic laboratory fee imposed;

(7)the amount of the penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5);

(8)the date of the order;

(9)the amount of the penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6);and

(10) the amount of the penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10).

b. (1) When a defendant sentenced to pay an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), a fine, a penalty imposed pursuant to N.J.S.2C:35-15, a forensic laboratory fee imposed pursuant to N.J.S.2C:35-20, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10) or to make restitution is also sentenced to probation, the court shall make continuing payment of installments on the assessment and restitution a condition of probation, and may make continuing payment of installments on the fine, the mandatory Drug Enforcement and Demand Reduction penalty, the mandatory penalty pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), the penalty pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), the mandatory penalty pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10) or the forensic laboratory fee a condition of probation.

(2)When a defendant sentenced to pay an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), a fine, a penalty imposed pursuant to N.J.S.2C:35-15, a forensic laboratory fee imposed pursuant to N.J.S.2C:35-20, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10) or to make restitution is also sentenced to a custodial term in a State correctional facility, the court may require the defendant to pay installments on the assessment, penalty, fee, fine and restitution.

c.The defendant shall pay an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), restitution, penalty, fee or fine or any installment thereof to the officer entitled by law to collect the payment. In the event of default in payment, such agency shall take appropriate action for its collection.

d. (1) When, in connection with a sentence of probation, a defendant is sentenced to pay an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), a fine, a penalty imposed pursuant to N.J.S.2C:35-15, a forensic laboratory fee imposed pursuant to N.J.S.2C:35-20, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10) or to make restitution, the defendant, in addition, shall be sentenced to pay a transaction fee on each occasion that the defendant makes a payment or an installment payment, until the defendant has paid the full amount he is sentenced to pay. All other individuals making payments on court ordered financial obligations through the probation division shall also pay a transaction fee on each payment or installment payment. The Administrative Office of the Courts shall promulgate a transaction fee schedule for use in connection with installment payments made pursuant to this paragraph; provided, however, the transaction fee on an installment payment shall not exceed $2.00.

(2)When, in connection with a custodial sentence in a State correctional institution, a defendant is sentenced to pay an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), a fine, a penalty imposed pursuant to N.J.S.2C:35-15, a forensic laboratory fee imposed pursuant to N.J.S.2C:35-20, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10) or to make restitution, the defendant, in addition, shall be sentenced to pay a transaction fee on each occasion that the defendant makes a payment or an installment payment until the defendant has paid the full amount he is sentenced to pay. The Department of Corrections shall promulgate a transaction fee schedule for use in connection with installment payments made pursuant to this paragraph; provided, however, the transaction fee on an installment payment shall not exceed $1.00.

L.1978, c.95; amended 1985, c.252, s.1; 1991, c.329, s.10; 1992, c.169, s.1; 1995, c.9, s.10; 1999, c.295, s.2; 2001, c.81, s.13; 2005, c.73, s.3.



Section 2C:46-1.1 - Computerized Collection Fund

2C:46-1.1. Computerized Collection Fund
2. a. Transaction fees collected pursuant to paragraph (1) of subsection d. of N.J.S.2C:46-1 shall be deposited in the Courts Computerized Collection Fund, which is hereby established as a separate fund in the General Fund, to be administered by the Administrative Office of the Courts and dedicated to the development, establishment, operation and maintenance of a computerized system for use by the Administrative Office of the Courts in developing, implementing, operating and improving the judiciary's component of the uniform system for tracking and collecting assessments, restitutions, penalties, fees and fines imposed in accordance with the provisions of Title 2C of the New Jersey Statutes, as required by section 19 of P.L.1991, c.329 (C.52:4B-8.1).

b. Transaction fees collected pursuant to paragraph (2) of subsection d. of N.J.S.2C:46-1 shall be deposited in the Corrections Computerized Collection Fund, which is hereby established as a separate fund in the General Fund, to be administered by the Department of Corrections and dedicated to the development, establishment, operation and maintenance of a computerized system for use by the Department of Corrections in developing, implementing, operating and improving the Department's component of the uniform system for tracking and collecting assessments, restitutions, penalties, fees and fines imposed in accordance with the provisions of Title 2C of the New Jersey Statutes, as required by section 19 of P.L.1991, c.329 (C.52:4B-8.1).

L.1992,c.169,s.2.



Section 2C:46-1.2 - Rules, Regulations

2C:46-1.2. Rules, regulations
3. a. The Supreme Court of New Jersey may issue Rules of Court to effectuate the purposes of this act.

b. The Commissioner of the Department of Corrections shall promulgate rules and regulations, pursuant to the "Administrative Procedures Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.1992,c.169,s.3.



Section 2C:46-2 - Consequences Of Nonpayment; Summary Collection.

2C:46-2 Consequences of nonpayment; summary collection.

2C:46-2. Consequences of Nonpayment; Summary Collection.

a.When a defendant sentenced to pay an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10), monthly probation fee, fine, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), other court-imposed financial obligations or to make restitution or pay child support or other support or maintenance ordered by a court defaults in the payment thereof or of any installment, upon the motion of the person authorized by law to collect the payment, the motion of the prosecutor, the motion of the victim entitled to payment of restitution, the motion of the Victims of Crime Compensation Office, the motion of the State or county Office of Victim and Witness Advocacy or upon its own motion, the court shall recall him, or issue a summons or a warrant of arrest for his appearance. The court shall afford the person notice and an opportunity to be heard on the issue of default. Failure to make any payment when due shall be considered a default. The standard of proof shall be by a preponderance of the evidence, and the burden of establishing good cause for a default shall be on the person who has defaulted.

(1)If the court finds that the person has defaulted without good cause, the court shall:

(a)Order the suspension of the driver's license or the nonresident reciprocity driving privilege of the person; and

(b)Prohibit the person from obtaining a driver's license or exercising reciprocity driving privileges until the person has made all past due payments; and

(c)Notify the Chief Administrator of the New Jersey Motor Vehicle Commission of the action taken; and

(d)Take such other actions as may be authorized by law.

(2)If the court finds that the person defaulted on payment of a court-imposed financial obligation, restitution, or child support or other support or maintenance ordered by a court without good cause and finds that the default was willful, the court may, in addition to the action required by paragraph (1) of this subsection a., impose a term of imprisonment or participation in a labor assistance program or enforced community service to achieve the objective of the court-imposed financial obligation, restitution, or child support or other support or maintenance ordered by a court. These options shall not reduce the amount owed by the person in default. The term of imprisonment or enforced community service or participation in a labor assistance program in such case shall be specified in the order of commitment. It need not be equated with any particular dollar amount but, in the case of a fine it shall not exceed one day for each $50 of the fine nor shall it exceed a period of 90 consecutive days. In no case shall the total period of imprisonment in the case of a disorderly persons offense for both the sentence of imprisonment and for failure to pay a fine exceed six months.

(3)Except where incarceration is ordered pursuant to paragraph (2) of this subsection a., if the court finds that the person has defaulted the court may take one or more of the following actions:

(a)the court shall take appropriate action to modify or establish a reasonable schedule for payment;

(b)in the case of a fine, if the court finds that the circumstances that warranted the fine have changed or that it would be unjust to require payment, the court may revoke or suspend the fine or the unpaid portion of the fine; or

(c)if the defendant has served jail time for default on a court-imposed financial obligation, the court may order that credit for each day of confinement be given against the amount owed. The amount of the credit shall be determined at the discretion of the court but shall be not less than $50 for each day of confinement served.

(4)When failure to pay an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), monthly probation fee, restitution, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10), or other financial penalties or to perform enforced community service or to participate in a labor assistance program is determined to be willful, the failure to do so shall be considered to be contumacious.

(5)When a fine, assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), other financial penalty or restitution is imposed on a corporation, it is the duty of the person or persons authorized to make disbursements from the assets of the corporation or association to pay it from such assets and their failure so to do may be held to be contumacious.

b.Upon any default in the payment of a fine, assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), monthly probation fee, a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10), other financial penalties, restitution, or any installment thereof, execution may be levied and such other measures may be taken for collection of it or the unpaid balance thereof as are authorized for the collection of an unpaid civil judgment entered against the defendant in an action on a debt.

c.Upon any default in the payment of restitution or any installment thereof, the victim entitled to the payment may institute summary collection proceedings authorized by subsection b. of this section.

d.Upon any default in the payment of an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1) or any installment thereof, the Victims of Crime Compensation Office or the party responsible for collection may institute summary collection proceedings authorized by subsection b. of this section.

e.When a defendant sentenced to make restitution to a public entity other than the Victims of Crime Compensation Office, defaults in the payment thereof or any installment, the court may, in lieu of other modification of the sentence, order the defendant to perform work in a labor assistance program or enforced community service program.

f.If a defendant ordered to participate in a labor assistance program or enforced community service program fails to report for work or to perform the assigned work, the comprehensive enforcement hearing officer may revoke the work order and impose any sentence permitted as a consequence of the original conviction.

g.If a defendant ordered to participate in a labor assistance program or an enforced community service program pays all outstanding assessments, the comprehensive enforcement hearing officer may review the work order, and modify the same to reflect the objective of the sentence.

h.As used in this section:

(1)"Comprehensive enforcement program" means the program established pursuant to the "Comprehensive Enforcement Program Fund Act," sections 1 through 9 of P.L.1995, c.9 (C.2B:19-1 et seq.).

(2)The terms "labor assistance program" and "enforced community service" have the same meaning as those terms are defined in section 5 of the "Comprehensive Enforcement Program Fund Act," P.L.1995, c.9 (C.2B:19-5).

(3)"Public entity" means the State, any county, municipality, district, public authority, public agency and any other political subdivision or public body in the State.

(4)"Court-imposed financial obligation" means any fine, statutorily-mandated assessment, surcharge, or other financial penalty imposed by a court, but does not include restitution or child support or other support or maintenance ordered by a court.

amended 1985, c.252, s.2; 1991, c.329, s.11; 1993, c.275, s.17; 1995, c.9, s.11; 1999, c.295, s.3; 2001, c.81, s.14; 2005, c.73, s.4; 2013, c.180, s.1.



Section 2C:46-3 - Revocation Of Fine

2C:46-3. Revocation of fine
A defendant who has been sentenced to pay a fine may at any time petition the court which sentenced him for a revocation of the fine or of any unpaid portion thereof. If it appears to the satisfaction of the court that the circumstances which warranted the imposition of the fine have changed, or that it would otherwise be unjust to require payment, the court may revoke the fine or the unpaid portion thereof in whole or in part.

L.1978, c. 95, s. 2C:46-3, eff. Sept. 1, 1979.



Section 2C:46-4 - Fines, Assessments, Penalties, Restitution; Collection; Disposition.

2C:46-4 Fines, assessments, penalties, restitution; collection; disposition.

3. a. All fines, assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), all penalties imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), all penalties imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), all penalties imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10), all penalties imposed pursuant to section 1 of P.L.2009, c.143 (C.2C:43-3.8), all penalties imposed pursuant to section 7 of P.L.2013, c.214 (C.30:4-123.97) and restitution shall be collected as follows:

(1)All fines, assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), all penalties imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), all penalties imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6), all penalties imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10), all penalties imposed pursuant to section 1 of P.L.2009, c.143 (C.2C:43-3.8), all penalties imposed pursuant to section 7 of P.L.2013, c.214 (C.30:4-123.97) and restitution imposed by the Superior Court or otherwise imposed at the county level, shall be collected by the county probation division except when such fine, assessment or restitution is imposed in conjunction with a custodial sentence to a State correctional facility or in conjunction with a term of incarceration imposed pursuant to section 25 of P.L.1982, c.77 (C.2A:4A-44) in which event such fine, assessment or restitution shall be collected by the Department of Corrections or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170). An adult prisoner of a State correctional institution or a juvenile serving a term of incarceration imposed pursuant to section 25 of P.L.1982, c.77 (C.2A:4A-44) who has not paid an assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), a penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5), a penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10), a penalty imposed pursuant to section 1 of P.L.2009, c.143 (C.2C:43-3.8), a penalty imposed pursuant to section 7 of P.L.2013, c.214 (C.30:4-123.97) or restitution shall have the assessment, penalty, fine or restitution deducted from any income the inmate receives as a result of labor performed at the institution or on any type of work release program or, pursuant to regulations promulgated by the Commissioner of the Department of Corrections or the Juvenile Justice Commission, from any personal account established in the institution for the benefit of the inmate.

(a)A payment of restitution collected by the Department of Corrections pursuant to this paragraph shall be maintained by the department for two years during which the department shall attempt to locate the victim to whom the restitution is owed. If the department has not located the victim and the victim has not come forward to claim the payment within this two-year period, the payment shall be transferred to the Victims of Crime Compensation Office Account to be used in satisfying claims pursuant to the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.).

(b)If the Department of Corrections has transferred a payment of restitution to the Victims of Crime Compensation Office pursuant to subparagraph (a) of this paragraph, the department shall provide the office with the order for restitution and any other information regarding the identity of the victim to whom the payment is owed. The office shall be responsible for maintaining this information and for distributing payments of restitution to victims who can prove they are owed the payments.

(2)All fines, assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), any penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5) and restitution imposed by a municipal court shall be collected by the municipal court administrator except if such fine, assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), or restitution is ordered as a condition of probation in which event it shall be collected by the county probation division.

b.Except as provided in subsection c. with respect to fines imposed on appeals following convictions in municipal courts and except as provided in subsection i. with respect to restitution imposed under the provisions of P.L.1997, c.253 (C.2C:43-3.4 et al.), all fines imposed by the Superior Court or otherwise imposed at the county level, shall be paid over by the officer entitled to collect same to:

(1)The county treasurer with respect to fines imposed on defendants who are sentenced to and serve a custodial term, including a term as a condition of probation, in the county jail, workhouse or penitentiary except where such county sentence is served concurrently with a sentence to a State institution; or

(2)The State Treasurer with respect to all other fines.

c.All fines imposed by municipal courts, except a central municipal court established pursuant to N.J.S.2B:12-1 on defendants convicted of crimes, disorderly persons offenses and petty disorderly persons offenses, and all fines imposed following conviction on appeal therefrom, and all forfeitures of bail shall be paid over by the officer entitled to collect same to the treasury of the municipality wherein the municipal court is located.

In the case of an intermunicipal court, fines shall be paid into the municipal treasury of the municipality in which the offense was committed, and costs, fees, and forfeitures of bail shall be apportioned among the several municipalities to which the court's jurisdiction extends according to the ratios of the municipalities' contributions to the total expense of maintaining the court.

In the case of a central municipal court, established by a county pursuant to N.J.S.2B:12-1, all costs, fines, fees and forfeitures of bail shall be paid into the county treasury of the county where the central municipal court is located.

d.All assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1) shall be forwarded and deposited as provided in that section.

e.All mandatory Drug Enforcement and Demand Reduction penalties imposed pursuant to N.J.S.2C:35-15 shall be forwarded and deposited as provided for in that section.

f.All forensic laboratory fees assessed pursuant to N.J.S.2C:35-20 shall be forwarded and deposited as provided for in that section.

g.All restitution ordered to be paid to the Victims of Crime Compensation Office pursuant to N.J.S.2C:44-2 shall be forwarded to the office for deposit in the Victims of Crime Compensation Office Account.

h.All assessments imposed pursuant to section 11 of P.L.1993, c.220 (C.2C:43-3.2) shall be forwarded and deposited as provided in that section.

i.All restitution imposed on defendants under the provisions of P.L.1997, c.253 (C.2C:43-3.4 et al.) for costs incurred by a law enforcement entity in extraditing the defendant from another jurisdiction shall be paid over by the officer entitled to collect same to the law enforcement entities which participated in the extradition of the defendant.

j.All penalties imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5) shall be forwarded and deposited as provided in that section.

k.All penalties imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6) shall be forwarded and deposited as provided in that section.

l.All mandatory penalties imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10) shall be forwarded and deposited as provided in that section.

m.All mandatory Computer Crime Prevention penalties imposed pursuant to section 1 of P.L.2009, c.143 (C.2C:43-3.8) shall be forwarded and deposited as provided in that section.

n.All mandatory Sex Offender Supervision penalties imposed pursuant to section 7 of P.L.2013, c.214 (C.30:4-123.97) shall be forwarded and deposited as provided in that section.

L.1979, c.396, s.3; amended 1981, c.224, s.1; 1983, c.73; 1991, c.91, s.146; 1991, c.329, s.12; 1993, c.220, s.12; 1995, c.281, s.2; 1996, c.95, s.17; 1997, c.253, s.2; 1999, c.295, s.4; 2001, c.81, s.15; 2005, c.73, s.5; 2009, c.143, s.2; 2013, c.214, s.5; 2015, c.55.



Section 2C:46-4.1 - Application Of Moneys Collected; Priority.

2C:46-4.1 Application of moneys collected; priority.

13.Moneys that are collected in satisfaction of any assessment imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1), or in satisfaction of restitution or fines imposed in accordance with the provisions of Title 2C of the New Jersey Statutes or with the provisions of section 24 of P.L.1982, c.77 (C.2A:4A-43), shall be applied in the following order:

a.first, in satisfaction of all assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1);

b.second, except as provided in subsection f. of this section, in satisfaction of any restitution ordered;

c.third, in satisfaction of all assessments imposed pursuant to section 11 of P.L.1993, c.220 (C.2C:43-3.2);

d.fourth, in satisfaction of any forensic laboratory fee assessed pursuant to N.J.S.2C:35-20;

e.fifth, in satisfaction of any mandatory Drug Enforcement and Demand Reduction penalty assessed pursuant to N.J.S.2C:35-15;

f.sixth, in satisfaction of any anti-drug profiteering penalty imposed pursuant to N.J.S.2C:35A-1 et seq.;

g.seventh, in satisfaction of any anti-money laundering profiteering penalty imposed pursuant to section 9 of P.L.1999, c.25 (C.2C:21-27.2);

h.eighth, in satisfaction of restitution for any extradition costs imposed pursuant to section 4 of P.L.1997, c.253 (C.2C:43-3.4);

i.ninth, in satisfaction of any penalty imposed pursuant to section 1 of P.L.1999, c.295 (C.2C:43-3.5);

j.tenth, in satisfaction of any penalty imposed pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6);

k.eleventh, in satisfaction of the mandatory penalty imposed pursuant to section 1 of P.L.2005, c.73 (C.2C:14-10);

l.twelfth, in satisfaction of any mandatory Computer Crime Prevention penalty assessed pursuant to section 1 of P.L.2009, c.143 (C.2C:43-3.8);

m.thirteenth, in satisfaction of any mandatory Sex Offender Supervision penalty assessed pursuant to section 7 of P.L.2013, c.214 (C.30:4-123.97); and

n.in satisfaction of any fine.

L.1991, c.329, s.13; amended 1993, c.220, s.13; 1995, c.281, s.3; 1997, c.187, s.3; 1997, c.253, s.3; 1999, c.25, s.7; 1999, c.295, s.5; 2001, c.81, s.16; 2005, c.73, s.6; 2009, c.143, s.3; 2013, c.214, s.6.



Section 2C:46-5 - Inapplicability Of Chapter To Certain Fines And Restitutions

2C:46-5. Inapplicability of chapter to certain fines and restitutions
4. Except as expressly provided, this chapter shall not affect fines and restitutions imposed under Title 39 of the Revised Statutes or in proceedings in the Superior Court, Chancery Division, Family Part, which shall remain as heretofore.

L.1979,c.396,s.4; amended 1991,c.91,s.147; 1991,c.329,s.15.



Section 2C:47-1 - Referral To Adult Diagnostic And Treatment Center; Commitment; Examination

2C:47-1. Referral to adult diagnostic and treatment center; commitment; examination
2C:47-1. Referral to Adult Diagnostic and Treatment Center; Commitment; Examination.

Whenever a person is convicted of the offense of aggravated sexual assault, sexual assault, aggravated criminal sexual contact, kidnapping pursuant to paragraph (2) of subsection c. of N.J.S.2C:13-1, endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child pursuant to subsection a. of N.J.S.2C:24-4, endangering the welfare of a child pursuant to paragraph (4) of subsection b. of N.J.S.2C:24-4, or an attempt to commit any such crime, the judge shall order the Department of Corrections to complete a psychological examination of the offender, except the judge shall not require a psychological examination if the offender is to be sentenced to a term of life imprisonment without eligibility for parole. The examination shall include a determination of whether the offender's conduct was characterized by a pattern of repetitive, compulsive behavior and, if it was, a further determination of the offender's amenability to sex offender treatment and willingness to participate in such treatment. The court's order shall contain a determination of the offender's legal settlement in accordance with subdivision D of article 3 of chapter 4 of Title 30 of the Revised Statutes.

L.1978, c.95; amended 1979, c.178, s.101; 1994, c.130, s.5; 1998, c.72, s.1.



Section 2C:47-2 - Report On Examination

2C:47-2. Report on Examination
2C:47-2. Report on Examination.

The Department of Corrections shall conduct the psychological examination required pursuant to N.J.S.2C:47-1 within 30 days after it receives the Presentence Report. Upon completion of the psychological examination, the Department of Corrections shall send to the court a written report of the results of the examination, including a determination of whether the offender's conduct was characterized by a pattern of repetitive, compulsive behavior and, if it was, a further determination of the offender's amenability to sex offender treatment and willingness to participate in such treatment.

L.1978, c.95; amended 1979, c.178, s.102; 1998, c.72, s.2.



Section 2C:47-3 - Disposition

2C:47-3. Disposition
2C:47-3. Disposition.

a.If the report of the examination reveals that the offender's conduct was characterized by a pattern of repetitive, compulsive behavior and further reveals that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the court shall determine whether the offender's conduct was so characterized and whether the offender is amenable to sex offender treatment and is willing to participate in such treatment and shall record its findings on the judgment of conviction.

b.If the court finds that the offender's conduct was characterized by a pattern of repetitive, compulsive behavior and that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the court shall, upon the recommendation of the Department of Corrections, sentence the offender to a term of incarceration to be served in the custody of the commissioner at the Adult Diagnostic and Treatment Center for sex offender treatment as provided in subsection h. of this section, or place the offender on probation with the requirement, as a condition of probation, that he receive outpatient psychological or psychiatric treatment as prescribed.

c.A sentence of incarceration or probation imposed pursuant to subsection b. or f. of this section shall be set in accordance with chapters 43, 44 and 45 of this Title.

d.The court shall impose sentence in accordance with chapters 43, 44 and 45 of this Title and not as provided in subsection b. of this section if it shall appear from the report of the examination made of the offender pursuant to section N.J.S.2C:47-1 that the offender's conduct was not characterized by a pattern of repetitive, compulsive behavior or that the offender is not amenable to sex offender treatment. Notwithstanding the provisions of R.S.30:4-140 or R.S.30:4-92 or any other law, a sentence imposed pursuant to this subsection on an offender who is not amenable to sex offender treatment shall not be reduced by commutation time for good behavior or credits for diligent application to work and other institutional assignments.

e.(Deleted by amendment, P.L.1998, c.72).

f.If the court finds that the offender's conduct was characterized by a pattern of repetitive, compulsive behavior and that the offender is amenable to sex offender treatment, but that the offender is not willing to participate in such treatment, the court shall sentence the offender to a term of incarceration to be served in a facility designated by the commissioner pursuant to section 2 of P.L.1969, c.22 (C.30:4-91.2). The offender shall become primarily eligible for parole in accordance with the provisions of N.J.S.2C:47-5; provided, however, no offender shall become primarily eligible for parole prior to the expiration of any judicial or statutory mandatory minimum term. An offender who meets the criteria of this subsection may, on a biennial basis, request to be transferred to the Adult Diagnostic and Treatment Center. Within 90 days after receiving a request for a transfer, the Department of Corrections shall conduct a psychological examination. If, upon the completion of a psychological examination, the Department of Corrections determines that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the commissioner may order the offender to be transferred to the Adult Diagnostic and Treatment Center.

g.Notwithstanding the provisions of R.S.30:4-140 or R.S.30:4-92 or any other law, a sentence imposed pursuant to subsection f. of this section shall not be reduced by commutation time for good behavior or credits for diligent application to work and other institutional assignments for any year or fractional part of a year that the offender is confined in a facility other than the Adult Diagnostic and Treatment Center; provided, however, if the offender is at any time transferred to the Adult Diagnostic and Treatment Center pursuant to subsection f. of this section, the sentence imposed on the offender shall be reduced by commutation time for good behavior and credits for diligent application to work and other institutional assignments for any year or fractional part of a year that the offender is incarcerated at the Adult Diagnostic and Treatment Center following the date of such transfer.

h.An offender sentenced to a term of incarceration pursuant to subsection b. of this section shall be confined as follows:

(1)If the court imposes a sentence of seven years or less, the Department of Corrections shall confine the offender to the Adult Diagnostic and Treatment Center as soon as practicable after the date of sentence.

(2)If the court imposes a sentence of more than seven years, the Department of Corrections shall confine the offender in a facility designated by the commissioner pursuant to section 2 of P.L.1969, c.22 (C.30:4-91.2). At least 30 days prior to the date which precedes the expiration date of the offender's sentence by five years, including any reductions for commutation time for good behavior and credits for diligent application to work and other institutional assignments, the Department of Corrections shall complete a psychological examination of the offender to determine the offender's amenability to sex offender treatment and willingness to participate in such treatment; provided, however, no such examination shall be required if less than two years has elapsed since the Department of Corrections completed a psychological examination pursuant to N.J.S.2C:47-1. If the report of the examination reveals that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the offender shall be transferred to the Adult Diagnostic and Treatment Center as soon as practicable. If the report of the examination reveals that the offender is not amenable to sex offender treatment, the offender shall not be transferred to the Adult Diagnostic and Treatment Center. If the report of the examination reveals that the offender is amenable to sex offender treatment but is not willing to participate in such treatment, the offender shall not be transferred to the Adult Diagnostic and Treatment Center. An offender may, on a biennial basis, request to be transferred to the Adult Diagnostic and Treatment Center. Within 90 days after receiving a request for a transfer, the Department of Corrections shall conduct a psychological examination. If, upon the completion of a psychological examination, the Department of Corrections determines that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the commissioner shall order the offender to be transferred to the Adult Diagnostic and Treatment Center as soon as practicable.

(3)If a sentence is imposed pursuant to section 2 of P.L.1997, c.117 (C.2C:43-7.2) or if any other judicial or statutory mandatory minimum term of more than seven years is imposed, the offender shall be confined in a facility designated by the commissioner pursuant to section 2 of P.L.1969, c.22 (C.30:4-91.2). At least 30 days prior to the date which precedes the expiration date of the mandatory minimum term by five years, the Department of Corrections shall complete a psychological examination of the offender to determine the offender's amenability to sex offender treatment and willingness to participate in such treatment; provided, however, no such examination shall be required if less than two years has elapsed since the Department of Corrections completed a psychological examination pursuant to N.J.S.2C:47-1. If the report of the examination reveals that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the offender shall be transferred to the Adult Diagnostic and Treatment Center as soon as practicable. If the report of the examination reveals that the offender is not amenable to sex offender treatment, the offender shall not be transferred to the Adult Diagnostic and Treatment Center. If the report of the examination reveals that the offender is amenable to sex offender treatment, but is not willing to participate in such treatment, the offender shall not be transferred to the Adult Diagnostic and Treatment Center. An offender may, on a biennial basis, request to be transferred to the Adult Diagnostic and Treatment Center. Within 90 days after receiving a request for a transfer, the Department of Corrections shall conduct a psychological examination. If upon completion of a psychological examination the Department of Corrections determines that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the commissioner shall order the offender to be transferred to the Adult Diagnostic and Treatment Center as soon as practicable.

i.Notwithstanding the provisions of R.S. 30:4-140 or R.S. 30:4-92 or any other law, a sentence imposed pursuant to subsection b. of this section shall not be reduced by commutation time for good behavior or credits for diligent application to work and other institutional assignments for any year or fractional part of a year from the date the Department of Corrections determines, as a result of a psychological evaluation conducted pursuant to paragraph (2) or (3) of subsection h. of this section, that the offender is not amenable to sex offender treatment or not willing to participate in such treatment; provided, however, if the offender is subsequently determined by the Department of Corrections to be amenable to sex offender treatment and willing to participate in such treatment and is transferred to the Adult Diagnostic and Treatment Center, the sentence imposed on the offender shall be reduced by commutation time for good behavior and credits for diligent application to work and other institutional assignments for any year or fractional part of a year that the offender is incarcerated at the Adult Diagnostic and Treatment Center following the date of such transfer.

j.An offender who is sentenced to a term of life imprisonment without eligibility for parole shall not be confined in the Adult Diagnostic and Treatment Center but shall be confined in a facility designated by the commissioner pursuant to section 2 of P.L. 1969, c.22 (C.30:4-91.2).

k.The commissioner shall be required to provide for the treatment of a sex offender sentenced pursuant to N.J.S.2C:47-1 et seq. only when the offender is incarcerated in the Adult Diagnostic and Treatment Center. This requirement shall not apply when the offender is incarcerated in another facility.

L.1978, c.95; amended 1979, c.178, s.103; 1994, c.130, s.6; 1994, c.134, s.2; 1998, c.72, s.3.



Section 2C:47-4.1 - Transfer Out Of Adult Diagnostic And Treatment Center

2C:47-4.1. Transfer out of Adult Diagnostic and Treatment Center
6. a. The commissioner shall order the transfer out of the Adult Diagnostic and Treatment Center of any offender serving a life sentence without eligibility for parole and any offender not participating in or cooperating with the sex offender treatment provided in the Adult Diagnostic and Treatment Center and any offender who is determined by the Department of Corrections to be no longer amenable to sex offender treatment.

b.Any offender transferred out of the Adult Diagnostic and Treatment Center for failure to participate in or cooperate with the sex offender treatment provided there or because of a determination by the Department of Corrections that the offender is no longer amenable to sex offender treatment may, on a biennial basis, request to be transferred back to the Adult Diagnostic and Treatment Center. Within 90 days after receiving a request for a transfer, the Department of Corrections shall conduct a psychological examination. If, upon completion of a psychological examination, the Department of Corrections determines that the offender is amenable to sex offender treatment and is willing to participate in and cooperate with such treatment, the commissioner shall order the offender to be transferred back to the Adult Diagnostic and Treatment Center.

c.Notwithstanding the provisions of R.S.30:4-140 or R.S.30:4-92 or any other law, a sentence imposed on an offender transferred pursuant to subsection a. of this section shall not be reduced by commutation time for good behavior or credits for diligent application to work and other institutional assignments for any year or fractional part of a year following the date of the transfer; provided, however, if the offender is at any time thereafter transferred back to the Adult Diagnostic and Treatment Center pursuant to subsection b. of this section, the sentence imposed on such offender shall be reduced by commutation time for good behavior and credits for diligent application to work and other institutional assignments for any year or fractional part of a year that such offender is incarcerated at the Adult Diagnostic and Treatment Center following the date of such transfer.

L.1998, c.72, s.6.



Section 2C:47-4.2 - Confinement Of Female Offenders

2C:47-4.2. Confinement of female offenders
7.An offender sentenced in accordance with the provisions of this chapter who is female shall be confined in a facility designated by the commissioner pursuant to section 2 of P.L.1969, c.22 (C.30:4-91.2), but otherwise shall be subject to the same statutes and rules and regulations as an offender sentenced in accordance with the provisions of this chapter who is male. All statutory references to the Adult Diagnostic and Treatment Center shall be deemed, when applied to a female sentenced in accordance with the provisions of this chapter, to refer to the sex offender treatment program at the facility designated by the commissioner.

L.1998, c.72, s.7.



Section 2C:47-5 - Parole

2C:47-5. Parole
2C:47-5. Parole

a.Any offender committed to confinement under the terms of this chapter shall become eligible for parole consideration upon referral to the State Parole Board of the offender's case by a special classification review board appointed by the commissioner. The referral shall be based on the determination by the special classification review board that the offender has achieved a satisfactory level of progress in sex offender treatment. The offender shall be released on parole unless the State Parole Board determines that the information supplied in the report filed pursuant to section 10 of P.L.1979, c.441 (C. 30:4-123.54) or developed or produced at a hearing held pursuant to section 11 of P.L.1979, c.441 (C.30:4-123.55) indicates by a preponderance of the evidence that the offender has failed to cooperate in his or her own rehabilitation or that there is a reasonable expectation that the offender will violate conditions of parole imposed pursuant to section 15 of P.L.1979, c.441 (C.30:4-123.59) if released on parole at that time.

b.(Deleted by amendment, P.L.1998, c.73.)

c.Any offender paroled pursuant to this section shall be subject to the provisions of Title 30 of the Revised Statutes governing parole and the regulations promulgated pursuant thereto.

d.When an offender confined under the terms of this chapter has not been paroled in accordance with subsection a. of this section and is scheduled for release, not less than 90 days prior to the date of the offender's scheduled release the Chief Executive Officer shall:

(1)Notify the Attorney General and the prosecutor of the county from which the offender was committed of the scheduled release;

(2)Provide the Attorney General and the county prosecutor with the officer's opinion as to whether the offender may be "in need of involuntary commitment" within the meaning of section 2 of P.L. 1987, c. 116 (C. 30:4-27.2) and as to whether the person may be a "sexually violent predator" within the meaning of section 3 of P.L.1998, c.71 (C.30:4-27.26); and

(3) Without regard to classification as confidential pursuant to regulations of the State Parole Board or the Department of Corrections, provide the Attorney General and county prosecutor with all reports, records and assessments relevant to determining whether the offender is "in need of involuntary commitment" and whether the person is a "sexually violent predator." All information received shall be deemed confidential and shall be disclosed only as provided in section 4 of P.L.1994, c.134 (C.30:4-82.4).

e.Upon receipt of the notice, advice and information required by subsection d. of this section, the Attorney General or county prosecutor shall proceed as provided in section 4 of P.L.1994,c.134 (C.30:4-82.4) or section 5 of P.L.1998, c.71 (C.30:4-27.28), as appropriate.

f.(Deleted by amendment, P.L.1998, c.71).

L.1978, c.95; amended 1994, c.134, s.3; 1997, c.60, s.2; 1998, c.71, s.16; 1998, c.73, s.1.



Section 2C:47-5.1 - Revocation Of Parole

2C:47-5.1. Revocation of parole
3. a. Whenever the parole of an offender committed to confinement under the terms of this chapter is revoked by the State Parole Board, the Department of Corrections shall, within 90 days of the date of revocation of parole, complete a psychological examination of the offender to determine whether the violation of the conditions of parole reflects emotional or behavioral problems as a sex offender that cause the offender to be incapable of making any acceptable social adjustment in the community and, if so, to determine further the offender's amenability to sex offender treatment and, if amenable, the offender's willingness to participate in such treatment. Not more than 30 days after the date of the examination, the Department of Corrections shall provide a written report of the results to the State Parole Board.

b.The offender shall be confined in the Adult Diagnostic and Treatment Center if the report of the examination conducted pursuant to subsection a. of this section reveals that the offender's violation of the conditions of parole reflects emotional or behavioral problems as a sex offender that cause the offender to be incapable of making any acceptable social adjustment in the community and further reveals that the offender is amenable to sex offender treatment and is willing to participate in such treatment. The offender shall be eligible for parole pursuant to the provisions of subsection a. of N.J.S.2C:47-5.

c.The offender shall be confined in a facility designated by the commissioner pursuant to section 2 of P.L.1969, c.22 (C.30:4-91.2) if the report of the examination conducted pursuant to subsection a. of this section reveals that the offender's violation of the conditions of parole reflects emotional or behavioral problems as a sex offender that cause the offender to be incapable of making any acceptable social adjustment in the community and further reveals that the offender is amenable to sex offender treatment, but is not willing to participate in such treatment. The offender shall be eligible for parole pursuant to the provisions of subsection a. of N.J.S.2C:47-5.

d. (1) The offender shall be confined in a facility designated by the commissioner pursuant to section 2 of P.L.1969, c.22 (C.30:4-91.2) if the report of the examination conducted pursuant to subsection a. of this section reveals that the offender's violation of the conditions of parole:

(a)does not reflect emotional or behavioral problems as a sex offender; or

(b)reflects emotional or behavioral problems as a sex offender that cause the offender to be incapable of making any acceptable social adjustment in the community and further reveals that the offender is not amenable to sex offender treatment.

(2) An offender confined pursuant to the provisions of paragraph (1) of this subsection shall be eligible for parole pursuant to the provisions of Title 30 of the Revised Statutes. However, a parole eligibility date established by the State Parole Board pursuant to section 20 of P.L.1979, c.441 (C.30:4-123.64) or a future parole eligibility date established by the State Parole Board pursuant to section 12 of P.L.1979, c.441 (C.30:4-123.56) shall not be reduced by commutation time for good behavior pursuant to R.S. 30:4-140 or credits for diligent application to work and other institutional assignments pursuant to R.S.30:4-92.

e.Notwithstanding the provisions of R.S.30:4-92, the balance of the sentence of an offender confined pursuant to subsection c. or subparagraph (b) of paragraph (1) of subsection d. of this section shall not be reduced by credits for diligent application to work and other institutional assignments; provided, however, if the offender is at any time transferred to the Adult Diagnostic and Treatment Center pursuant to subsection f. of this section the balance of the sentence shall be reduced by credits for diligent application to work and other institutional assignments earned by the offender during confinement in the Adult Diagnostic and Treatment Center.

f.If an offender is confined pursuant to subsection c. or subparagraph (b) of paragraph (1) of subsection d. of this section, the offender may, on a biennial basis, request to be transferred to the Adult Diagnostic and Treatment Center. Within 90 days after receiving a request for a transfer, the Department of Corrections shall conduct a psychological examination. If, upon the completion of a psychological examination, the Department of Corrections determines that the offender is amenable to sex offender treatment and is willing to participate in such treatment, the commissioner shall order the offender to be transferred to the Adult Diagnostic and Treatment Center as soon as practicable. When an offender previously determined not to be amenable to sex offender treatment is transferred to the Adult Diagnostic and Treatment Center, the offender shall be eligible for parole pursuant to the provisions of subsection a. of N.J.S.2C:47-5.

L.1998, c.73, s.3.



Section 2C:47-7 - Cost Of Maintenance

2C:47-7. Cost of maintenance
2C:47-7. Cost of Maintenance.

The Commissioner shall determine and fix the per capita cost of examining and maintaining any offender upon order of the court pursuant to N.J.S.2C:47-1 and shall furnish a copy of the order to the county treasurer of the county in which the offender has a legal settlement as determined in that order, and upon certification of the amount due, the governing body of the county shall make provisions for payment of one-half of the cost thereof to the Adult Diagnostic and Treatment Center, the remaining one-half to be borne by the State. If the order contains a determination that the offender has no legal settlement in any county, the entire cost shall be borne by the State.

L.1978, c.95; amended 1979, c.178, s.104; 1998, c.72, s.4.



Section 2C:47-8 - Adult Diagnostic And Treatment Center, "Good Time"; Conditions

2C:47-8. Adult Diagnostic and Treatment Center, "good time"; conditions
1.Notwithstanding the provisions of section 7 of P.L.1979, c.441 (C.30:4-123.51), R.S.30:4-140, R.S.30:4-92 or any other law, a term of imprisonment imposed on a person confined to the Adult Diagnostic and Treatment Center pursuant to the provisions of chapter 47 of this Title shall not be reduced by progressive time credits or credits for diligent application to work and other institutional assignments for any year or fractional part of a year if the person failed to fully cooperate with all treatment offered to him during that time period. This section shall not prohibit the reduction of a person's term of imprisonment by such credits if the person is entitled to the credits pursuant to the provisions of subsection g. of N.J.S.2C:47-3.

L.1994, c.129; amended 1998, c.72, s.5.



Section 2C:47-9 - Establishment Of Program To Record, Analyze Recidivism Of Convicted Sex Offenders.

2C:47-9 Establishment of program to record, analyze recidivism of convicted sex offenders.

1. a. The Commissioner of Corrections shall establish a program to record and analyze the recidivism of all inmates who are released from the Adult Diagnostic and Treatment Center, whether on parole or upon the completion of their maximum sentences. The purpose of this program shall be to assist in measuring the effectiveness of the center in providing specialized treatment to repetitive and compulsive sex offenders pursuant to N.J.S.2C:47-3.

b.The program shall record the arrests for all offenses committed by releasees for a period of five years following their release and any convictions resulting from these arrests. These data shall be analyzed to determine whether the rates and nature of rearrests and convictions differ according to the criminal histories and personal characteristics of releasees, the treatment they received at the Adult Diagnostic and Treatment Center, length of sentence, conditions of parole, and such other factors as may be relevant to the purposes of this act.

c.The program shall also perform a comparative analysis of the recidivism rates and patterns of releasees from the Adult Diagnostic and Treatment Center with those of persons released from this State's general prison population and with sex offenders released in other jurisdictions with specialized programs for the treatment of sex offenders.

d.The department shall prepare and disseminate to the Governor and the Legislature reports documenting the program's findings, along with any recommendations it may have for legislation to improve the effectiveness of treatment offered by the Adult Diagnostic and Treatment Center.

L.1997,c.266,s.1.



Section 2C:47-10 - "Sexually Oriented Material" Defined; Receipt By Inmates At Adult Diagnostic And Treatment Center, Prohibited.

2C:47-10 "Sexually oriented material" defined; receipt by inmates at Adult Diagnostic and Treatment Center, prohibited.

1. a. As used in this act, "sexually oriented material" means any description, narrative account, display, or depiction of sexual activity or associated anatomical area contained in, or consisting of, a picture or other representation, publication, sound recording, live performance, or film.

b.An inmate sentenced to a period of confinement in the Adult Diagnostic Treatment Center shall not receive, possess, distribute or exhibit within the center sexually oriented material, as defined in subsection a. of this section. Upon the discovery of any such material within the center, the commissioner shall provide for its removal and destruction, subject to a departmental appeal procedure for the withholding or removal of such material from the inmate's possession.

c.The commissioner shall request an inmate sentenced to confinement in the center to acknowledge in writing the requirements of this act prior to the enforcement of its provisions. Any inmate who violates the provisions of subsection b. of this section shall be subject to on-the-spot sanctions pursuant to rules and regulations adopted by the commissioner.

d.A person who sells or offers for sale the material prohibited in subsection b. either for purposes of possession or viewing or who receives, possesses, distributes or exhibits any text, photograph, film, video or any other reproduction or reconstruction which depicts a person under 18 years of age engaging in a prohibited sexual act or in the simulation of such an act as defined in section 2 of P.L.1992, c.7 (C.2A:30B-2), within the center shall be considered to have committed an inmate prohibited act and be subject to sanctions pursuant to rules and regulations adopted by the commissioner.

L.1997, c.422, s.1.



Section 2C:48A-1 - "Criminal Sentencing And Disposition Commission."

2C:48A-1 "Criminal Sentencing and Disposition Commission."

1. a. There is hereby created a commission to be known as the "Criminal Sentencing and Disposition Commission" to consist of 13 members as follows: the Attorney General, or his designee; the Public Defender, or his designee; the Chief Justice, or a designee of the Chief Justice who may be a retired judge with experience in the Criminal Division of the Superior Court; the Commissioner of the Department of Corrections, or his designee; the Chairman of the State Parole Board, or his designee; the President of the New Jersey County Prosecutors Association, or his designee; the President of the New Jersey Bar Association, or his designee; one public member appointed by the Senate President; one public member appointed by the Senate Minority Leader; one public member appointed by the Speaker of the General Assembly; one public member appointed by the Assembly Minority Leader; and two public members appointed by the Governor, not more than one of whom shall be of the same political party. In selecting the public members, the Senate President, the Senate Minority Leader, the Speaker of the General Assembly, the Assembly Minority Leader and the Governor should seek to include persons who have experience, training, or academic background in victims' rights advocacy, corrections, judicial administration or criminal law. The public members appointed by the Governor shall include one representative of a police organization.

Public members shall serve for a term of three years from their date of appointment and until their successors are appointed and qualified. Any vacancy in the membership of the commission shall be filled by appointment in the same manner as the original appointment. Vacancies resulting from causes other than by expiration of term shall be filled for the unexpired term only.

b.The commission shall organize as soon as possible after the appointment of its members. The Senate President and the Speaker of the General Assembly shall appoint one of the public members to serve as chair and the Minority Leader of the Senate and the Minority Leader of the Assembly shall appoint one of the public members to serve as vice-chair.

c.The members of the commission shall serve without compensation, but shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties within the limits of funds appropriated or otherwise made available to the commission for its purposes.

d.The Office of Legislative Services shall provide staffing for the work of the commission. At the request of the commission all State entities shall, as soon as practicable, provide the commission with any available information concerning sentencing. In addition, the commission shall be entitled to accept the assistance and services of such employees of any State, county, or municipal department, board, bureau, commission, or agency as may be made available to it and to employ such legal, stenographic, technical, and clerical assistance and incur such expenses as may be necessary in order to perform its duties within the limits of funds appropriated or otherwise made available to it for its purposes.

L.2009, c.81, s.1.



Section 2C:48A-2 - Duty Of Commission.

2C:48A-2 Duty of commission.

2. a. It shall be the duty of the commission to conduct a thorough review of the criminal sentencing provisions of New Jersey law for consideration of possible recommendations for revisions to the laws governing the criminal justice system. These recommendations shall be developed with the goal of providing a rational, just and proportionate sentencing scheme that achieves to the greatest extent possible public safety, offender accountability, crime reduction and prevention, and offender rehabilitation while promoting the efficient use of the State's resources. Additionally, the commission shall consider issues regarding disparity in the criminal justice process, including but not limited to racial and ethnic disparity issues. The recommendations shall be based on the available statistical data as well as any other relevant information.

b.As provided in section 4 of P.L.2009, c.81 (C.2C:48A-4), the commission shall submit to the Governor and the Legislature reports containing its recommendations consistent with these purposes. The commission's reports shall include, but need not be limited to, recommendations regarding:

(1)An assessment of the current sentencing provisions under New Jersey law, and a consideration as to whether the sentencing options available to courts are sufficient or should be expanded in some manner to provide a greater range of sentencing options;

(2)A review of judicial discretion available under the Criminal Code, considering the appropriateness of existing mandatory minimum sentencing and whether it would be beneficial to enhance, reduce or retain the current level of judicial discretion;

(3)A recommendation as to whether determinate sentencing should be extended to all criminal offenses, or to additional criminal offenses under New Jersey law;

(4)A recommendation as to appropriate limits and conditions on terms of supervised release, including whether there should be a mechanism for changing the length of a term of supervised release after its imposition and whether there should be supervised release for offenders who serve their maximum sentence;

(5)A projection of the impact, if any, on the size of New Jersey's correctional and supervised offender populations of the implementation of each measure proposed by the commission;

(6)A recommendation for intermediate, alternative or additional sanctions that should be made available in the New Jersey criminal justice system, including proposals for alternatives to incarceration for suitable offenders, the estimated cost of such programs, and recommendations for rules or principles to guide a judge's imposition of such sanctions as part of a criminal sentence; and

(7) A review of disparity issues in the criminal justice process, including but not limited to racial and ethnic disparity issues, whether evidenced in sentencing outcomes or at earlier stages of the criminal process, such as but not limited to charging and plea decisions, and recommend appropriate revisions or other means to address any such issues.

L.2009, c.81, s.2.



Section 2C:48A-3 - Constitution Of Commission.

2C:48A-3 Constitution of commission.

3.The commission shall constitute a commission of the Legislature in accordance with the provisions of Article IV, Section V, paragraph 2 of the New Jersey Constitution.

L.2009, c.81, s.3.



Section 2C:48A-4 - Report To Governor, Legislature.

2C:48A-4 Report to Governor, Legislature.

4.The commission shall issue a report of its findings and recommendations to the Governor and the Legislature within one year of organization of the commission and each year thereafter.

L.2009, c.81, s.4.



Section 2C:51-1 - Basis Of Disqualification Or Disability

2C:51-1. Basis of disqualification or disability
a. No person shall suffer any legal disqualification or disability because of his conviction of an offense or his sentence on such conviction, unless the disqualification or disability involves the deprivation of a right or privilege which is:

(1) Necessarily incident to execution of the sentence of the court;

(2) Provided by the Constitution or the code;

(3) Provided by a statute other than the code, when the conviction is of an offense defined by such statute; or

(4) Provided by the judgment, order or regulation of a court, agency or official exercising a jurisdiction conferred by law, or by the statute defining such jurisdiction, when the commission of the offense or the conviction or the sentence is reasonably related to the competency of the individual to exercise the right or privilege of which he is deprived.

b. Proof of a conviction as relevant evidence upon the trial or determination of any issue, or for the purpose of impeaching the convicted person as a witness is not a disqualification or disability within the meaning of this chapter.

L.1978, c. 95, s. 2C:51-1, eff. Sept. 1, 1979.



Section 2C:51-2 - Forfeiture Of Public Office, Position, Or Employment.

2C:51-2 Forfeiture of public office, position, or employment.

2C:51-2. Forfeiture of Public Office, Position, or Employment.

a.A person holding any public office, position, or employment, elective or appointive, under the government of this State or any agency or political subdivision thereof, who is convicted of an offense shall forfeit such office, position or employment if:

(1)He is convicted under the laws of this State of an offense involving dishonesty or of a crime of the third degree or above or under the laws of another state or of the United States of an offense or a crime which, if committed in this State, would be such an offense or crime;

(2)He is convicted of an offense involving or touching such office, position or employment; or

(3)The Constitution so provides.

As used in this subsection, "involving or touching such office, position or employment" means that the offense was related directly to the person's performance in, or circumstances flowing from, the specific public office, position or employment held by the person.

b.A court of this State shall enter an order of forfeiture pursuant to subsection a.:

(1)Immediately upon a finding of guilt by the trier of fact or a plea of guilty entered in any court of this State unless the court, for good cause shown, orders a stay of such forfeiture pending a hearing on the merits at the time of sentencing; or

(2)Upon application of the county prosecutor or the Attorney General, when the forfeiture is based upon a conviction of an offense under the laws of another state or of the United States. An order of forfeiture pursuant to this paragraph shall be deemed to have taken effect on the date the person was found guilty by the trier of fact or pled guilty to the offense.

c.No court shall grant a stay of an order of forfeiture pending appeal of a conviction or forfeiture order unless the court is clearly convinced that there is a substantial likelihood of success on the merits. If the conviction be reversed or the order of forfeiture be overturned, he shall be restored, if feasible, to his office, position or employment with all the rights, emoluments and salary thereof from the date of forfeiture.

Any official action taken by the convicted person on or after the date as of which a forfeiture of the person's office shall take effect shall, during a period of 60 days following the date on which an order of forfeiture shall have been issued hereunder, be voidable by the person's successor in office or, if the office of the person was that of member of the governing body of a county, municipality or independent authority, by that governing body.

d.In addition to the punishment prescribed for the offense, and the forfeiture set forth in subsection a. of N.J.S.2C:51-2, any person convicted of an offense involving or touching on his public office, position or employment shall be forever disqualified from holding any office or position of honor, trust or profit under this State or any of its administrative or political subdivisions. As used in this subsection, "involving or touching on his public office, position or employment" means that the offense was related directly to the person's performance in, or circumstances flowing from, the specific public office, position or employment held by the person.

e.Any forfeiture or disqualification under subsection a., b. or d. which is based upon a conviction of a disorderly persons or petty disorderly persons offense may be waived by the court upon application of the county prosecutor or the Attorney General and for good cause shown.

f.Except as may otherwise be ordered by the Attorney General as the public need may require, any person convicted of an offense under section 97 of P.L.1999, c.440 (C.2C:21-34), N.J.S.2C:27-2, N.J.S.2C:27-3, N.J.S.2C:27-5, section 100 of P.L.1999, c. 440 (C.2C:27-9), section 5 of P.L.2003, c.255 (C.2C:27-10), section 6 of P.L.2003, c.255 (C.2C:27-11), N.J.S.2C:29-4, N.J.S.2C:30-2, or N.J.S.2C:30-3 of this Title shall be ineligible, either directly or indirectly, to submit a bid, enter into any contract, or to conduct any business with any board, agency, authority, department, commission, public corporation, or other body of this State, of this or one or more other states, or of one or more political subdivisions of this State for a period of, but not more than, 10 years from the date of conviction for a crime of the second degree, or five years from the date of conviction for a crime of the third degree. It is the purpose of this subsection to bar any individual convicted of any of the above enumerated offenses and any business, including any corporation, partnership, association or proprietorship in which such individual is a principal, or with respect to which such individual owns, directly or indirectly, or controls 5% or more of the stock or other equity interest of such business, from conducting business with public entities.

The State Treasurer shall keep and maintain a list of all corporations barred from conducting such business pursuant to this section.

g.In any case in which the issue of forfeiture is not raised in a court of this State at the time of a finding of guilt, entry of guilty plea or sentencing, a forfeiture of public office, position or employment required by this section may be ordered by a court of this State upon application of the county prosecutor or the Attorney General or upon application of the public officer or public entity having authority to remove the person convicted from his public office, position or employment. The fact that a court has declined to order forfeiture shall not preclude the public officer or public entity having authority to remove the person convicted from seeking to remove or suspend the person from his office, position or employment on the ground that the conduct giving rise to the conviction demonstrates that the person is unfit to hold the office, position or employment.

Amended 1979, c.388, s.3; 1981, c.290, s.42; 1981, c.356, s.1; 1987, c.427, s.1; 1995, c.250; 2003, c.145, s.1; 2007, c.49, s.5.



Section 2C:51-2.1 - Applicability Of Act.

2C:51-2.1 Applicability of act.
3.This act shall apply as follows:

a.Any person who forfeited or was disqualified from holding any public office, position, or employment, elective or appointive, under the government of this State or any agency or political subdivision thereof, by a court of competent jurisdiction, prior to the effective date of this act shall continue to be disqualified or continue to forfeit such office, position or employment.

b.Any person holding any public office, position, or employment, elective or appointive, under the government of this State or any agency or political subdivision thereof, on the effective date of this act, shall be subject to disqualification or forfeiture of that public office, position, or employment only pursuant to N.J.S.2C:51-2 and not pursuant to a statute other than the criminal code.

L.2003,c.145,s.3.



Section 2C:51-3 - Voting And Jury Service

2C:51-3. Voting and jury service
A person who is convicted of a crime shall be disqualified

a. From voting in any primary, municipal, special or general election as determined by the provisions of R.S. 19:4-1; and

b. From serving as a juror as determined by the provisions of N.J.S. 2A:69-1.

L.1978, c. 95, s. 2C:51-3, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 106, eff. Sept. 1, 1979.



Section 2C:51-5 - Forfeiture, Suspension Of License, Certificate; Exceptions

2C:51-5. Forfeiture, suspension of license, certificate; exceptions
4. a. (1) A practitioner convicted of health care claims fraud pursuant to subsection a. of section 3 of P.L.1997, c.353 (C.2C:21-4.3) or a substantially similar crime under the laws of another state or the United States shall forfeit his license and be forever barred from the practice of the profession unless the court finds that such license forfeiture would be a serious injustice which overrides the need to deter such conduct by others and in such case the court shall determine an appropriate period of license suspension which shall be for a period of not less than one year. If the court does not permanently forfeit such license pursuant to this paragraph, the sentence shall not become final for 10 days in order to permit the appeal of such sentence by the prosecution.

(2)Upon a first conviction of health care claims fraud pursuant to subsection b. of section 3 of P.L.1997, c.353 (C.2C:21-4.3) or a substantially similar crime under the laws of another state or the United States, a practitioner shall have his license suspended and be barred from the practice of the profession for a period of at least one year.

(3)Upon a second conviction of health care claims fraud pursuant to subsection b. of section 3 of P.L.1997, c.353 (C.2C:21-4.3) or a substantially similar crime under the laws of another state or the United States, a practitioner shall forfeit his license and be forever barred from the practice of the profession.

(4)A person convicted of second degree insurance fraud pursuant to section 73 of P.L.2003, c.89 (C.2C:21-4.6) or a substantially similar crime under the laws of another state or the United States who holds a license or certificate of authority or qualification to engage in the practice of a profession, occupation, trade, or vocation or business, including but not limited to a practitioner as defined in section 2 of P.L.1997, c.353 (C.2C:21-4.2), shall forfeit that license or certificate and be forever barred from the practice of that profession, occupation, trade, vocation or business if the act or acts of insurance fraud were related to or performed while engaged in the practice of that profession, occupation, trade, vocation or business, unless the court finds that such license or certificate forfeiture would be a serious injustice which overrides the need to deter such conduct by others and in that case the court shall determine an appropriate period of license or certificate suspension which shall be for a period of not less than one year. If the court does not permanently forfeit such license or certificate pursuant to this paragraph, the sentence shall not become final for 10 days in order to permit the appeal of that sentence by the prosecution.

(5)A person convicted of third degree insurance fraud pursuant to section 73 of P.L.2003, c.89 (C.2C:21-4.6) or a substantially similar crime under the laws of another state or the United States who holds a license or certificate of authority or qualification to engage in the practice of a profession, occupation, trade, vocation or business, including but not limited to a practitioner as defined in section 2 of P.L.1997, c.353 (C.2C:21-4.2), shall have his license or certificate suspended and be barred from the practice of that profession, occupation, trade, vocation or business for a period of at least one year if the act or acts of insurance fraud were related to or performed while engaged in the practice of that profession, occupation, trade, vocation or business.

(6)Upon a second conviction of third degree insurance fraud pursuant to section 73 of P.L.2003, c.89 (C.2C:21-4.6) or a substantially similar crime under the laws of another state or the United States which meets the criteria of paragraph (2) of this subsection, a person shall forfeit his license or certificate and be forever barred from the practice of that profession, occupation, trade, vocation or business.

(7)Upon application of the county prosecutor or the Attorney General, a person convicted of any crime of the second degree or above enumerated in chapter 20 or 21 of Title 2C of the New Jersey Statutes or a substantially similar crime under the laws of another state or the United States who holds a license or certificate or authority or qualification to engage in the practice of a profession, occupation, trade, vocation or business, including a practitioner as defined in section 2 of P.L.1997, c.353 (C.2C:21-4.2), shall forfeit such license or certificate and be forever barred from the practice of that profession, occupation, trade, vocation or business if the act or acts underlying the conviction involved or were related to an insurance transaction as defined in section 72 of P.L.2003, c.89 (C.2C:21-4.5) and touched upon or were performed while engaged in the practice of that profession, occupation, trade, vocation or business, unless the court finds that the license or certificate forfeiture would be a serious injustice which overrides the need to deter such conduct by others and in that case the court shall determine an appropriate period of license or certificate suspension which shall be for a period of not less than one year. If the court does not permanently forfeit that license or certificate pursuant to this paragraph, the sentence shall not become final for 10 days in order to permit the appeal of that sentence by the prosecution.

(8)Upon application of the county prosecutor or the Attorney General, a person convicted of any crime of the third degree enumerated in chapter 20 or 21 of Title 2C of the New Jersey Statutes or a substantially similar crime under the laws of another state or the United States who holds a license or certificate of authority or qualification to engage in the practice of a profession, occupation, trade, vocation or business, including but not limited to a practitioner as defined in section 2 of P.L.1997, c.353 (C.2C:21-4.2), shall have his license or certificate suspended and be barred from the practice of that profession, occupation, trade, vocation or business for a period of at least one year if the act or acts underlying the conviction involved or were related to an insurance transaction as defined in section 72 of P.L.2003, c.89 (C.2C:21-4.5) and touched upon or were performed while engaged in the practice of that profession, occupation, trade, vocation or business.

b.A court of this State shall enter an order of license or certificate forfeiture or suspension pursuant to subsection a. of this section:

(1)Immediately upon a finding of guilt by the trier of fact or a plea of guilty entered in any court of this State; or

(2)Upon application of the county prosecutor or the Attorney General, when the license or certificate forfeiture or suspension is made pursuant to paragraph (4) of subsection a. of this section or is based upon a conviction of an offense under the laws of another state or of the United States. An order of license or certificate forfeiture or suspension pursuant to this paragraph shall be effective as of the date the person is found guilty by the trier of fact or pleads guilty to the offense.

This application may also be made in the alternative by the Attorney General to the appropriate licensing agency.

The court shall provide notice of the forfeiture or suspension to the appropriate licensing agency within 10 days of the date an order of forfeiture or suspension is entered.

c.No court shall grant a stay of an order of license or certificate forfeiture or suspension pending appeal of a conviction or forfeiture or suspension order unless the court is clearly convinced that there is a substantial likelihood of success on the merits. If the conviction is reversed or the order of license or certificate forfeiture or suspension is overturned, the court shall provide notice of reinstatement to the appropriate licensing agency within 10 days of the date of the order of reinstatement. The license or certificate shall be restored, in accordance with applicable procedures, unless the appropriate licensing agency determines to suspend or revoke the license or certificate.

d.In any case in which the issue of license or certificate forfeiture or suspension is not raised in a court of this State at the time of a finding of guilt, entry of a guilty plea or sentencing, a license or certificate forfeiture or suspension required by this section may be ordered by a court or by the appropriate licensing agency of this State upon application of the county prosecutor or the Attorney General or upon application of the appropriate licensing agency having authority to revoke or suspend the professional's license or certificate. The fact that a court has declined to order license or certificate forfeiture or suspension shall not preclude the appropriate licensing agency having authority to revoke or suspend the professional's license or certificate from seeking to do so on the ground that the conduct giving rise to the conviction demonstrates that the person is unfit to hold the license or certificate or is otherwise liable for an offense as specified in section 8 of P.L.1978, c.73 (C.45:1-21).

e.If the Supreme Court of the State of New Jersey issues Rules of Court pursuant to this act, the Supreme Court may revoke the license to practice law of any attorney who has been convicted, under the laws of this State, of health care claims fraud pursuant to section 3 of P.L.1997, c.353 (C.2C:21-4.3), or an offense which, if committed in this State, would constitute health care claims fraud, insurance fraud pursuant to section 73 of P.L.2003, c.89 (C.2C:21-4.6), or an offense which, if committed in this State, would constitute insurance fraud.

f.Nothing in this section shall be construed to prevent or limit the appropriate licensing agency or any other party from taking any other action permitted by law against the practitioner.

L.1997,c.353,s.4; amended 2003,c.89,s.76.



Section 2C:52-1 - Definition Of Expungement

2C:52-1. Definition of expungement
a. Except as otherwise provided in this chapter, expungement shall mean the extraction and isolation of all records on file within any court, detention or correctional facility, law enforcement or criminal justice agency concerning a person's detection, apprehension, arrest, detention, trial or disposition of an offense within the criminal justice system.

b. Expunged records shall include complaints, warrants, arrests, commitments, processing records, fingerprints, photographs, index cards, "rap sheets" and judicial docket records.

L.1979, c. 178, s. 108, eff. Sept. 1, 1979.



Section 2C:52-2 - Indictable Offenses.

2C:52-2 Indictable offenses.
2C:52-2. Indictable Offenses.

a.In all cases, except as herein provided, wherein a person has been convicted of a crime under the laws of this State and who has not been convicted of any prior or subsequent crime, whether within this State or any other jurisdiction, and has not been convicted of a disorderly persons or petty disorderly persons offense on more than two occasions may, after the expiration of a period of 10 years from the date of his most recent conviction, payment of fine, satisfactory completion of probation or parole, or release from incarceration for that crime or for any disorderly persons or petty disorderly persons offense, whichever is later, present an expungement application to the Superior Court in the county in which the conviction for the crime was adjudged, which contains a duly verified petition as provided in N.J.S.2C:52-7 for the criminal conviction sought to be expunged, and may also contain additional duly verified petitions for no more than two convictions for any disorderly persons or petty disorderly persons offenses, praying that the conviction, or convictions if applicable, and all records and information pertaining thereto be expunged. The petition for each conviction appended to an application shall comply with the requirements set forth in N.J.S.2C:52-1 et seq.

Notwithstanding the provisions of the preceding paragraph, a petition may be filed and presented, and the court may grant an expungement pursuant to this section, although less than 10 years has expired in accordance with the requirements of the preceding paragraph where the court finds:

(1)less than 10 years has expired from the satisfaction of a fine, but the ten-year time requirement is otherwise satisfied, and the court finds that the person substantially complied with any payment plan ordered pursuant to N.J.S.2C:46-1 et seq., or could not do so due to compelling circumstances affecting his ability to satisfy the fine; or

(2)at least five years has expired from the date of his conviction, payment of fine, satisfactory completion of probation or parole, or release from incarceration, whichever is later; the person has not been convicted of a crime, disorderly persons offense, or petty disorderly persons offense since the time of the conviction; and the court finds in its discretion that expungement is in the public interest, giving due consideration to the nature of the offense, and the applicant's character and conduct since conviction.

In determining whether compelling circumstances exist for the purposes of paragraph (1) of this subsection, a court may consider the amount of the fine or fines imposed, the person's age at the time of the offense, the person's financial condition and other relevant circumstances regarding the person's ability to pay.

Although subsequent convictions for no more than two disorderly or petty disorderly persons offenses shall not be an absolute bar to relief, the nature of those conviction or convictions and the circumstances surrounding them shall be considered by the court and may be a basis for denial of relief if they or either of them constitute a continuation of the type of unlawful activity embodied in the criminal conviction for which expungement is sought.

b.Records of conviction pursuant to statutes repealed by this Code for the crimes of murder, manslaughter, treason, anarchy, kidnapping, rape, forcible sodomy, arson, perjury, false swearing, robbery, embracery, or a conspiracy or any attempt to commit any of the foregoing, or aiding, assisting or concealing persons accused of the foregoing crimes, shall not be expunged.

Records of conviction for the following crimes specified in the New Jersey Code of Criminal Justice shall not be subject to expungement: N.J.S.2C:11-1 et seq. (Criminal Homicide), except death by auto as specified in N.J.S.2C:11-5; N.J.S.2C:13-1 (Kidnapping); section 1 of P.L.1993, c.291 (C.2C:13-6) (Luring or Enticing); section 1 of P.L.2005, c.77 (C.2C:13-8) (Human Trafficking); N.J.S.2C:14-2 (Sexual Assault or Aggravated Sexual Assault); subsection a. of N.J.S.2C:14-3 (Aggravated Criminal Sexual Contact); if the victim is a minor, subsection b. of N.J.S.2C:14-3 (Criminal Sexual Contact); if the victim is a minor and the offender is not the parent of the victim, N.J.S.2C:13-2 (Criminal Restraint) or N.J.S.2C:13-3 (False Imprisonment); N.J.S.2C:15-1 (Robbery); N.J.S.2C:17-1 (Arson and Related Offenses); subsection a. of N.J.S.2C:24-4 (Endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child, or causing the child other harm); paragraph (4) of subsection b. of N.J.S.2C:24-4 (Photographing or filming a child in a prohibited sexual act); paragraph (3) of subsection b. of N.J.S.2C:24-4 (Causing or permitting a child to engage in a prohibited sexual act); subparagraph (a) of paragraph (5) of subsection b. of N.J.S.2C:24-4 (Distributing, possessing with intent to distribute or using a file-sharing program to store items depicting the sexual exploitation or abuse of a child); subparagraph (b) of paragraph (5) of subsection b. of N.J.S.2C:24-4 (Possessing or viewing items depicting the sexual exploitation or abuse of a child); N.J.S.2C:28-1 (Perjury); N.J.S.2C:28-2 (False Swearing); paragraph (4) of subsection b. of N.J.S.2C:34-1 (Knowingly promoting the prostitution of the actor's child); section 2 of P.L.2002, c.26 (C.2C:38-2) (Terrorism); subsection a. of section 3 of P.L.2002, c.26 (C.2C:38-3) (Producing or Possessing Chemical Weapons, Biological Agents or Nuclear or Radiological Devices); and conspiracies or attempts to commit such crimes.

Records of conviction for any crime committed by a person holding any public office, position or employment, elective or appointive, under the government of this State or any agency or political subdivision thereof and any conspiracy or attempt to commit such a crime shall not be subject to expungement if the crime involved or touched such office, position or employment.

c.In the case of conviction for the sale or distribution of a controlled dangerous substance or possession thereof with intent to sell, expungement shall be denied except where the crimes involve:

(1)Marijuana, where the total quantity sold, distributed or possessed with intent to sell was 25 grams or less;

(2)Hashish, where the total quantity sold, distributed or possessed with intent to sell was five grams or less; or

(3)Any controlled dangerous substance provided that the conviction is of the third or fourth degree, where the court finds that expungement is consistent with the public interest, giving due consideration to the nature of the offense and the petitioner's character and conduct since conviction.

d.In the case of a State licensed physician or podiatrist convicted of an offense involving drugs or alcohol or pursuant to section 14 or 15 of P.L.1989, c.300 (C.2C:21-20 or 2C:21-4.1), the court shall notify the State Board of Medical Examiners upon receipt of a petition for expungement of the conviction and records and information pertaining thereto.

amended 1989, c.300, s.23; 1993, c.301; 1994, c.133, s.6; 2009, c.188, s.1; 2013, c.136, s.3; 2015, c.261, s.2.



Section 2C:52-3 - Disorderly Persons Offenses And Petty Disorderly Persons Offenses.

2C:52-3 Disorderly persons offenses and petty disorderly persons offenses.
2C:52-3.Disorderly persons offenses and petty disorderly persons offenses.

a.Any person convicted of a disorderly persons offense or petty disorderly persons offense under the laws of this State who has not been convicted of any prior or subsequent crime, whether within this State or any other jurisdiction, may present an expungement application to the Superior Court pursuant to this section. Any person convicted of a disorderly persons offense or petty disorderly persons offense under the laws of this State who has also been convicted of a prior or subsequent crime shall not be eligible to apply for an expungement pursuant to this section, but may present an expungement application to the Superior Court pursuant to N.J.S.2C:52-2.

b.Any person convicted of a disorderly persons offense or petty disorderly persons offense under the laws of this State who has not been convicted of any prior or subsequent crime, whether within this State or any other jurisdiction, or who has not been convicted of a disorderly persons or petty disorderly persons offense on more than two other occasions, may, after the expiration of a period of five years from the date of his most recent conviction, payment of fine, satisfactory completion of probation or release from incarceration for any disorderly persons or petty disorderly persons offense, whichever is later, present an expungement application to the Superior Court in the county in which the conviction for the most recent disorderly persons or petty disorderly persons offense was adjudged, which contains a duly verified petition as provided in N.J.S.2C:52-7 for the disorderly persons or petty disorderly persons conviction sought to be expunged, and which may also contain additional duly verified petitions for no more than two other convictions for disorderly persons or petty disorderly persons offenses, praying that the conviction, or convictions if applicable, and all records and information pertaining thereto be expunged. The petition for each conviction appended to an application shall comply with the requirements of N.J.S.2C:52-1 et seq.

Notwithstanding the provisions of the preceding paragraph, a petition may be filed and presented, and the court may grant an expungement pursuant to this section, when the court finds:

(1)less than five years has expired from the satisfaction of a fine, but the five-year time requirement is otherwise satisfied, and the court finds that the person substantially complied with any payment plan ordered pursuant to N.J.S.2C:46-1 et seq., or could not do so due to compelling circumstances affecting his ability to satisfy the fine; or

(2)at least three years have expired from the date of his conviction, payment of fine, satisfactory completion of probation or parole, or release from incarceration, whichever is later; the person has not been convicted of a crime, disorderly persons offense, or petty disorderly persons offense since the time of the conviction; and the court finds in its discretion that expungement is in the public interest, giving due consideration to the nature of the offense, and the applicant's character and conduct since conviction.

In determining whether compelling circumstances exist for the purposes of paragraph (1) of this subsection, a court may consider the amount of the fine or fines imposed, the person's age at the time of the offense, the person's financial condition and other relevant circumstances regarding the person's ability to pay.

amended 1981, c.290, s.43; 2015, c.261, s.3.



Section 2C:52-4 - Ordinances

2C:52-4. Ordinances
In all cases wherein a person has been found guilty of violating a municipal ordinance of any governmental entity of this State and who has not been convicted of any prior or subsequent crime, whether within this State or any other jurisdiction, and who has not been adjudged a disorderly person or petty disorderly person on more than two occasions, may, after the expiration of a period of 2 years from the date of his conviction, payment of fine, satisfactory completion of probation or release from incarceration, whichever is later, present a duly verified petition as provided in section 2C:52-7 herein to the Superior Court in the county in which the violation occurred praying that such conviction and all records and information pertaining thereto be expunged.

L.1979, c. 178, s. 111, eff. Sept. 1, 1979.



Section 2C:52-4.1 - Juvenile Delinquent; Expungement Of Adjudications And Charges.

2C:52-4.1 Juvenile delinquent; expungement of adjudications and charges.

1. a. Any person adjudged a juvenile delinquent may have such adjudication expunged as follows:

(1)Pursuant to N.J.S.2C:52-2, if the act committed by the juvenile would have constituted a crime if committed by an adult;

(2)Pursuant to N.J.S.2C:52-3, if the act committed by the juvenile would have constituted a disorderly or petty disorderly persons offense if committed by an adult; or

(3)Pursuant to N.J.S.2C:52-4, if the act committed by the juvenile would have constituted an ordinance violation if committed by an adult.

For purposes of expungement, any act which resulted in a juvenile being adjudged a delinquent shall be classified as if that act had been committed by an adult.

b.Additionally, any person who has been adjudged a juvenile delinquent may have his entire record of delinquency adjudications expunged if:

(1)Five years have elapsed since the final discharge of the person from legal custody or supervision or 5 years have elapsed after the entry of any other court order not involving custody or supervision, except that periods of post-incarceration supervision pursuant to section 25 of P.L.1982, c.77 (C.2A:4A-44), shall not be considered in calculating the five-year period for purposes of this paragraph;

(2)He has not been convicted of a crime, or a disorderly or petty disorderly persons offense, or adjudged a delinquent, or in need of supervision, during the 5 years prior to the filing of the petition, and no proceeding or complaint is pending seeking such a conviction or adjudication, except that periods of post-incarceration supervision pursuant to section 25 of P.L.1982, c.77 (C.2A:4A-44), shall not be considered in calculating the five-year period for purposes of this paragraph;

(3)He was never adjudged a juvenile delinquent on the basis of an act which if committed by an adult would constitute a crime not subject to expungement under N.J.S.2C:52-2;

(4)He has never had an adult conviction expunged; and

(5)He has never had adult criminal charges dismissed following completion of a supervisory treatment or other diversion program.

c.Any person who has been charged with an act of delinquency and against whom proceedings were dismissed may have the filing of those charges expunged pursuant to the provisions of N.J.S.2C:52-6.

Amended 1981, c.290, s.44; 2009, c.188, s.2.



Section 2C:52-5 - Expungement Of Records Of Young Drug Offenders

2C:52-5. Expungement of records of young drug offenders
Expungement of Records of Young Drug Offenders. Notwithstanding the provisions of sections 2C:52-2 and 2C:52-3, after a period of not less than one year following conviction, termination of probation or parole or discharge from custody, whichever is later, any person convicted of an offense under chapters 35 or 36 of this title for the possession or use of a controlled dangerous substance, convicted of violating P.L. 1955, c. 277, s. 3 (C. 2A:170-77.5), or convicted of violating P.L. 1962, c. 113, s. 1 (C. 2A:170-77.8), and who at the time of the offense was 21 years of age or younger, may apply to the Superior Court in the county wherein the matter was disposed of for the expungement of such person's conviction and all records pertaining thereto. The relief of expungement under this section shall be granted only if said person has not, prior to the time of hearing, violated any of the conditions of his probation or parole, albeit subsequent to discharge from probation or parole, has not been convicted of any previous or subsequent criminal act or any subsequent or previous violation of chapters 35 or 36 of this title or of P.L. 1955, c. 277, s. 3 (C. 2A:170-77.5) or of P.L. 1962, c. 113, s. 1 (C. 2A:170-77.8), or who has not had a prior or subsequent criminal matter dismissed because of acceptance into a supervisory treatment or other diversion program.

This section shall not apply to any person who has been convicted of the sale or distribution of a controlled dangerous substance or possession with the intent to sell any controlled dangerous substance except:

(1) Marihuana, where the total sold, distributed or possessed with intent to sell was 25 grams or less, or

(2) Hashish, where the total amount sold, distributed or possessed with intent to sell was 5 grams or less.

L. 1979, c. 178, s. 112; amended by L. 1987, c. 106, s. 16.



Section 2C:52-6 - Arrests Not Resulting In Conviction.

2C:52-6 Arrests not resulting in conviction.
2C:52-6. Arrests not resulting in conviction.

a.When a person has been arrested or held to answer for a crime, disorderly persons offense, petty disorderly persons offense, or municipal ordinance violation under the laws of this State or of any governmental entity thereof and proceedings against the person were dismissed, the person was acquitted, or the person was discharged without a conviction or finding of guilt, the Superior Court shall, at the time of dismissal, acquittal, or discharge, or, in any case set forth in paragraph (1) of this subsection, upon receipt of an application from the person, order the expungement of all records and information relating to the arrest or charge.

(1)If proceedings took place in municipal court, the municipal court shall provide the person, upon request, with appropriate documentation to transmit to the Superior Court to request expungement pursuant to procedures developed by the Administrative Office of the Courts. Upon receipt of the documentation, the Superior Court shall enter an ex parte order expunging all records and information relating to the person's arrest or charge.

(2)The provisions of N.J.S.2C:52-7 through N.J.S.2C:52-14 shall not apply to an expungement pursuant to this subsection and no fee shall be charged to the person making such application.

(3)An expungement under this subsection shall not be ordered where the dismissal, acquittal, or discharge resulted from a plea bargaining agreement involving the conviction of other charges. This bar, however, shall not apply once the conviction is itself expunged.

(4)The Superior Court shall forward a copy of the expungement order to the appropriate court and to the prosecutor. The prosecutor shall promptly distribute copies of the expungement order to appropriate law enforcement agencies and correctional institutions who have custody and control of the records specified in the order so that they may comply with the requirements of N.J.S.2C:52-15.

(5)An expungement related to a dismissal, acquittal, or discharge ordered pursuant to this subsection shall not bar any future expungement.

b.When a person did not apply for an expungement of an arrest or charge not resulting in a conviction pursuant to subsection a. of this section, the person may at any time following the disposition of proceedings, present a duly verified petition as provided in N.J.S.2C:52-7 to the Superior Court in the county in which the disposition occurred praying that records of such arrest and all records and information pertaining thereto be expunged. No fee shall be charged to the person for applying for an expungement of an arrest or charge not resulting in a conviction pursuant to this subsection.

c.Any person who has had charges dismissed against him pursuant to a program of supervisory treatment pursuant to N.J.S.2C:43-12, or conditional discharge pursuant to N.J.S.2C:36A-1, or conditional dismissal pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.), shall be barred from the relief provided in this section until six months after the entry of the order of dismissal.

d.Any person who has been arrested or held to answer for a crime shall be barred from the relief provided in this section where the dismissal, discharge, or acquittal resulted from a determination that the person was insane or lacked the mental capacity to commit the crime charged.

amended 2013, c.158, s.13; 2015, c.260, s.4.



Section 2C:52-7 - Petition For Expungement

2C:52-7. Petition for expungement
2C:52-7 Petition for expungement. Every petition for expungement filed pursuant to this chapter shall be verified and include:

a. Petitioner's date of birth.

b. Petitioner's date of arrest.

c. The statute or statutes and offense or offenses for which petitioner was arrested and of which petitioner was convicted.

d. The original indictment, summons or complaint number.

e. Petitioner's date of conviction, or date of disposition of the matter if no conviction resulted.

f. The court's disposition of the matter and the punishment imposed, if any.

L.1979, c. 178, s. 114, eff. Sept. 1, 1979.



Section 2C:52-8 - Statements To Accompany Petition

2C:52-8. Statements to accompany petition
2C:52-8. Statements to accompany petition. There shall be attached to a petition for expungement:

a. A statement with the affidavit or verification that there are no disorderly persons, petty disorderly persons or criminal charges pending against the petitioner at the time of filing of the petition for expungement.

b. In those instances where the petitioner is seeking the expungement of a criminal conviction, a statement with affidavit or verification that he has never been granted expungement, sealing or similar relief regarding a criminal conviction by any court in this State or other state or by any Federal court. "Sealing" refers to the relief previously granted pursuant to P.L.1973, c. 191 (C. 2A:85-15 et seq.).

c. In those instances where a person has received a dismissal of a criminal charge because of acceptance into a supervisory treatment or any other diversion program, a statement with affidavit or verification setting forth the nature of the original charge, the court of disposition and date of disposition.

L.1979, c. 178, s. 115, eff. Sept. 1, 1979.



Section 2C:52-9 - Order Fixing Time For Hearing

2C:52-9. Order fixing time for hearing
Upon the filing of a petition for relief pursuant to this chapter, the court shall, by order, fix a time not less than 35 nor more than 60 days thereafter for hearing of the matter.

L.1979, c. 178, s. 116, eff. Sept. 1, 1979.



Section 2C:52-10 - Service Of Petition And Documents

2C:52-10. Service of petition and documents
A copy of each petition, together with a copy of all supporting documents, shall be served pursuant to the rules of court upon the Superintendent of State Police; the Attorney General; the county prosecutor of the county wherein the court is located; the chief of police or other executive head of the police department of the municipality wherein the offense was committed; the chief law enforcement officer of any other law enforcement agency of this State which participated in the arrest of the individual; the superintendent or warden of any institution in which the petitioner was confined; and, if a disposition was made by a municipal court, upon the magistrate of that court. Service shall be made within 5 days from the date of the order setting the date for the hearing upon the matter.

L.1979, c. 178, s. 117, eff. Sept. 1, 1979.



Section 2C:52-11 - Order Expungement Where No Objection Prior To Hearing

2C:52-11. Order expungement where no objection prior to hearing
If, prior to the hearing, there is no objection from those law enforcement agencies notified or from those offices or agencies which are required to be served under 2C:52-10, and no reason, as provided in section 2C:52-14, appears to the contrary, the court may, without a hearing, grant an order directing the clerk of the court and all relevant criminal justice and law enforcement agencies to expunge records of said disposition including evidence of arrest, detention, conviction and proceedings related thereto.

L.1979, c. 178, s. 118, eff. Sept. 1, 1979.



Section 2C:52-12 - Denial Of Relief Although No Objection Entered

2C:52-12. Denial of relief although no objection entered
In the event that none of the persons or agencies required to be noticed under 2C:52-10 has entered any objection to the relief being sought, the court may nevertheless deny the relief sought if it concludes that petitioner is not entitled to relief for the reasons provided in section 2C:52-14.

L.1979, c. 178, s. 119, eff. Sept. 1, 1979.



Section 2C:52-13 - When Hearing On Petition For Expungement Shall Not Be Held

2C:52-13. When hearing on petition for expungement shall not be held
No petition for relief made pursuant to this section shall be heard by any court if the petitioner, at the time of filing or date of hearing, has a charge or charges pending against him which allege the commission of a crime, disorderly persons offense or petty disorderly persons offense. Such petition shall not be heard until such times as all pending criminal and or disorderly persons charges are adjudicated to finality.

L.1979, c. 178, s. 120, eff. Sept. 1, 1979.



Section 2C:52-14 - Grounds For Denial Of Relief.

2C:52-14 Grounds for denial of relief.

2C:52-14. A petition for expungement filed pursuant to this chapter shall be denied when:

a.Any statutory prerequisite, including any provision of this chapter, is not fulfilled or there is any other statutory basis for denying relief.

b.The need for the availability of the records outweighs the desirability of having a person freed from any disabilities as otherwise provided in this chapter. An application may be denied under this subsection only following objection of a party given notice pursuant to 2C:52-10 and the burden of asserting such grounds shall be on the objector, except that in regard to expungement sought for third or fourth degree drug offenses pursuant to paragraph (3) of subsection c. of N.J.S.2C:52-2, the court shall consider whether this factor applies regardless of whether any party objects on this basis.

c.In connection with a petition under section 2C:52-6, the acquittal, discharge or dismissal of charges resulted from a plea bargaining agreement involving the conviction of other charges. This bar, however, shall not apply once the conviction is itself expunged.

d.The arrest or conviction sought to be expunged is, at the time of hearing, the subject matter of civil litigation between the petitioner or his legal representative and the State, any governmental entity thereof or any State agency and the representatives or employees of any such body.

e.A person has had a previous criminal conviction expunged regardless of the lapse of time between the prior expungement, or sealing under prior law, and the present petition. This provision shall not apply:

(1)When the person is seeking the expungement of a municipal ordinance violation or,

(2)When the person is seeking the expungement of records pursuant to section 2C:52-6.

f.The person seeking the relief of expungement of a conviction for a disorderly persons, petty disorderly persons, or criminal offense has prior to or subsequent to said conviction been granted the dismissal of criminal charges following completion of a supervisory treatment or other diversion program.

Amended 2009, c.188, s.3.



Section 2C:52-15 - Records To Be Removed; Control

2C:52-15. Records to be removed; control
If an order of expungement of records of arrest or conviction under this chapter is granted by the court, all the records specified in said order shall be removed from the files of the agencies which have been noticed of the pendency of petitioner's motion and which are, by the provisions of this chapter, entitled to notice, and shall be placed in the control of a person who has been designated by the head of each such agency which, at the time of the hearing, possesses said records. That designated person shall, except as otherwise provided in this chapter, insure that such records or the information contained therein are not released for any reason and are not utilized or referred to for any purpose. In response to requests for information or records of the person who was arrested or convicted, all noticed officers, departments and agencies shall reply, with respect to the arrest, conviction or related proceedings which are the subject of the order, that there is no record information.

L.1979, c. 178, s. 122, eff. Sept. 1, 1979.



Section 2C:52-16 - Expunged Record Including Names Of Persons Other Than Petitioner

2C:52-16. Expunged record including names of persons other than petitioner
Any record or file which is maintained by a judicial or law enforcement agency, or agency in the criminal justice system, which is the subject of an order of expungement which includes the name or names of persons other than that of the petitioner need not be isolated from the general files of the agency retaining same if the other persons named in said record or file have not been granted an order of expungement of said record, provided that a copy of the record shall be given to the person designated in 2C:52-15 and the original shall remain in the agency's general files with the petitioner's name and other personal identifiers obliterated and deleted.

L.1979, c. 178, s. 123, eff. Sept. 1, 1979.



Section 2C:52-17 - Use Of Expunged Records By Agencies On Pending Petition For Expungement

2C:52-17. Use of expunged records by agencies on pending petition for expungement
Expunged records may be used by the agencies that possess same to ascertain whether a person has had prior conviction expunged, or sealed under prior law, when the agency possessing the record is noticed of a pending petition for the expungement of a conviction. Any such agency may supply information to the court wherein the motion is pending and to the other parties who are entitled to notice pursuant to 2C:52-10.

L.1979, c. 178, s. 124, eff. Sept. 1, 1979.



Section 2C:52-18 - Supplying Information To Violent Crimes Compensation Board

2C:52-18. Supplying information to violent crimes compensation board
Information contained in expunged records may be supplied to the Violent Crimes Compensation Board, in conjunction with any claim which has been filed with said board.

L.1979, c. 178, s. 125, eff. Sept. 1, 1979.



Section 2C:52-19 - Order Of Superior Court Permitting Inspection Of Records Or Release Of Information; Limitations

2C:52-19. Order of superior court permitting inspection of records or release of information; limitations
Inspection of the files and records, or release of the information contained therein, which are the subject of an order of expungement, or sealing under prior law, may be permitted by the Superior Court upon motion for good cause shown and compelling need based on specific facts. The motion or any order granted pursuant thereto shall specify the person or persons to whom the records and information are to be shown and the purpose for which they are to be utilized. Leave to inspect shall be granted by the court only in those instances where the subject matter of the records of arrest or conviction is the object of litigation or judicial proceedings. Such records may not be inspected or utilized in any subsequent civil or criminal proceeding for the purposes of impeachment or otherwise but may be used for purposes of sentencing on a subsequent offense after guilt has been established.

L.1979, c. 178, s. 126, eff. Sept. 1, 1979.



Section 2C:52-20 - Use Of Expunged Records In Conjunction With Supervisory Treatment Or Diversion Programs.

2C:52-20 Use of expunged records in conjunction with supervisory treatment or diversion programs.
2C:52-20. Use of Expunged Records In Conjunction with Supervisory Treatment or Diversion Programs.

Expunged records may be used by the court in determining whether to grant or deny the person's application for acceptance into a supervisory treatment or diversion program for subsequent charges. Any expunged records which are possessed by any law enforcement agency may be supplied to the Attorney General, any county prosecutor, or court of this State when same are requested and are to be used for the purpose of determining whether or not to accept a person into a supervisory treatment or diversion program for subsequent charges.

amended 2015, c.260, s.5.



Section 2C:52-21 - Use Of Expunged Records In Conjunction With Setting Bail Or Authorizing Pretrial Release, Presentence Report, Or Sentencing.

2C:52-21 Use of expunged records in conjunction with setting bail or authorizing pretrial release, presentence report, or sentencing.
2C:52-21.Use of Expunged Records in Conjunction with Setting Bail or Authorizing Pretrial Release, Presentence Report, or Sentencing.

Expunged records, or sealed records under prior law, of prior arrests or convictions shall be provided to any court, county prosecutor, the Probation Division of the Superior Court, the pretrial services agency, or the Attorney General when same are requested for use in conjunction with a bail hearing, pretrial release determination pursuant to sections 1 through 11 of P.L.2014, c.31 (C.2A:162-15 et seq.), for the preparation of a presentence report, or for purpose of sentencing.

amended 2015, c.260, s.6.



Section 2C:52-22 - Use Of Expunged Records By Parole Board

2C:52-22. Use of expunged records by parole board
Expunged records, or sealed records under prior law, of prior disorderly persons, petty disorderly persons and criminal convictions shall be provided to the Parole Board when same are requested for the purpose of evaluating the granting of parole to the person who is the subject of said records. Such sealed or expunged records may be used by the Parole Board in the same manner and given the same weight in its considerations as if the records had not been expunged or sealed.

L.1979, c. 178, s. 129, eff. Sept. 1, 1979.



Section 2C:52-23 - Use Of Expunged Records By Department Of Corrections

2C:52-23. Use of expunged records by department of corrections
Expunged records, and records sealed under prior law, shall be provided to the Department of Corrections for its use solely in the classification, evaluation and assignment to correctional and penal institutions of persons placed in its custody.

L.1979, c. 178, s. 130, eff. Sept. 1, 1979.



Section 2C:52-24 - County Prosecutor's Obligation To Ascertain Propriety Of Petition.

2C:52-24 County prosecutor's obligation to ascertain propriety of petition.
2C:52-24. County prosecutor's obligation to ascertain propriety of petition.

Notwithstanding the notice requirements provided herein, it shall be the obligation of the county prosecutor of the county wherein any petition for expungement is filed to verify the accuracy of the allegations contained in the petition for expungement and to bring to the court's attention any facts which may be a bar to, or which may make inappropriate the granting of, such relief. If no disabling, adverse or relevant information is ascertained other than that as included in the petitioner's affidavit, such facts shall be communicated by the prosecutor to the court.

amended 2015, c.260, s.7.



Section 2C:52-25 - Retroactive Application

2C:52-25. Retroactive application
This chapter shall apply to arrests and convictions which occurred prior to, and which occur subsequent to, the effective date of this act.

L.1979, c. 178, s. 132, eff. Sept. 1, 1979.



Section 2C:52-26 - Vacating Of Orders Of Sealing; Time; Basis

2C:52-26. Vacating of orders of sealing; time; basis
If, within 5 years of the entry of an expungement order, any party to whom notice is required to be given pursuant to section 2C:52-10 notifies the court which issued the order that at the time of the petition or hearing there were criminal, disorderly persons or petty disorderly persons charges pending against the person to whom the court granted such order, which charges were not revealed to the court at the time of hearing of the original motion or that there was some other statutory disqualification, said court shall vacate the expungement order in question and reconsider the original motion in conjunction with the previously undisclosed information.

L.1979, c. 178, s. 133, eff. Sept. 1, 1979.



Section 2C:52-27 - Effect Of Expungement.

2C:52-27 Effect of expungement.
2C:52-27. Effect of expungement.

Unless otherwise provided by law, if an order of expungement is granted, the arrest, conviction and any proceedings related thereto shall be deemed not to have occurred, and the petitioner may answer any questions relating to their occurrence accordingly, except as follows:

a.The fact of an expungement, sealing or similar relief shall be disclosed as provided in section 2C:52-8b.

b.The fact of an expungement of prior charges which were dismissed because of the person's acceptance into and successful completion of a supervisory treatment or other diversion program shall be disclosed by said person to any court that is determining the propriety of accepting said person into a supervisory treatment or other diversion program for subsequent criminal charges; and

c.Information divulged on expunged records shall be revealed by a petitioner seeking employment within the judicial branch or with a law enforcement or corrections agency and such information shall continue to provide a disability as otherwise provided by law.

amended 1981, c.290, s.45; 2015, c.260, s.8.



Section 2C:52-27.1 - Petition To Rescind Order Of Debarment For Health Care Claims Fraud; Restoration.

2C:52-27.1 Petition to rescind order of debarment for health care claims fraud; restoration.

5. a. If an order of expungement of records of conviction under the provisions of chapter 52 of Title 2C of the New Jersey Statutes is granted by the court to a person convicted of health care claims fraud in which the court had ordered the offender's professional license or certificate be forfeited and the person be forever barred from the practice of the profession, occupation, trade, vocation or business pursuant to subsection a. of section 4 of P.L.1997, c.353 (C.2C:51-5), the person may petition the court for an order to rescind the court's order of debarment if the person can demonstrate that the person is sufficiently rehabilitated.

b.If an order to rescind the court's order of debarment is granted, the person granted the order may apply to be licensed or certified to practice the profession, occupation, trade, vocation or business from which the offender was barred.

L.1997,c.353,s.5; amended 2003, c.89, s.77.



Section 2C:52-28 - Motor Vehicle Offenses

2C:52-28. Motor vehicle offenses
Nothing contained in this chapter shall apply to arrests or conviction for motor vehicle offenses contained in Title 39.

L.1979, c. 178, s. 135, eff. Sept. 1, 1979.



Section 2C:52-29 - Fee

2C:52-29. Fee
Any person who files an application pursuant to this chapter shall pay to the State Treasurer a fee of $30.00 to defer administrative costs in processing an application hereunder.

L.1979, c. 178, s. 136, eff. Sept. 1, 1979.



Section 2C:52-30 - Disclosure Of Expungement Order

2C:52-30. Disclosure of expungement order
Except as otherwise provided in this chapter, any person who reveals to another the existence of an arrest, conviction or related legal proceeding with knowledge that the records and information pertaining thereto have been expunged or sealed is a disorderly person. Notwithstanding the provisions of section 2C:43-3, the maximum fine which can be imposed for violation of this section is $200.00.

L.1979, c. 178, s. 137, eff. Sept. 1, 1979.



Section 2C:52-31 - Limitation

2C:52-31. Limitation
Nothing provided in this chapter shall be interpreted to permit the expungement of records contained in the Controlled Dangerous Substances Registry created pursuant to P.L.1970, c. 227 (C. 26:2G-17 et seq.), or the registry created by the Administrative Office of the Courts pursuant to section 2C:43-21.

L.1979, c. 178, s. 138, eff. Sept. 1, 1979.



Section 2C:52-32 - Construction.

2C:52-32 Construction.
This chapter shall be construed with the primary objective of providing relief to the reformed offender who has led a life of rectitude and disassociated himself with unlawful activity, but not to create a system whereby persistent violators of the law or those who associate themselves with continuing criminal activity have a regular means of expunging their police and criminal records.

amended 2015, c.260, s.9.



Section 2C:52-32.1 - Petition For Judicial Determination Of Factual Innocence For Certain Victims Of Identity Theft.

2C:52-32.1 Petition for judicial determination of factual innocence for certain victims of identity theft.

1. a. Notwithstanding any other provision of law to the contrary, a person who reasonably believes that he is the victim of identity theft based on the commission of an offense under N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (C.2C:21-2.1), N.J.S.2C:21-17, or section 5 or 6 of P.L.2003, c.184 (C.2C:21-17.2 or C.2C:21-17.3) may petition the court where the charge is pending or where the conviction was entered for a judicial determination of the victim's factual innocence, when:

(1)the perpetrator of the identity theft was arrested for, cited for, or convicted of a crime, offense, or violation of law under the victim's identity;

(2)a complaint for a crime, offense, or violation has been filed against the perpetrator in the victim's name; or

(3)the victim's identity has been mistakenly associated with a record of conviction.

If a charge is pending, the prosecutor may petition the court for a determination of factual innocence on behalf of the victim. Any judicial determination of factual innocence made pursuant to this section may be determined, with or without a hearing, upon declarations, affidavits, police reports, or other material, relevant, and reliable information submitted by the parties or ordered to be part of the record by the court. Where the court determines that the petition is meritorious and that there is no reasonable cause to believe that the victim committed the crime, offense, or violation for which the perpetrator of the identity theft was arrested, cited, convicted, or subject to a complaint for a crime, offense, or violation in the victim's name, or that the victim's identity has been mistakenly associated with a record of conviction, the court shall order that the victim's name and associated personal identifying information contained in the records, files, and indexes of relevant courts, law enforcement agencies, correctional institutions, and administrative agencies which are accessible to the public be deleted, sealed, labeled to show that such data is impersonated and does not reflect the defendant's identity, or corrected by inserting in the records the name of the perpetrator, if known or ascertainable, in lieu of the victim's name.

The court shall distribute such order or other appropriate notice to the prosecutor and administrative agencies to which a record of conviction may have been transmitted. The prosecutor shall distribute the order or notice to the relevant law enforcement agencies and correctional institutions so that they may comply with its provisions. The court shall provide the victim with a copy of the order or other appropriate documentation to aid in the resolution of any disabilities that may result from the arrest, charge, or conviction.

b.A victim seeking relief under this section shall not be required to comply with the requirements of chapter 52 of Title 2C of the New Jersey Statutes, but shall proceed in accordance with the rules and procedures promulgated by the Supreme Court.

c.A court that determines a victim's factual innocence pursuant to this section may at any time vacate that determination if the petition, or information submitted in support of the petition, contains material misrepresentation or fraud. If the court vacates such a determination, it shall issue an order rescinding any orders made pursuant to this section.

d.Any relief granted pursuant to this section shall not affect a victim's eligibility to apply for an expungement for any other offense pursuant to chapter 52 of Title 2C of the New Jersey Statutes.

e.Notwithstanding any other provision of law to the contrary, a petition for relief made pursuant to the provisions of this section shall not require the payment of any fee by the victim.

f.The Supreme Court may adopt rules and the Administrative Director of the Courts may issue directives to effectuate the purposes of this act.

g.The Attorney General may issue guidelines which may be necessary concerning procedures for law enforcement agencies or any other agencies in the criminal justice system to effectuate the purposes of this act.

L.2015, c.126, s.1.



Section 2C:58-1 - Registration Of Manufacturers And Wholesale Dealers Of Firearms

2C:58-1. Registration of manufacturers and wholesale dealers of firearms
a. Registration. Every manufacturer and wholesale dealer of firearms shall register with the superintendent as provided in this section. No person shall engage in the business of, or act as a manufacturer or wholesale dealer of firearms, or manufacture or sell at wholesale any firearm, until he has so registered.

Applications for registration shall be made on such forms as shall be prescribed by the superintendent, and the applicant shall furnish such information and other particulars as may be prescribed by law or by any rules or regulations promulgated by the superintendent. Each application for registration or renewal shall be accompanied by a fee of $150.00.

The superintendent shall prescribe standards and qualifications for the registration of manufacturers and wholesalers of firearms, for the protection of the public safety, health and welfare. He shall refuse to register any applicant for registration unless he is satisfied that the applicant can be permitted to engage in business as a manufacturer or wholesale dealer of firearms without any danger to the public safety, health or welfare.

The superintendent shall issue a certificate of registration to every person registered under this section, and such certificate shall be valid for a period of 3 years from the date of issuance.

b. Wholesale dealer's agent. Every registered wholesale dealer of firearms shall cause each of his agents or employees actively engaged in the purchase or sale of firearms to be licensed with the superintendent as a wholesale dealer's agent. Applications for agents' licenses shall be submitted on such forms as shall be prescribed by the superintendent, and shall be signed by the registered wholesale dealer and by the agent. Each application shall be accompanied by a fee of $5.00, and each license shall be valid for so long as the agent or employee remains in the employ of the wholesale dealer and the wholesale dealer remains validly registered under this section. The superintendent shall prescribe standards and qualifications for licensed wholesale dealers' agents, for the protection of the public safety, health and welfare.

c. Revocation of certificate of registration or license. The superintendent may, after reasonable notice to all affected parties and a hearing if requested, revoke any certificate of registration or agent's license if he finds that the registered or licensed person is no longer engaged in the business of manufacturing or wholesaling firearms in this State or that he can no longer be permitted to carry on such business without endangering the public safety, health or welfare. A certificate or license may be canceled at any time at the request of the registered or licensed person.

d. Appeals. Any person aggrieved by the refusal of the superintendent to register him as a manufacturer or wholesale dealer or a wholesale dealer's agent, or by revocation of his certificate or license, may appeal to the Appellate Division of the Superior Court.

e. Records of sales. Every manufacturer and wholesale dealer shall keep a detailed record of each firearm sold by him. The record shall include the date of sale, the name and address of the purchaser, a description of each firearm and the serial number thereof. The records shall be available for inspection at all reasonable times by any law enforcement officer.

L.1978, c. 95, s. 2C:58-1, eff. Sept. 1, 1979.



Section 2C:58-2 - Retailing Of Firearms; Licensing Of Dealers And Their Employees.

2C:58-2 Retailing of firearms; licensing of dealers and their employees.

2C:58-2. a. Licensing of retail dealers and their employees. No retail dealer of firearms nor any employee of a retail dealer shall sell or expose for sale, or possess with the intent of selling, any firearm unless licensed to do so as hereinafter provided. The superintendent shall prescribe standards and qualifications for retail dealers of firearms and their employees for the protection of the public safety, health and welfare.

Applications shall be made in the form prescribed by the superintendent, accompanied by a fee of $50 payable to the superintendent, and shall be made to a judge of the Superior Court in the county where the applicant maintains his place of business. The judge shall grant a license to an applicant if he finds that the applicant meets the standards and qualifications established by the superintendent and that the applicant can be permitted to engage in business as a retail dealer of firearms or employee thereof without any danger to the public safety, health and welfare. Each license shall be valid for a period of three years from the date of issuance, and shall authorize the holder to sell firearms at retail in a specified municipality.

In addition, every retail dealer shall pay a fee of $5 for each employee actively engaged in the sale or purchase of firearms. The superintendent shall issue a license for each employee for whom said fee has been paid, which license shall be valid for so long as the employee remains in the employ of said retail dealer.

No license shall be granted to any retail dealer under the age of 21 years or to any employee of a retail dealer under the age of 18 or to any person who could not qualify to obtain a permit to purchase a handgun or a firearms purchaser identification card, or to any corporation, partnership or other business organization in which the actual or equitable controlling interest is held or possessed by such an ineligible person.

All licenses shall be granted subject to the following conditions, for breach of any of which the license shall be subject to revocation on the application of any law enforcement officer and after notice and hearing by the issuing court:

(1)The business shall be carried on only in the building or buildings designated in the license, provided that repairs may be made by the dealer or his employees outside of such premises.

(2)The license or a copy certified by the issuing authority shall be displayed at all times in a conspicuous place on the business premises where it can be easily read.

(3)No firearm or imitation thereof shall be placed in any window or in any other part of the premises where it can be readily seen from the outside.

(4)No rifle or shotgun, except antique rifles or shotguns, shall be delivered to any person unless such person possesses and exhibits a valid firearms purchaser identification card and furnishes the seller, on the form prescribed by the superintendent, a certification signed by him setting forth his name, permanent address, firearms purchaser identification card number and such other information as the superintendent may by rule or regulation require. The certification shall be retained by the dealer and shall be made available for inspection by any law enforcement officer at any reasonable time.

(5)No handgun shall be delivered to any person unless:

(a)Such person possesses and exhibits a valid permit to purchase a firearm and at least seven days have elapsed since the date of application for the permit;

(b)The person is personally known to the seller or presents evidence of his identity;

(c)The handgun is unloaded and securely wrapped;

(d)Except as otherwise provided in subparagraph (e) of this paragraph, the handgun is accompanied by a trigger lock or a locked case, gun box, container or other secure facility; provided, however, this provision shall not apply to antique handguns. The exemption afforded under this subparagraph for antique handguns shall be narrowly construed, limited solely to the requirements set forth herein and shall not be deemed to afford or authorize any other exemption from the regulatory provisions governing firearms set forth in chapter 39 and chapter 58 of Title 2C of the New Jersey Statutes; and

(e)On and after the first day of the sixth month following the date on which the list of personalized handguns is prepared and delivered pursuant to section 3 of P.L.2002, c.130 (C.2C:58-2.4), the handgun is identified as a personalized handgun and included on that list or is an antique handgun. The provisions of subparagraph (d) of this section shall not apply to the delivery of a personalized handgun.

(6)The dealer shall keep a true record of every handgun sold, given or otherwise delivered or disposed of, in accordance with the provisions of subsections b. through e. of this section and the record shall note whether a trigger lock, locked case, gun box, container or other secure facility was delivered along with the handgun.

(7)A dealer shall not knowingly deliver more than one handgun to any person within any 30-day period. This limitation shall not apply to:

(a)a federal, State, or local law enforcement officer or agency purchasing handguns for use by officers in the actual performance of their law enforcement duties;

(b)a collector of handguns as curios or relics as defined in Title 18, United States Code, section 921 (a) (13) who has in his possession a valid Collector of Curios and Relics License issued by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives;

(c)transfers of handguns among licensed retail dealers, registered wholesale dealers and registered manufacturers;

(d)any transaction where the person has purchased a handgun from a licensed retail dealer and has returned that handgun to the dealer in exchange for another handgun within 30 days of the original transaction, provided the retail dealer reports the exchange transaction to the superintendent; or

(e)any transaction where the superintendent issues an exemption from the prohibition in this subsection pursuant to the provisions of section 4 of P.L.2009, c.186 (C.2C:58-3.4).

b.Records. Every person engaged in the retail business of selling, leasing or otherwise transferring a handgun, as a retail dealer or otherwise, shall keep a register in which shall be entered the time of the sale, lease or other transfer, the date thereof, the name, age, date of birth, complexion, occupation, residence and a physical description including distinguishing physical characteristics, if any, of the purchaser, lessee or transferee, the name and permanent home address of the person making the sale, lease or transfer, the place of the transaction, and the make, model, manufacturer's number, caliber and other marks of identification on such handgun and such other information as the superintendent shall deem necessary for the proper enforcement of this chapter. The register shall be retained by the dealer and shall be made available at all reasonable hours for inspection by any law enforcement officer.

c.Forms of register. The superintendent shall prepare the form of the register as described in subsection b. of this section and furnish the same in triplicate to each person licensed to be engaged in the business of selling, leasing or otherwise transferring firearms.

d.Signatures in register. The purchaser, lessee or transferee of any handgun shall sign, and the dealer shall require him to sign his name to the register, in triplicate, and the person making the sale, lease or transfer shall affix his name, in triplicate, as a witness to the signature. The signatures shall constitute a representation of the accuracy of the information contained in the register.

e.Copies of register entries; delivery to chief of police or county clerk. Within five days of the date of the sale, assignment or transfer, the dealer shall deliver or mail by certified mail, return receipt requested, legible copies of the register forms to the office of the chief of police of the municipality in which the purchaser resides, or to the office of the captain of the precinct of the municipality in which the purchaser resides, and to the superintendent. If hand delivered a receipt shall be given to the dealer therefor.

Where a sale, assignment or transfer is made to a purchaser who resides in a municipality having no chief of police, the dealer shall, within five days of the transaction, mail a duplicate copy of the register sheet to the clerk of the county within which the purchaser resides.

Amended 1979, c.179, s.10; 1999, c.233, s.5; 2002, c.130 s.6; 2009, c.104, s.1; 2009, c.168, s.1; 2009, c.186, s.1.



Section 2C:58-2.1 - Guidelines For Delivery Of Handguns

2C:58-2.1. Guidelines for delivery of handguns
6.The Superintendent of State Police, in consultation with the Attorney General, shall promulgate guidelines to effectuate the purposes of P.L.1999, c.233.

L.1999,c.233,s.6.



Section 2C:58-2.2 - Findings, Declarations Relative To Sale Of Handguns.

2C:58-2.2 Findings, declarations relative to sale of handguns.

1. a. The Legislature finds:

New Jersey's commitment to firearms safety is unrivaled anywhere in the nation;

New Jersey was the first state to require retail dealers to include, as part of every handgun sale, either a State Police approved trigger lock or a locked case, gun box, container or other secure facility;

To encourage all firearms owners to practice safe storage, the State has waived all sales taxes on trigger locks, firearms lock-boxes and vaults and, under the "KeepSafe" program, offers an instant $5 rebate to all retail firearms purchasers who buy a compatible trigger locking device along with their firearm;

New Jersey was the first state to require all firearms dealers to prominently display State-provided firearms information and safety warnings;

New Jersey was one of the first states to make parents and guardians statutorily responsible for unwittingly or carelessly permitting minors under their control to gain access to loaded firearms;

New Jersey statutorily prohibits anyone under the age of 18 years from purchasing or otherwise acquiring a firearm and permits such minors to possess or carry a firearm only in a very limited number of strictly defined situations and under the direct supervision of a qualified parent, guardian or instructor;

To enforce this strict regulatory scheme, New Jersey imposes harsh penalties, including a mandatory minimum prison term of three years, on anyone who knowingly sells, transfers or gives a firearm to a person under the age of 18 years; and

New Jersey was the first state to allocate, as part of its annual Appropriations Act, moneys dedicated exclusively for the development of personal handgun technology, and the amount so allocated, $1,000,000, was one-fifth the total amount the federal government allocated toward the development of this important firearms safety technology in the same fiscal year.

b.The Legislature, therefore, declares:

It is within the public interest, and vital to the safety of our families and children, for New Jersey to take the bold and innovative step of fostering the development of personalized handguns by firearms manufacturers. To accomplish this objective, the Legislature determines that it should enact legislation designed to further enhance firearms safety by requiring that, within a specified period of time after the date on which these new personalized handguns are deemed to be available for retail sales purposes, no other type of handgun shall be sold or offered for sale by any registered or licensed firearms dealer in this State.

L.2002,c.130,s.1.



Section 2C:58-2.3 - Reports As To Availability Of Personalized Handguns.

2C:58-2.3 Reports as to availability of personalized handguns.

2. a. On the first day of the sixth month following the effective date of P.L.2002, c.130 (C.2C:58-2.2 et al.), the Attorney General shall report to the Governor and the Legislature as to the availability of personalized handguns for retail sales purposes. If the Attorney General determines that personalized handguns are not available for retail sales purposes, the Attorney General, every six months thereafter, shall report to the Governor and the Legislature as to the availability of personalized handguns for retail sales purposes until such time as the Attorney General shall deem that personalized handguns are available for retail sales purposes and so report to the Governor and the Legislature. In making this determination, the Attorney General may consult with any other neutral and detached public or private entity that may have useful information and expertise to assist in determining whether, through performance and other relevant indicators, a handgun meets the statutory definition of a personalized handgun set forth in N.J.S.2C:39-1.

b.For the purposes of this section, personalized handguns shall be deemed to be available for retail sales purposes if at least one manufacturer has delivered at least one production model of a personalized handgun to a registered or licensed wholesale or retail dealer in New Jersey or any other state. As used in this subsection, the term "production model" shall mean a handgun which is the product of a regular manufacturing process that produces multiple copies of the same handgun model, and shall not include a prototype or other unique specimen that is offered for sale.

L.2002,c.130,s.2.



Section 2C:58-2.4 - List Of Personalized Handguns.

2C:58-2.4 List of personalized handguns.

3. a. On the first day of the 24th month following the date on which the Attorney General reports that personalized handguns are available for retail sales purposes pursuant to section 2 of P.L.2002, c.130 (C.2C:58-2.3), the Attorney General shall direct the Superintendent of State Police to promulgate a list of personalized handguns that may be sold in the State. This list shall identify those handguns by manufacturer, model and caliber.

b.The list required under subsection a. of this section shall be prepared within six months of the Attorney General's directive to the superintendent and a copy thereof made available to registered and licensed firearms dealers in this State. Whenever a handgun is determined to meet the statutory definition of a personalized handgun as set forth in N.J.S.2C;39-1, the Attorney General shall report that determination in writing to the Governor and the Legislature within 60 days. The superintendent shall promptly amend and supplement the list to include handguns which meet the statutory definition of a personalized handgun as set forth in N.J.S.2C:39-1 or to remove previously listed handguns, if appropriate. Registered and licensed retail firearms dealers in this State shall be notified forthwith of any such changes in the list. The notice shall be given in a manner prescribed by rule and regulation. The Attorney General shall promulgate rules and regulations establishing a process for handgun manufacturers to demonstrate that their handguns meet the statutory definition of a personalized handgun set forth in N.J.S.2C:39-1 and request that their handgun be added to this list. These rules and regulations may require that the handgun manufacturer: (1) deliver a handgun or handguns to the Attorney General or his designee for testing; (2) pay a reasonable application fee; and (3) pay any reasonable costs incurred in, or associated with, the testing and independent scientific analysis of the handgun, including any analysis of the technology the manufacturer has incorporated within the handgun's design to limit its operational use, that is conducted to determine whether the handgun meets the statutory definition of a personalized handgun set forth in N.J.S.2C:39-1.


L.2002,c.130,s.3.



Section 2C:58-2.5 - Sale Of Personalized Handguns, Inapplicability.

2C:58-2.5 Sale of personalized handguns, inapplicability.

4. a. On and after the first day of the sixth month following the preparation and delivery of the list of personalized handguns which may be sold in the State pursuant to section 3 of P.L.2002, c.130 (C.2C:58-2.4), no person registered or licensed by the superintendent as a manufacturer, wholesale dealer of firearms, retail dealer of firearms or agent or employee of a wholesale or retail dealer of firearms pursuant to the provisions of N.J.S.2C:58-1 or N.J.S.2C:58-2 shall transport into this State, sell, expose for sale, possess with the intent of selling, assign or otherwise transfer any handgun unless it is a personalized handgun or an antique handgun.

b.The provisions of this section shall not apply to handguns to be sold, transferred, assigned and delivered for official use to: (1) State and local law enforcement officers of this State; (2) federal law enforcement officers and any other federal officers and employees required to carry firearms in the performance of their official duties and (3) members of the Armed Forces of the United States or of the National Guard.

c.The provisions of this section also shall not apply to handguns to be sold, transferred, assigned and delivered solely for use in competitive shooting matches sanctioned by the Civilian Marksmanship Program, the International Olympic Committee or USA Shooting. The Attorney General may promulgate rules and regulations governing the scope and application of the exemption afforded under this section. The Attorney General, by rule and regulation, may require, at a minimum, that a person acquiring a handgun pursuant to this section submit valid proof of participation in these sanctioned shooting matches.

d.No later than 30 days after the preparation and delivery of the list of personalized handguns which may be sold in the State pursuant to section 3 of P.L.2002, c.130 (C.2C:58-2.4), there shall be established a seven-member commission in the Department of Law and Public Safety that shall meet at least once a year to determine whether personalized handguns qualify for use by State and local law enforcement officers. The Governor shall appoint the following six members of the commission: a county sheriff; a county law enforcement officer; a county prosecutor; one local law enforcement officer who shall be an active member of the New Jersey Fraternal Order of Police; one local law enforcement officer who shall be an active member of the New Jersey State Policemen's Benevolent Association; and an experienced firearms instructor qualified to teach a firearms training course approved by the Police Training Commission. The seventh member of the commission shall be the Superintendent of State Police.

The commission shall issue a report to the Attorney General upon its determination that personalized handguns qualify for use by State and local law enforcement officers. In making this determination, the commission shall consider any advantages and disadvantages to using these weapons in the performance of the official duties of law enforcement officers and shall give due regard to the safety of law enforcement officers and others. The commission shall expire thereafter. The Attorney General shall be authorized to promulgate rules and regulations that apply the provisions of this section to handguns to be sold, transferred, assigned and delivered for official use to State and local law enforcement officers upon a determination by the commission that personalized handguns qualify for use by State and local law enforcement officers.

e.A person who knowingly violates the provisions of this section is guilty of a crime of the fourth degree.

L.2002,c.130,s.4.



Section 2C:58-2.6 - Rules, Regulations.

2C:58-2.6 Rules, regulations.

7.The Attorney General, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.2002,c.130,s.7.



Section 2C:58-3 - Purchase Of Firearms.

2C:58-3 Purchase of firearms.

2C:58-3. a. Permit to purchase a handgun. No person shall sell, give, transfer, assign or otherwise dispose of, nor receive, purchase, or otherwise acquire a handgun unless the purchaser, assignee, donee, receiver or holder is licensed as a dealer under this chapter or has first secured a permit to purchase a handgun as provided by this section.

b.Firearms purchaser identification card. No person shall sell, give, transfer, assign or otherwise dispose of nor receive, purchase or otherwise acquire an antique cannon or a rifle or shotgun, other than an antique rifle or shotgun, unless the purchaser, assignee, donee, receiver or holder is licensed as a dealer under this chapter or possesses a valid firearms purchaser identification card, and first exhibits said card to the seller, donor, transferor or assignor, and unless the purchaser, assignee, donee, receiver or holder signs a written certification, on a form prescribed by the superintendent, which shall indicate that he presently complies with the requirements of subsection c. of this section and shall contain his name, address and firearms purchaser identification card number or dealer's registration number. The said certification shall be retained by the seller, as provided in paragraph (4) of subsection a. of N.J.S.2C:58-2, or, in the case of a person who is not a dealer, it may be filed with the chief of police of the municipality in which he resides or with the superintendent.

c.Who may obtain. No person of good character and good repute in the community in which he lives, and who is not subject to any of the disabilities set forth in this section or other sections of this chapter, shall be denied a permit to purchase a handgun or a firearms purchaser identification card, except as hereinafter set forth. No handgun purchase permit or firearms purchaser identification card shall be issued:

(1)To any person who has been convicted of any crime, or a disorderly persons offense involving an act of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), whether or not armed with or possessing a weapon at the time of such offense;

(2)To any drug dependent person as defined in section 2 of P.L.1970, c.226 (C.24:21-2), to any person who is confined for a mental disorder to a hospital, mental institution or sanitarium, or to any person who is presently an habitual drunkard;

(3)To any person who suffers from a physical defect or disease which would make it unsafe for him to handle firearms, to any person who has ever been confined for a mental disorder, or to any alcoholic unless any of the foregoing persons produces a certificate of a medical doctor or psychiatrist licensed in New Jersey, or other satisfactory proof, that he is no longer suffering from that particular disability in such a manner that would interfere with or handicap him in the handling of firearms; to any person who knowingly falsifies any information on the application form for a handgun purchase permit or firearms purchaser identification card;

(4)To any person under the age of 18 years for a firearms purchaser identification card and to any person under the age of 21 years for a permit to purchase a handgun;

(5)To any person where the issuance would not be in the interest of the public health, safety or welfare;

(6)To any person who is subject to a restraining order issued pursuant to the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et seq.) prohibiting the person from possessing any firearm;

(7)To any person who as a juvenile was adjudicated delinquent for an offense which, if committed by an adult, would constitute a crime and the offense involved the unlawful use or possession of a weapon, explosive or destructive device or is enumerated in subsection d. of section 2 of P.L.1997, c.117 (C.2C:43-7.2);

(8)To any person whose firearm is seized pursuant to the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et seq.) and whose firearm has not been returned; or

(9)To any person named on the consolidated Terrorist Watchlist maintained by Terrorist Screening Center administered by the Federal Bureau of Investigation.

d.Issuance. The chief of police of an organized full-time police department of the municipality where the applicant resides or the superintendent, in all other cases, shall upon application, issue to any person qualified under the provisions of subsection c. of this section a permit to purchase a handgun or a firearms purchaser identification card.

Any person aggrieved by the denial of a permit or identification card may request a hearing in the Superior Court of the county in which he resides if he is a resident of New Jersey or in the Superior Court of the county in which his application was filed if he is a nonresident. The request for a hearing shall be made in writing within 30 days of the denial of the application for a permit or identification card. The applicant shall serve a copy of his request for a hearing upon the chief of police of the municipality in which he resides, if he is a resident of New Jersey, and upon the superintendent in all cases. The hearing shall be held and a record made thereof within 30 days of the receipt of the application for such hearing by the judge of the Superior Court. No formal pleading and no filing fee shall be required as a preliminary to such hearing. Appeals from the results of such hearing shall be in accordance with law.

e.Applications. Applications for permits to purchase a handgun and for firearms purchaser identification cards shall be in the form prescribed by the superintendent and shall set forth the name, residence, place of business, age, date of birth, occupation, sex and physical description, including distinguishing physical characteristics, if any, of the applicant, and shall state whether the applicant is a citizen, whether he is an alcoholic, habitual drunkard, drug dependent person as defined in section 2 of P.L.1970, c.226 (C.24:21-2), whether he has ever been confined or committed to a mental institution or hospital for treatment or observation of a mental or psychiatric condition on a temporary, interim or permanent basis, giving the name and location of the institution or hospital and the dates of such confinement or commitment, whether he has been attended, treated or observed by any doctor or psychiatrist or at any hospital or mental institution on an inpatient or outpatient basis for any mental or psychiatric condition, giving the name and location of the doctor, psychiatrist, hospital or institution and the dates of such occurrence, whether he presently or ever has been a member of any organization which advocates or approves the commission of acts of force and violence to overthrow the Government of the United States or of this State, or which seeks to deny others their rights under the Constitution of either the United States or the State of New Jersey, whether he has ever been convicted of a crime or disorderly persons offense, whether the person is subject to a restraining order issued pursuant to the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et seq.) prohibiting the person from possessing any firearm, and such other information as the superintendent shall deem necessary for the proper enforcement of this chapter. For the purpose of complying with this subsection, the applicant shall waive any statutory or other right of confidentiality relating to institutional confinement. The application shall be signed by the applicant and shall contain as references the names and addresses of two reputable citizens personally acquainted with him.

Application blanks shall be obtainable from the superintendent, from any other officer authorized to grant such permit or identification card, and from licensed retail dealers.

The chief police officer or the superintendent shall obtain the fingerprints of the applicant and shall have them compared with any and all records of fingerprints in the municipality and county in which the applicant resides and also the records of the State Bureau of Identification and the Federal Bureau of Investigation, provided that an applicant for a handgun purchase permit who possesses a valid firearms purchaser identification card, or who has previously obtained a handgun purchase permit from the same licensing authority for which he was previously fingerprinted, and who provides other reasonably satisfactory proof of his identity, need not be fingerprinted again; however, the chief police officer or the superintendent shall proceed to investigate the application to determine whether or not the applicant has become subject to any of the disabilities set forth in this chapter.

f.Granting of permit or identification card; fee; term; renewal; revocation. The application for the permit to purchase a handgun together with a fee of $2, or the application for the firearms purchaser identification card together with a fee of $5, shall be delivered or forwarded to the licensing authority who shall investigate the same and, unless good cause for the denial thereof appears, shall grant the permit or the identification card, or both, if application has been made therefor, within 30 days from the date of receipt of the application for residents of this State and within 45 days for nonresident applicants. A permit to purchase a handgun shall be valid for a period of 90 days from the date of issuance and may be renewed by the issuing authority for good cause for an additional 90 days. A firearms purchaser identification card shall be valid until such time as the holder becomes subject to any of the disabilities set forth in subsection c. of this section, whereupon the card shall be void and shall be returned within five days by the holder to the superintendent, who shall then advise the licensing authority. Failure of the holder to return the firearms purchaser identification card to the superintendent within the said five days shall be an offense under subsection a. of N.J.S.2C:39-10. Any firearms purchaser identification card may be revoked by the Superior Court of the county wherein the card was issued, after hearing upon notice, upon a finding that the holder thereof no longer qualifies for the issuance of such permit. The county prosecutor of any county, the chief police officer of any municipality or any citizen may apply to such court at any time for the revocation of such card.

There shall be no conditions or requirements added to the form or content of the application, or required by the licensing authority for the issuance of a permit or identification card, other than those that are specifically set forth in this chapter.

g.Disposition of fees. All fees for permits shall be paid to the State Treasury if the permit is issued by the superintendent, to the municipality if issued by the chief of police, and to the county treasurer if issued by the judge of the Superior Court.

h.Form of permit; quadruplicate; disposition of copies. The permit shall be in the form prescribed by the superintendent and shall be issued to the applicant in quadruplicate. Prior to the time he receives the handgun from the seller, the applicant shall deliver to the seller the permit in quadruplicate and the seller shall complete all of the information required on the form. Within five days of the date of the sale, the seller shall forward the original copy to the superintendent and the second copy to the chief of police of the municipality in which the purchaser resides, except that in a municipality having no chief of police, such copy shall be forwarded to the superintendent. The third copy shall then be returned to the purchaser with the pistol or revolver and the fourth copy shall be kept by the seller as a permanent record.

i.Restriction on number of firearms person may purchase. Only one handgun shall be purchased or delivered on each permit and no more than one handgun shall be purchased within any 30-day period, but this limitation shall not apply to:

(1)a federal, State or local law enforcement officer or agency purchasing handguns for use by officers in the actual performance of their law enforcement duties;

(2)a collector of handguns as curios or relics as defined in Title 18, United States Code, section 921 (a) (13) who has in his possession a valid Collector of Curios and Relics License issued by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives;

(3)transfers of handguns among licensed retail dealers, registered wholesale dealers and registered manufacturers;

(4)transfers of handguns from any person to a licensed retail dealer or a registered wholesale dealer or registered manufacturer;

(5)any transaction where the person has purchased a handgun from a licensed retail dealer and has returned that handgun to the dealer in exchange for another handgun within 30 days of the original transaction, provided the retail dealer reports the exchange transaction to the superintendent; or

(6)any transaction where the superintendent issues an exemption from the prohibition in this subsection pursuant to the provisions of section 4 of P.L.2009, c.186 (C.2C:58-3.4).

The provisions of this subsection shall not be construed to afford or authorize any other exemption from the regulatory provisions governing firearms set forth in chapter 39 and chapter 58 of Title 2C of the New Jersey Statutes;

A person shall not be restricted as to the number of rifles or shotguns he may purchase, provided he possesses a valid firearms purchaser identification card and provided further that he signs the certification required in subsection b. of this section for each transaction.

j.Firearms passing to heirs or legatees. Notwithstanding any other provision of this section concerning the transfer, receipt or acquisition of a firearm, a permit to purchase or a firearms purchaser identification card shall not be required for the passing of a firearm upon the death of an owner thereof to his heir or legatee, whether the same be by testamentary bequest or by the laws of intestacy. The person who shall so receive, or acquire said firearm shall, however, be subject to all other provisions of this chapter. If the heir or legatee of such firearm does not qualify to possess or carry it, he may retain ownership of the firearm for the purpose of sale for a period not exceeding 180 days, or for such further limited period as may be approved by the chief law enforcement officer of the municipality in which the heir or legatee resides or the superintendent, provided that such firearm is in the custody of the chief law enforcement officer of the municipality or the superintendent during such period.

k.Sawed-off shotguns. Nothing in this section shall be construed to authorize the purchase or possession of any sawed-off shotgun.

l.Nothing in this section and in N.J.S.2C:58-2 shall apply to the sale or purchase of a visual distress signalling device approved by the United States Coast Guard, solely for possession on a private or commercial aircraft or any boat; provided, however, that no person under the age of 18 years shall purchase nor shall any person sell to a person under the age of 18 years such a visual distress signalling device.

amended 1979, c.179, s.11; 1981, c.363, s.2; 1982, c.173, s.2; 1983, c.479, s.4; 1991, c.261, s.19; 2000, c.145, s.1; 2001, c.3, s.1; 2003, c.73; 2003, c.277, s.4; 2009, c.104, s.2; 2009, c.186, s.2; 2013, c.114.



Section 2C:58-3.1 - Temporary Transfer Of Firearms

2C:58-3.1. Temporary transfer of firearms
1. a. Notwithstanding the provisions of N.J.S.2C:39-9, N.J.S.2C:58-2, N.J.S.2C:58-3 or any other statute to the contrary concerning the transfer or disposition of firearms, the legal owner, or a dealer licensed under N.J.S.2C:58-2, may temporarily transfer a handgun, rifleor shotgun to another person who is 18 years of age or older, whether or not the person receiving the firearm holds a firearms purchaser identification card or a permit to carry a handgun. The person to whom a handgun, rifle or shotgun is temporarily transferred by the legal owner of the firearm or a licensed dealer may receive, possess, carry and use that handgun, rifle or shotgun, if the transfer is made upon a firing range operated by a licensed dealer, by a law enforcement agency, a legally recognized military organization or a rifle or pistol club which has filed a copy of its charter with the superintendent and annually submits to the superintendent a list of its members and if the firearm is received, possessed, carried and used for the sole purpose of target practice, trap or skeet shooting, or competition upon that firing range or instruction and training at any location.

A transfer under this subsection shall be for not more than eight consecutive hours in any 24-hour period and may be made for a set fee or an hourly charge.

The firearm shall be handled and used by the person to whom it is temporarily transferred only in the actual presence or under the direct supervision of the legal owner of the firearm, the dealer who transferred the firearm or any other person competent to supervise the handling and use of firearms and authorized to act for that purpose by the legal owner or licensed dealer. The legal owner of the firearm or the licensed dealer shall be on the premises or the property of the firing range during the entire time that the firearm is in the possession of the person to whom it is temporarily transferred.

The term "legal owner" as used in this subsection means a natural person and does not include an organization, commercial enterprise, or a licensed manufacturer, wholesaler or dealer of firearms.

b.Notwithstanding the provisions of N.J.S.2C:39-9, N.J.S.2C:58-2, N.J.S.2C:58-3 or any other statute to the contrary concerning the transfer and disposition of firearms, a legal owner of a shotgun or a rifle may temporarily transfer that firearm to another person who is 18 years of age or older, whether or not the person receiving the firearm holds a firearms purchaser identification card. The person to whom a shotgun or rifle is temporarily transferred by the legal owner may receive, possess, carry and use that shotgun or rifle in the woods or fields or upon the waters of this State for the purposes of hunting if the transfer is made in the woods or fields or upon the waters of this State, the shotgun or rifle is legal and appropriate for hunting and the person to whom the firearm is temporarily transferred possesses a valid license to hunt with a firearm, and a valid rifle permit if the firearm is a rifle, obtained in accordance with the provisions of chapter 3 of Title 23 of the Revised Statutes.

The transfer of a firearm under this subsection shall be for not more than eight consecutive hours in any 24-hour period and no fee shall be charged for the transfer.

The legal owner of the firearm which is temporarily transferred shall remain in the actual presence or in the vicinity of the person to whom it was transferred during the entire time that the firearm is in that person's possession.

The term "legal owner" as used in this subsection means a natural person and does not include an organization, commercial enterprise, or a licensed manufacturer, wholesaler or dealer of firearms.

c.No firearm shall be temporarily transferred or received under the provisions of subsections a. or b. of this section for the purposes described in section 1 of P.L.1983, c.229 (C.2C:39-14).

d.An owner or dealer shall not transfer a firearm to any person pursuant to the provisions of this section if the owner or dealer knows the person does not meet the qualifications set forth in subsection c. of N.J.S.2C:58-3 for obtaining or holding a firearms purchaser identification card or a handgun purchase permit. A person shall not receive, possess, carry or use a firearm pursuant to the provisions of this section if the person knows he does not meet the qualifications set forth in subsection c. of N.J.S.2C:58-3 for obtaining or holding a firearms purchaser identification card or a handgun purchase permit.

L.1992,c.74,s.1; amended 2000, c.145, s.4.



Section 2C:58-3.2 - Temporary Transfer Of Firearm For Training Purposes

2C:58-3.2. Temporary transfer of firearm for training purposes
1. a. Notwithstanding the provisions of N.J.S.2C:39-9, N.J.S.2C:58-2, N.J.S.2C:58-3 or any other statute to the contrary, a person who is certified as an instructor in the use, handling and maintenance of firearms by the Police Training Commission, the Division of Fish, Game and Wildlife and the State Park Service in the Department of Environmental Protection, the Director of Civilian Marksmanship of the United States Department of the Army or by a recognized rifle or pistol association that certifies instructors may transfer a firearm temporarily in accordance with the terms of this section to a person participating in a training course for the use, handling and maintenance of firearms by the Police Training Commission, the Division of Fish, Game and Wildlife, the Director of Civilian Marksmanship or by a recognized rifle or pistol association that certifies instructors. The person to whom a firearm is transferred by a certified instructor in accordance with the terms of this section may receive, possess, carry and use the firearm temporarily during the sessions of the course for the purpose of training and participating in the course.

b.A transfer of a firearm under this section may be made only if:

(1)the transfer is made upon a firearms range or, if the firearm is unloaded, in an area designated and appropriate for the training;

(2)the transfer is made during the sessions of the firearms course for the sole purpose of participating in the course;

(3)the transfer is made for not more than eight consecutive hours in any 24-hour period; and

(4)the transferred firearm is used and handled only in the actual presence and under the direct supervision of the instructor.

c.The transfer permitted by this section may be made whether or not the person participating in the course holds a firearms license, firearms purchaser identification card or a handgun purchase permit. However, an instructor shall not knowingly transfer a firearm under the terms of this section to a person who does not meet the qualifications set forth in subsection c. of N.J.S.2C:58-3 for obtaining or holding a firearms purchaser identification card or a handgun purchase permit, and a person who knows that he does not meet such qualifications shall not receive the transferred firearm under the terms of this section.

d.No firearm shall be transferred or received under the provisions of this section for purposes described in section 1 of P.L.1983, c.229 (C.2C:39-14).

L.1997,c.375,s.1.



Section 2C:58-3.3 - "Handgun Ammunition" Defined; Sale, Purchase, Etc., Regulated; Violation, Fourth Degree Crime.

2C:58-3.3 "Handgun ammunition" defined; sale, purchase, etc., regulated; violation, fourth degree crime.

1. a. As used in this act, "handgun ammunition" means ammunition specifically designed to be used only in a handgun. "Handgun ammunition" shall not include blank ammunition, air gun pellets, flare gun ammunition, nail gun ammunition, paint ball ammunition, or any non-fixed ammunition.

b.No person shall sell, give, transfer, assign or otherwise dispose of, or receive, purchase, or otherwise acquire handgun ammunition unless the purchaser, assignee, donee, receiver or holder is licensed as a manufacturer, wholesaler, or dealer under this chapter or is the holder of and possesses a valid firearms purchaser identification card, a valid copy of a permit to purchase a handgun, or a valid permit to carry a handgun and first exhibits such card or permit to the seller, donor, transferor or assignor.

c.No person shall sell, give, transfer, assign or otherwise dispose of handgun ammunition to a person who is under 21 years of age.

d.The provisions of this section shall not apply to a collector of firearms or ammunition as curios or relics who purchases, receives, acquires, possesses, or transfers handgun ammunition which is recognized as being historical in nature or of historical significance.

e.A person who violates this section shall be guilty of a crime of the fourth degree, except that nothing contained herein shall be construed to prohibit the sale, transfer, assignment or disposition of handgun ammunition to or the purchase, receipt or acceptance of ammunition by a law enforcement agency or law enforcement official for law enforcement purposes.

f.Nothing in this section shall be construed to prohibit the transfer of ammunition for use in a lawfully transferred firearm in accordance with the provisions of section 1 of P.L.1992, c.74 (C.2C:58-3.1), section 1 of P.L.1997, c.375 (C.2C:58-3.2) or section 14 of P.L.1979, c.179 (C.2C:58-6.1).

g.Nothing in this section shall be construed to prohibit the sale of a de minimis amount of handgun ammunition at a firearms range operated by a licensed dealer; a law enforcement agency; a legally recognized military organization; or a rifle or pistol club which has filed a copy of its charter with the superintendent for immediate use at that range.

L.2007, c.318, s.1.



Section 2C:58-3.4 - Exemption On Restriction Of Purchase Of Handguns.

2C:58-3.4 Exemption on restriction of purchase of handguns.

4. a. The superintendent may grant an exemption from the restriction on the purchase of handguns set forth in subsection i. of N.J.S.2C:58-3 if the applicant demonstrates to the satisfaction of the superintendent that the applicant's request meets one of the following conditions:

(1)The application is to purchase multiple handguns from a person who obtained the handguns through inheritance or intestacy;

(2)The applicant is a collector of handguns and has a need to purchase or otherwise receive multiple handguns in the same transaction or within a 30-day period in furtherance of the applicant's collecting activities. As used in this paragraph, "need" shall include, but not be limited to, situations where there is a reasonable likelihood that the additional handguns sought to be purchased would not be readily available after the 30-day period, that it would not be feasible or practical to purchase the handguns separately, or that prohibiting the purchase of more than one handgun within a 30-day period would have a materially adverse impact on the applicant's ability to enhance his collection. As used in this paragraph, "collector" shall include any person who devotes time and attention to acquiring firearms for the enhancement of the person's collection: as curios; for inheritance; for historical, investment, training and competitive, recreational, educational, scientific, or defensive purposes; or any or other lawful related purpose. If an applicant is a member of an organized gun club; firearms competitors organization; firearms collectors organization; or any other organization dedicated to the acquisition, preservation, or use of firearms for historical, investment, training and competitive, recreational, educational, scientific, or defensive purposes, or any other lawful related purpose, such membership shall be considered in determining whether the applicant qualifies as a collector; or

(3)The applicant participates in sanctioned handgun shooting competitions and needs to purchase or otherwise receive multiple handguns in a single transaction or within a 30-day period, and the need is related to the applicant's competitive shooting activities, including use in or training for sanctioned competitions.

b.The applicant shall certify, on a form prescribed by the superintendent, the specific exemption sought and the particular handguns to be purchased. This form shall be submitted to the superintendent at the same time as the permit to purchase a handgun, along with any pertinent documentation supporting the need for an exemption. If the information concerning the particular handguns to be purchased is not available when the form is submitted, that information shall be provided to the superintendent as soon as practicable thereafter. The superintendent shall consider the veracity, accuracy, and completeness of the information provided in determining whether the applicant meets the requirements for an exemption pursuant to this section. In considering whether an applicant qualifies as a collector under paragraph (2) of subsection a. of this section, the superintendent shall not consider the number of guns in the applicant's collection. In considering an exemption sought under paragraph (2) of subsection a. of this section, the superintendent shall not consider the merit or validity of the applicant's collecting activities.

The superintendent shall not grant an exemption if he finds a reasonable likelihood that the public safety would be endangered by granting the exemption, including but not limited to instances where the applicant may be purchasing a handgun to give, sell or distribute to a person who would not qualify to purchase or otherwise acquire a handgun under the provisions of this chapter.

The exemptions set forth in this section shall not be construed and are not intended to authorize multiple handgun purchases where the sole justification set forth by the applicant is that the seller offers a discount for the purchase of more than one handgun.

c.Any person aggrieved by the denial of a request for an exemption pursuant to this paragraph may request a hearing in the Superior Court. The request for a hearing shall be made within 30 days of the denial of the application for an exemption. The applicant shall serve a copy of his request for a hearing upon the superintendent. The hearing shall be held and a record made thereof within 30 days of the receipt for the application for such a hearing by the judge of the Superior Court. The judge shall grant the request for the exemption if the judge finds that the denial of the applicant's request was an abuse of discretion, arbitrary or capricious, or a misapplication of the requirements for an exemption as a matter of law.

d.Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the superintendent may adopt, immediately upon filing with the Office of Administrative Law, such temporary regulations as the superintendent deems necessary to implement the provisions of P.L.2009, c.186 (C.2C:58-3.4 et al.). The regulations so adopted shall be effective for a period not to exceed 270 days from the date of the filing, but in no case shall those regulations be in effect one year after the effective date of P.L.2009, c.186 (C.2C:58-3.4 et al.). The regulations may thereafter be amended, adopted or readopted by the superintendent as the superintendent deems necessary in accordance with the requirements of the "Administrative Procedure Act."

L.2009, c.186, s.4.



Section 2C:58-4 - Permits To Carry Handguns

2C:58-4. Permits to carry handguns
a. Scope and duration of authority. Any person who holds a valid permit to carry a handgun issued pursuant to this section shall be authorized to carry a handgun in all parts of this State, except as prohibited by section 2C:39-5e. One permit shall be sufficient for all handguns owned by the holder thereof, but the permit shall apply only to a handgun carried by the actual and legal holder of the permit.

All permits to carry handguns shall expire 2 years from the date of issuance or, in the case of an employee of an armored car company, upon termination of his employment by the company occurring prior thereto whichever is earlier in time, and they may thereafter be renewed every 2 years in the same manner and subject to the same conditions as in the case of original applications.

b. Application forms. All applications for permits to carry handguns, and all applications for renewal of such permits, shall be made on the forms prescribed by the superintendent. Each application shall set forth the full name, date of birth, sex, residence, occupation, place of business or employment, and physical description of the applicant, and such other information as the superintendent may prescribe for the determination of the applicant's eligibility for a permit and for the proper enforcement of this chapter. The application shall be signed by the applicant under oath, and shall be indorsed by three reputable persons who have known the applicant for at least 3 years preceding the date of application, and who shall certify thereon that the applicant is a person of good moral character and behavior.

c. Investigation and approval. Each application shall in the first instance be submitted to the chief police officer of the municipality in which the applicant resides, or to the superintendent, (1) if the applicant is an employee of an armored car company, or (2) if there is no chief police officer in the municipality where the applicant resides, or (3) if the applicant does not reside in this State. The chief police officer, or the superintendent, as the case may be, shall cause the fingerprints of the applicant to be taken and compared with any and all records maintained by the municipality, the county in which it is located, the State Bureau of Identification and the Federal Bureau of Identification. He shall also determine and record a complete description of each handgun the applicant intends to carry.

No application shall be approved by the chief police officer or the superintendent unless the applicant demonstrates that he is not subject to any of the disabilities set forth in 2C:58-3c., that he is thoroughly familiar with the safe handling and use of handguns, and that he has a justifiable need to carry a handgun. If the application is not approved by the chief police officer or the superintendent within 60 days of filing, it shall be deemed to have been approved, unless the applicant agrees to an extension of time in writing.

d. Issuance by Superior Court; fee. If the application has been approved by the chief police officer or the superintendent, as the case may be, the applicant shall forthwith present it to the Superior Court of the county in which the applicant resides, or to the Superior Court in any county where he intends to carry a handgun, in the case of a nonresident or employee of an armored car company. The court shall issue the permit to the applicant if, but only if, it is satisfied that the applicant is a person of good character who is not subject to any of the disabilities set forth in section 2C:58-3c., that he is thoroughly familiar with the safe handling and use of handguns, and that he has a justifiable need to carry a handgun. The court may at its discretion issue a limited-type permit which would restrict the applicant as to the types of handguns he may carry and where and for what purposes such handguns may be carried. At the time of issuance, the applicant shall pay to the county clerk of the county where the permit was issued a permit fee of $20.00.

e. Appeals from denial of applications. Any person aggrieved by the denial by the chief police officer or the superintendent of approval for a permit to carry a handgun may request a hearing in the Superior Court of the county in which he resides or in any county in which he intends to carry a handgun, in the case of a nonresident, by filing a written request for such a hearing within 30 days of the denial. Copies of the request shall be served upon the superintendent, the county prosecutor and the chief police officer of the municipality where the applicant resides, if he is a resident of this State. The hearing shall be held within 30 days of the filing of the request, and no formal pleading or filing fee shall be required. Appeals from the determination at such a hearing shall be in accordance with law and the rules governing the courts of this State.

If the superintendent or chief police officer approves an application and the Superior Court denies the application and refuses to issue a permit, the applicant may appeal such denial in accordance with law and the rules governing the courts of this State.

f. Revocation of permits. Any permit issued under this section shall be void at such time as the holder thereof becomes subject to any of the disabilities set forth in section 2C:58-3c., and the holder of such a void permit shall immediately surrender the permit to the superintendent who shall give notice to the licensing authority.

Any permit may be revoked by the Superior Court, after hearing upon notice to the holder, if the court finds that the holder is no longer qualified for the issuance of such a permit. The county prosecutor of any county, the chief police officer of any municipality, the superintendent or any citizen may apply to the court at any time for the revocation of any permit issued pursuant to this section.

L.1978, c. 95, s. 2C:58-4, eff. Sept. 1, 1979. Amended by L.1979, c. 179, s. 12, eff. Sept. 1, 1979; L.1981, c. 135, s. 1.



Section 2C:58-4.1 - Employee Of Armored Car Company; Application; Letter From Chief Executive Officer

2C:58-4.1. Employee of armored car company; application; letter from chief executive officer
In addition to the requirements of N.J.S. 2C:58-4 any application to carry a handgun by an employee of an armored car company shall be accompanied by a letter from the chief executive officer of the armored car company verifying employment of the applicant; endorsing approval of the application; and agreeing to notify the superintendent forthwith upon the termination of the employee of any person to whom a permit is issued and to obtain from the employee the permit which shall thereupon be surrendered to the superintendent.

L.1981, c. 135, s. 2.



Section 2C:58-5 - Licenses To Possess And Carry Machine Guns And Assault Firearms

2C:58-5. Licenses to possess and carry machine guns and assault firearms
2C:58-5. Licenses to Possess and Carry Machine Guns and Assault Firearms.

a. Any person who desires to purchase, possess and carry a machine gun or assault firearm in this State may apply for a license to do so by filing in the Superior Court in the county in which he resides, or conducts his business if a nonresident, a written application setting forth in detail his reasons for desiring such a license. The Superior Court shall refer the application to the county prosecutor for investigation and recommendation. A copy of the prosecutor's report, together with a copy of the notice of the hearing on the application, shall be served upon the superintendent and the chief police officer of every municipality in which the applicant intends to carry the machine gun or assault firearm, unless, for good cause shown, the court orders notice to be given wholly or in part by publication.

b. No license shall be issued to any person who would not qualify for a permit to carry a handgun under section 2C:58-4, and no license shall be issued unless the court finds that the public safety and welfare so require. Any person aggrieved by the decision of the court in granting or denying an application, including the applicant, the prosecutor, or any law enforcement officer entitled to notice under subsection a. who appeared in opposition to the application, may appeal said decision in accordance with law and the rules governing the courts of this State.

c. Upon the issuance of any license under this section, true copies of such license shall be filed with the superintendent and the chief police officer of the municipality where the licensee resides or has his place of business.

d. In issuing any license under this section, the court shall attach thereto such conditions and limitations as it deems to be in the public interest. Unless otherwise provided by court order at the time of issuance, each license shall expire one year from the date of issuance, and may be renewed in the same manner and under the same conditions as apply to original applications.

e. Any license may be revoked by the Superior Court, after a hearing upon notice to the holder thereof, if the court finds that the holder is no longer qualified for the issuance of such a license or that revocation is necessary for the public safety and welfare. Any citizen may apply to the court for revocation of a license issued under this section.

f. A filing fee of $75.00 shall be required for each application filed pursuant to the provisions of this section. Of this filing fee, $25.00 shall be forwarded to the State Treasury for deposit in the account used by the Violent Crimes Compensation Board in satisfying claims and for related administrative costs pursuant to the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.).

g. Any license granted pursuant to the provisions of this section shall expire two years from the date of issuance and may be renewed in the same manner and under the same conditions as apply to original applications. If the holder of a license dies, the holder's heirs or estate shall have 90 days to dispose of that firearm as provided in section 12 of P.L.1990, c.32 (C.2C:58-13).

h. If an assault firearm licensed pursuant to the provisions of this section is used in the commission of a crime, the holder of the license for that assault firearm shall be civilly liable for any damages resulting from that crime. The liability imposed by this subsection shall not apply if the assault firearm used in the commission of the crime was stolen and the license holder reported the theft of the firearm to law enforcement authorities within 24 hours of the license holder's knowledge of the theft.

i. Nothing in P.L.1990, c.32 (C.2C:58-12 et al.) shall be construed to abridge any exemptions provided under N.J.S.2C:39-6.

L.1978, c.95; amended 1979,c.179,s.13; 1990,c.32,s.9.



Section 2C:58-6.1 - Possession Of Firearms By Minors; Exceptions.

2C:58-6.1 Possession of firearms by minors; exceptions.

14. a. No person under the age of 18 years shall purchase, barter or otherwise acquire a firearm and no person under the age of 21 years shall purchase, barter or otherwise acquire a handgun, unless the person is authorized to possess the handgun in connection with the performance of official duties under the provisions of N.J.S.2C:39-6.

b.No person under the age of 18 years shall possess, carry, fire or use a firearm except as provided under paragraphs (1), (2), (3) and (4) of this subsection; and, unless authorized in connection with the performance of official duties under the provisions of N.J.S.2C:39-6, no person under the age of 21 years shall possess, carry, fire or use a handgun except under the following circumstances:

(1)In the actual presence or under the direct supervision of his father, mother or guardian, or some other person who holds a permit to carry a handgun or a firearms purchaser identification card, as the case may be; or

(2)For the purpose of military drill under the auspices of a legally recognized military organization and under competent supervision; or

(3)For the purpose of competition, target practice, instruction, and training in and upon a firing range approved by the governing body of the municipality in which the range is located or the National Rifle Association and which is under competent supervision at the time of such supervision or target practice or instruction and training at any location; or

(4)For the purpose of hunting during the regularly designated hunting season, provided that he possesses a valid hunting license and has successfully completed a hunter's safety course taught by a qualified instructor or conservation officer and possesses a certificate indicating the successful completion of such a course.

c.A person who violates this section shall be guilty of a crime of the fourth degree. For purposes of this section the fact that the act would not constitute a crime if committed by an adult shall not be deemed to prohibit or require waiver of family court jurisdiction pursuant to N.J.S.2C:4-11 or to preclude a finding of delinquency under the "New Jersey Code of Juvenile Justice," P.L.1982, c.77 (C.2A:4A-20 et seq.), P.L.1982, c.79 (C.2A:4A-60 et seq.), P.L.1982, c.80 (C.2A:4A-76 et seq.) and P.L.1982, c.81 (C.2A:4A-70 et seq.).

L.1979, c.179, s.14; amended 1980, c.52; 2000, c.145, s.3; 2013, c.108, s.2.



Section 2C:58-7 - Persons Possessing Explosives Or Destructive Devices To Notify Police

2C:58-7. Persons possessing explosives or destructive devices to notify police
a. Any person who becomes the possessor of any explosive, destructive device, or ammunition therefor, which is or may be loaded or otherwise dangerous, except such as is possessed for any lawful commercial or other purpose in connection with which the use of explosives is authorized or as is authorized in subsection d. of N.J.S. 2C:39-6, shall within 15 days notify the police authorities of the municipality in which he resides or the State Police that the same is in his possession and shall present the same to them for inspection.

b. When any such ammunition, explosive or destructive device is presented for inspection it shall be inspected to ascertain whether or not it is loaded or of a dangerous character, and if it is found to be loaded or of dangerous character, it shall be destroyed or be unloaded or so processed as to remove its dangerous character before being returned to the possessor.

c. Any police officer having reasonable cause to believe that any person is possessed of any such ammunition, explosive, or destructive device shall investigate, under a proper search warrant when necessary, and shall seize the same for the purpose of inspection, unloading, processing or destruction, as provided in this section, and the same shall not be returned to the possessor thereof until it has been unloaded or so processed.

L.1978, c. 95, s. 2C:58-7, eff. Sept. 1, 1979. Amended by L.1983, c. 479, s. 5, eff. Jan. 12, 1984.



Section 2C:58-8 - Certain Wounds And Injuries To Be Reported.

2C:58-8 Certain wounds and injuries to be reported.

2C:58-8. Certain Wounds and Injuries to be Reported. a. Every case of a wound, burn or any other injury arising from or caused by a firearm, destructive device, explosive or weapon shall be reported at once to the law enforcement agency of the municipality where the person reporting is located and to the Division of State Police by the physician consulted, attending or treating the case or the administrator or administrator's designee, whenever such case is presented for treatment or treated in a general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

This subsection shall not, however, apply to wounds, burns or injuries received by a member of the armed forces of the United States or the State of New Jersey while engaged in the actual performance of duty.

b.Every case which contains the criteria defined in this subsection shall be reported at once to the law enforcement agency of the municipality where the person reporting is located, or to the Division of State Police, by the physician consulted, attending, or treating the injury, or by the administrator or administrator's designee, whenever such case is presented for treatment or treated in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), or an office where medical care is provided. This subsection shall not apply to injuries received by a member of the armed forces of the United States or the State of New Jersey while engaged in the actual performance of duty.

The defined criteria shall consist of a flame burn injury accompanied by one or more of the following factors:

(1)A fire accelerant was used in the incident causing the injury and the presence of an accelerant creates a reasonable suspicion that the patient committed arson in violation of N.J.S.2C:17-1.

(2)Treatment for the injury was sought after an unreasonable delay of time.

(3)Changes or discrepancies in the account of the patient or accompanying person concerning the cause of the injury which creates a reasonable suspicion that the patient committed arson in violation of N.J.S.2C:17-1.

(4)Voluntary statement by the patient or accompanying person that the patient was injured during the commission of arson in violation of N.J.S.2C:17-1.

(5)Voluntary statement by the patient or accompanying person that the patient was injured during a suicide attempt or the commission of criminal homicide in violation of N.J.S.2C:11-1.

(6)Voluntary statement by the patient or accompanying person that the patient has exhibited fire setting behavior prior to the injury or has received counseling for such behavior.

(7)Any other factor determined by the bureau of fire safety in the Department of Community Affairs from information in the burn patient arson registry established under section 4 of P.L.1991, c.433 (C.52:27D-25d3) to typify a patient whose injuries were caused during the commission of arson in violation of N.J.S.2C:17-1.

amended 1991, c.433, s.1; 2011, c.53, s.1.



Section 2C:58-8.1 - Rules, Regulations.

2C:58-8.1 Rules, regulations.

2.The Commissioner of Health and Senior Services, in consultation with the Attorney General, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2011, c.53, s.2.



Section 2C:58-9 - Certain Convictions To Be Reported

2C:58-9. Certain convictions to be reported
Every conviction under any provision of chapter 39 of this code of a person who is not a citizen of the United States, shall be certified to the proper officer of the United States Government by the county prosecutor of the county in which such conviction was had, or by the Attorney General or his representative.

L.1978, c. 95, s. 2C:58-9, eff. Sept. 1, 1979.



Section 2C:58-10 - Incendiary Or Tracer Ammunition

2C:58-10. Incendiary or tracer ammunition
No incendiary or tracer type ammunition shall be discharged anywhere in this State except for law enforcement purposes by law enforcement officers in the course of their official duties or by members of legally recognized military organizations during the actual course of their official duties in or upon military establishments or ranges constructed or maintained for such purposes. Nonincendiary shotgun tracer ammunition may, however, be used on a trap or skeet field for target purposes. Nothing in this section shall prohibit the carrying or possession for distress signal purposes of a visual distress signalling device approved by the United States Coast Guard aboard a private or commercial aircraft or any boat.

L.1978, c. 95, s. 2C:58-10, eff. Sept. 1, 1979. Amended by L.1982, c. 173, s. 3, eff. Nov. 12, 1982.



Section 2C:58-12 - Registration Of Assault Firearms

2C:58-12. Registration of assault firearms
a. Within 90 days of the effective date of P.L.1990, c.32 (C.2C:58-12 et al.), the Attorney General shall promulgate a list by trade name of any assault firearm which the Attorney General determines is an assault firearm which is used for legitimate target-shooting purposes. This list shall include, but need not be limited to, the Colt AR-15 and any other assault firearm used in competitive shooting matches sanctioned by the Director of Civilian Marksmanship of the United States Department of the Army.

b. The owner of an assault firearm purchased on or before May 1, 1990 which is on the list of assault firearms determined by the Attorney General to be legitimate for target-shooting purposes shall have one year from the effective date of P.L.1990, c.32 (C.2C:58-12 et al.) to register that firearm. In order to register an assault firearm, the owner shall:

(1) Complete an assault firearm registration statement, in the form to be prescribed by the Superintendent of the State Police;

(2) Pay a registration fee of $50.00 per each assault firearm;



(3) Produce for inspection a valid firearms purchaser identification card, a valid permit to carry handguns, or a copy of the permit to purchase a handgun which was used to purchase the assault firearm which is being registered; and

(4) Submit valid proof that the person is a member of a rifle or pistol club in existence prior to the effective date of P.L.1990, c.32 (C.2C:58-12 et al.).

Membership in a rifle or pistol club shall not be considered valid unless the person joined the club no later than 210 days after the effective date of P.L.1990, c.32 (C.2C:58-12 et al.) and unless the rifle or pistol club files its charter with the Superintendent no later than 180 days following the effective date of P.L.1990, c.32 (C.2C:58-12 et al.). The rifle or pistol club charter shall contain the name and address of the club's headquarters and the name of the club's officers.

The information to be provided in the registration statement shall include, but shall not be limited to: the name and address of the registrant; the number or numbers on the registrant's firearms purchaser identification card, permit to carry handguns, or permit to purchase a handgun; the name, address, and telephone number of the rifle or pistol club in which the registrant is a member; and the make, model, and serial number of the assault firearm being registered. Each registration statement shall be signed by the registrant, and the signature shall constitute a representation of the accuracy of the information contained in the registration statement.

c. For an applicant who resides in a municipality with an organized full-time police department, the registration shall take place at the main office of the police department. For all other applicants, the registration shall take place at any State Police station.

d. Within 60 days of the effective date of P.L.1990, c.32 (C.2C-58-12 et al.), the Superintendent shall prepare the form of registration statement as described in subsection b. of this section and shall provide a suitable supply of statements to each organized full-time municipal police department and each State Police station.

e. One copy of the completed assault firearms registration statement shall be returned to the registrant, a second copy shall be sent to the Superintendent, and, if the registration takes place at a municipal police department, a third copy shall be retained by that municipal police department.

f. If the owner of an assault firearm which has been registered pursuant to this section dies, the owner's heirs or estate shall have 90 days to dispose of that firearm in accordance with section 12 of P.L.1990, c.32 (C.2C:58-13).

g. If an assault firearm registered pursuant to the provisions of this section is used in the commission of a crime, the registrant of that assault firearm shall be civilly liable for any damages resulting from that crime. The liability imposed by this subsection shall not apply if the assault firearm used in the commission of the crime was stolen and the registrant reported the theft of the firearm to law enforcement authorities within 24 hours of the registrant's knowledge of the theft.

h. Of the registration fee required pursuant to subsection b. of this section, $20.00 shall be forwarded to the State Treasury for deposit in the account used by the Violent Crimes Compensation Board in satisfying claims and for related administrative costs pursuant to the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.).

L.1990,c.32,s.11.



Section 2C:58-13 - Transfer Of Assault Firearm To Another; Rendering Inoperable; Voluntarily Surrendering

2C:58-13. Transfer of assault firearm to another; rendering inoperable; voluntarily surrendering
a. Any person who legally owns an assault firearm on the effective date of this act and who is unable to register or chooses not to register the firearm pursuant to section 11 of P.L.1990, c.32 (C.2C:58-12) may retain possession of that firearm for a period not to exceed one year from the effective date of this act. During this time period, the owner of the assault firearm shall either:

(1) Transfer the assault firearm to any person or firm lawfully entitled to own or possess such firearm;



(2) Render the assault firearm inoperable; or



(3) Voluntarily surrender the assault firearm pursuant to the provisions of N.J.S.2C:39-12.



b. If the owner of an assault firearm elects to render the firearm inoperable, the owner shall file a certification on a form prescribed by the Superintendent of the State Police indicating the date on which the firearm was rendered inoperable. This certification shall be filed with either the chief law enforcement officer of the municipality in which the owner resides or, in the case of an owner who resides outside this State but stores or possesses an assault firearm in this State, with the Superintendent of the State Police.

c. As used in this section, "inoperable" means that the firearm is altered in such a manner that it cannot be immediately fired and that the owner or possessor of the firearm does not possess or have control over the parts necessary to make the firearm operable.

L.1990,c.32,s.12.



Section 2C:58-14 - Annual Report On Assault Firearms

2C:58-14. Annual report on assault firearms
Within 180 days of the enactment of P.L.1990, c.32 (C.2C:58-12 et al.), and annually thereafter, the Attorney General shall present a report to the Legislature which includes the types and quantities of firearms surrendered or rendered inoperable pursuant to section 12 of this act and the number and types of criminal offenses involving assault firearms and any recommendations, including additions or deletions to the inventory of assault firearms delineated in N.J.S.2C:39-1, which the Attorney General believes should be considered by the Legislature.

L.1990,c.32,s.13.



Section 2C:58-15 - Minor's Access To A Loaded Firearm; Penalty, Conditions

2C:58-15. Minor's access to a loaded firearm; penalty, conditions
1. a. A person who knows or reasonably should know that a minor is likely to gain access to a loaded firearm at a premises under the person's control commits a disorderly persons offense if a minor gains access to the firearm, unless the person:

(1) Stores the firearm in a securely locked box or container;



(2) Stores the firearm in a location which a reasonable person would believe to be secure; or

(3) Secures the firearm with a trigger lock.



b. This section shall not apply:



(1) To activities authorized by section 14 of P.L.1979, c.179, (C.2C:58-6.1), concerning the lawful use of a firearm by a minor; or

(2) Under circumstances where a minor obtained a firearm as a result of an unlawful entry by any person.

c. As used in this act, "minor" means a person under the age of 16.



L.1991,c.397,s.1.



Section 2C:58-16 - Retailer's Written Warnings; Wholesaler's Warning; Violation, Penalty

2C:58-16. Retailer's written warnings; wholesaler's warning; violation, penalty
2. a. Upon the retail sale or transfer of any firearm, the retail dealer or his employee shall deliver to the purchaser or transferee the following written warning, printed in block letters not less than one-fourth of an inch in height: "IT IS A CRIMINAL OFFENSE, PUNISHABLE BY A FINE AND IMPRISONMENT, FOR AN ADULT TO LEAVE A LOADED FIREARM WITHIN EASY ACCESS OF A MINOR."

b. Every wholesale and retail dealer of firearms shall conspicuously post at each purchase counter the following warning, printed in block letters not less than one inch in height: "IT IS A CRIMINAL OFFENSE TO LEAVE A LOADED FIREARM WITHIN EASY ACCESS OF A MINOR."

c. Violation of this section by any retail or wholesale dealer of firearms is a petty disorderly persons offense.

L.1991,c.397,s.2.



Section 2C:58-17 - "Keepsafe" Program Established

2C:58-17. "KeepSafe" program established
2. a. There is established a "KeepSafe" program to encourage and stimulate the safe storage of firearms in the State of New Jersey by providing instant rebates to firearms purchasers who purchase trigger locking devices.

Under the program, a person who purchases a firearm from a retail dealer licensed under the provisions of N.J.S.2C:58-2 shall be eligible for a $5 instant rebate when a compatible trigger locking device is purchased along with that firearm. The licensed retail dealer shall deduct the rebate from the price of the compatible locking device in order to reduce by $5 the cost of the device for the purchaser.

b.The Superintendent of State Police, in conjunction with the Attorney General, shall adopt guidelines in accordance with the Administrative Procedure Act, P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

In addition, the superintendent shall prepare and deliver to each licensed retail firearms dealer in the State the forms necessary to record and report participation in the program. The forms, which shall set forth the name, address, telephone number, State tax number and State license number of the retail firearms dealer, the name of the firearms purchaser and his firearms purchaser identification card number or permit to purchase a handgun number, the make and model number of the compatible trigger locking device purchased and the date of the sale, shall be in duplicate. One copy shall be retained by the retail dealer for his records. The other shall be submitted to the Attorney General for reimbursement. The reimbursement copies shall be submitted monthly at a time prescribed by the superintendent. The submitting retail dealer shall be entitled to a reimbursement of $5 for each trigger locking device sold as part of the KeepSafe program. To help defray any administrative costs, each participating retail dealer shall receive, in addition to the reimbursement, $0.50 for each valid reimbursement copy submitted.

The superintendent also shall provide each licensed retail firearms dealer with a sign to be prominently displayed at a conspicuous place on the dealer's business premises where firearms are offered for sale. The sign shall state substantially the following:

"KEEP NEW JERSEY FIREARMS SAFE.

TO ENCOURAGE NEW JERSEY GUN OWNERS TO

STORE THEIR FIREARMS SAFELY, THE STATE IS

OFFERING A $5 INSTANT REBATE WHEN YOU

PURCHASE A COMPATIBLE TRIGGER LOCK ALONG

WITH YOUR FIREARM.

REMEMBER--THE USE OF A TRIGGER LOCK IS

ONLY ONE ASPECT OF RESPONSIBLE FIREARM

STORAGE. FIREARMS SHOULD BE STORED,

UNLOADED AND LOCKED IN A LOCATION THAT IS

BOTH SEPARATE FROM THEIR AMMUNITION

AND INACCESSIBLE TO CHILDREN.

NEW JERSEY'S FAMILIES AND CHILDREN ARE

PRECIOUS--KEEP THEM SAFE!!"

L.1999,c.255,s.2.



Section 2C:58-18 - Report On Keepsafe Program

2C:58-18. Report on KeepSafe program
3.On the first day of the thirteenth month following the effective date of this act, the superintendent shall submit a report on the effectiveness of the KeepSafe program to the Governor and Legislature. In addition to those matters the superintendent deems appropriate and necessary, the report shall include the superintendent's assessment of whether the program should be expanded to include sales of trigger locking devices which are not part of firearm purchases.

L.1999, c.255, s.3.



Section 2C:58-19 - Report Of Loss, Theft Of Firearm Within 36 Hours; Violations, Penalties.

2C:58-19 Report of loss, theft of firearm within 36 hours; violations, penalties.

1.The legal owner of a firearm, upon discovering that the firearm is lost or stolen, shall report the loss or theft within 36 hours to the chief law enforcement officer of the municipality in which the loss or theft occurred or, if the municipality does not have a local police force, to the Superintendent of State Police.

A person who violates the provisions of this section shall be liable to a civil penalty of not less than $500 for a first offense, and not less than $1,000 for any second or subsequent offense. The civil penalty shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2007, c.299, s.1.



Section 2C:62-1 - Support Orders For Willful Nonsupport

2C:62-1. Support orders for willful nonsupport
a. Order for support pendente lite. At any time after a sworn complaint is made charging an offense under section 2C:24-5 and before trial, the court may enter such temporary order as may seem just, providing for the support of the spouse or children, or both, pendente lite, and may punish a violation of such order as for contempt.

b. Order for future support; release on recognizance conditioned on obeying order; periodic service of sentence. Before trial, with the consent of the defendant, or after conviction, instead of imposing the penalty provided for violation of section 2C:24-5, or in addition thereto, the court, having regard to the circumstances and the financial ability or earning capacity of the defendant, may make an order, which shall be subject to change by the court from time to time as circumstances may require, directing the defendant to pay a sum certain periodically to the spouse, or to the guardian or custodian of the minor child or children, or to an organization or individual approved by the court as trustee. The court may release the defendant from custody on probation, upon his or her entering into a recognizance, with or without surety, in such sum as the court may order and approve. The condition of the recognizance shall be such that if the defendant shall personally appear in court whenever ordered to do so, and shall comply with the terms of the order, or of any modification thereof, the recognizance shall be void, otherwise it will remain in full force and effect. The court may, in addition to or in place of any order under this section, order and direct that any sentence of imprisonment be served periodically, instead of consecutively, during periods of time between Friday at 6 p.m. and Monday at 8 a.m. or at other times or on other days, whenever the court determines the existence of proper circumstances and that the ends of justice will be served thereby. Any person so imprisoned shall be given credit for each day or fraction of a day to the nearest hour actually served.

c. Violation of order. If the court be satisfied by information and due proof under oath that the defendant has violated the terms of the order, it may forthwith proceed with the trial of the defendant under the original charge, or sentence the defendant under the original conviction or plea of guilty, or enforce the suspended sentence or punish for contempt, as the case may be. In case of forfeiture of a recognizance, and the enforcement thereof by execution, the sum recovered may, in the discretion of the court, be paid in whole or part to the spouse, or to the guardian, custodian or trustee of such minor child or children.

d. Proof of marriage; husband and wife as witness. No other or greater evidence shall be required to prove the marriage of such husband and wife, or that the defendant is the father or mother of such child or children, than is required in a civil action. In no prosecution under this chapter shall any existing statute or rule of law prohibiting the disclosure of confidential communications between husband and wife apply, and both husband and wife shall be competent and compellable witnesses to testify against each other as to any and all relevant matters, including the fact of the marriage and the parentage of the child or children.

e. Place of residence confers jurisdiction of offense. The place of residence at the time of the desertion of the spouse, child or children, under the provisions of this chapter, shall confer jurisdiction of the offense set forth therein, upon the county, county district, or juvenile and domestic relations court having territorial jurisdiction of the place of such residence, until the deserted party shall establish a legal residence in some other county or State.

L.1978, c. 95, s. 2C:62-1, eff. Sept. 1, 1979.



Section 2C:64-1 - Property Subject To Forfeiture.

2C:64-1 Property subject to forfeiture.

2C:64-1. Property Subject to Forfeiture.

a.Any interest in the following shall be subject to forfeiture and no property right shall exist in them:

(1)Controlled dangerous substances, firearms which are unlawfully possessed, carried, acquired or used, illegally possessed gambling devices, untaxed or otherwise contraband cigarettes or tobacco products, untaxed special fuel, unlawful sound recordings and audiovisual works and items bearing a counterfeit mark. These shall be designated prima facie contraband.

(2)All property which has been, or is intended to be, utilized in furtherance of an unlawful activity, including, but not limited to, conveyances intended to facilitate the perpetration of illegal acts, or buildings or premises maintained for the purpose of committing offenses against the State.

(3)Property which has become or is intended to become an integral part of illegal activity, including, but not limited to, money which is earmarked for use as financing for an illegal gambling enterprise.

(4)Proceeds of illegal activities, including, but not limited to, property or money obtained as a result of the sale of prima facie contraband as defined by subsection a. (1), proceeds of illegal gambling, prostitution, bribery and extortion.

b.Any article subject to forfeiture under this chapter may be seized by the State or any law enforcement officer as evidence pending a criminal prosecution pursuant to section 2C:64-4 or, when no criminal proceeding is instituted, upon process issued by any court of competent jurisdiction over the property, except that seizure without such process may be made when not inconsistent with the Constitution of this State or the United States, and when

(1)The article is prima facie contraband; or

(2)The property subject to seizure poses an immediate threat to the public health, safety or welfare.

c.For the purposes of this section:

"Items bearing a counterfeit mark" means items bearing a counterfeit mark as defined in N.J.S.2C:21-32.

"Unlawful sound recordings and audiovisual works" means sound recordings and audiovisual works as those terms are defined in N.J.S.2C:21-21 which were produced in violation of N.J.S.2C:21-21.

"Untaxed special fuel" means diesel fuel, No. 2 fuel oil and kerosene on which the motor fuel tax imposed pursuant to R.S.54:39-1 et seq. is not paid that is delivered, possessed, sold or transferred in this State in a manner not authorized pursuant to R.S.54:39-1 et seq. or P.L.1938, c.163 (C.56:6-1 et seq.).

amended 1979, c.344, s.1; 1981, c.290, s.46; 1992, c.23, s.70; 2004, c.150, s.3; 2011, c.80, s.4.



Section 2C:64-2 - Forfeiture Procedures; Prima Facie Contraband

2C:64-2. Forfeiture procedures; prima facie contraband
Forfeiture Procedures; Prima Facie Contraband.

Except as provided in N.J.S. 2C:35-21, prima facie contraband shall be retained by the State until entry of judgment or dismissal of the criminal proceeding, if any, arising out of the seizure. Thereafter, prima facie contraband shall be forfeited to the entity funding the prosecuting agency involved, subject to the rights of owners and others holding interests pursuant to section 2C:64-5.

L.1978, c.95; amended by L. 1979, c. 344, s. 2; 1981, c. 290, s. 47; 1987, c. 106, s. 17.



Section 2C:64-3 - Forfeiture Procedures

2C:64-3. Forfeiture procedures
2C:64-3. Forfeiture procedures. a. Whenever any property other than prima facie contraband is subject to forfeiture under this chapter, such forfeiture may be enforced by a civil action, instituted within 90 days of the seizure and commenced by the State and against the property sought to be forfeited.

b. The complaint shall be verified on oath or affirmation. It shall describe with reasonable particularity the property that is the subject matter of the action and shall contain allegations setting forth the reason or reasons the article sought to be or which has been seized is contraband.

c. Notice of the action shall be given to any person known to have a property interest in the article. In addition, the notice requirements of the Rules of Court for an in rem action shall be followed.

d. The claimant of the property that is the subject of an action under this chapter shall file and serve his claim in the form of an answer in accordance with the Rules of Court. The answer shall be verified on oath or affirmation, and shall state the interest in the property by virtue of which the claimant demands its restitution and the right to defend the action. If the claim is made in behalf of the person entitled to possession by an agent, bailee or attorney, it shall state that he is duly authorized to make the claim.

e. If no answer is filed and served within the applicable time, the property seized shall be disposed of pursuant to N.J.S.2C:64-6.

f. If an answer is filed, the Superior or county district court shall set the matter down for a summary hearing as soon as practicable. Upon application of the State or claimant, if he be a defendant in a criminal proceeding arising out of the seizure, the Superior or county district court may stay proceedings in the forfeiture action until the criminal proceedings have been concluded by an entry of final judgment.

g. Any person with a property interest in the seized property, other than a defendant who is being prosecuted in connection with the seizure of property may secure its release pending the forfeiture action unless the article is dangerous to the public health, safety and welfare or the State can demonstrate that the property will probably be lost or destroyed if released or employed in subsequent criminal activity. Any person with such a property interest other than a defendant who is being prosecuted, prior to the release of said property shall post a bond with the court in the amount of the market value of the seized item.

h. The prosecuting agency with approval of the entity funding such agency, or any other entity, with the approval of the prosecuting agency, where the other entity's law enforcement agency participated in the surveillance, investigation or arrest which is the subject of the forfeiture action, may apply to the Superior Court for an order permitting use of seized property, pending the disposition of the forfeiture action provided, however, that such property shall be used solely for law enforcement purposes. Approval shall be liberally granted but shall be conditioned upon the filing of a bond in an amount equal to the market value of the item seized or a written guarantee of payment for property which may be subject to return, replacement or compensation as to reasonable value in the event that the forfeiture is refused or only partial extinguishment of property rights is ordered by the court.

i. If the property is of such nature that substantial difficulty may result in preserving its value during the pendency of the forfeiture action, the Superior or county district court may appoint a trustee to protect the interests of all parties involved in the action.

j. Evidence of a conviction of a criminal offense in which seized property was either used or provided an integral part of the State's proofs in the prosecution shall be considered in the forfeiture proceeding as creating a rebuttable presumption that the property was utilized in furtherance of an unlawful activity.

L.1978, c.95; amended 1979,c.344,s.3; 1981,c.290,s.48; 1989,c.279,s.1.



Section 2C:64-4 - Seized Property; Evidentiary Use

2C:64-4. Seized property; evidentiary use
a. Nothing in this chapter shall impair the right of the State to retain evidence pending a criminal prosecution.

b. The fact that a prosecution involving seized property terminates without a conviction does not preclude forfeiture proceedings against the property pursuant to this chapter.

L.1978, c. 95, s. 2C:64-4, eff. Sept. 1, 1979. Amended by L.1979, c. 344, s. 4, eff. Jan. 23, 1980; L.1981, c. 290, s. 49, eff. Sept. 24, 1981.



Section 2C:64-5 - Seized Property; Rights Of Owners And Others Holding Interests

2C:64-5. Seized property; rights of owners and others holding interests
Seized Property; Rights of Owners and Others Holding Interests. a. No forfeiture under this chapter shall affect the rights of any lessor in the ordinary course of business or any person holding a perfected security interest in property subject to seizure unless it shall appear that such person had knowledge of or consented to any act or omission upon which the right of forfeiture is based. Such rights are only to the extent of interest in the seized property and at the option of the entity funding the prosecuting agency involved may be extinguished by appropriate payment.

b. Property seized under this chapter shall not be subject to forfeiture if the owner of the property establishes by a preponderance of the evidence that the owner was not involved in or aware of the unlawful activity and that the owner had done all that could reasonably be expected to prevent the proscribed use of the property by an agent. A person who uses or possesses property with the consent or knowledge of the owner is deemed to be the agent of the owner for purposes of this chapter.

c. Property seized under this chapter shall not be subject to forfeiture if the property is seized while entrusted to a person by the owner or the agent of the owner when the property has been entrusted to the person for repairs, restoration or other services to be performed on the property, and that person, without the owner's knowledge or consent, uses the property for unlawful purposes.

L. 1978, c. 95, s. 2C:64-5, eff. Sept. 1, 1979. Amended by L. 1979, c. 344, s. 5, eff. Jan. 23, 1980; L. 1981, c. 290, s. 50, eff. Sept. 24, 1981; L. 1986, c. 79, s. 1, eff. Aug. 6, 1986.



Section 2C:64-6 - Disposal Of Forfeited Property

2C:64-6. Disposal of forfeited property
2C:64-6. Disposal of Forfeited Property. a. Property which has been forfeited shall be destroyed if it can serve no lawful purpose or it presents a danger to the public health, safety or welfare. All other forfeited property or any proceeds resulting from the forfeiture and all money seized pursuant to this chapter shall become the property of the entity funding the prosecuting agency involved and shall be disposed of, distributed, appropriated and used in accordance with the provisions of this chapter.

The prosecutor or the Attorney General, whichever is prosecuting the case, shall divide the forfeited property, any proceeds resulting from the forfeiture or any money seized pursuant to this chapter with any other entity where the other entity's law enforcement agency participated in the surveillance, investigation, arrest or prosecution resulting in the forfeiture, in proportion to the other entity's contribution to the surveillance, investigation, arrest or prosecution resulting in the forfeiture, as determined in the discretion of the prosecutor or the Attorney General, whichever is prosecuting the case. Notwithstanding any other provision of law, such forfeited property and proceeds shall be used solely for law enforcement purposes, and shall be designated for the exclusive use of the law enforcement agency which contributed to the surveillance, investigation, arrest or prosecution resulting in the forfeiture.

The Attorney General is authorized to promulgate rules and regulations to implement and enforce the provisions of this act.

b. For a period of two years from the date of enactment of P.L.1993, c.227 (C.26:4-100.13 et al.), 10% of the proceeds obtained by the Attorney General under the provisions of subsection a. of this section shall be deposited into the Hepatitis Inoculation Fund established pursuant to section 2 of P.L.1993, c.227 (C.26:4-100.13).

c. Beginning two years from the date of enactment of P.L.1993, c.227 (C.26:4-100.13 et al.) and in subsequent years, 5% of the proceeds obtained by the Attorney General under the provisions of subsection a. of this section shall be deposited into the Hepatitis Inoculation Fund established pursuant to section 2 of P.L.1993, c.227 (C.26:4-100.13).

L.1978, c.95; amended 1979,c.344,s.6; 1985,c.110,s.1; 1986,c.135,s.1; 1993,c.227,s.1.



Section 2C:64-7 - Vesting Of Title In Forfeited Property

2C:64-7. Vesting of title in forfeited property
Vesting of Title in Forfeited Property. Title to property forfeited under this chapter shall vest in the entity funding the prosecuting agency involved at the time the item was utilized illegally, or, in the case of proceeds, when received.

If another entity's law enforcement agency has participated in the surveillance, investigation, arrest or prosecution resulting in the forfeiture, then the prosecutor or the Attorney General, whichever is prosecuting the case, shall vest title to forfeited property, including motor vehicles, by dividing the forfeited property with the other entity in proportion to the other entity's contribution to the surveillance, investigation, arrest or prosecution resulting in the forfeiture, as determined in the discretion of the prosecutor or the Attorney General. If the property, including motor vehicles, cannot be divided as required by this section, then the prosecutor or the Attorney General, whichever is prosecuting the case, shall sell the property, including motor vehicles, and the proceeds of the sale shall be divided with the other entity in proportion to the other entity's contribution to the surveillance, investigation, arrest or prosecution resulting in the forfeiture, as determined in the discretion of the prosecutor or the Attorney General.

L. 1978, c. 95, s. 2C:64-7, eff. Sept. 1, 1979. Amended by L. 1979, c. 344, s. 7, eff. Jan. 23, 1980; L. 1985, c. 110, s. 2, eff. April 9, 1985; L. 1986, c. 135, s. 2, eff. Dec. 1, 1986.



Section 2C:64-8 - Seized Property; Statute Of Limitations On Claims

2C:64-8. Seized property; statute of limitations on claims
Any person who could not with due diligence have discovered that property which he owns was seized as contraband may file a claim for its return or the value thereof at the time of seizure within 3 years of the seizure if he can demonstrate that he did not consent to, and had no knowledge of its unlawful use. If the property has been sold, the claimant receives a claim against proceeds.

L.1978, c. 95, s. 2C:64-8, eff. Sept. 1, 1979. Amended by L.1979, c. 344, s. 8, eff. Jan. 23, 1980.



Section 2C:64-9 - Forfeited Weapons With Military Value; Donation To National Guard Militia Museum

2C:64-9. Forfeited weapons with military value; donation to National Guard Militia Museum
Any weapon with present or historical military value that has been forfeited pursuant to the provisions of chapter 64 of Title 2C of the New Jersey Statutes may be donated to the National Guard Militia Museum of New Jersey at Sea Girt by the law enforcement agency retaining it.

L.1981, c. 112, s. 1, eff. April 2, 1981.



Section 2C:65-1 - Procedure To Be Followed By Law Enforcement Agencies When Stolen Property Is Taken Into Custody

2C:65-1. Procedure to be followed by law enforcement agencies when stolen property is taken into custody
When any article of property alleged to be stolen comes into the custody of a law enforcement agency, that agency shall enter in a suitable book a description of that article and shall attach a number to each article, and make a corresponding entry thereof. The agency shall also make and retain a complete photographic record of the property. The photographic record, upon proper authentication, may be introduced as evidence in any court in lieu of the property.

L.1979, c. 178, s. 140, eff. Sept. 1, 1979.



Section 2C:65-2 - Release Of Stolen Property Prior To Final Determination Of Proceeding

2C:65-2. Release of stolen property prior to final determination of proceeding
a. A law enforcement agency, upon satisfactory proof of ownership of property held pursuant to this section, and upon presentation of proper personal identification, may release the property to the person presenting such proof pursuant to the provisions of subsection b. The release shall be without prejudice to the State or to the person from whom custody of the property was taken or to any person who may have a claim against the property. Any such delivery shall be noted in the book required by 2C:65-1. The person to whom the property is delivered shall sign a sworn declaration of ownership which shall be retained by the agency.

b. Nothing in this section shall prohibit a law enforcement agency from immediately returning property to its rightful owner where the agency is satisfied that there is no colorable dispute as to ownership; provided, however, that where the law enforcement agency has reason to believe that there is a dispute concerning ownership of property, or if the person from whom custody of the property was taken shall claim ownership, or if any other person shall claim ownership, the property shall not be released to any person claiming it until a hearing has been held pursuant to subsection c.

c. The court having jurisdiction over the case in which the stolen property is involved, upon application by the person from whom possession was taken, or the person claiming ownership, shall review the matter and order the property to be delivered to the person claiming ownership, or to be retained by the law enforcement agency upon a finding that the person claiming ownership of the property is not entitled thereto.

L.1979, c. 178, s. 140, eff. Sept. 1, 1979. Amended by L.1981, c. 290, s. 51, eff. Sept. 24, 1981.



Section 2C:65-3 - Disposition Of Stolen Property After Final Determination Of Proceeding

2C:65-3. Disposition of stolen property after final determination of proceeding
a. After final determination of any action or proceeding, the court, on application of the person claiming ownership, or an agent designated in writing by the person, may order all property, other than documentary exhibits, to be delivered to the person.

b. After the expiration of 6 months from the final determination of the action, if the person entitled to the property is unknown, or fails to apply, the court in which the case was tried, upon application of the law enforcement agency in possession of the property, shall make an order specifying what property may be released from the custody of the agency without prejudice to the State. Upon receipt of the order, the clerk of the court shall transfer the property for disposal at public sale to the State, county or municipality, whichever was the prosecuting authority. The property shall not be transferred where it consists of money or currency, but it shall be deposited immediately in the general fund of either the State, county or municipality.

L.1979, c. 178, s. 140, eff. Sept. 1, 1979.



Section 2C:65-4 - Disposition Of Documentary Exhibits

2C:65-4. Disposition of documentary exhibits
No exhibit shall be destroyed or otherwise disposed of until 60 days after the clerk of the court has posted a notice conspicuously in three places in the county, referring to the order for the disposition, describing briefly the exhibit, and indicating the date after which the exhibit will be destroyed or otherwise disposed of.

L.1979, c. 178, s. 140, eff. Sept. 1, 1979.



Section 2C:66-1 - Attachment Of Deposited Funds Of Suspected Terrorists Or Their Supporters

2C:66-1. Attachment of deposited funds of suspected terrorists or their supporters
1.Attachment of deposited funds.

a.As used in this act:

"Financial institution" means a state or federally chartered bank, savings bank or savings and loan association or any other financial services company or provider, including, but not limited to, broker-dealers, investment companies, money market and mutual funds, credit unions and insurers.

b.Upon application by the Attorney General, a court may issue an attachment order directing a financial institution to freeze some or all of the funds or assets deposited with or held by the financial institution by or on behalf of an account holder when there exists a reasonable suspicion that the account holder has committed or is about to commit the crime of terrorism in violation of section 2 of P.L.2002, c.26 (C.2C:38-2) or soliciting or providing material support or resources for terrorism in violation of section 5 of P.L.2002, c.26 (C.2C:38-5).

L.2003,c.22,s.1.



Section 2C:66-2 - Application By Attorney General

2C:66-2. Application by Attorney General
2.Application. The application of the Attorney General required by this act shall contain:

a.a statement of the approximate financial loss caused by the account holder in the commission of the crime of terrorism in violation of section 2 of P.L.2002, c 26 (C.2C:38-2) or soliciting or providing material support or resources for terrorism in violation of section 5 of P.L.2002, c.26 (C.2C:38-5);

b.a statement of facts relied upon by the Attorney General, including the details of the particular offense that is about to be committed or that has been committed; and

c.identification of the account holder's name and financial institution account number.

L.2003,c.22,s.2.



Section 2C:66-3 - Issuance Of An Order

2C:66-3. Issuance of an order
3.Issuance of an order. If the court finds that:

a.there exists a reasonable suspicion that the account holder has committed or is about to commit the crime of terrorism in violation of section 2 of P.L.2002, c.26 (C.2C:38-2) or the crime of soliciting or providing material support or resources for terrorism in violation of section 5 of P.L.2002, c.26 (C.2C:38-5);

b.the accounts of the account holder are specifically identified; and

c.it is necessary to freeze the account holder's funds or assets to ensure eventual restitution to victims of the alleged offense,

the court may order the financial institution to freeze all or part of the account holder's deposited funds or assets so that the funds or assets may not be withdrawn or disposed of until further order of the court.

As part of the consideration of an application in which there is no corroborative evidence offered, the judge shall inquire in camera as to the identity of any informants or any other additional information concerning the basis upon which the Attorney General has applied for the attachment order which the judge finds relevant in order to determine if there exists a reasonable suspicion pursuant to this act.

L.2003,c.22,s.3.



Section 2C:66-4 - Duty Of Financial Institutions

2C:66-4. Duty of financial institutions
4.Duty of financial institutions. Upon receipt of the order authorized by this act, a financial institution shall not permit any funds or assets that were frozen by the order to be withdrawn or disposed of until further order of the court.

L.2003,c.22,s.4.



Section 2C:66-5 - Release Of Funds

2C:66-5. Release of funds
5.Release of funds. a. The account holder may, upon notice and motion, have a hearing to contest the freezing of funds or assets and to seek the release of all or part of them.

b.The account holder is entitled to an order releasing all or part of the funds or assets by showing:

(1)that the account holder has posted a bond or other adequate surety, guaranteeing that, upon conviction, adequate funds or assets will be available to pay complete restitution to victims of the alleged offense;

(2)that there does not exist a reasonable suspicion that the account holder has committed or is about to commit the alleged offense;

(3)that the amount of funds or assets frozen is more than is necessary to pay complete restitution to all victims of the alleged offense; or

(4)that the funds or assets should be returned in the interests of justice.

c.It is not grounds for the release of funds or assets that the particular accounts frozen do not contain funds or assets that were proceeds from or used in the commission of the crime of terrorism in violation of section 2 of P.L.2002, c.26 (C.2C:38-2) or soliciting or providing material support or resources for terrorism in violation of section 5 of P.L.2002, c.26 (C.2C:38-5).

L.2003,c.22,s.5.



Section 2C:66-6 - Disposition Of Funds

2C:66-6. Disposition of funds
6.Disposition of funds.

a.The court may order the financial institution to remit all or part of the frozen funds or assets to the court.

b.If the account holder is acquitted or the charges are dismissed with prejudice, the court shall issue an order releasing the freeze on the funds or assets.

c.If the account holder is not acquitted or the charges are not dismissed, the frozen funds or assets shall become the property of the State and shall be used to provide restitution to victims of terrorism, to fund State law enforcement anti-terrorism programs and activities and for other law enforcement purposes.

L.2003,c.22,s.6.



Section 2C:66-7 - Time Limit

2C:66-7. Time limit
7.Time limit. The freeze permitted by this act expires 24 months after the date of the court's initial attachment order unless the time limit is extended by the court in writing upon a showing of good cause by the Attorney General.

L.2003,c.22,s.7.



Section 2C:66-8 - Notice

2C:66-8. Notice
8.Notice. Within ten days after a court issues an attachment order under this act, the Attorney General shall send a copy of the order to the account holder's last known address or to the account holder's attorney, if known.

L.2003,c.22,s.8.



Section 2C:66-9 - Rights And Remedies Of Financial Institution

2C:66-9. Rights and remedies of financial institution
9.Rights and remedies of financial institution. A financial institution that is directed to block, freeze or encumber an account pursuant to this act shall be entitled during the period that the account is blocked, frozen or encumbered to exercise any right or remedy with respect to the account as provided by law, or in the deposit agreement and rules or regulations of the financial institution applicable to the account. The provision of this act shall not be construed to preclude a financial institution from exercising its right of set-off or to charge back or recoup a deposit to an account.

L.2003,c.22,s.9.



Section 2C:66-10 - No Liability For Freezing Funds

2C:66-10 No liability for freezing funds
10. No liability for freezing funds. Notwithstanding any other law to the contrary, a financial institution shall not be liable to any person for blocking, freezing, encumbering or refusing to release any funds or assets held by the financial institution in response to an order issued by a court, or for any other action taken by the financial institution in good faith to comply with the requirements of this act. A financial institution shall not be required to give notice to an account holder or customer that the financial institution has taken any action pursuant to this act and shall not be liable for failure to provide the notice.

L.2003,c.22,s.10.



Section 2C:66-11 - Construction Of Act

2C:66-11. Construction of act
11. Nothing contained in this act shall be construed to abrogate or affect the status, force or operation of the forfeiture provisions of the "New Jersey Code of Criminal Justice," N.J.S.2C:64-1 et seq., or any other provision of law.

L.2003,c.22,s.11.



Section 2C:98-1 - Construction

2C:98-1. Construction
The provisions of R.S. 1:1-8 and R.S. 1:1-11 to 1:1-21, both inclusive, shall be applicable to the enactment and operation of said Title 2C. The enactment of this law shall not, due to the repeal set forth in section 2C:98-2:

a. Be deemed to revive any common law right or remedy abolished by any sections, acts or parts of acts repealed thereby; or

b. Affect any right now vested in any person pursuant to the provisions of those sections, acts or parts of acts, nor any remedy where an action or proceeding thereunder has heretofore been instituted and is pending on the effective date of said repeal.

L.1978, c. 95, s. 2C:98-1, eff. Sept. 1, 1979.



Section 2C:98-2 - Repealer

2C:98-2. Repealer
All acts and parts of acts inconsistent with this act are hereby superseded and repealed, and without limiting the general effect of this act in superseding and repealing acts so inconsistent herewith, the following sections, acts and parts of acts, together with all amendments and supplements thereto, are specifically repealed:

New Jersey Statutes sections:

2A:85-1 to 2A:85-5 both inclusive;

2A:85-6 to 2A:85-14 both inclusive;

2A:86-1 to 2A:88-1 both inclusive;

2A:89-1 to 2A:90-3 both inclusive;

2A:91-1 to 2A:94-3 both inclusive;

2A:95-1 and 2A:95-2;

2A:96-1 to 2A:96-4 both inclusive;

2A:97-1 to 2A:98-2 both inclusive;

2A:99-1 and 2A:99-2;

2A:100-1 to 2A:102-12 both inclusive;

2A:103-1 to 2A:104-12 both inclusive;

2A:105-1 to 2A:105-4 both inclusive;

2A:106-1 to 2A:108-8 both inclusive;

2A:109-1 to 2A:111-21 both inclusive;

2A:111-22 to 2A:111-24 both inclusive;

2A:112-1 to 2A:115-1 both inclusive;

2A:115-2;

2A:115-3;

2A:115-4 and 2A:115-5;

2A:116-1 to 2A:119-5 both inclusive;

2A:119-6 to 2A:119-8 both inclusive;

2A:119-9;

2A:120-1 to 2A:121-5 both inclusive;

2A:122-1 to 2A:122-9 both inclusive;

2A:123-1 and 2A:123-2;

2A:124-1 to 2A:127-3 both inclusive;

2A:128-1 to 2A:134-1 both inclusive;

2A:135-1 to 2A:145-1 both inclusive;

2A:146-2 to 2A:148-22 both inclusive;

2A:150-1;

2A:151-1 to 2A:151-9 both inclusive;

2A:151-12;

2A:151-14 to 2A:151-28 both inclusive;

2A:151-31 to 2A:151-41 both inclusive;

2A:151-42 to 2A:151-44 both inclusive;

2A:151-45 to 2A:151-57 os, (inclusive;

2A:151-58 to 2A:151-61 both inclusive;

2A:152-5 to 2A:152-9 both inclusive;

2A:152-10 and 2A:152-11;

2A:152-14;

2A:159-1 to 2A:159-3 both inclusive;

2A:163-2;

2A:163-3;

2A:164-2 to 2A:164-13 both inclusive;

2A:164-14 to 2A:164-23 both inclusive;

2A:164-25 to 2A:164-28 both inclusive;

2A:165-1 to 2A:165-12 both inclusive;

2A:166-1 to 2A:166-7 both inclusive;

2A:166-11;

2A:166-14 to 2A:166-16 both inclusive;

2A:167-1 to 2A:167-3 both inclusive;

2A:168-1 to 2A:168-4 both inclusive;

2A:169-1 and 2A:169-2; 2A:169-4 to 2A:169-10 both inclusive;

2A:170-1 to 2A:170-3 both inclusive;

2A:170-4 to 2A:170-7 both inclusive;

2A:170-9 to 2A:170-11 both inclusive;

2A:170-14;

2A:170-16 to 2A:170-19 both inclusive;

2A:170-21 and 2A:170-25;

2A:170-26 to 2A:170-30 both inclusive;

2A:170-31;

2A:170-32 to 2A:170-41 both inclusive;

2A:170-42 to 2A:170-44 both inclusive;

2A:170-46 to 2A:170-49 both inclusive;

2A:170-53;

2A:170-55 to 2A:170-64 both inclusive;

2A:170-65 to 2A:170-67 both inclusive;

2A:170-68 and 2A:170-69;

2A:170-70 to 2A:170-76 both inclusive;

2A:170-86 to 2A:170-90 both inclusive;

2A:170-93 to 2A:170-96 both inclusive;

2A:171-1;

2A:171-2;

2A:171-4 and 2A:171-5;

2A:171-6 to 2A:171-12 both inclusive;

Pamphlet Laws:

Laws of 1971, c. 450 (C. 2A:85-5.1);

Laws of 1973, c. 191 (C. 2A:85-15 to C. 2A:85-23 both inclusive);

Laws of 1964, c. 74 (C. 2A:88A-1);

Laws of 1962, c. 39 (C. 2A:90-4);

Laws of 1971, c. 314 (C. 2A:94-4);

Laws of 1954, c. 219 (C. 2A:95-3);

Laws of 1961, c. 53 (C. 2A:98-3 and C. 2A:98-4);

Laws of 1960, c. 177 (C. 2A:99A-1 to C. 2A:99A-4 both inclusive);

Laws of 1970, c. 131 (C. 2A:99B-1);

Laws of 1959, c. 98 (C. 2A:102-12.1);

Laws of 1964, c. 265 (C. 2A:104-13 and C. 2A:104-14);

Laws of 1968, c. 83 (C. 2A:105-5);

Laws of 1964, c. 179 (C. 2A:111-21.1);

Laws of 1952, c. 332 (C. 2A:111-25 to C. 2A:111-27 both inclusive);

Laws of 1954, c. 58 (C. 2A:111-28 to C. 2A:111-31 both inclusive);

Laws of 1960, c. 62 (C. 2A:111-32 and C. 2A:111-33);

Laws of 1964, c. 294 (C. 2A:111-34 to C. 2A:111-36 both inclusive);

Laws of 1968, c. 253 (C. 2A:111-37 and C. 2A:111-38);

Laws of 1968, c. 260 (C. 2A:111-39);

Laws of 1968, c. 300 (C. 2A:111-40 to C. 2A:111-51 both inclusive);

Laws of 1962, c. 165 (C. 2A:115-1.1);

Laws of 1971, c. 449 (C. 2A:115-1.1a and C. 2A:115-1.1b);

Laws of 1971, c. 446 (C. 2A:115-1.6 to C. 2A:115-1.12 both inclusive);

Laws of 1971, c. 447 (C. 2A:115-2.1 to C. 2A:115-2.4 both inclusive);

Laws of 1971, c. 448 (C. 2A:115-2.5 to C. 2A:115-2.9 both inclusive);

Laws of 1953, c. 392 (C. 2A:115-3.1);

Laws of 1962, c. 166 (C. 2A:115-3.3 and C. 2A:115-3.5 to C. 2A:115-3.10 both inclusive);

Laws of 1971, c. 376 (C. 2A:115-6);

Laws of 1965, c. 52 (C. 2A:119-5.1 to C. 2A:119-5.5 both inclusive);

Laws of 1962, c. 201 (C. 2A:119-8.1);

Laws of 1968, c. 349 (C. 2A:119A-1 to C. 2A:119A-4 both inclusive);

Laws of 1961, c. 39 (C. 2A:121-6);

Laws of 1971, c. 87 (C. 2A:122-9.1 and C. 2A:122-9.2);

Laws of 1960, c. 5 (C. 2A:122-10);

Laws of 1960, c. 69 (C. 2A:122-11);

Laws of 1967, c. 72 (C. 2A:122-12);

Laws of 1964, c. 86 (C. 2A:127-5);

Laws of 1957, c. 49 (C. 2A:148-22.1);

Laws of 1967, c. 182 (C. 2A:149A-1);

Laws of 1968, c. 395 (C. 2A:149A-2 and C. 2A:149A-3);

Laws of 1968, c. 147 (C. 2A:151-10.1);

Laws of 1969, c. 157 (C. 2A:151-41.1 and C. 2A:151-41.2);

Laws of 1966, c. 60 (C. 2A:151-44.1 and C. 2A:151-44.2);

Laws of 1966, c. 60 (C. 2A:151-57.1 and C. 2A:151-57.2);

Laws of 1952, c. 5 (C. 2A:151-62 and C. 2A:151-63);

Laws of 1962, c. 160 (C. 2A:152-9.1 to C. 2A:152-9.5 both inclusive);

Laws of 1952, c. 212 (C. 2A:152-15 and C. 2A:152-16);

Laws of 1952, c. 74 (C. 2A:159-4);

Laws of 1968, c. 279 (C. 2A:169-11);

Laws of 1971, c. 315 (C. 2A:170-3.1 to C. 2A:170-3.3 both inclusive);

Laws of 1955, c. 105 (C. 2A:170-20.8);

Laws of 1953, c. 67 (C. 2A:170-25.2);

Laws of 1954, c. 147 (C. 2A:170-25.3);

Laws of 1955, c. 213 (C. 2A:170-25.4);

Laws of 1955, c. 250 (C. 2A:170-25.5);

Laws of 1959, c. 194 (C. 2A:170-25.7);

Laws of 1964, c. 178 (C. 2A:170-25.8);

Laws of 1966, c. 150 (C. 2A:170-25.14 and C. 2A:170-25.15);

Laws of 1970, c. 133 (C. 2A:170-25.16);

Laws of 1973, c. 258 (C. 2A:170-25.18 to C. 2A:170-25.20 both inclusive);

Laws of 1972, c. 159 (C. 2A:170-30.1);

Laws of 1956, c. 185 (C. 2A:170-31.1);

Laws of 1972, c. 160 (C. 2A:170-41.1);

Laws of 1956, c. 195 (C. 2A:170-50.1 to C. 2A:170-50.3 both inclusive);

Laws of 1965, c. 184, sections 3 to 5 (C. 2A:170-50.4 to C. 2A:170-50.6 both inclusive);

Laws of 1957, c. 203 (C. 2A:170-54.1);

Laws of 1968, c. 324 (C. 2A:170-54.2);

Laws of 1953, c. 68 (C. 2A:170-64.1);

Laws of 1961, c. 139 (C. 2A:170-64.2);

Laws of 1954, c. 16 (C. 2A:170-67.1);

Laws of 1954, c. 137 (C. 2A:170-69.1);

Laws of 1958, c. 170 (C. 2A:170-69.1a and C. 2A:170-69.1b);

Laws of 1955, c. 245, sections 2 and 3 (C. 2A:170-69.2 and C. 2A:170-69.3);

Laws of 1964, c. 53 (C. 2A:170-69.4 to C. 2A:170-69.6 both inclusive);

Laws of 1968, c. 288 (C. 2A:170-69.7 and C. 2A:170-69.8);

Laws of 1962, c. 178 (C. 2A:170-97 to C. 2A:170-101 both inclusive);

Laws of 1968, c. 256 (C. 2A:170-102 and C. 2A:170-103);

Laws of 1958, c. 138 (C. 2A:171-5.1 to C. 2A:171-5.7 both inclusive).

L.1978, c. 95, s. 2C:98-2, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 145, eff. Sept. 1, 1979.



Section 2C:98-3 - Allocations

2C:98-3. Allocations
Pending enactment of acts to revise, repeal or to compile the same in Title 2C of the New Jersey Statutes, the following sections, acts or parts of acts, together with all amendments and supplements thereto, shall remain in full force and effect for use, administration and enforcement as heretofore:

New Jersey Statutes sections:

2A:127-4;

2A:149-1;

2A:151-10 and 2A:151-11;

2A:152-1;

2A:152-2;

2A:152-3;

2A:152-4;

2A:152-12;

2A:152-13;

2A:153-1 to 2A:153-3 both inclusive;

2A:154-1 to 2A:154-3 both inclusive;

2A:155-1 to 2A:156-4 both inclusive;

2A:157-1 to 2A:158-1 both inclusive;

2A:158-2 to 2A:158-10 both inclusive;

2A:158-13;

2A:158-15;

2A:158-16;

2A:158-18;

2A:158-19 and 2A:158-20;

2A:160-1 to 2A:162-8 both inclusive;

2A:163-1;

2A:164-1;

2A:164-24;

2A:166-8 to 2A:166-10 both inclusive;

2A:166-12 and 2A:166-13;

2A:166-17 to 2A:166-19 both inclusive;

2A:167-4 to 2A:167-12 both inclusive;

2A:168-5 to 2A:168-17 both inclusive;

2A:169-3;

2A:170-20;

2A:170-51;

2A:170-77;

2A:170-78 to 2A:170-85 both inclusive;

2A:170-91 and 2A:170-92;

Pamphlet Laws:

Laws of 1952, c. 121 (C. 2A:96-5);

Laws of 1966, c. 12 (C. 2A:96-5.1);

Laws of 1957, c. 182 (C. 2A:102-13 to C. 2A:102-17 both inclusive);

Laws of 1952, c. 95 (C. 2A:108-9);

Laws of 1953, c. 267 (C. 2A:123-3 to C. 2A:123-15 both inclusive);

Laws of 1971, c. 412 (C. 2A:150A-1 to C. 2A:150A-5 both inclusive);

Laws of 1973, c. 354 (C. 2A:150A-6);

Laws of 1956, c. 134 (C. 2A:152-17 to C. 2A:152-19 both inclusive);

Laws of 1968, c. 427 (C. 2A:154-4);

Laws of 1967, c. 171 (C. 2A:153-4);

Laws of 1968, c. 409 (C. 2A:156A-1 to C. 2A:156A-26);

Laws of 1970, c. 6 (C. 2A:158-1.1 and C. 2A:158-1.2);

Laws of 1970, c. 6 (C. 2A:158-15.1 and C. 2A:158-15.2);

Laws of 1957, c. 128 (C. 2A:158-16.1);

Laws of 1953, c. 307 (C. 2A:158-18.1 and C. 2A:158-18.2);

Laws of 1964, c. 168 (C. 2A:158-21);

Laws of 1967, c. 43 (C. 2A:158A-1 to C. 2A:158A-5 both inclusive);

Laws of 1974, c. 33 (C. 2A:158A-5.1 and C. 2A:158A-5.2);

Laws of 1967, c. 43 (C. 2A:158A-6 to C. 2A:158A-20 both inclusive);

Laws of 1967, c. 43 (C. 2A:158A-22);

Laws of 1968, c. 371 (C. 2A:158A-23 to C. 2A:158A-25 both inclusive);

Laws of 1958, c. 12 (C. 2A:159A-1 to 2A:159A-15 both inclusive);

Laws of 1952, c. 163 (C. 2A:162-9 and C. 2A:162-10);

Laws of 1960, c. 24 (C. 2A:166A-1 to 2A:166A-4 both inclusive);

Laws of 1953, c. 83 (C. 2A:168-18 to C. 2A:168-25 both inclusive);

Laws of 1968, c. 282 (C. 2A:168A-1 to C. 2A:168A-3 both inclusive);

Laws of 1954, c. 181 (C. 2A:170-20.1 to C. 2A:170-20.4 both inclusive);

Laws of 1956, c. 230 (C. 2A:170-20.9 and C. 2A:170-20.10);

Laws of 1975, c. 183 (C. 2A:170-20.11 and C. 2A:170-20.12);

Laws of 1952, c. 106 (C. 2A:170-25.1);

Laws of 1965, c. 41 (C. 2A:170-25.9 to C. 2A:170-25.13 both inclusive);

Laws of 1972, c. 143 (C. 2A:170-25.17);

Laws of 1955, c. 48 (C. 2A:170-77.2);

Laws of 1962, c. 174 (C. 2A:170-77.2a and C. 2A:170-77.2b);

Laws of 1955, c. 277 (C. 2A:170-77.3 to C. 2A:170-77.7 both inclusive);

Laws of 1962, c. 113 (C. 2A:170-77.8 to C. 2A:170-77.11 both inclusive);

Laws of 1964, c. 230 (C. 2A:170-77.12 to C. 2A:170-77.14 both inclusive);

Laws of 1966, c. 314 (C. 2A:170-77.15);

Laws of 1977, c. 215 (C. 2A:170-77.16 to C. 2A:170-77.18 both inclusive);

Laws of 1966, c. 114 (C. 2A:170-90.1 and C. 2A:170-90.2);

Laws of 1975, c. 182 (C. 2A:170-90.3 to C. 2A:170-90.5 both inclusive);

Laws of 1955, c. 254 (C. 2A:171-1.1 and C. 2A:171-1.2);

Laws of 1959, c. 119 (C. 2A:171-5.8 to C. 2A:171-5.18 both inclusive).

L.1978, c. 95, s. 2C:98-3, eff. Sept. 1, 1979. Amended by L.1979, c. 178, s. 146, eff. Sept. 1, 1979.



Section 2C:98-4 - Effective Date

2C:98-4. Effective date
This act shall take effect the first day of the thirteenth month following enactment.

L.1978, c. 95, s. 2C:98-4, eff. Sept. 1, 1979.



Section 2C:104-1 - Definitions

2C:104-1. Definitions
2C:104-1 Definitions.



a. A material witness is a person who has information material to the prosecution or defense of a crime.

b. A material witness order is a court order fixing conditions necessary to secure the appearance of a person who is unlikely to respond to a subpoena and who has information material to the prosecution or defense of a pending indictment, accusation or complaint for a crime or a criminal investigation before a grand jury.

Source: New.



L.1994,c.126,s.1.



Section 2C:104-2 - Application For Material Witness Order

2C:104-2. Application for material witness order
2C:104-2 Application for material witness order.



a. The Attorney General, county prosecutor or defendant in a criminal action may apply to a judge of the Superior Court for an order compelling a person to appear at a material witness hearing, if there is probable cause to believe that: (1) the person has information material to the prosecution or defense of a pending indictment, accusation or complaint for a crime or a criminal investigation before a grand jury and (2) the person is unlikely to respond to a subpoena. The application may be accompanied by an application for an arrest warrant when there is probable cause to believe that the person will not appear at the material witness hearing unless arrested.

b. The application shall include a copy of any pending indictment, complaint or accusation and an affidavit containing: (1) the name and address of the person alleged to be a material witness, (2) a summary of the facts believed to be known by the alleged material witness and the relevance to the criminal action or investigation, (3) a summary of the facts supporting the belief that the person possesses information material to the pending criminal action or investigation, and (4) a summary of the facts supporting the claim that the alleged material witness is unlikely to respond to a subpoena.

c. If the application requests an arrest warrant, the affidavit shall set forth why immediate arrest is necessary.

Source: 2A:162-2.



L.1994,c.126,s.2.



Section 2C:104-3 - Order To Appear

2C:104-3. Order to appear
2C:104-3 Order to appear.



a. If there is probable cause to believe that a material witness order may issue against the person named in the application, the judge may order the person to appear at a hearing to determine whether the person should be adjudged a material witness.

b. The order and a copy of the application shall be served personally upon the alleged material witness at least 48 hours before the hearing, unless the judge adjusts the time period for good cause, and shall advise the person of:

(1) the time and place of the hearing; and



(2) the right to be represented by an attorney and to have an attorney appointed if the person cannot afford one.

Source: New.



L.1994,c.126,s.3.



Section 2C:104-4 - Arrest With Warrant

2C:104-4. Arrest with warrant
2C:104-4 Arrest With Warrant.



a. If there is clear and convincing evidence that the person named in the application will not be available as a witness unless immediately arrested, the judge may issue an arrest warrant. The arrest warrant shall require that the person be brought before the court immediately after arrest. If the arrest does not take place during regular court hours, the person shall be brought to the emergency-duty Superior Court judge.

b. The judge shall inform the person of:



(1) the reason for arrest;



(2) the time and place of the hearing to determine whether the person is a material witness; and

(3) the right to an attorney and to have an attorney appointed if the person cannot afford one.

c. The judge shall set conditions for release, or if there is clear and convincing evidence that the person will not be available as a witness unless confined, the judge may order the person confined until the material witness hearing which shall take place within 48 hours of the arrest.

Source: 2A:162-2.



L.1994,c.126,s.4.



Section 2C:104-5 - Arrest Without Warrant

2C:104-5. Arrest without warrant
2C:104-5 Arrest Without Warrant.



a. A law enforcement officer may arrest an alleged material witness without a warrant only if the arrest occurs prior to the filing of an indictment, accusation or complaint for a crime or the initiation of a criminal investigation before a grand jury, and if the officer has probable cause to believe that:

(1) a crime has been committed;



(2) the alleged material witness has information material to the prosecution of that crime;

(3) the alleged material witness will refuse to cooperate with the officer in the investigation of that crime; and

(4) the delay necessary to obtain an arrest warrant or order to appear would result in the unavailability of the alleged material witness.

b. Following the warrantless arrest of an alleged material witness, the law enforcement officer shall bring the person immediately before a judge. If court is not in session, the officer shall immediately bring the person before the emergency-duty Superior Court judge. The judge shall determine whether there is probable cause to believe that the person is a material witness of a crime and, if an indictment, accusation or complaint for that crime has not issued or if a grand jury has not commenced a criminal investigation of that crime, the judge shall determine whether there is probable cause to believe that, within 48 hours of the arrest, an indictment, accusation or complaint will issue or a grand jury investigation will commence. The judge then shall proceed as if an application for a warrant has been made under N.J.S.2C:104-4.

Source: New.



L.1994,c.126,s.5.



Section 2C:104-6 - Material Witness Hearing

2C:104-6. Material witness hearing
2C:104-6 Material witness hearing.



a. At the material witness hearing, the following rights shall be afforded to the person:

(1) the right to be represented by an attorney and to have an attorney appointed if the person cannot afford one;

(2) the right to be heard and to present witnesses and evidence;

(3) the right to have all of the evidence considered by the court in support of the application; and

(4) the right to confront and cross-examine witnesses.



b. If the judge finds that there is probable cause to believe that the person is unlikely to respond to a subpoena and has information material to the prosecution or defense of a pending indictment, accusation or complaint for a crime, or a criminal investigation before a grand jury, the judge shall determine that the person is a material witness and may set the conditions of release of the material witness.

c. If the judge finds by clear and convincing evidence that confinement is the only method that will secure the appearance of the material witness, the judge may order the confinement of the material witness.

d. The judge shall set forth the facts and reasons in support of the material witness order on the record.

Source: 2A:162-2.



L.1994,c.126,s.6.



Section 2C:104-7 - Conditions Of Release; Confinement

2C:104-7. Conditions of release; confinement
2C:104-7 Conditions of release; confinement.



a. A confined person shall not be held in jail or prison, but shall be lodged in comfortable quarters and served ordinary food.

b. The conditions of release for a material witness or for a person held on an application for a material witness order shall be the least restrictive to effectuate the appearance of the material witness. A judge may:

(1) place the witness in the custody of a designated person or organization agreeing to supervise the person;

(2) restrict the travel of the person;



(3) require the person to report;



(4) set bail; or



(5) impose other reasonable restrictions on the material witness.



c. A person confined shall be paid $40.00 per day, and when the interests of justice require, the judge may order additional payment not exceeding the actual financial loss resulting from the confinement. The party obtaining the material witness order bears the cost of confinement and payment unless the party is indigent.

Source: 2A:162-3, 2A:162-4.



L.1994,c.126,s.7.



Section 2C:104-8 - Deposition

2C:104-8. Deposition
2C:104-8 Deposition.



A material witness may apply to the Superior Court for an order directing that a deposition be taken to preserve the witness's testimony. After the deposition is taken, the judge shall vacate the terms of confinement contained in the material witness order and impose the least restrictive conditions to secure the appearance of the material witness.

Source: New.



L.1994,c.126,s.8.



Section 2C:104-9 - Orders Appealable

2C:104-9. Orders appealable
Orders appealable.

A material witness order shall constitute a final order for purposes of appeal, but, on motion of the material witness, may be reconsidered at any time by the court which entered the order.

Source: New.

L.1994,c.126,s.9.






Title 3a - Administration Of Estates--decedents And Others

Section 3A:2A-41 - Meaning Of Child And Related Terms

3A:2A-41. Meaning of child and related terms
If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person,

a. The relationships and rights of an adopted minor child shall be those as provided by section 14 of P.L.1977, c. 367 (C. 9:3-50), and the relationships and rights of an adopted adult shall be as provided in N.J.S. 2A:22-3.

b. In cases not covered by subsection a., a person

is the child of its natural parents regardless of their marital status. The parent and child relationship may be established by proof that parentage has been adjudicated under prior law, under the laws governing probate, by an order of a court in another state or pursuant to the "New Jersey Parentage Act," P.L.1983, c.17 (C.9:17-38 et seq.).

L.1977, c. 412, s. 44, eff. Sept. 1, 1978. Amended by L.1979, c. 221, s. 2, eff. Oct. 11, 1979; L.1983, c. 10, s. 1.



Section 3A:2A-84 - Repeals

3A:2A-84. Repeals
N.J.S. 3A:1-1, 3A:3-1 through 3A:3-3, 3A:3-6 through 3A:3-11, 3A:3-13, 3A:3-14, 3A:3-22, 3A:4-1 through 3A:4-7, 3A:4-9 through 3A:4-11, 3A:12-7 through 3A:12-9, 3A:13-1, 3A:24-2, 3A:25-1 and 3A:25-8 are hereby repealed.

L.1977, c. 412, s. 90.



Section 3A:16-16 - Sale Free From Dower Or Curtesy; Order Of Court; Deed To Purchaser

3A:16-16. Sale free from dower or curtesy; order of court; deed to purchaser
In proceedings in any court for the sale of real estate by a fiduciary when a person is entitled to a right or estate of dower or curtesy in the premises, or any part or share thereof, the court may, having regard to the interests of all persons concerned, determine whether such right or estate shall be excepted from the sale of the premises or sold therewith, and enter its judgment or order accordingly.

If the sale of the premises including such right or estate is ordered, the estate and interest of every such person shall pass thereby, and the purchaser, his heirs and assigns shall hold the premises free and discharged from all claims by virtue thereof.



Section 3A:16-17 - Compensation To Dower Or Curtesy Holder By Lump Sum Or Investment

3A:16-17. Compensation to dower or curtesy holder by lump sum or investment
When a right or estate of dower or curtesy is sold pursuant to section 3A:16-16 of this title, the court shall direct payment of such sum in gross out of the proceeds of the sale of the real estate to the person entitled to such right or estate, as shall be deemed a just and reasonable satisfaction therefor, and which the person so entitled shall consent in writing to accept in lieu thereof. If no such consent is given, the court shall ascertain and determine what proportion of the proceeds will be a just and reasonable sum to be invested for the benefit of the person entitled to such right or estate, and shall direct that such sum be invested under direction and control of the court for the benefit of the parties entitled, and that the income thereon be paid to them as it becomes due as a compensation for, and in lieu of the right or estate of dower or curtesy, and that at the death of the person entitled to the income the principal sum be paid to or distributed among the parties entitled thereto.



Section 3A:25-12 - Distribution; When And How Made.

3A:25-12 Distribution; when and how made.

3A:25-12. When a portion of the proceeds of real estate sold by judgment of the Superior Court to satisfy debts of a decedent is invested for the benefit of the surviving spouse or domestic partner during his or her lifetime, the court directing the sale, shall, upon the death of the life beneficiary, order the portion so invested to be distributed to the heirs or devisees of the person whose real estate was so sold in accordance with the law of descent or the will of the testator, as the case may be, unless the amount realized from the sale of said real estate remaining after the investment of said portion for the benefit of the surviving spouse was insufficient to pay the debts of the decedent as proved and allowed in the proceedings in which said judgment to sell was made and, in such case, the court shall direct the payment of the balance of such debts out of said principal sum so invested, so far as it shall be adequate for that purpose, in pro rata shares according to the amount of such debts so proved and allowed and shall direct distribution of any balance of said principal sum, remaining after the payment of said debts and interest, among the said heirs and devisees as aforesaid. However, that if any creditor, his personal representative or successor in interest, neglects for six years after the death of such surviving spouse to claim any balance upon his claim so proved and allowed as aforesaid, the share of said principal sum which would have been paid to such creditor hereunder, shall be distributed, by order of the court, among the said heirs and devisees as aforesaid.

L.1951, c.345; saved from repeal N.J.S. 3B:28-6; amended 1991, c.91, s.148; 2005, c.331, s.27.



Section 3A:25-39 - Definitions.

3A:25-39 Definitions.

1.As used in this act:

a.A "present interest" is one to take effect in immediate possession, use or enjoyment without the intervention of a preceding estate or interest or without being dependent upon the happening of any event or thing.

b.A "future interest" is one to take effect in possession, use or enjoyment dependent upon the termination of an intervening estate or interest or the happening of any event or thing.

c.An "heir" means a person, including the surviving spouse or domestic partner, entitled under the statutes of intestate succession to the property of a decedent.

d.A "devisee" means any person designated in a will to receive a devise, but does not mean a trustee or trust designated in a will to receive a devise.

e.A "devise," when used as a noun, means a testamentary disposition of real or personal property and when used as a verb, means to dispose of real or personal property by will.

L.1979,c.484,s.1; amended 2005,c.331, s.28.



Section 3A:25-40 - Devisee, Beneficiary Or Appointee Under Testamentary Instrument, Or Heir; Whole Or Fractional Share

3A:25-40. Devisee, beneficiary or appointee under testamentary instrument, or heir; whole or fractional share
Any person who is a devisee or beneficiary under a testamentary instrument, or appointee under a power of appointment exercised by a testamentary instrument, including a person succeeding to a disclaimed interest, or an heir may disclaim in whole or in part the right of succession to any property or interest therein, including a future interest, by filing a disclaimer under this act. A disclaimer may be of a fractional share, expressed as either a percentage or dollar amount, or any limited interest or estate.

L.1979, c. 484, s. 2 eff. Feb. 28, 1980.



Section 3A:25-41 - Instrument; Formalities; Contents

3A:25-41. Instrument; formalities; contents
The instrument disclaiming shall be in writing, signed and acknowledged by the person disclaiming, and shall (1) describe the property or interest disclaimed, and if real property, the municipality and county wherein the real property is situated (2) declare the disclaimer and extent thereof.

L.1979, c. 484, s. 3 eff. Feb. 28, 1980.



Section 3A:25-42 - Disclaimer On Behalf Of Decedent, Minor Or Incapacitated Person By Personal Representative Or Guardian.

3A:25-42 Disclaimer on behalf of decedent, minor or incapacitated person by personal representative or guardian.

4.A disclaimer on behalf of a decedent, minor, or incapacitated person may be made by the personal representative of the decedent or the guardian of the estate of the minor or incapacitated person. Such disclaimer shall not be effective unless, prior thereto, the personal representative or guardian has been authorized to disclaim by the court having jurisdiction of the estate of the decedent, minor, or incapacitated person, after finding that it is advisable and will not materially prejudice the rights of creditors, devisees, heirs, or beneficiaries of the decedent, the minor, or incapacitated person or his creditors, as the case may be.

L.1979, c.484, s.4; amended 2013, c.103, s.20.



Section 3A:25-43 - Time Of Filing Of Instrument

3A:25-43. Time of filing of instrument
a. The instrument disclaiming a present interest shall be filed not later than 9 months after the death of the decedent or of the donee of the power.

b. The instrument disclaiming a future interest shall be filed not later than 9 months after the happening of the event which determines the taker's right to possession, use or enjoyment of the property or interest.

c. The time within which a disclaimer shall be filed may be extended by the court for reasonable cause, and on notice to such persons and in such manner as the court may direct.

L.1979, c. 484, s. 5 eff. Feb. 28, 1980.



Section 3A:25-44 - Place Of Filing; Delivery Of Copy To Personal Representative, Fiduciary Of Decedent Or Donee Of Power Or Holder Of Legal Title; Real Estate; Recordation; Book Of "Disclaimers"

3A:25-44. Place of filing; delivery of copy to personal representative, fiduciary of decedent or donee of power or holder of legal title; real estate; recordation; book of "Disclaimers"
a. The disclaimer shall be filed in the office of the surrogate or Superior Court in which proceedings have been commenced or will be commenced for the administration of the estate of the decedent or deceased donee of the power. A copy of such disclaimer shall also be delivered in person or mailed by registered or certified mail to any personal representative, other fiduciary of the decedent or donee of the power or to the holder of the legal title to which the interest relates.

b. If real property or any interest therein is disclaimed, the surrogate or clerk of the superior court, as the case may be, shall forthwith forward a copy of the disclaimer for filing in the office of the clerk or register of deeds and mortgages of the county in which the real property is situated. Each county clerk or register of deeds and mortgages shall provide a book to be entitled "Disclaimers" , so arranged that he may record therein:

(1) The name of the disclaimant;

(2) The name of the decedent or the name of the donee of the power of appointment;

(3) The location of the property;

(4) The file number of the county clerk's office or the office of register of deeds and mortgages indorsed upon each disclaimer filed;

(5) The date of filing the disclaimer.

The county clerk or the register of deeds and mortgages shall maintain in said record an alphabetical index of the names of all disclaimants stated in any disclaimer file, and also keep in his office for public inspection, all disclaimers so filed therein.

L.1979, c. 484, s. 6 eff. Feb. 28, 1980.



Section 3A:25-45 - Devolution Of Disclaimed Property Or Interest; Relation Back To Date Of Death

3A:25-45. Devolution of disclaimed property or interest; relation back to date of death
Unless the decedent or donee of the power has otherwise provided, the property or interest disclaimed devolves (a) as to a present interest, as if the disclaimant had predeceased the decedent or, if the disclaimant is designated to take under a power of appointment exercised by a testamentary instrument, as if the disclaimant had predeceased the donee of the power, and (b) as to a future interest as if the disclaimant had died before the event determining that the taker of the property or interest had become finally ascertained and his interest indefeasibly vested. A disclaimer relates back for all purposes to the date of death of the decedent or the donee of the power.

L.1979, c. 484, s. 7 eff. Feb. 28, 1980.



Section 3A:25-46 - Bar Of Right To Disclaim

3A:25-46. Bar of right to disclaim
The right of a person to disclaim property or any interest therein is barred if the property or interest is seized under judicial process issued against the person before the expiration of the period in which he is permitted to disclaim; or if before the expiration of the period in which he is permitted to disclaim, the person (1) accepts or exercises control as beneficial owner over all or any part of such property or interest; or (2) voluntarily transfers or encumbers or contracts to transfer or encumber all or any part of such property or interest; or (3) disclaims or attempts to disclaim all or any part of such property or interest in fraud of his creditors as set forth in the Uniform Fraudulent Conveyance Law (R.S. 25:2-7 et seq.); or (4) executes a written waiver of the right to disclaim.

L.1979, c. 484, s. 8 eff. Feb. 28, 1980.



Section 3A:25-47 - Binding Effect

3A:25-47. Binding effect
The disclaimer or the written waiver of the right to disclaim shall be binding upon the disclaimant or person waiving and all persons claiming by, through or under him.

L.1979, c. 484, s. 9.



Section 3A:25-48 - Existence Of Right Notwithstanding Limitation

3A:25-48. Existence of right notwithstanding limitation
The right to disclaim exists notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.

L.1979, c. 484, s. 10 eff. Feb. 28, 1980.



Section 3A:25-49 - Continuance Of Rights Under Other Statutes

3A:25-49. Continuance of rights under other statutes
This act does not abridge the right of a person to waive, release, disclaim or renounce property or an interest therein under any other statute.

L.1979, c. 484, s. 11 eff. Feb. 28, 1980.



Section 3A:25-50 - Interests In Property Existing On Effective Date Of Act

3A:25-50. Interests in property existing on effective date of act
An interest in property existing on the effective date of this act as to which, if a present interest, the time for filing a disclaimer under this act has not expired, or if a future interest, the interest has not become indefeasibly vested or the taker finally ascertained, may be disclaimed within 9 months after the effective date of this act.

L.1979, c. 484, s. 12 eff. Feb. 28, 1980.



Section 3A:35-3 - Trust Estates Not Subject To Dower Or Curtesy

3A:35-3. Trust estates not subject to dower or curtesy
When a deed or will vests title to real estate in a trustee to hold in trust for the benefit of a cestui que trust, and a statement as to the trust appears on the face of the deed or will, the wife or husband of the trustee shall not have a right or estate of dower or curtesy in the trust estate, and the trustee may, by his or her individual deed, convey the same free from any such right or estate.



Section 3A:35-4 - Quarantine

3A:35-4. Quarantine
Until dower or curtesy is assigned, the widow or widower may remain in, hold and enjoy the mansion house of his or her spouse and the messuage and plantation belonging thereto, without being liable to pay rent therefor.

After assignment of dower or curtesy, the rights confirmed in and granted to the widow or widower by this section shall cease.



Section 3A:36-1 - Action To Recover Dower Or Curtesy; Damages

3A:36-1. Action to recover dower or curtesy; damages
A widow or widower entitled to dower or curtesy in any real estate, who cannot have it without instituting an action, or whose right is unfairly assigned, or is not assigned within 40 days after the death of her or his spouse, may recover the same together with damages sustained upon until judgment by reason of the use and enjoyment thereof being unlawfully withheld; but as to real estate whereof her or his spouse was previously seized, but not seized at death, damages shall be recovered only from such time as she or he shall make demand upon the owner for dower or curtesy therein.



Section 3A:36-2 - Admeasurement.

3A:36-2 Admeasurement.

3A:36-2. A widow or widower entitled to dower or curtesy in real estate whereof her or his spouse died seized, an heir, devisee, or guardian of a minor or incapacitated person entitled to an estate in the real estate, or a purchaser thereof, may institute an action in the Superior Court for the assignment to the widow or widower of her or his dower or curtesy therein.

Amended 1991, c.91, s.149; 1997, c.379, s.1.



Section 3A:36-3 - Where Admeasurement Cannot Be Had Without Prejudice; Sale As In Partition

3A:36-3. Where admeasurement cannot be had without prejudice; sale as in partition
3A:36-3. When the Superior Court determines that the real estate, or part thereof, is so circumstanced that dower or curtesy cannot be assigned, admeasured and set off without prejudice to the owners, it may direct a sale thereof as in an action for partition where actual partition cannot be had without prejudice to owners, or in its discretion it may direct an assignment of the dower or curtesy from the rents and profits of the real estate. The court may order the real estate sold free from dower or curtesy, making compensation for the value thereof.

Amended 1991,c.91,s.150.



Section 3A:36-4 - Admeasurement When Real Estate Is Sold Subject To Dower Or Curtesy By Judgment

3A:36-4. Admeasurement when real estate is sold subject to dower or curtesy by judgment
3A:36-4. If real estate is lawfully sold by a sheriff, assignee in bankruptcy or other public officer, whereby an inchoate right of dower or curtesy does or shall remain, the purchaser shall have the right, in an action in the Superior Court to have one half part thereof, or such other part according to the law in force when the right or estate became vested, admeasured and set off as and for the dower or curtesy portion.

Amended 1991,c.91,s.151.



Section 3A:36-5 - Effect Of Admeasurement

3A:36-5. Effect of admeasurement
If the dower or curtesy estate becomes consummate after an admeasurement authorized by section 3A:36-4 of this title, the widow or widower shall have for her or his life the portion so admeasured, and the remaining portion of the real estate shall be held by the purchaser free and clear of all right or estate of dower or curtesy from the time of the judgment of the court so admeasuring, unless the same be set aside or reversed.



Section 3A:37-1 - Bar By Devise; Election Of Widow Or Widower

3A:37-1. Bar by devise; election of widow or widower
If a husband or wife makes a valid devise of real estate to his or her spouse, for life or otherwise, without expressing whether or not it is intended to be in lieu or bar of dower or curtesy, the surviving spouse shall not be entitled to dower or curtesy in any real estate devised by the will, unless, within 6 months after probate of the will, he or she files with the surrogate of the county wherein he or she resides or wherein the real estate so devised to him or her is situate, a written refusal to receive the same in satisfaction and bar of dower or curtesy in other real estate. By such refusal he or she shall be deemed to have renounced the said devise.



Section 3A:37-2 - Bar By Adultery

3A:37-2. Bar by adultery
If a married person voluntarily leaves his or her spouse and goes away and continues with his or her paramour, such person shall be forever barred from having jointure, dower or curtesy, as the case may be, unless the deserted spouse voluntarily becomes reconciled to and lives with the deserting spouse, in which case jointure, dower or curtesy shall be restored.



Section 3A:37-4 - Bar By Jointure; Dower

3A:37-4. Bar by jointure; dower
A widow may be barred of her dower by jointure.



Section 3A:37-5 - Waiver Of Jointure; Effect Of Demand

3A:37-5. Waiver of jointure; effect of demand
If a jointure is made before an intended wife becomes of age, or during her marriage, the widow may, at her election, waive the jointure and demand and have her dower.

If a jointure shall, through any defect, fail to be a legal bar to dower and the widow, availing herself of such defect, shall demand her dower, the estate or interest so conveyed or assured to such widow shall thereupon cease and determine.



Section 3A:37-6 - Eviction From Jointure

3A:37-6. Eviction from jointure
If a widow be lawfully expelled or evicted from her jointure, or from any part thereof, without fraud, by lawful entry or action, she shall be endowed of such much of the residue of her husband's real estate whereof she would have been endowed but for the jointure, as shall equal in amount or extent the real estate from which she is so expelled or evicted.






Title 3b - Administration Of Estates--decedents And Others

Section 3B:1-1 - Definitions A To H.

3B:1-1 Definitions A to H.

3B:1-1. As used in this title, unless otherwise defined:

"Administrator" includes general administrators of an intestate and unless restricted by the subject or context, administrators with the will annexed, substituted administrators, substituted administrators with the will annexed, temporary administrators and administrators pendente lite.

"Beneficiary," as it relates to trust beneficiaries, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer and as it relates to a charitable trust, and includes any person entitled to enforce the trust.

"Child" means any individual, including a natural or adopted child, entitled to take by intestate succession from the parent whose relationship is involved and excludes any individual who is only a stepchild, a resource family child, a grandchild or any more remote descendant.

"Claims" include liabilities whether arising in contract, or in tort or otherwise, and liabilities of the estate which arise at or after the death of the decedent, including funeral expenses and expenses of administration, but does not include estate or inheritance taxes, demands or disputes regarding title to specific assets alleged to be included in the estate.

"Cofiduciary" means each of two or more fiduciaries jointly serving in a fiduciary capacity.

"Descendant" of an individual means all of his progeny of all generations, with the relationship of parent and child at each generation being determined by the definition of child contained in this section and parent contained in N.J.S.3B:1-2.

"Devise," when used as a noun, means a testamentary disposition of real or personal property and when used as a verb, means to dispose of real or personal property by will.

"Devisee" means any person designated in a will to receive a devise. In the case of a devise to an existing trust or trustee, or to a trustee of a trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

"Distributee" means any person who has received property of a decedent from his personal representative other than as a creditor or purchaser. A trustee is a distributee only to the extent of a distributed asset or increment thereto remaining in his hands. A beneficiary of a trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative.

"Domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

"Domiciliary foreign fiduciary" means any fiduciary who has received letters, or has been appointed, or is authorized to act as a fiduciary, in the jurisdiction in which the decedent was domiciled at the time of his death, in which the ward is domiciled or in which is located the principal place of the administration of a trust.

"Estate" means all of the property of a decedent, minor or incapacitated individual, trust or other person whose affairs are subject to this title as the property is originally constituted and as it exists from time to time during administration.

"Fiduciary" includes executors, general administrators of an intestate estate, administrators with the will annexed, substituted administrators, substituted administrators with the will annexed, guardians, substituted guardians, trustees, substituted trustees and, unless restricted by the subject or context, temporary administrators, administrators pendente lite, administrators ad prosequendum, administrators ad litem and other limited fiduciaries.

"Governing instrument" means a deed, will, trust, insurance or annuity policy, account with the designation "pay on death" (POD) or "transfer on death" (TOD), security registered in beneficiary form with the designation "pay on death" (POD) or "transfer on death" (TOD), pension, profit-sharing, retirement or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

"Guardian" means a person who has qualified as a guardian of the person or estate of a minor or incapacitated individual pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

"Heirs" means those persons, including, but not limited to, the surviving spouse, the domestic partner and the descendants of the decedent, who are entitled under the statutes of intestate succession to the property of a decedent.

L.1981, c.405, s.3B:1-1, eff. May 1, 1982; amended 1997, c.379, s.2; 2004, c.130, s.15; 2004, c.132, s.1; 2005, c.331, s.1.



Section 3B:1-2 - Definitions I To Z.

3B:1-2 Definitions I to Z.

3B:1-2. "Incapacitated individual" means an individual who is impaired by reason of mental illness or intellectual disability to the extent that the individual lacks sufficient capacity to govern himself and manage his affairs.

The term incapacitated individual is also used to designate an individual who is impaired by reason of physical illness or disability, chronic use of drugs, chronic alcoholism, or other cause (except minority) to the extent that the individual lacks sufficient capacity to govern himself and manage the individual's affairs.

The terms incapacity and incapacitated refer to the state or condition of an incapacitated individual as hereinbefore defined.

"Intellectual disability" means a significant subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior which are manifested during the development period.

"Issue" of an individual means a descendant as defined in N.J.S.3B:1-1.

"Joint tenants with the right of survivorship" means co-owners of property held under circumstances that entitle one or more to the whole of the property on the death of the other or others, but excludes forms of co-ownership in which the underlying ownership of each party is in proportion to that party's contribution.

"Local administration" means administration by a personal representative appointed in this State.

"Local fiduciary" means any fiduciary who has received letters in this State and excludes foreign fiduciaries who acquire the power of local fiduciary pursuant to this title.

"Minor" means an individual who is under 18 years of age.

"Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of his death.

"Parent" means any person entitled to take or who would be entitled to take if the child, natural or adopted, died without a will, by intestate succession from the child whose relationship is in question and excludes any person who is a stepparent, resource family parent, or grandparent.

"Per capita." If a governing instrument requires property to be distributed "per capita," the property is divided to provide equal shares for each of the takers, without regard to their shares or the right of representation.

"Payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments.

"Person" means an individual or an organization.

"Per Stirpes." If a governing instrument requires property to be distributed "per stirpes," the property is divided into as many equal shares as there are: (1) surviving children of the designated ancestor; and (2) deceased children who left surviving descendants. Each surviving child is allocated one share. The share of each deceased child with surviving descendants is divided in the same manner, with subdivision repeating at each succeeding generation until the property is fully allocated among surviving descendants.

"Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes special administrator.

"Representation; Per Capita at Each Generation." If an applicable statute or a governing instrument requires property to be distributed "by representation" or "per capita at each generation," the property is divided into as many equal shares as there are: (1) surviving descendants in the generation nearest to the designated ancestor which contains one or more surviving descendants; and (2) deceased descendants in the same generation who left surviving descendants, if any. Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants, as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the designated ancestor.

"Resident creditor" means a person domiciled in, or doing business in this State, who is, or could be, a claimant against an estate.

"Security" includes any note, stock, treasury stock, bond, mortgage, financing statement, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under the title or lease, collateral, trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security or as a security interest or any certificate of interest or participation, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

"Stepchild" means a child of the surviving, deceased, or former spouse who is not a child of the decedent.

"Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

"Successors" means those persons, other than creditors, who are entitled to real and personal property of a decedent under a decedent's will or the laws governing intestate succession.

"Testamentary trustee" means a trustee designated by will or appointed to exercise a trust created by will.

"Testator" includes an individual and means male or female.

"Trust" includes any express trust, private or charitable, with additions thereto, wherever and however created. It also includes a trust created by judgment under which the trust is to be administered in the manner of an express trust. "Trust" excludes other constructive trusts, and it excludes resulting trusts, guardianships, personal representatives, trust accounts created under the "Multiple-party Deposit Account Act," P.L.1979, c.491 (C.17:16I-1 et seq.), gifts to minors under the "New Jersey Uniform Gifts to Minors Act," P.L.1963, c.177 (C.46:38-13 et seq.), or the "New Jersey Uniform Transfers to Minors Act," R.S.46:38A-1 et seq., business trusts providing for certificates to be issued to beneficiaries, common trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

"Trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by court.

"Ward" means an individual for whom a guardian is appointed or an individual under the protection of the court.

"Will" means the last will and testament of a testator or testatrix and includes any codicil and any testamentary instrument that merely appoints an executor, revokes or revises another will, nominates a guardian, or expressly excludes or limits the right of a person or class to succeed to property of the decedent passing by intestate succession.

amended 1997, c.379, s.3; 2004, c.130, s.16; 2004, c.132, s.2; 2005, c.160, s.1; 2013, c.103, s.21.



Section 3B:1-3 - Devolution Of Property Upon Death.

3B:1-3 Devolution of property upon death.

3B:1-3. Upon the death of an individual, his real and personal property devolves to the persons to whom it is devised by his will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estates, or in the absence of testamentary disposition, to his heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to rights of creditors and to administration.

L.1981, c.405, s.3B:1-3, eff. May 1, 1982; amended 2004, c.132, s.3.



Section 3B:1-4 - Contractual Arrangements Relating To Death

3B:1-4. Contractual arrangements relating to death
A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after September 1, 1978, can be established only by (1) provisions of a will stating material provisions of the contract; (2) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or (3) a writing signed by the decedent evidencing the contract. The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.

L.1981, c. 405, s. 3B:1-4, eff. May 1, 1982.



Section 3B:1-5 - Effect Upon Vested Rights And Remedies

3B:1-5. Effect upon vested rights and remedies
The repeal of any sections, acts or parts of acts by the enactment of this title shall not affect any right now vested in any person pursuant to any sections, acts or parts of acts so repealed, nor any remedy where an action or proceeding thereunder has been instituted and is pending on the effective date of this title.

L.1981, c. 405, s. 3B:1-5, eff. May 1, 1982.



Section 3B:1-6 - Law Governing Rights, Duties And Powers Of Fiduciaries

3B:1-6. Law governing rights, duties and powers of fiduciaries
The provisions of this title shall govern the rights, duties and powers of successors and fiduciaries relating to the administration of all estates except that the validity and propriety of all acts done by a fiduciary and all rights established in successors prior to September 1, 1978, shall be determined under the law as then in effect.

L.1981, c. 405, s. 3B:1-6, eff. May 1, 1982.



Section 3B:1-7 - Exclusion Of Property Passing To A Testamentary Trustee Other Than By Devise From Rights Of Personal Representative Or Creditors Of Decedent

3B:1-7. Exclusion of property passing to a testamentary trustee other than by devise from rights of personal representative or creditors of decedent
Property passing to a testamentary trustee other than by devise shall not be subject to rights of, powers of or to administration by a personal representative or to rights of creditors to any extent beyond that to which it would otherwise be if the testamentary trust was an inter vivos trust.

L.1981, c. 405, s. 3B:1-7, eff. May 1, 1982.



Section 3B:1-8 - Application Of Title To Wills

3B:1-8. Application of title to wills
The provisions of this title shall apply to any wills of decedents dying on or after September 1, 1978.

L.1981, c. 405, s. 3B:1-8, eff. May 1, 1982.



Section 3B:1-8.1 - Applicability Of Act.

3B:1-8.1 Applicability of act.

23.The provisions of P.L.2004, c. 132 and P.L.2005, c.160 (C.3B:1-8.1 et al.) shall apply to any decedent dying on or after February 27, 2005.

L.2005,c.160,s.23.



Section 3B:1-9 - Effect Of Fraud And Evasion

3B:1-9. Effect of fraud and evasion
Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this title or if fraud is used to avoid or circumvent the provisions or purposes of this title, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser or lender) benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within 2 years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than 5 years after the time of commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate.

L.1981, c. 405, s. 3B:1-9, eff. May 1, 1982.



Section 3B:2-1 - Jurisdiction Of Superior Court Not Affected

3B:2-1. Jurisdiction of Superior Court not affected
The provisions of this title are not intended and shall not be so construed as in any way to affect, impair or limit the original general jurisdiction of the Superior Court given to it by the Constitution.

L.1981, c. 405, s. 3B:2-1, eff. May 1, 1982.



Section 3B:2-2 - General Authority Of Superior Court As To Probate Matters

3B:2-2. General authority of Superior Court as to probate matters
The Superior Court shall have full authority to hear and determine all controversies respecting wills, trusts and estates, and full authority over the accounts of fiduciaries, and also authority over all other matters and things as are submitted to its determination under this title.

L.1981, c. 405, s. 3B:2-2, eff. May 1, 1982.



Section 3B:2-3 - Jurisdiction Of Superior Court Over Surrogate's Proceedings

3B:2-3. Jurisdiction of Superior Court over surrogate's proceedings
The Superior Court shall have jurisdiction to hear and determine disputes or doubts arising before the surrogate or in the surrogate's court of a county, to review any order, determination or judgment of the surrogate or the surrogate's court of a county and upon the review to hear and determine the matter, and to grant relief from or to direct the entry of, as of a former time, any order, determination or judgment of the surrogate or the surrogate's court of a county.

L.1981, c. 405, s. 3B:2-3, eff. May 1, 1982.



Section 3B:2-4 - Proceedings In Superior Court On Order To Show Cause

3B:2-4. Proceedings in Superior Court on order to show cause
The Superior Court, in any proceeding by or against fiduciaries or other persons, may proceed in a summary manner.

L.1981, c. 405, s. 3B:2-4, eff. May 1, 1982.



Section 3B:2-5 - Disputes Or Doubts In Proceedings Before The Surrogate.

3B:2-5 Disputes or doubts in proceedings before the surrogate.

3B:2-5. In the event of any dispute or doubt arising before the surrogate or in the surrogate's court, neither the surrogate nor the court shall take any further action therein, except in accordance with the order of the Superior Court.

L.1981, c.405, s.3B:2-5, eff. May 1, 1982; amended 2004, c.132, s.4.



Section 3B:2-6 - Oath; Affidavit; Deposition Or Proof.

3B:2-6 Oath; affidavit; deposition or proof.

3B:2-6. Any oath, affidavit, deposition or proof required to be made or taken in any proceeding before a surrogate, the surrogate's court or in the Superior Court, or necessary or proper to be used before the surrogate or the court, may be made and taken before the surrogate or before any individual authorized by law to administer oaths. Qualifications of executors and administrators and acceptances of trusteeships and guardianships may be taken as provided by the rules of the Supreme Court.

L.1981, c.405, s.3B:2-6, eff. May 1, 1982; amended 2004, c.132, s.5.



Section 3B:2-7 - Issuance Of Subpoenas By Surrogate.

3B:2-7 Issuance of subpoenas by surrogate.

3B:2-7. A surrogate may issue process of subpoenas to any person within the State to appear and give evidence in any matter pending before the surrogate's court.

L.1981, c.405, s.3B:2-7, eff. May 1, 1982; amended 2004, c.132, s.6.



Section 3B:2-8 - Penalty For Failure To Obey Subpoena.

3B:2-8 Penalty for failure to obey subpoena.

3B:2-8. Any person subpoenaed as a witness by a surrogate, who does not appear pursuant thereto, or appearing refuses to be sworn or give evidence, without reasonable cause assigned, shall, for every such default or refusal, be subject to a fine of not more than $50.00, as the surrogate's court issuing the subpoena shall by judgment determine proper to impose. The fine, when collected, shall be paid to the county.

In default of the payment of a fine so imposed, the surrogate's court by its judgment may commit the witness to the county jail of the county until it is paid or he is sooner discharged.

The judgment of the surrogate's court imposing a fine or committing a witness to jail shall be reviewable by the Superior Court in the same manner as other judgments of the court are reviewed.

L.1981, c.405, s.3B:2-8. eff. May 1, 1982; amended 2004, c.132, s.7.



Section 3B:3-1 - Individuals Competent To Make A Will And Appoint A Testamentary Guardian.

3B:3-1 Individuals competent to make a will and appoint a testamentary guardian.

3B:3-1. Any individual 18 or more years of age who is of sound mind may make a will and may appoint a testamentary guardian.

L.1981, c.405, s.3B:3-1, eff. May 1, 1982; amended 2004, c.132, s.8.



Section 3B:3-2 - Execution; Witnessed Wills; Writings Intended As Wills.

3B:3-2 Execution; witnessed wills; writings intended as wills.

3B:3-2. Execution; witnessed wills; writings intended as wills.

a.Except as provided in subsection b. and in N.J.S.3B:3-3, a will shall be:

(1)in writing;

(2)signed by the testator or in the testator's name by some other individual in the testator's conscious presence and at the testator's direction; and

(3)signed by at least two individuals, each of whom signed within a reasonable time after each witnessed either the signing of the will as described in paragraph (2) or the testator's acknowledgment of that signature or acknowledgment of the will.

b.A will that does not comply with subsection a. is valid as a writing intended as a will, whether or not witnessed, if the signature and material portions of the document are in the testator's handwriting.

c.Intent that the document constitutes the testator's will can be established by extrinsic evidence, including for writings intended as wills, portions of the document that are not in the testator's handwriting.

L.1981, c.405, s.3B:3-2, eff. May 1, 1982; amended 2004, c.132, s.9; 2005, c.160, s.2.



Section 3B:3-2.1 - Creation, Maintenance Of Will Registry; Fees.

3B:3-2.1 Creation, maintenance of will registry; fees.

1. a. The Secretary of State shall create and maintain a will registry in which a testator or his attorney may register information regarding the testator's will. The information contained in such registry shall include the name of the person making the will, the date the will was made, and sufficient identification of the location of the will at the time of registration. The registry shall not contain a copy of the will.

b.The fee for registration of a will shall be $10.00, which shall be deposited by the Secretary of State in the General Fund.

c.The existence or nonexistence of a registration for a particular will shall not be considered as evidence in any proceeding relating to such will, and the failure to file information about a will in the will registry shall not be a factor in determining the validity of the will.

d.The fee for application to the Secretary of State to conduct a search of the registry shall be $10.00, which shall be deposited by the Secretary of State in the General Fund. Only interested persons and their representatives may conduct a search of the registry. As used in this act, "interested persons" means children, spouses, potential heirs, devisees, fiduciaries, creditors, beneficiaries and any others having a property right in or claim against a trust estate or the estate of a decedent which may be affected by the proceeding.

e.The Secretary of State shall not be liable for the accuracy of the representation of the person conducting a search of the registry or for the accuracy of the information contained in the registry.

L.2005,c.97,s.1.



Section 3B:3-2.2 - Regulations.

3B:3-2.2 Regulations.

2.The Secretary of State shall promulgate regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the provisions of this act.

L.2005,c.97,s.2.



Section 3B:3-3 - Writings Intended As Wills.

3B:3-3 Writings intended as wills.

3B:3-3. Writings intended as wills.

Although a document or writing added upon a document was not executed in compliance with N.J.S.3B:3-2, the document or writing is treated as if it had been executed in compliance with N.J.S.3B:3-2 if the proponent of the document or writing establishes by clear and convincing evidence that the decedent intended the document or writing to constitute: (1) the decedent's will; (2) a partial or complete revocation of the will; (3) an addition to or an alteration of the will; or (4) a partial or complete revival of his formerly revoked will or of a formerly revoked portion of the will.

L.1981, c.405, s.3B:3-3, eff. May 1, 1982; amended 2004, c.132, s.10; 2005, c.160, s.3.



Section 3B:3-4 - Making Will Self-proved At Time Of Execution.

3B:3-4 Making will self-proved at time of execution.

3B:3-4. Any will executed on or after September 1, 1978 may be simultaneously executed, attested, and made self-proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized pursuant to R.S.46:14-6.1 to take acknowledgments and proofs of instruments entitled to be recorded under the laws of this State, in substantially the following form:

I, .........., the testator, sign my name to this instrument this .... day of ......., 20..., and being duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my last will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am 18 years of age or older, of sound mind, and under no constraint or undue influence.



.........................................

Testator



We,............., the witnesses, sign our names to this instrument, and, being duly sworn, do hereby declare to the undersigned authority that the testator signs and executes this instrument as the testator's last will and that the testator signs it willingly (or willingly directs another to sign for him), and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is 18 years of age or older, of sound mind, and under no constraint or undue influence.

........................................

Witness

........................................

Witness

The State of................

County of...................

Subscribed, sworn to and acknowledged before me by ................, the testator and subscribed and sworn to before me by ............ and ............., witnesses, this ............. day of.................

(Signed).............................

................................

(Official capacity of officer)

L.1981, c.405, s.3B:3-4, eff. May 1, 1982; amended 1991, c.255; 2004, c.132, s.11.



Section 3B:3-5 - Making Will Self-proved Subsequent To Time Of Execution.

3B:3-5 Making will self-proved subsequent to time of execution.

3B:3-5. A will executed in compliance with N.J.S.3B:3-2 may at any time subsequent to its execution be made self-proved by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized pursuant to R.S.46:14-6.1 to take acknowledgments and proofs of instruments entitled to be recorded under the laws of this State, attached or annexed to the will in substantially the following form:



The State of



County of



We, , and , the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as his last will and that the testator had signed willingly (or willingly directed another to sign for the testator), and that he executed it as the testator's free and voluntary act for the purposes therein expressed, and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of his knowledge the testator was at that time 18 years of age or older, of sound mind and under no constraint or undue influence.



Testator



Witness



Witness



Subscribed, sworn to and acknowledged before me by , the testator, and subscribed and sworn to before me by and , witnesses, this day of .



(Signed)



(Official capacity of officer)

L.1981, c.405, s.3B:3-5, eff. May 1, 1982; amended 2004, c.132, s.12.



Section 3B:3-6 - Validating Acknowledgment

3B:3-6. Validating acknowledgment
An acknowledgment to make a will self-proved taken on or after September 1, 1978, but before October 11, 1979, pursuant to R.S. 46:14-6, R.S. 46:14-7 or R.S. 46:14-8 to make a will self-proved under N.J.S. 3B:3-4 or N.J.S. 3B:3-5 is a valid acknowledgment, notwithstanding that the certificate of acknowledgment does not have the officer's official seal affixed thereto.

L.1981, c. 405, s. 3B:3-6, eff. May 1, 1982.



Section 3B:3-7 - Who May Witness A Will.

3B:3-7 Who may witness a will.

3B:3-7. Any individual generally competent to be a witness may act as a witness to a will and to testify concerning execution thereof.

L.1981, c.405, s.3B:3-7, eff. May 1, 1982; amended 2004, c.132, s.13.



Section 3B:3-8 - Will Not Invalidated If Signed By Interested Witness

3B:3-8. Will not invalidated if signed by interested witness
A will or any provision thereof is not invalid because the will is signed by an interested witness.

L.1981, c. 405, s. 3B:3-8, eff. May 1, 1982.



Section 3B:3-9 - Laws Determining Valid Execution Of Will

3B:3-9. Laws determining valid execution of will
A written will is validly executed if executed in compliance with N.J.S. 3B:3-2 or N.J.S. 3B:3-3 or its execution was in compliance with the law of the place where it was executed, or with the law of the place where at the time of execution or at the time of death the testator was domiciled, had a place of abode or was a national.

L.1981, c. 405, s. 3B:3-9, eff. May 1, 1982.



Section 3B:3-10 - Incorporation By Reference

3B:3-10. Incorporation by reference
Any writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

L.1981, c. 405, s. 3B:3-10, eff. May 1, 1982.



Section 3B:3-11 - Identifying Devise Of Tangible Personal Property By Separate Writing.

3B:3-11 Identifying devise of tangible personal property by separate writing.

3B:3-11. A will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money. To be admissible under this section as evidence of the intended disposition, the writing must be either in the handwriting of the testator or be signed by the testator and must describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing which has no significance apart from its effect upon the dispositions made by the will.

L.1981, c.405, s.3B:3-11, eff. May 1, 1982; amended 2004, c.132, s.14.



Section 3B:3-12 - Acts And Events Of Independent Significance.

3B:3-12 Acts and events of independent significance.

3B:3-12. A will may dispose of property by reference to acts and events which have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of a will of another individual is such an event.

L.1981, c.405, s.3B:3-12, eff. May 1, 1982; amended 2004, c.132, s.15.



Section 3B:3-13 - Revocation By Writing Or By Act.

3B:3-13 Revocation by writing or by act.

3B:3-13. A will or any part thereof is revoked:

a.By the execution of a subsequent will that revokes the previous will or part expressly or by inconsistency; or

b.By the performance of a revocatory act on the will, if the testator performed the act with the intent and for the purpose of revoking the will or part or if another individual performed the act in the testator's conscious presence and by the testator's direction. For purposes of this subsection, "revocatory act on the will" includes burning, tearing canceling, obliterating or destroying the will or any part of it. A burning, tearing or cancelling is a "revocatory act on the will," whether or not the burn, tear, or cancellation touched any of the words on the will.

(1)If a subsequent will does not expressly revoke a previous will, the execution of the subsequent will wholly revokes the previous will by inconsistency if the testator intended the subsequent will to replace rather than supplement the previous will.

(2) The testator is presumed to have intended a subsequent will to replace rather than supplement a previous will if the subsequent will makes a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the previous will is revoked; only the subsequent will is operative on the testator's death.

(3)The testator is presumed to have intended a subsequent will to supplement rather than replace a previous will if the subsequent will does not make a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the previous will only to the extent the subsequent will is inconsistent with the previous will; each will is fully operative on the testator's death to the extent they are not inconsistent.

L.1981, c.405, s.3B:3-13, eff. May 1, 1982; amended 2004, c.132, s.16.



Section 3B:3-14 - Revocation Of Probate And Non-probate Transfers By Divorce Or Annulment; Revival By Remarriage To Former Spouse.

3B:3-14 Revocation of probate and non-probate transfers by divorce or annulment; revival by remarriage to former spouse.

3B:3-14. Revocation of probate and non-probate transfers by divorce or annulment; revival by remarriage to former spouse.

a.Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce or annulment, a divorce or annulment:

(1)revokes any revocable:

(a)dispositions or appointment of property made by a divorced individual to his former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse;

(b) provision in a governing instrument conferring a general or special power of appointment on the divorced individual's former spouse, or on a relative of the divorced individual's former spouse; and

(c)nomination in a governing instrument of a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in any fiduciary or representative capacity; and

(2)severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship or as tenants by the entireties, transforming the interests of the former spouses into tenancies in common.

In the event of a divorce or annulment, provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment. If provisions are revoked solely by this section, they are revived by the divorced individual's remarriage to the former spouse or by the revocation, suspension or nullification of the divorce or annulment. No change of circumstances other than as described in this section and in N.J.S.3B:7-1 effects a revocation or severance.

A severance under paragraph (2) of subsection a. does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouse unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

b.For purposes of this section: (1) "divorce or annulment" means any divorce or annulment, or other dissolution or declaration of invalidity of a marriage including a judgment of divorce from bed and board; (2) "governing instrument" means a governing instrument executed by the divorced individual before the divorce or annulment; (3) "divorced individual "includes an individual whose marriage has been annulled; and (4) "relative of the divorced individual's former spouse" means an individual who is related to the divorced individual's former spouse by blood, adoption or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption or affinity.

c.This section does not affect the rights of any person who purchases property from a former spouse for value and without notice, or receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, which the former spouse was not entitled to under this section, but the former spouse is liable for the amount of the proceeds or the value of the property to the person who is entitled to it under this section.

d.A payor or other third party making payment or transferring an item of property or other benefit according to the terms of a governing instrument affected by a divorce or annulment is not liable by reason of this section unless prior to such payment or transfer it has received at its home or principal address written notice of a claimed revocation, severance or forfeiture under this section.

L.1981, c.405, s.3B:3-14, eff. May 1, 1982; amended 2004, c.132, s.17; 2005, c.160, s.4.



Section 3B:3-15 - Revival Of Revoked Will.

3B:3-15 Revival of revoked will.

3B:3-15. a. Except as otherwise provided in N.J.S.3B:3-14 or as provided in subsections b., c. and d. of this section, a revoked will or codicil shall not be revived except by reexecution or by a duly executed codicil expressing an intention to revive it.

b.If a subsequent will that wholly revoked a previous will is thereafter revoked by a revocatory act described in N.J.S.3B:3-13, the previous will remains revoked unless it is revived. The previous will is revived if there is clear and convincing evidence from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator intended the previous will to take effect as executed.

c.If a subsequent will that partly revoked a previous will is thereafter revoked by a revocatory act described in N.J.S.3B:3-13, a revoked part of the previous will is revived unless there is clear and convincing evidence from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator did not intend the revoked part to take effect as executed.

d.If a subsequent will that revoked a previous will in whole or in part is thereafter revoked by another, later will, the previous will remains revoked in whole or in part, unless it or its revoked part is revived. The previous will or its revoked part is revived to the extent it appears from the terms of the later will that the testator intended the previous will to take effect.

L.1981, c.405, s.3B:3-15, eff. May 1, 1982.



Section 3B:3-16 - Methods Of Altering Will

3B:3-16. Methods of altering will
No devise in, or clause of a will may be altered, except by another will or codicil or other writing declaring the alteration executed in the manner in which wills are required by law to be executed.

L.1981, c. 405, s. 3B:3-16, eff. May 1, 1982.



Section 3B:3-17 - Probate Of Will And Grant Of Letters.

3B:3-17 Probate of will and grant of letters.

3B:3-17. The surrogates of the several counties or the Superior Court may take depositions to wills, admit the same to probate, and grant thereon letters testamentary or letters of administration with the will annexed.

L.1981, c.405, s.3B:3-17, eff. may 1, 1982; amended 2004, c.132, s.19.



Section 3B:3-18 - Necessity To Probate Will To Transfer Property Or Nominate Executor

3B:3-18. Necessity to probate will to transfer property or nominate executor
To be effective to prove the transfer of any property or to nominate an executor, a will must be admitted to probate.

L.1981, c. 405, s. 3B:3-18, eff. May 1, 1982.



Section 3B:3-19 - Proof Required To Probate Will.

3B:3-19 Proof required to probate will.

3B:3-19. A will executed as provided in N.J.S.3B:3-2 may be admitted to probate by the surrogate upon the proof of one of the attesting witnesses or by some other individual having knowledge of the facts relating to the proper execution of the will by the testator and its attestation by one of the witnesses.

A will executed and acknowledged in the manner provided in N.J.S.3B:3-4, or N.J.S.3B:3-5 may be admitted to probate by the surrogate without further affidavit, deposition or proof.

A writing intended as a will may be admitted to probate only in the manner provided by the Rules Governing the Courts of the State of New Jersey.

L.1981, c.405, s.3B:3-19, eff. May 1, 1982; amended 2004, c.132, s.20.



Section 3B:3-20 - Probate Of A Will Of Testator Who Died In Military Service Or Within 2 Years Of Discharge.

3B:3-20 Probate of a will of testator who died in military service or within 2 years of discharge.

N.J.S.3B:3-20. When a resident of this State dies while a member of the armed forces of the United State or within 2 years from the date of his discharge from the armed forces and no witness to his will is available in this State to prove the will, either because of death, incapacity, nonresidence, absence, or for any other reason, the will shall be admitted to probate upon proof of the signature of the testator by any two individuals, provided the will was validly executed as provided in N.J.S.3B:3-9, and the will would have been admitted to probate if the witnesses were dead.

L.1981, c.405, s.3B:3-20, eff. May 1, 1982; amended 2004, c.132, s.21.



Section 3B:3-21 - Probate Of Will Where Witnesses Are In Service In Time Of War

3B:3-21. Probate of will where witnesses are in service in time of war
When the only living subscribing witness or witnesses, to the will of a resident of this State, is not or are not available in this State to prove the will, because of absence from the State while in the armed forces of the United States or of any ally of the United States, or while in the merchant marine, in time of war or national emergency, the will shall be admitted to probate upon proof of the signatures of the witnesses to the will, provided the will would then have been admitted to probate if the witnesses were dead.

L.1981, c. 405, s. 3B:3-21, eff. May 1, 1982.



Section 3B:3-22 - Time For Probate Of Will; Preliminary Filing

3B:3-22. Time for probate of will; preliminary filing
No will shall be admitted to probate until after 10 days from the death of the testator; but the complaint and other papers in any action for the probate of a will may be filed, and the depositions of the witnesses thereto and the qualification of the executor or administrator with the will annexed may be taken at any time subsequent to the death of the testator and before the will is admitted to probate.

L.1981, c. 405, s. 3B:3-22, eff. May 1, 1982.



Section 3B:3-23 - Proof Of Execution Required In Contested Probate Action

3B:3-23. Proof of execution required in contested probate action
If an issue as to the execution of a will arises in a contested probate action, the testimony of at least one of the attesting witnesses, if within the State, competent and able to testify, is required. Other evidence is admissible as to the due execution of a will.

L.1981, c. 405, s. 3B:3-23, eff. May 1, 1982.



Section 3B:3-24 - Where A Will Of A Resident Is To Be Probated; Effect Of Failure To Probate.

3B:3-24 Where a will of a resident is to be probated; effect of failure to probate.

3B:3-24. The will of any individual resident within any county of this State at his death may be admitted to probate in the surrogate's court of the county or in the Superior Court. If the will of any individual resident within the State at his death is probated outside the State, it shall be without effect unless or until probate is granted within the State.

L.1981, c.405, s.3B:3-24, eff. may 1, 1982; amended 2004, c.132, s.22.



Section 3B:3-25 - Filing Probate Record With Surrogate Of Any County

3B:3-25. Filing probate record with surrogate of any county
When a will devising real estate has been duly admitted to probate by the Superior Court, any person interested therein may file with the surrogate of any county a certified copy of the will, the complaint or application for probate, the proofs, the judgment or order for probate and the letters testamentary issued thereon. The surrogate shall thereupon record them which record, or a certified copy thereof, shall be received in evidence in any cause involving the title to real estate in that county as if the will had been originally admitted to probate before the surrogate.

L.1981, c. 405, s. 3B:3-25, eff. May 1, 1982.



Section 3B:3-26 - Probate Of Will Of Nonresident Probated In Another State Or Country.

3B:3-26 Probate of will of nonresident probated in another state or country.

3B:3-26. When the will of any individual not resident in this State at his death shall have been admitted to probate in any state of the United States or other jurisdiction or country, the surrogate's court of any county may admit it to probate for any purpose and issue letters thereon, provided the will is valid under the laws of this State.

L.1981, c.405, s.3B:3-26, eff. May 1, 1982; amended 2004, c.132, s.23.



Section 3B:3-27 - Recording Of Will Of Nonresident Probated In Another State Or Country

3B:3-27. Recording of will of nonresident probated in another state or country
A copy of any will or of the record of any will of a decedent not resident in this State at his death, admitted to probate in any state of the United States or other jurisdiction or country, and of the certificate or judgment for probate, and if title to real estate of the decedent depends on the conveyance by an executor, administrator with the will annexed, substituted administrator with the will annexed, trustee or substituted trustee, of the record of the grant of letters testamentary thereon, or of administration, or substitutionary administration, with the will annexed, or of a copy of the letters, attested and certified pursuant to the rules of the Supreme Court or, if it be a record of any state of the United States, exemplified and authenticated according to the act of Congress, heretofore or hereafter filed and recorded in the office of the surrogate of any county in this State, shall have the same force and effect in respect to all real estate whereof the testator died seized, as if the will had been admitted to probate and the letters aforesaid had been issued in this State, provided it appears either from the deposition in the record or the attestation clause, or by a deposition taken under a commission or otherwise, that the will is valid under the laws of this State.

All conveyances of the real estate heretofore or hereafter made by any executor, administrator with the will annexed, substituted administrator with the will annexed, trustee, substituted trustee, or the survivor or survivors of them, or by any devisee or persons claiming under the devisee shall be as valid as if the will had been admitted to probate and letters aforesaid had been issued in this State.

Certified copies of the will, deposition, judgment for probate and letters, or of the record thereof, shall be received in evidence in all the courts of this State.

L.1981, c. 405, s. 3B:3-27, eff. May 1, 1982.



Section 3B:3-28 - Probate Of Will Of Nonresident Decedent Where Property Situated In New Jersey.

3B:3-28 Probate of will of nonresident decedent where property situated in New Jersey.

3B:3-28. Where the will of any individual not resident in this State at his death has not been admitted to probate in the state, jurisdiction or country in which he then resided and no proceeding is there pending for the probate of the will, and he died owning real estate situate in any county of this State or personal property, or evidence of the ownership thereof, situate therein at the time of probate, the Superior Court or the surrogate's court may admit the will to probate and grant letters thereon.

L.1981, c.405, s.3B:3-28, eff. May 1, 1982; amended 1997, c.20; 2004, c.132, s.24.



Section 3B:3-28.1 - Probate Of Will Of Nonresident Where Laws Of Decedent's Domicile Are Discriminatory.

3B:3-28.1 Probate of will of nonresident where laws of decedent's domicile are discriminatory.

3B:3-28.1. Where the will of any individual who is not resident in this State at the time of his death has not been admitted to probate in the state in which he resided and no proceeding is there pending for the probate of the will, the Superior Court may admit the will to probate and grant letters thereon if the laws of that state discriminate against residents of New Jersey either as a beneficiary or as a fiduciary.

L.1981, c.405, s.3B:3-28.1, eff. May 1, 1982; amended 2004, c.132, s.25.



Section 3B:3-29 - Order To Compel Production Of Purported Will

3B:3-29. Order to compel production of purported will
The Superior Court shall have jurisdiction to compel discovery as to the existence or whereabouts of any paper purporting to be a will of any decedent who died a resident of the county, which has not been offered for probate, and to require the paper to be lodged with the surrogate of the county for probate.

L.1981, c. 405, s. 3B:3-29, eff. May 1, 1982.



Section 3B:3-30 - Allowances By Superior Court To Spouse Or Children Pending Contest Over Probate Of Will

3B:3-30. Allowances by Superior Court to spouse or children pending contest over probate of will
If a contest is pending over the probate of any paper purporting to be a will, the Superior Court may, on application by the widow or widower of the decedent, by any of decedent's children, or by any children of any of decedent's deceased children, order the person having the custody of the decedent's estate to pay out of the income of the estate, pending the contest, an allowance for the support and maintenance of the widow, widower, child or children as the court may deem just; and any further allowance out of the income, or, if need be, out of the corpus, of the estate as may be necessary to meet the expenses incurred or to be incurred in conducting the contest.

To entitle a widow or widower to the benefit of this section the applicant must have been ceremonially married to the decedent and been living with him or her as his or her spouse at decedent's death.

L.1981, c. 405, s. 3B:3-30, eff. May 1, 1982.



Section 3B:3-31 - Judgment For Probate; Conclusive Effect On Title To Real Property After 7 Years.

3B:3-31 Judgment for probate; conclusive effect on title to real property after 7 years.

3B:3-31. Where judgment has been or shall be entered by any surrogate's court in this State or Superior Court of the State, admitting to probate the will of any individual whether or not a resident of the State at his death and 7 years have elapsed after the judgment, the judgment unless set aside, shall, as to all matters adjudicated thereby, be conclusive upon the title to real estate.

L.1981, c.405, s.3B:3-31, eff. May 1, 1982; amended 2004, c.132, s.26.



Section 3B:3-32 - Requirement Of Survival By 120 Hours; Exceptions; Survivorship With Respect To Future Interests.

3B:3-32 Requirement of survival by 120 hours; exceptions; survivorship with respect to future interests.

3B:3-32. a. Except as provided in subsections b. and c., for purposes of construing a will, trust agreement, or other governing instrument, an individual who is not established by clear and convincing evidence to have survived an event, including the death of another individual, by 120 hours is deemed to have predeceased the event.

b.If it is not established by clear and convincing evidence that one of two co-owners with right of survivorship survived the other co-owner by 120 hours, one-half of the property passes as if one had survived by 120 hours and one-half as if the other had survived by 120 hours.

c.If there are more than two co-owners and it is not established by clear and convincing evidence that at least one of them survived the others by 120 hours, the property passes in the proportion that one bears to the whole number of co-owners.

d.The 120 hour survival requirement of subsections a., b. and c. shall not apply if: (1) the will, trust agreement, or other governing instrument, contains some language applicable to the event dealing explicitly with simultaneous deaths or deaths in a common disaster, or requiring survival for a stated time period; (2) application would cause a non-vested property interest or power of appointment to be invalid under a rule against perpetuities concerning an interest created prior to the enactment of P.L. 1999, c. 159 (effective on July 8, 1999); or (3) it is established by clear and convincing evidence that application to multiple governing instruments would result in an unintended failure or duplication of a disposition.

e.For purposes of this section, "co-owners with right of survivorship" includes joint tenants, tenants by the entireties, and other co-owners of property or accounts held under circumstances that entitle one or more to the whole of the property or account on the death of the other or others.

To the extent this section is inconsistent with the "Uniform Simultaneous Death Law" (N.J.S.3B:6-1 et seq.), the provisions of this section shall apply.

L.1981, c.405, s.3B:3-32, eff. May 1, 1982; amended 2004, c.132, s.27.



Section 3B:3-33 - Choice Of Law As To Meaning And Effect Of Wills; Testator's Intention; Rules Of Construction.

3B:3-33 Choice of law as to meaning and effect of wills; testator's intention; rules of construction.
3B:3-33. The meaning and legal effect of a disposition in a will, trust or other governing instrument shall be determined by the local law of a particular state selected in the will, trust or other governing instrument, unless the application of that law is contrary to the provisions relating to the elective share described in N.J.S.3B:8-1 et seq. or any other public policy of this State otherwise applicable to the disposition.

L.1981, c.405, s.3B:3-33, eff. May 1, 1982; amended 2004, c.132, s.29.



Section 3B:3-33.1 - Testator's Intention; Settlor's Intention; Rules Of Construction Applicable To Wills, Trusts And Other Governing Instruments.

3B:3-33.1 Testator's intention; settlor's intention; rules of construction applicable to wills, trusts and other governing instruments.

28. a. The intention of a testator as expressed in his will controls the legal effect of his dispositions, and the rules of construction expressed in N.J.S.3B:3-34 through N.J.S.3B:3-48 shall apply unless the probable intention of the testator, as indicated by the will and relevant circumstances, is contrary.

b.The intention of a settlor as expressed in a trust, or of an individual as expressed in a governing instrument, controls the legal effect of the dispositions therein and the rules of construction expressed in N.J.S.3B:34 through N.J.S.3B:3-48 shall apply unless the probable intent of such settlor or of such individual, as indicated by the trust or by such governing instrument and relevant circumstances, is contrary. For purposes of this Title, when construing each of these rules of construction the word "testator" shall include but not be limited to a settlor or a creator of any other governing instrument; the word "will" shall include a trust or other governing instrument; the word "devise" shall include any disposition in a trust or other governing instrument; and the word "devisee" shall include a beneficiary of a trust or other governing instrument.

L.2004,c.132,s.28.



Section 3B:3-34 - Will Construed To Pass All Property Of Testator Including After-acquired Property.

3B:3-34 Will construed to pass all property of testator including after-acquired property.

3B:3-34. Unless a will expressly provides otherwise, it is construed to pass all property the testator owns at death including property acquired after the execution of the will, and all property acquired by the estate after the testator's death.

L.1981, c.405, s.3B:3-34, eff. May 1, 1982; amended 2004, c.132, s.30.



Section 3B:3-35 - Anti-lapse; Deceased Devisee; Class Gifts.

3B:3-35 Anti-lapse; deceased devisee; class gifts.

3B:3-35 Anti-lapse; deceased devisee; class gifts.

If a devisee who is a grandparent, stepchild or a lineal descendant of a grandparent of the decedent is dead at the time of the execution of the governing instrument, fails to survive the decedent, or is treated as if he predeceased the decedent, any descendants of the deceased devisee who survives the decedent by 120 hours take by representation in place of the deceased devisee. One who would have been a devisee under a class gift if he had survived the decedent is treated as a devisee for purposes of this section whether his death occurred before or after the execution of the governing instrument. For purposes of this section, a"stepchild" means a child of the surviving, deceased or former spouse who is not a child of the decedent.

L.1981, c.405, s.3B:3-35, eff. May 1, 1982; amended 2004, c.132, s.31; 2005, c.160, s.5.



Section 3B:3-36 - Failure Of Testamentary Provision; Residuary Devise To Two Or More Residuary Devisees; Death Of One Or More Before Testator.

3B:3-36 Failure of testamentary provision; residuary devise to two or more residuary devisees; death of one or more before testator.

3B:3-36. Except as provided in N.J.S.3B:3-35:

a.a devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

b.if the residue is devised to two or more persons, unless a contrary intention shall appear by the will, the share of a residuary devise that fails for any reason passes to the other residuary devisee, or to other residuary devisees in proportion to the interest of each in the remaining part of the residue.

L.1981, c.405, s.3B:3-36, eff. May 1, 1982; amended 2004, c.132, s.32.



Section 3B:3-37 - Residuary Devise To Two Or More Residuary Devisees; Death Of One Or More Before Testator

3B:3-37. Residuary devise to two or more residuary devisees; death of one or more before testator
When a residuary devise shall be made to two or more persons by the will of any testator, unless a contrary intention shall appear by the will, the share of any residuary devisees dying before the testator and not saved from the lapse by N.J.S. 3B:3-35, or not capable of taking effect because of any other circumstance or cause, shall go to and be vested in the remaining residuary devisees, if any there be, and if more than one, then to the remaining residuary devisees in proportion to their respective shares in the residue.

L.1981, c. 405, s. 3B:3-37, eff. May 1, 1982.



Section 3B:3-38 - Construction Of Words "Die Without Issue" Or "Die Without Descendants".

3B:3-38 Construction of words "die without issue" or "die without descendants".

3B:3-38. In a devise of real or personal property the words "die without issue" or "die without descendants" or "die without lawful issue" or "die without lawful descendants" or "have no issue" or "have no descendants" or other words which may import a want or failure of issue or descendants of an individual in his lifetime, or at his death, or an indefinite failure of his issue or descendants, shall be construed to mean a failure of issue or descendants at the death of the individual, unless a contrary intention shall otherwise appear by the will.

L.1981, c.405, s.3B:3-38, eff. May 1, 1982; amended 2004, c.132, s.33.



Section 3B:3-39 - Construction When "Heirs And Assigns" Omitted From Devise; Fee Passed

3B:3-39. Construction when "heirs and assigns" omitted from devise; fee passed
When a devise of real estate within this State to any devisee omits the words "heirs and assigns" and the will contains no expressions indicating an intent to devise only an estate for life, or the real estate is not further devised after the death of the devisee, the devise shall be deemed to pass an estate in fee simple to the devisee as if the real estate had been devised to the devisee and to his heirs and assigns forever.

L.1981, c. 405, s. 3B:3-39, eff. May 1, 1982.



Section 3B:3-40 - Words Importing Estate In Fee Not To Prevent Further Devise

3B:3-40. Words importing estate in fee not to prevent further devise
In any devise of real or personal property set forth in a will, the giving to one person of an indeterminate or other interest in the property or an estate in fee therein or absolute ownership thereof, together with a power, absolute or otherwise, to dispose of the property, shall not be construed to render void a limitation over of the property to another person which is to take effect in the event that the first named devisee shall not have disposed of the property during his lifetime. In all those cases, the testator's intent shall be given effect.

L.1981, c. 405, s. 3B:3-40, eff. May 1, 1982.



Section 3B:3-41 - Issue And Descendants To Take By Representation.

3B:3-41 Issue and descendants to take by representation.

3B:3-41. Issue and descendants to take by representation.

Where under any governing instrument provision is made for the benefit of issue and descendants and no contrary intention is expressed, the issue or descendants shall take by representation.

L.1981, c.405, s.3B:3-41, eff. May 1, 1982; amended 2004, c.132, s.34; 2005, c.160, s.6.



Section 3B:3-42 - Increase In Securities, Accessions.

3B:3-42 Increase in securities, accessions.

3B:3-42. a. If a testator executes a will that devises securities and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and are securities of any of the following types:

(1)securities of the same organization acquired by reason of action initiated by the organization or any successor, related, or acquiring organization, excluding any acquired by exercise of purchase options;

(2)securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization; or

(3)securities of the same organization acquired as a result of a plan of reinvestment.

b.Distributions in cash declared and payable as of a record date before death with respect to a described security, whether paid before or after death, are not part of the devise.

L.1981, c.405, s.3B:3-42, eff. May 1, 1982; amended 2004, c.132, s.35.



Section 3B:3-43 - Nonademption Of Specific Devise; Sale By Or Payment Of Condemnation Award Or Insurance Proceeds To Guardian Of Testator Or Agent.

3B:3-43 Nonademption of specific devise; sale by or payment of condemnation award or insurance proceeds to guardian of testator or agent.

3B:3-43. If specifically devised property is sold or mortgaged by a guardian for a testator, or by an agent acting within the authority of a durable power of attorney for an incapacitated individual, or if a condemnation award, insurance proceeds or recovery for injury to the property are paid to a guardian for a testator or such agent as a result of condemnation, fire or casualty, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds or the recovery. This section does not apply if subsequent to the sale, mortgage, condemnation, casualty, or recovery the guardianship is terminated or the durable power of attorney is revoked by the testator and the testator survives by 1 year the judgment terminating the guardianship or such revocation. The right of the specific devisee under this section is reduced by any right he has under N.J.S.3B:3-44.

L.1981, c.405, s.3B:3-43, eff. May 1, 1982; amended 2004, c.132, s.36.



Section 3B:3-44 - Specific Devise; Right Of Devisee After Sale, Condemnation, Casualty Loss Or Foreclosure.

3B:3-44 Specific devise; right of devisee after sale, condemnation, casualty loss or foreclosure.

3B:3-44. A specific devisee has the right to the remaining specifically devised property in the testator's estate at death and:

a.Any balance of the purchase price (together with any security interest) owing from a purchaser to the testator at death by reason of sale of the property;

b.Any amount of a condemnation award for the taking of the property unpaid at death;

c.Any proceeds unpaid at death on fire or casualty insurance on, or other recovery for injury to, the property; and

d.Property owned by testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically devised obligation.

L.1981, c.405, s.3B:3-44, eff. May 1, 1982; amended 2004, c.132, s.37.



Section 3B:3-45 - Exercise Of Power Of Appointment

3B:3-45. Exercise of power of appointment
A general residuary clause in a will or a will making general disposition of all of the testator's property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power.

L.1981, c. 405, s. 3B:3-45, eff. May 1, 1982.



Section 3B:3-46 - Ademption By Satisfaction.

3B:3-46 Ademption by satisfaction.

3B:3-46. a. Property which a testator gave in his lifetime to a person is treated as a satisfaction of a devise to that person in whole or in part, only if the will provides for deduction of the lifetime gift, or the testator declares in a contemporaneous writing that the value of the gift is to be deducted from the value of the devise or is in satisfaction of the devise, or the devisee acknowledges in writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise.

b.For purpose of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or as of the time of death of the testator, whichever occurs first.

c.If the devisee fails to survive the testator, in the case of a substituted devise or a devise saved from lapse, the gift is treated as a full or partial satisfaction of the devise, as appropriate, unless the testator's contemporaneous writing provides otherwise.

L.1981, c.405, s.3B:3-46, eff. May 1, 1982; amended 2004, c.132, s.38.



Section 3B:3-47 - Penalty Clause For Contesting Will

3B:3-47. Penalty clause for contesting will
A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.

L.1981, c. 405, s. 3B:3-47, eff. May 1, 1982.



Section 3B:3-48 - Construction Of Generic Terms Included In Class Gift Terminology.

3B:3-48 Construction of generic terms included in class gift terminology.

3B:3-48. a. Adopted individuals and individuals born out of wedlock, and their respective descendants if appropriate to the class, are included in class gifts and other terms of relationship in accordance with the rules for intestate succession. Terms of relationship that do not differentiate relationships by the half blood from those by the whole blood, such as "brothers," "sisters," "nieces," or "nephews," are construed to include both types of relationships.

b.In addition to the requirements of subsection a., in construing a donative disposition by a transferor who is not the natural parent, an individual born to the natural parent is not considered the child of that parent unless the individual lived while a minor as a regular member of the household of that natural parent or of that parent's parent, brother, sister, spouse or surviving spouse.

c.In addition to the requirements of subsection a., in construing a dispositive provision by a transferor who is not the adoptive parent, an adopted individual is not considered the child of the adoptive parent unless the adopted individual lived while a minor, either before or after the adoption, as a regular member of the household of the adoptive parent.

L.1981, c.405, s.3B:3-48, eff. May 1, 1982; amended 2004, c.132, s.39.



Section 3B:3-49 - Effect Of Final Order Of Court Of Another State Admitting Will To Probate Or Determining Validity Or Construction

3B:3-49. Effect of final order of court of another state admitting will to probate or determining validity or construction
A final order of a court of another state admitting a will to probate or determining the validity or construction of a will made in a proceeding involving notice to and an opportunity for contest by all interested persons must be accepted as determinative by the courts of this State if it includes, or is based upon, a finding that the decedent was domiciled at his death in the state where the order was made.

L.1981, c. 405, s. 3B:3-49, eff. May 1, 1982.



Section 3B:4-1 - Short Title

3B:4-1. Short title
This chapter shall be known and may be cited as the "New Jersey Testamentary Additions to Trusts Law."

L.1981, c. 405, s. 3B:4-1, eff. May 1, 1982.



Section 3B:4-2 - Devise To Trustee Of Trust Created Other Than By Testator's Will.

3B:4-2 Devise to trustee of trust created other than by testator's will.

3B:4-2. A will may validly devise property to the trustee of a trust established or a trust which will be established: (1) during the testator's lifetime by the testator, or by the testator and some other person, or by some other person including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts, or (2) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will, and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will, executed before, concurrently with or after the execution of the testator's will, if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust.

L.1981, c.405, s.3B:4-2, eff. May 1, 1982; amended 2004, c.132, s.40.



Section 3B:4-3 - Devise Not Invalidated Because Trust Is Amendable Or Revocable.

3B:4-3 Devise not invalidated because trust is amendable or revocable.

3B:4-3. A devise made as provided in N.J.S.3B:4-2 shall not be invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

L.1981, c.405, s.3B:4-3, eff. May 1, 1982; amended 2004, c.132, s.41.



Section 3B:4-4 - Administration Of Trust.

3B:4-4 Administration of trust.

3B:4-4. Unless the testator's will provides otherwise, property devised to a trust described in N.J.S.3B:4-2 shall not be deemed to be held under a testamentary trust of the testator, but shall become a part of the trust to which it is devised and shall be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

L.1981, c.405, s.3B:4-4, eff. May 1, 1982; amended 2004, c.132, s.42.



Section 3B:4-5 - Lapse Of Devise.

3B:4-5 Lapse of devise.

3B:4-5. Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise to lapse.

L.1981, c.405, s.3B:4-5, eff. May 1, 1982; amended 2004, c.132, s.43.



Section 3B:5-1 - Requirement That Heir Survive Decedent By 120 Hours.

3B:5-1 Requirement that heir survive decedent by 120 hours.

3B:5-1. For the purposes of intestate succession an individual who is not established by clear and convincing evidence to have survived the decedent by 120 hours is deemed to have predeceased the decedent. This section is not to be applied where its application would result in a taking of intestate estate by the State.

L.1981, c.405, s.3B:5-1, eff. May 1, 1982; amended 2004, c.132, s.44.



Section 3B:5-2 - Intestate Estate.

3B:5-2 Intestate estate.

3B:5-2. a. Any part of the decedent's estate not effectively disposed of by his will passes by intestate succession to the decedent's heirs as prescribed in N.J.S.3B:5-3 through N.J.S.3B:5-14, except as modified by the decedent's will.

b.A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or member of that class survives the decedent, the share of the decedent's intestate estate to which that individual or class would have succeeded passes as if that individual or each member of that class had disclaimed his intestate share.

L.1981, c.405, s.3B:5-2, eff. May 1, 1982; amended 2004, c.132, s.45.



Section 3B:5-3 - Intestate Share Of Decedent's Surviving Spouse Or Domestic Partner.

3B:5-3 Intestate share of decedent's surviving spouse or domestic partner.

3B:5-3. Intestate share of decedent's surviving spouse or domestic partner.

The intestate share of the surviving spouse or domestic partner is:

a.The entire intestate estate if:

(1)No descendant or parent of the decedent survives the decedent; or

(2)All of the decedent's surviving descendants are also descendants of the surviving spouse or domestic partner and there is no other descendant of the surviving spouse or domestic partner who survives the decedent;

b.The first 25% of the intestate estate, but not less than $50,000.00 nor more than $200,000.00, plus three-fourths of any balance of the intestate estate, if no descendant of the decedent survives the decedent, but a parent of the decedent survives the decedent;

c.The first 25% of the intestate estate, but not less than $50,000.00 nor more than $200,000.00, plus one-half of the balance of the intestate estate:

(1)If all of the decedent's surviving descendants are also descendants of the surviving spouse or domestic partner and the surviving spouse or domestic partner has one or more surviving descendants who are not descendants of the decedent; or

(2)If one or more of the decedent's surviving descendants is not a descendant of the surviving spouse or domestic partner.

L.1981, c.405, s.3B:5-3, eff. May 1, 1982; amended 2004, c.132, s.46; 2005, c.331, s.2.



Section 3B:5-4 - Intestate Shares Of Heirs Other Than Surviving Spouse Or Domestic Partner.

3B:5-4 Intestate shares of heirs other than surviving spouse or domestic partner.

3B:5-4. Intestate shares of heirs other than surviving spouse or domestic partner.

Any part of the intestate estate not passing to the decedent's surviving spouse or domestic partner under N.J.S.3B:5-3, or the entire intestate estate if there is no surviving spouse or domestic partner, passes in the following order to the individuals designated below who survive the decedent:

a.To the decedent's descendants by representation;

b. If there are no surviving descendants, to the decedent's parents equally if both survive, or to the surviving parent, except as provided in section 4 of P.L.2009, c.43 (C.3B:5-14.1);

c.If there are no surviving descendants or parent, to the descendants of the decedent's parents or either of them by representation;

d.If there is no surviving descendant, parent or descendant of a parent, but the decedent is survived by one or more grandparents, half of the estate passes to the decedent's paternal grandparents equally if both survive, or to the surviving paternal grandparent, or to the descendants of the decedent's paternal grandparents or either of them if both are deceased, the descendants taking by representation; and the other half passes to the decedent's maternal relatives in the same manner; but if there is no surviving grandparent, or descendant of a grandparent on either the paternal or the maternal side, the entire estate passes to the decedent's relatives on the other side in the same manner as the half;

e.If there is no surviving descendant, parent, descendant of a parent, or grandparent, but the decedent is survived by one or more descendants of grandparents, the descendants take equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take by representation;

f.If there are no surviving descendants of grandparents, then the decedent's step-children or their descendants by representation.

Amended 2004, c.132, s.47; 2005, c.331, s.3; 2009, c.43, s.3.



Section 3B:5-5.1 - Diligent Inquiry By Fiduciary To Find Heirs.

3B:5-5.1 Diligent inquiry by fiduciary to find heirs.

1.If it appears to a fiduciary administering an intestate estate that there may be individuals whose names or addresses are unknown who may be entitled to participate in the distribution of the estate, the fiduciary shall make a diligent inquiry, under the circumstances, to identify and locate the individuals. The actions taken by a fiduciary shall be those that have some reasonable likelihood of finding the individuals and are reasonable in cost compared with the amount of the distribution involved.

L.2001,c.109,s.1; amended 2004, c.132, s.48.



Section 3B:5-6 - Determining Representation.

3B:5-6 Determining representation.

3B:5-6. a. As used in this section:

(1)"Deceased descendant," "deceased parent," or "deceased grandparent" means a descendant, parent or grandparent who either predeceased the decedent or is deemed to have predeceased the decedent under N.J.S.3B:5-1.

(2)"Surviving descendant" means a descendant who neither predeceased the decedent nor is deemed to have predeceased the decedent under N.J.S.3B:5-1.

b.If, under N.J.S.3B:5-4, a decedent's intestate estate or part thereof passes "by representation" to the decedent's descendants, the estate or part thereof is divided into as many equal shares as there are: (1) surviving descendants in the generation nearest to the decedent which contains one or more surviving descendants; and (2) deceased descendants in the same generation who left surviving descendants, if any. Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent.

c.If, under section c. or d. of N.J.S.3B:5-4, a decedent's intestate estate or a part thereof passes "by representation" to the descendants of the decedent's deceased parents or either of them or to the descendants of the decedent's deceased paternal or maternal grandparents or either of them, the estate or part thereof is divided into as many equal shares as there are: (1) surviving descendants in the generation nearest the deceased parents or either of them, or the deceased grandparents or either of them, that contains one or more surviving descendants; and (2) deceased descendants in the same generation who left surviving descendants, if any. Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share, and their surviving descendants had predeceased the decedent.

L.1981, c.405, s.3B:5-6, eff. May 1, 1982; amended 2004, c.132, s.49.



Section 3B:5-7 - Relatives Of The Half Blood

3B:5-7. Relatives of the half blood
Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.

L.1981, c. 405, s. 3B:5-7, eff. May 1, 1982.



Section 3B:5-8 - After Born Heirs.

3B:5-8 After born heirs.

3B:5-8. After born heirs.

An individual in gestation at a particular time is treated as living at that time if the individual lives 120 hours or more after birth.

Amended 2004, c.132, s.50; 2005, c.160, s.7.



Section 3B:5-9 - Adopted Child.

3B:5-9 Adopted child.

3B:5-9. If, for the purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through or from an individual, the relationships and rights of a minor adopted child shall be those as provided in section 14 of P.L.1977, c.367 (C.9:3-50), and the relationships and rights of an adopted adult shall be as provided in N.J.S.2A:22-3.

Amended 2004, c.132, s.51.



Section 3B:5-10 - Establishment Of Parent-child Relationship.

3B:5-10 Establishment of Parent-Child Relationship.

3B:5-10. If, for the purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from an individual, in cases not covered by N.J.S.3B:5-9, an individual is the child of the individual's parents regardless of the marital state of the individual's parents, and the parent and child relationship may be established as provided by the "New Jersey Parentage Act," P.L.1983, c.17 (C.9:17-38 et seq.). The parent and child relationship may be established for purposes of this section regardless of the time limitations set forth in subsection b. of section 8 of P.L.1983, c.17 (C.9:17-45).

Amended 1991, c.22; 1997, c.376, s.1; 2004, c.132, s.52.



Section 3B:5-11 - Debt To Decedent.

3B:5-11 Debt to decedent.

3B:5-11. A debt owed to a decedent is not charged against the intestate share of any individual except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's descendants.

Amended 2004, c.132, s.53.



Section 3B:5-12 - Aliens Not Disqualified; Individuals Related To Decedent Through Two Lines.

3B:5-12 Aliens not disqualified; individuals related to decedent through two lines.

3B:5-12. a. An individual is not disqualified to take as an heir because he or an individual through whom he claims is or has been an alien.

b.An individual who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship that would entitle the individual to the larger share.

Amended 2004, c.132, s.54.



Section 3B:5-13 - Advancements.

3B:5-13 Advancements.

3B:5-13. a. If an individual dies intestate as to all or a portion of his estate, property the decedent gave during the decedent's lifetime to an individual who, at the decedent's death, is an heir is treated as an advancement against the heir's intestate share only if: (1) the decedent declared in a contemporaneous writing or the heir acknowledged in writing that the gift is an advancement; or (2) the decedent's contemporaneous writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

b.For purposes of subsection a., property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent's death, whichever occurs first.

c.If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's contemporaneous writing or the heir's written acknowledgment provides otherwise.

Amended 2004, c.132, s.55.



Section 3B:5-14 - Tenancy In Common; Marriage And Domestic Partnership Settlements.

3B:5-14 Tenancy in common; marriage and domestic partnership settlements.

3B:5-14. Tenancy in common; marriage and domestic partnership settlements.

Property descending and distributable under this article to two or more persons shall devolve upon them as tenants in common. Nothing in this article shall be construed or taken to make void or in any way to affect any marriage settlement or settlement concerning a domestic partnership.

Amended 2005, c.331, s.4.



Section 3B:5-14.1 - "Minor" Defined; Loss Of Right To Intestate Succession By Parent, Certain Circumstances.

3B:5-14.1 "Minor" defined; loss of right to intestate succession by parent, certain circumstances.

4. a. As used in this section, "minor" means a person under the age of 18 years.

b.A parent of a decedent shall lose all right to intestate succession in any part of the decedent's estate and all right to administer the estate of the decedent if:

(1)The parent refused to acknowledge the decedent or abandoned the decedent when the decedent was a minor by willfully forsaking the decedent, failing to care for and keep the control and custody of the decedent so that the decedent was exposed to physical or moral risk without proper and sufficient protection, or failing to care for and keep the control and custody of the decedent so that the decedent was in the care, custody and control of the State at the time of death;

(2)The parent was convicted of committing any of the following crimes against the decedent:

(a)N.J.S.2C:14-2, Sexual Assault;

(b)N.J.S.2C:14-3, Criminal Sexual Contact;

(c)N.J.S.2C:24-4, Endangering Welfare of Children;

(3)The parent was convicted of an attempt or conspiracy to murder the decedent; or

(4)The parent abused or neglected the decedent, as defined in subsection c. of section 1 of P.L.1974, c.119 (C.9:6-8.21), and the abuse or neglect contributed to the decedent's death.

c.If a parent is disqualified from taking a distributive share in the estate of a decedent under this section, the estate shall be distributed as though the parent predeceased the decedent.

L.2009, c.43, s.4.



Section 3B:5-15 - Entitlement Of Spouse Or Domestic Partner; Premarital Will.

3B:5-15 Entitlement of spouse or domestic partner; premarital will.

3B:5-15. Entitlement of spouse or domestic partner; premarital will.

a.If a testator's surviving spouse married the testator after the testator executed the testator's will, or if a testator's domestic partner formed a domestic partnership with the testator after the testator executed the testator's will, the surviving spouse or domestic partner is entitled to receive, as an intestate share, no less than the value of the share of the estate the surviving spouse or domestic partner would have received if the testator had died intestate, unless:

(1)it appears from the will or other evidence that the will was made in contemplation of the testator's marriage to the surviving spouse or in contemplation of the testator's formation of a domestic partnership with the domestic partner;

(2)the will expresses the intention that it is to be effective notwithstanding any subsequent marriage or domestic partnership; or

(3)the testator provided for the spouse or domestic partner by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

b.In satisfying the share provided by this section, devises made by the will to the testator's surviving spouse or domestic partner, if any, are applied first, and other devises shall abate ratably and in proportion to their respective interests therein.

c.Notwithstanding any other provision of law to the contrary, this section shall apply only to wills executed on or after September 1, 1978.

Amended 2004, c.132, s.56; 2005, c.331, s.5.



Section 3B:5-16 - Omitted Children.

3B:5-16 Omitted children.

3B:5-16. a. Except as provided in subsection b., if a testator fails to provide in his will for any of his children born or adopted after the execution of his will, the omitted after-born or after-adopted child receives a share in the estate as follows;

(1)If the testator had no child living when he executed the will, an omitted after-born or after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised all or substantially all of the estate to the other parent of the omitted child or to a trust primarily for the benefit of that other parent and that other parent survives the testator and is entitled to take under the will.

(2)If the testator had one or more children living when he executed the will, and the will devised property or an interest in property to one or more of the then-living children, an omitted after-born or after-adopted child is entitled to share in the testator's estate as follows:

(a)the portion of the testator's estate in which the omitted after-born or after-adopted child is entitled to share is limited to devises made to the testator's then-living children under the will.

(b)the omitted after-born or after-adopted child is entitled to receive the share of the testator's estate, as limited in subparagraph (a), that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made under the will and had given an equal share of the estate to each child.

(c)to the extent feasible, the interest granted an omitted after-born or after-adopted child under this section must be of the same character, whether equitable or legal, present or future, as that devised to the testator's then-living children under the will.

(d)in satisfying a share provided by this paragraph, devises to the testator's children who were living when the will was executed abate ratably. In abating the devises of the then-living children, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

b.Neither subsection a. (1) nor subsection a. (2) applies if:

(1)it appears from the will that the omission was intentional; or

(2)the testator provided for the omitted after-born or after-adopted child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

c.If at the time of execution of the will the testator fails to provide in his will for a living child solely because he believes the child to be dead, the child is entitled to a share in the estate as if the child were an omitted after-born or after-adopted child.

d.The share provided by subsection a. (1) shall be taken from devisees under the will ratably and in proportion to their respective interests therein.

Amended 2004, c.132, s.57.



Section 3B:6-1 - Short Title

3B:6-1. Short title
This chapter shall be known and may be cited as the "Uniform Simultaneous Death Law."

L.1981, c. 405, s. 3B:6-1, eff. May 1, 1982.



Section 3B:6-2 - Disposition Of Property Of Persons Dying Simultaneously

3B:6-2. Disposition of property of persons dying simultaneously
Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this chapter.

L.1981, c. 405, s. 3B:6-2, eff. May 1, 1982.



Section 3B:6-3 - Division Of Property, Two Or More Beneficiaries

3B:6-3. Division of property, two or more beneficiaries
Where two or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.

L.1981, c. 405, s. 3B:6-3, eff. May 1, 1982.



Section 3B:6-4 - Division Of Property, Joint Tenants Or Tenants By The Entirety

3B:6-4. Division of property, joint tenants or tenants by the entirety
Where there is no sufficient evidence that two joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed one-half as if one had survived and one-half as if the other had survived. If there are more than two joint tenants and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.

L.1981, c. 405, s. 3B:6-4, eff. May 1, 1982.



Section 3B:6-5 - Distribution Of Proceeds Of Life Or Accident Policies

3B:6-5. Distribution of proceeds of life or accident policies
Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.

L.1981, c. 405, s. 3B:6-5, eff. May 1, 1982.



Section 3B:6-6 - Chapter Not To Apply In Certain Cases

3B:6-6. Chapter not to apply in certain cases
This chapter shall not apply to a devolution of property of a decedent under a will or upon intestacy, where the law provides that in order to take on the devolution, a person shall survive the decedent by 120 hours, living trusts, deeds, or contracts of insurance, wherein provision has been made for distribution of property different from the provisions of this chapter.

L.1981, c. 405, s. 3B:6-6, eff. May 1, 1982.



Section 3B:6-7 - Construction And Interpretation

3B:6-7. Construction and interpretation
This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.

L.1981, c. 405, s. 3B:6-7, eff. May 1, 1982.



Section 3B:7-1.1 - Effect Of Intentional Killing On Intestate Succession, Wills, Trusts, Joint Assets, Life Insurance And Beneficiary Designations.

3B:7-1.1 Effect of intentional killing on intestate succession, wills, trusts, joint assets, life insurance and beneficiary designations.

58.Effect of intentional killing on intestate succession, wills, trusts, joint assets, life insurance and beneficiary designations.

a.An individual who is responsible for the intentional killing of the decedent forfeits all benefits under this title with respect to the decedent's estate, including an intestate share, an elective share, an omitted spouse's, domestic partner's or child's share, exempt property and a family allowance. If the decedent died intestate, the decedent's intestate estate passes as if the killer disclaimed his share.

b.The intentional killing of the decedent:

(1)revokes any revocable (a) disposition or appointment of property made by decedent to the killer in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the killer, (b) provision in a governing instrument conferring a general or special power of appointment on the killer or a relative of the killer, and (c) nomination in a governing instrument of the killer or a relative of the killer, nominating or appointing the killer or a relative of the killer to serve in any fiduciary or representative capacity; and

(2)severs the interests of the decedent and the killer in property held by them at the time of the killing as joint tenants with the right of survivorship or as tenants by the entireties, transforming the interests of the decedent and killer into tenancies in common.

c.For purposes of this chapter: (1) "governing instrument" means a governing instrument executed by the decedent; and (2) "relative of the killer" means an individual who is related to the killer by blood, adoption or affinity and who is not related to the decedent by blood or adoption or affinity.

L.2004,c.132,s.58; amended 2005, c.160, s.8; 2005, c.331, s.6.



Section 3B:7-1.2 - Effect Of Revocation.

3B:7-1.2 Effect of revocation.

59.Provisions of a governing instrument are given effect as if the killer or relative of the killer disclaimed all provisions revoked by this chapter or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer or relative of the killer predeceased the decedent.

L.2004,c.132,s.59.



Section 3B:7-5 - Other Acquisitions Of Property By Decedent's Killer.

3B:7-5 Other acquisitions of property by decedent's killer.

3B:7-5. Any other acquisition of property or interest by the decedent's killer or by a relative of the killer not covered by this chapter shall be treated in accordance with the principle that a killer or a relative of a killer cannot profit from the killer's wrongdoing.

Amended 2004, c.132, s.60.



Section 3B:7-6 - Effect Of Final Judgment Of Conviction.

3B:7-6 Effect of final judgment of conviction.

3B:7-6. A final judgment of conviction establishing responsibility for the intentional killing of the decedent is conclusive for purposes of this chapter. In the absence of such a conviction the court may determine by a preponderance of evidence whether the individual was responsible for the intentional killing of the decedent for purposes of this chapter.

Amended 2004, c.132, s.61.



Section 3B:7-7 - Rights Of Purchasers; Protection Of Payors And Other Third Parties.

3B:7-7 Rights of purchasers; protection of payors and other third parties.

3B:7-7. This chapter does not affect the rights of any person who, before rights under this chapter have been adjudicated, purchases from the killer for value and without notice or receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation which the killer would have acquired except for this chapter, but the killer is liable for the amount of the proceeds or the value of the property. A payor or other third party making payment or transferring an item of property or other benefit according to the terms of a governing instrument affected by an intentional killing is not liable by reason of this chapter unless prior to such payment or transfer it has received at its home office or principal address written notice of a claimed forfeiture or revocation under this chapter.

Amended 2004, c.132, s.62.



Section 3B:8-1 - Elective Share Of Surviving Spouse Or Domestic Partner Of Person Dying Domiciled In This State; Conditions.

3B:8-1 Elective share of surviving spouse or domestic partner of person dying domiciled in this State; conditions.

3B:8-1. Elective share of surviving spouse or domestic partner of person dying domiciled in this State; conditions.

If a married person or person in a domestic partnership dies domiciled in this State, on or after May 28, 1980, the surviving spouse or domestic partner has a right of election to take an elective share of one-third of the augmented estate under the limitations and conditions hereinafter stated, provided that at the time of death the decedent and the surviving spouse or domestic partner had not been living separate and apart in different habitations or had not ceased to cohabit as man and wife, either as the result of judgment of divorce from bed and board or under circumstances which would have given rise to a cause of action for divorce or nullity of marriage to a decedent prior to his death under the laws of this State.

Amended 2005, c.331, s.7.



Section 3B:8-2 - Elective Share Of Surviving Spouse Or Domestic Partner Of Person Dying Not Domiciled In This State.

3B:8-2 Elective share of surviving spouse or domestic partner of person dying not domiciled in this State.

3B:8-2. Elective share of surviving spouse or domestic partner of person dying not domiciled in this State.

If a married person or person in a domestic partnership not domiciled in this State dies, the right, if any, of the surviving spouse or domestic partner to take an elective share in property in this State is governed by the law of the decedent's domicile at death.

Amended 2005, c.331, s.8.



Section 3B:8-3 - Meaning Of "Augmented Estate."

3B:8-3 Meaning of "augmented estate."

3B:8-3. Meaning of "augmented estate."

The "augmented estate" means the estate reduced by funeral and administration expenses, and enforceable claims, to which is added the value of property transferred by the decedent at any time during marriage, or during a domestic partnership, to or for the benefit of any person other than the surviving spouse or domestic partner, to the extent that the decedent did not receive adequate and full consideration in money or money's worth for the transfer, if the transfer is of any of the following types:

a.Any transfer made after May 28, 1980, under which the decedent retained at the time of his death the possession or enjoyment of, or right to income from, the property;

b.Any transfer made after May 28, 1980, to the extent that the decedent retained at the time of his death a power, either alone or in conjunction with any other person, to revoke or to consume, invade or dispose of the principal for his own benefit;

c.Any transfer made after May 28, 1980, whereby property is held at the time of decedent's death by decedent and another with right of survivorship;

d.Any transfer made, after May 28, 1980, if made within 2 years of death of the decedent, to the extent that the aggregate transfers to any one donee in either of the years exceed $3,000.00.

Amended 2005, c.331, s.9.



Section 3B:8-4 - Valuing Property Transferred

3B:8-4. Valuing property transferred
Property transferred in the manner set forth in N.J.S. 3B:8-3 is valued as of the decedent's death except that property given irrevocably to a donee during the lifetime of the decedent is valued as of the date the donee came into possession or enjoyment of the property if that occurs first.

L.1981, c. 405, s. 3B:8-4, eff. May 1, 1982.



Section 3B:8-5 - Transfers Excluded.

3B:8-5 Transfers excluded.

3B:8-5. Transfers excluded.

Any transfer of property shall be excluded from the augmented estate under N.J.S. 3B:8-3, if made with the written consent or joinder of the surviving spouse or domestic partner. There shall also be excluded from the augmented estate any life insurance, accident insurance, joint annuity or pension payable to a person other than the surviving spouse or domestic partner.

Amended 2005, c.331, s.10.



Section 3B:8-6 - Other Property To Be Included In Augmented Estate.

3B:8-6 Other property to be included in augmented estate.

3B:8-6. Other property to be included in augmented estate.

There shall also be included in the augmented estate:

a.The value of property owned by the surviving spouse or domestic partner at the time of, or as a result of, the decedent's death to the extent that the property is derived from the decedent by means other than by testate or intestate succession without a full consideration in money or money's worth; and

b.The value of the property described in subsection a. hereof which has been transferred by the surviving spouse or domestic partner at any time during marriage or domestic partnership without a full consideration in money or money's worth to any person other than the decedent which would have been includable in the spouse's or domestic partner's augmented estate if the surviving spouse or domestic partner had predeceased the decedent.

Income earned by included property prior to the decedent's death is not treated as property derived from the decedent.

Amended 2005, c.331, s.11.



Section 3B:8-7 - Property Derived From Decedent.

3B:8-7 Property derived from decedent.

3B:8-7. Property derived from decedent.

For the purposes of N.J.S. 3B:8-6, property derived from the decedent includes, but is not limited to, any beneficial interest of the surviving spouse or domestic partner in a trust created by the decedent during his lifetime, any property appointed to the spouse or domestic partner by the decedent's exercise of a general or special power of appointment also exercisable in favor of others than the spouse or domestic partner, any proceeds of insurance, including accidental death benefits on the life of the decedent attributable to premiums paid by him, any lump sum immediately payable and the commuted value of the proceeds of annuity contracts under which the decedent was the primary annuitant attributable to premiums paid by him, the commuted value of amounts payable after the decedent's death under any public or private pension, disability compensation, death benefit or retirement plan, exclusive of the Federal Social Security system, by reason of service performed or disabilities incurred by the decedent, the value of the share of the surviving spouse or domestic partner resulting from rights in community property acquired in any other state formerly owned with the decedent and the value of any rights of dower and curtesy. Premiums paid by the decedent's employer, his partner, a partnership of which he was a member, or his creditors, are deemed to have been paid by the decedent.

Amended 2005, c.331, s.12.



Section 3B:8-8 - Valuation Of Property Derived From Decedent.

3B:8-8 Valuation of property derived from decedent.

3B:8-8. Valuation of property derived from decedent.

For the purposes of valuing property derived from the decedent as provided in N.J.S. 3B:8-6:

a.Property owned by the spouse or domestic partner at the decedent's death is valued as of the date of decedent's death; and

b.Property transferred by the spouse or domestic partner is valued at the time the transfer became irrevocable, or at the decedent's death, whichever occurs first.

Amended 2005, c.331, s.13.



Section 3B:8-9 - Presumption As To Property Owned Or Previously Transferred By Spouse Or Domestic Partner At Decedent's Death.

3B:8-9 Presumption as to property owned or previously transferred by spouse or domestic partner at decedent's death.

3B:8-9. Presumption as to property owned or previously transferred by spouse or domestic partner at decedent's death.

Property owned by the surviving spouse or domestic partner as of the decedent's death, or previously transferred by the surviving spouse or domestic partner, is presumed to have been derived from the decedent except to the extent that any party in interest establishes that it was derived from another source.

Amended 2005, c.331, s.14.



Section 3B:8-10 - Waiving Right To An Elective Share.

3B:8-10 Waiving right to an elective share.

3B:8-10. Waiving right to an elective share.

The right of election of a surviving spouse or domestic partner and the rights of the surviving spouse or domestic partner may be waived, wholly or partially, before or after marriage before, on or after May 28, 1980, by a written contract, agreement or waiver, signed by the party waiving after fair disclosure. Unless it provides to the contrary, a waiver of "all rights" (or equivalent language) in the property or estate of a present or prospective spouse or domestic partner or a complete property settlement entered into after or in anticipation of separation, divorce or termination of a domestic partnership is a waiver of all rights to an elective share by each spouse or domestic partner in the property of the other and a renunciation by each of all benefits which would otherwise pass to him from the other by intestate succession or by virtue of the provisions of any will executed before the waiver or property settlement.

Amended 2005, c.331, s.15.



Section 3B:8-11 - Who May Exercise The Right To Take An Elective Share.

3B:8-11 Who may exercise the right to take an elective share.

3B:8-11. Who may exercise the right to take an elective share.

The right of election to take an elective share by a surviving spouse or domestic partner may be exercised only during his lifetime. In the case of a surviving spouse or domestic partner for whom the court has appointed a guardian to manage his estate, the right of election may be exercised only by order of the court making the appointment after finding that the election is necessary to provide adequate support of the surviving spouse or domestic partner during his probable life expectancy.

Amended 2005, c.331, s.16.



Section 3B:8-12 - Filing Complaint For Elective Share; Extension Of Time.

3B:8-12 Filing complaint for elective share; extension of time.

3B:8-12. Filing complaint for elective share; extension of time.

The surviving spouse or domestic partner may elect to take his elective share in the augmented estate by filing a complaint in the Superior Court within 6 months after the appointment of a personal representative of the decedent's estate. The court may, before the time for election has expired and upon good cause shown by the surviving spouse or domestic partner, extend the time for election upon notice to persons interested in the estate and to distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share.

Amended 2005, c.331, s.17.



Section 3B:8-13 - Notice Of Hearing.

3B:8-13 Notice of hearing.

3B:8-13. Notice of hearing.

The surviving spouse or domestic partner shall give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share.

Amended 2005, c.331, s.18.



Section 3B:8-14 - Withdrawal Of Demand For An Elective Share.

3B:8-14 Withdrawal of demand for an elective share.

3B:8-14. Withdrawal of demand for an elective share.

The surviving spouse or domestic partner may withdraw his demand for an elective share at any time before entry of a final judgment by the court.

Amended 2005, c.331, s.19.



Section 3B:8-15 - Fixing Amount Of Elective Share; Payment Of Elective Share

3B:8-15. Fixing amount of elective share; payment of elective share
The court shall determine the amount of the elective share and shall order its payment from the assets of the augmented estate or by contribution as appears appropriate in the manner as hereinafter set forth in this chapter. If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than he would have been if relief had been secured against all persons subject to contribution.

L.1981, c. 405, s. 3B:8-15, eff. May 1, 1982.



Section 3B:8-16 - Enforcing Judgment

3B:8-16. Enforcing judgment
The judgment of the court made pursuant to N.J.S. 3B:8-15 may be enforced as other judgments are enforced by law.

L.1981, c. 405, s. 3B:8-16, eff. May 1, 1982.



Section 3B:8-17 - Value Of Surviving Spouse's Or Domestic Partner's Interest In Any Life Estate.

3B:8-17. Value of surviving spouse's or domestic partner's interest in any life estate.

3B:8-17. Value of surviving spouse's or domestic partner's interest in any life estate.
In an action for an elective share, the electing spouse's or domestic partner's total or proportional beneficial interest in any life estate in real or personal property or in any trust shall be valued at one-half of the total value of the property or trust or of the portion of the property or trust subject to the life estate.

Amended 2005, c.331, s.20.



Section 3B:8-18 - Satisfaction Of Elective Share.

3B:8-18 Satisfaction of elective share.

3B:8-18. Satisfaction of elective share.

The amount of the surviving spouse's or domestic partner's elective share shall be satisfied by applying:

a.The value of all property, estate or interest therein, owned by the surviving spouse or domestic partner in his own right at the time of the decedent's death from whatever source acquired, or succeeded to by the surviving spouse or domestic partner as a result of decedent's death notwithstanding that the property, estate or interest or part thereof, succeeded to by the surviving spouse or domestic partner as the result of decedent's death has been renounced by the surviving spouse or domestic partner;

b.The value of the property described in subsection b. of N.J.S. 3B:8-6, and

c.The remaining property of the augmented estate is so applied that liability for the balance of the elective share of the surviving spouse or domestic partner is equitably apportioned among the recipients of the augmented estate in proportion to the value of their interests therein.

Amended 2005, c.331, s.21.



Section 3B:8-19 - Persons Subject To Contribution.

3B:8-19 Persons subject to contribution.

3B:8-19. Persons subject to contribution.

Only original transferees from, or appointees of, the decedent and their donees, to the extent the donees have the property or its proceeds, are subject to the contribution to make up the elective share of the surviving spouse or domestic partner. A person liable to contribution may choose to give up the property transferred to him or to pay its value as fixed in the manner provided in N.J.S. 3B:8-4.

Amended 2005, c.331, s.22.



Section 3B:9-1 - Definitions.

3B:9-1 Definitions.

3B:9-1. As used in this chapter:

a.A "present interest" is one to take effect in immediate possession, use or enjoyment without the intervention of a preceding estate or interest or without being dependent upon the happening of any event or thing;

b.A "future interest" is one to take effect in possession, use or enjoyment dependent upon the termination of an intervening estate or interest or the happening of any event or thing;

c.A "devisee" means any person designated in a will to receive a devise, but does not mean a trustee or trust designated in a will to receive a devise;

d.The "effective date" is the date on which a property right vests, or a contract right arises, even though the right is subject to divestment;

e."Joint property" is property that is owned by two or more persons with rights of survivorship and includes a tenancy by the entirety, a joint tenancy, a joint tenancy with rights of survivorship and a joint life estate with contingent remainder in fee. For purposes of this chapter, joint property is deemed to consist of a present interest and a future interest. The future interest is the right of survivorship;

f."Joint tenant" is the co-owner of joint property.

Amended 2004, c.132, s.63.



Section 3B:9-2 - Disclaimer Of An Interested Party.

3B:9-2 Disclaimer of an interested party.

3B:9-2. a. Any person who is an heir, or a devisee or beneficiary under a will or testamentary trust, or appointee under a power of appointment exercised by a will or testamentary trust, including a person succeeding to a disclaimed interest, may disclaim in whole or in part any property or interest therein, including a future interest, by delivering and filing a disclaimer under this chapter.

b.Any person who is a grantee, donee, surviving joint tenant, surviving party to a P.O.D. account or a trust deposit account, person succeeding to a disclaimed interest, beneficiary under a nontestamentary instrument or contract, appointee under a power of appointment exercised by a nontestamentary instrument, or a beneficiary under an insurance policy, may disclaim in whole or in part any such property or interest therein by delivering, and if required by N.J.S. 3B:9-7, by filing, a written disclaimer under this chapter.

c.A surviving joint tenant may disclaim as a separate interest any property or interest therein devolving to him by right of survivorship without regard to the extent, if any, the surviving joint tenant contributed to the creation of the joint property interest.

d.A disclaimer may be of a pecuniary or a fractional share, expressed as either a percentage or dollar amount, specific property or any limited interest or estate.

Amended 2004, c.132, s.64.



Section 3B:9-3 - Requirements Of A Disclaimer.

3B:9-3 Requirements of a disclaimer.

3B:9-3. a. A disclaimer shall be in writing, signed and acknowledged by the person disclaiming, and shall:

(1)Describe the property, interest, power or discretion disclaimed;

(2)If the property interest disclaimed is real property, identify the municipality and county in which the real property is situated; and

(3)Declare the disclaimer and the extent thereof.

b.The disclaimer shall be made within the time prescribed by section 68 of P.L.2004, c.132 (C.3B:9-4.2).

Amended 2004, c.132, s.65.



Section 3B:9-4 - Disclaimer By A Fiduciary Of An Interest In Property.

3B:9-4 Disclaimer by a fiduciary of an interest in property.

3B:9-4. a. A fiduciary or agent acting on behalf of a principal within the express, general or implied authority of a power of attorney, may disclaim property or any interest therein.

b.Except as provided in subsection c. of this section, such disclaimer shall not be effective unless, prior thereto, the fiduciary or agent has been authorized to disclaim by the court having jurisdiction over the fiduciary or the principal after finding that such disclaimer is advisable and will not materially prejudice the rights of: (1) creditors, devisees, heirs or beneficiaries of the estate; (2) beneficiaries of the trust; or (3) the minor, the incapacitated individual, the conservatee or the principal for whom such fiduciary or agent acts.

c.If the governing instrument expressly authorizes the fiduciary or the agent to disclaim, the disclaimer by the fiduciary or agent shall be effective without court authorization.

Amended 2004, c.132, s.66.



Section 3B:9-4.1 - Disclaimer By A Fiduciary Of A Power Of Discretion.

3B:9-4.1 Disclaimer by a fiduciary of a power of discretion.

67. a. Any fiduciary, including an agent acting on behalf of a principal within the implied or general authority of a power of attorney, may disclaim any power or discretion held by such fiduciary in a fiduciary capacity. Unless the governing instrument specifically authorizes the fiduciary to disclaim such power or discretion without obtaining court authorization to do so, the disclaimer by the fiduciary shall not be effective unless, prior thereto, such fiduciary has been authorized to disclaim by the court having jurisdiction over the fiduciary after finding that it is advisable and will not materially prejudice the rights of: (1) devisees, heirs, or beneficiaries of the decedent; (2) the minor, the incapacitated individual, the conservatee, or the principal; or (3) the beneficiaries of the trust.

b.Unless expressly authorized by the court or by the governing instrument:

(1)Any disclaimer under this section shall be personal to the fiduciary so disclaiming and shall not constitute a disclaimer by a co-fiduciary or a successor or substituted fiduciary of such power or discretion;

(2)No disclaimer shall affect the rights of: (a) devisees, heirs or beneficiaries of the decedent; (b) the minor, the incapacitated individual, the conservatee, or the principal; or (c) the beneficiaries of the trust.

L.2004,c.132,s.67.



Section 3B:9-4.2 - Time For Disclaiming.

3B:9-4.2 Time for disclaiming.

68.Time for disclaiming. a. The disclaimer of an interest in property may be delivered, and if required by this chapter filed, at any time after the effective date of the governing instrument, or in the case of an intestacy, at any time after the death of the intestate decedent, and must be delivered, and if required by this chapter filed, before the right to disclaim is barred by N.J.S.3B:9-9. With respect to joint property, the barring of the right to disclaim the present interest does not bar the right to disclaim the future interest.

b.The disclaimer of a power or discretion by a fiduciary, including an agent acting on behalf of a principal within the implied or general authority of a power of attorney, in a fiduciary capacity may be made at any time, before or after exercise.

L.2004,c.132,s.68; amended 2005, c.160, s.9.



Section 3B:9-6 - Delivering And Filing Disclaimer.

3B:9-6 Delivering and filing disclaimer.

3B:9-6. a. The disclaimer of an interest by an intestate heir, or a person who is a devisee or beneficiary under a will or a testamentary trust or who is an appointee under a power of appointment exercised by a will or testamentary trust, including a person succeeding to a disclaimed interest, shall be filed in the office of the surrogate or clerk of the Superior Court in which proceedings have been commenced or will be commenced for the administration of the estate of the decedent or deceased donee of the power of appointment. A copy of the disclaimer shall also be delivered to any personal representative, or other fiduciary of the decedent or to the donee of the power or to the holder of the legal title to which the interest relates. The fiduciary shall promptly notify the person or persons who take the disclaimed interest, although any such failure to provide the notice required herein shall not affect the validity of the disclaimer.

b.The disclaimer of an interest in property, other than property passing under or pursuant to a will or testamentary trust shall be delivered to the fiduciary, payor or other person having legal title to or possession of the property or interest disclaimed or who is entitled thereto in the event of disclaimer. Any fiduciary, payor or other person having title to or possession of the property or interest who receives such disclaimer shall promptly notify the person or persons who take the disclaimed interest, although any such failure to provide the notice required herein shall not affect the validity of the disclaimer.

c.In the case of a disclaimer by a fiduciary of a power or discretion:

(1)If such disclaimer is made after court authorization, the fiduciary shall deliver a copy to such person or persons and in such manner as shall be directed by the court; or

(2)If such disclaimer is made without court authorization pursuant to N.J.S.3B:9-4(a), the fiduciary shall deliver a copy to all co-fiduciaries, but if there are none, then to all persons whose property interests are affected by the disclaimer.

d.In the case of a will or testamentary trust or power of appointment under a will or testamentary trust, if real property or any interest therein is disclaimed, the surrogate or clerk of the Superior Court, as the case may be, shall forthwith forward a copy of the disclaimer for filing in the office of the clerk or register of deeds and mortgages of the county in which the real property is situated. In the case of a nontestamentary instrument or contract, if real property or any interest therein is disclaimed, the original thereof shall be filed in the office of the clerk or register of deeds and mortgages of the county in which the real property is situated.

e.For the purposes of this section, delivery may be effected: (1) in person; (2) by registered or certified mail; or (3) by another means which is reasonably likely to accomplish delivery.

L.2004,c.132,s.69.



Section 3B:9-7 - Recording Of Disclaimer Where Real Property Or Interest Therein Is Disclaimed.

3B:9-7 Recording of disclaimer where real property or interest therein is disclaimed.

3B:9-7. Each county clerk or register of deeds and mortgages shall provide a book to be entitled "Disclaimers," so arranged that he may record therein:

a.The name of the disclaimant;

b.The name of the decedent or the name of the donee of the power of appointment, the name of the trustee or other person having legal title to, or possession of, the property or interest disclaimed or entitled thereto in the event of disclaimer or the name of the donee of the power of appointment;

c.The location of the property;

d.The file number of the county clerk's office or the office of register of deeds and mortgages indorsed upon each disclaimer filed;

e.The date of filing the disclaimer.

The county clerk or the register of deeds and mortgages shall maintain in the record an alphabetical index of the names of all disclaimants stated in any disclaimer file, and also keep in his office for public inspection, all disclaimers so filed therein.

Amended 2004, c.132, s.70.



Section 3B:9-8 - Effect Of Disclaimer.

3B:9-8 Effect of disclaimer.

3B:9-8 Effect of disclaimer. A disclaimer acts as a nonacceptance of the disclaimed interest, rather than as a transfer of the disclaimed interest. The disclaimant is treated as never having received the disclaimed interest. Unless a governing instrument otherwise provides, the property or interest disclaimed devolves:

a.As to a present interest:

(1)in the case of an intestacy, a will, a testamentary trust or a power of appointment exercised by a will or testamentary trust, as if the disclaimant had predeceased the decedent or, if the disclaimant is designated to take under a power of appointment exercised by a will or testamentary instrument, as if the disclaimant had predeceased the donee of the power. If by law or under the will or testamentary trust the descendants of the disclaimant would take the disclaimant's share by representation were the disclaimant to predecease the decedent, then the disclaimed interest devolves by representation to the descendants of the disclaimant who survive the decedent; and

(2)in the case of a nontestamentary instrument or contract, other than a joint property interest, as if the disclaimant had died before the effective date of the instrument or contract. If by law or under the nontestamentary instrument or contract the descendants of the disclaimant would take the disclaimant's share by representation were the disclaimant to predecease the effective date of the instrument, then the disclaimed interest devolves by representation to the descendants of the disclaimant who survive the effective date of the instrument.

(3)in the case of joint property created by a will, testamentary trust or non-testamentary instrument: (a) if the disclaimant is the only living owner, the disclaimed interest devolves to the estate of the last to die of the other joint owners; or (b) if the disclaimant is not the only living owner, the disclaimed interest devolves equally to the living joint owners, or all to the other living owner, if there is only one living owner.

b.As to a future interest:

(1)In the case of a will or testamentary trust or a power of appointment exercised by a will or testamentary trust, as if the disclaimant had died before the event determining that the taker of the property or interest is finally ascertained and his interest is vested; and

(2)In the case of a nontestamentary instrument or contract, as if the disclaimant had died before the event determining that the taker of the property or interest had become finally ascertained and the taker's interest is vested; and

(3)Notwithstanding the foregoing, a future interest that is held by the disclaimant who also holds the present interest and which takes effect at a time certain, such as a fixed calendar date or the disclaimant's attainment of a certain age, is not accelerated by the disclaimer and continues to take effect at the time certain.

c.Except as provided in subsection b. of this section, a disclaimer relates back for all purposes to the date of death of the decedent or the donee of the power or the effective date of the nontestamentary instrument or contract.


Amended 2004, c.132, s.71; 2005, c.160, s.10.



Section 3B:9-9 - Bar Of Right To Disclaim.

3B:9-9 Bar of right to disclaim.

3B:9-9. Bar of right to disclaim.

a.The right of an individual to disclaim property or any interest therein is barred by:

(1)an assignment, conveyance, encumbrance, pledge or transfer of the property or interest or a contract therefor; or

(2)a written waiver of the right to disclaim; or

(3)an acceptance of the property or interest or a benefit under it after actual knowledge that a property right has been conferred; or

(4)a sale of the property or interest that was seized under judicial process before the disclaimer is made; or

(5)the expiration of the permitted applicable perpetuities period; or

(6)a fraud on the individual's creditors as set forth in the "Uniform Fraudulent Transfer Act" (R.S.25:2-20 et seq.).

b.The disclaimant shall not be barred from disclaiming all or any part of the balance of the property where the disclaimant has received a portion of the property and there still remains an interest which the disclaimant is yet to receive.

c.A bar to the right to disclaim a present interest in joint property does not bar the right to disclaim a future interest in that property.

d.The right to disclaim may be barred to the extent provided by other applicable statutory law.

Amended 1988, c.74, s.2; 2004, c.132, s.72; 2005, c.160, s.11.



Section 3B:9-10 - Binding Effect Of Disclaimer Or Waiver.

3B:9-10 Binding effect of disclaimer or waiver.

3B:9-10. Binding effect of disclaimer or waiver.

The disclaimer or written waiver of the right to disclaim a property interest shall be binding upon the disclaimant or the individual waiving and all individuals claiming by, through or under him.

Amended 2004, c.132, s.73; 2005, c.160, s.12.



Section 3B:9-11 - Spendthrift Provision Not To Affect Right To Disclaim.

3B:9-11 Spendthrift provision not to affect right to disclaim.

3B:9-11. The right to disclaim a property interest exists notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction or any restriction or limitation on the right to disclaim a property interest contained in the governing instrument.

Amended 2004, c.132, s.74.



Section 3B:9-12 - Right To Disclaim, Etc.; Under Other Law Not Abridged.

3B:9-12 Right to disclaim, etc.; under other law not abridged.

3B:9-12. Right to disclaim, etc.; under other law not abridged. This chapter does not abridge the right of an individual to waive, release, disclaim or renounce property or an interest therein under any other statute or law.

Amended 2004, c.132, s.75; 2005, c.160, s.13.



Section 3B:9-13 - Extension Of Time To Disclaim Interest Existing On February 28, 1980.

3B:9-13 Extension of time to disclaim interest existing on February 28, 1980.

3B:9-13. Extension of time to disclaim interest existing on February 28, 1980.

a.An interest in property existing on February 28, 1980, as to which, if a present interest, the time for filing a disclaimer under this chapter has not expired, or if a future interest, the interest has not become indefeasibly vested or the taker finally ascertained, may be disclaimed within 9 months after February 28, 1980.

b.An interest in property existing on the effective date of this chapter as amended and supplemented by P.L.2004, c.132 (C.3B:3-33.1 et al.) as to which the right to disclaim has not been barred by prior law may be disclaimed at any time before the right to disclaim is barred by N.J.S.3B:9-9.

Amended 2004, c.132, s.76; 2005, c.160, s.14.



Section 3B:9-14 - Federal Law.

3B:9-14 Federal law.

79.The provisions of this chapter, as amended and supplemented by P.L.2004, c.132 (C.3B:3-33.1 et al.) are not intended to enlarge, limit, modify or otherwise affect the federal requirements for a qualified disclaimer under 26 U.S.C. section 2518 or 26 U.S.C. section 2046.

L.2004,c.132,s.79.



Section 3B:10-1 - Grant Of Letters Of Administration

3B:10-1. Grant of letters of administration
The surrogate's court of the county in which a decedent resided at the time of his death, or the Superior Court, may grant letters of general administration on the estate of the decedent.

L.1981, c. 405, s. 3B:10-1, eff. May 1, 1982.



Section 3B:10-2 - To Whom Letters Of Administration Granted.

3B:10-2 To whom letters of administration granted.

3B:10-2. To whom letters of administration granted.

If any person dies intestate, administration of the intestate's estate shall be granted to the surviving spouse or domestic partner of the intestate, if he or she will accept the administration, and, if not, or if there be no surviving spouse or domestic partner, then to the remaining heirs of the intestate, or some of them, if they or any of them will accept the administration, and, if none of them will accept the administration, then to any other person as will accept the administration.

If the intestate leaves no heirs justly entitled to the administration of his estate, or if his heirs shall not claim the administration within 40 days after the death of the intestate, the Superior Court or surrogate's court may grant letters of administration to any fit person applying therefor.

Amended 2005, c.331, s.23.



Section 3B:10-3 - When Spouse, Partner In A Civil Union, Or Domestic Partner Entitled To Assets Without Administration.

3B:10-3 When spouse, partner in a civil union, or domestic partner entitled to assets without administration.

3B:10-3. When spouse, partner in a civil union, or domestic partner entitled to assets without administration.

Where the total value of the real and personal assets of the estate of an intestate will not exceed $50,000, the surviving spouse, partner in a civil union, or domestic partner upon the execution of an affidavit before the Surrogate of the county where the intestate resided at his death, or, if then nonresident in this State, where any of the assets are located, or before the Superior Court, shall be entitled absolutely to all the real and personal assets without administration, and the assets of the estate up to $10,000 shall be free from all debts of the intestate. Upon the execution and filing of the affidavit as provided in this section, the surviving spouse, partner in a civil union, or domestic partner shall have all of the rights, powers and duties of an administrator duly appointed for the estate. The surviving spouse, partner in a civil union, or domestic partner may be sued and required to account as if he had been appointed administrator by the Surrogate or the Superior Court. The affidavit shall state that the affiant is the surviving spouse, partner in a civil union, or domestic partner of the intestate and that the value of the intestate's real and personal assets will not exceed $50,000, and shall set forth the residence of the intestate at his death, and specifically the nature, location and value of the intestate's real and personal assets. The affidavit shall be filed and recorded in the office of such Surrogate or, if the proceeding is before the Superior Court, then in the office of the clerk of that court. Where the affiant is domiciled outside this State, the Surrogate may authorize in writing that the affidavit be executed in the affiant's domicile before any of the officers authorized by R.S.46:14-6.1 to take acknowledgments or proofs.

amended 1983, c.246, s.1; 2004, c.132, s.77; 2005, c.331, s.24; 2015, c.232, s.1.



Section 3B:10-4 - When Heirs Entitled To Assets Without Administration.

3B:10-4 When heirs entitled to assets without administration.
3B:10-4. When heirs entitled to assets without administration.

Where the total value of the real and personal assets of the estate of an intestate will not exceed $20,000 and the intestate leaves no surviving spouse, partner in a civil union, or domestic partner, and one of his heirs shall have obtained the consent in writing of the remaining heirs, if any, and shall have executed before the Surrogate of the county where the intestate resided at his death, or, if then nonresident in this State, where any of the intestate's assets are located, or before the Superior Court, the affidavit herein provided for, shall be entitled to receive the assets of the intestate of the benefit of all the heirs and creditors without administration or entering into a bond. Upon executing the affidavit, and upon filing it and the consent, he shall have all the rights, powers and duties of an administrator duly appointed for the estate and may be sued and required to account as if he had been appointed administrator by the Surrogate or the Superior Court.

The affidavit shall set forth the residence of the intestate at his death, the names, residences and relationships of all of the heirs and specifically the nature, location and value of the real and personal assets and also a statement that the value of the intestate's real and personal assets will not exceed $20,000.

The consent and the affidavit shall be filed and recorded, in the office of the Surrogate or, if the proceeding is before the Superior Court, then in the office of the clerk of that court. Where the affiant is domiciled outside this State, the Surrogate may authorize in writing that the affidavit be executed in the affiant's domicile before any of the officers authorized by R.S.46:14-6.1 to take acknowledgments or proofs.

amended 1983, c.246, s.2; 2004, c.132, s.78; 2005, c.331, s.25; 2015, c.232, s.2.



Section 3B:10-5 - Discharge Of Corporations Or Persons Making Payments Or Delivering Assets Under N. J. S. 3b:10-3 Or N. J. S. 3b:10-4

3B:10-5. Discharge of corporations or persons making payments or delivering assets under N.J.S. 3B:10-3 or N.J.S. 3B:10-4
Any bank, building and loan association, association, as defined in section 5 of the "Savings and Loan Act (1963)," P.L.1963, c. 144 (C. 17:12B-5), or any other corporation or any person, association or society, which pays or delivers any assets of the intestate to the person executing an affidavit under N.J.S. 3B:10-3 or N.J.S. 3B:10-4, upon presentation of a copy of the affidavit marked a true copy by the surrogate or the clerk of the Superior Court, shall be forever discharged from all claims by any administrator of the intestate who may be appointed or by any other person, as to the assets so paid or delivered, and this, notwithstanding that the total value of the real and personal assets does in fact exceed the amount limited by N.J.S. 3B:10-3 or N.J.S. 3B:10-4 or that the statements in the affidavit are erroneous or that the consent required by N.J.S. 3B:10-4 has not been obtained.

L.1981, c. 405, s. 3B:10-5, eff. May 1, 1982.



Section 3B:10-6 - Acts Of Administrator Before Notice Of Will

3B:10-6. Acts of administrator before notice of will
Lawful acts performed in good faith by an administrator before notice of a will and purchases or transfers made by him in good faith before notice shall remain valid and shall not be impeached or altered by an executor upon probate of the will.

Nothing in this section shall be construed to relieve the administrator of any liability to the executor under the will for property unadministered or maladministered.

L.1981, c. 405, s. 3B:10-6, eff. May 1, 1982.



Section 3B:10-7 - Ancillary Administration On Estate Of Nonresident Intestate

3B:10-7. Ancillary administration on estate of nonresident intestate
Where a nonresident dies intestate seized of real property or possessed of personal property in this State, or where the evidence of his personal property shall be in the hands of any resident of this State, the surrogate's court of the county wherein any of the real or personal property or evidence thereof, is situate, or the Superior Court, shall, in an action upon satisfactory proof of intestacy, issue letters of administration upon the estate of the nonresident to the administrator of his estate or, on notice to the administrator as the court shall require, to any person who would be entitled to administration if the intestate had been a resident at his death.

L.1981, c. 405, s. 3B:10-7, eff. May 1, 1982.



Section 3B:10-8 - Administration By Creditor Of Nonresident Decedent

3B:10-8. Administration by creditor of nonresident decedent
If a personal representative of a nonresident decedent fails to apply in this State for letters testamentary or of administration within 60 days next after the death of the decedent and there is real or personal property of the decedent within this State, or the evidence thereof in the hands of a resident of this State, the surrogate's court of a county wherein the real property, or personal property or evidence, is situate, or the Superior Court, may, in an action by any person resident or nonresident, alleging himself to have a debt or legal claim against the decedent which by the law of this State survives against his representatives, issue letters of administration, with the will annexed or otherwise as the case may require, to some fit person to be designated by the court.

Prior to an appointment pursuant to this section, notice shall be given the foreign personal representative as the court shall prescribe.

L.1981, c. 405, s. 3B:10-8, eff. May 1, 1982.



Section 3B:10-9 - Record Of Appointment Of Personal Representative; Evidentiary Effect

3B:10-9. Record of appointment of personal representative; evidentiary effect
If any person shall desire to have the appointment of a personal representative appointed in another state recorded in this State for the purpose of manifesting the authority of the personal representative to release or discharge real estate in this State from any mortgage, judgment, other lien or encumbrance which was held by his decedent the surrogate of the county wherein the real estate is situate, or the clerk of the Superior Court, may, upon the presentation to him of an exemplified copy of the record of the appointment of the personal representative, record and file the exemplified copy in his office, and the record or certified copies thereof shall be received as evidence in all courts of this State.

L.1981, c. 405, s. 3B:10-9, eff. May 1, 1982.



Section 3B:10-10 - Executor De Son Tort

3B:10-10. Executor de son tort
Whereas it is sometimes practiced to the defrauding of creditors, that persons who are entitled to the administration of the estate of an intestate will not accept administration, but suffer or procure the administration to be granted to others of indigent circumstances, from whom they, or others, by their means, by deeds of gifts, or by letters of attorney, obtain the estate of the intestate into their hands, and are not subject to the payment of the debts of the intestate, and so the creditors cannot have or recover their just debts and demands; therefore, if any person shall obtain, receive and have, any property or debts of an intestate, or a release or other discharge of any debt or duty due the intestate, upon any fraud as herein provided, without valuable consideration as shall amount to the value of the property or debts, or near thereabouts except it be in or towards satisfaction of some just debt, of the value of the same property or debts, to him owing by the intestate at the time of his decease, the person shall be charged and chargeable as executor of his own wrong so far only, as all the property and debts coming to his hands, or whereof he is released or discharged by the administrator, will satisfy. However he shall not be charged for those just debts, contracted without fraud and upon a good consideration, which are owing to him by the intestate at the time of his decease, nor for payments made by him which lawful executors or administrators ought to pay.

L.1981, c. 405, s. 3B:10-10, eff. May 1, 1982.



Section 3B:10-11 - Administration Ad Prosequendum On Death By Wrongful Act

3B:10-11. Administration ad prosequendum on death by wrongful act
The surrogate's court of the county wherein an intestate resided at his death, or, if the intestate resided outside the State, the surrogate's court of the county wherein the accident resulting in death occurred, or the Superior Court, may grant letters of administration ad prosequendum to the person entitled by law to general administration. An administrator ad prosequendum shall not be required to give bond.

L.1981, c. 405, s. 3B:10-11, eff. May 1, 1982.



Section 3B:10-12 - Temporary Administration

3B:10-12. Temporary administration
The Superior Court may grant administration ad litem, temporary administration, administration pendente lite, or any form of limited administration.

L.1981, c. 405, s. 3B:10-12, eff. May 1, 1982.



Section 3B:10-13 - Duty To Apply In This State For Original Letters Of Administration

3B:10-13. Duty to apply in this State for original letters of administration
When an intestate is resident in any county of New Jersey at his death, it shall be the duty of the heir or any other person desiring original letters of administration upon his estate to make application therefor to the surrogate of that county or to the Superior Court of this State.

Any person having knowledge of the grant in a foreign jurisdiction of original letters of administration upon the estate of a person dying resident in any county of New Jersey, shall give information thereof to the Superior Court.

The court may direct the clerk of the court to issue and have served subpenas or an order to show cause requiring the appearance before it, at a specified time, of any persons having any interest in the estate, and commanding them to abide the order of the court. The matter of the grant of letters of administration shall be wholly within the jurisdiction of the court.

L.1981, c. 405, s. 3B:10-13, eff. May 1, 1982.



Section 3B:10-14 - Appointment Of Debtor As Executor; Debt Not Discharged

3B:10-14. Appointment of debtor as executor; debt not discharged
The appointment of a debtor as executor shall not, unless otherwise expressed in the will, be construed to discharge the executor from payment of the debt, but the debt shall be considered an asset in the hands of the executor and shall be accounted for in the same manner as any other part of the decedent's estate.

L.1981, c. 405, s. 3B:10-14, eff. May 1, 1982.



Section 3B:10-15 - Appointment Of Substituted Administrators

3B:10-15. Appointment of substituted administrators
When a sole or sole surviving or remaining executor or administrator, with or without the will annexed, dies or is removed or discharged by the court after qualifying and entering upon the duties of his office but before the completion thereof, the vacancy so created shall, except as hereinafter provided, be filled by the appointment of a fit person to exercise the vacated office. The person so appointed shall be nominated substituted administrator with the will annexed or substituted administrator, as the case may be.

L.1981, c. 405, s. 3B:10-15, eff. May 1, 1982.



Section 3B:10-16 - Decedent's Will To Be Observed

3B:10-16. Decedent's will to be observed
Where administration is granted with the will annexed, the will of the decedent therein expressed shall be observed and performed.

L.1981, c. 405, s. 3B:10-16, eff. May 1, 1982.



Section 3B:10-17 - Manner In Which Appointment Shall Be Made

3B:10-17. Manner in which appointment shall be made
The appointment shall be made by the issuance of letters of substitutionary administration, with or without the will annexed as the case may be, by the surrogate's court or the Superior Court in the manner and upon the conditions prescribed for granting letters of administration to the first administrators in other cases.

L.1981, c. 405, s. 3B:10-17, eff. May 1, 1982.



Section 3B:10-18 - When Appointment Unnecessary

3B:10-18. When appointment unnecessary
The appointment of a substituted administrator shall not be required if the unadministered assets of the intestate or testator consist of money on deposit in a bank, trust company or savings and loan association not exceeding $1,000.00, in which event it shall be lawful for the Superior Court, in an action brought by any party in interest, to authorize the bank, trust company or savings and loan association to distribute to the persons entitled by law to receive the assets. Payments made pursuant to the authority of this section shall release the bank, trust company or savings and loan association from any claim of, or liability to, any person interested in the estate.

L.1981, c. 405, s. 3B:10-18, eff. May 1, 1982.



Section 3B:10-19 - Commencement Of Duties And Powers Of A Personal Representative

3B:10-19. Commencement of duties and powers of a personal representative
The duties and powers of a personal representative commence upon his appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter.

L.1981, c. 405, s. 3B:10-19, eff. May 1, 1982.



Section 3B:10-20 - Ratification Of Prior Acts

3B:10-20. Ratification of prior acts
A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative.

L.1981, c. 405, s. 3B:10-20, eff. May 1, 1982.



Section 3B:10-21.1 - Appointment Of Person To Control Funeral, Disposition Of Remains.

3B:10-21.1 Appointment of person to control funeral, disposition of remains.

40.Prior to probate, a decedent's appointment of a person in a will to control the funeral and disposition of human remains may be carried out in accordance with section 22 of P.L.2003, c.261 (C.45:27-22). If known to them, a person named executor in a will shall notify such a person of their appointment and advise them of what financial means are available to carry out the funeral and disposition arrangements.

L.2003,c.261,s.40.



Section 3B:10-22 - Priority Among Letters

3B:10-22. Priority among letters
A person to whom general letters of appointment are issued first has exclusive authority under the letters until his appointment is terminated or modified. If, through error, general letters of appointment are afterwards issued to another, the first appointed personal representative may recover any property of the estate in the hands of the personal representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment.

L.1981, c. 405, s. 3B:10-22, eff. May 1, 1982.



Section 3B:10-23 - Duty Of Personal Representative To Settle And Distribute Estate

3B:10-23. Duty of personal representative to settle and distribute estate
A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and applicable law, and as expeditiously and efficiently as is consistent with the best interests of the estate. He shall use the authority conferred upon him by law, the terms of the will, if any, and any order in proceedings to which he is a party for the best interests of successors to the estate.

L.1981, c. 405, s. 3B:10-23, eff. May 1, 1982.



Section 3B:10-24 - Liability For Acts Of Administration Or Distribution

3B:10-24. Liability for acts of administration or distribution
A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, a probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending proceeding to probate a will or to determine heirs, a proceeding to vacate an order entered in an earlier proceeding to probate a will, a formal proceeding questioning his appointment or fitness to continue. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants and others interested in the estate.

L.1981, c. 405, s. 3B:10-24, eff. May 1, 1982.



Section 3B:10-25 - Standing To Sue And Be Sued

3B:10-25. Standing to sue and be sued
Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this State at his death has the same standing to sue and be sued in the courts of this State and the courts of any other jurisdiction as his decedent had immediately prior to death.

L.1981, c. 405, s. 3B:10-25, eff. May 1, 1982.



Section 3B:10-26 - Standards Of Care To Be Observed

3B:10-26. Standards of care to be observed
Except as otherwise provided by the terms of a decedent's will, the personal representative shall observe the standards in dealing with the estate assets that would be observed by a prudent man dealing with the property of another, and if the personal representative has special skills or is named personal representative on the basis of representations of special skills or expertise, he is under a duty to use those skills.

L.1981, c. 405, s. 3B:10-26, eff. May 1, 1982.



Section 3B:10-27 - Right To Possession Of Property Transferred In Fraud Of Creditors

3B:10-27. Right to possession of property transferred in fraud of creditors
The right to possession of property transferred in fraud of creditors recovered for the benefit of creditors is exclusively in the personal representative.

L.1981, c. 405, s. 3B:10-27, eff. May 1, 1982.



Section 3B:10-28 - Expeditious Settlement And Distribution

3B:10-28. Expeditious settlement and distribution
A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and do so without adjudication, order, or direction of a court, but he may invoke the jurisdiction of a court, in proceedings authorized by law to resolve questions concerning the estate or its administration.

L.1981, c. 405, s. 3B:10-28, eff. May 1, 1982.



Section 3B:10-29 - Possession And Control Of Estate

3B:10-29. Possession and control of estate
Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by him will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection and preservation of, the estate in his possession. He may maintain an action to recover possession of property or to determine the title thereto.

L.1981, c. 405, s. 3B:10-29, eff. May 1, 1982.



Section 3B:10-30 - Power Over Title To Property

3B:10-30. Power over title to property
Until termination of his appointment a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing, or order of court.

L.1981, c. 405, s. 3B:10-30, eff. May 1, 1982.



Section 3B:10-31 - Powers And Duties Of Successor Representative

3B:10-31. Powers and duties of successor representative
A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but he shall not exercise any power expressly made personal to the executor named in the will.

L.1981, c. 405, s. 3B:10-31, eff. May 1, 1982.



Section 3B:10-32 - Powers Of Surviving Copersonal Representative

3B:10-32. Powers of surviving copersonal representative
Unless the terms of the will otherwise provide, every power exercisable by copersonal representatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of two or more nominated as copersonal representatives is not appointed, those appointed may exercise all the powers incident to the office.

L.1981, c. 405, s. 3B:10-32, eff. May 1, 1982.



Section 3B:11-1 - Creator's Reserved Interest In Trust Alienable Subject To Creditors' Claims.

3B:11-1 Creator's reserved interest in trust alienable subject to creditors' claims.

3B:11-1. Creator's reserved interest in trust alienable subject to creditors' claims.

a.The right of any creator of a trust to receive either the income or the principal of the trust or any part of either thereof, presently or in the future, shall be freely alienable and shall be subject to the claims of his creditors, notwithstanding any provision to the contrary in the terms of the trust.

b.A trustee's discretionary authority to pay trust income or principal to the creator of such trust in an amount equal to the income taxes on any portion of the trust principal chargeable to the creator shall not be considered to be a right of the trust creator to receive trust income or principal within the meaning of subsection a. of this section. The trust creator shall not be considered to have the right to receive income or principal of the trust solely because the trustee is authorized under the trust instrument or any other provision of law to pay or reimburse the creator for any tax on trust income or trust principal that is payable by the creator under the law imposing such tax or to pay any such tax directly to the taxing authorities. No creditor of a trust creator shall be entitled to reach any trust property based on the discretionary powers described in this subsection.

amended 2013, c.55.



Section 3B:11-2 - Letters Of Trusteeship Under A Will

3B:11-2. Letters of trusteeship under a will
A testamentary trustee or substituted testamentary trustee, before exercising the authority vested in him by virtue of any will admitted to probate by the Superior Court, or any surrogate's court of this State, shall obtain letters of trusteeship from that court.

L.1981, c. 405, s. 3B:11-2, eff. May 1, 1982.



Section 3B:11-3 - Trustees Construed To Be Joint Tenants

3B:11-3. Trustees construed to be joint tenants
All estates heretofore or hereafter granted or devised to trustees shall be construed to have vested and to vest an estate of joint tenancy in the trustees.

When a trustee is removed a conveyance or devise from the removed trustee to the old and new trustees or to the new trustees shall vest in the old and new trustees or the new trustees an estate in joint tenancy, notwithstanding any want of unity.

When a trustee dies or resigns or his office becomes vacant for any cause, and a new trustee is appointed, the surviving trustees, if any there be, and the new trustees shall hold the trust estate as joint tenants, and a conveyance of a right and interest in the trust estate from the surviving trustees, to the new trustee shall vest in all the trustees an estate in joint tenancy, notwithstanding any want of unity.

When a new, additional or substituted trustee is appointed by a court of competent jurisdiction or becomes such by operation of the terms of a will or other instrument or by operation of law, title to the trust assets shall forthwith vest in all the trustees in office including the new, additional or substituted trustee as joint tenants.

L.1981, c. 405, s. 3B:11-3, eff. May 1, 1982.



Section 3B:11-4 - Effect To Be Given Consent By Holders Of General Powers Of Appointment Upon Beneficiaries

3B:11-4. Effect to be given consent by holders of general powers of appointment upon beneficiaries
For the purpose of granting consent or approval with regard to the acts or accounts of a fiduciary or trustee, including relief from liability or penalty for failure to post bond, or to perform other duties, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all coholders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent that the interests of the beneficiaries as objects, takers in default, or otherwise are subject to the power. As used in this section, a presently exercisable general power of appointment is one which enables the power holder to presently draw absolute ownership to himself.

L.1981, c. 405, s. 3B:11-4, eff. May 1, 1982.



Section 3B:11-4.1 - Limitations On Powers Of Trustees; Applicability; "Interested Party" Defined

3B:11-4.1. Limitations on powers of trustees; applicability; "interested party" defined
1. a. The following powers conferred by a governing instrument upon a trustee in his or her capacity as a trustee shall not be exercised by that trustee:

(1) The power to make discretionary distributions of either principal or income to or for the benefit of the trustee, the trustee's estate, or the creditors of either, unless either:

(a) limited by an ascertainable standard relating to the trustee's health, education, support or maintenance, within the meaning of 26 U.S.C. 2041 and 2514; or

(b) exercisable by the trustee only in conjunction with another person having a substantial interest in the property subject to the power which is adverse to the interest of the trustee within the meaning of 26 U.S.C. 2041(b) (1) (C) (ii);

If a trustee is prohibited by paragraph (1) of this subsection from exercising a power conferred upon the trustee, the trustee nevertheless may exercise that power but shall be limited to distributions for the trustee's health, education, support or maintenance to the extent otherwise permitted by the terms of the trust.

(2) The power to make discretionary distributions of either principal or income to satisfy any of the trustee's personal legal obligations for support or other purposes;

(3) The power to make discretionary allocations in the trustee's personal favor of receipts or expenses as between income and principal, unless such trustee has no power to enlarge or shift any beneficial interest except as an incidental consequence of the discharge of such trustee's fiduciary duties;

(4) The power to exercise any of the powers proscribed in this subsection with regard to an individual other than the trustee to the extent that such individual could exercise a similar prohibited power in connection with a trust that benefits the trustee.

b. Unless otherwise prohibited by the provisions of subsection a. of this section, a trustee may exercise a power described in that subsection in favor of someone other than the trustee, the trustee's estate, or the creditors of either.

c. If a governing instrument contains a power proscribed under subsection a. of this section the following shall apply:

(1) If the power is conferred on two or more trustees, it may be exercised by the trustee or trustees who are not so prohibited as if they were the only trustee or trustees; or

(2) If there is no trustee in office who can exercise such power upon application of any interested party, a court of competent jurisdiction shall appoint a trustee to exercise such power or, except as provided in subsection d. of this section, a successor trustee who would not be disqualified shall be appointed to exercise the power that the other trustees cannot exercise in accordance with the provisions of the trust instrument as if the office of trustee were vacant.

d. No beneficiary of a trust, in an individual, trustee or other capacity, may appoint, or remove and appoint, a trustee who is related or subordinate to the beneficiary within the meaning of 26 U.S.C. 672 (c) unless:

(1) the trustee's discretionary power to make distributions to or for such beneficiary is limited by an ascertainable standard relating to the beneficiary's health, education, support or maintenance as set forth in subsection a. of this section;

(2) the trustee's discretionary power may not be exercised to satisfy any of such beneficiary's legal obligations for support or other purposes; and

(3) the trustee's discretionary power may not be exercised to grant to such beneficiary a general power to appoint property of the trust to the beneficiary, the beneficiary's estate or the creditors thereof within the meaning of 26 U.S.C. 2041.

This subsection d. shall not apply if the appointment of the trustee by the beneficiary may be made only in conjunction with another person having a substantial interest in the property of the trust, subject to the power, which is adverse to the exercise of the power in favor of the beneficiary within the meaning of 26 U.S.C. 2041(b) (1) (C) (ii).

e. The provisions of this section shall not apply during the time that a trust remains revocable or amendable by the grantor.

f. This section applies to:

(1) Any trust created under a governing instrument executed 90 days or more after the effective date of this act, unless the governing instrument expressly provides that this act does not apply; and

(2) Any trust created under a governing instrument executed before 90 days after the effective date of this act, unless all interested parties affirmatively elect on or before three years after the effective date by a written declaration signed by or on behalf of each interested party and delivered to the trustee, not to be subject to the application of this act. In the case of a testamentary trust, such declarations shall be filed with the clerk of the court in which the will was admitted to probate.

g. In this section the term "interested party" means:

(1) Each trustee then serving; and

(2) Each person having an interest in income or principal whom it would be necessary to join as a party in a proceeding for the judicial settlement of a trustee's account or, if such a person has not attained majority or is otherwise incapacitated, the person's legal representative under applicable law or the person's agent under a durable power of attorney that is sufficient to grant such authority.

L.1996,c.41.



Section 3B:11-8 - Short Title

3B:11-8. Short title
This article shall be known and may be cited as the "Charitable Trust Law of 1971."

L.1981, c. 405, s. 3B:11-8, eff. May 1, 1982.



Section 3B:11-9 - Definitions

3B:11-9. Definitions
As used in this article:

a. "Code" means the Internal Revenue Code of 1954 as amended;

b. "Private foundation trust" means a charitable trust which is a private foundation described in section 509(a) of the code, including each nonexempt charitable trust described in section 4947(a)(1) of the code which is treated as a private foundation;

c. "Split-interest trust" means a nonexempt split-interest trust described in section 4947(a)(2) of the code, but only to the extent that section 508(e) of the code is applicable to the nonexempt split-interest trust under section 4947(a)(2) of the code;

d. "Trust instrument" means a will, deed, agreement, court order, or other instrument pursuant to which money or other property is entrusted to a fiduciary, and also means the certificate of incorporation of a nonprofit corporation administering a charitable foundation trust;

e. "Trustee" means every fiduciary administering a trust instrument, and includes a corporation which is a private charitable foundation administering a private foundation trust;

f. "Trust" means private foundation trusts and split-interest trusts.

L.1981, c. 405, s. 3B:11-9, eff. May 1, 1982.



Section 3B:11-10 - Provision Included In Trust Instruments Governing Nonprofit Corporations Administering Private Foundation Trusts

3B:11-10. Provision included in trust instruments governing nonprofit corporations administering private foundation trusts
Notwithstanding any provision to the contrary contained in any law of this State or in any trust instrument, and except as otherwise provided in N.J.S. 3B:11-12, each trust instrument governing a nonprofit corporation administering a private foundation trust shall, by virtue of this article, and without any further act by any person or persons, be deemed to include the following:

"This corporation shall make distributions at times and in a manner as not to subject it to tax under section 4942 of the Internal Revenue Code of 1954 as amended, and shall not engage in any act of self-dealing as defined in section 4941 of the code, and shall not retain any excess business holdings as defined in section 4943 of the code, and shall not make any investments as defined in section 4944 of the code, and shall not make any taxable expenditure which would subject it to tax under section 4945 of the code."

L.1981, c. 405, s. 3B:11-10, eff. May 1, 1982.



Section 3B:11-11 - Provision Included In Trust Instruments Governing Split-interest Trusts Or Private Foundation Trusts

3B:11-11. Provision included in trust instruments governing split-interest trusts or private foundation trusts
Notwithstanding any provision to the contrary contained in any law of this State or in any trust instrument, and except as otherwise provided in N.J.S. 3B:11-12, each trust instrument governing a split-interest trust or a private foundation trust other than one as described in N.J.S. 3B:11-10, shall, by virtue of this article and without any further act by any person or persons, be deemed to include the following:

"Distributions of this trust shall be made at times and in a manner as not to subject the trust to tax under section 4942 of the Internal Revenue Code of 1954, as amended, and shall not engage in any act of self-dealing as defined in section 4941 of the code, and shall not retain any excess business holdings as defined in section 4943 of the code, and shall not make any investment as defined in section 4944 of the code, and shall not make any taxable expenditure which would subject it to tax under section 4945 of the code."

L.1981, c. 405, s. 3B:11-11, eff. May 1, 1982.



Section 3B:11-12 - Execution Of Instrument Stating Certain Provisions Not Applicable To Trust; Filing

3B:11-12. Execution of instrument stating certain provisions not applicable to trust; filing
The trustee or trustees of any trust may, without judicial proceedings, execute an instrument stating that the provisions of N.J.S. 3B:11-10 or N.J.S. 3B:11-11, as the case may be, shall not be applicable to the trust, and upon filing a copy thereof in the office of the Secretary of State of this State, the provisions of N.J.S. 3B:11-10 or N.J.S. 3B:11-11, as the case may be, shall not apply to the trust.

L.1981, c. 405, s. 3B:11-12, eff. May 1, 1982.



Section 3B:11-13 - Construction Of Article

3B:11-13. Construction of article
This article shall be so construed as to enable split-interest trusts and private foundation trusts to qualify for the maximum tax exemptions available to those trusts under the Internal Revenue Code of 1954 as amended.

L.1981, c. 405, s. 3B:11-13, eff. May 1, 1982.



Section 3B:11-14 - Power Of Courts Or Attorney General Not Impaired By Article

3B:11-14. Power of courts or Attorney General not impaired by article
Nothing in this article shall impair the power conferred by law upon the courts or the Attorney General of this State with respect to any trust subject to the provisions of this article.

L.1981, c. 405, s. 3B:11-14, eff. May 1, 1982.



Section 3B:11-15 - Application Of Article

3B:11-15. Application of article
This article shall apply to all trusts, as defined herein, whether created before or after December 13, 1971.

L.1981, c. 405, s. 3B:11-15, eff. May 1, 1982.



Section 3B:11-16 - Pooled Trust Accounts

3B:11-16. Pooled trust accounts
1. Prepaid funeral expense moneys used to fund a prepaid funeral agreement may be deposited into a pooled trust account in a federally insured State or federally chartered bank, savings bank or savings and loan association pursuant to a written trust agreement the beneficiaries of which shall be the purchasers or intended funeral recipients. Any such trust agreement shall assure that the following terms and conditions are clearly and conspicuously disclosed in writing to purchasers and intended funeral recipients prior to the acceptance of any moneys by the trustees:

a. The right to immediately withdraw on demand any moneys plus accrued interest paid into the trust, except as provided in section 1 of P.L.1991, c.502 (C.2A:102-16.1).

b. The right to receive periodic statements not less than once per year reflecting the amount of principal and accrued interest, if any, in the trust.

c. The amount or rate of commissions to be taken.



d. The identity and location of the trustees.



e. The location of the trust agreement and the conditions under which it may be examined.

All such trust agreements entered into by a provider on or after the effective date of this 1993 amendatory and supplementary act shall comply with the provisions set forth in sections 1 through 13 of P.L.1993, c.147 (C.45:7-82 to 45:7-94).

L.1985,c.147,s.1; amended 1991,c.502,s.2; 1993,c.147,s.20.



Section 3B:11-16.1 - Definitions Used In C.3b:11-16 et al.

3B:11-16.1. Definitions used in C.3B:11-16 et al.
22. As used in P.L.1985, c.147 (C.3B:11-16 et al.):



"Assigned funeral insurance policy" means any insurance policy or annuity contract that is not a newly issued funeral insurance policy, but that, at the time an assignment was made of some or all of its proceeds, was intended to provide funds to the provider, whether directly or indirectly, at the time of the insured's death in connection with a prepaid funeral agreement.

"Deliver" or "delivery" means the conveyance of actual control and possession of prepaid funeral goods that have been permanently relinquished by a provider, or other person, firm or corporation, or an agent thereof, to the purchaser or person paying the moneys, or personal representative of the intended funeral recipient. Delivery has not been made if the provider, or other person, firm or corporation, or an agent thereof:

(1) Arranges or induces the purchaser or person paying the moneys to arrange for the storage or warehousing of prepaid funeral goods ordered pursuant to a prepaid funeral agreement, with or without evidence that legal title has passed; or

(2) Acquires or reacquires actual or constructive possession or control of prepaid funeral goods after their initial delivery to the purchaser or person paying the moneys or personal representative of the intended funeral recipient.

This definition of delivery shall apply to this term as used in P.L.1985, c.147 (C.3B:11-16 et al.), notwithstanding the provisions set forth in the Uniform Commercial Code, Title 12A of the New Jersey Statutes.

"Funeral insurance policy" means any newly issued funeral insurance policy or assigned funeral insurance policy.

"Funeral trust" means a commingled or non-commingled account held in a pooled trust or P.O.D. account, established in accordance with P.L.1957, c.182 (C.2A:102-13 et seq.) or P.L.1985, c.147 (C.3B:11-16 et al.), which is intended as the depository for cash payments connected with a prepaid funeral agreement.

"Intended funeral recipient" means the person named in a prepaid funeral agreement for whose bodily disposition the prepaid funeral agreement is intended to provide. The intended funeral recipient may or may not be the purchaser.

"Newly issued funeral insurance policy" means any insurance policy or annuity contract that, at the time of issue, was intended to provide, or was explicitly marketed for the purpose of providing, funds to the provider, whether directly or indirectly, at the time of the insured's death in connection with a prepaid funeral agreement.

"Payable on death account" or "P.O.D. account" means an account payable on request to the purchaser or intended funeral recipient of a prepaid funeral agreement, during the lifetime of the intended funeral recipient and on his death, to a provider of funeral goods and services.

"Pooled trust" means a pooled trust account established pursuant to P.L.1985, c.147 (C.3B:11-16 et al.).

"Preneed funeral arrangements" means funeral arrangements made with an intended funeral recipient or his guardian, agent or next of kin, for the funeral of the intended funeral recipient.

"Prepaid funeral agreement" means a written agreement and all documents related thereto made by a purchaser with a provider prior to the death of the intended funeral recipient, with which there is connected a provisional means of paying for preneed funeral arrangements upon the death of the intended funeral recipient by the use of a funeral trust or funeral insurance policy, made payable to a provider and in return for which the provider promises to furnish, make available or provide the prepaid funeral goods or services, or both, specified in the agreement, the delivery of which occurs after the death of the intended funeral recipient.

"Prepaid funeral goods" means personal property typically sold or provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, caskets or other primary containers, cremation or transportation containers, outer burial containers, vaults, as defined in N.J.S.8A:1-2, memorials as defined in N.J.S.8A:1-2, funeral clothing or accessories, monuments, cremation urns, and similar funeral or burial items, which goods are purchased in advance of need and which will not be delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral goods shall not mean the sale of interment spaces and related personal property offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Prepaid funeral services" means those services typically provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, funeral directing services, embalming services, care of human remains, preparation of human remains for final disposition, transportation of human remains, use of facilities or equipment for viewing human remains, visitation, memorial services or services which are used in connection with a funeral or the disposition of human remains, coordinating or conducting funeral rites or ceremonies and similar funeral or burial services, including limousine services provided in connection therewith, which services are purchased in advance of need and which will not be provided or delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral services shall not mean the sale of services incidental to the provision of interment spaces or any related personal services offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Provider" means a person, firm or corporation duly licensed and registered pursuant to the "Mortuary Science Act," P.L.1952, c.340 (C.45:7-32 et seq.) to engage in the business and practice of funeral directing or mortuary science, or an individual serving as an agent thereof and so licensed:

(1) Operating a duly registered mortuary in accordance with P.L.1952, c.340 (C.45:7-32 et seq.) and the regulations promulgated thereunder;

(2) Having his or its business and practice based within the physical confines of the registered mortuary; and

(3) Engaging in the practice of making preneed funeral arrangements, including, but not limited to, offering the opportunity to purchase or enroll in prepaid funeral agreements.

"Purchaser" means the person named in a prepaid funeral agreement who purchases the prepaid funeral goods and services to be provided thereunder. The purchaser may or may not be the intended funeral recipient. If the purchaser is different than the intended funeral recipient, it is understood that the relationship of the purchaser to the intended funeral recipient includes a means to provide administrative control over the agreement on behalf of the intended funeral recipient.

L.1993,c.147,s.22; amended 1994,c.163,s.4.



Section 3B:11-17 - Trustees' Commission

3B:11-17. Trustees' commission
2. The trustees of a pooled trust fund established pursuant to section 1 of this act for the benefit of not less than 200 purchasers or intended funeral recipients shall be entitled to a commission of not more than 1% per annum of the corpus of the trust fund. The trustees of a pooled trust fund for the benefit of less than 200 purchasers or intended funeral recipients shall not be entitled to any commission. All expenses incurred in the administration of such a trust or the services rendered thereby shall be deducted from income received by the trustees and in no event shall the trustees invade the corpus of the trust funds.

L.1985,c.147,s.2; amended 1993,c.147,s.21.



Section 3B:11-18 - Report; Rules, Regulations

3B:11-18. Report; rules, regulations
The Commissioner of Banking shall determine whether, among pooled trust funds established pursuant to this act, adequate competition exists with respect to interest rate yield and commissions or fees charged during the one year period following the effective date of this act. No later than one year after the effective date of this act the commissioner shall report to the Legislature his findings and any recommendations he may have to provide for greater competition among pooled trust funds.

The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) as may be necessary to effectuate the purposes of this section.

L. 1985, c. 147, s. 3, eff. April 24, 1985.



Section 3B:11-19 - Short Title

3B:11-19. Short title
This act shall be known and may be cited as the "New Jersey Community Trust for Persons with Severe Chronic Disabilities Act."

L. 1985, c. 424, s. 1.



Section 3B:11-20 - Findings

3B:11-20. Findings
The Legislature finds that it is in the public interest to encourage activities by voluntary associations and private citizens which will supplement and augment those services provided by local, State, and federal government agencies in discharge of their responsibilities toward individuals with severe chronic disabilities. The Legislature further finds that, as a result of changing social, economic, and demographic trends, families of persons with severe chronic disabilities are increasingly aware of the need for a vehicle by which they can assure ongoing individualized personal concern for a severely disabled family member who may survive his parents or other family members, and provide for the efficient management of small legacies or trust funds to be used for the benefit of such a disabled person. In a number of other states voluntary associations have established foundations or trusts intended to be responsive to these concerns. Therefore, a study of the experience in other states suggests that New Jersey would benefit by the enactment of enabling legislation expressly authorizing the formation of community trusts in accordance with criteria set forth by statute and administered by the Secretary of State. These community trusts permit the pooling of resources contributed by families or persons with philanthropic intent, along with the reservation of portions of these funds for the use and benefit of designated beneficiaries.

L. 1985, c. 424, s. 2.



Section 3B:11-21 - Purposes, Policies.

3B:11-21 Purposes, policies.

3.This act shall be liberally construed and applied to promote its underlying purposes and policies, which are among others to:

a.encourage the orderly establishment of community trusts for the benefit of persons with severe chronic disabilities;

b.ensure that community trusts are administered properly and that the managing boards of the trusts are free from conflicts of interest, except that an unpaid member of the managing board of a nonprofit corporation provider shall not be deemed to be in conflict as a member of the managing board of a trust;

c.facilitate sound administration of trust funds for persons with severe chronic disabilities by allowing family members and others to pool resources in order to make professional management investment more efficient;

d.provide parents of persons with severe chronic disabilities peace of mind in knowing that a means exists to ensure that the interests of their children who have severe chronic disabilities are properly looked after and managed after the parents die or become incapacitated;

e.help make guardians available for persons with severe chronic disabilities who are incapacitated, when no other family member is available for this purpose;

f.encourage the availability of private resources to purchase for persons with severe chronic disabilities goods and services that are not available through any governmental or charitable program and to conserve these resources by limiting purchases to those which are not available from other sources;

g.encourage the inclusion, as beneficiaries of community trusts, of persons who lack resources and whose families are indigent, in a way that does not diminish the resources available to other beneficiaries whose families have contributed to the trust; and

h.remove the disincentives which discourage parents and others from setting aside funds for the future protection of persons with severe chronic disabilities by ensuring that the interests of beneficiaries in community trusts are not considered assets or income which would disqualify them from any governmental or charitable entitlement program with an economic means test.

L.1985, c.424, s.3; amended 1993, c.224, s.1; 2013, c.103, s.23.



Section 3B:11-22 - Definitions.

3B:11-22 Definitions.

4.As used in P.L.1985, c.424 (C.3B:11-19 et seq.):

a. "Beneficiary" means any person with a severe chronic disability who has qualified as a member of the community trust program and who has the right to receive those services and benefits of the community trust program as provided in P.L.1985, c.424.

b."Board" means the board of trustees or the group of persons vested with the management of the business and affairs of a corporation, formed for the purpose of managing a community trust, irrespective of the name by which the group is designated. c."Community trust" means a nonprofit organization which offers the following services:

(1)administration of special trust funds for persons with severe chronic disabilities;

(2)follow-along services;

(3)guardianship for persons with severe chronic disabilities who are incapacitated, when no other immediate family member or friend is available for this purpose; and

(4)advice and counsel to persons who have been appointed as individual guardians of the persons or estates of persons with severe chronic disabilities.

d."Follow-along services" means those services offered by community trusts which are designed to insure that the needs of each beneficiary are being met for as long as may be required and may include periodic visits to the beneficiary and to the places where the beneficiary receives services, participation in the development of individualized plans being made by service providers for the beneficiary, and other similar services consistent with the purposes of P.L.1985, c.424.

e."Severe chronic disability" means a physical or mental impairment which is expected to give rise to a long-term need for specialized health, social, and other services, and which makes the person with that impairment dependent upon others for assistance to secure these services.

f."Trustee" means any member of the board of a corporation, formed for the purpose of managing a community trust, whether that member is designated as a trustee, director, manager, governor, or by any other title.

g."Surplus trust funds" means funds accumulated in the trust from contributions made on behalf of an individual beneficiary, which, after the death of the beneficiary, are determined by the board to be in excess of the actual cost of providing services during the beneficiary's lifetime, including the beneficiary's share of administrative costs, and of any amounts provided to a remainderman.

L.1985, c.424, s.4; amended 1993, c.224, s.2; 2013, c.103, s.24.



Section 3B:11-23 - Nonprofit Corporations

3B:11-23. Nonprofit corporations
This act shall apply to every community trust established in this State after the effective date of this act. In addition to meeting the other requirements of the act, every board which administers a community trust shall incorporate as a nonprofit corporation in accordance with the provisions of Title 15A of the New Jersey Statutes. Except as otherwise provided herein, the provisions of Title 15A of the New Jersey Statutes shall apply to the community trust.

L. 1985, c. 424, s. 5.



Section 3B:11-24 - Board

3B:11-24. Board
6. Every community trust shall be administered by a board. The board shall be comprised of no less than nine and no more than 21 members, at least one-third of whom shall be parents or relatives of persons with severe chronic disabilities. Board members shall be selected, to the maximum extent possible, from geographic areas throughout the area served by the trust.

The certificate of incorporation filed with the Secretary of State pursuant to Title 15A of the New Jersey Statutes shall, in addition to the requirements set forth in that Title, demonstrate that the requirements of this section have been met.

L.1985,c.424,s.6; amended 1993,c.224,s.3.



Section 3B:11-25 - No Compensation

3B:11-25. No compensation
Notwithstanding any other provision of law to the contrary, no trustee may be compensated for services provided as a member of the board of a community trust. No fees or commissions shall be paid to these trustees; however, a trustee may be paid for necessary expenses incurred by the trustee and may receive indemnification as permitted under Title 15A of the New Jersey Statutes.

L. 1985, c. 424, s. 7.



Section 3B:11-26 - Bylaws

3B:11-26. Bylaws
The board shall adopt bylaws which shall include a declaration delineating the primary geographic area serviced by the trust and the principal services to be provided and shall file the bylaws with the Secretary of State.

L. 1985, c. 424, s. 8.



Section 3B:11-27 - Services; Guardianship

3B:11-27. Services; guardianship
The board may retain paid staff as it may deem necessary to provide follow- along services to the extent required by each beneficiary. The board may authorize the expenditure of funds for any goods or services which, in its sole discretion, it determines will promote the well-being of any beneficiary, including recreational services. The board may pay for the burial of any beneficiary. The board, however, may not expend funds for any goods or services of comparable quality to those available to any particular beneficiary through any governmental or charitable program, insurance, or other sources. The board may expend funds to meet the reasonable costs of administering the community trust.

The board is not required to provide services to a beneficiary who is a competent adult and who has refused to accept the services. Further, the board shall not provide services of a nature or in a manner that would be contrary to the public policy of this State at the time the services are to be provided. In either case, the board may offer alternative services that are consistent with the purposes of this act and in keeping with the best interests of the beneficiary.

The board may accept appointment as guardian of the person, guardian of the estate or guardian of both on behalf of any beneficiary. If the board accepts appointment as guardian of the person of an individual, it shall assign a staff member to carry out its responsibilities as the guardian. The board may, on request, offer consultative and professional assistance to an individual, private or public guardian of any of its beneficiaries.

L. 1985, c. 424, s. 9.



Section 3B:11-28 - Contributions; Written Statement Of Services

3B:11-28. Contributions; written statement of services
The board may accept contributions, bequests, and designations under life insurance policies to the community trust on behalf of individuals with severe chronic disabilities for the purpose of qualifying them as beneficiaries.

At the time a contribution, bequest, or assignment of insurance proceeds is made, the trustor shall receive a written statement of the services to be provided to the beneficiary. The statement shall include a starting date for the delivery of services or the condition precedent, such as the death of the trustor, which shall determine the starting date. The statement shall describe the frequency with which services shall be provided and their duration, and the criteria or procedures for modifying the program of services from time to time in the best interests of the beneficiary.

L. 1985, c. 424, s. 10.



Section 3B:11-29 - Itemized Annual Statement

3B:11-29. Itemized annual statement
Along with the annual report filed with the Secretary of State pursuant to Title 15A of the New Jersey Statutes, the board shall file an itemized statement which shows the funds collected for the year, income earned, salaries, other expenses incurred, and the opening and final trust balances. A copy of this statement shall be made available, upon request, to any beneficiary, trustor, or designee of the trustor. In addition, once annually, each trustor or the trustor's designee shall receive a detailed individual statement of the services provided to the trustor's beneficiary during the previous 12 months and the services to be provided during the following 12 months. The board shall make a copy of the individual statement available to any beneficiary, upon request.

L. 1985, c. 424, s. 11.



Section 3B:11-30 - Qualification Of Indigent Persons

3B:11-30. Qualification of indigent persons
The board may accept gifts and use surplus trust funds for the purpose of qualifying as beneficiaries any indigent person whose family members lack the resources to make a full contribution on that person's behalf. The extent and character of the services and selection of beneficiaries are at the discretion of the board. The board may not use surplus trust funds to make any charitable contribution on behalf of any beneficiary or any group or class of beneficiaries. The board may accept gifts to meet start-up costs, reduce the charges to the trust for the cost of administration, and for any other purpose that is consistent with this act. Gifts made to the trust for an unspecified purpose shall be used by the board either to qualify indigent persons whose families lack the means to qualify them as beneficiaries of the trust or to meet any start-up costs that the trust incurs.

L. 1985, c. 424, s. 12.



Section 3B:11-31 - Special Requests; Individual Trusts

3B:11-31. Special requests; individual trusts
The board may agree to fulfill any special requests made on behalf of a beneficiary as long as the requests are consistent with this act and provided an adequate contribution has been made for this purpose on behalf of a beneficiary. The board may agree to serve as trustee for any individual trust created on behalf of a beneficiary, regardless of whether the trust is revocable or irrevocable, has one or more remaindermen or contingent beneficiaries, or any other condition, so long as the individual trust is consistent with the purposes of this act.

L. 1985, c. 424, s. 13.



Section 3B:11-32 - Community Trust Irrevocable

3B:11-32. Community trust irrevocable
14. A community trust for persons with severe chronic disabilities is irrevocable, but the trustees in their sole discretion may provide compensation for any contribution to the trust to any trustor who, upon good cause, withdraws a beneficiary designated by the trustor from the trust, or if it becomes impossible to fulfill the conditions of the trust with regard to an individual beneficiary for reasons other than the death of the beneficiary. The trustor may also designate one or more remaindermen at the time the contribution is made to the trust.

L.1985,c.424,s.14; amended 1993,c.224,s.4.



Section 3B:11-33 - Not Deemed Asset

3B:11-33. Not deemed asset
Notwithstanding any other provision of law to the contrary, the beneficiary's interest in any community trust shall not be deemed to be an asset for the purpose of determining income eligibility for any publicly operated program, nor shall that interest be reached in satisfaction of a claim for support and maintenance of the beneficiary. No agency shall reduce the benefits or services available to any individual because that person is the beneficiary of a community trust.

L. 1985, c. 424, s. 15.



Section 3B:11-34 - Not Subject To Rule Against Perpetuities

3B:11-34. Not subject to rule against perpetuities
A community trust shall not be subject to or held to be in violation of any principle of law against perpetuities or restraints on alienation or perpetual accumulations of trusts.

L. 1985, c. 424, s. 16.



Section 3B:11-35 - Settlement, Dissolution, Merger

3B:11-35. Settlement, dissolution, merger
The board shall settle a community trust by filing a final accounting in the Superior Court. In addition, at any time prior to the settlement of the final account, the board, the Secretary of State, or the Attorney General may bring an action for the dissolution of a nonprofit corporation in the Superior Court for the purpose of terminating the trust or merging it with another charitable trust.

No trustee or any private individual shall be entitled to share in the distribution of any of the trust assets upon dissolution, merger, or settlement of the community trust. Upon dissolution, merger, or settlement, the Superior Court shall distribute all of the remaining net assets of the community trust in a manner that is consistent with the purposes of this act.

L. 1985, c. 424, s. 17.



Section 3B:11-36 - Findings, Declarations Regarding Special Needs Trusts

3B:11-36. Findings, declarations regarding special needs trusts
1.The Legislature finds and declares that:

a.It is in the public interest to encourage persons to set aside amounts to supplement and augment assistance provided by government entities to persons with severe chronic disabilities;

b.By enacting section 13611 of the federal Omnibus Budget Reconciliation Act of 1993, 42 U.S.C. s.1396p(d)(4), the United States Congress affirmed this view by permitting the establishment of a trust to supplement and augment assistance for a person who is disabled without disqualifying that person from benefits under the Medicaid program;

c.In some instances, trusts must be established by a court in order to comply with the provisions of 42 U.S.C. s.1396p(d)(4);

d.However, the current law in New Jersey does not specifically authorize the establishment of these trusts and subsection f. of section 6 of P.L.1968, c.413 (C.30:4D-6) may be construed as impeding their establishment; and

e.Therefore, legislation is appropriate to facilitate the establishment of trusts to supplement and augment assistance provided by government entities to persons with severe chronic disabilities and persons who are disabled under the federal Social Security Act.

L.2000,c.96,s.1.



Section 3B:11-37 - Establishing An Obra '93 Trust

3B:11-37. Establishing an OBRA '93 trust
3. a. As used in this section "OBRA '93 trust" means a trust established pursuant to 42 U.S.C. s.1396p(d)(4)(A) or an account within a pooled trust pursuant to 42 U.S.C. s.1396p(d)(4)(C).

b.Upon the request of an interested party, a court may establish an OBRA '93 trust for a person who is disabled as defined in section 1614(a)(3) of the federal Social Security Act (42 U.S.C. s.1382c (a)(3)), whether or not the person is an incapacitated person as defined in N.J.S.3B:1-2, and may direct that the assets of the person with a disability be placed in the OBRA '93 trust.

c.Prior to establishing an OBRA '93 trust for a person with a disability who is incapacitated, the court shall consider the factors listed in N.J.S.3B:12-3.

d.Prior to establishing an OBRA '93 trust for a person who is a minor, the court shall consider the applicable Rules of Court and State law relating to the handling of funds for a minor, including, but not limited to, the provisions of N.J.S.3B:15-16 and N.J.S.3B:15-17.

e.Nothing in this section shall be construed to preclude an OBRA '93 trust from being created by any person in addition to a court as would be consistent with 42 U.S.C. s.1396p(d)(4).

f.Notwithstanding any provision or principle of law to the contrary, a beneficiary, grantor, trustee or other person shall not have authority to revoke an OBRA '93 trust. This provision shall apply whether or not an OBRA '93 trust instrument designates the trust as irrevocable or whether the OBRA '93 trust was created by a court or otherwise.

L.2000,c.96,s.3.



Section 3B:12-1 - Power Of The Court To Order A Protective Arrangement.

3B:12-1 Power of the court to order a protective arrangement.

3B:12-1. Power of the court to order a protective arrangement.

If it is established that a minor, an incapacitated person or an alleged incapacitated person or a person not yet in being has property or an interest therein which may be wasted or dissipated or that a basis exists for affecting the property or interest and affairs of a minor, an incapacitated person or an alleged incapacitated person or person not yet in being, or that funds are needed for the support, care and welfare of the minor, incapacitated person or alleged incapacitated person or those entitled to be supported by him, the court may, subject to the appointment of a guardian ad litem and upon notice to the guardian ad litem, without appointing a guardian of the estate, authorize, direct or ratify any single or more than one transaction necessary or desirable to achieve any security, service, care or protective arrangement meeting the foreseeable needs of the minor, incapacitated person or alleged incapacitated person or those dependent upon him.

Amended 2005, c.304, s.1.



Section 3B:12-2 - Matters Within A Protective Arrangement.

3B:12-2 Matters within a protective arrangement.

3B:12-2. Matters within a protective arrangement.

Protective arrangements include, but are not limited to, payment, delivery, deposit or retention of funds or property, sale, mortgage, lease or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, addition to, or establishment of, a suitable trust. The court may authorize, direct or ratify any contract, trust or other transaction relating to the minor's, incapacitated person's, alleged incapacitated person's or person's not yet in being financial affairs or involving the estate if the court determines that the transaction is in the best interests of the minor, incapacitated person, alleged incapacitated person or person not yet in being or those dependent upon him.

Amended 2005, c.304, s.2.



Section 3B:12-3 - Factors To Be Considered Before Approving A Protective Arrangement.

3B:12-3 Factors to be considered before approving a protective arrangement.

3B:12-3. Factors to be considered before approving a protective arrangement.

Before approving a protective arrangement or other transaction the court shall consider the interests of creditors and dependents of the minor, incapacitated person or alleged incapacitated person and, in view of his disability, whether the minor, incapacitated person or alleged incapacitated person needs the continuing protection of a guardian.

Amended 2005, c.304, s.3.



Section 3B:12-4 - Appointment Of Special Guardian.

3B:12-4 Appointment of special guardian.

3B:12-4. Appointment of special guardian.

The court may appoint a special guardian to assist in the accomplishment of any protective arrangement or other transaction authorized under this article who shall have authority conferred by the order and shall serve until discharged by the order after reporting to the court of all matters done pursuant to the order of appointment.

If the court has appointed a special guardian to assist in the accomplishment of a protective arrangement pursuant to this section, the special guardian shall be entitled to receive reasonable fees for his services, as well as reimbursement of his reasonable expenses, upon application to the court, payable by the estate of the minor, incapacitated person or alleged incapacitated person.

Amended 2005, c.304, s.4.



Section 3B:12-5 - Right Of Alleged Incapacitated Person To Trial On Issue Of Incapacity.

3B:12-5 Right of alleged incapacitated person to trial on issue of incapacity.

3B:12-5. Right of alleged incapacitated person to trial on issue of incapacity.

Where application is made to the court for proceedings to affect the property and affairs of an alleged incapacitated person, and the alleged incapacitated person has not been adjudicated as such, the alleged incapacitated person or someone acting in his behalf may apply for a trial of the issue of incapacity in accordance with N.J.S.3B:12-24 and the Rules Governing the Courts of the State of New Jersey.

Amended 2005, c.304, s.5.



Section 3B:12-6 - Circumstances Under Which Money May Be Paid Or Personal Property Delivered.

3B:12-6 Circumstances under which money may be paid or personal property delivered.

3B:12-6. Circumstances under which money may be paid or personal property delivered.

Any person under a duty to pay or deliver money or personal property to a minor may perform this duty, in amounts not exceeding $5,000.00 per annum, by paying or delivering the money or property to:

a.The minor, if married;

b.A parent or parents of the minor;

c.Any person having the care and custody of the minor with whom the minor resides;

d.A guardian of the person of the minor; or

e.A financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving written notice of the deposit to the minor.

Amended 2005, c.304, s.6.



Section 3B:12-7 - When Payment Of Money Or Delivery Of Property Prohibited

3B:12-7. When payment of money or delivery of property prohibited
The payment of money or delivery of personal property under N.J.S. 3B:12-6 shall not be made if the person making payment or delivery has actual knowledge that a guardian of the estate of the minor has been appointed or that an action for the appointment of a guardian of the estate of the minor is pending.

L.1981, c. 405, s. 3B:12-7, eff. May 1, 1982.



Section 3B:12-8 - Application Of Money And Property; Reimbursement For Out-of-pocket Expenses

3B:12-8. Application of money and property; reimbursement for out-of-pocket expenses
The persons, other than the minor or any financial institution under subsection e. of N.J.S. 3B:12-6, receiving money or property for a minor, are obligated to apply so much or all of the money or the income or proceeds of the property for the support, maintenance, education, general use and benefit of the minor in the manner, at the time or times and to the extent that those persons, in an exercise of reasonable discretion, deem suitable and proper, with or without court order, with due regard to the duty and ability of themselves or of any other person to support the minor, and with or without regard to any other funds, income or property which may be available for that purpose. But those persons may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support.

L.1981, c. 405, s. 3B:12-8, eff. May 1, 1982.



Section 3B:12-9 - Preservation Of Excess Sums; Payment And Delivery To Minor Upon Attaining 18 Years Of Age

3B:12-9. Preservation of excess sums; payment and delivery to minor upon attaining 18 years of age
Any excess sums shall be preserved for future support of the minor and any balance not so used and any property received for the minor must be turned over to the minor when he attains 18 years of age.

L.1981, c. 405, s. 3B:12-9, eff. May 1, 1982.



Section 3B:12-10 - Persons Paying Money Or Delivering Property Not Liable For Application

3B:12-10. Persons paying money or delivering property not liable for application
Persons who pay or deliver in accordance with provisions of this article are not responsible for the proper application thereof.

L.1981, c. 405, s. 3B:12-10, eff. May 1, 1982.



Section 3B:12-11 - Affidavit Of Receipt; Contents; Filing.

3B:12-11 Affidavit of receipt; contents; filing.

3B:12-11. Affidavit of receipt; contents; filing.

The persons making payment of money or delivery of personal property as provided in this article shall obtain from the recipient thereof, if other than a financial institution or a married minor, an affidavit signed by the recipient acknowledging receipt of the money or personal property which shall set forth the recipient's status in relation to the minor and the purpose for which the money or personal property will be used. The affidavit shall be filed in the office of the Surrogate of the county in which the minor resides or if the minor resides outside the State, the county which has jurisdiction of the property.


Amended 2005, c.304, s.7.



Section 3B:12-12 - Jurisdiction Of Surrogate To Appoint Guardians For Minors

3B:12-12. Jurisdiction of surrogate to appoint guardians for minors
In the appointment of guardians for minors, the surrogate's court of the county in which the minor may reside or if he is nonresident, then the county in which he may have real or personal estate, shall have and exercise the same powers as the Superior Court.

L.1981, c. 405, s. 3B:12-12, eff. May 1, 1982.



Section 3B:12-13 - Power To Designate Testamentary Guardian.

3B:12-13 Power to designate testamentary guardian.

3B:12-13. Power to designate testamentary guardian.

Subject to the provisions of N.J.S.3B:12-14, either parent may, by his will, appoint a guardian of the person and a guardian of the estate, or a guardian of the person and estate, of any of the parent's children, including children en ventre sa mere, who are under the age of 18 years and unmarried at the death of the parent.

Amended 2005, c.304, s.8.



Section 3B:12-14 - Consent Of Surviving Parent; Formal Requisites

3B:12-14. Consent of surviving parent; formal requisites
Where an appointment is made under N.J.S. 3B:12-13 and the other parent survives the appointing parent, the appointment shall be effective only when the surviving parent, at or before the issuance of the letters, consents thereto in writing and signs and acknowledges the consent in the presence of two witnesses present at the same time who subscribe their names as witnesses thereto in his presence.

L.1981, c. 405, s. 3B:12-14, eff. May 1, 1982.



Section 3B:12-15 - Appointment Of Testamentary Guardian By Surviving Parent.

3B:12-15 Appointment of testamentary guardian by surviving parent.

3B:12-15. Appointment of testamentary guardian by surviving parent.

If no guardian has been appointed pursuant to N.J.S.3B:12-13 and N.J.S.3B:12-14, or if the surviving parent was so appointed, the surviving parent may, by his will, appoint a guardian of the person and a guardian of the estate, or a guardian of the person and estate, of any of the parent's children, including children en ventre sa mere, who are under the age of 18 years and unmarried at the death of the surviving parent.

Amended 2005, c.304, s.9.



Section 3B:12-16 - Bond Of Testamentary Guardian.

3B:12-16 Bond of testamentary guardian.

3B:12-16. Bond of testamentary guardian.

Before receiving his letters, a testamentary guardian of a minor shall give bond in accordance with N.J.S.3B:15-1 et seq., unless the guardian is relieved from doing so by direction of the will of the parent appointing the guardian or by order of the court. However, regardless of the direction, the guardian shall, with respect to property to which the ward is or shall be entitled from any source, other than the parent or other than any policy of life insurance upon the life of the parent, give bond in accordance with that section before exercising any authority or control over the property.

The provisions of this section relieving a testamentary guardian of a minor from giving bond by direction of the will of the parent shall not apply to a testamentary guardian of a minor with a developmental disability. Such guardian shall be bonded pursuant to paragraph (1) of subsection i. of N.J.S.3B:15-1, unless the guardian is relieved from doing so pursuant to paragraph (2) of subsection i. of N.J.S.3B:15-1.

Amended 2005, c.304, s.10, 2009, c.140, s.2.



Section 3B:12-17 - Determination Into Fitness Of A Testamentary Guardian Of A Minor's Person

3B:12-17. Determination into fitness of a testamentary guardian of a minor's person
If a will appointing a testamentary guardian of the person of a minor has been or is to be probated in the surrogate's court of any county or the Superior Court, the Superior Court may, in an action brought upon notice to the guardian named in the will, inquire into the present custody of the minor, and make an order touching the testamentary guardianship as may be for the best interest and welfare of the minor.

L.1981, c. 405, s. 3B:12-17, eff. May 1, 1982.



Section 3B:12-18 - Effect Of A Testamentary Appointment

3B:12-18. Effect of a testamentary appointment
The appointment of a testamentary guardian of the person or estate of a minor or his estate shall be good and effectual against any other person claiming the guardianship over or custody of the minor or his estate, as the case may be.

L.1981, c. 405, s. 3B:12-18, eff. May 1, 1982.



Section 3B:12-19 - Guardian For Property Of Nonresident Minor

3B:12-19. Guardian for property of nonresident minor
Where a nonresident minor has property within this State, the Superior Court may appoint a guardian of the minor to administer his property. The surrogate's court shall have concurrent authority to appoint a guardian for the property within the county.

The Superior Court has, with respect to the property, the same authority and control over him which it would have over a guardian of the estate of a resident minor. In any case not provided for by statute, it shall take any action in the matter as it shall deem most for the advantage of the minor.

L.1981, c. 405, s. 3B:12-19, eff. May 1, 1982.



Section 3B:12-20 - Special Guardian For Consent To Enlist; Bond; Fees

3B:12-20. Special guardian for consent to enlist; bond; fees
When any minor, who is of an age that the consent of his parent or guardian is necessary to enable him to enlist in the armed forces of the United States, desires to enlist in the armed forces of the United States and has no parent or guardian entitled to his custody and control available to sign the written consent required for the enlistment, letters of special guardianship may be granted by the surrogate's court of the county in which the minor resides, or the Superior Court, empowering the special guardian to give his written consent to the enlistment but limiting his authority and duty to that purpose. The guardian shall give consent only if he deems the enlistment advisable. A bond shall not be required from the guardian, and neither the clerk of the Superior Court nor the surrogate shall collect any fee or charge in connection with the action for the appointment of the guardian.

L.1981, c. 405, s. 3B:12-20, eff. May 1, 1982.



Section 3B:12-21 - Persons Entitled To Appointment

3B:12-21. Persons entitled to appointment
In an action for the appointment of a guardian of the person, guardian of the estate, or a guardian of the person and estate of a minor, the surrogate's court of the county wherein he resides or, if he is a nonresident, where his real or personal estate may be, or the Superior Court, upon inquiry into the circumstances, may appoint the parents or either of them or the survivor of them as the guardian of the person, guardian of the estate or guardian of the person and estate of the minor. If neither parent or the survivor of them will accept the guardianship, then the heirs, or some of them, may be appointed as guardian. If none of the heirs will accept the guardianship, then some other person shall be appointed as the guardian of the person, guardian of the estate or as guardian of the person and estate of the minor. This section shall not be construed to restrict the power of the court to appoint a substitute guardian on the application of the minor or otherwise.

L.1981, c. 405, s. 3B:12-21, eff. May 1, 1982.



Section 3B:12-22 - Appointment When Heirs Are Nonresidents

3B:12-22. Appointment when heirs are nonresidents
When it shall appear to the Superior Court, or surrogate's court that the heirs of a minor residing in this State do not reside within this State, the court may take any action in respect to the appointment of a guardian of the person, guardian of the estate or as guardian of the person and estate for the minor as shall be to his advantage.

L.1981, c. 405, s. 3B:12-22, eff. May 1, 1982.



Section 3B:12-23 - Guardian For Child Of Absconding Or Absent Parent

3B:12-23. Guardian for child of absconding or absent parent
If a resident of this State has or shall abscond or absent himself from the State, leaving a child under the age of 18 without sufficient provision for his maintenance and education, the surrogate of the county wherein the child resides, or the Superior Court, may appoint a guardian for his person or estate or both. The Superior Court may revoke the appointment when it shall appear proper.

L.1981, c. 405, s. 3B:12-23, eff. May 1, 1982.



Section 3B:12-24 - Issue Of Incapacity Triable Without Jury Unless Jury Is Demanded.

3B:12-24 Issue of incapacity triable without jury unless jury is demanded.

3B:12-24. Issue of incapacity triable without jury unless jury is demanded.

In civil actions or proceedings for the determination of incapacity or for the appointment of a guardian for an alleged incapacitated person, the trial of the issue of incapacity may be had without a jury pursuant to Rules Governing the Courts of the State of New Jersey, unless a trial by jury is demanded by the alleged incapacitated person or someone on his behalf.

Amended 2005, c.304, s.11.



Section 3B:12-24.1 - Determination By The Court Of Need For Guardianship Services, Specific Services.

3B:12-24.1 Determination by the court of need for guardianship services, specific services.

12. Determination by the court of need for guardianship services, specific services.

a.General Guardian. If the court finds that an individual is incapacitated as defined in N.J.S.3B:1-2 and is without capacity to govern himself or manage his affairs, the court may appoint a general guardian who shall exercise all rights and powers of the incapacitated person. The general guardian of the estate shall furnish a bond conditioned as required by the provisions of N.J.S.3B:15-1 et seq., unless the guardian is relieved from doing so by the court.

b.Limited Guardian. If the court finds that an individual is incapacitated and lacks the capacity to do some, but not all, of the tasks necessary to care for himself, the court may appoint a limited guardian of the person, limited guardian of the estate, or limited guardian of both the person and estate. A court, when establishing a limited guardianship shall make specific findings regarding the individual's capacity, including, but not limited to which areas, such as residential, educational, medical, legal, vocational and financial decision making, the incapacitated person retains sufficient capacity to manage. A judgment of limited guardianship may specify the limitations upon the authority of the guardian or alternatively the areas of decision making retained by the person. The limited guardian of the estate shall furnish a bond in accordance with the provisions of N.J.S.3B:15-1 et seq., unless the guardian is relieved from doing so by the court.

c.Pendente lite; Temporary Guardian.

(1)Whenever a complaint is filed in the Superior Court to declare a person incapacitated and appoint a guardian, the complaint may also request the appointment of a temporary guardian of the person or estate, or both, pendente lite. Notice of a pendente lite temporary guardian application shall be given to the alleged incapacitated person or alleged incapacitated person's attorney or the attorney appointed by the court to represent the alleged incapacitated person.

(2) Pending a hearing for the appointment of a guardian, the court may for good cause shown and upon a finding that there is a critical need or risk of substantial harm, including, but not limited to:

(a)the physical or mental health, safety and well-being of the person may be harmed or jeopardized;

(b)the property or business affairs of the person may be repossessed, wasted, misappropriated, dissipated, lost, damaged or diminished or not appropriately managed;

(c)it is in the best interest of the alleged incapacitated person to have a temporary guardian appointed and such may be dealt with before the hearing to determine incapacity can be held, after any notice as the court shall direct, appoint a temporary guardian pendente lite of the person or estate, or both, of the alleged incapacitated person.

(3)A pendente lite temporary guardian appointed pursuant to this section may be granted authority to arrange interim financial, social, medical or mental health services or temporary accommodations for the alleged incapacitated person determined to be necessary to deal with critical needs of or risk of substantial harm to the alleged incapacitated person or the alleged incapacitated person's property or assets. The pendente lite temporary guardian may be authorized to make arrangements for payment for such services from the estate of the alleged incapacitated person.

(4)A pendente lite temporary guardian appointed hereunder shall be limited to act for the alleged incapacitated person only for those services determined by the court to be necessary to deal with critical needs or risk of substantial harm to the alleged incapacitated person.

(5)The alleged incapacitated person's attorney or attorney appointed by the court to represent the alleged incapacitated person shall be given notice of the appointment of the pendente lite temporary guardian. The pendente lite temporary guardian shall communicate all actions taken on behalf of the alleged incapacitated individual to the alleged incapacitated person's attorney or attorney appointed by the court to represent the alleged incapacitated person who shall have the right to object to such actions.

(6)A pendente lite temporary guardian appointment shall not have the effect of an adjudication of incapacity or effect of limitation on the legal rights of the individual other than those specified in the court order.

(7)If the court enters an order appointing a pendente lite temporary guardian without notice, the alleged incapacitated person may appear and move for its dissolution or modification on two days' notice to the plaintiff and to the temporary guardian or on such shorter notice as the court prescribes.

(8)Every order appointing a pendente lite temporary guardian granted without notice expires as prescribed by the court, but within a period of not more than 45 days, unless within that time the court extends it for good cause shown for the same period.

(9)The pendente lite temporary guardian, upon application to the court, shall be entitled to receive reasonable fees for his services, as well as reimbursement of his reasonable expenses, which shall be payable by the estate of the alleged incapacitated person or minor.

(10) The pendente lite temporary guardian shall furnish a bond in accordance with the provisions of N.J.S.3B:15-1 et seq., unless the guardian is relieved from doing so by the court.

d.Disclosure of information. Physicians and psychologists licensed by the State are authorized to disclose medical information, including but not limited to medical, mental health and substance abuse information as permitted by State and federal law, regarding the alleged incapacitated person in affidavits filed pursuant to the Rules Governing the Courts of the State of New Jersey.

e.Court appearance. The alleged incapacitated person shall appear in court unless the plaintiff and the court-appointed attorney certify that the alleged incapacitated person is unable to appear because of physical or mental incapacity.

f.Communication. When a person who is allegedly in need of guardianship services appears to have a receptive or expressive communication deficit, all reasonable means of communication with the person shall be attempted for the purposes of this section, including written, spoken, sign or non-formal language, which includes translation of the person's spoken or written word when the person is unable to communicate in English, and the use of adaptive equipment.

g.Additional subject areas. At the request of the limited guardian, and if the incapacitated person is not represented, after appointment of an attorney for the incapacitated person and with notice to all interested parties, the court may determine that a person is in need of guardian services regarding additional subject areas and may enlarge the powers of the guardian to protect the person from significant harm.

h.Limitations of guardian powers. At the request of the guardian, the incapacitated person or another interested person, and if the incapacitated person is not represented, after appointment of an attorney for the incapacitated person and with notice to all interested parties, the court may limit the powers conferred upon a guardian.

L.2005,c.304,s.12.



Section 3B:12-25 - Appointment Of Guardian.

3B:12-25 Appointment of guardian.
3B:12-25.Appointment of guardian.

The Superior Court may determine the incapacity of an alleged incapacitated person and appoint a guardian for the person, guardian for the estate or a guardian for the person and estate. Letters of guardianship shall be granted to the spouse or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), if the spouse is living with the incapacitated person as man and wife or as a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3) at the time the incapacitation arose, or to the incapacitated person's heirs, or friends, or thereafter first consideration shall be given to the Office of the Public Guardian for Elderly Adults in the case of adults within the statutory mandate of the office, or if none of them will accept the letters or it is proven to the court that no appointment from among them will be to the best interest of the incapacitated person or the estate, then to any other proper person as will accept the same, and if applicable, in accordance with the professional guardianship requirements of P.L.2005, c.370 (C.52:27G-32 et al.). Consideration may be given to surrogate decision-makers, if any, chosen by the incapacitated person before the person became incapacitated by way of a durable power of attorney pursuant to section 4 of P.L.2000, c.109 (C.46:2B-8.4), health care proxy or advance directive.

The Office of the Public Guardian for Elderly Adults shall have the authority to not accept guardianship in cases determined by the public guardian to be inappropriate or in conflict with the office.

Amended 2005, c.304, s.13; 2005, c.370, s.13.



Section 3B:12-26 - Action Against Incapacitated Person When Guardian Newly Appointed; Leave Of Court Required.

3B:12-26 Action against incapacitated person when guardian newly appointed; leave of court required.

3B:12-26. Action against incapacitated person when guardian newly appointed; leave of court required.

No action shall be brought or maintained against an incapacitated person within one month after appointment of a guardian except by leave of the court wherein the action is to be brought or maintained.

Amended 2005, c.304, s.14.



Section 3B:12-27 - Distribution Of Property Of An Incapacitated Person As Intestate Property.

3B:12-27 Distribution of property of an incapacitated person as intestate property.

3B:12-27. Distribution of property of an incapacitated person as intestate property.

If an incapacitated person dies intestate or without any will except one which was executed after commencement of proceedings which ultimately resulted in adjudicating a person incapacitated and before a judgment has been entered adjudicating a return to competency, the person's property shall descend and be distributed as in the case of intestacy.

Amended 2005, c.304, s.15.



Section 3B:12-28 - Return To Competency; Restoration Of Estate.

3B:12-28 Return to competency; restoration of estate.

3B:12-28. Return to competency; restoration of estate.

The Superior Court may, on summary action filed by the person adjudicated incapacitated or the guardian, adjudicate that the incapacitated person has returned to full or partial competency and restore to that person his civil rights and estate as it exists at the time of the return to competency if the court is satisfied that the person has recovered his sound reason and is fit to govern himself and manage his affairs, or, in the case of an incapacitated person determined to be incapacitated by reason of chronic alcoholism, that the person has reformed and become habitually sober and has continued so for one year next preceding the commencement of the action, and in the case of an incapacitated person determined to be incapacitated by reason of chronic use of drugs that the person has reformed and has not been a chronic user of drugs for one year next preceding the commencement of the action.

Amended 2005, c.304, s.16.



Section 3B:12-30 - Appointment Of Guardian Of Adult By Parents Or Spouse Or Domestic Partner; Judgment Confirming Appointment.

3B:12-30 Appointment of guardian of adult by parents or spouse or domestic partner; judgment confirming appointment.

3B:12-30. Appointment of guardian of adult by parents or spouse or domestic partner; judgment confirming appointment.

The parents who have been appointed the guardian of an unmarried incapacitated person or the spouse or domestic partner as defined in section 3 of P.L. 2003, c. 246 (C.26:8A-3) who has been appointed the guardian of an incapacitated person may, by will, appoint a testamentary guardian of the person, or a guardian of the estate, or of both the person and estate of the incapacitated person. Before the appointment of a testamentary guardian becomes effective, the person designated as the testamentary guardian shall apply to the court in a summary manner, upon notice to the incapacitated person, to any guardian who may have been appointed for the incapacitated person, to the person or institution having the care of the incapacitated person and to such heirs as the court may direct, for a judgment confirming that appointment under the will.

Amended 2005, c.304, s.18.



Section 3B:12-31 - Consent By Surviving Parent To Guardian's Appointment.

3B:12-31 Consent by surviving parent to guardian's appointment.

3B:12-31. Consent by surviving parent to guardian's appointment.

Where an appointment of a testamentary guardian is made by a parent under N.J.S.3B:12-30 and the other parent survives the appointing parent, the appointment shall be effective only when the surviving parent, at or before the issuance of letters, consents to the appointment in writing and signs and acknowledges the consent in the presence of two witnesses present at the same time who subscribe their names as witnesses thereto in the presence of the surviving parent, unless the surviving parent has been adjudged an incapacitated person.

Amended 2005, c.304, s.19.



Section 3B:12-32 - Temporary Appointment Of Guardian If Person Not Adjudicated An Incapacitated Person.

3B:12-32 Temporary appointment of guardian if person not adjudicated an incapacitated person.

3B:12-32. Temporary appointment of guardian if person not adjudicated an incapacitated person.

If the person for whom a testamentary guardian has been appointed under the will of a parent, spouse or domestic partner as defined in section 3 of P.L. 2003, c. 246 (C.26:8A-3)has not been adjudicated as an incapacitated person in accordance with N.J.S.3B:12-24 and the Rules Governing the Courts of New Jersey, the person named as the testamentary guardian may apply to the court in the manner provided in N.J.S.3B:12-30 for a judgment designating that person as the temporary guardian of the person or of the estate, or of both the person and estate of the alleged incapacitated person until the issue of incapacity has been determined. Upon the determination of the issue of incapacity, the court shall either enter a judgment confirming the appointment of the testamentary guardian or vacating the appointment of the temporary guardian.

Amended 2005, c.304, s.20.



Section 3B:12-33 - Bond Of Testamentary Guardian.

3B:12-33 Bond of testamentary guardian.

3B:12-33. Bond of testamentary guardian.
Before receiving his letters, a testamentary guardian of an incapacitated person shall give bond in accordance with N.J.S.3B:15-1 unless the guardian is relieved from doing so by direction of the will of the parent, spouse or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3) appointing the guardian. However, regardless of any direction, the guardian shall, with respect to property to which the ward is or shall be entitled from any source, other than the parent, spouse or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3) or other than any policy of life insurance upon the life of the parent, spouse or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), give bond in accordance with that section before exercising any authority or control over that property.

The provisions of this section relieving a testamentary guardian of an incapacitated person from giving bond by direction of the will of the parent, spouse or domestic partner shall not apply to a testamentary guardian of a minor with a developmental disability. Such guardian shall be bonded pursuant to paragraph (1) of subsection i. of N.J.S.3B:15-1, unless the guardian is relieved from doing so pursuant to paragraph (2) of subsection i. of N.J.S.3B:15-1.

Amended 2005, c.304, s.21, 2009, c.140, s.3.



Section 3B:12-34 - Determination Into Fitness Of A Testamentary Guardian Of The Person Of An Incapacitated Person.

3B:12-34 Determination into fitness of a testamentary guardian of the person of an incapacitated person.

3B:12-34. Determination into fitness of a testamentary guardian of the person of an incapacitated person.

If a will appointing a testamentary guardian of the person of an incapacitated person has been or is to be probated in the Surrogate's Court of any county or the Superior Court, the Superior Court may, in an action brought upon notice to the ward and guardian named in the will, inquire into the present custody of the incapacitated person, and make any order touching the testamentary guardianship as may be for the best interest and welfare of the incapacitated person.

Amended 2005, c.304, s.22.



Section 3B:12-35 - Effect Of A Testamentary Appointment.

3B:12-35 Effect of a testamentary appointment.

3B:12-35. Effect of a testamentary appointment.

The appointment of a testamentary guardian of the person of an incapacitated person or his estate shall be good and effectual against any other person claiming the guardianship over or custody of the incapacitated person or his estate, as the case may be.

Amended 2005, c.304, s.23.



Section 3B:12-36 - Authority Of Court With Respect To Ward's Person And Estate.

3B:12-36 Authority of court with respect to ward's person and estate.

3B:12-36. Authority of court with respect to ward's person and estate.

If a guardian has been appointed as to the person of a minor or an incapacitated person, the court shall have authority over the ward's person and all matters relating thereto; and if a guardian has been appointed to the estate of a minor or an incapacitated person, the court shall have authority over the ward's estate, and all matters relating thereto.

Amended 2005, c.304, s.24.



Section 3B:12-37 - Letters Of Guardianship To State Any Limitations At The Time Of Appointment Or Later.

3B:12-37 Letters of guardianship to state any limitations at the time of appointment or later.

3B:12-37. Letters of guardianship to state any limitations at the time of appointment or later.

If the court limits any power conferred on the guardian, the limitation shall be so stated in certificates of letters of guardianship thereafter issued.

Amended 2005, c.304, s.25.



Section 3B:12-38 - Title To Ward's Property Vested In Guardian As Trustee.

3B:12-38 Title to ward's property vested in guardian as trustee.

3B:12-38. Title to ward's property vested in guardian as trustee.

The appointment of a guardian of the estate of a minor or an incapacitated person vests in him title as trustee to all property of his ward, presently held or thereafter acquired, including title to any property theretofore held for the ward by attorneys in fact. The appointment of a guardian is not a transfer or alienation within the meaning of general provisions of any Federal or State statute or regulation, insurance policy, pension plan, contract, will or trust instrument, imposing restrictions upon or penalties for transfer or alienation by the ward of his rights or interest, but this section does not restrict the ability of persons to make specific provision by contract or dispositive instrument relating to a guardian.


Amended 2005, c.304, s.26.



Section 3B:12-39 - Delegation Of Parent's Or Guardian's Powers Regarding Ward's Care, Custody Or Property; Limitations.

3B:12-39 Delegation of parent's or guardian's powers regarding ward's care, custody or property; limitations.

3B:12-39. Delegation of parent's or guardian's powers regarding ward's care, custody or property; limitations.

A parent, other than where custody of a minor has been awarded by a court of competent jurisdiction, with the consent of the other parent, if the latter is living and not an incapacitated person or a guardian of the person of a minor or an incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding six months, any of his powers regarding care, custody, or property of the minor child or ward, except his power to consent to marriage or adoption of a minor ward.

Amended 2005, c.304, s.27.



Section 3B:12-40 - Duty Of Guardian Of Ward's Person To Account To Guardian Of His Estate

3B:12-40. Duty of guardian of ward's person to account to guardian of his estate
If another person has been appointed guardian of the estate, all of the ward's estate received by the guardian of the person in excess of those funds expended to meet current expenses for support, care and education of the ward must be paid to the guardian of the estate, and the guardian of the person must account to the guardian of the estate for funds expended.

L.1981, c. 405, s. 3B:12-40, eff. May 1, 1982.



Section 3B:12-41 - Guardian Of Ward's Person Entitled To Reimbursement For Expenses; Payments To Third Persons.

3B:12-41 Guardian of ward's person entitled to reimbursement for expenses; payments to third persons.

3B:12-41. Guardian of ward's person entitled to reimbursement for expenses; payments to third persons.

If another person has been appointed guardian of the ward's estate, the guardian of the ward's person is entitled to receive reasonable reimbursement and fees for his services and for room and board furnished to the ward, provided the same has been agreed upon between the guardian of the person and the guardian of the estate; and provided, further, that the amounts agreed upon are reasonable under the circumstances. The guardian of the person may request the guardian of the estate to expend the ward's estate by payment to third persons or institutions for the ward's care and maintenance.

Amended 2005, c.304, s.28.



Section 3B:12-42 - Reporting Condition Of Ward's Person And Property To Court.

3B:12-42 Reporting condition of ward's person and property to court.

3B:12-42. Reporting condition of ward's person and property to court.

A guardian shall report at time intervals as ordered by the court, unless otherwise waived by the court, the condition of the ward and the condition of the ward's estate which has been subject to the guardian's possession or control as ordered by the court.

a.A report by the guardian of the person shall state or contain:

(1)the current mental, physical and social condition of the ward;

(2)the living arrangements for all addresses of the ward during the reporting period;

(3)the medical, educational, vocational and other services provided to the ward and the guardian's opinions as to the adequacy of the ward's care;

(4)a summary of the guardian's visits with the ward and activities on the ward's behalf and the extent to which the ward has participated in decision-making;

(5)if the ward is institutionalized, whether or not the guardian considers the current plan for care, treatment or habilitation to be in the ward's best interest;

(6)plans for future care; and

(7)a recommendation as to the need for continued guardianship and any recommended changes in the scope of the guardianship.

b.The court may appoint an individual to review a report, interview the ward or guardian and make any other investigation the court directs.

c.Agencies authorized to act pursuant to P.L.1985, c. 298 (C.52:27G-20 et seq.), P.L.1985, c. 145 (C.30:6D-23 et seq.), P.L.1965, c. 59 (C.30:4-165.1 et seq.) and P.L.1970, c. 289 (C.30:4-165.7 et seq.) and public officials appointed as limited guardians of the person for medical purposes for individuals in psychiatric facilities listed in R.S.30:1-7 shall be exempt from this section.

Amended 2005, c.304, s.29.



Section 3B:12-43 - Expenditures To Be Made By Guardian Out Of Ward's Estate.

3B:12-43 Expenditures to be made by guardian out of ward's estate.

3B:12-43. Expenditures to be made by guardian out of ward's estate.

A guardian of the estate of a minor or incapacitated person may expend or distribute so much or all of the income or principal of his ward for the support, maintenance, education, general use and benefit of the ward and his dependents, in the manner, at the time or times and to the extent that the guardian, in an exercise of a reasonable discretion, deems suitable and proper, taking into account the requirements of the "Prudent Investor Act," P.L.1997, c.36 (C.3B:20-11.1 et seq.), with or without court order, with due regard to the duty and ability of any person to support or provide for the ward if the ward is a minor, and without due regard to the duty and ability of any person to support or provide for the ward if the ward is an incapacitated person, and with or without regard to any other funds, income or property which may be available for that purpose.

Amended 2005, c.304, s.30.



Section 3B:12-44 - Recommendations To Be Considered By Guardian Of Ward's Estate In Making Expenditures.

3B:12-44 Recommendations to be considered by guardian of ward's estate in making expenditures.
3B:12-44. Recommendations to be considered by guardian of ward's estate in making expenditures.

In making expenditures under N.J.S.3B:12-43, the guardian of the estate of a minor or incapacitated person shall consider recommendations relating to the appropriate standard of support, education and benefit for the ward made by a parent or guardian of the person, if any. The guardian of the estate may not be surcharged for sums paid to persons or organizations actually furnishing support, education or care to the ward pursuant to the recommendations of a parent or guardian of the person unless the guardian knows that the parent or the guardian is deriving personal financial benefit therefrom, or unless the recommendations are clearly not in the best interests of the ward.

Amended 2005, c.304, s.31.



Section 3B:12-45 - Other Factors To Be Considered By Guardian Of Ward's Estate In Making Expenditures.

3B:12-45 Other factors to be considered by guardian of ward's estate in making expenditures.

3B:12-45. Other factors to be considered by guardian of ward's estate in making expenditures.

In making expenditures under N.J.S.3B:12-43, the guardian of the estate of a minor or incapacitated person shall expend or distribute sums reasonably necessary for the support, education, care or benefit of the ward with due regard to:

a.The size of the ward's estate;

b.The probable duration of the guardianship and the likelihood that the ward, at some future time, may be fully able to manage his

affairs and the estate which has been conserved for him; and

c.The accustomed standard of living of the ward and members of the ward's household.

Amended 2005, c.304, s.32.



Section 3B:12-46 - Persons For Whose Benefit Expenditures May Be Made By Guardian Of Ward's Estate.

3B:12-46 Persons for whose benefit expenditures may be made by guardian of ward's estate.

3B:12-46. Persons for whose benefit expenditures may be made by guardian of ward's estate.

The guardian of the estate of a minor or incapacitated person may expend funds of the ward's estate under N.J.S.3B:12-43 for the support of persons legally dependent on the ward and others who are members of the ward's household who are unable to support themselves, and who are in need of support.

Amended 2005, c.304, s.33.



Section 3B:12-47 - Persons To Whom Funds May Be Paid.

3B:12-47 Persons to whom funds may be paid.

3B:12-47. Persons to whom funds may be paid.

Funds expended by the guardian of the estate of a minor or an incapacitated person under N.J.S.3B:12-43 may be paid by the guardian to any person, including the ward, to reimburse for expenditures which the guardian might have made, or in advance for services to be rendered to the ward when it is reasonable to expect that they will be performed and where advance payments are customary or reasonably necessary under the circumstances.

Amended 2005, c.304, s.34.



Section 3B:12-48 - Powers Conferred Upon A Guardian.

3B:12-48 Powers conferred upon a guardian.

3B:12-48. Powers conferred upon a guardian.

A guardian of the estate of a minor or an incapacitated person has all of the powers conferred upon the guardian by law and the provisions of this chapter except as limited by the judgment. These powers shall specifically include the right to file or defend any litigation on behalf of the ward, including but not limited to, the right to bring an action for divorce or annulment on any grounds authorized by law.

Amended 2005, c.304, s.35.



Section 3B:12-49 - Powers Conferred Upon The Court.

3B:12-49 Powers conferred upon the court.

3B:12-49. Powers conferred upon the court.

The court has, for the benefit of the ward, the ward's dependents and members of his household, all the powers over the ward's estate and affairs which he could exercise, if present and not under a disability, except the power to make a will, and may confer those powers upon a guardian of the estate. These powers include, but are not limited to, the power to convey or release the ward's present and contingent and expectant interests in real and personal property, including dower and curtesy and any right of survivorship incident to joint tenancy or tenancy by the entirety, to exercise or release the ward's powers as trustee, personal representative, custodian for minor, guardian, or donee of a power of appointment, to enter into contracts, to create revocable or irrevocable trusts of property of the estate which may extend beyond the ward's disability or life, to exercise the ward's options to purchase securities or other property, to exercise the ward's rights to elect options and change beneficiaries under insurance annuity policies and to surrender the policies for their cash value, to exercise the ward's right to an elective share in the estate of the ward's deceased spouse or domestic partner as defined in section 3 of P.L.2003, c. 246 (C.26:8A-3) to the extent permitted by law and to renounce any interest by testate or intestate succession or by inter vivos transfer and to engage in planning utilizing public assistance programs consistent with current law.

Amended 2005, c.304, s.36.



Section 3B:12-50 - Additional Powers Which May Be Exercised By The Court

3B:12-50. Additional powers which may be exercised by the court
The court may exercise, or direct the exercise of, or release the powers of appointment of which the ward is donee, to renounce interests, to make gifts in trust or otherwise, or to change beneficiaries under insurance and annuity policies, only if satisfied, after notice and hearing, that it is in the best interests of the ward.

L.1981, c. 405, s. 3B:12-50, eff. May 1, 1982.



Section 3B:12-51 - Powers And Responsibilities Of A Guardian Of The Person Of A Minor Generally

3B:12-51. Powers and responsibilities of a guardian of the person of a minor generally
A guardian of the person of a minor has the powers and responsibilities of a parent who has not been deprived of custody of his minor and unemancipated child, except that a guardian is not legally obligated to provide for the ward from his own funds.

L.1981, c. 405, s. 3B:12-51, eff. May 1, 1982.



Section 3B:12-52 - Powers And Duties Of A Guardian Of The Person Of A Minor

3B:12-52. Powers and duties of a guardian of the person of a minor
In particular, and without qualifying the provisions of N.J.S. 3B:12-51, a guardian of the person of a minor has the following powers and duties, except as modified by order of the court:

a. He must take reasonable care of his ward's personal effects and institute an action for the appointment of a guardian of his ward's estate if necessary to protect it;

b. He may receive periodically money payable for the support of the ward to the ward's parent, guardian or custodian under the terms of any statutory benefit or insurance system, or any private contract, devise, trust, conservatorship or custodianship. Any sums so received shall be applied to the ward's current needs for support, care and education in the exercise of a reasonable discretion, with or without court order, with due regard to the duty or ability of any person to support or provide for the ward and with or without regard to any other funds, income or property which may be available for that purpose. He must exercise due care to conserve any excess funds for the ward's future needs unless a guardian has been appointed for the estate of the ward, in which case the excess shall be paid over at least annually to that guardian. He may institute an action to compel the performance by any person of a duty to support the ward or to pay sums for the welfare of the ward;

c. He is empowered to facilitate the ward's education, social, or other activities and to authorize medical or other professional care, treatment, or advice. He is not liable by reason of this consent for injury to the ward resulting from the negligence or acts of third persons unless it would have been illegal for a parent to have consented. He may consent to the marriage or adoption of his ward or to his ward's military service.

L.1981, c. 405, s. 3B:12-52, eff. May 1, 1982.



Section 3B:12-53 - Powers And Duties Of A Guardian Of The Estate Of An Unmarried Minor As Guardian Of The Minor's Person

3B:12-53. Powers and duties of a guardian of the estate of an unmarried minor as guardian of the minor's person
A guardian of the estate of an unmarried minor, as to whom no one has parental rights, has the duties and powers of a guardian of the person of a minor described in this article until the minor attains the age of 18 or marries, but the parental rights so conferred on a guardian of an estate do not preclude appointment of a guardian of the person.

L.1981, c. 405, s. 3B:12-53, eff. May 1, 1982.



Section 3B:12-54 - Duty Of Guardian To Deliver Property When Minor Attains 18 Years Of Age.

3B:12-54 Duty of guardian to deliver property when minor attains 18 years of age.

3B:12-54. Duty of guardian to deliver property when minor attains 18 years of age.

Except as provided in section 2 of P.L.2003, c.258 (C.3B:12-54.1), when a minor who has not been adjudged an incapacitated person attains 18 years of age, his guardian, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former ward as soon as possible.

Amended 2003, c.258, s.1; 2005, c.304, s.37.



Section 3B:12-54.1 - Trusts For Certain Beneficiaries Providing Deferred Distribution Of Funds.

3B:12-54.1 Trusts for certain beneficiaries providing deferred distribution of funds.

2. In the event that any part of an intestate estate passes to the decedent's issue pursuant to N.J.S.3B:5-4, and if any such issue shall not have attained the age of 18 at the time such part of the intestate estate would pass to such issue, such part may pass as follows:

a.The parent or guardian of such issue or any other individual with standing may apply to the Superior Court, Chancery Division, Probate Part in the county in which the decedent was domiciled for permission to place all, or any part, of the funds passing to such issue in a separate trust for the exclusive benefit of such issue.

b.The terms of the trust may provide as follows:

(1)The trust assets and the income therefrom shall be used for the exclusive benefit of the beneficiary, including but not limited to the beneficiary's health, support, maintenance and education, including college and post-graduate work, in the discretion of the trustees;

(2)The beneficiary shall have the right to request distributions of trust principal as follows: one-third of the principal after attaining the age of 25 years, one-half of the then balance after attaining the age of 30 years, and all of the then balance after attaining the age of 35 years; or at such other ages as the court, in its discretion, shall determine;

(3)Should the beneficiary die prior to the termination of the trust, the remaining trust principal and accrued income shall be distributed to the beneficiary's estate;

(4)Two individual trustees, or one corporate trustee, or a combination thereof, shall serve at all times, with or without bond, as the court shall determine in its discretion; and

(5)Such other terms and conditions of the trust as the court shall determine in its discretion.

c.In ruling on such an application, the court:

(1)may allow any award from the federal "September 11th Victim Compensation Fund of 2001" to be the subject of a trust created pursuant to this section or be included in such a trust, regardless of whether such an award is found to pass to a minor issue of the decedent pursuant to N.J.S.3B:5-4 or otherwise; and

(2)shall consider all relevant factors, including but not limited to the amount of money involved, the availability of other resources for current maintenance and support, the stability of the entity offering an investment covered by the application, income tax consequences, any special needs or vulnerabilities of the minor and the financial and psychological consequences of putting all or a substantial part of the minor's estate out of reach for a long period of time.

d.The court shall retain jurisdiction of the trust until its termination. The beneficiary's parent, guardian, trustee or other individual with standing, including the beneficiary if he or she has attained the age of 18 years, may apply to the court at any time for modifications to the terms of the trust. Modifications may be made in the court's discretion.

L.2003,c.258,s.2.



Section 3B:12-55 - When Authority And Responsibility Of Guardian Terminate

3B:12-55. When authority and responsibility of guardian terminate
The authority and responsibility of a guardian of the person or estate of a minor terminate upon the death, resignation or removal of the guardian or upon the minor's death, adoption, marriage or attainment of 18 years of age, but termination does not affect the guardian's liability for prior acts, nor his obligation to account for funds and assets of his ward. Resignation of a guardian does not terminate the guardianship unless it has been approved by a judgment of the court.

L.1981, c. 405, s. 3B:12-55, eff. May 1, 1982.



Section 3B:12-56 - Powers, Rights And Duties Of A Guardian Of The Person Of A Ward Generally.

3B:12-56 Powers, rights and duties of a guardian of the person of a ward generally.

3B:12-56. Powers, rights and duties of a guardian of the person of a ward generally.

a.A guardian of the person of a ward is not legally obligated to provide for the ward from his own funds.

b.A guardian of the person of a ward is not liable to a third person for acts of the ward solely by reason of the relationship and is not liable for injury to the ward resulting from the wrongful conduct of a third person providing medical or other care, treatment or service for the ward except to the extent that the guardian of the ward failed to exercise reasonable care in choosing the provider.

c.If a ward has previously executed a valid power of attorney for health care or advance directive under P.L.1991, c.201 (C.26:2H-53 et seq.), or revocation pursuant to section 5 of P.L.1991, c.201 (C.26:2H-57), a guardian of the ward shall act consistent with the terms of such document unless revoked or altered by the court.

d.To the extent specifically ordered by the court for good cause shown, the guardian of the person of the ward may initiate the voluntary admission, as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), of a ward to a State psychiatric facility, as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), or a private psychiatric facility. A ward so admitted shall be entitled to all of the rights of a voluntarily admitted patient, which rights shall be exercised on behalf of the ward by the guardian. The guardian of the ward shall exercise the ward's rights in a manner consistent with the wishes of the ward except to the extent that compliance with those wishes would create a significant risk to the health or safety of the ward. If the wishes of the ward are not ascertainable with reasonable efforts, the guardian of the ward shall exercise the ward's rights in a manner consistent with the best interests of the ward. Notwithstanding the provisions of this section to the contrary, if the ward objects to the initiation of voluntary admission for psychiatric treatment or to the continuation of that voluntary admission, the State's procedures for involuntary commitment pursuant to P.L.1987, c.116 (C.30:4-27.1 et seq.) shall apply. If the ward objects to any other decision of the guardian of the ward pursuant to this section, this objection shall be brought to the attention of the Superior Court, Chancery Division, Probate Part, which may, in its discretion, appoint an attorney or guardian ad litem for the ward, hold a hearing or enter such orders as may be appropriate in the circumstances.

Amended 2005, c.304, s.38.



Section 3B:12-57 - Powers And Duties Of A Guardian Of The Person Of A Ward.

3B:12-57 Powers and duties of a guardian of the person of a ward.

3B:12-57. Powers and duties of a guardian of the person of a ward.

a.(Deleted by amendment, P.L.2005, c.304.)

b.(Deleted by amendment, P.L.2005, c.304.)

c.(Deleted by amendment, P.L.2005, c.304.)

d.(Deleted by amendment, P.L.2005, c.304.)

e.(Deleted by amendment, P.L.2005, c.304.)

f.In accordance with Section 12 of P.L.2005, c.304 (C.3B:12-24.1), a guardian of the person of a ward shall exercise authority over matters relating to the rights and best interest of the ward's personal needs, only to the extent adjudicated by a court of competent jurisdiction. In taking or forbearing from any action affecting the personal needs of a ward, a guardian shall give due regard to the preferences of the ward, if known to the guardian or otherwise ascertainable upon reasonable inquiry. To the extent that it is consistent with the terms of any order by a court of competent jurisdiction, the guardian shall:

(1)take custody of the ward and establish the ward's place of abode in or outside of this State;

(2)personally visit the ward or if a public agency which is authorized to act pursuant to P.L.1965, c.59 (C.30:4-165.1 et seq.) and P.L.1970, c.289 (C.30:4-165.7 et seq.) or the Office of the Public Guardian pursuant to P.L. 1985, c.298 (C.52:27G-20 et seq.) or their representatives which may include a private or public agency, visits the ward not less than once every three months, or as deemed appropriate by the court, and otherwise maintain sufficient contact with the ward to know his capacities, limitations, needs, opportunities and physical and mental health;

(3)provide for the care, comfort and maintenance and, whenever appropriate, the education and training of the ward;

(4)subject to the provisions of subsection c. of N.J.S.3B:12-56, give or withhold any consents or approvals that may be necessary to enable the ward to receive medical or other professional care, counsel, treatment or service;

(5)take reasonable care of the ward's clothing, furniture, vehicles and other personal effects and, where appropriate, sell or dispose of such effects to meet the current needs of the ward;

(6)institute an action for the appointment of a guardian of the property of the ward, if necessary for the protection of the property;

(7)develop a plan of supportive services for the needs of the ward and a plan to obtain the supportive services;

(8)if necessary, institute an action against a person having a duty to support the ward or to pay any sum for the ward's welfare in order to compel the performance of the duties;

(9)receive money, payable from any source for the current support of the ward, and tangible personal property deliverable to the ward. Any sums so received shall be applied to the ward's current needs for support, health care, education and training in the exercise of the guardian's reasonable discretion, with or without court order, with or without regard to the duty or ability of any person to support or provide for the ward and with or without regard to any other funds, income or property that may be available for that purpose, unless an application is made to the court to establish a supplemental needs trust or other trust arrangement. However, the guardian may not use funds from the ward's estate for room and board, which the guardian, the guardian's spouse or domestic partner as defined in section 3 of P.L.2003, c. 246 (C.26:8A-3), parent or child have furnished the ward, unless agreed to by a guardian of the ward's estate pursuant to N.J.S.3B:12-41, or unless a charge for the service is approved by order of the court made upon notice to at least one of the heirs of the ward, if possible. The guardian shall exercise care to conserve any excess funds for the ward's needs; and

(10) If necessary, institute an action that could be maintained by the ward including but not limited to, actions alleging fraud, abuse, undue influence and exploitation.

g.In the exercise of the foregoing powers, the guardian shall encourage the ward to participate with the guardian in the decision-making process to the maximum extent of the ward's ability in order to encourage the ward to act on his own behalf whenever he is able to do so, and to develop or regain higher capacity to make decisions in those areas in which he is in need of guardianship services, to the maximum extent possible.

Amended 2005, c.304, s.39.



Section 3B:12-58 - Gifts To Charities And Other Objects.

3B:12-58 Gifts to charities and other objects.

3B:12-58. Gifts to charities and other objects.

If the estate is ample to provide for the purposes implicit in the distributions authorized by this article, a guardian for the estate of an incapacitated person may apply to the court for authority to make gifts to charity and other objects as the ward might have been expected to make.

Amended 2005, c.304, s.40.



Section 3B:12-59 - Purchase Of Real Property For Use Of An Incapacitated Person And His Dependents.

3B:12-59 Purchase of real property for use of an incapacitated person and his dependents.

3B:12-59. Purchase of real property for use of an incapacitated person and his dependents.

When it shall appear to the court that it would be advantageous to the incapacitated person and to those legally dependent upon him for their support or are members of the incapacitated person's household, or any of them, if a dwelling house and a lot of land were purchased or a lot of land were purchased and a dwelling house built thereon, for the use of the incapacitated person and to those legally dependent upon him for their support or who are members of the incapacitated person's household, or any of them, the court may direct the guardian of his estate to purchase a house and lot or to purchase a lot and build a dwelling house thereon and to enter into contracts therefor as the court shall deem advisable, and to expend all necessary funds from the ward's estate for that purpose.

Amended 2005, c.304, s.41.



Section 3B:12-60 - Guardian's Duty With Respect To Will Of Deceased Incapacitated Person.

3B:12-60 Guardian's duty with respect to will of deceased incapacitated person.

3B:12-60. Guardian's duty with respect to will of deceased incapacitated person.

Upon the death of an incapacitated person, the guardian shall deliver to the Surrogate of the county where the incapacitated person resided prior to death for safekeeping any will of the deceased person which may have come into the guardian's possession, inform the executor or a beneficiary named therein that he has done so, and retain the estate for delivery to a duly appointed personal representative of the decedent or other persons entitled thereto.

Amended 2005, c.304, s.42.



Section 3B:12-61 - Power Of Guardian To Act As Personal Representative Of The Estate Of A Deceased Incapacitated Person.

3B:12-61 Power of guardian to act as personal representative of the estate of a deceased incapacitated person.

3B:12-61. Power of guardian to act as personal representative of the estate of a deceased incapacitated person.

If within 40 days after the death of an incapacitated person, no other person has been appointed personal representative and no action for an appointment is pending in the Superior Court or Surrogate's court of the county where the incapacitated person resided at his death, the guardian may apply to the Superior Court for authority to exercise the powers and duties of a personal representative so that he may proceed to administer and distribute the decedent's estate without additional or further appointment. Upon application for an order granting the powers of a personal representative to a guardian, after notice to all persons interested in the incapacitated person's estate either as heirs or devisees and including any person nominated executor in any will of which the applicant is aware, the court may order the conferral of those powers, upon determining that there is no objection, and may enter judgment that the guardian has all of the powers and duties of a personal representative. The making and entry of a judgment under this section shall have the effect of an order of appointment of a personal representative, except that the estate in the name of the guardian, after administration, may be distributed to persons entitled to the decedent's estate under his will or the laws of intestacy without prior retransfer to the guardian as personal representative.

Amended 2005, c.304, s.43.



Section 3B:12-62 - Factors To Be Considered By The Court Or Guardian In Exercising Certain Powers

3B:12-62. Factors to be considered by the court or guardian in exercising certain powers
In investing the estate, and in selecting assets of the estate for distribution under this article, in utilizing powers of revocation or withdrawal available for the support of the ward, and other powers exercisable by the guardian or a court, the guardian or the court should take into account any known estate plan of the ward, including his will, any revocable trust of which he is settlor, and any contract, transfer or joint ownership arrangement with provisions for payment or transfer of benefits or interests at his death to another or others which he may have originated. The guardian may examine the will of the ward.

L.1981, c. 405, s. 3B:12-62, eff. May 1, 1982.



Section 3B:12-63 - Guardian's Final Account And Delivery Of Property Upon Termination Of Guardianship.

3B:12-63 Guardian's final account and delivery of property upon termination of guardianship.

3B:12-63. Guardian's final account and delivery of property upon termination of guardianship.

Upon termination of the guardianship, pursuant to N.J.S.3B:12-64 the guardian, after the allowance of his final account, shall pay over and distribute all funds and properties of the former ward or to the estate of the former ward in accordance with the order of the court.

Amended 2005, c.304, s.44.



Section 3B:12-64 - When Authority And Responsibility Of Guardian Terminate.

3B:12-64 When authority and responsibility of guardian terminate.

3B:12-64. When authority and responsibility of guardian terminate.

a.The authority and responsibility of a guardian of the person or estate of an incapacitated person terminate upon:

(1)the death, resignation or removal of the guardian;

(2)upon the death of the incapacitated person; or

(3)upon the entry of a judgment adjudicating the restoration of competency or termination of guardianship for other reasons.

b.However, termination does not affect the guardian's liability for prior acts, nor the guardian's obligation to account for funds and assets of the ward.

c.Notwithstanding the termination of the guardianship, the guardian may make final burial and funeral arrangements if the body remains unclaimed for five days and may pay for burial and funeral costs, Surrogate fees of administration, probate and bond from the guardianship account. Resignation of a guardian does not terminate the guardianship unless it has been approved by a judgment of the court.

d.Upon the death of an incapacitated person the guardian shall provide written notification to the Surrogate and shall provide the Surrogate with a copy of the death certificate within seven days of the guardian's receipt of the death certificate.

Amended 2005, c.304, s.45.



Section 3B:12-65 - Vacancy In Guardianship

3B:12-65. Vacancy in guardianship
A vacancy in a guardianship shall be deemed to arise when a sole or sole surviving or remaining guardian dies, resigns or is removed or discharged after entering upon but before completing the duties of his office. The resignation of a guardian shall not be effective unless approved by a judgment of the court.

L.1981, c. 405, s. 3B:12-65, eff. May 1, 1982.



Section 3B:12-66 - Filling Vacancy In Guardianship.

3B:12-66 Filling vacancy in guardianship.

3B:12-66. Filling vacancy in guardianship. The Superior Court, or the Surrogate's court in the case of a minor, shall have jurisdiction to fill the vacancy by the appointment of a substituted guardian. The Superior Court may fill the vacancy in case of a guardian of a minor or where letters of guardianship were granted by the Superior Court or when removing or discharging the guardian. The Surrogate's court may fill the vacancy in the case of a guardian of a minor where letters were granted by the Surrogate's Court.

Amended 2005, c.304, s.46.



Section 3B:12-66.1 - Removal From New Jersey After Appointment Of Guardian.

3B:12-66.1 Removal from New Jersey after appointment of guardian.

48.Removal from New Jersey after Appointment of Guardian.

a.A guardian appointed in this State desiring to move to another state with his ward who is a minor shall obtain an order from the Superior Court of this State consenting to the minor's removal and if applicable, the guardian's discharge. The Superior Court may transfer the guardianship to another state if the court is satisfied that a transfer will serve the best interest of the minor.

b.The minor's removal and discharge of the guardian shall be on such terms as the Superior Court deems necessary, including requiring filing and settlement of the guardian's account and filing of an exemplified copy of the order evidencing the other state court's acceptance of jurisdiction over the guardianship and the guardian.

L.2005, c.304, s.48; amended 2012, c.36, s.22.



Section 3B:12-66.2 - Transfer Into New Jersey Of Guardianship Established In Another State.

3B:12-66.2 Transfer into New Jersey of guardianship established in another state.

49.Transfer into New Jersey of Guardianship Established in Another State.

a.A guardian or like fiduciary of a minor appointed in another state may file a summary action in the Superior Court for the transfer of the guardianship and the appointment as a guardian in this State if domicile in this State is or will be established.

b.Notice of hearing shall be given to the minor and to the persons who would be entitled to notice if the regular procedures for appointment of a guardian under the New Jersey Rules of Court were applicable.

c.The Superior Court shall grant an application for the transfer of a guardianship established in another state unless the court determines that the proposed guardianship is a collateral attack on an existing or proposed guardianship or the transfer and appointment would not be in the best interest of the minor.

d.An exemplified record of a court of competent jurisdiction evidencing the original proceeding adjudicating the minor's incapacity and any amendment or modification orders entered subsequent to the original judgment shall be filed with the Superior Court. Subject to due process principles, full faith and credit may be accorded to a court of another state's determination of the minor's incapacity. The Superior Court may fix the rights, powers, and duties of the guardian that the court determines are necessary to administer the minor's person or estate, or both person and estate, in this State.

e.The guardian shall give notice of the application to transfer guardianship to the court of the other state.

L.2005, c.304, s.49; amended 2012, c.36, s.23.



Section 3B:12-67 - Short Title

3B:12-67. Short title
1. This act shall be known and may be cited as the "New Jersey Standby Guardianship Act."

L.1995,c.76,s.1.



Section 3B:12-68 - Findings, Declarations

3B:12-68. Findings, declarations
2. The Legislature finds and declares that there is an imperative need to create an expeditious manner of establishing a guardianship known as a standby guardianship, in order to enable a custodial parent or legal custodian suffering from a progressive chronic condition or a fatal illness to make plans for the permanent future care or the interim care of a child without terminating parental or legal rights. The Legislature further finds that current law does not adequately address the needs of custodial parents or legal custodians who are suffering from a progressive chronic condition or a fatal illness and who desire to make plans for the future care of their children without terminating parental or legal rights.

L.1995,c.76,s.2.



Section 3B:12-69 - Definitions.

3B:12-69 Definitions.

3.As used in P.L.1995, c.76 (C.3B:12-67 et seq.):

"Appointed standby guardian" means a person appointed pursuant to section 6 of P.L.1995, c.76 (C.3B:12-72) to assume the duties of guardian over the person and, when applicable, the property of a minor child upon the death or a determination of incapacity or debilitation, and with the consent, of the parent or legal custodian.

"Attending physician" means the physician who has primary responsibility for the treatment and care for the petitioning parent or legal custodian. When more than one physician shares this responsibility, or when a physician is acting on the primary physician's behalf, any such physician may act as the attending physician pursuant to this act. When no physician has this responsibility, a physician who is familiar with the petitioner's medical condition may act as the attending physician pursuant to P.L.1995, c.76 (C.3B:12-67 et seq.).

"Consent" means written consent signed by the parent or legal custodian in the presence of two witnesses who shall also sign the document. The written consent shall constitute the terms for the commencement of the duties of the standby guardian.

"Debilitation" means a chronic and substantial inability, as a result of a physically debilitating illness, disease, or injury, to care for one's minor child.

"Designated standby guardian" means a person designated pursuant to section 8 of P.L.1995, c.76 (C.3B:12-74) to assume temporarily the duties of guardianship over the person and, when applicable, the property of a minor child upon the death or a determination of incapacity or debilitation, and with the consent, of the parent or legal custodian.

"Designation" means a written document voluntarily executed by the designator pursuant to P.L.1995, c.76.

"Designator" means a competent parent or legal custodian of a minor child who makes a designation pursuant to P.L.1995, c.76.

"Determination of debilitation" means a written determination made by the attending physician which contains the physician's opinion to a reasonable degree of medical certainty regarding the nature, cause, extent, and probable duration of the parent's or legal custodian's debilitation.

"Determination of incapacity" means a written determination made by the attending physician which contains the physician's opinion to a reasonable degree of medical certainty regarding the nature, cause, extent, and probable duration of the parent's or legal custodian's incapacity.

"Incapacity" means a chronic and substantial inability, as a result of mental or organic impairment, to understand the nature and consequences of decisions concerning the care of one's minor child, and a consequent inability to make these decisions.

"Minor child" means a child under the age of eighteen years but excludes a child residing in a placement funded or approved by the Division of Child Protection and Permanency in the Department of Children and Families pursuant to either a voluntary placement agreement or court order.

"Triggering event" means an event stated in the designation, petition or decree which empowers the standby guardian to assume the duties of the office, which event may be the death, incapacity or debilitation, with the consent, of the custodial parent or legal custodian, whichever occurs first.

L.1995, c.76, s.3; amended 2006, c.47, s.30; 2012, c.16, s.12.



Section 3B:12-70 - Jurisdiction

3B:12-70. Jurisdiction
4. The surrogate's court of the county in which a minor child resides or has real or personal property shall have jurisdiction under this act pursuant to N.J.S.3B:12-12.

L.1995,c.76,s.4.



Section 3B:12-71 - Applicability

3B:12-71. Applicability
5. The provisions of N.J.S.3B:12-1 et seq. shall apply to a standby guardian except as otherwise provided in this act.

L.1995,c.76,s.5.



Section 3B:12-72 - Appointment Of Standby Guardian By Court

3B:12-72. Appointment of standby guardian by court
6. a. Upon petition of the parent, legal custodian or designated standby guardian, the court may appoint a standby guardian of a minor child. The court may also appoint an alternate standby guardian, if identified by the petitioner, to act if the appointed standby guardian dies, becomes incapacitated, or otherwise refuses or is unable to assume the duties of the standby guardian after the death, incapacity or debilitation of the parent or legal custodian of the minor child.

b. A petition for the judicial appointment of a standby guardian of a minor child shall state:

(1) which triggering event or events shall cause the authority of the appointed standby guardian to become effective;

(2) that there is a significant risk that the parent or legal custodian will die, become incapacitated, or become debilitated as a result of a progressive chronic condition or a fatal illness; however, a petitioner shall not be required to submit medical documentation of the parent's or legal custodian's terminal status by his attending physician; and

(3) the name, address, and qualifications of the proposed standby guardian.

c. A parent or legal custodian petitioning the court pursuant to this section shall not be required to appear in court if unable to appear, except upon motion of the court or by any party and for good cause shown.

d. The court shall appoint the standby guardian if the court finds that there is a significant risk that the parent or legal custodian will die, become incapacitated, or become debilitated as a result of a progressive chronic condition or a fatal illness, and that the interests of the minor child would be promoted by the appointment of the standby guardian.

e. The decree appointing the standby guardian shall specify the triggering event which shall activate the authority of the standby guardian.

f. Upon petition for the appointment of a standby guardian by a person as specified in subsection a. of this section, notice shall be served on the minor child's parent or legal custodian, or the designated standby guardian, as appropriate, within 30 days of the filing. The court shall give preference to maintaining custody with either the parent or legal custodian, or the designated standby guardian, during the time that the petition is pending. Nothing in this section shall be construed to deprive any parent of parental rights. If the petition alleges that after diligent search, the parent or legal custodian cannot be found, the parent or legal custodian shall be served by notice delivered pursuant to New Jersey court rules. No notice is necessary to a parent who is deceased or whose parental rights have been previously terminated by court order or consent.

L.1995,c.76,s.6.



Section 3B:12-73 - Immediate Assumption Of Duties Of Appointed Standby Guardian; Revocation In Writing

3B:12-73. Immediate assumption of duties of appointed standby guardian; revocation in writing
7. a. Upon the occurrence of a triggering event set forth in a decree appointing a standby guardian, the standby guardian shall be empowered to assume the duties of his office immediately.

b. If the triggering event is the incapacity or debilitation of the parent or legal custodian, the attending physician shall provide a copy of his determination to the appointed standby guardian if the guardian's identity is known to the attending physician.

c. Within 60 days following the assumption of guardianship duties, the appointed standby guardian shall petition the court for confirmation. The confirmation petition shall include a determination of incapacity or debilitation or a death certificate, as appropriate.

d. The court shall confirm an appointed standby guardian named in accordance with this act and otherwise qualified to serve as guardian pursuant to N.J.S.3B:12-1 et seq. unless there is a judicial determination of unfitness with regard to the appointed standby guardian.

e. A standby guardian appointed pursuant to section 6 of this act may decline appointment at any time before the assumption of his duties by filing a written statement to that effect with the court, with notice to be provided to the petitioner and to the minor child if the latter is 14 years of age or older.

f. Commencement of the duties of the standby guardian shall confer upon the appointed standby guardian shared authority with the custodial parent or legal custodian of the minor child, unless the petition states otherwise.

g. A parent or legal custodian may revoke a standby guardianship by executing a written revocation, filing it with the court where the petition was filed, and promptly notifying the appointed standby guardian of the revocation. An unwritten revocation may be considered by the court if the revocation can be proved by clear and convincing evidence submitted to the court.

L.1995,c.76,s.7.



Section 3B:12-74 - Designation Of Standby Guardian By Parent

3B:12-74. Designation of standby guardian by parent
8. a. When the consent of a parent or legal custodian for the execution of a power of attorney delegating another person to exercise the parent's or legal custodian's powers is not appropriate or is unavailable pursuant to N.J.S.3B:12-39, the other parent or legal custodian may execute a written statement to designate a standby guardian, as follows:

(1) The parent or legal custodian may choose a standby guardian by means of a written designation that names the standby guardian in the event of the designator's death, incapacity or debilitation. The written designation shall reasonably identify the designator, the minor child and the standby guardian.

(2) A written designation pursuant to this section shall be signed by the designator in the presence of two witnesses who shall also sign the designation. Another person may sign the written designation on the parent's or legal custodian's behalf if the parent or legal custodian is physically unable to do so, provided the designation is signed at the express request of the parent or legal custodian and in the presence of the parent or legal custodian and two witnesses.

(3) The designation shall state the triggering event by which the parent or legal custodian intends the designated standby guardianship of the minor child to be activated.

(4) A parent or legal custodian may designate an alternate standby guardian in the same document, and by the same manner, as the designation of a standby guardian.

b. A designation may, but need not, be in the following form:

DESIGNATION OF STANDBY GUARDIAN

I, (name of parent or legal custodian) hereby name (name, home address and telephone number of standby guardian) as designated standby guardian of (name of child(ren)), my child(ren).

By this consent and designation, I am providing that the designated standby guardian's authority shall take effect if and when the following event or events occur: (choose as follows):

(1) my attending physician concludes that I am mentally incapacitated, and thus unable to care for my child(ren); or

(2) my attending physician concludes that I am physically debilitated, and thus unable to care for my child(ren), and I consent in writing before two witnesses to the designated standby guardian's authority taking effect; or

(3) upon my death.



In the event that the person designated above is unable or unwilling to act as guardian to my child(ren), I hereby name (name, address and telephone number of alternate designated standby guardian), as alternate designated standby guardian of my child(ren).

I understand that this designation will expire six months from the date of this designation, and that the authority of the designated standby guardian, if any, will cease, unless by that date either I or the designated standby guardian petitions the court for appointment as standby guardian pursuant to section 6 of P.L.1995, c.76 (C.3B:12-72).

I hereby authorize that the person designated standby guardian as set forth above shall be provided with a copy of the attending physician's statement.

In the event that I am incapacitated or debilitated and a designated standby guardianship is activated pursuant to this statement, I declare that it is my intention to retain full parental rights to the extent consistent with my condition and, further, that I retain the authority to revoke the designated standby guardianship consistent with my rights herein at any time.

esignator's Signature:

Witness' Signature:

Address:

Date:

Witness' Signature:

Address:

Date:



c. Nothing in this section shall be construed to involuntarily deprive any parent of parental rights.

L.1995,c.76,s.8.



Section 3B:12-75 - Immediate Assumption Of Duties Of Designated Standby Guardian; Revocation

3B:12-75. Immediate assumption of duties of designated standby guardian; revocation
9. a. Upon the occurrence of the triggering event stated in the written designation executed pursuant to section 8 of this act, the designated standby guardian shall be empowered to assume the duties of his office immediately.

b. If the triggering event is the designator's incapacity or debilitation, a copy of the attending physician's determination shall be provided to the designated standby guardian if the guardian's identity is known to the attending physician.

c. A designated standby guardian may decline the designation at any time before the assumption of his duties by notifying the designator of this refusal in writing.

d. Commencement of the designated standby guardian's duties shall confer upon the designated standby guardian shared authority with the custodial parent or legal custodian of the minor child, unless the designation of the parent or legal custodian states otherwise.

e. A designator may revoke a designation of standby guardianship by notifying the designated standby guardian orally or in writing or by any other act evidencing a specific intent to revoke the designation.

L.1995,c.76,s.9.



Section 3B:12-76 - Petition For Judicial Appointment Of Designated Standby Guardian

3B:12-76. Petition for judicial appointment of designated standby guardian
10. a. Unless a petition for judicial appointment of a standby guardian is made by the designator or the designated standby guardian, the designation made under section 8 of this act shall expire six months from the date of the written designation.

b. In a proceeding for judicial appointment of a designated standby guardian, a designation shall constitute a rebuttable presumption that the designated standby guardian is capable of serving as guardian. In the event of the designator's death, a designation shall be deemed to confer a preference upon the designated standby guardian for the choice of a permanent guardian, notwithstanding any law to the contrary, subject to the rights of the other parent.

c. Except as set forth in this section, the petition for the judicial appointment of a designated standby guardian shall comply with the procedure set forth in section 6 of this act.

L.1995,c.76,s.10.



Section 3B:12-77 - Notice Of Petition To Child

3B:12-77. Notice of petition to child
11. Notice of a petition or designation filed with the court pursuant to this act shall be served upon the minor child for whom the standby guardianship is sought if the minor is 14 years of age or older. Notice to a minor child less than 14 years of age shall be served at the discretion of the court. The court may appoint a guardian ad litem or counsel to represent the child. The court shall consider the preferences of the minor child in the appointment of a standby guardian pursuant to this act.

L.1995,c.76,s.11.



Section 3B:12-78 - Filing, Delivery Of Appointment, Designation

3B:12-78. Filing, delivery of appointment, designation
12. a. The county clerk, upon being paid the fees allowed by law, shall receive for filing any instrument appointing or designating a standby guardian pursuant to this act made by a domiciliary of the county, and shall give a written receipt therefor to the person delivering it. The filing of an appointment or designation of standby guardian shall be for the sole purpose of safekeeping and shall not affect the validity of the appointment or designation.

b. The appointment or designation shall be delivered only to: the parent or legal custodian who appointed or designated the standby guardian; or the person appointed or designated as standby guardian or alternate standby guardian; or the minor child, upon his request or the request of his legal representative, if applicable; or any other person directed by the court.

L.1995,c.76,s.12.



Section 3B:12A-1 - Findings, Declarations Relative To Kinship Legal Guardianship.

3B:12A-1 Findings, declarations relative to kinship legal guardianship.

1.The Legislature finds and declares that:

a.There is an increase in the number of children who cannot reside with their parents due to the parents' incapacity or inability to perform the regular and expected functions of care and support of the child;

b.An increasing number of relatives, including grandparents, find themselves providing care on a long-term basis to these children without court approved legal guardianship status because the caregivers either are unable or unwilling to seek termination of the legal relationships between the birth parent and the child, particularly when it is the caregiver's own child or sibling who is the parent. In these cases, adoption of the child is neither feasible nor likely, and it is imperative that the State create an alternative, permanent legal arrangement for children and their caregivers. One such alternative arrangement, which does not require the termination of parental rights, is a court awarded kinship legal guardianship that is intended to be permanent and self-sustaining, as evidenced by the transfer to the caregiver of certain parental rights, but retains the birth parents' rights to consent to adoption, the obligation to pay child support, and the parents' right to have some ongoing contact with the child;

c.In considering kinship legal guardianship, the State is seeking to add another alternative, permanent placement option, beyond custody, without rising to the level of termination of parental rights, for caregivers in relationships where adoption is neither feasible nor likely; and

d.Therefore, it is in the public interest to create a new type of legal guardianship that addresses the needs of children and caregivers in long-term kinship relationships.

L.2001,c.250,s.1.



Section 3B:12A-2 - Definitions Relative To Kinship Legal Guardianship.

3B:12A-2 Definitions relative to kinship legal guardianship.

2.As used in sections 1 through 6 of P.L.2001, c.250 (C.3B:12A-1 et seq.):

"Caregiver" means a person over 18 years of age, other than a child's parent, who has a kinship relationship with the child and has been providing care and support for the child, while the child has been residing in the caregiver's home, for either the last 12 consecutive months or 15 of the last 22 months. "Caregiver" includes a resource family parent as defined in section 1 of P.L.1962, c.136 (C.30:4C-26.4).

"Child" means a person under 18 years of age, except as otherwise provided in P.L.2001, c.250 (C.3B:12A-1 et al.).

"Commissioner" means the Commissioner of Children and Families.

"Court" means the Superior Court, Chancery Division, Family Part.

"Department" means the Department of Children and Families.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Family friend" means a person who is connected to a child or the child's parent by an established positive psychological or emotional relationship that is not a biological or legal relationship.

"Home review" means the basic review of the information provided by the petitioner and a visit to the petitioner's home where the child will continue to reside, in accordance with the provisions of P.L.2001, c.250 (C.3B:12A-1 et al.) and pursuant to regulations adopted by the commissioner.

"Kinship caregiver assessment" means a written report prepared in accordance with the provisions of P.L.2001, c.250 (C.3B:12A-1 et al.) and pursuant to regulations adopted by the commissioner.

"Kinship legal guardian" means a caregiver who is willing to assume care of a child due to parental incapacity, with the intent to raise the child to adulthood, and who is appointed the kinship legal guardian of the child by the court pursuant to P.L.2001, c.250 (C.3B:12A-1 et al.). A kinship legal guardian shall be responsible for the care and protection of the child and for providing for the child's health, education and maintenance.

"Kinship relationship" means a family friend or a person with a biological or legal relationship with the child.

"Parental incapacity" means incapacity of such a serious nature as to demonstrate that the parent is unable, unavailable, or unwilling to perform the regular and expected functions of care and support of the child.

L.2001, c.250, s.2; amended 2006, c.47, s.31; 2012, c.16, s.13.



Section 3B:12A-3 - Jurisdiction, Venue.

3B:12A-3 Jurisdiction, venue.

3.The Superior Court, Chancery Division, Family Part shall have jurisdiction under sections 1 through 6 of P.L.2001, c.250 (C.3B:12A-1 et seq.). Venue of a kinship legal guardianship action shall be determined in accordance with the applicable Rules of Court.

L.2001,c.250,s.3.



Section 3B:12A-4 - Rights, Responsibilities, Authority Of Kinship Legal Guardian.

3B:12A-4 Rights, responsibilities, authority of kinship legal guardian.

4. a. (1) Except as provided in paragraph (2) of this subsection, a kinship legal guardian shall have the same rights, responsibilities and authority relating to the child as a birth parent, including, but not limited to: making decisions concerning the child's care and well-being; consenting to routine and emergency medical and mental health needs; arranging and consenting to educational plans for the child; applying for financial assistance and social services for which the child is eligible; applying for a motor vehicle operator's license; applying for admission to college; responsibility for activities necessary to ensure the child's safety, permanency and well-being; and ensuring the maintenance and protection of the child.

(2)A kinship legal guardian may not consent to the adoption of the child or a name change for the child. The birth parent of the child shall retain the authority to consent to the adoption of the child or a name change for the child.

(3)The birth parent of the child shall retain the obligation to pay child support.

(4)The birth parent of the child shall retain the right to visitation or parenting time with the child, as determined by the court.

(5)The appointment of a kinship legal guardian does not limit or terminate any rights or benefits derived from the child's parents, including, but not limited to, those relating to inheritance or eligibility for benefits or insurance.

(6)Kinship legal guardianship terminates when the child reaches 18 years of age or when the child is no longer continuously enrolled in a secondary education program, whichever event occurs later, or when kinship legal guardianship is otherwise terminated.

b.There shall be no filing fee charged for kinship legal guardianship complaints or motions in the court.

c.For the purposes of P.L.2001, c.250 (C.3B:12A-1 et al.), a kinship legal guardian shall have the same meaning as the term "legal guardian" as defined in 42 U.S.C. s. 675, except that the process, procedure and ruling for kinship legal guardianship shall be apart from, and shall not amend, supplant or contravene, the provisions of Chapter 12 of Title 3B of the New Jersey Statutes.

d. (1) The provisions of P.L.2001, c.250 (C.3B:12A-1 et al.) shall not be construed to grant or confer upon any person appointed kinship legal guardian of a child any of the additional rights or privileges accorded to persons appointed guardian of a minor's person or estate by a Surrogate or the Superior Court, Chancery Division, Probate Part pursuant to the provisions of Chapter 12 of Title 3B of the New Jersey Statutes.

(2)The provisions of P.L.2001, c.250 (C.3B:12A-1 et al.) shall not be construed to preclude an application to the court for guardianship of the person or estate of a minor by any person appointed kinship legal guardian of a child.

L.2001,c.250,s.4.



Section 3B:12A-5 - Appointment As Kinship Legal Guardian; Contents Of Petition.

3B:12A-5 Appointment as kinship legal guardian; contents of petition.

5. a. Upon petition of a caregiver, the court may appoint the caregiver as kinship legal guardian of a child residing in the caregiver's home pursuant to the provisions of P.L.2001, c.250 (C.3B:12A-1 et al.).

b.A petition for the appointment of a kinship legal guardian shall include a kinship caregiver assessment, which shall contain:

(1)the full name and address of the person seeking to become the kinship legal guardian;

(2)the circumstances of the kinship relationship;

(3)the whereabouts of the child's parents, if known;

(4)the nature of the parents' incapacitation, if known;

(5)the wishes of the parents, if known;

(6)the ability of the kinship caregiver family to assume permanent care of the child;

(7)the child's property and assets, if known;

(8)the wishes of the child, if appropriate;

(9)any current involvement of a child with the division if the child has an open division case and is actively receiving services;

(10) certification from the caregiver that the caregiver has been providing care and support for the child, while the child has been residing in the caregiver's home, for at least the last 12 consecutive months;

(11) the results from a criminal history record background check and a domestic violence central registry check of the caregiver and any adult residing in the caregiver's household conducted pursuant to section 9 of P.L.2001, c.250 (C.30:4C-86);

(12) the results from a child abuse record check arranged for and coordinated by the division pursuant to section 9 of P.L.2001, c.250 (C.30:4C-86); and

(13) the results of the caregiver's home review.

L.2001,c.250,s.5.



Section 3B:12A-6 - Considerations For Appointment As Kinship Legal Guardian.

3B:12A-6 Considerations for appointment as kinship legal guardian.

6. a. In making its determination about whether to appoint the caregiver as kinship legal guardian, the court shall consider:

(1)if proper notice was provided to the child's parents;

(2)the best interests of the child;

(3)the kinship caregiver assessment;

(4)in cases in which the division is involved with the child as provided in subsection a. of section 8 of P.L.2001, c.250 (C.30:4C-85), the recommendation of the division, including any parenting time or visitation restrictions;

(5)the potential kinship legal guardian's ability to provide a safe and permanent home for the child;

(6)the wishes of the child's parents, if known to the court;

(7)the wishes of the child if the child is 12 years of age or older, unless unique circumstances exist that make the child's age irrelevant;

(8)the suitability of the kinship caregiver and the caregiver's family to raise the child;

(9)the ability of the kinship caregiver to assume full legal responsibility for the child;

(10) the commitment of the kinship caregiver and the caregiver's family to raise the child to adulthood;

(11) the results from the child abuse record check conducted pursuant to section 9 of P.L.2001, c.250 (C.30:4C-86); and

(12) the results from the criminal history record background check and domestic violence check conducted pursuant to section 9 of P.L.2001, c.250 (C.30:4C-86). In any case in which the caregiver petitioning for kinship legal guardianship, or any adult residing in the prospective caregiver's home, has a record of criminal history or a record of being subjected to a final domestic violence restraining order under P.L.1991, c.261 (C.2C:25-17 et seq.), the court shall review the record with respect to the type and date of the criminal offense or the provisions and date of the final domestic violence restraining order and make a determination as to the suitability of the person to become a kinship legal guardian. For the purposes of this paragraph, with respect to criminal history, the court shall consider convictions for offenses specified in subsections c., d. and e. of section 1 of P.L.1985, c.396 (C.30:4C-26.8).

b.The court shall not award kinship legal guardianship of the child unless proper notice was served upon the parents of the child and any other party to whom the court has awarded custody or parenting time for that child, in accordance with the Rules of Court.

c.The court shall not award kinship legal guardianship of the child solely because of parental incapacity.

d.The court shall appoint the caregiver as a kinship legal guardian if, based upon clear and convincing evidence, the court finds that:

(1)each parent's incapacity is of such a serious nature as to demonstrate that the parents are unable, unavailable or unwilling to perform the regular and expected functions of care and support of the child;

(2)the parents' inability to perform those functions is unlikely to change in the foreseeable future;

(3)in cases in which the division is involved with the child as provided in subsection a. of section 8 of P.L.2001, c.250 (C.30:4C-85), (a) the division exercised reasonable efforts to reunify the child with the birth parents and these reunification efforts have proven unsuccessful or unnecessary; and (b) adoption of the child is neither feasible nor likely; and

(4)awarding kinship legal guardianship is in the child's best interests.

e.The court order appointing the kinship legal guardian shall specify, as appropriate, that:

(1)a kinship legal guardian shall have the same rights, responsibilities and authority relating to the child as a birth parent, including, but not limited to: making decisions concerning the child's care and well-being; consenting to routine and emergency medical and mental health needs; arranging and consenting to educational plans for the child; applying for financial assistance and social services for which the child is eligible; applying for a motor vehicle operator's license; applying for admission to college; responsibility for activities necessary to ensure the child's safety, permanency and well-being; and ensuring the maintenance and protection of the child; except that a kinship legal guardian may not consent to the adoption of the child or a name change for the child;

(2)the birth parent of the child retains the authority to consent to the adoption of the child or a name change for the child;

(3)the birth parent of the child retains the obligation to pay child support;

(4)the birth parent of the child retains the right to visitation or parenting time with the child, as determined by the court;

(5)the appointment of a kinship legal guardian does not limit or terminate any rights or benefits derived from the child's parents, including, but not limited to, those relating to inheritance or eligibility for benefits or insurance; and

(6)kinship legal guardianship terminates when the child reaches 18 years of age or when the child is no longer continuously enrolled in a secondary education program, whichever event occurs later, or when kinship legal guardianship is otherwise terminated.

f.An order or judgment awarding kinship legal guardianship may be vacated by the court prior to the child's 18th birthday if the court finds that the kinship legal guardianship is no longer in the best interests of the child or, in cases where there is an application to return the child to the parent, based upon clear and convincing evidence, the court finds that the parental incapacity or inability to care for the child that led to the original award of kinship legal guardianship is no longer the case and termination of kinship legal guardianship is in the child's best interests.

In cases in which the division was involved, when determining whether a child should be returned to a parent, the court may refer a parent for an assessment prepared by the division, in accordance with regulations adopted by the commissioner.

g.An order or judgment awarding kinship legal guardianship may be vacated by the court if, based upon clear and convincing evidence, the court finds that the guardian failed or is unable, unavailable or unwilling to provide proper care and custody of the child, or that the guardianship is no longer in the child's best interests.

L.2001, c.250, s.6; amended 2006, c.47, s.32.



Section 3B:12A-7 - Court Rules.

3B:12A-7 Court rules.

12.The Supreme Court of New Jersey may adopt court rules to effectuate the purposes of this act.

L.2001,c.250,s.12.



Section 3B:12B-1 - Short Title.

3B:12B-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Adult Guardianship and Protective Proceedings Jurisdiction Act."

L.2012, c.36, s.1.



Section 3B:12B-2 - Scope Of Act.

3B:12B-2 Scope of act.

2.Scope of Act.

a.P.L.2012, c.36 (C.3B:12B-1 et al.) governs the exercise of jurisdiction over guardianship or protective orders, as those terms are defined in P.L.2012, c.36 (C.3B:12B-1 et al.), when there are interstate conflicts or uncertainty regarding whether a court of this State or a court of another state should act. The act establishes uniform procedures that are intended to be used to facilitate proceedings between courts in different states and to resolve uncertainty about appropriate jurisdiction.

b.P.L.2012, c.36 (C.3B:12B-1 et al.) is not intended to and does not alter substantive law pertaining to guardianship, conservatorship and protective proceedings, or arrangements and protective orders as defined elsewhere in Title 3B of the New Jersey Statutes or the original general jurisdiction of the Superior Court throughout the State in all causes.

L.2012, c.36, s.2.



Section 3B:12B-3 - Definitions.

3B:12B-3 Definitions.

3.Definitions.

As used in P.L.2012, c.36 (C.3B:12B-1 et al.), unless otherwise defined:

a."Adult" means a person at least 18 years of age.

b."Conservatee" means, as used in this State, a person who has not been adjudicated incapacitated but who by reason of advanced age, illness, or physical infirmity, is unable to care for or manage his property or has become unable to provide for himself or others dependent upon him for support.

c."Conservator" means a person appointed by the court to administer the property of an adult who has not been adjudicated incapacitated, including a person appointed, as appropriate, under N.J.S.3B:13A-1 et seq.

d."Court of this State" means the Superior Court of New Jersey.

e."Guardian" means a person appointed by the court to make decisions regarding the person or estate of an incapacitated adult, including a person who has qualified as a guardian of the person or estate, or both, of an incapacitated person pursuant to court appointment in accordance with N.J.S.3B:12-1 et seq. or its equivalent in a state other than New Jersey.

f."Guardianship order" means an order declaring a person incapacitated and appointing a guardian.

g."Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued to declare a person incapacitated and to appoint a guardian.

h."Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for the appointment of a guardian or a protective order; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

i."Incapacitated person" means an adult declared incapacitated and for whom a guardian has been appointed.

j."Party" means the respondent, petitioner or plaintiff, as applicable, guardian, conservator or conservatee, or any other person authorized by the court to participate in a guardianship or protective proceeding.

k."Petition" means an initiating court document for proceedings under P.L.2012, c.36 (C.3B:12B-1 et al.). In New Jersey, a petition shall mean a verified complaint filed with the Superior Court pursuant to the Rules of Court of the State of New Jersey.

l."Protected person" means an adult for whom a protective order has been issued.

m."Protective order" means:

(1)An order related to an adult who has been declared incapacitated by a court or for whom such a declaration is sought, including, but not limited to, an arrangement or order related to management of the incapacitated person's property, which is issued pursuant to N.J.S.3B:12-1 and N.J.S.3B:12-2; or

(2)An order appointing a conservator, including, but not limited to, an order which is issued pursuant to N.J.S.3B:13A-1 et seq.; or

(3)An order to protect a "vulnerable adult" as that term is defined in section 2 of P.L.1993, c.249 (C.52:27D-407), including, but not limited to, an order which is issued pursuant to the "Adult Protective Services Act," P.L.1993, c.249 (C.52:27D-406 et seq.); or

(4)An order or arrangement, pursuant to N.J.S.3B:12-1, for a person for whom a declaration of incapacity is not sought.

The term "protective order," as used in P.L.2012, c.36 (C.3B:12B-1 et al.), shall not be construed to conflict with the provisions of N.J.S.3B:12-1 through N.J.S.3B:12-4.

n."Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

o."Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

p."Registration" means a filing in this State of a guardianship or conservatorship order of another state, pursuant to the Rules of Court of the State of New Jersey and in accordance with the provisions of section 19 of P.L.2012, c.36 (C.3B:12B-19).

q."Respondent" means an adult for whom the appointment of a guardian or the issuance of a protective order is sought.

r."Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

s."State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

L.2012, c.36, s.3.



Section 3B:12B-4 - International Application Of The Act.

3B:12B-4 International application of the act.

4.International application of the act.

A court of this State may treat a foreign country as if it were a state for the purpose of applying all sections of P.L.2012, c.36 (C.32B:12B-1 et al.) except for sections 19 and 20 of P.L.2012, c.36 (C.3B:12B-19 and C.3B:12B-20) pertaining to registration.

L.2012, c.36, s.4.



Section 3B:12B-5 - Which Act Governs; Exclusive Jurisdictional Basis; Applicability.

3B:12B-5 Which act governs; exclusive jurisdictional basis; applicability.

5.Which act governs; exclusive jurisdictional basis; applicability.

P.L.2012, c.36 (C.3B:12B-1 et al.) governs jurisdiction of guardianship proceedings and provides the exclusive jurisdictional basis for a court of this State to appoint a guardian or issue a protective order. The appointment of a guardian shall continue to be governed by N.J.S.3B:12-1 et seq. and the appointment of a conservator shall continue to be governed by N.J.S.3B:13A-1 et seq.

P.L.2012, c.36 (C.3B:12B-1 et al.) shall be construed and applied in conjunction with N.J.S.3B:12-1 et seq. and N.J.S.3B:13A-1 et seq.

L.2012, c.36, s.5.



Section 3B:12B-6 - Communication Between Courts.

3B:12B-6 Communication between courts.

6.Communication between courts.

a.A court of this State may communicate with a court of another state concerning a proceeding arising pursuant to P.L.2012, c.36 (C.3B:12B-1 et al.). The court may allow the parties to participate in the communication in accordance with the Rules Governing the Courts of the State of New Jersey.

b.Except as otherwise provided in subsection c., the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

c.Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

L.2012, c.36, s.6.



Section 3B:12B-7 - Cooperation Between Courts.

3B:12B-7 Cooperation between courts.

7.Cooperation between courts.

a.In a guardianship or protective proceeding, a court of this State may request the appropriate court of another state to do any of the following:

(1)hold an evidentiary hearing;

(2)order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3)order that an evaluation or assessment be made of the respondent;

(4)order any appropriate investigation of a person involved in a proceeding;

(5)forward to the court of this State a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2), and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4);

(6)issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person; and

(7)issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information which meets federal and state laws.

b.If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection a., a court of this State has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

L.2012, c.36, s.7.



Section 3B:12B-8 - Taking Testimony In Another State; Documentary Evidence.

3B:12B-8 Taking testimony in another state; documentary evidence.

8.Taking testimony in another state; documentary evidence.

a.A court of this State may permit a witness located in another state to be deposed or to testify by any means permitted by the Rules Governing the Courts of the State of New Jersey. A court of this State shall cooperate with the court of another state in designating an appropriate location for the deposition or testimony.

b.Documentary evidence transmitted from another state to a court of this State may be admitted into evidence consistent with the New Jersey Rules of Evidence.

L.2012, c.36, s.8.



Section 3B:12B-9 - Jurisdiction; Determination.

3B:12B-9 Jurisdiction; determination.

9.Jurisdiction; determination.

a.A court of this State has jurisdiction to declare a person incapacitated and appoint a guardian or issue a protective order for a respondent if:

(1)This State is the respondent's home state as defined in section 3 of P.L.2012, c.36 (C.3B:12B-3); or

(2)On the date the petition is filed, this State is a significant-connection state, as defined in section 3 of P.L.2012, c.36 (C.3B:12B-3) and determined in accordance with section 10 of P.L.2012, c.36 (C.3B:12B-10), and:

(a)the respondent either does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(b)the respondent has a home state, a petition for an appointment or order is not pending in a court of another state or another significant-connection state, and, before this State's court acts:

(i)a petition for an appointment or order is not filed in the respondent's home state;

(ii) an objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) the court concludes that it is an appropriate forum under the factors set forth in section 13 of P.L.2012, c.36 (C.3B:12B-13);

(3)Although this State does not have jurisdiction under either subsection a. or b. of this section, the home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum, and jurisdiction in this State is consistent with the New Jersey and United States Constitutions; or

b.A court of this State may assume emergency jurisdiction under section 11 of P.L.2012, c.36 (C.3B:12B-11).

L.2012, c.36, s.9.



Section 3B:12B-10 - Significant-connection State; Determination.

3B:12B-10 Significant-connection state; determination.

10.Significant-connection state; determination.

In determining whether a respondent has a significant connection with a particular state, the court shall consider:

a.the location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

b.the length of time the respondent at any time was physically present in the state and the duration of any absence;

c.the location of the respondent's property; and

d.the extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.

L.2012, c.36, s.10.



Section 3B:12B-11 - Emergency Jurisdiction.

3B:12B-11 Emergency jurisdiction.

11.Emergency jurisdiction.

a.A court of this State lacking jurisdiction under section 9 of P.L.2012, c.36 (C.3B:12B-9) has emergency jurisdiction to do any of the following:

(1)appoint a guardian or issue a protective order in an emergency, in accordance with subsection c. of section 12 of P.L.2005, c.304 (C.3B:12-24.1) and this section, for a respondent who is physically present in this State;

(2)appoint a guardian of real or tangible personal property located in this State for which the respondent has an ownership interest;

(3)issue a protective order with respect to real or tangible personal property in this State; or

(4)appoint, under procedures similar to section 17 of P.L.2012, c.36 (C.3B:12B-17), a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued.

b.If a petition for the appointment of a guardian or issuance of a protective order in an emergency in accordance with subsection c. of section 12 of P.L.2005, c.304 (C.3B:12-24.1) and this section is brought in this State and this State was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

L.2012, c.36, s.11.



Section 3B:12B-12 - Exclusive And Continuing Jurisdiction.

3B:12B-12 Exclusive and continuing jurisdiction.

12.Exclusive and continuing jurisdiction.

Except as otherwise provided in section 11 of P.L.2012, c.36 (C.3B:12B-11), a court that has appointed a guardian or issued a protective order consistent with P.L.2012, c.36 (C.3B:12B-1 et al.) has exclusive and continuing jurisdiction over the proceeding until the proceeding is terminated by the court, or the appointment or order expires by its own terms.

L.2012, c.36, s.12.



Section 3B:12B-13 - Appropriate Forum.

3B:12B-13 Appropriate forum.

13.Appropriate forum.

a.A court of this State having jurisdiction under section 9 of P.L.2012, c.36 (C.3B:12B-9) to declare a person incapacitated, appoint a guardian, or issue a protective order, may decline to exercise jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

b.If a court of this State declines to exercise jurisdiction under subsection a. of this section, it shall either dismiss or stay the proceeding. The court may impose any condition it deems just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

c.In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1)any expressed preference of the respondent;

(2)whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3)the length of time the respondent was physically present in or was a legal resident of this or another state;

(4)the distance of the respondent from the court of each state;

(5)the financial circumstances of the respondent's estate;

(6)the nature and location of the evidence;

(7)the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8)the familiarity of the court of each state with the facts and issues in the proceeding; and

(9)if an appointment were to be made, the court's ability to monitor the conduct of the guardian or the conservator.

L.2012, c.36, s.13.



Section 3B:12B-14 - Jurisdiction Declined By Reason Of Conduct.

3B:12B-14 Jurisdiction declined by reason of conduct.

14.Jurisdiction declined by reason of conduct.

a.If, at any time, a court of this State determines that it acquired jurisdiction to declare a person incapacitated, appoint a guardian, or issue a protective order because of unjustifiable conduct, the court may:

(1)decline to exercise jurisdiction;

(2)exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3)continue to exercise jurisdiction after considering:

(a)the extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(b)whether it is a more appropriate forum than the court of any other state under the factors set forth in subsection c. of section 13 of P.L.2012, c.36 (C.3B:12B-13); and

(c)whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 9 of P.L.2012, c.36 (C.3B:12B-9).

b.If a court of this State determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than P.L.2012, c.36 (C.3B:12B-1 et al.).

L.2012, c.36, s.14.



Section 3B:12B-15 - Notice Of Proceeding.

3B:12B-15 Notice of proceeding.

15.Notice of proceeding.

If this State was not the respondent's home state on the date a petition to declare a person incapacitated for the appointment of a guardian or issuance of a protective order is filed in this State, notice of the petition shall be given, in the same manner as notice is required to be given in this State, to the respondent and to the persons who would be entitled to notice if the regular procedures for appointment of a guardian or a conservator under the Rules Governing the Courts of the State of New Jersey were applicable.

L.2012, c.36, s.15.



Section 3B:12B-16 - Proceedings In More Than One State.

3B:12B-16 Proceedings in more than one state.

16.Proceedings in more than one state.

Except for a petition for the appointment of a guardian or issuance of a protective order in an emergency under paragraph (1) of subsection a. of section 11 of P.L.2012, c.36 (C.3B:12B-11), or appointment of a guardian of estate or issuance of a protective order limited to property located in this State under paragraph (2) or (3) of subsection a. of section 11 of P.L.2012, c.36 (C.3B:12B-11), if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following shall apply:

a.A court of this State with jurisdiction under section 9 of P.L.2012, c.36 (C.3B:12B-9) may proceed unless a court of another state acquires jurisdiction under similar provisions before the appointment or issuance of the order.

b.A court of this State without jurisdiction under section 9 of P.L.2012, c.36 (C.3B:12B-9), whether at the time the petition is filed or at any time before the appointment or issuance of a judgment or order, shall stay the proceeding and communicate with the court of another state. If the court in the other state has jurisdiction, the court of this State shall dismiss the petition unless the court in the other state determines that the court of this State is a more appropriate forum.

L.2012, c.36, s.16.



Section 3B:12B-17 - Transfer Of Guardianship Or Conservatorship To Another State.

3B:12B-17 Transfer of guardianship or conservatorship to another state.

17.Transfer of guardianship or conservatorship to another state.

a.A guardian or conservator appointed, or a conservatee, in this State may petition the court to transfer the guardianship or conservatorship to another state.

b.Notice of a petition for transfer shall be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

c.On the court's own motion or upon request of the guardian or conservator or conservatee, or other person required to be notified of the petition, the court shall hold a hearing on a petition to transfer.

d.The court shall issue an order provisionally granting a petition to transfer a guardianship and direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court of the other state and the court finds that:

(1)in the case of a guardianship of the person, the incapacitated person is physically present in or is reasonably expected to move permanently to the other state, or in the case of a guardianship of estate, the incapacitated person is physically present in or is reasonably expected to move permanently to, or has a significant connection to, the other state; and

(2)an objection to the transfer has not been made or, that the transfer would not be contrary to the interests of the incapacitated person; and

(3)in the case of a guardianship of the person, plans for care and services for the incapacitated person in the other state are reasonable and sufficient, or in the case of a guardianship of the estate, adequate arrangements are made for management of the incapacitated person's property.

e.The court shall issue a provisional order granting a transfer of a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1)the protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in section 10 of P.L.2012, c.36 (C.3B:12B-10);

(2)an objection to the transfer has not been made or, that the transfer would not be contrary to the interests of the incapacitated person; and

(3)adequate arrangements will be made for management of the protected person's property.

f.The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon receipt of:

(1)a provisional order accepting the guardianship or conservatorship from the court to which the guardianship or conservatorship is to be transferred under provisions similar to section 18 of P.L.2012, c.36 (C.3B:12B-18); and

(2)the documents required to terminate a guardianship or conservatorship in this State.

L.2012, c.36, s.17.



Section 3B:12B-18 - Accepting Guardianship Or Conservatorship Transferred From Another State.

3B:12B-18 Accepting guardianship or conservatorship transferred from another state.

18.Accepting guardianship or conservatorship transferred from another state.

a.To confirm transfer of a guardianship or conservatorship to this State under provisions similar to section 17 of P.L.2012, c.36 (C.3B:12B-17), the guardian or conservator in the other state shall file a petition in the court of this State to accept the guardianship of the person or the person's estate, or both, or the conservatorship. The petition shall include a certified copy of the other state's provisional order of transfer.

b.Notice of a petition under this section shall be given, in the same manner as notice is required to be given in this State, to those persons that would be entitled to notice if the petition were for the appointment of a guardian or issuance of a protective order in both the transferring state and this State.

c.On the court's own motion or upon request of the guardian or of the conservator or conservatee, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to this section.

d.The court shall issue an order provisionally granting relief under this section unless:

(1)an objection is made and the court determines that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person or conservatee; or

(2)the guardian or conservator is ineligible for appointment in this State.

e.The final order accepting the proceeding and appointing the guardian or conservator from the other state as guardian of the person or estate, or both, or conservator in this State shall be issued upon the receipt by this State's court of a final order issued under provisions similar to section 17 of P.L.2012, c.36 (C.3B:12B-17) transferring the proceeding to this State.

f.Upon application of a party or upon the court's own motion, the court shall determine whether the guardianship of the person or estate, or both, or the conservatorship needs to be modified to conform to the law of this State.

g.In granting an application under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated person's incapacity and the appointment of the guardian of the person or estate, or both, or of the conservator.

h.The denial by a court of this State of an application to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian of the person or estate, or both, in this State under N.J.S.3B:12-25 or as conservator under N.J.S.3B:13A-1 et seq., if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

L.2012, c.36, s.18.



Section 3B:12B-19 - Registration Of Guardianship Or Conservatorship Orders.

3B:12B-19 Registration of guardianship or conservatorship orders.

19.Registration of guardianship or conservatorship orders.

If a guardian has been appointed in another state and an application for the appointment of a guardian of the person or estate, or both, is not pending in this State, or if a conservator has been appointed in another state and an application for the appointment of a conservator is not pending in this State, the guardian or conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship or conservatorship order in this State with the Surrogate, as Deputy Clerk of the Superior Court, Chancery Division, Probate Part, in an appropriate county of this State, pursuant to the Rules of Court of the State of New Jersey, by filing certified copies of the order and letters of office, and of any bond, as appropriate. For purposes of a guardian of the person, an appropriate county is any county where the guardian seeks to maintain an action or proceeding on behalf of the incapacitated person; for purposes of a guardian of the property or of a conservatorship, an appropriate county is the county where the property belonging to the incapacitated person or conservatee is located.

L.2012, c.36, s.19.



Section 3B:12B-20 - Effect Of Registration.

3B:12B-20 Effect of registration.

20.Effect of registration.

a.Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this State all powers authorized in the order of appointment except as prohibited under the laws of this State, including maintaining actions and proceedings in this State and, if the guardian or conservator is not a resident of this State, subject to any conditions imposed upon nonresident parties.

b.A court of this State may grant any relief available under P.L.2012, c.36 (C.3B:12B-1 et al.) and other law of this State to enforce a registered order.

c.A court of this State shall recognize and enforce, but may not modify, except in accordance with P.L.2012, c.36 (C.3B:12B-1 et al.), a registered order.

L.2012, c.36, s.20.



Section 3B:12B-21 - Uniformity Of Application And Construction.

3B:12B-21 Uniformity of application and construction.

21.Uniformity of application and construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

L.2012, c.36, s.21.



Section 3B:12B-22 - Transitional Provision.

3B:12B-22 Transitional provision.

24.Transitional provision.

a.P.L.2012, c.36 (C.3B:12B-1 et al.) applies to guardianship and protective proceedings filed on or after the effective date.

b.Sections 1 through 4 of P.L.2012, c.36 (C.3B:12B-1 through C.3B:12B-4); sections 6 through 8 of P.L.2012, c.36 (C.3B:12B-6 through C.3B:12B-8); sections 17 through 21 of P.L.2012, c.36 (C.3B:12B-17 through C.3B:12B-21); apply to proceedings begun before the effective date of P.L.2012, c.36 (C.3B:12B-1 et al.), regardless of whether a guardianship or protective order has been issued.

L.2012, c.36, s.24.



Section 3B:13-1 - Short Title

3B:13-1. Short title
This chapter shall be known and may be cited as the "Uniform Veterans' Guardianship Law."

L.1981, c. 405, s. 3B:13-1, eff. May 1, 1982.



Section 3B:13-2 - Definitions.

3B:13-2 Definitions.

3B:13-2. As used in this chapter:

a."Federal agency" means any bureau, office, board, or officer of the United States by whatever name known, now or hereafter charged by Congress:

(1)With payment of pensions, bounties, and allowances to veterans of the military service of the United States, their widows, widowers, children, mothers, and fathers; or

(2)With the administration of the affairs of any of the aforesaid persons who may be minors or persons who are incapacitated or with the management of pensions, bounties, and allowances payable to them.

b."Military" has reference to the army, navy, marine, air, and coast guard services.

c."Estate" and "income" include only moneys received by the guardian from a Federal agency and earnings, interest, and profits derived therefrom.

d."Benefits" means moneys payable by the United States to the aforesaid persons or their guardians through a Federal agency.

e."Chief officer" means an officer of a Federal agency, charged by the laws of the United States with the particular duty in connection with which the term is used.

f."Ward" means a beneficiary of a Federal agency.

g."Guardian" means a person acting as fiduciary for a ward.

amended 2013, c.103, s.25.



Section 3B:13-3 - General Rules Of Construction

3B:13-3. General rules of construction
This chapter shall be liberally construed to secure the beneficial intent and purpose thereof and shall apply only to beneficiaries enumerated in N.J.S. 3B:13-2. This chapter shall also be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact the "Uniform Veterans' Guardianship Act."

L.1981, c. 405, s. 3B:13-3, eff. May 1, 1982.



Section 3B:13-4 - Fees And Costs

3B:13-4. Fees and costs
Except as otherwise provided in this chapter, no costs or fees shall be charged or taxed by the surrogates of the respective counties or by the Superior Court for accounts rendered or other proceedings had under this chapter.

L.1981, c. 405, s. 3B:13-4, eff. May 1, 1982.



Section 3B:13-5 - No Charges To Be Made For Copies Of Certain Records

3B:13-5. No charges to be made for copies of certain records
When a copy of a public record is required by a Federal agency for use in determining the eligibility of a person to participate in benefits made available by the agency, the official charged with the custody of the public record shall furnish a certified copy of the record without charge.

L.1981, c. 405, s. 3B:13-5, eff. May 1, 1982.



Section 3B:13-6 - Determination Of Incapacity By Superior Court.

3B:13-6 Determination of incapacity by Superior Court.

3B:13-6. For the purpose of appointing a guardian pursuant to this chapter, the incapacity of a beneficiary of a Federal agency shall be determined by the Superior Court.

amended 2013, c.103, s.26.



Section 3B:13-7 - Guardians; When And How Appointed.

3B:13-7 Guardians; when and how appointed.

3B:13-7. When, pursuant to any law of the United States or regulation of a Federal agency, the chief officer of the agency requires, prior to payment of benefits, that a guardian be appointed for a ward, the appointment for a person who is incapacitated shall be made in the Superior Court, and the appointment for a minor shall be made in the Superior Court or in the surrogate's court.

amended 2013, c.103, s.27.



Section 3B:13-8 - Guardian To Have No More Than Five Wards; Exceptions.

3B:13-8 Guardian to have no more than five wards; exceptions.

3B:13-8. Except as provided in this section, no person shall accept appointment as guardian of a ward if acting as guardian for five wards.

In an action brought by an attorney of a Federal agency, establishing that a guardian is acting in a fiduciary capacity for more than five wards, the Superior Court shall require a final accounting forthwith from the guardian and shall discharge the guardian.

The limitation of this section shall not apply where the guardian is a bank or trust company or a public guardian of veterans who are incapacitated, and an individual may be guardian of more than five wards if they are all members of the same family.

amended 2013, c.103, s.28.



Section 3B:13-9 - Filing Account With The Court

3B:13-9. Filing account with the court
Every guardian appointed by the surrogate of any county or by the Superior Court, who receives any moneys from a Federal agency for the benefit of his ward, shall, at intervals as the court may require, render to the Superior Court a true account of all moneys received by him, as guardian, by way of pension, bounty or other allowance from the United States. The account shall be submitted in duplicate.

L.1981, c. 405, s. 3B:13-9, eff. May 1, 1982.



Section 3B:13-10 - Filing Account With Federal Agency

3B:13-10. Filing account with Federal agency
Each year when not required to render an account to the court, the guardian shall render an account to the regional office of the Veterans' Administration on forms to be supplied by the Federal agency.

L.1981, c. 405, s. 3B:13-10, eff. May 1, 1982.



Section 3B:13-11 - Times For Accounting

3B:13-11. Times for accounting
The times for rendering accounts shall be as follows:

a. In the counties of Hudson, Somerset or Sussex, on or before January 5;

b. In the counties of Warren or Essex, on or before February 5;

c. In the counties of Bergen, Morris or Passaic, on or before March 5;

d. In the counties of Union, Hunterdon or Middlesex, on or before April 5;

e. In the counties of Mercer, Burlington, Monmouth or Gloucester, on or before May 5;

f. In the counties of Camden, Atlantic or Salem, on or before June 5;

g. In the counties of Cape May, Cumberland or Ocean, on or before July 5.

L.1981, c. 405, s. 3B:13-11, eff. May 1, 1982.



Section 3B:13-12 - Notice To Federal Agency

3B:13-12. Notice to Federal agency
The clerk of the court shall, within 5 days of the date of filing of the account, mail a copy of the account to the office of the Veterans' Administration having jurisdiction over the area in which the county lies.

L.1981, c. 405, s. 3B:13-12, eff. May 1, 1982.



Section 3B:13-13 - Accounting Without Filing Vouchers

3B:13-13. Accounting without filing vouchers
The Superior Court may allow the account without proof or the submission of vouchers if the written approval of the attorney in this State for the Veterans' Administration shall be filed with the account. The approval shall set forth the facts upon which the approval is based.

L.1981, c. 405, s. 3B:13-13, eff. May 1, 1982.



Section 3B:13-14 - Removal Of Guardian For Failure To Account; Costs

3B:13-14. Removal of guardian for failure to account; costs
If the Federal agency, the sureties on the guardian's bond, any person interested in the benefits in the hands of the guardian or any person as next friend of the ward serves notice upon the guardian that his account has not been filed in accordance with this article, and if the guardian fails to render his account within 30 days from the date of mailing of the notice or from the time of service or within the time as the court may otherwise provide, the court shall remove him. The notice may be mailed to the guardian's last known address.

The cost of the proceedings, as well as the cost incident to an order to show cause when it is necessary to obtain an accounting, shall be paid by the guardian out of his own estate, unless the court shall otherwise order.

L.1981, c. 405, s. 3B:13-14, eff. May 1, 1982.



Section 3B:13-15 - Investments

3B:13-15. Investments
A guardian shall invest the funds of the estate in a manner and in securities, in which the guardian has no interest, as allowed by law or approved by the court.

L.1981, c. 405, s. 3B:13-15, eff. May 1, 1982.



Section 3B:13-16 - Support Of Dependents

3B:13-16. Support of dependents
When directed in writing by the proper Federal agency, the guardian shall apply that portion of the estate to the ward's spouse, child, father or mother as may be set forth in the direction. The direction shall be submitted to the Superior Court when an account is filed as proof of the guardian's authority for those payments.

Except as permitted by this section, a guardian shall not apply any of the estate of his ward to the support of any person other than his ward.

L.1981, c. 405, s. 3B:13-16, eff. May 1, 1982.



Section 3B:13-17 - Compensation Of Guardian

3B:13-17. Compensation of guardian
Compensation payable to a guardian shall not exceed 5% of the income of the ward during any year.

For extraordinary services rendered by the guardian, the Superior Court may, after hearing upon the settlement of his account, authorize additional compensation payable from the estate of the ward, but no compensation shall be allowed on the corpus of an estate received from a preceding guardian.

The guardian may be allowed from the estate of his ward reasonable premiums paid by him to a corporate surety upon his bond.

L.1981, c. 405, s. 3B:13-17, eff. May 1, 1982.



Section 3B:13-18 - Authorization For Guardian Of Incapacitated Ward To Receive Additional Personal Property Not Exceeding $10,000.

3B:13-18 Authorization for guardian of incapacitated ward to receive additional personal property not exceeding $10,000.

3B:13-18. When a ward for whom a guardian has been appointed is incapacitated and becomes entitled to personal property amounting to not more than $10,000.00 from any source other than the United States Government, the court may authorize the guardian to receive the personal property for conservation and administrative care. On payment of any money or delivery of property to the guardian, a release executed by the guardian to the person or persons paying the money or delivering the property shall be valid and effective.

amended 2013, c.103, s.29.



Section 3B:13-19 - Direction Of Court For Expenditure Required; Investment

3B:13-19. Direction of court for expenditure required; investment
The guardian shall not expend any portion of the personal property received from any source other than the United States Government, except as directed by the court to which he is accountable; but he may invest the personal property as provided by N.J.S. 3B:13-15.

L.1981, c. 405, s. 3B:13-19, eff. May 1, 1982.



Section 3B:13-20 - Fees

3B:13-20. Fees
The fees allowed by law shall be applicable to proceedings with respect to personal property received from sources other than the United States Government, and may be taxed by the clerk of the court.

L.1981, c. 405, s. 3B:13-20, eff. May 1, 1982.



Section 3B:13-21 - "Public Guardian Of Veterans Who Are Incapacitated."

3B:13-21 "Public guardian of veterans who are incapacitated."

3B:13-21. There may be appointed in each county a person to be known as "public guardian of veterans who are incapacitated for the county of (naming county)", who shall be appointed by the Assignment Judge of the Superior Court in the county. The person appointed shall hold office for the term of five years from the date of appointment and until a successor is appointed and qualified.

amended 2013, c.103, s.30.



Section 3B:13-22 - Guardian's Bond.

3B:13-22 Guardian's bond.

3B:13-22. Before entering upon the duties of office, a public guardian of veterans who are incapacitated shall execute a bond to the Superior Court in an amount and with sureties as shall be approved by the Superior Court, conditioned for the faithful discharge of all duties imposed by law upon the person appointed public guardian.

The bond shall be renewed annually and shall, from time to time, be increased or reduced as the court may direct.

The expense of procuring the bond shall be paid by the county treasurer upon presentation of a proper voucher approved by the Assignment Judge of the Superior Court in the county.

amended 2013, c.103, s.31.



Section 3B:13-23 - Salary Of Public Guardian.

3B:13-23 Salary of public guardian.

3B:13-23. A public guardian of veterans who are incapacitated shall receive an annual salary to be fixed by the Assignment Judge of the Superior Court of the county for which the guardian is appointed, with the approval of the board of freeholders or governing body of the county.

The salary shall be paid by the county treasurer in semimonthly payments and shall be in lieu of all other charges, compensation, and commissions. A guardian shall not accept any other money whatsoever by way of fee, compensation, gratuity, or present for any services provided by the guardian.

amended 2013, c.103, s.32.



Section 3B:13-24 - Duties Of Public Guardian As Adviser Of Other Guardians.

3B:13-24 Duties of public guardian as adviser of other guardians.

3B:13-24. The public guardian of veterans who are incapacitated shall, in each county, assist, supervise, advise, and otherwise aid the duly appointed guardians of these veterans and give help as may be necessary in preparing and drawing papers and documents, and also help them to work in conjunction with the United States Department of Veterans Affairs, so that their wards may be fully protected.

amended 2013, c.103, s.33.



Section 3B:13-25 - Discharge And Removal Of Public Guardian.

3B:13-25 Discharge and removal of public guardian.

3B:13-25. The public guardian of veterans who are incapacitated shall be subject to discharge or removal, by the court, on the grounds and in the manner in which other guardians of persons who are incapacitated are discharged or removed.

amended 2013, c.103, s.34.



Section 3B:13-26 - Public Guardian May Be Appointed General Guardian For Veteran.

3B:13-26 Public guardian may be appointed general guardian for veteran.

3B:13-26. Where an action is brought in the Superior Court for the appointment of a guardian for a person who, while in the military, naval, marine, air, or coast guard service of the United States, or after discharge therefrom, is determined to be incapacitated, whether or not committed or confined to an institution for the care of persons who are incapacitated, and the heirs of the person are unwilling, unable, or unqualified for the appointment, or if the best interests of the person require it, the Superior Court may appoint the public guardian of the county in which the person resides as guardian of the person.

amended 2013, c.103, s.35.



Section 3B:13-27 - Powers Of Public Guardian As Guardian Of Veterans' Estates.

3B:13-27 Powers of public guardian as guardian of veterans' estates.

3B:13-27. The public guardian of veterans who are incapacitated shall have, in respect of any veteran and the estate of any veteran for whom the public guardian is appointed, the same power and authority as any other duly appointed guardian of a person who is incapacitated.

amended 2013, c.103, s.36.



Section 3B:13-28 - Settlement Of Accounts.

3B:13-28 Settlement of accounts.

3B:13-28. The public guardian shall settle accounts in each estate in which the guardian is appointed at the times and in the same manner as other guardians of persons who are incapacitated.

amended 2013, c.103, s.37.



Section 3B:13-29 - Termination Of Guardianship; Settlement Of Account.

3B:13-29 Termination of guardianship; settlement of account.

3B:13-29. Upon the termination of a guardianship, by death of the ward or otherwise, the public guardian shall settle the account in the same manner as other guardians of persons who are incapacitated.

amended 2013, c.103, s.38.



Section 3B:13-30 - Settlement Of Accounts Upon Expiration Of Public Guardian's Term

3B:13-30. Settlement of accounts upon expiration of public guardian's term
The public guardian shall proceed to settle the accounts of all estates of which he is duly appointed guardian upon the expiration of his term of office.

L.1981, c. 405, s. 3B:13-30, eff. May 1, 1982.



Section 3B:13-31 - Counsel To Represent Public Guardian; Compensation.

3B:13-31 Counsel to represent public guardian; compensation.

3B:13-31. The public guardian of veterans who are incapacitated may, when authorized by the Superior Court, employ counsel to represent the public guardian.

The compensation of counsel shall be fixed by the court and paid from moneys in the guardian's control belonging to the estate involved in litigation.

amended 2013, c.103, s.39.



Section 3B:13A-1 - Definitions.

3B:13A-1 Definitions.

a."Conservatee" means a person who has not been adjudicated incapacitated but who by reason of advanced age, illness, or physical infirmity, is unable to care for or manage property or has become unable to provide self-support or support for others who depend upon that support.

b."Conservator" means a person appointed by the court to manage the estate of a conservatee.

amended 2013, c.103, s.40.



Section 3B:13A-2 - Civil Action To Appoint Conservator

3B:13A-2. Civil action to appoint conservator
The Superior Court may, in a civil action brought by the conservatee or some other person in his behalf, appoint a conservator to manage the estate of a conservatee, except that if the conservatee objects to the imposition of a conservatorship, a conservator shall not be appointed.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-3 - Appointment Of Counsel To Represent Conservatee

3B:13A-3. Appointment of counsel to represent conservatee
The court shall have the right to appoint counsel for the proposed conservatee if it believes that counsel is necessary to adequately protect the interests of the conservatee.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-4 - Conservatee To Be Present At Hearing; Court Ordered Investigation If Conservatee Unable To Attend

3B:13A-4. Conservatee to be present at hearing; court ordered investigation if conservatee unable to attend
The conservatee shall be present at the hearing unless he is unable to attend by reason of physical or other inability, and that inability is established to the satisfaction of the court. If the conservatee is found to be unable to attend, the court shall, subject to rules of court, order an investigation to be conducted to assure the conservatee does not object to the conservatorship unless the court believes, in its discretion, that the interests of the conservatee are adequately protected by counsel representing the conservatee.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-5 - By Whom Action For Appointment Of Conservator In Behalf Of Conservatee May Be Brought

3B:13A-5. By whom action for appointment of conservator in behalf of conservatee may be brought
3B:13A-5. By whom action for appointment of conservator in behalf of conservatee may be brought. An action for the appointment of a conservator may be brought by the conservatee as provided in section 3B:13A-2 or in the conservatee's behalf by:

a. His spouse;

b. His adult children or, where there are none, the person or persons closest in degree of kinship to the conservatee;

c. Any person having concern for the financial or personal well-being of the conservatee;

d. A public agency or a social services official of the State or of the county in which the conservatee resides regardless of whether or not the conservatee is a recipient of public assistance; or

e. The chief administrator of a State licensed hospital, school or institution in which the conservatee is a patient or from which he receives services.

f. The chief administrator of a non-profit charitable institution in which the conservatee is a patient or from which he receives services.



Amended 1989,c.329,s.1.



Section 3B:13A-6 - Service Of Notice To Appoint Conservator

3B:13A-6. Service of notice to appoint conservator
Notice of the action to appoint a conservator shall be served upon the following persons:

a. The conservatee unless he is the plaintiff;

b. The spouse and adult children of the conservatee or, where there are none, upon the person or persons closest in degree of kinship to the conservatee;

c. The person with whom the conservatee resides, or if the conservatee resides in an institution, upon the chief administrator of that institution.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-7 - Right Of Persons To Be Heard

3B:13A-7. Right of persons to be heard
The persons receiving notice pursuant to N.J.S. 3B:13A-6 may, upon approval of the court and in the interest of the conservatee, appear and be heard concerning all matters relating to the conservatorship.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-8 - Designation Of Conservator

3B:13A-8. Designation of conservator
The court may appoint a person or a financial institution, qualified under the laws of this State to act as a fiduciary, as the conservator of the conservatee's estate. If the court appoints a conservator, it shall do so in the following order of priority:

a. A person or financial institution nominated or designated by the conservatee;

b. The conservatee's spouse;

c. One or more of the conservatee's adult children, or where there are none, the person or persons closest in degree of kinship to the conservatee; or

d. Some other proper person or financial institution as the court shall determine.

The court may, in its discretion, deviate from this order of priority if a potential conservator is unable or unwilling to serve or for some other good cause.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-9 - Acceptance Of Appointment

3B:13A-9. Acceptance of appointment
Before letters of conservatorship are issued, the conservator shall accept the appointment in accordance with the Rules Governing the Courts of the State of New Jersey.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-10 - Power Of Attorney; Filing; Contents

3B:13A-10. Power of attorney; filing; contents
Every conservator, whether or not a resident of this State, who is granted letters of conservatorship within this State shall, at the time of the grant of letters of conservatorship to him, file a power of attorney with the clerk of the court. The power of attorney shall be duly executed in writing, shall set forth the post office address, street and number of the conservator and, by sufficient language, constitute the clerk with whom the power of attorney is filed and his successors in office, his true and lawful attorney to receive process affecting the estate in his charge, or any interest therein, with the same force and effect as if the process were duly served on the conservator within this State.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-11 - Service Of Process

3B:13A-11. Service of process
Service of process under N.J.S. 3B:13A-10 shall be made by leaving a copy of the process with the clerk of the court together with a fee of $2.00 to be taxed in the costs.

The clerk shall forthwith notify the conservator of the service by mailing a letter, with a copy of the process served enclosed, with full postage prepaid, directed to the conservator at the post office address given in the power of attorney.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-12 - "Process" Defined

3B:13A-12. "Process" defined
The word "process" as used in N.J.S. 3B:13A-10 and N.J.S. 3B:13A-11 shall have the same meaning as set forth in N.J.S. 3B:14-46.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-13 - Bond

3B:13A-13. Bond
The court may, upon appointing a conservator in order to secure the faithful performance of the duties of his office, require him to furnish bond to the Superior Court in a sum and with proper conditions and sureties having due regard to the value of the estate in his charge and the extent of his authority, as the court shall approve.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-14 - Conditions Of Bond

3B:13A-14. Conditions of bond
If a bond is required of a conservator, it shall be conditioned substantially as follows:

a. To well and truly take care of the estate of the conservatee and all writings and evidences concerning his real estate and to deliver them to the person or persons who by law are or may be entitled to receive them;

b. To improve the real estate to the best advantage and to commit no waste or destruction thereof or thereon;

c. To make a just and true account of the rents, issues and profits of the real estate and of the proceeds of the sale of any real estate that may be ordered to be sold;

d. To make a just and true account of the expenditures and disbursements of the goods, chattels and personal estate of the conservatee that shall come into his hands; and

e. If required by court, to settle those accounts therein within the time so required.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-15 - Bond Premium

3B:13A-15. Bond premium
A conservator may include as a part of the lawful expense of executing his trust a reasonable sum, not exceeding 1% per annum on the amount of any bond, paid a company authorized under the laws of this State to become a surety on his bonds, as may be allowed by the court in which he is required to account.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-16 - Limitations On Appointment Of Conservator.

3B:13A-16 Limitations on appointment of conservator.

3B:13A-16. The appointment of a conservator shall not:

a.Be evidence of the capacity or incapacity of a conservatee; or

b.Transfer title of the conservatee's real and personal property to the conservator; or

c.Deprive or modify any civil right of the conservatee, including but not limited to civil service status and appointment or rights relating to the granting, forfeiture, or denial of a license, permit, privilege, or benefit pursuant to any law.

amended 2013, c.103, s.41.



Section 3B:13A-17 - Inventory

3B:13A-17. Inventory
A conservator may, and if required by the court shall, file with the clerk of the court an inventory, under oath, of all the real and personal property which has come into his hands or control or into the hands of any other person for him. The court shall not require an inventory and appraisement to be filed until 3 months have elapsed after the grant of letters.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-18 - Expenditures To Be Made By Conservator Out Of Conservatee's Estate

3B:13A-18. Expenditures to be made by conservator out of conservatee's estate
A conservator may expend or distribute so much or all of the income or principal of the conservatee for his support, maintenance, education, general use and benefit and for the support, maintenance, education, general use and benefit of his dependents, in the manner, at the time or times and to the extent that the conservator, in an exercise of a reasonable discretion, deems suitable and proper, with or without court order, with or without regard to the duty or ability of any person to support or provide for the conservatee, and with or without regard to any other funds, income or property which may be available for any of those purposes.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-19 - Recommendations To Be Considered By Conservator In Making Expenditures

3B:13A-19. Recommendations to be considered by conservator in making expenditures
In making expenditures under N.J.S. 3B:13A-18, a conservator shall consider recommendations relating to the appropriate standard of support, education and benefit for the conservatee made by any party set forth in N.J.S. 3B:13A-6. He may not be surcharged for sums paid to persons or organizations actually furnishing support, education or care to the conservatee pursuant to the recommendations of a parent, spouse or heir of the conservatee unless he knows that the parent, spouse or heir of the conservatee is deriving personal financial benefit therefrom, or unless the recommendations are clearly not in the best interests of the conservatee.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-20 - Other Factors To Be Considered By Conservator In Making Expenditures

3B:13A-20. Other factors to be considered by conservator in making expenditures
In making expenditures under N.J.S. 3B:13A-19, the conservator shall expend or distribute sums reasonably necessary for the support, education, care or benefit of the conservatee with due regard to:

a. The size of the conservatee's estate;

b. The probable duration of the conservatorship and the likelihood that the conservatee, at some future time, may be fully able to manage his affairs and the estate which has been conserved for him; and

c. The accustomed standard of living of the conservatee and members of his household.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-21 - Persons For Whose Benefit Expenditures May Be Made

3B:13A-21. Persons for whose benefit expenditures may be made
The conservator may expend funds of the conservatee's estate for the support of persons legally dependent on the conservatee and others who are members of the conservatee's household who are unable to support themselves, and who are in need of support.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-22 - Persons To Whom Funds May Be Paid

3B:13A-22. Persons to whom funds may be paid
Funds expended under N.J.S. 3B:13A-18 may be paid by the conservator to any person, including the conservatee, to reimburse the conservator for expenditures which he has made, or in advance for services to be rendered to the conservatee when it is reasonable to expect that they will be performed and where advance payments are customary or reasonably necessary under the circumstances.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-23 - Powers Conferred Upon Conservator

3B:13A-23. Powers conferred upon conservator
A conservator has all of the powers conferred upon him by law and the terms of this chapter, except that a conservator's powers over the property of the conservatee are limited to the investment of income or the expenditure and distribution of income and principal as set forth in N.J.S. 3B:13A-18 and N.J.S. 3B:13A-21, unless other powers are specifically conferred upon the conservator by the court or by the conservatee in an acknowledged writing.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-24 - Expansion Or Limitation Of Conservator's Powers

3B:13A-24. Expansion or limitation of conservator's powers
The court may, at the time of appointment or later, expand or limit the powers of a conservator otherwise conferred by this chapter, or previously conferred by the court, and may at any time relieve him of any expansion or limitation. If the court expands or limits any power conferred on the conservator, the expansion or limitation shall be stated in certificates of letters of conservatorship thereafter issued. The court shall confer powers to the conservator authorizing only that intervention which it finds to be least restrictive of the conservatee's rights while consistent with the conservatee's welfare and safety. The basis for the finding shall be in the record of the court.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-25 - Formal Accounting

3B:13A-25. Formal accounting
A conservator shall settle his account in the Superior Court at intervals as the court may require, except that a conservator may settle his first account within 1 year after his appointment, or as soon thereafter as may be practicable.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-26 - Effect Of Judgment Allowing Intermediate Account

3B:13A-26. Effect of judgment allowing intermediate account
A judgment, made upon notice and hearing, allowing an intermediate account of a conservator, shall have the same effect as a judgment allowing an intermediate account of any other fiduciary.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-27 - Annual Informal Report Or Accounting

3B:13A-27. Annual informal report or accounting
The conservator shall present to the conservatee an annual informal report or accounting setting forth the collection and disposition of income and other assets within the conservator's control. The annual informal report or accounting shall be filed with the court and available for inspection by any party set forth in N.J.S. 3B:13A-6. In addition, the court may order, upon a showing of good cause by the conservatee, a full accounting by the conservator of all the conservatee's assets within the conservator's control.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-28 - Personal Liability Of Conservator On Contracts

3B:13A-28. Personal liability of conservator on contracts
Unless otherwise provided in the contract, a conservator is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-29 - Personal Liability Of Conservator For Obligations Arising From Control Of Estate

3B:13A-29. Personal liability of conservator for obligations arising from control of estate
A conservator is individually liable for obligations arising from control of property of the estate or for any act or omission committed in the course of administration of the estate only if he is personally at fault.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-30 - Asserting Claims Against Estate

3B:13A-30. Asserting claims against estate
Claims based on contracts entered into by a conservator in his fiduciary capacity, on obligations arising from control of the estate, or on any act or omission committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in his fiduciary capacity, whether or not the conservator is individually liable therefor.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-31 - Determining Issues Of Liability Between Estate And Conservator

3B:13A-31. Determining issues of liability between estate and conservator
Any question of liability between the estate and the conservator individually may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding or action.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-32 - Liability Of Conservator For Improper Exercise Of Power Concerning Estate

3B:13A-32. Liability of conservator for improper exercise of power concerning estate
If the exercise of power concerning the estate is improper, the conservator is liable to the conservatee or interested persons for damage or loss resulting from breach of his fiduciary duty to the same extent as a trustee of an express trust.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-33 - Termination Of Conservatorship By Conservatee

3B:13A-33. Termination of conservatorship by conservatee
Upon application of the conservatee, the court shall terminate the conservatorship, and the conservator, after the allowance of his final account, shall pay over and distribute all funds and property in his hands and under his control to the former conservatee.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-34 - Termination Of Conservatorship.

3B:13A-34 Termination of conservatorship.

3B:13A-34. A conservatorship shall terminate upon the death of the conservatee or upon adjudication of the conservatee to be incapacitated as provided by law, but the termination shall not affect the conservator's liability for prior acts nor obligation to account funds and property of the conservatee.

amended 2013, c.103, s.42.



Section 3B:13A-35 - Substituted Conservator

3B:13A-35. Substituted conservator
Upon the death of the conservator or his removal by the court for good cause or if he resigns with court approval and after filing his account, the court may appoint another conservator in the manner provided for by this chapter.

L.1983, c. 192, s. 1, eff. May 23, 1983.



Section 3B:13A-36 - Conservator's Compensation.

3B:13A-36 Conservator's compensation.

3B:13A-36. A conservator shall be compensated for services in the same manner as a guardian for a minor or for a person who is incapacitated.

amended 2013, c.103, s.43.



Section 3B:14-1 - Survivorship And Succession Among Cofiduciaries; Duties And Powers

3B:14-1. Survivorship and succession among cofiduciaries; duties and powers
There shall be survivorship and succession between and among cofiduciaries. If only one fiduciary survives or remains qualified to act, no substituted fiduciary need be appointed to act in the place of any cofiduciary who may have died or may have been removed, discharged or otherwise disabled to act.

The surviving fiduciary or cofiduciaries shall proceed with the duties of the office and shall be entitled to the property and assets, and to sue for and recover them, and to sell and convey them, as if the remaining fiduciary or cofiduciaries had been solely appointed to the office.

L.1981, c. 405, s. 3B:14-1, eff. May 1, 1982.



Section 3B:14-2 - Appointment Of Substituted Fiduciary In Place Of One Deceased Or Removed

3B:14-2. Appointment of substituted fiduciary in place of one deceased or removed
A substituted fiduciary may be discharged or removed in the same manner and for the same causes as an originally named or appointed fiduciary. Upon the death or removal of a substituted fiduciary, a substituted fiduciary may be appointed in his stead with the same powers, authority, duties and liabilities as his predecessor in office.

L.1981, c. 405, s. 3B:14-2, eff. May 1, 1982.



Section 3B:14-3 - Powers And Duties Of Substituted Fiduciary

3B:14-3. Powers and duties of substituted fiduciary
A substituted fiduciary may demand, receive and recover the property and assets of the estate, and maintain all proper actions for the recovery thereof, and do all acts necessary for the administration and settlement of the estate and execution of the powers and performance of the trusts contained in the will or other instrument, in the same manner and to the same effect as if he had been appointed or named in the first instance. The fiduciary shall in the same manner be liable for any neglect or failure to perform the duties of his appointment.

L.1981, c. 405, s. 3B:14-3, eff. May 1, 1982.



Section 3B:14-4 - Actions Of Succeeding Or Substituted Fiduciary To Recover Assets Misapplied By Predecessor

3B:14-4. Actions of succeeding or substituted fiduciary to recover assets misapplied by predecessor
A fiduciary appointed in the place of a removed or discharged fiduciary, or the cofiduciary remaining in office after the discharge or removal of the fiduciary, may sue for assets as shall have come into the possession of the discharged or removed fiduciary for any breach of trust, waste, embezzlement or misapplication thereof and may sue for the recovery of the assets of the estate against the discharged or removed fiduciary or against any other person in possession of the assets.

L.1981, c. 405, s. 3B:14-4, eff. May 1, 1982.



Section 3B:14-5 - Removed Or Discharged Fiduciary To Deliver Assets To Successor

3B:14-5. Removed or discharged fiduciary to deliver assets to successor
A fiduciary when removed or discharged shall forthwith deliver to his cofiduciary or the substituted fiduciary succeeding him all the assets of the estate which he holds, and shall, within 60 days after the accounting and settlement as provided in N.J.S. 3B:14-7, pay over to the cofiduciary or substituted fiduciary, as the circumstances of the case may require or the court may order, any balance shown to be due.

L.1981, c. 405, s. 3B:14-5, eff. May 1, 1982.



Section 3B:14-6 - Penalty For Failure Of Removed Or Discharged Fiduciary To Account Or Deliver Assets

3B:14-6. Penalty for failure of removed or discharged fiduciary to account or deliver assets
A fiduciary who fails to account as provided by N.J.S. 3B:14-7 or who fails to comply with the provisions of N.J.S. 3B:14-5, or any order entered thereunder, shall be liable to a fine not exceeding the amount of the estate in the hands of the fiduciary and shall also be liable for contempt for disobeying or failing to perform any court order or for failing to pay the fine.

All fines hereunder shall be collected by execution against the real or personal property of the defaulting fiduciary and shall be collected in favor of the person to whom the defaulting fiduciary should have made the payment or delivery and shall be received as assets by the cofiduciary or substituted fiduciary succeeding to the management of the estate.

L.1981, c. 405, s. 3B:14-6, eff. May 1, 1982.



Section 3B:14-7 - Account Of Removed Or Discharged Fiduciary

3B:14-7. Account of removed or discharged fiduciary
A removed or discharged fiduciary shall, within 60 days after removal or discharge or within a shorter or longer period as the court may direct, state and settle his account before the Superior Court for all the assets of the estate in his charge.

L.1981, c. 405, s. 3B:14-7, eff. May 1, 1982.



Section 3B:14-8 - "Engaged In War Service" Defined

3B:14-8. "Engaged in war service" defined
For the purposes of this article, a fiduciary or person named to act as fiduciary shall be deemed to be engaged in war service if in time of war:

a. He is a member of the armed forces of the United States or of any of its allies or has been accepted for service and is awaiting induction into the service; or

b. He is engaged in any work abroad in connection with a governmental agency of the United States or in connection with the American Red Cross Society or any other body with similar objects; or

c. He is interned in an enemy country or is in a foreign country or a possession or dependency of the United States and is unable to return to this State.

L.1981, c. 405, s. 3B:14-8, eff. May 1, 1982.



Section 3B:14-9 - Appointment Of Substitute For Fiduciary Engaged In War Service

3B:14-9. Appointment of substitute for fiduciary engaged in war service
If a person is named to act as a fiduciary in a will or in any instrument creating a trust, who has not accepted the appointment or has not qualified, or if a person acting as a fiduciary is engaged in war service, the court may suspend the right of that person to be appointed as the fiduciary or suspend the powers of the fiduciary while he is engaged in war service and until the further order of the court. The court may appoint a substituted fiduciary until the termination of the suspension and reinstatement of the fiduciary or the person named to act as fiduciary is appointed.

L.1981, c. 405, s. 3B:14-9, eff. May 1, 1982.



Section 3B:14-10 - Cofiduciaries; Terms Of Instrument

3B:14-10. Cofiduciaries; terms of instrument
If the fiduciary or person named to act as fiduciary is one of several cofiduciaries or one of several named to act as cofiduciaries, the court may appoint a substituted cofiduciary or may appoint the fiduciary's cofiduciary or cofiduciaries or the person or persons named to act as cofiduciaries to act as the substituted fiduciary. If the will or other instrument under which the fiduciary is appointed or person is named to act as fiduciary provides for a substitute or alternate fiduciary in the event of his death or otherwise, the court shall appoint as substituted fiduciary the substitute or alternate fiduciary or person named to act as substitute or alternate fiduciary to act if he is willing to act and can qualify.

L.1981, c. 405, s. 3B:14-10, eff. May 1, 1982.



Section 3B:14-11 - Substituted Fiduciary; Bond

3B:14-11. Substituted fiduciary; bond
The substituted fiduciary shall give bond in the same terms as to condition, security and amount as were required of the fiduciary or person named to act as fiduciary in whose stead he is appointed or as the court shall direct. If the fiduciary or person named to act as fiduciary was not required to give bond the court may, in its discretion, require the substituted fiduciary to give bond in such terms as to condition, security and amount as the court may determine.

L.1981, c. 405, s. 3B:14-11, eff. May 1, 1982.



Section 3B:14-12 - Substituted Fiduciary; Powers And Duties

3B:14-12. Substituted fiduciary; powers and duties
The substituted fiduciary, upon qualifying in accordance with the order of the court, shall be entitled to the control and possession of all of the unadministered assets of the estate, trust or fund, and shall be vested with title to and powers over the estate, trust or fund as the fiduciary or person named to act as fiduciary, in whose place and stead the substituted fiduciary is appointed, had or would have had except for the suspension of rights or powers and shall have power to administer the estate, trust or fund and shall be required to administer the estate, trust or fund and to account for his administration according to law.

L.1981, c. 405, s. 3B:14-12, eff. May 1, 1982.



Section 3B:14-13 - Reinstatement Of Original Fiduciary

3B:14-13. Reinstatement of original fiduciary
When the fiduciary or person named to act as fiduciary in whose place a substituted fiduciary is appointed ceases to be engaged in war service, he may apply to the court to be reinstated as fiduciary or may be appointed to act as fiduciary if any part of the estate, trust or fund remains unadministered and if any of the duties of the office of fiduciary remain unexecuted, except the duty to account.

L.1981, c. 405, s. 3B:14-13, eff. May 1, 1982.



Section 3B:14-14 - Termination Of Substituted Fiduciary's Powers And Duties; Accounting And Delivery Of Assets

3B:14-14. Termination of substituted fiduciary's powers and duties; accounting and delivery of assets
Upon reinstatement of the original fiduciary or person named to act as fiduciary, any substituted fiduciary of the estate, trust or fund, appointed by the court shall be removed and all of his powers as substituted fiduciary shall cease, except the power and duty to account for his administration of the estate, trust or fund. The substituted fiduciary shall deliver to the reinstated fiduciary all of the unadministered assets of the estate, trust or fund remaining in his possession and control and shall promptly account to the court for his administration of the estate, trust or fund.

L.1981, c. 405, s. 3B:14-14, eff. May 1, 1982.



Section 3B:14-15 - Powers And Duties Of Reinstated Fiduciary

3B:14-15. Powers and duties of reinstated fiduciary
Upon reinstatement, the fiduciary or person named to act as fiduciary shall be vested with all of the title to that portion of the estate, trust or fund as has not been administered by the substituted fiduciary, and shall have all of the powers and duties as to the estate, trust or fund which he had or would have had by virtue of his original appointment as fiduciary or his being named to act as fiduciary. He shall have no responsibility for the administration of the estate, trust or fund by the substituted fiduciary or person named to act as substituted fiduciary. He shall be responsible for and shall account for his own administration of the estate, trust or fund, which may have remained in his hands or for which he may be accountable by his own action or neglect.

L.1981, c. 405, s. 3B:14-15, eff. May 1, 1982.



Section 3B:14-16 - Commissions; Apportionment

3B:14-16. Commissions; apportionment
Commissions on the administration of the estate, trust or fund shall be apportioned between the original fiduciary and the substituted fiduciary as the court shall direct.

L.1981, c. 405, s. 3B:14-16, eff. May 1, 1982.



Section 3B:14-17 - More Than One Substituted Fiduciary

3B:14-17. More than one substituted fiduciary
The court may appoint more than one substituted fiduciary in place of any fiduciary or person named to act as fiduciary engaged in war service if, in its discretion, the court determines that it is for the best interests of the estate, trust or fund, or of the parties interested therein, that the appointment be made.

L.1981, c. 405, s. 3B:14-17, eff. May 1, 1982.



Section 3B:14-18 - Discharge From Office Of Fiduciary; Account; Allowances

3B:14-18. Discharge from office of fiduciary; account; allowances
A fiduciary may be discharged from the further duties of his office by the court.

The court shall examine into the matter and if sufficient cause appears, the court may grant the discharge unless it will be prejudicial to the estate or persons interested therein or for any other reason the discharge ought not to be granted.

A discharge so granted shall discharge the fiduciary of all the further duties of his office except accounting for and paying over the money and assets with which he is chargeable by virtue of his office.

If the fiduciary is discharged, the court shall make orders respecting his commissions as may be just and equitable.

L.1981, c. 405, s. 3B:14-18, eff. May 1, 1982.



Section 3B:14-19 - Discharge From Particular Trust; Effect

3B:14-19. Discharge from particular trust; effect
Where a fiduciary is appointed by a will to perform a particular trust thereunder, he may be discharged from the performance thereof by the court.

The court may grant the discharge and the fiduciary shall be relieved of all further duties and liabilities with respect to the trust, except accounting for and paying over to his successor all moneys or assets pertaining to the trust, for which he is accountable.

L.1981, c. 405, s. 3B:14-19, eff. May 1, 1982.



Section 3B:14-20 - Discharge Of One Or More Joint Fiduciaries

3B:14-20. Discharge of one or more joint fiduciaries
When there is more than one fiduciary they may all, or any one or more of them, be discharged.

L.1981, c. 405, s. 3B:14-20, eff. May 1, 1982.



Section 3B:14-21 - Removal For Cause.

3B:14-21 Removal for cause.

3B:14-21. The court may remove a fiduciary from office when the fiduciary:

a.After due notice of an order or judgment of the court so directing, neglects or refuses, within the time fixed by the court, to file an inventory, render an account, or give security or additional security;

b.After due notice of any other order or judgment of the court made under its proper authority, neglects or refuses to perform or obey the order or judgment within the time fixed by the court;

c.Embezzles, wastes, or misapplies any part of the estate for which the fiduciary is responsible, or abuses the trust and confidence reposed in the fiduciary;

d.No longer resides nor has an office in the State and neglects or refuses to proceed with the administration of the estate and perform the duties required;

e.Is incapacitated for the transaction of business; or

f.Neglects or refuses, as one of two or more fiduciaries, to perform the required duties or to join with the other fiduciary or fiduciaries in the administration of the estate for which they are responsible whereby the proper administration and settlement of the estate is or may be hindered or prevented.

amended 2013, c.103, s.44.



Section 3B:14-22 - Discharge Or Removal Not To Release Fiduciary Or Sureties From Certain Liabilities

3B:14-22. Discharge or removal not to release fiduciary or sureties from certain liabilities
The discharge or removal of a fiduciary for any cause authorized by this article shall not release or discharge him or his surety or sureties, or any of them, from liability for the estate, or any part thereof, which has been received or ought to have been received by him or them, or for any neglect, default, miscarriage or breach of trust in the execution of his office.

L.1981, c. 405, s. 3B:14-22, eff. May 1, 1982.



Section 3B:14-23 - Powers.

3B:14-23 Powers.

3B:14-23. Powers. In the absence of contrary or limiting provisions in the judgment or order appointing a fiduciary, in the will, deed, or other instrument or in a subsequent court judgment or order, every fiduciary shall, in the exercise of good faith and reasonable discretion, have the power:

a.To accept additions to any estate or trust from sources other than the estate of the decedent, the minor, the person who is incapacitated, or the settlor of a trust;

b.To acquire the remaining undivided interest in an estate or trust asset in which the fiduciary, in a fiduciary capacity, holds an undivided interest;

c.To invest and reinvest assets of the estate or trust under the provisions of the will, deed, or other instrument or as otherwise provided by law and to exchange assets for investments and other property upon terms as may seem advisable to the fiduciary;

d.To effect and keep in force fire, rent, title, liability, casualty, or other insurance to protect the property of the estate or trust and to protect the fiduciary;

e.With respect to any property or any interest therein owned by an estate or trust, including any real property belonging to the fiduciary's decedent at death, except where the property or any interest therein is specifically disposed of:

(1)To take possession of and manage the property and to collect the rents therefrom, and pay taxes, mortgage interest, and other charges against the property;

(2)To sell the property at public or private sale, and on terms as in the opinion of the fiduciary shall be most advantageous to those interested therein;

(3)With respect to fiduciaries other than a trustee, to lease the property for a term not exceeding three years, and in the case of a trustee to lease the property for a term not exceeding 10 years, even though the term extends beyond the duration of the trust, and in either case including the right to explore for and remove mineral or other natural resources, and in connection with mineral leases to enter into pooling and unitization agreements;

(4)To mortgage the property;

(5)To grant easements to adjoining owners and utilities;

(6)A fiduciary acting under a will may exercise any of the powers granted by this subsection e. notwithstanding the effects upon the will of the birth of a child after its execution;

f.To make repairs to the property of the estate or trust for the purpose of preserving the property or rendering it rentable or saleable;

g.To grant options for the sale of any property of the estate or trust for a period not exceeding six months;

h.With respect to any mortgage held by the estate or trust to continue it upon and after maturity, with or without renewal or extension, upon terms as may seem advisable to the fiduciary and to foreclose, as an incident to collection of any bond or note, any mortgage and purchase the mortgaged property or acquire the property by deed from the mortgagor in lieu of foreclosure;

i.In the case of the survivor or survivors of two or more fiduciaries to administer the estate or trust without the appointment of a successor to the fiduciary or fiduciaries who have ceased to act and to exercise or perform all of the powers given unless contrary to the express provision of the will, deed, or other instrument;

j.As a new, alternate, successor, substitute, or additional fiduciary or fiduciaries, to have or succeed to all of the powers, duties, and discretion of the original fiduciary or fiduciaries, with respect to the estate or trust, as were given to the original fiduciary or fiduciaries named in or appointed by a will, deed, or other instrument, unless the exercise of the powers, duties, or discretion of the original fiduciary or fiduciaries is expressly prohibited by the will, deed, or other instrument to any successor or substitute fiduciary or fiduciaries;

k.Where there are three or more fiduciaries qualified to act, to take any action with respect to the estate or trust which a majority of the fiduciaries shall determine; a fiduciary who fails to act through absence or disability, or a dissenting fiduciary who joins in carrying out the decision of a majority of the fiduciaries if the dissent is expressed promptly in writing to the cofiduciaries, shall not be liable for the consequences of any majority decision, provided that liability for failure to join in administering the trust or to prevent a breach of trust may not thus be avoided;

l.To employ and compensate attorneys for services rendered to the estate or trust or to a fiduciary in the performance of the fiduciary's duties;

m.To compromise, contest, or otherwise settle any claim in favor of the estate, trust, or fiduciary or in favor of third persons and against the estate, trust, or fiduciary, including transfer inheritance, estate, income, and other taxes;

n.To vote in person or by proxy, discretionary or otherwise, shares of stock or other securities held by the estate or trust;

o.To pay calls, assessments, and any other sums chargeable or accruing against or on account of shares of stock, bonds, debentures, or other corporate securities in the control of a fiduciary, whenever the payments may be legally enforceable against the fiduciary or any property of the estate or trust or the fiduciary deems payment expedient and for the best interests of the estate or trust;

p.To sell or exercise stock subscription or conversion rights, participate in foreclosures, reorganizations, consolidations, mergers, or liquidations, and to consent to corporate sales or leases and encumbrances, and, in the exercise of those powers, the fiduciary is authorized to deposit stocks, bonds, or other securities with any custodian, agent, protective or other similar committee, or trustee under a voting trust agreement, under terms and conditions respecting the deposit thereof as the fiduciary may approve;

q.To execute and deliver agreements, assignments, bills of sale, contracts, deeds, notes, receipts, and any other instrument necessary or appropriate for the administration of the estate or trust;

r.In the case of a trustee:

(1)To hold two or more trusts or parts of trusts created by the same instrument, as an undivided whole, without separation as between the trusts or parts of the trusts, provided that separate trusts or parts of trusts shall have undivided interests and provided further that no holding shall defer the vesting of any estate in possession or otherwise;

(2)To divide a trust, before or after its initial funding, into two or more separate trusts, provided that such division will not materially impair the accomplishment of the trust purposes or the interests of any beneficiary. Distributions provided for by the governing instrument may be made from one or more of the separate trusts;

s.To distribute in kind any property of the estate or trust as provided in article 1 of chapter 23 of this Title;

t.To join with the surviving spouse, partner in a civil union, or domestic partner, the executor of the decedent's will, or the administrator of the decedent's estate in the execution and filing of a joint income tax return for any period prior to the death of a decedent for which no return or gift tax return on gifts made by the decedent's surviving spouse, partner in a civil union, or domestic partner was filed, and to consent to treat the gifts as being made one-half by the decedent, for any period prior to a decedent's death, and to pay taxes thereon as are chargeable to the decedent;

u.To acquire or dispose of an asset, including real or personal property in this State or another state, for cash or on credit, at public or private sale, and to manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

v.To continue any business constituting the whole or any part of the estate for so long a period of time as the fiduciary may deem advisable and advantageous for the estate and persons interested therein;

w.In the case of a qualified bank as defined in section 1 of P.L.1948, c.67 (C.17:9A-1), and an out-of-State bank as defined in section 1 of P.L.1948, c.67 (C.17:9A-1), which has established a trust office in this State to purchase, sell, and maintain for any fiduciary account, securities issued by an investment company which is operated and maintained in accordance with the "Investment Company Act of 1940," 15 U.S.C.s.80a-1 et seq., and for which the qualified bank or out-of-State bank is providing services as an investment advisor, investment manager, custodian, or otherwise, including those for which it receives compensation, if:

(1)The investment is otherwise in accordance with applicable fiduciary standards; and

(2)The investment is authorized by the agreement or instrument creating the fiduciary account that gives the qualified bank or out-of-State bank investment authority, or by court order; or

(3)The qualified bank or out-of-State bank provides written notice not less than annually by prospectus, account statement, or otherwise, disclosing to any current income beneficiaries of the trust the services provided by the qualified bank or its affiliate or out-of-State bank to the investment company, and the rate, formula, or other method by which compensation paid to the qualified bank or its affiliate or out-of-State bank is determined and the qualified bank or out-of-State bank does not receive a written objection from any current income beneficiary within 30 days after receipt of this notice. If a written objection is received from any current income beneficiary pursuant to this paragraph (3), no such investment of the trust assets of that fiduciary account shall be made or maintained.

Such investment shall not be deemed self-dealing or a fiduciary conflict; nor shall the fact that other beneficiaries of fiduciary accounts of the qualified bank or out-of-State bank have similar investments be deemed to be an improper commingling of assets by the qualified bank or out-of-State bank.

For purposes of this subsection, "fiduciary account" shall include a trust, estate, agency, or other account in which funds, property, or both, are held by a qualified bank pursuant to section 28 of P.L.1948, c.67 (C.17:9A-28), or an account for which a qualified bank or out-of-State bank acts as investment advisor or manager or an account held by an out-of-State bank as defined in section 1 of P.L.1948, c. 67 (C.17:9A-1);

x.To employ and compensate accountants from the fiduciary fund for services rendered to the estate or trust or to a fiduciary in the performance of the fiduciary's duties, including the duty of a corporate or other fiduciary with respect to the preparation of accountings, without reduction in commissions due to the fiduciary, so long as such accountings are not the usual, customary, or routine services provided by the fiduciary in light of the nature and skill of the fiduciary. In evaluating the actions of the fiduciary under this subsection, the court shall consider the size and complexity of the fiduciary fund, the length of time for which the accounting is rendered, and the increased risk and responsibilities imposed on fiduciaries as a result of revisions to laws affecting fiduciaries including, but not limited to, the "Uniform Principal and Income Act of 2001," P.L.2001, c.212 (C.3B:19B-1 et seq.) and the "Prudent Investor Act," P.L.1997, c.26 (C.3B:20-11.1 et seq.) provided that such revisions of the laws affecting fiduciaries were enacted after the fiduciary responsibilities under the corresponding will, deed, or other instrument, or court judgment or order, were imposed on, and assumed by, the fiduciary. For purposes of this subsection, "Accountant" means a person who is registered as a certified public accountant pursuant to the provisions of the "Accountancy Act of 1997," P.L.1997, c.259 (C.45:2B-42 et seq.), or an accounting firm which is organized for the practice of public accounting pursuant to the provisions of the "Accountancy Act of 1997," P.L.1997, c.259 (C.45:2B-42 et seq.) and "The Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.); and

y. The powers set forth in this section are in addition to any other powers granted by law, and by a will, deed, or other instrument.

amended 1991, c.503, s.2; 1993, c.360; 1997, c.250; 2003, c.33; 2013, c.103, s.45.



Section 3B:14-24 - Authorization To Exercise Other Powers.

3B:14-24 Authorization to exercise other powers.

3B:14-24. The court having jurisdiction of the estate or trust may authorize the fiduciary to exercise any other power or to disclaim any power, if the court determines such exercise or disclaimer is necessary or advisable which in the judgment of the court is necessary for the proper administration of the estate or trust.

Amended 2004, c.132, s.80.



Section 3B:14-25 - Payment Of Debt Or Delivery Of Certain Personal Property; Requirements

3B:14-25. Payment of debt or delivery of certain personal property; requirements
After the expiration of 60 days from the appointment of a domiciliary foreign fiduciary, any person indebted to the estate or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign fiduciary upon being presented with a certificate of his letters or other proof of his authority and an affidavit made by or on his behalf stating:

a. The date of the letters of the domiciliary foreign fiduciary, or the date when he first received authority to act;

b. That no letters have issued in this State and no action therefor is pending in this State; and

c. That the domiciliary foreign fiduciary is entitled to payment or delivery.

L.1981, c. 405, s. 3B:14-25, eff. May 1, 1982.



Section 3B:14-26 - Release Upon Payment Or Delivery In Good Faith

3B:14-26. Release upon payment or delivery in good faith
Payment or delivery made in good faith under N.J.S. 3B:14-25 on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local fiduciary.

L.1981, c. 405, s. 3B:14-26, eff. May 1, 1982.



Section 3B:14-27 - When Payment Or Delivery May Not Be Made

3B:14-27. When payment or delivery may not be made
Payment or delivery under N.J.S. 3B:14-25 may not be made if a resident creditor of the estate has notified the debtor or the person having possession of the personal property that the debt should not be paid nor the property delivered to the domiciliary foreign fiduciary.

L.1981, c. 405, s. 3B:14-27, eff. May 1, 1982.



Section 3B:14-28 - Filing Proof Of Domiciliary Foreign Fiduciary's Authority

3B:14-28. Filing proof of domiciliary foreign fiduciary's authority
If letters have not issued in this State or an action therefor is not pending in this State, a domiciliary foreign fiduciary or any other person may file in the office of the Clerk of the Superior Court, or if the decedent, ward, or trust has an interest in real estate in any county of this State, then either in that office or in the office of the surrogate of that county, authenticated copies of the letters of appointment of the fiduciary and of any official bond he has given.

L.1981, c. 405, s. 3B:14-28, eff. May 1, 1982.



Section 3B:14-29 - Exercise Of Powers By Domiciliary Foreign Fiduciary; Security For Costs

3B:14-29. Exercise of powers by domiciliary foreign fiduciary; security for costs
Upon compliance with N.J.S. 3B:14-28, a domiciliary foreign fiduciary may exercise as to assets in this State all powers he would have had if he had received letters or been appointed in this State, including the power to release and discharge real or personal estate from a mortgage, judgment or other lien or encumbrance held by his decedent, ward or trust. Whether N.J.S. 3B:14-28 is complied with prior to, pending, or subsequent to the action, a domiciliary foreign fiduciary may maintain, or be made a party defendant or otherwise, to any action in any court of this State as if letters had been granted to him in this State, subject to any conditions generally imposed upon nonresident parties. Security for costs may be required of him.

L.1981, c. 405, s. 3B:14-29, eff. May 1, 1982.



Section 3B:14-30 - Termination Of Domiciliary Foreign Fiduciary's Powers; Protection Of Third Persons; Exercise Of Powers Binding On Local Fiduciary

3B:14-30. Termination of domiciliary foreign fiduciary's powers; protection of third persons; exercise of powers binding on local fiduciary
The power of a domiciliary foreign fiduciary under N.J.S. 3B:14-28 or N.J.S. 3B:14-29 shall be exercised only if letters have not been issued or an action therefor is not pending in this State. The issuance of local letters or an action therefor terminates the power of the domiciliary foreign fiduciary to act under N.J.S. 3B:14-29, but a court in this State may allow the domiciliary foreign fiduciary to exercise limited powers to preserve the estate. No person who, before receiving actual notice of local letters or an action therefor, has changed his position in reliance upon the powers of the domiciliary foreign fiduciary, shall be prejudiced by reason of the action for, or issuance of, local letters. The local fiduciary is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the domiciliary foreign fiduciary and may be substituted for him in any action in this State.

L.1981, c. 405, s. 3B:14-30, eff. May 1, 1982.



Section 3B:14-31 - Personal Liability Of Fiduciary On Contracts

3B:14-31. Personal liability of fiduciary on contracts
Unless otherwise provided in the contract, a fiduciary is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his fiduciary capacity and identify the estate in the contract.

L.1981, c. 405, s. 3B:14-31, eff. May 1, 1982.



Section 3B:14-32 - Personal Liability For Obligations Arising From Ownership Or Control Of Estate; Torts

3B:14-32. Personal liability for obligations arising from ownership or control of estate; torts
A fiduciary is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

L.1981, c. 405, s. 3B:14-32, eff. May 1, 1982.



Section 3B:14-33 - Asserting Claims Against Estate

3B:14-33. Asserting claims against estate
Claims based on contracts entered into by a fiduciary in his fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the fiduciary in his fiduciary capacity, whether or not the fiduciary is individually liable therefor.

L.1981, c. 405, s. 3B:14-33, eff. May 1, 1982.



Section 3B:14-34 - Determining Issues Of Liability Between Estate And Fiduciary

3B:14-34. Determining issues of liability between estate and fiduciary
Issues of liability as between the estate and the fiduciary individually may be determined in a proceeding for accounting, surcharge or indemnification or other appropriate proceeding.

L.1981, c. 405, s. 3B:14-34, eff. May 1, 1982.



Section 3B:14-35 - Liability Of Fiduciary For Improper Exercise Of Power Concerning Estate

3B:14-35. Liability of fiduciary for improper exercise of power concerning estate
If the exercise of power concerning the estate is improper, the fiduciary is liable to interested persons for damage or loss resulting from breach of his fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a fiduciary shall be determined as provided in N.J.S. 3B:14-28 and N.J.S. 3B:14-29.

L.1981, c. 405, s. 3B:14-35, eff. May 1, 1982.



Section 3B:14-36 - Voidable Sales, Encumbrances Or Transactions; Exceptions

3B:14-36. Voidable sales, encumbrances or transactions; exceptions
Any sale or encumbrance to the fiduciary, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the fiduciary, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless:

a. The will or a contract entered into by the decedent expressly authorized the transaction; or

b. The transaction is approved by the court after notice to interested persons.

L.1981, c. 405, s. 3B:14-36, eff. May 1, 1982.



Section 3B:14-37 - Protection Of Persons Assisting Or Dealing With Fiduciary.

3B:14-37 Protection of persons assisting or dealing with fiduciary.
3B:14-37. Protection of persons assisting or dealing with fiduciary.

a.A person other than a beneficiary who in good faith either assists a fiduciary or deals with him for value is protected as if the fiduciary properly exercised his power.

b.The fact that a person knowingly deals with a fiduciary does not alone require the person to inquire into the existence of a power or the propriety of its exercise.

c.Except as to real property specifically devised by will, no provision in any will, trust or order of court purporting to limit the power of a fiduciary is effective except as to persons with actual knowledge thereof.

d.A person who in good faith pays, transfers or delivers to a fiduciary money or other property is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of the payment, transfer or delivery is not invalid in consequence of a misapplication by the fiduciary.

e.A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

f.The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive.

g.The protection here expressed is in addition to that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

Amended 2015, c.276, s.2.



Section 3B:14-38 - Actions By Fiduciaries

3B:14-38. Actions by fiduciaries
The fiduciary or a majority of the fiduciaries who qualify may maintain an action in any court of this State without joining any fiduciary who has failed to qualify or join in the action. An action so brought and judgment recovered thereon in the name of the majority shall be as valid and effectual as if brought by and in the names of all the qualified fiduciaries.

L.1981, c. 405, s. 3B:14-38, eff. May 1, 1982.



Section 3B:14-39 - Several Fiduciaries Sued; Judgment And Execution

3B:14-39. Several fiduciaries sued; judgment and execution
In a civil action in any court of this State against two or more fiduciaries, those served shall defend the action on behalf of all of them.

If, in the action, judgment is recovered by the plaintiff payable out of the decedent's estate, he shall have judgment and execution against all the fiduciaries named in the process, to be satisfied out of the decedent's estate.

L.1981, c. 405, s. 3B:14-39, eff. May 1, 1982.



Section 3B:14-40 - No Actions Against Personal Representatives Within 6 Months Of Grants Of Letters; Exceptions; Execution

3B:14-40. No actions against personal representatives within 6 months of grants of letters; exceptions; execution
To enable personal representatives to examine into the condition of the estate and to ascertain its amount and value and the debts to be paid, no actions, except for funeral expenses, shall be brought or maintained against personal representatives within 6 months after letters testamentary or of administration have been granted, as the case may be, unless by special leave of the court in which the action is brought; and, if leave is given, no execution shall issue within the period of 6 months.

L.1981, c. 405, s. 3B:14-40, eff. May 1, 1982.



Section 3B:14-41 - Actions Against Fiduciaries; Proof Of Proper Administration

3B:14-41. Actions against fiduciaries; proof of proper administration
The failure of a fiduciary to plead in an action against him in a representative capacity that he has fully administered the estate or the extent to which he has administered the estate shall not preclude him from proving his due administration of the estate in an action against him personally on a judgment recovered against him in the original action in his representative capacity. Notice by the fiduciary of his intention to prove administration must be given 20 days before trial.

L.1981, c. 405, s. 3B:14-41, eff. May 1, 1982.



Section 3B:14-42 - Recovery Of Damages For Injury To Property Subsequently Transferred

3B:14-42. Recovery of damages for injury to property subsequently transferred
A person injuring, damaging or destroying property while in the hands of a fiduciary shall be liable to the fiduciary in an action for damages for the benefit of his cestui que trust or persons in interest. The fiduciary's right to substantial damages shall not be affected by the fact that he may have transferred or conveyed the property to his cestui que trust, or other person, after the time of the injury, damage or destruction and before action brought.

L.1981, c. 405, s. 3B:14-42, eff. May 1, 1982.



Section 3B:14-43 - Adjudication Binding On Local Fiduciary

3B:14-43. Adjudication binding on local fiduciary
An adjudication rendered in any jurisdiction in favor of or against any fiduciary of the estate is as binding on the local fiduciary upon notice to him as if he were a party to the adjudication.

L.1981, c. 405, s. 3B:14-43, eff. May 1, 1982.



Section 3B:14-44 - Discovery Of Assets In Action By Fiduciary

3B:14-44. Discovery of assets in action by fiduciary
Upon application by a fiduciary, the court may require any person to appear before and make discovery of his possession of, or knowledge of the existence or whereabouts of personal property of the fiduciary's decedent, ward or trust by the production of books, papers or securities relating to the estate, guardianship or trusteeship or by the examination of the person and other witnesses.

L.1981, c. 405, s. 3B:14-44, eff. May 1, 1982.



Section 3B:14-45 - Discovery Of Assets In Action Against The Fiduciary

3B:14-45. Discovery of assets in action against the fiduciary
The court may, if it shall appear that a fiduciary may have wasted, embezzled or misapplied the estate intrusted to him, compel discovery to be made of the condition of the estate by the production of books, papers, securities and documents relating to the estate, or the examination of the fiduciary and other witnesses.

L.1981, c. 405, s. 3B:14-45, eff. May 1, 1982.



Section 3B:14-46 - "Process" Defined

3B:14-46. "Process" defined
The word "process" as used in this subarticle shall include any summons, subpena, writ, attachment and levy thereunder, garnishment, rule, order, notice, decision, judgment or execution and levy thereunder, or any other process whatsoever, that may lawfully be issued out of any court of this State against a fiduciary in any proceeding affecting the estate which he may represent or affecting the property or interest of any beneficiary of, or interested in, the estate or against the property or interest of any beneficiary which is held or claimed to be held by the fiduciary for the account or benefit of the beneficiary.

L.1981, c. 405, s. 3B:14-46, eff. May 1, 1982.



Section 3B:14-47 - Fiduciary To File Power Of Attorney; Requisites Of Power

3B:14-47. Fiduciary to file power of attorney; requisites of power
Every fiduciary, whether or not a resident within this State, who is granted letters testamentary or of administration, trusteeship or guardianship within this State shall, at the time of the grant, or before he undertakes to perform his duties, file a power of attorney with the surrogate of the county or clerk of the court granting the letters. The power of attorney shall be duly executed in writing, shall set forth the post office address, street and number, of the fiduciary and, by sufficient language, constitute the surrogate or clerk with whom it is filed, and his successors in office, his true and lawful attorney to receive process affecting the estate in charge of the fiduciary, or any interest therein, with the same force and effect as if the process were duly served on the fiduciary within this State.

L.1981, c. 405, s. 3B:14-47, eff. May 1, 1982.



Section 3B:14-48 - Service Of Process

3B:14-48. Service of process
Service of process, under the provisions of this subarticle, shall be made by leaving a copy of the process with the surrogate or clerk, or with a deputy or a clerk employed in his office, together with a fee of $2.00 to be taxed in the costs.

The surrogate, deputy or clerk shall forthwith notify the fiduciary of the service by mailing a letter, with a copy of the process served inclosed, with full postage prepaid, directed to the fiduciary at the post office address given in the power of attorney.

L.1981, c. 405, s. 3B:14-48, eff. May 1, 1982.



Section 3B:14-49 - Submission To Jurisdiction Of Courts

3B:14-49. Submission to jurisdiction of courts
A domiciliary foreign fiduciary submits himself personally to the jurisdiction of the courts of this State in any proceeding relating to the estate by:

a. Filing authenticated copies of his letters as provided in N.J.S. 3B:14-28;

b. Receiving payment of money or taking delivery of personal property under N.J.S. 3B:14-25, but jurisdiction hereunder is limited to the money or value of personal property received;

c. Doing any act as a fiduciary in this State which would have given the State jurisdiction over him as an individual.

L.1981, c. 405, s. 3B:14-49, eff. May 1, 1982.



Section 3B:14-50 - Jurisdiction By Act Of Decedent

3B:14-50. Jurisdiction by act of decedent
In addition to jurisdiction conferred by N.J.S. 3B:14-49, a domiciliary foreign fiduciary for a decedent is subject to the jurisdiction of the courts of this State to the same extent that his decedent was subject to their jurisdiction immediately prior to death.

L.1981, c. 405, s. 3B:14-50, eff. May 1, 1982.



Section 3B:14-51 - Service Of Process

3B:14-51. Service of process
If a domiciliary foreign fiduciary has submitted himself to the jurisdiction of the courts of this State, service of process shall be made upon him as provided by the Rules of the Supreme Court of New Jersey.

L.1981, c. 405, s. 3B:14-51, eff. May 1, 1982.



Section 3B:14-52 - Short Title

3B:14-52. Short title
This article shall be known and may be cited as the "Uniform Fiduciaries Law."

L.1981, c. 405, s. 3B:14-52, eff. May 1, 1982.



Section 3B:14-53 - Definitions

3B:14-53. Definitions
As used in this article:

a. "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking and any State chartered savings and loan association, or any Federal savings and loan association, having its principal office in this State;

The inclusion of savings and loan associations within the provisions of this article shall not be construed as conferring upon those associations any powers not otherwise conferred by this article, nor as enlarging any powers so conferred;

b. "Fiduciary" includes a trustee under any trust, express, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate;

c. "Person" includes two or more persons having a joint or common interest;

d. "Principal" includes any person to whom a fiduciary as such owes an obligation;

e. A thing is done "in good faith" within the meaning of this article, when it is in fact done honestly, whether it be done negligently or not.

L.1981, c. 405, s. 3B:14-53, eff. May 1, 1982.



Section 3B:14-54 - Application Of Payments Of Money Or Transfer Of Property Made To Fiduciaries

3B:14-54. Application of payments of money or transfer of property made to fiduciaries
A person who in good faith pays or transfers to a fiduciary money or other property which the fiduciary is authorized to receive, is not responsible for the proper application thereof by the fiduciary. Any right or title acquired from the fiduciary in consideration of the payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

L.1981, c. 405, s. 3B:14-54, eff. May 1, 1982.



Section 3B:14-55 - Check Drawn By And Payable To Fiduciary

3B:14-55. Check drawn by and payable to fiduciary
If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw the instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of the breach or with knowledge of facts that his action in taking the instrument amounts to bad faith.

L.1981, c. 405, s. 3B:14-55, eff. May 1, 1982.



Section 3B:14-56 - Deposit In Name Of Fiduciary; Checks; When Bank Liable

3B:14-56. Deposit in name of fiduciary; checks; when bank liable
If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which the deposit is entered, without being liable to the principal, unless the bank pays the check with the actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of facts that its action in paying the check amounts to bad faith. If, however, a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.

L.1981, c. 405, s. 3B:14-56, eff. May 1, 1982.



Section 3B:14-57 - Checks Drawn By Fiduciary Upon Principal's Account

3B:14-57. Checks drawn by fiduciary upon principal's account
If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay the check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check, or with knowledge of facts that its action in paying the check amounts to bad faith. If, however, a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.

L.1981, c. 405, s. 3B:14-57, eff. May 1, 1982.



Section 3B:14-58 - Deposit In Fiduciary's Personal Account; Liability Of Bank Receiving Deposit And Paying Checks

3B:14-58. Deposit in fiduciary's personal account; liability of bank receiving deposit and paying checks
3B:14-58. Deposit in fiduciary's personal account; liability of bank receiving deposit and paying checks.

a. If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks drawn by him upon an account in the name of his principal, if he is empowered to draw thereon, or, except as provided in subsection b. of this section, if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving the deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary. The bank is authorized to pay the amount of the deposit of any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making the deposit or in drawing the check, or with knowledge of facts that its action in receiving the deposit of paying the check amounts to bad faith.

b. In the case of an instrument payable to the principal or the fiduciary as fiduciary, the bank has notice of the breach of fiduciary duty if the instrument is deposited to an account other than an account of the fiduciary, as fiduciary, or an account of the principal.

Amended 1995, c.28, s.11; 1996, c.134, s.2.



Section 3B:14-59 - Deposit In Names Of Two Or More Trustees; Liability Of Payee, Holder Or Bank

3B:14-59. Deposit in names of two or more trustees; liability of payee, holder or bank
When a deposit is made in a bank in the names of two or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize the trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.

L.1981, c. 405, s. 3B:14-59, eff. May 1, 1982.



Section 3B:14-60 - Cases Not Provided For In Article

3B:14-60. Cases not provided for in article
In any case not provided for in this article, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, commercial transactions and banking, shall continue to apply.

L.1981, c. 405, s. 3B:14-60, eff. May 1, 1982.



Section 3B:14-61 - Uniformity Of Interpretation

3B:14-61. Uniformity of interpretation
The article shall be so interpreted and construed as to effectuate its general purpose to make uniform laws of those states which enact it.

L.1981, c. 405, s. 3B:14-61, eff. May 1, 1982.



Section 3B:14-62 - Abandonment Of Real Property May Be Authorized

3B:14-62. Abandonment of real property may be authorized
A fiduciary of or any person interested in an estate or a trust may apply to the court for a judgment or order directing the fiduciary to abandon any improved or unimproved real property that is an asset of the estate or trust and, which because of liens, encumbrances, the absence or lack of revenue, or for other reasons, does not have a value worth protecting, and that it is for the best interests of persons having an interest in the estate or trust that the real property be abandoned.

L.1981, c. 405, s. 3B:14-62, eff. May 1, 1982.



Section 3B:14-63 - Directions Of Court When Abandonment Ordered

3B:14-63. Directions of court when abandonment ordered
If the fiduciary is ordered to abandon real property:

a. The court may direct the fiduciary to refrain from

(1) Paying any arrearages of real property taxes and assessments and those thereafter assessed,

(2) Paying water rents or charges,

(3) Paying arrearages in mortgage principal and interest and those thereafter becoming due,

(4) Making repairs to or maintaining any improvements upon the real property,

(5) Keeping the real property or any improvements thereon insured against fire or other loss and liability or as the court may direct;

b. The court may direct that the fiduciary may, if a buyer can be found, convey the real property for a nominal consideration or no consideration so as to avoid liability arising to the fiduciary or to the estate or trust.

L.1981, c. 405, s. 3B:14-63, eff. May 1, 1982.



Section 3B:14-64 - Order Approving Abandonment Of Real Property By Fiduciary And Authorizing Conveyance Of Title

3B:14-64. Order approving abandonment of real property by fiduciary and authorizing conveyance of title
Where it appears that a fiduciary in good faith and in the exercise of a reasonable discretion has abandoned real property by refraining from paying real property taxes, assessments, water rents or charges, mortgage principal and interest, making repairs or improvements to the property, and that because of the liens, encumbrances, the absence or lack of revenues or other reasons the real property did not have a value worth protecting and that it was advisable for the best interests of those interested in the estate or trust to abandon the real property, or that as a result of an abandonment, the fiduciary has been divested of title to or right of possession of the real property by foreclosure of a mortgage or the enforcement of any other lien or encumbrance, the court may ratify and approve the abandonment of the real property upon terms and conditions as it may deem proper. If the fiduciary still has title to the real property, the court may authorize the fiduciary to convey all right, title and interest therein for a nominal consideration or no consideration in order to avoid liability which might arise by reason of continued ownership of the property.

L.1981, c. 405, s. 3B:14-64, eff. May 1, 1982.



Section 3B:14-65 - Public Liability After Abandonment But Before Being Divested Of Title

3B:14-65. Public liability after abandonment but before being divested of title
Whenever a fiduciary, trust or estate abandons any real property pursuant to this article, the fiduciary, trust or estate shall remain liable for injury or damage to persons or property arising out of the ownership of the real property notwithstanding the abandonment, until the fiduciary, trust or estate has divested itself or has been divested of title thereto.

L.1981, c. 405, s. 3B:14-65, eff. May 1, 1982.



Section 3B:15-1 - Bonds Of Fiduciaries; Exceptions.

3B:15-1 Bonds of fiduciaries; exceptions.

3B:15-1. The court or surrogate appointing a fiduciary in any of the instances enumerated below shall secure faithful performance of the duties of the office by requiring the fiduciary thereby authorized to act to furnish bond to the Superior Court in a sum and with proper conditions and sureties, having due regard to the value of the estate and the extent of the fiduciary's authority, as the court shall approve:

a.When an appointment is made upon failure of the will, or other instrument creating or continuing a fiduciary relationship, to name a fiduciary;

b. When a person is appointed in the place of the person named as fiduciary in the will, or other instrument creating or continuing the fiduciary relationship;

c.When the office to which the person is appointed is any form of administration, except: (1) administration ad litem which may be granted with or without bond; or (2) administration granted to a surviving spouse where the decedent's entire estate is payable to the surviving spouse;

d.When the office to which the person is appointed is any form of guardianship of a minor or a person who is incapacitated, except as otherwise provided in N.J.S.3B:12-16 or N.J.S.3B:12-33 with respect to a guardian appointed by will;

e.When letters are granted to a nonresident executor, except in cases where the will provides that no security shall be required of the person named as executor therein;

f.When an additional or substituted fiduciary is appointed;

g.When an appointment is made under chapter 26 of this title, of a fiduciary for the estate or property, or any part thereof, of an absentee;

h.When a fiduciary moves from the State, in which case the court may require the fiduciary to give such security as the court determines; or

i. (1) When an appointment is made, regardless of any direction in a last will and testament relieving a personal representative, testamentary guardian, or testamentary trustee or their successors from giving bond, that person shall, before receiving letters or exercising any authority or control over the property, provide bond to secure performance of the person's duties with respect to property to which a person with a developmental disability as defined in section 3 of P.L.1985, c.145 (C.30:6D-25) is, or shall be entitled, if:

(a)the testator has identified that a devisee or beneficiary of property of the decedent's estate is a person with a developmental disability; or

(b)the person seeking appointment has actual knowledge that a devisee or beneficiary of property of the decedent's estate is a person with a developmental disability.

(2)No bond shall be required pursuant to paragraph (1) of this subsection if:

(a)the court has appointed another person as guardian of the person or guardian of the estate for the person with a developmental disability;

(b)the person seeking the appointment is a family member within the third degree of consanguinity of the person with a developmental disability; or

(c)the total value of the real and personal assets of the estate or trust does not exceed $25,000.

(3)A personal representative, testamentary guardian, or testamentary trustee who is required to provide bond pursuant to paragraph (1) of this subsection shall file with the Superior Court an initial inventory and a final accounting of the estate in that person's charge containing a true account of all assets of the estate. That person shall file an interim accounting every five years, or a lesser period of time if so ordered by the Superior Court, in the case of an extended estate or trust administration.

(4)A personal representative, testamentary guardian, or testamentary trustee who is required to provide bond pursuant to paragraph (1) of this subsection may make application to the court to waive the bond or reduce the amount of bond for good cause shown, including the need to preserve assets of the estate.

This subsection shall not apply to qualified financial institutions pursuant to section 30 of P.L.1948, c.67 (C.17:9A-30) or to non-profit community trusts organized pursuant to P.L.1985, c.424 (C.3B:11-19 et seq.).

Nothing contained in this section shall be construed to require a bond in any case where it is specifically provided by law that a bond need not be required.

amended 1985, c.34; 2009, c.140, s.1; 2010, c.34, s.3; 2013, c.103, s.46.



Section 3B:15-2 - Bonds Not To Be Approved Unless Prescribed Conditions Are Included

3B:15-2. Bonds not to be approved unless prescribed conditions are included
When specific conditions as to a particular bond are prescribed by law, the bond shall not be approved unless the prescribed conditions are included therein, and where by law security is authorized to be given other than by sureties on the bond, compliance with the law shall be deemed compliance with this section.

L.1981, c. 405, s. 3B:15-2, eff. May 1, 1982.



Section 3B:15-3 - Bond Where Will Requires Bond And Fails To Name Obligee; Prosecution

3B:15-3. Bond where will requires bond and fails to name obligee; prosecution
When a will nominating an executor or devising or bequeathing property to a trustee by its terms requires the executor or trustee to give bond but is silent as to who shall be the obligee in the bond, the Superior Court of this State may be made the obligee therein and the bond shall be approved as to amount and sureties by, and filed with, the surrogate of the county wherein the will was probated, unless the will was probated before the Superior Court, in which case the bond shall, after approval, be filed with the clerk thereof.

If forfeited, the bond may be prosecuted and the money recovered thereon be applied, all as in the case of other bonds of fiduciaries given to the Superior Court.

L.1981, c. 405, s. 3B:15-3, eff. May 1, 1982.



Section 3B:15-4 - Bond When Property Unsafe Or In Danger Of Waste

3B:15-4. Bond when property unsafe or in danger of waste
If a fiduciary has not previously furnished a bond and proof is made to the satisfaction of the court that the property in his hands is unsafe, insecure, or in danger of being wasted, the court may, at the instance of any person interested, including creditors, in the decedent's estate or the estate held by the fiduciary, require the fiduciary to furnish a bond with sureties to the Superior Court in a sum to be fixed by the court conditioned for the faithful performance of the fiduciary's duty.

L.1981, c. 405, s. 3B:15-4, eff. May 1, 1982.



Section 3B:15-5 - Conditions Of Bond On Grant Of Intestate Administration

3B:15-5. Conditions of bond on grant of intestate administration
The bond of an administrator of the estate of a person dying intestate shall be conditioned substantially as follows:

a. If required by the court or if an exemption is to be set off as required in chapter 16 of this title, to make a true and perfect inventory of the real and personal property of the decedent which has or shall come to his hands, possession or knowledge or into the hands of any other person for him, and to cause an appraisal to be made of the real and personal property and to file the inventory and appraisal in the office of the clerk of the Superior Court or of the surrogate of the proper county, as the case may be, within the time so required;

b. To faithfully discharge all of the duties imposed upon him according to law;

c. To make a just and true account of his administration of the estate and, if required by court, to settle his account therein within the time so required;

d. To deliver and pay to the distributees entitled thereto by law the surplus property of the decedent as may remain pursuant to the account; and

e. To deliver his letters of administration to the proper court, when required so to do, if a will of the decedent is found and exhibited to it and by it admitted to probate.

L.1981, c. 405, s. 3B:15-5, eff. May 1, 1982.



Section 3B:15-6 - Conditions Of Bonds On Certain Grants Of Administration

3B:15-6. Conditions of bonds on certain grants of administration
In the case of the grant of letters of administration durante minori aetate, durante absentia, pendente lite, cum testamento annexo and other grants of administration, the conditions of the fiduciary's bond shall be substantially as provided in N.J.S. 3B:15-5 with changes as shall be appropriate in view of the nature of the respective grants.

L.1981, c. 405, s. 3B:15-6, eff. May 1, 1982.



Section 3B:15-7 - Bond Required Of Guardian Of Minor Or Person Who Is Incapacitated.

3B:15-7 Bond required of guardian of minor or person who is incapacitated.

3B:15-7. The bond required of a guardian of a minor or a person who is incapacitated shall be conditioned substantially as follows:

a.To administer the ward's estate to the best of the guardian's ability, and to take proper care of the ward if the guardian is the guardian of the ward's person;

b.To make a just and true account of the administration of the guardianship, and, if required by the court, to settle the accounts therein within the time so required.

amended 2013, c.103, s.47.



Section 3B:15-8 - Allowance Of Expense Of Procuring Surety Bond Of Fiduciary, Receiver Or Assignee

3B:15-8. Allowance of expense of procuring surety bond of fiduciary, receiver or assignee
A fiduciary, receiver or assignee for the benefit of creditors required by law or order of court to give a bond, may include as a part of the lawful expense of executing his trust a reasonable sum, not exceeding, however, 1% per annum on the amount of the bond, paid a company authorized under the laws of this State so to do, for becoming his surety on the bond, as may be allowed by the court.

L.1981, c. 405, s. 3B:15-8, eff. May 1, 1982.



Section 3B:15-9 - Additional Surety When Original Sureties And Bond Insufficient

3B:15-9. Additional surety when original sureties and bond insufficient
If it appears that the security given by a fiduciary at the time of his appointment was insufficient or has become insufficient or the sureties appear to be in failing circumstances or insufficient for the security of the estate, the court may order the fiduciary to give other or further security to the Superior Court, by bond in the usual form, and other sureties as the court, after hearing persons interested, including creditors, shall approve.

L.1981, c. 405, s. 3B:15-9, eff. May 1, 1982.



Section 3B:15-10 - When Fiduciary Required To Account And Give Separate Security To Surety

3B:15-10. When fiduciary required to account and give separate security to surety
When the surety on the bond of a fiduciary discovers that the fiduciary is wasting or mismanaging the estate, so that the surety may become liable to loss or damage, the court may, in an action by the surety, and upon sufficient reason therefor, require the fiduciary to render an account of the performance of his office to the surety. If it shall appear that the fiduciary has embezzled, wasted, misapplied, mismanaged or insufficiently secured the estate, the court shall direct the fiduciary to give separate security to the surety for the true payment of the balance in his hands to be paid according to the trust.

L.1981, c. 405, s. 3B:15-10, eff. May 1, 1982.



Section 3B:15-11 - When Deposit Permitted

3B:15-11. When deposit permitted
If the value of an estate or fund is so great that the court in which the fiduciary received his letters or appointment deems it inexpedient to require security in the full amount prescribed by law, or if the estate or fund is in cash or is invested in securities in which a fiduciary may by law invest money intrusted to him in his fiduciary capacity without special order of any court, the court may direct that any securities for the payment of money belonging to the estate or fund be deposited in a savings bank, savings institution or trust company incorporated under the laws of this State, or in a national bank, having safe deposit boxes for the use of private individuals, and that any money belonging to the estate or fund be deposited in a savings bank, savings institution or trust company incorporated under the laws of this State or in a national bank, which depository shall be approved by the court when it directs the making of the deposit.

L.1981, c. 405, s. 3B:15-11, eff. May 1, 1982.



Section 3B:15-12 - Bond After Deposit

3B:15-12. Bond after deposit
After deposit has been made pursuant to N.J.S. 3B:15-11, the court may fix the amount of the bond with respect to the value of the remainder only of the estate or fund, or in case all of the estate or fund is so deposited, then in an amount as the court shall determine to be sufficient under the circumstances.

L.1981, c. 405, s. 3B:15-12, eff. May 1, 1982.



Section 3B:15-13 - How Deposits Made And Withdrawn

3B:15-13. How deposits made and withdrawn
Deposits authorized under N.J.S. 3B:15-11 shall be made in the name of the fiduciary and shall be withdrawn from the custody of the depository only upon the direction of the court which authorized the deposit and no part of the principal of securities so deposited shall be received or collected by the fiduciary without a like direction.

L.1981, c. 405, s. 3B:15-13, eff. May 1, 1982.



Section 3B:15-14 - Additional Bond Upon Withdrawals

3B:15-14. Additional bond upon withdrawals
A fiduciary shall not be permitted by the court to collect or receive the principal of securities on deposit or to withdraw a deposit pursuant to N.J.S. 3B:15-13 unless an additional bond has been given by him, or unless there is proof that the estate or fund has been so reduced by payments or otherwise, that the amount of the bond originally given will be sufficient in amount to secure the estate or fund.

L.1981, c. 405, s. 3B:15-14, eff. May 1, 1982.



Section 3B:15-15 - Depository To Issue Duplicate Deposit Certificates

3B:15-15. Depository to issue duplicate deposit certificates
A depository receiving a deposit pursuant to N.J.S. 3B:15-11 shall issue a certificate in duplicate and deliver one certificate to the clerk of the court authorizing the deposit and the other to the fiduciary. The certificates shall set forth the amount and nature of the securities, or amount of money, deposited.

L.1981, c. 405, s. 3B:15-15, eff. May 1, 1982.



Section 3B:15-16 - Deposit And Investment.

3B:15-16 Deposit and investment.

3B:15-16. Deposit and investment.
Where the estate of a minor for whom a guardian has been or is to be appointed by a surrogate, consists of or is likely to consist of the proceeds of a judgment recovered in favor of the minor in any court of this State, the court, on application of the guardian or a person entitled to be appointed as guardian, by its order may dispense with the giving of a bond by the guardian where the order directs that the moneys be paid into the Superior Court for the benefit of the minor and that the moneys, or any part thereof, shall be deposited to the credit of the court in an interest-bearing account in, or in interest-bearing certificates of deposit of, a responsible bank, savings bank or trust company, or in an account in, or in interest-bearing certificates of deposit of, any savings and loan association of this State or any other state, or any federal savings and loan association within the United States, the accounts of which are insured by the Federal Deposit Insurance Corporation, designated by the court.

Amended 2001, c.287.



Section 3B:15-17 - Investment By Surrogate

3B:15-17. Investment by surrogate
The court may direct that the moneys, or any part thereof, shall be invested by the surrogate of the county, where the guardian has been or shall be appointed, in United States Savings Bonds in the name of the minor, and in the event of the maturity of the bonds during the period of minority, the court may order the surrogate to reinvest the proceeds in other United States Savings Bonds having later maturity dates. The custody of the bonds shall be retained by the surrogate, and the moneys or bonds shall be subject to any order in respect thereto as may be made by the court. The moneys shall be paid out or the bonds surrendered by the surrogate only by order of the court.

L.1981, c. 405, s. 3B:15-17, eff. May 1, 1982.



Section 3B:15-17.1 - Payment At Age 18.

3B:15-17.1 Payment at age 18.

1.Where the estate of a minor consists of the proceeds of a judgment recovered in favor of the minor in any court of this State and the funds recovered are placed under the control of the county surrogate, the funds shall be paid over to the person when the person reaches the age of 18 years, unless the court finds the person to be incapacitated.

L.1987, c.28, s.1; amended 2013, c.103, s.48.



Section 3B:15-18 - Discharge Of Surety From Liability For Future Acts Of Fiduciary, Receiver Or Assignee

3B:15-18. Discharge of surety from liability for future acts of fiduciary, receiver or assignee
The court shall discharge a surety on the bond of a fiduciary, receiver or assignee for the benefit of creditors from liability for all his acts and omissions occurring after the granting of the discharge, if he accounts and files a new bond duly approved or, in default of an accounting and the filing of the bond, if the trust property shall be found or made good and paid over or properly secured.

L.1981, c. 405, s. 3B:15-18, eff. May 1, 1982.



Section 3B:15-19 - Discharge Of Surety For Fiduciary Or Assignee After Final Account

3B:15-19. Discharge of surety for fiduciary or assignee after final account
At any time 3 months after the entry of a final judgment of distribution made after the allowance of the final account of a fiduciary or assignee for the benefit of creditors, the court shall, in an action by any person interested, and upon proof to the satisfaction of the court that the entire estate has been distributed according to law, and that no appeal from the judgment of distribution is pending, discharge the sureties of the principal from any and every liability by reason of having become sureties.

L.1981, c. 405, s. 3B:15-19, eff. May 1, 1982.



Section 3B:15-20 - Effect Of Discharge Of Surety

3B:15-20. Effect of discharge of surety
After discharge of a surety pursuant to this article, all his liability by virtue of his undertaking shall cease, but the personal liability of the principal in the bond shall remain.

L.1981, c. 405, s. 3B:15-20, eff. May 1, 1982.



Section 3B:15-21 - Reduction Of Fiduciary's Bond; Discharge Of Original Sureties

3B:15-21. Reduction of fiduciary's bond; discharge of original sureties
When it shall appear upon the allowance of a fiduciary's intermediate account that the fiduciary's bond is in a greater sum than is necessary for the proper protection of property and assets of the estate remaining in his hands, the court may, in an action for that purpose, allow the fiduciary to give a new bond in a lesser sum as the court may deem sufficient.

When the new bond, with conditions and sureties duly approved, is filed, the court by its order may discharge the sureties upon the original bond from all liability thereunder after the date of the order.

L.1981, c. 405, s. 3B:15-21, eff. May 1, 1982.



Section 3B:15-22 - Discharge Of Fiduciary From Liability On Bond Without Surety

3B:15-22. Discharge of fiduciary from liability on bond without surety
Whenever a fiduciary which is a bank, trust company, savings bank or national bank, has heretofore given or hereafter gives a bond without surety and it shall appear to the satisfaction of the court, that the person entitled to take the assets of the estate or trust administered by the fiduciary has received the estate or trust, and has by release or other instrument released the fiduciary from liability, the court, with notice or without notice if it be so directed, may cancel the bond given by the fiduciary and discharge it from all liability on the bond.

L.1981, c. 405, s. 3B:15-22, eff. May 1, 1982.



Section 3B:15-23 - Proof Of Order To Limit Creditors Required In Certain Cases.

3B:15-23 Proof of order to limit creditors required in certain cases.

3B:15-23. Proof of order to limit creditors required in certain cases.An order of discharge shall not be made in cases in which the fiduciary is an executor, administrator with the will annexed, substituted administrator with the will annexed, administrator or substituted administrator except upon proof that nine months have elapsed after the entry of an order to limit creditors pursuant to N.J.S. 3B:22-4, and that there are not any unpaid or pending claims of creditors of the decedent presented to the fiduciary pursuant to chapter 22 of this title.

Amended 2005, c.160, s.15.



Section 3B:15-24 - Prosecution Of Fiduciaries' Bonds

3B:15-24. Prosecution of fiduciaries' bonds
Except as otherwise provided by law, when the bond of a fiduciary given to a court or to a judicial officer or clerk of a court, for the faithful performance, by him, of the duties of his office as fiduciary, is forfeited, the bond may, without leave of court, be prosecuted in any court of record by, and at the expense of, an aggrieved party and in the name of the State at the relation of the aggrieved party.

L.1981, c. 405, s. 3B:15-24, eff. May 1, 1982.



Section 3B:15-25 - Court In Which To Bring Proceedings To Assess Damages, To Satisfy Judgment Or To Discontinue Action

3B:15-25. Court in which to bring proceedings to assess damages, to satisfy judgment or to discontinue action
The moneys found due on the fiduciary's bond shall be applied toward making good the damage sustained by reason of the nonperformance of the conditions of the bond. Proceedings for that purpose, proceedings under N.J.S. 3B:15-26 to N.J.S. 3B:15-29 for the satisfaction of the judgment on the bond, and proceedings under N.J.S. 3B:15-30 and N.J.S. 3B:15-31 for the discontinuance of the action on the bond shall be taken in the Superior Court.

L.1981, c. 405, s. 3B:15-25, eff. May 1, 1982.



Section 3B:15-26 - Proceedings To Satisfy Judgment On Bond; Notice To Claimants

3B:15-26. Proceedings to satisfy judgment on bond; notice to claimants
If any bond given by a fiduciary is forfeited and prosecuted to judgment in any court of record, and it is made to appear to the Superior Court, by a complaint filed by any surety against whom judgment has been rendered upon the bond, that the damages sustained by the nonperformance of the condition of the bond, together with costs of action and execution fees thereon, have been fully satisfied so far as the surety shall have been able to ascertain the damages, the court may make an order directing the surety to give public notice to all persons aggrieved by the forfeiture of the bond, to bring in their debts, demands and claims against the estate in charge of the fiduciary, under oath within 3 months from the date of the order. The notice shall be advertised, commencing within 20 days of the date of the order, for 6 weeks successively, once in each week, in one or more of the newspapers of this State, as may be directed in the order. Further notice shall also be given if the court deems it necessary.

L.1981, c. 405, s. 3B:15-26, eff. May 1, 1982.



Section 3B:15-27 - Presentation Of Claims

3B:15-27. Presentation of claims
Debts, claims and demands ordered to be brought in, pursuant to this article, shall be presented by the respective claimants in writing, verified by oath, setting forth the amount and particulars thereof, or they shall be of no effect.

L.1981, c. 405, s. 3B:15-27, eff. May 1, 1982.



Section 3B:15-28 - Exceptions; Trial

3B:15-28. Exceptions; trial
The surety may except to any claim, debt or demand, and thereupon the same shall be tried as the court may direct, and the court may disallow and reject it if it is not established.

L.1981, c. 405, s. 3B:15-28, eff. May 1, 1982.



Section 3B:15-29 - Satisfaction Of Judgment

3B:15-29. Satisfaction of judgment
After expiration of the time limited in the order the court may order satisfaction of the judgment to be entered pursuant to law upon proof to its satisfaction that notice has been advertised as directed and that no claims, debts or demands have been presented or that all claims, debts or demands presented and allowed have been fully paid and satisfied by the surety.

L.1981, c. 405, s. 3B:15-29, eff. May 1, 1982.



Section 3B:15-30 - Application To Have Action On Bond Discontinued

3B:15-30. Application to have action on bond discontinued
In any action on the bond of a fiduciary, the surety before judgment may apply to have the action discontinued. The application shall be made to the Superior Court as provided in N.J.S. 3B:15-25. The court shall thereupon appoint a time and place to hear the application and direct what notice, if any, of the application be given to the persons aggrieved by the forfeiture of the bond.

L.1981, c. 405, s. 3B:15-30, eff. May 1, 1982.



Section 3B:15-31 - Discontinuance Of Action On Bond

3B:15-31. Discontinuance of action on bond
If it shall appear on the hearing that all damages sustained by reason of the forfeiture of the bond have been paid so far as the surety shall have been able to ascertain, the court may direct that the action be discontinued upon payment of taxed costs of the suit.

L.1981, c. 405, s. 3B:15-31, eff. May 1, 1982.



Section 3B:15-32 - Unsatisfied Claims

3B:15-32. Unsatisfied claims
If the claim of any person aggrieved by the forfeiture of the bond shall remain unsatisfied after the discontinuance of the action, the person may reprosecute the bond, in the same manner as if the action had not been instituted on the bond.

L.1981, c. 405, s. 3B:15-32, eff. May 1, 1982.



Section 3B:15-33 - Bonds Not Invalidated Because Of Abolition Of Certain Offices Or Courts

3B:15-33. Bonds not invalidated because of abolition of certain offices or courts
No bond heretofore given by any fiduciary for the faithful performance, by him, of the duties of his office as a fiduciary, to any court or to any judicial officer, or clerk of any court abolished by the Constitution of 1947, as amended, shall be invalidated by reason of the abolition of any court, judicial or clerical office, but the bond shall remain in full force and effect, and if forfeited, may be prosecuted in accordance with the provisions of this article.

L.1981, c. 405, s. 3B:15-33, eff. May 1, 1982.



Section 3B:16-1 - General Requisites

3B:16-1. General requisites
An inventory shall not be received nor admitted to be proved which is not full and specific in its details.

L.1981, c. 405, s. 3B:16-1, eff. May 1, 1982.



Section 3B:16-2 - Inventory And Appraisal To Be Made And Filed

3B:16-2. Inventory and appraisal to be made and filed
A personal representative may or, if required by the court or if the exemption for the benefit of the family of the decedent is to be set off as allowed by N.J.S. 3B:16-5, shall make and file a true and perfect inventory of the real and personal property of his decedent, which has come to his hands, possession or knowledge or into the hands of any other person for him, and cause a just appraisal thereof to be made by two discreet and impartial persons.

The court shall not require an inventory and appraisal to be filed until 3 months after the grant of letters, except that if an exemption is to be set off, the inventory and appraisal shall be made within the 3 months.

L.1981, c. 405, s. 3B:16-2, eff. May 1, 1982.



Section 3B:16-3 - Appointment Of Appraisers

3B:16-3. Appointment of appraisers
If an inventory and appraisal is to be filed, the appraisers shall be chosen by the personal representative subject to the approval of the Superior Court or surrogate, except in cases where it shall be necessary to set off the exemption for the benefit of the family of the decedent as allowed by N.J.S. 3B:16-5, in which event the personal representative shall apply to the surrogate of the county wherein the decedent resided at his death, or to the Superior Court, as the case may be, for the appointment of two persons as appraisers who are neither interested in the estate nor related to the decedent's widow or child. The appraisers shall, before entering upon the duties of their appointment, be severally sworn before the surrogate, or a person authorized to administer oaths, to faithfully, honestly and impartially appraise the property according to its true and intrinsic value without reference to what the property might bring at a public sale.

L.1981, c. 405, s. 3B:16-3, eff. May 1, 1982.



Section 3B:16-4 - Property To Be Included In Inventory And Appraisal

3B:16-4. Property to be included in inventory and appraisal
The appraisers shall make an inventory and appraisement of all the real and personal property of which the decedent died seized and possessed.

L.1981, c. 405, s. 3B:16-4, eff. May 1, 1982.



Section 3B:16-5 - Exemption For Benefit Of Decedent's Family

3B:16-5. Exemption for benefit of decedent's family
The wearing apparel of any person who shall die leaving a family residing in this State, and his personal property to the value of $5,000.00, shall be reserved to and for the use of his family against all creditors, and before any distribution or other disposition thereof. This section and N.J.S. 3B:16-3 and N.J.S. 3B:16-7 of this title shall not be permitted to conflict with the will of the decedent. Every person residing in this State at the time of his death and leaving surviving him a widow or child who shall reside in his family at his death, shall be deemed to have left a family entitled to the benefits of this section.

L.1981, c. 405, s. 3B:16-5, eff. May 1, 1982.



Section 3B:16-6 - Proof Of Inventory And Exempt List

3B:16-6. Proof of inventory and exempt list
The inventory of a personal representative which is to be filed, shall be proved by his oath that it is just and true, and by the oath of the appraisers, or one of them, that the real and personal property specified in the inventory was appraised at its just and true values according to their or his best judgment. If only one of the appraisers be sworn it shall be added that the other appraiser was present at the same time and consented to the valuation and appraisal. The oaths shall be taken before any person qualified to administer oaths in this State and shall be indorsed on the inventory filed with the surrogate or clerk of the Superior Court, as the case may be.

If personal property of the decedent shall have been set off for the benefit of the family, the executor or administrator shall also verify by his oath the list of property selected and file the list with the inventory.

L.1981, c. 405, s. 3B:16-6, eff. May 1, 1982.



Section 3B:16-7 - Selection Of Property To Be Exempted

3B:16-7. Selection of property to be exempted
From the completed inventory, the widow of the decedent, or his personal representative may select personal property to the value of $5,000.00 and a list of the property selected shall be annexed to the inventory. Personal property so selected shall thereupon become the property of the family and remain for their use.

L.1981, c. 405, s. 3B:16-7, eff. May 1, 1982.



Section 3B:16-8 - Guardian To File Inventory Of Estate Of Minor Or Person Who Is Incapacitated.

3B:16-8 Guardian to file inventory of estate of minor or person who is incapacitated.

3B:16-8. Every guardian of the estate of a minor or a person who is incapacitated may, and if required by the court shall, file with the surrogate of the proper county or the clerk of the Superior Court an inventory, under oath, of all the real and personal property which is in the control, possession, or knowledge of the guardian or any other person on the guardian's behalf. The court shall not require an inventory and appraisal to be filed until three months have elapsed after the grant of letters.

amended 2013, c.103, s.49.



Section 3B:17-1 - Filing Of Release Or Discharge.

3B:17-1 Filing of release or discharge.

3B:17-1. A fiduciary need not render or settle an account if the fiduciary files with the court a release or discharge from the beneficiary, ward, or cestui que trust who has reached majority and is not incapacitated.

The release or discharge shall be executed and acknowledged as provided for deeds of real estate to be recorded.

amended 2013, c.103, s.50.



Section 3B:17-2 - Accounts Of Personal Representatives

3B:17-2. Accounts of personal representatives
A personal representative may settle his account or be required to settle his account in the Superior Court. Unless for special cause shown, he shall not be required to account until after the expiration of 1 year after his appointment.

L.1981, c. 405, s. 3B:17-2, eff. May 1, 1982.



Section 3B:17-3 - Accounts Of Guardians And Trustees

3B:17-3. Accounts of guardians and trustees
A guardian or trustee shall settle his account in the Superior Court at intervals as the court may require. A guardian or trustee may settle his first account within 1 year after his appointment or as soon thereafter as may be practicable.

L.1981, c. 405, s. 3B:17-3, eff. May 1, 1982.



Section 3B:17-4 - Account And Bond Required Of Cofiduciary

3B:17-4. Account and bond required of cofiduciary
Upon good cause shown, the Superior Court may order each cofiduciary to account for all assets which may have come into his hands.

The Superior Court may also require a fiduciary to give bond, in a sum and with sureties to be approved by the court, to each of his cofiduciaries to indemnify them against loss due to his neglect, default or breach of trust or to give a like bond to the Superior Court, conditioned for the faithful performance of his duties as a fiduciary and the proper disposition of all assets then in, or thereafter to come into, his hands.

L.1981, c. 405, s. 3B:17-4, eff. May 1, 1982.



Section 3B:17-5 - Account By Representative Of Deceased Fiduciary

3B:17-5. Account by representative of deceased fiduciary
When a fiduciary dies without having filed an account or having fully settled and obtained an allowance of an account of the administration of the estate that has come into his hands, his legal representative may settle the account.

L.1981, c. 405, s. 3B:17-5, eff. May 1, 1982.



Section 3B:17-6 - Examination Of Accountant On Exceptions To Account

3B:17-6. Examination of accountant on exceptions to account
On exceptions to an account of a fiduciary, the court or any party interested therein may examine the accountant, on oath, concerning the truth and fairness of the account.

L.1981, c. 405, s. 3B:17-6, eff. May 1, 1982.



Section 3B:17-7 - Statements Or Information Regarding Assets As Part Of Account

3B:17-7. Statements or information regarding assets as part of account
When, in an account, or in a complaint in an action for the settlement of an account, or in any writing annexed to the complaint or account, there appear lists of or statements or information as to the investments or other assets in a fiduciary's hands at the close of, or during, the period covered by the account or as to changes made in investments or other assets during that period, or there appear allegations or information as to other matters done or omitted by the fiduciary during the period, the complaint and the writing, statements, lists, information and allegations shall be deemed to be part of the account.

L.1981, c. 405, s. 3B:17-7, eff. May 1, 1982.



Section 3B:17-8 - Effect Of Judgment Allowing Account

3B:17-8. Effect of judgment allowing account
A judgment allowing an account, including a guardian's intermediate account, after due notice, shall be res adjudicata as to all exceptions which could or might have been taken to the account, and shall constitute an approval of the correctness and propriety of the account, the legality and propriety of the investments and other assets, the legality and propriety of the changes in investments or other assets, and the legality and propriety of other matters, and also shall exonerate and discharge the fiduciary from all claims of all interested parties and of those in privity with or represented by interested parties except:

a. For the investments and other assets in the fiduciary's hands at the close of the period covered by the account, and assets which may come into his hands after the close of the account;

b. Insofar as exceptions to the account shall be taken and sustained; and

c. As relief may be had from a judgment in any civil action.

L.1981, c. 405, s. 3B:17-8, eff. May 1, 1982.



Section 3B:17-9 - Nontestamentary Trustee Defined

3B:17-9. Nontestamentary trustee defined
As used in this article, "nontestamentary trustee" means any owner of real or personal property who holds title thereto subject to equitable duties to deal with the property for the benefit of another or others arising from an express intention to create those duties manifested in writing otherwise than by a will or other testamentary disposition of property.

L.1981, c. 405, s. 3B:17-9, eff. May 1, 1982.



Section 3B:17-10 - Settling Accounts In The Superior Court

3B:17-10. Settling accounts in the Superior Court
A nontestamentary trustee shall have the right, in addition to and not in limitation of any other remedy now or hereafter provided, from time to time to settle his intermediate and final accounts in the Superior Court.

L.1981, c. 405, s. 3B:17-10, eff. May 1, 1982.



Section 3B:17-11 - Surrogate's Fees

3B:17-11. Surrogate's fees
The surrogate and the Clerk of the Superior Court shall receive for filing, auditing, and reporting to the court the accounts of nontestamentary trustees the same fees as are now or may hereafter be provided by law in the case of accountings by other fiduciaries.

L.1981, c. 405, s. 3B:17-11, eff. May 1, 1982.



Section 3B:17-12 - Fiduciary, Receiver Or Assignee; Rental Of Safe Deposit Box; Expenses Of Safe-keeping Of Securities

3B:17-12. Fiduciary, receiver or assignee; rental of safe deposit box; expenses of safe-keeping of securities
A fiduciary, receiver or assignee for the benefit of creditors may include as a part of the lawful expense of executing his trust a reasonable sum paid to a bank, trust company or safe deposit company organized under the laws of this State, or to a national bank doing business in this State, for safe deposit box rental for the safe-keeping or custody of the securities of the trust, as may be allowed by the court. A fiduciary, receiver or assignee for the benefit of creditors who holds under a lease or owns a vault within this State may include as a part of the lawful expense of executing his trust a reasonable sum for the safe-keeping of the securities and other property of the trust in the vault as may be allowed by the court.

L.1981, c. 405, s. 3B:17-12, eff. May 1, 1982.



Section 3B:17-13 - Effect Of Nonjudicial Settlement Or Waiver Of Account.

3B:17-13 Effect of nonjudicial settlement or waiver of account.

81.Unless the governing instrument expressly provides otherwise, an instrument settling or waiving an account, executed by all persons whom it would be necessary to join as parties in a proceeding for the judicial settlement of the account, shall be binding and conclusive on all other persons who may have a future interest in the property to the same extent as that instrument binds the person who executed it.

L.2004,c.132,s.81.



Section 3B:18-2 - Commissions Of Nontestamentary Trustee

3B:18-2. Commissions of nontestamentary trustee
On the settlement of the account of a nontestamentary trustee, as defined in N.J.S. 3B:17-9, the court shall allow him the compensation as may have been agreed upon by the instrument creating the trust; and in the absence of any express provision concerning compensation, shall allow him commissions in accordance with this chapter.

L.1981, c. 405, s. 3B:18-2, eff. May 1, 1982.



Section 3B:18-3 - Provision In Will For Specific Compensation

3B:18-3. Provision in will for specific compensation
Where provision is made in a will for specific compensation to a fiduciary, the compensation shall be deemed full payment for services in lieu of commissions provided by this chapter, unless the fiduciary shall in writing filed with the surrogate or clerk of the Superior Court renounce the specific compensation.

L.1981, c. 405, s. 3B:18-3, eff. May 1, 1982.



Section 3B:18-4 - Disputes Between Fiduciaries As To Apportionment

3B:18-4. Disputes between fiduciaries as to apportionment
When a difference arises between fiduciaries concerning the apportionment of commissions between them, the Superior Court shall determine the apportionment of commissions, having regard to their respective services.

L.1981, c. 405, s. 3B:18-4, eff. May 1, 1982.



Section 3B:18-5 - Fiduciary Removed From Office; Forfeiture Of Commissions

3B:18-5. Fiduciary removed from office; forfeiture of commissions
Where a fiduciary is removed for any cause, the Superior Court may direct that his commissions be forfeited.

L.1981, c. 405, s. 3B:18-5, eff. May 1, 1982.



Section 3B:18-6 - Legal Fees For Attorney Also Serving As Fiduciary

3B:18-6. Legal fees for attorney also serving as fiduciary
If the fiduciary is a duly licensed attorney of this State and shall have performed professional services in addition to his fiduciary duties, the court shall, in addition to the commissions provided by this chapter, allow him a just counsel fee. If more than one fiduciary shall have performed the professional services, the court shall apportion the fee among them according to the services rendered by them respectively.

L.1981, c. 405, s. 3B:18-6, eff. May 1, 1982.



Section 3B:18-7 - Annual Statement Relating To Corpus Commissions Taken

3B:18-7. Annual statement relating to corpus commissions taken
A trustee under a will or a guardian shall, within 60 days after the end of each tax year of the trust or guardianship furnish to each beneficiary currently receiving income, and to any other beneficiary interested in the income and to any person interested in the principal of the trust or guardianship who shall make a demand therefor, a statement showing any corpus commissions taken during the tax year and the basis upon which those commissions were computed, including the inventory value and value as of the date the commissions were computed.

L.1981, c. 405, s. 3B:18-7, eff. May 1, 1982.



Section 3B:18-8 - Definitions

3B:18-8. Definitions
As used in this article:

a. "Fiduciary" means executor, administrator with the will annexed, substituted administrator with the will annexed, administrator, substituted administrator, or trustee or substituted trustee under a will of a decedent;

b. "Property" means any property, real or personal, tangible or intangible, or any interest or estate therein, which does not come into the hands of a fiduciary as part of a decedent's estate, and which, by operation of law or otherwise, has been received or is receivable by anyone other than the fiduciary, and which a taxing authority attempts to tax or does tax, as a decedent's taxable estate, or as part of a decedent's taxable estate, for the purposes of Federal estate tax, New Jersey estate tax, other state or foreign estate taxes, or New Jersey or other state or foreign transfer inheritance, legacy or succession taxes.

L.1981, c. 405, s. 3B:18-8, eff. May 1, 1982.



Section 3B:18-9 - Additional Compensation

3B:18-9. Additional compensation
The court upon the settlement and allowance of a fiduciary's accounts, in addition to the compensation as may otherwise be allowable, may allow reasonable compensation to the fiduciary for services required by law to be rendered by the fiduciary in connection with or arising out of any property as defined in N.J.S. 3B:18-8, including, but not by way of limitation, services rendered in connection with apportionment of any taxes specified in N.J.S. 3B:18-8 between a decedent's estate and the recipient of the property, or between the decedent's estate and the property, and in collecting or attempting to collect, the apportionment of the taxes applicable to the property.

L.1981, c. 405, s. 3B:18-9, eff. May 1, 1982.



Section 3B:18-10 - Notice To Recipient Of Property

3B:18-10. Notice to recipient of property
The court shall prescribe the notice to be given to the recipient of the property of the fiduciary's application for additional compensation.

L.1981, c. 405, s. 3B:18-10, eff. May 1, 1982.



Section 3B:18-11 - Manner Of Payment Of Additional Compensation

3B:18-11. Manner of payment of additional compensation
The additional compensation of the fiduciary shall be payable by the recipient of the property if the recipient is within the jurisdiction of the court, or if the recipient is not within the jurisdiction of the court, shall be payable out of the property, if the property is within the jurisdiction of the court. If the recipient of the property is not within the jurisdiction of the court and if the property is not within the jurisdiction of the court, or if the fiduciary does not succeed in collecting the additional fiduciary's compensation from the recipient of the property or out of the property, the court may order the fiduciary's additional compensation to be paid out of the corpus of the decedent's estate which comes into the hands of the fiduciary.

L.1981, c. 405, s. 3B:18-11, eff. May 1, 1982.



Section 3B:18-12 - Definition Of Fiduciary

3B:18-12. Definition of fiduciary
As used in this article "fiduciary" means personal representative and fiduciaries appointed under chapter 26 of this title for absentees.

L.1981, c. 405, s. 3B:18-12, eff. May 1, 1982.



Section 3B:18-13 - Income Commissions

3B:18-13. Income commissions
Commissions in the amount of 6% may be taken without court allowance on all income received by the fiduciary. For the purposes of this section, income which is withheld from payment to a fiduciary or fiduciaries pursuant to any law of this State, or of the United States, or any other state, country or sovereignty, or of any political subdivision or governmental unit of any of the foregoing, requiring the withholding for income tax or other tax purposes, shall be deemed to be income received by the fiduciary, and shall be subject to income commissions as provided in this section in the same manner as if actually received by the fiduciary.

L.1981, c. 405, s. 3B:18-13, eff. May 1, 1982.

3B:18-14 Corpus commissions.

3B:18-14. Corpus commissions. Commissions on all corpus received by the fiduciary may be taken as follows:

5% on the first $200,000 of all corpus received by the fiduciary;

3.5% on the excess over $200,000 up to $1,000,000;

2% on the excess over $1,000,000; and

1% of all corpus for each additional fiduciary provided that no one fiduciary shall be entitled to any greater commission than that which would be allowed if there were but one fiduciary involved.

Such commissions may be reduced by the court having jurisdiction over the estate only upon application by a beneficiary adversely affected upon an affirmative showing that the services rendered were materially deficient or that the actual pains, trouble and risk of the fiduciary in settling the estate were substantially less than generally required for estates of comparable size.

Amended 1983, c.394, s.1; 2000, c.29, s.1.



Section 3B:18-14 - Corpus Commissions.

3B:18-14 Corpus commissions.

3B:18-14. Corpus commissions. Commissions on all corpus received by the fiduciary may be taken as follows:

5% on the first $200,000 of all corpus received by the fiduciary;

3.5% on the excess over $200,000 up to $1,000,000;

2% on the excess over $1,000,000; and

1% of all corpus for each additional fiduciary provided that no one fiduciary shall be entitled to any greater commission than that which would be allowed if there were but one fiduciary involved.

Such commissions may be reduced by the court having jurisdiction over the estate only upon application by a beneficiary adversely affected upon an affirmative showing that the services rendered were materially deficient or that the actual pains, trouble and risk of the fiduciary in settling the estate were substantially less than generally required for estates of comparable size.

Amended 1983, c.394, s.1; 2000, c.29, s.1.



Section 3B:18-16 - Corpus Commissions; Unusual Or Extraordinary Services

3B:18-16. Corpus commissions; unusual or extraordinary services
The court may, on an intermediate or the final settlement of the fiduciary's accounts, allow corpus commissions in addition to those hereinabove provided, on a showing that unusual or extraordinary services have been rendered by the fiduciary for which the fiduciary should receive extra compensation.

L.1981, c. 405, s. 3B:18-16, eff. May 1, 1982.



Section 3B:18-17 - Taking Annual Amounts On Account Of Corpus Commissions

3B:18-17. Taking annual amounts on account of corpus commissions
Fiduciaries may annually, without court allowance, take sums as follows on account of corpus commissions: if there is but one fiduciary, the amount so taken may equal one-fifth of 1% of the value of the corpus and, if there are two or more fiduciaries, the amount so taken may equal the commissions which may be taken pursuant to this section when there is but one fiduciary, plus one-fifth of the commissions for each fiduciary more than one.

L.1981, c. 405, s. 3B:18-17, eff. May 1, 1982.



Section 3B:18-18 - Value Of Assets For Computing Commissions Taken Annually

3B:18-18. Value of assets for computing commissions taken annually
In computing the amount of commissions which may be taken annually pursuant to N.J.S. 3B:18-17, the value of any item of corpus at the time when the item is received by the fiduciary, referred to in this section as the "presumptive value" of the item, may be used as the value of the item, or, at the option of the fiduciary, the value of the item at the end of the period for which the commissions are taken may be used.

L.1981, c. 405, s. 3B:18-18, eff. May 1, 1982.



Section 3B:18-19 - Failure To Take Commissions Annually Shall Not Constitute A Waiver Thereof

3B:18-19. Failure to take commissions annually shall not constitute a waiver thereof
The failure of a fiduciary to take commissions in any year as provided in N.J.S. 3B:18-17 shall not constitute a waiver of the right of the fiduciary to take in a subsequent year the commissions not taken for that year.

L.1981, c. 405, s. 3B:18-19, eff. May 1, 1982.



Section 3B:18-20 - Corpus Commissions Taken Annually Subject To Review

3B:18-20. Corpus commissions taken annually subject to review
Commissions taken as provided in N.J.S. 3B:18-17 shall be subject to review on intermediate and final accountings, and to the extent that aggregate commissions so taken exceed the commissions allowable under N.J.S. 3B:18-14 and N.J.S. 3B:18-15, they may be disallowed.

L.1981, c. 405, s. 3B:18-20, eff. May 1, 1982.



Section 3B:18-21 - Burden Of Proving Value

3B:18-21. Burden of proving value
In the event of a dispute as to the value of corpus on the settlement of the account of a fiduciary, the burden of proving that the value of any item of corpus differs from the presumptive value of the item shall be upon the fiduciary or other party claiming the difference.

L.1981, c. 405, s. 3B:18-21, eff. May 1, 1982.



Section 3B:18-22 - When Rates For Corpus Commissions Taken Annually Effective

3B:18-22. When rates for corpus commissions taken annually effective
With respect to a fiduciary's annual corpus commissions, the rates set forth in this article shall apply for all yearly periods ending after February 29, 1980.

L.1981, c. 405, s. 3B:18-22, eff. May 1, 1982.



Section 3B:18-23 - "Fiduciary" Defined

3B:18-23. "Fiduciary" defined
As used in this article "fiduciary" means a trustee acting under a will, a nontestamentary trustee as defined in N.J.S. 3B:17-9 or a guardian.

L. 1981, c. 405, s. 3B:18-23, eff. May 1, 1982. Amended by L. 1985, c. 434, s. 1, eff. Jan. 13, 1986.



Section 3B:18-24 - Income Commissions

3B:18-24. Income commissions
Commissions in the amount of 6% may be taken without court allowance on all income received by the fiduciary. For the purposes of this section, income which is withheld from payment to the fiduciary pursuant to any law of this State, or of the United States, or any other state, country or sovereignty or of any political subdivision or governmental unit of any of the foregoing, for income tax or other tax purposes, shall be deemed to be income received by the fiduciary, and shall be subject to income commissions as if actually received by the fiduciary.

L.1981, c. 405, s. 3B:18-24, eff. May 1, 1982.



Section 3B:18-25 - Fiduciaries May Take Annual Commissions On Corpus

3B:18-25. Fiduciaries may take annual commissions on corpus
3B:18-25. a. Fiduciaries may annually, without court allowance, take commissions on corpus (including accumulated income which has been invested by the fiduciary) in the amount of $5.00 per thousand dollars of corpus value on the first $400,000.00 of value of corpus and $3.00 per thousand dollars of the corpus value in excess of $400,000.00.

b.Notwithstanding the provisions of subsection a. of this section, if the fiduciary is a banking institution, foreign bank or savings and loan association authorized to exercise fiduciary powers, the fiduciary shall be entitled to such commissions as may be reasonable.

c.Notwithstanding the provisions of subsection a. of this section, a fiduciary may take a minimum commission of $100.00 annually.

d.The value of the corpus for the purpose of this section shall be the "presumptive value" as defined in N.J.S.3B:18-18 or, at the option of the fiduciary, the value at the end of the period.

e.Upon application of a person interested in the trust or guardianship, a court may review the reasonableness of the commissions of the fiduciary, provided, however, the fiduciary shall be entitled to receive at least the compensation provided for all fiduciaries as set forth in subsections a. and c. of this section.

Amended 1988, c.165; 1999, c.159, s.11.



Section 3B:18-25.1 - Taking Annual Amount On Accounts Of Corpus Commissions: Two Or More Fiduciaries

3B:18-25.1. Taking annual amount on accounts of corpus commissions: two or more fiduciaries
Taking annual amount on accounts of corpus commissions: two or more fiduciaries. If there are two or more fiduciaries, the amount of the annual commissions taken pursuant to N.J.S. 3B:18-25 may equal the commissions which may be taken pursuant to that section when there is but one fiduciary, plus one-fifth of the commissions for each fiduciary more than one. No one fiduciary shall be entitled to any greater commission than that which would be allowed if there were but one fiduciary involved.

L. 1989, c. 7, s. 1.



Section 3B:18-25.2 - Powers Of Qualified Bank; Duties Of Agent

3B:18-25.2. Powers of qualified bank; duties of agent
12. a. Notwithstanding any law to the contrary, a qualified bank acting in any capacity authorized pursuant to section 28 of P.L.1948, c.67 (C. 17:9A-28) on behalf of a trust or estate may employ and pay reasonable compensation to any person, including attorneys, auditors, investment advisers or other agents, even if they are affiliated or associated with the qualified bank, to advise or assist the qualified bank in the performance of any of its administrative duties, whether or not discretionary, and to act without independent investigation upon their recommendation, so long as the qualified bank exercises care, skill, and caution in: selecting the agent; establishing the scope and terms of the agent's duties consistent with the purpose and terms of the governing trust instrument; and periodically reviewing the agent's actions in order to monitor the agent's performance. A qualified bank that delegates investment functions to an investment adviser shall also comply with the requirements of sections 8 and 10 of P.L.1997, c.26 (C.3B:20-11.8 and 3B:20-11.10).

b.In performing any agency function, the agent shall owe to the qualified bank and the beneficiaries the same duties as the qualified bank and shall be held to the same fiduciary standards as the qualified bank.

c.In the absence of express contrary provisions in the trust instrument, a qualified bank which employs an agent other than an investment adviser or investment manager, may pay the agent from the fiduciary fund if the qualified bank reasonably believes in the exercise of its discretion that such an arrangement is in the best interests of all interested persons and will improve the efficiency of the administration of the fiduciary fund. In the absence of express contrary provisions in the trust instrument, a qualified bank which delegates investment and trust asset management functions to an investment adviser or an investment manager shall comply with the cost control and other requirements of sections 8 and 10 of P.L.1997, c.26 (C.3B:20-11.8 and 3B:20-11.10).

d.A qualified bank which substantially complies with the requirements of subsections a. and c. of this section shall not be liable to the beneficiaries or to the trust or estate for the decisions or actions of the agent, and shall not, solely by reason of the delegation, be deemed to engage in acts of self-dealing or a conflict of interest.

e. By accepting an appointment as agent from a qualified bank acting as a fiduciary of a trust or estate that is subject to the law of New Jersey, the agent submits to the jurisdiction of the courts of New Jersey, even if the agency agreement provides otherwise.

L.1999,c.159,s.12.



Section 3B:18-26 - Failure To Take Commissions Annually Shall Not Constitute A Waiver Thereof

3B:18-26. Failure to take commissions annually shall not constitute a waiver thereof
The failure of a fiduciary to take commissions in any year shall not constitute a waiver by the fiduciary to take in a subsequent year the commissions not taken for that year.

L.1981, c. 405, s. 3B:18-26, eff. May 1, 1982.



Section 3B:18-27 - Commissions Taken Annually Subject To Review

3B:18-27. Commissions taken annually subject to review
Commissions taken as provided in N.J.S. 3B:18-25 shall be subject to review on intermediate and final accountings, and to the extent that aggregate commissions so taken exceed the commissions allowable under this article, they may be disallowed.

L.1981, c. 405, s. 3B:18-27, eff. May 1, 1982.



Section 3B:18-28 - Corpus Commissions On Termination Of Trust, Guardianship Or Upon Distribution Of Assets

3B:18-28. Corpus commissions on termination of trust, guardianship or upon distribution of assets
In addition to the annual commissions on corpus, upon termination of the trust or guardianship, or upon distribution of assets from the trust or guardianship, the fiduciary may take a commission on corpus distributed, including accumulated income which has been invested by the fiduciary. The value of the corpus for the purpose of computing the commissions shall be the "presumptive value" or, at the option of the fiduciary, the value at the time of distribution, as defined in N.J.S. 3B:18-18. The amounts of the commissions to be taken are as follows:

a. If the distribution of corpus occurs within 5 years of the date when the corpus is received by the fiduciary, an amount equal to the annual commissions on corpus authorized pursuant to N.J.S. 3B:18-25, but not actually taken by the fiduciary, plus an amount equal to 2% of the value of the corpus distributed;

b. If distribution of the corpus occurs between 5 and 10 years of the date when the corpus is received by the fiduciary, an amount equal to the annual commissions on corpus authorized pursuant to N.J.S. 3B:18-25, but not actually received by the fiduciary, plus an amount equal to 1 1/2 % of the value of the corpus distributed;

c. If the distribution of corpus occurs more than 10 years after the date the corpus is received by the fiduciary, an amount equal to the annual commissions on corpus authorized pursuant to N.J.S. 3B:18-25, but not actually received by the fiduciary, plus an amount equal to 1% of the value of the corpus distributed; and

d. If there are two or more fiduciaries, their corpus commissions shall be the same as for a single fiduciary plus an additional amount of one-fifth of the commissions for each additional fiduciary.

L.1981, c. 405, s. 3B:18-28, eff. May 1, 1982.



Section 3B:18-29 - Corpus Commissions; Unusual Or Extraordinary Services

3B:18-29. Corpus commissions; unusual or extraordinary services
The court may, on an intermediate or the final settlement of fiduciaries' accounts, allow corpus commissions in addition to those provided in this article, on a showing that unusual or extraordinary services have been rendered by the fiduciary for which he should receive additional compensation.

L.1981, c. 405, s. 3B:18-29, eff. May 1, 1982.



Section 3B:18-30 - Burden Of Proving Value

3B:18-30. Burden of proving value
In the event of a dispute as to the value of corpus on the settlement of the account of a fiduciary, the burden of proving that the value of any item of corpus differs from the presumptive value of the item shall be upon the party claiming the difference.

L.1981, c. 405, s. 3B:18-30, eff. May 1, 1982.



Section 3B:18-31 - Authorization In Testator's Will As To Commissions Exceeding Legal Rates

3B:18-31. Authorization in testator's will as to commissions exceeding legal rates
No commissions in excess of those authorized in this article shall be paid to a fiduciary acting as a trustee under a will unless the testator, in his last will acknowledges that he is aware of the commissions specified in this article and expressly authorizes payment of commissions in excess thereof. The absence of an express authorization to pay excess commissions shall not preclude the court from allowing commissions as provided in N.J.S. 3B:18-29.

L.1981, c. 405, s. 3B:18-31, eff. May 1, 1982.



Section 3B:18-32 - When Rates For Corpus Commissions Taken Annually Effective

3B:18-32. When rates for corpus commissions taken annually effective
With respect to fiduciaries' annual corpus commissions, the rates set forth in this article shall apply for all annual periods ending after February 29, 1980.

L.1981, c. 405, s. 3B:18-32, eff. May 1, 1982.



Section 3B:18-33 - When Rates Of Corpus Commissions On Termination Of Trusts Or Guardianship Effective

3B:18-33. When rates of corpus commissions on termination of trusts or guardianship effective
With respect to the computation of corpus commissions pursuant to N.J.S. 3B:18-28 as to all corpus held by a fiduciary on February 29, 1980, the commissions which may be taken shall be the greater of (i) the commission permitted by law effective prior to February 29, 1980, or (ii) the commission computed pursuant to N.J.S. 3B:18-28; provided that the "annual commissions authorized" to be take for yearly periods ending prior to February 29, 1980, shall be at the rate authorized by the applicable law in effect during that yearly period.

L.1981, c. 405, s. 3B:18-33, eff. May 1, 1982. Amended by L.1983, c. 394, s. 3, eff. Dec. 14, 1983.



Section 3B:19B-1 - Short Title

3B:19B-1. Short title
1.Short Title. This act shall be known and may be cited as the "Uniform Principal and Income Act of 2001."

L.2001,c.212,s.1.



Section 3B:19B-2 - Definitions

3B:19B-2. Definitions
2.Definitions. As used in this act:

"Accounting period" means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

"Beneficiary" includes, in the case of a decedent's estate, an heir, legatee and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

"Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

"Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in sections 10 through 23 of this act.

"Income beneficiary" means a person to whom net income of a trust is or may be payable.

"Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

"Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

"Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this act to or from income during the period.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

"Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

"Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

"Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

"Trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by a court.

L.2001,c.212,s.2.



Section 3B:19B-3 - Fiduciary Duties; General Principles

3B:19B-3. Fiduciary duties; general principles
3.Fiduciary Duties; General Principles. a. In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of sections 5 through 9 of this act, a fiduciary:

(1)shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this act;

(2)may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this act;

(3)shall administer a trust or estate in accordance with this act if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4)shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this act do not provide a rule for allocating the receipt or disbursement to or between principal and income.

b.A fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries.

L.2001,c.212,s.3.



Section 3B:19B-4 - Trustee's Power To Adjust.

3B:19B-4 Trustee's power to adjust.

4.Trustee's Power to Adjust.

a.A trustee may adjust between principal and income if the terms of the trust describe the amount that may or shall be distributed to a beneficiary by referring to the trust's income and the trustee determines, after applying the rules in subsection a. of section 3 of this act, that the trustee is unable to comply with subsection b. of section 3 of this act. A decision by a trustee to adjust the distribution to the income beneficiary or beneficiaries in any accounting period to an amount not less than three percent nor more than five percent, or in accordance with such other percentages as may be approved for trust distribution adjustment purposes from time to time by the United States Department of the Treasury or the Internal Revenue Service, of the net fair market value of the trust assets on the first business day of that accounting period shall be presumed to be fair and reasonable to all of the beneficiaries. Any adjustment by a trustee between income and principal with respect to any accounting period shall be made during that accounting period or within 65 days after the end of that period.

This subsection shall apply to a trust that is administered in New Jersey under New Jersey law unless contrary to the provisions of the governing instrument.

b.In deciding whether and to what extent to exercise the power conferred by subsection a. of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1)the nature, purpose and expected duration of the trust;

(2)the intent of the settlor;

(3)the identity and circumstances of the beneficiaries;

(4)the needs for liquidity, regularity of income and preservation and appreciation of capital;

(5)the assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6)the net amount allocated to income under the other sections of this act and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7)whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8)the actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation;

(9)the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from elections and decisions regarding tax matters, the imposition of an income or other tax on the fiduciary or a beneficiary as a result of a transaction involving a distribution from the estate or trust, or the ownership of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary; and

(10) the anticipated tax consequences of an adjustment.

c.A trustee shall not make an adjustment:

(1)that diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2)that reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3)that changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4)from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5)if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6)if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7)if the trustee is a beneficiary of the trust; or

(8)that satisfies the trustee's obligation of support or other legal obligation.

d.If paragraph (5), (6), (7) or (8) of subsection c. of this section applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

e.A trustee may release the entire power conferred by subsection a. of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraphs (1) through (6) or (8) of subsection c. of this section, or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection c. of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

f.Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection a. of this section.

L.2001, c.212, s.4; amended 2007, c.93.



Section 3B:19B-5 - Determination And Distribution Of Net Income

3B:19B-5. Determination and distribution of net income
5.Determination and Distribution of Net Income. After a decedent dies, in the case of an estate or after an income interest in a trust ends, the following rules apply:

a.A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically devised to a beneficiary under the rules in sections 7 through 28 of this act which apply to trustees and the rules in subsection e. of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

b.A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in sections 7 through 28 of this act which apply to trustees and by:

(1)including in net income all income from property used to discharge liabilities; and

(2)paying from principal all disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, expenses of administration, including fees of attorneys, accountants and fiduciaries, court costs, debts, funeral expenses, disposition of remains, family allowances and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law.

c.A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust or applicable law from net income determined under subsection b. of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

d.A fiduciary shall distribute the net income remaining after distributions required by subsection c. of this section in the manner described in section 6 of this act to all other beneficiaries, excluding a beneficiary who receives a pecuniary amount outright or in trust.

e.A fiduciary shall not reduce principal or income receipts from property described in subsection a. of this section because of a payment described in section 24 or 25 of this act to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

L.2001,c.212,s.5.



Section 3B:19B-6 - Distribution To Residuary And Remainder Beneficiaries

3B:19B-6. Distribution to residuary and remainder beneficiaries
6.Distribution to Residuary and Remainder Beneficiaries. a. Each beneficiary described in subsection d. of section 5 of this act is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

b.In determining a beneficiary's share of net income, the following rules apply:

(1)The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2)The beneficiary's fractional interest in the undistributed principal assets shall be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3)The beneficiary's fractional interest in the undistributed principal assets shall be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4)The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

c.If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

d.A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

L.2001,c.212,s.6.



Section 3B:19B-7 - When Right To Income Begins And Ends

3B:19B-7. When right to income begins and ends
7.When Right to Income Begins and Ends.

a. An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

b.An asset becomes subject to a trust:

(1)on the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2)on the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3)on the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

c.An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection d. of this section, even if there is an intervening period of administration to wind up the preceding income interest.

d.An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

L.2001,c.212,s.7.



Section 3B:19B-8 - Apportionment Of Receipts And Disbursements When Decedent Dies Or Income Interest Begins

3B:19B-8. Apportionment of receipts and disbursements when decedent dies or income interest begins
8.Apportionment of Receipts and Disbursements When Decedent Dies or Income Interest Begins. a. A trustee shall allocate an income receipt or disbursement, other than one to which subsection a. of section 5 of this act applies, to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

b.A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement shall be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal and the balance shall be allocated to income.

c.An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this act. Distributions to shareholders or other owners from an entity to which section 10 of this act applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that are to be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

L.2001,c.212,s.8.



Section 3B:19B-9 - Apportionment When Income Interest Ends

3B:19B-9. Apportionment when income interest ends
9.Apportionment When Income Interest Ends. a. As used in this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

b.When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust, unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

c.When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

L.2001,c.212,s.9.



Section 3B:19B-10 - Character Of Receipts

3B:19B-10. Character of receipts
10. Character of Receipts. a. As used in this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which section 11 of this act applies, a business or activity to which section 12 of this act applies or an asset-backed security to which section 23 of this act applies.

b.Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

c.A trustee shall allocate the following receipts from an entity to principal:

(1)property other than money;

(2)money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3)money received in total or partial liquidation of the entity; and

(4)money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

d.Money is received in partial liquidation:

(1)to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2)if the total amount of money and property received in a distribution or series of related distributions is greater than 20 percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

e.Money is not received in partial liquidation, nor may it be taken into account under paragraph (2) of subsection d. of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

f.A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

L.2001,c.212,s.10.



Section 3B:19B-11 - Distribution From Trust Or Estate

3B:19B-11. Distribution from trust or estate
11. Distribution from Trust or Estate. A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 10 or 23 of this act applies to a receipt from the trust.

L.2001,c.212,s.11.



Section 3B:19B-12 - Business And Other Activities Conducted By Trustee

3B:19B-12. Business and other activities conducted by trustee
12. Business and Other Activities Conducted by Trustee. a. If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

b.A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts are to be retained for working capital, the acquisition or replacement of fixed assets and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

c.Activities for which a trustee may maintain separate accounting records include:

(1)retail, manufacturing, service and other traditional business activities;

(2)farming;

(3)raising and selling livestock and other animals;

(4)management of rental properties;

(5)extraction of minerals and other natural resources;

(6)timber operations; and

(7)activities to which section 22 of this act applies.

L.2001,c.212,s.12.



Section 3B:19B-13 - Principal Receipts

3B:19B-13. Principal receipts
13. Principal Receipts. A trustee shall allocate to principal:

a.To the extent not allocated to income under this act, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest or a payer under a contract naming the trust or its trustee as beneficiary;

b.Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to sections 10 through 23 of this act;

c.Amounts recovered from third parties to reimburse the trust because of disbursements described in paragraph (9) of subsection a. of section 25 of this act or for other reasons to the extent not based on the loss of income;

d.Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

e.Net income received in an accounting period during which there is no beneficiary to whom a trustee may or shall distribute income; and

f.Other receipts as provided in sections 17 through 23 of this act.

L.2001,c.212,s.13.



Section 3B:19B-14 - Rental Property

3B:19B-14. Rental property
14. Rental Property. To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, shall be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

L.2001,c.212,s.14.



Section 3B:19B-15 - Obligation To Pay Money

3B:19B-15. Obligation to pay money
15. Obligation to Pay Money. a. An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

b.A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust shall be allocated to income.

c.This section does not apply to an obligation to which section 17, 18, 19, 20, 22 or 23 of this act applies.

L.2001,c.212,s.15.



Section 3B:19B-16 - Insurance Policies And Similar Contracts

3B:19B-16. Insurance policies and similar contracts
16. Insurance Policies and Similar Contracts. a. Except as otherwise provided in subsection b. of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

b.A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income or, subject to section 12 of this act, loss of profits from a business.

c.This section does not apply to a contract to which section 17 of this act applies.

L.2001,c.212,s.16.



Section 3B:19B-17 - Deferred Compensation, Retirement Benefits, Annuities, And Similar Payments

3B:19B-17. Deferred compensation, retirement benefits, annuities, and similar payments
17. Deferred Compensation, Retirement Benefits, Annuities, and Similar Payments. a. As used in this section, "payment" means a payment that a trustee may receive over a fixed period of time or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer or by another, including a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

b.To the extent that a trustee can readily ascertain the part of a payment from a separate fund held for the benefit of the trust that represents the then undistributed net income of the fund realized since the trust acquired its interest in the fund, a trustee shall allocate that part to income. The trustee shall allocate to principal the balance of the payment.

c.If no part of a payment is allocated to income under subsection b. of this section, and all or part of the payment is required to be made, a trustee shall allocate to income 10 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

d.If, to obtain an estate tax or gift tax marital deduction for a trust, the trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

e.This section does not apply to payments to which section 18 of this act applies.

L.2001,c.212,s.17.



Section 3B:19B-18 - Liquidating Asset

3B:19B-18. Liquidating asset
18. Liquidating Asset. a. As used in this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to section 17 of this act, resources subject to section 19 of this act, timber subject to section 20 of this act, an activity subject to section 22 of this act, an asset subject to section 23 of this act, or any asset for which the trustee establishes a reserve for depreciation under section 26 of this act.

b.A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.

L.2001,c.212,s.18.



Section 3B:19B-19 - Minerals, Water And Other Natural Resources

3B:19B-19. Minerals, water and other natural resources
19. Minerals, Water and Other Natural Resources. a. To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1)if received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income;

(2)if received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal;

(3)if an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, 90 percent shall be allocated to principal and the balance to income;

(4)if an amount is received from a working interest or any other interest not provided for in paragraph (1), (2) or (3) of this subsection a., 90 percent of the net amount received shall be allocated to principal and the balance to income.

b.An amount received on account of an interest in water that is renewable shall be allocated to income. If the water is not renewable, 90 percent of the amount shall be allocated to principal and the balance to income.

c.This act applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

d.If a trust owns an interest in minerals, water, or other natural resources on the effective date of this act, the trustee may allocate receipts from the interest as provided in this act or in the manner used by the trustee before the effective date of this act. If the trust acquires an interest in minerals, water or other natural resources after the effective date of this act, the trustee shall allocate receipts from the interest as provided in this act.

L.2001,c.212,s.19.



Section 3B:19B-20 - Timber

3B:19B-20. Timber
20. Timber. a. To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1)to income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2)to principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3)to or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2) of this subsection a.; or

(4)to principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (1), (2) or (3) of this subsection a.

b.In determining net receipts to be allocated pursuant to subsection a. of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

c.This section applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

d.If a trust owns an interest in timberland on the effective date of this act, the trustee may allocate net receipts from the sale of timber and related products as provided in this act or in the manner used by the trustee before the effective date of this act. If the trust acquires an interest in timberland after the effective date of this act, the trustee shall allocate net receipts from the sale of timber and related products as provided in this act.

L.2001,c.212,s.20.



Section 3B:19B-21 - Property Not Productive Of Income

3B:19B-21. Property not productive of income
21. Property Not Productive of Income. a. If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 4 of this act and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by subsection a. of section 4 of this act. The trustee may decide which action or combination of actions to take.

b.In cases not governed by subsection a. of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

L.2001,c.212,s.21.



Section 3B:19B-22 - Derivatives And Options

3B:19B-22. Derivatives and options
22. Derivatives and Options. a. As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates or other market indicator for an asset or a group of assets.

b.To the extent that a trustee does not account under section 12 of this act for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

c.If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option shall be allocated to principal. An amount paid to acquire the option shall be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, shall be allocated to principal.

L.2001,c.212,s.22.



Section 3B:19B-23 - Asset-backed Securities

3B:19B-23. Asset-backed securities
23. Asset-backed Securities. a. As used in this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 10 or 17 of this act applies.

b.If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

c.If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.

L.2001,c.212,s.23.



Section 3B:19B-24 - Disbursements From Income

3B:19B-24. Disbursements from income
24. Disbursements from Income. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which paragraph (1) or (2) of subsection b. of section 5 of this act applies:

a.commissions allowed by law to a trustee on income receipts, if properly chargeable to the trust;

b.one-half of the fees paid to banks and other financial institutions for custodial services to the fiduciary if properly chargeable to the trust;

c.all of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest paid by the trustee, including interest on death taxes, regularly recurring taxes assessed against any portion of the principal, water rates, bond premiums, and the expenses, including court costs, attorneys' fees, and accountants' fees, of an accounting, judicial proceeding or other matter that concerns primarily the income interest, unless the court directs otherwise; and

d.recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

L.2001,c.212,s.24.



Section 3B:19B-25 - Disbursements From Principal

3B:19B-25. Disbursements from principal
25. Disbursements from Principal. a. A trustee shall make the following disbursements from principal:

(1)commissions allowed by law to a trustee on principal receipts or distributions or on termination of the trust estate;

(2)the remaining one-half of the fees paid to banks and other financial institutions for custodial services, if properly chargeable to the trust;

(3)fees paid to banks and other financial institutions and registered investment advisors for investment advisory or investment management services, if properly chargeable to the trust;

(4)costs of investing and reinvesting principal and payments on the principal of an indebtedness, including a mortgage or security interest amortized by periodic payments of principal;

(5)extraordinary repairs or expenses incurred in making a capital improvement, including special assessments, and disbursements made to prepare property for sale;

(6)court costs, attorneys' fees, accountants' fees and other fees, incurred on an accounting or judicial proceeding or in maintaining or defending any action to construe a will or a trust, protect it or the trust estate, or assure the title of any property, unless properly chargeable to income under subsection c. of section 24 of this act or the court otherwise directs;

(7)premiums paid on an insurance policy not described in subsection d. of section 24 of this act of which the trust is the owner and beneficiary;

(8)estate, inheritance and other transfer taxes, including penalties apportioned to the trust;

(9)disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the cost of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties and defending claims based on environmental matters; and

(10) if an estate or inheritance tax is levied in respect of a trust in which both an income beneficiary and remainderman have an interest, any amount apportioned to the trust, including penalties, even though the income beneficiary also has rights in the principal.

b.If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

L.2001,c.212,s.25.



Section 3B:19B-26 - Transfers From Income To Principal For Depreciation

3B:19B-26. Transfers from income to principal for depreciation
26. Transfers from Income to Principal for Depreciation.

a.As used in this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

b.A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1)of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2)during the administration of a decedent's estate; or

(3)under this section if the trustee is accounting under section 12 of this act for the business or activity in which the asset is used.

c.An amount transferred to principal need not be held as a separate fund.

L.2001,c.212,s.26.



Section 3B:19B-27 - Transfer From Income To Reimburse Principal

3B:19B-27. Transfer from income to reimburse principal
27. Transfer from Income to Reimburse Principal. a. If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

b.Principal disbursements to which subsection a. of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1)an amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2)disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker's commissions; and

(3)periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments.

c.If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection a. of this section.

L.2001,c.212,s.27.



Section 3B:19B-28 - Income Taxes

3B:19B-28. Income taxes
28. Income Taxes. a. A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

b.A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

c.A tax required to be paid by a trustee on the trust's share of an entity's taxable income shall be paid proportionately:

(1)from income to the extent that receipts from the entity are allocated to income; and

(2)from principal to the extent that:

(a)receipts from the entity are allocated to principal; and

(b)the trust's share of the entity's taxable income exceeds the total receipts described in paragraph (1) and subparagraph (a) of this paragraph (2).

d.For purposes of this section, receipts allocated to principal or income shall be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax.

L.2001,c.212,s.28.



Section 3B:19B-29 - Uniformity Of Application And Construction

3B:19B-29. Uniformity of application and construction
29. Uniformity of Application and Construction. In applying and construing this act, consideration shall be given to the fact that this is a uniform act, and there is a need to promote uniformity of the act with respect to its subject matter among states that enact it.

L.2001,c.212,s.29.



Section 3B:19B-30 - Application Of Act To Existing And Future Trusts And Estates

3B:19B-30. Application of act to existing and future trusts and estates
30. Application of Act to Existing and Future Trusts and Estates. This act applies to every trust or decedent's estate existing on or after the effective date of this act, except as otherwise expressly provided in the will or terms of the trust or in this act.

L.2001,c.212,s.30.



Section 3B:19B-31 - Judicial Control Of Discretionary Powers

3B:19B-31. Judicial control of discretionary powers
31. Judicial Control of Discretionary Powers. a. A court shall not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this act unless it determines that the decision was an abuse of discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

b.The decisions to which subsection a. of this section applies include:

(1)A determination under subsection a. of section 4 of this act of whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2)A determination of the factors that are relevant to the trust and its beneficiaries, the extent to which they are relevant, and the weight, if any, to be given to the relevant factors in deciding whether and to what extent to exercise the powers conferred by subsection a. of section 4 of this act.

c.If a court determines that a fiduciary has abused its discretion, the remedy is to restore the income and remainder beneficiaries to the position they would have occupied if the fiduciary had not abused its discretion, according to the following rules:

(1)To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to his appropriate position.

(2)To the extent that an abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate position by requiring the fiduciary to withhold an amount from one or more of future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary to return some or all of the distribution to the trust.

(3)To the extent that the court is unable, after applying paragraphs (1) and (2) of this subsection to restore the beneficiaries, the trust, or both, to the position they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

d.Upon a petition by the fiduciary, the court having jurisdiction over the trust or estate shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this act will result in an abuse of the fiduciary's discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

L.2001,c.212,s.31.



Section 3B:20-1 - Definitions

3B:20-1 Definitions
3B:20-1. Definitions. As used in this chapter:

a. "Trust instrument" means and includes a will, deed, agreement, court order or other instrument pursuant to which money or other property is entrusted to a fiduciary;

b. "Fiduciary" means an individual or corporation that is authorized to act as or acts as a trustee, personal representative, conservator, guardian, and every other individual or corporation charged with the duty of administering a trust estate;

c. "Trust estate" or "trust assets" means money or other property entrusted to a fiduciary;

d. (Deleted by amendment, P.L.1997, c.26.)

e. "Beneficiary" means an individual or corporation for whose benefit a fiduciary acts or is authorized to act.

Amended 1983, c.192, s.2; 1995, c.48, s.1; 1997, c.26, s.13.



Section 3B:20-3 - Corporate Fiduciary May Register Securities In Name Of Nominee Without Disclosing Fiduciary Capacity

3B:20-3. Corporate fiduciary may register securities in name of nominee without disclosing fiduciary capacity
Any bank may, when acting as sole fiduciary or when acting as cofiduciary, with the consent of a cofiduciary or cofiduciaries, cause any certificates for shares of stock, bonds, debentures, notes or other securities, herein denominated "securities" , held in fiduciary capacities, to be registered and held in the name of a nominee of the corporate fiduciary without disclosing the fiduciary capacity in which the securities are held; provided, that

a. The records of the fiduciary or fiduciaries and all accounts rendered by it or them shall at all times clearly show the ownership of the securities so registered,

b. The securities shall at all times be kept separate and apart from the assets of the fiduciary or fiduciaries, and

c. The nominee shall not have possession of or access to the securities.

L.1981, c. 405, s. 3B:20-3, eff. May 1, 1982.



Section 3B:20-4 - Corporate Fiduciary Liable For Loss Caused By Acts Of Nominee

3B:20-4. Corporate fiduciary liable for loss caused by acts of nominee
The fiduciary or fiduciaries shall be liable for any loss caused by the acts of the nominee with respect to securities registered as provided in N.J.S. 3B:20-3.

L.1981, c. 405, s. 3B:20-4, eff. May 1, 1982.



Section 3B:20-5 - Limitation On Authority To Register Securities In Name Of Nominee

3B:20-5. Limitation on authority to register securities in name of nominee
A fiduciary or fiduciaries may not register securities in the name of a nominee where any will, trust instrument or any order appointing or relating to any fiduciary or fiduciaries prohibits securities from being registered in the name of a nominee.

L.1981, c. 405, s. 3B:20-5, eff. May 1, 1982.



Section 3B:20-7 - Directions Of Court Concerning The Sale, Conversion Or Retention Of Investments

3B:20-7 Directions of court concerning the sale, conversion or retention of investments
3B:20-7. Directions of court concerning the sale, conversion or retention of investments. When securities or other property come into possession of a fiduciary as part of the assets of the trust estate the fiduciary is to administer or manage, the fiduciary may apply to the court for direction as to the sale, conversion or retention of the securities or property.

The court shall make an order as it shall deem most advantageous to the trust estate and the interests of persons entitled to share therein.

Amended 1997, c.26, s.14.



Section 3B:20-8 - Protection Afforded Fiduciary Continuing Investments Under Court Order

3B:20-8 Protection afforded fiduciary continuing investments under court order
3B:20-8. Protection afforded fiduciary continuing investments under court order. A fiduciary shall not be held accountable for any loss by reason of continuing to hold the trust assets in accordance with an order pursuant to N.J.S.3B:20-7.

Amended 1997, c.26, s.15.



Section 3B:20-9 - Application To Court Upon Change In Conditions

3B:20-9 Application to court upon change in conditions
3B:20-9. Application to court upon change in conditions. If, as a result of a change in conditions which occurs or which may be reasonably foreseen, the objects of the trust estate may be defeated in whole or in part by the investment or retention of investments of the trust estate in property to which the fiduciary is limited by the trust instrument, the fiduciary or any beneficiary of the trust may apply to the court to secure authority permitting or directing the fiduciary to invest all or any part of the trust estate in accordance with the provisions of N.J.S.3B:20-1 et seq.

Amended 1997, c.26, s.16.



Section 3B:20-10 - Investments By Court Order Upon Change In Conditions

3B:20-10 Investments by court order upon change in conditions
3B:20-10. Investments by court order upon change in conditions. If the court finds that by reason of a change in conditions which has occurred since the creation of the trust or which may be reasonably foreseen, the objects of the trust estate may be defeated in whole or in part by the investment or retention of the trust estate in property to which the fiduciary is limited by the trust instrument and that the objects of the trust estate and those interested in it would be promoted by the investment of all or part of the trust estate otherwise, the court shall authorize or direct the fiduciary to invest the whole of the trust estate or that part of it as shall be designated, in accordance with the provisions of N.J.S.3B:20-1 et seq.

Amended 1997, c.26, s.17.



Section 3B:20-11.1 - Short Title

3B:20-11.1 Short title
1. Sections 1 through 12 of this 1997 amendatory and supplementary act shall be known and may be cited as the "Prudent Investor Act."

L.1997,c.26,s.1.



Section 3B:20-11.2 - Compliance By Fiduciary With Prudent Investor Rule

3B:20-11.2 Compliance by fiduciary with prudent investor rule
2. a. Except as provided in subsection b. of this section, a fiduciary who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule, as set forth in this act.

b. The prudent investor rule is a default rule that may be expanded, restricted, eliminated, or otherwise altered by express provisions of the trust instrument. A fiduciary is not liable to a beneficiary to the extent that the fiduciary acted in reasonable reliance on those express provisions. Nothing herein shall affect the jurisdiction of the Superior Court to order or authorize a fiduciary to deviate from the express terms or provisions of a trust instrument for the causes, in the manner, and to the extent otherwise provided by law.

L.1997,c.26,s.2.



Section 3B:20-11.3 - Investments, Management Of Trust Assets By Fiduciary

3B:20-11.3 Investments, management of trust assets by fiduciary
3. a. A fiduciary shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the fiduciary shall exercise reasonable care, skill, and caution.

b. A fiduciary's investment and management decisions respecting individual assets shall not be evaluated in isolation, but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

c. Subject to the standards established in this act, a fiduciary may invest in any kind of property or type of investment. No specific investment or course of action is inherently imprudent.

d. Among the circumstances that the fiduciary shall consider in investing and managing trust assets are those of the following as are relevant to the trust and its beneficiaries:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the role that each investment or course of action plays within the overall trust portfolio;

(5) the expected total return from income and the appreciation of capital;

(6) other resources of the beneficiaries;

(7) the need for liquidity, for regularity of income, and for preservation or appreciation of capital; and

(8) an asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries as, for example, an interest in a closely-held enterprise, tangible and intangible personalty, or real estate.

e. The fiduciary shall take reasonable steps to verify facts relevant to the investment and management of trust assets and may rely and be fully protected in relying upon statistical, financial, corporate or other information as to a particular investment, and upon ratings or other opinion as to the financial or other status thereof, contained in or offered by any financial, statistical, investment, rating or other publication or service published for the use of and accepted as reliable by investors in like investments or upon a copy of the prospectus prepared and filed with the Securities and Exchange Commission in connection with a new issue.

f. A fiduciary who has special skills or expertise, or is named fiduciary in reliance upon representations of special skills or expertise, has a duty to use those special skills or expertise.

L.1997,c.26,s.3.



Section 3B:20-11.4 - Diversification Of Investments

3B:20-11.4 Diversification of investments
4. A fiduciary shall diversify the investments of the trust unless the fiduciary reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

L.1997,c.26,s.4.



Section 3B:20-11.5 - Assets To Be Managed In Interest Of Beneficiaries

3B:20-11.5 Assets to be managed in interest of beneficiaries
5. A fiduciary shall invest and manage the trust assets solely in the interest of the beneficiaries.

L.1997,c.26,s.5.



Section 3B:20-11.6 - Impartiality Of Fiduciary

3B:20-11.6 Impartiality of fiduciary
6. If a trust has two or more beneficiaries, the fiduciary shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.

L.1997,c.26,s.6.



Section 3B:20-11.7 - Review Of Trust Assets

3B:20-11.7 Review of trust assets
7. Within six months after accepting trust assets, the fiduciary shall review the trust assets and shall make and implement decisions concerning the retention and disposition of assets received at the inception of the trust, in order to bring the trust portfolio into compliance with the provisions of the trust instrument or with the requirements of this act.

L.1997,c.26,s.7.



Section 3B:20-11.8 - Incurrence Of Costs By Fiduciary

3B:20-11.8 Incurrence of costs by fiduciary
8. In investing and managing trust assets, a fiduciary may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the fiduciary. A fiduciary who delegates investment and management functions pursuant to section 10 of P.L.1997, c.26 (C.3B:20-11.10) shall control the overall costs of the delegation, including making a reduction in the amount of corpus commissions otherwise allowable to the fiduciary with respect to the trust assets for which investment responsibility has been delegated, which reduction shall take account of the duties and responsibilities retained by the fiduciary with respect to such assets.

L.1997,c.26,s.8.



Section 3B:20-11.9 - Rule Expresses Standard Of Conduct

3B:20-11.9 Rule expresses standard of conduct
9. The prudent investor rule expresses a standard of conduct, not outcome. Compliance with the rule is determined in light of the facts and circumstances existing at the time of the fiduciary's decision or action.

L.1997,c.26,s.9.



Section 3B:20-11.10 - Delegation Of Investment, Management Functions By Fiduciary

3B:20-11.10 Delegation of investment, management functions by fiduciary
10. a. A fiduciary may delegate investment and management functions that a prudent fiduciary of comparable skills could properly delegate under the circumstances. The fiduciary shall exercise reasonable care, skill, and caution in:

(1) selecting an agent with special investment skills and expertise and of sound financial standing;

(2) establishing the scope and terms of the delegation consistent with the purpose and terms of the trust instrument; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

b. In performing a delegated function, the agent shall owe to the trustee and the beneficiaries the same duties as the fiduciary and shall be held to the same standards as the fiduciary.

c. The fiduciary who complies with the requirements of subsection a. of this section shall not be liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

d. By accepting the delegation of a trust function from the fiduciary of a trust that is subject to the law of New Jersey, the agent submits to the jurisdiction of the courts of New Jersey, even if the delegation agreement provides otherwise.

e. If there are two or more fiduciaries serving, only one of whom has special investment and management skills or expertise or has been named in reliance upon representations of such special skills or expertise, then the fiduciary or fiduciaries not possessed of such special skills or expertise may, pursuant to this section, delegate investment and management functions to the other fiduciary as if such other fiduciary were an agent selected in accordance with this section and subject to the provisions of this section.

f. A fiduciary shall provide reasonable advance written notice on each occasion upon which the fiduciary intends to delegate investment and management functions pursuant to this section, including the identity of the agent, to the beneficiary or beneficiaries eligible to receive income from the trust on the date of the intended delegation. Upon providing such notice, the fiduciary shall be authorized to delegate investment and management functions pursuant to this section.

L.1997,c.26,s.10.



Section 3B:20-11.11 - Construction Of Terms

3B:20-11.11 Construction of terms
11. The following terms or comparable language in a trust instrument, unless otherwise limited or modified by that instrument, shall be construed as authorizing any investment or strategy permitted under this act: "investments permissible by law for investment of trust funds," "legal investment," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."

L.1997,c.26,s.11.



Section 3B:20-11.12 - Applicability Of Act

3B:20-11.12 Applicability of act
12. This act shall apply to and govern trusts existing on and created after its effective date. As applied to trusts existing on its effective date, this act governs only actions or omissions occurring after that date.

L.1997,c.26,s.12.



Section 3B:20-18 - Authority To Exchange Or Convert Securities

3B:20-18 Authority to exchange or convert securities
3B:20-18. Authority to exchange or convert securities. Except as otherwise provided in the trust instrument, a fiduciary who holds securities in a trust estate issued by a corporation which has been recapitalized or reorganized, or which has been a party to a merger or consolidation, may exchange or convert the securities so held for or into other securities issued by the corporation as an incident of its recapitalization, reorganization, merger or consolidation, or issued by the corporation's successor corporation as an incident of the merger or consolidation.

Amended 1997, c.26, s.18.



Section 3B:20-19 - Fiduciary As Issuing Corporation

3B:20-19 Fiduciary as issuing corporation
3B:20-19. Fiduciary as issuing corporation. An exchange or conversion of securities may be made pursuant to this article notwithstanding that the fiduciary which holds the securities in a trust estate is the same corporation which issued the securities.

Amended 1997, c.26, s.19.



Section 3B:20-21 - Definitions

3B:20-21. Definitions
As used in this article:

a. "Banking institution" includes State chartered banks and national banking associations;

b. "Bank holding company" means a bank holding company as defined in the Bank Holding Company Act of 1956 (Act of May 9, 1956, 70 Stat. 1933, 12 U.S.C. 1841 et seq.) as amended by the Bank Holding Company Act Amendments of 1970 (Act of December 31, 1970, 84 Stat. 1760).

L.1981, c. 405, s. 3B:20-21, eff. May 1, 1982.



Section 3B:20-22 - Authority To Exchange Or Convert

3B:20-22. Authority to exchange or convert
When a bank holding company which is a corporation acquires 80% or more of the outstanding capital stock of a banking institution, any shares of the capital stock of the banking institution held in a trust estate by a fiduciary may be exchanged for or converted into the capital stock of the bank holding company as an incident of the company's acquisition of the shares.

L.1981, c. 405, s. 3B:20-22, eff. May 1, 1982.



Section 3B:20-23 - Banking Institution Acting As Fiduciary

3B:20-23 Banking institution acting as fiduciary
3B:20-23. Banking institution acting as fiduciary. An exchange or conversion of shares may be made pursuant to this article notwithstanding that the fiduciary which holds the shares in the trust estate is the banking institution which issued them.

Amended 1997, c.26, s.20.



Section 3B:20-25 - Application Of Article

3B:20-25 Application of article
3B:20-25. Application of article. This article shall not apply where a trust instrument contains provisions inconsistent with or contrary to the provisions of this article.

Amended 1997, c.26, s.21.



Section 3B:20-26 - Short Title

3B:20-26. Short title
This article shall be known and may be cited as the "Clearing Corporation Deposit Law of 1973."

L.1981, c. 405, s. 3B:20-26, eff. May 1, 1982.



Section 3B:20-27 - Definitions

3B:20-27 Definitions
3B:20-27. Definitions. As used in this article:

a. (Deleted by amendment, P.L.1997, c.26).

b. "Securities" means instruments which are commonly dealt with on securities exchanges or markets or commonly recognized in any area in which they are issued or dealt with as a medium for investment, and which are subject to the provisions of chapter 8, "Uniform Commercial Code-Investment Securities" (chapter 8, Title 12A of the New Jersey Statutes);

c. "Clearing corporation" means a corporation as defined in N.J.S.12A:8-102.

Amended 1997, c.26, s.22.



Section 3B:20-28 - Deposit Of Securities By Fiduciary

3B:20-28. Deposit of securities by fiduciary
Notwithstanding any other provision of law, a fiduciary holding securities in a trust estate, or any banking institution holding securities as a custodian or managing agent, or as custodian for a fiduciary, is authorized to deposit or arrange for the deposit of the securities in a clearing corporation.

L.1981, c. 405, s. 3B:20-28, eff. May 1, 1982.



Section 3B:20-29 - Merger Of Certificates Deposited

3B:20-29. Merger of certificates deposited
When securities are deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities deposited in the clearing corporation by any person regardless of the ownership of the securities, and certificates of small denomination may be merged into one or more certificates of larger denomination.

L.1981, c. 405, s. 3B:20-29, eff. May 1, 1982.



Section 3B:20-30 - Records Of Securities Deposited

3B:20-30. Records of securities deposited
The records of the fiduciary and the records of a banking institution acting as custodian, as managing agent or as custodian for a fiduciary, shall at all times show the name of the party for whose account the securities are deposited.

L.1981, c. 405, s. 3B:20-30, eff. May 1, 1982.



Section 3B:20-31 - Transfer Of Ownership In Securities Deposited

3B:20-31. Transfer of ownership in securities deposited
Ownership of, and other interests in, securities deposited may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.

L.1981, c. 405, s. 3B:20-31, eff. May 1, 1982.



Section 3B:20-32 - Rules And Regulations Governing Banking Institutions

3B:20-32. Rules and regulations governing banking institutions
A banking institution depositing securities pursuant to this article shall be subject to rules and regulations as, in the case of State chartered institutions the Commissioner of the Department of Banking and, in the case of national banks, the Comptroller of the Currency may from time to time issue.

L.1981, c. 405, s. 3B:20-32, eff. May 1, 1982.



Section 3B:20-33 - Certification Of Securities Deposited

3B:20-33. Certification of securities deposited
A banking institution acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary securities deposited by the banking institution in a clearing corporation for the account of the fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of the fiduciary's account or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as the fiduciary.

L.1981, c. 405, s. 3B:20-33, eff. May 1, 1982.



Section 3B:20-34 - Application Of Article

3B:20-34 Application of article
3B:20-34. Application of article. This article shall apply to any fiduciary holding securities in its fiduciary capacity, and to any banking institution holding securities as a custodian, managing agent or custodian for a fiduciary, acting on January 2, 1974, or who thereafter may act regardless of the date of the trust instrument by which the fiduciary is appointed and regardless of whether or not the fiduciary or the banking institution acting as custodian, managing agent or custodian for a fiduciary owns capital stock of the clearing corporation.

Amended 1997, c.26, s.23.



Section 3B:20-35 - Construction Of Article

3B:20-35. Construction of article
Nothing contained in this article shall be construed as relieving a fiduciary depositing securities as authorized herein from the duty to account for all securities so deposited.

L.1981, c. 405, s. 3B:20-35, eff. May 1, 1982.



Section 3B:21-1 - Removal Of Property From The State

3B:21-1. Removal of property from the State
When a ward or a cestui que trust, or all the cestuis que trustent in esse, is or, all of them, are nonresidents of this State and is or are entitled to personal or real property in this State and the guardian or trustee received his letters from, or is subject to the jurisdiction of, a court of another state or country, the Superior Court may authorize the guardian or trustee, if it is in the interest of the persons in interest, to demand, collect, sue for, receive and remove from this State all or any part of the personal property and the rents, issues and profits of the real property, or authorize the personal property, and the rents, issues and profits of the real property to be transferred to the custody of the proper court of that state, jurisdiction or country.

L.1981, c. 405, s. 3B:21-1, eff. May 1, 1982.



Section 3B:21-2 - Meaning Of Term "Personal Property"

3B:21-2. Meaning of term "personal property"
The term "personal property" as used in this chapter shall include, but without limitation, property or money or any devise or distributive share, interest, trust fund or trust property in the hands of a fiduciary residing or acting in this State, moneys in the hands of a receiver appointed by any court, moneys in the hands of a commissioner, officer, fiduciary or other person constituting the proceeds from the sale of real estate under any judicial proceeding, or pursuant to the provisions of any will or instrument of trust, or awarded as damages for the taking of lands under legislative authority, moneys or funds deposited in any court of this State, whether arising from the sale of lands or otherwise, and moneys or property in the custody or under the control or subject to the directions of any court.

L.1981, c. 405, s. 3B:21-2, eff. May 1, 1982.



Section 3B:21-3 - Proof Of Authority Of, And Giving Of Security By, Guardian Or Trustee

3B:21-3. Proof of authority of, and giving of security by, guardian or trustee
In any action brought pursuant to N.J.S. 3B:21-1, the court shall be satisfied by proof that the guardian or trustee is authorized and qualified to act in the state or country to which the money or other property is to be removed. The court shall require him to give bond, in double the amount or value of the moneys or other property to be removed, or in any other sum and with an obligee, conditions and sureties as the court may determine. A bond need not be required if the court is satisfied that he has given security satisfactory to the court in that state or country or is not required to furnish security under the laws thereof.

L.1981, c. 405, s. 3B:21-3, eff. May 1, 1982.



Section 3B:21-4 - When Removal Will Be Denied

3B:21-4. When removal will be denied
Property belonging to any cestui que trust or ward shall not be removed or transferred where it would conflict with the terms, limitations or conditions attending his right to the property, whether they are created by will, trust or any other instrument, or where the interests of a citizen of this State with respect to the property would thereby be prejudiced.

L.1981, c. 405, s. 3B:21-4, eff. May 1, 1982.



Section 3B:21-5 - Effect Of Judgment For Removal And Transfer

3B:21-5. Effect of judgment for removal and transfer
The delivery, transfer or payment of property or money pursuant to a judgment entered in accordance with this chapter shall be a legal discharge and acquittance for the delivery, transfer or payment of property or money, but if the court deems it advisable, it may require receipts or releases or refunding bonds to be given and recorded.

L.1981, c. 405, s. 3B:21-5, eff. May 1, 1982.



Section 3B:22-1 - Waiver Of Statutes Of Limitations

3B:22-1. Waiver of statutes of limitations
Unless an estate is insolvent the personal representative may, but only with the consent of all successors, waive any defense of limitations available to the estate. If the defense is not waived, no claim which was barred by any statute of limitations at the time of the decedent's death shall be allowed or paid.

L.1981, c. 405, s. 3B:22-1, eff. May 1, 1982.



Section 3B:22-2 - Order Of Priority Of Claims When Assets Insufficient.

3B:22-2 Order of priority of claims when assets insufficient.

3B:22-2. If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

a.Reasonable funeral expenses;

b.Costs and expenses of administration;

c.Debts for the reasonable value of services rendered to the decedent by the Office of the Public Guardian for Elderly Adults;

d.Debts and taxes with preference under federal law or the laws of this State;

e.Reasonable medical and hospital expenses of the last illness of the decedent, including compensation of persons attending him;

f.Judgments entered against the decedent according to the priorities of their entries respectively;

g.All other claims.

No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due. The commencement of an action against the personal representative for the recovery of a debt or claim or the entry of a judgment thereon against the personal representative shall not entitle such debt or claim to preference over others of the same class.

Amended 1989, c.248, s.8; 2004, c.132, s.82; 2005, c.304, s.47.



Section 3B:22-3 - Abatement For Purpose Of Paying Claims And Debts.

3B:22-3 Abatement for purpose of paying claims and debts.

3B:22-3. The property of a decedent's estate shall abate for the purposes of paying debts and claims in the order prescribed in N.J.S.3B:23-12.

Amended 2004, c.132, s.83.



Section 3B:22-4 - Limitation Of Time To Present Claims Of Creditors To Personal Representative; Discharge Of Personal Representative Where Claim Is Not Duly Presented Before Distribution.

3B:22-4 Limitation of time to present claims of creditors to personal representative; discharge of personal representative where claim is not duly presented before distribution.

3B:22-4. Creditors of the decedent shall present their claims to the personal representative of the decedent's estate in writing and under oath, specifying the amount claimed and the particulars of the claim, within nine months from the date of the decedent's death. If a claim is not so presented to the personal representative within nine months from the date of the decedent's death, the personal representative shall not be liable to the creditor with respect to any assets which the personal representative may have delivered or paid in satisfaction of any lawful claims, devises or distributive shares, before the presentation of the claim.

Amended 2004, c.132, s.84.



Section 3B:22-5 - Liquidated Claims Payable In Future

3B:22-5. Liquidated claims payable in future
A liquidated claim, not due and payable, but payable in the future, may be presented for allowance, a reasonable rebate of interest being made when interest is not accruing thereon. If the claim is disputed and action is brought thereon, the plaintiff shall not fail in the action because the claim is payable in the future, if the claim is otherwise valid.

L.1981, c. 405, s. 3B:22-5, eff. May 1, 1982.



Section 3B:22-6 - Payment Of Claim Not Legally Presented; Effect; Allowance In Personal Representative's Account

3B:22-6. Payment of claim not legally presented; effect; allowance in personal representative's account
If a personal representative in good faith pays a claim presented to him which is not verified as required, and, on or before final accounting, it is proved to the court or surrogate that the claim was owed by the decedent and was a just claim against the estate, the court shall allow in the personal representative's account the full amount of the claim if the estate is sufficient to pay the debts of equal degree with the claim in full. If the estate is not sufficient for that purpose, he shall be allowed the pro rata amount the creditor would have been entitled to receive if the claim had been presented verified as required.

L.1981, c. 405, s. 3B:22-6, eff. May 1, 1982.



Section 3B:22-7 - Allowance Or Rejection Of Claims Within 3 Months

3B:22-7. Allowance or rejection of claims within 3 months
Within 3 months after the presentation to him of a claim, the personal representative shall allow or dispute it or allow it in part and dispute it in part, and give notice in writing to the creditor, his agent or attorney, of that which he allows or disputes.

L.1981, c. 405, s. 3B:22-7, eff. May 1, 1982.



Section 3B:22-8 - Commencement Of Action By Creditor On Disputed Claim Within 3 Months After Notice

3B:22-8. Commencement of action by creditor on disputed claim within 3 months after notice
Within 3 months after receiving notice that a claim or a part of it has been disputed, the creditor shall commence an action to recover on the claim or so much of it as is disputed; otherwise the personal representative shall not be liable to the creditor with respect to any assets which he may have delivered or paid in satisfaction of any lawful claims, devises or distributive shares before the commencement of the action.

L.1981, c. 405, s. 3B:22-8, eff. May 1, 1982.



Section 3B:22-10 - Presentation Of Claim

3B:22-10. Presentation of claim
Where the assets of an estate exceed the amount needed to pay claims presented within the time limited pursuant to N.J.S. 3B:22-4, a claimant, who has failed to present his claim within the time so limited, may present the claim, in the form required by that section, to the personal representative at any time before the remaining assets of the estate shall have been distributed or paid over pursuant to law.

L.1981, c. 405, s. 3B:22-10, eff. May 1, 1982.



Section 3B:22-11 - Acceptance Or Rejection Of Claim

3B:22-11. Acceptance or rejection of claim
The personal representative shall, if satisfied that the claim is correct and should be paid, pay the claim or so much thereof as the amount of the assets available for distribution will permit. If not satisfied with the correctness thereof, the personal representative shall notify the claimant, his agent or attorney, to proceed forthwith to establish the disputed claim, or part thereof, by judgment. In that case the personal representative shall retain from the assets available for distribution a sum sufficient to pay the amount of the claim, together with interest and costs, until the claimant shall have had an opportunity to establish his claim by judgment.

L.1981, c. 405, s. 3B:22-11, eff. May 1, 1982.



Section 3B:22-12 - Action On Unrejected Claim

3B:22-12. Action on unrejected claim
If a personal representative fails to pay a claim presented pursuant to N.J.S. 3B:22-11, the claimant may bring an action against the personal representative to recover on his claim in any court of competent jurisdiction.

L.1981, c. 405, s. 3B:22-12, eff. May 1, 1982.



Section 3B:22-13 - Failure To Sue After Notice To Perfect Claim; Claim Debarred

3B:22-13. Failure to sue after notice to perfect claim; claim debarred
If a creditor fails to commence an action upon his claim within 1 month after being notified to establish the claim by judgment, as provided by N.J.S. 3B:22-11, he shall be thereafter forever barred from any action against the personal representative to recover on the claim.

L.1981, c. 405, s. 3B:22-13, eff. May 1, 1982.



Section 3B:22-14 - Direction Of Court Before Paying Claims Not Presented Within 9-month Period.

3B:22-14 Direction of court before paying claims not presented within 9-month period.

3B:22-14. Direction of court before paying claims not presented within 9-month period.

A personal representative may not be compelled to pay any claim not presented within the period limited pursuant to N.J.S. 3B:22-4, unless the court shall, for good cause shown, so direct or until his account has been settled by the court and the court has authorized or directed him to make the payment.

Amended 2005, c.160, s.16.



Section 3B:22-15 - Failure To File Refunding Bond; Presumption That Devise Or Distributive Share Remains Unpaid

3B:22-15. Failure to file refunding bond; presumption that devise or distributive share remains unpaid
In an action by a creditor against a personal representative, for the payment of a ratable proportion of his debt, it shall be presumed that the assets of the estate due a devisee or heir have not been paid over to him, if no refunding bond from the devisee or heir is on file. However, the presumption may be rebutted by proof that the devise or distributive share was actually paid over to him.

L.1981, c. 405, s. 3B:22-15, eff. May 1, 1982.



Section 3B:22-16 - Action Upon Refunding Bond Of Devisee Or Heir

3B:22-16. Action upon refunding bond of devisee or heir
A claimant against an estate who has failed to present his claim in due form within the time required, may bring an action in his own name without leave of court on a refunding bond given by a devisee or heir and recover the proportion of his claim which ought to be paid out of the devise or distributive share for which the bond was given.

Recovery on a refunding bond shall in no case exceed the amount actually received by the devisee or heir furnishing the bond.

L.1981, c. 405, s. 3B:22-16, eff. May 1, 1982.



Section 3B:22-17 - Defense To Action On Fiduciary's Bond In Certain Cases

3B:22-17. Defense to action on fiduciary's bond in certain cases
A fiduciary, who has received a devise or distributive share from a personal representative and has given a refunding bond therefor, may set up in absolute bar to an action on the bond, that he has lawfully paid out and distributed the devise or distributive share to the person entitled thereto, and has taken a refunding bond therefor from that person. If the fiduciary has paid out a part only of the devise or distributive share and has taken a similar refunding bond therefor, he may defend in like manner as to the part so paid or distributed.

L.1981, c. 405, s. 3B:22-17, eff. May 1, 1982.



Section 3B:22-18 - Action On Refunding Bond Of Ultimate Devisee Or Heir

3B:22-18. Action on refunding bond of ultimate devisee or heir
A creditor may sue on a bond taken by a fiduciary pursuant to N.J.S. 3B:22-17, in the same manner and with like effect as if the original personal representative had made payment or distribution directly and had taken the bond himself.

L.1981, c. 405, s. 3B:22-18, eff. May 1, 1982.



Section 3B:22-19 - Assets Being Administered Here Subject To Claims Established Wherever Personal Representative Appointed

3B:22-19. Assets being administered here subject to claims established wherever personal representative appointed
All assets of estates being administered in this State are subject to all claims and charges existing or established against the personal representative wherever appointed.

L.1981, c. 405, s. 3B:22-19, eff. May 1, 1982.



Section 3B:22-20 - Payment Of Claims Where Assets Insufficient

3B:22-20. Payment of claims where assets insufficient
If the estate either in this State or as a whole is insufficient to cover all claims and prior charges, each claimant whose claim has been allowed either in this State or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of his claim. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this State, the creditor so benefited is to receive dividends from local assets only upon the balance of his claim after deducting the amount of the benefit.

L.1981, c. 405, s. 3B:22-20, eff. May 1, 1982.



Section 3B:22-21 - Payment Of Claims Allowed In This State Out Of Local Assets; Delivery Of Surplus Assets To Domiciliary Personal Representative

3B:22-21. Payment of claims allowed in this State out of local assets; delivery of surplus assets to domiciliary personal representative
In case the claims and prior charges of the entire estate exceed the total value of the portions of the estate being administered separately and this State is not the state of the decedent's last domicile, the claims allowed in this State shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this State the amount to which they are entitled, local assets shall be marshaled so that each claim allowed in this State is paid its proportion as far as possible, after taking into account all dividends on claims allowed in this State from assets in other jurisdictions.

L.1981, c. 405, s. 3B:22-21, eff. May 1, 1982.



Section 3B:22-22 - Real Property Liable Only 1 Year For Debts

3B:22-22. Real property liable only 1 year for debts
The real property of any person who shall die seized thereof or entitled thereto shall be and remain liable for the payment of his debts for 1 year after his decease, but may be sold free from liability for payment of debts by his personal representative upon application to the court upon terms and conditions as the court may direct for the protection of creditors, any alienation or encumbrance made or attempted to be made by his heirs or devisee to the contrary notwithstanding. Nothing herein contained shall affect any right of dower or curtesy in the real property.

L.1981, c. 405, s. 3B:22-22, eff. May 1, 1982.



Section 3B:22-23 - Time Not Extended By General Words In Will

3B:22-23. Time not extended by general words in will
The period of 1 year fixed in N.J.S. 3B:22-22, shall not be deemed to be extended by any directions in a will that just debts be paid. Any charge upon real property created by any directions in a will that just debts be paid shall not attach to the real property beyond the period of 1 year fixed in that section, unless the will contains express language to the effect that the debts shall remain a lien upon the real property for a longer period.

L.1981, c. 405, s. 3B:22-23, eff. May 1, 1982.



Section 3B:22-24 - Article Not To Affect Liability Of Heirs Or Devisees

3B:22-24. Article not to affect liability of heirs or devisees
Nothing contained in this article shall affect any liability of heirs and devisees under article 8 of this chapter.

L.1981, c. 405, s. 3B:22-24, eff. May 1, 1982.



Section 3B:22-25 - Sale Of Property Subject To Escheat To Pay Debts

3B:22-25. Sale of property subject to escheat to pay debts
In any case where property may be subject to escheat to the State, proceedings to sell the property to pay debts may be taken as provided in this article.

L.1981, c. 405, s. 3B:22-25, eff. May 1, 1982.



Section 3B:22-26 - Direction Of Court As To Sale

3B:22-26. Direction of court as to sale
If it shall appear to the satisfaction of the court that property of which a decedent died seized or possessed is subject to escheat to the State and that it is necessary to sell the property in order to pay debts of the decedent, the court shall direct the personal representative of the decedent's estate to sell the property or so much thereof as may be necessary for that purpose.

L.1981, c. 405, s. 3B:22-26, eff. May 1, 1982.



Section 3B:22-27 - Estate Passed By Sale Or Conveyance

3B:22-27. Estate passed by sale or conveyance
A sale or conveyance of property directed to be sold by the court, as provided in N.J.S. 3B:22-26, when made by a personal representative, shall vest in the purchaser all the estate of which the decedent was seized or possessed at the time of his death.

L.1981, c. 405, s. 3B:22-27, eff. May 1, 1982.



Section 3B:22-28 - Effect Of Confirmation

3B:22-28. Effect of confirmation
When property is sold pursuant to N.J.S. 3B:22-26 and the sale is confirmed by the court directing the sale, the judgment or order confirming the sale or a certified copy thereof shall be conclusive evidence in all courts of the validity of the proceedings for sale and of the fulfillment of statutory requirements.

The judgment or order may be set aside or reversed by appropriate proceedings for that purpose; but the proceedings shall not affect a bona fide purchaser, and the purchaser, his heirs and assigns, shall hold the property so purchased, notwithstanding the setting aside or reversal and notwithstanding any defect in the proceedings for sale.

L.1981, c. 405, s. 3B:22-28, eff. May 1, 1982.



Section 3B:22-29 - Accounting; Surplus From Sale Payable To State Treasurer

3B:22-29. Accounting; surplus from sale payable to State Treasurer
After accounting duly made by the personal representative and after the payment of debts and just expenses, fees and commissions of every sort, if no heirs at law of the decedent, to whom distribution may be made pursuant to the provisions of law, have made claim to any surplus remaining from the sale, the court shall order the surplus to be paid over to the State Treasurer. Upon receiving the State Treasurer's receipt therefor, the personal representative shall have no further obligation with respect to the surplus.

L.1981, c. 405, s. 3B:22-29, eff. May 1, 1982.



Section 3B:22-30 - Distribution By State Treasurer; Proof Of Claim Required Of Claimants

3B:22-30. Distribution by State Treasurer; proof of claim required of claimants
After payment to the State Treasurer, no distribution of the surplus shall be made to any heir or other person interested in the property from the sale of which the surplus so paid over to the State Treasurer arose, unless the heir or other person shall have secured a judgment under the "Uniform Declaratory Judgments Act" (Article 9 of chapter 16 of Title 2A, of the New Jersey Statutes) establishing his right thereto. Upon receipt of a certified copy of the judgment, the State Treasurer shall distribute the surplus to the person or persons entitled thereto according to their respective interests. Payment shall be made by the State Treasurer upon proof by the person as to his identity and right to payment under the judgment.

L.1981, c. 405, s. 3B:22-30, eff. May 1, 1982.



Section 3B:22-31 - Payment Of Share To Established Claimant; State Treasurer Released As To Subsequent Claimants; Recovery By Claimant From Distributee

3B:22-31. Payment of share to established claimant; State Treasurer released as to subsequent claimants; recovery by claimant from distributee
After the State Treasurer has made payment to any person or persons in accordance with the declaratory judgment, as provided in N.J.S. 3B:22-30, no recovery may be had against the State Treasurer by any other person who may thereafter establish in any court proceeding his contrary interest in the surplus or the property from the sale of which the surplus arose. However, any other person who may thereafter establish in any court proceeding his contrary interest therein shall, as to the portion of the surplus remaining in the State Treasurer's hands, be entitled to his proportionate share thereof and, in addition thereto, may bring an action at law against the persons to whom distribution has been made by the State Treasurer, to recover his proportionate share of that portion of the surplus so distributed by the State Treasurer.

L.1981, c. 405, s. 3B:22-31, eff. May 1, 1982.



Section 3B:22-32 - Distribution Among Creditors To Be Pro Rata; Preferred Debts Excepted

3B:22-32. Distribution among creditors to be pro rata; preferred debts excepted
If the estate of a decedent is insufficient to pay his debts, his estate shall be applied to the preferred expenses and debts in accordance with N.J.S. 3B:22-2, and the balance shall be distributed among his creditors in proportion to the sum due to each.

L.1981, c. 405, s. 3B:22-32, eff. May 1, 1982.



Section 3B:22-33 - Claims Not Presented In Time Barred; Exception; Extension Of Time

3B:22-33. Claims not presented in time barred; exception; extension of time
If an estate is adjudged insolvent, any creditor who fails to exhibit his claim to the personal representative within the time limited and prescribed by N.J.S. 3B:22-4 shall be forever barred from prosecuting or recovering thereon unless the estate shall prove sufficient, after all claims exhibited and allowed are fully satisfied, or the creditors shall find some other asset not accounted for by the personal representative before distribution, in which case the creditor shall receive his ratable proportion therefrom. However, the court, before distribution made, may upon the application of any creditor of any insolvent decedent and after notice to the personal representative, extend the time within which claims may be presented by creditors of the decedent upon terms as the court may deem just.

L.1981, c. 405, s. 3B:22-33, eff. May 1, 1982.



Section 3B:22-34 - Authority Of Court To Pass Upon Claims Against The Estate And Upon Amount And Value Of Estate

3B:22-34. Authority of court to pass upon claims against the estate and upon amount and value of estate
In an action to have an estate adjudged insolvent, the court may adjudicate upon and determine the amount and value of the estate and the liability of the estate on claims made against it.

L.1981, c. 405, s. 3B:22-34, eff. May 1, 1982.



Section 3B:22-35 - Judgment Of Insolvency; Sale Of Assets

3B:22-35. Judgment of insolvency; sale of assets
If upon an adjudication and determination, it appears to the court that the estate is insufficient to pay the debts, or whenever it appears to the satisfaction of the court, upon consideration of the claims of creditors and the amount of estate and the value thereof that the estate is insufficient to pay the debts and that the estate is likely to be insolvent, the court may enter judgment to this effect, and direct the personal representative to proceed as if the estate were insolvent, and to make sale of the whole or any part of the estate of his decedent, from time to time, as may appear expedient.

L.1981, c. 405, s. 3B:22-35, eff. May 1, 1982.



Section 3B:22-36 - Proceeds; Distribution

3B:22-36. Proceeds; distribution
Proceeds of the estate which come to the hands of the personal representative shall be distributed under direction of the court, from time to time, as may be found convenient and just.

L.1981, c. 405, s. 3B:22-36, eff. May 1, 1982.



Section 3B:22-37 - Residue After Debts To Go To Heirs Or Devisees

3B:22-37. Residue after debts to go to heirs or devisees
If full payment of debts and claims is made, and there remains a residue, the residue shall be divided among the heirs of an intestate in the proportions as provided by law, or in case of a will, to the devisees as the will directs.

L.1981, c. 405, s. 3B:22-37, eff. May 1, 1982.



Section 3B:22-38 - Certain Actions Against Personal Representative Saved

3B:22-38. Certain actions against personal representative saved
Nothing contained in this article shall prevent a person from maintaining an action against the personal representative for, or in respect of, waste or misapplication of the estate of his decedent.

L.1981, c. 405, s. 3B:22-38, eff. May 1, 1982.



Section 3B:22-39 - "Heirs And Devisees" Defined.

3B:22-39 "Heirs and devisees" defined.

3B:22-39. As used in this article, heirs and devisees shall include the heirs and devisees of a deceased debtor and the heirs and devisees of any of them, who shall have died before the commencement of the action, authorized by this article, to whom any of the real or personal property, of which the debtor died seized or possessed, descended or was devised.

Amended 2004, c.132, s.85.



Section 3B:22-40 - Heirs And Devisees Liable For Debt Of Decedent

3B:22-40. Heirs and devisees liable for debt of decedent
Every creditor, whether by simple contract or specialty, and whether or not the heirs or devisees are mentioned therein, shall have and may maintain by virtue of this article an action against the heirs and devisees of his deceased debtor dying seized or possessed of any real or personal property. The heirs or devisees shall be liable to pay the debt by reason of the descent or devise of the real or personal property to them in the manner provided in this article. In all actions creditors shall be preferred as in actions against personal representatives.

L.1981, c. 405, s. 3B:22-40, eff. May 1, 1982.



Section 3B:22-41 - Joinder Of Parties

3B:22-41. Joinder of parties
The action shall be brought against all of the heirs and devisees of the deceased debtor who can be found within the State.

L.1981, c. 405, s. 3B:22-41, eff. May 1, 1982.



Section 3B:22-42 - General Judgment; Special Judgment

3B:22-42. General judgment; special judgment
If the debt be found due, the judgment against any heir or devisee shall be general for the full amount found due, unless the heir or devisee shall admit in the action the descent or devise of the estate to him, specifically describing it, in which case the judgment shall be special against him to be made out of the estate so descended and devised alone.

L.1981, c. 405, s. 3B:22-42, eff. May 1, 1982.



Section 3B:22-43 - Liability In Case Of Sale Or Transfer Of Estate

3B:22-43. Liability in case of sale or transfer of estate
In the event an estate descended or devised to any heir or devisee has been bona fide sold or transferred prior to the commencement of the action, it shall not be liable for the debt or for any judgment obtained in an action against him. In that event, if in an action against him the debt be found due, the judgment against him shall be general for the full amount thereof, unless he shall admit in the action the descent or devise of the estate to him, specifically describing it, in which case the judgment shall be general for the amount so found due, but only to the value of the estate descended or devised, and sold or transferred.

L.1981, c. 405, s. 3B:22-43, eff. May 1, 1982.



Section 3B:22-44 - Contribution Between Heirs And Devisees Liable

3B:22-44. Contribution between heirs and devisees liable
Contribution between heirs and devisees liable under this article may be had as heretofore.

L.1981, c. 405, s. 3B:22-44, eff. May 1, 1982.



Section 3B:23-1 - Distribution Of Assets In Kind

3B:23-1. Distribution of assets in kind
Except where a will authorizes distribution to be made in cash or in kind, the distributable assets of an intestate's estate or testator's estate shall be distributed in kind to the extent reasonably possible through application of the following provisions:

a. A specific devisee is entitled to distribution of the thing devised to him;

b. Any devise payable in money or an intestate share may be satisfied by value in kind provided:

(1) The person entitled to the payment has not demanded payment in cash;

(2) The property distributed in kind is valued at fair market value as of the date of its distribution; and

(3) No residuary devisee has requested that the asset in question remain a part of the residue of the estate.

L.1981, c. 405, s. 3B:23-1, eff. May 1, 1982.



Section 3B:23-2 - Valuation Of Assets

3B:23-2. Valuation of assets
For the purpose of valuation under subsection b. of N.J.S. 3B:23-1 securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day prior to distribution, or if there was no sale on that day, at the mean between amounts bid and offered at the close of that day. Assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution. For assets which do not have readily ascertainable value, a valuation as of a date not more than 30 days prior to the date of distribution, if otherwise reasonable, controls. For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised.

L.1981, c. 405, s. 3B:23-2, eff. May 1, 1982.



Section 3B:23-3 - Method Of Distribution

3B:23-3. Method of distribution
If the personal representative of either a testate or an intestate estate has, in the exercise of good faith and reasonable discretion, continued to hold in kind the distributable assets of an intestate estate or of the residue of a testate estate, the assets shall be distributed in kind if there is no objection to the proposed distribution and it is practicable to distribute undivided interests, otherwise those assets shall be converted into cash for distribution.

L.1981, c. 405, s. 3B:23-3, eff. May 1, 1982.



Section 3B:23-4 - Proposal Of Distribution; Contents; Time To Object

3B:23-4. Proposal of distribution; contents; time to object
After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The proposal shall notify all persons who have a right to object to the proposal of their right to object and that their objection must be in writing and received by the personal representative within 30 days after the mailing or delivery of the proposal. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset he is to receive, if not waived earlier in writing, terminates if he fails to object in writing received by the personal representative within 30 days after mailing or delivery of the proposal.

L.1981, c. 405, s. 3B:23-4, eff. May 1, 1982.



Section 3B:23-5 - Instrument Of Distribution

3B:23-5. Instrument of distribution
If distribution in kind is made, the personal representative may and, if requested, shall execute an instrument or deed of distribution assigning, transferring or releasing the assets to the distributee as evidence of the distributee's title to the property.

L.1981, c. 405, s. 3B:23-5, eff. May 1, 1982.



Section 3B:23-6 - Proof Of Delivery Of Instrument Of Distribution Conclusive Evidence Of Distributee's Receipt Of Assets; Exception

3B:23-6. Proof of delivery of instrument of distribution conclusive evidence of distributee's receipt of assets; exception
Proof that a distributee has received an instrument or deed of distribution of assets in kind or payment in distribution, from a personal representative, is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper.

L.1981, c. 405, s. 3B:23-6, eff. May 1, 1982.



Section 3B:23-7 - Protection Of Purchaser From Or Lender To Distributee

3B:23-7. Protection of purchaser from or lender to distributee
If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from the distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to a distributee who, as personal representative, has executed a deed of distribution to himself, as well as a purchaser from or lender to any other distributee or his transferee. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution. Any recorded instrument described in this section on which a State documentary fee is noted pursuant to section 3 of P.L.1968, c. 49 (C. 46:15-7) shall be prima facie evidence that the transfer was made for value.

L.1981, c. 405, s. 3B:23-7, eff. May 1, 1982.



Section 3B:23-8 - Partition For Purpose Of Distribution

3B:23-8. Partition for purpose of distribution
When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may institute an action, prior to the formal or informal closing of the estate, for partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party.

L.1981, c. 405, s. 3B:23-8, eff. May 1, 1982.



Section 3B:23-9 - Agreement Among Successors Binding On Personal Representative

3B:23-9. Agreement among successors binding on personal representative
Subject to the rights of creditors and taxing authorities, competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to his obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of his office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing herein relieves trustees of any duties owed to beneficiaries of trusts.

L.1981, c. 405, s. 3B:23-9, eff. May 1, 1982.



Section 3B:23-10 - Distribution To Guardian

3B:23-10. Distribution to guardian
A personal representative may discharge his obligation to distribute to any person under legal disability by distributing to the guardian of his estate.

L.1981, c. 405, s. 3B:23-10, eff. May 1, 1982.



Section 3B:23-11 - Interest On General Pecuniary Devise

3B:23-11. Interest on general pecuniary devise
Interest on general pecuniary devise. General pecuniary devises shall bear interest beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated by the will or unless the court, for good cause, waives the imposition of interest. The annual rate of interest on general pecuniary devises shall equal the average rate of return, to the nearest whole or one-half percent, for the corresponding preceding fiscal year terminating on June 30, of the State of New Jersey Cash Management Fund (State accounts) as reported by the Division of Investment in the Department of the Treasury.

L. 1981, c. 405; amended by L. 1987, c. 126, s. 1.



Section 3B:23-12 - Abatement Generally.

3B:23-12 Abatement generally.

3B:23-12. Except as provided in N.J.S.3B:23-14 and except as provided in connection with the share of a surviving spouse who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order:

a.Property passing by intestacy;

b.Residuary devises;

c.General devises;

d.Specific devises; and

e.Abatement within each classification is in proportion to the amount of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

Amended 2004, c.132, s.86.



Section 3B:23-13 - General Devise Charged Upon Specific Property Or Fund

3B:23-13. General devise charged upon specific property or fund
For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency.

L.1981, c. 405, s. 3B:23-13, eff. May 1, 1982.



Section 3B:23-14 - Where Will Expresses Order Of Abatement

3B:23-14. Where will expresses order of abatement
If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in N.J.S. 3B:23-12, shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

L.1981, c. 405, s. 3B:23-14, eff. May 1, 1982.



Section 3B:23-15 - Abatement Where Subject Of Specific Devise Sold

3B:23-15. Abatement where subject of specific devise sold
If the subject of a specific devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.

L.1981, c. 405, s. 3B:23-15, eff. May 1, 1982.



Section 3B:23-16 - Distribution By Order Of Court

3B:23-16. Distribution by order of court
When the account of a personal representative has been allowed by court, the court may direct just distribution, in accordance with the provisions of the will, of what shall remain in the estate or a trust under the will, after all debts and expenses and other charges have been allowed and deducted.

L.1981, c. 405, s. 3B:23-16, eff. May 1, 1982.



Section 3B:23-17 - Judgment For Distribution

3B:23-17. Judgment for distribution
When the account of a personal representative has been allowed by court, the court may direct just distribution of the property whereof a decedent died intestate which remains in his estate after payment of all debts, expenses and other charges which have been allowed and deducted as provided in chapter 5 of this title.

L.1981, c. 405, s. 3B:23-17, eff. May 1, 1982.



Section 3B:23-18 - Distribution; When Made

3B:23-18. Distribution; when made
Distribution of the property of an intestate shall not be made until 1 year after the granting of administration unless an order to limit creditors is entered, in which case distribution may be made 6 months after the order.

L.1981, c. 405, s. 3B:23-18, eff. May 1, 1982.



Section 3B:23-19 - Order For Filing Claims Of Unknown Distributees

3B:23-19. Order for filing claims of unknown distributees
3B:23-19. Order for filing claims of unknown distributees.

a.When it appears in an action for the distribution of the property of which a decedent dies intestate that no heirs to the property can be found or in addition to persons known to have an interest in the estate, there may be others whose names or addresses are unknown who may be entitled to participate in the distribution, the court may order additional actions to identify and locate heirs.

b.If no heirs to the property can be found, the property shall be presumed abandoned and handled in accordance with the "Uniform Unclaimed Property Act (1981)," R.S. 46:30B-1 et seq.

c.If, in addition to persons known to have an interest in the estate, others whose names or addresses are unknown may be entitled to participate in the distribution, the court shall order the part of the estate to which they may be entitled held for a specific period. The court shall set that period as two years beginning at the date of death unless good cause is shown to set another period. If the others cannot be located within the period, the court shall order the property divided among the known heirs in proportions as if the unknown heirs did not exist.

Amended 2001, c.109, s.2.



Section 3B:23-21 - Unclaimed Estate Assets.

3B:23-21 Unclaimed estate assets.

3B:23-21. Unclaimed estate assets. When a fiduciary states a final account and there remains in the fiduciary's control a balance, devise, distributive share, dividend, or sum of money to be paid to a person and the person, or that person's guardian, if a minor or a person who is incapacitated, fails to claim the balance, devise, distributive share, dividend, or sum of money within the period of time set forth in R.S.46:30B-37.1, then the property shall be disposed of as provided in N.J.S.3B:23-19 if it is part of an intestate estate or otherwise presumed abandoned and handled in accordance with the "Uniform Unclaimed Property Act (1981)," R.S.46:30B-1 et seq.

amended 1989, c.58, s.3; 2001, c.109, s.3; 2013, c.103, s.51.



Section 3B:23-22 - Deposit In Court Of Money Or Other Property Of Devisee, Heir Or Beneficiary Of Trust In Certain Cases

3B:23-22. Deposit in court of money or other property of devisee, heir or beneficiary of trust in certain cases
Where it shall appear that a devisee, heir or beneficiary of a trust would not have the benefit or use or control of the money or other property due him, or where other special circumstances make it appear desirable that the payment should be withheld or, in the case of a trust where the trustee was appointed other than by a court, the Superior Court, on motion of any person in interest, or, failing such, on motion of the Attorney General, or on the court's own motion, may direct that the money or other property be paid into court for the benefit of the devisee, heir, beneficiary of a trust, or any person or persons who may thereafter appear to be entitled thereto. The money or other property so paid into court shall be paid out only by order of the court.

L.1981, c. 405, s. 3B:23-22, eff. May 1, 1982.



Section 3B:23-23 - Letters Of Trusteeship Required Before Transfer To Trustee

3B:23-23. Letters of trusteeship required before transfer to trustee
It shall be unlawful for any fiduciary to transfer, pay over or distribute any devise, distributive share or part of the estate or trust in the possession or under the control of the fiduciary to a testamentary trustee or substituted testamentary trustee until letters of trusteeship shall have been issued to the testamentary trustee or substituted testamentary trustee.

L.1981, c. 405, s. 3B:23-23, eff. May 1, 1982.



Section 3B:23-24 - Refunding Bond Of Devisee Or Distributee

3B:23-24. Refunding bond of devisee or distributee
A personal representative shall, on paying a devise or distributive share or on delivering an instrument of distribution to the person entitled, take a refunding bond therefor, to be filed in the office of the surrogate of the county wherein he received his letters or in the office of the clerk of the Superior Court, if he received his letters from the Superior Court.

L.1981, c. 405, s. 3B:23-24, eff. May 1, 1982.



Section 3B:23-25 - Amount Of Bond; Form

3B:23-25. Amount of bond; form
The bond required under N.J.S. 3B:23-24 or N.J.S. 3B:23-33 shall be in the amount or value of the devise or allotted distributive share and shall be sufficient, if signed by the devisee or distributee, or his guardian, as the case may be, without any sureties whatever.

L.1981, c. 405, s. 3B:23-25, eff. May 1, 1982.



Section 3B:23-26 - Condition Of Devisee's Bond

3B:23-26. Condition of devisee's bond
The bond of a devisee shall be conditioned substantially as follows: That if any part or the whole of the devise shall at any time thereafter be needed to discharge any debt or debts, devise or devises, which the personal representative may not have other assets to pay, he, the devisee, will return his devise or that part thereof as may be necessary for the payment of the debts, or for the payment of a proportional part of the devises.

L.1981, c. 405, s. 3B:23-26, eff. May 1, 1982.



Section 3B:23-27 - Condition Of Distributee's Bond

3B:23-27. Condition of distributee's bond
The bond of a distributee shall be conditioned substantially as follows: That if any debt or debts, truly owing by the intestate, shall be afterwards sued for and recovered or otherwise duly made to appear, and there shall be no other assets to pay, he shall refund and pay back to the administrator his ratable part of the debt or debts, out of the part and share so allotted to him.

L.1981, c. 405, s. 3B:23-27, eff. May 1, 1982.



Section 3B:23-28 - Bonds Required Of Holders Of Determinable Interests; In General

3B:23-28. Bonds required of holders of determinable interests; in general
A personal representative shall not be compelled to pay or deliver personal property devised for life, for a term of years or for any other limited period, or upon a condition or any contingency, to the holder of the determinable interest, until security is given to the court in a sum and form as the court may deem sufficient to secure the remainder interest, whenever it shall accrue or vest in possession.

L.1981, c. 405, s. 3B:23-28, eff. May 1, 1982.



Section 3B:23-29 - Bond When Remainderman Is Lineal Descendant Of Holder Of Determinable Estate

3B:23-29. Bond when remainderman is lineal descendant of holder of determinable estate
Where the person next immediately in remainder is a lineal descendant of the holder of the determinable interest referred to in N.J.S. 3B:23-28, the holder of the determinable interest shall not be required to give security in excess of $50,000.00.

L.1981, c. 405, s. 3B:23-29, eff. May 1, 1982.



Section 3B:23-30 - Bond When The Personal Representative Is Holder Of A Determinable Estate

3B:23-30. Bond when the personal representative is holder of a determinable estate
When the personal representative is the holder of a determinable interest referred to in N.J.S. 3B:23-28, he shall, before receiving the personal property into his possession, file a bond with the clerk of the Superior Court or the surrogate of the proper county, as the case may be, unless the will provides that no security shall be required of him.

The bond shall be in the amount of money or the value of the property to be received, with two sufficient sureties, conditioned for the faithful conservation of the property.

Until the bond is filed, the personal representative may not receive the moneys or property, but the court may appoint some other proper person to receive and administer the money or property as trustee upon giving security for the faithful discharge of his duties as the court may deem proper.

L.1981, c. 405, s. 3B:23-30, eff. May 1, 1982.



Section 3B:23-31 - Actions For Distributive Shares

3B:23-31. Actions for distributive shares
If a personal representative fails to pay a distributive share to a person thereto entitled under a judgment made pursuant to N.J.S. 3B:23-17, that person may recover the distributive share in a civil action from the personal representative.

L.1981, c. 405, s. 3B:23-31, eff. May 1, 1982.



Section 3B:23-32 - Limitations On Enforcement Of Devise

3B:23-32. Limitations on enforcement of devise
Nothing in N.J.S. 3B:23-33 to N.J.S. 3B:23-35 shall be so construed as to permit the enforcement of a devise to the prejudice of creditors of the testator or as giving effect to a will not warranted by law.

L.1981, c. 405, s. 3B:23-32, eff. May 1, 1982.



Section 3B:23-33 - Action For Devise

3B:23-33. Action for devise
A devisee may bring an action in the Superior Court for his devise.

L.1981, c. 405, s. 3B:23-33, eff. May 1, 1982.



Section 3B:23-34 - Conditions Precedent To Suit For Devise.

3B:23-34 Conditions precedent to suit for devise.

3B:23-34. An action to recover a devise may not be maintained until:

a.The devise becomes due and payable;

b.Reasonable demand for payment is made upon the personal representative; and

c.A refunding bond in substantially the form prescribed in N.J.S.3B:23-26 is tendered to the personal representative by the devisee, or, if the devisee is a minor or a person who is incapacitated, by the guardian of the devisee's estate, and, if not accepted by the personal representative, the refunding bond is filed with the clerk of the court, prior to the commencement of the action.

amended 2013, c.103, s.52.



Section 3B:23-35 - Extent Of Recovery

3B:23-35. Extent of recovery
If it appears in the action that the surplus of assets in the possession of the personal representative over debts of the testator, is sufficient to pay all devises, the full amount of the devise may be recovered with costs; but if the surplus is not sufficient therefor, an abatement shall be made as provided in N.J.S. 3B:23-12 to N.J.S. 3B:23-15.

L.1981, c. 405, s. 3B:23-35, eff. May 1, 1982.



Section 3B:23-36 - Plea Of Want Of Assets; Procedure

3B:23-36. Plea of want of assets; procedure
If want of assets to pay debts and devises is pleaded in the action and if the account of the personal representative has not been settled, the court shall require him to account. Judgment shall be entered and execution shall issue only for the proportion ascertained to be payable to plaintiff, but the judgment shall remain a security for the payment of the residue of the devise and costs out of assets which may thereafter come to the possession of the personal representative.

L.1981, c. 405, s. 3B:23-36, eff. May 1, 1982.



Section 3B:23-37 - Apportionment Of Certain Real Estate To Pay Devise

3B:23-37. Apportionment of certain real estate to pay devise
When a devise, payable on a contingency which has not happened, is or may become a charge, at law or in equity, on real estate devised by will, any person in possession of a part of the real estate may bring a summary action in the Superior Court to set apart, as in an action for partition, a portion of the real estate as may be sufficient for payment of the devise when payable.

L.1981, c. 405, s. 3B:23-37, eff. May 1, 1982.



Section 3B:23-38 - Effect Of Apportionment; Filing And Recording Papers

3B:23-38. Effect of apportionment; filing and recording papers
If the court approves the partition, the real estate so set apart shall become charged or chargeable with the contingent devise, and the residue of the real estate shall thereupon be entirely discharged from all lien, charge or liability with respect to the devise.

All papers in the action shall be filed and recorded in the office of the county clerk or register of deeds and mortgages, as the case may be, of the county wherein the real estate is situate and shall be plenary evidence of the lien on the real estate so set apart and of the discharge of the residue of the real estate.

L.1981, c. 405, s. 3B:23-38, eff. May 1, 1982.



Section 3B:23-39 - Deposit With Court; Effect.

3B:23-39 Deposit with court; effect.

3B:23-39. When a devise charged by will upon real estate is wholly or in part limited over:

a.To minors, persons who are incapacitated, or persons not in esse; or

b.To persons who cannot be ascertained until the happening of an event named in the will; or

c.In a manner that the vesting of the devise may be contingent--

The Superior Court may, in a summary or other action by the executor, or a person interested in the real estate, direct the devise paid into court together with any additional sums as the court may deem reasonable to cover the expense of investing and taking charge of the devise. Upon payment into court, the real estate shall be wholly clear and discharged from the lien created by the will.

amended 2013, c.103, s.53.



Section 3B:23-40 - Payment Of Interest On Moneys Deposited

3B:23-40. Payment of interest on moneys deposited
When moneys are ordered to be paid into court pursuant to N.J.S. 3B:23-39, the interest thereof, or any part of the interest as the court may direct, shall be paid to or on behalf of the persons who would for the time being be entitled to the interest in proportion to their respective shares therein, and payments of interest shall be made, yearly or half-yearly or otherwise directly to the persons entitled thereto, unless otherwise directed by the court.

L.1981, c. 405, s. 3B:23-40, eff. May 1, 1982.



Section 3B:23-41 - Return Of Devise Pro Rata

3B:23-41. Return of devise pro rata
Where there are several devisees and a return of part of a devise shall afterwards appear necessary, each devisee shall only be compelled to return a proportional part of his devise so as to make up the whole sum needed.

L.1981, c. 405, s. 3B:23-41, eff. May 1, 1982.



Section 3B:23-42 - Distribution Of Nonresident Decedent's Estate

3B:23-42. Distribution of nonresident decedent's estate
The estate of a nonresident decedent being administered by a personal representative appointed in this State shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless:

a. By virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this State without reference to the local law of the decedent's domicile; or

b. The personal representative of this State, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative.

In other cases, distribution of the estate of a decedent shall be made in accordance with the law.

L.1981, c. 405, s. 3B:23-42, eff. May 1, 1982.



Section 3B:23-43 - Right Of Retainer

3B:23-43. Right of retainer
The amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to him in a direct proceeding for recovery of the debt.

L.1981, c. 405, s. 3B:23-43, eff. May 1, 1982.



Section 3B:24-1 - Definitions

3B:24-1. Definitions
As used in this chapter:

a. "The tax" means all taxes finally determined to be due and payable by a fiduciary, under the laws of the United States now or hereafter enacted and under the laws of this State now or hereafter enacted, imposing an estate tax;

b. "Gross tax estate" means all property of every description required to be included in computing the tax;

c. "Fiduciary" means any person acting in a fiduciary capacity who is required to pay the tax;

d. "Transferee" means any person to whom the gross tax estate or any part thereof is, or may be, transferred or to whom any benefit therein accrues other than that part of the gross tax estate which passes under the will of decedent, or, if there be no will, comes into the possession of the fiduciary for administration as a part of the gross tax estate of the decedent. The trustee of any inter vivos trust and the executor of, trustee or other fiduciary under, the will of any other decedent holding property included as a part of the gross estate shall be deemed to be a transferee.

L.1981, c. 405, s. 3B:24-1, eff. May 1, 1982.



Section 3B:24-2 - Apportionment Of Tax Among Fiduciary And Transferees Interested In Gross Tax Estate

3B:24-2. Apportionment of tax among fiduciary and transferees interested in gross tax estate
Whenever a fiduciary has paid or may be required to pay an estate tax under any law of the State of New Jersey or of the United States upon or with respect to any property required to be included in the gross tax estate of a decedent under the provisions of any law, hereinafter called "the tax," the amount of the tax, except in a case where a testator otherwise directs in his will, and except to the extent where by any instrument other than a will, hereinafter called a "nontestamentary instrument," a direction is given for apportionment within the fund of taxes assessed upon the specific fund dealt with in the "nontestamentary instrument," shall be apportioned among the fiduciary and each of the transferees interested in the gross tax estate whether residents or nonresidents of the State, in accordance with the rules of apportionment stated in this chapter, and the transferees shall each contribute to the tax the amounts apportioned against them. Nothing in this chapter shall be taken to require an apportionment of an estate tax inter sese among the devisees and beneficiaries under a will or among those who take as the heirs at law of a person dying intestate, or against the interest of any surviving spouse in any real property which was held by the spouse and the decedent as tenants by the entirety.

L.1981, c. 405, s. 3B:24-2, eff. May 1, 1982.



Section 3B:24-3 - Apportionment Of Tax Where Temporary Interest Is Created

3B:24-3. Apportionment of tax where temporary interest is created
Where a trust is created, or other provision made in any nontestamentary instrument whereby any person is given an interest in income, or an estate for years, or for life, or other temporary interest in any property or fund, the tax apportionable against both the temporary interest and the remainder thereafter shall, in the absence of directions to the contrary in the instrument, be charged against and paid out of the corpus of the property or fund without apportionment between remainders and temporary estates. The provisions of this section shall apply notwithstanding that the holder of the temporary interest is given rights to the corpus.

L.1981, c. 405, s. 3B:24-3, eff. May 1, 1982.



Section 3B:24-4 - Apportionment Of Tax To Transferees In Absence Of Directions To Contrary.

3B:24-4 Apportionment of tax to transferees in absence of directions to contrary.

3B:24-4. Apportionment of tax to transferees in absence of directions to contrary.

In the absence of directions to the contrary:

a.That part of the tax shall be apportioned to each of the transferees as bears the same ratio to the total tax as the ratio which each of the transferees' property included in the gross tax estate bears to the total property entering into the net estate for purposes of that tax, and the balance of the tax shall be apportioned to the fiduciary, the values as finally determined in the respective tax proceedings being the values to be used as the basis for apportionment of the respective taxes;

b.Any deduction allowed under the law imposing the tax by reason of the relationship of any transferee to the decedent or by reason of the charitable purposes of the gift shall inure to the benefit of the fiduciary or transferee, as the case may be, subject nonetheless to the provisions of N.J.S.3B:24-3;

c.Any deduction for property previously taxed and any credit for gift taxes paid by the decedent shall inure to the benefit of all transferees and the fiduciary and the tax to be apportioned shall be the tax after allowance of the deduction and credit; and

d.Any interest resulting from late payment of the tax shall be apportioned in the same manner as the tax and shall be charged by the fiduciary and any trustee of any inter vivos trust and any other transferee wholly against corpus.

Amended 2004, c.132, s.87; 2005, c.160, s.17.



Section 3B:24-5 - Limitation On Direction For Apportionment Or Nonapportionment Of Tax

3B:24-5. Limitation on direction for apportionment or nonapportionment of tax
Any direction as to apportionment or nonapportionment of the tax, whether contained in a will or in a nontestamentary instrument, shall be limited in its operation to the property passing thereunder unless the will or instrument otherwise directs.

L.1981, c. 405, s. 3B:24-5, eff. May 1, 1982.



Section 3B:24-6 - Recovery By Fiduciary From Transferees Or Others In Possession Of Property Included In Tax

3B:24-6. Recovery by fiduciary from transferees or others in possession of property included in tax
In all cases in which any property required to be included in the gross tax estate does not come into the possession of the fiduciary, he shall be entitled, and it shall be his duty, to recover from the transferees or from whoever is in possession of the property, the proportionate amounts of the tax and any interest thereon which is or may be payable by the transferees. If the fiduciary cannot recover the amount of the tax and interest thereon apportioned against a transferee, the amount not recoverable shall be dealt with in a manner as the court may determine. Nothing in this chapter shall require a person in possession of property to defer distribution of the property unless and until directed by the court.

L.1981, c. 405, s. 3B:24-6, eff. May 1, 1982.



Section 3B:24-7 - Transfer Or Distribution Of Property; Duties And Liabilities Of Fiduciary

3B:24-7. Transfer or distribution of property; duties and liabilities of fiduciary
A person acting in a fiduciary capacity shall not be required to transfer, pay over or distribute to any person, other than the fiduciary charged with the duty to collect and pay the tax, any fund or property with respect to which the tax is or may be imposed, until the amount of the tax and any interest thereon apportioned or which may be apportioned against the fund or property and which may be due from the persons entitled to the fund or property is paid, or, if the tax has not been determined or apportionment made, until adequate security for the payment is furnished to the person acting in a fiduciary capacity. A fiduciary shall not be under any duty to institute any action under this chapter or to make an apportionment thereunder until after the expiration of 3 months following the final determination of the tax. A fiduciary, who within a reasonable time after the expiration of 3 months following the final determination of the tax shall proceed to carry out the duty imposed upon himself by this chapter, shall not be subject to liability or surcharge in case the amount of the tax or any part thereof apportioned or to be apportioned against any transferee or person in possession of property shall be collectible at any time following the death of the decedent but shall thereafter be or become uncollectible.

L.1981, c. 405, s. 3B:24-7, eff. May 1, 1982.



Section 3B:24-8 - Jurisdiction Of Superior Court

3B:24-8. Jurisdiction of Superior Court
The Superior Court in a summary action or other action, including any action for the settlement of an account of the fiduciary, may apportion the tax and any interest. In the action the court, insofar as it may acquire jurisdiction over the property or person as the case may be, may charge the apportioned amount due by any transferee against the property of the transferee in the possession of the fiduciary or any other person and may direct all transferees, against whom the tax and any interest thereon have been or may be apportioned or from whom any part of the tax and any interest thereon may be recoverable, to make payment of the apportioned amounts to the fiduciary, and, further, may require the fiduciary to collect the charge and payments. If it shall be ascertained in the action that more than the proportionate amount of the tax and interest thereon due from any transferee has been paid by him or on his behalf, the court may direct reimbursement of the overpayment.

L.1981, c. 405, s. 3B:24-8, eff. May 1, 1982.



Section 3B:25-1 - Nonexoneration Of Property Subject To Mortgage Or Security Interest; Exception.

3B:25-1 Nonexoneration of property subject to mortgage or security interest; exception.

3B:25-1. Nonexoneration of property subject to mortgage or security interest; exception.

When property subject to a mortgage or security interest descends to an heir or passes to a devisee, the heir or devisee shall not be entitled to have the mortgage or security interest discharged out of any other property of the ancestor or testator, but the property so descending or passing to the person shall be primarily liable for the mortgage or secured debt, unless the will of the testator shall direct that the mortgage or security interest be otherwise paid. A general direction in the will to pay debts shall not be deemed a direction to pay the mortgage or security interest.


Amended 2004, c.132, s.88; 2005, c.160, s.18.



Section 3B:26-1 - Definition Of Absent Person

3B:26-1. Definition of absent person
As used in this chapter, an absent person means any person who has disappeared, or been confined or detained by a foreign power.

L.1981, c. 405, s. 3B:26-1, eff. May 1, 1982.



Section 3B:26-2 - Appointment Of Trustee For Absent Person; General Duties And Powers

3B:26-2. Appointment of trustee for absent person; general duties and powers
If an absent person has property in this State, which property may be wasted or dissipated unless proper management is provided, or where funds are needed for the support, care and welfare of the person or those entitled to be supported by him, and protection is necessary or desirable to obtain or provide funds, the Superior Court may in a summary action appoint one or more trustees to take charge of and manage the property. The trustee shall be under the direction and control of the court and shall have full power over the property and may commence and maintain proceedings for the conservation, protection or disposal of the property, or any part thereof, as the court may deem proper.

L.1981, c. 405, s. 3B:26-2, eff. May 1, 1982.



Section 3B:26-3 - Distribution Or Other Disposition Of Property

3B:26-3. Distribution or other disposition of property
Distribution or any other disposition of the property of an absent person may be made under direction of the court when he is presumed dead under N.J.S. 3B:27-1, or sooner if the death of the absent person is established by evidence satisfactory to the court. If the absent person returns or the need for management or protection ceases before distribution or other disposition, the trustee shall restore to him the property, after deduction of the reasonable expenses of the trust and compensation of the trustees.

L.1981, c. 405, s. 3B:26-3, eff. May 1, 1982.



Section 3B:26-4 - Powers, Duties And Responsibilities Of Trustee Or Court

3B:26-4. Powers, duties and responsibilities of trustee or court
The trustee shall have all the powers, duties and responsibilities of a guardian of the estate of a minor, and the court shall have all the powers, for the benefit of any person, which it has for the benefit of a minor for whom a guardian has been appointed. The court shall have the same powers, without appointing a trustee, to authorize, direct or ratify any single or more than one transaction necessary or desirable to achieve any security, service, care or protective arrangement, which it has in the case of a minor for whom no general guardian has been appointed.

L.1981, c. 405, s. 3B:26-4, eff. May 1, 1982.



Section 3B:27-1 - Death Of Resident Or Nonresident Presumed After 5 Years' Absence Or Exposure To Specific Catastrophic Event.

3B:27-1 Death of resident or nonresident presumed after 5 years' absence or exposure to specific catastrophic event.

3B:27-1. Death of resident or nonresident presumed after 5 years' absence or exposure to specific catastrophic event. a. A resident or nonresident of this State who absents himself from the place of his last known residence for a continuous period of 5 years, during which he has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead. His death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

b.A resident or nonresident of this State who is exposed to a specific event certified by the Governor as a catastrophic event that has resulted in a loss of life to persons known or unknown and whose absence following that event is not satisfactorily explained after diligent search or inquiry is presumed to be dead. The death is presumed to have occurred at the time of the catastrophic event.

c.Nothing in this section shall be construed to limit or abrogate the special peril doctrine under the common law.

Amended 2001, c.247, s.1.



Section 3B:27-2 - Restoration And Recovery Of Property Upon Reappearance Of Absentee.

3B:27-2 Restoration and recovery of property upon reappearance of absentee.
If an estate or property has been received, recovered or taken into possession by any person by reason of a declaration of death under the provisions of this chapter and in any action or proceeding it is thereafter proved that the person declared dead was alive at the time of the receipt, recovery or taking into possession, the estate or property, or its reasonable value at that time, shall, except as otherwise provided by law, be restored to the person deprived thereof by reason of the declaration, or to his heirs, devisees, personal representative or other persons entitled thereto. He or they may also demand and recover the income, rents and profits therefrom during the time he was or they were deprived thereof.

L.1981,c.405, s.3B:27-2, eff. May 1, 1982.



Section 3B:27-3 - Protection Of Personal Representative Or Trustee Making Distribution

3B:27-3. Protection of personal representative or trustee making distribution
A personal representative or trustee who pays over or delivers a devise, distributive share or any interest in property held in trust, to which a person declared dead by virtue of this chapter would, if living, be entitled, or which is given to a person so declared dead, for life or otherwise, with a limitation over to take effect in possession or enjoyment at or after the death of that person, shall be fully discharged from any and all liability to the person so declared dead, and to his personal representative and all persons claiming under him, upon filing with the surrogate of the proper county, or the clerk of the Superior Court as the case may be, the releases of the persons who would be entitled to the devise, share or interest if the person so declared to be dead were actually dead, together with their refunding bonds to the fiduciary. The bond shall be in the amount or value of the money or property so distributed, without sureties and upon the condition that the money or property so distributed will be refunded to the fiduciary in the event that the refunding should be required. Any person claiming the devise, share or interest may sue upon the bond as if it had been assigned to him.

L.1981, c. 405, s. 3B:27-3, eff. May 1, 1982.



Section 3B:27-4 - Real Estate Transaction In Which An Absentee Has An Interest; Title

3B:27-4. Real estate transaction in which an absentee has an interest; title
If an absentee, a resident or nonresident of New Jersey, shall be, by virtue of this chapter, declared dead by any court of competent jurisdiction in New Jersey; and if

a. Any real estate in which the absentee had or shall have any interest, divided or not, or contingent or not, as owner, tenant by the entirety, lessee, spouse of an owner, or otherwise, or

b. The interest in the real estate of the absentee has been or shall be sold, conveyed, mortgaged, assigned, leased, devised or otherwise alienated, as though the person were actually dead, then the absentee shall be thereafter forever barred from any claim of title to the real estate or interest therein. The person taking the real estate or interest therein in the transaction, and his heirs, assigns and successors in title, shall have as perfect a right or title therein and thereto, and shall hold the real estate, as though the absentee had actually died on the date he is declared dead.

L.1981, c. 405, s. 3B:27-4, eff. May 1, 1982.



Section 3B:27-5 - Absentee Later Proved Alive Entitled To Proceeds Of Transaction

3B:27-5. Absentee later proved alive entitled to proceeds of transaction
If an absentee should later be proved to have been alive at the time of a transaction referred to in N.J.S. 3B:27-4, then he or any other person taking under him shall be entitled to a just interest in the rents, purchase price, and other proceeds of the transaction, which have not come into the hands of a person who has given value therefor without notice that the absentee was alive.

L.1981, c. 405, s. 3B:27-5, eff. May 1, 1982.



Section 3B:27-6 - Action To Be Brought In Superior Court.

3B:27-6 Action to be brought in Superior Court.

3B:27-6. Action to be brought in Superior Court. a. The Superior Court may declare the absentee dead, if it is satisfied that the absentee should be presumed dead under the provisions of N.J.S.3B:27-1. Under the provisions of subsection a. of N.J.S.3B:27-1 the Superior Court may, if it concludes from a review of the evidence, both direct and circumstantial, that the earlier death of the absentee has been established and that the death occurred prior to the institution of the proceeding before the court, fix the date of death earlier than the expiration of the 5-year period set forth therein. Under the provisions of subsection b. of N.J.S.3B:27-1 the death is presumed to have occurred at the time of the catastrophic event. A declaration with respect to a nonresident shall affect only property located within the State.

b.At the request of an applicant who has obtained a declaration based on subsection b. of N.J.S.3B:27-1 with respect to a resident of this State, the court shall order the State registrar of vital statistics to issue, at no cost to the applicant, a death certificate. The State registrar may indicate on such certificate that it was issued pursuant to court order in accordance with this section.

Amended 2001, c.247, s.2.



Section 3B:28-1 - Estates Of Dower And Curtesy Prior To May 28, 1980.

3B:28-1 Estates of dower and curtesy prior to May 28, 1980.

3B:28-1. Estates of dower and curtesy prior to May 28, 1980.

The widow or widower, whether alien or not, of an individual dying intestate or otherwise, shall be endowed for the term of his life of one half of all real property of which the decedent, or another to the decedent's use, was seized of an estate of inheritance at any time during marriage prior to May 28, 1980, unless the widow or widower shall have relinquished her right of dower or his right of curtesy in the manner provided by P.L.1953, c.352 (C.37:2-18.1) or such right of dower or such right of curtesy otherwise shall have been extinguished by law.

Amended 2004, c.132, s.89; 2005, c.160, s.19.



Section 3B:28-2 - No Right Of Dower Or Curtesy Created On Or After May 28, 1980.

3B:28-2 No right of dower or curtesy created on or after May 28, 1980.

3B:28-2. No right of dower or curtesy created on or after May 28, 1980.

No right of dower or curtesy in real property shall arise if, on or after May 28, 1980, an individual shall become married, or such person or another to his use, shall become seized of an estate of inheritance.

Amended 2004, c.132, s.90; 2005, c.160, s.20.



Section 3B:28-3 - Right Of Joint Possession Of Principal Matrimonial Residence Where No Dower Or Curtesy Applies; Alienation.

3B:28-3 Right of joint possession of principal matrimonial residence where no dower or curtesy applies; alienation.

3B:28-3. Right of joint possession of principal matrimonial residence where no dower or curtesy applies; alienation.

a.During life every married individual shall be entitled to joint possession with his spouse of any real property which they occupy jointly as their principal matrimonial residence and to which neither dower nor curtesy applies. One who acquires an estate or interest in real property from an individual whose spouse is entitled to joint possession thereof does so subject to such right of possession, unless such right of possession has been released, extinguished or subordinated by such spouse or has been terminated by order or judgment of a court of competent jurisdiction or otherwise.

b.Nothing contained herein shall be construed to prevent the release, subordination or extinguishment of the right of joint possession by either spouse, by premarital agreement, separation agreement or other written instrument.

c.The right of joint possession shall be extinguished by the consent of both parties, by the death of either spouse, by judgment of divorce, separation or annulment, by other order or judgment which extinguishes same, or by voluntary abandonment of the principal matrimonial residence.

Amended 2004, c.132, s.91; 2005, c.160, s.21.



Section 3B:28-3.1 - Joint Occupancy Of Principal Matrimonial Residence; Mortgage Lien.

3B:28-3.1 Joint occupancy of principal matrimonial residence; mortgage lien.

3B:28-3.1. Joint occupancy of principal matrimonial residence; mortgage lien. The right of joint possession to the principal matrimonial residence as provided in N.J.S.3B:28-3 is subject to the lien of a mortgage, irrespective of the date when the mortgage is recorded, provided:

a.The mortgage is placed upon the matrimonial residence prior to the time that title to the residence was acquired by the married individual; or

b.The mortgage is placed upon the matrimonial residence prior to the marriage; or

c.The mortgage is a purchase money mortgage; or

d.The parties to the marriage have joined in the mortgage; or

e.The right of joint possession has been subordinated, released or extinguished by subsection b. or c. of N.J.S.3B:28-3.

Amended 2004, c.132, s.92; 2005, c.160, s.22.



Section 3B:28-4 - N. J. S. 3a:16-16 Saved From Repeal

3B:28-4. N.J.S. 3A:16-16 saved from repeal
N.J.S. 3A:16-16 is saved from repeal. This section provides that the court may order real property sold by a fiduciary to be sold free from dower or curtesy.

L.1981, c. 405, s. 3B:28-4, eff. May 1, 1982.



Section 3B:28-5 - N. J. S. 3a:16-17 Saved From Repeal

3B:28-5. N.J.S. 3A:16-17 saved from repeal
N.J.S. 3A:16-17 is saved from repeal. This section provides for the manner in which compensation shall be paid to the dower or curtesy holder where dower or curtesy is sold pursuant to N.J.S. 3A:16-16.

L.1981, c. 405, s. 3B:28-5, eff. May 1, 1982.



Section 3B:28-6 - N. J. S. 3a:25-12 Saved From Repeal

3B:28-6. N.J.S. 3A:25-12 saved from repeal
N.J.S. 3A:25-12 is saved from repeal. This section provides for the manner in which the proceeds of the sale of real property sold by judgment of the court and which have been invested during the lifetime of a surviving spouse shall be distributed after the death of the surviving spouse.

L.1981, c. 405, s. 3B:28-6, eff. May 1, 1982.



Section 3B:28-7 - N. J. S. 3a:35-3 Saved From Repeal

3B:28-7. N.J.S. 3A:35-3 saved from repeal
N.J.S. 3A:35-3 is saved from repeal. This section provides that title to real estate vested in a trustee is not subject to dower or curtesy.

L.1981, c. 405, s. 3B:28-7, eff. May 1, 1982.



Section 3B:28-8 - N. J. S. 3a:35-4 Saved From Repeal

3B:28-8. N.J.S. 3A:35-4 saved from repeal
N.J.S. 3A:35-4 is saved from repeal. This section grants to a widow or widower the right to remain in the mansion house until dower or curtesy are assigned.

L.1981, c. 405, s. 3B:28-8, eff. May 1, 1982.



Section 3B:28-9 - N. J. S. 3a:36-1 Saved From Repeal

3B:28-9. N.J.S. 3A:36-1 saved from repeal
N.J.S. 3A:36-1 is saved from repeal. This section provides that a widow or widower may recover damages when it is necessary to institute an action to have dower or curtesy assigned or whose right is unfairly assigned.

L.1981, c. 405, s. 3B:28-9, eff. May 1, 1982.



Section 3B:28-10 - N. J. S. 3a:36-2 Saved From Repeal

3B:28-10. N.J.S. 3A:36-2 saved from repeal
N.J.S. 3A:36-2 is saved from repeal. This section provides where and by whom an action may be commenced to admeasure dower or curtesy.

L.1981, c. 405, s. 3B:28-10, eff. May 1, 1982.



Section 3B:28-11 - N. J. S. 3a:36-3 Saved From Repeal

3B:28-11. N.J.S. 3A:36-3 saved from repeal
N.J.S. 3A:36-3 is saved from repeal. As provided in this section, the court may direct sale as in partition of real estate where dower or curtesy cannot be assigned without prejudice to the owners; direct assignment of dower or curtesy from rents and profits, or order the real estate sold free from dower or curtesy, making compensation for the value thereof.

L.1981, c. 405, s. 3B:28-11, eff. May 1, 1982.



Section 3B:28-12 - N. J. S. 3a:36-4 Saved From Repeal

3B:28-12. N.J.S. 3A:36-4 saved from repeal
N.J.S. 3A:36-4 is saved from repeal. Under this section, if real estate, subject to an inchoate right of dower or curtesy, is sold by a sheriff or other public officer, the purchaser may apply to have dower or curtesy admeasured.

L.1981, c. 405, s. 3B:28-12, eff. May 1, 1982.



Section 3B:28-13 - N. J. S. 3a:36-5 Saved From Repeal

3B:28-13. N.J.S. 3A:36-5 saved from repeal
N.J.S. 3A:36-5 is saved from repeal. Upon dower or curtesy becoming consummate after admeasurement under N.J.S. 3A:36-4, the widow or widower shall have the portion admeasured for life.

L.1981, c. 405, s. 3B:28-13, eff. May 1, 1982.



Section 3B:28-14 - N. J. S. 3a:37-1 Saved From Repeal

3B:28-14. N.J.S. 3A:37-1 saved from repeal
N.J.S. 3A:37-1 is saved from repeal. Under this section, a devise by a decedent to his or her spouse for life or otherwise is deemed to be in lieu of dower or curtesy unless the spouse files a written dissent within 6 months after probate rejecting the devise.

L.1981, c. 405, s. 3B:28-14, eff. May 1, 1982.



Section 3B:28-15 - N. J. S. 3a:37-2 Saved From Repeal

3B:28-15. N.J.S. 3A:37-2 saved from repeal
N.J.S. 3A:37-2 is saved from repeal. This section provides that, in the absence of a reconciliation, a spouse who lives in adultery is barred from having jointure, dower or curtesy.

L.1981, c. 405, s. 3B:28-15, eff. May 1, 1982.



Section 3B:28-17 - N. J. S. 3a:37-4 Saved From Repeal

3B:28-17. N.J.S. 3A:37-4 saved from repeal
N.J.S. 3A:37-4 is saved from repeal. This section provides that a widow may be barred of dower by jointure.

L.1981, c. 405, s. 3B:28-17, eff. May 1, 1982.



Section 3B:28-18 - N. J. S. 3a:37-5 Saved From Repeal

3B:28-18. N.J.S. 3A:37-5 saved from repeal
N.J.S. 3A:37-5 is saved from repeal. This section provides for the waiver of a jointure by a widow, her demand for dower and termination of her jointure estate.

L.1981, c. 405, s. 3B:28-18, eff. May 1, 1982.



Section 3B:28-19 - N. J. S. 3a:37-6 Saved From Repeal

3B:28-19. N.J.S. 3A:37-6 saved from repeal
N.J.S. 3A:37-6 is saved from repeal. This section provides that a widow who is evicted from her jointure may have it satisfied from the remainder of the husband's real estate.

L.1981, c. 405, s. 3B:28-19, eff. May 1, 1982.



Section 3B:29-1 - Laws Repealed

3B:29-1. Laws repealed
The following are repealed:

R.S. 3:2-12 (saved from repeal by N.J.S. 3A:3-32);

R.S. 3:2-45 (saved from repeal by N.J.S. 3A:3-30);

N.J.S. 3A:2-1 to 3A:2-8 inclusive;

N.J.S. 3A:3-4, 3A:3-5, 3A:3-12, 3A:3-15, 3A:3-16, 3A:3-17 to 3A:3-21 inclusive, 3A:3-23 to 3A:3-33 inclusive;

N.J.S. 3A:4-8 and 3A:4-12;

N.J.S. 3A:5-1 to 3A:5-8 inclusive;

N.J.S. 3A:6-1 to 3A:6-20 inclusive, 3A:6-22 to 3A:6-26 inclusive, 3A:6-28 to 3A:6-30 inclusive, 3A:6-33 to 3A:6-36 inclusive, 3A:6-38 to 3A:6-40 inclusive, 3A:6-43 to 3A:6-68 inclusive;

N.J.S. 3A:7-1 to 3A:7-30 inclusive;

N.J.S. 3A:8-1 to 3A:8-8 inclusive;

N.J.S. 3A:9-1 to 3A:9-12 inclusive;

N.J.S. 3A:10-1 to 3A:10-8 inclusive;

N.J.S. 3A:11-1 to 3A:11-5 inclusive;

N.J.S. 3A:12-1 to 3A:12-6 inclusive, 3A:12-10 to 3A:12-18 inclusive;

N.J.S. 3A:14-1 to 3A:14-4 inclusive;

N.J.S. 3A:15-1 to 3A:15-17 inclusive;

N.J.S. 3A:16-1 to 3A:16-11 inclusive, 3A:16-13 to 3A:16-15 inclusive, 3A:16-18 to 3A:16-20 inclusive;

N.J.S. 3A:17-1;

N.J.S. 3A:18-1 to 3A:18-8 inclusive;

N.J.S. 3A:19-1 to 3A:19-4 inclusive;

N.J.S. 3A:20-5 to 3A:20-8 inclusive;

N.J.S. 3A:21-1 to 3A:21-3 inclusive;

N.J.S. 3A:22-2, 3A:22-4 to 3A:22-6 inclusive;

N.J.S. 3A:23-1 to 3A:23-5 inclusive;

N.J.S. 3A:24-1, 3A:24-3 to 3A:24-49 inclusive;

N.J.S. 3A:25-2 to 3A:25-7 inclusive, 3A:25-9 to 3A:25-11 inclusive, 3A:25-13 to 3A:25-38 inclusive;

N.J.S. 3A:26-1;

N.J.S. 3A:27-1 to 3A:27-5 inclusive;

N.J.S. 3A:28-1 to 3A:28-3 inclusive;

N.J.S. 3A:29-1 to 3A:29-4 inclusive;

N.J.S. 3A:30-1 to 3A:30-6 inclusive;

N.J.S. 3A:31-1 to 3A:31-11 inclusive;

N.J.S. 3A:32-1 to 3A:32-3 inclusive;

N.J.S. 3A:33-1 and 3A:33-2;

N.J.S. 3A:34-1 to 3A:34-14 inclusive;

N.J.S. 3A:35-1 to 3A:35-4 inclusive;

N.J.S. 3A:36-1 to 3A:36-5 inclusive; 3A:37-1 to 3A:37-6 inclusive;

N.J.S. 3A:38-1 to 3A:38-7 inclusive;

N.J.S. 3A:39-1 and 3A:39-2;

N.J.S. 3A:40-1 to 3A:40-6 inclusive;

N.J.S. 3A:41-1, 3A:41-2, 3A:41-6 to 3A:41-14 inclusive;

N.J.S. 3A:42-1 and 3A:42-2.

Laws of 1948, c. 364, s.s. 17 and 18 (saved from repeal by N.J.S. 3A:3-31 and 3A:3-33);

Laws of 1977, c. 412, s.s. 1 to 16 inclusive; 20 to 86 inclusive (C. 3A:2A-1 to C. 3A:2A-83 inclusive);

Laws of 1979, c. 219, s. 1 (C. 3A:2A-29.1);

Laws of 1979, c. 221, s.s. 12 to 15 inclusive (C. 3A:2A-6.1, C. 3A:2A-48.1, C. 3A:2A-85 and C. 3A:2A-86);

Laws of 1980, c. 51, s. 1 (C. 3A:2A-87);

Laws of 1962, c. 241, s.s. 1 to 5 inclusive (C. 3A:3-16.1 to C. 3A:3-16.5 inclusive);

Laws of 1952, c. 221, s.s. 1 and 2 (C. 3A:3A-1 and C. 3A:3A-2);

Laws of 1968, c. 270, s.s. 1 to 3 inclusive (C. 3A:6-16.1 to C. 3A:16-16.3 inclusive);

Laws of 1979, c. 482, s.s. 1 to 5 inclusive, 7, 11 to 18 inclusive, 26 to 34 inclusive (C. 3A:6-16.10 to C. 3A:6-16.32 inclusive);

Laws of 1979, c. 494, s.s. 1 and 2 (C. 3A:6-32.1 and C. 3A:6-32.2);

Laws of 1959, c. 132, s.s. 1 and 2 (C. 3A:7-14.1 and C. 3A:7-14.2);

Laws of 1979, c. 501, s.s. 2 to 4 inclusive (C. 3A:10-2.1 to C. 3A:10-2.3 inclusive);

Laws of 1980, c. 6, s. 1 (C. 3A:10-2.4);

Laws of 1952, c. 331, s.s. 1 and 2 (C. 3A:10-3.1 and C. 3A:10-3.2);

Laws of 1952, c. 156, s.s. 1 to 9 inclusive (C. 3A:14A-1 to C. 3A:14A-9 inclusive);

Laws of 1963, c. 94, s.s. 1 to 4 inclusive (C. 3A:15-17.1 to C. 3A:15-17.4 inclusive);

Laws of 1975, c. 25, s.s. 1 to 5 inclusive (C. 3A:15-17.5 to C. 3A:15-17.9 inclusive);

Laws of 1973, c. 359, s.s. 1 to 5 inclusive (C. 3A:15-30 to C. 3A:15-34 inclusive);

Laws of 1975, c. 337, s.s. 1 to 7 inclusive (C. 3A:15-35 to C. 3A:15-41 inclusive);

Laws of 1979, c. 486, s.s. 1 to 3 inclusive (C. 3A:20-12 to C. 3A:20-14 inclusive);

Laws of 1979, c. 485, s. 1 (C. 3A:35-5);

Laws of 1977, c. 483, s.s. 1 to 8 inclusive (C. 3A:38A-1 to C. 3A:38A-8 inclusive);

Laws of 1979, c. 487, s.s. 1 and 4 (C. 3A:39-5 and C. 3A:39-6);

Laws of 1971, c. 338, s.s. 1 to 8 inclusive (C. 3A:43-1 to C. 3A:43-8 inclusive).

L.1981, c. 405, s. 3B:29-1, eff. May 1, 1982.



Section 3B:30-1 - Short Title.

3B:30-1. Short title.
1. This act shall be known and may be cited as the "Uniform TOD Security Registration Act."

L.1995,c.130,s.1.



Section 3B:30-2 - Definitions.

3B:30-2 Definitions.

2.As used in the act:

"Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

"Devisee" means any person designated in a will to receive a disposition of real or personal property.

"Heirs" means those persons, including the surviving spouse or domestic partner, who are entitled under the statutes of intestate succession to the property of a decedent.

"Person" means an individual, a corporation, an organization or other legal entity.

"Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

"Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

"Register" including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

"Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

"Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

"Security account" means: a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death; or a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

"State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

L.1995,c.130,s.2; amended 2005, c.331, s.26.



Section 3B:30-3 - Individuals, Multiple Owners, Registration Of A Security.

3B:30-3 Individuals, multiple owners, registration of a security.
3. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship for, and not as tenants in common.

L.1995,c.130,s.3.



Section 3B:30-4 - Registration Of Security In Beneficiary Form.

3B:30-4. Registration of security in beneficiary form.
4. A security may be registered in beneficiary form if the form is authorized by this or similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

L.1995,c.130,s.4.



Section 3B:30-5 - Designation Of Beneficiary, Registration In Beneficiary Form

3B:30-5. Designation of beneficiary, registration in beneficiary form
5. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

L.1995,c.130,s.5.



Section 3B:30-6 - "Transfer On Death," "Pay On Death"

3B:30-6. "Transfer on death," "pay on death"
6. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of the beneficiary.

L.1995,c.130,s.6.



Section 3B:30-7 - No Effect On Ownership, Cancellation, Change Permitted

3B:30-7. No effect on ownership, cancellation, change permitted
7. The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be cancelled or changed at any time by the sole owner or all then surviving owners, without the consent of the beneficiary.

L.1995,c.130,s.7.



Section 3B:30-8 - Passage Of Security To Beneficiary, Reregistration

3B:30-8. Passage of security to beneficiary, reregistration
8. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

L.1995,c.130,s.8.



Section 3B:30-9 - Rights Of Registering Entity

3B:30-9. Rights of registering entity
9. a. A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this act.

b. By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this act.

c. A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of a security in accordance with section 8 of this act and does so in good faith reliance on:

(1) the registration;

(2) this act; and

(3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity.

The protections of this act do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this act.

d. The protection provided by this act to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

L.1995,c.130,s.9.



Section 3B:30-10 - Transfer On Death, Effectiveness

3B:30-10. Transfer on death, effectiveness
10. a. A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this act and is not testamentary.

b. This act does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this State.

L.1995,c.130,s.10.



Section 3B:30-11 - Establishment Of Terms, Conditions By Registering Entity

3B:30-11. Establishment of terms, conditions by registering entity
11. a. A registering entity offering to accept registration in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form, and for implementation of registrations in beneficiary form, including requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by decedents of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

b. The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.;

(2) multiple owners-sole beneficiary: John S. Brown, Mary B. Brown JT TEN TOD John S. Brown Jr.;

(3) multiple owner-primary and secondary (substituted) beneficiaries: John S. Brown, Mary B. Brown JT TEN TOD John S. Brown Jr. LDPS.

L.1995,c.130,s.11.



Section 3B:30-12 - Construction Of Act

3B:30-12. Construction of act
12. a. This act shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this act among states enacting it.

b. Unless displaced by the particular provisions of this act, the principles of law and equity supplement its provisions.

L.1995,c.130,s.12.



Section 3B:31-1 - Short Title.

3B:31-1. Short Title.
3B:31-1. Short Title.
This act shall be known and may be cited as the "Uniform Trust Code."

L.2015, c.276, s.1.



Section 3B:31-2 - Scope.

3B:31-2. Scope.
3B:31-2. Scope.

This act applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.

L.2015, c.276, s.1.



Section 3B:31-3 - Definitions.

3B:31-3. Definitions.
3B:31-3. Definitions.

As used in this act:

"Action," with respect to an act of a trustee, includes a failure to act.

"Beneficiary," as it relates to trust beneficiaries, includes a person:

(1)who has any present or future interest, vested or contingent;

(2)who, in a capacity other than that of trustee, holds a power of appointment over trust property;

(3)who is the owner of an interest by assignment or other transfer; and

(4)as it relates to a charitable trust, any person who is entitled to enforce the trust.

"Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in subsection a. of N.J.S.3B:31-22.

"Environmental law" means a federal, State, or local law, rule, regulation, or ordinance relating to protection of the environment.

"Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust.

"Jurisdiction," with respect to a geographic area, includes a state or country.

"Power of withdrawal" means a presently exercisable general power of appointment other than a power exercisable only upon consent of the trustee or a person holding an adverse interest.

"Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

"Qualified beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined:

(1)is a distributee or permissible distributee of trust income or principal;

(2)would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph (1) terminated on that date; or

(3)would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

"Revocable," as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

"Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

"Spendthrift provision" means a term of a trust which restrains both voluntary and involuntary transfer of a beneficiary's interest.

"State" means a State of the United States, the District of Columbia, Commonwealth of Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

"Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

"Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto.

"Trustee," in addition to the definition contained in N.J.S.3B:1-2, includes a corporate entity in its capacity as trustee and a co-trustee where two or more are appointed.

L.2015, c.276, s.1.



Section 3B:31-4 - Knowledge.

3B:31-4. Knowledge.
3B:31-4. Knowledge.

a.Subject to subsection b. of this section, a person has knowledge of a fact if the person:

(1)has actual knowledge of it;

(2)has received a notice or notification of it; or

(3)from all the facts and circumstances known to the person at the time in question, has reason to know it.

b.An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.

L.2015, c.276, s.1.



Section 3B:31-5 - Default And Mandatory Rules.

3B:31-5 Default and mandatory rules.
3B:31-5. Default and Mandatory Rules.
a.Except as otherwise provided in the terms of the trust, this act governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

b.The terms of a trust prevail over any provision of this act except:

(1)the requirements for creating a trust;

(2)the duty of a trustee to act in good faith and in accordance with the purposes of the trust;

(3)the requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve;

(4)the power of the court to modify or terminate a trust under N.J.S.3B:31-26 through N.J.S.3B:31-33;

(5)the effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in article 4 of this act;

(6)the power of the court under N.J.S.3B:31-47 to require, dispense with, or modify or terminate a bond;

(7)the duty under subsections a. and b. of N.J.S.3B:31-67 to respond to the request of a qualified beneficiary of an irrevocable trust who has attained the age of 35 years for a copy of the trust instrument or for other information reasonably related to the administration of the trust;

(8)the effect of an exculpatory term under N.J.S.3B:31-77;

(9)the rights under N.J.S.3B:31-79 through N.J.S.3B:31-81 of a person other than a trustee or beneficiary;

(10) periods of limitation for commencing a judicial proceeding; and

(11) the power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice.

L.2015, c.276, s.1.



Section 3B:31-6 - Common Law Of Trusts; Principles Of Equity.

3B:31-6. Common Law of Trusts; Principles of Equity.
3B:31-6. Common Law of Trusts; Principles of Equity.

The common law of trusts and principles of equity supplement this act, except to the extent modified by this act or another statute of this State.

L.2015, c.276, s.1.



Section 3B:31-7 - Governing Law.

3B:31-7 Governing law.
3B:31-7. Governing Law.

The meaning and effect of the terms of a trust are determined by:

a.the law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

b.in the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

L.2015, c.276, s.1.



Section 3B:31-8 - Principal Place Of Administration.

3B:31-8 Principal place of administration.
3B:31-8. Principal Place of Administration.

a.Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1)a trustee maintains a place of business located in or a trustee is a resident of the designated jurisdiction; or

(2)all or part of the administration occurs in the designated jurisdiction.

In the absence of terms of a trust designating the principal place of administration, the initial principal place of administration of a nontestamentary trust shall be this State if the trust is governed by the law of this State, and the principal place of administration of a testamentary trust shall be the jurisdiction in which the decedent was domiciled at the time of death.

b.A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries.

c.The trustee, in furtherance of the duty prescribed by subsection b. of this section, may transfer the trust's principal place of administration to another State or to a jurisdiction outside of the United States.

d.The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than 60 days before initiating the transfer. The notice of proposed transfer shall include:

(1)the name of the jurisdiction to which the principal place of administration is to be transferred;

(2)the address and telephone number at the new location at which the trustee can be contacted;

(3)the date on which the proposed transfer is anticipated to occur; and

(4)the date, not less than 60 days after the giving of the notice, by which the qualified beneficiary is required to notify the trustee of an objection to the proposed transfer.

e.The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice, unless the trustee secures judicial approval for the transfer.

f.In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to N.J.S.3B:31-49.

L.2015, c.276, s.1.



Section 3B:31-9 - Methods And Waiver Of Notice.

3B:31-9 Methods and waiver of notice.

3B:31-9. Methods and Waiver of Notice.
a.Notice to a person under this act or the sending of a document to a person under this act shall be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed textual electronic message.

b.Notice otherwise required under this act or a document otherwise required to be sent under this act need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

c.Notice under this act or the sending of a document under this act may be waived by the person to be notified or sent the document.

d.Notice of a judicial proceeding shall be given as provided in the applicable New Jersey Rules of Court.

L.2015, c.276, s.1.



Section 3B:31-10 - Others Treated As Qualified Beneficiaries.

3B:31-10 Others treated as qualified beneficiaries.
3B:31-10. Others Treated as Qualified Beneficiaries.

a.Whenever notice to qualified beneficiaries of a trust is required under this act, the trustee shall also give notice to any other beneficiary who has sent the trustee a request for notice.

b.A charitable organization expressly designated to receive distributions under the terms of a charitable trust or a person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in N.J.S.3B:31-24 or N.J.S.3B:31-25 has the rights of a qualified beneficiary under this act.

c.The Attorney General of this State has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this State.

L.2015, c.276, s.1.



Section 3B:31-11 - Nonjudicial Settlement Agreements.

3B:31-11 Nonjudicial settlement agreements.

3B:31-11. Nonjudicial Settlement Agreements.

a.For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

b.Except as otherwise provided in subsection c. of this section or any other provision of this chapter, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

c.A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this act or other applicable law.

d.Matters that may be resolved by a nonjudicial settlement agreement include:

(1)the interpretation or construction of the terms of the trust;

(2)the approval of a trustee's report or accounting;

(3)direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4)the resignation or appointment of a trustee and the determination of a trustee's compensation;

(5)transfer of a trust's principal place of administration; and

(6)liability of a trustee for an action relating to the trust.

e.Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in article 2 was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.

f.A nonjudicial settlement may not be used to produce a result that is contrary to other sections of Title 3B of the New Jersey Statutes, including, but not limited to, terminating or modifying a trust in an impermissible manner.

L.2015, c.276, s.1.



Section 3B:31-12 - Rules Of Construction.

3B:31-12 Rules of construction.
3B:31-12. Rules of Construction.

The rules of construction that apply in this State to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property.

L.2015, c.276, s.1.



Section 3B:31-13 - Representation: Basic Effect.

3B:31-13 Representation: basic effect.

3B:31-13. Representation: Basic Effect.

a.Notice to a person who may represent and bind another person under this article has the same effect as if notice were given directly to the other person.

b.The consent of a person who may represent and bind another person under this article is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

c.Except as otherwise provided in N.J.S.3B:31-27 and N.J.S.3B:31-43, a person who under this article may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

d.A settlor may not represent and bind a beneficiary under this article with respect to the termination or modification of a trust under subsection a. of N.J.S.3B:31-27.

L.2015, c.276, s.1.



Section 3B:31-14 - Representation By Holder Of General Testamentary Power Of Appointment.

3B:31-14 Representation by holder of general testamentary power of appointment.

3B:31-14. Representation by Holder of General Testamentary Power of Appointment.

a.To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.

b.A holder of a general power of appointment in favor of the holder or holder's estate shall not be deemed to have a conflict with permissible appointees and takers in default.

L.2015, c.276, s.1.



Section 3B:31-15 - Representation By Fiduciaries And Parents.

3B:31-15 Representation by fiduciaries and parents.
3B:31-15. Representation by Fiduciaries and Parents.

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

a.a guardian of the property may represent and bind the estate that the guardian of the property controls;

b.a guardian of the person may represent and bind the ward if no guardian of the property has been appointed;

c.an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

d.a trustee may represent and bind the beneficiaries of the trust;

e.a personal representative of a decedent's estate may represent and bind persons interested in the estate; and

f.a parent may represent and bind the parent's minor or unborn child if a guardian for the child has not been appointed.

L.2015, c.276, s.1.



Section 3B:31-16 - Representation By Person Having Substantially Identical Interest.

3B:31-16 Representation by person having substantially identical interest.
3B:31-16. Representation by Person Having Substantially Identical Interest.

Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.

L.2015, c.276, s.1.



Section 3B:31-17 - Appointment Of Representative.

3B:31-17 Appointment of representative.
3B:31-17. Appointment of Representative.

a.If the court determines that an interest is not represented under this article or that the otherwise available representation might be inadequate, the court may appoint a guardian ad litem or other representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A guardian ad litem or other representative may be appointed to represent several persons or interests.

b.A guardian ad litem or other representative may act on behalf of the individual or person represented with respect to any matter arising under this act, whether or not a judicial proceeding concerning the trust is pending.

c.A guardian ad litem or other representative may consider the benefit accruing to the living members of the individual's family.

L.2015, c.276, s.1.



Section 3B:31-18 - Methods Of Creating Trust.

3B:31-18 Methods of creating trust.
3B:31-18. Methods of Creating Trust.

A trust may be created by:

a.transfer of property under a written instrument to another person as trustee during the settlor's lifetime or by will or other written disposition taking effect upon the settlor's death;

b.written declaration by the owner of property that the owner holds identifiable property as trustee; or

c.written exercise of a power of appointment in favor of a trustee.

L.2015, c.276, s.1.



Section 3B:31-19 - Requirements For Creation.

3B:31-19. Requirements for creation.
3B:31-19. Requirements for Creation.

a.A trust is created only if:

(1)the settlor has capacity to create a trust;

(2)the settlor indicates an intention to create the trust;

(3)the trust has a definite beneficiary or is:

(a)a charitable trust;

(b)a trust for the care of an animal, as provided in N.J.S.3B:31-24; or

(c)a trust for a noncharitable purpose, as provided in N.J.S.3B:31-25;

(4)the trustee has duties to perform; and

(5)the same person is not the sole trustee and sole beneficiary of all beneficial interests.

b.A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to the provisions of section 14 of P.L.1999, c.159 (C.46:2F-10) or any other applicable rule against perpetuities.

c.A power in a trustee to select a beneficiary from an indefinite class is valid if exercised within a reasonable time and is not void as provided in section 14 of P.L.1999, c.159 (C.46:2F-10) or any other applicable rule against perpetuities or restraint on alienation. If invalid, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

d.A written instrument which creates a trust or transfers property to a trust shall not be invalid or ineffective because the transferee is identified as the trust rather than the trustee thereof.

L.2015, c.276, s.1.



Section 3B:31-20 - Written Trusts Created In Other Jurisdictions.

3B:31-20 Written trusts created in other jurisdictions.
3B:31-20. Written Trusts Created in Other Jurisdictions.

A written trust not created by will is validly created if its creation complies with the law of the jurisdiction in which:

a.the trust instrument was executed;

b.at the time the trust was created, the settlor was domiciled, had a place of abode, or was a national;

c.at the time the trust was created, a trustee was domiciled or had a place of business; or

d.at the time the trust was created, any trust property was located.

L.2015, c.276, s.1.



Section 3B:31-21 - Trust Purposes.

3B:31-21 Trust purposes.
3B:31-21. Trust Purposes.

A trust may be enforced only to the extent its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms shall be for the benefit of its beneficiaries.

L.2015, c.276, s.1.



Section 3B:31-22 - Charitable Purposes, Enforcement.

3B:31-22 Charitable purposes, enforcement.

3B:31-22. Charitable Purposes; Enforcement.

a.A charitable trust is one that is created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purpose the achievement of which is beneficial to the community.

b.If the terms of a charitable trust do not state a particular charitable purpose or beneficiary, and the trustee or other person authorized to state a particular charitable purpose or name a particular charitable beneficiary fails to make a selection, the court may select one or more charitable purposes or beneficiaries. The selection shall be consistent with the settlor's intention to the extent it can be ascertained.

c.A proceeding to enforce a charitable trust may be brought by the settlor, by the Attorney General, by the trust's beneficiaries or by other persons who have standing.

L.2015, c.276, s.1.



Section 3B:31-23 - Creation Of Trust Induced By Fraud, Duress, Or Undue Influence.

3B:31-23 Creation of trust induced by fraud, duress, or undue influence.
3B:31-23. Creation of Trust Induced by Fraud, Duress, or Undue Influence.

A trust is void to the extent its creation was induced by fraud, duress, or undue influence.

L.2015, c.276, s.1.



Section 3B:31-24 - Trust For Care Of Animal.

3B:31-24 Trust for care of animal.
3B:31-24. Trust for Care of Animal.

a.A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

b.A trust authorized by this section may be enforced by the settlor or by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

c.Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use shall be distributed to the settlor, if then living, otherwise to the settlor's estate.

L.2015, c.276, s.1.



Section 3B:31-25 - Noncharitable Trust Without Ascertainable Beneficiary.

3B:31-25 Noncharitable trust without ascertainable beneficiary.
3B:31-25. Noncharitable Trust Without Ascertainable Beneficiary.

Except as otherwise provided in N.J.S.3B:31-24 or by another statute, the following rules apply:

a.A trust may be created for a noncharitable but otherwise valid purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee.

b.A trust authorized by this section may be enforced by the settlor or by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

c.Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use shall be distributed to the settlor, if then living, otherwise to the settlor's estate.

L.2015, c.276, s.1.



Section 3B:31-26 - Modification Or Termination Of Trust; Proceedings For Approval Or Disapproval.

3B:31-26 Modification or termination of trust; proceedings for approval or disapproval.
3B:31-26. Modification or Termination of Trust; Proceedings for Approval or Disapproval.

a.In addition to the methods of termination prescribed by N.J.S.3B:31-27 through N.J.S.3B:31-33, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful, contrary to public policy of this State, or impossible to achieve.

b.A proceeding to approve or disapprove a proposed modification or termination under N.J.S.3B:31-27 through N.J.S.3B:31-33, or trust combination or division under N.J.S.3B:31-34, may be commenced by a trustee or beneficiary. The settlor of a charitable trust may maintain a proceeding to modify the trust under N.J.S.3B:31-29.

L.2015, c.276, s.1.



Section 3B:31-27 - Modification Or Termination Of Noncharitable Irrevocable Trust By Consent.

3B:31-27 Modification or termination of noncharitable irrevocable trust by consent.
3B:31-27. Modification or Termination of Noncharitable Irrevocable Trust by Consent.

a.A noncharitable irrevocable trust may be modified or terminated upon consent of the trustee and all beneficiaries, if the modification or termination is not inconsistent with a material purpose of the trust.

b.A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

c.A spendthrift provision in the terms of the trust is not presumed to constitute a material purpose of the trust.

d.Upon termination of a trust under subsection a. or b. of this section, the trustee shall distribute the trust property as agreed by the beneficiaries.

e.If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection a. or b. of this section, the modification or termination may be approved by the court if the court is satisfied that:

(1)if all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2)the interests of a beneficiary who does not consent will be adequately protected.

L.2015, c.276, s.1.



Section 3B:31-28 - Modification Or Termination Because Of Unanticipated Circumstances Or Inability To Administer Trust Effectively.

3B:31-28 Modification or termination because of unanticipated circumstances or inability to administer trust effectively.
3B:31-28. Modification or Termination Because of Unanticipated Circumstances or Inability to Administer Trust Effectively.

a.The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification shall be made in accordance with the settlor's probable intent.

b.The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

c.Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

L.2015, c.276, s.1.



Section 3B:31-29 - Modification Or Termination Of Charitable Trust (Cy Pres).

3B:31-29 Modification or termination of charitable trust (Cy Pres).
3B:31-29. Modification or Termination of Charitable Trust (Cy Pres).

a.Except as otherwise provided in subsection b. of this section, if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful:

(1)the trust does not fail, in whole or in part;

(2)the trust property does not revert to the settlor or the settlor's estate; and

(3)the court may modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes.

b.A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection a. of this section.

L.2015, c.276, s.1.



Section 3B:31-30 - Modification Or Termination Of Uneconomic Trust.

3B:31-30 Modification or termination of uneconomic trust.
3B:31-30. Modification or Termination of Uneconomic Trust.

a.After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than $100,000 may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

b.The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

c.Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

d.This section does not apply to an easement for conservation or preservation.

L.2015, c.276, s.1.



Section 3B:31-31 - Reformation To Correct Mistakes.

3B:31-31 Reformation to correct mistakes.
3B:31-31. Reformation to Correct Mistakes.

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's probable intent if it is proved by clear and convincing evidence that there was a mistake of fact or law, whether in expression or inducement.

L.2015, c.276, s.1.



Section 3B:31-32 - Construction To Conform Trust Terms To Probably Intent Of Settlor.

3B:31-32 Construction to conform trust terms to probably intent of settlor.

3B:31-32. Construction to Conform Trust Terms to Probable Intent of Settlor.
Nothing in this act shall prevent the court from construing the terms of a trust, even if unambiguous, to conform to the settlor's probable intent.

L.2015, c.276, s.1.



Section 3B:31-33 - Modification To Achieve Settlor's Tax Objectives.

3B:31-33 Modification to achieve settlor's tax objectives.
3B:31-33. Modification to Achieve Settlor's Tax Objectives.

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intent. The court may provide that the modification has retroactive effect.

L.2015, c.276, s.1.



Section 3B:31-34 - Combination And Division Of Trusts.

3B:31-34 Combination and division of trusts.
3B:31-34. Combination and Division of Trusts.

a.Subject to subsection b. of this section,

(1)the trustees of two or more trusts or parts of trusts may combine the trusts or parts thereof into a single trust, even if such trusts or parts thereof are created by different settlors or under different instruments, and even if the trusts have different trustees; and

(2)the trustees of a single trust may divide the trust into two or more separate trusts, in which case distributions provided by the governing instrument may be made from one or more of the separate trusts.

b.A combination or division under this section may be effected only if the result does not impair rights of any beneficiary or adversely affect the achievement of the purposes of the trust.

L.2015, c.276, s.1.



Section 3B:31-35 - Rights Of Beneficiary's Creditor Or Assignee.

3B:31-35 Rights of beneficiary's creditor or assignee.
3B:31-35. Rights of Beneficiary's Creditor or Assignee.

Except as otherwise provided by law, to the extent a beneficiary's interest is not protected by a spendthrift provision, a creditor or assignee of the beneficiary may reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary, subject to N.J.S.2A:17-50 through N.J.S.2A:17-56 and sections 3 and 4 of P.L.1981, c.203 (C.2A:17-56.1a and C.2A:17-56.6) or other applicable law. The court may limit the award to such relief as is appropriate under the circumstances.

L.2015, c.276, s.1.



Section 3B:31-36 - Spendthrift Provision.

3B:31-36 Spendthrift provision.
3B:31-36. Spendthrift Provision.

a.A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

b.A term of the trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

c.A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this article, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.

d.A spendthrift provision is valid even though a beneficiary is named as the sole trustee or as a co-trustee of the trust.

e.A valid spendthrift provision does not prevent the appointment of interests through the exercise of a power of appointment.

L.2015, c.276, s.1.



Section 3B:31-37 - Special Needs Trusts.

3B:31-37 Special needs trusts.
3B:31-37. Special Needs Trusts.

Even if a trust contains a spendthrift provision, the following shall apply:

a.Special Needs

(1)"Protected person" means a person who is:

(a)an aged, blind, or disabled individual as defined at 42 U.S.C. s.1382c;

(b)developmentally disabled as defined in section 2 of P.L.1979, c.105 (C.30:1AA-2); or

(c)under age 18, or over age 18 and a full-time student, with serious disabilities that reasonably may prevent the individual from being self sufficient as an adult.

(2)"Special needs trust" means an OBRA '93 trust, as defined in subsection a. of section 3 of P.L.2000, c.96 (C.3B:11-37), or trust governed by a written instrument which:

(a)grants a trustee broad discretion to determine whether and when to distribute;

(b)limits distributions during the trust term to distributions to benefit one or more protected persons, although the trust shall have at least one protected person as beneficiary;

(c)provides that the trustee does not have any obligation to pay the protected person's obligations or fund his support;

(d)does not give the protected person any right to require the trustee to distribute at a specific time or for a particular purpose or to assign or encumber interests in the trust; and

(e)evidences the grantor's intent to supplement rather than replace or impair government assistance that the protected person receives or for which he otherwise may be eligible.

b.Notwithstanding any other provision of this act or other law:

(1)trustees of a special needs trust have broad discretion over distributions;

(2)no creditor of a protected person may reach or attach a protected person's interest in a special needs trust and no creditor may require the trustees to distribute to satisfy a protected person's creditor's claim; and

(3)a special needs trust shall terminate at such time as provided in its governing instrument.

c.A special needs trust shall not be required to repay government aid provided to a protected person unless the aid was provided on the basis that the special needs trust would repay the aid when the protected person dies, or the special needs trust terminates sooner and the special needs trust instrument expressly calls for such repayment. This provision does not apply to a first-party, self-settled OBRA '93 trust as defined in subsection a. of section 3 of P.L.2000, c.96 (C.3B:11-37).

d.Notwithstanding N.J.S.3B:31-35 and N.J.S.3B:31-36, trustees of a special needs trust shall exercise their discretion in good faith to further trust purposes and courts may exercise their equity authority to remedy trustee abuses of discretion.

L.2015, c.276, s.1.



Section 3B:31-38 - Discretionary Trusts; Effect Of Standard.

3B:31-38 Discretionary trusts; effect of standard.
3B:31-38. Discretionary Trusts; Effect of Standard.

a.Whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

(1) The discretion is expressed in the form of a standard of distribution; or

(2)The trustee has abused the discretion.

b.This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

c.With respect to the powers set forth in section 1 of P.L.1996, c.41 (C.3B:11-4.1), the provisions of this section shall apply even though the beneficiary is the sole trustee or a co-trustee of the trust.

L.2015, c.276, s.1.



Section 3B:31-39 - Creditor's Claim Against Settlor.

3B:31-39 Creditor's claim against settlor.
3B:31-39. Creditor's Claim Against Settlor.

a.Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1)During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2)With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

(3)After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and to a surviving spouse or partner in a civil union and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses.

b.For purposes of this section:

(1)during the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and

(2)upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in section 2041(b)(2) or 2514(e) of the federal Internal Revenue Code of 1986 (26 U.S.C. s.2041(b)(2) or 26 U.S.C. s.2514(e)), or section 2503(b) of the federal Internal Revenue Code of 1986 (26 U.S.C. s.2503(b)), in each case as in effect on the effective date of this act, or as later amended.

L.2015, c.276, s.1.



Section 3B:31-40 - Overdue Distribution.

3B:31-40 Overdue distribution.
3B:31-40. Overdue Distribution.

a.For the purposes of this section, "mandatory distribution" means a distribution of income or principal that the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. The term excludes a distribution subject to the exercise of the trustee's discretion, regardless of whether the terms of the trust (1) include a support or other standard to guide the trustee in making distribution decisions, or

(2) provide that the trustee "may" or "shall" make discretionary distributions, including distributions pursuant to a support or other standard.

b.Except as otherwise provided in section 1 of P.L.1996, c.41 (C.3B:11-4.1), whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the mandated distribution date.

L.2015, c.276, s.1.



Section 3B:31-41 - Personal Obligations Of Trustee.

3B:31-41 Personal obligations of trustee.
3B:31-41. Personal Obligations of Trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent.



Section 3B:31-42 - Capacity Of Settlor Of Revocable Trust.

3B:31-42 Capacity of settlor of revocable trust.
3B:31-42. Capacity of Settlor of Revocable Trust.

The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.

L.2015, c.276, s.1.



Section 3B:31-43 - Revocation Or Amendment Of Revocable Trust.

3B:31-43 Revocation or amendment of revocable trust.
3B:31-43. Revocation or Amendment of Revocable Trust.

a.Unless the terms of a trust expressly provide that the trust is irrevocable, or that it is proved by clear and convincing evidence that the settlor intended for it to be irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before the effective date of this act.

b.If a revocable trust is created or funded by more than one settlor:

(1)to the extent the trust consists of community property, the trust may be revoked by either spouse or partner in a civil union acting alone but may be amended only by joint action of both spouses or partners; and

(2)to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution.

c.The settlor may revoke or amend a revocable trust:

(1)by substantial compliance with a method provided in the terms of the trust; or

(2)if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(a)executing a later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(b)any other writing manifesting clear and convincing evidence of the settlor's intent.

d.Upon revocation of a revocable trust, the trustee shall deliver the trust property to the settlor as the settlor directs.

e.A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust and the power.

f.A guardian of the property of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the guardianship.

g.A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

L.2015, c.276, s.1.



Section 3B:31-44 - Settlor's Powers.

3B:31-44 Settlor's powers.
3B:31-44. Settlor's Powers.

While a trust is revocable, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

L.2015, c.276, s.1.



Section 3B:31-45 - Limitation On Action Contesting Validity Of Revocable Trust; Distribution Of Trust Property.

3B:31-45 Limitation on action contesting validity of revocable trust; distribution of trust property.
3B:31-45. Limitation on Action Contesting Validity of Revocable Trust; Distribution of Trust Property.

a.A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(1)Three years after the settlor's death; or

(2)Four months, in the case of a resident, or six months, in the case of a nonresident, after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding.

b.Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1)the trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2)a potential contestant has notified the trustee in writing of a possible judicial proceeding to contest the validity of the trust and the trustee has received written notice of a judicial proceeding commenced within 90 days after the contestant sent the notification.

c.A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.

L.2015, c.276, s.1.



Section 3B:31-46 - Accepting Or Declining Trusteeship.

3B:31-46 Accepting or declining trusteeship.
3B:31-46. Accepting or Declining Trusteeship.

a.Except as otherwise provided in subsection c. of this section, a person designated as trustee accepts the trusteeship:

(1)in the case of a testamentary trustee or substituted testamentary trustee, as provided in N.J.S.3B:11-2, and

(2)in the case of any other trustee,

(a)by substantially complying with a method of acceptance provided in the terms of the trust; or

(b)if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

b.A person designated as trustee who has not yet accepted the trusteeship may renounce the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have renounced the trusteeship.

c.A person designated as trustee, without accepting the trusteeship, may:

(1)act to preserve the trust property if, within a reasonable time after acting, the person sends a renunciation of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to the qualified beneficiaries and to any designated successor trustee; and

(2)inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.

L.2015, c.276, s.1.



Section 3B:31-47 - Trustee's Bond.

3B:31-47 Trustee's bond.
3B:31-47. Trustee's Bond.

a.A trustee shall give bond to secure performance of the trustee's duties as prescribed by N.J.S.3B:15-1 et seq. if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with that requirement.

b.Unless otherwise directed by the court, the cost of the bond is an expense of the trust.

L.2015, c.276, s.1.



Section 3B:31-48 - Co-trustees.

3B:31-48 Co-trustees.
3B:31-48. Co-trustees.

a.Co-trustees who are unable to reach a unanimous decision may act by majority decision. A dissenting trustee who joins in carrying out a decision of the majority but expresses his dissent in writing promptly to his co-trustees shall not be liable for the act of the majority.

b.If a vacancy occurs in a co-trusteeship, the remaining co-trustees shall act for the trust unless the trust instrument provides otherwise.

c.A co-trustee shall participate in the performance of a trustee's function unless the co-trustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the co-trustee has properly delegated the performance of the function to another trustee.

d.If a co-trustee is unavailable to perform duties because of absence, illness, disqualification under other law, other temporary incapacity, or a vacancy remains unfilled and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining co-trustee or a majority of the remaining co-trustees shall act for the trust.

e.A trustee may not delegate to a co-trustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

f.A trustee who does not join in an action of a co-trustee or co-trustees because of absence, illness, disqualification or other temporary incapacity shall not be liable for that action.

g.Notwithstanding subsection a. or f. of this section, every trustee shall exercise reasonable care to:

(1)prevent a co-trustee from committing a breach of trust; and

(2)compel a co-trustee to redress a breach of trust.

L.2015, c.276, s.1.



Section 3B:31-49 - Vacancy In Trusteeship; Appointment Of Successor.

3B:31-49 Vacancy in trusteeship; appointment of successor.
3B:31-49. Vacancy in Trusteeship; Appointment of Successor.

a.A vacancy in a trusteeship occurs if:

(1)a person designated as trustee renounces the trusteeship;

(2)a person designated as trustee cannot be identified or does not exist;

(3)a trustee resigns or is discharged;

(4)a trustee is disqualified or removed;

(5)a trustee dies; or

(6)a guardian or conservator is appointed for an individual serving as trustee.

b.If one or more co-trustees remain in office, a vacancy in a trusteeship need not be filled unless the trust instrument provides otherwise. A vacancy in a trusteeship shall be filled if the trust has no remaining trustee.

c.A vacancy in a trusteeship of a noncharitable trust that is required to be filled shall be filled in the following order of priority:

(1)by a person designated pursuant to the terms of the trust to act as successor trustee;

(2)by a procedure established pursuant to the terms of the trust to appoint a successor trustee;

(3)by a person appointed by unanimous agreement of the qualified beneficiaries; or

(4)by a person appointed by the court.

d.A vacancy in a trusteeship of a charitable trust that is required to be filled shall be filled in the following order of priority:

(1)by a person designated pursuant to the terms of the trust to act as successor trustee; or

(2)by a person appointed by the court.

e.Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment desirable for the administration of the trust.

f.A person appointed to fill a vacancy in a trusteeship shall have all the powers and discretions of the original trustee.
L.2015, c.276, s.1.



Section 3B:31-50 - Resignation Of Trustee.

3B:31-50 Resignation of trustee.
3B:31-50. Resignation of Trustee.

a.A trustee may resign:

(1)upon at least 30 days' notice to the qualified beneficiaries, the settlor, if living, all co-trustees, and the trustee or trustees, if any, designated pursuant to the terms of the trust to succeed the resigning trustee; or

(2)with the approval of the court.

b.In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

c.Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

L.2015, c.276, s.1.



Section 3B:31-51 - Removal Of Trustee.

3B:31-51 Removal of trustee.
3B:31-51. Removal of Trustee.

a.The settlor, a co-trustee, or a beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

b.The court may remove a trustee for any of the reasons stated in N.J.S.3B:14-21.

c.Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief as may be necessary to protect the trust property or the interests of the beneficiaries.

L.2015, c.276, s.1.



Section 3B:31-52 - Delivery Of Property By Former Trustee.

3B:31-52 Delivery of property by former trustee.
3B:31-52. Delivery of Property by Former Trustee.

a.Unless a co-trustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

b.A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the co-trustee, successor trustee, or other person entitled to it, but a resigning trustee may retain a reasonable reserve for the costs of finalizing that trustee's administration of the trust.

L.2015, c.276, s.1.



Section 3B:31-53 - Reimbursement Of Expenses.

3B:31-53 Reimbursement of expenses.
3B:31-53. Reimbursement of Expenses.

a.In addition to the compensation allowed by N.J.S.3B:18-2 et seq., a trustee is entitled to be reimbursed out of the trust property for:

(1)expenses that were properly incurred in the administration of the trust; and

(2)to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

b.An advance by a trustee of money or other property for the protection of the trust gives rise to a lien against trust property to secure reimbursement.

L.2015, c.276, s.1.



Section 3B:31-54 - Duty To Administer Trust.

3B:31-54 Duty to administer trust.
3B:31-54. Duty to Administer Trust.

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this act and other applicable law.

L.2015, c.276, s.1.



Section 3B:31-55 - Duty Of Loyalty.

3B:31-55 Duty of loyalty.
3B:31-55. Duty of Loyalty.

a.A trustee shall administer the trust with undivided loyalty to and solely in the best interests of the beneficiaries.

b.Subject to the rights of persons dealing with or assisting the trustee as provided in N.J.S.3B:14-37, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1)the transaction was authorized by the terms of the trust;

(2)the transaction was approved by the court;

(3)the beneficiary did not commence a judicial proceeding within the time allowed by N.J.S.3B:31-74;

(4)the beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with N.J.S.3B:31-78; or

(5)the transaction involves a contract entered into or a claim acquired by the trustee before the person became a trustee.

c.A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1)the trustee's spouse or partner in a civil union;

(2)the trustee's parents, parents' descendants, or the spouse or partner in a civil union of any of the foregoing;

(3)an agent, accountant, or attorney of the trustee; or

(4)a corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's judgment.

d.A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage attributable to the existence of the trust is voidable by the beneficiary if the beneficiary establishes that the transaction was unfair to the beneficiary.

e.A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

f.In voting shares of stock of a corporation or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries and shall vote to elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

g.This section does not preclude the following transactions, if fair to the beneficiaries:

(1)an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2)payment of reasonable compensation to the trustee;

(3)a transaction between the trust and another trust, decedent's estate, guardianship, conservatorship, or other fiduciary relationship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4)a deposit of trust money in a regulated financial-service institution operated by or affiliated with the trustee; or

(5)an advance by the trustee of money for the protection of the trust.

h.The court may appoint a special fiduciary to make decisions with respect to any proposed transaction that might violate this section if entered into by the trustee.

L.2015, c.276, s.1.



Section 3B:31-56 - Duty Of Impartiality.

3B:31-56 Duty of impartiality.
3B:31-56. Duty of Impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests.

L.2015, c.276, s.1.



Section 3B:31-57 - Duty Of Prudent Administration.

3B:31-57 Duty of prudent administration.
3B:31-57. Duty of Prudent Administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

L.2015, c.276, s.1.



Section 3B:31-58 - Costs Of Administration.

3B:31-58 Costs of administration.
3B:31-58. Costs of Administration.

In administering a trust, the trustee may incur only costs that are appropriate and reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.

L.2015, c.276, s.1.



Section 3B:31-59 - Duty To Use Special Skills.

3B:31-59 Duty to use special skills.
3B:31-59. Duty to Use Special Skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

L.2015, c.276, s.1.



Section 3B:31-60 - Delegation By Trustee.

3B:31-60 Delegation by trustee.
3B:31-60. Delegation by Trustee.

a.A trustee may delegate ministerial, administrative and management duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances.

b.The trustee shall exercise reasonable care, skill, and caution in:

(1)selecting an agent;

(2)establishing in writing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3)periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

c.A trustee shall provide reasonable written notice to the qualified beneficiaries on each occasion upon which the trustee delegates duties pursuant to this section, including the identity of the agent.

d.A trustee who complies with subsections b. and c. of this section is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

e.In performing a delegated function, the agent shall owe to the trustee and the beneficiaries the same duties as the fiduciary and shall be held to the same standards as the fiduciary.

f.By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this State, an agent submits to the jurisdiction of the courts of this State, even if the delegation agreement provides otherwise.

L.2015, c.276, s.1.



Section 3B:31-61 - Powers To Direct.

3B:31-61 Powers to direct.
3B:31-61. Powers to Direct.

a.While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

b.If the terms of a trust confer upon a person other than the settlor of a revocable trust the power to direct certain actions of the trustee, the trustee shall act in accordance with a written exercise of the power unless the attempted exercise is contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

c.The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

d.A person, other than a beneficiary, who holds a power to direct is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from the holder's failure to act in good faith.

L.2015, c.276, s.1.



Section 3B:31-62 - Powers To Direct Investment Functions.

3B:31-62 Powers to direct investment functions.
3B:31-62. Powers to Direct Investment Functions.

a.When one or more persons are given authority by the terms of a governing instrument to direct, consent to or disapprove a fiduciary's actual or proposed investment decisions, such persons shall be considered to be investment advisers and fiduciaries when exercising such authority unless the governing instrument otherwise provides.

b.If a governing instrument provides that a fiduciary is to follow the direction of an investment adviser, and the fiduciary acts in accordance with such a direction, then except in cases of willful misconduct or gross negligence on the part of the fiduciary so directed, the fiduciary shall not be liable for any loss resulting directly or indirectly from any such act.

c.If a governing instrument provides that a fiduciary is to make decisions with the consent of an investment adviser, then except in cases of willful misconduct or gross negligence on the part of the fiduciary, the fiduciary shall not be liable for any loss resulting directly or indirectly from any act taken or omitted as a result of such investment adviser's failure to provide such consent after having been requested to do so by the fiduciary.

d.For purposes of this section, "investment decision" means with respect to any investment, the retention, purchase, sale, exchange, tender or other transaction affecting the ownership thereof or rights therein and with respect to nonpublicly traded investments, the valuation thereof, and an adviser with authority with respect to such decisions is an investment adviser.

e.Whenever a governing instrument provides that a fiduciary is to follow the direction of an investment adviser with respect to investment decisions, then, except to the extent that the governing instrument provides otherwise, the fiduciary shall have no duty to:

(1)Monitor the conduct of the investment adviser;

(2)Provide advice to the investment adviser or consult with the investment adviser; or

(3)Communicate with or warn or apprise any beneficiary or third party concerning instances in which the fiduciary would or might have exercised the fiduciary's own discretion in a manner different from the manner directed by the investment adviser.

Absent clear and convincing evidence to the contrary, the actions of the fiduciary pertaining to matters within the scope of the investment adviser's authority, such as confirming that the investment adviser's directions have been carried out and recording and reporting actions taken at the investment adviser's direction, shall be presumed to be administrative actions taken by the fiduciary solely to allow the fiduciary to perform those duties assigned to the fiduciary under the governing instrument. Such administrative actions shall not be deemed to constitute an undertaking by the fiduciary to monitor the investment adviser or otherwise participate in actions within the scope of the investment adviser's authority.

L.2015, c.276, s.1.



Section 3B:31-63 - Control And Protection Of Trust Property.

3B:31-63 Control and protection of trust property.
3B:31-63. Control and Protection of Trust Property.

A trustee shall take reasonable steps to take control of and protect the trust property.

L.2015, c.276, s.1.



Section 3B:31-64 - Recordkeeping And Identification Of Trust Property.

3B:31-64 Recordkeeping and identification of trust property.
3B:31-64. Recordkeeping and Identification of Trust Property.

a.A trustee shall keep adequate records of the administration of the trust.

b.A trustee shall keep trust property separate from the trustee's own property.

c.Except as otherwise provided in subsection d. of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

d.If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of the trust with other fiduciary accounts maintained by the trustee.

L.2015, c.276, s.1.



Section 3B:31-65 - Duty To Enforce And Defend Claims.

3B:31-65 Duty to enforce and defend claims.
3B:31-65. Duty to Enforce and Defend Claims.

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

L.2015, c.276, s.1.



Section 3B:31-66 - Duty To Collect Trust Property And Redress Breaches Of Trust.

3B:31-66 Duty to collect trust property and redress breaches of trust.
3B:31-66. Duty to Collect Trust Property and Redress Breaches of Trust.

a.A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee.

b.A trustee shall take reasonable steps to redress a breach of trust known to the trustee to have been committed by a former trustee.

L.2015, c.276, s.1.



Section 3B:31-67 - Duty To Disclose And Discretion To Periodically Report.

3B:31-67 Duty to disclose and discretion to periodically report.
3B:31-67. Duty to Disclose and Discretion to Periodically Report.

a.A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless unreasonable under the circumstances, a trustee shall promptly respond to a beneficiary's request for information related to the administration of a trust.

b.A trustee, upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument.

c.A trustee seeking the protection of N.J.S.3B:31-74 may provide the beneficiaries with a report of the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets, and, if feasible, their respective market values.

L.2015, c.276, s.1.



Section 3B:31-68 - Discretionary Powers.

3B:31-68 Discretionary powers.
3B:31-68. Discretionary Powers.

Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute," "sole," or "uncontrolled," the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

L.2015, c.276, s.1.



Section 3B:31-69 - General Powers Of Trustee.

3B:31-69 General powers of trustee.
3B:31-69. General Powers of Trustee.

a.Except as limited by section 1 of P.L.1996, c.41 (C.3B:11-4.1) and other express statutory restrictions, a trustee, without authorization by the court, may exercise:

(1)powers conferred by the terms of the trust; or

(2)except as limited by the terms of the trust:

(a)all powers over the trust property which an unmarried competent owner has over individually owned property;

(b)any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(c)any other powers conferred by this act and by Title 3B of the New Jersey Statutes.

b.The exercise of a power is subject to the fiduciary duties prescribed by this act and by Title 3B of the New Jersey Statutes.

L.2015, c.276, s.1.



Section 3B:31-70 - Distribution Upon Termination.

3B:31-70 Distribution upon termination.
3B:31-70. Distribution Upon Termination.

a.Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

b.Upon termination or partial termination of a trust, the trustee may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The proposal shall notify all persons who have a right to object to the proposal of their right to object and that their objection is required to be in writing and received by the trustee within 30 days after the mailing or delivery of the proposal. The right of any person to object to the proposed distribution on the basis of the kind or value of asset he or another beneficiary is to receive, if not waived earlier in writing, terminates if he fails to object in writing received by the trustee within 30 days after mailing or delivery of the proposal.

L.2015, c.276, s.1.



Section 3B:31-71 - Remedies For Breach Of Trust.

3B:31-71 Remedies for breach of trust.
3B:31-71. Remedies for Breach of Trust.

a.A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

b.To remedy a breach of trust that has occurred or may occur, the court may:

(1)compel the trustee to perform the trustee's duties;

(2)enjoin the trustee from committing a breach of trust;

(3)compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4)order a trustee to account;

(5)appoint a special fiduciary to take possession of the trust property and administer the trust;

(6)suspend the trustee;

(7)remove the trustee as provided in N.J.S.3B:31-51;

(8)reduce or deny compensation to the trustee;

(9)subject to N.J.S.3B:14-37, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) order any other appropriate relief.

L.2015, c.276, s.1.



Section 3B:31-72 - Damages For Breach Of Trust.

3B:31-72 Damages for breach of trust.
3B:31-72. Damages for Breach of Trust.

a.A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1)the amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2)the profit the trustee made by reason of the breach.

b.Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees based on the comparative degree of culpability for the breach. However, a trustee who committed the breach in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries is not entitled to contribution from a trustee who was not guilty of such conduct. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

L.2015, c.276, s.1.



Section 3B:31-73 - Damages In Absence Of Breach.

3B:31-73 Damages in absence of breach.
3B:31-73. Damages in Absence of Breach.

a.A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust, except where the interest in the transaction involved is fully disclosed to the beneficiary and consent is freely given.

b.Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

L.2015, c.276, s.1.



Section 3B:31-74 - Limitation Of Action Against Trustee.

3B:31-74 Limitation of action against trustee.
3B:31-74. Limitation of Action Against Trustee.

a.A beneficiary may not commence a proceeding against a trustee for breach of trust more than six months after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

b.A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

c.If subsection a. of this section does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust may be commenced only within five years after the first to occur of:

(1)the removal, resignation, or death of the trustee;

(2)the termination of the beneficiary's interest in the trust; or

(3)the termination of the trust.

Notwithstanding the foregoing, this subsection shall not operate to bar any proceeding by a beneficiary until five years after such beneficiary: (a) has attained majority; (b) has knowledge of the existence of the trust; and (c) has knowledge that such beneficiary is or was a beneficiary of the trust.

d.For purposes of subsection a. of this section, a beneficiary is deemed to have been sent a report if:

(1)in the case of a beneficiary having capacity, it is sent to the beneficiary; or

(2)in the case of a beneficiary who under article 2 of this act may be represented and bound by another person, if it is received by his representative.

e.This section does not preclude an action to recover for fraud or misrepresentation related to the report.

L.2015, c.276, s.1.



Section 3B:31-75 - Reliance On Trust Instrument.

3B:31-75 Reliance on trust instrument.
3B:31-75. Reliance on Trust Instrument.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

L.2015, c.276, s.1.



Section 3B:31-76 - Event Affecting Administration Or Distribution.

3B:31-76 Event affecting administration or distribution.
3B:31-76. Event Affecting Administration or Distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.

L.2015, c.276, s.1.



Section 3B:31-77 - Exculpation Of Trustee.

3B:31-77 Exculpation of trustee.
3B:31-77. Exculpation of Trustee.

a.A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1)relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2)was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

b.An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

L.2015, c.276, s.1.



Section 3B:31-78 - Beneficiary's Consent, Release, Or Ratification.

3B:31-78 Beneficiary's consent, release, or ratification.
3B:31-78. Beneficiary's Consent, Release, or Ratification.

A trustee is not liable to a beneficiary for breach of trust if the beneficiary, while having capacity, consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

a.the consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

b.at the time of the consent, release, or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.

L.2015, c.276, s.1.



Section 3B:31-79 - Limitation On Personal Liability Of Trustee.

3B:31-79 Limitation on personal liability of trustee.
3B:31-79. Limitation on Personal Liability of Trustee.

a.Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

b.A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

c.A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

L.2015, c.276, s.1.



Section 3B:31-80 - Interest As General Partner.

3B:31-80 Interest as general partner.
3B:31-80. Interest as General Partner.

a.Except as otherwise provided in subsection c. of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to the "Uniform Partnership Act (1996)," P.L.2000, c.161 (C.42:1A-1 et seq.) or the "Uniform Limited Partnership Law (1976)," P.L.1983, c.489 (C.42:2A-1 et seq.).

b.Except as otherwise provided in subsection c. of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

c.The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or partner in a civil union or one or more of the trustee's descendants, siblings, or parents, or the spouse or partner in a civil union of any of them.

d.If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.
L.2015, c.276, s.1.



Section 3B:31-81 - Certification Of Trust.

3B:31-81 Certification of trust.
3B:31-81. Certification of Trust.

a.Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(1)that the trust exists and the date the trust instrument was executed;

(2)the identity of the settlor;

(3)the identity and address of the currently acting trustee;

(4)the powers of the trustee;

(5)the revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(6)the authority of co-trustees to sign and whether all or less than all are required in order to exercise powers of the trustee; and

(7)the name in which title to trust property may be taken.

b.A certification of trust shall be signed by all persons identified as currently acting as trustee.

c.A certification of trust shall state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

d.A certification of trust need not contain the dispositive terms of a trust.

e.A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

f.A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

g.A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

h.This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

L.2015, c.276, s.1.



Section 3B:31-82 - Electronic Records And Signatures.

3B:31-82 Electronic records and signatures.
3B:31-82. Electronic Records and Signatures.

The provisions of this act governing the legal effect, validity, or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of section 102 of the "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. s.7002), and supersede, modify, and limit the requirements of that act.

L.2015, c.276, s.1.



Section 3B:31-83 - Severability Clause.

3B:31-83 Severability clause.
3B:31-83. Severability Clause.

If any provision of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.2015, c.276, s.1.



Section 3B:31-84 - Application To Existing Relationships.

3B:31-84 Application to existing relationships.

3B:31-84. Application to Existing Relationships.

a.Except as otherwise provided in this act:

(1)this act applies to all trusts created before, on, or after its effective date;

(2)this act applies to all judicial proceedings concerning trusts commenced on or after its effective date;

(3)this act applies to judicial proceedings concerning trusts commenced before its effective date unless the court finds that application of a particular provision of this act would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this act does not apply and the superseded law applies;

(4)any rule of construction or presumption provided in this act applies to trust instruments executed before the effective date of the act unless there is clear indication of a contrary intent in the terms of the trust; and

(5)an act done before the effective date is not affected by this act.

b.If a right is acquired, extinguished, or barred upon expiration of a prescribed period that has commenced to run under any other statute before the effective date of the act, that statute continues to apply to the right even if that statute has been repealed or superseded by this act.

L.2015, c.276, s.1.






Title 4 - Agriculture And Domestic Animals

Section 4:1-1 - Department Constituted A Principal Department In Executive Branch

4:1-1. Department constituted a principal department in executive branch
The Department of Agriculture, hereinafter in this chapter referred to as the "department," created and established by the act entitled "An act to establish a department of agriculture, and to prescribe its powers and duties," passed March twenty-ninth, one thousand nine hundred and sixteen (L.1916, c. 268, p. 561), together with its amendments and supplements, is continued and is hereby constituted a principal department in the executive branch of the State Government. It shall have a common seal and shall exercise the powers and perform the functions and duties conferred and devolved in this Title.

Amended by L.1948, c. 447, p. 1777, s. 1.



Section 4:1-2 - Personnel Of Department

4:1-2. Personnel of department
The department shall consist of:

a. A State Board of Agriculture, which shall be the head of the department;

b. A Secretary of Agriculture, who shall be the principal executive officer of the department;

c. An assistant Secretary of Agriculture;

d. A Division of Animal Health;

e. A Division of Markets;

f. A Division of Plant Industry;

g. A Division of Dairy Industry;

h. Such other divisions and bureaus as may be created as provided in section 4:1-17 of this Title; and

i. The officers and employees authorized to be appointed and employed.

Amended by L.1948, c. 447, p. 1778, s. 2; L.1967, c. 175, s. 1, eff. July 25, 1967; L.1968, c. 358, s. 1, eff. Dec. 2, 1968.



Section 4:1-3 - Offices And Equipment

4:1-3. Offices and equipment
The state house commission shall provide the department with suitable and convenient offices, furniture and equipment, sufficient to accommodate it and to allow its work to be conveniently and efficiently performed.



Section 4:1-4 - Membership; Terms; Expenses

4:1-4. Membership; terms; expenses
The State Board of Agriculture, hereinafter in this chapter referred to as the "board," shall consist of eight citizens of this State. Two members shall be chosen each year for terms of four years beginning on July first following their selection and appointment and until their successors are appointed and qualified.

Among the membership of the board there shall be at all times at least one member representing each of the four leading agricultural commodities produced within the State. Only those engaged in the production of farm crops or livestock products in New Jersey shall be eligible for appointment to membership on the board.

The members shall serve without compensation but they shall be reimbursed for their actual expenses incurred in attending the meetings of the board and in the performance of their other duties.

Amended by L.1944, c. 202, p. 722, s. 1.



Section 4:1-4.1 - Removal; Members; Secretary

4:1-4.1. Removal; members; secretary
Any member of the State Board of Agriculture may be removed from office by the Governor, for cause, upon notice and opportunity to be heard. The Secretary of Agriculture may be removed from office by the Governor, upon notice and opportunity to be heard.

L.1948, c. 447, p. 1778, s. 3, supplementing c. 1, Title 4.



Section 4:1-5 - Annual Convention To Elect Members

4:1-5. Annual convention to elect members
At a convention to be held once in each year in the State of New Jersey, delegates chosen as provided in section 4:1-6 of this Title shall assemble and elect, by a majority vote of the delegates present, two farmers to be recommended to the Governor for appointment to the board, with the advice and consent of the Senate, to fill the vacancies caused by the expiration of terms of office. The delegates to the convention may determine the validity of the selection and qualifications of a delegate, and a majority of all delegates shall constitute a quorum. The board shall determine the time and place for holding each convention, and the president of the board, or in his absence the vice-president, shall serve as the presiding officer at the convention and shall be entitled to vote in case of tie.

The delegates to the convention shall review the problems associated with the agricultural industry of the State in whatever manner they see fit, and through resolutions or other means shall recommend to the Department of Agriculture and to other agencies of the State and nation programs to be followed for the welfare of the agricultural interests of the State.

Amended by L.1944, c. 202, p. 722, s. 2.



Section 4:1-6 - Agricultural Convention Delegates.

4:1-6 Agricultural convention delegates.

4:1-6. Each county board of agriculture shall be entitled to be represented in the annual convention by two delegates.

Each of the following organizations shall be entitled to be represented in the annual convention by one delegate: American Cranberry Growers' Association, Board of Managers of the New Jersey Agricultural Experiment Station, Cook College of Rutgers, The State University, The Cooperative Marketing Associations in New Jersey, Inc., Cultivated Sod Association of New Jersey, Inc., Garden State Dairy Goat Association, Inc., Garden State Milk Council, Garden State Service Cooperative Association, Inc., Horse Park of New Jersey at Store Tavern Inc., Morgan Horse Association of New Jersey, New Jersey Angus Association, Inc., New Jersey Agricultural Society, Inc., New Jersey Apple Institute, Inc., New Jersey Aquaculture Association, New Jersey Association of Agricultural Fairs, New Jersey Beekeepers' Association, Inc., New Jersey Christmas Tree Growers' Association, New Jersey Commercial Fisherman's Association, New Jersey Farmers Direct Marketing Association, Inc., New Jersey Farm Bureau, Inc., New Jersey FFA Alumni Association, Grain and Forage Producers' Association of New Jersey, Inc., New Jersey Guernsey Breeders' Association, Inc., New Jersey Hereford Association, New Jersey Holstein-Friesian Association, Inc., New Jersey Horse Council, New Jersey Livestock Cooperative Association, Inc., New Jersey Nursery and Landscape Association, New Jersey Nursery and Landscape Association -- Metropolitan Chapter, New Jersey Peach Council, New Jersey Peach Promotion Council, Inc., New Jersey Plant and Flower Growers Association, Inc., New Jersey Pony Breeders and Owners, Inc., New Jersey Quarter Horse Association, New Jersey Sheep and Wool Cooperative Association, Inc., New Jersey State Florists' Association, Inc., New Jersey State Grange, Patrons of Husbandry, Inc., New Jersey State Horticultural Society, Inc., New Jersey State Potato Association, Inc., New Jersey State Poultry Association, Inc., New Jersey State Sweet Potato Industry Association, Inc., New Jersey Turkey Association, New Jersey Veterinary Medical Association, New Jersey Vocational Agriculture Teachers Association, each Pomona Grange, Patrons of Husbandry, Standardbred Breeders and Owners Association of New Jersey, Inc., Thoroughbred Breeders' Association of New Jersey, Tru-Blu Cooperative Association, Inc., South Jersey Flower Growers Association, Inc., and the Vegetable Growers Association of New Jersey, Inc.

The State Board of Agriculture may designate additional organizations that shall be entitled to be represented by one delegate each at the annual convention.

Prior to the time fixed for the holding of the annual convention each of the organizations entitled to representation shall choose from its members the authorized number of delegates and certify to the convention their qualifications as such. The credentials shall be filed with the proper convention officer or committee, and upon the acceptance thereof by the convention such persons shall have all the rights and powers of delegates.

Amended 1939, c.73; 1942, c.71; 1945, c.98; 1950, c.98; 1952, c.66; 1965, c.61; 1972, c.189; 1976, c.57; 1981, c.284; 1986, c.67; 1993, c.265, s.1; 1997, c.236, s.25; 1997, c.312.



Section 4:1-7 - Vacancies

4:1-7. Vacancies
In the manner provided in section 4:1-5 of this Title, any vacancy in the membership of the board arising from death or resignation, shall be filled, for the unexpired term only, by election of a farmer by the convention for recommendation to the Governor for appointment by him, with the advice and consent of the Senate.

A vacancy arising when the convention is not in session may be filled temporarily by appointment by the Governor on the recommendation of the remaining members of the board. The person so appointed shall serve temporarily until the vacancy is filled in the manner prescribed in this section.

Amended by L.1944, c. 202, p. 723, s. 3.



Section 4:1-8 - Certification To Governor Of Names Of Members Elect

4:1-8. Certification to governor of names of members elect
The Secretary of Agriculture shall certify the names of those elected by the convention to the Governor for appointment, with the advice and consent of the Senate, and for the issuance of commissions for the term for which each has been chosen.

Amended by L.1944, c. 202, p. 723, s. 4.



Section 4:1-9 - President And Vice-president Of Board

4:1-9. President and vice-president of board
As soon as may be, following the qualification of members in each year, the board shall organize by electing one of its members as president and one as vice-president, to serve as such until the organization of the board in the following year. The vice-president shall exercise the powers and perform the duties of the president, in his absence.

Amended by L.1944, c. 202, p. 724, s. 5.



Section 4:1-10 - Secretary And Assistant Secretary Of Board

4:1-10. Secretary and assistant secretary of board
The Secretary of Agriculture shall serve as secretary of the Board. The assistant secretary of the board, in the absence of the secretary, shall exercise all his powers and perform all his duties.

Amended by L.1939, c. 40, p. 57, s. 1.



Section 4:1-11 - Rules For Control Of Department

4:1-11. Rules for control of department
The board may establish rules and regulations for its own proceedings and for the government and control of the department, the officers and employees therein and the performance by them of their duties.



Section 4:1-11.1 - Rules, Regulations

4:1-11.1 Rules, regulations
3.The board may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) such rules and regulations as may be necessary to carry out the provisions of this Title, including the amendment of fees and penalties authorized pursuant to this Title.

L.1993, c.265, s.3; amended 2002, c.34, s.1.



Section 4:1-11.2 - Rules, Regulations.

4:1-11.2 Rules, regulations.

3.The State Board of Agriculture shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to provide for the buying and selling of agricultural or horticultural products, and baked goods or other food products that are baked or made with "Jersey Fresh" products, at service areas along toll roads in the State that may be transported in or out of State from those service areas.

L.2008, c.40, s.3; amended 2010, c.111, s.2.



Section 4:1-12 - Assignment Of Functions And Duties; Supervision

4:1-12. Assignment of functions and duties; supervision
The board shall assign to the various divisions, bureaus, officers and employees, their proper functions and duties and either directly, or through the secretary, supervise and control the performance thereof.

Amended by L.1950, c. 293, p. 990, s. 1.



Section 4:1-13 - Appointment And Compensation Of Officers And Employees

4:1-13. Appointment and compensation of officers and employees
The board, with the approval of the Governor, shall appoint the secretary of agriculture, and in conjunction with the secretary may appoint an assistant secretary of agriculture and shall appoint the directors of divisions, the chiefs of the various bureaus, the inspectors, veterinarians, experts and all other officers, agents and employees of the department, except the clerks and stenographers attached thereto. The board, upon the advice and recommendation of the secretary, shall fix the compensation of all officers and employees subject to the provisions of Title 11, Civil Service, except where otherwise provided by statute.

Amended by L.1939, c. 40, p. 57, s. 2; L.1944, c. 202, p. 724, s. 6; L.1950, c. 293, p. 991, s. 2.



Section 4:1-14 - Annual Report By Board To Legislature

4:1-14. Annual report by board to legislature
The secretary shall lay before the board the reports of the directors of divisions which are required by section 4:1-19 of this Title to be presented, and the board shall incorporate the same, or so much thereof as it shall deem pertinent and proper, together with such additional matter pertaining to the work of the department and the promotion of the agricultural interests of the State as it may determine, in an annual report to be submitted by it to the following session of the Legislature.

Amended by L.1950, c. 293, p. 991, s. 3.



Section 4:1-15 - Appointment; Functions In General

4:1-15. Appointment; functions in general
The Secretary of Agriculture shall be appointed by the board, with the approval of the Governor. He shall receive such salary as shall be provided by law. The Secretary of Agriculture shall administer, direct and cause to be performed the functions and duties of the department.

Amended by L.1944, c. 202, p. 724, s. 7; L.1962, c. 65, s. 1, eff. July 1, 1962.



Section 4:1-16 - Powers And Duties Respecting Employees And As Secretary Of Board

4:1-16. Powers and duties respecting employees and as secretary of board
The secretary shall appoint the necessary clerks and stenographers and other employees of the department, whose appointment or employment has not been vested in the board, and assign to them their proper duties and compel the efficient performance thereof. He shall act as the secretary of the board, and his signature to any executive or administrative order shall be a sufficient authority for the execution thereof.



Section 4:1-17 - Creation And Functions

4:1-17. Creation and functions
For the economic and efficient execution and performance of its powers and duties the board may create a Division of Animal Health, a Division of Markets, a Division of Plant Industry and such other divisions and bureaus as it may from time to time deem necessary and proper, and may assign to each division and bureau its proper functions and secure the performance thereof. Each division and bureau shall consist of such officers and employees as the board may designate.

Amended by L.1945, c. 204, p. 701, s. 1; L.1950, c. 293, p. 991, s. 4; L.1967, c. 175, s. 2, eff. July 25, 1967.



Section 4:1-18 - Authority And Duties Of Directors Of Divisions

4:1-18. Authority and duties of directors of divisions
The director of each division shall be its executive and administrative head, subject to the supervision and control of the secretary of agriculture, and the signature of each director to any executive or administrative order within the scope of his duties shall be a sufficient authority therefor; but the board may, by rule or regulation, prescribe the limits within which any division director may act without the sanction and approval of the secretary or the board itself.

Amended by L.1950, c. 293, p. 992, s. 5.



Section 4:1-19 - Annual Reports By Chiefs To Secretary

4:1-19. Annual reports by chiefs to secretary
The director of each division shall, on or before October first in each year, present to the secretary a report of the work of the department under his charge and supervision, together with his recommendations for the extension, improvement or more efficient performance thereof.

Amended by L.1950, c. 293, p. 992, s. 6.



Section 4:1-20 - Ascertainment And Dissemination Of Information

4:1-20. Ascertainment and dissemination of information
The department may investigate, ascertain and publish information and statistics relating to the promotion of agriculture and the advancement of agricultural interests in the various branches thereof, as it may deem proper, including:

a. The acreage under cultivation in general and as to specific crops or agricultural use;

b. Crop adaptation of land;

c. Agricultural land for sale and its adaptation;

d. The improvement of agricultural methods tending to advance the quantity and quality of agricultural products;

e. Improvement in transportation;

f. Establishment of markets;

g. Rates;

h. Irrigation and drainage of lands used for agricultural purposes; and

i. Any and all subjects connected with or related to the agricultural interests, present and future, of this state.

The department may use for the publication and distribution of the information and statistics collected by it such methods as may seem to it best adapted to the efficient dissemination thereof, either with or without charge therefor as it may determine.

In order to collect and disseminate reliable and useful information, and to encourage a higher standard in the agriculture and horticulture of the state, the department may cause to be made experimental and practical tests of specific remedies or cures of diseases of domestic animals and poultry, and of plants, vegetables and fruits, and insects injurious thereto.



Section 4:1-20.1 - Reciprocal Agreements With Other States Covering Shipments Of Nursery Stock

4:1-20.1. Reciprocal agreements with other states covering shipments of nursery stock
The Department of Agriculture through the Secretary of Agriculture shall have power to make reciprocal agreements with the responsible officials of other States under which nursery stock or plants from any other State may be sold or delivered in New Jersey under the same conditions required for the sale or delivery of New Jersey nursery stock or plants in the States concerned.

L.1941, c. 112, p. 256, s. 1.



Section 4:1-20.2 - Information Published On Department Of Agriculture Website.

4:1-20.2 Information published on Department of Agriculture website.

1. a.The Department of Agriculture shall publish on its Internet website the location and contact information for every winery licensed in New Jersey. The department shall additionally post on its Internet website a link to any list of wineries that has been published on any other State agency Internet website, including, but not limited to, the website maintained by the Division of Travel and Tourism in the Department of State.

b.The Department of Agriculture shall publish on its Internet website the location and contact information for any community supported agriculture entity in New Jersey that has provided such information to the department. A community supported agriculture entity may also provide the department with information concerning the agricultural output of the entity, and this information may be published on the department's Internet website at the discretion of the Secretary of Agriculture.

c.In addition to publishing the information as required in subsections a. and b. of this section, the department may distribute the information by any other method it deems best adapted to the efficient dissemination thereof.

d.The department shall accept information, or changes thereto, from wineries and community supported agriculture entities through an electronic submission form made available by the department on its Internet website.

e.As used in this section, "community supported agriculture entity" means a commercial farm from which a person may purchase a share in the agricultural or horticultural output of the farm.

L.2013, c.248, s.1.



Section 4:1-20.3 - Internet Page For "New Jersey Gleaning Week" And "Farmers Against Hunger Day."

4:1-20.3 Internet page for "New Jersey Gleaning Week" and "Farmers Against Hunger Day."
1.The Department of Agriculture shall publish on its Internet website, and update as appropriate, a page for "New Jersey Gleaning Week," established by J.R.11 of 2015, and "Farmers Against Hunger Day," established by J.R.12 of 2015, for the purposes of educating the public on food insecurity and food waste, recognizing the need of many New Jersey households for fresh, healthy foods, and informing the public of any events offered during "New Jersey Gleaning Week" and "Farmers Against Hunger Day." The department shall post on the page a hyperlink to the website of the New Jersey Agricultural Society, so that farmers, community organizations, businesses, and volunteers may learn more about gleaning efforts in the State.

L.2015, c.214, s.1.



Section 4:1-21 - Arrangement Of Farmers' Meetings, Children's Contests, And Premiums For Products

4:1-21. Arrangement of farmers' meetings, children's contests, and premiums for products
The department shall:

a. Promote and induce meetings of farmers and agriculturists and arrange for the discussion and presentation before such meetings of such topics and matters as it may deem necessary or advantageous;

b. Arrange for agricultural contests among children, establish rules and regulations for the conduct thereof, and the awarding of premiums, prizes, or rewards for the successful contestants therein, either in the nature of money allotments or educational excursions;

c. Arrange for and award premiums for agricultural products exhibited at meetings or fairs; and

d. Give due notice of any or all thereof by such methods as it shall determine.

Amended by L.1950, c. 293, p. 993, s. 9.



Section 4:1-21.1 - Food Production Program; Award To Schools Whose Students Participate

4:1-21.1. Food production program; award to schools whose students participate
Any high school or private institution of learning, twenty-five per centum (25%) or more of whose students fourteen years of age or over have responded to the call for farm labor to contribute to an adequate food supply, by working fifteen or more days of eight hours each on farms in New Jersey, shall be entitled to receive a flag, banner or other suitable award, to be presented by the Department of Agriculture.

L.1943, c. 214, p. 572, s. 1.



Section 4:1-21.2 - Rules And Regulations

4:1-21.2. Rules and regulations
The State Board of Agriculture may make such rules and regulations as are necessary to carry out the provisions of this act.

L.1943, c. 214, p. 572, s. 2.



Section 4:1-21.3 - Appropriation

4:1-21.3. Appropriation
The Department of Agriculture is hereby authorized to use two thousand dollars ($2,000.00) of its appropriation for the fiscal year beginning July first, one thousand nine hundred and forty-three, for the purpose of carrying out the provisions of this act.

L.1943, c. 214, p. 572, s. 3.



Section 4:1-21.4 - Effective Date

4:1-21.4. Effective date
This act shall take effect on the first day of July, one thousand nine hundred and forty-three.

L.1943, c. 214, p. 572, s. 4.



Section 4:1-21.5 - Powers Of Department; Quarantines

4:1-21.5. Powers of department; quarantines
The department may institute and enforce such measures as it may deem necessary to control infectious or contagious diseases of live stock and poultry, diseases of plants, injurious insects and other plant pests; may initiate and carry out programs for promoting more economical methods of marketing and distribution of farm products, in the interests of consumers of the State, and programs for the promotion of agriculture in general; and may carry out such other activities or control programs related to agriculture as the Legislature may from time to time assign to it.

The board may establish and enforce general or local quarantines and issue and enforce orders and regulations to carry out the duties listed in this section.

The department shall file in the office of the Secretary of State copies of all quarantines established and public orders issued by the board.

L.1950, c. 293, p. 992, s. 7.



Section 4:1-21.6 - Cooperation With Other Agencies

4:1-21.6. Cooperation with other agencies
The department may co-operate with the United States Department of Agriculture, with agricultural enforcement agencies of other States, with State and local government agencies in New Jersey, and with agricultural and marketing organizations of the State in carrying out programs for the improvement of agriculture in New Jersey; the control of live stock and plant diseases and pests; the use of official grades for farm products and the improvement of marketing of agricultural products, including live stock products.

L.1950, c. 293, p. 992, s. 8.



Section 4:1-21.7 - Rules And Regulations Regarding Seeds, Tubers, Grass Sod, Grass Sod Plugs, And Grass Stolons

4:1-21.7. Rules and regulations regarding seeds, tubers, grass sod, grass sod plugs, and grass stolons
The State Board of Agriculture is authorized to establish rules and regulations for the inspection, grading and certification of agricultural seeds, tubers, grass sod, grass sod plugs, and grass stolons grown in this State.

L.1952, c. 298, p. 1009, s. 1. Amended by L.1966, c. 78, s. 1, eff. June 14, 1966.



Section 4:1-21.8 - Inspection, Grading And Certification Of Seeds And Tubers

4:1-21.8. Inspection, grading and certification of seeds and tubers
The Secretary of Agriculture shall have the authority to provide for the inspection, grading and certification of the same at the request of the grower.

L.1952, c. 298, p. 1009, s. 2.



Section 4:1-21.9 - Fees For Inspection, Grading And Certification

4:1-21.9. Fees for inspection, grading and certification
The Secretary of Agriculture shall fix and collect fees for such inspection, grading and certification and pay the same into the State treasury.

L.1952, c. 298, p. 1009, s. 3.



Section 4:1-21.10 - Approval Of Firms Desiring To Cooperate With State Board

4:1-21.10. Approval of firms desiring to cooperate with State Board
Every person, firm, association or corporation desiring to cooperate with the State Board of Agriculture in certifying agricultural seeds, tubers, grass sod, grass sod plugs, and grass stolons shall first have received the approval of the State Board of Agriculture. Upon the receipt of such approval, every firm, association or corporation subject to the provisions of this act shall observe, conform and comply with all rules and regulations fixed and established by the State Board of Agriculture.

L.1952, c. 298, p. 1009, s. 4. Amended by L.1966, c. 78, s. 2.



Section 4:1-21.11 - Offering And Exposing Seeds, Tubers, Grass Sod, Grass Sod Plugs, And Grass Stolons For Sale

4:1-21.11. Offering and exposing seeds, tubers, grass sod, grass sod plugs, and grass stolons for sale
It shall be unlawful for any person, firm, association or corporation to offer for sale in New Jersey, orally, or in writing, or to represent by certificate, advertisement, label, or brand, or any other description, real or implied, any agricultural seeds, tubers, grass sod, grass sod plugs, and grass stolons as "certified," "inspected," "registered," "foundation," or similar terms, unless and until such seed, tubers, grass sod, grass sod plugs, and grass stolons shall have been duly inspected and certified by the official certifying agency of the state of origin; and it shall be unlawful to offer or expose for sale agricultural seeds, tubers, grass sod, grass sod plugs, and grass stolons with a tag or seal similar in size and color that could in any way be mistaken for an official tag or seal.

L.1952, c. 298, p. 1010, s. 5. Amended by L.1966, c. 78, s. 3.



Section 4:1-21.12 - Debts Incurred By, Damage Inflicted Or Contracts Broken By Cooperating Firms

4:1-21.12. Debts incurred by, damage inflicted or contracts broken by cooperating firms
The Department of Agriculture shall not be financially responsible for debts incurred by, damage inflicted by, or contracts broken by co-operating organizations, persons, firms, associations or corporations conducting seed certification work.

L.1952, c. 298, p. 1010, s. 6.



Section 4:1-21.13 - Violations

4:1-21.13. Violations
Any person, firm, association, or corporation, or any officer, agent, servant, or employee thereof, violating any of the provisions of this act shall, for each offense, be liable to a penalty of not more than fifty dollars ($50.00).

L.1952, c. 298, p. 1010, s. 7.



Section 4:1-21.14 - Withholding Certification

4:1-21.14. Withholding certification
The Secretary of Agriculture may withhold certification for a period not exceeding 2 years from any grower of agricultural seeds, tubers, grass sod, grass sod plugs, or grass stolons who is or has been engaging in, or attempting to engage in dishonest practice for the purpose of evading the provisions of this act, including standards, rules and regulations established by the State Board of Agriculture.

L.1952, c. 298, p. 1010, s. 8. Amended by L.1966, c. 78, s. 4.



Section 4:1-21.15 - Reduction Of Population Of Certain Species Of Blackbirds

4:1-21.15. Reduction of population of certain species of blackbirds
The Department of Agriculture shall institute, provide for and enforce such measures as it shall deem necessary to reduce the population of starlings, red-winged blackbirds, grackles and cowbirds, known collectively as blackbirds. Control procedures shall be selected and executed so as to protect human life, other birds and wildlife.

L.1965, c. 191, s. 1, eff. Dec. 14, 1965.



Section 4:1-21.16 - Co-operation With State And Federal Agencies

4:1-21.16. Co-operation with state and federal agencies
The department may co-operate with other State and Federal agencies to effectuate the purposes of this act.

L.1965, c. 191, s. 2.



Section 4:1-22 - Acceptance And Control Of Donations Or Bequests

4:1-22. Acceptance and control of donations or bequests
The department may take, hold in trust and exercise control over donations or bequests made to it for the promotion of scientific education or the general interests of agriculture.



Section 4:1-22.1 - Federal Grants

4:1-22.1. Federal grants
Subject to approval by the State Board of Agriculture, and in cases where State funds are required, within the limits of State appropriations made therefor, the department may apply for and accept grants from the Federal Government or any officer or agency thereof, and may comply with the terms, conditions and limitations thereof, and enter into agreements therefor, for any program to promote the interests of agriculture and rural life in New Jersey. Any moneys so received shall be forwarded to the Treasurer of the State of New Jersey. The State Treasurer shall disburse same on receipt by him of a voucher certified or approved by the Secretary of Agriculture or his duly authorized agent. Such expenditures shall be for the purposes named in this act and shall be made in the same manner as other Federal funds, devoted to specific purposes, are now disbursed by the Treasurer of the State of New Jersey.

L.1955, c. 63, p. 209, s. 1.



Section 4:1-22.2 - Grants, Awards For Agricultural Promotion

4:1-22.2. Grants, awards for agricultural promotion
2. The department may, within the limits of monies appropriated for such purposes, make grants, awards, loans, distributions and incentives to any person, including any political subdivision of the State, to promote, advance, foster, preserve and maintain agriculture in this State, on such terms and subject to such reasonable conditions and restrictions as shall be in the best interest of the State.

L.1993,c.265,s.2.



Section 4:1-23 - Courts Authorized To Grant Writs And Orders

4:1-23. Courts authorized to grant writs and orders
4:1-23. The Superior Court and municipal courts, within their respective territorial jurisdictions, may grant such writs and orders as may be appropriate, including search warrants, according to the practice of such courts and in a summary manner, to enable the officers and employees of the department effectively to enforce the provisions of law which the department is charged with enforcing.

Amended 1953, c.5, s.1; 1991,c.91,s.152.



Section 4:1-24 - Division Of Dairy Industry Established; Director

4:1-24. Division of dairy industry established; director
There is hereby established in the Department of Agriculture a Division of Dairy Industry. The executive and administrative head of the division shall be a director who, subject to the supervision of the Secretary of Agriculture, shall be responsible for the activities of the division.

L.1948, c. 447, p. 1778, s. 4. Amended by L.1968, c. 358, s. 2, eff. Dec. 2, 1968.



Section 4:1-25 - Powers And Duties Of Director Of Milk Control Transferred

4:1-25. Powers and duties of director of milk control transferred
Except as otherwise provided herein the functions, powers, duties, records and property of the present director of milk control are hereby transferred to and vested in the Office of Milk Industry established hereunder, to be exercised and used by the director thereof pursuant to the provisions of this act and as otherwise provided by law.

L.1948, c. 447, p. 1779, s. 5.



Section 4:1-26 - Personnel; Compensation; Duties

4:1-26. Personnel; compensation; duties
The Secretary of Agriculture shall provide the Office of Milk Industry with such clerical, technical and other personnel as he shall deem necessary, after consultation with the director of said office, for the proper discharge of the duties imposed upon such director. The Secretary of Agriculture shall fix the compensation of persons thus assigned to the Office of Milk Industry, within the limits of available appropriations therefor.

The director of the Office of Milk Industry shall prescribe the duties of all persons thus assigned to said office.

L.1948, c. 447, p. 1779, s. 6.



Section 4:1-27 - Transfer Of Employees From Milk Control Board

4:1-27. Transfer of employees from Milk Control Board
Such employees of the Milk Control Board, except as otherwise provided in this act, as the Secretary of Agriculture may determine are needed for the proper performance of the additional functions and duties of the Department of Agriculture prescribed herein, are hereby transferred to the Department of Agriculture established hereunder. Persons so transferred shall be assigned to such duties as the Secretary of Agriculture shall determine.

Such employees of the present director of milk control, except as otherwise provided in this act, as the Secretary of Agriculture may determine are needed for the proper performance of the duties of the director of the Office of Milk Industry are hereby transferred to the Office of Milk Industry established hereunder. Persons so transferred shall be assigned to such duties as the director of the Office of Milk Industry shall determine.

L.1948, c. 447, p. 1779, s. 7.



Section 4:1-28 - Civil Service, Pension And Retirement Rights Not Affected

4:1-28. Civil service, pension and retirement rights not affected
Nothing in this act shall be construed to deprive any person of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1948, c. 447, p. 1779, s. 8.



Section 4:1-29 - Milk Control Board And Existing Office Of Director Of Milk Control Abolished

4:1-29. Milk Control Board and existing office of director of milk control abolished
The Milk Control Board and the existing office of director of milk control are hereby abolished. The terms of office of the present members of the Milk Control Board shall expire on the effective date of this act.

L.1948, c. 447, p. 1780, s. 9.



Section 4:1-30 - Appropriations, Records And Property Transferred

4:1-30. Appropriations, records and property transferred
All appropriations available and to become available to the Milk Control Board and to the existing office of director of milk control abolished by this act are hereby transferred to the Department of Agriculture.

The records and property of the Milk Control Board are hereby transferred to the Department of Agriculture.

L.1948, c. 447, p. 1780, s. 10.



Section 4:1-31 - Orders, Rules And Regulations

4:1-31. Orders, rules and regulations
The orders, rules and regulations heretofore made or promulgated by the director of milk control, in effect on the effective date hereof, shall continue with full force and effect until amended or repealed pursuant to law.

L.1948, c. 447, p. 1780, s. 11.



Section 4:1-32 - "Director Of Milk Control" Or "Director Of The Office Of Milk Industry" In Laws, Contracts Or Documents

4:1-32. "Director of Milk Control" or "Director of the Office of Milk Industry" in laws, contracts or documents
Whenever the term "Director of Milk Control" or "Director of the Office of Milk Industry" occurs or any reference is made thereto, in any law, contract, or document, the same shall be deemed to mean or refer to the Director of the Division of Dairy Industry established hereunder.

L.1948, c. 447, p. 1780, s. 12. Amended by L.1968, c. 358, s. 3, eff. Dec. 2, 1968.



Section 4:1-33 - Pending Actions Or Proceedings; Orders Or Recommendations

4:1-33. Pending actions or proceedings; orders or recommendations
This act shall not affect actions or proceedings, civil or criminal, brought by or against the director of milk control, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the director of the Office of Milk Industry established hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, the director of milk control, and all such matters or proceedings pending before such director on the effective date of this act shall be continued by the director of the Office of Milk Industry established hereunder, as if the foregoing provisions had not taken effect.

L.1948, c. 447, p. 1780, s. 13.



Section 4:1-34 - Appeal

4:1-34. Appeal
Any person, applicant or licensee aggrieved by any act, proceeding, rule, order, regulation, decision or determination of the director of the Office of Milk Industry and directly affected thereby, shall be entitled to judicial review thereof. Proceedings for review shall be instituted by filing an appeal in the Appellate Division of the Superior Court, in accordance with its rules, within ten days after: the termination of such proceeding; or the filing of such regulation, rule or order with the Secretary of State pursuant to law; or the service of the decision or determination.

L.1948, c. 447, p. 1780, s. 14.



Section 4:1-35 - Stay Of Rule Or Order

4:1-35. Stay of rule or order
The filing of an appeal from a rule or order of the director fixing or refixing any price, shall, unless the court otherwise orders, act as a stay upon any such rule or order that would otherwise become effective, such stay to continue until a decision is rendered upon such appeal by the Appellate Division of the Superior Court.

L.1948, c. 447, p. 1781, s. 15.



Section 4:1-36 - Record On Appeal

4:1-36. Record on appeal
Within five days after service of the notice of appeal the director of the Office of Milk Industry shall, in accordance with rules of the Superior Court, transmit to the Appellate Division of the Superior Court, the original or a certified copy of the entire record of the proceedings under review; but, by stipulation of all parties to the appeal, the record may be shortened by eliminating any portion thereof.

L.1948, c. 447, p. 1781, s. 16.



Section 4:1-37 - Additional Evidence On Appeal; Modification Of Decision By Director

4:1-37. Additional evidence on appeal; modification of decision by director
Application may be made by any party to the Appellate Division of the Superior Court, in accordance with its rules, for leave to present additional evidence on the issues in the case and if it appears to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceedings before the director of the Office of Milk Industry, the court may order that the additional evidence be taken before the director upon such terms as the court may deem proper. The director may modify his findings and rule, order, decision or determination by reason of the additional evidence and shall file with the Appellate Division of the Superior Court the additional evidence together with any modified or new rule, order, decision or determination.

Whenever, in its discretion, the court determines that the interests of justice so require, it may, with or without any such application first having been made to it, order that additional evidence be taken before it upon such terms as the court may deem proper.

L.1948, c. 447, p. 1781, s. 17.



Section 4:1-38 - Conduct Of Appeal; Disposition On Appeal

4:1-38. Conduct of appeal; disposition on appeal
The appeal shall be conducted by the Appellate Division of the Superior Court, without a jury, in accordance with its rules and shall be confined to the record and any additional testimony which may be taken pursuant to the provisions of section seventeen hereof. The court may affirm the rule, order, decision or determination of the director, or may suspend, reverse, vacate or modify it if the substantial rights of the appellant have been prejudiced as a result of the director's rule, order, decision or determination being:

(1) Contrary to constitutional rights or privileges; or

(2) In excess of the statutory authority of the director; or

(3) Affected by other error of law; or

(4) Made or promulgated upon unlawful procedure; or

(5) Unsupported by substantial evidence in view of the entire record as submitted; or

(6) Arbitrary or capricious.

In making the foregoing determinations the court shall review the whole record or such portions thereof as may be cited by any party; and due account shall be taken of the rule of prejudicial error. Substantial evidence shall mean the quantum of evidence similar to that necessary to sustain a jury's finding in an action at law.

L.1948, c. 447, p. 1782, s. 18.



Section 4:1-39 - Repeal

4:1-39. Repeal
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 447, p. 1782, s. 19.



Section 4:1-40 - Short Title

4:1-40. Short title
This act shall be known as, and may be cited as, the "Department of Agriculture Act of 1948."

L.1948, c. 447, p. 1782, s. 20.



Section 4:1-41 - Effective Date

4:1-41. Effective date
This act shall take effect on the first day of January, one thousand nine hundred and forty-nine, except that any appointment, and any confirmation or approval of any appointment, permitted by this act may be made prior to such date.

L.1948, c. 447, p. 1782, s. 21.



Section 4:1-42 - Establishment; Appointment Of State Chemist; Employees

4:1-42. Establishment; appointment of State Chemist; employees
There is hereby established in the Department of Agriculture the office of State Chemist. The State Chemist shall be appointed by the State Board of Agriculture in conjunction with the Secretary of Agriculture in the same manner as other officers of the department are appointed and shall be subject to the supervision of the secretary. The secretary shall assign to the office of State Chemist such employees in the Department of Agriculture as may be necessary to assist the State Chemist in the performance of his duties.

L.1965, c. 80, s. 1, eff. July 1, 1966.



Section 4:1-43 - Powers And Duties

4:1-43. Powers and duties
The functions, powers and duties of the chemist of the New Jersey Agricultural Experiment Station prescribed by chapters 4 and 9 of the Revised Statutes and chapter 316 of the laws of 1951 are continued, but such functions, powers and duties are hereby transferred to and vested in the State Chemist established hereunder and shall be exercised and performed by him.

L.1965, c. 80, s. 2, eff. July 1, 1966.



Section 4:1-43.1 - Transfer And Civil Service Status Of Employees Of Chemist And Seed Analyst Of New Jersey Agricultural Experiment Station

4:1-43.1. Transfer and civil service status of employees of chemist and seed analyst of New Jersey agricultural experiment station
Upon the establishment July 1, 1966 in the Department of Agriculture of the offices of State Chemist and State Seed Analyst, in accordance with P.L.1965, chapter 80, all positions or employments theretofore held with the chemist of the New Jersey Agricultural Experiment Station in the exercise of the functions, powers and duties prescribed by chapters 4 and 9 of Title 4 of the Revised Statutes and chapter 316 of the laws of 1951 and with the seed analyst of said experiment station in the exercise of the functions, powers and duties prescribed by chapters 125 of the laws of 1961 and 29 of the laws of 1963, which can be allocated to the classified service, in accordance with the provisions of Title 11 of the Revised Statutes, shall be so allocated under appropriate titles, by the Civil Service Commission; and all persons regularly employed by said chemist and seed analyst prior to July 1, 1966, who consent to their transfer to the Department of Agriculture in implementation of P.L.1965, chapter 80, shall be recorded, without examination, as having been permanently appointed thereto as of the dates of their respective original appointments by said chemist or seed analyst, under said titles, and shall thereafter hold the same under and subject to the provisions of Title 11 of the Revised Statutes relating to the classified service.

L.1966, c. 63, s. 1, eff. June 6, 1966.



Section 4:1-44 - Establishment; Appointment Of State Seed Analyst; Employees

4:1-44. Establishment; appointment of State Seed Analyst; employees
There is hereby established in the Department of Agriculture the office of State Seed Analyst. The State Seed Analyst shall be appointed by the State Board of Agriculture in conjunction with the Secretary of Agriculture in the same manner as other officers of the department are appointed and shall be subject to the supervision of the secretary. The secretary shall assign to the office of State Seed Analyst such employees in the Department of Agriculture as may be necessary to assist the State Seed Analyst in the performance of his duties.

L.1965, c. 80, s. 3, eff. July 1, 1966.



Section 4:1-45 - Powers And Duties

4:1-45. Powers and duties
The functions, powers and duties of the seed analyst of the New Jersey Agricultural Experiment Station prescribed by chapter 125 of the laws of 1961 and chapter 29 of the laws of 1963 are continued, but such functions, powers and duties are hereby transferred to and vested in the State Seed Analyst established hereunder and shall be exercised and performed by him.

L.1965, c. 80, s. 4, eff. July 1, 1966.



Section 4:1-46 - Legislative Findings

4:1-46. Legislative findings
The Legislature finds that agriculture continues to be one of the leading industries of the State with annual gross sales of nearly $300,000,000.00 and employing more than 40,000 people, either seasonally or year-round; that it is in the interest of the nonfarm people of the State that our farmers continue to own and operate their farms so that New Jersey can remain the Garden State; that the loss of farms in this State continues to be a serious threat to the preservation of green acres and open space; and that the farmers and the agri-business industry need help to encourage the retention of agriculture, to find ways of making it economically viable, and to expand its scope in the State.

L.1971, c. 327, s. 1, eff. Oct. 28, 1971.



Section 4:1-47 - Coordinator Of Agricultural Development; Appointment; Powers And Duties; Term Of Office; Compensation

4:1-47. Coordinator of agricultural development; appointment; powers and duties; term of office; compensation
The Secretary of Agriculture with the approval of the State Board of Agriculture shall appoint a coordinator of agricultural development for the department who shall have the function, power and duty to coordinate and cooperate with all segments of the agricultural industry in the dissemination of information to the public on the importance and value of agriculture as a part of the overall economy and the preservation of a healthy environment in the State and assist in the development of plans that will encourage and assist farmers and related business in the improvement and expansion of farming and agri-business in this State. The coordinator shall serve at the pleasure of the secretary and the board and, subject to available appropriations, shall receive a salary in such amount as the board shall prescribe.

L.1971, c. 327, s. 2, eff. Oct. 28, 1971.



Section 4:1A-2 - Reimbursement For Expenses

4:1A-2. Reimbursement for expenses
All members of the council shall serve without compensation but shall be reimbursed for their actual expenses in attending the meetings of the council and in the performance of their other duties.

L.1959, c. 22, p. 98, s. 2.



Section 4:1A-3 - Organization Of Council; Chairman

4:1A-3. Organization of council; chairman
The council shall organize as soon as possible after the appointment of its members. The council shall select from its membership annually a chairman who shall serve until his successor shall be elected and shall qualify.

L.1959, c. 22, p. 98, s. 3.



Section 4:1A-4 - Study And Recommendations

4:1A-4. Study and recommendations
It shall be the duty of the council to study and make recommendations concerning the social and economic conditions in rural areas, including those relative to land use, planning, farm production, taxation, farm labor, water supply, marketing, schools, health services, police and fire protection, industrial development, and any other factors that are peculiarly related to rural areas.

L.1959, c. 22, p. 98, s. 4.



Section 4:1A-5 - Access To Information, Data, And Findings Applicable To Rural Conditions

4:1A-5. Access to information, data, and findings applicable to rural conditions
The council shall have access to such information, data, and findings of State, county and local agencies as apply to rural conditions.

L.1959, c. 22, p. 99, s. 5.



Section 4:1A-6 - Equipment And Staff

4:1A-6. Equipment and staff
It shall be the responsibility of the Department of Agriculture to furnish such equipment and staff as is necessary to implement the work of the council within the limits of appropriations for the purpose.

L.1959, c. 22, p. 99, s. 6.



Section 4:1A-7 - Annual Report

4:1A-7. Annual report
The council shall submit a report annually to the Governor and to the Legislature.

L.1959, c. 22, p. 99, s. 7.



Section 4:1B-1 - Short Title

4:1B-1. Short title
This act shall be known and may be cited as the "Agricultural Preserve Demonstration Program Act."

L.1976, c. 50, s. 1, eff. July 22, 1976.



Section 4:1B-2 - Legislative Findings

4:1B-2. Legislative findings
The Legislature hereby finds and declares:

a. That the preservation of agricultural open space and the retention of agricultural activities would serve the best interests of all citizens of this State by insuring the numerous social, economic and environmental benefits which accrue from the continuation of agriculture in the Garden State.

b. That past and present policies and efforts of this State intended to promote such preservation and retention, while beneficial and worthy of continuation, have been inadequate to insure the permanent existence of such activities, which constitute a vital and benevolent use of the land which is so rapidly disappearing in this, the most densely populated and highly urbanized State in the nation.

c. That it is both necessary and desirable to implement additional policies, including the creation of an agricultural preserve, designed to provide for such preservation and retention.

d. That it is the express intention of this act to promote and insure the continuation of such activities within the agricultural preserve as provided herein.

L.1976, c. 50, s. 2, eff. July 22, 1976.



Section 4:1B-3 - Additional Legislative Findings

4:1B-3. Additional legislative findings
The Legislature further finds and declares that the State preservation of agricultural open space through the purchase of development easements to prime agricultural lands is wholly compatible with, and specifically authorized by, the provisions of the "New Jersey Green Acres and Recreation Opportunities Bond Act of 1974" (P.L.1974, c. 102).

L.1976, c. 50, s. 3, eff. July 22, 1976.



Section 4:1B-4 - Definitions

4:1B-4. Definitions
As used in this act:

a. "Agricultural preserve" means a significant mass of reasonably contiguous prime agricultural lands created through the State purchase of development easements to such lands;

b. "Committee" means the Joint Legislative Oversight Committee for the Agricultural Preserve Demonstration Program designated pursuant to section 10 of this act;

c. "Departments" means the Department of Environmental Protection and the Department of Agriculture;

d. "Development easement" means an interest in land, less than fee simple absolute title thereto, which interest represents the right to develop such lands for all nonagricultural purposes as determined by the provisions of this act and any relevant rules or regulations promulgated pursuant hereto;

e. "Prime agricultural land" means land having soil classifications of Class I, II or III, according to Soil Conservation class, except that a certain amount of land supportive of cranberry, blueberry or other special agricultural production and woodland immediately supportive of agriculture may be considered as prime agricultural lands for the purposes of this act;

f. "Program" means the Agricultural Preserve Demonstration Program established by this act;

g. "Program area" means the location of the program designated pursuant to section 14 of this act;

h. "Steering committee" means the Steering Committee on the Agricultural Preserve Demonstration Program created pursuant to section 8 of this act.

L.1976, c. 50, s. 4, eff. July 22, 1976.



Section 4:1B-5 - Agricultural Preserve Demonstration Program; Establishment; Purpose

4:1B-5. Agricultural preserve demonstration program; establishment; purpose
There is hereby established the Agricultural Preserve Demonstration Program. The purpose of this program shall be the creation of an agricultural preserve, which shall remain undeveloped for other than agricultural purposes as determined in accordance with the provisions of this act. Such preserve shall be established through the State purchase of development easements to such lands. It shall further be the purpose of this program to provide information and experience concerning such State efforts to preserve agricultural open space. It shall be the goal of the program to acquire such easements to approximately 5,000 acres of such land within the agricultural preserve.

L.1976, c. 50, s. 5, eff. July 22, 1976.



Section 4:1B-6 - Administration; Operational Responsibility

4:1B-6. Administration; operational responsibility
The program shall be administered by the Department of Environmental Protection and the Department of Agriculture. The Division of Rural Resources of the Department of Agriculture shall have operating responsibility for the program.

L.1976, c. 50, s. 6, eff. July 22, 1976.



Section 4:1B-7 - Conduct On Voluntary Basis; Prohibition Of Eminent Domain

4:1B-7. Conduct on voluntary basis; prohibition of eminent domain
The program shall be conducted on a voluntary basis for all landowners in the program area; the provisions of any law to the contrary notwithstanding, it is the intention of this act to prohibit the exercise of eminent domain by the State, or any agency or instrumentality thereof, in acquiring development easements to prime agricultural lands pursuant to the provisions of this act.

L.1976, c. 50, s. 7, eff. July 22, 1976.



Section 4:1B-8 - Implementation Of Program

4:1B-8. Implementation of program
The program shall be implemented by the departments in the following manner:

a. An intensive informational and educational effort will be undertaken to provide residents, landowners and elected officials within the program area with the basic objectives and details of the program. Such effort shall be conducted at public meetings held within, or in the vicinity of, the program area as well as through the mails.

b. Voluntary offers to sell the development easements to prime agricultural lands will be solicited from such landowners in the program area. Such landowners will be asked to offer to sell such development easements to the State at a price which, in the opinion of the landowner, represents a fair value of the development potential of such lands for nonagricultural purposes as determined in accordance with the provisions of this act. A final date for the submission of such offers shall be fixed by the departments in the regulations promulgated pursuant to section 14 of this act.

c. Such offers will be reviewed and evaluated by the departments, with the advice of the steering committee as provided in section 9 of this act, in order to determine the suitability of the prime agricultural lands represented thereby for inclusion in the program. Decisions regarding such suitability shall be based upon the satisfaction of the following criteria:

(1) The degree to which such offers reflect price levels which appear to be within the financial resources of the program;

(2) Suitability as to soil classification or other criteria for prime agricultural lands as provided by this act;

(3) The degree to which such offers would facilitate the formulation of an agricultural preserve as defined in section 4 of this act.

The departments shall reject any offer for the sale of development easements to prime agricultural lands which are unsuitable according to the above criteria.

d. Two separate independent appraisals shall be conducted for each remaining parcel of prime agricultural lands so offered and deemed suitable. Such appraisals shall determine the current overall fair market value of such parcels for all purposes, including nonagricultural and development purposes, as well as the current fair market value of such parcels for agricultural purposes. The difference between current overall fair market value and current agricultural fair market value shall represent an appraisal of the value of development easements to such parcels.

Such appraisals shall be conducted by independent, professional appraisers selected by the departments from among members of recognized organizations of real estate appraisers.

e. After receiving the results of such appraisals, the departments shall compare the appraised value and the offered value of development easements to such parcels. Following such comparison, and after consultation with the steering committee, the departments shall determine (1) whether the acquisition of all or a portion of such development easements would be within the financial resources of the program and (2) whether such acquisition would provide for the formulation of the agricultural preserve as provided by this act. Decisions concerning the acquisition of specific development easements shall be made within 6 months of the final date fixed for the submission of offers for such easements.

f. Following a determination of the satisfaction of such criteria and the submission to the committee of a report containing a positive recommendation concerning such acquisition, the Department of Environmental Protection is hereby empowered to purchase such development easements on behalf of the State.

L.1976, c. 50, s. 8, eff. July 22, 1976.



Section 4:1B-9 - Steering Committee

4:1B-9. Steering committee
a. There is hereby established a Steering Committee on the Agricultural Preserve Demonstration Program. Such steering committee shall be a local advisory body composed of elected officials and residents of the program area. The purpose of the steering committee shall be to provide the departments with local input concerning the implementation of the program. Membership on the steering committee shall be as follows:

(1) Two members appointed by the governing body of each municipality located within the program area;

(2) One member appointed by the planning board of each municipality located within the program area;

(3) Two members appointed by the county board of agriculture of each county located, in whole or part, within the program area;

(4) One member appointed by the county board of chosen freeholders of each county located, in whole or part, within the program area;

(5) One member appointed by the planning board of each county located, in whole or part, within the program area;

(6) The Secretary of Agriculture or his designated representative;

(7) The Commissioner of Environmental Protection, or his designated representative;

(8) Ex-officio members of the Legislature representing legislative districts located, in whole or part, within the program area.

b. The duties and responsibilities of the steering committee shall be:

(1) To communicate to residents and landowners in the program area the details of the program and the implications and effects of participation therein;

(2) To advise the departments on guidelines furnished to the owners of prime farmlands within the program area concerning the offer and sale of development easements to such land to the State;

(3) To advise the departments, following the receipt of development easements offers as provided by section 9 of this act, as to the compatibility of such easements with municipal and county zoning and master plans, and to make recommendations considering the suitability of such easements for inclusion in the program;

(4) To advise the departments on the guidelines used to appraise prime agricultural lands for overall market and agriculture value pursuant to section 8 of this act;

(5) To make recommendations to the departments, following the results of such appraisals, on the acquisition of such development easements.

L.1976, c. 50, s. 9, eff. July 22, 1976.



Section 4:1B-10 - Joint Legislative Oversight Committee

4:1B-10. Joint legislative oversight committee
The Assembly Committee on Agriculture and Environment and the Senate Committee on Agriculture are hereby designated as the Joint Legislative Oversight Committee for the Agricultural Preserve Demonstration Program. The duties and responsibilities of the committee shall be as follows:

a. To review and evaluate the proposed rules, regulations and guidelines for the implementation and administration of the agricultural preserve program, in terms of feasibility, effect and conformance with the intentions and provisions of this act.

b. To analyze the progress of the program prior to the State acquisition of development easements to prime agricultural lands, so as to determine the advisability of proceeding therewith.

c. To conduct a final program review and evaluation following the State acquisition of such easements; such final review and evaluation shall be conducted and transmitted to the Legislature within 1 year of such acquisition, and shall include the following:

(1) A statement of the social, economic and environmental effects of the program on the program area and on the State;

(2) An evaluation of the impact of the program on agriculture and related industries in this State;

(3) An analysis of the mechanism of the State purchase of developments rights to prime agricultural lands as a means of preserving agricultural open space, the feasibility of further use of such mechanism in other areas of the State, and potential sources of funding therefor; and,

(4) An identification of possible alternative methods of preserving agricultural open space in New Jersey.

d. To review and evaluate all relevant existing and proposed statutes, rules, regulations and ordinances, so as to determine the individual and cumulative effect upon the conduct of agricultural activities in this State.

e. To recommend to the Legislature and to the departments, prior to, during and following the implementation of the program, any legislation, rule, regulation, guideline, or revision thereto which it deems necessary in order to effectuate the purposes of this act or the findings of the committee concerning the program created herein.

The departments are hereby directed to cooperate with the committee in providing any assistance or information necessary for or incident to the performance of the duties and responsibilities of the committee as herein provided.

L.1976, c. 50, s. 10, eff. July 22, 1976.



Section 4:1B-11 - Statement Of Development Easement; Attachment To And Recordation With Deed

4:1B-11. Statement of development easement; attachment to and recordation with deed
Following the purchase by the State of any development easement to prime agricultural land as provided by this act, the owner of such lands shall cause a statement containing the conditions of such conveyance and the terms of the restrictions on the use and development of such land to be attached to and recorded with the deed to such land in the same manner as such deed was originally recorded.

L.1976, c. 50, s. 11, eff. July 22, 1976.



Section 4:1B-12 - Actions To Enforce Development Easements

4:1B-12. Actions to enforce development easements
The Department of Environmental Protection is hereby empowered to institute, in the name of the State, any proceeding intended to enforce the conditions or restrictions on the use and development of land created pursuant to the State purchase of development easements as provided herein.

L.1976, c. 50, s. 12, eff. July 22, 1976.



Section 4:1B-13 - Conveyance Of Development Easement; Conditions

4:1B-13. Conveyance of development easement; conditions
No development easement purchased by the State pursuant to the provisions of this act shall be sold, given, transferred or otherwise conveyed in any manner and no lands within the agricultural preserve shall be diverted to a use other than conservation or recreation without the approval of the Commissioner of Environmental Protection, the Secretary of Agriculture and the State House Commission and following a public hearing at least 1 month prior to any such approvals. In the case of the conveyance of such development easements, such approvals shall not be given unless an amount equal to the value of such development easement, as determined by the State House Commission, shall be deposited in the State Recreation and Conservation Land Acquisition and Development Fund created pursuant to P.L.1974, c. 102. Money so returned to said fund shall be deemed wholly a part of the portion of that fund available for land acquisition or development by the State pursuant to the provisions of P.L.1974, c. 102 and P.L.1975, c. 155.

L.1976, c. 50, s. 13, eff. July 22, 1976.



Section 4:1B-14 - Rules And Regulations

4:1B-14. Rules and regulations
a. The departments shall have the power, in accordance with the provisions of the "Administrative Procedure Act" (C. 52:14B-1 et seq.) to adopt, amend or repeal any rule or regulation deemed necessary to effectuate the purposes of this act. Such rules or regulations shall include a designation of the following:

(1) The specific location of the program. Such designation shall result from studies conducted by the departments of alternate locations offering prime agricultural lands which are reasonably representative of all such lands located within this State in terms of agricultural characteristics, value, and vulnerability to pressures for development for other than agricultural purposes.

(2) The maximum acceptable percentage of woodland contained in specific offers of such development easements;

(3) The minimum acceptable percentage of total farm acreage to be represented by such offers;

(4) Guidelines concerning the specific restrictions on the use and development of prime agricultural lands subject to a development easement purchased by the State pursuant to this act. Such guidelines shall prohibit nonagricultural uses and development of such lands except for limited improvements or construction designed to provide housing for persons deriving a substantial portion of their income from agricultural activities conducted on such lands.

b. The departments shall transmit copies of all proposed rules and regulations to the committee in order to facilitate the review and evaluation of the program.

L.1976, c. 50, s. 14, eff. July 22, 1976.



Section 4:1B-15 - Severability

4:1B-15. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or party thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1976, c. 50, s. 15, eff. July 22, 1976.



Section 4:1C-1 - Short Title

4:1C-1. Short title
This act shall be known and may be cited as the "Right to Farm Act."

L.1983, c. 31, s. 1, eff. Jan. 26, 1983.



Section 4:1C-2 - Legislative Findings

4:1C-2. Legislative findings
The Legislature finds and declares that:

a. The retention of agricultural activities would serve the best interest of all citizens of this State by insuring the numerous social, economic and environmental benefits which accrue from one of the largest industries in the Garden State;

b. Several factors have combined to create a situation wherein the regulations of various State agencies and the ordinances of individual municipalities may unnecessarily constrain essential farm practices;

c. It is necessary to establish a systematic and continuing effort to examine the effect of governmental regulation on the agricultural industry;

d. All State departments and agencies thereof should encourage the maintenance of agricultural production and a positive agricultural business climate;

e. It is the express intention of this act to establish as the policy of this State the protection of commercial farm operations from nuisance action, where recognized methods and techniques of agricultural production are applied, while, at the same time, acknowledging the need to provide a proper balance among the varied and sometimes conflicting interests of all lawful activities in New Jersey.

L.1983, c. 31, s. 2, eff. Jan. 26, 1983.



Section 4:1C-3 - Definitions.

4:1C-3 Definitions.

3.As used in this act:

"Board" or "county board" means a county agriculture development board established pursuant to section 7 of P.L.1983, c.32 (C.4:1C-14).

"Commercial farm" means (1) a farm management unit of no less than five acres producing agricultural or horticultural products worth $2,500 or more annually, and satisfying the eligibility criteria for differential property taxation pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), (2) a farm management unit less than five acres, producing agricultural or horticultural products worth $50,000 or more annually and otherwise satisfying the eligibility criteria for differential property taxation pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), or (3) a farm management unit that is a beekeeping operation producing honey or other agricultural or horticultural apiary-related products, or providing crop pollination services, worth $10,000 or more annually.

"Committee" means the State Agriculture Development Committee established pursuant to section 4 of P.L.1983, c.31 (C.4:1C-4).

"Farm management unit" means a parcel or parcels of land, whether contiguous or noncontiguous, together with agricultural or horticultural buildings, structures and facilities, producing agricultural or horticultural products, and operated as a single enterprise.

"Farm market" means a facility used for the wholesale or retail marketing of the agricultural output of a commercial farm, and products that contribute to farm income, except that if a farm market is used for retail marketing at least 51% of the annual gross sales of the retail farm market shall be generated from sales of agricultural output of the commercial farm, or at least 51% of the sales area shall be devoted to the sale of agricultural output of the commercial farm, and except that if a retail farm market is located on land less than five acres in area, the land on which the farm market is located shall produce annually agricultural or horticultural products worth at least $2,500.

L.1983, c.31, s.3; amended 1998, c.48, s.1; amended 2015, c.75, s.1.



Section 4:1C-3.1 - Certain Beekeeping Operations Protected By "Right To Farm Act."

4:1C-3.1 Certain beekeeping operations protected by "Right to Farm Act."

2.Notwithstanding the provisions of section 3 of P.L.1983, c.31 (C.4:1C-3), or any rules or regulations adopted pursuant thereto, to the contrary, a farm management unit that qualifies as a commercial farm for the purposes of the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et seq.), because it is a beekeeping operation producing honey or other agricultural or horticultural apiary-related products, or providing crop pollination services, worth $10,000 or more annually, shall be entitled to the protections provided to any other commercial farm under that act but not for agricultural or horticultural activities that are not apiary-related activities, unless the farm management unit also qualifies as a commercial farm pursuant to section 3 of P.L.1983, c.31 (C.4:1C-3) for reasons other than as a beekeeping operation as described in that section.

L.2015, c.75, s.2.



Section 4:1C-4 - State Agriculture Development Committee; Establishment; Membership; Terms; Vacancies; Compensation; Meetings; Minutes; Staff

4:1C-4. State agriculture development committee; establishment; membership; terms; vacancies; compensation; meetings; minutes; staff
a. In order that the State's regulatory action with respect to agricultural activities may be undertaken with a more complete understanding of the needs and difficulties of agriculture, there is established in the Executive Branch of the State Government a public body corporate and politic, with corporate succession, to be known as the State Agriculture Development Committee. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the committee is allocated within the Department of Agriculture, but, notwithstanding that allocation, the committee shall be independent of any supervision or control by the State Board of Agriculture, by the department or by the secretary or any officer or employee thereof, except as otherwise expressly provided in this act. The committee shall constitute an instrumentality of the State, exercising public and essential governmental functions, and the exercise by the committee of the powers conferred by this or any other act shall be held to be an essential governmental function of the State.

b. The committee shall consist of 11 members, five of whom shall be the Secretary of Agriculture, who shall serve as chairman, the Commissioner of Environmental Protection, the Commissioner of Community Affairs, the State Treasurer and the Dean of Cook College, Rutgers University, or their designees, who shall serve ex officio, and six citizens of the State, to be appointed by the Governor with the advice and consent of the Senate, four of whom shall be actively engaged in farming, the majority of whom shall own a portion of the land that they farm, and two of whom shall represent the general public. With respect to the members actively engaged in farming, the State Board of Agriculture shall recommend to the Governor a list of potential candidates and their alternates to be considered for each appointment.

c. Of the six members first to be appointed, two shall be appointed for terms of 2 years, two for terms of 3 years and two for terms of 4 years. Thereafter, all appointments shall be made for terms of 4 years. Each of these members shall hold office for the term of the appointment and until a successor shall have been appointed and qualified. A member shall be eligible for reappointment for no more than two consecutive terms. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

d. Members of the committee shall receive no compensation but the appointed members may, subject to the limits of funds appropriated or otherwise made available for these purposes, be reimbursed for expenses actually incurred in attending meetings of the committee and in performance of their duties as members thereof.

e. The committee shall meet at the call of the chairman as soon as may be practicable following appointment of its members and shall establish procedures for the conduct of regular and special meetings, including procedures for the notification of departments of State regulating the activities of commercial agriculture, provided that all meetings are conducted in accordance with the provisions of the "Open Public Meetings Act," P.L. 1975, c. 231 (C. 10:4-6 et seq.).

f. A true copy of the minutes of every meeting of the committee shall be prepared and forthwith delivered to the Governor. No action taken at such meeting by the commission shall have force or effect until 15 days, exclusive of Saturdays, Sundays and public holidays, after such copy of the minutes shall have been so delivered. If, in said 15-day period, the Governor returns such copy of the minutes with a veto of any action taken by the commission at such meeting, such action shall be null and void and of no force and effect.

g. The department shall provide any personnel that may be required as staff for the committee.

L.1983, c. 31, s. 4, eff. Jan. 26, 1983.



Section 4:1C-5 - Powers Of Committee

4:1C-5. Powers of committee
The committee may:

a. Adopt bylaws for the regulation of its affairs and the conduct of its business;

b. Adopt and use a seal and alter the same at its pleasure;

c. Sue and be sued;

d. Apply for, receive, and accept from any federal, State, or other public or private source, grants or loans for, or in aid of, the committee's authorized purposes;

e. Enter into any agreement or contract, execute any instrument, and perform any act or thing necessary, convenient, or desirable for the purposes of the committee or to carry out any power expressly given in this act;

f. Adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act;

g. Request assistance and avail itself of the services of the employees of any State, county or municipal department, board, commission or agency as may be made available for these purposes.

L.1983, c. 32, s. 5, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-6 - Duties Of Committee

4:1C-6. Duties of committee
The committee shall:

a. Consider any matter relating to the improvement of farm management practices;

b. Review and evaluate the proposed rules, regulations and guidelines of any State agency in terms of feasibility, effect and conformance with the intentions and provisions of this act;

c. Study, develop and recommend to the appropriate State departments and agencies thereof a program of agricultural management practices which shall include, but not necessarily be limited to, air and water quality control, noise control, pesticide control, fertilizer application, integrated pest management, and labor practices;

d. Upon a finding of conflict between the regulatory practices of any State instrumentality and the agricultural management practices recommended by the committee, commence a period of negotiation not to exceed 120 days with the State instrumentality in an effort to reach a resolution of the conflict, during which period the State instrumentality shall inform the committee of the reasons for accepting, conditionally accepting or rejecting the committee's recommendations and submit a schedule for implementing all or a portion of the committee's recommendations.

e. Within 1 year of the effective date of this act and at least annually thereafter, recommend to the Governor, the Legislature and the appropriate State departments and agencies thereof any actions which should be taken that recognize the need to provide a proper balance among the varied and sometimes conflicting interests of all lawful activities in the State, minimize unnecessary constraints on essential agricultural activities, and are consistent with the promotion of the public health, safety and welfare.

L.1983, c. 31, s. 5, eff. Jan. 26, 1983.



Section 4:1C-7 - Additional Duties Of Committee

4:1C-7. Additional duties of committee
The committee shall:

a. Establish guidelines and adopt criteria for identification of agricultural lands suitable for inclusion in agricultural development areas and farmland preservation programs to be developed and adopted by a board applying for moneys from the fund;

b. Certify to the secretary that the board has approved the agricultural development area and the farmland preservation program within the area where matching grants from the fund shall be expended;

c. Review State programs and plans and any other public or private action which would adversely affect the continuation of agriculture as a viable use of the land in agricultural development areas and recommend any administrative action, executive orders or legislative remedies which may be appropriate to lessen these adverse effects;

d. Study, develop and recommend to the departments and agencies of State government a program of recommended agricultural management practices appropriate to agricultural development areas, municipally approved programs (provided that these practices shall not be more restrictive than for those areas not included within municipally approved programs) and other farmland preservation programs, which program shall include but not necessarily be limited to: air and water quality control; noise control; pesticide control; fertilizer application; soil and water management practices; integrated pest management; and labor practices;

e. Review and approve, conditionally approve or disapprove all applications for funds pursuant to the provisions of this act; and

f. Generally act as an advocate for and promote the interests of productive agriculture and farmland retention within the administrative processes of State government.

L.1983, c. 32, s. 6, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-8 - Use Of Appropriations

4:1C-8. Use of appropriations
The secretary shall use the sum of money appropriated by section 31 of this act, and any other sums as may be appropriated from time to time for like purposes, to assist the committee in administering the provisions of this act to make grants to assist boards or any other local units as authorized herein, to acquire development easements, to purchase fee simple absolute titles to farmland for resale with agricultural deed restrictions for farmland preservation purposes, and to make grants to landowners to fund soil and water conservation projects, on land devoted to farmland preservation programs within duly certified agricultural development areas.

With respect to moneys to be utilized to make grants for soil and water conservation projects, the secretary shall not approve any grant unless it shall be for a project which is also part of a farm conservation plan approved by the local soil conservation district.

L. 1983, c. 32, s. 4; amended 1988,c.4,s.2.



Section 4:1C-9 - Commercial Farm Owners, Operators; Permissible Activities.

4:1C-9 Commercial farm owners, operators; permissible activities.

6.Notwithstanding the provisions of any municipal or county ordinance, resolution, or regulation to the contrary, the owner or operator of a commercial farm, located in an area in which, as of December 31, 1997 or thereafter, agriculture is a permitted use under the municipal zoning ordinance and is consistent with the municipal master plan, or which commercial farm is in operation as of the effective date of P.L.1998, c.48 (C.4:1C-10.1 et al.), and the operation of which conforms to agricultural management practices recommended by the committee and adopted pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or whose specific operation or practice has been determined by the appropriate county board, or in a county where no county board exists, the committee, to constitute a generally accepted agricultural operation or practice, and all relevant federal or State statutes or rules and regulations adopted pursuant thereto, and which does not pose a direct threat to public health and safety may:

a.Produce agricultural and horticultural crops, trees and forest products, livestock, and poultry and other commodities as described in the Standard Industrial Classification for agriculture, forestry, fishing and trapping or, after the operative date of the regulations adopted pursuant to section 5 of P.L.2003, c.157 (C.4:1C-9.1), included under the corresponding classification under the North American Industry Classification System;

b.Process and package the agricultural output of the commercial farm;

c.Provide for the operation of a farm market, including the construction of building and parking areas in conformance with municipal standards;

d.Replenish soil nutrients and improve soil tilth;

e.Control pests, predators and diseases of plants and animals;

f.Clear woodlands using open burning and other techniques, install and maintain vegetative and terrain alterations and other physical facilities for water and soil conservation and surface water control in wetland areas;

g.Conduct on-site disposal of organic agricultural wastes;

h.Conduct agriculture-related educational and farm-based recreational activities provided that the activities are related to marketing the agricultural or horticultural output of the commercial farm;

i.Engage in the generation of power or heat from biomass, solar, or wind energy, provided that the energy generation is consistent with the provisions of P.L.2009, c.213 (C.4:1C-32.4 et al.), as applicable, and the rules and regulations adopted therefor and pursuant to section 3 of P.L.2009, c.213 (C.4:1C-9.2); and

j.Engage in any other agricultural activity as determined by the State Agriculture Development Committee and adopted by rule or regulation pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1983, c.31, s.6; amended 1998, c.48, s.2; 2003, c.157, s.6; 2009, c.213, s.2.



Section 4:1C-9.1 - Rules, Regulations Adopted By State Agriculture Development Committee

4:1C-9.1. Rules, regulations adopted by State Agriculture Development Committee
5. a. The State Agriculture Development Committee, in consultation with the Department of Labor, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations determining the classification for agriculture, forestry, fishing, and trapping under the North American Industry Classification System of codes, and for the production of agricultural and horticultural crops, trees and forest products, livestock, and poultry and other commodities that are described in the Standard Industrial Classification codes for agriculture, forestry, fishing and trapping, for the purposes of compliance with P.L.1983, c.31 (C.4:1C-1 et seq.). The State Agriculture Development Committee shall ensure that the provisions of P.L.1983, c.31 (C.4:1C-1 et seq.) shall continue to apply to any owner or operator of a commercial farm, or other person, to whom the provisions applied prior to the effective date of P.L.2003, c.157 (C.13:1D-138 et al.).

b.Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the State Agriculture Development Committee may, immediately upon filing the regulations with the Office of Administrative Law, adopt such temporary regulations as the committee determines necessary to implement the provisions of P.L.2003, c.157 (C.13:1D-138 et al.). The regulations shall be in effect for a period not to exceed 270 days after the date of filing, except that in no case shall the regulations be in effect one year after the effective date of P.L.2003, c.157 (C.13:1D-138 et al.). The regulations may thereafter be amended, adopted or readopted as the committee determines necessary in accordance with the "Administrative Procedure Act".

L.2003,c.157,s.5.



Section 4:1C-9.2 - Committee To Develop Rules, Regulations; Bpu To Provide Technical Assistance.

4:1C-9.2 Committee to develop rules, regulations; BPU to provide technical assistance.

3. a. The committee shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.):

(1)such rules and regulations as may be necessary for the implementation of subsection i. of section 6 of P.L.1983, c.31 (C.4:1C-9); and

(2)agricultural management practices for biomass energy generation on commercial farms, including, but not necessarily limited to, standards for the management of odor, dust, and noise.

b.The Board of Public Utilities shall provide technical assistance and support to the State Agriculture Development Committee with regard to the committee's responsibilities in connection with this section and subsection i. of section 6 of P.L.1983, c.31 (C.4:1C-9).

c.Notwithstanding any provision of this section or subsection i. of section 6 of P.L.1983, c.31 (C.4:1C-9) to the contrary, the construction, installation, or operation of any biomass, solar, or wind energy generation facility, structure, or equipment in the pinelands area, as defined and regulated by the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), shall comply with the standards of P.L.1979, c.111 and the comprehensive management plan for the pinelands area adopted pursuant to P.L.1979, c.111.

d.For the purposes of this section and subsection i. of section 6 of P.L.1983, c.31 (C.4:1C-9), "biomass" means an agricultural crop, crop residue, or agricultural byproduct that is cultivated, harvested, or produced on the commercial farm and which can be used to generate energy in a sustainable manner.

L.2009, c.213, s.3.



Section 4:1C-9.3 - Rules, Regulations.

4:1C-9.3 Rules, regulations.

5. a. The committee shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary for the implementation of P.L.2014, c.16 (C.4:1C-10.5 et al.).

b.The committee may adopt, as may be necessary and appropriate, agricultural management practices for the implementation of P.L.2014, c.16 (C.4:1C-10.5 et al.).

L.2014, c.16, s.5.



Section 4:1C-10 - Commercial Agricultural Operation Not A Nuisance, Compliance With Practices.

4:1C-10 Commercial agricultural operation not a nuisance, compliance with practices.

7.In all relevant actions filed subsequent to the effective date of P.L.1998, c.48 (C.4:1C-10.1 et al.), there shall exist an irrebuttable presumption that no commercial agricultural operation, activity or structure which conforms to agricultural management practices recommended by the committee and adopted pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or whose specific operation or practice has been determined by the appropriate county board, or in a county where no county board exists, the committee, to constitute a generally accepted agricultural operation or practice, and all relevant federal or State statutes or rules and regulations adopted pursuant thereto and which does not pose a direct threat to public health and safety, shall constitute a public or private nuisance, nor shall any such operation, activity or structure be deemed to otherwise invade or interfere with the use and enjoyment of any other land or property.

L.1983,c.31,s.7; amended 1998, c.48, s.3.



Section 4:1C-10.1 - Filing Of Complaint; Process.

4:1C-10.1 Filing of complaint; process.

5. a. Any person aggrieved by the operation of a commercial farm shall file a complaint with the applicable county agriculture development board or the State Agriculture Development Committee in counties where no county board exists prior to filing an action in court.

b.In the event the dispute concerns activities that are addressed by an agricultural management practice recommended by the committee and adopted pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the county board shall hold a public hearing and issue findings and recommendations within 60 days of the receipt of the complaint.

c.In the event the committee has not recommended an agricultural management practice concerning activities addressed by a complaint, the county board shall forward the complaint to the committee for a determination of whether the disputed agricultural operation constitutes a generally accepted agricultural operation or practice. Upon receipt of the complaint, the committee shall hold a public hearing and issue its decision, in writing, to the county board. The county board shall hold a public hearing and issue its findings and recommendations within 60 days of the receipt of the committee's decision.

d.Any person aggrieved by the decision of the county board shall appeal the decision to the committee within 10 days. The committee shall schedule a hearing and make a determination within 90 days of receipt of the petition for review.

e.The decision of the State Agriculture Development Committee shall be binding, subject to the right of appeal to the Appellate Division of the Superior Court. Any decision of a county agriculture development board that is not appealed shall be binding.

L.1998, c.48,s.5.



Section 4:1C-10.2 - Appeal Of Decision.

4:1C-10.2 Appeal of decision.

6.Any person aggrieved by any decision of a county board regarding specific agricultural management practices or conflict resolution, may appeal the decision to the State Agriculture Development Committee in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The decision of the State Agriculture Development Committee shall be considered a final administrative agency decision.

L.1998, c.48,s.6.



Section 4:1C-10.3 - New Rule Adoption Process.

4:1C-10.3 New rule adoption process.

7. a. In proposing a rule for adoption, the agency involved shall issue an agriculture industry impact statement setting forth the nature and extent of the impact of the proposed rule on the agricultural industry that shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4).

b.During the public comment period on the proposed rule, the State Agriculture Development Committee shall review the rule proposal to determine its impact on the agriculture industry of the State.

c.If the State Agriculture Development Committee determines that the proposed rule may have a significant adverse impact on the agricultural industry of the State and notifies the relevant agency of that determination during the public comment period on the proposed rule, the agency shall consult with the State Agriculture Development Committee prior to the adoption of the rule.

L.1998, c.48,s.7.



Section 4:1C-10.4 - Rules, Regulations, Standards.

4:1C-10.4 Rules, regulations, standards.

8. a. The State Agriculture Development Committee shall adopt, in consultation with the Attorney General and pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), standards determining what constitutes a direct threat to public safety pursuant to section 6 and section 7 of P.L.1983, c.31 (C.4:1C-9 and C.4:1C-10).

b.The State Agriculture Development Committee shall adopt, in consultation with the Department of Health and Senior Services and pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), standards determining what constitutes a direct threat to public health pursuant to section 6 and section 7 of P.L.1983, c.31 (C.4:1C-9 and C.4:1C-10).

c.The State Agriculture Development Committee shall adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of P.L.1998, c.48 (C.4:1C-10.1 et al.) and P.L.1983, c.31 (C.4:1C-1 et al.).

L.1998, c.48,s.8.



Section 4:1C-11 - Short Title

4:1C-11. Short title
This act shall be known and may be cited as the "Agriculture Retention and Development Act."

L.1983, c. 32, s. 1, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-12 - Legislative Findings And Declarations

4:1C-12. Legislative findings and declarations
The Legislature finds and declares that:

a. The strengthening of the agricultural industry and the preservation of farmland are important to the present and future economy of the State and the welfare of the citizens of the State, and that the Legislature and the people have demonstrated recognition of this fact through their approval of the "Farmland Preservation Bond Act of 1981," P.L. 1981, c. 276;

b. All State departments and agencies thereof should encourage the maintenance of agricultural production and a positive agricultural business climate;

c. It is necessary to authorize the establishment of State and county organizations to coordinate the development of farmland preservation programs within identified areas where agriculture will be presumed the first priority use of the land and where certain financial, administrative and regulatory benefits will be made available to those landowners who choose to participate, all as hereinafter provided.

L.1983, c. 32, s. 2, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-13 - Definitions

4:1C-13. Definitions
As used in this act:

a. "Agricultural development areas" means areas identified by a county agricultural development board pursuant to the provisions of section 11 of this act and certified by the State Agriculture Development Committee;

b. "Agricultural use" means the use of land for common farmsite activities, including but not limited to: production, harvesting, storage, grading, packaging, processing and the wholesale and retail marketing of crops, plants, animals and other related commodities and the use and application of techniques and methods of soil preparation and management, fertilization, weed, disease and pest control, disposal of farm waste, irrigation, drainage and water management, and grazing;

c. "Board" means a county agriculture development board established pursuant to section 7 or a subregional agricultural retention board established pursuant to section 10 of this act;

d. "Committee" means the State Agriculture Development Committee established pursuant to section 4 of the "Right to Farm Act," P.L. 1983, c. 31 (C. 4:1C-4);

e. "Cost," as used with respect to cost of fee simple absolute title, development easements or soil and water conservation projects, includes, in addition to the usual connotations thereof, interest or discount on bonds; cost of issuance of bonds; the cost of inspection, appraisal, legal, financial, and other professional services, estimates and advice; and the cost of organizational, administrative and other work and services, including salaries, supplies, equipment and materials necessary to administer this act;

f. "Development easement" means an interest in land, less than fee simple absolute title thereto, which enables the owner to develop the land for any nonagricultural purpose as determined by the provisions of this act and any relevant rules or regulations promulgated pursuant hereto;

g. "Development project" means any proposed construction or capital improvement for nonagricultural purposes;

h. "Farmland preservation program" or "municipally approved farmland preservation program" (hereinafter referred to as municipally approved program) means any voluntary program, the duration of which is at least 8 years, authorized by law enacted subsequent to the effective date of the "Farmland Preservation Bond Act of 1981," P.L. 1981, c. 276, which has as its principal purpose the long-term preservation of significant masses of reasonably contiguous agricultural land within agricultural development areas adopted pursuant to this act and the maintenance and support of increased agricultural production as the first priority use of that land. Any municipally approved program shall be established pursuant to section 14 of this act;

i. "Fund" means the "Farmland Preservation Fund" created pursuant to the "Farmland Preservation Bond Act of 1981," P.L. 1981, c. 276;

j. "Governing body" means, in the case of a county, the governing body of the county, and in the case of a municipality, the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

k. "Secretary" means the Secretary of Agriculture;

l. "Soil and water conservation project" means any project designed for the control and prevention of soil erosion and sediment damages, the control of pollution on agricultural lands, the impoundment, storage and management of water for agricultural purposes, or the improved management of land and soils to achieve maximum agricultural productivity;

m. "Soil conservation district" means a governmental subdivision of this State organized in accordance with the provisions of R.S. 4:24-1 et seq.;

n. "Agricultural deed restrictions for farmland preservation purposes" means a statement containing the conditions of the conveyance and the terms of the restrictions set forth in P.L. 1983, c. 32 and as additionally determined by the committee on the use and the development of the land which shall be recorded with the deed in the same manner as originally recorded.

L. 1983, c. 32, s. 3; amended 1988,c.4,s.1.



Section 4:1C-14 - County Boards

4:1C-14. County boards
7. a. The governing body of any county may, by resolution duly adopted, establish a public body under the name and style of "The County Agriculture Development Board," with all or any significant part of the name of the county inserted. Every board shall consist of three non-voting members as follows: a representative of the county planning board; a representative of the local soil conservation district; and the county agent of the New Jersey Cooperative Extension Service whose jurisdiction encompasses the boundaries of the county; and seven voting members who shall be residents of the county, four of whom shall be actively engaged in farming, the majority of whom shall own a portion of the land they farm, and three of whom shall represent the general public, appointed by the board of chosen freeholders, or, in the counties operating under the county executive plan or county supervisor plan pursuant to the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), by the county executive, or the county supervisor, as the case may be, with the advice and consent of the board of chosen freeholders. With respect to the members actively engaged in farming, the county board of agriculture shall recommend to the board of chosen freeholders, the county executive or the county supervisor, as appropriate, a list of potential candidates and their alternates to be considered for each appointment.

b. Of the seven members first to be appointed, three shall be appointed for terms of two years, two for terms of three years, and two for terms of four years. Thereafter, all appointments shall be made for terms of four years. Each of these members shall hold office for the term of the appointment and until a successor shall have been appointed and qualified. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c. The board of chosen freeholders, county executive or county supervisor, as appropriate, may appoint such other advisory members to the board as they may deem appropriate.

d. Members of the board shall receive no compensation but the appointive members may, subject to the limits of funds appropriated or otherwise made available for these purposes, be reimbursed for expenses actually incurred in attending meetings of the board and in performance of their duties as members thereof.

e. The board shall meet as soon as may be practicable following the appointment of its members and shall elect a chairman from among its members and establish procedures for the conduct of regular and special meetings, provided that all meetings are conducted in accordance with the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). The chairman shall serve for a term of one year and may be reelected.

f. The chairman shall appoint three members actively engaged in farming to serve with the representatives of the general public for the purpose of mediating disputes pursuant to the provisions of section 19 of this act.

g. Notwithstanding the provisions of subsections a. and b. of this section, any public body established by the governing body of any county prior to May 3, 1982 which was established to carry out functions substantially similar to the functions of boards pursuant to this act and which proposes to apply for grants pursuant hereto may carry out the functions authorized herein, provided that within five years following the effective date of this act those boards established prior to May 3, 1982 shall reorganize so that the board reflects no more than a simple majority of members actively engaged in farming or equal representation of the general public and those actively engaged in farming.

L.1983,c.32,s.7; amended 1993,c.19,s.1.



Section 4:1C-15 - Duties

4:1C-15. Duties
Every board shall:

a. Develop and adopt, after public hearings, agricultural retention and development programs, which shall have as their principal purpose the long-term encouragement of the agricultural business climate and the preservation of agricultural land in the county;

b. Establish the minimum acreage of significant masses of reasonably contiguous land required for the creation of a municipally approved program or other farmland preservation programs;

c. Establish minimum standards for the inclusion of land in a municipally approved program or other farmland preservation programs;

d. Review and approve, conditionally approve or disapprove petitions for the formation of a municipally approved program or other farmland preservation programs, and monitor the operations thereof;

e. Review and approve, conditionally approve or disapprove, prior to any applications to the committee, any request for financial assistance authorized by this act;

f. Monitor and make appropriate recommendations to the committee and to county and municipal governing bodies and boards with respect to resolutions, ordinances, regulations and development approvals which would threaten the continued viability of agricultural activities and farmland preservation programs within agricultural development areas;

g. At the request of a municipality, require that any person proposing any nonagricultural development in an agricultural development area prepare and submit a statement as to the potential impact the proposed development would have on agricultural activities in the area.

L.1983, c. 32, s. 8, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-16 - Powers

4:1C-16. Powers
Every board may:

a. Develop an educational and informational program concerning farmland preservation techniques and recommended agricultural management practices to advise and assist municipalities, farmers and the general public with respect to the implementation of these techniques;

b. Provide assistance to farm operators concerning permit applications and information regarding the regulatory practices of State government agencies.

L.1983, c. 32, s. 9, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-17 - Subregional Agricultural Retention Board; Membership; Dissolution

4:1C-17. Subregional agricultural retention board; membership; dissolution
a. If any board of chosen freeholders has not created a board within 1 year of the effective date of this act, the governing body of any municipality located within that county may, singly or jointly by parallel ordinance with other contiguous municipalities within the county, establish a subregional agricultural retention board, which shall have the same responsibilities as a county board, except that its jurisdiction shall not exceed the boundaries of the municipality or municipalities establishing the board. Every subregional agricultural retention board may receive State moneys from the fund pursuant to the provisions of this act.

b. The members of a subregional agricultural retention board shall be appointed in the same manner as a county board, except that the planning board representative shall be from the municipal planning board and the appointive members shall be residents of the municipality. If two or more municipalities jointly create a subregional board, the number of members thereof shall be multiplied by the number of municipalities involved.

c. If the governing body of the county creates a board subsequent to the establishment of a subregional agricultural retention board, the subregional body shall, within 90 days of the date of the creation of the board, be dissolved but may remain advisory to the board. The board shall honor any contractual commitments of the subregional agricultural retention board.

L.1983, c. 32, s. 10, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-18 - Agricultural Development Area; Recommendation And Approval

4:1C-18. Agricultural development area; recommendation and approval
The board may, after public hearing, identify and recommend an area as an agricultural development area, which recommendation shall be forwarded to the county planning board. The board shall document where agriculture shall be the preferred, but not necessarily the exclusive, use of land if that area:

a. Encompasses productive agricultural lands which are currently in production or have a strong potential for future production in agriculture and in which agriculture is a permitted use under the current municipal zoning ordinance or in which agriculture is permitted as a nonconforming use;

b. Is reasonably free of suburban and conflicting commercial development;

c. Comprises not greater than 90% of the agricultural land mass of the county;

d. Incorporates any other characteristics deemed appropriate by the board.

Approval of the agricultural development area by the board shall be in no way construed to authorize exclusive agricultural zoning or any zoning which would have the practical effect of exclusive agricultural zoning, nor shall the adoption be used by any tax official to alter the value of the land identified pursuant hereto or the assessment of taxes thereon.

L.1983, c. 32, s. 11, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-19 - Land Acquisition Or Construction In Agriculture Development Area; Notice Of Intent; Review; Hearing

4:1C-19. Land acquisition or construction in agriculture development area; notice of intent; review; hearing
a. Any public body or public utility which intends to exercise the power of eminent domain, pursuant to the provisions of the "Eminent Domain Act of 1971," P.L. 1971, c. 361 (C. 20:3-1 et seq.), for the acquisition of land included in an agricultural development area, or which intends to advance a grant, loan, interest subsidy or other funds within an agricultural development area for the construction of dwellings, commercial or industrial facilities, transportation facilities, or water or sewer facilities to serve nonfarm structures, shall file a notice of intent with the board and the committee, the provisions of any other law, rule or regulation to the contrary notwithstanding, 30 days prior to the initiation of this action. This notice shall contain a statement of the reasons for the acquisition and an evaluation of alternatives which would not include action in the agricultural development area.

b. Within 30 days of the receipt of this notice of intent, the board and the committee shall review the proposed action to determine its effect upon the preservation and enhancement of agriculture in the agricultural development area, the municipally approved program, and upon overall State agricultural preservation and development policies. If the board or the committee finds that the proposed action would cause unreasonably adverse effects on the agricultural development area, or State agricultural preservation and development policies, the board or the committee may direct that no action be taken thereon for 60 days, during which time a public hearing shall be held by the board or the committee in the agricultural development area and a written report containing the recommendations of the board or the committee concerning the proposed acquisition or development project shall be made public. Notice of the hearing shall be afforded in accordance with the provisions of the "Open Public Meetings Act," P.L. 1975, c. 231 (C. 10:4-6 et seq.).

c. The secretary may, upon finding that the provisions of this section have been violated, request the Attorney General to bring an action to enjoin the acquisition or development project.

L.1983, c. 32, s. 12, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-20 - Petition For Farmland Preservation Program; Approval; Agreement Between Board And Landowner

4:1C-20. Petition for farmland preservation program; approval; agreement between board and landowner
a. Any one or more owners of land which qualifies for differential property tax assessment pursuant to the "Farmland Assessment Act of 1964," P.L. 1964, c. 48 (C. 54:4-23.1 et seq.), and which is included in an agricultural development area, may petition the board for the creation of a farmland preservation program. The petition shall include a map of the boundaries of the proposed farmland preservation program and any other information deemed appropriate by the board.

b. Approval of the petition by the board and creation of the farmland preservation program shall be signified by an agreement between the board and the landowner to retain the land in agricultural production for a minimum period of 8 years. The agreement shall constitute a restrictive covenant and shall be filed and recorded with the county clerk in the same manner as a deed.

L.1983, c. 32, s. 13, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-21 - Municipally Approved Program

4:1C-21. Municipally approved program
a. Any one or more owners of land which qualifies for differential property tax assessment pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), and which is included in an agricultural development area may petition the board for the creation of a municipally approved program comprising that land; provided that the owner or owners own at least the minimum acreage established by the board. The petition shall include a map of the boundaries of the municipally approved program and any other information deemed appropriate by the board.

b. Upon receipt thereof, the board shall review this petition for conformance with minimum eligibility criteria as established by the committee and the board. If the board finds that the criteria have been met, it shall immediately forward a copy of the petition to the county planning board, the governing body of any municipality wherein the proposed municipally approved program is located, and to the planning board of each affected municipality.

c. Within 60 days of receipt of the petition, the municipal planning board shall review and report to the municipal governing body the potential effect of the proposed municipally approved program upon the planning policies and objectives of the municipality.

d. The municipal governing body shall, after public hearing and within 120 days of receipt of the report, recommend to the board, by ordinance duly adopted, that the municipally approved program boundaries be approved, conditionally approved with proposed geographical modifications, or disapproved.

e. Upon receipt of a recommendation by the governing body to approve the petition, the board shall forward the petition for the creation of the municipally approved program and the municipal ordinance approving the municipally approved program to the county planning board. This action shall constitute creation of a municipally approved program.

f. Upon receipt of a recommendation by the governing body to conditionally approve the petition with proposed geographical modifications, the board shall review the recommendation for conformance with minimum eligibility criteria. If the board finds that the criteria have been met and that the proposed modifications encourage agriculture retention and development to the greatest practicable extent, the petition shall be forwarded and adopted pursuant to subsection e. of this section.

g. Upon receipt of a recommendation by the governing body to disapprove the petition, the board shall take no further action and the proposed municipally approved program shall not be adopted.

h. If the governing body proposes modifications to the petition which exclude any land from being included within a municipally approved program, the owner thereof may request that the board mediate on behalf of the landowner with the municipal governing body prior to acting on the recommendation thereof. The landowner may request mediation by the committee with respect to any action taken by the board.

i. The provisions of this section to the contrary notwithstanding, if any municipal governing body fails to act on a petition to create a municipally approved program within 180 days of the receipt by the municipal planning board of the petition, regardless of whether or not the municipal planning board has submitted a report pursuant to subsection c. of this section, the board or the landowner may appeal to the committee to intervene, and the committee may approve or disapprove a petition for the creation of a municipally approved program pursuant to the provisions of this section.

j. The board shall advise owners of any land contiguous to the proposed municipally approved program that a petition has been received, solicit opinions concerning inclusion of this land and, if the board deems appropriate, encourage the inclusion of the land in the municipally approved program.

Any landowner not included in the municipally approved program as initially created may, within two years following the creation date, request inclusion, and upon review by the board and municipal governing body, and a finding that this inclusion is warranted, become part of the municipally approved program; provided that the landowner enters into an agreement pursuant to section 17 of this act for the remaining duration of the municipally approved program.

L.1983, c.32, s.14; amended 1989,c.242,s.1.



Section 4:1C-22 - Documentation Of Municipally Approved Program

4:1C-22. Documentation of municipally approved program
The creation of a municipally approved program shall be documented in the following manner:

a. The petition in its final form shall be filed and recorded, in the same manner as a deed, with the county clerk and shall be filed with the municipal clerk;

b. The petition, the municipal ordinance of adoption and the county resolution or ordinance of adoption, as the case may be, shall be filed with the committee; and

c. The petition in its final form shall be filed with the municipal tax assessor for the purpose of qualifying for the exemption from property taxation on new farm structures and improvements within the municipally approved program, as authorized and provided in the Constitution.

The documentation of the creation of the municipally approved program as prescribed herein shall in no way be construed to constitute or in any other way authorize exclusive agricultural zoning.

L.1983, c. 32, s. 15, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-23 - Zoning Of Land In Program

4:1C-23. Zoning of land in program
Notwithstanding the provisions of P.L. 1975, c. 291 (C. 40:55D-1 et seq.) or any other law, rule or regulation to the contrary, no municipality shall alter its zoning ordinance as it pertains to land included within a municipally approved program in any way so as to provide for exclusive agricultural zoning or zoning which has the practical effect of exclusive agricultural zoning for a period of 11 years from the date of the creation of the municipally approved program, unless all landowners within that municipally approved program who entered into an agreement pursuant to the provisions of section 17 of this act agree to that alteration by express written consent at the end of the minimum period required by section 17 of this act.

L.1983, c. 32, s. 16, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-24 - Development Easement, Soil, Water Conservation Project; Application By Landowners In Farmland Preservation Program

4:1C-24. Development easement, soil, water conservation project; application by landowners in farmland preservation program
a. (1) Landowners within a municipally approved program or other farmland preservation program shall enter into an agreement with the board, and the municipal governing body, if appropriate, to retain the land in agricultural production for a minimum period of eight years.

(2) Any landowner whose land is within a municipally approved program or other farmland preservation program or any landowner whose land qualifies for differential property tax assessment pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), and which is included in an agricultural development area, may enter into an agreement to convey a development easement on the land to the board. The development easement may be permanent or for a term of 20 years.

(3) Any agreement entered into pursuant to paragraph (1) of this subsection shall constitute a restrictive covenant and shall be filed with the municipal tax assessor and recorded with the county clerk in the same manner as a deed. Any development easement conveyed pursuant to paragraph (2) of this subsection shall be filed with the municipal tax assessor and recorded with the county clerk in the same manner as a deed. The recording of any such agreement or development easement of limited term shall include notification that the committee may exercise the first right and option to purchase a fee simple absolute interest in the land pursuant to P.L.1989, c.28 (C.4:1C-38 et al.).

b. A landowner, or a farm operator as an agent for the landowner, whose land is within a municipally approved program or other farmland preservation program, or is subject to a development easement conveyed pursuant to subsection a. of this section, shall be eligible to, and may, apply to the local soil conservation district and the board for a grant for a soil and water conservation project approved by the State Soil Conservation Committee, subject to the provisions of P.L.1983, c.32 (C.4:1C-11 et al.).

c. (Deleted by amendment, P.L.1989, c.310.)

d. Approval by the local soil conservation district and the board for grants for soil and water conservation projects shall be contingent upon a written agreement by the person who would receive funds that the project shall be maintained for a specified period of not less than three years, and shall be a component of a farmland conservation plan approved by the local soil conservation district.

e. If the landowner applying for funds for a soil and water conservation project pursuant to this section provides 50% of those funds without assistance from the county, the local soil conservation district shall review, approve, conditionally approve or disapprove the application. The committee shall certify that the land on which the soil and water conservation project is to be conducted has had a development easement conveyed from it pursuant to subsection a. of this section or is part of a municipally approved program or other farmland preservation program.

L.1983, c.32, s.17; amended 1989,c.28,s.7; 1989,c.310,s.1.



Section 4:1C-25 - Public Body May Not Exercise Right Of Eminent Domain; Begin Construction

4:1C-25. Public body may not exercise right of eminent domain; begin construction
The provisions of any law to the contrary notwithstanding, no public body shall exercise the power of eminent domain for the acquisition of land in a municipally approved program or from which a development easement has been conveyed pursuant to section 17 of P.L.1983, c.32 (C.4:1C-24), nor shall any public body advance a grant, loan, interest subsidy or other funds within a municipally approved program, or with regard to land from which a development easement has been conveyed pursuant to section 17 of P.L.1983, c.32 (C.4:1C-24), for the construction of dwellings, commercial facilities, transportation facilities, or water or sewer facilities to serve nonfarm structures unless the Governor declares that the action is necessary for the public health, safety and welfare and that there is no immediately apparent feasible alternative. If the Governor so declares, the provisions of section 12 of P.L.1983, c.32 (C.4:1C-19) shall apply.

L.1983, c.32, s.18; amended 1989,c.310,s.2.



Section 4:1C-26 - Filing Of Complaint Against Agricultural Operation

4:1C-26. Filing of complaint against agricultural operation
a. In all relevant actions filed subsequent to the effective date of P.L.1983, c.32 (C.4:1C-11 et al.), there shall exist an irrebuttable presumption that no agricultural operation, activity or structure which is conducted or located within a municipally approved program, or on land from which a development easement has been conveyed pursuant to section 17 of P.L.1983, c.32 (C.4:1C-24), and which conforms to agricultural management practices approved by the committee, and all relevant federal or State statutes or rules and regulations adopted pursuant thereto and which does not pose a direct threat to public health and safety shall constitute a public or private nuisance, nor shall any such operation, activity or structure be deemed to otherwise invade or interfere with the use and enjoyment of any other land or property.

b. In the event that any person wishes to file a complaint to modify or enjoin an agricultural operation or activity under the belief that the operation or activity violates the provisions of subsection a. of this section, that person shall, 30 days prior to instituting any action in a court of competent jurisdiction, petition the board to act as an informal mediator.

c. The board shall, in the course of its regular or special meetings but within 30 days of receipt of the petition, seek to facilitate the resolution of any dispute. No statement or expression of opinion made in the course of a meeting concerning the dispute shall be deemed admissible in any subsequent judicial proceeding thereon.

L.1983, c.32, s.19; amended 1989,c.310,s.3.



Section 4:1C-27 - Agricultural Activities Exempt From Emergency Restrictions

4:1C-27. Agricultural activities exempt from emergency restrictions
The provisions of any law, rule, regulation or ordinance to the contrary notwithstanding, agricultural activities on land in a municipally approved program, or on land from which a development easement has been conveyed pursuant to section 17 of P.L.1983, c.32 (C.4:1C-24), shall be exempt from any emergency restrictions instituted on the use of water and energy supplies unless the Governor declares that the public safety and welfare require otherwise.

L.1983, c.32, s.20; amended 1989,c.310,s.4.



Section 4:1C-28 - Acceptable Construction Standard For Farm Structure

4:1C-28. Acceptable construction standard for farm structure
a. The provisions of any law, rule, regulation or ordinance to the contrary notwithstanding, any criteria developed by a land grant college or a recognized organization of agricultural engineers and approved by the committee for farm structure design shall be the acceptable minimum construction standard for a farm structure located in a municipally approved program or other farmland preservation program or on land from which a development easement has been conveyed pursuant to section 17 of P.L.1983, c.32 (C.4:1C-24).

b. The use by a farm owner or operator of a farm structure design approved pursuant to subsection a. of this section shall, the provisions of any law, rule, regulation or ordinance to the contrary notwithstanding, be exempt from any requirement concerning the seal of approval or fee of an architect or professional engineer.

L.1983, c.32, s.21; amended 1989,c.310,s.5.



Section 4:1C-29 - Length Of Program; Termination; Inclusion Of Additional Landowners

4:1C-29. Length of program; termination; inclusion of additional landowners
a. The municipally approved program shall remain in effect for a minimum of 8 years, provided that a review of the practicability and feasibility of its continuation shall be conducted by the board and the municipal governing bodies within the year immediately preceding the termination date of the municipally approved program.

b. If subsequent to notification by the board, none of the parties to the agreement entered into pursuant to section 17 of this act notify the board within this 1 year period that they wish to terminate the municipally approved program, the municipally approved program shall continue in effect for another 8-year period and may continue for succeeding 8-year periods, provided that no notice of termination is received by the board during subsequent periods of review.

c. Termination of the municipally approved program at the end of any 8-year period shall occur following the receipt by the board of any notice of termination. The municipal tax assessor shall be notified by the board if the municipally approved program is terminated.

d. Nothing in this section shall be construed to preclude the reformation of a municipally approved program, as initially created pursuant to the provisions of this act.

e. Any landowner not included in a municipally approved program may request inclusion at any time during the review conducted pursuant to subsection a. of this section. If the board and the municipal governing body find that this inclusion would promote agricultural production, the inclusion shall be approved.

L.1983, c. 32, s. 22, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-30 - Withdrawal Of Land; Taxation

4:1C-30. Withdrawal of land; taxation
a. Withdrawal of land from the municipally approved program or other farmland preservation program prior to its termination date may occur in the case of death or incapacitating illness of the owner or other serious hardship or bankruptcy, following a public hearing conducted pursuant to the "Open Public Meetings Act," P.L. 1975, c. 231 (C. 10:4-6 et seq.) and approval by the board and in the case of a municipally approved program, the municipal governing body, at a regular or special meeting thereof. The approval shall be documented by the filing with the county clerk and county planning board, by the board and municipal governing body, of a resolution or ordinance, as appropriate, therefor. The local tax assessor shall also be notified by the board of this withdrawal.

b. Following approval to withdraw from the municipally approved program, the affected landowner shall pay to the municipality, with interest at the rate imposed by the municipality for nonpayment of taxes pursuant to R.S. 54:4-67, any taxes not paid as a result of qualifying for the property tax exemption for new farm structures or improvements in the municipally approved program, as authorized and provided in the Constitution, and shall repay, on a pro rata basis as determined by the local soil conservation district, to the board or the committee, or both, as the case may be, any remaining funds from grants for soil and water conservation projects provided pursuant to the provisions of this act, except in the case of bankruptcy, death or incapacitating illness of the owner, where no such payback of taxes or grants shall be required.

L.1983, c. 32, s. 23, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-31 - Development Easement Purchases.

4:1C-31 Development easement purchases.

24. a. Any landowner applying to the board to sell a development easement pursuant to section 17 of P.L.1983, c.32 (C.4:1C-24) shall offer to sell the development easement at a price which, in the opinion of the landowner, represents a fair value of the development potential of the land for nonagricultural purposes, as determined in accordance with the provisions of P.L.1983, c.32.

b.Any offer shall be reviewed and evaluated by the board and the committee in order to determine the suitability of the land for development easement purchase. Decisions regarding suitability shall be based on the following criteria:

(1)Priority consideration shall be given, in any one county, to offers with higher numerical values obtained by applying the following formula:

nonagricultural - agricultural - landowner's
developmental value value asking price
---------------------------------------------------------------
nonagricultural - agricultural
development value value

(2)The degree to which the purchase would encourage the survivability of the municipally approved program in productive agriculture; and

(3)The degree of imminence of change of the land from productive agriculture to nonagricultural use.

The board and the committee shall reject any offer for the sale of development easements which is unsuitable according to the above criteria and which has not been approved by the board and the municipality.

c.Two independent appraisals paid for by the board shall be conducted for each parcel of land so offered and deemed suitable. The appraisals shall be conducted by independent, professional appraisers selected by the board and the committee from among members of recognized organizations of real estate appraisers. The appraisals shall determine the current overall value of the parcel for nonagricultural purposes, as well as the current market value of the parcel for agricultural purposes. The difference between the two values shall represent an appraisal of the value of the development easement. If Burlington County or a municipality therein has established a development transfer bank pursuant to the provisions of P.L.1989, c.86 (C.40:55D-113 et seq.) or if any county or any municipality in any county has established a development transfer bank pursuant to section 22 of P.L.2004, c.2 (C.40:55D-158) or the Highlands Water Protection and Planning Council has established a development transfer bank pursuant to section 13 of P.L.2004, c.120 (C.13:20-13), the municipal average of the value of the development potential of property in a sending zone established by the bank may be the value used by the board in determining the value of the development easement. If a development easement is purchased using moneys appropriated from the fund, the State shall provide no more than 80%, except 100% under emergency conditions specified by the committee pursuant to rules or regulations, of the cost of the appraisals conducted pursuant to this section.

d.Upon receiving the results of the appraisals, or in Burlington county or a municipality therein or elsewhere where a municipal average has been established under subsection c. of this section, upon receiving an application from the landowners, the board and the committee shall compare the appraised value, or the municipal average, as the case may be, and the landowner's offer and, pursuant to the suitability criteria established in subsection b. of this section:

(1)Approve the application to sell the development easement and rank the application in accordance with the criteria established in subsection b. of this section; or

(2)Disapprove the application, stating the reasons therefor.

e.Upon approval by the committee and the board, the secretary is authorized to provide the board, within the limits of funds appropriated therefor, an amount equal to no more than 80%, except 100% under emergency conditions specified by the committee pursuant to rules or regulations, of the purchase price of the development easement, as determined pursuant to the provisions of this section. The board shall provide its required share and accept the landowner's offer to sell the development easement. The acceptance shall cite the specific terms, contingencies and conditions of the purchase.

f.The landowner shall accept or reject the offer within 30 days of receipt thereof. Any offer not accepted within that time shall be deemed rejected.

g.Any landowner whose application to sell a development easement has been rejected for any reason other than insufficient funds may not reapply to sell a development easement on the same land within two years of the original application.

h.No development easement shall be purchased at a price greater than the appraised value determined pursuant to subsection c. of this section or the municipal average, as the case may be.

i.The appraisals conducted pursuant to this section or the fair market value of land restricted to agricultural use shall not be used to increase the assessment and taxation of agricultural land pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

j. (1) In determining the suitability of land for development easement purchase, the board and the committee may also include as additional factors for consideration the presence of a historic building or structure on the land and the willingness of the landowner to preserve that building or structure, but only if the committee first adopts, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations implementing this subsection. The committee may, by rule or regulation adopted pursuant to the "Administrative Procedure Act," assign any such weight it deems appropriate to be given to these factors.

(2)The provisions of paragraph (1) of this subsection may also be applied in determining the suitability of land for fee simple purchase for farmland preservation purposes as authorized by P.L.1983, c.31 (C.4:1C-1 et seq.), P.L.1983, c.32 (C.4:1C-11 et seq.), and P.L.1999, c.152 (C.13:8C-1 et seq.).

(3) (a) For the purposes of paragraph (1) of this subsection: "historic building or structure" means the same as that term is defined pursuant to subsection c. of section 2 of P.L.2001, c.405 (C.13:8C-40.2).

(b)For the purposes of paragraph (2) of this subsection, "historic building or structure" means the same as that term is defined pursuant to subsection c. of section 1 of P.L.2001, c.405 (C.13:8C-40.1).

L.1983,c.32,s.24; amended 1988, c.4, s.3; 1989, c.86, s.15; 2001, c.405, s.3; 2004, c.2, s.28; 2004, c.120, s.44.



Section 4:1C-31.1 - Fee Simple Absolute Purchases.

4:1C-31.1 Fee simple absolute purchases.

5. a. Any landowner of farmland within an agricultural development area certified by the committee may apply to the committee to sell the fee simple absolute title at a price which, in the opinion of the landowner, represents a fair market value of the property.

b.The committee shall evaluate the offer to determine the suitability of the land for purchase. Decisions regarding suitability shall be based on the eligibility criteria for the purchase of development easements listed in section 24 of P.L.1983, c.32 (C.4:1C-31) and the criteria adopted by the committee and the board of that county. The committee shall also evaluate the offer taking into account the amount of the asking price, the asking price relative to other offers, the location of the parcel relative to areas targeted within the county by the board and among the counties, and any other criteria as the committee has adopted pursuant to rule or regulation. The committee may negotiate reimbursement with the county and include the anticipated reimbursement as part of the evaluation of an offer.

c.The committee shall rank the offers according to the criteria to determine which, if any, should be appraised. The committee shall reject any offer for the purchase of fee simple absolute title determined unsuitable according to any criterion in this subsection or adopted pursuant to this subsection, or may defer decisions on offers with a low ranking. The committee shall state, in writing, its reasons for rejecting an offer.

d.Appraisals of the parcel shall be conducted to determine the fair market value according to procedures adopted by regulation by the committee.

e.The committee shall notify the landowner of the fair market value and negotiate for the purchase of the title in fee simple absolute.

f.Any land acquired by the committee pursuant to the provisions of this amendatory and supplementary act shall be held of record in the name of the State and shall be offered for resale by the State, notwithstanding any other law, rule or regulation to the contrary, within a reasonable time of its acquisition with agricultural deed restrictions for farmland preservation purposes as determined by the committee pursuant to the provisions of this act.

g.The committee shall be responsible for the operation and maintenance of lands acquired and shall take all reasonable steps to maintain the value of the land and its improvements.

h.To the end that municipalities may not suffer loss of taxes by reason of acquisition and ownership by the State of New Jersey of property under the provisions of this act, the State shall pay annually on October 1 to each municipality in which property is so acquired and has not been resold a sum of money equal to the tax last assessed and last paid by the taxpayer upon this land and the improvement thereon for the taxable year immediately prior to the time of its acquisition. In the event that land acquired by the State pursuant to this act had been assessed at an agricultural and horticultural use valuation in accordance with provisions of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), at the time of its acquisition by the State, no rollback tax pursuant to section 8 of P.L.1964, c.48 (C.54:4-23.8) shall be imposed as to this land nor shall this rollback tax be applicable in determining the annual payments to be made by the State to the municipality in which this land is located.

All sums of money received by the respective municipalities as compensation for loss of tax revenue pursuant to this section shall be applied to the same purposes as is the tax revenue from the assessment and collection of taxes on real property of these municipalities, and to accomplish this end the sums shall be apportioned in the same manner as the general tax rate of the municipality for the tax year preceding the year of receipt.

L.1988,c.4,s.5; amended 2001, c.405, s.4.



Section 4:1C-31.2 - Rules, Regulations

4:1C-31.2. Rules, regulations
The committee shall adopt rules and regulations necessary to carry out the purposes of this amendatory and supplementary act according to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1988, c. 4, s. 6.



Section 4:1C-32 - Conveyance Of Easement Following Purchase; Conditions, Restrictions; Payment

4:1C-32. Conveyance of easement following purchase; conditions, restrictions; payment
25. a. No development easement purchased pursuant to the provisions of this act shall be sold, given, transferred or otherwise conveyed in any manner except in those cases when development easements have been purchased on land included in a farmland preservation program included in a sending zone established by a municipal development transfer ordinance adopted pursuant to P.L.1989, c.86 (C.40:55D-113 et al.).

b.Upon the purchase of the development easement by the board, the landowner shall cause a statement containing the conditions of the conveyance and the terms of the restrictions on the use and development of the land to be attached to and recorded with the deed of the land, in the same manner as the deed was originally recorded. These restrictions and conditions shall state that any development for nonagricultural purposes is expressly prohibited, shall run with the land and shall be binding upon the landowner and every successor in interest thereto.

c.At the time of settlement of the purchase of a development easement, the landowner, the board, and the committee may agree upon and establish a schedule of payment which provides that the landowner may receive consideration for the easement in a lump sum, or in installments over a period of up to 40 years from the date of settlement, provided that, if a schedule of installments is agreed upon, the State Comptroller each year shall retain in the fund, or the governing body each year shall retain, an amount of money sufficient to pay the landowner for the current year pursuant to the schedule. For installment purchases, (1) the landowner may receive annually interest on any unpaid balance remaining after the date of settlement, which shall accrue at a rate established in the installment contract; and (2) the committee shall make annual payments to the board in an amount equal to the committee's proportionate annual share of the purchase price of the development easement.

d.Nothing in this section shall prevent a board from receiving a lump sum from the committee and establishing a schedule of installment payments with the landowner.

L.1983,c.32,s.25; amended 1989, c.86, s.16; 1992, c.157, s.6; 1999, c.163.



Section 4:1C-32.1 - Special Permit To Allow Rural Microenterprise Activity On Land; Terms Defined.

4:1C-32.1 Special permit to allow rural microenterprise activity on land; terms defined.
1. a. Any person who owns qualifying land may apply for a special permit pursuant to this section to allow a rural microenterprise activity to occur on the land.

b.The committee, in its sole discretion, may issue a special permit pursuant to this section to the owner of the premises if the development easement is owned by the committee or a board. If the development easement is owned by a qualifying tax exempt nonprofit organization, the committee, in consultation with the qualifying tax exempt nonprofit organization, may issue a special permit pursuant to this section to the owner of the premises. The committee shall provide the holder of any development easement on the farm with a copy of the application submitted for the purposes of subsection a. of this section, and the holder of the development easement shall have 30 days after the date of receipt thereof to provide comments to the committee on the application. Within 90 days after receipt of a completed application, submitted for the purposes of subsection a. of this section, the committee shall approve, approve with conditions, or disapprove the application.

c. There shall be two categories of rural microenterprise activities, as follows:

(1)Class 1 shall include customary rural activities, which rely on the equipment and aptitude historically possessed by the agricultural community, such as snow plowing, bed and breakfasts, bakeries, woodworking, and craft-based businesses; and

(2)Class 2 shall include agriculture support services, which have a direct and positive impact on agriculture by supplying needed equipment, supplies, and services to the surrounding agricultural community, such as veterinary practices, seed suppliers, and tractor or equipment repair shops.

d.A special permit may be issued pursuant to this section provided that:

(1)the owner of the premises establishes, through the submission of tax forms, sales receipts, or other appropriate documentation, as directed by the committee, that (a) the qualifying land is a commercial farm as defined pursuant to section 3 of P.L.1983, c.31 (C.4:1C-3), and (b) the owner of the premises is a farmer, as defined pursuant to subsection k. of this section;

(2)the permit is for one rural microenterprise only;

(3)no more than one permit is valid at any one time for use on the qualifying land;

(4)the permit is for a maximum duration of 20 years;

(5)the permit does not run with the land and may not be assigned;

(6)the rural microenterprise does not interfere with the use of the qualifying land for agricultural or horticultural production;

(7)the rural microenterprise utilizes the land and structures in their existing condition, except as allowed in accordance with the use restrictions prescribed in subsection g. of this section;

(8)the total area of land and structures devoted to supporting the rural microenterprise does not exceed a one-acre envelope on the qualifying land;

(9) the rural microenterprise does not have an adverse impact upon the soils, water resources, air quality, or other natural resources of the land or the surrounding area; and

(10) the rural microenterprise is not a high traffic volume business, and is undertaken in compliance with the parking and employment restrictions prescribed by subsection h. of this section.

e.The owner of the premises may apply to the committee to renew a permit within 10 years before the date of the scheduled permit expiration. The committee shall review the renewal application in accordance with the process and criteria set forth in this section for the issuance of a special permit, including the consultation required by subsection b. of this section.

f.The committee shall provide reasonable opportunity for the continued operation of a rural microenterprise in the event of:

(1)the death, incapacitation, or retirement of the owner of the premises;

(2)transfer of the ownership of the farm; or

(3)disruption of income from gross sales of agricultural or horticultural products, caused by circumstances beyond the farmer's control, such as crop failure.

g.The use of land and structures for a rural microenterprise activity shall be subject to the following conditions and restrictions:

(1)A structure that is designated in the deed of easement as agricultural labor housing, or a structure that has been constructed or designated as agricultural labor housing since the date of the conveyance of the easement, shall not be used for the rural microenterprise;

(2)No new structures may be constructed on the premises to support a rural microenterprise. Any structure constructed on the premises since the date of the conveyance of the easement, and in accordance with the farmland preservation deed restrictions, shall not be eligible for a special permit for a rural microenterprise for a period of five years following completion of its construction;

(3)Improvements shall not be made to the interior of a non-residential structure in order to adapt it for residential use;

(4)The entire floor area of existing residential or agricultural building space may be used to support a rural microenterprise where the building has not been substantially altered or finished to support the microenterprise;

(5) No more than 2,500 square feet of the interior of existing residential or agricultural building space may be substantially altered or finished to support the rural microenterprise, except that, at the request of the owner of the premises, the committee may allow the alteration or finishing of up to 100 percent of an existing heritage farm structure, provided that the owner agrees to place on the structure, in a form approved by the committee, a heritage preservation easement, which shall be recorded against the premises, shall be held by the committee, and shall run with the land;

(6)The expansion of existing building space shall be permitted, provided that: (a) the expansion does not exceed 500 square feet in total footprint area; (b) the purpose or use of the expansion is necessary to the operation or functioning of the rural microenterprise; and (c) the area of the proposed footprint of the expansion is reasonably calculated, based solely upon the demands of accommodating the rural microenterprise, and does not incorporate excess space;

(7)Improvements to the exterior of a structure shall be compatible with the agricultural character of the premises, and shall not diminish the historic or cultural character of the structure;

(8)Repairs may be made to the interior or exterior of a building provided that they do not diminish the historic or cultural character of the structure;

(9)The location, design, height, and aesthetic attributes of the rural microenterprise shall reflect the public interest of preserving the natural and unadulterated appearance of the landscape and structures;

(10) No public utilities, including water, gas, or sewage, other than those already existing and available on the qualifying land, shall be permitted to be extended to the qualifying land for purposes of the rural microenterprise, except that the establishment of new electric service required for the rural microenterprise shall be permitted;

(11) On-site septic and well facilities may be established, expanded, or improved for the purpose of supporting the rural microenterprise provided such facilities are contained within the one-acre envelope provided for in paragraph (8) of subsection d. of this section; and

(12) No more than a combined total of 5,000 square feet of land may be utilized for the outside storage of equipment, vehicles, supplies, products, or by-products, in association with the microenterprise. Any improvements to the land that are undertaken for the purposes described in this paragraph or paragraph (11) of this subsection shall be limited to those that are necessary either to protect public health and safety or to minimize disturbance of the premises and its soil and water resources.

h.Parking and employment at a rural microenterprise shall be subject to the following conditions and restrictions:

(1)The area dedicated to customer parking shall not exceed 2,000 square feet or provide for more than 10 parking spaces;

(2)Improvements to the parking area shall be limited to those improvements that are required to protect public health and safety or minimize the disturbance of soil and water resources on the premises;

(3)The number of parking spaces shall be sufficient to accommodate visitors to the rural microenterprise under normal conditions; and

(4)At peak operational periods, the maximum number of employees or workers who are associated with the rural microenterprise and work on the premises shall not exceed four full-time employees, or the equivalent, in addition to the owner or operator.

i.Committee approval of a special permit for a rural microenterprise activity pursuant to this section shall not relieve the applicant from obtaining all other permits, approvals, or authorizations that may be required by federal, State, or local law, rule, regulation, or ordinance.

j. (1) A rural microenterprise shall not be considered to be an agricultural use as defined in subsection b. of section 3 of P.L.1983, c.32 (C.4:1C-13).

(2)Nothing in this section shall be interpreted as providing a rural microenterprise with protection under section 6 of the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-9) if that rural microenterprise is not otherwise eligible for such protection.

k.For the purposes of this section:

"Farmer" means the owner and operator of the premises who:

(1)exclusive of any income received from the rental of lands, realized gross sales of at least $2,500 for agricultural or horticultural products produced on the premises during the calendar year immediately preceding submission of a special permit application; and

(2)continues to own and operate the premises and meet that income threshold every year during the term of the permit.

"Heritage farm structure" means a building or structure that is significantly representative of New Jersey's agrarian history or culture and that has been designated as such by the committee exclusively for the purposes of sections 1 and 3 of P.L.2005, c.314 (C.4:1C-32.1 and C.4:1C-32.3).

"Heritage preservation easement" means an interest in land less than fee simple absolute, stated in the form of a deed restriction executed by or on behalf of the owner of the land, appropriate to preserving a building or structure that is significant for its value or importance to New Jersey's agrarian history or culture, and to be used exclusively for the purposes of implementing sections 1 and 3 of P.L.2005, c.314 (C.4:1C-32.1 and C.4:1C-32.3), to limit alteration in exterior form or features of such building or structure.

"Owner of the premises" means the person or entity who owns qualifying land.

"Qualifying land" means a farm on which a development easement was conveyed to, or retained by, the committee, a board, or a qualifying tax exempt nonprofit organization prior to January 12, 2006, the date of enactment of P.L.2005, c.314 (C.4:1C-32.1 et seq.), and in accordance with the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31), section 5 of P.L.1988, c.4 (C.4:1C-31.1), section 1 of P.L.1989, c.28 (C.4:1C-38), section 1 of P.L.1999, c.180 (C.4:1C-43.1), or sections 37 through 40 of P.L.1999, c.152 (C.13:8C-37 through C.13:8C-40), and for which no portion of the farm was excluded from preservation in the deed of easement.

"Qualifying tax exempt nonprofit organization" means the same as that term is defined pursuant to section 3 of P.L.1999, c.152 (C.13:8C-3).

"Rural microenterprise" means a small-scale business or activity that is fully compatible with agricultural use and production on the premises, does not, at any time, detract from, diminish, or interfere with the agricultural use of the premises, and is incidental to the agricultural use of the premises. "Rural microenterprise" shall not include a personal wireless service facility as defined and regulated pursuant to section 2 of P.L.2005, c.314 (C.4:1C-32.2).

L.2005, c.314, s.1; amended 2015, c.275, s.2.



Section 4:1C-32.2 - Special Permit To Allow A Personal Wireless Service Facility On Certain Land; Conditions; Definitions.

4:1C-32.2 Special permit to allow a personal wireless service facility on certain land; conditions; definitions.

2. a. Any person who owns land on which a development easement was conveyed to, or retained by, the committee, a board, or a qualifying tax exempt nonprofit organization pursuant to the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31), section 5 of P.L.1988, c.4 (C.4:1C-31.1), section 1 of P.L.1989, c.28 (C.4:1C-38), section 1 of P.L.1999, c.180 (C.4:1C-43.1), sections 37 through 40 of P.L.1999, c.152 (C.13:8C-37 through C.13:8C-40), or any other State law enacted for farmland preservation purposes may apply for a special permit pursuant to this section to allow a personal wireless service facility to be erected on the land.

b.The committee, in its sole discretion, may issue a special permit pursuant to this section to the landowner if the development easement is owned by the committee. The committee and the board, in their joint discretion, may authorize the committee to issue a special permit pursuant to this section to the landowner if the development easement is owned by a board. The committee and the qualifying tax exempt nonprofit organization, in their joint discretion, may authorize the committee to issue a special permit pursuant to this section to the landowner if the development easement is owned by a qualifying tax exempt nonprofit organization.

c.A special permit may be issued pursuant to this section provided that:

(1)the land is a commercial farm as defined pursuant to section 3 of P.L.1983, c.31 (C.4:1C-3);

(2)there is no commercial nonagricultural activity already in existence on the land at the time of application for the special permit or on any portion of the farm that is not subject to the development easement, except that the committee may waive the requirements of this paragraph, either entirely or subject to any appropriate conditions, (a) if such preexisting commercial nonagricultural activity is deemed to be of a minor or insignificant nature or to rely principally upon farm products, as defined pursuant to R.S.4:10-1, derived from the farm, or (b) for other good cause shown by the applicant;

(3)the permit is for one personal wireless service facility only, although this paragraph shall not prohibit the committee, board, or qualifying tax exempt nonprofit organization, as the case may be, from approving the sharing of the single permitted facility by more than one personal wireless service company, or the use of the facility for other compatible wireless communication uses deemed by the committee, board, or qualifying tax exempt nonprofit organization, as the case may be, to not be violative of the intent or the goals, purposes, or requirements of this section;

(4)no more than one permit may be valid at any one time for use on the land;

(5)the permit is for a maximum of 20 years duration;

(6)the permit does not run with the land and may not be assigned;

(7)the personal wireless service facility utilizes, or is supported through the occupation of, existing structures, except that the permit may authorize, subject to the requirements of paragraph (12) of this subsection, an expansion of an existing structure or structures which expansion does not exceed 500 square feet in footprint area in total for all of the structures, or the construction of a new structure not to exceed 500 square feet in footprint area which is independent of any existing structure, provided that in either case the applicant demonstrates to the satisfaction of the committee that:

(a)the expansion or the new structure is necessary to the operation or functioning of the personal wireless service facility;

(b)for a new structure, (i) there are no existing structures on the land which could be utilized or occupied to adequately support the personal wireless service facility, and (ii) the relevant deficiencies associated with each such existing structure, as indicated in a written description provided by the applicant, support that conclusion; and

(c)the area of the proposed footprint of the expansion or the new structure is reasonably calculated based solely upon the demands of accommodating the personal wireless service facility and does not incorporate excess space;

(8)the location, design, height, and aesthetic attributes of the personal wireless service facility reflect, to the greatest degree possible without creating an undue hardship on the applicant or an unreasonable impediment to the erection of the personal wireless service facility, the public interest of preserving the natural and unadulterated appearance of the landscape and structures;

(9)the personal wireless service facility does not interfere with the use of the land for agricultural production;

(10) the personal wireless service facility utilizes the land and structures in their existing condition except as allowed otherwise pursuant to paragraph (7) of this subsection;

(11) the personal wireless service facility does not have an adverse impact upon the soils, water resources, air quality, or other natural resources of the land or the surrounding area, and does not involve the creation of additional parking spaces whether paved or unpaved; and

(12) any necessary local zoning and land use approvals and any other applicable approvals that may be required by federal, State, or local law, rule, regulation, or ordinance are obtained for the personal wireless service facility.

d.In addition to those factors enumerated under subsection c. of this section, the committee, in evaluating an application for a special permit for a personal wireless service facility, shall also consider such additional factors as traffic generated and the number of employees required by the proposed personal wireless service facility so as to limit to the maximum extent possible the intensity of the activity and its impact on the land and the surrounding area.

e.Notwithstanding any law, rule, or regulation to the contrary, a personal wireless service company whose proposed facility is the subject of a permit application pursuant to this section shall be required to obtain all applicable local zoning and land use approvals and any other applicable approvals that may be required by State or local law, rule, regulation, or ordinance even if the proposed facility includes a compatible wireless communication use, such as law enforcement or emergency response communication equipment, which may otherwise allow the proposed facility to be exempt from obtaining any such approvals.

f.As a condition of the issuance of a permit pursuant to this section, a personal wireless service facility shall agree to allow, at no charge to the requesting State or local governmental entity, the sharing of the facility for any State or local government owned or sponsored compatible wireless communication use for public purposes, such as law enforcement or emergency response communication equipment, approved by the committee.

g.For the purposes of this section:

"Qualifying tax exempt nonprofit organization" shall have the same meaning as set forth in section 3 of P.L.1999, c.152 (C.13:8C-3); and

"Personal wireless service facility" means a personal wireless service tower and any associated equipment and structures necessary to operate and maintain that tower, as regulated pursuant to federal law.

L.2005,c.314,s.2.



Section 4:1C-32.3 - Application Fee For Special Permit; Suspension, Revocation; Report.

4:1C-32.3 Application fee for special permit; suspension, revocation; report.
3. a. The application fee for a special permit authorized pursuant to section 1 of P.L.2005, c.314 (C.4:1C-32.1) shall be $250. The application fee for a special permit authorized pursuant to section 2 of P.L.2005, c.314 (C.4:1C-32.2) shall be $1,000. All application fees shall be payable to the committee regardless of whether or not a permit is issued. All proceeds from the collection of application fees by the committee pursuant to P.L.2005, c.314 (C.4:1C-32.1 et seq.) shall be utilized by the committee for farmland preservation purposes.

b.The committee may suspend or revoke a special permit issued pursuant to section 1 or 2 of P.L.2005, c.314 (C.4:1C-32.1 or C.4:1C-32.2) if the permittee violates any term or condition of the permit, or any provision of the applicable statutory section.

c. (1) In order to expedite the review and approval of routine applications for a special permit, which have been submitted pursuant to section 1 or 2 of P.L.2005, c.314 (C.4:1C-32.1 or C.4:1C-32.2), the committee may delegate to its executive director, by resolution, the authority to review and approve an application. The delegation of review and approval authority pursuant to this subsection shall be authorized by the committee only in those cases where (a) the committee has not received comments from the board or a qualifying nonprofit organization concerning the potential negative impacts of an application's approval, and (b) the application complies with all provisions of P.L.2005, c.314 (C.4:1C-32.1 et seq.) and the rules and regulations adopted pursuant thereto.

(2)An applicant whose application is denied by the executive director may appeal the decision to the committee.

(3)Nothing in this subsection shall preclude the executive director from bringing any application before the committee for review and approval, when such action is deemed by the executive director to be appropriate.

d.The committee may take action to deny an application for a special permit or to suspend or revoke a special permit issued pursuant to P.L.2005, c.314 (C.4:1C-32.1 et seq.). The applicant or permittee shall be afforded the opportunity for a hearing prior to the committee taking any such action.

e.Within two years after the date of enactment of P.L.2015, c.275, the committee shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as is necessary to implement and administer the provisions of P.L.2005, c.314 (C.4:1C-32.1 et seq.), as amended by P.L.2015, c.275. These rules and regulations shall include, at a minimum, procedures and standards for the filing, evaluation, and approval of special permit applications, which procedures and standards shall seek to balance, as equally important concepts, the public interest in: (1) protecting farmland from further development as a means of preserving agriculture; (2) protecting heritage farm structures and enhancing the beauty and character of the State and the local communities where farmland has been preserved; and (3) providing support to sustain and strengthen the agricultural industry in the State.

f.Every two years, the committee shall prepare a report on the implementation of P.L.2005, c.314 (C.4:1C-32.1 et seq.), as amended by P.L.2015, c.275. The report shall include a survey and inventory of:

(1)all rural microenterprise activities occurring, and all personal wireless service facilities placed, on preserved farmland in accordance with the provisions of P.L.2005, c.314 (C.4:1C-32.1 et seq.);

(2)the extent to which existing structures, such as barns, sheds, and silos, are used for the purposes identified in paragraph (1) of this subsection, and the manner in which those existing structures have been modified to serve those purposes;

(3)the extent to which new structures, instead of existing structures, have been erected to host personal wireless service facilities, and the number and type of new structures used to disguise those facilities, such as artificial trees and faux barns, sheds, and silos;

(4)the extent to which heritage farm structures have been protected through the placement thereon of heritage preservation easements; and

(5)any other information the committee deems useful.

Any report prepared pursuant to this subsection shall be transmitted to the Governor, and, in accordance with the provisions of section 2 of P.L.1991, c.164 (C.52:14-19.1), to the President of the Senate and the Speaker of the General Assembly, as well as to the respective chairpersons of the Senate Economic Growth Committee, the Senate Environment and Energy Committee, the Assembly Agriculture and Natural Resources Committee, and the Assembly Environment and Solid Waste Committee, or their designated successors. Copies of the report shall also be made available to the public upon request and free of charge, and shall be posted at a publicly-accessible location on the committee's Internet website.

L.2005, c.314, s.3; amended 2015, c.275, s.3.



Section 4:1C-32.4 - Certain Generation Facilities, Structures, Equipment Permitted On Preserved Farmland.

4:1C-32.4 Certain generation facilities, structures, equipment permitted on preserved farmland.

1. a. Notwithstanding any law, rule or regulation to the contrary, a person who owns preserved farmland may construct, install, and operate biomass, solar, or wind energy generation facilities, structures, and equipment on the farm, whether on the preserved portion of the farm or on any portion excluded from preservation, for the purpose of generating power or heat, and may make improvements to any agricultural, horticultural, residential, or other building or structure on the land for that purpose, provided that the biomass, solar, or wind energy generation facilities, structures, and equipment:

(1)do not interfere significantly with the use of the land for agricultural or horticultural production, as determined by the committee;

(2)are owned by the landowner, or will be owned by the landowner upon the conclusion of the term of an agreement with the installer of the biomass, solar, or wind energy generation facilities, structures, or equipment by which the landowner uses the income or credits realized from the biomass, solar, or wind energy generation to purchase the facilities, structures, or equipment;

(3)are used to provide power or heat to the farm, either directly or indirectly, or to reduce, through net metering or similar programs and systems, energy costs on the farm; and

(4) are limited (a) in annual energy generation capacity to the previous calendar year's energy demand plus 10 percent, in addition to what is allowed under subsection b. of this section, or alternatively at the option of the landowner (b) to occupying no more than one percent of the area of the entire farm including both the preserved portion and any portion excluded from preservation.

The person who owns the farm and the energy generation facilities, structures, and equipment may only sell energy through net metering or as otherwise permitted under an agreement allowed pursuant to paragraph (2) of this subsection.

b.The limit on the annual energy generation capacity established pursuant to subparagraph (a) of paragraph (4) of subsection a. of this section shall not include energy generated from facilities, structures, or equipment existing on the roofs of buildings or other structures on the farm as of the date of enactment of P.L.2009, c.213 (C.4:1C-32.4 et al.).

c.A landowner shall seek and obtain the approval of the committee before constructing, installing, and operating biomass, solar, or wind energy generation facilities, structures, and equipment on the farm as allowed pursuant to subsection a. of this section. The committee shall provide the holder of any development easement on the farm with a copy of the application submitted for the purposes of subsection a. of this section, and the holder of the development easement shall have 30 days within which to provide comments to the committee on the application. The committee shall, within 90 days of receipt, approve, disapprove, or approve with conditions an application submitted for the purposes of subsection a. of this section. The decision of the committee on the application shall be based solely upon the criteria listed in subsection a. of this section and comments received from the holder of the development easement.

d.No fee shall be charged of the landowner for review of an application submitted to, or issuance of a decision by, the committee pursuant to this section.

e.The committee may suspend or revoke an approval issued pursuant to this section for a violation of any term or condition of the approval or any provision of this section.

f.The committee, in consultation with the Department of Environmental Protection and the Department of Agriculture, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary for the implementation of this section, including provisions prescribing standards concerning impervious cover which may be permitted in connection with biomass, solar, or wind energy generation facilities, structures, and equipment authorized to be constructed, installed, and operated on lands pursuant to this section.

g.In the case of biomass energy generation facilities, structures, or equipment, the landowner shall also seek and obtain the approval of the Department of Agriculture as required pursuant to section 5 of P.L.2009, c.213 (C.4:1C-32.5) if the land is valued, assessed and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

h.Notwithstanding any provision of this section to the contrary, the construction, installation, or operation of any biomass, solar, or wind energy generation facility, structure, or equipment in the pinelands area, as defined and regulated by the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), shall comply with the standards of P.L.1979, c.111 and the comprehensive management plan for the pinelands area adopted pursuant to P.L.1979, c.111.

i.For the purposes of this section:

"Biomass" means an agricultural crop, crop residue, or agricultural byproduct that is cultivated, harvested, or produced on the farm and which can be used to generate energy in a sustainable manner.

"Net metering" means the same as that term is used for purposes of subsection e. of section 38 of P.L.1999, c.23 (C.48:3-87).

"Preserved farmland" means land on which a development easement was conveyed to, or retained by, the committee, a board, or a qualifying tax exempt nonprofit organization pursuant to the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31), section 5 of P.L.1988, c.4 (C.4:1C-31.1), section 1 of P.L.1989, c.28 (C.4:1C-38), section 1 of P.L.1999, c.180 (C.4:1C-43.1), sections 37 through 40 of P.L.1999, c.152 (C.13:8C-37 through C.13:8C-40), or any other State law enacted for farmland preservation purposes.

L.2009, c.213, s.1.



Section 4:1C-32.5 - Approval Required.

4:1C-32.5 Approval required.

5. a. No person may construct, install, or operate biomass energy generation facilities, structures, or equipment on any land that is valued, assessed and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), without the approval of the Department of Agriculture, in addition to any other approvals that may be required by law.

b.The Department of Agriculture, in consultation with the Department of Environmental Protection, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations concerning: (1) the construction, installation, and operation of biomass energy generation facilities, structures, and equipment and the management of biomass fuel for such facilities, structures, and equipment on farms; and (2) the process by which a landowner may apply for the approval required pursuant to subsection a. of this section, including establishment of reasonable application fees, if necessary, to help pay for the cost of review of the application, except no application fee may be charged for preserved farmland as defined in section 1 of P.L.2009, c.213 (C.4:1C-32.4).

c.Notwithstanding any provision of this section to the contrary, the construction, installation, or operation of any biomass, solar, or wind energy generation facility, structure, or equipment in the pinelands area, as defined and regulated by the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), shall comply with the standards of P.L.1979, c.111 and the comprehensive management plan for the pinelands area adopted pursuant to P.L.1979, c.111.

d.For the purposes of this section, "biomass" means an agricultural crop, crop residue, or agricultural byproduct that is cultivated, harvested, or produced on the farm, or directly obtained from a farm where it was cultivated, harvested, or produced, and which can be used to generate energy in a sustainable manner, except with respect to preserved farmland, "biomass" means the same as that term is defined in section 1 of P.L.2009, c.213 (C.4:1C-32.4).

L.2009, c.213, s.5.



Section 4:1C-32.6 - Report To Governor, Legislature, Committees.

4:1C-32.6 Report to Governor, Legislature, committees.

6.Every two years, the Department of Agriculture, in consultation with the State Agriculture Development Committee and the Department of the Treasury, shall prepare a report on the implementation of P.L.2009, c.213 (C.4:1C-32.4 et al.). The report shall include: a survey and inventory of all biomass, solar, or wind energy generation facilities, structures, and equipment placed on farmland in accordance with P.L.2009, c.213 (C.4:1C-32.4 et al.); the extent to which existing structures, such as barns, sheds, and silos, are used for those purposes, and how those structures have been modified therefor; the extent to which new structures, instead of existing structures, have been erected; and such other information as either of the departments or the committee deems useful.

The report prepared pursuant to this section shall be transmitted to the Governor, the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), and the respective chairpersons of the Senate Economic Growth Committee, the Senate Environment Committee, the Assembly Agriculture and Natural Resources Committee, and the Assembly Environment and Solid Waste Committee or their designated successors. Copies of the report shall also be made available to the public upon request and free of charge, and shall be posted on the website of the Department of Agriculture.

L.2009, c.213, s.6.



Section 4:1C-32.7 - Definitions Relative To Special Occasion Events Conducted At Certain Wineries.

4:1C-32.7 Definitions relative to special occasion events conducted at certain wineries.

1.As used in P.L.2014, c.16 (C.4:1C-32.7 et seq.):

"Preserved farmland" means land on which a development easement was conveyed to, or retained by, the State Agriculture Development Committee, a county agriculture development board, a county, a municipality, or a qualifying tax exempt nonprofit organization pursuant to the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31), section 5 of P.L.1988, c.4 (C.4:1C-31.1), section 1 of P.L.1989, c.28 (C.4:1C-38), section 1 of P.L.1999, c.180 (C.4:1C-43.1), sections 37 through 40 of P.L.1999, c.152 (C.13:8C-37 through C.13:8C-40), or any other State law enacted for farmland preservation purposes.

"Special occasion event" means a wedding, lifetime milestone event, or other cultural or social event as defined by the appropriate county agriculture development board, and conducted pursuant to the requirements set forth in subsection a. of section 2 of P.L.2014, c.16 (C.4:1C-32.8).

"Winery" means a commercial farm where the owner or operator of the commercial farm has been issued and is operating in compliance with a plenary winery license or farm winery license pursuant to R.S.33:1-10.

L.2014, c.16, s.1.



Section 4:1C-32.8 - Pilot Program Permitting Special Occasion Events.

4:1C-32.8 Pilot program permitting special occasion events.

2. a. The State Agriculture Development Committee shall establish a pilot program permitting special occasion events to be conducted on preserved farmland at a winery provided that:

(1)the gross income generated by the winery from all special occasion events conducted for the calendar year together account for less than 50 percent of the annual gross income of the winery;

(2)the special occasion event uses the agricultural output of the winery, to the maximum extent practicable, to promote agricultural tourism and advance the agricultural or horticultural output of the winery;

(3)the special occasion event is conducted on a Friday, Saturday, Sunday, or federal or State holiday, except that a special occasion event may be conducted on any other day of the week with the approval of the State Agriculture Development Committee. The committee may delegate its authority in that regard to a county agriculture development board;

(4)the special occasion event is conducted in: (a) a temporary structure, such as an enclosed or open canopy or tent or other portable structure or facility, and any temporary structure would be put in place for only the minimum amount of time reasonably necessary to accommodate the special occasion event; (b) an existing permanent agricultural building; (c) a farm or open air pavilion; or (d) another structure used in the normal course of winery operations and activities;

(5)the special occasion event complies with applicable municipal ordinances, resolutions, or regulations concerning litter, solid waste, and traffic and the protection of public health and safety;

(6)the winery shall be subject to a site plan review and any applicable development approvals as may be required under an ordinance adopted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.);

(7)the special occasion event is subject to the noise standards set forth pursuant to the "Noise Control Act," P.L.1971, c.418 (C.13:1G-1 et seq.), and the rules and regulations adopted thereto;

(8)the special occasion event complies with any applicable municipal ordinance that restricts performing or playing music inside the winery's buildings and structures;

(9)the special occasion event ends at a specific time, if required pursuant to a curfew established by a municipal ordinance;

(10) the special occasion event would not knowingly result in a significant and direct negative impact to any property adjacent to the winery; and

(11) the winery hosting a special occasion event enforces State and federal requirements concerning the legal drinking age.

b.In determining the annual gross income of a winery pursuant to this section, the gross income received from any special occasion event shall include, but need not be limited to, admission fees; rental fees; setup, breakdown, and cleaning fees; and all other revenue that is not directly related to the agricultural output of the winery but is received by the winery in conjunction with conducting a special occasion event.

L.2014, c.16, s.2.



Section 4:1C-32.9 - Audit To Determine Compliance; Certification Of Annual Gross Income.

4:1C-32.9 Audit to determine compliance; certification of annual gross income.

3. a. (1) A county agriculture development board or the State Agriculture Development Committee may order, and specify the scope of, an audit of the owner or operator of any winery engaged in conducting special occasion events on preserved farmland, for the purpose of determining compliance with section 2 of P.L.2014, c.16 (C.4:1C-32.8). The audit shall be conducted by an independent certified public accountant approved by the board or the committee, and the reasonable costs thereof shall be paid by the owner or operator of the winery. A county agriculture development board, or the committee, may establish a list of independent certified public accountants approved for the purposes of conducting an audit pursuant to this paragraph. Copies of the audit shall be submitted to the board and the committee.

(2)An owner or operator of a winery engaged in conducting special occasion events on preserved farmland shall not be subject to an audit authorized pursuant to this section more than once per year without good cause demonstrated by the applicable board or the committee.

b.An owner or operator of a winery engaged in conducting special occasion events on preserved farmland shall annually certify to the county agriculture development board that the special occasion events together account for less than 50 percent of the annual gross income of the winery during the prior calendar year, pursuant to paragraph (1) of subsection a. of section 2 of P.L.2014, c.16 (C.4:1C-32.8). The board shall forward the certification of annual gross income to the committee.

c.In conjunction with an audit ordered pursuant to subsection a. of this section, a board or the committee may request, and the winery shall then submit, additional documentation as may be necessary for the board or committee to verify compliance with paragraph (1) of subsection a. of section 2 of P.L.2014, c.16 (C.4:1C-32.8).

L.2014, c.16, s.3.



Section 4:1C-32.10 - Violations, Penalties.

4:1C-32.10 Violations, penalties.

4. a. An owner or operator of a winery who violates P.L.2014, c.16 (C.4:1C-32.7 et seq.) shall be liable to a civil penalty of up to $1,000 for the first offense, up to $2,000 for the second offense, or up to $3,000 for a subsequent offense, to be collected in a civil action commenced by the State Agriculture Development Committee.

b.In addition to the penalties established pursuant to subsection a. of this section:

(1)for a second offense, the committee shall, after a hearing, suspend the owner or operator of a winery from conducting special occasion events for a period of up to six months;

(2)for a third offense, the committee shall, after a hearing, suspend the owner or operator of a winery from conducting special occasion events for a period of at least six months but not more than one year; and

(3)for a fourth or subsequent offense, the committee shall, after a hearing, suspend the owner or operator of a winery from conducting special occasion events for a period of at least one year but not more than two years.

c.Any penalty imposed pursuant to this section may be collected, with costs, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with P.L.2014, c.16 (C.4:1C-32.7 et seq.).

L.2014, c.16, s.4.



Section 4:1C-32.11 - Rules, Regulations.

4:1C-32.11 Rules, regulations.

5. a. The committee shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary for the implementation of P.L.2014, c.16 (C.4:1C-32.7 et seq.).

b.The committee may adopt, as may be necessary and appropriate, agricultural management practices for the implementation of P.L.2014, c.16 (C.4:1C-32.7 et seq.).

L.2014, c.16, s.5.



Section 4:1C-33 - Enforcement Of Conditions Or Restrictions

4:1C-33. Enforcement of conditions or restrictions
The committee or the board is authorized to institute, in the name of the State, any proceedings intended to enforce the conditions or restrictions on the use and development of land on which a development easement has been purchased pursuant to this act.

L.1983, c. 32, s. 26, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-34 - Persons Acquiring Developmental Easement; Sale To Board

4:1C-34. Persons acquiring developmental easement; sale to board
Any person or organization acquiring a development easement, by purchase, gift or otherwise, may apply to sell that development easement to the board, provided that the land on which the development easement was acquired shall be subject to the conditions and provisions of this act and that the board and the committee make a determination to purchase the development easement in the manner prescribed in section 24 of this act.

L.1983, c. 32, s. 27, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-35 - Appraisal Of Value Of Donation

4:1C-35. Appraisal of value of donation
If a person wishes to donate all or a portion of the value of the development easement to the board, the value of the donation shall be appraised pursuant to the provisions of section 24 of this act. This requirement shall apply only if the board is requesting State funds. In order to qualify for State funds, pursuant to the provisions of this act, the county shall make up the difference between its required share of the total appraised value of the easement and the appraised value of the donation. In the event the value of the donation exceeds the required county share, the amount in excess shall be deducted from the State share.

L. 1983, c. 32, s. 28; amended 1988,c.4,s.4.



Section 4:1C-36 - Pinelands Area, Highlands Region, Farmland Preservation.

4:1C-36 Pinelands area, Highlands Region, farmland preservation.

29.Nothing herein contained shall be construed to prohibit the creation of a municipally approved program or other farmland preservation program, the purchase of development easements, or the extension of any other benefit herein provided on land, and to owners thereof, in the Pinelands area, as defined pursuant to section 3 of P.L.1979, c. 111 (C. 13:18A-3), or in the Highlands Region, as defined in section 3 of P.L.2004, c.120 (C.13:20-3) .

L.1983,c.32,s.29; amended 2004, c.120, s.45.



Section 4:1C-37 - Joint Legislative Oversight Committee; Duties

4:1C-37. Joint legislative oversight committee; duties
The Senate Natural Resources and Agriculture Committee and the Assembly Agriculture and Environment Committee are designated as the Joint Legislative Oversight Committee on Agricultural Retention and Development. The duties and responsibilities of the joint oversight committee shall be as follows:

a. To monitor the operation of the committee and its efforts to retain farmland in productive agricultural use and to recommend to the committee any rule, regulation, guideline, or revision thereto which it deems necessary to effectuate the purposes and provisions of this act;

b. To review and evaluate the implementation of development easement purchases on agricultural land;

c. To review and evaluate all relevant existing and proposed statutes, rules, regulations and ordinances, so as to determine their individual effect upon the conduct of agricultural activities in this State; and

d. To recommend to the Legislature any legislation which it deems necessary in order to effectuate the purposes of this act.

L.1983, c. 32, s. 30, eff. Jan. 26, 1983, operative Jan. 26, 1983.



Section 4:1C-37.1 - Acquisition Of Property For Farmland Preservation Purposes.

4:1C-37.1 Acquisition of property for farmland preservation purposes.

2.A county, county agriculture development board, or municipality may acquire real property in fee simple for farmland preservation purposes, which property may be resold or leased by the county, county agriculture development board, or municipality with an agricultural deed restriction placed on the property by the county, county agriculture development board, or municipality.

L.2009, c.147, s.2.



Section 4:1C-38 - Acquisition Of Land In Name Of State

4:1C-38. Acquisition of land in name of State
In addition to those powers and duties provided for by section 5 of P.L.1983, c.31 (C.4:1C-6) and by sections 5 and 6 of P.L.1983, c.32 (C.4:1C-5 and C.4:1C-7), the State Agriculture Development Committee also shall have the power to purchase and acquire, in the name of the State, fee simple absolute interest in land in accordance with section 2 of P.L.1989, c.28 (C.4:1C-39).

L.1989, c.28, s.1; amended 1989,c.310,s.6.



Section 4:1C-39 - Sale Of Fee Simple Absolute Interest In Land; Notice

4:1C-39. Sale of fee simple absolute interest in land; notice
a. A landowner who wishes to sell a fee simple absolute interest in land that becomes enrolled after the effective date of P.L.1989, c.28 (C.4:1C-38 et al.) in a municipally approved program or other farmland preservation program established pursuant to sections 14 and 13 of P.L.1983, c.32 (C.4:1C-21 and 4:1C-20), respectively, shall give to the committee written notice, by certified mail, that a contract of sale has been executed for the property. The notice shall set forth the terms and conditions of the executed contract of sale and shall have attached a copy of that contract. The notice of executed contract of sale shall also include any other information that the committee may reasonably require by regulation. The committee shall have the first right and option to purchase the land upon substantially similar terms and conditions, which right and option shall be exercisable as provided by this section. If the committee chooses to exercise the first right and option, the committee shall give notice of that intent to the landowner within a period of 30 days following the date of receipt of the notice of executed contract of sale. The committee shall submit its offer to match the terms and conditions of the executed contract of sale to the landowner within the 60 days following the expiration of the 30-day period. If no notice is given within the 30-day period that the committee intends to exercise the first right and option, or if no offer is submitted to the landowner within the 60-day period following the 30-day period, the owner may at the expiration of the 30-day period or the 60-day period, as the case may be, convey the land to the proposed purchaser named in the executed contract of sale upon the terms and conditions specified therein, or to the proposed purchaser's assignee as provided in that executed contract of sale. If the owner fails to convey the land to the named proposed purchaser or an assignee thereof pursuant to the executed contract of sale, the land shall again become subject to the committee's first right and option to purchase as provided by this section. A landowner may elect to convey the land to the committee upon the exercise of the committee's first right and option to purchase without breaching the original contract of sale, notwithstanding that the committee's offer is different than, or provides for lower consideration than, that in the original executed contract of sale.

b. The provisions of this section shall apply to any sale of a fee simple absolute interest in land that becomes enrolled in a municipally approved program or other farmland preservation program subsequent to the effective date of P.L.1989, c.28 (C.4:1C-38 et al.), except that any person enrolled in a municipally approved program or other farmland preservation program prior to the effective date of P.L.1989, c.28 (C.4:1C-38 et al.) may agree to provide this first right and option to purchase in a manner consistent with this section.

c. The provisions of subsection a. of this section shall apply to the sale of a fee simple absolute interest in land from which a development easement of limited term has been conveyed pursuant to paragraph (2) of subsection a. of section 17 of P.L.1983, c.32 (C.4:1C-24) during the term of that development easement and for one year thereafter.

L.1989, c.28, s.2; amended 1989,c.310,s.7.



Section 4:1C-40 - Certificate Acknowledging Landowner Compliance

4:1C-40. Certificate acknowledging landowner compliance
A certificate executed and acknowledged by the committee stating that the provisions of section 2 of P.L.1989, c.28 (C.4:1C-39) have been met by the landowner, and that the first right and option to purchase of the committee has terminated, shall be conclusive upon the committee and the owner in favor of all persons who rely thereon in good faith, and this certificate shall be furnished to any landowner who has complied with the provisions of section 2 of P.L.1989, c.28 (C.4:1C-39).

L.1989, c.28, s.3; amended 1989,c.310,s.8.



Section 4:1C-41 - Priority

4:1C-41. Priority
The committee shall give priority to the purchase of land in those cases in which the committee determines that sale of the land to a third party is likely to lead to loss of all or substantially all of the land for agricultural use and production or is likely to negatively impact on the maintenance of a positive agricultural business climate in the municipality or county in which the land is located.

L. 1989, c. 28, s. 4.



Section 4:1C-42 - Acquired Land Held In Name Of State; Sale, Conditions

4:1C-42. Acquired land held in name of State; sale, conditions
Any land acquired by the committee pursuant to the terms of P.L.1989, c.28 (C.4:1C-38 et al.) shall be held of record in the name of the State and shall be offered for sale by the committee with a deed restriction permanently prohibiting nonagricultural development. Land sold with a deed restriction permanently prohibiting nonagricultural development pursuant to this section is exempt from the provisions of section 2 of P.L.1989, c.28 (C.4:1C-39).

L.1989, c.28, s.5; amended 1989,c.310,s.9.



Section 4:1C-43 - Appropriation

4:1C-43. Appropriation
Such moneys as are reasonable and necessary to carry out the intent of this act shall be appropriated from the "Farmland Preservation Fund" established pursuant to section 5 of the "Farmland Preservation Bond Act of 1981," P.L. 1981, c. 276.

L. 1989, c. 28, s. 6.

4:1C-43.1 Farmland preservation planning incentive grant program.

1. a. There is established in the State Agriculture Development Committee a farmland preservation planning incentive grant program, the purpose of which shall be to provide grants to eligible counties and municipalities for farmland preservation purposes as authorized pursuant to this act.

b.To be eligible to apply for a grant, a county or municipality shall:

(1)Identify project areas of multiple farms that are reasonably contiguous and located in an agriculture development area authorized pursuant to the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et seq.);

(2)Establish an agricultural advisory committee. In the case of a county, the county agriculture development board shall serve this function. In the case of a municipality, members of a municipal agricultural advisory committee shall be appointed by the mayor with the consent of the municipal governing body, and the committee shall report to the municipal planning board. A municipal agricultural advisory committee shall be composed of at least three, but not more than five, members who shall be residents of the municipality, with a majority of the members actively engaged in farming and owning a portion of the land they farm. For the purposes of this paragraph, "mayor" shall mean the same as that term is defined pursuant to section 3.2 of P.L.1975, c.291 (C.40:55D-5);

(3)Establish and maintain a dedicated source of funding for farmland preservation pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.), or an alternative means of funding for farmland preservation, such as, but not limited to, repeated annual appropriations or repeated issuance of bonded indebtedness, which the State Agriculture Development Committee deems to be, in effect, a dedicated source of funding because of a demonstrated commitment on the part of the county or municipality; and

(4)In the case of a municipality, prepare a farmland preservation plan element pursuant to paragraph (13) of section 19 of P.L.1975, c.291 (C.40:55D-28) in consultation with the agriculture advisory committee established pursuant to paragraph (2) of this subsection.

c.In the event a municipality is seeking funding from the county toward the purchase of development easements, the municipality shall submit an application to the county agriculture development board. In all other cases, a municipality shall submit its application directly to the State Agriculture Development Committee.

d.A municipality, in submitting an application to the county agriculture development board or the State Agriculture Development Committee as appropriate, or a county, in submitting an application to the State Agriculture Development Committee, shall outline a multi-year plan for the purchase of multiple farms in a project area and indicate its annual share of the estimated purchase price. The municipality, in order to enhance its application, may submit its proposal jointly with one or more contiguous municipalities if the submission would result in the preservation of a significant area of reasonably contiguous farmland. The application shall include, in the case of a municipality, a copy of the farmland preservation plan element prepared pursuant to paragraph (13) of section 19 of P.L.1975, c.291 (C.40:55D-28); an estimate of the cost of purchasing development easements on all of the farms in a designated project area, to be determined in consultation with the county agriculture development board or through an appraisal for the entire project area; and an inventory showing the characteristics of each farm in the project area which may include, but need not be limited to, size, soils and agricultural use.

e.The State Agriculture Development Committee shall make decisions regarding suitability for funding of development easement purchases for planning incentive grants based on whether the project area provides an opportunity to preserve a significant area of reasonably contiguous farmland that will promote the long term viability of agriculture as an industry in the municipality or county. After the State Agriculture Development Committee has given approval to an application, the municipality or county shall submit two appraisals for each parcel for which funding is requested. The appraisals shall be conducted pursuant to the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31). Approved funding shall be allocated by the municipality, the county and the State to each parcel in the project area under an agreement that commits each level of government to a specific payment in each of the years included in the plan for purchase. Nothing in this act shall be construed to require that any parcel in a project area receive a price per acre that is the same as any other parcel in that project area or that any parcel must be purchased with installment payments because other parcels in the project area are so purchased.

f.Purchases of development easements on farmland pursuant to this act shall be made with the approval of the State Agriculture Development Committee and the municipality, and in the event county funds are provided, with the approval of the county agriculture development board.

g.If a county does not provide funding toward the purchase of the development easement, the State Agriculture Development Committee shall hold title to the development easement.

h.The State Agriculture Development Committee shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement this act, and shall establish ranking and funding criteria separately from, but similar to, those used in the program established pursuant to P.L.1983, c.32 (C.4:1C-11 et seq.), except that ranking and funding criteria shall be applied to the project area as a whole and not to individual parcels and priority shall be given to those applications that utilize option agreements, installment purchases, donations, and other methods for the purpose of leveraging monies made available by P.L.1999, c.152 (C.13:8C-1 et al.).

L.1999,c.180,s.1.



Section 4:1C-43.1 - Farmland Preservation Planning Incentive Grant Program.

4:1C-43.1 Farmland preservation planning incentive grant program.

1. a. There is established in the State Agriculture Development Committee a farmland preservation planning incentive grant program, the purpose of which shall be to provide grants to eligible counties and municipalities for farmland preservation purposes as authorized pursuant to this act.

b.To be eligible to apply for a grant, a county or municipality shall:

(1)Identify project areas of multiple farms that are reasonably contiguous and located in an agriculture development area authorized pursuant to the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et seq.);

(2)Establish an agricultural advisory committee. In the case of a county, the county agriculture development board shall serve this function. In the case of a municipality, members of a municipal agricultural advisory committee shall be appointed by the mayor with the consent of the municipal governing body, and the committee shall report to the municipal planning board. A municipal agricultural advisory committee shall be composed of at least three, but not more than five, members who shall be residents of the municipality, with a majority of the members actively engaged in farming and owning a portion of the land they farm. For the purposes of this paragraph, "mayor" shall mean the same as that term is defined pursuant to section 3.2 of P.L.1975, c.291 (C.40:55D-5);

(3)Establish and maintain a dedicated source of funding for farmland preservation pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.), or an alternative means of funding for farmland preservation, such as, but not limited to, repeated annual appropriations or repeated issuance of bonded indebtedness, which the State Agriculture Development Committee deems to be, in effect, a dedicated source of funding because of a demonstrated commitment on the part of the county or municipality; and

(4)In the case of a municipality, prepare a farmland preservation plan element pursuant to paragraph (13) of section 19 of P.L.1975, c.291 (C.40:55D-28) in consultation with the agriculture advisory committee established pursuant to paragraph (2) of this subsection.

c.In the event a municipality is seeking funding from the county toward the purchase of development easements, the municipality shall submit an application to the county agriculture development board. In all other cases, a municipality shall submit its application directly to the State Agriculture Development Committee.

d.A municipality, in submitting an application to the county agriculture development board or the State Agriculture Development Committee as appropriate, or a county, in submitting an application to the State Agriculture Development Committee, shall outline a multi-year plan for the purchase of multiple farms in a project area and indicate its annual share of the estimated purchase price. The municipality, in order to enhance its application, may submit its proposal jointly with one or more contiguous municipalities if the submission would result in the preservation of a significant area of reasonably contiguous farmland. The application shall include, in the case of a municipality, a copy of the farmland preservation plan element prepared pursuant to paragraph (13) of section 19 of P.L.1975, c.291 (C.40:55D-28); an estimate of the cost of purchasing development easements on all of the farms in a designated project area, to be determined in consultation with the county agriculture development board or through an appraisal for the entire project area; and an inventory showing the characteristics of each farm in the project area which may include, but need not be limited to, size, soils and agricultural use.

e.The State Agriculture Development Committee shall make decisions regarding suitability for funding of development easement purchases for planning incentive grants based on whether the project area provides an opportunity to preserve a significant area of reasonably contiguous farmland that will promote the long term viability of agriculture as an industry in the municipality or county. After the State Agriculture Development Committee has given approval to an application, the municipality or county shall submit two appraisals for each parcel for which funding is requested. The appraisals shall be conducted pursuant to the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31). Approved funding shall be allocated by the municipality, the county and the State to each parcel in the project area under an agreement that commits each level of government to a specific payment in each of the years included in the plan for purchase. Nothing in this act shall be construed to require that any parcel in a project area receive a price per acre that is the same as any other parcel in that project area or that any parcel must be purchased with installment payments because other parcels in the project area are so purchased.

f.Purchases of development easements on farmland pursuant to this act shall be made with the approval of the State Agriculture Development Committee and the municipality, and in the event county funds are provided, with the approval of the county agriculture development board.

g.If a county does not provide funding toward the purchase of the development easement, the State Agriculture Development Committee shall hold title to the development easement.

h.The State Agriculture Development Committee shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement this act, and shall establish ranking and funding criteria separately from, but similar to, those used in the program established pursuant to P.L.1983, c.32 (C.4:1C-11 et seq.), except that ranking and funding criteria shall be applied to the project area as a whole and not to individual parcels and priority shall be given to those applications that utilize option agreements, installment purchases, donations, and other methods for the purpose of leveraging monies made available by P.L.1999, c.152 (C.13:8C-1 et al.).

L.1999,c.180,s.1.



Section 4:1C-44 - Findings, Declaration

4:1C-44. Findings, declaration
The Legislature finds that development in the State has reduced the number of acres in agricultural use by 90,000 acres during the last two years; that the depletion of agricultural land has forced the closure of agricultural support services, thus putting an additional burden on the farmers in the State; and that there is a need for leasable farmland to allow those farmers who do not own land to continue to farm. The Legislature further finds that the State owns over 5,600 parcels of property consisting of approximately 480,000 acres, but that it does not know which of these lands may be suitable for agricultural production. The Legislature therefore declares that putting otherwise dormant land to productive agricultural use would serve the best interest of all citizens of this State by insuring the numerous social, economic, and environmental benefits which accrue from agricultural production.

L.1989, c.79, s.1.



Section 4:1C-45 - Inventory Of Land Suitable For Agricultural Production

4:1C-45. Inventory of land suitable for agricultural production
Within one year of the effective date of this act, the Department of Agriculture, in cooperation with the Department of the Treasury and other State agencies, shall prepare an inventory of properties owned by the State of New Jersey suitable for agricultural production not currently being farmed by a State agency and available for leasing to private sector farm operators. Land shall be deemed suitable for agricultural production if:

a. The acreage of the parcel of property economically would support or is adjacent or proximate to other State-owned or private sector agricultural land the combined acreage of which would, in the opinion of the applicable County Agriculture Development Board or the State Agriculture Development Committee, in counties where there is no county board, economically support an agricultural enterprise;

b. The soil is of sufficient quality to support agricultural production as determined by the applicable Soil Conservation District;

c. The land does not provide habitat for rare or endangered species as determined by the Department of Environmental Protection pursuant to law; and

d. A determination is made by the respective State agency that the land is no longer needed or being used by the State for non-agricultural purposes, and the agricultural production of that land would pose no significant environmental harm to persons working or living on or near that land.

L.1989, c.79, s.2.



Section 4:1C-46 - Priority

4:1C-46. Priority
Land deemed suitable for agricultural production shall be offered for agricultural production in the following priority:

a. For use by the Department of Corrections or other State agencies conducting farm operations;

b. For lease to private sector farm operators, on the basis of a competitive bid, pursuant to the provisions of section 5 of this act.

L.1989, c.79, s.3.



Section 4:1C-47 - Rules, Regulations

4:1C-47. Rules, regulations
The Department of Agriculture shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations establishing a procedure for the application and awarding of leases under this act. The terms of the lease shall be established by the department so as to be the most advantageous to the State. The lease shall require the lessee to apply soil conservation techniques to maintain the soil quality of the leased land and to use acceptable agricultural management practices that have been approved by the State Agriculture Development Committee.

L.1989, c.79, s.4.



Section 4:1C-48 - Competitive Bid; Covenant

4:1C-48. Competitive bid; covenant
Lands deemed suitable for agricultural production pursuant to this act and deemed by the State House Commission to be surplus to the needs of the State and any of its agencies, shall be offered for sale for agricultural use, in fee simple, to private sector purchasers on the basis of a competitive bid. Any conveyance by the State shall include a covenant that the land may be used only for agricultural production, that the covenant shall run with the land in perpetuity, that the severed development rights shall be held by the local County Agriculture Development Board or the State Agriculture Development Committee, and that the board or committee shall monitor and enforce the covenant.

L.1989, c.79, s.5.



Section 4:1C-49 - Short Title

4:1C-49. Short title
1. This act shall be known and may be cited as the "State Transfer of Development Rights Bank Act."

L.1993,c.339,s.1.



Section 4:1C-50 - Definitions.

4:1C-50 Definitions.

2.As used in this act:

"Board" means the board of directors of the State Transfer of Development Rights Bank established pursuant to section 3 of P.L.1993, c.339 (C.4:1C-51);

"Development potential" means the maximum number of dwelling units or square feet of nonresidential floor area that may be constructed on a specified lot or in a specified zone under the master plan and land use regulations in effect on the date of the adoption of the development transfer ordinance, and in accordance with recognized environmental constraints;

"Development transfer" means the conveyance of development potential, or the permission for development, from one or more lots to one or more other lots by deed, easement, or other means as authorized by ordinance adopted pursuant to law;

"Instrument" means the easement, credit, or other deed restriction used to record a development transfer; and

"State Transfer of Development Rights Bank," "bank" or "State TDR Bank" means the bank established pursuant to section 3 of P.L.1993, c.339 (C.4:1C-51).

L.1993,c.339,s.2; amended 2004, c.2, s.29.



Section 4:1C-51 - State Transfer Of Development Rights Bank Established

4:1C-51. State Transfer of Development Rights Bank established
3. a. There is established in the Executive Branch of the State Government a public body corporate and politic, with corporate succession, to be known as the State Transfer of Development Rights Bank. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the bank is allocated within the office of the State Agriculture Development Committee within the Department of Agriculture, but notwithstanding that allocation, the bank shall be independent of any supervision or control by the committee or the department or by any officer or employee thereof, except as otherwise expressly provided in this act. The bank is constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the bank of the powers conferred by this act is deemed to be an essential governmental function of the State.

b. (1) The bank shall be governed by a board of directors consisting of ten voting members, or the designees thereof, as follows: the Secretary of Agriculture, who shall serve as chairperson and who shall vote only in the event there is a tie vote; the State Treasurer; the Commissioner of Environmental Protection; the Commissioner of Transportation; the Commissioner of Banking; the Commissioner of Community Affairs; the President of the State Board of Agriculture; the Chairman of the State Planning Commission; the President of the Association of New Jersey Environmental Commissions; and one member of the general public, who shall be a farmer actively engaged in agriculture in New Jersey and who shall be appointed by the Governor, with the advice and consent of the Senate.

(2) All members of the board, except the member of the general public, shall serve ex officio. The term of the member of the general public shall be for four years, with reappointment possible for a second term only.

(3) A majority of the membership of the board shall constitute a quorum except that no action may be taken by the board except upon the affirmative vote of a majority of the total membership of the board. Designees of the nine ex officio members shall have the power to vote in the absence of members.

c. (1) Upon request of the board, the State Agriculture Development Committee shall provide that appropriate staff be made available to assist and advise the board in performing its functions, duties, and responsibilities pursuant to this act.

(2) Officials of State agencies serving on the board shall, to the maximum extent practicable and without remuneration from the board, avail the board of the expertise of their agencies in the areas of land use and planning, banking, law, agriculture, natural resource protection, historic site preservation, and other areas of expertise required by the board to adequately address the broader public and planning purposes of transfer of development rights and of the State Transfer of Development Rights Bank.

(3) Funding necessary to provide the board with direct staff assistance or professional services that cannot be made available through existing State agency staff as provided in this subsection shall be made available as provided for pursuant to section 8 of this act.

L.1993,c.339,s.3.



Section 4:1C-52 - Powers Of Board.

4:1C-52 Powers of board.

4.The board shall have the following powers:

a.To purchase, or to provide matching funds for the purchase of 80% of, the value of development potential and to otherwise facilitate development transfers, from the owner of record of the property from which the development potential is to be transferred or from any person, or entity, public or private, holding the interest in development potential that is subject to development transfer; provided that, in the case of providing matching funds for the purchase of 80% of the value of development potential, the remaining 20% of that value is contributed by the affected municipality or county, or both, after public notice thereof in the New Jersey Register and in one newspaper of general circulation in the area affected by the purchase. The remaining 20% of the value of the development potential to be contributed by the affected municipality or county, or both, to match funds provided by the board, may be obtained by purchase from, or donation by, the owner of record of the property from which the development potential is to be transferred or from any person, or entity, public or private, holding the interest in development potential that is subject to development transfer. The value of development potential may be determined by either appraisal, municipal averaging based upon appraisal data, or by a formula supported by appraisal data. The board may also engage in development transfer by sale, exchange, or other method of conveyance, provided that in doing so, the board shall not substantially impair the private sale, exchange or other method of conveyance of development potential. The board may not, nor shall anything in this act be construed as permitting the board to, engage in development transfer from one municipality to another, which transfer is not in accordance with the ordinances of both municipalities;

b.To adopt and, from time to time, amend or repeal suitable bylaws for the management of its affairs;

c.To adopt and use an official seal and alter that seal at its pleasure;

d.To apply for, receive, and accept, from any federal, State, or other public or private source, grants or loans for, or in aid of, the board's authorized purposes;

e.To enter into any agreement or contract, execute any legal document, and perform any act or thing necessary, convenient, or desirable for the purposes of the board or to carry out any power expressly given in this act;

f.To adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act;

g.To call to its assistance and avail itself of the services of the employees of any State, county, or municipal department, board, commission, or agency as may be required and made available for these purposes;

h.To retain such staff as may be necessary in the career service and to appoint an executive director thereof. The executive director shall serve as a member of the senior executive or unclassified service and may be appointed without regard to the provisions of Title 11A of the New Jersey Statutes;

i.To review and analyze innovative techniques that may be employed to maximize the total acreage reserved through the use of perpetual easements;

j.To provide, through the State TDR Bank, a financial guarantee with respect to any loan to be extended to any person that is secured using development potential as collateral for the loan. Financial guarantees provided under this act shall be in accordance with procedures, terms and conditions, and requirements, including rights and obligations of the parties in the event of default on any loan secured in whole or in part using development potential as collateral, to be established by rule or regulation adopted by the board pursuant to the "Administrative Procedure Act";

k.To enter into agreement with the State Agriculture Development Committee for the purpose of acquiring development potential through the acquisition of development easements on farmland so that the board may utilize the existing processes, procedures, and capabilities of the State Agriculture Development Committee as necessary and appropriate to accomplish the goals and objectives of the board as provided for pursuant to this act;

l.To enter into agreements with other State agencies or entities providing services and programs authorized by law so that the board may utilize the existing processes, procedures, and capabilities of those other agencies or entities as necessary and appropriate to accomplish the goals and objectives of the board as provided for pursuant to this act;

m.To provide planning assistance grants to municipalities for up to 50% of the cost of preparing, for development potential transfer purposes, a utility service plan element or a development transfer plan element of a master plan pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28), a real estate market analysis required pursuant to section 12 of P.L.2004, c.2 (C.40:55D-148), and a capital improvement program pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29) and incurred by a municipality, or $40,000, whichever is less, which grants shall be made utilizing moneys deposited into the bank pursuant to section 8 of P.L.1993, c.339 , as amended by section 31 of P.L.2004, c.2;

n.To provide funding in the form of grants or loans for the purchase of development potential to development transfer banks established by a municipality or county pursuant to P.L.1989, c.86 (C.40:55D-113 et seq.) or section 22 of P.L.2004, c.2 (C.40:55D-158);

o.To serve as a development transfer bank designated by the governing body of a municipality or county pursuant to section 22 of P.L.2004, c.2 (C. 40:55D-158);

p.To provide funding to (1) any development transfer bank that may be established by the Highlands Water Protection and Planning Council pursuant to section 13 of P.L.2004, c.120 (C.13:20-13), for the purchase of development potential by the Highlands development transfer bank, and (2) the council to provide planning assistance grants to municipalities in the Highlands Region that are participating in a transfer of development rights program implemented by the council pursuant to section 13 of P.L.2004, c.120 (C.13:20-13) in such amounts as the council deems appropriate to the municipalities notwithstanding any provision of subsection m. of this section or of section 8 of P.L.1993, c.339, as amended by section 31 of P.L.2004, c.2, to the contrary; and

q.To serve as a development transfer bank for the Highlands Region if requested to do so by the Highlands Water Protection and Planning Council pursuant to section 13 of P.L.2004, c.120 (C.13:20-13).

Amended 2004, c.2, s.30 (Section 8 of 1993, c.339 amended 2004, c.2, s.31); 2004, c.120, s.46.



Section 4:1C-53 - Establishment, Maintenance Of Development Potential Transfer Registry

4:1C-53. Establishment, maintenance of Development Potential Transfer Registry
5. a. The board shall establish and maintain a Development Potential Transfer Registry, which shall include:

(1) The name and address of every person to whom and from whom development potential is sold or otherwise conveyed, the date of the conveyance, and the consideration, if any, received therefor;

(2) The name and address of any person who has utilized development potential, the location of the land to which and from which the development potential was transferred, and the date this transfer was made; and

(3) An annual enumeration of the total number of development transfers, listing the municipality or municipalities involved in the transfer and the instrument of transfer.

b. No person shall purchase or otherwise acquire, encumber, or utilize any development potential without recording that fact, within 10 business days thereof, with the bank.

c. The board shall make available (1) in the form of an annual report the information included in the registry to the county and each municipality that has adopted a development transfer ordinance, and (2) upon request, pertinent information to any other person. The first annual report shall be submitted to the Governor and Legislature and shall be made available to the public on the first anniversary of the effective date of this act.

L.1993,c.339,s.5.



Section 4:1C-54 - Sale, Exchange, Conveyance Of Development Potential

4:1C-54. Sale, exchange, conveyance of development potential
6. a. The board may sell by negotiation or auction, exchange, or otherwise convey any development potential that is purchased or otherwise acquired pursuant to the provisions of this act, after notice thereof placed in the New Jersey Register and in one newspaper of general circulation in the area affected by the conveyance. All sales, exchanges, or conveyances shall be made prior to the expiration of the bank. The provisions of any other law to the contrary notwithstanding, no such sale, exchange, or conveyance shall be subject to approval of the State House Commission or the General Services Administration in the Department of the Treasury.

b. When the board sells, exchanges, or otherwise conveys development potential, it shall remit 20% of the proceeds to the local government unit that participated in its acquisition unless the local government unit obtained its interest in the development potential by donation and retain the remaining balance.

c. When the board sells, exchanges, otherwise conveys, purchases or otherwise acquires development potential, it shall do so in a manner that shall not substantially impair the private sale and transfer thereof. The board may convey development potential without remuneration for use in projects that satisfy a compelling public purpose only by an affirmative vote of two-thirds of its members and approval by the local government unit that provided 20% of the cost of the acquisition of the development potential.

d. Governmental entities that provide municipal or county funding to finance the purchase of development potential prior to the operation of the State TDR Bank shall receive priority consideration by the State TDR Bank in the purchase of development potential.

e. Prior to the sale, exchange or conveyance of any development potential purchased or otherwise acquired using moneys derived from bonds authorized by the "Farmland Preservation Bond Act of 1981," P.L.1981, c.276, as amended by P.L.1987, c.240 or the "Open Space Preservation Bond Act of 1989," P.L.1989 c.183, the State TDR Bank shall obtain a determination from the State Treasurer that such sale, exchange or conveyance will not adversely affect the tax-exempt status of such bonds.

L.1993,c.339,s.6.



Section 4:1C-55 - Report To Governor, Legislature

4:1C-55. Report to Governor, Legislature
7. The board, three years after the effective date of this act, shall prepare and submit a report to the Governor and Legislature assessing the implementation of this act, evaluating the operation of the State TDR Bank, providing a financial accounting and summary of any expenditures or disbursements made pursuant to this act, and making any recommendations for appropriate legislative or administrative action necessary to further the purposes of this act.

L.1993,c.339,s.7.



Section 4:2-15 - Fur Farming; Supervision And Control

4:2-15. Fur farming; supervision and control
The Department of Agriculture shall supervise and control fur farming, including the breeding, raising, producing and marketing of fox, rabbit, mink, chinchilla, marten, fisher, muskrat, karakul and all other fur-bearing animals raised in captivity, in like manner as is provided for other animals under Title 4 of the Revised Statutes. Such farming is hereby declared to be an agricultural pursuit, in like manner as provided for other animals under said title, and the employees of those engaged therein are hereby declared to be agricultural laborers. Nothing in this act shall be construed to exempt any person from the provisions of the Fish and Game Act regulating the release or escape from captivity of certain animals or the provisions of other acts forbidding the importation or the raising in captivity of certain animals.

L.1962, c. 146, s. 1, eff. July 31, 1962.



Section 4:2-16 - Llama Designated As Agricultural Livestock

4:2-16. Llama designated as agricultural livestock
1. Notwithstanding any law, rule or regulation to the contrary, the llama, Lama glama, or any other species of the genus Lama capable of being raised, bred, or kept in the State, shall be designated as agricultural livestock and shall be subject to the laws, rules and regulations governing the importation, care and breeding of that type of animal in the State. Nothing in this section or in any other law, rule or regulation, including the "Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), shall be construed to classify llamas as exotic animals or wildlife.

L.1994,c.33,s.1.



Section 4:2-17 - Ostrich, Emu, Rhea Designated Agricultured Livestock.

4:2-17 Ostrich, emu, rhea designated agricultured livestock.

1.Notwithstanding any law, rule or regulation to the contrary, the ostrich, emu, and rhea, shall be designated as agricultural livestock and shall be subject to the laws, rules and regulations governing the importation, care and breeding of that type of animal in the State. Nothing in this section or in any other law, rule or regulation, including the "Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.) shall be construed to classify the ostrich, emu, and rhea as exotic animals or wildlife.

L.1997,c.316,s.1.



Section 4:2A-1 - Definitions

4:2A-1. Definitions
As used in this act:

a. "Nutria" shall mean any animal of the species Myocaster coypu.

b. "Department" shall mean the Department of Agriculture.

c. "Secretary" shall mean the Secretary of Agriculture.

d. "Person" shall mean any individual, partnership, corporation, firm or business association.

L.1962, c. 126, s. 1, eff. July 25, 1962.



Section 4:2A-2 - Release Of, Or Allowing Nutria To Escape From Captivity Prohibited

4:2A-2. Release of, or allowing nutria to escape from captivity prohibited
No person shall release, cause or permit to be released, or allow to escape from captivity any nutria within the State.

L.1962, c. 126, s. 2.



Section 4:2A-3 - Registration And Certificate Required To Raise And Breed Nutria; Fee; Form And Contents Of Application

4:2A-3. Registration and certificate required to raise and breed nutria; fee; form and contents of application
No person shall engage in raising or breeding nutria until he has registered with the department and received a certificate of such registration. A certificate of registration shall be required for each separate location whereat nutria are to be raised or bred. The registration fee shall be $1.00 and every certificate of registration shall be valid so long as the certificate holder continues his operation at the registered location and complies with the rules and regulations of the department. Every application for registration shall be on forms supplied by the department and shall contain the name, address and location of the nutria farm or farms of the applicant and such other information as the department may require or deem necessary for proper records.

L.1962, c. 126, s. 3.



Section 4:2A-4 - Rules And Regulations

4:2A-4. Rules and regulations
The department may adopt such rules and regulations as are necessary to carry out the provisions of this act and shall adopt rules and regulations to govern the manner, means, methods and conditions under which nutria shall be housed or confined as are necessary to prevent their release and escape from captivity.

L.1962, c. 126, s. 4.



Section 4:2A-5 - Inspection Of Premises; Revocation Of Certificate

4:2A-5. Inspection of premises; revocation of certificate
The secretary individually or through his duly authorized representatives may inspect at any time any premises upon which nutria are raised, bred, housed or confined to insure compliance with the provisions of this act and the rules and regulations adopted thereunder, and may revoke the certificate of registration of any person failing to comply with this act and any of said rules or regulations.

L.1962, c. 126, s. 5.



Section 4:2A-6 - Penalties; Enforcement Of Act

4:2A-6. Penalties; enforcement of act
6. Any person who violates any of the provisions of this act, or the rules and regulations thereunder, shall be liable to a penalty of not more than $50.00 for the first offense, and not more than $200.00 for any subsequent offense.

For the purposes of section 2 of this act a master shall be liable for the actions of his servant to the same extent as the servant.

Penalties set forth in this act shall be sued for by and in the name of the secretary and shall be recoverable with costs. The Superior Court and municipal courts shall have jurisdiction to enforce the provisions of this act. Any proceeding for a violation of this act may be brought in the municipality where the violator resides, has a place of business, or principal office or where the act or omission or part thereof complained of occurred. The proceeding shall be summary in nature and in accordance with the penalty enforcement law (N.J.S.2A:58-1 et seq.).

In addition, the secretary may apply to the Superior Court for a judgment to restrain any violation or continuing violations of this act and the rules and regulations adopted thereunder.

L.1962,c.126,s.6; amended 1991,c.91,s.153.



Section 4:2A-7 - Registration Of Present Breeders; Time

4:2A-7. Registration of present breeders; time
Any person presently engaged in raising or breeding nutria shall have 90 days from the effective date of this act within which to register with the department.

L.1962, c. 126, s. 7.



Section 4:3-1 - Annual Educational Program And Exhibits

4:3-1. Annual educational program and exhibits
For the purpose of encouraging the development of commercial poultry and egg production in this state along sound economic lines, the department of agriculture may co-operate with the executive committee of the New Jersey State Poultry Association in arranging an annual educational program and exhibits significant and important to the poultry industry of the state.



Section 4:3-2 - Rules; Problems Near Populous Areas

4:3-2. Rules; problems near populous areas
The department of agriculture shall establish rules and regulations for carrying into effect the provisions of this article. Pursuant to such rules the department shall devote particular attention to the specific problems in connection with poultry keeping in areas adjacent and contiguous to the large centers of population in this state, and shall adopt such measures for the proper safeguarding of the industry.



Section 4:3-11.10 - Applicability

4:3-11.10. Applicability
This act shall apply to the marketing of eggs to consumers, institutional consumers and retailers, and to other purchasers in accordance with grades established therefor as provided hereunder.

L.1965, c. 94, s. 1, eff. Jan. 1, 1966.



Section 4:3-11.11 - Definitions

4:3-11.11. Definitions
As used in this act, unless the context clearly requires a different construction:

(a) "Eggs" means eggs in the shell that are the product of domesticated chickens.

(b) "Consumers" means any person who acquires eggs for consumption in his own household and not for resale.

(c) "Institutional consumer" means a restaurant, hotel, boarding house, or any other business, facility, or place in which eggs are prepared or offered as food for use by its patrons, residents, inmates or patients.

(d) "Retailer" means any person who markets eggs to ultimate consumers.

(e) "Market" means sell, offer for sale, give, barter, exchange, or distribute in any manner.

(f) "Person" means any individual, producer, firm, partnership, exchange, association, trustee, receiver, corporation, or any other entity and any member, officer, employee or agent thereof.

(g) "Grade" means specifications defining the limits of variation in quality of eggs in such a manner as to differentiate among classes of eggs, and the letter, number, or other symbol by which reference thereto may be made.

(h) "Standard" means specifications of the physical characteristics of any or all of the component parts of individual eggs.

(i) "Secretary" means the Secretary of the Department of Agriculture of the State of New Jersey or his duly authorized deputy or agent.

(j) "State board" means the State Board of Agriculture of the Department of Agriculture of the State of New Jersey.

L.1965, c. 94, s. 2, eff. Jan. 1, 1966.



Section 4:3-11.12 - Establishment Of Standards, Grades And Size-weight Classes; Rules And Regulations

4:3-11.12. Establishment of standards, grades and size-weight classes; rules and regulations
The State board shall, by rules and regulations, establish standards, grades, and size-weight classes, which may be modeled on the standards, grades or size-weight classes developed by the United States Department of Agriculture, for eggs marketed in this State.

L.1965, c. 94, s. 3, eff. Jan. 1, 1966.



Section 4:3-11.13 - Marking Containers; Signs And Devices; Term "Fresh Eggs" ; Fraudulent Or Misleading Representations; Letters And Numerals

4:3-11.13. Marking containers; signs and devices; term "fresh eggs" ; fraudulent or misleading representations; letters and numerals
(a) The container in which any eggs are marketed in this State shall bear prominently on the outside portion thereof:

(1) The grade of the eggs.

(2) The size-weight class of the eggs.

(3) The word "eggs."

(4) The numerical count of the contents.

(5) The name and address of the packer or distributor.

(b) Eggs marketed in any manner other than in containers labeled in accordance with section 4(a) shall be kept in full view of the prospective purchaser and shall have adjacent thereto and prominently displayed, a sign or similar device bearing the grade and size-weight class of the eggs. Any such sign or device shall bear letters and numbers of such character as shall be clearly visible to prospective purchasers.

(c) The term "fresh eggs," or any legend, symbol, picture, representation or device declaring or tending to convey the impression that the eggs are fresh may be applied only to eggs meeting the requirements of grade or grades established by the State board for fresh eggs.

(d) No label, container, display, or advertisement of eggs shall contain incorrect, fraudulent, or misleading representations. No person shall advertise eggs for sale unless the unabbreviated grade and size-weight class are conspicuously designated in block letters at least half as high as the tallest letter in the word "eggs" or the tallest figure in the price, whichever is larger.

(e) Letters and numerals used to designate the grade and size-weight class of eggs marketed in containers shall be in clearly legible, bold faced type at least 3/8 inch in height. Cartons, cases, or other containers holding 2 or more containers of eggs shall also be lettered and numbered in accordance with the provisions of this paragraph. Any carton, case, or other container which is reused shall upon such reuse have obliterated or removed therefrom any labels, lettering, numerals, or other symbols or representations not applicable to the contents upon such reuse.

L.1965, c. 94, s. 4, eff. Jan. 1, 1966.



Section 4:3-11.14 - Delivery Of Invoice To Retailer Or Institutional Consumer; Contents; Filing

4:3-11.14. Delivery of invoice to retailer or institutional consumer; contents; filing
Any person marketing eggs to a retailer or institutional consumer shall furnish to such purchaser at the time of delivery of the eggs an invoice showing the date of sale, name and address of the seller, name of purchaser, quantity, grade and size-weight class of the eggs delivered. The invoice or a copy thereof shall be kept on file by the seller and the purchaser at their respective places of business for a period of at least 30 days.

L.1965, c. 94, s. 5, eff. Jan. 1, 1966.



Section 4:3-11.15 - Temperature And Humidity For Keeping Eggs; Clean Packaging; Sanitary Regulations; Applicability Of Other Laws

4:3-11.15. Temperature and humidity for keeping eggs; clean packaging; sanitary regulations; applicability of other laws
(a) Any person assembling, transporting, marketing, or processing eggs for marketing shall keep the eggs at a temperature not higher than 60 degrees Fahrenheit and in a relative humidity of not less than 70%. In addition, any container, including the packaging material therein or associated therewith, shall be clean, unbroken, and free from foreign odor.

(b) The State board shall promulgate rules and regulations, providing for the keeping, processing, transporting, and sale of eggs under sanitary conditions.

(c) Nothing in this act or in any rules or regulations of the State board shall be construed to exempt any persons or premises from the application thereto of any laws otherwise applicable and relating to the operation of establishments or facilities for the storing, transporting, sale, distribution, preparation, or serving of food.

L.1965, c. 94, s. 6, eff. Jan. 1, 1966.



Section 4:3-11.16 - Stop Sale Orders

4:3-11.16. Stop sale orders
If, after inspection, the secretary determines that any eggs are being offered, displayed, stored, processed, or transported in violation of this act, the secretary may issue a stop sale order as to such eggs directed to the owner or custodian thereof. Such order shall specify the reason for its issuance and shall detail the character of the violation. No eggs to which a stop sale order applies shall be marketed until and unless the order has been withdrawn. Such order shall continue in effect until the law has been complied with and such eggs are released in writing by the secretary or until such stop sale order is otherwise legally terminated, and in either case, upon the payment of the costs and expenses incurred in connection therewith.

L.1965, c. 94, s. 7, eff. Jan. 1, 1966.



Section 4:3-11.17 - Confiscation Of Eggs

4:3-11.17. Confiscation of eggs
8. Any eggs marketed in violation of any provision of this act may be confiscated by a summary proceeding instituted by the secretary. The Superior Court or the municipal court having jurisdiction in the municipality in which such eggs are found shall have jurisdiction to hear and determine such proceedings.

L.1965,c.94,s.8; amended 1991,c.91,s.154.



Section 4:3-11.18 - Complaint; Warrant

4:3-11.18. Complaint; warrant
Upon the filing of the verified complaint the court may issue a warrant directed to the sheriff or a constable of the county or other peace officer, commanding such officer to seize and take in his possession the eggs described in the complaint, and bring the same before the court which issued the warrant and to summon the person named in the warrant, and any other person who may be found in possession of the eggs, to appear at the time and place therein specified.

L.1965, c. 94, s. 9, eff. Jan. 1, 1966.



Section 4:3-11.19 - Confiscation And Disposal In Event Of Violation; Disposition Of Proceeds Of Sale

4:3-11.19. Confiscation and disposal in event of violation; disposition of proceeds of sale
If upon the hearing it shall appear that the marketing of the eggs was in violation of any of the provisions of this act, they shall be confiscated and disposed of by destruction or sale as the court may direct, but no such eggs shall be sold contrary to any provision of this act. The proceeds of any sale, less the legal costs and charges, shall be paid into the State treasury.

L.1965, c. 94, s. 10, eff. Jan. 1, 1966.



Section 4:3-11.20 - Delivery Of Eggs To Owner For Sale Or Distribution In Compliance With Law

4:3-11.20. Delivery of eggs to owner for sale or distribution in compliance with law
In case the eggs seized are of such a character that they may be sold or distributed in compliance with this act, upon the recommendation of the secretary, the court may order such eggs delivered to the owner upon the payment of the costs of the proceeding and the execution and delivery to the secretary of a good and sufficient bond that such eggs shall not be sold or otherwise disposed of contrary to the provisions of this or any other law of this State.

L.1965, c. 94, s. 11, eff. Jan. 1, 1966.



Section 4:3-11.21 - Inspection And Examination Of Eggs, Equipment, Facilities Or Records

4:3-11.21. Inspection and examination of eggs, equipment, facilities or records
The secretary acting by any duly authorized officer, employee, or agent, may enter on or into any premises or any vehicle wherein eggs are bought, stored, sold, offered for sale, processed, or transported, or wherein the Department of Agriculture has reason to believe that any such activity is carried on, in order to inspect and examine eggs, egg containers, and any equipment, facilities or records pertinent to the conduct of activities subject to this act or rules or regulations implementing the same, or to ascertain the state of compliance with any order issued by the Department of Agriculture pursuant to this act.

L.1965, c. 94, s. 12, eff. Jan. 1, 1966.



Section 4:3-11.22 - Rules And Regulations

4:3-11.22. Rules and regulations
The State board in accordance with the "Administrative Procedure Act" (P.L.1968, c. 410, C. 52:14B-1 et seq.) may adopt and promulgate, from time to time, such rules and regulations as may be necessary to administer and implement this act. Said rules and regulations shall have the force and effect of law.

L.1965, c. 94, s. 13, eff. Jan. 1, 1966. Amended by L.1972, c. 39, s. 1, approved May 25, 1972.



Section 4:3-11.23 - Violations, Penalties; Enforcement

4:3-11.23. Violations, penalties; enforcement
14. Any person who violates any provision of this act, or the rules and regulations issued pursuant thereto, shall be liable to a penalty of not less than $50.00 nor more than $100.00 for the first offense and a penalty of not less than $100.00 nor more than $200.00 for a second offense occurring within one year at the same location. Persistent violators who commit a third or subsequent offense at any individual location within one year shall be liable to a penalty of not less than $300.00 nor more than $500.00 for each such offense. Every day upon which a violation occurs at the same individual location shall be considered a separate violation. Penalties set forth in this act shall be sued for by and in the name of the secretary and shall be recoverable with costs. The Superior Court and every municipal court shall have jurisdiction to enforce the provisions of this act. Any proceedings for a violation of this act may be brought in the municipality where the violator resides, has a place of business or principal office or where the act or omission or part thereof complained of occurred. The proceedings shall be summary in nature and in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1965,c.94,s.14; amended 1972, c.39, s.2; 1991,c.91,s.155.



Section 4:3-11.23A - Violations; Hearing; Penalty

4:3-11.23a. Violations; hearing; penalty
Upon receiving any information of a violation of any provision of P.L.1965, c. 94 (C. 4:3-11.10 et seq.) or of this act or of any rule or regulation adopted thereunder, the secretary or any agent designated by him for such purpose, is empowered to hold hearings upon said violation and, upon finding the violation to have been committed, to assess a penalty against the violator in such amount, not to exceed the maximum limit set forth in section 14 (C. 4:3-11.23), as the secretary deems proper under the circumstances. If the violator pays such penalty as settlement, no further prosecution shall be had upon that violation. Payment of such a penalty shall be deemed equivalent to a conviction for violation of this act.

L.1972, c. 39, s. 3, approved May 25, 1972.



Section 4:3-11.24 - Injunctive Relief

4:3-11.24. Injunctive relief
The secretary may institute an action in the Superior Court for injunctive relief to prevent and restrain any violation of this act or of any rule or regulation adopted pursuant to the act.

L.1965, c. 94, s. 15, eff. Jan. 1, 1966.



Section 4:3-11.25 - Other Remedies

4:3-11.25. Other remedies
The institution of proceedings for the application of any remedy available pursuant to this act, or the issuance of any order on account thereof, or the imposition of any fine or penalty pursuant to this act shall not operate as a bar or limitation to the application of any other remedy available pursuant to this act or pursuant to any other applicable law.

L.1965, c. 94, s. 16, eff. Jan. 1, 1966.



Section 4:3-11.26 - Repeal

4:3-11.26. Repeal
Sections 4:3-3 to 4:3-11 of the Revised Statutes, inclusive, and "An act regulating the buying or receiving, and selling of shell eggs for human consumption; providing restrictions concerning the improper use of the name, in whole or in part, of the State of New Jersey, or of any county or municipality thereof, for the purpose of source identification; establishing a registry for trade names and labels for eggs to be marketed for the economic protection of the egg industry; providing penalties for violations; and providing for an appropriation," approved May 7, 1953, are repealed.

L.1965, c. 94, s. 17, eff. Jan. 1, 1966.



Section 4:3-11.27 - Cooperation By Secretary With Other Agencies Or Associations

4:3-11.27. Cooperation by secretary with other agencies or associations
The secretary may cooperate with and enter into agreements with agencies of this and other states, the Federal Government and private associations in order to carry out the purposes of this act and the act of which this act is amendatory and supplementary.

L.1972, c. 39, s. 4, approved May 25, 1972.



Section 4:3-11.28 - Severability

4:3-11.28. Severability
The provisions of this act are severable, if any provision, or application of any provision, of this act or the act of which this act is amendatory and supplementary is held invalid by any court, the holding or judgment shall not affect the remaining provisions or applications of the provisions thereof.

L.1972, c. 39, s. 5, approved May 25, 1972.



Section 4:3-12 - Permit For Sale Of Baby Chicks

4:3-12. Permit for sale of baby chicks
Before any baby chicks are offered for sale at any auction or auction sale barn or community sale, except public sales conducted by farmers selling baby chicks reared on their own premises, a permit shall be secured from the Secretary of Agriculture to offer such baby chicks for sale.

L.1938, c. 82, p. 200, s. 1.



Section 4:3-13 - Application For Permit; Contents; Fee; Discretion In Granting Or Denying Permit

4:3-13. Application for permit; contents; fee; discretion in granting or denying permit
Any person who desires to offer baby chicks for sale at any auction or auction sale barn or community sale, shall apply for a permit so to do to the secretary of agriculture on a form which shall be prescribed and furnished by him. The application shall be signed by the person who proposes to conduct such sale together with the person who owns the property in or on which such sale is to be conducted, if the person who proposes to conduct such sale does not own such property. The application shall designate the date of the proposed sale, the number and breed of the chicks which are to be offered for sale and the person by whom they were produced, and shall be accompanied by a fee in the sum of five dollars ($5.00) for each and every day or fraction thereof during or on which it is proposed to sell such baby chicks. The director of the Division of Animal Industry is hereby authorized in his discretion to grant or to deny the permit requested in such application, and, if deemed necessary or advisable, to require the applicant to submit a certificate, in such form as the secretary of agriculture may prescribe, certifying that the baby chicks which are to be offered for sale are in a healthy condition and free from such diseases as the secretary of agriculture may designate.

L.1938, c. 82, p. 200, s. 2. Amended by L.1950, c. 272, p. 926, s. 1.



Section 4:3-14 - Labeling Of Crates, Coops, Etc.

4:3-14. Labeling of crates, coops, etc.
Before any such chicks are offered for sale, or sold, each box, crate, coop or other container shall be plainly labeled with appropriate statements designating the kind and number of chicks in each such container, the date on which such chicks were hatched and by whom hatched, and any other representations made at or prior to the time of sale relative to the purity of the breed, the freedom of such chicks from disease, such as chick bronchitis, coccidiosis and official certification that tests have been made on the parent stock for pullorum disease and such flock is certified Pullorum-Clean.

L.1938, c. 82, p. 201, s. 3.



Section 4:3-15 - Statement To Secretary Of Agriculture By Person Who Conducted Sale

4:3-15. Statement to Secretary of Agriculture by person who conducted sale
Within three days after the sale shall have been held, the person who conducted the sale shall send a statement to the Secretary of Agriculture giving a complete list of the number and kind of baby chicks sold at such sale, the name and address of each purchaser, together with a copy of the representations and guarantees made in relation thereto, if any were made by the person who conducted such sale, and the person conducting such sale shall be held to have had full knowledge of the representations and guarantees made at the time of such sale and shall be as fully responsible and liable for any such representations and guarantees as is the person who set forth such representations and guarantees on the containers as provided in section three of this act.

L.1938, c. 82, p. 201, s. 4.



Section 4:3-16 - Definitions

4:3-16. Definitions
The term "baby chick" as used in this act means any domestic fowl under the age of six weeks. The term "person" included also firms and corporations.

L.1938, c. 82, p. 201, s. 5.



Section 4:3-17 - Violation Of Act Or Regulations As Misdemeanor

4:3-17. Violation of act or regulations as misdemeanor
Any person who violates any provision of this act, or the regulations made under this act for carrying out its provisions, or who fails or refuses to comply with or with intent to deceive, or who answers or reports falsely in response to any requirements of this act, or who willfully interferes with the Secretary of Agriculture, his employees or agents, in the carrying out of his duties prescribed in this act shall be guilty of a misdemeanor.

L.1938, c. 82, p. 201, s. 6.



Section 4:3-18 - Penalties; Recovery; Jurisdiction

4:3-18. Penalties; recovery; jurisdiction
7. Any person convicted of violating any of the provisions of this act shall for the first offense be liable to a penalty not exceeding twenty-five dollars ($25.00) and for any subsequent offense shall be liable to a penalty not exceeding fifty dollars ($50.00). A civil action for the recovery of a penalty for the violation of any of the provisions of this act may be instituted and the penalty recovered either in the Superior Court or before the municipal court of any municipality. Jurisdiction to hear and determine actions under this act is hereby conferred upon the said courts.

L.1938,c.82,s.7; amended 1953, c.5, s.3; 1991,c.91,s.156.



Section 4:3-19 - Regulations

4:3-19. Regulations
The Secretary of Agriculture is authorized to make and promulgate such regulations as may be necessary to carry out the provisions of this act.

L.1938, c. 82, p. 202, s. 8.



Section 4:4-20.1 - Short Title

4:4-20.1. Short title
This act shall be known and may be cited as the "New Jersey Commercial Feed Law of 1970."

L.1970, c. 338, s. 1, eff. Jan. 1, 1971.



Section 4:4-20.2 - Enforcing Official

4:4-20.2. Enforcing official
This act shall be administered by the Department of Agriculture of the State of New Jersey, hereinafter referred to as the "department."

L.1970, c. 338, s. 2, eff. Jan. 1, 1971.



Section 4:4-20.3 - Definitions Of Words And Terms

4:4-20.3. Definitions of words and terms
As used in this act:

a. "Person" means individual, partnership, corporation and association.

b. "Distribute" means to offer for sale, sell, exchange, or barter, commercial feed; or to supply, furnish, or otherwise provide commercial feed to a contract feeder.

c. "Distributor" means any person who distributes.

d. "Commercial feed" means all materials except unmixed seed, whole or processed, when not adulterated within the meaning of section 7 which are distributed for use as feed or for mixing in feed, provided, that the State board by regulation may exempt from this definition, or from specific provisions of this act, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds, or substances when such commodities, compounds or substances are not intermixed or mixed with other materials and are not adulterated within the meaning of section 7 of this act.

e. "Feed ingredient" means each of the constituent materials making up a commercial feed.

f. "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

g. "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man, and articles other than feed intended to affect the structure or any function of the animal body.

h. "Customer formula feed" means commercial feed which consists of a mixture of commercial feeds and feed ingredients, or either thereof, each batch of which is manufactured according to the specific instructions of the final purchaser.

i. "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

j. "Facility" means each separate mill or plant, fixed or mobile.

k. "Brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others.

l . "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

m. "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

n. "Labeling" means all labels and other written, printed, or graphic matter (1) upon a commercial feed or any of its containers or wrapper, or (2) accompanying such commercial feed.

o . "Ton" means a net weight of 2,000 pounds avoirdupois.

p. "Per cent" or "percentages" means percentages by weight.

q. "Official sample" means a sample of commercial feed taken by the Secretary of Agriculture or his agent in accordance with the provisions of section 11(c), (e), or (f) of this act.

r. "Contract feeder" means a person who as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished, or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product.

s. "Pet" means any domesticated animal normally maintained in or near the household of the owner thereof.

t. "Pet food" means any commercial feed prepared and distributed for consumption by pets.

u. "Department" means the New Jersey Department of Agriculture and includes the State Board of Agriculture, the Secretary of Agriculture, and all employees and agents thereof.

v. "State board" means the State Board of Agriculture of New Jersey.

w. "Secretary" means the Secretary of Agriculture of New Jersey.

x. "State Chemist" means the person appointed by the State board, subject to the supervision of the secretary.

L.1970, c. 338, s. 3, eff. Jan. 1, 1971.



Section 4:4-20.4 - Registration; Fee

4:4-20.4 Registration; fee
4. a. Every person engaged in the manufacture of commercial feed or customer formula feed to be distributed in this State shall on January 1 of each year, or prior to manufacture or distribution of such feed, register each facility on a form furnished by the State Chemist, the application to be accompanied by a fee of $250.00. Upon approval by the State board, a copy of the registration shall be furnished to the applicant and displayed in or on the facility.

b.The State board is empowered to refuse registration of any facility not in compliance with the provisions of this act or to cancel the registration of any facility subsequently found not to be in compliance with any provision of this act, provided, however, that no registration shall be refused or canceled until the registrant shall have been given an opportunity to be heard before the secretary or his agent.

c.Before a commercial feed may be offered for sale which contains drugs, chemical additives or other ingredients which are potentially harmful to animals, the registrant may be required to submit evidence to show the safety of the feed when used according to the directions which the distributor furnished with the feed.

L.1970, c.338, s.4; amended 2002, c.34, s.2.



Section 4:4-20.5 - Labeling

4:4-20.5. Labeling
A commercial feed shall be labeled as follows:

a. In case of a commercial feed, except a customer formula feed, it shall be accompanied by a label bearing the following information:

(1) The net weight or contents as provided by regulation.

(2) The product name and the brand name, if any, under which the commercial feed is distributed.

(3) The guaranteed analysis stated in such terms as the State board by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases, the substances or elements must be determinable by laboratory methods from generally recognized sources such as the methods published by the Association of Official Analytical Chemists.

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed, provided that the State board by regulation may permit the use of a collective term for a group of ingredients which perform a similar function, or it may exempt such commercial feeds, or any group thereof, from this requirement of an ingredient statement if it finds that such statement is not required in the interest of consumers.

(5) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

(6) Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the State board may require by regulation as necessary for their safe and effective use.

(7) Such warning or caution statements as the State board by regulation determines are necessary for the safe and effective use of the commercial feed.

(8) The amount of any drug stated in an appropriate manner in a prominent place.

b. In the case of a customer formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

(1) Name and address of the manufacturer.

(2) Name and address of the purchaser.

(3) Date of delivery.

(4) The product name and brand name, if any, and the net weight of the customer formula feed.

(5) Adequate directions for use for all customer formula feeds containing drugs and for such other feeds as the State board may require by regulation as necessary for their safe and effective use.

(6) Such warning or caution statements as the State board by regulation determines are necessary for the safe and effective use of the customer formula feed.

c. Label and nonquantitative listings of ingredients of formulae shall be submitted to the department upon request.

L.1970, c. 338, s. 5, eff. Jan. 1, 1971.



Section 4:4-20.6 - Misbranding

4:4-20.6. Misbranding
A commercial feed shall be deemed to be misbranded:

a. If its labeling is false or misleading in any particular.

b. If it is distributed under the name of another commercial feed.

c. If it is not labeled as required in section 5 of this act.

d. If it purports to contain or is represented as containing or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the State board.

e. If any word, statement, or other information required by or under authority of this act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

L.1970, c. 338, s. 6, eff. Jan. 1, 1971.



Section 4:4-20.7 - Adulteration

4:4-20.7. Adulteration
A commercial feed shall be deemed to be adulterated:

a. (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this subsection if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or

(2) If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of the Federal Food, Drug, and Cosmetic Act; or

(3) If it is, or it bears or contains any food additive which is unsafe within the meaning of the Federal Food, Drug, and Cosmetic Act; or

(4) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of the Federal Food, Drug, and Cosmetic Act, provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of the Federal Food, Drug, and Cosmetic Act.

(5) If it is an artificial color additive that has been deemed to be unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act.

b. If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor.

c. If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

d. If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the State board to assure that the drug meets the requirement of this act as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations the State board shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless it determines that they are not appropriate to the conditions which exist in this State.

e. If it contains viable weed seeds in amounts exceeding the limits which the State board shall establish by rule or regulation.

L.1970, c. 338, s. 7, eff. Jan. 1, 1971.



Section 4:4-20.8 - Prohibited Acts

4:4-20.8. Prohibited acts
The following acts are prohibited in the State of New Jersey:

a. The manufacture or distribution of any commercial feed that is adulterated or misbranded.

b. The adulteration or misbranding of any commercial feed.

c. The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of section 7 of this act.

d. The removal or disposal of a commercial feed in violation of an order under section 12 of this act.

e. The failure or refusal to register in accordance with section 4 of this act.

f. The violation of section 13f of this act.

g. Failure to pay inspection fees and file reports as required by section 9 of this act.

L.1970, c. 338, s. 8, eff. Jan. 1, 1971.



Section 4:4-20.9 - Inspection Fees And Reports

4:4-20.9 Inspection fees and reports
9.Inspection fees and reports. a. An inspection fee at the rate of $0.30 per ton shall be paid on commercial feeds distributed in this State by the person who distributes the commercial feed to the consumer subject to the following:

(1)No fee shall be paid on a commercial feed if the payment has been made by a previous distributor.

(2)No fee shall be paid on customer formula feeds if the inspection fee is paid on the commercial feeds which are used as ingredients therein.

(3)No fee shall be paid on commercial feeds which are used as ingredients for the manufacture of commercial feeds which are subject to the inspection fee. If the fee has already been paid, credit shall be given for such payment.

(4)In the case of a person who manufactures or distributes commercial feed in the State, a minimum annual fee of $250.00 shall be paid.

b.Each person who is liable for the payment of such fee shall:

(1)File, not later than January 31 of each year, a statement, setting forth the number of net tons of commercial feeds distributed in this State during the preceding calendar year; and upon filing such statement shall pay the inspection fee at the rate stated in subsection a.of this section. Inspection fees which are due and owing and have not been remitted to the department within 15 days following the due date shall have a penalty fee of 10% (minimum $10.00) added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the department from taking other actions as provided in this act.

(2)Keep such records as may be necessary or required by the State board to indicate accurately the tonnage of commercial feed distributed in this State, and the department shall have the right to examine such records to verify statements of tonnage.

Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided herein shall constitute sufficient cause for the cancellation of all registrations on file for the distributor.

c.Fees imposed by, and fines collected for violations of this act, shall be deposited in the State Treasury.

L.1970,c.338,s.9; amended 1975, c.370; 2002, c.34, s.3.



Section 4:4-20.10 - Rules And Regulations

4:4-20.10. Rules and regulations
a. The State board is authorized to promulgate such rules and regulations for commercial feeds and pet foods as are specifically authorized in this act and such other reasonable rules and regulations as it may deem necessary and proper for the efficient administration of this act. In the interest of uniformity, the State board shall by regulation adopt, unless it determines that they are inconsistent with the provisions of this act or are not appropriate to conditions which exist in this State, the following:

(1) The definition of feed ingredients and feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization, and

(2) Any regulation promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act (U.S.C. Title 21, Sec. 301, et seq.).

b. Before the adoption, amendment, or repeal of any rule or regulation authorized by this act, the State board shall comply with the requirements of the Administrative Procedure Act (P.L.1968, c. 410) (C. 52:14B-1 et seq.).

L.1970, c. 338, s. 10, eff. Jan. 1, 1971.



Section 4:4-20.11 - Inspection, Sampling, And Analysis

4:4-20.11. Inspection, sampling, and analysis
a. For the purpose of enforcement of this act, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the secretary, upon presenting appropriate credentials, and a written notice to the owner, operator, or agent in charge, are authorized (1) to enter, during normal business hours, any factory, warehouse, or establishment within this State in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold such feeds; and (2) to inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers, nonquantitative listings of ingredients of formulae, shipping records and labeling therein. The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under section 7 "d." of this act.

b. A separate notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

c. If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

d. If the owner of any factory, warehouse, or establishment described in paragraph "a.," or his agent, refuses to admit the secretary or his agent to inspect in accordance with paragraphs "a." and "b.," the secretary is authorized to obtain from a court of competent jurisdiction in the area in which any such factory, warehouse or establishment is located, a warrant directing such owner or his agent to submit the premises described in such warrant to inspection.

e. For the purpose of the enforcement of this act, the secretary or his duly designated agent is authorized to enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

f. Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other generally recognized methods.

g. The results of all analyses of official samples shall be forwarded by the State Chemist to the person named on the label and after 14 days to the purchaser. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within 30 days following receipt of the analysis the State Chemist shall furnish to the registrant a portion of the sample concerned.

h. The State Chemist, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in paragraph "q." of section 3 and obtained and analyzed as provided for in paragraphs "c.," "e." and "f." of this section.

L.1970, c. 338, s. 11, eff. Jan. 1, 1971.



Section 4:4-20.12 - Detained Commercial Feeds

4:4-20.12. Detained commercial feeds
a. "Withdrawal from distribution" orders: When the State Chemist or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this act or any of the prescribed regulations under this act, he may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the State Chemist or the court. The State Chemist shall release the lot of commercial feed so withdrawn when said provisions and regulations have been complied with. If compliance is not obtained within 30 days, the State Chemist may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

b. "Condemnation and confiscation" : Any lot of commercial feed not in compliance with said provisions and regulations shall be subject to seizure on complaint of the secretary to a court of competent jurisdiction in the area in which said commercial feed is located. In the event the court finds the said commercial feed to be in violation of this act and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the State, provided, that in no instance shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with this act.

L.1970, c. 338, s. 12, eff. Jan. 1, 1971.



Section 4:4-20.13 - Penalties

4:4-20.13 Penalties
13. Penalties. a. Any person convicted of violating any of the provisions of this act or the rules and regulations promulgated thereunder or who shall impede, hinder, or otherwise prevent, or attempt to prevent, said secretary or his duly authorized agent in performance of his duty in connection with the provisions of this act, shall be fined not less than $100.00 or more than $500.00 for the first violation, and not less than $200.00 or more than $1,000.00 for a subsequent violation in any two years.

b.Nothing in this act shall be construed as requiring the State Chemist or his representative to: (1) report for prosecution, or (2) institute seizure proceedings, or (3) issue a withdrawal from distribution order, as a result of minor violations of the act, or when he believes the public interest will best be served by suitable notice of warning in writing.

c.It shall be the duty of the Attorney General to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the State Chemist reports a violation for such prosecution, an opportunity shall be given the distributor to present his view to the secretary.

d.The secretary is hereby authorized to apply for and the court to grant in an appropriate case, a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this act or any rule or regulation promulgated under the act, notwithstanding the existence of other remedies at law. Said injunction to be issued without bond.

e.Any person adversely affected by an act, order, or ruling made pursuant to the provisions of this act may seek judicial review by appeal to the Superior Court by a proceeding in lieu of prerogative writs.

f.Any person who used to his own advantage, or reveals to other than the secretary, or officers of the New Jersey Department of Agriculture, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this act, concerning any method, records, formulations, or processes which as a trade secret is entitled to protection, is guilty of a misdemeanor and shall on conviction thereof be fined not less than $500.00 or imprisoned for not less than one year or both, provided that, this prohibition shall not be deemed as prohibiting the secretary or his duly authorized agent, from exchanging information of a regulatory nature with duly appointed officials of the United States Government, or of other states, who are similarly prohibited by law from revealing this information.

g.Upon receiving any information of a violation of any provisions of this act or of any rule or regulation adopted thereunder, the secretary or any agent designated by him for such purpose, is empowered to hold hearings upon said violation and, upon finding the violation to have been committed, to assess a penalty against the violator in such amount, as the secretary deems proper under the circumstances. If the violator pays such penalty as settlement, no further prosecution shall be had upon that violation. Payment of such a penalty shall be deemed equivalent to a conviction for violation of this act.

L.1970,c.338,c.13; amended 2002, c.34, s.4.



Section 4:4-20.14 - Cooperation With Other Entities

4:4-20.14. Cooperation with other entities
The secretary may cooperate with and enter into agreements with governmental agencies of this State, other states, agencies of the Federal Government, and private associations in order to carry out the purpose and provisions of this act.

L.1970, c. 338, s. 14, eff. Jan. 1, 1971.



Section 4:4-20.15 - Publication

4:4-20.15. Publication
The State Chemist shall publish at least annually, in such forms as he may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as he may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the State as compared with the analyses guaranteed on the label, provided that the information concerning production and use of commercial feeds shall not disclose the operations of any person.

L.1970, c. 338, s. 15, eff. Jan. 1, 1971.



Section 4:4-20.16 - Constitutionality

4:4-20.16. Constitutionality
If any clause, sentence, paragraph, or part of this act shall for any reason be judged invalid by any court of competent jurisdiction, such judgment shall not affect, impair, or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1970, c. 338, s. 16, eff. Jan. 1, 1971.



Section 4:4-21 - Attaching Tags On Feed Bags By Metal Fasteners

4:4-21. Attaching tags on feed bags by metal fasteners
A person who shall sell within this state feed for live stock in bags, to which bags there is attached a tag or tags by means of wire or other metal fasteners, shall be guilty of a misdemeanor.



Section 4:4-22 - Pasteurization Before Delivery For Feeding Purposes

4:4-22. Pasteurization before delivery for feeding purposes
Every owner, operator or manager of a cheese factory, creamery, skimming station or other place where milk is received and the by-products distributed, shall, before returning to or delivering to any person any skim milk, whey, buttermilk, or other milk by-products to be used for feeding purposes for farm animals, cause such skim milk, whey, buttermilk, or other milk by-products to be thoroughly pasteurized by heating the same to one hundred forty-five degrees Fahrenheit and holding at that temperature for not less than thirty minutes, or to one hundred eighty-five degrees without holding. This section shall not apply to cheese factories or creameries that pasteurize the milk or cream prior to manufacture.



Section 4:4-23 - Penalty For Violation

4:4-23. Penalty for violation
A person who shall violate any of the provisions of section 4:4-22 of this Title shall be liable to a penalty of not more than fifty dollars ($50.00) for a first offense and not more than one hundred dollars ($100.00) for each subsequent offense, to be sued for and recovered in a civil action by and in the name of the department. All penalties collected under this section shall be paid into the State treasury.

Amended by L.1953, c. 5, p. 27, s. 4.



Section 4:5-1 - Declaring Epidemic; Quarantine; Serums; Other Preventive Measures

4:5-1. Declaring epidemic; quarantine; serums; other preventive measures
The State Board of Agriculture may:

a. Determine the existence of contagious and infectious diseases in animals or poultry and declare the same to be epidemic;

b. Establish and enforce general or local quarantine;

c. Provide and distribute, with or without charge as it may determine, serums for the prevention and cure of such diseases in animals or poultry as in its judgment are capable of prevention or cure by such treatment;

d. Provide a service and co-operate with owners of livestock or local veterinarians to control or prevent the spread of mastitis or other contagious or infectious diseases that do not justify the measures specified in paragraphs a, b and c of this section, so that such diseases may not become a dangerous menace to other livestock or to human health.

These powers and duties are in addition to and not in limitation of any similar powers and duties conferred upon the board by the specific provisions appearing elsewhere in this title.

Amended by L.1942, c. 82, p. 325, s. 1.



Section 4:5-2 - Diseases Not Specifically Designated

4:5-2. Diseases not specifically designated
All powers and duties conferred upon the board with reference to a specific contagious or infectious disease of animals or poultry, the board shall have and perform with reference to any other such disease not specifically referred to in this chapter but determined by the board to be a contagious or infectious disease of animals or poultry.



Section 4:5-2.1 - Rules, Regulations Relative To Certain Fees For Animal Health Programs

4:5-2.1. Rules, regulations relative to certain fees for animal health programs
1. a. The State Board of Agriculture may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing a schedule in accordance with which the board may charge reasonable fees to defray the cost of:

(1)Animal disease diagnostic and testing services conducted pursuant to R.S.4:5-1 et seq.; and

(2)Animal health tests deemed necessary by the State Board of Agriculture.

b.Any fees established by the State Board of Agriculture pursuant to this section shall supersede all prior animal testing and diagnostic service fees on the date of the State Board of Agriculture's adoption of new fees pursuant to this section.

L.1997,c.363,s.1.



Section 4:5-2.2 - "Agriculture Fee Program Revolving Fund"

4:5-2.2. "Agriculture Fee Program Revolving Fund"
2. a. There is hereby created in the Department of Agriculture a non-lapsing revolving fund to be known as the "Agriculture Fee Program Revolving Fund," hereinafter referred to as the fund, to be held separate and apart from all other funds of the State. All fees collected pursuant to section 1 of this act shall be deposited into the fund and appropriated annually by the Legislature based on estimates provided annually by the Director of Budget and Accounting in the Office of Management and Budget. All moneys appropriated from the fund shall be dedicated to the support of the program for which they were collected. All earnings received from the investment or deposit of moneys in the fund shall be credited to the fund.

b.The Secretary of the Department of Agriculture may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary for the implementation of the provisions of this section.

L.1997,c.363,s.2.



Section 4:5-3 - Penalty For Violating Orders Of Board

4:5-3. Penalty for violating orders of board
A person who shall violate or fail to comply with an order of the board, or its constituted agent, made pursuant to sections 4:5-1 and 4:5-2 of this title, shall be liable to a penalty of not less than fifty nor more than one hundred dollars for each violation or failure to comply, to be sued for and recovered by and in the name of the secretary of agriculture in the manner provided in article 2 of chapter 23 of this title (s. 4:23-11 et seq.).



Section 4:5-4 - Notice To Department By Veterinarians And Others Of Existence Or Appearance Of Disease

4:5-4. Notice to department by veterinarians and others of existence or appearance of disease
In case certain contagious or infectious diseases, which are designated by the Department of Agriculture as a particular and dangerous menace to the animal health of the State, shall appear or be suspected to exist in any locality, all veterinarians practicing in the State who shall gain knowledge of the existence or suspected existence of such disease, or any person who shall gain knowledge of the existence or suspected existence of such disease among animals owned by him or on premises owned or controlled by him, shall notify the Department of Agriculture of the facts within forty-eight hours.

Amended by L.1946, c. 247, p. 869, s. 1.



Section 4:5-5 - Failure To Give Notice; Punishment

4:5-5. Failure to give notice; punishment
Any veterinarian practicing in the State, or any owner of animals or premises containing animals with infectious disease or suspected of infectious disease as described in section 4:5-4 who fails to notify the Department of Agriculture as required in 4:5-4 shall be punished by a fine of not less than ten dollars ($10.00), or more than one hundred dollars ($100.00).

Amended by L.1946, c. 247, p. 869, s. 2.



Section 4:5-6 - Quarantine Of Infected Or Exposed Animals; Regulations

4:5-6. Quarantine of infected or exposed animals; regulations
Upon receiving information that an infectious or contagious disease exists or is suspected to exist in any herd or in any locality, the department may investigate or cause an investigation to be made. If the department deems it to be advisable it may quarantine such animals, take such precautionary measures with relation to other animals exposed to the disease as shall be deemed necessary, and enforce such regulations in relation to the disease as it may adopt.

Amended by L.1946, c. 247, p. 870, s. 3.



Section 4:5-7 - Inoculation Of Herd Exposed To Disease

4:5-7. Inoculation of herd exposed to disease
When any herd or portion thereof is exposed to any contagious or infectious disease, and the department deems the disease likely to spread to that portion of the herd still unaffected, although isolated or quarantined, the department may, cause or allow the herd to be inoculated for the prevention of such diseases as can be thus mitigated. Loss resulting from such inoculation shall not constitute a claim against the State or the department. Inoculation for pleuropneumonia shall in no case be allowed without the consent of the department, and shall be made under its direction.

Amended by L.1946, c. 247, p. 870, s. 4.



Section 4:5-8 - Buying Or Selling Affected Or Exposed Animals A Misdemeanor

4:5-8. Buying or selling affected or exposed animals a misdemeanor
A person who without a permit from the department shall knowingly buy or sell, or cause to be bought or sold, an animal which is a part of a herd or stock held in quarantine, shall be guilty of a misdemeanor, and punished by a fine of not more than two hundred dollars ($200.00), or imprisonment not exceeding one year, or both.

Amended by L.1946, c. 247, p. 870, s. 5.



Section 4:5-9 - Slaughter And Burial Of Infected Animals In Certain Cases

4:5-9. Slaughter and burial of infected animals in certain cases
Whenever in the judgment of the department it shall appear that the disease is not likely to yield to remedial treatment, or that the expense of such treatment will be greater than the value of the animals infected; and when in any case the disease is likely, in the judgment of the department, to be communicated to other animals, it may cause the animals infected to be slaughtered immediately and their remains to be buried at least four feet beneath the surface of the ground or it may cause the animal to be disposed of otherwise in accordance with instructions. The department may require that all places in which the same have been kept be thoroughly cleansed and disinfected.

Amended by L.1946, c. 247, p. 870, s. 6.



Section 4:5-10 - Appraisement Of And Compensation For Animals Slaughtered

4:5-10. Appraisement of and compensation for animals slaughtered
When animals are slaughtered or otherwise disposed of as directed in section 4:5-9 of this Title, the value of the same may, at the request of the department or any person interested, be ascertained and appraised by any authorized agent of the department, or in cases where an agreement between the agent and the owner cannot be reached, by three disinterested freeholders resident in this State, one chosen by the agent, one chosen by the owner and the third by the first two at the expense of the owner, who shall make and sign a certificate thereof in the presence of a witness who shall attest the same.

The appraisement shall be made on the basis of the market value of the animals to be slaughtered immediately prior to the time of the discovery of the infection.

Such appraisal and disposal shall be carried out under such rules and regulations as may be prescribed by the board, which may prescribe a maximum payment for any animal or animals, and may authorize the condemnation of an entire herd of animals and compensation therefor, even though all of the animals in the herd are not infected, where the secretary determines that an entire herd or flock needs to be slaughtered to control a disease or prevent its spread to other animals. The total amount receivable by the owner from the net proceeds of the sale of the animal, plus indemnity, if any, from the Federal Government, and plus the indemnity from the State, shall not, however, exceed the appraised value of the animal or animals. The board may promulgate rules and regulations to authorize payment for any disposal cost determined to be necessary.

Amended by L.1946, c. 247, p. 871, s. 7; L.1973, c. 47, s. 1, eff. March 2, 1973.



Section 4:5-11 - Disposal Of Dead Or Slaughtered Animals; Disposal For Food A Misdemeanor

4:5-11. Disposal of dead or slaughtered animals; disposal for food a misdemeanor
When, by reason of the locality of an infected animal or herd within a city, or by reason of frozen ground or extreme heat, it is, in the judgment of the department of agriculture, inexpedient or impossible to bury any such dead or slaughtered animal on the premises, the department may authorize any veterinarian acting for it to slash the skin and cut the flesh of the animal, and, either under his direct oversight, or that of a city board of health, or contractor for the disposal of dead carcasses, to give over the same to the use of a bone-boiling or glue or other establishment for the disposal of dead animals, but in no case shall the dead animal, or any part thereof, be disposed of for food, and any such disposal of the same shall make the party concerned guilty of a misdemeanor and punishable by a fine of not more than one hundred dollars, or imprisonment in the county jail for a period not exceeding six months.



Section 4:5-12 - Post-mortem Examination Of Dead Or Slaughtered Animals

4:5-12. Post-mortem examination of dead or slaughtered animals
If, between October first and May first of any year, a veterinarian who has been regularly graduated in veterinary medicine, desires to make a post-mortem examination of an animal he has attended or at the request of the owner of an animal that has died within the city limits, he may do so, if the examination is made within twenty hours of the death or slaughter of the animal.

In every such case he shall notify the city scavenger, or remover of carcasses of animals, of the hour of the examination, and the scavenger shall arrange to remove the carcass in not more than three hours after the beginning of the examination.



Section 4:5-13 - Authority Of Department

4:5-13. Authority of department
When a county, city, township or district is threatened with a contagious or infectious disease among animals, or poultry, to such an extent as to seem to require more general precautions, the department of agriculture may for such time as it shall deem necessary and proper, quarantine such county, city, township or district and prohibit the bringing of any animal or poultry, subject to such contagious or infectious disease, into such county, city, township or district, or the removal of any such animal, or poultry, out of or from one place to another within the county, city, township or district without inspection and a written permit signed by the department or its duly constituted agent or representative.



Section 4:5-14 - Posting And Publication Of Notice

4:5-14. Posting and publication of notice
The department shall cause public notice of the quarantine and prohibition to be posted in five or more conspicuous places within the county, city, township or district and published in one or more newspapers circulating therein.



Section 4:5-15 - Co-operation With Federal Bureau

4:5-15. Co-operation with federal bureau
The department may co-operate with the bureau of animal industry of the United States in any measures deemed necessary to eradicate or prevent the spread of any such contagious or infectious disease.



Section 4:5-16 - Transportation Of Animals Within, Into Or From Quarantined Area

4:5-16. Transportation of animals within, into or from quarantined area
When a county, city, township, district, animal, herd of animals or poultry is quarantined pursuant to this article and public notice thereof is given as provided in section 4:5-14 of this title, no owner, keeper or other person shall drive or transport, or permit to be driven or transported, into, out of, or from one place to another within such county, city, township, district or place of quarantine, any animal of the kind named in the quarantine, or visit any animal, herd of animals or poultry so quarantined without a written permit signed by the department or its constituted agent or representative.



Section 4:5-17 - Penalty

4:5-17. Penalty
A person who shall violate any of the provisions of section 4:5-16 of this title shall for a first offense be liable to a penalty of not less than one hundred nor more than two hundred dollars, and shall for each subsequent offense be liable to a penalty of two hundred dollars or to imprisonment for not more than one year, or both.

The penalty shall be sued for and recovered and the imprisonment imposed in an action to be brought by and in the name of the secretary of agriculture in the manner provided in article 2 of chapter 23 of this title (s. 4:23-11 et seq.).



Section 4:5-18 - Terms Defined

4:5-18. Terms defined
As used in this article:

"Auction market" is an establishment regularly engaged in the sale by auction of live stock for dairy, breeding or slaughtering purposes.

"Department" means the Department of Agriculture.

"General quarantine" includes all quarantines not included under the term "special quarantine" as herein defined.

"Official test" includes all tuberculin tests made under the supervision of or authorization from the department.

"Owner" includes a person, firm, copartnership, association or corporation owning or leasing cattle from another.

"Premises" includes a part or portion of land or a structure erected on land and a vehicle or vessel used in the transportation of passengers, goods or cattle.

"Private test" includes all tuberculin tests other than official tests and shall be made at the owner's expense.

"Public stockyard" includes all stockyards where trading in live stock is carried on, where yarding, feeding and watering facilities are provided by the stockyard, transportation or similar company and where Federal or State inspection is maintained for the inspection of live stock for communicable diseases.

"Quarantine" means to hold in segregation because of the presence or suspected presence of a contagious or infectious disease and shall be construed as either special quarantine or general quarantine as applicable to existing conditions.

"Reactor" applies to cattle reacting to a tuberculin test or tests, either official or private, conducted to determine the existence of tuberculosis.

"Special quarantine" means a quarantine of a single animal, building, structure, pen, car, vessel, vehicle, field or inclosure or a quarantine of any number of animals when confined or contained in the same building, structure, pen, car, vessel, vehicle, field or inclosure.

"Suspicious" applies to cattle tested to determine the presence of tuberculosis and not giving a reaction sufficient to justify condemnation.

"Tuberculin test" includes any method of testing for the detection of tuberculosis by tuberculin or any other method of testing for detection of tuberculosis.

Amended by L.1946, c. 247, p. 872, s. 8.



Section 4:5-19 - Tests At Instance Of Department Of Agriculture, Health Department Or Owner

4:5-19. Tests at instance of department of agriculture, health department or owner
Whenever the Department of Agriculture deems it advisable, or when the Department of Health or the owner of dairy or breeding animals shall request the Department of Agriculture to cause an inspection to be made of any animals which may be diseased with tuberculosis, the Department of Agriculture may designate a veterinarian to make the inspection and, if deemed advisable by the Department of Agriculture, to conduct a tuberculin test of the animals in accordance with the methods prescribed by it.

Amended by L.1946, c. 247, p. 873, s. 9.



Section 4:5-20 - Expense Of Inspection And Tests

4:5-20. Expense of inspection and tests
If the owner of such animals shall agree to comply with and carry out the regulations of the Department of Agriculture relating to the removal from the herd and quarantine and disposal of condemned animals, the disinfection of the premises and the introduction into the herd of other animals, the expense of the inspection and tests shall be borne by the department.

L.1946, c. 247, p. 873, s. 10.



Section 4:5-21 - Quarantine And Slaughter Of Condemned Animals

4:5-21. Quarantine and slaughter of condemned animals
All cattle reacting to an official or authorized private tuberculin test or declared tuberculous as the result of an authorized physical examination or other method of determining tuberculosis approved by the Department of Agriculture, shall not be again presented for a tuberculin test but shall be immediately segregated, quarantined and held at the owner's expense until the department issues a written order to move the cattle, which removal shall be done immediately at the owner's expense, to designated slaughtering centers. The cattle shall be slaughtered at the time and place specified in the written order under the supervision of an authorized veterinarian approved by the department who shall judge the carcass for evidence of tuberculosis and as to fitness for food and file a report on the same within five days.

No person shall sell, offer for sale, give away or otherwise dispose of or purchase any cattle that have been classed as reactors, declared tuberculous or suspicious of being tuberculous either on official or private test, or shall remove any cattle from any herd that has been quarantined except on the written order issued by the department.

Amended by L.1946, c. 247, p. 873, s. 11.



Section 4:5-22 - Time And Supervision Of Slaughter

4:5-22. Time and supervision of slaughter
No indemnity shall be paid for reacting animals unless slaughtered within thirty days of date of appraisal and in accordance with section 4:5-21.

Amended by L.1946, c. 247, p. 874, s. 12.



Section 4:5-23 - Agreements Respecting Valuation Of Condemned Animals

4:5-23. Agreements respecting valuation of condemned animals
The veterinarian making an official tuberculin test, or any authorized agent of the department may make an agreement with the owner as to the valuation of the animal condemned, based on its market value for dairy, breeding or beef purposes immediately prior to the time of discovery of the infection or the owner of the animal condemned may agree that the value of the animal be determined by appraisement by the department as provided in section 4:5-24 or 4:5-25 of this Title.

In the case of any purebred animal, the owner at the time of appraisal shall furnish the certificate of registration or he shall furnish evidence that he has made application for same. In no case shall indemnity be paid on a purebred basis until the certificate of registration has been received and approved by the department.

The owner of any condemned animal not eligible for indemnity shall receive only the net proceeds of the sale of the meat, hide and other marketable parts of the animal; provided , the same shall have been inspected by an approved inspector, who must be a veterinarian, in the event of which agreement the owner shall have no further claim against the State.

Amended by L.1946, c. 247, p. 874, s. 13.



Section 4:5-24 - Appraisement Prior To Testing

4:5-24. Appraisement prior to testing
Immediately before commencing the test, if it is deemed advisable by the department, an appraisement may be made by the owner and an authorized agent or representative of the department of the market value of the animals as of the day of appraisement, and in case the animals so appraised react to such official tuberculin test the amount of the appraisement as agreed upon prior to tuberculin testing shall be official and shall be accepted by the owner and the department.



Section 4:5-25 - Appraisement Where No Agreement Reached

4:5-25. Appraisement where no agreement reached
In all cases where no agreement can be reached, there shall be appointed three competent and disinterested freeholders, one by the department, one by the owner, and the third by the first two at the expense of the owner, who shall ascertain and decide upon the appraised value of each animal condemned, and shall sign a certificate of such value in the presence of a witness who shall attest the same, and such valuation shall in each case be made upon the market value of the animal for breeding, dairy or beef purposes on the day of appraisement.



Section 4:5-26 - Report Of Salvage Or Proceeds Of Slaughtered Animal

4:5-26. Report of salvage or proceeds of slaughtered animal
The salvage is the net amount received from the sale of the animal or animals, and a report of such sale shall be made on blanks furnished for that purpose by the department, signed by the purchaser or his agent, and in no case shall the owner receive compensation from the state if the statement prove false. Delivery and slaughtering charges may be deducted, but any charges for holding the animal pending slaughter shall not be deducted and any such charges will not be paid by the state.



Section 4:5-27 - Indemnity Receivable By Owner Of Slaughtered Animal

4:5-27. Indemnity receivable by owner of slaughtered animal
For each bovine animal so killed to prevent the spread of tuberculosis, the owner shall receive the net proceeds of the sale of the animal and in addition thereto shall, subject to the provisions of

R.S. 4:5-10, be paid an indemnity based on the market value of the animal or animals to be slaughtered immediately prior to the time of the discovery of the infection, subject to the rules and regulations promulgated by the board.

Amended by L.1973, c. 47, s. 2, eff. March 2, 1973.



Section 4:5-28 - Indemnity, Conditions

4:5-28. Indemnity, conditions
In order for animals imported into New Jersey to be eligible for appraisement and indemnity the following conditions must be satisfied:

a. The animal shall at the time of entry be accompanied by a tuberculin test chart showing compliance with the New Jersey State Board of Agriculture regulations governing the interstate movement of cattle; except that cattle imported from specific areas designated by the Board of Agriculture as provided in section 4:5-54 of this Title need not comply with this paragraph.

b. The animal shall at the time of entry be accompanied by a health chart approved by the chief regulatory official of the point of origin stating that the herd from which it came was fully accredited, or a negative herd in a modified accredited area and was not under quarantine for any infectious disease, tuberculosis included, and that all the animals in the herd in which the animal originated had on the last tuberculin test conducted under official supervision passed without evidence of reaction; except that cattle imported from specific areas designated by the Board of Agriculture as provided in section 4:5-54 of this Title need not comply with this paragraph.

c. The owner of the animal shall furnish, upon request, proof that it has been owned and maintained within the State of New Jersey for a period of sixty days prior to the time of being declared tuberculous.

d. The animal shall have passed an authorized tuberculin test after entry into New Jersey.

Amended by L.1938, c. 265, p. 586, s. 1; L.1946, c. 247, p. 875, s. 14; L.1947, c. 207, p. 867, s. 1.



Section 4:5-29 - Payment Of Indemnity

4:5-29. Payment of indemnity
Upon presentation of the appraisement certificate to the State Comptroller, with the approval of the department indorsed thereon, the owner shall be entitled to receive from the State treasury the sum due from the State of New Jersey fixed by this article.

Amended by L.1946, c. 247, p. 875, s. 15.



Section 4:5-30 - Priority Of Payment To Certain Owners

4:5-30. Priority of payment to certain owners
In compensating the owners of cattle condemned and slaughtered under this article, the department or such board, bureau or other agency as may be charged with such duty, shall give priority to owners with whom agreements for compensation were made before the date on which an appropriation for such purpose became available.

An appropriation made for such purpose after April fourteenth, one thousand nine hundred and thirty, shall be deemed to be made in accordance with this section.



Section 4:5-31 - Marking Affected Animals

4:5-31. Marking affected animals
Any bovine animal affected with advanced or generalized tuberculosis or with tuberculosis of the udder or which has reacted to the tuberculin test shall be plainly and permanently marked by any member or duly authorized agent or representative of the department, and such marking shall not be construed as cruelty to animals within the meaning of any law of this state.



Section 4:5-32 - Issuance Of Certificate For Healthy Cattle

4:5-32. Issuance of certificate for healthy cattle
Whenever the department has made or caused to be made an examination of cattle within this state, and shall have ascertained them to be sound and in good health, the department shall, upon request of the owner, give to him a certificate in writing, signed by the secretary of agriculture, certifying to the fact of the examination and of the good health and condition of the animal or herd.



Section 4:5-33 - Co-operation With Federal Bureau

4:5-33. Co-operation with federal bureau
The department may co-operate with the bureau of animal industry of the United States in any general national system which may be adopted by such bureau for the prevention of the spread of bovine tuberculosis and any other contagious or infectious disease, and its eradication in the United States and its territories.



Section 4:5-34 - Obtaining Information As To Owners And Cattle In Given Area

4:5-34. Obtaining information as to owners and cattle in given area
The department may obtain information regarding the number of cattle owners and the number of cattle in a county, township, municipality or other designated area in order to carry out a plan for the tuberculin testing of cattle for the control and eradication of tuberculosis in co-operation with the United States Department of Agriculture. A record of the information obtained shall be filed in the office of the Department of Agriculture. Expenses incurred in procuring this information shall be paid for from funds appropriated to the department.

Amended by L.1946, c. 247, p. 876, s. 16.



Section 4:5-35 - Co-operation By Department With Local Organizations

4:5-35. Co-operation by department with local organizations
The department may co-operate with an organization or organizations or recommend the formation of a new organization in a county, township, municipality or other designated area and delegate to such organization or organizations any duties it may deem advisable for the purpose of promoting and carrying out the work in connection with the tuberculin testing of cattle for the control and eradication of tuberculosis.



Section 4:5-36 - Appropriations By Municipalities And Counties

4:5-36. Appropriations by municipalities and counties
The county boards of freeholders in their respective counties and the governing bodies of townships, municipalities or other designated areas may make such appropriations from the general funds of their county, township, municipality or other designated area as will enable them to co-operate effectively with the cattle owners, the state department of agriculture and the United States department of agriculture in the control and eradication of tuberculosis under the area plan of testing or any other plan.

The money so appropriated shall be placed in a fund to be used in the county, township, municipality or other designated area in which it originated subject to the approval of the state department.



Section 4:5-37 - Testing At Instance Of Majority Of Owners In Area, Representing Three-fourths Of Cattle

4:5-37. Testing at instance of majority of owners in area, representing three-fourths of cattle
When a majority of the resident cattle owners, representing seventy-five per cent of the cattle in a county, township, municipality or other designated area have either placed their cattle under supervision or petitioned upon forms issued and approved by the department for tuberculin testing of their cattle, the department shall notify the board of freeholders or other governing body of the county, township, municipality or other designated area of such fact and may commence tuberculin testing under the area or any other approved plans without expense to the owner to the extent of funds available, provided the owners agree to comply with all the provisions of this article and all orders, rules and regulations formulated thereon.



Section 4:5-38 - Testing And Quarantine At Instance Of Three-fourths Of Owners Within Area

4:5-38. Testing and quarantine at instance of three-fourths of owners within area
When seventy-five per cent of the cattle owners in a county, township, municipality or other designated area have filed petitions and agreements with the department for the tuberculin testing of their cattle under the area or any other plan of testing approved by the department, the department shall cause a notice of such fact to be published in two newspapers of general circulation in the county or counties where the cattle are maintained and after a period of thirty days from the publication of the notice the state board of agriculture shall order placed under quarantine all cattle that have not been officially tuberculin tested or whose owners have not petitioned for an official tuberculin test and under such quarantine no cattle shall be sold, given away or otherwise removed from the premises except on written order issued by the department.

All owners of cattle quarantined under this section shall be allowed the same privilege of petitioning the department for the application of an official tuberculin test and removal of the quarantine as provided for in this article.



Section 4:5-39 - Testing All Cattle Within Area At Instance Of Ninety Per Cent Of Owners

4:5-39. Testing all cattle within area at instance of ninety per cent of owners
When ninety per cent of the cattle owners of a county, township, municipality or other designated area have filed petitions and agreements with the department for the tuberculin testing of their cattle under the area or any other plan of testing approved by the department, the department, through its authorized veterinarians, may enter the premises of the remaining ten per cent and officially tuberculin test and retest all cattle at such times as they may deem advisable and order the quarantine and slaughter of all reactors found, without the consent of the owner, and compensation or indemnity for such reactors if eligible to appraisement may be paid as provided for when a petition and agreement signed by the owner has been filed with the department.



Section 4:5-40 - Assistance By Owners In Testing

4:5-40. Assistance by owners in testing
The owners of cattle which are to be officially tuberculin tested or retested shall, when requested to do so by a representative of the department, stable the cattle and furnish all reasonable assistance to the representative of the department in restraining, handling and caring for them until the completion of the test.



Section 4:5-41 - Notice To Owner Of Special Quarantine

4:5-41. Notice to owner of special quarantine
Any veterinarian, agent or authorized representative of the department establishing a special quarantine shall transmit to the owner or representative a written notice advising of the establishment of the quarantine. Such quarantine shall continue for such time as may be deemed advisable to accomplish the purpose of the quarantine.



Section 4:5-42 - Bringing In Or Removing Cattle From Area Adopting Plan

4:5-42. Bringing in or removing cattle from area adopting plan
Whenever a county, township, municipality or other designated area has become enrolled in the area or any other plan of testing approved by the department, no cattle shall be brought into or moved within the county, township, municipality or other designated area except as provided in the rules and regulations prescribed by the state board of agriculture.



Section 4:5-43 - Interference With Test Or Mark Of Identification

4:5-43. Interference with test or mark of identification
No person shall treat any cattle with a material or substance for the purpose of interfering with a tuberculin test or with a reaction to a tuberculin test, or shall interfere in any way with a representative of the department who is making or assisting with a tuberculin test or shall alter or change an ear tag or other mark of identification for the purpose of concealing the identity of any cattle or shall otherwise attempt to interfere with the identification of any cattle.



Section 4:5-44 - Quarantine And Slaughter Of Reactors

4:5-44. Quarantine and slaughter of reactors
All cattle reacting to an official or authorized private tuberculin test or declared tuberculous as a result of an authorized physical examination or other method of determining tuberculosis approved by the Department of Agriculture, shall not be again presented for a tuberculin test but shall be immediately segregated, quarantined and held at the owner's expense, until the department issues a written order to move the cattle, which removal shall be done immediately at the owner's expense, to designated slaughtering centers. The cattle shall be slaughtered at the time and place specified in the written order under the supervision of an authorized veterinarian approved by the department who shall judge the carcass for evidence of tuberculosis and as to fitness for food and file a report of the same within five days.

Amended by L.1946, c. 247, p. 876, s. 17.



Section 4:5-45 - Disposal Of Reactors Or Removal Of Cattle From Quarantine

4:5-45. Disposal of reactors or removal of cattle from quarantine
No person shall sell, offer for sale, give away or otherwise dispose of or purchase any cattle that have been classed as reactors, declared tuberculous or suspicious of being tuberculous either on official or private test, or shall remove any cattle from any herd that has been quarantined except on written order issued by the department as provided in section 4:5-44 of this title.



Section 4:5-46 - Transportation Of Cattle Classed As Reactors Or Suspicious

4:5-46. Transportation of cattle classed as reactors or suspicious
No person shall deliver for transportation, receive for transportation, transport, drive on foot or otherwise remove from the premises where they are located to any other point or place any cattle that have been classed as reactors, declared tuberculous or suspicious of being tuberculous either on official or private tuberculin test except on written order issued by the department as provided in section 4:5-21 of this Title.

Amended by L.1946, c. 247, p. 876, s. 18.



Section 4:5-47 - Standard Of Tests; Report Of Tests

4:5-47. Standard of tests; report of tests
All tuberculin tests, either official or private, shall be made according to the standards established, methods prescribed and in a manner acceptable to the department.

A report of such tests shall be made to the department by the veterinarian making the same within seven days, on forms provided by the department and shall include the name and address of the owner, location of premises and a complete record of the animals and such other information as may be required on the forms.



Section 4:5-48 - Rejection Of Tests Or Alleged Tests; Official Test

4:5-48. Rejection of tests or alleged tests; official test
The department may refuse to accept any tuberculin test or tests of native or imported cattle, either made or alleged to have been made, which in its judgment have not been properly conducted and hold such cattle in segregation and quarantine at the owner's expense subject to an official test.

If the owner of cattle so quarantined shall request the department to authorize an official tuberculin test of the cattle and agree to carry out all the provisions of this article and the rules and regulations of the state board of agriculture, reactors found on such test or tests may be appraised, if eligible to appraisement, and indemnity paid as provided in this article.



Section 4:5-49 - Marking Cattle Passing Test Or Declared Suspicious

4:5-49. Marking cattle passing test or declared suspicious
All cattle passing or declared suspicious as the result of an official or private tuberculin test shall be marked for identification by an approved metal ear tag furnished by the department or designated by the department and furnished by the owner, except pure breds which may be reported for identification by registration name and number, tattoo or chain lock number. No two animals in one lot shall bear the same number.



Section 4:5-50 - Marking Condemned Cattle

4:5-50. Marking condemned cattle
All cattle condemned as a result of an official or private tuberculin test shall be plainly and permanently marked for identification by a representative of the department or the individual making or assisting with the test in a manner acceptable to or authorized by the department.

The marking of cattle for identification as provided for in this article, shall not be construed as cruelty to animals within the meaning of any laws of this state.



Section 4:5-51 - Loss Of Rights By Owner On Failure To Comply With Article

4:5-51. Loss of rights by owner on failure to comply with article
Whenever the department is satisfied that any owner has failed to comply with any provision of this article or any rule or regulation made by the state board of agriculture under the provisions of this article, the owner shall be so notified in writing by the department, and shall immediately lose all rights or interest acquired, if any, under the provisions of this article. The owner shall not be reinstated thereunder except by the authority of the department upon written application made by him to the department for that purpose.



Section 4:5-52 - Certification Of Area As Modified Accredited Area

4:5-52. Certification of area as modified accredited area
When the percentage of tuberculous cattle within a county, township, municipality or other designated area enrolled in the area or any other plan of tuberculin testing approved by the department as shown by the last preceding tuberculin test of all breeding and dairy cattle within the county, township, municipality or other designated area is reduced to meet the requirements of a "modified accredited area" as officially defined by the United States department of agriculture, the department shall apply to the United States department of agriculture for the certification of such county, township, municipality or other designated area as a "modified accredited area" .



Section 4:5-53 - Failure To Have Retest; Penalty

4:5-53. Failure to have retest; penalty
Any owner of cattle enrolled in the area or any other plan of testing approved by the department who fails or refuses to have his animals retested when notified by the department shall be considered as violating his agreement and shall become subject to the penalty provided in section 4:5-75 of this title.



Section 4:5-53.2 - Quarantine

4:5-53.2. Quarantine
When the percentage of tuberculous cattle within a county, township, municipality or designated part thereof, exceeds one-half of one per centum ( 1/2 of 1%) of the cattle within such county, township, municipality or designated part thereof, the department may impose a quarantine on all the cattle within such county, township, municipality or designated part thereof, during the period of the quarantine. Such quarantine may be continued by the department until such time as the infection is reduced below one-half of one per centum ( 1/2 of 1%) according to the official tests.

L.1945, c. 204, p. 702, s. 3, supplementing chapter five of Title 4.



Section 4:5-53.3 - Disinfecting Quarters Of Infected Animals

4:5-53.3. Disinfecting quarters of infected animals
When positive reaction to any tuberculin test results, the department may provide special services to insure complete and continued disinfecting of the quarters in which such infected animals have been housed and may make recommendations for such change in the ventilation and accommodations of such quarters as will tend to eradicate the infection.

L.1945, c. 204, p. 702, s. 4, supplementing chapter five of Title 4.



Section 4:5-53.4 - Cattle Consigned To Auction Markets

4:5-53.4. Cattle consigned to auction markets
All cattle exceeding two hundred pounds in weight except those to be sold for dairy purposes delivered to any regularly established auction market shall be plainly and permanently marked with the letter "S" in a conspicuous place by the operators or representatives of the auction market. Such marking shall not be construed as cruelty to animals within the meaning of any law of this State.

Cattle delivered to any regularly established auction market to be sold for dairy purposes need not be branded, but if they were consigned to the auction market from a point within this State they shall have been officially tested within sixty days before the sale or shall be tuberculin tested before leaving the sale, the tuberculin test chart to accompany the animal. Cattle consigned to the auction market from any point outside this State shall have met all regulations concerning the importation of cattle into New Jersey as provided in this article.

L.1946, c. 247, p. 878, s. 24. Amended by L.1951, c. 30, p. 136, s. 1.



Section 4:5-54 - Tuberculin Test As Prerequisite To Importation; Exceptions; Health Certificate; Quarantine

4:5-54. Tuberculin test as prerequisite to importation; exceptions; health certificate; quarantine
The importation of cattle into this State is hereby prohibited, except as provided in section 4:5-69 of this Title, unless such cattle have passed a tuberculin test within thirty days immediately prior to their importation; except, however, that when the State Board of Agriculture has knowledge of specific areas that are sufficiently free of tuberculosis to warrant an exception to this requirement, the board may designate such areas as sources from which cattle may be imported without such test prior to importation, but all cattle imported from such designated area shall be accompanied by a health certificate approved by the chief regulatory official of the point of origin showing the number of animals shipped and certifying that they originated in a modified accredited area and are free from and have not been exposed to contagious, infectious or parasitic diseases, and upon arrival in New Jersey such cattle shall be held in quarantine until officially tuberculin tested at the owner's expense and released by the department.

Amended by L.1946, c. 247, p. 877, s. 19; L.1947, c. 207, p. 868, s. 2.



Section 4:5-57 - Standard For All Tests

4:5-57. Standard for all tests
All tuberculin tests shall be made according to the standards established by the department and executed by a veterinarian in good standing recognized by the department.

In the case of tests made outside of the state the certificates of tests of the veterinarians shall be certified by the authorities of the state in which the test is made, having jurisdiction similar to that of the department in this state. The department may refuse to accept any such certificate if in its judgment the veterinarian is not competent.



Section 4:5-58 - Certificate Accompanying Cattle Imported And Display Thereof

4:5-58. Certificate accompanying cattle imported and display thereof
Cattle imported into this State, excepting those for immediate slaughter as specified in section 4:5-69 of this Title, shall be accompanied by the certificate of tuberculin test prescribed in section 4:5-59 of this Title, or by the health certificate prescribed in section 4:5-54, the certificate to be in the possession of the attendant or drover bringing the cattle into this State or, if the importation is by common carrier, in the possession of the agent of the common carrier having charge of the importation.

All such attendants, drovers or agents shall be required to show the certificate of tuberculin test or the health certificate upon request of any officer or agent of the department and to satisfy such officer or agent that the provisions of this article are being complied with.

Amended by L.1946, c. 247, p. 877, s. 20; L.1947, c. 207, p. 868, s. 3.



Section 4:5-59 - Contents Of Certificate

4:5-59. Contents of certificate
The certificate of tuberculin test shall contain the following information:

a. The number of cattle to be brought in and the lines and route over which they are to travel;

b. The tag number, gender, breed, approximate age, color and markings of the animal;

c. The name and address of the person from whom the cattle were consigned, and the name and address of the consignee;

d. The date of the tuberculin test, and the kind of test made; and

e. The signature of the veterinarian making the test with a complete record of the same made in accordance with the method prescribed by the department, and such other information as may be deemed advisable.

Amended by L.1947, c. 207, p. 869, s. 4.



Section 4:5-61 - Tagging Or Marking Cattle Imported

4:5-61. Tagging or marking cattle imported
All cattle imported into this State, except those imported from areas designated by the board as provided in section 4:5-54 of this Title, and except those imported for immediate slaughter as specified in section 4:5-69 of this Title, shall bear a tag number or other mark of identification to be furnished or designated by the department. No two or more of such tags or marks used in the same shipment shall bear the same number.

Amended by L.1946, c. 247, p. 877, s. 21; L.1947, c. 207, p. 869, s. 5.



Section 4:5-62 - Notice To Division Of Intention To Import Cattle

4:5-62. Notice to division of intention to import cattle
A copy of the certificate shall be mailed to the Director of the Division of Animal Health on or before the date the cattle are started on their journey into this State. The copy shall serve as a notice of the shipper's intention to bring such cattle into the State.

Amended by L.1967, c. 175, s. 3, eff. July 25, 1967.



Section 4:5-63 - Notice To Division Of Arrival And Location Of Cattle Imported

4:5-63. Notice to division of arrival and location of cattle imported
Within 3 days after the arrival of the cattle at their destination within the State, the owner or custodian shall notify the Director of the Division of Animal Health, Department of Agriculture, Trenton, either by telegraph or telephone, of the arrival of the cattle imported and their location in this State.

Amended by L.1967, c. 175, s. 4, eff. July 25, 1967.



Section 4:5-64 - Where Certificate Is Unsatisfactory

4:5-64. Where certificate is unsatisfactory
The department may refuse to accept any certificate which, in its judgment, does not show a satisfactory test or which is not properly executed.

The department may quarantine cattle imported into this State without a satisfactory certificate at the expense of the shipper until receipt of evidence that a satisfactory test has been made, that the cattle meet all requirements for shipment to this State and that the certificate has been approved by the proper regulatory official of the State of origin. In lieu of this approved certificate the cattle shall be returned to the State of origin on permit issued by the regulatory officials of that State or be consigned to slaughter.

Amended by L.1953, c. 315, p. 1856, s. 1.



Section 4:5-65 - Inspection Of Imported Cattle Prior To Removal From Destination; Retest

4:5-65. Inspection of imported cattle prior to removal from destination; retest
Cattle coming into the State shall not be sold or removed from their destination in the State until they have been inspected by a representative of the department, and retested at the owner's expense if thought advisable. The charge shall be paid by the shipper before the cattle are tested by an authorized agent of the department. If the provisions of this article have been complied with, the Division of Animal Industry of the department shall authorize the field representative to sign the certificate, thus releasing the cattle.

Amended by L.1946, c. 247, p. 878, s. 22; L.1953, c. 315, p. 1856, s. 2.



Section 4:5-67 - Importation Contrary To Article

4:5-67. Importation contrary to article
Where cattle are imported into the State contrary to this article the department shall immediately place a quarantine on the farm where the imported cattle shall be held at the owner's expense, and no animals nor dairy products shall be moved from such farm, pending the return of such imported cattle to the State of origin on a permit issued by the regulatory official of the State of origin, or until such cattle have been sent to slaughter under written permit from the department.

Amended by L.1953, c. 315, p. 1857, s. 4; L.1961, c. 79, p. 619, s. 1.



Section 4:5-69 - Importation For Immediate Slaughter

4:5-69. Importation for immediate slaughter
Cattle may be imported into this State for immediate slaughter when consigned by railroad to a public stockyard or abattoir having State, Federal or other veterinary inspection approved by the department or when permission for such importation, in writing, is obtained from the Director of the Division of Animal Health at the time shipment is made. When cattle entering under such written permission have reached their destination the owner or custodian shall immediately notify the Director, Division of Animal Health, at Trenton, either by telegraph or telephone, of their arrival and shall hold them in quarantine, separated from other cattle and stock, at the point of destination, until slaughtered under the supervision of the approved veterinary meat inspector who shall make a report to the Director of the Division of Animal Health attesting to the slaughter of all stock covered by the permit.

Amended by L.1946, c. 247, p. 878, s. 23; L.1950, c. 293, p. 993, s. 10; L.1967, c. 175, s. 5, eff. July 25, 1967.



Section 4:5-71 - Removal Of Cattle From Stockyard Or Auction Market

4:5-71. Removal of cattle from stockyard or auction market
All cattle removed from any public stockyard or regularly established auction market within this State, except cattle that qualify for dairy purposes as provided in section twenty-four of this act, shall be subject to the same quarantine and other regulations as cattle of the same class imported into this State.

Amended by L.1946, c. 247, p. 879, s. 25.



Section 4:5-72 - Carriers To Require Certificates

4:5-72. Carriers to require certificates
No common carrier shall transport cattle from any point outside of this State to any point within this State except for slaughter as prescribed in section 4:5-69 or unless they have a certificate of tuberculin test or a health certificate as prescribed in sections 4:5-54, 4:5-58, and 4:5-59.

Amended by L.1946, c. 247, p. 879, s. 26; L.1947, c. 207, p. 869, s. 6.



Section 4:5-73 - Recognition And Employment Of Veterinarians

4:5-73. Recognition and employment of veterinarians
The department may recognize and employ as many official veterinarians as may be necessary to make all the tuberculin tests under its jurisdiction. All inspectors, in the performance of their duties, shall have the rights and privileges of constables.



Section 4:5-74 - Rules, Regulations And Orders; Quarantine Orders Preventing Entrance Of Diseased Cattle

4:5-74. Rules, regulations and orders; quarantine orders preventing entrance of diseased cattle
For the proper enforcement of the provisions of this article the state board of agriculture may make and enforce orders, rules and regulations for the control and eradication and to prevent the spread of tuberculosis or any other contagious or infectious disease to the cattle of the state; and may issue any quarantine orders deemed necessary to prevent the entrance of cattle affected with a contagious or infectious disease.



Section 4:5-75 - Penalty For Violating Article Or Regulations

4:5-75. Penalty for violating article or regulations
A person who shall violate any of the provisions of this article or any order, rule or regulation made by the state board of agriculture under this article shall for a first offense be liable to a penalty of not less than one hundred nor more than two hundred dollars, and shall for each subsequent offense be liable to a penalty of two hundred dollars or to imprisonment for not more than one year, or both.

The penalty shall be sued for and recovered and the imprisonment imposed in an action to be brought by and in the name of the secretary of agriculture in the manner provided in article 2 of chapter 23 of this title (s. 4:23-11 et seq.).



Section 4:5-75.1 - Notice To Department Of Disease

4:5-75.1. Notice to Department of disease
Veterinarians, herd-owners, or other persons who gain knowledge of the existence or suspected existence of foot-and-mouth disease in the State shall immediately notify the Department of Agriculture of such fact.

L.1948, c. 436, p. 1686, s. 1.



Section 4:5-75.2 - Concealing Or Transporting Diseased Animals

4:5-75.2. Concealing or transporting diseased animals
The owner or manager of any animal or animals having, or suspected of having, or which have been exposed to, the disease called foot-and-mouth disease shall not conceal or move or transport such animals or any materials from the premises, or permit such animals or materials to be concealed or moved or transported, except that under certain conditions the Department of Agriculture may authorize the movement of animals or materials. Such owner or manager shall not permit any other animals to enter his premises until the department has examined all animals on the premises and declared them and the premises to be free of the disease, and he shall take every precaution to prevent the spread of the disease to other premises.

L.1948, c. 436, p. 1686, s. 2.



Section 4:5-75.3 - Rules And Regulations

4:5-75.3. Rules and regulations
The Department of Agriculture is authorized to make and enforce rules and regulations for the arrest and eradication of foot-and-mouth disease, establish quarantines, and order the immediate slaughter of infected animals and animals which have been exposed to but are not affected with the disease.

L.1948, c. 436, p. 1686, s. 3.



Section 4:5-75.4 - Materials Exposed To Disease; Disinfection Or Disposal

4:5-75.4. Materials exposed to disease; disinfection or disposal
To prevent the spread of foot-and-mouth disease, materials contaminated by or exposed to the disease shall be cleaned and disinfected, if practicable. In all cases where the cost of disinfection would exceed the value of the materials, or if cleaning and disinfection would be impracticable for any reason, the materials contaminated by or exposed to the disease shall be destroyed.

L.1948, c. 436, p. 1687, s. 4.



Section 4:5-75.5 - Appraisal Of Animals To Be Slaughtered; Indemnification Of Owner

4:5-75.5. Appraisal of animals to be slaughtered; indemnification of owner
Animals affected by or exposed to foot-and-month disease or any other exotic or foreign disease, shall be appraised in accordance with the provisions of R.S. 4:5-10, and the owner shall be indemnified in accordance with this Title and the rules and regulations of the board.

L.1948, c. 436, p. 1687, s. 5. Amended by L.1973, c. 47, s. 3, eff. March 2, 1973.



Section 4:5-75.6 - Appraisal Of Value Of Materials Destroyed

4:5-75.6. Appraisal of value of materials destroyed
The value of materials ordered destroyed by the department because of contamination by or exposure to the disease shall be determined by agreement between the owner or his agent and an authorized agent or representative of the department, such appraisement to be based on the market price and the condition of such materials. Such appraisal shall be official and shall be accepted by the owner and the department, and no further claim shall be made against the State by the owner.

L.1948, c. 436, p. 1687, s. 6.



Section 4:5-75.7 - Appraisement Where Agreement Cannot Be Reached

4:5-75.7. Appraisement where agreement cannot be reached
In all cases where an immediate agreement cannot be reached as to the value of animals or materials, the appraisement of such animals or materials shall be made by an authorized agent or representative of the New Jersey Department of Agriculture and an authorized agent or representative of the United States Department of Agriculture, together with a third person who shall be a disinterested citizen appointed by the first two. The valuation shall be determined as provided in sections five and six of this act. Such appraisal shall be official and shall be accepted by the owner and the department, and no further claim shall be made against the State by the owner.

L.1948, c. 436, p. 1687, s. 7.



Section 4:5-75.8 - Reports Of Appraisals

4:5-75.8. Reports of appraisals
(a) Appraisals of animals shall be reported on forms furnished by the department. Reports of appraisals shall show the number of animals and either the value per head or the weight and value per pound.

(b) Appraisals of materials shall be reported on forms furnished by the department and such appraisals shall, when practicable, show the number, size or quantity, unit price, and total value of each kind of material appraised.

(c) Reports of appraisals shall be made in quadruplicate and shall be signed by the persons making the appraisements.

L.1948, c. 436, p. 1688, s. 8.



Section 4:5-75.9 - Supervision Of Slaughtering And Disinfection

4:5-75.9. Supervision of slaughtering and disinfection
The killing and the disposal of all animals slaughtered under this act, and the disinfection or destruction of materials as herein prescribed, shall be carried out under the supervision of an authorized agent or representative of the Department of Agriculture who shall promptly prepare and transmit to the department a certificate listing the animals or materials, and showing the disposition thereof.

L.1948, c. 436, p. 1688, s. 9.



Section 4:5-75.10 - Disposal Of Animals Killed

4:5-75.10. Disposal of animals killed
Animals killed pursuant to this act shall be buried at least four feet beneath the surface of the ground, or shall be otherwise disposed of in accordance with instructions issued by the department, at the expense of the department or at the joint expense of the department and the United States Department of Agriculture.

L.1948, c. 436, p. 1688, s. 10.



Section 4:5-75.11 - Stockyards, Cars And Vessels, Disinfection Of; Farms And Privately Owned Premises

4:5-75.11. Stockyards, cars and vessels, disinfection of; farms and privately owned premises
Stockyards, pens, cars, vessels, and other public premises and conveyances shall be cleaned and disinfected, whenever necessary for the arrest and eradication of foot-and-mouth disease, by the owners thereof at their own expense, under the supervision of an authorized agent or representative of the department. Farms and other privately owned premises and materials, unless satisfactorily cleaned and disinfected by the owners under the supervision of an authorized agent or representative of the department, shall be cleaned and disinfected by such agent or representative at the expense of the department, or at the joint expense of the department and the United States Department of Agriculture.

L.1948, c. 436, p. 1688, s. 11.



Section 4:5-75.12 - Indemnification Of Owner For Slaughtered Animals Or Destroyed Materials

4:5-75.12. Indemnification of owner for slaughtered animals or destroyed materials
When an animal is killed or materials destroyed to prevent the spread of foot-and-mouth disease or any other exotic or foreign disease, the State shall pay to the owner an indemnity as provided in R.S. 4:5-10, subject to the rules and regulations promulgated by the board, which may provide for indemnity for materials that may need to be destroyed to control any such disease or prevent its spread.

L.1948, c. 436, p. 1689, s. 12. Amended by L.1973, c. 47, s. 4, eff. March 2, 1973.



Section 4:5-75.13 - Funds From Which Payments Are To Be Made

4:5-75.13. Funds from which payments are to be made
The department is authorized to make payment for all necessary expenditures incurred in carrying out the provisions of this act from any funds appropriated therefore and from any funds appropriated for indemnities for condemned cattle.

L.1948, c. 436, p. 1689, s. 13.



Section 4:5-75.14 - Compliance By Owner With Laws And Regulations As Prerequisite To Payment Of Claims By State

4:5-75.14. Compliance by owner with laws and regulations as prerequisite to payment of claims by State
The department shall not pay any claims arising out of the slaughter of animals affected by or exposed to the disease or the destruction of materials contaminated by or exposed to the disease if it be determined that the owner has not complied with all the quarantine and other regulations of the department and the provisions of this act.

L.1948, c. 436, p. 1689, s. 14.



Section 4:5-75.15 - Penalty For Violations

4:5-75.15. Penalty for violations
A person who shall violate or fail to comply with any of the provisions of this act or with an order or regulation of the Department of Agriculture, or its constituted agent, shall be liable to a penalty of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00) for each violation or failure to comply, to be sued for and recovered by and in the name of the Secretary of Agriculture in the manner provided in chapter twenty-three of Title 4 of the Revised Statutes.

L.1948, c. 436, p. 1689, s. 15.



Section 4:5-93.21 - Definitions

4:5-93.21. Definitions
As used in this act:

"Brucellosis," commonly called Bang's disease of live stock, is a disease that causes an economic loss in dairy herds and is a menace to public health.

"Board" means the State Board of Agriculture.

"Department" means the Department of Agriculture.

"Division" means the Division of Animal Health.

"Live stock" includes any domestic animal subject to brucella infection.

"Owner" includes any person, firm, co-partnership, association or corporation owning or leasing any live stock.

"Official test" includes all tests for brucellosis made by a veterinarian under the supervision of or authorization from the director of the division.

"Private test" includes all tests for brucellosis other than official tests made at the owner's expense.

"Positive" applies to live stock giving a reaction sufficient to indicate the presence of brucellosis.

"Suspicious" applied to live stock tested for brucellosis and giving a reaction not sufficient to justify the classification as positive.

"Vaccine" means any type of brucella vaccine approved by the board to be administered by a veterinarian authorized by the division.

"Calfhood vaccination" means the administration by an authorized veterinarian of brucella vaccine to calves between the ages of 4 and 8 months.

"Adult vaccination" means the administration by an authorized veterinarian of brucella vaccine to animals over 8 months of age.

L.1946, c. 257, p. 893, s. 1. Amended by L.1950, c. 9, p. 30, s. 1; L.1967, c. 175, s. 6, eff. July 25, 1967.



Section 4:5-93.22 - Rules And Regulations

4:5-93.22. Rules and regulations
The board shall make rules and regulations respecting the testing, vaccination or other methods of control and eradication of brucellosis of live stock, the prevention of the spread thereof to the live stock of this State, the retention or disposal by sale, segregation or slaughter of positive or suspicious live stock, the payment of indemnity, the disinfection of the premises, the introduction of live stock into the State of New Jersey and into supervised herds, and other regulations to aid in the proper enforcement of this act.

L.1946, c. 257, p. 894, s. 2.



Section 4:5-93.23 - Program And Agreements For Control And Eradication Of Disease

4:5-93.23. Program and agreements for control and eradication of disease
The board shall establish a program for the control and eradication of brucellosis and may enter into agreements with owners of live stock within the State under plans and methods adopted by the board for the control and eradication of this disease.

L.1946, c. 257, p. 894, s. 3.



Section 4:5-93.24 - Expense Of Inspection And Test

4:5-93.24. Expense of inspection and test
If the owner complies with the provisions of the agreement and rules and regulations made by the board under sections two and three of this act, the expense of any such test, vaccination or other treatment may be borne by the department, except that in certain instances the department may, with the owner's approval, authorize test, vaccination or other treatment to be made without expense to the State.

L.1946, c. 257, p. 894, s. 4.



Section 4:5-93.25 - Certificate Showing Freedom From Disease

4:5-93.25. Certificate showing freedom from disease
Whenever official tests of any herd of live stock are made and such live stock is found to be free from brucellosis, a certificate setting forth such fact may be issued by the director of the division when authorized by the board; provided, all rules and regulations and provisions of any agreement, under the plan adopted by the board for the control and eradication of brucellosis in the herd, shall have been complied with.

L.1946, c. 257, p. 895, s. 5. Amended by L.1950, c. 9, p. 31, s. 2.



Section 4:5-93.26 - Failure Of Owner To Comply With Regulations Or Agreement

4:5-93.26. Failure of owner to comply with regulations or agreement
Whenever the director of the division is satisfied that any owner has failed to comply with any of the provisions of any agreement, rule or regulation made by the board under the provisions of this act, the owner shall be so notified in writing by the director of the division, and the board, after a hearing, if so desired, may, in its discretion, forfeit the owner's rights or interest acquired, if any, under the provisions of this act. When such rights or interests are so forfeited, they shall not be restored except under regulations of the board as shall be provided for that purpose.

L.1946, c. 257, p. 895, s. 6. Amended by L.1950, c. 9, p. 31, s. 3.



Section 4:5-93.27 - Tests; Standards

4:5-93.27. Tests; standards
All tests, either official or private, shall be made according to the standards established and methods prescribed and by laboratories or individuals approved by the board. Tests shall be accepted only where the technic employed in conducting them has been approved by the director of the division who also may refuse to accept any test.

L.1946, c. 257, p. 895, s. 7. Amended by L.1950, c. 9, p. 32, s. 4.



Section 4:5-93.28 - Report Of Tests

4:5-93.28. Report of tests
A report of any test for brucellosis shall be made in writing to the director of the division within seven days immediately following the completion of the test, upon blank forms furnished by the department and signed by the person drawing the blood samples, and also by the director of the laboratory or the person making the test.

L.1946, c. 257, p. 895, s. 8. Amended by L.1950, c. 9, p. 32, s. 5.



Section 4:5-93.29 - Marking Tested Or Treated Stock

4:5-93.29. Marking tested or treated stock
All live stock subjected to an official or private test for brucellosis and all animals vaccinated or otherwise treated under a program under the supervision of the department shall be marked as prescribed by the board.

Such markings shall not be construed as cruelty to animals within the meaning of any law of this State.

L.1946, c. 257, p. 895, s. 9.



Section 4:5-93.30 - Interference With Test Or Treatment Or Mark

4:5-93.30. Interference with test or treatment or mark
No person shall treat any live stock with a material or substance for the purpose of interfering with a test for brucellosis or causing or preventing a reaction to such test, or shall interfere in any way with a representative of the department who is making or assisting with a test for brucellosis or shall alter or change any mark of identification for the purpose of misrepresenting the true identity of any live stock or shall otherwise attempt to interfere with the identification of any live stock.

L.1946, c. 257, p. 896, s. 10.



Section 4:5-93.32 - Agreement As To Value Of Condemned Animal; Appraisement; Compensation

4:5-93.32. Agreement as to value of condemned animal; appraisement; compensation
The veterinarian making an official test, or any authorized agent of the department, may make an agreement with the owner as to the valuation of the animal condemned, based on its market value for dairy, breeding or beef purposes as of the day of appraisement, or the owner of the animal condemned may agree that the value of the animal be determined by appraisement as provided in section 14 or section 15 of this act.

For each animal slaughtered as the result of an official test under a program prescribed by the board to prevent the spread of brucellosis, the owner shall receive the net proceeds of the sale of the animal and, in addition thereto, subject to the provisions of this act and the rules and regulations of the board governing compensation for condemned animals, may be paid indemnity based on the market value of the animal or animals to be slaughtered immediately prior to the time of the discovery of the infection, subject to the rules and regulations promulgated by the board.

L.1946, c. 257, p. 896, s. 12. Amended by L.1973, c. 47, s. 5, eff. March 2, 1973.



Section 4:5-93.33 - Report Of Sale; False Statement; Salvage; Charges Deductible

4:5-93.33. Report of sale; false statement; salvage; charges deductible
A report of the sale of any animal shall be made on blank forms furnished for that purpose by the department, signed by the purchaser or his agent, and in no case shall the owner receive compensation from the State if the statement shall be found to be willfully false. Delivery and slaughtering charges may be deducted, but any charges for holding the animal pending slaughter shall not be deductible in computing the amount, if any, to be paid by the State.

L.1946, c. 257, p. 897, s. 13.



Section 4:5-93.34 - Appraisement Before Test

4:5-93.34. Appraisement before test
Immediately before commencing any test, if it be deemed advisable by the department, an appraisement may be made by the owner and an authorized agent or representative of the department, of the market value of the animal as of the day of appraisement, and in case the animal so appraised gives a positive or suspicious reaction to such official test for brucellosis, the amount of the appraisement as agreed upon prior to the making of the test shall be official and shall bind the owner and the department.

L.1946, c. 257, p. 897, s. 14.



Section 4:5-93.35 - Appraisers; Appointment; Duties

4:5-93.35. Appraisers; appointment; duties
In any case where no agreement shall be reached, there shall be appointed three competent and disinterested freeholders, one by the department, one by the owner, and the third by the first two, at the expense of the owner, who shall ascertain and decide upon the appraised value of each animal condemned, and shall sign a certificate of such value in the presence of a witness who shall attest the same, and such valuation shall in each case be made upon the market value of the animal for breeding, dairy or beef purposes as of the day of appraisement.

L.1946, c. 257, p. 898, s. 15.



Section 4:5-93.36 - Slaughter Of Reactors

4:5-93.36. Slaughter of reactors
When a written order has been issued by the director of the division for the removal to slaughter of live stock giving a positive or suspicious reaction to a test, under a plan of the division calling for payment of indemnities, it shall be slaughtered within fifteen days of time of appraisal under the direct supervision of a duly authorized agent or representative of the division at a time and place designated by the director of the division and the carcass shall be examined and judged as to fitness for food. No indemnities shall be paid unless the provisions of this section have been complied with.

L.1946, c. 257, p. 898, s. 16. Amended by L.1950, c. 9, p. 32, s. 6.



Section 4:5-93.37 - Imported Animals; Conditions; Indemnity

4:5-93.37. Imported animals; conditions; indemnity
No indemnity shall be paid on animals which have been imported into the State unless the following conditions shall have been met:

(a) the animal shall have been imported into the State in accordance with the rules and regulations of the board covering such importation,

(b) the animal shall have been added to the herd under a plan of the division calling for payment of indemnities in accordance with the rules and regulations of the board covering such herd additions, and

(c) the animal shall have been owned and maintained within the State for at least sixty days prior to the test showing a positive reaction.

Proof of ownership of any such animal shall be furnished by the owner to the department, upon its request.

L.1946, c. 257, p. 898, s. 17. Amended by L.1950, c. 9, p. 33, s. 7.



Section 4:5-93.38 - Appraisement Certificate; Payment Of Indemnity

4:5-93.38. Appraisement certificate; payment of indemnity
Upon presentation of the appraisement certificate to the State Comptroller, with the approval of the department endorsed thereon, the owner shall be entitled to receive from the State treasury the sum fixed by this act.

L.1946, c. 257, p. 899, s. 18.



Section 4:5-93.39 - Insufficiency Of Funds; Order Of Payment

4:5-93.39. Insufficiency of funds; order of payment
Should funds be insufficient for the payment of indemnities for all reacting animals in any fiscal year the department or such board, bureau or other agency as may be charged with such duty shall pay indemnities in the order in which reports and vouchers are received in final approved form when funds again become available for this purpose.

L.1946, c. 257, p. 899, s. 19.



Section 4:5-93.41 - Co-operation With Local And Federal Authorities

4:5-93.41. Co-operation with local and federal authorities
The department may co-operate with any township or county for the control and eradication of brucellosis within the State and with the Bureau of Animal Industry of the United States Department of Agriculture in any system which may be adopted by such bureau for the prevention of the spread and the control of brucellosis and its eradication in the State of New Jersey, or any part thereof, or in the United States and its territories.

L.1946, c. 257, p. 899, s. 21.



Section 4:5-93.42 - Penalty For Violation

4:5-93.42. Penalty for violation
A person who shall violate any of the provisions of this act, except as set forth in section eleven, shall, for a first offense, be liable to a penalty of not less than one hundred nor more than two hundred dollars ($200.00), and shall for each subsequent offense, be liable to a penalty of two hundred dollars ($200.00) or to imprisonment for not more than one year, or both.

L.1946, c. 257, p. 900, s. 22.



Section 4:5-93.43 - Recovery Of Penalty; Enforcement Of Imprisonment

4:5-93.43. Recovery of penalty; enforcement of imprisonment
Any penalty imposed for a violation of any provision of this act shall be sued for and recovered, and the imprisonment, if any, imposed, in any action brought by and in the name of the Secretary of Agriculture in the manner provided by article two of chapter twenty-three of Title 4 of the Revised Statutes (Secs. 4:23-11 et seq.).

L.1946, c. 257, p. 900, s. 23.



Section 4:5-93.44 - Appropriation

4:5-93.44. Appropriation
For the purpose of carrying out the provisions of this act, there is hereby appropriated to the department the sum of twenty-five thousand dollars ($25,000.00), when included in any annual appropriation act.

L.1946, c. 257, s. 24, eff. July 1, 1946.



Section 4:5-93.45 - Repeal

4:5-93.45. Repeal
Sections 4:5-76 to 4:5-93, inclusive, of the Revised Statutes are repealed.

L.1946, c. 257, s. 25, eff. July 1, 1946.



Section 4:5-93.46 - Repeal

4:5-93.46. Repeal
The act entitled "An act concerning the spread of Bang's disease in live stock (which causes undulant fever in the human race), and amending sections 4:5-76, 4:5-77, 4:5-78, 4:5-79, 4:5-80, 4:5-81, 4:5-83, 4:5-84, 4:5-85, 4:5-87, 4:5-88, 4:5-91 and 4:5-92 of the Revised Statutes, repealing section 4:5-90, and supplementing article three, of chapter five, of Title 4 of the Revised Statutes, and making an appropriation for such purposes," approved December sixteenth, one thousand nine hundred and forty (P.L.1940, c. 231), is repealed.

L.1946, c. 256, s. 26, eff. July 1, 1946.



Section 4:5-93.47 - Effective Date Of Act

4:5-93.47. Effective date of act
This act shall take effect July first, one thousand nine hundred and forty-six.

L.1946, c. 257, p. 900, s. 27.



Section 4:5-93.48 - Brucellosis Tests

4:5-93.48. Brucellosis tests
On and after July 1, 1956, the Division of Animal Industry, Department of Agriculture, and its agents, may subject all cattle in this State to tests for brucellosis, which tests shall be conducted in accordance with rules and regulations established and promulgated by the Board of Agriculture, due consideration being given to the percentage of cattle tested, the desirability of maintaining the cattle population free from brucellosis, and other related factors.

L.1956, c. 104, p. 479, s. 1.



Section 4:5-93.49 - Quarantine And Slaughter Of Infected Animals; Orders; Reports

4:5-93.49. Quarantine and slaughter of infected animals; orders; reports
On and after July 1, 1957, any animal giving a positive reaction to an official or private test shall not again be presented for a brucellosis test, but shall be immediately segregated, quarantined and held at the owner's expense until the division issues a written order to move the cattle, which removal shall be immediate and at the owner's expense, to a designated slaughtering center. The animals shall be slaughtered at the time and place specified in the written order, under the supervision of an authorized veterinarian approved by the division, who shall judge the carcass as to fitness for food and file a report thereon with the division within 5 days thereafter.

L.1956, c. 104, p. 479, s. 2.



Section 4:5-93.50 - Purchase Or Sale Without Order Prohibited

4:5-93.50. Purchase or sale without order prohibited
No person shall sell, offer for sale, give away or otherwise dispose of or purchase any animal that has been classified as a brucellosis reactor, either on official or private test, except on written order issued by the division.

L.1956, c. 104, p. 480, s. 3.



Section 4:5-93.51 - Repealer

4:5-93.51. Repealer
Section 11 of the act to which this act is a supplement (P.L.1946, c. 257) is hereby repealed.

L.1956, c. 104, p. 480, s. 4.



Section 4:5-94 - Definitions

4:5-94. Definitions
As used in this article:

"Division" means the Division of Animal Health.

"Department" means the Department of Agriculture.

"European fowl pest" means the contagious disease known by that name.

"Poultry" includes, chickens, roosters, capons, hens, ducks, geese, turkeys, pigeon and guinea fowl.

"Receiving point or station" includes railroad yards or sidings, express stations or other points where live poultry is received for immediate slaughter or any other purpose.

Amended by L.1967, c. 175, s. 8, eff. July 25, 1967.



Section 4:5-95 - Quarantine Of Receiving Points Or Stations

4:5-95. Quarantine of receiving points or stations
The department may, in its discretion, establish quarantines of receiving points or stations.



Section 4:5-96 - Proper Facilities At Receiving Points, Stations Or Other Premises

4:5-96. Proper facilities at receiving points, stations or other premises
Proper facilities must be provided by the owner of all receiving points or stations, slaughtering and distributing points or other premises where live poultry is kept for any purpose, for the handling of healthy poultry and the cleaning and disinfecting of all infected or exposed equipment, and the disposition of all dead or diseased poultry.



Section 4:5-97 - Sanitary Condition At Receiving Points

4:5-97. Sanitary condition at receiving points
The receiving point or station, including the equipment thereof, and in addition all cars, trucks, wagons or other vehicles, coops, crates, batteries and other containers, used at any time in the handling of live poultry, must be kept in a clean and sanitary condition.



Section 4:5-98 - Receiving Points, Stations Or Other Premises Subject To Regulations

4:5-98. Receiving points, stations or other premises subject to regulations
All receiving points or stations, slaughtering and distributing points or other premises where live poultry is kept for any purpose, shall be subject to such rules and regulations of the department as may be necessary to prevent the spread of European fowl pest or any other contagious, infectious or communicable disease.



Section 4:5-99 - Importation Of Infected Or Exposed Poultry Or Containers

4:5-99. Importation of infected or exposed poultry or containers
No live poultry affected with or directly exposed to European fowl pest or any other contagious, infectious or communicable disease of poultry, and no carcasses of poultry which have died from any such disease, or the coops, crates or other containers used in the handling of such diseased or dead poultry, or manure or litter from such diseased poultry or containers shall be shipped, transported or moved from any state in the United States, the District of Columbia or from any province of the Dominion of Canada into or through this state.



Section 4:5-100 - Transportation Of Infected Or Exposed Poultry Or Containers

4:5-100. Transportation of infected or exposed poultry or containers
No live poultry affected with or directly exposed to European fowl pest or any other contagious, infectious or communicable disease of poultry, and no carcass or carcasses of such poultry which have died from any such disease, or the coops, crates or other containers used in the handling of such diseased or dead poultry, or manure or litter from such diseased poultry or containers, shall be shipped, transported or moved from points within this State except under a permit from the director of the division.

Amended by L.1967, c. 175, s. 9, eff. July 25, 1967.



Section 4:5-101 - Removal Of Exposed Poultry For Slaughter

4:5-101. Removal of exposed poultry for slaughter
Live poultry found upon inspection to be exposed to European fowl pest or any other contagious, infectious or communicable disease of poultry may be moved for immediate slaughter under a permit from the chief of the bureau, to such place or places as the permit shall designate and shall there be slaughtered under the direction or supervision of a representative of the department or its authorized agent.



Section 4:5-102 - Disinfecting Poultry Houses And Premises

4:5-102. Disinfecting poultry houses and premises
All premises upon which poultry is found affected with or directly exposed to European fowl pest or any other contagious, infectious or communicable disease of poultry, including poultry houses, crates, coops, containers, troughs, or other accessories, shall be thoroughly cleaned and disinfected by the owner thereof.



Section 4:5-103 - Disposition Of Dead Or Diseased Poultry

4:5-103. Disposition of dead or diseased poultry
The owner of such premises must provide for the proper disposition of all dead or diseased poultry under the supervision or direction of a representative of the bureau or its authorized agent.



Section 4:5-104 - Co-operation With Federal Agencies

4:5-104. Co-operation with federal agencies
The department may co-operate with the bureau of animal industry of the United States department of agriculture in any general national system which may be adopted by such bureau for the prevention of the spread of European fowl pest or any other contagious, infectious or communicable disease of poultry, and its eradication in the United States and its territories.



Section 4:5-105 - Rules And Regulations

4:5-105. Rules and regulations
The department may make such rules and regulations as may be necessary for the proper enforcement of the provisions of this article.



Section 4:5-106 - Penalty For Violating Article

4:5-106. Penalty for violating article
A person who shall violate the provisions of this article shall for a first offense be liable to a penalty of not less than one hundred nor more than two hundred dollars, and shall for each subsequent offense be liable to a penalty of two hundred dollars or to imprisonment for not more than one year, or both.

The penalty herein prescribed shall be sued for and recovered and the imprisonment imposed in an action to be brought by and in the name of the secretary of agriculture in the manner provided in article 2 of chapter 23 of this title (s. 4:23-11 et seq.).



Section 4:5-106.1 - Definitions

4:5-106.1. Definitions
As used in this act:

"Department" means the New Jersey Department of Agriculture.

"Board" means the New Jersey State Board of Agriculture.

"Secretary" means the New Jersey Secretary of Agriculture.

"Person" means the State, any municipality, political subdivision, institution, public or private, corporation, individual, partnership or other entity except that it shall not mean a person who feeds exclusively his own household garbage to swine which are raised for such person's own use.

"Garbage" means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking and consumption of foods including animal carcasses or parts thereof; but the term "garbage" shall not apply to waste materials from slaughterhouses which go directly to rendering plants for processing.

"Garbage-feeding hog farm" includes all premises on which 1 or more swine are maintained and are fed garbage which has been obtained elsewhere than on the premises where fed.

"Cooked or treated garbage" is garbage which, regardless of previous processing, has been heated either on the premises of the garbage-feeding hog farm where such garbage is to be fed, or at a location approved by the department, to a temperature high enough and for a sufficient length of time to kill disease organisms which are transmissible through garbage, or otherwise treated, in accordance with the rules and regulations of the board.

L.1957, c. 140, p. 533, s. 1.



Section 4:5-106.2 - Rules And Regulations

4:5-106.2. Rules and regulations
The board may adopt and promulgate such rules and regulations as it may deem necessary in carrying out the provisions of this act in order to prevent the spread of disease among domestic animals.

L.1957, c. 140, p. 533, s. 2.



Section 4:5-106.3 - Duties Of Department Of Agriculture

4:5-106.3. Duties of Department of Agriculture
It shall be the duty of the department to:

a. License garbage-feeding hog farms as prescribed in this act;

b. Carry on a program which will demonstrate swine disease control practices and measures for the control and eradication of contagious and infectious diseases;

c. Enforce rules and regulations adopted by the board for the control of contagious and infectious swine diseases.

L.1957, c. 140, p. 534, s. 3.



Section 4:5-106.4 - Licenses; Exceptions

4:5-106.4. Licenses; exceptions
No person shall operate or conduct a garbage-feeding hog farm as defined in section 1 of this act unless licensed as provided in this act, but this act shall not apply to any person who feeds exclusively his own household garbage to swine which are raised for such person's own use.

L.1957, c. 140, p. 534, s. 4.



Section 4:5-106.5 - Treatment Of Garbage

4:5-106.5. Treatment of garbage
No license shall be issued by the department to conduct a garbage-feeding hog farm, nor shall any place be used for that purpose, unless the department is satisfied that all rules and regulations of the board will be complied with, and that all garbage to be fed to swine will be satisfactorily treated or heated to a temperature high enough and for a sufficient length of time to kill disease organisms which are transmissible through garbage as set forth in this act.

L.1957, c. 140, p. 534, s. 5.



Section 4:5-106.6 - Transfer Of Licenses

4:5-106.6. Transfer of licenses
No license issued under this act shall be transferable by the licensee, and each license shall apply to only one place of business which shall be specified in the license. Any licensee operating more than 1 such place of business shall obtain a separate license for each place.

L.1957, c. 140, p. 534, s. 6.



Section 4:5-106.7 - Application For License; Fee; Expiration Date

4:5-106.7. Application for license; fee; expiration date
Every applicant for a license to operate a garbage-feeding hog farm shall file his application with the department upon forms provided by the department which shall contain such information as the department shall require. Each application shall be accompanied by a fee of $25.00 if the applicant has less than 100 head of swine and $50.00 if the applicant has 100 or more head of swine which shall be retained by the department whether or not the license is issued. Every license so issued shall expire on December 31 next succeeding the date of its issuance and may be renewed upon filing such application accompanied by the required fee on or before December 1 in each year. All fees received pursuant to this act shall be paid into the State Treasury.

L.1957, c. 140, p. 535, s. 7. Amended by L.1971, c. 234, s. 1, eff. June 23, 1971.



Section 4:5-106.8 - Issuance Of License; Investigation

4:5-106.8. Issuance of license; investigation
Upon receiving an application for such license, the department shall send an authorized representative to inspect the premises where the applicant desires to conduct a garbage-feeding hog farm, and subject to approval of the buildings, equipment, sanitary conditions, and such other requirements as the board may deem necessary, the department shall issue to said applicant a license to conduct such business.

L.1957, c. 140, p. 535, s. 8.



Section 4:5-106.9 - Notification Of Reasons For Refusal To Grant License

4:5-106.9. Notification of reasons for refusal to grant license
If the authorized representative of the department finds that such premises cannot be approved for a license upon inspection, he shall notify the applicant wherein the same fail to comply. If, within a reasonable time thereafter, to be fixed by the department, the specified defects are remedied, the department shall make a second inspection and proceed therewith as in the case of the original inspection.

L.1957, c. 140, p. 535, s. 9.



Section 4:5-106.10 - Impeding Or Preventing Inspections

4:5-106.10. Impeding or preventing inspections
No authorized representative of the department shall be impeded or prevented from entering any garbage-feeding hog farm or any part of any building, or any part of the premises for the purpose of making inspections of the premises and the methods of operation as prescribed by this act or by the rules and regulations of the board as adopted and promulgated under this act.

L.1957, c. 140, p. 535, s. 10.



Section 4:5-106.11 - Frequency Of Inspections

4:5-106.11. Frequency of inspections
The department shall send an authorized representative to inspect the buildings and premises of each licensee as often as it deems necessary and at least once during each license year.

L.1957, c. 140, p. 536, s. 11.



Section 4:5-106.12 - Examination Of Records

4:5-106.12. Examination of records
Any authorized representative of the department may examine such records as are required, on forms supplied by the department, pertaining to the operation of a garbage-feeding hog farm. Copies of such records shall be submitted to the department on request.

L.1957, c. 140, p. 536, s. 12.



Section 4:5-106.13 - Violations; Issuance, Restoration, Revocation Or Suspension Of Licenses; Hearings

4:5-106.13. Violations; issuance, restoration, revocation or suspension of licenses; hearings
The department shall have power to refuse to issue or restore, and to revoke or suspend the license of any person upon due hearing, on proof of violation of any provision of this act or of the rules and regulations adopted pursuant to this act, and shall have the power to require the attendance of witnesses and the production of such books, records and papers as it may desire. A written statement of the charges against such person shall be served upon him at least 10 days before the day set for the hearing. The hearing shall be before the Secretary of Agriculture or a duly authorized representative of the department and the person complained against shall have an opportunity to produce witnesses or other evidence in his behalf, and to confront witnesses against him.

L.1957, c. 140, p. 536, s. 13.



Section 4:5-106.14 - Penalties

4:5-106.14. Penalties
Any person who violates any of the provisions of this act or any order, rule or regulation made by the board under this act, shall be liable to a penalty of not more than $100.00 and for the second and each subsequent offense to a penalty of not more than $200.00.

L.1957, c. 140, p. 536, s. 14.



Section 4:5-106.15 - Jurisdiction

4:5-106.15. Jurisdiction
15. Jurisdiction of proceedings to collect penalties collectible under the provisions of this act is vested in the Superior Court and the municipal court in any municipality where the defendant may be apprehended or where he may reside. Process shall be either a summons or warrant and shall be prosecuted in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1957,c.140,s.15; amended 1991,c.91,s.157.



Section 4:5-106.16 - Imprisonment Upon Failure To Pay Judgment

4:5-106.16. Imprisonment upon failure to pay judgment
If judgment is rendered for the plaintiff the court shall cause a defendant who shall fail to pay forthwith the amount of the judgment rendered against him, and all costs and charges incident thereto, to be committed to the county jail until the judgment is paid but no such imprisonment shall exceed 30 days in the case of the first offense or 90 days for a second or subsequent offense.

L.1957, c. 140, p. 537, s. 16.



Section 4:5-106.17 - Committee Representing Swine Industry

4:5-106.17. Committee representing swine industry
The board shall appoint a committee of 5 representatives of the swine industry of the State, 1 of whom shall be a producer of grain-fed swine, and 4 of whom shall be feeders of cooked or treated garbage. The members of this committee shall be appointed for 3-year terms running from January 1 to January 1, 3 years thereafter except that of the first members appointed, 1 shall be for a term of 1 year, 2 for a term of 2 years and 2 for a term of 3 years, as designated by the board. Vacancies shall be filled in the same manner for the unexpired term only. The committee shall serve as an advisory committee to the board and to the secretary on all matters pertaining to the swine industry and to the control of contagious and infectious diseases of swine. All members of the committee shall serve without compensation.

L.1957, c. 140, p. 537, s. 17.



Section 4:5-106.18 - Effective Date Of License

4:5-106.18. Effective date of license
No license to operate a garbage-feeding hog farm shall be required in order to operate such a farm prior to January 1, 1958. On and after January 1, 1958, it shall be unlawful for any person to operate a garbage-feeding hog farm in this State, unless such person is the holder of the license required by this act.

L.1957, c. 140, p. 537, s. 18.



Section 4:5-106.19 - Municipal Regulations

4:5-106.19. Municipal regulations
Nothing herein contained shall preclude municipal regulation of garbage-feeding hog farms, provided such municipal control is consistent with, and in furtherance of, the provisions of this act; nor shall anything herein contained prevent the adoption of any ordinance or other regulation by the governing body or the local board of health of any municipality to exclude from the municipality any garbage-feeding hog farms or the importation of garbage into the municipality for hog feeding purposes; nor nullify any existing valid ordinance or other regulation of such nature heretofore adopted.

L.1957, c. 140, p. 537, s. 19.



Section 4:5-106.20 - Effective Date

4:5-106.20. Effective date
This act shall take effect December 1, 1957.

L.1957, c. 140, p. 538, s. 20.



Section 4:5-107 - Definitions

4:5-107. Definitions
As used in this article:

"Division" means the Division of Animal Health.

"Department" means the Department of Agriculture.

"Board" means the State Board of Agriculture.

Amended by L.1950, c. 293, p. 994, s. 11; L.1967, c. 175, s. 10, eff. July 25, 1967.



Section 4:5-108 - License For Sale Or Distribution

4:5-108. License for sale or distribution
No person shall sell, give away or distribute to a person within the State any tuberculin, mallein, serum, virus, vaccine, bacterin or analogous product for diagnostic or therapeutic purposes for animals without a license or written permission therefor granted by the director of the division.

Amended by L.1950, c. 293, p. 994, s. 12.



Section 4:5-109 - Rules And Regulations; Revocation Of License

4:5-109. Rules and regulations; revocation of license
The director of the division may make rules and regulations for the enforcement of this article and failure to comply with the same shall be sufficient cause for him to revoke the license granted or permission given.

Amended by L.1950, c. 293, p. 994, s. 13.



Section 4:5-110 - Permission To Administer Disease-producing Substance

4:5-110. Permission to administer disease-producing substance
No person shall inject or otherwise administer to any domestic animal any virus or other disease-producing substance, or substance containing pathogenic or disease-producing germs of a kind that is virulent for domestic animals, unless specific permission for the purpose is granted by the director of the division in writing, upon blanks provided by the department for that purpose.

Amended by L.1950, c. 293, p. 994, s. 14.



Section 4:5-111 - Report Of Each Sale And Injection Of Tuberculin Or Mallein

4:5-111. Report of each sale and injection of tuberculin or mallein
Each sale, donation or distribution of tuberculin or mallein and each injection or test made with tuberculin or mallein within this State shall be reported in writing to the director of the division within seven days immediately after such sale, donation, distribution or test. The report shall be signed by the person making the same, and shall give the name of the purchaser or receiver of the tuberculin or mallein, the amount, the date of sale, donation or distribution, the name and address of the owner of the animals to be injected or tested, the locality where the test or injection was made, the description of the animals tested and a complete record of the test in detail upon blanks supplied by the department.

Amended by L.1950, c. 293, p. 995, s. 15.



Section 4:5-112 - Penalty

4:5-112. Penalty
A person who shall violate any of the provisions of this article shall be liable to a penalty of one hundred dollars ($100.00) for each offense to be sued for and recovered in a civil action by and in the name of the department.

Amended by L.1953, c. 5, p. 28, s. 5.



Section 4:5A-20 - Definitions

4:5A-20. Definitions
a. "Department" means the Department of Agriculture.

b. "Disposal plant" means a place of business or the location where the carcasses of domestic animals or meat packing house refuse are: (1) received or unloaded; (2) processed for the purpose of obtaining the hides, skin, grease residue, fertilizer, food for animals or any other by-product in any manner; or (3) fed to hogs, dogs, fur bearing or other animals, but shall not include an establishment inspected under the "Federal Meat Inspection Act" (21 U.S.C. 601 et seq.)

c. "Carcasses of domestic animals" means bodies or any part thereof of dead livestock which are not intended for human food.

d. "Reportable diseases" means diseases dangerous to animal health as enumerated in regulations of the department adopted under the authority of section 7 of P.L.1950, c. 293 (C. 4:1-21.5).

e. "Secretary" means the Secretary of Agriculture.

L.1983, c. 179, s. 1, eff. May 10, 1983.



Section 4:5A-21 - Disposal Plant; License To Operate Or Conduct; Fees; Rules And Regulations

4:5A-21. Disposal plant; license to operate or conduct; fees; rules and regulations
No person shall operate or conduct a disposal plant without a license from the department. The department shall, by rule and regulation adopted in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), set fees for licenses and set reasonable inspection and sanitation standards for operators, buildings, containers and vehicles. Fees for licensing shall cover clerical, printing and inspection costs of the department.

L.1983, c. 179, s. 2, eff. May 10, 1983.



Section 4:5A-22 - Inspections

4:5A-22. Inspections
A licensee shall, upon the presentation of official credentials by any department employee or other duly authorized representative of the Secretary of Agriculture, during ordinary business hours, permit the representative to enter his place of business and examine the records required to be kept under section 4 of this act and the facilities and inventory pertaining to the business of the licensee, and to take reasonable samples of the inventory. Any necessary facilities, other than reproduction equipment, for the examination and copying of records and for the examination and sampling of inventory shall be afforded to the department employee or other authorized representative of the secretary.

L.1983, c. 179, s. 3, eff. May 10, 1983.



Section 4:5A-23 - Records

4:5A-23. Records
Each licensee shall keep at his place of business a record of each place at which he obtains carcasses of domestic animals, containing location, name and address of owner, date picked up and the sequence in which carcasses are picked up from each place on each date.

L.1983, c. 179, s. 4, eff. May 10, 1983.



Section 4:5A-24 - Hauling And Transporting Carcasses Of Animals Dead From Disease

4:5A-24. Hauling and transporting carcasses of animals dead from disease
A licensee may haul and transport the carcasses of animals that have died from disease, in a covered vehicle, bed or tank which is watertight and is so constructed that no drippings or seepings from the carcasses can escape from the vehicle, bed or tank. Such vehicle shall not be driven into the yard, or upon the premises of any person, unless the driver first obtains the permission of the person.

L.1983, c. 179, s. 5, eff. May 10, 1983.



Section 4:5A-25 - Penalties; Enforcement

4:5A-25. Penalties; enforcement
6. a. The department shall annually adopt a penalty schedule for specific violations of the provisions of this act or regulations adopted pursuant to this act. Penalties shall be set between a minimum of $100.00 to a maximum of $3,000.00 per violation.

b. Penalties shall be collected in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court or any municipal court where the defendant may reside, or where the violation was detected, or where the defendant was apprehended shall have jurisdiction to enforce the act and the regulations adopted thereunder.

c. The department may bring an administrative action before an administrative law judge to enforce the provisions of this act or regulations adopted thereunder. Any final determination and penalty assessment by an administrative law judge may be enforced in the Superior Court in an action brought for that purpose by the Attorney General on behalf of the department.

d. Any habitual violation of the provisions of this act or any regulations adopted thereunder may be restrained by the Superior Court in an action brought for that purpose by the Attorney General on behalf of the department.

L.1983,c.179,s.6; amended 1991,c.91,s.158.



Section 4:5A-26 - Rules And Regulations

4:5A-26. Rules and regulations
The department may adopt and promulgate rules and regulations necessary in carrying out the provisions of this act to prevent the spread of disease among domestic animals.

L.1983, c. 179, s. 7, eff. May 10, 1983.



Section 4:6-1 - Definitions

4:6-1. Definitions
As used in this chapter:

a. "Department" means the department of agriculture.

b. "Disease" unless otherwise herein limited or enlarged means the diseases known as American foulbrood or European foulbrood or other discoverable, contagious or infectious bee disease.



Section 4:6-2 - Study Of Outbreaks

4:6-2. Study of outbreaks
The department shall study and investigate or cause to be studied and investigated, outbreaks of any bee disease and other conditions unfavorable to the development of bees within the state.



Section 4:6-3 - Infested Colonies Or Apparatus As Nuisance

4:6-3. Infested colonies or apparatus as nuisance
A colony of honey bees, or apparatus used in bee-keeping, known to be infested with American foulbrood or European foulbrood or other serious, discoverable, contagious or infectious bee disease is hereby declared a public nuisance and subject to abatement as provided in this chapter.



Section 4:6-4 - Investigation Of Apiaries

4:6-4. Investigation of apiaries
The department shall investigate or cause to be investigated all apiaries or other places where bees are kept or raised in this state and all complaints of the existence of diseases of any kind in apiaries or other places where bees are kept or raised in this state.



Section 4:6-5 - Inspection Of Apiaries Raising Queen Bees For Sale

4:6-5. Inspection of apiaries raising queen bees for sale
A person in this State engaged in the rearing of queen bees for sale shall have his apiary inspected at least twice during each summer and a person who shall fail to comply with this requirement shall be liable to a penalty of $200.00. The department shall inspect all such apiaries at least twice each season, when requested by the owner.

Amended by L.1977, c. 159, s. 1, eff. July 14, 1977.



Section 4:6-6 - Certification Of Apiaries Raising Queen Bees For Sale

4:6-6. Certification of apiaries raising queen bees for sale
Whenever the department shall find any apiary where queen bees are raised for sale to be free from disease, as defined in section 4:6-1 of this title, he shall furnish the owner with a certificate to that effect. The certificate shall state the date of its expiration. It may be revoked at any time the department shall find evidence of the appearance of disease as defined in said section 4:6-1 in the queen rearing yard.



Section 4:6-7 - Notice To Owner Of Diseased Apiary

4:6-7. Notice to owner of diseased apiary
Whenever in the course of the inspections or investigations made or carried on by the department as provided in this chapter, it shall become aware of the existence of disease as defined in section 4:6-1 of this title in any apiary or colony of bees, it shall notify the owner or manager of the infested or diseased apiary or colony of the character of the infestation and of the treatment to be administered for the eradication of such disease.



Section 4:6-8 - Contents Of Notice And Order For Treatment

4:6-8. Contents of notice and order for treatment
The notice and order for treatment, referred to in section 4:6-7 of this title, shall be in writing and shall specify the time within which the prescribed treatment shall be administered, which shall not be less than eight days after the service of the notice. The directions for treatment shall be written or printed and may consist of a bulletin or other publication of the department or of the state agricultural experiment station.



Section 4:6-9 - Quarantine Provision Included In Notice And Order

4:6-9. Quarantine provision included in notice and order
In order to prevent the spread of the disease as defined in section 4:6-1 of this title between the time of its discovery and its eradication the notice and order shall include a provision placing the bee yard and equipment, of which the infected colony or equipment is a part, under quarantine forbidding the removal, sale, barter or giving away of the whole or any part thereof until the quarantine is lifted in whole or in part by written notice from the department.



Section 4:6-10 - Type Of Hives Required; Seizure Of Other Types As Nuisances

4:6-10. Type of hives required; seizure of other types as nuisances
On and after July first, one thousand nine hundred and thirty-nine, it shall be unlawful for any person, firm or corporation to keep or to maintain honey bees in any hives other than modern, movable, frame hives which permit the thorough examination of every comb in order to detect the presence of bee diseases. All other types of boxes or receptacles for bees which are in use after July first, one thousand nine hundred and thirty-nine, are hereby declared to be a public nuisance, and a menace to the community, and the Department of Agriculture may seize and destroy the same without remuneration to the owner.

Amended by L.1939, c. 104, p. 385, s. 1.



Section 4:6-11 - Compliance With Orders; Powers In Case Of Noncompliance

4:6-11. Compliance with orders; powers in case of noncompliance
The person upon whom the notice and order, referred to in sections 4:6-7 to 4:6-10 of this title, is served shall comply with it in all respects within the time limited in such notice and order. Upon failure to comply with the notice or order to treat or transfer bees, the department may give such assistance or take such summary action as, in its judgment, is necessary to prevent the spread of disease, as defined in section 4:6-1 of this title even though such action involves, in extreme cases, the immediate destruction of bees and equipment without compensation.



Section 4:6-12 - Keeping Of Infested Bees; Penalty

4:6-12. Keeping of infested bees; penalty
No person shall have or keep in his possession or in an apiary, a colony of bees infested by the diseases known as American foulbrood or European foulbrood or by any other disease which is contagious or infectious in its nature and injurious to honey bees in their egg, larvae, pupal or adult stages, and a person who shall have or keep in his possession any colony of bees so infested, after notice of the existence of the disease given as provided in sections 4:6-7 to 4:6-9 of this Title, shall be liable to a penalty of $200.00.

Amended by L.1977, c. 159, s. 2, eff. July 14, 1977.



Section 4:6-13 - Sale Or Removal Of Infested Bees Or Materials; Penalty

4:6-13. Sale or removal of infested bees or materials; penalty
No owner or other person having diseased bees or their larvae, or infested hives, combs or other appliances or utensils for keeping bees, shall expose, sell, barter or give away or permit the removal thereof until after treatment has been administered as prescribed by the department, and such bees, larvae, hives, combs or other appliances or utensils shall not be exposed, sold, bartered or given away after treatment until they are declared safe and written permission is given by the department.

A person who shall violate this section shall be liable to a penalty of $200.00.

Amended by L.1977, c. 159, s. 3, eff. July 14, 1977.



Section 4:6-14 - Shipments Of Queen Bees Without Certificate Attached; Penalty

4:6-14. Shipments of queen bees without certificate attached; penalty
No package or parcel containing queen bees shall be shipped or delivered from an apiary where queen bees are raised for sale without having attached to it a certificate from the department, giving the date of the last inspection, and containing the statement that the apiary in which the bees were reared was, at the time of the inspection, free from disease as defined in section 4:6-1 of this Title.

A person who shall violate the provisions of this section shall be liable to a penalty of $200.00.

Amended by L.1977, c. 159, s. 4, eff. July 14, 1977.



Section 4:6-15 - Requirements Respecting Importation Of Bees Or Used Supplies; Penalty

4:6-15. Requirements respecting importation of bees or used supplies; penalty
No colony or nucleus of bees or used apiary supplies coming from a state or country having apiary inspection service shall be accepted by any person or common carrier for transportation to a point within this State unless accompanied by a valid certificate of inspection stating that the colony or supplies are free from infectious or contagious bee diseases.

A colony or nucleus of bees or used apiary supplies coming into this State from a state or country having no apiary inspection service shall be immediately reported by the consignee and by the person or carrier delivering them in this State, giving the name and address of the consignee, to the department, which shall cause the shipment to be inspected at such time as shall be expedient.

This section shall not apply to the delivery of queen bees when not accompanied by brood or comb, or to bees shipped in wire cages when not accompanied by brood or comb.

A person who shall violate this section shall be liable to a penalty of $100.00 for each offense.

Amended by L.1977, c. 159, s. 5, eff. July 14, 1977.



Section 4:6-16 - Information As To Number And Location Of Colonies; Penalty

4:6-16. Information as to number and location of colonies; penalty
A person having one or more colonies of bees in his possession or management shall within 8 days after a written request from the department furnish a statement of the number of colonies and the exact location thereof.

A person who shall fail to comply with the request or who shall make a false statement as to the number and location of colonies shall be subject to a penalty of $200.00.

Amended by L.1977, c. 159, s. 6, eff. July 14, 1977.



Section 4:6-17 - Penalty Enforcement; Hearing

4:6-17. Penalty enforcement; hearing
4:6-17. Any penalty imposed by this act shall be collected or enforced in a summary manner, without a jury, in any court of competent jurisdiction according to the procedure provided by "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and municipal court shall have jurisdiction to enforce the provisions of this act.

Any violation of this chapter or any of the orders or rules or regulations of the department made pursuant to this act may be restrained by the Superior Court in an action brought for such purpose by the department.

The State Police, county and municipal law enforcement officers are authorized and directed to assist in the enforcement of the provisions of this chapter upon request by the department.

Any person aggrieved by an order of this department pursuant to this act shall have 15 days from the date of delivery of said order to petition the department for administrative hearing. The department shall, within 30 days of such petition, schedule said hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

Amended 1953, c.5, s.6; 1977,c.159,s.7; 1991,c.91,s.159.



Section 4:6-18 - Right Of Entry To Inspect; Interference With Officers

4:6-18. Right of entry to inspect; interference with officers
For the purpose of making the investigations and inspections specified in this chapter and to enforce the provisions of the same, the officers and agents of the department shall have free entry upon or into any apiaries or premises where bees are kept or hives or combs or other bee-keeping equipment and appliances are stored.

Any interference with or obstruction made to such officers or agents while engaged in the performance of the duties imposed by this chapter shall subject the offender to punishment as a disorderly person under the general laws of the state, upon a charge made against him by the officer interfered with.



Section 4:6-19 - Abandoned Apiaries; Written Notice; Steps To Protect Neighboring Apiaries

4:6-19. Abandoned apiaries; written notice; steps to protect neighboring apiaries
When an apiary is deemed to be an abandoned apiary, written notice shall be given by certified mail to the owner or operator thereof, if he can be located, that the apiary is an abandoned apiary. If he cannot be located, such notice shall be served on the owner of the land on which the apiary is located. If such apiary continues to be so abandoned for 60 days thereafter, the agent may take whatever steps are necessary to protect the welfare of neighboring apiaries, including the removal or destruction of apiaries deemed abandoned.

L.1977, c. 159, s. 8, eff. July 14, 1977.



Section 4:6-20 - Rules And Regulations

4:6-20. Rules and regulations
The State Board of Agriculture shall have the power to promulgate and enforce rules and regulations to implement the provisions of this act.

L.1977, c. 159, s. 9, eff. July 14, 1977.



Section 4:6-21 - Rules, Regulations Relative To Preservation Of Honey Bee Colonies.

4:6-21 Rules, regulations relative to preservation of honey bee colonies.

1.The Secretary of Agriculture in conjunction with the Commissioner of Environmental Protection, and in cooperation with the New Jersey Beekeepers Association, the New Jersey Pest Management Association, and the New Jersey Cooperative Extension of Rutgers, The State University, shall, within 18 months after the effective date of this act, develop and adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to require certified commercial pesticide applicators and licensed commercial pesticide operators in the State to contact identified county, regional or State agricultural agencies to either obtain assistance in relocating specific honey bee colonies, or to seek approval to destroy the colonies, prior to extermination. The provisions of this section shall not apply to honey bee colonies found residing within buildings or other indoor structures. These rules and regulations shall establish the provisions necessary to effectuate the purpose of this section, and shall include any appropriate emergency health and safety exceptions, minimum response times for agricultural agencies or designated responders, as well as enforcement and penalty provisions for violations.

L.2007, c.271, s.1.



Section 4:6-22 - Violations; Penalties, Use.

4:6-22 Violations; penalties, use.

2.Any person who intentionally destroys a man-made honey bee hive without the approval required pursuant to R.S.4:6-1 et seq. or section 1 of P.L.2007, c.271 (C.4:6-21) shall be liable to a civil penalty of up to $1,000 for each offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court and municipal court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999" in connection with this act. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. Penalties recovered for violations of this section shall be remitted to the Department of Agriculture and expended on programs to revive honey bee populations in the State.

L.2007, c.271, s.2.



Section 4:6-23 - Penalty For Destruction Of Man-made Native Bee Hive; Definitions.

4:6-23 Penalty for destruction of man-made native bee hive; definitions.

1. a. Any person who intentionally destroys a man-made native bee hive shall be liable to a civil penalty of up to $500 for each offense.

b.Any penalty imposed pursuant to subsection a. of this section shall be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court and municipal court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999" in connection with this act. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. Penalties recovered for violations of this section shall be remitted to the Department of Agriculture and expended on programs to manage or revive honey bee or native bee populations in the State.

c.As used in this section:

"Man-made native bee hive" means a tube or other apparatus in which bees may nest, and which is installed to attract native bees other than honeybees.

"Native bee" means a bee of a species that is native to the State and does not produce honey, but provides for the pollination of crops or plants, or other agricultural, environmental, or horticultural benefits.

L.2015, c.77, s.1.



Section 4:6-24 - Regulation Of Breeding, Keeping Of Honey Bees.

4:6-24 Regulation of breeding, keeping of honey bees.

2. a. The Department of Agriculture shall regulate the breeding and keeping of honey bees and any activities related thereto, including, but not limited to, the use of honey bees for pollination, the reproduction and sale of honey bees, and the production of honey and other apiary products from such bees, and may delegate its monitoring and enforcement authority to a municipality pursuant to subsection b. of section 1 of P.L.2015, c.76 (C.40:48-1.5).

b.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Department of Agriculture shall adopt any rules and regulations necessary for the implementation of P.L.2015, c.76 (C.40:48-1.5 et al.), including but not limited to:

(1)apiary standards for the breeding and keeping of honey bees, the use of honey bees for pollination, the reproduction and sale of honey bees, and the production of honey and other apiary products from such bees; and

(2)standards of administrative procedure for a municipality to monitor and enforce the rules and regulations adopted pursuant to this subsection. The standards shall include provisions for the preparation and submittal to the department by the municipality of periodic reports on the results of monitoring and enforcement activities undertaken by the municipality.

c.When developing the standards adopted pursuant to subsection b. of this section, the Department of Agriculture shall consult with the New Jersey League of Municipalities, the New Jersey Beekeepers Association, and the Mid-Atlantic Apiculture Research and Extension Consortium, or successor organizations with similar purposes. The standards shall reflect consideration of:

(1)the population densities in rural, suburban, and urban areas of the State;

(2)the densities and intensities of development and differing land uses in communities throughout the State; and

(3)any other characteristics of various regions of the State that the department determines to be significant to the regulation of apiary activities in the State.

L.2015, c.76, s.2.



Section 4:7-1 - Determining Existence; Declaring Epidemics; Quarantine

4:7-1. Determining existence; declaring epidemics; quarantine
The state board of agriculture may:

a. Determine the existence of dangerous plant diseases and of dangerously injurious insects and declare the same to be epidemic;

b. Establish and enforce general or local quarantine.

These powers and duties are in addition to and not in limitation of any similar powers and duties conferred upon the board by the specific provisions appearing elsewhere in this title.



Section 4:7-2 - Diseases And Insects Not Designated In Statutes

4:7-2. Diseases and insects not designated in statutes
All powers and duties conferred upon the board with reference to any specific dangerous plant disease or to any specific dangerously injurious insect, the board shall have and perform with reference to any other such disease or insect not specifically referred to in this chapter but determined by the board to be a dangerous plant disease or a dangerously injurious insect.



Section 4:7-3 - Penalty For Violating Orders Of Board

4:7-3. Penalty for violating orders of board
A person who shall violate or fail to comply with an order of the board, or its constituted agent, made pursuant to sections 4:7-1 and 4:7-2 of this title, shall be liable to a penalty of not less than fifty nor more than one hundred dollars for each violation or failure to comply, to be sued for and recovered by and in the name of the secretary of agriculture in the manner provided in article 2 of chapter 23 of this title (s. 4:23-11 et seq.).



Section 4:7-4 - "Department" Defined

4:7-4. "Department" defined
As used in this article the word "department" means the department of agriculture.



Section 4:7-5 - Importation Or Distribution Of Infested Plants

4:7-5. Importation or distribution of infested plants
No person shall import into the state or distribute by sale, gift or otherwise within the state, any plant material, cuttings, seeds, bulbs, tubers, trees, shrubs or vines known to be infested with any disease which by transmission to another plant would cause the death or mutilation of the latter.



Section 4:7-6 - Keeping Or Distribution Of Plant Material After Notice Of Infestation

4:7-6. Keeping or distribution of plant material after notice of infestation
The keeping or maintenance, sale, gift or distribution of any plant material, cuttings, seeds, bulbs, tubers, trees, shrubs or vines after notice of such infestation is hereby declared to be a nuisance subject to abatement as described in this article, and an offense punishable as provided in section 4:7-14 of this title.



Section 4:7-7 - Examination Of Nurseries And Other Establishments

4:7-7. Examination of nurseries and other establishments
The department shall examine as often as may be necessary all nurseries and other establishments or places within the state where plants are grown for sale, or from which plant material of any kind is distributed, to determine the condition as to freedom from disease of the plant stock grown for sale or distribution.



Section 4:7-8 - Treatment Or Destruction Of Diseased Or Suspected Plants; Prohibiting Shipment

4:7-8. Treatment or destruction of diseased or suspected plants; prohibiting shipment
If upon examination as provided in section 4:7-7 of this title, the department shall find evidence of the presence of any disease dangerous to plants commonly grown within the state it shall at once notify the owner or manager of the nursery, establishment or place of the character of the disease and shall forthwith require the spraying, fumigation or other treatment necessary to free the plants of the disease.

The department may prohibit the shipment of any diseased or suspected plants until satisfied that the disease no longer exists in dangerous form.

If the department shall discover in a nursery, or elsewhere within the state, any plant infested with a virulent disease that cannot be eradicated by treatment, the department shall forthwith order it to be destroyed.



Section 4:7-9 - Notices And Orders By Department And Service Thereof

4:7-9. Notices and orders by department and service thereof
All notices, orders or directions issued by the department in connection with this article shall be in writing, supplemented by such printed matter as may be needed to explain the written orders. They shall be served personally upon the owner or manager of the nursery or other establishment or place where the diseased plants are found, or, if no owner or manager can be found in such place, the notice may be delivered to any person found on the place, or may be attached to some conspicuous object on the place. The notice or order shall specify a time, not less than three days from its date, within which it must be complied with.



Section 4:7-10 - Notice To Department Of Importation Of Plant Material

4:7-10. Notice to department of importation of plant material
Every person who imports plant material of any kind from without the state and every carrier for hire that brings plant material from without the state for delivery to any person within the state, shall notify the department of such shipment prior to, or within twenty-four hours after, its arrival.

The notice shall state the kind and quantity of plant material, the name and address of the shipper, the date of shipment, and, if from a foreign country, the name of the country or district in which the shipment originated, the port of entry and the approximate date of arrival at such port.



Section 4:7-11 - Inspection Of Imported Plant Material

4:7-11. Inspection of imported plant material
If the department has any reason to suspect the presence of a dangerous disease in any shipment of plant material imported from without the state, it may order the examination of every package of such material, in transit or at the point of delivery, and shall not authorize its acceptance or delivery until satisfied that no dangerous disease is present.

When inspection is considered necessary the department shall at once notify the carrier for hire to that effect, which carrier shall thereupon hold the material subject to the further order of the department. The department shall make any necessary inspection of material in transit or at point of destination as promptly as possible after notice of its arrival within the state. The department may in its discretion authorize the delivery of any plant material to the consignee, subject to inspection at unpacking.

If no inspection is considered necessary the department shall at once notify the carrier for hire and the consignee, to that effect, which notice shall serve as an authority for the delivery and receipt of the material.



Section 4:7-12 - Issuance To Prospective Shippers Of Certificates Of Freedom From Disease

4:7-12. Issuance to prospective shippers of certificates of freedom from disease
The department shall, unless it has knowledge of the presence of a dangerous disease precluding such action, issue to any nurseryman or other grower of plants who may request the same, and who may wish to ship plants from one part of the state to another, or from this state to outside territory, a certificate stating that the specific nursery or other plantation is, in general, apparently free from dangerous disease or that it is apparently free from specific diseases which might affect the plants in question, or that a specific shipment is apparently free from dangerous disease. The certificate shall be accepted by any carrier for hire as its warrant for transporting and delivering the material or shipment.



Section 4:7-13 - Right Of Entry To Inspect; Interference With Inspectors

4:7-13. Right of entry to inspect; interference with inspectors
To make the inspections, investigations and examinations provided for in this article and to enforce the provisions of the same, the inspectors and agents of the department may enter upon lands open or inclosed, upon which such inspections, examinations or investigations are necessary, or where any nuisance as defined in section 4:7-6 of this title is maintained or charged, or into any storehouse or building containing plant material, cuttings, seeds, bulbs, tubers, trees, shrubs or vines, which they are directed or authorized by this article to inspect.

Any interference with or obstruction made to any such inspector or agent while engaged in the performance of the duties imposed by this article, shall subject the offender to punishment as a disorderly person under the general laws of this state upon a charge made against him by the inspector or agent interfered with.



Section 4:7-14 - Penalty For Violation, Recovery

4:7-14. Penalty for violation, recovery
4:7-14. A person who shall violate any of the provisions of this article shall be subject to a penalty of fifty dollars ($50.00) for each sale, shipment or delivery in violation of this article or for each failure to obey the order or direction of the department made by authority of R.S.4:7-8 and R.S.4:7-9.

Penalties shall be sued for and recovered by and in the name of the department in the manner provided in article one of chapter twenty-three of this Title (R.S.4:23-1 et seq.), in the Superior Court or municipal court of any municipality.

Amended 1953, c.5, s.7; 1991,c.91,s.160.

4:7-14.1.Disease public nuisance



The Dutch elm disease (Graphium ulmi, Schwarz) is hereby declared a public nuisance, and the protection of the susceptible host plants (elm species) is deemed to be a subject of public welfare.



L.1935,c.56,s.1.



Section 4:7-14.1 - Disease Public Nuisance

4:7-14.1.Disease public nuisance



The Dutch elm disease (Graphium ulmi, Schwarz) is hereby declared a public nuisance, and the protection of the susceptible host plants (elm species) is deemed to be a subject of public welfare.



L.1935,c.56,s.1.



Section 4:7-14.2 - Control By State Board Of Agriculture

4:7-14.2. Control by state board of agriculture
The state board of agriculture, hereinafter in this article referred to as the "board" , may issue orders pertaining to the control, eradication and prevention of the Dutch elm disease and issue regulations and orders for the destruction and removal of diseased trees and of other trees involved in the spread of the disease and for the disposition of the wood therefrom.



Section 4:7-14.3 - Right Of Entry

4:7-14.3. Right of entry
Duly authorized representatives of the board may enter upon any lands or premises, public or private, within the state for the purpose of making necessary inspections, for the removal of condemned trees, and for the disposition of the wood therefrom.



Section 4:7-14.4 - No Damages Awarded For Destroyed Property

4:7-14.4. No damages awarded for destroyed property
No damages shall be awarded for the destruction of infected or condemned trees nor for the wood resulting therefrom.



Section 4:7-14.5 - Co-operative Agreements With Other Bureaus

4:7-14.5. Co-operative agreements with other bureaus
The board may enter into agreements with the United States department of agriculture or the department, bureau or other state agency of any other state in the Union, or any or all of them, for the purpose of establishing co-ordinating plant pest control eradication work in New Jersey in so far as deemed desirable by the said board to further the purpose of this article.



Section 4:7-14.6 - Penalty For Violations; Jail For Nonpayment

4:7-14.6. Penalty for violations; jail for nonpayment
Any person who shall interfere with the representatives of the board while engaged in the performance of any of the duties imposed by this article or in the enforcement of any of the provisions hereof or of any of the regulations or orders of the board issued pertaining hereto, shall be deemed a violator of this article and shall be liable to a penalty of one hundred dollars for the first offense and two hundred dollars for the second and each subsequent offense, which penalty shall be sued for and recovered by and in the name of the secretary of agriculture in the manner provided in article 1 of chapter 23 of this title (s. 4:23-1 et seq.).

If judgment is rendered for the plaintiff the court shall cause a defendant who may refuse or neglect to pay the judgment rendered against him, and all costs and charges incident thereto, to be committed to the county jail for a period of thirty days for the first offense and for a period of sixty days for the second and each subsequent offense.



Section 4:7-15 - Definitions

4:7-15. Definitions
As used in sections 4:7-16 to 4:7-35 of this title:

"Department" means the department of agriculture.

"Nursery" includes all lands, premises and buildings upon, on or in which plants, trees, shrubs or vines of any kind, whether for fruit, shade or ornament, are grown for sale within the state or for shipment to other states or countries.

"Nurseryman" includes any person, firm, copartnership or corporation growing plants, trees, shrubs or vines for sale, or dealing in such stock, whether he or they be owners, lessees or tenants of or on the premises upon which the stock is grown or offered for sale.

"Nursery stock" includes all plants, shrubs, trees and vines grown for sale, as well as buds, grafts, stocks, cions and other parts of plants, shrubs, trees and vines that may be sold for propagation; but shall not include herbaceous annuals or plants, flowers, vines or cuttings grown under glass and commonly known as florists' stock.



Section 4:7-16 - Plants Infested With Insects Likely To Spread, As Nuisance

4:7-16. Plants infested with insects likely to spread, as nuisance
All growers of or dealers in plants of any kind, upon their own or upon leased lands or premises, shall free and keep freed all plants, shrubs, trees, vines, cuttings, cions, buds, stocks or other plant parts grown, cultivated or dealt in by them, from all injurious insects that might spread from the plants infested to others on the public highways or upon lands adjoining or belonging to others.

All plants, shrubs, trees or parts of such so infested, are hereby declared to be a nuisance, to be abated as prescribed in sections 4:7-17 to 4:7-35 of this title, and their maintenance after notice given as set forth in section 4:7-17 of this title shall render the grower or dealer liable to the penalty prescribed in section 4:7-18 of this title.



Section 4:7-17 - Ordering Nuisances Abated

4:7-17. Ordering nuisances abated
Whenever complaint is made to the department that a person is maintaining a nuisance as defined in section 4:7-16 of this title, the department shall investigate the truth of the charge, or cause the same to be investigated, as soon as conveniently possible. If after investigation the department decides that a nuisance exists, it shall notify the owner or occupant of the premises of the fact, in writing. The department shall include in the notice a statement of the conditions constituting the nuisance, an order that the same be abated within a specified time, which shall not be less than ten days from the date of the notice nor less than eight days from the date of its service, and a direction written or printed pointing out the methods which should be taken to abate the nuisance. The notice and order may be served personally or by depositing the same in the post office, properly stamped, addressed to the owner or occupant of the land or premises upon which the nuisance exists. The directions for treatment may consist of a printed circular, bulletin or report of the department or of the agricultural experiment station or an extract from the same.



Section 4:7-18 - Penalty For Failure To Obey Order

4:7-18. Penalty for failure to obey order
4:7-18. A person who shall fail to obey an order of the department made and served as prescribed in R.S.4:7-17, within the time therein specified, shall be liable to a penalty of fifty dollars ($50.00) to be sued for and recovered by and in the name of the department in the manner provided in article one of chapter twenty-three of this Title (R.S.4:23-1 et seq.) in the Superior Court or municipal court of any municipality.

Amended 1953, c.5, s.8; 1991,c.91,s.161.



Section 4:7-19 - Ordering Destruction Of Plants

4:7-19. Ordering destruction of plants
If the order of the department, made and served as prescribed in section 4:7-17 of this title, commanded the destruction of any trees, shrubs, plants or nursery stock, the judgment of the court imposing the penalty shall include an order to the officer enforcing its judgment to seize and destroy the specified trees, shrubs, plants or nursery stock, in accordance with the order, which the officer shall thereupon be fully authorized to do.



Section 4:7-21 - Inspection Of Nurseries; Fee

4:7-21. Inspection of nurseries; fee
The department shall examine and inspect, or cause to be examined and inspected, at least once in each year, at such time or times as it may determine, with or without notice to the nurseryman, all nurseries or establishments of all dealers in nursery stock and shall investigate the sources of nursery stock dealt in by dealers within the state, to ascertain whether the stock grown thereon or sold therefrom is free from dangerously injurious insects and from such as in its opinion are likely to become so when the stock is transplanted or set out into orchard, vineyard, field or garden; and every nurseryman within the state may demand that such inspection be made, in case his nursery has not been inspected prior to the first day of October in any year.

A fee may be charged to cover the cost of such inspection, and all fees collected under this section shall be paid into the state treasury, which fees are hereby appropriated to the department for use in carrying out the provisions of sections 4:7-15 to 4:7-35 of this title.



Section 4:7-22 - Certificate Of Inspection

4:7-22. Certificate of inspection
After any nursery has been inspected, the nurseryman may demand of the department a certificate stating the condition of the stock on the inspected premises, and the department shall issue a certificate in accordance with the facts found.

If the inspection shows freedom from dangerously injurious insects, or from such as are liable to become so, the department shall issue a certificate to that effect, specifying in such certificate the date up to which it shall remain valid; but the department may impose as a condition that the nurseryman comply with the requirements of section 4:7-28 of this title, and this condition must be accepted in writing by the nurseryman.



Section 4:7-23 - Treatment And Reinspection Where Inspection Shows Infestation

4:7-23. Treatment and reinspection where inspection shows infestation
If the inspection shows the presence of dangerously injurious insects or such as are likely to become so, the department shall require the nurseryman to destroy the infested stock and to treat that exposed to infestation in the manner necessary to render the insects harmless and the stock safe.

After complying with the requirements of the department, any nurseryman may apply for a reinspection of his stock, and the department shall, if it finds the conditions fulfilled and the stock apparently clean, issue a certificate to that effect upon such conditions as may be deemed necessary for the protection of purchasers. Such conditions shall be in writing and must be accepted by the nurseryman in writing.



Section 4:7-24 - Inspection As A Prerequisite To Sales, Penalty

4:7-24. Inspection as a prerequisite to sales, penalty
4:7-24. No nurseryman within the State shall sell or offer for sale any nursery stock or shall deliver the same within the State until it has been inspected by the department and until a certificate has been issued to him in accordance with the provisions of section 4:7-22 of this Title.

For every sale or shipment to a point within this State in violation of this section, a nurseryman shall be liable to a penalty of fifty dollars ($50.00) to be sued for and recovered by and in the name of the department in the manner provided in article one of chapter twenty-three of this Title (R.S.4:23-1 et seq.) in the Superior Court or municipal court of any municipality.

Amended 1953, c.5, s.10; 1991,c.91,s.162.



Section 4:7-25 - Attaching Certificate To Goods Delivered Or Shipped

4:7-25. Attaching certificate to goods delivered or shipped
Every nurseryman growing stock within this State, and every dealer in nursery stock, shall attach to every car, box, bale or parcel of stock sent out or delivered by him, a written or printed copy of the certificate issued to him by the department.

Amended 1941, c.111, s.1.



Section 4:7-26 - Misuse Of Certificate, Penalty

4:7-26. Misuse of certificate, penalty
4:7-26. Any nurseryman to whom a certificate has been issued, who shall:

a. Use the same on stock not actually inspected; or

b. In any way fail to comply with the conditions upon which the certificate was issued or the requirements of sections 4:7-15 to 4:7-35 of this Title --

Shall be liable to a penalty of one hundred dollars ($100.00) for each offense, to be sued for and recovered by and in the name of the department in the manner provided in article one of chapter twenty-three of this Title (R.S.4:23-1 et seq.) in the Superior Court or municipal court of any municipality, and the certificate of such nurseryman may be canceled in the discretion of the department.

Amended 1953, c.5, s.11; 1991,c.91,s.163.



Section 4:7-29 - Shipment By Nurseryman Under Certificate Of Stock Grown Elsewhere

4:7-29. Shipment by nurseryman under certificate of stock grown elsewhere
A nurseryman or dealer may, under the certificate issued to him, ship nursery stock grown for him elsewhere or purchased by him from other states or countries, if such stock was received under a certificate, satisfactory to the department, that it had been inspected where grown and found to be apparently free from dangerously injurious insects and such as were liable to become so; and no such stock shall be sold within the state or shipped until the certificate accompanying it has been submitted to and approved by the department.



Section 4:7-30 - Certificate Of Inspection To Accompany Nursery Stock Shipped In

4:7-30. Certificate of inspection to accompany nursery stock shipped in
All nursery stock shipped into this state from any foreign state or country must be accompanied by a certificate, dated not more than six months prior to the date of the shipment, or by a written or printed copy of the certificate, attached to each car, box, bale or parcel thereof, stating that the stock to which the certificate is attached has been inspected by an officer duly authorized by the laws of the state where the stock was grown, and that the same was found to be free from dangerously injurious insects and from such as might be liable to become so when introduced into nursery, vineyard, farm or garden.

Every such certificate shall be accompanied by a written or printed statement from the nurseryman shipping the same, declaring that the stock is part of that which was inspected by or under the direction of the officer signing the certificate, and he shall further state whether or not the stock has been fumigated with hydrocyanic acid gas.



Section 4:7-31 - Inspection Of Nursery Stock Entering State; Disposition Of Infested Stock

4:7-31. Inspection of nursery stock entering state; disposition of infested stock
The department may inspect nursery stock entering this State that might be capable of disseminating or carrying injurious insects. If, upon inspection, any such stock is found to be infested, it may be destroyed, returned to the point of origin or submitted under supervision of the department to the treatment necessary to destroy the pests that may be in or on it. The disposition of such cases shall be within the discretion of the department.

Amended by L.1941, c. 111, p. 254, s. 4.



Section 4:7-32 - Nursery Stock Shipped In Unaccompanied By Certificate

4:7-32. Nursery stock shipped in unaccompanied by certificate
A car, box, bale or parcel of nursery stock shipped into this state unaccompanied by a certificate as required by section 4:7-30 of this title, may be seized and detained by the department wherever found, whether in the hands of a common carrier or in the hands of the consignee or his agent.

Such stock may be detained until it has been inspected and found free from dangerously injurious insect pests and from such as in the judgment of the department are liable to become so.

The department shall destroy any stock so examined which is found to be so infested and shall require such as may not be actually infested to be submitted to the treatment necessary to make it safe and the insects that may be harbored in or on it, harmless.



Section 4:7-33 - Carriers To Refuse Transportation, Penalty

4:7-33. Carriers to refuse transportation, penalty
4:7-33. Every carrier for hire maintaining offices or stations within this State for the receipt of nursery stock for transportation to points within or without the State, and the agents and servants of every such carrier, shall determine, before accepting stock for transportation to points within or without the State, that the stock offered for shipment at any such office or station is properly provided with a certificate as required by R.S.4:7-15 to R.S.4:7-35, signed by authority of the department and valid by its terms at the date on which the shipment is offered.

Every such carrier for hire and the agents and servants of every such carrier shall refuse for transportation in and delivery to points within this State, all boxes, bales, or parcels of nursery stock which are not accompanied by a certificate of inspection as required by R.S.4:7-30; but shipments of nursery stock from countries foreign to the United States, and bearing a certificate signed by a proper official of the country from which the stock was received, may be accepted at any port of entry within the State for transportation to points within or without the State.

For every violation of this section, and for every bale, box, parcel or package accepted or transported without such certificate, the carrier shall be liable to a penalty of fifty dollars ($50.00), to be sued for and recovered by and in the name of the department in the manner provided in article one of chapter twenty-three of this Title (R.S.4:23-1 et seq.) in the Superior Court or a municipal court of any municipality.

Amended 1941, c.111, s.5; 1953, c.5, s.12; 1991,c.91,s.164.



Section 4:7-34 - Inspection Of Fruit Bearing Trees Or Plants At Request Of Grower

4:7-34. Inspection of fruit bearing trees or plants at request of grower
A farmer, horticulturist or other grower of fruits within this state may request an examination of his trees or other fruit bearing plants, to determine whether or not they are infested by any dangerously injurious insect pest and the department shall examine the trees or other fruit bearing plants with all convenient dispatch.

The department shall inform the owner as to the best methods of treating trees or plants, which are found to be so infested, in order that they may be preserved if possible and the spread of the insects checked.

This section shall apply only to such insects as may endanger the life of the infested trees or plants and may spread from such as are already infested to others in their vicinity.



Section 4:7-35 - Right To Enter Premises For Inspection; Interference Or Obstruction

4:7-35. Right to enter premises for inspection; interference or obstruction
For the purpose of making the inspections, examinations and investigations specified in sections 4:7-15 to 4:7-34 of this title, and to enforce the provisions of the same, the department by its authorized officers or agents may enter upon any lands, open or inclosed, upon which such inspections, examinations and investigations are necessary or where any nuisance as defined in section 4:7-16 of this title is maintained or charged, and into any storehouse or building containing nursery stock which the department is directed or entitled to inspect.

Any interference with or obstruction made to any such officer or agent while engaged in the performance of the duties imposed by sections 4:7-15 to 4:7-34 of this title, shall subject the offender to punishment as a disorderly person under the general laws of this state upon a charge made against him by the officer interfered with.



Section 4:7-36 - Declared A Nuisance

4:7-36. Declared a nuisance
The gipsy moth (Porthetria dispar L.) is hereby declared to be a public nuisance and the protection of vegetation or plant life therefrom is deemed to be a subject matter of public welfare.



Section 4:7-37 - Inspection Of Lands And Premises

4:7-37. Inspection of lands and premises
At such times as the department of agriculture, hereinafter referred to as the "department" , may deem necessary, its officers or agents may enter and inspect any public or private lands and premises within this state to ascertain whether the plant life or vegetation found thereon is free from the gipsy moth and its preliminary stages.



Section 4:7-38 - Measures To Abate Nuisance

4:7-38. Measures to abate nuisance
Whenever, as a result of inspection as provided in section 4:7-37 of this title, the department shall find evidence of the gipsy moth or its preliminary stages, it shall have recourse to such recognized measures as it may deem advisable to abate and suppress the gipsy moth and its preliminary stages and to protect therefrom surrounding vegetation or plant life.



Section 4:7-39 - Notice Of Proposed Action

4:7-39. Notice of proposed action
Before entering any lands and premises and starting the work of abating and suppressing the gipsy moth in its preliminary stages and protecting surrounding vegetation or plant life therefrom, the department shall cause a notice to be given to the occupants of all affected lands and premises, setting forth the nature of the action that it is proposed to take and fixing a time therefor, in the following manner:

a. By two separate insertions in a newspaper qualified to accept legal notices published in the county of the proposed treatment or other action and circulating in the affected area. The two insertions shall appear at least 7 days apart, the first of which shall be not earlier than 21 days prior to the proposed date of treatment or other action and the second of which shall be not later than 7 days prior to the proposed date thereof, and

b. By mailing a notice by regular first class mail to the occupant of each affected parcel of property no later than 10 days prior to the proposed date of treatment or other action.

Amended by L.1975, c. 69, s. 1, eff. April 14, 1975.



Section 4:7-40 - Right Of Entry To Abate Nuisance

4:7-40. Right of entry to abate nuisance
On the day stated in the notice of the department or on any subsequent day or days convenient to it, the officers or agents of the department may enter the lands and premises, and there use such recognized measures as the department may deem advisable to abate and suppress the gipsy moth and its preliminary stages and to protect surrounding vegetation or plant life therefrom.



Section 4:7-41 - Tenant To Notify Landlord; Penalty

4:7-41. Tenant to notify landlord; penalty
Every tenant in possession of lands and premises on whom the aforesaid notice is served by the department shall forthwith give notice thereof to his landlord, or the agent of his landlord, and in default of so doing he shall be liable to any person aggrieved thereby to a penalty of fifty dollars ($50.00) to be recovered by a civil action in any court of competent jurisdiction in this State.

Amended by L.1953, c. 5, p. 30, s. 13.



Section 4:7-42 - Interference With Officers; Penalty

4:7-42. Interference with officers; penalty
A person who shall interfere with the officers or agents of the department while they are engaged in the performance of any of the duties imposed by sections 4:7-36 to 4:7-41 of this Title, shall be deemed a disorderly person, and shall be proceeded against under, and subject to the penalties provided in subtitle twelve of Title 2A of the New Jersey Statutes.

Amended by L.1953, c. 5, p. 31, s. 14.



Section 4:7-43 - Disposal Of Cornstalks, Corn Stubble And Weeds In Infested Areas

4:7-43. Disposal of cornstalks, corn stubble and weeds in infested areas
Whenever the state board of agriculture shall find that the European corn borer exists in any political subdivision of this state, it may, in any political subdivision or part thereof which is infested:

a. Order that every person in possession of land on which corn of any kind has been grown, shall, not later than December first of the year of its growth, plow, or cause to be plowed, the field in which it was grown, so as to bury the stubble to a depth of at least six inches, or pull up the stubble or cause it to be pulled up and destroy it, or cause it to be destroyed, by burning;

b. Order that every person having in his possession cornstalks which are suspected by the state board of being infested shall, not later than April tenth of the year following that of their growth, completely dispose of such cornstalks by using them as fodder, and if used as fodder that they be shredded, or by burning them;

c. Order the destruction or cause to be destroyed, on or before April tenth of each year, all weeds in the infested areas.



Section 4:7-44 - Penalty For Violations; Jail For Nonpayment

4:7-44. Penalty for violations; jail for nonpayment
A person who shall violate any of the provisions of section 4:7-43 of this Title shall be liable to a penalty of fifty dollars ($50.00) for the first offense and one hundred dollars ($100.00) for the second and each subsequent offense, which penalty shall be sued for and recovered by and in the name of the department in the manner provided in article one of chapter twenty-three of this Title (s. 4:23-1 et seq.) and in such proceeding the defendant may be arrested upon the institution of the action.

If judgment is rendered for the plaintiff the court shall cause a defendant who shall fail to pay forthwith the amount of the judgment rendered against him, and all costs and charges incident thereto, to be committed to the county jail for a period of not less than five nor more than ninety days in the case of a first offense, and not less than ten nor more than two hundred days for a second and each subsequent offense.

Amended by L.1953, c. 5, p. 31, s. 15.



Section 4:7-54 - Permitting Canada Thistle To Ripen; Penalty

4:7-54. Permitting Canada thistle to ripen; penalty
A person owning, possessing or having charge of lands in this State, whether improved or unimproved, inclosed or uninclosed, who shall knowingly permit any Canada thistle to stand thereon until its seeds ripen, shall be liable to a penalty of twenty-five cents ($0.25) for every stalk or branch thereof, to be sued for and recovered in a civil action, with costs, by any person, in his name, in any court of competent jurisdiction.

Amended by L.1953, c. 5, p. 32, s. 17.



Section 4:7-55 - Bringing Into State Hay Or Seeds Containing Canada Thistle; Misdemeanor

4:7-55. Bringing into state hay or seeds containing Canada thistle; misdemeanor
A person who shall knowingly and willfully bring into this state a bale of hay containing Canada thistle, or seeds of the same, or any grass or grain seeds with which the seeds of Canada thistle are mixed shall be deemed guilty of a misdemeanor and shall be liable to a fine not exceeding one hundred dollars, or to imprisonment in the county jail, workhouse or penitentiary of the county in which such conviction shall take place, or both fine and imprisonment may be imposed, in the discretion of the court.



Section 4:7-56 - Selling Manure Containing Canada Thistle; Misdemeanor

4:7-56. Selling manure containing Canada thistle; misdemeanor
A person who shall knowingly and willfully sell any manure containing any Canada thistle, or seeds of the same, shall be guilty of a misdemeanor and shall be liable to the fine and imprisonment as provided in section 4:7-55 of this title.



Section 4:8-17.13 - Definitions

4:8-17.13. Definitions
As used in this act:

(a) "State board" means the State Board of Agriculture.

(b) The term "State Seed Analyst" means the seed analyst of the New Jersey Department of Agriculture.

(c) The term "certifying agency" means:

(1) An agency authorized under the laws of a state, territory or possession to officially certify seed and which has procedures and standards approved by the United States Secretary of Agriculture to assure the genetic purity and identity of the seed certified; or

(2) An agency of a foreign country determined by the United States Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies included under paragraph (1) of this subsection.

(d) The term "agricultural seeds" means and includes the seeds of grass, forage, cereal and fiber crops and any other kinds of seeds commonly recognized within this State as agricultural seeds, lawn seeds and mixtures of such seeds, and may include noxious weed seed when the State Seed Analyst determines that such seed is being used as agricultural seed.

(e) The term "vegetable seeds" means and includes the seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetables or herbs in this State.

(f) The term "flower seeds" means and includes the seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts and commonly known and sold under the name of flower seeds in this State.

(g) The term "kind" means one or more related species or subspecies which singly or collectively are known by one common name; for example, corn, oats, red clover and cabbage.

(h) The term "variety" means a subdivision of a kind, characterized by growth, yield, plant, fruit, seed, or other characteristics by which it can be differentiated from other plants of the same kind.

(i) The term "mixture" means seeds consisting of more than one kind or variety present to the extent of 5% or more of the total weight of the mixture.

(j) The term "weed seeds" includes the seeds or bulblets of all plants generally recognized as weeds within this State and shall include noxious weed seeds.

(k)(1) "Prohibited noxious weed seeds" are the seeds of perennial weeds such as not only reproduce by seed but also spread by underground roots, stems and other reproductive parts, and which when well-established, are highly destructive and difficult to control in this State by ordinary good cultural practices.

(2) "Restricted noxious weed seeds" are the seeds of such weeds as are very objectionable in fields, lawns or gardens of this State, but can be controlled by good cultural practices.

(l) The term "pure seed" means agricultural, vegetable or flower seeds exclusive of inert matter, weed seeds, and all other seeds distinguishable from the kinds or kinds and varieties being considered.

(m) The term "percentage of germination" means the percentage of seeds other than hard seeds capable of producing normal seedlings under favorable conditions (not including seeds which produce weak, malformed or abnormal seedlings).

(n) The term "percentage of hard seeds" means the percentage of seeds which are incapable of sprouting during the prescribed test period because their outer structures are impermeable to water.

(o) The term "labeling" includes all labels, and other written, printed or graphic representations, in any form whatsoever, accompanying or pertaining to any seed whether in bulk, or in containers and includes representations on invoices.

(p) The term "advertisement" means all representations, other than those on the label, disseminated in any manner or by any means relating, to seed within the scope of this act.

(q) The term "hybrid" means the first generation of a cross produced by controlling the pollination and by combining:

(1) Two or more inbred lines;

(2) One inbred or a single cross with an open-pollinated variety; or

(3) Two varieties or species, except open-pollinated varieties of corn (Zea mays). The second generation or subsequent generations from crosses shall not be regarded as hybrids.

Hybrid designations shall be treated as variety names.

(r) The term "origin" means the foreign country; state of the United States; possession of the United States, or designated portion thereof, where the seed is grown.

(s) The term "lot" means a definite quantity of seed which is identified by a lot number or other mark, and which has been so handled that each portion or container is representative of the whole quantity.

(t) The term "record" includes all information relating to the shipment or shipments involved and includes a file sample of each lot of seed.

(u) The term "treated" means that the seed has received an application of a substance or process designed to control or repel certain insects or disease organisms or other pests attacking such seed or seedlings grown therefrom, or has received some other treatment to improve its planting value.

(v) "Retail seedsman" means a person who is engaged in the sale in the ordinary course of business of agricultural, vegetable, flower, tree or shrub seed which is used for planting purposes and is not intended for resale.

(w) "Seed conditioner" means of a person who conditions agricultural, vegetable, flower, tree or shrub seed for packaging in a container for sale in this State or whose name appears on a label on the seed container, which container is sold in this State by a wholesale or retail seedsman.

(x) "Shrub seed" means seed of woody plants commonly known and sold as shrub seed in this State.

(y) "Tree seed" means seed of woody plants commonly known and sold as tree seed in this State.

(z) "Tree collector's declaration" means a statement concerning tree and shrub seed, which sets forth the place of collection and giving, for a lot of seed, the lot number, the common or scientific name of the species, the origin, elevation, and quantity of the seed and, if appropriate, the subspecies and which contains the signature of a person who attests to that information.

(aa) "Wholesale seedsman" means a person who sells, offers for sale, exposes for sale or transports for sale to a retail seedsman, agricultural, vegetable, flower, tree or shrub seed used for planting purposes.

L.1963, c. 29, s. 1, approved May 8, 1963. Amended by L.1968, c. 198, s. 1, eff. July 19, 1968; L.1984, c. 201, s. 4, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.14 - Seed Treated With Harmful Substance; Label Or Tag

4:8-17.14. Seed treated with harmful substance; label or tag
Each container of seed treated with a substance harmful to man or other animals shall bear thereon in a conspicuous place, a plainly written or printed label or tag in the English language, giving the information prescribed in (a), (b), (c) and (d) of this section, which statement shall not be modified or denied in the labeling or on another label attached to the container (for which a separate label may be used). For bulk shipments such information shall be set forth in a conspicuous place on the bill of lading and invoice:

(a) A word or statement indicating that the seed has been treated;

(b) The commonly accepted, coined, chemical, or abbreviated chemical (generic) name of the applied substance;

(c) If the substance in the amount present with the seed is harmful to man or other animals, a cautionary statement such as "Do not use for food or feed or oil purposes." The caution for mercurials and similarly toxic substances shall be a poison statement, and symbol classification of substances shall conform as nearly as practicable to the rules and regulations of the federal Seed Act; and

(d) If the seed is treated with an inoculant, the date the inoculant becomes ineffective.

L.1963, c. 29, s. 2. Amended by L.1984, c. 201, s. 5, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.15 - Seed Container Labels

4:8-17.15. Seed container labels
Each container of agricultural, vegetable, flower, tree and shrub seeds which is sold, offered for sale, or exposed for sale, or transported within this State for sowing purposes shall bear thereon or have attached thereto or in a conspicuous place on the exterior of the container a plainly written or printed label or tag in the English language, in legible type or in script specifying:

(a) For all seeds:

(1) The name and address of the person who labeled said seed, or who sells, offers for sale, exposes for sale within this State.

(b) For agricultural seeds (except for lawn and turf seed as provided in (c)):

(1) Commonly accepted name, in the order of its predominance, of the kind or kind and variety, of each agricultural seed component in excess of 5% of the whole, and the percentage by weight of each, provided that, if the variety of those kinds labeled as to variety in rules and regulations of this State or the federal government is not stated on the label, the label shall show the name of the kind and the words, "Variety Not Stated." Hybrids shall be labeled as hybrids. Where more than one component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label.

(2) Lot number or other lot identification.

(3) Origin (state or foreign country), if known, of alfalfa, red clover and field corn (except hybrid corn). If the origin is unknown, the fact shall be stated.

(4) Percentage by weight of all weed seeds.

(5) The name and rate of occurrence per pound of each kind of restricted noxious weed seed present.

(6) Percentage by weight of agricultural seeds (which may be designated as "crop seeds") other than those required to be named on the label.

(7) Percentage by weight of inert matter.

(8) For each named agricultural seed:

(A) Percentage of germination, exclusive of hard seed.

(B) Percentage of hard seeds, if present.

(C) The calendar month and year the test was completed to determine such percentage. Following (A) and (B) the "total germination and hard seed" may be stated as such, if desired.

(9) For seeds placed in a germination medium, mat, tape or other device in such a way as to make it difficult to determine the quantity of seed without removing it from the medium, mat, tape or device, the minimum number of seeds per square foot shall be indicated.

(c) For lawn and turf seed and mixtures of that seed:

(1) The commonly accepted name of the kind or kind and variety, or both, of each agricultural seed component in excess of 5.0% of the whole and the percentage by weight of pure seed of each.

(A) For mixtures the word "mixed" or "mixture" shall be stated with the name of the mixture on the principal display panels; and

(B) For mixtures, all components shall be listed in the order of their predominance and in columnar form. Percentages shall be listed under headings "Pure Seed" and "Germination or Germ."

(2) Percentage by weight of all agricultural seed except those required to be named on the label and which shall be designated "crop seed." If the mixture contains no other crop seed, the following statement may be used on the label "Contains No Other Crop Seeds."

(3) Percentage by weight of all weed seeds. Maximum weed seed content shall not exceed 1% by weight.

(4) Percentage by weight of inert matter shall not exceed 15% by weight. Foreign material not common to grass seed shall not be added.

(5) Lot number or other lot identification.

(6) Name and rate of occurrence per pound of each kind of restricted noxious weed seed present listed under the heading "Noxious Weed Seeds," or "Undesirable Grass Seeds" or as otherwise specified by rule or regulation adopted by the State Board of Agriculture.

(7) The percentage of germination, exclusive of hard seed; hard seed, if present, and the calendar month and year that the germination test was completed. If a single test date is used, it shall be that of the oldest tested component.

(8) Net weight.

(d) For vegetable seeds in containers of one pound or less:

(1) Name of kind and variety of seed.

(2) For seeds which germinate more than the standard last established by the rules and regulations under this act:

(A) The year for which packaged or put up, provided that the words "packed for" shall precede the year, or the percentage of germination and the month and year the test was completed to determine such percentage.

(3) For seeds which germinate less than the standard last established by the rules and regulations under this act:

(A) Percentage of germination, exclusive of hard seed;

(B) Percentage of hard seed if present;

(C) The calendar month and year the test was completed to determine such percentages;

(D) The words "below standard" in not less than 8-point type.

(4) For seeds placed in a germination medium, mat, tape or other device in such a way to make it difficult to determine the quantity of seed without removing it the label must bear a statement to indicate the minimum number of seeds in the container.

(5) Lot identification, such as by lot number or other means.

(6) For seeds without an established germination standard in the rules and regulations promulgated under the New Jersey State Seed Law (Revision of 1963), P.L. 1963, c. 29 (C. 4:8-17.13 et seq.):

(A) Percentage of germination, exclusive of hard seed;

(B) Percentage of hard seed, if present; and

(C) The calendar month and year the test was completed to determine the percentages.

(e) For vegetable seeds in containers of more than one pound:

(1) The name of each kind and variety present in excess of 5% and the percentage by weight of each.

(2) Lot number or other lot identification.

(3) For each named vegetable seed:

(A) The percentage of germination, exclusive of hard seed;

(B) The percentage of hard seed if present;

(C) The calendar month and year the test was completed to determine such percentages.

Following (A) and (B) the "total germination and hard seed" may be stated as such if desired.

(4) The labeling requirements for vegetable seeds in containers of more than one pound shall be deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.

(f) For flower seeds in containers intended for use in home gardens or household planting or in preplanted containers, mats, tapes, or other planting devices:

(1) For all kinds of flower seeds:

(A) The name of the kind and variety or a statement of type and performance characteristics as prescribed in the rules and regulations promulgated under the provisions of this act;

(B) The calendar month and year seed was tested or the year for which the seed was packaged; and

(C) The name and address of the person who labeled said seed, or who sells, offers, or exposes said seed for sale within this State.

(2) For seeds of those kinds for which standard testing procedures are prescribed and which germinate less than the germination standard last established under the rules and regulations of this act:

(A) The percentage of germination exclusive of hard seed;

(B) The words "below standard" in not less than 8-point type.

(3) For seeds placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.

(4) For seeds without an established germination standard in the rules and regulations under the New Jersey Seed Law (Revision of 1963), P.L. 1963, c. 29 (C. 4:8-17.13 et seq.):

(A) Percentage of germination, exclusive of hard seed;

(B) Percentage of hard seed, if present; and

(C) The calendar month and year the test was completed to determine the percentages.

(g) For flower seeds in containers other than those intended for use in home gardens or household planting, preplanted containers, mats, tapes, or other planting devices as described in the rules and regulations:

(1) The name of the kind and variety or a statement of type and performance characteristics as prescribed in rules and regulations promulgated under the provisions of this act;

(2) The lot number or other lot identification;

(3) The calendar month and year that the seed was tested;

(4) The name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this State; and

(5) For those kinds of seeds for which standard testing procedures are prescribed by the rules and regulations:

(A) The percentage of germination exclusive of hard seed;

(B) The percentage of hard seed, if present.

(h) For agricultural seeds that are coated:

(1) Percentage of pure seeds with coating material removed.

(2) Percentage of coating material shall be shown as a separate item in close association with the percentage of inert matter.

(3) Percentage of germination shall be determined on 400 pellets with or without seeds.

(4) In addition to the provisions of this subsection, labeling of agricultural seeds that are coated shall comply with the requirements of subsections (a), (b) and (c) of this section.

(i) For tree and shrub seeds:

(1) Common name of the species of seed, and, if appropriate the subspecies.

(2) The scientific name of the genus and species and, if appropriate, the subspecies.

(3) Lot number or other lot identification.

(4) Origin:

(A) For seed collected from a predominantly indigenous stand, the area of collection given by latitude and longitude, or geographic description, or political subdivision such as state or county; and

(B) For seed collected from other than a predominantly indigenous stand, the area of collection and the origin of the stand or state "Origin Not Indigenous."

(5) The elevation of the upper and lower limits of elevations within which the seed was collected.

(6) Purity as a percentage of pure seed by weight.

(7) For those species for which standard germination testing procedures are prescribed by the State Seed Analyst, the following:

(A) Percentage germination exclusive of hard seed;

(B) Percentage of hard seed, if present; and

(C) The calendar month and year the test was completed to determine the percentages.

In lieu of the provisions of subparagraphs (A), (B), and (C) of this paragraph, the seed may be labeled, if appropriate, "Test is in process, results will be supplied upon request."

(8) For those species for which standard germination testing procedures have not been prescribed by the State Seed Analyst the calendar year in which the seed was collected.

L. 1963, c. 29, s. 3; amended by L. 1968, c. 198, s. 2; 1984, c. 201, s. 6; 1987, c. 242, s. 1.



Section 4:8-17.16 - Unlawful Sale Or Transportation

4:8-17.16. Unlawful sale or transportation
No person shall sell, offer for sale, or transport for sale any agricultural, vegetable, flower, tree or shrub seed within this State:

(a) Unless the test to determine the percentage of germination required by section 3 shall have been completed within a nine-month period, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation.

Notwithstanding the prohibition contained in this subsection, agricultural or vegetable seeds packaged in hermetically-sealed containers under the conditions specified in rules and regulations promulgated under the New Jersey State Seed Law (Revision of 1963), P.L.1963, c. 29 (C. 4:8-17.13 et seq.), may be sold, exposed for sale, offered for sale or transported for sale for a period of 36 months after the last day of the month that the seeds were tested for germination prior to packaging. Agricultural or vegetable seeds in hermetically-sealed containers may be sold, exposed for sale, offered for sale or transported for sale more than 36 months after the last day of the month in which they were tested for germination prior to packaging, if they are retested within a nine-month period, exclusive of the calendar month in which the retesting is completed, immediately prior to sale, exposure for sale, offering for sale or transportation.

This subsection does not apply to tree and shrub seeds.

(b) Not labeled in accordance with the provisions of this act.

(c) Pertaining to which there has been false or misleading advertisement.

(d) Consisting of or containing prohibited noxious weed seeds, subject to the tolerances established in the rules and regulations promulgated under this act.

(e) Consisting of or containing restricted noxious weed seeds in excess of the number prescribed by rules and regulations promulgated under this act, or in excess of the number declared on the label attached to the container of the seed or associated with the seed.

(f) Containing more than 1% by weight of all weed seeds.

(g) If any labeling, advertising, or other representation subject to this act represents the seed to be certified or registered seed, unless it has been determined by a seed certifying agency that such seed was produced, processed and packaged, and conforms to standards of purity as to kind or variety, in compliance with rules and regulations of such agency pertaining to such seed, and the seed bears an official label issued for such seed by a seed certifying agency, stating that the seed is of a specified class and a specified kind, species and subspecies, if appropriate, or variety.

(h) Represented to be hybrid, unless such seed conforms to the definition of hybrid in section 1(q) of this act; provided that this prohibition shall not apply to variety names in common trade usage at the time this act becomes effective.

(i) Labeled with a variety name, but not certified by a certifying agency, and the variety of seed has a certificate of plant variety protection issued by the Plant Variety Protection Office in the United States Department of Agriculture, under the "Plant Variety Protection Act," Pub.L. 91-577 (7 U.S.C. s. 2321 et seq.), which certificate specifies sale only as a class of certified seed, provided that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety.

L.1963, c. 29, s. 4. Amended by L.1984, c. 201, s. 7, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.17 - Other Unlawful Acts

4:8-17.17. Other unlawful acts
No person within this State shall--

(a) Detach, alter, deface, or destroy any label provided for in this act or the rules and regulations made and promulgated thereunder, or alter or substitute seed in a manner that may defeat the purpose of this act.

(b) Disseminate any false or misleading advertisements concerning seed in any manner or by any means.

(c) Hinder or obstruct in any way, any authorized person in the performance of his duties under this act.

(d) Fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a "stop sale" order or tags attached thereto except with express permission of the State Seed Analyst, and for the purpose specified thereby.

(e) Use the word "type" in any labeling in connection with the name of any agricultural seed variety.

L.1963, c. 29, s. 5.



Section 4:8-17.17A - Wholesale Seedsmen Or Seed Conditioner; Registration

4:8-17.17a. Wholesale seedsmen or seed conditioner; registration
a. No person shall engage in the business of a wholesale seedsman or seed conditioner unless the person is registered with the State Board of Agriculture in accordance with this section.

b. A person engaged in the business of a wholesale seedsman or seed conditioner shall register with the State board on January 1st of each year or prior to commencing operation in the business. Registration as a wholesale seedsman or seed conditioner shall expire on December 31st. An application for registration shall be filed in a form and according to procedures determined by the Secretary of Agriculture. The application shall be accompanied by a nonrefundable application fee of $125.00. The State board shall approve or disapprove the application, in writing, no later than the 10th day after its receipt.

c. The State board may disapprove an application for registration filed under subsection b. of this section and revoke at any time a registration issued previously if it determines that the applicant or registrant violated a provision of the New Jersey State Seed Law (Revision of 1963), P.L.1963, c. 29 (C. 4:8-17.13 et seq.). If the State board disapproves an application or revokes a registration, it shall provide the applicant or registrant, as the case may be, with a concise, written statement of reasons therefor. The statement of reasons shall be transmitted to the applicant or registrant simultaneously with the notice of disapproval or revocation.

d. An applicant or registrant may file a notice of appeal of a disapproval or revocation with the Secretary of Agriculture no later than the 10th day after receipt of the notification of the disapproval or revocation. The secretary shall afford the applicant or registrant a hearing not later than the 10th day after receipt of the notice of appeal. The secretary shall recommend to the State board that it reverse or affirm the disapproval or revocation no later than the fifth day after the hearing, accompanying the recommendation with a concise, written statement of the reasons therefor. A copy of the secretary's recommendation and reasons therefor, in writing, shall be transmitted simultaneously to the applicant or registrant. The State board shall notify the applicant or registrant of its decision to reject or uphold the appeal no later than the fifth day after its receipt of the secretary's recommendation.

L.1984, c. 201, s. 2, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.18 - Records And Samples

4:8-17.18. Records and samples
Each person whose name appears on the label as handling agricultural, vegetable, flower, tree or shrub seeds subject to this act shall keep for a period of two years complete records of each lot of seed handled and keep for one year a file sample of each lot of seed after final disposition of said lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the State Seed Analyst or his agent during customary business hours.

L.1963, c. 29, s. 6. Amended by L.1984, c. 201, s. 8, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.19 - Applicability Of Sections 4:8-17.15 To 4:8-17.17

4:8-17.19. Applicability of sections 4:8-17.15 to 4:8-17.17
The provisions of sections 3, 4 and 5 of this act shall not apply to:

(a) Seed or grain not intended for sowing purposes;

(b) Seed in storage in, or being transported or consigned to, a cleaning or processing establishment for cleaning or processing; provided, that the invoice or labeling accompanying any shipment of said seed bears the statement "seed for processing" ; and provided that any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to this act; or

(c) Any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier; provided, that such carrier is not engaged in producing, processing, or marketing agricultural, vegetable, or flower seeds subject to provisions of this act.

L.1963, c. 29, s. 7.



Section 4:8-17.19A - Inapplicability Of Act To Seeds Sold Directly By Grower

4:8-17.19a. Inapplicability of act to seeds sold directly by grower
No provision of the New Jersey State Seed Law (Revision of 1963, P.L.1963, c. 29 (C. 4:8-17.13 et seq.) shall apply to seeds produced by a farmer on his own premises and sold by him directly to the consumer, provided the farmer is not engaged in the business of selling seeds not produced by him.

L.1984, c. 201, s. 3, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.20 - Precautions To Insure Correct Identity

4:8-17.20. Precautions to insure correct identity
It shall not constitute a violation of this act for any person to have sold or offered or exposed for sale agricultural, vegetable, flower, tree or shrub seed, which was incorrectly labeled or represented as to kind, variety, type or origin (if required), which seed cannot be identified by examination thereof, unless he has failed to obtain an invoice, genuine grower's or tree seed collector's declaration or other labeling information and to take such other precautions as may be reasonable to insure the identity to be that stated. A genuine grower's declaration of variety shall affirm that the grower holds records of proof concerning parent seed, such as invoice and labels.

L.1963, c. 29, s. 8. Amended by L.1984, c. 201, s. 9, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.21 - State Seed Analyst; Agents

4:8-17.21. State seed analyst; agents
The State Board of Agriculture shall appoint a State Seed Analyst and such other agents as may be deemed necessary to carry out the provisions of this act.

L.1963, c. 29, s. 9. Amended by L.1968, c. 198, s. 3, eff. July 19, 1968.



Section 4:8-17.22 - Enforcement Of Act; Sample, Inspection And Analysis Of Seeds

4:8-17.22. Enforcement of act; sample, inspection and analysis of seeds
The duty of enforcing this act and carrying out its provisions and requirements is vested in the State Seed Analyst, who, together with his authorized agents shall sample, inspect, make analysis of, and test seeds transported, sold, or offered or exposed for sale within the State for sowing purposes, at such time and place and to such extent as he may deem necessary to determine whether said seeds are in compliance with provisions of this act, and to notify promptly the person who transported, sold, offered or exposed the seed for sale of any violation.

L.1963, c. 29, s. 10.



Section 4:8-17.23 - Rules And Regulations; Formulation

4:8-17.23. Rules and regulations; formulation
The State Board is authorized and directed to formulate and prescribe rules and regulations necessary and appropriate for the administration of this act. Notice of the time and place of a public hearing upon any proposed rule or regulation shall be published not less than 10 days prior to the date of the hearing in at least 2 daily newspapers published in this State. Such notice shall include a brief description of the subject matter of the proposed rule or regulation and of the address to which requests for copies thereof may be addressed.

L.1963, c. 29, s. 11. Amended by L.1968, c. 198, s. 4, eff. July 19, 1968.



Section 4:8-17.24 - Subject Matter Of Rules And Regulations

4:8-17.24. Subject matter of rules and regulations
The State board may by rule or regulation prescribe and establish:

(a) The method or methods of sampling, inspecting, analyzing, testing, and examining seed, and the tolerances to be followed in the administration of this act, which shall be in general accord with officially prescribed practice in interstate commerce, and such other rules and regulations as may be necessary to secure the enforcement of this act;

(b) Lists of prohibited and restricted noxious weeds, and changes in such lists;

(c) Reasonable standards of germination for vegetable seeds;

(d) Reasonable germination standards for flower seeds;

(e) Schedule of fees for analysis of samples submitted; and

(f) Procedures governing the registration of a wholesale seedsman and a seed conditioner in accordance with this 1984 amendatory and supplementary act.

L.1963, c. 29, s. 12. Amended by L.1968, c. 198, s. 5, eff. July 19, 1968; L.1984, c. 201, s. 10, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.25 - Examination And Analysis Of Samples For Public

4:8-17.25. Examination and analysis of samples for public
Any citizen of the State of New Jersey may in accordance with procedures prescribed by the State Seed Analyst, and by prepaying transportation charges and payment of the prescribed fee, send a sample or samples of seeds for examination and analysis.

L.1963, c. 29, s. 13.



Section 4:8-17.26 - Right Of Entry By State Seed Analyst; "Stop Sale" Orders; Testing Facilities; Purity And Germination Tests

4:8-17.26. Right of entry by state seed analyst; "stop sale" orders; testing facilities; purity and germination tests
The State Seed Analyst individually or through his authorized agents, is authorized to:

(a) Enter upon any public or private premises during regular business hours in order to have access to seeds and the records connected therewith subject to this act and the rules and regulations adopted thereunder, and any truck or other conveyor by land, water, or air at any time when the conveyor is accessible, for the same purpose.

(b) Issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of seed which the State Seed Analyst finds is in violation of any of the provisions of this act or rules and regulations promulgated thereunder, which order shall prohibit further sales, processing and movement of such seed, except on approval of the State Seed Analyst, until the law has been complied with and he has issued a written release from the "stop sale" order of such seed, provided that in respect to seed which has been denied sale, processing and movement as provided in this paragraph, the owner or custodian of such seed shall have the right to appeal from said order to a court of competent jurisdiction, praying for a judgment as to the justification of such order and for the discharge of such seed from the order prohibiting the sale, processing and movement in accordance with the findings of the court; and provided further that the provisions of this paragraph shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this act.

(c) Establish and maintain or make provisions for seed testing facilities, to employ qualified persons, and to incur such expenses as may be necessary to comply with these provisions.

(d) Make or provide for making purity and germination tests of seed for farmers and dealers on request; and to prescribe rules and regulations governing such testing.

L.1963, c. 29, s. 14.



Section 4:8-17.27 - Seizure Of Seeds; Condemnation; Disposition

4:8-17.27. Seizure of seeds; condemnation; disposition
Any lot of seed not in compliance with the provisions of this act shall be subject to seizure by the State on complaint of the State Seed Analyst to a court of competent jurisdiction. In the event the court finds the seed to be in violation of the provisions of this act and orders the condemnation thereof, said seed shall be denatured, processed, destroyed, relabeled, or otherwise disposed of in compliance with the laws of this State; provided, that in no instance shall the court order such disposition of said seed without first having given the claimant an opportunity to apply to the court for the release of said seed or permission to process or relabel it to bring it into compliance with this act.

L.1963, c. 29, s. 15.



Section 4:8-17.28 - Injunction Against Violations

4:8-17.28. Injunction against violations
When in the performance of his duties the State Seed Analyst in the name of the State applies to any court for temporary or injunctive relief restraining any person from violating or continuing to violate any of the provisions of this act or any rules and regulations under this act, said relief may be issued without bond.

L.1963, c. 29, s. 16.



Section 4:8-17.29 - Violations; Penalties; Prosecutions; Hearings; Injunctions

4:8-17.29. Violations; penalties; prosecutions; hearings; injunctions
a. A person who violates any of the provisions of this act or any order, rule or regulation made by the State Board of Agriculture under this act or who prevents or hinders a representative of the Department of Agriculture in performing his duty under P.L.1963, c. 29 (C. 4:8-17.13 et seq.) shall be liable to a penalty of not less than $50.00 nor more than $100.00 for a first offense, and not less than $100.00 nor more than $500.00 for a subsequent offense committed within a 12 month period.

The penalty shall be sued for and recovered in an action to be brought by and in the name of the Secretary of Agriculture in a summary manner pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) as provided in article 2 of chapter 23 of Title 4 of the Revised Statutes.

After judgment by the court in any case arising under this act, the State Seed Analyst shall publish any information pertinent to the issuance of the judgment by the court in such media as he may designate from time to time.

The Department of Agriculture shall be entitled to the assistance of the Attorney General in the enforcement of this act.

(b) Nothing in the New Jersey State Seed Law (Revision of 1963), P.L.1963, c. 29 (C. 4:8-17.13 et seq.) shall be construed as requiring the State Seed Analyst or his representative to: (1) report for prosecution, (2) institute seizure proceeding issue a withdrawal from distribution order when he believes the public interest will best be served by a written notice of warning.

(c) Before the State Seed Analyst reports a violation of the New Jersey State Seed Law (Revision of 1963), the violator shall be given an opportunity to be heard before the secretary.

(d) The secretary is authorized to apply for a temporary or permanent injunction restraining a person from violating any of the provisions of the New Jersey State Seed Law (Revision of 1963) or a rule or regulation promulgated under the act, notwithstanding the existence of other remedies at law. The injunction shall be issued without bond.

(e) Upon receiving any information of a violation of any provisions of the New Jersey State Seed Law (Revision of 1963) or any rule or regulation adopted thereunder, the secretary or any agent designated by him, may hold hearings upon the violation and if the secretary or agent finds that the violation was committed, he may assess a penalty against the violator in an amount not to exceed the maximum limit set forth in subsection (a) of this section, as he deems proper under the circumstances. If the violator pays the penalty, no further prosecution shall be had upon that violation.

L.1963, c. 29, s. 17. Amended by L.1968, c. 198, s. 6, eff. July 19, 1968; L.1984, c. 201, s. 11, eff. Nov. 28, 1984, operative Jan. 1, 1985.



Section 4:8-17.30 - Funds

4:8-17.30. Funds
Funds for the maintenance of a seed testing laboratory, staff and the administration of this act shall be included in annual appropriations to the Department of Agriculture.

L.1963, c. 29, s. 18. Amended by L.1968, c. 198, s. 7, eff. July 19, 1968.



Section 4:8-17.31 - Repeal

4:8-17.31. Repeal
The "New Jersey State Seed Law," being chapter 189 of the laws of 1948 is repealed.

L.1963, c. 29, s. 19.



Section 4:8-17.32 - Short Title

4:8-17.32. Short title
This act shall be known and may be cited as the New Jersey State Seed Law (Revision of 1963).

L.1963, c. 29, s. 20.



Section 4:8-28 - Definitions

4:8-28. Definitions
As used in this act:

a. "Apple tree" means any commercially accepted or advertised variety of Malus domestica Borkh budded to a seedling or dwarfing rootstock where one graft union is formed or budded to an interstem dwarfing rootstock combination where two graft unions are provided.

b. "Commercial grower" means a purchaser of a lot of 100 trees or more who plants them on land qualified for farmland assessment pursuant to the "Farmland Assessment Act of 1964," P.L. 1964, c. 48 (C. 54:4-23.1 et seq.) and is not primarily engaged in the sale or resale of apple or peach trees.

c. "Peach tree" means any commercially accepted or advertised variety of Prunus persica (L.) batch budded to understock where a draft union is formed or the variety has been directly rooted into soil or rooting medium without the use of an undershoot.

d. "Seller" means any person engaged in the business of soliciting or negotiating the sale, resale, exchange or shipment of apple or peach trees.

e. "Variety" means a subdivision of a kind of apple or peach tree as qualified by date of bloom, flower type, date of ripening, tree growth habit, fruit characteristics, peach leaf glands or other characteristics by which it can be differentiated from other plants of the same kind.

L. 1985, c. 418, s. 1, eff. Jan. 13, 1986.



Section 4:8-29 - Seller Liability

4:8-29. Seller liability
a. Any seller of apple trees to a commercial grower is liable for the trueness to variety, rootstock, or interstem for a period of eight years following the date of delivery to the grower.

b. Any seller of peach trees to a commercial grower is liable for trueness to variety, rootstock, or interstem for a period of four years following the date of delivery to the grower.

c. A seller shall not sell one or more lots of apple or peach trees to a commercial grower where 7% or more of the trees do not conform to the variety, rootstock, or interstem stated on a bill of lading, invoice, or any other document provided by the seller to the grower.

L. 1985, c. 418, s. 2, eff. Jan. 13, 1986.



Section 4:8-30 - Civil Action For Violation

4:8-30. Civil action for violation
Any commercial grower may bring a civil action in law or equity on the grower's own behalf against a seller for a violation of any provision of this act. The Superior Court has jurisdiction of this action. The court, upon finding a violation of this act, may award costs of litigation, including reasonable attorney and expert witness fees.

The court, upon finding a violation of this act, shall award damages to the commercial grower for each tree found of untrue variety at the rate of four times the original cost of the tree. Where the number of untrue trees exceeds 25% of the lot, the court shall award damages at the rate of four times the cost of the entire lot.

L. 1985, c. 418, s. 3, eff. Jan. 13, 1986.



Section 4:8B-1 - Definitions

4:8B-1. Definitions
When used in this act, unless the context clearly indicates otherwise:

(a) "Act" means this act and the rules and regulations adopted hereunder.

(b) "Commissioner" means the State Commissioner of Health.

(c) "Distribute" means to offer for sale, to barter, exchange or otherwise to supply grain.

(d) "Distributor" means any person who sells or distributes grain.

(e) "Director" means the Director of the New Jersey Agricultural Experiment Station.

(f) "Grain" means whole seeds or entire grains or any altered form thereof of field peas, field beans, soybeans or other large seeded legumes, or corn, wheat, rye, barley, oats, sorghum, or any other large seeded cereals.

(g) "State Seed Analyst" means the seed analyst of the New Jersey Agricultural Experiment Station.

(h) "Treated" means that the grain has received an application of a substance or process designed to control, or repel certain insects or disease organisms or other pests attacking such grain or seedlings grown therefrom, or has received some other treatment to improve its planting value.

L.1961, c. 125, p. 746, s. 1.



Section 4:8B-2 - Prohibition Against Sale Or Distribution Of Treated Grain Other Than For Seeding Unless Dyed Or Colored

4:8B-2. Prohibition against sale or distribution of treated grain other than for seeding unless dyed or colored
No distributor shall sell or distribute or have in his possession with intent to sell or distribute for food or feed purposes any treated grain in bulk or package or any grain in bulk or package in which treated grain has been co-mingled or blended which he knows or has reason to know contains any poisonous or deleterious substance in quantity which may render it injurious to the health of man or animal and such treated grain shall not be sold or distributed for any purpose, other than for seeding, unless it is colored or dyed a color contrasting with its natural color so as to make such grain readily identifiable as treated grain.

A distributor of any treated grain which is sold or distributed for a purpose other than seeding shall comply with all provisions of this act.

L.1961, c. 125, p. 747, s. 2.



Section 4:8B-3 - Statement Of Treatment

4:8B-3. Statement of treatment
A distributor of any treated grain which is sold or distributed for a purpose other than seeding shall deliver or have delivered to the purchaser or other transferee at the time of the sale or transfer thereof a written statement setting forth the specific treatment, known by him to have been applied to the grain and the quantity of such grain delivered. Such statement shall also be made a part of the invoice or bill of lading covering such sale or transfer. The distributor shall deliver or have delivered to the State Seed Analyst within 7 days of such sale or transfer 2 copies of such statement together with the name and address of the distributor and the purchaser or other transferees. The State Seed Analyst shall forward forthwith 1 copy of such statement to the commissioner.

L.1961, c. 125, p. 747, s. 3.



Section 4:8B-4 - Rules And Regulations

4:8B-4. Rules and regulations
In order to protect the health and welfare of the public, the director shall adopt and promulgate rules and regulations:

(a) To establish standards for the treatment of grain and tolerances within which such treated grain shall be usable for food or feed;

(b) To establish standards and specifications for the adequate coloring of treated grain to insure such grain will be readily ascertainable as such on inspection.

To the extent feasible and to the extent compatible with relevant local conditions, the director may adopt such rules and regulations in substantial conformity with similar rules and regulations of the Federal Government.

L.1961, c. 125, p. 747, s. 4.



Section 4:8B-5 - Stop Sale Order; Issuance And Enforcement Upon Violation

4:8B-5. Stop sale order; issuance and enforcement upon violation
The State Seed Analyst, individually or through his authorized agents, shall issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of treated grain when it is found that such grain is being sold or distributed in violation of any of the provisions of this act. Such order shall continue in effect until the law has been complied with and such grain is released in writing by the State Seed Analyst or until such "stop sale" order is otherwise legally terminated, and, in either case, upon the payment of the costs and expenses incurred in connection therewith.

L.1961, c. 125, p. 748, s. 5.



Section 4:8B-6 - Confiscation Of Grain Sold In Violation Of Act; Jurisdiction

4:8B-6. Confiscation of grain sold in violation of act; jurisdiction
6. Any lot of treated grain which is sold or distributed in violation of any provision of this act may be confiscated by a summary proceeding instituted by the State Seed Analyst. The Superior Court or municipal court having jurisdiction in the municipality in which such grain is found shall have jurisdiction to hear and determine such proceeding.

L.1961,c.125,s.6; amended 1991,c.91,s.165.



Section 4:8B-7 - Warrant

4:8B-7. Warrant
Upon the filing of a verified complaint the court may issue a warrant directed to the sheriff or a constable of the county or other peace officer, commanding such officer to seize and take in his possession the grain described in the complaint, and bring the same before the court which issued the warrant and to summon the person named in the warrant, and any other person who may be found in possession of the grain, to appear at the time and place therein specified.

L.1961, c. 125, p. 748, s. 7.



Section 4:8B-8 - Disposition Of Seized Grain

4:8B-8. Disposition of seized grain
If upon the hearing it shall appear that the grain was sold or distributed in violation of any provision of this act, it shall be confiscated and disposed of by destruction or sale as the court may direct, but no such grain shall be sold contrary to any provision of this act. The proceeds of any sale, less the legal costs and charges, shall be paid into the State Treasury.

L.1961, c. 125, p. 749, s. 8.



Section 4:8B-9 - Sale Of Seized Grain; Bond

4:8B-9. Sale of seized grain; bond
In case the grain seized is of such a character that it may be sold or distributed in compliance with this act, upon the recommendation of the State Seed Analyst, the court may order such grain delivered to the owner upon the payment of the costs of the proceeding and the execution and delivery to the State Seed Analyst of a good and sufficient bond that such grain shall not be sold or otherwise disposed of contrary to the provisions of this or any other law of this State.

L.1961, c. 125, p. 749, s. 9.



Section 4:8B-10 - Violation; Penalty

4:8B-10. Violation; penalty
Any person who violates any provision of this act is a disorderly person and upon conviction as such shall be fined not less than $500.00 nor more than $1,000.00, or be imprisoned for not less than 30 days nor more than 1 year, or both.

L.1961, c. 125, p. 749, s. 10.



Section 4:8B-11 - Act Not To Limit Powers Of State Department Of Health Or State Commissioner Of Health

4:8B-11. Act not to limit powers of State Department of Health or State Commissioner of Health
Nothing contained herein shall in any way be construed to alter, limit or repeal any of the functions, powers and duties of the State Department of Health or the State Commissioner of Health, as otherwise provided by law.

L.1961, c. 125, p. 749, s. 11.



Section 4:9-15.1 - Short Title

4:9-15.1. Short title
This act may be referred to as the "New Jersey Commercial Fertilizer and Soil Conditioner Act of 1970."

L.1970, c. 66, s. 1.



Section 4:9-15.2 - Administration Of Act

4:9-15.2. Administration of act
This act shall be administered by the New Jersey Department of Agriculture.

L.1970, c. 66, s. 2.



Section 4:9-15.3 - Definitions.

4:9-15.3 Definitions.

3.As used in this act:

(a)"Commercial fertilizer" means a fertilizer material, mixed fertilizer or any other substance containing one or more recognized plant nutrients which is used for its plant nutrient content, which is designed for use or claimed to have value in promoting plant growth, and which is sold, offered for sale, or intended for sale; except that it shall not be considered to include unmanipulated animal or vegetable manures, agricultural liming materials, or wood ashes.

(b)"Specialty fertilizer" means a commercial fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, parks, cemeteries, greenhouses, and nurseries.

(c)"Customer formulated mix" means a commercial fertilizer prepared expressly for, and according to specifications furnished prior to mixing by, the customer.

(d)"Soil conditioner" means any substance intended or claimed to improve the chemical, physical or biological characteristics of the soil which is sold, offered for sale, or intended for sale; except that it shall not be considered to include decomposed organic material having an ash content not exceeding 25% by dry weight, unmanipulated animal or vegetable manures, agricultural liming materials, or any other materials that may be exempted by regulation.

(e)"Brand" means a term, design, or trademark used in connection with a soil conditioner or with one or more grades of commercial fertilizer.

(f)"Grade" means the percentage of total nitrogen, available phosphoric acid, and soluble potash stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis; provided, however, that fertilizer materials, bone meal, and similar raw materials may be guaranteed in fractional units.

(g)"Guaranteed analysis" means the minimum percentage of plant nutrients claimed and set forth in the manner prescribed in subsection 10(c) of this act.

(h)"Index value" means an expression of the actual analysis of a fertilizer compared to the guaranteed analysis determined according to the following formula. Multiply the total nitrogen value by 3, the available phosphoric acid value by 2, and the soluble potash value by one, and then add these figures separately for the actual analysis and for the guaranteed analysis to obtain, respectively, the total actual value and the total guaranteed value. The index value is obtained by dividing the total actual value by the total guaranteed value.

(I)"Official sample" means any sample of commercial fertilizer or soil conditioner taken by an agent of the Department of Agriculture and designated as "official" by the department.

(j)"Person" includes any individual, partnership, association, firm, or corporation.

(k)"Distributor" means any person who imports, consigns, manufactures, produces, compounds, mixes, or blends commercial fertilizer or soil conditioner or who offers for sale, sells, barters, or otherwise supplies such products in this State.

(l)"Licensee" means a person who is licensed, or is required to be licensed, to distribute commercial fertilizers or soil conditioners under the provisions of this act.

(m)"Manufacturing facility" means any place where a commercial fertilizer or soil conditioner is manufactured, produced, compounded, mixed, blended, or in any way altered chemically or physically.

(n)"Label" means the display of all written, printed, or graphic matter on the immediate container or a statement accompanying a commercial fertilizer or soil conditioner.

(o)"Labeling" means all written, printed, or graphic matter on or accompanying any commercial fertilizer or soil conditioner, or the contents of any advertisements, brochures, posters, or television or radio announcements used in promoting the sale of such commercial fertilizer or soil conditioner.

(p)"Ton" means a net weight of 2,000 pounds avoirdupois.

(q)"Per cent" or "percentage" refers to the percentage by weight.

(r)"Department" means the New Jersey Department of Agriculture and includes the State Board of Agriculture, the Secretary of Agriculture, the State Chemist, and all employees and agents thereof.

(s)"State board" means the State Board of Agriculture of New Jersey.

(t)"Secretary" means the Secretary of Agriculture of New Jersey.

(u)"State Chemist" means the person appointed by the State board, subject to the supervision of the secretary, for the purpose of administering this act.

(v)"Restricted commercial fertilizer" means any commercial fertilizer that in the judgment of the State Chemist, in consultation with the Domestic Security Preparedness Task Force, has the potential to be used as a "destructive device" as defined in subsection c. of N.J.S.2C:39-1 or an "explosive" as defined in subsection e. of N.J.S.2C:39-1 or otherwise presents an unreasonable threat to public safety. "Restricted commercial fertilizer" shall include, but not be limited to, the chemical compound ammonium nitrate.

L.1970,c.66,s.3; amended 1983, c.419; 2005, c.37, s.1.



Section 4:9-15.4 - Adoption Of Definitions By Regulations

4:9-15.4. Adoption of definitions by regulations
The State Board of Agriculture may adopt additional definitions by regulations in accordance with section 33 of this act. Definitions of ingredients adopted by regulation shall be derived from authoritative publications and sources, such as those of the Association of American Plant Food Control Officials.

L.1970, c. 66, s. 4.



Section 4:9-15.5 - Necessity Of License

4:9-15.5. Necessity of license
Every person who owns or operates a manufacturing facility in this State or under whose name commercial fertilizers or soil conditioners are distributed in this State shall obtain a license to manufacture or distribute such products.

L.1970, c. 66, s. 5.



Section 4:9-15.6 - License Fee

4:9-15.6 License fee
6.The minimum annual license fee for a manufacturer or distributor shall be $250.00. In the case of each person who owns or operates more than one manufacturing facility within this State there shall be an additional annual license fee of $250.00 for each such additional manufacturing facility. In the case of each person who owns or operates any manufacturing facilities located outside of New Jersey which distribute commercial fertilizers or soil conditions within this State, there shall be an additional annual license fee of $250.00 covering all such manufacturing facilities. Fees collected pursuant to this section shall be forwarded to the State Treasurer.

L.1970,c.66,s.6; amended 1975, c.139; 2002, c.34, s.5.



Section 4:9-15.7 - Application; Issuance; Expiration

4:9-15.7. Application; issuance; expiration
Applications for licenses shall be submitted to the State Chemist on forms furnished by his office and shall be accompanied by the appropriate fee. Upon approval by the State Board of Agriculture, a license shall be issued to the applicant. All licenses shall expire on June 30 of each year.

L.1970, c. 66, s. 7.



Section 4:9-15.8 - Specialty Fertilizers; Furnishing Of Label On Application For License

4:9-15.8. Specialty fertilizers; furnishing of label on application for license
A person applying for a license to distribute specialty fertilizers shall, at the time of submitting his application, furnish the State Chemist with a label or facsimile thereof for each brand and grade of specialty fertilizer.

L.1970, c. 66, s. 8.



Section 4:9-15.8A - Requirements For Specialty Fertilizer; Definitions.

4:9-15.8a Requirements for specialty fertilizer; definitions.

10. Any specialty fertilizer labeled for use on turf and intended for use by consumers shall:
a.Contain no more than 0.7 pounds of water-soluble nitrogen and no more than 0.9 pounds of total nitrogen at least 20 percent of which shall consist of slow release nitrogen per 1,000 square feet when applied pursuant to the instructions on the container; and
b.Contain no phosphorus, except when specifically labeled for the following purposes:
(1)providing nutrients to specific soils and target vegetation as determined to be necessary pursuant to a soil test conducted by a laboratory identified pursuant to subsection b. of section 6 of P.L.2010, c.112 (C.58:10A-66) and performed no more than three years before the application, and pursuant to the associated annual fertilizer recommendation issued by the New Jersey Agricultural Experiment Station at Rutgers, the State University;
(2)establishing vegetation for the first time, such as after land disturbance, provided the application is in accordance with the standards and requirements established under the "Soil Erosion and Sediment Control Act," P.L.1975, c.251 (C.4:24-39 et seq.) and the rules and regulations adopted pursuant thereto;
(3)reestablishing or repairing a turf area; or
(4)delivering liquid or granular fertilizer under the soil surface, directly to the feeder roots.
c.Nothing in this section shall apply to fertilizer derived from processed sewage wastewater solids or manipulated animal or vegetable manure.
d.As used in this section:
"Consumer" means an individual who buys fertilizer for personal or household use and not for business purposes.
"Manipulated animal or vegetable manure" means manure that is ground, pelletized, mechanically dried, or otherwise treated to assist with the use of manure as a fertilizer.
"Slow release nitrogen" means nitrogen in a form that is released over time that is not water soluble.
"Turf" means land, including residential property, that is planted in closely mowed, managed grass, except land used in the operation of a commercial farm as that term is defined pursuant to section 3 of P.L.1983, c.31 (C.4:1C-3).
"Water-soluble nitrogen" means nitrogen in a water-soluble form that does not have slow or controlled release properties.

L.2010, c.112, s.10.



Section 4:9-15.9 - Soil Conditioners; Furnishing Of Label On Application For License

4:9-15.9. Soil conditioners; furnishing of label on application for license
A person applying for a license to manufacture or distribute soil conditioners shall, at the time of submitting his application, furnish the State Chemist with a label or facsimile thereof for each soil conditioner. The State Board of Agriculture may require that the application for a license be accompanied by authentic experimental evidence to substantiate claims made for a soil conditioner.

L.1970, c. 66, s. 9.



Section 4:9-15.10 - Commercial Fertilizer Label To Set Forth Certain Information

4:9-15.10. Commercial fertilizer label to set forth certain information
Any commercial fertilizer distributed in this State in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

(a) The net weight or other measure prescribed by regulation.

(b) The brand and grade.

(c) The guaranteed analysis, in the following order and form:

(1) Total nitrogen (N) .......... %

Available phosphoric acid (P2O5) .......... %

Soluble potash (K2O) .......... %



(2) For unacidulated mineral phosphatic materials and basic slag, bone, tankage and other organic phosphatic materials, the total phosphoric acid or the degree of fineness or both may also be guaranteed.

(3) Guarantees for plant nutrients other than nitrogen, available phosphoric acid, and soluble potash may be permitted or required by regulation. The guarantees for such other nutrients shall be expressed in the form of the element. The sources of such other nutrients (including, but not limited to, oxides, salts, and chelates) may be required to be stated on the application for a license and may be required to be included as a parenthetical statement on the label. Other beneficial substances or compounds determinable by laboratory methods may also be required to be guaranteed by regulations adopted by the State Board of Agriculture with the advice of the Director of the Agricultural Experiment Station. When any plant nutrients or other substances or compounds are guaranteed they shall be subject to inspection and analysis in accordance with methods and procedures prescribed by regulation.

(d) The name and address of the licensee.

L.1970, c. 66, s. 10.



Section 4:9-15.11 - Bulk Distribution Of Fertilizer; Statement Of Information

4:9-15.11. Bulk distribution of fertilizer; statement of information
For each kind of commercial fertilizer distributed in bulk in this State, a written or printed statement of the information required by section 10 of this act shall accompany each delivery and be supplied to the customer at the time of delivery.

L.1970, c. 66, s. 11.



Section 4:9-15.12 - Customer Formulated Mix; Label Requirements

4:9-15.12. Customer formulated mix; label requirements
A customer formulated mix shall be designated "customer formulated mix" and, in lieu of the requirements of sections 10 and 11 of this act, shall be labeled to show the net weight, guaranteed analysis, and the name and address of the licensee and the customer.

L.1970, c. 66, s. 12.



Section 4:9-15.13 - Labeling Of Specialty Fertilizer.

4:9-15.13 Labeling of specialty fertilizer.

13. a. A specialty fertilizer must be labeled as provided in section 10 of P.L.1970, c.66 (C.4:9-15.10), and additional items may be required by regulation.
b.The container for a specialty fertilizer intended for use on turf must include the following information in a readable and conspicuous form and shall be considered the label:

Net Weight
Brand Name
Grade
Guaranteed Analysis:
Total Nitrogen (N)...........................................................%
......................................................% Ammoniacal Nitrogen
.............................................................% Nitrate Nitrogen
...............................................................% Urea Nitrogen
...........................................% Other Water Soluble Nitrogen
.................................................% Water Insoluble Nitrogen
Available Phosphate (P2O5)..............................................%
Soluble Potash (K2O)......................................................%
Additional Plant Nutrients as prescribed by regulation.
Name and address of the licensee.

c. (1) The container of a specialty fertilizer intended for use on turf that does not contain pesticides regulated pursuant to the "Federal Insecticide, Fungicide, and Rodenticide Act," 7 U.S.C.s.136 et seq., shall also contain the following summary of best management practices for nutrient management in turf in a readable and conspicuous form:
"Do not apply near water, storm drains or drainage ditches. Do not apply if heavy rain is expected. Apply this product only to your lawn, and sweep any product that lands on the driveway, sidewalk or street back onto your lawn."
(2)A container of a specialty fertilizer intended for use on turf that also contains a pesticide regulated pursuant to the "Federal Insecticide, Fungicide, and Rodenticide Act," 7 U.S.C.s.136 et seq., shall include the environmental hazard statement recommended by the United States Environmental Protection Agency for that product.
d.As used in this section, "turf" means land, including residential property, that is planted in closely mowed, managed grass, except land used in the operation of a commercial farm as that term is defined pursuant to section 3 of P.L.1983, c.31 (C.4:1C-3).

L.1970, c.66, s.13; amended 2010, c.112, s.12.



Section 4:9-15.13A - Prohibited Sales Of Fertilizer; Definitions.

4:9-15.13a Prohibited sales of fertilizer; definitions.

11. a. No person may sell at retail specialty fertilizer which contains more than 0.7 pounds of water-soluble nitrogen or more than 0.9 pounds of total nitrogen per 1,000 square feet at least 20 percent of which shall consist of slow release nitrogen when applied pursuant to the instructions on the container and is intended for use on turf by consumers.
b.No person may sell at retail specialty fertilizer which contains phosphorus and is intended for use on turf by consumers unless the intended use of the fertilizer is:
(1)for application to specific soils and turf as determined to be necessary pursuant to a soil test conducted by a laboratory identified pursuant to subsection b. of section 6 of P.L.2010, c.112 (C.58:10A-66) and performed no more than three years before the application, and pursuant to the associated annual fertilizer recommendation issued by the New Jersey Agricultural Experiment Station at Rutgers, the State University;
(2)for the establishment of turf for the first time, such as after land disturbance, provided the application is in accordance with the standards and requirements established under the "Soil Erosion and Sediment Control Act," P.L.1975, c.251 (C.4:24-39 et seq.), and the rules and regulations adopted pursuant thereto; or
(3)for the reestablishment or repair of a turf area.
c.Nothing in this section shall apply to fertilizers derived from processed sewage wastewater solids or manipulated animal or vegetable manure.
d.As used in this section:
"Consumer" means a natural person who buys fertilizer for personal or household use and not for business purposes.
"Manipulated animal or vegetable manure" means manure that is ground, pelletized, mechanically dried, or otherwise treated to assist with the use of manure as a fertilizer.
"Slow release nitrogen" means nitrogen in a form that is released over time that is not water soluble.
"Turf" means land, including residential property, that is planted in closely mowed, managed grass, except land used in the operation of a commercial farm as that term is defined pursuant to section 3 of P.L.1983, c.31 (C.4:1C-3).
"Water-soluble nitrogen" means nitrogen in a water-soluble form that does not have slow or controlled release properties.

L.2010, c.112, s.11.



Section 4:9-15.14 - Labeling Of Soil Conditioner

4:9-15.14. Labeling of soil conditioner
Any soil conditioner distributed in this State in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

(a) The net weight or other measure prescribed by regulation.

(b) The brand.

(c) An accurate statement of composition and purpose.

(d) The name and address of the licensee.

L.1970, c. 66, s. 14.



Section 4:9-15.15 - Bulk Soil Conditioners; Statement Of Information

4:9-15.15. Bulk soil conditioners; statement of information
For each kind of soil conditioner distributed in bulk in this State, a written or printed statement of the information required by section 14 of this act shall accompany each delivery and be supplied to the customer at the time of delivery.

L.1970, c. 66, s. 15.



Section 4:9-15.16 - Inspection Fee

4:9-15.16 Inspection fee
16. Each licensee shall pay to the Department of Agriculture for all commercial fertilizers and soil conditioners distributed in this State an inspection fee at the rate of $0.30 per ton on all tonnage in excess of 10 tons per semiannual statement. Fees so collected by the department shall be forwarded to the State Treasurer.

Sales to persons owning or operating manufacturing facilities or exchanges between such persons are exempted from the inspection fee.

L.1970,c.66,s.16; amended 2002, c.34, s.6.



Section 4:9-15.17 - Tonnage Reports

4:9-15.17. Tonnage reports
Every person who distributes a commercial fertilizer or soil conditioner in this State shall file with the State Department of Agriculture, on a form furnished by the State Chemist, semiannual reports for the periods ending December 31 and June 30, setting forth the number of net tons of soil conditioner or of commercial fertilizer by grade and form (that is, bags, bulk, liquid, or other forms) distributed in this State during such 1/2 -year period. The report shall be due on or before the end of the month following the close of each period and shall be accompanied by payment of the inspection fee required under section 16 of this act. Information furnished under this section shall not be disclosed in such a way as to divulge the operation of any person.

L.1970, c. 66, s. 17.



Section 4:9-15.18 - Comprehensive System Of Reporting; Regulations

4:9-15.18. Comprehensive system of reporting; regulations
When the State board, after public hearing following due notice, finds it desirable to obtain or disseminate more detailed distribution statistics, it may by regulation prescribe a more comprehensive system of reporting.

L.1970, c. 66, s. 18.



Section 4:9-15.19 - Failure To File Tonnage Report Or Pay Inspection Fee; Assessment

4:9-15.19. Failure to file tonnage report or pay inspection fee; assessment
If a licensee fails to file a tonnage report and to pay the inspection fee within 60 days after the end of the semiannual period, a collection fee of 10% of the amount due, but not less than $10.00 in any event, shall be assessed against the licensee, and the amount of fees due shall constitute a debt against the licensee. In the event that a licensee fails to file the tonnage report and to pay the inspection fee, the Department of Agriculture may assess the amount due on the basis of previous tonnage reports filed.

L.1970, c. 66, s. 19.



Section 4:9-15.20 - Sales To Intermediate Distributors; Filing Of Report And Payment Of Fee

4:9-15.20. Sales to intermediate distributors; filing of report and payment of fee
When the distribution of a commercial fertilizer or soil conditioner involves sales or distribution to one or more intermediate distributors before sale or distribution to the consumer, the person who distributes to a non-licensee is required to report the tonnage and pay the inspection fee, unless the report and payment have been made by a prior licensee.

L.1970, c. 66, s. 20.



Section 4:9-15.21 - Sampling And Analysis By Department Of Agriculture

4:9-15.21. Sampling and analysis by Department of Agriculture
It shall be the duty of the Department of Agriculture to sample, inspect, make analyses of, and test commercial fertilizers and soil conditioners distributed within this State at such time and place and to such an extent as it may deem necessary to determine whether such products are in compliance with the provisions of this act. The department is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to commercial fertilizers and soil conditioners and to records relating to their distribution, subject to the provisions of this act and the rules and regulations adopted by the State Board of Agriculture pursuant thereto.

L.1970, c. 70, s. 21.



Section 4:9-15.22 - Method Of Analysis And Sampling

4:9-15.22. Method of analysis and sampling
The methods of analysis and sampling utilized under section 21 of this act shall be adopted by the State Board of Agriculture on the basis of authoritative sources such as publications of the Association of Official Analytical Chemists.

L.1970, c. 66, s. 22.



Section 4:9-15.23 - Determination Of Violations

4:9-15.23. Determination of violations
The Department of Agriculture, in determining for administrative purposes whether any commercial fertilizer or soil conditioner is in violation of this act, shall base such determination solely upon official samples as defined in subsection 3(i) and obtained and analyzed in accordance with sections 21 and 22.

L.1970, c. 66, s. 23.



Section 4:9-15.24 - Deficiency; Forwarding Analysis Report To Licensee

4:9-15.24. Deficiency; forwarding analysis report to licensee
The results of an analysis of a sample of any commercial fertilizer or soil conditioner which indicates a deficiency shall be forwarded promptly by the State Chemist to the licensee. Upon request and within 15 days of the date the analysis report is forwarded, the State Chemist shall furnish to the licensee a portion of any sample. If within 15 days after the forwarding of the analysis report indicating a deficiency no adequate evidence contradicting the analysis report is made available to the State Chemist, the report of the sample analysis shall become official and may be submitted to the purchaser.

L.1970, c. 66, s. 24.



Section 4:9-15.25 - Deficiency In Primary Plant Nutrients; Penalties

4:9-15.25 Deficiency in primary plant nutrients; penalties
25. If an official analysis shows that a commercial fertilizer is deficient in one or more of its guaranteed primary plant nutrients (nitrogen, available phosphoric acid, and soluble potash) beyond the investigational allowance as established by regulation or if the over-all index value of the fertilizer is below the level established by regulation, a penalty of five times the commercial value of such deficiency shall be assessed by the State Chemist against the licensee. Subsequent violations within two years of the first violation shall be subject to an additional penalty of not less than $200.00 or more than $1,000.00.

L.1970,c.66,s.25; amended 2002, c.34, s.7.



Section 4:9-15.26 - Determination And Publication Of Value Of Primary Plant Nutrients

4:9-15.26. Determination and publication of value of primary plant nutrients
For the purpose of determining the commercial values to be applied under section 25 of this act, the State Board of Agriculture shall determine and publish annually the values per pound of nitrogen, including water insoluble nitrogen, available phosphoric acid, soluble potash, and other plant nutrients as determined by the State board, in commercial fertilizers in this State. The values so determined and published shall be used in determining and assessing penalties.

L.1970, c. 66, s. 26.



Section 4:9-15.27 - Payment Of Penalties

4:9-15.27. Payment of penalties
All penalties assessed under section 25 of this act shall be paid to the purchaser, or to a consumer who thereafter received possession of the lot represented by the sample analyzed, within 60 days after the date of notice from the State Chemist to the licensee. Receipts shall be obtained and forwarded promptly to the State Chemist by the licensee. If the purchaser or consumer cannot be found, the amount of the penalty shall be paid to the State Treasurer.

L.1970, c. 66, s. 27.



Section 4:9-15.28 - Judicial Relief

4:9-15.28. Judicial relief
Nothing contained in this act shall prevent any person from appealing to a court of competent jurisdiction for relief from an assessment imposed under section 25 of this act.

L.1970, c. 66, s. 28.



Section 4:9-15.29 - Deficiency; Penalty Prescribed By Regulation

4:9-15.29. Deficiency; penalty prescribed by regulation
If an official report of a sample analysis shows that a commercial fertilizer or soil conditioner is deficient beyond the investigational allowance as established by regulation in any constituents guaranteed pursuant to paragraph 10(c)(3) of this act, the penalties prescribed by regulation adopted by the State Board of Agriculture shall be applicable.

L.1970, c. 66, s. 29.



Section 4:9-15.30 - Misbranding

4:9-15.30. Misbranding
No person shall distribute a misbranded product. A commercial fertilizer or soil conditioner shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular.

(b) If it is distributed under the name of another product.

(c) If it is not labeled in accordance with any applicable provisions of sections 10, 11, 12, 13, 14 and 15 of this act and of regulations prescribed under this act.

(d) If it purports to be or is represented as a commercial fertilizer, or is represented as containing a plant nutrient or commercial fertilizer, unless such plant nutrient or commercial fertilizer conforms to the definitions or terms prescribed by regulation. In the adoption of such regulations due regard shall be given to commonly accepted definitions and official fertilizer terms such as those issued by the Association of American Plant Food Control Officials.

L.1970, c. 66, s. 30.



Section 4:9-15.31 - Adulterated Products; Prohibition Against Distribution

4:9-15.31. Adulterated products; prohibition against distribution
No person shall distribute an adulterated product. A commercial fertilizer or soil conditioner shall be deemed to be adulterated:

(a) If it contains any deleterious or harmful ingredient in sufficient amount to render it injurious to plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use, which may be necessary to protect plant life, are not shown on the label.

(b) If its composition falls below or differs from that which it is purported to possess by its labeling.

(c) If it contains unwanted crop seed or weed seed.

L.1970, c. 66, s. 31.



Section 4:9-15.32 - Publication Of Information Concerning Distribution Of Fertilizers And Soil Conditioners And Results Of Analyses

4:9-15.32. Publication of information concerning distribution of fertilizers and soil conditioners and results of analyses
The State Board of Agriculture shall publish in such form and as it may deem proper:

(a) At least once every 6 months, information concerning the distribution of commercial fertilizer and soil conditioners.

(b) At least once each year, results of analyses based on official samples of commercial fertilizer distributed within the State as compared with the guaranteed analyses prescribed under section 10.

L.1970, c. 66, s. 32.



Section 4:9-15.33 - Rules And Regulations

4:9-15.33. Rules and regulations
The State Board of Agriculture, after public hearing and due notice, in accordance with the Administrative Procedure Act (P.L.1968, c. 410, C. 52:14B-1 et seq.), may adopt such rules and regulations as it deems necessary to carry into effect the full intent and purposes of this act.

L.1970, c. 66, s. 33.



Section 4:9-15.33A - Fertilizer Regulation

4:9-15.33a. Fertilizer regulation
The department may adopt rules and regulations it may deem appropriate concerning the preparation, processing or distribution of seafood wastes to be used to fertilize or otherwise improve the chemical or physical characteristics of soil.

L. 1986, c. 80, s. 1, eff. Aug. 6, 1986.



Section 4:9-15.33B - Cooperation Encouraged

4:9-15.33b. Cooperation encouraged
The department may cooperate with any State or federal agency or any private organization to effectuate the purposes of this act.

L. 1986, c. 80, s. 2, eff. Aug. 6, 1986.



Section 4:9-15.34 - Revocation, Suspension Or Refusal Of License

4:9-15.34. Revocation, suspension or refusal of license
The State Board of Agriculture may revoke, suspend, or refuse to renew the license of any licensee or refuse to issue a license to a person under this act upon finding that the licensee or applicant has violated any provision of this act or of the rules and regulations adopted thereunder. No license shall be revoked, suspended, or refused until the licensee or applicant shall have been afforded an opportunity for a hearing before the State board or such person or persons as the State board may designate to conduct such hearings.

L.1970, c. 66, s. 34.



Section 4:9-15.35 - Stop Sale, Use, Or Removal Order

4:9-15.35. Stop sale, use, or removal order
The State Board of Agriculture may issue and enforce a written "stop sale, use, or removal" order to the owner or custodian of any lot of commercial fertilizer or soil conditioner, or material purported to be commercial fertilizer or soil conditioner, when the State Chemist finds that said material is being offered or exposed for sale in violation of any provision of this act or any rule or regulation adopted thereunder. Such order may require that the material be held at a designated place until the violation has been corrected and written authorization for removal has been received from the Department of Agriculture. The State Chemist shall authorize removal of commercial fertilizer or soil conditioner so held whenever the requirements of this act have been met and any identifiable costs and expenses incurred by the department in connection with this action, due to a violation, have been paid.

L.1970, c. 66, s. 35.



Section 4:9-15.36 - Seizure And Disposal Of Deficient Products

4:9-15.36. Seizure and disposal of deficient products
Any lot of commercial fertilizer or soil conditioner which is in violation of this act shall be subject to seizure on complaint of the State Board of Agriculture to a court of competent jurisdiction in the area in which said product is located. In the event the court finds the product to be in violation of this act and orders the condemnation of said product, it shall be disposed of in any manner consistent with the quality of the product and the laws of the State:

Provided, that in no instance shall the disposition of said commercial fertilizer or soil conditioner be ordered by the court without first affording the owner an opportunity to apply to the court for release of the product or for permission to process or relabel the product to bring it into compliance with this act.

L.1970, c. 66, s. 36.



Section 4:9-15.37 - Injunction

4:9-15.37. Injunction
Any violation or threatened violation of any provision of this act or of any rule or regulation adopted thereunder may be restrained by the Superior Court in an action brought for such purpose by the Attorney General on behalf of the State Board of Agriculture.

L.1970, c. 66, s. 37.



Section 4:9-15.38 - Violations; Penalties

4:9-15.38. Violations; penalties
38. Any person convicted of violating any provision of this act or of any rule or regulation adopted thereunder other than a violation involving a plant nutrient deficiency shall be subject to a penalty of not less than $25.00 nor more than $100.00 for the first offense and not less than $100.00 nor more than $500.00 for any subsequent offense within a three-year period. The penalty shall be collected and enforced in summary proceedings under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the Superior Court.

L.1970,c.66,s.38; amended 1991,c.91,s.166.



Section 4:9-15.39 - Hearings

4:9-15.39. Hearings
Upon receiving any information of a violation of any provision of this act or of any rule or regulation adopted thereunder, the Secretary or any agent designated by him for such purpose, is empowered to hold hearings upon said violation and, upon finding the violation to have been committed, to assess a penalty against the violator in such amount, not to exceed the maximum limit set forth in section 38, as the secretary deems proper under the circumstances. If the violator pays such penalty as settlement, no further prosecution shall be had upon that violation. Payment of such a penalty shall be deemed equivalent to a conviction for violation of this act.

L.1970, c. 66, s. 39.



Section 4:9-15.40 - Minor Violations; Warnings

4:9-15.40. Minor violations; warnings
Nothing in this act shall be construed as requiring the State Chemist or the Department of Agriculture to report a minor violation for prosecution or seizure proceedings when the State Chemist determines that the public interests will best be served by a suitable notice of warning in writing.

L.1970, c. 66, s. 40.



Section 4:9-15.41 - Exempt Transactions

4:9-15.41. Exempt transactions
Nothing in this act shall be construed to apply to sales or exchanges of commercial fertilizer or soil conditioners between importers, manufacturers, or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizer or soil conditioner to manufacturers or manipulators who have been licensed under this act.

L.1970, c. 66, s. 41.



Section 4:9-15.42 - Severability

4:9-15.42. Severability
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity. To this end, the provisions of this act are hereby declared to be severable.

L.1970, c. 66, s. 42.



Section 4:9-15.43 - Record Of Sales Of Restricted Commercial Fertilizer.

4:9-15.43 Record of sales of restricted commercial fertilizer.

2. a. Every manufacturer or distributor of a restricted commercial fertilizer shall record, on forms provided by the secretary, the number of a valid State or federal driver's license bearing a photograph, or other picture identification card number approved for buyer identification by the State Board of Agriculture, and make a clear copy of that identification, before offering for sale or selling restricted commercial fertilizer to that buyer.

b.Licensed manufacturers or distributors shall maintain for at least two years a record of all sales of restricted commercial fertilizer including:

(1)the date of sale or delivery of the fertilizer;

(2)the name, address and copy of the driver's license or picture identification card of the person to whom the fertilizer was sold or delivered;

(3)the amount of the fertilizer; and

(4)any other information as may be required by the State Board of Agriculture.

c.Licensed manufacturers or distributors shall annually compile and report the information required pursuant to subsection a. of this section to the State Board of Agriculture.

d.The State Board of Agriculture shall refuse to grant or renew a license of a manufacturer or distributor who fails to comply with the reporting requirements set forth in subsections a. and b. of this section.

e.A licensed manufacturer or distributor may refuse to offer for sale or sell restricted commercial fertilizer to buyers attempting to purchase ammonium nitrate out of season, in unusual quantities or under suspect purchase patterns.

f.The State Board of Agriculture, after consultation with the Domestic Security Preparedness Task Force, shall promulgate regulations implementing the provisions of this section.

L.2005,c.37,s.2.



Section 4:9-15.44 - Report Of Suspect Purchase, Theft, Loss By Distributors.

4:9-15.44 Report of suspect purchase, theft, loss by distributors.

3.A distributor of restricted commercial fertilizer shall immediately report any suspect purchase pattern, theft or loss of inventory of a restricted commercial fertilizer to the appropriate law enforcement agency.

L.2005,c.37,s.3.



Section 4:9-15.45 - Immunity For Refusal To Sell, Report Of Suspect Purchases, Certain Circumstances.

4:9-15.45 Immunity for refusal to sell, report of suspect purchases, certain circumstances.

4.Notwithstanding any provision of law to the contrary, any person who refuses to sell a restricted commercial fertilizer to any person, or any person who reports information to a law enforcement official or agency concerning the suspect purchase pattern of any person attempting to purchase a restricted commercial fertilizer shall be immune from any civil liability on account of the report, unless such person has acted in bad faith or with malicious purpose.

L.2005,c.37,s.4.



Section 4:9-21.1 - Short Title

4:9-21.1. Short title
This act shall be known and may be cited as "The New Jersey Agricultural Liming Materials Act."

L.1968, c. 392, s. 1.



Section 4:9-21.2 - Definitions

4:9-21.2.Definitions
2. As used in this act:

(a) "Agricultural liming materials" means all suitable materials containing calcium or magnesium in chemical form, physical condition and quantity capable of neutralizing soil acidity, which shall include, but need not be limited to, limestone, burnt lime, marl, and industrial by-product.

(b) "Limestone" means a material consisting primarily of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.

(c)"Burnt lime" means a material, made from limestone, which consists primarily of calcium oxide or a combination of calcium oxide with magnesium oxide.

(d) "Hydrated lime" means a material, made from burnt lime, which consists of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide or magnesium hydroxide.

(e) "Brand" means the term, designation, trademark, product name or other specific designation under which a single agricultural liming material is offered for sale.

(f) "Fineness" means the percentage by weight of the material, which will pass through sieves of specified sizes. The fineness shall be measured in reference to 20 mesh, 60 mesh and 100 mesh sieves of United States Standard designation.

(g) "Physical classification" means the fineness of the agricultural liming material as it relates to its particle size.

(h) "Ton" means a net weight of 2,000 pounds avoirdupois.

(i) "Percent" or "percentage" means by weight.

(j) "Bulk" means in nonpackaged form.

(k) "Label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

(l) "Person" means individual, partnership, association, firm or corporation.

(m) "State board" means the State Board of Agriculture of New Jersey.

(n) "Secretary" means the Secretary of Agriculture of New Jersey.

(o) "Marl" means a granular or loosely consolidated earthy material composed primarily of sea shell fragments and calcium carbonate.

(p)"Industrial by-product" means any industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity.

(q) "Calcium carbonate equivalent" or "CCE" means the acid neutralizing capacity of an agricultural liming material expressed as the percentage by weight of the liming material consisting of calcium carbonate and magnesium carbonate, taking into account the relative molecular weights of the two compounds.

(r) "Weight" means the weight of undried material as offered for sale.

(s) "Mesh permeability factor evaluation test" or "MPFET" means the assignment of values to a single agricultural liming material product, in order to rank and label relative particle size, in the following manner:

Percentage by weight of the product that passes through:

20-60 mesh sieve x .4 = A

60-100 mesh sieve x .8 = B

100 mesh sieve or finer x 1.0 = C.

(t) "Mesh permeability factor" or "MPF" means the value assigned to a single agricultural liming material product based upon relative particle size, obtained from the MPFET conducted pursuant to subsection (s) of this section and obtained in the following manner:


MPF = A + B + C.

(u) "Effective neutralizing value" or "ENV" means the value of the neutralizing capability of a single agricultural liming material product which takes into account relative particle sizes and the percentage by weight of the calcium carbonate equivalent obtained by the following formula:


ENV = MPF x CCE.


(v) "Single agricultural liming material" means a constituent of agricultural liming materials.

(w) "State Chemist" means the person appointed pursuant to R.S.4:1-42.

L.1968,c.392,s.2; amended 1995,c.390,s.1.



Section 4:9-21.3 - Information Affixed To Each Package Of Agricultural Liming Materials

4:9-21.3.Information affixed to each package of agricultural liming materials
3. (a) Agricultural liming materials sold or offered for sale in the State shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) The name and principal office address of the licensee.

(2) The brand or trade name of the material.

(3) The identification of the product as to the type of the agricultural liming material.

(4) The net weight of the agricultural liming material.

(5) The fineness classification of all materials except burnt lime, hydrated lime and marl. A material shall be labeled as fine sized when at least 95% by weight passes through a 20 mesh sieve, 60% by weight passes through a 60 mesh sieve and 50% by weight passes through a 100 mesh sieve. A material shall be labeled as medium sized when at least 90% by weight passes through a 20 mesh sieve, 50% by weight passes through a 60 mesh sieve, and 30% by weight passes through a 100 mesh sieve. A material shall be labeled as coarse sized when the material fails to meet minimums for the fine sized and the medium sized classification.

(6)The minimum percentage on a dry weight basis of calcium and magnesium.

(7) (Deleted by amendment, P.L.1995, c.390).

(8) The calcium carbonate equivalent.

(9) The effective neutralizing value.

(b) (Deleted by amendment, P.L.1995, c.390).

(c) No information or statement shall appear on any package, label or delivery slip or advertising matter which is false or misleading to the purchaser as to the quality, analysis, type or composition of the agricultural liming material.

(d) In the case of any material which has been adulterated subsequent to packaging, labeling or loading thereof and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip such notice to identify the kind and degree of such adulteration therein.

(e)At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.

L.1968,c.392,s.3; amended 1975,c.140,s.1; 1995,c.390,s.2.



Section 4:9-21.4 - Requirements For Sale Of Agricultural Liming Material

4:9-21.4.Requirements for sale of agricultural liming material
4. (a) No person shall sell or offer for sale in this State agricultural liming material unless it complies with the provisions of "The New Jersey Agricultural Liming Materials Act," P.L.1968, c.392 (C.4:9-21.1 et seq.) and any rules or regulations adopted pursuant thereto.

(b) No agricultural liming material shall be sold or offered for sale in this State which contains toxic materials in quantities injurious to plants or animals.

L.1968,c.392,s.4; amended 1995,c.390,s.3.



Section 4:9-21.6 - License Required; Expiration

4:9-21.6.License required; expiration
6. No person shall manufacture for distribution in this State or distribute in this State any agricultural liming material until a license has been obtained by the person whose labeling is applied to such agricultural liming material from the State board or its authorized agent. All licenses shall expire on December 31 of each year.

L.1968,c.392,s.6; amended 1975,c.140,s.2; 1995,c.390,s.4.



Section 4:9-21.7 - Annual License Fee

4:9-21.7 Annual license fee
7.The annual license fee shall be $250.00 payable on January 1 of each year or prior to the distribution in such year.

L.1968,c.392,s.7; amended 1975, c.140, s.3; 2002, c.34, s.8.



Section 4:9-21.8 - Statement Submitted By Licensee

4:9-21.8 Statement submitted by licensee
8. Within the 30-day period following December 31 of each year, each licensee shall submit on a form furnished by the State board or its authorized agent a statement setting forth the number of net tons of each agricultural liming material sold by him for use in the State during the previous 12-month period. Such statement shall be accompanied by payment of the inspection fee at the rate of $0.05 per ton. Such reports shall be confidential and no information therein shall be disclosed in any manner that will reveal the operation of any licensee. Fees collected pursuant to this section shall be forwarded to the State Treasurer.

L.1968,c.392,s.8; amended 1975, c.140, s.4; 1995, c.390, s.5; 2002, c.34, s.9



Section 4:9-21.9 - Empowerment Of State Board, Authorized Agent

4:9-21.9.Empowerment of State board, authorized agent
9. The State board or its authorized agent is hereby empowered and it shall be the duty of its agent to sample, inspect, test, and analyze agricultural liming materials to determine compliance with the provisions of P.L.1968, c.392 (C.4:9-21.1 et seq.). The State board or its authorized agent for the purpose of taking samples and to examine the records relating to the tonnage of agricultural liming materials distributed in New Jersey, shall have full access during business hours to all places wherein agricultural liming materials are offered for sale or where records of the tonnage distributed in New Jersey are kept. Upon written notice, the State board or its agent may remove from sale any lot of agricultural liming material until it has been determined that the material is in full compliance with this act.

L.1968,c.392,s.9; amended 1975,c.140,s.5; 1995,c.390,s.6.



Section 4:9-21.10 - Violations; Penalties

4:9-21.10 Violations; penalties
10. Any person convicted of violating any provision of this act or any rule or regulation promulgated thereunder shall be subject to a penalty of not less than $100.00 nor more than $500.00 to be enforced by summary proceedings under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Upon receiving any information of a violation of any part of this act other than a violation involving a weighed or measured deficiency or the rules and regulations issued thereunder, the secretary, or any assistant designated by him for such purpose, is empowered to hold hearings, formal or informal, upon said violation and upon finding the violation to have been committed, to assess a penalty against the person alleged to have committed such violation, in an amount not to exceed the maximum limit set forth in this section as the secretary deems proper under the circumstances. In the event the violator makes satisfactory settlement, no further prosecution shall be had upon that violation. Payment of a penalty, in the form of a settlement, shall be deemed equivalent to a conviction for a violation of this act. Violations not settled in this manner may be referred to the court of competent jurisdiction. Nothing in this act shall be construed as requiring the State board or its authorized agent to report for prosecution or for the institution of seizure proceedings as a result of minor violations of "The New Jersey Agricultural Liming Materials Act," P.L.1968, c.392 (C.4:9-21.1 et seq.) when it believes that the public interest will best be served by a suitable written warning.

L.1968,c.392,s.10; amended 1995, c.390, s.7; 2002, c.34, s.10.



Section 4:9-21.11 - Rules And Regulations

4:9-21.11. Rules and regulations
The State Board of Agriculture after reasonable notice and hearing is empowered to promulgate and enforce rules and regulations for the administration of this act and to grant exemptions from specific requirements of this act as, from time to time, may be deemed necessary.

L.1968, c. 392, s. 11.



Section 4:9-21.12 - Issuance Of Stop Sale, Use, Removal Order

4:9-21.12.Issuance of stop sale, use, removal order
8.The State Board or its authorized agent may issue in writing a stop sale, use or removal order to the owner or custodian of any agricultural liming material when the State Chemist finds that the material is being offered for sale or sold in violation of the provisions of "The New Jersey Agricultural Liming Materials Act," P.L.1968, c.392 (C.4:9-21.1 et seq.) or any rules or regulations adopted thereunder. The order may require that the material be held at a designated place until the violation has been corrected and an order has been issued in writing authorizing its removal. The board shall authorize removal of the material when the requirements of P.L.1968, c.392 have been met and any costs and expenses incurred by the department in connection with the action have been paid.

L.1995,c.390,s.8.



Section 4:9-22 - Definitions

4:9-22. Definitions
As used in this article:

"Director" means the director of the New Jersey agricultural experiment station.

"Experiment station" means the New Jersey agricultural experiment station.

"Legume inoculants" means any material which contains the nitrogen-gathering organism known as Bacillus radicicola and which is sold, offered or exposed for sale in this state for the purpose of conveying organisms of Bacillus radicicola.



Section 4:9-23 - Information On Label Of Inoculants Sold

4:9-23. Information on label of inoculants sold
Every package of legume inoculant sold, offered or exposed for sale in this state shall have attached or affixed to the outside of the container a printed tag or label giving the following information:

a. The brand name;

b. The kinds of legume crops for which the contents may be used;

c. Month and year in which inoculant was prepared;

d. Probable date beyond which inoculant would be of doubtful value;

e. Quantity of material in terms of amount of seed or acreage for which contents may be used;

f. Name and address of manufacturer.



Section 4:9-24 - Annual Statement Filed With Director

4:9-24. Annual statement filed with director
A person offering or exposing for sale legume inoculants in this state shall file annually with the director, a statement showing the brands of legume inoculants which he intends to sell, offer or expose for sale in this state, together with the name and address of the manufacturer thereof.



Section 4:9-25 - Taking And Analysis Of Samples; Publication Of Results

4:9-25. Taking and analysis of samples; publication of results
For the purpose of carrying out the provisions of this article, the director or his deputy, shall take or cause to be taken, as samples, packages of legume inoculants sold, offered or exposed for sale in the state, and shall have free access at all reasonable times, upon and into any premises or structure for this purpose. Payment for samples shall be made at the market price.

The director shall make or cause to be made an examination, analysis or test of such samples to determine the conditions of the inoculant; the results of which shall be published in an annual bulletin.



Section 4:9-26 - Rules Regarding Analyses And Sales

4:9-26. Rules regarding analyses and sales
The director may establish such rules and regulations in regard to inspection, analysis and sale of legume inoculants as are not inconsistent with the provisions of this article.



Section 4:9-27 - Free Examination Of Samples

4:9-27. Free examination of samples
A citizen of this state may, in accordance with regulations prescribed by the experiment station for this purpose, and by prepaying the transportation charges, send samples of legume inoculants to the experiment station for examination and analysis, and such examination or analysis shall be reported upon free of charge.



Section 4:9-28 - Penalty For Violations Or Interference

4:9-28. Penalty for violations or interference
A person who shall:

a. Sell, offer or expose for sale any package of legume inoculant which does not comply with the provisions of this article; or

b. Interfere with any official employed in the enforcement of this article--

Shall be liable to a penalty of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00) for each offense, to be sued for and recovered in a civil action by and in the name of the department. All penalties recovered under this article shall be paid into the State treasury.

Amended by L.1953, c. 5, p. 32, s. 19.



Section 4:9-29 - Unmanufactured Manure; Sale Or Delivery Unadulterated

4:9-29. Unmanufactured manure; sale or delivery unadulterated
Whenever unmanufactured horse manure is furnished, sold, or delivered in this State, such manure shall be only the natural product as the same is produced by horses in the stable, together with the straw bedding, without the intentional addition of water, any other manure, or any other foreign substance whatsoever.

L.1944, c. 43, p. 97, s. 1.



Section 4:9-30 - When Unmanufactured Manure Deemed Adulterated

4:9-30. When unmanufactured manure deemed adulterated
For the purposes of this act, unmanufactured horse manure shall be deemed to be adulterated if it contains any water, intentionally or deliberately added, or if any other manure, or any other foreign substance is intentionally mixed therewith, whether such added water, manure, or other substance is added thereto, or becomes a part thereof, by permitting water or any other substance to flow or seep into, or otherwise become a part of such unmanufactured horse manure while standing in a manure pit or any other place.

L.1944, c. 43, p. 98, s. 2.



Section 4:9-31 - Sale Or Delivery Of Adulterated Manure Prohibited

4:9-31. Sale or delivery of adulterated manure prohibited
No person, copartnership, association, or corporation shall furnish, sell or offer for sale, or deliver in this State any unmanufactured horse manure that is adulterated as defined in this act.

L.1944, c. 43, p. 98, s. 3.



Section 4:9-32 - Representation On Sale Or Delivery

4:9-32. Representation on sale or delivery
No person, copartnership, association, or corporation in connection with any sale, furnishing, or delivery of manure, shall represent the same as being unmanufactured horse manure if such manure is adulterated within the meaning of this act.

L.1944, c. 43, p. 98, s. 4.



Section 4:9-33 - Sale By Weight; Adulteration Of Manure Unlawful

4:9-33. Sale by weight; adulteration of manure unlawful
Whenever any unmanufactured horse manure is or has been sold by weight, and the price to be paid therefor is to be fixed by weighing the same at any point within this State, it is unlawful for any person, copartnership, association, or corporation to deliver for weighing, or to cause or permit to be weighed, any unmanufactured horse manure to which has been added, intentionally, any water, any other manure, or any other substance whatsoever, which increases the weight of such unmanufactured horse manure.

L.1944, c. 43, p. 98, s. 5.



Section 4:9-34 - Importation Of Adulterated Manure Prohibited

4:9-34. Importation of adulterated manure prohibited
No person, copartnership, association, or corporation shall import or bring into this State any manure for the purpose of sale or delivery in this State, which manure is adulterated within the meaning of this act.

L.1944, c. 43, p. 98, s. 6.



Section 4:9-35 - Misdemeanor; Penalties

4:9-35. Misdemeanor; penalties
Any person, copartnership, association, or corporation who or which by himself or itself, or by his or its agents, servants, or employees, violates any of the provisions of this act shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine not exceeding one thousand dollars ($1,000.00), or in the case of an individual, or the members of a partnership, or the responsible officers of an association or corporation to undergo imprisonment not exceeding six months, or both.

L.1944, c. 43, p. 98, s. 7.



Section 4:9-36 - Enforcement Of Law By Department Of Weights And Measures; Disposition Of Fines And Penalties

4:9-36. Enforcement of law by Department of Weights and Measures; disposition of fines and penalties
It shall be the duty of the Department of Weights and Measures to enforce the provisions of this act, and in connection therewith, the department, its employees, or agents are authorized to enter any storehouse, warehouse, stable, railroad yard, railroad car, or any other building or place where unmanufactured horse manure is kept, stored, dealt in, or transported for delivery within this State. All fines and penalties, collected under the provisions of this act, shall be paid into the general fund of the State Treasury.

L.1944, c. 43, p. 99, s. 8.



Section 4:9-37 - Severability Of Provisions; Partial Invalidity

4:9-37. Severability of provisions; partial invalidity
The provisions of this act shall be severable, and if any of the provisions shall be held to be unconstitutional, such decision shall not affect the validity of any of the remaining provisions of this act. It is hereby declared as the legislative intent that this act would have been adopted had such unconstitutional provision not been included therein.

L.1944, c. 43, p. 99, s. 9.



Section 4:9-38 - Composting, Handling, Etc. Of Animal Wastes.

4:9-38 Composting, handling, etc. of animal wastes.

12. The Department of Agriculture shall, by rule or regulation and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establish criteria and standards for the composting, handling, storage, processing, utilization and disposal of animal wastes as provided in section 19 of P.L.1997, c.236 (C.4:27-19).

L.1989,c.151,s.12; amended 1997, c.236, s.33.



Section 4:10-1 - Definitions.

4:10-1 Definitions.
4:10-1. As used in this chapter:

"Department" means the department of agriculture.

"Secretary" means the secretary of agriculture.

"Farm products" means any agricultural, dairy, poultry or horticultural product, or any product designed for food purposes, manufactured, derived or prepared principally from any agricultural, dairy, poultry or horticultural product or products, including any fresh or salt water food product.

Amended 2007, c.32.



Section 4:10-2 - Powers And Duties Of Department

4:10-2. Powers and duties of department
In order to promote more economical methods of marketing and distributing farm products, the department, acting through the Division of Markets, or otherwise, as provided for in this Title, may:

a. Collect and diffuse timely information relative to the seasonal supply, demand and prevailing prices of farm products, both at wholesale and retail, the movement of farm products through commercial channels, and in co-operation with the department of health, the quantities and conditions of farm products in common and cold storage;

b. Assist and advise in the organization and maintenance of public markets, both for wholesale and retail selling, and enter into agreements with municipalities for supplying daily or seasonal production and marketing information and requiring from them reports on the public market activities;

c. Assist and advise in the organization and maintenance of producers' and consumers' co-operative selling and buying associations;

d. Investigate the cost of distributing farm products, both in a wholesale way and at retail, and publish such finding as may be of practical interest to the public;

e. Furnish advice and assistance to the public with reference to buying of farm products and other matters relative thereto;

f. Investigate delays, embargoes and other conditions, charges, rates and practices in the handling, transportation, storage, buying and selling of farm supplies and farm products, which appear to retard the free and efficient movement of such supplies and products from the point of production, storage, manufacture, packing and repacking, to the ultimate consumer;

g. Take such lawful measures as may be deemed advisable to prevent waste or uneconomical use of farm products.

Amended by L.1950, c. 293, p. 995, s. 16.



Section 4:10-3 - Establishment Of Standards For Grading And For Receptacles

4:10-3. Establishment of standards for grading and for receptacles
The department of agriculture may, from time to time, establish and promulgate standards that may be used by producers and distributors under the provisions of this chapter for the grading and other classification of farm products, and in co-operation with the department of weights and measures establish and promulgate standards for receptacles for farm products.



Section 4:10-4 - Marking Products To Falsely Indicate Conformity To Standard

4:10-4. Marking products to falsely indicate conformity to standard
Whenever any standard for the grading or other classification of farm products becomes effective under this chapter, no person thereafter shall mark or label any product or package containing it in such a way as to indicate or to make it appear upon ordinary observation that the product conforms to the standard, unless the product actually does conform to the standard.

The secretary may at any time cause such investigations, classifications and tests to be made as he may deem necessary to enforce the provisions of this section.



Section 4:10-5 - Use Of Outline Of State On Products; License; Penalty.

4:10-5 Use of outline of State on products; license; penalty.

4:10-5. No person shall use the outline of this State on packages or devices containing farm products or to otherwise advertise or promote such farm products unless the person is licensed by the department so to do.

Upon application for such a license and upon being satisfied that any farm products to be sold by the applicant conform to official standards promulgated by the department, the department may issue a license in the name of the State, permitting the person to use the outline on any such package, device , or advertising.

The form of the application and the license shall be determined by the department.

The license may be revoked by the department at any time for good cause shown after notice and an opportunity to be heard and subject to the right of appeal to the State board.

A person who shall violate the provisions of this section shall be liable to a penalty of $100, to be collected in a civil action in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) and paid to the General Fund. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this section. Each package or device improperly labeled in violation of this section shall constitute a separate violation.

amended 1953, c.5, s.20; 2011, c.218, s.1.



Section 4:10-6 - Inspection And Classification Of Products According To Standards; Fees

4:10-6. Inspection and classification of products according to standards; fees
The secretary may designate any competent employee or agent of the department to make, upon request, investigations, inspections and classifications of farm products in accordance with standards which have become effective under this chapter. When any such investigation, inspection or classification is made, the employee or agent shall issue a certificate of the grade or other classification of the farm product involved.

The secretary may fix, assess and collect, or cause to be collected, fees for such services, when they are performed by employees or agents of the department.



Section 4:10-7 - Appeals From Classification Of Products; Fees

4:10-7. Appeals from classification of products; fees
Any interested party, within a reasonable time, to be prescribed in the regulations made under this chapter, may appeal to the secretary from the grading or classification of any farm product authorized under this chapter, and the secretary shall thereupon cause such investigation to be made, and such tests to be applied, as he may deem necessary to determine the true grade or classification thereof.

Whenever an appeal is taken to the secretary under this chapter, he shall charge and assess and collect, or cause to be collected, a reasonable fee, to be fixed by him, which shall be refunded if the appeal is sustained.



Section 4:10-8 - Certificate Of Classification As Evidence

4:10-8. Certificate of classification as evidence
A certificate, when not superseded by a finding of the grade or other classification of any farm products, issued under this chapter, shall be accepted in any court of this state as prima facie evidence of the true grade or other classification of the farm product at the time of its classification.



Section 4:10-9 - Disposition And Use Of Fees Collected.

4:10-9 Disposition and use of fees collected.

4:10-9. All fees and other moneys collected under this chapter by the secretary and the employees or agents of the department, shall be paid into the General Fund, and shall be appropriated for the use of the department in carrying out the provisions of this chapter when authorized by any appropriation act.

amended 2011, c.218, s.2.



Section 4:10-10 - Reports To Department On Products

4:10-10. Reports to department on products
A person in this state engaged in marketing farm products shall prepare and submit to the department, upon request, at such regular intervals and in such form as may be prescribed, reports of the quantity and conditions of any farm product held by, or for, such person in commercial or other storage in this state.

A person in this state shall furnish the department, upon request, on such date, and in such form as may be prescribed, special reports, orally or in writing, concerning the demand for, and the supply, consumption, cost, value, price and condition and period of the holding of any farm product, which is, or has been held by, or for, such person in storage or otherwise.

The secretary may verify the accuracy of the reports provided for in this section. When making public any information received in the reports provided for in this section, the secretary and the employees or agents of the department, shall not divulge the name of the person owning or reporting upon a farm product without the consent of such person, or except pursuant to legal processes.



Section 4:10-11 - Right Of Entry

4:10-11. Right of entry
In carrying out the provisions of this chapter, the secretary and the employees or agents of the department may enter, on any business day during the usual hours of business, any storehouse, warehouse, cold storage plant, packing house, stockyard, railroad yard, railroad car, or any other building or place where farm products are kept stored by any person engaged in storing, handling or marketing.



Section 4:10-12 - Attendance And Testimony Of Witnesses And Production Of Documents

4:10-12. Attendance and testimony of witnesses and production of documents
In carrying out the provisions of this chapter, the secretary, or the employees designated by him for the purpose, may:

a. Require the attendance before him, or any of them, of any person from whom reports have been requested, or of any employee of such person;

b. Administer oaths to, and take testimony of, any such person, or his employee; and

c. Require the production by such person, or his employee, of any books, records and other documentary evidence relating to the farm products about which reports have been requested.



Section 4:10-13 - Regulations

4:10-13. Regulations
The secretary may make and promulgate such regulations as may be necessary to carry out the provisions of this chapter.



Section 4:10-13.1 - Marketing Of Farm Products; Advertising.

4:10-13.1 Marketing of farm products; advertising.

1.No person shall designate, display any sign designating, or advertise any business as a "farmers' market," "farmers' auction market," or use words in connection therewith the general import of which would indicate or tend to indicate to the public at large that farm products as defined in R.S.4:10-1 are dealt with therein, unless such farm products are the principal commodities displayed and offered for sale or sold in the operation of such business.

L.1956, c.88, s.1; amended 2011, c.218, s.3.



Section 4:10-14 - Penalty For Violations Or Interference.

4:10-14 Penalty for violations or interference.

4:10-14. a. A person who shall:

(1)except as provided for pursuant to subsection b. of this section, violate any provision of this chapter or any rules or regulations adopted pursuant thereto to implement any such provision;

(2)fail to comply with any requirement of this chapter;

(3)with intent to deceive, answer or report falsely in response to any requirement of this chapter; or

(4)knowingly interfere with the secretary, or the employees or agents of the department, in the performance of duties prescribed by this chapter--

Shall for the first offense be liable to a penalty of not more than $100, and for any subsequent offense be liable to a penalty of not more than $200, to be collected in a civil action in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this section. The penalty when recovered shall be paid to the General Fund. Whenever a violation of this section involves false, misleading, or improper labeling of farm products, each package shall constitute a separate violation.

b.The provisions of subsection a. of this section shall not apply to violations of R.S.4:10-5, or any rules or regulations adopted pursuant thereto.

amended 1953, c.5, s.21; 2011, c.218, s.4.



Section 4:10-16 - New Jersey Farm Products Publicity Fund Authorized; Deposit

4:10-16. New Jersey Farm Products Publicity Fund authorized; deposit
For the purpose of advertising and promoting the sale of New Jersey farm products, the Secretary of Agriculture is hereby authorized to receive funds, either as direct contributions, or from the sale of labels or the right to use the same as hereinafter provided, or from any other source for such purposes, and such moneys shall be deposited by him in a bank or trust company designated under provisions of law to accept deposits of State money, in a special fund to be known as the "New Jersey Farm Products Publicity Fund."

L.1939, c. 136, p. 460, s. 1.



Section 4:10-17 - Disbursement Of Moneys; Promoting Sale Of Farm Products; Labels

4:10-17. Disbursement of moneys; promoting sale of farm products; labels
All moneys so deposited in the "New Jersey Farm Products Publicity Fund" shall be disbursed by the Secretary of Agriculture for advertising and general publicity purposes, to be determined in co-operation with contributing commodity groups, to promote the sale of New Jersey farm products; for the expenses of printing and distributing labels to be used in identifying products sold under official State brands as hereinafter provided; and for other expenses incident to carrying out the provisions of this act; provided, however, that no greater amount shall be expended from such fund for the promotion of a publicity campaign for any particular product than the amount of revenue in such fund derived from such product. The Secretary of Agriculture shall keep accurate accounts of the receipts and disbursements of this fund, which accounts may be subject to audit by the State Comptroller.

L.1939, c. 136, p. 460, s. 2.



Section 4:10-18 - Official Brands For Agricultural Products; Registration As Trade-mark

4:10-18. Official brands for agricultural products; registration as trade-mark
The Secretary of Agriculture may design, determine and adopt official brands to be used on labels on packages and containers to identify New Jersey produced agricultural products either fresh or processed. The design of such brand or brands may contain the whole or part of the seal of the State of New Jersey or the outline of the map of the State. Each of such brands, when adopted by the Secretary of Agriculture, may be registered as a trade-mark in the office of the Secretary of State under the provisions of chapter three of Title 56 of the Revised Statutes, or any other provision of law which may hereinafter be enacted relating to the registration of trade-marks. Any such trade-mark shall be registered by the Secretary of State without the exaction of any fee therefor. The Secretary of Agriculture may in his discretion register any such mark with the United States Government and any other State or foreign country.

L.1939, c. 136, p. 461, s. 3.



Section 4:10-19 - Use Of Brands Or Marks

4:10-19. Use of brands or marks
Such brand or mark may be used on labels attached to packages containing New Jersey agricultural products either fresh or processed packed within this State in accordance with official standards established or grades enforced by the provisions of this act and of chapter ten of Title 4 of the Revised Statutes, and upon packages of processed farm products grown and packed within this State, subject to and in accordance with rules and regulations to be promulgated by the Department of Agriculture.

L.1939, c. 136, p. 461, s. 4.



Section 4:10-19.1 - "Made With Jersey Fresh" Designated Products.

4:10-19.1 "Made With Jersey Fresh" designated products.

1.The Secretary of Agriculture in conjunction with the State Board of Agriculture shall develop and implement the inclusion of baked goods or other food products that are baked or made with "Jersey Fresh" products into the "Jersey Fresh" designation and program as "Made With Jersey Fresh" designated products.

L.2010, c.111, s.1.



Section 4:10-19.2 - Fraudulent Advertising Of Nj Product; Violations, Penalties.

4:10-19.2 Fraudulent advertising of NJ product; violations, penalties.

7.A person shall not advertise, or in any way imply in any advertising or on any packages or devices, that any produce, seafood, dairy, or other agricultural product has been produced in New Jersey unless the product, seafood, dairy, or other agricultural product was produced in New Jersey or the waters thereof.

A person who shall violate the provisions of this section shall be liable to a penalty of $100 to be collected in a civil action in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) and paid to the General Fund. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this section. Each package or device improperly labeled in violation of this section shall constitute a separate violation.

The Secretary of Agriculture, in conjunction with the Division of Consumer Affairs in the Department of Law and Public Safety, shall have the power, by injunction or otherwise, to restrain any person or organization violating the provisions of this section. Not withstanding any law, rule, or regulation to the contrary, Department of Agriculture inspectors may issue citations to any person suspected of violating the provisions of this section.

L.2011, c.218, s.7.



Section 4:10-20 - Regulations

4:10-20. Regulations
The Department of Agriculture may make and promulgate such regulations as may be necessary to carry out the provisions of this act.

L.1939, c. 136, p. 461, s. 5.



Section 4:10-21 - Printing Of Labels; License To Use Brand.

4:10-21 Printing of labels; license to use brand.

6.The Secretary of Agriculture shall cause to be printed labels bearing a State brand in sufficient quantities to meet the demand therefor and may sell such labels at a price to be fixed by the Secretary of Agriculture. As an alternative method, the Secretary of Agriculture may, in accordance with rules and regulations adopted by the department, rent dies or cuts of the State brand to persons or organizations desiring to manufacture their own labels for use on fresh or processed farm products owned and packed by them, at a price to be fixed by the Secretary of Agriculture. When a brand bearing the outline of the map of the State is desired to be used, the applicant shall secure a license for its use as provided in R.S.4:10-5.

L.1939, c.136, s.6; amended 2011, c.218, s.5.



Section 4:10-22 - Affixing Labels

4:10-22. Affixing labels
Labels shall be affixed to packages in the manner prescribed by the rules and regulations adopted by the Department of Agriculture. The label denoting the State brand may be used in conjunction with and in addition to any private mark or name under which the grower or packer has been accustomed to pack and market fresh or processed farm products.

L.1939, c. 136, p. 462, s. 7.



Section 4:10-23 - Receipts From Sale Or Use Of Labels; Expenditure

4:10-23. Receipts from sale or use of labels; expenditure
Direct contributions and moneys derived from the sale or use of labels denoting the State brand shall be recorded separately by products, which shall be designated by the contributors or purchasers or users of labels, and each such amount shall be expended as the Secretary of Agriculture may direct for general publicity purposes to advertise the product from which the revenue was derived.

L.1939, c. 136, p. 462, s. 8.



Section 4:10-24 - Advisory Committee

4:10-24. Advisory committee
The rules and regulations adopted by the Department of Agriculture may provide for an advisory committee of authorized users of the State brand, who shall advise the Secretary of Agriculture as to the general plan of any publicity and advertising campaign. The members of any such advisory committee shall serve without compensation.

L.1939, c. 136, p. 462, s. 9.



Section 4:10-25 - Restraint Of Unauthorized Use Of State Brand, Outline.

4:10-25 Restraint of unauthorized use of State brand, outline.

10.The Secretary of Agriculture , in conjunction with the Division of Consumer Affairs in the Department of Law and Public Safety, shall have the power, by injunction or otherwise, to restrain any person or organization using or attempting to use any State brand or the use of the outline of the State, except in accordance with the provisions of R.S.4:10-5 or P.L.1939, c.136 (C.4:10-16 et seq.). Notwithstanding any law, rule, or regulation to the contrary, Department of Agriculture inspectors may issue citations to any person suspected of using, or attempting to use, any State brand or the outline of the State, except in accordance with the provisions of R.S.4:10-5 or P.L. 1939, c.136 (C.4:10-16 et seq.).

L.1939, c.136, s.10; amended 2011, c.218, s.6.



Section 4:10-25.1 - "Jersey Fresh Farm To School Week."

4:10-25.1 "Jersey Fresh Farm to School Week."

1. a. The Department of Agriculture, in cooperation with the Department of Education, shall coordinate with farmers in the State, the New Jersey Farm to School Network or its successor entity, public, private, and charter schools and their food services, and other interested and relevant organizations and groups, as determined by the Department of Agriculture and the Department of Education, to establish an annual week of promotional events to be known as "Jersey Fresh Farm to School Week." The week shall be celebrated each year throughout the State with the holding of relevant promotional events during the last week of September.

b."Jersey Fresh Farm to School Week" shall highlight and promote the value and importance of New Jersey agriculture and fresh foods produced in New Jersey, and the value and importance of fresh farm foods for children, their general health, and their success in school. The promotional events shall be provided to:

(1)children through school breakfast, lunch, and snack programs and in the classroom;

(2)community groups, churches, and service organizations;

(3)the public at large at farms and community farmers markets; and

(4) other organizations or groups or at other locations in the State determined by the Department of Agriculture to be beneficial for the success of promoting the value and importance of New Jersey agriculture and fresh foods produced in New Jersey.

L.2011, c.10, s.1.



Section 4:10-25.2 - Rules, Regulations; Development Of Program.

4:10-25.2 Rules, regulations; development of program.

2. a. The Department of Agriculture shall develop a "New Jersey Farm to School Program" and, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations for its implementation, including, but not necessarily limited to, rules and regulations that:

(1)provide encouragement for schools that participate in school meal programs to expand or improve their kitchen facilities to allow for the daily production of meals that incorporate more fresh, locally grown or produced farm produce, fruit or other products;

(2)establish a bidding matrix that provides for school purchases of New Jersey-grown food and allows schools to adopt price preferences for local agricultural and farm products; and

(3)in conjunction and cooperation with the Department of Education, provide for the incorporation and coordination of school curricula with information about:

(a)New Jersey agriculture;

(b)the importance and significance of farms and farmers to New Jersey's economy, culture, history, and quality of life; and

(c)the health value of eating fresh farm foods and locally grown produce and fruits.

b.The Department of Agriculture, in conjunction with the Department of Education, shall develop a training program with emphasis on the theme of "Farm to School" and shall offer this program to schools, teachers, and other event providers.

c. (1) The Department of Agriculture shall establish a "New Jersey Farm to School" website that shall be designed to:

(a)provide opportunities for the establishment of purchasing networks between and among farmers, distributors, and schools or school districts;

(b)facilitate the development and refinement of promotional events in association with "Jersey Fresh Farm to School Week"; and

(c)provide for the dissemination of information about, and the

website-based promotion of, these and other related events.

The department shall include on the "New Jersey Farm to School" website a copy of any public contract or other written agreement for the purchase of fresh foods and the provision thereof to school children, which has been entered into and successfully implemented by any school or school district in the State.

(2)The department shall post, in a prominent location on the homepage of its Internet website, a hyperlink that provides visitors with direct access to the "New Jersey Farm to School" website established pursuant to this subsection.

L.2011, c.10, s.2; amended 2014, c.37.



Section 4:10-25.2A - Contributions To "New Jersey Farm To School Program" Permitted.

4:10-25.2a Contributions to "New Jersey Farm to School Program" permitted.

1.The Secretary of Agriculture may solicit and accept contributions from private and public sources for the purpose of providing support to help fund the "New Jersey Farm to School Program," established pursuant to section 2 of P.L.2011, c.10 (C.4:10-25.2), which encourages schools to purchase produce from local farmers to incorporate in school meals throughout the growing season, and to increase the amount of local fresh produce available for consumption by students during the school day.

L.2014, c.39, s.1.



Section 4:10-25.2B - "Best In New Jersey 'Farm To School' Awards Program."

4:10-25.2b "Best in New Jersey 'Farm to School' Awards Program."

1. a. The Department of Agriculture, in coordination with the Department of Education and any agricultural or farming organization as determined appropriate by the Department of Agriculture, shall establish an awards program to be known as the "Best in New Jersey 'Farm to School' Awards Program."

The program shall annually recognize schools or school districts with outstanding achievements in the incorporation of farm-to-school principles into their school meal and snack programs, including, but not limited to:

(1) innovative use of local farm produce and products in a school;

(2) outstanding and consistent high levels of nutritional balance and excellence in the use of farm produce and products in a school; and

(3) quantifiable increases in pupil awareness of the contribution of farmers and farms to the quality of a school's meal or snack program.

b.The department shall establish an application procedure and criteria and guidelines for the eligibility, nomination, and judging of applications for the awards program. Applications shall be evaluated using performance criteria, including but not limited to: (1) incorporation of department farm-to-school principles and measurable increase and documentation of the use of farm produce and products in the school or school district; (2) education and outreach concerning the nutritional importance of fresh produce and food products and the connection of a school or school district to farms and farmers in the State; (3) leadership and innovation by the school or school district; (4) exceedance of nutritional requirements of the school breakfast program or school lunch program; and (5) increased participation in the school breakfast program or school lunch program.

c.The department shall post the names of the recipients of the "Best in New Jersey 'Farm to School' Awards" prominently on the department's website, and shall recognize the recipients through the award of a certificate, a press announcement, or another form of recognition deemed appropriate to highlight the achievements of these recipients. The department may coordinate with the Department of Education and any agricultural or farming organization as determined appropriate by the Department of Agriculture, in recognizing the award recipients.

L.2014, c.40, s.1.



Section 4:10-25.2C - Clearinghouse Website For Farmer To Offer Produce, Dairy Products; Rules, Regulations.

4:10-25.2c Clearinghouse website for farmer to offer produce, dairy products; rules, regulations.

1. a. The Department of Agriculture, in consultation with the Department of Education and the Department of Health, shall establish and maintain, or partner with a nonprofit organization to establish and maintain, a website to serve as a clearinghouse for farmers to provide produce and dairy products to school breakfast programs, school lunch programs, and food banks throughout the State. The website shall include a list of schools, school districts, and food banks with a need for produce or dairy products, organized by county, with hyperlinks to each individual school, school district, or food bank website.

b.The Department of Agriculture may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary for the implementation of this act.

L.2014, c.41, s.1.



Section 4:10-25.3 - Short Title.

4:10-25.3 Short title.

1.This act shall be known, and may be cited, as the "New Jersey Fresh Mobiles Pilot Program Act."

L.2011, c.223, s.1.



Section 4:10-25.4 - Findings, Declarations, Determinations Relative To Provision Of Fresh Produce To Urban Communities.

4:10-25.4 Findings, declarations, determinations relative to provision of fresh produce to urban communities.

2. a. The Legislature finds and declares that there are certain urban areas of the State, known as "food desert" communities, in which residents are unable to obtain reasonable and adequate access to nutritious foods and, in particular, to fresh fruits and vegetables; that the inaccessibility of nutritious food in urban food desert communities has been attributed, in large part, to the absence therein of supermarkets, grocery stores, and farmers' markets and the prevalence therein of businesses like liquor stores and convenience marts, which provide convenient and affordable access only to pre-processed foods, generally high in empty calories, sugar, unhealthy preservatives, and harmful fats, and low in nutritional value; that low-income families are more likely than others to live in urban food desert communities and to lack the transportation or financial resources necessary to reach distant wholesome markets; that, as is evidenced by the work of various non-profit and private entities across the United States, the accessibility to, desire for, and use of, fresh produce by residents of urban food desert communities can be improved through the provision of mobile farmers' markets, which regularly travel to and from these communities, and which provide fresh produce to residents situated therein; and that the institution of a mobile farmers' market initiative is a reasonable means by which to ensure that residents of urban food desert communities in the State are provided with reasonable access to nutritious, fresh, and delicious produce, and are afforded the opportunity thereby to make healthier eating choices for themselves and for their families.

b.The Legislature therefore determines that it is both reasonable and necessary to authorize the Department of Agriculture to develop and assist in the implementation of a pilot program to establish a mobile farmers' market initiative that will provide a consistent, and easily accessible, source of fresh produce to residents in urban food desert communities in municipalities selected to participate in the pilot program.

L.2011, c.223, s.2.



Section 4:10-25.5 - Definitions Relative To Provision Of Fresh Produce To Urban Communities.

4:10-25.5 Definitions relative to provision of fresh produce to urban communities.

3.For the purposes of this act:

"Department" means the Department of Agriculture.

"Federal food stamp assistance program" means the federal food stamp program authorized by Title XIII of the "Food and Agriculture Act of 1977," Pub.L.95-113 (7 U.S.C. s.2011 et seq.).

"Federal WIC program" means the Special Supplemental Nutrition Program for Women, Infants and Children, established pursuant to the federal "Child Nutrition Act of 1966," Pub.L.89-642 (42 U.S.C. s.1771 et seq.).

"Fresh mobile vendor" or "vendor" means a person who has been qualified, pursuant to paragraph (1) of subsection b. of section 4 of this act, to provide fresh produce to residents of urban food desert communities.

"Fresh Mobiles Initiative" or "Initiative" means the "New Jersey Fresh Mobiles Initiative Pilot Program," established and developed pursuant to this act.

"Low-income food voucher" means any type of food voucher, coupon, stamp, certificate, written authorization, or benefits card, which has been issued to a person by a government entity in accordance with the provisions of the federal food stamp assistance program, the Supplemental Nutrition Assistance Program, the federal WIC program, the New Jersey Supplementary Food Stamp Program, the Work First New Jersey program, or any other federal or State level nutrition or income assistance program now or hereafter established by law.

"Mobile venue" means a food truck or other vehicle serving as a base of operations from which a fresh mobile vendor may offer fresh produce for sale to consumers in urban food desert communities through participation in the Fresh Mobiles Initiative Pilot Program.

"New Jersey Supplementary Food Stamp Program" means the State level food stamp program, established pursuant to P.L.1998, c.32 (C.44:10-79 et seq.), which applies to non-citizens who were rendered ineligible for federal food stamp program assistance by section 402 of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193 (8 U.S.C. s.1612).

"Participating municipality" means a municipality, or physically contiguous urban area in the State, which qualifies as an urban food desert selected by the Secretary of Agriculture to participate in the Fresh Mobiles Initiative Pilot Program established pursuant to this act.

"Secretary" means the Secretary of Agriculture.

"Supplemental Nutrition Assistance Program" means the supplemental nutrition assistance program, established pursuant to the federal "Food and Nutrition Act of 2008," Pub.L.88-525 (7 U.S.C.s.2011 et seq.).

"Urban food desert," "urban food desert community," or "community" means a municipality, or physically contiguous urban area in the State, in which residents have limited access to nutritious foods, such as fresh fruits and vegetables, through supermarkets, grocery stores, and farmers' markets.

"Vendor supply area" means a specific street location in a participating municipality where qualified fresh mobile vendors may offer their fresh produce for sale to consumers as part of the pilot program authorized pursuant to this act.

"Work First New Jersey" means the Work First New Jersey temporary public assistance program, established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) in accordance with authorization received under Title IV of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193 (8 U.S.C. s.1601 et seq.).

L.2011, c.223, s.3.



Section 4:10-25.6 - Mobile Farmers' Market Pilot Program.

4:10-25.6 Mobile farmers' market pilot program.

4. a. In order to promote and facilitate improved access to fresh produce by low-income residents of urban food deserts, the Department of Agriculture shall develop and assist in the implementation of a mobile farmers' market pilot program, to be known as the "New Jersey Fresh Mobiles Initiative." The pilot program shall operate in one or more municipalities, selected by the Secretary of Agriculture, in which residents have limited access to nutritious foods through supermarkets, grocery stores, and farmers' markets, which agree to participate in the program. The department shall identify, on its Internet website, the municipalities selected for participation, and the vendor supply areas at which, and the times during which, fresh mobile vendors will be accessible for community residents. The pilot program shall operate for a period of at least one year. No later than one year after the pilot program is established and becomes effective, the department shall submit to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature, a written report containing information on the implementation of the pilot program, including a recommendation on the feasibility and desirability of implementing the initiative on a Statewide basis.

b.As a part of the Fresh Mobiles Initiative Pilot Program, the department shall be authorized to:

(1)establish qualifications for fresh mobile vendors and assist the participating municipalities in identifying and recruiting appropriate qualified persons to act as fresh mobile vendors in the pilot program to be operated in the participating municipality, provided that the vendors agree to accept any low-income food vouchers as payment at the mobile venues established under the pilot program as a condition of participation in the program;

(2)assist the participating municipalities in designating one or more vendor supply areas to be used for vendor sales, which designations shall ensure a high level of accessibility to vendors by community residents;

(3)coordinate and encourage partnerships between the participating municipalities and such fresh mobile vendors as deemed necessary to better enable and ensure the prompt or efficient delivery of fresh produce to urban food desert communities and the provision of a year-round supply of fresh produce through the pilot program;

(4)take appropriate actions to encourage consumer participation in the initiative and increase consumer familiarity with regard to the various types of produce offered by fresh mobile vendors;

(5)take appropriate actions to encourage, at the discretion of the individual fresh mobile vendor, the acceptance of any method of payment, including, but not limited to, cash, credit, or check;

(6)develop educational and informational materials for distribution to consumers, which materials may incorporate information pertaining to the nutritional value of fruits and vegetables, the importance of incorporating fresh produce into the diet, or any other topic that is relevant to the work of the initiative; and

(7)take such other actions, including but not limited to adopting rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), that the secretary deems necessary or appropriate to implement the provisions of this act.

L.2011, c.223, s.4.



Section 4:10-25.7 - Identification, Recruitment Of Vendors.

4:10-25.7 Identification, recruitment of vendors.

5. a. The department shall work with participating municipalities to identify and recruit appropriate and qualified persons to serve as vendors to provide fresh produce for sale to residents in urban food desert communities in participating municipalities.

b.In implementing subsection a. of this section, the department shall use to the maximum extent practicable in-State produce farmers, collaborative farmers' organizations, or private, non-profit, or governmental entities that are engaged in fresh produce rescue efforts, such as the New Jersey Agricultural Society in its "Farmers Against Hunger" program and the New Jersey Federation of Food Banks, which is the network of food banks which exist in New Jersey. The department shall encourage the State's produce farmers and other entities to participate in the initiative as fresh mobile vendors.

The department shall make reasonable efforts to ensure, through the adoption of appropriate regulatory requirements or otherwise, that a consistent, year-round supply of reasonably priced fresh produce, sufficient to satisfy the fresh produce needs of residents in the urban food desert communities in the participating municipalities, will be made available by the fresh mobile vendors recruited to participate in the pilot program. In the event that in-State produce farmers are unable to meet the needs of residents in the designated communities, the secretary may recruit out-of-State produce farmers to meet those needs.

L.2011, c.223, s.5.



Section 4:10-25.8 - Eligibility For Participation As Consumer In Fresh Mobiles Initiative.

4:10-25.8 Eligibility for participation as consumer in Fresh Mobiles Initiative.

6. a. Any person may participate as a consumer in the Fresh Mobiles Initiative.

b.A person who is currently enrolled as a participant in:

(1)the federal food stamp assistance program;

(2)the Supplemental Nutrition Assistance Program;

(3)the federal WIC program;

(4)the New Jersey Supplementary Food Stamp Program;

(5)Work First New Jersey; or

(6)any other federal or State level nutrition or income assistance program now or hereafter established by law may use, to the extent such use is consistent with the requirements of the programs, low-income food vouchers to purchase fruits and vegetables from fresh mobile vendors.

c.The department may adopt rules and regulations as necessary to facilitate the acceptance of low-income food vouchers by fresh mobile vendors in accordance with subsection b. of this section and paragraph (1) of subsection b. of section 4 of this act.

L.2011, c.223, s.6.



Section 4:10-25.9 - "New Jersey Fresh Mobiles Operation Fund."

4:10-25.9 "New Jersey Fresh Mobiles Operation Fund."

7. a. The Secretary of Agriculture is authorized to receive and expend, for the purposes specified in subsection b. of this section, any moneys that are obtained thereby through:

(1)appropriations or allocations of funds to the department for purposes consistent with this act, except for moneys allocated for the State Food Purchase Program;

(2)grant or loan awards made available to the department for purposes consistent with this act;

(3)direct contributions, gifts, legacies, bequests, or endowments for purposes consistent with this act; and

(4)any other source for purposes consistent with this act.

b.The secretary shall deposit all moneys received pursuant to subsection a. of this section in a special account to be known as the "New Jersey Fresh Mobiles Operation Fund." The secretary may expend the moneys deposited in the fund, in addition to any interest accrued thereon, and any dividends and returns resulting from investment of the moneys in the fund, for any of the following purposes:

(1)advertising and publicizing the initiative;

(2)developing and distributing educational materials as part of the initiative;

(3)providing financing for any studies that are reasonably necessary to evaluate the efficacy of the Fresh Mobiles Initiative Pilot Program;

(4)offsetting any costs incurred by the department or participating municipalities in complying with the provisions of this act; and

(5)providing financing for any other activity or endeavor that is consistent with the purposes of this act, and that will support, or facilitate the efficient and effective operation of, the Fresh Mobiles Initiative Pilot Program.

L.2011, c.223, s.7.



Section 4:10-26 - Short Title

4:10-26. Short title
This act shall be known as "Controlled Atmosphere Storage Act."

L.1962, c. 62, s. 1.



Section 4:10-27 - Definitions

4:10-27. Definitions
The following words and phrases, when used in this act, shall have the meanings respectively ascribed to them:

"Controlled Atmosphere Storage," "Modified Atmosphere Storage," "Crisp Air," "CA" or other terms or abbreviations of similar import shall mean the storage of agricultural commodities under conditions which comply with the provisions of this act and the rules and regulations adopted pursuant thereto.

"Agricultural commodities" shall mean fruit, vegetable, ornamental, horticultural and floricultural products.

"Person" shall mean a natural person, firm, partnership, association or corporation.

L.1962, c. 62, s. 2.



Section 4:10-28 - Operator's License; Fee; Inspection Of Facilities; Compliance With Act

4:10-28. Operator's license; fee; inspection of facilities; compliance with act
Any person desiring to operate a controlled atmosphere storage facility for the storage of agricultural commodities may apply to the Secretary of Agriculture for a license. A nonreturnable fee of $10.00 per room shall accompany the application. Prior to the issuance of the license, the secretary or his authorized agent shall inspect the storage facilities to determine whether they comply with the applicable rules. A license shall expire 1 year after the issuance thereof and may be renewed annually upon payment of a fee of $10.00 per room unless suspended or revoked for violation of this statute or regulations issued pursuant thereto. When agricultural commodities are not represented as having been exposed to controlled atmosphere storage, it shall not be necessary to comply with the requirements of this act.

L.1962, c. 62, s. 3. Amended by L.1971, c. 235, s. 1, eff. June 23, 1971.



Section 4:10-29 - Packing Or Repacking Permit

4:10-29. Packing or repacking permit
Any person desiring to pack or repack an agricultural commodity which is represented as having been exposed to controlled atmosphere storage shall apply to the secretary for a permit. Permits shall expire 1 year after the issuance thereof and may be renewed annually unless revoked or suspended for violation of this statute or regulations issued pursuant thereto.

L.1962, c. 62, s. 4.



Section 4:10-30 - Rules And Regulations

4:10-30. Rules and regulations
The board of agriculture is authorized to promulgate reasonable rules and regulations governing, among other factors, the following:

(a) Record keeping,

(b) Reports,

(c) Construction and maintenance of storage facilities,

(d) Length of storage time including the maximum time allowed to reach the prescribed atmospheric conditions,

(e) Temperature,

(f) Humidity,

(g) Atmospheric composition, and

(h) Packing and repacking.

L.1962, c. 62, s. 5.



Section 4:10-31 - Prohibited Acts

4:10-31. Prohibited acts
No person shall:

(a) Advertise, label or otherwise represent that any agricultural commodity has been exposed to controlled atmosphere storage unless the agricultural commodity has been stored in a facility licensed by the secretary under the provisions of this act and under the rules and regulations issued pursuant thereto or under the provisions of section 7 of this act;

(b) Sell, exchange, expose or offer for sale any agricultural commodity represented as having been exposed to controlled atmosphere storage unless the commodity has been stored in a facility licensed by the secretary under the provisions of this act and the rules and regulations issued pursuant thereto or under the provisions of section 7 of this act;

(c) Operate a facility for the storage of agricultural commodities that is represented as being a controlled atmosphere storage facility unless it has been licensed by the secretary under the provisions of this act and the rules and regulations issued pursuant thereto; or

(d) Pack or repack any agricultural commodity which is represented as having been exposed to controlled atmosphere storage unless he holds a permit issued by the secretary under the provisions of this act and the rules and regulations issued pursuant thereto.

L.1962, c. 62, s. 6.



Section 4:10-32 - Storage In Other States

4:10-32. Storage in other states
(a) When an agricultural commodity has been stored in another State which has laws governing controlled atmosphere storage similar to the provisions in effect in New Jersey and the agricultural commodity has been stored in compliance with those provisions, it may be represented as having been exposed to controlled atmosphere storage when sold in New Jersey, if the State in which it was stored permits agricultural commodities stored in New Jersey in compliance with New Jersey law to be represented as having been exposed to controlled atmosphere storage when sold in that State.

(b) When an agricultural commodity has been stored in another State which does not have laws governing controlled atmosphere storage similar to the provisions in effect in New Jersey but the agricultural commodity has been stored in facilities and under conditions comparable to that required under this act, they may be represented as having been exposed to controlled atmosphere storage when sold in New Jersey. The board of agriculture may, by rule or regulation, determine any necessary procedures to implement this section.

L.1962, c. 62, s. 7.



Section 4:10-33 - Penalty; Injunctive Relief

4:10-33. Penalty; injunctive relief
8. Any person who violates any provision of this act or the rules and regulations issued pursuant thereto shall be liable to a penalty of not less than $100.00 nor more than $500.00 for each offense.

Each day of violation shall be deemed a separate offense.



Penalties set forth in this act shall be sued for by and in the name of the secretary and shall be recoverable with costs. The Superior Court and municipal courts shall have jurisdiction to enforce the provisions of this act or of any rule or regulation issued pursuant thereto. Any proceeding for a violation of this act may be brought in the municipality where the violator resides, has a place of business or principal office or where the act or omission or part thereof complained of occurred. The proceeding shall be summary in nature and in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

The secretary may institute an action in the Superior Court for injunctive relief to prevent and restrain any violation of this act or of any rules or regulations issued pursuant thereto.

L.1962,c.62,s.8; amended 1991,c.91,s.168.



Section 4:10-34 - Definitions

4:10-34. Definitions
The following words and phrases, when used in the act, shall have the meanings respectively ascribed to them. Words used in the singular shall be construed to also mean the plural and words used in the plural shall be construed to also mean the singular.

(a) "Potatoes" means all varieties of the tuber (Solanum Tuberosum L) commonly known as Irish Potatoes.

(b) "Secretary" means the Secretary of Agriculture of the State of New Jersey.

(c) "Board" means the New Jersey State Board of Agriculture.

(d) "Person" means a natural person, firm, partnership, association, corporation or any other business enterprise.

(e) "Closed packages" means all containers of any description, containing potatoes, which are enclosed on all sides and includes hampers, baskets, boxes, crates, cartons and bags of any size or material.

(f) "Open packages" means all containers of any description, containing potatoes, which are open on at least one side or end and includes hampers, baskets, boxes, crates, cartons and bags of any size or material; but does not include storage or display bins of potatoes in bulk.

(g) "Used packages" means all containers of any description which have been previously used for packing potatoes or other commodities.

(h) "Grades" means the official grades as promulgated from time to time by the Secretary of Agriculture of the United States as United States Standards for Potatoes, commonly known as U.S. Grades.

(i) "Unclassified" --as applied to potatoes for the purpose of this act means any lot of potatoes which fails to meet the requirements of U.S. No. 2 Grade but contains an aggregate of not more than 15 per cent, by weight, of potatoes which are seriously damaged, including therein not more than 5 per cent which are frozen, or affected by southern bacterial wilt, ring rot, late blight, soft rot or wet breakdown, and further including not more than 3 per cent which are frozen, or affected by soft rot or wet breakdown.

(j) "Culls" --as applied to potatoes for the purpose of this act means any lot of potatoes which contains:

(1) More than 3 per cent of potatoes which are frozen, or affected by soft rot or wet breakdown, or

(2) More than an aggregate of 5 per cent which are frozen, or affected by southern bacterial wilt, ring rot, late blight, soft rot or wet breakdown, or

(3) More than 15 per cent, by weight, of potatoes which are seriously damaged by any cause.

L.1963, c. 116, s. 1.



Section 4:10-35 - Potatoes; Prohibited Acts; Packaging Requirements

4:10-35. Potatoes; prohibited acts; packaging requirements
No person shall sell, expose or offer for sale, or transport for sale, potatoes in open or closed packages, except for delivery to processing plants, packing houses, or to a storage for packing, unless:

(a) Each such package bears conspicuously in plain words and figures, on the outside, or on a durable insert, or stuffer within, which is readily readable from the outside, or on a tag firmly affixed to the package--(1) the word "potatoes," (2) the grade, (3) the net quantity in weight, measure or numerical count, and (4) the name and address of the person under whose authority the potatoes were packed.

(b) The potatoes in each such package conform to the markings on or within such package in every particular.

(c) The shown face or shown surface reasonably represents the entire contents of the package.

Potatoes in open or closed packages not graded in conformity with any of the U.S. Standard grades may be exposed, offered or transported for sale or sold as "Unclassified" or "Culls" if so marked in a conspicuous manner.

L.1963, c. 116, s. 2.



Section 4:10-36 - Re-use Of Packages

4:10-36. Re-use of packages
When potatoes are packed in used packages, any markings pertaining to previous contents of such packages, that do not apply, shall be removed or obliterated before any potatoes are placed into the package, or in the case of bags or sacks turned inside out; and the markings required under this act shall be substituted.

L.1963, c. 116, s. 3.



Section 4:10-37 - Evidence Of Offer Or Transport For Sale

4:10-37. Evidence of offer or transport for sale
When open or closed packages of potatoes are placed in transit for sale or delivery or moved to market in any medium of transportation, such transit, delivery or movement shall be prima facie evidence that the potatoes are offered or transported for sale.

L.1963, c. 116, s. 4.



Section 4:10-38 - Rules And Regulations

4:10-38. Rules and regulations
In order to provide for the orderly marketing of potatoes, the board, in accordance with the Administrative Procedure Act (P.L.1968, c. 410, C. 52:14B-1 et seq.) may adopt rules and regulations not inconsistent with this act, for the enforcement thereof.

L.1963, c. 116, s. 5. Amended by L.1974, c. 164, s. 1.



Section 4:10-39 - Enforcement Of Act By Secretary; Powers

4:10-39. Enforcement of act by secretary; powers
The secretary is charged with the enforcement of this act and for that purpose the secretary or his authorized agents shall have power:

(a) To enter and inspect all premises and places within the State where potatoes are produced, packed or stored for sale, shipped, delivered for shipment, offered or exposed for sale, or sold, and to inspect such places and all potatoes, potato containers and equipment found in any such places.

(b) To issue and enforce a written "stop sale, use, or removal" order to the owner or custodian of any packages of potatoes found improperly marked in violation of any provisions of this act, or rule or regulation adopted hereunder. Such order may require that the packages be held at a designated place until such packages of potatoes have been properly marked under this act, or rule or regulation adopted hereunder, and released by the secretary or his authorized agent.

L.1963, c. 116, s. 6. Amended by L.1974, c. 164, s. 2.



Section 4:10-39.1 - Violations; Hearings; Assessment Of Penalty; Effect Of Payment

4:10-39.1. Violations; hearings; assessment of penalty; effect of payment
Upon receiving any information of a violation of any provision of this act or of any rule or regulation adopted thereunder, the secretary or any agent designated by him for such purpose, is empowered to hold hearings upon said violation and, upon finding the violation to have been committed, to assess a penalty against the violator in such amount, not to exceed the maximum limit set forth in section 7 of P.L.1963, c. 116 (C. 4:10-40), as the secretary deems proper under the circumstances. If the violator pays such penalty as settlement, no further prosecution shall be had upon that violation. Payment of such a penalty shall be deemed equivalent to a conviction for violation of this act.

L.1974, c. 164, s. 4.



Section 4:10-39.2 - Cooperation And Agreements With Other Agencies And Private Associations

4:10-39.2. Cooperation and agreements with other agencies and private associations
The secretary may cooperate with and enter into agreements with agencies of this and other states, the Federal Government and private associations in order to carry out the purpose and provisions of this act and the act of which this act is amendatory and supplementary.

L.1974, c. 164, s. 5.



Section 4:10-40 - Violations; Penalties; Jurisdiction And Venue; Injunctive Relief

4:10-40. Violations; penalties; jurisdiction and venue; injunctive relief
7. Any person who violates any provision of this act, or the rules and regulations issued pursuant thereto, shall be liable to a penalty of not less than $50.00 nor more than $100.00 for the first offense and a penalty of not less than $100.00 nor more than $200.00 for the second offense occurring within one year. Persistent violators who commit a third or subsequent offense within one year shall be liable to a penalty of not less than $300.00 nor more than $500.00 for each such offense. Every day upon which a violation occurs shall be considered to be a separate violation.

Penalties set forth in this act shall be sued for by and in the name of the secretary and shall be recoverable with costs. The Superior Court and municipal courts shall have jurisdiction to enforce the provisions of this act and of any rule or regulation issued pursuant thereto. Any proceeding for a violation of this act may be brought in the county or municipality where the violator resides, has a place of business or principal office or where the act or omission or part thereof complained of occurred. The proceeding shall be summary in nature and in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

The secretary may institute an action in the Superior Court for injunctive relief to prevent and restrain any violation of this act or any rules or regulations issued pursuant thereto.

L.1963,c.116,s.7; amended 1974, c.164, s.3; 1991,c.91,s.169.



Section 4:10-41 - Appropriation

4:10-41. Appropriation
There is hereby appropriated to the State Department of Agriculture the sum of $15,000.00 to carry out the requirements of this act for the first year of its enforcement and such sums as may thereafter be included in any annual or supplemental appropriation act.

L.1963, c. 116, s. 8.



Section 4:10-42 - Partial Invalidity

4:10-42. Partial invalidity
Should any section or provision of this act be held to be invalid by any court of competent jurisdiction, the validity of the act as a whole or any other part thereof shall not be affected.

L.1963, c. 116, s. 9.



Section 4:10-43 - Short Title

4:10-43. Short title
This act shall be known as the "Agricultural Research, Development and Promotion Act of 1970."

L.1971, c. 308, s. 1, eff. Sept. 2, 1971.



Section 4:10-44 - Purpose

4:10-44. Purpose
The purpose of this act is to make possible the establishment of programs for the:

(a) Development of methods and means for the maintenance of present markets and for the development of new and expanded markets for agricultural commodities;

(b) Sponsor research and market promotion programs and activities to improve the economic health of agriculture in the State of New Jersey; and

(c) Insure the adequacy of supplies of agricultural products for the citizens of the State of New Jersey.

L.1971, c. 308, s. 2, eff. Sept. 2, 1971.



Section 4:10-45 - Definitions

4:10-45. Definitions
As used in this act, unless the context requires otherwise:

(a) "Department" means the Department of Agriculture;

(b) "Secretary" means the Secretary of Agriculture;

(c) "Board" means the State Board of Agriculture;

(d) "Advisory council" means the appointed body which advises and assists the secretary in the administration of a marketing program;

(e) "Sell" includes "offer for sale," "expose for sale," "have in possession for sale," "exchange," "barter" or "trade," ;

(f) "Agricultural commodity" means any and all agricultural products including but not limited to vegetables, horticultural, apicultural, dairy and animal products in their raw or natural condition or any class, variety or utilization thereof;

(g) "Producer" means any person engaged within this State in the business of growing or raising, or causing to be grown or raised for market upon land owned or leased by him any agricultural commodity;

(h) "Processor" means any person engaged within this State in the canning, freezing, drying or other method of preservation of agricultural commodities for sale; but shall not include a person who manufactures a nonedible commodity from an agricultural commodity;

(i) "Buyer" means any person in this State engaged in the business of buying or causing to be bought any fresh agricultural commodity from a producer or group of producers;

(j) "Person" means any natural person, firm, corporation, association or any other business unit;

(k) "Marketing program" means the rules and regulations issued by the secretary, with the approval of the Board, governing the conduct and operation of research, development and sales promotion programs pertaining to an agricultural commodity or commodities;

(l) "Advertising and sales promotion" means, in addition to the ordinarily accepted meaning thereof, trade promotion and activities for the prevention, modification or removal of trade barriers which restrict the free flow of agricultural commodities to market;

(m) "General rules and regulations" means rules and regulations applicable to all marketing programs issued and made effective by the secretary to provide uniform methods and procedures to facilitate the administration and enforcement of all such marketing programs;

(n) "Major amendments" means amendments to any marketing program or agreement which effect a substantial change or modification in the provisions of such marketing program;

(o) "Minor amendments" means amendments to any marketing program which modify any provisions of any marketing program for the purpose of clarifying the meaning or application of such provisions or modify the administrative procedures for carrying out such provision; and

(p) "Affected," "directly affected" refers either to the commodity covered by any program or to persons who are subject to the provisions of any program and who are subject to assessment.

L.1971, c. 308, s. 3, eff. Sept. 2, 1971.



Section 4:10-46 - Secretary; Powers And Duties; Marketing Program; Hearing; Notice; Administration

4:10-46. Secretary; powers and duties; marketing program; hearing; notice; administration
The secretary shall administer and enforce the provisions of this act. In order to effectuate the purposes of this act the secretary is authorized to issue, administer and enforce the provisions of marketing programs promulgated hereunder regulating producer marketing or handling of agricultural commodities upon approval of persons directly affected as provided in section 13.

Whenever the secretary has reason to believe that the issuance of a marketing program or major amendments to an existing marketing program will tend to effectuate the purposes of this act with respect to any agricultural commodity, he shall upon application of the producers of any agricultural commodity, or any organization representing 10% of such persons, conduct a public hearing after due notice upon a proposed marketing program or major amendments to an existing marketing program.

Notice of any hearing called for such purpose shall be given by the secretary by publishing a notice of the hearing for a period of not less than 3 days in a newspaper of general circulation published in the capital of the State and in such other local newspapers as the secretary may prescribe. No such public hearing shall be held prior to 5 days after the last day of such publication.

The secretary shall mail a copy of the notice of hearing to any producers or processors of such agricultural commodity whose names and addresses appear upon lists of such persons on file in the department. A copy of the proposed program or amendment shall be provided to any interested person upon request.

The notice of hearing shall set forth the date and place of hearing, the agricultural commodity, the geographical area covered by the proposed marketing program or amendment and the subject matter to be covered by the hearing.

The hearing shall be public and all testimony shall be received under oath. A full and complete record of all proceedings at the hearing shall be made and maintained on file in the office of the secretary. At the hearing the secretary shall receive all testimony relevant to the subject of the hearing.

L.1971, c. 308, s. 4, eff. Sept. 2, 1971.



Section 4:10-47 - Reports By Producers

4:10-47. Reports by producers
In order to provide the secretary with necessary information, he may require any producer of any agricultural commodity to file with the department a report showing:

(a) Name and address;

(b) The agricultural commodity or commodities with which the person is involved; and

(c) The quantity of the agricultural commodity produced or handled by the said person in the marketing season next preceding the filing of the report.

L.1971, c. 308, s. 5, eff. Sept. 2, 1971.



Section 4:10-48 - Reports And Information As Basis For Program

4:10-48. Reports and information as basis for program
Failure or refusal of any producer to file the report authorized in section 5 shall not invalidate any proceeding taken or marketing program issued hereunder. The secretary is authorized and directed to proceed upon the basis of reports received and such information as otherwise may be available.

L.1971, c. 308, s. 6, eff. Sept. 2, 1971.



Section 4:10-49 - Lists Of Producers

4:10-49. Lists of producers
From such reports so filed and the information so received or available to the secretary including any corrections, the secretary shall prepare a list of the names and addresses of such producers and the volume of such commodity produced or marketed by all such producers directly affected by the proposed marketing program, or amendments thereto, in the preceding marketing season. Such lists shall constitute complete and conclusive lists for use in any finding made by the secretary pursuant to sections 13, 14 and 15 of this act and such findings shall be conclusive.

L.1971, c. 308, s. 7, eff. Sept. 2, 1971.



Section 4:10-50 - Confidentiality Of Reports By Producers

4:10-50. Confidentiality of reports by producers
The information contained in the individual reports of producers filed with the secretary pursuant to section 5 of this act shall not be made public by the secretary in such form, but the information contained in such reports may be prepared in combined form for use by the secretary, his agents, or other interested persons, in the formulation, administration and enforcement of a marketing program, or may be made available pursuant to court order, but shall not be made available to anyone for private purposes.

L.1971, c. 308, s. 8, eff. Sept. 2, 1971.



Section 4:10-51 - Findings Of Secretary; Basis

4:10-51. Findings of secretary; basis
In making any findings pursuant to this act, the secretary shall base his findings upon the facts, testimony and evidence received at the public hearing together with any other relevant facts available to him from official publications or records of the department and other governmental agencies referred to at the hearing.

L.1971, c. 308, s. 9, eff. Sept. 2, 1971.



Section 4:10-52 - Advisory Council; Members

4:10-52. Advisory council; members
Every marketing program issued pursuant to this act shall provide for the establishment of an advisory council to assist the secretary in the administration of the marketing program. The members of the council shall be appointed by the board from those directly affected in accordance with rules promulgated by the secretary and may hold office at the pleasure of the board. The number of members upon any such council shall be of such number as the secretary finds is necessary to assist properly in the administration of such program. The board may appoint one person who is neither a producer or processor to represent the public generally. The secretary and dean of the College of Agriculture and Environmental Science of Rutgers University may each appoint a nonvoting member to serve on the advisory council.

L.1971, c. 308, s. 10, eff. Sept. 2, 1971.



Section 4:10-53 - Compensation; Powers And Duties

4:10-53. Compensation; powers and duties
No member of any such council shall receive a salary but each shall be entitled to reimbursement of expenses incurred in the performance of official duties. The secretary may authorize the council to enter into contracts or agreements; to employ necessary personnel; to fix their compensation and terms of employment; and to incur such expenses as may be necessary for the proper administration of the marketing program. Subject to the approval of the secretary, the council may:

(a) Administer the marketing program;

(b) Recommend amendments to the marketing program;

(c) Recommend rules and regulations relating to the marketing program;

(d) Assist in the assessment and collection of funds to cover expenses incurred in the administration of the marketing program;

(e) Assist in the collection of such information and data as the secretary may deem necessary; and

(f) Receive and report complaints of violations of the marketing program.

L.1971, c. 308, s. 11, eff. Sept. 2, 1971. Amended by L.1973, c. 107, s. 1, eff. May 2, 1973.



Section 4:10-54 - Subject Matter Of Marketing Program

4:10-54. Subject matter of marketing program
Subject to the limitations of any other provision of this act, a marketing program may be effective throughout the State or a portion thereof and contain any of the following provisions:

(a) Advertising and sales promotion programs;

(b) Research studies in the production or distribution of the agricultural commodity. The dean of the Agricultural College of Rutgers University and the council shall cooperate in the selection of research projects. Insofar as practicable such projects shall be carried out by the Agricultural Experiment Station at Rutgers. If the dean of the Agricultural College at Rutgers University determines that the station has no suitable facilities for a particular project or that some other research agency has better facilities therefor, the project may be carried out by other research agencies selected by the council;

(c) Educational programs designed to disseminate information related to the marketing of the commodity; and

(d) Contribution to any State-wide, nonprofit program to inform the general public about agriculture.

L.1971, c. 308, s. 12, eff. Sept. 2, 1971.



Section 4:10-54.1 - Persons Assessed By Other Federal, State Or Multistate Programs; Exemption, Adjustment Or Credit

4:10-54.1. Persons assessed by other federal, state or multistate programs; exemption, adjustment or credit
Any marketing, development, research or promotion program promulgated under provisions of this act may provide for exemption of, or allow suitable adjustments or credits to, producers, processors, buyers or other affected persons who are required by a Federal, State or multistate program to pay an assessment of a like amount under such program; provided, that any affected person who obtains a refund of his assessment under such a Federal, State or multistate program shall not be exempt. The secretary shall determine the conditions, procedures and forms under which such exemption may be granted.

L.1973, c. 107, s. 4, eff. May 2, 1973.



Section 4:10-55 - Referendum For Approval; Bloc Vote Of Nonprofit Associations Of Producers

4:10-55. Referendum for approval; bloc vote of nonprofit associations of producers
No marketing program or major amendment shall be effective unless the secretary finds through referendum:

(a) Written consent has been voted by not less than 65% of the producers voting in the referendum who are engaged in the production or producer marketing of at least 51% by volume of the agricultural commodity of those voting; or

(b) Written consent has been voted by producers who engage in the production or producer marketing of 65% of the volume of the agricultural commodity of those voting and who represent not less than 51% of the total number of producers voting in the referendum.

Volume shall be determined on the basis of the quantity of the commodity produced in the next preceding marketing season in New Jersey or that area of New Jersey to be covered by the marketing program or amendment. To facilitate the conduct of the referendum and to delineate those producers subject to the provisions of this act, the secretary or advisory council may limit eligibility for voting in and application of the referendum to those producers who produced a reasonable minimum amount, as determined by the secretary or council, of the affected commodity during the year immediately preceding the year in which the referendum is held and who are producing such commodity during the year of the referendum.

Nonprofit associations of producers who have the written consent of members to vote for them in referenda concerned with marketing programs may cast a bloc vote for such members in any referendum provided for in this act.

L.1971, c. 308, s. 13, eff. Sept. 2, 1971.



Section 4:10-56 - Referendum Date

4:10-56. Referendum date
At each public hearing upon a marketing program or a major amendment the secretary may receive evidence relating to the time necessary for the receipt of written consent. He shall establish a referendum date on which consent must be received.

L.1971, c. 308, s. 14, eff. Sept. 2, 1971.



Section 4:10-57 - Suspension Or Termination

4:10-57. Suspension or termination
The secretary shall suspend or terminate any marketing program effective at the end of the then current marketing season whenever he finds, after a public hearing:

(a) The program is contrary to or does not tend to effectuate the purposes of this act.

(b) The termination or suspension is requested in writing by at least 51% of the affected producers, who produce at least 51% of the volume of the agricultural commodity, or by an association representing such numbers and volume.

L.1971, c. 308, s. 15, eff. Sept. 2, 1971.



Section 4:10-58 - Minor Amendments

4:10-58. Minor amendments
The secretary may promulgate minor amendments to a marketing program upon the recommendation of the advisory council.

L.1971, c. 308, s. 16, eff. Sept. 2, 1971.



Section 4:10-59 - Major Amendments

4:10-59. Major amendments
Major amendments to marketing programs shall be instituted in the same manner as the marketing program. Provisions effecting substantial modifications or provisions relating to the following shall be deemed to be major amendments:

(a) Advertising and sales promotion;

(b) Research studies relating to production or distribution;

(c) Alteration of maximum assessment rates.

In the event a major amendment is not approved in a referendum, the marketing program will continue in effect.

L.1971, c. 308, s. 17, eff. Sept. 2, 1971. Amended by L.1973, c. 107, s. 2, eff. May 2, 1973.



Section 4:10-60 - Effective Date; Filing; Publication

4:10-60. Effective date; filing; publication
Any program promulgated pursuant to the provisions of this act shall become effective upon the filing of a copy of the program in the office of the Secretary of the State of New Jersey. The secretary may publish the program in the newspapers of general circulation and may mail copies of the order to interested persons.

L.1971, c. 308, s. 18, eff. Sept. 2, 1971.



Section 4:10-61 - Rules And Regulations

4:10-61. Rules and regulations
The board shall have power to establish general rules and regulations of uniform application to all marketing programs and marketing agreements.

L.1971, c. 308, s. 19, eff. Sept. 2, 1971.



Section 4:10-62 - Deposit For Expenses Upon Application For Marketing Program; Refund; Assessment Of Producers And Processors; Budget

4:10-62. Deposit for expenses upon application for marketing program; refund; assessment of producers and processors; budget
The secretary may require persons applying for a marketing program to deposit with him in advance such amount as he deems necessary to defray the expenses connected with the formulation and issuance of the program and shall reimburse these persons when sufficient funds are available from assessments after the program is in effect. In the event a program is not issued, the secretary shall refund only that portion remaining after the payment of expenses incurred in connection with the proposed program on a pro rata basis.

For the purpose of providing funds to defray the necessary expenses incurred by the secretary in the formulation, issuance, administration and enforcement of each marketing program, the marketing program shall provide for the levying and collection of assessments in sufficient amounts to defray such expenses. The marketing program shall indicate the maximum assessment rate. The advisory council shall recommend to the secretary, from time to time, budgets to cover necessary expenses and the assessment rate necessary to provide sufficient funds. If the secretary finds that the budget and assessment rate are proper and equitable and will provide sufficient money to defray expenses, he may approve the budget and rate of assessment and order that each producer or processor so assessed shall pay to him, at such times and in such installments as he may prescribe, an assessment based upon the units in which such agricultural commodity is marketed, or upon any other uniform and equitable basis. Assessment rates for producers directly affected shall not exceed 5% of the gross dollar value of sales by affected producers during the marketing season.

L.1971, c. 308, s. 20, eff. Sept. 2, 1971.



Section 4:10-63 - Deposit By Producers Prior To Marketing Season

4:10-63. Deposit by producers prior to marketing season
The secretary may require each and every producer directly regulated by any marketing program to deposit with him in advance of the marketing season an amount limited to 1% of the estimated value of the agricultural commodity to be marketed by such producer.

To provide funds to cover the costs of advertising, sales promotion, research or education plans incurred prior to the receipt of sufficient funds from assessments, the secretary may require each person so assessed to deposit with him in advance an amount not exceeding 25% of such assessment.

L.1971, c. 308, s. 21, eff. Sept. 2, 1971.



Section 4:10-64 - Contributions In Lieu Of Advance Deposits; Repayment

4:10-64. Contributions in lieu of advance deposits; repayment
In lieu of requiring advance deposits for defraying administrative advertising, sales promotion, research or education expenses, the secretary is authorized to receive and disburse for such expense purposes contributions made by producers or others. Neither the council nor the secretary shall be held responsible for the repayment of such contributions. Whenever the marketing program accounts are sufficient to so warrant, the council shall recommend and the secretary shall authorize the repayment of contributions or authorize the application of such contributions to the assessment obligations of the persons who made the contributions.

L.1971, c. 308, s. 22, eff. Sept. 2, 1971.



Section 4:10-65 - Collection Of Assessments

4:10-65. Collection of assessments
For the convenience of collecting any assessments on a processing commodity, the secretary may collect such assessments from the processors of the commodity. Any assessment on a fresh market commodity may be collected from the buyers of the commodity as defined in this act. Processors and buyers paying such assessments for and on behalf of any producers, shall deduct the amount of such assessment from any moneys which they owe such producers.

L.1971, c. 308, s. 23, eff. Sept. 2, 1971.



Section 4:10-66 - Deposit Of Funds With State Treasurer; Separate Accounts; Disbursement

4:10-66. Deposit of funds with state treasurer; separate accounts; disbursement
All moneys received by the secretary pursuant to this act shall be deposited as received with the State Treasurer and maintained by him in separate accounts for each marketing program or agreement. Moneys credited to each such account shall be appropriated and used for the payment of expenses incurred in carrying out the provisions of the particular marketing program or agreement, refunds and returns of excess assessments and shall be disbursed by the State Treasurer out of such funds in the same manner as other State expenses are paid, provided, however, that no refund or return of excess assessment shall be made where the amount due an individual is less than $5.00.

L.1971, c. 308, s. 24, eff. Sept. 2, 1971.



Section 4:10-67 - Emblems, Labels, Designations Of Grade, Quality Or Condition; Filing; Use

4:10-67. Emblems, labels, designations of grade, quality or condition; filing; use
The advisory council may adopt emblems, labels or other distinctive designations of grade, quality or condition and shall register said emblems, labels or designations with the secretary who will cause them to be filed with the Secretary of the State of New Jersey. Every person who is directly regulated by the program shall have the use thereof.

No person shall use any emblem, label or other distinctive designation of grade, quality or condition established by a marketing program, other than State or Federal grade standards, unless he is participating in and complying with the provisions of the marketing program.

L.1971, c. 308, s. 25, eff. Sept. 2, 1971. Amended by L.1973, c. 107, s. 3, eff. May 2, 1973.



Section 4:10-68 - Cooperation With Federal Government And Other States

4:10-68. Cooperation with federal government and other states
The secretary is hereby authorized to confer with and cooperate with the legally constituted authorities of other states and of the United States, for the purpose of obtaining uniformity in the administration of Federal and State marketing regulations, agreements, or programs, and the secretary is authorized to conduct joint hearings, issue joint or concurrent marketing programs which tend to effectuate the purposes of this act and may exercise any administrative authority granted by this act to effect such uniformity of administration and regulation.

L.1971, c. 308, s. 26, eff. Sept. 2, 1971.



Section 4:10-69 - Assessments As Personal Debts; Action For Collection; Penalty

4:10-69. Assessments as personal debts; action for collection; penalty
Assessments levied by the secretary shall constitute personal debts of persons so assessed and when due shall be payable to the secretary. In the event of failure to pay any such assessment upon the due date, the secretary may file a complaint in a court of competent jurisdiction for the collection thereof.

In the event any producer or processor duly assessed fails to make full payment on or before the due date, the secretary is authorized to add to the unpaid assessment an amount not exceeding 10% to defray the cost of collecting the unpaid assessment.

L.1971, c. 308, s. 27, eff. Sept. 2, 1971.



Section 4:10-70 - Liability Of Members And Employees Of Advisory Councils

4:10-70. Liability of members and employees of advisory councils
The members and employees of any advisory council shall not be held individually responsible to any producer, processor or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, except for their individual acts of dishonesty or crime. Members or employees shall not be held individually responsible for any act or omission of any other member or employee. The liability of the members and employees shall be several and not joint.

L.1971, c. 308, s. 28, eff. Sept. 2, 1971.



Section 4:10-71 - Survival Of Causes Of Action; Possession As Prima Facie Evidence Of Offer To Sell; Exercise Of Power Or Duty By Agent

4:10-71. Survival of causes of action; possession as prima facie evidence of offer to sell; exercise of power or duty by agent
The suspension, amendment or termination of any marketing program or marketing agreement shall not suspend or terminate any cause of action which has accrued thereunder, but the same shall survive and exist the same as if such marketing program or agreement had not been suspended, amended or terminated.

In all matters arising under this act, the fact of possession by any person engaged in the sale of a commodity is prima facie evidence that such commodity is for sale.

Whenever any power or authority is given by any provision of this act to any person it may be exercised by any deputy, inspector, or agent duly authorized by him.

L.1971, c. 308, s. 29, eff. Sept. 2, 1971.



Section 4:10-72 - Penalties; Remedies

4:10-72. Penalties; remedies
30. Any person who violates any provision of this act or of any marketing program issued pursuant to this act shall be liable to a penalty of not less than $100.00 nor more than $500.00 for each offense.

Each day of violation shall be deemed a separate offense.



Penalties set forth in this act shall be sued for by and in the name of the secretary, and shall be recoverable with costs. The Superior Court and municipal courts shall have jurisdiction to enforce the provisions of this act or of any marketing program issued pursuant to this act. Any proceeding for a violation of this act may be brought in the municipality where the violator resides, has a place of business or principal office, or where the act or omission or part thereof complained of occurred. The proceeding shall be summary in nature and in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). A warrant may be issued in lieu of summons. If judgment shall be rendered for the plaintiff, the court shall cause any defendant, who may refuse or fail to pay forthwith the amount of the judgment rendered against him and all costs and charges incident thereto, to be committed to the county jail for a period not exceeding 30 days.

If a defendant who is committed to jail in default of payment of the penalty shall serve the full period for which he shall be committed, upon his release from jail he shall be entitled to have the judgment satisfied of record.

The secretary may institute an action in the Superior Court for injunctive relief to prevent and restrain any violation of this act or of any marketing program issued pursuant to the act.

Any action based upon the violation of this act or any marketing program issued pursuant to this act shall be commenced within one year from the date of the violation.

The penalties and remedies prescribed in this section shall be concurrent and alternative and shall not bar any other civil, criminal or administrative action authorized by law in respect to such violation.

L.1971,c.308,s.30; amended 1991,c.91,s.170.



Section 4:10-73 - Application To Laws Governing Agricultural Commodities; Control Or Limitation Of Production

4:10-73. Application to laws governing agricultural commodities; control or limitation of production
Nothing in this act shall be construed as repealing or modifying any existing law which governs agricultural commodities, or as authority to control or limit the production of any agricultural commodity.

L.1971, c. 308, s. 31, eff. Sept. 2, 1971.



Section 4:10-74 - Application To Taxes On Poultry Feed, White Potatoes, Asparagus, And Apples; Alteration Of Rates, Form And Manner

4:10-74. Application to taxes on poultry feed, white potatoes, asparagus, and apples; alteration of rates, form and manner
The councils and commodity programs heretofore created and established under chapter 47 (C. 54:47A-1 et seq.) and chapter 169 (C. 54:47B-1 et seq.) of the laws of 1957 and chapter 18 (C. 54:47C-1 et seq.) and chapter 80 (C. 54:47D-1 et seq.) of the laws of 1959 shall be subject to the provisions of section 15 of this act.

The councils under said chapters may alter the assessment rates prescribed therein and the form and manner of the assessment prescribed with respect thereto, in the same manner as provided in section 17 of this act.

L.1971, c. 308, s. 32, eff. Sept. 2, 1971. Amended by L.1975, c. 142, s. 1, eff. July 7, 1975.



Section 4:10-75 - Petition For Participation By Buyers Or Processors; Referendum

4:10-75. Petition for participation by buyers or processors; referendum
The secretary is authorized to receive petitions from any buyer, processor or group of processors or buyers to participate and become directly affected by any marketing program authorized by this act. Except as provided in section 23 of this act, no buyer, processor or group of processors shall be affected by the provisions of this act or marketing programs issued pursuant thereto unless a petition signed by the buyer, processor or group of processors or an authorized agent thereof is received by the secretary. When such petition or petitions are received, the secretary shall notify the advisory council of the affected commodity; and the council shall recommend to the secretary such amendments to the program as may be desirable and necessary to provide for the participation of such buyer, processor, buyers or processors. If approved by a referendum of producers as provided in this act, processors or buyers who have petitioned for participation in a marketing program may be made subject to the remaining provisions of this act, including but not limited to assessments equal to those imposed on producers; representation on the commodity advisory council; and participation in any subsequent referendum in the same manner as provided for producers.

L.1971, c. 308, s. 33, eff. Sept. 2, 1971.



Section 4:10-76 - "New Jersey Wine Promotion Account"; Establishment, Funding.

4:10-76 "New Jersey Wine Promotion Account"; establishment, funding.

2. a. There is established in the Department of Agriculture the "New Jersey Wine Promotion Account," hereinafter referred to as the "account." All monies received in this account shall be expended by the Secretary of Agriculture for research and development concerning the viticultural and wine-making processes in the State and for the promotion of New Jersey wine, consistent with the recommendations of the New Jersey Wine Industry Advisory Council created pursuant to section 3 of P.L.1985, c.233 (C.4:10-77).

b.The account shall be credited annually, in an appropriation by law, with an amount equal to $0.47 per gallon on all sales of wines, vermouth and sparkling wines sold by plenary winery and farm winery licensees licensed pursuant to R.S.33:1-10.

c.The account shall also be credited with any monies made available to it from the General Fund or any non-State public or private source.

d.The secretary shall include with the annual budget request for the department a request for funds sufficient to carry out the purposes and intent of P.L.1985, c.233 (C.4:10-76 et seq.)

L.1985,c.233,s.2; amended 1989, c.209, s.4; 2001, c.323.



Section 4:10-77 - New Jersey Wine Industry Advisory Council; Establishment, Members, Duties

4:10-77. New Jersey Wine Industry Advisory Council; establishment, members, duties
a. There is established in the Department of Agriculture the New Jersey Wine Industry Advisory Council, comprising eight members, three of whom shall be the Secretary of Agriculture, the Commissioner of Commerce, Energy and Economic Development and the Dean of Cook College at Rutgers University, or their designees, who shall serve ex officio and as nonvoting members, and five members of the general public to be appointed by the State Board of Agriculture, two of whom shall be holders of a plenary winery license, two of whom shall be holders of a farm winery license and one of whom shall be a viticulturist. To the maximum extent practicable and feasible, the members appointed from the general public shall be chosen so as to collectively provide wide geographical representation. The members appointed from the general public shall serve for terms of three years and may be reappointed and may serve until a successor has been appointed. Of the public members first appointed, two shall be appointed for terms of three years, two shall be appointed for terms of two years, and one shall be appointed for a term of one year. A vacancy in the membership occurring other than by expiration of a term shall be filled in the same manner as the original appointment, but for the unexpired term only. The members shall serve without compensation, but the council may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

b. The council shall organize as soon as its membership has been appointed and shall select a chairman and vice-chairman from among its members and may select a secretary, who need not be a member of the council. The council shall meet twice annually, and at such other times as may be necessary.

c. It shall be the duty of the council to assess the condition of the wine industry of the State and to advise the Secretary of Agriculture on expenditures from the New Jersey Wine Promotion Account for research, development, and promotion of the New Jersey wine industry. The council shall also review the wine certification made by the Director of the Division of Taxation pursuant to section 4 of this 1985 amendatory and supplementary act.

d. The council is entitled to call to its assistance and avail itself of the services of such employees of any State, county or municipal department, board, bureau, commission, or agency as it may require and as may be available to it for these purposes.

e. The council shall promulgate rules and regulations subject to the approval of the State Board of Agriculture to effectuate the purposes of P.L.1985, c.233 (C.4:10-76 et al.). The council may employ, prescribe the duties, and fix and pay the compensation of such persons it may deem necessary to carry out the duties of the council within the limits of available appropriations and subject to the approval of the State Board of Agriculture.

L.1985, c.233, s.3; amended 1989, c.209, s.5.



Section 4:10-78 - Certification By Taxation Director

4:10-78. Certification by taxation director
The Director of the Division of Taxation shall certify by March 1, 1986 and by March 1 annually thereafter to the New Jersey Wine Industry Advisory Council the number of taxable gallons of wine sold by plenary winery and farm winery licensees during the preceding taxable year.

L. 1985, c. 233, s. 4, eff. July 11, 1985.



Section 4:10-79 - Establishment Of Organic Certification Program

4:10-79. Establishment of organic certification program
1. a. The Secretary of Agriculture shall establish an organic certification program. In establishing the program, the secretary shall consider any national standards that may be adopted by the United States Department of Agriculture for agricultural products.

b.In establishing an organic certification program, the secretary may:

(1)designate one or more organizations to certify organic farming and handling practices, and provide that a designated certifying organization may charge fees to cover reasonable costs associated with the certification process;

(2)establish certification procedures for "certified organic" and "transitional sustainable";

(3)design a label to be affixed to agricultural products that receive certification as "certified organic" or "transitional sustainable," as appropriate; and

(4)charge fees to cover reasonable additional costs associated with the organic certification program and the federal program requirements.

c.The secretary shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to implement an organic certification program, which rules and regulations may include, but need not be limited to, a list of approved, regulated and prohibited production practices and substances.

L.2003,c.176.



Section 4:11-1 - Definitions.

4:11-1 Definitions.

4:11-1. As used in this article:

"Agent" means any person buying, receiving, soliciting or negotiating the sale of cattle, sheep, horse or swine for or on behalf of any dealer or broker.

"Broker" means any person engaged in the business of soliciting or negotiating the sale, resale, exchange or shipment of cattle, sheep, horse or swine.

"Cattle" means all dairy, feeding, beef or breeding animals of bovine genus.

"Sheep" means all animals of ovine genus.

"Swine" means all animals of porcine genus.

"Dealer" means any person engaged in the business of buying, receiving, selling, exchanging, soliciting or negotiating the sale, resale, exchange or shipment of any cattle, sheep , horse or swine.

"Secretary" means the Secretary of Agriculture.

"Board" means the State Board of Agriculture.

"Horse" means all animals of equus genus.

Amended 1949, c.209, s.1; 1966, c.27, s.1; 1998, c.105, s.4.



Section 4:11-2 - Inapplicability Of Article.

4:11-2 Inapplicability of article.

4:11-2. This article shall not apply:

a.To any person who receives, buys, exchanges or ships cattle, sheep, horses or swine exclusively for slaughter;

b.To any person who is permanently discontinuing the business of dairying, breeding or feeding cattle, sheep, horses or swine; or

c.To any person who purchases, receives or exchanges cattle, sheep, horses or swine for the sole purpose of increasing or improving his herd or flock.

Amended 1949, c.209, s.2; 1966, c.27, s.2; 1998, c.105, s.5.



Section 4:11-3 - Necessity Of License; Mode Of Designating Agents

4:11-3. Necessity of license; mode of designating agents
No person shall engage in or carry on the business of dealer or broker, as defined in section 4:11-1 of this title, or act as agent for a dealer or broker unless licensed as provided in this article.

No agent shall act for any dealer or broker unless such dealer or broker is licensed, has designated such agent to act in his behalf, has notified the secretary of such appointment either in his application for license or by an official notice in writing, and has requested the secretary to issue to such agent an agent's license. The dealer or broker shall be accountable and responsible for the acts of such agents.



Section 4:11-4 - Application For License; Fee.

4:11-4 Application for license; fee.

4:11-4. A person, before engaging in the business referred to in section 4:11-3 of this Title shall, annually on or before June 1, file an application for a license with the secretary on a form prescribed by him and pay an application fee of $30.00 which shall not be returned if the license is not granted.

The application shall state the nature of the business, the breed or breeds of cattle, sheep, horses or swine which the applicant proposes to handle, the name of the person applying for the license, and, if the applicant be a firm, association, partnership or corporation, the full name of each member of such firm, association, partnership or the names of the officers of the corporation, and the name of the agent or agents of the applicant, the municipality and the post-office address at which the business is to be conducted, and such other facts as the secretary shall prescribe.

The applicant shall further satisfy the secretary of his or its character, financial responsibility and good faith in seeking to engage in the business.

Amended 1949, c.209, s.3; 1966, c.27, s.4; 1971, c.235, s.2; 1998, c.105, s.6.



Section 4:11-5 - Issuance Of License.

4:11-5 Issuance of license.

4:11-5. Upon compliance by the applicant with the terms of section 4:11-4 of this Title, the secretary shall, subject to the provisions of this article, issue a license entitling the applicant or his agent to conduct the business of buying or receiving cattle, sheep, horses or swine, or receiving, selling, exchanging, soliciting or negotiating the sale, resale, exchange or shipment of cattle, sheep, horses or swine at the place named in the application, until June 30 next following. If application is made and an application fee of $15.00 is paid subsequent to July 1 in any license year, the license shall run until July 1 next following.

Amended 1949, c.209, s.4; 1966, c.27, s.5; 1998, c.105, s.7.



Section 4:11-6 - Investigation Of Record Of Applicant Or Licensee

4:11-6. Investigation of record of applicant or licensee
The secretary, or an assistant whom he may designate, may, either of his own motion or upon the verified complaint of any interested person, investigate the record of any person applying for or holding a license, or his agents.

For the purpose of such investigation the secretary or assistant may examine the ledgers, books of account, memoranda or other documents of any such person and may take testimony thereon under oath, but information relating to the general business of any such person disclosed by the investigation and not related to the immediate purpose thereof shall be deemed of a confidential nature by the secretary or assistant.



Section 4:11-7 - Hearing By Secretary When Verified Complaint Filed

4:11-7. Hearing by secretary when verified complaint filed
When a verified complaint mentioned in section 4:11-6 of this title is filed with the secretary, with respect to any person applying for or holding a license, or his agents, the secretary shall conduct a hearing thereon and shall furnish such person with a copy of the complaint and a notice of the time and place of hearing, which notice shall be served either personally or by registered mail directed to his place of business or last known residence address, with postage fully prepaid, at least ten days prior to the time fixed for hearing.

In the hearing of any complaint the secretary or assistant whom he may designate may sign and issue subpoenas, administer oaths, examine witnesses, take depositions, receive evidence and require by subpoena the attendance and testimony of witnesses and the production of such accounts, records and memoranda as may be material in the determination of the matter alleged in the complaint.

The secretary or assistant whom he may designate shall render a decision either dismissing the complaint or specifying the facts which he deems established at the hearing.



Section 4:11-8 - Hearing Before Revocation Of License

4:11-8. Hearing before revocation of license
Before any license is revoked, the licensee shall be furnished with a copy of the complaint against him and shall be given at least ten days' notice of the time and place fixed for the hearing before the secretary to determine whether the license should be revoked. The notice shall be served in the manner provided in section 4:11-7 of this title.

At the time and place fixed for hearing the secretary shall receive evidence, administer oaths, examine witnesses and hear the testimony and shall thereafter file an order either dismissing the proceeding or revoking the license.



Section 4:11-9 - Refusal, Revocation Of License.

4:11-9 Refusal, revocation of license.

4:11-9. The secretary may decline to grant or may revoke a license when he is satisfied that:

a.The applicant or licensee has violated the State laws or official regulations governing interstate or intrastate movement of cattle, sheep, horses or swine;

b.In the buying or receiving of cattle, sheep, horses or swine, or receiving, selling, exchanging, soliciting or negotiating the sale, resale, exchange or shipment of cattle, sheep, horses or swine, there have been false or misleading statements as to the health or physical condition of the animals with regard to official tests, or quantity of cattle, sheep, horses or swine or the practice of fraud or misrepresentation in connection therewith;

c.As shown by a continual course of dealing, the licensee is unable or unwilling to conduct properly the business of a dealer or broker;

d.The applicant or licensee has knowingly bought or received cattle, sheep, horses or swine, or received, sold, exchanged, solicited or negotiated the sale, resale or exchange of cattle, sheep, horses or swine that were diseased and likely to transmit such disease to other cattle, sheep, horses or swine, or human beings;

e.There has been a failure to practice ordinary measures of sanitation of barns, stables, premises or vehicles used for the stabling, holding or transporting of cattle, sheep, horses or swine;

f.There has been a continual or persistent failure to keep records required by the secretary or by law; or that there is a refusal on the part of the licensee to produce books, accounts or records of transactions in the carrying on of the business for which the license is granted; or

g.There has been a continual or persistent failure to comply with the provisions of R.S.4:22-1 et seq. relating to cruelty to animals.

Amended 1949, c.209, s.5; 1966, c.27, s.6; 1998, c.105, s.8.



Section 4:11-10 - Review Of Refusal Or Revocation Of License

4:11-10. Review of refusal or revocation of license
The action of the secretary in refusing to grant or in revoking a license shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ. Whenever any proceeding is taken to review the revocation of a license the license shall be deemed to be in force until the final determination of the proceeding, if the license fee has been paid, subject, however, to the order of the said court.

Amended by L.1953, c. 5, p. 34, s. 23.



Section 4:11-11 - Keeping Of Records By Dealer Or Broker

4:11-11. Keeping of records by dealer or broker
Every dealer or broker shall keep accounts, records and memoranda which shall fully and clearly disclose all transactions involved in his business, including the true ownership of the business by stockholders or otherwise.



Section 4:11-12 - Posting By Dealer Or Broker Of Copy Of License

4:11-12. Posting by dealer or broker of copy of license
Every person licensed under the provisions of this article and conducting business under the license shall keep a copy thereof, to be furnished by the secretary, posted in a conspicuous place in or at his place of business and exposed to inspection by any person entitled to make such inspection.



Section 4:11-13 - Agent's Card.

4:11-13 Agent's card.

4:11-13. The licensee and each of his agents shall carry an agent's card at all times, when buying or receiving cattle, sheep, horses or swine, or receiving, selling, exchanging, soliciting or negotiating the sale, resale, or shipment of cattle, sheep, horses or swine.

The licensee or agent shall exhibit the card to persons with whom he is negotiating or from whom he is soliciting business and to the secretary or assistant whom the secretary may designate.

Amended 1949, c.209, s.6; 1966, c.27, s.7; 1998, c.105, s.9.



Section 4:11-13.1 - Rules, Regulations.

4:11-13.1 Rules, regulations.

3.The board may adopt and promulgate such rules and regulations as it may deem necessary to carry out the provisions of this act and to prevent the spread of disease among cattle, sheep, horses and swine.

1966, c.27, s.3; amended 1998, c.105, s.10.



Section 4:11-14 - Violations, Penalties.

4:11-14 Violations, penalties.

4:11-14. A person who shall:

a.Engage in or carry on the business of buying or receiving cattle, sheep, horses or swine, or receiving, selling, exchanging, soliciting or negotiating the sale, resale, exchange or shipment of cattle, sheep, horses or swine, as dealer, broker or agent, within the meaning of this article, without first having obtained a license as provided in this article; or

b.Violate any of the provisions of this article--

Shall be liable to a penalty of $200.00 for the first offense and $500.00 for the second and each subsequent offense, which penalty shall be sued for and recovered by and in the name of the department in the manner provided in article 1 of chapter 23 of this Title (R.S.4:23-1 et seq.) and in such proceeding the defendant may be arrested upon the commencement of the action.

If judgment is rendered for the plaintiff the court shall cause a defendant who shall fail to pay forthwith the amount of the judgment rendered against him, and all costs and charges incident thereto, to be committed to the county jail for a period of not less than five nor more than 90 days in the case of a first offense and not less than 10 nor more than 200 days for a second and each subsequent offense.

Amended 1949, c.209, s.7; 1953, c.5, s.24; 1966, c.27, s.8; 1998, c.105, s.11.



Section 4:11-15 - Definitions

4:11-15. Definitions
As used in this article:

"Agent" means any person receiving, buying, soliciting or negotiating the sale of any perishable agricultural commodity or hay, straw or grain or any one or more of them from the grower thereof for or on behalf of any commission merchant, dealer or broker.

"Agricultural commodity" means any perishable agricultural commodity or hay, straw or grain or any one or more of them, as the case may be.

"Broker" means any person engaged in the business of soliciting or negotiating the sale of any perishable agricultural commodity or hay, straw or grain or any one or more of them on behalf of the grower.

"Commission merchant" means any person engaged in the business of soliciting or receiving any perishable agricultural commodity for sale on commission on behalf of the grower thereof.

"Dealer" means any person engaged in the business of buying any agricultural commodity from the grower thereof for the purpose of shipping or for sale, resale or manufacture.

"Eggs" means avian eggs of the kind produced and used for human food including the eggs of chickens, turkeys, ducks, geese and guineas, but not those sold or resold for purposes of laboratory or biological uses.

"Grower" means any person engaged in the business of growing or producing any agricultural commodity in this State, or any agricultural co-operative association organized pursuant to the provisions of chapter 13 of this Title.

"Perishable agricultural commodity" means any fruit or vegetable of every kind, including those frozen or packed in ice, and any poultry product.

"Poultry product" means live poultry and eggs as defined in this act, when purchased in wholesale quantities from a grower, or his agent, or a marketing association for sale or resale for human consumption or hatching purposes.

"Poultry" means domestic fowl, including all marketing classifications of chickens, turkeys, ducks, geese and guineas, not sold for show or breeding purposes.

"Secretary" means the Secretary of Agriculture.

"Board" means the State Board of Agriculture.

Amended by L.1953, c. 419, p. 2097, s. 1; L.1962, c. 81, s. 1; L.1966, c. 76, s. 1, eff. May 1, 1967; L.1969, c. 141, s. 1, eff. May 1, 1970.



Section 4:11-16 - Article Inapplicable To Certain Transactions

4:11-16. Article inapplicable to certain transactions
This article shall not apply to any transaction in which the grower receives at the time of the transaction full payment of the amount due him, or to any duly incorporated agricultural cooperative association in its dealings with its members.

Amended by L.1953, c. 419, p. 2098, s. 2; L.1966, c. 76, s. 2, eff. May 1, 1967; L.1969, c. 141, s. 2, eff. May 1, 1970; L.1977, c. 427, s. 1, eff. Nov. 1, 1978.



Section 4:11-17 - Cooperative Agricultural Associations; Inapplicability Of Article; Registration; Exempt Agent Identification Cards; Issuance

4:11-17. Cooperative agricultural associations; inapplicability of article; registration; exempt agent identification cards; issuance
Nothing contained in this article shall be construed to apply to any agricultural cooperative association which deals only with its members and organized pursuant to the provisions of chapter 13 of this Title (s. 4:13-1 et seq.), or the provisions of an act entitled "An act to provide for the incorporation and regulation of cooperative agricultural associations, either with or without capital stock," approved February 28, 1924.

Cooperative agricultural associations exempted by this section shall register with the Department of Agriculture and be issued exempt agent identification cards.

L.1924, c. 12, p. 22. Amended by L.1977, c. 427, s. 2, eff. Nov. 1, 1978.



Section 4:11-18 - Necessity Of License

4:11-18. Necessity of license
No person shall engage in or carry on the business of commission merchant, dealer or broker unless he is duly licensed as provided in this article.



Section 4:11-19 - Application For License; Fee

4:11-19. Application for license; fee
A person before engaging in such business shall on or before November 1 of each year, file an application for a license with the secretary, on a form prescribed by him, and pay an application fee of $30.00 which shall not be returned if the license is not granted, for a license to transact such business.

The application shall state the nature of the business, the kinds of agricultural commodities which the applicant proposes to handle and if they be perishable agricultural commodities then the kinds of perishable agricultural commodities which the applicant proposes to handle, the full name of the person applying for the license, and if the applicant be a firm, association, partnership, or corporation, the full name of each member of the firm, partnership or association, or officers of the corporation, and the name of the business is to be conducted, and such other facts as the secretary shall the local agent of the person, firm, association, partnership or corporation, the municipality and street address, if any, or post-office address, where prescribe.

The applicant shall satisfy the secretary of his character, financial responsibility and good faith in seeking to engage in the business.

Amended by L.1938, c. 231, p. 531, s. 1; L.1954, c. 229, p. 857, s. 1; L.1962, c. 81, s. 2; L.1966, c. 76, s. 3, eff. May 1, 1967; L.1971, c. 235, s. 3, eff. June 23, 1971; L.1977, c. 427, s. 3, eff. Nov. 1, 1978.



Section 4:11-20 - Bond Accompanying Application; Securities Or Letter Of Credit In Lieu Of Bonds; Perishable Agricultural Commodity Surety Fund.

4:11-20 Bond accompanying application; securities or letter of credit in lieu of bonds; Perishable Agricultural Commodity Surety Fund.
4:11-20. a. A license shall not be issued unless and until the applicant has filed a good and sufficient surety bond executed in favor of the secretary in the secretary's official capacity, for the benefit of all growers with whom the applicant shall transact business, by a surety company duly authorized to transact business in this State in the sum of at least $5,000 annually in accordance with a formula established by rule or regulation adopted by the Department of Agriculture. The bond shall be executed upon a form prescribed by the secretary and shall be subject to the secretary's approval as to form and sufficiency. The applicant may in lieu of the bond deposit with the secretary securities approved by the department in an amount equal to the sum secured by the bond required to be filed as herein provided; or may, in the alternative, obtain and deposit with the secretary an irrevocable letter of credit to equal the amount of the bond. The securities or letters of credit so deposited with the secretary shall constitute a separate fund and shall be held in trust for and applied exclusively to the payment of claims arising under the provisions of this article against the licensee making such deposit for the period for which the license is issued. All proceeds from surety bonds, money, or securities shall be distributed to the grower-creditors by the secretary or returned to the licensee if no claims are made. The Department of Agriculture shall establish an annual maximum for all such bonds, securities, or irrevocable letters of credit which shall not exceed $150,000.

b.The secretary may require a licensee to file an additional surety after a hearing on any complaint lodged against the licensee, but the total amount of all sureties filed by the licensee shall not exceed $300,000.

c. (1) Each licensee shall pay, in addition to the fee required pursuant to R.S.4:11-19, an annual assessment in such amount as may be established by rule or regulation adopted by the Department of Agriculture. All monies collected from this additional assessment shall be deposited into the "Perishable Agricultural Commodity Surety Fund" established pursuant to paragraph (2) of this subsection. No additional assessment paid pursuant to this paragraph shall be returned or otherwise refunded to a licensee for any reason.

(2)The secretary may establish a dedicated nonlapsing, revolving fund, to be known as the "Perishable Agricultural Commodity Surety Fund," for the benefit of growers selling perishable agricultural commodities to licensees. Any interest or other investment income earned from monies deposited in the fund shall accrue and be credited to the fund. The fund shall be held by the State Treasurer and monies therefrom shall be used by the Department of Agriculture for the purposes of paragraph (3) of this section. Monies in the fund may also be used by the Department of Agriculture to pay for expenses associated with the administration of the surety program established pursuant to this section.

(3)In the event of a default by a licensee with respect to the purchase of perishable agricultural commodities from a grower, the secretary shall disburse monies from the fund to the grower-creditor in such manner and amounts as may be established by rule or regulation adopted by the Department of Agriculture.

d.To implement the provisions of this section, the secretary, with the approval of the Board of Agriculture, may:

(1)appoint an advisory board or council to advise the secretary with respect to the creation, operation, and administration of the surety program;

(2)establish procedures for the creation, operation, administration, and enforcement of the surety program;

(3)charge fees or other assessments to cover the reasonable costs and claims associated with the surety program; and

(4)adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) any rules and regulations necessary to implement this section and the surety program, which rules and regulations may include, but need not be limited to, provisions concerning the investigation of claims, compliance assurance, disbursement of monies, record-keeping, and assessment of fees and penalties in addition to those established in this article.

Amended 1949, c.174, s.1; 1953, c.419, s.3; 1954, c.229, s.2; 1962, c.81, s.3; 1966, c.76, s.4; 1969, c.141, s.3; 1977, c.427, s.4; 2004, c.13, s.1; 2005, c.61.



Section 4:11-21 - Agricultural Commodity Agent Licensure

4:11-21. Agricultural commodity agent licensure
Upon the filing and approval of the application and bond or securities, as the case may be, the secretary shall thereupon issue to the applicant or his agent a license entitling the applicant or the agent to conduct the business of receiving, buying, soliciting or negotiating the sale of perishable agricultural or other agricultural commodities on behalf of the grower, of the kind or kinds, and the place named in the application, which license shall expire on December 31 of the year next following its date of issuance.

Amended by L. 1938, c. 231, p. 531, s. 2; L. 1954, c. 229, p. 858, s. 3; L. 1962, c. 81, s. 4; L. 1966, c. 76, s. 5, eff. May 1, 1967; L. 1969, c. 141, s. 4, eff. May 1, 1970; L. 1986, c. 185, s. 1, eff. Nov. 1, 1987.



Section 4:11-22 - Designation And Licensing Of Agent

4:11-22. Designation and licensing of agent
No agent shall receive, buy, solicit or negotiate the sale of any agricultural commodity in this State on behalf of any commission merchant, dealer or broker unless such agent has been designated by a duly licensed commission merchant, dealer or broker to so act and unless such commission merchant, dealer or broker has notified the secretary in his application for license or given notice in writing of such designation and has requested the secretary to issue to the agent an agent's license.

Amended by L.1962, c. 81, s. 5.



Section 4:11-23 - Investigation Of Record Of Applicant Or Licensee

4:11-23. Investigation of record of applicant or licensee
The secretary or an assistant whom he may designate may investigate upon the verified complaint of any interested person, or upon the verified complaint of any agricultural co-operative association organized pursuant to the provisions of chapter 13 of this title (s. 4:13-1 et seq.), or of his own motion, the record of any person applying for or holding a license as commission merchant, broker, dealer or agent, and for such purpose may examine the ledgers, books of account, memoranda or other documents of any such person and may take testimony thereon under oath, but information relating to the general business of any such person, disclosed by the investigation and not relating to the immediate purpose thereof, shall be deemed of a confidential nature by the secretary or assistant.



Section 4:11-24 - Hearing By Secretary When Verified Complaint Filed

4:11-24. Hearing by secretary when verified complaint filed
When a verified complaint is filed with the secretary, as mentioned in section 4:11-23 of this title, with respect to any person applying for or holding a license, the secretary shall conduct a hearing thereon and shall furnish such person with a copy of the complaint and a notice of the time and place of hearing, which notice shall be served either personally or by registered mail directed to his place of business or last known residence address, with postage fully prepaid, at least ten days prior to the time fixed for hearing.

In the hearing of any complaint the secretary or assistant whom he may designate may sign and issue subpoenas, administer oaths, examine witnesses, take depositions, receive evidence and require by subpoena the attendance and testimony of witnesses and the production of such accounts, records and memoranda as may be material for the determination of the matter alleged in the complaint.

The secretary or assistant whom he may designate shall render a decision either dismissing the complaint or specifying the facts which he deems established at the hearing.



Section 4:11-25 - Hearing Before Revocation Of License

4:11-25. Hearing before revocation of license
Before any license is revoked the secretary shall give the licensee at least ten days' notice of the time and place of hearing before the secretary and shall furnish him with a copy of the complaint against him, which complaint and notice shall be served upon the licensee in the manner provided in section 4:11-24 of this title.

At the time and place fixed for hearing the secretary shall receive evidence, administer oaths, examine witnesses and hear the testimony and shall thereafter file an order either dismissing the proceeding or revoking the license.



Section 4:11-26 - Grounds For Refusing Or Revoking License

4:11-26. Grounds for refusing or revoking license
The secretary may refuse to grant or may revoke a license for the following causes:

a. Where the licensee has made a general assignment for the benefit of creditors or has been adjudged a bankrupt or is insolvent or where a money judgment has been secured against him, upon which an execution has been returned unsatisfied;

b. Where there has been a failure to account for or make prompt settlement for any agricultural commodities received, bought, solicited or negotiated;

c. Where any false statement has been made as to condition, quality or quantity of agricultural commodities received or bought or where the sales were negotiated or held for sale on commission when the same might have been known on reasonable inspection;

d. Where there has been a continual course of dealings of such a nature as to satisfy the secretary of the inability or unwillingness of the licensee, or his agent, to properly conduct the business of receiving, buying, soliciting or negotiating the sale of agricultural commodities on behalf of the grower thereof;

e. Where the licensee has been duly required to file an additional bond and has failed to do so;

f. Where there has been a continued and persistent failure to keep the records required by the secretary or by law; or where there has been a refusal on the part of the licensee to produce books, accounts or records of transactions in carrying on the business for which such license is granted.

Amended by L.1962, c. 81, s. 6.



Section 4:11-27 - Review Of Refusal Or Revocation Of License

4:11-27. Review of refusal or revocation of license
The action of the department in refusing to grant or in revoking a license shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ. Whenever any proceeding is taken to review a revocation the license shall be deemed to be in full force and effect until the final determination of such proceeding, if the fee for the license has been paid, subject, however, to the order of the said court.

Amended by L.1953, c. 5, p. 35, s. 25.



Section 4:11-28 - Filing With Secretary Of Claims Against Licensee

4:11-28. Filing with secretary of claims against licensee
Upon default of any licensee in the payment of any money due to any grower, the grower may file with the secretary, upon a form prescribed by him, a verified statement of his claim. If the grower has reduced his claim to judgment a transcript of the judgment shall be filed with the secretary. Such statement may be filed at any time during the period of the license and within ninety days from the termination of such period, for debts contracted during such licensed period.



Section 4:11-28.1 - Claim By Grower; Time Of Filing; Contents

4:11-28.1. Claim by grower; time of filing; contents
Each grower shall have 90 days from the date payment was due to file a claim with the Secretary of Agriculture on forms prescribed by him giving all terms of agreement and amount due. Failure to file within 90 days shall nullify the claim. All licensees may make agreements for deferred payments, but no claims shall be allowed on any such agreement payable beyond December 31 of license year.

L.1977, c. 427, s. 7, eff. Nov. 1, 1978.



Section 4:11-29 - Audit Of Claims; Demand Upon Surety; Publication Of Nonpayment; Necessity Of Filing Claims; Action

4:11-29. Audit of claims; demand upon surety; publication of nonpayment; necessity of filing claims; action
The secretary shall audit claims properly filed and determine the amounts due all such creditors.

Whenever an audit and hearing determine a claim to be valid and there is a refusal to pay, demand shall be made upon the surety after 90 days. During the 90 days the secretary shall publish the nonpayment of the claim each week in a newspaper in the county where the licensee resides as well as in all counties where transactions may have taken place in New Jersey with a request for all claims. All claimants will be required to file claims before expiration of said 90 days and demand is made on surety. During the 90 days the license of the dealer is revoked and can only be renewed after a new application and hearing. If the surety shall not make payment of the amount so demanded, upon the expiration of 90 days from the termination of the license period, the secretary shall bring an action at law to recover from the surety on said bond the amount necessary to satisfy such claims or such part thereof as shall equal the amount of the bond, which action may be instituted by the secretary in his official capacity as such on behalf of said claimants, but without naming them as plaintiffs or defendants therein. The moneys obtained from the sale of said securities or by action against the surety shall be used for the satisfaction of such claims, and the secretary shall make distribution thereof to the claimants in accordance with the amounts determined to be due thereon, and if less than the total amount of said claims shall be so obtained, distribution shall be made ratably to the creditors according to said amounts.

If a creditor has reduced his claim to judgment, the judgment shall be presumptive proof of the amount due him.

Claims not filed during the license period or within 90 days from the termination of the license period, shall not be received, acted upon or paid and shall not participate in the proceeds of any bond, moneys or securities deposited with the secretary.

The secretary may bring an action in any court of competent jurisdiction against the licensee or surety or sureties on the bond or bonds for the recovery of any money due and owing to a grower or growers as hereinbefore provided.

Amended by L.1954, c. 229, p. 859, s. 4; L.1977, c. 427, s. 5, eff. Nov. 1, 1978.



Section 4:11-29.1 - Request To Producer To Sign Statement Relieving Dealer Or Surety Unlawful

4:11-29.1. Request to producer to sign statement relieving dealer or surety unlawful
It shall be unlawful for any person to request a producer to sign any statement, affidavit, assignment, or waiver of any kind which has for its purpose or intent to relieve to any extent whatsoever a dealer, indemnitor or surety company of its full financial responsibility under this article.

L.1949, c. 174, p. 565, s. 2.



Section 4:11-30 - Keeping Of Records

4:11-30. Keeping of records
A commission merchant, dealer, broker or his agent shall keep accounts, records and memoranda which shall fully and clearly disclose all transactions involved in his business, including the true ownership of the business by stockholders or otherwise.



Section 4:11-31 - Posting Of Copy Of License

4:11-31. Posting of copy of license
A person licensed under the provisions of this article and conducting business under the license shall keep a copy thereof, to be furnished by the secretary, posted in a conspicuous place in or at his place of business and exposed for inspection by any person who may properly make such inspection.



Section 4:11-32 - Carrying And Exhibiting Agent's License

4:11-32. Carrying and exhibiting agent's license
The licensee and each of his agents shall at all times when receiving, buying, soliciting or negotiating the sale of agricultural commodities carry an agent's license which shall be exhibited to growers or to the officers of any agricultural co-operative association which deals only with its members and organized pursuant to the provisions of chapter 13 of this Title (s. 4:13-1 et seq.) when negotiating business with them, or to the secretary or assistant whom he may designate, upon request.

Amended by L.1962, c. 81, s. 7.



Section 4:11-33 - Certification By Secretary As To License

4:11-33. Certification by secretary as to license
The secretary shall, upon request, certify whether the records kept by his department show or fail to show the issuance of a license in accordance with the provisions of this article, and such certificate whether made upon request, or made by the secretary for use in proceedings instituted under the provisions of this article, shall be prima facie evidence of the facts therein stated. The fee for the certificate shall be one dollar.



Section 4:11-33.1 - Rules And Regulations

4:11-33.1. Rules and regulations
The board may make such rules and regulations as may be necessary for the proper enforcement of the provisions of this article.

L.1966, c. 76, s. 6, eff. May 1, 1967.



Section 4:11-34 - Penalty For Violations; Jail For Nonpayment

4:11-34. Penalty for violations; jail for nonpayment
A person, who shall engage in the business of commission merchant, dealer or broker, as defined in section 4:11-15 of this Title, without first having obtained a license as provided in this article shall be subject to a penalty of not more than $3,000.00 a day for each day of operation.

Any grower or producer of perishable agricultural commodities, poultry products or poultry who knowingly sells to, or utilizes the services of, any unlicensed commission merchant, dealer or broker shall be subject to a penalty of not more than $3,000.00, or who shall violate any other provision of this article shall be subject to a penalty of $100.00 for the first offense and $500.00 for the second and each subsequent offense, to be sued for and recovered with costs in the name of the department in the manner provided in article 1 of chapter 23 of Title (s. 4:23-1 et seq.) and in such proceeding the defendant may be arrested upon the commencement of the action.

If judgment is rendered for the plaintiff the court shall cause a defendant who shall fail to pay forthwith the amount of the judgment rendered against him, and all costs and charges incident thereto, to be committed to the county jail for a period of not less than 5 nor more than 90 days for a first offense and not less than 10 nor more than 200 days for the second and each subsequent offense.

Amended by L.1953, c. 5, p. 35, s. 26; L.1977, c. 427, s. 6, eff. Nov. 1, 1978.



Section 4:11-34.1 - Termination Of Unlicensed Operations

4:11-34.1. Termination of unlicensed operations
The department shall have the power to stop the operation of any person operating in the State of New Jersey without a license as provided by this act. The secretary may order such operations terminated immediately but any person whose operations are stopped shall have 10 days to appeal to the Secretary of Agriculture for a hearing at which the secretary or any person duly appointed by him shall review all the circumstances of the case. The department may enforce this section by summary proceedings through courts of competent jurisdiction. The State Police, the county sheriff or any municipal police are authorized to assist the department in the enforcement of this section.

L.1977, c. 427, s. 8, eff. Nov. 1, 1978.



Section 4:11-35 - Definitions

4:11-35. Definitions
As used in this act:

(a) "Dealer" means any person engaged in the business of buying or receiving any live poultry from poultry raisers for the purpose of sale, resale or manufacture.

(b) "Broker" means any person engaged in the business of soliciting or negotiating the sale or exchange of live poultry on behalf of poultry raisers.

(c) "Agent" means any person buying, receiving, soliciting or negotiating the sale of live poultry from poultry raisers on behalf of any dealer or broker.

(d) "Department" means the State Department of Weights and Measures.

(e) "Weights and measures officer" means the State Superintendent of Weights and Measures or his assistants or inspectors, county superintendents of weights and measures or their assistants or inspectors, and municipal superintendents of weights and measures or their assistants and inspectors.

(f) "Person" means any individual, association, firm, partnership or corporation.

(g) "Poultry" means domestic fowl, such as chickens, turkeys, ducks, geese and guineas not sold for show or breeding purposes.

(h) "Poultry raiser" means any person engaged in the business of raising poultry or any legally incorporated agricultural co-operative association.

L.1942, c. 248, p. 669, s. 1.



Section 4:11-36 - Purchase By Weight Required

4:11-36. Purchase by weight required
All live poultry shall be bought by avoirdupois net weight and it shall be unlawful for any person to buy or receive or cause to be bought or received for the purpose of resale or manufacture, as dealer, broker, agent or otherwise, any poultry unless the same is weighed on suitable scales which have been tested and sealed by an authorized weights and measures officer; and the purchase of live poultry by the lot, the pen or by the flock is prohibited under the terms of this act; provided, however , that where special circumstances exist and are shown, the State superintendent or a county or municipal superintendent may, upon request, give approval to a sale of live poultry by the lot, pen or flock and such sale shall not come within the provisions of this act.

L.1942, c. 248, p. 670, s. 2.



Section 4:11-37 - Weight Tickets

4:11-37. Weight tickets
It shall be unlawful for any person to buy or receive or cause to be bought or received, as dealer, broker or agent, any live poultry unless at the time of purchase the seller or poultry raiser is given a weight ticket on a form to be furnished by the buyer on which is distinctly expressed the name and address of the buyer or dealer, the quantity of the poultry in terms of avoirdupois net weight, the number of units of the poultry, and where crates or other containers are used in connection with the purchase of said poultry, the number of crates and containers so used, together with the tare weight of such crates or containers; where a broker or agent is a party to or negotiates the sale or receipt of poultry his name and address shall also be distinctively expressed on the ticket. The ticket shall be made out in duplicate, one copy to be given to the seller or poultry raiser and the other to be retained by the buyer for a period of one year during which period it shall be subject at any time to inspection by a duly authorized weights and measures officer.

L.1942, c. 248, p. 670, s. 3.



Section 4:11-43 - Subpenas; Issuance; Failure To Obey

4:11-43. Subpenas; issuance; failure to obey
The superintendent shall have the power to issue subpenas to compel production of any pertinent records, books or documents or the attendance of witnesses in any matter pertaining to his duties under this act and shall have the power to administer oaths in taking testimony. Subpenas shall be issued under the seal of the superintendent and shall be served in the same manner as subpenas issued out of any court of this State.

Upon the failure of any person to obey a subpena as aforesaid, the superintendent may apply to the Superior Court for appropriate relief.

L.1942, c. 248, p. 674, s. 9. Amended by L.1979, c. 307, s. 1, eff. Jan. 17, 1980.



Section 4:11-44 - Enforcement; Rules And Regulations

4:11-44. Enforcement; rules and regulations
The superintendent of the department shall have general supervision of the administration of this act and shall make such rules and regulations as he may deem necessary for its enforcement and all weights and measures officers in this State, in addition to their various powers and duties now provided for by law, are hereby charged with the duty of enforcing and executing the provisions of this act.

L.1942, c. 248, p. 674, s. 10.



Section 4:11-45 - Weight Tickets For Crates Being Transported; Tags On Crates; Removal Of Poultry In Transit

4:11-45. Weight tickets for crates being transported; tags on crates; removal of poultry in transit
Where crates or other containers containing live poultry as originally purchased by the buyer are transferred from one vehicle to another for the purpose of transportation, the weight ticket covering each crate or container so transferred shall accompany the same; each crate or container shall be marked by means of a tag firmly fixed or attached thereto with the name and address of the person from whom the poultry in such crate or container was bought.

It shall be unlawful for any dealer, broker or agent of such dealer or broker to transfer or cause the transfer of poultry from one crate or container to another before returning to a warehouse, established place of business or distribution point; provided, however, if part of the live poultry is sold before returning to any of the said locations it shall be lawful if at the time of sale, a sales slip or ticket is made out, in duplicate, showing his name and address, the name and address of the person to whom the poultry is sold, the number of units of poultry and the avoirdupois net weight of the same, together with identification of the crate or container from which the poultry was taken. The original copy of the sales ticket shall be given to the person buying the said poultry and the duplicate copy shall be retained by the seller for a period of one year and shall be subject at all times to inspection by a duly authorized weights and measures officer.

L.1942, c. 248, p. 674, s. 11.



Section 4:11-46 - Article Inapplicable To Certain Associations, Storekeepers, Restaurants, Etc.

4:11-46. Article inapplicable to certain associations, storekeepers, restaurants, etc.
The provisions of this act shall not apply to any legally incorporated agricultural co-operative association in dealings with its members, nor to storekeepers having not more than two stores where poultry is bought in small quantities and foods of all kinds are sold at retail, nor to any hotel, restaurant or establishment where poultry is bought for consumption on the premises.

L.1942, c. 248, p. 675, s. 12.



Section 4:11-47 - Fines; Jurisdiction; Process; Arrest

4:11-47. Fines; jurisdiction; process; arrest
Any person who violates any of the provisions of this act, upon being found guilty, shall pay a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00) for the first offense, nor less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00) for the second offense, and not less than one hundred dollars ($100.00) nor more than two hundred dollars ($200.00) for the third or subsequent offense; if unable to forthwith pay any fine the violator shall be committed to the county jail for a period not exceeding ninety days. Any fine shall be recovered in the manner specified in article 4 of chapter 1 of Title 51 of the Revised Statutes. Jurisdiction of all cases arising out of violations of the provisions of this act is hereby conferred upon the municipal courts in the municipality in which such violations are committed. In any proceeding process shall be the same as that provided for in said article, and any weights and measures officer shall have the power to arrest any violator without warrant where there is a violation within his view and conduct him to a court having jurisdiction in the municipality where the arrest is made or the violation committed.

L.1942, c. 248, p. 675, s. 13. Amended by L.1953, c. 5, p. 36, s. 27.



Section 4:11-49 - Partial Invalidity

4:11-49. Partial invalidity
Should any section or provision of this act be held to be invalid by any court of competent jurisdiction, the validity of the act as a whole or any other part thereof shall not be affected.

L.1942, c. 248, p. 676, s. 16.



Section 4:12-1 - Definitions

4:12-1. Definitions
As used in this article:

"Secretary" means the Secretary of Agriculture.

"Station" or "milk gathering station" includes any established office when the business of buying milk or cream as provided for in this article, is carried on either with or without a place or premises in connection therewith for the physical handling of milk or cream, if such station or office is a suitable place for keeping such records and accounts and posting such notices and statements as are required or may be ordered under the provisions of this article, and for keeping for inspection, as hereinafter provided, a copy of the license under which the business is conducted.

"Dealer" means any person engaged in the business of buying or receiving milk or cream from a producer of this State for the purpose of shipping or for sale, resale or manufacture.

"Producer" means any person engaged in the business of producing milk or cream in this State and any agricultural co-operative association organized pursuant to the provisions of chapter 13 of this Title.

"Producer-Creditors," "Producers who have sold milk or cream," shall include any agricultural co-operative association which deals only with its members and is organized pursuant to the provisions of chapter 13 of this Title.

"Milk" means the lacteal secretion obtained from 1 or more cows or goats and includes fluid milk and cream.

Amended by L.1945, c. 295, s. 1, eff. May 3, 1945; L.1949, c. 249, p. 799, s. 1; L.1959, c. 81, p. 206, s. 1, eff. June 9, 1972.



Section 4:12-1.1 - Applicability Of Act

4:12-1.1. Applicability of act
The provisions of this act shall apply to licenses issued for the license year commencing July 1, 1959, and thereafter.

L.1959, c. 81, p. 207, s. 2, eff. June 9, 1959.



Section 4:12-2 - Licensing Of Dealers Who Buy For Shipment, Sale, Resale Or Manufacture

4:12-2. Licensing of dealers who buy for shipment, sale, resale or manufacture
No person, unless exempted by the secretary as provided in this section, shall engage in or carry on the business of buying milk or cream in this state for shipment, sale, resale or manufacture, unless the business is regularly transacted or conducted at an office or station within the state and unless such person is duly licensed as provided in this article.

The secretary may, in his discretion, exempt from the provisions of this article any dealers who do not make purchases of milk or cream from more than two producers, or whose total monthly purchases do not exceed two hundred dollars.



Section 4:12-3 - Application For License

4:12-3. Application for license
A person before engaging in the business of buying milk or cream for the purposes specified in section 4:12-2 of this Title shall, annually on or before June first, file an application and ten dollars ($10.00) license fee with the secretary for a license to transact such business. The application shall state:

a. The nature of the business;

b. The full name of the applicant, and, if the applicant is a firm or association, the full name of each member thereof;

c. The municipality and street number at which the business is to be conducted; and

d. Such other facts as the secretary shall prescribe.

The applicant shall further satisfy the secretary of his character, financial responsibility and good faith in seeking to engage in such business.

Amended by L.1949, c. 249, p. 800, s. 2.



Section 4:12-4 - Bond Or Deposit For Protection Of Creditors.

4:12-4 Bond or deposit for protection of creditors.

4:12-4. A license shall not be issued unless and until the applicant shall file with the secretary a good and sufficient surety bond, executed by a surety company duly authorized to transact business in this State, in a sum not less than one and one-half times the estimated maximum monthly value of the milk or cream to be purchased or received or which may have been purchased or received by the applicant from a producer or producers during the preceding 12 months.

The bond shall be approved as to form and sufficiency by the secretary, shall be given to the secretary in the secretary's official capacity and shall be conditioned for the faithful compliance by the licensee with the provisions of this article and for the payment of all amounts due to producers who have sold milk or cream to the licensee, during the period that the license is in force.

The applicant may, in lieu of a bond, deposit with the secretary money, or transferable United States Treasury bonds, notes, certificates, bills or other obligations issued or fully and unconditionally guaranteed by the United States Government both as to principal and interest in transferable bearer form, in an amount equal to the sum secured by the bond required to be filed.

The money or securities so deposited shall constitute a separate fund and shall be held in trust for, and applied exclusively to, the payment of claims against the licensee making the deposit, arising from the sale of milk or cream to the licensee, and all proceeds from the surety bonds, money or securities shall be distributed to the producer-creditors by the secretary.

Amended 1949, c.249, s.3; 1971, c.83, s.1; 2004, c.13, s.2.



Section 4:12-5 - Issuance Of License

4:12-5. Issuance of license
The secretary shall, upon the compliance with sections 4:12-2 to 4:12-4 of this Title, issue to the applicant a license entitling him to conduct the business of buying milk and cream from producers for the purposes specified in section 4:12-2 of this Title, at an office or station at the place named in the application until July first next following. If application is made subsequent to July first in any year the license shall run until July first next following.

A license shall not be issued, however, to any applicant if, during the year preceding the application, a complaint from any producer and seller of milk and cream has been filed with the secretary against the applicant on any ground specified in section 4:12-17 of this Title, and such complaint has been established as true and just to the satisfaction of the secretary after such complaint has been investigated by him in the manner provided in sections 4:12-14 and 4:12-15 of this Title. This paragraph shall not apply to any complaint which has been adjusted to the satisfaction of the secretary.

Amended by L.1949, c. 249, p. 801, s. 4.



Section 4:12-6 - Posting Copy Of License

4:12-6. Posting copy of license
Every licensee who carries on or conducts business under his license shall post a copy of the license to be furnished by the secretary, in a conspicuous place in or at his place of business, and shall keep it so posted and exposed for inspection by any person who may properly make such inspection.



Section 4:12-7 - Filing Of Claims By Creditors Upon Default By Licensee

4:12-7. Filing of claims by creditors upon default by licensee
Upon default by the licensee in the payment of any money due for the purchase of milk or cream from producers of this state, which payment is secured by a bond or a deposit of money or securities as provided in section 4:12-4 of this title, the creditor may file a verified statement of his claim with the secretary upon a form prescribed by the latter.

If the creditor has reduced his claim to judgment, a transcript of the judgment shall also be filed with the secretary.

Such statements may be filed at any time during the period of the license for purchases made during such period and within ninety days from the termination of such period.



Section 4:12-8 - Proceedings By Secretary To Determine Amount Due Each Creditor

4:12-8. Proceedings by secretary to determine amount due each creditor
The secretary shall audit claims properly filed and determine the amounts due all such creditors.

After the expiration of ninety days from the termination of a license period or sooner if it appears practicable to do so, the secretary shall, by sale of the securities or by demand upon the surety secure an amount necessary to satisfy all claims properly filed. If the surety shall not make payment upon demand by the secretary, he shall by action recover from the surety the amount necessary to satisfy such claims, which sum shall not exceed the amount of the bond filed. Upon securing moneys available for the satisfaction of such claims in accordance with this section, the secretary shall make distribution to the claimants in accordance with the proofs filed, either ratably, or in full as the case may be.

If a creditor has reduced his claim to judgment, the judgment shall be presumptive proof of the amount due him.



Section 4:12-9 - Claims To Which Bonds, Moneys Or Securities Applicable

4:12-9. Claims to which bonds, moneys or securities applicable
Every bond given and all moneys or securities deposited pursuant to the provisions of this article shall be applicable to the payment of all claims arising during the license period for which such bond was filed, or moneys or securities deposited.

Claims not filed during the license period or within ninety days from the termination of the license period, shall not be received, acted upon or paid and shall not participate in the proceeds of any bond, moneys or securities deposited with the secretary.



Section 4:12-11 - Investigation Of Adequacy Of, And Requirement Of Additional, Bond Or Deposit; Payments In Lieu Thereof

4:12-11. Investigation of adequacy of, and requirement of additional, bond or deposit; payments in lieu thereof
A licensee shall make a verified statement of his disbursements during a period to be prescribed by the secretary, containing the names of the producers from whom such products were purchased and the amount due to said producers.

The statement shall be submitted to the secretary when requested by him and shall be in form as prescribed by him.

If it appears from such statement or other facts ascertained by him, upon inspection or investigation of the books and papers of the licensee as authorized by sections 4:12-14 and 4:12-15 of this Title, that the security afforded to producers selling milk or cream to the licensee, by the bond executed or deposit made as provided in this article, does not adequately protect said producers, the secretary may require the licensee to give an additional bond or to deposit additional money or securities, to be executed or deposited as provided in this article, in a sum to be determined by the secretary but, such additional requirement as provided under this section shall not exceed $100,000.00. Before making a determination on the requirement of an additional bond, money or securities as provided in this section, the secretary shall hold a hearing if requested in writing by the licensee. In making such determination, the secretary shall consider the volume of milk currently being purchased; indebtedness; assets; accounts payable and receivable; sales trends; and other factors he may consider relevant in determining the financial condition of the licensee.

The licensee may in lieu of additional bond or deposit of additional money or securities, as provided under this section, offer and the secretary may approve payment to producers on a more frequent schedule than that provided by law.

Amended by L.1949, c. 249, p. 801, s. 5; L.1971, c. 83, s. 2, eff. April 8, 1971.



Section 4:12-12 - Record Of Purchases And Periodical Statement Thereof To Vendor

4:12-12. Record of purchases and periodical statement thereof to vendor
A proprietor of a milk gathering station shall keep, in such form as the secretary may prescribe, a record of transactions of purchases of milk or cream by him.

He shall, at least semimonthly, deliver to each person from whom he receives or purchases milk or cream and in the unit of measure used in computing the amount due therefor, an itemized statement of the several amounts or quantities of such milk or cream so received or purchased at such milk station from such person during the prior half month, or, if statements are delivered more frequently than semimonthly, during the period which has elapsed since the delivery of such last prior statement.

If the milk or cream is purchased or received on a butter fat basis, the statements shall include the percentage, or average percentage, of butter fat contained in the milk or cream as determined by tests, periodical or otherwise.

A proprietor shall keep a correct account of all the milk or cream daily received or purchased from each person at such milk station, which account shall be open to inspection by such person.



Section 4:12-13 - Posting Schedule Of Prices

4:12-13. Posting schedule of prices
The secretary may require a proprietor of a milk gathering station to post in a conspicuous place therein a schedule of the prices being paid for milk or cream, including the premiums paid or deductions made, if any, for milk or cream containing milk fat either in excess of or in lesser amount than the agreed standard.

Amended by L.1949, c. 249, p. 802, s. 6.



Section 4:12-14 - Investigation Of Record Of Applicant Or Licensee

4:12-14. Investigation of record of applicant or licensee
The secretary and any of his assistants may investigate, upon the complaint of any interested person, or of the secretary's own motion, the record of any applicant for or holder of a license, or any transaction involving the purchase of milk for shipment as provided in this article, and for such purpose may examine the ledgers, books of account, memoranda or other documents of any applicant or licensee and may take testimony therein under oath.

Information relative to the general business of an applicant or licensee, disclosed by such investigation and not relating to the immediate purpose thereof, shall be deemed of a confidential nature by the secretary, his assistants, representatives and employees.



Section 4:12-15 - Hearing By Secretary On Complaint After Notice

4:12-15. Hearing by secretary on complaint after notice
When a complaint mentioned in section 4:12-14 of this title is filed with the secretary, he shall attempt to secure an explanation or adjustment, and, failing this within ten days, he shall cause a copy of the complaint, together with a notice of the time and place for a hearing thereon, to be served personally or by mail upon the applicant or licensee. If served by mail, the complaint and notice shall be directed to the applicant or licensee at his place of business, with postage prepaid thereon. Such service shall be made at least seven days before the hearing.

At the time and place appointed for the hearing, the secretary, or any of his assistants, shall hear the parties to the complaint, may administer oaths and shall enter in the records of the office of the secretary a decision either dismissing the complaint or specifying the facts which he deems established on the hearing.



Section 4:12-16 - Application For Investigation By Either Party To Transaction

4:12-16. Application for investigation by either party to transaction
If either party to the transaction of purchase and sale of milk between a milk producer or a milk seller and a licensed buyer of milk shall be dissatisfied relative to the transaction, he may apply to the secretary in writing, within sixty days after the delivery of the milk to the licensed buyer, for an investigation.

The secretary shall treat such application as a complaint and shall cause a full investigation of the transaction complained of to be made either by himself or one of his assistants, in the manner provided in sections 4:12-14 and 4:12-15 of this title.



Section 4:12-17 - Grounds For Refusal Or Revocation Of License

4:12-17. Grounds for refusal or revocation of license
The secretary may decline to grant or may revoke a license when he is satisfied of the existence of the following causes or any one of them:

a. Where a money judgment has been secured by any milk producer and has been entered against the applicant or licensee and remains unsatisfied of record;

b. Where there has been a failure to make prompt settlement with persons from whom he buys milk;

c. Where there have been combinations to fix prices;

d. Where there has been a continual course of dealing of such nature as to satisfy the secretary of the inability of the applicant or licensee to conduct the business properly or of an intent to deceive or defraud creditors;

e. Where there has been a continued and persistent failure to keep records required by the secretary or by law; or where there is a refusal on the part of the licensee to produce books, accounts or records of transactions in the carrying on of the business for which his license was granted;

f. Where there has been a continued and persistent failure to prepare and deliver any statements or to post any schedules required by law to be prepared and delivered or posted.

Amended by L.1949, c. 249, p. 803, s. 7.



Section 4:12-18 - Review By Court Of Refusal Or Revocation Of License

4:12-18. Review by court of refusal or revocation of license
The action of the secretary in refusing to grant or in revoking a license shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ. If a proceeding is begun to review the revocation of a license, the license shall be deemed to be in full force and effect until the final determination of such proceeding, subject, however, to the order of said court.

Amended by L.1953, c. 5, p. 36, s. 28.



Section 4:12-19 - Penalty For Conducting Business Without License

4:12-19. Penalty for conducting business without license
A person who shall conduct the business of buying milk or cream for the purposes set forth in section 4:12-2 of this Title, without being licensed so to do, shall be liable to a penalty of twenty-five dollars ($25.00) for the first offense and fifty dollars ($50.00) for the second and each subsequent offense, each day's receipts of milk to constitute a separate violation, to be sued for and recovered in a civil action by and in the name of the department.

Amended by L.1945, c. 295, p. 847, s. 2; L.1953, c. 5, p. 37, s. 29.



Section 4:12-19.1 - Request For Statement Relieving Dealer, Indemnitor Or Surety Of Responsibility Forbidden

4:12-19.1. Request for statement relieving dealer, indemnitor or surety of responsibility forbidden
It shall be unlawful for any person to request a producer to sign any statement, affidavit, assignment, or waiver of any kind which has for its purpose or intent to relieve to any extent whatsoever a dealer, indemnitor or surety company of its full financial responsibility under this article.

L.1949, c. 249, p. 803, s. 8.



Section 4:12-41.1 - Definitions

4:12-41.1. Definitions
The following words when used in this act, unless the context otherwise requires, shall have the following meanings:

(a) "Director" --The Director of the New Jersey Agricultural Experiment Station or his authorized representative.

(b) "Person" --Any individual, partnership, corporation, or association purchasing milk or cream on the butter fat basis; any individual, partnership, corporation or association testing milk or cream for its butter fat content when the results of such test are to be used in official inspection or for public record.

(c) "Butter fat test" --The determination of the butter fat content of milk or cream by any method approved by the director when the results of such determination are to be used in official inspection or as a matter of public record, or as the basis of payment for milk or cream purchased.

(d) "Butter fat content" --The percentage of fat in milk or cream determined by any butter fat test approved by the director when such percentage of fat is to be used in official inspection, or as a matter of public record, or as the basis of payment for milk or cream purchased.

L.1943, c. 100, p. 323, s. 1.



Section 4:12-41.2 - Testing Equipment; Methods; Approval

4:12-41.2. Testing equipment; methods; approval
No person, nor any employee of such person, shall use in the determination of the butter fat content of milk or cream any test glassware, or centrifuges except such as conform to the requirements of the United States Bureau of Standards and which have been inspected, tested and approved by the director. For each inspection the director shall have the right to make a reasonable charge, not in excess of five cents ($0.05) per item. Every piece of test glassware inspected by the director and found to be correct shall be marked by the director with the letters "S.G.N.J." (Standard Glassware New Jersey) and promptly returned to the owner or disposed of as directed, and the use of such glassware not bearing the letters "S.G.N.J." shall constitute a violation of this act. No method other than the "Babcock" test or the "Gerber" test shall be used in determining the butter fat percentage of milk or cream until such test has been approved by the director. Every installation of laboratory equipment to be used in determining the butter fat content of milk or cream shall be inspected and approved by the director. The use of an unapproved installation is a violation of this act.

L.1943, c. 100, p. 324, s. 2.



Section 4:12-41.3 - Permit To Buy On Butter Fat Basis

4:12-41.3. Permit to buy on butter fat basis
Every person receiving or buying milk or cream on the basis of the butter fat content therein shall be required to hold a permit to purchase the same. Application for such permit shall be made to the director on a form prescribed and furnished by him; such application to be accompanied by a fee of five dollars ($5.00). Upon approval of the application the director shall issue to the applicant, a permit which shall expire one year from the date of its issuance; provided, however, that it may be revoked at any time by the director if the provisions of this act are violated. The requirements of this section shall not apply to individuals, hotels, restaurants and boarding houses buying milk or cream for their own use.

L.1943, c. 100, p. 325, s. 3.



Section 4:12-41.4 - License To Make Butter Fat Test

4:12-41.4. License to make butter fat test
No person nor any employee of any person shall make a butter fat test unless he shall first have procured a license from the director authorizing him to make such test. Application for such license shall be made to the director on a form prescribed and furnished by the director. The applicant shall be examined by the director for the purpose of determining his knowledge of, and his ability to make, such a test accurately and shall pay an examination fee of two dollars ($2.00). If such applicant shall pass such examination satisfactorily and shall satisfy the director as to his moral character, he shall receive such license to test milk and cream for butter fat upon the payment of the further sum of one dollar ($1.00). The license shall expire at the end of the fiscal year in which it was issued, but may be revoked or suspended by the director at any time because of the licensee's incompetency or proof of the violation of any provision of this act. Such license shall be renewable annually upon application, without examination, upon the payment of a renewal fee of one dollar ($1.00).

L.1943, c. 100, p. 325, s. 4.



Section 4:12-41.5 - Persons Taking Sample, Approval Of; Record; Duplicate Statements And Records

4:12-41.5. Persons taking sample, approval of; record; duplicate statements and records
No sample of milk or cream taken for the purpose of making a butter fat test, and no weight or measure of milk or cream to be used as a basis of payment under the provisions of this act shall be taken by any person nor any employee of such person who has not first been approved by the director to be competent to weigh and sample milk and cream. Immediately after the milk or cream has been measured a record shall be made showing the date, the producer's name or number, and the weight or volume of milk or cream received, and such record shall be available to the director at all reasonable times and each producer of said milk or cream shall upon request within twenty-four hours following each daily delivery be furnished a duplicate statement giving the date and the weight or volume of milk or cream delivered, and in addition the person receiving the milk shall furnish to each producer a record of the daily weight or volume of milk or cream received and the test thereof for each period of delivery. Such period of delivery shall not exceed sixteen days and the statement required to be furnished to producers shall be furnished within six days after the end of such period of delivery. If in the opinion of the director it will effectuate the purpose of this act he may require an individual licensee to furnish each producer with a duplicate record of the weight or volume of milk or cream received immediately following each delivery of such milk or cream.

L.1943, c. 100, p. 325, s. 5.



Section 4:12-41.6 - Inspection Sample, Taking And Retaining; Inspection Of Sample

4:12-41.6. Inspection sample, taking and retaining; inspection of sample
Any person purchasing milk or cream and paying for the same on the basis of the percentage of butter fat therein shall take and retain on his premises a representative part of each lot of milk purchased. The representative parts taken from the several lots of milk purchased from any one producer shall be combined into a composite sample. The composite sample together with a preservative approved by the director shall be placed in clean dry bottles of approved design. Such composite sample shall be plainly marked with the name or number of the producer represented and shall be of such size that the residue for check testing shall be sufficient to make two additional Babcock tests. Protection shall be provided against extremes of temperature and the entrance or loss of moisture, and at all times, except the interval during which milk or cream to be sampled is being received, said composite samples must be stored below fifty-five degrees Fahrenheit. The licensed sampler shall be responsible for the preparation and storage of such composite samples at all times except when they are being tested by the licensed tester.

Before a portion of a composite sample shall be taken for testing the contents of the container from which it is drawn shall be so treated that the butter fat is dispersed uniformly throughout the sample. Said composite sample shall cover a period of not over sixteen days and shall be tested within two days following the close of the period covered by such sample, and the producer represented by said composite sample shall be furnished a written or printed statement of the result thereof within four days after the day upon which the test was performed; said statement shall specify the period covered by the composite sample, and the record of daily deliveries specified in section five may be made a portion of the statement.

After such composite samples have been tested they shall be held intact, properly refrigerated and in a condition suitable for check testing, until the close of the second subsequent test period, and the director shall have the authority to examine and analyze such composite samples for the purpose of determining whether the percentages of butter fat have been correctly reported.

L.1943, c. 100, p. 326, s. 6.



Section 4:12-41.7 - Permission To Use Fresh Samples As Basis Of Payment; Taking And Testing Fresh Samples; Preservation

4:12-41.7. Permission to use fresh samples as basis of payment; taking and testing fresh samples; preservation
Any person licensed under this act to purchase milk on a butter fat basis may make joint application with the producers from whom the milk is purchased for permission to use fresh samples as a basis of payment, which permission may be granted at the discretion of the director. When fresh samples are used, a representative sample shall be taken from at least two daily deliveries each half month of the several lots of milk delivered by each producer; such fresh samples shall be taken on scattered days during the testing period, the days to be selected by the licensed sampler who draws the samples, each sample to be of such size that the residue for check tests will be sufficient to make duplicate Babcock tests. Before a portion of such fresh sample shall be taken for testing, the contents of the container from which it is drawn shall be so treated that the butter fat therein is evenly dispersed.

Fresh samples shall be tested within a period of twenty-four hours after being drawn, and shall be properly refrigerated at all times prior to testing. Within six days after the close of each testing period a written or printed statement of the average of the several tests for the period, and specifying the period covered, shall be furnished to the producers of the milk represented by such fresh samples. After such fresh samples have been tested their residues shall be stabilized with a preservative approved by the director, stored in bottles of approved design, plainly marked with the name or number of the producer represented, and shall be properly refrigerated and available for check testing for a period of not less than ten days after the original test.

L.1943, c. 100, p. 327, s. 7.



Section 4:12-41.8 - Place Of Butter Fat Tests

4:12-41.8. Place of butter fat tests
All samples of milk or cream that are taken for the purpose of determining the per centum of butter fat to be used as a basis of payment for milk or cream purchased shall at all times remain on the premises where taken, except that a sufficient amount may be transferred to approved test bottles and the butter fat tests be completed at approved laboratories with the director's written permission. When tests are made at such approved laboratories each fresh or composite sample is to be treated to disperse the butter fat content evenly throughout the sample and two test bottles are to be charged on the premises where the fresh or composite sample was originally taken. Unless such permission is granted, the butter fat tests shall be completed on the premises where the samples were originally taken.

L.1943, c. 100, p. 328, s. 8.



Section 4:12-41.9 - Type Of Weigh Tank Or Container; Manner Of Agitating

4:12-41.9. Type of weigh tank or container; manner of agitating
No person receiving or purchasing milk or cream on the basis of its butter fat content shall use a weigh tank or container from which the butter fat sample is taken, that has any partition, division or strainer which may divide, in any way, either vertically or horizontally, into more than one section or compartment the volume of milk or cream from which such sample is taken. The contents of such weigh tank or container shall be agitated prior to sampling in a manner approved by the director to insure the taking of an accurate and representative sample.

L.1943, c. 100, p. 329, s. 9.



Section 4:12-41.10 - Treatment Of Sample Forbidden

4:12-41.10. Treatment of sample forbidden
No sample of milk or cream taken for butter fat testing shall be treated in any way so as to cause it to test higher or lower than the original milk or cream from which it was taken.

L.1943, c. 100, p. 329, s. 10.



Section 4:12-41.11 - Underreading, Overreading Or Manipulating Test; Falsifying Records

4:12-41.11. Underreading, overreading or manipulating test; falsifying records
No person, nor any employee of such person, shall underread, overread or in any way manipulate any approved butter fat test so that other than the true butter fat percentage is obtained; and it shall also be unlawful for any person or any employee of such person to falsify the record of any such butter fat test.

L.1943, c. 100, p. 329, s. 11.



Section 4:12-41.12 - Underreading, Overreading Or Manipulating Weighing Or Measuring Device; Falsifying Records

4:12-41.12. Underreading, overreading or manipulating weighing or measuring device; falsifying records
No person, nor any employee of such person, shall underread, overread or in any way manipulate any weighing or measuring device so that other than the true weight or measure of the milk or cream purchased is obtained; and it shall also be unlawful for any person, or any employee of such person, to falsify the record of any such weight or measure.

L.1943, c. 100, p. 329, s. 12.



Section 4:12-41.13 - Correct Weights, Measures And Tests Required; Revocation Of Licenses For Tampering

4:12-41.13. Correct weights, measures and tests required; revocation of licenses for tampering
No person purchasing milk or cream on the basis of its butter fat content shall use any weight, measure or butter fat test thereof other than the correct weight, measure, or butter fat test; nor shall such person have in his possession any inaccurate, defective or untrue weighing or measuring device; nor shall any such person make any misrepresentation as to any weight, measure or test. If investigation discloses tampering with samples taken for butter fat testing, the license of the sampler or tester charged with the proper care of such samples shall immediately be revoked or suspended by the director.

L.1943, c. 100, p. 329, s. 13.



Section 4:12-41.14 - Entering Premises For Inspection; Examination Of Books And Records

4:12-41.14. Entering premises for inspection; examination of books and records
The director, or any of his employees, agents or representatives shall have the authority at all reasonable hours to enter and inspect the premises of any person purchasing milk and cream and paying for the same on the basis of the percentage of butter fat contained therein and shall also have the authority at all reasonable hours to examine the books and records of any such person.

L.1943, c. 100, p. 330, s. 14.



Section 4:12-41.15 - Rules And Regulations

4:12-41.15. Rules and regulations
The director is hereby empowered to promulgate such rules and regulations not inconsistent with the provisions of this act as he may deem necessary for its enforcement.

L.1943, c. 100, p. 330, s. 15.



Section 4:12-41.16 - Duplicate Statement Requirements And Provisions Of Section 4:12-41.9 Suspended During World War

4:12-41.16. Duplicate statement requirements and provisions of section 4:12-41.9 suspended during world war
In view of the critical shortage of materials resulting from the present world war, the operation of the provision of section five relating to the furnishing of duplicate daily weight statements to producers and all the provisions of section nine of this act shall be suspended until six months after the President of the United States shall proclaim that hostilities have terminated, or for such further period as the director may find necessary upon the basis of the availability of necessary materials and equipment.

L.1943, c. 100, p. 330, s. 16.



Section 4:12-41.17 - Hindering Or Molesting Director Or Representatives Prohibited

4:12-41.17. Hindering or molesting director or representatives prohibited
No person shall in any way or manner hinder or molest the director or any of his employees, agents or representatives in the performance of his or their duties under a penalty of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00).

L.1943, c. 100, p. 330, s. 17.



Section 4:12-41.18 - Revocation Or Suspension Of Licenses

4:12-41.18. Revocation or suspension of licenses
The director may revoke or suspend any license or permit issued to any person under the provisions of this act, after a hearing, upon at least five days written notice, stating the grounds for the revocation or suspension, which may be served personally upon or sent by registered mail to such person, for incompetency or for any dishonest, deceptive or fraudulent practice.

L.1943, c. 100, p. 330, s. 18.



Section 4:12-41.19 - Violations Of Act

4:12-41.19. Violations of act
Any employee of any person buying milk or cream on the basis of the amount of butter fat contained therein, or any person testing milk or cream for percentage of butter fat violating any of the provisions of this act, upon conviction thereof shall be fined not less than twenty-five dollars ($25.00) or more than five hundred dollars ($500.00) or be imprisoned in the county jail for not less than ten days or more than ninety days. Any person buying or paying for milk or cream on the basis of the butter fat contained therein, violating any provisions of this act, upon conviction thereof shall be fined in the sum of one hundred dollars ($100.00) or be imprisoned in the county jail for not less than ten nor more than ninety days for the first offense and in the sum of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00) or be imprisoned in the county jail for not less than sixty days nor more than six months for each subsequent offense.

L.1943, c. 100, p. 331, s. 19.



Section 4:12-41.20 - Procedure To Recover Penalty; Actions; Jurisdiction

4:12-41.20. Procedure to recover penalty; actions; jurisdiction
The procedure for the recovery of any penalty incurred under the provision of this act shall be the same as the procedure specified in article one of chapter twenty-three of this Title and section 4:23-17 of the Revised Statutes. All actions shall be instituted in the name of the State of New Jersey by the director or any of his employees, agents or authorized representatives. Jurisdiction of all cases arising out of violations of the provisions of this act is hereby conferred upon the municipal courts in the municipality in which such violations are committed.

L.1943, c. 100, p. 331, s. 20. Amended by L.1953, c. 5, p. 37, s. 30.



Section 4:12-41.21 - Partial Invalidity

4:12-41.21. Partial invalidity
Should any section, paragraph, clause or sentence of this act be declared unconstitutional or invalid, for any reason, the remainder of the said act shall not be thereby affected.

L.1943, c. 100, p. 331, s. 21.



Section 4:12-41.22 - Fiscal Period For Permits And Licenses

4:12-41.22. Fiscal period for permits and licenses
All permits and licenses required to be issued by this act shall be issued for a fiscal period ending June thirtieth of each year.

L.1943, c. 100, p. 332, s. 22.



Section 4:12-41.23 - Repeal

4:12-41.23. Repeal
Article two of chapter twelve of Title 4 of the Revised Statutes is repealed.

L.1943, c. 100, p. 332, s. 23.



Section 4:12-41.24 - Effective Date

4:12-41.24. Effective date
This act shall become effective July first, one thousand nine hundred and forty-three.

L.1943, c. 100, p. 332, s. 24.



Section 4:12-41.25 - Powers And Duties Of Director Of New Jersey Agricultural Experiment Station Transferred To Department Of Agriculture

4:12-41.25. Powers and duties of director of New Jersey Agricultural Experiment Station transferred to Department of Agriculture
The functions, powers and duties charged to the director of the New Jersey Agricultural Experiment Station by "An act concerning the purchasing, buying or receiving of milk or cream on the basis of the butter fat content thereof; regulating the testing, sampling and weighing of the same; requiring permits and licenses and the keeping of records in connection therewith, defining the powers and duties of the director of the New Jersey Agricultural Experiment Station; providing penalties for violation of the provisions thereof, supplementing Title 4 of the Revised Statutes, and repealing article two of chapter twelve of Title 4 of the Revised Statutes," approved April seventh, one thousand nine hundred and forty-three (P.L.1943, c. 100), all appropriations made or to be made available to him and the personnel employed by him in the performance of such functions, powers and duties are transferred to the Department of Agriculture and shall be exercised by the Secretary of Agriculture.

L.1948, c. 458, p. 1883, s. 1.



Section 4:12-41.26 - Effective Date

4:12-41.26. Effective date
This act shall take effect January first, one thousand nine hundred and forty-nine.

L.1948, c. 458, p. 1883, s. 2.



Section 4:12-42 - Deductions By Milk Dealers And Milk Companies Authorized; Statement; Retention Of Bookkeeping Costs

4:12-42. Deductions by milk dealers and milk companies authorized; statement; retention of bookkeeping costs
Where milk producers have joined a duly incorporated milk producers' association in this state and written request has been made by the individual milk producer to the milk dealer or milk company to whom they sell their milk, authorizing said milk dealer or milk company to make deductions of one cent (or specified amount) per one hundred pounds of milk delivered to the milk dealer's or milk company's individual creamery or milk receiving station located in this state, and when requests for such deductions have been made by milk producers to the number of seventy-five per cent or more of the total number of milk producers who deliver their milk to milk dealer's or milk company's individual receiving plant located in this state, in such events all milk dealers or milk companies to whom this request has been made (and authorization has been given in writing by the individual milk producer) shall make said deductions and forward all sums so deducted to a designated incorporated milk producers' association on or before the fifteenth of the month following the month in which deductions were made, together with a statement showing number of pounds of milk delivered by each individual milk producer from which deductions were made. Milk dealers or milk companies may, however, retain five per cent of total deductions to cover cost of bookkeeping involved.



Section 4:12-43 - Failure To Make Deductions Or Forward Sum Deducted

4:12-43. Failure to make deductions or forward sum deducted
Any milk dealer or milk company which neglects to make deductions when authorized in writing by each individual milk producer to make specified deductions, or any milk dealer or milk company who neglects for a period of fifteen days to forward, by check or otherwise, all sums deducted (less five per cent for bookkeeping costs) to the designated association, together with a statement showing amount in pounds of individual milk producers' delivery for month in which deductions were made, shall be subject to the provisions of section 4:12-44 of this title.



Section 4:12-44 - Penalty For Violation Of Article

4:12-44. Penalty for violation of article
Any milk dealer or milk company violating any provisions of this article shall be liable to a penalty of two hundred dollars ($200.00) for the first offense, and for the second, or any subsequent offense, a penalty of not less than three hundred dollars ($300.00), to be recovered in a civil action in the name of the milk producers' association so aggrieved as plaintiff. Such action shall be brought in any court of competent jurisdiction and the penalties, when recovered, shall be paid to the State Treasurer.

Amended by L.1953, c. 5, p. 37, s. 31.



Section 4:12A-1 - Definitions

4:12A-1. Definitions
Words used in this act, unless otherwise expressly stated, or unless the context or subject matter otherwise requires, shall have the following meanings:

"Board." The milk control board.

"Director." The director of milk control.

"Milk dealer." Any person who sells or distributes milk, including on consignment or for the account of a producer, or who purchases milk from producers or other milk dealers, whether on behalf of himself or others or both, and includes a person who sells or delivers all milk to consumers or stores in the same containers as those in which he purchases or acquires it from other milk dealers, any dairy cooperative association organized under any law of this or any other state and engaged in this State in the marketing of milk directly to stores and consumers in this State, and includes persons referred to herein as processors or subdealers, but it does not include a store as hereinafter defined.

Milk dealers as herein defined, may also purchase and distribute for storage or manufacture within or without this State.

"Market." Any municipality, incorporated or unincorporated, of this State, other than a county, or any group of such, or any portions thereof, designated by the board as a marketing area.

"Licensee." Any person licensed pursuant to this act.

"Milk." The natural product of a dairy animal or animals and includes fluid milk and cream, fresh, sour or storage, low fat milk, skim milk, flavored milk, any milk drink, buttermilk, yogurt, and condensed or concentrated whole or skim milk, except when contained in hermetically sealed cans.

"Producer." Any person producing milk entirely for sale to a milk dealer, except for the milk produced for the use of himself and his family and the use of his employees and their families.

"Consumer." Any person, other than a milk dealer, store, or producer, who purchases milk for consumption or use.

"Sanitary regulations." All laws enacted by the State of New Jersey; ordinances and regulations enacted or adopted by municipalities, municipal boards of health, or municipal departments, or officials exercising the powers and duties of local boards of health, relating to the production, handling, transportation, distribution and sale of milk from a health basis.

"Store." A grocery store, delicatessen, food market, hospital, institution, hotel, restaurant, soda fountain, dairy products store, milk vending machine, any governmental agency, roadside stand and similar mercantile establishments.

L.1941, c. 274, p. 714, s. 1. Amended by L.1983, c. 344, s. 1.



Section 4:12A-2 - Milk Control Board; Established; First Members; Term Of Office

4:12A-2. Milk Control Board; established; first members; term of office
There is hereby established a board to be known as the "Milk Control Board" which shall consist of three members who shall be citizens of this State. The first members of the board shall be the following persons:

Mary Prall Logue, of the city of Bridgeton, in the county of Cumberland, who shall hold office for a term of two years; J. M. Nevius, of the township of Branchburg, in the county of Somerset, who shall hold office for a term of three years; and John C. Borden, of the city of Burlington, in the county of Burlington; who shall hold office for a term of four years; all of said terms shall start on the date this act becomes effective. Their successors shall be appointed by the Senate and General Assembly in joint meeting. Members hereafter appointed shall hold office for a term of five years, except where the appointment is to fill a vacancy occurring during any term, in which case the appointment shall be for the unexpired term only. Each member of the board shall continue in office after the expiration of his term until his successor is appointed and qualifies.

L.1941, c. 274, p. 716, s. 2.



Section 4:12A-3 - Per Diem And Expenses

4:12A-3. Per diem and expenses
The members of the board shall each receive a per diem of twenty dollars ($20.00), while in actual attendance at board meetings or in the performance of official duties, but not in excess of one thousand two hundred dollars ($1,200.00) in any one year, and shall further receive reimbursement for such actual and necessary expenses as are incurred in the performance of official duties, upon certification by the chairman.

L.1941, c. 274, p. 716, s. 3.



Section 4:12A-4 - Director; Deputy; Counsel; Clerical And Other Assistants

4:12A-4. Director; deputy; counsel; clerical and other assistants
The board shall appoint a director of milk control for a term of five years, who shall be paid such salary as shall be fixed by the board, not exceeding, however, the sum of ten thousand dollars ($10,000.00) per annum. The director may appoint a deputy director and counsel and may fix their compensation. The director may appoint such clerical, technical and other assistants as may be necessary and prescribe their duties. All those employees employed by the preceding board, who are in the classified service under the civil service laws at the time this act becomes effective, shall be continued in their employment as employees in the classified service under the civil service laws. In addition to compensation, the director and each employee shall receive reimbursement for such actual and necessary expenses as are incurred in the performance of duty, upon certification by the director.

L.1941, c. 274, p. 716, s. 4.



Section 4:12A-5 - Chairman And Recording Secretary Of Board; Quorum; Meetings; Seal

4:12A-5. Chairman and recording secretary of board; quorum; meetings; seal
The board shall choose a chairman from its own members and recording secretary, who may be a member of the director's staff. The board shall fix the compensation, if any, which is to be paid to the recording secretary.

A majority of the members of the board shall constitute a quorum for the transaction of the business of the board.

Meetings of the board shall be called by the chairman or by a majority of the members of the board.

The board shall have a seal, which shall be judicially noticed.

L.1941, c. 274, p. 717, s. 5.



Section 4:12A-6 - Principal Office

4:12A-6. Principal office
The principal office of the board and of the director shall be in the city of Trenton in rooms assigned, furnished and equipped by the custodian of the State House.

L.1941, c. 274, p. 717, s. 6.



Section 4:12A-7 - General Powers Of Board And Director; Orders; Rules And Regulations

4:12A-7. General powers of board and director; orders; rules and regulations
The board and the director are hereby declared to be the instrumentalities of the State for the purpose of attaining the ends in this act declared, and the board and the director are hereby vested with power as provided in this act. The director shall have power to issue orders, rules and regulations to carry out the objects and provisions of this act, and all such orders, rules and regulations by the director shall be made in his name over his signature. All orders, rules and regulations by the board on appeal shall be issued by the board.

L.1941, c. 274, p. 717, s. 7.



Section 4:12A-8 - Enforcement Of Act And Rules And Regulations

4:12A-8. Enforcement of act and rules and regulations
Any duly authorized appointee of the director shall, subject to the limitations herein contained, enforce the provisions of this act and all rules and regulations promulgated by the director and all orders thereunder made by the director.

L.1941, c. 274, p. 718, s. 8.



Section 4:12A-9 - Appeals; Hearing And Determination By Board; Stay

4:12A-9. Appeals; hearing and determination by board; stay
The board is hereby empowered and charged with the duty to hear, review, and determine all appeals by any person, applicant or licensee aggrieved by any act, proceeding, rule, regulation, decision or determination of the director, and to make reasonable rules regulating the manner, form, time, terms and conditions of such appeals, and to make such orders upon the final determination of such appeals as will effectuate such final determination according to law.

On any appeal from a rule or order of the director fixing or refixing any price, the petition of appeal shall be filed with the board within five days from the date of filing such rule or order with the Secretary of State. On any such appeal the board shall hold its hearing and render its decision within twenty days from the date of filing such rule or order with the Secretary of State.

The filing of an appeal to the board from a rule or order of the director fixing or refixing any price, shall act as a stay upon any such rule or order that would otherwise become effective, such stay to continue until the rendering of decision upon such appeal by the board.

The hearings before and the proceedings of the board shall be conducted in accordance with such rules of evidence and procedure as the board may from time to time prescribe.

L.1941, c. 274, p. 718, s. 9.



Section 4:12A-10 - Oaths; Administering By Board Members; Subpoenas; Misconduct; False Testimony

4:12A-10. Oaths; administering by board members; subpoenas; misconduct; false testimony
Each member of the board shall have power to administer oaths, examine witnesses, and shall have power to issue subpoenas to compel the attendance of witnesses and the production of all necessary reports, books, papers, documents, correspondence, and other evidence, at any designated place of hearing. Such subpoenas shall be signed by one of the members thereof or by the secretary and shall be authenticated by the seal of the board, and any party to any proceeding before said board may secure subpoenas, without charge, from said board. Misconduct on the part of any person attending a hearing, or the failure of any witness, when duly subpoenaed to attend, give testimony or produce any records, shall be punishable by the Superior Court in the same manner as such failure is punishable by such court in a case therein pending. Any person who, having been sworn or affirmed as a witness in any such proceeding, shall willfully give false testimony, shall be guilty of perjury. The fees for the attendance of witnesses shall be paid by the party arranging for the attendance of such witnesses.

L.1941, c. 274, p. 718, s. 10. Amended by L.1953, c. 5, p. 38, s. 32.



Section 4:12A-11 - Place Of Hearings; Technical Rules Of Evidence

4:12A-11. Place of hearings; technical rules of evidence
Any hearing by the director or by the board may be held in any part of the State and neither the director nor the board shall be bound by technical rules of evidence.

L.1941, c. 274, p. 719, s. 11.



Section 4:12A-12 - Review By Superior Court; Bond

4:12A-12. Review by Superior Court; bond
Any person, applicant or licensee aggrieved by any order or determination of the board made pursuant to this act may obtain a review of the action complained of by the Superior Court in a proceeding in lieu of prerogative writ, which court shall have jurisdiction to suspend, reverse or vacate the order or determination so made by the board, and the court may, in its discretion, require a bond not exceeding in amount the costs or money involved, payable to the State of New Jersey, as the court may prescribe, with sureties satisfactory to said court, conditioned for the prompt payment of all costs and damages arising from or caused by the delay in the effectiveness or enforcement of the order or determination complained of or in the prompt prosecution of the proceeding.

L.1941, c. 274, p. 719, s. 12. Amended by L.1953, c. 5, p. 38, s. 33.



Section 4:12A-13 - Rules Of Evidence And Procedure; Proceedings Of Director

4:12A-13. Rules of evidence and procedure; proceedings of director
The hearings before and the proceedings of the director shall be conducted in accordance with such rules of evidence and procedure as the director may from time to time prescribe.

L.1941, c. 274, p. 719, s. 13.



Section 4:12A-14 - Subpoenas; Issuance By Director

4:12A-14. Subpoenas; issuance by director
The director shall have the power to issue subpoenas to compel the attendance of witnesses and the production of books, papers and records for the purpose of obtaining such information as may be required to carry out the provisions of this act. Such subpoenas shall be signed by the director.

L.1941, c. 274, p. 719, s. 14.



Section 4:12A-15 - Oaths; Power Of Director To Administer

4:12A-15. Oaths; power of director to administer
The director or any person authorized by law is hereby authorized to administer oaths to all such witnesses as may appear or be brought before said director.

L.1941, c. 274, p. 720, s. 15.



Section 4:12A-16 - Refusal To Obey Subpoena Or Testify; Contempt

4:12A-16. Refusal to obey subpoena or testify; contempt
In case any person so summoned by subpoena issued by said director, shall refuse to obey such subpoena or any directions therein, or to give testimony, or to answer questions as required, or to produce any books, papers, documents or records as required, the director may apply to the Superior Court for process against such person, as for a contempt of the Superior Court, and the court shall proceed to a hearing of the case and make such orders and render judgment as in cases of contempt of said court.

L.1941, c. 274, p. 720, s. 16. Amended by L.1953, c. 5, p. 39, s. 34.



Section 4:12A-17 - Incriminating Testimony; Immunity

4:12A-17. Incriminating testimony; immunity
No person shall be excused from testifying or producing any book, paper, document or record when subpoenaed as aforesaid upon the ground that the testimony or documentary evidence required of him may incriminate him or subject him to any penalty or forfeiture, but no such person shall be prosecuted, punished or subjected to any penalty or forfeiture on account of any matter or thing concerning which he shall, under oath, have testified or produced documentary evidence, except that he shall not be exempt from prosecution or punishment for perjury committed by him in his testimony. Nothing herein shall give to any corporation immunity of any kind.

L.1941, c. 274, p. 720, s. 17.



Section 4:12A-18 - Service Of Subpoenas; Fees And Mileage

4:12A-18. Service of subpoenas; fees and mileage
The process of subpoena authorized in this act shall be served in the same manner and be of the same force and effect as like process in civil actions in the Superior Court; and any person attending in pursuance of such subpoena shall be entitled to the same fees and mileage as witnesses in civil actions in said Superior Court.

L.1941, c. 274, p. 721, s. 18. Amended by L.1953, c. 5, p. 39, s. 35.



Section 4:12A-19 - Investigations; Powers Of Director

4:12A-19. Investigations; powers of director
The director shall have power to investigate all matters pertaining to the production, distribution, importation, storage, disposal, classification, sale or resale, conditions and terms of sale or resale, costs of production, distribution, sale and resale, processing, sale for manufacture, of milk as defined in this act in the State of New Jersey as may be necessary to carry out the provisions of this act.

L.1941, c. 274, p. 721, s. 19.



Section 4:12A-20 - Rules, Regulations And Orders Of Director; Promulgation; Enforcement; Service

4:12A-20. Rules, regulations and orders of director; promulgation; enforcement; service
The director may adopt, promulgate and enforce all rules, regulations and orders necessary to carry out the provisions of this act. An order applying only to a person named therein shall be served on the person affected by personal delivery of a certified copy or by mailing a copy thereof to him at his last known address, and if such person be a corporation then the order shall be served in the same manner upon any officer or agent of the corporation upon whom a summons may be served, pursuant to the provisions of section 2:26-43 of the Revised Statutes.

All rules, regulations and orders adopted by the director shall be filed by him in his office and said file shall be a public record.

All orders and determinations of the director shall include the findings of fact upon which such orders or determinations are based.

L.1941, c. 274, p. 721, s. 20.



Section 4:12A-21 - Powers Of Director Enumerated

4:12A-21. Powers of director enumerated
The director may fix the price at which milk is to be bought, sold, or distributed; regulate conditions and terms of sale; establish and require observance of fair trade practices; supervise, regulate and control the entire milk industry of the State of New Jersey, including the production, importation, classification, processing, transportation, disposal, sale or resale, storage or distribution of milk as defined in this act in the State of New Jersey in those matters and in every way necessary to carry out the purposes of this act and necessary to control or prevent unfair, unjust, destructive or demoralizing practices which are likely to result in the demoralization of agricultural interest in this State engaged in the production of milk or interfere with the maintenance of a fresh, wholesome supply of sanitary milk for the consumers of this State; provided, however, that nothing contained in this act shall be construed as authorizing the director to adopt, promulgate or enforce orders, rules or regulations containing provisions or sanitary regulations as defined in section one of this act; and provided, further, that nothing contained in this act or orders, rules or regulations adopted thereunder shall conflict with or be construed to abrogate or affect the status, force or operation of any public health law, any sanitary regulation or any local health ordinance, code or regulation, or Title 24 of the Revised Statutes and amendments thereof and supplements thereto.

L.1941, c. 274, p. 722, s. 21.



Section 4:12A-22 - Minimum Prices; Power Of Director To Fix

4:12A-22. Minimum prices; power of director to fix
The director may ascertain, determine and may fix or refix by investigation and proof, as the emergency permits, the minimum prices to be paid to the producer, the minimum prices to be charged by milk dealers to other milk dealers, processors, subdealers and stores, the minimum prices to be charged by processors to subdealers, the minimum prices to be charged by subdealers to stores, and the minimum prices to be charged the consumer for milk in the several municipalities or markets of this State, under varying conditions, as will best insure a sufficient quantity of fresh, pure and wholesome milk to the inhabitants of this State. The director may take into consideration the various grades of milk produced, the varying percentages of butter fat, plant volume, seasonal production, and other conditions affecting the cost of production, cost of transportation and marketing, and the amount necessary to yield a reasonable return to the producer and to the milk dealer, processor or subdealer. The term grades as used herein shall be for the purpose of fixing or refixing prices only and shall not supersede or abrogate or affect the status of standard or requirement for milk as are or may be established in ordinances of boards of health or other bodies exercising the powers thereof in any municipality.

L.1941, c. 274, p. 722, s. 22.



Section 4:12A-22.1 - Minimum Prices; Limits On Power Of Director To Fix

4:12A-22.1. Minimum prices; limits on power of director to fix
The provisions of sections 21 and 22 of the act to which this act is a supplement notwithstanding, the director's power to fix or refix minimum prices to be charged the consumer for milk shall be subject to the following:

a. In fixing or refixing the minimum price to be charged the consumer, the director shall utilize a single minimum marketing margin which will yield no more than a reasonable return for the lowest cost, most efficient milk dealers and store outlets. This minimum marketing margin shall represent the difference between the minimum price for producer milk established under the applicable Federal-State milk marketing orders (adjusted to 3.25% butterfat content) and the minimum price established for milk sold by stores to consumers. To provide assurance that low cost milk will continue to be available to consumers throughout the State, the director shall not increase the minimum marketing margin in effect under Order 69-1 of the Division of Dairy Industry (measured from the midpoint of the applicable Class I bracket) unless the director shall find, after such notice and hearing as are required by section 23 of the act to which this act is a supplement, that the costs of processing, distributing and selling milk through stores has increased above the average of such costs during the base year of 1974. In making such determination of subsequent cost increases, the director may utilize such economic formulas embodying indices of cost and productivity as may be appropriate to effectuate the provisions of this act and the act to which this act is a supplement.

b. Pursuant to the provisions of section 23 of the act to which this act is a supplement, public hearings shall be held before the adoption or amendment of any such economic formula. Such hearings, however, shall not be required in order to implement changes in the minimum marketing margin pursuant to said economic formulas; provided, however, that any interested party who contends that the application of a specific economic formula will result in minimum milk prices charged the consumer in excess of that price level required to yield no more than a reasonable return for the lowest cost, most efficient milk dealers and store outlets shall be given a reasonable opportunity to demonstrate such contention at a public hearing.

L.1976, c. 105, s. 1, eff. Oct. 18, 1976.



Section 4:12A-22.2 - Prices Dependent On Size Or Type Of Container

4:12A-22.2. Prices dependent on size or type of container
Nothing contained herein shall preclude the director from establishing cost-justified lower minimum margins or differentials with respect to any particular size or type of container.

L.1976, c. 105, s. 2, eff. Oct. 18, 1976.



Section 4:12A-23 - Notice Of Hearing; Order Fixing Prices; When Effective

4:12A-23. Notice of hearing; order fixing prices; when effective
Before fixing or refixing any price, the director shall give a notice by public advertisement inserted in at least three daily newspapers of this State that he is considering the fixing or refixing of such price and that a public hearing will be held thereon on the day, time and place set forth in such notice, which day shall not be less than five days after the day of insertion. Within fifteen days after the conclusion of such public hearing the director shall issue findings of fact and an order based upon the evidence adduced at said hearing.

Such order shall specify the date upon which any fixed or refixed price shall become effective and may contain provisions for specific price changes to become effective within three months from the date of such rule or order.

In no case, however, shall any fixed or refixed price become effective sooner than the fifteenth day after such rule or order fixing or refixing the price and the findings of fact upon which it is based have been filed in the office of the Secretary of State.

L.1941, c. 274, p. 723, s. 23. Amended by L.1952, c. 159, p. 527, s. 1.



Section 4:12A-24 - Mediation Of Controversies

4:12A-24. Mediation of controversies
The director or the board may act as mediator and arbitrator in any controversy or issue that may arise among or between producers, milk dealers, processors, stores, subdealers and consumers as between themselves or that may arise between them as groups.

L.1941, c. 274, p. 723, s. 24.



Section 4:12A-25 - Agreements With Other Agencies

4:12A-25. Agreements with other agencies
For the furtherance of the objects stated in this act the director shall have authority to enter into agreements with State county and municipal agencies and with other States and the Federal Government.

L.1941, c. 274, p. 723, s. 25.



Section 4:12A-26 - Sales; Rules And Regulations

4:12A-26. Sales; rules and regulations
To effectuate the orderly sale and distribution of milk between dealers, processors, subdealers and stores, and carry out the provisions of this act, the director is hereby empowered to promulgate and enforce conditions, terms and credit regulations governing such sales.

L.1941, c. 274, p. 724, s. 26.



Section 4:12A-27 - Inspection Of Premises; Books And Records; Right Of Entry

4:12A-27. Inspection of premises; books and records; right of entry
The director or an employee designated by him for such purpose shall have access to and may enter at all reasonable hours all places where milk is being stored, bottled or manufactured into food products. The designated employee shall have power to inspect all books, papers, records or documents in any place within this State for the purpose of ascertaining facts to enable the director to administer the provisions of this act.

L.1941, c. 274, p. 724, s. 27.



Section 4:12A-28 - Licenses; Dealers; Processors; Subdealers; Stores

4:12A-28. Licenses; dealers; processors; subdealers; stores
No milk dealer, processor, subdealer or store, as defined in this act, shall buy milk from producers or others for sale, disposal, importation, transportation, storage or manufacture, or sell, transport, import, dispose of, store or distribute milk or otherwise engage in the milk business within this State, unless duly licensed as in this act provided, and it shall be unlawful for a milk dealer, processor, subdealer or store to buy milk from a milk dealer, processor, subdealer, or store who is unlicensed, or to sell to milk dealers, processors, subdealer or store in this State who is unlicensed, or in any way to deal in or handle milk which he may have reason to believe has previously been dealt in or handled in violation of the provisions of this act or any order, rule or regulation of the director promulgated pursuant thereto.

The licenses required by this act are for the purpose of correcting unfair, unjust, destructive and demoralizing practices in the milk industry in this State, and to prevent demoralization of agricultural interests engaged in the production of milk in this State. The licenses required by this act shall be in addition to any other license or permit required by any law of this State, or by any ordinance of a local board of health or other body exercising the powers thereof in any municipality of this State, and shall not be considered as such a license or certificate as is contemplated by section 40:52-1 of the Revised Statutes. When the department of health of the State of New Jersey or any local board of health shall refuse to license, suspend or revoke the right of a licensee to sell or distribute milk or cream in a particular municipality, the license granted by the director shall so far as said municipality is concerned be suspended or revoked for such time as such suspension or revocation shall be continued by said municipality.

L.1941, c. 274, p. 724, s. 28.



Section 4:12A-29 - Milk Purchased For Less Than Minimum Price; Prohibition Against Sale And Distribution

4:12A-29. Milk purchased for less than minimum price; prohibition against sale and distribution
No milk dealer, processor, subdealer or store shall distribute, sell or handle milk in this State which is obtained from any producer, other milk dealer, processor, subdealer or store where the milk has been purchased either directly or indirectly for a price less than the minimum price fixed by the director to be paid for such milk to be distributed in a given market.

L.1941, c. 274, p. 725, s. 29.



Section 4:12A-30 - Secret Agreement For Price Reduction Prohibited; Exception

4:12A-30. Secret agreement for price reduction prohibited; exception
No licensee or other person, association or corporation shall hereafter contrary to the public interest operate in any municipality under any mutual or secret agreement, arrangement, combination, contract or common understanding, with any other licensee or person, firm, association or corporation, whereby the price for milk to be paid to producers in this State is reduced or the price to be paid by dealers, processors, subdealers, stores or consumers for such milk is decreased in pursuance of such mutual or secret agreement, arrangement, combination, contract or common understanding, and each such contract, arrangement, agreement or understanding is hereby prohibited and declared to be contrary to the public interest and in restraint of trade and commerce, and shall subject the violator or violators to the penalty in this act prescribed; provided, however, that the right may be granted to deduct a check-off to be paid as association or corporation with consent of producer and approval of the director.

L.1941, c. 274, p. 725, s. 30.



Section 4:12A-31 - Blending Proceeds Of Sales

4:12A-31. Blending proceeds of sales
It is the intent of the Legislature that no provisions of this act shall prevent a producer co-operative association or producer co-operative corporation approved by the director, which sells the milk of or for its members or of persons who are now or hereafter under contract with such producer co-operative association or producer co-operative corporation, from blending the proceeds of all its or their net sales either within or without the State, and so paying its members or contractees; provided, however, no producer co-operative association or producer co-operative corporation shall be exempt from any other orders, rules or regulations promulgated by the director.

L.1941, c. 274, p. 726, s. 31.



Section 4:12A-32 - Application For License; Form; Prerequisites

4:12A-32. Application for license; form; prerequisites
The application for license shall be made on a form prepared by the director. The director may require an applicant for a license to show that he has secured all other State licenses and such other permits or licenses as may be necessary for said applicant to carry on the milk business in his territory, and upon his failure to do so refuse to issue to said applicant a license.

L.1941, c. 274, p. 726, s. 32.



Section 4:12A-33 - Application For License, Time For Making; Contents; Display Of License

4:12A-33. Application for license, time for making; contents; display of license
An application for a license to operate as a milk dealer or store shall be made before any person shall commence business as a milk dealer or store, and annually thereafter. Every person holding a license on the effective date of this act shall upon expiration of the license apply for renewal, but in order to spread the renewal dates throughout the year the director may issue licenses for a period of not less than three months nor more than 15 months and for stores the fee for the period shall be proportionately less or greater than the annual rates herein established. Subsequent licenses shall be issued for a period of one year. The applicant shall state the nature of the business to be conducted, the full name of the person applying for the license and, if the applicant be a firm or association, the full name of each member, and if a corporation the names and addresses of all officers and directors and the name or names of the municipality or municipalities in which the business is to be conducted; that he has complied with all the orders, rules and regulations of the predecessor board and the director, and such other facts with respect to the license as may be required by the said director. A license shall be granted to the applicant by the director subject to the provisions of this act. The original or a certified copy thereof shall be conspicuously displayed by the licensee at its principal place of business, and in each plant, store or sales branch delivery depot in this State.

L.1941, c. 274, p. 726, s. 33. Amended by L.1983, c. 344, s. 2.



Section 4:12A-34 - Refusal Or Suspension Or Revocation Of License; Notice Of Hearing

4:12A-34. Refusal or suspension or revocation of license; notice of hearing
Before declining to grant a license or conditioning or limiting a license, or suspending or revoking a license previously granted, the director shall give notice to the applicant or licensee personally, or by mail addressed to his last known address, and afford him an opportunity to appear and be heard with respect thereto at a time and place specified in such notice. Such applicant or licensee shall have the right to be heard in person or by attorney, and to offer evidence pertinent to the subject of the hearing, and to that end to invoke the powers of the director with respect to the compulsory attendance of witnesses and the production of books, accounts, papers, records and documents by subpoena. A duly certified copy of the order of the director of such hearing shall be served upon the applicant or the licensee in the manner provided by section twenty of this act.

L.1941, c. 274, p. 727, s. 34.



Section 4:12A-35 - Refusal Or Suspension Or Revocation Of License; Grounds

4:12A-35. Refusal or suspension or revocation of license; grounds
The director after hearing duly held in accordance with the provisions of this act, may decline to grant a license or may issue a license conditionally, or may suspend or revoke a license already granted when satisfied of the existence of any of the following:

(1) That an applicant or a licensee has rejected, without reasonable cause, any milk from one of its regular producers.

(2) That the applicant or licensee has failed to account and make payment, without reasonable cause, for any milk purchased from a producer.

(3) When it has been established by evidence submitted to the director by the State or local health authorities that the applicant or licensee has committed any act likely to undermine health regulations and standards as established by health laws and ordinances.

(4) That the applicant or licensee has committed any act injurious to trade or commerce, or any act which may demoralize the price structure of milk or interfere with an ample supply of milk for the inhabitants of this State.

(5) Where the applicant or licensee has continued in a course of dealing of such a nature as to satisfy the director of his inability or unwillingness properly to conduct the business of receiving or selling milk in accordance with the provisions of this act.

(6) Where the applicant or licensee has been a party to a combination to fix prices contrary to the provisions of this act.

(7) Where the applicant or licensee has continued in a course of dealing of such nature as to satisfy the director of an intent to deceive or defraud stores, producers, consumers, subdealers or other dealers in those matters regulated by the provisions of this act.

(8) Where the applicant or licensee has failed either to keep records or to furnish the statements or information required by section thirty-seven of this act.

(9) Where any applicant or licensee has made false statements to the director or the board or has testified falsely in any hearing before the director or the board.

(10) That the applicant or licensee is not qualified by character, experience, financial responsibility and equipment to properly conduct the proposed business.

(11) That the applicant or licensee is a partnership, corporation, firm or association and any individual holding any position or interest or power or control therein has previously been responsible in whole or in part for any act on account of which a license may be denied, suspended or revoked pursuant to the provisions of this section or law or the similar laws which preceded it.

(12) That the applicant or licensee has violated any of the provisions of this act, or any of the rules, regulations or orders of the director or has violated any of the provisions of similar laws or of orders, rules and regulations issued thereunder which have preceded this act.

The director may without hearing continue any ruling or order made as to license or any applicant or licensee which was made after hearing when any subsequent application for license is filed by said applicant or licensee.

The issuance or renewal by the director of a license hereunder shall not preclude the director from suspending, conditioning or revoking such license for acts as set forth in this section committed by the licensee prior to the license period unless the director or the predecessor board had proceeded against the applicant or licensee, and the order made thereupon had been complied with by the applicant or licensee.

L.1941, c. 274, p. 727, s. 35.



Section 4:12A-36 - Fees

4:12A-36. Fees
Every person required by this act to be licensed shall pay a yearly license fee as follows:

Store--each and every store selling milk shall pay a license fee based on average volume of milk sold during the previous two months as follows:

tores selling 500 quart equivalents or less per week .......... $12.00

Stores selling 501 to 1,500 quart equivalents per week .......... $24.00

Stores selling 1,501 to 3,000 quart equivalents per week .......... $36.00

Stores selling 3,001 quart equivalents or more per week .......... $48.00

provided, however, that a store selling milk exclusively for consumption on the premises shall not be required to obtain a license nor pay a license fee; and provided, further, that a store selling only milk which is evaporated or condensed in hermetically sealed cans shall not be required to obtain a license or pay a license fee.

Any person applying for a license to engage in business as a store at a new location shall pay a fee of $12.00 for the first year of operation, but any person acquiring an existing store shall pay a fee based upon the average volume of milk sold during the previous two months in accordance with the store fee schedule above.

Milk dealers--every milk dealer shall pay a fee of $0.01 per hundredweight of milk sold for consumption within the State excluding dealer to dealer sales; but a milk dealer processing milk for sale to other dealers shall pay a minimum fee of $650.00 per year and a milk dealer selling to stores and consumers shall pay a minimum fee of $30.00 per year.

A milk dealer engaged in handling milk in the State of New Jersey, but selling milk only in another state or engaged only in manufacturing shall pay a license fee of $150.00 per year. A milk dealer who during the year prior to the one for which the application is being made sold a quality of milk which would yield a fee of less than $300.00 per year may pay his full fee at the beginning of the license year based upon the prior year's business. Milk dealers shall pay the fee by the fifteenth of each month for the previous month. Failure to pay the fee shall be the basis for the suspension or revocation of license or the assessment of penalty as herein provided for any other violations of this act. There shall be no refund except to correct a clerical error or where a license is applied for and the director declines to grant the license to the applicant.

L.1941, c. 274, p. 729, s. 36. Amended by L.1956, c. 196, p. 724, s. 1; L.1962, c. 181, s. 1, eff. Dec. 5, 1962; L.1983, c. 344, s. 3.



Section 4:12A-37 - Records

4:12A-37. Records
The director may require the licensees to keep the following records:

(1) A record of all milk received, detailed as to location, and as to names and addresses of suppliers, with butter fat test, prices paid, deduction or charges made.

(2) A record of all milk sold, classified as to grade, location and market outlet and size and style of container, with prices and amounts received therefor.

(3) A record of quantities and prices of milk sold.

(4) A record of the quantity of each milk product manufactured and quantity of milk and cream used in the manufacture of these products. Also the quantity and volume of milk products sold.

(5) A record of wastage or loss of milk or butter fat.

(6) A detailed record of the costs incurred in carrying on the business of the licensee.

(7) Such other records and information as the board may deem necessary for the proper enforcement of this act.

L.1941, c. 274, p. 731, s. 37.



Section 4:12A-38 - Reports Of Licensee

4:12A-38. Reports of licensee
Each licensee shall, from time to time, as required by the rule or order of the director, make and file a verified report on forms prescribed by the director, of all matters on account of which a record is required to be kept, together with such other information or facts as may be pertinent and material within the scope of this act.

L.1941, c. 274, p. 732, s. 38.



Section 4:12A-39 - Violations Of Act; Penalty; Seizure And Sale

4:12A-39. Violations of act; penalty; seizure and sale
Any person who shall violate any of the provisions of this act or the orders, rules and regulations of the director as adopted from time to time shall be deemed guilty of a violation of the provisions of this act and shall pay a penalty of not more than fifty dollars ($50.00) for the first offense and not more than two hundred dollars ($200.00) for the second, or each subsequent offense, and such penalty when collected shall be paid to the Treasurer of the State of New Jersey and become a part of the general fund of the State of New Jersey. Any milk as herein defined which is the subject of the violation of this act or the orders, rules and regulations of the director, may be seized, and any part thereof may be sold as the director or court may direct; the proceeds from such sale to be paid to the Treasurer of the State of New Jersey to abide the further order of the director or court, and if no such order is made then to become a part of the general fund of the State of New Jersey.

L.1941, c. 274, p. 732, s. 39.



Section 4:12A-40 - Release Of Milk Or Proceeds Of Sale

4:12A-40. Release of milk or proceeds of sale
The director or court may in his or its discretion release the milk as herein defined, or the funds derived from the sale of such milk, when the orders of the court and the requirements of this act and the orders, rules and regulations of the director have been complied with, and upon payment of all costs and expenses incurred by the State in any proceedings connected with such seizure or prosecution.

L.1941, c. 274, p. 733, s. 40.



Section 4:12A-41 - Jurisdiction; Enforcement

4:12A-41. Jurisdiction; enforcement
41. The Superior Court shall have jurisdiction of actions for penalties under this act and such penalties shall be collected and enforced in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). If judgment be rendered for the plaintiff and the defendant fails forthwith to pay the amount of the judgment and the costs and charges incident thereto, said defendant may be committed to the county jail for any period not exceeding one hundred days.

L.1941,c.274,s.41; amended 1953, c.5, s.36; 1991,c.91,s.171.



Section 4:12A-43 - Informal Hearings On Violations; Adjustments

4:12A-43. Informal hearings on violations; adjustments
Upon receiving evidence of a violation of any of the provisions of this act or of any of the rules, regulations or orders of the director, any employee designated by the director is hereby empowered to hold informal hearings upon said violation or violations at such place or places as the director may fix and upon finding the violations to have been committed, to adjust same with any person accused of violating any provisions of this act or the rules, regulations or orders of the director, for such amounts as may in the discretion of the director, be proper under the circumstances. In the event of the violator making payment of the sum set in adjustment, no further prosecution shall be had upon any violation so adjusted.

L.1941, c. 274, p. 735, s. 43.



Section 4:12A-44 - Actions To Restrain Violations

4:12A-44. Actions to restrain violations
Any habitual violation of the act or of any of the orders or rules or regulations made pursuant to the act may be restrained by the Superior Court in an action brought for such purpose by the Attorney-General on behalf of the director.

L.1941, c. 274, p. 736, s. 44. Amended by L.1953, c. 5, p. 40, s. 38.



Section 4:12A-45 - Disposition Of License Fees, Penalties, Fines And Costs

4:12A-45. Disposition of license fees, penalties, fines and costs
All funds derived from fees for licenses issued hereunder are hereby appropriated to pay the expenses of the operation of the department, and the proceeds of adjustments of penalties collected by the director and the proceeds of fines and costs imposed by any court hereunder shall be paid to the State Treasurer.

L.1941, c. 274, p. 736, s. 45.



Section 4:12A-46 - Continuation Of Former Laws; Pending Suits Continued

4:12A-46. Continuation of former laws; pending suits continued
It is the intent of the Legislature that this act is a continuation of the State Milk Control Law, chapter one hundred sixty-nine, pamphlet laws of one thousand nine hundred and thirty-three; chapter one hundred seventy-five, pamphlet laws of one thousand nine hundred and thirty-five; chapter fifty-six, pamphlet laws of one thousand nine hundred and thirty-seven; and chapter eighty-two, pamphlet laws of one thousand nine hundred and thirty-nine; and that all orders, rules and regulations of the board created thereunder in force when this act becomes effective shall continue in force as orders, rules and regulations of the director under this act until suspended by new orders, rules and regulations made by the director. All suits commenced and being prosecuted by the milk control board under chapter eighty-two, pamphlet laws of one thousand nine hundred and thirty-nine shall be deemed as continued and shall be enforced and prosecuted by the director. All books, papers, orders, rules, regulations and equipment held by the board under chapter one hundred sixty-nine, pamphlet laws of one thousand nine hundred and thirty-three; chapter one hundred seventy-five, pamphlet laws of one thousand nine hundred and thirty-five; chapter fifty-six, pamphlet laws of one thousand nine hundred and thirty-seven; and chapter eighty-two, pamphlet laws of one thousand nine hundred and thirty-nine, shall be delivered to the director.

L.1941, c. 274, p. 736, s. 46.



Section 4:12A-47 - Licenses Issued Under Prior Laws Continued

4:12A-47. Licenses issued under prior laws continued
Licenses issued by the milk control board under chapter eighty-two of the pamphlet laws of one thousand nine hundred and thirty-nine shall continue in full force and effect until July thirty-first, one thousand nine hundred and forty-one.

Licenses issued by the director under this act during the license year beginning July first, one thousand nine hundred and forty-one and ending June thirtieth, one thousand nine hundred and forty-two, shall expire on June thirtieth, one thousand nine hundred and forty-two.

L.1941, c. 274, p. 737, s. 47.



Section 4:12A-48 - Grant Of Specific Powers Not To Impair General Powers

4:12A-48. Grant of specific powers not to impair general powers
The operation and effect of any provision of this act conferring a general power upon the board or the director shall not be impaired or qualified by the granting to the board, the secretary, the director or an employee or agent of the director by this act of a specific power or powers, not inconsistent with the provisos contained in paragraph twenty-one of this act.

L.1941, c. 274, p. 737, s. 48.



Section 4:12A-49 - Declaration Of Legislative Intent; Action To Restrain Unlawful Acts

4:12A-49. Declaration of legislative intent; action to restrain unlawful acts
It is the intent of the Legislature that the instant, whenever that may be, that the handling within the State, by a milk dealer, of milk produced outside of the State, becomes a subject of regulation by the State, in the exercise of its police powers, the restrictions set forth in this act respecting such milk so produced shall apply and the powers conferred by this act on the director shall attach. After any such milk so produced shall have come to rest within the State, any sale, within the State, by a licensed milk dealer, processor, subdealer or store or a milk dealer required by this act to be licensed, of any such milk purchased from the producer at a price lower than that required to be paid for milk produced within the State, purchased under similar conditions, shall be unlawful and deemed a violation of this act, and for continued violations the director, by the Attorney-General, may maintain an action in the Superior Court to restrain such further unlawful acts.

L.1941, c. 274, p. 738, s. 49. Amended by L.1953, c. 5, p. 40, s. 39.



Section 4:12A-50 - Foreign Or Interstate Commerce

4:12A-50. Foreign or interstate commerce
No provisions of this act shall apply or be construed to apply to foreign or interstate commerce, except in so far as the same may be effective pursuant to the United States Constitution and to the laws of the United States enacted pursuant thereto.

L.1941, c. 274, p. 738, s. 50.



Section 4:12A-51 - Partial Invalidity

4:12A-51. Partial invalidity
The sections and parts of sections included in this act are hereby declared to be independent sections and parts of sections; if any such section or part of section shall be held invalid, such holding shall not affect the remainder of this act, nor the context in which such part of section so held invalid may appear, excepting to the extent that an entire section or part of section may be inseparably connected in meaning and effect with the section or part of section to which such holding shall directly apply. The intention and purpose of this act as hereinbefore defined extends to the regulation of the milk producing and marketing industry and to the control generally of milk to be sold to the inhabitants of the State of New Jersey to the full extent permitted by the Constitutions of this State and of the United States as applied to legislation enacted under the emergency conditions described in this act or enacted under the police power of the State.

L.1941, c. 274, p. 738, s. 51.



Section 4:12A-52 - Expiration Date

4:12A-52. Expiration date
This act shall be effective until such date as the Legislature shall determine an emergency no longer exists and the exercise of the police power of the State is no longer necessary and shall terminate its operation.

L.1941, c. 274, p. 739, s. 52.



Section 4:12A-53 - "Distributor" Defined

4:12A-53. "Distributor" defined
As used in this act, the word "distributor" shall mean any person, partnership, company, association, firm or corporation licensed as a store, milk dealer, processor or subdealer by the Director of Milk Control to sell milk in New Jersey.

L.1942, c. 263, p. 706, s. 1.



Section 4:12A-54 - Examination Of Records To Determine Cost Of Distributing Milk

4:12A-54. Examination of records to determine cost of distributing milk
The Department of Agriculture is authorized to examine and study the records and accounts of distributors of milk in New Jersey, covering such periods as shall be determined by the department, for the purpose of ascertaining the costs of distribution of milk and milk products, including all methods of purchases and sales and all costs of handling milk from the farm to the consumer. The information thus obtained shall be submitted to the Director of Milk Control for his information in determining a proper spread to cover dealer costs and in fixing consumer prices.

L.1942, c. 263, p. 706, s. 2.



Section 4:12A-55 - Milk Distributors To Make Records Available; Evidence, Production Of

4:12A-55. Milk distributors to make records available; evidence, production of
Every distributor of milk in New Jersey, as defined above, shall make available to the Department of Agriculture or its duly authorized agents all books of account, vouchers and other pertinent records as are deemed necessary for the completion of such examination and study, and the Department of Agriculture or its authorized agents shall have the power to subpoena witnesses, compel the production of books and papers by its subpoena, administer oaths and do all things necessary and proper to effectuate the purpose of this act.

Information relative to the general business of a distributor disclosed by such examination and not relating to the immediate purpose thereof shall be deemed and treated by the department and its authorized agents as of a confidential nature.

L.1942, c. 263, p. 706, s. 3.



Section 4:12A-56 - Accountants, Employment Of

4:12A-56. Accountants, employment of
The Department of Agriculture is authorized to employ the services of certified public accountants and such other assistants as are necessary to examine and study the cost records and accounts of milk distributors in New Jersey and to prepare a report for the use of the Director of Milk Control and for the information of the people of the State.

The certified public accountants and assistants selected shall be those who in the judgment of the Department of Agriculture are independent and best qualified by experience, reputation and standing to undertake the studies and who have never in any capacity represented or transacted business for or in behalf of any milk distributor operating in the State of New Jersey.

L.1942, c. 263, p. 707, s. 4.



Section 4:12A-57 - Penalty For Distributor's Failure To Comply Or Interference

4:12A-57. Penalty for distributor's failure to comply or interference
A distributor who shall:

a. Fail to comply with the requirements of this act;

b. With intent to deceive, answer or report falsely in response to any requirement of this act; or

c. Willfully interfere with the Department of Agriculture or its authorized agents in the performance of duties prescribed by this act--

shall be liable to a penalty of one thousand dollars ($1,000.00), to be sued for and recovered in an action at law by and in the name of the Secretary of the Department of Agriculture. The penalty when recovered shall be paid into the State treasury.

L.1942, c. 263, p. 707, s. 5.



Section 4:12A-58 - Effective Date

4:12A-58. Effective date
This act shall take effect July first, one thousand nine hundred and forty-two.

L.1942, c. 263, p. 708, s. 7.



Section 4:12A-63 - Short Title

4:12A-63. Short title
This act shall be known and may be cited as the "Milk Case Recovery Act."

L.1982, c. 216, s. 2.



Section 4:12A-64 - Definitions

4:12A-64. Definitions
As used in this act:

a. "Milk case" means a rigid, reusable milk container case including wood, metal or plastic, which is used for packing and transporting or delivering cartons, bottles, jugs or other packages of milk and milk products by milk dealers, processors or subdealers, and which the owner intends for return and reuse in the ordinary course of his business.

b. "Owner" means the person whose name, registered trademark or other business identification is clearly printed, embossed, inscribed or otherwise marked on a milk case.

L.1982, c. 216, s. 3.



Section 4:12A-65 - Milk Container Marks And Identification; Filing With Secretary Of Agriculture

4:12A-65. Milk container marks and identification; filing with secretary of agriculture
Any person who is engaged in receiving, processing, manufacturing, packing, canning, bottling, handling, or selling milk or any products of milk in containers, cabinets, or other dairy equipment, which is marked or otherwise identified with the name of the person or with any fictitious or other name or word or with any mark or device whatsoever, may file with the Secretary of Agriculture a description of the name or word, mark or device which is so used.

The filing with the Secretary of Agriculture of the description of the name or word, mark, or device constitutes a valid registration of the mark for the purposes of this act.

L.1982, c. 216, s. 4.



Section 4:12A-66 - Wholesale Purchasers; Exemption

4:12A-66. Wholesale purchasers; exemption
Wholesale milk and milk product purchasers who, in the normal course of milk distribution procedures, hold milk cases for pickup by the owners or their representatives are exempt from the provisions of this act.

L.1982, c. 216, s. 5.



Section 4:12A-67 - Offenses

4:12A-67. Offenses
It is unlawful for any person to:

a. Receive, take, store, buy, sell, dispose, use or otherwise possess any milk case without the consent of the owner;

b. Refuse to return any milk case to the owner upon demand;

c. Deface, erase, obliterate, cover up or otherwise remove or conceal any name, registered trademark or other business identification of an owner of a milk case, for the purpose of destroying or removing from the milk case evidence of its ownership.

L.1982, c. 216, s. 6.



Section 4:12A-68 - Evidence Of Offenses

4:12A-68. Evidence of offenses
The using, buying, selling, possession, destroying, or defacing of a milk case by any person without the written consent of the owner shall be accepted in a court of competent jurisdiction as prima facie evidence of a violation of this act.

L.1982, c. 216, s. 7.



Section 4:12A-69 - Penalties

4:12A-69. Penalties
Any person who violates this act shall be subject to a fine of up to $100.00 for the illegal possession of up to nine milk cases and not less than $100.00 nor more than $500.00 or imprisonment for up to 30 days, or both, for the illegal possession of any greater number of milk cases.

L.1982, c. 216, s. 8.



Section 4:12A-70 - Habitual Offenders; Injunction

4:12A-70. Habitual offenders; injunction
An habitual violation of this act or of any rule or regulation made pursuant to this act may be restrained by a court of competent jurisdiction in an action brought for that purpose by the owner of milk cases subject to the violations.

L.1982, c. 216, s. 9.



Section 4:12A-71 - Rules And Regulations

4:12A-71. Rules and regulations
The Secretary of Agriculture may promulgate rules and regulations necessary to enforce the provisions of this act.

L.1982, c. 216, s. 10.



Section 4:13-1 - Definitions

4:13-1. Definitions
"Agricultural products" includes horticultural, viticultural, floricultural, forestry, dairy, livestock, fur-bearing animals, poultry, bee and any farm products, including fresh and salt water food products.

"Association" means an association incorporated or a foreign corporation authorized to do business under this chapter.

"Member" means an actual member of an association without capital stock and a holder of common stock in an association with capital stock.

Amended by L.1953, c. 332, p. 1881, s. 1; L.1966, c. 286, s. 1.



Section 4:13-2 - Incorporation

4:13-2. Incorporation
Any 3 or more persons or any 2 or more agricultural co-operative associations or combination thereof eligible for membership under this chapter may form a nonprofit co-operative agricultural association, either with or without capital stock, by subscribing and filing a certificate of incorporation, as provided by this chapter.

Amended by L.1966, c. 286, s. 2.



Section 4:13-2.1 - Annual Fee; Exemption From Corporation Business Tax Act And Uniform Security Act

4:13-2.1. Annual fee; exemption from corporation business tax act and uniform security act
Each agricultural cooperative association organized hereunder with or without capital stock or foreign corporations authorized to transact business under the provisions of 4:13-15 shall pay to the Secretary of Agriculture an annual fee of $10.00, in lieu of all franchise or corporation taxes which fee shall accompany a statement of eligibility to be incorporated under this act to be filed on or before March 31 annually.

Any such association shall be exempt from the provisions of the Corporation Business Tax Act provided that on or before the first day of the eighteenth month following the date of filing of certificate of incorporation with the Secretary of Agriculture, said association shall have applied for or received a letter of exemption from the Internal Revenue Service of the United States Department of the Treasury and a true copy of such application or letter of exemption is filed with the Secretary of Agriculture. Also any association incorporated hereunder or qualified under section 15 shall be exempt from the Uniform Security Law.

The Secretary of Agriculture shall certify to the Director of the Division of Taxation and the Secretary of State the names of all agricultural cooperative associations on or before September 1 of each year that have complied with the requirements of this section.

L.1966, c. 286, s. 3. Amended by L.1971, c. 324, s. 1, eff. Oct. 28, 1971.



Section 4:13-3 - Purposes Of Incorporation

4:13-3. Purposes of incorporation
An association may be organized to engage in any co-operative activities for its members, and within the limitations hereinafter in this chapter set forth, for nonmembers in connection with any of the following:

a. The marketing, selling of, bargaining and contracting for agricultural products and the by-products thereof; or

b. The production, manufacture, harvesting, preserving, drying, processing, canning, packing, storing, hauling, handling, shipping, ginning or utilization thereof;

c. The manufacturing, purchasing, contracting for, or hiring, selling or supplying machinery, equipment, services or supplies, including livestock;

d. The hiring or supplying of labor;

e. The financing of any one or more of the above enumerated activities; or

f. Any one or more of the activities specified in this section.

Amended by L.1953, c. 332, p. 1881, s. 2; L.1966, c. 286, s. 4.



Section 4:13-4 - Certificate Of Incorporation

4:13-4. Certificate of incorporation
The certificate of incorporation shall be signed by all the incorporators and shall set forth:

a. The name of the association, which may include the words "cooperative" and "association" ;

b. The objects for which it is formed, which shall be one or more of the objects enumerated in section 4:13-3 of this Title;

c. The territory in which its operations are to be conducted, the location of its principal office in this State and the name of the agent in charge thereof and upon whom process against the corporation may be served;

d. The term for which it is to exist;

e. The names and post-office addresses of the subscribers;

f. If organized with capital stock, the total authorized capital stock, the number of shares into which the same is divided and the par value of each share; and, if there is more than one class of stock, a description of the different classes, with the terms on which the respective classes are to be created;

g. (Deleted by amendment.)

h. Any other provisions not inconsistent with law, which the association may see fit to adopt, governing the regulation and conduct of its affairs.

Amended by L.1966, c. 286, s. 5; L.1971, c. 324, s. 2, eff. Oct. 28, 1971.



Section 4:13-5 - Use By Similar Organizations Of Term "Co-operative"

4:13-5. Use by similar organizations of term "co-operative"
No person, firm, corporation or association organized after February 28, 1924, for the purpose of engaging in any of the activities mentioned in section 4:13-3 of this Title, shall use the word "co-operative" as part of its corporate or other business name or title unless it has organized under this chapter, or has been authorized to transact business in New Jersey under section 15 of this chapter.

Amended by L.1966, c. 286, s. 6.



Section 4:13-6 - Filing Of Certificate; Fee

4:13-6. Filing of certificate; fee
The certificate of incorporation shall be signed by incorporators, and;

a. Shall be filed in the office of the Secretary of State; and,

b. A duly certified copy of said certificate of incorporation shall be filed in the office of the Secretary of Agriculture, who shall charge a filing fee of $5.00.

Amended by L.1951, c. 303, p. 1085, s. 1; L.1966, c. 286, s. 7; L.1971, c. 324, s. 3, eff. Oct. 28, 1971.



Section 4:13-7 - Association As Body Corporate

4:13-7. Association as body corporate
The persons so associating, their successors and assigns, shall, from the date of the filing and recording with the Secretary of State, be a body corporate by the name set forth in the certificate and shall acquire all the rights and privileges granted under the terms of this chapter upon filing with the Secretary of Agriculture.

Amended by L.1966, c. 286, s. 8.



Section 4:13-8 - Amending Certificate

4:13-8. Amending certificate
The certificate of incorporation may be amended by the affirmative vote of a majority of the members or delegates present and acting at any regular meeting or at any special meeting called for that purpose, on 10 days' notice; if the amendment has first been approved by a 2/3 vote of the directors present and acting at a duly constituted meeting, and if the certificate as so amended is such as might have been originally made and filed under this chapter.

A certificate of the amendment under the association's seal, signed by the president and acknowledged by the secretary, shall be filed in the manner provided in section 4:13-6 of this Title.

Amended by L.1966, c. 286, s. 9; L.1971, c. 324, s. 4, eff. Oct. 28, 1971.



Section 4:13-9 - Certificate As Evidence

4:13-9. Certificate as evidence
The certificate, or a copy thereof duly certified by the secretary of state, shall be evidence in all courts and places.



Section 4:13-10 - Merger Or Consolidation Of Associations

4:13-10. Merger or consolidation of associations
Whenever any two or more associations incorporated or authorized to transact business under the provisions of this act desire to merge or consolidate into a single new association, the directors thereof shall enter into a joint agreement therefor which shall contain and all the terms of the merger or consolidation and set forth, with regard to the new association, the facts required to be set forth in original certificates of incorporation of associations.

In the case of a merger or consolidation the certificate of incorporation of a surviving or successor association shall be deemed to be amended or supplemented to the extent, if any, that changes in such certificates are stated in the merger or consolidation agreement and shall be deemed to be the Articles of Incorporation of the surviving association.

The joint agreement shall be submitted to the members of each association concerned at separate meetings called upon 10 days' notice in writing for that purpose and if it is adopted by the vote of a majority of the members of each association present at each meeting, then a copy thereof, duly certified by the president and secretary of each association, shall be filed in the office of the Secretary of State and a certified copy filed with the Secretary of Agriculture together with a filing fee of $5.00 payable to the New Jersey Department of Agriculture.

In the case of an association which has adopted the delegate plan of voting, the vote to be taken as provided herein may be taken at a meeting of the delegates and the required vote shall be a majority of the delegates present and voting.

Amended by L.1966, c. 286, s. 10; L.1971, c. 324, s. 5, eff. Oct. 28, 1971.



Section 4:13-10.1 - Federated Co-operative Associations; Membership

4:13-10.1. Federated co-operative associations; membership
Two or more associations incorporated in New Jersey or foreign cooperatives may form or become a member of a federated cooperative association incorporated under this chapter or any similar act in any other State and assign to the federated association any mutually agreed functions and duties not inconsistent with this chapter.

L.1966, c. 286, s. 11. Amended by L.1971, c. 324, s. 6, eff. Oct. 28, 1971.



Section 4:13-11 - Dissolution Of Associations

4:13-11. Dissolution of associations
The members of any association, at any regular or special meeting or meetings called for the purpose upon not less than 20 days' notice of the time, place and object of the meeting or meetings first having been given as prescribed in the bylaws may by a vote of a majority of the members present and voting as such meeting or meetings vote to discontinue its operations and be dissolved in the manner hereinafter set forth. The resolution adopted at such meeting or meetings shall designate a committee of three members who shall act as trustees in dissolution and liquidate the assets, pay the debts and expenses and divide any of the remaining funds of the association among the members and patrons in accordance with the certificate of incorporation and the bylaws. Any vacancy on the committee of trustees in dissolution shall be filled by the remaining trustees from among the membership. Upon completion of dissolution proceedings a report thereof shall be signed by the committee or its successors and filed with the Secretary of Agriculture and a certificate thereof duly certified by the Secretary of Agriculture which the committee shall forthwith file with the Secretary of State for which the Secretary of State shall charge a filing fee of $10.00. Upon such filing such association shall be dissolved and cease to exist under this chapter. The resolution of the members may provide compensation for the services of the members of the committee.

In the case of an association which has adopted the delegate plan of voting, the vote to be taken as provided herein may be taken at a meeting of the delegates and the required vote shall be a majority of the delegates present and voting.

The Chancery Division of the Superior Court shall have full jurisdiction to hear in a summary manner any questions or litigation arising out of the proceedings of such dissolution.

Amended by L.1951, c. 303, p. 1086, s. 2; L.1966, c. 286, s. 12; L.1971, c. 324, s. 7, eff. Oct. 28, 1971.



Section 4:13-12 - General Corporation Laws To Govern

4:13-12. General corporation laws to govern
The provisions of the general corporation laws of this state, and all powers and rights thereunder, shall apply to the associations organized under this chapter, except where such provisions are in conflict with or inconsistent with the express provisions of this chapter.



Section 4:13-13 - Right Of Existing Associations To Come Within Chapter

4:13-13. Right of existing associations to come within chapter
An agricultural association or corporation, incorporated or authorized to do business in this State under any law other than this chapter, may become subject to the provisions of this chapter, provided a resolution declaring such change advisable is adopted by the directors of such association and approved in accordance with the statute under which it is incorporated or currently operating.

A copy of the resolution, duly certified by the president or secretary of the association, shall be filed with the Secretary of State and Secretary of Agriculture and thereupon the association shall become subject in all respects to the provisions of this chapter.

Amended by L.1966, c. 286, s. 13; L.1971, c. 324, s. 8, eff. Oct. 28, 1971.



Section 4:13-14 - Associations Incorporated Under 1920 Law Subject To Chapter

4:13-14. Associations incorporated under 1920 law subject to chapter
All associations incorporated prior to February twenty-eighth, one thousand nine hundred and twenty-four, under the act entitled "An act to provide for the formation and regulation of co-operative agricultural associations," approved April twelfth, one thousand nine hundred and twenty (L.1920, c. 154, p. 300), shall be entitled to all the advantages and subject to all the requirements of this chapter.



Section 4:13-15 - Authorizing Foreign Corporations To Transact Business

4:13-15. Authorizing foreign corporations to transact business
A foreign corporation organized for the purpose of engaging in any of the activities mentioned in section 4:13-3 of this Title, and desiring to operate under the privileges granted by this statute, before transacting any business in this State, shall file in the office of the Secretary of State:

a. A copy of its charter or certificate of incorporation;

b. A statement, attested by its president and secretary under its corporate seal that it is organized as a nonprofit, cooperative agricultural association, and that it is operated for the mutual benefit of its members, and designating its principal office in this State and an agent upon whom process against the corporation may be served, which agency shall continue until the substitution, by writing, of another agent. Such agent shall be a domestic corporation duly qualified to act, a partnership or a natural person of full age actually a resident in this State;

Upon the filing of such certificate and statement, the Secretary of State shall issue to such corporation, by whatever name known a certificate authorizing it to transact business in this State.

Upon issuance of such certificate, the foreign cooperative shall forthwith file with the Secretary of Agriculture, who shall charge a filing fee of $5.00, duplicates of the said certificate and statement together with the following:

c. A copy of its current bylaws, duly attested by its president and secretary, under its corporate seal.

d. A certified copy of the certificate of authority issued by the Secretary of State.

e. Upon filing of all required documents and payment of filing fee with the Secretary of Agriculture, the foreign cooperative shall acquire all of the rights and privileges granted under the terms of this chapter and be subject to its provisions including the filing of annual reports and statements.

Amended by L.1953, c. 332, p. 1882, s. 3; L.1966, c. 286, s. 14; L.1971, c. 324, s. 9, eff. Oct. 28, 1971.



Section 4:13-16 - General Powers Of Association

4:13-16. General powers of association
Every association may:

a. Have succession, by its corporate name, for the period limited in its certificate of incorporation, and, when no period is limited, perpetually;

b. Sue and be sued in any court;

c. Make and use a common seal, and alter it at will;

d. Hold, purchase and convey such real and personal estate as its purposes require, and all other real estate which has been bona fide conveyed or mortgaged to the association by way of security, or in satisfaction of debts, or purchased at sales upon judgment or decree obtained for debts. The power to hold real and personal estate shall include the power to take it by devise or bequest;

e. Elect a board of directors;

f. Make by-laws, not inconsistent with the law, for the management of its property, the regulation of its affairs, and the conduct and management of the association;

g. Engage in any one or more of the activities enumerated in section 4:13-3 of this Title and specified in the certificate of incorporation;

h. Make contracts necessary in the conduct of its operations and the transaction of its affairs;

i. Borrow money necessary in the conduct of its operations and issue notes, bonds and other evidences of indebtedness therefor and give security, by mortgage or otherwise, for the payment thereof; and make advances to members;

j. Establish reserve funds for contingencies and for working capital and patrons' revolving capital funds, in accordance with the provisions of this chapter, and invest such funds as provided in the by-laws;

k. Foster membership in the association by advertising or by educational or other lawful means;

l . Purchase, or otherwise acquire, and hold, own and exercise all rights of ownership in, and sell, transfer or pledge shares of the capital stock or bonds of any corporation or association engaged in a related activity, or in the handling or marketing of any of the products handled by the association;

m. Become a member of or consolidate or merge with one or more other associations and wind up and dissolve itself, or be wound up and dissolved, in manner mentioned in section 4:13-11 of this Title;

n. Exercise such incidental powers as may be necessary, or conducive to or expedient for the benefit of the association, in the exercise of any of the powers herein enumerated.

Amended by L.1951, c. 303, p. 1087, s. 3.



Section 4:13-17 - First Meeting

4:13-17. First meeting
The first meeting of the association shall be called by a notice, designating the time, place and purpose of the meeting, signed by a majority of the incorporators, and personally served upon or mailed to all the incorporators at least two days before the meeting. No notice shall be required if all the incorporators shall waive it in writing and fix a time and place for the meeting.



Section 4:13-18 - Election Of Directors; By-laws; Adoption; Contents

4:13-18. Election of directors; by-laws; adoption; contents
At the first meeting of the association the directors shall be elected and, by majority vote of the members or their written assent, bylaws shall be adopted regulating the conduct and management of the association. A copy of the bylaws certified by the president and secretary, shall be filed forthwith in the office of the Secretary of Agriculture. The bylaws shall provide the method for amending the bylaws. The bylaws shall, within the limitations of this chapter, prescribe:

a. The time, place and manner of calling and conducting its meetings one of which shall be designated as the annual meeting and the number of members or delegates necessary to constitute a quorum for the transaction of business;

b. The number and qualifications of members and the conditions under which membership shall be granted and terminated; rules governing the issuance, transfer and cancellation of membership certificates and certificates of common and other classes of stock and the manner of ascertaining the interests of members in the assets, if any, of the association; rules governing the exercise of the privileges of members; rules governing the method, time and manner of the resignation or withdrawal of members; and rules for ascertaining and paying the value of a member's interest upon his death, withdrawal, resignation, expulsion or the forfeiture of his membership;

c. The number of the directors and the time, place and manner of their election and removal, their powers and duties, their number, not less than a majority, necessary to the exercise of their powers, and their compensation, if any, also their qualifications, manner of nominations, district and other eligibility requirements;

d. The officers, their terms of office, the time and manner of their appointment and removal, their powers and duties and the manner in which their compensation, if any, shall be determined;

e. The amount of entrance, organization and membership fees, if any, the manner and method of collection of the same, and the purposes for which they may be used;

f. The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association, the charge, if any, to be paid by each patron for services rendered by the association to him and the time of payment and manner of collection;

g. The date of the commencement of its business or fiscal year;

h. The manner in which the dissolution may be effectuated and the division and distribution of the remaining funds.

i. Any other provisions proper and necessary to carry out the purposes for which the association was formed.

Amended by L.1953, c. 332, p. 1883, s. 4; L.1966, c. 286, s. 16; L.1971, c. 324, s. 10, eff. Oct. 28, 1971.



Section 4:13-19 - Board Of Directors

4:13-19. Board of directors
The board of directors of an association shall consist of not less than 3 persons and the directors shall be members of the association or individual representatives of corporate members thereof.

The directors shall be chosen annually by the members or delegates and shall hold office for 1 year, except that an association, by so providing in its by-laws, may elect several classes of directors for different terms, classifying them according to their tenure. In such case no class shall be elected for a shorter period than 1 year or a longer period than 3 years and the term of office of at least one class shall expire in each year.

Directors shall hold office until their successors have been elected and qualified and have entered upon the discharge of their duties.

Vacancies shall be filled as provided in the by-laws.

No director, during his term of office, shall be a party to a contract for profit with the association differing from the business relations accorded other members, except as the director may be employed by the association.

The board shall manage the affairs of the association and perform other duties specifically imposed upon it by this chapter except that if provided in the by-laws the board may appoint an executive committee of not less than 3 members from among the board of which the president shall be one to act for the board of directors between meetings.

Amended by L.1966, c. 286, s. 17.



Section 4:13-20 - Officers

4:13-20. Officers
The officers of an association shall include a president, vice president, secretary and treasurer, who shall be appointed annually by the board of directors. The president and vice president shall be appointed from among the directors. The secretary and treasurer may be nonmembers. The office of secretary and treasurer may be combined, and one individual appointed thereto. Vacancies in such offices shall be filled by the board for the unexpired term.

The officers shall hold their offices until their successors are appointed and qualified and have entered upon the discharge of their duties.

The board shall require the treasurer and may require any other officers, agents and employees, charged by the association with responsibility for the custody of funds or property, to give bond with sufficient surety for the faithful performance of their duties. The premium on such bonds shall be paid by the association.



Section 4:13-21 - Eligibility To Membership

4:13-21. Eligibility to membership
An association may admit as members, or issue common stock to, any persons engaged in the production of agricultural products, including the lessees and tenants of lands used for the production of such products, and any lessors and landlords who receive as rent all or any part of such products raised on the leased premises, or any association, however incorporated, whose members or stockholders are so engaged in the production of agricultural products. A member other than a natural person may by due authorization in writing be represented by a natural person or persons.

Amended by L.1971, c. 324, s. 11, eff. Oct. 28, 1971.



Section 4:13-22 - Expulsion Of Members; Removal Of Director Or Officer

4:13-22. Expulsion of members; removal of director or officer
A member, director or officer who is also a director of the association may, for cause, be expelled from membership or removed from office, by vote of not less than 2/3 of the directors present and voting at any regular meeting or at any special meeting of the board of directors called for the purpose.

Under the terms and conditions prescribed in the bylaws, a member or stockholder member, as the case may be, may lose his membership and his right to vote if he ceases to belong to the class eligible for membership, or has done no business with an association for the previous fiscal year of the association.

The person against whom charges are to be presented shall be given at least 20 days' written notice of the time, place and object of any such meeting, and of the charges against him and at the meeting shall have an opportunity to be heard in person or by counsel and by witnesses in regard thereto.

Amended by L.1966, c. 286, s. 18; L.1971, c. 324, s. 12, eff. Oct. 28, 1971.



Section 4:13-23 - Issuance Of Certificates

4:13-23. Issuance of certificates
Every association without capital stock shall issue a certificate of membership to each member. Every association with capital stock shall issue a certificate of common stock to each member. Such certificate shall not be transferable, and no person who may acquire the same by operation of law, or otherwise than as prescribed in this chapter and the certificate of incorporation and bylaws of the association, shall be entitled to become a member by virtue thereof. Notice of such limitations shall be printed on the face thereof or by a separate certificate firmly attached thereto.

No association shall issue a certificate of membership or certificate of common stock until the membership fee, or stock subscription, has been paid in full. The promissory notes of the members may be accepted by the association as full or partial payment.

Amended by L.1953, c. 332, p. 1884, s. 5; L.1966, c. 286, s. 19; L.1971, c. 324, s. 13, eff. Oct. 28, 1971.



Section 4:13-24 - Voting

4:13-24. Voting
No member shall be entitled to more than one vote except as herein provided. No vote by proxy shall be received. Absent members may, under rules prescribed in the bylaws, be permitted to vote on specific questions by ballots deposited with the secretary, or other proper officer of the association, by mail, which ballots shall be counted only at the meeting at which such specific questions are voted upon. Where the bylaws of an association provide for voting by mail ballot such mail ballots shall be counted the same as members present and acting for the purpose of a quorum.

If so provided in the bylaws, the holders of preferred stock that is limited to producers or associations of producers may have voting power.

Amended by L.1966, c. 286, s. 20; L.1971, c. 324, s. 14, eff. Oct. 28, 1971.



Section 4:13-24.1 - Proportionate Voting Rights; Exception

4:13-24.1. Proportionate voting rights; exception
An association incorporated under this chapter may provide in its certificate of incorporation or by-laws for proportionate or unequal voting rights of all its members based upon the patronage of said members, which shall be exercised when and as provided in said by-laws, except that no member shall be entitled to more than one vote in any case in which a statute requires the affirmative vote of a majority or more of the members. The method by which such proportionate voting rights shall be as determined and fixed in the certificate of incorporation or by-laws as the case may be.

L.1966, c. 286, s. 21.



Section 4:13-24.2 - Election Of Delegates; Method Of Voting

4:13-24.2. Election of delegates; method of voting
An association may, by by-law, provide for a method of voting for the election of a delegate or delegates from each of its designated districts or locals, and for voting by such delegates. As provided in the by-laws, each delegate may have one vote in the affairs of the association; or one vote for each member in his designated district or local; or one vote for each member who was present and voted in person at meetings in the respective districts or locals; or the number of votes may be apportioned according to patronage.

L.1966, c. 286, s. 22.



Section 4:13-25 - Liability Of Member For Debts Of Association

4:13-25. Liability of member for debts of association
No member shall be personally liable for the debts of the association.

Amended by L.1966, c. 286, s. 23.



Section 4:13-26 - Marketing Contracts And Agencies

4:13-26. Marketing contracts and agencies
Any association may enter into marketing contracts or agreements with any of its members and into contracts and agreements with any marketing or purchasing agency for the purpose of carrying out the objects of the association.

Any two or more associations may have marketing or purchasing agencies in common, or otherwise unite in employing the same means for conducting their respective businesses; and such associations and their members may make the necessary contracts and agreements to effect such purposes.



Section 4:13-26.1 - Deductions From Contracts By Members With Buyers, Handlers Or Processors Payable To Association; Liability For Failure To Deduct

4:13-26.1. Deductions from contracts by members with buyers, handlers or processors payable to association; liability for failure to deduct
Where any person, partnership, firm or corporation has voluntarily become a member of a nonprofit co-operative agricultural marketing association incorporated pursuant to chapter 13 of Title 4 of the Revised Statutes, and when any such member shall contract prior to harvest with any buyer, handler or processor for the sale of agricultural commodities, such member may authorize by an appropriate provision in a contract with the association or by a separate request, any such buyer, handler or processor of agricultural commodities to make deductions from moneys due such member in such amounts as may be agreed upon by the member and the association in their agreement and the buyer, handler or processor shall forward all moneys so deducted to such designated association on or before the fifteenth of the month following the month in which payment is made to the member, together with a statement showing the amount of agricultural commodities delivered by the member to buyer, handler or processor from which deductions are made. Buyers, handlers, or processors may, however, retain 5% of such deductions to cover cost of bookkeeping involved.

It shall be unlawful for any buyer, handler, or processor to fail or refuse to make such deductions and forward such payments as prescribed herein and in the event of such failure or refusal, the buyer, handler or processor shall be liable to such association in a civil action for a sum equal to the amount of the deductions, plus interest, costs, and a reasonable counsel fee.

L.1973, c. 52, s. 1, eff. March 2, 1973.



Section 4:13-27 - Requiring Members To Deal Through Association; Withdrawal

4:13-27. Requiring members to deal through association; withdrawal
The by-laws or contracts may require the members to sell all or any part of their specifically enumerated agricultural products, and buy all or any part of their specifically enumerated agricultural supplies, exclusively through the association, but in such case shall specify a reasonable period in each year during which a member, by giving the notice prescribed in the by-laws or contract, may withdraw and be released from his obligation to employ the services of the association in respect to such products and supplies.

Amended by L.1966, c. 286, s. 24.



Section 4:13-28 - Liquidated Damages For Failure Of Member To Perform

4:13-28. Liquidated damages for failure of member to perform
The by-laws or contract may fix specific sums, in amounts fairly related to the actual damages ordinarily suffered in like circumstances, to be paid to the association as liquidated damages by a member who shall fail to perform any obligation to the association imposed upon him by the certificate of incorporation, the by-laws or a contract between him and the association. Such provision shall be valid and enforceable in an action brought by the association against a member.

Amended by L.1966, c. 286, s. 25.



Section 4:13-29 - Validity Of Contracts With Members; Breach Of Contract; Injunction

4:13-29. Validity of contracts with members; breach of contract; injunction
Any contract between an association and any of its members, which is authorized by this chapter, shall be valid and enforceable in any action brought by the association against a member. In the event of any breach or threatened breach of such contract by a member, the association shall be entitled to an injunction to prevent further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of such an action, and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

Amended by L.1966, c. 286, s. 26.



Section 4:13-30 - Dealings With Nonmembers

4:13-30. Dealings with nonmembers
The association may market agricultural products and purchase equipment and supplies for nonmembers, but not to an amount greater in value than the amount purchased and sold for members. The value of purchases made for nonmembers who are not producers, shall not exceed 15% of the value of all purchases. As a condition of its contract with a nonmember, the association may impose upon him any liability for the contracts, debts and engagements of the association which does not exceed the liability of a member. In no case shall the association charge a nonmember for services more than a member is charged for similar services.

An association not exempt under the provisions of the Federal Internal Revenue Code shall not be restricted in its purchases for nonmembers or nonmember nonproducers and shall not be required to make refunds to nonmembers or nonmember nonproducers as required under sections 4:13-32 and 4:13-33 of the Revised Statutes, if so provided in the by-laws.

Amended by L.1940, c. 146, p. 311, s. 1; L.1953, c. 332, p. 1884, s. 6; L.1966, c. 286, s. 27.



Section 4:13-31 - Reserve Funds; Fees And Charges; Patron's Revolving Funds; Certificates

4:13-31. Reserve funds; fees and charges; patron's revolving funds; certificates
The directors may establish reserve funds for working capital and for contingencies and patrons' revolving funds and transfer thereto, from time to time in their discretion, such sums as they may deem expedient. The association may provide for the payment of expenses necessary in the performance of its services for members, and accumulation of the said funds, through fees, dues, assessments, charges, retains or deductions from patrons' refunds, and earnings or savings to be fixed and collected as prescribed by the board of directors.

Shares in such patrons' revolving funds may be evidenced by certificates or notices, which may be issued upon such terms and shall be redeemable and payable at such times, as shall, from time to time, be determined by the board of directors.

Amended by L.1951, c. 303, p. 1089, s. 4; L.1953, c. 332, p. 1885, s. 7; L.1966, c. 286, s. 28.



Section 4:13-32 - Dividing Yearly Balance Of Associations Without Capital Stock

4:13-32. Dividing yearly balance of associations without capital stock
In the case of associations without capital stock after payment of expenses and the establishment of the funds, as authorized in section 4:13-31 of this Title, and as soon after the end of the fiscal year as possible, the whole balance remaining shall be divided among those patrons, members, and nonmember producers and may include nonproducers on the basis of patronage in the proportion that the volume of business done for such patrons by the association during the fiscal year bears to the total volume of business transacted by the association during the fiscal year; provided, however, that the association instead of paying patronage dividends to member and nonmember producers in cash may keep a permanent record from which the proportionate shares of the patronage dividends due to member and nonmember producers can be determined, as part of a reserve or patrons' revolving fund, which may be evidenced by certificates or notices, and in the case of nonmember producers, such shares may be made applicable toward the cost of membership in the association.

In calculating the amount to be paid to a nonmember upon whom liability for the debts of the association has not been imposed as authorized by section 4:13-30 of this Title, such sum shall be deducted as in the opinion of the directors is a reasonable charge, in lieu of such liability.

Amended by L.1940, c. 146, p. 311, s. 2; L.1951, c. 303, p. 1089, s. 5; L.1966, c. 286, s. 29.



Section 4:13-33 - Dividends And Division Of Balance Of Associations With Capital Stock

4:13-33. Dividends and division of balance of associations with capital stock
In the case of associations with capital stock, after payment of expenses and the establishment of the funds, as authorized in section 4:13-31 of this Title, and as near or as soon after the end of the fiscal year as possible there shall be paid to the members out of the income of the association an interest dividend not exceeding 8% of the par value of the stock held by them at the end of the fiscal year. The whole balance then remaining after the payment of interest dividend shall be divided among those patrons, members and nonmember producers and may include nonproducers on the basis of patronage, in the proportion that the volume of business done for such patrons by the association during the fiscal year bears to the total volume of business transacted by the association during the fiscal year; provided, however, that the association, instead of making such division among the member and nonmember producers in cash, may keep a permanent record from which the proportionate shares due to members and nonmember producers can be determined, as part of a reserve for patrons' revolving fund, which may be evidenced by certificates or notices and, in the case of nonmember producer patrons, such shares may be made applicable toward the purchase price of a share or shares of stock of a membership in the association.

In calculating the amount to be paid to nonstockholders, upon whom liability for the debts of the association has not been imposed as authorized by section 4:13-30 of this Title, such sum shall be deducted as in the opinion of the directors is a reasonable charge in lieu of such liability.

Amended by L.1940, c. 146, p. 312, s. 3; L.1951, c. 303, p. 1090, s. 6; L.1966, c. 286, s. 30.



Section 4:13-34 - Annual Audit And Report; Disclosure Forbidden

4:13-34. Annual audit and report; disclosure forbidden
An association shall appoint, annually, an auditing committee of 3 persons, who shall not be directors, officers, agents or employees of the association but who may or may not be members thereof; or have a certified public accountant conduct such audit.

At the close of each fiscal year a complete audit of the operations of the association shall be made, a written report of which shall include a general statement of its business operations, the balance sheet, the operating statement, the total number of members thereof, and other proper information, and shall be submitted to the members or delegates at the next regular meeting or meetings.

No person shall, without consent of the association, except in obedience to judicial process, make or permit any disclosure whereby any information contained in the report may be identified as having been furnished by the association.

Amended by L.1966, c. 286, s. 31.



Section 4:13-34.1 - Filing Of Annual Report; Contents

4:13-34.1. Filing of annual report; contents
Any association coming under the provisions of this chapter shall, within 4 months after the expiration of its fiscal year, file an annual report with the Secretary of Agriculture, which shall include, but not be limited to a copy of the annual audit, any changes in the articles of incorporation or by-laws, a list of the current officers and directors, date of the preceding annual meeting of members or delegates, and such other information as shall be prescribed on a form provided by the secretary.

L.1966, c. 286, s. 32.



Section 4:13-35 - List Of Associations Not Filing Report Of Audit

4:13-35. List of associations not filing report of audit
On or before August 31 each year, the Secretary of Agriculture shall have the authority, if in his opinion the same is justified, to certify to the Secretary of State a list containing the names of any co-operative associations incorporated or qualified under the provisions of this chapter and which have not filed the written report and audit as required by section 4:13-34 of the Revised Statutes for the fiscal year ending during the calendar year next preceding the date of certification. Such certification in the case of a domestic co-operative shall direct that such association be dissolved by proclamation and in the case of foreign associations shall certify to the Secretary of State that the authority of such association to transact business in this State be terminated.

The Secretary of Agriculture shall have the authority to have an accountant of the department examine the books and accounts of any co-operative association that fails to comply with the provisions of 4:13-34 and notify the membership as to the findings.

L.1951, c. 303, p. 1091, s. 7. Amended by L.1966, c. 286, s. 33.



Section 4:13-36 - Notice To Associations

4:13-36. Notice to associations
The Secretary of Agriculture shall, within the ten days immediately following transmittal of the list to the Secretary of State, mail a notice of his action under this act, together with a copy of this act, to each co-operative association whose name appears on such list, addressed to the principal office of the association as shown on the records in the office of the Secretary of State.

L.1951, c. 303, p. 1091, s. 8.



Section 4:13-37 - Proclamation Of Dissolution; Publication

4:13-37. Proclamation of dissolution; publication
The Secretary of State shall, upon receipt of such a list, cause the names so certified to be compared with his records, and if error is discovered he shall cause necessary corrections therein to be made by the Department of Agriculture. He shall then make a proclamation under his hand and seal of office as to the co-operative associations whose names are included in such list as finally corrected, declaring such co-operative associations dissolved and their charters forfeited, or their authority to transact business in this State terminated pursuant to the provisions of this act. He shall file the original proclamation in his office, mail a copy to each co-operative association named in such proclamation, addressed to the principal office of the association as shown on the records in the office of the Secretary of State and shall publish a copy thereof in the issue of the pamphlet laws next following the making of said proclamation.

L.1951, c. 303, p. 1091, s. 9. Amended by L.1953, c. 332, p. 1885, s. 8; L.1966, c. 286, s. 34.



Section 4:13-38 - Dissolution Upon Issuance Of Proclamation

4:13-38. Dissolution upon issuance of proclamation
Upon issuance of such proclamation and the mailing of a copy thereof, in the manner aforesaid, each domestic association named therein shall be deemed dissolved without further legal proceedings; and the authority of foreign associations to transact business in this State terminated.

L.1951, c. 303, p. 1092, s. 10. Amended by L.1953, c. 332, p. 1886, s. 9; L.1966, c. 286, s. 35.



Section 4:13-39 - Copies Of Proclamation; Mailing; Filing

4:13-39. Copies of proclamation; mailing; filing
The Secretary of State shall also mail a copy of such proclamation to the clerk of each county in the State. The county clerk shall file the copy received by him without charge but need not record it.

L.1951, c. 303, p. 1092, s. 11. Amended by L.1953, c. 332, p. 1886, s. 10.



Section 4:13-40 - Reservation Of Names Of Dissolved Associations

4:13-40. Reservation of names of dissolved associations
The names of all co-operative associations so dissolved or whose authority to transact business has been terminated shall be reserved for a period of 4 months immediately following the date of mailing a copy of the proclamation by the Secretary of State to the association, as if the association were still in existence.

L.1951, c. 303, p. 1092, s. 12. Amended by L.1953, c. 332, p. 1886, s. 11; L.1966, c. 286, s. 36.



Section 4:13-41 - Certificate Of Compliance; Effect; Fees

4:13-41. Certificate of compliance; effect; fees
If any such association so dissolved or whose authority has been terminated shall file with the Secretary of State before the expiration of 3 months a certificate of compliance issued by the Department of Agriculture that all required reports of the co-operative association have been filed with that department, it shall have the effect of annulling all of the proceedings theretofore taken for the dissolution or termination of such co-operative association under the provisions of this act, and such association shall thereupon have such corporate powers, rights, duties and obligations as it had on the date of the mailing of a copy of the proclamation with the same force and effect as if such proclamation had not been made. The fee of the Secretary of State for filing such certificate shall be $5.00, and of the Department of Agriculture for issuance of the certificate of compliance, $5.00.

L.1951, c. 303, p. 1092, s. 13. Amended by L.1953, c. 332, p. 1886, s. 12; L.1966, c. 286, s. 37.



Section 4:13-42 - Publication Of Notice Of Compliance

4:13-42. Publication of notice of compliance
Whenever a co-operative association shall have obtained a certificate of compliance and have filed the same in the office of the Secretary of State, the Secretary of State shall publish a notice thereof in the next succeeding issue of the pamphlet laws, and shall send a copy of such notice to the county clerk of the county in which, according to his records, the principal office of the association is located. The county clerk shall file such copy and make appropriate entry on his records without charge.

L.1951, c. 303, p. 1093, s. 14. Amended by L.1953, c. 332, p. 1887, s. 13.



Section 4:13-43 - Definitions

4:13-43. Definitions
The words and phrases used herein shall, unless the content otherwise indicates, have the following meanings:

(a) "Secretary" means the Secretary of Agriculture of the State of New Jersey or his duly authorized agent.

(b) "Cooperative association" means any association authorized to do business in New Jersey pursuant to the provisions of chapter 13 of Title 4 of the Revised Statutes and the amendments and supplements thereto.

(c) "Producer" means any person, firm, partnership, association or corporation engaged in producing or raising any agricultural commodities.

(d) "Processor" means any person, firm, partnership, association or corporation who cans, freezes, dries, or otherwise preserves or processes, handles, hauls, carries, transports, or distributes any agricultural commodities as herein defined and shall include any agent of any such processor.

(e) "Agricultural commodities" include horticultural, viticultural, forestry, dairy, livestock, poultry, bee and any farm products including fresh and salt water products.

L.1962, c. 131, s. 1, eff. July 27, 1962.



Section 4:13-44 - Public Policy

4:13-44. Public policy
It is hereby declared to be in the public interest and the public policy of this State to establish and support the right of any producer to join voluntarily and belong to cooperative associations.

L.1962, c. 131, s. 2, eff. July 27, 1962.



Section 4:13-45 - Unfair Practices

4:13-45. Unfair practices
It is an unfair practice, and unlawful, for any processor, or for any other person, to do any of the following:

(a) Interfere with, restrain, coerce or boycott producers in the exercise of the rights guaranteed pursuant to section 2 hereof.

(b) Discriminate against producers with respect to price or other terms of purchase of agricultural commodities, by reason of the producer's membership in or contract with a cooperative association.

(c) Pay or loan money, or give or loan any other thing of value to a producer as an inducement or reward for refusing to or ceasing to belong to a cooperative association.

(d) Knowingly give false reports about the finances, management or activities of a cooperative association.

L.1962, c. 131, s. 3, eff. July 27, 1962.



Section 4:13-46 - Violations; Complaints; Hearings

4:13-46. Violations; complaints; hearings
For the purpose of enforcing the provisions of this act the secretary is authorized to receive complaints from producers against any processor, or any other person, with respect to violations of the unfair practices specified in section 3. Upon being satisfied as to the bona fides of the complaint the secretary may conduct a hearing on the complaint and shall furnish such persons with a copy of the complaint and a notice of the time and place of hearing, which notice shall be served either personally or by registered mail directly to his place of business or last known residence address, with postage prepaid, at least 10 days prior to the time fixed for hearing.

In the hearing of any complaint the secretary or assistant whom he may designate may sign and issue subpoenas, administer oaths, examine witnesses, take depositions, receive evidence and require by subpoenas the attendance and testimony of witnesses and the production of such accounts, records and memoranda, as may be material in the determination of the matter alleged in the complaint.

The secretary shall render a decision either dismissing the complaint or specifying the facts which he deems established at the hearing.

L.1962, c. 131, s. 4, eff. July 27, 1962. Amended by L.1971, c. 324, s. 15, eff. Oct. 28, 1971.



Section 4:13-47 - Injunctions

4:13-47. Injunctions
The secretary may also bring an action to restrain the violation or threatened violation of any provision of this act in the Superior Court.

L.1962, c. 131, s. 5, eff. July 27, 1962. Amended by L.1971, c. 324, s. 16, eff. Oct. 28, 1971.



Section 4:13-48 - Penalties

4:13-48. Penalties
Any processor who shall have been found to have violated any of the provisions of this act shall forfeit and pay a penalty of not less than $100.00 nor more than $500.00 for each offense to be sued for and recovered by and in the name of the "State of New Jersey."

L.1962, c. 131, s. 6, eff. July 27, 1962. Amended by L.1971, c. 324, s. 17, eff. Oct. 28, 1971.



Section 4:13-49 - Penalty Enforcement Proceedings; Process; Summary Proceedings; Jail Sentence

4:13-49. Penalty enforcement proceedings; process; summary proceedings; jail sentence
In proceedings for the collection and enforcement of a penalty imposed because of the violation of any provision of this act, process shall issue in the name of the State as plaintiff, upon the complaint of the secretary. The penalty shall be collected and enforced in summary proceedings pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). The court shall, if judgment be rendered for the plaintiff, cause any defendant who may refuse or neglect to pay forthwith the amount of the judgment rendered against him and all the costs and charges incident thereto, to be committed to the county jail for any period not exceeding 100 days.

L.1962, c. 131, s. 7, eff. July 27, 1962.



Section 4:13-50 - Compliance Not Deemed Conspiracy Or Combination In Restraint Of Trade, Etc.; Dissemination Of Information; Marketing Adjustments

4:13-50. Compliance not deemed conspiracy or combination in restraint of trade, etc.; dissemination of information; marketing adjustments
a. No association complying with the terms hereof shall be deemed to be a conspiracy, or a combination in restraint of trade, or an illegal monopoly; or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its producers, or any agreements authorized in this act, be construed as an unlawful restraint of trade, or as a part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

b. An association may acquire, exchange, interpret and disseminate past, present and prospective crop, market, statistical, economic and other similar information relating to the business of the association, either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

c. An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities and its relation to the prospective volume of consumption, selling prices and existing or potential surplus, to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus of agricultural products.

L.1971, c. 324, s. 18, eff. Oct. 28, 1971.



Section 4:14-1 - Department To Encourage Formation

4:14-1. Department to encourage formation
The department of agriculture shall encourage and aid so far as practicable, the formation of county boards of agriculture in the several counties of this state, that all the agricultural interests of the state may be fully represented.



Section 4:14-2 - Membership And Organization

4:14-2. Membership and organization
The membership of the county boards shall consist of all the members of the agricultural and horticultural associations of each county, and such others as they may elect:

a. In counties having no agricultural or horticultural associations any number of citizens not less than ten may organize a county board of agriculture by electing a president, a secretary, a treasurer, and a board of not less than five directors, adopting the name of "the county board of agriculture" (inserting in each case the name of the proper county), and filing with the secretary of agriculture a certificate of such organization. Upon the formation of any agricultural or horticultural association in the county, they shall become members of such county board, as provided in paragraphs "b" and "c" of this section;

b. In counties having but one agricultural or horticultural organization (whether known and designated as a "society," "club" or "grange" ), such organization may become the county board of agriculture for such county by electing the officers and directors prescribed in paragraph "a" of this section, adopting the name of "the county board of agriculture" (inserting the name of the proper county) and filing with the secretary of agriculture a certificate of such organization;

c. In counties having more than one agricultural or horticultural organization (whether known and designated as "societies," "clubs" or "granges" ), such organizations, or so many of them (not less than two) as may elect so to do, may organize a county board of agriculture by electing a president, a secretary, a treasurer, and a board of directors to consist of at least one member of each agricultural or horticultural organization of the county (that may elect to become members of such county board), adopting the name of "the county board of agriculture" (inserting in each case the name of the proper county), and filing with the secretary of agriculture a certificate of such organization;

d. The president, secretary and treasurer of the county board of agriculture shall be ex-officio members of the board of directors of the board;

e. Every certificate filed, as provided in this section, shall truly and correctly state--first, the name of the county board filing the same; second, the date of its organization under this section; third, the names of its officers and directors; fourth, the names of bona fide members in each organization represented in the county board at the date of organizing said board, and the names of such organizations.

Amended by L.1946, c. 108, p. 333, s. 1.



Section 4:14-3 - Annual Reports To Department; Report Of Delegates To Annual Convention

4:14-3. Annual reports to department; report of delegates to annual convention
Each county board of agriculture shall, on or before December fifteenth in each year, make a full report of the transactions of the board during the year next preceding, with as complete a statement as practicable, of the condition, progress and results of agricultural and horticultural industries in such counties respectively, together with reports of such special subjects of inquiry as may from time to time present themselves to such county boards, or be submitted by the department of agriculture and forward the same to the secretary of agriculture.

The representatives of county boards at the state agricultural convention shall make a full report to their respective county boards of the proceedings of that convention.



Section 4:14-4 - Annual Apportionments To County Boards

4:14-4. Annual apportionments to county boards
The department of agriculture may apportion to the several county boards of agriculture annually, such sum or sums of money for the information secured and labor performed in connection with the reports of such county boards as the department shall deem equitable; but such amount shall not exceed one hundred dollars in any one year to any county board, one-half of this amount, when the sum appropriated does not exceed sixty dollars, to go to the person making up the report and the balance to the treasury of the county board to pay its running expenses.



Section 4:14-5 - Rules For Government

4:14-5. Rules for government
The state board of agriculture may adopt suitable rules and regulations, not inconsistent with this title, for the government of the county boards of agriculture.



Section 4:14-6 - Annual Appropriation For Expenses

4:14-6. Annual appropriation for expenses
There shall be appropriated annually out of the general revenues of the state for the expenses of conducting the state horticultural society, such sum as may be included for that purpose in any appropriation act.



Section 4:14-7 - Manner Of Paying Expenses

4:14-7. Manner of paying expenses
The necessary expenses of conducting the state horticultural society shall be audited by its executive committee, approved by its president and attested by its secretary, and shall be presented to the comptroller of the state, who shall pay the same to the treasurer of the society out of the appropriation made for that purpose.



Section 4:15-1 - "Association" Defined

4:15-1. "Association" defined
"Association" as used in this article shall include all corporations organized for the purpose of holding agricultural fairs and exhibitions.



Section 4:15-2 - Authority To Hold Fairs And Exhibitions

4:15-2. Authority to hold fairs and exhibitions
An association may:

a. Hold fairs and exhibitions of agricultural, horticultural, mechanical and manufacturing productions, collections and discoveries of works of art, of live stock and animals, and for the encouragement of competition in the breeding of stock and the development of speed and other qualities in animals;

b. Provide and maintain grounds, buildings, road tracks, walks and other improvements necessary or desirable for the proper display of exhibits;

c. Encourage competition by the offer and payment of premiums and awards for stock and articles of a superior kind, class or quality; and

d. Ask and receive reasonable fees for the admittance of exhibitors and visitors.



Section 4:15-3 - Police Jurisdiction Of Directors

4:15-3. Police jurisdiction of directors
For the purpose of maintaining order and preserving the peace and decorum upon grounds on which a fair and exhibition is held by an association the directors shall:

a. Have police jurisdiction upon the grounds and for a distance of one-quarter of a mile from the boundaries of the grounds;

b. Suppress the sale of intoxicating liquors by persons not regularly licensed by the public authorities; and

c. Prohibit every species of gambling and breach of the peace or laws of this state.



Section 4:15-4 - Appointment And Qualification Of Special Officers

4:15-4. Appointment and qualification of special officers
The directors of an association, or a majority of them, may appoint from time to time, as many fit persons as they may deem proper, as special police officers. Each such officer, before entering upon his duties, shall take and subscribe an oath that he will well and truly serve the State, and will perform all his duties to the best of his knowledge and ability. The oath shall be filed forthwith in the office of the county clerk who shall indorse thereon the date of filing and shall be paid the sum of twenty cents ($0.20) for each oath so filed.

Amended by L.1953, c. 5, p. 40, s. 40.



Section 4:15-5 - Powers And Duties Of Special Officers

4:15-5. Powers and duties of special officers
Special officers so appointed and sworn shall possess, so long as the directors choose to retain them, the powers and authority, on the grounds and within the limits fixed in section 4:15-3 of this title, vested in constables in criminal cases in this state. They may, without process, arrest all persons there found who shall:

a. Violate any of the laws of this state;

b. Conduct themselves in a disorderly manner;

c. Disturb or wrongfully interfere with the fair and exhibition or the exhibitors or visitors; or

d. Violate any of the rules or regulations of the association.

Any person so arrested shall be taken, as soon as conveniently may be, before a magistrate of the county in which the fair and exhibition is held, there to be dealt with according to law.



Section 4:15-6 - Right Of Owner To Hold Fairs

4:15-6. Right of owner to hold fairs
The owner of any stud farm used for the breeding of fancy trotting or racing stock in this state may hold upon such farm, as often as he may deem proper, fairs or exhibitions for the development of speed or other desired qualities, and, to encourage competition, may offer premiums and rewards for stock exhibited and for superiority in the objects sought for, and ask, demand and receive, for his own use, reasonable fees for admittance.



Section 4:15-7 - Police Jurisdiction Of Owner; Liquor; Gambling

4:15-7. Police jurisdiction of owner; liquor; gambling
For the purpose of preserving good order, peace and decorum upon and about farms or exhibition grounds and among the visitors and spectators to the same, the owner shall have police jurisdiction within the boundaries of any of such grounds. The owner shall not sell or permit the sale upon his grounds of any vinous, spirituous or malt liquors, or gamble or permit gambling in any form whatever upon the grounds.



Section 4:15-8 - Appointment And Qualification Of Special Officers

4:15-8. Appointment and qualification of special officers
The owner of a stud farm who shall hold a fair or exhibition as provided in this article, may appoint from time to time, one or more fit persons as special police officers, each of whom, before entering upon his duties, shall qualify as provided in section 4:15-4 of this title relative to special officers appointed thereunder.



Section 4:15-9 - Powers And Duties Of Special Officers

4:15-9. Powers and duties of special officers
Persons appointed and sworn as provided in section 4:15-8 of this title shall possess the authority and powers on the stud farm and exhibition grounds, and on the lands and premises adjacent thereto, within the limits named in section 4:15-7 of this title, which constables possess in criminal cases in this state. They may, without process, arrest all persons there found who shall:

a. Violate any of the laws of this state;

b. Conduct themselves in a disorderly or immoral manner;

c. Disturb or wrongfully interfere with the meetings and exhibitions or visitors thereto;

d. Violate any of the rules and regulations of the owner which are plainly printed and posted in a conspicuous manner about the farm and exhibition grounds.

The persons so arrested shall be taken, as soon as conveniently may be, before a magistrate of the county, there to be dealt with according to law.



Section 4:15-10 - Maintenance And Use

4:15-10. Maintenance and use
The state house commission is authorized to maintain the state exhibition building which was erected as provided in the act entitled "An act to provide for the erection and maintenance of a state exhibition building for the display and exhibit of the educational features, and the institutional, agricultural and horticultural products of the state, and making an appropriation therefor," approved March tenth, one thousand nine hundred and twenty-one (L.1921, c. 40, p. 67).

Such building and the land on which it is situated shall be held in the name of the state by the state house commission or its successors in office and shall be used for the purposes enumerated in the title of said act.



Section 4:15-11 - One-day Livestock Shows; Rules And Regulations

4:15-11. One-day livestock shows; rules and regulations
The Department of Agriculture shall encourage and promote education and interest in the production of pure-bred livestock. In order to demonstrate the characteristics of individual breeds, including ideal conformation and production qualities, and to assist in the selection of outstanding animals of each breed for the purpose of exhibition in national competition, and to encourage the State's livestock industry, one-day livestock shows may be authorized by the department, to be held under the auspices of the State pure-bred livestock associations. Any such show shall be conducted in conformity with the rules and regulations of the Department of Agriculture relating to disease control and the awarding of premiums, prizes and trophies.

L.1953, c. 302, p. 1843, s. 1.



Section 4:15-12 - Advisory Committee

4:15-12. Advisory committee
The State Board of Agriculture may appoint an advisory committee of one person from each branch of the livestock industry to further this type of agricultural endeavor.

L.1953, c. 302, p. 1843, s. 2.



Section 4:15-13 - Moneys For Premiums, Awards And Maintenance

4:15-13. Moneys for premiums, awards and maintenance
The department may include in its annual budget request an item not in excess of ten thousand dollars ($10,000.00) for the purposes of this act. Any moneys appropriated for these purposes shall be expended only for premiums, awards and maintenance of the associations' one-day shows.

L.1953, c. 302, p. 1843, s. 3.



Section 4:15-14 - Dog Sled Racing

4:15-14. Dog sled racing
An organization created for the purpose of promoting the breeding, care, and training of dogs to draw sleds, carts, or wheel rigs, including the International Sled Dog Racing Association and its affiliates in this State, or other similar association which has been in existence for at least five years and which has been classified as a nonprofit corporation and certified as exempt from the payment of federal income tax by the Internal Revenue Service of the United States Department of the Treasury may conduct or sponsor dog sled races or exhibitions of dog sled racing, carting, weight pull, and freight racing skill with dogs specifically bred and trained for that purpose, in conjunction with the owners thereof. The proper care, humane treatment, and protection of a dog participating in a dog sled race, freight race, weight pull, or carting exhibition shall be the responsibility of its owner and all dog sled races, freight race, weight pull, or carting exhibitions shall be conducted in a manner not inconsistent with the provisions of chapter 22 of Title 4 of the Revised Statutes.

L. 1985, c. 433, s. 2, eff. Jan. 13, 1986.



Section 4:16-1 - Station Continued

4:16-1. Station continued
The New Jersey agricultural experiment station, hereinafter in this chapter referred to as the "experiment station" , with suitable branches, established by the act entitled "An act to provide for the establishment of an agricultural experiment station," approved March tenth, one thousand eight hundred and eighty (L.1880, c. 106, p. 137), is continued. The experiment station is established for the benefit of practical and scientific agriculture, and for the development of the unimproved lands of the state.



Section 4:16-6 - Duties Of Board

4:16-6. Duties of board
The board of managers shall:

a. Locate the experiment station and branches;

b. Appoint a director who shall have the general management and oversight of the experiments and investigations necessary to carry out the objects of the institution;

c. Employ competent chemists and other assistants necessary to analyze soils, fertilizers and objects of agricultural interest, so as to properly carry on the work of the station; and may employ such competent persons for investigation in floriculture as may be required;

d. Make an annual report of its work to the governor of the state.



Section 4:16-7 - Acceptance Of Conveyances

4:16-7. Acceptance of conveyances
The board of managers, with the approval of the state house commission, may accept conveyances of land in any portion of this state for the purpose of carrying on the work of the experiment station. Such conveyances, when made, shall be to the state of New Jersey.



Section 4:16-8 - Annual Appropriations For Station And Its Activities

4:16-8. Annual appropriations for station and its activities
There shall be appropriated annually out of the general revenues of the state for salaries and wages and for the expenses of maintenance and operation of the experiment station and its authorized activities, such sums as may be included for that purpose in any appropriation act.



Section 4:16-9 - Analysis Of Milk, Butter Or Other Farm Products

4:16-9. Analysis of milk, butter or other farm products
The chemist or chemists of the experiment station shall analyze all samples of milk, butter or other farm products, or the imitations thereof, that may be sent to the station by the department of health, and shall report to such department the results of the analysis, and the costs thereof shall be paid out of the appropriation made to the station.



Section 4:16-10 - Investigation Of Oyster Propagation

4:16-10. Investigation of oyster propagation
The director of the experiment station may:

a. Establish and maintain one or more stations for the scientific investigation of oyster propagation and other ostreicultural problems, which station or stations shall be situated at a point or points in the oyster-growing sections of this state;

b. Procure boats adapted to the prosecution of such research work and have them equipped with suitable apparatus;

c. Engage experts and others needed in the maintenance of the ostreicultural studies;

d. Transmit to the governor, annually, in the reports of the experiment station, a complete report of the scientific operations under this section.



Section 4:16-11 - Investigation Of Biology Of Sewage Disposal

4:16-11. Investigation of biology of sewage disposal
The experiment station shall conduct an investigation of the biology of sewage disposal, to the end that more effective methods of sewage purification may be discovered and applied to the purification of sewage in this state, and may expend for such purpose such sums as shall be included in any appropriation act.



Section 4:16-12 - "Poultry" Defined

4:16-12. "Poultry" defined
"Poultry" , as used in sections 4:16-13 to 4:16-16 of this title, includes all birds which are or may be domesticated for farm use or propagation.



Section 4:16-13 - Maintenance Of Department; Employment Of Assistants

4:16-13. Maintenance of department; employment of assistants
The experiment station may maintain a department of poultry husbandry as a part of the work of the station, and employ assistants necessary to carry out the purposes of sections 4:16-12 to 4:16-16 of this title.



Section 4:16-14 - Acquisition Of Buildings, Equipment And Supplies

4:16-14. Acquisition of buildings, equipment and supplies
The board of managers of the experiment station may erect for the use of such department, upon land set aside for that purpose by the trustees of the state agricultural college, such buildings as may be appropriate or necessary and may purchase and acquire such poultry, incubators, brooders and other supplies as are necessary for the proper equipment of the department.



Section 4:16-15 - Investigations In Poultry Breeding And Care

4:16-15. Investigations in poultry breeding and care
The department shall conduct such investigations and experiments in the breeding and care of poultry as are deemed necessary to the poultry interests of the state.



Section 4:16-16 - Publication Of Results Of Investigations

4:16-16. Publication of results of investigations
The results of investigations under section 4:16-15 of this title shall be published in the bulletins and reports of the experiment station.



Section 4:16-17 - Egg-laying And Breed-testing Stations; Employment Of Assistants

4:16-17. Egg-laying and breed-testing stations; employment of assistants
The experiment station, through the department of poultry husbandry, may conduct three egg-laying and breed-testing stations as a part of the regular research work thereof, and employ assistants necessary to carry on the work. The stations shall be located, respectively, in the northern part of the state in the vicinity of Westwood, Bergen county, in the central part of the state in a place designated by the department, and in the southern part of the state in the vicinity of Vineland, Cumberland county.



Section 4:16-18 - Investigations And Instruction In Poultry Diseases

4:16-18. Investigations and instruction in poultry diseases
The experiment station, in its department of poultry husbandry, may conduct research, investigational, instructional and demonstrational work in the subject of poultry diseases and parasites for the benefit of the poultry industry of the state.



Section 4:16-19 - Supervision Of Work; Poultry Pathologist And Laboratory Assistant

4:16-19. Supervision of work; poultry pathologist and laboratory assistant
The work authorized by section 4:16-18 of this title, shall be done under the supervision of the poultry husbandman as head of the department of poultry husbandry. The experiment station may employ a trained poultry pathologist and, if necessary, a laboratory assistant. The poultry pathologist shall become a member of the staff of the department and shall devote his entire time to the work authorized by said section 4:16-18.



Section 4:16-20 - Meetings Of Poultry Raisers

4:16-20. Meetings of poultry raisers
For the purpose of encouraging poultry raising in this state, the experiment station, through the department of poultry husbandry, shall arrange for meetings of persons engaged in the business of poultry raising.



Section 4:16-21 - Instruction In Poultry Raising; Poultry Exhibitions

4:16-21. Instruction in poultry raising; poultry exhibitions
At meetings held as provided in section 4:16-20 of this title, the department of poultry husbandry:

a. Shall provide for instruction in poultry raising;

b. Shall arrange for, organize, prepare and superintend exhibitions at which all recognized varieties of poultry as determined and judged by the American Standard of Perfection may be shown;

c. May charge an admission sufficient to pay the expense of the exhibitions, and any surplus remaining therefrom shall be maintained in a fund and devoted to future exhibitions under the supervision of the department.

The department may award premiums to the exhibitors of poultry, shall formulate all rules and regulations governing such exhibitions and the award of such premiums, and shall arrange for the time and place of holding the exhibitions, which, if practicable, shall be held in each of the counties of the state.



Section 4:16-21.1 - Turkey Breeding And Feeding Research Farm

4:16-21.1. Turkey breeding and feeding research farm
For the purpose of promoting the development of the agricultural resources of the State and for encouraging the further development of the important poultry industry in the State, the New Jersey State Agricultural Experiment Station is hereby authorized to establish and maintain in the vicinity of Millville a turkey breeding and feeding research farm, and to employ such assistants as may be necessary to carry on the operation of the same.

L.1938, c. 179, p. 389, s. 1.



Section 4:16-21.2 - Co-operation Of Board Of Chosen Freeholders

4:16-21.2. Co-operation of board of chosen freeholders
The board of chosen freeholders are authorized and empowered to include in any project such amount as they shall determine for the erection of buildings on lands of this State and for the purpose of co-operating with the State in the establishment and maintenance of any farm or farms under the act to which this act is a supplement.

L.1939, c. 6, p. 18, s. 1.



Section 4:16-21.3 - Studies Of Communicable Diseases Of Domestic Fowls Authorized

4:16-21.3. Studies of communicable diseases of domestic fowls authorized
The Agricultural Experiment Station of the State University of New Jersey, through its Department of Poultry Husbandry, is authorized and directed to make studies of Newcastle Disease of poultry, and other communicable diseases of domestic fowls, with respect to the nature of such diseases, their causes, symptoms, and control measures, in effort to assist those engaged in poultry farming in this State in the treatment and control of such diseases, and to report results, as accrued, through the usual channels of publication employed by that institution.

L.1947, c. 287, p. 999, s. 1.



Section 4:16-21.4 - Poultry Pathology Laboratory; Monmouth And Ocean Counties; Establishment

4:16-21.4. Poultry pathology laboratory; Monmouth and Ocean counties; establishment
The Agricultural Experiment Station of the State University of New Jersey is authorized and directed to establish, erect and maintain a poultry pathology laboratory in the vicinity of the boundary line separating the counties of Monmouth and Ocean.

L.1953, c. 347, p. 1912, s. 1.



Section 4:16-21.5 - Vineland Laboratory; Expansion And Improvement

4:16-21.5. Vineland laboratory; expansion and improvement
The Agricultural Experiment Station of the State University of New Jersey is authorized and directed to expand and improve the facilities and equipment of the existing poultry pathology laboratory at Vineland by the expenditure of not in excess of fifty thousand dollars ($50,000.00).

L.1953, c. 347, p. 1912, s. 2.



Section 4:16-21.6 - Appropriation

4:16-21.6. Appropriation
There is appropriated to the Agricultural Experiment Station of the State University of New Jersey the sum of two hundred thousand dollars ($200,000.00) to carry out the requirements of this act if and when included in any annual or supplemental appropriation act.

L.1953, c. 347, p. 1912, s. 3.



Section 4:16-22 - Definition; Construction Of Article

4:16-22. Definition; construction of article
As used in this article, "director of the extension service" means the director of the extension service of the agricultural experiment station.

This article is hereby declared to be in the public interest and is to be liberally and broadly construed.



Section 4:16-23 - County Agricultural Agents

4:16-23. County agricultural agents
The board of managers of the experiment station may, whenever it seems necessary, appoint a county agricultural agent for each of the counties of this state, who shall:

a. Be a man of practical experience;

b. Reside, during his term of office, in the county for which he is chosen;

c. Devote his time to the supervision and furtherance of farm demonstration work in his county, under the supervision and direction of the director of the extension service;

d. Receive the salary fixed by the director of the extension service, which salary, or so much thereof as the director of the extension service may require, shall be paid by the county for which the agent is appointed, from money appropriated for that purpose by the county.

The board of managers may change the designation of the office of county agricultural agent to such name as it may determine.



Section 4:16-24 - Continuous Course Of Demonstrations In Counties

4:16-24. Continuous course of demonstrations in counties
For the purpose of assisting the farmers of this state to care for and improve the conditions of the soil, to increase the productivity of the farms and the value of farm products, the director of the extension service shall conduct a continuous course of demonstration of the most improved and scientific methods of agriculture in the various counties of this state.



Section 4:16-25 - Selection Of Farms For Demonstration

4:16-25. Selection of farms for demonstration
The director of the extension service shall select for purposes of demonstration, farms in the various counties of this state which are most convenient of access to the majority of the farmers of such counties, the owners of which consent thereto and agree to co-operate in such demonstration work. The work upon any particular farm may be abandoned at any time it becomes evident that the work upon that farm fails to produce the proper results.



Section 4:16-26 - Performance Of Demonstration Work

4:16-26. Performance of demonstration work
The demonstration work contemplated by this article shall be performed by the owners of the farms selected, under the supervision of the director of the extension service and the county agricultural agents. The farms upon which such work is in progress shall be open to the inspection of all persons interested in order that the results thereof may be as clearly and widely observed as possible.



Section 4:16-27 - County Appropriations

4:16-27. County appropriations
The boards of chosen freeholders of the various counties of this state may appropriate for the purpose of farm demonstration work in their several counties such sums of money as shall seem to them just and proper to be expended in the counties making such appropriation by the county agricultural agent, under the supervision and direction of the director of the extension service.

Appropriations made by any county shall be used only in such county in addition to the funds appropriated by the state and in furtherance of the projects contemplated by sections 4:16-22 to 4:16-30 of this title.



Section 4:16-28 - State Appropriation

4:16-28. State appropriation
There shall be appropriated annually out of the general revenues of this state for the expenses of carrying into effect the purposes of sections 4:16-22 to 4:16-30 of this title, such sum as may be included in any appropriation act.



Section 4:16-29 - Use Of State Or County Appropriations

4:16-29. Use of state or county appropriations
The funds appropriated for the purposes of sections 4:16-22 to 4:16-30 of this title by the state and the counties shall be used only, except for the payment of salaries and expenses as provided in said sections 4:16-22 to 4:16-30, in giving field instruction on their own land to farmers selected by the director of the extension service, as a part of the regular business of farming; and no part of such appropriations shall be used in maintaining a state farm, in conducting experiments not in the line of regular farm work, or in the distribution of literature.



Section 4:16-30 - Co-operation With Federal Department

4:16-30. Co-operation with federal department
In the performance of his duties under this article the director of the extension service may act in co-operation with the United States department of agriculture so long as that department continues to operate in this state, but shall not be limited by, or depend upon, the continuance of such work by the United States department of agriculture.



Section 4:16-31 - Demonstration Farms On State Institutional Lands

4:16-31. Demonstration farms on state institutional lands
A branch agricultural demonstration farm or an extension of the system of scientific farming may be established on any lands owned by the state in whole or in part for charitable or correctional purposes and the labor of convicts or others located thereon may be utilized in connection with the work.



Section 4:16-31.1 - Victory Garden Program; Organizing And Guiding

4:16-31.1. Victory garden program; organizing and guiding
The State Agricultural Experiment Station is authorized and directed to organize and guide the educational phases of the victory garden program, and to distribute printed information and provide assistance through demonstrations and supervision to assure the most effective use of seed, fertilizers and other materials.

L.1943, c. 137, p. 386, s. 1.



Section 4:16-31.2 - Canning, Drying, Freezing, Brining Of Foods; Encouraging And Promoting

4:16-31.2. Canning, drying, freezing, brining of foods; encouraging and promoting
The State Agricultural Experiment Station is authorized and directed to encourage and promote the preservation and conservation of food by means of home and community programs of canning, drying, freezing, brining and other suitable processes, to maintain the health of New Jersey families and to conserve the products of victory gardens and commercial farms.

L.1943, c. 137, p. 387, s. 2.



Section 4:16-31.3 - Enlisting Participation And Cooperation Of State And Federal Agencies And Departments

4:16-31.3. Enlisting participation and cooperation of state and federal agencies and departments
In carrying out the purposes of this act, the State Agricultural Experiment Station is authorized and directed to enlist the participation and co-operation of the State Department of Agriculture, the Department of Health, the Department of Public Instruction, the Office of Civilian Defense and its subordinate Defense Councils, and other Federal, State, county, municipal and private agencies in promoting the health and welfare of the citizens of New Jersey and the more effective conduct of the war effort.

L.1943, c. 137, p. 387, s. 3.



Section 4:17-2 - Trespass; Enforcement

4:17-2. Trespass; enforcement
4:17-2. Any person who trespasses upon the agricultural or horticultural lands of another is liable to a penalty of not less than $100.00, to be collected in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce "the penalty enforcement law." If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate and distinct offense. As used in this act, "agricultural or horticultural lands" means lands devoted to the production for sale of plants and animals useful to man, encompassing plowed or tilled fields, standing crops or their residues, cranberry bogs and appurtenant dams, dikes, canals, ditches and pump houses, including impoundments, man-made reservoirs and the adjacent shorelines thereto, orchards, nurseries and lands with a maintained fence for the purpose of restraining domestic livestock. "Agricultural or horticultural lands" shall also include lands in agricultural use, as defined in section 3 of P.L.1983, c.32 (C.4:1C-13) where public notice prohibiting trespass is given by actual communication to the actor, conspicuous posting, or fencing or other enclosure manifestly designed to exclude intruders. Nothing in this act shall relieve owners of agricultural or horticultural lands from the obligation to provide conspicuous posting prohibiting trespass on the waters or banks along or around any waters listed for stocking with fish in the current fish code adopted pursuant to section 32 of P.L.1948, c. 448 (C.13:1B-30) before a trespass violation may be found.

Amended 1953, c.5,s.41; 1983,c.521,s.1; 1991,c.91,s.172.



Section 4:17-3 - Arrest Of Offenders Without Warrant

4:17-3. Arrest of offenders without warrant
A person who shall violate any of the provisions of this article may be arrested without warrant by the owner, occupant, lessee or licensee, or an officer of the law and taken for trial before a court mentioned in section 4:17-2 of this Title.

Amended by L.1953, c. 5, p. 41, s. 42.



Section 4:17-4 - Failure To Produce Permit As Evidence

4:17-4. Failure to produce permit as evidence
In a prosecution for violation of the provisions of this article, the failure of the defendant to produce a written permit to enter upon the lands upon which he is charged with trespassing, signed by the owner, occupant, lessee or licensee thereof, shall be prima facie proof that he was forbidden so to trespass by such owner, occupant, lessee or licensee.



Section 4:17-5 - Jail For Nonpayment Of Fine

4:17-5. Jail for nonpayment of fine
Upon the failure of a person convicted of violating the provisions of this article to pay a fine imposed as provided in this article, the court before whom the conviction is had may commit such person to the county jail until the fine is paid.

Amended by L.1953, c. 5, p. 41, s. 43.



Section 4:17-9 - Injury To Or Taking Of Wild Flowers, Plants Or Trees; Penalty

4:17-9. Injury to or taking of wild flowers, plants or trees; penalty
A person who, without the personal direction or written consent of the owner of the property, shall:

a. Remove, cut, break, injure or destroy any tree, shrub, flower, vine or moss, or attempt so to do;

b. Take any tree, holly, laurel, rhododendrons, winterberry or ground pine--

Shall be punishable by a fine of not less than ten nor more than one hundred dollars in an action at law to be commenced within three months from the time of the commission of the offense. Nothing in this section shall apply to public utility companies or their agents engaged in the performance of public utility company duties.



Section 4:17-10 - Injuring, Destroying Or Removing Trees, Saplings Or Poles; Penalty

4:17-10. Injuring, destroying or removing trees, saplings or poles; penalty
A person who shall cut, fell, work up, carry away, box, bore or destroy any tree, sapling or pole, standing or lying on any land within this State to which he has no right and title, without leave first obtained of the owner of the land for that purpose, shall forfeit and pay the sum of eight dollars ($8.00) for each tree, sapling or pole so cut, felled, worked up, carried away, boxed, bored or destroyed. One-half of such sum shall go to the owner or owners of the land and the other half to the person or persons suing for and prosecuting the same to effect, at any time within eighteen months from the commission of the acts complained of.

Amended by L.1953, c. 5, p. 42, s. 45.



Section 4:18A-1 - Funds Held By United States As Trustee In Behalf Of New Jersey Rural Rehabilitation Corporation; Receipt From Federal Officials

4:18A-1. Funds held by United States as trustee in behalf of New Jersey Rural Rehabilitation Corporation; receipt from Federal officials
The Secretary of Agriculture of the State of New Jersey (hereinafter called the "secretary" ) is hereby designated as the State official of New Jersey to make application to and receive from the Secretary of Agriculture of the United States or any other proper Federal official, pursuant and subject to the provisions of Public Law 499, 81st Congress, approved May third, one thousand nine hundred and fifty, the trust assets, either funds or property, held by the United States as trustee in behalf of the New Jersey Rural Rehabilitation Corporation, now dissolved.

L.1951, c. 321, p. 1151, s. 1.



Section 4:18A-2 - Funds To Be Forwarded To State Treasurer; Disbursement

4:18A-2. Funds to be forwarded to State Treasurer; disbursement
Funds and the proceeds of the trust assets return to the secretary in accordance with an application made pursuant to section one of this act and all moneys collected under this act shall be forwarded to the Treasurer of the State of New Jersey. The State Treasurer shall disburse same, subject to the provisions of this act, and in the same manner as other Federal funds, devoted to specific purposes, are now disbursed by him.

L.1951, c. 321, p. 1152, s. 2.



Section 4:18A-3 - Uses Of Funds

4:18A-3. Uses of funds
The fund shall be available to the secretary for:

(a) Such rural rehabilitation purposes which were permissible under the Certificate of Incorporation of the now dissolved New Jersey Rural Rehabilitation Corporation as may from time to time be agreed upon by the secretary and the Secretary of Agriculture of the United States or his delegate, including but not limited to, loans to farmers for the purpose of leasing, purchasing and acquiring title in land, and making improvements thereon, for the purchase of farm equipment, livestock, materials and supplies needed for the production of crops, livestock and poultry, and to finance the employment of farm labor, and for any other costs incidental to the production, processing, distribution and marketing of food. Loans shall be made at such rates of interest and upon such security and other terms and conditions as the secretary may prescribe.

(b) Loans to be insured by the Secretary of Agriculture of the United States under Subtitle A of the Consolidated Farmers Home Administration Act of 1961 (P.L. 87-128), as now or hereafter amended, subject to all of the provisions of said Subtitle A and the applicable provisions of Subtitle D of that act as now or hereafter amended.

(c) For transfer to the Secretary of Agriculture of the United States pursuant to section 5 of this act, and

(d) For administrative expenses which shall not, without the approval of the Secretary of Agriculture of the United States, exceed 3% annually of the then book value of the assets.

L.1951, c. 321, p. 1152, s. 3. Amended by L.1962, c. 78, s. 1, eff. June 11, 1962.



Section 4:18A-4 - Vouchers

4:18A-4. Vouchers
Money requisitioned for the purposes specified in section three of this act shall be paid by the treasurer upon receipt by him of a voucher duly signed and attested by the secretary.

L.1951, c. 321, p. 1152, s. 4.



Section 4:18A-5 - Agreements With United States Secretary Of Agriculture Regarding Loans Under Consolidated Farmers Home Administration Act

4:18A-5. Agreements with United States Secretary of Agriculture regarding loans under Consolidated Farmers Home Administration Act
The Secretary is authorized, with the approval of the State Board of Agriculture, to enter into agreements with the Secretary of Agriculture of the United States, pursuant to section 2(f) of Public Law 499, 81st Congress, approved May 3, 1950, upon such terms and conditions and for such periods of time as may be mutually agreed upon, pursuant to which the Secretary of Agriculture of the United States will accept, administer, expend and use with respect to loans to farmers only in the State of New Jersey all or any part of the trust assets referred to in section 1 of this act or any funds from any other source which may be available for such uses, for carrying out the purposes of Subtitles A and B of the Consolidated Farmers Home Administration Act of 1961 and in accordance with the applicable provisions of Subtitle D thereof, as now or hereafter amended.

L.1951, c. 321, p. 1153, s. 5. Amended by L.1962, c. 78, s. 2, eff. June 11, 1962.



Section 4:18A-6 - Powers Of Secretary Of Agriculture; Delegation Of Authority

4:18A-6. Powers of secretary of agriculture; delegation of authority
The secretary, pursuant to regulations to be promulgated by him, subject to the approval of the Attorney General of this State, is authorized and empowered to:

(a) Collect, compromise, adjust or cancel claims and obligations heretofore or hereafter arising out of or administered under this act or under any mortgage, lease, contract or agreement heretofore or hereafter entered into or administered pursuant to this act and, if in his judgment, necessary and advisable, pursue the same to final collection in any court having jurisdiction; and

(b) Bid for and purchase at any execution, foreclosure or other sale, or otherwise to acquire property upon which the secretary has a judgment lien by reason of, or which is pledged, mortgaged, conveyed or which otherwise secures any loan or other indebtedness heretofore or hereafter owing to or acquired by the secretary under this act.

The foregoing authorities may be delegated to the Secretary of Agriculture of the United States with respect to assets heretofore or hereafter transferred to him pursuant to section 5 of this act.

L.1951, c. 321, p. 1153, s. 6. Amended by L.1962, c. 78, s. 6.



Section 4:18A-7 - Accounts; Audit

4:18A-7. Accounts; audit
The secretary shall keep accurate accounts of the receipts and disbursements of the fund which shall be subject to examination by the State auditor at any time, and which shall be audited annually by a certified public accountant, copies of whose report shall be submitted to the Treasurer of the State of New Jersey and to the secretary.

L.1951, c. 321, p. 1153, s. 7.



Section 4:18A-8 - Rules And Regulations; Delegations Of Authority

4:18A-8. Rules and regulations; delegations of authority
The secretary, with the advice of the State Board of Agriculture, is authorized to make such rules and regulations and such delegations of authority as he deems necessary to carry out the purposes of this act.

L.1951, c. 321, p. 1154, s. 8.



Section 4:18A-9 - Freedom From Liability

4:18A-9. Freedom from liability
The United States and the Secretary of Agriculture thereof shall be held free from liability by virtue of the transfer of the assets to the secretary pursuant to this act.

L.1951, c. 321, p. 1154, s. 9.



Section 4:18A-10 - Partial Invalidity

4:18A-10. Partial invalidity
If any provision of this act, or the application thereof to any person or circumstances, is held invalid, the remainder of this act, and the application of such provision to other persons or circumstances, shall not be affected thereby.

L.1951, c. 321, p. 1154, s. 10.



Section 4:19-1 - Annual Dog Taxes

4:19-1. Annual dog taxes
A person shall, except as hereinafter provided, be taxed annually the sum of one dollar for each dog above the age of six months kept or harbored in a taxing district of this state, sometimes in this article called a municipality, and two dollars for each additional dog above the age of six months. A further dog tax may be levied annually when legally ordered and shall be assessed and collected in the same manner and at the same time as other annual taxes raised for the use of the state, county or municipalities.

This article shall not apply to taxing districts wherein the running at large of dogs is or shall be restrained or regulated by ordinance.



Section 4:19-2 - Assessors To Set Down Number Of Dogs Owned

4:19-2. Assessors to set down number of dogs owned
The assessors of the several taxing districts in this state shall set down in a separate column on the several duplicates opposite the name of each person, the number of dogs which he owns or harbors at the time of the annual assessment.



Section 4:19-3 - Refusal To Report Number And Age Of Dogs; Penalty

4:19-3. Refusal to report number and age of dogs; penalty
An inhabitant who shall refuse or willfully neglect to deliver to the assessor, when required by him, a true account of the number and age of the dogs made taxable under this article which are owned or harbored by him shall, for every such failure, be liable to a penalty of five dollars ($5.00), to be recovered with costs by the collector of the taxing district in a civil action, the amount of the penalty recovered to be for the use of the taxing district.

Amended by L.1953, c. 5, p. 42, s. 46.



Section 4:19-4 - Use Of Tax Collections To Pay Claims; Handling Of Fund

4:19-4. Use of tax collections to pay claims; handling of fund
The sums of money collected from the tax imposed by virtue of this article shall be appropriated in the annual budget and the taxing ordinance of the taxing district to make good any loss which may be sustained by any person by the destruction or wounding of his sheep, lambs, domestic animals or poultry, except dogs and cats, within the taxing district where the tax is collected and shall be kept as a separate fund for that purpose by the officer having charge of the general funds of the taxing district. The appropriation shall be made by adding to the budget substantially the following words: "Anticipated revenue from tax on dogs, $ , to be used for payment of claims for damages by dogs to sheep, lambs, domestic animals or poultry."

Claims for damages shall be presented to the governing body as provided in section 4:19-5 of this title, and shall be paid in the order in which they are presented and approved if there is sufficient money in the fund for that purpose.

If there is not sufficient money on hand in the fund, the claims, as and when approved, shall be held and paid as soon as the collections from the tax will permit. If the collections from the tax in any year are not sufficient to pay all the claims presented and approved, there shall be assessed and collected in the following year a tax in addition to the annual tax provided in this article, which shall be sufficient to pay such claims.

Any balance in the fund after all claims for the year which have been presented and approved have been paid, shall be transferred to a special account to be kept separate and apart from any of the other accounts of the municipality. Whenever the fund at the close of any fiscal year of the municipality shall equal the amount received by it from such dog tax for the then next preceding three years, then the surplus over and above such amount shall be paid over by the officer having charge of the general funds of the taxing district to the surplus revenue account of the municipality at the close of the year in which the surplus arises, and the tax provided for in this article need not be assessed for the ensuing fiscal year, or thereafter until the net amount of the special fund has been reduced from such stated amount by the payment of claims presented and approved.

The use of general funds of the municipality to pay claims for damages, or the use of the moneys collected from such dog tax in any other manner than as provided in this article, shall be a misdemeanor.



Section 4:19-5 - Claims For And Establishment Of Damages

4:19-5. Claims for and establishment of damages
When any person shall sustain damage by the destruction or wounding of his sheep, lambs, domestic animals or poultry, except dogs and cats, he may take two respectable freeholders of the taxing district wherein the damage was done, who are not related to him, to view the animals or poultry so killed or wounded.

If it shall appear to their satisfaction that the animals or poultry were killed or wounded by a dog or dogs, the freeholders shall make a return or certificate thereof in writing, properly verified, stating the amount of damages such person has sustained. That certificate, together with the properly verified certificate of the person suffering the damage, setting forth the facts of the case in full and the estimate of damages sustained, shall entitle the person damaged to the sum stated therein, to be paid by the governing body of the municipality in conformity with this article; except that if the damages certified appear to the governing body to be excessive, it may require the facts stated, claimed and exhibited to be investigated before it under oath and shall award payment accordingly.

No claim for damages shall be valid unless the certificate is filed with the clerk of the municipality within thirty days after the damage for which claim is made has been sustained.



Section 4:19-6 - Suit By Municipality Against Owner

4:19-6. Suit by municipality against owner
If any claim for damage is presented and allowed by the governing body of a municipality, such governing body may institute and maintain an action, in the name and for the benefit of the municipality, in any court of competent jurisdiction, against the owner of the offending dog to recover the amount of damages allowed by such governing body as provided in section 4:19-5 of this title.



Section 4:19-7 - Effect Of Article On Owner's Liability

4:19-7. Effect of article on owner's liability
This article shall not exempt the owner, possessor or harborer of a dog from liability for damage done by it but he is hereby declared to be responsible for such injury. A civil action may be brought by a person for the full amount of the damages sustained by him and in such action it shall not be necessary to prove that the dog was accustomed to commit the injury complained of or a similar injury.

The presentation of a claim for damages to the governing body of a municipality shall constitute a waiver of all claims against the owner.

Amended by L.1953, c. 5, p. 43, s. 47.



Section 4:19-8 - Failure To Kill Dog Found Worrying Livestock, Penalty

4:19-8. Failure to kill dog found worrying livestock, penalty
4:19-8. An owner or person harboring a dog which is found killing, worrying or wounding any sheep, lamb, domestic animal or poultry, who shall, after being informed thereof, fail to kill the dog within twenty-four hours after receiving such information, shall be liable, to any person who shall sue for the same, to a penalty of ten dollars ($10.00), to be recovered with costs by a civil action before the Superior Court and shall also pay triple damages for any injury done.

Amended 1953, c.5, s.48; 1991,c.91,s.173.



Section 4:19-9 - Right To Destroy Offending Dogs

4:19-9. Right to destroy offending dogs
A person may humanely destroy a dog in self defense, or which is found chasing, worrying, wounding or destroying any sheep, lamb, poultry or domestic animal.



Section 4:19-15.1 - Definitions.

4:19-15.1 Definitions.

1.As used in P.L.1941, c.151 (C.4:19-15.1 et seq.):

"Animal rescue organization" means an individual or group of individuals who, with or without salary or compensation, house and care for homeless animals in the home of an individual or in other facilities, with the intent of placing the animals in responsible, more permanent homes as soon as possible.

"Animal rescue organization facility" means the home or other facility in which an animal rescue organization houses and cares for an animal.

"Certified animal control officer" means a person 18 years of age or older who has satisfactorily completed the course of study approved by the Commissioner of Health and Senior Services and the Police Training Commission as prescribed by paragraphs (1) through (3) of subsection a. of section 3 of P.L.1983, c.525 (C.4:19-15.16a); or who has been employed in the State of New Jersey in the capacity of, and with similar responsibilities to those required of, a certified animal control officer pursuant to the provisions of P.L.1983, c.525 for a period of three years before January 17, 1987.

"Dog" means any dog, bitch or spayed bitch.

"Dog of licensing age" means any dog which has attained the age of seven months or which possesses a set of permanent teeth.

"Foster home" means placement of a cat or dog with an individual or group that is not an animal rescue organization for the purpose of temporarily caring for the cat or dog, without the individual or group assuming ownership and with the intent of the individual or group relinquishing the cat or dog to a suitable owner when one is located.

"Kennel" means any establishment wherein or whereon the business of boarding or selling dogs or breeding dogs for sale is carried on, except a pet shop.

"Owner" when applied to the proprietorship of a dog shall include every person having a right of property in that dog and every person who has that dog in his keeping, and when applied to the proprietorship of any other animal, including, but not limited to, a cat, shall include every person having a right of property in that animal and every person who has that animal in his keeping.

"Pet shop" means any place of business which is not part of a kennel, wherein animals, including, but not limited to, dogs, cats, birds, fish, reptiles, rabbits, hamsters or gerbils, are kept or displayed chiefly for the purpose of sale to individuals for personal appreciation and companionship rather than for business or research purposes.

"Pound" means an establishment for the confinement of dogs or other animals seized either under the provisions of this act or otherwise.

"Shelter" means any establishment where dogs or other animals are received, housed and distributed.

"Sterilize" means to render an animal incapable of reproducing by either spaying or neutering.

L.1941, c.151, s.1; amended 1978, c.82; 1983, c.525, s.1; 1997, c.247, s.1; 2011, c.142, s.1.



Section 4:19-15.2 - Dog Licensing, Tag; Exemptions.

4:19-15.2 Dog licensing, tag; exemptions.

2.Any person who shall own, keep or harbor a dog of licensing age shall annually or every third year, in accordance with a 3-year dog license or renewal thereof issued under subsection b. of section 12 of this act (C. 4:19-15.12b), apply for and procure from the clerk of the municipality or other official designated by the governing body thereof to license dogs in the municipality in which he resides, a license and official metal registration tag for each such dog so owned, kept or harbored, and shall place upon each such dog a collar or harness with the registration tag securely fastened thereto. A person or group temporarily caring for a dog placed in a foster home as part of a formalized training to be a guide dog or service dog shall be exempt from applying for and procuring a license and registration tag for the dog while the dog remains in the foster home for such training.

For the purposes of this section, "guide dog" and "service dog" mean a guide dog or service dog as defined in section 5 of P.L.1945, c.169 (C.10:5-5).

L.1941, c.151, s.2; amended 1981, c.235, s.1; 1982, c.203, s.1; 2015, c.163, s.1.



Section 4:19-15.2A - Evidence Of Inoculation With Rabies Vaccine Or Certification Of Exemption; Requirement For License

4:19-15.2a. Evidence of inoculation with rabies vaccine or certification of exemption; requirement for license
No municipal clerk or other official designated by the governing body of any municipality to license dogs therein shall grant any such license and official metal registration tag for any dog unless the owner thereof provides evidence that the dog to be licensed and registered has been inoculated with a rabies vaccine of a type approved by and administered in accordance with the recommendations of the United States Department of Agriculture and the United States Department of Health, Education, and Welfare, or has been certified exempt as provided by regulations of the State Department of Health. Such vaccination shall be repeated at intervals as provided by regulations of the State Department of Health, and shall be administered by a duly licensed veterinarian or by such other veterinarian permitted by law to do the same. The State Department of Health shall promulgate regulations providing for the recognized duration of immunity, interval of inoculation, certificate of vaccination, certificate of exemption, and such other matters related to this act.

L.1973, c. 263, s. 1, eff. Nov. 28, 1973.



Section 4:19-15.3 - Application, Renewal Of Dog License; Fee; Exemptions.

4:19-15.3 Application, renewal of dog license; fee; exemptions.

3.The person applying for the license and registration tag shall pay the fee fixed or authorized to be fixed in section 12 of this act, and the sum of $1.00 for a one-year registration tag or $3.00 for a three-year registration tag for each dog; and for each renewal, the fee for the license and for the registration tag shall be the same as for the original license and tag; and said licenses, registration tags and renewals thereof shall expire no later than June 30 in the year stated on the license; except that this expiration date shall not require a municipality to alter its schedule for administering rabies inoculations to any dog to be licensed and registered; nor shall this expiration date require a municipality to alter its schedule for renewing licenses and registration tags, provided that the registration period precedes June 30. The governing body of a municipality may stagger the expiration of such annual licenses so long as all expirations occur no later than June 30 in the calendar year stated on the license.

Only one license and registration tag shall be required in any licensing year for any dog owned in New Jersey, and such license and tag shall be accepted by all municipalities as evidence of compliance with this section.

Dogs used as guide dogs or service dogs shall be licensed and registered as other dogs hereinabove provided for, except that the owner or keeper of a guide dog or service dog shall not be required to pay any fee therefor. A dog temporarily placed in a foster home as part of a formalized training to be a guide dog or service dog shall not be required to be licensed and registered while the dog remains in the foster home for such training.

For the purposes of this section, "guide dog" and "service dog" mean a guide dog or service dog as defined in section 5 of P.L.1945, c.169 (C.10:5-5).

License forms and uniform official metal registration tags designed by the Department of Health shall be furnished by the municipality and shall be numbered serially and shall bear the year of issuance and the name of the municipality.

L.1941, c.151, s.3; amended 1966, c.64, s.1; 1980, c.46, s.3; 1981, c.235, s.2; 1982, c.203, s.2; 1983, c.40, s.1; 1983, c.485, s.2; 1996, c.113, s.1; 2015, c.163, s.2.



Section 4:19-15.3A - Staggered Expiration Of Licenses, Prorated Fees

4:19-15.3a. Staggered expiration of licenses, prorated fees
4. Subsequent to the effective date of P.L.1982, c.203, the provisions of any law to the contrary notwithstanding:

a. All annual licenses required pursuant to the provisions of section 2 of P.L.1941, c.151 (C.4:19-15.2), section 3 of P.L.1941, c.151 (C.4:19-15.3) and section 8 of P.L.1941, c.151 (C.4:19-15.8) shall expire no later than June 30 in the calendar year next following issuance; provided that the license and registration tag fee shall be prorated for any license and registration tag which is valid for longer than 12 months. The governing body of a municipality may stagger the expiration of such annual licenses so long as all expirations occur no later than June 30 in the calendar year next following issuance.

b. Any three-year registration tag issued pursuant to the provisions of section 2 of P.L.1941, c.151 (C.4:19-15.2) or section 3 of P.L.1941, c.151 (C.4:19-15.3), which is due to expire January 31 of the year of the effective date of this act, shall be valid until June 30 of that year.

Upon renewal of the three-year licenses on June 30 of the calendar year next following issuance, the municipality may assess a fee, in addition to the annual fee, which reflects a prorated portion of the three-year fee for the period January 31 to June 30 preceding renewal.

L.1982,c.203,s.4; amended 1983, c.40, s.2; 1996, c.113, s.2.



Section 4:19-15.3B - Additional Fee; Dog Of Reproductive Age Without Permanent Alteration Of Reproductive Capacity; Disposition

4:19-15.3b. Additional fee; dog of reproductive age without permanent alteration of reproductive capacity; disposition
a. In addition to the fee charged pursuant to section 3 of P.L.1941, c. 151 (C. 4:19-15.3) and forwarded to the Department of Health pursuant to section 11 of P.L.1941, c. 151 (C. 4:19-15.11), any person applying for the license and registration tag pursuant to section 2 of P.L.1941, c. 151 (C. 4:19-15.2) shall pay a fee of $3.00 for any dog of reproductive age which has not had its reproductive capacity permanently altered through sterilization.

b. All fees collected pursuant to the provisions of this section and section 5 of this amendatory and supplementary act shall be forwarded to the State Treasurer, for deposit in the "Animal Population Control Fund" created pursuant to section 7 of this act.

L.1983, c. 172, s. 1.



Section 4:19-15.3C - Additional Fee For Dogs; Disposition

4:19-15.3c. Additional fee for dogs; disposition
In addition to the fee charged pursuant to section 3 of P.L.1941, c.151 (C.4:19-15.3) and forwarded to the Department of Health pursuant to section 11 of P.L.1941, c.151 (C.4:19-15.11), any person applying for the license and registration tag pursuant to section 2 of P.L.1941, c.151 (C.4:19-15.2) shall pay an additional fee of $0.20 for any dog.

All fees collected pursuant to the provisions of this section shall be forwarded to the State Treasurer to be placed in the "Pilot Clinic Fund" created pursuant to P.L.1983, c.180 (C.4:19A-10 et seq.), to be used by the Commissioner of Health for the operation of the animal sterilization pilot clinic established pursuant to that act.

L.1983, c. 181, s. 1, eff. May 10, 1983.



Section 4:19-15.4 - Time For Applying For License

4:19-15.4. Time for applying for license
The owner of any newly-acquired dog of licensing age or of any dog which attains licensing age, shall make application for license and registration tag for such dog within ten days after such acquisition or age attainment.

L.1941, c. 151, p. 496, s. 4.



Section 4:19-15.5 - Application For Dog License, Information Requested, Preservation

4:19-15.5. Application for dog license, information requested, preservation
5.The application shall state the breed, sex, age, color and markings of the dog for which license and registration are sought, whether it is of a long- or short-haired variety, and whether it has been surgically debarked or silenced; also the name, street and post-office address of the owner and the person who shall keep or harbor such dog. The information on the application and the registration number issued for the dog shall be preserved for a period of three years by the clerk or other local official designated to license dogs in the municipality. In addition, the clerk or other local official shall forward to the State Department of Health and Senior Services each month, on forms furnished by the department an accurate account of registration numbers issued or otherwise disposed of. Registration numbers shall be issued in the order of the applications.

L.1941,c.151,s.5; amended 1952, c.37, s.1; 2002, c.102, s.7.



Section 4:19-15.6 - Dogs Brought Into State

4:19-15.6. Dogs brought into state
Any person who shall bring or cause to be brought into this State any dog licensed in another State for the current year, and bearing a registration tag, and shall keep the same or permit the same to be kept within the State for a period of more than ninety days shall immediately apply for a license and registration tag for each such dog unless such dog be licensed under section eight of this act.

Any person who shall bring or cause to be brought into this State any unlicensed dog and shall keep the same or permit the same to be kept within the State for a period of more than ten days shall immediately apply for a license and registration tag for each such dog unless such dog be licensed under section eight of this act.

L.1941, c. 151, p. 497, s. 6.



Section 4:19-15.7 - Removing Tag From Dog Without Owner's Consent; Attaching Tag To Another Dog

4:19-15.7. Removing tag from dog without owner's consent; attaching tag to another dog
No person, except an officer in the performance of his duties shall remove a registration tag from the collar of any dog without the consent of the owner, nor shall any person attach a registration tag to a dog for which it was not issued.

L.1941, c. 151, p. 497, s. 7.



Section 4:19-15.8 - Licensing Of Kennel, Pet Shop, Shelter, Pound.

4:19-15.8 Licensing of kennel, pet shop, shelter, pound.

8. a. Any person who keeps or operates or proposes to establish a kennel, a pet shop, a shelter or a pound shall apply to the clerk or other official designated to license dogs in the municipality where such establishment is located, for a license entitling him to keep or operate such establishment.

The application shall describe the premises where the establishment is located or is proposed to be located, the purpose or purposes for which it is to be maintained, and shall be accompanied by the written approval of the local municipal and health authorities showing compliance with the local and State rules and regulations governing location of and sanitation at such establishments.

b.All licenses issued for a kennel, pet shop, shelter, or pound shall state the purpose for which the establishment is maintained, and all licenses shall expire on the last day of June of each year, and be subject to revocation by the municipality on recommendation of the Department of Health or the local board of health for failure to comply with the rules and regulations of the State department or local board governing the same, after the owner has been afforded a hearing by either the State department or local board, except as provided in subsection c. of this section.

Any person holding a license shall not be required to secure individual licenses for dogs owned by a licensee and kept at the establishments; the licenses shall not be transferable to another owner or different premises.

c.The license for a pet shop shall be subject to review by the municipality, upon recommendation by the Department of Health or the local health authority for failure by the pet shop to comply with the rules and regulations of the State department or local health authority governing pet shops or if the pet shop meets the criteria for recommended suspension or revocation provided under subsection c. or d. of section 5 of P.L.1999, c.336 (C.56:8-96), after the owner of the pet shop has been afforded a hearing pursuant to subsection e. of section 5 of P.L.1999, c.336 (C.56:8-96).

The municipality, based on the criteria for the recommendation of the local health authority provided under subsections c. and d. of section 5 of P.L.1999, c.336 (C.56:8-96), may suspend the license for 90 days or may revoke the license if it is determined at the hearing that the pet shop: (1) failed to maintain proper hygiene and exercise reasonable care in safeguarding the health of animals in its custody or (2) sold a substantial number of animals that the pet shop knew, or reasonably should have known, to be unfit for purchase.

d.The municipality may issue a license for a pet shop that permits the pet shop to sell pet supplies for all types of animals, including cats and dogs, and sell animals other than cats and dogs but restricts the pet shop from selling cats or dogs, or both.

e.Every pet shop licensed in the State shall submit annually and no later than May 1 of each year records of the total number of cats and dogs, respectively, sold by the pet shop each year to the municipality in which it is located, and the municipality shall provide this information to the local health authority.

L.1941, c.151, s.8; amended 1982, c.203, s.3. 1999, c.336, s.6; 2012, c.17, s.5.



Section 4:19-15.9 - License Fees For Kennels And Pet Shops; No Fee For Shelter Or Pound

4:19-15.9. License fees for kennels and pet shops; no fee for shelter or pound
The annual license fee for a kennel providing accommodations for ten or less dogs shall be ten dollars ($10.00) and for more than ten dogs twenty-five dollars ($25.00). The annual license fee for a pet shop shall be ten dollars ($10.00). No fee shall be charged for a shelter or pound.

L.1941, c. 151, p. 498, s. 9.



Section 4:19-15.10 - Kennels, Pet Shops, Shelters Or Pounds; Permitting Dogs To Go Off Premises

4:19-15.10. Kennels, pet shops, shelters or pounds; permitting dogs to go off premises
No dog kept in a kennel, pet shop, shelter or pound shall be permitted off such premises, except on leash or in a crate or other safe control.

L.1941, c. 151, p. 498, s. 10.



Section 4:19-15.11 - Disposition Of Fees Collected

4:19-15.11. Disposition of fees collected
License fees and other moneys collected or received under the provisions of sections 3, 8, 9 and 16 of this act, except registration tag fees, shall be forwarded to the treasurer of the municipality within 30 days after collection or receipt and shall be placed in a special account separate from any of the other accounts of the municipality and shall be used for the following purposes only; for collecting, keeping and disposing of dogs liable to seizure under this act or under local dog control ordinances; for local prevention and control of rabies; for providing antirabic treatment under the direction of the local board of health for any person known or suspected to have been exposed to rabies, for payment of damage to or losses of poultry and domestic animals, except dogs and cats, caused by a dog or dogs and for administering the provisions of this act. Any unexpended balance remaining in such special account shall be retained therein until the end of the third fiscal year following and may be used for any of the purposes set forth in this section. At the end of the said third fiscal year following, and at the end of each fiscal year thereafter, there shall be transferred from such special account to the general funds of the municipality any amount then in such account which is in excess of the total amount paid into said special account during the last 2 fiscal years next preceding.

The registration tag fee for each dog shall be forwarded within 30 days after collection by the clerk or other official designated to license dogs to the State Department of Health which department shall forward said sum to the State Treasurer who shall place all such moneys in a special account for use only by the State Department of Health in administering this act and for the prevention and control of rabies throughout the State, and such account is hereby declared to be a trust fund not subject to legislative appropriation. At the end of the third fiscal year following the adoption of this act and at the end of each fiscal year thereafter, there shall be withdrawn from this trust fund and transferred to the general funds of the State any amount then in such fund which is in excess of the total amount paid into such fund during the last 2 fiscal years next preceding.

L.1941, c. 151, p. 498, s. 11. Amended by L.1966, c. 64, s. 2; L.1981, c. 235, s. 3, eff. July 27, 1981.



Section 4:19-15.12 - Fee For Dog License.

4:19-15.12 Fee for dog license.

12. a. The governing body of each municipality may, by ordinance, fix the sum to be paid annually for a dog license and each renewal thereof, as required by section 3 of this act, which sum shall be not less than $1.50 or more than $21; provided however, that the governing body may by ordinance, provide for a reduction or waiver of the sum to be paid by an owner who presents a certificate signed by a licensed veterinarian stating that the dog has been spayed or neutered. In the absence of any local ordinance, the fee for all dog licenses shall be $1.50.

b.The governing body of each municipality, may, by ordinance, fix the sum to be paid for a 3-year dog license and each renewal thereof, which sum shall be not more than 3 times the sum charged for an annual license under subsection a. of this section. In the absence of such a local ordinance, the license fee for a 3-year dog license shall be $4.50. The Department of Health shall promulgate appropriate regulations concerning veterinarians' certificates for rabies inoculations of dogs for 3-year periods in connection with licenses issued under this subsection.

L.1941, c.151, s.12; amended 1954, c.118; 1966, c.64, s.3; 1978, c.168; 2007, c.7; 2012, c.17, s.6.



Section 4:19-15.13 - List Of Licensed Kennels, Pet Shops, Shelters And Pounds

4:19-15.13. List of licensed kennels, pet shops, shelters and pounds
The clerk or other official designated to license dogs in the municipality shall forward to the State Department of Health a list of all kennels, pet shops, shelters and pounds licensed within thirty days after the licenses therefor are issued, which list shall include the name and address of the licensee and the kind of license issued.

L.1941, c. 151, p. 499, s. 13.



Section 4:19-15.14 - Rules And Regulations For Kennels, Pet Shops, Shelters And Pounds

4:19-15.14. Rules and regulations for kennels, pet shops, shelters and pounds
The State Department of Health shall, within six months of the approval of this act and with the co-operation and assistance of the State Department of Agriculture, prepare and promulgate rules and regulations governing the sanitary conduct and operation of kennels, pet shops, shelters and pounds, to preserve sanitation therein and prevent the spread of rabies and other diseases of dogs within and from such establishments.

Such rules and regulations shall be enforced by the State Department of Health and by local boards of health.

L.1941, c. 151, p. 500, s. 14.



Section 4:19-15.14A - Animal facilities, use of artificial turf in outdoor enclosures.

4:19-15.14a Animal facilities, use of artificial turf in outdoor enclosures.
1. Notwithstanding the provisions of section 14 of P.L.1941, c.151 (C.4:19-15.14) and any rule or regulation adopted pursuant thereto to the contrary, the surfaces of an outdoor animal enclosure of a kennel, pet shop, shelter, or pound may be constructed of artificial turf.

L.2016, c.44, s.1.



Section 4:19-15.16 - Unclaimed Dogs Or Other Animals To Be Euthanized, Offered For Adoption.

4:19-15.16 Unclaimed dogs or other animals to be euthanized, offered for adoption.

16. a. The certified animal control officer appointed by the governing body of the municipality shall take into custody and impound any animal, to thereafter be euthanized or offered for adoption, as provided in this section:

(1)Any dog off the premises of the owner or of the person charged with the care of the dog, which is reasonably believed to be a stray dog;

(2)Any dog off the premises of the owner or the person charged with the care of the dog without a current registration tag on its collar or elsewhere;

(3)Any female dog in season off the premises of the owner or the person charged with the care of the dog;

(4)Any dog or other animal which is suspected to be rabid; or

(5)Any dog or other animal off the premises of the owner or the person charged with its care that is reported to, or observed by, a certified animal control officer to be ill, injured, or creating a threat to public health, safety, or welfare, or otherwise interfering with the enjoyment of property.

b.If an animal taken into custody and impounded pursuant to subsection a. of this section has a collar or harness with identification of the name and address of any person, or has a registration tag, or has a microchip with an identification number that can be traced to the owner or person charged with the care of the animal, or the owner or the person charged with the care of the animal is otherwise known, the certified animal control officer shall ascertain the name and address of the owner or the person charged with the care of the animal, and serve to the identified person as soon as practicable, a notice in writing that the animal has been seized and will be liable to be offered for adoption or euthanized if not claimed within seven days after the service of the notice.

c.A notice required pursuant to this section may be served: (1) by delivering it to the person on whom it is to be served, or by leaving it at the person's usual or last known place of residence or the address given on the collar, harness, or microchip identification; or (2) by mailing the notice to that person at the person's usual or last known place of residence, or to the address given on the collar, harness or microchip identification.

d.A shelter, pound, or kennel operating as a shelter or pound receiving an animal from a certified animal control officer pursuant to subsection a. of this section, or from any other individual, group, or organization, shall hold the animal for at least seven days before offering it for adoption, or euthanizing, relocating, or sterilizing the animal, except if:

(1)the animal is surrendered voluntarily by its owner to the shelter, pound, or kennel operating as a shelter or pound, in which case the provisions of subsection e. of this section shall apply; or

(2)the animal is suspected of being rabid, in which case the provisions of subsection j. of this section shall apply.

e.If a shelter, pound or kennel operating as a shelter or pound is not required to hold an animal for at least seven days pursuant to paragraph (1) of subsection d. of this section, the shelter, pound, or kennel operating as a shelter or pound:

(1)shall offer the animal for adoption for at least seven days before euthanizing it; or

(2)may transfer the animal to an animal rescue organization facility or a foster home prior to offering it for adoption if such a transfer is determined to be in the best interest of the animal by the shelter, pound, or kennel operating as a shelter or pound.

f.Except as otherwise provided for under subsection e. of this section, no shelter, pound, or kennel operating as a shelter or pound receiving an animal from a certified animal control officer may transfer the animal to an animal rescue organization facility or a foster home until the shelter, pound, or kennel operating as a shelter or pound has held the animal for at least seven days.

g.If the owner or the person charged with the care of the animal seeks to claim it within seven days, or after the seven days have elapsed but before the animal has been adopted or euthanized, the shelter, pound, or kennel operating as a shelter or pound:

(1)shall, in the case of a cat or dog, release it to the owner or person charged with its care, provided the owner or person charged with the care of the animal provides proof of ownership, which may include a valid cat or dog license, registration, rabies inoculation certificate, or documentation from the owner's veterinarian that the cat or dog has received regular care from that veterinarian;

(2)may, in the case of a cat or dog, charge the cost of sterilizing the cat or dog, if the owner requests such sterilizing when claiming it; and

(3)may require the owner or person charged with the care of the animal to pay all the animal's expenses while in the care of the shelter, pound, or kennel operating as a shelter or pound, not to exceed $4 per day.

h.If the animal remains unclaimed, is not claimed due to the failure of the owner or other person to comply with the requirements of this section, or is not adopted after seven days after the date on which notice is served pursuant to subsection c. of this section or, if no notice can be served, not less than seven days after the date on which the animal was impounded, the impounded animal may be placed in a foster home, transferred to another shelter, pound, kennel operating as a shelter or pound, or animal rescue organization facility, or euthanized in a manner causing as little pain as possible and consistent with the provisions of R.S.4:22-19.

i.At the time of adoption, the right of ownership in the animal shall transfer to the new owner. No dog or other animal taken into custody, impounded, sent or otherwise brought to a shelter, pound, or kennel operating as a shelter or pound shall be sold or otherwise be made available for the purpose of experimentation. Any person who sells or otherwise makes available any such dog or other animal for the purpose of experimentation shall be guilty of a crime of the fourth degree.

j.Any animal seized under this section suspected of being rabid shall be immediately reported to the executive officer of the local board of health and to the Department of Health, and shall be quarantined, observed, and otherwise handled and dealt with as appropriate for an animal suspected of being rabid or as required by the Department of Health for the animals.

k.When a certified animal control officer takes into custody and impounds, or causes to be taken into custody and impounded, an animal, the certified animal control officer may place the animal in the custody of, or cause the animal to be placed in the custody of, only a licensed shelter, pound, or kennel operating as a shelter or pound. The certified animal control officer may not place the animal in the custody of, or cause the animal to be placed in the custody of, any animal rescue organization facility, foster home, or other unlicensed facility. However, the licensed shelter, pound, or kennel operating as a shelter or pound may place the animal in an animal rescue organization facility, foster home, or other unlicensed facility if necessary pursuant to subsection e. or h. of this section.

l.Notwithstanding the provisions of this section and sections 3 and 4 of P.L.2011, c.142 (C.4:19-15.30 and C.4:19-15.31) to the contrary, no cat or dog being transferred between shelters, pounds, or kennels operating as shelters or pounds, or being transferred to an animal rescue organization facility or placed in a foster home, shall be required to be sterilized prior to that transfer.

L.1941, c.151, s.16; amended 1959, c.33; 1973, c.161, s.2; 1974, c.69, s.1; 1977, c.231, s.2; 1978, c.186; 1983, c.525, s.2; 1987, c.376; 1997, c.324; 2011, c.142, s.2; 2012, c.17, s.7.



Section 4:19-15.16A - Rules, Regulations Concerning Training, Educational Qualifications For Animal Control Officers.

4:19-15.16a Rules, regulations concerning training, educational qualifications for animal control officers.

3. a. The Commissioner of Health shall, within 120 days after the effective date of P.L.1983, c.525, and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations concerning the training and educational qualifications for the certification of animal control officers, including, but not limited to, a course of study approved by the commissioner and the Police Training Commission, in consultation with the New Jersey Certified Animal Control Officers Association, which acquaints a person with:

(1)The law as it affects animal control, animal welfare, and animal cruelty;

(2)Animal behavior and the handling of stray or diseased animals;

(3)Community safety as it relates to animal control; and

(4)The law enforcement methods and techniques required for an animal control officer to properly exercise the authority to investigate and sign complaints and arrest without warrant pursuant to section 8 of P.L.1997, c.247 (C.4:19-15.16c), including, but not limited to, those methods and techniques which relate to search, seizure, and arrest. The training in law enforcement methods and techniques described pursuant to this paragraph shall be part of the course of study for an animal control officer only when required by the governing body of a municipality pursuant to section 4 of P.L.1983, c.525 (C.4:19-15.16b).

Any person 18 years of age or older may satisfy the courses of study established pursuant to this subsection at that person's own time and expense; however, nothing in this section shall be construed as authorizing a person to exercise the powers and duties of an animal control officer absent municipal appointment or authorization pursuant to section 4 of P.L.1983, c.525 (C.4:19-15.16b).

b. (1) The commissioner shall provide for the issuance of a certificate to a person who possesses, or acquires, the training and education required to qualify as a certified animal control officer pursuant to paragraphs (1) through (3) of subsection a. of this section and to a person who has been employed in the State of New Jersey in the capacity of, and with similar responsibilities to those required of, a certified animal control officer pursuant to the provisions of P.L.1983, c.525, for a period of three years before January 17, 1987. The commissioner shall not issue a certificate to any person convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes.

(2)The commissioner shall revoke the certificate of any person convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes, and shall place the name of the person on the list established pursuant to subsection c. of this section.

c. (1) The commissioner shall establish a list of all persons issued a certificate pursuant to subsection b. of this section (a) for whom that certificate has been revoked, or (b) who have been convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes. The commissioner shall provide each municipality in the State with a copy of this list within 30 days after the list is established and not less often than annually thereafter if no revised list required pursuant to paragraph (2) of this subsection has been issued in the interim.

(2)Upon receipt of a notice required pursuant to section 3 or 4 of P.L.2003, c.67 (C.4:22-57 or C.2B:12-17.1) involving a person who has been issued a certificate pursuant to subsection b. of this section, the commissioner shall add to the list the name of the person convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes according to the notice, and shall issue a copy of the revised list to each municipality within 30 days after receipt of any notice.

L.1983, c.525, s.3; amended 1997, c.247, s.2; 2003, c.67, s.1; 2012, c.17, s.8.



Section 4:19-15.16B - Appointment Of Certified Animal Control Officer.

4:19-15.16b Appointment of certified animal control officer.

4.The governing body of a municipality shall, within three years of the effective date of P.L.1983, c.525, appoint a certified animal control officer who shall be responsible for animal control within the jurisdiction of the municipality and who shall enforce and abide by the provisions of section 16 of P.L.1941, c.151 (C.4:19-15.16). The governing body shall not appoint a certified animal control officer, shall not contract for animal control services with any company that employs a certified animal control officer, and shall revoke the appointment of a certified animal control officer, who has been convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes or whose name is on the list or any revision thereto established and provided by the Commissioner of Health pursuant to subsection c. of section 3 of P.L.1983, c.525 (C.4:19-15.16a). The governing body shall, within 30 days after receipt thereof, review any such list or revision thereto received by the municipality and shall, within that 30-day period, take action accordingly as required pursuant to this section.

The governing body may authorize the certified animal control officer to investigate and sign complaints, arrest violators, and otherwise act as an officer for detection, apprehension, and arrest of offenders against the animal control, animal welfare and animal cruelty laws of the State, and ordinances of the municipality, if the officer has completed the training required pursuant to paragraph 4 of subsection a. of section 3 of P.L.1983, c.525 (C.4:19-15.16a). Only certified animal control officers who have completed the training may be authorized by the governing body to so act as an officer for detection, apprehension, and arrest of offenders; however, officers who have completed the training shall not have the authority to so act unless authorized by the governing body which is employing the officer or contracting for the officer's services.

L.1983, c.525, s.4; amended 1997, c.247, s.3; 2000, c.17; 2003, c.67, s.2; 2012, c.17, s.9.



Section 4:19-15.16C - Powers, Authority Of Certified Animal Control Officer.

4:19-15.16c Powers, authority of certified animal control officer.

8. A certified animal control officer authorized pursuant to section 4 of P.L.1983, c.525 (C.4:19-15.16b) shall have the power and authority, within the jurisdiction of the municipality or other entity employing, or contracting for, the animal control officer to:

a. Enforce all laws or ordinances enacted for the protection of animals, including, but not limited to, animal control, animal welfare and animal cruelty laws of the State and ordinances of the municipality;

b. Investigate and sign complaints concerning any violation of an animal control, animal welfare or animal cruelty law of the State or ordinance of the municipality; and

c. Act, by virtue of the officer's appointment or employment and in addition to any other power and authority, as an officer for the detection, apprehension and arrest of offenders against the animal control, animal welfare and animal cruelty laws of the State and ordinances of the municipality.

Upon a request for assistance by a municipality or other entity that does not employ, or contract for, the certified animal control officer, a certified animal control officer may, within the jurisdiction of that municipality or other entity making the request, exercise the powers and authority granted pursuant to this section.

L.1997,c.247,s.8.



Section 4:19-15.16D - Forwarding Of Copy Of Complaint, Summons, Arrest Warrant Or Report.

4:19-15.16d Forwarding of copy of complaint, summons, arrest warrant or report.

9. A certified animal control officer who signs a complaint, issues a summons, makes an arrest, or otherwise acts pursuant to his authority pursuant to P.L.1983, c.525, R.S.4:22-44, or section 8 of P.L.1997, c.247 (C.4:19-15.16c) shall forward within five business days a copy of that complaint, summons, or arrest warrant or report to the New Jersey Society for the Prevention of Cruelty to Animals and shall forward a report of any related court action within thirty calendar days of final disposition.

L.1997,c.247,s.9.



Section 4:19-15.17 - Seizure Of Dogs, Going On Premises For

4:19-15.17. Seizure of dogs, going on premises for
Any officer or agent authorized or empowered to perform any duty under this act is hereby authorized to go upon any premises to seize for impounding any dog or dogs which he may lawfully seize and impound when such officer is in immediate pursuit of such dog or dogs, except upon the premises of the owner of the dog if said owner is present and forbids the same.

L.1941, c. 151, p. 502, s. 17.



Section 4:19-15.18 - Interfering With Persons Performing Duties Under Act

4:19-15.18. Interfering with persons performing duties under act
No person shall hinder, molest or interfere with anyone authorized or empowered to perform any duty under this act.

L.1941, c. 151, p. 502, s. 18.



Section 4:19-15.19 - Violations Of Act Or Rules; Penalty.

4:19-15.19 Violations of act or rules; penalty.

19.Except as otherwise provided in this act, any person who violates or who fails or refuses to comply with sections 2, 4, 6, 7, 8, 10, or 18 of this act or the rules and regulations promulgated by the Department of Health pursuant to section 14 of this act, shall be liable to a penalty of not less than $5.00 nor more than $50 for each offense, to be recovered by and in the name of the Commissioner of Health, or by and in the name of the local board of health of the municipality, or by and in the name of the municipality, as the case may be, except that for the first offense in cases of violations of sections 2, 4, and 6 of this act, the penalty shall be not less than $1.00 nor more than $50, to be recovered in the same manner.

L.1941, c.151, s.19; amended 1942, c.132; 1974, c.69, s.2; 2012, c.17, s.10.



Section 4:19-15.20 - Penalty To Be Paid To Plaintiff; Disposition.

4:19-15.20 Penalty to be paid to plaintiff; disposition.

20.Any penalty recovered in an action brought under the provisions of this act shall be paid to the plaintiff therein. When the plaintiff is the Commissioner of Health, the penalty shall be paid by the commissioner into the treasury of the State. When the plaintiff is a local board of health the penalty shall be paid by the local board into the treasury of the municipality within which the local board has jurisdiction.

L.1941, c.151, s.20; amended 2012, c.17, s.11.



Section 4:19-15.21 - Courts Of Jurisdiction, Summary Hearing, Process

4:19-15.21. Courts of jurisdiction, summary hearing, process
21. The Superior Court and the municipal courts shall have jurisdiction to hear and determine in a summary manner proceedings for violations of any of the provisions of this act. Penalties for such violations shall be enforced and recovered pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) at the suit of the Commissioner of Health of the State of New Jersey or of the local board of health or the municipality. Process shall be either in the nature of a summons or warrant.

L.1941,c.151,s.21; amended 1953, c.5, s.49; 1991,c.91,s.174.



Section 4:19-15.23 - Refusal To Pay Judgment; Confinement In Jail

4:19-15.23. Refusal to pay judgment; confinement in jail
The court shall cause a defendant who refuses or neglects to pay forthwith the amount of a judgment rendered against him and the costs and charges incident thereto, to be committed to the county jail for a period not exceeding ten days in the case of a first conviction, and in the case of a conviction for a second, subsequent or continuing violation, for a period not exceeding thirty days.

L.1941, c. 151, p. 504, s. 23.



Section 4:19-15.27 - Act Inapplicable To Veterinarians' Establishments

4:19-15.27. Act inapplicable to veterinarians' establishments
No provision of this act shall be construed to apply to any establishment wherein or whereon dogs are received or kept for diagnostic, medical, surgical, or other treatments, owned by and operated under the immediate supervision of a graduate veterinarian licensed in the State of New Jersey.

L.1941, c. 151, p. 506, s. 27.



Section 4:19-15.28 - Statutes Repealed

4:19-15.28. Statutes repealed
Sections 4:19-10, 4:19-11, 4:19-12, 4:19-13, 4:19-14, 4:19-15, 40:52-5, 40:52-6 of the Revised Statutes are hereby repealed.

L.1941, c. 151, p. 506, s. 28.



Section 4:19-15.29 - Effective Date

4:19-15.29. Effective date
This act shall take effect November first, one thousand nine hundred and forty-one.

L.1941, c. 151, p. 506, s. 29.



Section 4:19-15.30 - "Pet Sterilization Pilot Program."

4:19-15.30 "Pet Sterilization Pilot Program."

3. a. The Department of Health shall develop and establish a pilot program to be known as the "Pet Sterilization Pilot Program." The pilot program shall operate in any county with significant animal overpopulation issues that is selected for the program by the Commissioner of Health and agrees to participate in the program. Upon the county's agreement to participate, every shelter, pound, and kennel operating as a shelter or pound in the county shall participate in the pilot program.

b.A shelter, pound, or kennel operating as a shelter or pound in a county participating in the pilot program established under subsection a. of this section shall require every cat or dog to be sterilized before releasing it to a person adopting a cat or dog from the shelter, pound, or kennel operating as a shelter or pound when adoption is permitted pursuant to section 16 of P.L.1941, c.151 (C.4:19-15.16), except as provided under section 4 of P.L.2011, c.142 (C.4:19-15.31). The shelter, pound, or kennel operating as a shelter or pound may charge the person adopting the animal the cost of sterilization.

c.The pilot program shall operate for a period of at least two years. No later than two years after the pilot program is established and becomes operative, the Commissioner of Health shall submit a written report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature. The report shall contain information on the implementation of the pilot program and shall include the recommendation of the commissioner on the feasibility of implementing the pilot program on a Statewide basis.

L.2011, c.142, s.3; amended 2012, c.17, s.12.



Section 4:19-15.31 - Exceptions To Sterilization Requirement For Adopted Animals.

4:19-15.31 Exceptions to sterilization requirement for adopted animals.

4. a. Pursuant to the pilot program established under section 3 of P.L.2011, c.142 (C.4:19-15.30), a person may adopt and remove a cat or dog from a shelter, pound, or kennel operating as a shelter or pound, without sterilizing the cat or dog, if: (1) the cat or dog is less than six months old; and (2) the person pays a refundable deposit, the amount of which is to be established by the shelter, pound, or kennel operating as a shelter or pound.

b.The shelter, pound, or kennel operating as a shelter or pound shall refund the deposit required pursuant to subsection a. of this section if, within 180 days after the date of adoption, the person who adopted the cat or dog submits a certification from a licensed veterinarian that the cat or dog (1) has been sterilized, or (2) cannot be sterilized because it would be detrimental to the health of the cat or dog for reasons other than age. The shelter, pound, or kennel operating as a shelter or pound shall issue the refund within 30 days after receipt of the licensed veterinarian's certification.

c.A person adopting a cat or dog that cannot be sterilized for reasons other than age may remove the cat or dog from the shelter, pound, or kennel operating as a shelter or pound without paying a deposit on the cat or dog, provided that a licensed veterinarian has certified the cat or dog cannot be sterilized because it would be detrimental to the health of the cat or dog for reasons other than age.

L.2011, c.142, s.4.



Section 4:19-15.32 - Impounded Cat, Dog, Search For Owner Prior To Release To Adopter, Euthanization.

4:19-15.32 Impounded cat, dog, search for owner prior to release to adopter, euthanization.

5. a. When a cat or dog is put in the custody of and impounded with a shelter, pound, or kennel operating as a shelter or pound, or an animal rescue organization facility receives a cat or dog, the shelter, pound, kennel operating as a shelter or pound, or animal rescue organization facility shall, if the identity of the owner is not known, scan the animal for microchip identification, provided the shelter, pound, kennel operating as a shelter or pound, or animal rescue organization facility has such technology available.

b.Prior to release of any cat or dog for adoption, transfer to another facility or foster home, or euthanasia of the cat or dog, the shelter, pound, kennel operating as a shelter or pound, or animal rescue organization facility shall, if the identity of the owner is not known, scan the cat or dog for microchip identification, provided the shelter, pound, kennel operating as a shelter or pound, or animal rescue organization facility has such technology available.

c.If either scan required pursuant to subsection a. or b. of this section reveals information concerning the owner of the cat or dog, the shelter, pound, kennel operating as a shelter or pound, or animal rescue organization facility shall immediately seek to contact and notify the owner of the whereabouts of the cat or dog. Furthermore, if microchip identification is found, the shelter, pound, kennel operating as a shelter or pound, or animal rescue organization facility shall hold the animal for at least seven days after the notification to the owner.

L.2011, c.142, s.5.



Section 4:19-15.33 - Registry Of Animal Rescue Organizations, Facilities.

4:19-15.33 Registry of animal rescue organizations, facilities.

6. a. The Department of Health shall establish a registry of animal rescue organizations and their facilities in the State. Any animal rescue organization may voluntarily participate in the registry.

b.The department, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt any rules and regulations determined necessary to implement the voluntary registry and coordinate its use with the provisions of P.L.2011, c.142 (C.4:19-15.30 et al.) and section 16 of P.L.1941, c.151 (C.4:19-15.16).

L.2011, c.142, s.6; amended 2012, c.17, s.13.



Section 4:19-16 - Liability Of Owner Regardless Of Viciousness Of Dog

4:19-16. Liability of owner regardless of viciousness of dog
The owner of any dog which shall bite a person while such person is on or in a public place, or lawfully on or in a private place, including the property of the owner of the dog, shall be liable for such damages as may be suffered by the person bitten, regardless of the former viciousness of such dog or the owner's knowledge of such viciousness.

For the purpose of this section, a person is lawfully upon the private property of such owner when he is on the property in the performance of any duty imposed upon him by the laws of this state or the laws or postal regulations of the United States, or when he is on such property upon the invitation, express or implied, of the owner thereof.



Section 4:19-17 - Findings, Declarations

4:19-17. Findings, declarations
The Legislature finds and declares that certain dogs are an increasingly serious and widespread threat to the safety and welfare of citizens of this State by virtue of their unprovoked attacks on, and associated injury to, individuals and other animals; that these attacks are in part attributable to the failure of owners to confine and properly train and control these dogs; that existing laws at the local level inadequately address this problem; and that it is therefore appropriate and necessary to impose a uniform set of State requirements on the owners of vicious or potentially dangerous dogs.

L.1989, c.307, s.1.



Section 4:19-18 - Definitions

4:19-18. Definitions
2. As used in this act:



"Animal control officer" means a certified municipal animal control officer or, in the absence of such an officer, the chief law enforcement officer of the municipality or his designee.

"Department" means the Department of Health.



"Dog" means any dog or dog hybrid.



"Domestic animal" means any cat, dog, or livestock other than poultry.



"Potentially dangerous dog" means any dog or dog hybrid declared potentially dangerous by a municipal court pursuant to section 7 of P.L.1989, c.307 (C.4:19-23).

"Vicious dog" means any dog or dog hybrid declared vicious by a municipal court pursuant to section 6 of P.L.1989, c.307 (C.4:19-22).

L.1989,c.307,s.2; amended 1994,c.187,s.1.



Section 4:19-19 - Impoundment Of Dog

4:19-19. Impoundment of dog
An animal control officer shall seize and impound a dog when the officer has reasonable cause to believe that the dog:

a. attacked a person and caused death or serious bodily injury as defined in N.J.S.2C:11-1(b) to that person;

b. caused bodily injury as defined in N.J.S.2C:11-1(a) to a person during an unprovoked attack and poses a serious threat of harm to persons or domestic animals;

c. engaged in dog fighting activities as described in R.S.4:22-24 and R.S.4:22-26; or

d. has been trained, tormented, badgered, baited or encouraged to engage in unprovoked attacks upon persons or domestic animals.



The dog shall be impounded until the final disposition as to whether the dog is vicious or potentially dangerous. Subject to the approval of the municipal health officer, the dog may be impounded in a facility or other structure agreeable to the owner.

L.1989, c.307, s.3.



Section 4:19-20 - Notification Of Owner Of Dog; Hearing

4:19-20. Notification of owner of dog; hearing
4. a. The animal control officer shall notify the municipal court and the municipal health officer immediately that he has seized and impounded a dog pursuant to section 3 of P.L.1989, c.307 (C.4:19-19), or that he has reasonable cause to believe that a dog has killed another domestic animal and that a hearing is required. The animal control officer shall through a reasonable effort attempt to determine the identity of the owner of any dog seized and impounded pursuant to section 3 of P.L.1989, c.307. If its owner cannot be identified within seven days, that dog may be humanely destroyed.

b. The animal control officer shall, within three working days of the determination of the identity of the owner of a dog seized and impounded pursuant to section 3 of P.L.1989, c.307 (C.4:19-19), notify by certified mail, return receipt requested, the owner concerning the seizure and impoundment, and that, if the owner wishes, a hearing will be held to determine whether the impounded dog is vicious or potentially dangerous. This notice shall also require that the owner return within seven days, by certified mail or hand delivery, a signed statement indicating whether he wishes the hearing to be conducted or, if not, to relinquish ownership of the dog, in which case the dog may be humanely destroyed. If the owner cannot be notified by certified mail, return receipt requested, or refuses to sign for the certified letter, or does not reply to the certified letter with a signed statement within seven days of receipt, the dog may be humanely destroyed.

L.1989,c.307,s.4; amended 1994,c.187,s.2.



Section 4:19-21.1 - Settlement Agreements, Immunity Of Municipality

4:19-21.1. Settlement agreements, immunity of municipality
12. Notwithstanding any provision in P.L.1989, c.307 (C.4:19-17 et seq.) to the contrary, the municipality and the owner of the dog may settle and dispose of the matter at any time in such manner and according to such terms and conditions as may be mutually agreed upon. Notwithstanding any provision of P.L.1989, c.307 to the contrary, no municipality or any of its employees shall have any liability by virtue of having entered into any settlement agreement pursuant to this section, or for any action or inaction related to the entry into such agreement, for any injuries or damages caused thereafter by the dog. The municipality may, as a condition of the settlement agreement, also require that the owner of the dog hold the municipality harmless for any legal expenses or fees the municipality may incur in defending against any cause of action brought against the municipality notwithstanding the prohibition against such causes of action set forth in this section.

L.1994,c.187,s.12.



Section 4:19-22 - Dog Declared Vicious By Municipal Court; Conditions

4:19-22. Dog declared vicious by municipal court; conditions
6. a. The municipal court shall declare the dog vicious if it finds by clear and convincing evidence that the dog:

(1) killed a person or caused serious bodily injury as defined in N.J.S.2C:11-1(b) to a person; or

(2) has engaged in dog fighting activities as described in R.S.4:22-24 and R.S.4:22-26.

b. A dog shall not be declared vicious for inflicting death or serious bodily injury as defined in N.J.S.2C:11-1(b) upon a person if the dog was provoked. The municipality shall bear the burden of proof to demonstrate that the dog was not provoked.

c. If the municipal court declares a dog to be vicious, and no appeal is made of this ruling pursuant to section 9 of P.L.1989, c.307 (C.4:19-25), the dog shall be destroyed in a humane and expeditious manner, except that no dog may be destroyed during the pendency of an appeal.

L.1989,c.307,s.6; amended 1994,c.187,s.3.



Section 4:19-23 - Dog Declared Potentially Dangerous; Conditions.

4:19-23 Dog declared potentially dangerous; conditions.

7. a. The municipal court shall declare a dog to be potentially dangerous if it finds by clear and convincing evidence that the dog:

(1)caused bodily injury as defined in N.J.S.2C:11-1(a) to a person during an unprovoked attack, and poses a serious threat of bodily injury or death to a person, or

(2)severely injured or killed another domestic animal, and

(a)poses a threat of serious bodily injury or death to a person; or

(b)poses a threat of death to another domestic animal, or

(3)has been trained, tormented, badgered, baited or encouraged to engage in unprovoked attacks upon persons or domestic animals.

b.A dog shall not be declared potentially dangerous for:

(1)causing bodily injury as defined in N.J.S.2C:11-1(a) to a person if the dog was provoked, or

(2)severely injuring or killing a domestic animal if the domestic animal was the aggressor.

For the purposes of paragraph (1) of this subsection, the municipality shall bear the burden of proof to demonstrate that the dog was not provoked.

L.1989,c.307,s.7; amended 1994, c.187, s.4; 2002, c.24.



Section 4:19-24 - Registration Of Potentially Dangerous Dog; Conditions

4:19-24. Registration of potentially dangerous dog; conditions
8. If the municipal court declares the dog to be potentially dangerous, it shall issue an order and a schedule for compliance which, in part:

a. shall require the owner to comply with the following conditions:

(1) to apply, at his own expense, to the municipal clerk or other official designated to license dogs pursuant to section 2 of P.L.1941, c.151 (C.4:19-15.2), for a special municipal potentially dangerous dog license, municipal registration number, and red identification tag issued pursuant to section 14 of this act. The owner shall, at his own expense, have the registration number tattooed upon the dog in a prominent location. A potentially dangerous dog shall be impounded until the owner obtains a municipal potentially dangerous dog license, municipal registration number, and red identification tag;

(2) to display, in a conspicuous manner, a sign on his premises warning that a potentially dangerous dog is on the premises. The sign shall be visible and legible from 50 feet of the enclosure required pursuant to paragraph (3) of this subsection;

(3) to immediately erect and maintain an enclosure for the potentially dangerous dog on the property where the potentially dangerous dog will be kept and maintained, which has sound sides, top and bottom to prevent the potentially dangerous dog from escaping by climbing, jumping or digging and within a fence of at least six feet in height separated by at least three feet from the confined area. The owner of a potentially dangerous dog shall securely lock the enclosure to prevent the entry of the general public and to preclude any release or escape of a potentially dangerous dog by an unknowing child or other person. All potentially dangerous dogs shall be confined in the enclosure or, if taken out of the enclosure, securely muzzled and restrained with a tether approved by the animal control officer and having a minimum tensile strength sufficiently in excess of that required to restrict the potentially dangerous dog's movements to a radius of no more than three feet from the owner and under the direct supervision of the owner;

b. may require the owner to maintain liability insurance in an amount determined by the municipal court to cover any damage or injury caused by the potentially dangerous dog. The liability insurance, which may be separate from any other homeowner policy, shall contain a provision requiring the municipality in which the owner resides to be named as an additional insured for the sole purpose of being notified by the insurance company of any cancellation, termination or expiration of the liability insurance policy.

L.1989,c.307,s.8; amended 1994,c.187,s.5.



Section 4:19-25 - Appeal Of Decision

4:19-25. Appeal of decision
9. The owner of the dog, or the animal control officer in the municipality in which the dog was impounded, may appeal any final decision, order, or judgment, including any conditions attached thereto, of a municipal court pursuant to P.L.1989, c.307 (C.4:19-17 et seq.) by filing an appeal with the Superior Court, Law Division, in accordance with the Rules Governing The Courts of the State of New Jersey pertaining to appeals from courts of limited jurisdiction. The Superior Court shall hear the appeal by conducting a hearing de novo in the manner established by those rules for appeals from courts of limited jurisdiction.

L.1989,c.307,s.9; amended 1994,c.187,s.6.



Section 4:19-26 - Liability Of Owner For Cost Of Impounding, Destroying Dog; Rabies Testing

4:19-26. Liability of owner for cost of impounding, destroying dog; rabies testing
10. a. If a dog is declared vicious or potentially dangerous, and all appeals pertaining thereto have been exhausted, the owner of the dog shall be liable to the municipality in which the dog is impounded for the costs and expenses of impounding and destroying the dog. The municipality may establish by ordinance a schedule of these costs and expenses. The owner shall incur the expense of impounding the dog in a facility other than the municipal pound, regardless of whether the dog is ultimately found to be vicious or potentially dangerous.

b. If the dog has bitten or exposed a person within 10 days previous to the time of euthanasia, its head shall be transported to the New Jersey State Department of Health laboratory for rabies testing.

L.1989,c.307,s.10; amended 1994,c.187,s.7.



Section 4:19-27 - Hearing On Subsequent Actions Of Dog

4:19-27. Hearing on subsequent actions of dog
11. If the municipal court finds that the dog is not vicious or potentially dangerous, the municipal court shall retain the right to convene a hearing to determine whether the dog is vicious or potentially dangerous for any subsequent actions of the dog.

L.1989,c.307,s.11; amended 1994,c.187,s.8.



Section 4:19-28 - Obligations Of Owner Of Potentially Dangerous Dog

4:19-28. Obligations of owner of potentially dangerous dog
12. The owner of a potentially dangerous dog shall:



a. comply with the provisions of P.L.1989, c.307 (C.4:19-17 et seq.) in accordance with a schedule established by the municipal court, but in no case more than 60 days subsequent to the date of determination;

b. notify the licensing authority, local police department or force, and the animal control officer if a potentially dangerous dog is at large, or has attacked a human being or killed a domestic animal;

c. notify the licensing authority, local police department or force, and the animal control officer within 24 hours of the death, sale or donation of a potentially dangerous dog;

d. prior to selling or donating the dog, inform the prospective owner that the dog has been declared potentially dangerous;

e. upon the sale or donation of the dog to a person residing in a different municipality, notify the department and the licensing authority, police department or force, and animal control officer of that municipality of the transfer of ownership and the name, address and telephone of the new owner; and

f. in addition to any license fee required pursuant to section 3 of P.L.1941, c.151 (C.4:19-15.3), pay a potentially dangerous dog license fee to the municipality as provided by section 15 of P.L.1989, c.307 (C.4:19-31).

L.1989,c.307,s.12; amended 1994,c.187,s.9.



Section 4:19-29 - Violation By Owner; Fine, Seizure, Impoundment Of Dog

4:19-29. Violation by owner; fine, seizure, impoundment of dog
13. The owner of a potentially dangerous dog who is found by clear and convincing evidence to have violated this act, or any rule or regulation adopted pursuant thereto, or to have failed to comply with a court's order shall be subject to a fine of not more than $1,000 per day of the violation, and each day's continuance of the violation shall constitute a separate and distinct violation. The municipal court shall have jurisdiction to enforce this section. An animal control officer is authorized to seize and impound any potentially dangerous dog whose owner fails to comply with the provisions of P.L.1989, c.307 (C.4:19-17 et seq.), or any rule or regulation adopted pursuant thereto, or a court's order. The municipal court may order that the dog so seized and impounded be destroyed in an expeditious and humane manner.

L.1989,c.307,s.13; amended 1994,c.187,s.10.



Section 4:19-30 - Municipality To Register, Identify Potentially Dangerous Dogs; Publicize Phone Numbers To Report Violations

4:19-30. Municipality to register, identify potentially dangerous dogs; publicize phone numbers to report violations
14. Each municipality shall:



a. issue a potentially dangerous dog registration number and red identification tag along with a municipal potentially dangerous dog license upon a demonstration of sufficient evidence by the owner to the animal control officer that he has complied with the court's orders. The last three digits of each potentially dangerous dog registration number issued by a municipality will be the three number code assigned to that municipality in the regulations promulgated pursuant to section 17 of P.L.1989, c.307 (C.4:19-33). The animal control officer shall verify, in writing, compliance to the municipal clerk or other official designated to license dogs in the municipality;

b. publicize a telephone number for reporting violations of this act. This telephone number shall be forwarded to the department and any changes in this number shall be reported immediately to the department.

L.1989,c.307,s.14; amended 1994,c.187,s.11.



Section 4:19-31 - Municipality To Establish Fee For Potentially Dangerous Dog License

4:19-31. Municipality to establish fee for potentially dangerous dog license
Every municipality may, by ordinance, fix the sum to be paid annually for a potentially dangerous dog license and each renewal thereof, which sum shall not be less than $150 nor more than $700. In the absence of any local ordinance, the fee for all potentially dangerous dog licenses shall be $150.

L.1989, c.307, s.15.



Section 4:19-32 - Monthly Inspection To Verify Compliance

4:19-32. Monthly inspection to verify compliance
The animal control officer shall inspect the enclosure and the owner's property at least monthly to determine continuing compliance with paragraphs (2) and (3) of subsection a. of section 8 of this act.

L.1989, c.307, s.16.



Section 4:19-33 - Statewide System For Registration Of Potentially Dangerous Dogs

4:19-33. Statewide system for registration of potentially dangerous dogs
The department shall promulgate regulations establishing a uniform Statewide system for municipal registration of potentially dangerous dogs. The regulations shall assign each municipality or other authority registering potentially dangerous dogs a three number code. This three number code shall comprise the last three digits of each registration number issued by that municipality or authority for potentially dangerous dogs and shall be preceded on each dog's identification by a number sequentially issued by the municipality.

L.1989, c.307, s.17.



Section 4:19-34 - Actions Subject To "New Jersey Tort Claims Act"

4:19-34. Actions subject to "New Jersey Tort Claims Act"
Any action undertaken pursuant to the provisions of this act shall be deemed to be an exercise of a government function and shall be subject to the provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.1989, c.307, s.18.



Section 4:19-35 - Fines, Fees, Used For Enforcement By Municipalities

4:19-35. Fines, fees, used for enforcement by municipalities
All fines and fees collected or received by the municipality pursuant to sections 13 and 15 of this act shall be deposited in a special account and used by the municipality to administer and enforce the provisions of this act.

L.1989, c.307,s.20.



Section 4:19-36 - Act To Supersede Inconsistent Local Laws

4:19-36. Act to supersede inconsistent local laws
The provisions of this act shall supersede any law, ordinance, or regulation concerning vicious or potentially dangerous dogs, any specific breed of dog, or any other type of dog inconsistent with this act enacted by any municipality, county, or county or local board of health.

L.1989, c.307, s.21.



Section 4:19-37 - Exemptions For Dogs Used For Law Enforcement Purposes

4:19-37. Exemptions for dogs used for law enforcement purposes
The provisions of this act shall not apply to dogs used for law enforcement activities.

L.1989, c.307, s.22.



Section 4:19-38 - Debarking Silencing Of Dog, Certain Circumstances; Third Degree Crime

4:19-38. Debarking silencing of dog, certain circumstances; third degree crime
1.A person who surgically debarks or silences a dog, or causes the surgical debarking or silencing of a dog, for reasons other than to protect the life or health of the dog as deemed necessary by a duly licensed veterinarian shall be guilty of a crime of the third degree.

L.2002,c.102,s.1.



Section 4:19-39 - Duly Licensed Veterinarian Permitted To Debark, Silence Dog; Penalty

4:19-39. Duly licensed veterinarian permitted to debark, silence dog; penalty
2.No person other than a duly licensed veterinarian may surgically debark or silence a dog. A person who violates this section shall be guilty of a crime of the third degree.

L.2002,c.102,s.2.



Section 4:19-40 - Seizure, Forfeiture Of Dog At Time Of Arrest Of Violator

4:19-40. Seizure, forfeiture of dog at time of arrest of violator
3. a. A dog that has been surgically debarked or silenced may be seized at the time of arrest of a person charged with violating section 1 or 2 of P.L.2002, c.102 (C.4:19-38 or C.4:19-39), or at any time thereafter, and, upon seizure and pending final determination of the charges, shall be kept and cared for in a humane manner by an appropriate and qualified individual or entity as directed by the court.

b.If a person is found guilty of violating section 1 or 2 of P.L.2002, c.102 (C.4:19-38 or C.4:19-39), the court may order forfeiture of a dog seized pursuant to subsection a. of this section for such disposition as the court deems appropriate.

c.The costs of sheltering, feeding, caring for, and treating a dog seized pursuant to subsection a. or forfeited pursuant to subsection b. of this section, including any veterinary expenses incurred for the provision of any of those services and any other reasonably related expenses incurred, shall be borne by the person found guilty of violating section 1 or 2 of P.L.2002, c.102 (C.4:19-38 or C.4:19-39).

L.2002,c.102,s.3.



Section 4:19-41 - Statement Filed By Veterinarian.

4:19-41 Statement filed by veterinarian.

4.Whenever a duly licensed veterinarian surgically debarks or silences a dog, the veterinarian shall prepare and file a written statement with the Department of Health setting forth the veterinary basis for administering the surgery and providing the name and address of the owner, keeper or harborer of the debarked or silenced dog. A veterinarian who fails to comply with the provisions of this section shall be subject to disciplinary action by the State Board of Veterinary Medical Examiners.

L.2002, c.102, s.4; amended 2012, c.17, s.14.



Section 4:19-42 - Issuance Of License, Determination As To Whether Dog Surgically Debarked, Silenced

4:19-42. Issuance of license, determination as to whether dog surgically debarked, silenced
5. a. No municipal clerk or other official designated by the governing body of any municipality to license dogs therein shall grant any such license and official metal registration tag for any dog unless the owner thereof when applying for the license and registration tag indicates whether the dog has been surgically debarked or silenced.

b.A person who knowingly provides false information on a dog license application as to whether a dog has been surgically debarked or silenced shall be guilty of a disorderly persons offense.

c.The municipal clerk or other official designated by the governing body of any municipality to license dogs therein may, upon request of any law enforcement officer or municipal animal control officer, provide notice thereto of the name and address of any person indicating on a dog license application the possession of a surgically debarked or silenced dog.

L.2002,c.102,s.5.



Section 4:19-43 - Information Provided To Prospective Owner

4:19-43. Information provided to prospective owner
6.An owner, keeper or harborer of a dog that has been surgically debarked or silenced shall, prior to selling or donating the dog, inform the prospective owner that the dog has been surgically debarked or silenced. A person who violates this section shall be guilty of a petty disorderly persons offense.

L.2002,c.102,s.6.



Section 4:19A-1 - Program; Purpose

4:19A-1. Program; purpose
The department shall establish and implement an Animal Population Control Program (hereinafter referred to as the "program" ). The purpose of this program shall be to reduce the population of unwanted and stray dogs and cats by encouraging the owners of dogs and cats to have them permanently sexually sterilized, thereby reducing potential threats to public health and safety posed by the growing population of these unwanted and stray animals, and by providing low-cost animal sterilization services to owners meeting at least one of the criteria of need enumerated in section 3 of this act.

L.1983, c. 172, s. 2.



Section 4:19A-2 - Eligibility

4:19A-2. Eligibility
3. In order to be eligible to participate in the program, an owner of a dog or cat shall be eligible for, and participate in, at least one of the following:

a. The Food Stamp Program authorized by Title XIII of the Food and Agriculture Act of 1977, Pub.L.95-113 (7 U.S.C. s.2011 et seq.);

b. The Supplemental Security Income Program established pursuant to Title XVI of the Social Security Act, 42 U.S.C. s.1381 et seq.;

c. The program for aid to families with dependent children, pursuant to P.L.1959, c.86 (C.44:10-1 et seq.);

d. The program for general public assistance, pursuant to the provisions of the "General Public Assistance Law," P.L.1947, c.156 (C.44:8-107 et seq.);

e. The program of medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.);

f. The program of "Pharmaceutical Assistance to the Aged and Disabled," established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.);

g. The rental assistance program authorized pursuant to section 8 of the United States Housing Act of 1937 as added by the Housing and Community Development Act of 1974, Pub.L.93-383 (42 U.S.C. s. 1437(f));

h. The "Lifeline Credit Program" established pursuant to P.L.1979, c.197 (C.48:2-29.15 et seq.); or

i. The "Tenants' Lifeline Assistance Program" established pursuant to P.L.1981, c.210 (C.48:2-29.30 et seq.).

A resident of New Jersey who owns a dog or cat shall also be eligible to participate in the program if the owner: (1) submits to a veterinarian participating in the program proof, in the form of a certificate of adoption, that the dog or cat was adopted from a New Jersey licensed animal shelter, a New Jersey municipal, county, or regional pound, or a New Jersey holding and impoundment facility that contracts with New Jersey municipalities, or proof that the dog or cat was adopted through a non-profit corporation operating an animal adoption referral service in New Jersey and whose holding facility is licensed in accordance with State and municipal law; or proof that the dog or cat was adopted through a non-profit corporation operating an animal adoption referral service in New Jersey that does not operate a holding facility; and, in the case of a dog, proof that the dog is duly licensed pursuant to State and municipal law; and (2) pays a $20 fee, to be deposited in the fund. The Department of Health may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement this amendatory act.

L.1983,c.172,s.3; amended 1986,c.192; 1989,c.238; 1991,c.405,s.1.



Section 4:19A-3 - Submission Of Animal For Spaying Or Neutering; Proof Of Eligibility; Consent Form; Fee; Disposition

4:19A-3. Submission of animal for spaying or neutering; proof of eligibility; consent form; fee; disposition
Any person submitting a dog or cat, pursuant to the provisions of this act, for spaying or neutering, as the case may be, shall:

a. Furnish any licensed veterinarian of this State participating in the program with proof that the owner meets at least one of the eligibility criteria pursuant to the provisions of section 3 of this amendatory and supplementary act;

b. Sign a consent form certifying that the person is the owner of the dog or cat, or is authorized by the owner to present the dog or cat for the procedure; and

c. Pay a fee of $10.00, which fee shall be forwarded to the commissioner for deposit in the "Animal Population Control Fund" .

L.1983, c. 172, s. 4.



Section 4:19A-4 - Veterinarians; Participation In Program; Application; Reimbursement For Animal Sterilization Procedure And Presurgical Immunization

4:19A-4. Veterinarians; participation in program; application; reimbursement for animal sterilization procedure and presurgical immunization
a. Any licensed veterinarian of this State may participate in the program upon filing with the commissioner an application therefor, on forms prescribed by the commissioner, which application shall supply, in addition to any other information requested by the commissioner, an animal sterilization fee schedule listing the fees charged for animal sterilization in the normal course of business. These fees may vary with the animal's weight, sex and species. The commissioner may, however, disqualify from participation in the program any veterinarian whose fees are deemed unreasonable.

b. The commissioner shall, to the extent that moneys are available therefor from the "Animal Population Control Fund," reimburse participating veterinarians for 80% of the fee for each animal sterilization procedure administered, upon the submission of an animal sterilization certificate, prescribed by the commissioner, signed by the veterinarian and the owner of the animal, for each sterilization procedure.

c. The commissioner shall reimburse from the fund any licensed veterinarian of this State participating in the program for the presurgical immunization of dogs against distemper, hepatitis, leptospirosis, and parvovirus, or the presurgical immunization of cats against feline panleukopenia, calici, pneumonitis and rhinotracheitis, as the case may be, which immunization shall be administered at least 10 days prior to reproductive surgery, on animals not previously immunized. The reimbursement shall be for no more than $10.00 upon the written certification, signed by the veterinarian and the owner of the animal, that the immunization has been administered.

L.1983, c. 172, s. 5.



Section 4:19A-5 - Animal Population Control Fund

4:19A-5. Animal Population Control Fund
6. a. The commissioner may solicit and accept funds from any public or private source to help carry out the provisions of P.L.1983, c.172 (C.4:19A-1 et al.) .

b. All fees collected pursuant to section 1 of P.L.1983, c.172 (C.4:19-15.3b) and sections 3 and 4 of P.L.1983, c.172 (C.43:19A-2 and C.4:19A-3), all moneys from the application and renewal fees collected for animal welfare license plates issued pursuant to P.L.1993, c.184 (C.39:3-27.55 et seq.), and all moneys received pursuant to subsection a. of this section, shall be placed in a special fund to be known as the "Animal Population Control Fund," which shall be separate from the General State Fund. All moneys in the "Animal Population Control Fund" shall be used by the commissioner exclusively for the implementation and promotion of the program and for the costs associated with the administration of P.L.1983, c.172 (C.4:19A-1 et al.), except as provided in subsection c. of this section.

c. Moneys deposited into the fund generated by the collection of application fees for animal welfare license plates issued pursuant to P.L.1993, c.184 (C.39:3-27.55 et seq.) shall be utilized by the commissioner to reimburse the Division of Motor Vehicles for all costs incurred by the division, as certified by the director, of producing, issuing, renewing, and publicizing the availability of animal welfare license plates.

No moneys deposited in the "Animal Population Control Fund," established in subsection b. of this section, except for the moneys generated by the collection of application fees for animal welfare license plates issued pursuant to P.L.1993, c.184 (C.39:3-27.55 et seq.), shall be utilized by the Department of Health or the Division of Motor Vehicles for any expenses, administrative or otherwise, related to the animal welfare license plates, or the advertising and publicizing thereof, including, but not limited to notices, posters and signs to be circulated or posted by the department or the division.

d. The director shall annually certify to the commissioner the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing, and publicizing the availability of animal welfare license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

e. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection b. of section 1 of P.L.1993, c.184 (C.39:3-27.55) in two consecutive fiscal years, the director may discontinue the issuance of animal welfare license plates.

L.1983,c.172,s.6; amended 1993,c.184,s.5; 1995,c.145,s.3.



Section 4:19A-6 - Unretrieved Animal; Final Disposition

4:19A-6. Unretrieved animal; final disposition
Any licensed veterinarian of this State participating in the program shall provide for the final disposition of an unretrieved animal in the manner provided in P.L.1979, c. 354 (C. 45:16-13 et seq.). For the purposes of this act "unretrieved animal" means an animal placed for confined treatment pursuant to the provisions of this act by the owner or agent thereof in the care and custody of a veterinarian, which animal is not retrieved by the owner or agent thereof from the veterinarian within 72 hours of being notified that the confined treatment is completed.

L.1983, c. 172, s. 7.



Section 4:19A-7 - Violations; Penalties; Enforcement

4:19A-7. Violations; penalties; enforcement
8. Any person who knowingly:



a. Falsifies proof of eligibility for, or participation in, any of the programs enumerated in section 3 of this act;

b. Furnishes any licensed veterinarian of this State with inaccurate information concerning the ownership of an animal submitted for an animal sterilization procedure;

c. Furnishes the commissioner with false information concerning an animal sterilization fee schedule or an animal sterilization certificate submitted pursuant to section 5 of this act; or

d. Violates in any other manner the provisions of this act, shall be subject to a penalty of not more than $250.00 for the first offense and not more than $500.00 for the second and each subsequent offense, to be collected in civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

L.1983,c.172,s.8; amended 1991,c.91,s.175.



Section 4:19A-8 - Rules Or Regulations

4:19A-8. Rules or regulations
The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), adopt any rules or regulations necessary to carry out the provisions of this act.

L.1983, c. 172, s. 9.



Section 4:19A-9 - Annual Report

4:19A-9. Annual report
Not later than one year following the effective date of this act, and annually thereafter, the commissioner shall submit a report to the Governor, the Legislature, and to the Senate Natural Resources and Agriculture Committee and the General Assembly Agriculture and Environment Committee, or their designated successors, setting forth a complete operating and financial statement covering the operation of the animal sterilization program created pursuant to this act. The commissioner shall include in the report an evaluation of the effectiveness of the program and any recommendations for legislative bills or administrative actions he deems appropriate.

L.1983, c. 172, s. 10.



Section 4:19A-10 - Definitions

4:19A-10. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of Health;

b. "Department" means the Department of Health.

L.1983, c. 180, s. 1, eff. May 10, 1983.



Section 4:19A-11 - Pilot Clinic For Spaying, Neutering; Fees

4:19A-11. Pilot clinic for spaying, neutering; fees
a. There is established in the department a pilot clinic for the spaying and neutering of dogs and cats to determine the practicability and feasibility of establishing a Statewide clinic program.

b. The commissioner shall establish a pilot clinic at a location whereby the public may have dogs and cats spayed or neutered, as the case may be, in a humane manner by a licensed veterinarian upon payment of the following fees:

For spaying female dogs weighing

Not more than 40 pounds ............. $35.00

41 to 60 pounds ..................... 40.00

Over 60 pounds ...................... 45.00

For spaying female dogs which are

pregnant or in heat ............ 50.00

For neutering male dogs weighing

Not more than 40 pounds ............ 25.00

41 to 65 pounds ..................... 30.00

Over 65 pounds ...................... 35.00

For spaying female cats of any weight ...... 35.00

For spaying female cats which are

pregnant or in heat ............... 35.00

For neutering male cats of any weight ..... 25.00



c. The fees shall include immunization of dogs against distemper, hepatitis and leptospirosis and the immunization of cats against feline panleucopenia, pneumonitis and rhinotracheitis, which immunization shall be given at least 10 days prior to surgery on animals not previously immunized.

d. The commissioner may, by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), increase any of the fees permitted to be charged pursuant to subsection b. of this section upon a finding that the increase is necessary to sustain operation of the pilot clinic established pursuant to this section.

L.1983,c.180,s.2; amended 1989,c.93.



Section 4:19A-12 - Consent Form; Retrieval Of Animal; Abandonment

4:19A-12. Consent form; retrieval of animal; abandonment
a. Any person submitting a dog or cat for spaying or neutering pursuant to this pilot program shall sign a consent form certifying that the person is the owner of the dog or cat or is authorized to present the dog or cat for the above operation.

b. The commissioner shall establish a return date by which a person submitting an animal for spaying or neutering shall retrieve the animal.

c. Failure to retrieve the animal shall subject the person to liability for the cost of board and care of the animal for the period of time the animal is kept at the clinic beyond the return date.

d. Failure to retrieve the animal within 15 days of the return date established pursuant to subsection c. of this section shall be deemed abandonment and the pilot clinic may seek to have the animal adopted or may transfer the animal to a shelter for adoption.

L.1983, c. 180, s. 3, eff. May 10, 1983.



Section 4:19A-13 - Fee Adjustment; Recommendation

4:19A-13. Fee adjustment; recommendation
Not less than 180 days subsequent to the establishment of the pilot clinic, the commissioner may recommend to the Legislature any adjustment to the fees, established pursuant to section 2 of this act, deemed necessary to ensure the operation of the pilot clinic.

L.1983, c. 180, s. 4, eff. May 10, 1983.



Section 4:19A-14 - Acceptance Of Funds; Pilot Clinic Fund

4:19A-14. Acceptance of funds; pilot clinic fund
a. The commissioner may accept funds from any public or private source to help carry out the purposes of this act.

b. All fees collected pursuant to P.L.1983, c.181 (C.4:19-15.3c) or pursuant to section 2 of this act, and all moneys received pursuant to subsection a. of this section shall be placed in a special fund to be known as the "Pilot Clinic Fund" which shall be separate from the General State Fund and which shall be used for the purposes established herein.

L.1983, c. 180, s. 5, eff. May 10, 1983.



Section 4:19A-15 - Report; Recommendations

4:19A-15. Report; recommendations
Not later than 1 year following the effective date of this act, the commissioner shall submit a written report to the Legislature detailing the operation of the pilot program and shall make recommendations concerning the practicability and feasibility of the establishment of additional clinics. The commissioner may accompany this report with any recommendations for legislation or other action appropriate for adoption or consideration by the Legislature.

L.1983, c. 180, s. 6, eff. May 10, 1983.



Section 4:19A-16 - Domestic Companion Animal Council

4:19A-16. Domestic Companion Animal Council
1. a. There shall be established in, but not of, the Department of Health, a Domestic Companion Animal Council, which shall consist of 12 members, each of whom shall be chosen with due regard to the individual's knowledge of and interest in animal welfare, animal population control and the public health and well-being as they relate to the breeding, raising and nurturing of animals as domestic companion animals.

Each member shall be appointed by the Governor, with the advice and consent of the Senate, as follows: two members shall be appointed from persons recommended by the New Jersey Veterinary Medical Association; one member shall be appointed from persons recommended by the New Jersey Health Officers Association; one member shall be appointed from persons recommended by the New Jersey Certified Animal Control Officers Association; one member shall be appointed from persons recommended by the New Jersey Federation of Dog Clubs, Inc.; one member shall be appointed from persons recommended by the Cat Fanciers' Association; one member shall be appointed from persons recommended by the New Jersey Society for the Prevention of Cruelty to Animals; one member shall be appointed from persons recommended by the Associated Humane Societies; one member who shall be a volunteer at any county animal shelter within the State; one member shall be a representative of a volunteer animal rescue and welfare organization; and two members shall be appointed from persons recommended by the Humane Society of the United States. Each member shall be appointed for a term of four years and until the member's successor is appointed and qualified.

Any member of the Domestic Companion Animal Council shall be eligible for reappointment, but may be removed from office by the Governor for cause.

Any vacancy occurring in the membership of the council for any cause shall be filled in the same manner as the original appointment but for the unexpired term only.

b. A majority of the membership of the council shall constitute a quorum for the transaction of council business. Action may be taken and motions and resolutions adopted by the council at any meeting thereof by the affirmative vote of a majority of the full membership of the council.

c. The Governor shall appoint a chairman and the council may appoint other officers as may be necessary. The council may appoint staff or hire experts as it may require within the limits of appropriations made for these purposes.

d. Members of the council shall serve without compensation, but may be reimbursed for expenses necessarily incurred in the discharge of their official duties.

e. The council may call to its assistance any employees as are necessary and made available to it from any agency or department of the State or its political subdivisions.

f. For the purposes of this act, "domestic companion animal" means any animal commonly referred to as a pet or one that has been bought, bred, raised or otherwise acquired, in accordance with local ordinances and State and federal law, for the primary purpose of providing companionship to the owner, rather than for business or agricultural purposes.

L.1995,c.145,s.1.



Section 4:19A-17 - Duties Of Council

4:19A-17. Duties of council
2. The Domestic Companion Animal Council shall organize as soon as practicable after appointment of its members.

The council shall:



a. Consult with and advise the Commissioner of the Department of Health with respect to the work of the council;

b. Monitor, study and review the activities of the Animal Population Control Program, established pursuant to P.L.1983, c.172 (C.4:19A-1 et seq.), pilot clinics and funds therefor established pursuant to P.L.1983, c.180 (C.4:19A-10 et seq.), programs for the control of rabies and other programs related to animals that the council deems relevant to its work, and hold hearings with respect thereto as it may deem necessary or desirable;

c. Report to the Governor and the Legislature annually, and at such other times as it may deem in the public interest, with respect to its findings and conclusions.

L.1995,c.145,s.2.



Section 4:20-1 - Sufficiency Of Fences In General

4:20-1. Sufficiency of fences in general
A fence shall be deemed lawful, subject to the provisions of section 4:20-2 of this title, if four feet and two inches high measuring from the level or surface of the earth, and close, strong and sufficient to prevent horses and cattle from going through or under it.



Section 4:20-2 - Sufficiency Of Partition Fences

4:20-2. Sufficiency of partition fences
A fence set in the line of partition between persons either of whom shall improve his adjoining lands shall, in addition to compliance with section 4:20-1 of this title, be so close, strong and sufficient as to prevent sheep from going through or under it, except that owners of adjoining lands lying upon streams or rivers subject to overflow, commonly known as lowland meadow, shall be exempt from fencing against sheep unless by mutual agreement.



Section 4:20-3 - Partition Fences Of Barbed Wire

4:20-3. Partition fences of barbed wire
Fences between the lands of adjoining landowners constructed of barbed wire or wire on which barbs or points are strung or fastened shall not be deemed lawful fences unless their erection is consented to by the adjoining owner, and such fences are hereby prohibited without such consent.



Section 4:20-4 - Gates As Part Of Partition Fence

4:20-4. Gates as part of partition fence
Swinging gates erected as a part of a partition fence between adjoining lands shall be considered a lawful fence if they are four feet six inches high, and so close and strong as to prevent horses, cattle and sheep from going through or under them.



Section 4:20-5 - Sufficiency Of Ditches As Fences In Meadows

4:20-5. Sufficiency of ditches as fences in meadows
Ditches and drains made in or through salt marshes and meadows for fencing and draining them, which are five feet wide and three feet deep, and ditches and drains in or through other meadows, which are nine feet wide at the surface of the meadow, four feet and a half wide at bottom, and three feet deep, and lie on a mud or miry bottom, shall be deemed lawful fences.



Section 4:20-6 - Sufficiency As Fences Of Things Equivalent Thereto

4:20-6. Sufficiency as fences of things equivalent thereto
Brooks, rivers, ponds, creeks and hedges, or other matter or thing equivalent to a fence as provided in this article, may be adjudged lawful fences in the discretion of those who may be called upon as prescribed in this chapter to view such things.



Section 4:20-7 - Duty To Make And Maintain Portion Of Partition Fence

4:20-7. Duty to make and maintain portion of partition fence
Where the lands of any 2 or more persons shall join each other and 1 or more of them are using said lands for the pasturage or keeping of animals, each of them so using said lands shall make or amend and maintain a just proportion of the partition fence between said lands except when all of said persons shall choose to let their adjoining lands lie vacant and open, but no such adjoining owner shall be required to make, amend or maintain any portion of any such partition fence, unless he is using his adjoining lands for said purposes.

Amended by L.1958, c. 45, p. 148, s. 1.



Section 4:20-8 - Failure To Make And Maintain Portion Of Partition Fence

4:20-8. Failure to make and maintain portion of partition fence
When a person after due notice shall fail to make or amend and maintain his part or proportion of a partition fence as required by section 4:20-7 of this Title, the other person may make or amend and maintain the same wholly, in which event he shall be entitled to receive, from the person so failing, the entire expense thereof, if he is not using his adjoining lands for the pasturage or keeping of animals, or if he is so using his adjoining lands, he shall be entitled to receive 1/2 of the expenses thereof, if the other person is using his adjoining lands for said purposes, as appraised and certified in writing by 2 disinterested members of the township committee where the lands lie, together with the legal fees of such committee for their services as ascertained in writing. Upon nonpayment by the delinquent person of the sum so found and the fees certified to be due, the other person may recover such sums, with costs of suit, in a civil action in any court of competent jurisdiction.

Amended by L.1953, c. 5, p. 44, s. 53; L.1958, c. 45, p. 149, s. 2.



Section 4:20-9 - Apportioning Of Partition Fence For Erection And Maintenance

4:20-9. Apportioning of partition fence for erection and maintenance
The place where a partition fence is or shall be made, between adjoining lands both used for the pasturage or the keeping of animals, shall be equally divided, regard being had to the quantity of fence necessary and other conveniences of fencing and each party shall take an equal share of such fence to make or amend and maintain, so that it may be known which part thereof is his own.

When the parties cannot agree in making the division, then any 2 members of the township committee of the township where the lands lie or any 2 members of the board or body having control of the streets in any other municipality, who are disinterested, shall, upon application of either party and in the presence of the parties if they will attend, make such division. Such determination shall be delivered to each of the parties in writing and be binding upon them and the succeeding owners and tenants of the lands.

Amended by L.1958, c. 45, p. 149, s. 3.



Section 4:20-10 - Specification Of Time For Making Partition Fence

4:20-10. Specification of time for making partition fence
When two of the township committee shall determine the parts or shares of any partition fence to be made under the provisions of this article, they shall specify in writing the time within which such fence shall be made by the parties, respectively, to whom such parts or shares have been assigned.



Section 4:20-11 - Placing Partition Fence Where Parties Disagree

4:20-11. Placing partition fence where parties disagree
To avoid the difficulty that may arise touching the placing of a partition fence when the parties cannot agree thereupon, the persons proposing to make the fence may apply to any two members of the township committee of the township where the lands lie or any two members of the board or body having control of the streets in any other municipality, who are disinterested, who, upon hearing the allegations and proofs of the parties shall fix, by writing under their hands to be delivered to each of the parties, the place where the fence shall be made. When the fence has been made in the place so fixed and one party has failed to make his just part or proportion thereof, the party making it may recover such part or proportion of the charges in the manner provided in section 4:20-8 of this title, although it may not happen to be exactly in the division line.

The fixing of the place for the fence as provided in this section shall not deprive either party of a lawful claim to a greater quantity of land and either party may maintain an action therefor as though such determination had never been made.



Section 4:20-12 - Placing And Apportioning Partition Fence When Line Is Private Road Or Watercourse

4:20-12. Placing and apportioning partition fence when line is private road or watercourse
When lands belonging to or occupied by different persons and subject to be fenced, are bounded upon or divided from each other by a private road, or by any creek, brook, stream, pond or run of water which is not navigable for boats or flats and is not of itself a sufficient fence, and the owner or possessor of the land on 1 side, who is required by this article to make or amend and maintain a sufficient fence or to contribute to the making, amending and maintaining thereof, shall refuse to do so or to join with the owner or possessor of the land on the other side in making a partition fence on 1 side or the other, or cannot agree respecting the fence, then either of the owners or possessors may apply to any 2 of the township committee of the township where the lands lie, who are disinterested. If such committee on examination is of the opinion that the private road or creek, brook, stream, pond or run of water does not constitute a sufficient fence and that it is impracticable or inconvenient without unreasonable expense for the partition fence to be made in the middle or other part of the private road or water which is the true division line between the parties, such committee, in the presence of the parties, if they will attend, shall determine, fix and ascertain, as to it shall appear just and reasonable, how or on which side thereof the fence shall be set up and maintained, or whether partly on 1 side and partly on the other, and the part or share of the fence, if any, which each person shall make and maintain, and reduce its decision to writing delivering a part thereof to each party.

If either party shall fail to make and maintain his part or proportion of the fence as determined by the committee, the other party may make and maintain the same wholly in which event the other party shall be liable as provided in section 4:20-8 of this Title.

Amended by L.1958, c. 45, p. 150, s. 4.



Section 4:20-13 - Placing And Apportioning Partition Fence When Line Is Township Boundary

4:20-13. Placing and apportioning partition fence when line is township boundary
When lands belonging to different persons are bounded on the division line between 2 townships, 1 person shall be taken from the township committee of each of the townships, to determine, as provided in sections 4:20-8, 4:20-11 and 4:20-12 of this Title, the place where a partition fence shall be set up and maintained, and the part or share thereof, if any, which each person shall make and maintain.

Amended by L.1958, c. 45, p. 151, s. 5.



Section 4:20-14 - Failure Of Members Of Township Committee To Agree

4:20-14. Failure of members of township committee to agree
When two of the township committee, called as provided in this chapter to determine any matter in difference, cannot agree in their determination, they may call upon a disinterested freeholder of the neighborhood to join with them, and the determination of any two of them, made and certified in writing in the manner provided in this chapter, shall be binding and conclusive between the parties.



Section 4:20-15 - Failure Of Member Of Township Committee To Act; Penalty

4:20-15. Failure of member of township committee to act; penalty
A member of a township committee who upon due notice, and the request of any person interested to perform any of the duties assigned to him by this chapter, shall refuse or neglect forthwith to attend accordingly, shall forfeit and pay the sum of four dollars and costs to any person who shall sue therefor in an action at law within thirty days after such neglect or refusal.



Section 4:20-16 - Fees Of Township Committee Members

4:20-16. Fees of township committee members
A member of a township committee shall be allowed, for the time he is engaged in the performance of duties under this chapter, one dollar per day and fifty cents for a half day, to be paid by the person or persons employing him.

When such person or persons shall fail to pay the members of the committee their legal fees within thirty days after the service done, they may severally recover double the amount of such fees, with costs of suit, by action at law. Each one of the committee may be a witness for or against his companion in any such action.



Section 4:20-17 - Notice As Prerequisite To Removal Of Partition Fence

4:20-17. Notice as prerequisite to removal of partition fence
When a partition fence is made between 2 persons as directed in this chapter and either of them shall cease to use his adjoining lands for the pasturage or keeping of animals and shall desire to give up his improvement and leave the same open and common, he shall not take up or remove the fence without giving 1 year's notice in writing to the person in possession of the adjoining lands.

A person who shall remove such fence without giving the notice or before the expiration of the year, shall be liable to make good all damages sustained by the other person thereby, to be recovered, with costs of suit, in any court of competent jurisdiction.

Amended by L.1958, c. 45, p. 151, s. 6.



Section 4:20-18 - Agreements Respecting Partition Fences

4:20-18. Agreements respecting partition fences
Nothing contained in this chapter shall render void a written agreement respecting the making or maintenance of partition fences.



Section 4:20-19 - Registration Of Agreements And Certificates; Fee

4:20-19. Registration of agreements and certificates; fee
The clerk of a township shall provide, at the expense of the township, a book for the purpose of registering written agreements of persons relative to a division of the fence or fences of their adjoining lands.

Such agreements and the certificates in writing of any two of the township committee who may make a division of any fence or fences under the provisions of this chapter shall be recorded by the clerk or clerks of the township or townships in which the fences are located, and the clerk or clerks shall be entitled to a fee of twenty-five cents for such service.

Before any such agreement or certificate is recorded it shall be acknowledged by the parties or said township committeemen, or the execution thereof proved as deeds of conveyance of lands are required to be acknowledged or proved before the recording thereof.



Section 4:20-21 - Failure Of Clerk To Register; Penalty

4:20-21. Failure of clerk to register; penalty
A township clerk who shall fail to enter or register an agreement or certificate such as is referred to in section 4:20-19 of this Title, within two weeks after it is made and delivered to him with a tender of the fees, shall forfeit five dollars ($5.00) to be recovered, with costs of action, by a civil action by any person who shall sue for it.

Amended by L.1953, c. 5, p. 44, s. 54.



Section 4:20-22 - Damages By Animals Breaking Through Lawful Fences

4:20-22. Damages by animals breaking through lawful fences
When horses, cattle or sheep shall get over, creep through or break down any fence declared lawful by this chapter, the owner of the animals shall pay to the person injured all damages occasioned thereby, to be appraised and certified in writing by two substantial and indifferent men of the neighborhood mutually chosen by the parties, which men, unless otherwise agreed upon by the parties, shall be owners of a class of property similar to that damaged. If the owner of the animals shall neglect or refuse to choose one of the appraisers then the injured party may choose both such appraisers himself. When the appraisers cannot agree upon the damages they may choose a freeholder of the neighborhood to join them, whereupon the appraisement by any two of them, made and certified in writing, shall be binding and conclusive upon the parties.



Section 4:20-23 - Impounding And Sale Of Such Animals

4:20-23. Impounding and sale of such animals
The person injured as provided in section 4:20-22 of this title may take and impound the animals found trespassing or doing damage, as therein provided, in his field or other inclosure for twenty-four hours and shall give notice thereof to the owner of the animals, if known and easily to be found.

If the animals are not redeemed within the twenty-four hours by payment of or satisfaction for the damages certified as provided in said section 4:20-22, the person damaged shall take them to the public pound of the township, where the poundkeeper shall receive and keep them until the damages so certified and the charges of conveying and pounding are paid.

The person damaged shall have twenty-five cents per head for horses and cattle and fifteen cents for sheep, for taking the animals to the pound, and the poundkeeper shall have the same fees for letting in and out of the pound, and forty cents per head for horses and cattle and twenty-five cents for sheep for every twenty-four hours they shall remain in the pound.

If the owner of the impounded animals does not pay the damages and charges of impounding within four days after the animals are impounded, or replevy them, the poundkeeper shall set up advertisements in at least three of the most public places in the township to which the pound belongs, and in one or more of the most public places in the two next adjoining townships, particularly describing the animals and giving at least thirty days' notice of an intended day and place of sale, and stating that if the owner does not appear and redeem the animals before the time so notified, they will be sold at public sale.

If the owner, or another for him, does not appear and redeem the animals at the time and place of the sale, the poundkeeper shall sell them accordingly, and out of the money arising therefrom shall pay the damages and charges of conveying to the pound, retain his fees for pounding, keeping and feeding the animals and the further sum of one dollar for each animal for setting up the advertisements and notice of sale and selling such animal, and return the surplus to the owner.

If the owner does not appear and claim the surplus within twelve calendar months after the sale, it shall be paid to the clerk of the township where the animals were impounded, for the use of the township.



Section 4:20-24 - Impounding And Sale Where No Public Pound

4:20-24. Impounding and sale where no public pound
Where there is no public pound kept within the township, the person damaged by animals trespassing as provided in section 4:20-22 of this title may impound them in his own field or inclosure until redeemed as provided in section 4:20-23 of this title, and he shall act in all respects, and be entitled to the same fees as the poundkeeper.



Section 4:20-25 - Molestation Of Gate In Partition Fence; Penalty; Damages And Impounding Of Animals

4:20-25. Molestation of gate in partition fence; penalty; damages and impounding of animals
A person who shall stake, shore or leave open or insecure, or cut, break, pull down or destroy or in any way leave a gate, erected as a part of a partition fence as authorized in section 4:20-24 of this Title, so that the horses or cattle of the owner of the adjoining lands may pass through it, shall, for every such offense, be liable to a penalty of five dollars ($5.00), to be recovered with costs by a civil action by any person who shall sue for it.

The offender shall also pay to the owner or tenant of the lands trespassed upon all damages which he or they may have sustained thereby, to be appraised as provided in section 4:20-22 of this Title, which damages shall be recovered by a civil action.

The owner of the trespassing horses, cattle or sheep shall be entitled to protection from injury to such animals as provided in section 4:20-28 of this Title, and shall not be liable to have his animals impounded, or be liable to an action for damages accruing thereby.

Amended by L.1953, c. 5, p. 44, s. 55.



Section 4:20-26 - Effect Of Failure To Maintain Fences On Damages And Impounding

4:20-26. Effect of failure to maintain fences on damages and impounding
An owner or possessor of land who shall fail to make and keep in good repair the fence or fences about his own land as directed by this chapter, shall not have a cause of action for damages caused by animals of another person which by reason of such failure shall break in or enter into or upon such land, over or through such fence, nor shall such animals be impounded. This section shall not apply to partition fences.



Section 4:20-27 - Effect Of Failure To Maintain Portion Of Partition Fence

4:20-27. Effect of failure to maintain portion of partition fence
A person to whom a part or share of a partition fence is assigned to make or amend and maintain as provided in this chapter, who shall neglect or refuse, after due notice, to make and repair such part or share, shall be liable to make good all damages, to be ascertained according to the directions of this chapter, caused by his own or the animals of a third person which by reason of such neglect or refusal shall break in, enter into or upon his neighbor's land, over or through such fence and his animals may be impounded and held in pound until he shall pay the damages and all charges occasioned thereby as provided in this chapter.

When the animals of a third person only have trespassed upon the neighbor's land by reason of such neglect or refusal, the neighbor may sue for and recover his damages, with costs, from the person so neglecting or refusing, in an action at law in any court of competent jurisdiction.

When the animals of the neighbor who has made and maintained the part or share of the partition fence assigned to him according to the directions of this chapter, or the animals of a third person, shall trespass on the land of a person through that part of the partition fence which he has neglected or refused to make or maintain, such neighbor or a third person shall not be liable to have their animals impounded or be liable to an action to recover damages accruing thereby.



Section 4:20-28 - Injuring Animals Trespassing For Want Of Sufficient Fence

4:20-28. Injuring animals trespassing for want of sufficient fence
An owner or possessor of land who is damaged for want of a lawful and sufficient fence and who shall hurt or cause any horses, cattle or sheep to be hurt, wounded, lamed, killed or destroyed, shall be liable to pay full damages to the owner of such animals, to be recovered, with costs, in an action at law in any court of competent jurisdiction.



Section 4:20-29 - Damages To Animals By Barbed Wire Partition Fences

4:20-29. Damages to animals by barbed wire partition fences
A person who, without the consent of the adjoining landowner, shall erect a partition fence of barbed wire or wire on which barbs or points are strung or fastened shall be liable for all damages which may be caused thereby to the animals of the adjoining landowner.



Section 4:20-30 - Fences In Highway For Preservation Of Hedges

4:20-30. Fences in highway for preservation of hedges
A person who shall plant a hedge for fencing upon the line of a public highway three rods or more wide, may erect and keep up, for the preservation of such hedge for a period not exceeding six years from the planting thereof, a fence of the kind he may choose, out into the public highway at a distance of four feet from the hedge; and neither the officer, board or body having control of the highways nor any other person shall, within the six-year period, remove, destroy or in any manner injure the fence.



Section 4:20-31 - Ploughing Or Digging Close To Hedge Prohibited

4:20-31. Ploughing or digging close to hedge prohibited
Neither the officer, board or body having control of the highways nor any other person shall plough, dig or otherwise turn up or remove any earth or soil within four feet of a hedge planted upon the line of a public highway, whether the fence authorized in section 4:20-30 of this title is put up or not.



Section 4:20-32 - Violations Of Sections 4:20-30 And 4:20-31; Penalty; Damages

4:20-32. Violations of sections 4:20-30 and 4:20-31; penalty; damages
Any person who shall offend against the provisions of sections 4:20-30 and 4:20-31 of this Title, or shall willfully injure, dig up, or otherwise deface or destroy any hedge sets, hedges or fence erected for their protection, shall for each offense be liable to a penalty of thirty dollars ($30.00), to be recovered, with costs, in a court of competent jurisdiction, by a civil action by and in the name of the person injured, and in addition thereto shall be liable for all damages to the person injured.

Amended by L.1953, c. 5, p. 45, s. 56.



Section 4:21-1 - Right To Impound Animals Running At Large

4:21-1. Right to impound animals running at large
A person may drive or convey to the public pound in a township, horses, cattle, sheep or swine found running at large in the streets or highways of the township, and impound them.



Section 4:21-2 - Right To Impound Trespassing Animals

4:21-2. Right to impound trespassing animals
A person who shall discover stray horses, cattle, sheep or swine upon his improved lands in a township may drive or convey them to the public pound in the township.



Section 4:21-3 - Interference With Impounding Of Animals; Penalty

4:21-3. Interference with impounding of animals; penalty
A person, having charge of horses, cattle, sheep or swine found running at large in the streets or highways or trespassing upon the improved lands of another, who shall attempt to hinder or take away such animals from a person taking or driving or attempting to take or drive them to the pound; or a person who shall unlawfully drive from a public pound in the township horses, cattle, sheep or swine which are therein impounded, shall be liable to a penalty of fifteen dollars ($15.00) to be recovered in a civil action in a court of competent jurisdiction by and for the use of any person prosecuting the suit.

Amended by L.1953, c. 5, p. 45, s. 57.



Section 4:21-4 - Right To Drive Animals Over Streets And Highways

4:21-4. Right to drive animals over streets and highways
Nothing in this article shall debar a person from driving horses, cattle, sheep or swine along or over the streets or highways of a township to or from pasture, or from using the streets or highways for the purpose of driving over them in any lawful way.



Section 4:21-5 - Fee For Taking Stray Or Trespassing Animals To Pound

4:21-5. Fee for taking stray or trespassing animals to pound
For bringing horses, cattle, sheep or swine to the pound as authorized by sections 4:21-1 and 4:21-2 of this title, the person bringing them shall receive two dollars and fifty cents per head from the poundkeeper to be by him collected from the owner as provided in section 4:21-7 of this title.



Section 4:21-6 - Poundkeeper's Fees

4:21-6. Poundkeeper's fees
The poundkeeper shall have two dollars and fifty cents per head for letting in, two dollars and fifty cents per head for letting out and fifty cents per day or part thereof for feeding and keeping while in the pound.



Section 4:21-7 - Sale Of Impounded Animals And Disposition Of Proceeds

4:21-7. Sale of impounded animals and disposition of proceeds
If the owner of cattle, horses, sheep or swine impounded as provided in sections 4:21-1 and 4:21-2 of this title, shall not pay the charges for impounding and keeping such animals within five days after they are impounded, and take them away, the poundkeeper shall give at least five days' notice of the intended sale of such animals by setting up notices in five or more public places in the township.

If the owner shall not redeem the animals before the time so notified, the poundkeeper shall sell them accordingly, either on the day so advertised or on the day to which the sale may be publicly adjourned.

Out of the money arising from the sale the poundkeeper shall pay the charges of conveying to and letting into the pound, keeping and feeding the animals and two dollars for advertising and one dollar per head for selling them, and pay the surplus to the owner of the animals if he shall appear and claim it within three months after the sale.

If the owner shall not appear within three months, the surplus shall be paid to the overseer of the poor of the township for the use of the poor thereof.



Section 4:21B-1 - Establishment And Operation To Provide Services For Alteration Of Reproductive Capacity; Ordinance; Fees

4:21B-1. Establishment and operation to provide services for alteration of reproductive capacity; ordinance; fees
Any municipality individually or two or more municipalities jointly may, by ordinance, provide for the establishment and operation of a clinic to provide services for the alteration of the reproductive capacity through spaying or neutering of cats and dogs owned by the residents thereof. Any such ordinance may provide for reasonable fees to be paid for such services, which fees shall not exceed the costs incurred by the municipality in establishing and operating such clinic.

L.1978, c. 120, s. 1, eff. Sept. 25, 1978.



Section 4:21B-2 - Notarized Authorization By Owner For Consent And Agreement To Hold Harmless

4:21B-2. Notarized authorization by owner for consent and agreement to hold harmless
Any animal which is presented at such clinic for alteration shall be accompanied by a notarized authorization signed by the owner thereof consenting to such alteration and agreeing to hold the clinic, the municipality, its agents, servants and employees harmless for any damages arising therefrom or incidental thereto.

L.1978, c. 120, s. 2, eff. Sept. 25, 1978.



Section 4:21B-3 - Terms And Conditions For Maintenance Of Animal While In Custody Of Clinic

4:21B-3. Terms and conditions for maintenance of animal while in custody of clinic
Any municipality or municipalities enacting an ordinance as authorized by this act shall further provide for the regulation of such clinic with respect to the terms and conditions under which any animal will be maintained while the animal remains in the custody of the clinic.

L.1978, c. 120, s. 3, eff. Sept. 25, 1978.



Section 4:22-11.1 - Definitions Relative To Prevention Of Cruelty To Animals.

4:22-11.1 Definitions relative to prevention of cruelty to animals.
1.As used in this chapter:

"Agent" means a member duly appointed as an agent by the board of trustees of a county society for the prevention of cruelty to animals or of the New Jersey Society for the Prevention of Cruelty to Animals, who, upon recommendation of the Chief Humane Law Enforcement Officer of a county society for the prevention of cruelty to animals or the New Jersey Society for the Prevention of Cruelty to Animals, is empowered to issue summons and direct humane law enforcement officers to make arrests and enforce all laws and ordinances enacted for the protection of animals, and to investigate alleged acts of cruelty to animals;

"Humane law enforcement officer" means an agent authorized and appointed by the board of trustees of a county society for the prevention of cruelty to animals or of the New Jersey Society for the Prevention of Cruelty to Animals, and duly commissioned by the Superintendent of State Police in accordance with the provisions of sections 9 and 10 of P.L.2005, c.372 (C.4:22-11.9 and C.4:22-11.10), to possess, carry, or use a firearm while enforcing any law or ordinance for the protection of animals while on duty or on call, and who has satisfactorily completed the firearms training course approved by the Police Training Commission and other qualifications and training courses required pursuant to P.L.2005, c.372 (C.4:22-11.1 et al.); and

"Member" means a person who has been granted membership in a county society for the prevention of cruelty to animals or the New Jersey Society for the Prevention of Cruelty to Animals.

L.2005,c.372,s.1.



Section 4:22-11.2 - N. J. S. P. C. A Continued To Coordinate Function Of County Societies.

4:22-11.2 N.J.S.P.C.A continued to coordinate function of county societies.
2. a. (1)The New Jersey Society for the Prevention of Cruelty to Animals is continued as a parent corporation for the purposes of coordinating the functions of county societies for the prevention of cruelty to animals, and of promoting the interests of, protecting and caring for, and doing any and all things to benefit or that tend to benefit animals. The New Jersey Society for the Prevention of Cruelty to Animals shall be governed by a board of trustees consisting of 15 persons, of whom 12 shall be members of the society elected by the membership thereof and three shall be persons appointed by the Governor with the advice and consent of the Senate. Each trustee shall serve a term of six years, except as provided otherwise pursuant to paragraph (2) of this subsection. Of the 12 elected trustees, at least one shall also be a member of a county society for the prevention of cruelty to animals in the northern part of the State, at least one shall also be a member of a county society for the prevention of cruelty to animals in the central part of the State, and at least one shall also be a member of a county society for the prevention of cruelty to animals in the southern part of the State.

For the purposes of this paragraph: "northern" means the counties of Bergen, Essex, Hudson, Morris, Passaic, Sussex, or Union; "central" means the counties of Hunterdon, Mercer, Middlesex, Monmouth, Somerset, or Warren; and "southern" means the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, or Salem.

(2)Notwithstanding any provision of paragraph (1) of this subsection to the contrary, every trustee on the board governing the New Jersey Society for the Prevention of Cruelty to Animals on the day before the date of enactment of P.L.2005, c.372 (C.4:22-11.1 et al.) shall complete the remainder of the trustee's respective assigned term on the board created pursuant to paragraph (1) of this subsection.

b.The board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals shall prepare an annual report concerning the law enforcement activity of the New Jersey Society for the Prevention of Cruelty to Animals and the county societies, and shall submit the report for each calendar year by June 1 of the next following calendar year to the Attorney General and the Legislature, and shall make the report available to the public upon request.

c.The New Jersey Society for the Prevention of Cruelty to Animals shall submit quarterly to the Attorney General statistical information concerning its law enforcement activity during that period, on a form developed in conjunction with the Attorney General.

L.2005,c.372,s.2.



Section 4:22-11.3 - Establishment Of Bylaws, Standards, Guidelines.

4:22-11.3 Establishment of bylaws, standards, guidelines.
3.Within 120 days after the effective date of P.L.2005, c.372 (C.4:22-11.1 et al.), the board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals shall meet to establish bylaws and uniform standards and guidelines that are consistent with the provisions of Title 15A of the New Jersey Statutes as shall be necessary for the governance and operation of the New Jersey Society for the Prevention of Cruelty to Animals and the county societies for the prevention of cruelty to animals.

L.2005,c.372,s.3.



Section 4:22-11.4 - Duties, Responsibilities Of Board Of Trustees.

4:22-11.4 Duties, responsibilities of board of trustees.
4.The board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals shall:

a.Establish any bylaws or regulations as may be deemed necessary for governance and operation of the New Jersey Society for the Prevention of Cruelty to Animals;

b.Promote the interests of, and protect and care for, animals within the State;

c.Have the authority to grant county society for the prevention of cruelty to animals charters for the formation of county societies for the prevention of cruelty to animals in a county;

d.Have the authority, upon a majority vote of the board of trustees, to revoke, cancel, or suspend the charter of a county society for the prevention of cruelty to animals for the cause of failing to comply with any requirement of this act pertaining to the establishment or operation of a county society;

e.Appoint agents for enforcing all laws and ordinances enacted for the protection of animals and for the investigation of alleged acts of cruelty to animals within the State; appoint agents for commission as humane law enforcement officers in accordance with the provisions of sections 9 and 10 of P.L.2005, c.372 (C.4:22-11.9 and C.4:22-11.10) for the purpose of enforcing all laws and ordinances enacted for the protection of animals and for the investigation of alleged acts of cruelty to animals within the State; appoint a Chief Humane Law Enforcement Officer from among the appointed humane law enforcement officers; and adopt a badge which shall be authority for making arrests;

f.Establish, or make arrangements for the provision of, mandatory annual training courses for all humane law enforcement officers and agents of the New Jersey Society for the Prevention of Cruelty to Animals and of the county societies, which courses shall be subject to the approval of the Police Training Commission;

g.Make, alter, and use a common seal;

h.Have the authority to sue and be sued in all courts, and all actions brought by or against the New Jersey Society for the Prevention of Cruelty to Animals shall be in its corporate name;

i.Purchase and hold any real estate as may be expedient for the advancement of the purposes of the New Jersey Society for the Prevention of Cruelty to Animals, and take by devise or gift all real estate or personal property that is devised or given to it, or to a county society in a county where a chartered county society does not exist, without regard to value. The title to any real estate shall be taken in the corporate name of the society;

j.Hold in escrow any assets, after payment of any outstanding debts, of a county society that dissolves or has its charter revoked, canceled, or suspended for any reason until a new county society for that county is formed and chartered or the revoked, canceled, or suspended charter for the county is restored, at which time the board of trustees shall transfer those assets to the newly formed and chartered county society or the county society whose revoked, canceled, or suspended charter has been restored, as the case may be; and

k.Assist persons in counties without a chartered county society to obtain a charter.

L.2005,c.372,s.4.



Section 4:22-11.5 - Fees For Chartering County Societies.

4:22-11.5 Fees for chartering county societies.
5.The board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals may establish reasonable fees for chartering county societies for the prevention of cruelty to animals and for renewal of a charter.

L.2005,c.372,s.5.



Section 4:22-11.6 - Continuation Of Existing County Societies.

4:22-11.6 Continuation of existing county societies.
6. a. Every county society for the prevention of cruelty to animals that is in existence on the date of enactment of P.L.2005, c.372 (C.4:22-11.1 et al.) shall be continued as a chartered county society.

b.A charter for a county society may be granted by the board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals if the county society can demonstrate that it consists of at least 10 members. The requirements of this subsection shall not apply to a county society which is continued as a chartered county society as provided in subsection a. of this section.

c.Every county society shall submit quarterly a law enforcement report to the board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals on a form developed in conjunction with the Attorney General. Each county society shall also submit a copy of its quarterly report to the county sheriff and the county prosecutor. The New Jersey Society for the Prevention of Cruelty to Animals shall compile these reports and submit them to the Attorney General.

L.2005,c.372,s.6.



Section 4:22-11.7 - Duties, Responsibilities Of County Society.

4:22-11.7 Duties, responsibilities of county society.
7.A county society for the prevention of cruelty to animals continued or established in accordance with section 6 of P.L.2005, c.372 (C.4:22-11.6) shall:

a.Elect its own board of trustees from the members of the county society for the prevention of cruelty to animals who reside within the county or who choose to be affiliated with that county society;

b.Establish bylaws or regulations necessary for the governance and operation of the county society;

c.Enforce all laws and ordinances enacted for the protection of animals;

d.Promote the interests of, and protect and care for, animals within the State;

e.Appoint agents for enforcing all laws and ordinances enacted for the protection of animals and for the investigation of alleged acts of cruelty to animals within the State; appoint up to, but not more than, three agents for commission as humane law enforcement officers in accordance with the provisions of sections 9 and 10 of P.L.2005, c.372 (C.4:22-11.9 and C.4:22-11.10) for the purpose of enforcing all laws and ordinances enacted for the protection of animals and for the investigation of alleged acts of cruelty to animals within the State, and, with the concurrence of the county prosecutor, authorize the commission of such additional humane law enforcement officers over that established maximum as may be necessary based upon population or the number, degree, or complexity of animal cruelty complaints; and appoint a Chief Humane Law Enforcement Officer from among the appointed humane law enforcement officers;

f.Investigate alleged acts of cruelty to animals and, when necessary, request legal assistance from the office of the appropriate county or municipal prosecutor, which the county or municipal prosecutor, as the case may be, shall make every reasonable effort to provide;

g.Adopt a badge, which shall be authority for making arrests and which shall be easily distinguishable from the badge adopted by the New Jersey Society for the Prevention of Cruelty to Animals;

h.Have the authority to sue and be sued in all courts, and all actions brought by or against the county society shall be in its corporate name; and

i.Purchase and hold any real estate as may be expedient for the advancement of the purposes of the county society, and take by devise or gift all real estate or personal property that is devised or given to it, without regard to value. The title to any real estate shall be taken in the corporate name of the county society.

L.2005,c.372,s.7.



Section 4:22-11.8 - Completion Of Training Courses By Officers, Agents.

4:22-11.8 Completion of training courses by officers, agents.
8. a. Each county society for the prevention of cruelty to animals shall require that its humane law enforcement officers and agents satisfactorily complete the training courses established pursuant to P.L.2005, c.372 (C.4:22-11.1 et al.).

b.Each county society shall establish training programs for the operation of the county society in accordance with mandatory uniform standards, guidelines, and procedures established for the operation of all county societies.

c.The board of trustees of a county society shall appoint officers who shall be responsible for direction of the daily operation of the county society.

L.2005,c.372,s.8.



Section 4:22-11.9 - Certain Persons Ineligible For Service; Criminal History Record Background Check.

4:22-11.9 Certain persons ineligible for service; criminal history record background check.
9. a. No person shall serve as a trustee, officer, or humane law enforcement officer or agent of, or hold any other position of authority within, the New Jersey Society for the Prevention of Cruelty to Animals or any county society for the prevention of cruelty to animals if that person has been convicted of a crime under the laws of the State or under any similar statutes of the United States or any other state, or convicted of a violation of any provision of chapter 22 of Title 4 of the Revised Statutes or a violation of any similar statutes of the United States or any other state, as indicated by a criminal history record background check performed pursuant to this section. The fingerprints of each such person and the written consent of the person shall be submitted to the Superintendent of State Police for a criminal history record background check to be performed. The superintendent shall compare these fingerprints with fingerprints on file with the Bureau of Identification in the Division of State Police, Department of Law and Public Safety, and the Federal Bureau of Investigation, consistent with State and federal laws, rules, and regulations. The cost for the criminal history record background check, including all costs administering and processing the check, shall be borne by either the person or the board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals or of a county society for the prevention of cruelty to animals, as the case may be. The superintendent shall inform the board of trustees of the New Jersey Society for the Prevention of Cruelty to Animals or of a county society for the prevention of cruelty to animals, as the case may be, of whether the person's criminal history background check reveals a conviction of a disqualifying crime as specified in this section.

The superintendent shall complete the criminal history record background check required pursuant to this subsection within 90 days after receipt of a request therefor.

b. (1) No person shall serve as a trustee, officer, or humane law enforcement officer or agent of, or hold any other position of authority within, the New Jersey Society for the Prevention of Cruelty to Animals or any county society if that person has been convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes or a violation of any similar statutes of the United States or any other state.

(2)The New Jersey Society for the Prevention of Cruelty to Animals or county society shall rescind the authorization or appointment of any member, humane law enforcement officer, or agent convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes or a violation of any similar statutes of the United States or any other state, and that person shall immediately surrender to the New Jersey Society for the Prevention of Cruelty to Animals or county society any badge, identification card, or indicia of authority issued to the member, humane law enforcement officer, or agent, as the case may be.

L.2005,c.372,s.9.



Section 4:22-11.10 - Application For Commission As Humane Law Enforcement Officer.

4:22-11.10 Application for commission as humane law enforcement officer.
10. a. An application to be commissioned as a humane law enforcement officer shall be submitted to the Superintendent of State Police by the board of trustees of a county society for the prevention of cruelty to animals or of the New Jersey Society for the Prevention of Cruelty to Animals, as the case may be.

b.The superintendent shall investigate and determine the character, competency, integrity, and fitness of the person or persons designated in the application.

c.No person shall be commissioned as a humane law enforcement officer under the provisions of this section if that person has been convicted of a crime or violation, as indicated by a criminal history background check performed pursuant to the provisions of section 9 of P.L.2005, c.372 (C.4:22-11.9), or has been convicted of, or found civilly liable for, a violation of chapter 22 of Title 4 of the Revised Statutes or a violation of any similar statutes of the United States or any other state.

d. (1) The superintendent, when satisfied with the examination of any application and such further inquiry and investigations as the superintendent shall deem proper as to the good character, competency, integrity, and fitness of the applicant, shall approve the commission of the applicant as a humane law enforcement officer. A commission issued under this section shall be renewable every two years.

(2)The board of trustees of a county society for the prevention of cruelty to animals or of the New Jersey Society for the Prevention of Cruelty to Animals, as the case may be, may dismiss or suspend a humane law enforcement officer in its employ for any reason, including but not limited to (a) a violation of any provision of P.L.2005, c.372 (C.4:22-11.1 et al.), and (b) upon the recommendation of the Superintendent of State Police. A dismissal or suspension shall be subject to the provisions of subsection h. of this section.

(3)The superintendent may revoke or suspend a commission issued pursuant to this section for a violation of any provision of P.L.2005, c.372 (C.4:22-11.1 et al.) or for other good cause, and the commission may be rescinded for good cause at the direction of the Attorney General or upon request of the board of trustees of a county society for the prevention of cruelty to animals or the New Jersey Society for the Prevention of Cruelty to Animals, as the case may be; provided, however, that a person whose commission is rescinded at the direction of the Attorney General may still be eligible for appointment as an agent unless prohibited otherwise by P.L.2005, c.372 (C.4:22-11.1 et al.) or any other law. A revocation, suspension, or rescission shall be subject to the provisions of subsection h. of this section.

e.A humane law enforcement officer shall not be authorized to possess, carry, or use a firearm while enforcing the laws and ordinances enacted for the protection of animals unless the officer (1) has satisfactorily completed a firearms training course as defined in subsection j. of N.J.S.2C:39-6 and approved by the Police Training Commission, and (2) annually qualifies in the use of a revolver or similar weapon.

f.The superintendent shall, within 90 days after receipt of an application submitted pursuant to this section, or as soon thereafter as may be reasonably practicable, approve or disapprove an application for commission as a humane law enforcement officer.

g.Every person serving as a law enforcement officer appointed by a county society for the prevention of cruelty to animals or the New Jersey Society for the Prevention of Cruelty to Animals on the date of enactment of this act for whom an application has been submitted to be commissioned as a humane law enforcement officer shall be permitted to serve in that capacity unless and until the application for commission is disapproved or the person is otherwise disqualified pursuant to section 9 of P.L.2005, c.372 (C.4:22-11.9) and this section.

h. (1) In the case of refusal to commission an applicant to be a humane law enforcement officer, the superintendent shall submit to the board of trustees of a county society for the prevention of cruelty to animals or of the New Jersey Society for the Prevention of Cruelty to Animals, as the case may be, a statement setting forth the reasons for disqualification.

(2)A disqualified applicant, or a humane law enforcement officer who has been dismissed or suspended or whose commission has been revoked or suspended, shall have the right to submit statements under oath and documentation that contest the findings of the board of trustees of a county society for the prevention of cruelty to animals or of the New Jersey Society for the Prevention of Cruelty to Animals, or of the superintendent, as the case may be. If, upon receipt of such statements and documentation, the board of trustees of a county society for the prevention of cruelty to animals or of the New Jersey Society for the Prevention of Cruelty to Animals, or the superintendent, as the case may be, maintains that the disqualification, dismissal, revocation, or suspension was neither arbitrary nor capricious, the disqualified applicant, or humane law enforcement officer who has been dismissed or suspended or whose commission has been revoked or suspended, shall have the right to an administrative hearing and decision, and the matter shall be treated as a contested case, under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005,c.372,s.10.



Section 4:22-11.11 - Training Course For Animal Protection Law Enforcement.

4:22-11.11 Training course for animal protection law enforcement.
11. a. The Police Training Commission, in collaboration with the New Jersey Society for the Prevention of Cruelty to Animals, shall develop or approve a training course for animal protection law enforcement, which shall include but need not be limited to instruction in:

(1)the law, procedures, and enforcement methods and techniques of investigation, arrest, and search and seizure, specifically in connection with violations of State and local animal cruelty laws and ordinances;

(2)information and procedures related to animals, including animal behavior and traits and evaluation of animals at a crime scene;

(3)methods to identify and document animal abuse, neglect, and distress; and

(4)investigation of animal fighting.

The course developed or approved pursuant to this subsection shall be the same or substantially similar to the course developed and approved for certified animal control officers who are authorized as animal cruelty investigators pursuant to sections 3 and 4 of P.L.1983, c.525 (C.4:19-15.16a and C.4:19-15.16b) and P.L.1997, c.247 (C.4:19-15.16c. et al.).

b.Every agent and humane law enforcement officer appointed after the date of enactment of P.L.2005, c.372 (C.4:22-11.1 et al.) shall satisfactorily complete the animal protection law enforcement training course within one year after the date of the agent's or officer's appointment.

c.The Chief Humane Law Enforcement Officer of a county society for the prevention of cruelty to animals or the New Jersey Society for the Prevention of Cruelty to Animals may request from the Police Training Commission an exemption from applicable law enforcement parts of the animal protection law enforcement training course on behalf of a current or prospective agent or humane law enforcement officer who demonstrates successful completion of a police training course conducted by a federal, state, or other public or private agency, the requirements of which are substantially equivalent to or which exceed the corresponding requirements of the animal protection law enforcement training course curriculum established through the Police Training Commission.

L.2005,c.372,s.11.



Section 4:22-11.12 - Effort To Assist Humane Law Enforcement Officers, Agents By Governmental Entities.

4:22-11.12 Effort to assist humane law enforcement officers, agents by governmental entities.
12. All State, county, and municipal law enforcement agencies and all county and municipal health agencies shall, upon request, make every reasonable effort to assist the humane law enforcement officers and agents of a county society for the prevention of cruelty to animals or the New Jersey Society for the Prevention of Cruelty to Animals in the enforcement of all laws and ordinances enacted for the protection of animals.

L.2005,c.372,s.12.



Section 4:22-11.13 - Annual Audit Of Societies.

4:22-11.13 Annual audit of societies.
13. In addition to any requirement imposed by P.L.1994, c.16 (C.45:17A-18 et seq.) or any other law, the New Jersey Society for the Prevention of Cruelty to Animals and each county society for the prevention of cruelty to animals shall cause to be prepared an annual audit of all of its financial transactions, which shall be prepared in accordance with generally accepted accounting principles and standards by an independent New Jersey licensed certified public accountant. The audit for each calendar year shall be submitted by June 1 of the next following calendar year to the Attorney General, and shall be made available to the public upon request.

L.2005,c.372,s.13.



Section 4:22-12 - Use Of Badge By Nonmember; Petty Disorderly Persons Offense

4:22-12.Use of badge by nonmember; petty disorderly persons offense
4:22-12. A person not a member of a duly organized or incorporated society for the prevention of cruelty to animals, who shall use the badge adopted by such society, which badge is made authority for making arrests, shall be guilty of a petty disorderly persons offense.

Amended 1995,c.355,s.1.



Section 4:22-13 - Right To Amend Charter To Include Enumerated Powers And Purposes.

4:22-13 Right to amend charter to include enumerated powers and purposes.
4:22-13. A county society for the prevention of cruelty to animals may amend its charter or certificate of incorporation as originally enacted or filed or as amended so that the county society, in addition to its other powers and purposes, shall have the following powers and purposes: to promote the interests of, and to protect and care for, animals; to maintain and operate one or more rest farms, kennels, pounds, shelters, or hospitals, or any or all of them, for animals in the custody of the county society by reason of impoundment, seizure or relinquishment by the owner; and to do any and all things which would benefit or tend to benefit animals.

Amended 2005, c.372, s.15.



Section 4:22-15 - Definitions.

4:22-15 Definitions.

4:22-15. As used in this article:

"Animal" or "creature" includes the whole brute creation.

"Bodily injury" means physical pain, illness or any impairment of physical condition.

"Necessary care" means care sufficient to preserve the health and well-being of an animal, and includes, but is not limited to: food of sufficient quantity and quality to allow for normal growth or maintenance of body weight; adequate access to water in sufficient quantity and quality to satisfy the animal's needs; access to adequate protection from the weather; and veterinary care to alleviate suffering and maintain health.

"Owner" or "person" includes a corporation, and the knowledge and acts of an agent or employee of a corporation in regard to animals transported, owned, employed, or in the custody of the corporation shall be imputed to the corporation.

"Serious bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

amended 2013, c.88, s.1.



Section 4:22-16 - Permitted Activities

4:22-16 Permitted activities
4:22-16. Nothing contained in this article shall be construed to prohibit or interfere with:

a. Properly conducted scientific experiments performed under the authority of the Department of Health and Senior Services or the United States Department of Agriculture. Those departments may authorize the conduct of such experiments or investigations by agricultural stations and schools maintained by the State or federal government, or by medical societies, universities, colleges and institutions incorporated or authorized to do business in this State and having among their corporate purposes investigation into the causes, nature, prevention and cure of diseases in men and animals; and may for cause revoke such authority;

b. The killing or disposing of an animal or creature by virtue of the order of a constituted authority of the State;

c. The shooting or taking of game or game fish in such manner and at such times as is allowed or provided by the laws of this State;

d. The training or engaging of a dog to accomplish a task or participate in an activity or exhibition designed to develop the physical or mental characteristics of that dog. These activities shall be carried out in accordance with the practices, guidelines or rules established by an organization founded for the purpose of promoting and enhancing working dog activities or exhibitions; in a manner which does not adversely affect the health or safety of the dog; and may include avalanche warning, guide work, obedience work, carting, dispatching, freight racing, packing, sled dog racing, sledding, tracking, and weight pull demonstrations;

e. The raising, keeping, care, treatment, marketing, and sale of domestic livestock in accordance with the standards developed and adopted therefor pursuant to subsection a. of section 1 of P.L.1995, c.311 (C.4:22-16.1); and

f. The killing or disposing , by a reasonable or commercially acceptable method or means, of a Norway or brown rat (Rattus norvegicus), black rat (Rattus rattus), or house mouse (Mus musculus) by any person, or with the permission or at the direction of that person, while the animal is on property either owned or leased by, or otherwise under the control of, that person, provided that the animal is not a pet.

Amended 1985, c.433, s.1; 1995, c.311, s.2; 1997, c.88.



Section 4:22-16.1 - Adoption Of Standards, Rules, Regulations For Treatment Of Domestic Livestock

4:22-16.1.Adoption of standards, rules, regulations for treatment of domestic livestock
1. a. The State Board of Agriculture and the Department of Agriculture, in consultation with the New Jersey Agricultural Experiment Station and within six months of the date of enactment of this act, shall develop and adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.): (1) standards for the humane raising, keeping, care, treatment, marketing, and sale of domestic livestock; and (2) rules and regulations governing the enforcement of those standards.

b. Notwithstanding any provision in this title to the contrary:

(1) there shall exist a presumption that the raising, keeping, care, treatment, marketing, and sale of domestic livestock in accordance with the standards developed and adopted therefor pursuant to subsection a. of this section shall not constitute a violation of any provision of this title involving alleged cruelty to, or inhumane care or treatment of, domestic livestock;

(2) no person may be cited or arrested for a first offense involving a minor or incidental violation, as defined by rules and regulations adopted pursuant to subsection a. of this section, of any provision of this title involving alleged cruelty to, or inhumane care or treatment of, domestic livestock, unless that person has first been issued a written warning.

c. For the purposes of this act, "domestic livestock" means cattle, horses, donkeys, swine, sheep, goats, rabbits, poultry, fowl, and any other domesticated animal deemed by the State Board of Agriculture and the Department of Agriculture, in consultation with the New Jersey Agricultural Experiment Station, to be domestic livestock for such purposes, according to rules and regulations adopted by the department and the board pursuant to the "Administrative Procedure Act."

L.1995,c.311,s.1.



Section 4:22-17 - Cruelty; Certain Acts, Crime; Degrees.

4:22-17 Cruelty; certain acts, crime; degrees.

4:22-17. a. It shall be unlawful to:

(1)Overdrive, overload, drive when overloaded, overwork, abuse, or needlessly kill a living animal or creature;

(2)Cause or procure, by any direct or indirect means, including but not limited to through the use of another living animal or creature, any of the acts described in paragraph (1) of this subsection to be done;

(3)Inflict unnecessary cruelty upon a living animal or creature, by any direct or indirect means, including but not limited to through the use of another living animal or creature; or leave the living animal or creature unattended in a vehicle under inhumane conditions adverse to the health or welfare of the living animal or creature; or

(4)Fail, as the owner or as a person otherwise charged with the care of a living animal or creature, to provide the living animal or creature with necessary care.

b. (1) A person who violates subsection a. of this section shall be guilty of a disorderly persons offense. Notwithstanding the provisions of N.J.S.2C:43-3 to the contrary, for every conviction of an offense pursuant to paragraph (1) or (2) of subsection a. of this section, the person shall be fined not less than $250 nor more than $1,000, or be imprisoned for a term of not more than six months, or both, in the discretion of the court; and for every conviction of an offense pursuant to paragraph (3) or (4) of subsection a. of this section, the person shall be fined not less than $500 nor more than $2,000, or be imprisoned for a term of not more than six months, or both, in the discretion of the court.

(2)If the person who violates subsection a. of this section has a prior conviction for an offense that would constitute a violation of subsection a. of this section, the person shall be guilty of a crime of the fourth degree.

(3)A person who violates subsection a. of this section shall also be subject to the provisions of subsections e. and f. and, if appropriate, subsection g., of this section.

c.It shall be unlawful to purposely, knowingly, or recklessly:

(1)Torment, torture, maim, hang, poison, unnecessarily or cruelly beat, cruelly abuse, or needlessly mutilate a living animal or creature;

(2)Cause bodily injury to a living animal or creature by failing to provide the living animal or creature with necessary care, whether as the owner or as a person otherwise charged with the care of the living animal or creature;

(3)Cause or procure an act described in paragraph (1) or (2) of this subsection to be done, by any direct or indirect means, including but not limited to through the use of another living animal or creature; or

(4)Use, or cause or procure the use of, an animal or creature in any kind of sexual manner or initiate any kind of sexual contact with the animal or creature, including, but not limited to, sodomizing the animal or creature. As used in this paragraph, "sexual contact" means any contact between a person and an animal by penetration of the penis or a foreign object into the vagina or anus, contact between the mouth and genitalia, or by contact between the genitalia of one and the genitalia or anus of the other. This term does not include any medical procedure performed by a licensed veterinarian practicing veterinary medicine or an accepted animal husbandry practice.

d. (1) A person who violates paragraph (1), (2), (3) or (4) of subsection c. of this section shall be guilty of a crime of the fourth degree, except that the person shall be guilty of a crime of the third degree if:

(a)the animal or creature dies as a result of the violation;

(b)the animal or creature suffers serious bodily injury as a result of the violation; or

(c)the person has a prior conviction for an offense that would constitute a violation of paragraph (1), (2), (3) or (4) of subsection c. of this section.

(2)A person who violates any provision of subsection c. of this section shall also be subject to the provisions of subsections e. and f. and, if appropriate, subsection g., of this section.

e.For a violation of this section, in addition to imposing any other appropriate penalties established for a crime of the third degree, crime of the fourth degree, or disorderly persons offense, as the case may be, pursuant to Title 2C of the New Jersey Statutes, the court shall impose a term of community service of up to 30 days, and may direct that the term of community service be served in providing assistance to the New Jersey Society for the Prevention of Cruelty to Animals, a county society for the prevention of cruelty to animals, or any other recognized organization concerned with the prevention of cruelty to animals or the humane treatment and care of animals, or to a municipality's animal control or animal population control program.

f.The court also shall require any violator of this section to pay restitution, including but not limited to, the monetary cost of replacing the animal if the animal died or had to be euthanized because of the extent of the animal's injuries, or otherwise reimburse any costs for food, drink, shelter, or veterinary care or treatment, or other costs, incurred by the owner of the animal, if the owner is not the person committing the act of cruelty, or incurred by any agency, entity, or organization investigating the violation, including but not limited to the New Jersey Society for the Prevention of Cruelty to Animals, a county society for the prevention of cruelty to animals, any other recognized organization concerned with the prevention of cruelty to animals or the humane treatment and care of animals, a local or State governmental entity, or a kennel, shelter, pound, or other facility providing for the shelter and care of the animal or animals involved in the violation.

g.If a juvenile is adjudicated delinquent for an act which, if committed by an adult, would constitute a disorderly persons offense, crime of the fourth degree, or crime of the third degree pursuant to this section, the court also shall order the juvenile to receive mental health counseling by a licensed psychologist or therapist named by the court for a period of time to be prescribed by the licensed psychologist or therapist.

amended 1995, c.355, s.2; 1996, c.64, s.1; 2000, c.162, s.1; 2001, c.229, s.1; 2003, c.232, s.1; 2005, c.105, s.1; 2013, c.88, s.2; 2015, c.133.



Section 4:22-18 - Carrying Animal In Cruel, Inhumane Manner; Disorderly Persons Offense

4:22-18. Carrying animal in cruel, inhumane manner; disorderly persons offense
4:22-18. A person who shall carry, or cause to be carried, a living animal or creature in or upon a vehicle or otherwise, in a cruel or inhumane manner, shall be guilty of a disorderly persons offense and punished as provided in subsection a. of R.S.4:22-17.

Amended 1995, c.355, s.3; 1996, c.64, s.2; 2001, c.229, s.2.



Section 4:22-19 - Failure To Care For, Destruction Of Impounded Animals; Penalties; Collection

4:22-19. Failure to care for, destruction of impounded animals; penalties; collection
4:22-19. A person who shall:

a.Impound or confine, or cause to be impounded or confined, in a pound or other place, a living animal or creature, and shall fail to supply it during such confinement with a sufficient quantity of good and wholesome food and water; or

b.Destroy or cause to be destroyed any such animal by hypoxia induced by decompression or in any other manner, by the administration of a lethal gas other than an inhalant anesthetic, or in any other manner except by a method of euthanasia generally accepted by the veterinary medical profession as being reliable, appropriate to the type of animal upon which it is to be employed, and capable of producing loss of consciousness and death as rapidly and painlessly as possible for such animal shall, in the case of a violation of subsection a., be guilty of a disorderly persons offense and shall be punished as provided in subsection a. of R.S.4:22-17; or, in the case of a violation of subsection b., be subject to a penalty of $25 for the first offense and $50 for each subsequent offense. Each animal destroyed in violation of subsection b. shall constitute a separate offense. The penalty shall be collected in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) and all money collected shall be remitted to the State.

This section shall apply to kennels, pet shops, shelters and pounds as defined and licensed pursuant to P.L.1941, c.151 (C.4:19-15.1 et seq.); to pounds and places of confinement owned and operated by municipalities, counties or regional governmental authorities; and to every contractual warden or impounding service, any provision to the contrary in this title notwithstanding.

Amended 1977, c.231, s.1; 1982, c.76, s.1; 1982, c.158, s.2; 1996, c.64, s.3; 2001, c.229, s.3.



Section 4:22-19.1 - Chamber Or Device To Induce Hypoxia; Dismantlement And Removal

4:22-19.1. Chamber or device to induce hypoxia; dismantlement and removal
Within 30 days of the effective date of this act, any chamber or device used to induce hypoxia through decompression or in any other manner shall be dismantled and removed from the premises. The owner of any premises on which the chamber or device remains 30 days subsequent to the effective date of this act shall be guilty of a disorderly persons offense.

L.1982, c. 76, s. 3, eff. July 22, 1982.



Section 4:22-19.2 - Dismantlement And Removal Of Decompression Chamber Or Device; Offense

4:22-19.2. Dismantlement and removal of decompression chamber or device; offense
Within 30 days of the effective date of this act, any chamber or device used to induce hypoxia through decompression or in any other manner and any gas chamber or similar device, except one which is used for the administration of an inhalant anesthetic, shall be dismantled and removed from the premises. The owner of any premises on which the chamber or device remains 30 days subsequent to the effective date of this act shall be guilty of a disorderly persons offense.

L.1982, c. 158, s. 3, eff. Oct. 27, 1982.



Section 4:22-19.3 - Neuromuscular Blocking Agents Prohibited

4:22-19.3. Neuromuscular blocking agents prohibited
Whenever any dog, cat, or any other domestic animal is to be destroyed, the use of succinylcholine chloride, curare, curariform drugs, or any other substance which acts as a neuromuscular blocking agent is prohibited.

L. 1988, c. 160, s. 1.



Section 4:22-19.4 - Penalty

4:22-19.4. Penalty
A person who violates this act shall be subject to a penalty of $25.00 for the first offense and $50.00 for each subsequent offense, to be collected in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). Each animal destroyed in violation of this act shall constitute a separate offense. The Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

L. 1988, c. 160, s. 2.



Section 4:22-20 - Abandoning Disabled Animal To Die In Public Place; Disorderly Persons Offense

4:22-20. Abandoning disabled animal to die in public place; disorderly persons offense
4:22-20. a. A person who shall abandon a maimed, sick, infirm or disabled animal or creature to die in a public place, shall be guilty of a disorderly persons offense.

b. A person who shall abandon a domesticated animal shall be guilty of a disorderly persons offense. The violator shall be subject to the maximum $1,000 penalty.

Amended 1977,c.229,s.1; 1986,c.176; 1991,c.108,s.1.



Section 4:22-21 - Offering For Sale Horse Unfit For Work; Disorderly Persons.

4:22-21 Offering for sale horse unfit for work; disorderly persons.

4:22-21. A person who shall receive or offer for sale a horse that is suffering from abuse or neglect, or which by reason of disability, disease, abuse or lameness, or for any other cause, could not be worked, ridden or otherwise used for show, exhibition, or recreational purposes, or kept as a domestic pet without violating the provisions of this article or any law of this State relating to cruelty to animals shall be guilty of a disorderly persons offense.

Amended 1995, c.355, s.4; 1998, c.105, s.2.



Section 4:22-22 - Offering Diseased Animal For Sale; Crime Of Fourth Degree

4:22-22.Offering diseased animal for sale; crime of fourth degree
4:22-22. A person who shall:
a. Willfully sell, or offer to sell, use, expose, or cause or permit to be sold or offered for sale, used or exposed, any horse or other animal having the disease known as glanders or farcy, or other contagious or infectious disease dangerous to the health or life of human beings or animals; or

b. When any such disease is beyond recovery, refuse upon demand to deprive any such animal of life--

Shall be guilty of a crime of the fourth degree.

Amended 1995,c.355,s.5.



Section 4:22-23 - Use Of Bird As Target; Disorderly Persons Offense, $25 Fine.

4:22-23 Use of bird as target; disorderly persons offense, $25 fine.

4:22-23. A person who shall:

a.Use a live pigeon, fowl or other bird for the purpose of a target, or to be shot at either for amusement or as a test of skill in marksmanship;

b.Shoot at a bird used as described in subsection a. of this section, or is a party to such shooting; or

c.Lease a building, room, field or premises, or knowingly permit the use thereof for the purpose of such shooting--

Shall be guilty of a disorderly persons offense, and shall, in addition to any penalty assessed therefor, be fined $25 for each bird shot at or killed in violation of this section.

This section shall not apply to the shooting of game.

Amended 1995, c.355, s.6; 2003, c.232, s.2.



Section 4:22-24 - Animal Fighting Crimes.

4:22-24 Animal fighting crimes.

4:22-24. A person who shall:

a.Keep, use, be connected with or interested in the management of, or receive money for the admission of a person to, a place kept or used for the purpose of fighting or baiting a living animal or creature;

b.Be present and witness, pay admission to, encourage or assist therein;

c.Permit or suffer a place owned or controlled by him to be so used;

d.For amusement or gain, cause, allow, or permit the fighting or baiting of a living animal or creature;

e.Own, possess, keep, train, promote, purchase, or knowingly sell a living animal or creature for the purpose of fighting or baiting that animal or creature; or

f.Gamble on the outcome of a fight involving a living animal or creature--

Shall be guilty of a crime of the third degree.

For the purposes of this section "bait" means to attack with violence, to provoke, or to harass an animal with one or more animals for the purpose of training the animal for, or to cause an animal to engage in, a fight with or among other animals.

amended 1989, c.35, s.1; 2015, c.85, s.4.



Section 4:22-25.1 - Motorist Hitting Domestic Animal To Stop; Report

4:22-25.1. Motorist hitting domestic animal to stop; report
Each person operating a motor vehicle who shall knowingly hit, run over, or cause injury to a cat, dog, horse or cattle shall stop at once, ascertain the extent of injury, report to the nearest police station, police officer, or notify the nearest Society for the Prevention of Cruelty to Animals and give his name, address, operator's license and registration number, and also give the location of the injured animal.

L.1939, c. 315, p. 762, s. 1. Amended by L.1968, c. 39, s. 1, eff. May 9, 1968.



Section 4:22-25.2 - Violations; Petty Disorderly Persons Offense

4:22-25.2.Violations; petty disorderly persons offense
2. Any person who shall violate any of the provisions of section 1 of P.L.1939, c.315 (C.4:22-25.1) shall be guilty of a petty disorderly persons offense.

L.1939,c.315,s.2; amended 1953,c.5,s.62; 1995,c.355,s.7.



Section 4:22-25.3 - Sale, Barter Of Products Made From Dog Or Cat Fur; Prohibited

4:22-25.3. Sale, barter of products made from dog or cat fur; prohibited
1.Any person who sells, barters, or offers for sale or barter, at wholesale or retail, the fur or hair of a domestic dog or cat or any product made in whole or in part from the fur or hair of a domestic dog or cat commits a crime of the fourth degree, provided that the person knew or reasonably should have known that the fur or hair was from a domestic dog or cat or that the product was made in whole or in part from the fur or hair of a domestic dog or cat. This section shall not apply to the sale or barter, or offering for sale or barter, of the fur or hair of a domestic dog or cat cut at a commercial grooming establishment or at a veterinary office or clinic or for scientific research purposes.

As used in this section, "domestic dog or cat" means a dog (Canis familiaris) or cat (Felis catus or Felis domesticus) that is generally recognized in the United States as being a household pet and shall not include coyote, fox, lynx, bobcat, or any other wild canine or feline species.

L.1999,c.307,s.1.



Section 4:22-25.4 - Sale, Barter Of Dog Or Cat Flesh Or Products For Human Consumption; Disorderly Persons Offense

4:22-25.4. Sale, barter of dog or cat flesh or products for human consumption; disorderly persons offense
2.Any person who sells, barters, or offers for sale or barter, at wholesale or retail, for human consumption, the flesh of a domestic dog or cat or any product made in whole or in part from the flesh of a domestic dog or cat commits a disorderly persons offense, provided that the person knew or reasonably should have known that the flesh was from a domestic dog or cat or the product was made in whole or in part from the flesh of a domestic dog or cat. Notwithstanding the provisions of Title 2C of the New Jersey Statutes to the contrary, any person found guilty of violating this section shall be subject to a fine of not less than $100 and a term of imprisonment of not less than 30 days.

As used in this section, "domestic dog or cat" means a dog (Canis familiaris) or cat (Felis catus or Felis domesticus) that is generally recognized in the United States as being a household pet and shall not include coyote, fox, lynx, bobcat, or any other wild canine or feline species.

L.1999,c.307,s.2.



Section 4:22-25.5 - Slaughter, Transport Of Horses For Human Consumption; Disorderly Persons Offense.

4:22-25.5 Slaughter, transport of horses for human consumption; disorderly persons offense.

1. a. Any person who knowingly slaughters a horse for human consumption commits a disorderly persons offense.

b.Any person who sells, barters, or offers for sale or barter, at wholesale or retail, for human consumption, the flesh of a horse or any product made in whole or in part from the flesh of a horse commits a disorderly persons offense, provided that the person knew or reasonably should have known that the flesh was from a horse, or that the product was made in whole or in part from the flesh of a horse.

c.Any person who knowingly transports a horse for the purpose of slaughter for human consumption, or who knowingly transports horsemeat, or any product made in whole or in part from the flesh of a horse, for the purpose of human consumption, commits a disorderly persons offense.

d.Notwithstanding the provisions of Title 2C of the New Jersey Statutes to the contrary, any person found guilty of violating this section shall be subject to a fine of not less than $100 and a term of imprisonment of not less than 30 days.

e.Nothing in this section shall be construed to impose liability on a newspaper that inadvertently, unintentionally, or unknowingly accepts or publishes advertising that includes the offering for sale, trade, or distribution of any item in violation of any provision of this section. However, if a newspaper knowingly accepts or publishes advertising that includes the offering for sale, trade, or distribution any such item, the newspaper shall be in violation of the applicable provisions of this section.

L.2012, c.52, s.1.



Section 4:22-26 - Penalties For Various Acts Constituting Cruelty.

4:22-26. Penalties for various acts constituting cruelty.

4:22-26. A person who shall:

a. (1) Overdrive, overload, drive when overloaded, overwork, abuse, or needlessly kill a living animal or creature, or cause or procure, by any direct or indirect means, including but not limited to through the use of another living animal or creature, any such acts to be done;

(2)Torment, torture, maim, hang, poison, unnecessarily or cruelly beat, cruelly abuse, or needlessly mutilate a living animal or creature, or cause or procure, by any direct or indirect means, including but not limited to through the use of another living animal or creature, any such acts to be done;

(3)Cause the death of, or serious bodily injury to, a living animal or creature from commission of any act described in paragraph (2), (4), (5), or (6) of this subsection, by any direct or indirect means, including but not limited to through the use of another living animal or creature, or otherwise cause or procure any such acts to be done;

(4) Fail, as the owner or a person otherwise charged with the care of a living animal or creature, to provide the living animal or creature with necessary care, or otherwise cause or procure such an act to be done; or

(5)Cause bodily injury to a living animal or creature from commission of the act described in paragraph (4) of this subsection;

b.(Deleted by amendment, P.L.2003, c.232)

c.Inflict unnecessary cruelty upon a living animal or creature, by any direct or indirect means, including but not limited to through the use of another living animal or creature; or leave the living animal or creature unattended in a vehicle under inhumane conditions adverse to the health or welfare of the living animal or creature;

d.Receive or offer for sale a horse that is suffering from abuse or neglect, or which by reason of disability, disease, abuse or lameness, or any other cause, could not be worked, ridden or otherwise used for show, exhibition or recreational purposes, or kept as a domestic pet without violating the provisions of this article;

e.Keep, use, be connected with or interested in the management of, or receive money or other consideration for the admission of a person to, a place kept or used for the purpose of fighting or baiting a living animal or creature;

f.Be present and witness, pay admission to, encourage, aid or assist in an activity enumerated in subsection e. of this section;

g.Permit or suffer a place owned or controlled by him to be used as provided in subsection e. of this section;

h.Carry, or cause to be carried, a living animal or creature in or upon a vehicle or otherwise, in a cruel or inhumane manner;

i.Use a dog or dogs for the purpose of drawing or helping to draw a vehicle for business purposes;

j.Impound or confine or cause to be impounded or confined in a pound or other place a living animal or creature, and shall fail to supply the living animal or creature during such confinement with a sufficient quantity of good and wholesome food and water;

k.Abandon a maimed, sick, infirm or disabled animal or creature to die in a public place;

l.Willfully sell, or offer to sell, use, expose, or cause or permit to be sold or offered for sale, used or exposed, a horse or other animal having the disease known as glanders or farcy, or other contagious or infectious disease dangerous to the health or life of human beings or animals, or who shall, when any such disease is beyond recovery, refuse, upon demand, to deprive the animal of life;

m.Own, operate, manage or conduct a roadside stand or market for the sale of merchandise along a public street or highway; or a shopping mall, or a part of the premises thereof; and keep a living animal or creature confined, or allowed to roam in an area whether or not the area is enclosed, on these premises as an exhibit; except that this subsection shall not be applicable to: a pet shop licensed pursuant to P.L.1941, c.151 (C.4:19-15.1 et seq.); a person who keeps an animal, in a humane manner, for the purpose of the protection of the premises; or a recognized breeders' association, a 4-H club, an educational agricultural program, an equestrian team, a humane society or other similar charitable or nonprofit organization conducting an exhibition, show or performance;

n.Keep or exhibit a wild animal at a roadside stand or market located along a public street or highway of this State; a gasoline station; or a shopping mall, or a part of the premises thereof;

o.Sell, offer for sale, barter or give away or display live baby chicks, ducklings or other fowl or rabbits, turtles or chameleons which have been dyed or artificially colored or otherwise treated so as to impart to them an artificial color;

p.Use any animal, reptile, or fowl for the purpose of soliciting any alms, collections, contributions, subscriptions, donations, or payment of money except in connection with exhibitions, shows or performances conducted in a bona fide manner by recognized breeders' associations, 4-H clubs or other similar bona fide organizations;

q.Sell or offer for sale, barter, or give away living rabbits, turtles, baby chicks, ducklings or other fowl under two months of age, for use as household or domestic pets;

r.Sell, offer for sale, barter or give away living baby chicks, ducklings or other fowl, or rabbits, turtles or chameleons under two months of age for any purpose not prohibited by subsection q. of this section and who shall fail to provide proper facilities for the care of such animals;

s.Artificially mark sheep or cattle, or cause them to be marked, by cropping or cutting off both ears, cropping or cutting either ear more than one inch from the tip end thereof, or half cropping or cutting both ears or either ear more than one inch from the tip end thereof, or who shall have or keep in the person's possession sheep or cattle, which the person claims to own, marked contrary to this subsection unless they were bought in market or of a stranger;

t.Abandon a domesticated animal;

u.For amusement or gain, cause, allow, or permit the fighting or baiting of a living animal or creature;

v.Own, possess, keep, train, promote, purchase, or knowingly sell a living animal or creature for the purpose of fighting or baiting that animal or creature;

w.Gamble on the outcome of a fight involving a living animal or creature;

x.Knowingly sell or barter or offer for sale or barter, at wholesale or retail, the fur or hair of a domestic dog or cat or any product made in whole or in part from the fur or hair of a domestic dog or cat, unless such fur or hair for sale or barter is from a commercial grooming establishment or a veterinary office or clinic or is for use for scientific research;

y. (1) Knowingly sell or barter, or offer for sale or barter, at wholesale or retail, for human consumption, the flesh of a domestic dog or cat, or any product made in whole or in part from the flesh of a domestic dog or cat;

(2)Knowingly slaughter a horse for human consumption;

(3)Knowingly sell or barter, or offer for sale or barter, at wholesale or retail, for human consumption, the flesh of a horse, or any product made in whole or in part from the flesh of a horse, or knowingly accept or publish newspaper advertising that includes the offering for sale, trade, or distribution of any such item for human consumption;

(4)Knowingly transport a horse for the purpose of slaughter for human consumption;

(5)Knowingly transport horsemeat, or any product made in whole or in part from the flesh of a horse, for the purpose of human consumption;

z.Surgically debark or silence a dog in violation of section 1 or 2 of P.L.2002, c.102 (C.4:19-38 or C.4:19-39);

aa.Use a live pigeon, fowl or other bird for the purpose of a target, or to be shot at either for amusement or as a test of skill in marksmanship, except that this subsection and subsections bb. and cc. shall not apply to the shooting of game;

bb.Shoot at a bird used as described in subsection aa. of this section, or is a party to such shooting; or

cc.Lease a building, room, field or premises, or knowingly permit the use thereof for the purposes of subsection aa. or bb. of this section --

Shall forfeit and pay a sum according to the following schedule, to be sued for and recovered, with costs, in a civil action by any person in the name of the New Jersey Society for the Prevention of Cruelty to Animals or a county society for the prevention of cruelty to animals, as appropriate, or, in the name of the municipality if brought by a certified animal control officer or animal cruelty investigator:

For a violation of subsection e., f., g., u., v., w., or z. of this section or of paragraph (3) of subsection a. of this section, or for a second or subsequent violation of paragraph (2) or (5) of subsection a. of this section, a sum of not less than $3,000 nor more than $5,000;

For a violation of subsection l. of this section, for a first violation of paragraph (2) or (5) of subsection a. of this section, a sum of not less than $1,000 nor more than $3,000;

For a violation of paragraph (4) of subsection a. of this section, or subsection c. of this section, a sum of not less than $500 nor more than $2,000;

For a violation of subsection x. or paragraph (1) of subsection y. of this section, a sum of not less than $500 nor more than $1,000 for each domestic dog or cat fur or fur or hair product or domestic dog or cat carcass or meat product sold, bartered, or offered for sale or barter;

For a violation of paragraph (2), (3), (4), or (5) of subsection y. of this section, a sum of not less than $500 nor more than $1,000 for each horse slaughtered or transported for the purpose of slaughter for human consumption, or for each horse carcass or meat product transported, sold or bartered, or offered or advertised for sale or barter;

For a violation of subsection t. of this section, a sum of not less than $500 nor more than $1,000, but if the violation occurs on or near a highway, a mandatory sum of $1,000;

For a violation of subsection d., h., j., k., aa., bb., or cc. of this section or of paragraph (1) of subsection a. of this section, a sum of not less than $250 nor more than $1,000; and

For a violation of subsection i., m., n., o., p., q., r., or s. of this section, a sum of not less than $250 nor more than $500.

amended 1949, c.294; 1951, c.270; 1953, c.5, s.63; 1954, c.175; 1974, c.18; 1977, c.229, s.2; 1983, c.103; 1989, c.35, s.2; 1991, c.108, s.2; 1998, c.105, s.3; 1999, c.307, s.3; 2000, c.162, s.2; 2001, c.229, s.4; 2002, c.102, s.8; 2003, c.232, s.3; 2005, c.105, s.2; 2005, c.372, s.16; 2012, c.52, s.2; 2013, c.88, s.3.



Section 4:22-26.1 - Confiscation, Forfeiture Of Animal

4:22-26.1.Confiscation, forfeiture of animal
1. An officer or agent of the New Jersey Society for the Prevention of Cruelty to Animals, or a certified animal control officer, may petition a court of competent jurisdiction to have any animal confiscated and forfeited that is owned or possessed by a person at the time the person is found to be guilty of violating R.S.4:22-17, R.S.4:22-18, R.S.4:22-19, R.S.4:22-20 or R.S.4:22-23. Upon a finding that the continued possession by that person poses a threat to the animal's welfare, the court may, in addition to any other penalty that may be imposed for a violation of R.S.4:22-17, R.S.4:22-18, R.S.4:22-19, R.S.4:22-20 or R.S.4:22-23, adjudge an animal forfeited for such disposition as the court deems appropriate.

L.1995,c.255.



Section 4:22-28 - Civil, Criminal Actions Separate.

4:22-28 Civil, criminal actions separate.

4:22-28. The indictment of a person under the provisions of this article, or the holding of a person to bail to await the action of a grand jury or court, shall not in any way relieve that person from liability to be sued for the appropriate penalties under R.S.4:22-26.

Amended 1953, c.5, s.65; 1989, c.35, s.3; 2003, c.232, s.4.



Section 4:22-29 - Jurisdiction For Action For Penalty.

4:22-29 Jurisdiction for action for penalty.

4:22-29. The action for the penalty prescribed in R.S.4:22-26 shall be brought:

a.In the Superior Court; or

b.In a municipal court of the municipality wherein the defendant resides or where the offense was committed.

Amended 1953, c.5, s.66; 1991, c.91, s.176; 2003, c.232, s.5.



Section 4:22-32 - Enforcement And Collection Of Penalties; Warrant.

4:22-32 Enforcement and collection of penalties; warrant.

4:22-32. Penalties for violations of R.S.4:22-26 shall be enforced and collected in a summary manner under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue when the defendant is temporarily within the jurisdiction of the court, but not residing therein; or when the defendant is likely to evade judgment by removal therefrom; or when the defendant's name or residence is unknown.

Amended 1953, c.5, s.69; 2003, c.232, s.6.



Section 4:22-33 - Security For Appearance Where Defendant Nonresident Or Desires Continuance

4:22-33. Security for appearance where defendant nonresident or desires continuance
Where a defendant is a nonresident of the county in which the alleged offense was committed, or where a defendant desires an adjournment or continuance of the hearing, the court before whom the complaint has been made may, in its discretion, require the defendant to furnish security in an amount not exceeding two hundred fifty dollars ($250.00) for his appearance at the hearing.

Amended by L.1953, c. 5, p. 51, s. 70.



Section 4:22-44 - Arrests With, Without Warrant.

4:22-44 Arrests with, without warrant.
4:22-44. Any humane law enforcement officer of the New Jersey Society for the Prevention of Cruelty to Animals or of a county society for the prevention of cruelty to animals, or any sheriff, undersheriff, constable, certified animal control officer who has been properly authorized pursuant to section 4 of P.L.1983, c.525 (C.4:19-15.16b), or police officer may:

a.Make arrests for violations of this article;

b.Arrest without warrant any person found violating the provisions of this article in the presence of such humane law enforcement officer, sheriff, undersheriff, constable, police officer or a certified animal control officer who has been properly authorized pursuant to section 4 of P.L.1983, c.525 (C.4:19-15.16b), and take such person before the nearest judge or magistrate as provided in this article.

Amended 1953, c.5, s.80; 1997, c.247, s.4; 2005, c.372, s.17.



Section 4:22-45 - Notice To State, District Society Of Arrest; Exceptions.

4:22-45 Notice to State, district society of arrest; exceptions.

4:22-45. Where an arrest is made under the provisions of this article by a constable, sheriff, undersheriff or police officer in a locality where the New Jersey society, or a district (county) society, for the prevention of cruelty to animals exists, he shall give notice to the State or district (county) society at once, whereupon such State or district (county) society shall take charge of the case and prosecute it under the provisions of this article. No magistrate shall hear any such case until proof is made of the service of such notice on the State or district (county) society.

The provisions of this section shall not apply to certified animal control officers who have been properly authorized pursuant to section 4 of P.L.1983, c.525 (C.4:19-15.16b) to make arrests.

Amended 1997, c.247, s.5.



Section 4:22-46 - Search Warrants; Issuance

4:22-46. Search warrants; issuance
Any court having jurisdiction of violations of the law in relation to cruelty to animals may issue search warrants to enter and search buildings or places wherein it is reasonably believed that such law is being violated.

Amended by L.1953, c. 5, p. 52, s. 81.



Section 4:22-47 - Warrentless Arrest For Fighting Or Baiting Offenses.

4:22-47 Warrentless arrest for fighting or baiting offenses.
4:22-47. A sheriff, undersheriff, constable, police officer, certified animal control officer who has been properly authorized pursuant to section 4 of P.L.1983, c.525 (C.4:19-15.16b), or humane law enforcement officer of the New Jersey Society for the Prevention of Cruelty to Animals or of a county society for the prevention of cruelty to animals, may enter any building or place where there is an exhibition of the fighting or baiting of a living animal or creature, where preparations are being made for such an exhibition, or where a violation otherwise of R.S.4:22-24 is occurring, arrest without warrant all persons there present, and take possession of all living animals or creatures engaged in fighting or there found and all implements or appliances used or to be used in such exhibition.

Amended 1989, c.35, s.4; 1997, c.247, s.6; 2005, c.372, s.18.



Section 4:22-48 - Forfeiture, Sale Of Seized Animals

4:22-48. Forfeiture, sale of seized animals
4:22-48. The person seizing animals, creatures, implements or appliances as authorized in section 4:22-47 of this Title, shall, within 24 hours thereafter, apply to a court of competent jurisdiction to have the same forfeited and sold.

If, upon the hearing of the application, it is found and adjudged that at the time of the seizure the animals, creatures, implements or appliances were engaged or used in violation of section 4:22-47 or paragraphs "e," "f," "g," "u," "v," or "w" of section 4:22-26 of this Title, or were owned, possessed or kept with the intent that they should be so engaged or used, they shall be adjudged forfeited, and the court shall order the same sold in such manner as it shall deem proper, and after deducting the costs and expenses, shall dispose of the proceeds as provided in section 4:22-55 of this Title.

A bird or animal found or adjudged to be of no use or value may be liberated or disposed of as directed by the court.

The costs of sheltering, caring for, treating, and if necessary, destroying an animal or creature, including veterinary expenses therefor, until the animal or creature is adjudged forfeited and sold, liberated, or disposed of pursuant to this section shall be borne by the owner of the animal or creature.

A creature or property which is adjudged not forfeited shall be returned to the owner, and the person making the seizure shall pay all costs and expenses thereof.

Amended 1953, c.5, s.82; 1989,c.35,s.5.



Section 4:22-48.1 - Owner To Bear Expenses

4:22-48.1. Owner to bear expenses
a. A person authorized to take possession of a living animal or creature pursuant to R.S. 4:22-47 may provide such shelter, care, and treatment therefor, including veterinary care and treatment, that is reasonably necessary, the costs of which shall be borne by the owner of the seized animal or creature.

b. Notwithstanding the provisions of R.S. 4:22-48 to the contrary, a person seizing a living animal or creature pursuant to R.S. 4:22-47 may destroy it before it is adjudged forfeited if the animal or creature is thought to be beyond reasonable hope of recovery, the cost of which destruction shall be borne by the owner of the seized animal or creature. A person destroying an animal or creature pursuant to the authority of this subsection shall not be liable therefor to the owner of the animal or creature.

L. 1989, c. 35, s. 6.



Section 4:22-48.2 - Owner Of Confiscated Animal Responsible For Certain Costs

4:22-48.2 Owner of confiscated animal responsible for certain costs
1. The costs of sheltering, caring for, or treating any animal that has been confiscated from a person arrested pursuant to the provisions of R.S.4:22-47 by an agent of the New Jersey Society for the Prevention of Cruelty to Animals, or any other person authorized to make an arrest pursuant to article 2 of chapter 22 of Title 4 of the Revised Statutes, until the animal is adjudged forfeited or until the animal is returned to the owner, shall be borne by the owner of the animal.

L.1997,c.121.



Section 4:22-50 - Care Of Animal When Person In Charge Arrested

4:22-50. Care of animal when person in charge arrested
When a person arrested under the provisions of this article, is in charge of an animal at the time of the arrest, with or without a vehicle attached, and there is no one then present, other than the person arrested, to take charge of the property as owner or employee, the person making the arrest may take charge thereof or request a proper person to do so.

The person making the arrest shall promptly notify the owner of the taking of the property and its place of custody, either in person, by telephone or by mailing a notice to his last known post-office address, and a person in charge of the property at the time of the arrest, with permission of the owner, shall be deemed the agent of the owner to receive such notice.



Section 4:22-50.1 - Petition For Animal Pound Receivership

4:22-50.1. Petition for animal pound receivership
When the owner or operator of an animal pound or shelter is arrested pursuant to the provisions of article 2 of chapter 22 of Title 4 of the Revised Statutes by an agent of the New Jersey Society for the Prevention of Cruelty to Animals or any other person authorized to make the arrest under that article, or when the warrant is issued for the arrest, the person making the arrest or any other officer or agent of the New Jersey Society for the Prevention of Cruelty to Animals may petition the Chancery Division of Superior Court to remove the owner or operator as custodian of the animals and appoint a receiver to operate the pound or shelter. The petitioner shall serve a copy of the petition on the Department of Health, the local board of health, and the owner or operator.

L. 1986, c. 89, s. 1, eff. Aug. 14, 1986.



Section 4:22-50.2 - Appointment; Notice, Hearing

4:22-50.2. Appointment; notice, hearing
The court may appoint a responsible person as a receiver upon a finding that the appointment is in the best interests of the animals at the pound or shelter.

A court shall not appoint a receiver without a hearing except upon a finding that immediate and irreparable harm to the animals may result. The owner shall be given notice of the hearing in a manner designated by the court. After receipt of this notice the owner shall be granted an opportunity to contest the imposition of the receivership at the hearing.

L. 1986, c. 89, s. 2, eff. Aug. 14, 1986.



Section 4:22-50.3 - Powers Of Receiver; Compensation

4:22-50.3. Powers of receiver; compensation
The receiver shall be the custodian of the animals at the pound or shelter and shall have control over all real and personal property necessary for the daily operation of the pound or shelter. The receiver may assume the role of the administrator of the pound or shelter and take control of the daily operations or direct the owner or operator in the performance of his duties.

The court shall allow from the revenues of the pound or shelter a reasonable amount of compensation for the expenditures and services of the receiver. The revenues in excess of the cost of the receivership are to be paid to the owner of the pound or shelter. The owner is liable for a deficiency in the costs of the receivership, unless the deficiency results from the gross negligence, incompetence, or intentional misconduct of the receiver, in which case the receiver shall be liable for the deficiency. The receiver may be required to furnish a bond, the amount and form of which shall be approved by the court. The cost of the bond shall be paid for by the shelter or pound.

L. 1986, c. 89, s. 3, eff. Aug. 14, 1986.



Section 4:22-50.4 - Presentation, Settlement Of Accounts

4:22-50.4. Presentation, settlement of accounts
The court shall require the filing, at periodic intervals, of reports of action taken by the receiver and of accounts itemizing the revenues and expenditures. The reports shall be open to inspection to all parties to the case. Upon motion of the court, the receiver, or owner or operator, the court may require a presentation or settlement of the accounts. Notice of a motion for presentation or settlement of the accounts shall be served on the owner or operator or any party of record who appeared in the proceeding and any party in interest in the revenues and expenditures.

L. 1986, c. 89, s. 4, eff. Aug. 14, 1986.



Section 4:22-50.5 - Termination Of Receivership

4:22-50.5. Termination of receivership
The receiver, owner, or operator may make a motion to terminate the receivership on grounds that the conditions complained of have been eliminated or remedied. The court may immediately terminate the receivership, or terminate the receivership subject to the terms the court deems necessary or appropriate to prevent the condition complained of from recurring.

L. 1986, c. 89, s. 5, eff. Aug. 14, 1986.



Section 4:22-50.6 - Pounds Subject To Act

4:22-50.6. Pounds subject to act
This act applies to pounds and shelters as defined and licensed pursuant to P.L. 1941, c. 151 (C.4:19-15.1 et seq.); to pounds and places of confinement owned and operated by municipalities, counties, or regional governmental authorities; and to every contractual warden or impounding service.

L. 1986, c. 89, s. 6, eff. Aug. 14, 1986.



Section 4:22-51 - Supplying Necessary Food To Animals Impounded By Another

4:22-51. Supplying necessary food to animals impounded by another
When a living animal or creature is impounded or confined as provided in section 4:22-19 of this title, and shall continue to be without necessary food and water for more than twelve successive hours, any person may, from time to time as often as is necessary, enter into or upon the pound in which the animal or creature is impounded or confined and supply it with necessary food and water so long as it shall remain impounded or confined. Such person shall not be liable to an action for such entry.

The actual cost of the food, water and bedding, together with twenty per cent additional, may be collected by such person from the owner of the animal or creature in an action at law, together with costs, and the animal or creature shall not be exempt from levy and sale upon an execution issued upon a judgment therefor.



Section 4:22-52 - Seizure And Sale Of Vehicle Transporting Animals In Cruel Manner

4:22-52. Seizure and sale of vehicle transporting animals in cruel manner
The person arresting the person offending against the provisions of section 4:22-18 of this title shall take charge of the vehicle and its contents, and all necessary expenses which may be incurred for taking charge of and keeping and sustaining them shall be a lien thereon, to be paid before they can be lawfully redeemed.

If the vehicle and its contents are not redeemed within ten days from the time of the seizure, the person making the seizure shall cause them to be advertised for sale by advertisements published in a newspaper circulating in the neighborhood in which the seizure was made for at least three times in a daily paper or one time in a weekly paper, stating the time and place of the sale and the reason for the sale.

At the appointed time and place such person shall sell the vehicle and its contents to the highest bidder and out of the proceeds thereof shall pay all necessary expenses incurred, paying over the balance to the owner.

If the proceeds of the sale are insufficient to pay such expenses, the balance may be recovered by the person making the seizure from the owner in an action at law.



Section 4:22-53 - Sale Of Animals Abandoned In Disabled Condition

4:22-53. Sale of animals abandoned in disabled condition
An animal or creature abandoned in a maimed, sick, infirm or disabled condition, if fit for further use, may be advertised and sold in the manner directed by a court of competent jurisdiction or agent of the New Jersey Society for the Prevention of Cruelty to Animals.

The proceeds, after deducting expenses, shall be paid to the district (county) society for the prevention of cruelty to animals, if one is in existence in the county; if not, then to the New Jersey society.

Amended by L.1953, c. 5, p. 53, s. 84.



Section 4:22-54 - Destruction Of Animals Found In Disabled Condition

4:22-54. Destruction of animals found in disabled condition
When an animal or creature is found on the highway or elsewhere, whether abandoned or not, in a maimed, sick, infirm or disabled condition, a court of competent jurisdiction or sheriff of the county, or agent of the New Jersey Society for the Prevention of Cruelty to Animals, may appoint a suitable person to examine and destroy such animal or creature if unfit for further use.

Amended by L.1953, c. 5, p. 54, s. 85.



Section 4:22-55 - Payment, Disposition Of Fines, Penalties, Moneys, Imposed And Collected.

4:22-55 Payment, disposition of fines, penalties, moneys, imposed and collected.
4:22-55. a. Except as provided pursuant to subsection b. of this section, all fines, penalties and moneys imposed and collected under the provisions of this article, shall be paid by the court or by the clerk or court officer receiving the fines, penalties or moneys, within thirty days and without demand, to (1) the county society for the prevention of cruelty to animals of the county where the fines, penalties or moneys were imposed and collected, if the county society brought the action or it was brought on behalf of the county society, to be used by the county society in aid of the benevolent objects for which it was incorporated, or (2) in all other cases, the New Jersey Society for the Prevention of Cruelty to Animals, to be used by the State society in aid of the benevolent objects for which it was incorporated.

b.If an enforcement action for a violation of this article is brought primarily as a result of the discovery and investigation of the violation by a certified animal control officer, the fines, penalties or moneys collected shall be paid as follows: one half to the municipality in which the violation occurred; and one half to the county society or to the New Jersey Society for the Prevention of Cruelty to Animals, as applicable to the particular enforcement action.

c.Any fines, penalties or moneys paid to a municipality or other entity pursuant to subsection b. of this section shall be allocated by the municipality or other entity to defray the cost of:

(1)enforcement of animal control, animal welfare and animal cruelty laws and ordinances within the municipality; and

(2)the training therefor required of certified animal control officers pursuant to law or other animal enforcement related training authorized by law for municipal employees.

Amended 1953, c.5, s.86; 1997, c.247, s.7; 2005, c.372, s.19.



Section 4:22-56 - Spca, Municipality, County, Animal Control Officer Not Liable For The Other.

4:22-56 SPCA, municipality, county, animal control officer not liable for the other.
10. Although a municipality and the New Jersey Society for the Prevention of Cruelty to Animals or a county society may share in the receipt of fines, penalties or moneys collected with regard to violations occurring in the municipality pursuant to the provisions of R.S.4:22-55:

a.neither a municipality or a certified animal control officer shall be liable for any civil damages as a result of any act or omission of the New Jersey Society for the Prevention of Cruelty to Animals, a county society or an officer thereof with regard to any investigation, arrest or prosecution of a violator with which the municipality or certified animal control officer was not involved; and

b.neither the New Jersey Society for the Prevention of Cruelty to Animals, a county society or an officer thereof shall be liable for any civil damages as a result of any act or omission of a municipality or a certified animal control officer with regard to any investigation, arrest or prosecution of a violator with which the New Jersey Society for the Prevention of Cruelty to Animals, a county society or an officer thereof was not involved.

L.1997,c.247,s.10; amended 2005,c.372,s.20.



Section 4:22-57 - Notice To Commissioner Of Persons Ineligible To Be Certified Animal Control Officers.

4:22-57 Notice to commissioner of persons ineligible to be certified animal control officers.
3. a. For the purposes of establishing the list of persons not eligible to be certified animal control officers as required pursuant to subsections b. and c. of section 3 of P.L.1983, c.525 (C.4:19-15.16a), notice shall be provided, within 90 days after the effective date of this section, to the Commissioner of Health and Senior Services of any person who has been convicted of, or found civilly liable for, a violation of any provision of chapter 22 of Title 4 of the Revised Statutes, by any court or other official administrative entity maintaining records of such violations adjudged on or before the effective date of this section.

b.For the purposes of maintaining the list of persons not eligible to be certified animal control officers as established pursuant to subsections b. and c. of section 3 of P.L.1983, c.525 (C.4:19-15.16a), the court or other official adjudging the guilt or liability for a violation of any provision of chapter 22 of Title 4 of the Revised Statutes, shall charge the prosecutor, officer of the New Jersey Society for the Prevention of Cruelty to Animals or the county society for the prevention of cruelty to animals, or other appropriate person, other than a certified animal control officer, with the responsibility to notify within 30 days the commissioner, in writing, of the full name of the person found guilty of, or liable for, an applicable violation, and the violation for which or of which that person was found guilty or liable, and the person charged with the responsibility shall provide such notice.

L.2003,c.67,s.3; amended 2005,c.372,s.21.



Section 4:22-58 - Definitions Relative To Use Of Animals In Product Testing.

4:22-58 Definitions relative to use of animals in product testing.

1.For the purposes of this act:

"Animal" means any vertebrate other than humans;

"Committee" means the federal Interagency Coordinating Committee on the Validation of Alternative Methods, established under the federal "ICCVAM Authorization Act of 2000," 42 U.S.C. s.285l-2 et seq.;

"Contract testing facility" means any partnership, corporation, association, or other legal relationship that tests chemicals, ingredients, product formulations, or products in the State;

"Manufacturer" means any partnership, corporation, association, or other legal relationship that produces products, product formulations, chemicals, or ingredients in the State;

"Medical research" means research related to the causes, diagnosis, treatment, control, or prevention of physical or mental diseases and impairments of humans and animals or related to the development of biomedical products, devices, or drugs as defined in 21 U.S.C. s.321. "Medical research" shall not include the testing of an ingredient that was formerly used in a drug, tested for the drug use with traditional animal test methods to characterize the ingredient and to substantiate its safety for human use, and currently is proposed for use in a product other than a biomedical product, device, or drug;

"Traditional animal test method" means a process or procedure using animals to obtain information on the characteristics of a chemical or agent and that generates information regarding the ability of a chemical or agent to produce a specific biological effect under specified conditions; and

"Validated alternative test method" means a test method that does not use animals or in some cases reduces or refines the current use of animals, for which the reliability and relevance for a specific purpose has been established in validation studies as specified in the Interagency Coordinating Committee on the Validation of Alternative Methods report provided to federal agencies as required pursuant to the federal "ICCVAM Authorization Act of 2000," 42 U.S.C. s.285l-2 et seq.

L.2007, c.210, s.1.



Section 4:22-59 - Animal Testing Prohibited Under Certain Circumstances.

4:22-59 Animal testing prohibited under certain circumstances.

2. a. When conducting any product testing in the State, no manufacturer or contract testing facility shall use a traditional animal test method for which there is an appropriate validated alternative test method that has been adopted by the relevant federal agency or agencies responsible for regulating the specific product or activity for which the test is being conducted, pursuant to the provisions of the federal "ICCVAM Authorization Act of 2000," 42 U.S.C. s.285l-2 et seq. No provision of this subsection shall be construed to apply to any animal test conducted for the purposes of medical research.

b.No provision of this section shall prohibit the use of any nonanimal alternative test method for the testing of any product, product formulation, chemical, or ingredient that is not recommended by the committee.

c.No provision of this section shall prohibit the use of animal tests to comply with the requirements of State or federal agencies when the federal agency has approved a nonanimal alternative test method pursuant to subsection a. of this section and the federal agency concludes that the nonanimal alternative test does not assure the health or safety of consumers.

L.2007, c.210, s.2.



Section 4:22-60 - Exclusive Remedy For Enforcement.

4:22-60 Exclusive remedy for enforcement.

3.Notwithstanding any other provision of law, or any rule or regulation adopted pursuant thereto, to the contrary, the exclusive remedy for enforcing this act shall be the Attorney General bringing a civil action in a court of competent jurisdiction to restrain the violation and for other further relief as the court shall determine is proper.

L.2007, c.210, s.3.



Section 4:22A-1 - Definitions

4:22A-1. Definitions
As used in this act:

a. "Department" means the Department of Health.

b. "Disposal" or "dispose" means permanent interment or inurnment, above or below ground, cremation, mass incineration, communal burial, placement in a landfill, processing by a rendering facility or any other method of legal disposition.

c. "Pet" means a member of the kingdom of living beings, commonly known as a domestic animal, that has the capacity for spontaneous movement and rapid motor response to stimulation, yet is not human, and which has been adapted or tamed to live in intimate association with, and for the pleasure or advantage of, the human species, and includes, but is not limited to, dogs, cats, gerbils, fish, birds, snakes, turtles, lizards, frogs and rabbits.

d. "Pet cemetery" means any land, place, structure, facility or building provided by any person, whether or not for profit, to veterinarians or members of the general public for use, or reservation for use, for the permanent interment or inurnment above or below ground of pet remains.

e. "Disposal facility" means a facility, owned or operated by any person, whether or not for profit, that offers to dispose of deceased pets.

L. 1985, c. 401, s. 1.



Section 4:22A-2 - 5-acre Minimum

4:22A-2. 5-acre minimum
A pet cemetery which commences operations on or after the effective date of this act and which provides for the permanent, below-ground interments of pets shall consist of not less than five contiguous acres of real property in total area, including any structures, facilities or buildings situated thereon which are related to pet cemetery purposes.

L. 1985, c. 401, s. 2.



Section 4:22A-3 - Notarized Dedication

4:22A-3. Notarized dedication
The owner of property who dedicates this property to pet cemetery purposes on or after the effective date of this act shall do so by means of a notarized dedication recorded in the manner provided by the laws of this State. Dedicated property shall be held and used exclusively for pet cemetery purposes, except as otherwise provided in section 5 of this act.

L. 1985, c. 401, s. 3.



Section 4:22A-4 - Disclosure Of Status

4:22A-4. Disclosure of status
The owner or operator of a pet cemetery, before accepting a pet for disposal, or otherwise reserving or selling a right of disposal for a pet, shall disclose, on a form designed for this purpose by the department, to the pet owner or to the person making arrangements on the owner's behalf, that the pet cemetery is or is not dedicated pursuant to the provisions of this act; and any other information concerning the disposal of pets that the department deems appropriate for disclosure to the public.

L. 1985, c. 401, s. 4.



Section 4:22A-5 - Removal Of Dedication

4:22A-5. Removal of dedication
Once a pet cemetery is dedicated pursuant to the provisions of this act, the dedication shall not be removed unless the dedication is removed by an order of the Superior Court in a proceeding brought by the pet cemetery owner for this purpose and upon proof satisfactory to the court that:

a. No disposals were made in, or that all disposals have been removed from, that portion of the property from which the dedication is sought to be removed;

b. The pet cemetery owner has received from those persons, or their heirs or assigns, whose pets have been disposed of in the pet cemetery, and from those persons, or their heirs or assigns, who have purchased or otherwise reserved rights of disposal in the pet cemetery for their pets, written authorizations to remove the dedication from their respective sites, and to remove the pets already disposed of in the sites from which the dedication is to be removed. The court may waive the written authorization requirement for any particular pet if the court is satisfied that the pet cemetery owner has made a good faith effort to locate the pet owner, or the heirs or assigns thereof, but has been unable to do so. Any removals of pet remains pursuant to this subsection shall be performed at the expense of the pet cemetery owner, and any written authorizations pursuant to this subsection may be given for legal consideration; and

c. The pet cemetery owner has arranged, at the pet cemetery owner's own expense, for relocation sites for removed pet remains satisfactory to the pet owners, or the heirs or assigns thereof, or has refunded thereto all moneys taken for disposal purposes; and has refunded to those pet owners, or their heirs or assigns, who purchased rights of disposal for pets, all moneys received therefrom. All refunds made under this subsection shall be with interest at the rate of interest for savings accounts at State- and federally-chartered banking institutions of this State. If the court is satisfied that the pet cemetery owner has made a good faith effort to locate a pet owner, or the heirs or assigns thereof, but has been unable to do so, the court may determine an alternative manner of disposal of that particular pet, if the pet was disposed of, and may waive the refunding requirements of this subsection.

L. 1985, c. 401, s. 5.



Section 4:22A-6 - Subsequent Liens Subordinate

4:22A-6. Subsequent liens subordinate
All mortgages and other liens of any nature, hereafter contracted, placed, or incurred upon property which has been, and was at the time of the creation or placing of the lien, dedicated as a pet cemetery, or upon property which is afterwards, with the consent of the owner of any mortgage or lien, dedicated to pet cemetery purposes, shall not affect or defeat the dedication to pet cemetery purposes, but the mortgage or other lien is subject and subordinate to that dedication and any sales made upon foreclosure are subject and subordinate to the dedication for pet cemetery purposes.

L. 1985, c. 401, s. 6.



Section 4:22A-7 - Maintenance Fees

4:22A-7. Maintenance fees
The owner or operator of a pet cemetery shall charge a person seeking to dispose of a pet, at the option of the customer, either an annual or permanent maintenance fee for the care of the pet cemetery, as follows:

a. The annual maintenance fee, billed each calendar year not later than July 1 and due not later than August 15, shall be placed by the owner or operator of the pet cemetery in the general account of the pet cemetery to be used for pet cemetery maintenance during the forthcoming year; or

b. The one-time permanent maintenance fee of at least $25.00 shall be placed by the owner or operator of the pet cemetery into an endowment care or similar trust fund, the entirety of which shall be used for the perpetual maintenance of the pet cemetery.

A pet owner who initially selects the annual maintenance fee may transfer to perpetual maintenance at any time by paying to the pet cemetery an amount equal to the permanent maintenance fee applicable on the date of the transfer.

If the annual maintenance fee is not paid within 90 days of the date on which it is due, the owner or operator of the pet cemetery shall send written notice by certified mail to the pet owner that the annual maintenance fee is overdue. If, within 90 days of the mailing of that certified letter, the annual maintenance fee is not paid, the pet owner shall lose all disposal rights at the pet cemetery, notwithstanding any provision to the contrary in section 5 of this act.

L. 1985, c. 401, s. 7.



Section 4:22A-8 - $12,000 Minimum In Trust Fund

4:22A-8. $12,000 minimum in trust fund
A pet cemetery which commences operations on or after the effective date of this act shall, prior to the acceptance of any moneys for services rendered, establish an endowment care or similar trust fund for the permanent maintenance of the pet cemetery, in an amount not less than $12,000.00 in cash or in the bonds of the United States, this State, or any political subdivision of this State. Not less than $12,000.00 shall be maintained in this account at all times during the period of the operation of the pet cemetery.

L. 1985, c. 401, s. 8.



Section 4:22A-9 - Pet Disposal Form

4:22A-9. Pet disposal form
Each person who gives a pet to a veterinarian or a pet cemetery for disposal purposes shall choose a method of disposal for the pet by completing a pet disposal form prescribed by the department under section 14 of this act. This form shall list alternative methods of disposal, the cost of each method and the nature of or place in which each method of disposal will be carried out. The veterinarian or the pet cemetery, as the case may be, shall give the person who completes the form a copy of the form. If the person chooses to have the pet disposed of by a pet cemetery and makes the arrangements therefor through a veterinarian, the veterinarian shall provide the person with the name, location and telephone number of the pet cemetery so that the person may obtain information about the pet cemetery pursuant to section 4 of this act. The veterinarian also shall ensure that a copy of the pet disposal form accompanies the pet when the pet is removed from the veterinarian's office.

L. 1985, c. 401, s. 10.



Section 4:22A-10 - Compliance With Instructions

4:22A-10. Compliance with instructions
a. A pet cemetery shall dispose of a pet, received thereby for disposal purposes, in compliance with the instructions on the pet disposal form accompanying the pet and the health standards adopted by the department under section 14 of this act.

b. The owner or operator of a pet cemetery shall, within 10 days of receipt of a pet for disposal, send a written certification to the person who offered the pet for disposal, attesting to the method, date and place of the disposal.

c. A pet cemetery which contains a grave containing more than five pets is presumed to have disposed of pets in violation of this act.

L. 1985, c. 401, s. 11.



Section 4:22A-11 - Registration

4:22A-11. Registration
a. Every pet cemetery and disposal facility in this State shall register with the department on a form prescribed by the department. The department may charge a fee, not to exceed $10.00, for the registration. Pet cemeteries and disposal facilities in operation before the effective date of this act shall have 120 days to comply with this section. Pet cemeteries and disposal facilities which commence operations on or after the effective date of this act shall register with the department at least 30 days prior to the commencement of operations.

b. The department shall periodically conduct an inspection and a financial audit of the accounts required pursuant to this act of each pet cemetery registered pursuant to this act.

L. 1985, c. 401, s. 12.



Section 4:22A-12 - Violation; Penalty

4:22A-12. Violation; penalty
Any person who violates the provisions of this act, or any rules or regulations adopted hereunder, is liable to a civil penalty of not less than $500.00 nor more than $1,000.00 for each offense, to be collected in a summary proceeding under "the penalty enforcement law," N.J.S. 2A:58-1 et seq. The Superior Court has jurisdiction to enforce that act. If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate and distinct offense. The proceedings shall be brought in the name of the department. The department shall have the authority to compromise and settle any claim for a penalty in such amount as the department determines is appropriate and equitable under the circumstances.

L. 1985, c. 401, s. 13.



Section 4:22A-13 - Forms; Rules, Regulations

4:22A-13. Forms; rules, regulations
The department, after consultation with the Departments of Agriculture and Environmental Protection, shall adopt the forms, rules and regulations, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), necessary to carry out the provisions of this act, including, but not limited to, the following:

a. Pet cemetery disclosure forms required under section 4 of this act;

b. Pet disposal forms required under section 10 of this act;

c. Health standards for pet cemeteries required under section 11 of this act;

d. Registration forms for pet cemeteries required under section 12 of this act; and

e. A public information program to assist members of the general public in understanding the provisions of this act.

L. 1985, c. 401, s. 14, eff. Jan. 8, 1986.



Section 4:23-1 - Penalties To Which Article Applies

4:23-1. Penalties to which article applies
All penalties incurred for the violation of any provisions of this title shall be collected as provided by this article, except as to sections 4:21A-1 to 4:21A-4 and except as to those penalties specifically recoverable under article 2 of this chapter (s. 4:23-11 et seq.) and except as provided by sections 4:22-29 to 4:22-42 of this title and those sections in which an action at law is specifically authorized.



Section 4:23-2 - Jurisdiction

4:23-2. Jurisdiction
4:23-2. Jurisdiction of proceedings to collect penalties collectible under the provisions of this article is vested in the Superior Court and the municipal courts, and in all other courts or officers specifically authorized by the law under which the proceeding is had, all of which courts and officers are hereinafter in this article designated as the "court."

Amended 1953, c.5, s.87; 1991,c.91,s.177.



Section 4:23-6 - Enforcement And Collection Of Penalties

4:23-6. Enforcement and collection of penalties
In proceedings to enforce and collect penalties under this article, the court may proceed in a summary manner pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

Amended by L.1953, c. 5, p. 55, s. 91.



Section 4:23-10 - Penalties Paid Into State Treasury

4:23-10. Penalties paid into state treasury
All penalties which are recoverable under the provisions of this article shall when recovered and after payment of costs be paid into the state treasury by the person authorized to sue for and recover same.



Section 4:23-11 - Penalties To Which Article Applies

4:23-11. Penalties to which article applies
The penalties hereinafter enumerated in this section shall be collected as provided by this article:

a. For violations of or failure to comply with orders of the State Board of Agriculture, or its duly constituted agent, made pursuant to sections 4:5-1 and 4:5-2 of this Title and imposed by section 4:5-3 of this Title;

b. For violations of section 4:5-16 of this Title and imposed by section 4:15-17 of this Title;

c. For violations of any of the provisions of sections 4:5-18 to 4:5-74 of this Title and imposed by section 4:5-75 of this Title;

d. For violations of any of the provisions of sections 4:5-94 to 4:5-105 of this Title and imposed by section 4:5-106 of this Title;

e. For violations of or failure to comply with orders of the State Board of Agriculture, or its constituted agent, made pursuant to sections 4:7-1 and 4:7-2 of this Title, and imposed by section 4:7-3 of this Title;

f. For violations of the provisions of any law whenever such law shall provide that the penalties imposed thereby shall be sued for in the manner provided by this article.

Amended by L.1946, c. 256, p. 892, s. 1.



Section 4:23-12 - Jurisdiction

4:23-12. Jurisdiction
4:23-12. Jurisdiction of proceedings to collect penalties collectible under the provisions of this article is vested in the Superior Court and the municipal courts in any municipality where the defendant may be apprehended or where he may reside, and all other courts or officers specifically authorized by the law under which the proceeding is had, all of which courts and officers are hereinafter in this article designated as the "court." Process shall be either a summons or warrant and proceedings shall be brought in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

Amended 1953, c.5, s.95; 1991,c.91,s.178.



Section 4:23-14 - Failure To Pay Penalty; Commitment

4:23-14. Failure to pay penalty; commitment
If any person fails to pay the penalty imposed, together with all costs, the court shall commit him to the common jail of the county wherein such conviction is had for a period not exceeding ninety days or until the penalty and costs are paid.



Section 4:23-15 - Arrest Without Warrant For Violation In View Of Officer

4:23-15. Arrest without warrant for violation in view of officer
For a violation of any provision for which a penalty is prescribed which is collectible under this article, done within the view of any constable, police officer or member of the State police, the officer may arrest the offender without a warrant and take him before the court in the county wherein such arrest is made.

Amended by L.1953, c. 5, p. 55, s. 97.



Section 4:23-18 - Penalties Paid Into State Treasury

4:23-18. Penalties paid into state treasury
All penalties which are recoverable under the provisions of this article shall when recovered, and after payment of costs, be paid into the state treasury by the officer authorized to sue for and recover same.



Section 4:24-1 - Legislative Policy Declared

4:24-1. Legislative policy declared
It is hereby declared to be the policy of the legislature to provide for the conservation of the soil and soil resources of this state, and for the control and prevention of soil erosion.



Section 4:24-1.1 - Prevention Of Damage By Floodwater Or Sediment; Conservation Of Water For Agricultural Purposes

4:24-1.1. Prevention of damage by floodwater or sediment; conservation of water for agricultural purposes
The purposes of soil conservation and the control and prevention of soil erosion to be furthered by the State Soil Conservation Committee and of the soil conservation districts shall include, wherever applicable, the prevention of damage to soil and soil resources by floodwater or by sediment and the furtherance of conservation of water for agricultural purposes.

L.1959, c. 129, p. 570, s. 3, eff. July 1, 1959.



Section 4:24-2 - Words And Phrases Defined

4:24-2. Words and phrases defined
Wherever used or referred to in this chapter, unless a different meaning clearly appears from the context:

a. "District" or "soil conservation district" means a governmental subdivision of this state, and a public body corporate and politic, organized in accordance with the provisions of this chapter, for the purposes, with the powers, and subject to the restrictions hereinafter set forth;

b. "Supervisor" means one of the members of the governing body of a district, appointed in accordance with the provisions of this chapter;

c. "Committee" or "state soil conservation committee" means the agency created in article three of this chapter;

d. "Petition" means a petition filed under the provisions of article 4 of this chapter (s. 4:24-7 et seq.) for the creation of a district;

e. "State" means the state of New Jersey;

f. "Agency of this state" includes the government of this state and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this state;

g. "United States" or "agencies of the United States" includes the United States of America, the soil conservation service of the United States department of agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America;

h. "Government" or "governmental" includes the government of this state, the government of the United States, and any subdivision, agency or instrumentality, corporate or otherwise, of either of them;

i. "Landowner" includes any person, firm or corporation who shall hold title to any lands lying within a district organized under the provisions of this chapter;

j. "Due notice" means notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area, or if no such publication of general circulation be available, by posting at a reasonable number of conspicuous places, within the appropriate area, such posting to include, where possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time, without the necessity of renewing such notice for such adjourned dates.



Section 4:24-2.1 - Transfer Of Functions, Powers And Duties To Department Of Agriculture

4:24-2.1. Transfer of functions, powers and duties to Department of Agriculture
The State Soil Conservation Committee and all of its functions, powers and duties are hereby transferred to the Department of Agriculture.

L.1959, c. 129, p. 570, s. 1, eff. July 1, 1959.



Section 4:24-3 - Committee Established; Membership; Records; Seal; Hearings; Rules And Regulations

4:24-3. Committee established; membership; records; seal; hearings; rules and regulations
There is hereby established, to serve as an agency of the State and to perform the functions conferred upon it in this chapter, the State Soil Conservation Committee. The committee shall consist of 11 members: the Director of the New Jersey Agricultural Experiment Station, the associate director of the Cooperative Extension Service in Agriculture and Home Economics, the State Secretary of Agriculture, the Commissioner of the Department of Conservation and Economic Development, or a representative designated by any 1 of these individuals, and 1 member appointed by the Governor to serve at his pleasure. Six members shall be soil conservation district supervisors, who shall be elected at the annual meetings of soil conservation district supervisors for terms of 3 years and until their successors are appointed and qualified. Three supervisors shall be elected from the northern region which is composed of the counties of Bergen, Essex, Hudson, Hunterdon, Middlesex, Monmouth, Morris, Passaic, Somerset, Sussex, Union and Warren; and 3 supervisors shall be elected from the southern region which is composed of the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Mercer, Ocean and Salem. Of the first 3 members from each region 1 shall be elected for 1 year, 1 for 2 years, and 1 for 3 years. The committee shall invite the secretary of agriculture of the United States of America to appoint 1 person, a resident of the State of New Jersey, to serve with the above-mentioned members. The committee shall keep a record of its official actions, shall adopt a seal, which seal shall be judicially noticed, and may perform such acts, hold such public hearings, and promulgate such rules and regulations as may be necessary for the execution of its functions under this chapter.

Amended by L.1959, c. 130, p. 571, s. 1, eff. June 18, 1959.



Section 4:24-3.1 - Election Of Members

4:24-3.1. Election of members
The first election for members of the State Soil Conservation Committee, established under this act, shall be held by the State Soil Conservation Committee in office on the effective date of this act. This election shall be held within 10 days after the effective date of this act.

L.1959, c. 130, p. 572, s. 3, eff. June 18, 1959.



Section 4:24-4 - Administrative Officer And Employees; Legal Services; Co-operative Agreements

4:24-4. Administrative officer and employees; legal services; co-operative agreements
The State Soil Conservation Committee may employ, subject to the rules of the State Civil Service Commission, a qualified administrative officer and such technical experts and such other agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation of all employees. The committee shall call upon the Attorney-General for such legal services as it may require for the purpose of carrying out any of its functions. The committee may enter into co-operative agreements with any other State agency. The members of the committee who are soil conservation district supervisors shall not vote on or participate in the employment or selection of any officers, agents or employees, and for such purpose the full membership of the committee shall be deemed to be 5.

Amended by L.1959, c. 130, p. 572, s. 2, eff. June 18, 1959.



Section 4:24-5 - Organization; Term Of Members; Quorum; Expenses; Surety Bonds For Employees; Records; Audit

4:24-5. Organization; term of members; quorum; expenses; surety bonds for employees; records; audit
The committee shall designate its chairman, and may, from time to time, change such designation. A member of the committee shall hold office so long as he shall retain the office by virtue of which he shall be serving on the committee. A majority of the committee shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. The chairman and members of the committee shall receive no compensation for their services on the committee, but shall be entitled to expenses, necessarily incurred in the discharge of their duties on the committee. The committee shall provide for the execution of surety bonds for all employees and officers who shall be intrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements.



Section 4:24-6 - Powers And Duties Of Committee

4:24-6. Powers and duties of committee
In addition to the duties and powers hereinafter conferred upon the state soil conservation committee, it shall have the following duties and powers:

a. To accept from the United States or any of its agencies, contributions in services, materials, money, or otherwise, and to use or expend such contributions in the formulation of comprehensive plans for the conservation of soil resources and the prevention of soil erosion within the state and to conduct surveys, investigations, demonstrations, and research relating to soil erosion and the preventive measures needed in areas subject to erosion by wind and water, to publish results of any such surveys, investigations or research and to disseminate information. In order to avoid duplication of research, demonstration, and the dissemination of information, no program of such activities shall be carried on except in co-operation with the state agricultural college and the state agricultural experiment stations, or such other state agency as may be dealing with allied problems;

b. To offer such assistance to the supervisors of soil conservation districts, organized as provided hereinafter as may be appropriate in the carrying out of any of their powers and programs;

c. To co-ordinate the programs of the several soil conservation districts organized hereunder;

d. To secure the co-operation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of such districts;

e. To disseminate information throughout the state concerning the activities and programs of the soil conservation districts organized hereunder, and to encourage the formation of such districts in areas where their organization is desirable.



Section 4:24-6.1 - Review And Approval, Modification Or Rejection Of Decisions

4:24-6.1. Review and approval, modification or rejection of decisions
The committee may, on its own motion or at the request of any person aggrieved by any decision by a local district, review and approve, modify or reject any such decision as it deems appropriate.

L.1979, c. 459, s. 9, eff. Feb. 27, 1980.



Section 4:24-17.1 - Public Hearings

4:24-17.1. Public hearings
Whenever the supervisors of a soil conservation district which has been created for more than 1 year determine it advisable to divide the district into 2 or more separate districts, or whenever the supervisors of 2 or more contiguous districts determine it advisable to combine such districts, the supervisors of the district or districts shall call a public hearing on such proposal.

L.1966, c. 77, s. 1, eff. June 14, 1966.



Section 4:24-17.2 - Resolution Requesting Approval; Procedure Upon Approval

4:24-17.2. Resolution requesting approval; procedure upon approval
Following such public hearing the supervisors of the district or districts may adopt a resolution requesting approval by the State Soil Conservation Committee of a division of the district or the combination of separate districts into a single district, the proposed boundaries of the proposed district or districts being annexed to said resolutions. If the State Soil Conservation Committee approves the proposal and so notifies the supervisors, the supervisors shall file with the Secretary of State a statement or statements setting forth the revised name or names and boundaries of the district or districts so approved and the date upon which such changes are to become effective.

L.1966, c. 77, s. 2, eff. June 14, 1966.



Section 4:24-17.3 - New Supervisors; Appointment; Time Of Taking Office

4:24-17.3. New supervisors; appointment; time of taking office
Upon the effective date of a division of a district or the combination of 2 or more districts, the terms of office of the supervisors theretofore in office shall terminate and new supervisors, appointed by the State Soil Conservation Committee in accordance with Revised Statutes 4:24-12, shall take office as the governing body of the district or districts so created.

L.1966, c. 77, s. 3, eff. June 14, 1966.



Section 4:24-17.4 - Continuance Of Contracts, Liabilities, Regulations And Other Matters; Assumption By New District

4:24-17.4. Continuance of contracts, liabilities, regulations and other matters; assumption by new district
The State Soil Conservation Committee shall make such provisions as are necessary for the continuance in effect of all contracts, liabilities, regulations and other matters of the district or districts to be divided or combined and shall designate the manner in which these contracts, liabilities, regulations and other matters are to be assumed by the districts simultaneously with its granting of approval for division or combining of a district.

L.1966, c. 77, s. 4, eff. June 14, 1966.



Section 4:24-17.5 - County And Multi-county Soil Conservation Districts; Creation

4:24-17.5. County and multi-county soil conservation districts; creation
The whole area of the State shall, at all times, be covered by a soil conservation district. Each soil conservation district shall cover the whole area of one or more counties. A tri-county soil conservation district shall serve the counties of Hudson, Essex and Passaic to be known as the Hudson, Essex and Passaic Soil Conservation District. Bi-county soil conservation districts shall serve the following pairs of counties: Middlesex-Monmouth, Somerset-Union and Cape May-Atlantic to be known as the Freehold, Somerset-Union and Cape-Atlantic Soil Conservation Districts respectively. Every other county in the State shall be served by its own soil conservation district to be known as "the County Soil Conservation District" with the name of each such county inserted. The State Soil Conservation Committee shall work with the supervisors of the multi-county soil conservation districts to encourage the formation of a soil conservation district in each county of the State, pursuant to the procedures contained in P.L.1966, c. 77 (C. 4:24-17.1 et seq.).

L.1977, c. 264, s. 3, eff. Oct. 18, 1977. Amended by L.1979, c. 459, s. 7, eff. Feb. 27, 1980.



Section 4:24-17.6 - Appropriation Of Funds By Counties

4:24-17.6. Appropriation of funds by counties
Any board of chosen freeholders may appropriate such funds as it deems necessary to the soil conservation district serving that county for the purpose of providing district services to the people of that county.

L.1979, c. 459, s. 4, eff. Feb. 27, 1980.



Section 4:24-17.7 - Legal Services To District By Attorney General

4:24-17.7. Legal services to district by Attorney General
The Attorney General, on his own initiative, or the respective county counsel, with the approval of the board of chosen freeholders, may provide any and all legal services to any district.

L.1979, c. 459, s. 5, eff. Feb. 27, 1980.



Section 4:24-18 - Governing Body Of District; Supervisors; Appointment

4:24-18. Governing body of district; supervisors; appointment
The governing body of the district shall consist of five supervisors, appointed by the State Soil Conservation Committee. The five supervisors shall be legal residents of the district.

Amended by L.1966, c. 77, s. 5, eff. June 14, 1966; L.1977, c. 264, s. 1, eff. Oct. 18, 1977.



Section 4:24-19 - Supervisors; Chairman; Term Of Office; Quorum; Per Diem

4:24-19. Supervisors; chairman; term of office; quorum; per diem
The supervisors shall designate a chairman and may, from time to time, change such designation. The term of office of each supervisor shall be at the pleasure of the State committee. The selection of successors shall be made in the same manner in which the retiring supervisor shall have been selected. A majority of the supervisors shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination. A supervisor shall be entitled to expenses and a per diem, in an amount to be established by the State committee within the limits of available appropriations, when engaged in the performance of his duties.

Amended by L.1979, c. 459, s. 6, eff. Feb. 27, 1980.



Section 4:24-20 - Officers And Employees; Information To State Committee

4:24-20. Officers and employees; information to state committee
The supervisors may employ, subject to the approval of the state committee, technical experts, and such other officers, agents, and employees, permanent and temporary, as they may require, and shall determine their qualifications, duties, and compensation. The supervisors may delegate to their chairman, to one or more supervisors, or to one or more agents, or employees such powers and duties as they may deem proper. The supervisors shall furnish to the state soil conservation committee, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under this chapter.



Section 4:24-20.1 - Soil Conservation District To Maintain Internet Website Or Webpage; Contents.

4:24-20.1 Soil conservation district to maintain Internet website or webpage; contents.

1.The soil conservation district shall maintain either an Internet website or a webpage on the municipality's or county's Internet website. The purpose of the website or webpage shall be to provide increased public access to district operations and activities. The following information, if applicable, shall be posted on the district's website or webpage:

a.a description of the district's mission and responsibilities;

b.the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website or webpage;

c.the most recent Comprehensive Annual Financial Report or other similar financial information;

d.the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website or webpage;

e.the district's rules, regulations, and official policy statements deemed relevant by the board of supervisors to the interests of the residents within the district;

f.notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the board of supervisors, setting forth the time, date, location, and agenda of the meeting;

g.the approved minutes of each meeting of the board including all resolutions of the board and its committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website or webpage;

h.the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the district; and

i.a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the soil conservation district.

L.2011, c.167, s.1.



Section 4:24-21 - Surety Bonds For Officers And Employees; Records; Annual Audit

4:24-21. Surety bonds for officers and employees; records; annual audit
The supervisors may provide for the execution of surety bonds for any employees and officers who shall be intrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements.



Section 4:24-22 - District A Governmental Subdivision And Body Corporate; Enumeration Of Powers Of Districts And Supervisors

4:24-22. District a governmental subdivision and body corporate; enumeration of powers of districts and supervisors
4:24-22. A soil conservation district organized under the provisions of this chapter shall constitute a governmental subdivision of this State, and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this chapter:

a. To conduct surveys, investigations, and research relating to the character of soil erosion and the preventive and control measures needed, to publish the results of such surveys, investigations, or research, and to disseminate information concerning such preventive and control measures; provided, however, that in order to avoid duplication of research activities, no district shall initiate any research program except in co-operation with the agricultural experiment stations or any other agency of this State, as may be dealing with allied problems;

b. To conduct in co-operation with existing State agencies, projects within the district on lands owned or controlled by this State or any of its agencies, with the co-operation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner thereof, or those who have rights or interests in such lands, in order to demonstrate methods of soil erosion control;

c. To carry out preventive and control measures within the district including but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, on lands owned or controlled by this State or any of its agencies, with the co-operation of the agency administering and having jurisdiction thereof, and on any other lands within the district;

d. To co-operate, or enter into agreements with, and within the limits of appropriations duly made available to it by law, to furnish financial or other aid to, any agency, governmental or otherwise, or any owner of lands within the district, in the carrying on of erosion control and prevention operations within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this chapter;

e. To acquire machinery and other necessary personal property, to make provision for its safekeeping and to dispose of said property when no longer needed;



f. To make available, on such terms as it shall prescribe, to landowners within the district, agricultural and engineering machinery and equipment, as will assist such landowners to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion;

g. To construct, improve, and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter;



h. To develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion within the district, which plans shall specify in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including the specifications of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land; and to publish such plans and information and bring them to the attention of owners of lands within the district;

i. To develop site plans for the construction, operation and maintenance of proposed leaf composting facilities located on agricultural or horticultural land, or on lands owned or operated by a recognized academic institution, as required pursuant to section 7 of P.L.1989, c.151 (C.4:24-22.1); and to conduct an annual inspection of each operational facility within the district authorized by the Department of Environmental Protection in order to certify to the department that the facility is in compliance with the rules and regulations adopted by the department therefor and is operating in conformance with recommended agricultural management practices;

j. To act as agent for the United States, or any of its agencies, or for this State or any of its agencies, in connection with any soil-conservation, erosion-control, or erosion-prevention project within its boundaries; to accept payments, donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this State or any of its agencies, or from any governmental subdivision or its agencies, or from any corporation, association, group or individual, and to use or expend such moneys, services, materials, or other contributions in carrying on its operations;

k. To sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments, necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, rules and regulations, not inconsistent with this chapter, to carry into effect its purposes and powers;

l. To acquire, by gift, devise, purchase or condemnation, any real property located within the district, or any interest or estate therein, which is required for the proper exercise by the district of its powers; provided, however, that the district shall not acquire any real property, or interest or estate therein, by condemnation without first obtaining the approval of the Secretary of Agriculture and the Commissioner of Environmental Protection;

m. As a condition to the extending of any benefits under this chapter, to, or the performance of work upon, any lands not owned or controlled by this State or any of its agencies, the supervisors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require landowners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon;

n. To borrow money for the purchase of equipment, either with or without security;



o. No provisions with respect to the acquisition, operations, or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the Legislature shall specifically so state.

Amended 1957, c.48; 1960, c.20; 1966, c.77, s.6; 1989,c.151,s.4.



Section 4:24-22.1 - Site Plan For Leaf Composting Facility; Annual Inspection

4:24-22.1. Site plan for leaf composting facility; annual inspection
a. Every Soil Conservation District shall develop a site plan for each proposed leaf composting facility to be located on agricultural or horticultural land, or on lands owned or operated by a recognized academic institution, within the district. The site plan shall include such information as may be prescribed by the Department of Environmental Protection and shall be certified in a manner as may be prescribed by the department.

b. Every Soil Conservation District shall conduct an annual inspection of each operational leaf composting facility located on agricultural or horticultural land, or on lands owned or operated by a recognized academic institution, within the district and authorized by the department in order to certify to the department that the facility is operated and maintained in compliance with the rules and regulations adopted by the department therefor and the site plan developed by the district, and in conformance with recommended agricultural management practices.

L.1989,c.151,s.7.



Section 4:24-22.2 - Conditions For Operation Of Leaf Composting Facility

4:24-22.2. Conditions for operation of leaf composting facility
Each leaf composting facility located on agricultural or horticultural land, or on lands owned or operated by a recognized academic institution, shall operate in accordance with the conditions specified in the program of agricultural management practices developed by the New Jersey Cooperative Extension Service of Rutgers, The State University, and approved by the department.

L.1989,c.151,s.8.



Section 4:24-23 - Supervisors To Formulate Regulations; Public Hearings; Submission To State Committee; Objections By Landowners

4:24-23. Supervisors to formulate regulations; public hearings; submission to state committee; objections by landowners
The supervisors of any district shall have authority to formulate regulations governing the use of lands within the district in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The supervisors shall conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. After such hearings the supervisors shall draft such land-use regulations as seem to them necessary to carry out the provisions of this chapter. These regulations shall then be submitted to the state soil conservation committee which may within thirty days suggest amendments thereto for consideration by the supervisors. Thereafter the supervisors shall give due notice of the regulations by publication and by posting. Any landowner may, for a period of sixty days thereafter, file with the supervisors his objections to the adoption of said regulations, said objections shall be made upon a form to be furnished by the supervisors. If objections are filed by owners of at least twenty-five per cent of the acreage of the district, the supervisors shall not have authority to enact said regulations, otherwise the supervisors shall thereupon take such affirmative action as may be necessary to make such land-use regulations effective. Land-use regulations adopted pursuant to the provisions of this article shall be binding on all landowners within such district.



Section 4:24-24 - Amendment, Etc., Of Regulations

4:24-24. Amendment, etc., of regulations
Any owner of land within such district may at any time file a petition with the supervisors asking that any or all of the land-use regulations adopted by the supervisors under the provisions of this article shall be amended, supplemented, or repealed. Land-use regulations adopted pursuant to the provisions of this article shall not be amended, supplemented, or repealed except in accordance with the procedure prescribed in this article for adoption of land-use regulations.



Section 4:24-25 - Provisions Which May Be Included In Regulations

4:24-25. Provisions which may be included in regulations
Regulations to be adopted by the supervisors under the provisions of this article may include:

a. Provisions requiring the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and other necessary structures;

b. Provisions requiring observance of particular methods of cultivation including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding, and planting of lands to water-conserving and erosion-preventing plants, trees and grasses, forestation and reforestation;

c. Specifications of cropping programs and tillage practices to be observed;

d. Provisions limiting the cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on;

e. Provisions for such other means, measures, operations and programs as may assist conservation of soil resources and prevent or control soil erosion in the district.



Section 4:24-26 - Regulations To Be Uniform; Printing Of Copies

4:24-26. Regulations to be uniform; printing of copies
The regulations shall be uniform throughout the territory comprised within the district except that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use, and other relevant factors, and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type. Copies of land-use regulations adopted under the provisions of this article shall be printed and made available to all owners and occupiers of lands lying within the district.



Section 4:24-27 - Authority Of Supervisors; Suit For Damages By Landowner For Violations

4:24-27. Authority of supervisors; suit for damages by landowner for violations
The supervisors shall have authority to go upon any lands within the district to determine whether land-use regulations adopted under the provisions of article seven of this chapter (s. 4:24-23 et seq.) are being observed. Any landowner who shall sustain damages from any violation of such regulations by any other landowner may sue to recover damages in a civil action from such other landowner for such violation.

Amended by L.1953, c. 5, p. 56, s. 100.



Section 4:24-28 - Nonobservance Of Land-use Regulations; Action

4:24-28. Nonobservance of land-use regulations; action
Where the supervisors of any district shall find that any of the provisions of land-use regulations adopted in accordance with the provisions of article seven of this chapter (s. 4:24-23 et seq.) are not being observed on particular lands, and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the supervisors may bring an action in the Superior Court and the said court therein may grant appropriate relief.

Amended by L.1953, c. 5, p. 56, s. 101.



Section 4:24-30 - Members; Appointment, Term, Removal, Etc., Expenses

4:24-30. Members; appointment, term, removal, etc., expenses
Where the supervisors of any district organized under the provisions of this chapter shall adopt land-use regulations in accordance with the provisions of article 7 of this chapter (s. 4:24-23 et seq.), they shall further provide for the establishment of a board of adjustment. Such board of adjustment shall consist of three members, each to be appointed for a term of three years, except that the members first appointed shall be appointed for terms of one, two and three years, respectively. The members of each such board of adjustment shall be appointed by the state soil conservation committee, with the advice of the supervisors of the district for which such board has been established, and shall be removable, upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason, such hearing to be conducted by the state soil conservation committee. Vacancies in the board of adjustment shall be filled in the same manner as original appointments, and shall be for the unexpired term. Members of the state soil conservation committee and the supervisors of the district shall be ineligible to appointment as members of the board of adjustment during their tenure of such other office. The members of the board of adjustment shall receive no compensation for their services, but they shall be entitled to expenses, necessarily incurred in the discharge of their duties. The supervisors shall pay the necessary administrative and other expenses incurred by the board, upon the certificate of the chairman of the board.



Section 4:24-31 - Rules By Board; Organization; Meetings; Oaths And Witnesses; Records

4:24-31. Rules by board; organization; meetings; oaths and witnesses; records
The board of adjustment shall adopt rules to govern its procedures, which rules shall be in accordance with the provisions of this chapter. The board shall designate a chairman from among its members, and may, from time to time, change such designation. Meetings shall be held at the call of the chairman and at such other times as the board may determine. Any two members shall constitute a quorum. The chairman, or in his absence such other member of the board as he may designate to serve as acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep a full and accurate record of all proceedings, of all documents filed with it, and of all orders entered, which shall be filed in the office of the board and shall be a public record.



Section 4:24-32 - Petition By Landowner To Board For Variance In Land-use Regulations; Procedure

4:24-32. Petition by landowner to board for variance in land-use regulations; procedure
Any landowner may file a petition with the board of adjustment alleging that there are great practical difficulties or unnecessary hardship in the way of his carrying out upon his lands the strict letter of the land-use regulations approved by the supervisors, and praying the board to authorize a variance from the terms of the land-use regulations in the application of such regulations to the lands of the petitioner. Copies of such petition shall be served by the petitioner upon the chairman of the supervisors of the district within which his lands are located and upon the chairman of the state soil conservation committee. The board of adjustment shall fix a time for the hearing of the petition and cause due notice to be given. The supervisors of the district and the state soil conservation committee shall have the right to appear and be heard at such hearing. Any owner of lands lying within the district who shall object to the authorizing of the variance prayed for may intervene and become a party to the proceedings. Any party to the hearing before the board may appear in person, by agent, or by attorney. If, upon the facts presented at such hearing, the board shall determine that there are great practical difficulties or unnecessary hardship in the way of applying the strict letter of any of the land-use regulations upon the lands of the petitioner, it shall make and record such determination and shall make and record findings of fact as to the specific conditions which establish such great practical difficulties or unnecessary hardship. Upon the basis of such findings and determination, the board shall have power by order to authorize such variance from the terms of the land-use regulations, in their application to the lands of the petitioner, as will relieve such great practical difficulties or unnecessary hardship and will not be contrary to the public interest, and such that the spirit of the land-use regulations shall be observed, the public health, safety, or welfare secured, and substantial justice done.



Section 4:24-33 - Review Of Order Of Board

4:24-33. Review of order of board
Any petitioner aggrieved by an order of the board granting or denying, in whole or in part, the relief sought of the supervisors of the district, or any intervening party, shall be entitled to a review of such order in the Superior Court by a proceeding in lieu of prerogative writ.

Amended by L.1953, c. 5, p. 56, s. 103.



Section 4:24-34 - Duty Of State Agencies, Counties, Etc., To Co-operate

4:24-34. Duty of state agencies, counties, etc., to co-operate
It shall be the duty of all agencies of this state which shall have jurisdiction over, or be charged with the administration of, any state-owned lands, and of any county, or other governmental subdivision of the state, which shall have jurisdiction over, or be charged with the administration of, any county-owned or other publicly owned lands, lying within the boundaries of any district organized hereunder, to co-operate to the fullest extent compatible with the purposes for which such lands are held.



Section 4:24-39 - Short Title

4:24-39. Short title
This act may be cited and referred to as the "Soil Erosion and Sediment Control Act."

L.1975, c. 251, s. 1, eff. Jan. 1, 1976.



Section 4:24-40 - Legislative Findings

4:24-40. Legislative findings
The Legislature finds that sediment is a source of pollution and that soil erosion continues to be a serious problem throughout the State, and that rapid shifts in land use from agricultural and rural to nonagricultural and urbanizing uses, construction of housing, industrial and commercial developments, and other land disturbing activities have accelerated the process of soil erosion and sediment deposition resulting in pollution of the waters of the State and damage to domestic, agricultural, industrial, recreational, fish and wildlife, and other resource uses. It is, therefore, declared to be the policy of the State to strengthen and extend the present erosion and sediment control activities and programs of this State for both rural and urban lands, and to establish and implement, through the State Soil Conservation Committee and the Soil Conservation Districts, in cooperation with the counties, the municipalities and the Department of Environmental Protection, a Statewide comprehensive and coordinated erosion and sediment control program to reduce the danger from storm water runoff, to retard nonpoint pollution from sediment and to conserve and protect the land, water, air, and other environmental resources of the State.

L.1975, c. 251, s. 2, eff. Jan. 1, 1976.



Section 4:24-41 - Definitions.

4:24-41 Definitions.

3.For the purposes of this act, unless the context clearly indicates a different meaning:
a."Application for development" means a proposed subdivision of land, site plan, conditional use zoning variance, planned unit development or construction permit.
b."Certification" means (1) a written endorsement of a plan for soil erosion and sediment control by the local Soil Conservation District which indicates that the plan meets the standards promulgated by the State Soil Conservation Committee pursuant to this act, (2) that the time allotted in section 7 of this act has expired without action by the district or (3) a written endorsement of a plan filed by the State Department of Transportation with the district.
c."District" means a Soil Conservation District organized pursuant to chapter 24 of Title 4 of the Revised Statutes.
d."Disturbance" means any activity involving the clearing, excavating, storing, grading, filling or transporting of soil or any other activity which causes soil to be exposed to the danger of erosion, or compaction of soil which degrades soil so as to make it less conducive to vegetative stabilization.
e."Erosion" means the detachment and movement of soil or rock fragments by water, wind, ice and gravity.
f."Plan" means a scheme which indicates land treatment measures, including a schedule of the timing for their installation, to minimize soil erosion and sedimentation, and which specifies the soil restoration measures, consistent with the standards established by the committee pursuant to section 2 of P.L.2010, c.113 (C.4:24-42.1).
g."Project" means any disturbance of more than 5,000 square feet of the surface area of land (1) for the accommodation of construction for which the State Uniform Construction Code would require a construction permit, except that the construction of a single-family dwelling unit shall not be deemed a "project" under this act unless such unit is part of a proposed subdivision, site plan, conditional use, zoning variance, planned development or construction permit application involving two or more such single-family dwelling units, (2) for the demolition of one or more structures, (3) for the construction of a parking lot, (4) for the construction of a public facility, (5) for the operation of any mining or quarrying activity, or (6) for the clearing or grading of any land for other than agricultural or horticultural purposes.
h."Sediment" means solid material, mineral or organic, that is in suspension, is being transported, or has been moved from its site of origin by air, water or gravity as a product of erosion.
i."Soil" means all unconsolidated mineral and organic material of any origin.
j."Standards" means the standards promulgated by the committee pursuant to this act.
k."Committee" means the State Soil Conservation Committee in the Department of Agriculture established pursuant to R.S.4:24-3.
l."Public facility" means any building; pipeline; highway; electricity, telephone or other transmission line; or any other structure to be constructed by a public utility, municipality, county or the State or any agency or instrumentality thereof.
m."Soil restoration measures" means those measures taken to ensure, to the maximum extent possible, cost-effective restoration of the optimal physical, chemical, and biological functions for specific soil types and the intended land use.

L.1975, c.251, s.3; amended 1977, c.264, s.2; 1979, c.459, s.1; 2010, c.113, s.1.



Section 4:24-42 - Standards For Control Of Soil Erosion And Sedimentation; Promulgation, Amendment And Repeal

4:24-42. Standards for control of soil erosion and sedimentation; promulgation, amendment and repeal
The committee shall have the power, subject to the approval of the Secretary of Agriculture and the Commissioner of Environmental Protection, to formulate, promulgate, amend and repeal standards for the control of soil erosion and sedimentation, pursuant to the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.).

a. Such standards shall be based upon relevant physical and developmental information concerning the watersheds and topography of the State, including, but not limited to, data relating to land use, soil, slope, hydrology, geology, size of land area being disturbed, proximate water bodies and their characteristics.

b. Such standards shall include criteria, techniques and methods for the control of erosion and sedimentation resulting from land disturbing activities for various categories of soils, slopes, and land uses.

c. Such standards shall include standards of administrative procedure for the implementation of this act.

L.1975, c. 251, s. 4, eff. Nov. 12, 1975. Amended by L.1979, c. 459, s. 2, eff. Feb. 27, 1980.



Section 4:24-42.1 - Adoption Of Standards.

4:24-42.1 Adoption of standards.

2.The committee shall, within one year after the date of enactment of P.L.2010, c.113 (C.4:24-42.1 et al.), and in consultation with the New Jersey Agricultural Experiment Station at Rutgers, the State University, the Secretary of Agriculture and the Commissioner of Environmental Protection, adopt standards pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which shall modify the existing soil erosion and sediment control standards to include soil restoration measures.

L.2010, c.113, s.2.



Section 4:24-43 - Certification Of Plan By District; Development Of Projects

4:24-43. Certification of plan by district; development of projects
Approval of an application for development for any project by the State, any county, municipality, or any instrumentality thereof shall be conditioned upon certification by the local district of a plan for soil erosion and sediment control. Any person proposing to engage in any project not requiring approval by the State, any county, municipality, or any instrumentality thereof shall, prior to commencing such project, receive certification by the local district of a plan for soil erosion and sediment control. Any public utility, municipality, county or the State or any agency or instrumentality thereof, other than the State Department of Transportation, which proposes a project shall, prior to the construction of such project submit to and receive certification by the district of a plan for soil erosion and sediment control. The State Department of Transportation shall certify a plan for any project that it proposes to construct and shall file such certification with the district. Certification by the Department of Transportation shall be pursuant to soil erosion control standards developed jointly by the Department of Transportation, the Department of Environmental Protection and the committee and promulgated by the Department of Transportation.

L.1975, c. 251, s. 5, eff. Jan. 1, 1976. Amended by L.1979, c. 459, s. 3, eff. Feb. 27, 1980.



Section 4:24-44 - Certification Of Plan; Criteria; Notice

4:24-44. Certification of plan; criteria; notice
The district shall certify such plan if it meets the standards promulgated by the committee pursuant to this act. The district shall provide written notice to the applicant indicating that:

a. the plan was certified;

b. the plan was certified subject to the attached conditions; or

c. the plan was denied certification with the reasons for denial stated.

L.1975, c. 251, s. 6, eff. Jan. 1, 1976.



Section 4:24-45 - Limitation On Time For Grant Or Denial Of Certification

4:24-45. Limitation on time for grant or denial of certification
The district shall grant or deny certification within a period of 30 days of submission of a complete application unless, by mutual agreement in writing between the district and the applicant, the period of 30 days shall be extended for an additional period of 30 days. Failure of the district to grant or deny certification within such period or such extension thereof shall constitute certification. For purposes of this section, a major revision of the plan by the applicant shall constitute a new submission.

L.1975, c. 251, s. 7, eff. Jan. 1, 1976.



Section 4:24-46 - Fees

4:24-46. Fees
The district shall adopt a fee schedule and collect fees from applicants for the certification of plans and for on-site inspections of the execution of certified plans. Such fees shall bear a reasonable relationship to the cost of rendering such services.

L.1975, c. 251, s. 8, eff. Jan. 1, 1976.



Section 4:24-47 - Stop-construction Order; Failure To Comply With Certified Plan

4:24-47. Stop-construction order; failure to comply with certified plan
The district or the municipality may issue a stop-construction order if a project is not being executed in accordance with a certified plan.

L.1975, c. 251, s. 9, eff. Jan. 1, 1976.



Section 4:24-48 - Exempt Municipalities

4:24-48. Exempt municipalities
Any municipality, which adopts an ordinance that conforms to the standards promulgated pursuant to this act within 12 months of their promulgation and obtains the approval of the committee thereto, shall be exempt from sections 5 through 9 of this act, until such time as the local district determines that the municipality is not enforcing said ordinance.

L.1975, c. 251, s. 10, eff. Jan. 1, 1976.



Section 4:24-49 - Certificate Of Occupancy For Project; Conditions For Issuance

4:24-49. Certificate of occupancy for project; conditions for issuance
No certificate of occupancy for a project shall be issued by a municipality or any other public agency unless there has been compliance with the provisions of a certified plan for permanent measures to control soil erosion and sedimentation.

L.1975, c. 251, s. 11, eff. Jan. 1, 1976. Amended by L.1979, c. 459, s. 10, eff. Feb. 27, 1980.



Section 4:24-50 - County Planning Board As Agent For District

4:24-50. County planning board as agent for district
In those counties where the district does not maintain its central office, the board of freeholders may, by resolution, direct the county planning board to act as an agent of the district within that county and to administer the powers granted to the district pursuant to this act, until such time as a district is established within that county. The committee shall establish guidelines to implement this section.

L.1975, c. 251, s. 12, eff. Jan. 1, 1976.



Section 4:24-51 - Cooperation With And Authorization To Receive Financial Aid From Governmental Units Or Private Sources

4:24-51. Cooperation with and authorization to receive financial aid from governmental units or private sources
The districts and the committee are authorized to cooperate and enter into agreements with any Federal, State or local agency to carry out the purposes of this act. The districts and the committee are authorized to receive financial assistance from any Federal, State, county or other public or private source for use in carrying out the purposes of this act.

L.1975, c. 251, s. 13, eff. Jan. 1, 1976.



Section 4:24-52 - State Aid

4:24-52. State aid
The committee is authorized to make grants of State aid to districts and to municipalities to carry out the purposes of this act.

L.1975, c. 251, s. 14, eff. Jan. 1, 1976.



Section 4:24-53 - Violations; Injunction; Penalty; Enforcement

4:24-53. Violations; injunction; penalty; enforcement
15. If any person violates any of the provisions of this act, any standard promulgated pursuant to the provisions of this act, or fails to comply with the provisions of a certified plan the municipality or the district may institute a civil action in the Superior Court for injunctive relief to prohibit and prevent such violation or violations and said court may proceed in a summary manner. Any person who violates any of the provisions of this act, any standard promulgated pursuant to this act or fails to comply with the provisions of a certified plan shall be liable to a penalty of not less than $25.00 nor more than $3,000.00 to be collected in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court, and municipal court shall have jurisdiction to enforce said penalty enforcement law. If the violation is of a continuing nature, each day during which it continues shall constitute an additional separate and distinct offense.

L.1975,c.251,s.15; amended 1991,c.91,s.179.



Section 4:24-54 - Liberal Construction

4:24-54. Liberal construction
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1975, c. 251, s. 16, eff. Jan. 1, 1976.



Section 4:24-55 - Severability

4:24-55. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1975, c. 251, s. 17, eff. Jan. 1, 1976.



Section 4:27-1 - Short Title.

4:27-1 Short title.

1. Sections 1 through 24 of this act shall be known, and may be cited, as the "New Jersey Aquaculture Development Act."

L.1997,c.236,s.1.



Section 4:27-2 - Findings, Declarations Relative To Aquaculture.

4:27-2 Findings, declarations relative to aquaculture.

2. The Legislature finds and declares that aquaculture is the fastest growing segment of agriculture in the nation; and that the development of an economically viable aquaculture industry in New Jersey has the potential to augment existing fisheries, and to produce a significant number of jobs and revenue in a new economic activity.

The Legislature further finds and declares that the Aquaculture Development Task Force, established by Executive Order No. 104 (1993), was directed to prepare an aquaculture development plan; that the "Aquaculture Development Plan" asserts that legislative and regulatory obstacles are major impediments to aquaculture growth and development in New Jersey, and that the lack of specific legislation defining and permitting various aquaculture activities has greatly hindered aquaculture development in New Jersey; and that the plan also presents a compelling case for State investment in aquaculture, discusses specific suggestions to remove barriers impeding the development of the industry and methods for achieving the interdepartmental cooperation necessary to developing aquaculture.

The Legislature therefore determines that in order to foster development of an aquaculture industry in New Jersey it is in the best interest of the citizens of this State that the recommendations contained in the "Aquaculture Development Plan" be adopted by the Legislature.

L.1997,c.236,s.2.



Section 4:27-3 - Definitions Relative To Aquaculture.

4:27-3 Definitions relative to aquaculture.

3. As used in sections 1 through 24 of this act:

"Aquaculture" means the propagation, rearing, and subsequent harvesting of aquatic organisms in controlled or selected environments, and the subsequent processing, packaging and marketing, and shall include, but need not be limited to, activities to intervene in the rearing process to increase production such as stocking, feeding, transplanting and providing for protection from predators. "Aquaculture" shall not include the construction of facilities and appurtenant structures that might otherwise be regulated pursuant to any State or federal law or regulation.

"Aquaculture Development Plan" means the plan prepared by the Aquaculture Development Task Force, established pursuant to Executive Order No. 104 (1993).

"Aquaculturist" means a person engaging in aquaculture.

"Aquatic organism" means and includes, but need not be limited to, finfish, mollusks, crustaceans, and aquatic plants which are the property of a person engaged in aquaculture.

"Council" means the Aquaculture Advisory Council established pursuant to section 5 of this act.

"Office" means the Office of Aquaculture Coordination established pursuant to section 4 of this act.

"Secretary" means the Secretary of Agriculture.

L.1997,c.236,s.3.



Section 4:27-4 - Office Of Aquaculture Coordination.

4:27-4 Office of Aquaculture Coordination.

4. There is established in the Department of Agriculture the Office of Aquaculture Coordination. The office shall, in consultation with the Department of Environmental Protection, prepare a guidebook explaining the permit process for receiving all necessary permits or other approvals or exemptions to engage in an aquaculture project in the State. The guidebook shall include a list that identifies the permits or other approvals that may be necessary for an aquaculture project. The list shall identify the application form or forms required for an application to be deemed complete, any documents or other written submissions required to be filed with the application, and any filing, notice, hearing or other requirement that is a precondition for review of an application. The guidebook shall also describe management practices for aquaculture. The guidebook shall be updated as often as necessary. The office shall serve as a resource for applicants and prospective applicants for aquaculture projects.

The office shall establish, in cooperation with other permitting agencies, a permit coordination system whose purpose is to assist the applicant in the completion of the application and to assist in processing the application. The goal of the system shall be the processing of applications within 90 days of their completion, and at a reasonable application cost consistent with the goals and objectives of this act.

The office shall develop a protocol for authorizing an individual to engage in an aquaculture demonstration project.

L.1997,c.236,s.4.



Section 4:27-5 - Aquaculture Advisory Council.

4:27-5 Aquaculture Advisory Council.

5. a. There is established in the Department of Agriculture an Aquaculture Advisory Council which shall consist of 13 voting and two non-voting members. The voting members shall include the Secretary of Agriculture, who shall serve as chairman, the Commissioner of Environmental Protection, the Commissioner of Commerce and Economic Development, the Commissioner of Health and Senior Services, the director of the Aquaculture Technology Transfer Center, the director of the Aquaculture Training and Information Center, the executive director of the New Jersey Agricultural Experiment Station, or their designees, who shall serve ex officio, and six citizens of the State, to be appointed as follows: two by the President of the Senate, one of whom shall be a representative from recognized aquaculture organizations or an operator of an aquaculture farm and one of whom shall be a representative of the seafood industry; two by the Speaker of the General Assembly, one of whom shall be a representative of recognized aquaculture organizations or an operator of an aquaculture farm and one of whom shall be a representative of farmers; and two by the Governor from the public at large. The chairman of the Marine Fisheries Council and the chairman of the Fish and Game Council shall serve ex officio and as non-voting members.

b. The term of office of each public member shall be three years; except that of the first members to be appointed, one appointed by the Governor, one by the President of the Senate and one by the Speaker of the General Assembly shall be appointed for a term of two years, and the remaining two members shall be appointed for a term of three years. Each member shall serve until a successor has been appointed and qualified, and vacancies shall be filled in the same manner as the original appointments for the remainder of the unexpired term. A member is eligible for reappointment to the council.

c. A majority of the membership of the advisory council shall constitute a quorum for the transaction of advisory council business.

d. Members of the advisory council shall serve without compensation, but shall be entitled to reimbursement for expenses incurred in attendance at meetings to the extent funds are available therefor.

e. The advisory council shall act in an advisory capacity to the department and other State agencies on aquaculture matters. The advisory council shall assist the various departments in the evaluation of proposed and existing rules and regulations and the development of policies mandated by provisions of this act. The advisory council shall seek to ensure that aquaculture market development activities and policies reflect the changing needs and characteristics of the aquaculture industry. The advisory council shall review the Aquaculture Development Plan and update the plan as appropriate, but no less frequently than every five years.

L.1997,c.236,s.5.



Section 4:27-6 - Aquaculture Considered Component Of Agriculture.

4:27-6 Aquaculture considered component of agriculture.

6. a. Notwithstanding any law, rule, or regulation to the contrary, aquaculture shall be considered a component of agriculture in the State, and aquacultured plants and animals shall be considered to be agriculture crops and animals.

b. Notwithstanding any law, rule, or regulation to the contrary, a person engaged in aquaculture shall have exclusive ownership of the aquatic organisms being aquacultured by that person.

c. The Department of Agriculture shall be the lead State agency for the development, marketing, promotion, and advocacy of aquaculture in the State.

d. The Department of Environmental Protection shall be the lead State agency with respect to regulation of aquaculture activities in the waters of the State.

e. The Aquaculture Technology Transfer Center, composed of the Multispecies Aquaculture Demonstration Facility at Rutgers, The State University, the Aquaculture Training and Information Center at Cumberland County College, and the Rutgers Cooperative Extension, shall be the primary State facility for aquaculture education, extension, demonstration, and industry development and commercialization in the State.

L.1997,c.236,s.6.



Section 4:27-7 - Interagency Memoranda Of Agreement Concerning Implementation Of Aquaculture Development Plan.

4:27-7 Interagency memoranda of agreement concerning implementation of Aquaculture Development Plan.

7. Within one year of the effective date of this act, the Department of Agriculture, the Department of Environmental Protection, the Department of Commerce and Economic Development, and the Department of Health and Senior Services shall, after consultation with the Aquaculture Advisory Council, enter into interagency memoranda of agreement concerning the implementation of the Aquaculture Development Plan, and delineating the financial and regulatory responsibility based upon the provisions of this act and any other applicable laws. In developing the interagency memoranda of agreement, the departments shall seek to develop provisions that foster the development of aquaculture in the State.

L.1997,c.236,s.7.



Section 4:27-8 - Policies For Use Of Aquaculture Leases.

4:27-8 Policies for use of aquaculture leases.

8.Within 180 days after the effective date of P.L.1997, c.236 (C.4:27-1 et al.), the Department of Environmental Protection and the Department of Agriculture, in consultation with the Aquaculture Advisory Council, the Shellfisheries Council and the Pinelands Commission as it affects the pinelands area designated pursuant to section 10 of P.L.1979, c.111 (C.13:18A-11), jointly shall establish, according to rules and regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), appropriate policies for the use of aquaculture leases in waters of the State and for lands underneath waters of the State, including but not limited to lease specifications, fees, royalty payments, and assignability and termination of lease agreements. The policies shall provide for an expeditious procedure for finalizing lease agreements. Lease agreements shall convey a necessary degree of exclusivity to minimize the risks to the aquaculturists caused by pollution, vandalism, theft, and other forms of encroachment, while protecting common use rights of the public, and assuring the integrity and protection of the natural wild stocks and their habitat.

L.1997, c.236, s.8; amended 2007, c.338, s.1.



Section 4:27-9 - Interagency Memorandum Of Agreement To Expand Current Leasing Programs.

4:27-9 Interagency memorandum of agreement to expand current leasing programs.

9. The Department of Environmental Protection and the Department of Agriculture, after consultation with the Aquaculture Advisory Council, shall establish an interagency memorandum of agreement to expand current leasing programs for waters of the State and lands underneath waters of the State to include a Statewide aquaculture leasing system. The memorandum of agreement shall determine which additional waters, lands, and aquatic organisms are appropriate for aquaculture development. The Department of Environmental Protection and the Department of Agriculture shall jointly adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such additions within one year of the date of enactment of this act.

L.1997,c.236,s.9.



Section 4:27-10 - Review Of Laws, Rules, Regulations Pertinent To Aquaculture.

4:27-10 Review of laws, rules, regulations pertinent to aquaculture.

10. a. The Department of Environmental Protection, in consultation with the Department of Agriculture, the Fish and Game Council, the Marine Fisheries Council and the Aquaculture Advisory Council, shall review the laws, rules, and regulations pertaining to the taking, harvesting, possession, and use of fish, wildlife, shellfish, and plants with regard to the effect of those laws, rules, and regulations on the taking, harvesting, possession, use, importation, containment, transport, and marketing of aquaculture products from public waters of the State. The review shall include, but need not be limited to, such factors as gear, season, area, size limits, and all rules and regulations adopted by the Department of Environmental Protection, the Fish and Game Council , or the Marine Fisheries Council that may impede the potential use of any species in aquaculture.

b. Based upon the review performed pursuant to subsection a. of this section the Department of Environmental Protection or the Fish and Game Council, as appropriate, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and within one year of the effective date of this act, modifications that would not cause significant harm to wild stocks, natural habitat, or the environment, so as to either exempt specific types of aquacultural practices from those rules and regulations or reduce any negative impact upon those practices to the maximum extent practicable and feasible. To the extent that modifications in the law are required to accomplish the purposes of this section, the Department of Environmental Protection and the various other entities conducting the review shall make recommendations accordingly to the Governor and the Legislature.

c. The Department of Environmental Protection or the Fish and Game Council, as appropriate, in consultation with the Department of Agriculture and the Aquaculture Advisory Council, shall establish a program within one year of the effective date of this act and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulating the importation and transport of species used in aquaculture.

L.1997,c.236,s.10.



Section 4:27-11 - Review Of Laws, Rules, Regulations Pertinent To Predation Problems.

4:27-11 Review of laws, rules, regulations pertinent to predation problems.

11. The Department of Environmental Protection, in consultation with the Department of Agriculture, the Pinelands Commission as it affects the pinelands area designated pursuant to section 10 of P.L.1979, c.111 (C.13:18A-11),and the Aquaculture Advisory Council, shall review the laws, rules, and regulations pertaining to endangered and nongame species, migratory birds, and fish and game species with regard to the application and effectiveness of those laws, rules, and regulations in the prevention of predation at aquaculture facilities or sites. Based upon that review, the Department of Environmental Protection in conjunction with the various other entities conducting the review, after allowing for a period of public review and comment and within one year of the effective date of this act, shall make recommendations to all appropriate governmental entities concerning implementation, to the extent permitted by law and as soon as may be practical and feasible, of procedures and mechanisms for the timely and cost effective resolution of specific predation problems occurring at aquaculture facilities or sites.

L.1997,c.236,s.11.



Section 4:27-12 - Aquaculture Sites Not Designated Freshwater Wetland, Conditions.

4:27-12 Aquaculture sites not designated freshwater wetland, conditions.

12. a. Notwithstanding any law, rule, or regulation to the contrary, an aquaculture site, for which all appropriate permits required by law have been obtained, that was not originally a freshwater wetland as defined pursuant to the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.) or any other law, or any rule or regulation adopted pursuant thereto, prior to being utilized for aquaculture shall not be designated a freshwater wetland because of the subsequent growth of aquatic organisms at the aquaculture site.

b. Within 180 days of the effective date of this act, the Department of Environmental Protection, in consultation with the Department of Agriculture and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall develop appropriate methods and procedures to implement this section.

L.1997,c.236,s.12.



Section 4:27-13 - Aquaculture Sites Not Designated Coastal Wetland, Conditions.

4:27-13 Aquaculture sites not designated coastal wetland, conditions.

13. a. Notwithstanding any law, rule, or regulation to the contrary, an aquaculture site, for which all appropriate permits required by law have been obtained, that was not originally a coastal wetland as defined pursuant to "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.) or any other law, or any rule or regulation adopted pursuant thereto, prior to being utilized for aquaculture shall not be designated a coastal wetland because of the subsequent growth of aquatic organisms at the aquaculture site.

b. Within 180 days of the effective date of this act, the Department of Environmental Protection, in consultation with the Department of Agriculture and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall develop appropriate methods and procedures to implement this section.

L.1997,c.236,s.13.



Section 4:27-14 - Agriculture Programs Applicable To Aquaculture.

4:27-14 Agriculture programs applicable to aquaculture.

14. Notwithstanding any law, or regulations to the contrary, all State grant and loan, financial, and insurance programs that apply to agriculture as of the effective date of this act shall apply also to aquaculture.

L.1997,c.236,s.14.



Section 4:27-15 - Aquaculture Statistics, Reporting Assistance Programs.

4:27-15 Aquaculture statistics, reporting assistance programs.

15.The Department of Agriculture:

a.in consultation with the Aquaculture Technology Transfer Center, the Rutgers Cooperative Extension and the Department of Environmental Protection, shall implement an aquaculture statistics reporting program which may include the collection of information on the numbers of jobs being created in aquaculture, the amount, value and type of product being produced, and the overall economic activity in the aquaculture industry;

b.in consultation with the Aquaculture Technology Transfer Center, and the Rutgers Cooperative Extension, shall assist aquaculturists in obtaining coverage from federal crop insurance programs;

c.in consultation with the Aquaculture Technology Transfer Center and the Rutgers Cooperative Extension, shall assist aquaculturists in completing the proper paperwork and other information necessary to develop eligibility for economic emergency loans for disaster relief through the Farmers Services Agency and other programs;

d.in consultation with the United States Department of Agriculture and the National Association of State Aquaculture Coordinators, shall develop a monthly wholesale market report for aquaculture products;

e.in conjunction with the Aquaculture Technology Transfer Center and the Department of Health, shall assist the aquaculture industry in the development of necessary quality control guidelines and specifications for production, processing, and marketing of aquaculture products;

f.in conjunction with the Aquaculture Technology Transfer Center, shall assist (1) the aquaculture industry in promoting its products through techniques that may include the establishment and use of a trademark and other specialized marketing efforts; and (2) aquaculturists interested in developing coordinated efforts or arrangements, including producer cooperatives, joint ventures, market orders, and other forms of association; and

g.in conjunction with the Department of Health, the Department of Commerce and Economic Development, the Department of Environmental Protection shall explore the possibilities of establishing private sector joint processing facilities to accommodate agriculture, seafood, and aquaculture products.

L.1997, c.236, s.15; amended 2012, c.17, s.15.



Section 4:27-16 - Management Practices For Control Of Soil Erosion, Sedimentation.

4:27-16 Management practices for control of soil erosion, sedimentation.

16. The State Soil Conservation Committee in consultation with the Department of Environmental Protection and the Aquaculture Advisory Council, shall develop, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), management practices for control of soil erosion and sedimentation for aquacultural systems.

L.1997,c.236,s.16.



Section 4:27-17 - Licensure Of Possession, Ownership Of Aquacultural Organisms.

4:27-17 Licensure of possession, ownership of aquacultural organisms.

17. The Department of Agriculture, in consultation with the Department of Environmental Protection and the Aquaculture Advisory Council, shall establish, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a program for the licensure of the possession and ownership of aquacultured organisms.

L.1997,c.236,s.17.



Section 4:27-18 - Aquatic Health Management Plan.

4:27-18 Aquatic health management plan.

18. The Department of Agriculture, in consultation with the Department of Environmental Protection and the Aquaculture Advisory Council, shall develop and adopt, within one year of the effective date of this act and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing an aquatic health management plan designed to protect public and private aquaculturists and wild aquatic populations from the importation of non-endemic disease causing organisms, and to assist in facilitating the exportation and importation of aquatic species into and out of the State.

L.1997,c.236,s.18.



Section 4:27-19 - Comprehensive Animal Waste Management Program.

4:27-19 Comprehensive animal waste management program.

19. The Department of Agriculture, in consultation with the Department of Environmental Protection, shall adopt, within one year of the effective date of this act and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a comprehensive animal waste management program that shall provide for the proper disposal of animal wastes, including wastes generated from aquaculture. The animal waste management program shall include, but need not be limited to, criteria and standards for the composting, handling, storage, processing, utilization and disposal of animal wastes, the establishment of program compliance provisions including appropriate penalties for program noncompliance and violations, and may include provisions for the assessment of fees to cover reasonable administrative costs.

L.1997,c.236,s.19.



Section 4:27-20 - Aquaculture Component For Model Planning And Zoning Ordinances.

4:27-20 Aquaculture component for model planning and zoning ordinances.

20. The Office of State Planning established pursuant to section 6 of P.L.1985, c.398 (C.52:18A-201), in consultation with the Pinelands Commission as it affects the pinelands area designated pursuant to section 10 of P.L.1979, c.111 (C.13:18A-11), shall develop, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), an aquaculture component for model planning and zoning ordinances.

L.1997,c.236,s.20.



Section 4:27-21 - Review Of Worker's Compensation Package Coverages.

4:27-21 Review of worker's compensation package coverages.

21. The Department of Labor, in conjunction with the Department of Agriculture and the aquaculture industry, shall review worker's compensation package coverages to assess their general applicability to aquaculture industry needs, and make recommendations accordingly to all appropriate entities with respect to any needed modifications.

L.1997,c.236,s.21.



Section 4:27-22 - Development, Implementation Of Information Campaign.

4:27-22 Development, implementation of information campaign.

22. The Department of Commerce and Economic Development, in conjunction with the Department of Agriculture, the Department of Environmental Protection, the Aquaculture Technology Transfer Center, and the aquaculture industry, shall, to the extent feasible, develop and implement an information campaign to promote in-State and outside investments in aquaculture operations located or based in New Jersey within one year of the appointment of the Aquaculture Advisory Council pursuant to section 5 of this act.

L.1997,c.236,s.22.



Section 4:27-23 - Development Of Mechanisms For Providing Tax Credits, Reduced Loan Payments.

4:27-23 Development of mechanisms for providing tax credits, reduced loan payments.

23. The Department of Commerce and Economic Development and the Aquaculture Advisory Council, in consultation with the Department of Agriculture, shall develop mechanisms for providing tax credits or reduced loan payments to a new aquaculture enterprise, and make recommendations accordingly to the Governor and the Legislature for any legislative action that may be necessary to implement those mechanisms.

L.1997,c.236,s.23.



Section 4:27-24 - Review Of Product Liability Insurance.

4:27-24 Review of product liability insurance.

24. The Department of Banking and Insurance, in consultation with the Aquaculture Advisory Council, shall review product liability insurance within the State and determine how the coverage might be extended to various segments of the aquaculture industry, and make recommendations accordingly to all appropriate entities regarding any modifications that should be made to existing insurance coverage plans.

L.1997,c.236,s.24.



Section 4:27-25 - Construction Of Act.

4:27-25 Construction of act.

36. Except as provided in section 3 of P.L.1979, c.111 (C.13:18A-3) as amended by section 35 of P.L.1997, c.236, nothing in this act shall be construed to modify the provisions of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) or any regulations promulgated pursuant thereto and section 502 of the "National Parks and Recreation Act of 1978" (Pub.L. 95-625).

L.1997,c.236,s.36.






Title 5 - Amusements, Public Exhibitions And Meetings

Section 5:2A-1 - Definitions

5:2A-1. Definitions
1.As used in this act:

a."Attending physician" means a physician assigned to attend a boxing exhibition or performance pursuant to this act.

b."Board" means the State Athletic Control Board established pursuant to section 3 of this act.

c."Commissioner" means the commissioner appointed pursuant to section 5 of this act.

d."Contest" means an engagement in which the participants strive in good faith to win.

e."Council" means the State Athletic Control Board Medical Advisory Council established pursuant to section 8 of this act.

f."Event" means any occurrence in which a boxer, wrestler, extreme wrestler, kick boxer or combative sports practitioner displays or exhibits his skills, performs or fights, but does not include professional wrestling except as provided in section 5 of P.L.1997, c.36 (C.5:2A-14.3).

g."Exhibition" means an engagement in which the participants show or display their skills without necessarily striving to win, but does not include professional wrestling except as provided in section 5 of P.L.1997, c.36 (C.5:2A-14.3).

h."Kick boxing or Thai boxing" means any professional sport where the use of hands or feet or other striking techniques are utilized to disable or cause injury to an opponent in a contest, exhibition, or performance.

i."Combative sport" means any professional sport where participants intend to and actually inflict kicks, punches, blows, and other techniques to injure or disable an opponent in a contest, exhibition, or performance.

j."Martial arts" means any discipline where the participants utilize kicks, punches, blows, and other techniques where the intent is not to injure or disable an opponent in a contest, exhibition, or performance.

k."Physician" means an individual licensed to practice medicine and surgery in this State.

l."Promoter" means any person, club, corporation or association, and in the case of a corporate promoter includes any officer, director, employee or stockholder thereof, who produces, arranges or stages any professional boxing, wrestling, extreme wrestling, kick boxing, or combative sports exhibition, event, performance or contest.

m."Professional wrestling" means an activity in which participants struggle hand-to-hand primarily for the purpose of providing entertainment to spectators rather than conducting a bona fide athletic contest.

n."Wrestling" means a bona fide athletic contest in which participants struggle hand-to-hand with the object of winning by throwing an opponent or scoring points and in which any purpose of providing entertainment is secondary.

o."Extreme wrestling" means an activity in which participants struggle hand-to-hand and cut, slash or strike each other or themselves with an implement to intentionally cause bleeding or perform any intentional act which could reasonably be expected to cause bleeding, primarily for the purpose of providing entertainment to spectators rather than conducting a bona fide athletic contest.

L.1985,c.83,s.1; amended 1997, c.36, s.1; 2000, c.124, s.1.



Section 5:2A-2 - Findings, Declarations

5:2A-2. Findings, declarations
2.The Legislature finds and declares to be the public policy of this State that it is in the best interest of the public and of boxing, wrestling, extreme wrestling, kick boxing and combative sports that boxing, wrestling, extreme wrestling, kick boxing and combative sports exhibitions, events, performances and contests should be subject to an effective and efficient system of strict control and regulation in order to:

a.Protect the safety and well-being of participants in boxing, wrestling, extreme wrestling, kick boxing and combative sports exhibitions, events, performances and contests; and

b.Promote the public confidence and trust in the regulatory process and the conduct of boxing, wrestling, extreme wrestling, kick boxing and combative sports exhibitions, events, performances and contests.

To further such public confidence and trust, the regulatory provisions of this act are designed to extend strict State regulation to all persons, practices and associations related to the operation of any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest held in this State.

The Legislature further finds and declares that, because its principal purpose is to entertain without injuring or disabling one of the participants, professional wrestling should be excluded from this system of regulation and control.

The Legislature further finds and declares that, because its principal purpose is to entertain by having its participants intentionally cause bleeding, or perform acts which reasonably could be expected to cause bleeding, extreme wrestling should be distinguished from professional wrestling. The emphasis on dangerous stunts that cause injury and bleeding makes extreme wrestling potentially harmful to its participants. Furthermore, the atmosphere of base violence and depravity that prevails at an extreme wrestling event has a deleterious effect on children and young adults. Moreover, the liberal bloodletting that characterizes many extreme wrestling events constitutes a public health hazard not only for the participants, but also the spectators. For all of these reasons, extreme wrestling should be subject to strict State regulation.

Because the creativity of those who seek to profit from vulgarity cannot be underestimated, the State Athletic Control Board should be given a proper amount of latitude to regulate the attendant excesses of extreme wrestling that presently exist and that could be incorporated into extreme wrestling events in the future.

L.1985,c.83,s.2; amended 1997, c.36, s.2; 2000, c.124, s.2.



Section 5:2A-3 - State Athletic Control Board.

5:2A-3 State Athletic Control Board.

3. a. There is created and established within the Department of Law and Public Safety a State Athletic Control Board. The board shall consist of three public members appointed by the Governor with the advice and consent of the Senate for terms of three years, except that of the three members first appointed, one shall be appointed for a term of one year, one for a term of two years and one for a term of three years. One of the members shall be designated by the Governor as chairman of the board at the time of the member's appointment, and shall serve as chairman during the member's entire term of office and until a successor is duly appointed and qualified. The initial chairman shall be the member appointed to a term of three years. No more than two of the members shall be of the same political party. Members shall serve until their successors are appointed and have been qualified. The terms of their successors shall be calculated from the expiration of the incumbents' terms. Any vacancy in the membership of the board other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

b.Each member of the board may be removed from office by the Governor for cause. Each member of the board before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of the member's ability. A record of these oaths shall be filed in the offices of the Secretary of State and the Attorney General.

c.The members of the board shall receive an annual salary of $10,000.00 and shall be reimbursed for actual expenses incurred in the performance of their responsibilities. The members of the board shall not be eligible for membership in any State-administered retirement system.

d.The powers of the board shall be vested in the members thereof in office from time to time, and two members of the board shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of at least two members of the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all powers and perform all duties of the board.

L.1985,c.83,s.3; amended 2001, c.397, s.1; 2005, c.240, s.1.



Section 5:2A-4 - Authority Of State Athletic Control Board

5:2A-4. Authority of State Athletic Control Board
4. a. The State Athletic Control Board shall have and exercise sole discretion, management, control and supervision over all public boxing, wrestling, extreme wrestling, kick boxing and combative sports exhibitions, events, performances and contests. The board shall promulgate such rules and regulations as may be necessary and appropriate to carry out the purposes of this act and for the proper discharge of its responsibilities hereunder and may prescribe and enforce penalties for the violation thereof.

b.The board shall promulgate rules that differentiate an extreme wrestler from a professional wrestler, and an extreme wrestling event from a professional wrestling event. If a person is unsure whether he or she is an extreme wrestler, or if a promoter is unsure whether the event being promoted is an extreme wrestling event, it shall be the obligation of the person or the promoter, as appropriate, to consult the board for a ruling.

L.1985,c.83,s.4; amended 2000, c.124, s.3.



Section 5:2A-5 - Commissioner, Other Personnel

5:2A-5. Commissioner, other personnel
a. The board shall appoint a commissioner, who shall be the chief executive officer of the board and assist the board and be responsible for the proper implementation of board directives and policies and for the discharge of such duties and responsibilities as may be imposed by the board or this act. The commissioner shall receive such salary as the board may determine. The commissioner shall not be subject to the provisions of Title 11, Civil Service.

b. The board shall, with the advice of the commissioner, appoint such deputy commissioners, a chief inspector and such inspectors, judges, referees and physicians as it deems necessary to carry out the purposes of this act, who shall receive such salary or compensation as the board may determine and who shall not be subject to the provisions of Title 11, Civil Service. Persons appointed by the board pursuant to this subsection shall hereinafter sometimes be referred to collectively as "agents."

c. The board may employ such other personnel as it deems necessary. All employees, except for those mentioned in subsections a. and b. of this section, shall be in the classified service of the Civil Service.

d. The board is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation for use in considering applicants for employment.

L. 1985, c. 83, s. 5, eff. March 15, 1985.



Section 5:2A-6 - Restrictions On Board Members, Employees, Agents

5:2A-6. Restrictions on board members, employees, agents
a. No board member or employee shall be permitted to accept complimentaries or gratuities in any form from any licensee or applicant for licensure under this act or from any person or entity which is either licensed pursuant to the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.) or is an applicant for licensure pursuant to the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.), except as provided by regulations promulgated by the board. Those regulations may authorize the furnishing of lodging, meals and parking for board employees assigned to a particular exhibition, event, performance or contest.

b. No board member or full-time employee shall be permitted to gamble in any establishment licensed pursuant to the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.).

c. No board member, employee or agent shall act in his official capacity in any matter wherein he or his spouse, child, parent or sibling has a direct or indirect financial interest that might reasonably be expected to impair his objectivity or independence of judgment.

d. No board member, employee or agent shall act in his official capacity in a matter concerning an applicant for licensure or a licensee who is the employer of a spouse, child, parent or sibling of the board employee or agent when the fact of the employment of the spouse, child, parent or sibling might reasonably be expected to impair the objectivity and independence of judgment of the board member, employee or agent.

e. No board member, employee or agent shall have any interest, direct or indirect, in any applicant for licensure or in any licensee during his term of office or employment.

L. 1985, c. 83, s. 6.



Section 5:2A-6.1 - Prohibited Officeholding

5:2A-6.1. Prohibited officeholding
4.No board member, employee or agent, including the commissioner, shall hold an office or position in any body, organization, association or federation which is established for the purpose of sanctioning boxing, professional wrestling, wrestling, extreme wrestling, kick boxing and combative sports exhibitions, events, performances and contests in this State or other states.

L.1988,c.20,s.4; amended 1997, c.36, s.4; 2000, c.124, s.11.



Section 5:2A-7 - Responsibilities Of Board

5:2A-7. Responsibilities of board
7.The board shall have general responsibility for the implementation of this act, as hereinafter provided, including without limitation, the responsibility:

a.To issue licenses and to decide causes affecting the granting, suspension, revocation or renewal thereof;

b.To conduct hearings or direct that hearings be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) pertaining to civil violations of this act or regulations promulgated thereunder;

c.To promulgate rules and regulations;

d.To establish, prescribe and charge fees for licenses and permits;

e.To collect all license fees and taxes imposed by this act and the regulations promulgated thereunder;

f.To levy and collect penalties for violations of provisions of this act and the regulations promulgated thereunder; and

g.To ensure that all public boxing, wrestling, extreme wrestling, kick boxing and combative sports exhibitions, events, performances and contests are conducted in accordance with the provisions of this act and regulations promulgated pursuant to this act.

L.1985,c.83,s.7; amended 2000, c.124, s.4.



Section 5:2A-8 - Medical Advisory Council

5:2A-8. Medical advisory council
a. A State Athletic Control Board Medical Advisory Council is created to assist the board. It shall consist of seven members to be appointed by the Governor. Of the members first appointed by the Governor, three shall be appointed for terms of one year, three for terms of two years, and one member for a term of three years, from the effective date of this section. The Governor shall designate one member as chairman of the council. The term of a member thereafter appointed, except to fill a vacancy, shall be three years from the expiration of the term of his predecessor. Upon the appointment of a successor to the chairman of the council, the Governor shall designate the successor or other member of the council as chairman. A vacancy occurring otherwise than by expiration of term shall be filled by appointment by the Governor for the remainder only of the term. Each member of the council shall be duly licensed to practice dentistry, medicine or osteopathy in the State of New Jersey and, at the time of appointment, shall have had at least five years' experience in the practice of his profession. Consideration shall be given to the appointment of members from the fields of dentistry, cardiology, neurology, ophthalmology and orthopedics. The members of the council shall receive such compensation and shall be reimbursed for actual expenses as may be established for professional boards and commissions pursuant to section 2 of P.L. 1977, c. 285 (C. 45:1-2.5). The members of the council shall not be eligible for membership in any State administered retirement system.

b. The council shall recommend for board approval regulations, rules and standards for the physical and mental examination of all participants, including, without limitation, pre-fight and post-fight examinations, periodic comprehensive examinations and an extensive medical examination prior to licensure and the renewal of any license to be granted by the board. The council shall serve in an advisory capacity to the board and from time to time prepare and submit to the board for its approval, such additional regulations, rules and standards of examination as in its judgment will safeguard the physical welfare of all participants licensed by the board. The council shall from time to time designate such qualified physicians for the purposes of conducting physical examinations and other services as the rules of the board shall provide, and shall recommend to the board a schedule of fees to be paid to physicians for examinations and other services required by this act.

c. The council shall develop appropriate medical education programs for all board personnel involved in the conduct of exhibitions, events, performances or contests, so that the personnel can recognize and act upon evidence of potential or actual adverse medical indications in a participant.

d. The council shall review the credentials and performance of each physician designated pursuant to subsection b. of this section on an annual basis as a condition of reappointment of each such physician, including the physician's comprehension of the medical literature referred to in subsection e. of this section.

e. The council shall recommend to the board a compilation of medical publications which shall be maintained by the board and be made available for review to all board personnel involved in the conduct of any exhibition, event, performance or contest.

f. The council shall also advise the board with respect to any study of equipment, procedures or personnel which will, in its opinion, promote the safety of participants.

P.L. 1985, c. 83, s. 8; amended by P.L. 1988, c. 20, s. 1.



Section 5:2A-8.1 - Temporary Bans

5:2A-8.1. Temporary bans
If a boxer, kick boxer or combative sports participant has competed anywhere in a bout, he shall not be permitted to box or engage in his sport in this State until 30 days have elapsed since his last bout or a period of time to be determined by the commissioner, regardless of the number of rounds of his last bout. If a boxer, kick boxer or combative sports participant was knocked out in his last bout, he shall not be permitted to box or participate in a combative sport in this State until 60 days have elapsed since his last bout. If a boxer, kick boxer or combative sports participant lost his last bout on account of a technical knockout, he shall not be permitted to box or participate in a combative sport in this State for at least 30 days or longer depending upon the recommendation of the ringside physicians.

P.L. 1988, c. 20, s. 8.



Section 5:2A-9 - Investigations

5:2A-9. Investigations
a. The board may make or cause to be made such investigations as it shall deem proper in the administration of this act or the rules or regulations promulgated pursuant to the act, including but not limited to examination of the books, records, documents, papers or any financial records of any licensee or applicant for a license pursuant to this act.

b. Every licensee and every applicant for a license shall on demand exhibit to the board or to the commissioner all of the matters and things which the board is authorized and empowered to investigate, inspect or examine and shall facilitate as far as may be in their power to do any such investigation, examination or inspection, and they shall not in any way hinder or delay or cause the hindrance or delay of same in any manner whatsoever.

c. For the purpose of any investigation, examination or inspection, or any other proceeding authorized under this act, the board or the commissioner may examine, under oath, any and all persons whatsoever and compel by subpena the attendance of witnesses and the production of books, records, accounts, papers and documents of any person. The board may serve its process and notices in the manner provided for civil actions in accordance with the Rules of Court.

d. The fees of witnesses required to attend before the commissioner or other issuing authority shall be the same as those allowed to witnesses in the Superior Court.

e. If any person in any proceeding before the board refuses to take the oath or refuses to respond to a subpena by failing to appear or testify or produce or file any books, records, accounts, papers or documents when ordered to do so by the board, the Attorney General may file in the Superior Court a petition for an order of such court:

(1) Compelling the person to respond in accordance with the subpena issued to that person;

(2) Suspending the license of the person pending hearing and determination or until compliance with the subpena; or

(3) Imposing any other relief or sanction for contempt that may be necessary in accordance with the New Jersey Court Rules.

L. 1985, c. 83, s. 9.



Section 5:2A-10 - Immunity

5:2A-10. Immunity
a. The board may order any person to answer a question or questions or produce evidence of any kind and confer immunity as provided in this section. If, in the course of any investigation or hearing conducted by the board under this act, a person refuses to answer a question or questions or produce evidence of any kind on the ground that he will be exposed to criminal prosecution or penalty or to a forfeiture of his estate thereby, the board may order the person to answer the question or questions or produce the requested evidence and confer immunity as in this section provided. No order to answer or produce evidence with immunity shall be made except by unanimous vote and after the Attorney General and the appropriate county prosecutor shall have been given at least seven days' written notice of the board's intention to issue the order and afforded an opportunity to be heard in respect to any objections they or either of them may have to the granting of immunity.

b. If, upon issuance of such an order, the person complies therewith, he shall be immune from having the responsive answer given by him or the responsive evidence produced by him, or evidence derived therefrom, used to expose him to criminal prosecution or penalty or to a forfeiture of his estate, except that the person may nevertheless be prosecuted for any perjury committed in the answer or in producing the evidence, or be prosecuted for willful refusal to give an answer or produce evidence in accordance with an order of the board or held in contempt for failing to give an answer or produce evidence in accordance with the order of the board; and any answer given or evidence produced shall be admissible against him upon any criminal investigation, proceeding or trial against him for that perjury, upon any investigation, proceeding or trial against him for contempt or willful refusal to give an answer or produce evidence in accordance with an order of the board.

c. If the board proceeds against any witness for contempt of court for refusal to answer, subsequent to a grant of immunity, the witness may be incarcerated at the discretion of the Superior Court; provided, however, that (1) no incarceration for civil contempt shall exceed a period of 18 months of actual incarceration exclusive of releases for whatever reason; (2) the board may seek the release of a witness for good cause on appropriate motion to the Superior Court; and (3) nothing contained herein shall be deemed to limit any of the vested constitutional rights of any witness before the board.

L. 1985, c. 83, s. 10.



Section 5:2A-11 - Violations, Penalties

5:2A-11. Violations, penalties
11. a. Any person violating any provision of this act or regulation promulgated thereunder shall, in addition to any other sanction provided herein, be liable to a civil penalty of not less than $250.00 and not more than $25,000.00 for the first offense and not less than $500.00 and not more than $50,000.00 for the second and each subsequent offense. For the purpose of construing this section, each transaction or statutory violation shall constitute a separate offense, except that a second or subsequent offense shall not be deemed to exist unless an administrative or court order has been entered in a prior, separate and independent proceeding.

b.An extreme wrestler or promoter of an extreme wrestling event who fails to apply for the required approvals, permits and licenses, or a promoter of an extreme wrestling event who knowingly admits a person under the age of 18 years to an extreme wrestling event shall be subject to a civil penalty of not less than $5,000 for an offense.

L.1985,c.83,s.11; amended 2000, c.124, s.5.



Section 5:2A-12 - Docketing As Judgment

5:2A-12. Docketing as judgment
Upon the failure of any person to comply within 10 days after service of any board order directing payment of penalties or restoration of moneys, the Attorney General or the commissioner may, after an opportunity for a hearing has been provided pursuant to subsection b. of section 7 of this act, issue a certificate to the Clerk of the Superior Court that the person is indebted to the State for the payment of that penalty or the restoration of moneys. A copy of that certificate shall be served upon the person against whom the order was entered. Thereupon the clerk shall immediately enter upon his record of docketed judgments the name of the person so indebted and of the State, a designation of the statute under which the penalty is imposed, the amount of the penalty imposed, or the amount of moneys ordered restored, and the date of the certification. Such an entry shall have the same force and effect as the entry of a docketed judgment in the Superior Court, and the Attorney General shall have all rights and remedies of a judgment creditor in addition to exercising all other available remedies.

L. 1985, c. 83, s. 12.



Section 5:2A-13 - Injunction

5:2A-13. Injunction
Whenever it shall appear to the board that a violation of this act or the regulations promulgated thereunder has occurred, is occurring or will occur, the Attorney General, in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in the Superior Court an injunction prohibiting such an act or practice. In any such proceeding the court may assess a civil penalty in accordance with the provisions of this act and may enter such orders as may be necessary to prevent the performance of an unlawful practice in the future and to fully remedy any past unlawful activity.

L. 1985, c. 83, s. 13.



Section 5:2A-14 - Licensure

5:2A-14. Licensure
14. a. No promoter shall hold or conduct any public boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest in the State of New Jersey without first having obtained a license from the board.

b.No person shall participate, either directly or indirectly, in any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest, or be a holder thereof, unless the person shall have first obtained a license from the board.

The board shall license all promoters; boxers, wrestlers, extreme wrestlers, kick boxers, combative sports contestants or performers, their managers, scorers and trainers; booking agents; ring officials and other persons the board deems necessary.

c.All licenses shall be for a period of one year, unless revoked for cause, and shall be subject to the provisions of this act and to the rules and regulations adopted pursuant to this act. Before acting upon any application for a license, the board may examine, under oath, applicants or other witnesses. All applications shall be on a form prescribed by the board. The board shall, by regulation, establish fees for the issuance or renewal of all licenses.

d.A license from the board shall not be required of any person in order to conduct or participate in professional wrestling.

L.1985,c.83,s.14; amended 1997, c.36, s.3; 2000, c.124, s.6.



Section 5:2A-14.1 - Events At Casino Hotels; Licensure Of Promoter Required.

5:2A-14.1 Events at casino hotels; licensure of promoter required.

5.No promoter shall hold or conduct any public boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest in a casino hotel which is licensed pursuant to or is an applicant for licensure pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) unless the promoter is licensed as a casino service industry enterprise or is an applicant for licensure as a casino service industry enterprise pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) or is registered as a vendor in accordance with the rules and regulations promulgated by the Casino Control Commission. Within one year of the effective date of this act, all seconds and managers and all promoters, other than those promoters who are applicants for licensure or who are licensed as a casino service industry enterprise under section 92 of P.L.1977, c.110 (C.5:12-92) or who are registered as vendors in accordance with the rules and regulations promulgated by the Casino Control Commission, shall undergo background checks conducted by the State Athletic Control Board prior to holding, conducting or participating in any public boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest in this State. Those promoters who are subject to background checks by the State Athletic Control Board pursuant to this section shall bear the costs involved in the conduct of such background checks.

The State Athletic Control Board may incur such expenses as are reasonable and necessary in conducting a background check authorized by this section. An amount equivalent to the expenses incurred shall be assessed as a fee against a promoter who is the subject of a background check by the State Athletic Control Board pursuant to this section and shall be collected by the State Athletic Control Board. The amount collected shall be deposited in a special account in the General Fund and this amount is hereby appropriated to the State Athletic Control Board in the Department of Law and Public Safety to reimburse the board for expenses incurred in conducting the background check.

The State Athletic Control Board shall promulgate rules and regulations governing the nature of and procedures concerning background checks to be conducted by the board pursuant to this section.

L.1988, c.20, s.5; amended 2000, c.124, s.12; 2009, c.36, s.30.



Section 5:2A-14.2 - Medical Insurance Required

5:2A-14.2. Medical insurance required
9. a. Promoters licensed pursuant to P.L.1985, c.83 (C.5:2A-1 et seq.) shall carry medical insurance covering all extreme wrestlers, professional boxers, kick boxers or combative sports participants whom they promote.

b.The cost of the insurance required pursuant to this section shall be borne by the promoter.

c.The promoter shall obtain medical insurance coverage in an amount to be determined by the commissioner, which amount shall cover the expenses for the treatment of any injuries the extreme wrestler, boxer, kick boxer or combative sports participant may suffer as a result of an extreme wrestling, professional boxing, kick boxing or combative sports exhibition, event, performance or contest.

d.The insurance coverage required under this act shall extend for at least six months from the date of the bout.

e.No extreme wrestling, professional boxing, kick boxing or combative sports exhibition, event, performance or contest shall be approved in this State unless the promoter is in full compliance with the requirements of this section concerning medical insurance coverage.

L.1988,c.20,s.9; amended 2000, c.124, s.13.



Section 5:2A-14.3 - Professional Wrestling Events, Exhibitions In Casino Hotels, Requirements.

5:2A-14.3 Professional wrestling events, exhibitions in casino hotels, requirements.

5.No person, club, corporation, or association, and in the case of a corporation no officer, director, employee or stockholder thereof, who produces, arranges or stages any professional wrestling event or exhibition shall hold or conduct such an event or exhibition in a casino hotel which is licensed pursuant to or is an applicant for licensure pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) unless the person or entity is licensed as a casino service industry enterprise or is an applicant for licensure as a casino service industry enterprise pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) or is registered as a vendor in accordance with the rules and regulations promulgated by the Casino Control Commission.

L.1997, c.36, s.5; amended 2009, c.36, s.31.



Section 5:2A-15 - Licensure Of Boxers

5:2A-15. Licensure of boxers
a. The board shall not grant a license to any person who does not possess good character, honesty, integrity and responsibility.

b. No license shall be granted or renewed if the applicant has been delinquent in paying tax which has been assessed pursuant to section 20 of this act unless good cause is shown.

c. Each applicant for licensure pursuant to this act shall produce such information, documentation and assurances as may be required to establish by clear and convincing evidence the applicant's reputation for good character, honesty, integrity and responsibility, which may include but not be limited to information, documentation and assurances that the applicant has not engaged in activities with or associated with members of organized crime.

d. The board may exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation for use in considering applicants for licensure.

e. The board shall adopt rules and regulations for the conduct of an extensive medical examination prior to licensure and the renewal of any license, giving due consideration to the advice of the State Athletic Control Board Medical Advisory Council, established under section 8 of P.L. 1985, c. 83 (C. 5:2A-8).

f. The board shall adopt rules and regulations providing for the issuance of a passport book to each licensed boxer, which shall contain a current photograph of the boxer; the address, telephone number, social security number or other number assigned by the board to the boxer and his manager; and an accurate history of all matches that the boxer has engaged in since becoming a professional, which history shall include information on the matches won and lost and the matches in which there was a technical knockout or a knockout. A boxer who shall fail to provide accurate information in the passport book in accordance with the rules and regulations of the board shall be denied a license or shall have his license suspended immediately, as the case may be.

P.L. 1985, c. 83, s. 15; amended by P.L. 1988, c. 20, s. 2.



Section 5:2A-16 - Bond Required

5:2A-16. Bond required
Before any license is granted or renewed pursuant to subsection a. of section 14 of this act, the applicant shall execute and file with the board a bond to the State of New Jersey in an amount, not less than $10,000.00, to be fixed by the board, conditioned upon the faithful performance by the applicant of the provisions of this act and the payment of taxes herein imposed. The bond shall be in a form with sureties thereon satisfactory to the board. No license shall be renewed unless this bond has been renewed and filed with the board.

L. 1985, c. 83, s. 16.



Section 5:2A-17 - Authority Of Board To Discipline Licenses

5:2A-17. Authority of board to discipline licenses
17. a. The board may revoke any license, after hearing for cause. The board may discipline any licensee who shall violate any of the provisions of this act or the regulations made pursuant thereto. This discipline may take the form of revocation or suspension of a license held by the licensee for all or part of the unexpired portion thereof, and of a refusal to renew a license held by any such licensee.

b.The board may, upon its own motion, or upon the verified written complaint of any person charging a licensee with violating any provision of this act or the rules and regulations promulgated hereunder, suspend temporarily any license or permit until final determination by the board when such an action is necessary to protect the public welfare and the best interests of boxing, wrestling, extreme wrestling, kick boxing or combative sports.

A hearing shall be held within 30 days after the date on which any license or permit has been suspended temporarily unless extended for good cause.

c.The board may also, after affording an opportunity to be heard, take one or more of the following actions:

(1)Issue a reprimand or censure with regard to any act, conduct or practice which in the board's judgment upon consideration of all relevant facts and circumstances does not warrant the initiation of formal action;

(2)Assess civil penalties in accordance with this act;

(3)Order that any person violating any provision of this act or any regulation made pursuant thereto cease and desist from future violations thereof or take such affirmative corrective action as may be necessary with regard to any act or practice found unlawful by the board;

(4)Order any person found to have violated any provision of this act or any regulation made pursuant thereto to restore to any person aggrieved by an unlawful act or practice, any moneys or property, real or personal, acquired by means of that act or practice, except that the board shall not order restoration in a dollar amount greater than those moneys received by a licensee or his agent or any other person violating this act or any regulation made pursuant thereto; and

(5)Order any person as a condition for continued, reinstated or renewed licensure to secure medical or such other professional treatment as may be necessary.

L.1985,c.83,s.17; amended 2000, c.124, s.7.



Section 5:2A-18 - Permit Required By Promoter

5:2A-18. Permit required by promoter
18. a. No boxing, wrestling, kick boxing or combative sports exhibition, event, performance or contest shall be held by any promoter unless the promoter shall have, at least two weeks before the holding of the same, notified the board, in such form, with such detailed information and at such place as the board may prescribe, of the proposed holding of the same, and shall, in addition to having a license as provided by section 14 of this act, have obtained from the board a permit in writing to hold the same. No permit shall be granted to any promoter who has been delinquent in paying a tax which has been assessed pursuant to section 20 of this act unless good cause is shown.

b.The board shall be notified, at least one week in advance, in such form and with such detailed information as the board may prescribe, that a boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest is to be telecast, televised or broadcast in any manner, including but not limited to television, radio or any transmission via a cable television system, as defined in section 3 of P.L.1972, c.186 (C.48:5A-3), or any transmission via microwave, closed circuit, satellite, fiber optic link or any other method of limited distribution.

c.No person shall charge or receive an admission fee for exhibiting within this State a telecast of any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest which occurs or has occurred within this State without a permit issued by the board. Permits are required for simultaneous telecasts, closed circuit telecasts, or any transmission of any kind, including but not limited to transmission via microwave, closed circuit, satellite or fiber optic link. As a condition of obtaining a permit, the board shall be furnished with all contracts and agreements pertaining to such transmissions.

d.The board shall be informed by the promoter when any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest will be exhibited in any manner either within or without the State. As a condition of obtaining a permit, the board shall be furnished with all contracts and agreements pertaining to such exhibitions viewed either within or without the State.

e.No extreme wrestling event shall be held by any promoter who has been licensed pursuant to section 14 of P.L.1985, c.83 (C.5:2A-14) unless the promoter shall have, at least 20 business days before the holding of the event, notified the director of public safety of the municipality in which the event is proposed to take place, in such form and with such detailed information as the board may prescribe, of the proposed holding of the event and received approval in writing therefor. If a municipality does not have a director of public safety or a public safety official with substantially similar duties, the governing body of a municipality shall designate a public safety official to receive notification and approve or disapprove the proposed holding of an extreme wrestling event. In addition to obtaining municipal approval from the appropriate public safety official and having a license as provided by section 14 of P.L.1985, c.83 (C.5:2A-14), a promoter of an extreme wrestling event shall obtain from the board a permit in writing to hold the event.

The public safety official of a municipality who receives notice of the proposed holding of an extreme wrestling event shall within 15 business days approve or reject the proposed holding of the event. The official may reject the proposed event if the official decides that the holding of the proposed event would constitute a threat to public safety or public health. If the official rejects the proposed event, no permit for the proposed event shall be granted by the board. If the official grants approval, the written approval shall be forwarded by the official to the board, which shall within five business days of the receipt make a determination on the permit to be issued pursuant to subsection a. of this section, notwithstanding the requirement to notify the board at least two weeks before the proposed holding of the event.

f.As a condition of obtaining a permit to hold an extreme wrestling event, no person under the age of 18 years shall be admitted to an extreme wrestling event. The promoter of an extreme wrestling event shall make all reasonable effort to ascertain the age of those persons seeking admittance to the event.

L.1985,c.83,s.18; amended 2000, c.124, s.8.



Section 5:2A-18.1 - Ringside Physicians, Ambulance Required

5:2A-18.1. Ringside physicians, ambulance required
6.No extreme wrestling, boxing, kick boxing or combative sports exhibition, event, performance or contest shall commence or proceed unless two qualified physicians designated by the council shall be at ringside for each extreme wrestling, boxing, kick boxing or combative sports exhibition, event, performance or contest and unless an ambulance containing the standard medical equipment necessary to treat cerebral injuries is stationed at the exhibition, event, performance or contest during the entire time the exhibition, event, performance or contest is taking place. The commissioner or his designee shall delay an exhibition, event, performance or contest until the ambulance and the two qualified ringside physicians required by this section are present.

L.1988,c.20,s.6; amended 2000, c.124, s.14.



Section 5:2A-18.2 - Ophthalmological, Neurological Examination

5:2A-18.2. Ophthalmological, neurological examination
Upon the recommendation of a ringside physician, each boxer, kick boxer or combative sports participant shall be required to undergo an ophthalmological and neurological examination after each exhibition, event, performance or contest by a qualified physician or hospital designated by the council. The cost of such examination shall be borne by the promoter of the exhibition, event, performance or contest. A certified copy of the findings shall be submitted to the council and board as soon as possible after the examination. A boxer, kick boxer or combative sports participant shall not be permitted to engage in another exhibition, event, performance or contest if the council or board determines that his previous examination report is unsatisfactory or if no examination report was submitted.

P.L. 1988, c. 20, s. 7.



Section 5:2A-19 - State Athletic Control Board Account

5:2A-19. State Athletic Control Board Account
a. There is created and established a nonlapsing dedicated account to be known as the State Athletic Control Board Account. The account shall be credited with taxes, revenue and penalties collected pursuant to this act.

b. Amounts received, receivable or anticipated from the date of enactment shall be appropriated to fund the necessary expenses of the board in the performance of the functions, duties and powers of the board upon the certification of the board.

c. To the extent that moneys are available beyond those funds necessary to meet the costs of subsection b. of this section, the board shall determine at the close of each fiscal year an appropriate amount to be returned to the General Fund for general State purposes.

d. There shall be made available from the General Fund such additional amounts as may be required to carry out the provisions of this act.

L. 1985, c. 83, s. 19.



Section 5:2A-20 - Tax On Complimentary Tickets, Receipts

5:2A-20. Tax on complimentary tickets, receipts
20. a. Every promoter shall, within seven days, exclusive of Saturdays, Sundays and legal holidays, after the conclusion of an exhibition, event, performance or contest, furnish to the board at such place as it may prescribe, a duly verified written report of the exact amount of tickets either sold or issued as complimentary tickets for the exhibition, event, performance or contest, the gross proceeds thereof and such other matters as the board may prescribe.

b.The board shall determine and fix the number of complimentary tickets for each exhibition, event, performance or contest. All complimentary tickets shall include upon the face of the ticket the price of the ticket and shall be printed or otherwise labeled as a complimentary ticket. The price shall be deemed to be the value of each ticket of the same kind for which the ticket normally would be offered for sale if it was not issued as a complimentary ticket. It shall be a crime of the fourth degree to sell, offer to sell or receive with the intent to sell a ticket which was originally issued as a complimentary ticket.

c.Every promoter who holds any boxing, wrestling, but not including extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest shall, within seven days, exclusive of Saturdays, Sundays and legal holidays, after the conclusion thereof, pay to the board a tax:

(1)On the total gross receipts from the sale of tickets and on the face value of all tickets issued as complimentary tickets, as follows: 3% of the first $25,000.00 derived from those tickets; 4% of the next $50,000.00 derived from those tickets; 5% of the next $125,000.00 derived from those tickets; and 6% of any amount derived from those tickets exceeding $200,000.00, except that in no event shall any tax assessed under the provisions of this subsection exceed $100,000.00 for each exhibition, event, performance or contest;

(2)On any moneys received by reason of the lease or sale of television, including cable television and closed circuit television, moving picture or radio rights in connection with any such exhibition or performance a tax of 5% of the first $50,000.00 derived from the lease or sale of television, moving picture or radio rights; 3% of the next $100,000.00 derived from the lease or sale of those rights; 2% of the next $100,000.00 derived from the lease or sale of those rights; and 1% of any amount in excess of $250,000.00 derived from the lease or sale of those rights, except that in no event shall any tax assessed under the provisions of this subsection exceed $100,000.00 for each exhibition, event, performance or contest.

For the purposes of this subsection, the total gross receipts from the sale of tickets or from the lease or sale of television, moving picture or radio rights shall not be subject to any reduction or allowance of any kind whatsoever.

d.The total amount of gross receipts from any such exhibition or performance, including those derived from the sale or lease of television, moving picture and radio rights, and the total amount of tax due hereunder shall be provided to the board for review and determination. For this purpose the board may examine, or cause to be examined, the books and records of any person and hold a hearing as provided herein.

e.Should any person being liable for the tax hereby imposed fail to pay the same, an action in the name of the board may be maintained in any court of competent jurisdiction, to be prosecuted by the Attorney General, in addition to any remedies given by the bond filed in accordance with section 16 of this act, which actions and remedies may be pursued simultaneously or in any order which the Attorney General may see fit.

L.1985,c.83,s.20; amended 2000, c.124, s.9.



Section 5:2A-21 - Approval Of Printers

5:2A-21. Approval of printers
Tickets for all exhibitions, events, performances or contests authorized by the board shall be obtained from a printer approved by the board. For the purpose of this act and for the prevention of fraud, the board shall prescribe rules and regulations governing the approval of printers and the issuance of tickets. Tickets shall be printed and made in such form as the board shall prescribe.

L. 1985, c. 83, s. 21.



Section 5:2A-22 - Authority Of Attorney General Relative To Casino Licensee

5:2A-22. Authority of Attorney General relative to casino licensee
22. a. The Attorney General is authorized to investigate and prosecute any allegation of criminal or civil violations pertaining to any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest which is held at or sponsored by any person or entity licensed pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.).

b.The identities of all recipients of complimentary tickets to any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest which are distributed by the holder of a casino license, as defined in section 10 of P.L.1977, c.110 (C.5:12-10), shall be included within the quarterly report on complimentary services required pursuant to subsection m. of section 102 of P.L.1977, c.110 (C.5:12-102).

c.All contracts or agreements entered into by any person or entity licensed pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) and any promoter, sponsor or participant in any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, event, performance or contest shall be made available for inspection upon request by either the board or the Attorney General. All such exhibitions, events, performances and contests and all such contracts or agreements shall be governed as if the exhibition, event, performance or contest took place in a casino hotel complex. The Attorney General is also authorized to examine any contract or agreement relating to the televising of any boxing, wrestling, extreme wrestling, kick boxing or combative sports exhibition, which is supplied to the board pursuant to section 18 of this act.

d.Every exhibition, event, performance or contest in a casino hotel licensed pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) shall be subject to licensure in accordance with the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.).

L.1985,c.83,s.22; amended 2000, c.124, s.10.



Section 5:2A-23 - $1,000 Penalty

5:2A-23. $1,000 penalty
Any person violating any of the provisions of this act for which no specific penalty or other remedy is provided, or in any way aiding, abetting or assisting in such a violation, shall be liable to a penalty of $1,000.00.

L. 1985, c. 83, s. 23.



Section 5:2A-24 - School Exemption

5:2A-24. School exemption
The provisions of this act shall not apply with respect to a boxing, wrestling, kick boxing or combative sports exhibition, event, performance or contest in which school pupils or instructors are the only participants, except that this exemption shall apply only to a performance or exhibition conducted under the direct supervision and control of the board of education of a school district, or the person in authority of a teachers' training school or other institution under the control of the Commissioner of Education and the State Board of Education, or the boards, bodies, or persons in authority of duly constituted private or parochial schools, colleges or universities, or schools for kick boxing, combative sports, or the martial arts.

L. 1985, c. 83, s. 24.



Section 5:2A-25 - Study, Report

5:2A-25. Study, report
The board shall adopt rules and regulations concerning the conduct of a study into the advisability of the use of thumbless gloves and the use of headgear in boxing events and shall report its findings to the Governor and the Legislature within 12 months after the appointment of all the members.

P.L. 1985, c. 83, s. 25; amended by P.L. 1988, c. 20, s. 3.



Section 5:2A-26 - Scoring In Writing

5:2A-26. Scoring in writing
At the conclusion of each round in any boxing event, the judges shall provide their respective scoring of the round in writing to the commissioner or his designee.

L. 1985, c. 83, s. 26.



Section 5:2A-27 - Restrictions On Promoters

5:2A-27. Restrictions on promoters
A person promoting a boxing event shall have no financial dealings, directly or indirectly, with a manager or a boxer who is engaged in an event promoted by the person, nor shall such a person promote a boxing event in which the manager or the boxer is a member of the immediate family of the promoter; unless the financial dealings or relationship is disclosed to the board prior to the time that the event is authorized by the board.

L. 1985, c. 83, s. 27.



Section 5:2A-28 - No Cash Payments

5:2A-28. No cash payments
No official or appointee of the board who receives compensation for the performance of duties at a boxing exhibition, event, performance or contest shall be paid in cash. Payment for those services shall be only by check issued by the board.

L. 1985, c. 83, s. 28.



Section 5:2A-29 - Inspection Of Training Facilities

5:2A-29. Inspection of training facilities
The board shall make periodic inspections of training facilities in this State.

L. 1985, c. 83, s. 29.



Section 5:2A-30 - Agency Transfer Act Applicable

5:2A-30. Agency transfer act applicable
The transfer directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L. 1985, c. 83, s. 32.



Section 5:2A-31 - Existing Licenses

5:2A-31. Existing licenses
Nothing in this act shall affect the validity of any license heretofore issued to any person by the State Athletic Commissioner, but all persons holding such licenses shall in all other respects be subject to the provisions of this act.

L. 1985, c. 83, s. 33.



Section 5:3-1 - Municipal Authority To Prescribe Means Of Protection Against Fire

5:3-1. Municipal authority to prescribe means of protection against fire
The owner or person in charge of any place of public amusement in any city shall provide such means of protecting all lights used therein, and of communicating alarms of fire, accident or danger to the fire and police departments respectively, and such means of preventing and extinguishing fires as the municipal authority by whatever name known having control of the extinguishment of fires in any such city shall prescribe.



Section 5:3-2 - Firemen Detailed To Places Of Public Amusements

5:3-2. Firemen detailed to places of public amusements
The municipal authority having control of the extinguishment of fires in any city may detail not more than two members of its fire fighting force at each place of public amusement where machinery and scenery are used, while such place is open to the public. The persons so detailed shall inspect every portion of said place for the purpose of guarding the occupants against fire and panic, and shall have charge of the means provided for extinguishing fires, and control of the employees of such place for that purpose when a fire occurs therein.



Section 5:3-3 - Aisles And Passageways Kept Clear

5:3-3. Aisles and passageways kept clear
No obstruction or thing shall be placed, nor shall any person stand in any aisle or passageway in any such place of public amusement.



Section 5:3-4 - Enforcement And Regulations

5:3-4. Enforcement and regulations
The municipal authority having control of the extinguishment of fires in any city shall enforce the provisions of this article and any regulation, order or special direction duly made thereunder and may make rules for the better enforcement of this article.



Section 5:3-5 - Violations; Penalty

5:3-5. Violations; penalty
Any person who shall willfully violate any of the provisions of this article or any regulation, order or special direction duly made thereunder, shall, for each offense, forfeit to the municipality in which the offense was committed, a penalty of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200.00) in the discretion of the court having cognizance thereof. The penalty shall be recovered in the same courts and shall be collected in the same manner as other penalties for the violation of municipal ordinances.

Amended by L.1953, c. 6, p. 57, s. 2.



Section 5:3-6 - Police To Aid In Enforcement; Arrest Without Warrant

5:3-6. Police to aid in enforcement; arrest without warrant
The officers of the police force of every municipality shall aid in the enforcement of the provisions of this article and shall have power without warrant to arrest any person who shall violate any provision of this article, or any regulation, order or special direction duly made thereunder.

Amended by L.1953, c. 6, p. 57, s. 3.



Section 5:3-7 - Diagram Of Seats And Exits Printed In Program

5:3-7. Diagram of seats and exits printed in program
The proprietor of every place of public amusement wherein printed programs of the performances are either furnished or sold shall have conspicuously printed thereon, prior in position to the program of each performance, a diagram of the seating arrangement of each floor, balcony or gallery, showing plainly the location of each fire escape and other exit. Underneath each diagram, there shall be printed the following statement: "The laws of New Jersey require that this diagram be printed in every program of all theatres and other places of public amusement. Penalty for nonobservance, one hundred dollars."



Section 5:3-8 - Diagram Of Seats, Exits Shown On Screen

5:3-8. Diagram of seats, exits shown on screen
The proprietor of every moving-picture house must show on the screen at least once during each performance, and for at least one-half minute each time, a diagram of the seating arrangement of each floor, showing plainly the location of each exit. Every such diagram shall have the following statement printed underneath in letters sufficiently large that they may be easily read from any portion of the auditorium: "The laws of New Jersey require that this diagram be shown in all moving-picture houses at least once every performance and kept on the screen for at least one-half a minute. Penalty for nonobservance, one hundred dollars."



Section 5:3-9 - Misdemeanor; Penalty

5:3-9. Misdemeanor; penalty
Any person who shall violate any of the provisions of this article shall be guilty of a misdemeanor, and for each offense, shall be punishable by a fine of not more than one hundred dollars. The fine shall be paid into the treasury of the firemen's relief fund of the municipality in which the violation occurs, or into the general treasury of such municipality, should there be no firemen's relief fund therein.



Section 5:3-10 - Booths For Moving-picture Machines; Dimensions And Construction

5:3-10. Booths for moving-picture machines; dimensions and construction
Except as hereinafter provided, no machine or apparatus for exhibiting moving pictures shall be used or set up for use in any building or place of public assemblage when such machine or apparatus uses films of a combustible material more than ten inches in length, unless such machine or apparatus be enclosed in a booth of the following description:

The booth shall be at least seven feet in height, inside dimensions. If the booth is for the use of one such machine or apparatus, the area occupied by such booth shall be not less than forty-eight square feet. If more than one such machine or apparatus is to be operated therein, an additional twenty-four square feet shall be provided.

Such booth shall be constructed with a framework of iron angles not less than one and one-quarter inches by one and one-quarter inches by three-sixteenths of an inch thick. The adjacent iron members shall be firmly joined with angle plates of iron, and the iron members of the framework shall be spaced not more than four feet apart.

Such booth shall be covered or lined with asbestos or other strong and fire-resisting material that will withstand, on a twelve-inch square sample, a center load of at least two hundred and fifty pounds, and which shall be sufficient to resist a temperature of at least fifteen hundred degrees Fahrenheit for at least thirty minutes, and after which, being immersed in water, will not lose more than fifty per cent of its initial strength. Such material shall completely cover the sides and top of the booth, shall be at least one-quarter of an inch in thickness, and shall be securely attached to the iron framework by means of iron bolts and rivets. The floor shall be covered with such fire-resisting material not less than three-eighths of an inch in thickness.

All joints of any such booth and its framework shall be pointed up with asbestos retort cement.

Every such booth shall have a door not less than two feet in width and six feet in height, consisting of an angle iron frame, covered with sheets of the aforesaid fire-resisting material, and attached to the framework of such booth by hinges, in such manner that the door shall be kept closed automatically at all times, when not used for ingress or egress.

The windows in such booth used in connection with the machines and apparatus, and by the operators thereof, shall not be larger than is reasonably necessary to secure the desired service. The said fire-resisting material shall be provided for each window and shall be so suspended and arranged that it will automatically close the window upon the operation of either a fusible or mechanical releasing device with a fusible link attached.

Each booth shall have an opening for ventilation. This opening shall have an automatically closing door, or a riveted conductor pipe to the outside of the building, or into a chimney.



Section 5:3-11 - Plan Of Booth; Approval By Building Department Or Commissioner Of Labor

5:3-11. Plan of booth; approval by building department or commissioner of labor
No such booth shall be constructed until plans and specifications therefor have been submitted to, and approved by the executive officer of the department having charge of the erection of buildings in the municipality wherein such booth is to be constructed, or, in municipalities where no such department exists, by the commissioner of labor. No plans or specifications shall be approved which do not conform to the minimum requirements set forth in section 5:3-10 of this title.



Section 5:3-12 - Duration Of Certificate Of Approval

5:3-12. Duration of certificate of approval
Every certificate of approval issued under section 5:3-11 of this title shall expire in sixty days after its date, and thereafter no booth shall be erected under such certificate.



Section 5:3-13 - Notification Of Completion Of Booth; Inspection; Certificate

5:3-13. Notification of completion of booth; inspection; certificate
Within five days after the completion of the construction of any such booth, the owner or the lessee of the premises wherein it is to be located, or the person for whom such booth is being constructed shall notify the proper officer provided for in section 5:3-11 of this title of such completion. Thereupon such officer shall cause such booth to be inspected. If it is found to have been constructed in accordance with the plans and specifications and with the requirements of this article and in such manner as to render safe the operation of the apparatus or machines intended to be used therein for the purpose of projecting moving pictures such officer shall issue to the owner, lessee or other person above mentioned a certificate to that effect. This certificate shall be posted in a public part of said booth so as to enable it to be distinctly seen from any place in said building at least five feet distant from said booth.



Section 5:3-14 - Submission Of Plans For Booths; Fees

5:3-14. Submission of plans for booths; fees
The board or body in any municipality having supervision over the erection of buildings, shall prescribe the details for the submission of plans and specifications and their approval, the inspection of booths and their approval and the issuance of certificates under this article and shall fix the fees to be paid for such certificates and inspection.



Section 5:3-15 - Preceding Sections Not Applicable Under Certain Conditions

5:3-15. Preceding sections not applicable under certain conditions
Sections 5:3-10 to 5:3-14 of this title shall not apply to moving-picture machines using only cellulose acetate films not more than one hundred feet in length nor more than one inch in width and not requiring more than five hundred watts of electric current to operate the arc, except when such machines are used or exhibited in theaters or public places of entertainment, regularly used as such, to which admission fees are charged.



Section 5:3-16 - Use Of Projectors In School Buildings

5:3-16. Use of projectors in school buildings
Sections 5:3-10 to 5:3-14 of this title shall not apply to the use in a classroom or auditorium of a public school building for instructional purposes, of standard portable or semiportable moving-picture machines called "projectors" , if the projector case is of fireproof construction and a mazda lamp is used for light. Such machine must also be equipped with a fan and vent over the lamp for cooling purposes, and with an automatic fire shutter that cuts off the heat from the film when the machine is not in motion.

Such machine must be approved by the board of education of the school district in which the school is situated, and shall be operated by a school teacher or other person over eighteen years of age who is employed by such board of education, who is competently trained to operate such machine.

All films shall be housed in fireproof containers while pupils are in the room.



Section 5:3-17 - Use Of Portable Booths

5:3-17. Use of portable booths
A portable booth may be used in places of public assemblage by churches, schools, and commercial, fraternal, civic or social organizations where by reason of the temporary nature of the entertainment, it is deemed impracticable to install a permanent booth. No portable booth, however, shall be used or permitted where entertainments last over three nights in succession.



Section 5:3-18 - Portable Booths; Dimensions; Specifications For Construction

5:3-18. Portable booths; dimensions; specifications for construction
Every such portable booth shall conform strictly to the following specifications and so far as possible shall meet the requirements and specifications of a permanent booth:

Such booth shall be at least six feet in height, inside measurements, and shall have an area of at least twenty square feet if only one moving-picture machine is to be operated therein, and an additional twenty square feet for each additional machine.

It shall be constructed with a framework of angle iron not less than one and one-quarter inches by one and one-quarter inches by three-sixteenths of an inch thick. The iron members of said framework shall be spaced not more than four feet apart on the sides, and not more than three feet apart on the front, back and top of such portable booth.

It shall be completely covered on all sides, top and bottom with either twenty-four gauge steel plate, or one-quarter inch asbestos boards, except that if the bottom is covered by asbestos boards, said boards shall be at least three-eighths of an inch thick. The floor of such portable booth shall be elevated above the permanent support on which it is placed by a space of at least one-half inch.

Every portable booth shall have a door not less than two feet in width and five feet ten inches in height, consisting of an angle iron frame covered with either the aforesaid steel plate or asbestos boards, and attached to the framework of such booths by hinges, in such manner that the door shall be kept closed automatically at all times when not used for ingress or egress.

The windows in such portable booth, used in connection with the machine and by the operator thereof, shall not be larger than is reasonably necessary to secure the desired service. The said steel plate, or asbestos board, shall be provided for each window, and shall be so suspended and arranged that it will automatically close the window upon the operation of either a fusible or mechanical releasing device with a fusible link attached.

Such portable booth may be of a folding type, but in such case it must be so constructed that when it is assembled for use it shall be rigid with all points tight.



Section 5:3-19 - When Licensed Operator Or Booth Not Required

5:3-19. When licensed operator or booth not required
No licensed operator or booth shall be required in connection with the operation of any machine for exhibiting moving pictures which uses only an inclosed incandescent lamp, and only cellulose acetate or other slow-burning films of a size or perforation differing from the standard used in regular moving-picture theaters or similar establishments, providing such exhibition is approved by the municipal authorities having jurisdiction.



Section 5:3-20 - Certain Other Operators Exempt From License

5:3-20. Certain other operators exempt from license
No operator's license shall be required to operate any moving-picture machine or other similar apparatus involving the use of a film more than ten inches in length when such machine or apparatus uses only cellulose acetate films, or other nonexplosive films not more than one hundred feet in length nor more than one inch in width and does not require more than five hundred watts of electric current to operate the arc.



Section 5:3-21 - Penalty For Violation

5:3-21. Penalty for violation
5:3-21. Any person who shall violate any provision of this article shall be subject to a penalty of fifty dollars ($50.00). Such penalty shall be imposed for each day such violation thereafter continues. The penalties may be imposed against the owner or lessee of the premises wherein such violation occurs, or both. The Superior Court and the municipal courts shall have jurisdiction of said violations and the penalties hereunder shall be enforced and collected in a summary manner under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

Amended 1953,c.6,s.4; 1991,c.91,s.180.



Section 5:3-21.1 - Outdoor Theatres; Appliances For Fire Protection

5:3-21.1. Outdoor theatres; appliances for fire protection
The operator of each outdoor theatre operated for the display of moving pictures shall provide at all times, when such theatre shall be in operation, such number of mobile carbon dioxide tanks or similar appliances, as shall be necessary for fire protection, or as shall be determined to be necessary by the member of the governing body of the municipality in which the theatre is located, who is in charge of fire protection therein or, if there be no such member, then by the mayor, chairman of the township committee or other chief executive officer of such municipality, and shall cause each employee of said theatre to be instructed in the use of such tanks or appliances for fire protection.

L.1951, c. 220, p. 784, s. 1.



Section 5:3-21.2 - Inspection Of Outdoor Theatres

5:3-21.2. Inspection of outdoor theatres
Such member of the governing body of each municipality in which any such theatre is located, or such officer of the municipality, may cause each such theatre located within the municipality to be inspected by the fire chief of the municipality or, if there be no such fire chief, then by a qualified person, for the purpose of determining the number of such tanks or appliances which should be installed and maintained therein and of notifying the operator of each such theatre of the number of tanks required to be supplied for said purpose and, from time to time, may cause inspections to be made of such theatre to insure compliance with this act, to make tests of such equipment and to make tests of the ability of the employees of said theatre to operate the same efficiently.

L.1951, c. 220, p. 784, s. 2.



Section 5:3-21.3 - Failure To Comply

5:3-21.3. Failure to comply
Any person, corporation or association operating any such theatre, who shall neglect or fail to comply with the provisions of this act, shall be adjudged a disorderly person.

L.1951, c. 220, p. 785, s. 3.



Section 5:3-22 - Commissioner Of Labor To Supervise; Code To Be Prepared

5:3-22. Commissioner of labor to supervise; code to be prepared
The supervision of all buildings and structures used as places for public amusement in municipalities having no local building supervision shall in all respects conform to a building code, prepared and promulgated by the commissioner of labor, due attention being paid to means of preventing and escaping from fire and other hazards.



Section 5:3-23 - Plans Of Buildings; Approval By Commissioner; Duplicate

5:3-23. Plans of buildings; approval by commissioner; duplicate
In all such municipalities, no such building or structure shall be erected or used in whole or in part for said purpose of public amusement unless the plans and specifications therefor shall first have been approved by the commissioner of labor. Such plans and specifications shall be submitted, in duplicate, before any construction is undertaken. If they shall, in all respects, conform to the code mentioned in section 5:3-22 of this title, the said commissioner shall approve the same, retaining a duplicate copy of the plan in his department.



Section 5:3-24 - Application; Fees

5:3-24. Application; fees
All plans and specifications must be accompanied by an application form, furnished by the department of labor, together with an examining fee of three dollars for buildings or structures not exceeding three stories in height, and a fee of five dollars for any building or structure exceeding three stories. A structure more than forty-five feet in height shall be deemed to be a building of more than three stories.



Section 5:3-25 - Alterations; Approval By Commissioner

5:3-25. Alterations; approval by commissioner
No alteration shall be made in any such building or structure, after a certificate of approval has once been issued, unless an application for such alteration is made to, and approved by, the said commissioner.



Section 5:3-26 - Discontinuance Of Use Of Unsafe Structures

5:3-26. Discontinuance of use of unsafe structures
In all such municipalities having no local building supervision, any building or structure used as a place for public amusement which does not conform with the regulations set forth by the commissioner of labor, and which is deemed unsafe for such purposes, may, after a hearing, be ordered discontinued in use by said commissioner until such time as it is made to conform with such regulations.



Section 5:3-27 - Registration; Notice Of To Be Posted

5:3-27. Registration; notice of to be posted
The commissioner of labor shall keep a complete registry of all such places of public amusement. A notice of such registration shall be furnished by the commissioner and kept in a conspicuous position in the building or structure used for said public amusement, when such building or structure has complied with the commissioner's building code.



Section 5:3-28 - Violation; Penalties

5:3-28. Violation; penalties
Any person who shall violate any provision of this article shall be liable to a penalty of two hundred dollars for each offense. Each day that such violation continues shall be deemed a separate offense.



Section 5:3-29 - Penalties; Recovery; Disposition

5:3-29. Penalties; recovery; disposition
5:3-29. The Department of Labor may bring a civil action for the recovery of any such penalty in the Superior Court in the county wherein the violation occurred. All penalties so recovered shall be paid to said department and by it paid into the State treasury.

Amended 1953,c.6,s.5; 1991,c.91,s.181.



Section 5:3-30 - Liability For Personal Injuries

5:3-30. Liability for personal injuries
No person maintaining or operating a playground for public use acquired or maintained for philanthropic purposes and not for profit, shall be liable in damages for accidents happening within the bounds of such playground. Nothing in this section shall be construed to limit the liability of any person placing or operating an amusement device in such playground for profit.



Section 5:3-31 - Short Title

5:3-31. Short title
This act shall be known and may be cited as the "Carnival-Amusement Rides Safety Act."

L.1975, c. 105, s. 1, eff. May 29, 1975.



Section 5:3-32 - Definitions Relative To Carnival-amusement Rides

5:3-32. Definitions relative to carnival-amusement rides
2.As used in this act, except where a different meaning is clearly implied by the context:

a."Carnival-amusement ride" or "ride" means any mechanical device or devices, including but not limited to water slides exceeding 15 feet in height, which carry or convey passengers along, around, or over a fixed or restricted route or course for the purpose of giving its passengers amusement, pleasure, thrills or excitement; and any passenger or gravity propelled ride when located in an amusement area or park in which there are other rides covered by P.L.1975, c. 105 (C. 5:3-31 et seq.); provided, however, that this shall not include locomotives weighing more than seven tons, operating on a track the length of which is one-half mile or greater, the gauge of which is three feet or greater, and the weight of which is at least 60 pounds per yard. Any facility exempted pursuant to this subsection shall be under the jurisdiction of the Department of Transportation for the purpose of safety inspection.

b."Owner" means a person who owns, leases, controls, or manages the operations of a carnival-amusement ride, including the State or any of its subdivisions.

c."Ride operator" means any person or persons actually engaged in or directly controlling the operations of a carnival-amusement ride.

d."Commissioner" means the Commissioner of Community Affairs.

e."Department" means the Department of Community Affairs.

f."Advisory board" means the Advisory Board on Carnival-Amusement Ride Safety.

g."Modification" means any material change to a load-bearing structural member, a mechanical, electrical or hydraulic drive or control feature, or a restraint or other protective feature. "Modify" means to make a modification, as defined in this subsection g.

h."Amusement ride manufacturer" or "manufacturer" means a person who obtains type certification for a carnival-amusement ride and who has responsibility for the design and manufacture of any carnival-amusement ride to be used or installed in this State, or sold for use in the State, and includes any entity controlled by the manufacturer.

i."New ride" means a ride of a type that has not previously been assigned a type certification by the department.

j."Type certification" means a certification that is granted to a manufacturer by the department after review of a new ride application and that is applicable to all rides of essentially the same design and manufacture with regard to structural, mechanical, electrical, hydraulic drive and control features, and restraint and other protective features.

k."Individual approval" means an approval that is granted to an owner or operator of an individual ride that is not type certified, which is granted by the department after review of a ride application and is applicable only to that individual ride.

l."New Jersey serial number" means a unique identifying number assigned to each individual ride at the time that a permit is first issued for it, which remains with the ride so long as it exists in this State.

m."Supplemental modification certification" means a certification that is granted to a person other than the manufacturer by the department after review of an application for modification.

n."Safety bulletin" means a supplemental notification delivered by the manufacturer or the holder of a supplemental modification certification to the owner or operator that contains new information or new recommendations for inspections, testing, operation or training.

o."Time tested" means a type of amusement ride which is found by the department to be simple in operation and impose insignificant forces on riders, or which is found by the department to have a long history of safe operation.

L.1975,c.105,s.2; amended 1979, c.2; 1983, c.274; 2001, c.166, s.1.



Section 5:3-33 - Advisory Board On Carnival-amusement Ride Safety

5:3-33. Advisory Board on Carnival-Amusement Ride Safety
3. a. There is hereby established within the Department of Community Affairs an Advisory Board on Carnival-Amusement Ride Safety to consist of 13 members, of whom two shall be representatives of the carnival-amusement ride manufacturers, one shall be a representative of the owners and operators of mobile carnival-amusement rides, one shall be a representative of the owners and operators of carnival-amusement rides that are at a fixed location, one shall be a representative of the owners and operators of water parks, one shall be an owner or operator of an amusement park or enterprise, one shall be a representative of the insurance underwriters, one shall be a licensed professional engineer, four shall be public members, and one shall be a representative of the Department of Community Affairs who shall be appointed by the commissioner. The 12 citizen members shall be appointed by the Governor, with the advice and consent of the Senate. The Governor shall designate the chairman and vice-chairman of the advisory board.

b.Of the nine members first to be appointed by the Governor, three shall be appointed for terms of two years, three for terms of three years, and three for terms of four years. All appointments thereafter, including but not limited to the members added by P.L.2001, c.166, shall be made for terms of four years. All members so appointed shall serve until their respective successors are appointed and shall qualify, and any vacancy occurring among the appointed members of the board shall be filled in the same manner as the original appointment for the unexpired term and the appointee shall serve until a successor is appointed and shall qualify. For the purposes of this section, the member representing owners and operators of water parks shall be the successor to the member who is the owner or operator of a registered fair and shall be appointed only upon the expiration of the term of that member, unless a vacancy in that seat occurs sooner, in which case a representative of the owners and operators of water parks shall be appointed to fill the vacancy.

L.1975,c.105,s.3; amended 1998, c.10, s.1; 2001, c.166, s.2.



Section 5:3-34 - Reimbursement Of Expenses

5:3-34. Reimbursement of expenses
The members of the board shall serve without compensation but shall be reimbursed for any expenses incurred in attending meetings of the board and in performance of their duties as members thereof.

L.1975, c. 105, s. 4, eff. May 29, 1975.



Section 5:3-35 - Powers

5:3-35. Powers
The advisory board is empowered to:

a. Study and request information from the commissioner on any aspect of the carnival-amusement ride safety program, or on any matter relating to the proper conduct and improvement of said program, including its administrative, engineering and technical aspects, and to make its findings and recommendations on the aforesaid and other related matters to the commissioner;

b. Study the rules and regulations promulgated by the department in regard to carnival-amusement ride safety and report its findings or recommendations thereon to the commissioner;

c. Hold public hearings prior to the promulgation of any rules and regulations, as well as on any of its other responsibilities, as defined in this section, and to report its findings and recommendations thereon to the commissioner.

L.1975, c. 105, s. 5, eff. May 29, 1975.



Section 5:3-36 - Rules, Regulations

5:3-36. Rules, regulations
6. a. The Commissioner of Community Affairs, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt and promulgate rules and regulations for the safe design, manufacture, installation, repair, maintenance, use, operation and inspection of all carnival-amusement rides as the department may find necessary for the protection of the general public, including, but not limited to, regulations concerning written warnings and directions regarding the use of carnival-amusement rides. The commissioner is authorized to adopt by reference, with or without amendment, any code or standard issued by a nationally recognized organization, upon a finding that adoption of the code or standard would promote the purposes of P.L.1975, c.105 (C.5:3-31 et seq.); and is further authorized to recognize any code or standard issued by an internationally recognized organization upon a finding that its provisions are equivalent to codes or standards adopted pursuant to P.L.1975, c.105 (C.5:3-31 et seq.).

b.The commissioner shall prepare, and make available, a plain language summary of the requirements of P.L.1975, c.105 (C.5:3-31 et seq.) and the rules and regulations adopted pursuant to P.L.1975, c.105 (C.5:3-31 et seq.) which shall delineate the responsibilities of all parties for rides which are type certified, rides which have a supplemental modification certification, rides which have individual approvals, and rides which have been accepted pursuant to a previously issued New Jersey serial number.

L.1975,c.105,s.6; amended 1998, c.10, s.2; 2001, c.166, s.3.



Section 5:3-36.1 - Compliance By Riders Required; Violators Deemed Disorderly Persons

5:3-36.1. Compliance by riders required; violators deemed disorderly persons
5.Each individual who rides a carnival-amusement ride shall comply with written warnings and directions posted by the operator of the carnival-amusement ride pursuant to section 6 of this amendatory and supplementary act and refrain from behaving in a reckless manner which may cause or contribute to the injury of the individual or others. An individual who violates the provisions of this section shall be guilty of a disorderly persons offense.

L.1998,c.10,s.5.



Section 5:3-36.2 - Posting Of Warning Notices; Contents

5:3-36.2. Posting of warning notices; contents

6.Each person who operates a carnival-amusement ride shall post a written notice which complies with the provisions of this section. The notice shall be posted in a conspicuous public place on or near the ride in a manner consistent with standards set by the Commissioner of Community Affairs and shall include:

a.The prominently displayed statement: "State law requires that each rider must obey all written warnings and directions regarding this ride and refrain from behaving in a reckless manner which may cause or contribute to injury of the rider or others. Failure to comply is a violation of law and subject to a penalty under the New Jersey Code of Criminal Justice."; and

b.All applicable written warnings and directions regarding the use of the ride which are consistent with regulations adopted by the department based upon standards of nationally recognized technical or scientific authorities that research the proper use of the ride and the potential injuries in connection with improper use of the ride.

L.1998,c.10,s.6; amended 2001, c.166, s.4.



Section 5:3-37 - Reasonableness And Uniformity Of Rules And Regulations

5:3-37. Reasonableness and uniformity of rules and regulations
Any rules and regulations adopted and promulgated by the department shall be of a reasonable nature, and based upon generally accepted engineering standards, formulas and practices, and, insofar as is practicable and consistent with the provisions of this act, shall be uniform with the rules and regulations of other states.

L.1975, c. 105, s. 7, eff. May 29, 1975.



Section 5:3-38 - Administration And Enforcement Of Act And Rules And Regulations

5:3-38. Administration and enforcement of act and rules and regulations
The department shall administer and enforce all provisions of this act and all rules and regulations adopted and promulgated in accordance with section 6 of this act, and shall cause the text of such rules and regulations, and any changes therein, to be published in pamphlet form and a copy thereof to be furnished without charge to each registered owner.

L.1975, c. 105, s. 8, eff. May 29, 1975.



Section 5:3-39 - Schedule Of Fees

5:3-39. Schedule of fees
9.The department shall determine a schedule of inspection, carnival-amusement ride type certification, individual approval and carnival-amusement ride permit fees. The department shall, from time to time, make further adjustments in the schedule to bring it, as nearly as practicable and within the limits of reasonableness, into line with the costs of implementing the provisions of this act. The fees shall be applied toward enforcement and administration costs of the Division of Codes and Standards in the Department of Community Affairs.

L.1975,c.105,s.9; amended 1991, c.205, s.26; 2001, c.166, s.5.



Section 5:3-40 - Chief Inspector And Other Employees; Employment

5:3-40. Chief inspector and other employees; employment
The department, in accordance with the provisions of Title 11 of the Revised Statutes of New Jersey, shall employ a chief inspector and such additional inspectors and other employees as may be necessary to administer and enforce this act.

L.1975, c. 105, s. 10, eff. May 29, 1975.



Section 5:3-41 - Annual Issuance Of Permit, Inspection

5:3-41. Annual issuance of permit, inspection
11. a. No carnival-amusement ride may be operated without a permit issued by the department. Before commencing operations and annually thereafter, an owner shall apply for a permit to the department on a form furnished by the department and containing such information as the department may require. All carnival-amusement rides shall be inspected before they are put into operation for the public's use and thereafter at least once every year. If, after inspection, a carnival-amusement ride is found to comply with the rules and regulations of the department, the department shall issue a permit authorizing the ride for use by the public. Permits shall be issued for a period of one year unless extended by the commissioner or suspended or revoked in accordance with section 7 of P.L.1998, c.10 (C.5:3-41.1). Carnival-amusement rides shall be tested, maintained and inspected periodically by the owner, in accordance with standards promulgated by the department.

b.The permit application for any carnival-amusement ride for which type certification has been approved shall refer to the carnival-amusement ride type certification number issued to the manufacturer by the department.

c.The permit application for any carnival-amusement ride not having a type certification shall include the information required to be provided pursuant to section 15 of P.L.1975, c.105 (C.5:3-45).

d.No person shall modify a carnival-amusement ride which has a type certification unless the modification is pursuant to an amended type certification issued to the manufacturer or is pursuant to a supplemental modification certification.

e.No person shall modify a carnival-amusement ride for which no type certification exists unless the modification is pursuant to a supplemental modification certification or the permit holder or applicant has submitted to the department the information required under section 12 of P.L.1975, c.105 (C.5:3-42).

L.1975,c.105,s.11; amended 1977, c.341; 1998, c.10, s.3; 2001, c.166, s.6.



Section 5:3-41.1 - Suspension, Revocation Of Permit

5:3-41.1 Suspension, revocation of permit
7.The department shall have the power to suspend or revoke an owner's permit for any good cause under the meaning and purpose of P.L.1975, c.105 (C.5:3-31 et seq.).

L.1998,c.10,s.7.



Section 5:3-42 - Certification Of Type Required For Operation Of Ride; Exceptions.

5:3-42. Certification of type required for operation of ride; exceptions.
12. a. Except as permitted by this section and sections 13 and 15 of P.L.1975, c.105 (C.5:3-43 and 5:3-45), no carnival-amusement ride, including a modified carnival-amusement ride, shall be operated, installed or used in the State unless the manufacturer has obtained a carnival-amusement ride type certification from the department. Except as permitted by this section and sections 13 and 15 of P.L.1975, c.105 (C.5:3-43 and 5:3-45), no ride shall be modified unless the manufacturer has provided the information required by this section and the manufacturer has obtained type certification for the ride as modified. The following information, prepared by a licensed professional engineer or other qualified person acceptable to the department, together with such additional information as the department may require, shall be provided to the department for review:

(1)A safety analysis of the ride and ride equipment, which identifies, recognizes and mitigates any reasonably foreseeable safety hazards in the ride, identifies its accommodation of riders and users, and identifies its operation and maintenance. The analysis shall be a comprehensive, thorough review and assessment of the ride that utilizes an organized, step-by-step, feature-by-feature process. The analysis shall be documented in detail, listing those reasonably foreseeable safety hazards that are identified and describing the means used to mitigate each hazard;

(2)A detailed load and stress analysis, including fatigue life protections where appropriate, and recommendations for those nondestructive tests as may be reasonably necessary to prevent failure under load;

(3)A detailed set of installation and erection instructions indicating loads to be carried by site-built foundation or support structures;

(4)A periodic maintenance and inspection schedule required to be carried out by owners and operators and necessary to ensure continued safety; and

(5)Operation procedures and training requirements for ride operators and attendants, including training regarding any safety-based limitations on who may ride.

The department may waive the requirements of paragraphs (1) and (2) of this subsection a. for a ride which has previously received a New Jersey serial number or is determined to be time-tested.

b.Each manufacturer of a new carnival-amusement ride, including, without limitation, a modified ride, to be erected, used or installed in this State, shall have a written quality assurance program used or to be used in conjunction with the design, manufacture, construction, modification or reconditioning of the ride. Quality assurance documents, including material certifications, test reports and inspection reports, shall be provided to the department upon request by the department and shall be retained by the manufacturer for such periods of times as the department may by rule require.

c.A type certification shall continue to be valid only so long as the manufacturer continues to provide technical support for the ride and shall, in any event, be valid for a period of three years or whatever shorter period the commissioner approves and shall thereafter be subject to renewal.

d.No information submitted in support of a type certification application that is designated by the manufacturer as being of a proprietary nature shall be considered a public record. All type certification applications shall be reviewed in accordance with rules in effect as of the date that the design for the ride was first contracted for; except that any safety bulletin that is applicable to rides of that type shall govern, regardless of the date of the contract.

e.A person, other than the manufacturer, may obtain a supplemental modification certification from the department upon submission of all of the information required of a manufacturer and upon review by the department for conformity with the codes and standards adopted pursuant to P.L.1975, c.105 (C.5:3-31 et seq.).

f.A complete application for type certification or supplemental modification certification shall be either approved or denied within 30 days of the date of filing. In the event of a denial, a written statement of the reasons for the denial shall be provided to the applicant.

L.1975,c.105,s.12; amended 2001, c.166, s.7.



Section 5:3-42.1 - Information Provided By Manufacturers; Evaluation Of Incidents; Engineering Analyses

5:3-42.1. Information provided by manufacturers; evaluation of incidents; engineering analyses
14. a. All persons manufacturing carnival-amusement rides to be erected, used or installed in this State shall provide to the department, on a form provided by the department, the information that the commissioner shall prescribe by rule.

b.Upon notification from an owner or operator of an incident, whether in this State or elsewhere, involving a critical component of a ride, the manufacturer of the ride shall promptly evaluate the information in the notification and, if necessary, provide, in the form of a safety bulletin, the results of that evaluation, together with any recommendations, to the department and to all known owners and operators of the ride in this State.

c.The department shall also have the authority to prohibit the sale, erection, use or installation of any carnival-amusement ride in this State upon a final determination, following exhaustion of all available remedies at law, that the manufacturer of the ride has repeatedly failed to comply with orders requiring engineering analyses to be prepared and submitted to the department or safety bulletins to be issued for individual carnival-amusement rides or classes of carnival-amusement rides or upon a final determination, following exhaustion of all available remedies at law, that the manufacturer has refused, on a repeated and egregious basis, to comply with orders to carry out the duties and obligations imposed by P.L.1975, c.105 (C.5:3-31 et seq.).

d.The requirements imposed by this section on a manufacturer shall apply equally to any person who obtains a supplemental modification certification.

L.2001,c.166,s.14.



Section 5:3-43 - Individual Approval Of Ride, Required; Conditions

5:3-43. Individual approval of ride, required; conditions
13. If a carnival-amusement ride was manufactured prior to the effective date of P.L.2001, c.166 or the type certification for the ride is not renewed by the manufacturer or is revoked by the department, then the ride shall not be operated, installed or used in this State unless the owner or operator has obtained a carnival-amusement ride individual approval from the department. No ride not having a type certification or supplemental modification certification shall be modified unless the owner or operator has provided the information required by section 12 of P.L.1975, c.105 (C.5:3-42) and the owner or operator of the ride has obtained an individual approval for the ride as modified. Information required by the department regarding any ride shall be provided by a licensed professional engineer or other qualified person acceptable to the department.

L.1975,c.105,s.13; amended 2001, c.166, s.8.



Section 5:3-44 - Order Of Temporary Cessation Of Operation, Suspension Of Permit; Reconsideration Hearing

5:3-44. Order of temporary cessation of operation, suspension of permit; reconsideration hearing
14. a. The department may order, in writing, a temporary cessation of operation of a carnival-amusement ride or suspend the permit issued for that ride if it has been determined after inspection, in accordance with standards promulgated by the department, to be hazardous or unsafe or that there has been a violation of P.L.1975, c.105 (C.5:3-31 et seq.) or any rule or regulation promulgated pursuant to that act. Operation shall not resume until such conditions are corrected to the satisfaction of the department.

b.The commissioner shall reinspect a carnival-amusement ride for which a permit has been suspended within 48 hours of receiving written notice from the owner of the ride stating that the condition or violation for which the permit was suspended has been corrected. If, upon reinspection, the commissioner determines that the condition or violation has been corrected, the commissioner shall reinstate the permit immediately.

c.If a person whose permit has been suspended or revoked, or whose application for a permit has been denied, believes that the violation or condition justifying suspension, revocation or denial of the permit does not exist, the person may apply to the commissioner for a reconsideration hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The reconsideration hearing shall be conducted, and a final decision issued by the commissioner, within 48 hours of the receipt of the request, except as extended with the consent of both parties. Failure to issue a decision shall constitute denial of the requester's appeal. The decision of the commissioner shall be final, subject to the right of the parties to appeal to the Superior Court of New Jersey, Appellate Division.

L.1975,c.105,s.14; amended 2001, c.166, s.9.



Section 5:3-45 - Use Of Rides Not Prohibited; Conditions

5:3-45. Use of rides not prohibited; conditions
15. a. This act shall not be construed as to prevent the use of any carnival-amusement ride if the ride has a New Jersey serial number and is maintained in a safe condition and in conformance with the rules and regulations of the department, and the owner or operator of the ride provides to the department a manual prepared by a licensed professional engineer or other qualified person acceptable to the department which contains the following information:

(1)A schedule of periodic inspections and maintenance required to be carried out by owners and operators as needed to ensure continued safety;

(2)A schedule of nondestructive testing that is necessary to ensure the continuing safety and soundness of the ride;

(3)Operation procedures and training requirements for ride operators and attendants, including training regarding safety-based limitations on who may ride;

(4)For mobile rides, a detailed set of erection instructions including any necessary support requirements; and

(5)Any other information as the commissioner may prescribe by regulation.

b.No carnival amusement ride which has a New Jersey serial number shall be modified unless:

(1)All of the requirements of subsection a. of this section are met; and

(2)The modification is pursuant to a supplemental modification certification or the owner or operator of the ride obtains individual approval of the modification in accordance with the provisions of section 12 of P.L.1975, c.105 (C.5:3-42).

L.1975,c.105,s.15; amended 2001, c.166, s.10.



Section 5:3-46 - Maintenance, Inspection Records

5:3-46. Maintenance, inspection records
16. a. The owner and ride operator shall retain at all times up-to-date maintenance and inspection records for each carnival-amusement ride in accordance with such rules and regulations as the department may prescribe. Among other things, such records shall contain information of the date and nature of all inspections, whether by a departmental inspector or a person in the employment of the owner or of any insurer of the carnival-amusement ride, as well as of any violations and the types of actions taken to rectify the violations. All breakdowns or repairs of any mechanical part shall be duly noted. The department may also require a full safety inspection of any ride whose operation results in any injury or death before operation of that ride can be resumed.

b.The department shall conduct an investigation of each carnival-amusement ride incident in which one or more persons suffer death or serious injury and shall identify those measures which may be required to prevent the future occurrence of death or serious injury under similar circumstances and, in furtherance of any investigation pursuant to this subsection, the department may issue and enforce subpoenas to compel the testimony of any person who may have knowledge of any relevant matters and the production of any relevant documents.

L.1975,c.105,s.16; amended 2001, c.166, s.11.



Section 5:3-47 - Report Of Accidents, Injuries, Fatalities

5:3-47. Report of accidents, injuries, fatalities
17. It shall be the duty of every owner and ride operator to report immediately, on a form to be provided by the department, any accidents and resulting injuries or fatalities incurred during the operation of any carnival-amusement ride, other than minor incidents, as defined by rule, or any mechanical malfunction of any ride while in use necessitating suspension of operation for diagnostic or corrective work, and to cease operation of any ride whose breakdown or malfunction causes a fatality or serious injury to any person, subject to rules and regulations promulgated by the department.

Each owner and operator shall maintain, and make available for inspection by the commissioner, records of all minor incidents incurred in the operation of a carnival-amusement ride. As used in this section, "minor incidents" means those incidents designated by rule of the commissioner to be minor in nature.

As used in this section, "mechanical malfunction" means and includes structural failure of a load-bearing element, mechanical or electrical failure of a drive or control system component, or failure of a restraint system, which materially compromises ride safety.

L.1975,c.105,s.17; amended 2001, c.166, s.12.



Section 5:3-48 - Modification Of Rules, Regulations Or Order; Application; Hearing; Findings And Recommendations; Record

5:3-48. Modification of rules, regulations or order; application; hearing; findings and recommendations; record
If there are practical difficulties or unnecessary hardships for an owner to comply with any rules and regulations adopted pursuant to this act, or if an owner is aggrieved by any order issued thereto, the department may modify the application of such rules, regulations or order in the spirit of the provisions of this act with regard to public safety. Any owner may, within 10 days after the promulgation of such rules or regulations or the service of such order, apply to the department for a modification of said rules, regulations or order. The request shall be in writing and shall state the grounds for applying for such modification. It shall be the duty of the department to provide such hearing at the earliest convenient opportunity, at which time the owner shall have the right to be heard personally or by counsel, to cross-examine witnesses appearing against him and to produce evidence in his own behalf. After such hearing the department shall report in writing its findings and recommendations, which shall include a description of the conditions under which the modifications, if any, are permitted. Such hearing and decision shall conform to the applicable provisions of the "Administrative Procedure Act," and a record of all authorized modifications shall be kept by the department and open to the public.

L.1975, c. 105, s. 18, eff. May 29, 1975.



Section 5:3-49 - Rules And Regulations On Safe Operating Procedures

5:3-49. Rules and regulations on safe operating procedures
The department shall adopt and promulgate rules and regulations on safe operating procedures which, inter alia, shall include the requirement that a ride operator be at least 16 years of age, that he operate no more than one ride at any given time, and that he be in attendance at all times that said ride is in operation.

L.1975, c. 105, s. 19, eff. May 29, 1975.



Section 5:3-50 - Insurance Or Bond Required For Operation Of Ride

5:3-50. Insurance or bond required for operation of ride
20. No persons shall operate a carnival-amusement ride unless at the time there is in existence (a) a policy of insurance written on a per occurrence basis in an amount of not less than $1,000,000 per occurrence insuring the owner or operator against liability for injury suffered by any person riding the carnival-amusement ride, or (b) a bond in a like amount; provided, however, that the aggregate liability of the surety under such bond shall not exceed the face amount thereof. The policy shall be procured from one or more insurers acceptable to the State Commissioner of Banking and Insurance and either (a) licensed to transact insurance in the State of New Jersey, or (b) approved as surplus line insurers pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45).

L.1975,c.105,s.20; amended 2001, c.166, s.13.



Section 5:3-51 - Inapplicability Of Act To Single-passenger Coin-operated Ride

5:3-51. Inapplicability of act to single-passenger coin-operated ride
This act shall not apply to any single-passenger coin-operated ride, manually, mechanically or electrically operated, which customarily is placed, singly or in groups, in a public location and which does not normally require the supervision or services of an operator.

L.1975, c. 105, s. 21, eff. May 29, 1975.



Section 5:3-52 - Enactment Of Requirements By Municipalities; Application For Exemption From State Standards

5:3-52. Enactment of requirements by municipalities; application for exemption from state standards
Nothing contained in this act shall prevent municipalities from enacting requirements more restrictive than those provided for by, or adopted pursuant to the provisions of this act. Any municipality desiring to impose more restrictive requirements shall make a written application for exemption from any State standards adopted hereunder to the department which shall act upon said application in accordance with the procedures set forth in section 18 of this act.

L.1975, c. 105, s. 22, eff. May 29, 1975.



Section 5:3-53 - Injunction To Compel Compliance

5:3-53. Injunction to compel compliance
The department shall have the power to bring injunctive proceedings in any court of competent jurisdiction to compel compliance with any lawful order made by the department pursuant to the provisions of this act.

L.1975, c. 105, s. 23, eff. May 29, 1975.



Section 5:3-54 - Noncompliance; Fine

5:3-54. Noncompliance; fine
24. Any person who interferes in any manner with the implementation of or otherwise fails to comply with the provisions of this act, shall be liable to a fine of not more than $5,000 per day for each violation to be adjudged, collected and enforced, in suit filed by the department, pursuant to the provisions of "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1975,c.105,s.24; amended 1998, c.10, s.4.



Section 5:3-55 - Definitions

5:3-55. Definitions
1. As used in this act:



"Amusement park" means any permanent indoor or outdoor facility or park where amusement rides are available for use by the general public.

"Amusement park operator" means any person, firm or corporation that owns, leases, manages or operates an amusement park or amusement ride.

"Amusement ride" includes any device within the meaning of section 2 of P.L.1975, c.105 (C.5:3-32), and any other water-based recreational amusement, including all water slides, wave pools and water parks.

"Rider" means a person attending an amusement park or utilizing an amusement ride. Rider also includes any person who is an invitee, whether or not that person pays consideration.

L.1992,c.118,s.1.



Section 5:3-56 - Certain Riders Prohibited, Operator Immunity

5:3-56. Certain riders prohibited, operator immunity
2. A rider shall not board or attempt to board any amusement ride if he is knowingly under the influence of any alcoholic beverage as defined in R.S.33:1-1 or under the influence of any prescription, legend drug or controlled dangerous substance as this term is defined in P.L.1970, c.226 (C.24:21-1 et al.), or any other substance which affects the rider's ability to safely use the ride and abide by the posted and stated instructions. The operator of the amusement ride may prevent a rider who is perceptibly or apparently under the influence of drugs or alcohol from riding on an amusement ride. An operator who prevents a rider from boarding a ride in accordance with this section shall not be criminally or civilly liable in any manner or to any extent whatsoever if the operator has a reasonable basis for believing that the rider is under the influence of drugs or alcohol.

L.1992,c.118,s.2.



Section 5:3-57 - Written Report Of Accident Precondition To Bringing Suit

5:3-57. Written report of accident precondition to bringing suit
3. a. As a precondition to bringing any suit in connection with an injury against an amusement park operator, a rider shall report in writing to the amusement park operator all the details of any accident within 90 days from the time of the incident giving rise to the suit.

b. In order to facilitate reporting of accidents or injuries, every amusement park operator shall designate an office or location as a site for reporting accidents and injuries. The designated office or site shall be open and staffed during regular business hours and shall be clearly designated in writing. The operator shall designate and identify more than one such office or location if necessary within the amusement park so that no area containing amusement park rides is further than reasonable walking distance from an office or location.

c. An accident report shall include at least the following: name and address of the accident victim, brief description of incident location, alleged cause of accident, name and address of the ride operator, others involved and witnesses, if any. The precondition in subsection a. of this section is not applicable unless the operator conspicuously posts notice of the reporting requirement in English and one other language deemed appropriate by the amusement park operator and in at least five different locations on the premises, including each entrance and exit, each place designated for receiving reports of accidents and injuries during business hours and each place designated as a first aid station. The Department of Labor shall provide the rider or his representative with a copy of the accident report as required by section 17 of P.L.1975, c.105 (C.5:3-47) upon request.

L.1992,c.118,s.3.



Section 5:3-58 - Late Reports, Determination Of Prejudice To Operator

5:3-58. Late reports, determination of prejudice to operator
4. A rider who fails to give the report required by section 3 of this act within 90 days from the time of the accident or incident may be permitted to give the report at any time within one year after the accident or incident at the discretion of a judge of the Superior Court if the operator is not substantially prejudiced thereby. The inability of the amusement park operator to locate and bring within the jurisdiction of the court needed witnesses for his defense shall be considered by the court in determining whether the operator has been substantially prejudiced by the delay. Application to the court for permission to give a late report shall be made upon motion based on affidavits showing sufficient reason for the rider's failure to give the report within 90 days from the time of the accident or incident.

L.1992,c.118,s.4.



Section 5:3-59 - Report To Serve As Notice To Operator

5:3-59. Report to serve as notice to operator
5. When an operator files a report of an accident as required by section 17 of P.L.1975, c.105 (C.5:3-47) within 90 days from the time of the accident that report shall serve as notice to the operator for the purposes of section 3 of this act.

L.1992,c.118,s.5.



Section 5:4-1 - Display Of Flag In Buildings, Etc.

5:4-1. Display of flag in buildings, etc.
No owner, proprietor or lessee of any hall, place of amusement, auditorium, tent or room used for the entertainment of the public, for public gatherings or public meetings, shall permit the holding of any entertainment, public gathering or public meeting, unless the flag of the United States shall be publicly displayed in such hall, place of amusement, auditorium, tent or room.



Section 5:4-2 - Display Of Flag On Streets, Highways, Etc.

5:4-2. Display of flag on streets, highways, etc.
No person or persons directly or indirectly in charge of any entertainment, public gathering or public meeting, on any public street or highway or lot or tract of land, in any municipality shall proceed with the holding of any such entertainment, public gathering or public meeting unless the flag of the United States, reasonably clean and in good repair, shall be publicly displayed at such entertainment, gathering or meeting.



Section 5:4-3 - Size Of Flag

5:4-3. Size of flag
The flag required to be displayed by the provisions of this chapter shall be the standard flag of the United States, and shall be of a size not less than fifty-two by sixty-six inches.



Section 5:4-4 - Places Of Religious Worship Excepted From Chapter

5:4-4. Places of religious worship excepted from chapter
This chapter shall not apply to churches, auditoriums or rooms used by congregations as places of religious worship.



Section 5:4-5 - Penalty For Violation

5:4-5. Penalty for violation
5:4-5. Any person violating any of the provisions of this chapter shall, upon conviction thereof in a summary proceeding before any municipal court of this State, be sentenced to pay a fine not exceeding one hundred dollars ($100.00) for each such offense, for the use of the State.

Amended 1953,c.6,s.6; 1991,c.91,s.182.



Section 5:5-22 - New Jersey Racing Commission, Powers, Duties; Definitons.

5:5-22 New Jersey Racing Commission, powers, duties; definitons.
1.There is hereby created and established a New Jersey Racing Commission, hereinafter referred to as the commission, which commission shall be vested with and possessed of the powers and duties in this act specified, including the duty, when consistent with the commission's primary duty of regulating horse racing, to advocate the growth, development and promotion of the horse racing industry in this State, and also the powers necessary or proper to enable it to carry out fully and effectually all the provisions and purposes of this act. The jurisdiction, powers and duties of the commission herein created and established shall extend under this act to any and all persons, partnerships, associations or corporations which shall hereafter hold or conduct any meeting within the State of New Jersey whereat horse racing shall be permitted for any stake, purse or reward.

As used in this act

(a)Horse racing, horse race meeting or race meeting shall be construed to mean and include running and harness racing of horses.

(b)Running racing or running races shall be construed to mean and include only any racing of horses in which the horses competing or participating are mounted by a jockey.

(c)Harness racing or harness races shall be construed to mean and include only any racing of horses in which the horses competing or participating are harnessed to a sulky, carriage or similar vehicle and are not mounted by a jockey.

L.1940,c.17,s.1; amended 1941, c.137, s.2; 2004, c.117.



Section 5:5-22.1 - Delivery, Certification Of Commission Minutes To Governor; Approval.

5:5-22.1 Delivery, certification of commission minutes to Governor; approval.

31.A true copy of the minutes of every meeting of the commission shall be forthwith delivered by and under the certification of, the executive director thereof to the Governor. No action taken at such meeting of the commission shall have force and effect until the earlier of 10 days, exclusive of Saturdays, Sundays and public holidays, after such copy of the minutes shall have been so delivered, or the approval thereof by the Governor. If, in the 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the commission or any member thereof at such meeting, such action shall be null and void and of no effect. The Governor may approve all or part of the action taken at such meeting, prior to the expiration of the 10-day period. This section shall not apply to enforcement actions for violations of regulations promulgated by the commission.

L.2001,c.199,s.31.



Section 5:5-22.2 - Regulations Relative To Horse Racing And Certain Wagering, Commission Authority.

5:5-22.2 Regulations relative to horse racing and certain wagering, commission authority.

1.Notwithstanding the provisions of any other law to the contrary, the New Jersey Racing Commission, in effectuating its responsibilities under P.L.1940, c.17 (C.5:5-22 et seq.), the "Simulcasting Racing Act," P.L.1985, c.269 (C.5:5-110 et seq.), the "Off-Track and Account Wagering Act," P.L.2001, c.199 (C.5:5-127 et seq.), and the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-191 et seq.), and under such circumstances and for such races as the commission shall deem appropriate, shall:

a.at the request of a permitholder, allow a permitholder to offer a future wager consisting of wagering on prospective entrants for specific races, with wagering conducted in advance, one or more parimutuel pools formed and closed on dates prior to the date of the race, and all wagers considered final and no refunds paid even if, for any reason, an entrant fails to participate in the race;

b.provide that the minimum wager amount that may be placed on a horse race may be $0.10 or greater;

c.provide that, after three years following the date of purchase, unclaimed cash vouchers shall be paid 50% to the permitholder at the location where purchased and 50% to the purse account at the location where purchased, provided that if the permitholder conducts both harness and thoroughbred races the purse amount shall be divided equally between the harness and thoroughbred purse accounts;

d.at the request of a permitholder or the operator of a casino simulcasting facility, allow the permitholder or the operator of a casino simulcasting facility to accept a wager in advance of a race at an in-State or out-of-State sending track under a simulcast agreement without receiving a simulcast transmission thereof or displaying live video thereof when: (1) the race is to be conducted between the hours of 11:00 PM and 11:00 AM local New Jersey time, or at such other times as the commission shall permit due to extenuating circumstances; or (2) at other times, as the commission shall permit, when a racetrack, off-track wagering facility, or casino simulcasting facility is temporarily closed due to the hosting of an event at that facility that warrants the closure of that facility for a period not to exceed 24 hours, provided that a simulcast transmission of that race is received and displayed under a simulcast transmission agreement at any other racetrack, off-track wagering facility, or casino simulcasting facility in this State; and

e.allow a permitholder to pay an amount due a winning ticketholder, notwithstanding that the ticketholder is unable to produce the actual ticket, if the permitholder is able to verify independently through electronic or other means approved by the commission that the ticketholder purchased the ticket.

L.2006, c.19, s.1; amended 2011, c.48, s.1.



Section 5:5-22.3 - Continuation Of Horse Race Meetings During Certain States Of Emergency; Violations, Fines.

5:5-22.3 Continuation of horse race meetings during certain states of emergency; violations, fines.

10. a. In the event that a state of emergency is declared due to the failure to enact a general appropriation law by the deadline prescribed by Article VIII, Section II, paragraph 2 of the New Jersey Constitution, that prevents employees of the New Jersey Racing Commission from performing their normal duties, a holder of a permit to conduct a horse race meeting may continue to hold scheduled races and simulcast operations for a period not to exceed seven calendar days, notwithstanding that employees of the commission are unable to perform the functions usually required for the conduct of horse racing in this State, provided that the permit holder has complied with subsection b. of this section, and that the permit holder and its employees shall continue to comply with all relevant provisions of the New Jersey Constitution and all relevant State statutes and regulations, and shall maintain detailed records of that compliance.

If, during any period of time that racetrack facilities remain open pursuant to the provisions of this section, the Governor determines that a permit holder, or any employee thereof, may be engaged in what the Governor believes to be a violation of any State statute or regulation governing the operation of those facilities and the conduct of horse racing in this State, that would ordinarily subject a permit holder or employee to a possible suspension or revocation of its permit or license, the Governor shall have the authority to summarily suspend the permit or license of that permit holder or employee until such time as it is rescinded by the Governor, or the state of emergency ceases and the commission is able to address the matter.

Any violation of a statute or regulation that would ordinarily subject a permit holder or licensee to a fine, but which occurs while a racetrack facility remains open during a state of emergency pursuant to this section, which is not reported by the permit holder or licensee in accordance with commission rules and regulations pursuant to subsection b. of this section, shall be punishable by a fine of no less than five times and up to ten times the amount of the usual fine, depending on the nature and seriousness of the violation. When the state of emergency ceases, permit holders shall be responsible for any costs associated with implementing the provisions of this section, including any costs accrued by the commission and associated with re-implementing commission functions and duties.

b.Notwithstanding any law, rule, or regulation to the contrary, the New Jersey Racing Commission may develop, through rules and regulations, the necessary standards, criteria, safeguards, and procedures that a permit holder shall meet prior to, and as a condition of, being eligible to continue to conduct horse racing operations in this State in the event that a state of emergency is declared, as provided in subsection a. of this section, and commission employees are not able to perform their usual functions. Notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commission may adopt immediately upon filing with the Office of Administrative Law such rules and regulations as the commission deems necessary to implement the provisions of this section, which shall be effective for a period not to exceed 270 days following enactment of P.L.2008, c.23, and may thereafter be amended, adopted, or readopted by the commission in accordance with the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2008, c.23, s.10.



Section 5:5-23 - Membership Of New Jersey Racing Commission.

5:5-23 Membership of New Jersey Racing Commission.

2.The commission shall consist of nine members, all of whom shall be appointed by the Governor, by and with the advice and consent of the Senate, and not more than five of whom shall be of the same political party, and one of whom shall be designated by the Governor to be the chairman of the commission. Each commissioner, at the time of appointment and qualification, shall: (1) be a resident of the State of New Jersey; (2) have resided in the State for a period of at least seven years next preceding appointment and qualification; and (3) be a qualified voter therein and not less than 30 years of age.

At least three commissioners shall be residents of South Jersey, which, for the purposes of this section, shall consist of the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Mercer, Ocean, and Salem.

At least one commissioner shall be a resident of Monmouth county.

Two commissioners shall be persons with knowledge of thoroughbred horses, and shall be recommended for nomination by the New Jersey Thoroughbred Horsemen's Association, not more than one of whom shall be from the same political party. Two commissioners shall be persons with knowledge of standardbred horses and shall be recommended for nomination by the Standardbred Breeders' and Owners' Association of New Jersey, not more than one of whom shall be from the same political party. No commissioner shall breed a horse in New Jersey or hold a license to train or race a horse in New Jersey.

Each commissioner shall hold office for a term of six years and until a successor has been appointed and qualified. The term of office of each commissioner shall commence on confirmation after appointment. Upon the expiration of the term of each commissioner, the Governor, by and with the advice and consent of the Senate, shall appoint a successor, to hold office for a term of six years and until his or her successor has been appointed and qualified. The successor of a commissioner appointed upon the recommendation of the New Jersey Thoroughbred Horsemen's Association or the Standardbred Breeders' and Owners' Association of New Jersey shall be recommended for nomination by that Association. Any vacancy in the commission shall be filled for the unexpired term. Each commissioner shall be eligible for reappointment in the discretion of the Governor.

L.1940,c.17,s.2; amended 1984, c.247, s.1; 1987, c.413; 2003, c.32, s.1.



Section 5:5-24 - Oath And Bond Of Commissioners; Renewal Of Bond

5:5-24. Oath and bond of commissioners; renewal of bond
Before entering upon the discharge of the duties of his office, each member of the commission shall take oath that he will well and faithfully execute the duties of his office according to the laws of the State, and shall give bond to the State of New Jersey, with sufficient surety to be approved by the Governor, in the sum of twenty-five thousand dollars ($25,000.00) conditioned that he will well and faithfully execute and perform the duties of his office according to the Constitution and laws of this State. Every such bond, when duly executed and approved, shall be filed in the office of the Secretary of State. It shall be the duty of the Governor at all times, when in his opinion the bond of any member of the commission has become or is likely to become invalid or insufficient, to require such member of the commission forthwith to renew his said bond to be approved by the Governor in the sum prescribed in this section. The cost of any such bond given by any member of the commission under this section shall be taken to be a part of the necessary expenses of the commission.

L.1940, c. 17, p. 70, s. 3.



Section 5:5-25 - Salaries And Expenses Of Commissioners; Executive Directors; Employees Of Commission; Extension Of Civil Service Laws To.

5:5-25. Salaries and expenses of commissioners; executive directors; employees of commission; extension of civil service laws to.
4.The commissioners shall receive no salaries but shall be allowed reasonable expenses incurred in the performance of their official duties in an amount not exceeding $5,000.00 per annum in the case of the chairman, and $3,500.00 per annum in the case of each of the other commissioners. The commission shall appoint an executive director of racing who shall be charged with the responsibility of administering all commission activities. The executive director of racing shall be appointed by the commission to serve at its pleasure and shall receive such compensation as the commission shall determine. The commission may also employ a chief inspector and such other assistant secretaries, and inspectors, clerks, stenographers, and other employees as may be necessary to carry out the provisions of this act, all of whom shall have been actual residents of the State of New Jersey for at least 5 years and shall serve during the pleasure of the commission and receive such compensation and perform such duties as the commission may determine; provided, however, that no person shall be employed by the commission or hold any office or position under the commission who holds an official relation to any association or corporation engaged in or conducting horse racing or who holds stock or bonds therein, or who has any pecuniary interest therein. The provisions of Title 11, Revised Statutes, and acts amendatory thereof and supplemental thereto, shall be construed to extend to all of the offices, positions and employments mentioned in this section with the exception of the following: commissioners, executive director, assistant secretaries, chief inspector, assistant inspectors, and all special and part-time employees.

L.1940,c.17,s.4; amended 1951,c.311; 1969,c.76; 1974,c.181,s.4.



Section 5:5-25.1 - Regulations Relative To Commission Member, Employee.

5:5-25.1 Regulations relative to commission member, employee.

1. a. No member or employee of the commission shall hold any direct or indirect interest in, or be employed by, any applicant for or holder of a permit or license issued by the commission for a period of two years commencing at the termination of membership on or employment with the commission, except that a secretarial or clerical employee of the commission may accept such employment at any time after the termination of employment with the commission.

b.No member or employee of the commission shall represent any person or party other than the State before or against the commission with respect to any matter that was before the commission during the tenure of the commission member or employee of the commission for a period of two years from the termination of his or her office or employment with the commission.

L.2003,c.151,s.1.



Section 5:5-25.2 - Regulations Relative To Applicant For, Holder Of Permit Or License.

5:5-25.2 Regulations relative to applicant for, holder of permit or license.

2. a. No applicant for or holder of a permit or license issued by the commission shall employ or offer to employ, or provide, transfer or sell, or offer to provide, transfer or sell, any interest, direct or indirect, in any holder of a permit or license issued by the commission to a former member or employee of the commission restricted from such employment or interest pursuant to section 1 of this act, P.L.2003, c.151 (C.5:5-25.1).

b.The commission shall promulgate regulations establishing sanctions upon an applicant for or holder of a permit or license issued by the commission for a violation of this section.

L.2003,c.151,s.2.



Section 5:5-26 - Bond Of Executive Secretary And Other Employees

5:5-26. Bond of executive secretary and other employees
The executive director shall give bond to the State of New Jersey, with sufficient surety to be approved by the commission, in the sum of $50,000.00 conditioned that he will well and faithfully execute and perform the duties of his office according to the Constitution and the laws of this State, and such chief inspector, assistant secretaries, inspectors, clerks, stenographers and employees may, if the commission determine that it be necessary, give bond in such amount, as said commission may determine upon. Every such bond when duly executed and approved shall be filed in the office of the Secretary of State. The cost of any such bond so given as aforesaid shall be taken to be part of the necessary expenses of the commission.

L.1940, c. 17, p. 71, s. 5. Amended by L.1941, c. 137, p. 460, s. 3; L.1974, c. 181, s. 5, eff. Dec. 16, 1974.



Section 5:5-27 - Payments From Appropriations; Record Of Proceedings; Preservation Of Maps, Books, Etc.; Annual Report

5:5-27. Payments from appropriations; record of proceedings; preservation of maps, books, etc.; annual report
All such payments shall be made by the State Treasurer on warrant of the Comptroller of the Treasury after countersignature by the chairman of the commission. The secretary shall keep a record of all proceedings of the commission and shall preserve all maps, books, documents and papers belonging to the commission or entrusted to its care, and perform such other duties as the commission may prescribe. The commission shall make an annual report in writing to the Governor on or before the first day of January of each year and such additional reports as the Governor may from time to time request. The annual report shall include a statement of the receipts and disbursements of the commission and a summary of its activities, and any additional information and recommendations which the commission may deem of value or which the Governor may request.

L.1940, c. 17, p. 71, s. 7.



Section 5:5-28 - Books For Record Of Proceedings; Public Inspection; Reports; Record Of Yeas And Nays

5:5-28. Books for record of proceedings; public inspection; reports; record of yeas and nays
Said commissioners shall provide books to be kept apart and distinct from the records of any other State commission or department, and in said books keep a true, faithful and correct record of all proceedings, which shall be open to the public, and shall make complete reports of all of its proceedings to the Governor annually or more frequently if requested so to do by the Governor; provided, however, that financial and character reports of applicants for permits or licenses and statements of applicants for permits or licenses and similar information of a private nature may be kept in the confidential files of the commission.

The yeas and nays shall be taken and entered on the record of all proceedings of said commissioners upon any and all questions.

L.1940, c. 17, p. 72, s. 8.



Section 5:5-29 - Meeting Of Commission; Quorum

5:5-29. Meeting of commission; quorum
The commission shall meet at such time and places within the State of New Jersey as the commission shall determine. A majority of the commission shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the commission.

L.1940, c. 17, p. 72, s. 9.



Section 5:5-30 - Rules And Regulations For Conduct Of Horse Races; Rules And Regulations Of Jockey Club, National Steeplechase And Hunt Association And United States Trotting Association

5:5-30. Rules and regulations for conduct of horse races; rules and regulations of Jockey Club, National Steeplechase and Hunt Association and United States Trotting Association
The commission shall have full power to prescribe rules, regulations and conditions under which all horse races shall be conducted in the State of New Jersey under the provisions of this act, and may alter, amend, repeal and publish the same from time to time.

Every permit issued under this act shall contain a condition that all running races or race meetings conducted thereunder shall be subject to the reasonable rules and regulations from time to time prescribed by the Jockey Club, a corporation organized under the laws of the State of New York; that all steeplechase races, or steeplechases shall be subject to the reasonable rules and regulations from time to time prescribed by the National Steeplechase and Hunt Association, a corporation organized under the laws of the State of New York; that all harness races shall be subject to the reasonable rules and regulations from time to time prescribed by the United States Trotting Association organized under the laws of the State of Ohio. Any rule or regulation of such Jockey Club, National Steeplechase and Hunt Association or United States Trotting Association may be modified or abrogated by the said racing commission, upon giving such Jockey Club, National Steeplechase and Hunt Association or United States Trotting Association an opportunity to be heard.

L.1940, c. 17, p. 72, s. 10. Amended by L.1941, c. 137, p. 460, s. 4.



Section 5:5-31 - Removal Of Commissioner; Hearing; Subpoena; Fees, Review

5:5-31. Removal of commissioner; hearing; subpoena; fees, review
11. The Governor may remove any commissioner for inefficiency, neglect of duty or misconduct in office, giving to him a copy of the charges against him and an opportunity of being publicly heard in person or by counsel in his own defense, upon not less than fourteen days' notice either by personal service or registered mail.

The Governor shall have power to administer oaths and examine witnesses, and shall have the power to issue subpoenas to compel the attendance of witnesses and the production of all necessary reports, books, papers, documents, correspondence and other evidence at any designated place of hearing. The subpoenas shall be authenticated by the seal of the Governor, and any party to a proceeding before the Governor may secure from him subpoenas without charge. Misconduct on the part of a person attending a hearing or the failure of a witness when duly subpoenaed to attend, give testimony or produce any records, shall be punishable by the Superior Court in the county wherein the offense is committed in the same manner as such failure is punishable by that court in a case therein pending. The Governor shall certify such misconduct, failure to attend or produce records to the court.

The fees for the attendance of witnesses shall be the same as for the attendance of witnesses in other civil cases.

A person who, having been sworn or affirmed as a witness in any such proceeding, shall willfully give false testimony, shall be guilty of perjury.

The Governor, or any applicant, may in connection with any hearing before the Governor cause the deposition of witnesses within or without the State to be taken in the same manner as in civil actions in the Superior Court.

At the conclusion of such hearing, the Governor shall, within thirty days, make his findings.

If such commissioner shall be removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against such commissioner and his findings thereof, together with a complete record of the proceedings, and shall give notice of his findings to such commissioner forthwith.

The action of the Governor and the propriety thereof shall be subject to review by a proceeding in lieu of prerogative writ in the Superior Court.

L.1940,c.17,s.11; amended 1953,c.6,s.7; 1991,c.91,s.183.



Section 5:5-32 - Minimum Purse, Stake Or Reward

5:5-32. Minimum purse, stake or reward
No running race shall be authorized or permitted for a purse, stake, or reward of less than one thousand dollars ($1,000.00) (plate value, if any, shall be considered as a part of the purse, stake or reward). The commission may determine the minimum amount of the purses, stakes or rewards for harness racing.

L.1940, c. 17, p. 74, s. 12. Amended by L.1941, c. 137, p. 461, s. 5.



Section 5:5-33 - Licensure Of Horse Race Personnel

5:5-33. Licensure of horse race personnel
All parimutuel employees and all horse owners, riders, agents, trainers, starters, timers, judges, grooms, drivers, and others, acting in any capacity in connection with the training of the horses or the actual running of the races in any such race meeting may be licensed by the commission, pursuant to such rules and regulations as the commission may adopt. The commission shall have full power to prescribe rules, regulations and conditions under which all such licenses are issued in the State of New Jersey and to revoke or refuse to issue a license if in the opinion of the commission the revocation or refusal to issue such license is in the public interest; provided, however, that such rules, regulations and conditions shall be uniform in their application; and further provided that no fee shall be in excess of $50.00 for each license so granted.

L. 1940, c. 17, p. 74, s. 13. Amended by L. 1941, c. 137, p. 461, s. 6; L. 1974, c. 181, s. 8, eff. Dec. 16, 1974; L. 1985, c. 128, s. 1, eff. April 12, 1985.



Section 5:5-34 - Requirements For Licensure By Racing Commission.

5:5-34 Requirements for licensure by Racing Commission.

14. No person shall be licensed in any capacity whatsoever by the Racing Commission or employed in any capacity whatsoever at any place, track or enclosure where a horse race meeting is permitted who has been convicted of a crime involving moral turpitude. Each person seeking licensure or employment shall submit to the executive director the person's name, address and written consent for a criminal history record background check to be performed. The applicant shall submit to being fingerprinted in accordance with applicable State and federal laws, rules and regulations. The executive director is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. Upon receipt of such notification, the executive director shall make a determination regarding the person's eligibility for licensure or employment. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the executive director in the event a current or prospective licensee or employee, who was the subject of a criminal history record background check pursuant to this section, is convicted of a crime or offense in this State after the date the background check was performed.

L.1940,c.17,s.14; amended 2003, c.199, s.2.



Section 5:5-34.1 - Ownership Of Stock, Interest In Racing Corporation; Approval, Revocation, Criminal Record Background Check.

5:5-34.1 Ownership of stock, interest in racing corporation; approval, revocation, criminal record background check.

1.Whenever any association or corporation has been or shall be granted a permit to hold or conduct a horse race meeting, no person shall in any manner become the owner or holder, directly or indirectly, of any shares of stock or certificates or other evidence of ownership comprising a five percent or greater interest in such association or corporation without first having obtained the approval of the commission therefor; and the commission may, after hearing, revoke such permit granted to any corporation or association which shall register on its books in the name of any person its shares of stock or certificates or other evidence of ownership of any such interest in such association or corporation without the approval of the commission having first been obtained, or which shall knowingly permit a person to be directly or indirectly interested in these shares of stock or certificates or other evidence of ownership of any interest in such association or corporation without reporting the same to the commission. Whenever the commission shall give to any person its approval to own or hold these shares of stock or certificates or other evidence of ownership of any such interest in any such association or corporation, it shall by registered mail notify the secretary of such association or corporation of such approval; provided, however, that under no circumstances shall the commission give such approval to any person who has been convicted of a crime involving moral turpitude, or has violated any of the provisions of the racing laws of the State of New Jersey or any rule or regulation of the commission, or has at any time been denied a license or permit of any kind by the commission.

A person seeking approval of the commission to become the owner or holder, directly or indirectly, of any shares of stock or certificates or other evidence of ownership comprising a five percent or greater interest in such association or corporation shall submit the applicant's name, address, and written consent to the executive director for a criminal history record background check to be performed. The executive director is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. Upon receipt of such notification, the executive director shall make a determination regarding the eligibility of the current or prospective owner. The person seeking approval shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the executive director in the event the person seeking approval, who was the subject of a criminal history record background check pursuant to this section, is convicted of a crime or offense in this State after the date the background check was performed.

L.1946,c.167,s.1; amended 1954, c.238; 1983, c.254; 2003, c.199, s.3.



Section 5:5-35 - Officers, Directors Or Employees Of Permit Holder; Powers Of Commission

5:5-35. Officers, directors or employees of permit holder; powers of commission
The commission shall have no right or power to determine who shall be officers, directors or employees of any holder of a permit to conduct a horse race meeting, or the salaries thereof; provided, however, that the commission may compel the discharge of any official or employee of the holder of any such permit or any concessionaire who (1) shall fail or refuse for any reason to comply with the rules or regulations of the commission, (2) who in the opinion of the commission is guilty of fraud, dishonesty or incompetency, (3) has been convicted of a crime involving moral turpitude, or (4) shall fail or refuse for any reason to comply with any of the provisions of this act.

L.1940, c. 17, p. 75, s. 15.



Section 5:5-36 - Resident Employees

5:5-36. Resident employees
At least eighty-five per centum (85%) of the persons employed by any holder of a permit to conduct a horse race meeting or by any concessionaire at any place, track or enclosure where such a horse race meeting is permitted shall be residents of the State of New Jersey who have actually resided in this State for at least two years; provided, however, that jockeys, drivers or apprentices, exercise boys, owners, trainers, clockers and governing and managing officials and heads of departments of the track may be nonresidents of the State of New Jersey, and shall be excluded when computing the percentage of resident employees.

L.1940, c. 17, p. 75, s. 16. Amended by L.1941, c. 137, p. 462, s. 7.



Section 5:5-37 - Appointment Of Officials, Persons To Supervise Operation Of Mutuels

5:5-37. Appointment of officials, persons to supervise operation of mutuels
17. a. The commission shall appoint a State steward and two or more associate State stewards in the case of a running race meeting and a State steward, presiding judge, and two or more associate judges in the case of a harness race meeting, which stewards and judges shall meet qualifications and standards established by the commission in rules and regulations promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); and a State veterinarian and such associate State veterinarians as the commission deems necessary, who shall be licensed or approved to practice in this State by the State Board of Veterinary Medical Examiners, to serve at each horse race meeting held under a permit issued under this act. These officials shall devote full-time to their duties during each meeting at which they serve; shall be in the unclassified service under Title 11A (Civil Service) of the New Jersey Statutes and serve at the pleasure of the commission; and shall, where practicable, be rotated among the running race and harness tracks as appropriate. The compensation of these officials shall be fixed by the commission and shall be paid weekly by the holder of a permit at whose horse race track the officials shall serve. These officials shall have full and free access to any portion of the space or enclosure where such horse race meeting is held and shall have such powers and duties as the commission may from time to time delegate to them under the provisions of this act.

b. The commission shall employ persons to supervise the operation of mutuels at each horse race meeting held under a permit issued pursuant to P.L.1940, c.17 (C.5:5-22 et seq.). These employees shall be in the unclassified service under Title 11A (Civil Service) of the New Jersey Statutes. The compensation of these employees shall be paid by the commission, which shall be reimbursed by the permitholders at whose racetracks these persons serve. Such compensation shall be computed based on the number of days that each person has worked at each track and shall be remitted to the commission on a monthly basis. The persons employed by the commission to supervise the operation of mutuels shall have full and free access to any portion of the space or enclosure where such horse race meeting is held and shall have such powers and duties as the commission may from time to time delegate to them under the provisions of P.L.1940, c.17 (C.5:5-22 et seq.).

L.1940,c.17,s.17; amended 1985,c.128,s.2; 1992,c.120.



Section 5:5-38 - Application For Permit For Horse Race Meeting; Execution And Verification; Contents

5:5-38. Application for permit for horse race meeting; execution and verification; contents
Each person, partnership, association or corporation desiring to hold or conduct a horse race meeting within the State of New Jersey, during any calendar year, shall file with the commission an application for a permit to hold or conduct such horse race meeting. A separate application shall be filed for each horse race meeting which such applicant proposes to hold or conduct. Any such application, if made by an individual, shall be signed and verified under oath by such individual, and if made by two or more individuals or a partnership, shall be signed and verified under oath by at least two of such individuals, or members of such partnership, as the case may be. If made by an association or corporation, it shall be signed by the president or vice-president thereof, and attested by the secretary or assistant secretary under the seal of such association or corporation, if it has a seal, and shall also be verified under oath by one of the officers signing the same. Such application shall specify the name of the person, association or corporation making such application, and the post-office address of the applicant; and if applicant is a corporation or an association, the names and addresses of the directors thereof, and the name and address of each owner or holder, directly or indirectly, of any share of stock or certificate or other evidence of ownership of any interest in such corporation or association and if a partnership, the names and addresses of all partners, general or limited. If the applicant is a corporation, the name of the State of its incorporation shall be specified. Such application shall further specify the dates on which it is intended to conduct or hold such horse race meeting, the hours of each racing day between which it is intended to hold or conduct horse racing at such meeting, which shall be between the hours of 12 o'clock noon and 6 o'clock P.M., Eastern Standard Time (exclusive of Sundays, on which day no race meeting may be conducted), and the location of the place, track or enclosure where it is proposed to hold or conduct such horse race meeting. Such application shall be in such form and supply such data including a blueprint of track and specifications of surface of same and blueprint and specifications of buildings and grandstand applicant, as the commission shall prescribe, which said blueprints and specifications shall be subject to the approval of the commission. The commission shall furnish forms to be used in making such applications, and all applications shall be made on such forms.

All applications filed with the commission for permits to hold or conduct horse race meetings shall be available for public inspection at the commission's office during ordinary business hours.

L.1940, c. 17, p. 76, s. 18. Amended by L.1946, c. 170, p. 746, s. 1; L.1954, c. 239, p. 884, s. 1.



Section 5:5-38.1 - Special Permit For Horse Racing On The Beach Under Certain Circumstances.

5:5-38.1 Special permit for horse racing on the beach under certain circumstances.

1. a. Notwithstanding the provisions of section 1 of P.L.1949, c.26 (C.5:5-39.1) or any other law to the contrary, the commission may grant a special permit, to a permit holder in good standing authorized to conduct running races in this State, for the holding or conducting of a special running race meeting on a beach in an area that extends landward from the mean high water line of the ocean to either the vegetation line or a man-made feature generally parallel to the ocean, such as a retaining structure, seawall, bulkhead, road, or boardwalk. A special permit granted pursuant to this subsection shall be subject to the jurisdiction of the commission.

b.The commission may grant only one special permit pursuant to subsection a. of this section per calendar year, which shall be valid only for the calendar year in which it is issued. Any running race permit holder in good standing may apply for the special permit. The number of racing days authorized pursuant to the special permit shall not exceed two days in a calendar year. Any racing day that is run pursuant to the special permit shall count toward the total number of racing days allotted to the running race permit holder.

c.A permit holder that is granted a special permit pursuant to this section shall keep and maintain separate books and records for the special running race meeting to the same extent as is required of a permit holder and shall file such report and audits as may otherwise be required on or before such date as the commission may designate.

d.Sums in the parimutuel pools shall be distributed as if the special running race meeting is held at the location for which the special permit holder holds a running race permit, as provided in chapter 5 of Title 5 of the Revised Statutes.

e.No running race permit holder may be granted a special permit pursuant to subsection a. of this section to hold or conduct a special running race meeting on a beach located within twenty-five miles of any racetrack authorized to conduct running races unless the permit holder authorized to conduct running races at that racetrack consents in writing to the special running race meeting.

f.Notwithstanding the provisions of any other law to the contrary, simulcasting of a special running race meeting authorized by this section shall be conducted as if the special running race meeting is held at the location for which the special permit holder holds a running race permit, except that the special permit holder may also transmit the simulcast signal to the racetrack for which the special permit holder holds a running race permit. The simulcasting within this State of a special running race meeting authorized by this section shall not require the consent of any horsemen's organization and shall be made available at the industry standard rate. Upon application to and approval by the commission, the holder of a special permit granted pursuant to subsection a. of this section may transmit simulcast horse races of the special running race meeting to any facility outside of New Jersey with which the special permit holder has entered into an agreement.

g.Nothing in this section shall be construed to prohibit the commission from granting a special permit pursuant to subsection a. of this section to a running race permit holder that holds a special permit pursuant to subsection a. of section 2 of P.L. , c. (C. ) (pending before the Legislature as this bill).

L.2013, c.163, s.1.



Section 5:5-38.2 - Issuance of special horse racing permit for certain special steeplechase races, wagering, simulcasting.

5:5-38.2 Issuance of special horse racing permit for certain special steeplechase races, wagering, simulcasting.
1. a. Notwithstanding the provisions of section 1 of P.L.1949, c.26 (C.5:5-39.1) or any other law to the contrary, the commission may grant a special permit, to a permit holder in good standing authorized to conduct running races in this State, for the holding or conducting of a special steeplechase race meeting at a location other than a racetrack, provided that the special steeplechase race meeting is conducted in conjunction with an organization that has experience conducting steeplechase races pursuant to section 54 of P.L.1940, c.17 (C.5:5-74), and provided that the special steeplechase race meeting is recognized by the National Steeplechase and Hunt Association. A special permit granted pursuant to this subsection shall be subject to the jurisdiction of the commission.

b. The commission may grant only one special permit pursuant to subsection a. of this section per calendar year, which shall be valid only for the calendar year in which it is issued. Any running race permit holder in good standing may apply for the special permit. The number of racing days authorized pursuant to the special permit shall not exceed two days in a calendar year. Any racing day that is run pursuant to the special permit shall count toward the total number of racing days allotted to the running race permit holder.

c. A permit holder that is granted a special permit pursuant to this section shall keep and maintain separate books and records for the special steeplechase race meeting to the same extent as is required of a permit holder and shall file such report and audits as may otherwise be required on or before such date as the commission may designate.

d. Sums in the parimutuel pools shall be distributed as if the special steeplechase race meeting is held at the location for which the special permit holder holds a running race permit, as provided in chapter 5 of Title 5 of the Revised Statutes, except that the special permit holder may enter into a contractual agreement with the organization with which the permit holder is conducting the special steeplechase race meeting providing for the distribution of money that would otherwise statutorily be distributed to the permit holder.

e. Notwithstanding the provisions of any other law to the contrary, simulcasting of a special running race meeting authorized by this section shall be conducted as if the special running race meeting is held at the location for which the special permit holder holds a running race permit, except that the special permit holder may also transmit the simulcast signal to the racetrack for which the special permit holder holds a running race permit. The simulcasting within this State of a special running race meeting authorized by this section shall not require the consent of any horsemen's organization and shall be made available at the industry standard rate. Upon application to and approval by the commission, the holder of a special permit granted pursuant to subsection a. of this section may transmit simulcast horse races of the special running race meeting to any facility outside of New Jersey with which the special permit holder has entered into an agreement.

f. Notwithstanding the provisions of section 1 of P.L.1949, c.26 (C.5:5-39.1), the conduct of a steeplechase race meeting as provided under this section, which shall not exceed two days in a calendar year, shall not require approval by the legal voters of the county or the municipality where the race is to be held, but the governing body of the municipality may object to the issuance of the special permit in accordance with this subsection. Prior to granting a special permit pursuant to subsection a. of this section, the commission shall provide written notice to the governing body of the municipality where the special steeplechase race meeting is to be held. The governing body may object to the issuance of the special permit by passing a resolution within 30 days of receipt of the notice and by transmitting a copy of the resolution to the commission, in which case the special permit shall not be issued. If the governing body does not object by passing a resolution within 30 days of receipt of the notice, the commission may grant the special permit.

L.2016, c.54, s.1.



Section 5:5-39 - Deposit Required With Application; Return To Applicant

5:5-39. Deposit required with application; return to applicant
With such application there shall be delivered to the secretary of the commission a certified check or bank draft payable to the order of the commission in the sum of ten thousand dollars ($10,000.00), which sum shall be returned to the applicant if the permit is refused, or when and if, after obtaining a permit, such applicant shall have made all of the payments due and payable hereunder and shall have conducted the meetings on the dates allotted by the commission.

L.1940, c. 17, p. 77, s. 19.



Section 5:5-39.1 - Filing Of Application; Hearing; Advertisement; Provisional Permit; Vote On Question

5:5-39.1. Filing of application; hearing; advertisement; provisional permit; vote on question
Any original application for a permit to hold or conduct a horse race meeting shall be filed with the commission prior to August 1 of any year. An application shall be deemed to be original when filed each time before any such permit has been finally granted to the applicant to hold or conduct a horse race meeting for the first year.

Within 15 days after the filing of any such original application, the commission shall determine whether the same is in due form and meets the requirements of law in all respects; and upon being satisfied thereof, the commission shall forthwith appoint a time, not later than September 15 next, when a public hearing shall be held on such application within the county wherein it is proposed to conduct the race meeting for which the permit is sought, and shall cause a display advertisement, approximately 11 inches by 8 inches in size, to be published at least once in a daily newspaper, and at least once in a weekly newspaper, published, or circulated if none be published, in said county. Such advertisement shall be so published at least 15 days before the date of such public hearing, and shall contain sufficient information to apprise the public as to the purpose of such hearing, the time and place thereof, and the nature of the permit applied for. Such advertisement shall be prepared and placed by the commission but shall be paid for by the applicant. If, after such public hearing, the commission shall act favorably on such application, its determination shall be to the effect that a permit to hold or conduct a running race meeting or a harness race meeting, as the case may be, is provisionally granted pending approval thereof by the legal voters of the county and of the municipality in which it is proposed to hold or conduct such race meeting.

Thereupon, but not less than 30 days before the next ensuing general election, the commission shall in writing certify to the county clerk of the county in which it is proposed to hold or conduct such horse race meeting that such permit has been so provisionally granted; and such county clerk shall cause to be printed, in the same manner as all other public questions to be submitted to the voters are by law required to be printed, upon each sample ballot and each official ballot to be used in such county at the next ensuing general election, the following question:

"Shall (insert running race meetings or harness race meetings, as the case may be) be permitted in the county of (insert name of county)?"

When duly voted upon, said public question shall be deemed to be approved only if a majority of the votes cast thereon by the legal voters of the county and also a majority of the votes cast thereon by the legal voters of the municipality in which it is proposed to hold or conduct such horse race meeting, shall have been cast in favor thereof; and in the event the majority of votes cast thereon in the county and also in the municipality shall have been cast in favor of said public question, the commission shall, at its next meeting to be held for the consideration of applications for dates for horse race meetings after the first year filed prior to October 15 proceed with the application upon which the permit was provisionally granted, in the manner provided by law for the allotment of racing dates for the ensuing year and for the subsequent granting or issuance of a permit to hold or conduct a horse race meeting as authorized by law.

In the event a majority of the votes cast on said public question in the county or in the municipality shall have been cast against said public question, the commission shall in writing notify the applicant that the permit provisionally granted is canceled and thenceforth shall be of no effect, and no permit to conduct or hold any horse race meeting, of the nature designated in the public question so voted upon, in the same county shall be granted unless and until, after a new application filed and public hearing held after public notice and permit provisionally granted (following the procedure hereinabove specified), the same public question shall again have been submitted to the legal voters of the county, and a majority of the votes cast thereon in the county and also in the municipality in which it is proposed to hold or conduct such horse race meeting shall have been cast in favor thereof; provided, however, that the same public question shall not be submitted to the legal voters of the same county oftener than once in 5 years.

The votes cast for or against said public question, whenever it shall appear upon the ballot at any general election, shall be counted and the result thereof returned by the election officials and a canvass of such election had and announced in the manner now provided by law; but the result in each municipality shall be separately tabulated in such return.

L.1949, c. 26, p. 82, s. 1. Amended by L.1972, c. 23, s. 1, eff. May 15, 1972.



Section 5:5-40 - Deduction From Deposit Of Deficiency In Payments

5:5-40. Deduction from deposit of deficiency in payments
In the event such permit holder does not make all the payments due and payable hereunder, to the extent of such failure to pay, there shall be deducted from such ten thousand dollars ($10,000.00) sufficient to pay any such deficiency.

L.1940, c. 17, p. 77, s. 20.



Section 5:5-41 - Forfeiture Of Deposit

5:5-41. Forfeiture of deposit
In the event of the failure of any permit holder to run horse races on the dates allotted by the commission through the fault or neglect of such permit holder, said sum of ten thousand dollars ($10,000.00) shall be forfeited to the account of said commission.

L.1940, c. 17, p. 77, s. 21.



Section 5:5-42 - Return Of Deposit When Horse Race Meeting Not Held; Conditions

5:5-42. Return of deposit when horse race meeting not held; conditions
If for any reason or cause beyond the control of and through no fault or neglect of any holder of a permit and while such holder of a permit is not in default in the payment of any fee or other obligation required to be paid to the commission under the provisions of this act it should become impossible or impracticable in the opinion of the commission to conduct the horse race meeting for which such permit was issued, the commission at the request of such permit holder and upon proper showing shall return to such permit holder the sum of ten thousand dollars ($10,000.00) deposited by such permit holder in conformity with this act at the time of filing his application for a permit.

L.1940, c. 17, p. 77, s. 22.



Section 5:5-43 - Applications For Racing Dates; Time For Filing And Action Thereon; Allotments; Hearings; Form Of Applications

5:5-43. Applications for racing dates; time for filing and action thereon; allotments; hearings; form of applications
All applications for dates for horse race meetings after the first year shall be filed with the commission prior to October 15 of each year and shall be acted upon by the commission at a meeting of the commission to be held not later than December 1 of the same year. At such meeting so held the commission shall act upon all applications filed with it prior to October 15 of such year and shall allot to the respective applicants, subject as hereinbefore and hereinafter stated, racing dates for the ensuing year. In making such allotment of racing dates, the commission shall endeavor to allot to each applicant, subject to the restrictions herein provided, the dates requested in the respective applications so filed by such applicant, after giving due consideration to all of the factors involved and the interests of such respective applicants and the public. Any applicant whose application has been filed prior to October 15 may be present in person or by agent or counsel and be heard by the commission with respect to such allotment or allotments at the meeting of the commission to be held prior to December 1 of the same year. In the event any such application is filed with the commission on or after October 15 of any year, the commission shall act upon the same at a meeting of the commission to be held not later than 60 days following the filing of such application; and any licensee or applicant may be present in person or by agent or counsel and be heard at such meeting of the commission with respect to such application or applications. The commission shall prescribe forms to be used in making such applications and all applications shall be made on the forms prescribed by the commission.

L.1940, c. 17, p. 78, s. 23. Amended by L.1949, c. 26, p. 85, s. 2; L.1972, c. 23, s. 2, eff. May 15, 1972.



Section 5:5-43.2 - Allotment Of Racing Days.

5:5-43.2 Allotment of racing days.

3.Notwithstanding any other law to the contrary, the commission may allot racing dates for a period of not more than six calendar years.

L.2003,c.151,s.3.



Section 5:5-44 - Renewal Of Permit For Horse Race Meeting; Additional Racing Days

5:5-44. Renewal of permit for horse race meeting; additional racing days
a. In the event any person, partnership, association, corporation or public body corporate and politic is granted a permit under this act to conduct a race meeting pursuant to provisions thereof, such permit shall be renewed upon application of the permitholder yearly for the next succeeding 10 years, for the same dates allotted to such permitholder during the preceding year, where it is in the public interest to do so, or for such other dates, not exceeding 75 racing days in the aggregate for running racing and not exceeding 100 days in the aggregate for harness racing, as the commission shall designate; provided, however, that should any permitholder reject any or all of the days to which they are entitled, the commission may allot them, or any of them, among the remaining permitholders. Such allotment shall be on a basis which in the discretion of the commission appears most appropriate for the purpose of providing continuity of racing in the State; and provided, further, that such permitholder has not violated any of the provisions of this act.

b. In addition to the racing days aforesaid, the commission shall allot equally among the four running racing permitholders an additional 100 racing days. The commission may also allot among the harness racing permitholders an additional 200 days, in any proportion it deems fit where it is in the public interest to do so. For purposes of this section, the term public interest shall include the following factors: (1) Protecting the State's revenues from racing and generating additional revenues to the State, its agencies and subdivisions; (2) Providing for continuity of racing and year-round racing so as to promote the racing industry and maintain and enhance the employment which it provides in this State; (3) Providing a recreational opportunity for residents in the several areas of the State where licensed tracks are situate; (4) Maintaining and improving this State's competitive position with regard to neighboring racing states.

c. In the event any permitholder should reject any or all of the days to which they are entitled or which they are allotted by the commission, the commission may allot those days, or any of them, among the remaining permitholders. Such allotment shall be on a basis which in the discretion of the commission appears most appropriate for the purpose of providing continuity of racing in the State and where the commission finds such allotment to be in the public interest; and provided, further, that such permitholder has not violated any of the provisions of this act.

L.1940, c. 17, p. 79, s. 24. Amended by L.1941, c. 137, p. 462, s. 8; L.1952, c. 125, p. 469, s. 1; L.1962, c. 17, s. 1; L.1963, c. 35, s. 1, eff. May 13, 1963; L.1967, c. 66, s. 1, eff. May 23, 1967; L.1968, c. 65, s. 1, eff. June 18, 1968; L.1974, c. 149, s. 1, eff. Jan. 1, 1975; L.1975, c. 327, s. 1; L.1980, c. 25, s. 1.



Section 5:5-44.1 - Applicability Of Amendatory And Supplemental Act Of 1963

5:5-44.1. Applicability of amendatory and supplemental act of 1963
The provisions of this amendatory and supplemental act shall be applicable to race meetings held in 1963. In order to effectuate the intent of this legislation that the commission should be authorized to allot the additional racing days for running racing herein authorized among the existing permit holders during the year 1963 and thereafter, the provisions of the act to which this act is a supplement relative to the time for filing applications for horse race meetings, and for commission action with respect to such applications, and such other provisions shall be inconsistent with the intent and purpose of this act shall be inoperative as to the allotment of such additional days during 1963.

L.1963, c. 35, s. 6, eff. May 13, 1963.



Section 5:5-44.2 - Charity Racing Days For The Developmentally Disabled

5:5-44.2. Charity racing days for the developmentally disabled
Each holder of a permit to hold or conduct horse race meetings shall, with the approval of the New Jersey Racing Commission, be allotted 3 racing days in addition to the days authorized by the New Jersey Racing Commission pursuant to P.L.1940, c. 17 (C. 5:5-22 et seq.); provided, however, that should any permit holder reject the additional days, the commission may allot them among the remaining permit holders, and provided further that the provisions of this section shall not apply where to do so would require the breach of an agreement entered into by the commission. Said additional days shall be known as "Charity Racing Days for the Developmentally Disabled."

L.1977, c. 200, s. 1, eff. Jan. 1, 1977. Amended by L.1983, c. 20, s. 1, eff. Jan. 21, 1983.



Section 5:5-44.3 - Distribution Of State Share

5:5-44.3. Distribution of State share
2. All moneys received by the commission, pursuant to section 46 of P.L.1940, c.17 (C.5:5-66), section 2 of P.L.1984, c.236 (C.5:5-66.1), section 5 of P.L.1982, c.201 (C.5:5-98), or section 7 of P.L.1971, c.137 (C.5:10-7), as its share of the total contributions to all parimutuel pools conducted or made on the additional racing days hereinbefore provided for shall be distributed to the organizations and in the amounts designated by the New Jersey State Developmental Disabilities Council, created pursuant to Executive Order Number 20 of 1971, as modified pursuant to Executive Order Number 49 of 1973 and Executive Order Number 42 of 1976, as hereinafter prescribed.

L.1977,c.200,s.2; amended 1983,c.20,s.2; 1993,c.353,s.1.



Section 5:5-44.4 - Determination Of Organizations To Receive Moneys By Developmental Disabilities Council.

5:5-44.4 Determination of organizations to receive moneys by developmental disabilities council.

3.The New Jersey State Developmental Disabilities Council shall determine annually which organizations in New Jersey shall receive the moneys to be distributed pursuant to section 2 of this supplemental act; provided, however, that such organizations shall be nonprofit organizations which expend funds for direct services in full-time programs to New Jersey residents who are developmentally disabled, and provided further, however, that each such organization shall be affiliated with a national organization of the same type and purpose. As used herein, "developmentally disabled" means a disability of a person which (1) is attributable to:

(a)an intellectual disability, cerebral palsy, epilepsy or autism;

(b)any other condition found to be closely related to an intellectual disability because such condition results in impairment of general intellectual functioning or adaptive behavior similar to impairment resulting from an intellectual disability or which requires treatment and services similar to those required for an intellectual disability; or

(c)dyslexia resulting from a disability described in subparagraphs (a) and (b);

(2)originates before such person attains age 18;

(3)has continued or can be expected to continue indefinitely; and

(4)constitutes a substantial handicap to such person's ability to function normally in society.

L.1977, c.200, s.3; amended 2010, c.50, s.2.



Section 5:5-44.5 - Annual Allocation Of Amounts To Each Eligible Organization

5:5-44.5. Annual allocation of amounts to each eligible organization
The New Jersey State Developmental Disabilities Council shall allocate annually the amount each eligible organization shall receive. Such allocation shall be made in the following manner: one-half of the total amount available for distribution shall be distributed proportionally among the eligible organizations on the basis of the officially accepted incident rate of each type of disability in relation to the total number of developmentally-disabled residents of this State; and one-half shall be distributed proportionally among the eligible organizations on the basis of the number of developmentally-disabled residents of this State who are served by each organization in relation to the total number of developmentally-disabled residents of this State who are served by all such organizations.

L.1977, c. 200, s. 4, eff. Jan. 1, 1977.



Section 5:5-44.6 - Books And Records; Annual Audit; Access For Examination

5:5-44.6. Books and records; annual audit; access for examination
The New Jersey State Developmental Disabilities Council shall keep books and records to clearly show the number of children and adults served by the organizations receiving moneys under the provisions of this act and shall submit no later than December 15 of each year said books and records to the Office of Fiscal Affairs for a complete audit by said office. The Office of Fiscal Affairs shall at all reasonable times have access to said books and records of the council for the purpose of examining and checking the same and ascertaining whether or not the bases prescribed in this supplemental act for the distribution of the moneys received pursuant to this supplemental act have been correctly applied. Any organization which has received more than the amount to which it is entitled shall refund the amount in excess, and said amount shall be distributed among the remaining eligible organizations in the manner prescribed in this supplemental act.

L.1977, c. 200, s. 5, eff. Jan. 1, 1977.



Section 5:5-44.8 - "Charity Racing Day For Backstretch Benevolency Programs," Fund

5:5-44.8. "Charity Racing Day for Backstretch Benevolency Programs," fund
1. a. The New Jersey Racing Commission shall designate one of the racing days authorized each year to a holder of a permit to hold or conduct a horse race meeting pursuant to P.L.1940, c.17 (C.5:5-22 et seq.) as "Charity Racing Day for Backstretch Benevolency Programs" or shall allot to each such permit holder one additional racing day to be known as "Charity Racing Day for Backstretch Benevolency Programs."

b. All moneys received by the commission as its share of the total contributions to all parimutuel pools conducted or made on the racing day designated or allotted pursuant to subsection a. of this section shall be deposited in a separate fund to be known as the Backstretch Benevolency Programs Fund, which is hereby created in the Department of the Treasury. The moneys in the fund shall be appropriated exclusively to the commission to be used by it to fund programs which promote the health, safety, or welfare of backstretch employees. As used in this subsection, "backstretch employee" means any person employed at a racetrack as a stable hand, groom, walker or exerciser or in any similar position designated by the commission which involves the handling or care of horses.

L.1993,c.15,s.1.



Section 5:5-44.8A - Penalty Deposited In Backstretch Fund

5:5-44.8a. Penalty deposited in Backstretch Fund
1. Notwithstanding the provisions of any other law to the contrary, whenever the New Jersey Racing Commission imposes a monetary penalty on any licensee for a violation of the provisions of P.L.1940, c.17 (C.5:5-22 et seq.), or any regulation promulgated thereunder, the penalty shall be deposited in the Backstretch Fund established pursuant to subsection b. of section 1 of P.L.1993, c.15 (C.5:5-44.8).

L.1995,c.15.



Section 5:5-44.9 - "Charity Racing Day For The Horse Park Of New Jersey And For The Care Of Retired Horses", Designated

5:5-44.9 "Charity Racing Day for the Horse Park of New Jersey and for the Care of Retired Horses", designated
1. a. The New Jersey Racing Commission shall designate one of the racing days authorized each year to a holder of a permit to hold or conduct a horse race meeting pursuant to P.L.1940, c.17 (C.5:5-22 et seq.) as "Charity Racing Day for the Horse Park of New Jersey and for the Care of Retired Horses" or shall allot to each such permit holder one additional racing day to be known as "Charity Racing Day for the Horse Park of New Jersey and for the Care of Retired Horses."

b. All moneys received by the commission as its share of the total contributions to all parimutuel pools conducted or made on the racing day designated or allotted pursuant to subsection a. of this section shall be deposited in a separate fund to be known as the Horse Park of New Jersey and the Care of Retired Horses Fund, which is hereby created in the Department of the Treasury. Fifty percent of the moneys in the fund shall be appropriated to the Department of Agriculture to be used as a grant to the Horse Park of New Jersey, and 50% shall be appropriated to the Department of Agriculture for grants to organizations which care for retired racehorses.

L.1997,c.80,s.1.



Section 5:5-45 - Meetings On Not More Than Certain Number Of Tracks; Conflict In Dates

5:5-45. Meetings on not more than certain number of tracks; conflict in dates
Permits shall be granted by the commission to operate a running race meeting on not more than three tracks and harness race meetings on not more than four tracks. No person, partnership, association or corporation shall be granted a permit to operate a harness race meeting on any day or days for which a prior permit holder has been granted a permit to conduct a harness race meeting located within twenty-five miles of any track already licensed without the consent of such prior licensee.

L.1940, c. 17, p. 79, s. 25. Amended by L.1941, c. 137, p. 463, s. 9; L.1949, c. 26, p. 86, s. 3; L.1953, First Sp.Sess., c. 445, p. 2435, s. 1.



Section 5:5-46 - Notice Of Allotment Of Racing Dates; Acceptance; Bond Or Deposit

5:5-46. Notice of allotment of racing dates; acceptance; bond or deposit
At the time of allotting any racing dates to any applicant, the commission shall notify such applicant of the dates allotted which notice shall be in writing and sent by registered mail addressed to such applicant at the address stated in his application, and shall be mailed on the date such allotment is so made. Each applicant so notified shall within 10 days after the mailing of such notice of allotment or within such period of time as the commission shall otherwise direct, comply with the following conditions:

(1) File with the commission an acceptance of such allotment in the form prescribed by the commission;

(2) Execute and deliver to it in case of running and harness races a bond, payable to the State of New Jersey, in such amount as the commission shall direct which shall be sufficient to secure payment to the commission of the amounts of contributions to parimutuel pools and breaks required to be paid to the commission every seventh day of every race meeting, with sufficient surety or sureties to be approved by the commission and conditioned for the payment of all sums due and payable as in this act provided and for the observance in all respects of the provisions of this act. In lieu of any such bond there may be delivered to the commission for deposit negotiable securities in such amount as the commission shall direct as security for said payments.

L.1940, c. 17, p. 79, s. 26. Amended by L.1941, c. 137, p. 463, s. 10; L.1971, c. 85, s. 2, eff. April 8, 1971.



Section 5:5-47 - Permits; Issuance; Limitations; Qualifications

5:5-47. Permits; issuance; limitations; qualifications
Upon compliance with the foregoing conditions, the commission shall issue a permit to such applicant to hold or conduct such horse race meeting as authorized by this act. Such permit shall specify the person, partnership, association or corporation to whom the same is issued; the dates upon which such horse race meeting is to be held or conducted; the hours of such days between which such horse racing will be permitted, which shall be in between the hours during which the conduct of racing is authorized by law, the location of the place, track or enclosure at, on or within which said horse race meeting is to be held or conducted; and shall acknowledge receipt of the payment of the deposit and the filing of the bond provided for in this act. The commission may in its discretion authorize a permit holder to conduct the horse race meeting for which it has been issued a permit, or a portion thereof, at a place, track or enclosure owned or operated by another permit holder upon application therefor made by both said permit holders, subject to such terms, conditions, and requirements as the commission shall direct. No permit shall be issued to permit running racing on any track that is less than 1 mile in circumference nor harness racing on any track that is less than 1/2 mile in circumference. No such permit shall be transferable nor shall it apply to any place, track or enclosure other than the one specified therein unless otherwise directed by the commission. No such permit shall be issued so as to permit horse racing at any place, track or enclosure except on Mondays through Fridays between the hours of 12 noon and 1 a.m. the following day and on Saturdays between the hours of 12 noon and 12 midnight. No permit shall be granted under this act to any person, partnership, association or corporation so as to permit more than 75 horse racing days in the aggregate in any 1 calendar year for running races, except as otherwise provided for herein, nor more than 100 racing days in the aggregate in any 1 calendar year for harness races; nor shall any permit be granted to the same person, partnership, association or corporation for the holding or conducting of a horse race meeting except at one track, place or enclosure in this State, unless otherwise directed by the commission. No such permit shall be issued to any person, partnership, association or corporation that is in any way in default in the payment of any obligation or debt due to the State of New Jersey under the provisions of this act, nor shall any permit be issued to any corporation under the provisions of this act unless said corporation be organized under and by virtue of the laws of the State of New Jersey, nor shall any permit be issued to any applicant who shall be deemed by said commission not to be of sufficient financial integrity and moral responsibility to hold a horse race meeting conducive to the best interests of legitimate racing.

L.1940, c. 17, p. 80, s. 27. Amended by L.1941, c. 137, p. 464, s. 11; L.1952, c. 125, p. 470, s. 2; L.1962, c. 17, s. 2; L.1963, c. 35, s. 2; L.1967, c. 66, s. 2, eff. May 23, 1967; L.1968, c. 65, s. 2, eff. June 18, 1968; L.1971, c. 85, s. 3, eff. April 8, 1971; L.1972, c. 23, s. 3, eff. May 15, 1972; L.1974, c. 149, s. 2, eff. Jan. 1, 1975.



Section 5:5-47.1 - Emergency Permit

5:5-47.1. Emergency permit
In the event that any licensed race meeting cannot be held or completed at the time prescribed by the license for the holding thereof, because of the occurrence of an event beyond the permit holder's control, such as a fire, hurricane, tornado or other catastrophe, the permit holder shall be entitled to an emergency permit to hold or complete the said race meeting at any other available race track, upon such terms and conditions as shall be fixed by the New Jersey Racing Commission.

L.1952, c. 222, p. 758, s. 2.



Section 5:5-48 - Admission Of Spectators; Fees; Admission Tax; Free Passes

5:5-48. Admission of spectators; fees; admission tax; free passes
Every permit that shall be granted for the holding of a horse race meeting shall be upon the express condition and agreement that no person shall be admitted as a spectator without the payment of an admission fee in such amount as the permit holder may determine but in no event less than the price to be from time to time established by the commission, plus an admission tax of $0.05 per person for every paid admission, and that no free passes shall be issued except to the commissioners, employees of the commission, employees of the permit holders engaged in and about the operation of the permit holder's track, the owners of horses actually racing, their actual employees, and duly accredited members of the press; should the permit holder desire to issue free passes for admission to a horse race meeting other than those herein specified it shall be done only upon the approval of the commission.

The permit holder shall, at the same times payments are made to the commission pursuant to section 46 (C. 5:5-66), pay to the State Treasurer for deposit in an account to be known as a Local Expense Fund, hereby created, amounts collected by reason of the collection of an admission tax imposed by ordinance adopted pursuant to this section, which receipts shall be distributed as shall be provided by law.

The admission tax authorized under this section shall not be imposed, charged or collected except pursuant to an ordinance adopted by the governing body of the municipality in which the race meeting is held or, if the said race meeting is held at a site comprising parts of two or more municipalities, by substantially similar ordinances adopted by the governing bodies of each such municipality. Such ordinance or ordinances shall set forth the intention of the municipality that the admission tax authorized under this section shall be imposed at every race meeting held in the municipality subsequent to the adoption thereof, and shall remain in effect until repealed by the governing body. An admission tax imposed pursuant to similar ordinances adopted by two or more governing bodies shall remain in effect until the said ordinances have been repealed by all of them.

L.1940, c. 17, p. 81, s. 28. Amended by L.1974, c. 181, s. 2, eff. Dec. 16, 1974.



Section 5:5-48.1 - Local Expense Fund; Distribution

5:5-48.1. Local expense fund; distribution
Moneys deposited in the local expense fund created pursuant to section 28 of P.L.1940, c. 17 (C. 5:5-48) as amended by section 2 of P.L.1974, c. 181 shall be held for distribution to those municipalities at or in reasonable proximity to the site of race meetings, and which, in the determination of the commission, have incurred expenses as a result of said meetings, in accordance with the following:

a. The commission shall notify said municipalities of their eligibility for a share of said moneys;

b. Thereupon, said municipalities may submit claims setting forth the nature of the services performed and the amount expended for said services;

c. The commission shall evaluate and determine the validity of the claims based upon reasonable increases to said municipalities in police, fire and court costs, and the costs of other municipal services;

d. The commission shall distribute the moneys deposited in the fund to each municipality to the extent said moneys are available, and if not, then in the proportion that the valid claim bears to the total valid claims so submitted; and

e. Distributions shall be made to a municipality at or in reasonable proximity to the site of a race meeting from only those moneys deposited in the fund by the racing permit holders conducting the race meeting.

Distribution of moneys in the fund shall be subject to the approval of the State Treasurer.

Moneys undistributed in any year shall remain in the fund which shall continue from year to year.

L.1977, c. 313, s. 1, eff. Jan. 6, 1978.



Section 5:5-49 - Running Race Permitholder; One Race Per Day Limited To Registered New Jersey Bred Foals

5:5-49. Running race permitholder; one race per day limited to registered New Jersey bred foals
Every running race permitholder shall program to run at least one race per day which shall be limited to registered New Jersey bred foals. These races shall provide opportunities for all classes of horses to participate and shall carry a purse 25% higher than corresponding open races. If in the opinion of the commission sufficient competition cannot be had among such class of horses, said race may be eliminated for said day and a substitute race provided instead.

L.1940, c. 17, p. 81, s. 29. Amended by L.1981, c. 118, s. 1, eff. April 9, 1981.



Section 5:5-50 - Permit And Compliance With Statute As Condition Precedent To Horse Race Meeting

5:5-50. Permit and compliance with statute as condition precedent to horse race meeting
No person, partnership, association or corporation shall hold or conduct, or assist, aid or abet in holding or conducting any meeting within the State of New Jersey whereat horse race meetings shall be permitted for any stake, purse or reward whereat pari-mutuel betting is licensed, except and unless such person, partnership, association or corporation shall first comply with the provisions of this act and be granted a permit by the commission to conduct a horse race meeting as provided by this act.

L.1940, c. 17, p. 81, s. 30.



Section 5:5-51 - Races Or Meetings Subject To Rules, Regulations And Conditions; Revocation Or Refusal Of Permits And Licenses; Notice; Hearing

5:5-51. Races or meetings subject to rules, regulations and conditions; revocation or refusal of permits and licenses; notice; hearing
All horse races or horse race meetings conducted under any such permit and all licenses issued shall be subject to the rules, regulations and conditions from time to time prescribed by the commission, and every permit to conduct a horse race meeting and all licenses issued by the commission shall contain such recital as a condition therein and shall be revocable by the commission for any violation thereof or of any of the provisions of this act. The commission shall forthwith, after it has refused or revoked any such permit or license or taken such other action, give notice thereof to the party against whom any such action has been taken, in writing, addressed to the party or parties affected, at its or their addresses as stated in the last application filed with the commission. In case any permit or license is revoked by the commission or in case any applicant is aggrieved at the action of the commission, the party or parties affected by said revocation or action shall be entitled to a hearing in the manner hereinafter provided.

L.1940, c. 17, p. 82, s. 31.



Section 5:5-52 - Hearing On Revocation Or Refusal Of Permits Or Licenses; When Revocation Or Suspension Effective

5:5-52. Hearing on revocation or refusal of permits or licenses; when revocation or suspension effective
Such person feeling aggrieved may within three days after service of such notice of the action of the commission request a hearing by petition in writing, which hearing shall be held within four days after such petition has been served upon the chairman or secretary of the commission. In case of a revocation of a permit for a horse race meeting, it shall not be deemed to be in effect until after such hearing shall have taken place and the commission shall have affirmed its order of revocation; provided, however, a license of any pari-mutuel employee and all horse owners, riders, agents, trainers, stewards, timers, judges, grooms, and others, acting in any capacity in connection with the training of the horses or the actual running of the horse races in any such horse race meeting may be suspended pending such hearing by one or more of the members of the commission for violation of any provision of this act or of any rule or regulation of the commission.

L.1940, c. 17, p. 82, s. 32.



Section 5:5-53 - Place Of Hearing; Service Of Notice; Continuance; Evidence; Record Of Case; Counsel

5:5-53. Place of hearing; service of notice; continuance; evidence; record of case; counsel
Such hearing by the commission shall be held at such place in the State of New Jersey as the commission may designate, and any notice herein provided for shall be served by mailing the same postage prepaid by registered mail to the party or parties affected. Any such notice so mailed shall be deemed to have been served on the secular day next following the date of said mailing. The commission may continue such hearing from time to time for the convenience of all parties or for a more thorough investigation and in conducting such hearing shall not be bound by technical rules of evidence, but all evidence offered before the commission shall be reduced to writing and shall, with the petition and exhibits, if any, and the findings of the commission, be permanently preserved, and shall constitute the record of the commission in such case. Any of the parties affected by such hearing may be represented by counsel and shall have the right to introduce evidence.

L.1940, c. 17, p. 83, s. 33.



Section 5:5-54 - Oaths And Witnesses; Subpenas; Misconduct, Failure To Attend Or Produce Records

5:5-54. Oaths and witnesses; subpenas; misconduct, failure to attend or produce records
34. Each member of the commission and the executive director shall have power to administer oaths and examine witnesses, and shall have the power to issue subpenas to compel the attendance of witnesses and the production of all necessary reports, books, papers, documents, correspondence and other evidence at any designated place of hearing. The subpenas shall be authenticated by the seal of the commission, and any party to a proceeding before the commission may secure from it subpenas without charge. Misconduct on the part of a person attending a hearing or the failure of a witness when duly subpenaed to attend, give testimony or produce any records, shall be punishable by the Superior Court in the county wherein the offense is committed in the same manner as such failure is punishable by that court in a case therein pending.

L.1940,c.17,s.34; amended 1953, c.6, s.8; 1974, c.181, s.6; 1991,c.91,s.184.



Section 5:5-55 - Reference To Executive Director Or Member Of Commission To Take Testimony And Report

5:5-55. Reference to executive director or member of commission to take testimony and report
The commission may, as occasion shall require, by order, refer to the executive director or to one or more of its members the duty of taking testimony in a matter pending before it, and to report thereon to the commission, but no determination shall be made therein except by the commission.

L.1940, c. 17, p. 83, s. 35. Amended by L.1974, c. 181, s. 7, eff. Dec. 16, 1974.



Section 5:5-56 - Fees For Attendance Of Witnesses

5:5-56. Fees for attendance of witnesses
The fees for the attendance of witnesses shall be the same as for the attendance of witnesses in other civil cases and shall be paid by such aggrieved party.

L.1940, c. 17, p. 84, s. 36.



Section 5:5-57 - False Testimony As Perjury

5:5-57. False testimony as perjury
A person who, having been sworn or affirmed as a witness in any such proceeding, shall willfully give false testimony shall be guilty of perjury.

L.1940, c. 17, p. 84, s. 37.



Section 5:5-58 - Depositions Of Witnesses

5:5-58. Depositions of witnesses
The commission, or any member thereof, or any applicant, may in connection with any hearing before the commission cause the deposition of witnesses within or without the State to be taken on oral or written interrogatories in the manner prescribed by statute for depositions in suits at law in the courts of record in this State.

L.1940, c. 17, p. 84, s. 38.



Section 5:5-59 - Findings

5:5-59. Findings
At the conclusion of such hearing the commission shall within thirty days make its findings (such findings to be the basis of the revocation of the permit or other action taken by the commission).

L.1940, c. 17, p. 84, s. 39.



Section 5:5-60 - Review

5:5-60. Review
The action of the commission and the propriety thereof shall be subject to review by a proceeding in lieu of prerogative writ in the Superior Court.

L.1940, c. 17, p. 84, s. 40. Amended by L.1953, c. 6, p. 60, s. 9.



Section 5:5-61 - Costs And Expense Of Commission At Hearing Or Investigation; Bond For Costs

5:5-61. Costs and expense of commission at hearing or investigation; bond for costs
The actual costs and expense of the commission incurred in connection with any such hearing or investigation shall be paid by the applicant upon the commission's delivering to the applicant a statement thereof. The commission, in its discretion, may require the applicant, before he shall be entitled to a hearing as hereinbefore provided, to give a surety bond or other satisfactory assurance that such applicant will pay all costs of such hearing.

L.1940, c. 17, p. 84, s. 41.



Section 5:5-62 - Places For Wagering

5:5-62. Places for wagering
42. A permit holder may provide a place or places in the race meeting grounds or enclosure at which such holder of a permit may conduct and supervise the parimutuel system of wagering by patrons on the results of the horse races conducted by such permit holder at a horse race meeting, on the results of simulcast horse races as provided by the "Simulcasting Racing Act," P.L.1985, c.269 (C.5:5-110 et seq.), or on the results of simulcast horse races as provided by section 37 of P.L.1992, c.19 (C.5:5-125), and such parimutuel system of wagering upon the results of such horse races shall not under any circumstances, if conducted under the provisions of this act and in conformity thereto, be held or construed to be unlawful, other statutes of the State of New Jersey to the contrary notwithstanding. Such place or places so provided in conformity with this section shall be equipped with such automatic ticket issuing and vending machines and with adding machine equipment capable of accurate and speedy determination of the amount of money in each pool and on each horse and the amount of award or dividend to winning patrons and displaying the same to the patrons. Such machine shall further be equipped with automatic or hand operated machinery suitable for displaying on the mutuel board across the track, in plain view of the public, the total amount of sales on each and every race and the amount of award or dividend to winning patrons.

L.1940,c.17,s.42; amended 1983,c.340,s.11; 1985,c.269,s.13; 1992,c.19,s.39.



Section 5:5-62.1 - Single Parimutuel Pools Permitted, Certain Circumstances.

5:5-62.1 Single parimutuel pools permitted, certain circumstances.

1.Notwithstanding the provisions of any other law to the contrary, in order to create larger parimutuel pools capable of handling a greater variety of wagers and in order to reduce the adverse effect of large wagers, the New Jersey Racing Commission may authorize permitholders to combine all wagers placed on the results of one or more running or harness horse races into a single parimutuel pool, provided that all take-out percentages for wager types from this combined pool are consistent with the percentages provided for in P.L.1940, c.17 (C.5:5-22 et seq.).

The New Jersey Racing Commission shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of this section.

L.2011, c.14, s.1.



Section 5:5-63 - Mutuel Board

5:5-63. Mutuel board
43. The machine, or mutuel board, is also to display the approximate odds on each horse in any race; the value of a $2.00 mutuel ticket, straight, place and show, on the first three horses in any race; the elapsed time of the race; the value of a $2.00 daily double ticket, if conducted, and any other information that may be necessary for the guidance of the general public. Any such machine must be approved by the commission before it may be used, and to prevent a monopoly in the use of any particular machine or type thereof the commission may in its discretion approve the use of any other machine. No other place or method of betting, pool making, wagering or gambling shall be used or permitted by the holder of a permit, nor shall the parimutuel system of wagering be conducted on any races except horse races at the racetrack where such parimutuel system of wagering is conducted, simulcast horse races as provided by the "Simulcasting Racing Act," sections 1 through 12 of P.L.1985, c.269 (C.5:5-110 et seq.), or simulcast horse races as provided by section 37 of P.L.1992, c.19 (C.5:5-125).

L.1940,c.17,s.43; amended 1983,c.340,s.12; 1985,c.269,s.14; 1992,c.19,s.40.



Section 5:5-63.1 - Alternative Systems Of Wagering; Pools

5:5-63.1. Alternative systems of wagering; pools
1. a. The New Jersey Racing Commission may, by regulation promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), authorize a permitholder to conduct a system of wagering in which the bettor selects the winning horse in each of four or more consecutive races designated by the permitholder up to the maximum number of races allowed by the commission. The races in which this system of wagering is to be conducted and the method of distributing the parimutuel pool chosen by the permitholder pursuant to paragraph (1) of subsection c. of this section shall be approved by the commission and shall be clearly specified in the program for the races conducted at a horse race meeting.

b. The parimutuel pool of bettors participating in this form of wagering shall be separate from all other wagering pools on races conducted by the permitholder. Tickets for this form of wagering shall be sold in denominations of not less than $1 and only from machines capable of issuing tickets for the authorized number of races.

c. The pool for distribution to winners of races using this form of wagering shall be distributed as follows:

(1) 100% of the pool shall be paid to the winner or winners of those races each day or, alternatively, 75% of the pool shall be paid to the winner or winners of those races each day and 25% of the pool shall be paid to the bettor or bettors who selected the next largest number of winning horses in those races;

(2) In the event that there is no winner, 25% of the pool shall be paid to the bettor or bettors who selected the largest number of winning horses in those races and 75% of the pool shall be carried over and added to the pool on the next day that this system of wagering is conducted;

(3) If on the last day on which this system of wagering is conducted at a horse race meeting during a calendar year, no bettor selects the winning horses in those races, the total amount of the pool which exists on that day in connection with those races shall be paid to the bettor or bettors who selected the largest number of winning horses in those races. No part of the pool shall be carried over to the next year's race meeting.

L.1993,c.24,s.1.



Section 5:5-63.2 - Interstate, Intrastate Handicapping Contests, Certain, Authorized

5:5-63.2 Interstate, intrastate handicapping contests, certain, authorized
3.The New Jersey Racing Commission is authorized to permit a permit holder or casino simulcasting licensee to conduct interstate or intrastate thoroughbred or standardbred handicapping contests, if the commission determines that the holding of such contests is in the best interest of horse racing and the State. The commission shall have the power to prescribe rules, regulations and conditions under which a permit to conduct handicapping contests is issued, including commission review and revision of proposed contest rules, procedures to conduct a contest, and prize amounts. The commission shall also exercise oversight of the conduct of handicapping contests. The permit holder or casino simulcasting licensee may impose an entry fee for participation in any such contest.

The commission shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to implement the provisions of this section.

L.2001,c.198,s.3.



Section 5:5-64 - Distribution Of Parimutuel Pools.

5:5-64 Distribution of parimutuel pools.

44.Each holder of a permit shall distribute all sums deposited in any pool where the patron is required to select one horse to the winners thereof, less an amount which in harness races shall not exceed 17% of the total deposits plus the breaks and which in other races shall not exceed 17% of the total deposits plus the breaks. In every pool where the patron is required to select two horses, the holder of each permit for either harness or running track shall distribute all sums deposited in each pool to the winners thereof, less an amount which shall not exceed 19% of the total deposits plus the breaks. In every pool where the patron is required to select three or more horses, every holder of a permit shall distribute all sums deposited in each pool to the winners thereof, less an amount which shall not exceed 25% of the total deposits plus the breaks. Every permitholder shall distribute to the persons holding winning tickets in any of the aforementioned pools, as a minimum, a sum not exceeding $0.10, calculated on the basis of each dollar deposited in any pool after the deduction of the said 17%, 19% or 25%, as the case may be. Should the amount remaining in the pool be insufficient to pay the winners the minimum, the breakage accruing in that race, or any necessary portion thereof, shall be applied toward making up any such deficiency. The breaks are hereby defined as the odd cents over any multiple of $0.10, calculated on the basis of $1.00 otherwise payable to a patron. Every permitholder engaged in the business of conducting running race meetings under this act, except the New Jersey Sports and Exposition Authority established pursuant to P.L.1971, c.137 (C.5:10-1 et seq.) or a lessee of the authority, shall distribute as purse money the breaks as herein defined, except as the same shall have been applied toward making up a deficiency in a pool as herein provided. Every permitholder engaged in the business of conducting harness race meetings under this act, except the New Jersey Sports and Exposition Authority or a lessee of the authority, shall retain for his own uses and purposes 50% of the breaks as herein defined, except as the same shall have been applied toward making up a deficiency in the pool as herein provided, and shall distribute as purse money the remaining 50%. The New Jersey Sports and Exposition Authority or a lessee of the authority shall retain all breaks as revenue, except as the same shall have been applied toward making up a deficiency in a pool as herein provided.

Every permitholder shall submit to the commission every seventh day of any and every race meeting a report under oath showing the daily and total amount of such breaks, together with such other information as the commission may require. All sums held by any permitholder for payment of outstanding parimutuel tickets not claimed by the person or persons entitled thereto within six months from the time such tickets are issued shall be paid upon the expiration of such six-month holding period as follows:

a.In the case of running and harness races, beginning July 1, 1997 50% of those sums shall be paid to the racing commission for deposit in the general fund of the State and disposition in accordance with section 4 of P.L.1997, c.29 (C.5:5-68.1);

b.In the case of running races, 50% of those sums shall be paid to the commission and set aside in the special trust account established pursuant to section 46 b.(1)(e) and section 46 b.(2)(e) of P.L.1940, c.17 (C.5:5-66); and

c.In the case of harness races, 25% of those sums shall be retained by the permitholder to supplement purses for sire stakes races on which there is parimutuel wagering, and 25% shall be retained by the permitholder to supplement overnight purses unless otherwise provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188).

Where it is shown to the satisfaction of the commission that the reason for the parimutuel tickets being outstanding and unclaimed is the loss, misplacement or theft of said tickets within the confines and control of the parimutuel department of any permitholder, and it is further shown to the satisfaction of the commission that said parimutuel tickets have been cashed by such parimutuel department, the commission may adjust and credit the permitholder's account accordingly and the permitholder shall reimburse any employee who has been held personally accountable and paid for such lost, stolen or misplaced tickets. All outstanding parimutuel ticket money shall be deposited in an account separate and apart from the track's mutuel or general treasury account. The outstanding parimutuel ticket account shall be subject to the rules and regulations prescribed by the Division of New Jersey Racing Commission.

L.1940, c.17, s.44; amended 1944, c.227; 1946, c.169; 1947, c.107, s.1; 1948, c.33, s.1; 1952, c.222, s.1; 1954, c.87, s.1; 1962, c.17, s.3; 1963, c.35, s.3; 1967, c.40, s.2; 1969, c.50, s.1; 1971, c.45, s.1; 1971, c.85, s.4; 1974, c.181, s.1; 1980, c.25, s.2; 1986, c.19, s.1; 1997, c.29, s.1; 2004, c.116, s.1; 2013, c.266, s.1.



Section 5:5-64.1 - Harness Race Pools

5:5-64.1 Harness race pools
1. Notwithstanding the provisions of section 44 of P.L.1940, c.17 (C.5:5-64) or any other law to the contrary, a holder of a permit to conduct harness race meetings, who operates a racetrack at which harness race meetings were conducted during calendar year 1984, but which were suspended for 30 days or more during that calendar year because of fire, and a holder of a permit to conduct harness race meetings, who conducted harness race meetings at the aforementioned racetrack during 1984 and who continues to conduct harness race meetings at that racetrack, shall distribute all sums deposited in any pool where the patron is required to select one horse to the winners thereof, less an amount which shall not exceed 17% of the total deposits plus the breaks. In every pool where the patron is required to select two horses, the holder of the permit shall distribute all sums deposited in each pool to the winners thereof, less an amount which shall not exceed 19% of the total deposits plus the breaks. In every pool where the patron is required to select three or more horses, the holder of the permit shall distribute all sums deposited in each pool to the winners thereof, less an amount which shall not exceed 25% of the total deposits plus the breaks. The permitholder shall distribute to the persons holding winning tickets in any of the aforementioned pools, as a minimum, a sum not exceeding $0.10, calculated on the basis of each dollar deposited in any pool after the deduction of the 17%, 19% or 25%, as the case may be. Should the amount remaining in the pool be insufficient to pay the winners the minimum, the breakage accruing in that race, or any necessary portion thereof, shall be applied toward making up any such deficiency. The breaks are hereby defined as the odd cents over any multiple of $0.10, calculated on the basis of $1.00 otherwise payable to a patron. The permitholder shall retain for his own uses and purposes 50% of the breaks as herein defined, except as the same shall have been applied toward making up a deficiency in a pool as herein provided, and shall distribute as purse money the remaining 50%. The permitholder shall submit to the commission every seventh day of any and every race meeting a report under oath showing the daily and total amount of the breaks, together with such other information as the commission may require. All sums held by the permitholder for payment of outstanding parimutuel tickets, not claimed by the persons entitled thereto within six months from the time such tickets are issued, shall be paid upon the expiration of such six-month holding period as follows: a. beginning July 1, 1997 50% shall be paid to the racing commission for deposit in the general fund of the State and disposition in accordance with section 4 of P.L.1997, c.29 (C.5:5-68.1); b. 25% shall be retained by the permitholder to supplement purses for sire stakes races on which there is parimutuel wagering; and c. 25% shall be retained by the permitholder to supplement overnight purses.

Where it is shown to the satisfaction of the commission that the reason for the parimutuel tickets being outstanding and unclaimed is the loss, misplacement or theft of the tickets within the confines and control of the parimutuel department of the permitholder, and it is further shown to the satisfaction of the commission that the parimutuel tickets have been cashed by the parimutuel department, the commission may adjust and credit the permitholder's account accordingly and the permitholder shall reimburse any employee who has been held personally accountable and paid for such lost, stolen or misplaced tickets.

All outstanding parimutuel ticket money shall be deposited in an account separate and apart from the track's mutuel or general treasury account. The outstanding parimutuel ticket account shall be subject to the rules and regulations prescribed by the Division of New Jersey Racing Commission.

L.1984, c.236, s.1; amended 1986, c.19, s.2; 1997, c.29, s.2; expired December 31, 2000 per 1984, c.236, s.3 (eff. date, as amended by 1993, c.323.



Section 5:5-65 - Minors

5:5-65. Minors
No holder of a permit shall knowingly permit any minor to be a patron of the pari-mutuel system of wagering conducted or supervised by it.

L.1940, c. 17, p. 86, s. 45.



Section 5:5-65.1 - List Of Persons Voluntarily Excluded From Certain Racetracks, Off-track Wagering Facilities, Account Wagering, Or Exchange Wagering.

5:5-65.1 List of persons voluntarily excluded from certain racetracks, off-track wagering facilities, account wagering, or exchange wagering.

1. a. The commission shall provide by regulation for the establishment of a list of persons who voluntarily seek to be excluded from entry into permitted racetracks and licensed off-track wagering facilities located in this State and from opening or maintaining a wagering account with the account wagering system or with the exchange wagering system established in this State. A person may request placement on the self-exclusion list by acknowledging in a manner to be established by the commission that the person is a problem gambler and by agreeing that, during a period of voluntary exclusion, the person may not collect winnings or recover losses resulting from wagering at a racetrack or off-track wagering facility or from account wagering or exchange wagering.

b.The commission shall promulgate regulations to: (1) establish procedures for placements on, and removals from, the list of self-excluded persons; (2) establish procedures for the transmittal to the permitted racetracks, licensed off-track wagering facilities, the account wagering system, and the exchange wagering licensee of identifying information concerning persons on the self-exclusion list; and (3) require permitted racetracks, licensed off-track wagering facilities, the account wagering system, and the exchange wagering licensee to establish procedures designed, at a minimum, to remove persons on the self-exclusion list from targeted mailings or other forms of advertising or promotions and deny such persons access to credit, complimentaries, check cashing privileges, club programs, and other similar benefits.

c.The commission, a permitted racetrack, a licensed off-track wagering facility, the account wagering system, the exchange wagering licensee, or an employee thereof shall not be liable to a person on the self-exclusion list or to another party in a judicial proceeding for harm, monetary or otherwise, which may arise as a result of:

(1)the failure of a permitted racetrack, licensed off-track wagering facility or the account wagering system or the exchange wagering licensee to withhold wagering privileges from, or restore wagering privileges to, a person on the self-exclusion list; or

(2)permitting a person on the self-exclusion list to engage in wagering activity at a permitted racetrack or licensed off-track wagering facility, or through the account wagering system, or through the exchange wagering system.

d.Notwithstanding the provisions of section 8 of P.L.1940, c.17 (C.5:5-28), the commission's self-exclusion list shall be privileged and confidential and shall not be accessible to the public pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented.

e.The commission, a permitted racetrack, a licensed off-track wagering facility, the account wagering system, the exchange wagering licensee, or an employee thereof shall not be liable to a person on the self-exclusion list or to another party in a judicial proceeding for harm, monetary or otherwise, which may arise as a result of disclosure or publication, other than a willfully unlawful disclosure or publication, of the identity of a self-excluded person.

L.2002, c.89, s.1; amended 2011, c.15, s.19.



Section 5:5-65.2 - Regulations Applicable To Persons On Self-exclusion List; Enforcement; Sanctions.

5:5-65.2 Regulations applicable to persons on self-exclusion list; enforcement; sanctions.

2. a. A person on the self-exclusion list established pursuant to section 1 of P.L.2002, c.89 (C.5:5-65.1), shall not collect, in any manner or proceeding, winnings or recover losses arising as a result of wagering activity at a permitted racetrack or licensed off-track wagering facility, or through the account wagering system, or through the exchange wagering system.

b.Money or a thing of value which has been obtained by, or is owed to, a person on the self-exclusion list from a permitted racetrack, licensed off-track wagering facility or account wagering system or exchange wagering system as a result of wagers made by that person shall be subject to forfeiture by order of the executive director of the commission, following notice to the person on the self-exclusion list and opportunity to be heard.

Money or a thing of value forfeited shall be deposited into the State General Fund for appropriation by the Legislature to the Department of Human Services to provide funds for compulsive gambling treatment and prevention programs in the State.

c.In a proceeding brought by the commission against a live racing permit holder, the off-track wagering licensee, the account wagering licensee, or the exchange wagering licensee for a willful violation of the commission's self-exclusion regulations, the commission may order in addition to a permit or license suspension, a fine not to exceed $5,000 per wagering incident, the forfeiture of money or a thing of value obtained by the permit holder, off-track wagering licensee, account wagering licensee, or exchange wagering licensee from a person on the self-exclusion list and other remedial conditions the commission deems appropriate. Money or a thing of value so forfeited shall be disposed of in the same manner as money or a thing of value forfeited pursuant to subsection b. of this section.

L.2002, c.89, s.2; amended 2011, c.15, s.20.



Section 5:5-66 - Disposition Of Undistributed Deposits.

5:5-66 Disposition of undistributed deposits.

46.Every permitholder engaged in the business of conducting horse race meetings under this act, except the New Jersey Sports and Exposition Authority established pursuant to P.L.1971, c.137 (C.5:10-1 et seq.) or a lessee of the authority, shall make disposition of the deposits remaining undistributed pursuant to section 44 of P.L.1940, c.17 (C.5:5-64) as follows:

a.In the case of harness races:

(1)On a racing day designated or allotted as a charity racing day pursuant to P.L.1977, c.200 (C.5:5-44.2 et seq.), P.L.1993, c.15 (C.5:5-44.8), or section 1 of P.L.1997, c.80 (C.5:5-44.9), pay to the commission, at the time and in the manner prescribed by the commission, 1.25% of so much of the total contributions to all parimutuel pools conducted or made on any and every horse race, except that for pools where the patron is required to select two horses, the permitholder shall pay 2.25% of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall pay 5.25% of the total contributions;

(2)Hold and set aside in an account designated as a special trust account 1.15% of such total contributions in all pools, to be used and distributed as hereinafter provided and as provided in section 5 of P.L.1967, c.40 (C.5:5-88), for the following purposes and no other:

(a)37% thereof to increase purses and grant awards for starting horses, as provided or as may be provided by rules of the New Jersey Racing Commission, with payment to be made in the same manner as payment of other purses and awards, unless otherwise provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188);

(b)55% thereof for the establishment of a Sire Stakes Program for standardbred horses, with payment to be made to the Department of Agriculture for administration as hereinbefore provided;

(c)5% thereof to the Sire Stakes Program for purse supplements designed to improve and promote the standardbred breeding industry in New Jersey by increasing purses for owners of horses that are sired by a New Jersey registered stallion and are eligible to participate in the Sire Stakes Program. The Sire Stakes Program board of trustees shall consult with the Standardbred Breeders' and Owners' Association of New Jersey before disbursing money for purse supplements;

(d)3% thereof for other New Jersey horse breeding and promotion conducted by the New Jersey Department of Agriculture.

(3)Retain 7.7875%, or in the case of races on a charity racing day 7.20%, of so much of such total contributions for his own uses and purposes. Notwithstanding the foregoing, for pools where the patron is required to select two horses, the permitholder shall retain 8.7575%, or in the case of races on a charity racing day 7.70%, of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall retain 11.6675%, or in the case of races on a charity racing day 9.20%, of the total contributions. Each permitholder shall contribute out of its 11.6675% or 9.20% share of pools, where the patron is required to select three or more horses, a sum deemed necessary by the racing commission, to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of said commission.

(4)Distribute as purse money and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey 7.69375%, or in the case of races on a charity racing day 7.40%, of such total contributions. Expenditures for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey shall not exceed 3.2% of the sum available for distribution as purse money. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the Standardbred Breeders' and Owners' Association of New Jersey and the tracks. Notwithstanding the foregoing, for pools where the patron is required to select two or more horses, the permitholder shall distribute as purse money 8.42875%, or in the case of races on a charity racing day 7.90%, of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall distribute as purse money 10.63375%, or in the case of races on a charity racing day 9.40%, of the total contributions. Notwithstanding the foregoing, for pools where a patron is required to select three or more horses, each permitholder shall retain out of the 10.63375% or 9.40% to be distributed as purse money a sum deemed necessary by the racing commission, for use by the commission to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of said commission. Notwithstanding the foregoing, the sum available for distribution as purse money under this subsection may be distributed as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188).

(5)In the case of races on a racing day other than a charity racing day, distribute to the Standardbred Breeders' and Owners' Association of New Jersey for the administration of a health benefits program for horsemen .29375% of such total contributions, except that for pools where the patron is required to select two or more horses, the amount shall be .52875%, and for pools where the patron is required to select three or more horses, the amount shall be 1.23375%.

(6)In the case of races on a racing day other than a charity racing day, distribute to the Sire Stakes Program for standardbred horses .05% of such total contributions, except that for pools where the patron is required to select two or more horses, the amount shall be .09%, and for pools where the patron is required to select three or more horses, the amount shall be .21%.

(7)In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .025% of such total contributions, except that for pools where the patron is required to select two or more horses, the amount shall be .045%, and for pools where the patron is required to select three or more horses, the amount shall be .105%.

Except as otherwise provided by law, no admission or amusement tax, excise tax, license or horse racing fee of any kind shall be assessed or collected from any permitholder by the State of New Jersey, or by any county or municipality, or by any other body having power to assess or collect license fees or taxes.

b.In the case of running races:

(1)Where the amount derived from the parimutuel handle, excluding the handle derived from intertrack wagering, does not exceed $1 million per day based on such contributions accumulated and averaged during the calendar year, the permitholder shall:

(a)On a racing day designated or allotted as a charity racing day pursuant to P.L.1977, c.200 (C.5:5-44.2 et seq.), P.L.1993, c.15 (C.5:5-44.8), or section 1 of P.L.1997, c.80 (C.5:5-44.9), pay to the commission, at the time and in the manner prescribed by the commission, .30% of so much of the total contributions to all parimutuel pools conducted or made on any and every horse race, except that for pools where the patron is required to select three or more horses, the permitholder shall pay 1.30% of the total contributions.

(b)Hold and set aside in an account designated as a special trust account .05% of such total contributions to be used and distributed for State horse breeding and development programs, research, fairs, horse shows, youth activities, promotion and administration, as provided in section 5 of P.L.1967, c.40 (C.5:5-88).

(c)Retain 9.991%, or in the case of races on a charity racing day 9.85%, of such total contributions for his own uses and purposes. For pools where the patron is required to select two horses, the permitholder shall retain 11.061%, or in the case of races on a charity racing day 10.92%, of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall retain 13.941%, or in the case of races on a charity racing day 13.33%, of the total contributions. Each permitholder shall contribute out of its 13.941% or 13.33% share of pools, where the patron is required to select three or more horses, a sum deemed necessary by the racing commission, to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of the commission.

(d)Distribute as purse money and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horsemen's Association 6.141%, or in the case of races on a charity racing day 6.00%, of such contributions. Notwithstanding the foregoing, for pools where the patron is required to select two horses, the permitholder shall distribute as purse money 7.071%, or in the case of races on a charity racing day 6.93%, of such contributions and for pools where the patron is required to select three or more horses, the permitholder shall distribute as purse money 9.631%, or in the case of races on a charity racing day 9.02%, of the total contributions. Expenditures for programs designed to aid the horsemen and the New Jersey Thoroughbred Horsemen's Association shall not exceed 2.5% of the sum available for distribution as purse money from all parimutuel pools. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the New Jersey Thoroughbred Horsemen's Association and the permitholder. Notwithstanding the foregoing, for pools where a patron is required to select three or more horses, each permitholder shall retain out of the 9.631% or 9.02% to be distributed as purse money a sum deemed necessary by the racing commission, for use by the commission to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of the commission. Notwithstanding the foregoing, the sum available for distribution as purse money under this subsection may be distributed as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189).

(e)Deduct and set aside in a special trust account for the establishment and support by the commission of the thoroughbred breeding industry in New Jersey .8% of such total contributions, except that for pools where the patron is required to select three or more horses, the amount shall be 1.3%. The money in the special trust account shall be used to: (i) improve purses for closed races; (ii) provide awards to owners and breeders of registered New Jersey bred horses who earn portions of purses in open or closed races at New Jersey race tracks or in closed races at an out-of-State track as part of a multi-state event to promote thoroughbred breeding, and to owners of stallions posted on the official stallion roster of the Thoroughbred Breeders' Association of New Jersey, which sire such New Jersey bred money earners; and (iii) provide awards to the New Jersey Thoroughbred Breeders' Association for programs beneficial to thoroughbred breeding in this State. In any calendar year in which there is a surplus in the special trust account, the surplus funds may be used to provide awards to breeders or owners of registered New Jersey bred horses who earn portions of purses in races at an out-of-State racetrack held at least 30 days before the start of the first thoroughbred meet of the calendar year of more than 10 days' duration at a racetrack in this State or at least 30 days following the conclusion of the last thoroughbred meet of the calendar year of more than 10 days' duration at a racetrack in this State. The New Jersey thoroughbred award program shall be administered and disbursed by the Thoroughbred Breeders' Association of New Jersey subject to the approval of the commission. The special trust account to be established pursuant to this paragraph shall be separate and apart from the special trust account established and maintained pursuant to subparagraph (b) of this paragraph.

(f)(Deleted by amendment, P.L.1986, c.19.)

(g)In the case of races on a racing day other than a charity racing day, distribute to the Thoroughbred Breeders' Association of New Jersey .012% of such total contributions, except that for pools where the patron is required to select three or more horses, the amount shall be .052%.

(h)In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .006% of such total contributions, except that for pools where the patron is required to select three or more horses, the amount shall be .026%.

(i)(Deleted by amendment, P.L.2002, c.103).

(j)Except as otherwise provided by law, not be subject to an admission or amusement tax, excise tax, license or horse racing fee of any kind by the State of New Jersey, or by any county or municipality, or by any other body having power to assess or collect license fees or taxes.

(2)Where the amount derived from the parimutuel handle, excluding the handle derived from intertrack wagering, exceeds $1 million per day based on such contributions accumulated and averaged during the calendar year, the permitholder shall:

(a)On a racing day designated or allotted as a charity racing day pursuant to P.L.1977, c.200 (C.5:5-44.2 et seq.), P.L.1993, c.15 (C.5:5-44.8), or section 1 of P.L.1997, c.80 (C.5:5-44.9), pay to the commission, at the time and in the manner prescribed by the commission, .50% of so much of the total contributions to all parimutuel pools conducted or made on any and every horse race.

(b)Hold and set aside in an account designated as a special trust account .05% of such total contributions to be used and distributed for State horse breeding and development programs, research, fairs, horse shows, youth activities, promotion and administration, as provided in section 5 of P.L.1967, c.40 (C.5:5-88).

(c)Retain 9.305%, or in the case of races on a charity racing day 9.07%, of such total contributions for his own uses and purposes. For pools where the patron is required to select two horses, the permitholder shall retain 10.375%, or in the case of races on a charity racing day 10.14%, of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall retain 13.545%, or in the case of races on a charity racing day 13.31%, of the total contributions. Each permitholder shall contribute out of its 13.545% or 13.31% share of pools, where the patron is required to select three or more horses, a sum deemed necessary by the racing commission, to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of the commission.

(d)Distribute as purse money and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horsemen's Association 6.815%, or in the case of races on a charity racing day 6.58%, of such contributions. Notwithstanding the foregoing, for pools where the patron is required to select two horses, the permitholder shall distribute as purse money 7.745%, or in the case of races on a charity racing day 7.51%, of such contributions and for pools where the patron is required to select three or more horses, the permitholder shall distribute as purse money 10.085%, or in the case of races on a charity racing day 9.85%, of the total contributions. Expenditures for programs designed to aid the horsemen and the New Jersey Thoroughbred Horsemen's Association shall not exceed 2.5% of the sum available for distribution as purse money from all parimutuel pools. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the New Jersey Thoroughbred Horsemen's Association and the permitholder. Notwithstanding the foregoing, for pools where a patron is required to select three or more horses, each permitholder shall retain out of the 10.085% or 9.85% to be distributed as purse money a sum deemed necessary by the racing commission, for use by the commission to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of the commission. Notwithstanding the foregoing, the sum available for distribution as purse money under this subsection may be distributed as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189).

(e)Deduct and set aside in a special trust account for the establishment and support by the commission of the thoroughbred breeding industry in New Jersey .8% of such total contributions, except that for pools where the patron is required to select three or more horses, the amount shall be 1.29%. The money in the special trust account shall be used to: (i) improve purses for closed races; (ii) provide awards to owners and breeders of registered New Jersey bred horses who earn portions of purses in open or closed races at New Jersey race tracks or in closed races at an out-of-State track as part of a multi-state event to promote thoroughbred breeding, and to owners of stallions posted on the official stallion roster of the Thoroughbred Breeders' Association of New Jersey, which sire such New Jersey bred money earners; and (iii) provide awards to the New Jersey Thoroughbred Breeders' Association for programs beneficial to thoroughbred breeding in this State. In any calendar year in which there is a surplus in the special trust account, the surplus funds may be used to provide awards to breeders or owners of registered New Jersey bred horses who earn portions of purses in races at an out-of-State racetrack held at least 30 days before the start of the first thoroughbred meet of the calendar year of more than 10 days' duration at a racetrack in this State or at least 30 days following the conclusion of the last thoroughbred meet of the calendar year at a racetrack of more than 10 days' duration in this State. The New Jersey thoroughbred award program shall be administered and disbursed by the Thoroughbred Breeders' Association of New Jersey subject to the approval of the commission. The special trust account to be established pursuant to this paragraph shall be separate and apart from the special trust account established and maintained pursuant to subparagraph (b) of this paragraph.

(f)(Deleted by amendment, P.L.1986, c.19.)

(g)In the case of races on a racing day other than a charity racing day, distribute to the Thoroughbred Breeders' Association of New Jersey .02% of such total contributions.

(h)In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .01% of such total contributions.

(i)(Deleted by amendment, P.L.2002, c.103).

(j)Except as otherwise provided by law, not be subject to an admission or amusement tax, excise tax, license or horse racing fee of any kind from any permitholder by the State of New Jersey, or by any county or municipality, or by any other body having power to assess or collect license fees or taxes.

L.1940, c.17, s.46; amended 1947, c.107, s.2; 1948, c.33, s.2; 1949, c.26, s.4; 1954, c.87, s.2; 1962, c.17, s.4; 1963, c.35, s.4; 1967, c.40, s.3; 1971, c.85, s.5; (1971, c.85, s.5 repealed 1971, c.159, s.2); 1971, c.159, s.1; 1974, c.181, s.3; 1975, c.327, s.2; 1980, c.25, s.3; 1981, c.118, s.2; 1981, c.449, s.1; 1982, c.234; 1983, c.157; 1986, c.19, s.3; 1993, c.128; 1993, c.353, s.2; 1997, c.80, s.2; 2000, c.123, s.1; 2002, c.103, s.1; 2004, c.116, s.2; 2004, c.118; 2013, c.266, s.2.



Section 5:5-66.1 - Undistributed Deposits

5:5-66.1. Undistributed deposits
2.Notwithstanding the provisions of section 46 of P.L.1940, c.17 (C.5:5-66) or any other law to the contrary, a holder of a permit to conduct harness race meetings who operates a racetrack at which harness race meetings were conducted during calendar year 1984 but which were suspended for 30 days or more during that calendar year because of fire, and a holder of a permit to conduct harness race meetings who conducted harness race meetings at the aforementioned racetrack during 1984 and who continues to conduct harness race meetings at that racetrack, shall make disposition of the deposits remaining undistributed pursuant to section 1 of this act as follows:

a.On a racing day designated or allotted as a charity racing day pursuant to P.L.1977, c.200 (C.5:5-44.2 et seq.), P.L.1993, c.15 (C.5:5-44.8), or section 1 of P.L.1997, c.80 (C.5:5-44.9), pay to the commission, at the time and in the manner prescribed by the commission, .50% of so much of the total contributions to all parimutuel pools conducted or made on any and every horse race;

b.Hold and set aside in an account designated as a special trust account 1.15% of such total contributions in all pools to be used and distributed as hereinafter provided and as provided in section 5 of P.L.1967, c.40, for the following purposes and no other:

(1)37% thereof to increase purses and grant awards for starting horses as provided or as may be provided by rules of the New Jersey Racing Commission with payment to be made in the same manner as payment of other purses and awards;

(2)55% thereof for the establishment of a Sire Stakes Program for standardbred horses with payment to be made to the Department of Agriculture for administration as hereinbefore provided;

(3)5% thereof to the Sire Stakes Program for purse supplements designed to improve and promote the standardbred breeding industry in New Jersey by increasing purses for owners of horses that are sired by a New Jersey registered stallion and are eligible to participate in the Sire Stakes Program. The Sire Stakes Program board of trustees shall consult with the Standardbred Breeders' and Owners' Association of New Jersey before disbursing money for purse supplements;

(4)3% thereof for other New Jersey horse breeding and promotion conducted by the New Jersey Department of Agriculture.

c.Retain 7.935%, or in the case of races on a charity racing day 7.70%, of so much of such total contributions for his own uses and purposes. Notwithstanding the foregoing, for pools where the patron is required to select two horses, the permitholder shall retain 8.935%, or in the case of races on a charity racing day 8.70%, of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall retain 11.935%, or in the case of races on a charity racing day 11.70%, of the total contributions. The permitholder shall contribute out of its 11.935% or 11.70% share of pools, where the patron is required to select three or more horses, a sum deemed necessary by the Racing Commission, to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of the commission.

d.Distribute as purse money and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey 7.7675%, or in the case of races on a charity racing day 7.65%, of such total contributions. Expenditures for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey shall not exceed 3.2% of the sum available for distribution as purse money. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the Standardbred Breeders' and Owners' Association of New Jersey and the tracks. Notwithstanding the foregoing, for pools where the patron is required to select two or more horses, the permitholder shall distribute as purse money 8.7675%, or in the case of races on a charity racing day 8.65%, of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall distribute as purse money 11.7675%, or in the case of races on a charity racing day 11.65%, of the total contributions. Notwithstanding the foregoing, for pools where a patron is required to select three or more horses, the permitholder shall retain out of the 11.7675% or 11.65% to be distributed as purse money, a sum deemed necessary by the racing commission, for use by the commission to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of the commission.

e.In the case of races on a racing day other than a charity racing day, distribute to the Standardbred Breeders' and Owners' Association of New Jersey for the administration of a health benefits program for horsemen .1175% of such total contributions.

f.In the case of races on a racing day other than a charity racing day, distribute to the Sire Stakes Program for standardbred horses .02% of such total contributions.

g.In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .01% of such total contributions.

Except as otherwise provided by law, no admission or amusement tax, excise tax, license or horse racing fee of any kind shall be assessed or collected from the permitholder by the State of New Jersey, or by any county or municipality, or by any other body having power to assess or collect license fees or taxes.

L.1984, c.236, s.2; amended 1993, c.353, s.3; expired December 31, 2000 per 1984, c.236, s.3 (eff. date) as amended by 1993, c.323.



Section 5:5-67 - Books And Records Of Permit Holder; Audit Of Accounts; Reports; Non-payment Of Amount Due Commission As Misdemeanor

5:5-67. Books and records of permit holder; audit of accounts; reports; non-payment of amount due commission as misdemeanor
Every permit holder conducting horse race meetings under this act shall keep his books and records as to clearly show a separate record total amount of money contributed to every parimutuel pool on each race, and within sixty days after the conclusion of every race meeting shall submit to the commission a complete audit of such accounts certified by a certified public accountant qualified to practice in the State of New Jersey and approved by the commission; provided, that all of such reports shall be filed not later than December first of the year in which such race meeting is held, except where such race meeting is held after November first in which case such report shall be filed no later than December fifteenth of the year in which such race meeting is held. The commission or its duly authorized representatives shall at all reasonable times have access to all records of any holder of a permit for the purpose of examining and checking the same and ascertaining whether or not the proper amount or amounts due the State of New Jersey are being paid by such permit holder. Any holder of a permit failing or refusing to pay the amount found to be due under the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than twenty-five thousand dollars ($25,000.00), in addition to the amount so found to be due from such holder of a permit. All fines paid into court by a holder of a permit found guilty of violating this section shall be transmitted and paid over by the clerk of the court to the said commission.

L.1940, c. 17, p. 86, s. 47.



Section 5:5-67.1 - Uniform Method Of Keeping Accounts And Records; Audit Annually; Revocation Of Permit

5:5-67.1. Uniform method of keeping accounts and records; audit annually; revocation of permit
The State Commissioner of Taxation and Finance shall prescribe a uniform method by which permit holders engaged in the business of conducting horse race meetings shall be required to maintain complete and detailed financial accounts and records relating to the operations of their tracks, and it shall be the duty of each permit holder to comply therewith.

The State Commissioner of Taxation and Finance shall also annually cause to be made by some competent person or persons in his department a thorough audit of the books and records of each permit holder, which audit shall be kept on file in his office at all times, and a copy of which shall be forwarded to the commission immediately upon the completion thereof; and each permit holder shall permit access to its books and records for the purpose of having such audit made, and shall produce, upon written order of the head of said department, any and all papers and information required for such purpose.

The commission may, after hearing, revoke the permit of any permit holder failing to comply with the provisions of this section, and every such failure shall be reported to the commission by the State Commissioner of Taxation and Finance.

L.1947, c. 107, p. 536, s. 3, eff. May 6, 1947.



Section 5:5-68 - Payment Of Moneys Into State Treasury

5:5-68. Payment of moneys into state treasury
All moneys received by said commission under the provisions of this act shall be by it paid into the State treasury and, except as to moneys deposited in the New Jersey Horse Breeding and Development Account, or distributed as otherwise provided by law, shall be part of the free treasury funds.

L.1940, c. 17, p. 87, s. 48. Amended by L.1967, c. 40, s. 6, eff. April 28, 1967; L.1971, c. 45, s. 2, eff. March 8, 1971.



Section 5:5-68.1 - Appropriation To Racing Commission

5:5-68.1 Appropriation to Racing Commission
4. Beginning July 1, 1997, amounts resulting from parimutuel tickets remaining unclaimed after six months which are paid to the Racing Commission for deposit in the general fund pursuant to subsection a. of section 44 of P.L.1940, c.17 (C.5:5-64), subsection a. of section 1 of P.L.1984, c.236 (C.5:5-64.1) and paragraph (1) of subsection g. of section 7 of P.L.1971, c.137 (C.5:10-7) shall be appropriated each fiscal year to the Racing Commission to be used for the expenses of the commission.

L.1997,c.29, s.4.



Section 5:5-69 - Holding Or Conducting Horse Race Meeting For Stake, Purse Or Reward, Except In Accordance With Permit, As Misdemeanor; Disposition Of Fines

5:5-69. Holding or conducting horse race meeting for stake, purse or reward, except in accordance with permit, as misdemeanor; disposition of fines
Any person, partnership, association or corporation holding or conducting, or any person or persons aiding or abetting in the holding or conducting of any meeting within the State of New Jersey, at which the racing of horses shall be permitted for any stake, purse or reward, except in accordance with a permit duly issued by the commission as herein provided, shall be guilty of a misdemeanor, and upon conviction shall be punished for each such offense by a fine of not less than five thousand dollars ($5,000.00) and not more than ten thousand dollars ($10,000.00) or by imprisonment in the county jail or workhouse for not more than one year, or by both such fine and imprisonment. For the purpose of this section, each day of horse racing in violation of the provisions of this act shall be considered a separate and distinct offense. All fines paid into court by any person, partnership, association or corporation found guilty of violating this section shall be transmitted and paid over by the clerk of the court to the said commission.

L.1940, c. 17, p. 87, s. 49.



Section 5:5-70 - Holding Or Conducting Horse Race Meeting Contrary To Or In Violation Of Statute As Misdemeanor; Disposition Of Fines

5:5-70. Holding or conducting horse race meeting contrary to or in violation of statute as misdemeanor; disposition of fines
Any person, partnership, association or corporation holding or conducting any meeting within the State of New Jersey, at which horse racing is permitted held or conducted contrary to or in violation of any of the provisions and requirements of this act, or any person or persons aiding, assisting or abetting in the holding or conducting of such meeting, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished for each such offense by a fine of not less than five thousand dollars ($5,000.00) and not more than ten thousand dollars ($10,000.00), or by imprisonment in the county jail or workhouse for not more than one year, or by both such fine and imprisonment. For the purpose of this section each day of racing in violation of the provisions of this act shall be considered as a separate and distinct offense. All fines paid into court by any person, partnership, association or corporation found guilty of violating this section shall be transmitted and paid over by the clerk of the court to the said commission.

L.1940, c. 17, p. 88, s. 50.



Section 5:5-71 - Unlawful Acts; Penalty

5:5-71. Unlawful acts; penalty
Any person who shall influence or have any understanding or connivance with any owner, driver, jockey, groom or other person associated with or interested in any stable, horse or race in which any horse participated or is to participate, or who shall prearrange or predetermine the results of any such race, any person who attempts to or does interfere with, tamper with, injure or destroy by the use of any narcotic, drug, stimulant, appliance, or by any other means any horse that is to run in a race in the State of New Jersey, whether such horse be the property of such person or another, shall be guilty of a misdemeanor. Any person who shall have the control over any horse that is to run in a race in the State of New Jersey and who allows or permits it to run with the knowledge of any interference with, any tampering with, any injury to by any narcotic, drug, stimulant, appliance or by any other means shall be guilty of a misdemeanor. Any person who causes, instigates, counsels, or in any way aids or abets in any interference with, tampering with, injury to or destruction of any horse that is to run in a race in New Jersey by the use of any narcotic, drug, stimulant, appliance or by any other means shall be guilty of a misdemeanor. The owners of any such horse, their agents or employees shall permit any member of the State Racing Commission or any person appointed by such commission for that purpose to make such test as the commission deems proper in order to determine whether any such horse has been so interfered with, tampered with, injured or destroyed by the use of any narcotic, drug, stimulant, appliance or by any other means. Any person who shall violate any provision of this section shall be guilty of a misdemeanor and upon conviction thereof shall be imprisoned in the State Prison for not less than one year and not more than ten years, or shall be fined not less than one thousand dollars ($1,000.00), nor more than five thousand dollars ($5,000.00), or be punished by both such imprisonment and fine in the discretion of the court.

L.1940, c. 17, p. 88, s. 51. Amended by L.1941, c. 137, p. 465, s. 12.



Section 5:5-72 - Exceptions; Premiums Or Prizes By Fair Or Agricultural Society; Harness Racing Or Trotting Of Horses

5:5-72. Exceptions; premiums or prizes by fair or agricultural society; harness racing or trotting of horses
Nothing contained in this act shall prohibit any fair or agricultural society now organized under any law of this State from offering premiums or awarding prizes as heretofore nor the harness racing or trotting of horses for a premium or a prize when the pari-mutuel system of wagering or, any other wagering, pool making or betting is not permitted or conducted thereat; provided, however, no horse racing shall be permitted on any track of this State for any purpose whatsoever between the last day of November in any year and the first day of April of the succeeding year.

L.1940, c. 17, p. 89, s. 52.



Section 5:5-73 - Permit Required

5:5-73. Permit required
53. Nothing herein, however, shall be construed to permit the parimutuel system of wagering upon any racetrack unless such racetrack be first granted a permit as provided by this act; and it is hereby declared to be unlawful for any person, partnership, association or corporation to permit, conduct or supervise upon any racetrack the parimutuel system of wagering except in accordance with the provisions of this act, the "Simulcasting Racing Act," P.L.1985, c.269 (C.5:5-110 et seq.), or section 37 of P.L.1992, c.19 (C.5:5-125).

L.1940,c.17,s.53; amended 1983,c.340,s.13; 1985,c.269,s.15; 1992,c.19,s.41.



Section 5:5-74 - Use Of Grounds Or Track Of Permit Holder For Fairs, Exhibitions Or Hunt Race Meet

5:5-74. Use of grounds or track of permit holder for fairs, exhibitions or hunt race meet
Nothing in this act shall be construed to prevent in any way the use of any grounds, enclosure or race track owned or controlled by any permit holder for any fair, county fair, State fair, agricultural or live stock exhibition, or hunt race meet recognized by the National Steeplechase and Hunt Association, even though running racing, harness racing or trotting be conducted thereat, or for any other lawful purpose, when no betting, wagering, pool selling or gambling upon the result of horse racing held thereat is permitted with the knowledge or acquiescence of the person or persons conducting the same, and when the pari-mutuel system of wagering is not conducted.

L.1940, c. 17, p. 90, s. 54. Amended by L.1941, c. 137, p. 466, s. 13.



Section 5:5-75 - Application To Racing Of Horses Only

5:5-75. Application to racing of horses only
Nothing herein shall in any way be construed to permit or to apply to any method or manner of racing except the racing of horses, as herein set forth.

L.1940, c. 17, p. 90, s. 55.



Section 5:5-76 - Enforcement Of Act

5:5-76. Enforcement of Act
It shall be the duty of the Attorney-General and of the several county prosecutors in this State to enforce the provisions of this act, and the Governor may upon request of the commission order the law enforcing officers of the State of New Jersey or of the various counties and municipalities to assign a sufficient number of deputies to prevent horse racing at any track within the respective jurisdiction of such counties and municipalities, a permit for which has been refused, suspended or revoked by the commission.

L.1940, c. 17, p. 90, s. 56. Amended by L.1953, c. 6, p. 60, s. 10.



Section 5:5-77 - Appointment Of Persons With Police Powers, Duties And Liabilities; Terms; Compensation

5:5-77. Appointment of persons with police powers, duties and liabilities; terms; compensation
In addition thereto said commission may appoint four persons, each of whom, upon being certified by the chairman of the commission to the Secretary of State as such appointee, shall take oath before the Secretary of State to discharge the duties of his position. Such persons, upon appointment and qualification, shall have and possess all the powers, duties and liabilities of police officers in cities, towns, townships and boroughs, in the making of arrests and the execution of criminal processes, the enforcement of all the laws of the State and of the provisions of this act.

Such persons, when appointed, shall hold their positions or employment at the pleasure of the commission or for such terms as the commission may fix or determine. Their compensation shall be such sum as may be agreed upon between the commission and the licensees or permittees authorized or licensed to hold race meetings under the provisions of this act and be paid by such licensees or permittees.

Such persons may be assigned to such duties as the commission may, in its discretion, deem necessary and such persons shall be responsible to no one in the conduct of their duties except the Racing Commission.

L.1940, c. 17, p. 91, s. 57.



Section 5:5-78 - Photographic Devices At Finish Line

5:5-78. Photographic devices at finish line
Every track that operates running races under this act must be equipped with photographic devices for taking pictures at the finish line so as to determine the respective positions of the first three places of the contestants in a close race.

L.1940, c. 17, p. 91, s. 58. Amended by L.1941, c. 137, p. 467, s. 14.



Section 5:5-79 - Special Permit; Special Running Race Meetings

5:5-79. Special permit; special running race meetings
Notwithstanding any of the provisions of the act to which this is a supplement, the commission may grant a special permit, upon joint application of the holders of the outstanding permits authorizing running races in this State, for the holding or conducting of a special running race meeting at one or more of the otherwise authorized running race tracks on such days, other than Sunday, during the entire calendar year of 1962 as the commission may designate. Such special running race meeting shall not exceed 30 racing days in the aggregate during such calendar year.

L.1962, c. 17, s. 5.



Section 5:5-80 - Special Permit; Separate Books And Records; Report And Audits

5:5-80. Special permit; separate books and records; report and audits
A special permit holder shall keep and maintain separate books and records for the special running race meeting to the same extent as is required of a permit holder and shall file such report and audits as may otherwise be required on or before such date as the commission may designate.

L.1962, c. 17, s. 6.



Section 5:5-81 - Special Permit; Percentage Of Contributions Payable To Commission

5:5-81. Special permit; percentage of contributions payable to commission
Notwithstanding any amount paid by any permit holder pursuant to the provisions of section 46 of the act to which this is a supplement and in satisfaction of any obligation of the special permit holder thereunder, the special permit holder shall pay to the commission for the special running race meeting held during 1962 a sum equal to 7 1/2 % of so much of the total contributions to all pari-mutuel pools conducted or made during such special running race meeting as does not exceed $40,000,000.00, and 8 1/2 % of so much of such total contributions as exceeds $40,000,000.00.

L.1962, c. 17, s. 7.



Section 5:5-82 - Special Permit; Additional Percentage Payable; Deduction Of Expenses

5:5-82. Special permit; additional percentage payable; deduction of expenses
(a) In addition to the amounts otherwise provided in section 7 of this act, a special permit holder for the special running race meeting conducted during calendar year 1962 shall pay to the commission a sum equal to 6% of so much of the total contributions to all pari-mutuel pools conducted or made during such special running race meeting as does not exceed $40,000,000.00, and 5% of so much of such total contributions as exceed $40,000,000.00, but shall be entitled to deduct from such sum all expenses applicable to the holding of such running race meeting as shall be approved by the commission. The commission shall approve the following expenses:

(1) Purses and stakes.

(2) Salaries and wages, including the welfare and pension fund contributions and payroll taxes payable by the employer, of police and security personnel, pari-mutuel employees, track maintenance personnel and all personnel employed in connection with the actual conduct of the race.

(3) Expenses in connection with jockeys including necessary supplies, insurance, laundry and meals.

(4) Office equipment and supplies, including postage, stationery and printing costs, in connection with pari-mutuel department and the actual operation of racing.

(5) Rental charges for totalisator, daily double machine and other equipment, including actual repair charges thereto, used in connection with pari-mutuel department and the actual operation of racing.

(6) Any other expenses incurred in connection with the pari-mutuel department and the actual operation of racing, including but not limited to bank service charges, cash over and short and claims, saliva and other tests, stable supplies, valet pool, uniforms and trophies.

All of the above expenses shall be allowed only to the extent that they are actually incurred in connection with the holding of the special running race meeting.

(b) A special permit holder shall pay the sum required in subsection (a) of this section to the commission within 15 days of the last day of the running race meeting.

L.1962, c. 17, s. 8.



Section 5:5-83 - Special Running Race Meeting; Law Applicable

5:5-83. Special running race meeting; law applicable
Except to the extent the provisions of this act are inconsistent therewith, the provisions of the act to which this is a supplement shall apply in their entirety to any special running race meeting and any special permit holder.

L.1962, c. 17, s. 9.



Section 5:5-84 - Sunday And Night Horse Race Meetings

5:5-84. Sunday and night horse race meetings
In addition to the hours for which the conduct of horse racing is authorized pursuant to the act to which this act is a supplement, the New Jersey Racing Commission, in issuing a permit to an otherwise qualified applicant, may authorize the conduct of horse race meetings on the days and during such hours between 12:00 o'clock noon and 1:00 o'clock A.M. the following day on every day of the week, as shall be specified in the permit, except that an applicant who opts to conduct horse race meetings on Sunday shall not conduct racing on one other day of the week.

L.1966,c.206,s.1; amended 1990,c.82,ss.2,6.



Section 5:5-85 - Parimutuel Wagering At Horse Race Meetings

5:5-85. Parimutuel wagering at horse race meetings
The conduct of the parimutuel system of wagering at horse race meetings on the days upon which such meetings are conducted is authorized and shall be lawful between the hours of 8 a.m. and 1 a.m. the following day on Mondays through Saturdays and between 12 noon and 1 a.m. the following day on Sundays at horse race meetings held on Sunday pursuant to section 1 of P.L.1966, c.206 (C.5:5-84), including wagering at any horse race meeting upon the result of any and all horse races held at such meeting when such wagering is during the hours when wagering is permitted pursuant to this act and prior to the conduct of any race held at said meeting, in the same manner and to the same extent as the parimutuel system of wagering is now authorized.

L.1966,c.206,s.2; amended 1990,c.82,ss.3,6.



Section 5:5-86 - Legislative Findings

5:5-86. Legislative findings
The Legislature finds and declares that measures are required to improve the breeding of horses and the development of the horse industry in this State and for that purpose to provide additional funds from which purses payable to the owners of winning horses may be increased so that New Jersey tracks may attract the better grade of horses and have available through New Jersey breeding an adequate number of high-quality horses for their race meetings, and to encourage the retention in this State of contending horses to meet the growing demand for horses at race tracks.

L.1967, c. 40, s. 1, eff. April 28, 1967.



Section 5:5-88 - Payment Of Moneys To New Jersey Horse Breeding And Development Account; Distribution

5:5-88. Payment of moneys to New Jersey horse breeding and development account; distribution
Every permitholder shall remit and pay to the commission in installments and at the same time and manner provided in section 46 of P.L.1940, c. 17 (C. 5:5-66) all moneys set aside in the special trust account for contributions and awards and horse breeding and promotion pursuant to section 46a.(2)(c) and (d) thereof, section 46b.(1)(b) and (2)(b) thereof, subsection f.(1)(a)(iii) and (iv) and subsection f.(2)(a) of section 7 of P.L.1971, c. 137 (C. 5:10-7), and subsection a.(1)(c) and (d) and subsection b.(1) of section 5 of P.L.1982, c. 201 (C. 5:5-98). All such special trust account moneys received by the commission shall be separately accounted for and paid into the State Treasury for deposit and maintenance by the State Treasurer in a special account entitled "New Jersey Horse Breeding and Development Account." Moneys credited to such special account shall be appropriated to and used by the Department of Agriculture, under the supervision of the State Board of Agriculture, after consultation with and approval of the State Treasurer, for contributions and awards to improve and promote thoroughbred and standardbred breeding in the manners and amounts as provided in said sections.

The Department of Agriculture is authorized to confer with and seek the advice of the New Jersey Equine Advisory Board with reference to the distribution of the moneys as herein provided.

L.1967, c. 40, s. 5, eff. April 28, 1967. Amended by L.1969, c. 50, s. 3; L.1971, c. 85, s. 6, eff. April 8, 1971; L.1980, c. 25, s. 5; L.1982, c. 201, s. 7, eff. Dec. 16, 1982.



Section 5:5-89 - State Programs; Notifying Secretary Of Agriculture Of Amount For Deposit

5:5-89. State programs; notifying secretary of agriculture of amount for deposit
(a) To assist the Department of Agriculture in formulating State programs in aid of the breeding and development of horses and the preparation of recommendations as to budget requests for such programs, the commission shall, following the close of each horse meeting, notify the Secretary of Agriculture of the total amount of special trust account funds transmitted to the State Treasury for deposit in the New Jersey Horse Breeding and Development Account as a result of such horse race meeting.

(b) The Secretary of Agriculture shall, at the end of each fiscal year, provide the New Jersey Racing Commission with a detailed financial statement of receipts and expenditures under sections 4(b) and 4(c) of this act.

(c) The State Treasurer shall cause to be made, at the end of each fiscal year, a thorough audit of the New Jersey Horse Breeding and Development Account.

L.1967, c. 40, s. 7, eff. April 28, 1967. Amended by L.1969, c. 50, s. 4.



Section 5:5-91 - Establishment Of Sire Stakes Program

5:5-91. Establishment of sire stakes program
1.There is hereby established in the State of New Jersey a Sire Stakes Program for standardbred horses that are the product of a registered New Jersey stallion, registered with the Standardbred Breeders' and Owners' Association of New Jersey as such and listed in their registry books.

Those horses eligible to race under said Sire Stakes Program shall be any foal of any registered New Jersey stallion standing at a New Jersey breeding farm and either owned by a resident of the State of New Jersey or leased by a resident thereof for a period of not less than 10 years to stand the full season on a New Jersey breeding farm. A copy of any such lease shall be filed with the United States Trotting Association, the Standardbred Breeders' and Owners' Association of New Jersey and the New Jersey Racing Commission.

Said Sire Stakes Program shall be administered by a board of trustees consisting of five members, four appointed by the Governor, two of whom shall be members of the Standardbred Breeders' and Owners' Association of New Jersey, two representatives of racing interests generally, and the Secretary of Agriculture, ex officio. Of members first appointed, the term of office of one appointee member of the Standardbred Breeders' and Owners' Association shall be two years, the other appointee member of such association shall be one year, the term of office of one appointee representing racing interests generally shall be for two years and the other appointee representing racing interests generally shall be for a term of one year. Thereafter, appointments shall be for terms of two years. No member of the board of trustees shall be compensated for his services, however, reasonable travel and other expenses incurred in connection with duties as members of the board may be reimbursed.

The board of trustees is authorized to do all that is necessary for the proper administration of the said Sire Stakes Program and shall prepare, issue and promulgate rules and regulations providing for

a.Classes and divisions of races, eligibility of horses and owners therefor and prizes and awards to be awarded.

b.Nominating, sustaining and entry fees on horses and races.

c.Such temporary programs including eligibility of horses, breeding, and other matters as may be necessary to make the Sire Stakes Program operable as soon as possible.

d.Registration and certification of New Jersey stallions, mares bred to such stallions and foals produced thereby.

e.Such other matters as the board determines to be necessary and appropriate for the proper administration and implementation of the Sire Stakes Program.

The funds for the Sire Stakes Program pursuant to section 46 of P.L.1940, c.17, or any other law, and the nominating, sustaining and entry fees provided for herein shall be administered by the New Jersey Department of Agriculture by deposit in a trust account entitled Sire Stakes Fund. All disbursements therefrom for the payment of purses and awards, cost of administration, reimbursement of expenses of members of the board of trustees and any other appropriate expenses shall be made by the Secretary of Agriculture or his designee. A report shall be prepared and filed annually by the secretary with the Racing Commission setting forth an itemization of all deposits to and expenditures from said fund.

Sire stake races shall be run at all licensed harness tracks in the State of New Jersey. Said races and purses and awards awarded therefor shall be pursuant to the rules and regulations of the board of trustees hereunder, the New Jersey Racing Commission and the United States Trotting Association.

L.1971,c.85,s.1; amended 2002,c.21.



Section 5:5-91.1 - Standardbred Development Program.

5:5-91.1 Standardbred Development Program.
1.There is hereby established a Standardbred Development Program to be administered by the Sire Stakes Program board of trustees. Horses eligible to race under the Standardbred Development Program shall be any foal otherwise eligible to race under the Sire Stakes Program, as provided in section 1 of P.L.1971, c.85 (C.5:5-91), and any foal produced by a standardbred stallion and a standardbred mare that are registered with the United States Trotting Association, provided that the mare resides at a New Jersey breeding farm for at least 150 consecutive calendar days and the foal is born in New Jersey during that timeframe.

The Standardbred Development Program shall be allocated funds from those monies that accrue to the Sire Stakes Program. Notwithstanding the provisions of any other law to the contrary, any monies that are statutorily dedicated to the Sire Stakes Program for purse supplements may be disbursed and used to increase purses for owners of horses that are eligible to participate in the Standardbred Development Program. The board of trustees is authorized to do all that is necessary for the proper administration of the Standardbred Development Program and shall prepare, issue, and promulgate rules and regulations providing for:

a.classes and divisions of races, eligibility of horses and owners therefor and prizes and awards to be awarded;

b.nominating, sustaining, and entry fees on horses and races;

c.such temporary programs including eligibility of horses, breeding, and other matters as may be necessary to make the Standardbred Development Program operable commencing with foals born in 2014 and thereafter;

d.registration and certification of New Jersey Standardbred Development Program stallions, mares bred to such stallions, and foals produced thereby; and

e.such other matters as the board determines to be necessary and appropriate for the proper administration and implementation of the Standardbred Development Program.

Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall, immediately upon filing with the Office of Administrative Law, adopt such temporary rules and regulations as necessary to establish the Standardbred Development Program, which shall be effective for a period not to exceed 12 months following the date of filing. The temporary rules and regulations thereafter shall be amended, adopted, or readopted by the board as the board determines is necessary in accordance with the requirements of the "Administrative Procedure Act."

L.2013, c.133, s.1; amended 2015, c.204.



Section 5:5-92 - Horsemen's Benevolent And Protective, Standardbred Breeders' And Owners', And Thoroughbred Breeders' Associations; Annual Audit; Filing

5:5-92. Horsemen's benevolent and protective, standardbred breeders' and owners', and thoroughbred breeders' associations; annual audit; filing
The New Jersey Horsemen's Benevolent and Protective Association, the Standardbred Breeders' and Owners' Association of New Jersey, and the Thoroughbred Breeders' Association of New Jersey shall file annually with the State Treasurer and the Racing Commission during the month of February for the preceding calendar year an audit prepared by a certified public accountant of New Jersey of all funds received by such associations under this Title. Said reports shall be subject to review by the treasurer and the Racing Commission.

L.1975, c. 327, s. 3.



Section 5:5-93 - Standards For Determination Of New Jersey Ownership

5:5-93. Standards for determination of New Jersey ownership
The Standardbred Breeders' and Owners' Association, in the case of standardbred horses, and the Thoroughbred Breeders Association, in the case of thoroughbred horses, shall promulgate standards for determining New Jersey ownership, individual or corporate, of horses for the purposes of qualifying for breeder or stallion awards or for races limited to New Jersey owned or New Jersey bred horses. Such standards shall be subject to the approval of the Racing Commission. Any objection to such standards or the implementation of those standards may be appealed to the commission.

L.1980, c. 25, s. 6.



Section 5:5-94 - Legislative Findings

5:5-94. Legislative findings
The Legislature finds and declares:

a. The destruction by fire of the Garden State Racetrack in the spring of 1977 was a severe blow to the economic well-being of the area surrounding the racetrack and of the larger South Jersey area, most importantly because of the loss of jobs directly and indirectly connected with the operation of the racetrack and the serving of its patrons.

b. The demise of the racetrack has also hurt the State because of the loss of revenue to the State generated by attendance at the racetrack and has harmed the racing industry in the State because of an insufficient number of tracks to establish a successful year-round circuit for thoroughbred racing.

c. It is vitally important that the Garden State Racetrack be reopened as soon as possible so that the economic benefits of an operating track and its attendant service industries will once again flow into the area--and to the State as a whole.

d. It is desirable to accomplish this reopening through the private sector rather than through a governmental authority, and in order to do so, it is justifiable to offer a private buyer economic advantages and encouragement so that such a buyer will make the initial sizeable capital investment necessary to rebuild the track and will make the continuing expenditures necessary for a successful racetrack operation.

e. Precedent already exists for recognizing the particular financial problems and needs of individual racetracks and addressing those problems and needs, namely, by allowing a thoroughbred racetrack that receives an average daily parimutuel handle of $1 million or less to pay less in revenue to the State than a track with a daily handle of more than $1 million, and by allowing a thoroughbred track with a daily handle of more than $1 million to retain for its own use an additional 1% out of the State's share of the handle when that track faces competition from a harness track during the summer months.

L.1982, c. 201, s. 1, eff. Dec. 16, 1982.



Section 5:5-95 - Acquisition Of Garden State Racetrack By Sports And Exposition Authority; Suspension

5:5-95. Acquisition of Garden State Racetrack by Sports and Exposition Authority; suspension
Notwithstanding the provisions of P.L.1978, c. 1 (C. 5:10-27 et seq.) to the contrary, the New Jersey Sports and Exposition Authority shall not acquire the Garden State Racetrack during the period of one year following the effective date of this act.

L.1982, c. 201, s. 2, eff. Dec. 16, 1982.



Section 5:5-96 - Private Purchase Of Garden State Racetrack; Application For Racing Permits

5:5-96. Private purchase of Garden State Racetrack; application for racing permits
Notwithstanding the provisions of P.L.1940, c. 17 (C. 5:5-22 et seq.) to the contrary, if a private buyer purchases the Garden State Racetrack during the period of one year following the effective date of this act and applies to the New Jersey Racing Commission for a racing permit or permits, the commission shall review and act on the application within 30 days after its filing and is authorized in its sole discretion to determine whether a permit shall be granted to the applicant. If, after the review, the commission acts favorably on the application, a permit shall be granted to the applicant without any further approval. No hearing, referendum, or other election or proceeding shall be required for the private buyer to hold or conduct the horse race meetings with parimutuel wagering herein authorized.

L.1982, c. 201, s. 3, eff. Dec. 16, 1982.



Section 5:5-97 - Racing Date Allocation; Renewal Allotment

5:5-97. Racing date allocation; renewal allotment
In granting a permit to the applicant to conduct a horse race meeting, the commission shall not be subject to any limitation as to the number of tracks authorized for the conduct of horse race meetings pursuant to any provision of P.L.1940, c. 17 (C. 5:5-22 et seq.). The permit shall set forth the dates to be allotted to the applicant for its initial horse race meetings. Thereafter application for dates for horse race meetings by the permitholder and the allotment thereof by the commission, including the renewal of the same dates theretofore allotted, shall be governed by the applicable provisions of P.L.1940, c. 17 (C. 5:5-22 et seq.). Notwithstanding the provision of any other law to the contrary, the commission shall allot annually to the permitholder, in the case of running racing, not less than 100 racing days after January 31 and prior to July 1, and in the case of harness racing, not less than 100 racing days after August 31 and prior to January 1 following, if and to the extent that application is made therefor.

L.1982, c. 201, s. 4, eff. Dec. 16, 1982.



Section 5:5-98 - Garden State Racetrack

5:5-98. Garden State Racetrack
5.The permitholder shall distribute the sums deposited in parimutuel pools to winners thereof in accordance with section 44 of P.L.1940, c.17 (C.5:5-64) and shall dispose of the deposits remaining undistributed as follows:

a.In the case of harness races:

(1)Hold and set aside in an account designated as a special trust account 1% of such total contributions in all pools, to be used and distributed as hereinafter provided and as provided in section 5 of P.L.1967, c.40 (C.5:5-88), for the following purposes and no other:

(a)42 1/2% thereof to increase purses and grant awards for starting horses, as provided or as may be provided by rules of the New Jersey Racing Commission, with payment to be made in the same manner as payment of other purses and awards;

(b)49% thereof for the establishment of a Sire Stakes Program for standardbred horses, with payment to be made to the Department of Agriculture for administration as provided;

(c)5 1/2% thereof to the Sire Stakes Program for purse supplements designed to improve and promote the standardbred breeding industry in New Jersey by increasing purses for owners of horses that are sired by a New Jersey registered stallion and are eligible to participate in the Sire Stakes Program. The Sire Stakes Program board of trustees shall consult with the Standardbred Breeders' and Owners' Association of New Jersey before disbursing money for purse supplements;

(d)3% thereof for other New Jersey horse breeding and promotion conducted by the New Jersey Department of Agriculture.

Payment of the sums held and set aside pursuant to subparagraphs (c) and (d) shall be made to the commission every seventh day of any and every race meeting in the amount then due, as determined in the manner provided above, and shall be accompanied by a report under oath showing the total of all such contributions, together with such other information as the commission may require.

(2)Distribute as purse money and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey 5.1175%, or in the case of races on a charity racing day 5%, of such total contributions. Expenditures for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey shall not exceed 3.5% of the sum available for distribution as purse money. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the Standardbred Breeders' and Owners' Association of New Jersey and the permitholder. Notwithstanding the foregoing, for pools where the patron is required to select two or more horses, the permitholder shall distribute as purse money 5.6175%, or in the case of races on a charity racing day 5.5%, of the total contributions and for pools where the patron is required to select three or more horses, the permitholder shall distribute as purse money 7.1175%, or in the case of races on a charity racing day 7%, of the total contributions. Notwithstanding the foregoing, for pools where a patron is required to select three or more horses, the permitholder shall retain out of the 7.1175% or 7% to be distributed as purse money a sum deemed necessary by the racing commission, for use by the commission to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of the commission.

(3)In the case of races on a racing day other than a charity racing day, distribute to the Standardbred Breeders' and Owners' Association of New Jersey for the administration of a health benefits program for horsemen .1175% of such total contributions.

(4)In the case of races on a racing day other than a charity racing day, distribute to the Sire Stakes Program for standardbred horses .02% of such total contributions.

(5)In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .01% of such total contributions.

b.In the case of running races:

(1)Hold and set aside in an account designated as a special trust account 5% of 1% of such total contributions, to be used and distributed for State horse breeding and development programs, research, fairs, horse shows, youth activities, promotion and administration, as provided in section 5 of P.L.1967, c.40 (C.5:5-88).

(2)Distribute as purse money and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horseman's Benevolent Association 4.475%, or in the case of races on a charity racing day 4.24%, of such total contributions. Expenditures for programs designed to aid the horsemen and the New Jersey Thoroughbred Horseman's Benevolent Association shall not exceed 2.9% of the sum available for distribution as purse money. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the New Jersey Thoroughbred Horseman's Benevolent Association and the permitholder. Notwithstanding the foregoing, for pools where the patron is required to select three or more horses, the permitholder shall distribute as purse money 7.475%, or in the case of races on a charity racing day 7.24%, of the total contributions.

(3)60% of 1% of all pools shall be deducted and set aside in the special trust account established pursuant to section 46b.(1)(e) and 46b.(2)(e) of P.L.1940, c.17 (C.5:5-66). The commission may, however, reduce this amount for a period of time to be determined by the commission upon a request by the permitholder and a determination by the commission that the payment of that amount would cause extreme financial hardship for the permitholder. In no event shall the commission reduce the amount to less than 10% of 1% of total contributions to all parimutuel pools at running race meetings at the racetrack. The permitholder may request an extension of the period of reduction or a further reduction or, subsequent to any restoration of the amount specified above, another reduction.

(4)In the case of races on a racing day other than a charity racing day, distribute to the Thoroughbred Breeders' Association of New Jersey .02% of such total contributions.

(5)In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .01% of such total contributions.

For pools where a patron is required to select three or more horses, 50% of 1% of the total contributions shall be held and set aside in the special trust account established pursuant to section 46b.(1)(e) and 46b.(2)(e) of P.L.1940, c.17 (C.5:5-66).

Payment of the sums held and set aside pursuant to paragraphs (1) and (3) of this subsection shall be made to the commission every seventh day of any and every race meeting in the amount then due, as determined in the manner provided above, and shall be accompanied by a report under oath showing the total of all such contributions, together with such other information as the commission may require.

In addition to the amounts above, in the case of races on a racing day designated or allotted as a charity racing day pursuant to P.L.1977, c.200 (C.5:5-44.2 et seq.), P.L.1993, c.15 (C.5:5-44.8), or section 1 of P.L.1997, c.80 (C.5:5-44.9), an amount equal to 1/2 of 1% of all parimutuel pools shall be paid to the commission at the time and in the manner prescribed by the commission.

All amounts remaining in parimutuel pools, including the breaks, after the distribution and payments required by this section shall constitute revenues of the permitholder. Except as otherwise provided in this section, the permitholder shall not be required to make any payments to the commission or others in connection with contributions to parimutuel pools.

L.1982,c.201,s.5; amended 1985, c.129;1986, c.19, s.4;1993, c.353, s.4;1995, c.64; 1997, c.80, s.4; 2000, c.123, s.3.



Section 5:5-99 - Conduct Of Meetings And Wagering; Standards, Rules, Regulations And Conditions

5:5-99. Conduct of meetings and wagering; standards, rules, regulations and conditions
Except as otherwise provided in this act, the horse race meetings and parimutuel wagering conducted by the permitholder shall be conducted in the manner and subject to compliance with the standards set forth in P.L.1940, c. 17 (C. 5:5-22 et seq.) and the rules, regulations, and conditions prescribed by the racing commission thereunder for the conduct of horse race meetings and for parimutuel wagering at those meetings.

L.1982, c. 201, s. 6, eff. Dec. 16, 1982.



Section 5:5-110 - Short Title

5:5-110. Short title
Sections 1 through 12 of this act shall be known and may be cited as the "Simulcasting Racing Act."

L. 1985, c. 269, s. 1, eff. Nov. 5, 1985.



Section 5:5-111 - Definitions

5:5-111. Definitions
2. As used in this act:



a. "Horsemen's organization" means the Horsemen's Benevolent and Protective Association, the Standardbred Breeders' and Owners' Association, or another organization or group representing a majority of horsemen engaged in competing for purses during a regularly scheduled horse race meeting, as the case may be.

b. "Intertrack wagering" means parimutuel wagering on simulcast horse races held at an in-State sending track by patrons at a receiving track and the electronic transmission of the wagers to the in-State sending track.

c. "Intertrack wagering license" means a license issued by the New Jersey Racing Commission permitting intertrack wagering.

d. "Receiving track" means a racetrack within the State which is operated by the holder of an annual permit to conduct a horse race meeting and which is equipped to receive simulcast horse races and to conduct intertrack wagering on those races.

e. "In-State sending track" means a racetrack within the State which is operated by the holder of an annual permit to conduct a horse race meeting and which is equipped to provide simulcast horse races to a receiving track and to conduct intertrack wagering on those races.

f. "Out-of-State sending track" means a racetrack in a jurisdiction other than the State of New Jersey which is lawfully permitted to conduct a horse race meeting and to provide simulcast horse races to a racetrack in this State.

g. "Simulcast horse races" means horse races conducted at an in-State sending track or an out-of-State sending track, as the case may be, and transmitted simultaneously by picture to a receiving track.

h. "Interstate common pool" means a parimutuel pool established within this State or in another state or foreign nation within which is combined comparable parimutuel pools of one or more receiving tracks located in one or more states or foreign nations upon a race at a sending track located within or outside of this State for the purpose of establishing pay-off prices in the various jurisdictions.

L.1985,c.269,s.2; amended 1991,c.411,s.1.



Section 5:5-112 - Intertrack Wagering License

5:5-112. Intertrack wagering license
Upon the filing of a joint application by a receiving and an in-State sending track and after the holding of a public hearing, the New Jersey Racing Commission may issue an intertrack wagering license to a receiving track specifying the periods of time during a calendar year and the hours during the day or night when intertrack wagering is permitted and prescribing any other conditions or terms the commission deems appropriate, provided that:

a. The receiving track demonstrates to the satisfaction of the commission that it has conducted a regularly scheduled horse race meeting pursuant to an annual permit issued by the commission and has complied with the terms of the permit, or the receiving track agrees to conduct such a horse race meeting and to comply with the terms of the permit for the meeting unless otherwise directed or permitted by the commission.

b. The in-State sending track produces an agreement in writing, or testimony at the public hearing, demonstrating that the horsemen's organization engaged in competing for the purses at the in-State sending track approves of intertrack wagering during the period when an intertrack wagering license shall be in effect.

c. If intertrack wagering will occur at the receiving track at the same time the receiving track is conducting a horse race meeting, the receiving track produces an agreement in writing, or testimony at the public hearing, demonstrating that the horsemen's organization at the receiving track approves of intertrack wagering during the period of the horse race meeting.

L. 1985, c. 269, s. 3, eff. Nov. 5, 1985.



Section 5:5-113 - Joint Application Requirements

5:5-113. Joint application requirements
A joint application for an intertrack wagering license shall include a written agreement between the receiving and in-State sending tracks providing a detailed plan of operation for the simultaneous picture transmission of races from the in-State sending track to the receiving track, the transmission to the in-State sending track of wagers placed at the receiving track, and the distribution of the parimutuel pool to the winning ticketholders at the receiving track.

L. 1985, c. 269, s. 4, eff. Nov. 5, 1985.



Section 5:5-114 - Filing Of Objection

5:5-114. Filing of objection
Any holder of a permit to conduct a horse race meeting within the State may file an objection to a joint application prior to the public hearing required to be held on the application. Any permit holder filing such an objection shall have the burden to demonstrate at the public hearing good cause as to why the issuance of an intertrack wagering license would be adverse to the public interest, as defined in section 24 of P.L. 1940, c. 17 (C. 5:5-44).

L. 1985, c. 269, s. 5, eff. Nov. 5, 1985.



Section 5:5-115 - No Substitution Of In-state Races

5:5-115. No substitution of in-State races
Under no circumstances shall a receiving track be permitted to substitute a race transmitted to it from an in-State sending track for a live race or races scheduled during a horse race meeting at the receiving track. Subject to the approval of the New Jersey Racing Commission and agreement in writing from the horsemen's organization at the receiving track, and in accordance with applicable federal law, a receiving track may substitute a race of national interest transmitted to it from an out-of-State sending track for a live race or races scheduled during a horse race meeting at the receiving track, pursuant to section 10 of this act.

L. 1985, c. 269, s. 6, eff. Nov. 5, 1985.



Section 5:5-116 - Distribution Of Wagers

5:5-116. Distribution of wagers
7. Except as otherwise provided in sections 8 and 10 of this act, and in sections 7 and 8 of P.L.1991, c.411 (C.5:5-123 and 5:5-124) and by the rules and regulations of the commission with respect to interstate common pools, sums wagered at the receiving track shall be deposited in the appropriate parimutuel pool generated at the in-State sending track for the race being transmitted and shall be distributed pursuant to P.L.1940, c.17 (C.5:5-22 et seq.) as if such sums were wagered at the sending track. Payment to persons holding winning tickets at the receiving track shall be made according to the same odds as those generated at the in-State sending track.

L.1985,c.269,s.7; amended 1991,c.411,s.2.



Section 5:5-117 - Distribution Of Purse Money.

5:5-117 Distribution of purse money.

8.Except as provided by section 8 of P.L.1991, c.411 (C.5:5-124), by the rules and regulations of the commission with respect to interstate common pools, and by a contractual agreement authorized by section 11 or section 12 of P.L.2013, c.266 (C.5:5-188 or C.5:5-189), the in-State sending track shall reserve and set aside out of the portion of the parimutuel pool to be distributed as purse money pursuant to section 46 of P.L.1940, c.17 (C.5:5-66) an amount equal to 25%, of the amount that would be distributed as purse money pursuant to that section on the basis of the parimutuel pool generated at the receiving track. These sums shall be forwarded to the receiving track and shall be used to supplement the payment of overnight purses at the next horse race meeting to be conducted by the receiving track, except that if the receiving track is conducting a horse race meeting at the same time as the receipt of the simulcast horse races, the receiving track shall use those sums to supplement overnight purses at that horse race meeting.

L.1985, c.269, s.8; amended 1988, c.27; 1991, c.411, s.3; 2013, c.266, s.3.



Section 5:5-118 - Intertrack Wagering Declared Lawful

5:5-118. Intertrack wagering declared lawful
Notwithstanding any other law to the contrary, intertrack wagering shall be lawful; provided that an intertrack wagering license has been issued to the receiving track.

L. 1985, c. 269, s. 9, eff. Nov. 5, 1985.



Section 5:5-119 - Simulcasting Of Out-of-state Races

5:5-119. Simulcasting of out-of-State races
10. Notwithstanding any other law to the contrary, the New Jersey Racing Commission, upon application by a receiving track and in accordance with applicable federal law, may permit the track to receive simulcast horse races of national interest held at out-of-State sending tracks and to conduct parimutuel wagering thereon. Except as provided by section 7 of P.L.1991, c.411 (C.5:5-123) and by the rules and regulations of the commission with respect to interstate common pools, all receipts from wagering under this section shall form a pool at the receiving track and shall be distributed pursuant to P.L.1940, c.17 (C.5:5-22 et seq.) as if those receipts were the product of wagering on live races at that time at the receiving track.

L.1985,c.269,s.10; amended 1991,c.411,s.4.



Section 5:5-120 - In-state Races Simulcast Out-of-state

5:5-120. In-State races simulcast out-of-State
11. Notwithstanding any other law to the contrary, the New Jersey Racing Commission, upon application by an in-State sending track and in accordance with applicable federal law, may permit the track to contract with an entity in another jurisdiction to permit any legal wagering entity in the other jurisdiction to receive simulcast horse races run live at the in-State sending track and to conduct parimutuel wagering thereon within the other jurisdiction. The terms and conditions of the contract shall be established by the parties and may include as consideration therefor the receipt by the in-State sending track of a percentage of the sum wagered on a given race or races in accordance with the law of the receiving jurisdiction and may include participation in interstate common pools as provided by section 6 of P.L.1991, c.411 (C.5:5-122).

L.1985,c.269,s.11; amended 1991,c.411,s.5.



Section 5:5-121 - Rules, Regulations

5:5-121. Rules, regulations
The commission shall promulgate and adopt such rules and regulations as are necessary to effectuate the purposes of this act.

L. 1985, c. 269, s. 12, eff. Nov. 5, 1985.



Section 5:5-122 - Interstate Common Pools

5:5-122. Interstate common pools
6. Subject to applicable federal laws, the commission may permit receiving tracks which are authorized to receive simulcast horseraces of national interest held at out-of-State sending tracks pursuant to section 10 of P.L.1985, c.269 (C.5:5-119) and in-State sending tracks authorized to transmit simulcast horse races to other jurisdictions pursuant to section 11 of P.L.1985, c.269 (C.5:5-120) to participate in interstate common pools.

Except as provided in sections 7 and 8 of P.L.1991, c.411 (C.5:5-123 and 5:5-124) and by rule or regulation of the commission, all provisions of the laws of this State governing parimutuel wagering shall apply to interstate common pools.

Except as otherwise provided by rule or regulation of the commission, participation in an interstate common pool shall not cause any participating party to be deemed to be doing business in any state other than the state in which it is physically located.

L.1991,c.411,s.6.



Section 5:5-123 - Distribution Of And Wagering Rules For Receiving Track Parimutuel Pools Merged Into Interstate Common Pools

5:5-123. Distribution of and wagering rules for receiving track parimutuel pools merged into interstate common pools
7. With the prior approval of the commission, a receiving track which the commission has permitted to receive simulcast horse races of national interest held at out-of-State sending tracks and to conduct parimutuel wagering thereon pursuant to section 10 of P.L.1985, c.269 (C.5:5-119) may combine parimutuel pools in this state with comparable pools at the out-of-State sending track. The types of wagering takeout, distribution of winnings and rules of racing in effect for parimutuel pools at the sending racetrack shall govern wagers placed in this State and merged into the interstate common pool. Breakage for interstate common pools shall be calculated in accordance with the law or rules governing the sending racetrack and shall be distributed between participating jurisdictions in the manner agreed to between the receiving track and the out-of-State sending track.

With the prior approval of the commission and the concurrence of the out-of-State sending track, a receiving track and receiving tracks or entities in other states other than the state in which the sending track is located may form an interstate common pool. With respect to such interstate common pools the commission may approve types of wagering, takeout, distribution of winnings, rules of racing and method of calculating breakage which are different from those which would otherwise be applied in this State but which are consistent for all parties to the interstate common pool.

The receiving track may deduct from wagers placed in any interstate common pool any fee to the person or entity conducting the race for the privilege of conducting parimutuel wagering on the race and costs incurred in transmitting the broadcast of the race and participation in the interstate common pool.

Any provision of law or contract governing the distribution of shares of the takeout, from wagers placed in this State in separate parimutuel pools on races run in another state, to this State as parimutuel taxes or respectively to breeder awards and to purses in this State shall remain in effect for wagers placed in interstate common pools. However, if the commission shall have approved an adjustment in the takeout rates, the distribution of the takeout within this State shall be adjusted proportionately to reflect the adjustment in the takeout rate. In addition, with the approval of the receiving track and the organization representing respectively a majority of the breeders or other horsepersons, their respective share may be modified.

L.1991,c.411,s.7.



Section 5:5-124 - Wagering And Distribution Rules For Sending Track Parimutuel Pools Merged Into Interstate Common Pools

5:5-124. Wagering and distribution rules for sending track parimutuel pools merged into interstate common pools
8. With the prior approval of the commission, an in-State sending track which the commission has permitted to contract with a legal wagering entity in another jurisdiction to receive horse races run live at the in-State sending track and to conduct parimutuel wagering thereon within the other jurisdiction may permit parimutuel pools in other States to be combined with its comparable wagering pools or with wagering pools established by other states. The commission may modify its rules and adopt separate rules governing interstate common pools and may establish separate rules governing the calculation of breakage for interstate common pools.

Parimutuel taxes shall not be imposed upon any amounts wagered in an interstate common pool other than upon amounts wagered in this state.

Any provision of law or contract governing the distribution of shares of the takeout from wagers placed in other states in separate parimutuel pools on races run in this State, to this State as parimutuel taxes or respectively to breeders and to purses in this State shall remain in effect for wagers placed in interstate common pools. However, with the approval of the in-State sending track and the organization representing respectively a majority of the breeders or other horsepersons, their respective share may be modified.

L.1991,c.411,s.8.



Section 5:5-125 - Race Track May Receive Simulcast Transmissions From Out-of-state Track; Interstate Common Pools, Formation.

5:5-125 Race track may receive simulcast transmissions from out-of-State track; interstate common pools, formation.

37. a. (1) Notwithstanding any other law to the contrary, the New Jersey Racing Commission, upon application by a receiving track, as defined in section 2 of P.L.1985, c.269 (C.5:5-111), and in accordance with applicable federal law, may permit the track to receive, in addition to the horse races authorized by section 10 of P.L.1985, c.269 (C.5:5-119), simulcast transmissions of the racing program, in full or in part, from any out-of-State sending track, as defined in section 2 of P.L.1985, c.269 (C.5:5-111), during any time period, provided that the receiving track agrees to receive all simulcast horse races which any in-State sending track wishes to transmit to it during that same time period, and provided further that, except as provided in subsection b. of this section, the parimutuel pools at the receiving track shall be combined with comparable parimutuel pools at the out-of-State sending track. No limit shall be placed on the number of racing programs the track may receive from out-of-State sending tracks except as otherwise provided herein.

(2)Whenever an out-of-State sending track participates in simulcasting pursuant to paragraph (1) of this subsection and the parimutuel pools are combined at the out-of-State sending track, the types of wagering, takeout, distribution of winnings, rules of racing, method of calculating breakage, and the percentage of deposits remaining undistributed from a parimutuel pool after payment is made to winning ticket holders shall be determined in accordance with the law or policy applicable to the out-of-State sending track. However, moneys resulting from breakage on amounts wagered at the receiving track and from outstanding parimutuel tickets issued at the receiving track in all instances shall be distributed as provided by section 38 of this act.

b.With the prior approval of the New Jersey Racing Commission and the concurrence of the out-of-State sending track, a receiving track and receiving tracks or entities in other states other than the state in which the sending track is located may form an interstate common pool, as defined in section 2 of P.L.1985, c.269 (C.5:5-111). With respect to such interstate common pools, the Racing Commission may approve types of wagering, takeout, distribution of winnings, rules of racing, method of calculating breakage, and a percentage of deposits remaining undistributed from a parimutuel pool after payment is made to winning ticket holders which are different from those which would otherwise be applied in this State but which are consistent for all parties to the interstate common pool. However, moneys resulting from breakage on amounts wagered at the receiving track and from outstanding parimutuel tickets issued at the receiving track in all instances shall be distributed as provided in section 38 of this act.

c.(Deleted by amendment, P.L.2001, c.199).

L.1992,c.19,s.37; amended 2001, c.199, s.37.



Section 5:5-126 - Distribution Of Amounts Resulting From Parimutuel Pool For Out-of-state Program.

5:5-126 Distribution of amounts resulting from parimutuel pool for out-of-State program.

38. a. If a receiving track which is authorized by the New Jersey Racing Commission to receive the racing program, in full or in part, from an out-of-State sending track pursuant to section 37 of this act is not conducting live racing at the time of receiving the out-of-State races, the amount resulting from the takeout rate shall be distributed as follows:

(1)(Deleted by amendment, P.L.1993, c.353.)

(2).50% of the parimutuel pool generated at the in-State receiving track shall be deposited as follows:

(a)in the case of an in-State receiving track which conducts harness races, in the special trust account established pursuant to or specified in section 46a.(2) of P.L.1940, c.17 (C.5:5-66), section 2b. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided in section 46a.(2)(a), (b), and (c) of P.L.1940, c.17 (C.5:5-66), section 2b.(1), (2), and (3) of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1)(a), (b), and (c) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a)(i), (ii), and (iii) of P.L.1971, c.137 (C.5:10-7); and

(b)in the case of an in-State receiving track which conducts running races, in the special trust account established pursuant to or specified in section 46b.(1)(e) or (2)(e)of P.L.1940, c.17 (C.5:5-66), section 5b.(3) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(c) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided therein;

(3).03% of the parimutuel pool generated at the in-State receiving track shall be paid to the New Jersey Racing Commission and set aside in the special trust account for horse breeding and development for distribution and use as provided in section 5 of P.L.1967, c.40 (C.5:5-88);

(4)on the basis of all races in each program, or if two or more programs are being transmitted simultaneously, on the basis of all races in all such programs running simultaneously, 3.735% of the first $100,000 of the total pool generated at the in-State receiving track; 5.235% of the total pool from $100,001 to $150,000; 5.735% of the total pool from $150,001 to $250,000; 6.235% of the total pool from $250,001 to $300,000; and, if the amount of the total pool is above $300,000, 6.485% of the total amount of the pool or the percentage of the parimutuel pool for overnight purses on live races that the receiving track and horsemen have agreed to by contract, whichever is greater, shall be paid as follows:

(a)in the case of an in-State receiving track which conducts harness races, .1175% of the parimutuel pool to the Standardbred Breeders' and Owners' Association of New Jersey for the administration of a health benefits program for horsemen, and the remaining amount as overnight purse money at the next race meeting at the receiving track, except that if the receiving track is conducting a horse race meeting at the same time as the receipt of the simulcast horse races, the receiving track shall use those sums to supplement overnight purses at that horse race meeting, and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey, as provided in section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, or as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188); and

(b)in the case of an in-State receiving track which conducts running races, as overnight purse money at the next race meeting at the receiving track, except that if the receiving track is conducting a horse race meeting at the same time as the receipt of the simulcast horse races, the receiving track shall use those sums to supplement overnight purses at that horse race meeting, and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horseman's Benevolent Association, as provided in section 46b.(1)(d) or (2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, or as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189);

(5).02% of the parimutuel pool generated at the in-State receiving track shall be paid as follows:

(a)in the case of an in-State receiving track which conducts harness races, to the Sire Stakes Program for standardbred horses; and

(b)in the case of an in-State receiving track which conducts running races, to the Thoroughbred Breeders' Association of New Jersey;

(6).01% of the parimutuel pool generated at the in-State receiving track shall be paid to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8); and

(7)the amount remaining after the deduction of the amounts under paragraphs (2), (3), (4), (5), and (6) shall be paid to the receiving track.

b.If a receiving track includes out-of-State races as part of its live racing program in any way, the amount resulting from the takeout rate shall be distributed as follows:

(1)(Deleted by amendment, P.L.1993, c.353.)

(2).50% of the parimutuel pool generated at the in-State receiving track shall be deposited as follows:

(a)in the case of an in-State receiving track which conducts harness races, in the special trust account established pursuant to or specified in section 46a.(2) of P.L.1940, c.17 (C.5:5-66), section 2b. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided in section 46a.(2)(a), (b), and (c) of P.L.1940, c.17 (C.5:5-66), section 2b.(1), (2), and (3) of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1)(a), (b), and (c) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a)(i), (ii), and (iii) of P.L.1971, c.137 (C.5:10-7); and

(b)in the case of an in-State receiving track which conducts running races, in the special trust account established pursuant to or specified in section 46b.(1)(e) or (2)(e) of P.L.1940, c.17 (C.5:5-66), section 5b.(3) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(c) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided therein;

(3).03% of the parimutuel pool generated at the in-State receiving track shall be paid to the New Jersey Racing Commission and set aside in the special trust account for horse breeding and development for distribution and use as provided in section 5 of P.L.1967, c.40 (C.5:5-88);

(4)6.235% of the parimutuel pool generated at the in-State receiving track or the percentage of the parimutuel pool for overnight purses on live races that the racetrack and horsemen have agreed to by contract, whichever is greater, shall be paid as follows:

(a)in the case of an in-State receiving track which conducts harness races, .1175% of the parimutuel pool to the Standardbred Breeders' and Owners' Association of New Jersey for the administration of a health benefits program for horsemen, and the remaining amount as overnight purse money at the current race meeting at the receiving track and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey, as provided in section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, or as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188); and

(b)in the case of an in-State receiving track which conducts running races, as overnight purse money at the current race meeting at the receiving track and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horseman's Benevolent Association, as provided in section 46b.(1)(d) or (2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, or as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266(C.5:5-189);

(5).02% of the parimutuel pool generated at the in-State receiving track shall be paid as follows:

(a)in the case of an in-State receiving track which conducts harness races, to the Sire Stakes Program for standardbred horses; and

(b)in the case of an in-State receiving track which conducts running races, to the Thoroughbred Breeders' Association of New Jersey;

(6).01% of the parimutuel pool generated at the in-State receiving track shall be paid to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8); and

(7)the amount remaining after the deduction of the amounts under paragraphs (2), (3), (4), (5), and (6) shall be paid to the receiving track.

c.All breakage moneys and outstanding parimutuel ticket moneys resulting from the wagering at the receiving track on the additional out-of-State simulcast races authorized by section 37 shall be divided as follows:

(1)50% shall be paid to the receiving track; and

(2)50% shall be paid as follows:

(a)in the case of an in-State receiving track which conducts harness races, as overnight purse money at the receiving track and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey, as provided in section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, or as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188); and

(b)in the case of an in-State receiving track which conducts running races, as overnight purse money at the receiving track and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horseman's Benevolent Association, as provided in section 46b.(1)(d) or (2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, or as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189).

d.Nothing set forth in this section shall be construed to prohibit the distribution of amounts resulting from the parimutuel pool for an out-of-State program in a manner that is inconsistent with the provisions of subsection a., subsection b., or subsection c. of this section, if such alternative distribution is consistent with and pursuant to an agreement between the permit holder at Monmouth Park, the permit holder at the Meadowlands Racetrack, the Standardbred Breeders' and Owners' Association of New Jersey, and the New Jersey Thoroughbred Horsemen's Association.

L.1992, c.19, s.38; amended 1993, c.353, s.5; 2011, c.96, s.4; 2013, c.266, s.4.



Section 5:5-127 - Short Title.

5:5-127 Short title.

1.Sections 1-35 of this act shall be known and may be cited as the "Off-Track and Account Wagering Act."

L.2001,c.199,s.1.



Section 5:5-128 - Findings, Declarations Relative To Horse Racing And Off-track Wagering.

5:5-128 Findings, declarations relative to horse racing and off-track wagering.

2.The Legislature finds and declares that:

a.The horse racing industry is economically important to this State, and the general welfare of the people of the State will be promoted by the advancement of horse racing and related projects and facilities in the State.

b.It is the intent of the Legislature, by authorizing off-track wagering and account wagering in this State, to promote the economic future of the horse racing industry in this State, to foster the potential for increased commerce, employment and recreational opportunities in this State, to preserve the State's open spaces, to preserve and enhance the overall economic well-being of the horse racing and horse breeding industries, and to generate greater interest in the horse racing industry and the sport of horse racing in New Jersey.

c.It is the further intent of the Legislature that facilities offering off-track wagering opportunities to the public also offer other amenities such as quality dining and handicapping facilities and that, in doing so, these facilities strive to be of the highest quality in the country.

d.The Legislature has determined that the New Jersey Racing Commission is best suited to oversee, license and regulate off-track wagering and account wagering in the State, and that the New Jersey Sports and Exposition Authority, by virtue of its experience in the operation of parimutuel wagering facilities and other entertainment-related projects in this State, is particularly well-suited to ensure the fiscal soundness and technical reliability of an account wagering system, and to be licensed, along with other well-suited entities, as off-track wagering licensees pursuant to the terms of this act.

e.In establishing off-track wagering facilities, the authority and other licensees will not be performing an essential government function but rather an essentially private business function. Numerous municipalities, residents and businesses will be impacted by the establishment of off-track wagering facilities throughout the State. A municipality having an off-track wagering facility sited within its boundaries is therefore entitled to receive an appropriate level of property tax for municipal services. Fundamental fairness dictates that an off-track wagering facility, even if owned and not leased by the authority, be subject to local property tax requirements.

f.By regulation of the Division of Alcoholic Beverage Control, there exist special licenses that permit the sale of alcoholic beverages on public property. These special licenses are typically available to the authority. Because the establishment of off-track wagering facilities is, in reality, essentially a private business function and not an essential government function a private holder of a Class C plenary retail consumption license is given priority to provide alcoholic beverages at an off-track wagering facility. However, many municipalities in New Jersey do not have a sufficient number of liquor licenses or licensees who are available. Therefore, in order to ensure the establishment of an off-track wagering facility when a license or a private holder of a plenary retail consumption license is not available, it is necessary in this act to allow for the issuance of a special concessionaire permit to the authority, and a special license to other off-track wagering licensees, under certain limited circumstances.

L.2001, c.199, s.2; amended 2004, c.116, s.3; 2011, c.26, s.1.



Section 5:5-129 - Definitions Relative To Horse Racing And Off-track Wagering.

5:5-129 Definitions relative to horse racing and off-track wagering.

3.As used in this act:

"Account holder" means a resident of this State over age 18 who establishes an account pursuant to this act through which account wagers are placed.

"Account wagering" means a form of parimutuel wagering in which an account holder may deposit money in an account with the account wagering licensee and then use the account balance to pay for parimutuel wagers by the account holder.

"Account wagering licensee" means the New Jersey Sports and Exposition Authority or its assignee, provided that the commission has granted its approval for the authority to establish an account wagering system as provided for in this act.

"Account wagering system" means the system through which account wagers are processed by the account wagering licensee pursuant to this act.

"Applicant" means the New Jersey Sports and Exposition Authority or another entity that submits an application to the commission for a license to establish and conduct an off-track wagering facility pursuant to this act.

"Authority" means the New Jersey Sports and Exposition Authority created by section 4 of P.L.1971, c.137 (C.5:10-4).

"Backstretch Benevolency" means the Backstretch Benevolency Programs Fund established pursuant to section 1 of P.L.1993, c.15 (C.5:5-44.8).

"Breeders and Stallions" means the distribution from the special trust account created pursuant to section 46 a. (2) of P.L.1940, c.17 (C.5:5-66) for the purposes of subparagraph (c) of that citation.

"Breeding and Development" means the New Jersey Horse Breeding and Development Account established pursuant to section 5 of P.L.1967, c.40 (C.5:5-88).

"Commission" means the New Jersey Racing Commission created by section 1 of P.L.1940, c.17 (C.5:5-22).

"Executive Director" means the Executive Director of the commission.

"Health and Welfare" means moneys distributed to the Standardbred Breeders' and Owners' Association for the administration of a health benefits program pursuant to section 46 a. (5) of P.L.1940, c.17 (C.5:5-66).

"In-State host track" means a racetrack within this State which is operated by a permit holder which conducts a horse race upon which account wagers are placed pursuant to this act.

"In-State sending track" means a racetrack within this State which is operated by a permit holder and is equipped to conduct off-track simulcasting.

"In-State track" means an in-State host track or an in-State sending track.

"Interstate common pool" means the parimutuel pool established within this State or in another state or foreign nation within which is combined parimutuel pools of one or more receiving tracks located in one or more states or foreign nations upon a race at an out-of-State sending track or out-of-State host track for the purpose of establishing payoff prices in the various jurisdictions.

"Jockey's Health and Welfare" means a health and welfare trust established by the organization certified by the New Jersey Racing Commission as representing a majority of the active licensed thoroughbred jockeys in New Jersey for the purpose of providing health and welfare benefits to active, disabled and retired New Jersey jockeys and their dependents based upon reasonable criteria by that organization.

"New Jersey Racing Industry Special Fund" means the fund established pursuant to section 27 of this act.

"New Jersey Thoroughbred Horsemen's Association" means the association representing the majority of New Jersey thoroughbred owners and trainers responsible for receiving and distributing funds for programs designed to aid thoroughbred horsemen.

"Off-track simulcasting" means the simultaneous audio or visual transmission of horse races conducted at in-State and out-of-State racetracks to off-track wagering facilities and parimutuel wagering at those off-track wagering facilities on the results of those races.

"Off-track wagering" means parimutuel wagering at an off-track wagering facility as authorized under this act.

"Off-track wagering facility" means a licensed facility, other than a racetrack, at which parimutuel wagering is conducted pursuant to this act.

"Off-track wagering licensee" means the New Jersey Sports and Exposition Authority or its assignee, or another entity to which the commission has granted its approval to conduct an off-track wagering facility as provided for in this act.

"Out-of-State host track" means a racetrack in a jurisdiction other than the State of New Jersey, the operator of which is lawfully permitted to conduct a horse race meeting and which conducts horse races upon which account wagers may be placed pursuant to this act.

"Out-of-State sending track" means a racetrack in a jurisdiction other than the State of New Jersey which is equipped to conduct off-track simulcasting and the operator of which is lawfully permitted to conduct a horse race meeting and to provide simulcast horse races to off-track wagering facilities in this State.

"Out-of-State track" means an out-of-State host track or an out-of-State sending track.

"Outstanding parimutuel ticket" means a winning parimutuel ticket which is not claimed within six months of sale.

"Parimutuel" means any system whereby wagers with respect to the outcome of a horse race are placed with, or in, a wagering pool conducted by an authorized person, and in which the participants are wagering with each other and not against the person conducting the wagering pool.

"Participation agreement" means the written contract entered into prior to the effective date of P.L.2011, c.26, that provides for the establishment or implementation of either (a) an off-track wagering facility or facilities or (b) an account wagering system. Each such contract shall set forth the manner in which the off-track wagering facility or facilities or the account wagering system shall be managed, operated and capitalized, as well as how expenses and revenues shall be allocated and distributed by and among the authority and the other eligible participants subject to the agreement.

"Permit holder" means the holder of an annual permit to conduct a horse race meeting issued by the commission.

"Racetrack" means the physical facility where a permit holder conducts a horse race meeting with parimutuel wagering.

"Racing costs" means the prospective and actual costs for all licensing, investigation, operation, regulation, supervision and enforcement activities and functions performed by the commission.

"Simulcast horse races" means horse races conducted at an in-State sending track or an out-of-State sending track, as the case may be, and transmitted simultaneously by picture to a receiving track or an off-track wagering facility.

"Sire Stakes" means the Sire Stakes Program established pursuant to section 1 of P.L.1971, c.85 (C.5:5-91).

"Standardbred Drivers' Health and Welfare" means a health and welfare trust established by the Standardbred Breeders' and Owners' Association of New Jersey for the purpose of providing health and welfare benefits to active, disabled and retired New Jersey standardbred drivers and their dependents based upon reasonable criteria by that organization.

"Takeout" means that portion of a wager which is deducted from or not included in the parimutuel pool, and which is distributed other than to persons placing wagers.

"Thoroughbred Breeders and Stallions" means the special trust account created pursuant to section 46 b.(1)(e) of P.L.1940, c.17 (C.5:5-66).

L.2001, c.199, s.3; amended 2004, c.116, s.4; 2011, c.26, s.2.



Section 5:5-130 - Issuance Of License To Permit Off-track Wagering; Establishment Of Facilities.

5:5-130 Issuance of license to permit off-track wagering; establishment of facilities.

4. a. The commission is authorized to issue a license to the authority to permit off-track wagering at a specified facility, upon application of the authority and in accordance with the provisions of this act. A license issued pursuant to this act shall be valid for a period of one year. The commission shall issue a license pursuant to this subsection only if the permit holder at Monmouth Park and the thoroughbred and standardbred permit holders at Meadowlands Racetrack schedule at least the minimum number of race dates required in section 30 of this act, P.L.2001, c.199 (C.5:5-156), and it is satisfied that the authority has entered into a participation agreement with each and every other person, partnership, association, corporation, or authority or the successor in interest to such person, partnership, association, corporation or authority that:

(1)held a valid permit to hold or conduct a race horse meeting within this State in the calendar year 2000;

(2)has complied with the terms of such permit; and

(3)is in good standing with the commission and the State of New Jersey.

An off-track wagering license may not be transferred or assigned to a successor in interest without the approval of the commission and the Attorney General, which approval may not be unreasonably withheld.

b. (1) As part of the license application process, any participation agreement entered into for the purposes of subsection a. of this section, or any modification to the agreement made thereafter, shall be reviewed by the commission and the Attorney General to determine whether the agreement meets the requirements of this act and shall be subject to the approval of the commission and the Attorney General. Notwithstanding any other law, rule, or regulation to the contrary, a permit holder subject to a participation agreement entered into prior to the effective date of P.L.2011, c.26 shall have made progress since the signing of that agreement toward establishing the permit holder's share of the 15 off-track wagering facilities authorized pursuant to section 10 of P.L.2001, c.199 (C.5:5-136), provided that any facility that has not received a license under section 7 of P.L.2001, c.199 (C.5:5-133) on the effective date of this act, P.L.2011, c.205 shall be subject to a cash deposit, a bond, or an irrevocable letter of credit to be posted or deposited by the permit holder in the amount of $1 million for each facility in the permit holder's share that remains to be licensed, which deposit shall be paid to the commission within 180 days of the effective date of this act, P.L.2011, c.205. A permit holder making a deposit or posting a bond, or irrevocable letter of credit, in connection with one or more of the off-track wagering facilities in the permit holder's share that remain to be established shall obtain the license and make substantial progress in the commission's judgment pursuant to the progress benchmarks issued by the commission and the New Jersey Economic Development Authority under subsection e. of this section toward establishing the off-track wagering facility or facilities within one year of making the deposit, or posting the bond, or irrevocable letter of credit, and if so the deposit, bond, or irrevocable letter of credit shall be returned to the permit holder at the end of the one-year period, or the amount deposited or posted shall be forfeited and distributed by the commission to the representative horsemen's organization in this State for use in establishing an off-track wagering facility or facilities under paragraph (2) of this subsection. Any facility that has not been licensed on the effective date of this act, P.L.2011, c.205, and for which a deposit, bond, or irrevocable letter of credit is not made or posted, and any facility for which a deposit, bond, or irrevocable letter of credit is made or posted which has not been licensed and made progress toward establishment within one year of making such deposit or posting the bond, or irrevocable letter of credit, shall no longer be considered as part of the permit holder's share, and shall be available to be established by a horsemen's organization in this State as provided by paragraph (2) of this subsection. However, if the commission finds that a permit holder is making progress toward obtaining an off-track wagering license and establishing an off-track wagering facility according to specified benchmarks developed by the commission, the commission may allow a permit holder to retain its share of the off-track wagering facilities to be established, provided the permit holder continues to make progress on an annual basis. For the purposes of this section, a permit holder shall be deemed to have made progress toward establishing its share of off-track wagering facilities, and shall not be subject to a cash deposit or be required to post a bond or irrevocable letter of credit as set forth in this section, if it has entered into an agreement, in connection with good faith negotiations over the sale or lease of a racetrack under the permit holder's control, to transfer allocated off-track wagering licenses or facilities to an individual or entity that is a bona fide prospective purchaser or lessee, or has demonstrated to the satisfaction of the Commission that the execution of such an agreement is imminent based upon the portions of such an agreement agreed upon in principle by the parties as evidenced by a memorandum of understanding or similar accord, or has demonstrated to the satisfaction of the commission that negotiations concerning such an agreement have been unsuccessful and the permit holder has plans for soliciting new sources of interest or entering into new negotiations that, in the judgment of the commission, have a reasonable likelihood of resulting in a successful conclusion.

(2)The commission is authorized to issue a license or licenses to any horsemen's organization in this State, for the establishment of one or more of the remaining off-track wagering facilities in partnership with other horsemen's organizations in this State, the authority, or private investors, in accordance with all applicable provisions of the "Off-Track and Account Wagering Act," P.L.2001, c.199 (C.5:5-127 et seq.). Notwithstanding any provision of this paragraph to the contrary, a representative standardbred horsemen's organization shall have the right to establish the off-track wagering facilities not established by the permit holder at Freehold Raceway as provided under paragraph (1) of this subsection, and to receive any deposit, bond, or irrevocable letter of credit forfeited by that permit holder for the establishment of one or more of those off-track wagering facilities, except that if a representative standardbred horsemen's organization does not make application therefor, or fails to make progress in establishing the facility or facilities as provided herein, any amounts received shall be returned as provided in this paragraph and the facility or facilities shall be available to be established in accordance with subsection c. of this section. A horsemen's organization shall make progress on an annual basis in establishing an off-track wagering facility from the date the organization is eligible to apply for an initial license pursuant to this subsection, provided that any facility that has not received a license under section 7 of P.L.2001, c.199 (C.5:5-133) within a reasonable timeframe from the date the horsemen's organization became eligible to apply for its initial license shall no longer be considered eligible to be established by a horsemen's organization under this paragraph, and shall be available to be established by a well-suited entity pursuant to subsection c. of this section. When a horsemen's organization under this paragraph has received the sum of $1 million as provided under paragraph (1) of this subsection, the horsemen's organization shall have one year from the date the funds are allocated to it by the commission to obtain a license and make substantial progress in establishing the off-track wagering facility or facilities, provided that, if the horsemen's organization fails to make progress within that year, in the commission's judgment pursuant to the progress benchmarks issued by the commission and the New Jersey Economic Development Authority under subsection e. of this section, the horsemen's organization shall be liable to return to the commission the funds allocated to it in their entirety at the end of the one-year period, and the commission shall return such funds to the permit holder originally making the deposit, or posting the bond or irrevocable letter of credit, to be used for capital improvements at the permit holder's racetrack.

c.With respect to any licenses that remain to be issued under paragraph (2) of subsection b. of this section, the commission is also authorized to issue a license to a well-suited entity to permit off-track wagering at a specified facility, upon application of the entity and in accordance with the provisions of this act and the provisions of section 14 of P.L.1940, c.17 (C.5:5-34). A license issued pursuant to this act shall be valid for a period of one year and, if the licensed entity is not a permit holder in this State, the license shall be contingent upon the licensee showing simulcast New Jersey races and allowing wagering thereon at the off-track wagering facility, subject to the rules and regulations of the commission, and shall be issued only if the permit holders schedule at least the minimum number of race dates required in section 30 of P.L.2001, c.199 (C.5:5-156). In assessing the qualifications of an entity to establish and conduct an off-track wagering facility, the commission shall apply substantially similar standards and criteria to those applied to the authority, its assignees, and other permit holders and licensees in the State. These standards and criteria shall enable the commission to determine by clear and convincing evidence in the opinion of the commission that the person or persons applying for licensure on behalf of the entity are well-suited to receive licensure, and shall include, but may not be limited to:

(1)proof of financial resources sufficient to enable the entity to establish and conduct a quality off-track wagering facility or facilities with appropriately staffed and managed operations;

(2)evidence of good character, honesty, competency and integrity;

(3)the absence of a conviction for a crime involving fraud, dishonesty or moral turpitude; and

(4)any additional standards and criteria the commission may establish by rule or regulation in accordance with this act.

d. (1) The commission, in consultation with the State Treasurer, shall develop a process by which the commission will accept bids for each off-track wagering license to be awarded under this act, P.L.2001, c.199. An off-track wagering licensee and an entity interested in establishing an off-track wagering facility and being licensed as an off-track wagering licensee shall be eligible to submit a bid. The bidding process shall include procedures for the establishment of a minimum bid threshold, for the selection of a successful bidder and, when the successful bidder is not yet licensed as an off-track wagering licensee, for the awarding of a bid to that successful bidder subject to its eligibility to be licensed as an off-track wagering licensee in compliance with the provisions of this act, P.L.2001, c.199. As part of the bidding process, and in addition to submitting a monetary bid, a bidder shall submit to the commission a conceptual plan of the off-track wagering facility the bidder intends to establish, which shall include, but may not be limited to, a description of the proposed facility and the amenities it would offer, and its proposed or intended location. In selecting a successful bidder, the commission shall consider and balance the following: (a) the monetary value of the bid in comparison to other bids submitted; (b) the level of quality of the proposed facility and amenities in striving to be a first-rate experience for the customer that includes the provision of first-class dining facilities; (c) the potential of the proposed facility and amenities to generate greater interest in the horse racing industry and the sport of horse racing in the State; and (d) the proximity of the bidder's proposed or intended location for the off-track wagering facility and its impact on other planned or existing off-track wagering facilities and racetracks in the State. For the purposes of this act, P.L.2001, c.199, a successful bid shall be conditional upon the successful bidder's compliance with all the provisions of this act, P.L.2001, c.199, and the applicable rules and regulations promulgated by the commission.

(2)The commission shall consider the amount of a successful bid pursuant to paragraph (1) of this subsection as a license fee in connection with the issuance of an initial license to an off-track wagering facility licensee. The initial license fee need not be uniform for all off-track wagering facility licenses, and may vary depending on the results of the bidding process for each license. The proceeds generated by the initial license fee shall be distributed as follows: 50% to the New Jersey Thoroughbred Horsemen's Association for programs designed to aid the horsemen, and 50% to the Standardbred Breeders' and Owners' Association of New Jersey for programs designed to aid the horsemen.

e.The commission shall, in consultation with the New Jersey Economic Development Authority, develop progress benchmarks, within three months of the effective date of P.L.2011, c.26, for each off-track wagering licensee to follow for the timely and expeditious establishment of each off-track wagering facility. Such benchmarks shall provide that a permit holder shall be deemed to have made progress toward establishing its share of off-track wagering facilities if it has entered into an agreement, in connection with good faith negotiations over the sale or lease of a racetrack under the permit holder's control, to transfer allocated off-track wagering licenses or facilities to an individual or entity that is a bona fide prospective purchaser or lessee, or has demonstrated to the satisfaction of the Commission that the execution of such an agreement is imminent based upon the portions of such an agreement agreed upon in principle by the parties as evidenced by a memorandum of understanding or similar accord, or has demonstrated to the satisfaction of the commission that negotiations concerning such an agreement have been unsuccessful and the permit holder has plans for soliciting new sources of interest or entering into new negotiations that, in the judgment of the commission, have a reasonable likelihood of resulting in a successful conclusion. The failure of a licensee to meet the benchmarks shall constitute a basis for the denial by the commission of the renewal of the off-track wagering license, except that the licensee shall have the right to appeal the commission's decision.

L.2001, c.199, s.4; amended 2004, c.116, s.5; 2011, c.26, s.3; 2011, c.205.



Section 5:5-131 - Filing Fee, Certification; Standards.

5:5-131 Filing fee, certification; standards.

5. a. At the time of filing an application for an off-track wagering license, the applicant shall submit to the commission a non-refundable filing fee in an amount established by regulation by the commission, and a certification in a form prescribed by the commission which specifies, but is not limited to, the following information:

(1)a plan depicting the proposed facility and improvements thereon, including information about the size, seating capacity, parking and services to be provided at the facility;

(2)the location of the proposed facility, and relevant demographic or other information concerning the municipality and surrounding area where the proposed facility is to be located;

(3)the number of permanent and part-time jobs expected to be created at the proposed facility, and gross revenues expected to be generated by the facility;

(4)the fire evacuation plan for the proposed facility;

(5)the type of food and beverages available, which shall include the provision of first-class dining facilities; and

(6)such other information as the commission may require.

b.The applicant shall file a separate application and certification for each proposed off-track wagering facility.

c.The commission shall charge each off-track wagering licensee an annual fee in connection with the renewal of the off-track wagering license, and shall establish by regulation procedures and conditions for renewal of licenses issued under this act. The amount of the annual license renewal fee shall be used by the commission to cover commission expenses associated with implementation of the provisions of this act, P.L.2001, c.199, and shall reasonably reflect those costs.

d.The commission shall by regulation establish the maximum hours of operation of off-track wagering facilities.

e. (1) Notwithstanding R.S.33:1-42, priority for the service of alcoholic beverages for on-premise consumption at an off-track wagering facility shall be given to a Class C plenary retail consumption licensee, by an agreement or contract with the off-track wagering licensee, pursuant to the provisions of R.S.33:1-1 et seq. in accordance with such procedures as established by statute and by regulation of the Division of Alcoholic Beverage Control. When a Class C plenary retail consumption license or licensee is available in the municipality, the authority shall not hold a license to provide alcoholic beverages at an off-track wagering facility. However, when a Class C plenary retail consumption licensee or license is not available in the municipality, the Director of the Division of Alcoholic Beverage Control shall issue a special concessionaire permit to the authority for the provision of alcoholic beverages at the off-track wagering facility and, if the off-track wagering license is held by an off-track wagering licensee other than the authority, the director may issue a non-transferable special license to provide alcoholic beverages at the off-track wagering facility pursuant to paragraph (2) of this subsection.

(2)The Director of the Division of Alcoholic Beverage Control may issue one special license to an individual, corporation, or other type of legal entity to serve alcoholic beverages at an off-track wagering facility located in the municipality where a Class C plenary retail consumption licensee was not available to provide alcoholic beverages at the off-track wagering facility pursuant to paragraph (1) of this subsection. The license shall authorize the sale of alcoholic beverages for immediate consumption on the premises of the off-track wagering facility. The director may issue not more than 15 licenses pursuant to this paragraph. Furthermore, licenses issued pursuant to this paragraph shall be subject to the following requirements:

(a)No person who would fail to qualify as a licensee under Title 33 of the Revised Statutes shall be permitted to hold an interest in a special license under the provisions of this paragraph;

(b)Licenses shall be subject to the provisions of Title 33 of the Revised Statutes and rules and regulations promulgated by the director, to the extent those provisions are not inconsistent with the provisions of this act;

(c)No license issued pursuant to this paragraph shall be transferred to any other premises;

(d)Application for the initial issuance and renewal of each license shall be made to the director on an annual basis. The fee for the initial issuance of the license shall be the average sale price for the three most recent sales of plenary retail consumption licenses in the municipality where the license is being issued during the preceding five years. If the off-track wagering facility is located within the boundaries of two or more municipalities, the highest average sale price of the two or more municipalities shall be used. If less than three plenary retail consumption licenses have been sold in the municipality or municipalities, as the case may be, within the previous five years, the director shall obtain an appraisal, at the applicant's expense, to determine the appropriate fee for the license. The appraisal process shall include an examination of previous transactions in the municipality or municipalities, as the case may be, and shall reflect what a willing buyer, under no pressure to buy, would pay a willing seller, under no pressure to sell, for a plenary retail consumption license in that municipality or municipalities, as the case may be. One half of the amount of the application fee for the initial issuance of the license shall be paid upon the issuance of the license and the other half of that amount shall be paid one year later. The director shall establish an annual fee for the license which shall not exceed the fee which may be imposed by a municipality for a plenary retail consumption license pursuant to R.S.33:1-12, a portion of which shall be paid by the director to the New Jersey Racing Commission for the funding of horse breeding incentive programs;

(e)The fee for the initial issuance of the license shall be distributed in the following manner:

(i)Twenty-five percent shall be paid to the municipality where the off-track wagering facility is located and if the off-track wagering facility is located within the boundaries of two or more municipalities, the fee shall be divided equally among those municipalities;

(ii)Twenty-five percent shall be paid to the Director of the Division of Alcoholic Beverage Control;

(iii) Fifty percent shall be paid to the New Jersey Racing Commission for the funding of horse breeding incentive programs;

(f)The individual corporation or entity holding the license shall not be entitled to sell a license issued pursuant to this paragraph, and the license shall expire upon the closure of the off-track wagering facility;

(g)The director shall not issue a special concessionaire permit for any off-track wagering facility or premises which is eligible to obtain a license to serve alcoholic beverages under the provisions of this paragraph; and

(h)Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director shall adopt rules and regulations to effectuate the purposes of this paragraph.

(3) Nothing in this subsection shall be construed to allow the Director of the Division of Alcoholic Beverage Control to issue a special concessionaire permit or a special license described in paragraph (2) of this subsection to the authority pursuant to this act, P.L.2001, c.199, or to issue a special license to any individual, corporation, or other type of legal entity to serve alcoholic beverages in a municipality that prohibits the retail sale of alcoholic beverages within its boundaries.

f.Persons under the age of 18 years shall not be permitted in any off-track wagering facility, except in dining areas if accompanied by a parent or guardian.

g.The commission shall by regulation establish minimum standards for off-track wagering facilities and timelines for their establishment and completion, including, but not limited to, standards for quality, size, seating capacity, the provision of first-class dining facilities, parking and services to be provided, as well as expected dates of construction, renovations and opening. The failure of an off-track wagering licensee to meet these standards shall be sufficient cause for the commission to revoke, suspend or refuse to renew a license pursuant to the provisions of section 8 of P.L.2001, c.199 (C.5:5-134).

h.Notwithstanding the provisions of any law, rule, or regulation to the contrary, an off-track wagering facility shall be a permitted use in all commercial and industrial districts of a municipality.

i.In evaluating an application for an off-track wagering license, the commission shall consider the proximity of the applicant's proposed site to other planned or existing off-track wagering facilities and to racetracks in this State. If, in the opinion of the commission, the establishment of the facility at its proposed location would be inimical to the interests of another planned or established off-track wagering facility, or to a State racetrack, the commission shall require the applicant to consider alternative sites for the proposed facility.

L.2001, c.199, s.5; amended 2004, c.116, s.6; 2011, c.26, s.4.



Section 5:5-132 - Public Hearing.

5:5-132 Public hearing.

6.Within 14 days of receipt of a completed application, certification and applicable fees, the executive director shall determine whether the same is in due form and meets the requirements of law in all respects, and upon being satisfied thereof, the commission, within 45 days of receipt of a completed application, certification and applicable fees, shall hold a public hearing in the municipality in which the proposed off-track wagering facility is to be located. The costs of the public hearing shall be paid by the applicant. The executive director shall cause a display advertisement, approximately 11 inches by 8 inches in size, to be published at least once in a daily newspaper, and at least once in a weekly newspaper, published, or circulated if none is published, in the county where the municipality is located at least 15 days before the date of the public hearing and to be published again in that daily newspaper on the third day preceding the public hearing and in the latest edition of that weekly newspaper that will be in circulation on the third day preceding the public hearing. The advertisement shall contain sufficient information to apprise the public as to the purpose of the hearing, the time and place thereof, and the nature of the license applied for. The advertisement shall be prepared and placed by the executive director, but shall be paid for by the applicant.

L.2001, c.199, s.6; amended 2011, c.26, s.5.



Section 5:5-133 - Final Determination On License Application.

5:5-133 Final determination on license application.

7. a. No sooner than 30 days nor later than 60 days following the public hearing, the commission shall make a final determination on the license application. The commission shall approve the application if it determines that the plan for the proposed facility includes appropriate standards of quality for the premises and services it will provide and that the applicant has demonstrated by clear and convincing evidence that establishment of the proposed off-track wagering facility will not be inimical to the interests of the public and the horse racing industry in this State. The commission shall submit its determination to the Attorney General for review and approval. The determination of the commission shall be deemed approved by the Attorney General if not affirmatively approved or disapproved by the Attorney General within 14 days of the date of submission. The decision of the Attorney General shall be deemed a final decision. Upon approval by the Attorney General, the commission shall issue to the applicant an off-track wagering license specifying the location, the periods of time during a calendar year and the hours of operation during which off-track wagering is permitted at the facility, and prescribing any other conditions or terms the commission deems appropriate.

b.With the approval of the commission, the authority may assign an off-track wagering license to a permit holder, provided that the authority shall retain responsibility for license renewals. In the event the authority assigns an off-track wagering license, the assignee shall reimburse the authority for its costs associated with the application for the license. With the approval of the commission, an off-track wagering licensee may enter into a contract or agreement with a person or entity to conduct or operate an off-track wagering facility for the licensee and to act as the agent of the licensee in all off-track wagering matters approved by the commission.

L.2001, c.199, s.7; amended 2004, c.116, s.7; 2011, c.26, s.6.



Section 5:5-134 - Powers Of Commission Relative To Off-track Wagering.

5:5-134 Powers of commission relative to off-track wagering.

8. a. The commission shall have full power to prescribe rules, regulations and conditions under which all off-track wagering licenses are issued and renewed in the State, including requiring an annual audit of the off-track wagering licensee's books and records pertaining to off-track wagering, and to revoke, suspend or refuse to renew a license if in the opinion of the commission the revocation of, suspension of or refusal to renew such license is in the public interest; provided, however, that such rules, regulations and conditions shall be uniform in their application.

b.The commission shall have no right or power to determine who shall be officers, directors or employees of any off-track wagering facility, or the salaries thereof; provided, however, that the commission may compel the discharge of any official or employee of the licensee at the off-track wagering facility who: (1) fails or refuses for any reason to comply with the rules or regulations of the commission; (2) fails or refuses for any reason to comply with any of the provisions of this act; (3) fails to establish by clear and convincing evidence in the opinion of the commission good character, honesty, competency and integrity; or (4) has been convicted of a crime involving fraud, dishonesty or moral turpitude.

L.2001,c.199,s.8.



Section 5:5-135 - Right To Control Patrons.

5:5-135 Right to control patrons.

9.Nothing in this act shall be deemed to abrogate the common law right or any other right established by law to exclude or eject permanently from any off-track wagering facility any person who disrupts the operations of its premises, threatens the security of its premises or its occupants, or is disorderly or intoxicated.

L.2001,c.199,s.9.



Section 5:5-136 - Limit On Number Of Facilities.

5:5-136 Limit on number of facilities.

10. a. The total number of off-track wagering facilities licensed in this State pursuant to this act shall not exceed 15.

b.The commission shall issue no more than eight off-track wagering licenses within the first two years of the effective date of this act.

L.2001,c.199,s.10.



Section 5:5-137 - Simulcasting Permitted.

5:5-137 Simulcasting permitted.

11.It shall be lawful for the off-track wagering licensee to conduct off-track simulcasting at the off-track wagering facility with all in-State sending tracks and with any out-of-State sending track in accordance with the provisions of this act and applicable regulations which the commission may promulgate.

L.2001,c.199,s.11.



Section 5:5-138 - Transmission Of Races From In-state Sending Tracks.

5:5-138 Transmission of races from in-State sending tracks.

12.An in-State sending track may transmit to licensed off-track wagering facilities all or some of the live races conducted at the racetrack. The off-track wagering licensee, as a condition of continued operation of the off-track wagering facility, shall receive all live races which are offered and transmitted by in-State sending tracks.

L.2001,c.199,s.12.



Section 5:5-139 - Issuance Of License To Establish Account Wagering System.

5:5-139 Issuance of license to establish account wagering system.
13. a. The commission is authorized to issue a license to the authority to establish an account wagering system in accordance with the provisions of this act, P.L.2001, c.199 (C.5:5-127 et seq.). A license issued pursuant to this act shall be valid for a term of one year. The commission shall issue a license only if the permit holder at Monmouth Park and the thoroughbred permit holder at Meadowlands Racetrack schedule at least the minimum number of race dates required in section 30 of this act, P.L.2001, c.199 (C.5:5-156), and it is satisfied that the authority has entered into a participation agreement with each and every person, partnership, association, corporation or authority or the successor in interest to such person, partnership, association, corporation or authority that:

(1)held a valid permit to hold or conduct a race horse meeting within this State in the calendar year 2000 consisting of at least 40 live race dates in the aggregate at the permit holder's racetrack;

(2)has complied with the terms of such permit; and

(3)is in good standing with the commission and the State of New Jersey.

An account wagering license may not be transferred or assigned to a successor in interest without the approval of the commission and the Attorney General, which approval may not be unreasonably withheld.

b.As part of the license application process, any participation agreement, or any modification to the agreement made thereafter, entered into for the purposes of this section shall be reviewed by the commission and the Attorney General to determine whether the agreement meets the requirements of this act and shall be subject to the approval of the commission and the Attorney General.

c.At the time of filing an application for licensure under this section, the authority shall submit to the commission a non-refundable filing fee in an amount established by regulation by the commission, and a certification in a form prescribed by the commission which specifies, but is not limited to, information about the operation of the account wagering system and the authority's participation therein.

L.2001,c.199,s.13; amended 2004, c.116, s.8.



Section 5:5-140 - Public Hearing.

5:5-140 Public hearing.
14. a. Within 14 days of receipt of a completed application, certification and applicable fees, the executive director shall determine whether the same is in due form and meets the requirements of law in all respects, and upon being satisfied thereof, the executive director, within 45 days of receipt of a completed application, certification and applicable fees, shall hold a public hearing, the costs of which shall be paid by the applicant.

b.No sooner than 30 days nor later than 60 days following the public hearing, the commission shall make a final determination on the application. The commission shall approve the application if it determines that the authority has demonstrated by clear and convincing evidence that wagers placed through the proposed account wagering system will be accurately processed and that there will be sufficient safeguards to maintain the integrity of the horse racing industry in this State. The commission's determination shall be submitted to the Attorney General for review and approval. The determination of the commission shall be deemed approved by the Attorney General if not affirmatively approved or disapproved by the Attorney General within 14 days of the date of submission. The decision of the Attorney General shall be deemed a final decision. Upon approval by the Attorney General, the commission shall issue to the authority a license to participate in the account wagering system.

c.With the approval of the commission, the authority may assign the account wagering license to a permit holder, provided that the authority shall retain responsibility for license renewals. In the event the authority assigns the account wagering license, the assignee shall reimburse the authority for its costs associated with the application for the license. With the approval of the commission, the account wagering licensee may enter into a contract or agreement with a person or entity to conduct or operate an account wagering system or facility for the licensee and to act as the agent of the licensee in all account wagering matters approved by the commission.

L.2001,c.199,s.14; amended 2004, c.116, s.9.



Section 5:5-141 - Powers Of Commission Relative To Account Wagering.

5:5-141 Powers of commission relative to account wagering.

15. a. The commission shall have full power to prescribe rules, regulations and conditions under which all account wagering licenses are issued or renewed in this State, including requiring an annual audit of the account wagering licensee's books and records pertaining to account wagering, and to revoke, suspend or refuse to renew a license if in the opinion of the commission the revocation of, suspension of or refusal to renew such license is in the public interest; provided, however, that such rules, regulations and conditions shall be uniform in their application.

b.The commission shall have no right or power to determine who shall be officers, directors or employees of any account wagering licensee, or the salaries thereof; provided, however, that the commission may compel the discharge of any official or employee of the licensee or the account wagering system who: (1) fails or refuses for any reason to comply with the rules or regulations of the commission; (2) fails or refuses for any reason to comply with any of the provisions of this act; (3) fails to establish by clear and convincing evidence in the opinion of the commission good character, honesty, competency and integrity; or (4) has been convicted of a crime involving fraud, dishonesty or moral turpitude.

L.2001,c.199,s.15.



Section 5:5-142 - Requirements For Account Wagering.

5:5-142 Requirements for account wagering.

16. a. A person shall not place an account wager from within this State except in accordance with this act through the account wagering licensee, and no entity, other than the account wagering licensee, shall accept an account wager from a person within this State. A person may not place an account wager unless the person has established an account with the account wagering licensee. To establish a wagering account, a person shall be a New Jersey resident at least 18 years of age.

b.The account shall be in the name of a natural person and may not be in the name of any beneficiary, custodian, joint trust, corporation, partnership or other organization or entity.

c.An account may be established by a person completing an application form approved by the commission and submitting it together with a certification, or other proof, of age and residency. The form shall include the address of the principal residence of the prospective account holder and a statement that a false statement made in regard to an application may subject the applicant to prosecution.

d.The prospective account holder shall submit the completed application to the account wagering licensee, to any account wagering participating permit holder or to a licensed off-track wagering facility or such other person or entity as may be approved by the commission. The account wagering licensee may accept or reject an application after receipt and review of the application and certification, or other proof, of age and residency for compliance with this act.

e.Any prospective account holder who provides false or misleading information on the application is subject to rejection of the application or cancellation of the account by the account wagering licensee without notice.

f.The account wagering licensee shall have the right to suspend or close any wagering account at its discretion.

g.Any person not in good standing with the commission shall not be entitled to maintain a wagering account.

h.The address provided by the applicant in the application shall be deemed the proper address for the purposes of mailing checks, account withdrawals, notices and other materials.

i.A wagering account shall not be assignable or otherwise transferable.

j.Except as otherwise provided in this act or in regulations which the commission may adopt hereunder, all account wagers shall be final and no wager shall be canceled by the account holder at any time after the wager has been accepted by the account wagering licensee.

k.For the purposes of this act and notwithstanding any other law to the contrary, all messages or orders to place account wagers received by the licensee on behalf of a participating permit holder shall be deemed made to a place within this State.

l.All persons accepting account wagers on behalf of the account wagering licensee shall do so at a location within this State.

m.The account wagering licensee may at any time declare the system closed for receiving any wagers on any race or closed for all wagering.

L.2001,c.199,s.16.



Section 5:5-143 - Credits To A Wagering Account.

5:5-143 Credits to a wagering account.

17. a. Credits to a wagering account shall be made as follows:

(1)The account holder's deposits to the wagering account shall be submitted by the account holder to the account wagering licensee and shall be in the form of one of the following:

(a)cash given to the account wagering licensee;

(b)check, money order, negotiable order of withdrawal, or wire or electronic transfer, payable and remitted to the account wagering licensee; or

(c)charges made to an account holder's debit or credit card upon the account holder's direct and personal instruction, which instruction may be given by telephone communication or other electronic means to the account wagering licensee or its agent by the account holder if the use of the card has been approved by the account wagering licensee.

(2)Credit for winnings from wagers placed with funds in a wagering account and credit for account wagers on horses that are scratched shall be posted to the account by the account wagering licensee.

(3)The account wagering licensee shall have the right to refuse for any reason all or part of any wager or deposit to the account.

(4)Funds deposited in the account shall not bear interest to the account holder.

b.Debits to a wagering account shall be made as follows:

(1)Upon receipt by the account wagering licensee of an account wager properly placed pursuant to section 18 of this act, the account wagering licensee shall debit the account holder's wagering account in the amount of the wager.

(2)The account wagering licensee may authorize a withdrawal from a wagering account when the account holder submits to the licensee, the licensee's agent, a participating permit holder, a licensed off-track wagering facility or such other entity as may be approved by the commission the following:

(i)proper identification;

(ii)the correct personal identification number; and

(iii) a properly completed and executed withdrawal slip on a form approved by the commission.

Upon receipt of a properly completed and executed withdrawal form, and if there are sufficient funds in the account to cover the withdrawal, the licensee shall send, within three business days of receipt, a check to the holder at the address specified in the application for the wagering account. The check shall be made payable only to the holder of the wagering account and in the amount of the requested withdrawal.

L.2001,c.199,s.17.



Section 5:5-144 - Acceptance Of Account Wagers.

5:5-144 Acceptance of account wagers.

18.The account wagering licensee may accept account wagers only from residents of New Jersey and only as follows:

a.The account wager shall be placed directly with the account wagering licensee by the holder of the wagering account.

b.The account holder placing the account wager shall provide the licensee with the correct personal identification number of the holder of the wagering account.

c.A licensee may not accept an account wager, or series of wagers, in an amount in excess of funds on deposit in the wagering account of the holder placing the wager. Funds on deposit include amounts credited under section 17 of this act and in the account at the time the wager is placed.

d.Only the holder of a wagering account shall place an account wager. Unless otherwise approved by the commission, no person, corporation or other entity shall directly or indirectly act as an intermediary, transmitter or agent in the placing of wagers for a holder of a wagering account; provided, however, that the use of credit or debit cards specifically approved by the licensee or the use of checks, money orders or negotiable orders of withdrawal or the use of telephonic, computer or electronic means by the account holder to place such wagers shall not be prohibited.

e.The account holder may place a wager in person, by direct telephone call or by communication through other electronic media.

L.2001,c.199,s.18.



Section 5:5-145 - Distribution Of Inactive, Dormant Accounts.

5:5-145 Distribution of inactive, dormant accounts.

19.All amounts remaining in wagering accounts inactive or dormant for such period and under such conditions as established by regulation shall be paid 50% to the account wagering licensee and 50% to the New Jersey Racing Industry Special Fund.

L.2001,c.199,s.19.



Section 5:5-146 - Inclusion Of Amounts Wagered In Parimutuel Pool.

5:5-146 Inclusion of amounts wagered in parimutuel pool.

20.Sums wagered at the off-track wagering facility on the result of a simulcast horse race at an in-State sending track, or through the account wagering system on a race conducted at an in-State host track, shall be included in the appropriate parimutuel pool generated at the in-State track and shall be distributed pursuant to section 21 of this act. Payments to persons holding winning tickets at an off-track wagering facility or through the account wagering system, shall be made according to the same odds as those generated at the in-State track.

L.2001,c.199,s.20.



Section 5:5-147 - Distribution Of Sums In Parimutuel Pool.

5:5-147 Distribution of sums in parimutuel pool.

21.Sums wagered at an off-track wagering facility on races being transmitted to that off-track wagering facility from an in-State sending track and sums wagered through the account wagering system on a race conducted at an in-State host track shall be deposited in the parimutuel pool generated at the in-State track for those races and shall be distributed in accordance with the provisions of section 44 of P.L.1940, c.17 (C.5:5-64) or section 1 of P.L.1984, c.236 (C.5:5-64.1), as appropriate. Such sums wagered at an off-track wagering facility or through the account wagering system which remain undistributed pursuant to those sections shall be distributed as follows, except that moneys resulting from breakage on amounts wagered at the off-track wagering facility or through the account wagering system and from outstanding parimutuel ticket moneys issued at the off-track wagering facility or through the account wagering system shall be distributed as provided by subsection g. of this section.

a.6% of the parimutuel pool generated at the off-track wagering facility or through the account wagering system shall be paid to the in-State track for overnight purses or, in the case of standardbred races, may be distributed as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188) or, in the case of thoroughbred races, may be distributed as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189). In the event that (1) any racetrack at which a horse race meeting was conducted in calendar year 2000 ceases to operate as a racetrack prior to calendar year 2003 and (2) an off-track wagering facility is operated on that former racetrack site, 6.15% of the parimutuel pool generated at that off-track wagering facility shall be paid to the in-State sending track for overnight purses.

b.0.6% of the parimutuel pool generated at the off-track wagering facility or through the account wagering system shall be set aside as follows:

(1)in the case of harness races conducted by an in-State track, in the special trust account established pursuant to or specified in section 46a.(2) of P.L.1940, c.17 (C.5:5-66), section 2b. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided in section 46a.(2)(a),(b) and (c) of P.L.1940, c.17 (C.5:5-66), sections 2b.(1), (2) and (3) of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1)(a), (b) and (c) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a)(i), (ii) and (iii) of P.L.1971, c.137 (C.5:10-7); and

(2)in the case of running races conducted by an in-State track, in the special trust account established pursuant to or specified in section 46b.(1)(e) or (2)(e) of P.L.1940, c.17 (C.5:5-66), section 5b.(3) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(c) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided therein, as appropriate.

c.0.02% of the parimutuel pool generated at the off-track wagering facility or through the account wagering system shall be paid to Breeding and Development.

d.0.02% of the parimutuel pool generated at the off-track wagering facility or through the account wagering system shall be paid to Backstretch Benevolency.

e.0.06% of the parimutuel pool generated at the off-track wagering facility or through the account wagering system shall be set aside as follows: (1) in the case of harness races, to Health and Welfare; and (2) in the case of running races, to Thoroughbred Breeders and Stallions.

f.The remainder of the parimutuel pool after deduction of the amounts under subsections a. through f. of this section shall be paid to the off-track wagering licensee or the account wagering licensee, as appropriate on a pro rata basis, as determined by the commission based upon the volume of wagering handled by each licensee.

g.All breakage moneys and outstanding parimutuel ticket moneys resulting from wagering at the off-track wagering facility or through the account wagering system on races conducted by an in-State track shall be paid to the commission for racing costs in accordance with section 26 of this act. If in any calendar year the total amount of breakage moneys and outstanding parimutuel ticket moneys referred to herein exceeds amounts required to pay racing costs as provided in section 26 of this act, such remaining funds shall be allocated as follows: 50% to the off-track wagering licensee or the account wagering licensee, as appropriate and 50% to the New Jersey Racing Industry Special Fund.

L.2001, c.199, s.21; amended 2013, c.266, s.5.



Section 5:5-148 - Receipt Of Simulcasts Transmitted From Out-of-state Tracks.

5:5-148 Receipt of simulcasts transmitted from out-of-State tracks.

22. a. The off-track wagering licensee may, in accordance with the provisions of this act and any applicable regulations of the commission and with the approval of the commission, also receive at the facility simulcast horse races conducted at out-of-State sending tracks; provided, however, that the off-track wagering licensee may receive simulcast horse races from only those out-of-State sending tracks that have been approved by the commission, which approval may not be unreasonably withheld.

b.An account wagering licensee may, with the approval of the commission, also accept account wagers on horse races conducted at out-of-State host tracks; provided, however, that the account wagering licensee may receive wagers on out-of-State horse races from only those out-of-State host tracks that have been approved by the commission, which approval may not be unreasonably withheld.

L.2001,c.199,s.22.



Section 5:5-149 - Payments To Sending Track.

5:5-149 Payments to sending track.

23. a. The off-track wagering licensee receiving a simulcast horse race from an out-of-State sending track shall pay to the out-of-State sending track for the transmission such amount, if any, as may be agreed upon by the off-track wagering licensee and the out-of-State sending track.

b.The account wagering licensee accepting account wagers on a horse race conducted at an out-of-State host track shall pay to the out-of-State host track such amount, if any, as provided for in the agreement, if any, between the account wagering licensee and the out-of-State host track.

L.2001,c.199,s.23.



Section 5:5-150 - Conditions For Participation By Out-of-state Tracks; Interstate Common Pools.

5:5-150 Conditions for participation by out-of-State tracks; interstate common pools.

24. a. Except as provided in subsection b. of this section, the commission shall not permit an out-of-State sending track or an out-of-State host track to participate in off-track simulcasting or qualify as an out-of-State host track, respectively, unless the parimutuel pools respecting the off-track wagering facility or the account wagering system shall be combined with comparable parimutuel pools at the out-of-State track. The types of wagering, takeout, distribution of winnings, rules of racing, method of calculating breakage, and the percentage of deposits remaining undistributed from a parimutuel pool after payment is made to winning ticket holders shall be determined in accordance with the law or policy applicable to the out-of-State track.

b.With the prior approval of the commission and the concurrence of the out-of-State track, an off-track wagering licensee or the account wagering licensee, and receiving tracks or entities in other states other than the state in which the out-of-State track is located may form an interstate common pool. With respect to such interstate common pools, the commission may approve types of wagering, takeout, distribution of winnings, rules of racing, method of calculating breakage, and a percentage of deposits remaining undistributed from a parimutuel pool after payment is made to winning ticket holders which are different from those which would otherwise be applied in this State but which are consistent for all parties to the interstate common pool.

L.2001,c.199,s.24.



Section 5:5-151 - Takeout Rate, Distribution.

5:5-151 Takeout rate, distribution.

25.Sums wagered at an off-track wagering facility on races being transmitted to that off-track wagering facility from an out-of-State sending track and sums wagered through the account wagering system on races conducted by an out-of-State host track shall be subject to the takeout rate determined pursuant to section 24 of this act and the sums resulting from that takeout rate as applied to the parimutuel pool generated at the off-track wagering facility or through the account wagering system shall be distributed as follows, except money resulting from breakage on amounts wagered at the off-track wagering facility or through the account wagering system and from outstanding parimutuel ticket moneys issued at the off-track wagering facility shall be distributed as provided by subsection c. of this section.

a.The amount, if any, as agreed by the off-track wagering licensee or account wagering licensee and the out-of-State track pursuant to section 23 of this act shall be paid to the out-of State track.

b.Of the amount remaining after the deduction of the amount under subsection a. of this section from the amount of the takeout rate, 40% shall be paid to the New Jersey Racing Industry Special Fund and 60% shall be paid to the off-track wagering licensee or the account wagering licensee, as appropriate.

c.Breakage moneys and outstanding parimutuel ticket moneys resulting from wagering at the off-track wagering facility or through the account wagering system on races conducted by the out-of-State track shall be distributed as follows: $150,000 annually to Jockey's Health and Welfare, $150,000 annually to Standardbred Drivers' Health and Welfare, and all remaining moneys to the commission for racing costs in accordance with section 26 of this act. If in any calendar year the total amount of breakage moneys and outstanding parimutuel ticket moneys referred to herein exceed the $300,000 to be paid to Jockey's Health and Welfare and Standardbred Drivers' Health and Welfare, and the amounts required to pay racing costs as provided in section 26 of this act, such remaining funds shall be allocated as follows: 50% to the off-track wagering licensee or account wagering licensee, as appropriate and 50% to the New Jersey Racing Industry Special Fund.

L.2001,c.199,s.25.



Section 5:5-151.1 - Payment In-lieu-of Taxes, Tax Exemption, Abatement.

5:5-151.1 Payment in-lieu-of taxes, tax exemption, abatement.

7.Notwithstanding any other law, rule, or regulation to the contrary:

(1)when the authority is the owner of the land, building, and premises where an off-track wagering facility is operated pursuant to an initial off-track wagering facility license issued after the effective date of P.L.2011, c.26, the authority shall pay to the municipality where the facility is located a payment in-lieu-of taxes for the first five years of operation of the off-track wagering facility, which payment amount shall be determined upon agreement with the municipality, and shall pay regular property tax payments beginning on the sixth year and thereafter; and

(2)when a private off-track wagering licensee is the owner of the land, building, and premises where an off-track wagering facility is operated pursuant to an initial off-track wagering facility license issued after the effective date of P.L.2011, c.26, the private off-track wagering licensee shall be eligible to receive a five-year tax exemption, or abatement, or both, when located in an area in need of rehabilitation as defined under the "Five-Year Exemption and Abatement Law," P.L.1991, c.441 (C.40A:21-1 et seq.), except that the private off-track wagering licensee shall pay to the municipality where the facility is located a payment in-lieu-of taxes for the first five years of operation of the off-track wagering facility, which payment amount shall be less than the amount of regular property tax payments as determined upon agreement with the municipality pursuant to section 10 of P.L.1991, c.441 (C.40A:21-10), and shall pay regular property tax payments beginning on the sixth year and thereafter.

L.2011, c.26, s.7.



Section 5:5-152 - Annual Certification Of Racing Costs.

5:5-152 Annual certification of racing costs.
26. a. The State Treasurer shall certify racing costs on an annual basis. These racing costs shall be the basis for payment and reimbursement to the commission from the following sources, in the following order:

(1)license and permit fees received by the commission;

(2)breakage moneys and outstanding parimutuel ticket moneys as provided in sections 21 and 25 of this act, and the outstanding parimutuel ticket moneys as provided in section 44 of P.L.1940, c.17 (C.5:5-64), section 1 of P.L.1984, c.236 (C.5:5-64.1) and section 7 of P.L.1971, c.137 (C.5:10-7).

b.If, in any year, amounts received by the commission from the sources specified in subsection a. of this section are not sufficient to reimburse the commission for racing costs, there shall be an assessment against permit holders or successors in interest to permit holders, if applicable, to reimburse the commission for its costs for which funds are not otherwise appropriated to the commission by law. Such assessment shall be approved by the State Treasurer. The commission shall establish, by regulation, an assessment formula which apportions such costs to each permit holder or successor in interest, if applicable.

c.Subject to the approval of the State Treasurer, the commission may adjust the annual assessment when necessary to cover expenditures not anticipated at the time of the assessment.

d.The funds derived from the sources specified in this section shall be held in a non-lapsing dedicated account, for use in accordance with the provisions of this section.

L.2001,c.199,s.26.



Section 5:5-153 - "New Jersey Racing Industry Special Fund."

5:5-153 "New Jersey Racing Industry Special Fund."

27.The commission shall establish and administer a separate fund to be known as the "New Jersey Racing Industry Special Fund" into which shall be deposited the sums dedicated to the fund by sections 19, 21 and 25 of this act. Money deposited in this special fund shall be disbursed monthly by the commission and used as follows:

a.92% shall be distributed as follows:

(1)in the case of money deposited into the special fund from the off-track wagering facility located on the former site of the Atlantic City Race Course, or, if no off-track wagering facility exists on that former site, the off-track wagering facility located closest to that former site, 100% to permit holders conducting thoroughbred racing;

(2)except as provided in paragraph (1), 65% to permit holders conducting thoroughbred racing and 35% to permit holders conducting harness racing;

Of the allocations made pursuant to this subsection to permit holders conducting thoroughbred racing, specific distributions shall be made to the overnight thoroughbred purse account of each permit holder and for programs designed to aid the thoroughbred horsemen and the New Jersey Thoroughbred Horseman's Association. Expenditures for programs designed to aid the thoroughbred horsemen and the New Jersey Thoroughbred Horseman's Association shall not exceed 2.9% of such allocations. Distribution among thoroughbred permit holders shall be based on the following formula: total overnight thoroughbred purse distribution for each permit holder in the prior calendar year divided by the total overnight thoroughbred purse distribution of all permit holders in the prior calendar year. Notwithstanding the foregoing, the sum allocated to permit holders conducting thoroughbred races under this subsection may be distributed as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189).

Of the allocations made pursuant to this subsection to permit holders conducting standardbred racing, specific distributions shall be made to the overnight standardbred purse account of each permit holder and for programs designed to aid the standardbred horsemen and the Standardbred Breeders' and Owners' Association of New Jersey. Expenditures for programs designed to aid the standardbred horsemen and the Standardbred Breeders' and Owners' Association of New Jersey shall not exceed 5% of such allocations. Distribution among standardbred permit holders shall be based on the following formula: total overnight standardbred purse distribution for each permit holder in the prior calendar year divided by the total overnight standardbred purse distribution of all permit holders in the prior calendar year. Notwithstanding the foregoing, the sum allocated to permit holders conducting harness racing under this subsection may be distributed as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188).

b.8% shall be distributed as follows:

(1)in the case of money deposited into the special fund from the off-track wagering facility located on the former site of the Atlantic City Race Course, or, if no off-track wagering facility exists on that former site, the off-track wagering facility located closest to that former site, 100% to thoroughbred funds; and

(2)except as provided in paragraph (1), 65% to thoroughbred funds and 35% to harness funds.

Of the amounts distributed to thoroughbred funds pursuant to this subsection, the following distributions shall apply: 94% to Thoroughbred Breeders and Stallions; 3% to Backstretch Benevolency; and 3% to Breeding and Development.

Of the amount distributed to harness funds pursuant to this subsection, the following distributions shall apply: 75% to Sire Stakes; 8% to Breeders and Stallions; 3.5% to Backstretch Benevolency; 10% to Health and Welfare; and 3.5% to Breeding and Development.

L.2001, c.199, s.27; amended 2011, c.50, s.2; 2013, c.266, s.6.



Section 5:5-154 - Licensing, Registration Of Persons Conducting Wagering-related Activities.

5:5-154 Licensing, registration of persons conducting wagering-related activities.

28.All persons engaged in conducting wagering-related activities at an off-track facility or through an account wagering system, whether employed directly by the licensee or by a person or entity conducting or operating the off-track wagering facility or account wagering system to an agreement with the licensee, shall be licensed or registered in accordance with such regulations as may be promulgated by the commission hereunder. All other employees at the off-track wagering facility or of account wagering system shall be licensed or registered in accordance with regulations of the commission. The commission shall have full power to prescribe rules, regulations and conditions under which all such licenses are issued, or registrations made, in this State and to revoke or refuse to issue a license, or revoke or refuse to accept a registration, if in the opinion of the commission the revocation or refusal is in the public interest, provided, however, that such rules, regulations and conditions shall be uniform in their application, and further provided that no fee shall be in excess of $50 for each license so granted or registration accepted.

L.2001,c.199,s.28.



Section 5:5-155 - One-time Right Of First Refusal Offers Of Employment.

5:5-155 One-time right of first refusal offers of employment.

29. a. A person employed by a permit holder in the admissions department or parimutuel clerk department of a racetrack operated by a permit holder, or employed at the racetrack by a food and beverage vendor contracting with the permit holder to provide food and beverages at the racetrack, shall be given a one-time right of first refusal offer of employment, as each off-track wagering facility opens, for the then available positions of similar employment in that off-track wagering facility, including any similar employment with the off-track wagering licensee or with any vendor contracting with the licensee to provide food and beverages at the off-track wagering facility, or as each account wagering licensee implements account wagering, for the then available positions of similar employment with any account wagering licensee.

b.In the event that an off-track wagering facility is sited and begins operations at the location or in the proximity of a former racetrack, a person who, at the time of the closing of the former racetrack, worked as an employee of the permit holder in the admissions department or parimutuel clerk department of the former racetrack operated by the permit holder, or who, at the time of the closing of the former racetrack, worked at the racetrack as an employee of a food and beverage vendor contracting with the permit holder to provide food and beverages at the former racetrack, shall be given a one-time right of first refusal offer of similar employment at the off-track wagering facility. In the event that there are not a sufficient number of employment opportunities for each of the former employees who seek a position pursuant to the provisions of this subsection, then each such former employee, for a period of four years thereafter, shall have the right of first refusal set forth in the provisions of subsection a. of this section. Employment opportunities that remain after each former employee has been given an offer of similar employment shall be made available to other persons in accordance with the provisions of subsection a. of this section.

c.An employee of the permit holder or vendor contracting with the permit holder who is given preference for employment pursuant to subsections a. and b. of this section and accepts the employment shall not suffer, at the time that the change in employment occurs, any reduction in seniority, pay, or employer contribution to pension and health benefits, and shall receive a substantially equivalent level of benefits.

L.2001,c.199,s.29.



Section 5:5-156 - Scheduling Of Race Dates, Minimum Required.

5:5-156 Scheduling of race dates, minimum required.

30. a. The permit holder at Monmouth Park and the thoroughbred permit holder at Meadowlands Racetrack together shall schedule annually no fewer than 141 thoroughbred race dates, except that the thoroughbred permit holder may decrease the annual number of scheduled thoroughbred race dates to no fewer than 71 thoroughbred race dates upon written consent from the New Jersey Thoroughbred Horsemen's Association.

b.The standardbred permit holder at Meadowlands Racetrack shall schedule annually no fewer than 151 standardbred race dates, except that the standardbred permit holder may decrease the annual number of scheduled standardbred race dates to no fewer than 75 standardbred race dates upon written consent from the Standardbred Breeders' and Owners' Association of New Jersey.

c.The permit holders at Freehold Raceway shall schedule annually no fewer than 192 standardbred race dates, except that the permit holders may decrease the annual number of scheduled race dates to no fewer than 75 standardbred race dates upon written consent from the Standardbred Breeders' and Owners' Association of New Jersey.

d.Notwithstanding subsection a. of this section, the permit holder at Monmouth Park and the thoroughbred permit holder at Meadowlands Racetrack may schedule 120 thoroughbred race dates in the aggregate in each calendar year from 2004 through 2007 only if the thoroughbred permit holder at Meadowlands Racetrack or the permit holder at Monmouth Park guarantee in each calendar year from 2004 through 2007 at least $4,200,000 in thoroughbred stakes at Meadowlands Racetrack and Monmouth Park, and guarantee the average daily overnight purses for thoroughbred race meetings at the following levels: (1) at least $300,000 at Meadowlands Racetrack in each calendar year from 2004 through 2007; (2) for the traditional meet at Monmouth Park, at least $320,000 in calendar year 2004, at least $325,000 in calendar year 2005, at least $330,000 in calendar year 2006 and at least $335,000 in calendar year 2007; and (3) for the 18-day supplemental meet at Monmouth Park, at least $300,000 in each calendar year from 2004 through 2006. In any calendar year from 2004 through 2007 in which the permit holder at the Meadowlands Racetrack or the permit holder at Monmouth Park, as appropriate, fails to guarantee the required minimum for thoroughbred stakes or the required minimum in average in daily overnight purses pursuant to this subsection, the permit holder at Monmouth Park and the thoroughbred permit holder at Meadowlands Racetrack together shall schedule no fewer than 141 thoroughbred race dates in the aggregate in that calendar year.

L.2001, c.199, s.30; amended 2004, c.116, s.10; 2009, c.92, s.1; 2010, c.18, s.1; 2011, c.50, s.1; 2011, c.96, s.2.



Section 5:5-157 - Severability.

5:5-157 Severability.

32.The provisions of this act shall be deemed to be severable, and if any phrase, clause, sentence or provision of this act is declared to be unconstitutional or the applicability thereof to any person is held invalid, the remainder of this act shall not thereby be deemed to be unconstitutional or invalid.


L.2001,c.199,s.32.



Section 5:5-158 - Rules, Regulations.

5:5-158 Rules, regulations.

33.The commission shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2001,c.199,s.33.



Section 5:5-159 - Annual Assessment To Fund Certain Programs For Compulsive Gambling.

5:5-159 Annual assessment to fund certain programs for compulsive gambling.

34.In addition to any other funds provided by law for prevention, education and treatment programs for compulsive gamblers, beginning on July 1, 2003, there shall be an annual assessment against permit holders or successors in interest to permit holders, if applicable, of a total sum of $200,000 in the aggregate which shall be paid into the General Fund for appropriation by the Legislature to the Department of Health and Senior Services for prevention and education and treatment programs for compulsive gambling that meet the criteria developed pursuant to section 2 of P.L.1993, c.229 (C.26:2-169), such as those provided by the Council on Compulsive Gambling of New Jersey. Such funds shall be used to address compulsive gambling issues related to off-track wagering facilities and account wagering. The New Jersey Racing Commission shall, by regulation, establish a formula which apportions the assessment to each permit holder or successor in interest, if applicable.

L.2001,c.199,s.34.



Section 5:5-160 - Supplementation, Enhancement Of Purses At Authority Owned Tracks.

5:5-160 Supplementation, enhancement of purses at authority owned tracks.

35.In order to retain the competitive position of the standardbred and thoroughbred racing programs at the authority owned racetracks during the period in which the off-track wagering and account wagering systems are developed, the authority, as it deems appropriate, may supplement or enhance purses at its racetracks; provided, however, that any such supplements shall be decreased as the off-track wagering and account wagering systems are developed.

L.2001,c.199,s.35.



Section 5:5-161 - Interstate Compact For Horse Racing Licensees.

5:5-161 Interstate Compact for Horse Racing Licensees.
1.The Interstate Compact for Horse Racing Licensees is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as herein provided.

L.2006,c.4,s.1.



Section 5:5-162 - Purpose Of Compact.

5:5-162 Purpose of compact.
2.Purpose.

The purpose of this compact is to:

a.Establish uniform requirements among the party states for the licensing of participants in live racing with parimutuel wagering, and ensure that all such participants who are licensed pursuant to this compact meet and maintain a uniform standard of honesty and integrity.

b.Facilitate the growth of the parimutuel racing industry in each party state and nationwide by simplifying the process for licensing participants in live racing, and reduce the duplicative and costly process of separate licensing by the regulatory agency in each state that conducts live racing with parimutuel wagering.

c.Authorize the New Jersey Racing Commission to participate in this compact.

d.Provide for participation in this compact by officials of the party states, and permit those officials, through the compact committee established by this compact, to enter into contracts with governmental agencies and non-governmental persons to carry out the purpose of this compact.

e.Establish the compact committee created by this compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation and from state, local and foreign law enforcement agencies.

L.2006,c.4,s.2.



Section 5:5-163 - Definitions Relative To Interstate Compact For Horse Racing Licensees.

5:5-163 Definitions relative to Interstate Compact for Horse Racing Licensees.
3.Definitions.

As used in this compact:

"Compact committee" means the organization of officials from the party states that is authorized and empowered by this compact to carry out the purpose of this compact.

"Official" means the appointed, elected, designated or otherwise duly selected member of a racing commission or the equivalent thereof in a party state who represents that party state as a member of the compact committee.

"Participants in live racing" means participants in live racing with parimutuel wagering in the party states.

"Party state" means each state that has enacted this compact.

"State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and each territory or possession of the United States.

L.2006,c.4,s.3.



Section 5:5-164 - Entry Into Force, Eligible Parties, Withdrawal.

5:5-164 Entry into force, eligible parties, withdrawal.
4.Entry into force, eligible parties, withdrawal.

a.This compact shall come into force when enacted by any four states. Thereafter, this compact shall become effective as to any other state upon both: (1) that state's enactment of this compact, and (2) the affirmative vote of a majority of the officials on the compact committee as provided in subsection c. of section 5 of P.L.2006, c.4 (C.5:5-165).

b.Any state that has adopted or authorized live racing with parimutuel wagering shall be eligible to become party to this compact.

c.Any party state may withdraw from this compact by enacting a statute repealing this compact, but no such withdrawal shall become effective until the head of the executive branch of the withdrawing state has given notice in writing of such withdrawal to the head of the executive branch of all other party states. If, as a result of the withdrawals, participation in this compact decreases to fewer than three party states, this compact no longer shall be in force and effect unless and until there are at least three or more party states again participating in this compact.

L.2006,c.4,s.4.



Section 5:5-165 - Compact Committee, Powers And Duties, Voting, Administration And Management, Immunity.

5:5-165 Compact committee, powers and duties, voting, administration and management, immunity.
5.Compact committee, powers and duties, voting, administration and management, immunity.

a.There is hereby created an interstate governmental entity to be known as the "compact committee," which shall be comprised of one official from the racing commission, or its equivalent, in each party state who shall be appointed, serve and be subject to removal in accordance with the laws of the party state the official represents. Pursuant to the laws of the respective party state, each official shall have the assistance of the party state's racing commission, or the equivalent thereof, in considering issues related to licensing participants in live racing and in fulfilling the official's responsibilities as the representative from the party state to the compact committee. If an official is unable to perform any duty in connection with the powers and duties of the compact committee, the racing commission, or equivalent thereof, from the respective party state shall designate another of its members as an alternate who shall serve in the original official's place and represent the party state as its official on the compact committee until that racing commission, or equivalent thereof, determines that the original representative official is able once again to perform the official's duties as that party state's representative official on the compact committee. The designation of an alternate shall be communicated by the affected state's racing commission, or equivalent thereof, to the compact committee as the committee's bylaws may provide.

b.In order to carry out the purposes of this compact, the compact committee is hereby granted the power and duty to:

(1)Determine which categories of participants in live parimutuel racing, including but not limited to owners, trainers, jockeys, drivers, grooms, mutuel clerks, racing officials, veterinarians, farriers and others, should be licensed by the committee, and establish the requirements for the initial licensure of applicants in each such category, the term of the license for each category, and the requirements for renewal of licenses in each category. Provided, however, that with regard to all licensure requirements, including requests for criminal history record information, the effect of a criminal record on the issuance or renewal of a license, and with regard to the weight given to information relevant to an applicant's character or integrity in determining the issuance or renewal of a license, the compact committee shall determine for each category of participants in live racing which licensure requirements for that category are, in its judgment, the most restrictive licensure requirements of any party state for that category and shall adopt licensure requirements for that category that are, in its judgment, comparable to those most restrictive requirements.

(2)Investigate applicants for a license from the compact committee and, as permitted by federal and state law, gather information on such applicants, including criminal history record information from the Federal Bureau of Investigation and relevant state and local law enforcement agencies, and, where appropriate, from the Royal Canadian Mounted Police and law enforcement agencies of other countries, necessary to determine whether a license should be issued or renewed under the licensure requirements established by the committee as provided in paragraph 1 of this subsection. Only officials on, and employees of, the compact committee may receive and review such criminal history record information, and those officials and employees may use that information only for the purposes of this compact. The fingerprints of each applicant for a license from the compact committee shall be taken by the compact committee, its employees, or its designee and, pursuant to Public Law 92-544 or Public Law 100-413, shall be forwarded to a state identification bureau, or to an association of state officials regulating parimutuel wagering designated by the Attorney General of the United States, for submission to the Federal Bureau of Investigation for a criminal history record check. Such fingerprints may be submitted on a fingerprint card or by electronic or other means authorized by the Federal Bureau of Investigation or other receiving law enforcement agency.

(3)Issue licenses to, and renew the licenses of, participants in live racing listed in paragraph 1 of this subsection who are found by the committee to have met the licensure and renewal requirements established by the committee. The compact committee shall not have the power or authority to deny a license. If it determines that an applicant will not be eligible for the issuance or renewal of a compact committee license, the compact committee shall notify the applicant that it will not be able to process the application further. Such notification does not constitute and shall not be considered to be the denial of a license. Any such applicant shall have the right to present additional evidence to, and to be heard by, the compact committee, but the final decision on issuance or renewal of the license shall be made by the compact committee using the requirements established pursuant to paragraph 1 of this subsection.

(4)Enter into contracts or agreements with governmental agencies and with non-governmental persons to provide personal services for its activities and such other services as may be necessary to effectuate the purposes of this compact.

(5)Create, appoint, and abolish those offices, employments, and positions, including an executive director, as it deems necessary for the purposes of this compact, prescribe their powers, duties and qualifications, hire persons to fill those offices, employments and positions, and provide for the removal, term, tenure, compensation, fringe benefits, retirement benefits and other conditions of employment of its officers, employees and other positions.

(6)Borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, corporation or other entity.

(7)Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or in other similar manner, in furtherance of the purposes of this compact.

(8)Charge a fee to each applicant for an initial license or renewal of a license.

(9)Receive other funds through gifts, grants and appropriations.

c. (1) Each official shall be entitled to one vote on the compact committee.

(2)All action taken by the compact committee with regard to the addition of party states as provided in subsection a. of section 4 of P.L.2006, c.4 (C.5:5-164), the licensure of participants in live racing, and the receipt and disbursement of funds shall require a majority vote of the total number of officials, or their alternates, on the committee. All other action by the compact committee shall require a majority vote of those officials, or their alternates, present and voting.

(3)No action of the compact committee may be taken unless a quorum is present. A majority of the officials, or their alternates, on the compact committee shall constitute a quorum.

d. (1) The compact committee shall elect annually from among its members a chairman, a vice-chairman, and a secretary/treasurer.

(2)The compact committee shall adopt bylaws for the conduct of its business by a two-thirds vote of the total number of officials, or their alternates, on the committee at that time and shall have the power by the same vote to amend and rescind these bylaws. The committee shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto with the secretary of the state, or equivalent agency, of each of the party states.

(3)The compact committee may delegate the day-to-day management and administration of its duties and responsibilities to an executive director and his support staff.

(4)Employees of the compact committee shall be considered governmental employees.

e.No official of a party state or employee of the compact committee shall be held personally liable for any good faith act or omission that occurs during the performance and within the scope of his responsibilities and duties under this compact.

L.2006,c.4,s.5.



Section 5:5-166 - Rights And Responsibilities Of Party States.

5:5-166 Rights and responsibilities of party states.
6.Rights and responsibilities of party states.

a.By enacting this compact, each party state:

(1)Agrees: (a) to accept the decisions of the compact committee regarding the issuance or renewal of compact committee licenses to participants in live racing pursuant to the committee's licensure requirements, and (b) to reimburse or otherwise pay the expenses of its official representative on the compact committee or the official's alternate.

(2)Agrees not to treat a notification to an applicant by the compact committee under paragraph 3 of subsection b. of section 5 of P.L.2006, c.4 (C.5:5-165) that the compact committee will not be able to process the applicant's application further as the denial of a license or to otherwise penalize such an applicant based solely on such a decision by the compact committee.

(3)Reserves the right: (a) to charge a fee for the use of a compact committee license in that state, (b) to apply its own standards in determining whether, on the facts of a particular case, a compact committee licensee should be suspended, revoked, or determined to be ineligible to participate in racing, (c) to apply its own standards in determining licensure eligibility, under the laws of that party state, for categories of participants in live racing that the compact committee determines not to license and for individual participants in live racing who do not meet the licensure requirements of the compact committee, and (d) to establish its own licensure standards for the licensure of non-racing employees at parimutuel racetracks and employees at separate satellite wagering facilities. Any party state that issues a suspension, revocation or period of licensure ineligibility to a person possessing a compact committee license shall, through its racing commission, the equivalent thereof, or otherwise, promptly notify the compact committee of that penalty.

b.No party state shall be held liable for the debts or other financial obligations incurred by the compact committee.

L.2006,c.4,s.6.



Section 5:5-167 - Construction And Severability.

5:5-167 Construction and severability.
7.Construction and Severability.

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable, and, if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of the United States or the constitution of any party state, or the applicability of this compact to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If all or some portion of this compact is held to be contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

L.2006,c.4,s.7.



Section 5:5-168 - Short Title.

5:5-168 Short title.

1.This act shall be known and may be cited as the "Exchange Wagering Act."

L.2011, c.15, s.1.



Section 5:5-169 - Findings, Declarations Relative To Exchange Wagers.

5:5-169 Findings, declarations relative to exchange wagers.

2.The Legislature finds and declares that:

a.The horse racing industry is economically important to this State, and the general welfare of the people of the State will be promoted by the advancement of horse racing and related projects and facilities in the State.

b.It is the intent of the Legislature, by authorizing exchange wagering in this State, to promote the economic future of the horse racing industry in this State, to foster the potential for increased commerce, employment and recreational opportunities in this State and to preserve the State's open spaces.

c.It is the further intent of the Legislature that exchange wagers may be taken in person, by direct telephone call, or by communication through other electronic media from residents of this State on horse races conducted within and outside of this State and may be matched and pooled on an exchange.

d.The Legislature has determined that the New Jersey Racing Commission is best suited to oversee, license and regulate exchange wagering in the State.

L.2011, c.15, s.2.


5:5-170 Definitions relative to exchange wagers.

3.As used in this act:

"Authority" means the New Jersey Sports and Exposition Authority created by section 4 of P.L.1971, c.137 (C.5:10-4).

"Back" means to wager on a selected outcome occurring in a given market.

"Commission" means the New Jersey Racing Commission created by section 1 of P.L.1940, c.17 (C.5:5-22).

"Corrective wager" means an exchange wager placed by the exchange wagering licensee in a given market, under circumstances approved by the commission, in order to address the impact on that market of the cancellation or voiding of a given matched wager or given part of a matched wager.

"Exchange" means a system operated by the exchange wagering licensee in which the exchange wagering licensee maintains one or more markets in which persons may back or lay a selected outcome.

"Exchange revenues" means all charges and fees of any kind assessed or collected by the exchange wagering licensee in connection with the submission of any exchange wagers to the exchange wagering licensee by residents of this State.

"Exchange wagers" means wagers submitted to the exchange wagering licensee to be posted in a market on an exchange.

"Exchange wagering" means a form of parimutuel wagering in which two or more persons place identically opposing wagers in a given market.

"Exchange wagering account" means the account established with the exchange wagering licensee by a person participating in exchange wagering and may include an account wagering account established with the exchange wagering licensee pursuant to applicable law.

"Exchange wagering licensee" means the authority, provided that the commission has granted its approval for the authority to establish an exchange as provided for in this act.

"Exchange wagering system" means a system through which exchange wagers are processed.

"Identically opposing wagers" means wagers in which one or more persons offer to lay a selected outcome at the same price at which one or more persons offer to back that same outcome, with the amount subject to the lay being proportionately commensurate to the amount subject to the back.

"Interstate Exchange Pool" means an exchange wagering system established within this State or in another state or foreign nation within which is combined unmatched wagers on one or more horse races in order to form identically opposing wagers.

"Lay" means to wager on a selected outcome not occurring in a given market.

"Market" means, in relation to a given horse race or a given set of horse races, a particular outcome that is subject to exchange wagering as determined by the exchange wagering licensee.

"Matched wager" means the wager that is formed when two or more persons are confirmed by the exchange operator as having placed identically opposing wagers in a given market on the exchange.

"Net winnings" means the aggregate amounts payable to a person as a result of that person's winning matched wagers in a pool less the aggregate amount paid by that person as a result of that person's losing matched wagers in that pool.

"Parimutuel" means any system whereby wagers with respect to the outcome of a horse race are placed with, or in, a wagering pool conducted by an authorized person, and in which the participants are wagering with each other and not against the person conducting the wagering pool.

"Pool" means the total of all matched wagers in a given market.

"Price" means the odds for a given exchange wager.

"State" means the State of New Jersey.

"Unmatched Wager" means a wager or portion of a wager placed in a given market within an exchange that does not become part of a matched wager because there are not one or more available exchange wagers in that market with which to form one or more identically opposing wagers.

L.2011, c.15, s.3.



Section 5:5-170 - Definitions relative to exchange wagers.

5:5-170 Definitions relative to exchange wagers.

3. As used in this act:

"Authority" means the New Jersey Sports and Exposition Authority created by section 4 of P.L.1971, c.137 (C.5:10-4).

"Back" means to wager on a selected outcome occurring in a given market.

"Commission" means the New Jersey Racing Commission created by section 1 of P.L.1940, c.17 (C.5:5-22).

"Corrective wager" means an exchange wager placed by the exchange wagering licensee in a given market, under circumstances approved by the commission, in order to address the impact on that market of the cancellation or voiding of a given matched wager or given part of a matched wager.

"Exchange" means a system operated by the exchange wagering licensee in which the exchange wagering licensee maintains one or more markets in which persons may back or lay a selected outcome.

"Exchange revenues" means all charges and fees of any kind assessed or collected by the exchange wagering licensee in connection with the submission of any exchange wagers to the exchange wagering licensee by residents of this State.

"Exchange wagers" means wagers submitted to the exchange wagering licensee to be posted in a market on an exchange.

"Exchange wagering" means a form of parimutuel wagering in which two or more persons place identically opposing wagers in a given market.

"Exchange wagering account" means the account established with the exchange wagering licensee by a person participating in exchange wagering and may include an account wagering account established with the exchange wagering licensee pursuant to applicable law.

"Exchange wagering licensee" means the authority, provided that the commission has granted its approval for the authority to establish an exchange as provided for in this act.

"Exchange wagering system" means a system through which exchange wagers are processed.

"Identically opposing wagers" means wagers in which one or more persons offer to lay a selected outcome at the same price at which one or more persons offer to back that same outcome, with the amount subject to the lay being proportionately commensurate to the amount subject to the back.

"Interstate Exchange Pool" means an exchange wagering system established within this State or in another state or foreign nation within which is combined unmatched wagers on one or more horse races in order to form identically opposing wagers.

"Lay" means to wager on a selected outcome not occurring in a given market.

"Market" means, in relation to a given horse race or a given set of horse races, a particular outcome that is subject to exchange wagering as determined by the exchange wagering licensee.

"Matched wager" means the wager that is formed when two or more persons are confirmed by the exchange operator as having placed identically opposing wagers in a given market on the exchange.

"Net winnings" means the aggregate amounts payable to a person as a result of that person's winning matched wagers in a pool less the aggregate amount paid by that person as a result of that person's losing matched wagers in that pool.

"Parimutuel" means any system whereby wagers with respect to the outcome of a horse race are placed with, or in, a wagering pool conducted by an authorized person, and in which the participants are wagering with each other and not against the person conducting the wagering pool.

"Pool" means the total of all matched wagers in a given market.

"Price" means the odds for a given exchange wager.

"State" means the State of New Jersey.

"Unmatched Wager" means a wager or portion of a wager placed in a given market within an exchange that does not become part of a matched wager because there are not one or more available exchange wagers in that market with which to form one or more identically opposing wagers.

L.2011, c.15, s.3.



Section 5:5-171 - Exchange Wagering Permitted; Conditions.

5:5-171 Exchange wagering permitted; conditions.

4.Notwithstanding any law, rule, or regulation to the contrary, exchange wagering by residents of this State on the results of horse races conducted in this State or jurisdictions outside of this State shall be lawful provided that:

a.exchange wagering shall only be conducted by the exchange wagering licensee pursuant to a valid exchange wagering license issued by the commission as provided for in this act;

b.exchange wagering shall be conducted pursuant to and in compliance with the provisions of the Interstate Horse Racing Act of 1978, 15 U.S.C. ss.3001 - 3007, as amended, this act, and rules and regulations promulgated by the commission pursuant to this act;

c.the commission has approved a contract or agreement, if any, with a person or entity to conduct or operate the exchange and to act as the agent for the authority in all exchange wagering matters approved by the commission, pursuant to section 5 of this act, P.L.2011, c.15 (C.5:5-172), including but not limited to the portion of exchange revenues payable to such person or entity conducting or operating the exchange;

d.exchange wagers are submitted to and accepted by the exchange wagering licensee in person, by direct telephone call, or by communication through other electronic media; and

e.exchange wagers are placed through the exchange wagering system authorized in accordance with the provisions of this act, P.L.2011, c.15 (C.5:5-168 et al.), and in accordance with commission rules, regulations, and conditions established therefor.

L.2011, c.15, s.4.



Section 5:5-172 - Issuance Of License Authorized.

5:5-172 Issuance of license authorized.

5.The commission is hereby authorized to issue a license to the authority to establish an exchange in accordance with the provisions of this act, P.L.2011, c.15 (C.5:5-168 et al.). The licensing process shall include the filing by the authority of an exchange wagering license application developed by the commission.

At the time of filing an application for licensure under this section, the authority shall submit to the commission a nonrefundable filing fee in an amount established by regulation by the commission, and a certification in a form prescribed by the commission which specifies, but is not limited to, information about the operation of the exchange and the authority's participation therein.

Within 14 days of receipt of a completed application, certification and applicable fees, the commission's executive director shall determine whether the same is in due form and meets the requirements of law in all respects. No later than 60 days following the receipt of the application, the commission shall make a final determination on the application. The commission shall approve the application if it determines that the authority has demonstrated by clear and convincing evidence that wagers placed through the proposed exchange wagering system will be accurately processed and that there will be sufficient safeguards to maintain the integrity of the horse racing industry in this State.

The commission's determination shall be submitted to the Attorney General for review and approval. The determination of the commission shall be deemed approved by the Attorney General if affirmatively approved or not disapproved by the Attorney General within 14 days of the date of submission. The decision of the Attorney General shall be deemed a final decision. Upon approval by the Attorney General, the commission shall issue to the authority a license to establish the exchange. The exchange wagering license shall be valid for a term of one year, and shall be subject to renewal annually, unless a different timeframe is otherwise prescribed by regulation of the commission.

With the approval of the commission, the authority may enter into a contract or agreement with a person or entity to conduct or operate the exchange and to act as the agent of the authority in all exchange wagering matters approved by the commission. The exchange wagering license may not be transferred or assigned to a successor in interest without the approval of the commission and the Attorney General, which approval may not be unreasonably withheld.

L.2011, c.15, s.5.



Section 5:5-173 - Powers Of Commission.

5:5-173 Powers of commission.

6. a. The commission shall have full power to prescribe rules, regulations, and conditions under which exchange wagering may be conducted in this State, consistent with this act, P.L.2011, c.15 (C.5:5-168 et al.), including the manner in which exchange wagers may be accepted, the requirements for any person to participate in exchange wagering, and the reasonable approval of any and all agreements made pursuant to subsections b. and c. of section 4 of this act, P.L.2011, c.15 (C.5:5-171).

b.The commission shall have full power to prescribe rules, regulations and conditions under which the exchange wagering license is issued or renewed in this State, including requiring an annual audit of the exchange wagering licensee's books and records pertaining to exchange wagering, and to revoke, suspend or refuse to renew the license if in the opinion of the commission the revocation of, suspension of or refusal to renew such license is in the public interest; provided, however, that such rules, regulations and conditions shall be uniform in their application.

c.The commission shall have no right or power to determine who shall be officers, directors or employees of any exchange wagering licensee, or the salaries thereof; provided, however, that the commission may compel the discharge of any official or employee of the exchange wagering licensee or the exchange who: (1) fails or refuses for any reason to comply with the rules or regulations of the commission; (2) fails or refuses for any reason to comply with any of the provisions of this act; (3) fails to establish by clear and convincing evidence in the opinion of the commission good character, honesty, competency and integrity; or (4) has been convicted of a crime involving fraud, dishonesty or moral turpitude.

L.2011, c.15, s.6.



Section 5:5-174 - Compliance With Law Required For Exchange Wagering.

5:5-174 Compliance with law required for exchange wagering.

7. a. A person within this State shall not be permitted to open an exchange wagering account, or place an exchange wager through the exchange wagering system, except in accordance with federal law and this act, and through the exchange wagering licensee, and no entity, other than the exchange wagering licensee, shall accept an exchange wager from a person within this State. A person may not place an exchange wager unless the person has established an exchange wagering account with the exchange wagering licensee. To establish an exchange wagering account, a person shall be at least 18 years of age, and a resident of this State, except that any person on the self-exclusion list established pursuant to section 1 of P.L.2002, c.89 (C.5:5-65.1) shall be prohibited from establishing an exchange wagering account.

b.The exchange wagering account shall be in the name of a natural person and may not be in the name of any beneficiary, custodian, joint trust, corporation, partnership or other organization or entity.

c.An exchange wagering account may be established in person, by mail, telephone, or other electronic media, by a person completing an application form approved by the commission. The form shall include the address of the principal residence of the prospective exchange wagering account holder and a statement that a false statement made in regard to an application may subject the applicant to prosecution. The exchange wagering licensee must verify the identification, residence, and age of the exchange wagering account holder using methods and technologies approved by the commission.

d.The prospective exchange wagering account holder shall submit the completed application in person, by mail, telephone, or other electronic media, including the Internet and wireless devices, to the exchange wagering licensee or such other person or entity as may be approved by the commission. The exchange wagering licensee may accept or reject an application after receipt and review of the application and certification, or other proof, of age and residency for compliance with this act.

e.Any prospective exchange wagering account holder who provides false or misleading information on the application is subject to rejection of the application or cancellation of the exchange wagering account by the exchange wagering licensee without notice.

f.The exchange wagering licensee shall have the right to suspend or close any exchange wagering account at its discretion.

g.Any person not in good standing with the commission shall not be entitled to maintain an exchange wagering account.

h.The address provided by the applicant in the application shall be deemed the proper address for the purposes of mailing checks, exchange wagering account withdrawals, notices and other materials.

i.An exchange wagering account shall not be assignable or otherwise transferable.

j.The exchange wagering licensee may cancel or allow to be cancelled, any unmatched wagers, without cause, at any time. Except as otherwise provided in this act or in regulations which the commission may adopt hereunder, all matched wagers shall be final and no wager shall be canceled by the exchange wagering account holder at any time after the wager has been matched by the exchange wagering licensee.

k.The commission may prescribe rules governing when an exchange wagering licensee may cancel or void a matched wager or part of a matched wager, and the actions which an exchange wagering licensee may take when all or part of a matched wager is cancelled or voided. Such rules may include, but are not limited to, permitting the exchange wagering licensee to place corrective wagers under circumstances approved in the rules adopted by the commission.

l.The exchange wagering licensee may at any time declare the exchange wagering system closed for receiving any wagers on any race or closed for all exchange wagering.

L.2011, c.15, s.7.



Section 5:5-175 - Credits To Exchange Wagering Accounts.

5:5-175 Credits to exchange wagering accounts.

8. a. Credits to an exchange wagering account shall be made as follows:

(1)The exchange wagering account holder's deposits to the exchange wagering account shall be submitted by the exchange wagering account holder to the exchange wagering licensee and shall be in the form of one of the following:

(a)cash given to the exchange wagering licensee;

(b)check, money order, negotiable order of withdrawal, or wire or electronic transfer, payable and remitted to the exchange wagering licensee; or

(c)charges made to an exchange wagering account holder's debit or credit card upon the exchange wagering account holder's direct and personal instruction, which instruction may be given by telephone communication or other electronic means to the exchange wagering licensee or its agent by the exchange wagering account holder if the use of the card has been approved by the exchange wagering licensee.

(2)Credit for winnings from wagers placed with funds in an exchange wagering account shall be posted to the exchange wagering account by the exchange wagering licensee.

(3)The exchange wagering licensee shall have the right to refuse for any reason all or part of any exchange wager or deposit to the exchange wagering account.

(4)Funds deposited in the exchange wagering account shall not bear interest to the exchange wagering account holder.

b.Debits to an exchange wagering account shall be made as follows:

(1)Upon receipt by the exchange wagering licensee of an exchange wager properly placed pursuant to section 9 of this act, P.L.2011, c.15 (C.5:5-176), the exchange wagering licensee shall determine whether there are sufficient funds in the exchange wagering account holder's exchange wagering account to cover the total liability resulting from the exchange wager, taking into consideration other exchange wagers made by the exchange wagering account holder in the same market, and any additional applicable transaction or other fees due to the exchange wagering licensee under the commission's rules and regulations, and deduct such amounts from the exchange wagering account holder's exchange wagering account. Following the matching of the exchange wager to an identically opposing wager or wagers, and determination of the outcome of the horse race or races on which the exchange wagers were placed by two or more exchange wagering account holders, the amounts due shall be paid accordingly to the exchange wagering account of the exchange wagering account holder who won the wager, and any applicable transaction or other fees on the exchange wagering accounts shall be additionally deducted and retained by the exchange wagering licensee for use and distribution pursuant to the commission's rules and regulations.

(2)The exchange wagering licensee may authorize a withdrawal from an exchange wagering account when the exchange wagering account holder submits to the exchange wagering licensee, the exchange wagering licensee's agent, or such other entity as may be approved by the commission, his or her exchange wagering account number and proper means of identification pursuant to procedures approved by the commission. Exchange wagering account holders may request a withdrawal in person, by mail, by telephone, or by other electronic means. If there are sufficient funds in the exchange wagering account to cover the withdrawal, after taking into consideration any existing exchange wagers made by the exchange wagering account holder, the exchange wagering licensee shall make payment within three business days of receipt of the exchange wagering account holder's withdrawal request. Notwithstanding the foregoing, the exchange wagering licensee may decline or delay fulfilling a withdrawal request if the exchange wagering licensee reasonably suspects: (a) fraud; (b) that the exchange wagering account holder was ineligible to make one or more of the exchange wagers made from the exchange wagering account; or (c) any other conditions which the commission may prescribe or approve. At the discretion of the exchange wagering licensee, withdrawals may be payable in cash, by a check sent to the exchange wagering account holder's verified residence address, by wire transfer, or by other electronic transfer. Withdrawals shall be made payable only to the holder of the exchange wagering account and in no more than the amount of the requested withdrawal.

L.2011, c.15, s.8.



Section 5:5-176 - Acceptance Of Exchange Wagers, Conditions.

5:5-176 Acceptance of exchange wagers, conditions.

9.The exchange wagering licensee may accept exchange wagers from residents of this State only in accordance with this act, federal law, and as follows:

a.A wager to back or lay a particular outcome in a given market, specifying the price of the wager, shall be placed directly with the exchange wagering licensee by the holder of the exchange wagering account.

b.The exchange wagering account holder placing the wager shall provide the exchange wagering licensee with the correct personal identification number of the holder of the exchange wagering account.

c.An exchange wagering licensee may not accept an exchange wager, or series of exchange wagers, where the results of which would create a liability for the exchange wagering account holder in excess of funds on deposit in the exchange wagering account of that holder.

d.Only the holder of an exchange wagering account shall place a wager. Unless otherwise approved by the commission, no person, corporation or other entity shall directly or indirectly act as an intermediary, transmitter or agent in the placing of wagers for a holder of an exchange wagering account; provided, however, that the use of credit or debit cards specifically approved by the exchange wagering licensee or the use of checks, money orders or negotiable orders of withdrawal or the use of telephonic, computer or electronic means by the exchange wagering account holder to place such wagers shall not be prohibited.

e.The exchange wagering account holder may place a wager in person, by direct telephone call or by communication through other electronic media.

L.2011, c.15, s.9.



Section 5:5-177 - Posting Of Exchange Wagers In Interstate Exchange Pool.

5:5-177 Posting of exchange wagers in interstate exchange pool.

10.Subject to federal law and notwithstanding any law, rule, or regulation of this State to the contrary, the exchange wagering licensee shall be permitted to post exchange wagers submitted by residents of this State in an interstate exchange pool in order to form identically opposing wagers, and to treat any resulting matched wagers as part of one or more common pools with any other matched wagers in the interstate exchange pool.

L.2011, c.15, s.10.



Section 5:5-178 - Permitted Actions Of Exchange Wagering Licensee.

5:5-178 Permitted actions of exchange wagering licensee.

11.Notwithstanding any other law, rule or regulation to the contrary, the exchange wagering licensee shall not be required to include any pools of exchange wagers in the wagering pools at the track conducting the races, nor shall the exchange wagering licensee be required to retain, withhold, or take out any amounts from any exchange wagers.

L.2011, c.15, s.11.



Section 5:5-179 - Collection Of Exchange Revenue.

5:5-179 Collection of exchange revenue.

12.Subject to the approval of the commission, the exchange wagering licensee shall be permitted to collect exchange revenues in the manner and amounts determined by the exchange wagering licensee, including but not limited to assessing a surcharge on any person's net winnings.

L.2011, c.15, s.12.



Section 5:5-180 - Requirements Of Exchange Wagering Licensees.

5:5-180 Requirements of exchange wagering licensees.

13.Notwithstanding any other law, rule or regulation to the contrary, the commission shall require each exchange wagering licensee to:

a.pay such portions of the exchange wagering licensee's exchange revenues as may be required pursuant to subsections b. and c. of section 4 of this act, P.L.2011, c.15 (C.5:5-171);

b.pay to overnight purses in this State 50% of exchange revenues retained by the exchange wagering licensee after the payments required pursuant to subsection a. of this section are made, and after deducting all reasonable and necessary expenses incurred by the licensee in administering, marketing and operating the exchange wagering system; and

c. reach a business agreement with all permit holders within this State, within one year from the date when the exchange wagering system becomes operational, for the distribution of the net exchange wagering revenues remaining after the payments are made pursuant to subsections a. and b. of this section and after the payment of operating expenses, pursuant to approval by the commission; provided that, if an agreement is not reached within that time frame, the commission shall distribute the exchange wagering revenues among the exchange wagering licensees and the permit holders in this State as it deems appropriate.

L.2011, c.15, s.13.



Section 5:5-181 - Payment Of Moneys Derived From Exchange Wagering.

5:5-181 Payment of moneys derived from exchange wagering.

14.Of the monies distributed to overnight purses pursuant to subsection b. of section 13 of this act, P.L.2011, c.15 (C.5:5-180), all moneys derived from exchange wagering on thoroughbred races shall be paid to overnight purses for thoroughbred races and all monies derived from exchange wagering on standardbred races shall be paid to overnight purses for standardbred races. On or after January 1, 2014, the formula for allocating overnight purse monies from exchange wagering to overnight purses set forth in this section may be modified by the mutual agreement of the Standardbred Breeders and Owners Association of New Jersey and the New Jersey Thoroughbred Horsemen's Association. Nothing contained in this section shall be construed as a precedent for establishing the division of overnight purse amounts between standardbred races and thoroughbred races.

Notwithstanding the foregoing, the sum derived from exchange wagering on standardbred races pursuant to subsection b. of section 13 of P.L.2011, c.15 (C.5:5-180) may be distributed as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188). Notwithstanding the foregoing, the sum derived from exchange wagering on thoroughbred races pursuant to subsection b. of section 13 of P.L.2011, c.15 (C.5:5-180) may be distributed as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189).

L.2011, c.15, s.14; amended 2013, c.266, s.7.



Section 5:5-182 - Distribution Of Remaining Amounts.

5:5-182 Distribution of remaining amounts.

15.All amounts remaining in exchange wagering accounts inactive or dormant for such period and under such conditions as established by regulation shall be distributed in accordance with the commission's rules and regulations.

L.2011, c.15, s.15.



Section 5:5-183 - License, Registration Required.

5:5-183 License, registration required.

16.All persons engaged in conducting wagering-related activities through the exchange, whether employed directly by the exchange wagering licensee or by a person or entity conducting or operating the exchange pursuant to a contract or agreement with the exchange wagering licensee, shall be licensed or registered in accordance with such regulations as may be promulgated by the commission hereunder. All other employees of the exchange shall be licensed or registered in accordance with regulations of the commission. The commission shall have full power to prescribe rules, regulations and conditions under which all such licenses are issued, or registrations made, in this State and to revoke or refuse to issue a license, or revoke or refuse to accept a registration, if in the opinion of the commission the revocation or refusal is in the public interest, provided, however, that such rules, regulations and conditions shall be uniform in their application, and further provided that no fee shall be in excess of $50 for each license so granted or registration accepted.

L.2011, c.15, s.16.



Section 5:5-184 - Severability.

5:5-184 Severability.

17.The provisions of this act shall be deemed to be severable, and if any phrase, clause, sentence or provision of this act is declared to be unconstitutional or the applicability thereof to any person is held invalid, the remainder of this act shall not thereby be deemed to be unconstitutional or invalid.

L.2011, c.15, s.17.



Section 5:5-185 - Rules, Regulations.

5:5-185 Rules, regulations.

18.The commission shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act, P.L.2011, c.15 (C.5:5-168 et al.).

L.2011, c.15, s.18.



Section 5:5-186 - Pilot Program For Placement Of Horse Racing Wagers At Certain Locations.

5:5-186 Pilot program for placement of horse racing wagers at certain locations.

1.Notwithstanding the provisions of the "Off-Track and Account Wagering Act," P.L.2001, c.199 (C.5:5-127 et seq.), or any other law, rule, or regulation to the contrary, the New Jersey Racing Commission shall implement a pilot program to license a lessee or purchaser of a State-owned racetrack to provide patrons with the ability to place wagers on horse races through electronic wagering terminals to be located at a limited number of eligible taverns, restaurants, and similar venues where food, alcoholic beverages, or both, are served to the public for on-premises consumption, subject to regulation and control by the commission and as further provided by this act, P.L.2011, c.228 (C.5:5-186).

a.In lieu of a maximum of one off-track wagering facility license that remains to be utilized or implemented by the New Jersey Sports and Exposition Authority or any lessee of the authority under the "Off-Track and Account Wagering Act," P.L.2001, c.199 (C.5:5-127 et seq.), as amended and supplemented, the commission shall issue one license to be awarded to an entity that has entered into an agreement with the authority for the sale or lease of a State-owned racetrack for the establishment at not more than 12 qualified taverns, restaurants, and similar venues, of not more than 20 electronic wagering terminals in total in this State to enable patrons to place wagers on in-State and out-of-State horse races, which wagers shall be placed by eligible patrons who are physically present at those locations. Only one license shall be issued under this pilot program, except that the licensed entity may enter into an agreement with another licensed entity that has also entered into an agreement with the authority for the sale or lease of a State-owned racetrack, to jointly undertake and share the proceeds from the licensed activities under the pilot program, which agreement shall be subject to the approval of the authority. The license issued under this pilot program shall be temporary, subject to review and renewal on an annual basis, and shall expire within three years of issuance of the initial license. When issuing the license, the commission shall require the licensed entity to sign a waiver showing that the licensee understands the terms and conditions of the license.

b.The pilot program authorized pursuant to this act, P.L.2011, c.228 (C.5:5-186), shall be implemented only in the northern part of the State, in Bergen, Hudson, Essex, Passaic, Union, Morris, Somerset, Hunterdon, Warren, Sussex, and northern Middlesex and Ocean counties. The commission shall develop an application form and process, solicit completed applications to be submitted jointly by a lessee or purchaser of a State-owned racetrack and that entity's selected taverns, restaurants, and similar venues located within the aforementioned geographic region, and evaluate each applicant's eligibility using specified criteria which shall include, but not be limited to:

(1)proof of financial resources sufficient to enable the applicant to establish and conduct the electronic wagering terminals with appropriately staffed and managed operations;

(2)evidence of good character, honesty, competency and integrity;

(3)the absence of a conviction for a crime involving fraud, dishonesty or moral turpitude; and

(4)any additional standards and criteria the commission may establish by rule or regulation.

In evaluating an application for a license, the commission shall ensure that each selected applicant has met all required eligibility criteria. In awarding the license, the commission shall also consider the proximity of the applicant's venue to planned or existing racetracks, off-track wagering facilities, and simulcasting facilities in this State. If, in the opinion of the commission, the issuance of a license for the establishment of electronic wagering terminals at the applicant's venue would be inimical to the interests of a planned or established racetrack, off-track wagering facility, or simulcasting facility, the commission shall deny the license even when the applicant has otherwise met all eligibility criteria.

A license issued under this section shall at all times remain the property of the permit holder and shall be subject to all conditions of a participation agreement pursuant to section 4 of P.L.2001, c.199 (C.5:5-130), as amended and supplemented. The permit holder shall be responsible for entering into agreements with qualified taverns, restaurants and similar venues. The permit holder and qualified tavern, restaurant or similar venue shall jointly submit to the commission any applications and information as required by the commission in determining eligibility for a license. The permit holder may terminate agreements for individual licenses with notice to the commission.

c.To effectuate the provisions of this act, P.L.2011, c.228 (C.5:5-186), the commission shall promulgate rules and regulations necessary to:

(1)determine the number of locations at which electronic wagering terminals shall be established under the program, provided that the license shall be limited to a maximum of 12 locations, which maximum number of locations shall be reduced by one per each off-track wagering facility in the authority's share that is newly-established during the implementation of the pilot program, and provided further that not more than 20 electronic wagering terminals shall be established in total in this State;

(2)evaluate the types of electronic wagering terminals and equipment that may be used in wagering, and the number of such machines to be established at each licensed venue, subject to approval by the commission;

(3)develop geographic proximity and impact criteria to determine whether a proposed location would be inimical to the interest of planned or existing racetracks, off-track wagering facilities, and simulcasting facilities in this State, and which criteria shall be used to deny a license as provided under subsection b. of this section;

(4)authorize the licensee to enter into contracts with vendors, operators, and other entities, as the case may be, for the establishment and operation of the approved electronic wagering terminals;

(5)ensure that amounts wagered through the electronic wagering terminals are properly distributed to winning bettors, the licensed venue, and others in a manner similar to that provided under section 44 of P.L.1940, c.17 (C.5:5-64), section 21 of P.L.2001, c.199 (C.5:5-147) for sums wagered on in-State races, and sections 22 through 25 of P.L.2001, c.199 (C.5:5-148 through C.5:5-151) for sums wagered on out-of-State races, except that a local impact fee of 1% of the licensee's share of revenues shall be paid to the host municipality for general municipal purposes;

(6)provide that an amount of the revenues from electronic wagering terminals shall be distributed for the funding of horse racing purses in accordance with the statutes cited under paragraph (5) of this subsection;

(7)ensure that persons under the age of 18 years shall not be permitted within the space in the venue where electronic wagering terminals are placed, and that necessary safeguards are in place to prevent minors from wagering; and

(8)regulate any other aspects of the electronic wagering operation the commission deems appropriate.

d.Notwithstanding any other provision of this act or the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commission shall, within 90 days of the effective date of this act and after notice provided in accordance with this subsection, authorize the temporary adoption of any rule concerning the conduct of wagering under this act, P.L.2011, c.228 (C.5:5-186). Any temporary rulemaking authorized by this subsection shall be subject to such terms and conditions as the commission may deem appropriate. Notice of any temporary rulemaking action taken by the commission pursuant to this subsection shall be published in the New Jersey Register, and provided to the newspapers designated by the commission pursuant to subsection d. of section 3 of P.L.1975, c.231 (C.10:4-8), at least seven days prior to the implementation of the temporary rules. Nothing herein shall be deemed to require the publication of the text of any temporary rule adopted by the commission or notice of any modification of any temporary rulemaking initiated in accordance with this subsection. The text of any temporary rule adopted by the commission shall be available in each venue participating in the temporary rulemaking and shall be available upon request from the commission. The temporary rules promulgated pursuant to this subsection shall not be effective for more than 180 days unless promulgated in accordance with normal rule-making procedures.

e.Within three years of the issuance of the license under the pilot program, the commission shall issue a report to the Governor, and to the Legislature as provided under section 2 of P.L.1991, c.164 (C.52:14-19.1), containing an evaluation of the pilot program. The report shall also provide the commission's opinion as to whether the pilot program should be continued and, if so, recommendations for further improvement and implementation. The pilot program shall end upon the expiration of the license issued under the program unless the Legislature enacts a law to continue the program.

L.2011, c.228, s.1.



Section 5:5-187 - Use Of Mobile Gaming Devices At Racetracks.

5:5-187 Use of mobile gaming devices at racetracks.

1. a. The New Jersey Racing Commission may authorize the use of mobile gaming devices by patrons at in-State racetracks for the placement of wagers on in-State and out-of-State races being transmitted to the racetrack through an approved simulcasting signal, and live races taking place at that racetrack. As used in this section, "mobile gaming devices" means communications technology that allows a patron to transmit information to a computer to place a horse racing wager and to receive and display information concerning wagers, outcomes, and other information necessary or required to be provided to the patron in connection with wagering. The commission shall promulgate the rules and regulations necessary to implement the use of mobile gaming devices at approved racetracks in this State, which shall include, but may not be limited to, ensuring that:

(1)the patron is of lawful age and has established a mobile gaming account in person with the permit holder at the permit holder's racetrack where mobile gaming wagers will be placed;

(2)the wager is placed by and the winnings paid to the patron in person within the approved racetrack facility;

(3)the amounts wagered are distributed in accordance with applicable laws, rules and regulations;

(4)the mobile gaming device is inoperable outside the approved racetrack;

(5)the commission has authorized the device for mobile gaming; and

(6)mobile wagering is conducted in compliance with other applicable laws, rules, and regulations governing the conduct of horse racing and wagering in this State.

b.For the purposes of this section, mobile gaming devices shall be permitted to operate within the property boundaries of an approved racetrack facility, including any restaurant, simulcasting room, and outdoor area, but excluding parking garages or parking areas of the racetrack facility, provided that the commission shall ascertain and ensure, pursuant to rules and regulations issued by it to implement mobile gaming under this section, that mobile gaming shall not extend outside of the property boundaries of the racetrack facility.

L.2013, c.12, s.1.



Section 5:5-188 - Contractual Agreements With The Standardbred Breeders' And Owners' Association Of New Jersey.

5:5-188 Contractual agreements with the Standardbred Breeders' and Owners' Association of New Jersey.

11.A harness racing permitholder may enter into a contractual agreement with the Standardbred Breeders' and Owners' Association of New Jersey providing that a portion of the purse monies that are statutorily dedicated to the permitholder or the association will be expended for a use that the New Jersey Racing Commission approves as directly advancing, preserving, and enhancing the overall economic well-being of the standardbred horse racing and breeding industry in New Jersey. The portion of purse monies that are redistributed pursuant to a contractual agreement under this section shall be used to advance, preserve, and enhance the overall economic well-being of the standardbred horse racing and breeding industry in New Jersey. A contractual agreement authorized pursuant to this section shall not redistribute any money that is statutorily dedicated for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey or for the administration of a health benefits program for the horsemen.

The permitholder and the association shall include any expenditures resulting from a contractual agreement authorized pursuant to this section in their respective annual budgets and audited financial statements, which shall be submitted to the New Jersey Racing Commission as provided for by law or regulation.

The permitholder and the association shall provide a copy of any contractual agreement authorized pursuant to this section to the New Jersey Racing Commission upon its execution and obtain the New Jersey Racing Commission's approval of the agreement prior to any redistribution of any portion of these purse monies.

L.2013, c.266, s.11.



Section 5:5-189 - Contractual Agreements With The New Jersey Thoroughbred Horsemen's Association.

5:5-189 Contractual agreements with the New Jersey Thoroughbred Horsemen's Association.

12.A permitholder conducting thoroughbred racing may enter into a contractual agreement with the New Jersey Thoroughbred Horsemen's Association providing that a portion of the purse monies that are statutorily dedicated to the permitholder or the association will be expended for a use that the New Jersey Racing Commission approves as directly advancing, preserving, and enhancing the overall economic well-being of the thoroughbred horse racing industry in New Jersey. The portion of purse monies that are redistributed pursuant to a contractual agreement under this section shall be used to advance, preserve, and enhance the overall economic well-being of the thoroughbred horse racing industry in New Jersey. A contractual agreement authorized pursuant to this section shall not redistribute any money that is statutorily dedicated for programs designed to aid the horsemen and the New Jersey Thoroughbred Horsemen's Association or for the administration of a health benefits program for the horsemen.

The permitholder and the association shall include any expenditures resulting from a contractual agreement authorized pursuant to this section in their respective annual budgets and audited financial statements, which shall be submitted to the New Jersey Racing Commission as provided for by law or regulation.

The permitholder and the association shall provide a copy of any contractual agreement authorized pursuant to this section to the New Jersey Racing Commission upon its execution and obtain the New Jersey Racing Commission's approval of the agreement prior to any redistribution of any portion of these purse monies.

L.2013, c.266, s.12.



Section 5:7-8 - License Required; Fee

5:7-8. License required; fee
No person shall operate or conduct any motor vehicle races or exhibitions of motor vehicle driving skill, or any track or other place for the holding of such races or exhibitions, unless a license to operate and conduct the same shall be first obtained from the Department of Law and Public Safety, which license said department may, in its discretion, issue to any applicant therefor upon compliance with the provisions of this act and the rules and regulations issued pursuant thereto, and the payment of a fee of one hundred dollars ($100.00) in the manner hereinafter provided.

L.1953, c. 174, p. 1439, s. 1.



Section 5:7-9 - Application For License

5:7-9. Application for license
Application for a license to operate or conduct a track or other place for the holding of such races or exhibitions shall be made in writing to the department at least thirty days prior to the date on which any race or exhibition, or series of races or exhibitions, shall be held thereon, which application shall describe the track or place desired to be licensed and shall contain such further information as the department may require and such application shall be accompanied by a fee of one hundred dollars ($100.00) of which seventy-five dollars ($75.00) shall be returned to the applicant if the license be refused.

L.1953, c. 174, p. 1440, s. 2.



Section 5:7-10 - Guard Or Hub Rail; Fence; Compliance With Rules And Regulations

5:7-10. Guard or hub rail; fence; compliance with rules and regulations
No license shall be issued for the operation or conduct of any such track or other place unless

(a) There is provided and maintained on the outer circumference of the track and around the entire outer circumference thereof, and in case spectators are permitted in the infield or within the inner circumference of the track, also on the inner circumference of the track and around the entire inner circumference thereof,

(1) a guard or hub rail of hard wood or other suitable material supported by posts of similar material of at least six inches in width and six inches in thickness, or round posts not less than seven inches in diameter, which are set in the ground at least four feet and shall extend above the ground at least two feet and are spaced not more than six feet apart, upon which are mounted on the side of the posts toward the track two planks of hard wood or other suitable material, at least ten inches in width by three inches in thickness, fastened on the face of the posts and running horizontally and parallel to each other and there is attached on the opposite side of the posts and not more than eight inches from the top thereof a three-quarter inch steel cable running around the circumference of the track and securely fastened with eyebolts to the posts or

(2) such other protective devices of a type or character as shall be approved by the department, after hearing in accordance herewith, and

(b) There is provided along any part of the track where spectators are permitted to be, whether outside of the track or in the infield, a fence of a type approved by the department, six feet in height, and located not less than four feet away from the edge of the track, and

(c) The applicant shall have complied with all rules and regulations made by the department under this act relating to matters of track construction and condition, guard rails, pit facilities, lighting and similar safety measures.

L.1953, c. 174, p. 1440, s. 3.



Section 5:7-11 - License; Expiration Date; Revocation; Reinstatement

5:7-11. License; expiration date; revocation; reinstatement
Each license so issued shall expire on the thirty-first of December following the date of its issuance. Any such license may be revoked at any time, however, for failure of the licensee to comply with the requirements of this act and of the rules and regulations made thereunder relating to the issuance of licenses. A licensee shall be afforded at least three days' notice of revocation and a reasonable opportunity to be heard prior thereto. A license which has been revoked may be reinstated by the department upon compliance with the requirements of this act and payment of a reinstatement fee of twenty dollars ($20.00).

L.1953, c. 174, p. 1441, s. 4.



Section 5:7-12 - License For Race Or Exhibition; Compliance With Rules; Guard Personnel

5:7-12. License for race or exhibition; compliance with rules; guard personnel
No license shall be issued for the holding of any motor vehicle race or exhibition of motor vehicle driving skill unless the department is satisfied that all provisions of this act and of the rules and regulations made under this act governing the physical conditions surrounding or relating to such track or place have been complied with, that all gateways into the track will be provided with guard personnel sufficient in the judgment of the department for the protection of spectators, but not more than one guard shall be required for a single gate or two guards for a double gate, and that provision is made for the protection of spectators against accident by the carrying of appropriate insurance as hereinafter provided.

L.1953, c. 174, p. 1441, s. 5.



Section 5:7-13 - License For Race Or Exhibition; Liability Insurance

5:7-13. License for race or exhibition; liability insurance
No license shall be issued for the holding of any motor vehicle race or exhibition of motor vehicle driving skill until the person applying for the license shall have filed with the department evidence satisfactory to it of the issuance of an insurance policy approved by the department and conditioned, in the case of a race or exhibition at a track or other place accommodating less than one thousand people, for the payment of not less than twenty-five thousand dollars ($25,000.00) to any one person obtaining judgment, and not less than fifty thousand dollars ($50,000.00) on all judgments recovered, and for the payment of not less than fifty thousand dollars ($50,000.00) to any one person obtaining judgment, and not less than one hundred thousand dollars ($100,000.00) on all judgments recovered, in the case of all other races or exhibitions, upon a claim or claims arising out of the same transaction or transactions, connected with the same subject of action (to be apportioned ratably among judgment creditors according to the amount of their respective judgments) for damages because of bodily injury, including death at any time resulting therefrom, caused to any person or persons, other than the driver, and all pit area personnel as the result of an accident occurring as a result of the conduct of any motor vehicle race or exhibition of motor vehicle driving skill, for which the license is granted, under which policy the liability of the company shall become absolute when loss or damage covered by the policy occurs, and satisfaction by the insured of a final judgment for the loss or damage shall not be a condition precedent to the right or duty of said company to make payment on account of the loss or damage and which policy shall not be cancellable or annulled as to any loss or damage by an agreement between the carrier and the insured after the insured has become responsible for the loss or damage or in any other event, except on ten days prior notice to the department.

L.1953, c. 174, p. 1442, s. 6.



Section 5:7-14 - Rules And Regulations

5:7-14. Rules and regulations
The department shall formulate and prescribe rules and regulations not inconsistent with this act, which shall be formulated in each year after holding a public hearing in the months of January or February, notice whereof shall be sent by mail to each licensed track owner of the preceding year at least ten days before the hearing. Said rules and regulations shall prescribe the types or character of protective devices designed to protect participants in and spectators attending any such race or exhibition, including, but not limited to, the matters of track construction and condition, guard rails, pit facilities, lighting, inspection of vehicles and equipment, physical conditions of drivers, fire protection and medical and ambulance facilities and generally governing the conduct of all motor vehicle races and exhibitions of motor vehicle driving skill to be held within this State and governing the issuance of licenses therefor.

L.1953, c. 174, p. 1443, s. 7.



Section 5:7-15 - Inspection By Department

5:7-15. Inspection by department
The department shall have power at all convenient times to inspect any race track or place of exhibition, licensed by it or for which application for license has been made to it, for which any license for the holding of any motor vehicle race or exhibition of motor vehicle driving skill has been applied for or issued.

L.1953, c. 174, p. 1443, s. 8.



Section 5:7-16 - Employees

5:7-16. Employees
The department is authorized and directed, insofar as possible, to utilize the services of employees of the several divisions of the department to perform the functions and duties charged to it under this act and to appoint and remove, subject to the provisions of Title 11 of the Revised Statutes, such additional personnel necessary to assist it in the performance of the duties imposed by this act.

L.1953, c. 174, p. 1443, s. 9.



Section 5:7-17 - Disposition Of Fees

5:7-17. Disposition of fees
All fees received by the department pursuant to this act shall be paid and accounted for by it to the State Treasurer for credit to the general funds of the State.

L.1953, c. 174, p. 1444, s. 10.



Section 5:7-18 - Violations

5:7-18. Violations
Any person, partnership, association or corporation managing, operating, or conducting a motor vehicle race or exhibition of motor vehicle driving skill, except in accordance with a license issued therefor, or violating any of the provisions of this act, shall be a disorderly person, and upon conviction shall be punished for each such offense, by a fine of not less than two hundred dollars ($200.00) and not more than one thousand dollars ($1,000.00) or by imprisonment for not more than one year, or by both such fine and imprisonment.

L.1953, c. 174, p. 1444, s. 11.



Section 5:7-19 - Repeal

5:7-19. Repeal
"An act concerning motor vehicle racing and exhibitions of motor vehicle driving skill, providing for the issuance of licenses therefor, the inspection of tracks and maintenance of guard rails and fences for the protection of spectators and prescribing penalties for violations thereof," approved May twenty-seventh, one thousand nine hundred and fifty-two, is repealed but all licenses and permits issued thereunder shall continue in full force and effect until the expiration thereof.

L.1953, c. 174, p. 1444, s. 12.



Section 5:8-1 - Commission Created; Members

5:8-1. Commission created; members
There is hereby constituted the "Legalized Games of Chance Control Commission," in the Department of Law and Public Safety, which shall consist of five citizens of the State, who are not holders of any public office, and who shall be appointed by the Governor, with the advice and consent of the Senate, not more than three of whom shall be members of any one political party.

L.1954, c. 7, p. 46, s. 1. Amended by L.1972, c. 96, s. 1, eff. July 18, 1972.



Section 5:8-1.1 - Method Of Transfer Of Commission To Department Of Law And Public Safety

5:8-1.1. Method of transfer of commission to department of law and public safety
The transfer of the commission to the Department of Law and Public Safety as provided by this act shall be effected pursuant to the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 96, s. 2, eff. July 18, 1972.



Section 5:8-2 - Terms Of Office

5:8-2. Terms of office
The first members of the commission shall be appointed, 1 for 1 year, 1 for 2 years, 1 for 3 years, 1 for 4 years and 1 for 5 years, and their successors shall be appointed for terms of 5 years, and the members may hold over and serve on the commission after the termination of their respective terms, until their respective successors are appointed and shall qualify.

L.1954, c. 7, p. 46, s. 2.



Section 5:8-3 - Vacancies

5:8-3. Vacancies
Vacancies created by expiration of term or otherwise shall be filled in the same manner as the original appointments were made, but for the unexpired terms only, notwithstanding that the previous incumbents may be holding over in office.

L.1954, c. 7, p. 46, s. 3.



Section 5:8-4 - Compensation; Expenses

5:8-4. Compensation; expenses
The members of the commission shall serve without compensation but shall be entitled to be reimbursed for their actual expenses within the limits of available appropriations.

L.1954, c. 7, p. 47, s. 4.



Section 5:8-5 - First Meeting; Organization

5:8-5. First meeting; organization
The commission shall hold its first meeting at the call of the Governor and shall organize by electing a chairman and appointing a secretary who may or may not be a member of the commission.

L.1954, c. 7, p. 47, s. 5.



Section 5:8-6 - Duties Of Commission.

5:8-6 Duties of commission.

6.It shall be the duty of the commission to supervise the administration of the Bingo Licensing Law and the Raffles Licensing Law and to adopt, amend and repeal rules and regulations governing the issuance and amendment of licenses thereunder and the holding, operating and conducting of games of chance under such licenses, establishing schedules of rentals or charges which may be paid for the leasing, sale or providing of equipment for use in or in connection with the holding, operating or conducting of any game or games of chance authorized to be held, operated or conducted under the Bingo Licensing Law or the Raffles Licensing Law, and prescribing fees for registrations, licenses and other services provided pursuant to P.L.1954, c.7 (C.5:8-1 et seq.), as amended and supplemented, which shall have the force of law and shall be binding upon all municipalities issuing licenses under either or both of said laws and upon all licensees thereunder and lessors, sellers or providers of equipment to licensees, to the end that such licenses shall be issued to qualified licensees only and that said games of chance shall be fairly and properly conducted for the purposes and in the manner in said laws prescribed and to prevent the games of chance authorized to be conducted by said laws from being conducted for commercial purposes instead of for the purposes authorized in said laws, and in order to provide uniformity in the administration of said laws throughout the State, the commission shall prescribe forms of applications for licenses, licenses, amendment of licenses, reports of the conduct of games and other matters incident to the administration of said laws. The commission shall receive and investigate applications from organizations wishing to hold, operate or conduct any game or games of chance pursuant to the Bingo Licensing Law or the Raffles Licensing Law, as amended and supplemented. If the commission determines that the applicant is a bona fide organization or association of veterans of any war in which the United States has been engaged or a church or a religious congregation or a religious organization or a charitable, educational or fraternal organization, or a civic or service club, or a senior citizen association or club, or an officially recognized volunteer fire company or an officially recognized volunteer first aid or rescue squad, the commission shall issue to it a registration certificate as proof of such a determination. The certificate shall be sufficient proof to a municipal governing body that the organization holding it is eligible to apply for a license to hold, operate and conduct games of chance in accordance with the provisions of the Bingo Licensing Law or the Raffles Licensing Law, as the case may be. The commission shall have power also to approve any person, persons or corporation, applying to it for approval, to lease, sell or provide any equipment for use in or in connection with the holding, operating or conducting of any game or games of chance authorized to be held, operated or conducted under the Bingo Licensing Law or the Raffles Licensing Law as to such person's or persons' good moral character and freedom from conviction of crime or, if a corporation, as to the good moral character and freedom from conviction of crime of all of its officers and each of its stockholders who hold 10% or more of its stock issued and outstanding, and any such application may be disapproved by the commission after hearing and due notice thereof if it shall find that the applicant is not of good moral character and free from conviction of crime as hereinbefore prescribed. For the purposes of this section, upon the request of the commissioner, each applicant for approval to lease, sell or provide any equipment for use in or in connection with the holding, operating or conducting of any game or games of chance authorized to be held, operated or conducted under the Bingo Licensing Law or the Raffles Licensing Law, shall submit to the commission the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commission is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commission in the event an applicant or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1954,c.7,s.6; amended 1955, c.162, s.1; 1994, c.63, s.1; 2003, c.199, s.4.



Section 5:8-7 - Filing And Availability Of Rules And Regulations

5:8-7. Filing and availability of rules and regulations
A copy of every rule and regulation adopted and promulgated by the commission shall be filed in the office of the Secretary of State before it shall become effective and copies thereof shall be made available to the various municipalities operating under said laws.

L.1954, c. 7, p. 47, s. 7.



Section 5:8-8 - Investigations

5:8-8. Investigations
The commission shall conduct investigations of the administration of said laws in such of the municipalities of this State as it shall deem desirable and as shall serve to furnish a cross section of all of the municipalities operating under said laws in this State and shall receive and investigate complaints as to violations and evasions of said laws in any municipality or municipalities.

L.1954, c. 7, p. 48, s. 8.



Section 5:8-9 - Suspension And Revocation Of Licenses

5:8-9. Suspension and revocation of licenses
The commission shall have power to suspend and revoke licenses, after hearing, for violation of the law under which the license is issued or for violation of any provision of the rules and regulations adopted and promulgated by the commission.

L.1954, c. 7, p. 48, s. 9.



Section 5:8-9.1 - Exemptions For Certain Savings Promotions.

5:8-9.1 Exemptions for certain savings promotions.
4.Notwithstanding the provisions of any other law to the contrary, a savings promotion offered pursuant to sections 1 through 3 of P.L.2015, c.236 (C.17:9A-224.1, C.17:12B-112.1 and C.17:13-101.1) shall not:

a.constitute unlawful gambling under the laws of this State, and shall not subject the participant or the sponsor of the promotion, or any officer, employee, or agent of the sponsor, to any civil or criminal liability under the laws of this State that prohibit gambling; and

b.be subject to any of the provisions of chapter 8 of Title 5 of the Revised Statutes.

L.2015, c.236, s.4.



Section 5:8-10 - Institution Of Prosecutions

5:8-10. Institution of prosecutions
The commission shall have power to institute prosecutions for the punishment of violations of either of said laws.

L.1954, c. 7, p. 48, s. 10.



Section 5:8-11 - Appeals

5:8-11. Appeals
The commission shall hear appeals from the determinations and action of the municipal governing bodies in connection with the refusal to issue licenses and the suspension and revocation of licenses in the manner prescribed in said laws and the action and determination of the commission upon any such appeal shall be binding upon the municipal governing body and all parties thereto.

L.1954, c. 7, p. 48, s. 11.



Section 5:8-12 - Continuous Study Of Operation Of Licensing Laws

5:8-12. Continuous study of operation of licensing laws
It shall be the duty of the commission to carry on continuous study and investigation of the operation of the Bingo Licensing Law and the Raffles Licensing Law, and the administration thereof by the several municipalities of the State, throughout the State, for the purpose of ascertaining from time to time any defects in said laws, which may be discovered, by reason whereof any abuses in the administration thereof and any evasions of the terms thereof may arise or be practiced, and for the purpose of formulating and recommending improvements and changes in said laws and in any other laws of the State, which the commission may determine to be desirable to prevent such abuses and evasions and to guard against the use of said laws as a cloak for the carrying on of organized gambling and crime, and to insure that said laws shall be in such form and be so administered as to serve the true purposes for which they were enacted, namely the operation and conduct of the games of chance therein described for educational, charitable, patriotic, religious or public spirited uses only.

L.1954, c. 7, p. 48, s. 12.



Section 5:8-13 - Continuous Study As To Similar Laws Of Other States

5:8-13. Continuous study as to similar laws of other states
The commission shall make a continuous study and investigation also of the operation and administration of similar laws which may be in effect in other States of the United States, and of any literature on the subject which from time to time may be published or be available.

L.1954, c. 7, p. 49, s. 13.



Section 5:8-14 - Place Of Investigations And Hearings; Witnesses; Books And Documents

5:8-14. Place of investigations and hearings; witnesses; books and documents
The majority of the members of the commission may hold investigations and hearings within or without the State and shall have power to compel the attendance of witnesses, the production of books and documents relating to transactions connected with the holding and conducting of games of chance under either or both of said laws, and transactions, relating thereto, with those conducting the same, by the issuance of subpoena signed by the chairman of the commission, which may be served by any person of full age.

L.1954, c. 7, p. 49, s. 14.



Section 5:8-15 - Incriminating Evidence

5:8-15. Incriminating evidence
No person shall be excused from testifying or producing any book or document in any investigation or hearing, when ordered so to do by the members of the commission holding the same, upon the ground that testimony or documentary evidence required of him may tend to incriminate or subject him to penalty or forfeiture, but no person shall be prosecuted, punished or subjected to any penalty or forfeiture on account of any matter or thing concerning which he shall, under oath, have testified or produced documentary evidence, except that he shall not be exempt from prosecution or punishment for any perjury committed by him in his testimony.

L.1954, c. 7, p. 49, s. 15.



Section 5:8-16 - Application To Judge For Show Cause Order

5:8-16. Application to judge for show cause order
If a person subpoenaed to attend in any such investigation or hearing fails to obey the command of the subpoena without reasonable cause, or if a person in attendance in any such investigation or hearing refuses, without lawful cause, to be examined or to answer a legal or pertinent question or to exhibit any book, account, record or other document when ordered so to do by the commissioners holding such investigation or hearing, the commission may apply to any judge of the Superior Court, upon proof by affidavit of the facts, for an order returnable in not less than 2 nor more than 10 days directing such person to show cause before the judge why he should not comply with such subpoena or such order.

L.1954, c. 7, p. 49, s. 16. Amended by L.1955, c. 162, p. 708, s. 2.



Section 5:8-17 - Examination And Determination By Judge; Order; Contempt

5:8-17. Examination and determination by judge; order; contempt
Upon return of the order, the judge before whom the matter shall come on for hearing shall examine such person under oath, and if the judge shall determine, after giving such person an opportunity to be heard, that he refused without legal excuse to comply with such subpoena or such order of the commissioners holding such investigation, the judge may order such person to comply therewith forthwith and any failure to obey the order of the judge may be punished as a contempt of the Superior Court.

L.1954, c. 7, p. 50, s. 17.



Section 5:8-18 - Privilege From Arrest

5:8-18. Privilege from arrest
A witness shall be privileged from arrest, in all civil actions and no other, during necessary attendance before the commission, at any place required by subpoena previously duly served, and during his going to and returning therefrom, allowing one day for every 30 miles from his place of residence.

L.1954, c. 7, p. 50, s. 18.



Section 5:8-19 - Payment Of Witness Fees

5:8-19. Payment of witness fees
Every witness shall be entitled to be paid for attendance or attendance and travel by the party on whose behalf he is subpoenaed, at the rates prescribed by law, before being required to testify.

L.1954, c. 7, p. 50, s. 19.



Section 5:8-20 - Amount Of Witness Fees

5:8-20. Amount of witness fees
Each witness attending any hearing or investigation shall be entitled to the following fees:

a. In his own county, per day of attendance, 50 cents;

b. From a foreign county, at the rate of $1.00 per day, together with, for each day of attendance, an allowance of $1.00 for every 30 miles of travel in going to the place of attendance from his place of residence and in returning.

L.1954, c. 7, p. 50, s. 20.



Section 5:8-21 - Expenses, Personnel, Fees

5:8-21. Expenses, personnel, fees
21. The commission is authorized to incur such necessary expenses, and engage and appoint an executive officer and such competent and expert advisors, and clerical and stenographic assistants and investigators, as it may deem necessary to the proper performance of the purpose of this act, and may fix their compensation and that of its secretary, if he is not a member of the commission, within the limits of any sums appropriated or made available to it for such purposes.

Fees shall be established, prescribed or changed by regulation promulgated by the commission to the extent necessary to defray all proper expenses incurred by the commission and any staff employed to administer the Bingo Licensing Law or the Raffles Licensing Law, except that no fee shall be set at a level that will raise funds in excess of the amount necessary for these purposes. All fees payable to the commission and the proceeds of any civil penalties imposed by the commission or any court shall be deposited in the Legalized Games of Chance Control Commission Fund created pursuant to section 3 of P.L.1994, c.63 (C.5:8-21.1).

In addition to the fees to be paid to the commission, licensed organizations shall pay a licensing fee, as established by the commission, to the municipality in which any game or games of chance are conducted. No investigator employed by the commission need be employed in accordance with the provisions of, or shall be in any manner subject to, the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

L.1954,c.7,s.21; amended 1994,c.63,s.2.



Section 5:8-21.1 - Legalized Games Of Chance Control Commission Fund

5:8-21.1. Legalized Games of Chance Control Commission Fund
3. There is created in the Department of the Treasury a special nonlapsing fund, to be known as the Legalized Games of Chance Control Commission Fund. Except as otherwise provided by law, all monies from fees, penalties or fines collected by the Legalized Games of Chance Control Commission pursuant to the "Bingo Licensing Law" (P.L.1954, c.6; C.5:8-24 et seq.) and the "Raffles Licensing Law" (P.L.1954, c.5; C.5:8-50 et seq.) on and after the effective date of this section shall be deposited in the fund. The money in the fund shall be administered by the State Treasurer and all interest on monies in the fund shall be credited to the fund. At the end of each fiscal year there shall be appropriated from the fund to the Department of Law and Public Safety, or its successor, such sums as may be necessary for the Legalized Games of Chance Control Commission to implement and enforce the provisions of the "Bingo Licensing Law" and the "Raffles Licensing Law," as amended and supplemented.

L.1994,c.63,s.3.



Section 5:8-22 - Municipalities To File Copies Of Ordinances; Reports

5:8-22. Municipalities to file copies of ordinances; reports
Each municipality, in which the Bingo Licensing Law or the Raffles Licensing Law, or both, shall be adopted, shall file with the commission a copy of each ordinance enacted pursuant thereto within 10 days after the same is adopted, and on or before February 1 of each year, and at any other time or times which the commission may determine make report to the commission of the number of licenses issued therein under each of said laws, the names and addresses of the licensees, the aggregate amount of license fees collected, the names and addresses of all persons detected of violation of each of said laws or of the rules and regulations adopted by the commission pursuant hereto, and of all persons prosecuted for such violations and the result of each such prosecution, and the penalties imposed therein, during the preceding calendar year, or the period for which the report is required, which report may contain any recommendations for improvement of said laws or the administration thereof, which the governing body of the municipality shall deem to be desirable.

L.1954, c. 7, p. 51, s. 22. Amended by L.1955, c. 162, p. 709, s. 3.



Section 5:8-23 - Reports And Recommendations By Commission

5:8-23. Reports and recommendations by commission
The commission shall report to the Governor, the President of the Senate and the Speaker of the General Assembly annually with its recommendations, if any, and if in the meantime it shall discover any matters which shall require immediate change in said laws of this State, in order to prevent abuses and evasions thereof or rectify undesirable conditions in connection with the administration thereof, the commission shall make an interim report immediately to the Governor, to the President of the Senate and to the Speaker of the General Assembly with its recommendations in order to afford opportunity for the Legislature to take immediate action thereon, if such action appears to be necessary.

L.1954, c. 7, p. 51, s. 23.



Section 5:8-24 - Short Title

5:8-24. Short title
This act shall be known as and may be cited as the "Bingo Licensing Law."

L.1954, c. 6, p. 32, s. 1.



Section 5:8-25 - Licensing Of Certain Entities To Hold Games Of Chance, Use Of Certain Electronic Devices Permitted.

5:8-25 Licensing of certain entities to hold games of chance, use of certain electronic devices permitted.

2.It shall be lawful for the governing body of any municipality, at any time after this act shall become operative within such municipality and except when prohibited by this act, to license bona fide organizations or associations of veterans of any war in which the United States has been engaged, churches or religious congregations and religious organizations, charitable, educational and fraternal organizations, civic and service clubs, senior citizen associations and clubs, officially recognized volunteer fire companies, and officially recognized volunteer first aid or rescue squads, to hold and operate games of chance of, and restricted to, the specific kind of game of chance commonly known as bingo or lotto played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers, as objects, similarly numbered, are drawn from a receptacle and the game being won by the person who first covers a previously designated arrangement of numbers on such a card, by selling shares or tickets or rights to participate in such games and by conducting the games accordingly, when the entire net proceeds of such games of chance are to be devoted to educational, charitable, patriotic, religious or public-spirited uses, and, in the case of organizations or associations of veterans, and senior citizen associations or clubs, to the support of such organizations, and for any such organization, association, church, congregation, society, club, fire company, first aid or rescue squad, or senior citizen association or club, when so licensed, to hold, operate and conduct such games of chance by its active members pursuant to this act and such license, and under such conditions and regulations for the supervision and conduct thereof as shall be prescribed by rules and regulations duly adopted from time to time by the Legalized Games of Chance Control Commission, hereinafter designated as the control commission, not inconsistent with the provisions of this act, but only when the entire net proceeds thereof are devoted to the uses aforesaid and for any person or persons to participate in and play such games of chance conducted under any such license.

The control commission shall, pursuant to regulations promulgated by it, authorize the use in conducting bingo or lotto of electronic devices that are the functional equivalent of the cards, numbered objects, and receptacle described herein to the extent that the use of such devices is not inconsistent with any other provision of this act or the provisions of subparagraph A of the New Jersey Constitution, Article IV, Section 7, paragraph 2. Any such electronic device shall comply with specifications prescribed by the commission and shall be approved by the commission prior to use. Such devices shall not include any device into which currency, coins or tokens may be inserted or from which currency, coins or tokens, or any receipt for monetary value, can be dispensed or which, once provided to a person participating in bingo, is capable of communicating with other such devices. Nothing contained in this section shall be construed as allowing electronic devices used by a qualified organization in conducting bingo or lotto to be linked to electronic devices used by any other qualified organization in conducting bingo or lotto.

L.1954, c.6, s.2; amended 1955, c.160, s.1; 1973, c.127, s.1; 2005, c.140, s.1; 2013, c.85, s.1.



Section 5:8-25.1 - Recreational Bingo Games, Licensing Requirement; Removed; Exceptions.

5:8-25.1 Recreational bingo games, licensing requirement; removed; exceptions.

1.Any person, group, or organization desiring to hold, operate and conduct games of chance solely for amusement and recreation may do so, without licensure and without complying with the provisions of the "Bingo Licensing Law," P.L.1954, c.6 (C.5:8-24 et seq.), provided that no player or other person furnishes anything of value for the opportunity to participate; the prizes awarded or to be awarded are nominal; and no person is paid for conducting or assisting in the conduct of the game or games. The holding, operating and conducting of games of chance solely for amusement and recreation pursuant to this section shall not involve the use of any device into which currency, coins or tokens may be inserted or from which currency, coins or tokens, or any receipt for monetary value, can be dispensed or which, once provided to a person participating in bingo, is capable of communicating with other such devices.

L.1973, c.324, s.1; amended 2012, c.63, s.1.



Section 5:8-25.3 - Use Of Net Proceeds For Capital Improvements By Certain Entities From Bingo, Lotto.

5:8-25.3 Use of net proceeds for capital improvements by certain entities from bingo, lotto.

1. a. A bona fide organization or association of veterans of any war in which the United States has been engaged, church or religious congregation or religious organization, charitable, educational or fraternal organization, civic or service club, officially recognized volunteer fire company, or officially recognized volunteer first aid or rescue squad licensed to hold and operate the specific kind of game of chance commonly known as bingo or lotto may use the net proceeds of such game for capital improvements to a facility owned by the licensee only if:

(1)the facility is devoted full-time to educational, charitable, patriotic, religious or public-spirited uses; or

(2)a portion of the facility is devoted full-time to educational, charitable, patriotic, religious or public-spirited uses, in which case the net proceeds may be used for capital improvements to that portion of the facility so devoted; or

(3)all or a portion of the facility is devoted part-time to educational, charitable, patriotic, religious or public-spirited uses, in which case a percentage of the net proceeds may be used for capital improvements to the facility or to that portion of a facility so devoted. The percentage shall be equal to the percentage that represents the number of days of the preceding calendar year during which the facility or portion thereof was devoted to an educational, charitable, patriotic, religious or public-spirited use.

b.In determining the amount of net proceeds a licensee may use for capital improvements pursuant to subsection a. of this section, a reasonable amount of facility space used full-time for administrative or operational activities of the licensee, as determined by the commission by regulation, shall be considered devoted to an educational, charitable, patriotic, religious or public-spirited use provided the space is located in a facility at least half of which was devoted for at least 70 days in the previous calendar year to an educational, charitable, patriotic, religious or public-spirited use.

c.The commission shall by regulation determine how many hours of educational, charitable, patriotic, religious or public-spirited use in a day in a facility or portion thereof is sufficient to claim that for that day a facility or portion thereof was devoted to an educational, charitable, patriotic, religious or public-spirited use.

L.2002,c.115,s.1.



Section 5:8-26 - Application For License

5:8-26. Application for license
Each applicant for such a license shall file with the clerk of the municipality a written application therefor in the form prescribed in said rules and regulations, duly executed and verified, in which shall be stated the name and address of the applicant together with sufficient facts relating to its incorporation and organization to enable the governing body of the municipality to determine whether or not it is a bona fide organization or association of veterans of any war in which the United States has been engaged or a church or a religious congregation or religious organization or a charitable, educational or fraternal organization, or a civic or service club, or a senior citizen association or club, or an officially recognized volunteer fire company or an officially recognized volunteer first aid or rescue squad; the names and addresses of its officers; the specific kind of games of chance intended to be held, operated and conducted by the applicant, and the place or places where, the date or dates and the time or times when, such games of chance are intended to be held, operated and conducted, by the applicant, under the license applied for; the items of expense intended to be incurred or paid in connection with the holding, operating and conducting of such games of chance and the names and addresses of the persons to whom, and the purposes for which, they are to be paid; the specific purposes to which the entire net proceeds of such games of chance are to be devoted and in what manner; that no commission, salary, compensation, reward or recompense will be paid to any person for holding, operating or conducting such game or games of chance or for assisting therein except as in this act otherwise provided; and that no prize or aggregate of prizes will be offered and given under said license of a value in excess of the sum or value authorized to be offered and given by this act and a description of all prizes to be offered and given in all such games of chance to be held, operated and conducted under such license and such other information as shall be prescribed by such rules and regulations.

In each application there shall be designated an active member or members of the applicant organization under whom the game or games of chance described in the application are to be held, operated and conducted and to the application shall be appended a statement executed by the applicant and by the member or members so designated, that he or they will be responsible for the holding, operation and conduct of such games of chance in accordance with the terms of the license and the provisions of the rules and regulations governing the holding, operation and conduct of such games of chance and of this act, if such license is granted.

In event that any premises, upon which any such game of chance is to be held, operated or conducted or which is to be used for any other purpose in connection with the holding, operating or conducting thereof, is to be leased from any person, persons or corporation, a written statement shall accompany the application signed and verified under oath by such person or persons or executed and verified under oath on behalf of such corporation, stating his or its address and the amount of rent which will be paid for said premises and that such lessor or lessors, or if a corporation all of its officers and each of its stockholders who hold 10% or more of its stock issued and outstanding, are of good moral character and have not been convicted of crime.

L.1954, c. 6, p. 34, s. 3. Amended by L.1955, c. 160, p. 684, s. 2; L.1973, c. 127, s. 2, eff. May 10, 1973.



Section 5:8-27 - Investigation Of Applicant, License Issued, Fees, Limitations On Amount Of Prizes.

5:8-27 Investigation of applicant, license issued, fees, limitations on amount of prizes.

4.The governing body of the municipality shall make an investigation of the qualifications of each applicant and the merits of each application, with due expedition after the filing of the application, and if it shall determine that the applicant is duly qualified to be licensed under this act to hold, operate and conduct games of chance under the provisions of this act and the rules and regulations governing the holding, operation and conduct thereof in the municipality; that the member or members of the applicant designated in the application to hold, operate or conduct the games of chance which the license is applied for are bona fide active members of the applicant and are persons of good moral character and have never been convicted of crime; that such games of chance are to be held, operated and conducted in accordance with the provisions of this act and in accordance with the rules and regulations governing the holding, operation and conduct thereof and that the proceeds thereof are to be disposed of as provided by this act, and if the governing body is satisfied that no commission, salary, compensation, reward or recompense whatever will be paid or given to any person holding, operating or conducting or assisting in the holding, operation or conduct of any such game of chance except as in this act otherwise provided; and that no prize will be offered and given in excess of the sum or value of $1,000, or an amount established by regulation of the control commission not earlier than one year after the effective date of P.L.2005, c.140, in any single game of chance, and that the aggregate of all prizes offered and given in all such games of chance, held, operated and conducted on a single occasion, under said license shall not exceed the sum or value of $3,000, or an amount established by regulation of the control commission not earlier than one year after the effective date of P.L.2005, c.140, it shall issue a license to the applicant for the holding, operation and conduct of the specific kind of games of chance applied for, accordingly, upon payment of a license fee or fees prescribed by regulation promulgated by the control commission for each occasion upon which any game or games are to be conducted under such license.

The $1,000 limitation on single game prizes and the $3,000 aggregate prize limitation established in this section shall not apply to games in which the prize is determined based upon a percentage of the gross receipts from the sale of cards to participate in the game. The control commission shall, by regulation, prescribe the method of play and set the minimum and maximum percentage to be awarded in any such game.

No license for the holding, operation and conduct of any game or games of chance shall be issued under this act which shall be effective for a period of more than one year.

L.1954,c.6,s.4; amended 1955, c.160, s.3; 1969, c.206; 1994, c.63, s.4; 2005, c.140, s.2.



Section 5:8-28 - Hearing; Amendment Of License

5:8-28. Hearing; amendment of license
No application for the issuance of a license shall be refused by the governing body until after a hearing is held on due notice to the applicant, at which the applicant shall be entitled to be heard upon the qualifications of the applicant and the merits of the application.

Any license issued under this act may be amended, upon application made to the governing body of the municipality which issued it, if the subject matter of the proposed amendment could lawfully and properly have been included in the original license and upon payment of such additional license fee, if any, as would have been payable, if it had been so included.

L.1954, c. 6, p. 36, s. 5.



Section 5:8-29 - Form And Contents Of License; Display Of License

5:8-29. Form and contents of license; display of license
Each license shall be in such form as shall be prescribed in the rules and regulations promulgated by the control commission and shall contain a description of the kind of games of chance authorized to be held, operated and conducted thereunder, a statement of the name and address of the licensee, of the names and addresses of the member or members of the licensee under whom such games of chance will be held, operated and conducted, of the number of times, or the hours during which, such games of chance are authorized to be conducted and the place or places where and the date or dates and time or times when, such games of chance are to be conducted and of the specific purposes to which the entire net proceeds of such games of chance are to be devoted; if any prize or prizes are to be offered and given in cash, a statement of the amounts of the prizes authorized so to be offered and given; and any other information which may be required by said rules and regulations to be contained therein, and each license issued for the conduct of any game or games of chance shall be conspicuously displayed at the place where the same is to be conducted at all times during the conduct thereof.

L.1954, c. 6, p. 36, s. 6.



Section 5:8-30 - Control And Supervision Over All Games; Violations, Penalties

5:8-30. Control and supervision over all games; violations, penalties
7. The governing body of any municipality issuing any license under this act shall have and exercise control and supervision over all games of chance held, operated or conducted under such license, to the end that the same are fairly held, operated and conducted in accordance with the provisions of such license, the rules and regulations promulgated by the control commission and the provisions of this act governing the holding, operation and conduct of the same and such governing body and the control commission shall have power and authority to suspend any license issued by such governing body and to revoke the same, after hearing, for any violation of any such provision, and shall have the right of entry, by their respective officers and agents at all times into any premises where any such game of chance is being held, operated and conducted or where it is intended that any such game of chance shall be held, operated and conducted, or where any equipment being used or intended to be used in the conduct thereof is found, for the purpose of inspecting the same.

In addition to or in lieu of revoking or suspending or refusing to renew any license or registration certificate issued by it or any municipality, the control commission may, after providing a licensee the opportunity to be heard:

a. issue a letter of warning, reprimand or censure with regard to any action, conduct or practice which, in the judgment of the control commission upon consideration of all relevant facts and circumstances, does not warrant the initiation of formal action;

b. assess civil penalties in accordance with the provisions of section 7 of P.L.1994, c.63 (C.5:8-30.2);

c. order any person found to have violated any provision of a law, rule or regulation administered by the control commission to desist from future violations thereof or to take such affirmative corrective action as may be necessary with regard to any action found to be unlawful by the control commission;

d. order any person found to have violated any provision of a law, rule or regulation administered by the control commission to restore to any person aggrieved by an unlawful act or practice, any monies or property, real or personal, acquired by means of such action or practice, except that the control commission shall not order restoration of a dollar amount greater than those monies received by a licensee or the agent or a licensee or any other person violating the law, rule or regulation administered by the control commission; and

e. order any person, as a condition for continued, reinstated or renewed licensure, to secure medical or other professional treatment as may be necessary to properly discharge licensee functions.

L.1954,c.6,s.7; amended 1955,c.160,s.4; 1994,c.63,s.5.



Section 5:8-30.1 - Violations, Injunctions; Proceedings, Penalties

5:8-30.1. Violations, injunctions; proceedings, penalties
6. Whenever it shall appear to the control commission that a violation of a law, including the unlicensed conduct or practice of a regulated activity, or regulation administered by the control commission has occurred, is occurring, or will occur, the control commission, in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in Superior Court an injunction prohibiting such action, conduct or practice. In any such proceeding the court may assess a civil penalty in accordance with the provisions of section 7 of P.L.1994, c.63 (C.5:8-30.2), may order restoration to any person in interest of any monies or property, real or personal, acquired by means of an unlawful action, conduct or practice and may enter such orders as may be necessary to prevent the performance of an unlawful action, conduct or practice in the future and to remedy any past unlawful activity. In any action brought pursuant to this section, the court shall not suspend or revoke any license or registration certificate issued by the control commission.

L.1994,c.63,s.6.



Section 5:8-30.2 - Civil Penalties

5:8-30.2. Civil penalties
7. Any person violating any provision of a law or regulation administered by the control commission shall, in addition to any other sanctions provided in section 7 of P.L.1954, c.6 (C.5:8-30), be liable to a civil penalty of not more than $7,500 for the first offense and not more than $15,000 for the second and each subsequent offense. For the purpose of construing this section, each statutory violation shall constitute a separate offense, except that a second and subsequent offense shall not be deemed to exist unless an administrative or court order has been entered in a prior, separate and independent proceeding. In lieu of an administrative proceeding or an action in the Superior Court, the Attorney General may bring an action in the name of the control commission for the collection or enforcement of civil penalties for the violation of any provision of a law or regulation administered by the control commission. Such action may be brought in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) and the rules of court governing actions for the collection of civil penalties in the municipal court or Superior Court where the offense occurred. Process in such action may be a summons or warrant and in the event that the defendant in such action fails to answer such action, the court shall, upon finding an unlawful action, conduct or practice to have been committed by the defendant, issue a warrant for the defendant's arrest in order to bring such person before the court to satisfy the civil penalties imposed. In any action commenced pursuant to this section, the court may order restored to any person in interest any monies or property, real or personal, acquired by means of an unlawful action, conduct or practice. Any action alleging the unlicensed conduct or practice of an activity regulated by any law or regulation administered by the control commission shall be brought pursuant to this section, or where injunctive relief is sought, by an action commenced in Superior Court. In any action brought pursuant to P.L.1954, c.6 (C.5:8-24 et seq.), as amended and supplemented, the control commission or the court may order the payment of costs to the State.

Organizations registered with the control commission, holding a valid identification number, and not suspended or revoked at the time of any such action, conduct or practice shall not be subject to the provisions of this section.

L.1994,c.63,s.7.



Section 5:8-31 - Sunday; Conduct Of Games On

5:8-31. Sunday; conduct of games on
No games of chance shall be conducted under any license issued under this act on the first day of the week, commonly known and designated as Sunday, unless it shall be otherwise provided in the license issued for the holding, operating and conducting thereof, pursuant to the provisions of an ordinance duly adopted by the governing body of the municipality issuing the license, authorizing the conduct of such games of chance under this act on said day.

L.1954, c. 6, p. 37, s. 8.



Section 5:8-32 - Participation By Persons Under 18

5:8-32. Participation by persons under 18
No person under the age of 18 years shall be permitted to participate in any game or games of chance held, operated or conducted pursuant to any license issued under this act.

L.1954, c. 6, p. 38, s. 9.



Section 5:8-33 - Frequency Of Games; Sale Of Alcoholic Beverages.

5:8-33 Frequency of games; sale of alcoholic beverages.

10. No game or games of chance shall be held, operated or conducted under any license issued under this act more often than on six days in any one calendar month, or in any room or outdoor area where alcoholic beverages are sold or served during the progress of the game or games, except that alcoholic beverages may be sold or served during the progress of a game or games held on the licensed premises of the holder of a plenary retail consumption license pursuant to R.S.33:1-12.

L.1954, c.6, s.10; amended 2010, c.77.



Section 5:8-34 - Operation Of Games Restricted; Equipment, Approved Providers

5:8-34. Operation of games restricted; equipment, approved providers
11. a. No person shall hold, operate or conduct any game or games of chance under any license issued under this act except an active member of, or a person approved by the control commission who is compensated by, the organization, association, church, congregation, society, club, fire company, first aid or rescue squad, or senior citizen association or club to which the license is issued, and no person shall assist in the holding, operating or conducting of any game or games of chance under such license except such an active member, or such a person approved by the control commission, or a member of an organization or association which is an auxiliary to the licensee or a member of an organization or association of which such licensee is an auxiliary or a member of an organization or association which is affiliated with the licensee by being, with it, auxiliary to another organization or association and except bookkeepers or accountants as hereinafter provided, and no such game of chance shall be conducted with any equipment that is not purchased or leased from or provided by a person approved by the control commission, and no item of expense shall be incurred or paid in connection with the holding, operating or conducting of any game of chance held, operated or conducted pursuant to any license issued under this act, except such as are bona fide items of reasonable amount for goods, wares and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating or conducting thereof, under any circumstances whatever; no rental shall be paid for the use of any premises for holding, operating or conducting any such game of chance thereon or for any other purpose in connection with the holding, operating or conducting thereof unless the amount of such rental is stated in a statement annexed to the application for the license as provided in section 3 of this act or which is in excess of the sum stated as the rental to be charged therefor in such a statement; and no commission, salary, compensation, reward or recompense whatever shall be paid or given, directly or indirectly, to any person holding, operating or conducting, or assisting in the holding, operation or conduct of, any game of chance so held, operated or conducted, except that reasonable compensation may be paid by a licensee to a person approved by the control commission for services related to holding, operating or conducting games and to bookkeepers or accountants for bookkeeping or accounting services rendered, according to a schedule of compensation prescribed by rule of the Legalized Games of Chance Control Commission.

b.A licensee may pay reasonable compensation to a person approved by the control commission for services rendered in connection with holding, operating or conducting games, pursuant to regulations adopted by the control commission. The regulations shall include, but not be limited to, provisions which: establish the qualifications required of such a person, the duties which may be performed and the compensation which may be paid; require that a person receive approval of the control commission prior to rendering services for which compensation will be received; provide that an active member of an organization shall oversee the rendering of services by a person receiving compensation; and prohibit the payment of compensation to any person who is an active member of an organization or of an auxiliary or affiliated organization.

L.1954,c.6,s.11; amended 1955, c.160, s.5; 1973, c.127, s.3; 1994, c.63, s.8; 1999, c.17, s.1.



Section 5:8-34.1 - Bingo; Conduct For Two Or More Affiliated Licensees By Active Member

5:8-34.1. Bingo; conduct for two or more affiliated licensees by active member
Notwithstanding any law, rule, or regulation to the contrary, it shall be lawful for any person to engage in the conduct of bingo for any two or more affiliated licensees of which he or she is an active member. The commission shall by regulation determine whether licensees are affiliated.

L.1979, c. 77, s. 1, eff. April 15, 1979.



Section 5:8-35 - Limitations On Admission Charges And Prizes.

5:8-35 Limitations on admission charges and prizes.

12. No amount in excess of the amount prescribed by regulation promulgated by the control commission shall be charged by any licensee for admission to any room or place in which any game or games of chance are to be held, operated and conducted under any license issued under this act, which admission fee, upon payment thereof, shall entitle the person paying the same to a card entitling him to participate without additional charge in all regular games of chance to be played under such license on such occasion, and no charge in excess of the amount prescribed by regulation promulgated by the control commission shall be made for a single opportunity to participate in all special games to be played under such license on such occasion. No prize greater in amount or value than $1,000, or an amount established by regulation of the control commission not earlier than one year after the effective date of P.L.2005, c.140, shall be offered or given in any single game conducted under any such license and the aggregate amount or value of all prizes offered and given in all games played on a single occasion shall not exceed $3,000 or an amount established by regulation of the control commission not earlier than one year after the effective date of P.L.2005, c.140, and all winners shall be determined and all prizes shall be awarded in any game played on any occasion within the same calendar day as that upon which the winner is determined.

L.1954,c.6,s.12; amended 1994, c.63, s.9; 2005, c.140, s.3.



Section 5:8-36 - Advertising Bingo Games In Certain Municipalities Prohibited

5:8-36. Advertising bingo games in certain municipalities prohibited
13. No game of chance to be conducted under any license issued under this act shall be advertised as to its location, the time when it is to be or has been played, or the prizes awarded or to be awarded, by means of newspapers, radio, television or sound truck, or by means of billboards, posters or handbills or any other means addressed to the general public in any municipality in which the majority of voters voting therein have not voted in favor of the adoption of the provisions of P.L.1954, c.6 (C.5:8-24 et seq.) or in any municipality in which the majority of voters voting therein have voted in favor of rescinding the adoption of the provisions of the act.

L.1954,c.6,s.13; amended 1955, c.160, s.6; 2003, c.61, s.1.



Section 5:8-36.1 - Regulations Governing Advertising Of Bingo In Certain Municipalities

5:8-36.1. Regulations governing advertising of bingo in certain municipalities
2.The Legalized Games of Chance Control Commission shall promulgate regulations to govern the advertising of games of chance in any municipality in which the majority of voters voting therein have voted in favor of the adoption of the "Bingo Licensing Law," P.L.1954, c.6 (C.5:8-24 et seq.), and in which games of chance are held, operated or conducted under any license issued pursuant to the provisions of that act.

The regulations shall prohibit:

a.any advertisement from containing any false, deceptive, misleading or fraudulent statement regarding the holding, operation or conduct of a game of chance;

b.any advertisement from causing undue or unfair competition between organizations registered with the control commission that are holding competing games of chance; and

c.the use, to an extent deemed excessive, of the proceeds derived from the conduct of any individual game of chance for advertising subsequent games of chance.

L.2003,c.61,s.2.



Section 5:8-37 - Verified Report Filed, Contents

5:8-37. Verified report filed, contents
14. No later than the 15th day of the calendar month immediately following a calendar month in which any such game of chance was held, operated or conducted, the organization, association, church, congregation, society, club, fire company, or first-aid or rescue squad which held, operated or conducted the same, and its members who were in charge thereof, shall furnish to the control commission a duly verified statement showing the amount of the gross receipts derived from each game of chance held, operated or conducted during the preceding calendar month, which shall include receipts from the sale of shares, tickets or rights in any manner connected with participation in said game or the right to participate therein, each item of expense incurred, or paid, and each item of expenditure made or to be made, name and address of each person to whom each such item has been, or is to be paid, with a detailed description of the merchandise purchased or the services rendered therefor, the net profit derived from each such game of chance, and the uses to which such net profit has been or is to be applied and a list of prizes offered and given, with the respective values thereof and it shall be the duty of each licensee to maintain and keep such books and records as may be necessary to substantiate the particulars of each such report.

L.1954,c.6,s.14; amended 1955,c.160,s.7; 1994,c.63,s.10.



Section 5:8-38 - Examination Of Books And Records; Examination Of Managers, Etc.; Disclosure Of Information

5:8-38. Examination of books and records; examination of managers, etc.; disclosure of information
The governing body of the municipality and the control commission shall have power to examine or cause to be examined the books and records of any organization or association, church, congregation, society, fire company first aid or rescue squad, or senior citizen association or club to which any such license is issued so far as they may relate to any transactions connected with the holding, operating and conducting of any game of chance thereunder and to examine any manager, officer, director, agent, member or employee thereof under oath in relation to the conduct of any such game of chance under any such license but any information so received shall not be disclosed except so far as may be necessary for the purpose of carrying out the provisions of this act.

L.1954, c. 6, p. 40, s. 15. Amended by L.1955, c. 160, p. 690, s. 8; L.1973, c. 127, s. 4, eff. May 10, 1973.



Section 5:8-39 - Appeals From Governing Body To Control Commission

5:8-39. Appeals from governing body to control commission
Any applicant for, or holder of, any license issued or to be issued under this act aggrieved by any action of the municipal governing body of the municipality to which such application has been made or by which such license has been issued, may appeal to the control commission from the determination of said governing body by filing with the governing body a written notice of appeal within 30 days after the determination or action appealed from, and upon the hearing of such appeal the evidence, if any, taken before the governing body and any additional evidence may be produced and shall be considered in arriving at a determination of the matters in issue, and the action of the control commission upon said appeal shall be binding upon said governing body and all parties to said appeal.

L.1954, c. 6, p. 40, s. 16. Amended by L.1955, c. 160, p. 690, s. 9.



Section 5:8-40 - Immunity From Prosecution; Exceptions

5:8-40. Immunity from prosecution; exceptions
No person or corporation

(1) lawfully conducting, or participating in the conduct of,

(2) possessing, selling or in any manner disposing of, any shares, tickets or rights to participate in, or

(3) permitting the conduct upon any premises owned by him or it, of, any game of chance conducted or to be conducted under any license lawfully issued pursuant to this act, shall be liable to prosecution or conviction for violation of any provision of chapters 112 and 121 of Title 2A, or of section 2A:170-18 of the New Jersey Statutes, but this immunity shall not extend to any person or corporation knowingly conducting or participating in the conduct of any game of chance under any license obtained by any false pretense or statement made in any application for such license or otherwise, or possessing, selling or disposing of shares, tickets or rights to participate in, or permitting the conduct upon any premises owned by him or it of, any game of chance conducted under any license known to him or it to have been obtained by any such false pretense or statement.

L.1954, c. 6, p. 41, s. 17. Amended by L.1955, c. 160, p. 691, s. 10.



Section 5:8-41 - Offenses; Disorderly Persons; Forfeiture Of License; Ineligibility To Apply For License

5:8-41. Offenses; disorderly persons; forfeiture of license; ineligibility to apply for license
Any person, association or corporation who or which shall make any false statement in any application for any such license or in any statement annexed thereto or shall pay any rental for the use of any premises for holding, operating or conducting any game of chance under this act or for any other purpose in connection with the holding, operating or conducting thereof, unless the amount of such rental is stated in a statement annexed to the application for the license as provided in section 3 of this act, or shall pay or receive any sum for such rental in excess of the sum stated as the rental to be charged therefor in such a statement, executed by him or on its behalf, or shall fail to keep such books and records as shall fully and truly record all transactions connected with the holding, operating or conducting of games of chance under any such license or shall falsify or make any false entry in any books or records so far as they relate to any transaction connected with the holding, operating and conducting of any game of chance under any such license or shall violate any of the provisions of this act or of any term of such license shall be a disorderly person and if convicted as such shall, in addition to suffering any other penalties which may be imposed, forfeit any license issued to it under this act and shall be ineligible to apply for a license under this act for 1 year thereafter.

L.1954, c. 6, p. 41, s. 18. Amended by L.1955, c. 160, p. 691, s. 11.



Section 5:8-42 - Act Inoperative Until Adopted By Voters

5:8-42. Act inoperative until adopted by voters
The provisions of this act shall remain inoperative in any municipality unless and until the same shall be adopted by the legal voters of the municipality as herein provided.

L.1954, c. 6, p. 42, s. 19.



Section 5:8-43 - Submission To Voters; Special Ballots; Voting Machines; Count, Return And Canvass

5:8-43. Submission to voters; special ballots; voting machines; count, return and canvass
The question of the adoption of the provisions of this act, in the form set forth in section 22 of this act, shall be submitted to the legal voters of every municipality in this State at a special election to be held therein at the same time as the primary election for the general election which will be held on the third Tuesday in April in the year 1954 in such manner that every voter qualified to vote at such special election upon said question may vote at said special election for or against such question separately and whether or not he is qualified to vote, or desires to vote, for any candidate on any party ballot to be voted at said primary election.

In every election district in which paper ballots are used the clerk of the municipality shall provide a sufficient number of special ballots to be voted separately upon said question at said special election by the voters who are qualified to vote upon said question whether or not they are qualified to vote, or desire to vote, for any candidate on any party ballot to be used at said primary election.

The special ballots shall be in such form as shall be determined by the clerk of the county in which the municipality is situated and shall so far as practicable correspond in form and detail to the provisions of Title 19, Elections, of the Revised Statutes but they shall not contain the names of any candidates to be voted upon at any such election.

The special ballots when voted shall be deposited by the election officers in either of the ballot boxes used at such election.

In election districts in which voting machines are used the officers charged with the duty of preparing and placing the ballots upon the machines shall cause the question to be so placed upon every machine used in such primary election that any voter qualified to vote upon said question may vote thereon separately in such special election whether or not he desires or is qualified to vote a party ballot at said primary election, and special voting authorities shall be provided for use in cases where they are required or are used in such form as shall be determined by the county board of elections of the county in which the respective municipalities are situate and which shall be furnished and paid for in the same manner as are other voting authorities used at said election.

All of the ballots cast at said election on said question in each municipality shall be counted and the result thereof shall be returned and canvassed in the manner provided by law in the case of public questions submitted in the several municipalities of this State.

L.1954, c. 6, p. 42, s. 20.



Section 5:8-44 - Resubmission

5:8-44. Resubmission
In event that in any municipality a majority of all the votes cast both for and against the question shall be cast against the question at any election at which said question is submitted, said question may again be submitted to the legal voters of the municipality at a general election held not earlier than the date upon which the third general election, following the date of the election at which the question was submitted, is to be held, if there shall be filed with the clerk of the municipality not less than 45 days prior to such general election a petition requesting the submission of the same signed by at least 15% of the qualified legal voters of the municipality as evidenced by the total number of votes cast at the then next preceding general election held therein.

L.1954, c. 6, p. 43, s. 21. Amended by L.1955, c. 160, p. 692, s. 12.



Section 5:8-45 - Form Of Official Ballots

5:8-45. Form of official ballots
There shall be printed on each official ballot to be used at any election at which said question shall be submitted, the following:

If you favor the proposition printed below make a cross (X), plus (+) or check (/) in the square opposite the word "Yes." If you are opposed thereto make a cross (X), plus (+) or check (/) in the square opposite the word "No."

Yes. Shall the "Bingo Licensing Law" (P.L. 1954,

No. c. ) be adopted within this municipality?



The chapter number of this act shall be inserted in the appropriate blank in said question.

In any municipality in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instructions to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1954, c. 6, p. 43, s. 22.



Section 5:8-46 - Majority Of Votes Determines Whether Act Operative

5:8-46. Majority of votes determines whether act operative
If at any election at which such question is submitted as provided in this act the majority of all the votes cast, both for and against such question, shall be cast in favor of the question, the provisions of this act shall become operative in such municipality but if a majority of all such votes shall be cast against the question, the provisions of this act shall not become operative in such municipality unless the same shall be again submitted and this act shall be adopted as provided in this act.

L.1954, c. 6, p. 44, s. 23.



Section 5:8-47 - Submission Of Question Of Rescinding Adoption

5:8-47. Submission of question of rescinding adoption
If in any municipality in which the provisions of this act shall have become operative in the manner hereinbefore provided, there shall be filed with the clerk of the municipality a petition signed by at least 15% of the qualified legal voters of the municipality, as evidenced by the total number of votes cast at the then next preceding general election in such municipality, requesting that there shall be submitted to the voters of the municipality the question of rescinding the adoption of the provisions of this act by the municipality, the said question shall be submitted to the legal voters of the municipality at the next general election succeeding the forty-fourth day following the date of the filing of said petition.

L.1954, c. 6, p. 44, s. 24. Amended by L.1955, c. 160, p. 693, s. 13.



Section 5:8-48 - Ballots On Question Of Rescinding Adoption

5:8-48. Ballots on question of rescinding adoption
There shall be printed upon the official ballot to be used at such general election the following:

If you favor the proposition printed below, make a cross (X), plus (+) or check (/) in the square opposite the word "Yes." If you are opposed thereto, make a cross (X), plus (+) or check (/) in the square opposite the word "No."

Yes. Shall the adoption of the "Bingo Licensing Law"

No. (P.L.1954, c. ) within the municipality be

rescinded?



The chapter number of this act shall be inserted in the appropriate blank in said question.

In any municipality in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instructions to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1954, c. 6, p. 45, s. 25.



Section 5:8-49 - Majority Of Votes Controlling; Resubmission

5:8-49. Majority of votes controlling; resubmission
If at such election a majority of all the votes cast, both for and against the rescission of the adoption of this act, in said municipality shall be cast in favor of the rescission thereof, the said adoption of this act shall thereby be rescinded and thereupon this act shall cease to be operative within such municipality and no petition shall be received for the submission of the question of the adoption of the provisions of this act to the voters of said municipality, and no such question shall be submitted to them, at any election earlier than the general election to be held in the third calendar year following the date of such election. If at such election the majority of all the votes so cast shall be against the rescission of said adoption, no petition for such submission of the question of the rescission of such adoption shall be received and no such question shall be again submitted at any election earlier than the general election to be held in the third calendar year following the date of such election.

L.1954, c. 6, p. 45, s. 26. Amended by L.1955, c. 160, p. 693, s. 14.



Section 5:8-49.1 - Severability

5:8-49.1. Severability
In case for any reason any provision of the act to which this act is a supplement shall be questioned in any court and shall be held to be unconstitutional or invalid, the same shall not affect any other provision of said act except so far as the provisions so declared unconstitutional or invalid shall be inseparable from such other provision.

L.1955, c. 160, p. 693, s. 15, eff. July 21, 1955.



Section 5:8-49.2 - Definitions

5:8-49.2. Definitions
As used in this act:

"Commission" shall mean the Legalized Games of Chance Control Commission;

"Organization" shall mean any organization licensed to hold, operate or conduct games of chance under the Bingo Licensing Law (P.L.1954, c. 6, as amended and supplemented);

"Person" shall mean not only a natural person but also any partnership, joint venture, association, corporation or any other legal entity;

"Premises" shall mean any land, building, enclosure or part thereof used for the purpose of operating or conducting games of chance under the Bingo Licensing Law;

"Rentor" shall mean and include the owner, lessor, and supplier of premises furnished or supplied to, or used by, an organization for the purpose of holding, operating or conducting games of chance under the Bingo Licensing Law;

"Rental" shall mean the amount paid or payable by an organization to a rentor for the use of premises including janitorial services, tables and chairs rented, furnished or supplied to said organization for the purpose of holding, operating or conducting games of chance under the Bingo Licensing Law.

L.1957, c. 57, p. 104, s. 1.



Section 5:8-49.3 - Rental Or Use Of Premises Not Owned By Organization; Payment For Rental; Approved Rentors

5:8-49.3. Rental or use of premises not owned by organization; payment for rental; approved rentors
An organization may, for the purpose of holding, operating and conducting games of chance under the Bingo Licensing Law rent or use premises not owned by such organization upon compliance with the provisions of this act. No such rental or use shall be permitted unless the commission shall determine that the payment to be made for such rental or use of the premises is fair and reasonable and that the rentors of said premises are approved rentors under this act.

L.1957, c. 57, p. 105, s. 2.



Section 5:8-49.4 - Persons Entitled To Act As Rentors

5:8-49.4. Persons entitled to act as rentors
From and after the effective date of this act, no person shall act as, or be, a rentor unless said person (a) is itself licensed to hold, operate or conduct games of chance under the Bingo Licensing Law or (b) has first obtained from the commission a license as an approved rentor.

L.1957, c. 57, p. 105, s. 3.



Section 5:8-49.5 - Application For Approved Rentor's License; Form And Requisites

5:8-49.5. Application for approved rentor's license; form and requisites
A person seeking a license as an approved rentor shall file in the office of the commission a written application for such license. The application shall specify the premises to be rented and be in such form and require such information as the commission shall deem necessary for the purpose of effectuating the provisions of chapters 6 and 7 of the laws of 1954 and amendments and supplements thereof.

L.1957, c. 57, p. 105, s. 4.



Section 5:8-49.6 - Denial Of License; Grounds

5:8-49.6. Denial of license; grounds
No license as an approved rentor shall be granted:

(a) If any person whose signature or name appears in the application is not the real party in interest or if the person so signing or named in the application is an undisclosed agent or trustee for any such real party in interest; and,

(b) Unless the commission shall determine that (1) the applicant and, (2) if the applicant is not the owner, the owners of said premises, and (3) if said applicant or the owner is a corporation, all of its officers and each of its stockholders who own 10% or more of its issued and outstanding stock, are of good moral character and have not been convicted of a crime.

The commission may, among other things, and without limitation, consider a violation of chapters 5, 6 or 7 of the laws of 1954 or any amendment of or supplement to said acts as evidence of lack of good moral character.

L.1957, c. 57, p. 105, s. 5.



Section 5:8-49.7 - Issuance Of License; Fee; Duration; Temporary Permit

5:8-49.7. Issuance of license; fee; duration; temporary permit
6. When the application shall have been examined and such further inquiry and investigation made as the commission shall deem proper and when the commission shall be satisfied therefrom that the persons named in section 5(b) hereof possess the qualifications prescribed in this act, the commission shall issue and deliver a license to such applicant as an approved rentor for the premises stated in the application upon payment by the applicant of a license fee as prescribed by regulation promulgated by the control commission and the approved rentor shall pay a fee as prescribed by regulation promulgated by the control commission for each occasion on which bingo games are held in the licensed premises. Said license shall be valid until revoked, suspended or modified by the commission. The commission may issue a temporary permit to any applicant for such license pending final action on the application. Any such temporary permit shall be valid for a period not in excess of 180 days.

L.1957,c.57,s.6; amended 1969,c.207; 1994,c.63,s.11.



Section 5:8-49.8 - Revocation Or Suspension Of License; Grounds

5:8-49.8. Revocation or suspension of license; grounds
Any license as approved rentor issued pursuant to this act may be revoked or suspended for such period as the commission deems in the public interest for any of the following offenses on the part of the licensee, its agent or employees, or any person required by this act to sign or be identified in an original application for a license:

(a) Any cause which would permit or require disqualification of the licensee from receiving a license upon original application;

(b) Fraud, deceit or misrepresentation in securing the license or in the conduct of the licensed activity or in connection with any application submitted to, or any interview, hearing or proceeding conducted by, the commission.

(c) Failure by the licensee to maintain a complete set of books and records containing a true and accurate account of the licensee's receipts and disbursements arising out of his activities;

(d) Failure to keep said books and records available during business hours for inspection by the commission and its duly designated representatives until the expiration of the second calendar year following the calendar year during which occurred the transactions recorded therein;

(e) Violation of any provisions of this act, the Bingo Licensing Law or the rules and regulations adopted by the commission.

L.1957, c. 57, p. 106, s. 7.



Section 5:8-49.9 - Rules And Regulations

5:8-49.9. Rules and regulations
The commission shall have power to make and enforce such reasonable rules and regulations as it may deem necessary to effectuate the provisions of this act and the powers conferred upon it hereunder and to prevent the circumvention or evasion thereof. Said rules and regulations may, among other things, require that all rental or use agreements be in writing and in form approved by the commission and may provide for the form of application and the information to be furnished the commission on any application for approval, but shall not impose limitations on the number of days a month the premises may be used for purposes authorized by the act hereby supplemented.

L.1957, c. 57, p. 107, s. 8.



Section 5:8-49.10 - Necessity Of Compliance With Statutory Provisions And Rules And Regulations

5:8-49.10. Necessity of compliance with statutory provisions and rules and regulations
No agreements or arrangements for the rental or use of premises shall be valid and no moneys paid by licensed organizations for such rental or use or services shall be allowable expenditures or be taken into account in determining net proceeds unless made in accordance with the provisions of this act and of the rules and regulations adopted by the commission pursuant thereto.

L.1957, c. 57, p. 107, s. 9.



Section 5:8-49.11 - Violations; Disorderly Persons

5:8-49.11. Violations; disorderly persons
Any person who, without complying with the provisions of this act, directly or indirectly, receives, collects or accepts money or other valuable thing for renting, furnishing or supplying premises to an organization for the purpose of holding, operating or conducting games of chance under the Bingo Licensing Law is a disorderly person.

L.1957, c. 57, p. 107, s. 10.



Section 5:8-50 - Short Title

5:8-50. Short title
This act shall be known as and may be cited as the "Raffles Licensing Law."

L.1954, c. 5, p. 17, s. 1.



Section 5:8-51 - Eligible Organizations.

5:8-51 Eligible organizations.

2. a. It shall be lawful for the governing body of any municipality, at any time after this act shall become operative within such municipality and except when prohibited by this act, to license bona fide organizations or associations of veterans of any war in which the United States has been engaged, churches or religious congregations and religious organizations, charitable, educational and fraternal organizations, civic and service clubs, senior citizen associations and clubs, officially recognized volunteer fire companies, and officially recognized volunteer first aid or rescue squads, to hold and operate the specific kind of game or games of chance commonly known as a raffle or raffles played by drawing for prizes or the allotment of prizes by chance, by the selling of shares or tickets or rights to participate in such game or games and by conducting the game or games accordingly, when the entire net proceeds of such games of chance are to be devoted to educational, charitable, patriotic, religious or public-spirited uses, and in the case of organizations or associations of veterans, and senior citizen associations and clubs to the support of these organizations, and for any such organization or association, church, congregation, society, club, company or squad, when so licensed or without any license when and as hereinafter prescribed, to hold, operate and conduct such game of chance pursuant to this act and such license, in such municipality and to sell shares or tickets or rights to participate in such game or games of chance therein and in any other municipality which shall have adopted this act and under such conditions and regulations for the supervision and conduct thereof as shall be prescribed by rules and regulations duly adopted from time to time by the Legalized Games of Chance Control Commission, hereinafter designated as the control commission, not inconsistent with the provisions of this act, but only when the entire net proceeds thereof are devoted to the uses aforesaid and for any person or persons to participate in and play such games of chance conducted under any such license.

b.The control commission may adopt regulations authorizing licensees to hold events known as:

"armchair races" at which wagers are placed on the outcome of previously-filmed horse races and wagerers do not know the results in advance, when the prize awarded consists of merchandise or raffle tickets only, and not cash; and

"casino nights" at which players use chips or script purchased from the licensee to wager in games of chance known as blackjack, under/over, beat-the-dealer, chuck-a-luck, craps, roulette, bingo or similar games approved by the commission, when the chips or script are redeemable for merchandise or raffle tickets only, and not for cash.

The regulations shall establish the frequency with which these events may be held, the rules of the games, the specific type and value of prizes which may be offered, the qualifications of the individuals conducting the games and other requirements which the commission may deem pertinent.

c.No license shall be required for the holding, operating or conducting of a raffle for a door prize of merchandise of the total retail value of $200.00 or less, or a higher amount as established by regulation of the control commission, for which no extra charge is made at an assemblage, if the proceeds of such assemblage are devoted to the uses described in this section.

L.1954, c.5, s.2; amended 1955, c.161, s.1; 1985, c.299, s.1; 1999, c.17, s.2; 2013, c.85, s.2; 2015, c.80, s.1.



Section 5:8-51.1 - Senior Citizen Club Exemption

5:8-51.1. Senior citizen club exemption
The governing body of any municipality shall issue a special license to any senior citizen association or club desiring to hold, operate and conduct games of chance solely for the purpose of amusement and recreation of its members. The special license shall be valid only for those games of chance held, operated and conducted where no player or other person furnishes anything of value for the opportunity to participate; the prizes awarded or to be awarded are nominal; no person other than a bona fide active member of the organization participates in the conduct of the games; and no person is paid for conducting or assisting in the conduct of the game or games. The special license shall be issued under this act without fee and shall be effective for a period of two years.

L. 1985, c. 299, s. 6, eff. Aug. 23, 1985.



Section 5:8-51.2 - Amusement And Recreation Licenses; Exemption From Raffles Licensing Law

5:8-51.2. Amusement and recreation licenses; exemption from raffles licensing law
Senior citizen associations or clubs holding, operating and conducting games of chance solely for the amusement and recreation of its members under a special license shall not be subject to the provisions of P.L. 1954, c. 5 (C. 5:8-50 et seq.).

L. 1985, c. 299, s. 7, eff. Aug. 23, 1985.



Section 5:8-51.3 - Conduct Of Raffles By Student Loan Funds, Permitted

5:8-51.3. Conduct of raffles by student loan funds, permitted

1. A nonprofit corporation organized under the laws of this State for the sole purpose of making loans to students from a single New Jersey school district to defray the costs of post-secondary education shall be deemed to be a bona fide educational organization which is eligible to conduct raffles and the net proceeds of such raffles shall be deemed to be devoted to educational uses.

L.1996,c.159,s.1.



Section 5:8-51.4 - Use Of Net Proceeds For Capital Improvements By Certain Entities From Raffles.

5:8-51.4 Use of net proceeds for capital improvements by certain entities from raffles.

2. a. A bona fide organization or association of veterans of any war in which the United States has been engaged, church or religious congregation or religious organization, charitable, educational or fraternal organization, civic or service club, officially recognized volunteer fire company, or officially recognized volunteer first aid or rescue squad licensed to hold and operate the specific kind of game of chance commonly known as raffle or raffles may use the net proceeds of such game for capital improvements to a facility owned by the licensee only if:

(1)the facility is devoted full-time to educational, charitable, patriotic, religious or public-spirited uses; or

(2)a portion of the facility is devoted full-time to educational, charitable, patriotic, religious or public-spirited uses, in which case the net proceeds may be used for capital improvements to that portion of the facility so devoted; or

(3)all or a portion of the facility is devoted part-time to educational, charitable, patriotic, religious or public-spirited uses, in which case a percentage of the net proceeds may be used for capital improvements to the facility or to that portion of a facility so devoted. The percentage shall be equal to the percentage that represents the number of days of the preceding calendar year during which the facility or portion thereof was devoted to an educational, charitable, patriotic, religious or public-spirited use.

b.In determining the amount of net proceeds a licensee may use for capital improvements pursuant to subsection a. of this section, a reasonable amount of facility space used full-time for administrative or operational activities of the licensee, as determined by the commission by regulation, shall be considered devoted to an educational, charitable, patriotic, religious or public-spirited use provided the space is located in a facility at least half of which was devoted for at least 70 days in the previous calendar year to an educational, charitable, patriotic, religious or public-spirited use.

c.The commission shall by regulation determine how many hours of educational, charitable, patriotic, religious or public-spirited use in a day in a facility or portion thereof is sufficient to claim that for that day a facility or portion thereof was devoted to an educational, charitable, patriotic, religious or public-spirited use.

L.2002,c.115,s.2.



Section 5:8-52 - Application

5:8-52. Application
Each applicant for such a license shall file with the clerk of the municipality a written application therefor in the form prescribed in said rules and regulations, duly executed and verified, in which shall be stated the name and address of the applicant together with sufficient facts relating to its incorporation and organization to enable the governing body of the municipality to determine whether or not it is a bona fide organization or association of veterans of any war in which the United States has been engaged, or a church or a religious congregation or religious organization, or a charitable, educational or fraternal organization, or a civic or service club, or a senior citizen association or club, or an officially recognized volunteer fire company or an officially recognized volunteer first aid or rescue squad; names and addresses of its officers; the specific kind or kinds of game or games of chance intended to be held, operated and conducted by the applicant, and the place or places where, the date or dates and the time or times when, such game or games of chance are intended to be held, operated and conducted by the applicant, under the license applied for; the items of expense intended to be incurred or paid in connection with the holding, operating and conducting of such game or games of chance and the names and addresses of the persons to whom, and the purposes for which, they are to be paid; the specific purposes to which the entire net proceeds of such game or games of chance are to be devoted and in what manner; that no commission, salary, compensation, reward or recompense will be paid to any person for holding, operating or conducting of such game or games of chance or shall assist therein except as in this act otherwise provided; and that no prize will be offered and given in cash except as otherwise provided in this act or of greater value than is provided in this act and a description of the value and character of the prizes which are to be given and any other information which said rules and regulations may require.

In each application there shall be designated an active member or members of the applicant under whom the game or games of chance described in the application are to be held, operated and conducted and to the application shall be appended a statement executed by the applicant and by the member or members, so designated, that he or they will be responsible for the holding, operation and conduct of such game or games of chance in accordance with the terms of the license and the provisions of said rules and regulations governing the holding, operation and conduct of such game or games of chance and of this act, if such license is granted.

In event that any equipment to be used in or in connection with the holding, operating or conducting of any such game of chance is to be leased from any person, persons or corporation, a written statement shall accompany the application, signed and verified under oath by such person or persons or executed and verified under oath on behalf of such corporation, stating his or its address and the amount of rent which will be paid for such equipment and that such rental conforms to the schedule of authorized rentals prescribed by rules of the Legalized Games of Chance Control Commission and that such lessor or lessors, or, if a corporation, all of its officers and each of its stockholders who hold 10% or more of its stock issued and outstanding have been approved by said commission as being of good moral character and not having been convicted of crime.

L. 1954, c. 5, p. 19, s. 3. Amended by L. 1955, c. 161, p. 695, s. 2; L. 1985, c. 299, s. 2, eff. Aug. 23, 1985.



Section 5:8-53 - Issuance Of Licenses To Conduct Games Of Chance; Fees

5:8-53. Issuance of licenses to conduct games of chance; fees
4. The governing body of the municipality shall make an investigation of the qualifications of each applicant and the merits of the application, with due expedition after the filing of the application, and if it shall determine that the applicant is duly qualified to be licensed under this act to hold, operate and conduct games of chance under the provisions of this act and the rules and regulations governing the holding, operation and conduct thereof in the municipality; that the member or members of the applicant designated in the application to hold, operate or conduct the game or games of chance which the license is applied for are bona fide active members of the applicant and persons of good moral character and have never been convicted of crime; that such game or games of chance are to be held, operated and conducted in accordance with the provisions of this act and in accordance with the rules and regulations governing the holding, operation and conduct thereof and that the proceeds thereof are to be disposed of as provided by this act, and if the governing body is satisfied that no commission, salary, compensation, reward or recompense whatever will be paid or given to any person holding, operating or conducting or assisting in the holding, operation or conduct of any such game of chance except as in this act otherwise provided; that any rental to be paid for any equipment to be used in or in connection with the holding, operation and conduct of such game or games of chance conforms to the schedule of authorized rentals prescribed by rules of the Legalized Games of Chance Control Commission and that such lessor or lessors have been approved as to good moral character and freedom from conviction of crime by said commission; that no prize will be offered or given in cash except as authorized by regulation promulgated by the control commission or of greater value than is provided in this act in any game or games of chance held, operated and conducted under the license, it shall issue a license to the applicant for the holding, operation and conduct of the specific kind, or one or more of the specific kinds, of games of chance applied for accordingly, upon the payment of a license fee as prescribed by regulation promulgated by the control commission.

L.1954,c.5,s.4; amended 1955,c.161,s.3; 1969,c.205; 1982,c.110,s.1; 1994,c.63,s.12.



Section 5:8-54 - Duration Of License; Games Within Bingo Licensing Law

5:8-54. Duration of license; games within Bingo Licensing Law
No license for the holding, operation or conduct of any game or games of chance shall be issued under this act which shall be effective for a period of more than 1 year and no license shall be issued under this act for the holding, operation and conduct of any game or games of chance which may be licensed under the Bingo Licensing Law.

L.1954, c. 5, p. 21, s. 5.



Section 5:8-55 - Hearing; Amendment Of License

5:8-55. Hearing; amendment of license
No application for the issuance of a license shall be refused by the governing body until after a hearing is held on due notice to the applicant, at which the applicant shall be entitled to be heard upon the qualifications of the applicant and the merits of the application.

Any license issued under this act may be amended, upon application made to the governing body of the municipality which issued it, if the subject matter of the proposed amendment could lawfully and properly have been included in the original license, and upon payment of such additional license fee, if any, as would have been payable, if it had been so included.

L.1954, c. 5, p. 21, s. 6.



Section 5:8-56 - Form And Contents Of License; Display Of License

5:8-56. Form and contents of license; display of license
Each license shall be in such form as shall be prescribed in the rules and regulations promulgated by the Control Commission and shall contain a description of the kind or kinds of game or games of chance authorized to be held, operated and conducted thereunder, a statement of the name and address of the licensee, of the names and addresses of the member or members of the applicant under whom such game or games of chance will be held, operated and conducted, of the number of times, or the hours during which, such game or games of chance are authorized to be conducted and the place or places where and the date or dates and time or times when, such game or games of chance are to be conducted and of the specific purposes to which the entire net proceeds of such game or games of chance are to be devoted, a statement of the value and character of the prizes authorized to be offered and given, and any other information which may be required, by said rules and regulations, to be contained therein, and each license issued for the conduct of any game of chance shall be conspicuously displayed at the place where any game is to be conducted thereunder at all times during the conduct thereof.

L.1954, c. 5, p. 21, s. 7.



Section 5:8-57 - Control And Supervision Over All Games; Violations, Penalties

5:8-57. Control and supervision over all games; violations, penalties
8. The governing body of any municipality issuing any license under this act shall have and exercise control and supervision over all games of chance held, operated or conducted under such license, to the end that the same are fairly held, operated and conducted in accordance with the provisions of such license, the rules and regulations promulgated by the control commission and the provisions of this act governing the holding, operation and conduct of the same, and such governing body and the control commission shall have power and authority to suspend any license issued by such governing body and to revoke the same, after hearing, for any violation of any such provision, and shall by their respective officers and agents have the right of entry at all times into any premises where any such game of chance is being held, operated and conducted or where it is intended that any such game of chance shall be held, operated and conducted, or where any equipment being used or intended to be used in the conduct thereof is found, for the purpose of inspecting the same.

In addition to or in lieu of revoking or suspending or refusing to renew any license or registration certificate issued by it or any municipality, the control commission may, after providing a licensee the opportunity to be heard:

a. issue a letter of warning, reprimand or censure with regard to any action, conduct or practice which, in the judgment of the control commission upon consideration of all relevant facts and circumstances, does not warrant the initiation of formal action;

b. assess civil penalties in accordance with the provisions of section 15 of P.L.1994, c.63 (C.5:8-57.2);

c. order any person found to have violated any provision of a law, rule or regulation administered by the control commission to desist from future violations thereof or to take such affirmative corrective action as may be necessary with regard to any action found to be unlawful by the control commission;

d. order any person found to have violated any provision of a law, rule or regulation administered by the control commission to restore to any person aggrieved by an unlawful act or practice, any monies or property, real or personal, acquired by means of such action or practice, except that the control commission shall not order restoration of a dollar amount greater than those monies received by a licensee or the agent of a licensee or any other person violating the law, rule or regulation administered by the control commission; and

e. order any person, as a condition for continued, reinstated or renewed licensure, to secure medical or other professional treatment as may be necessary to properly discharge licensee functions.

L.1954,c.5,s.8; amended 1955,c.161,s.4; 1994,c.63,s.13.



Section 5:8-57.1 - Violations, Injunctions, Proceedings, Penalties

5:8-57.1. Violations, injunctions, proceedings, penalties
14. Whenever it shall appear to the control commission that a violation of a law, including the unlicensed conduct or practice of a regulated activity, or regulation administered by the control commission has occurred, is occurring, or will occur, the control commission in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in Superior Court an injunction prohibiting such action, conduct or practice. In any such proceeding the court may assess a civil penalty in accordance with the provisions of section 15 of P.L.1994, c.63 (C.5:8-57.2), may order restoration to any person in interest of any monies or property, real or personal, acquired by means of an unlawful action, conduct or practice and may enter such orders as may be necessary to prevent the performance of an unlawful action, conduct or practice in the future and to remedy any past unlawful activity. In any action brought pursuant to this section, the court shall not suspend or revoke any license or registration certificate issued by the control commission.

L.1994,c.63,s.14.



Section 5:8-57.2 - Civil Penalties

5:8-57.2. Civil penalties
15. Any person violating any provision of a law or regulation administered by the control commission shall, in addition to any other sanctions provided in section 8 of P.L.1954, c.5 (C.5:8-57), be liable to a civil penalty of not more than $7,500 for the first offense and not more than $15,000 for the second and each subsequent offense. For the purpose of construing this section, each statutory violation shall constitute a separate offense, except that a second and subsequent offense shall not be deemed to exist unless an administrative or court order has been entered in a prior, separate and independent proceeding. In lieu of an administrative proceeding or an action in the Superior Court, the Attorney General may bring an action in the name of the control commission for the collection or enforcement of civil penalties for the violation of any provision of a law or regulation administered by the control commission. Such action may be brought in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) and the rules of court governing actions for the collection of civil penalties in the municipal court or Superior Court where the offense occurred. Process in such action may be a summons or warrant and in the event that the defendant in such action fails to answer such action, the court shall, upon finding an unlawful action, conduct or practice to have been committed by the defendant, issue a warrant for the defendant's arrest in order to bring such person before the court to satisfy the civil penalties imposed. In any action commenced pursuant to this section, the court may order restored to any person in interest any monies or property, real or personal, acquired by means of an unlawful action, conduct or practice. Any action alleging the unlicensed conduct or practice of an activity regulated by any law or regulation administered by the control commission shall be brought pursuant to this section, or where injunctive relief is sought, by an action commenced in Superior Court. In any action brought pursuant to P.L.1954, c.5 (C.5:8-50 et seq.), as amended and supplemented, the control commission or the court may order the payment of costs to the State.

Organizations registered with the control commission, holding a valid identification number, and not suspended or revoked at the time of any such action, conduct or practice shall not be subject to the provisions of this section.

L.1994,c.63,s.15.



Section 5:8-58 - Sunday; Conduct Of Games On

5:8-58. Sunday; conduct of games on
No games of chance shall be conducted under any license issued under this act on the first day of the week, commonly known and designated as Sunday, unless it shall be otherwise provided in the license issued for the holding, operating and conducting thereof, pursuant to the provisions of an ordinance duly adopted by the governing body of the municipality issuing the license, authorizing the conduct of such games of chance under this act on said day.

L.1954, c. 5, p. 23, s. 9.



Section 5:8-59 - Age Limit, Exceptions.

5:8-59 Age limit, exceptions.

10. a. No person under the age of 18 years shall be permitted to participate in any manner in any game or games of chance not conducted by a drawing, except that a person under the age of 18 years shall be permitted to play a game of chance not conducted by a drawing when the prize offered and awarded consists of merchandise only and does not include cash or money.

b.No person under the age of 18 years shall be permitted to participate in any manner in any game or games of chance conducted by a drawing, held, operated or conducted pursuant to any license issued under this act, except that a person under the age of 18 years shall be permitted to play an on-premises draw raffle, including a Penny auction, when any prize offered and awarded consists of merchandise only.

L.1954,c.5,s.10; amended 1955, c.161, s.5; 1994, c.63, s.16; 1997, c.386, s.2.



Section 5:8-60 - Limits On Frequency Of Games

5:8-60. Limits on frequency of games
11. No game or games of chance shall be held, operated or conducted under any license issued under this act more often than authorized by regulation promulgated by the control commission.

L.1954,c.5,s.11; amended 1994,c.63,s.17.



Section 5:8-60.1 - Findings, Declarations Relative To Conduct Of Raffles.

5:8-60.1 Findings, declarations relative to conduct of raffles.

1.The Legislature finds and declares that it is the purpose of this act to assist charitable, civic and service organizations, including volunteer fire companies, first-aid squads, church organizations, school groups, veterans' organizations and senior citizen clubs, in conducting raffles to raise funds for educational, charitable, patriotic, religious and public-spirited purposes.

L.1997,c.386,s.1.



Section 5:8-60.2 - "Penny Auction" Defined.

5:8-60.2 "Penny auction" defined.

3.As used in P.L.1954, c.5 (C.5:8-50 et seq.), as amended and supplemented, "Penny auction" means an event at which multiple items of merchandise, or gift certificates therefor, but not cash, are raffled by drawing the winning ticket from a container designated for each item into which players seeking to win that item have placed tickets, with all tickets having been sold for the same price or different prices and each ticket placed in a container having an equal chance of winning.

L.1997,c.386,s.3.



Section 5:8-60.3 - Certain Regulations Pertaining To Raffles.

5:8-60.3 Certain regulations pertaining to raffles.

4.The Legalized Games of Chance Control Commission shall promulgate regulations allowing qualified organizations to:

a.offer as a raffle prize any personal or professional service, or a gift certificate for any personal or professional service, which is a lawful activity and which the commission determines to be an appropriate raffle prize, and the value of which is within the limits set by the commission for raffle prizes;

b.offer as a raffle prize a gift certificate redeemable for live, edible seafood the value of which is within the limits set by the commission for raffle prizes;

c.offer a discount to any person purchasing two or more tickets for a draw raffle; and

d.use a big six wheel, a big eight wheel or other wheel to determine the winner of a non-draw raffle.

L.1997,c.386,s.4.



Section 5:8-60.4 - Pamphlet Describing Rights, Duties, Responsibilities Of Conducting Raffles.

5:8-60.4 Pamphlet describing rights, duties, responsibilities of conducting raffles.

5.The Legalized Games of Chance Control Commission shall prepare, publish and make available to any qualified organization, upon request, a pamphlet which describes in plain and simple language the rights, duties and responsibilities of organizations conducting raffles and the exact manner in which games of chance are to be conducted.

L.1997,c.386,s.5.



Section 5:8-60.5 - Verbal Or Written Warning Prior To Administrative Action, Charges.

5:8-60.5 Verbal or written warning prior to administrative action, charges.

6.Prior to initiating administrative action or bringing charges against an organization qualified to conduct raffles for a violation which relates to the conduct of games or the awarding of prizes, the Legalized Games of Chance Control Commission shall first issue a verbal or written warning and offer the organization the opportunity to cease the conduct which constitutes the violation.

L.1997,c.386,s.6.



Section 5:8-61 - Operation Of Game Restricted

5:8-61. Operation of game restricted
12. a. No person shall hold, operate or conduct any game or games of chance under any license issued under this act except an active member of, or a person approved by the control commission who is compensated by, the organization, association, church, congregation, society, club, fire company, first-aid or rescue squad or senior citizen association or club to which the license is issued, and no person shall assist in the holding, operating or conducting of any game or games of chance under such license except such an active member, or such a person approved by the control commission, or a member of an organization or association which is an auxiliary to the licensee or a member of an organization or association of which such licensee is an auxiliary or a member of any organization or association which is affiliated with the licensee by being, with it, auxiliary to another organization or association and except bookkeepers or accountants as hereinafter provided, and no such game of chance shall be conducted with any equipment except such as shall be owned absolutely or used without payment of any compensation therefor by the licensee or shall be leased for a rental, the amount of which is stated in a statement annexed to the application for the license as provided in section 3 of this act and conforms to the schedule of authorized rentals prescribed by rules of the Legalized Games of Chance Control Commission and the lessor or lessors of which have been approved as to good moral character and freedom from conviction of crime by said commission and no other item of expense shall be incurred or paid in connection with the holding, operating or conducting of any game of chance, held, operated or conducted pursuant to any license issued under this act, except such as are bona fide items of reasonable amount for goods, wares and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating or conducting thereof, under any circumstances whatever, and no commission, salary, compensation, reward or recompense whatever shall be paid or given, directly or indirectly, to any person holding, operating or conducting, or assisting in the holding, operation or conduct of, any game of chance so held, operated or conducted, except that reasonable compensation may be paid by a licensee to a person approved by the control commission for services related to holding, operating or conducting games and to bookkeepers or accountants for bookkeeping or accounting services rendered, according to a schedule of compensation prescribed by rule of the Legalized Games of Chance Control Commission, and no prize shall be given in cash in any such game of chance except as authorized by regulation promulgated by the control commission.

b.A licensee may pay reasonable compensation to a person approved by the control commission for services rendered in connection with holding, operating or conducting games, pursuant to regulations adopted by the control commission. The regulations shall include, but not be limited to, provisions which: establish the qualifications required of such a person, the duties which may be performed and a schedule of compensation which may be paid; require that a person receive approval of the control commission prior to rendering services for which compensation will be received; provide that an active member of an organization shall oversee the rendering of services by a person receiving compensation; and prohibit the payment of compensation to any person who is an active member of an organization or of an auxiliary or affiliated organization.

L.1954,c.5,s.12; amended 1955, c.161, s.6; 1985, c.299, s.3; 1994, c.63, s.18; 1999, c.17, s.3.



Section 5:8-62 - Limitations On Prizes

5:8-62.Limitations on prizes

13. No prize shall be offered and given in cash except as authorized by regulation promulgated by the control commission.

a. The aggregate retail value of all prizes to be offered and given by raffles held, operated and conducted under any license issued under P.L.1954, c.5 (C.5:8-50 et seq.) in any calendar year shall not exceed $500,000.00, but the limit so fixed shall not apply to any raffle with respect to which all tickets, shares or rights to participate are sold only to persons present, the winners determined, and the prizes awarded, on the same occasion or if the prizes are wholly donated.

b. Notwithstanding the provisions of subsection a. of this section, the maximum prize that may be offered and awarded in a golf hole-in-one contest shall not exceed $1,000,000. Any prizes above $25,000 shall be offered and awarded only when the entire amount is insured by a company licensed to conduct business in this State and approved by the control commission. The prize shall be paid as an annuity with a payout over a maximum period of 20 years. Ancillary prizes awarded shall have an aggregate retail value no greater than that provided by subsection a. of this section and shall also be subject to the provisions of subsection c. of this section.

c. No prize having a retail value greater than that prescribed by regulation promulgated by the control commission shall be awarded in any raffle conducted by a drawing, or for each spin of the wheel or other allotment by chance.

L.1954,c.5,s.13; amended 1955, c.161, s.7; 1969, c.15; 1982, c.109, s.1; 1982, s.110, s.2; 1986, c.154; 1994, c.63, s.19; 1996,c.36,s.1.



Section 5:8-63 - Advertising Of Games Prohibited, Exceptions

5:8-63.Advertising of games prohibited, exceptions

14. No game of chance to be conducted under any license issued under this act shall be advertised as to its location, the time when it is to be or has been played, or the prizes awarded or to be awarded, by means of newspapers, radio, television or sound truck, or by means of billboards, posters or handbills or any other means addressed to the general public in any municipality in which the majority of voters voting therein have not voted in favor of the adoption of the provisions of P.L.1954, c.5 (C.5:8-50 et seq.) or in any municipality in which the majority of voters voting therein have voted in favor of rescinding the adoption of the provisions of this act.

L.1954,c.5,s.14; amended 1955, c.161, s.8; 1996,c.36,s.2.



Section 5:8-63.1 - Regulations Governing Advertising Of Game Of Chance

5:8-63.1.Regulations governing advertising of game of chance

3. The Legalized Games of Chance Control Commission shall promulgate regulations to govern the advertising of any game of chance occurring in any municipality in which the majority of voters voting therein have voted in favor of the adoption of the "Raffles Licensing Law," P.L.1954, c.5 (C.5:8-50 et seq.) and in which the game of chance is held, operated or conducted under any license issued by the control commission pursuant to the provisions of that act.

The regulations shall prohibit:

a. any advertisement from containing any false, deceptive, misleading or fraudulent statement regarding the holding, operation or conduct of a game of chance;

b. any advertisement from causing undue or unfair competition between organizations registered with the control commission that are holding competing games of chance; and

c. the use, to an extent deemed excessive, of the proceeds derived from the conduct of any individual game of chance for advertising subsequent games of chance.

L.1996,c.36,s.3.



Section 5:8-64 - Verified Report Filed, Contents

5:8-64. Verified report filed, contents
15. No later than the 15th day of the calendar month immediately following a calendar month in which any such game of chance was held, operated or conducted, the organization, association, church, congregation, society, club, fire company, first-aid or rescue squad, or senior citizen association or club which held, operated or conducted the same and its member or members who were in charge thereof shall furnish to the control commission a duly verified statement showing the amount of the gross receipts derived from each such game of chance held, operated or conducted in the preceding month, which shall include receipts from the sale of shares, tickets or rights in any manner connected with participation in said game or the right to participate therein, each item of expense incurred or paid, and each item of expenditure made or to be made, name and address of each person to whom each such item has been or is to be paid, with a detailed description of the merchandise purchased or the services rendered therefor, the net profit derived from each such game of chance, and the uses to which such net profit has been or is to be applied and a list of prizes offered or given, with the respective values thereof and it shall be the duty of each licensee to maintain and keep such books and records as may be necessary to substantiate the particulars of each such report.

L.1954,c.5,s.15; amended 1955,c.161,s.9; 1985,c.299,s.4; 1994,c.63,s.20.



Section 5:8-65 - Examination Authority

5:8-65. Examination authority
The governing body of the municipality and the control commission shall have power to examine or to cause to be examined the books and records of any organization, association, church, congregation, society, fire company, first-aid or rescue squad or senior citizen association or club to which any such license is issued so far as they may relate to any transactions connected with the holding and conducting of any game of chance thereunder and to examine any manager, officer, director, agent, member or employee thereof under oath in relation to the conduct of any such game of chance under any such license but any information so received shall not be disclosed except so far as may be necessary for the purpose of carrying out the provisions of this act.

L. 1954, c. 5, p. 25, s. 16. Amended by L. 1955, c. 161, p. 702, s. 10; L. 1985, c. 299, s. 5, eff. Aug. 23, 1985.



Section 5:8-66 - Appeal From Governing Body To Control Commission

5:8-66. Appeal from governing body to control commission
Any applicant for, or holder of, any license issued or to be issued under this act aggrieved by any action of the governing body of the municipality to which such application has been made or by which such license has been issued, may appeal to the control commission from the determination of said governing body by filing with the governing body a written notice of appeal within 30 days after the determination or action appealed from, and upon the hearing of such appeal the evidence, if any, taken before the governing body and any additional evidence may be produced and shall be considered in arriving at a determination of the matters in issue, and the action of the control commission upon said appeal shall be binding upon said governing body and all parties to said appeal.

L.1954, c. 5, p. 26, s. 17. Amended by L.1955, c. 161, p. 703, s. 11.



Section 5:8-67 - Immunity From Prosecution; Exceptions

5:8-67. Immunity from prosecution; exceptions
No person, association or corporation

(1) Possessing, selling or in any manner disposing of, in any municipality which has adopted the provisions of this act, any shares, tickets or rights to participate in any game or games of chance conducted or to be conducted under any license lawfully issued pursuant to this act.

(2) Lawfully conducting or participating in the conduct of any such game of chance, or

(3) Permitting the conduct of any such game of chance upon any premises owned by him or it, under any license lawfully issued pursuant to this act, shall be liable to prosecution or conviction for violation of any provision of chapters 112 and 121 of Title 2A, or of section 2A:170-18 of the New Jersey Statutes, but this immunity shall not extend to any person or corporation knowingly conducting or participating in the conduct of any game of chance under any license obtained by any false pretense or statement made in any application for such license or otherwise, or possessing, selling or disposing of shares, tickets or rights to participate in, or permitting the conduct upon any premises owned by him or it of, any game of chance conducted under any license known to him or it to have been obtained by any such false pretense or statement.

L.1954, c. 5, p. 26, s. 18. Amended by L.1955, c. 161, p. 703, s. 12.



Section 5:8-68 - Offenses; Violators As Disorderly Persons; Forfeiture Of License; Ineligibility To Apply For License

5:8-68. Offenses; violators as disorderly persons; forfeiture of license; ineligibility to apply for license
Any person, association or corporation who or which shall make any false statement in any application for a license under this act or in any statement annexed thereto or shall pay or receive any rental for the use of any equipment in or in connection with the holding, operating or conducting of any game of chance under any license issued under this act unless the amount thereof is stated in a statement annexed to the application for the license and conforms to the schedule of authorized rentals prescribed by rules of the Legalized Games of Chance Control Commission and is paid to a person or persons or corporation approved as to good moral character and freedom from conviction of crime by said commission or shall fail to keep such books and records as shall fully and truly record all transactions connected with the holding, operating or conducting of games of chance under any such license or shall falsify or make any false entry in any books or records so far as they relate to any transaction connected with the holding, operating and conducting of any game of chance under any such license or shall violate any of the provisions of this act or of any term of such license, shall be a disorderly person and if convicted as such shall, in addition to suffering any other penalties which may be imposed, forfeit any license issued to it under this act and shall be ineligible to apply for a license under this act for 1 year thereafter.

L.1954, c. 5, p. 27, s. 19. Amended by L.1955, c. 161, p. 704, s. 13.



Section 5:8-69 - Act Inoperative Until Adopted By Voters

5:8-69. Act inoperative until adopted by voters
The provisions of this act shall remain inoperative in any municipality unless and until the same shall be adopted by the legal voters of the municipality as herein provided.

L.1954, c. 5, p. 27, s. 20.



Section 5:8-70 - Submission To Voters; Time; Ballots; Voting Machines; Count, Return And Canvass

5:8-70. Submission to voters; time; ballots; voting machines; count, return and canvass
The question of the adoption of the provisions of this act, in the form set forth in section 23 of this act, shall be submitted to the legal voters of every municipality in this State at a special election to be held therein at the same time as the primary election for the general election which will be held on the third Tuesday in April in the year 1954 in such manner that every voter qualified to vote at such special election upon said question may vote at said special election for or against such question separately and whether or not he is qualified to vote, or desires to vote, for any candidate on any party ballot to be voted at said primary election.

In every election district in which paper ballots are used the clerk of the municipality shall provide a sufficient number of special ballots to be voted separately upon said question at said special election by the voters who are qualified to vote upon said question whether or not they are qualified to vote, or desire to vote, for any candidate on any party ballot to be used at said primary election.

The special ballots shall be in such form as shall be determined by the clerk of the county in which the municipality is situated and shall so far as practicable correspond in form and detail to the provisions of Title 19, Elections, of the Revised Statutes but they shall not contain the names of any candidates to be voted upon at any such election.

The special ballots when voted shall be deposited by the election officers in either of the ballot boxes used at such election.

In election districts in which voting machines are used the officers charged with the duty of preparing and placing the ballots upon the machines shall cause the question to be so placed upon every machine used in such primary election that any voter qualified to vote upon said question may vote thereon separately in such special election whether or not he desires or is qualified to vote a party ballot at said primary election, and special voting authorities shall be provided for use in cases where they are required or are used in such form as shall be determined by the county board of elections of the county in which the respective municipalities are situate, which shall be furnished and paid for in the same manner as are other voting authorities used at said election.

All of the ballots cast at said election on said question in each municipality shall be counted and the result thereof shall be returned and canvassed in the manner provided by law in the case of public questions submitted in the several municipalities of this State.

L.1954, c. 5, p. 27, s. 21.



Section 5:8-71 - Resubmission If Majority Against Question

5:8-71. Resubmission if majority against question
In event that in any municipality a majority of all the votes cast both for and against the question shall be cast against the question at any election at which said question is submitted, said question may again be submitted to the legal voters of the municipality at a general election held not earlier than the date upon which the third general election, following the date of the election at which the question was submitted, is to be held, if there shall be filed with the clerk of the municipality not less than 45 days prior to such general election a petition requesting the submission of the same signed by at least 15% of the qualified legal voters of the municipality as evidenced by the total number of votes cast at the then next preceding general election held therein.

L.1954, c. 5, p. 29, s. 22. Amended by L.1955, c. 161, p. 705, s. 14.



Section 5:8-72 - Contents Of Ballots; Voting Machines

5:8-72. Contents of ballots; voting machines
There shall be printed on each official ballot to be used at any election at which said question shall be submitted, the following:

If you favor the proposition printed below make a cross (X), plus (+) or check (/) in the square opposite the word "Yes." If you are opposed thereto make a cross (X), plus (+) or check (/) in the square opposite the word "No."

Yes. Shall the "Raffles Licensing Law" (P.L.1954,

No. c. ) be adopted within this municipality?



The chapter number of this act shall be inserted in the appropriate blank in said question.

In any municipality in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instructions to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1954, c. 5, p. 29, s. 23.



Section 5:8-73 - Majority Vote Determines Whether Act Operative

5:8-73. Majority vote determines whether act operative
If at any election at which such question is submitted as provided in this act the majority of all the votes cast, both for and against such question, shall be cast in favor of the question, the provisions of this act shall become operative in such municipality but if a majority of all such votes shall be cast against the question, the provisions of this act shall not become operative in such municipality unless the same shall be again submitted and this act shall be adopted as provided in this act.

L.1954, c. 5, p. 30, s. 24.



Section 5:8-74 - Submission Of Question Of Rescinding Adoption Of Act

5:8-74. Submission of question of rescinding adoption of act
If in any municipality in which the provisions of this act shall have become operative in the manner hereinbefore provided, there shall be filed with the clerk of the municipality a petition signed by at least 15% of the qualified legal voters of the municipality, as evidenced by the total number of votes cast at the then preceding general election in such municipality, requesting that there shall be submitted to the voters of the municipality the question of rescinding the adoption of the provisions of this act by the municipality, the said question shall be submitted to the legal voters of the municipality at the next general election succeeding the forty-fourth day following the date of the filing of said petition.

L.1954, c. 5, p. 30, s. 25. Amended by L.1955, c. 161, p. 705, s. 15.



Section 5:8-75 - Ballots On Question Of Rescinding Adoption

5:8-75. Ballots on question of rescinding adoption
There shall be printed upon the official ballot to be used at such general election the following:

If you favor the proposition printed below, make a cross (X), plus (+) or check (/) in the square opposite the word "Yes." If you are opposed thereto, make a cross ( x ), plus (+) or check ( X ) in the square opposite the word "No."

Yes. Shall the adoption of the "Raffles Licensing Law"

No. (P.L.1954, c. ) within the municipality be rescinded?



The chapter number of this act shall be inserted in the appropriate blank in said question.

In any municipality in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instructions to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L. 1954, c. 5, p. 30, s. 26.



Section 5:8-76 - Majority Vote Determines Question Of Rescission; Resubmission

5:8-76. Majority vote determines question of rescission; resubmission
If at such election a majority of all the votes cast, for and against the rescission of the adoption of this act, in said municipality shall be cast in favor of the rescission thereof, the said adoption of this act shall thereby be rescinded and thereupon this act shall cease to be operative within such municipality and no petition shall be received for the submission of the question of the adoption of the provisions of this act to the voters of said municipality, and no such question shall be submitted to them, at any election earlier than the general election to be held in the third calendar year following the date of such election. If at such election the majority of all the votes so cast shall be against the rescission of said adoption, no petition for such submission of the question of the rescission of such adoption shall be received and no such question shall be again submitted at any election earlier than the general election to be held in the third calendar year following the date of such election.

L.1954, c. 5, p. 31, s. 27. Amended by L.1955, c. 161, p. 705, s. 16.



Section 5:8-77 - Severability

5:8-77. Severability
In case for any reason any provision of the act to which this act is a supplement shall be questioned in any court and shall be held to be unconstitutional or invalid, the same shall not affect any other provision of said act except so far as the provision so declared unconstitutional or invalid shall be inseparable from such other provision.

L.1955, c. 161, p. 706, s. 17.



Section 5:8-78 - Amusement Games Control Commissioner

5:8-78. Amusement games control commissioner
The office of Amusement Games Control Commissioner is hereby created. The director of the Division of Alcoholic Beverage Control shall be the Amusement Games Control Commissioner and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified. In the event of the absence or inability of the director to act for any cause or in the event of the death of the director, 1 of the deputy directors of the Division of Alcoholic Beverage Control designated by the director shall have power to perform all of the duties of the Amusement Games Control Commissioner until a successor has been appointed and qualified. The director shall perform the duties of the Amusement Games Control Commissioner without salary therefor. All fees paid to the Amusement Games Control Commissioner pursuant to law shall be remitted by him to the State Treasurer. The office of Amusement Games Control Commissioner shall be allocated within and be a bureau of the Division of Alcoholic Beverage Control within the Department of Law and Public Safety.

L.1959, c. 108, p. 499, s. 1. Amended by L.1960, c. 11, p. 29, s. 1, eff. March 21, 1960.



Section 5:8-78.1 - Eligibility For Amusement Game License.

5:8-78.1 Eligibility for amusement game license.

1.The holder of a plenary retail consumption license, as defined in R.S.33:1-12, whose licensed premises is at least 20,000 square feet, shall be eligible to be issued for the licensed premises an amusement game license pursuant to P.L.1959, c.109 (C.5:8-100 et seq.), provided that the licensed premises includes at least 100 amusement games and all other requirements for licensure to conduct amusement games are met.

L.2015, c.149, s.1.



Section 5:8-79 - Supervision Of Administration Of Amusement Games Licensing Law; Rules And Regulations

5:8-79. Supervision of administration of Amusement Games Licensing Law; rules and regulations
The said commissioner shall supervise the administration of the Amusement Games Licensing Law and he shall from time to time make and promulgate rules and regulations governing licenses issued pursuant to said law, and the holding, operating and conducting of amusement games under such licenses. The said rules and regulations shall have the force of law and shall be binding upon all municipalities issuing such licenses and upon all licensees thereunder. The purpose of the said rules and regulations shall be to insure the issuance of such licenses to qualified licensees only and to provide that the amusement games shall be fairly and properly conducted in accordance with said law and to provide uniformity in the administration of said law throughout the State. The commissioner shall prescribe forms for applications for licenses, amendments of licenses, reports of the conduct of games and other matters incidental to the administration of said law.

The said rules and regulations shall also provide for applications to, and certifications by, the commissioner with respect to the specific kind of game or games intended to be held, operated and conducted, and the rules for the playing of the game or games and that they are of the character permitted by the Amusement Games Licensing Law. Whenever the commissioner shall deem it to be necessary, the said certifications may impose a limit or limits on the number of prizes or the number of specific kinds of games which may be held, operated or conducted by any 1 licensee, directly or indirectly, or in which such licensee or other person having an interest therein may have an interest, and also for such other controls as the commissioner shall deem to be suitable and proper, particularly such as shall be ascertained from the experience of operations under said law and this act. The said certifications shall also be designed to prevent monopoly, undue or unfair competition among licensees or with operations conducted pursuant to the Bingo Licensing Law (P.L.1954, c. 6) or the Raffles Licensing Law (P.L.1954, c. 5), and to prevent false, misleading or uninformative representations or concealment and to restrict excessive advertising or other acts, conduct or behavior which may tend to a misuse of the activities permitted by the Amusement Games Licensing Law or the participation in the benefits of the carrying on of activities thereunder, directly or indirectly, by or for the benefit of any person or persons not eligible to receive licenses thereunder.

The said rules and regulations may also provide for and establish procedures, forms and other documents in connection with the application for, and the issuance of, licenses, determinations thereon, hearings, appeals, grants, refunds, suspensions or revocations of licenses, reports, questionnaires, and any other matters connected with the exercise of any power vested in said commissioner by law.

L.1959, c. 108, p. 500, s. 2.



Section 5:8-79.1 - Rules And Regulations Of Amusement Games Control Commissioner

5:8-79.1. Rules and regulations of amusement games control commissioner
The rules and regulations to be made and promulgated by the Amusement Games Control Commissioner, in addition to provisions authorized by any other law, shall also provide for applications to, and certifications by, the commissioner with respect to the specific kind of game or games intended to be held, operated and conducted, and the rules for the playing of the game or games and that they are of the character permitted by the Amusement Games Licensing Law. Whenever the commissioner shall deem it to be necessary, the said rules, regulations and certifications may impose a limit or limits on the number of places or the number of specific kinds of games which may be held, operated or conducted by any 1 licensee, directly or indirectly, or in which such licensee, or any other person having an interest therein, may have an interest, and also for such other controls as the commissioner shall deem to be suitable and proper, particularly such as shall be ascertained from the experience of operations under said law and this act and for the purposes thereof. The said certifications shall also be designed to prevent monopoly, undue or unfair competition among licensees or with operations conducted pursuant to the Bingo Licensing Law (P.L.1954, c. 6) or the Raffles Licensing Law (P.L.1954, c. 5), and to prevent false, misleading or uninformative representations or concealment and to restrict excessive advertising or other acts, conduct or behavior which may tend to a misuse of the activities permitted by the Amusement Games Licensing Law or the participation in the benefits of the carrying on of activities thereunder, directly or indirectly, by or for the benefit of any person or persons not eligible to receive licenses thereunder.

The said rules and regulations may also provide for and establish procedures, forms and other documents in connection with the application for, and the issuance of, licenses, determinations thereon, hearings, appeals, grants, refusals, suspensions or revocations of licenses, reports, questionnaires, and any other matters connected with the exercise of any power vested in said commissioner by law.

L.1959, c. 113, p. 523, s. 1.



Section 5:8-79.2 - Effective Date; Operative Upon Approval By Voters Of Amusement Games Licensing Law

5:8-79.2. Effective date; operative upon approval by voters of Amusement Games Licensing Law
This act shall take effect immediately, but shall be inoperative unless and until an "Amusement Games Licensing Law" is enacted by the Legislature and is approved by a majority of the legally qualified voters of the State voting on the question of such approval at a general election.

L.1959, c. 113, p. 524, s. 2.



Section 5:8-80 - Filing Of Rules And Regulations; Availability Of Copies To Municipalities

5:8-80. Filing of rules and regulations; availability of copies to municipalities
A copy of every rule and regulation made and promulgated by the commissioner shall be filed in the office of the Secretary of State before it shall become effective and copies thereof shall be made available to the various municipalities operating under said law.

L.1959, c. 108, p. 501, s. 3.



Section 5:8-81 - Investigation Of Administration Of Amusement Games Licensing Law In Municipalities

5:8-81. Investigation of administration of Amusement Games Licensing Law in municipalities
The commissioner shall conduct investigations of the administration of said law in such of the municipalities of this State as he shall deem desirable and as shall serve to furnish a cross section of all of the municipalities operating under said law in this State and shall receive and investigate complaints as to violations and evasions of said law in any municipality or municipalities.

L.1959, c. 108, p. 501, s. 4.



Section 5:8-82 - License Suspension Or Revocation; Penalties

5:8-82. License suspension or revocation; penalties
The commissioner shall have power to suspend and revoke licenses, after hearing, for violation of the law under which the license is issued or for violation of any provision of applicable law or of the rules and regulations made and promulgated by the commissioner.

As an alternative to any other sanctions herein or otherwise provided by law, any such violator shall be liable to a penalty of not more than $250.00 for the first offense and not more than $500.00 for the second and each subsequent offense.

The Superior Court and every municipal court shall have jurisdiction of proceedings for the collection and enforcement of a penalty imposed because of such violation, within the territorial jurisdiction of the court. The penalty shall be collected and enforced in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant and shall issue in the name of the State upon the complaint of the commissioner.

Upon receiving evidence of any such violation, the commissioner is empowered to hold hearings upon said violation and upon finding the violation to have been committed, to assess a penalty against the person alleged to have committed such violation, in such amount within the limits of this act as he deems proper under the circumstances. Any such amounts collected by the commissioner shall be paid forthwith into the State Treasury for the general purposes of the State.

L.1959,c.108,s.5; amended 1967, c.90; 1991,c.91,s.185.



Section 5:8-83 - Prosecutions

5:8-83. Prosecutions
The commissioner shall have power to institute prosecutions for the punishment of violations of said law or said rules and regulations.

L.1959, c. 108, p. 502, s. 6.



Section 5:8-84 - Hearing Appeals

5:8-84. Hearing appeals
The commissioner shall hear appeals from the determinations and action of the municipal governing bodies in connection with the refusal to issue licenses and the suspension and revocation of licenses in the manner prescribed by said law and the action and determination of the commissioner upon any such appeal shall be binding upon the municipal governing body and all parties thereto.

L.1959, c. 108, p. 502, s. 7.



Section 5:8-85 - Study And Investigation Of Operation And Administration Of Amusement Games Licensing Law

5:8-85. Study and investigation of operation and administration of Amusement Games Licensing Law
It shall be the duty of the commissioner to carry on continuous study and investigation of the operation of the Amusement Games Licensing Law, and the administration thereof by the several municipalities of the State, throughout the State, for the purpose of ascertaining from time to time any defects in said law, which may be discovered, by reason whereof any abuses in the administration thereof and any evasions of the terms thereof may arise or be practiced, and for the purpose of formulating and recommending improvements and changes in said law and in any other laws of the State, which the commissioner may determine to be desirable to prevent such abuses and evasions and to guard against the use of said laws as a cloak for the carrying on of organized gambling and crime, and to insure that said laws shall be in such form and be so administered as to serve the true purposes for which they were enacted, namely, the operation and conduct of the amusement games therein described.

L.1959, c. 108, p. 502, s. 8.



Section 5:8-86 - Study And Investigation Of Similar Laws

5:8-86. Study and investigation of similar laws
The commissioner shall make a continuous study and investigation also of the operation and administration of similar laws which may be in effect in other States of the United States, and of any literature on the subject which from time to time may be published or be available.

L.1959, c. 108, p. 502, s. 9.



Section 5:8-87 - Holding Of Investigations And Hearings; Subpoena Power

5:8-87. Holding of investigations and hearings; subpoena power
The commissioner may hold investigations and hearings within or without the State and shall have power to compel the attendance of witnesses, the production of books and documents relating to transactions connected with the holding and conducting of amusement games under said law, and transactions, relating thereto, with those conducting the same by the issuance of subpoena signed by the commissioner which may be served by any person of full age.

L.1959, c. 108, p. 503, s. 10.



Section 5:8-88 - Self-incrimination

5:8-88. Self-incrimination
No person shall have the privilege to refuse to disclose, in any proceeding before the commissioner, any matter which the Amusement Games Licensing Law or this act or the rules and regulations promulgated under said laws require him to record or report or disclose, upon the ground that the same may tend to incriminate him or expose him to a penalty or forfeiture, in connection with any activity or occupation or calling of his which is governed by said laws or governing the corporation or association of which he is an officer, agent or employee.

L.1959, c. 108, p. 503, s. 11.



Section 5:8-89 - Failure To Obey Subpoena Or Order; Application For Order To Show Cause

5:8-89. Failure to obey subpoena or order; application for order to show cause
If a person subpoenaed to attend any such investigation or hearing fails to obey the command of the subpoena with reasonable cause, or if a person in attendance in any such investigation or hearing refuses, without lawful cause, to be examined or to answer a legal or pertinent question or to exhibit any book, account, record or other document when ordered so to do by the commissioner holding such investigation or hearing, the commissioner may apply to any judge of the Superior Court, upon proof by affidavit of the facts, for an order returnable in not less than 2 nor more than 10 days, or as the court shall prescribe, directing such person to show cause before the court why he should not comply with such subpoena or such order.

L.1959, c. 108, p. 503, s. 12.



Section 5:8-90 - Return Of Order To Show Cause; Examination Under Oath; Order To Comply With Subpoena Or Order; Contempt

5:8-90. Return of order to show cause; examination under oath; order to comply with subpoena or order; contempt
Upon return of the order, the court before whom the matter shall come on for hearing shall examine such person under oath, and if the court shall determine, after giving such person an opportunity to be heard, that he refused without legal excuse to comply with such subpoena or such order of the commissioner holding such investigation, the court may order such person to comply therewith forthwith and any failure to obey the order of the court may be punished as a contempt of the Superior Court.

L.1959, c. 108, p. 504, s. 13.



Section 5:8-91 - Privilege From Arrest

5:8-91. Privilege from arrest
A witness shall be privileged from arrest, in any civil action but not otherwise, during necessary attendance before the commissioner, at any place required by subpoena previously duly served, and during his going to and returning therefrom allowing 1 day for every 30 miles from his place of residence.

L.1959, c. 108, p. 504, s. 14.



Section 5:8-92 - Payment Of Witness Fees

5:8-92. Payment of witness fees
Every witness shall be entitled to be paid for attendance or attendance and travel, by the party on whose behalf he is subpoenaed, at the rates prescribed by law, before being required to testify.

L.1959, c. 108, p. 504, s. 15.



Section 5:8-93 - Witness Fee Schedule

5:8-93. Witness fee schedule
Each witness attending any hearing or investigation shall be entitled to the following fees:

(a) In his own county, per day of attendance, $0.50;

(b) From a foreign county, at the rate of $1.00 per day, together with, for each day of attendance, an allowance of $1.00 for every 30 miles of travel in going to the place of attendance from his place of residence and in returning.

L.1959, c. 108, p. 504, s. 16.



Section 5:8-94 - Expenses Of Commissioner; Appointment Of Executive Officer, Advisors, Assistants And Investigators

5:8-94. Expenses of commissioner; appointment of executive officer, advisors, assistants and investigators
The commissioner is authorized to incur such necessary expenses, and engage and appoint an executive officer and such competent and expert advisors, and clerical and stenographic assistants and investigators, as he may deem necessary to the proper performance of the purposes of this act, and may fix their compensation within the limits of any sums appropriated or made available to the commissioner for such purposes. No investigator employed by the commissioner need be employed in accordance with the provisions of, or in any manner shall be subject to, the provisions of Title 11, Civil Service, of the Revised Statutes.

L.1959, c. 108, p. 504, s. 17.



Section 5:8-95 - Filing Of Municipal Licensing Ordinances With Commissioner; Reports By Municipalities

5:8-95. Filing of municipal licensing ordinances with commissioner; reports by municipalities
Each municipality, in which the Amusement Games Licensing Law shall be operative, shall file with the commissioner a copy of each ordinance enacted pursuant thereto, within 10 days after the same is adopted, and on or before February 1 in each year, or at any other time or times which the commissioner may determine, make report to the commissioner of the number of licenses issued therein under said law, and the names and addresses of the licensees, the aggregate amount of license fees collected, the names and addresses of all persons detected of violation of said law or of the rules and regulations made by the commissioner pursuant hereto, and of all persons prosecuted for such violations and the result of each such prosecution, and the penalties imposed therein, during the preceding calendar year, or the period for which the report is required, as well as such other data or information as may from time to time be required by the rules and regulations of the commissioner, which report may contain any recommendations for improvement of said law or the administration thereof, which the governing body of the municipality shall deem to be desirable.

L.1959, c. 108, p. 505, s. 18.



Section 5:8-96 - Report Of Commissioner To Governor And Legislature; Recommendations

5:8-96. Report of commissioner to governor and legislature; recommendations
The commissioner shall report to the Governor and the Legislature annually with his recommendations, if any, and if in the meantime he shall discover any matters which shall require immediate change in said law in order to prevent abuses and evasions thereof or rectify undesirable conditions in connection with the administration thereof, the commissioner shall make an interim report immediately to the Governor and the Legislature with his recommendations in order to afford opportunity for the Legislature to take immediate action thereon, if such action appears to be necessary.

L.1959, c. 108, p. 505, s. 19.



Section 5:8-97 - Delegation Of Taking Of Testimony To Member Of Staff; Recommendations To Commissioner

5:8-97. Delegation of taking of testimony to member of staff; recommendations to commissioner
Whenever the commissioner is authorized to hold a hearing he may delegate the actual taking of testimony to any available member of the staff of the commissioner who shall hear the matter for the commissioner and report the same to the commissioner who, alone, shall have the final decision in the matter. The person so designated to hear the matter for the commissioner may make recommendations to the commissioner in respect to the matter so heard, but the commissioner shall in nowise be bound by any such recommendation.

L.1959, c. 108, p. 505, s. 20.



Section 5:8-98 - Reports By Licensees

5:8-98. Reports by licensees
The commissioner may require periodical reports to be made to him by any licensees. The reports may call for information with respect to the amounts received from operation of the games, the time, character and cost of the prizes given to the players of such games, and such other matters as the commissioner may specify. Reports so required shall be filed at such times and upon such forms as the commissioner shall prescribe.

L.1959, c. 108, p. 506, s. 21. Amended by L.1962, c. 199, s. 1, eff. Dec. 18, 1962.



Section 5:8-99 - Effective Dates; Operative Upon Enactment By Legislature And Approval By Voters Of Amusement Games Licensing Law

5:8-99. Effective dates; operative upon enactment by legislature and approval by voters of Amusement Games Licensing Law
This act shall take effect immediately but shall be inoperative unless and until an "Amusement Games Licensing Law" is enacted by the Legislature and is approved by a majority of the legally qualified voters of the State voting on the question of such approval at a general election.

L.1959, c. 108, p. 506, s. 22.



Section 5:8-100 - Short Title

5:8-100. Short title
This act shall be known as and may be cited as the "Amusement Games Licensing Law."

L.1959, c. 109, p. 507, s. 1.



Section 5:8-101 - Licensing Of Owner, Operator Of Amusement Games; Terms Defined.

5:8-101 Licensing of owner, operator of amusement games; terms defined.

2.It shall be lawful for the governing body of any municipality, at any time after this act shall become operative and except when prohibited by this act, to license the owner and operator of any amusement game or games, whether of skill or chance, or both and whether said game be played and operated with or without numbers or figures, to hold and operate such amusement game or games, which term is defined as a game or games played for amusement or entertainment, in which the person or player actively participates and the outcome of which is not in the control of the operator, and which is so conducted that the sale of a right to participate, the event which determines whether a player wins or loses and the award of the prize, all occur as a continuous sequence at the time when and place where the player or players are all present, provided that the same are to be held and operated at a recognized amusement park or at a seashore or other resort in that part thereof customarily constituting an amusement or entertainment area according to the customary understanding of said terms in the community, and provided that the same shall be held, operated and conducted pursuant to this act and such license and the license issued by the State Amusement Games Control Commissioner, as hereinafter provided, and under such conditions and regulations for the supervision and conduct thereof as shall be prescribed by rules and regulations duly adopted from time to time by the Amusement Games Control Commissioner, not inconsistent with the provisions of this act, and for any person or persons to participate in and play such amusement games conducted under such licenses.

"Recognized amusement park" means a commercially operated permanent business, open to the public at least 31 consecutive days annually, the location of which is designed and themed for the primary purpose of providing participatory amusements incorporating skill-based attractions, rides or water slides licensed in accordance with P.L.1975, c.105 (C.5:3-31 et seq.), and food and merchandise concessions in permanent structures. Nothing in this definition shall prevent a license from being issued in any location which has had a license issued prior to the effective date of P.L.2015, c.149 (C.5:8-78.1 et al.).

"Skill-based attraction" means an amusement utilizing a tangible object such as a ball, puck or other portable object either alone or in competition with other on-premises guests, or requiring the exertion of physical, aerobic activity, such as dancing, climbing, running, or jumping rope; or any amusement that is predominantly skill-based and can be played in competition with other on-premises guests.

L.1959, c.109, s.2; amended 2015, c.149, s.2.



Section 5:8-102 - Application For Municipal License; Filing; Contents; State License; Annual Fees

5:8-102. Application for municipal license; filing; contents; state license; annual fees
Each applicant for such a license shall file with the clerk of the municipality a written application therefor in the form prescribed by the Amusement Games Control Commissioner, duly executed and verified, in which shall be stated the name and address of the applicant, together with sufficient facts relating to its incorporation and organization if the applicant be a corporation or organization; the specific kind of amusement games intended to be held, operated and conducted by the applicant, and the place or places where, the period , term, date or dates and the time or times when, such amusement games are intended to be conducted by the applicant, under the license applied for; and that no prize or prizes will be offered and given under said license except of merchandise only and same shall be of a value not in excess of the sum or value authorized to be offered and given by this act and such other information as shall be prescribed by the Amusement Games Control Commissioner.

Every such municipal license so issued shall be inoperative unless the licensee named therein shall also, within 90 days from the issuance thereof and prior to the conduct or operation of amusement games thereunder, procure a State license authorizing the licensee holding the municipal license to operate and conduct certain games according to the terms of such municipal license. The said State license shall be issued by the State Amusement Games Control Commissioner, if he finds that all of the conditions, terms and requirements of this act and of said rules and regulations have been fully met and complied with. As a condition of granting any such State license the applicant therefor shall pay to the said commissioner an annual fee of $250.00. An applicant who is the owner of an arcade shall pay an additional annual fee of $10.00 per machine for each machine over 50 machines. If any such municipal license authorizes the licensee to conduct and operate games at more than one place or of more than one specific kind the applicant for the State license shall pay the said annual fee of $250.00 for each such place and for each such specific kind.

For the purposes of this section, "arcade" means a place where a single player upon payment of a fee is permitted to play a machine or device to obtain a prize, ticket or token redeemable for a prize, or attain a score upon the basis of which a prize, ticket or token is awarded.

L.1959, c. 109, p. 508, s. 3. Amended by L.1962, c. 200, s. 1; L.1963, c. 131, s. 1; L.1971, c. 129, s. 1, approved May 6, 1971; L.1983, c. 255, s. 1, eff. July 7, 1983.



Section 5:8-103 - Investigation By Municipality; Issuance Of License; Fees; Removal Of Disqualification; Notice Of Change In Facts

5:8-103. Investigation by municipality; issuance of license; fees; removal of disqualification; notice of change in facts
The governing body of the municipality shall make an investigation of the qualifications of each applicant and the merits of each application, with due expedition after the filing of the application, and if it shall determine that the applicant is duly qualified to hold, operate and conduct amusement games under the provisions of this act governing the issuance of licenses to hold, operate and conduct amusement games and the rules and regulations governing the holding, operation and conduct thereof in the municipality; that the individual applicant and the officers, directors and stockholders of any corporation holding 5% or more of the capital stock of any corporate applicant, as well as the partners or members, as the case may be, of any partnership, association or organization applicant, are persons of good moral character and have never been convicted of a crime or that such a disqualification has been removed by the commissioner; that such amusement games are to be held, operated and conducted in accordance with the provisions of this act and in accordance with the rules and regulations governing the holding, operation and conduct thereof and if the governing body is satisfied that the prize or prizes to be offered and given in any single game shall be of merchandise only of a retail value not in excess of $15.00 and that no such prize or prizes will be redeemed or redeemable, directly or indirectly, for money, it shall issue a license to the applicant for the holding, operation and conduct of said amusement games applied for, accordingly, upon payment of a license fee or fees to be fixed by the governing body by ordinance taking into consideration the number of days or period upon or during which the licensee shall be authorized to operate or conduct the games, the number of units employed therein, the number of places, the number of specific kinds of games to be conducted and the number of persons who may become players of the games at any one time, but in no case less than $10.00 for any one license for a period of 1 year or for a lesser term.

Any person who would be disqualified from holding a license under this act by reason of a conviction for a crime may apply to the commissioner for removal of the disqualification. Such application may be made upon the expiration of a period of 5 years from the date of conviction or, if the applicant had been confined under sentence imposed as a result of the conviction, from the date of unrevoked release from that confinement. If the commissioner shall find that the applicant has conducted himself in a law abiding manner since his conviction or release from confinement and that the association of the applicant will not be contrary to the public interest, the commissioner shall remove such disqualification.

Whenever any change shall occur in the facts as set forth in any application for license, the licensee shall file with the municipal governing body and the commissioner a notice in writing of such change within 10 days after the occurrence thereof, and said notice of change shall thereupon become part of said application.

No license for the holding, operation and conduct of any game or games of amusement shall be issued under this act which shall be effective for a period of more than 1 year.

L.1959, c. 109, p. 510, s. 4. Amended L.1962, c. 200, s. 2, eff. Dec. 18, 1962.



Section 5:8-104 - Refusal To Issue License; Notice; Hearing; Additional Licenses

5:8-104. Refusal to issue license; notice; hearing; additional licenses
Where the issuance of licenses is authorized by the municipality no application for the issuance of a license shall be refused by the governing body until after a hearing is held on due notice to the applicant, at which the applicant shall be entitled to be heard upon the qualifications of the applicant and the merits of the application.

Any license issued under this act may be amended, upon application made to the governing body of the municipality which issued it, if the subject matter of the proposed amendment could lawfully and properly have been included in the original license and upon payment of such additional license fee, if any, as would have been payable, if it had been so included.

L.1959, c. 109, p. 511, s. 5.



Section 5:8-105 - Form Of License; Contents; Display

5:8-105. Form of license; contents; display
Each license shall be in such form as shall be prescribed in the rules and regulations promulgated by the commissioner and shall contain a description of the kind of amusement games authorized to be held, operated and conducted thereunder, a statement of the name and address of the licensee, and the place or places where and the period, term or date or dates and time or times when, such amusement games are to be conducted and any other information which may be required by said rules and regulations to be contained therein, and each license issued for the conduct of any game or games of amusement shall be conspicuously displayed at the place or places where the same is to be conducted at all times during the conduct thereof.

L.1959, c. 109, p. 511, s. 6. Amended by L.1962, c. 200, s. 3, eff. Dec. 18, 1962.



Section 5:8-106 - Control And Supervision Of Amusement Games By Municipality; Suspension And Revocation Of License; Hearing; Right Of Entry

5:8-106. Control and supervision of amusement games by municipality; suspension and revocation of license; hearing; right of entry
The governing body of any municipality issuing any license under this act shall have and exercise control and supervision over all amusement games held, operated or conducted under such license, to the end that the same are fairly held, operated and conducted in accordance with the provisions of such license, the rules and regulations promulgated by the commissioner and the provisions of this act governing the holding, operation and conduct of the same and such governing body and the commissioner shall have power and authority to suspend any license issued by such governing body and to revoke the same, after hearing, for any violation of any such provision, and shall have the right of entry, by its officers and agents at all times into any premises where any such amusement game is being held, operated and conducted or where it is intended that any such amusement game shall be held, operated and conducted, or where any equipment being used or intended to be used in the conduct thereof is found, for the purpose of inspecting the same.

L.1959, c. 109, p. 512, s. 7.



Section 5:8-107 - Maximum Charges; Value, Determination And Award Of Prizes

5:8-107. Maximum charges; value, determination and award of prizes
The Amusement Games Control Commissioner shall determine the amount for any 1 game which shall be charged or accepted by any licensee from any 1 player or participant as an entry fee or payment for the privilege of participating therein. No prize or prizes shall be offered or given in any single game except of merchandise and the amount of the value of the merchandise prize or prizes so to be offered and given in any such game shall be determined by the commissioner and all winners shall be determined and all prizes shall be awarded in any game forthwith upon the completion of the game and before making or accepting any charge for participation in any subsequent game.

The commissioner shall make his determination pursuant to this section after a public hearing has been held thereon and subject to the provisions of P.L.1981, c. 27 (C. 52:14B-4.1 et seq.).

L.1959, c. 109, p. 512, s. 8. Amended by L.1981, c. 291, s. 2.



Section 5:8-108 - Examination Of Books And Records

5:8-108. Examination of books and records
The governing body of the municipality and the Control Commissioner shall have power to examine or cause to be examined the books and records of any licensee so far as they may relate to any transactions connected with the holding and conducting of any amusement game thereunder and to examine any manager, officer, director, agent or employee thereof under oath in relation to the conduct of any such amusement game under any such license but any information so received shall not be disclosed except so far as may be necessary for the purpose of carrying out the provisions of this act.

L.1959, c. 109, p. 513, s. 9.



Section 5:8-109 - Appeals To Amusement Games Control Commissioner

5:8-109. Appeals to amusement games control commissioner
Any applicant for, or holder of, any license issued or to be issued under this act aggrieved by any action of the municipal governing body of the municipality to which such application has been made or by which such license has been issued, may appeal to the Amusement Games Control Commissioner from the determination of said governing body by filing with the governing body a written notice of appeal within 30 days after the determination or action appealed from, and upon the hearing of such appeal the evidence, if any, taken before the governing body and any additional evidence may be produced and shall be considered in arriving at a determination of the matters in issue, and the action of the Control Commissioner upon said appeal shall be binding upon said governing body and all parties to said appeal.

L.1959, c. 109, p. 513, s. 10.



Section 5:8-110 - Exemption From Gaming And Lottery Laws

5:8-110. Exemption from gaming and lottery laws
No person or corporation

(1) lawfully conducting, or participating in the conduct of,

(2) possessing, selling or in any manner disposing of, any shares, tickets or rights to participate in, or

(3) permitting the conduct upon any premises owned by him or it, of any amusement game conducted or to be conducted in compliance with any license lawfully issued and in force pursuant to this act, and in compliance with the rules and regulations of the Control Commissioner, shall be liable to prosecution or conviction for violation of any provision of chapters 112 and 121 of Title 2A, or of section 2A:170-18 of the New Jersey Statutes, but this immunity shall not extend to any person or corporation knowingly conducting or participating in the conduct of any amusement game under any license obtained by any false pretense or statement made in any application for such license or otherwise, or possessing, selling or disposing of shares, tickets or rights to participate in, or permitting the conduct upon any premises owned by him or it of, any amusement game conducted under any license known to him or it to have been obtained by any such false or fraudulent pretense or statement.

L.1959, c. 109, p. 513, s. 11.



Section 5:8-111 - Offenses; Violators As Disorderly Persons; Forfeiture Of Licenses

5:8-111. Offenses; violators as disorderly persons; forfeiture of licenses
Any person, association or corporation who or which shall make any false statement in any application for such license or shall fail to keep such books and records as shall fully and truly record all transactions connected with the holding, operating or conducting of amusement games under any such license or shall falsify or make any false entry in any books or records so far as they relate to any transaction connected with the holding, operating and conducting of any amusement game under any such license or shall violate any of the provisions of this act or of any term of such license shall be a disorderly person and if convicted as such shall, in addition to suffering any other penalties which may be imposed, forfeit any license issued to it under this act.

L.1959, c. 109, p. 514, s. 12.



Section 5:8-112 - Exceptions; Bingo And Raffles

5:8-112. Exceptions; bingo and raffles
Nothing contained in this act shall be deemed to authorize the playing of bingo hereunder or to modify, change or supersede the bingo licensing law (P.L.1954, c. 6), or the raffles licensing law (P.L.1954, c. 5), except in regard to such raffles, other than draw raffles, where the prizes or awards to be given shall be of merchandise only of an aggregate retail value not in excess of $15.00.

L.1959, c. 109, p. 514, s. 13, as amended L.1962, c. 115, s. 1, eff. July 17, 1962.



Section 5:8-113 - Exceptions; Playing Other Games Or Devices For Money

5:8-113. Exceptions; playing other games or devices for money
Nothing contained in this act shall be deemed to authorize the playing for money, or other valuable thing at roulette wheels, at cards, dice or other game, with 1 or more dice, or with any other instrument, engine or device in the nature of dice, having 1 or more figures or numbers, or at billiards, pool, tennis, bowls, or shuffleboard, or A.B.C. or E.O. tables, or at faro bank, or other bank of a like nature by whatever name known, or with any slot machine or device in the nature of a slot machine. Nothing contained in this act shall be deemed to authorize bookmaking, off-track betting, pool selling, or the keeping of a gambling resort, or the racing for money or other valuable thing, by running, pacing or trotting of horses, mares or geldings, or the making or acceptance of any wager for money or other valuable thing conditioned in any way upon any occurrence at or upon the outcome of any athletic or sporting game or contest in which the person or player does not actively participate. For the purpose of this section "slot machines" or "devices in the nature of slot machines" are defined to be machines which operate mechanically, with the result principally controlled by the mechanical operation of the machines.

L.1959, c. 109, p. 515, s. 14.



Section 5:8-115 - Issuance Of Licenses After Municipal Approval Of Act; Municipal Referendum

5:8-115. Issuance of licenses after municipal approval of act; municipal referendum
Licenses issuable by a municipality under the provisions of this act may be issued only where in such municipality a majority of the votes cast therein upon the question whether this act shall be approved upon the submission of the question to the voters of all the State shall have been cast in favor of the adoption of this act. If the majority of the votes cast upon the said question of the adoption of this act in any municipality is against such adoption, then no license may be issued under this act by such municipality unless authorized by the votes cast on the question, in the municipality, by a municipal referendum as hereinafter provided in this act. If, in the municipality, a majority of the votes cast therein upon the question of whether this act shall be adopted is in the affirmative, such action by the voters of the said municipality shall be deemed to be an approval of the authority to the municipality to grant licenses under this act and such approval shall continue unless this act shall become inoperative in the municipality upon a referendum to the voters of the municipality as provided in this act.

L.1959, c. 109, p. 516, s. 16.



Section 5:8-116 - Petition; Number Of Signers; Question

5:8-116. Petition; number of signers; question
Upon a petition signed by qualified voters of any municipality equal in number to at least 15% of the total number of votes cast therein at the latest preceding general election for members of the General Assembly and filed with the clerk of the municipality at least 60 days before such election, the governing body of the municipality shall provide for the submission to the legal voters of the municipality at such general election, the question of whether this act shall become operative or cease to be operative in such municipality, as the case may be. If, upon such submission of the question, the majority of all the valid votes cast on the question shall be in favor of having this act inoperative in the municipality, then this act shall, 60 days thereafter, become inoperative in the municipality. The question shall be deemed to be a public question and shall be submitted to the voters as in the case of other public questions. The question shall be stated as follows:

Shall the act entitled "An act authorizing the

conducting, operating and playing of certain amusement

Yes. games, whether of chance or skill, or both, where the

prizes or awards to be given shall be of merchandise

only, of a retail value not in excess of $15.00, and

the charge for the privilege of playing shall not

exceed $0.25; providing for the licensing, regulation

and control by a commissioner, of the conducting and

operating of such games; providing restrictions as to

No. the places where such games may be conducted and

operated; providing that certain playing for money

or other valuable things is not authorized; providing

for the operation and inoperation of the act in any

municipality when so determined by referendum vote

therein; and providing for the submission of this act

to the legal voters of the State for their approval

or rejection before the same shall become operative

within this State," become ....................

(insert operative or inoperative) in this municipality?



In the blank space set forth in the above box, the word "operative" or "inoperative" shall be inserted in the question when it is submitted to the voters of the municipality according to whether this act became operative by reason of the vote on the question submitted to all the voters of the State as to whether this act should become operative. If a majority of the voters in the municipality who voted on the said general public question was in the affirmative and, thereby, under the provisions of this act, municipal licenses are authorized, then the word "inoperative" should be included in the above blank space, but if this act does not become operative in the municipality because a majority of the votes cast therein on the general public question was in the negative, then the word "operative" should be inserted in the above-mentioned blank space. If this act shall have become operative in any municipality by reason of a referendum vote therein, as herein provided, and a further referendum is authorized to determine the question of whether this act shall become inoperative notwithstanding such previous approval by the voters, then the word "inoperative" should be inserted in the above blank space.

L.1959, c. 109, p. 516, s. 17.



Section 5:8-117 - Submission Of Act For Approval By People

5:8-117. Submission of act for approval by people
For the purpose of complying with the provisions of the State Constitution this act shall be submitted to the people for their approval or rejection at the next general election.

L.1959, c. 109, p. 518, s. 18.



Section 5:8-118 - Public Question; Voting Instructions

5:8-118. Public question; voting instructions
There shall be printed on each official ballot to be used at such election the following:

If you favor making the act entitled below operative within the State, and operative within this municipality, make a cross X, plus + or check / in the square opposite the word "Yes."

If you are opposed to making the act entitled below so operative, make a cross X, plus + or check / in the square opposite the word "No."

Shall the act entitled "An act authorizing the

conducting, operating and playing of certain amusement

Yes. games, whether of chance or skill, or both, where the

prizes or awards to be given shall be of merchandise

only, of a retail value not in excess of $15.00, and

the charge for the privilege of playing shall not

exceed $0.25; providing for the licensing, regulation

and control by a commissioner, of the conducting and

operating of such games; providing restrictions as

to the places where such games may be conducted and

operated; providing that certain playing for money or

No. other valuable things is not authorized; providing

for the operation and inoperation of the act in any

municipality when so determined by referendum vote

therein; and providing for the submission of this act

to the legal voters of the State for their approval

or rejection before the same shall become operative

within this State," become operative within this State?



The date of the approval or passage of this act, as the case may be, shall be inserted in the appropriate place after the title.

In any election district in which voting machines are used the question shall be placed upon the official ballot to be used upon the voting machines with the foregoing instructions to the voters but with instructions to vote "Yes" or "No" by the use of such machines and without marking as aforesaid.

L.1959, c. 109, p. 518, s. 19, eff. June 16, 1959.



Section 5:8-119 - Act Effective Upon Approval By Majority Of Votes Cast

5:8-119. Act effective upon approval by majority of votes cast
If at such election a majority of all the votes cast both for and against the approval of this act shall be cast in favor of the approval thereof, then all of its provisions shall forthwith take effect.

L.1959, c. 109, p. 520, s. 20, eff. June 16, 1959.



Section 5:8-120 - Effective Date

5:8-120. Effective date
This section and sections 18, 19 and 20 of this act shall take effect immediately and the remainder of this act shall take effect as hereinbefore provided.

L.1959, c. 109, p. 520, s. 21.



Section 5:8-121 - Extension Of Amusement Games Licensing Law To Include Agricultural Fairs And Exhibitions

5:8-121. Extension of Amusement Games Licensing Law to include agricultural fairs and exhibitions
The "Amusement Games Licensing Law," to which this act is a supplement, is hereby extended to include associations organized for the purpose of holding agricultural fairs and exhibitions and the places where such agricultural fairs and exhibitions are held.

L.1961, c. 103, p. 673, s. 1.



Section 5:8-122 - Eligibility Of Licensee; Approval Of Department Of Agriculture

5:8-122. Eligibility of licensee; approval of department of agriculture
Any association organized for the purpose of holding agricultural fairs and exhibitions, which is approved by the State Department of Agriculture for participation in any or all State sponsored programs relative to the promotion of agriculture and the advancement of agricultural interests in this State, shall be eligible to be a licensee under the "Amusement Games Licensing Law." Any such approval shall be evidenced by a certificate thereof issued by the said Department of Agriculture.

L.1961, c. 103, p. 673, s. 2.



Section 5:8-123 - Authority To Conduct Games; Place Of Conducting Games

5:8-123. Authority to conduct games; place of conducting games
A licensee under the "Amusement Games Licensing Law" may conduct an amusement game or games at a place or places where any such approved association holds an agricultural fair and exhibition.

L.1961, c. 103, p. 673, s. 3.



Section 5:8-124 - Applicability Of Amusement Games Licensing Law

5:8-124. Applicability of Amusement Games Licensing Law
Except as otherwise provided herein, the provisions of the "Amusement Games Licensing Law" shall be applicable to the said associations and places.

L.1961, c. 103, p. 674, s. 4.



Section 5:8-125 - State License; Annual Fee

5:8-125. State license; annual fee
As a condition of granting a State license to any such association, where the said association is itself to operate an amusement game or amusement games, the association shall pay an annual fee of $50.00 per game ; except that, any association which is nonprofit shall be exempt from payment of any State license fee if the proceeds from the games are used for charitable purposes. Where the operator of the game at an agricultural fair and exhibition conducted under the auspices of such an association is to be a person holding a concession to operate at the fair and exhibition from the association holding the same, such operator shall pay for the State license an annual fee of $50.00 for each game to be operated at the fair and exhibition, but if said operator is a licensee under the "Amusement Games Licensing Law" and has paid the annual fee of $250.00 for a State license, he shall not be required to pay the said fee of $50.00 for each game to be operated unless he operates more than five games, in which case he shall pay for the State license an additional annual fee of $50.00 for each game in excess of five.

L.1961, c. 103, p. 674, s. 5. Amended by L.1983, c. 255, s. 2, eff. July 7, 1983; L.1983, c. 501, s. 1, eff. Jan. 17, 1984.



Section 5:8-126 - Municipal License; Fee

5:8-126. Municipal license; fee
Where in any 1 year the agricultural fair and exhibition is held for a period not in excess of 30 days, the fee for the municipal license shall be $5.00 or less for any 1 license.

L.1961, c. 103, p. 674, s. 6.



Section 5:8-127 - Act Operative In Municipalities Adopting Amusement Games Licensing Law Without Further Referendum

5:8-127. Act operative in municipalities adopting Amusement Games Licensing Law without further referendum
This supplemental act shall be operative in any municipality in which heretofore the "Amusement Games Licensing Law" has become operative or which shall hereafter become operative by the action of the voters of the municipality upon the municipal referendum as provided in the said "Amusement Games Licensing Law" without any further referendum to the voters of the municipality in respect to this supplemental act.

L.1961, c. 103, p. 674, s. 7.



Section 5:8-128 - Submission Of Act For Approval By People

5:8-128. Submission of act for approval by people
For the purpose of complying with the provisions of the State Constitution this supplemental act shall be submitted to the people for their approval or rejection at the next general election.

L.1961, c. 103, p. 674, s. 8, eff. Aug. 31, 1961.



Section 5:8-129 - Voting Instructions; Question

5:8-129. Voting instructions; question
There shall be printed on each official ballot to be used at such election the following:

If you favor making the act entitled below operative within the State, make a cross (X), plus (+) or check (/) in the square opposite the word "Yes."

If you are opposed to making the act entitled below so operative, make a cross (X), plus (+) or check (/) in the square opposite the word "No."

Shall the act entitled "An Act extending the

"Amusement Games Licensing Law,' being chapter

109 of the laws of 1959, (approved June 16, 1959

Yes. and effective November 3, 1959 by the approval

of the voters of the State) to include associations

organized for the purpose of holding agricultural

fairs and exhibitions and the places where such

No. agricultural fairs and exhibitions are held,

supplementing said law, and providing for the

submission of this act to the legal voters of the

State for their approval or rejection before the same

shall become operative within this State" become

operative within this State?



The date of the approval or passage of this act, as the case may be, shall be inserted in the appropriate place after the title.

In any election district in which voting machines are used the question shall be placed upon the official ballot to be used upon the voting machines with the foregoing instructions to the voters but with instructions to vote "Yes" or "No" by the use of such machines and without marking as aforesaid.

L.1961, c. 103, p. 675, s. 9, eff. Aug. 31, 1961.



Section 5:8-130 - Act Effective Upon Approval By Majority Of Votes Cast

5:8-130. Act effective upon approval by majority of votes cast
If at such election a majority of all the votes cast both for and against the approval of this act shall be cast in favor the approval thereof, then all of its provisions shall forthwith take effect.

L.1961, c. 103, p. 676, s. 10, eff. Aug. 31, 1961.



Section 5:9-1 - Short Title

5:9-1. Short title
This act shall be known and may be cited as the "State Lottery Law."

L.1970, c. 13, s. 1, eff. Feb. 16, 1970.



Section 5:9-2 - Purpose Of Act

5:9-2. Purpose of act
This act is enacted to implement the amendment of Article IV, Section VII, paragraph 2, of the Constitution of New Jersey, approved by the people in the general election of November, 1969, and to carry out the mandate thereof by establishing a lottery to be operated by the State, the entire net proceeds of which are to be used for State institutions and State aid for education.

L.1970, c. 13, s. 2, eff. Feb. 16, 1970.



Section 5:9-3 - Definitions

5:9-3. Definitions
For the purposes of this act:

a. "Commission" shall mean the State Lottery Commission established by this act.

b. "Division" shall mean the Division of the State Lottery created by this act.

c. "Lottery" or "State lottery" shall mean the lottery established and operated pursuant to this act.

d. "Director" shall mean the Director of the Division of the State Lottery.

L.1970, c. 13, s. 3, eff. Feb. 16, 1970.



Section 5:9-4 - Division Of The State Lottery; Establishment

5:9-4. Division of the state lottery; establishment
There is hereby established in the Department of the Treasury a Division of the State Lottery, which shall include a State Lottery Commission and a director.

L.1970, c. 13, s. 4, eff. Feb. 16, 1970.



Section 5:9-5 - State Lottery Commission; Members

5:9-5. State lottery commission; members
The commission shall consist of the State Treasurer and six public members, all of whom shall be citizens and residents of this State and all of whom shall be appointed by the Governor by and with the advice and consent of the Senate. No more than three of the six public members shall be members of the same political party. The public members shall be appointed for terms of 5 years, except that of the members first appointed, one shall be appointed for a term of 1 year, one for a term of 2 years, one for a term of 3 years, one for a term of 4 years, and one for a term of 5 years, commencing as of the date of their appointment by the Governor. The term of each of the members first appointed shall be designated by the Governor. The term of the additional public member appointed pursuant to this 1983 amendatory act shall be five years. The members shall annually elect one of the public members as chairman of the commission and shall also annually elect one of the public members as vice chairman of the commission.

Any vacancy in the commission occurring for any reason other than the expiration of term shall be filled for the unexpired term in the same manner as the original appointment.

Any public member of the commission may be removed from office by the Governor, for cause, upon notice and opportunity to be heard at a public hearing.

The public members of the commission shall receive no salaries but shall be allowed reasonable expenses incurred in the performance of their official duties in an amount not exceeding $5,000.00 per annum in the case of the chairman, and $3,500.00 in the case of each of the other commissioners.

The State Treasurer may designate an officer or employee of his department to represent him at meetings of the commission, who may lawfully vote and otherwise act on behalf of the Treasurer. Any designation shall be in writing, delivered to the commission and filed with the Secretary of State and shall continue in effect, unless by its terms it is made for a fixed period, until revoked or amended in the same manner as provided for the designation.

L.1970, c. 13, s. 5, eff. Feb. 16, 1970. Amended by L.1983, c. 60, s. 1, eff. Feb. 7, 1983.



Section 5:9-6 - Director Of Division

5:9-6. Director of division
The division shall be under the immediate supervision and direction of a director, who shall be a person qualified by training and experience to direct the work of such division. The director shall be appointed by the Governor, by and with the advice and consent of the Senate, and shall serve at the pleasure of the Governor.

Any vacancy occurring in the office of the director shall be filled in the same manner as the original appointment.

The director of said division shall devote his entire time and attention to the duties of his office and shall not be engaged in any other profession or occupation. He shall receive such salary as shall be provided by law.

L.1970, c. 13, s. 6, eff. Feb. 16, 1970.



Section 5:9-7 - Commission; Powers And Duties

5:9-7. Commission; powers and duties
The commission shall have the power, and it shall be its duty:

a. After full and thorough study of the report and recommendations of the State Lottery Planning Commission established pursuant to Joint Resolution Number 11, approved November 20, 1969, and such other pertinent information as may be available, to promulgate such rules and regulations governing the establishment and operation of a State lottery as it deems necessary and desirable in order that the mandate of the people expressed in their approval of the amendment to Article IV, Section VII, paragraph 2, of the Constitution in the general election of November, 1969, may be fully implemented, in order that such a lottery shall be initiated at the earliest feasible and practicable time, and in order that such lottery shall produce the maximum amount of net revenues for State institutions and State aid for education consonant with the dignity of the State and the general welfare of the people. Such rules and regulations may include, but shall not be limited to, the following:

(1) The type of lottery to be conducted.

(2) The price, or prices, of tickets or shares in the lottery.

(3) The number and sizes of the prizes on the winning tickets or shares.

(4) The manner of selecting the winning tickets or shares.

(5) The manner of payment of prizes to the holders of winning tickets or shares, including, subject to the approval of the State Treasurer, provision for payment of prizes not to exceed $599.00 by agents licensed hereunder out of moneys received from sales of tickets or shares.

(6) The frequency of the drawings or selections of winning tickets or shares, without limitation.

(7) Without limit as to number, the type or types of locations at which tickets or shares may be sold.

(8) The method to be used in selling tickets or shares.

(9) The licensing of agents to sell tickets or shares, provided that no person under the age of 21 shall be licensed as an agent.

(10) The manner and amount of compensation, if any, to be paid licensed sales agents necessary to provide for the adequate availability of tickets or shares to prospective buyers and for the convenience of the public.

(11) The apportionment of the total revenues accruing from the sale of lottery tickets or shares and from all other sources among (a) the payment of prizes to the holders of winning tickets or shares, (b) the payment of costs incurred in the operation and administration of the lottery, including the expenses of the division and the costs resulting from any contract or contracts entered into for promotional, advertising or operational services or for the purchase or lease of lottery equipment and materials, (c) for the repayment of the money appropriated to the State Lottery Fund pursuant to section 23 of this act, and (d) for transfer to the general fund for State institutions and State aid for education; provided, however, that no less than 30% of the total revenues accruing from the sale of lottery tickets or shares shall be dedicated to (d), above.

(12) Such other matters necessary or desirable for the efficient and economical operation and administration of the lottery and for the convenience of the purchasers of tickets or shares and the holders of winning tickets or shares.

Notwithstanding the provisions of any other law to the contrary, no rule or regulation establishing a lottery game shall be considered an "administrative rule" or "rule" pursuant to P.L.1968, c. 410 (C. 52:14B-1 et seq.).

b. To amend, repeal, or supplement any such rules and regulations from time to time as it deems necessary or desirable.

c. To advise and make recommendations to the director regarding the operation and administration of the lottery.

d. To report monthly to the Governor and the Legislature the total lottery revenues, prize disbursements and other expenses for the preceding month, and to make an annual report, which shall include a full and complete statement of lottery revenues, prize disbursements and other expenses, to the Governor and the Legislature, and including such recommendations for changes in this act as it deems necessary or desirable.

e. To report immediately to the Governor and the Legislature any matters which shall require immediate changes in the laws of this State in order to prevent abuses and evasions of this act or rules and regulations promulgated thereunder or to rectify undesirable conditions in connection with the administration or operation of the lottery.

f. To carry on a continuous study and investigation of the lottery throughout the State (1) for the purpose of ascertaining any defects in this act or in the rules and regulations issued thereunder by reason whereof any abuses in the administration and operation of the lottery or any evasion of this act or the rules and regulations may arise or be practiced, (2) for the purpose of formulating recommendations for changes in this act and the rules and regulations promulgated thereunder to prevent such abuses and evasions, (3) to guard against the use of this act and the rules and regulations issued thereunder as a cloak for the carrying on of organized gambling and crime, and (4) to insure that said law and rules and regulations shall be in such form and be so administered as to serve the true purposes of this act.

g. To make a continuous study and investigation of (1) the operation and the administration of similar laws which may be in effect in other states or countries, (2) any literature on the subject which from time to time may be published or available, (3) any Federal laws which may affect the operation of the lottery, and (4) the reaction of New Jersey citizens to existing and potential features of the lottery with a view to recommending or effecting changes that will tend to serve the purposes of this act.

L.1970, c. 13, s. 7, eff. Feb. 16, 1970. Amended by L.1977, c. 169, s. 1, eff. Aug. 10, 1977; L.1981, c. 182, s. 1, eff. June 19, 1981.



Section 5:9-7.1 - Video Machines

5:9-7.1. Video machines
Notwithstanding any other provision of law to the contrary, no lottery or type of lottery or lottery game shall be authorized or conducted which uses any video mechanical, electrical or other video device, contrivance or machine which, upon the insertion by the participant of a coin, token or similar object therein, or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash, tokens to be exchanged for cash, or any other prize, whether the payoff is made automatically from the machine or in any other manner whatsoever.

L.1983, c. 80, s. 1, eff. March 1, 1983.



Section 5:9-8 - Director; Powers And Duties

5:9-8. Director; powers and duties
The director shall have the power, and it shall be his duty to:

a. Supervise and administer the operation of the lottery in accordance with the provisions of this act and with the rules and regulations of the commission.

b. Subject to the approval of the commission, appoint such deputy directors as may be required to carry out the functions and duties of the division, which deputy directors shall be in the unclassified service of the civil service.

c. Subject to the approval of the commission and Title 11 of the Revised Statutes, Civil Service, appoint such professional, technical and clerical assistants and employees as may be necessary to perform the duties imposed upon the division by this act.

d. Act as secretary and executive officer of the commission.

e. In accordance with the provisions of this act and the rules and regulations of the commission, to license as agents to sell lottery tickets such persons as in his opinion will best serve the public convenience and promote the sale of tickets or shares. The director may require a bond from every licensed agent, in such amount as provided in the rules and regulations of the commission. Every licensed agent shall prominently display his license, or a copy thereof, as provided in the rules and regulations of the commission.

f. Shall confer regularly as necessary or desirable and not less than once every month with the commission on the operation and administration of the lottery; shall make available for inspection by the commission, upon request, all books, records, files, and other information and documents of the division; shall advise the commission and recommend such matters as he deems necessary and advisable to improve the operation and administration of the lottery.

g. Suspend or revoke any license issued pursuant to this act or the rules and regulations promulgated thereunder.

h. Subject to the approval of the commission and the applicable laws relating to public contracts, to act on behalf of the commission as using agency with respect to purchases made by the Division of Purchase and Property of goods and services required in the operation of the lottery.

i. To certify monthly to the State Treasurer and the commission a full and complete statement of lottery revenues, prize disbursements and other expenses for the preceding month.

L.1970, c. 13, s. 8, eff. Feb. 16, 1970. Amended by L.1983, c. 60, s. 2, eff. Feb. 7, 1983.



Section 5:9-9 - Meetings Of Commission; Quorum; Transmission Of Minutes To Governor And Return

5:9-9. Meetings of commission; quorum; transmission of minutes to governor and return
No action of the commission shall be binding unless taken at a meeting at which at least four of the seven members are present and shall vote in favor thereof. The minutes of every meeting of the commission, including any rules and regulations promulgated by the commission or any amendments, revisions, supplements or repeal thereof, shall be forthwith transmitted, by and under the certification of the secretary thereof, to the Governor at the Executive Chamber, State House, Trenton. The Governor shall, within 10 days after said minutes shall have been so delivered, cause the same to be returned to the commission, either with or without his veto of any action therein recited as having been taken by the commission. If the Governor shall not return the minutes within said 10 days, any action recited therein shall have force and effect according to the wording thereof.

L.1970, c. 13, s. 9, eff. Feb. 16, 1970. Amended by L.1983, c. 60, s. 3, eff. Feb. 7, 1983.



Section 5:9-10 - Subpoenas; Failure To Appear

5:9-10. Subpoenas; failure to appear
The commission shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before it in any matter over which it has jurisdiction, control or supervision. The commission shall have the power to administer oaths and affirmations to persons whose testimony is required. If a person subpoenaed to attend in any such proceeding or hearing fails to obey the command of the subpoena without reasonable cause, or if a person in attendance in any such proceeding or hearing refuses, without lawful cause, to be examined or to answer a legal or pertinent question or to exhibit any book, account, record or other document when ordered so to do by the commission, the commission may apply to any judge of the Superior Court, upon proof by affidavit of the facts, for an order returnable in not less than 2 nor more than 10 days, or as the court shall prescribe, directing such person to show cause before the court why he should not comply with such subpoena or such order.

Upon return of the order, the court before whom the matter shall come on for hearing shall examine such person under oath, and if the court shall determine, after giving such person an opportunity to be heard, that he refused without legal excuse to comply with such subpoena or such order of the director, the court may order such person to comply therewith forthwith and any failure to obey the order of the court may be punished as a contempt of the Superior Court.

L.1970, c. 13, s. 10, eff. Feb. 16, 1970.



Section 5:9-11 - Lottery Sales Agents; Licensing

5:9-11. Lottery sales agents; licensing
No license as an agent to sell lottery tickets or shares shall be issued to any person to engage in business exclusively as a lottery sales agent. Before issuing such license the director shall consider such factors as (a) the financial responsibility and security of the person and his business or activity, (b) the accessibility of his place of business or activity to the public, (c) the sufficiency of existing licenses to serve the public convenience, and (d) the volume of expected sales.

For the purposes of this section, the term "person" shall be construed to mean and include an individual, association, corporation, club, trust, estate, society, company, joint stock company, receiver, trustee, assignee, referee, or any other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, and any combination of individuals. "Person" shall also be construed to mean and include all departments, commissions, agencies and instrumentalities of the State, including counties and municipalities and agencies and instrumentalities thereof.

L.1970, c. 13, s. 11, eff. Feb. 16, 1970.



Section 5:9-12 - Lottery Sales Agents; Authority To Act

5:9-12. Lottery sales agents; authority to act
Notwithstanding any other provision of law, any person licensed as provided in this act is hereby authorized and empowered to act as a lottery sales agent.

L.1970, c. 13, s. 12, eff. Feb. 16, 1970.



Section 5:9-12.1 - Additional Sanctions Against Licensees

5:9-12.1. Additional sanctions against licensees
In addition to any penalty, fine or term of imprisonment authorized by law, the commission shall, after appropriate hearings and factual determinations, have the authority to impose the following sanctions upon any person licensed pursuant to P.L.1970, c. 13 (C. 5:9-1 et seq.):

a. Assess such civil penalties as may be necessary to punish misconduct and to deter future violations, which penalties may not exceed $10,000.00;

b. Order restitution of any moneys or property unlawfully obtained or retained by a licensee;

c. Enter a cease and desist order which specifies the conduct which is to be discontinued, altered or implemented by the licensee;

d. Issue letters of reprimand or censure, which letters shall be made a permanent part of the file of each licensee so sanctioned; or

e. Impose any or all of the foregoing sanctions in combination with each other.

L.1983, c. 429, s. 1, eff. Jan. 5, 1984.



Section 5:9-13 - Assignment Of Prizes Drawn; Procedure.

5:9-13 Assignment of prizes drawn; procedure.

13. a. The right of any person to a prize drawn shall not be assignable, except as permitted by this section.

b.The payment of any prize drawn may be paid to the estate of a deceased prize winner upon receipt by the State Lottery of a certified copy of an order appointing an executor or an administrator.

c.Any person may be assigned and paid the prize to which the winner is entitled pursuant to a judicial order of the New Jersey Superior Court or a federal court having jurisdiction over property located in this State provided that the order pertains to claims of ownership in the prize drawn, division of marital property in divorce actions, bankruptcy, child support, appointment of a guardian or conservator, or distribution of an estate.

d.Any person may be assigned and paid a prize to which the winner is entitled pursuant to a judicial order of the New Jersey Superior Court or a federal court having jurisdiction over property located in this State provided that the order contains at least the following findings:

(1) the full legal name, address, social security number or taxpayer identification number and, if applicable, resident alien number of the winner;

(2) the full legal name, address, social security number or taxpayer identification number and, if applicable, resident alien number of the assignee;

(3) the date on which the winner won the prize;

(4) the date on which the winner claimed the prize;

(5) the gross amount of the prize drawn before application of withholding taxes;

(6) the gross amount of payments to be made to the winner by the State Lottery before application of withholding taxes;

(7) the dates of the payments to be assigned and the amount of the specific payments to be assigned on each date;

(8) the identity of the winner's spouse, if any, and the interest of the spouse in the prize;

(9) the identity of any other co-owner, claimant or lienholder and the amount of the interests, liens, security interests, prior assignments or offsets asserted by such party;

(10) that the interest rate or discount rate, as applicable, and all fees and costs and other material terms relating to the assignment are expressly and clearly included in all material documents and in all documents that include any obligations of the prize winner;

(11) that the interest rate or discount rate, as applicable, associated with the assignment does not indicate overreaching or exploitation, does not exceed current usury rates, and does not violate any laws of usury of this State;

(12) that the winner has reviewed and understands the terms of the assignment;

(13) that the winner understands that the winner will not receive the prize payments, or portions thereof, for the years assigned;

(14) that the winner has agreed to the assignment of the winner's own free will without undue influence or duress;

(15) that the winner has retained, and consulted with, independent legal counsel who has advised the winner of the winner's legal rights and obligations;

(16) that the winner has retained, and consulted with, an independent tax advisor concerning the tax consequences of the assignment;

(17) that the winner does not seek assignment for purposes of evading creditors, judgments or obligations for child support; and

(18) that the winner has certified that the winner does not have a child support obligation, or if the winner has a child support obligation, that no arrearage is due and that the winner is not obligated to repay any public assistance benefits.

e.Before a winner is legally bound, by agreement, contract or otherwise, and prior to the issuance of an order pursuant to subsection d. of this section, the assignee shall provide the winner with all material documents which shall be binding on the assignor, including documents evidencing obligations of the winner, and a written notice recommending that the winner obtain independent counsel before signing any document which shall be binding on the assignor. All documents shall include a notice of the assignor's right to cancel the agreement which shall be located in immediate proximity to all spaces reserved for the signature of the winner in bold-faced type of at least 10 points and which shall provide as follows:

"You have the right to cancel this assignment without any cost to you until midnight three business days after the day on which you have signed an agreement to assign all or a portion of your prize.

Cancellation occurs when you give notice by regular first class mail, postage prepaid, to the assignee at the address listed at the top of the first page of this document that you wish to cancel the assignment. Notice is deemed given when deposited in a mailbox."

f.If the State Lottery determines that a judicial order granting an assignment, issued pursuant to subsection d. of this section, is complete and correct in all respects, the State Lottery shall, not later than 10 days after receiving a true and correct copy of the filed judicial order, send the winner and the assignee written confirmation of receipt of the court-ordered assignment and of the State Lottery's intent to rely thereon in making future payments to the assignee named in the order. The State Lottery shall, thereafter, make all payments in accordance with the judicial order. No change in the terms of any assignment shall be effective unless made pursuant to a subsequent judicial order.

g.The State Lottery may impose a reasonable fee on an assignor to defray any direct or indirect administrative expenses associated with an assignment.

h.A winner shall not be permitted to assign the last two annual prize payments.

i.The State Lottery and the State are not parties to assignment proceedings, except that, the State may intervene as necessary to protect the State's interest in monies owed to the State.

j.The State Lottery and the State shall comply with, and rely upon, a judicial order in distributing payments subject to that order.

k.A winner may pledge or grant a security interest in all or part of a prize as collateral for repayment of a loan pursuant to a judicial order containing the findings required by subsection d. of this section which the court deems relevant to the pledge or grant.

l.Except where inconsistent with the provisions of this section, the New Jersey consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.), shall apply to all transactions under this section.

m.The court shall cease to approve assignments pursuant to subsection d. of this section if:

(1) the United States Internal Revenue Service issues a technical rule letter, revenue ruling, or other public ruling in which it is determined that because of the right of assignment provided by subsection d. of this section, prizewinners who do not exercise the right to assign prize payments would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when received; or

(2) a court of competent jurisdiction issues a published decision holding that because of the right of assignment provided by subsection d. of this section, prizewinners who do not exercise the right to assign prize payments would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when received.

n.Upon receipt, the director shall immediately file a copy of a letter or ruling of the United States Internal Revenue Service or a published decision of a court of competent jurisdiction, described in subsection m. of this section, with the Secretary of State. No assignment shall be approved pursuant to subsection d. of this section after the date of such filing.

o.Notwithstanding the provisions of this section, any lottery prize assignment or loan transaction which has been approved by a New Jersey Superior Court pursuant to section 13 of P.L.1970, c.13 (C.5:9-13) on or before May 15, 1998, regardless of whether such an order has been or is the subject of an appeal, shall, upon joint written agreement of the parties, be deemed a binding assignment or transaction and shall be honored by the Division of the State Lottery.

p.No change in the terms of any assignment shall be effective unless made pursuant to a subsequent court order under this section.

q.A voluntary assignment shall not include or cover payments, or portions of payments, that are subject to the offset pursuant to P.L.1991, c.384 (C.5:9-13.1 et seq.), P.L.1997, c. 306 (C.5:9-13.10 et seq.), or any other law unless appropriate provisions are made to satisfy the obligations giving rise to the offset.

r.No lottery assignee shall directly or indirectly recommend or facilitate the hiring of any lawyer or accountant to assist the assignor in determining the appropriateness of the proposed assignment. Further, the assignee shall not offer prior to the closing tax or investment advice.

s.The director, commissioners and employees of the Division of the State Lottery shall be discharged of any and all liability upon payment of a prize drawn pursuant to this section.

L.1970,c.13,s.13; amended 1998, c.103.



Section 5:9-13.1 - Initiation Of Data Exchange; Prohibition On Assignments, Certain.

5:9-13.1 Initiation of data exchange; prohibition on assignments, certain.
1. a. The Director of the Division of the State Lottery in the Department of the Treasury and the Director of the Division of Family Development in the Department of Human Services shall initiate an ongoing data exchange in the Office of Telecommunications and Information Systems in the Department of the Treasury before a payment is made of a State lottery prize in excess of $600.

b.A delinquent Title IV-D obligor who is an annuity award winner shall be prohibited from assigning the annuity award.

L.1991,c.384,s.1; amended 1995, c.333; 1998, c.1, s.32.



Section 5:9-13.2 - Provision Of Child Support Arrears And Public Assistance Overpayment Lists.

5:9-13.2 Provision of child support arrears and public assistance overpayment lists.
2.The Commissioner of Human Services shall periodically supply the Office of Telecommunications and Information Systems with a list of:

a.those individuals in arrears of a court ordered child support obligation; and

b.those former recipients of Aid to Families with Dependent Children, pursuant to P.L.1959, c.86 (C.44:10-1 et seq.) or Work First New Jersey, pursuant to P.L.1997, c.38 (C.44:10-55 et seq.), food stamp benefits issued pursuant to Pub.L. 95-113, Title XIII (7 U.S.C. s.2011 et seq.), or low-income home energy assistance benefits issued pursuant to Pub.L. 97-35, Title XXVI (42 U.S.C. s.8621 et seq.) who incurred an overpayment which has not been repaid.

L.1991,c.384,s.2; amended 1998, c.1, s.33.



Section 5:9-13.3 - Provision Of List Of Prize Winners

5:9-13.3. Provision of list of prize winners
3. The Director of the Division of the State Lottery shall promptly provide the Office of Telecommunications and Information Systems with a prize winners list, which shall include the prize claimant's name, address and social security number and the amount of the pending payment.

L.1991,c.384,s.3.



Section 5:9-13.4 - Cross Check Of Social Security Numbers With Lottery List.

5:9-13.4 Cross check of social security numbers with lottery list.
4.The Office of Telecommunications and Information Systems shall cross check the lottery list with the data supplied by the Commissioner of Human Services for a social security number match. If a match is made, the Office of Telecommunications and Information Systems shall notify the Commissioner of Human Services.

L.1991,c.384,s.4; amended 1998, c.1, s.34.



Section 5:9-13.5 - Withholding Of Certain Lottery Winnings.

5:9-13.5 Withholding of certain lottery winnings.
5.If a lottery prize claimant is in arrears of a child support order, or is a former recipient of Aid to Families with Dependent Children or Work First New Jersey, food stamp benefits or low-income home energy assistance benefits who has incurred an overpayment which has not been repaid, the Department of Human Services shall promptly notify the Department of the Treasury and the Division of the State Lottery of the claimant's name, address, social security number and amount due on an arrears child support order or the amount due on an overpayment. The Department of the Treasury shall withhold this amount from the pending lottery payment and transmit same to the Department of Human Services or the Probation Division, as the case may be, in accordance with regulations promulgated by the State Treasurer.

L.1991,c.384,s.5; amended 1998, c.1, s.35.



Section 5:9-13.6 - Lien On Lottery Proceeds.

5:9-13.6 Lien on lottery proceeds.
The county welfare agency which provided the public assistance benefits or the Probation Division, acting as agent for the child support payee, shall have a lien on the proceeds of the State lottery prize in an amount equal to the amount of child support arrearage or the amount of overpayment incurred.

The lien imposed by this act shall be enforceable in the Superior Court.

L.1991,c.384,s.6; amended 1998, c.1, s.36.



Section 5:9-13.7 - Remaining Funds Paid To Claimant

5:9-13.7. Remaining funds paid to claimant
7. Any of the claimant's lottery prize funds remaining after withholding pursuant to the lien established pursuant to this act shall be paid to the claimant in accordance with lottery procedures.

L.1991,c.384,s.7.



Section 5:9-13.8 - Rules, Regulations; Hearing; Confidentiality

5:9-13.8. Rules, regulations; hearing; confidentiality
8. The State Treasurer shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of this act including, but not limited to, regulations providing for prompt notice to any prize winner from whose award the Department of the Treasury seeks to withhold funds, of the amount to be withheld and the reason therefor and providing the prize winners with the opportunity for a hearing upon request prior to the disposition of any funds. For the purposes of this act, "prompt notice" shall mean notice within 14 days or less.

The State Treasurer shall also provide by regulation, safeguards against the disclosure or inappropriate use of any personally identifiable information regarding any person obtained pursuant to this act.

L.1991,c.384,s.8.



Section 5:9-13.9 - Implementation Costs.

5:9-13.9 Implementation costs.
9.The costs associated with or necessary for the implementation of P.L.1991, c.384 (C.5:9-13.1 et seq.) shall be borne by the Department of Human Services.

L.1991,c.384,s.9; amended 1998, c.1, s.37.



Section 5:9-13.10 - Ongoing Data Exchange On Student Assistance.

5:9-13.10 Ongoing data exchange on student assistance.

1.The Director of the Division of the State Lottery in the Department of the Treasury and the Executive Director of the Office of Student Assistance in, but not of, the Department of the Treasury shall initiate an ongoing data exchange in the Office of Telecommunications and Information Systems in the Department of the Treasury before a payment is made of a State lottery prize in excess of $1,000.

L.1997,c.306,s.1.



Section 5:9-13.11 - List Of Individuals In Default Of Student Loan.

5:9-13.11 List of individuals in default of student loan.

2.The Executive Director of the Office of Student Assistance shall periodically supply the Office of Telecommunications and Information Systems with a list of those individuals in default of student loan repayments to the Office of Student Assistance.

L.1997,c.306,s.2.



Section 5:9-13.12 - Provision Of List Of Lottery Prize Winners.

5:9-13.12 Provision of list of lottery prize winners.

3.The Director of the Division of the State Lottery shall promptly provide the Office of Telecommunications and Information Systems with a prize winners list, which shall include the prize claimant's name, address and social security number and the amount of the pending payment.

L.1997,c.306,s.3.



Section 5:9-13.13 - Cross-checking Of Lottery List.

5:9-13.13 Cross-checking of lottery list.

4.The Office of Telecommunications and Information Systems shall cross check the lottery list with the data supplied by the Executive Director of the Office of Student Assistance for a social security number match. If a match is made, the Office of Telecommunications and Information Systems shall notify the Office of Student Assistance.

L.1997,c.306,s.4.



Section 5:9-13.14 - Notification; Withholding Of Lottery Prize.

5:9-13.14 Notification; withholding of lottery prize.

5.If a lottery prize claimant is on the list of individuals in default of a student loan as reported pursuant to section 2 of P.L.1997, c.306 (C.5:9-13.11), the Office of Student Assistance shall promptly notify the Department of the Treasury and the Division of the State Lottery of the claimant's name, address, social security number and the outstanding amount of the student loan. The Department of the Treasury shall withhold this amount from the pending lottery payment and transmit same to the Office of Student Assistance after withholding any appropriate amounts for State or federal income taxes or for such other withholdings as may be required under State or federal law . If the amount of the student loan outstanding is greater than the amount available from the lottery payment, the entire amount available shall be transmitted to the Office of Student Assistance.

L.1997,c.306,s.5.



Section 5:9-13.15 - Payment Of Remainder Of Prize To Claimant.

5:9-13.15 Payment of remainder of prize to claimant.

6.Any of the claimant's lottery prize funds remaining after withholding pursuant to section 5 of P.L.1997, c.306 (C.5:9-13.14) shall be paid to the claimant in accordance with lottery procedures.

L.1997,c.306,s.6.



Section 5:9-13.16 - Rules, Regulations, Safeguards Against Disclosure, Inappropriate Use Of Information.

5:9-13.16 Rules, regulations, safeguards against disclosure, inappropriate use of information.

7.The State Treasurer, in consultation with the Office of Student Assistance, shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of this act including, but not limited to, regulations providing for prompt notice to any prize winner from whose award the Department of the Treasury seeks to withhold funds, of the amount to be withheld and the reason therefor and providing the prize winners with the opportunity for a hearing upon request prior to the disposition of any funds. For the purposes of this act, "prompt notice" shall mean notice within 14 days or less.

The State Treasurer shall also provide by regulation, safeguards against the disclosure or inappropriate use of any personally identifiable information regarding any person obtained pursuant to this act.

L.1997,c.306,s.7.



Section 5:9-13.17 - Offset Of Certain Lottery Prizes Required For Payment Of Certain Debts To State Agencies.

5:9-13.17 Offset of certain lottery prizes required for payment of certain debts to State agencies.

1. a. Whenever any claimant of a lottery prize greater than $600 is indebted to any agency or institution of State Government, including, but not limited to the Victims of Crime Compensation Agency for the portion of an assessment ordered pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1) for deposit in the Victims of Crime Compensation Agency Account or restitution ordered to be paid to the agency pursuant to N.J.S.2C:44-2 for deposit in the Victims of Crime Compensation Agency Account, or for child support under Title IV-A, Title IV-D, or Title IV-E of the federal Social Security Act (42 U.S.C. s.601 et seq.), or other indebtedness in accordance with section 1 of P.L.1995, c.290 (C.2A:17-56.11b) the Department of the Treasury shall apply or cause to be applied to the lottery prize as much as is necessary to satisfy the indebtedness. Child support indebtedness shall take precedence over all other indebtedness. The Department of the Treasury shall retain a percentage of the proceeds of any collection setoff as shall be necessary to provide for any expenses of the collection effort.

b.A State department or agency which is owed a debt shall notify the Department of the Treasury of the existence of the debt and shall request that the Department of the Treasury execute a setoff as provided for in this section.

L.2007, c.106, s.1.



Section 5:9-13.18 - Regulations.

5:9-13.18 Regulations.

2.The Department of the Treasury shall promulgate regulations concerning the procedures and methods to be employed by all agencies and institutions in the executive branch in the collection or the setting off of delinquent accounts. The regulations shall be consistent with all federal requirements or limitations regarding any information utilized in any collection or setoff, and shall in addition provide for due notice to the debtor and opportunity for a hearing upon request prior to any setoff and safeguards against the disclosure or inappropriate use of any personally identifiable information regarding the debtor obtained or maintained pursuant to this act.

L.2007, c.106, s.2.



Section 5:9-14 - Sale Above Fixed Price; Unlicensed Sales; Gifts

5:9-14. Sale above fixed price; unlicensed sales; gifts
No person shall sell a ticket or share at a price greater than that fixed by rule or regulation of the commission. No person other than a licensed lottery sales agent shall sell lottery tickets or shares, except that nothing in this section shall be construed to prevent any person from giving lottery tickets or shares to another as a gift.

Any person convicted of violating this section shall be guilty of a misdemeanor.

L.1970, c. 13, s. 14, eff. Feb. 16, 1970.



Section 5:9-14.1 - State Lottery Ticket; False Or Fraudulent Making, Forgery, Alteration Or Counterfeiting

5:9-14.1. State lottery ticket; false or fraudulent making, forgery, alteration or counterfeiting
Any person who falsely or fraudulently makes, forges, alters or counterfeits, or causes or procures to be made, forged, altered or counterfeited, any New Jersey State Lottery ticket, or any part thereof, prepared and prescribed by the Director of the Division of the State Lottery or by the State Lottery Commission under the authority of the act to which this act is a supplement, or who knowingly and willfully utters, publishes, passes or tenders as true, any such forged, altered or counterfeited New Jersey State Lottery ticket shall be guilty of a misdemeanor. If any person with intent to defraud secures, manufactures or causes to be secured or manufactured, or has in his possession any counterfeit New Jersey State Lottery ticket or device, he shall be guilty of a misdemeanor.

L.1973, c. 173, s. 1, eff. June 7, 1973.



Section 5:9-14.2 - Fraudulent Use Of Ssn To Collect Lottery Winnings, Fourth Degree Crime.

5:9-14.2 Fraudulent use of SSN to collect lottery winnings, fourth degree crime.
1.Any person who fraudulently uses a social security number that is not that person's social security number to collect lottery winnings to evade detection for the purposes of section 1 of P.L.2007, c.106 (C.5:9-13.17), or any other law requiring an offset of indebtedness or liability against lottery winnings, shall be guilty of a crime of the fourth degree. Nothing in this section shall be deemed to limit the authority or discretion of the State to charge or prosecute any person for theft under N.J.S.2C:20-3, theft by deception under N.J.S.2C:20-4, or for any other offense.

L.2015, c.259, s.1.



Section 5:9-15 - Sales To Person Under Eighteen Years; Gifts

5:9-15. Sales to person under eighteen years; gifts
No ticket or share shall be sold to any person under the age of 18, but this shall not be deemed to prohibit the purchase of a ticket or share for the purpose of making a gift by a person 18 years of age or older to a person less than that age. Any licensee who knowingly sells or offers to sell a lottery ticket or share to any person under the age of 18 is a disorderly person.

L.1970, c. 13, s. 15, eff. Feb. 16, 1970.



Section 5:9-16 - Persons Prohibited From Purchasing Tickets Or Shares

5:9-16. Persons prohibited from purchasing tickets or shares
No ticket or share shall be purchased by, and no prize shall be paid to any of the following persons: any officer or employee of the division or to any spouse, child, brother, sister or parent residing as a member of the same household in the principal place of abode of any of the foregoing persons.

L.1970, c. 13, s. 16, eff. Feb. 16, 1970.



Section 5:9-17 - Unclaimed Prize Money

5:9-17. Unclaimed prize money
Unclaimed prize money for the prize on a winning ticket or share shall be retained by the director for the person entitled thereto for 1 year after the drawing in which the prize was won. If no claim is made for said money within such year, the prize money shall be allocated to State institutions and State aid for education in the same manner as lottery revenues are allocated for such purposes under this act.

L.1970, c. 13, s. 17, eff. Feb. 16, 1970.



Section 5:9-18 - Deposit Of Receipts; Reports

5:9-18. Deposit of receipts; reports
The director may, in his discretion, require any or all lottery sales agents to deposit to the credit of the State Lottery Fund in banks, designated by the State Treasurer all moneys received by such agents from the sale of lottery tickets or shares, less the amount, if any, retained as compensation for the sale of the tickets or shares, and to file with the director or his designated agents reports of their receipts and transactions in the sale of lottery tickets in such form and containing such information as he may require. The director may make such arrangements for any person, including a bank, to perform such functions, activities or services in connection with the operation of the lottery as he may deem advisable pursuant to this act and the rules and regulations of the commission, and such functions, activities or services shall constitute lawful functions, activities and services of such person.

L.1970, c. 13, s. 18, eff. Feb. 16, 1970.



Section 5:9-19 - Other Laws; Applicability

5:9-19. Other laws; applicability
No other law providing any penalty or disability for the sale of lottery tickets or any acts done in connection with a lottery shall apply to the sale of tickets or shares performed pursuant to this act.

L.1970, c. 13, s. 19, eff. Feb. 16, 1970.



Section 5:9-20 - Persons Under Eighteen Years; Payment Of Prizes

5:9-20. Persons under eighteen years; payment of prizes
If the person entitled to a prize or any winning ticket is under the age of 18 years, and such prize is less than $5,000.00, the director may direct payment of the prize by delivery to an adult member of the minor's family or a guardian of the minor of a check or draft payable to the order of such minor. If the person entitled to a prize or any winning ticket is under the age of 18 years, and such prize is $5,000.00 or more, the director may direct payment to such minor by depositing the amount of the prize in any bank to the credit of an adult member of the minor's family or a guardian of the minor as custodian for such minor. The person so named as custodian shall have the same duties and powers as a person designated as a custodian in a manner prescribed by the "New Jersey Uniform Gifts to Minors Act," P.L.1963, chapter 177 (C. 46:38-13 et seq.) and for the purposes of this section the terms "adult member of a minor's family," "guardian of a minor" and "bank" shall have the same meaning as in said act. The director shall be discharged of all further liability upon payment of a prize to a minor pursuant to this section.

L.1970, c. 13, s. 20, eff. Feb. 16, 1970.



Section 5:9-21 - State Lottery Fund; Creation

5:9-21. State lottery fund; creation
There is hereby created and established in the Department of the Treasury a separate fund, to be known as the "State Lottery Fund," to be deposited in such depositories as the State Treasurer may select. Such fund shall consist of all revenues received from the sale of lottery tickets or shares, and all other moneys credited or transferred thereto from any other fund or source pursuant to law.

L.1970, c. 13, s. 21, eff. Feb. 16, 1970.



Section 5:9-22 - State Lottery Fund; Appropriation Of Moneys; Report; Publication

5:9-22. State lottery fund; appropriation of moneys; report; publication
The moneys in said State Lottery Fund shall be appropriated only (a) for the payment of prizes to the holders of winning lottery tickets or shares, (b) for the expenses of the division in its operation of the lottery, (c) for State institutions and State aid for education as shall be provided by law, and (d) for the repayment to the general treasury of the amount appropriated to the fund pursuant to section 23 of this act. On or about March 15 and September 15 of each year, the State Treasurer shall publish in at least 10 newspapers circulating generally in the State a report accounting for the total revenues received in the State Lottery Fund and the specific amounts of money appropriated therefrom for specific expenditures during the preceding six months ending December 31 and June 30.

L.1970, c. 13, s. 22, eff. Feb. 16, 1970. Amended by L.1984, c. 136, s. 1, eff. Jan. 1, 1985.



Section 5:9-22.1 - Eligibility For Lottery Proceeds

5:9-22.1. Eligibility for lottery proceeds
1. For the purposes of P.L.1970, c.13 (C.5:9-1 et seq.), any program of education approved by the Department of Education or by institutions of higher education licensed by the Commission on Higher Education which is intended, in whole or in part, to serve citizens of this State of the age of 65 years or over, shall be considered eligible for State aid from the net proceeds of any State lottery, as shall be provided by law.

L.1987,c.222,s.1; amended 1994,c.48,s.295.



Section 5:9-22.2 - State Aid For Higher Education Facilities Trust Fund

5:9-22.2. State aid for higher education facilities trust fund
10. For the purposes of P.L.1970, c.13 (C.5:9-1 et seq.), any trust fund established to provide grants to New Jersey's public and private institutions of higher education for the construction, reconstruction, development, extension, and improvement of instructional, laboratory, communication, and research facilities shall be considered eligible for State aid from the net proceeds of any State lottery, as shall be provided by law.

L.1993,c.375,s.10.



Section 5:9-22.3 - County Juvenile Offender Rehabilitation Programs Eligible For State Aid

5:9-22.3 County juvenile offender rehabilitation programs eligible for State aid
10. For the purposes of P.L.1970, c.13 (C.5:9-1 et seq.), a juvenile offender rehabilitation program established and maintained pursuant to the provisions of P.L.1997, c.81 (C.30:8-61 et al.) shall be considered an education program eligible for State aid , to the extent permitted by law, from the net proceeds of any State lottery; provided, however, no such program, regardless of whether that program is established and maintained by one county or by two or more counties, shall receive in any fiscal year an amount of State aid under the provisions of this section more than either the actual cost of the program or $1,000,000, whichever is less.

L.1997,c.81, s.10.



Section 5:9-22.4 - Higher Education Capital Improvement, Eligibility For State Aid Through Lottery Proceeds.

5:9-22.4 Higher education capital improvement, eligibility for State aid through lottery proceeds.

9.For the purposes of P.L.1970, c.13 (C.5:9-1 et seq.), any capital improvement fund established to provide grants to New Jersey's four-year public and private institutions of higher education for the renewal, renovation, improvement, expansion, construction, and reconstruction of facilities and technology infrastructure shall be considered eligible for State aid from the net proceeds of the State lottery, as shall be provided by law.

L.1999,c.217,s.9.



Section 5:9-23 - Emergency Transportation Tax Act; Prizes Exempt

5:9-23. Emergency Transportation Tax Act; prizes exempt
The prizes received pursuant to the provisions of this act shall be exempt from the "Emergency Transportation Tax Act" (P.L.1961, c. 32).

L.1970, c. 13, s. 24, eff. Feb. 16, 1970.



Section 5:9-24 - Annual Post-audit

5:9-24. Annual post-audit
The State Auditor shall conduct an annual post-audit of all accounts and transactions of the division and such other special post-audits as he may be directed to conduct pursuant to chapter 24 of Title 52 of the Revised Statutes.

L.1970, c. 13, s. 25, eff. Feb. 16, 1970.



Section 5:9-25 - Severability

5:9-25. Severability
If any clause, sentence, paragraph, subdivision, section, provision or other portion of this act or the application thereof to any person or circumstances is held to be invalid, such holding shall not affect, impair or invalidate the remainder of this act or the application of such portion held invalid to any other person or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, provision or other portion thereof directly involved in such holding or to the person and circumstances therein involved. If any provision of this act is inconsistent with, in conflict with, or contrary to any other provision of law, such provision of this act shall prevail over such other provision and such other provision shall be deemed to have been amended, superseded or repealed to the extent of such inconsistency, conflict and contrariety.

L.1970, c. 13, s. 26, eff. Feb. 16, 1970.



Section 5:10-1 - Short Title

5:10-1. Short title
This act shall be known as, and may be cited as, the "New Jersey Sports and Exposition Authority Law."

L.1971, c. 137, s. 1, eff. May 10, 1971.



Section 5:10-2 - Declaration Of Policy

5:10-2. Declaration of policy
The Legislature hereby finds and declares that the general welfare, health and prosperity of the people of the State will be promoted by the holding of athletic contests, horse racing and other spectator sporting events and of trade shows and other expositions in the State; that in order to induce professional athletic teams, particularly major league football and baseball teams, to locate their franchises in the State, it is necessary to provide stadiums and related facilities for the use of such teams, in addition to the facilities for horse racing and other spectator sporting events and to undertake the projects herein described; that such projects would provide needed recreation, forums and expositions for the public.

It is hereby further found and declared that additional facilities are needed in the State to accommodate trade shows and other expositions in order to promote industry and development in the State and provide a forum for public events.

The Legislature further finds and declares that the location of a sports and exposition complex in the Hackensack meadowlands would stimulate the needed development of said meadowlands.

The Legislature has determined that to provide for the projects, including the establishment and operation of the needed stadiums and other facilities for the holding of such spectator sports, expositions and other public events and uses, a corporate agency of the State shall be created with the necessary powers to accomplish these purposes.

The Legislature further finds that the authority and powers conferred under this act and the expenditure of public moneys pursuant thereto constitute a serving of a valid public purpose and that the enactment of the provisions hereinafter set forth is in the public interest and is hereby so declared to be such as a matter of express legislative determination.

L.1971, c. 137, s. 2, eff. May 10, 1971. Amended by L.1984, c. 215, s. 1, eff. Dec. 18, 1984, operative Jan. 7, 1985.



Section 5:10-3 - Definitions.

5:10-3 Definitions.

3.The following words or terms as used in this act shall have the following meaning unless a different meaning clearly appears from the context:

a."Act" means this New Jersey Sports and Exposition Authority Law.

b."Authority" means the New Jersey Sports and Exposition Authority created by section 4 of the act.

c."Bonds" means bonds issued by the authority pursuant to the act.

d."Meadowlands complex" means the sports and exposition project authorized by paragraph (1) of subsection a. of section 6 of the act.

e."Notes" means notes issued by the authority pursuant to the act.

f."Projects" means and includes any project which the authority is authorized to undertake pursuant to subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6).

g."State" means the State of New Jersey.

h."Hackensack meadowlands" means the Hackensack Meadowlands District as delineated in P.L.1968, c.404, s.4 (C.13:17-4).

i."Meadowlands Commission" means the Hackensack Meadowlands Development Commission created by P.L.1968, c.404.

j."Racing Commission" means the New Jersey Racing Commission created by P.L.1940, c.17.

k."Credit agreement" as used herein includes loan agreement, revolving credit agreement, agreement establishing a line of credit, letter of credit, reimbursement agreement, interest exchange agreement, insurance contract, surety bond, commitment to purchase bonds, purchase or sale agreements, or commitments or other contracts or agreements authorized and approved by the authority in connection with the authorization, issuance, security, or payment of bonds.

l."Luxury tax" means the tax levied and collected by the city of Atlantic City, county of Atlantic, pursuant to P.L.1947, c.71 (C.40:48-8.15 et seq.).

m."Atlantic City convention center project" means the project authorized by paragraph 9 of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6).

n."Wildwood convention center facility" means the project authorized by paragraph (12) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6).

o."Tourism related tax" means the tax levied and collected pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.) for the tourism improvement and development district which includes the Wildwood convention center facility.

L.1971,c.137,s.3; amended 1984, c.215, s.2; 1991, c.375, s.1; 1997, c.273, s.19.



Section 5:10-4 - "New Jersey Sports And Exposition Authority."

5:10-4 "New Jersey Sports and Exposition Authority."

4. a. There is hereby established in the Department of State a public body corporate and politic, with corporate succession, to be known as the "New Jersey Sports and Exposition Authority." The authority is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by P.L.1971, c.137 (C.5:10-1 et seq.) shall be deemed and held to be an essential governmental function of the State and the application of the revenue derived from the projects to the purposes provided in P.L.1971, c.137 (C.5:10-1 et seq.) shall be deemed and held to be applied in support of government.

b.The authority shall consist of the State Treasurer, the President of the New Jersey Sports and Exposition Authority, and a member of the Hackensack Meadowlands Municipal Committee established by the "Hackensack Meadowlands Redevelopment Act," P.L.1968, c.404 (C.13:17-1 et seq.), to be appointed by the Governor, who shall be members ex officio, 11 members appointed by the Governor with the advice and consent of the Senate, one member appointed by the President of the Senate and one member appointed by the Speaker of the General Assembly, for terms of four years. Each member shall hold office for the term of the member's appointment and until the member's successor shall have been appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c.Each appointed member may be removed from office by the Governor, for cause, after a public hearing, and may be suspended by the Governor pending the completion of such hearing. Each member before entering upon the member's duties shall take and subscribe an oath to perform the duties of the member's office faithfully, impartially and justly to the best of the member's ability. A record of such oaths shall be filed in the office of the Secretary of State.

d.The chair shall be appointed by the Governor from the members of the authority other than ex officio members, and the members of the authority shall elect one of their number as vice chair thereof. The authority shall elect a secretary and a treasurer, who need not be members, and the same person may be elected to serve both as secretary and treasurer. The powers of the authority shall be vested in the members thereof in office from time to time and nine members of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of at least eight members of the authority. No vacancy in the membership of the authority shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the authority.

e.Each member and the treasurer of the authority shall execute a bond to be conditioned upon the faithful performance of the duties of such member or treasurer, as the case may be, in such form and amount as may be prescribed by the Director of the Division of Budget and Accounting in the Department of the Treasury. Such bonds shall be filed in the office of the Secretary of State. At all times thereafter the members and treasurer of the authority shall maintain such bonds in full force and effect. All costs of such bonds shall be borne by the authority.

f.The members of the authority shall serve without compensation, but the authority shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no officer or employee of the State shall be deemed to have forfeited or shall forfeit the officer's or employee's office or employment or any benefits or emoluments thereof by reason of the officer's or employee's acceptance of the office of ex officio member of the authority or the officer's or employee's services therein.

g.Each ex officio member of the authority may designate an officer or employee of the member's department or agency to represent the member at meetings of the authority, and each such designee may lawfully vote and otherwise act on behalf of the member for whom the designee is constituted. Any such designation shall be in writing delivered to the authority and shall continue in effect until revoked or amended by writing delivered to the authority.

h.The authority may be dissolved by act of the Legislature on condition that the authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the authority all property, funds and assets thereof shall be vested in the State.

i.A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the authority shall have force or effect until 15 days after such copy of the minutes shall have been so delivered unless during such 15-day period the Governor shall approve the same, in which case such action shall become effective upon such approval. If, in said 15-day period, the Governor returns such copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting, such action shall be null and void and of no effect. The powers conferred in this subsection i. upon the Governor shall be exercised with due regard for the rights of the holders of bonds and notes of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection i. shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at anytime made or entered into by or on behalf of the authority with respect to its bonds or notes or for the benefit, protection or security of the holders thereof.

L.1971, c.137, s.4; amended 1978, c.1, s.13; 1981, c.335, s.1; 1985, c.500, s.1; 1991, c.375, s.2; 2001, c.456; 2004, c.116, s.13; 2012, c.15, s.2; 2015, c.19, s.86.



Section 5:10-4.1 - New Jersey Sports And Exposition Authority Transferred To The Department Of State.

5:10-4.1 New Jersey Sports and Exposition Authority transferred to the Department of State.

1.The New Jersey Sports and Exposition Authority, established as a public body corporate and politic in the Department of Community Affairs pursuant to section 4 of P.L.1971, c.137 (C.5:10-4), together with its functions, powers and duties, is transferred as a public body corporate and politic to the Department of State. The transfer made pursuant to this section shall be made in accordance with the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.2012, c.15, s.1.



Section 5:10-5 - Powers Of Authority.

5:10-5 Powers of authority.

5.Except as otherwise limited by the act, the authority shall have power:

a.To sue and be sued;

b.To have an official seal and alter the same at pleasure;

c.To make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

d.To maintain an office at such place or places within the State as it may determine;

e.To acquire, hold, use and dispose of its income, revenues, funds and moneys;

f.To acquire, lease as lessee or lessor, rent, lease, hold, use and dispose of real or personal property for its purposes;

g.To borrow money and to issue its negotiable bonds or notes and to secure the same by a mortgage on its property or any part thereof, and to enter into any credit agreement, and otherwise to provide for and secure the payment of its bonds and notes and to provide for the rights of the holders thereof;

h.To make and enter into all contracts, leases, and agreements for the use or occupancy of its projects or any part thereof or which are necessary or incidental to the performance of its duties and the exercise of its powers under the act;

i.To make surveys, maps, plans for, and estimates of the cost of its projects;

j.To establish, acquire, construct, lease the right to construct, rehabilitate, repair, improve, own, operate, and maintain its projects, and let, award and enter into construction contracts, purchase orders and other contracts with respect thereto in such manner as the authority shall determine, subject only to the provisions of sections 1 through 3 of P.L.1981, c.447 (C.5:10-21.1 through 5:10-21.3) and section 3 of P.L.1987, c.318 (C.5:10-21.1a);

k.To fix and revise from time to time and charge and collect rents, tolls, fees and charges for the use, occupancy or services of its projects or any part thereof or for admission thereto, and for the grant of concessions therein and for things furnished or services rendered by the authority;

l.To establish and enforce rules and regulations for the use or operation of its projects or the conduct of its activities, and provide for the policing and the security of its projects;

m.To acquire in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or, except with respect to the State, by the exercise of the power of eminent domain, any land and other property, including land under water, meadowlands, and riparian rights, which it may determine is reasonably necessary for any of its projects or for the relocation or reconstruction of any highway by the authority and any and all rights, title and interest in such land and other property, including public lands, reservations, highways or parkways, owned by or in which the State or any county, city, borough, town, township, village, public corporation, or other political subdivision of the State has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon or the benefit of restrictions upon abutting property, to preserve and protect any project, except that the authority shall not have the right to exercise the power of eminent domain in connection with projects authorized under paragraphs (5), (6), and (7) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6);

n.To provide through its employees, or by the grant of one or more concessions, or in part through its employees and in part by grant of one or more concessions, for the furnishing of services and things for the accommodation of persons admitted to or using its projects or any part thereof;

o.To hold and conduct horse race meetings for stake, purse or reward and to provide and operate a parimutuel system of wagering at such meetings, but subject only to the provisions of section 7 of the act;

p.To acquire, construct, operate, maintain, improve, and make capital contributions to others for transportation and other facilities, services and accommodations for the public's use of its projects and to lease or otherwise contract for the operation thereof;

q.Subject to any agreement with bondholders or noteholders, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds or notes, in such obligations, securities and other investments as the authority shall deem prudent;

r.To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from the State or any agency, instrumentality or political subdivision thereof, or from any other source and to comply, subject to the provisions of the act, with the terms and conditions thereof;

s.Subject to any agreements with bondholders or noteholders, to purchase bonds or notes of the authority out of any funds or money of the authority available therefor, and to hold, cancel or resell such bonds or notes;

t.To appoint and employ a president, who shall be the chief executive officer, and such additional officers, who need not be members of the authority, and accountants, attorneys, financial advisors or experts and all such other or different officers, agents and employees as it may require and to determine their qualifications, terms of office, duties and compensation, all without regard to the provisions of Title 11A of the New Jersey Statutes;

u.To do and perform any acts and things authorized by the act, under, through, or by means of its officers, agents or employees or by contract with any person, firm or corporation;

v.To procure insurance against any losses in connection with its property, operations or assets, in such amounts and from such insurers as it deems desirable;

w.To do any and all things, including, but not limited to, the creation or formation of profit or not-for-profit corporations, necessary or convenient to carry out its purposes and exercise the powers given and granted in the act;

x.To determine the location, type and character of a project or any part thereof and all other matters in connection with all or any part of a project, notwithstanding any land use plan, zoning regulation, building code or similar regulation heretofore or hereafter adopted by the State, any municipality, county, public body politic and corporate, or any other political subdivision of the State, except that all projects constructed after the effective date of this 1987 amendatory and supplementary act shall conform to the Barrier-Free Sub-Code promulgated as part of the State Uniform Construction Code pursuant to P.L.1975, c.217 (C.52:27D-119 et seq.) and further excepted that the authority shall consult with the Meadowlands Commission before making any determination as to the location, type and character of any project under the jurisdiction of the Meadowlands Commission;

y.To provide, with or without charge as it deems appropriate, through or by means of its officers, agents or employees, advisory, consulting, management or operating services to any political subdivision of the State, or any agency or instrumentality of the State or of any political subdivision of the State, with regard to a stadium, arena, concert hall or other sports or entertainment facility in operation as of January 1, 2004 and owned or operated by such entity as of January 1, 2004; and

z.To consult, collaborate, and work in partnership with the Division of Travel and Tourism and the Motion Picture and Television Development Commission to coordinate economic development and promotional and marketing efforts related to tourism, entertainment, sports, and related activities and to assist the division and the Commission in fulfilling their respective duties and responsibilities as prescribed by law.

L.1971, c.137, s.5; amended 1978, c.1, s.15; 1984, c.215, s.3; 1985, c.500, s.2; 1987, c.318, s.1; 2004, c.116, s.14; 2012, c.15, s.3; 2015, c.19, s.87.



Section 5:10-5.1 - Annual Operating Budget Submission To State; Recordation In Minutes

5:10-5.1. Annual operating budget submission to State; recordation in minutes
13. In accordance with procedures which shall be established by the State Treasurer and the authority, the proposed annual operating budget of the authority and the capital budgets for all projects of the authority, and any amendments thereto, shall be submitted to the State Treasurer and the Joint Budget Oversight Committee of the Legislature prior to submission to the members of the authority so as to provide the State Treasurer and the Joint Budget Oversight Committee adequate time to provide comments with respect thereto.

The annual operating budget of the authority and the capital budgets for all projects of the authority, and any amendments thereto shall be adopted as part of, and recorded in the full text of, the minutes of the authority.

L.1991,c.375,s.13.



Section 5:10-5.2 - Audit Contract

5:10-5.2. Audit contract
15. The State Treasurer, in consultation with the State Auditor and the New Jersey Sports and Exposition Authority, shall enter into a contract with a person qualified to conduct an independent operations and financial audit of the authority and may prescribe any supporting documentation to be provided under the terms of the contract. The contract shall require that recommendations be made regarding a reasonable operations and maintenance budget. Copies of the audit shall be submitted to the authority, the State Treasurer and the Joint Budget Oversight Committee of the Legislature.

L.1991,c.375,s.15.



Section 5:10-6 - Authority Projects.

5:10-6 Authority projects.

6. a. The authority, pursuant to the provisions of P.L.1971, c.137 (C.5:10-1 et seq.), is hereby authorized and empowered, either alone or in conjunction with others, and provided that, in the case of an arrangement with respect to any of the projects set forth in this section which shall be in conjunction with others, the authority shall have sufficient right and power to carry out the public purposes set forth in P.L.1971, c.137 (C.5:10-1 et seq.):

(1)To establish, develop, construct, operate, acquire, own, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly through lessees, licensees or agents, a project to be located in the Hackensack meadowlands upon a site not to exceed 750 acres and upon a site or sites outside of that acreage, but either immediately contiguous thereto or immediately across any public road which borders that acreage, consisting of one or more stadiums, coliseums, arenas, pavilions, stands, field houses, playing fields, recreation centers, courts, gymnasiums, clubhouses, a racetrack for the holding of horse race meetings, and other buildings, structures, facilities, properties and appurtenances related to, incidental to, necessary for, or complementary to a complex suitable for the holding of athletic contests or other sporting events, or trade shows, exhibitions, spectacles, public meetings, entertainment events or other expositions, including, but not limited to, driveways, roads, approaches, parking areas, parks, recreation areas, lodging facilities, vending facilities, restaurants, transportation structures, systems and facilities, and equipment, furnishings, and all other structures and appurtenant facilities, related to, incidental to, necessary for, or complementary to the purposes of that project or any facility thereof.

(2)To establish, develop, construct, acquire, lease or own, operate, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly through lessees, licensees or agents, a project, at a site within the State of New Jersey, consisting of a baseball stadium and other buildings, structures, facilities, properties and appurtenances related thereto, or incidental to, necessary for, or complementary to a complex suitable for the holding of professional baseball games and other athletic contests or sporting events, or trade shows, exhibitions, spectacles, public meetings, entertainment events or other expositions, such project to include driveways, roads, approaches, parking areas, parks, recreation areas, vending facilities, restaurants, transportation structures, systems and facilities, and equipment, furnishings and all other structures and appurtenant facilities related to, incidental to, necessary for, or complementary to the purposes of that project or any facility thereof.

(3)To establish, develop, construct, acquire, lease or own, operate, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly through lessees, licensees or agents, projects located within the State of New Jersey, consisting of aquariums and the buildings, structures, facilities, properties and appurtenances related thereto, or incidental to, necessary for, or complementary to those aquariums, such project to include driveways, roads, approaches, parking areas, parks, recreation areas, vending facilities, restaurants, transportation structures, systems and facilities, and equipment, furnishings and all other structures and appurtenant facilities related to, incidental to, necessary for, or complementary to the purposes of that project or any facility thereof. To provide for a project authorized under this paragraph:

(a)(Deleted by amendment, P.L.1988, c.172.)

(b)With regard to an aquarium project located outside of the meadowlands complex, the authority is authorized to enter into agreements with the State Treasurer providing for the acquisition and construction of an aquarium by the authority, including the land necessary for the aquarium, and the costs thereof, ownership of the aquarium and its land which shall be conveyed to the State upon completion, and the operation by the authority of the aquarium pursuant to a lease or other agreement with the State containing such terms and conditions as the State Treasurer may establish prior to the acquisition and construction by the authority of the aquarium and the disbursements of funds therefor. The State Treasurer is authorized to enter into a lease or other agreement to effectuate the provisions of this subparagraph.

(c)With regard to an aquarium project located within the meadowlands complex, the authority is authorized to enter into such agreements as it determines are necessary for the construction of the aquarium, including agreements providing for the acquisition of any land that may be necessary, for the ownership and for payment of costs of the aquarium, and for the operation thereof.

(4)To establish, develop, construct, acquire, own, operate, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly through lessees, licensees or agents, a project consisting of an exposition or entertainment center or hotel or office complex, including any buildings, structures, properties and appurtenances related thereto, incidental thereto, necessary therefor, or complementary thereto, such project to include driveways, roads, approaches, parking areas, parks, recreation areas, vending facilities, restaurants, transportation structures, systems, and equipment, furnishings and all other structures and appurtenances related to, incidental to, necessary for, or complementary to, the purposes of that project. A project authorized under this paragraph may be located within, immediately contiguous to, or immediately across any public road which borders the site of any other project of the authority, except the site of a racetrack authorized by paragraph (5) of this subsection and acquired by the authority prior to 1986.

(5)To establish, develop, construct, acquire, own, operate, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly through lessees, licensees or agents, projects consisting of (a) racetrack facilities located within the State of New Jersey, but outside of the meadowlands complex, (b) their contiguous properties, and (c) their auxiliary facilities, including, without limitation, pavilions, stands, field houses, clubhouses, training tracks for horses, racetracks for the holding of horse race meetings, fairgrounds, other exposition facilities, and other buildings, structures, facilities, properties and appurtenances related to, incidental to, necessary for, or complementary to a complex suitable for the holding of horse race meetings, other sporting events, or trade shows, exhibitions, spectacles, public meetings, entertainment events or other expositions, including, but not limited to, driveways, roads, approaches, parking areas, parks, recreation areas, lodging facilities, vending facilities, restaurants, transportation structures, systems and facilities, equipment, furnishings, and all other structures and appurtenant facilities related to, incidental to, necessary for, or complementary to the purposes of any of those projects or any facility thereof.

Notwithstanding any law to the contrary, the acquisition of any existing racetrack facility in and licensed by the State of New Jersey shall be permitted on the condition that payments equivalent to all municipal, school board and county taxes due to each entity shall be paid by the authority to the extent and in accordance with the same payment schedule as taxes would have been paid each year, as though the racetrack facility remained in private ownership. In the event the authority conveys lands or other parts of the racetrack facility to others, the authority shall receive a reduction of such payments commensurate with the amount required to be paid by the subsequent owner of the lands and improvements disposed of by the authority. In addition, the authority shall be responsible for paying all existing local franchise fees, license and parking tax fees in effect at the time of the acquisition.

(6)To establish, develop, acquire, own, operate, manage, promote and otherwise effectuate, in whole or in part, either directly or indirectly through lessees, licensees or agents, projects consisting of events, expositions, teams, team franchises or membership in professional sports leagues.

(7) To establish, develop, construct, acquire, own, operate, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly through lessees, licensees or agents, projects consisting of facilities, at a site or sites within the State of New Jersey and either within or without the meadowlands complex, that are related to, incidental to, necessary for, or complementary to the accomplishment or purpose of any project of the authority authorized by this section, including any buildings, structures, properties and appurtenances related thereto, incidental thereto, necessary therefor, or complementary thereto, such projects to include driveways, roads, approaches, parking areas, parks, recreation areas, off-track and account wagering systems and facilities or any interest therein, vending facilities, restaurants, transportation structures, systems, and equipment, furnishings and all other structures and appurtenances related to, incidental to, necessary for, or complementary to the purposes of those projects.

(8)To establish, develop, acquire, construct, reconstruct, improve and otherwise effectuate for transfer to, and for use and operation by, Rutgers, the State University, either directly or indirectly through lessees, licensees or agents, facilities located or to be located on property owned, leased, or otherwise used by Rutgers, the State University, consisting of an upgraded and expanded football stadium and a new track and field, soccer and lacrosse facility and the buildings, structures, properties and appurtenances related thereto, or incidental to, necessary for, or complementary to the football stadium and track and field, soccer and lacrosse facility, such facilities to include driveways, access roads, approaches, parking areas, parks, recreation areas, vending facilities, restaurants, transportation structures, systems and equipment, furnishings and all other structures and appurtenances related or incidental to, necessary for, or complementary to the purposes of those facilities; provided however that construction shall not begin on the expansion of the seating capacity of Rutgers Stadium until the Commissioner of Transportation certifies that all funding necessary to complete the Route 18 project in Piscataway Township has been appropriated and construction has begun on the Route 18 project in Piscataway Township under the Department of Transportation's capital program.

(9)To acquire by purchase, lease or otherwise, and to develop, construct, operate, own, lease, manage, repair, reconstruct, restore, improve, enlarge or otherwise effectuate, either directly or through lessees, licensees or agents, a project which may hereinafter be referred to as either the Atlantic City convention center project or a convention center project in the city of Atlantic City, Atlantic County, consisting of the existing convention hall and a new convention hall or center, and associated parking areas and railroad terminal facilities and including the leasing of adjacent land for hotel facilities. In connection therewith, the authority is authorized to:

(a)Assume existing leasehold or other contractual obligations pertaining to any such facilities or properties or to make provision for the payment or retirement of any debts and obligations of the governmental entity operating any such convention hall or center or of any bonds or other obligations payable from and secured by a lien on or pledge of the luxury tax revenues;

(b)Make loans or payments in aid of construction with respect to infrastructure and site development for properties located in the area between the sites of the existing convention hall and a new convention center or located contiguous to or across any public road which borders the area;

(c)Convert the existing convention hall or any facilities, structures or properties thereof, or any part thereof, not disposed of by the authority, to any sports, exposition, exhibition, or entertainment use or to use as a forum for public events or meetings, or to any other use which the authority shall determine to be consistent with its operation of the Atlantic City convention center project;

(d)Transfer, as soon as practicable, its ownership interest or other rights and obligations, other than any bonds, notes, or other obligations, including any credit agreement, of the authority issued and outstanding, or then in effect, on the date of such transfer under the Luxury Tax Bond Resolution, in the Atlantic City convention center project to the Atlantic City Convention and Visitors Authority created under section 3 of P.L.1981, c.459 (C.52:27H-31), and cease any supervision of the Atlantic City Convention and Visitors Authority, to the extent permitted by the terms of the bonds, notes, leases or other financing documents, assignments, agreements or arrangements issued or entered into to finance or refinance, in whole or in part, or incurred in connection with the Atlantic City convention center project, as reasonably determined by the authority but subject to the diligence and reasonable determination provisions of paragraph (6) of subsection f. of this section.

(10)To provide a feasibility study for the use and development of the existing convention center in the city of Asbury Park, county of Monmouth and to provide a feasibility study for the construction, use and development of a convention center or recreational facility in any other municipality.

(11)To provide funding to public or private institutions of higher education in the State to establish, develop, acquire, construct, reconstruct or improve facilities located or to be located on property owned, leased, or otherwise used by an institution, consisting of sports facilities and the buildings, structures, properties and appurtenances related thereto, or incidental to, necessary for, or complementary to those sports facilities, such facilities to include driveways, access roads, approaches, parking areas, parks, recreation areas, vending facilities, restaurants, transportation structures, systems and equipment, furnishings and all other structures and appurtenances related or incidental to, necessary for, or complementary to the purposes of those facilities.

(12)To acquire by purchase, lease, or otherwise, including all right, title and interest of the Greater Wildwood Tourism Improvement Development Authority in any property, and to develop, construct, operate, own, lease, manage, repair, reconstruct, restore, improve, enlarge or otherwise effectuate, either directly or through lessees, licensees or agents, a convention center facility in the City of Wildwood, Cape May County, consisting of and including any existing and acquired buildings, structures, properties and appurtenances and including restaurants, retail businesses, access roads, approaches, parking areas, transportation structures and systems, recreation areas, equipment, furnishings, vending facilities, and all other structures and appurtenances incidental to, necessary for, or complementary to the purpose of such Wildwood convention center facility. In connection therewith, the authority is expressly authorized to:

(a)assume any existing mortgages, leaseholds or other contractual obligations or encumbrances with respect to the site of the Wildwood convention center facility and any other existing and acquired buildings, structures, properties, and appurtenances;

(b)enter into agreements with a local public body or bodies providing for any necessary financial support or other assistance for the operation and maintenance of such Wildwood convention center facility from taxes or other sources of the local public body or bodies as shall be made available for such purposes;

(c)to the extent permitted by law and by the terms of the bonds or notes issued to finance the Wildwood convention center facility, transfer its ownership interest or other rights with respect to the convention center facility to another State authority or agency;

(d)upon payment of all outstanding bonds and notes issued therefor, transfer its ownership interest and other rights with respect thereto to such other public body as shall be authorized to own and operate such a facility; and

(e)convert any existing convention hall or any facilities, structures or properties thereof, or any part thereof, not disposed of by the authority, to any use which the authority shall determine to be consistent with the operation of the Wildwood convention center facility.

(13)To acquire by purchase, lease or otherwise, and to develop, construct, own, lease, manage, repair, reconstruct, restore, improve, enlarge or otherwise effectuate, either directly or through lessees, licensees, or agents, all right, title, or interest in the Garden State Arts Center in Holmdel, Monmouth County, and any related or auxiliary facilities and to transfer its interest in the Garden State Arts Center and any related or auxiliary facilities to such other public body that is authorized to own and operate such a facility, or other entity, according to such terms and process as the authority may establish in its discretion.

(14) (a) To establish, develop, construct, acquire, lease or own, operate, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly through lessees, licensees or agents, projects located within the State of New Jersey, but outside the meadowlands complex, provided that the authority first obtains the consent of the municipality or municipalities in which the projects are to be located, consisting of football training facilities that are comparable in quality to National Football League professional football training facilities and the buildings, structures, facilities, uses, properties and appurtenances related thereto, or identical to, necessary for, or complementary to those National Football League-quality professional football league training facilities, such projects to include driveways, roads, approaches, parking areas, parks, recreation areas, restaurants, transportation structures, systems and facilities, and equipment, furnishings and all other structures and appurtenant facilities related to, incidental to, necessary for, or complementary to the purposes of such projects or any facility thereof.

(b)For projects developed pursuant to subparagraph (a) of paragraph (14) of this subsection, the authority shall make in-lieu-of-tax payments in each municipality affected in amounts negotiated by the authority and each municipality.

b.The authority, pursuant to the provisions of P.L.1971, c.137 (C.5:10-1 et seq.), is authorized (1) to make, as part of any of the projects, capital contributions to others for transportation and other facilities, and accommodations for the public's use of any of those projects, (2) to lease any part of any of those project sites not occupied or to be occupied by the facilities of any of those projects, for purposes determined by the authority to be consistent with or related to the purposes of those projects, including, but not limited to, hotels and other accommodations for transients and other facilities related to or incidental to any of those projects, and (3) to sell or dispose of any real or personal property, including, but not limited to, such portion of the site of any of those projects not occupied or to be occupied by the facilities of any of those projects, at not less than the fair market value of the property, except in the case of sale or disposition to the State, any political subdivision of the State or any agency or instrumentality of the State or any political subdivision of the State.

c.Revenues, moneys or other funds, if any, derived from the operation or ownership of the meadowlands complex, including the conduct of horse race meetings, shall be applied, in accordance with the resolution or resolutions authorizing or relating to the issuance of bonds or notes of the authority, to the following purposes and in the following order:

(1)The costs of operation and maintenance of the meadowlands complex and reserves therefor;

(2)Principal, sinking fund installments and redemption premiums of and interest on any bonds or notes of the authority payable from such revenues, moneys or other funds and issued for the purposes of the meadowlands complex or for the purposes of refunding the same, including reserves and payments with respect to credit agreements therefor;

(3)The costs of any major or extraordinary repairs, renewals or replacements with respect to the meadowlands complex or incidental improvements thereto, not paid pursuant to paragraph (1) above, including reserves therefor;

(4)Payments required to be made pursuant to section 18b.;

(5)Payments authorized to be made pursuant to section 18c.;

(6)Except to the extent payments with respect to bonds or notes are provided with priority in accordance with paragraph (2) of this subsection, payments required to be made in accordance with the resolution authorizing or relating to the issuance of bonds or notes of the authority, for the purposes of any project authorized by this act, including payments and reserves with respect to any bonds or notes of the authority with respect to the meadowlands complex which are not provided with priority in accordance with paragraph (2) of this subsection;

(7)Payments required to be made to repay any obligation incurred by the authority to the State;

(8)The balance remaining after application in accordance with the above shall be deposited in the General State Fund, provided that (a) there shall be appropriated for authorized State purposes from the amount so deposited that amount which shall be calculated by the State Treasurer to be the debt service savings realized with respect to the refinancing of the initial project as defined in section 1 of P.L.1973, c.286 (C.5:10-14.1) at the meadowlands complex, by the issuance of bonds of the authority guaranteed by the State.

d.Revenues, moneys or other funds, if any, derived from the operation or ownership of any project other than the meadowlands complex, the Atlantic City convention center project, or the Wildwood convention center facility and other than a baseball stadium project or an office complex project located on the site of a baseball stadium shall be applied for such purposes, in such manner and subject to such conditions as shall be provided in the resolution authorizing or relating to the issuance of bonds or notes of the authority for the purposes of such project, and the balance, if any, remaining after such application may be applied, to the extent not contrary to or inconsistent with the resolution, in the following order: (1) to the purposes of the meadowlands complex, unless otherwise agreed upon by the State Treasurer and the authority, (2) to the purposes of any other project of the authority; and, the balance remaining, if any, shall be deposited in the General Fund.

e.Revenues, moneys or other funds, if any, derived from the operation, ownership, or leasing of a baseball stadium project or an office complex project located on the site of a baseball stadium shall be applied for the purposes, in the manner and subject to the conditions as shall be provided in the resolution authorizing or relating to the issuance of bonds or notes of the authority for the purposes of a baseball stadium project or an office complex project located on the site of a baseball stadium, if any, and the balance, if any, remaining after such application shall be applied, to the extent not contrary to or inconsistent with the resolution, to the following purposes and in the following order:

(1)The costs of operation and maintenance of a baseball stadium project and an office complex project located on the site of a baseball stadium and reserves therefor;

(2)Payments made to repay the bonded indebtedness incurred by the authority for the purposes of a baseball stadium project or an office complex project located on the site of a baseball stadium;

(3)Payments equivalent to an amount required to be made by the State for payments in lieu of taxes pursuant to P.L.1977, c.272 (C.54:4-2.2a et seq.);

(4)The balance remaining after application in accordance with the above shall be deposited in the General Fund.

f.Revenues, moneys or other funds, if any, including earned interest, derived from the operation, ownership or leasing of the Atlantic City convention center project shall be applied to the costs of operating, maintaining and promoting the Atlantic City convention center project and to the other purposes set forth in paragraphs (1) through (5) of this subsection, except as provided in paragraph (6) of this subsection.

Subject to paragraph (6) of this subsection, luxury tax revenues paid to the authority by the State Treasurer pursuant to section 14 of P.L.1991, c.375 (C.5:10-14.4), including earned interest, shall be deposited by the authority in a separate fund or account and applied to the following purposes and in the following order:

(1)To pay the principal, sinking fund installments and redemption premiums of and interest on any bonds or notes of the authority, including bonds or notes of the authority issued for the purpose of refunding bonds or notes, issued for purposes of (i) the initial acquisition of the existing properties which will constitute part of the Atlantic City convention center project, if the bonds or notes shall be payable under the terms of the resolution of the authority relating thereto from luxury tax revenues, or (ii) providing improvements, additions or replacements to the Atlantic City convention center project, if the bonds or notes shall be payable under the terms of the resolution of the authority relating thereto from luxury tax revenues; and to pay any amounts due from the authority under any credit agreement entered into by the authority in connection with the bonds or notes.

(2)To pay the costs of operation, maintenance and promotion of the Atlantic City convention center project, including amounts payable as operating expenses under the Luxury Tax Bond Resolution or the terms of the bonds, notes, leases or other financing documents, assignments, agreements or arrangements issued or entered into to finance or refinance, in whole or in part, or incurred in connection with, the Atlantic City convention center project.

(3)To establish and maintain a working capital and maintenance reserve fund for the Atlantic City convention center project in an amount as shall be determined by the authority to be necessary.

(4)To repay to the State those amounts paid by the State with respect to bonds or notes of the authority issued for the purposes of the Atlantic City convention center project.

(5)The balance of any luxury tax revenues not required for any of the foregoing purposes and remaining at the end of any calendar year shall be paid to the State Treasurer for application to purposes in the city of Atlantic City pursuant to section 5 of P.L.1981, c.461 (C.40:48-8.30a).

The authority may pledge the luxury tax revenues paid to it as provided for in section 14 of P.L.1991, c.375 (C.5:10-14.4) as security for the payment of the principal of and interest or premium on the bonds or notes issued for the purposes set forth above in paragraph (1) of this subsection f. in the same manner, to the same extent and with the same effect as the pledge of any of its other revenues, receipts and funds authorized by P.L.1971, c.137 (C.5:10-1 et seq.).

(6) (a) The authority shall promptly and diligently pursue all consents, approvals, waivers or non-objections under the bonds, notes, leases, or other financing documents, assignments, agreements or arrangements issued or entered into to finance or refinance, in whole or in part, or incurred in connection with, the Atlantic City convention center project, that are required for the following actions, which actions may be implemented at the same or at different times:

(i)to permit the State Treasurer to remit to the authority, for deposit to the Luxury Tax Revenue Fund established under the Luxury Tax Bond Resolution, luxury tax revenues held by the State Treasurer in the fund established pursuant to section 5 of P.L.1979, c.273 (C.40:48-8.30) in an amount sufficient to (A) pay the principal, sinking fund installments and redemption premiums, if any, of and interest on any bonds, notes, or other obligations, including any credit agreement, of the authority issued and outstanding or entered into pursuant to the Luxury Tax Bond Resolution, and (B) maintain any reserves required to be held by the trustee pursuant to the Luxury Tax Bond Resolution, and to remit the balance of the luxury tax revenues held by the State Treasurer in such fund, including interest thereon, to the Atlantic City Convention and Visitors Authority to be applied as provided in section 25 of P.L.2008, c.47 (C.52:27H-41.13) subject, however, to the lien of the Luxury Tax Bond Resolution, until all bonds, notes, and other obligations, including any credit agreement, of the authority issued and outstanding or entered into pursuant to the Luxury Tax Bond Resolution have been paid or defeased in full.

(ii)to permit the authority to transfer its ownership interest or other rights and obligations, other than any bonds, notes, or other obligations, including any credit agreement, of the authority issued and outstanding, or then in effect, on the date of such transfer under the Luxury Tax Bond Resolution, in the Atlantic City convention center project to the Atlantic City Convention and Visitors Authority, and cease any supervision of the Atlantic City Convention and Visitors Authority.

(iii) to implement any other provisions of P.L.2008, c.47 (C.52:27H-31.1 et al.).

(b)Upon obtaining such consents, approvals, waivers or non-objections or upon the reasonable determination by the authority or the State Treasurer that such consents, approvals or non-objections have been obtained, are unnecessary or that the absence of such consents, approvals or non-objections shall not result in a material default, the State Treasurer shall thereafter remit to the authority from the fund only those monies required to satisfy the obligations of subparagraphs (a)(i)(A) and (a)(i)(B) of this paragraph; the balance of the luxury tax revenues held by the State Treasurer in such fund, including interest thereon, shall be paid promptly to the Atlantic City Convention and Visitors Authority to be applied as provided in section 25 of P.L.2008, c.47 (C.52:27H-41.13), subject, however, to the lien of the Luxury Tax Bond Resolution until all bonds, notes, and other obligations, including any credit agreement, of the authority issued and outstanding or entered into pursuant to the Luxury Tax Bond Resolution have been paid or defeased in full.

(c)When all bonds, notes, or other obligations, including any credit agreement, of the authority issued and outstanding or entered into pursuant to the Luxury Tax Bond Resolution have been paid or defeased in full, any amounts received by the authority from the funds and accounts held under the Luxury Tax Bond Resolution shall forthwith be transferred to the Atlantic City Convention and Visitors Authority to be applied as provided in section 25 of P.L.2008, c.47 (C.52:27H-41.13).

g.Revenues, moneys or other funds, if any, derived from the ownership or operation of the Wildwood convention center facility shall be applied to the costs of operating and maintaining the Wildwood convention center facility and to the other purposes set forth in this subsection as shall be provided by resolution of the authority.

The tourism related tax revenues paid to the authority pursuant to subsection f. of section 14 of P.L.1992, c.165 (C.40:54D-14) shall be deposited by the authority in a separate fund or account and applied to any or all of the following purposes pursuant to an allocation of funds approved by the State Treasurer in writing and in advance of any application of such funds:

(1)to pay amounts due with respect to any obligations transferred to the authority pursuant to section 17 of P.L.1997, c.273 (C.40:54D-25.1) pertaining to the Wildwood convention center facility;

(2)to repay to the State those amounts paid with respect to bonds or notes of the authority issued for the purposes of the Wildwood convention center facility;

(3)to pay the cost of operation and maintenance reserve for the Wildwood convention center facility;

(4)to establish and maintain a working capital and maintenance reserve for the Wildwood convention center facility.

The balance, if any, of any tourism related tax revenues not allocated to any of the purposes set forth in the previous paragraphs and remaining at the end of the calendar year shall be paid to the State Treasurer for deposit in the General Fund.

L.1971, c.137, s.6; amended 1978, c.47, s.1; 1984, c.215, s.4; 1987, c.318, s.2; 1988, c.172, s.1; 1991, c.375, s.3; 1997, c.273, s.20; 2001, c.199, s.38; 2003, c.79, s.45; 2005, c.302, s.1; 2008, c.47, s.3; 2008, c.66; 2015, c.19, s.88.



Section 5:10-6.1 - New Jersey Hall Of Fame.

5:10-6.1 New Jersey Hall of Fame.

1. a. The New Jersey Sports and Exposition Authority created by P.L.1971, c.137 (C.5:10-1 et seq.) is authorized to establish a New Jersey Hall of Fame as a project either within the Meadowlands complex, or within the State of New Jersey, but outside of the Meadowlands complex, at a site that the commissioners of the New Jersey Hall of Fame Advisory Commission and the board of trustees of the Foundation for the New Jersey Hall of Fame, acting jointly, determine to be appropriate to meet the requirements of the New Jersey Hall of Fame project and to best serve the interests of the public. With respect to this project, the authority may exercise all the rights and powers relating to the Meadowlands complex granted to the authority under P.L.1971, c.137 (C.5:10-1 et seq.) as though the rights and powers were granted under P.L.1985, c.325 (C.5:10-6.1) and P.L.2005, c.232 (C.5:10-6.4 et al.), and made applicable to a New Jersey Hall of Fame.

b.The New Jersey Sports and Exposition Authority shall establish a New Jersey Hall of Fame corporation, hereinafter referred to as the "hall of fame corporation," to operate and manage the New Jersey Hall of Fame project authorized by subsection a. of this section. The corporation shall be established as a separate, nonprofit corporation to be incorporated as a New Jersey nonprofit corporation pursuant to P.L.1983, c.127 (N.J.S.15A:1-1 et seq.), and organized and operated in such manner as to be eligible under applicable federal law for tax-exempt status, and shall be authorized to sue and to be sued as a legal entity separate from the authority and from the State of New Jersey. The voting membership of the board of directors of the hall of fame corporation shall consist of the members of the board of trustees of the Foundation for the New Jersey Hall of Fame established pursuant to subsection a. of section 6 of P.L.2005, c.232 (C.5:10-6.8), but may, subject to any bylaws of the corporation adopted by the voting membership of the board of directors thereof, include as nonvoting ex officio members the members of the New Jersey Hall of Fame Advisory Commission established pursuant to section 4 of P.L.2005, c.232 (C.5:10-6.6).

c.The terms of the 11 members appointed by the Governor to the board of directors of the New Jersey Sports Hall of Fame pursuant to P.L.1985, c.325 (C.5:10-6.1), shall continue after the effective date of P.L.2005, c.232 (C.5:10-6.4 et al.) and such board members serving on the effective date of P.L.2005, c.232 (C.5:10-6.4 et al.) shall serve as members of the New Jersey Hall of Fame Advisory Commission established pursuant to section 4 of P.L.2005, c.232 (C.5:10-6.6) until the expiration of their terms.

L.1985, c.323, s.1; amended 2005, c.232, s.3; 2008, c.109, s.1.



Section 5:10-6.2 - Consultation With Local Officials

5:10-6.2. Consultation with local officials
Notwithstanding the provision of subsection x. of section 5 of P.L. 1971, c. 137 (C. 5:10-5) or any other law, rule or regulation to the contrary, any project authorized by paragraph (5) of subsection a. of section 6 of P.L.1971, c. 137 (C. 5:10-6) and acquired by the authority prior to 1986 shall be developed only after consultation with local officials and giving consideration to local objections, problems and suggestions in order to minimize conflict with the master plan, zoning ordinances and other development regulations of the municipality or municipalities in which the project is situated.

L. 1987,c.318,s.4.



Section 5:10-6.3 - Sports Authority's Operation Of Wildwood Convention Center Facility.

5:10-6.3 Sports authority's operation of Wildwood convention center facility.

18.The sports authority is hereby authorized to acquire, finance through the issuance of bonds or notes, construct, operate and perform such other functions as provided in P.L.1971, c.167 (C.5:10-1 et seq.) regarding the Wildwood convention center facility authorized herein. The sports authority shall have sole responsibility to provide for the acquisition, financing through the issuance of bonds or notes and construction and operation of the Wildwood convention center facility within the district. Further, the authority in existence on July 1, 1997 may advise the sports authority with regard to the Wildwood convention center facility.

L.1997,c.273,s.18.



Section 5:10-6.4 - Short Title.

5:10-6.4 Short title.

1.This act shall be known and may be cited as the "New Jersey Hall of Fame Act."

L.2005,c.232,s.1.



Section 5:10-6.5 - Findings, Determinations Relative To Establishment Of New Jersey Hall Of Fame.

5:10-6.5 Findings, determinations relative to establishment of New Jersey Hall of Fame.

2.The Legislature finds and determines that:

a.New Jersey has given rise to many nationally and internationally known leaders in many diverse areas including the visual and performing arts, music, literature, science, education, sports, entertainment, business, religion, government, military and philanthropy;

b.While the New Jersey Sports Hall of Fame has taken the lead during the past twenty years in honoring many New Jersey athletes who have distinguished themselves in the world of sports, it is entirely fitting and proper to establish a broader-based hall of fame project that would allow the State to promote the accomplishments of such individuals who have excelled in many different fields of endeavor in addition to sports;

c. Other states including South Carolina and South Dakota have successfully established and operated their own hall of fame projects for over 30 years and have utilized such projects to not only improve their state's image but to also raise millions of dollars for their respective halls of fame;

d.It is therefore in the public interest for this State to publicly recognize the unique achievements of outstanding New Jerseyans from many diverse fields through the creation of a New Jersey Hall of Fame in order to honor outstanding persons from New Jersey for their contributions in many different fields of endeavor, and to utilize revenues obtained from the New Jersey Hall of Fame events and ceremonies to support the funding of the New Jersey Hall of Fame and to contribute to charitable organizations that directly benefit children in need in New Jersey and throughout the world.

L.2005,c.232,s.2.



Section 5:10-6.6 - New Jersey Hall Of Fame Advisory Commission.

5:10-6.6 New Jersey Hall of Fame Advisory Commission.

4. a. There is established to advise the New Jersey Sports and Exposition Authority, a commission to be known as the New Jersey Hall of Fame Advisory Commission, hereinafter referred to as the "commission." The commission shall consist of two ex officio members, one of whom shall be the Chairman of the New Jersey Sports and Exposition Authority and one of whom shall be the President and Chief Executive Officer of the New Jersey Sports and Exposition Authority, and 15 appointed members, eleven of whom shall be the members appointed by the Governor pursuant to P.L.1985, c.325 (C.5:10-6.1), who shall continue to serve as members of the commission until the expiration of their terms, and four of whom shall be appointed after the effective date of P.L.2005, c.232 (C.5:10-6.4 et al.) as follows: one member shall be appointed for a term of two years by the Governor upon the recommendation of the New Jersey Presswriters Association, one member shall be appointed for a term of two years by the President of the Senate, one member shall be appointed for a term of two years by the Speaker of the General Assembly and one member shall be appointed for a term of two years by the authority.

b.After the expiration of the terms of the appointed members set forth in subsection a. of this section, the commission members shall thereafter be appointed to the commission as follows: eight members shall be appointed by the Governor with the advice and consent of the Senate, two members shall be appointed by the Governor upon the recommendation of the New Jersey Presswriters Association, two members shall be appointed by the President of the Senate, two members shall be appointed by the Speaker of the General Assembly and one member shall be appointed by the authority.

c.Of the ten members initially appointed by the Governor pursuant to subsection b. of this section, three shall serve terms of one year, three shall serve terms of two years, three shall serve terms of three years and one shall serve a term of four years. Of the four members initially appointed by the President of the Senate and the Speaker of the General Assembly pursuant to subsection b. of this section, each of the members shall serve terms of three years. The member initially appointed pursuant to subsection b. of this section by the authority shall serve a term of three years. The terms of all members thereafter appointed, other than ex officio members and those members appointed to fill unexpired terms, shall run for five years from the date of expiration of the terms of their predecessors.

d.As soon as may be practical after the appointment of the commission's members, the Governor shall appoint a chairperson and the commission shall meet and elect a vice-chairperson and such other officers as it shall determine, all from among its membership. Vacancies in the membership of the commission and in the offices of chairperson and vice-chairperson shall be filled in the manner provided for the original appointments pursuant to P.L.2005, c.232 (C.5:10-6.4 et al.).

e.The members to be appointed to the commission shall represent a diversity of areas consistent with the goals of the New Jersey Hall of Fame including, but not limited to, persons who are representative of the areas of the visual and performing arts, music, literature, science, education, sports, entertainment, business, religion, government, military and philanthropy, persons who are familiar with these areas as they relate directly to the State of New Jersey and everyday New Jersey residents who have contributed to making this State a great place to live and work.

L.2005,c.232,s.4.



Section 5:10-6.7 - Duties, Authority Of Commission.

5:10-6.7 Duties, authority of commission.

5. a. It shall be the duty of the commission to develop plans for establishing and operating a New Jersey Hall of Fame and to provide information to the authority with respect to the operation, management and location of the New Jersey Hall of Fame as a project at a site either within the Meadowlands complex, or within the State of New Jersey, but outside of the Meadowlands complex, that the commission determines to be appropriate to meet the requirements of the New Jersey Hall of Fame project and to best serve the interests of the public, giving due consideration to architectural designs, development of new structures or the adapting of existing structures within which the New Jersey Hall of Fame may be located, criteria for selection of nominees to the Hall of Fame, the annual ceremonies for the induction of nominees into the Hall of Fame and other areas the commission may deem relevant to the creation at a site either within the Meadowlands complex, or within the State of New Jersey, but outside of the Meadowlands complex, of a New Jersey Hall of Fame including, but not limited to, such programs and events that the Foundation for the New Jersey Hall of Fame, established pursuant to section 6 of P.L.2005, c.232 (C.5:10-6.8), may wish to consider in connection with the foundation's fund-raising activities to support the operation, maintenance, support and promotion of the New Jersey Hall of Fame and to support charitable organizations that directly benefit children in need in New Jersey and throughout the world.

b.The commission shall also develop policies to improve the image of New Jersey, promote the heritage of the residents of this State and instill pride in the State by increasing the public's awareness of the contributions made to society by past and present residents of New Jersey, make recommendations for local and State actions to follow up the commission's goals and consider such other matters relating to the accomplishment of its goals as the commission may deem appropriate.

c.The commission shall be authorized, within the limits of the funds made available to it for its purposes, to employ an executive director and professional, technical and administrative personnel and to contract for such professional and administrative services, and incur traveling and other miscellaneous expenses as it may deem necessary, in order to perform its duties. No member of the commission shall engage in any business transaction or professional activity for profit with the State of New Jersey. Employees of the commission shall not be construed to be employees of the State of New Jersey.

d.The commission shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for this purpose.

e.The foundation is authorized to receive and administer gifts, contributions, and funds from public and private sources to be expended solely for the purposes provided in this section.

L.2005, c.232, s.5; amended 2008, s.109, s.2.



Section 5:10-6.8 - Foundation For The New Jersey Hall Of Fame.

5:10-6.8 Foundation for the New Jersey Hall of Fame.

6. a. The authority is also authorized to establish a nonprofit, educational and charitable organization to be known as the Foundation for the New Jersey Hall of Fame, hereinafter referred to as the "foundation." The foundation shall be incorporated as a New Jersey nonprofit corporation pursuant to P.L.1983, c.127 (C.15A:1-1 et seq.), and organized and operated in such manner as to be eligible under applicable federal law for tax-exempt status and for the receipt of tax-deductible contributions, and shall be authorized to sue and to be sued as a legal entity separate from the authority and from the State of New Jersey.

b.The foundation shall be responsible for the planning, promoting and coordinating of fund-raising drives and the soliciting of contributions for the purposes set forth in P.L.2005, c.232 (C.5:10-6.4 et al.) and for determining how such funds and contributions shall be allocated for: (1) the support of the New Jersey Hall of Fame project including, but not limited to, the annual induction ceremonies for nominees to the New Jersey Hall of Fame and other events sponsored in connection with the New Jersey Hall of Fame project; (2) the support of charitable organizations that directly benefit children in need in New Jersey and throughout the world; (3) the administrative and other expenses of the commission and hall of fame corporation, as appropriate; and (4) other purposes of P.L.2005, c.232 (C.5:10-6.4 et al.).

L.2005,c.232,s.6.



Section 5:10-6.9 - Board Of Trustees To Govern Foundation.

5:10-6.9 Board of trustees to govern foundation.

7. a. The foundation shall be governed by a board of trustees whose members shall be appointed based on their fund-raising ability and other qualifications that are consistent with the goals of the foundation. The number of members of the board of trustees, their terms and the manner of selection including, but not limited to, the naming of a chairperson shall be determined upon incorporation of the foundation.

b.The board of trustees shall be authorized, within the limits of its own funds, to employ an executive director and professional, technical and administrative personnel. Employees of the foundation shall not be construed to be employees of the State of New Jersey. The board shall also be authorized to contract for such professional and administrative services as it shall deem necessary.

L.2005,c.232,s.7.



Section 5:10-6.10 - Adoption Of Bylaws.

5:10-6.10 Adoption of bylaws.
8.Upon the incorporation of the foundation and the establishment of the first board of trustees, the board shall adopt bylaws setting forth the structure, offices, powers and duties of the foundation, based upon the following guidelines:

a.Members of the board of trustees of the foundation shall serve without compensation, but shall be entitled to reimbursement for necessary expenses incurred in the performance of their duties.

b.The chairperson may appoint such subcommittees as deemed necessary or desirable, and if a subcommittee is appointed, the members of the subcommittee shall elect one of the members to serve as chairperson and one of the members to serve as vice-chairperson of the subcommittee.

L.2005,c.232,s.8.



Section 5:10-6.11 - Annual Report To Governor, Legislature, Public.

5:10-6.11 Annual report to Governor, Legislature, public.

9.The foundation shall, in conjunction with the commission and the hall of fame corporation, as applicable, annually report its findings and recommendations to the Governor, the Legislature and the public. The report shall address the responsibilities of the foundation, commission and hall of fame corporation, as set forth in P.L.2005, c.232 (C.5:10-6.4 et al.), along with all other issues which the foundation, commission and hall of fame corporation, as applicable, find to be necessarily related.

L.2005,c.232,s.9.



Section 5:10-6.12 - Use Of Funds.

5:10-6.12 Use of funds.

10. All funds received by the foundation, other than those necessary to pay the expenses of the foundation, shall be used exclusively for the establishment, support and promotion of the purposes as set forth in P.L.2005, c.232 (C.5:10-6.4 et al.).

L.2005,c.232,s.10.



Section 5:10-6.13 - Expenses Payable By Funds Raised By Foundation.

5:10-6.13 Expenses payable by funds raised by foundation.

11. All expenses incurred by the commission, the foundation and the hall of fame corporation, as appropriate, shall be payable from funds raised by the foundation and from such other funds as may be made available to the commission, the foundation or hall of fame corporation, as the case may be, and no liability or obligation, in tort or contract, shall be incurred by the State for the operation of the commission, foundation or hall of fame corporation. The commission, foundation and hall of fame corporation shall, if necessary, obtain private counsel, and shall not be represented by the Attorney General or indemnified by the State of New Jersey.

L.2005,c.232,s.11.



Section 5:10-6.14 - Annual Audit.

5:10-6.14 Annual audit.

12. A certified public accountant shall be selected by the foundation to annually audit the foundation's funds. The foundation shall contract for and receive such audit annually, and shall submit the audit to the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.2005,c.232,s.12.



Section 5:10-6.15 - References To New Jersey Sports Hall Of Fame Deemed To Mean New Jersey Hall Of Fame.

5:10-6.15 References to New Jersey Sports Hall of Fame deemed to mean New Jersey Hall of Fame.

13. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Sports Hall of Fame, the same shall mean and refer to the "New Jersey Hall of Fame."

L.2005,c.232,s.13.



Section 5:10-7 - Application For Permit.

5:10-7 Application for permit.

7. a. The authority or a lessee of the authority is hereby authorized, licensed and empowered to apply to the Racing Commission for a permit or permits to hold and conduct, at any of the projects set forth in paragraphs (1) and (5) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6), horse race meetings for stake, purse or reward, and to provide a place or places on the race meeting grounds or enclosure for wagering by patrons on the results of such horse races by the parimutuel system, and to receive charges and collect all revenues, receipts and other sums from the operation thereof and, in the case of the authority, the ownership thereof.

b.Except as otherwise provided in this section, such horse race meetings and parimutuel wagering shall be conducted by the authority or a lessee of the authority in the manner and subject to compliance with the standards set forth in P.L.1940, c.17 (C.5:5-22 et seq.) and the rules, regulations and conditions prescribed by the Racing Commission thereunder for the conduct of horse race meetings and for parimutuel betting at such meetings.

c.Application for said permit or permits shall be on such forms and shall include such accompanying data as the Racing Commission shall prescribe for other applicants. The Racing Commission shall proceed to review and act on any such application within 30 days after its filing and the Racing Commission is authorized in its sole discretion to determine whether a permit shall be granted to the authority or a lessee of the authority. If, after such review, the Racing Commission acts favorably on such application, a permit shall be granted to the authority or a lessee of the authority without any further approval and shall remain in force and effect so long as any bonds or notes of the authority remain outstanding, the provisions of any other law to the contrary notwithstanding. In granting a permit to the authority or a lessee of the authority to conduct a horse race meeting, the Racing Commission shall not be subject to any limitation as to the number of tracks authorized for the conduct of horse race meetings pursuant to any provision of P.L.1940, c.17 (C.5:5-22 et seq.). Said permit shall set forth the dates to be allotted to the authority for its initial horse race meetings. Thereafter application for dates for horse race meetings by the authority or a lessee of the authority and the allotment thereof by the Racing Commission, including the renewal of the same dates theretofore allotted, shall be governed by the applicable provisions of P.L.1940, c.17 (C.5:5-22 et seq.). Notwithstanding the provisions of any other law to the contrary, the Racing Commission shall allot annually to the authority or a lessee of the authority for the Meadowlands Complex, in the case of harness racing, not less than the number of racing days allotted pursuant to subsection b. of section 30 of P.L.2001, c.199 (C.5:5-156), and in the case of running racing, not less than 56 racing days, if and to the extent that application is made therefor.

d.No hearing, referendum or other election or proceeding, and no payment, surety or cash bond or other deposit, shall be required for the authority or a lessee of the authority to hold or conduct the horse race meetings with parimutuel wagering herein authorized.

e.The authority or a lessee of the authority shall determine the amount of the admission fee for the races and all matters relating to the collection thereof.

f.Distribution of sums deposited in parimutuel pools to winners thereof shall be in accordance with the provisions of section 44 of P.L.1940, c.17 (C.5:5-64) pertaining thereto. The authority or a lessee of the authority shall make disposition of the deposits remaining undistributed as follows:

(1)In the case of harness races:

(a)Hold and set aside in an account designated as a special trust account 1% of such total contributions in all pools, to be used and distributed as hereinafter provided and as provided in section 5 of P.L.1967, c.40, for the following purposes and no other:

(i)42 1/2% thereof to increase purses and grant awards for starting horses, as provided or as may be provided by rules of the New Jersey Racing Commission, with payment to be made in the same manner as payment of other purses and awards, unless otherwise provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188);

(ii)49% thereof for the establishment of a Sire Stakes Program for standardbred horses, with payment to be made to the Department of Agriculture for administration as hereinbefore provided;

(iii)5 1/2% thereof to the Sire Stakes Program for purse supplements designed to improve and promote the standardbred breeding industry in New Jersey by increasing purses for owners of horses that are sired by a New Jersey registered stallion and are eligible to participate in the Sire Stakes Program. The Sire Stakes Program board of trustees shall consult with the Standardbred Breeders' and Owners' Association of New Jersey before disbursing money for purse supplements;

(iv)3% thereof for other New Jersey horse breeding and promotion conducted by the New Jersey Department of Agriculture.

Payment of the sums held and set aside pursuant to subparagraphs (iii) and (iv) shall be made to the commission every seventh day of any and every race meeting in the amount then due, as determined in the manner provided above, and shall be accompanied by a report under oath showing the total of all such contributions, together with such other information as the commission may require.

(b)Distribute as purse money and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey 5.1175%, or in the case of races on a charity racing day 5%, of such total contributions. Expenditures for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey shall not exceed 5% of the sum available for distribution as purse money. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the Standardbred Breeders' and Owners' Association of New Jersey and the authority or a lessee of the authority. Notwithstanding the foregoing, for pools where the patron is required to select two or more horses, the authority or a lessee of the authority shall distribute as purse money 5.6175%, or in the case of races on a charity racing day 5.5%, of the total contributions and for pools where the patron is required to select three or more horses, the authority or a lessee of the authority shall distribute as purse money 7.1175%, or in the case of races on a charity racing day 7%, of the total contributions. Notwithstanding the foregoing, for pools where a patron is required to select three or more horses, the authority or a lessee of the authority shall retain out of the 7.1175% or 7% to be distributed as purse money a sum deemed necessary by the racing commission, for use by the commission to finance a prerace blood testing program, and such other testing programs which the commission shall deem proper and necessary and which shall be subject to the regulation and control of said commission. Notwithstanding the foregoing, the sum available for distribution as purse money under this subsection may be distributed as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188).

(c)In the case of races on a racing day other than a charity racing day, distribute to the Standardbred Breeders' and Owners' Association of New Jersey for the administration of a health benefits program for horsemen .1175% of such total contributions.

(d)In the case of races on a racing day other than a charity racing day, distribute to the Sire Stakes Program for standardbred horses .02% of such total contributions.

(e)In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .01% of such total contributions.

(2)In the case of running races:

(a)Hold and set aside in an account designated as a special trust account .05% of such total contributions, to be used and distributed for State horse breeding and development programs, research, fairs, horse shows, youth activities, promotion and administration, as provided in section 5 of P.L.1967, c.40 (C.5:5-88).

(b)Distribute as purse money and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horsemen's Association 4.475%, or in the case of races on a charity racing day 4.24%, of such total contributions. Expenditures for programs designed to aid the horsemen and the New Jersey Thoroughbred Horsemen's Association shall not exceed 2.9% of the sum available for distribution as purse money. The formula for distribution of the purse money as either overnight purses or special stakes shall be determined by an agreement between the New Jersey Thoroughbred Horsemen's Association and the authority or a lessee of the authority. Notwithstanding the foregoing, for pools where the patron is required to select three or more horses, the authority or a lessee of the authority shall distribute as purse money 7.475%, or in the case of races on a charity racing day 7.24%, of the total contributions. Notwithstanding the foregoing, the sum available for distribution as purse money under this subsection may be distributed as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189).

(c)Deduct and set aside in a special trust account established pursuant to section 46b.(1)(e) and 46b.(2)(e) of P.L.1940, c.17 (C.5:5-66) for the establishment and support by the commission of the thoroughbred breeding industry in New Jersey .1% of such total contributions, except that for pools where the patron is required to select three or more horses, the amount shall be .6%. The money in the special trust account shall be used to: (i) improve purses for closed races; (ii) provide awards to owners and breeders of registered New Jersey bred horses who earn portions of purses in open and closed races at New Jersey race tracks or in closed races at an out-of-State track as part of a multi-state event to promote thoroughbred breeding, and to owners of stallions posted on the official stallion roster of the Thoroughbred Breeders' Association of New Jersey, which sire such New Jersey bred money earners; and (iii) provide awards to the New Jersey Thoroughbred Breeders' Association for programs beneficial to thoroughbred breeding in this State. The New Jersey thoroughbred award program shall be administered and disbursed by the Thoroughbred Breeders' Association of New Jersey subject to the approval of the commission. The special trust account to be established pursuant to this paragraph shall be separate and apart from the special trust account established and maintained pursuant to subparagraph (a) of this paragraph.

(d)In the case of races on a racing day other than a charity racing day, distribute to the Thoroughbred Breeders' Association of New Jersey .02% of such total contributions.

(e)In the case of races on a racing day other than a charity racing day, distribute to the Backstretch Benevolency Programs Fund created pursuant to P.L.1993, c.15 (C.5:5-44.8) .01% of such total contributions.

Payment of the sums held and set aside pursuant to subparagraphs (a) and (c) of this subsection shall be made to the commission every seventh day of any and every race meeting in the amount then due, as determined in the manner provided above, and shall be accompanied by a report under oath showing the total of all such contributions, together with such other information as the commission may require.

In addition to the amounts above, in the case of races on a racing day designated or allotted as a charity racing day pursuant to P.L.1977, c.200 (C.5:5-44.2 et seq.), P.L.1993, c.15 (C.5:5-44.8), or section 1 of P.L.1997, c.80 (C.5:5-44.9), an amount equal to 1/2 of 1% of all parimutuel pools shall be paid to the commission at the time and in the manner prescribed by the commission.

All amounts remaining in parimutuel pools, including the breaks, after such distribution and payments shall constitute revenues of the authority or a lessee of the authority. Except as otherwise expressly provided in this section 7, the authority or a lessee of the authority shall not be required to make any payments to the Racing Commission or others in connection with contributions to parimutuel pools.

g.All sums held by the authority or a lessee of the authority for payment of outstanding parimutuel tickets not claimed by the person or persons entitled thereto within the time provided by law shall be paid upon the expiration of such time, without further obligation to such ticketholder, as follows:

(1)In the case of running and harness races, beginning July 1, 1997 50% of those sums shall be paid to the Racing Commission for deposit in the general fund of the State and disposition in accordance with section 4 of P.L.1997, c.29 (C.5:5-68.1);

(2)In the case of running races, 50% of those sums shall be paid to the commission and set aside in the special trust account established pursuant to section 46b.(1)(e) and section 46b.(2)(e) of P.L.1940, c.17 (C.5:5-66); and

(3)In the case of harness races, 25% of those sums shall be retained by the permitholder to supplement purses for sire stakes races on which there is parimutuel wagering, and 25% shall be retained by the permitholder to supplement overnight purses unless otherwise provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188).

h.No admission or amusement tax, excise tax, license or horse racing fee of any kind shall be assessed or collected from the authority or a lessee of the authority by the State of New Jersey, or by any county or municipality, or by any other body having power to assess or collect license fees or taxes.

i.Any horse race meeting and the parimutuel system of wagering upon the results of horse races held at such race meeting shall not under any circumstances, if conducted as provided in the act and in conformity thereto, be held or construed to be unlawful, other statutes of the State to the contrary notwithstanding.

j.Each employee of the authority or a lessee of the authority engaged in the conducting of horse race meetings shall obtain the appropriate license from the Racing Commission, subject to the same terms and conditions as is required of similar employees of other permitholders. The Racing Commission may suspend any member of the authority upon approval of the Governor and the license of any employee of the authority or a lessee of the authority in connection with the conducting of horse race meetings, pending a hearing by the Racing Commission, for any violation of the New Jersey laws regulating horse racing or any rule or regulation of the commission. Such hearing shall be held and conducted in the manner provided in said laws.

k.Notwithstanding any other provision of law, rule, or regulation to the contrary, if the authority shall enter into an agreement with a private entity to lease a racetrack facility it owns to that entity, it may further agree with that entity to jointly operate the facility during a transitionary period. The transitionary period shall only last:

(1)until the private entity lessee has been fully licensed by the New Jersey Racing Commission and has received all necessary permits to conduct future horse race meetings at the racetrack in the manner and subject to compliance with the standards set forth in P.L.1940, c.17 (C.5:5-22 et seq.), and the rules, regulations, and conditions prescribed by the New Jersey Racing Commission thereunder; or

(2)for one year from the date that the lease agreement is signed, whichever is shorter.

The New Jersey Racing Commission may extend the transitionary period for a reasonable time frame beyond one year from the date that the lease agreement is signed, however under no circumstances can the transitionary period extend beyond two years from the date that the lease agreement is signed. At the expiration of the transitionary period and any extension granted by the New Jersey Racing Commission, the private entity lessee shall be required to have obtained all the necessary permits and licenses in the manner and subject to compliance with the standards set forth in P.L.1940, c.17 (C.5:5-22 et seq.), and the rules, regulations, and conditions prescribed by the New Jersey Racing Commission thereunder. During this transitionary period, the private entity lessee shall be permitted to conduct horse race meetings and wagering through its own employees or through the authority's employees, provided that the authority or the private entity lessee holds a permit issued pursuant to section 30 of P.L.1940, c.17 (C.5:5-50). During this transitionary period, the authority may also assign any portion of the proceeds it receives from the operation of the leased racetrack to the private entity lessee. During the transitionary period, the private entity lessee and the authority must remain, at all times, in compliance with P.L.1940, c.17 (C.5:5-22 et seq.), except that the private entity need not obtain a permit pursuant to section 30 of P.L.1940, c.17 (C.5:5-50) if the authority has been granted one by the New Jersey Racing Commission.

L.1971, c.137, s.7; amended 1980, c.25, s.4; 1984, c.215, s.5; 1986, c.19, s.5; 1993, c.353, s.6; 1997, c.29, s.3; 1997, c.80, s.5; 2000, c.123, s.4; 2002, c.103, s.2; 2003, c.151, s.4; 2004, c.116, s.11; 2011, c.50, s.3; 2011, c.96, s.1; 2013, c.266, s.8.



Section 5:10-7.1 - Proposals To Lease Horse Racetrack Facilities; Notification.

5:10-7.1 Proposals to lease horse racetrack facilities; notification.
12. If the authority seeks proposals to lease one or both of its horse racetrack facilities, it shall promptly provide written notification thereof to the President of the Senate and the Speaker of the General Assembly. Within 20 days after the receipt of such notice, the President of the Senate and Speaker of the General Assembly shall designate a member of the Senate and a member of the General Assembly, as appropriate, to serve as a liaison between the Legislature and the authority with respect to the potential leasing of one or both of the authority's horse racetracks, and shall provide written notification to the authority of the designations. The President and Chief Executive Officer of the authority shall describe to the liaisons each significant proposal and the authority's analysis of each significant proposal. Any recommendation regarding a lease proposal submitted by the President and Chief Executive Officer or staff of the authority to the board of commissioners shall include the opinions of the liaisons. The authority's members shall not award the contract in a lease transaction less than 45 days after the liaisons receive descriptions and analyses of the proposals.

L.2004, c.116, s.12.



Section 5:10-8 - Relocation Of Public Highways; Entry On Lands, Waters Or Premises; Regulations For Public Utility Facilities.

5:10-8 Relocation of public highways; entry on lands, waters or premises; regulations for public utility facilities.

8. a. If the authority shall find it necessary in connection with the undertaking of any of its projects to change the location of any portion of any public highway or road, it may contract with any government agency or public or private corporation, which may have jurisdiction over said public highway or road, to cause said public highway or road to be constructed at such location as the authority shall deem most favorable. The cost of such reconstruction and any damage incurred in changing the location of any such highway shall be ascertained and paid by the authority as a part of the cost of any project. Any public highway affected by the construction of a project may be vacated or relocated by the authority in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority as part of the cost of the project. In all undertakings authorized by this subsection the authority shall consult and obtain the approval of the New Jersey Department of Transportation.

b.In addition to the foregoing powers, the authority and its authorized agents and employees may enter upon any lands, waters and premises for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of the act, all in accordance with due process of law, and such entry shall not be deemed a trespass nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to such lands, waters and premises as a result of such activities.

c.The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "public utility facilities" ) of any public utility as defined in R.S.48:2-13, in, on, along, over or under a project. Whenever the authority shall determine that it is necessary that any such public utility facilities which now are, or hereafter may be, located in, on, along, over or under a project shall be relocated in the project, or should be removed therefrom, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be ascertained and paid by the authority as a part of the cost of any project. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations. In all undertakings authorized by this subsection the authority shall consult and obtain the approval of the Board of Public Utilities.

L.1971, c.137, s.8; amended 1984, c.215, s.6; 2015, c.19, s.89.



Section 5:10-9 - Eminent Domain

5:10-9. Eminent domain
a. Upon the exercise of the power of eminent domain, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in chapter 1 of Title 20 of the Revised Statutes insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this act. The authority may join in separate subdivisions in one petition or complaint the descriptions of any number of tracts or parcels of land or property to be condemned and the names of any number of owners and other parties who may have an interest therein and all such land or property included in said petition or complaint may be condemned in a single proceeding; provided, however, that separate awards be made for each tract or parcel of land or property; and provided further, that each of said tracts or parcels of land or property lies wholly in or has a substantial part of its value lying wholly within the same county.

b. Upon the filing of such petition or complaint or at any time thereafter the authority may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the authority declaring that possession of one or more of the tracts or parcels of land or property described in the petition or complaint is thereby being taken by and for the use of the authority. The said declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof to which there shall be attached a plan or map thereof; (2) a statement of the estate or interest in the said land or property being taken; (3) a statement of the sum of money estimated by the authority by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration; and (4) that, in compliance with the provisions of the act, the authority has established and is maintaining a trust fund as hereinafter provided.

c. Upon the filing of the said declaration, the authority shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration. In addition to the said deposits with the Clerk of the Superior Court the authority at all times shall maintain a special trust fund on deposit with a bank or trust company doing business in the State in an account at least equal to twice the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. Said trust fund shall consist of cash or securities readily convertible into cash constituting legal investment for trust funds under the laws of the State. Said trust fund shall be held solely to secure and may be applied to the payment of just compensation for the land or other property described in such declarations of taking. The authority shall be entitled to withdraw from said trust fund from time to time so much as may then be in excess of twice the aggregate of the amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

d. Upon the filing of the said declaration as aforesaid and depositing with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration, the authority without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the proceedings for compensation or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the authority for the purpose or purposes for which the authority is authorized by law to acquire or condemn such land or other property or interest therein.

e. The authority shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party in interest named in the petition residing in the State, either personally or by leaving a copy thereof at his residence, if known, and upon each party in interest residing out of the State, by mailing a copy thereof to him at his residence, if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made within 10 days after filing such declaration. Upon the application of any party in interest and after notice to other parties in interest, including the authority, any judge of the superior court assigned to sit for said county may order that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said proceeding; provided, that each such person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the condemnation proceeding shall be less than the amount deposited, the court, after notice as herein provided and hearing, may determine his liability, if any, for the return of such difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the authority the difference between the amount of the deposit and the amount of the award, with interest at the then legal rate from the date of making the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the authority unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, on petition of the authority and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the authority for such difference against the party or parties liable for the return thereof. The authority shall cause notice of the date fixed for such hearing to be served upon each party thereto residing in the State either personally or by leaving a copy thereof at his residence, if known, and upon each party residing out of the State by mailing a copy to him at his residence, if known. In the event that the residence of any party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made at least 10 days before the date fixed for such hearing.

Whenever under chapter 1 of Title 20 of the Revised Statutes the amount of the award may be paid into court, payment may be made into the Superior Court and may be distributed according to law. The authority shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as herein provided.

L.1971, c. 137, s. 9, eff. May 10, 1971.



Section 5:10-10 - Bonds Or Notes; Issuance; Terms

5:10-10. Bonds or notes; issuance; terms
a. The authority shall have the power and is hereby authorized from time to time to issue its bonds or notes in such principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it, whether the bonds or notes or interest to be funded or refunded have or have not become due, the establishment or increase of such reserves to secure or to pay such bonds or notes or interest thereon and all other costs or expenses of the agency incident to and necessary to carry out its corporate purposes and powers.

b. Except as may be otherwise expressly provided in the act or by the authority, every issue of bonds or notes shall be general obligations payable out of any revenues or funds of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. The authority may issue such types or bonds or notes as it may determine, including (without limiting the generality of the foregoing) bonds or notes as to which the principal and interest are payable (1) exclusively from the revenues and receipts of the part of a project financed with the proceeds of such bonds or notes; (2) exclusively from the revenues and receipts of certain designated parts of a project, whether or not the same are financed in whole or in part from the proceeds of such bonds or notes; or (3) from its revenues and receipts generally. Any such bonds or notes may be additionally secured by a pledge of any grant, subsidy or contribution from the United States of America or any agency or instrumentality thereof or the State or any agency, instrumentality or political subdivision thereof, or any person, firm or corporation, a pledge of any income or revenues, funds or moneys of the authority from any source whatsoever or from the proceeds of any credit agreement.

c. Whether or not the bonds and notes are of such form and character as to be negotiable instruments under the terms of Title 12A, Commercial Transactions, New Jersey Statutes, the bonds and notes are hereby made negotiable instruments within the meaning of and for all the purposes of said Title 12A, subject only to the provisions of the bonds and notes for registration.

d. Bonds or notes of the authority shall be authorized by a resolution or resolutions of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates of interest per annum, which may be fixed or may change at such time and in accordance with a specified formula or method of determination, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, be subject to such terms of redemption (with or without premium) and contain such options or rights to tender bonds or notes for purchase or redemption as such resolution or resolutions may provide.

e. Bonds or notes of the authority may be sold at public or private sale at such price or prices and in such manner as the authority shall determine. Except for any bonds of the authority which may hereafter be guaranteed by the State within the limitations of Section II of Article VIII of the Constitution, every bond shall mature and be paid not later than 40 years from the date thereof.

f. Except as otherwise provided by any law authorizing the guaranty by the State of bonds of the authority hereafter submitted to the people pursuant to Section II of Article VIII of the Constitution and approved by a majority of the legally qualified voters of the State voting thereon, bonds or notes may be issued under the provisions of the act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by the act.

g. Except as otherwise provided by any law authorizing the guaranty of the State of bonds of the authority hereafter submitted to the people pursuant to Section II of Article VIII of the Constitution and approved by a majority of the legally qualified voters of the State voting thereon, bonds and notes of the authority issued under the provisions of the act shall not be in any way a debt or liability of the State or of any political subdivision thereof, other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any such political subdivision or be or constitute a pledge of the faith and credit of the State or of any such political subdivision, but all such bonds and notes, unless funded or refunded by bonds or notes of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in the act. Except for bonds of the authority which may hereafter be guaranteed by the State, each bond and note shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from revenues or funds of the authority and that neither the State nor any political subdivision thereof is obligated to pay such principal or interest and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds or notes.

h. All expenses incurred in carrying out the provisions of the act shall be payable solely from revenues or funds provided or to be provided under the provisions of the act and nothing in the act shall be construed to authorize the authority to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof except as otherwise provided by any law authorizing the guaranty of the State of any bonds of the authority hereafter submitted to the people pursuant to Section II of Article VIII of the Constitution and approved by a majority of the legally qualified voters of the State voting thereon.

i. The authority shall have the power to purchase bonds or notes out of any funds available therefor. The authority may hold, cancel or resell such bonds or notes, subject to and in accordance with agreements with holders of its bonds and notes.

j. The authority may issue temporary or interim bonds or notes, pending the preparation of definitive bonds, exchangeable for definitive bonds.

k. The authority, in connection with the authorization of bonds or notes to be issued and sold from time to time, may delegate to such officer or agent of the authority as the authority selects the power to determine the time and manner of sale, public or private, the maturities and rate of interest, which may be fixed or vary at such time and in accordance with a specified formula or method of determination; provided, however, that the amounts and maturities of, and the interest rate on these bonds shall be within the limits prescribed by the authority in its resolution delegating to that officer or agent the power to authorize the sale and issuance of those bonds or notes.

L.1971, c. 137, s. 10, eff. May 10, 1971. Amended by L.1978, c. 47, s. 2, eff. June 19, 1978; L.1984, c. 215, s. 7, eff. Dec. 18, 1984, operative Jan. 7, 1985.



Section 5:10-11 - Covenants To Secure Payment

5:10-11. Covenants to secure payment
In any resolution of the authority authorizing or relating to the issuance of any bonds or notes, the authority, in order to secure the payment of such bonds or notes and in addition to its other powers, shall have power by provisions therein which shall constitute covenants by the authority and contracts with the holders of such bonds or notes:

a. To pledge all or any part of its rents, fees, tolls, revenues or receipts to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of any bonds or notes;

b. To pledge any lease or other agreement or the rents or other revenues thereunder and the proceeds thereof;

c. To mortgage all or any part of its property, real or personal, then owned or thereafter to be acquired;

d. To covenant against pledging all or any part of its rents, fees, tolls, revenues or receipts or its leases or agreements or rents or other revenues thereunder or the proceeds thereof, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien on any of the foregoing;

e. To covenant with respect to limitations on any right to sell, lease or otherwise dispose of any project or any part thereof or any property of any kind;

f. To covenant as to any bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment, and disposition of the proceeds thereof;

g. To covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by it;

h. To covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the sources and methods of such payment, as to the rank or priority of any such bonds, notes or obligations with respect to any lien or security or as to the acceleration of the maturity of any such bonds, notes or obligations;

i. To provide for the replacement of lost, stolen, destroyed or mutilated bonds or notes;

j. To covenant against extending the time for the payment of bonds or notes or interest thereon;

k. To covenant as to the redemption or repurchase of bonds or notes and privileges of tender exchange thereof for other bonds or notes of the authority;

l. To covenant as to the rates of toll and other charges to be established and charged, the amount to be raised each year or other period of time by tolls or other revenues and as to the use and disposition to be made thereof;

m. To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes, reserves or other purposes and as to the use, investment, and disposition of the moneys held in such funds;

n. To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

o. To covenant as to the construction, improvement, operation or maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

p. To provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage;

q. To provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any such declaration and its consequences may be waived;

r. To vest in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine, including the right to foreclose any mortgage, and to limit the rights, duties and powers of such trustee;

s. To execute all mortgages, bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties;

t. To pay the costs or expenses incident to the enforcement of such bonds or notes or of the provisions of such resolution or of any covenant or agreement of the authority with the holders of its bonds or notes;

u. To limit the powers of the authority to construct, acquire or operate any structures, facilities or properties which may compete or tend to compete with any of the projects;

v. To limit the rights of the holders of any bonds or notes to enforce any pledge or covenant securing bonds or notes; and

w. To make covenants other than in addition to the covenants herein expressly authorized, of like or different character, and to make such covenants to do or refrain from doing such acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the absolute discretion of the authority, will tend to make bonds or notes more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein.

L.1971, c. 137, s. 11, eff. May 10, 1971. Amended by L.1984, c. 215, s. 8, eff. Dec. 18, 1984, operative Jan. 7, 1985.



Section 5:10-12 - Pledge Of Revenues, Funds Or Other Property; Lien

5:10-12. Pledge of revenues, funds or other property; lien
Any pledge of revenues, moneys, funds or other property made by the authority shall be valid and binding from the time when the pledge is made; the revenues, moneys, funds or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge of revenues, moneys or funds is created need be filed or recorded except in the records of the authority.

L.1971, c. 137, s. 12, eff. May 10, 1971.



Section 5:10-13 - Personal Liability

5:10-13. Personal liability
Neither the members of the authority nor any person executing bonds or notes issued pursuant to this act shall be liable personally on such bonds or notes by reason of the issuance thereof.

L.1971, c. 137, s. 13, eff. May 10, 1971.



Section 5:10-14 - Reserves, Funds Or Accounts; Establishment

5:10-14. Reserves, funds or accounts; establishment
The authority may establish such reserves, funds or accounts as may be, in its discretion, necessary or desirable to further the accomplishment of the purposes of the authority or to comply with the provisions of any agreement made by or any resolution of the authority.

L.1971, c. 137, s. 14, eff. May 10, 1971.



Section 5:10-14.1 - Debt Service Reserve Fund; Limitation On Issuance Of Bonds; Accumulation Of Moneys; Nonliability Of State Or Its Political Subdivisions

5:10-14.1. Debt service reserve fund; limitation on issuance of bonds; accumulation of moneys; nonliability of state or its political subdivisions
a. The authority may create and establish a reserve fund in connection with the issuance of bonds to finance the initial project to be known as the debt service reserve fund and may pay into such reserve fund (1) any moneys appropriated and made available by the State for the purposes of such fund, (2) any proceeds of sale of such bonds to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purposes of such fund from any other source or sources. The moneys held in or credited to the debt service reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of such bonds of the authority secured by such reserve fund, as the same mature or become due, the purchase or retirement of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, however, that moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum debt service reserve (as hereinafter defined) with respect to such bonds then outstanding and secured by such reserve fund, except for the purpose of paying the principal of, interest on, the premium, if any, on, and the retirement of, such bonds secured by such reserve fund maturing or becoming due and for the payment of which other moneys of the authority are not available. Maximum debt service reserve as used in this section shall mean, as of any date of calculation and with respect to such bonds secured by the debt service reserve fund, the largest amount of money required by the terms of any contracts of the authority with the holders of such bonds to be provided in any succeeding calendar year for the payment of interest on and serial maturities of such bonds then outstanding and payments required by the terms of any such contracts to be made to sinking funds established for the payment or redemption of such bonds, calculated on the assumption that such bonds will cease to be outstanding after the date of such calculation only by reason of the payment of such bonds at their respective maturities and the making of required payments to sinking funds and the application thereof in accordance with the terms of such contracts to the retirement of such bonds. Any income or interest earned by, or increment to, the debt service reserve fund due to the investment thereof may be transferred to any other fund or account of the authority to the extent it does not reduce the amount of such debt service reserve fund below the maximum debt service reserve with respect to such bonds of the authority then outstanding and secured by such reserve fund.

b. The authority shall not issue bonds at any time if the maximum debt service reserve with respect to such bonds outstanding and then to be issued and secured by the debt service reserve fund will exceed the amount of such reserve fund at the time of issuance, unless the authority, at the time of issuance of such bonds, shall deposit in such reserve fund from the proceeds of such bonds so to be issued, or otherwise, an amount which, together with the amount then in such reserve fund, will be not less than the maximum debt service reserve with respect to such bonds then to be issued and on all other bonds of the authority then outstanding and secured by such reserve fund.

c. To assure the continued operation and solvency of the authority for the carrying out of the public purposes of the act, provision is made hereinabove in this section for the accumulation in the debt service reserve fund of an amount equal to the maximum debt service reserve with respect to all bonds of the authority then outstanding and secured by such reserve fund. In order further to assure the maintenance of such debt service reserve fund, there shall be annually appropriated and paid to the authority for deposit in the debt service reserve fund such sum, if any, as shall be certified by the chairman of the authority to the Governor as necessary to restore such reserve fund to an amount equal to the maximum debt service reserve with respect to such bonds of the authority then outstanding and secured by such reserve fund. The chairman of the authority shall annually, on or before March 1, make and deliver to the Governor his certificate stating the sum, if any, required to restore the debt service reserve fund of the authority to the amount aforesaid, and the sum or sums so certified, if any, shall be appropriated and paid to the authority for deposit in such debt service reserve fund of the authority prior to the end of the first calendar month of the next succeeding State fiscal year. Any payments to be made by the State to the authority as aforesaid for deposit in such debt service reserve fund are subject to and dependent upon appropriations being made from time to time by the State Legislature for such purpose.

d. In computing the debt service reserve fund for the purposes of this section, securities in which all or a portion of such debt service reserve fund shall be invested shall be valued at par, or if purchased at less than par, at their cost to the authority.

e. Nothing herein contained shall be deemed to cause the bonds or notes of the authority to be in any way a debt or a liability of the State or any political subdivision thereof other than the authority, and the bonds and notes of the authority, whether or not payable from the debt service reserve fund created and established pursuant to this section, shall not create or constitute any indebtedness, liability or obligation of the State or any such political subdivision or be or constitute a pledge of the faith and credit of the State or of any such political subdivision.

f. For purposes of this section, initial project shall mean the initial development of the meadowlands complex as determined by the authority, and shall consist of (1) a football stadium to seat approximately 76,500 persons, (2) a racetrack and related facilities for both thoroughbred and harness horse racing, (3) roadways, parking and other support facilities therefor, and environmental facilities in connection therewith, together with all land and rights in land, structures and improvements, and other facilities and appurtenances related thereto.

L.1973, c. 286, s. 1, eff. Dec. 4, 1973.



Section 5:10-14.2 - Right Of State To Require Redemption Prior To Maturity

5:10-14.2. Right of state to require redemption prior to maturity
The State shall have the right, upon furnishing the authority with sufficient funds therefor, to require the authority to redeem, pay or cause to be paid, at or prior to maturity, in whole or in part, any bonds issued by the authority under the act; provided that such redemption or payment shall be made in accordance with the provisions of any contract entered into by the authority with the holders of such bonds.

L.1973, c. 286, s. 2, eff. Dec. 4, 1973.



Section 5:10-14.3 - Sports Authority Fund.

5:10-14.3 Sports Authority Fund.

12. a. The State Treasurer shall establish a special fund to be known as the "Sports Authority Fund" and shall pay into the fund amounts from the General Fund as shall be necessary to pay the principal and interest on bonds or notes of the authority issued pursuant to this section and to pay any amounts due from the authority under any credit agreement entered into by the authority in connection with the bonds or notes, provided that all payments from the General Fund shall be subject to and dependent upon appropriations made from time to time for those purposes.

b. (1) The State Treasurer and the authority are authorized to enter into agreements as shall be necessary to effectuate the purposes of this section, including without limitation, provisions for securing the payment of bonds or notes issued by the authority pursuant to subsection d. of this section and the interest thereon and providing for the investment of moneys in the fund; provided that the agreements shall be subject to approval by the presiding officers of both houses of the Legislature, and provided further that when the purposes of this section have been satisfied, and upon the earlier of:

(a)the certification by the State Treasurer that the revenues of the authority are sufficient to satisfy the requirements of paragraphs (1), (2), (3), (4), (5) and (6) of subsection c. of section 6 of P.L.1971, c.137 (C.5:10-6) for the term of bonds or notes issued pursuant to subsection d. of this section; or

(b)the satisfaction of the requirements for the payment of bonds or notes issued pursuant to P.L.1991, c.375 (C.5:10-3 et al.) or pursuant to P.L.1997, c.273 (C.40:54D-25.1 et al.); the State Treasurer and the authority shall not, except for the refunding of bonds or notes issued pursuant to subsection d. of this section which produces debt service savings, enter into any further agreements regarding payments by the State Treasurer into the "Sports Authority Fund" for any reason, including but not limited to, the financing or restructuring of the debt of the authority.

(2)The agreements shall indicate the nature and scope of the projects to be financed pursuant to this section.

(3)The agreements shall provide that with respect to the Atlantic City convention center project, the authority shall review all existing expert studies that present options as to the scope and nature of the project and the linkages between the project and the economic development of Atlantic City. Based upon its analysis of the available studies and such other expert studies as the authority may authorize, the authority shall report to the Legislature and include in the minutes of the authority its proposal for the development of the Atlantic City convention center. The report shall include an explanation for the selection of the project option proposed by the authority.

c.Notwithstanding anything to the contrary in P.L.1991, c.375 (C.5:10-3 et al.), if and to the extent provided in any agreement between the State Treasurer and the authority, all or part of the revenues of the authority, other than luxury tax revenues or revenues of the Atlantic City convention center project and other than tourism related tax revenues or other revenues of the Wildwood convention center facility, in excess of the requirements of the resolutions authorizing or relating to the issuance of any of the authority's bonds or notes, except those issued pursuant to this section, shall be paid into the General Fund in repayment to the State for amounts previously paid by the State pursuant to this section with respect to the payment of principal and interest on bonds or notes issued for any of the purposes set forth in this section, except the purposes set forth in paragraphs (3), (4), (5), and (8) of subsection d. of this section, and any payments on account of any credit agreements with respect to the bonds or notes. Except as otherwise provided in this section, bonds or notes of the authority issued pursuant to this section shall be authorized, sold and issued in the manner and be entitled to the benefits, protection and provisions as apply to bonds and notes of the authority authorized to be issued pursuant to P.L.1971, c.137 (C.5:10-1 et seq.).

d.In addition to its other powers to issue bonds and notes, the authority shall have power to issue from time to time bonds and notes payable from amounts in the Sports Authority Fund established pursuant to subsection a. of this section, as follows:

(1)To provide sufficient funds to refund from time to time outstanding bonds or notes of the authority issued for the meadowlands complex or the Monmouth racetrack project authorized pursuant to paragraph (5) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6), whether or not the bonds or notes or interest thereon have become due, to provide for the establishment of funds or reserves to secure payment of the bonds or notes or any other bonds or notes issued or to be issued for those purposes or interest thereon, and to provide for the payment of all other costs or expenses of the authority incident to or necessary to carry out the refunding; provided that the refunding bonds issued at any time pursuant to this paragraph shall not exceed that amount estimated to be necessary so that subsequent to the refunding, the revenues from the meadowlands complex or the Monmouth racetrack project, as the case may be, shall be sufficient to pay all costs payable from those revenues, as shall be estimated in a determination by the authority made in accordance with the agreement between the authority and the State Treasurer;

(2)To finance or refinance a capital program or programs for the meadowlands complex and the Monmouth racetrack project authorized pursuant to paragraph (5) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6), adopted by the authority to provide for major repairs, reconstruction and improvements which are legally mandated or otherwise needed to meet environmental or safety requirements, to prevent a loss of revenues, to augment revenues or to continue or enhance the operations of any of the facilities thereof, or to upgrade any of the facilities thereof;

(3)To provide for the financing or refinancing of the facilities for Rutgers, The State University pursuant to paragraph (8) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6); (4)To provide for the financing or refinancing of the Atlantic City convention center project;

(5)To finance or refinance feasibility studies for public projects consistent with the purposes of the authority;

(6)To provide for the financing or refinancing of any other project of the authority, but only if and to the extent expressly authorized by law enacted subsequent to the enactment of P.L.1991, c.375 (C.5:10-3 et al.);

(7)To provide for the financing of the facilities at institutions of higher education pursuant to paragraph (11) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6), based upon a list of projects recommended by the Commission on Higher Education following a competitive application process, provided that the aggregate financing of the projects undertaken pursuant to this paragraph shall not exceed $5,000,000;

(8)To provide for the financing or refinancing of a convention center facility in the City of Wildwood pursuant to paragraph (12) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6); and

(9)To provide for the financing or refinancing of the professional football training facility project and associated facilities authorized pursuant to paragraph (14) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6).

e.Bonds and notes authorized pursuant to this section shall be special obligations of the authority payable as herein provided. Bonds and notes shall not be deemed to constitute a debt or liability of the State or a pledge of the faith and credit of the State but are dependent for repayment upon appropriations as provided by law from time to time. These bonds and notes and the interest thereon may also be payable from the proceeds thereof set aside for that purpose and income accruing therefrom.

L.1991,c.375,s.12; amended 1994, c.48, s.296; 1997, c.273, s.21; 2005, c.302, s.2.



Section 5:10-14.4 - Luxury Tax Revenues.

5:10-14.4 Luxury tax revenues.

14.Notwithstanding the provisions of P.L.1947, c.71 (C.40:48-8.15 et seq.), in the event that the convention hall or halls or convention center project, including the site of a convention hall or convention center project to be constructed, located in any municipality which levies a luxury tax pursuant to such law, shall be purchased, leased or otherwise acquired by the New Jersey Sports and Exposition Authority and for so long as the New Jersey Sports and Exposition Authority or the Atlantic City Convention and Visitors Authority shall be the owner or be responsible for supervision of the operation of the convention hall or halls or convention center project, and, in any event, for so long as any bonds or notes issued by the New Jersey Sports and Exposition Authority for the Atlantic City convention center project, or other obligations or financing arrangements entered into or issued by the New Jersey Sports and Exposition Authority in connection with the Atlantic City convention center project, which are payable from, or secured by such luxury taxes, or required to be paid from luxury tax revenues of the municipality remain outstanding:

a.Luxury tax revenues on deposit in the luxury tax fund created pursuant to section 5 of P.L.1979, c.273 (C.40:48-8.30), shall be remitted promptly during each year, commencing with the year in which P.L.1991, c.375 is enacted, by the State Treasurer from the luxury tax fund to the New Jersey Sports and Exposition Authority or the Atlantic City Convention and Visitors Authority or both, as the case may be, in accordance with the provisions of subsection f. of section 6 of P.L.1971, c.137 (C.5:10-6).

b.No further bonds or other obligations, other than refunding bonds, shall be issued and no lease shall be entered into, by any public body other than the Atlantic City Convention and Visitors Authority, the payment of which is to be made from or secured by the luxury tax revenues of the municipality.

c.Luxury tax revenues of the municipality which are in excess of the requirements with respect thereto of, first, the obligations of the New Jersey Sports and Exposition Authority under the bonds, notes, leases, or other financing documents, assignments, agreements or arrangements issued or entered into to finance or refinance, in whole or in part, or incurred in connection with, the Atlantic City convention center project, and thereafter, of the Atlantic City Convention and Visitors Authority, as the case may be, relating to the convention center project shall be applied to the purposes set forth in, or in accordance with, the provisions of section 25 of P.L.2008, c.47 (C.52:27H-41.13), as appropriate.

d.If the luxury tax of the municipality, including any increase thereof adopted by the municipality after the enactment of P.L.1991, c.375 (C.5:10-14.3 et al.), shall be pledged to the payment of the bonds, notes, leases, or other financing documents, assignments, agreements or arrangements issued or entered into by the New Jersey Sports and Exposition Authority or the Atlantic City Convention and Visitors Authority to finance or refinance, in whole or in part, or incurred by the New Jersey Sports and Exposition Authority or the Atlantic City Convention and Visitors Authority in connection with, the Atlantic City convention center project, the municipality shall not repeal the luxury tax, nor reduce the rate of the tax, nor eliminate from taxation any retail sales that are subject to the tax on the date of enactment of P.L.1991, c.375 (C.5:10-14.3 et al.), so long as such bonds, notes, leases, or other financing documents, assignments, agreements or arrangements shall remain outstanding.

e.As soon as practicable, and to the extent permitted by the terms of the Luxury Tax Bond Resolution and the bonds, notes, leases, or other financing documents, assignments, agreements or arrangements issued to finance, or entered into to finance or refinance, in whole or in part, or incurred in connection with, the Atlantic City convention center project, and subject to the diligence and reasonable determination provisions of subsection f. of section 6 of P.L.1971, c.137 (C.5:10-6), the New Jersey Sports and Exposition Authority shall transfer its ownership interest or other rights in the Atlantic City convention center project to the Atlantic City Convention and Visitors Authority, and cease any supervision of the Atlantic City Convention and Visitors Authority. Upon such transfer, (i) the Atlantic City Convention and Visitors Authority shall assume all of the powers, rights, assets and duties of the authority with respect to the Atlantic City convention center project to the extent provided by P.L.2008, c.47 (C.52:27H-31.1 et al.), and such powers shall then and thereafter be vested in and shall be exercised by the Atlantic City Convention and Visitors Authority, and (ii) all debts, liabilities, obligations and contracts of the authority with respect to the Atlantic City convention center project, other than any bonds, notes, or other obligations, including any credit agreement, of the authority issued and outstanding, or then in effect, on the date of such transfer under the Luxury Tax Bond Resolution, are imposed upon the Atlantic City Convention and Visitors Authority, and all creditors of the authority and persons having claims against or contracts with the authority of any kind or character relating to the Atlantic City convention center project may enforce those debts, claims and contracts against the Atlantic City Convention and Visitors Authority as successor to the authority in the same manner as they might have had against the authority, and the rights and remedies of those holders, creditors and persons having claims against or contracts with the authority relating to the Atlantic City convention center project shall not be limited or restricted in any manner by P.L.2008, c.47 (C.52:27H-31.1 et al.). All expenses incurred in carrying out the transfer of the Atlantic City convention center project from the authority to the Atlantic City Convention and Visitors Authority pursuant to the provisions of P.L.2008, c.47 (C.52:27H-31.1 et al.), including expenses incurred to obtain any required consents, approvals, waivers or non-objections as described in subsection f. of section 6 of P.L.1971, c.137 (C.5:10-6), shall be payable solely from luxury tax revenues and other amounts held under the Luxury Tax Bond Resolution to the extent available to pay such expenses.

L.1991, c.375, s.14; amended 2008, c.47, s.4.



Section 5:10-15 - Guarantee By State Not To Limit Or Alter Rights Or Powers Vested In Authority

5:10-15. Guarantee by state not to limit or alter rights or powers vested in authority
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to authority of the act that the State will not limit or alter the rights or powers hereby vested in the authority to acquire, construct, maintain, improve, repair and operate a project in any way that would jeopardize the interest of such holders, or to perform and fulfill the terms of any agreement made with the holders of such bonds or notes, or to fix, establish, charge and collect such rents, fees, rates or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and fulfill the terms of any agreement made with the holders of such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, until the bonds, together with interest thereon, are fully met and discharged or provided for.

L.1971, c. 137, s. 15, eff. May 10, 1971. Amended by L.1984, c. 215, s. 9, eff. Dec. 18, 1984, operative Jan. 7, 1985.



Section 5:10-16 - Authorization As Legal Investment Or Security For Public Deposits

5:10-16. Authorization as legal investment or security for public deposits
The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustee and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to the act, and such bonds or notes shall be authorized security for any and all public deposits.

L.1971, c. 137, s. 16, eff. May 10, 1971.



Section 5:10-17 - Lease Or Conveyance Of Land By State Or Governmental Subdivision

5:10-17. Lease or conveyance of land by state or governmental subdivision
All counties and municipalities and other governmental subdivisions, all authorities, and all public departments, agencies and commissions of the State, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant or convey to the authority at its request upon such terms and conditions as the governing body or other proper authorities of such counties, municipalities and governmental subdivisions, authorities and departments, agencies or commissions of the State may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the authorizing ordinance of the governing body of the municipality, the authorizing resolution of the governing body of the county, or the regular and formal action of any public body concerned, any real property or interest therein which may be necessary or convenient to the effectuation of the purposes of the authority, including public highways and other real property already devoted to public use, provided that, as to the authority's project in the meadowlands complex, such real property is located within the 750 acre site authorized for that project or upon a site outside of that acreage, but immediately contiguous thereto or immediately across any public road which borders that acreage. No property of the State, other than meadowlands, riparian lands or lands under water and similar lands or interests therein referred to in Title 12, Commerce and Navigation, and Title 13, Conservation and Development, of the Revised Statutes, as amended, shall be so granted, leased or conveyed to the authority except upon payment to the State of such price therefor as may be fixed by the State House Commission.

L.1971, c. 137, s. 17, eff. May 10, 1971. Amended by L.1984, c. 215, s. 10, eff. Dec. 18, 1984, operative Jan. 7, 1985.



Section 5:10-18 - Tax Exemption; Projects And Property Of Authority; Bonds Or Notes; Payments In-lieu-of Property Taxes.

5:10-18 Tax exemption; projects and property of authority; bonds or notes; payments in-lieu-of property taxes.

18. a. All projects and other property of the authority, except an off-track wagering facility or account wagering system facility established pursuant to P.L.2001, c.199, is hereby declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any political subdivision thereof; provided, however, that when any part of the project site not occupied or to be occupied by facilities of the project is leased by the authority to another whose property is not exempt and the leasing of which does not make the real estate taxable, the estate created by the lease and the appurtenances thereto shall be listed as the property of the lessee thereof, or his assignee, and be assessed and taxed as real estate. All bonds or notes issued pursuant to the act are hereby declared to be issued by a body corporate and public of the State and for an essential public and governmental purpose and such bonds and notes, and the interest thereon and the income therefrom, and all funds, revenues, income and other moneys received or to be received by the authority and pledged or available to pay or secure the payment of such bonds or notes, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

b.To the end that there does not occur an undue loss of future tax revenues by reason of the acquisition of real property by the authority for the meadowlands complex the authority annually shall make payments in-lieu-of-taxes to the municipality in which such property is located in an amount computed in each year with respect to each such municipality by multiplying the total amount to be raised by real property taxation in each such year by a fraction, the numerator of which is the amount of real property taxes assessed against the property acquired by the authority in the tax year in which this act becomes effective and the denominator of which is the total amount to be raised by real property taxation in such municipality in the tax year in which this act becomes effective. Such payments shall be made in each year commencing with the first year subsequent to the year in which such real property shall have been converted from a taxable to an exempt status by reason of acquisition thereof by the authority.

c.The authority is further authorized and empowered to enter into any agreement or agreements with any county or municipality located in whole or part within the Hackensack meadowlands whereby the authority will undertake to pay any additional amounts to compensate for any loss of tax revenues by reason of the acquisition of any real property by the authority for the meadowlands complex or to pay amounts to be used by such county or municipality in furtherance of the development of the Hackensack meadowlands, including the meadowlands complex. Every such county and municipality is authorized and empowered to enter into such agreements with the authority and to accept payments which the authority makes thereunder.

d.All payments to municipalities pursuant to subsections b. and c. shall be treated as payments in-lieu-of-property taxes for all purposes of article 9 of P.L.1968, c.404 (C.13:17-60 to 13:17-76).

L.1971, c.137, s.18; amended 2001, c.199, s.39; 2015, c.19, s.90.



Section 5:10-19 - Annual Report; Annual Audit

5:10-19. Annual report; annual audit
On or before the last day of February in each year the authority shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. Each such report shall set forth a complete operating and financial statement covering its operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof shall be considered an expense of the authority and a copy thereof shall be filed with the Comptroller of the Treasury.

L.1971, c. 137, s. 19, eff. May 10, 1971.



Section 5:10-20 - Services By State Officers, Departments, Boards, Agencies, Divisions And Commissions

5:10-20. Services by state officers, departments, boards, agencies, divisions and commissions
All officers, departments, boards, agencies, divisions and commissions of the State are hereby authorized and empowered to render any and all of such services to the authority as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the authority. The cost and expense of any such services shall be met and provided for by the authority.

L.1971, c. 137, s. 20, eff. May 10, 1971.



Section 5:10-21.1 - Purchases, Contracts, Or Agreements Over Threshold Amount.

5:10-21.1 Purchases, contracts, or agreements over threshold amount.

1. a. All purchases, contracts, or agreements where the cost or contract price exceeds the sum of $25,000 or, after the effective date of P.L.1999, c.440, the amount determined pursuant to subsection b. of this section shall, except as otherwise provided in this act, be made, negotiated, or awarded only after public advertisement for bids therefor and shall be awarded to that responsible bidder whose bid, conforming to the invitation for bids, is most advantageous to the authority, in its judgment, upon consideration of price and other factors. Any bid may be rejected when the authority determines that it is in the public interest to do so.

Any purchase, contract, or agreement where the cost or contract price is less than or equal to $25,000 or, after the effective date of P.L.1999, c.440, the amount determined pursuant to subsection b. of this section may be made, negotiated, or awarded by the authority without advertising and in any manner which the authority, in its judgment, deems necessary to serve its unique interests and purposes and which promotes, whenever practicable, full and free competition by the acceptance of quotations or proposals or by the use of other suitable methods.

b.Commencing in the fifth year after the year in which P.L.1999, c.440 takes effect, and every five years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in subsection a. of this section, or after the effective date of P.L.1999, c.440, the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify the authority of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

L.1981,c.447,s.1; amended 1984, c.128, s.1; 1999, c.440, s.82.



Section 5:10-21.1A - Set-aside Contract Goals

5:10-21.1a. Set-aside contract goals
The authority is authorized and directed to establish, prior to initiating any project on or after the effective date of this 1987 amendatory and supplementary act, small business, minority business and women's business set-aside contract goals and procedures in accordance with the provisions of the "Set-Aside Act for Small Businesses, Female Businesses, and Minority Businesses," P.L. 1983, c. 482 (C. 52:32-17 et seq.).

L.1987,c.318,s.3.



Section 5:10-21.2 - Exemptions

5:10-21.2. Exemptions
Any purchase, contract, or agreement, where the cost or contract price exceeds the amount set forth in, or after June 30, 1985, the amount calculated by the Governor pursuant to, section 1 of P.L. 1981, c. 447 (C. 5:10-21.1), may be made, negotiated, or awarded by the authority without advertisement for bids when the subject matter is that described in section 3 of this act or when the purchase, contract, or agreement is made, negotiated, or awarded under the circumstances described in section 4 of this act. In any such instance, the authority may make, negotiate, or award the purchase, contract, or agreement in any manner which the authority deems necessary to serve its unique interests and purposes and which promotes, whenever practicable, full and free competition by the acceptance of quotations or proposals or by the use of other suitable methods.

L. 1981, c. 447, s. 2, eff. Jan. 9, 1982. Amended by L. 1984, c. 128, s. 2, eff. Aug. 8, 1984.



Section 5:10-21.3 - Exemptions; Subject Matter

5:10-21.3. Exemptions; subject matter
Any purchase, contract, or agreement may be made, negotiated, or awarded pursuant to section 2 of this act when the subject matter consists of:

a. Services which are professional or technical in nature or services which are original and creative in character in a recognized field of artistic endeavor;

b. Items which are perishable or subsistence supplies;

c. Items which are specialized equipment or specialized machinery necessary to the conduct of authority business;

d. Items or services supplied by a public utility subject to the jurisdiction of the Board of Public Utilities, and tariffs and schedules of the charges made, charged or exacted by the public utility for those items or services are filed with the board;

e. Items which are styled or seasonal wearing apparel;

f. Items or services which, in order to compete successfully with other sports and entertainment facilities, the authority deems necessary to provide quality athletic contests, horse racing, or other spectator sporting events and trade shows, expositions, concerts, and other public events. These items and services shall include but not be limited to: food concessions; playing surfaces for football, soccer, tennis, or other athletic contests; indoor foot racing tracks; ice making and resurfacing equipment and services; matrix and scoreboard systems; ticket printing and ticket selling services; materials, supplies, equipment and services for preparation and maintenance of horse racing or horse showing surfaces; horse race starting gates and equipment; program printing; pari-mutuel computer or totalisator equipment or services; horse racing teletimer equipment or services; horse racing photo finish equipment or services; and items or services which are part of or related to promotional or advertising efforts;

g. The lease of such office space, office machinery, specialized equipment, buildings or real property as may be required for the conduct of authority business; or

h. The sale or licensing of advertising rights.

L.1981, c. 447, s. 3, eff. Jan. 9, 1982.



Section 5:10-21.4 - Exemptions; Circumstances.

5:10-21.4 Exemptions; circumstances.

4.Any purchase, contract, or agreement may be made, negotiated, or awarded pursuant to section 2 of P.L.1981, c.447 (C.5:10-21.2) when:

a.Standardization of equipment and interchangeability of parts is in the public interest;

b.Only one source of supply or service is available;

c.The safety or protection of the authority's or other public property requires;

d.The exigency of the authority's service will not admit of advertisement;

e.More favorable terms can be obtained from a primary source of supply of an item or service;

f.Bid prices, after advertising, are not reasonable or have not been independently arrived at in open competition; but no negotiated purchase, contract, or agreement may be entered into under this subsection after the rejection of all bids received unless (1) notification of the intention to negotiate and reasonable opportunity to negotiate is given to each responsible bidder; (2) the negotiated price is lower than the lowest rejected bid price of a responsible bidder; and (3) the negotiated price is the lowest negotiated price offered by any responsible contractor;

g.The purchase is to be made from, or the contract is to be made with, the federal or any state government or agency or political subdivision thereof; or

h.Purchases are to be made through or by the Director of the Division of Purchase and Property pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1), or through a contract made by any of the following: the Hackensack Meadowlands Development Commission established under section 5 of P.L.1968, c.404 (C.13:17-5); the New Jersey Highway Authority established under section 4 of P.L.1952, c.16 (C.27:12B-4); the New Jersey Turnpike Authority established under section 3 of P.L.1948, c.454 (C.27:23-3); the New Jersey Water Supply Authority established under section 4 of P.L.1981, c.293 (C.58:1B-4); the South Jersey Transportation Authority established under section 4 of P.L.1991, c.252 (C.27:25A-4); the Port Authority of New York and New Jersey established under R.S.32:1-4; the Delaware River Port Authority established under R.S.32:3-2; the Higher Education Student Assistance Authority established under N.J.S.18A:71A-3.

L.1981,c.447,s.4; amended 1999, c.440, s.83.



Section 5:10-21.5 - Award Without Public Advertisement; Resolution; Specification Of Subject Matter Or Circumstances

5:10-21.5. Award without public advertisement; resolution; specification of subject matter or circumstances
In any case where the authority shall make, negotiate, or award a purchase, contract, or agreement without public advertisement pursuant to section 2 of this act, the authority shall, by resolution passed by the affirmative vote of a majority of its members, specify the subject matter or circumstances set forth in sections 3 and 4 of this act which permit the authority to take such action.

L.1981, c. 447, s. 5, eff. Jan. 9, 1982.



Section 5:10-21.6 - Work By Employees Of Authority

5:10-21.6. Work by employees of authority
Nothing herein shall prevent the authority from having any work done by its own employees.

L.1981, c. 447, s. 6, eff. Jan. 9, 1982.



Section 5:10-23 - Ecological Factors.

5:10-23 Ecological factors.

23.It is the express intent of the Legislature that the authority in undertaking the meadowlands complex shall consult with the Department of Environmental Protection with respect to the ecological factors constituting the environment of the Hackensack meadowlands to the end that the delicate environmental balance of the Hackensack meadowlands may be maintained and preserved.

L.1971, c.137, s.23; amended 2015, c.19, s.92.



Section 5:10-24 - Effect On Inconsistent Acts And Rules And Regulations Adopted Thereunder

5:10-24. Effect on inconsistent acts and rules and regulations adopted thereunder
It is the intent of the Legislature that in the event of any conflict or inconsistency in the provisions of the act and any other acts pertaining to matters herein established or provided for or in any rules and regulations adopted under the act or said other acts, to the extent of such conflict or inconsistency, the provisions of the act and the rules and regulations adopted thereunder shall be enforced and the provisions of such other acts and rules and regulations adopted thereunder shall be of no force and effect.

L.1971, c. 137, s. 24, eff. May 10, 1971.



Section 5:10-25 - Partial Invalidity

5:10-25. Partial invalidity
If any clause, sentence, paragraph, section or part of the act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1971, c. 137, s. 25, eff. May 10, 1971.



Section 5:10-26 - Construction Of Act

5:10-26. Construction of act
The act shall be construed liberally to effectuate the legislative intent and the purposes of the act as complete and independent authority for the performance of each and every act and thing herein authorized and all powers herein granted shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.

L.1971, c. 137, s. 26, eff. May 10, 1971.



Section 5:10-27 - Legislative Findings And Declarations

5:10-27. Legislative findings and declarations
The Legislature hereby finds and declares that the general welfare of the people of the State will be promoted by the advancement of horse racing facilities in the State; that it is vital to State Government that the revenues derived from parimutuel betting on horse race meetings at racetracks in the State be continued; that ownership and operation of racetracks for horse racing by a State agency would protect against a loss of revenue to the State and assure the financial stability of the racetracks and availability of capital to repair, reconstruct and restore damaged or destroyed facilities thereof and to provide improvements and additions thereto; that the advancement and retention of the horse racing and related activities in the State will not only provide recreational opportunities for the people of the State but will also benefit the people in the form of increased commerce and employment.

The Legislature has determined that in order to accomplish such purposes and goals, it is necessary and desirable to authorize the New Jersey Sports and Exposition Authority to immediately acquire and operate the Garden State Racetrack facility, its contiguous properties and auxiliary facilities.

The Legislature further finds that the powers conferred by this act and the expenditure of public moneys pursuant hereto will serve a valid public purpose and that the enactment of the provisions hereinafter set forth is in the public interest and is hereby so declared to be such as a matter of express legislative determination.

L.1978, c. 1, s. 1, eff. Feb. 23, 1978.



Section 5:10-28 - Definitions

5:10-28. Definitions
As used in this act:

a. "Additional projects" means the projects and purposes authorized by section 3 of this act.

b. "Authority" means the New Jersey Sports and Exposition Authority created by P.L.1971, c. 137 (C. 5:10-1 et seq.).

c. "Meadowlands complex" means the sports and exposition project authorized by P.L.1971, c. 137 (C. 5:10-1 et seq.).

d. "Meadowlands commission" means the Hackensack Meadowlands Development Commission created by P.L.1968, c. 404 (C. 13:17-1 et seq.).

e. "Racing commission" means the New Jersey Racing Commission created by P.L.1940, c. 17, s. 1 (C. 5:5-22).

L.1978, c. 1, s. 2, eff. Feb. 23, 1978.



Section 5:10-29 - Garden State Racetrack; Acquisition, Operation, Maintenance, Repair, Reconstruction And Improvement; Feasibility Study; Additional Projects; Approval By Legislature

5:10-29. Garden State Racetrack; acquisition, operation, maintenance, repair, reconstruction and improvement; feasibility study; additional projects; approval by legislature
The authority is hereby authorized and empowered to acquire, operate, maintain, repair, reconstruct, restore and improve as additional projects of the authority the Garden State Racetrack facility, its contiguous properties and auxiliary facilities including without limitation pavilions, stands, clubhouses, training tracks for horses, fairgrounds and other exposition facilities, together with all buildings, structures, roads, parking areas, recreation areas, restaurants, transportation facilities or systems, equipment, furnishings, properties and appurtenances related thereto or incidental to, necessary for or complementary to the purposes thereof, provided that so long as any bonds or notes issued to finance any part of the Meadowlands complex are outstanding none of the revenues of the Meadowlands complex shall be used for any of the foregoing or to pay principal of or interest on any bonds or notes issued to finance an additional project. The authority shall not acquire any of the foregoing facilities until a feasibility study conducted by a private, independent consulting firm and satisfactory to the authority shall have been completed demonstrating that the reconstructed Garden State Racetrack will generate sufficient revenues to insure repayment of indebtedness incurred to finance its acquisition and reconstruction and that it will not have a materially adverse effect on the operations and financial condition of the Meadowlands complex. In addition, the authority shall not acquire any of the foregoing facilities until the Legislature has approved the additional projects planned for said facilities. The authority shall transmit to the Legislature a copy of the feasibility study required herein, which transmittal shall occur on a day on which both Houses shall be meeting in the course of a regular or special session, and the additional projects shall be deemed to have been approved by the Legislature if, within 30 days of said transmittal, the Legislature fails to pass a concurrent resolution stating that the Legislature does not approve the additional projects.

As part thereof the authority is empowered to make capital contributions to others for transportation and other facilities, and accommodations for the public using said facilities. Any part of the sites thereof not occupied or to be occupied by such facilities may be leased by the authority for purposes determined by the authority to be consistent with or related to the purposes thereof, including but not limited to hotels and other accommodations for transients and other facilities related or incidental thereto, and in addition hereto, the authority may construct and operate or cause to be constructed or operated or both by a lessee, licensee or agent of the authority, on such site other facilities consistent with the purposes for which the authority was established, including, but not limited to, the construction of convention halls and cultural centers.

L.1978, c. 1, s. 3, eff. Feb. 23, 1978.



Section 5:10-30 - Conduct Of Horse Race Meetings And Parimutuel Betting

5:10-30. Conduct of horse race meetings and parimutuel betting
a. The authority is hereby authorized, licensed and empowered to apply to the racing commission for a permit or permits to hold and conduct, as part of the additional projects or any one or more thereof, horse race meetings for stake, purse or reward, and to provide a place or places on the race meeting grounds or enclosure for wagering by patrons on the result of such horse races by the parimutuel system, and to receive charges and collect all revenues, receipts and other sums from the ownership and operation thereof; provided that only the authority through its employees shall conduct such horse race meetings and wagering and the authority is expressly prohibited from placing in the control of any other person, firm or corporation the conduct of such horse racing meetings or wagering.

b. Except as otherwise provided in this section, such horse race meetings and parimutuel wagering shall be conducted by the authority in the manner and subject to compliance with the standards set forth in P.L.1940, c. 17 (C. 5:5-22 et seq.) and the rules, regulations and conditions prescribed by the racing commission thereunder for the conduct of horse race meetings and for parimutuel betting at such meetings.

c. Application for said permit or permits shall be on such forms and shall include such accompanying data as the racing commission shall prescribe. The racing commission shall proceed to review and act on any such application within 30 days after its filing and the racing commission is authorized in its sole discretion to determine whether a permit shall be granted to the authority. If, after such review, the racing commission acts favorably on such application, a permit shall be granted to the authority without any further approval which permit shall be in substitution for and shall supersede the permit issued to the Garden State Racing Association for racing days in 1977 and shall remain in force and effect so long as any bonds or notes of the authority issued for the purposes of any of the additional projects remain outstanding, the provision of any other law to the contrary notwithstanding. In granting a permit to the authority to conduct a horse race meeting, the racing commission shall not be subject to any limitation as to the number of tracks authorized for the conduct of horse race meetings pursuant to any provision of P.L.1940, c. 17 (C. 5:5-22 et seq.). Said permit shall set forth the dates to be allotted to the authority for its initial horse race meetings. Thereafter application for dates for horse race meetings by the authority and the allotment thereof by the racing commission, including the renewal of the same dates theretofore allotted, shall be governed by the applicable provisions of P.L.1940, c. 17 (C. 5:5-22 et seq.). Notwithstanding the provision of any other law to the contrary, the racing commission shall allot annually to the authority in the case of harness racing, not less than 100 racing days and in the case of running racing, not less than 100 racing days at such Garden State facility, if and to the extent that application is made therefore.

d. No hearing, referendum or other election or proceeding, and no payment, surety or cash bond or other deposit, shall be required for the authority to hold or conduct the horse race meetings with parimutuel wagering herein authorized.

e. The authority shall determine the amount of the admission fee for the races and all matters relating to the collection thereof.

f. Subject to the provisions hereof, distribution of sums deposited in parimutuel pools at the racing facilities which are additional projects, to the State, to the authority and to winners and payments from the remaining balances in such pools for stakes, purses or rewards and special trust accounts for breeding and development of horses shall be made in accordance with the provisions of P.L.1940, c. 17 (C. 5:5-22 et seq.) pertaining thereto, and as there may be amended, provided that in no event shall the percentage of the parimutuel pools distributable to the authority be reduced so long as any bonds or notes of the authority issued for any additional projects hereunder are outstanding, and further provided that, from the amounts to be paid to the State from such parimutuel pools, an amount equal to 1% of the parimutuel pools shall be set aside by the authority in a separate account and segregated from the other funds of the authority and the amounts in such account on January 1 and July 1 of each year shall be paid over to the State but only to the extent of amounts remaining after the amounts in such account shall have been applied by the authority to make up any deficiency in funds required to meet debt service payments on any bonds or notes of the authority issued for purposes of the additional projects or any one or more thereof or to make up any deficiency in any reserve created as security for such debt service payments. Any sums so distributed to the authority or so applied by it from such accounts for debt service payments or reserves therefor shall constitute revenues of the authority. Except as otherwise expressly provided in this section, the authority shall not be required to make any payments to the racing commission or others in connection with contributions to parimutuel pools.

g. All sums held by the authority for payment of outstanding parimutuel tickets not claimed by the person or persons entitled thereto within the time provided by law shall be paid to the racing commission upon the expiration of such time without further obligation to such ticketholder.

h. Except as herein provided, no admission or amusement tax, excise tax, license or horse racing fee of any kind shall be assessed or collected from the authority by the State, or by any county or municipality, or by any other body having power to assess or collect license fees or taxes.

i. Any horse race meeting and the parimutuel system of wagering upon the result of horse races held at such race meeting with respect to any additional project shall not under any circumstances, if conducted as provided in this act and in conformity thereto, be held or construed to be unlawful, other statutes of the State to the contrary notwithstanding.

j. Each employee of the authority engaged in the conducting of horse race meetings shall obtain the appropriate license from the racing commission. The racing commission may suspend any member of the authority upon approval of the Governor and the license of any employee of the authority in connection with the conducting of horse race meetings pending a hearing by the racing commission for any violation of the laws regulating horse racing or any rule or regulation of the commission. Such hearing shall be held and conducted in the manner provided in said law.

L.1978, c. 1, s. 4, eff. Feb. 23, 1978.



Section 5:10-31 - Application Of New Jersey Sports And Exposition Authority Law

5:10-31. Application of New Jersey Sports and Exposition Authority Law
Except as limited by this act, the authority may exercise with respect to the additional projects authorized under this act all the rights and powers relating to the Meadowlands complex granted to the authority under P.L.1971, c. 137 (C. 5:10-1 et seq.) as though such rights and powers were granted under this act and made applicable to the additional projects, provided, however, that the provisions of sections 6 and 7 of P.L.1971, c. 137 (C. 5:10-6 and C. 5:10-7) which contain special provisions with respect to the development, treatment of revenues and holding of race meetings at the Meadowlands complex and the provisions of sections 18, 22 and 23 of P.L.1971, c. 137 (C. 5:10-18, C. 5:10-22 and C. 5:10-23) which contain special provisions as to tax exemption, site limitations and environmental matters pertaining only to the Meadowlands complex shall not be applicable to the additional projects, and provided further that provisions requiring consultation with the Meadowlands commission shall not be applicable to the additional projects. In no event shall the provisions of P.L.1973, c. 286 (C. 5:10-14.1 et seq.) relating to the use of appropriations to make up deficiencies in amounts available for debt service on bonds issued for the authority's initial project at the Meadowlands complex be applicable to any bonds or notes issued for the additional projects.

L.1978, c. 1, s. 5, eff. Feb. 23, 1978.



Section 5:10-32 - Application Of Revenues, Moneys Or Other Funds Derived From Operation Or Ownership Of Additional Projects

5:10-32. Application of revenues, moneys or other funds derived from operation or ownership of additional projects
Revenues, moneys or other funds, if any, derived from the operation or ownership of an additional project or projects, including the conduct of horse race meetings, shall be applied in accordance with and subject to the priorities set forth in the resolution or resolutions authorizing or relating to the issuance of bonds or notes of the authority to finance such additional project or projects to the following purposes in connection with such additional project or projects:

(1) The cost of operation and maintenance and reserves therefor;

(2) Principal, sinking fund installments and redemption premiums of and interest on any bonds or notes of the authority issued for the purposes of such additional project or projects or for the purpose of refunding the same, including reserves therefor;

(3) The costs of any major or extraordinary repairs, renewals, replacements, additions or improvements not paid pursuant to paragraph (1) above, including reserves therefor;

(4) Payments in-lieu-of-taxes required to be made pursuant to this act.

The balance remaining after application in accordance with the above and after the establishment of a reserve fund or funds for the development of a convention and cultural facility by the authority pursuant to section 3 of this act, shall be deposited in the General State Fund.

L.1978, c. 1, s. 6, eff. Feb. 23, 1978.



Section 5:10-33 - Pledge To And Covenant With Holders Of Bonds Or Notes By State To Not Limit Or Alter Rights Or Powers Of Authority

5:10-33. Pledge to and covenant with holders of bonds or notes by state to not limit or alter rights or powers of authority
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to this act that the State will not limit or alter the rights or powers hereby vested in the authority to acquire, construct, maintain, improve, repair and operate the additional projects or any one or more thereof in any way that would jeopardize the interest of such holders, or to perform and fulfill the terms of any agreement made with the holders of such bonds or notes, or to fix, establish, charge and collect such rents, fees, rates or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and fulfill the terms of any agreement made with the holders of such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, until the bonds, together with interest thereon, are fully met and discharged or provided for.

L.1978, c. 1, s. 7, eff. Feb. 23, 1978.



Section 5:10-34 - Bonds Or Notes As Legal Investments And Authorized Security For Public Deposits

5:10-34. Bonds or notes as legal investments and authorized security for public deposits
The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to this act, and such bonds or notes shall be authorized security for any and all public deposits.

L.1978, c. 1, s. 8, eff. Feb. 23, 1978.



Section 5:10-35 - Tax Exemption; Property And Bonds Or Notes; Payments In-lieu-of-taxes To Municipalities

5:10-35. Tax exemption; property and bonds or notes; payments in-lieu-of-taxes to municipalities
a. All additional projects and other property of the authority are hereby declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any political subdivision thereof; provided, however, that when any part of an additional project site not occupied or to be occupied by facilities of the additional project is leased by the authority to another whose property is not exempt and the leasing of which does not make the real estate taxable, the estate created by the lease and the appurtenances thereto shall be listed as the property of the lessee thereof, or his assignee, and be assessed and taxed as real estate. All bonds or notes issued pursuant to this act are hereby declared to be issued by a body corporate and public of the State and for an essential public and governmental purpose and such bonds and notes, and the interest thereon and the income therefrom, and all funds, revenues, income and other moneys received or to be received by the authority and pledged or available to pay or secure the payment of such bonds or notes, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

b. To the end that there does not occur an undue loss of future tax revenues by reason of this act, the authority annually shall make payments in-lieu-of-taxes to the municipality in which such property is located in an amount computed in each year with respect to each such municipality by multiplying the total amount to be raised by real property taxation in each such year by a fraction, the numerator of which is the amount of real property taxes assessed in 1977 against the property acquired by the authority and the denominator of which is the total amount which was raised by real property taxation in such municipality in 1977, provided however that the amount of the in-lieu-of-taxes payments shall not be less than the amount received by the municipality in 1977 from the Garden State Race Track. In addition, the authority annually shall pay to the municipality $26,000.00 which sum shall be increased proportionately for each day of racing over the number conducted at Garden State Race Track in 1976. In addition, the authority shall reimburse Cherry Hill for reasonable, itemized expenses incurred by Cherry Hill at the request of the authority for services formerly provided by agreement between Cherry Hill and the Garden State Racing Association, plus itemized reasonable charges at cost to Cherry Hill for services provided at the request of the authority during additional racing days over 100 as agreed to by the authority and Cherry Hill. Except as expressly provided herein, the authority shall not be required to make any payments for any services supplied by the municipality. If municipal services heretofore provided by the municipality are provided by a municipal utility authority and charges are levied by such authority for services heretofore provided from general municipal revenues, such charges shall be deducted from the payments in-lieu-of-taxes herein provided. Said payments shall be computed from such time as the authority takes title to the property.

L.1978, c. 1, s. 9, eff. Feb. 23, 1978.



Section 5:10-36 - Enforcement Of Provisions Of Or Rules And Regulations Under This Act Over Conflicting Or Inconsistent Acts And Regulations

5:10-36. Enforcement of provisions of or rules and regulations under this act over conflicting or inconsistent acts and regulations
It is the intent of the Legislature that in the event of any conflict or inconsistency in the provisions of this act and any other acts pertaining to matters therein established or provided for or in any rules and regulations adopted under this act or said other acts, to the extent of such conflict or inconsistency, the provisions of this act and the rules and regulations adopted hereunder shall be enforced and the provisions of such other acts and rules and regulations adopted thereunder shall be of no force and effect.

L.1978, c. 1, s. 10, eff. Feb. 23, 1978.



Section 5:10-37 - Severability

5:10-37. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1978, c. 1, s. 11, eff. Feb. 23, 1978.



Section 5:10-38 - Liberal Construction

5:10-38. Liberal construction



Section 5:10A-1 - Short Title.

5:10A-1 Short title.

1.Sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68) shall be known and may be cited as the "Hackensack Meadowlands Agency Consolidation Act."

L.2015, c.19, s.1.



Section 5:10A-2 - Findings, Declarations Relative To The "Hackensack Meadowlands Agency Consolidation Act."

5:10A-2 Findings, declarations relative to the "Hackensack Meadowlands Agency Consolidation Act."

2.The Legislature finds and declares that:

a.The New Jersey Meadowlands Commission is currently the zoning and planning agency for a 30.4 square-mile area covering parts of 14 municipalities in Bergen and Hudson Counties in New Jersey. The New Jersey Meadowlands Commission, created in 1969, was charged with the development and redevelopment of the Hackensack Meadowlands in an orderly and comprehensive fashion, with special consideration to the ecological and environment challenges facing the Hackensack Meadowlands.

b.During the past 45 years, the New Jersey Meadowlands Commission has successfully provided for orderly comprehensive development, solid waste management, and environmental protection within the Hackensack Meadowlands, as well as guiding the investment of tens of millions of dollars in development, municipal services, and significant infrastructure projects, among other things.

c.There are several vital components necessary for the continuation and expansion of the comprehensive plan for the economic development growth of the Hackensack Meadowlands. Among them are infrastructure improvements, transportation, tourism, the completion of the development of the sport complex site, the delivery of municipal services, flood control, and the continuance of the Intermunicipal Tax Sharing Program, which is the fiscal underpinning of the district's master plan.

d.The New Jersey Sports and Exposition Authority has promoted the holding of athletic contests, horse racing, and other spectator sporting events, trade shows, and other expositions in the State.

e.The 750 acres of the New Jersey Sports and Exposition Authority complex in the Hackensack Meadowlands is a significant economic stimulant to the development of the meadowlands. The New Jersey Sports and Exposition Authority's ability to plan, construct, and maintain its holdings in the sports complex has been an extraordinary feat, making it a premier sporting facility.

f.It is also appropriate and necessary to recognize the consistent impact of the Hackensack Meadowlands on tourist related activities and development, including retail, sports, and entertainment venues constructed at New Jersey Sports and Exposition Authority properties with support from private investment.

g.The authority and powers of the New Jersey Sports and Exposition Authority and the New Jersey Meadowlands Commission should be reviewed and amended to reflect the issues of the day so as to adequately address the evolving economic and environmental issues in the Hackensack Meadowlands.

h.In order to more effectively address the modern needs of the Hackensack Meadowlands, the Legislature finds that the two agencies with the common interest of promoting the economic growth of the meadowlands and northern New Jersey, the New Jersey Sports and Exposition Authority and the New Jersey Meadowlands Commission, should be consolidated to promote efficiency of operation, cost effectiveness, and the elimination of unnecessary government bureaucracy.

i.Nothing in P.L.2015, c.19 (C.5:10A-1 et al.) is intended to revise, limit, or nullify the rights of the New Jersey Sports and Exposition Authority under the provisions of P.L.1971, c.137 (C.5:10-1 et seq.) or other applicable laws. In the case of any conflict between P.L.1971, c.137 (C.5:10-1 et seq.) and the provisions of P.L.1968, c.404 (C.13:17-1 et seq.) or P.L.1971, c.137 (C.5:10-1 et seq.) and P.L.2015, c.19 (C.5:10A-1 et al.), the provisions of P.L.1971, c.137 (C.5:10-1 et seq.) shall control.

j.Except as expressly provided in P.L.2015, c.19 (C.5:10A-1 et al.) nothing is intended to revise, limit, or nullify the rights of the New Jersey Meadowlands Commission under P.L.1968, c.404 (C.13:17-1 et seq.). In the case of any conflict between P.L.1968, c.404 (C.13:17-1 et seq.) and the provisions of P.L.2015, c.19 (C.5:10A-1 et al.) the provisions of P.L.2015, c.19 (C.5:10A-1 et al.) shall control.

k.Notwithstanding anything in P.L.2015, c.19 (C.5:10A-1 et al.) to the contrary, sections 8 through 16, 18, 23, 24, 25, 29 through 48, and 74 of P.L.2015, c.19 (C.5:10A-1 et al.) shall not apply to the sports complex or adversely affect the rights, benefits, entitlements, contracts, agreements, liabilities, responsibilities, or obligations upon existing developers or ground tenants within the sports complex or any other project of the New Jersey Sports and Exposition Authority, wherever located, as of the date of enactment of P.L.2015, c.19 (C.5:10A-1 et al.), and with respect to the sports complex, the rights and powers of the commission shall only be those set forth in P.L.1971, c.137 (C.5:10-1 et seq.).

L.2015, c.19, s.2; amended 2015, c.72, s.1.



Section 5:10A-3 - Definitions Relative To The "Hackensack Meadowlands Agency Consolidation Act."

5:10A-3 Definitions relative to the "Hackensack Meadowlands Agency Consolidation Act."

3.As used in sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.):

"Adjustment year" means the year in which the respective obligations of the intermunicipal account and the constituent municipalities of the district are due and payable.

"Apportionment rate" means a rate determined as follows:

(1)The total property taxes levied for local, school, and veterans' and senior citizens' purposes by a constituent municipality, as certified pursuant to R.S.54:4-52, in the comparison year after the meadowlands adjustment payment made in that comparison year has been subtracted or added, as the case may be, divided by

(2)The aggregate true value of all taxable real property, exclusive of Class II railroad property, located in the municipality, both within and without the district, in the comparison year, as determined by the Director of the Division of Taxation in the Department of the Treasury on October 1 of the comparison year, pursuant to section 2 of P.L.1954, c.86 (C.54:1-35.2), or as modified by the tax court. If a tax appeal is resolved after calculations are finalized for an adjustment year, the next year's calculations must show a retroactive correction for the applicable preceding two years.

"Area in need" means an area whose redevelopment is necessary to effectuate the public purposes described herein, as determined by the commission. An area designated as "in need" may contain lands, buildings, or improvements which, of themselves, are not detrimental to the public health, safety, or welfare, but nevertheless must be included in the area designated as "in need," with or without change in condition, for the effective redevelopment of the area of which they are a part. An area designated by the commission as a "redevelopment area" pursuant to the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.) shall also be deemed to constitute an area in need for purposes of P.L.2015, c.19 (C:5:10A-1 et al.) and shall also be deemed to constitute an "area in need of redevelopment" for purposes of the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.).

"Base year" means 1970.

"Bonds" means any bonds, notes, interim certificates, debentures, or other obligations, issued by the commission pursuant to sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.).

"Commission" means the New Jersey Sports and Exposition Authority, which may be referred to as the "Meadowlands Regional Commission," as established by P.L.1971, c.137 (C.5:10-1 et seq.), P.L.1968, c.404 (C.13:17-1 et seq.), and section 6 of P.L.2015, c.19 (C.5:10A-6).

"Committee" means the Hackensack Meadowlands Municipal Committee established pursuant to the "Hackensack Meadowlands Redevelopment Act," P.L.1968, c.404 (C.13:17-1 et seq.).

"Comparison year" means the second calendar year preceding the adjustment year.

"Constituent municipalities" means the municipalities of Carlstadt, East Rutherford, Little Ferry, Lyndhurst, Moonachie, North Arlington, Ridgefield, Rutherford, South Hackensack, and Teterboro in Bergen county; and Jersey City, Kearny, North Bergen, and Secaucus in Hudson county.

"District" means the Hackensack Meadowlands District, the area delineated within section 5 of P.L.2015, c.19 (C.5:10A-5).

"Hackensack meadowlands" means the Hackensack Meadowlands District as established by section 5 of P.L.2015, c.19 (C.5:10A-5).

"Hotel" means a building or portion of it, which is regularly used for the lodging of guests and is subject to taxation pursuant to the "Hotel Occupancy Tax Act," P.L.1981, c.77 (C.40:48E-1 et seq.).

"Improvement" means (1) the laying out, opening, construction, widening, straightening, enlargement, extension, alteration, changing of location, grading, paving, or otherwise improving, a street, alley, or public highway; (2) curbing or guttering of a sidewalk along a street, alley, or highway; (3) construction and improvement of bridges and viaducts; (4) construction, enlargement, or extension of a sewer or drain or of a sewerage or drainage system including, but not limited to, such systems under streets, alleys, or public highways, or works for the sanitary disposal of sewerage or drainage; (5) the installation of service connections to water and other utility works, including the laying, construction, or placing of mains, conduits, or cables under or along a street, alley, or highway; (6) the construction, enlargement, or extension of water mains or water distribution works; (7) extension of landfills or other facilities for the disposal of solid wastes; (8) the installation of lighting standards, appliances, and appurtenances required for the illumination of streets; (9) the widening, deepening, or improvement of, the removal of obstructions in, and the construction, enlargement, and extension of any waterway, or of enclosing walls, or of a pipe or conduit along a water course; (10) the development and improvement of parks, recreational facilities, and flood control structures; (11) environmental enhancements and remediation; and (12) the construction of buildings and other structures.

"Intermunicipal account" means the device established and administered by the commission to record all of the transactions made for the purpose of calculating the meadowlands adjustment payment for each constituent municipality, and to act as the clearinghouse for the transfer of the meadowlands adjustment payments among the constituent municipalities as required by section 59 of P.L.2015, c.19 (C.5:10A-59).

"Master plan" means the comprehensive plan for the district prepared and adopted by the commission.

"Meadowlands adjustment payment" means the amount that is payable by each constituent municipality to the intermunicipal account, or the amount that is payable by the intermunicipal account to each municipality, as the commission shall determine the case to be.

"Owner" means all persons having any title or interest in any property, rights, easements, and interests authorized to be acquired, assessed, or regulated by sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.).

"Person" means all individuals, partnerships, associations, private or municipal corporations, and all political subdivisions of the State.

"Project" means any application for development, plan, work, or undertaking by the commission, constituent municipality, or redeveloper, pursuant to the master plan or a redevelopment plan.

"Project area" means all or a portion of a redevelopment area.

"Redeveloper" means any person, firm, corporation, or public or private agency that engages in development, redevelopment, or improvement of an area or any part thereof under the provisions of P.L.1971, c.137 (C.5:10-1 et seq.), P.L.1968, c.404 (C.13:17-1 et seq.), and sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.), or in the construction of any project pursuant to the master plan or redevelopment plan.

"Redevelopment" means planning, development, and redevelopment; the rehabilitation of any improvements; conservation or rehabilitation work; the construction and provision for construction of projects; or the grant or dedication of spaces as may be appropriate or necessary in the interest of the general welfare for such projects or other public purposes incidental or appurtenant thereto, in accordance with the master plan or any part thereof, or a redevelopment plan.

"Redevelopment plan" means a plan adopted by the commission, applicable to an area in need, for a redevelopment project or projects, which shall conform to the master plan and which, with respect to the sports complex, shall include and incorporate its master plans and which shall be deemed to grant the commission control over the lands, projects and properties that are subject to the redevelopment plan. A redevelopment plan adopted pursuant to P.L.2015, c.19 (C.5:10A-1 et al.) shall also be deemed to constitute a redevelopment plan for purposes of the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.).

"Resident enrollment" means the number of full-time pupils who are residents of the school district and who are enrolled in day schools on the last day of September during the school year in which calculation of aid is made and are attending the public schools of the school district or a school district or State teachers' college demonstration school in which the school district of residence pays tuition; school district may count in its enrollment any pupil regularly attending, on a full-time basis, a county vocational school in the same county, for which the school district pays tuition.

"Site plan" means a plan for an existing lot or plot or a subdivided lot on which is shown topography, location of all existing or proposed buildings, structures, drainage facilities, roads, rights-of-way, easements, parking areas, together with any other information, and at such a scale as may be required by a commission site plan review and approval resolution.

"Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial, and agricultural operations, and from domestic and community activities, and all other waste materials, including liquids, except for source separated recyclable materials or source separated food waste collected by livestock producers approved by the State Department of Agriculture to collect, prepare, and feed such wastes to livestock on their own farms.

"Solid waste and recycling facilities" means the plants, structures, and other real and personal property acquired, constructed, or operated, or to be acquired, constructed, or operated by the commission, as hereinafter provided, including landfills or other plants or facilities for the treatment of recycling materials and disposal of solid waste.

"Sports complex" means the 750 acre sports and exposition site located in the Borough of East Rutherford under the jurisdiction of the New Jersey Sports and Exposition Authority as of the effective date of P.L.2015, c.19 (C.5:10A-1 et al.) and such additional property that is owned and controlled by the sports authority as may be designated by the commission from time to time as a part of the sports complex. The sports complex shall be considered a "qualified incentive area" for the purposes of P.L.2011, c.149 (C.34:1B-242 et seq.) and a "qualifying economic redevelopment and growth grant incentive area" for the purposes of P.L.2009, c.90 (C.52:27D-489a et al.).

"Special assessment" means an assessment for benefits accruing from the construction of improvements by or at the direction of the commission.

"Subdivision" means the division of a lot, tract, or parcel of land into two or more lots, sites, or other divisions of land for the purpose, whether immediate or future, of sale or building development except that the following divisions shall not be considered subdivisions; provided, however, that no new streets or roads are involved; divisions of land for agricultural purposes where the resulting parcels are three acres or larger in size, divisions of property by testamentary or intestate provisions, or divisions of property pursuant to court order.

L.2015, c.19, s.3; amended 2015, c.72, s.2.



Section 5:10A-4 - References Mean And Refer To The New Jersey Sports And Exposition Authority.

5:10A-4 References mean and refer to the New Jersey Sports and Exposition Authority.

4.On and after the effective date of P.L.2015, c.19 (C.5:10A-1 et al.), any reference in any law, rule, regulation, order, contract, or document to the Hackensack Meadowlands Development Commission or the New Jersey Meadowlands Commission shall mean and refer to the New Jersey Sports and Exposition Authority as established by section 4 of P.L.1971, c.137 (C.5:10-4), as modified by P.L.2015, c.19 (C.5:10A-1 et al.), also referred to herein as the "commission."

L.2015, c.19, s.4; amended 2015, c.72, s.4.



Section 5:10A-5 - Districts Delineated.

5:10A-5 Districts delineated.

5. a. Except as otherwise provided, the commission shall carry out the purposes of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.) within the following district:

Beginning at a point on Hendricks Causeway at its junction with the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch in Ridgefield;

Thence southerly along the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch to its junction with the Fairview-Ridgfield Municipal boundary;

Thence westerly along the Fairview-Ridgefield Municipal boundary to its junction with the Fairview-North Bergen Municipal boundary;

Thence easterly along the Fairview-North Bergen Municipal boundary to its junction with the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch;

Thence southerly along the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch to its junction with Tonnelle Avenue (U. S. Route 1 and 9) in Jersey City;

Thence southerly along Tonnelle Avenue (U.S. Route 1 and 9) to its intersection with the Pulaski Skyway;

Thence westerly along a line formed by the Pulaski Skyway to a point where the Port Authority Trans-Hudson tracks pass under the Pulaski Skyway;

Thence westerly along the Port Authority Trans-Hudson tracks to their intersection with the Harrison-Kearny Municipal Boundary;

Thence northwesterly along the Harrison-Kearny Municipal Boundary, as its jogs and curves, to its intersection with the Erie-Lackawanna Railroad, Harrison-Kingsland connecting branch of the Morris and Essex Division;

Thence northerly along the tracks of the Erie-Lackawanna Railroad, Harrison-Kingsland connecting branch of the Morris and Essex Division to its junction with Orient Way in Lyndhurst;

Thence northerly along Orient Way to its junction with Valley Brook Avenue-Smith Street;

Thence easterly along Smith Street to its junction with Madison Street;

Thence northerly along Madison Street to its junction with Evergreen Place;

Thence westerly along Evergreen Place to its junction with Meadow Road;

Thence northerly along Meadow Road to its junction with Rutherford Avenue;

Thence northerly along a straight line drawn between the intersection of Rutherford Avenue and Meadow Road and the junction of Union Avenue and Erie-Lackawanna-New Jersey and New York Railroad;

Thence northerly along the tracks of the Erie-Lackawanna-New Jersey and New York Railroad to its intersection with the Wood-Ridge-Carlstadt municipal boundary;

Thence easterly along the Wood-Ridge-Carlstadt municipal boundary to its intersection with the Moonachie-Wood-Ridge municipal boundary;

Thence northerly and westerly along the Moonachie-Wood-Ridge municipal boundary to its intersection with the Hasbrouck Heights-Moonachie municipal boundary;

Thence easterly and northerly along the Hasbrouck Heights-Moonachie municipal boundary to its intersection with the Moonachie-Teterboro municipal boundary;

Thence westerly and northerly along the Hasbrouck Heights-Teterboro municipal boundary to its intersection with U. S. Route 46;

Thence easterly along U. S. Route 46 to its intersection with the Teterboro-Little Ferry municipal boundary;

Thence southerly along the Teterboro-Little Ferry municipal boundary to its intersection with the Moonachie-Little Ferry boundary;

Thence southerly along the Moonachie-Little Ferry municipal boundary to its intersection with Red Neck Road;

Thence southerly along Red Neck Road to its junction with Moonachie Avenue in Moonachie;

Thence easterly along Moonachie Avenue to its junction with Moonachie Road;

Thence northerly along Moonachie Road to its junction with Maple Street;

Thence easterly along Maple Street approximately 930 feet to its intersection with the Transcontinental gas pipeline;

Thence northeasterly along a straight line drawn between the intersection of Maple Street and the Transcontinental gas pipeline and the intersection of Bertolotto Avenue and the Moonachie-Little Ferry Municipal boundary (Losen Slofe Creek);

Thence easterly along Bertolotto Avenue to its junction with Eckel Road;

Thence southerly along 5th Street to its junction with Mansfield Avenue;

Thence easterly along Columbus Avenue to its junction with Mehrhof Road;

Thence northerly along Mehrhof Road to its junction with Washington Avenue;

Thence easterly and northerly along Washington Avenue to its junction with Main Street;

Thence easterly along Main Street extended to the Little Ferry-Ridgefield Park Municipal boundary; (The middle of the Hackensack River);

Thence southerly along the Little Ferry-Ridgefield Park Municipal boundary (in the middle of the Hackensack River) to its intersection with the Ridgefield Park-Ridgefield Municipal boundary;

Thence easterly along the Ridgefield Park-Ridgefield Municipal boundary (in the middle of Overpeck Creek) to its intersection with Bergen Turnpike;

Thence southerly along Bergen Turnpike to its junction with Hendricks Causeway;

Thence southeasterly along Hendricks Causeway to its junction with the tracks of the Lackawanna Railroad--Northern Branch, the point of beginning.

b.The commission shall not carry out the purposes of P.L.1968, c.404 (C.13:17-1 et seq.) or sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.), take any action, or have any jurisdiction within the following district:

Beginning at a point on Old New Jersey Route 3 (New Jersey Route 153) (Paterson Plank Road) at its junction with County Avenue in Secaucus;

Thence southerly along County Avenue to its junction with Secaucus Road;

Thence westerly along Secaucus Road a distance of 1,321 feet, more or less, to its junction with Private Road;

Thence northerly along a straight line drawn between the intersection of Secaucus Road and the aforementioned Private Road and the intersection of Pandolfi Avenue-Golden Avenue in Secaucus;

Thence westerly along Pandolfi Avenue to its junction with 5th Street;

Thence southerly along 5th Street to its junction with Mansfield Avenue;

Thence westerly along Mansfield Avenue to its junction with Walter Place;

Thence northerly along Walter Place to its junction with Mansfield Avenue;

Thence westerly along Mansfield Avenue to its junction with 9th Street;

Thence northerly along 9th Street to its junction with Grace Street;

Thence easterly along Grace Street to its junction with Eighth Street;

Thence northerly along Eighth Street to its junction with Old New Jersey Route 3 (Route 153);

Thence easterly along Old New Jersey Route 3 (Route 153) to its junction with Paterson Plank Road;

Thence easterly continuing along Old New Jersey Route 3 (Route 153) (Paterson Plank Road) to its junction with County Avenue, the point of beginning.

c.The commission shall not carry out the purposes of P.L.1968, c.404 (C.13:17-1 et seq.) or sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.), take any action, or have any jurisdiction within the following district:

Beginning at a point on Maple Avenue at its junction with 7th Street in Secaucus;

Thence northerly and easterly along 7th Street to its junction with Paterson Plank Road;

Thence northerly along Paterson Plank Road to its junction with Farm Road;

Thence northerly along Farm Road to its junction with Meadow Lane;

Thence easterly along Meadow Lane to its junction with Stonewall Lane and Mill Ridge Road;

Thence easterly along Mill Ridge Road to its junction with Koelle Boulevard;

Thence southerly along Koelle Boulevard to its junction with Huber Street;

Thence westerly along Huber Street to its junction with Radio Avenue;

Thence southerly on Radio Avenue to its junction with Pikeview Terrace;

Thence westerly and northerly along Pikeview Terrace to its intersection with Lausecker Lane;

Thence westerly along Lausecker Lane to its junction with Paterson Plank Road;

Thence southerly along Paterson Plank Road to its junction with Maple Street;

Thence westerly along Maple Street to its junction with 7th Street, the point of beginning.

L.2015, c.19, s.5; amended 2015, c.72, s.3.



Section 5:10A-6 - New Jersey Meadowlands Commission Dissolved.

5:10A-6 New Jersey Meadowlands Commission dissolved.

6.The New Jersey Meadowlands Commission, established pursuant to section 5 of P.L.1968, c.404 (C.13:17-5) is dissolved. All property, funds, and assets of the New Jersey Meadowlands Commission are vested in and belong to the New Jersey Sports and Exposition Authority, which, in addition to the powers and authority vested in it pursuant to P.L.1971, c.137 (C.5:10-1 et seq.), shall carry out the purposes of P.L.1968, c.404 (C.13:17-1 et seq.) and P.L.2015, c.19 (C.5:10A-1 et al.). All regulations, adjudications, orders, permits, and other approvals issued by the New Jersey Meadowlands Commission, and all contracts, agreements, bonds, notes, and other obligations incurred by the New Jersey Meadowlands Commission pursuant to P.L.1968, c.404 (C.13:17-1 et seq.) prior to the effective date of P.L.2015, c.19 (C.5:10A-1 et al.) shall remain in effect, and all applications pending before the New Jersey Meadowlands Commission on the effective date of P.L.2015, c.19 (C.5:10A-1 et al.) shall continue to be pending before the New Jersey Sports and Exposition Authority.

L.2015, c.19, s.6; amended 2015, c.72, s.5.



Section 5:10A-7 - Additional Powers Of Commission.

5:10A-7 Additional powers of commission.

7.In addition to any powers established pursuant to section 5 of P.L.1971, c.137 (C.5:10-5), the commission, as defined by section 4 of P.L.2015, c.19 (C.5:10A-4), shall have the following powers:

a. To enter upon any building or property in order to conduct investigations, examinations, and surveys necessary to carry out the purposes of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.);

b.To prepare, adopt, and implement a master plan for the physical development of all lands, or a portion thereof, lying within the district, and to adopt and enforce regulations, codes, and standards for the effectuation of such plan;

c.To undertake any development or other project or improvement as it finds necessary to redevelop and improve the land within the district;

d.To recover by special assessments the cost of improvements from the increase of property values attributable to such improvements;

e.Generally to establish, charge, and collect rates, fees, and other charges for the use of any facilities operated and maintained by the commission, and to collect fees as otherwise established by law, rule, or regulation;

f.To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the commission to carry out its responsibilities;

g.To plan, establish, and implement programs promoting and facilitating economic development opportunities in the district;

h.To review and regulate plans for any subdivision or development within the district;

i.To cause to be prepared plans, specifications, designs, and estimates of costs for the construction of projects and improvements under the provisions of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.), and to modify such plans, specifications, designs, or estimates;

j.To determine the existence of areas in need of redevelopment or rehabilitation and to approve or undertake redevelopment projects therein;

k.To provide solid waste disposal and recycling facilities for the treatment of solid waste;

l.To assist and coordinate shared services among the constituent municipalities of the district and to enter into, from time to time, contracts with one or more municipalities, counties, or other public agencies for the operation of public improvements, works, facilities, services, or undertakings of such municipalities, counties, or agencies, or of the commission;

m.To consult with the Department of Environmental Protection as to the necessary steps to develop plans and undertake flood control projects and to maintain and construct necessary flood control structures and ditches;

n.To take any action necessary for the purpose of promoting and marketing tourism, entertainment, sports, and all related activities within the district or at any other location owned or operated by the commission. The commission may create a not-for-profit entity that will implement this function;

o.To preserve and protect the environment of the district and to provide programs for environmental education that benefit schools and the general public;

p.To create a transportation planning district and develop strategies to improve regional comprehensive planning;

q.To receive and accept, from any federal or other public agency or governmental entity, grants or loans for, or in aid of, the planning or construction of any project or improvement, or the acquisition of any property, and to receive and accept aid or contributions from any other source, of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants, loans, and contributions may be made, and to enter into co-operative agreements with the federal government, or any other public or governmental agency, for the performance of such acts as may be necessary and proper for the reclamation of the Hackensack meadowlands and to comply with established requirements for such participation;

r.To establish engineering standards and a building code specifying the maximum weight, size, and density of all buildings and structures to be placed on any land within its jurisdiction;

s.To conduct examinations and investigations, hear testimony, and take proof, under oath at public and private hearings, of any material matter, require attendance of witnesses and the production of books and papers, and issue commissions for the examination of witnesses who are out of State, unable to attend, or excused from attendance;

t.To subordinate, waive, sell, assign, or release any right, title, claim, lien, or demand, however acquired, including any equity or right of redemption; to foreclose, sell, or assign any mortgage held by it, or any interest in real or personal property; and to purchase at any sale upon such terms and at such prices as it determines to be reasonable and to take title to property, real, personal, or mixed, so acquired, and to sell, exchange, assign, convey, lease, mortgage, or otherwise dispose of any such property, subject to such conditions and restrictions as it deems necessary to carry out the purposes of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.); and

u.To collect, and disburse, the assessments authorized in section 85 of P.L.2015, c.19 (C.5:10A-85), for the purposes set forth in that section.

L.2015, c.19, s.7; amended 2015, c.72, s.6.



Section 5:10A-8 - Notification To Municipalities Of Plans Of The Commission.

5:10A-8 Notification to municipalities of plans of the commission.

8.Whenever the commission prepares plans for the development, redevelopment, or rezoning of, or for the construction or reconstruction of buildings or structures on land within the district, the commission shall notify, within seven days, the governing body of the constituent municipality or municipalities in which the land is located. During the preparation of the plans, the commission shall meet and consult with the notified governing body or bodies. If the final plans of the commission are inconsistent with any recommendations of the governing body or bodies of the municipality or municipalities in which the land is located, the commission shall inform the governing body or bodies, in writing, of the reasons for the inconsistencies prior to the submission of the plans to the committee, and shall include a copy of that writing when submitting the plans to the committee.

L.2015, c.19, s.8.



Section 5:10A-9 - Submission To The Committee Prior To Final Action.

5:10A-9 Submission to the committee prior to final action.

9. a. The commission shall submit to the municipal committee established pursuant to section 7 of P.L.1968, c.404 (C.13:17-7) for review, prior to final action thereon, codes and standards formulated by the commission, the district master plan and amendments thereto, development and redevelopment plans, and improvement plans. The commission may also submit to the committee any other matter which the commission deems advisable. The committee may also coordinate shared services and cooperative agreements among the constituent municipalities and conduct studies and provide reports to the commission regarding issues which impact the constituent municipalities.

b.The committee shall review matters submitted to it by the commission pursuant to this section and shall indicate its position, in writing, to the commission. Failure of the committee to convey to the commission its position within 30 days of the receipt of any matter referred to the committee shall constitute approval of the proposed action of the commission; provided, however, that the committee shall have 120 days after receipt of a major revision of the master plan to convey its position, in writing, to the commission.

c.The commission shall not take action on any matter required to be submitted to the committee, which matter has been formally rejected by the committee, except by an affirmative vote of the majority of the members of the commission.

L.2015, c.19, s.9; amended 2015, c.72, s.7.



Section 5:10A-10 - Master Plan.

5:10A-10 Master plan.

10. a. After a public hearing and pursuant to the procedures hereinafter provided, the commission shall prepare, or cause to be prepared, and adopt a master plan, or portion thereof, for the physical development of all lands lying within the district. The master plan may include proposals for various stages for the future development of the district. The commission may amend the master plan in accordance with the procedures established herein. The master plan shall include a report presenting the objectives, assumptions, standards, and principles, as set forth in the master plan. The master plan shall be a composite of the one or more written proposals recommending the physical development of the lands within the district, in its entirety or a portion thereof, which the commission shall prepare after meetings with the governing bodies of the constituent municipalities and affected counties, and any agencies and instrumentalities thereof.

b.In preparing the master plan or any portion thereof or amendment thereto the commission shall consider the existing patterns of the development in constituent municipalities, and any master plan or other plan of development adopted by any constituent municipality prior to the effective date of P.L.2015, c.19 (C.5:10A-1 et al.), or prior to the preparation of the master plan by the commission.

c.In preparing the master plan or any portion thereof or amendment thereto, the commission shall consult with any federal or State agency having an interest in the district. At least 60 days prior to taking any action relating to the district, any interested agency shall file with the commission any proposed plans for the commission's review and recommendation.

d.A master plan examination and revision shall be conducted by the commission every 10 years, the first of which shall be conducted 10 years from the date on which the first master plan was adopted by the commission pursuant to this section. The master plan in effect on the effective date of P.L.2015, c.19 (C.5:10A-1 et al.) shall remain in effect until the commission's next examination and revision, which shall be within five years of the effective date of P.L.2015, c.19 (C.5:10A-1 et al.). The master plans in effect on the effective date of P.L.2015, c.19 (C.5:10A-1 et al.) shall not apply to the sports complex, which shall be subject to the master plan adopted by the New Jersey Sports and Exposition Authority as of the effective date of P.L.2015, c.19 (C.5:10A-1 et al.).

e.The master plan shall include provisions or criteria for the location and use of buildings, structures, facilities, and land for solid waste disposal and recycling, and may include provisions for:

(1)the use of land and buildings, residential, commercial, industrial, park, and other like purposes;

(2)service-water supply, utilities, sewerage, and other like matters;

(3)transportation, streets, parking, public transit lines and stations, both above and below ground level, freight facilities, airports, harbors, channels, docks, and wharves, and other like matters;

(4)housing, including affordable housing, residential standards, clearance, redevelopment, rehabilitation, conservation, and other like matters;

(5) water, soil conservation, flood control, and other like matters;

(6)public and semipublic facilities including but not limited to civic centers, schools, libraries, parks, playgrounds, fire houses, police buildings, hospitals, and other like matters;

(7)the distribution and density of population;

(8)planned unit development;

(9)community appearance;

(10) financing and programming capital improvements;

(11) plan and develop facilities for tourism, sports, and entertainment; and

(12) other related elements of growth and development, including the social implications of any proposed development, and advances in technology related to any subject included in the plan.

f.In accordance with sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.), and in addition to any other law, rule, or regulation concerning affordable housing, the master plan may also include codes and standards covering land use, comprehensive zoning, subdivisions, building construction and design, housing, and the control of air and water pollution, and other subjects necessary to carry out the plan or to undertake a workable program of community improvement. No codes or standards concerning building construction and design shall be promulgated without the certificate of the chief engineer or equivalent official of the commission that the proposed codes and standards meet the engineering standards adopted by the commission. No municipality shall adopt, and no municipal official shall enforce, any code which is inconsistent with the code contained in the master plan insofar as such code applies to property within the district; provided, however, that the governing body or other appropriate body of each constituent municipality may adopt zoning ordinances and any other codes or standards, which it is authorized by the laws of this State to adopt, for lands within the boundaries of said municipality which are subject to the jurisdiction of the commission and which will effectuate the purposes of the commission's master plan.

L.2015, c.19, s.10; amended 2015, c.72, s.8.



Section 5:10A-11 - Municipality; Authority To Approve, Reject Applications.

5:10A-11 Municipality; authority to approve, reject applications.

11. a. A constituent municipality that adopts and maintains the commission's master plan, zoning regulations, codes, and standards shall review and approve or reject applications for the development, improvement, redevelopment, construction, or reconstruction on land in the district, except as otherwise provided in P.L.2015, c.19 (C.5:10A-1 et al.), upon the commission's determination that the master plan, zoning regulations, codes, and standards adopted by the constituent municipality conform in all material respects to those of the commission. If the commission does not respond to a constituent municipality's request for a determination of conformance within 120 days of the commission receiving the municipality's request, the municipality shall be deemed in conformance. The municipality shall provide the commission all documentation, plans, and information regarding all applications. All fees generated by these applications and approvals shall be retained by the municipality.

b.For those constituent municipalities that do not adopt the commission's master plan, zoning regulations, codes, and standards, the commission shall have the sole authority to issue zoning approvals.

c.Any constituent municipality which undertakes projects for public recreation, public safety, and the general welfare of its citizens will not be required to file an application with the commission. The codes and standards of that municipality shall apply. All documentation plans and necessary information regarding the project shall be submitted to the commission upon completion of the project.

d.Any project which requires a use variance pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70) or special exception from any provision of the commission's master plan or zoning regulations must be submitted directly to the commission for review and approval or rejection. Any project which requires a bulk variance pursuant to subsection c. of section 57 of P.L.1975, c.291 (C.40:55D-70) or approval for a minor subdivision, as defined by section 3.2 of P.L.1975, c.291 (C.40:55D-5), may be approved by the appropriate board of a constituent municipality.

e.The commission shall maintain jurisdiction over any project that is subject to the jurisdiction of the New Jersey Board of Public Utilities, including, but not limited to, projects proposed by a public utility for the maintenance, operation, rehabilitation, preservation, construction, reconstruction, repair, or upgrade of transmission and distribution lines, rights of way, or systems that ensure safe, adequate, and reliable service.

f.Notwithstanding subsections a. through e. of this section, the commission shall maintain sole jurisdiction over any project it deems, in its sole discretion, to be vital to the public safety, general welfare, development, or redevelopment of the district.

L.2015, c.19, s.11; amended 2015, c.72, s.9.



Section 5:10A-12 - Municipalities Not Adopting Commission's Master Plan.

5:10A-12 Municipalities not adopting commission's master plan.

12.For those municipalities that do not adopt the commission's master plan, zoning regulations, codes, and standards, the commission shall review and regulate subdivisions and land development within the district, in accordance with procedures and engineering and planning standards adopted by the commission, which shall require that:

a.All subdivisions, site plans, buildings, and other development shall be in accordance with the master plan and any applicable redevelopment plan;

b.Adequate drainage facilities and easements be provided;

c.Road improvements be provided for subdivisions or sites when necessary to protect the safety and convenience of the traveling public, such improvements to include, but not be limited to, additional rights-of-way or pavement widths, marginal access streets, reverse frontage and highway and traffic design features necessitated by increased traffic, and potential safety hazards or traffic flow impediments caused by the subdivision or development;

d.Public water and sewer systems be provided when necessary to protect public health and to ensure an adequate supply of water; and

e.Performance guarantees, maintenance bonds, and agreements be provided specifying minimum standards of construction for required improvements by the commission, not to exceed the full cost of the facility and installation thereof, or the developer's proportionate share thereof. Any bonds, moneys, or guarantees received by the commission under this paragraph shall not duplicate bonds, moneys, or guarantees required by municipalities for municipal purposes.

L.2015, c.19, s.12.



Section 5:10A-13 - Submission Of Applications For Subdivision, Site Plan, Or Building Permit.

5:10A-13 Submission of applications for subdivision, site plan, or building permit.

13. a. Pursuant to the commission's jurisdiction established in section 12 of P.L.2015, c.19 (C.5:10A-12), each application for a subdivision, site plan, or building permit shall be submitted to the commission for review and, when appropriate, approval, prior to any determination by the applicable local constituent municipal approving authority. Commission approval of any subdivision application shall be limited by, and based upon, the rules, regulations, and standards in a resolution adopted by the commission. The constituent municipal approval authority shall defer taking final action on a subdivision application until receipt of the commission report thereon. The commission shall report to the municipal authority within 45 days from the date of receipt of the application. If the commission fails to report to the municipal approving authority within the 45-day period, the subdivision application shall be deemed to have been approved by the commission unless, by mutual agreement between the commission and municipal approving authority, with approval of the applicant, the 45-day period shall be extended for an additional 45-day period, and any such extension shall so extend the time within which a municipal approving authority shall be required by law to act thereon.

b.The commission shall review each subdivision plan and building permit application and withhold approval if an application does not meet the requirements adopted by the commission. In the event of the withholding of approval or the disapproval of any such application, the reasons for such action shall be set forth in writing, and a copy thereof shall be forwarded to the applicant and the municipality.

L.2015, c.19, s.13.



Section 5:10A-14 - Notification By Commission To Certain Municipalities.

5:10A-14 Notification by commission to certain municipalities.

14.Whenever the commission receives an application for the development, improvement, or redevelopment of, or for the construction or reconstruction of buildings or structures on, land in the district, and the municipality did not adopt the commission's master plan and zoning regulations, the commission shall notify, within seven days, in writing, the governing body of the constituent municipalities in which the land is located. Before approving an application, the commission shall consult with the notified governing body or bodies. If the commission approves an application which the governing body or bodies oppose in any manner, the commission shall inform the governing body or bodies, in writing, by certified mail, of the reasons for approval within seven days of that approval.

L.2015, c.19, s.14.



Section 5:10A-15 - Certification Of Approval Of Commission Required.

5:10A-15 Certification of approval of commission required.

15.The county clerk or register of deeds and mortgages shall not accept for filing any subdivision plat for lands in the district unless it bears the certification of approval of the commission in addition to all other requirements for filing a subdivision plat. If the commission has not taken action on an application within the period required by section 13 of P.L.2015, c.19 (C.5:10A-13), at the request of the developer, the commission shall certify such fact upon the plat. This certification shall be sufficient authorization for further action by the municipal approving authority and filing with the appropriate county recording officer.

L.2015, c.19, s.15.



Section 5:10A-16 - Written Notice Of Hearing To Commission.

5:10A-16 Written notice of hearing to commission.

16. a. Whenever notice and a hearing is required in any constituent municipality or affected county with respect to the adoption or amendment of a master plan, official map, zoning or subdivision regulations, or the granting of variances or special exceptions, involving property within the district or within 200 feet of its borders, the person required to give such notice shall also, at least 30 days prior to the hearing, provide written notice of the hearing to the commission by registered or certified mail. This notice of hearing shall contain a brief description of the property involved, its location, a concise statement of the matters to be heard, and a copy of any plan, code, regulations, or standards to be considered at the hearing.

b.The commission shall be considered a party in interest at the local hearing. No public body of a constituent municipality or affected county shall take any action involving a municipal master plan, zoning ordinance, subdivision, building, or site plan approval, the official map, or the grant of a variance, or other special exception which is inconsistent with the master plan.

c.If portions of the master plan contain proposals for drainage rights-of-way, roads or streets, schools, colleges, parks, playgrounds, or for any project before approving any subdivision or site plan, the commission may require that such project sites be shown in locations and of sizes suitable to their intended uses. The commission shall be permitted to reserve the location and extent of such project sites shown on the master plan, or any part thereof, for a period of one year after the approval of the subdivision or site plan, or within such further time as agreed to by the applying party. Unless during each one-year period or extension thereof the commission shall have entered into a contract to purchase or institute condemnation proceedings according to law for the project site, the developer shall not be bound by the proposals for such areas shown on the plan. This subsection shall not apply to streets, roads, and drainage rights-of-way required for approval of any subdivision or site plan and deemed essential to the public welfare.

L.2015, c.19, s.16.



Section 5:10A-17 - Establishment Of Waiver Of Strict Compliance To Alleviate Hardship.

5:10A-17 Establishment of waiver of strict compliance to alleviate hardship.

17.The commission may establish provisions for the waiver, according to definite criteria, of strict compliance with the standards promulgated, when necessary to alleviate hardship. A developer can request that the chief engineer grant a waiver based on the defined criteria. The chief engineer shall make a recommendation to the commission concerning whether the hardship criteria has been met.

L.2015, c.19, s.17.



Section 5:10A-18 - Approval Required Prior To Construction, Alteration Of Building Or Structure; Violations, Fines, Civil Action.

5:10A-18 Approval required prior to construction, alteration of building or structure; violations, fines, civil action.

18. a. If any person constructs or alters any building or structure within the district, or directly causes the construction or alteration of any building or structure within the district, without first obtaining the approval of the commission or municipality of any application for a subdivision, site plan or building permit as may be required by sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68), the person shall be subject to a fine of not more than $5,000, and each parcel, lot, plot, building, or rental unit so disposed of or agreed or caused to be disposed of shall be deemed a separate violation.

b.The commission and or municipality may cancel and revoke any permit, approval, or certificate required or permitted to be granted or issued to any person pursuant to P.L.2015, c.19 (C.5:10A-1 et al.), if the commission finds that the person has violated this section. When any violation of this section is of a continuing nature, each day during which the continuing violation remains unabated, after the date fixed by the commission or municipality in any order or notice for the correction or termination of the violation, constitutes an additional, separate, and distinct violation. The commission, in the exercise of its administrative authority pursuant to this act, may levy and collect the fines in the amounts set forth in this section. If an administrative penalty order has not been satisfied, the penalty may be recovered by the commission in a civil action brought in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.In addition to the foregoing, the commission or municipality may in the case of any violation of subsection a. of this section, institute a civil action:

(1)for injunctive relief;

(2) to prevent such unlawful sale, rental, erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use;

(3)to restrain, correct, or abate such violation;

(4)to prevent the occupancy of said dwelling, structure, or land; and

(5)to prevent any illegal act, conduct, business, or use in, or about, such premises.

L.2015, c.19, s.18.



Section 5:10A-19 - Safeguarding Of Environmental Resources Of District.

5:10A-19 Safeguarding of environmental resources of district.

19.In addition to any powers established pursuant to section 5 of P.L.1971, c.137 (C.5:10-5), and the powers established pursuant to section 7 of P.L.2015, c.19 (C.5:10A-7), the commission shall endeavor to safeguard the environmental resources of the district and provide quality public recreation and educational opportunities. The commission may:

a.Target and prioritize potential preservation sites for acquisition, deed restriction, and conservation easements, including large tracts of wetlands sites;

b.Preserve wetlands to protect wildlife, water quality, and flood storage value;

c.Review preservation sites for potential wetland enhancement and mitigation;

d.Improve connections among the district's trails and habitats, reducing fragmentation;

e.Identify missing links in the existing trail system, as well as key locations for connecting to wildlife viewing stations, environmental venues, boat launches, docks, and other active and passive recreational attractions;

f.Increase both active and passive recreational uses;

g.Eliminate or control the presence of other invasive plant and animal species;

h.Maintain and improve targeted habitats relative to breeding, wintering, feeding, and other wildlife activities;

i.Maintain the value of the Hackensack meadowlands as an urban sanctuary for birds using the Atlantic Flyway;

j.Seek available funding for land acquisition, protection, and management of wildlife preserves;

k.Maintain and restore the ecology of the waterways, including the estuary, shorelines, and nursery habitat for fish;

l.Continue monitoring water quality by collecting and analyzing data to determine trends, document improvements, and assess the need for additional, or more stringent, measures;

m.The provisions of section 6 of P.L.1984, c.128 (C.13:17-6.1), or any other law, rule, or regulation regarding purchases, contracts, or agreements to the contrary notwithstanding, at the request of the Commissioner of Environmental Protection, evaluate, approve, and implement any plan or plans for the further preservation, development, enhancement, or improvement of Liberty State Park and the buildings, structures, properties, and appurtenances related thereto, or incidental to, necessary for, or complementary to the park. The commission may avail itself of any plans under review by the Department of Environmental Protection from any source that may promote expanded and diverse recreational, cultural, and educational opportunities for visitors to Liberty State Park and provide greater access to park facilities. Any approved plans shall constitute a project of the commission, but shall not be adopted as part of the master plan. Any plans approved by the commission shall be subject to the provisions of P.L.1981, c.447 and subject to approval or disapproval by the Commissioner of Environmental Protection. In evaluating any plan, the Commissioner shall prepare an assessment of environmental impacts on the plan, and how those impacts, if any, may be avoided, minimized, or mitigated. At least one public hearing in connection with plans under consideration by the commission shall be held at Liberty State Park. Nothing in this subsection shall be construed to transfer ownership of any of the property of Liberty State Park to the commission or any other person; and

n.Operate a not-for-profit organization which shall continue research opportunities of the Meadowlands Environmental Research Institute.

L.2015, c.19, s.19; amended 2015, c.72, s.10.



Section 5:10A-20 - Strategies, Funding For Flood Control In Infrastructure.

5:10A-20 Strategies, funding for flood control in infrastructure.

20.The commission may develop strategies and seek funding for flood control infrastructure based on flood modeling for the district and surrounding areas.

a.The commission may:

(1)identify all drainage basins in the district and any drainage areas that directly impact the district; and

(2)develop strategies to address the major causes of flooding.

b.The commission may maintain flood control infrastructure that it constructed.

L.2015, c.19, s.20; amended 2015, c.72, s.11.



Section 5:10A-21 - Provision Of Solid Waste And Recycling Disposal Facilities.

5:10A-21 Provision of solid waste and recycling disposal facilities.

21.In providing the solid waste and recycling disposal facilities, the commission shall, prior to preparing any plans or specifications for such facilities, consult with those persons utilizing the district for the treatment and disposal of solid waste, and contract with any such persons who desire to utilize solid waste disposal facilities provided by the commission. In providing such facilities, the commission may:

a.Acquire or construct any such facilities as an improvement, and may recover the cost of such acquisition or construction in the same manner, and pursuant to the same procedure, provided for any other improvement undertaken by the commission;

b.Operate and maintain any such facilities, as owner, lessor, or lessee, and generally fix and collect rates, fees, or other charges for any such facilities in the same manner, and pursuant to the same procedure, provided for any other facilities operated and maintained by the commission. The commission shall submit to the Commissioner of Environmental Protection for approval a plan or plans describing in detail the purpose of any acquisition, construction, operation, lease as lessor or lessee, contract, or agreement. When reviewing the plans submitted in compliance with this section and in determining conditions under which such plans may be approved, the commissioner shall give due consideration to community development of comprehensive regional solid waste disposal facilities, with the objective being that all conform to reasonably contemplated development of comprehensive community or regional solid waste disposal facilities. No solid waste disposal facility shall be acquired, constructed, operated, leased, contracted, or agreed for in the district without approval of the Commissioner of Environmental Protection;

c.Join and participate with any agency, municipality, county, or authority created by the State, or by any political subdivision or subdivisions thereof, through an intergovernmental agreement without need for that agency, municipality, county, or authority to go to public bid for the purpose of treating or disposing of solid waste and recycling;

d.Permit, by contract or agreement, any agency, instrumentality, or authority created by the State, or by any political subdivision thereof, for the purpose of treating or disposing of solid waste, to acquire, construct, or operate and maintain any solid waste disposal facilities which such agency, instrumentality, or authority is authorized by law to acquire, construct, or operate and maintain. Any such facilities acquired, constructed, or operated and maintained by any such agency, instrumentality, or authority may be located either within the district or without the district, but shall be within the jurisdiction of such agency, instrumentality, or authority.

e.For the purposes of acquiring or constructing any solid waste disposal facility, the commission is authorized to issue bonds and notes and to pay or redeem said bonds and notes from revenue derived from the fees and other charges collected for such facilities. Any cost incurred by the commission in providing any solid waste disposal facilities shall be charged to the persons utilizing such facilities, and nothing herein contained shall be interpreted as requiring the commission to bear the cost of any solid waste disposal facility provided by the commission.

f.No solid waste may be treated or disposed in the district by any person without the express written permission of the commission.

L.2015, c.19, s.21; amended 2015, c.72, s.12.



Section 5:10A-22 - Municipal Assistance Program Fund.

5:10A-22 Municipal Assistance Program Fund.

22. a. In the event that surplus moneys become available from the operation of solid waste disposal facilities by the commission, which are not required by any contract with the holders of any bonds, notes, or other obligations of the commission to be retained in any fund or account for the security of the commission's bonds, notes, or other obligations, then at least 75 percent of that surplus shall be used by the commission for any lawful purpose and 25 percent of that surplus may be placed in a special Municipal Assistance Program fund established by the commission for the purpose of infrastructure improvements.

b.The commission may establish a surcharge on solid waste which enters into its facilities. Revenue collected pursuant to this subsection shall be dedicated, exclusively, to the Municipal Assistance Program fund created by the commission pursuant to subsection a. of this section.

L.2015, c.19, s.22; amended 2015, c.72, s.13.



Section 5:10A-23 - Declaration Of Area In Need.

5:10A-23 Declaration of area in need.

23. a. Pursuant to the procedure hereinafter provided, the commission shall have the exclusive power to declare the district, or any portion thereof, to be an area in need.

b.Prior to declaring any portion of the district as an area in need, the commission, by resolution, shall provide for a preliminary investigation. Upon the adoption of such a resolution, the commission shall prepare a map showing the boundaries of the proposed area and the location of the various parcels of property located therein, and shall append thereto a statement setting forth the reasons for the investigation.

c.The commission shall thereupon cause a hearing to be held at an appointed time and place for the purpose of hearing persons interested in, or who would be affected by, a determination that the area is an area in need, as defined in section 3 of P.L.2015, c.19 (C.5:10A-3), and who are in favor of, or are opposed to, such determination.

d.A notice of such hearing shall be given setting forth the general boundaries of the area to be investigated and stating that a map has been prepared and can be inspected at the office of the commission. The commission shall cause the publication of the notice in a newspaper of general circulation in the district once each week for two consecutive weeks, and the last publication shall be not less than 10 days prior to the date set for the hearing. A copy of the notice shall be mailed at least 10 days prior to the date set for the hearing to the last known owner, if any, of each parcel of property within the area according to the assessment records of the municipality where the parcel is located. Such notice shall be sent to the last known postal address of such owners. The commission shall also send notice to any persons at their last known address, if any, whose names appear on said assessment records as claimants of an interest in any such parcel. The assessor of a constituent municipality shall make such a notation upon the said records when requested so to do by any person claiming to have an interest in any parcel of property in such municipality. Failure to mail notice as required by this section shall not invalidate the investigation or determination thereon.

e.At the hearing, the commission shall hear all persons interested in the investigation and shall consider any written objections that may be filed, and any evidence which may be introduced, in support of the objections, or any opposition to a determination that the area is in need. After the hearing, the commission shall, by resolution, determine that the area or any part thereof is, or is not, in need. A determination that an area is in need, if supported by substantial evidence, shall be binding and conclusive upon all persons affected by the determination. If the determination is that an area is in need, the commission, within 10 days after such determination, shall mail a copy of the resolution to each person who filed a written objection at, or prior to, the hearing, so long as the address of the objector was stated in, or to, the written objection.

f.Any person who has filed such a written objection with the commission and whose objection was rejected may appeal such final agency determination directly to the Appellate Division.

g.If the determination is that an area is in need, the commission may acquire the real property within the area by purchase, or by eminent domain proceedings in accordance with the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), and may proceed with the clearance, planning, development, or redevelopment of the area as a public purpose and for public use, or the commission may, by resolution, agree that a redeveloper may undertake such clearance, planning, development, or redevelopment.

L.2015, c.19, s.23; amended 2015, c.72, s.14.



Section 5:10A-24 - Preparation, Adoption Of Redevelopment Plans.

5:10A-24 Preparation, adoption of redevelopment plans.

24. a. The commission shall prepare and adopt a redevelopment plan for each area in the district determined by the commission to be an area in need.

b.A municipality which has land subject to the jurisdiction of the commission and adopts the commission's redevelopment plan shall have the authority to approve or reject an application for a permit. The municipality shall provide the commission all documentation, plans, and information regarding all applications. All fees generated by these applications and approvals shall be retained by the municipality. Any approval of any plan review or subdivision application by a municipality pursuant to this subsection shall be limited by, and based upon, the rules, regulations, and standards in a resolution adopted by the commission and the municipality. All fees generated by these applications and approvals shall be retained by the municipality.

c.For those municipalities that do not adopt the commission's redevelopment plan, the commission may issue the permit for the proposed construction or alteration as being in conformity with the redevelopment plan. Any variations and modifications of the redevelopment plan shall be the responsibility of the commission. A permit shall not be issued without a certificate from the chief engineer or equivalent official of the commission that the proposal is in conformity with the commission's redevelopment plan.

d.In undertaking projects pursuant to any redevelopment plan, the commission may:

(1)Acquire, by condemnation or otherwise, real or personal property, or any interest therein, including such property as it may deem necessary or proper, although temporarily not required for such purposes, in an area in need and in any area within the district designated by the commission as necessary for relocation of residents, industry, or commerce displaced from a redevelopment area;

(2)clear or reclaim any area so acquired and install, construct, or reconstruct projects therein necessary to prepare such area for development;

(3)relocate or arrange or contract with public or private agencies for the relocation of residents, industry, or commerce displaced from the area in need;

(4)dispose of real property so acquired by sale, lease, or exchange for the uses and purposes specified in the redevelopment plan, to any person or public agency;

(5)study the recommendations of the constituent municipality's planning board impacted by the redevelopment plan for redevelopment of any area within that municipality and make its own investigations as to current trends in the area in need, as established by the commission;

(6)by contract or contracts with public agencies or redevelopers or by its own employees' or consultants' plan, plan, construct, reconstruct, operate, maintain, and repair any redevelopment or other project or any part thereof; and

(7)make and adopt plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements, and for the enforcement of codes and laws relating to the use of land, the use and occupancy of buildings and improvements, and the control over the pollution of water and air and the disposal of solid waste.

L.2015, c.19, s.24.



Section 5:10A-25 - Provisions Of Agreements, Leases, Deeds, Other Instruments.

5:10A-25 Provisions of agreements, leases, deeds, other instruments.

25.All agreements, leases, deeds, and other instruments between the commission and a redeveloper shall contain, at least, the following provisions:

a.A covenant running with the land to the effect that the land, and any buildings or improvements thereon, shall be used only for the purposes designated in the redevelopment plan;

b.A provision that the redeveloper shall be without power to sell, lease, or otherwise transfer the redevelopment area or project, or any part thereof, without the prior written consent of the commission; and

c.Any other covenants, provisions, and continuing controls as may be deemed necessary to effectuate the purposes of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68), including, but not limited to, deed restrictions or easements to promote environmental and ecological sustainability.

L.2015, c.19, s.25.



Section 5:10A-26 - Issuance Of Negotiable Bonds And Notes.

5:10A-26 Issuance of negotiable bonds and notes.

26.The commission may issue negotiable bonds and notes for any corporate purpose in accordance with the power provided to the commission in subsection g. of section 5 of P.L.1971, c.137 (C.5:10-5).

L.2015, c.19, s.26.



Section 5:10A-27 - Bonds, Notes Not Deemed Debt Or Liability Of State.

5:10A-27 Bonds, notes not deemed debt or liability of State.

27.Except as otherwise provided by or pursuant to Section II of Article VIII of the State Constitution and approved by a majority of the legally constituted voters of the State voting thereon, or except when any county or municipality shall have guaranteed principal or interest thereon, bonds and notes issued by the commission shall not be deemed to constitute a debt or liability of the State, or of any political subdivision thereof, or a pledge of the faith and credit of the State, or of any political subdivision except the commission, and all such bonds or notes shall contain on the face thereof a statement to that effect.

L.2015, c.19, s.27.



Section 5:10A-28 - Collaboration; Establishment Of Not-for-profit Organization.

5:10A-28 Collaboration; establishment of not-for-profit organization.

28. a. The commission shall collaborate with the Division of Travel and Tourism in the Department of State and the Meadowlands Convention and Visitors Bureau. The tourism structure should work closely, or integrate with, the work of agencies within the Department of State dedicated to advancing an economic development plan developed pursuant to subsection g. of section 7 of P.L.2015, c.19 (C.5:10A-7).

b.The commission shall make a vigorous effort to establish collaboration among private tourist marketing operations, and between those operations and the commission, through conversations with leaders of such operations, as well as stakeholders associated with such operations.

c.The commission shall promote the image of "one-stop shopping" for those seeking tourist information and assistance or wishing to host an event.

d.The commission may establish a not-for-profit organization that will be responsible for the operation of the sports and entertainment area, and may collaborate with the Division of Travel and Tourism and the Meadowlands Convention and Visitors Bureau to attract major events to the area. The not-for-profit organization established pursuant to this section may be a public-private partnership and may raise funds to support these activities. The goal of the not-for-profit organization is to consolidate event planning and establish sources of revenue as part of an overall strategy to create positive economic development opportunities that will impact the Hackensack meadowlands.

L.2015, c.19, s.28.



Section 5:10A-29 - Acquisition Of Real Property.

5:10A-29 Acquisition of real property.

29.Subject to the limitations established in subsection m. of section 5 of P.L.1971, c.137 (C.5:10-5), if for any of its authorized purposes, including temporary purposes, the commission shall find it necessary or convenient to acquire any real property within its jurisdiction, or if for any of its authorized purposes, including temporary construction purposes, the commission shall find it necessary to acquire any real property contiguous to property within its jurisdiction, whether for immediate or future use, the commission may take such action in accordance with the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.).

L.2015, c.19, s.29.



Section 5:10A-30 - Projects, Lands, Property Declared Public Property.

5:10A-30 Projects, lands, property declared public property.

30.All projects, lands, and other property of the commission are hereby declared to be public property devoted to an essential public and governmental function and purpose. The provisions of section 9 of P.L.1978, c.1 (C.5:10-35) and section 18 of P.L.1971, c.137 (C.5:10-18) shall be applicable to all projects, lands, and other property of the commission.

L.2015, c.19, s.30.



Section 5:10A-31 - Flood Improvement Zones.

5:10A-31 Flood improvement zones.

31.The commission may form, within the district, flood improvement zones for any authorized purpose in order to levy special assessments against real estate located within such zones for benefits rendered.

L.2015, c.19, s.31.



Section 5:10A-32 - Division Of Land Into Classes.

5:10A-32 Division of land into classes.

32. a. All land within the district shall be divided by the commission into three classes as follows:

(1)Class one--Land owned by the State of New Jersey, any of its political subdivisions, or any other public agency or instrumentality which enjoys the privilege of general property tax exemption under the laws of the State, and which land is designated by the owner as presently or ultimately intended for a public use.

(2)Class two--Land owned by the State of New Jersey, any of its political subdivisions, or any other public agency or instrumentality which enjoys the privilege of general property tax exemption under the laws of the State, and which land is designated by the owner as ultimately disposable to private ownership, or usable by private parties.

(3)Class three--All other land.

b.The State, its political subdivisions, or any other public agency or instrumentality owning land in the district shall be required to certify to the commission, by a date established by the commission, whether said lands are in class one or class two; and in the case of land being in class one, the State, its political subdivisions, or any other public agency or instrumentality, as appropriate, shall indicate the nature of the present or ultimate use. The commission shall approve or modify the certifications by resolution. The commission may also reclassify lands by a majority vote, upon the request of the State, its political subdivisions, or any other public agency or instrumentality owning land in the district for such reclassification.

c.In the case that the title of lands designated to be in class three passes to the State of New Jersey, its political subdivisions, or any other public agency or instrumentality, the commission shall change the designation of the class of that land to reflect the future use of that land.

L.2015, c.19, s.32.



Section 5:10A-33 - Procedure For Construction Of Improvements.

5:10A-33 Procedure for construction of improvements.

33.If, in its judgment, public necessity or interest demands the construction of improvements which would benefit lands within an area in need, the commission shall pass a resolution of its intention to undertake any such improvement and shall give notice of the proposal by advertising in one or more newspapers circulating in the district. The advertisement shall fix a time and place, not earlier than two weeks after notice, for a hearing on said proposed action and, prior to said hearing, the commission shall prepare a tentative assessment which shall be presented at the hearing and open to inspection. Any person desiring to testify concerning the proposal shall have the right to do so. After such hearing, if the commission decides to carry out the proposals, the commission shall pass a resolution setting forth this determination, acquire the necessary funding for the project, and proceed to make such improvements.

L.2015, c.19, s.33.



Section 5:10A-34 - Statement Showing Cost Of Improvement.

5:10A-34 Statement showing cost of improvement.

34.The appropriate officer of the commission shall prepare a statement showing, in detail, the cost of the improvement proposed pursuant to section 33 of P.L.2015, c.19 (C.5:10A-33). Such statement shall also show the proportion of the amount to the whole cost of improvement, if any, paid or contributed by any public body or by any individual or entity. The total amount of assessment levied upon the land benefited by the improvement shall not exceed the cost thereof.
L.2015, c.19, s.34.



Section 5:10A-35 - Hearing Relative To Improvement.

5:10A-35 Hearing relative to improvement.

35.The appropriate officer of the commission shall examine the estimated cost of the work of any improvement and view all lands benefited thereby and shall thereupon fix the time and place for hearing all persons interested. Notice of the time and place of the hearing shall be mailed to owners of land affected, directed to their last known post-office addresses, and shall be published at least 10 days before the hearing. Failure to mail the notice shall not invalidate any proceeding or assessment. Such officer of the commission shall attend the hearing, scheduled at the time and place designated by the commission, and shall give all parties interested or affected by an improvement the opportunity to be heard upon the subject of assessment. Thereafter, such officer shall make a just and equitable assessment of the benefits conferred upon any land by reason of such improvement, having due regard to the rights and interests of all persons concerned, and the increment in the value of the land benefited thereby and levy the same.

L.2015, c.19, s.35.



Section 5:10A-36 - Assessments Levied.

5:10A-36 Assessments levied.

36.All assessments levied under section 35 of P.L.2015, c.19 (C.5:10A-35) for any improvement shall, in each case, be as nearly as may be in proportion to, and not in excess of, the benefit, advantage, or increase in value which respective lots and parcels of land shall be deemed to receive by reason of such improvement.

L.2015, c.19, s.36.



Section 5:10A-37 - Damage Deducted From Amount Of Benefits Assessed.

5:10A-37 Damage deducted from amount of benefits assessed.

37.In addition to the making of assessments for benefits, the appropriate officer of the commission shall fix and determine the amount, if any, the property is damaged incidentally to the making of the improvement and deduct such amount from the amount of benefits assessed thereon. If the amount of any such damages, as confirmed by the commission, shall exceed the benefits assessed on the same property, if in case no benefits shall accrue thereto, or if such property is damaged subsequent to the levying and collection of an assessment which shall be confirmed by the commission to be a direct result of the making of the improvement, the balance or amount of such damages so fixed, may be raised from the general revenues of the commission and shall be paid by the commission to the owner of the property so damaged. Any person aggrieved by such assessment or award of damages may after the same has been confirmed by the commission, appeal therefrom as provided in section 48 of P.L.2015, c.19 (C.5:10A-48).
L.2015, c.19, s.37.



Section 5:10A-38 - Award For Damages.

5:10A-38 Award for damages.

38.When owners of any property have been or shall have been awarded damages as incidental to any improvement undertaken pursuant to sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68), and such award has been or shall have been duly confirmed, the amount thereof shall be tendered to the person or persons entitled thereto. If there is uncertainty as to the person entitled to receive the award or if the party entitled to receive the amount awarded shall refuse upon tender thereof to receive the same, or shall be out of the State or under any legal disability, or if several parties interested in the fund shall not agree as to the distribution thereof, or the lands damaged are encumbered by any mortgage, judgment, or other lien, or if for any other reason the commission cannot safely pay the amount awarded to any person, in all such cases the amount awarded may, with leave of the Superior Court, be paid into said court and thereupon distributed according to law, on the application of any person interested therein.

L.2015, c.19, s.38.



Section 5:10A-39 - Certification Of Benefits, Awards.

5:10A-39 Certification of benefits, awards.

39.Assessments for benefits for any improvement together with any accompanying awards for incidental damages and all awards of damages for land or interests therein taken from any improvement shall be certified by the officer making the assessment to the commission by a report, in writing, signed by the officer. The report shall be accompanied by a map showing the land taken, damaged, or benefited by the improvement and for which damages or benefits have been assessed.

L.2015, c.19, s.39.



Section 5:10A-40 - Consideration Of Report, Map; Adoption.

5:10A-40 Consideration of report, map; adoption.

40.The report submitted pursuant to section 39 of P.L.2015, c.19 (C.5:10A-39) may be considered by the commission at any meeting, notice whereof shall be published in a newspaper circulating in the district, once each week for two weeks prior to the meeting, and also by mailing a copy of the notice to the owners named in the report, directed to their last known post-office addresses, and the affidavit of the appropriate officer of the commission shall be conclusive as to such mailing. The notice shall briefly state the object of the meeting with reference to the assessment. At that, or any subsequent meeting, the commission, after considering the report and map, may adopt and confirm the report and map, with or without alterations, and may refer such matter to any committee of the commission, or to the officer making the assessment, for revision or correction before taking final action thereon. When the commission adopts the report, with or without alterations, it shall be final and conclusive, and may be appealed directly to the Appellate Division of the Superior Court by an appropriate party as a matter of right in accordance with other laws, rules, or regulations. Failure to mail the notice required by this section shall not invalidate the proceedings.

L.2015, c.19, s.40.



Section 5:10A-41 - Bills For Assessment.

5:10A-41 Bills for assessment.

41.Immediately after the confirmation of any assessment, a duplicate thereof, duly certified by the commission, shall be delivered to the appropriate officer of the commission, who shall immediately thereafter send out by mail, or deliver, to owners of such land, bills for such assessment. Such officer shall mail or deliver a bill for an assessment in the manner required in connection with local improvements and shall keep a record and books of assessments in the same manner required for local improvements under R.S.40:56-31. The commission may make additional requirements for recording, accounting for, and collecting assessments.

L.2015, c.19, s.41.



Section 5:10A-42 - Special Assessments.

5:10A-42 Special assessments.

42. a. Special assessments levied against land in class one shall be considered to be of general benefit to the entire district and areas outside of the district, as it relates to flood control projects, and shall be included as a charge against general revenues of the commission, or paid out of any funds of the commission which shall be available for such purpose.

b.When any assessment shall not be paid within two months after the date of confirmation thereof, interest thereon from the date of confirmation shall be imposed at the rate of six percent per annum.

L.2015, c.19, s.42; amended 2015, c.72, s.15.



Section 5:10A-43 - Assessment For Improvement First Lien On Land.

5:10A-43 Assessment for improvement first lien on land.

43.Every assessment for any improvement, together with interest thereon and all costs and charges connected therewith, shall be, upon authorization of the assessment by resolution of the commission, a first lien on the land described in the assessment, paramount to all prior or subsequent alienations and descents of such land or encumbrances thereon, and shall constitute a lien in the same manner as taxes and assessments for State purposes, notwithstanding any mistake in the name or names of any owner or owners, or any omission to name any owner or owners who are unknown, and notwithstanding any lack of form therein, or in any proceeding which does not impair the substantial rights of the owner or owners or person or persons having a lien upon or interest in any such land. Confirmation of the amount of the assessment by the commission, or by the court, shall be considered as determining the amount of the existing lien and not as establishing the lien. All assessments for improvements shall be presumed to have been regularly assessed and confirmed, and every assessment or proceeding preliminary thereto shall be presumed to have been regularly made or conducted until the contrary be demonstrated.

L.2015, c.19, s.43.



Section 5:10A-44 - New Assessment.

5:10A-44 New assessment.

44.In all cases in which any assessment incident to any improvement has been set aside by a court of competent jurisdiction, and the improvement shall have been actually made in the manner provided by law, the officer charged with the duty of making assessments for benefits for improvements shall make a new assessment of benefits upon the property benefited by the improvement, in the manner and by the proceeding herein provided. All such new assessments shall become a lien upon the land so assessed in the same manner and with like effect and be enforceable in the same way as an original assessment for like improvements.

L.2015, c.19, s.44.



Section 5:10A-45 - Refund Of Illegally Made Assessment.

5:10A-45 Refund of illegally made assessment.

45.When any court of competent jurisdiction shall decide that any assessment has been illegally made, the commission shall refund the amount thereof, if the same has been paid, and if a new assessment of less amount is to be made, then the difference between the new assessment and the amount paid shall be refunded.

L.2015, c.19, s.45.



Section 5:10A-46 - Payment Of Assessment In Installments.

5:10A-46 Payment of assessment in installments.

46.The commission may, by resolution, provide that the owner of any land, upon which any assessments for any improvement shall have been made, pay such assessments in equal yearly installments, for a number of years as may be provided by the rules and regulations of the commission, with legal interest thereon, provided that any person assessed may pay the whole of any assessment, or any balance of installments, with accrued interest thereon, at one time. If any such installment becomes due and is not paid, the whole assessment, or balance due thereon, shall become immediately due, draw interest at the rate of six percent per annum, and be collected in the same manner as is provided in sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.) for other past due assessments.

L.2015, c.19, s.46; amended 2015, c.72, s.16.



Section 5:10A-47 - Sale Of Property To Enforce Lien.

5:10A-47 Sale of property to enforce lien.

47.When any unpaid assessment, interest thereon, or other charges for collection thereof, remains in arrears on July 1 of the calendar year following the calendar year when the same became in arrears, the appropriate officer of the commission shall enforce the lien by selling the property in the manner set forth in R.S.54:5-19 through R.S.54:5-129.

L.2015, c.19, s.47.



Section 5:10A-48 - Appeal.

5:10A-48 Appeal.

48.The owner of any property assessed for benefits, or awarded damages incident to any improvement under sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68), may, within 30 days after confirmation of such assessment or award, appeal the determination to the Appellate Division of the Superior Court by serving written notice of such appeal upon the tax collector, and a duplicate upon the appropriate officer of the commission. The court shall determine whether the record contains substantial evidence that the assessment or award appealed from is just and fair, and, if not, shall make an order correcting the same, or, if the court upholds the assessment or award, shall so order. The determination shall be by order or judgment for the amount determined and shall be enforceable pursuant to procedures set forth in R.S.40:56-57. The commission may proceed with the prosecution and completion of the improvement and the issuing of bonds and other indebtedness in connection with said improvements notwithstanding any such appeal.

L.2015, c.19, s.48.



Section 5:10A-49 - Report To Governor, Legislature.

5:10A-49 Report to Governor, Legislature.

49.The commission shall, in 2017, and every year thereafter, submit a report to the Governor and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) relating to the operation of the intermunicipal account in the prior year, and shall recommend, when it deems necessary, amendments to sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68) as it deems necessary to carry out the legislative intent herein stated.

L.2015, c.19, s.49.



Section 5:10A-50 - Laws Applicable.

5:10A-50 Laws applicable.

50.Except as provided in sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68), the laws relating to the assessment and taxation of real and personal property shall apply to all constituent municipalities.

L.2015, c.19, s.50.



Section 5:10A-51 - List Of Owners Of Taxable Property; Locations.

5:10A-51 List of owners of taxable property; locations.

51. a. In preparing the list of owners of taxable property pursuant to R.S.54:4-24, the assessor of each constituent municipality shall indicate in the list for each parcel of property whether it is located within the district boundaries, in accordance with regulations prescribed by the Director of the Division of Taxation in the Department of the Treasury.

b.If the boundary of the district divides a lot of land, the entire lot shall be included within the district.

L.2015, c.19, s.51.



Section 5:10A-52 - School District To Certify Resident Enrollment.

5:10A-52 School district to certify resident enrollment.

52.On or before November 15 of the year of enactment of P.L.2015, c.19 (C.5:10A-1 et al.), and on or before November 15 of each year thereafter, the secretary, superintendent, or a person designated by the school board of each school district of each constituent municipality shall certify to the commission the resident enrollment as of September 30 of that year. The certification shall show the number, address, and grade enrolled of pupils who reside within the district, and the number who reside outside, in a manner to be prescribed by the Commissioner of Education.

L.2015, c.19, s.52; amended 2015, c.72, s.17.



Section 5:10A-53 - Establishment Of Intermunicipal Account.

5:10A-53 Establishment of intermunicipal account.

53. a. In the adjustment year of the year of enactment of P.L.2015, c.19 (C.5:10A-1 et al.), and in each adjustment year thereafter, the commission shall establish an intermunicipal account and shall compute the amount payable to the account by each of the constituent municipalities and the amount due to each constituent municipality from said account for that year pursuant to sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.).

b.As used in this section, except as otherwise specifically provided, the increase or decrease in aggregate true value of taxable real property for any adjustment year shall be the difference between:

(1)The aggregate true value of that portion of taxable real property, exclusive of Class II railroad property, in the constituent municipality located within the district in the comparison year, and

(2)The aggregate true value of that property in the base year.

c.Aggregate true value of all taxable real property shall be determined by aggregating the assessed value of all real property within the district boundaries in each constituent municipality, and dividing the total by the average assessment ratio, as promulgated by the Director of the Division of Taxation in the Department of the Treasury for State school aid purposes, on October 1 of the respective years for which aggregate true value is to be determined, pursuant to P.L.1954, c.86 (C.54:1-35.1 et seq.), or as modified by the tax court.

d.For the purpose of calculating aggregate true value, the assessed value of taxable real property for any given year shall comprise the sum of the following:

(1)The assessed value shown on the assessment duplicate for a given year, as certified by the county board of taxation and reflected in the county table of aggregates prepared pursuant to R.S.54:4-52, or as modified by the county board of taxation;

(2)The prorated assessed values pertaining to such year, as certified by the county board of taxation on or before October 10, with respect to the assessor's added assessment list for such year, as the same may be modified by the county board of taxation upon appeal; and

(3)The assessed values pertaining to a given year, as certified by the county board of taxation, with respect to the assessor's omitted property assessment list for that year, as the same may be modified by the county board of taxation upon appeal.

e.If, during any comparison year, a constituent municipality has received a payment in lieu of real estate taxes on property located within the district, then, for the purpose of calculating the increase or decrease in the municipality's aggregate true value under subsection b. of this section, there shall be added to the aggregate true value for such comparison year an amount determined by dividing the amount of the in lieu payment by the municipal tax rate for the comparison year and dividing the result by the average assessment ratio for school aid purposes as promulgated by the Director of the Division of Taxation in the Department of the Treasury.

f.The amount payable to the intermunicipal account by each constituent municipality in any adjustment year shall be determined in the following manner: the apportionment rates calculated for the comparison year shall be multiplied by the increase, if any, in aggregate true value of taxable real property for such year; provided however, that the amount payable to the intermunicipal account in any adjustment year shall be limited to 40 percent of the amount calculated pursuant to this subsection.

L.2015, c.19, s.53; amended 2015, c.72, s.18.



Section 5:10A-54 - Conditions For Nonpayment Of Adjustment.

5:10A-54 Conditions for nonpayment of adjustment.

54.Notwithstanding the provision of any law, rule, or regulation to the contrary, no constituent municipality shall pay out, or receive an adjustment payment for any adjustment year in which its municipal equalized valuation per capita, as defined in section 1 of P.L.1978, c.14 (C.52:27D-178) and as certified by the Director of the Division of Local Government Services in the Department of Community Affairs exceeds $1,000,000.

L.2015, c.19, s.54.



Section 5:10A-55 - Computation Of Guarantee Payment.

5:10A-55 Computation of guarantee payment.

55. a. The guarantee payment payable by the intermunicipal account to each constituent municipality in any adjustment year shall be computed as follows:

If there is a decrease in the aggregate true value of taxable real property of any constituent municipality, as determined pursuant to subsection b. of section 53 of P.L.2015, c.19 (C.5:10A-53), the commission shall, subject to the provision of subsection b. of this section, calculate the amount of decreased aggregate true value, occurring in the comparison year, by reason of the acquisition, through purchase, eminent domain, or gift, during the year preceding the comparison year, of taxable real property by a governmental body or agency to be used for a public purpose, whereby said taxable real property parcels or portions thereof became exempt from local real property taxes. Such decreased aggregate true value shall be calculated in the same manner as aggregate true value is determined pursuant to subsection b. of section 53 of P.L.2015, c.19 (C.5:10A-53) and shall be based on the assessed value in the year of acquisition, of the parcels or portions thereof affected.

b.There shall be payable as a guarantee payment from the intermunicipal account to each constituent municipality, an amount to be calculated by multiplying the lesser of the following by the apportionment rate determined for the comparison year:

(1)the amount of the decrease in aggregate true value determined pursuant to subsection b. of section 53 of P.L.2015, c.19 (C.5:10A-53); and

(2)the amount of the decrease, if any, in aggregate true value calculated to be attributable to conversion of taxable property to exempt status, specified in paragraph (1) of this subsection.

c.If, in any comparison year and with respect to any constituent municipality, no amount of decrease in aggregate true value is found to be attributable to the conversion from taxable to exempt status specified in subsection a. of this section, no guarantee payment shall be payable to any such municipality in the applicable adjustment year.

d.The commission shall not be required to make the calculation prescribed in subsection a. of this section, unless the governing body of any constituent municipality claiming a decrease in aggregate true value attributable to the conversion of real property from a taxable to an exempt status specified in subsection a. of this section, no later than December 1 in the comparison year, files with the commission a statement to such effect, setting forth a description of the parcels, or portions thereof, involved, together with such other information as may be pertinent, in such form as the commission shall prescribe.

L.2015, c.19, s.55.



Section 5:10A-56 - Service Payment For School District Services.

5:10A-56 Service payment for school district services.

56.For school district services, the service payment payable by the intermunicipal account to a constituent municipality in any adjustment year shall be found by dividing the total local school tax levy, as shown on the Table of Aggregates pursuant to R.S.54:4-52 for the comparison year, by the school resident enrollment on September 30 of such comparison year, as certified pursuant to section 52 of P.L.2015, c.19 (C.5:10A-52), and multiplying the result by the increase, if any, in resident enrollment within the district boundaries of that constituent municipality between September 30 of the base year and September 30 of the comparison year.

L.2015, c.19, s.56; amended 2015, c.72, s.19.



Section 5:10A-57 - Apportionment Of Balance Of Payments.

5:10A-57 Apportionment of balance of payments.

57. a. If, in any adjustment year, the amount payable to the constituent municipalities by the intermunicipal account for guarantee payments and school district service payments is less than the amount payable to the intermunicipal account pursuant to section 53 of P.L.2015, c.19 (C.5:10A-53), the balance, if any, shall be apportioned among the constituent municipalities in the same ratio as the number of acres within the district of each constituent municipality bears to the total number of acres in the district, and shall be known as an apportionment payment.

b.The commission shall not receive any funds from the intermunicipal account for any purpose.

L.2015, c.19, s.57; amended 2015, c.72, s.20.



Section 5:10A-58 - Reduction Of Total Service Payment.

5:10A-58 Reduction of total service payment.

58.If, in any adjustment year, the amount payable to the constituent municipalities by the intermunicipal account for guarantee payments and service payments exceeds the amount payable to said account pursuant to section 53 of P.L.2015, c.19 (C.5:10A-53), the total service payments payable to all constituent municipalities shall be reduced by the amount of the deficit and the service payment payable to each constituent municipality shall be reduced by the same ratio as the total service payment to all constituent municipalities was reduced.

L.2015,c .19, s.58; amended 2015, c.72, s.21.



Section 5:10A-59 - Meadowlands Adjustment Payment.

5:10A-59 Meadowlands adjustment payment.

59. a. On or before February 1 of the year of enactment of P.L.2015, c.19 (C.5:10A-1 et al.) and on or before February 1 of each year thereafter, the commission shall certify to the chief financial officer of each constituent municipality an amount, identified as the meadowlands adjustment payment. The meadowlands adjustment payment for each constituent municipality shall be determined by adding all the payments payable to that municipality from the intermunicipal account for school district service payments, guarantee payments, and apportionment payments, if any, and by subtracting therefrom the obligations of that municipality to the intermunicipal account, as calculated pursuant to sections 53 and 58 of P.L.2015, c.19 (C.5:10A-53 and 5:10A-58). The amount so derived shall be referred to as the meadowlands pre-adjustment payment. For calendar year 2015, the meadowlands adjustment payment shall be the average of the meadowlands pre-adjustment payments for calendar years 2012, 2013, and 2014. For calendar year 2016 and subsequent years, the meadowlands adjustment payment shall be the average of the meadowlands pre-adjustment payments for the prior three calendar years.

b.If the meadowlands adjustment payment for any constituent municipality in any adjustment year is payable to the constituent municipality, the amount of this payment shall be identified in the municipal budget of that municipality for that year as "meadowlands adjustment" within the category "miscellaneous revenues anticipated," and shall be due and payable in three equal installments by the intermunicipal account on May 15, August 15, and November 15 of that year.


L.2015, c.19, s.59; amended 2015, c.72, s.22.



Section 5:10A-60 - Hackensack Meadowlands Tax Sharing Stabilization Fund.

5:10A-60 Hackensack Meadowlands Tax Sharing Stabilization Fund.

60.There is established the Hackensack Meadowlands Tax Sharing Stabilization Fund in the commission. The fund shall be comprised of revenues made available from interest payments on sanitary landfill closure accounts maintained by the commission or such other revenues which are made available for these purposes. Moneys in the fund shall be used to fully compensate municipalities from excessive fluctuations in payments from the intermunicipal account in 2014 and subsequent years. In the event that there are insufficient monies in the fund to fully compensate all municipalities in any year, the amount paid to each municipality shall constitute the same proportion of the total amount of money available to all municipalities as each municipality would receive if the amount of money in the fund were sufficient to fully compensate all municipalities in that year.

For the purposes of this section, any decrease in a payment required to be made from the intermunicipal account to a constituent municipality which is in excess of five percent below the previous year's payment shall be considered an "excessive fluctuation."

L.2015, c.19, s.60; amended 2015, c.72, s.23.



Section 5:10A-61 - Adoption Of Annual Budget.

5:10A-61 Adoption of annual budget.

61.On or before January 1 of each year, the commission shall adopt an annual budget for the year, which shall include the following items of expenditure:

a.An operating budget covering administrative, operating, and maintenance expenses of each office, activity, or project of the commission, plus contingent expenses of up to 5 percent of the amount stated;

b.A capital budget, including deposits in any capital improvement fund or capital reserve fund, down payments, or expenditures for capital projects, and interest payments, sinking fund deposits, principal maturities, and redemption premiums payable in such year on bond and notes of the commission;

c.Deferred charges; and

d.Estimates of the following revenues:

(1)Cash balances and surplus;

(2)Federal, State, and other grants-in-aid;

(3)Revenues from charges and fees for the use of the commission's facilities;

(4)Receipts from special assessments, but not in excess of the amount budgeted in such year for interest, principal maturities, sinking fund deposits, and redemption premiums on bonds secured by such assessments, until all bonds so secured are paid in full;

(5)Payments by municipalities or other governmental bodies pursuant to contracts for services performed by the commission; and

(6)Miscellaneous other revenues and receipts.

L.2015, c.19, s.61.



Section 5:10A-62 - Actions By Public Bodies To Aid, Cooperate.

5:10A-62 Actions by public bodies to aid, cooperate.

62.For the purpose of aiding and cooperating with the commission, including the planning, undertaking, construction, or operation of its activities, any public body may, with or without consideration, as it may determine:

a.Dedicate, sell, convey, or lease any of its property to the commission or the federal government;

b.Cause parks, playgrounds, recreational, community, educational, water, sewer, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to, or in connection with, projects of the commission;

c.Furnish, dedicate, close, pave, install, grade, regrade, or plan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

d.Plan, zone, or rezone any part of such public body;

e.Make exceptions from building regulations and ordinances and change its map;

f.Enter into agreements, which, notwithstanding any law, rule, or regulation to the contrary, may extend over any period, with the commission or the federal government respecting action to be taken by such public body;

g.Do any and all things necessary or convenient to aid and co-operate in planning, undertakings, construction, or operations of the commission;

h.Cause services to be furnished to the commission of the character which the public body is otherwise empowered to furnish;

i.Purchase, or legally invest in, any of the bonds of the commission, and exercise all of the rights of any holder of such bonds;

j.In connection with any public improvements made by a public body in exercising the powers herein granted, the public body may incur the entire expense thereof. Notwithstanding any law, rule, or regulation to the contrary, any grant, sale, conveyance, lease, or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement, or public bidding; or

k.Upon such terms as it may deem advisable, with or without consideration, grant, sell, convey, or lease any of its property, including real property already devoted to a public use, whether held in a proprietary or governmental capacity to the commission, provided, that the public body making the grant or lease determines that the premises are no longer required for the public purposes to which the property is devoted, and that it is in the public interest so to grant, sell, convey, or lease said property.

L.2015, c.19, s.62.



Section 5:10A-63 - Contracts, Apportionment Of Costs And Expenses.

5:10A-63 Contracts, apportionment of costs and expenses.

63. a. The commission may enter into contracts with one or more municipalities, counties, or other public agencies for the operation of public improvements, works, facilities, services, or undertakings of the municipalities, counties, or agencies, or of the commission.

b.Contracts entered into pursuant to this section shall specifically provide for the services or improvements to be undertaken, the fee or fees to be charged for such services or facilities, the method of apportionment of such fees among the contracting parties, persons, officers, or agencies responsible for the performance of the contract, and other appropriate terms and conditions of participation.

c.Contracts entered into pursuant to this section shall be subject to approval, by resolution, of the commission and of the governing body of each participating municipality, county, or other participating agency.

d.The apportionment of costs and expenses may be based upon property valuations, population, area, and of any other factors as may be provided in the contract.

L.2015, c.19, s.63.



Section 5:10A-64 - Examination By State Auditor.

5:10A-64 Examination by State Auditor.

64.The State Auditor and his legally authorized representatives may, at any time, examine the accounts and books of the commission, including its receipts, disbursements, contracts, sinking funds, investments, and any other matters relating to its financial standing.

L.2015, c.19, s.64.



Section 5:10A-65 - Additional Powers Of Commission.

5:10A-65 Additional powers of commission.

65.The commission may call to its assistance and avail itself of the services of such employees of any State department or agency, as it may require, and as may be available to it for said purpose. The commission may enter into an agreement with any political subdivision of the State by which the commission may be of assistance in the permitting of projects that take place within the district.
L.2015, c.19, s.65.



Section 5:10A-66 - Addition, Alternate Method.

5:10A-66 Addition, alternate method.

66.Sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68) shall be deemed to provide an additional and alternative method for effectuating the purposes authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.

L.2015, c.19, s.66.



Section 5:10A-67 - Severability.

5:10A-67 Severability.

67.If the provisions of any section or clause of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68) or the application thereof to any person shall be judged invalid by a court of competent jurisdiction, such order or judgment shall be confined in its operation to the controversy in which it was rendered, and shall not affect or invalidate the remainder of any provision of any section or clause of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68), or the application of any part thereof to any other person or circumstance and, to this end, the provisions of each section of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68) are declared to be severable.

L.2015, c.19, s.67.



Section 5:10A-68 - Payment Of Expenses.

5:10A-68 Payment of expenses.

68.All expenses incurred in carrying out the provisions of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68) shall be payable from funds provided the commission therefor, and no liability or obligation shall be incurred by the commission hereunder beyond the extent to which moneys shall have been provided therefor.

L.2015, c.19, s.68.



Section 5:10A-69 - Short Title.

5:10A-69 Short title.

69.Sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81) shall be known and may be cited as the "Hackensack Meadowlands Transportation Planning District Act of 2015."

L.2015, c.19, s.69.



Section 5:10A-70 - Findings, Declarations Relative To The "Hackensack Meadowlands Transportation Planning District Act Of 2015."

5:10A-70 Findings, declarations relative to the "Hackensack Meadowlands Transportation Planning District Act of 2015."

70.The Legislature finds and declares that:

a.Every day, residents of New Jersey confront congestion in some part of their day as they commute to work, recreate, or travel for family business. As our State continues to grow and prosper, we can only expect more cars, trucks, and buses on our roads. Meanwhile, the number of riders on our trains and buses is also increasing along with the number of pedestrians and bicyclists.

b.Our ability to deal with these demands at all levels of government is limited without a sound framework for developing responses to congestion and aging infrastructure problems and providing adequate funding to implement strategic solutions.

c.Sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81) develops the concept of a transportation planning district, which permits the assessment of fees on future development to ensure that adequate transportation infrastructure is put into place to accommodate the vehicular and pedestrian traffic caused by future development.

d.Existing financial resources and existing mechanisms for securing financial commitments for transportation improvements are inadequate to meet transportation improvement needs which are the result of new development in growth areas and, therefore, it is appropriate for the State to make special provisions for the financing of needed transportation improvements in the Meadowlands District, including the assessment of fees on new developments which are responsible for the travel demand burdens on the transportation system. Creation of a transportation planning district provides a mechanism through which the State, counties, and municipalities, and the Meadowlands Regional Commission, as well as the private sector, will have the means to work together to respond to transportation needs on a regional basis as determined by travel conditions or transportation needs in developed areas rather than upon preexisting boundaries. The Meadowlands Regional Commission and the Meadowlands Transportation Planning Board shall oversee the development of a district-wide transportation plan through a consultative planning process which relies upon the participation of public and private sector interests.

e.In assessing development fees under sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81), the commission recognizes that: (1) those fees supplement, but do not replace, the public investment needed in the transportation system; (2) the costs of remedying pre-existing problems shall not be charged to a new development; (3) the fee charged to any particular development shall be reasonably related to the impact of that development on the transportation system of the district and shall not exceed the development's fair share of the cost of the improvements and related allowable administrative costs; and (4) no development shall be subject to any assessment or fees for transportation improvements by the State, a county, or a municipality, except as provided pursuant to sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81). In determining the basis for assessing development fees, the commission shall develop reasonable formulas that rely on established planning models.

f.The creation of a transportation planning district shall be accompanied by the development of strategies to improve regional comprehensive planning, to encourage transportation-efficient land uses, to reduce automobile dependency, to improve pedestrian and bicyclist safety, and to encourage alternatives to peak-hour automobile trips.

L.2015, c.19, s.70.



Section 5:10A-71 - Definitions Relative To The Transportation Planning District.

5:10A-71 Definitions relative to the transportation planning district.

71.As used in sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81):

"Allowable administrative costs" means expenses incurred by the commission or the board in developing a district transportation plan, including a financial element, and in managing a transportation planning district.

"Board" means the Meadowlands Transportation Planning Board established by section 72 of P.L.2015, c.15 (C.5:10A-72).

"Chief fiscal officer" means the chief fiscal officer of the commission.

"Commission" means the New Jersey Sports and Exposition Authority, which may be referred to as the "Meadowlands Regional Commission," as established by section 6 of P.L.2015, c.19 (C.5:10A-6).

"Commissioner" means the Commissioner of Transportation.

"Department" means the Department of Transportation.

"Developer" means the legal or beneficial owner or owners of a lot or of any land proposed to be included in a proposed development, including the holder of an option or contract to purchase, or other person having an enforceable proprietary interest in that land.

"Development" means any project for which zoning approval is required pursuant to sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 through C.5:10A-68), or rules or regulations promulgated pursuant thereto.

"Development fee" means a fee assessed on a development pursuant to a resolution of the commission adopted under section 74 of P.L.2015, c.19 (C.5:10A-74).

"District transportation plan" or "plan" means the plan adopted pursuant to section 73 of P.L.2015, c.19 (C.5:10A-73).

"Hackensack Meadowlands District" or "Meadowlands District" means the area within the jurisdiction of the commission set forth in section 5 of P.L.2015, c.19 (C.5:10A-5).

"Project costs" means expenses incurred in the planning, design, engineering, and construction of any transportation project, and shall include debt service.

"Public highways" means public roads, streets, expressways, freeways, parkways, motorways, and boulevards including bridges, tunnels, overpasses, underpasses, interchanges, rest areas, express bus roadways, bus pullouts and turnarounds, park-ride facilities, traffic circles, grade separations, traffic control devices, the elimination or improvement of crossings of railroads and highways, whether at grade or not at grade, bicycle and pedestrian pathways, and pedestrian and bicycle bridges traversing public highways and any facilities, equipment, property, rights-of-way, easements, and interests therein needed for the construction, improvement, and maintenance of highways.

"Public transportation project" means, in connection with public transportation service or regional ridesharing programs, passenger stations, shelters and terminals, automobile parking facilities, ferries and ferry facilities including capital projects for ferry terminals, approach roadways, pedestrian accommodations, parking, docks, and other necessary land-side improvements, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lands or rights-of-way, equipment storage and servicing facilities, bridges, grade crossings, rail cars, locomotives, motorbus and other motor vehicles, maintenance and garage facilities, revenue handling equipment, and any other equipment, facility, or property useful for, or related to, the provision of public transportation service or regional ridesharing programs.

"Transportation planning district" or "district" means the Meadowlands District.

"Transportation project" or "transportation improvement" means, in addition to public highways and public transportation projects, any equipment, facility, or property useful or related to the provision of any ground, waterborne, or air transportation for the movement of people and goods within or through the district, including rail freight infrastructure.

L.2015, c.19, s.71.



Section 5:10A-72 - Establishment Of Transportation Planning District.

5:10A-72 Establishment of transportation planning district.

72. a. There is hereby established a transportation planning district which shall consist of those lands which comprise the Meadowlands District. The Meadowlands Transportation Planning Board, created pursuant to subsection b. of this section, shall be the managing authority to administer and manage the transportation planning district and to carry out such additional functions as provided in sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 et seq.).

b.There is established in, but not of, the Department of State, the Meadowlands Transportation Planning Board. The board shall consist of: the Commissioner of Community Affairs or the commissioner's designee; the Commissioner of Transportation or the commissioner's designee; a representative from the ridesharing organization EZ Ride or its successor organization; a representative of the Hackensack Meadowlands Municipal Committee; a representative of the Meadowlands Regional Chamber of Commerce; and four public members appointed by the Governor, with the advice and consent of the Senate. The executive director of the commission shall serve as the secretary of the board. The board shall be staffed by the employees of the commission.

c.In furtherance of the development of a coherent and sustainable transportation system for the district, the board shall initiate a joint planning process with participation by: State departments and agencies, corporations, commissions, boards, and authorities; those bi-state authorities, metropolitan planning organizations, and counties and municipalities with jurisdiction in the district; and private representatives. The board shall oversee the development and updating of a comprehensive, future-oriented district transportation plan in accordance with the provisions of section 73 of P.L.2015, c.19 (C.5:10A-73).

The provisions of sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 et seq.) shall be retroactive to January 1, 2014.

L.2015, c.19, s.72; amended 2015, c.72, s.24.



Section 5:10A-73 - District Transportation Plan Goals, Policies, Needs, Improvement Priorities.

5:10A-73 District transportation plan goals, policies, needs, improvement priorities.

73. a. The district transportation plan shall establish goals, policies, needs, and improvement priorities for all modes of transportation, including walking and bicycling, within the district for the ensuing 20 years following the effective date of sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81) and shall be consistent with the master plan adopted by the commission pursuant to section 10 of P.L.2015, c.19 (C.5:10A-10). The district transportation plan shall be based on a reasonable assessment of likely future growth reflected in that master plan.

b.The plan shall quantify transportation needs arising from anticipated future traffic passing within or through the district based upon future development anticipated to occur within or through the district, and reflected in the master plan. The plan shall set forth proposed transportation projects designed to address that future development, prioritized over increments of five years, the allocation of public and private shares of project costs and allowable administrative costs, and the amount, schedule, and collection of development fees. If new developments are proposed in the district which are not considered in the plan which is currently in effect, the plan shall be reevaluated, notwithstanding the five-year increment provision.

c.The plan shall be consistent with the State transportation master plan adopted under section 5 of P.L.1966, c.301 (C.27:1A-5), the applicable county master plans adopted under R.S.40:27-2, and the applicable regional transportation plan or plans adopted by a metropolitan planning organization pursuant to 23 C.F.R. s.450.322. To the extent appropriate given the district-wide objectives of the plan, the plan shall be coordinated with local zoning ordinances and master plans.

d.The plan shall include a financial element setting forth a statement of projected revenue and expenses, including all project costs. The financial element of the plan shall identify public and private financial resources which may be available to fund, in whole or in part, those transportation projects set forth in the plan. The financial element shall make recommendations for the types and rates of development fees to be assessed under section 74 of P.L.2015, c.19 (C.5:10A-74), formulas to govern the assessment of those fees, and the projected annual revenue to be derived therefrom.

e.The board shall make copies of the plan available to the public for inspection no less than 14 days prior to taking any formal action to recommend the plan to the commission for adoption thereof. In addition, the board shall take steps to notify members of the business community and other interested parties of the plan and shall hold a public hearing thereon after having given public notice of the hearing.

f.The commission may, by resolution, adopt the plan as recommended by the board or with modifications.

L.2015, c.19, s.73.



Section 5:10A-74 - Assessment, Collection Of Development Fees.

5:10A-74 Assessment, collection of development fees.

74. a. After the adoption of the plan by the commission pursuant to subsection f. of section 73 of P.L.2015, c.19 (C.5:10A-73), the commission may, by resolution, provide for the assessment and collection of development fees on developments within the district as provided hereunder.

b.Development fees assessed by the commission shall be based upon the growth and development forecasts contained in the plan and shall be levied in order to raise only those amounts needed to accomplish the transportation projects set forth in the plan and allowable administrative costs. Those fees shall be assessed based upon the formula or formulas contained in the resolution and shall be uniformly applied, with such exceptions as are authorized or required by sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81).

c.A formula or formulas adopted by the commission by resolution shall reflect a methodology which relates the use of land to the impact of the proposed development on the transportation system, including, but not limited to: vehicle trips generated by the development; the square footage of an occupied structure; the number of employees regularly employed at the development; the number of parking spaces located at the development; or any combination thereof.

d.The resolution may provide for credits against assessed development fees for payments made, or expenses incurred, which have been determined by the commission to be in furtherance of the district transportation plan, including, but not limited to, contributions to transportation improvements, other than those required for safe and efficient highway access to a development, and costs attributable to the promotion of public transit, walking, bicycling, or ridesharing.

e.The resolution may either exempt or reduce the development fee for specified land uses which have been determined by the commission to have a beneficial, neutral, or comparatively minor adverse impact on the transportation needs of the district.

f.The resolution may provide for a reduced rate of development fees for developers submitting a peak-hour automobile trip reduction plan approved by the commission under standards adopted by the commission. Standards for the approval of peak-hour automobile trip reduction plans may include, but need not be limited to: physical design for improved transit, ridesharing, and pedestrian access; design of developments which include a mix of residential and nonresidential uses; and proximity to potential labor pools.

g.The assessment of a development fee shall be reasonably related to the impact of the proposed development on the transportation system of the district and shall not exceed the development's fair share of the cost of the transportation improvement necessary to accommodate the additional burden on the district's transportation system that is attributable to the proposed development and related allowable administrative costs.

h.A resolution shall be sufficiently certain and definitive to enable every person who may be required to pay a fee to know or calculate the limit and extent of the fee which is to be assessed against a specific development.

i.Upon the adoption by the commission of a resolution pursuant to subsection a. of this section, a separate assessment for off-site transportation improvements within the district shall not be made by the State, a county, or a municipality except as permitted pursuant to sections 69 through 81 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-81).

j.A development fee shall not be assessed for any low and moderate income housing units which are constructed pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.) or under court order or settlement.

k.At least 30% of any development fees collected in accordance with this section shall be used for transportation related projects within the municipality where the development, for which a particular fee was collected, is located.

L.2015, c.19, s.74.



Section 5:10A-75 - Assessment Of Development Fee At Time Of Issuance Of Zoning Approval.

5:10A-75 Assessment of development fee at time of issuance of zoning approval.

75. a. A development fee shall be assessed on a development at the time the applicable zoning approval is issued. Any development for which a zoning approval has been issued prior to the adoption of the resolution pursuant to section 74 of P.L.2015, c.19 (C.5:10A-74), or pursuant to any other law authorizing such a resolution, or that has an approved development agreement with the governing State agency or municipality within the district having primary jurisdiction over the development, or for which construction of a material portion of the development has commenced after the date on which a development agreement was executed, shall be exempt from the assessment of a development fee. The assessment shall be adjusted upon the issuance of a revised zoning approval and any development which requires a revised zoning approval after the adoption of the resolution shall be subject to the development fee.

b.The resolution shall specify whether the fee is to be paid at the time a zoning certificate is issued or in a series of payments as set forth in a schedule of payments contained in the resolution. The resolution may provide for payment of the fee in kind or in a series of periodic payments over a period of no more than 20 years.

L.2015, c.19, s.75.



Section 5:10A-76 - Enforcement Of Payments Due.

5:10A-76 Enforcement of payments due.

76. a. The payments due to the commission, whether as a lump sum or as balances due when a series of payments is to be made, shall be enforceable by the commission as a lien on the land and any improvements thereon. The lien shall be recorded by the county clerk or register of deeds and mortgages in the record book of the county office.

b.When the fee is paid in full on the development or portion thereof, the lien on the development or portion thereof, as appropriate, shall be removed. When a series of payments is to be made, failure to make any one payment within 30 days after receipt of a notice of late payment shall constitute a default and shall obligate the person owing the unpaid balance to pay that balance in its entirety.

c.All amounts assessed as a lien pursuant to this section shall be a lien upon the land against which they are assessed in the same manner that taxes are made a lien against land pursuant to Title 54 of the Revised Statutes, and the payment thereof shall be enforced within the same time, in the same manner, and by the same proceedings as the payment of taxes is otherwise enforced under Title 54 of the Revised Statutes.

L.2015, c.19, s.76.



Section 5:10A-77 - Transportation Planning District Fund.

5:10A-77 Transportation planning district fund.

77. a. A resolution adopted by the commission pursuant to section 74 of P.L.2015, c.19 (C.5:10A-74) shall provide for the establishment of a transportation planning district fund under the control of the chief fiscal officer. All monies collected from development fees shall be deposited into the fund, which shall be invested in an interest-bearing account. Monies deposited in the fund shall be used to defray project costs and allowable administrative costs.

b.Every transportation project funded, in whole or in part, by funds from a transportation planning district fund shall be subject to a project agreement to which the relevant entities are parties. The expenditure of funds for this purpose shall not be made from a transportation planning district fund, except by appropriation of the commission and upon certification of the chief fiscal officer that the expenditure is in accordance with a project agreement entered into pursuant to this subsection or is otherwise a project cost and has the approval of the commission.

L.2015, c.19, s.77.



Section 5:10A-78 - Refund Of Certain Fees.

5:10A-78 Refund of certain fees.

78. a. Any fees collected, plus earned interest, not committed to a transportation project under a project agreement entered into under section 77 of P.L.2015, c.19 (C.5:10A-77) within 10 years of the date of collection, or not used for other allowable administrative costs within 10 years of the date of collection, shall be refunded to the fee-payer under a procedure prescribed by the commission; provided, however, that if the fee-payer transfers the development or any portion thereof, the fee-payer shall enter into an agreement with the grantee in a form as shall be provided by the commission which shall indicate who shall be entitled to receive any refund, and that agreement shall be filed with the chief fiscal officer.

b.Any person who has been assessed a development fee may request in writing a reconsideration of the fee and a hearing by an employee so delegated by the commission within 90 days of the receipt of notification of the amount of the fee on the grounds that the commission or its officers or employees, in issuing the fee, did not abide by the provisions of sections 74 and 75 of P.L.2015, c.19 (C.5:10A-74 and C.5:10A-75) or the provisions of the resolution adopted by the commission pursuant to subsection a. of section 74 of P.L.2015, c.19 (C.5:10A-74).

L.2015, c.19, s.78.



Section 5:10A-79 - Appeal.

5:10A-79 Appeal.

79.A person may appeal to the commission any decision made in connection with the reconsideration of a fee as authorized pursuant to subsection b. of section 78 of P.L.2015, c.19 (C.5:10A-78). The commission shall review the record of the hearing and render its decision, which shall constitute a final administrative action subject to review by the Appellate Division of the Superior Court. Nothing contained herein shall be construed as limiting the ability of any person so assessed from filing an appeal based upon an agreement to pay or actual payment of the fee.

L.2015, c.19, s.79; amended 2015, c.72, s.25.



Section 5:10A-80 - Acceptance Of Loans.

5:10A-80 Acceptance of loans.

80.A transportation planning district may accept loans from any public or private source, including, but not limited to, the State Transportation Infrastructure Bank established under section 2 of P.L.1997, c.142 (C.27:1B-21.11), pursuant to a project agreement for the purpose of undertaking and completing a transportation project as permitted by the commission. In this event, the project agreement shall include the obligation of the commission to make payments to the public or private source for repayment of the loan from a transportation planning fund or other available sources according to an agreed upon schedule of payments.

L.2015, c.19, s.80.



Section 5:10A-81 - Rules, Regulations.

5:10A-81 Rules, regulations.

81. a. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commission may, immediately upon filing proper notice with the Office of Administrative Law, adopt rules and regulations to implement sections 69 through 80 of P.L.2015, c.19 (C.5:10A-69 through C.5:10A-80).

b.The rules and regulations adopted pursuant to subsection a. of this section shall be in effect for a period not to exceed one year after the date of the filing. These rules and regulations shall thereafter be adopted, amended, or readopted by the commission in accordance with the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.19, s.81.



Section 5:10A-82 - Short Title.

5:10A-82 Short title.

82.Sections 82 through 85 of P.L.2015, c.19 (C.5:10A-82 through C.5:10A-85) shall be known and may be cited as the "New Jersey Meadowlands Tax Relief Act."

L.2015, c.19, s.82.



Section 5:10A-83 - Findings, Declarations Relative To The "New Jersey Meadowlands Tax Relief Act."

5:10A-83 Findings, declarations relative to the "New Jersey Meadowlands Tax Relief Act."

83.The Legislature finds and declares that:

a.The New Jersey Meadowlands Commission is the zoning and planning agency for a 30.4-square-mile area along the Hackensack River known as the Hackensack Meadlowlands, covering parts of 14 municipalities in Bergen and Hudson Counties in New Jersey. The Meadowlands Regional Commission will oversee the development, and redevelopment, of the Hackensack Meadowlands in an orderly and comprehensive fashion, with special consideration to the ecological factors constituting the environment of the Hackensack Meadowlands.

b.A vital component of the comprehensive plan for the development of the Hackensack Meadowlands was an intermunicipal tax-sharing program. The intermunicipal tax sharing program was established to create a fair and equitable method of distributing the benefits and costs of economic development and land use decisions made by the New Jersey Meadowlands Commission among the 14 municipalities located in the Meadowlands District. Under this program, as originally conceived, the municipalities with fewer development restrictions are required to deposit a share of their tax ratables into a special intermunicipal account administered by the commission. Money in this account is annually distributed to the municipalities with greater development restrictions to make up for their loss of tax ratable growth opportunity.

c.The New Jersey Meadowlands Commission, the predecessor to the Meadowlands Regional Commission, has been successful in providing orderly and comprehensive development, solid waste management, and environmental protection in the Hackensack Meadowlands District, as well as providing for the investment of many millions of dollars in development, municipal services, and significant infrastructure projects, among other things.

d.It is fitting and proper to establish new sources of funding to replace the intermunicipal tax sharing program in order to facilitate the future of the Hackensack Meadowlands District as a vibrant area of economic growth in the State of New Jersey, as well as a tourism destination and an area of continued environmental significance and improvement. The new sources of funding should recognize the concerns of the district's seven municipalities that must contribute significant amounts of property tax dollars to the intermunicipal tax sharing program. These municipalities have been especially challenged to provide services to municipal residents and contribute to the intermunicipal tax sharing program, while operating under the significant restrictions of the 2% property tax levy cap. In effect, the cost of the State policy to preserve the Hackensack Meadowlands has been borne by the property taxpayers of the seven municipalities required to deposit tax revenue into the intermunicipal account.

e.It is also appropriate and necessary to recognize the consistent impact on the Hackensack Meadowlands District of tourist-related activities and attractions, including sports and entertainment activities and construction at the properties located in the heart of the district, and to require that patrons of those tourist-related activities and attractions shall contribute to the financial needs of the municipalities that comprise the Meadowlands district in order to reduce the property tax burden on their residents.

L.2015, c.19, s.83; amended 2015, c.72, s.26.



Section 5:10A-84 - Definitions Relative To The "New Jersey Meadowlands Tax Relief Act."

5:10A-84 Definitions relative to the "New Jersey Meadowlands Tax Relief Act."

84.As used in sections 82 through 85 of P.L.2015, c.19 (C.5:10A-82 et seq.):

"Commission" means the New Jersey Sports and Exposition Authority, which may be referred to as the "Meadowlands Regional Commission," as established by section 6 of P.L.2015, c.19 (C.5:10A-6).

"Meadowlands district" means the Hackensack Meadowlands District, the area delineated within section 5 of P.L.2015, c.19 (C.5:10A-5).

"Public venue" means any place located within the Meadowlands district, whether publicly or privately owned, where any facilities for entertainment, amusement, or sports are provided, but shall not include a movie theater.

"Public event" means any spectator sporting event, trade show, exposition, concert, amusement, or other event open to the public that takes place at a public venue, but shall not include a major league football game.

L.2015, c.19, s.84; amended 2015, c.72, s.27.



Section 5:10A-85 - Meadowlands Regional Hotel Use Assessment.

5:10A-85 Meadowlands regional hotel use assessment.

85. a. Beginning on the first day of the first month next following the enactment of P.L.2015 c.19 (C.5:10A-1 et al.), there is imposed a Meadowlands regional hotel use assessment on the rent for the occupancy of every room in every hotel located in the Meadowlands district, including any hotels located on land owned by the State. The assessment imposed under this subsection shall be 3% of the rent charged for every occupancy of a room or rooms in a hotel subject to taxation pursuant to subsection (d) of section 3 of P.L.1966, c.30 (C.54:32B-3), and shall be paid to the Director of the Division of Taxation by each person required to collect the tax not later than the 10th day of each month based on the occupancy of rooms in that hotel during the previous calendar month.

b.In carrying out the provisions of subsection a. of this section, the director shall have all of the powers and authority granted in P.L.1966, c.30 (C.54:32B-1 et seq.). The tax shall be filed and paid in a manner prescribed by the Director of the Division of Taxation. The director shall promulgate such rules and regulations as the director determines are necessary to effectuate the provisions of this section.

Each person required to collect the assessment shall be personally liable for the assessment imposed, collected, or required to be paid, collected, or remitted under this section. Any such person shall have the same right in respect to collecting the fee from that person's customer or in respect to non-payment of the fee by the customer as if the fee were a part of the purchase price of the occupancy or rent, as the case may be, and payable at the same time; provided, however, that the director shall be joined as a party in any action or proceeding brought to collect the fee.

For purposes of this section, "person" includes: an individual, partnership, corporation, or an officer, director, stockholder, or employee of a corporation, or a member or employee of a partnership, who as such officer, director, stockholder, employee, or member is under the duty to perform the act in respect of which the violation occurs.

An assessment imposed under this section shall be in addition to any other tax or fee imposed pursuant to statute or local ordinance or resolution by any governmental entity.

c.Assessment revenue shall be collected by the Director of the Division of Taxation and shall be deposited by the Director of the Division of Taxation into the intermunicipal account established pursuant to section 53 of P.L.2015, c.19 (C.5:10A-53), and shall be used to pay meadowlands adjustment payments to municipalities in the Meadowlands district pursuant to the provisions of sections 1 through 68 of P.L.2015, c.19 (C.5:10A-1 et seq.). If in any year, assessment revenue in the intermunicipal account exceeds the amount necessary to pay meadowlands adjustment payments to municipalities in the Meadowlands district, that remaining assessment revenue may be used for the purposes set forth in subsection e. of this section.

d.In the event sufficient assessment revenue is unavailable in any year to pay all of the required meadowlands adjustment payments to municipalities in the Meadowlands district, the State Treasurer shall provide the commission with such funds as may be necessary to make all of the required payments to those municipalities.

e.In the event that in any year, after the required meadowlands adjustment payments have been made to municipalities in the Meadowlands district, assessment revenue remains in the intermunicipal account, that remaining assessment revenue may be used in that year for the following purposes:

(1)the commission may perform projects in the areas of flood control, traffic, renewable energy, or other infrastructure improvement projects and utilize monies from the project fund for property acquisition, demolition, clearance, removal, relocation, renovation, alteration, construction, reconstruction, installation, or repair of a structure or improvement, and the costs associated therewith including the costs of appraisal, economic and environmental analyses or engineering, planning, design, architectural, surveying, or other professional services;

(2)the commission may expend funds towards the promotion of the Meadowlands district as a tourism destination;

(3)the commission may fund the acquisition of property for the purpose of open space preservation and the costs associated therewith including the costs of appraisal, economic and environmental analyses or engineering, surveying, or other professional services; or

(4)the commission may fund the creation of parks and other recreational facilities and the costs associated therewith, including the costs of appraisal, economic and environmental analyses or engineering planning, design, architectural, surveying, or other professional services.

Not later than the first day of the third month next following the enactment of P.L.2015, c.19 (C.5:10A-1 et al.) and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commission shall adopt, by resolution, standards for the disbursement in any year of any remaining assessment revenue for projects and uses set forth in subsection e. of this section.

f.Terms used in this section shall have the meaning given those terms pursuant to section 2 of P.L.1966, c.30 (C.54:32B-2).

L.2015, c.19, s.85; amended 2015, c.72, s.28.



Section 5:12-1 - Short Title; Declaration Of Policy And Legislative Findings.

5:12-1 Short title; declaration of policy and legislative findings.

1.Short title; Declaration of Policy and Legislative Findings.

a.This act shall be known and may be cited as the "Casino Control Act."

b.The Legislature hereby finds and declares to be the public policy of this State, the following:

(1)The tourist, resort and convention industry of this State constitutes a critical component of its economic structure and, if properly developed, controlled and fostered, is capable of providing a substantial contribution to the general welfare, health and prosperity of the State and its inhabitants.

(2)By reason of its location, natural resources and worldwide prominence and reputation, the city of Atlantic City and its resort, tourist and convention industry represent a critically important and valuable asset in the continued viability and economic strength of the tourist, convention and resort industry of the State of New Jersey.

(3)The rehabilitation and redevelopment of existing tourist and convention facilities in Atlantic City, and the fostering and encouragement of new construction and the replacement of lost convention, tourist, entertainment and cultural centers in Atlantic City will offer a unique opportunity for the inhabitants of the entire State to make maximum use of the natural resources available in Atlantic City for the expansion and encouragement of New Jersey's hospitality industry, and to that end, the restoration of Atlantic City as the Playground of the World and the major hospitality center of the Eastern United States is found to be a program of critical concern and importance to the inhabitants of the State of New Jersey.

(4)Legalized casino gaming has been approved by the citizens of New Jersey as a unique tool of urban redevelopment for Atlantic City. In this regard, the introduction of a limited number of casino rooms in major hotel convention complexes, permitted as an additional element in the hospitality industry of Atlantic City, will facilitate the redevelopment of existing blighted areas and the refurbishing and expansion of existing hotel, convention, tourist, and entertainment facilities; encourage the replacement of lost hospitality-oriented facilities; provide for judicious use of open space for leisure time and recreational activities; and attract new investment capital to New Jersey in general and to Atlantic City in particular.

(5)Restricting the issuance of casino licenses to major hotel and convention facilities is designed to assure that the existing nature and tone of the hospitality industry in New Jersey and in Atlantic City is preserved, and that the casino rooms licensed pursuant to the provisions of this act are always offered and maintained as an integral element of such hospitality facilities, rather than as the industry unto themselves that they have become in other jurisdictions.

(6)An integral and essential element of the regulation and control of such casino facilities by the State rests in the public confidence and trust in the credibility and integrity of the regulatory process and of casino operations. To further such public confidence and trust, the regulatory provisions of this act are designed to extend strict State regulation to all persons, locations, practices and associations related to the operation of licensed casino enterprises and all related service industries as herein provided. In addition, licensure of a limited number of casino establishments, with the comprehensive law enforcement supervision attendant thereto, is further designed to contribute to the public confidence and trust in the efficacy and integrity of the regulatory process.

(7)Legalized casino gaming in New Jersey can attain, maintain and retain integrity, public confidence and trust, and remain compatible with the general public interest only under such a system of control and regulation as insures, so far as practicable, the exclusion from participation therein of persons with known criminal records, habits or associations, and the exclusion or removal from any positions of authority or responsibility within casino gaming operations and establishments of any persons known to be so deficient in business probity, either generally or with specific reference to gaming, as to create or enhance the dangers of unsound, unfair or illegal practices, methods and activities in the conduct of gaming or the carrying on of the business and financial arrangements incident thereto.

(8)Since the public has a vital interest in casino operations in Atlantic City and has established an exception to the general policy of the State concerning gaming for private gain, participation in casino operations as a licensee or registrant under this act shall be deemed a revocable privilege conditioned upon the proper and continued qualification of the individual licensee or registrant and upon the discharge of the affirmative responsibility of each such licensee or registrant to provide to the regulatory and investigatory authorities established by this act any assistance and information necessary to assure that the policies declared by this act are achieved. Consistent with this policy, it is the intent of this act to preclude the creation of any property right in any license, registration, certificate or reservation permitted by this act, the accrual of any value to the privilege of participation in gaming operations, or the transfer of any license, registration, certificate, or reservation, and to require that participation in gaming be solely conditioned upon the individual qualifications of the person seeking such privilege.

(9)Since casino operations are especially sensitive and in need of public control and supervision, and since it is vital to the interests of the State to prevent entry, directly or indirectly, into such operations or the ancillary industries regulated by this act of persons who have pursued economic gains in an occupational manner or context which are in violation of the criminal or civil public policies of this State, the regulatory and investigatory powers and duties shall be exercised to the fullest extent consistent with law to avoid entry of such persons into the casino operations or the ancillary industries regulated by this act.

(10) (Deleted by amendment, P.L.1995, c.18.)

(11) The facilities in which licensed casinos are to be located are of vital law enforcement interest to the State, and it is in the public interest that the regulatory and investigatory powers and duties conferred by this act include the power and duty to review architectural and site plans to assure that the proposal is suitable by law enforcement standards.

(12) Since the economic stability of casino operations is in the public interest and competition in the casino operations in Atlantic City is desirable and necessary to assure the residents of Atlantic City and of this State and other visitors to Atlantic City varied attractions and exceptional facilities, the regulatory and investigatory powers and duties conferred by this act shall include the power and duty to regulate, control and prevent economic concentration in the casino operations and the ancillary industries regulated by this act, and to encourage and preserve competition.

(13) It is in the public interest that the institution of licensed casino establishments in New Jersey be strictly regulated and controlled pursuant to the above findings and pursuant to the provisions of this act, which provisions are designed to engender and maintain public confidence and trust in the regulation of the licensed enterprises, to provide an effective method of rebuilding and redeveloping existing facilities and of encouraging new capital investment in Atlantic City, and to provide a meaningful and permanent contribution to the economic viability of the resort, convention, and tourist industry of New Jersey.

(14) Confidence in casino gaming operations is eroded to the extent the State of New Jersey does not provide a regulatory framework for casino gaming that permits and promotes stability and continuity in casino gaming operations.

(15) Continuity and stability in casino gaming operations cannot be achieved at the risk of permitting persons with unacceptable backgrounds and records of behavior to control casino gaming operations contrary to the vital law enforcement interest of the State.

(16) The aims of continuity and stability and of law enforcement will best be served by a system in which continuous casino operation can be assured under certain circumstances wherein there has been a transfer of property or another interest relating to an operating casino and the transferee has not been fully licensed or qualified, as long as control of the operation under such circumstances may be placed in the possession of a person or persons in whom the public may feel a confidence and a trust.

(17) A system whereby the suspension or revocation of casino operations under certain appropriate circumstances causes the imposition of a conservatorship upon the suspended or revoked casino operation serves both the economic and law enforcement interests involved in casino gaming operations.

(18) As recognized in the July 2010 Report of the Governor's Advisory Commission on New Jersey Gaming, Sports, and Entertainment, and as confirmed in subsequent legislative hearings held throughout the State, legalized casino gaming in New Jersey presently stands at a crossroads, facing critical challenges that jeopardize its important role in the State economy, and it is in the public interest to modernize and streamline the current outdated casino regulatory structure in order to achieve efficiencies and cost savings that are more appropriately directed to marketing and infrastructure improvement efforts while, at the same time, maintaining strict integrity in the regulation of casino operations.

(19) The ability of the legalized casino gaming industry in New Jersey to compete in an ever-expanding national gaming market requires a regulatory system that is sufficiently flexible to encourage persons and entities holding casino gaming licenses outside of New Jersey to participate in casino gaming in Atlantic City, to allow licensees to take full and timely advantage of advancements in technology, particularly in information technology, and business management, and to encourage the efficient utilization of resources between and among affiliated New Jersey licensees operating casinos located in Atlantic City and between and among a New Jersey affiliate and its licensed affiliates in other jurisdictions.

L.1977, c.110, s.1; amended 1978, c.7, s.1; 1981, c.503, s.1; 1987, c.409, s.1; 1987, c.410, s.1; 1991, c.182, s.1; 1995, c.18, s.1; 2011, c.19, s.1.



Section 5:12-1.1 - References To Include "Casino Simulcasting Act"

5:12-1.1. References to include "Casino Simulcasting Act"
41. Any reference in the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) to "this act" or to "P.L.1977, c.110" shall be deemed to include, where appropriate, the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-191 et seq.).

L.1993,c.292,s.41.



Section 5:12-2 - Definitions.

5:12-2 Definitions.

2.As used in this act, the words and terms have the meanings ascribed to them in P.L.1977, c.110 (C.5:12-1 et seq.), unless a different meaning clearly appears in the context.

L.1977, c.110, s.2; amended 2011, c.19, s.2.



Section 5:12-2.1 - "Affiliate"

5:12-2.1. "Affiliate"
2. "Affiliate"--A person that directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with, the affiliated person.

L.1995,c.18,s.2.

5:12-2.1a "Annuity jackpot."

1."Annuity jackpot" - A slot machine jackpot offered by a casino licensee or multi-casino progressive slot machine system pursuant to which a patron wins the right to receive fixed cash payments at specified intervals in the future.

L. 2004, c.184, s.1; amended 2005, c.46, s.1..



Section 5:12-2.1A - "Annuity Jackpot."

5:12-2.1a "Annuity jackpot."

1."Annuity jackpot" - A slot machine jackpot offered by a casino licensee or multi-casino progressive slot machine system pursuant to which a patron wins the right to receive fixed cash payments at specified intervals in the future.

L. 2004, c.184, s.1; amended 2005, c.46, s.1..



Section 5:12-2.2 - "Annuity Jackpot Guarantee."

5:12-2.2 "Annuity jackpot guarantee."

3."Annuity jackpot guarantee" -- A financial arrangement established in accordance with the rules of the division to assure that all payments that are due to the winner of an annuity jackpot are actually paid when due regardless of the future financial stability of the slot system operator that is responsible for making such payments.

L.1995, c.18, s.3; amended 2004, c.184, s.2; 2005, c.46, s.2; 2011, c.19, s.3.



Section 5:12-3 - "Applicant"

5:12-3. "Applicant"
"Applicant" --Any person who on his own behalf or on behalf of another has applied for permission to engage in any act or activity which is regulated under the provisions of this act.

L.1977, c. 110, s. 3, eff. June 2, 1977.



Section 5:12-4 - "Application"

5:12-4. "Application"
"Application" --A written request for permission to engage in any act or activity which is regulated under the provisions of this act.

L.1977, c. 110, s. 4, eff. June 2, 1977.



Section 5:12-4.1 - "Attorney"

5:12-4.1. "Attorney"
4. "Attorney"--Any attorney licensed to practice law in this State or any other jurisdiction, including an employee of a casino licensee.

L.1995,c.18,s.4.



Section 5:12-5 - "Authorized Game" Or "Authorized Gambling Game"

5:12-5 "Authorized game" or "authorized gambling game"

5."Authorized Game" or "Authorized Gambling Game"-- Roulette, baccarat, blackjack, craps, big six wheel, slot machines, minibaccarat, red dog, pai gow, and sic bo; any variations or composites of such games, provided that such variations or composites are found by the division suitable for use after an appropriate test or experimental period under such terms and conditions as the division may deem appropriate; and any other game which is determined by the division to be compatible with the public interest and to be suitable for casino use after such appropriate test or experimental period as the division may deem appropriate. "Authorized game" or "authorized gambling game" includes gaming tournaments in which players compete against one another in one or more of the games authorized herein or by the division or in approved variations or composites thereof if the tournaments are authorized by the division.

"Authorized game" or "Authorized gambling game" shall also include any game that the division may determine by regulation to be suitable for use for wagering through the Internet.

L.1977, c.110, s.5; amended 1979, c.282, s.1; 1985, c.350, s.1; 1991, c.182, s.2; 1992, c.9, s.1; 1992, c.19, s.22; 1993, c.292, s.1; 2011, c.19, s.4; 2013, c.27, s.2.



Section 5:12-5.2 - "Cash Equivalent Value."

5:12-5.2 "Cash equivalent value."

2."Cash equivalent value" -- The monetary value that a casino licensee shall assign to a jackpot or payout that consists of merchandise or any thing of value other than cash, tokens, chips or plaques. The division shall promulgate rules defining "cash equivalent value" in order to assure fairness, uniformity and comparability of valuation of jackpots and payoffs that include merchandise or any thing of value.

L.2002, c.65, s.2; amended 2011, c.19, s.5.



Section 5:12-6 - "Casino" Or "Casino Room" Or "Licensed Casino."

5:12-6 "Casino" or "casino room" or "licensed casino."

6."Casino" or "casino room" or "licensed casino" -- One or more locations or rooms in a casino hotel facility that have been approved by the division for the conduct of casino gaming in accordance with the provisions of this act, including any part of the facility where Internet gaming is conducted, pursuant to rules established by the division. "Casino" or "casino room" or "licensed casino" shall not include any casino simulcasting facility authorized pursuant to the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-191 et seq.).

L.1977, c.110, s.6; amended 1991, c.182, s.4; 1996, c.84, s.1; 2011, c.19, s.6; 2013, c.27, s.3.



Section 5:12-6.1 - "Casino Bankroll."

5:12-6.1 "Casino bankroll."

7. "Casino bankroll" - Cash maintained in the casino, excluding any funds necessary for the normal operation of the casino, such as change banks, slot hopper fills, slot booths, cashier imprest funds and redemption area funds.

L.2011, c.19, s.7.



Section 5:12-7 - "Casino Employee."

5:12-7 "Casino employee."

7."Casino Employee"--Any natural person, not otherwise included in the definition of casino key employee, who is employed by a casino licensee, or a holding or intermediary company of a casino licensee, and is involved in the operation of a licensed casino or a simulcasting facility or performs services or duties in a casino, simulcasting facility or a restricted casino area, including, without limitation, boxmen; dealers or croupiers; floormen; machine mechanics; casino security employees; count room personnel; cage personnel; slot machine and slot booth personnel; collection personnel; casino surveillance personnel; simulcasting facility personnel involved in wagering-related activities in a simulcasting facility; data processing personnel; and information technology employees; or any other natural person whose employment duties predominantly involve the maintenance or operation of gaming activity or equipment and assets associated therewith or who, in the judgment of the commission, is so regularly required to work in a restricted casino area that registration as a casino employee is appropriate.

L.1977, c.110, s.7; amended 1979, c.282, s.2; 1987, c.353, s.1; 1991, c.182, s.5; 1992, c.9, s.2; 1992, c.19, s.23; 2011, c.19, s.8.



Section 5:12-9 - "Casino Key Employee."

5:12-9 "Casino key employee."

9."Casino Key Employee"--Any natural person employed by a casino licensee or holding or intermediary company of a casino licensee, and involved in the operation of a licensed casino or a simulcasting facility in a supervisory capacity or empowered to make discretionary decisions which regulate casino or simulcasting facility operations, including, without limitation, pit bosses; shift bosses; credit executives; casino cashier supervisors; casino or simulcasting facility managers and managers and supervisors of information technology employees; junket supervisors; marketing directors; and managers or supervisors of casino security employees; or any other natural person empowered to make discretionary decisions which regulate the management of an approved hotel, including, without limitation, hotel managers; entertainment directors; and food and beverage directors; or any other employee so designated by the Casino Control Commission for reasons consistent with the policies of this act.

L.1977, c.110, s.9; amended 1987, c.355, s.1; 1992, c.19, s.24; 2011, c.19, s.9.



Section 5:12-10 - "Casino License"

5:12-10. "Casino license"
"Casino License"--Any license issued pursuant to this act which authorizes the holder thereof to own or operate a casino.

L. 1977, c.110, s. 10; amended 1978, c.7, s.2; 1987,c.410,s.2.



Section 5:12-11 - "Casino Security Employee"

5:12-11. "Casino security employee"
11. "Casino security employee" -- Any natural person employed by a casino licensee or its agent to provide physical security in a casino, simulcasting facility, or restricted casino area. "Casino security employee" shall not include any person who provides physical security solely in any other part of the casino hotel.

L.1977,c.110,s.11; amended 1991,c.182,s.7; 1993,c.292,s.2; 1995,c.18,s.5.



Section 5:12-12 - "Casino Service Industry Enterprise."

5:12-12 "Casino service industry enterprise."

12."Casino Service Industry Enterprise" -- Any vendor offering goods or services which directly relate to casino or gaming activity or Internet gaming activity, including gaming equipment and simulcast wagering equipment manufacturers, suppliers, repairers and independent testing laboratories, or any vendor providing to casino licensees or applicants goods and services ancillary to gaming activity, including, without limitation, junket enterprises and junket representatives, holders of casino hotel alcoholic beverage control licenses, lessors of casino property not required to hold a casino license pursuant to section 82 of P.L.1977, c.110 (C.5:12-82), licensors of authorized games, and suppliers of Internet gaming software or systems, and vendors who manage, control or administer the Internet games or the bets or wagers associated with the games. Notwithstanding the foregoing, any form of enterprise engaged in the manufacture, sale, distribution, testing or repair of slot machines within New Jersey, other than antique slot machines as defined in N.J.S.2C:37-7, shall be considered a casino service industry enterprise for the purposes of this act regardless of the nature of its business relationship, if any, with casino applicants and licensees in this State.

For the purposes of this section, "casino applicant" includes any person required to hold a casino license pursuant to section 82 of P.L.1977, c.110 (C.5:12-82) who has applied to the division for a casino license or any approval required under P.L.1977, c.110 (C.5:12-1 et seq.).

L.1977, c.110, s.12; amended 1982, c.57, s.1; 1987, c.355, s.2; 1991, c.182, s.8; 1992, c.9, s.3; 1992, c.19, s.25; 1995, c.18, s.7; 2009, c.36, s.1; 2011, c.19, s.10; 2012, c.34, s.1; 2013, c.27, s.4.



Section 5:12-13 - "Chairman" And "Commissioner" Or "Member"

5:12-13. "Chairman" and "commissioner" or "member"
"Chairman" and "commissioner" or "member" --The chairman and any member of the Casino Control Commission, respectively.

L.1977, c. 110, s. 13, eff. June 2, 1977.



Section 5:12-14 - "Commission"

5:12-14. "Commission"
"Commission" --The New Jersey Casino Control Commission.

L.1977, c. 110, s. 14, eff. June 2, 1977.



Section 5:12-14.1 - "Conservator"

5:12-14.1. "Conservator"
"Conservator" --A fiduciary appointed pursuant to the Article concerning Casino License Conservatorship in the Casino Control Act.

L.1978, c. 7, s. 8, eff. March 17, 1978.



Section 5:12-14.2 - "Conservatorship Action"

5:12-14.2. "Conservatorship action"
"Conservatorship action" --An action brought pursuant to the Article concerning Casino License Conservatorship in the Casino Control Act for the appointment of a conservator.

L.1978, c. 7, s. 9, eff. March 17, 1978.



Section 5:12-14.2A - "Corporate Officer."

5:12-14.2a "Corporate Officer."

11."Corporate Officer" - The chief executive officer, chief financial officer, chief operating officer, chief information officer, chief compliance officer, and chief legal officer of a corporation, or their equivalents in any unincorporated entity.

L.2011, c.19, s.11; amended 2012, c.34, s.3.



Section 5:12-14.3 - "Creditor"

5:12-14.3. "Creditor"
"Creditor" --The holder of any claim, of whatever character, against a person, whether secured or unsecured, matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent.

L.1978, c. 7, s. 3, eff. March 17, 1978.



Section 5:12-14.4 - "Debt."

5:12-14.4 "Debt."

4."Debt" -- Any legal liability, whether matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent, including debt convertible into an equity security which has not yet been so converted, and any other debt carrying any warrant or right to subscribe to or purchase an equity security which warrant or right has not yet been exercised.

L.1978, c.7, s.4; amended 2011, c.19, s.131.



Section 5:12-14A - "Complimentary Service Or Item."

5:12-14a "Complimentary service or item."

2."Complimentary service or item" - A service or item provided at no cost or at a reduced price. The furnishing of a complimentary service or item by a casino licensee shall be deemed to constitute the indirect payment for the service or item by the casino licensee, and shall be valued in an amount based upon the retail price normally charged by the casino licensee for the service or item. The value of a complimentary service or item not normally offered for sale by a casino licensee or provided by a third party on behalf of a casino licensee shall be the cost to the casino licensee of providing the service or item, as determined in accordance with the rules of the division.

L.1983, c.41, s.2; amended 2011, c.19, s.12.



Section 5:12-15 - "Director"

5:12-15. "Director"
"Director" --The Director of the Division of Gaming Enforcement.

L.1977, c. 110, s. 15, eff. June 2, 1977.



Section 5:12-16 - "Division"

5:12-16. "Division"
"Division" --The Division of Gaming Enforcement.

L.1977, c. 110, s. 16, eff. June 2, 1977.



Section 5:12-16.1 - "Encumbrance"

5:12-16.1. "Encumbrance"
"Encumbrance" --A mortgage, security interest, lien or charge of any nature in or upon property.

L.1978, c. 7, s. 5, eff. March 17, 1978.



Section 5:12-17 - "Equal Employment Opportunity"

5:12-17. "Equal employment opportunity"
"Equal employment opportunity" --Equality in opportunity for employment by any person licensed pursuant to the provisions of this act.

L.1977, c. 110, s. 17, eff. June 2, 1977.



Section 5:12-18 - "Equity Security"

5:12-18. "Equity security"
"Equity security" --(a) Any voting stock of a corporation, or similar security; (b) any security which has been converted, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security which warrant or right has been exercised; or ; (c) any security having a direct or indirect participation in the profits of the issuer. The holder of a security described in subsection (b) of this section shall not be required to qualify as a holder of an equity security prior to any such conversion or exercise of any such warrant of rights.

L.1977, c. 110, s. 18, eff. June 2, 1977; amended 2011, c.19, s.132..



Section 5:12-19 - "Establishment"

5:12-19."Establishment"
19. "Establishment" or "casino hotel" or "casino hotel facility" -- A single building, or two or more buildings which are physically connected in a manner deemed appropriate by the commission, containing an approved hotel, a casino and, if applicable, a casino simulcasting facility.
L.1977,c.110,s.19; amended 1996, c.84, s.2.



Section 5:12-20 - "Family."

5:12-20 "Family."

20."Family" - Spouse, domestic partner, partner in a civil union, parents, grandparents, children, grandchildren, siblings, uncles, aunts, nephews, nieces, fathers-in-law, mothers-in-law, daughters-in-law, sons-in-law, brothers-in-law and sisters-in-law, whether by the whole or half blood, by marriage, adoption or natural relationship.

L.1977, c.110, s.20; amended 2011, c.19, s.13.



Section 5:12-21 - "Game" Or "Gambling Game"

5:12-21. "Game" or "gambling game"
21. "Game" or "gambling game" -- Any banking or percentage game located within the casino or simulcasting facility played with cards, dice, tiles, dominoes, or any electronic, electrical, or mechanical device or machine for money, property, or any representative of value.

L.1977,c.110,s.21; amended 1979,c.282,s.3; 1991,c.182,s.9; 1992,c.19,s.26.



Section 5:12-22 - "Gaming" Or "Gambling"

5:12-22. "Gaming" or "gambling"
"Gaming" or "gambling" --The dealing, operating, carrying on, conducting, maintaining or exposing for pay of any game.

L.1977, c. 110, s. 22, eff. June 2, 1977.



Section 5:12-23 - "Gaming Device" Or "Gaming Equipment"

5:12-23. "Gaming device" or "gaming equipment"
"Gaming device" or "gaming equipment" --Any electronic, electrical, or mechanical contrivance or machine used in connection with gaming or any game.

L.1977, c. 110, s. 23, eff. June 2, 1977. Amended by L.1979, c. 282, s. 4, eff. Jan. 9, 1980.



Section 5:12-24 - "Gross Revenue."

5:12-24 "Gross revenue."

24."Gross Revenue"-- The total of all sums actually received by a casino licensee from gaming operations, less only the total of all sums actually paid out as winnings to patrons; provided, however, that the cash equivalent value of any merchandise or thing of value included in a jackpot or payout shall not be included in the total of all sums paid out as winnings to patrons for purposes of determining gross revenue. "Gross Revenue" shall not include any amount received by a casino from casino simulcasting pursuant to the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-191 et al.).

L.1977, c.110, s.24; amended 1979, c.282, s.5; 1987, c.426, s.2; 1992, c.19, s.27; 2002, c.65, s.3; 2003, c.116, s.14; 2009, c.36, s.2; 2011, c.231, s.7; 2014, c.62, s.3.



Section 5:12-25 - "Hearing Examiner."

5:12-25 "Hearing examiner."

25."Hearing examiner" - The director, a commissioner or other person authorized by the director or the commission to conduct hearings.

L.1977, c.110, s.25; amended 2011, c.19, s.14.



Section 5:12-26 - "Holding Company."

5:12-26 "Holding company."

26."Holding company" --Any corporation, association, firm, partnership, trust or other form of business organization not a natural person which, directly or indirectly, owns, has the power or right to control, or has the power to vote any significant part of the outstanding voting securities of a corporation or other form of business organization which holds or applies for a casino license. For the purpose of this section, in addition to any other reasonable meaning of the words used, a "holding company" indirectly has, holds or owns any such power, right or security if it does so through any interest in a subsidiary or successive subsidiaries, however many such subsidiaries may intervene between the holding company and the casino licensee or applicant.

L.1977,c.110,s.26; amended 1979, c.282, s.6; 2002, c.65, s.4.



Section 5:12-27 - "Hotel" Or "Approved Hotel."

5:12-27 "Hotel" or "approved hotel."

27."Hotel" or "approved hotel" -- A single building, or two or more buildings which are physically connected in a manner deemed appropriate by the commission and which are operated as one casino-hotel facility under the provisions of the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), located within the limits of the city of Atlantic City as said limits were defined as of November 2, 1976, and containing not fewer than the number of sleeping units required by section 83 of P.L.1977, c.110 (C.5:12-83), each of which sleeping units shall: a. be at least 325 square feet measured to the center of perimeter walls, including bathroom and closet space and excluding hallways, balconies and lounges; b. contain private bathroom facilities; and c. be held available and used regularly for the lodging of tourists and convention guests.

L.1977,c.110,s.27; amended 1979, c.282, s.7; 1991, c.182, s.10; 1993, c.292, s.3; 2002, c.65, s.5.



Section 5:12-27.1 - "Institutional Investor."

5:12-27.1 "Institutional investor."

11."Institutional investor" - Any retirement fund administered by a public agency for the exclusive benefit of federal, State, or local public employees; investment company registered under the Investment Company Act of 1940 (15 U.S.C. s.80a-1 et seq.); collective investment trust organized by banks under Part Nine of the Rules of the Comptroller of the Currency; closed end investment trust; chartered or licensed life insurance company or property and casualty insurance company; banking and other chartered or licensed lending institution; investment advisor registered under The Investment Advisors Act of 1940 (15 U.S.C. s.80b-1 et seq.); and such other persons as the division may determine for reasons consistent with the policies of the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.).

L.1991, c.182, s.11; amended 2011, c.19, s.15.



Section 5:12-27A - "Independent Software Contractor."

5:12-27a "Independent software contractor."

2."Independent software contractor" - A person or entity not employed directly by a casino service industry enterprise who, pursuant to an agreement with the casino service industry enterprise, develops, designs, programs, produces, composes, or manufactures any software, source language, executable code, or content which a casino service industry enterprise acquires control over or ownership of and assumes legal responsibility for the gaming device in which the software or code is used.

L.2012, c.34, s.2.



Section 5:12-28 - "Intermediary Company."

5:12-28 "Intermediary company."

28."Intermediary company" --Any corporation, association, firm, partnership, trust or any other form of business organization other than a natural person which:

a.Is a holding company with respect to a corporation or other form of business organization which holds or applies for a casino license, and

b.Is a subsidiary with respect to any holding company.

L.1977,c.110,s.28; amended 2002, c.65, s.6.



Section 5:12-28.1 - "Internet Gaming."

5:12-28.1 "Internet gaming."

5."Internet gaming" means the placing of wagers with a casino licensee at a casino located in Atlantic City using a computer network of both federal and non-federal interoperable packet switched data networks through which the casino licensee may offer authorized games to individuals who have established a wagering account with the casino licensee and who are physically present in this State, as authorized by rules established by the division.

L.2013, c.27, s.5.



Section 5:12-28.2 - "Internet Gaming Gross Revenue."

5:12-28.2 "Internet gaming gross revenue."

6."Internet gaming gross revenue" means the total of all sums actually received by a casino licensee from Internet gaming operations, less only the total of all sums actually paid out as winnings to patrons.

L.2013, c.27, s.6.



Section 5:12-29 - Junket

5:12-29. Junket
"Junket"--An arrangement the purpose of which is to induce any person, selected or approved for participation therein on the basis of his ability to satisfy a financial qualification obligation related to his ability or willingness to gamble or on any other basis related to his propensity to gamble, to come to a licensed casino hotel for the purpose of gambling and pursuant to which, and as consideration for which, any or all of the cost of transportation, food, lodging, and entertainment for said person is directly or indirectly paid by a casino licensee or employee or agent thereof.

L. 1977, c. 110, s. 29; amended 1979,c.282,s.8; 1983,c.41,s.1; 1987,c.426,s.1.



Section 5:12-29.1 - "Junket Enterprise"

5:12-29.1. "Junket enterprise"
3. "Junket enterprise" -- Any person, other than the holder of or an applicant for a casino license, who employs or otherwise engages the services of a junket representative in connection with a junket to a licensed casino, regardless of whether or not those activities occur within the State of New Jersey.

L.1983,c.41,s.3; amended 1992,c.9,s.4.



Section 5:12-29.2 - "Junket Representative"

5:12-29.2. "Junket representative"
4. "Junket representative"--Any natural person who negotiates the terms of, or engages in the referral, procurement or selection of persons who may participate in, any junket to a licensed casino, regardless of whether or not those activities occur within the State of New Jersey.

L.1983,c.41,s.4; amended 1987,c.426,s.3; 1995,c.18,s.8.



Section 5:12-30 - "License"

5:12-30. "License"
"License" --Any license required by this act.

L.1977, c. 110, s. 30, eff. June 2, 1977.



Section 5:12-31 - "License Or Registration Fee"

5:12-31. "License or Registration Fee"
"License or Registration Fee" --Any moneys required by law to be paid for the issuance or renewal of a casino license, or any other license or registration required by this act.

L.1977, c. 110, s. 31, eff. June 2, 1977. Amended by L.1981, c. 503, s. 2, eff. Feb. 15, 1982.



Section 5:12-32 - "Licensed Casino Operation"

5:12-32. "Licensed casino operation"
"Licensed casino operation" --Any casino licensed pursuant to the provisions of this act.

L.1977, c. 110, s. 32, eff. June 2, 1977.



Section 5:12-33 - "Licensee"

5:12-33. "Licensee"
"Licensee" --Any person who is licensed under any of the provisions of this act.

L.1977, c. 110, s. 33, eff. June 2, 1977.

5:12-33a "Multi-casino employee."

16. "Multi-casino employee" - Any registered casino employee or licensed casino key employee who, upon the petition of two or more affiliated casino licensees, is endorsed by the commission or division, as applicable, to perform any compatible functions for any of the petitioning casino licensees.

L.2011, c.19, s.16.



Section 5:12-33.1 - "Multi-casino Progressive Slot Machine System."

5:12-33.1 "Multi-casino progressive slot machine system."

3."Multi-casino progressive slot machine system"- A slot machine gaming system approved by the commission pursuant to which a common progressive slot machine jackpot is offered on slot machines that are interconnected in more than one casino hotel facility.

L.2004,c.184,s.3; amended 2005, c.46, s.3..



Section 5:12-33A - "Multi-casino employee."

5:12-33a "Multi-casino employee."
16. "Multi-casino employee" - Any registered casino employee or licensed casino key employee who, upon the petition of two or more affiliated casino licensees, is endorsed by the commission or division, as applicable, to perform any compatible functions for any of the petitioning casino licensees.

L.2011, c.19, s.16.



Section 5:12-34 - "Operation"

5:12-34. "Operation"
"Operation" --The conduct of gaming as herein defined.

L.1977, c. 110, s. 34, eff. June 2, 1977.



Section 5:12-35 - "Operation Certificate."

5:12-35 "Operation certificate."

35."Operation certificate" - A certificate issued by the division which certifies that operation of a casino and, if applicable, a simulcasting facility conforms to the requirements of this act and applicable regulations and that its personnel and procedures are efficient and prepared to entertain the public.

L.1977, c.110, s.35; amended 1993, c.292, s.4; 2011, c.19, s.17.



Section 5:12-36 - "Party."

5:12-36 "Party."

36."Party" --The division, or any licensee, registrant, or applicant, or any person appearing of record for any licensee, registrant, or applicant in any proceeding before the division or the commission or in any proceeding for judicial review of any action, decision or order of the division or commission.

L.1977, c.110, s.36; amended 1981, c.503, s.3; 2002, c.65, s.7; 2011, c.19, s.18.



Section 5:12-37 - "Person"

5:12-37. "Person"
"Person" --Any corporation, association, operation, firm, partnership, trust or other form of business association, as well as a natural person.

L.1977, c. 110, s. 37, eff. June 2, 1977.



Section 5:12-38.1 - "Property"

5:12-38.1. "Property"
"Property" --Real property, tangible and intangible personal property, and rights, claims and franchises of every nature.

L.1978, c. 7, s. 6, eff. March 17, 1978.



Section 5:12-38A - "Promotional Gaming Credit."

5:12-38a "Promotional gaming credit."

1."Promotional gaming credit" - A slot machine credit or other item approved by the division that is issued by a licensee to a patron for the purpose of enabling the placement of a wager at a slot machine in the licensee's casino or through the licensee's Internet gaming system. No such credit shall be reported as a promotional gaming credit unless the casino licensee can establish that the credit was issued by the casino licensee and received from a patron as a wager at a slot machine in the licensee's casino or Internet gaming system.

L.2008, c.12, s.1; amended 2011, c.19, s.19; 2013, c.27, s.34.



Section 5:12-39 - "Publicly Traded Corporation."

5:12-39 "Publicly traded corporation."

39."Publicly traded corporation" --Any corporation or other legal entity, except a natural person, which:

a.Has one or more classes of security registered pursuant to section 12 of the Securities Exchange Act of 1934, as amended (15 U.S.C. s. 78l), or

b.Is an issuer subject to section 15(d) of the Securities Exchange Act of 1934, as amended (15 U.S.C. s. 78o), or

c.Has one or more classes of securities traded in any open market in any foreign jurisdiction or regulated pursuant to a statute of any foreign jurisdiction which the division determines to be substantially similar to either or both of the aforementioned statutes.

L.1977, c.110, s.39; amended 1978, c.7, s.7; 1992, c.9, s.7; 2011, c.19, s.20.



Section 5:12-40 - "Registration"

5:12-40. "Registration"
"Registration" --Any requirement other than one which requires a license as a prerequisite to conduct a particular business as specified by this act.

L.1977, c. 110, s. 40, eff. June 2, 1977.



Section 5:12-41 - "Registrant"

5:12-41. "Registrant"
"Registrant" --Any person who is registered pursuant to the provisions of this act.

L.1977, c. 110, s. 41, eff. June 2, 1977.



Section 5:12-42 - "Regulated Complimentary Service Account"

5:12-42. "Regulated complimentary service account"
"Regulated complimentary service account" --An account maintained by a casino licensee on a regular basis which itemizes complimentary services and includes, without limitation, a listing of the cost of junket activities and any other service provided at no cost or reduced price.

L.1977, c. 110, s. 42, eff. June 2, 1977.



Section 5:12-42.1 - "Resident"

5:12-42.1. "Resident"
"Resident" --Any person who occupies a dwelling within the State, has a present intent to remain within the State for a period of time, and manifests the genuineness of that intent by establishing an ongoing physical presence within the State together with indicia that his presence within the State is something other than merely transitory in nature.

L.1978, c. 7, s. 10, eff. Oct. 1, 1978.



Section 5:12-43 - "Respondent"

5:12-43. "Respondent"
"Respondent" --Any person against whom a complaint has been filed or a written request for information served.

L.1977, c. 110, s. 43, eff. June 2, 1977.



Section 5:12-43.1 - "Restricted Casino Areas."

5:12-43.1 "Restricted casino areas."

3."Restricted Casino Areas"--The cashier's cage, the soft count room, the hard count room, the slot cage booths and runway areas, the interior of table game pits, the surveillance room and catwalk areas, the slot machine repair room and any other area specifically designated by the division as restricted in a licensee's operation certificate.

L.1987, c.353, s.3; amended 2011, c.19, s.21.



Section 5:12-44 - "Security."

5:12-44 "Security."

44."Security" --Any instrument evidencing a direct or indirect beneficial ownership or creditor interest in a corporation or other form of business organization, including but not limited to, stock, common and preferred; bonds; mortgages; debentures; security agreements; notes; warrants; options and rights.

L.1977,c.110,s.44; amended 2002, c.65, s.8.



Section 5:12-44.1 - "Simulcasting Facility"

5:12-44.1. "Simulcasting facility"
21. "Simulcasting facility"--A facility established in a casino hotel pursuant to section 4 of the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-194).

L.1992,c.19,s.21.



Section 5:12-45 - "Slot Machine."

5:12-45 "Slot machine."

45."Slot machine"--Any mechanical, electrical or other device, contrivance or machine which, upon insertion of a coin, token or similar object therein, or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash or tokens to be exchanged for cash, or to receive merchandise or any thing of value whatsoever, whether the payoff is made automatically from the machine or in any other manner whatsoever, except that the cash equivalent value of any merchandise or other thing of value shall not be included in determining the payout percentage of any slot machine.

L.1977,c.110,s.45; amended 1985, c.350, s.2; 1987, c.355, s.3; 1995, c.18, s.9; 2002, c.65, s.9.



Section 5:12-45.1 - "Slot System Agreement."

5:12-45.1 "Slot system agreement."

4."Slot system agreement" - A written agreement governing the operation and administration of a multi-casino progressive slot machine system that is approved by the division and executed by the participating casino licensees and any slot system operator.

L.2004, c.184, s.4; amended 2011, c.19, s.22.



Section 5:12-45.2 - "Slot System Operator."

5:12-45.2 "Slot system operator."

5."Slot system operator" - Any person designated in a slot system agreement as being responsible for the operation and administration of a multi-casino progressive slot machine system, including a casino licensee, a group of casino licensees acting jointly or a casino service industry enterprise licensed pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), or an eligible applicant for such license.

L.2004, c.184, s.5; amended 2009, c.36, s.3.



Section 5:12-45.3 - "State Of Emergency."

5:12-45.3 "State of emergency."

23. "State of emergency" - Any emergency situation, including the failure to enact a general appropriation law by the deadline prescribed by Article VIII, Section II, paragraph 2 of the New Jersey Constitution, a state of emergency declared by the President of the United States or the Governor of the State of New Jersey and a State ordered State employee furlough, during which division and commission employees are unable to perform the duties and responsibilities required of them under this act.

L.2011, c.19, s.23.



Section 5:12-46 - "Statement Of Compliance."

5:12-46 "Statement of compliance."

46."Statement of compliance" --A statement by the commission, upon the input of the division, which may be issued to an applicant for a casino license or any person who must be qualified pursuant to this act in order to hold the securities of a casino licensee or any holding or intermediary company of a casino licensee, indicating satisfactory completion of a particular stage or stages of the license consideration process, and which states that unless there is a change of any material circumstance pertaining to such particular stage or stages of license consideration involved in the statement, such applicant has complied with requirements mandated by this act and is therefore approved for license qualification to the stage or stages for which the statement has been issued.

L.1977, c.110, s.46; amended 2011, c.19, s.24.



Section 5:12-47 - "Subsidiary"

5:12-47. "Subsidiary"
"Subsidiary" --a. Any corporation, any significant part of whose outstanding equity securities are owned, subject to a power or right of control, or held with power to vote, by a holding company or an intermediary company; or

b. A significant interest in any firm, association, partnership, trust or other form of business organization, not a natural person, which is owned, subject to a power or right of control, or held with power to vote, by a holding company or an intermediary company.

L.1977, c. 110, s. 47, eff. June 2, 1977. Amended by L.1979, c. 282, s. 9, eff. Jan. 9, 1980.



Section 5:12-47.2 - "Transfer"

5:12-47.2. "Transfer"
"Transfer" --The sale and every other method, direct or indirect, of disposing of or parting with property or with an interest therein, or with the possession thereof, or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings, as a conveyance, sale, payment, pledge, mortgage, lien, encumbrance, gift, security or otherwise; the retention of a security interest in property delivered to a corporation shall be deemed a transfer suffered by such corporation.

L.1978, c. 7, s. 12, eff. March 17, 1978.



Section 5:12-49 - Words And Terms: Tense, Number And Gender

5:12-49. Words and terms: tense, number and gender
49.Words and terms: tense, number and gender.

In construing the provisions of this act, save when otherwise plainly declared or clearly apparent from the context:

a.Words in the present tense shall include the future tense.

b.Words in the masculine shall include feminine and neuter genders.

c.Words in the singular shall include the plural and the plural shall include the singular.

L.1977,c.110,s.49.



Section 5:12-50 - Creation Of Casino Control Commission; Number Of Members.

5:12-50 Creation of casino control commission; number of members.

50.Creation of Casino Control Commission; number of members.

a.The New Jersey Casino Control Commission, consisting of five members, is hereby created in, but not of, the Department of the Treasury. Beginning on the effective date of P.L.2011, c.196, the membership shall be reduced, pursuant to the provisions of paragraph (2) of subsection c. of section 52 of P.L.1977, c.110 (C.5:12-52), from five to three members.

b.The commission shall be principally located in Atlantic City.

L.1977, c.110, s.50; amended 1995, c.18, s.10; 2011, c.196, s.1.



Section 5:12-51 - Members Of The Commission; Qualifications And Eligibility.

5:12-51 Members of the commission; qualifications and eligibility.

51.Members of the Commission; Qualifications and Eligibility.

a.Each member of the commission shall be a citizen of the United States and a resident of the State of New Jersey.

b.No member of the Legislature, or person holding any elective or appointive office in the federal, State or local government shall be eligible to serve as a member of the commission.

c.So long as the commission consists of five members pursuant to subsection a. of section 50 of P.L.1977, c.110 (C.5:12-50), or is reduced to four members pursuant to paragraph (2) of subsection c. of section 52 of P.L.1977, c.110 (C.5:12-52), no more than three members of the commission may be of the same political affiliation. Upon the reduction of the membership to three members pursuant to the provisions of paragraph (2) of subsection c. of section 52 of P.L.1977, c.110 (C.5:12-52), no more than two members of the commission may be of the same political affiliation.

L.1977, c.110, s.51; amended 2011, c.196, s.2.



Section 5:12-52 - Appointment And Terms Of Commission Members.

5:12-52 Appointment and terms of commission members.

52. a. (Deleted by amendment, P.L.2011, c.19)

b.(Deleted by amendment, P.L.2011, c.19)

c. (1) The commission shall, pursuant to subsection a. of section 50 of P.L.1977, c.110 (C.5:12-50), consist of five members who shall be appointed for terms of 5 years; provided, however, that beginning on the effective date of P.L.2011, c.196, the commission membership shall be reduced from five to three members in accordance with paragraph (2) of this subsection. No member shall serve more than two terms of 5 years each.

(2)Beginning on the effective date of P.L.2011, c.196, the commission membership shall be reduced from five to three members as follows:

(a)If there is a vacancy on the commission on the effective date of that act, the membership associated with that vacancy shall be eliminated.

(b)If there are more than three members remaining after the elimination of any membership pursuant to subparagraph (a) of this paragraph, then any necessary further reduction shall occur by eliminating the membership, or two memberships, as the case may be, associated with the first term, or the first and second terms, that expire next following the effective date of P.L.2011, c.196. Any elimination of a membership pursuant to this subparagraph shall occur upon the expiration of the current member's term in that position.

d.Appointments to the commission and designation of the chairman shall be made by the Governor with the advice and consent of the Senate. Prior to nomination, the Governor shall cause an inquiry to be conducted by the Attorney General into the nominee's background, with particular regard to the nominee's financial stability, integrity, and responsibility and his reputation for good character, honesty, and integrity.

e.Appointments to fill vacancies on the commission shall be for the unexpired term of the member to be replaced.

f.The member designated by the Governor to serve as chairman shall serve in such capacity throughout such member's entire term and until his successor shall have been duly appointed and qualified. No such member, however, shall serve in such capacity for more than 10 years. The chairman shall be the chief executive officer of the commission. All members shall devote full time to their duties of office and shall not pursue or engage in any other business, occupation or other gainful employment.

g.A commissioner may be removed from office for misconduct in office, willful neglect of duty, or other conduct evidencing unfitness for his office, or for incompetence. A proceeding for removal may be instituted by the Attorney General in the Superior Court. Notwithstanding any provision of this or any other act, any commissioner or employee of the commission shall automatically forfeit his office or position upon conviction of any crime. Any commissioner or employee of the commission shall be subject to the duty to appear and testify and to removal from his office, position or employment in accordance with the provisions of P.L.1970, c.72 (C.2A:81-17.2a et seq.).

h.Upon the reduction of the membership to three members pursuant to the provisions of paragraph (2) of subsection c. of this section, each remaining member of the commission, and each subsequent member appointed thereafter, shall serve for the duration of his term and until his successor shall be duly appointed and qualified, subject to the limitations in subsections c. and f. of this section.

L.1977, c.110, s.52; amended 1980, c.28, ss.1,10(s.10 amended 1980, c.159, s.2; 1981, c.142, s.5); 1980, c.138, s.1; 2011, c.19, s.27; 2011, c.196, s.3.



Section 5:12-53 - Compensation Of Members.

5:12-53 Compensation of members.

53.Compensation of members. Each member of the commission shall receive an annual salary to be fixed and established by the Governor at an amount not to exceed $133,330 in calendar year 2000, $137,165 in calendar year 2001 and $141,000 in calendar year 2002 and thereafter.

L.1977,c.110,s.53; amended 1980, c.28, ss.2,10(s.10 amended 1980, c.159, s.2; 1981, c.142, s.5);1984, c.82;1993, c.292, s.5;1999, c.380, s.3.



Section 5:12-54 - Organization And Employees.

5:12-54 Organization and employees.

54.Organization and Employees. a. The commission may establish, and from time to time alter, such plan of organization as it may deem expedient, and may incur expenses within the limits of funds available to it.

b.The commission shall elect annually by a majority of the full commission one of its members, other than the chairman, to serve as vice-chairman for the ensuing year. The vice-chairman shall be empowered to carry out all of the responsibilities of the chairman as prescribed in this act during his absence, disqualification, or inability to serve.

c.The commission shall appoint an executive secretary who shall serve at its pleasure and shall be responsible for the conduct of its administrative affairs. No person shall be eligible for such appointment unless he shall have at least 5 years of responsible experience in public or business administration or possesses broad management skills. The position of executive secretary shall be in the unclassified service of the civil service.

d.The commission may employ such other personnel as it deems necessary. All employees of the commission, except for secretarial and clerical personnel, shall be in the unclassified service of the Civil Service. All employees of the commission shall be deemed confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act" (P.L.1941, c.100; C.34:13A-1 et seq.), as amended. Notwithstanding the provisions of any other law to the contrary, the commission may employ legal counsel who shall represent the commission in any proceeding to which it is a party, and who shall render legal advice to the commission upon its request. The commission may contract for the services of other professional, technical and operational personnel and consultants as may be necessary to the performance of its responsibilities under this act.

e.Members and employees of the commission shall be enrolled in the Public Employees' Retirement System of New Jersey (P.L.1954, c.84; C.43:15A-1 et seq.).

L.1977, c.110, s.54; amended 1979, c.282, s.10; 1980, c.28, ss.3,10 (s.10 amended 1980, c.159, s.2; 1981, c.142, s.5); 1981, c.238, s.1; 1987, c.354, s.1; 2011, c.19, s.28.



Section 5:12-54.1 - Restrictions On Certain Contributions.

5:12-54.1 Restrictions on certain contributions.

125. A member of the Casino Control Commission and any employee of the commission holding a supervisory or policy-making management position, and the Director of the Division of Gaming Enforcement and any employee of the division holding a supervisory or policy-making management position, shall not make any contribution as that term is defined in "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et seq.).

L.2011, c.19, s.125.



Section 5:12-55 - Division Of Gaming Enforcement.

5:12-55 Division of gaming enforcement.

55.Division of gaming enforcement. There is hereby established in the Department of Law and Public Safety the Division of Gaming Enforcement. The division shall be under the immediate supervision of a director who shall also be sworn as an Assistant Attorney General and who shall administer the work of the division under the direction and supervision of the Attorney General. The director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor, except that the first director shall be appointed for a term of 2 years. The director may be removed from office by the Attorney General for cause upon notice and opportunity to be heard.

The director and any employee or agent of the division shall be subject to the duty to appear and testify and to removal from his office, position or employment in accordance with the provisions of P.L.1970, c.72 (C.2A:81-17.2a et seq.). The Attorney General shall be responsible for the exercise of the duties and powers assigned to the division.

The division shall be located in Atlantic City, except that the division may maintain a secondary satellite office in Trenton, which shall not be the primary office, if deemed necessary for the effective performance of its duties and responsibilities.

If, as a result of the transfer of duties and responsibilities from the Casino Control Commission to the division in accordance with P.L.2011, c.19 (C.5:12-6.1 et al.), the division needs to employ an individual to fill a position, former employees of the commission who performed the duties of the position to be filled shall be given a one-time right of first refusal offer of employment with the division, and such employees may be removed by the division for cause or if deemed unqualified to hold the position, notwithstanding any other provision of law to the contrary. An individual formerly employed by the commission who becomes employed by the division shall retain as an employee of the division the seniority, and all rights related to seniority, that the employee had with the commission as of the last day of employment with the commission; provided, however, that such seniority and seniority rights shall be retained only by an employee who was transferred from employment with the commission to employment with the division, and shall not be retained by an employee who was removed from employment with the commission due to layoff procedures or who resigned from a position with the commission prior to being hired by the division.

L.1977, c.110, s.55; amended 1980, c.69, s.1; 1995, c.18, s.11; 2011, c.19, s.124; 2012, c.34, s.11.



Section 5:12-56 - Organization And Employees

5:12-56. Organization and employees
a. The Attorney General shall organize the work of the division in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation and shall assign to the division such employees of the Department of Law and Public Safety as may be necessary to assist the director in the performance of his duties. Subject to the approval of the Attorney General, the Superintendent of State Police shall assign such supervisory and investigative personnel and other resources to the Division of Gaming Enforcement as may be necessary to fulfill its obligations under this act.

b. All employees of the division, except for secretarial and clerical personnel, shall be in the unclassified service of the Civil Service. All employees of the division shall be deemed confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act" (P.L.1941, c. 100; C. 34:13A-1 et seq.), as amended.

L.1977, c. 110, s. 56, eff. June 2, 1977.



Section 5:12-57 - Expenses; Limits

5:12-57. Expenses; limits
The division may incur expenses within the limits of funds available to it.

L.1977, c. 110, s. 57, eff. June 2, 1977.



Section 5:12-58 - Restrictions On Pre-employment By Commissioners, Commission Employees And Division Employees And Agents.

5:12-58 Restrictions on pre-employment by commissioners, commission employees and division employees and agents.

58.Restrictions on Pre-Employment by Commissioners, Commission Employees and Division Employees and Agents.

a.Deleted by amendment.

b.No person shall be appointed to or employed by the commission or division if, during the period commencing three years prior to appointment or employment, said person held any direct or indirect interest in, or any employment by, any person which is licensed as a casino licensee pursuant to section 87 of P.L.1977, c.110 (C.5:12-87) or as a casino service industry enterprise pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92) or has an application pending; provided, however, that notwithstanding any other provision of this act to the contrary, any such person may be appointed to or employed by the commission or division if his interest in any such casino licensee or casino service industry enterprise which is publicly traded would not, in the opinion of the employing agency, interfere with the objective discharge of such person's employment obligations, but in no instance shall any person be appointed to or employed by the commission or division if his interest in such a casino licensee or casino service industry enterprise which is publicly traded constituted a controlling interest in that casino licensee or casino service industry enterprise; and provided further, however, that notwithstanding any other provision of this act to the contrary, any such person may be employed by the commission or division in a secretarial or clerical position if, in the opinion of the employing agency, his previous employment by, or interest in, any such casino licensee or casino service industry enterprise would not interfere with the objective discharge of such person's employment obligations.

c.Prior to appointment or employment, each member of the commission, each employee of the commission, the director of the Division of Gaming Enforcement and each employee and agent of the division shall swear or affirm that he possesses no interest in any business or organization licensed by or registered with the commission.

d.Each member of the commission and the director of the division shall file with the State Ethics Commission a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of said member or director and said member's or director's spouse, domestic partner or partner in a civil union, as the case may be, and shall provide to the State Ethics Commission a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of the parents, brothers, sisters, and children of said member or director. Such statement shall be under oath and shall be filed at the time of appointment and annually thereafter.

e.Each employee of the commission, except for secretarial and clerical personnel, and each employee and agent of the division, except for secretarial and clerical personnel, shall file with the State Ethics Commission a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of said employee or agent and said employee's or agent's spouse, domestic partner or partner in a civil union, as the case may be. Such statement shall be under oath and shall be filed at the time of employment and annually thereafter. Notwithstanding the provisions of subsection (n) of section 10 of P.L.1971, c.182 (C.52:13D-21), only financial disclosure statements filed by a commission or division employee or agent who is in a policy-making management position shall be posted on the Internet site of the State Ethics Commission.

L.1977, c.110, s.58; amended 1979, c.282, s.11; 1987, c.354, s.2; 1991, c.182, s.12; 2005, c.382, s.5; 2007, c.154; 2009, c.36, s.4; 2011, c.19, s.29.



Section 5:12-59 - Employment Restrictions On Commissioners, Commission Employees And Division Employees.

5:12-59 Employment restrictions on commissioners, commission employees and division employees.

59.Employment Restrictions on Commissioners, Commission Employees and Division Employees.

a.The "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.) shall apply to members of the commission, to all employees of the commission, to the director and to all employees of the division, except as herein specifically provided.

b.The commission shall promulgate and maintain a Code of Ethics that is modeled upon the Code of Judicial Conduct of the American Bar Association, as amended and adopted by the Supreme Court of New Jersey.

c.The division shall promulgate and maintain a Code of Ethics governing its specific needs.

d.The Codes of Ethics promulgated and maintained by the commission and the division shall not be in conflict with the laws of this State, except, however, that said Codes of Ethics may be more restrictive than any law of this State.

e.The Codes of Ethics promulgated and maintained by the commission and the division, and any amendments or restatements thereof, shall be submitted to the State Ethics Commission for approval. The Codes of Ethics shall include, but not be limited to provisions that:

(1)No commission member or employee or division director, employee or agent shall be permitted to gamble in any establishment licensed by the commission except in the course of his duties.

(2)No commission member or employee or division director, employee or agent shall solicit or accept employment from any person licensed by or registered with the commission or from any applicant for a period of four years after termination of service with the commission or division, except as otherwise provided in section 60 of this act.

(3)No commission member or employee or division director, employee or agent shall act in his official capacity in any matter wherein he or his spouse, domestic partner or partner in a civil union, child, parent or sibling has a direct or indirect personal financial interest that might reasonably be expected to impair his objectivity or independence of judgment.

(4)No commission member or employee or division director, employee or agent shall act in his official capacity in a matter concerning an applicant for licensure or a licensee who is the employer of a spouse, domestic partner or partner in a civil union, child, parent or sibling of said commission or division employee or agent when the fact of the employment of such spouse, domestic partner or partner in a civil union, child, parent or sibling might reasonably be expected to impair the objectivity and independence of judgment of said commission employee or division employee or agent.

(5)No spouse, domestic partner or partner in a civil union, child, parent or sibling of a commission member or the division director shall be employed in any capacity by an applicant for a casino license or a casino licensee nor by any holding, intermediary or subsidiary company thereof.

(6)No commission member shall meet with any person, except for any other member of the commission or employee of the commission, or discuss any issues involving any pending or proposed application or any matter whatsoever which may reasonably be expected to come before the commission, or any member thereof, for determination unless the meeting or discussion takes place on the business premises of the commission, provided, however, that commission members may meet to consider matters requiring the physical inspection of equipment or premises at the location of the equipment or premises. All meetings or discussions subject to this paragraph shall be noted in a log maintained for this purpose and available for inspection pursuant to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

f.No commission member or employee or division director, employee or agent shall have any interest, direct or indirect, in any applicant or in any person licensed by or registered with the commission during his term of office or employment.

g.Each commission member and employee of the commission, the division director and each employee and agent of the division shall devote his entire time and attention to his duties and shall not pursue any other business or occupation or other gainful employment; provided, however, that secretarial and clerical personnel may engage in such other gainful employment as shall not interfere with their duties to the commission or division, unless otherwise directed; and provided further, however, that other employees of the commission and division and agents of the division may engage in such other gainful employment as shall not interfere or be in conflict with their duties to the commission or division, upon approval by the commission or the director of the division, as the case may be.

h.No member of the commission, employee of the commission, or director, employee or agent of the division shall:

(1)Use his official authority or influence for the purpose of interfering with or affecting the result of an election or a nomination for office;

(2)Directly or indirectly coerce, attempt to coerce, command or advise any person to pay, lend or contribute anything of value to a party, committee, organization, agency or person for political purposes; or

(3)Take any active part in political campaigns or the management thereof; provided, however, that nothing herein shall prohibit a person from voting as he chooses or from expressing his personal opinions on political subjects and candidates.

i.For the purpose of applying the provisions of the "New Jersey Conflicts of Interest Law," any consultant or other person under contract for services to the commission and the division shall be deemed to be a special State employee, except that the restrictions of section 4 of P.L.1981, c.142 (C.52:13D-17.2) shall not apply to such person. Such person and any corporation, firm or partnership in which he has an interest or by which he is employed shall not represent any person or party other than the commission or the division before the commission.

L.1977, c.110, s.59; amended 1978, c.7, s.13; 1979, c.282, s.12; 1980, c.69, s.2; 1983, c.406; 1987, c.354, s.3; 1989, c.150; 1995, c.18, s.12; 2005, c.382, s.6; 2011, c.19, s.30.



Section 5:12-60 - Post-employment Restrictions.

5:12-60 Post-employment restrictions.

60.Post-employment restrictions.

a.No member of the commission nor the division director shall hold any direct or indirect interest in, or be employed by, any applicant or by any person licensed by or registered under this act for a period of 4 years commencing on the date his membership on the commission or directorship, as the case may be, terminates.

b. (1) No employee of the commission or employee or agent of the division may acquire any direct or indirect interest in, or accept employment with, any applicant or any person licensed by or registered with the commission, for a period of two years commencing at the termination of employment with the commission or division, except that a secretarial or clerical employee of the commission or the division may accept such employment at any time after the termination of employment with the commission or division. At the end of two years and for a period of two years thereafter, a former employee or agent who held a policy-making management position at any time during the five years prior to termination of employment may acquire an interest in, or accept employment with, any applicant or person licensed by or registered with the commission or division upon application to and the approval of the commission or the director, as the case may be, upon a finding that the interest to be acquired or the employment will not create the appearance of a conflict of interest and does not evidence a conflict of interest in fact.

(2)Notwithstanding the provisions of this subsection, if the employment of a commission employee or a division employee or agent, other than an employee or agent who held a policy-making management position at any time during the five years prior to termination of employment, is terminated as a result of a reduction in the workforce at the commission or division, the employee or agent may, at any time prior to the end of the two-year period, accept employment with any applicant or person licensed by or registered under this act upon application to and the approval of the division or the commission, as the case may be, upon a finding that the employment will not create the appearance of a conflict of interest and does not evidence a conflict of interest in fact. The commission or the division shall take action on an application within 30 days of receipt and an application may be submitted to the commission or the division prior to or after the commencement of the employment.

c.No commission member, division director, or person employed by the commission or division shall represent any person or party other than the State before or against the commission or division for a period of two years from the termination of his office or employment with the commission or division.

d.No partnership, firm or corporation in which a former commission member or employee or former division director, employee or agent has an interest, nor any partner, officer or employee of any such partnership, firm or corporation shall make any appearance or representation which is prohibited to said former member, employee, or agent; provided, however, that nothing herein shall prohibit such partnership, firm or corporation from making such appearance or representation on behalf of a casino service industry enterprise licensed under subsection c. of section 92 of P.L.1977, c.110 (C.5:12-92).

e.Notwithstanding any post-employment restriction imposed by this section, nothing herein shall prohibit a former commission member or employee or former division director, employee or agent, at any time after termination of such membership or employment, from acquiring an interest in, or soliciting or obtaining employment with, any person registered as a casino service industry enterprise under subsection c. of section 92 of P.L.1977, c.110 (C.5:12-92).

L.1977, c.110, s.60; amended 1979, c.282, s.13; 1995, c.18, s.13; 2005, c.382, s.7; 2009, c.36, s.5; 2011, c.19, s.31.



Section 5:12-61 - Applicant And Licensee Liability For Violations.

5:12-61 Applicant and licensee liability for violations.

61. a. No applicant or person or organization licensed by or registered under this act shall employ or offer to employ, or provide, transfer or sell, or offer to provide, transfer or sell any interest, direct or indirect, in any person licensed by or registered under this act to any person restricted from such transactions by the provisions of sections 58, 59, and 60 of P.L.1977, c.110 (C.5:12-58, 5:12-59 and 5:12-60).

b.The division shall impose such sanctions upon an applicant or a licensed or registered person for violations of this section as authorized by Article 9 of this act.

L.1977, c.110, s.61; amended 2011, c.19, s.32.



Section 5:12-62 - Enforcement.

5:12-62 Enforcement.
62. Enforcement.

a.The State Ethics Commission, established pursuant to the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.) shall enforce the provisions of sections 58, 59, and 60 of this act.

b.Penalties for violation of sections 58, 59, and 60 shall be those set forth in P.L.1971, c.182 (C.52:13D-12 et seq.).

In addition, for violations of section 60 occurring after the effective date of P.L.2005, c.382, the commission shall impose a civil penalty of not less than $500 nor more than $10,000, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1977,c.110,s.62; amended 2005, c.382, s.8.



Section 5:12-63 - Duties Of The Commission.

5:12-63 Duties of the commission.

63.Duties of the Commission. (1) The Casino Control Commission shall have the following responsibilities under this act:

a.To hear and decide promptly and in reasonable order (1) all applications for a casino license, including applications filed by all persons required individually to qualify in connection therewith; (2) all applications for interim casino authorization, including but not limited to applications filed by persons required individually to qualify in connection therewith; (3) statements of compliance issued pursuant to section 81 of P.L.1977, c.110 (C.5:12-81); and (4) all applications for a casino key employee license;

b.To review and decide any appeal from: (1) a notice of violation and penalty assessment issued by the director upon any applicant, qualifier, licensee or registrant under this act; (2) any determination made by the director regarding: (i) any ruling on an application for a casino service industry enterprise license; (ii) any ruling on an application for any other license or qualification under this act; (iii) a revocation of a license or registration; (iv) any ruling on a request for statement of compliance; or (v) placement on an exclusion list;

c.To promulgate such regulations as may be necessary to conduct hearings under subsections a. and b. of this section;

d.(Deleted by amendment, P.L.2011, c.19)

e.(Deleted by amendment, P.L.2011, c.19)

f.(Deleted by amendment, P.L.2011, c.19)

g.To refer to the division for investigation and prosecution any evidence of a violation of P.L.1977, c.110 (C.5:12-1 et seq.) or the regulations promulgated thereunder;

h.To review and rule upon any complaint by a casino licensee regarding any investigative procedures of the division which are unnecessarily disruptive of casino or simulcasting facility operations. The need to inspect and investigate shall be presumed at all times. The disruption of a licensee's operations shall be proved by clear and convincing evidence, which evidence shall establish that: (1) the procedures had no reasonable law enforcement purpose, and (2) the procedures were so disruptive as to inhibit unreasonably casino or simulcasting facility operations; and

i.(Deleted by amendment, P.L.2011, c.19)

j.To refer to the division for investigative hearing matters concerning the conduct of gaming and gaming operations as well as the enforcement of the provisions of P.L.1977, c.110 (C.5:12-1 et seq.).

(2)The Casino Control Commission shall proceed promptly, along with the division, to take all actions as may be deemed necessary and appropriate, including the promulgation of regulations, for the expeditious implementation of Internet wagering when such wagering is permitted by State and federal law.

L.1977, c.110, s.63; amended 1981, c.503, s.4; 1985, c.539, s.3; 1987, c.137, s.2; 1991, c.182, s.13; 1993, c.292, s.6; 1995, c.18, s.14; 2008, c.23, s.1; 2011, c.19, s.33.



Section 5:12-66 - Investigative Hearings.

5:12-66 Investigative hearings.

66.Investigative hearings. The division shall have the authority to conduct investigative hearings concerning the conduct of gaming and gaming operations as well as the enforcement of the provisions of P.L.1977, c.110 (C.5:12-1 et seq.), as amended and supplemented, in accordance with the procedures set forth in the act and any applicable implementing regulations.

L.1977, c.110, s.66; amended 1995, c.18, s.15; 2011, c.19, s.34.



Section 5:12-68 - Collection Of Fees, Penalties Or Tax.

5:12-68 Collection of fees, penalties or tax.

68.Collection of Fees, Penalties or Tax. At any time within five years after any amount of fees, interest, penalties or tax required to be collected pursuant to the provisions of this act shall become due and payable, the division may bring a civil action in the courts of this State or any other state or of the United States, in the name of the State of New Jersey, to collect the amount delinquent, together with penalties and interest. An action may be brought whether or not the person owing the amount is at such time an applicant, licensee or registrant pursuant to the provisions of this act. If such action is brought in this State, a writ of attachment may be issued and no bond or affidavit prior to the issuance thereof shall be required. In all actions in this State, the records of the commission and the division shall be prima facie evidence of the determination of the fee or tax or the amount of the delinquency.

Each debt that is due and payable as a result of fees, interest, penalties, or taxes required to be collected pursuant to the provisions of P.L.1977, c.110 (C.5:12-1 et seq.) or the regulations promulgated thereunder, including any compensation authorized pursuant to section 33 of P.L.1978, c.7 (C.5:12-130.3), and each regulatory obligation imposed as a condition upon the issuance or renewal of a casino license which requires the licensee to maintain, as a fiduciary, a fund for a specific regulatory purpose, shall constitute a lien on the real property in this State owned or hereafter acquired by the applicant, licensee, or registrant owing such a debt or on whom such an obligation has been imposed. Except as otherwise provided in R.S.54:5-9, such a lien shall be a first lien paramount to all prior or subsequent liens, claims, or encumbrances on that property.

L.1977, c.110, s.68; amended 1987, c.354, s.6; 1991, c.182, s.14; 2011, c.19, s.35.



Section 5:12-69 - Regulations.

5:12-69 Regulations.

69.Regulations. a. The division shall be authorized to adopt, amend, or repeal such regulations, consistent with the policy and objectives of this act, as amended and supplemented, as it may deem necessary to protect the public interest in carrying out the provisions of this act. The commission shall be authorized to adopt, amend or repeal such regulations as may be necessary for the conduct of hearings before the commission under subsections a. and b. of section 63 of P.L.1977, c.110 (C.5:12-63) and for the matters within all other responsibilities and duties of the commission imposed by P.L.1977, c.110 (C.5:12-1 et seq.).

b.Such regulations of the division and the commission authorized by this section shall be adopted, amended, and repealed in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), unless otherwise specified by this act.

c.Any interested person may, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), file a petition with the division or commission, as appropriate, requesting the adoption, amendment or repeal of a regulation.

d.The division or commission may, in emergency circumstances, summarily adopt, amend or repeal any regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Notwithstanding any other provision of this act or the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the division may, after notice provided in accordance with this subsection, authorize the temporary adoption, amendment or repeal of any rule concerning the conduct of gaming or simulcast wagering, or the use or design of gaming or simulcast wagering equipment, or the internal procedures and administrative and accounting controls required by section 99 of P.L.1977, c.110 (C.5:12-99) for a period not to exceed 270 days for the purpose of determining whether such rules should be adopted on a permanent basis in accordance with the requirements of this section. Any temporary rulemaking authorized by this subsection shall be subject to such terms and conditions as the division may deem appropriate. Notice of any temporary rulemaking action taken by the division pursuant to this subsection shall be published in the New Jersey Register, and provided to the newspapers designated by the division pursuant to subsection d. of section 3 of P.L.1975, c.231 (C.10:4-8), at least seven days prior to the implementation of the temporary rules. Nothing herein shall be deemed to require the publication of the text of any temporary rule adopted by the division or notice of any modification of any temporary rulemaking initiated in accordance with this subsection. The text of any temporary rule adopted by the division shall be available in each casino or simulcasting facility participating in the temporary rulemaking and shall be available upon request from the division.

f.Orders, rules and regulations concerning implementation of P.L.1977, c.110 (C.5:12-1 et seq.) issued or promulgated by the commission prior to the effective date of P.L.2011, c.19 (C.5:12-6.1 et al.), shall continue with full force and effect until amended or repealed by the division or commission pursuant to law; provided, however, that any references to the commission in such orders, rules and regulations shall be deemed to refer to the division unless the context indicates otherwise.

g.Notwithstanding any other provision of this act or the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, during the 90-day period following the effective date of P.L.2011, c.19 (C.5:12-6.1 et al.) the division may, after notice provided in accordance with this subsection, summarily adopt, amend or repeal any order, rule or regulation issued or promulgated by the commission prior to the effective date of P.L.2011, c.19 (C.5:12-6.1 et al.), for a period not to exceed 270 days for the purpose of determining whether such rules should be adopted on a permanent basis in accordance with the requirements of this section. Any summary rulemaking authorized by this subsection shall be subject to such terms and conditions as the division may deem appropriate. Notice of any temporary rulemaking action taken by the division pursuant to this subsection shall be published in the New Jersey Register, and provided to the newspapers designated by the division pursuant to subsection d. of section 3 of P.L.1975, c.231 (C.10:4-8), at least seven days prior to the implementation of the temporary rules. Nothing herein shall be deemed to require the publication of the text of any temporary rule adopted by the division or notice of any modification of any temporary rulemaking initiated in accordance with this subsection. The text of any temporary rule adopted by the division shall be available in each casino or simulcasting facility participating in the temporary rulemaking and shall be available upon request from the division.

h.Notwithstanding any other provision of this act or the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commission and the division may, after notice provided in accordance with this subsection, summarily adopt, amend, or repeal any order, rule, or regulation issued or promulgated by the commission or division, for a period not to exceed 270 days for the purpose of initiating the implementation of Internet wagering at casinos. The summary rulemaking authorized by this subsection shall be subject to such terms and conditions as the commission or division may deem appropriate. Notice of any temporary rulemaking action taken by the commission or division pursuant to this subsection shall be published in the New Jersey Register, and provided to the newspapers designated by the commission or division pursuant to subsection d. of section 3 of P.L.1975, c.231 (C.10:4-8), at least seven days prior to the implementation of the temporary rules. Nothing herein shall be deemed to require the publication of the text of any temporary rule adopted by the commission or division or notice of any modification of any temporary rulemaking initiated in accordance with this subsection. The text of any temporary rule adopted by the commission or division shall be available in each casino participating in the temporary rulemaking and shall be available upon request from the commission or division.

L.1977, c.110, s.69; amended 1987, c.354, s.7; 1987, c.410, s.4; 1991, c.182, s.15; 1992, c.19, s.28; 1993, c.292, s.7; 1995, c.18, s.16; 2002, c.65, s.10; 2011, c.19, s.25.



Section 5:12-70 - Required Regulations.

5:12-70 Required regulations.

70.Required Regulations. a. The division shall, without limitation include the following specific provisions in its regulations in accordance with the provisions of this act:

(1)Prescribing the methods and forms of application and registration which any applicant or registrant shall follow and complete;

(2)Prescribing the methods, procedures and form for delivery of information concerning any person's family, habits, character, associates, criminal record, business activities and financial affairs;

(3)Prescribing such procedures for the fingerprinting of an applicant, employee of a licensee, or registrant, and methods of identification which may be necessary to accomplish effective enforcement of restrictions on access to the casino floor, the simulcasting facility, and other restricted areas of the casino hotel complex;

(4)Prescribing the method of notice to an applicant, registrant or licensee concerning the release of any information or data provided to the commission or division by such applicant, registrant or licensee;

(5)Prescribing the manner and procedure of all hearings conducted by the division or any hearing examiner, including special rules of evidence applicable thereto and notices thereof;

(6)Prescribing the manner and method of collection of payments of taxes, fees, and penalties;

(7)Defining and limiting the areas of operation, the rules of authorized games, including games played upon and wagered through the Internet, odds, and devices permitted, and the method of operation of such games and devices;

(8)Regulating the practice and procedures for negotiable transactions involving patrons, including limitations on the circumstances and amounts of such transactions, and the establishment of forms and procedures for negotiable instrument transactions, redemptions, and consolidations;

(9)Prescribing grounds and procedures for the revocation or suspension of operating certificates, licenses and registrations;

(10) Governing the manufacture, distribution, sale, deployment, and servicing of gaming devices and equipment;

(11) Prescribing for gaming operations the procedures, forms and methods of management controls, including employee and supervisory tables of organization and responsibility, and minimum security and surveillance standards, including security personnel structure, alarm and other electrical or visual security measures; provided, however, that the division shall grant an applicant for a casino license or a casino licensee broad discretion concerning the organization and responsibilities of management personnel who are not directly involved in the supervision of gaming or simulcast wagering operations;

(12) Prescribing the qualifications of, and the conditions pursuant to which, engineers, accountants, and others shall be permitted to practice before the division or to submit materials on behalf of any applicant or licensee; provided, however, that no member of the Legislature, nor any firm with which said member is associated, shall be permitted to appear or practice or act in any capacity whatsoever before the commission or division regarding any matter whatsoever, nor shall any member of the family of the Governor or of a member of the Legislature be permitted to so practice or appear in any capacity whatsoever before the commission or division regarding any matter whatsoever;

(13) Prescribing minimum procedures for the exercise of effective control over the internal fiscal affairs of a licensee, including provisions for the safeguarding of assets and revenues, the recording of cash and evidence of indebtedness, and the maintenance of reliable records, accounts, and reports of transactions, operations and events, including reports to the division;

(14) Providing for a minimum uniform standard of accountancy methods, procedures and forms; a uniform code of accounts and accounting classifications; and such other standard operating procedures, including those controls listed in subsection a. of section 99 of P.L.1977, c.110 (C.5:12-99), as may be necessary to assure consistency, comparability, and effective disclosure of all financial information, including calculations of percentages of profit by games, tables, gaming devices and slot machines;

(15) Requiring quarterly financial reports and the form thereof, and an annual audit prepared by a certified public accountant licensed to do business in this State, attesting to the financial condition of a licensee and disclosing whether the accounts, records and control procedures examined are maintained by the licensee as required by this act and the regulations promulgated hereunder;

(16) Governing the gaming-related advertising of casino licensees, their employees and agents, with the view toward assuring that such advertisements are in no way deceptive; provided, however, that such regulations shall require the words "Bet with your head, not over it," or some comparable language approved by the division, to appear on all billboards, signs, and other on-site advertising of a casino operation and shall require the words "If you or someone you know has a gambling problem and wants help, call 1-800 GAMBLER," or some comparable language approved by the division, which language shall include the words "gambling problem" and "call 1-800 GAMBLER," to appear legibly on all print, billboard, and sign advertising of a casino operation; and

(17) (Deleted by amendment, P.L.1991, c.182).

(18) Concerning the distribution and consumption of alcoholic beverages on the premises of the licensee, which regulations shall be insofar as possible consistent with Title 33 of the Revised Statutes, and shall deviate only insofar as necessary because of the unique character of the hotel casino premises and operations;

(19) (Deleted by amendment, P.L.1991, c.182).

b.The commission shall, in its regulations, prescribe the manner and procedure of all hearings conducted by the commission, including special rules of evidence applicable thereto and notices thereof.

L.1977, c.110, s.70; amended 1979, c.282, s.14; 1982, c.148, s.1; 1991, c.182, s.16; 1992, c.9, s.5; 1993, c.292, s.8; 1995, c.18, s.17; 2002, c.65, s.11; 2011, c.19, s.26; 2013, c.27, s.7.



Section 5:12-71 - Regulation Requiring Exclusion Of Certain Persons.

5:12-71 Regulation requiring exclusion of certain persons.

71.Regulation Requiring Exclusion of Certain Persons. a. The division shall, by regulation, provide for the establishment of a list of persons who are to be excluded or ejected from any licensed casino establishment. Such provisions shall define the standards for exclusion, and shall include standards relating to persons:

(1)Who are career or professional offenders as defined by regulations promulgated hereunder;

(2)Who have been convicted of a criminal offense under the laws of any state or of the United States, which is punishable by more than six months in prison, or any crime or offense involving moral turpitude; or

(3)Whose presence in a licensed casino hotel would, in the opinion of the director, be inimical to the interest of the State of New Jersey or of licensed gaming therein, or both.

The division shall promulgate definitions establishing those categories of persons who shall be excluded pursuant to this section, including cheats and persons whose privileges for licensure or registration have been revoked.

b.Race, color, creed, national origin or ancestry, or sex shall not be a reason for placing the name of any person upon such list.

c.The division may impose sanctions upon a licensed casino or individual licensee or registrant in accordance with the provisions of this act if such casino or individual licensee or registrant knowingly fails to exclude or eject from the premises of any licensed casino any person placed by the division on the list of persons to be excluded or ejected.

d.Any list compiled by the division of persons to be excluded or ejected shall not be deemed an all-inclusive list, and licensed casino establishments shall have a duty to keep from their premises persons known to them to be within the classifications declared in paragraphs (1) and (2) of subsection a. of this section and the regulations promulgated thereunder, or known to them to be persons whose presence in a licensed casino hotel would be inimical to the interest of the State of New Jersey or of licensed gaming therein, or both, as defined in standards established by the division.

e.Prior to placing the name of any person on a list pursuant to this section, the division shall serve notice of such fact to such person by personal service, by certified mail at the last known address of such person, or by publication daily for one week in a newspaper of general circulation in Atlantic City.

f.Within 30 days after service of the petition in accordance with subsection e. of this section, the person named for exclusion or ejection may demand a hearing before the director or the director's designee, at which hearing the director or the director's designee shall have the affirmative obligation to demonstrate by a preponderance of the evidence that the person named for exclusion or ejection satisfies the criteria for exclusion established by this section and the applicable regulations. Failure to demand such a hearing within 30 days after service shall be deemed an admission of all matters and facts alleged in the director's petition and shall preclude a person from having an administrative hearing, but shall in no way affect his or her right to judicial review as provided herein.

g.The division may make a preliminary placement on the list of a person named in a petition for exclusion or ejection pending completion of a hearing on the petition. The hearing on the application for preliminary placement shall be a limited proceeding at which the division shall have the affirmative obligation to demonstrate that there is a reasonable possibility that the person satisfies the criteria for exclusion established by this section and the applicable regulations. If a person has been placed on the list as a result of an application for preliminary placement, unless otherwise agreed by the director and the named person, a hearing on the petition for exclusion or ejection shall be initiated within 30 days after the receipt of a demand for such hearing or the date of preliminary placement on the list, whichever is later.

h.If, upon completion of the hearing on the petition for exclusion or ejection, the director determines that the person named therein does not satisfy the criteria for exclusion established by this section and the applicable regulations, the director shall issue an order denying the petition. If the person named in the petition for exclusion or ejection had been placed on the list as a result of an application for preliminary placement, the director shall notify all casino licensees of the person's removal from the list.

i.If, upon completion of a hearing on the petition for exclusion or ejection, the director determines that placement of the name of the person on the exclusion list is appropriate, the director shall make and enter an order to that effect, which order shall be served on all casino licensees. Such order shall be subject to review by the commission in accordance with regulations promulgated thereunder, which final decision shall be subject to review by the Superior Court in accordance with the rules of court.

L.1977, c.110, s.71; amended 1979, c.282, s.15; 1981, c.503, s.6; 1991, c.182, s.17; 1993, c.292, s.9; 2011, c.19, s.36.



Section 5:12-71.1 - Exclusion, Ejection Of Certain Persons

5:12-71.1. Exclusion, ejection of certain persons
40. A casino licensee may exclude or eject from its casino hotel any person who is known to it to have been convicted of a crime, disorderly persons offense, or petty disorderly persons offense committed in or on the premises of any casino hotel. Nothing in this section or in any other law of this State shall limit the right of a casino licensee to exercise its common law right to exclude or eject permanently from its casino hotel any person who disrupts the operations of its premises, threatens the security of its premises or its occupants, or is disorderly or intoxicated.

L.1993,c.292,s.40; amended 1995,c.18,s.18.



Section 5:12-71.2 - List Of Persons Self-excluded From Gaming Activities.

5:12-71.2 List of persons self-excluded from gaming activities.

1. a. The division shall provide by regulation for the establishment of a list of persons self-excluded from gaming activities at all licensed casinos and simulcasting facilities. Any person may request placement on the list of self-excluded persons by agreeing that, during any period of voluntary exclusion, the person may not collect any winnings or recover any losses resulting from any gaming activity at such casinos and facilities.

b.The regulations of the division shall establish procedures for placements on, and removals from, the list of self-excluded persons. Such regulations shall establish procedures for the transmittal to licensed casinos and simulcasting facilities of identifying information concerning self-excluded persons, and shall require licensed casinos and simulcasting facilities to establish procedures designed, at a minimum, to remove self-excluded persons from targeted mailings or other forms of advertising or promotions and deny self-excluded persons access to credit, complimentaries, check cashing privileges club programs, and other similar benefits.

c.A licensed casino or simulcasting facility or employee thereof shall not be liable to any self-excluded person or to any other party in any judicial proceeding for any harm, monetary or otherwise, which may arise as a result of:

(1)the failure of a licensed casino or simulcasting facility to withhold gaming privileges from, or restore gaming privileges to, a self-excluded person; or

(2)otherwise permitting a self-excluded person to engage in gaming activity in such licensed casino or simulcasting facility while on the list of self-excluded persons.

d.Notwithstanding the provisions of P.L.1977, c.110 (C.5:12-1 et seq.) or any other law to the contrary, the division's list of self-excluded persons shall not be open to public inspection. Nothing herein, however, shall be construed to prohibit a casino licensee from disclosing the identity of persons self-excluded pursuant to this section to affiliated gaming entities in this State or other jurisdictions for the limited purpose of assisting in the proper administration of responsible gaming programs operated by such gaming affiliated entities.

e.A licensed casino or simulcasting facility or employee thereof shall not be liable to any self-excluded person or to any other party in any judicial proceeding for any harm, monetary or otherwise, which may arise as a result of disclosure or publication in any manner, other than a willfully unlawful disclosure or publication, of the identity of any self-excluded person.

L.2001, c.39, s.1; amended 2002, c.65, s.12; 2011, c.19, s.37; 2014, c.20, s.1.



Section 5:12-71.3 - Penalties For Gaming By Prohibited Persons.

5:12-71.3 Penalties for gaming by prohibited persons.

2. a. A person who is prohibited from gaming in a licensed casino or simulcasting facility by any provision of P.L.1977, c.110 (C.5:12-1 et seq.) or any order of the director, commission, or court of competent jurisdiction, including any person on the self-exclusion list pursuant to section 1 of P.L.2001, c.39 (C.5:12-71.2), shall not collect, in any manner or proceeding, any winnings or recover any losses arising as a result of any prohibited gaming activity.

b.For the purposes of P.L.1977, c.110 (C.5:12-1 et seq.), any gaming activity in a licensed casino or simulcasting facility which results in a prohibited person obtaining any money or thing of value from, or being owed any money or thing of value by, the casino or simulcasting facility shall be considered, solely for purposes of this section, to be a fully executed gambling transaction.

c.In addition to any other penalty provided by law, any money or thing of value which has been obtained by, or is owed to, any prohibited person by a licensed casino or simulcasting facility as a result of wagers made by a prohibited person shall be subject to forfeiture following notice to the prohibited person and opportunity to be heard. A licensed casino or simulcasting facility shall inform a prohibited person of the availability of such notice on the division's Internet website when ejecting the prohibited person and seizing any chips, vouchers or other representative of money owed by a casino to the prohibited person as authorized by this subsection.

Of any forfeited amount under $100,000, one-half shall be deposited into the State General Fund for appropriation by the Legislature to the Department of Human Services to provide funds for compulsive gambling treatment and prevention programs in the State and the remaining one-half shall be deposited into the Casino Revenue Fund. Of any forfeited amount of $100,000 or more, $50,000 shall be deposited into the State General Fund for appropriation by the Legislature to the Department of Human Services to provide funds for compulsive gambling treatment and prevention programs and the remainder shall be deposited into the Casino Revenue Fund.

d.In any proceeding brought by the division against a licensee or registrant pursuant to section 108 of P.L.1977, c.110 (C.5:12-108) for a willful violation of the commission's self-exclusion regulations, the division may order, in addition to any other sanction authorized by section 129 of P.L.1977, c.110 (C.5:12-129), the forfeiture of any money or thing of value obtained by the licensee or registrant from any self-excluded person. Any money or thing of value so forfeited shall be disposed of in the same manner as any money or thing of value forfeited pursuant to subsection c. of this section.

L.2001, c.39, s.2; amended 2011, c.19, s.38; 2012, c.17, s.16.



Section 5:12-72 - Commission Reports And Recommendations.

5:12-72 Commission reports and recommendations.

72.Commission reports and recommendations. The commission, in consultation with the division, shall carry on a continuous study of the operation and administration of casino control laws which may be in effect in other jurisdictions, literature on this subject which may from time to time become available, federal laws which may affect the operation of casino gaming in this State, and the reaction of New Jersey citizens to existing and potential features of casino gaming under this act. It shall be responsible for ascertaining any defects in this act or in the rules and regulations issued thereunder, formulating recommendations for changes in this act to prevent abuses thereof, guarding against the use of this act as a cloak for the carrying on of illegal gambling or other criminal activities, and insuring that this act and the rules and regulations shall be in such form and be so administered as to serve the true purposes of this act. The commission, after consultation with the division, shall make to the Governor and the Legislature an annual report of all revenues, expenses and disbursements, and shall include therein such recommendations for changes in this act as the commission or division deems necessary or desirable. The commission, after consultation with the division, shall also report recommendations that promote more efficient operations of the division and the commission. The commission, after consultation with the division, shall report immediately to the Governor and the Legislature any matters which in its judgment require immediate changes in the laws of this State in order to prevent abuses and evasions of this act or of rules and regulations promulgated hereunder, or to rectify undesirable conditions in connection with the operation and regulation of casino gaming.

L.1977, c.110, s.72; amended 1995, c.18, s.19; 2011, c.19, s.39.



Section 5:12-73 - Meetings And Quorum.

5:12-73 Meetings and quorum.

73.Meetings and Quorum.

a.Meetings of the commission will be held at the discretion of the chairman at such times and places as he may deem necessary and convenient, or at the call of a majority of the members of the commission.

b.The commission shall in all respects comply with the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

c.Any other law, rule or regulation to the contrary notwithstanding, the commission shall take all necessary steps to ensure that all interested persons are given adequate notice of commission meetings, and the agenda of such meetings, through the utilization of all media engaged in the dissemination of information.

d. (1) So long as the commission consists of five members pursuant to subsection a. of section 50 of P.L.1977, c.110 (C.5:12-50), a majority of the full commission shall determine any action of the commission, except that no casino license or interim casino authorization may be issued without the approval of four members.

(2)Upon the reduction of the commission to four members, and then to three members, pursuant to paragraph (2) of subsection c. of section 52 of P.L.1977, c.110 (C.5:12-52), a majority of the full commission shall determine any action of the commission, including the issuance of a casino license or interim casino authorization.

L.1977, c.110, s.73; amended 1980, c.28, ss.4,10(s.10 amended 1980, c.159, s.2; 1981, c.142, s.5); 1987, c.409, s.2; 2011, c.196, s.4.



Section 5:12-74 - Minutes And Records.

5:12-74 Minutes and records.

74.Minutes and Records. a. The Executive Secretary of the commission shall cause to be made and kept a record and verbatim transcripts of all proceedings held at public meetings of the commission. A copy of any such verbatim transcript shall be made available to any person upon request and payment of the costs of preparing the copy.

A true copy of the minutes of every meeting of the commission and of any regulations finally adopted by the commission shall be forthwith delivered, by and under the certification of the executive secretary, to the Governor, the Secretary of the Senate, and the Clerk of the General Assembly.

b.The division or the commission, as appropriate, shall keep and maintain a list of all applicants for licenses and registrations under this act together with a record of all actions taken with respect to such applicants, which file and record shall be open to public inspection; provided, however, that the foregoing information regarding any applicant whose license or registration has been denied or revoked shall be removed from such list after five years from the date of such action.

c.The Executive Secretary of the commission shall maintain such other files and records as may be deemed desirable.

d.(Deleted by amendment, P.L.2011, c.19)

e.(Deleted by amendment, P.L.2011, c.19)

f.(Deleted by amendment, P.L.2011, c.19)

g.Files, records, reports and other information in the possession of the New Jersey Division of Taxation pertaining to licensees shall be made available to the commission and the division as may be necessary to the effective administration of this act.

h.(Deleted by amendment, P.L.2011, c.19)

i.The division shall keep and maintain records in accordance with the division's regulations promulgated hereunder.

L.1977, c.110, s.74; amended 1981, c.503, s.7; 1984, c.218, s.1; 1987, c.354, s.8; 1987, c.410, s.5; 1991, c.182, s.18; 1993, c.292, s.10; 2011, c.19, s.40.



Section 5:12-74.1 - Information, Data Deemed Confidential; Exceptions.

5:12-74.1 Information, data deemed confidential; exceptions.

43. a. Except as otherwise provided in this act, all information and data required by the division or commission to be furnished pursuant to this act or the regulations promulgated hereunder, or which may otherwise be obtained, relative to the internal controls specified in subsection a. of section 99 of P.L.1977, c.110 (C.5:12-99) or to the earnings or revenue of any applicant, registrant, or licensee shall be considered to be confidential and shall not be revealed in whole or in part except in the course of the necessary administration of this act, or upon the lawful order of a court of competent jurisdiction, or, with the approval of the Attorney General, to a duly authorized law enforcement agency.

b.All information and data pertaining to an applicant's criminal record, family, and background furnished to or obtained by the division or the commission from any source shall be considered confidential and shall be withheld in whole or in part, except that any information shall be released upon the lawful order of a court of competent jurisdiction or, with the approval of the Attorney General, to a duly authorized law enforcement agency.

c.Notice of the contents of any information or data released, except to a duly authorized law enforcement agency pursuant to subsection a. or b. of this section, shall be given to any applicant, registrant, or licensee in a manner prescribed by the rules and regulations adopted by the division.

d.The following information to be reported periodically to the division by a casino licensee shall not be considered confidential and shall be made available for public inspection:

(1)A licensee's gross revenue from all authorized games as defined herein, and the licensee's gross revenue from simulcast wagering;

(2) (i) The dollar amount of patron checks initially accepted by a licensee, (ii) the dollar amount of patron checks deposited to the licensee's bank account, (iii) the dollar amount of such checks initially dishonored by the bank and returned to the licensee as uncollected, and (iv) the dollar amount ultimately uncollected after all reasonable efforts;

(3)The amount of gross revenue tax or investment alternative tax actually paid and the amount of investment, if any, required and allowed, pursuant to section 144 of P.L.1977, c.110 (C.5:12-144) and section 3 of P.L.1984, c.218 (C.5:12-144.1);

(4)A list of the premises and the nature of improvements, costs thereof and the payees for all such improvements, which were the subject of an investment required and allowed pursuant to section 144 of P.L.1977, c.110 (C.5:12-144) and section 3 of P.L.1984, c.218 (C.5:12-144.1);

(5)The amount, if any, of tax in lieu of full local real property tax paid pursuant to section 146 of P.L.1977, c.110 (C.5:12-146), and the amount of profits, if any, recaptured pursuant to section 147 of P.L.1977, c.110 (C.5:12-147);

(6)A list of the premises, nature of improvements and costs thereof which constitute the cumulative investments by which a licensee has recaptured profits pursuant to section 147 of P.L.1977, c.110 (C.5:12-147);

(7)All quarterly and annual financial statements presenting historical data which are submitted to the division, including all annual financial statements which have been audited by an independent certified public accountant licensed to practice in the State of New Jersey; and

(8)The identity and nature of services provided by any person or firm receiving payment in any form whatsoever for professional services in connection with the authorization or conduct of games conducted via the Internet by an entity holding any license, permit or registration pursuant to P.L.1977, c.110 (C.5:12-1 et seq.).

Nothing in this subsection shall be construed to limit access by the public to those forms and documents required to be filed pursuant to Article 11 of this act.

L.2011, c.19, s.43; amended 2013, c.27, s.9.



Section 5:12-75 - Powers Not Enumerated.

5:12-75 Powers not enumerated.

75.The commission and the division may exercise any proper power or authority necessary to perform the duties assigned to each entity by law, and no specific enumeration of powers in this act shall be read to limit the authority of the division to administer this act.

L.1977, c.110, s.75; amended 2011, c.19, s.41.



Section 5:12-76 - General Duties And Powers.

5:12-76 General duties and powers.

76.General Duties and Powers.

The Division of Gaming Enforcement shall have the general responsibility for the implementation of P.L.1977, c.110 (C.5:12-1 et seq.), and to issue any approvals necessary as hereinafter provided, including without limitation, the responsibility to:

a.Enforce the provisions of this act and any regulations promulgated hereunder;

b.Promptly and in reasonable order investigate all applications for licensure and all registrations under this act;

c.Issue reports and recommendations to the commission with respect to all entities and natural persons required to qualify for a casino license, an application for interim casino authorization or a petition for a statement of compliance;

d.Promptly and in reasonable order review and approve or deny all casino service industry enterprise license applications;

e.Accept and maintain registrations for all casino employee and vendor registrants;

f.Revoke any registration or casino service industry enterprise license upon findings pursuant to the disqualification criteria in section 86 of P.L.1977, c.110 (C.5:12-86);

g.Promulgate such regulations as may be necessary to fulfill the policies of this act;

h.Initiate and decide any actions against licensees or registrants for violation of this act or regulations promulgated hereunder, and impose sanctions and levy and collect penalties upon finding violations;

i.Provide the commission with all information that the director deems necessary for any action to be taken by the commission under Article 6 of P.L.1977, c.110 (C.5:12-80 through 95);

j.Initiate, prosecute and defend appeals, as the director may deem appropriate;

k.Conduct continuing reviews of casino operations through on-site observation and other reasonable means to assure compliance with this act and regulations promulgated hereunder, subject to subsection h. of section 63 of P.L.1977, c.110 (C.5:12-63);

l.Receive and take appropriate action on any referral from the commission relating to any evidence of a violation of P.L.1977, c.110 (C.5:12-1 et seq.) or the regulations promulgated thereunder;

m.Exchange fingerprint data with, and receive criminal history record information from, the Federal Bureau of Investigation for use in considering applicants for any license or registration issued pursuant to the provisions of P.L.1977, c.110 (C.5:12-1 et seq.);

n.Conduct audits of casino operations at such times, under such circumstances, and to such extent as the director shall determine, including reviews of accounting, administrative and financial records, and management control systems, procedures and records utilized by a casino licensee;

o.Request and receive information, materials and any other data from any licensee or registrant, or applicant for a license or registration under this act; and

p.Report to the Attorney General recommendations that promote more efficient operations of the division.

q.Receive complaints from the public relating to the conduct of gaming and simulcasting operations, examine records and procedures, and conduct periodic reviews of operations and facilities for the purpose of evaluating current or suggested provisions of P.L.1977, c.110 (C.5:12-1 et seq.) and the regulations promulgated thereunder, as the director deems appropriate;

r.Certify the revenue of any casino or simulcasting facility in such manner as the director deems appropriate;

s.Create and maintain a list of all excluded patrons;

t.Initiate and decide all actions for involuntary exclusion of patrons pursuant to section 71 of P.L.1977, c.110 (C.5:12-71);

u.Issue an operation certificate upon the commission's grant of an application for a casino license;

v.Recommend that the commission issue or revoke statements of compliance pursuant to section 81 of P.L.1977, c.110 (C.5:12-81) and the regulations promulgated thereunder;

w.Accept impact statements submitted by an applicant for a casino license pursuant to section 84 of P.L.1977, c.110 (C.5:12-84);

x.Utilize, in its discretion, the services of a private entity for the purpose of expediting criminal history record background checks required to be performed by the division pursuant to the provisions of P.L.1977, c.110 (C.5:12-1 et seq.), provided that the private entity has been awarded a contract in accordance with the public contracting laws of this State; and

y.License, regulate, investigate and take any other action regarding all aspects of authorized games conducted through the Internet.

L.1977, c.110, s.76; amended 1979, c.282, s.16; 1991, c.182, s.19; 1993, c.292, s.11; 1995, c.18, s.20; 2011, c.19, s.42; 2013, c.27, s.10.



Section 5:12-76.1 - Internet Gambling Public Awareness Campaign.

5:12-76.1 Internet gambling public awareness campaign.

1. a. The Director of the Division of Gaming Enforcement, in consultation with the Casino Control Commission, shall establish an Internet gambling public awareness campaign in order to promote awareness among the general public of issues relating to Internet gambling.

b.The public awareness campaign shall include the development and implementation of public awareness and outreach efforts to inform the public about Internet gambling, including, but not limited to, the following subjects:

(1)the legal status of Internet gambling in New Jersey;

(2)the fact that Internet gambling is unregulated by New Jersey, and that the fairness and integrity of Internet gambling cannot be guaranteed by the State;

(3)the risks of being defrauded of potentially large amounts of money when gambling on the Internet;

(4)the risks of identity theft when using personal identification or financial information to gamble on the Internet;

(5)special risks for underage and problem gamblers when gambling on the Internet; and

(6)access to services for problem gamblers, including contact information for the Council on Compulsive Gambling.

c.The director shall coordinate the efforts of the division with any activities being undertaken by other State agencies to provide information to the public about Internet gambling.

d.The director, within the limits of funds available for this purpose, shall seek to utilize both electronic and print media, and may prepare and disseminate such written information as the director deems necessary to accomplish the purposes of this act.

e.The division shall make available electronically on its website in both English and Spanish information about Internet gambling as described in subsection b. of this section.

f.The director may accept, for the purposes of the public awareness campaign, any special grant of funds, services, or property from the federal government or any of its agencies, or from any foundation, organization or other entity.

g.The director shall report to the Governor and the Legislature, no later than 18 months after the effective date of this act, on the activities and accomplishments of the public awareness campaign.

L.2005,c.357,s.1.



Section 5:12-77 - Law Enforcement Powers, Responsibilities

5:12-77. Law enforcement powers, responsibilities
77. The division is a law enforcement agency, and its employees and agents shall have such law enforcement powers as may be delegated to them by the Attorney General to effectuate the purposes of P.L.1977, c.110 (C.5:12-1 et seq.).

The division shall prosecute all criminal violations of this act except those it may refer to the Division of Criminal Justice. To effectuate this power, the division shall have access to the State Grand Jury.

L.1977,c.110,s.77; amended 1993,c.292,s.39.



Section 5:12-78 - Cooperation By Licensees, Registrants Or Applicants

5:12-78. Cooperation by licensees, registrants or applicants
Each licensee or registrant, or applicant for a license or registration under this act shall cooperate with the division in the performance of its duties.

L.1977, c. 110, s. 78, eff. June 2, 1977.



Section 5:12-79 - Inspection, Seizure And Warrants

5:12-79. Inspection, seizure and warrants
79. a. The division and its employees and agents, upon approval of the director, shall have the authority, without notice and without warrant:

(1) To inspect and examine all premises wherein casino gaming or casino simulcasting, as defined in section 2 of the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-192), is conducted; or gaming devices or equipment are manufactured, sold, distributed, or serviced; or wherein any records of such activities are prepared or maintained;

(2) To inspect all equipment and supplies in, about, upon or around such premises;

(3) To seize summarily and remove from such premises and impound any such equipment or supplies for the purposes of examination and inspection;

(4) To inspect, examine and audit all books, records, and documents pertaining to a casino licensee's operation;

(5) To seize, impound or assume physical control of any book, record, ledger, game, device, cash box and its contents, counting room or its equipment, or casino operations; and

(6) To inspect the person, and personal effects present in a casino facility licensed under this act, of any holder of a license or registration issued pursuant to this act while that person is present in a licensed casino facility.

b. The provisions of subsection a. of this section shall in no way be deemed to limit warrantless inspections except in accordance with constitutional requirements.

c. To effectuate further the purposes of this act, the division and its employees and agents may obtain administrative warrants for the inspection and seizure of any property possessed, controlled, bailed or otherwise held by any applicant, licensee, registrant, intermediary company, or holding company.

d. Issuance and execution of warrants for administrative inspection shall be in accordance with the following:

(1) Any judge of a court having jurisdiction in the municipality where the inspection or seizure is to be conducted may, upon proper oath or affirmation showing probable cause, issue warrants for the purpose of conducting administrative inspections authorized by this act or regulations thereunder and seizures of property appropriate to such inspections. For the purposes of this section, "probable cause" means a valid public interest in the effective enforcement of the act or regulations sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant.

(2) A warrant shall issue only upon an affidavit of a person duly designated and having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he shall issue a warrant identifying the area, premises, building, or conveyance to be inspected; the purpose of such inspection; and, where appropriate, the type of property to be inspected, if any. The warrant shall identify the item or types of property to be seized, if any. The warrant shall be directed to a person authorized to execute it. The warrant shall state the grounds for its issuance and the name of the person or persons whose affidavit has been taken in support thereof. It shall command the person to whom it is directed to inspect the area, premises, building, or conveyance identified for the purpose specified, and where appropriate, shall direct the seizure of the property specified. The warrant shall direct that it be served during normal business hours of the licensee. It shall designate the judge to whom it shall be returned.

(3) A warrant issued pursuant to this section must be executed and returned within 10 days of its date. If property is seized pursuant to a warrant, the person executing the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return of the warrant shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one credible person other than the person executing the warrant. The clerk of the court, upon request, shall deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(4) The judge who has issued a warrant under this section shall attach to the warrant a copy of the return and all papers filed in connection therewith and shall cause them to be filed with the court which issued such warrant.

e. The division is authorized to make administrative inspections to check for compliance by any applicant, licensee, registrant, intermediary company or holding company with the provisions of this act or regulations promulgated thereunder, and to investigate any violations thereof.

f. This section shall not be construed to prevent entries and administrative inspections, including seizures of property, without a warrant:

(1) With the consent of the owner, operator or agent in charge of the controlled premises;

(2) In situations presenting imminent danger to health or safety;



(3) In situations involving inspection of conveyances where there is reasonable cause to believe that the mobility of the conveyance makes it impractical to obtain a warrant or in any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking;

(4) In accordance with the provisions of this act; or



(5) In all other situations where a warrant is not constitutionally required.



L.1977,c.110,s.79; amended 1981,c.503,s.8; 1992,c.19,s.29.



Section 5:12-80 - General Provisions.

5:12-80 General provisions.

80.General Provisions. a. It shall be the affirmative responsibility of each applicant and licensee to establish by clear and convincing evidence his individual qualifications, and for a casino license the qualifications of each person who is required to be qualified under this act as well as the qualifications of the facility in which the casino is to be located.

b.Any applicant, licensee, registrant, or any other person who must be qualified pursuant to this act shall provide all information required by this act and satisfy all requests for information pertaining to qualification and in the form specified by regulation. All applicants, registrants, and licensees shall waive liability as to the State of New Jersey, and its instrumentalities and agents, for any damages resulting from any disclosure or publication in any manner, other than a willfully unlawful disclosure or publication, of any material or information acquired during inquiries, investigations or hearings.

c.All applicants, licensees, registrants, intermediary companies, and holding companies shall consent to inspections, searches and seizures and the supplying of handwriting exemplars as authorized by this act and regulations promulgated hereunder.

d.All applicants, licensees, registrants, and any other person who shall be qualified pursuant to this act shall have the continuing duty to provide any assistance or information required by the division, and to cooperate in any inquiry, investigation or hearing conducted by the division and any hearing conducted by the commission. If, upon issuance of a formal request to answer or produce information, evidence or testimony, any applicant, licensee, registrant, or any other person who shall be qualified pursuant to this act refuses to comply, the application, license, registration or qualification of such person may be denied or revoked.

e.No applicant or licensee shall give or provide, offer to give or provide, directly or indirectly, any compensation or reward or any percentage or share of the money or property played or received through gaming or simulcast wagering activities, except as authorized by this act, in consideration for obtaining any license, authorization, permission or privilege to participate in any way in gaming or simulcast wagering operations.

f.Each applicant or person who must be qualified under this act shall be photographed and fingerprinted for identification and investigation purposes in accordance with procedures set forth by regulation.

g.All licensees, all registrants, and all other persons required to be qualified under this act shall have a duty to inform the division of any action which they believe would constitute a violation of this act. No person who so informs the division shall be discriminated against by an applicant, licensee or registrant because of the supplying of such information.

h.(Deleted by amendment, P.L.1995, c.18.)

L.1977, c.110, s.80; amended 1979, c.282, s.17; 1981, c.503, s.9; 1991, c.182, s.20; 1993, c.292, s.12; 1995, c.18, s.21; 2009, c.36, s.6; 2011, c.19, s.44.



Section 5:12-80.1 - Pilot Program For Issuance Of Additional Types Of Casino Licenses.

5:12-80.1 Pilot program for issuance of additional types of casino licenses.

1. a. Notwithstanding the provisions of P.L.1977, c.110 (C.5:12-1 et seq.) to the contrary, the Casino Control Commission shall establish a pilot program under which it shall issue two additional types of casino licenses: a small-scale casino facility license and a staged casino facility license. The commission shall not issue a total of more than two licenses under the pilot program and at least one of the licenses issued shall be a staged casino facility license. Each small-scale casino facility and each staged casino facility licensed under this section shall be new construction, located within the Boardwalk casino zone, and shall originate on the beach block touching the Boardwalk, but may extend across the street.
b.An applicant may apply to the commission for a casino license to operate a small-scale casino facility consisting of not more than 24,000 square feet of casino space and not less than 200 qualified sleeping units, with additional casino space as may be approved by the commission in connection with the development of special amenities pursuant to section 2 of P.L.2010, c.115 (C.5:12-80.2).
c.An applicant may apply to the commission for a casino license to operate a staged casino facility which shall initially consist of not more than 34,000 square feet of casino space and not less than 200 qualified sleeping units, on the condition that within two years of the date of licensure the licensee shall begin an expansion of the facility to include not less than a total of 500 qualified sleeping units which shall be completed within five years of initial licensure. A staged casino facility licensee shall be deemed to have begun the expansion required by this subsection if the licensee has obtained all necessary permits, including a permit issued pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), that are necessary for the commencement of site work and the construction of footings and foundations, and has begun site work, including grading, footing and foundation work. A licensee shall be deemed to have completed the expansion of the facility upon receipt of a temporary or permanent certificate of occupancy for the qualified sleeping units. Upon the completion of 75% of the expansion of the facility, as certified by the project architect or engineer, such level of completion shall be deemed an addition of those sleeping units for purposes of calculating such licensee's maximum allowable casino space under section 83 of P.L.1977, c.110 (C.5:12-83), provided that, upon the completion of the expansion, for every 100 qualified sleeping units above the initial 200, the initial maximum of 34,000 square feet of casino space may be enlarged by 10,000 square feet, for a maximum of 54,000 square feet of casino space, except that any enlargement of the initial casino space undertaken during the period of staged casino licensure in connection with the development of special amenities as provided under section 2 of P.L.2010, c.115 (C.5:12-80.2) shall be counted toward the calculation of the maximum 54,000 square feet of casino space. Upon the completion of all of the additional qualified sleeping units the commission shall convert the licensee's license from a staged casino facility license to a standard casino license issued under P.L.1977, c.110 (C.5:12-1 et seq.).
d.An applicant for a small-scale casino facility license or a staged casino facility license shall submit a notice of the intent to proceed to the commission on such forms as the commission may provide which shall include a statement of intention to apply for either a small-scale casino facility license or a staged casino facility license, a description of the general elements of the project, a description of the financing and source of funds for the project, and a commitment to a minimum investment threshold that includes acquisition costs and hard and soft development costs. In addition, the applicant shall provide a bond, letter of credit or cash deposit in the amount of $1,000,000 for the benefit of the State, which shall be forfeited upon the failure to commence or complete a project within the applicable time frames or refunded upon timely completion of the project, and upon the issuance of a permit pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.) and the commencement of site work, including grading, footing and foundation work, a cash deposit of $1,000,000 to the State Treasurer, which shall be a non-refundable fee to be accessed by the City of Atlantic City and used to fund infrastructure improvements within the City of Atlantic City, provided that such improvements are related to the applicant's project.
e.The commission shall require the holder of a small-scale casino facility license or a staged casino facility license to deposit annually an amount equal to 5% of gross revenues into a special non-lapsing fund to be administered by the State Treasurer. Funds deposited by the holder of a staged casino facility license shall be made available to the licensee for the purpose of expanding the facility as provided by this section. Funds deposited by the holder of a small-scale casino facility license shall be made available to the licensee for the purpose of expanding the number of qualified sleeping units at the facility. Funds that are not used for these purposes, within five years of initial licensure, shall be expended for the purpose of funding infrastructure improvements in the City of Atlantic City or made available for low interest loans for capital expenditures for existing casinos, including small-scale casino facilities and staged casino facilities, provided that neither the city, nor the existing casinos collectively, shall be eligible to receive more than 50% of the amount in the fund and provided that all funds received by the city or existing casinos shall be used for capital improvements in the Boardwalk casino zone as described in subsection a. of this section. In addition, if a staged casino facility licensee fails to expand the total number of sleeping units at the facility to at least 500 rooms within five years of initial licensure: the licensee's casino space shall be reduced by 10,000 square feet until the number of sleeping units reaches 500; and the amount the licensee is required to deposit annually into the special non-lapsing fund pursuant to this section shall be increased to 10% until the end of a period of five years or until the number of sleeping units reaches 500, whichever occurs first.
f.No more than two facilities shall be licensed pursuant to this section at the same time and at least one of the facilities shall be a staged casino facility. If at any time the commission is in receipt of more than two applications for licensure, the commission shall rank the applications according to criteria developed by the commission, including, without limitation, job preservation, job creation, immediacy of project development and neighborhood benefit, but shall give preference to applicants seeking licensure to operate a staged casino facility as provided herein.
g.The holder of a casino license issued pursuant to the provisions of P.L.1977, c.110 (C.5:12-1 et seq.) shall be eligible for licensure under this section to operate a small-scale casino on the behalf of a small-scale casino licensee.
h.The provisions of P.L.1977, c.110 (C.5:12-1 et seq.) shall apply to licensure under this section except to the extent that those provisions may be inconsistent with this section.
i.The commission shall require the holder of a license to establish a small-scale casino facility or a staged casino facility to establish and maintain an approved hotel that is in all respects a superior, first class facility of exceptional quality which will help restore Atlantic City as a resort, tourist and convention destination.
j.The commission shall also require the holder of a license to establish a small-scale casino facility or a staged casino facility to establish and maintain as part of its premises at least one first class restaurant and at least one entertainment venue. The type and quality of a restaurant or entertainment venue established by a licensee pursuant to this subsection shall be subject to the approval of the commission.

L.2010, c.115, s.1.



Section 5:12-80.2 - Increase Of Casino Space By Small-scale, Staged Casino Facility; Special Amenities.

5:12-80.2 Increase of casino space by small-scale, staged casino facility; special amenities.

2. a. Notwithstanding the provisions of P.L.1977, c.110 (C.5:12-1 et seq.) to the contrary, a small-scale casino facility and a staged casino facility licensed pursuant to section 1 of P.L.2010, c.115 (C.5:12-80.1), may be permitted to increase its initial casino space by 10,000 square feet if the facility develops 40,000 square feet of special amenities at the casino facility, except that at no time during the period of small-scale casino licensure or staged casino licensure, as the case may be, shall the total casino space exceed 54,000 square feet, as herein provided.
b.As used in this section, "special amenities" may include, but may not be limited to, special and unique meeting and convention space, museum, exhibit space, sports and entertainment venues, spas, treatment facilities, retail space, and themed retail, dining and entertainment venues. Special amenities shall not include casino space, facilities directly related to the function of casino space, standard restaurant or retail space, or standard meeting and convention space.
c.Any small-scale casino facility or staged casino facility that is granted additional square footage of casino space in connection with the development of special amenities pursuant to this section shall be limited to a maximum of 54,000 square feet of total casino space during the period of small-scale casino licensure or staged casino licensure, as the case may be. With respect to the casino square footage of a staged casino facility that develops special amenities during the period of staged casino licensure, the maximum 54,000 square feet of total casino space established herein shall apply during the period of staged casino licensure, and shall be calculated toward the maximum 60,000 square feet of casino space limit established under section 83 of P.L.1977, c.110 (C.5:12-83) upon conversion of the staged casino facility license to a standard casino license as provided under subsection c. of section 1 of P.L.2010, c.115 (C.5:12-80.1).
d.The provisions of this section shall not be interpreted to diminish or alter the requirements imposed under section 1 of P.L.2010, c.115 (C.5:12-80.1) for the construction of the specified number of qualified sleeping units by a small-scale casino facility licensee or a staged casino facility licensee.
e.The commission shall develop guidelines for small-scale casino licensees and staged casino licensees to follow concerning the types of special amenities that are qualified for the purposes of calculating the additional casino space provided for in this section.

L.2010, c.115, s.2.



Section 5:12-81 - Statement Of Compliance.

5:12-81 Statement of compliance.

81.Statement of compliance.

a. (1) Upon consideration of a report and recommendation of the division, the commission may, in its discretion, issue a statement of compliance to an applicant for a casino license or to any person required to qualify in conjunction with a casino license or casino license applicant if the applicant or person, as the case may be, has established by clear and convincing evidence that one or more particular eligibility criteria have been satisfied. A request for the issuance of a statement of compliance pursuant to this paragraph shall be initiated by the applicant filing a petition with the division. Before the division initiates any investigation on such a petition, the director may require the applicant to establish to the satisfaction of the director that the applicant actually intends, if found qualified, to engage in the business or activity that would require the issuance of the license or the determination of qualification status.

(2)Any person who must be qualified pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) in order to hold the securities of a casino licensee or any holding or intermediary company of a casino licensee may, prior to the acquisition of any such securities, request the issuance of a statement of compliance by the commission that the person is qualified to hold such securities. Any request for the issuance of a statement of compliance pursuant to this paragraph shall be initiated by the person filing a petition with the division in which the person shall be required to establish that there is a reasonable likelihood that, if qualified, the person will obtain and hold the securities of a casino licensee or any holding or intermediary company thereof to such extent as to require the qualification of the person. If, after an investigation by the division, the director finds that this reasonable likelihood exists and that the qualifications of the person have been established by clear and convincing evidence, the director may, in the director's discretion, recommend to the commission that it issue a statement of compliance that the person is qualified to hold such securities. Any person who requests a statement of compliance pursuant to this paragraph shall be subject to the provisions of section 80 of P.L.1977, c.110 (C.5:12-80) and shall pay for the costs of all investigations and proceedings in relation to the request unless the person provides an agreement with one or more casino licensees which states that the licensee or licensees will pay those costs.

(3)A statement of compliance shall not be issued indicating that an applicant or any other person required to qualify in conjunction with a casino license or casino license applicant that is a corporation or other form of business organization has established by clear and convincing evidence its good character, honesty and integrity unless the corporate officers; each director; each person who directly or indirectly holds any beneficial or ownership interest in the applicant of 5% or greater, to the extent such person would be required to qualify under section 85 of P.L.1977, c.110 (C.5:12-85); and any other person whom the division may consider appropriate for approval or qualification, would, but for residence, individually be qualified for approval as a casino key employee pursuant to the provisions of section 89 of P.L.1977, c.110 (C.5:12-89).

b.Any statement of compliance issued under P.L.1977, c.110 (C.5:12-1 et seq.) shall specify:

(1)the particular eligibility criterion satisfied by the applicant or person;

(2)the date as of which such satisfaction was determined by the commission;

(3)the continuing obligation of the applicant or person to file any information required by the division as part of any application for a license or qualification status, including information related to the eligibility criterion for which the statement of compliance was issued; and

(4)the obligation of the applicant or person to reestablish its satisfaction of the eligibility criterion should there be a change in any material fact or circumstance that is relevant to the eligibility criterion for which the statement of compliance was issued.

c.(Deleted by amendment, P.L.2011, c.19)

d.Any statement of compliance issued pursuant to this section shall be withdrawn by the commission if:

(1)the applicant or person otherwise fails to satisfy the standards for licensure or qualification;

(2)the applicant or person fails to comply with any condition imposed; or

(3)the commission finds, on recommendation of the division, cause to revoke the statement of compliance for any other reason.

e.Notwithstanding any other provision of this section, unless otherwise extended by the commission upon application by the recipient and for good cause shown, any statement of compliance issued by the commission pursuant to this section shall expire 48 months after its date of issuance.

f.(Deleted by amendment, P.L.2011, c.19)

L.1977, c.110, s.81; amended 1978, c.7, s.14; 1991, c.182, s.21; 1995, c.18, s.22; 2002, c.65, s.13; 2011, c.19, s.45; 2012, c.34, s.4.



Section 5:12-82 - Casino License - Applicant Eligibility.

5:12-82 Casino license - applicant eligibility.

82. a. No casino shall operate unless all necessary licenses and approvals therefor have been obtained in accordance with law.

b.Only the following persons shall be eligible to hold a casino license; and, unless otherwise determined by the commission with the concurrence of the Attorney General which may not be unreasonably withheld in accordance with subsection c. of this section, each of the following persons shall be required to hold a casino license prior to the operation of a casino in the casino hotel with respect to which the casino license has been applied for:

(1)Any person who either owns an approved casino hotel or owns or has a contract to purchase or construct a casino hotel which in the judgment of the commission can become an approved casino hotel within 30 months or within such additional time period as the commission may, upon a showing of good cause therefor, establish;

(2)Any person who, whether as lessor or lessee, either leases an approved casino hotel or leases or has an agreement to lease a casino hotel which in the judgment of the commission can become an approved casino hotel within 30 months or within such additional time period as the commission may, upon a showing of good cause therefor, establish;

(3)Any person who has a written agreement with a casino licensee or with an eligible applicant for a casino license for the complete management of a casino and, if applicable, any authorized games in a casino simulcasting facility;

(4)Any other person who has control over either an approved casino hotel or the land thereunder or the operation of a casino; and

(5)Any person who is an Internet gaming affiliate of an owner or operator of a licensed casino, and such person is to own or operate an Internet gaming system for such licensed casino.

c.Prior to the operation of a casino and, if applicable, a casino simulcasting facility, every agreement to lease an approved casino hotel or the land thereunder and every agreement for the management of the casino and, if applicable, any authorized games in a casino simulcasting facility, shall be in writing and filed with the commission and the division. No such agreement shall be effective unless expressly approved by the commission. The commission may require that any such agreement include within its terms any provision reasonably necessary to best accomplish the policies of this act. Consistent with the policies of this act:

(1)The commission, with the concurrence of the Attorney General which may not be unreasonably withheld, may determine that any person who does not have the ability to exercise any significant control over either the approved casino hotel or the operation of the casino contained therein shall not be eligible to hold or required to hold a casino license;

(2)The commission, with the concurrence of the Attorney General which may not be unreasonably withheld, may determine that any owner, lessor or lessee of an approved casino hotel or the land thereunder who does not own or lease a significant portion of an approved casino hotel shall not be eligible to hold or required to hold a casino license;

(3)The commission shall require that any person or persons eligible to apply for a casino license organize itself or themselves into such form or forms of business association as the commission shall deem necessary or desirable in the circumstances to carry out the policies of this act;

(4)The commission may issue separate casino licenses to any persons eligible to apply therefor;

(5)As to agreements to lease an approved casino hotel or the land thereunder, unless it expressly and by formal vote for good cause determines otherwise, the commission shall require that each party thereto hold either a casino license or casino service industry enterprise license and that such an agreement shall include within its terms a buy-out provision conferring upon the casino licensee-lessee who controls the operation of the approved casino hotel the absolute right to purchase for an expressly set forth fixed sum the entire interest of the lessor or any person associated with the lessor in the approved casino hotel or the land thereunder in the event that said lessor or said person associated with the lessor is found by the commission or director, as the case may be, to be unsuitable to be associated with a casino enterprise;

(6)The commission shall not permit an agreement for the leasing of an approved casino hotel or the land thereunder to provide for the payment of an interest, percentage or share of money gambled at the casino or derived from casino gaming activity or of revenues or profits of the casino unless the party receiving payment of such interest, percentage or share is a party to the approved lease agreement; unless each party to the lease agreement holds either a casino license or casino service industry enterprise license, and includes within its terms a buy-out provision conforming to that described in paragraph (5) above;

(7)As to agreements for the management of a casino and, if applicable, the authorized games in a casino simulcasting facility, the commission shall require that each party thereto hold a casino license or a casino service industry enterprise license pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), that the party thereto who is to manage the casino gaming operations own at least 10% of all outstanding equity securities of any casino licensee or of any eligible applicant for a casino license if the said licensee or applicant is a corporation and the ownership of an equivalent interest in any casino licensee or in any eligible applicant for a casino license if same is not a corporation, and that such an agreement be for the complete management of all casino space in the casino hotel and, if applicable, all authorized games in a casino simulcasting facility, provide for the sole and unrestricted power to direct the casino gaming operations of the casino hotel which is the subject of the agreement, and be for such a durational term as to assure reasonable continuity, stability and independence in the management of the casino gaming operations, provided that the provisions of this paragraph shall not apply to a slot system agreement between a group of casino licensees and a casino service industry enterprise licensed pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), or an eligible applicant for such license, and that, with regard to such agreements, the casino service industry enterprise licensee or applicant may operate and administer the multi-casino progressive slot machine system, including, but not limited to, the operation of a monitor room or the payment of progressive, including annuity, jackpots, or both, and further provided that the obligation to pay a progressive jackpot or establish an annuity jackpot guarantee shall be the sole responsibility of the casino licensee or casino service industry enterprise licensee or applicant designated in the slot system agreement and that no other party shall be jointly or severally liable for the payment or funding of such jackpots or guarantees unless such liability is specifically established in the slot system agreement;

(8)The commission may permit an agreement for the management of a casino and, if applicable, the authorized games in a casino simulcasting facility to provide for the payment to the managing party of an interest, percentage or share of money gambled at all authorized games or derived from casino gaming activity or of revenues or profits of casino gaming operations;

(9)Notwithstanding any other provision of P.L.1977, c.110 (C.5:12-1 et seq.) to the contrary, the commission may permit an agreement between a casino licensee and a casino service industry enterprise licensed pursuant to the provisions of subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92) for the conduct of casino simulcasting in a simulcasting facility or for the operation of a multi-casino progressive slot machine system, to provide for the payment to the casino service industry enterprise of an interest, percentage or share of the money derived from the casino licensee's share of proceeds from simulcast wagering activity or the operation of a multi-casino progressive slot machine system; and

(10) As to agreements to lease an approved casino hotel or the land thereunder, agreements to jointly own an approved casino hotel or the land thereunder and agreements for the management of casino gaming operations or for the conduct of casino simulcasting in a simulcasting facility, the commission shall require that each party thereto, except for a banking or other chartered or licensed lending institution or any subsidiary thereof, or any chartered or licensed life insurance company or property and casualty insurance company, or the State of New Jersey or any political subdivision thereof or any agency or instrumentality of the State or any political subdivision thereof, shall be jointly and severally liable for all acts, omissions and violations of this act by any party thereto regardless of actual knowledge of such act, omission or violation and notwithstanding any provision in such agreement to the contrary. Notwithstanding the foregoing, nothing in this paragraph shall require a casino licensee to be jointly and severally liable for any acts, omissions or violations of this act, P.L.1977, c.110 (C.5:12-1 et seq.), committed by any casino service industry enterprise licensee or applicant performing as a slot system operator pursuant to a slot system agreement.

d.No corporation shall be eligible to apply for a casino license unless:

(1)The corporation shall be incorporated in the State of New Jersey, although such corporation may be a wholly or partially owned subsidiary of a corporation which is organized pursuant to the laws of another state of the United States or of a foreign country;

(2)The corporation shall maintain an office of the corporation in the casino hotel licensed or to be licensed;

(3)The corporation shall comply with all the requirements of the laws of the State of New Jersey pertaining to corporations;

(4)The corporation shall maintain a ledger in the principal office of the corporation in New Jersey which shall at all times reflect the current ownership of every class of security issued by the corporation and shall be available for inspection by the commission or the division and authorized agents of the commission and the division at all reasonable times without notice;

(5)The corporation shall maintain all operating accounts required by the commission in a bank in New Jersey, except that a casino licensee may establish deposit-only accounts in any jurisdiction in order to obtain payment of any check described in section 101 of P.L.1977, c.110 (C.5:12-101);

(6)The corporation shall include among the purposes stated in its certificate of incorporation the conduct of casino gaming and provide that the certificate of incorporation includes all provisions required by this act;

(7)The corporation, if it is not a publicly traded corporation, shall file with the division and the commission such adopted corporate charter provisions as may be necessary to establish the right of the commission pursuant to subsection a. of section 105 of P.L.1977, c.110 (C.5:12-105) to disapprove transfers of securities, shares, and other interests in the applicant corporation; and, if it is a publicly traded corporation, provide in its corporate charter that any securities of such corporation are held subject to the condition that if a holder thereof is found to be disqualified pursuant to the provisions of this act, such holder shall dispose of his interest in the corporation; provided, however, that, notwithstanding the provisions of N.J.S.14A:7-12 and N.J.S.12A:8-101 et seq., nothing herein shall be deemed to require that any security of such corporation bear any legend to this effect;

(8)The corporation, if it is not a publicly traded corporation, shall establish to the satisfaction of the division that appropriate charter provisions create the absolute right of such non-publicly traded corporations and companies to repurchase at the market price or the purchase price, whichever is the lesser, any security, share or other interest in the corporation in the event that the commission disapproves a transfer in accordance with the provisions of this act;

(9)Any publicly traded holding, intermediary, or subsidiary company of the corporation, whether the corporation is publicly traded or not, shall contain in its corporate charter the same provisions required under paragraph (7) for a publicly traded corporation to be eligible to apply for a casino license; and

(10) Any non-publicly traded holding, intermediary or subsidiary company of the corporation, whether the corporation is publicly traded or not, shall establish to the satisfaction of the commission that its charter provisions are the same as those required under paragraphs (7) and (8) for a non-publicly traded corporation to be eligible to apply for a casino license.

The provisions of this subsection shall apply with the same force and effect with regard to casino license applicants and casino licensees which have a legal existence that is other than corporate to the extent which is appropriate.

e.No person shall be issued or be the holder of a casino license if the issuance or the holding results in undue economic concentration in Atlantic City casino operations by that person. For the purpose of this subsection, "undue economic concentration" means that a person would have such actual or potential domination of the casino gaming market in Atlantic City as to substantially impede or suppress competition among casino licensees or adversely impact the economic stability of the casino industry in Atlantic City. In determining whether the issuance or holding of a casino license by a person will result in undue economic concentration, the commission shall consider the following criteria:

(1)The percentage share of the market presently controlled by the person in each of the following categories:

The total number of licensed casinos in this State;

Total casino and casino simulcasting facility square footage;

Number of guest rooms;

Number of slot machines;

Number of table games;

Net revenue;

Table game win;

Slot machine win;

Table game drop;

Slot machine drop; and

Number of persons employed by the casino hotel;

(2)The estimated increase in the market shares in the categories in (1) above if the person is issued or permitted to hold the casino license;

(3)The relative position of other persons who hold casino licenses, as evidenced by the market shares of each such person in the categories in (1) above;

(4)The current and projected financial condition of the casino industry;

(5)Current market conditions, including level of competition, consumer demand, market concentration, any consolidation trends in the industry and any other relevant characteristics of the market;

(6)Whether the licensed casinos held or to be held by the person have separate organizational structures or other independent obligations;

(7)The potential impact of licensure on the projected future growth and development of the casino industry and Atlantic City;

(8)The barriers to entry into the casino industry, including the licensure requirements of this act, P.L.1977, c.110 (C.5:12-1 et seq.), and whether the issuance or holding of a casino license by the person will operate as a barrier to new companies and individuals desiring to enter the market;

(9)Whether the issuance or holding of the license by the person will adversely impact on consumer interests, or whether such issuance or holding is likely to result in enhancing the quality and customer appeal of products and services offered by casino licensees in order to maintain or increase their respective market shares;

(10) Whether a restriction on the issuance or holding of an additional license by the person is necessary in order to encourage and preserve competition and to prevent undue economic concentration in casino operations; and

(11) Any other evidence deemed relevant by the commission.

The commission shall, after conducting public hearings thereon, promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) defining any additional criteria the commission will use in determining what constitutes undue economic concentration.

For the purpose of this subsection a person shall be considered the holder of a casino license if such license is issued to such person or if such license is held by any holding, intermediary or subsidiary company thereof, or by any person required to be qualified in conjunction with such casino license.

L.1977, c.110, s.82; amended 1978, c.7, s.15; 1979, c.282, s.18; 1987, c.355, s.4; 1987, c.410, s.6; 1991, c.182, s.22; 1993, c.121, s.1; 1995, c.18, s.23; 1996, c.84, s.3; 2003, c.116, s.1; 2004, c.184, s.6; 2009, c.36, s.7; 2011, c.19, s.46; 2012, c.34, s.5; 2013, c.27, s.32.



Section 5:12-83 - Approved Hotel.

5:12-83 Approved hotel.

83. a. An approved hotel for purposes of this act shall be a hotel providing facilities in accordance with this section. Nothing in this section shall be construed to limit the authority of the commission to determine the suitability of facilities as provided in this act, and nothing in this section shall be construed to require a casino to be smaller than the maximum size herein provided.

Nothing in this section shall be construed as authorizing the commission, based on the provisions of this section, to determine the suitability of facilities, or to deny a license, for a small-scale casino facility or a staged casino facility that is permitted by law supplementing P.L.1977, c.110 (C.5:12-1 et seq.).

b.(Deleted by amendment, P.L.2002, c.65).

c.A casino hotel shall include an approved hotel containing at least 500 qualifying sleeping units, as defined in section 27 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-27), and a casino, the total square footage of which shall not exceed 60,000 square feet, except that for each additional 100 qualifying sleeping units above 500, the maximum amount of the casino space may be increased by 10,000 square feet, up to a maximum of 200,000 square feet of casino space. For the purpose of increasing casino space, an agreement approved by the commission for the addition of qualifying sleeping units within two years after the commencement of gaming operations in the additional casino space shall be deemed an addition of those sleeping units, but if the agreement is not fulfilled due to conditions within the control of the casino licensee, the casino licensee shall close the additional casino space or any portion thereof as directed by the commission.

d.Once a hotel is initially approved, the commission and the division shall thereafter rely on the certification of the casino licensee with regard to the number of qualifying sleeping units and shall permit replacement, rehabilitation, renovation and alteration of any part of the approved hotel even if the replacement, rehabilitation, renovation, or alteration will mean that the casino licensee does not temporarily meet the requirements of subsection c. so long as the licensee certifies that the replacement, rehabilitation, renovation, or alteration shall be completed within one year or such other reasonable period of time as the commission may approve.

e.(Deleted by amendment, P.L.1987, c.352).

f.(Deleted by amendment, P.L.1991, c.182).

g.(Deleted by amendment, P.L.1991, c.182).

h.(Deleted by amendment, P.L.1991, c.182).

i.The division shall not impose any criteria or requirements regarding the contents of the approved hotel in addition to the criteria and requirements expressly specified in the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) and the regulations promulgated thereunder; provided, however, that the division shall require each casino licensee to establish and maintain an approved hotel which is in all respects a superior, first-class facility of exceptional quality which will help restore Atlantic City as a resort, tourist and convention destination.

L.1977, c.110, s.83; amended 1979, c.282, s.19; 1987, c.352, s.1; 1991, c.182, s.23; 1992, c.9, s.6; 1993, c.159, s.11; 1993, c.292, s.13; 1995, c.18, s.24; 1996, c.84, s.4; 2002, c.65, s.14; 2011, c.19, s.47.



Section 5:12-84 - Casino License - Applicant Requirements.

5:12-84 Casino license - applicant requirements.

84.Casino License--Applicant Requirements. Any applicant for a casino license must produce information, documentation and assurances concerning the following qualification criteria:

a.Each applicant shall produce such information, documentation and assurances concerning financial background and resources as may be required to establish by clear and convincing evidence the financial stability, integrity and responsibility of the applicant, including but not limited to bank references, business and personal income and disbursement schedules, tax returns and other reports filed with governmental agencies, and business and personal accounting and check records and ledgers. In addition, each applicant shall, in writing, authorize the examination of all bank accounts and records as may be deemed necessary by the commission or the division. The commission or the division may consider any relevant evidence of financial stability; provided, however, it is presumed that a casino licensee or applicant is financially stable if it establishes by clear and convincing evidence that it meets each of the following standards:

(1)The ability to assure the financial integrity of casino operations by the maintenance of a casino bankroll or equivalent provisions adequate to pay winning wagers to casino patrons when due. A casino licensee or applicant shall be presumed to have met this standard if it maintains, on a daily basis, a casino bankroll, or a casino bankroll and equivalent provisions, in an amount which is at least equal to the average daily minimum casino bankroll or equivalent provisions, calculated on a monthly basis, for the corresponding month in the previous year. For any casino licensee or applicant which has been in operation for less than a year, such amount shall be determined by the division based upon levels maintained by a comparable casino licensee;

(2)The ability to meet ongoing operating expenses which are essential to the maintenance of continuous and stable casino operations. A casino licensee or applicant shall be presumed to have met this standard if it demonstrates the ability to achieve positive gross operating profit, measured on an annual basis;

(3)The ability to pay, as and when due, all local, state and federal taxes, including the tax on gross revenues imposed by subsection a. of section 144 of P.L.1977, c.110 (C.5:12-144), the investment alternative tax obligations imposed by subsection b. of section 144 of P.L.1977, c.110 (C.5:12-144) and section 3 of P.L.1984, c.218 (C.5:12-144.1), and any fees imposed by the act or the regulations promulgated pursuant thereto;

(4)The ability to make necessary capital and maintenance expenditures in a timely manner which are adequate to ensure maintenance of a superior, first-class facility of exceptional quality pursuant to subsection i. of section 83 of P.L.1977, c.110 (C.5:12-83). A casino licensee or applicant shall be presumed to have met this standard if it demonstrates that its capital and maintenance expenditures, over the five-year period which includes the three most recent calendar years and the upcoming two calendar years, average at least five percent of net revenue per annum, except that any casino licensee or applicant which has been in operation for less than three years shall be required to otherwise establish compliance with this standard; and

(5)The ability to pay, exchange, refinance or extend debts, including long-term and short-term principal and interest and capital lease obligations, which will mature or otherwise come due and payable during the license term, or to otherwise manage such debts and any default with respect to such debts. The division also may require that a casino licensee or applicant advise as to its plans to meet this standard with respect to any material debts coming due and payable within 12 months after the end of the license term.

b.(Deleted by amendment, P.L.2011, c.19)

c.Each applicant shall produce such information, documentation and assurances as may be required to establish by clear and convincing evidence the applicant's good character, honesty and integrity. Such information shall include, without limitation, information pertaining to family, habits, character, reputation, criminal and arrest record, business activities, financial affairs, and business, professional and personal associates, covering at least the 10-year period immediately preceding the filing of the application. Each applicant shall notify the commission and division of any civil judgments obtained against any such applicant pertaining to antitrust or security regulation laws of the federal government, of this State or of any other state, jurisdiction, province or country. In addition, each applicant shall produce letters of reference from law enforcement agencies having jurisdiction in the applicant's place of residence and principal place of business, which letters of reference shall indicate that such law enforcement agencies do not have any pertinent information concerning the applicant, or if such law enforcement agency does have information pertaining to the applicant, shall specify what the information is. If the applicant has conducted gaming operations in a jurisdiction which permits such activity, the applicant shall produce letters of reference from the gaming or casino enforcement or control agency which shall specify the experiences of such agency with the applicant, his associates, and his gaming operation; provided, however, that if no such letters are received within 60 days of request therefor, the applicant may submit a statement under oath that he is or was during the period such activities were conducted in good standing with such gaming or casino enforcement or control agency.

d.Each applicant shall produce such information, documentation and assurances as may be required to establish by clear and convincing evidence that the applicant has sufficient business ability and casino experience as to establish the likelihood of creation and maintenance of a successful, efficient casino operation. The applicant shall produce the names of all proposed casino key employees as they become known and a description of their respective or proposed responsibilities.

e.Each applicant shall produce such information, documentation and assurances to establish the suitability of the casino and related facilities subject to subsection i. of section 83 of P.L.1977, c.110 (C.5:12-83) and that its proposed location will not adversely affect casino operations. Each applicant shall submit to the division an impact statement which shall include, without limitation, architectural and site plans which establish that the proposed facilities comply in all respects with the requirements of this act and the requirements of the master plan and zoning and planning ordinances of Atlantic City, without any use variance from the provisions thereof; a market impact study which analyzes the adequacy of the patron market and the effect of the proposal on such market and on the existing casino facilities licensed under this act; and an analysis of the effect of the proposal on the overall economic and competitive conditions of Atlantic City and the State of New Jersey.

f.For the purposes of this section, each applicant shall be responsible for the submission to the division of the name, address, fingerprints and written consent for a criminal history record background check to be performed for each person who must individually qualify in conjunction with the casino license application. The division is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the division in the event a current or prospective licensee, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1977, c.110, s.84; amended 1979, c.282, s.20; 1987, c.352, s.2; 1987, c.410, s.7; 1991, c.182, s.25; 1995, c.18, s.25; 2003, c.199, s.5; 2009, c.36, s.8; 2011, c.19, s.48.



Section 5:12-85 - Additional Requirements.

5:12-85 Additional requirements.

85.Additional Requirements.

a.In addition to other information required by this act, a corporation or other form of business organization applying for a casino license shall provide the following information, in such form as may be established by regulation:

(1)The organization, financial structure and nature of all businesses operated by the applicant; the names and personal employment and criminal histories of all officers, directors and such other employees of the applicant as the division may require; the names of all holding, intermediary and subsidiary companies of the applicant; and the organization, financial structure and nature of all businesses operated by such of its holding, intermediary and subsidiary companies as the division may require, including the names and personal employment and criminal histories of such corporate officers, directors and other employees of such holding, intermediary and subsidiary companies as the division may require;

(2)The rights and privileges acquired by the holders of different classes of authorized securities of the applicant and such companies as the division may require, including the names, addresses and amounts held by all holders of such securities;

(3)The terms upon which securities have been or are to be offered;

(4)The terms and conditions of all outstanding loans, mortgages, trust deeds, pledges or any other indebtedness or security devices utilized by the applicant;

(5)The extent of the equity security holding in the applicant of all officers, directors and underwriters, and their remuneration in the form of salary, wages, fees or otherwise;

(6)Names of persons other than directors and officers who occupy positions specified by the division or whose compensation exceeds an amount determined by the division, and the amount of their compensation;

(7)A description of all bonus and profit-sharing arrangements;

(8)Copies of all management and service contracts;

(9)A listing of stock options existing or to be created; and

(10) Documentation establishing that it is qualified to do business in the State of New Jersey.

b.Each holding, intermediary and subsidiary company of an applicant for or holder of a casino license shall be required to qualify to do business in the State of New Jersey; and

(1)If it is a corporation, register with the division and furnish the division with all the information required of a corporate licensee as specified in subsection a. (1), (2) and (3) of this section and such other information as the division may require; or

(2)If it is not a corporation, register with the division and furnish the division with such information as the division may prescribe.

c.(Deleted by amendment, P.L.2011, c.19)

d.(Deleted by amendment, P.L.2011, c.19)

e.(Deleted by amendment, P.L.2011, c.19)

f.(Deleted by amendment, P.L.2011, c.19)

g.(Deleted by amendment, P.L.2011, c.19)

h.Each applicant for or holder of a casino license, or any holding, intermediary and subsidiary company of an applicant for or holder of a casino license, and any affiliate thereof, and any other licensee, permit holder or vendor under P.L.1977, c.110 (C.5:12-1 et seq.), including but not limited to an applicant or holder of any license, permit, or other approval to conduct Internet gaming, or any Internet gaming affiliate in accordance with the regulations of the division, shall provide to the division on a quarterly basis the following information with respect to games conducted through the internet:

(1)The name of any person, entity or firm to whom any payment, remuneration or other benefit or thing of value has been made or conferred for professional services, including but not limited to legal, consulting and lobbying services;

(2)The amount or value of such payments, remuneration, benefit, or thing of value;

(3)The date on which such payments, remuneration, benefit, or thing of value were made; and

(4)The reason or purpose for the procurement of such services.

L.1977, c.110, s.85; amended 1979, c.282, s.21; 1985, c.350, s.3; 1987, c.354, s.9; 1991, c.182, s.26; 2002, c.65, s.15; 2009, c.36, s.9; 2011, c.19, s.49; 2013, c.27, s.11.



Section 5:12-85.1 - Qualifications For Issuance Of Casino License.

5:12-85.1 Qualifications for issuance of casino license.

50. a. No casino license shall be issued to any applicant or retained by any holder unless the commission determines that all persons designated by the division as persons who must qualify in conjunction with such license meet all applicable qualification criteria and are not unqualified by reason of any disqualification criteria set forth in section 86 of P.L.1977, c.110 (C.5:12-86).

b.Corporate applicants for and holders of casino licenses shall be required to establish and maintain the qualifications of the following: (1) each officer of the corporation; (2) each director of the corporation; (3) each person who directly or indirectly holds any beneficial interest or ownership of the securities issued by such applicant or holder; (4) any holder who in the opinion of the director has the ability to control the applicant for or holder of a casino license or to elect a majority of the board of directors of such applicant or holder; and (5) each holding, intermediary or subsidiary company of an applicant for or holder of a casino license.

c.As to each holding, intermediary and subsidiary company of an applicant for or holder of a casino license, such applicants and holders shall be required to establish and maintain the qualifications of the following: (1) each Corporate Officer; (2) each director of the corporation; (3) each person who directly or indirectly holds a beneficial interest or ownership interest of 5% or more in such holding, intermediary or subsidiary company; (4) any person who in the opinion of the director has the ability to control or elect a majority of the board of directors of such holding, intermediary or subsidiary company; and (5) any other person who the director may consider appropriate for qualification.

d.The director shall have the authority to waive any or all of the qualification requirements for any person listed in paragraph (1), (2) or (3) of subsection c. of this section.

e.Applicants for and holders of casino licenses shall be required to establish and maintain the qualifications of any financial backer, investor, mortgagee, bondholder, or holders of indentures, notes or other evidences of indebtedness, either in effect or proposed which bears relation to the casino operation or casino hotel premises who holds 25% or more of such financial instruments or evidences of indebtedness; provided however in circumstances of default, any person holding 10% of such financial instruments or evidences of indebtedness shall be required to establish and maintain his qualifications as required pursuant to subsection c. of this section. The director may, in his discretion, require that any other financial backer, investor, mortgagee, bondholder, or holder of indentures, notes or other evidences of indebtedness who does not meet the threshold set forth herein to establish and maintain his qualifications as required pursuant to subsection c. of this section.

f.Banks and licensed lending institutions shall be exempt from any qualification requirements under this act if such bank or licensed lending institution is acting in the ordinary course of business.

g.An institutional investor holding either (1) under 25% of the equity securities of a casino licensee's holding or intermediary companies, or (2) debt securities of a casino licensee's holding or intermediary companies, or another subsidiary company of a casino licensee's holding or intermediary companies which is related in any way to the financing of the casino licensee, where the securities represent a percentage of the outstanding debt of the company not exceeding 25%, or a percentage of any issue of the outstanding debt of the company not exceeding 50% unless the full issue is in the amount of $150 million or less, shall be granted a waiver of qualification if such securities are those of a corporation, whether publicly traded or privately held, and its holdings of such securities were purchased for investment purposes only and it files a certified statement to the effect that it has no intention of influencing or affecting the affairs of the issuer, the casino licensee or its holding or intermediary companies; provided, however, that it shall be permitted to vote on matters put to the vote of the outstanding security holders. The director may grant a waiver of qualification to an institutional investor holding a higher percentage of such securities upon a showing of good cause and if the conditions specified above are met. Any institutional investor granted a waiver under this subsection which subsequently determines to influence or affect the affairs of the issuer shall provide not less than 30 days' notice of such intent and shall file with the division an application for qualification before taking any action that may influence or affect the affairs of the issuer; provided, however, that it shall be permitted to vote on matters put to the vote of the outstanding security holders. If an institutional investor changes its investment intent, or if the director finds reasonable cause to believe that the institutional investor may be found unqualified, no action other than divestiture shall be taken by such investor with respect to its security holdings until there has been compliance with the provisions of P.L.1987, c.409 (C.5:12-95.12 et seq.), including the execution of a trust agreement. The casino licensee and its relevant holding, intermediary or subsidiary company shall immediately notify the division of any information about, or actions of, an institutional investor holding its equity or debt securities where such information or action may impact upon the eligibility of such institutional investor for a waiver pursuant to this subsection.

h.If at any time the director finds that an institutional investor holding any security of a holding or intermediary company of a casino licensee, or, where relevant, of another subsidiary company of a holding or intermediary company of a casino licensee which is related in any way to the financing of the casino licensee, fails to comply with the terms of subsection f. of this section, or if at any time the director finds that, by reason of the extent or nature of its holdings, an institutional investor is in a position to exercise such a substantial impact upon the controlling interests of a licensee that qualification of the institutional investor is necessary to protect the public interest, the director may, in accordance with the provisions of subsections a. through e. of this section or subsections d. and e. of section 105 of P.L.1977, c.110 (C.5:12-105), take any necessary action to protect the public interest, including requiring such an institutional investor to be qualified pursuant to the provisions of the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.).

i.Any company required to qualify pursuant to subsection b. of this section shall establish by clear and convincing evidence that it meets the standards set forth in section 84 of P.L.1977, c.110 (C.5:12-84).

j.As to each company required to qualify pursuant to subsection c. of this section, the applicant for or holder of the casino license shall establish by clear and convincing evidence that each such company meets the standards set forth in subsections a., c., and d. of section 84 of P.L.1977, c.110 (C.5:12-84).

k.Any natural person required to qualify pursuant to subsections b. and c. of this section shall be required to establish his qualifications in accordance with the standards applicable to casino key employees in section 89 of this act, P.L.1977, c.110 (C.5:12-89); provided, however that persons required to qualify pursuant to subsection c. of this section shall not be required to establish residency.

L.2011, c.19, s.50.



Section 5:12-85.2 - Applicability Of Act.

5:12-85.2 Applicability of act.

51. The provisions of this act shall apply to the extent appropriate with the same force and effect with regard to casino license applicants and casino licensees that have a legal existence that is other than corporate.

L.2011, c.19, s.51.



Section 5:12-86 - Casino License - Disqualification Criteria.

5:12-86 Casino license - disqualification criteria.

86.Casino License--Disqualification Criteria. The commission shall deny a casino license to any applicant who is disqualified on the basis of any of the following criteria:

a.Failure of the applicant to prove by clear and convincing evidence that the applicant is qualified in accordance with the provisions of this act;

b.Failure of the applicant to provide information, documentation and assurances required by the act or requested by the commission or the division, or failure of the applicant to reveal any fact material to qualification, or the supplying of information which is untrue or misleading as to a material fact pertaining to the qualification criteria;

c.The conviction of the applicant, or of any person required to be qualified under this act as a condition of a casino license, of any offense in any jurisdiction which would be:

(1)Any of the following offenses under the "New Jersey Code of Criminal Justice," P.L.1978, c.95 (Title 2C of the New Jersey Statutes) as amended and supplemented:

all crimes of the first degree;

N.J.S.2C:5-1 (attempt to commit an offense which is listed in this subsection);

N.J.S.2C:5-2 (conspiracy to commit an offense which is listed in this subsection);

Subsection b. of N.J.S.2C:11-4 (manslaughter);

N.J.S.2C:11-5 (vehicular homicide which constitutes a crime of the second degree);

Subsection b. of N.J.S.2C:12-1 (aggravated assault which constitutes a crime of the second or third degree);

N.J.S.2C:13-1 (kidnapping);

N.J.S.2C:14-1 et seq. (sexual offenses which constitute crimes of the second or third degree);

N.J.S.2C:15-1 (robberies);

Subsections a. and b. of N.J.S.2C:17-1 (crimes involving arson and related offenses);

Subsections a. and b. of N.J.S.2C:17-2 (causing or risking widespread injury or damage);

N.J.S.2C:18-2 (burglary which constitutes a crime of the second or third degree);

N.J.S.2C:20-1 et seq. (theft and related offenses which constitute crimes of the second or third degree);

N.J.S.2C:21-1 et seq. (forgery and fraudulent practices which constitute crimes of the second or third degree);

N.J.S.2C:24-4 (endangering the welfare of a child);

N.J.S.2C:27-1 et seq. (bribery and corrupt influence);

N.J.S.2C:28-1 et seq. (perjury and other falsification in official matters which constitute crimes of the second, third or fourth degree);

N.J.S.2C:30-2 and N.J.S.2C:30-3 (misconduct in office and abuse in office which constitutes a crime of the second degree);

N.J.S.2C:35-5 (manufacturing, distributing or dispensing a controlled dangerous substance or a controlled dangerous substance analog which constitutes a crime of the second or third degree);

N.J.S.2C:35-6 (employing a juvenile in a drug distribution scheme);

N.J.S.2C:35-7 (distributing, dispensing or possessing a controlled dangerous substance or a controlled substance analog on or within 1,000 feet of school property or bus);

P.L.1997, c.327 (C.2C:35-7.1) (distributing, dispensing or possessing a controlled dangerous substance or a controlled substance analog in proximity to public housing facilities, parks or buildings);

N.J.S.2C:35-11 (distribution, possession or manufacture of imitation controlled dangerous substances);

N.J.S.2C:35-13 (acquisition of controlled dangerous substances by fraud);

N.J.S.2C:37-1 et seq. (gambling offenses which constitute crimes of the third or fourth degree);

N.J.S.2C:37-7 (possession of a gambling device);

Any second degree racketeering crime under Chapter 41 of Title 2C of the New Jersey Statutes; or

(2)Any of the following offenses under the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.):

P.L.1977, c.110, s.113 (C.5:12-113) (swindling and cheating);

P.L.1991, c.182, s.46 (C.5:12-113.1) (use of device to gain advantage at casino game);

P.L.1977, c.110, s.114 (C.5:12-114) (unlawful use of bogus chips or gaming billets, marked cards, dice, cheating devices, unlawful coins);

P.L.1977, c.110, s.115 (C.5:12-115) (cheating games and devices in a licensed casino); or

P.L.1977, c.110, s.116 (C.5:12-116) (unlawful possession of device, equipment or other material illegally manufactured, distributed, sold or delivered); or

(3) Any other offense under present New Jersey or federal law which indicates that licensure of the applicant would be inimical to the policy of this act and to casino operations; provided, however, that the automatic disqualification provisions of this subsection shall not apply with regard to any conviction which did not occur within the 10-year period immediately preceding application for licensure and which the applicant demonstrates by clear and convincing evidence does not justify automatic disqualification pursuant to this subsection and any conviction which has been the subject of a judicial order of expungement or sealing;

d.Current prosecution or pending charges in any jurisdiction of the applicant or of any person who is required to be qualified under this act as a condition of a casino license, for any of the offenses enumerated in subsection c. of this section; provided, however, that at the request of the applicant or the person charged, the commission shall defer decision upon such application during the pendency of such charge;

e.The pursuit by the applicant or any person who is required to be qualified under this act as a condition of a casino license of economic gain in an occupational manner or context which is in violation of the criminal or civil public policies of this State, if such pursuit creates a reasonable belief that the participation of such person in casino operations would be inimical to the policies of this act or to legalized gaming in this State. For purposes of this section, occupational manner or context shall be defined as the systematic planning, administration, management, or execution of an activity for financial gain;

f.The identification of the applicant or any person who is required to be qualified under this act as a condition of a casino license as a career offender or a member of a career offender cartel or an associate of a career offender or career offender cartel in such a manner which creates a reasonable belief that the association is of such a nature as to be inimical to the policy of this act and to gaming operations. For purposes of this section, career offender shall be defined as any person whose behavior is pursued in an occupational manner or context for the purpose of economic gain, utilizing such methods as are deemed criminal violations of the public policy of this State. A career offender cartel shall be defined as any group of persons who operate together as career offenders;

g.The commission by the applicant or any person who is required to be qualified under this act as a condition of a casino license of any act or acts which would constitute any offense under subsection c. of this section, even if such conduct has not been or may not be prosecuted under the criminal laws of this State or any other jurisdiction or has been prosecuted under the criminal laws of this State or any other jurisdiction and such prosecution has been terminated in a manner other than with a conviction;

h.Contumacious defiance by the applicant or any person who is required to be qualified under this act of any legislative investigatory body or other official investigatory body of any state or of the United States when such body is engaged in the investigation of crimes relating to gaming, official corruption, or organized crime activity; and

i.Failure by the applicant or any person required to be qualified under this act as a condition of a casino license to (i) make required payments in accordance with a child support order; (ii) repay an overpayment for food stamp benefits or low income home energy assistance benefits incurred as a former recipient of Capital Aid to Families with Dependent Children or Work First New Jersey; or (iii) repay any other debt owed to the State; unless such applicant provides proof to the director's satisfaction of payment of or arrangement to pay any such debts prior to licensure.

L.1977, c.110, s.86; amended 1979, c.282, s.22; 1987, c.354, s.10; 1991, c.182, s.27; 2011, c.19, s.52.



Section 5:12-87 - Investigation Of Applicants For Casino Licenses; Report, Recommendation.

5:12-87 Investigation of applicants for casino licenses; report, recommendation.

87. a. Upon the filing of an application for a casino license and such supplemental information as the commission or division may require, and upon the filing of such information as may be required by section 88 of P.L.1977, c.110 (C.5:12-88), the division shall conduct an investigation into the qualification of the applicant, and submit a report and recommendation to the commission.

b.Upon the submission of a report and recommendation by the division, the commission shall conduct a hearing thereon concerning the qualification of the applicant. After such hearing, the commission may either deny the application or grant a casino license to an applicant whom it determines to be qualified to hold such license, which final action shall be taken within 90 days after completion of the hearing.

c.The commission shall have the authority to deny any application pursuant to the provisions of this act. When an application is denied, the commission shall prepare and file an order stating the general reasons therefor, and if requested by the applicant, shall further prepare and file a statement of the reasons for the denial, including the specific findings of facts.

d. (Deleted by amendment, P.L.2011, c.19)

e.When an application is granted, and upon tender of all required license fees and taxes, and such bonds as the commission may require for the faithful performance of all requirements imposed by law or regulations, the commission shall issue a casino license.

f.The commission shall fix the amount of the bond or bonds to be required under this section in such amounts as it may deem appropriate, by rules of uniform application. The bonds so furnished may be applied by the commission to the payment of any unpaid liability of the licensee under this act. The bond shall be furnished in cash or negotiable securities, by a surety bond guaranteed by a satisfactory guarantor, or by an irrevocable letter of credit issued by a banking institution of this State acceptable to the commission. If furnished in cash or negotiable securities, the principal shall be placed without restriction at the disposal of the commission, but any income shall inure to the benefit of the licensee.

L.1977, c.110, s.87; amended 1978, c.7, s.16; 1979, c.282, s.23; 2011, c.19, s.53.



Section 5:12-87.1 - Submission Of Documentation, Information By Licensee.

5:12-87.1 Submission of documentation, information by licensee.

54. No later than five years after the date of the issuance of a license pursuant to section 87 of P.L.1977, c.110 (C.5:12-87) and every five years thereafter or within such lesser periods as the division may direct, a casino licensee and the qualifying entities and individuals thereof shall submit to the division such documentation or information as the division may by regulation require, to demonstrate to the satisfaction of the director that they continue to meet the requirements of sections 84 and 85 of P.L.1977, c.110 (C.5:12-84 and C.5:12-85), and section 50 of P.L.2011, c.19 (C.5:12-85.1). If, upon review, the director determines that no information sufficient to warrant revocation, suspension, limitation, or conditioning of such license exists, the director shall issue a summary report so advising the commission, and the license shall remain in full force and effect. If the director determines that a hearing on any issue is required, the division shall issue a report and recommendation to the commission in accordance with section 87 of P.L.1977, c.110 (C.5:12-87), which shall initiate a hearing pursuant to subsection b. of that section. In addition, the director may reopen licensing hearings at any time.

L.2011, c.19, s.54.



Section 5:12-89 - Licensing Of Casino Key Employees.

5:12-89 Licensing of casino key employees.

89.Licensing of Casino Key Employees. a. No casino licensee or a holding or intermediary company of a casino licensee may employ any person as a casino key employee unless the person is the holder of a valid casino key employee license issued by the commission.

b.Each applicant for a casino key employee license must, prior to the issuance of any casino key employee license, produce information, documentation and assurances concerning the following qualification criteria:

(1)Each applicant for a casino key employee license shall produce such information, documentation and assurances as may be required to establish by clear and convincing evidence the financial stability, integrity and responsibility of the applicant, including but not limited to bank references, business and personal income and disbursements schedules, tax returns and other reports filed with governmental agencies, and business and personal accounting and check records and ledgers. In addition, each applicant shall, in writing, authorize the examination of all bank accounts and records as may be deemed necessary by the commission or the division.

(2)Each applicant for a casino key employee license shall produce such information, documentation and assurances as may be required to establish by clear and convincing evidence the applicant's good character, honesty and integrity. Such information shall include, without limitation, data pertaining to family, habits, character, reputation, criminal and arrest record, business activities, financial affairs, and business, professional and personal associates, covering at least the 10-year period immediately preceding the filing of the application. Each applicant shall notify the commission and the division of any civil judgments obtained against such applicant pertaining to antitrust or security regulation laws of the federal government, of this State or of any other state, jurisdiction, province or country. In addition, each applicant shall, upon request of the commission or the division, produce letters of reference from law enforcement agencies having jurisdiction in the applicant's place of residence and principal place of business, which letters of reference shall indicate that such law enforcement agencies do not have any pertinent information concerning the applicant, or if such law enforcement agency does have information pertaining to the applicant, shall specify what that information is. If the applicant has been associated with gaming or casino operations in any capacity, position or employment in a jurisdiction which permits such activity, the applicant shall, upon request of the commission or division, produce letters of reference from the gaming or casino enforcement or control agency, which shall specify the experience of such agency with the applicant, his associates and his participation in the gaming operations of that jurisdiction; provided, however, that if no such letters are received from the appropriate law enforcement agencies within 60 days of the applicant's request therefor, the applicant may submit a statement under oath that he is or was during the period such activities were conducted in good standing with such gaming or casino enforcement or control agency.

(3)(Deleted by amendment, P.L.1995, c.18.)

(4)Each applicant employed by a casino licensee shall be a resident of the State of New Jersey prior to the issuance of a casino key employee license; provided, however, that upon petition by the holder of a casino license, the commission may waive this residency requirement for any applicant whose particular position will require him to be employed outside the State; and provided further that no applicant employed by a holding or intermediary company of a casino licensee shall be required to establish residency in this State.

(5)For the purposes of this section, each applicant shall submit to the division the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The division is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the division in the event a current or prospective licensee, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

c.(Deleted by amendment, P.L.1995, c.18.)

d.The commission shall deny a casino key employee license to any applicant who is disqualified on the basis of the criteria contained in section 86 of this act.

e.Upon petition by the holder of a casino license, the commission may issue a temporary license to an applicant for a casino key employee license, provided that:

(1)The applicant for the casino key employee license has filed a completed application as required by the commission;

(2)The division either certifies to the commission that the completed casino key employee license application as specified in paragraph (1) of this subsection has been in the possession of the division for at least 15 days or agrees to allow the commission to consider the application in some lesser time;

(3)(Deleted by amendment, P.L.1995, c.18.)

(4)The petition for a temporary casino key employee license certifies, and the commission finds, that an existing casino key employee position of the petitioner is vacant or will become vacant within 60 days of the date of the petition and that the issuance of a temporary key employee license is necessary to fill the said vacancy on an emergency basis to continue the efficient operation of the casino, and that such circumstances are extraordinary and not designed to circumvent the normal licensing procedures of this act;

(5)The division does not object to the issuance of the temporary casino key employee license.

Unless otherwise terminated pursuant to this act, any temporary casino key employee license issued pursuant to this subsection shall expire nine months from the date of its issuance.

L.1977, c.110, s.89; amended 1978, c.7, s.17; 1979, c.282, s.24; 1981, c.195, s.1; 1981, c.503, s.10; 1983, c.41, s.5; 1987, c.354, s.12; 1987, c.410, s.8; 1993, c.292, s.14; 1995, c.18, s.27; 2003, c.199, s.6; 2009, c.36, s.10; 2011, c.19, s.55.



Section 5:12-91 - Registration Of Casino Employees.

5:12-91 Registration of casino employees.

91.Registration of Casino Employees. a. No person may commence employment as a casino employee unless such person has a valid registration on file with the division, which registration shall be prepared and filed in accordance with the regulations promulgated hereunder.

b.A casino employee registrant shall produce such information as the division by regulation may require. Subsequent to the registration of a casino employee, the director may revoke, suspend, limit, or otherwise restrict the registration upon a finding that the registrant is disqualified on the basis of the criteria contained in section 86 of P.L.1977, c.110 (C.5:12-86). If a casino employee registrant has not been employed in any position within a casino hotel facility for a period of three years, the registration of that casino employee shall lapse.

c.(Deleted by amendment, P.L.2011, c.19)

d.Notwithstanding the provisions of subsection b. of this section, no casino employee registration shall be revoked on the basis of a conviction of any of the offenses enumerated in this act as disqualification criteria or the commission of any act or acts which would constitute any offense under subsection c. of section 86 of P.L.1977, c.110 (C.5:12-86), as specified in subsection g. of that section, provided that the registrant has affirmatively demonstrated the registrant's rehabilitation. In determining whether the registrant has affirmatively demonstrated the registrant's rehabilitation the director shall consider the following factors:

(1)The nature and duties of the registrant's position;

(2)The nature and seriousness of the offense or conduct;

(3)The circumstances under which the offense or conduct occurred;

(4)The date of the offense or conduct;

(5)The age of the registrant when the offense or conduct was committed;

(6)Whether the offense or conduct was an isolated or repeated incident;

(7)Any social conditions which may have contributed to the offense or conduct;

(8)Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of persons who have or have had the registrant under their supervision.

e.(Deleted by amendment, P.L.2011, c.19)

f.(Deleted by amendment, P.L.2011, c.19)

g.For the purposes of this section, each registrant shall submit to the division the registrant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The division is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The registrant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the division in the event a current or prospective licensee, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1977, c.110, s.91; amended 1978, c.7, s.19; 1979, c.282, s.26; 1980, c.28, s.6; 1980, c.161; 1981, c.503, s.12; 1987, c.354, s.14; 1991, c.182, s.30; 1995, c.18, s.29; 2002, c.65, s.16; 2003, c.199, s.8; 2009, c.36, s.12; 2011, c.19, s.56.



Section 5:12-91.1 - Endorsement As Multi-casino Employee.

5:12-91.1 Endorsement as multi-casino employee.

57. Upon the joint petition of two or more affiliated casino licensees, a registered casino employee or licensed casino key employee who is employed by any affiliated casino licensee may be endorsed by the commission or division, as applicable, as a multi-casino employee of each of the petitioners; provided, however, that no such multi-casino employee shall be permitted to engage in any incompatible functions, as determined by the division.

L.2011, c.19, s.57.



Section 5:12-92 - Licensing Of Casino Service Industry Enterprises.

5:12-92 Licensing of casino service industry enterprises.

92.Licensing of casino service industry enterprises. a. (1) Any business to be conducted with a casino applicant or licensee by a vendor offering goods or services which directly relate to casino or gaming activity or Internet gaming activity, including gaming equipment and simulcast wagering equipment manufacturers, suppliers, repairers, and independent testing laboratories, shall require licensure as a casino service industry enterprise in accordance with the provisions of this act prior to conducting any business whatsoever with a casino applicant or licensee, its employees or agents; provided, however, that upon a showing of good cause by a casino applicant or licensee, the director may permit an applicant for a casino service industry enterprise license to conduct business transactions with such casino applicant or licensee prior to the licensure of that casino service industry enterprise applicant under this subsection for such periods as the division may establish by regulation. Companies providing services to casino licensees regarding Internet gaming shall, notwithstanding any other provision of P.L.1977, c.110 (C.5:12-1 et seq.), be responsible for the full cost of their licensure, including any investigative costs.

(2)In addition to the requirements of paragraph (1) of this subsection, any casino service industry enterprise intending to manufacture, sell, distribute, test or repair slot machines within New Jersey, other than antique slot machines as defined in N.J.S.2C:37-7, shall be licensed in accordance with the provisions of this act prior to engaging in any such activities; provided, however, that upon a showing of good cause by a casino applicant or licensee, the director may permit an applicant for a casino service industry enterprise license to conduct business transactions with the casino applicant or licensee prior to the licensure of that casino service industry enterprise applicant under this subsection for such periods as the division may establish by regulation; and provided further, however, that upon a showing of good cause by an applicant required to be licensed as a casino service industry enterprise pursuant to this paragraph, the director may permit the casino service industry enterprise applicant to initiate the manufacture of slot machines or engage in the sale, distribution, testing or repair of slot machines with any person other than a casino applicant or licensee, its employees or agents, prior to the licensure of that casino service industry enterprise applicant under this subsection.

(3)Vendors providing goods and services to casino licensees or applicants ancillary to gaming, including, without limitation, junket enterprises and junket representatives, and any person employed by a junket enterprise or junket representative in a managerial or supervisory position, non-casino applicants or licensees required to hold a casino hotel alcoholic beverage license pursuant to section 103 of P.L.1977, c.110 (C.5:12-103), lessors of casino property not required to hold a casino license pursuant to section 82 of P.L.1977, c.110 (C.5:12-82), and licensors of authorized games shall be required to be licensed as an ancillary casino service industry enterprise and shall comply with the standards set forth in paragraph (4) of subsection c. of this section.

b.Each casino service industry enterprise required to be licensed pursuant to paragraph (1) of subsection a. of this section, as well as its owners; management and supervisory personnel; and employees if such employees have responsibility for services to a casino applicant or licensee, must qualify under the standards, except residency, established for qualification of a casino key employee under this act.

c. (1) Any vendor that offers goods or services to a casino applicant or licensee that is not included in subsection a. of this section including, but not limited to casino site contractors and subcontractors, shopkeepers located within the approved hotels, gaming schools that possess slot machines for the purpose of instruction, and any non-supervisory employee of a junket enterprise licensed under paragraph (3) of subsection a. of this section, shall be required to register with the division in accordance with the regulations promulgated under this act, P.L.1977, c.110 (C.5:12-1 et seq.).

(2)Notwithstanding the provisions of paragraph (1) of this subsection, the director may, consistent with the public interest and the policies of this act, direct that individual vendors registered pursuant to paragraph (1) of this subsection be required to apply for either a casino service industry enterprise license pursuant to paragraph (1) of subsection a. of this section, or an ancillary casino service industry enterprise license pursuant to paragraph (3) of subsection a. of this section, as directed by the division, including, without limitation, in-State and out-of-State sending tracks as defined in section 2 of the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-192); shopkeepers located within the approved hotels; and gaming schools that possess slot machines for the purpose of instruction. The director may also order that any enterprise licensed as or required to be licensed as an ancillary casino service industry enterprise pursuant to paragraph (3) of subsection a. of this section be required to apply for a casino service industry enterprise license pursuant to paragraph (1) of subsection a. of this section. The director may also, in his discretion, order that an independent software contractor not otherwise required to be registered be either registered as a vendor pursuant to subsection c. of this section or be licensed pursuant to either paragraph (1) or (3) of subsection a. of this section.

(3)(Deleted by amendment, P.L.2011, c.19)

(4)Each ancillary casino service industry enterprise required to be licensed pursuant to paragraph (3) of subsection a. of this section, as well as its owners, management and supervisory personnel, and employees if such employees have responsibility for services to a casino applicant or licensee, shall establish their good character, honesty and integrity by clear and convincing evidence and shall provide such financial information as may be required by the division. Any enterprise required to be licensed as an ancillary casino service industry enterprise pursuant to this section shall be permitted to transact business with a casino licensee upon filing of the appropriate vendor registration form and application for such licensure.

d.Any applicant, licensee or qualifier of a casino service industry enterprise license or of an ancillary casino service industry enterprise license under subsection a. of this section, and any vendor registrant under subsection c. of this section shall be disqualified in accordance with the criteria contained in section 86 of this act, except that no such ancillary casino service industry enterprise license under paragraph (3) of subsection a. of this section or vendor registration under subsection c. of this section shall be denied or revoked if such vendor registrant can affirmatively demonstrate rehabilitation as provided in subsection d. of section 91 of P.L.1977, c.110 (C.5:12-91).

e.No casino service industry enterprise license or ancillary casino service industry enterprise license shall be issued pursuant to subsection a. of this section to any person unless that person shall provide proof of valid business registration with the Division of Revenue in the Department of the Treasury.

f.(Deleted by amendment, P.L.2011, c.19)

g.For the purposes of this section, each applicant shall submit to the division the name, address, fingerprints and a written consent for a criminal history record background check to be performed, for each person required to qualify as part of the application. The division is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the division in the event a current or prospective qualifier, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

h. (1) Subsequent to the licensure of any entity pursuant to subsection a. of this section, including any finding of qualification as may be required as a condition of licensure, or the registration of any vendor pursuant to subsection c. of this section, the director may revoke, suspend, limit, or otherwise restrict the license, registration or qualification status upon a finding that the licensee, registrant or qualifier is disqualified on the basis of the criteria set forth in section 86 of P.L.1977, c.110 (C.5:12-86).

(2)A hearing prior to the suspension of any license, registration or qualification issued pursuant to this section shall be a limited proceeding at which the division shall have the affirmative obligation to demonstrate that there is a reasonable possibility that the licensee, registrant or qualifier is disqualified on the basis of the criteria set forth in section 86 of P.L.1977, c.110 (C.5:12-86).

L.1977, c.110, s.92; amended 1978, c.7, s.20; 1979, c.282, s.27; 1980, c.28, ss.7,10(s.10 amended 1980, c.159, s.2; 1981, c.142, s.5); 1981, c.195, s.3; 1981, c.503, s.13; 1982, c.57, s.2; 1987, c.355, s.5; 1992, c.9, s.8; 1992, c.19, s.30; 1995, c.18, s.30; 2001, c.134, s.2; 2002, c.65, s.17; 2009, c.36, s.13; 2011, c.19, s.58; 2012, c.34, s.6; 2013, c.27, s.12.



Section 5:12-93 - Registration Of Labor Organizations.

5:12-93 Registration of labor organizations.

93.Registration of Labor Organizations. a. Each labor organization, union or affiliate seeking to represent employees who are employed in a casino hotel, casino or casino simulcasting facility by a casino licensee shall register with the division biennially, and shall disclose such information to the division as the division may require, including the names of all affiliated organizations, pension and welfare systems and all officers and agents of such organizations and systems; provided, however, that no labor organization, union, or affiliate shall be required to furnish such information to the extent such information is included in a report filed by any labor organization, union, or affiliate with the Secretary of Labor pursuant to 29 U.S.C.s.431 et seq. or s. 1001 et seq. if a copy of such report, or of the portion thereof containing such information, is furnished to the division pursuant to the aforesaid federal provisions. The division may in its discretion exempt any labor organization, union, or affiliate from the registration requirements of this subsection where the division finds that such organization, union or affiliate is not the certified bargaining representative of any employee who is employed in a casino hotel, casino or casino simulcasting facility by a casino licensee, is not involved actively, directly or substantially in the control or direction of the representation of any such employee, and is not seeking to do so.

b.No person may act as an officer, agent or principal employee of a labor organization, union or affiliate registered or required to be registered pursuant to this section if the person has been found disqualified by the division in accordance with the criteria contained in section 86 of that act. The division may, for purposes of this subsection, waive any disqualification criterion consistent with the public policy of this act and upon a finding that the interests of justice so require.

c.Neither a labor organization, union or affiliate nor its officers and agents not otherwise individually licensed or registered under this act and employed by a casino licensee may hold any financial interest whatsoever in the casino hotel, casino, casino simulcasting facility or casino licensee whose employees they represent.

d.Any person, including any labor organization, union or affiliate, who shall violate, aid and abet the violation, or conspire or attempt to violate this section is guilty of a crime of the fourth degree.

e.The division may maintain a civil action and proceed in a summary manner, without posting bond, against any person, including any labor organization, union or affiliate, to compel compliance with this section, or to prevent any violations, the aiding and abetting thereof, or any attempt or conspiracy to violate this section.

f.In addition to any other remedies provided in this section, a labor organization, union or affiliate registered or required to be registered pursuant to this section may be prohibited by the division from receiving any dues from any employee licensed or registered under that act and employed by a casino licensee or its agent, if any officer, agent or principal employee of the labor organization, union or affiliate has been found disqualified and if such disqualification has not been waived by the division in accordance with subsection b. of this section. The division may proceed in the manner provided by subsection e. of this section to enforce an order of the director prohibiting the receipt of dues.

g.Nothing contained in this section shall limit the power of the division to proceed in accordance with subsection c. of section 107 of P.L.1977, c.110 (C.5:12-107).

L.1977, c.110, s.93; amended 1981, c.503, s.14; 1987, c.355, s.6; 1995, c.18, s.31; 2002, c.65, s.18; 2011, c.19, s.59.



Section 5:12-94 - Approval And Denial Of Registrations And Licenses Other Than Casino Licenses.

5:12-94 Approval and denial of registrations and licenses other than casino licenses.

94. a. Upon the filing of an application for a casino key employee license required by this act, other than a casino license, and after submission of such supplemental information as the commission may require, the commission shall request the division to conduct such investigation into the qualification of the applicant, and the commission shall conduct such hearings concerning the qualification of the applicant, in accordance with its regulations, as may be necessary to determine qualification for such license.

b.After such investigation, the commission may either deny the application or grant a license to an applicant whom it determines to be qualified to hold such license.

c.The commission shall have the authority to deny any application pursuant to the provisions of this act. When an application for a casino key employee license is denied, the commission shall prepare and file its order denying such application with the general reasons therefor, and if requested by the applicant, shall further prepare and file a statement of the reasons for the denial, including the specific findings of fact.

d.When the commission grants an application, the commission may limit or place such restrictions thereupon as it may deem necessary in the public interest.

e.Casino employee registration and vendor registration shall be effective upon issuance, and shall remain in effect unless revoked, suspended, limited, or otherwise restricted by the division. Notwithstanding the foregoing, if a casino employee registrant has not been employed in any position within a casino hotel facility or a vendor registrant has not conducted business with a casino hotel facility for a period of three years, the registration of that casino employee or vendor registrant shall lapse.

f.Notwithstanding the foregoing, the commission shall reconsider the granting of any casino key employee license at any time at the request of the division. Notwithstanding the foregoing, the division may reconsider the granting of any license or may revoke any registration at any time.

g.After an application for a casino key employee license is submitted to the commission, final action of the commission shall be taken within 90 days after completion of all hearings and investigations and the receipt of all information required by the commission.

h. (1) Not later than five years after obtaining a casino key employee license pursuant to section 89 of P.L.1977, c.110 (C.5:12-89) or a casino service industry enterprise license issued pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), and every five years thereafter, the licensee shall submit such information and documentation as the commission or division, as applicable, may by regulation require, to demonstrate to the satisfaction of the commission or director, as applicable, that it continues to meet the requirements, respectively, of section 89 or subsection a. of section 92 of P.L.1977, c.110 (C.5:12-89 and C.5:12-92). Upon receipt of such information, the commission or division, as applicable, may take such action on the license, including suspension or revocation, as it deems appropriate.

(2)Registrations for casino employees issued pursuant to section 91 of P.L.1977, c.110 (C.5:12-91), and vendor registrations issued pursuant to subsection c. of section 92 of P.L.1977, c.110 (C.5:12-92), shall remain valid unless suspended or revoked or unless such registration expires or is voided pursuant to law.

i. (1) The division shall establish by regulation appropriate fees to be paid upon the filing of the informational filings required by paragraph (1) of subsection h. of this section. Such fees shall be deposited into the Casino Control Fund established by section 143 of P.L.1977, c.110 (C.5:12-143).

(2)The division shall establish by regulation appropriate fees to be imposed on each casino licensee and the method for the collection of such fees for each casino registrant employed by an operating casino and for each vendor registrant which provides goods or services to a casino, regardless of the nature of any contractual relationship between the vendor registrant and casino, if any. Such fees shall be deposited into the Casino Control Fund established by section 143 of P.L.1977, c.110 (C.5:12-143).

L.1977, c.110, s.94; amended 1979, c.282, s.28; 1980, c.28, s.8,10 (s.10 amended 1980, c.159, s.2; 1981, c.142, s.5); 1981, c.503, s.15; 1983, c.41, s.6; 1987, c.354, s.15; 1991, c.182, s.31; 1993, c.292, s.16; 1995, c.18, s.32; 2005, c.31, s.2; 2009, c.36, s.14; 2011, c.19, s.60.



Section 5:12-95 - Renewal Of Licenses And Registrations.

5:12-95 Renewal of licenses and registrations.

95.Renewal of Licenses and Registrations. Subject to the power of the commission to deny, revoke or suspend any license or registration, any license other than a casino license or any registration may be renewed upon proper application for renewal and the payment of fees in accordance with the rules of the commission, but in no event later than the date of expiration of the current license or registration.

Notwithstanding the foregoing, in order to facilitate the efficient operation of the commission and the division, the commission shall have the authority, with the concurrence of the director of the division, to extend the period of any license other than a casino license, but in no event shall the expiration date be extended for more than two years.

L.1977,c.110,s.95; amended 1979, c.282, s.29; 1987, c.354, s.16; 2002, c.65, s.19.



Section 5:12-95.12 - Applicability And Requirements

5:12-95.12. Applicability and requirements
Applicability and Requirements.



a. Except as provided in subsection b. of this section, whenever any person contracts to transfer any property relating to an ongoing casino operation, including a security holding in a casino licensee or holding or intermediary company, under circumstances which require that the transferee obtain casino licensure under section 82 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-82), or qualification under section 84 or 85 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-84 or 5:12-85), the contract shall not specify a closing or settlement date which is earlier than the 121st day after the submission of a completed application for licensure or qualification, which application shall include a fully executed and approved trust agreement in accordance with section 5 of this 1987 amendatory and supplementary act. Any contract provision which specifies an earlier closing or settlement date shall be void for all purposes. Subsequent to the earlier of the report of the division on interim authorization or the 90th day after the timely submission of the completed application, but no later than the closing or settlement date, the commission shall hold a hearing and render a decision on the interim authorization of the applicant. If the commission grants interim authorization, then, subject to the provisions of sections 3 through 7 of this 1987 amendatory and supplementary act, the closing or settlement may occur without interruption of casino operations. If the commission denies interim authorization, there shall be no closing or settlement until the commission makes a determination on the qualification of the applicant, and if the commission then denies qualification the contract shall thereby be terminated for all purposes without liability on the part of the transferor.

b. Whenever any person, as a result of a transfer of publicly-traded securities of a casino licensee or a holding or intermediary company or a financing entity of a casino licensee, is required to qualify under section 84 or 85 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-84 or 5:12-85), the person shall, within 30 days after the commission determines that qualification is required or declines to waive qualification under section 84, under paragraph (1) of subsection d. of section 85, or under subsection f. of section 85, or within such additional time as the commission may for good cause allow, file a completed application for such licensure or qualification, which application shall include a fully executed and approved trust agreement in accordance with section 5 of P.L.1987, c.409 (C.5:12-95.14), or in the alternative, such person, within 120 days after the commission determines that qualification is required or a waiver of qualification is denied, shall divest such securities as the commission may require in order to remove the need for qualification. If such person determines to divest such securities, notice of such determination shall be filed with the commission within 30 days after the commission determines that qualification is required or that a waiver of qualification is denied. No extension of the time for filing a completed application shall be granted unless the person submits a written acknowledgement of the jurisdiction of the commission and the obligations imposed by the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.). If a person required by this section to file an application fails to do so in a timely manner, such failure shall constitute a per se disqualification to continue to act as a security holder, and the commission shall take appropriate action under the "Casino Control Act." If a person required by this section to file an application does so in a timely manner, then, subsequent to the earlier of the report of the division on interim authorization or the 90th day after submission of the completed application, but not later than the 120th day after such submission, the commission shall hold a hearing and render a decision on the interim authorization of such person. The pendency of proceedings under this subsection shall not prevent the renewal of a casino license under section 88 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-88), so long as any person required by this subsection to file an application has complied with this subsection and has otherwise complied with the "Casino Control Act."

L.1987,c.409,s.3; amended 1991,c.182,s.32.



Section 5:12-95.13 - Commission Consideration Of Request For Interim Casino Authorization

5:12-95.13. Commission consideration of request for interim casino authorization
4. Commission Consideration of Request for Interim Casino Authorization.

a. The commission may grant interim authorization where it finds by clear and convincing evidence (1) that statements of compliance have been issued pursuant to sections 81, 82c., 82d., 82e., 84e., and 134 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-81, 5:12-82, 5:12-84, and 5:12-134); (2) that the casino hotel facility is an approved hotel in accordance with the requirements of section 83 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-83); (3) that the trustee or trustees required by section 5 of this 1987 amendatory and supplementary act have satisfied the qualification criteria applicable to a casino key employee, except for residency; and (4) that interim operation will best serve the interests of the public with particular reference to the policies and purposes enumerated in section 1 of the "Casino Control Act," P.L.1977, c.110 (C.5:12-1).

b. The commission's consideration of a request for interim authorization shall include, but not be limited to, consideration of such relevant information as may be presented to it by the division. In responding to the request and in determining whether to concur, the division shall not be required to disclose any information the disclosure of which, in its judgment, may prejudice or otherwise compromise any continuing investigation.

L.1987,c.409,s.4; amended 1995,c.18,s.33.



Section 5:12-95.14 - Provisions And Application Of Trust Agreement

5:12-95.14. Provisions and application of trust agreement
Provisions and Application of Trust Agreement.

a. (1) Where the applicant is not required to obtain a casino license, the trust agreement filed pursuant to section 3 of this 1987 amendatory and supplementary act shall transfer and convey all of the applicant's present and future right, title and interest in the property described in section 3, including all voting rights in securities, to the trustee.

(2) Where the applicant is required to obtain a casino license, the trust agreement filed pursuant to section 3 of this 1987 amendatory and supplementary act shall transfer and convey to the trustee, if the applicant is a corporation, all outstanding equity securities of the corporation, and, if the applicant is other than a corporation, all outstanding interest in the applicant.

(3) The compensation for the service, costs and expenses of the trustee or trustees shall be stated in the trust agreement and shall be approved by the commission.

(4) The trust agreement filed pursuant to section 3 of this 1987 amendatory and supplementary act shall, in all instances, contain such provisions as the commission may deem necessary and desirable.

b. With respect to applicants described in subsection b. of section 3 of this 1987 amendatory and supplementary act, if the commission denies interim authorization, it shall order that the trust agreement become operative, or take such other action as may be appropriate in accordance with this 1987 amendatory and supplementary act. With respect to all applicants under section 3, if the commission grants interim authorization, it shall thereafter order that the trust agreement become operative at such time as it finds reasonable cause to believe that the applicant or any person required to be qualified in connection with the application may be found unqualified.

c. While the trust agreement remains operative, the trustee shall exercise all rights incident to the ownership of the property subject to the trust, and shall be vested with all powers, authority and duties necessary to the unencumbered exercise of such rights, as provided in sections 31 through 40 of P.L.1978, c.7 (C.5:12-130.1 through 5:12-130.11), except that the applicant shall have no right to participate in the earnings of the casino hotel or receive any return on its investment or debt security holdings during the time the trust is operative.

d. The trust agreement, once operative, shall remain operative until the commission finds the applicant qualified, or the commission finds the applicant unqualified and the property subject to the trust is disposed of in accordance with subsection e. of section 5 of this 1987 amendatory and supplementary act, except that the applicant may request the commission to direct the trustee to dispose of the property subject to the trust, in accordance with that subsection e., prior to a finding with respect to qualification.

e. If the commission denies qualification to a person subject to sections 3 through 7 of this 1987 amendatory and supplementary act, the trustee shall endeavor and be authorized to sell, assign, convey or otherwise dispose of all property subject to the trust to such persons as shall be appropriately licensed or qualified or shall obtain interim authorization in accordance with those sections. The disposition of trust property by the trustee shall be completed within 120 days of the denial of qualification, or within such additional time as the commission may for good cause allow, and shall be conducted in accordance with sections 31 through 40 of P.L.1978, c.7 (C.5:12-130.1 through 5:12-130.11), except that the proceeds of such disposition shall be distributed to the unqualified applicant only in an amount not to exceed the lower of the actual cost of the assets to such unqualified applicant or the value of such assets calculated as if the investment had been made on the date the trust becomes operative, and any excess remaining proceeds shall be paid to the casino revenue fund.

L.1987,c.409,s.5; amended 1991,c.182,s.33.



Section 5:12-95.15 - Obligations And Responsibilities

5:12-95.15. Obligations and responsibilities
Obligations and Responsibilities. During the period of interim authorization, the commission and the division shall continue such procedures as are provided by the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.) and the regulations promulgated thereunder as may be necessary for a determination of the qualification of the person granted interim authorization. The obligations and responsibilities incumbent upon an applicant, licensee or person required to be qualified are in no way relieved by the granting of interim authorization.

L. 1987, c. 409, s. 6.



Section 5:12-95.16 - Time For Determining Qualification

5:12-95.16. Time for determining qualification
Time for Determining Qualification. Within nine months after a grant or denial of interim authorization, which period may be extended by the commission for one three-month period, the commission shall hold a hearing and render a decision on the qualification of the applicant.

L. 1987, c. 409, s. 7.



Section 5:12-95.17 - Findings, Declarations Relative To Internet Gaming In Atlantic City Casinos, Facilities.

5:12-95.17 Findings, declarations relative to Internet gaming in Atlantic City casinos, facilities.

1.The Legislature finds and declares that:

a.The 1976 amendment to the New Jersey Constitution that amended Article IV, Section VII, paragraph 2 thereof, and the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), that authorized casino gaming in Atlantic City casinos clearly demonstrate, both through their text and their legislative history, that a fundamental goal of these enactments was to achieve the rehabilitation of Atlantic City as a tourist and resort destination; and

b.As recognized in the July 2010 Report of the Governor's Advisory Commission on New Jersey Gaming, Sports, and Entertainment, and as confirmed in subsequent legislative hearings held in Trenton and throughout the State culminating in the enactment of significant bipartisan reform legislation in February of 2011 (P.L.2011, c.18 and P.L.2011, c.19), legalized casino gaming in New Jersey presently stands at a crossroads, facing critical regional and global challenges that jeopardize its important role in the State's economy; and

c.The State and New Jersey's general public possess a vital interest in the success of tourism and casino gaming in Atlantic City, having established a limited exception to the general policy of the State concerning gaming for private gain under Article IV, Section VII, paragraph 2 of the New Jersey Constitution within Atlantic City, which by reason of its location, natural resources, and historical prominence and reputation as a noteworthy tourist destination, has been determined by the people of this State, the Legislature, and the Governor to be a unique and valuable asset that must be preserved, restored, and revitalized; and

d.The tourist, resort, and convention industry in Atlantic City constitutes a critical component of our State's economic infrastructure that, if properly regulated, developed, and fostered, is capable of providing a substantial contribution to the general health, welfare, and prosperity of the State and its residents; and

e.As recognized in the State Constitution and the Casino Control Act, as well as in P.L.2011, c.18 and P.L.2011, c.19, an important component of the State's historical and ongoing commitment to Atlantic City involves creating and maintaining a robust casino gaming industry that is capable of competing regionally, nationally, and internationally at the highest levels of quality while, at the same time, fully retaining strict State regulatory oversight to ensure the integrity of all casino gaming operations conducted in this State; and

f.Since the development of the Internet, millions of people have chosen to gamble online through illegal off-shore operators, and such gambling is conducted without oversight, regulation, enforcement, or consumer protections, all of which raise significant concerns for the protection of individuals and consumers in this State; and

g.In October 2006, the United States Congress passed the Unlawful Internet Gambling Enforcement Act, 31 U.S.C. 5361 et seq., which generally prohibits the use of banking instruments, including credit cards, checks, and fund transfers, for interstate Internet gambling, essentially prohibiting online gambling by United States citizens, but which includes exceptions that permit individual states to create a regulatory framework to enable intrastate Internet gambling, provided that the bets or wagers are made exclusively within a single state under certain circumstances; and

h.An effective State regulatory and licensing system for participating in online gaming would increase public trust and confidence in legalized gambling, inhibit wagering by underage or otherwise vulnerable individuals, ensure that any games offered through the Internet are fair and safe, end the practice of sending much-needed jobs and tax revenue overseas to illegal operators while creating jobs and economic development in Atlantic City, and ensure that only those of good character and fitness who meet strict criteria may participate in Internet gaming operations in New Jersey; and

i.Moreover, providing regulators and law enforcement with the tools to restrict and stop the illegal Internet gambling market that takes place via the Internet in foreign jurisdictions and authorizing strict controls over how Atlantic City casinos may accept wagers placed over the Internet for games conducted in Atlantic City casinos will assist and enhance the rehabilitation and redevelopment of existing tourist and convention facilities in Atlantic City consistent with the original intent of the Casino Control Act and will further assist in marketing Atlantic City to customers that now have the convenience of gambling in jurisdictions closer to their homes through the legalization of gambling in states throughout the United States over the past three decades; and

j.Internet gaming, as defined and strictly limited in P.L.2013, c.27 (C.5:12-95.17 et al.), is unlike pari-mutuel wagering and other forms of remote gambling and will take place entirely on the servers and computer equipment located in the casino based in Atlantic City or in another facility in Atlantic City owned or leased by the casino licensee and thereby considered to be part of the casino hotel facility that is secure, inaccessible to the public, and specifically designed to house that equipment, and where the equipment will be under the complete control of a casino licensee or its Internet gaming affiliate. By contrast, in off-track pari-mutuel simulcast wagering, the customer places a wager at an off-track facility, the wager is accepted by the off-track facility, as evidenced by issuance of a ticket, and any amounts paid on a winning wager are paid out and received at the off-track facility. Any rights on the part of a customer in the event of a dishonored, misdirected or other frustrated pari-mutuel wager arise against the off-track facility where the wager is placed and received, not against the remote track at which the race is run; and

k.Internet gaming as authorized and limited under this act, on the other hand, requires that all hardware, software, and other equipment that is involved with Internet gaming will be located in casino facilities in Atlantic City or in other facilities in Atlantic City owned or leased by a casino licensee and thereby considered to be part of a casino hotel facility that are secure, inaccessible to the public, and specifically designed to house that equipment, and where the equipment will be under the complete control of a casino licensee or its Internet gaming affiliate. All that is needed by a customer is a computing or similar device of general application and a communications connection through a common carriage or similar medium. For example, in an online poker or other card game, the "table" is the server hosted by the operator in the casino premises in Atlantic City. The "cards" are played on that table in Atlantic City, and the wager is placed on and accepted at that table. No activity other than the transmission of information to and from the players along common carriage lines takes place outside of Atlantic City; and

l.Pursuant to the 1976 amendment to the New Jersey State Constitution and the express authorization to the Legislature to determine the type of gambling games that may be conducted in casinos under regulation and control by the State, the Legislature hereby declares that in furtherance of the goals of the Casino Control Act and in recognition that the technologies necessary to support Internet gaming can be prescribed and implemented in a manner that ensures all such gambling activity occurs within casinos located in Atlantic City or in other facilities in Atlantic City owned or leased by a casino licensee and thereby considered to be part of a casino hotel facility that are secure, inaccessible to the public, and specifically designed to house Internet gaming equipment, and where that equipment will be under the complete control of a casino licensee or its Internet gaming affiliate, it is appropriate that the Casino Control Act be amended and supplemented to authorize licensed casino operators to conduct such games within the casino premises with all wagering to be conducted solely within the casinos.

L.2013, c.27, s.1; amended 2014, c.23, s.1.



Section 5:12-95.18 - Reports Regarding The Impact Of Gaming Through The Internet.

5:12-95.18 Reports regarding the impact of gaming through the Internet.

8.Reports regarding the impact of gaming through the Internet.

The division shall annually cause a report to be prepared and distributed to the Governor on the impact of Internet gaming on problem gamblers and gambling addiction in New Jersey. The report shall be prepared by a private organization or entity with expertise in serving the needs of persons with gambling addictions, which organization or entity shall be selected by the division. The report shall be prepared and distributed under the supervision of, and in coordination with, the division. Any costs associated with the preparation and distribution of the report shall be borne by casino licensees who have been authorized by the division to conduct Internet gaming and the division shall be authorized to assess a fee against such licensees for these purposes. The division may also report periodically to the Governor on the effectiveness of the statutory and regulatory controls in place to ensure the integrity of gaming operations through the Internet.

L.2013, c.27, s.8.



Section 5:12-95.19 - Annual Tax On Internet Gaming Gross Revenues.

5:12-95.19 Annual tax on Internet gaming gross revenues.

17.There is hereby imposed an annual tax on Internet gaming gross revenues in the amount of 15% of such gross revenues which shall be paid into the Casino Revenue Fund. The 8% tax on casino gross revenues shall not apply to Internet gaming gross revenues. The investment alternative tax established by section 3 of P.L.1984, c.218 (C.5:12-144.1) shall apply to Internet gaming gross revenues, except that the investment alternative tax on these revenues shall be 5% and the investment alternative shall be 2.5%, with the proceeds thereof used as provided in that section.

L.2013, c.27, s.17.



Section 5:12-95.20 - Federal Law Applicable.

5:12-95.20 Federal law applicable.

18.Internet gaming in this State shall be subject to the provisions of, and preempted and superseded by, any applicable federal law.

Internet gaming in this State shall be deemed to take place where a casino's server is located in Atlantic City regardless of the player's physical location within this State.

L.2013, c.27, s.18.



Section 5:12-95.21 - Permit Required To Conduct Internet Gaming.

5:12-95.21 Permit required to conduct Internet gaming.

19. a. No Internet gaming shall be opened to the public, and no gaming, except for test purposes, may be conducted therein, until a casino licensee with a valid operation certificate, or an Internet gaming affiliate thereof that is licensed pursuant to paragraph (5) of subsection b. of section 82 of P.L.1977, c.110 (C.5:12-82), receives from the division a permit to conduct Internet gaming. Such permit, valid for one year, shall be issued by the division upon a finding that the Internet gaming complies in all respects with the requirements of this act, P.L.2013, c.27 and regulations promulgated by the division.

L.2013, c.27, s.19.



Section 5:12-95.22 - Location Of Primary Internet Gaming Operation.

5:12-95.22 Location of primary Internet gaming operation.

20. a. A casino's primary Internet gaming operation, including facilities, equipment and personnel who are directly engaged in the conduct of Internet gaming activity, shall be located within a restricted area on the premises of the casino hotel or in another facility owned or leased by the casino licensee that is secure, inaccessible to the public, and specifically designed to house that equipment, and where the equipment shall be under the complete control of the casino licensee or its Internet gaming affiliate, within the territorial limits of Atlantic City, New Jersey. Backup equipment used on a temporary basis pursuant to rules established by the division to conduct Internet gaming may, with the approval of the division, be located outside the territorial limits of Atlantic City, provided no internet gaming shall occur unless a wager is accepted by a casino within the territorial limits of Atlantic City, New Jersey. For the purposes of this section, a secure facility within Atlantic City that is owned or leased by the casino licensee to house Internet gaming equipment shall be considered to be part of the casino hotel facility notwithstanding that the facility may not be contiguous with the premises of the casino hotel.

b.Facilities used to conduct and support Internet gaming shall:

(1)be arranged in a manner promoting optimum security for Internet gaming;

(2)include a closed circuit visual monitoring system according to specifications approved by the division, with access on the licensed premises to the system or its signal provided to the division;

(3)not be designed in any way that might interfere with the ability of the division to supervise Internet gaming operations; and

(4)comply in all respects with regulations of the division pertaining thereto.

L.2013, c.27, s.20; amended 2014, c.23, s.2.



Section 5:12-95.22A - Severability.

5:12-95.22a Severability.

4.If any provision of this act, P.L.2014, c.23, amending section 1 of P.L.2013, c.27 (C.5:12-95.17), section 20 of P.L.2013, c.27 (C.5:12-95.22), and section 100 of P.L.1977, c.110 (C.5:12-100), or its application to any person or circumstance is held unconstitutional or invalid, the unconstitutionality or invalidity shall not affect other provisions or applications of this act which can be given effect without the unconstitutional or invalid provision or application, and to this end the provisions of this act shall be severable.

L.2014, c.23, s.4.



Section 5:12-95.23 - Conditions For Acceptance Of Internet Wagers.

5:12-95.23 Conditions for acceptance of Internet wagers.

21.A casino licensee may accept Internet gaming account wagers only as follows:

a.The account wager shall be placed directly with the casino licensee by the holder of the wagering account and the casino licensee has verified the account holder's physical presence in this State.

b.The account holder placing the account wager shall provide the casino licensee with the correct authentication information for access to the wagering account.

c.A casino licensee may not accept an account wager in an amount in excess of funds on deposit in the wagering account of the holder placing the wager. Funds on deposit include amounts credited under this act, P.L.2013, c.27 (C.5:12-95.17 et al.), and in the account at the time the wager is placed.

L.2013, c.27, s.21.



Section 5:12-95.24 - Disposition Of Inactive, Dormant Accounts.

5:12-95.24 Disposition of inactive, dormant accounts.

22.All amounts remaining in Internet gaming accounts inactive or dormant for such period and under such conditions as established by regulation by the division shall be paid 50% to the casino licensee and 50% to the casino control fund. Before closing a wagering account pursuant to this section, the casino licensee shall attempt to contact the account holder by mail, phone and computer.

L.2013, c.27, s.22.



Section 5:12-95.25 - Assistance To People With Gambling Problem.

5:12-95.25 Assistance to people with gambling problem.

23.A casino licensee shall:

a.cause the words "If you or someone you know has a gambling problem and wants help, call 1-800 GAMBLER," or some comparable language approved by the division, which language shall include the words "gambling problem" and "call 1-800 GAMBLER," to be displayed prominently at log on and log off times to any person visiting or logged onto Internet gaming; and

b.provide a mechanism by which a holder of a wagering account may establish the following controls on wagering activity through the wagering account:

(1)a limit on the amount of money deposited within a specified period of time and the length of time the holder will be unable to participate in gaming if the holder reaches the established deposit limit; and

(2)a temporary suspension of gaming through the account for any number of hours or days.

The casino licensee shall not send gaming-related electronic mail to an account holder while gaming through his or her wagering account is suspended, if the suspension is for at least 72 hours. The casino licensee shall provide a mechanism by which an account holder may change these controls, except that while gaming through the wagering account is suspended, the account holder may not change gaming controls until the suspension expires, but the holder shall continue to have access to the account and shall be permitted to withdraw funds from the account upon proper application therefor.

L.2013, c.27, s.23; amended 2014, c.20, s.2.



Section 5:12-95.26 - Offering Of Internet Gaming Without Approval, Fourth Degree Crime; Fines.

5:12-95.26 Offering of Internet gaming without approval, fourth degree crime; fines.

24.Any person who offers games into play or displays such games through Internet gaming without approval of the division to do so is guilty of a crime of the fourth degree and notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $25,000 and in the case of a person other than a natural person, to a fine of not more than $100,000 and any other appropriate disposition authorized by subsection b. of N.J.S.2C:43-2.

L.2013, c.27, s.24.



Section 5:12-95.27 - Tampering With Equipment, Third Degree Crime; Fines.

5:12-95.27 Tampering with equipment, third degree crime; fines.

25. a. Notwithstanding section 46 of P.L.1991, c.182 (C.5:12-113.1), any person who knowingly tampers with software, computers or other equipment used to conduct Internet gaming to alter the odds or the payout of a game or disables the game from operating according to the rules of the game as promulgated by the division is guilty of a crime of the third degree and notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $50,000 and in the case of a person other than a natural person, to a fine of not more than $200,000 and any other appropriate disposition authorized by subsection b. of N.J.S.2C:43-2.

b.In addition to the penalties provided in subsection a., an employee of the casino licensee who violates this section shall have his or her license revoked and shall be subject to such further penalty as the division deems appropriate.

c.In addition to the penalties provided in subsection a., a casino licensee that violates this section shall have its permit to conduct Internet gaming revoked and shall be subject to such further penalty as the division deems appropriate.

L.2013, c.27, s.25.



Section 5:12-95.28 - Tampering Affecting Odds, Payout, Third Degree Crime; Fines.

5:12-95.28 Tampering affecting odds, payout, third degree crime; fines.

26. a. Any person who knowingly offers or allows to be offered any Internet game that has been tampered with in a way that affects the odds or the payout of a game or disables the game from operating according to the rules of the game as promulgated by the division is guilty of a crime of the third degree and notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $50,000 and in the case of a person other than a natural person, to a fine of not more than $200,000 and any other appropriate disposition authorized by subsection b. of N.J.S.2C:43-2.

b.In addition to the penalties provided in subsection a., an employee of the casino licensee who knowingly violates this section shall have his or her license suspended for a period of not less than 30 days.

c.In addition to the penalties provided in subsection a., a casino licensee that violates this section shall have its permit to conduct Internet gaming suspended for a period of not less than 30 days.

L.2013, c.27, s.26.



Section 5:12-95.29 - Annual Fees For Issuance, Renewal Of Internet Gaming Permits.

5:12-95.29 Annual fees for issuance, renewal of Internet gaming permits.

27. a. The division shall, by regulation, establish annual fees for the issuance or renewal of Internet gaming permits. The issuance fee shall be based upon the cost of investigation and consideration of the license application and shall be not less than $400,000. The renewal fee shall be based upon the cost of maintaining enforcement, control and regulation of Internet wagering operations and shall be not less than $250,000.

b.The Attorney General shall certify to the division actual and prospective costs of the investigative and enforcement functions of the division, which costs shall be the basis, together with the operating expenses of the division, for the establishment of annual permit issuance and renewal fees.

c.A nonrefundable deposit of at least $100,000 shall be required to be posted with each application for an Internet gaming permit and shall be applied to the initial permit fee if the application is approved.

d.In addition to the permit issuance and renewal fees, a casino licensee with an Internet gaming permit shall pay annually to the division $250,000 to be deposited into the State General Fund for appropriation by the Legislature to the Department of Human Services, $140,000 of which shall be allocated to the Council on Compulsive Gambling of New Jersey and $110,000 of which shall be used for compulsive gambling treatment programs in the State.

L.2013, c.27, s.27.



Section 5:12-95.30 - Facilities Permitted To Conduct Internet Gaming; Violations, Penalties.

5:12-95.30 Facilities permitted to conduct Internet gaming; violations, penalties.

28.No organization or commercial enterprise, other than a casino located in Atlantic City or its Internet gaming affiliate that has been issued a permit to conduct Internet gaming and has located all of its equipment used to conduct Internet gaming, including computers, servers, monitoring rooms, and hubs, in Atlantic City, shall make its premises available for placing wagers at casinos using the Internet or advertise that its premises may be used for such purpose. An organization or commercial enterprise that is determined by the division to have violated the provisions of this section shall be subject to a penalty of $1,000 per player per day for making its premises available for placing wagers at casinos using the Internet and of $10,000 per violation for advertising that its premises may be used for such purpose.

L.2013, c.27, s.28.



Section 5:12-95.31 - Acceptance Of Certain Out-of-state Wagers.

5:12-95.31 Acceptance of certain out-of-State wagers.

29.Notwithstanding any other provision of P.L.2013, c.27 (C.5:12-95.17 et al.), wagers may be accepted thereunder from persons who are not physically present in this State if the Division of Gaming Enforcement in the Department of Law and Public Safety determines that such wagering is not inconsistent with federal law or the law of the jurisdiction, including any foreign nation, in which any such person is located, or such wagering is conducted pursuant to a reciprocal agreement to which this State is a party that is not inconsistent with federal law.

L.2013, c.27, s.29.



Section 5:12-95.32 - "Internet Gaming Affiliate."

5:12-95.32 "Internet gaming affiliate."

33. As used in P.L.1977, c.110 (C.5:12-1 et seq.), as amended and supplemented, "Internet gaming affiliate" means a business entity licensed under that act that owns or operates an Internet gaming system on the behalf of a licensed casino.

L.2013, c.27, c.33.



Section 5:12-95.33 - Determination Of Date Law Becomes Operative, Expires.

5:12-95.33 Determination of date law becomes operative, expires.

36. a. The Division of Gaming Enforcement shall select the date upon which the provisions of P.L.2013, c.27 (C.5:12-95.17 et al.) shall become operative which shall not be less than three months, nor more than nine months, after the date of enactment, except that upon application by the division, the Casino Control Commission may allow the division, for good cause, to extend the operative date beyond nine months. The division shall provide all casino licensees and applicants with 45 days' notice of the operative date. Notwithstanding this delayed operative date, the division and the commission may take such anticipatory administrative action in advance as may be necessary for the implementation of P.L.2013, c.27 (C.5:12-95.17 et al.).

b.The authorization to conduct games through the Internet as provided for in P.L.2013, c.27 shall expire 10 years following the operative date established pursuant to subsection a. of this section, unless reauthorized by law.

L.2013, c.27, s.36.



Section 5:12-96 - Operation Certificate.

5:12-96 Operation certificate.

96.Operation Certificate. a. Notwithstanding the issuance of a license therefor, no casino or simulcasting facility may be opened or remain open to the public, and no gaming or simulcast wagering activity, except for test purposes, may be conducted therein, unless and until a valid operation certificate has been issued to the casino licensee by the division. Such certificate shall be issued by the director upon a determination that a casino and, if applicable, a simulcasting facility each complies in all respects with the requirements of this act and regulations promulgated hereunder, and that the casino and any applicable simulcasting facility are prepared in all respects to receive and entertain the public.

b.(Deleted by amendment, P.L.2011, c.19)

c.(Deleted by amendment, P.L.2011, c.19)

d.An operation certificate shall remain in force and effect unless revoked, suspended, limited, or otherwise altered by the division in accordance with this act.

e.It shall be an express condition of continued operation under this act that a casino licensee shall maintain either electronically or in hard copy at the discretion of the casino licensee, copies of all books, records, and documents pertaining to the licensee's operations, including casino simulcasting, and approved hotel in a manner and location approved by the division, provided, however, that the originals of such books, records and documents, whether in electronic or hard copy form, may be maintained at the offices or electronic system of an affiliate of the casino licensee, at the discretion of the casino licensee. All such books, records and documents shall be immediately available for inspection during all hours of operation in accordance with the rules of the division and shall be maintained for such period of time as the division shall require.

L.1977, c.110, s.96; amended 1983, c.452; 1987, c.354, s.17; 1991, c.182, s.34; 1993, c.292, s.17; 1995, c.18, s.34; 2011, c.19, s.61.



Section 5:12-97 - Hours Of Operation.

5:12-97 Hours of operation.

97.Hours of Operation. a. Each casino licensed pursuant to this act shall be permitted to operate 24 hours a day unless otherwise directed by the division in accordance with its authority under P.L.1977, c.110 (C.5:12-1 et seq.).

b.A casino licensee shall file with the division a schedule of hours prior to the issuance of an initial operation certificate. If the casino licensee proposes any change in scheduled hours, such change may not be effected until such licensee files a notice of the new schedule of hours with the division. Such filing must be made 30 days prior to the effective date of the proposed change in hours.

c.Nothing herein shall be construed to limit a casino licensee in opening its casino later than, or closing its casino earlier than, the times stated in its schedule of operating hours; provided, however, that any such alterations in its hours shall comply with the provisions of subsection a. of this section and with regulations of the division pertaining to such alterations.

L.1977, c.110, s.97; amended 1991, c.182, s.35; 1992, c.9, s.9; 1992, c.36; 2002, c.65, s.20; 2011, c.19, s.62.



Section 5:12-98 - Casino Facility Requirements.

5:12-98 Casino facility requirements.

98. a. Each casino licensee shall arrange the facilities of its casino and, if appropriate, its simulcasting facility in such a manner as to promote optimum security for the casino and simulcasting facility operations, and shall comply in all respects with regulations of the division pertaining thereto.

b.Each casino hotel shall include:

(1)A closed circuit television system according to specifications approved by the division, with access on the licensed premises to the system or its signal provided to the division, in accordance with regulations pertaining thereto;(2)One or more rooms or locations approved by the division as casino space; and

(3)Design specifications that insure that visibility in a casino or in the simulcasting facility is not obstructed in any way that might interfere with the ability of the division to supervise casino or simulcasting facility operations.

L.1977, c.110, s.98; amended 1991, c.182, s.36; 1993, c.292, s.18; 1995, c.18, s.35; 1996, c.84, s.5; 2011, c.19, s.63.



Section 5:12-99 - Internal Controls.

5:12-99 Internal controls.

99.Internal Controls. a. Each applicant for a casino license shall create, maintain, and file with the division a description of its internal procedures and administrative and accounting controls for gaming and simulcast wagering operations that conform to the requirements of P.L.1977, c.110 (C.5:12-1 et seq.), and the regulations promulgated thereunder, and provide adequate and effective controls, establish a consistent overall system of internal procedures and administrative and accounting controls and conform to generally accepted accounting principles, and ensure that casino procedures are carried out and supervised by personnel who do not have incompatible functions. A casino licensee's internal controls shall contain a narrative description of the internal control system to be utilized by the casino, including, but not limited to:

(1)Accounting controls, including the standardization of forms and definition of terms to be utilized in the gaming and simulcast wagering operations;

(2)Procedures, forms, and, where appropriate, formulas covering the calculation of hold percentages; revenue drop; expense and overhead schedules; complimentary services, except as provided in paragraph (3) of subsection m. of section 102 of P.L.1977, c.110 (C.5:12-102); junkets; and cash equivalent transactions;

(3)(Deleted by amendment, P.L.2011, c.19)

(4)Procedures within the cashier's cage and simulcast facility for the receipt, storage and disbursal of chips, cash, and other cash equivalents used in gaming and simulcast wagering; the cashing of checks; the redemption of chips and other cash equivalents used in gaming and simulcast wagering; the pay-off of jackpots and simulcast wagers; and the recording of transactions pertaining to gaming and simulcast wagering operations;

(5)Procedures for the collection and security of moneys at the gaming tables and in the simulcasting facility;

(6)Procedures for the transfer and recordation of chips between the gaming tables and the cashier's cage and the transfer and recordation of moneys within the simulcasting facility;

(7)Procedures for the transfer of moneys from the gaming tables to the counting process and the transfer of moneys within the simulcasting facility for the counting process;

(8)Procedures and security for the counting and recordation of revenue;

(9)Procedures for the security, storage and recordation of cash, chips and other cash equivalents utilized in the gaming and simulcast wagering operations;

(10) Procedures for the transfer of moneys or chips from and to the slot machines;

(11) Procedures and standards for the opening and security of slot machines;

(12) Procedures for the payment and recordation of slot machine jackpots;

(13) Procedures for the cashing and recordation of checks exchanged by casino and simulcasting facility patrons;

(14) Procedures governing the utilization of the private security force within the casino and simulcasting facility;

(15) Procedures and security standards for the handling and storage of gaming apparatus including cards, dice, machines, wheels and all other gaming equipment;

(16) Procedures and rules governing the conduct of particular games and simulcast wagering and the responsibility of casino personnel in respect thereto;

(17) Procedures for separately recording all transactions pursuant to section 101 of this act involving the Governor, any State officer or employee, or any special State officer or employee, any member of the Judiciary, any member of the Legislature, any officer of a municipality or county in which casino gaming is authorized, or any gaming related casino employee, and for the quarterly filing with the Attorney General of a list reporting all such transactions; and

(18) Procedures for the orderly shutdown of casino operations in the event that a state of emergency is declared and the casino licensee is unable or ineligible to continue to conduct casino operations during such a state of emergency in accordance with section 5 of P.L.2008, c.23 (C.5:12-212), which procedures shall include, without limitation, the securing of all keys and gaming assets.

b.(Deleted by amendment, P.L.2011, c.19)

c.No minimum staffing requirements shall be included in the internal controls created in accordance with subsection a. of this section.

d.(Deleted by amendment, P.L.2011, c.19)

L.1977, c.110, s.99; amended 1979, c.282, s.32; 1980, c.69, s.3; 1987, c.354, s.18; 1991, c.182, s.37; 1992, c.18, s.2; 1992, c.19, s.31; 1993, c.292, s.19; 1995, c.18, s.36; 2002, c.65, s.21; 2008, c.23, s.2; 2009, c.36, s.15; 2011, c.19, s.64.



Section 5:12-100 - Games And Gaming Equipment.

5:12-100 Games and gaming equipment.

100. a. This act shall not be construed to permit any gaming except the conduct of authorized games in a casino room or through Internet gaming in accordance with this act and the regulations promulgated hereunder and in a simulcasting facility to the extent provided by the "Casino Simulcasting Act," P.L.1992, c.19 (C.5:12-191 et al.). Notwithstanding the foregoing, if the division approves the game of keno as an authorized game pursuant to section 5 of P.L.1977, c.110 (C.5:12-5), as amended, keno tickets may be sold or redeemed in accordance with division regulations.

b.Gaming equipment shall not be possessed, maintained or exhibited by any person on the premises of a casino hotel except in a casino room, in the simulcasting facility, or in restricted casino areas used for the inspection, repair or storage of such equipment and specifically designated for that purpose by the casino licensee with the approval of the division. Gaming equipment which supports the conduct of gaming in a casino or simulcasting facility or through Internet gaming but does not permit or require patron access, such as computers, or gaming software or other gaming equipment used to conduct Internet gaming may be possessed and maintained by a casino licensee or a qualified holding or intermediary company of a casino licensee in restricted areas specifically approved by the division. No gaming equipment shall be possessed, maintained, exhibited, brought into or removed from a casino room or simulcasting facility by any person unless such equipment is necessary to the conduct of an authorized game, has permanently affixed, imprinted, impressed or engraved thereon an identification number or symbol authorized by the division, is under the exclusive control of a casino licensee or casino licensee's employees, or of any individually qualified employee of a holding company or casino licensee and is brought into or removed from the casino room or simulcasting facility following 24-hour prior notice given to an authorized agent of the division.

Notwithstanding any other provision of this section, computer equipment used by the slot system operator of a multi-casino progressive slot system to link and communicate with the slot machines of two or more casino licensees for the purpose of calculating and displaying the amount of a progressive jackpot, monitoring the operation of the system, and any other purpose that the division deems necessary and appropriate to the operation or maintenance of the multi-casino progressive slot machine system may, with the prior approval of the division, be possessed, maintained and operated by the slot system operator either in a restricted area on the premises of a casino hotel or in a secure facility inaccessible to the public and specifically designed for that purpose off the premises of a casino hotel but within the territorial limits of Atlantic County, New Jersey.

Notwithstanding the foregoing, a person may, with the prior approval of the division and under such terms and conditions as may be required by the division, possess, maintain or exhibit gaming equipment in any other area of the casino hotel, provided that such equipment is used for nongaming purposes.

Notwithstanding any other provision of this act to the contrary, the division may, by regulation, authorize the linking of slot machines of one or more casino licensees and slot machines located in casinos licensed by another state of the United States. Wagering and account information for a multi-state slot system shall be transmitted by the operator of such multi-state slot system to either a restricted area on the premises of a casino hotel or to a secure facility inaccessible to the public and specifically designed for that purpose off the premises of a casino hotel but within the territorial limits of Atlantic County, New Jersey, and from there to slot machines of New Jersey casino licensees, provided all locations are approved by the division.

Notwithstanding any other provision of this act to the contrary, the division may authorize electronic versions of authorized games to be played within an approved hotel facility on mobile gaming devices to be approved by the division, provided the player has established an account with the casino licensee, the wager is placed by and the winnings are paid to the patron in person within the approved hotel facility, the mobile gaming device is inoperable outside the approved hotel facility, and the division authorizes the device for mobile gaming; provided that the division may establish any additional or more stringent licensing and other regulatory requirements necessary for the proper implementation and conduct of mobile gaming as authorized herein. For the purposes of this provision, the approved hotel facility shall include any area located within the property boundaries of the casino hotel facility, including the swimming pool area and an outdoor recreation area, where mobile gaming devices may be used by patrons in accordance with this provision, but excluding parking garages or parking areas of a casino hotel facility, provided that the division shall ascertain and ensure, pursuant to rules and regulations issued by it to implement mobile gaming pursuant to this provision, that mobile gaming shall not extend outside of the property boundaries of the casino hotel facility.

c.Each casino hotel shall contain a count room and such other secure facilities as may be required by the division for the counting and storage of cash, coins, tokens, checks, plaques, gaming vouchers, coupons, and other devices or items of value used in wagering and approved by the division that are received in the conduct of gaming and for the inspection, counting and storage of dice, cards, chips and other representatives of value. The division shall promulgate regulations for the security of drop boxes and other devices in which the foregoing items are deposited at the gaming tables or in slot machines, and all areas wherein such boxes and devices are kept while in use, which regulations may include certain locking devices. Said drop boxes and other devices shall not be brought into or removed from a casino room or simulcasting facility, or locked or unlocked, except at such times, in such places, and according to such procedures as the division may require.

d.All chips used in gaming shall be of such size and uniform color by denomination as the division shall require by regulation.

e.All gaming shall be conducted according to rules promulgated by the division. All wagers and pay-offs of winning wagers shall be made according to rules promulgated by the division, which shall establish such limitations as may be necessary to assure the vitality of casino operations and fair odds to patrons. Each slot machine shall have a minimum payout of 83%.

f.Each casino licensee shall make available in printed form to any patron upon request the complete text of the rules of the division regarding games and the conduct of gaming, pay-offs of winning wagers, an approximation of the odds of winning for each wager, and such other advice to the player as the division shall require. Each casino licensee shall prominently post within a casino room and simulcasting facility, as appropriate, according to regulations of the division such information about gaming rules, pay-offs of winning wagers, the odds of winning for each wager, and such other advice to the player as the division shall require.

g.Each gaming table shall be equipped with a sign indicating the permissible minimum and maximum wagers pertaining thereto. All gaming and wagering offered through Internet gaming shall display online the permissible minimum and maximum wagers pertaining thereto. It shall be unlawful for a casino licensee to require any wager to be greater than the stated minimum or less than the stated maximum; provided, however, that any wager actually made by a patron and not rejected by a casino licensee prior to the commencement of play shall be treated as a valid wager.

h.(1) Except as herein provided, no slot machine shall be used to conduct gaming unless it is identical in all electrical, mechanical and other aspects to a model thereof which has been specifically tested and licensed for use by the division. The division shall also test any other gaming device, gaming equipment, gaming-related device, hardware and software by which authorized gambling games are offered through the Internet, or gross-revenue related device, such as a slot management system, electronic transfer credit system or gaming voucher system as it deems appropriate. In its discretion and for the purpose of expediting the approval process, the division may utilize the services of a private testing laboratory that has obtained a plenary license as a casino service industry enterprise pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92) to perform the testing, and may also utilize applicable data from any such private testing laboratory or from a governmental agency of a state other than New Jersey authorized to regulate slot machines and other gaming devices, gaming equipment, gaming-related devices and gross-revenue related devices used in casino gaming, if the private testing laboratory or governmental agency uses a testing methodology substantially similar to the methodology utilized by the division. The division, in its discretion, may rely upon the data provided by the private testing laboratory or governmental agency and adopt the conclusions of such private testing laboratory or governmental agency regarding any submitted device.

(2)Except as otherwise provided in paragraph (5) of subsection h. of this section, the division shall, within 60 days of its receipt of a complete application for the testing of a slot machine or other gaming equipment model, approve or reject the slot machine or other gaming equipment model. In so doing, the division shall specify whether and to what extent any data from a private testing laboratory or governmental agency of a state other than New Jersey was used in reaching its conclusions and recommendation. If the division is unable to complete the testing of a slot machine or other gaming equipment model within this 60-day period, the division may conditionally approve the slot machine or other gaming equipment model for test use by a casino licensee provided that the division represents that the use of the slot machine or other gaming equipment model will not have a direct and materially adverse impact on the integrity of gaming or the control of gross revenue. The division shall give priority to the testing of slot machines or other gaming equipment which a casino licensee has certified it will use in its casino in this State.

(3)The division shall, by regulation, establish such technical standards for licensure of slot machines, including mechanical and electrical reliability, security against tampering, the comprehensibility of wagering, and noise and light levels, as it may deem necessary to protect the player from fraud or deception and to insure the integrity of gaming. The denominations of such machines shall be set by the licensee; the licensee shall simultaneously notify the division of the settings.

(4)The division shall, by regulation, determine the permissible number and density of slot machines in a licensed casino so as to:

(a)promote optimum security for casino operations;

(b)avoid deception or frequent distraction to players at gaming tables;

(c)promote the comfort of patrons;

(d)create and maintain a gracious playing environment in the casino; and

(e)encourage and preserve competition in casino operations by assuring that a variety of gaming opportunities is offered to the public.

Any such regulation promulgated by the division which determines the permissible number and density of slot machines in a licensed casino shall provide that all casino floor space and all space within a casino licensee's casino simulcasting facility shall be included in any calculation of the permissible number and density of slot machines in a licensed casino.

(5)Any new gaming equipment or simulcast wagering equipment that is submitted for testing to the division or to an independent testing laboratory licensed pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92) prior to or simultaneously with submission of such new equipment for testing in a jurisdiction other than New Jersey, may, consistent with regulations promulgated by the division, be deployed by a casino licensee on the casino floor 14 days after submission of such equipment for testing. If the casino or casino service industry enterprise licensee has not received approval for the equipment 14 days after submission for testing, any interested casino licensee may, consistent with division regulations, deploy the equipment on a field test basis, unless otherwise directed by the director.

(6)A casino's primary equipment used to conduct Internet gaming shall be located, with the prior approval of the division, in a restricted area on the premises of the casino hotel or in another facility owned or leased by the casino licensee that is secure, inaccessible to the public, and specifically designed to house that equipment, and where the equipment shall be under the complete control of the casino licensee or its Internet gaming affiliate, within the territorial limits of Atlantic City, New Jersey. Backup equipment used on a temporary basis pursuant to rules established by the division to conduct Internet gaming may be located outside the territorial limits of Atlantic City, provided no Internet gaming shall occur unless a wager is accepted by a casino within the territorial limits of Atlantic City, New Jersey. All Internet wagers shall be deemed to be placed when received in Atlantic City by the licensee. Any intermediate routing of electronic data in connection with a wager shall not affect the fact that the wager is placed in Atlantic City. For the purposes of this section, a secure facility within Atlantic City that is owned or leased by the casino licensee to house Internet gaming equipment shall be considered to be part of the casino hotel facility notwithstanding that the facility may not be contiguous with the premises of the casino hotel.

No software, computer or other gaming equipment shall be used to conduct Internet gaming unless it has been specifically tested by the division. The division may, in its discretion, and for the purpose of expediting the approval process, refer testing to any testing laboratory with a plenary license as a casino service industry enterprise pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92). The division shall give priority to the testing of software, computers or other gaming equipment which a casino licensee has certified it will use to conduct Internet gaming in this State. The division shall, by regulation, establish such technical standards for approval of software, computers and other gaming equipment used to conduct Internet gaming, including mechanical, electrical or program reliability, security against tampering, the comprehensibility of wagering, and noise and light levels, as it may deem necessary to protect the player from fraud or deception and to insure the integrity of gaming. When appropriate, the licensee shall set the denominations of Internet games and shall simultaneously notify the division of the settings.

No software, computer or other gaming equipment shall be used to conduct Internet gaming unless it is able to verify that a player placing a wager is physically present in this State. The division shall require by regulation that the equipment used by every licensee to conduct Internet gaming is, in fact, verifying every player's physical presence in this State each time a player logs onto a new playing session.

i.(Deleted by amendment, P.L.1991, c.182).

j.(Deleted by amendment, P.L.1991, c.182).

k.It shall be unlawful for any person to exchange or redeem chips for anything whatsoever, except for currency, negotiable personal checks, negotiable counter checks, other chips, coupons, slot vouchers or complimentary vouchers distributed by the casino licensee, or, if authorized by regulation of the division, a valid charge to a credit or debit card account. A casino licensee shall, upon the request of any person, redeem that licensee's gaming chips surrendered by that person in any amount over $100 with a check drawn upon the licensee's account at any banking institution in this State and made payable to that person.

l.It shall be unlawful for any casino licensee or its agents or employees to employ, contract with, or use any shill or barker to induce any person to enter a casino or simulcasting facility or play at any game or for any purpose whatsoever.

m.It shall be unlawful for a dealer in any authorized game in which cards are dealt to deal cards by hand or other than from a device specifically designed for that purpose, unless otherwise permitted by the rules of the division.

n.(1) It shall be unlawful for any casino key employee licensee to wager in any casino or simulcasting facility in this State.

(2)It shall be unlawful for any other employee of a casino licensee who, in the judgment of the division, is directly involved with the conduct of gaming operations, including but not limited to dealers, floor persons, box persons, security and surveillance employees, to wager in any casino or simulcasting facility in the casino hotel in which the employee is employed or in any other casino or simulcasting facility in this State which is owned or operated by an affiliated licensee.

(3)The prohibition against wagering set forth in paragraphs (1) and (2) of this subsection shall continue for a period of 30 days commencing upon the date that the employee either leaves employment with a casino licensee or is terminated from employment with a casino licensee.

o. (1) It shall be unlawful for any casino key employee or boxman, floorman, or any other casino employee who shall serve in a supervisory position to solicit or accept, and for any other casino employee to solicit, any tip or gratuity from any player or patron at the casino hotel or simulcasting facility where he is employed.

(2)A dealer may accept tips or gratuities from a patron at the table at which such dealer is conducting play, subject to the provisions of this subsection. All such tips or gratuities shall be immediately deposited in a lockbox reserved for that purpose, unless the tip or gratuity is authorized by a patron utilizing an automated wagering system approved by the division. All tips or gratuities shall be accounted for, and placed in a pool for distribution pro rata among the dealers, with the distribution based upon the number of hours each dealer has worked, except that the division may, by regulation, permit a separate pool to be established for dealers in the game of poker, or may permit tips or gratuities to be retained by individual dealers in the game of poker.

(3)Notwithstanding the provisions of paragraph (1) of this subsection, a casino licensee may require that a percentage of the prize pool offered to participants pursuant to an authorized poker tournament be withheld for distribution to the tournament dealers as tips or gratuities as the division by regulation may approve.

p.Any slot system operator that offers an annuity jackpot shall secure the payment of such jackpot by establishing an annuity jackpot guarantee in accordance with the requirements of P.L.1977, c.110 (C.5:12-1 et seq.), and the rules of the division.

L.1977, c.110, s.100; amended 1979, c.282, s.33; 1985, c.350, s.4; 1987, c.355, s.7; 1991, c.182, s.38; 1992, c.9, s.10; 1992, c.18, s.1; 1992, c.19, s.32; 1993, c.292, s.20; 1995, c.18, s.37; 1996, c.84, s.6; 1997, c.83; 1998, c.141; 2002, c.65, s.22; 2004, c.184, s.7; 2005, c.31, s.3; 2008, c.23, s.3; 2009, c.36, s.16; 2011, c.19, s.65; 2012, c.34, s.7; 2013, c.27, s.13; 2014, c.23, s.3.



Section 5:12-100.1 - Right To Receive Annuity Jackpot Payments.

5:12-100.1 Right to receive annuity jackpot payments.

4. a. The right of any annuity jackpot winner to receive annuity jackpot payments from a slot system operator shall not be assignable, except as permitted by this section. The provisions of this section shall prevail over the provisions of the "Uniform Commercial Code Secured Transactions," N.J.S.12A:9-101 et seq., including N.J.S.12A:9-406, or any other law to the contrary.

b.Notwithstanding any other provision of this section, annuity jackpot payments may be paid to the estate of a deceased jackpot winner, in the same manner as they were paid to the winner, upon receipt by the slot system operator of a certified copy of an order appointing an executor or an administrator.

c.A person may be assigned and paid the annuity jackpot payments to which an annuity jackpot winner is entitled pursuant to a judicial order of the New Jersey Superior Court or any other court having jurisdiction over property located in this State provided that the order pertains to claims of ownership in the annuity jackpot payments, division of marital property in divorce actions, bankruptcy, child support, appointment of a guardian or conservator, or distribution of an estate.

d.A person may be assigned and paid the annuity jackpot payments to which an annuity jackpot winner is entitled pursuant to a judicial order of the New Jersey Superior Court or any other court having jurisdiction over property located in this State. The annuity jackpot winner and the proposed assignee shall prepare a proposed form of order and submit such proposed order to the court for its consideration. The proposed form of order shall contain the following information:

(1)the full legal name, address, social security number or taxpayer identification number and, if applicable, resident alien number of the winner;

(2)the full legal name, address, social security number or taxpayer identification number and, if applicable, resident alien number of the assignee;

(3)the date on which and the casino where the annuity jackpot was won;

(4)the slot machine game on which the annuity jackpot was won;

(5)the slot system operator primarily responsible for making the annuity jackpot payments;

(6)the gross amount of the annuity jackpot won before application of withholding taxes;

(7)the gross amount of each payment to be made to the winner by the slot system operator before application of withholding taxes;

(8)the dates of the payments to be assigned and the amount of the specific payments to be assigned on each date;

(9)the identity of the winner's spouse, domestic partner or partner in a civil union, if any, and the interest of that person, if any, in the annuity jackpot payments;

(10) the identity of any other co-owner, claimant or lienholder and the amount of the interests, liens, security interests, prior assignments or offsets asserted by each such party;

(11) that the interest rate or discount rate, as applicable, and all fees and costs and other material terms relating to the assignment are expressly and clearly included in all material documents and in all documents that include any obligations of the annuity jackpot winner;

(12) that the interest rate or discount rate, as applicable, and any other fees or charges associated with the assignment do not indicate overreaching or exploitation, do not exceed current usury rates, and does not violate any laws of usury of this State;

(13) that the winner has reviewed and understands the terms of the assignment;

(14) that the winner understands that the winner will not receive the annuity jackpot payments, or portions thereof, for the years assigned;

(15) that the winner has agreed to the assignment of the winner's own free will without undue influence or duress;

(16) that the winner has retained and consulted with independent legal counsel who has advised the winner of the winner's legal rights and obligations;

(17) that the winner has retained and consulted with an independent tax advisor concerning the tax consequences of the assignment;

(18) that the winner has disclosed all existing debts, liens and child support obligations and does not seek assignment for purposes of evading creditors, judgments or obligations for child support; and

(19) that the winner has certified that: the winner is not obligated to repay any public assistance benefits; and the winner does not have a child support obligation, or if the winner does have a child support obligation, that no arrearage is due.

The annuity jackpot winner and the proposed assignee shall provide a copy of the proposed form of order to the slot system operator at least 10 days before the court is scheduled to act on the proposed order to allow the slot system operator the opportunity to ensure that the proposed order is complete and correct in all respects prior to the court's approval.

e.Before a winner is legally bound, by agreement, contract or otherwise, and prior to the issuance of an order pursuant to subsection d. of this section, the assignee shall provide the winner with all material documents which shall be binding on the assignor, including documents evidencing obligations of the winner, and a written notice recommending that the winner obtain independent counsel before signing any document which shall be binding on the assignor. All documents shall include a notice of the assignor's right to cancel the agreement which shall be located in immediate proximity to all spaces reserved for the signature of the winner in bold-faced type of at least 10 points and which shall provide as follows:

"You have the right to cancel this assignment without any cost to you until midnight three business days after the day on which you have signed an agreement to assign all or a portion of your annuity jackpot.

Cancellation occurs when you give notice by regular first class mail, postage prepaid, to the assignee at the address listed at the top of the first page of this document that you wish to cancel the assignment. Notice is deemed given when deposited in a mailbox."

f.The slot system operator shall, not later than 10 days after receiving a true and correct copy of the filed judicial order, send the winner and the assignee written confirmation of receipt of the court-ordered assignment and of the slot system operator's intent to rely thereon in making future payments to the assignee named in the order. The slot system operator shall, thereafter, make all payments in accordance with the judicial order. No change in the terms of any assignment shall be effective unless made pursuant to a subsequent judicial order pursuant to this section.

g.The slot system operator may impose a reasonable fee on an assignor to defray any direct or indirect administrative expenses associated with an assignment.

h.The division, the commission and the State are not parties to assignment proceedings, except that the State may intervene as necessary to protect the State's interest in monies owed to the State.

i.The slot system operator and the State shall comply with, and rely upon, a judicial order in distributing payments subject to that order.

j.A winner may pledge or grant a security interest in all or part of an annuity jackpot as collateral for repayment of a loan pursuant to a judicial order containing the information required by subsection d. of this section which the court deems relevant to the pledge or grant.

k.Except where inconsistent with the provisions of this section, the New Jersey consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.), shall apply to all transactions under this section.

l.The provisions of subsections d., e. and j. of this section shall be invalid if:

(1)the United States Internal Revenue Service issues a technical rule letter, revenue ruling, or other public ruling in which it is determined that because of the right of assignment provided by subsection d. of this section, annuity jackpot winners who do not exercise the right to assign annuity jackpot payments would be subject to an immediate income tax liability for the value of the entire annuity jackpot rather than annual income tax liability for each installment when received; or

(2)a court of competent jurisdiction issues a published decision holding that because of the right of assignment provided by subsection d. of this section, annuity jackpot winners who do not exercise the right to assign annuity jackpot payments would be subject to an immediate income tax liability for the value of the entire annuity jackpot rather than annual income tax liability for each installment when received.

m.Upon receipt, the division shall immediately file a copy of a letter or ruling of the United States Internal Revenue Service or a published decision of a court of competent jurisdiction, described in subsection l. of this section, with the Secretary of State. No assignment shall be approved pursuant to subsection d. of this section after the date of such filing.

n.A voluntary assignment shall not include or cover payments, or portions of payments, that are subject to the offset pursuant to section 5 of this amendatory and supplementary act, P.L.2005, c.46 (C.5:12-100.2), or any other law, unless appropriate provisions are made to satisfy the obligations giving rise to the offset.

o.No assignee shall directly or indirectly recommend or facilitate the hiring of any lawyer or accountant to assist the assignor in determining the appropriateness of the proposed assignment. Further, the assignee shall not offer, prior to the closing, tax or investment advice.

L.2005, c.46, s.4; amended 2011, c.19, s.66.



Section 5:12-100.2 - Prompt Notice Of Award Of Annuity Jackpot; Offset, Lien For Child Support Arrearages.

5:12-100.2 Prompt notice of award of annuity jackpot; offset, lien for child support arrearages.

5. a. Each slot system operator that awards an annuity jackpot shall provide prompt notice to the division of the name, address and social security number of each annuity jackpot winner and the amount of the pending payments. The division shall forward such information to the Office of Information Technology in but not of the Department of the Treasury.

b.The Office of Information Technology shall cross check the annuity jackpot winner list with the data supplied by the Commissioner of Human Services pursuant to section 2 of P.L.1991, c.384 (C.5:9-13.2) for a social security number match. If a match is made, the Office of Information Technology shall notify the Commissioner of Human Services.

c.If an annuity jackpot winner is in arrears of a child support order, or is a former recipient of Aid to Families with Dependent Children or Work First New Jersey, food stamp benefits or low-income home energy assistance benefits who has incurred an overpayment which has not been repaid, the Probation Division of the Superior Court or the Department of Human Services, as appropriate, shall promptly notify the slot system operator of the name, address, social security number and amount due on an arrears child support order or the amount due on an overpayment. The slot system operator shall withhold this amount from the pending annuity jackpot payment and transmit same to the Probation Division of the Superior Court or the Department of Human Services, as appropriate, in accordance with regulations promulgated by the State Treasurer.

d.The Probation Division of the Superior Court, acting as agent for the child support payee or the county welfare agency that provided the public assistance benefits, as appropriate, shall have a lien on the proceeds of the annuity jackpot payment in an amount equal to the amount of child support arrearage or the amount of overpayment incurred, as appropriate. The lien imposed by this section shall be enforceable in the Superior Court. Any of the annuity jackpot winner's funds remaining after withholding pursuant to the lien established pursuant to this section shall be paid to the winner in accordance with the rules of the division.

e.The Commissioner of Human Services shall promulgate such regulations as may be necessary to effectuate the purposes of this section including, but not limited to, regulations providing for prompt notice to any annuity jackpot winner, from whose payments the Probation Division of the Superior Court or the Department of Human Services seeks to withhold funds, of the amount to be withheld and the reason therefor and providing the annuity jackpot winner with the opportunity for a hearing upon request prior to the disposition of any funds.

f.The State Treasurer shall also provide, by regulation, safeguards against the disclosure or inappropriate use of any personally identifiable information regarding any person obtained pursuant to this section.

g.For the purposes of this section, "prompt notice" shall mean notice within 14 days or less.

L.2005, c.46, s.5; amended 2007, c.56, s.17; 2011, c.19, s.67.



Section 5:12-101 - Credit.

5:12-101 Credit.

101. a. Except as otherwise provided in this section, no casino licensee or any person licensed under this act, and no person acting on behalf of or under any arrangement with a casino licensee or other person licensed under this act, shall:

(1)Cash any check, make any loan, or otherwise provide or allow to any person any credit or advance of anything of value or which represents value to enable any person to take part in gaming or simulcast wagering activity as a player; or

(2)Release or discharge any debt, either in whole or in part, or make any loan which represents any losses incurred by any player in gaming or simulcast wagering activity, without maintaining a written record thereof in accordance with the rules of the division.

b.No casino licensee or any person licensed under this act, and no person acting on behalf of or under any arrangement with a casino licensee or other person licensed under this act, may accept a check, other than a recognized traveler's check or other cash equivalent from any person to enable such person to take part in gaming or simulcast wagering activity as a player, or may give cash or cash equivalents in exchange for such check unless:

(1)The check is made payable to the casino licensee;

(2)The check is dated, but not postdated;

(3)The check is presented to the cashier or the cashier's representative at a location in the casino approved by the division and is exchanged for cash or slot tokens which total an amount equal to the amount for which the check is drawn, or the check is presented to the cashier's representative at a gaming table in exchange for chips which total an amount equal to the amount for which the check is drawn; and

(4)The regulations concerning check cashing procedures are observed by the casino licensee and its employees and agents.

Nothing in this subsection shall be deemed to preclude the establishment of an account by any person with a casino licensee by a deposit of cash, recognized traveler's check or other cash equivalent, or a check which meets the requirements of subsection g. of this section, or to preclude the withdrawal, either in whole or in part, of any amount contained in such account.

c.When a casino licensee or other person licensed under this act, or any person acting on behalf of or under any arrangement with a casino licensee or other person licensed under this act, cashes a check in conformity with the requirements of subsection b. of this section, the casino licensee shall cause the deposit of such check in a bank for collection or payment, or shall require an attorney or casino key employee with no incompatible functions to present such check to the drawer's bank for payment, within (1) seven calendar days of the date of the transaction for a check in an amount of $1,000.00 or less; (2) 14 calendar days of the date of the transaction for a check in an amount greater than $1,000.00 but less than or equal to $5,000.00; or (3) 45 calendar days of the date of the transaction for a check in an amount greater than $5,000.00. Notwithstanding the foregoing, the drawer of the check may redeem the check by exchanging cash, cash equivalents, chips, or a check which meets the requirements of subsection g. of this section in an amount equal to the amount for which the check is drawn; or he may redeem the check in part by exchanging cash, cash equivalents, chips, or a check which meets the requirements of subsection g. of this section and another check which meets the requirements of subsection b. of this section for the difference between the original check and the cash, cash equivalents, chips, or check tendered; or he may issue one check which meets the requirements of subsection b. of this section in an amount sufficient to redeem two or more checks drawn to the order of the casino licensee. If there has been a partial redemption or a consolidation in conformity with the provisions of this subsection, the newly issued check shall be delivered to a bank for collection or payment or presented to the drawer's bank for payment by an attorney or casino key employee with no incompatible functions within the period herein specified. No casino licensee or any person licensed or registered under this act, and no person acting on behalf of or under any arrangement with a casino licensee or other person licensed under this act, shall accept any check or series of checks in redemption or consolidation of another check or checks in accordance with this subsection for the purpose of avoiding or delaying the deposit of a check in a bank for collection or payment or the presentment of the check to the drawer's bank within the time period prescribed by this subsection.

In computing a time period prescribed by this subsection, the last day of the period shall be included unless it is a Saturday, Sunday, or a State or federal holiday, in which event the time period shall run until the next business day.

d.No casino licensee or any other person licensed or registered under this act, or any other person acting on behalf of or under any arrangement with a casino licensee or other person licensed or registered under this act, shall transfer, convey, or give, with or without consideration, a check cashed in conformity with the requirements of this section to any person other than:

(1)The drawer of the check upon redemption or consolidation in accordance with subsection c. of this section;

(2)A bank for collection or payment of the check;

(3)A purchaser of the casino license as approved by the commission; or

(4)An attorney or casino key employee with no incompatible functions for presentment to the drawer's bank.

The limitation on transferability of checks imposed herein shall apply to checks returned by any bank to the casino licensee without full and final payment.

e.No person other than a casino key employee licensed under this act or a casino employee registered under this act may engage in efforts to collect upon checks that have been returned by banks without full and final payment, except that an attorney-at-law representing a casino licensee may bring action for such collection.

f.Notwithstanding the provisions of any law to the contrary, checks cashed in conformity with the requirements of this act shall be valid instruments, enforceable at law in the courts of this State. Any check cashed, transferred, conveyed or given in violation of this act shall be invalid and unenforceable for the purposes of collection but shall be included in the calculation of gross revenue pursuant to section 24 of P.L.1977, c.110 (C.5:12-24).

g.Notwithstanding the provisions of subsection b. of this section to the contrary, a casino licensee may accept a check from a person to enable the person to take part in gaming or simulcast wagering activity as a player, may give cash or cash equivalents in exchange for such a check, or may accept a check in redemption or partial redemption of a check issued in accordance with subsection b., provided that:

(1) (a) The check is issued by a casino licensee, is made payable to the person presenting the check, and is issued for a purpose other than employment compensation or as payment for goods or services rendered;

(b)The check is issued by a banking institution which is chartered in a country other than the United States on its account at a federally chartered or state-chartered bank and is made payable to "cash," "bearer," a casino licensee, or the person presenting the check;

(c)The check is issued by a banking institution which is chartered in the United States on its account at another federally chartered or state-chartered bank and is made payable to "cash," "bearer," a casino licensee, or the person presenting the check;

(d)The check is issued by a slot system operator or pursuant to an annuity jackpot guarantee as payment for winnings from a multi-casino progressive slot machine system jackpot; or

(e)The check is issued by an entity that holds a gaming license in any jurisdiction, is made payable to the person presenting the check, and is issued for a purpose other than employment compensation or as payment for goods or services rendered;

(2)The check is identifiable in a manner approved by the division as a check authorized for acceptance pursuant to paragraph (1) of this subsection;

(3)The check is dated, but not postdated;

(4)The check is presented to the cashier or the cashier's representative by the original payee and its validity is verified by the drawer in the case of a check drawn pursuant to subparagraph (a) of paragraph (1) of this subsection, or the check is verified in accordance with regulations promulgated under this act in the case of a check issued pursuant to subparagraph (b), (c), (d) or (e) of paragraph (1) of this subsection; and

(5)The regulations concerning check cashing procedures are observed by the casino licensee and its employees and agents.

No casino licensee shall issue a check for the purpose of making a loan or otherwise providing or allowing any advance or credit to a person to enable the person to take part in gaming or simulcast wagering activity as a player.

h.Notwithstanding the provisions of subsection b. and subsection c. of this section to the contrary, a casino licensee may, at a location outside the casino, accept a personal check or checks from a person for up to $5,000 in exchange for cash or cash equivalents, and may, at such locations within the casino or casino simulcasting facility as may be permitted by the division, accept a personal check or checks for up to $5,000 in exchange for cash, cash equivalents, tokens, chips, or plaques to enable the person to take part in gaming or simulcast wagering activity as a player, provided that:

(a)The check is drawn on the patron's bank or brokerage cash management account;

(b)The check is for a specific amount;

(c)The check is made payable to the casino licensee;

(d)The check is dated but not post-dated;

(e)The patron's identity is established by examination of one of the following: valid credit card, driver's license, passport, or other form of identification credential which contains, at a minimum, the patron's signature;

(f)The check is restrictively endorsed "For Deposit Only" to the casino licensee's bank account and deposited on the next banking day following the date of the transaction;

(g)The total amount of personal checks accepted by any one licensee pursuant to this subsection that are outstanding at any time, including the current check being submitted, does not exceed $5,000;

(h)The casino licensee has a system of internal controls in place that will enable it to determine the amount of outstanding personal checks received from any patron pursuant to this subsection at any given point in time; and

(i)The casino licensee maintains a record of each such transaction in accordance with regulations established by the division.

i.(Deleted by amendment, P.L.2004, c.128).

j.A person may request the division to put that person's name on a list of persons to whom the extension of credit by a casino as provided in this section would be prohibited by submitting to the division the person's name, address, and date of birth. The person does not need to provide a reason for this request. The division shall provide this list to the credit department of each casino; neither the division nor the credit department of a casino shall divulge the names on this list to any person or entity other than those provided for in this subsection. If such a person wishes to have that person's name removed from the list, the person shall submit this request to the division, which shall so inform the credit departments of casinos no later than three days after the submission of the request.

k.(Deleted by amendment, P.L.2004, c.128).

L.1977, c.110, s.101; amended 1985, c.245; 1987, c.426, s.4; 1991, c.182, s.39; 1992, c.9, s.11; 1992, c.19, s.33; 1993, c.292, s.21; 1995, c.18, s.38; 2002, c.65, s.23; 2004, c.128, s.1; 2004, c.184, s.8; 2009, c.36, s.17; 2011, c.19, s.68; 2012, c.34, s.8.



Section 5:12-101.1 - Accounts Established, Limitations

5:12-101.1. Accounts established, limitations
No casino licensee or any person licensed under P.L. 1977, c. 110 (C. 5:12-1 et seq.), and no person acting on behalf of or under any arrangement with a casino licensee or other person licensed under P.L. 1977, c. 110, shall, in a single transaction during a gaming day, accept cash from a person offered for the purposes of establishing an account, when the amount offered totals $10,000.00 or more, unless the person presents proof of his identity and passport identification number if he is not a United States citizen.

Multiple currency transactions shall be treated as a single transaction if the casino licensee, person licensed under P.L. 1977, c. 110 or person acting on behalf of or under any arrangement with a casino licensee or other person licensed under P.L. 1977, c. 110 has knowledge that the transactions are by or on behalf of one person and result in either cash in or cash out totalling more than $10,000.00 during a gaming day.

L. 1987, c. 419, s. 1.



Section 5:12-101.2 - Cash Redemption, Limited.

5:12-101.2 Cash redemption, limited.

2.No casino licensee or any person licensed or registered under P.L.1977, c.110 (C.5:12-1 et seq.), and no person acting on behalf of or under any arrangement with a casino licensee or other person licensed or registered under P.L.1977, c.110, shall, in a single transaction during a gaming day, redeem for cash or credit any chips or markers in an amount of $10,000.00 or more or exchange chips for cash in an amount of $10,000.00 or more, from any one person, unless the person seeking to redeem the chips or markers presents proof of his identity and passport identification number if he is not a United States citizen.

Multiple currency transactions shall be treated as a single transaction if the casino licensee, person licensed or registered under P.L.1977, c.110 or person acting on behalf of or under any arrangement with a casino licensee or other person licensed or registered under P.L.1977, c.110 has knowledge that the transactions are by or on behalf of one person and result in either cash in or cash out totaling more than $10,000.00 during a gaming day.

L.1987, c.419, s.2; amended 2011, c.19, s.69.



Section 5:12-101.3 - Report Of Cash Transactions.

5:12-101.3 Report of cash transactions.

3.Casino licensees, persons licensed or registered under P.L.1977, c.110 (C.5:12-1 et seq.) and persons acting on behalf of or under any arrangement with casino licensees or other persons licensed or registered under P.L.1977, c.110, who accept cash or redeem chips or markers totaling $10,000.00 or more in a gaming day for which identification is required pursuant to sections 1 and 2 of this 1987 supplementary act, shall at least once every 30 days report the identities and passport numbers of the persons offering the cash, chips or markers, to the Division of Gaming Enforcement.

L.1987, c.419, s.3; amended 2011, c.19, s.70.



Section 5:12-102 - Junkets And Complimentary Services.

5:12-102 Junkets and complimentary services.

102. Junkets and Complimentary Services.

a.No junkets may be organized or permitted except in accordance with the provisions of this act. No person may act as a junket representative or junket enterprise except in accordance with this section.

b.A junket representative employed by a casino licensee, an applicant for a casino license or an affiliate of a casino licensee shall be licensed as a casino key employee in accordance with the provisions of P.L.1977, c.110 (C.5:12-1 et seq.); provided, however, that said licensee need not be a resident of this State. No casino licensee or applicant for a casino license may employ or otherwise engage a junket representative who is not so licensed.

c.Junket enterprises that, and junket representatives not employed by a casino licensee or an applicant for a casino license or by a junket enterprise who, engage in activities governed by this section shall be licensed as an ancillary casino service industry enterprise in accordance with paragraph (3) of subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), unless otherwise directed by the division; provided, however, that any such junket enterprise or junket representative who is disqualified pursuant to section 86 of P.L.1977, c.110 (C.5:12-86) shall not be entitled to establish his rehabilitation from such disqualification. Any non-supervisory employee of a junket enterprise or junket representative licensed as an ancillary casino service industry enterprise in accordance with paragraph (3) of subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92) shall be registered in accordance with subsection c. of section 92 of P.L.1977, c.110 (C.5:12-92).

d.Prior to the issuance of any license required by this section, an applicant for licensure shall submit to the jurisdiction of the State of New Jersey and shall demonstrate that he is amenable to service of process within this State. Failure to establish or maintain compliance with the requirements of this subsection shall constitute sufficient cause for the denial, suspension or revocation of any license issued pursuant to this section.

e.Upon petition by the holder of a casino license, an applicant for a casino key employee license intending to be employed as a junket representative may be issued a temporary license by the division in accordance with regulations promulgated by the division, provided that:

(1)the applicant for licensure is employed by a casino licensee;

(2)the applicant for licensure has filed a completed application as required by the commission;

(3)the division either certifies to the commission that the completed application for licensure as specified in paragraph (2) of this subsection has been in the possession of the division for at least 60 days or agrees to allow the commission to consider the application in some lesser time; and

(4)the division does not object to the temporary licensure of the applicant; provided, however, that failure of the division to object prior to the temporary licensure of the applicant shall not be construed to reflect in any manner upon the qualifications of the applicant for licensure.

In addition to any other authority granted by P.L.1977, c.110 (C.5:12-1 et seq.), the commission shall have the authority, upon receipt of a representation by the division that it possesses information which raises a reasonable possibility that a junket representative does not qualify for licensure, to immediately suspend, limit or condition any temporary license issued pursuant to this subsection, pending a hearing on the qualifications of the junket representative, in accordance with the provisions of P.L.1977, c.110 (C.5:12-1 et seq.).

Unless otherwise terminated pursuant to P.L.1977, c.110 (C.5:12-1 et seq.), any temporary license issued pursuant to this subsection shall expire 12 months from the date of its issuance, and shall be renewable by the commission, in the absence of an objection by the division, as specified in paragraph (4) of this subsection, for one additional six-month period.

f.Every agreement concerning junkets entered into by a casino licensee and a junket representative or junket enterprise shall be deemed to include a provision for its termination without liability on the part of the casino licensee, if the division orders the termination upon the suspension, limitation, conditioning, denial or revocation of the licensure of the junket representative or junket enterprise, in accordance with the provisions of P.L.1977, c.110 (C.5:12-1 et seq.). Failure to expressly include such a condition in the agreement shall not constitute a defense in any action brought to terminate the agreement.

g.A casino licensee shall be responsible for the conduct of any junket representative or junket enterprise associated with it and for the terms and conditions of any junket engaged in on its premises, regardless of the fact that the junket may involve persons not employed by such a casino licensee.

h.A casino licensee shall be responsible for any violation or deviation from the terms of a junket. Notwithstanding any other provisions of this act, the division may order restitution to junket participants, assess penalties for such violations or deviations, prohibit future junkets by the casino licensee, junket enterprise or junket representative, and order such further relief as it deems appropriate.

i.The division shall, by regulation, prescribe methods, procedures and forms for the delivery and retention of information concerning the conduct of junkets by casino licensees. Without limitation of the foregoing, each casino licensee, in accordance with the rules of the division, shall:

(1)Maintain on file a report describing the operation of any junket engaged in on its premises;

(2)(Deleted by amendment, P.L.1995, c.18).

(3)Submit to the division a list of all its employees who are acting as junket representatives.

j.Each casino licensee, junket representative or junket enterprise shall, in accordance with the rules of the division, file a report with the division with respect to each list of junket patrons or potential junket patrons purchased directly or indirectly by the casino licensee, junket representative or enterprise.

k.The division shall have the authority to determine, either by regulation, or upon petition by the holder of a casino license, that a type of arrangement otherwise included within the definition of "junket" established by section 29 of P.L.1977, c.110 (C.5:12-29) shall not require compliance with any or all of the requirements of this section. In granting exemptions, the division shall consider such factors as the nature, volume and significance of the particular type of arrangement, and whether the exemption would be consistent with the public policies established by this act. In applying the provisions of this subsection, the division may condition, limit, or restrict any exemption as the commission may deem appropriate.

l.No junket enterprise or junket representative or person acting as a junket representative may:

(1)Engage in efforts to collect upon checks that have been returned by banks without full and final payment;

(2)Exercise approval authority with regard to the authorization or issuance of credit pursuant to section 101 of P.L.1977, c.110 (C.5:12-101);

(3)Act on behalf of or under any arrangement with a casino licensee or a gaming patron with regard to the redemption, consolidation, or substitution of the gaming patron's checks awaiting deposit pursuant to subsection c. of section 101 of P.L.1977, c.110 (C.5:12-101);

(4)Individually receive or retain any fee from a patron for the privilege of participating in a junket;

(5)Pay for any services, including transportation, or other items of value provided to, or for the benefit of, any patron participating in a junket.

m.No casino licensee shall offer or provide any complimentary services, gifts, cash or other items of value to any person unless:

(1)The complimentary consists of room, food, beverage, transportation, or entertainment expenses provided directly to the patron and his guests by the licensee or indirectly to the patron and his guests on behalf of a licensee by a third party; or

(2)(Deleted by amendment, P.L.2009, c.36); or

(3)The complimentary consists of coins, tokens, cash or other complimentary items or services provided through a bus coupon or other complimentary distribution program which, notwithstanding the requirements of section 99 of P.L.1977, c.110 (C.5:12-99), shall be maintained pursuant to regulation and made available for inspection by the division.

Notwithstanding the foregoing, a casino licensee may offer and provide complimentary cash or noncash gifts which are not otherwise included in paragraphs (1) and (3) of this subsection to any person, provided that any such gifts in excess of $2,000.00, or such greater amount as the division may establish by regulation, are supported by documentation regarding the reason the gift was provided to the patron and his guests, including where applicable, a patron's player rating, which documentation shall be maintained by the casino licensee.

Each casino licensee shall maintain a regulated complimentary service account, for those complimentaries which are permitted pursuant to this section, and shall submit a quarterly report to the division based upon such account and covering all complimentary services offered or engaged in by the licensee during the immediately preceding quarter. Such reports shall include identification of the regulated complimentary services and their respective costs, the number of persons by category of service who received the same, and such other information as the division may require.

n.As used in this subsection, "person" means any State officer or employee subject to financial disclosure by law or executive order and any other State officer or employee with responsibility for matters affecting casino activity; any special State officer or employee with responsibility for matters affecting casino activity; the Governor; any member of the Legislature or full-time member of the Judiciary; any full-time professional employee of the Office of the Governor, or the Legislature; members of the Casino Reinvestment Development Authority; the head of a principal department; the assistant or deputy heads of a principal department, including all assistant and deputy commissioners; the head of any division of a principal department; any member of the governing body, or the municipal judge or the municipal attorney of a municipality wherein a casino is located; any member of or attorney for the planning board or zoning board of adjustment of a municipality wherein a casino is located, or any professional planner or consultant regularly employed or retained by such planning board or zoning board of adjustment.

No casino applicant or licensee shall provide directly or indirectly to any person any complimentary service or discount which is other than such service or discount that is offered to members of the general public in like circumstance.

o.(Deleted by amendment, P.L.2011, c.19)

L.1977, c.110, s.102; amended 1980, c.69, s.4; 1980, c.159, s.1; 1981, c.142, s.1; 1983, c.41, s.7; 1984, c.218, s.37; 1987, c.426, s.5; 1991, c.182, s.40; 1992, c.9, s.12; 1995, c.18, s.39; 2002, c.65, s.24; 2009, c.36, s.18; 2011, c.19, s.71; 2012, c.34, s.9.



Section 5:12-103 - Alcoholic Beverages In Casino Hotel Facilities.

5:12-103 Alcoholic beverages in casino hotel facilities.

103. Alcoholic Beverages in Casino Hotel Facilities.
a.Notwithstanding any law to the contrary, the authority to grant any license for, or to permit or prohibit the presence of, alcoholic beverages in, on, or about any premises licensed as part of a casino hotel shall exclusively be vested in the division.

b.Unless otherwise stated, and except where inconsistent with the purpose or intent of this act or the common understanding of usage thereof, definitions contained in Title 33 of the Revised Statutes shall apply to this section. Any definition contained therein shall apply to the same word in any form.

c.Notwithstanding any provision of Title 33 of the Revised Statutes, the rules, regulations and bulletins promulgated by the director of the Division of Alcoholic Beverage Control, or any provision promulgated by any local authority, the authority to issue, renew, transfer, revoke or suspend a Casino Hotel Alcoholic Beverage License or any portion, location, privilege or condition thereof; to fine or penalize a Casino Hotel Alcoholic Beverage Licensee; to enforce all statutes, laws, rulings, or regulations relating to such license; and to collect license fees and establish application standards therefor, shall be, consistent with this act, exclusively vested in the division.

d.Except as otherwise provided in this section, the provisions of Title 33 of the Revised Statutes and the rules, regulations and bulletins promulgated by the Director of the Division of Alcoholic Beverage Control shall apply to a Casino Hotel and Casino Hotel Alcoholic Beverage Licensee licensed under this act.

e.Notwithstanding any provision to the contrary, the division may promulgate any regulations and special rulings and findings as may be necessary for the proper enforcement, regulation, and control of alcoholic beverages in casino hotels when the division finds that the uniqueness of casino operations and the public interest require that such regulations, rulings, and findings are appropriate. Regulations of the division may include but are not limited to: designation and duties of enforcement personnel; all forms necessary or convenient in the administration of this section; inspections, investigations, searches, seizures; licensing and disciplinary standards; requirements and standards for any hearings or disciplinary or other proceedings that may be required from time to time; the assessment of fines or penalties for violations; hours of sale; sales in original containers; sales on credit; out-of-door sales; limitations on sales; gifts and promotional materials; locations or places for sale; control of signs and other displays; identification of licensees and their employees; employment of aliens and minors; storage, transportation and sanitary requirements; records to be kept by the Casino Hotel Alcoholic Beverage Licensees and availability thereof; practices unduly designed to increase consumption of alcoholic beverages; and such other matters whatsoever as are or may become necessary and consistent with the administration of this act.

f. (1) It shall be unlawful for any person, including any casino licensee or any of its lessees, agents or employees, to expose for sale, solicit or promote the sale of, possess with intent to sell, sell, give, dispense, or otherwise transfer or dispose of alcoholic beverages in, on or about any portion of the premises of a casino hotel, unless said person possesses a Casino Hotel Alcoholic Beverage License. Nothing herein or in any other law to the contrary, however, shall prohibit a casino beverage server in the course of his or her employment from inquiring of a casino patron whether such patron desires a beverage, whether or not such inquiry is phrased in terms of any word which may connote that the beverage is an alcoholic beverage.

(2)It shall be unlawful for any person issued a Casino Hotel Alcoholic Beverage License to expose, possess, sell, give, dispense, transfer, or otherwise dispose of alcoholic beverages, other than within the terms and conditions of the Casino Hotel Alcoholic Beverage License issued, the provisions of Title 33 of the Revised Statutes, the rules and regulations promulgated by the Director of the Division of Alcoholic Beverage Control, and, when applicable, the regulations promulgated pursuant to this act.

(3)Notwithstanding any other law to the contrary, a manufacturer, wholesaler, or other person licensed to sell alcoholic beverages to retailers, or third parties at their discretion, may, in addition to the activities permitted by section 10 of P.L.2005, c.243 (C.33:1-43.2), jointly sponsor with the Casino Hotel Alcoholic Beverage Licensee musical or theatrical performances or concerts, sporting events and such similar events and festivals, with an anticipated overall audience attendance of at least one thousand patrons, as may be approved by the division.

g.In issuing a Casino Hotel Alcoholic Beverage License the division shall describe the scope of the particular license and the restrictions and limitations thereon as it deems necessary and reasonable. The division may, in a single Casino Hotel Alcoholic Beverage License, permit the holder of such a license to perform any or all of the following activities, subject to applicable laws, rules and regulations:

(1)To sell any alcoholic beverage by the glass or other open receptacle including, but not limited to, an original container, for on-premise consumption within a casino or simulcasting facility; provided, however, that no alcoholic beverage shall be sold or given for consumption; delivered or otherwise brought to a patron; or consumed at a gaming table unless so requested by the patron.

(2)To sell any alcoholic beverage by the glass or other open receptacle for on-premise consumption within a casino hotel, but not in a casino or simulcasting facility, or from a fixed location outside a building or structure containing a casino but on a casino hotel premises.

(3)To sell any alcoholic beverage in original containers for consumption outside the licensed area from an enclosed package room not in a casino or simulcasting facility.

(4)To sell any alcoholic beverage by the glass or other open receptacle or in original containers from a room service location within an enclosed room not in a casino or simulcasting facility; provided, however, that any sale of alcoholic beverages is delivered only to a guest room or to any other room in the casino hotel authorized by the division, other than any room authorized by the division pursuant to paragraph (1), (3), or (5) of this subsection.

(5)To possess or to store alcoholic beverages in original containers intended but not actually exposed for sale at a fixed location on a casino hotel premises, not in a casino or simulcasting facility; and to transfer or deliver such alcoholic beverages only to a location approved pursuant to this section; provided, however, that no access to or from a storage location shall be permitted except during the normal course of business by employees or agents of the licensee, or by licensed employees or agents of wholesalers or distributors licensed pursuant to Title 33 of the Revised Statutes and any applicable rules and regulations; and provided further, however, that no provision of this section shall be construed to prohibit a Casino Hotel Alcoholic Beverage Licensee from obtaining an off-site storage license from the Division of Alcoholic Beverage Control.

h.(Deleted by amendment, P.L.2011, c.19)

i.The division may revoke, suspend, refuse to renew or refuse to transfer any Casino Hotel Alcoholic Beverage License, or fine or penalize any Casino Hotel Alcoholic Beverage Licensee for violations of any provision of Title 33 of the Revised Statutes, the rules and regulations promulgated by the Director of the Division of Alcoholic Beverage Control, and the regulations promulgated by the division.

j.Jurisdiction over all alcoholic beverage licenses previously issued with respect to the casino hotel facility is hereby vested in the division, which in its discretion may by regulation provide for the conversion thereof into a Casino Hotel Alcoholic Beverage License as provided in this section.

L.1977, c.110, s.103; amended 1982, c.148, s.2; 1991, c.182, s.41; 1992, c.19, s.34; 1993, c.292, s.22; 2002, c.65, s.25; 2009, c.36, s.19; 2011, c.19, s.72.



Section 5:12-104 - Casino Licensees, Leases And Contracts

5:12-104 Casino licensees, leases and contracts

104. a. Unless otherwise provided in this subsection, no agreement shall be lawful which provides for the payment, however defined, of any direct or indirect interest, percentage or share of: any money or property gambled at a casino or simulcasting facility; any money or property derived from casino gaming activity or wagering at a simulcasting facility; or any revenues, profits or earnings of a casino or simulcasting facility. Notwithstanding the foregoing:

(1)Agreements which provide only for the payment of a fixed sum which is in no way affected by the amount of any such money, property, revenues, profits or earnings shall not be subject to the provisions of this subsection; and receipts, rentals or charges for real property, personal property or services shall not lose their character as payments of a fixed sum because of contract, lease, or license provisions for adjustments in charges, rentals or fees on account of changes in taxes or assessments, cost-of-living index escalations, expansion or improvement of facilities, or changes in services supplied.

(2)Agreements between a casino licensee and a junket enterprise or junket representative licensed, qualified or registered in accordance with the provisions of P.L.1977, c.110 (C.5:12-1 et seq.) and the regulations of the division which provide for the compensation of the junket enterprise or junket representative by the casino licensee based upon the actual casino gaming or simulcast wagering activities of a patron procured or referred by the junket enterprise or junket representative shall be lawful if filed with the division prior to the conduct of any junket that is governed by the agreement.

(3)Agreements between a casino licensee and its employees which provide for casino employee or casino key employee profit sharing shall be lawful if the agreement is in writing and filed with the division prior to its effective date. Such agreements may be reviewed by the division under any relevant provision of P.L.1977, c.110 (C.5:12-1 et seq.).

(4)Agreements to lease an approved casino hotel or the land thereunder and agreements for the complete management of all casino gaming operations in a casino hotel shall not be subject to the provisions of this subsection but shall rather be subject to the provisions of subsections b. and c. of section 82 of this act.

(5)Agreements which provide for percentage charges between the casino licensee and a holding company or intermediary company of the casino licensee shall be in writing and filed with the division but shall not be subject to the provisions of this subsection.

(6)Agreements relating to simulcast racing and wagering between a casino licensee and an in-State or out-of-State sending track licensed or exempt from licensure in accordance with section 92 of P.L.1977, c.110 (C.5:12-92) shall be in writing, be filed with the division, and be lawful and effective only if expressly approved as to their terms by the division and the New Jersey Racing Commission, except that any such agreements which provide for a percentage of the parimutuel pool wagered at a simulcasting facility to be paid to the sending track shall not be subject to the provisions of this subsection.

(7)Agreements relating to simulcast racing and wagering between a casino licensee and a casino service industry enterprise licensed pursuant to the provisions of subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92) as a hub facility, as defined in joint regulations of the Division of Gaming Enforcement and the New Jersey Racing Commission, shall be in writing, be filed with the commission, and be lawful and effective only if expressly approved as to their terms by the commission and the New Jersey Racing Commission, except that any such agreements which provide for a percentage of the casino licensee's share of the parimutuel pool wagered at a simulcasting facility to be paid to the hub facility shall not be subject to the provisions of this subsection.

(8)Agreements relating to simulcast racing and wagering between a casino licensee and a casino service industry enterprise licensed pursuant to the provisions of subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92) to conduct casino simulcasting in a simulcasting facility shall be in writing, be filed with the commission, and be lawful and effective only if expressly approved as to their terms by the commission, except that any such agreements which provide for a percentage of the casino licensee's share of the parimutuel pool wagered at a simulcasting facility to be paid to the casino service industry enterprise shall not be subject to the provisions of this subsection.

(9)Written agreements relating to the operation of multi-casino or multi-state progressive slot machine systems between one or more casino licensees and a casino service industry enterprise licensed pursuant to the provisions of subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), or an eligible applicant for such license, which provide for an interest, percentage or share of the casino licensee's revenues, profits or earnings from the operation of such multi-casino or multi-state progressive slot machines to be paid to the casino service industry enterprise licensee or applicant shall not be subject to the provisions of this subsection if the agreements are filed with and approved by the division.

(10) A written agreement between a casino licensee and a casino service industry enterprise licensed pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), or an eligible applicant for such license, relating to the construction, renovation or operation of qualifying sleeping units, as defined in section 27 of P.L.1977, c.110 (C.5:12-27), or of non-gaming amenities, as defined by the division, within the limits of the city of Atlantic City, regardless of whether such qualifying sleeping units or non-gaming amenities are connected to a casino hotel facility, which provides for an interest, percentage or share of the casino licensee's revenues, profits or earnings, not to exceed 5% of the casino licensee's revenues, to be paid to the casino service industry enterprise licensee or applicant in return for the construction, renovation or operation of such qualifying sleeping units or non-gaming amenities shall not be subject to the provisions of this subsection provided that: (i) the agreement requires a capital investment, at least 10% of which shall be made by the casino service industry enterprise licensee or applicant over the term of the agreement, of not less than $30 million, which minimum amount shall be adjusted periodically by the division for inflation; (ii) the division finds that the total amount of casino revenues, profits or earnings that can be paid to the casino service industry enterprise licensee or applicant pursuant to this agreement is commercially reasonable under the circumstances; and (iii) the agreement is filed with and approved by the division.

(11) A written agreement between a casino licensee holding an Internet gaming permit and a casino service industry enterprise licensed pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), or an eligible applicant for such a license, in connection with the conduct of Internet gaming under P.L.2013, c.27 (C.5:12-95.17 et al.), which provides for a percentage of the casino licensee's Internet gaming gross revenue to be paid to the casino service industry enterprise licensee shall not be subject to the provisions of this subsection, provided that the agreement shall be in writing, filed with the division, and shall be lawful and effective only if the terms thereof are expressly approved by the division.

b.Each casino applicant or licensee shall maintain, in accordance with the rules of the division, a record of each written or unwritten agreement regarding the realty, construction, maintenance, or business of a proposed or existing casino hotel or related facility. The foregoing obligation shall apply regardless of whether the casino applicant or licensee is a party to the agreement. Any such agreement may be reviewed by the division on the basis of the reasonableness of its terms, including the terms of compensation, and of the qualifications of the owners, officers, employees, and directors of any enterprise involved in the agreement, which qualifications shall be reviewed according to the standards enumerated in section 86 of P.L.1977, c.110 (C.5:12-86). If the division disapproves such an agreement or the owners, officers, employees, or directors of any enterprise involved therein, the division may require its termination.

Every agreement required to be maintained, and every related agreement the performance of which is dependent upon the performance of any such agreement, shall be deemed to include a provision to the effect that, if the commission shall require termination of an agreement pursuant to its authority under P.L.1977, c.110 (C.5:12-1 et seq.), such termination shall occur without liability on the part of the casino applicant or licensee or any qualified party to the agreement or any related agreement. Failure expressly to include such a provision in the agreement shall not constitute a defense in any action brought to terminate the agreement. If the agreement is not maintained or presented to the commission in accordance with division regulations, or the disapproved agreement is not terminated, the division may pursue any remedy or combination of remedies provided in this act.

For the purposes of this subsection, "casino applicant" includes any person required to hold a casino license pursuant to section 82 of P.L.1977, c.110 (C.5:12-82) who has applied to the division for a casino license or any approval required under P.L.1977, c.110 (C.5:12-1 et seq.).

c.Nothing in this act shall be deemed to permit the transfer of any license, or any interest in any license, or any certificate of compliance or any commitment or reservation.

L.1977, c.110, s.104; amended 1979, c.282, s.34; 1987, c.355, s.8; 1992, c.19, s.35; 1993, c.121, s.2; 1993, c.292, s.23; 1996, c.84, s.7; 2002, c.65, s.26; 2003, c.116, s.2; 2005, c.31, s.4; 2009, c.36, s.20; 2011, c.19, s.73; 2012, c.34, s.10; 2013, c.27, s.14.



Section 5:12-105 - Disposition Of Securities By Corporate Licensee.

5:12-105 Disposition of securities by corporate licensee.

105. Disposition of Securities by Corporate Licensee. a. The sale, assignment, transfer, pledge or other disposition of any security issued by a corporation which holds a casino license shall be effective five business days after the commission receives notice from the licensee of such sale, assignment, transfer, pledge or other disposition, in the form required by regulation, unless within the five business day period, the commission disapproves of such sale, assignment, transfer, pledge or other disposition.

b.Every security issued by a corporation which holds a casino license shall bear, on both sides of the certificate evidencing such security, a statement of the restrictions imposed by this section, except that in the case of a publicly traded corporation incorporated prior to the effective date of this act, a statement of restriction shall be necessary only insofar as certificates are issued by such corporation after the effective date of this act.

c.The Secretary of State shall not accept for filing any articles of incorporation of any corporation which includes as a stated purpose the conduct of casino gaming, or any amendment which adds such purpose to articles of incorporation already filed, unless such articles or amendments have been approved by the commission and a copy of such approval is annexed thereto upon presentation for filing with the Secretary of State.

d.If at any time the division reports to the commission that an individual owner or holder of any security of a corporate licensee or of a holding or intermediary company with respect thereto is not qualified under this act, and if as a result the corporate licensee is no longer qualified to continue as a casino licensee in this State, the commission shall, pursuant to the provisions of this act, and upon the report and input of the division, take any necessary action to protect the public interest, including the suspension or revocation of the casino license of the corporation; provided, however, that if the holding or intermediary company is a publicly traded corporation and the commission finds disqualified any holder of any security thereof who is required to be qualified under section 85d. of this act, and the commission also finds that: (1) the holding or intermediary company has complied with the provisions of section 82d.(7) of this act; (2) the holding or intermediary company has made a good faith effort, including the prosecution of all legal remedies, to comply with any order of the commission or the division requiring the divestiture of the security interest held by the disqualified holder; and (3) such disqualified holder does not have the ability to control the corporate licensee or any holding or intermediary company with respect thereto, or to elect one or more members of the board of directors of such corporation or company, the commission shall not take action against the casino licensee or the holding or intermediary company with respect to the continued ownership of the security interest by the disqualified holder. For purposes of this act, a security holder shall be presumed to have the ability to control a publicly traded corporation, or to elect one or more members of its board of directors, if such holder owns or beneficially holds 5% or more of the equity securities of such corporation, unless such presumption of control or ability to elect is rebutted by clear and convincing evidence.

e.Commencing on the date the commission serves notice upon a corporation of the determination of disqualification under subsection d. of this section, it shall be unlawful for the named individual:

(1)To receive any dividends or interest upon any such securities;

(2)To exercise, directly or through any trustee or nominee, any right conferred by such securities; or

(3)To receive any remuneration in any form from the corporate licensee for services rendered or otherwise.

f.After a nonpublicly traded corporation has been issued a casino license pursuant to the provisions of this act, but prior to the issuance or transfer of any security to any person required to be but not yet qualified in accordance with the provisions of this act, such corporation shall file a report of its proposed action with the commission and the division, and shall request the approval of the commission for the transaction. If the commission shall deny the request, the corporation shall not issue or transfer such security. After a publicly traded corporation has been issued a casino license, such corporation shall file a report quarterly with the commission and the division, which report shall list all owners and holders of any security issued by such corporate casino licensee.

g.Each corporation which has been issued a casino license pursuant to the provisions of this act shall file a report of any change of its corporate officers or members of its board of directors with the commission and the division. No officer or director shall be entitled to exercise any powers of the office to which he was so elected or appointed until qualified by the commission in accordance with the provisions of this act.

L.1977, c.110, s.105; amended 1979, c.282, s.35; 1987, c.355, s.9; 1991, c.182, s.42; 2011, c.19, s.74.



Section 5:12-106 - Casino Employment.

5:12-106 Casino employment.

106. Casino Employment. a. A casino licensee shall not appoint or employ in a position requiring a casino key employee license or a casino employee registration any person not possessing a current and valid license or registration permitting such appointment or employment.

b.A casino licensee shall, within 24 hours of receipt of written or electronically transferred notice thereof, terminate the appointment or employment of any person whose license or registration has been revoked or has expired. A casino licensee may, in its discretion, suspend rather than terminate the appointment or employment of any person whose license or registration has expired until such time as the person is again licensed or registered. A casino licensee shall comply in all respects with any order of the division imposing limitations or restrictions upon the terms of employment or appointment in the course of any investigation or hearing.

c.An applicant for or a holder of a casino key employee license or a holder of a casino employee registration whose application is denied or whose licensure or registration is revoked, as the case may be, shall not, in addition to any restrictions imposed by the regulations of the commission or division, as applicable, on a reapplication for licensure, be employed by a casino licensee in a position that does not require a license or registration until five years have elapsed from the date of the denial or revocation, except that the commission or division may permit such employment upon good cause shown.

d.(Deleted by amendment, P.L.2011, c.19)

L.1977, c.110, s.106; amended 1981, c.503, s.16; 1987, c.410, s.9; 1991, c.182, s.43; 1993, c.292, s.24; 1995, c.18, s.40; 2009, c.36, s.21; 2011, c.19, s.75.



Section 5:12-107 - Conduct Of Hearings; Rules Of Evidence; Punishment Of Contempts.

5:12-107 Conduct of hearings; rules of evidence; punishment of contempts.

107. Conduct of Hearings; Rules of Evidence; Punishment of Contempts. a. The commission shall promulgate regulations for the conduct of hearings it is authorized to conduct under subsection a. of section 63 of P.L.1977, c.110 (C.5:12-63), which regulations shall include the following:

(1)Unless the commission hears the matter directly, the chairman shall refer the matter to the Office of Administrative Law in accordance with P.L.1978, c.67 (C.52:14F-1 et al.); provided, however, that the chairman may, in his discretion, designate a member of the commission, or other qualified person other than an employee of the commission, to serve as hearing examiner in a particular matter;

(2)The proceedings at the hearing shall be recorded or transcribed;

(3)Oral evidence shall be taken only upon oath or affirmation;

(4)Each party to a hearing shall have the right to call and examine witnesses; to introduce exhibits relevant to the issues of the case, including the transcript of testimony at any investigative hearing conducted by or on behalf of the commission; to cross-examine opposing witnesses in any matters relevant to the issue of the case; to impeach any witness, regardless of which party called him to testify; and to offer rebuttal evidence;

(5)If an applicant, licensee, registrant or person who shall be qualified pursuant to this act is a party and if such party shall not testify in his own behalf, he may be called and examined as if under cross-examination;

(6)The hearing shall not be conducted according to rules relating to the admissibility of evidence in courts of law. Any relevant evidence may be admitted and shall be sufficient in itself to support a finding if it is the sort of evidence upon which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of any common law or statutory rule which might make improper the admission of such evidence over objection in a civil action; and

(7)The parties or their counsel may, by written stipulation, agree that certain specified evidence may be admitted, although such evidence may be otherwise subject to objection.

b.The commission may take official notice of any generally accepted information or technical or scientific matter in the field of gaming and of any other fact which may be judicially noticed by the courts of this State. The parties shall be informed of any information, matters or facts so noticed and shall be given a reasonable opportunity, on request, to refute such information, matters or facts by evidence or by written or oral presentation of authorities, the manner of such refutation to be determined by the commission. The commission may, in its discretion, before rendering its decision, permit the filing of amended or supplemental pleadings and shall notify all parties thereof and provide a reasonable opportunity for objections thereto.

c.If any person in proceedings before the commission or the division disobeys or resists any lawful order, refuses to respond to a subpena, refuses to take the oath or affirmation as a witness or thereafter refuses to be examined, or is guilty of misconduct at the hearing or so near the place thereof as to obstruct the proceeding, the person may be punished for contempt in accordance with the Rules of Court if the commission or division certifies the facts underlying the contumacious behavior to the Superior Court. Thereafter, the courts shall have jurisdiction in the matter, and the same proceeding shall be had, the same penalties may be imposed, and the person charged may purge himself of the contempt in the same way as in the case of a person who has committed contempt in the trial of a civil action before the Superior Court.

d.(Deleted by amendment, P.L.2011, c.19)

e.The division shall promulgate rules governing the conduct of hearings and other procedures as are necessary for it to fulfill its duties and exercise its powers consistent with section 76 of P.L.1977, c.110 (C.5:12-76).

f.The commission and division shall have the power and authority to issue subpoenas and to compel the attendance of witnesses at any place within this State, to administer oaths and to require testimony under oath before the commission or division in the course of any investigation or hearing conducted under this act. The commission and division may appoint hearing examiners, to whom may be delegated the power and authority to administer oaths, issue subpoenas, and require testimony under oath.

g.The commission and division shall have the authority to order any person to answer a question or questions or produce evidence of any kind and confer immunity as provided in this section. If, in the course of any investigation or hearing conducted under this act, a person refuses to answer a question or produce evidence on the ground that he will be exposed to criminal prosecution thereby, then in addition to any other remedies or sanctions provided for by this act, the division or the commission with the written approval of the Attorney General, may issue an order to answer or to produce evidence with immunity.

If, upon issuance of such an order, the person complies therewith, he shall be immune from having such responsive answer given by him or such responsive evidence produced by him, or evidence derived therefrom, used to expose him to criminal prosecution, except that such person may nevertheless be prosecuted for any perjury committed in such answer or in producing such evidence, or for contempt for failing to give an answer or produce evidence in accordance with the order of the commission or the division; provided, however, that no period of incarceration for contempt shall exceed 18 months in duration pursuant to this section. Any such answer given or evidence produced shall be admissible against him upon any criminal investigation, proceeding or trial against him for such perjury; upon any investigation, proceeding or trial against him for such contempt; or in any manner consonant with State and constitutional provisions.

h.Any licensee, applicant for a license or a registrant who is aggrieved by a final decision by the division shall have the right of appeal to the commission. Notwithstanding the foregoing, no decision by the division shall constitute a final agency action for purposes of establishing jurisdiction on appeal in the New Jersey Superior Court.

i.All appeals from final decisions of the division shall be heard by the commission in accordance with subsection b. of section 63 of P.L.1977, c.110 (C.5:12-63), which procedure may include the opportunity for the matter to be heard as a contested case in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Final orders of the commission shall constitute final agency action for purposes of establishing jurisdiction on appeal in the New Jersey Superior Court.

L.1977, c.110, s.107; amended 1979, c.282, s.36; 1987, c.354, s.19; 1993, c.292, s.25; 2011, c.19, s.76.



Section 5:12-108 - Proceedings Against Licensees

5:12-108. Proceedings against licensees
a. Any proceeding against a licensee or registrant shall be brought on by written complaint, which shall include a statement setting forth in ordinary and concise language the charges and the acts or omissions supporting such charges.

b. Upon filing of the complaint the commission shall serve a copy upon the licensee or registrant either personally or by certified mail to his address on file with the commission.

c. Within 15 days after service upon him of the complaint, the licensee or registrant may file with the commission a notice of defense, in which he may:

(1) Request a hearing;

(2) Admit the accusation in whole or in part;

(3) Present new matters or explanations by way of defense; or

(4) State any legal objections to the complaint.

Within the time specified, the licensee or registrant may file one or more notices of defense upon any or all of the above grounds.

d. The licensee or registrant shall be entitled to a hearing on the merits if he files the required notice of defense within the time allowed by subsection c. of this section, and any such notice shall be deemed a specific denial of all parts of the complaint not expressly admitted. Failure to timely file the required notice of defense or to appear at the hearing shall constitute an admission of all matters and facts contained in the complaint and a waiver of the licensee's or registrant's rights to a hearing, but the commission, in its discretion, may nevertheless order a hearing. All affirmative defenses shall be specifically stated, and unless objection is taken as provided in paragraph (4) of subsection c. of this section, all objections to the form of the complaint shall be deemed waived.

e. The commission shall determine the time and place of the hearing as soon as is reasonably practical after receiving the licensee's or registrant's notice of defense. The commission shall deliver or send by certified mail a notice to all parties at least 10 days prior to the hearing. Unless the licensee or registrant consents, the hearing shall not be held prior to the expiration time within which the licensee or registrant is entitled to file the notice of defense.

f. Prior to a hearing before the commission, and during a hearing upon reasonable cause shown, the commission shall issue subpenas and subpenas duces tecum at the request of a licensee, a registrant, or the division.

L.1977, c. 110, s. 108, eff. June 2, 1977. Amended by L.1979, c. 282, s. 37, eff. Jan. 9, 1980; L.1981, c. 503, s. 17, eff. Feb. 15, 1982.



Section 5:12-109 - Emergency Orders.

5:12-109 Emergency orders.

109. Notwithstanding any provisions of this article, the director may issue an emergency order for the suspension, limitation or conditioning of any operation certificate or any license, other than a casino license, or any registration, or any permit to conduct Internet gaming, or may issue an emergency order requiring the licensed casino to keep an individual from the premises of such licensed casino or from using or maintaining an Internet gaming account, or not to pay such individual any remuneration for services or any profits, income or accruals on his investment in such casino, in the following manner:

a.An emergency order shall be issued only when the director finds that:

(1)There has been charged a violation of any of the criminal laws of this State by a licensee or registrant, or

(2)Such action is necessary to prevent a violation of any such provision, or

(3)Such action is necessary immediately for the preservation of the public peace, health, safety, morals, good order and general welfare or to preserve the public policies declared by this act.

b.An emergency order shall set forth the grounds upon which it is issued, including the statement of facts constituting the alleged emergency necessitating such action.

c.The emergency order shall be effective immediately upon issuance and service upon the licensee, registrant, or resident agent of the licensee. The emergency order may suspend, limit, condition or take other action in relation to the approval of one or more individuals who were required to be approved in any operation, without necessarily affecting any other individuals or the licensed casino establishment. The emergency order shall remain effective until further order of the director.

d.Within 5 days after issuance of an emergency order, the division shall cause a complaint to be filed and served upon the person or entity involved in accordance with the provisions of this act.

e.Thereafter, the person or entity against whom the emergency order has been issued and served shall show cause before the director why the emergency order should not remain in effect in accordance with the provisions of this act and the regulations promulgated hereunder.

L.1977, c.110, s.109 ; amended 1981, c.503, s.18; 2011, c.19, s.77; 2013, c.27, s.15.



Section 5:12-110 - Judicial Review.

5:12-110 Judicial review.

110. a. The division or any person aggrieved by a final decision or order of the commission made after hearing or rehearing by the commission, whether or not a petition for hearing was filed, may obtain judicial review thereof by appeal to the Superior Court in accordance with the Rules of Court.

b.Filing of an appeal shall not stay enforcement of the decision or order of the commission unless the stay is obtained from the court upon application in accordance with the Rules of Court or from the commission upon such terms and conditions as it deems proper.

c.The reviewing court may affirm the decision and order of the commission, may remand the case for further proceedings, or may reverse the decision if the substantive rights of the petitioner have been prejudiced because the decision is:

(1)In violation of constitutional provisions;

(2)In excess of the statutory authority and jurisdiction of the commission; or

(3)Arbitrary or capricious or otherwise not in accordance with law.

d.In order to protect the public interest and the regulatory authority of the commission, any action by the commission taken pursuant to the provisions of section 64, 69 d. or 71 of this act shall not be subject to the injunctive authority of the Superior Court prior to the exhaustion of the administrative procedures herein specified, unless it shall appear evident to the court, by clear and convincing evidence, that a manifest denial of justice would be effectuated by the refusal to enjoin the contemplated action.

L.1977, c.110, s.110, amended 2011, c.19, s.78.



Section 5:12-111 - Penalties For Willful Evasion Of Payment Of License Fees, Other Acts And Omissions.

5:12-111 Penalties for willful evasion of payment of license fees, other acts and omissions.

111. Penalties for Willful Evasion of Payment of License Fees, Other Acts and Omissions. Any person who willfully fails to report, pay or truthfully account for and pay over any license fee or tax imposed by the provisions of this act, or willfully attempts in any manner to evade or defeat any such license fee, tax, or payment thereof is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $50,000, and in the case of a person other than a natural person, the amount of a fine may be up to $200,000, and shall in addition be liable for a penalty of three times the amount of the license fee evaded and not paid, collected or paid over, which penalty shall be assessed by the division and collected in accordance with the provisions of this act.

L.1977, c.110, s.111; amended 1991, c.182, s.44; 2011, c.19, s.79.



Section 5:12-112 - Unlicensed Casino Gambling Games Unlawful; Penalties.

5:12-112 Unlicensed casino gambling games unlawful; penalties.

112. Unlicensed Casino Gambling Games Unlawful; Penalties.

a.Any person who violates the provisions of section 80 or 82 or of Article 7 of this act, or permits any gambling game, slot machine or device to be conducted, operated, dealt or carried on in any casino or simulcasting facility by a person other than a person licensed for such purposes pursuant to this act is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $50,000, and in the case of a person other than a natural person, the amount of a fine may be up to $200,000.

b.Any licensee who places games or slot machines into play or displays such games or slot machines in a casino or simulcasting facility without authority of the division to do so is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $50,000, and in the case of a person other than a natural person, the amount of a fine may be up to $200,000.

c.Any person who operates, carries on or exposes for play any gambling game, gaming device or slot machine after his license has expired and prior to the actual renewal thereof is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $50,000, and in the case of a person other than a natural person, the amount of a fine may be up to $200,000.

L.1977, c.110, s.112; amended 1991, c.182, s.45; 1993, c.292, s.26; 2011, c.19, s.80.



Section 5:12-113 - Swindling And Cheating; Penalties.

5:12-113 Swindling and cheating; penalties.

113. Swindling and Cheating; Penalties.

a.A person is guilty of swindling and cheating if the person purposely or knowingly by any trick or sleight of hand performance or by a fraud or fraudulent scheme, cards, dice or device, for himself or herself or for another, wins or attempts to win money or property or a representative of either or reduces a losing wager or attempts to reduce a losing wager in connection to casino gaming.

b.Consolidation of offenses. Conduct denominated swindling and cheating in this section constitutes a single offense, but each episode or transaction may be the subject of a separate prosecution and conviction. A charge of swindling and cheating may be supported by evidence that it was committed in any manner that would be swindling and cheating under this section, notwithstanding the specification of a different manner in the indictment or accusation, subject only to the power of the court to ensure a fair trial by granting a bill of particulars, discovery, continuance, or other appropriate relief when the conduct of the defense would be prejudiced by a lack of fair notice or by surprise.

c.Grading of swindling and cheating offenses.

(1)Swindling and cheating constitutes a crime of the second degree if the amount involved is $75,000 or more.

(2)Swindling and cheating constitutes a crime of the third degree if the amount involved exceeds $500.

(3)Swindling and cheating constitutes a crime of the fourth degree if the amount involved is at least $200 but not more than $500.

(4)Swindling and cheating constitutes a disorderly persons offense if the amount involved is less than $200.

(5)The amount involved in swindling and cheating shall be determined by the trier of fact. Amounts involved in acts of swindling and cheating committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.

L.1977,c.110,s.113; amended 1979, c.282, s.38; 1993, c.292, s.27; 2002, c.65, s.27.



Section 5:12-113.1 - Use Of Certain Devices In Playing Games, Grading Of Offense; Forfeiture Of Devices.

5:12-113.1 Use of certain devices in playing games, grading of offense; forfeiture of devices.

46. a. A person commits a third degree offense if, in playing a game in a licensed casino or simulcasting facility, the person uses, or assists another in the use of, a computerized, electronic, electrical or mechanical device which is designed, constructed, or programmed specifically for use in obtaining an advantage at playing any game in a licensed casino or simulcasting facility, unless the advantage obtained can be assessed a monetary value or loss of $75,000 or greater in which case the offense is a crime of the second degree.

b.Any computerized, electronic, electrical or mechanical device used in violation of subsection a. of this section shall be considered prima facie contraband and shall be subject to the provisions of N.J.S.2C:64-2. A device used by any person in violation of this section shall be subject to forfeiture pursuant to the provisions of N.J.S.2C:64-1 et seq.

c.Each casino licensee shall post notice of this prohibition and the penalties of this section in a manner determined by the division.

L.1991, c.182, s.46; amended 1993, c.292, s.28; 2002, c.65, s.28; 2011, c.19, s.81.



Section 5:12-114 - Unlawful Use Of Bogus Chips Or Gaming Billets, Marked Cards, Dice, Cheating Devices, Unlawful Coins; Penalty.

5:12-114 Unlawful use of bogus chips or gaming billets, marked cards, dice, cheating devices, unlawful coins; penalty.

114. Unlawful Use of Bogus Chips or Gaming Billets, Marked Cards, Dice, Cheating Devices, Unlawful Coins; Penalty. a. It shall be unlawful for any person playing any licensed gambling game:

(1)Knowingly to use bogus or counterfeit chips or gaming billets, or knowingly to substitute and use in any such game cards or dice that have been marked, loaded or tampered with; or

(2)Knowingly to use or possess any cheating device with intent to cheat or defraud.

b.It shall be unlawful for any person, playing or using any slot machine in a licensed casino:

(1)Knowingly to use other than a lawful coin or legal tender of the United States of America, or to use coin not of the same denomination as the coin intended to be used in such slot machine, except that in the playing of any slot machine or similar gaming device, it shall be lawful for any person to use gaming billets, tokens or similar objects therein which are approved by the division; or

(2)To use any cheating or thieving device, including but not limited to tools, drills, wires, coins or tokens attached to strings or wires, or electronic or magnetic devices, to facilitate the alignment of any winning combination or removing from any slot machine any money or other contents thereof.

c.It shall be unlawful for any person knowingly to possess or use while on the premises of a licensed casino, any cheating or thieving device, including but not limited to tools, wires, drills, coins attached to strings or wires or electronic or magnetic devices to facilitate removing from any slot machine any money or contents thereof, except that a duly authorized employee of a licensed casino may possess and use any of the foregoing only in furtherance of his employment in the casino.

d.It shall be unlawful for any person knowingly to possess or use while on the premises of any licensed casino or simulcasting facility any key or device designed for the purpose of or suitable for opening or entering any slot machine or similar gaming device or drop box, except that a duly authorized employee of a licensed casino, of a company authorized to conduct casino simulcasting, or of the division may possess and use any of the foregoing only in furtherance of his employment.

e.Any person who violates this section is guilty of a crime of the fourth degree and notwithstanding the provisions of N.J.S.2C:43-3 shall be subject to a fine of not more than $50,000, and in the case of a person other than a natural person, to a fine of not more than $200,000 and any other appropriate disposition authorized by subsection b. of N.J.S.2C:43-2.

L.1977, c.110, s.114; amended 1979, c.282, s.39; 1993, c.292, s.29; 2011, c.19, s.82.



Section 5:12-115 - Cheating Games And Devices In A Licensed Casino; Penalty.

5:12-115 Cheating games and devices in a licensed casino; penalty.

115. Cheating Games and Devices in a Licensed Casino; Penalty. a. It shall be unlawful:

(1)Knowingly to conduct, carry on, operate, deal or allow to be conducted, carried on, operated or dealt any cheating or thieving game or device; or

(2)Knowingly to deal, conduct, carry on, operate or expose for play any game or games played with cards, dice or any mechanical device, or any combination of games or devices, which have in any manner been marked or tampered with, or placed in a condition, or operated in a manner, the result of which tends to deceive the public or tends to alter the normal random selection of characteristics or the normal chance of the game which could determine or alter the result of the game.

b.It shall be unlawful knowingly to use or possess any marked cards, loaded dice, plugged or tampered with machines or devices.

c.Any person who violates this section is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $50,000, and in the case of a person other than a natural person, the amount of a fine may be up to $200,000.

L.1977, c.110, s.115; amended 1991, c.182, s.47; 2011, c.19, s.126.



Section 5:12-116 - Unlawful Possession Of Device, Equipment Or Other Material Illegally Manufactured, Distributed, Sold Or Serviced.

5:12-116 Unlawful possession of device, equipment or other material illegally manufactured, distributed, sold or serviced.

116. Unlawful possession of device, equipment or other material illegally manufactured, distributed, sold or serviced. Any person who possesses any device, equipment or material which he knows has been manufactured, distributed, sold, tampered with or serviced in violation of the provisions of this act is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $50,000, and in the case of a person other than a natural person, the amount of a fine may be up to $200,000.

L.1977, c.110, s.116; amended 1991, c.182, s.48; 2011, c.19, s.127.



Section 5:12-117 - Employment Without License Or Registration; Penalty.

5:12-117 Employment without license or registration; penalty.

117. Employment Without License or Registration; Penalty. a. Any person who, without obtaining the requisite license or registration as provided in this act, works or is employed in a position whose duties would require licensing or registration under the provisions of this act is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $20,000, and in the case of a person other than a natural person, the amount of a fine may be up to $100,000.

b.Any person who employs or continues to employ an individual not duly licensed or registered under the provisions of this act in a position whose duties require a license or registration under the provisions of this act is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $20,000, and in the case of a person other than a natural person, the amount of a fine may be up to $100,000.

c.(Deleted by amendment, P.L.1991, c.182).

d.Any person violating the provisions of subsection 101e. of this act shall be guilty of a crime of the third degree, and shall be subject to the penalties therefor, except that the amount of a fine may be up to $50,000. Any licensee permitting or allowing such a violation shall also be punishable under this subsection, in addition to any other sanctions the commission may impose.


L.1977, c.110, s.117; amended 1981, c.503, s.19; 1987, c.410, s.10; 1991, c.182, s.49; 2011, c.19, s.128.



Section 5:12-117.1 - Persons Prohibited From Accepting Employment; Violation; Crime Of Fourth Degree.

5:12-117.1 Persons prohibited from accepting employment; violation; crime of fourth degree.

5. a. No applicant or person or organization licensed by or registered with the commission or division shall employ or offer to employ any person who is prohibited from accepting employment from a licensee or applicant or any holding or intermediary company under section 4 of P.L.1981, c.142 (C.52:13D-17.2).

b.An applicant or person or organization who violates the provisions of this section is guilty of a crime of the fourth degree.

L.1980, c.69, s.5; amended 1980, c.159, s.3; 1981, c.142, s.6; 1987, c.410, s.11; 2011, c.19, s.83.



Section 5:12-118 - Regulations Requiring Exclusion Or Rejection Of Certain Persons From Licensed Casinos; Unlawful Entry By Person Whose Name Has Been Placed On List; Penalty.

5:12-118 Regulations requiring exclusion or rejection of certain persons from licensed casinos; unlawful entry by person whose name has been placed on list; penalty.

118. Regulations Requiring Exclusion or Rejection of Certain Persons from Licensed Casinos; Unlawful Entry by Person Whose Name Has Been Placed on List; Penalty. Any person whose name is on the list of persons promulgated by the division pursuant to the provisions of section 71 of this act, P.L.1977, c.110 (C.5:12-71), who knowingly enters the premises of a licensed casino is guilty of a crime of the fourth degree.

L.1977, c.110, s.118; amended 1991, c.182, s.50; 2002, c.65, s.29; 2011, c.19, s.84.



Section 5:12-119 - Gaming By Certain Persons Prohibited; Penalties; Defenses.

5:12-119 Gaming by certain persons prohibited; penalties; defenses.

119. Gaming by Certain Persons Prohibited; Penalties; Defenses.

a.No person under the age at which a person is authorized to purchase and consume alcoholic beverages shall enter, or wager in, a licensed casino or simulcasting facility; provided, however, that such a person may enter a casino or simulcasting facility by way of passage to another room, and provided further, however, that any such person who is licensed or registered under the provisions of the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), may enter a casino or simulcasting facility in the regular course of the person's permitted activities.

Any person who violates this subsection shall be guilty of a disorderly persons offense and shall be fined not less than $500 and not more than $1,000. In addition, the court shall suspend or postpone the person's license to operate a motor vehicle for six months.

Upon the conviction of any person under this section, the court shall forward a report to the Division of Motor Vehicles stating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If a person at the time of the imposition of a sentence is less than 17 years of age, the period of license postponement, including a suspension or postponement of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period of six months after the person reaches the age of 17 years.

If a person at the time of the imposition of a sentence has a valid driver's license issued by this State, the court shall immediately collect the license and forward it to the division along with the report. If for any reason the license cannot be collected, the court shall include in the report the complete name, address, date of birth, eye color, and sex of the person as well as the first and last date of the license suspension period imposed by the court.

The court shall inform the person orally and in writing that if the person is convicted of operating a motor vehicle during the period of license suspension or postponement, the person shall be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40.

If the person convicted under this section is not a New Jersey resident, the court shall suspend or postpone, as appropriate given the age at the time of sentencing, the non-resident driving privilege of the person and submit to the division the required report. The court shall not collect the license of a non-resident convicted under this section. Upon receipt of a report by the court, the division shall notify the appropriate officials in the licensing jurisdiction of the suspension or postponement.

b.Any licensee or employee of a casino who allows a person under the age at which a person is authorized to purchase and consume alcoholic beverages to remain in or wager in a casino or simulcasting facility is guilty of a disorderly persons offense; except that the establishment of all of the following facts by a licensee or employee allowing any such underage person to remain shall constitute a defense to any prosecution therefor:

(1)That the underage person falsely represented in writing that he or she was at or over the age at which a person is authorized to purchase and consume alcoholic beverages;

(2)That the appearance of the underage person was such that an ordinary prudent person would believe him or her to be at or over the age at which a person is authorized to purchase and consume alcoholic beverages; and

(3)That the admission was made in good faith, relying upon such written representation and appearance, and in the reasonable belief that the underage person was actually at or over the age at which a person is authorized to purchase and consume alcoholic beverages.

c.A person who knowingly allows or permits another person who is under his or her lawful care, custody, or control and who is under the age at which a person is authorized to purchase and consume alcoholic beverages to wager or attempt to wager in a licensed casino or simulcasting facility in violation of subsection a. of this section is guilty of a disorderly persons offense.

L.1977,c.110,s.119; amended 1983, c.134, s.2; 1991, c.182, s.51; 1992, c.19, s.36; 1993, c.292, s.30; 2002, c.65, s.30.



Section 5:12-120 - Prohibited Political Contributions; Penalty.

5:12-120 Prohibited political contributions; penalty.

120. Prohibited Political Contributions; Penalty. Any person who makes or causes to be made a political contribution prohibited by the provisions of this act is guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $200,000, and in the case of a person other than a natural person, the amount of a fine may be up to $500,000.

L.1977, c.110, s.120; amended 1987, c.410, s.12; 1991, c.182, s.52; 2011, c.19, s.129.



Section 5:12-121 - Authority Of Gaming Licensee And Agents To Detain Or Question Persons; Immunity From Liability; Posted Notice Required.

5:12-121 Authority of gaming licensee and agents to detain or question persons; immunity from liability; posted notice required.

121. Authority of Gaming Licensee and Agents to Detain or Question Persons; Immunity from Liability; Posted Notice Required.

a.Any licensee or its officers, employees or agents may question any individual in the casino or simulcasting facility or elsewhere in the establishment who is reasonably suspected of violating any of the provisions of sections 113 through 116 of P.L.1977, c.110 (C.5:12-113 through 116), section 46 of P.L.1991, c.182 (C.5:12-113.1), section 118 of P.L.1977, c.110 (C.5:12-118), section 119 of P.L.1977, c.110 (C.5:12-119) or R.S.33:1-81 pursuant to subsection d. of section 103 of P.L.1977, c.110 (C.5:12-103). No licensee or its officers, employees or agents shall be criminally or civilly liable by reason of any such questioning.

b.Any licensee or its officers, employees or agents who shall have probable cause for believing there has been a violation of sections 113 through 116 of P.L.1977, c.110 (C.5:12-113 through 116), section 46 of P.L.1991, c.182 (C.5:12-113.1), section 118 of P.L.1977, c.110 (C.5:12-118), section 119 of P.L.1977, c.110 (C.5:12-119) or R.S.33:1-81 pursuant to subsection d. of section 103 of P.L.1977, c.110 (C.5:12-103) in the casino or simulcasting facility by any person may refuse to permit such person to continue gaming or wagering or may take such person into custody and detain him in the establishment in a reasonable manner for a reasonable length of time, for the purpose of notifying law enforcement authorities. Such refusal or taking into custody and detention shall not render such licensee or its officers, employees or agents criminally or civilly liable for false arrest, false imprisonment, slander or unlawful detention, unless such refusal or such taking into custody or detention is unreasonable under all of the circumstances.

c.No licensee or its officers, employees or agents shall be entitled to any immunity from civil or criminal liability provided in this section unless there is displayed in a conspicuous manner in the casino and, if applicable, the simulcasting facility a notice in bold face type clearly legible and in substantially this form:

"Any gaming licensee or officer, employee or agent thereof who has probable cause for believing that any person is violating any of the provisions of the Casino Control Act prohibiting cheating or swindling in gaming or simulcast wagering, underage gambling, underage drinking, the unauthorized presence on the casino floor or simulcasting facility by an underage person, or the presence in the casino establishment of a person excluded pursuant to the provisions of section 71 of P.L.1977, c.110 (C.5:12-71), may detain such person in the establishment for the purpose of notifying law enforcement authorities."

L.1977, c.110, s.121; amended 1991, c.182, s.53; 1993, c.292, s.31; 2009, c.36, s.22; 2011, c.19, s.85.



Section 5:12-122 - Other Offenses; General Penalty

5:12-122. Other offenses; general penalty
Any person who violates any provision of this act the penalty for which is not specifically fixed in this act is guilty of a disorderly persons offense.

L.1977, c. 110, s. 122, eff. June 2, 1977.



Section 5:12-123 - Continuing Offenses

5:12-123. Continuing offenses
Continuing Offenses. a. A violation of any of the provisions of this act which is an offense of a continuing nature shall be deemed to be a separate offense on each day during which it occurs. Nothing herein shall be deemed to preclude the commission of multiple violations within a day of those provisions of this act which establish offenses consisting of separate and distinct acts.

b. Any person who aids, abets, counsels, commands, induces, procures or causes another to violate a provision of this act is punishable as a principal and subject to all sanctions and penalties, both civil and criminal, provided by this act.

L. 1977, c. 110, s. 123; amended 1987,c.410,s.13.



Section 5:12-124 - Exemption From Gambling Statutes

5:12-124. Exemption from gambling statutes
Exemption from Gambling Statutes. The provisions of N.J.S. 2A:40-1 shall not apply to any person who, as a licensee operating pursuant to the provisions of this act, or as a player in any game authorized pursuant to the provisions of this act, engages in gaming as authorized herein.

L. 1977, c. 110, s. 124; amended 1987,c.410,s.14.



Section 5:12-125 - Racketeer-influenced And Corrupt Organizations--definitions

5:12-125. Racketeer-influenced and corrupt organizations--definitions
For purposes of this section and sections 126 through 129:

a. "Racketeering activity" means (1) any act or threat involving murder, kidnaping, gambling, arson, robbery, bribery, extortion, or dealing in narcotic or other dangerous drugs, which is chargeable under State law and punishable by imprisonment for more than 1 year; (2) any act which is indictable under any of the following provisions of Title 18, United States Code: section 201 (relating to bribery), section 224 (relating to sports bribery), sections 471 through 509 (relating to counterfeiting), section 659 (relating to theft from interstate shipment) if the act indictable under section 659 is felonious, section 664 (relating to embezzlement from pension and welfare funds), sections 891-894 (relating to extortionate credit transactions), section 1084 (relating to the transmission of gambling information), section 1341 (relating to mail fraud), section 1343 (relating to wire fraud), section 1503 (relating to obstruction of justice), section 1510 (relating to obstruction of criminal investigations), section 1511 (relating to the obstruction of State or local law enforcement), section 1951 (relating to interference with commerce, robbery, or extortion), section 1952 (relating to racketeering), section 1953 (relating to interstate transportation of wagering paraphernalia), section 1954 (relating to unlawful fund payments), section 1955 (relating to the prohibition of illegal gambling businesses), sections 2314 and 2315 (relating to interstate transportation of stolen property), sections 2421-2424 (relating to white slave traffic); (3) any act which is indictable under Title 29, United States Code, section 186 (relating to restrictions on payments and loans to labor organizations) or section 501(c) (relating to embezzlement from union funds); or (4) any offense involving bankruptcy fraud, fraud in the sale of securities, or the felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise dealing in narcotic or other dangerous drugs, punishable under any law of the United States.

b. "Person" includes any individual or entity holding or capable of holding a legal or beneficial interest in property.

c. "Enterprise" includes any individual, partnership, corporation, association, or other legal entity, and any union or group of individuals associated in fact although not a legal entity.

d. "Pattern of racketeering activity" requires at least two acts of racketeering activity, one of which occurred after the effective date of this act and the last of which occurred within 10 years (excluding any period of imprisonment) after the commission of a prior act of racketeering activity.

e. "Unlawful debt" means a debt (1) which was incurred or contracted in gambling activity which was in violation of the law of the United States, a State or political subdivision thereof; or (2) which is unenforceable under State or Federal law in whole or in part as to principal or interest because of the laws relating to usury; or (3) which was incurred in connection with the business of gambling in violation of the law of the United States, a State or political subdivision thereof; or (4) which was incurred in connection with the business of lending money or a thing of value at a rate usurious under State or Federal law, where the usurious rate is at least twice the enforceable rate.

f. "Documentary material" includes any book, paper, document, record, recording, or other material.

L.1977, c. 110, s. 125, eff. June 2, 1977.



Section 5:12-126 - Prohibited Activities.

5:12-126 Prohibited activities.

126. a. It shall be unlawful for any person who has received any income derived, directly or indirectly, from a pattern of racketeering activity or through collection of an unlawful debt in which such person has participated as a principal within the meaning of N.J.S.2A:85-14 to use or invest, directly or indirectly, any part of such income, or the proceeds of such income, in acquisition of any interest in, or the establishment or operation of, any enterprise which is engaged in or the activities of which affect casino gaming operations or ancillary industries which do business with any casino licensee. A purchase of securities on the open market for purposes of investment, and without the intention of controlling or participating in the control of the issuer or of assisting another to do so, shall not be unlawful under this subsection, provided that the sum total of the securities of the issuer held by the purchaser, the members of his family, and his or their accomplices in any pattern of racketeering activity or in the collection of an unlawful debt does not amount in the aggregate to one percent of the outstanding securities of any one class, or does not, either in law or in fact, empower the holders thereof to elect one or more directors of the issuer.

b.It shall be unlawful for any person through a pattern of racketeering activity or through collection of an unlawful debt to acquire or maintain, directly or indirectly, any interest in or control of any enterprise which is engaged in, or the activities of which affect, casino gaming operations or ancillary industries which do business with any casino licensee.

c.It shall be unlawful for any person employed by or associated with any enterprise engaged in, or the activities of which affect, casino gaming operations or ancillary industries which do business with any casino licensee, to conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering activity or collection of unlawful debt.

d.It shall be unlawful for any person to conspire to violate any of the provisions of subsection a., b., or c. of this section.

e.Any person who violates any provision of this section shall be fined not more than $100,000 or imprisoned not more than twenty years or both and shall forfeit to the State (1) any interest he has acquired or maintained in violation of this section and (2) any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over any enterprise which he has established, operated, controlled, conducted, or participated in the conduct of, in violation of this section.

f.In any action brought by the Attorney General under this section, the Superior Court shall have jurisdiction to enter such restraining orders or prohibitions, or to take such other actions, including, but not limited to, the acceptance of satisfactory performance bonds, in connection with any property or other interest subject to forfeiture under this section, as it shall deem proper.

g.Upon conviction of a person under this section, the court shall authorize the Attorney General to seize all property or other interest declared forfeited under this section upon such terms and conditions as the court shall deem proper. If a property right or other interest is not exercisable or transferable for value by the State, it shall expire and shall not revert to the convicted person.

L.1977, c.110, s.126; amended 2011, c.19, s.130.



Section 5:12-127 - Civil Remedies

5:12-127. Civil remedies
a. The Superior Court shall have jurisdiction to prevent and restrain violations of section 126 of this act by issuing appropriate orders, including, but not limited to, ordering any person to divest himself of any interest, direct or indirect, in any enterprise; imposing reasonable restrictions on the future activities or investments of any person, including, but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise engaged in, the activities of which affect casino gaming operations or ancillary industries which do business with any casino licensee; or ordering dissolution or reorganization of any enterprise, making due provision for the rights of innocent persons.

b. The Attorney General may institute proceedings in Superior Court for violations of section 126 of this act. In any action brought under this section, the court shall proceed as soon as practicable to the hearing and determination thereof. Pending final determination thereof, the court may at any time enter such restraining orders or prohibitions, or take such other actions, including the acceptance of satisfactory performance bonds, as it shall deem proper.

c. Any person injured in his business or property by reason of a violation of section 126 of this act may sue therefor in any appropriate court and shall recover threefold any damages he sustains and the cost of the suit, including a reasonable attorney's fee.

d. A final judgment or decree rendered in favor of the State in any criminal proceeding brought under this act shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought by the Attorney General.

L.1977, c. 110, s. 127, eff. June 2, 1977.



Section 5:12-128 - Civil Investigative Demand

5:12-128. Civil investigative demand
a. Whenever the Attorney General has reason to believe that any person or enterprise may be in possession, custody, or control of any documentary materials relevant to an investigation under this act, he may, prior to the institution of a civil or criminal proceeding thereon, issue in writing, and cause to be served upon such person, a civil investigative demand requiring such person to produce such material for examination.

b. Each such demand shall:

(1) State the nature of the conduct constituting the alleged violation which is under investigation and the provision of law applicable thereto;

(2) Describe the class or classes of documentary material to be produced thereunder with such specificity and certainty as to permit such material to be fairly identified;

(3) Prescribe a return date which will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying or reproduction; and

(4) Identify the custodian to whom such material shall be made available.

c. No such demand shall:

(1) Contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued in aid of a grand jury investigation; or

(2) Require the production of any documentary evidence which would be otherwise privileged from disclosure if demanded by a subpoena duces tecum issued in aid of a grand jury investigation.

d. Service of any such demand or any petition filed under this section may be made upon a person by:

(1) Delivering a duly executed copy thereof to any partner, executive officer, managing agent, or general agent thereof, or to any agent thereof authorized by appointment or by law to receive service of process on behalf of such person, or upon any individual person;

(2) Delivering a duly executed copy thereof to the principal office or place of business of the person to be served; or

(3) Depositing such copy in the United States mail, by registered or certified mail duly addressed to such person at its principal office or place of business.

e. A verified return by the individual serving any such demand or petition setting forth the manner of such service shall be prima facie proof of such service. In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such demand.

f. Any person upon whom any demand issued under this section has been duly served shall make such material available for inspection and copying or reproduction to the Attorney General at the principal place of business of such person, or at such other place as the Attorney General and such person thereafter may agree and prescribe in writing, on the return date specified in such demand or on such later date as the Attorney General may prescribe in writing. Upon written agreement between such person and the Attorney General, copies may be substituted for all or any part of such original materials. The Attorney General may cause the preparation of such copies of documentary material as may be required for official use by the Attorney General. While in the possession of the Attorney General, no material so produced shall be available for examination, without the consent of the person who produced such material, by any individual other than the Attorney General or his duly appointed representatives. Under such reasonable terms and conditions as the Attorney General shall prescribe, documentary material while in his possession shall be available for examination by the person who produced such material or any duly authorized representatives of such person.

g. Upon completion of:

(1) The review and investigation for which any documentary material was produced under this action, and

(2) Any case or proceeding arising from such investigation, the Attorney General shall return to the person who produced such material all such material other than copies thereof made by the Attorney General pursuant to this section which has not passed into the control of any court or grand jury through the introduction thereof into the record of such case or proceeding.

h. When any documentary material has been produced by any person under this section for use in any racketeering investigation, and no such case or proceeding arising therefrom has been instituted within a reasonable time after completion of the examination and analysis of all evidence assembled in the course of such investigation, such person shall be entitled, upon written demand made upon the Attorney General, to the return of all documentary material other than copies thereof made pursuant to this section so produced by such person.

i. Whenever any person fails to comply with any civil investigative demand duly served upon him under this section or whenever satisfactory copying or reproduction of any such material cannot be done and such person refuses to surrender such material, the Attorney General may file in the Superior Court a petition for an order of such court for the enforcement of this section.

j. The provisions of this section shall not apply to any situation covered by the provisions of section 79 of this act, and shall in no way limit the division's authority under that section.

L.1977, c. 110, s. 128, eff. June 2, 1977.



Section 5:12-129 - Supplemental Sanctions.

5:12-129 Supplemental sanctions.

129. Supplemental Sanctions.

a.In addition to any penalty, fine or term of imprisonment authorized by law, the division shall, after appropriate hearings and factual determinations, have the authority to impose the following sanctions upon any person licensed or registered pursuant to this act:

(1)Revoke the license or registration of any person for the conviction of any criminal offense under this act or for the commission of any other offense or violation of this act which would disqualify such person from holding his license or registration;

(2)Revoke the license or registration of any person for willfully and knowingly violating an order of the division directed to such person;

(3)Suspend the license or registration of any person pending hearing and determination, in any case in which license or registration revocation could result;

(4)Suspend the operation certificate of any casino licensee for violation of any provisions of this act or regulations promulgated hereunder relating to the operation of its casino or, if applicable, its simulcasting facility, or both, including games, internal and accountancy controls and security;

(5)Assess such civil penalties as may be necessary to punish misconduct and to deter future violations, which penalties may not exceed $20,000 in the case of any individual licensee or registrant, except that in the case of a casino licensee the penalty may not exceed $100,000;

(6)Order restitution of any moneys or property unlawfully obtained or retained by a licensee or registrant;

(7)Enter a cease and desist order which specifies the conduct which is to be discontinued, altered or implemented by the licensee or registrant;

(8)Issue letters of reprimand or censure, which letters shall be made a permanent part of the file of each licensee or registrant so sanctioned; or

(9)Impose any or all of the foregoing sanctions in combination with each other.

b.The division's imposition of any fine, penalty, or sanction pursuant to this section shall be appealable to the commission, except that in no case shall the division's decision to enter into a settlement agreement which results in the imposition of a fine, penalty, sanction or any combination thereof be subject to review by the commission.

L.1977, c.110, s.129; amended 1981, c.503, s.20; 1993, c.292, s.32; 2011, c.19, s.86.



Section 5:12-129.1 - Report Of Suspicious Transaction.

5:12-129.1 Report of suspicious transaction.

1.The holder of any license issued under P.L.1977, c.110 (C.5:12-1 et seq.), or any person acting on behalf thereof, shall file a report of any suspicious transaction with the Director of the Division of Gaming Enforcement. For the purposes of P.L.1999, c.352 (C.5:12-129.1 et al.), "suspicious transaction" means the acceptance of cash, the redeeming of chips or markers or other cash equivalents, or a payment to establish credits in an Internet gaming account involving or aggregating $5,000 if the licensee or person knows or suspects that the transaction:

a.involves funds derived from illegal activities or is intended or conducted in order to conceal or disguise funds or assets derived from illegal activities;

b.is part of a plan to violate or evade any law or regulation or to avoid any transaction reporting requirement under the law or regulations of this State or the United States, including a plan to structure a series of transactions to avoid any transaction reporting requirement under the laws or regulations of this State or the United States; or

c.has no business or other apparent lawful purpose or is not the sort of transaction in which a person would normally be expected to engage and the licensee or person knows of no reasonable explanation for the transaction after examining the available facts, including the background and possible purpose of the transaction.

L.1999, c.352, s.1; amended 2013, c.27, s.16.



Section 5:12-129.2 - Failure To File Report, Sanctions.

5:12-129.2 Failure to file report, sanctions.

2.Any person required by section 1 of P.L.1999, c.352 (C.5:12-129.1) to file a report of a suspicious transaction who knowingly fails to file a report thereof or who knowingly causes any other person having that responsibility to fail to file a report shall be subject to the sanctions set forth in section 129 of P.L.1977, c.110 (C.5:12-129). Nothing herein shall be deemed to preclude, if the evidence so warrants, an indictment and conviction for a violation of section 3 of P.L.1994, c.121 (C.2C:21-25) or any other provision of law.

L.1999,c.352,s.2.



Section 5:12-129.3 - Record Of Reports.

5:12-129.3 Record of reports.

3.The Division of Gaming Enforcement shall maintain a record of all reports made pursuant to P.L.1999, c.352 (C.5:12-129.1 et al.) for a period of five years. The division shall make the reports available to any State or federal law enforcement agency upon written request and without necessity of subpoena.

L.1999,c.352,s.3.



Section 5:12-129.4 - Rules, Regulations.

5:12-129.4 Rules, regulations.

4.The Director of the Division of Gaming Enforcement shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of P.L.1999, c.352 (C.5:12-129.1 et al.). The director may determine that compliance with applicable federal reporting requirements, as may be adopted or amended from time to time, satisfies the reporting requirements of this act.

L.1999,c.352,s.4.



Section 5:12-129.5 - Notification To Person Involved In Transaction Prohibited, Fourth Degree Crime.

5:12-129.5 Notification to person involved in transaction prohibited, fourth degree crime.

5.Any person who is required to file a report of a suspicious transaction pursuant to the provisions of section 1 of P.L.1999, c.352 (C.5:12-129.1) shall not notify a person involved in the transaction that the transaction has been reported.

Any person who violates the provisions of this section shall be guilty of a crime of the fourth degree.

L.1999,c.352,s.5.



Section 5:12-129.6 - Immunity From Civil Liability.

5:12-129.6 Immunity from civil liability.

6.Any person who is required to file a report of a suspicious transaction pursuant to the provisions of P.L.1999, c.352 (C.5:12-129.1 et al.) who in good faith makes such a report shall not be liable in any civil action brought by any person for making such a report, regardless of whether the transaction is later determined to be suspicious.

L.1999,c.352,s.6.



Section 5:12-130 - Impositions Of Sanctions - Standards.

5:12-130 Impositions of sanctions - standards.

130. In considering appropriate sanctions in a particular case, the division shall consider:

a.The risk to the public and to the integrity of gaming operations created by the conduct of the licensee or registrant;

b.The seriousness of the conduct of the licensee or registrant, and whether the conduct was purposeful and with knowledge that it was in contravention of the provisions of this act or regulations promulgated hereunder;

c.Any justification or excuse for such conduct by the licensee or registrant;

d.The prior history of the particular license or registrant involved with respect to gaming activity;

e.The corrective action taken by the licensee or registrant to prevent future misconduct of a like nature from occurring; and

f.In the case of a monetary penalty, the amount of the penalty in relation to the severity of the misconduct and the financial means of the licensee or registrant. The division may impose any schedule or terms of payment of such penalty as it may deem appropriate.

g.It shall be no defense to disciplinary action before the division that an applicant, licensee, registrant, intermediary company, or holding company inadvertently, unintentionally, or unknowingly violated a provision of this act. Such factors shall only go to the degree of the penalty to be imposed by the division, and not to a finding of a violation itself.

L.1977, c.110, s.130; amended 1981, c.503, s.21; 2011, c.19, s.87.



Section 5:12-130.1 - Institution Of Conservatorship And Appointment Of Conservators.

5:12-130.1 Institution of conservatorship and appointment of conservators.

31.Institution of Conservatorship and Appointment of Conservators.

a.Notwithstanding any other provision of the Casino Control Act, (1) upon the revocation or denial of a casino license, or (2) upon, in the discretion of the commission, the suspension of a casino license or the suspension of an operation certificate for a period of in excess of 120 days, and notwithstanding the pendency of any appeal therefrom, the commission may appoint and constitute a conservator to, among other things, take over and into his possession and control all the property and business of the licensee relating to the casino and the approved hotel; provided, however, that this subsection shall not apply in any instance in which the casino in the casino hotel facility for which the casino license had been issued has not been, in fact, in operation and open to the public, and provided further that no person shall be appointed as conservator unless the commission is satisfied that he is individually qualified according to the standard applicable to casino key employees, except that casino experience shall not be necessary for qualification.

b.(Deleted by amendment, P.L.1987, c.410).

c.The commission may proceed in a conservatorship action in a summary manner or otherwise and shall have the power to appoint and remove one or more conservators and to enjoin the former or suspended licensee from exercising any of its privileges and franchises, from collecting or receiving any debts and from paying out, selling, assigning or transferring any of its property to other than a conservator, except as the commission may otherwise order. The commission shall have such further powers as shall be appropriate for the fulfillment of the purposes of this act.

d.Every conservator shall, before assuming his duties, execute and file a bond for the faithful performance of his duties payable to the commission in the office of the commission with such surety or sureties and in such form as the commission shall approve and in such amount as the commission shall prescribe.

e.When more than one conservator is appointed pursuant to this section, the provisions of this article applicable to one conservator shall be applicable to all; the debts and property of the former or suspended licensee may be collected and received by any of them; and the powers and rights conferred upon them shall be exercised by a majority of them.

f.The commission shall require that the former or suspended licensee purchase liability insurance, in an amount determined by the commission, to protect a conservator from liability for any acts or omissions of the conservator occurring during the duration of the conservatorship which are reasonably related to, and within the scope of, the conservator's duties.

L.1978, c.7, s.31; amended 1987, c.410, s.15; 1991, c.182, s.54; 2011, c.19, s.88.



Section 5:12-130.1A - Instructions To, Supervision Of Conservator

5:12-130.1a. Instructions to, supervision of conservator
Upon the appointment of a conservator, the commission shall provide the conservator with written instructions which enumerate the specific powers and duties conferred by the commission on the conservator with respect to the conservatorship. A conservator shall be under the direct supervision of the commission and shall exercise only those powers and perform only those duties expressly conferred on the conservator by the commission. The commission may, at any time after a conservatorship is established, modify the powers of the conservator by providing the conservator with a new set of written instructions.

L.1991,c.182,s.55.



Section 5:12-130.2 - Powers, Authorities And Duties Of Conservators

5:12-130.2. Powers, authorities and duties of conservators
Powers, Authorities and Duties of Conservators.

a. Upon his appointment, the conservator shall become vested with the title of all the property of the former or suspended licensee relating to the casino and the approved hotel, subject to any and all valid liens, claims, and encumbrances. The conservator shall have the duty to conserve and preserve the assets so acquired to the end that such assets shall continue to be operated on a sound and businesslike basis.

b. Subject to the direct supervision of the commission and pursuant to the written instructions of the commission issued pursuant to section 55 of P.L.1991, c.182 (C.5:12-130.1a) and any other order the commission may deem appropriate, a conservator shall have power to:

(1) Take into his possession all the property of the former or suspended licensee relating to the casino and the approved hotel, including its books, records and papers;

(2) Institute and defend actions by or on behalf of the former or suspended licensee;

(3) Settle or compromise with any debtor or creditor of the former or suspended licensee, including any taxing authority;

(4) Continue the business of the former or suspended licensee and to that end enter into contracts, borrow money and pledge, mortgage or otherwise encumber the property of the former or suspended licensee as security for the repayment of the conservator's loans; provided, however, that such power shall be subject to any provisions and restrictions in any existing credit documents;

(5) Hire, fire and discipline employees;

(6) Review all outstanding agreements to which the former or suspended licensee is a party that fall within the purview of subsection b. of section 104 of P.L.1977, c.110 (C.5:12-104) and advise the commission as to which, if any, of such agreements should be the subject of scrutiny, examination or investigation by the commission; and

(7) Do all further acts as shall best fulfill the purposes of the Casino Control Act.

c. Except during the pendency of a suspension or during the pendency of any appeal from any action or event set forth in section 31 a. of this amendatory and supplementary act which precipitated the conservatorship or in instances in which the commission finds that the interests of justice so require, the conservator, subject to the prior approval of and in accordance with such terms and conditions as may be prescribed by the commission, and after appropriate prior consultation with the former licensee as to the reasonableness of such terms and conditions, shall endeavor to and be authorized to sell, assign, convey or otherwise dispose of in bulk, subject to any and all valid liens, claims, and encumbrances, all the property of a former licensee relating to the casino and the approved hotel only upon prior written notice to all creditors and other parties in interest and only to such persons who shall be eligible to apply for and shall qualify as a casino licensee in accordance with the provisions of the Casino Control Act. Prior to any such sale, the former licensee shall be granted, upon request, a summary review by the commission of such proposed sale.

d. The commission may direct that the conservator, for an indefinite period of time, retain the property and continue the business of the former or suspended licensee relating to the casino and the approved hotel. During such period of time or any period of operation by the conservator, he shall pay when due, without in any way being personally liable, all secured obligations and shall not be immune from foreclosure or other legal proceedings to collect the secured debt, nor with respect thereto shall such conservator have any legal rights, claims, or defenses other than those which would have been available to the former or suspended licensee.

e. A conservator shall cooperate fully with any investigation or inquiry conducted by the commission or the division during the conservatorship or after the discontinuation of the conservatorship.

L.1978,c.7,s.32; amended 1987,c.410,s.16; 1991,c.182,s.56.



Section 5:12-130.3 - Compensation Of Conservators And Others

5:12-130.3. Compensation of conservators and others
Compensation of Conservators and Others. In any proceeding pursuant to section 31 of P.L.1978, c.7 (C.5:12-130.1), the commission shall, upon the appointment of a conservator, establish a reasonable rate of compensation for the services, costs and expenses in the conservatorship action of the conservator. The commission shall also designate the party or parties responsible for the payment of compensation to the conservator and shall direct that the responsible party or parties guarantee payment in such manner as the commission shall deem appropriate. The rate of compensation payable to the attorney for the conservator, the appraiser, the auctioneer, the accountant and such other persons as the commission may appoint in connection with the conservatorship action shall be established by the commission at the time of appointment. All requests for payment by the conservator and other persons appointed by the commission in connection with the conservatorship shall be subject to the approval of the commission, and the commission shall reduce any fee which it deems to be excessive. Fees payable to the conservator and expenses incurred in the course of the conservatorship shall have priority for payment over all other debts or obligations of the former or suspended licensee, including debts or obligations secured by the former or suspended licensee's property.

L.1978,c.7,s.33; amended 1991,c.182,s.57.



Section 5:12-130.4 - Assumption Of Outstanding Debts

5:12-130.4. Assumption of outstanding debts
Assumption of Outstanding Debts. As an incident of its prior approval pursuant to section 32c. of this amendatory and supplementary act of the sale, assignment, conveyance or other disposition in bulk of all property of the former licensee relating to the casino and the approved hotel, the commission may, in its discretion, require that the purchaser thereof assume in a form and substance acceptable to the commission all of the outstanding debts of the former licensee that arose from or were based upon the operation of either or both the casino or the approved hotel.

L. 1978, c. 7, s. 34; amended 1987,c.410,s.17.



Section 5:12-130.5 - Payment Of Net Earnings During The Period Of The Conservatorship

5:12-130.5. Payment of net earnings during the period of the conservatorship
Payment of Net Earnings During the Period of the Conservatorship. No payment of net earnings during the period of the conservatorship may be made by the conservator without the prior approval of the commission, which may, in its discretion, direct that all or any part of same be paid either to the suspended or former licensee or to the Casino Revenue Fund in accordance with regulations of the commission; provided, however, that the former or suspended licensee shall be entitled to a fair rate of return out of net earnings, if any, during the period of the conservatorship on the property retained by the conservator, taking into consideration that which amounts to a fair rate of return in the casino industry or the hotel industry, as the case may be.

L. 1978, c. 7, s. 35; amended 1987,c.410,s.18.



Section 5:12-130.6 - Payments Following A Bulk Sale

5:12-130.6. Payments following a bulk sale
Payments Following a Bulk Sale. Following any sale, assignment, conveyance or other disposition in bulk of all the property subject to the conservatorship, the net proceeds therefrom, if any, after payment of all obligations owing to the State of New Jersey and any political subdivision thereof and of those allowances set forth in section 33 of this amendatory and supplementary act, shall be paid by the conservator to the former or suspended licensee.

L. 1978, c. 7, s. 35A; amended 1987,c.410,s.19.



Section 5:12-130.7 - Continuing Jurisdiction Of Commission

5:12-130.7. Continuing jurisdiction of commission
A conservator appointed pursuant to section 31 of this amendatory and supplementary act shall at all times be subject to the Casino Control Act and such regulations, limitations, restrictions, terms and conditions as the commission may from time to time prescribe. Except as may be otherwise provided in this amendatory and supplementary act, during the period of any conservatorship imposed by the provisions of section 31 of this amendatory and supplementary act the casino operation in the form of the conservatorship shall be deemed to be a licensed casino operation and any reference in the Casino Control Act to any obligations or responsibilities incumbent upon a casino licensee or those persons dealing with, affiliated with, having an interest in, or employed by a casino licensee shall be deemed to apply to the said casino operation.

L.1978, c. 7, s. 36, eff. March 17, 1978.



Section 5:12-130.8 - Discontinuation Of A Conservatorship

5:12-130.8. Discontinuation of a conservatorship
Discontinuation of a Conservatorship.

a. The commission shall direct the discontinuation of any conservatorship action instituted pursuant to section 31 of this amendatory and supplementary act when the conservator has, pursuant to section 32 of this amendatory and supplementary act and with the prior approval of the commission, consummated the sale, assignment, conveyance or other disposition in bulk of all the property of the former licensee relating to the casino and the approved hotel.

b. The commission may direct the discontinuation of any such conservatorship action when it determines that for any reason the cause for which the action was instituted no longer exists.

c. Upon the discontinuation of the conservatorship action and with the approval of the commission, the conservator shall take such steps as may be necessary in order to effect an orderly transfer of the property of the former or suspended licensee.

d. The sale, assignment, transfer, pledge or other disposition of the securities issued by a former or suspended licensee during the pendency of a conservatorship action instituted pursuant to this article shall neither divest, have the effect of divesting, nor otherwise affect the powers conferred upon a conservator by this amendatory and supplementary act.

L. 1978, c. 7, s. 37; amended 1987,c.410,s.20.



Section 5:12-130.9 - Required Reports

5:12-130.9. Required reports
A conservator appointed and constituted pursuant to section 31 of this amendatory and supplementary act shall file with the commission such reports with regard to the administration of the conservatorship in such form and at such intervals as the commission shall prescribe. Such reports shall be available for examination and inspection by any creditor or party in interest and, in addition, the commission may direct that copies of any such reports be mailed to such creditors or other parties in interest as it may designate and that summaries of any such reports be published in such newspapers of general circulation as it may designate.

L.1978, c. 7, s. 38, eff. March 17, 1978.



Section 5:12-130.10 - Review Of Actions Of Conservator

5:12-130.10. Review of actions of conservator
A creditor or party in interest aggrieved by any alleged breach of a fiduciary obligation of a conservator in the discharge of his duties shall be entitled, upon request, to a review thereof in accordance with regulations to be promulgated by the commission.

L.1978, c. 7 s. 39, eff. March 17, 1978.



Section 5:12-130.11 - Investigation By The Division Of Gaming Enforcement

5:12-130.11. Investigation by the division of gaming enforcement
The division shall investigate and report to the commission with regard to the qualifications of each person who is proposed as a candidate to serve as a conservator pursuant to this amendatory and supplementary act.

L.1978, c. 7, s. 40, eff. March 17, 1978.



Section 5:12-131 - Declaration Of State's Limited Exemption From Operation Of Provisions Of 15 U. S. C. (1172)

5:12-131. Declaration of State's Limited Exemption from Operation of Provisions of 15 U.S.C. (1172)
Declaration of State's Limited Exemption from Operation of Provisions of 15 U.S.C. (1172).

Pursuant to section 2 of an Act of Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce," approved January 2, 1951, being chapter 1194, 64 Stat. 1134, and also designated as 15 U.S.C. (1171-1177), the State of New Jersey, acting by and through the duly elected and qualified members of its Legislature, does hereby, in accordance with and in compliance with the provisions of section 2 of said Act of Congress, declare and proclaim that section 2 of that Act of Congress shall not apply to any gambling device in this State where the transportation of such a device is specifically authorized by and done in compliance with the provisions of P.L.1977, c. 110 (C. 5:12-1 et seq.), any other applicable statute of this State, and any regulations promulgated pursuant thereto, and that any such gambling device transported in compliance with State law and regulations shall be exempt from the provisions of that Act of Congress.

L. 1977, c. 110, s.131; amended 1987,c.355,s.10.



Section 5:12-132 - Legal Shipments Of Gaming Devices Into New Jersey

5:12-132. Legal shipments of gaming devices into New Jersey
132. Legal Shipments of Gaming Devices into New Jersey. All shipments into this State of gaming devices, including slot machines, the registering, recording and labeling of which has been duly had by the manufacturer or dealer thereof in accordance with sections 3 and 4 of an Act of Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce," approved January 2, 1951, being chapter 1194, 64 Stat. 1134, and also designated as 15 U.S.C. (1173-1174), shall be deemed legal shipments thereof into this State.

L.1977,c.110,s.132; amended 1993,c.292,s.33.



Section 5:12-133 - Severability And Preemption.

5:12-133 Severability and preemption.

133. a. If any clause, sentence, subparagraph, paragraph, subsection, section, article or other portion of this act or the application thereof to any person or circumstances shall be held to be invalid, such holding shall not affect, impair or invalidate the remainder of this act or the application of such portion held invalid to any other person or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, subparagraph, subsection, section, article or other portion thereof directly involved in such holding or to the person or circumstance therein involved.

b.If any provision of this act is inconsistent with, in conflict with, or contrary to any other provision of law, such provision of this act shall prevail over such other provision and such other provision shall be deemed to be amended, superseded or repealed to the extent of such inconsistency or conflict. Notwithstanding the provisions of any other law to the contrary, no local government unit of this State may enact or enforce any ordinance or resolution conflicting with any provision of this act or with any policy of this State expressed or implied herein, whether by exclusion or inclusion. The commission shall have exclusive jurisdiction over all matters delegated to it or within the scope of its powers under the provisions of this act, and the division shall have exclusive jurisdiction over all matters delegated to it or within the scope of its powers under the provisions of this act.

L.1977, c.110, s.133; amended 2011, c.19, s.89.



Section 5:12-134 - Equal Employment Opportunity; Requirements For License.

5:12-134 Equal employment opportunity; requirements for license.

134. a. Each applicant at the time of submitting architectural plans or site plans to the division for approval of proposed construction, renovation or reconstruction of any structure or facility to be used as an approved hotel or casino shall accompany same with a written guaranty that all contracts and subcontracts to be awarded in connection therewith shall contain appropriate provisions by which contractors and subcontractors or their assignees agree to afford an equal employment opportunity to all prospective employees and to all actual employees to be employed by the contractor or subcontractor in accordance with an affirmative action program approved by the division and consonant with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.). On and after the effective date of this amendatory act an applicant shall also be required to demonstrate that equal employment opportunities in accordance with the aforesaid affirmative-action program in compliance with P.L.1945, c.169 have been afforded to all prospective employees and to all actual employees employed by a contractor or subcontractor in connection with the actual construction, renovation or reconstruction of any structure or facility to be used as an approved hotel or casino prior to submission of architectural plans or site plans to the commission.

b.No license shall be issued by the commission to any applicant, including a casino service industry enterprise as defined in section 12 of this act, who has not agreed to afford an equal employment opportunity to all prospective employees in accordance with an affirmative-action program approved by the commission and consonant with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.).

c.Each applicant shall formulate for division approval and abide by an affirmative-action program of equal opportunity whereby the applicant guarantees to provide equal employment opportunity to rehabilitated offenders eligible under sections 90 and 91 of this act and members of minority groups qualified for licensure in all employment categories, including a person with a disability, in accordance with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.), except in the case of the mentally handicapped, if it can be clearly shown that such disability would prevent such person from performing a particular job.

d.Any license issued by the commission in violation of this section shall be null and void.

L.1977, c.110, s.134; amended 1979, c.282, s.40; 1987, c.410, s.21; 2003, c.180, s.2; 2009, c.36, s.23; 2011, c.19, s.90.



Section 5:12-135 - Equal Employment Opportunity; Enforcement By The Division.

5:12-135 Equal employment opportunity; enforcement by the division.

135. The division, in addition to and without limitation of other powers which it may have by law, shall have the following powers:

a.To investigate and determine the percentage of population of minority groups in the State or in areas thereof from which the work force for the licensee is or may be drawn;

b.To establish and promulgate such percentages as guidelines in determining the adequacy of affirmative-action programs submitted for approval pursuant to the provisions of section 134 of this act;

c.To impose such sanctions as may be necessary to accomplish the objectives of section 134;

d.To refer to the Attorney General or his designee circumstances which may constitute violation of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.);

e.To enforce in a court of law the provisions of section 134 or to join in or assist any enforcement proceeding initiated by any aggrieved person; and

f.To require the designation by a licensee of an equal employment officer to enforce the provisions of section 134 and this section and the regulations promulgated hereunder.

L.1977, c.110, s.135; amended 2011, c.19, s.91.



Section 5:12-136 - Facilities For The Handicapped.

5:12-136 Facilities for the handicapped.

136. All hotels and other facilities of a casino licensee, which are public accommodations and are subject to the regulatory powers of the division under this act, shall be constructed or renovated to conform with the provisions of P.L.1971, c.269, as amended and supplemented (C.52:32-4 et seq.) relating to barrier-free design for providing facilities for the physically handicapped in public buildings, and the rules, regulations and codes thereunder promulgated.

L.1977, c.110, s.136; amended 2011, c.19, s.92.



Section 5:12-138 - Prohibited Political Contributions.

5:12-138 Prohibited political contributions.

138. No applicant for or holder of a casino license, nor any holding, intermediary or subsidiary company thereof, nor any officer, director, casino key employee or principal employee of an applicant for or holder of a casino license or of any holding, intermediary or subsidiary company thereof nor any person or agent on behalf of any such applicant, holder, company or person, shall directly or indirectly, pay or contribute any money or thing of value to any candidate for nomination or election to any public office in this State, or to any committee of any political party in this State, or to any group, committee or association organized in support of any such candidate or political party; except that the provisions of this section shall not be construed to prohibit any individual who is a candidate for the governing body of Atlantic City from contributing to the candidate's own campaign.

L.1977, c.110, s.138; amended 2009, c.26, s.2.



Section 5:12-139 - Casino License Fees.

5:12-139 Casino license fees.

139. Casino License Fees.

a.The division shall, by regulation, establish fees for the issuance of casino licenses. The issuance fee shall be based upon the cost of investigation and consideration of the license application and shall be not less than $200,000.00.

b.The Attorney General shall certify actual and prospective costs of the investigative and enforcement functions of the division, which costs shall be the basis, together with the operating expenses of the commission, for the establishment of annual license issuance and renewal fees.

c.A nonrefundable deposit of at least $100,000.00 shall be required to be posted with each application for a casino license and shall be applied to the initial license fee if the application is approved.

L.1977, c.110, s.139; amended 1987, c.348, s.2; 1995, c.18, s.41; 2011, c.19, s.93.



Section 5:12-140 - License Fee On Slot Machines

5:12-140. License fee on slot machines
a. In addition to any other tax or fee imposed by this act, there is also hereby imposed an annual license fee of $500.00 upon every slot machine; maintained for use or in use in any licensed casino establishment in this State.

b. License fees imposed under the provisions of this section shall be imposed as of the first day of July of each year with regard to all slot machines maintained for use or in use on that date, and on a pro rata basis thereafter during the year with regard to all slot machines maintained for use or placed in use after July 1.

L.1977, c. 110, s. 140, eff. June 2, 1977. Amended by L.1979, c. 198, s. 1.



Section 5:12-141 - Fees For Other Than Casino Licenses.

5:12-141 Fees for other than casino licenses.

141. Fees for Other Than Casino Licenses. The division shall, by regulation, establish fees for the investigation and consideration of applications for the issuance and renewal of registrations and licenses other than casino licenses, which fees shall be payable by the applicant, licensee or registrant.


L.1977, c.110, s.141; amended 1981, c.503, s.22; 1987, c.354, s.20; 2011, c.19, s.94.



Section 5:12-141.1 - Fees To Recoup Costs Of The Division Or Commission.

5:12-141.1 Fees to recoup costs of the division or commission.

31.Fees to Recoup Costs of the Division or Commission. The division may, by regulation, establish fees to recoup the costs of services, equipment or other expenses that are rendered, utilized or incurred by the division or commission, including any unusual or out of pocket expenses directly related thereto, in response to requests arising under P.L.1977, c.110 (C.5:12-1 et seq.) that are unrelated to the investigation or consideration of the issuance or renewal of a registration or license.

L.2002, c.65, s.31; amended 2011, c.19, s.95.



Section 5:12-141.2 - Expiration Of Gaming-related Obligations Owed To Patrons; Date Of Expiration; Payment To Casino Revenue Fund.

5:12-141.2 Expiration of gaming-related obligations owed to patrons; date of expiration; payment to casino revenue fund.

24.Expiration of gaming-related obligations owed to patrons; date of expiration; payment to Casino Revenue Fund.

a.Whenever a casino licensee owes a patron a specific amount of money as the result of a gaming transaction which remains unpaid due to the failure of the patron to claim the money or redeem a representation of the debt issued in a form approved by the commission, regardless of whether the identity of the patron is known, the casino licensee shall maintain a record of the obligation in accordance with the rules of the division.

b.If the patron does not claim the money or redeem the representation of debt within one year of the date of the transaction, which date shall be established in accordance with the rules of the division, the obligation of the casino licensee to pay the patron shall expire, and 25% of the money or the value of the debt shall be paid to the Casino Revenue Fund by the casino licensee, and the remaining 75% shall be retained by the casino licensee, provided the licensee uses the full amount for marketing purposes. Notwithstanding the foregoing, if the obligation was incurred or the representation of debt was issued prior to the effective date of this act, P.L.2009, c.36, the obligation of the casino licensee to pay the patron shall expire one year after such effective date, at which time 50% of the money or the value of the debt shall be paid to the Casino Revenue Fund, subject to a credit for the payment required to be made to that fund on or before June 30, 2009 by the casino licensee pursuant to subsection c. of this section, and 50% shall be retained by the casino licensee.

c.Each casino licensee shall, on or before June 30, 2009, make a payment to the Casino Revenue Fund in an amount equal to 25% of the value of the money or debt owed to its patrons as a result of gaming transactions that occurred more than one year prior to the effective date of this act, P.L.2009, c.36. This payment shall be credited towards the total obligation of the casino licensee to make payments to the Casino Revenue Fund in an amount equal to 50% of the value of expired gaming related obligations pursuant to subsection b. of this section.

L.2009, c.36, s.24; amended 2011, c.19, s.96.



Section 5:12-143 - "Casino Control Fund."

5:12-143 "Casino control fund."

143. a. There is hereby created and established in the Department of the Treasury a separate special account to be known as the "Casino Control Fund," into which shall be deposited all license fee revenues imposed by sections 94, 139, 140, 141, and 142 of this act.

b.Moneys in the Casino Control Fund shall be appropriated, notwithstanding the provisions of P.L.1976, c.67 (C.52:9H-5 et seq.), exclusively for the operating expenses of the commission and the division.

L.1977, c.110, s.143; amended 2011, c.19, s.97.



Section 5:12-144 - Tax On Gross Revenues.

5:12-144 Tax on gross revenues.

144. a. There is hereby imposed an annual tax on gross revenues as defined in section 24 of this act in the amount of 8% of such gross revenues.

b.Commencing with the first annual tax return of a licensee for any calendar year beginning after December 31, 1978, and ending before January 1, 1984 and based upon a determination that in said return or any annual return for a calendar year during that period the gross revenue of a licensee in the calendar year upon which the tax is based exceeds the cumulative investments in this State of said licensee as of that year, such licensee shall make investments in an amount not less than 2% of the gross revenue for said calendar year within a period of five years from the end of said calendar year. Fifty percent of the investments required by this subsection as a result of any of the three annual tax returns commencing with the first annual tax return for any calendar year beginning after December 31, 1978 shall be made in the municipality in which the licensed premises are located, and 50% of such investments shall be made in any other municipality of this State. Twenty-five percent of the investments required by this subsection as a result of any annual tax return subsequent to the third such return in a series of returns the first of which is for a calendar year beginning after December 31, 1978 shall be made in the municipality in which the licensed premises are located, and 75% shall be made in any other municipality of this State.

All investments and cumulative investments made pursuant to this subsection shall be subject to a determination by the division as to the eligibility of such investments. In determining eligibility, the division shall consider the public interest, including the social and economic benefits to be derived from such investments for the people of this State.

c.For the purposes of this section, "investments" means equity investments in land and real property on which improvements are made and in real property improvements. For the purposes of this section, "cumulative investments" means investments in and debt financing of the licensed premises, plus other investments in and debt financing of land and real property on which improvements are made and real property improvements; provided, however, that the investments and debt financing not associated with the licensed premises have been subsequent to July 6, 1976. Real property and real property improvements sold or otherwise disposed of by the licensee shall not be included for the purposes of determining cumulative investments.

d.For the purposes of satisfying the amount of investments in any given year and of determining cumulative investments as of any given year, pursuant to subsection b., contributions of money or realty shall be included if the division determines that such contributions best serve the public interest and either (1) directly relate to the improvement, furtherance, and promotion of the tourist industry in this State through the planning, acquisition, construction, improvement, maintenance and operation of recreational, entertainment, and other facilities for the public, including, without limitation, a performing arts center, the beaches and shorefront of this State, and transportation facilities providing or enhancing service in resort areas of this State, or (2) directly relate to the improvement, furtherance, and promotion of the health and wellbeing of the people of this State through the planning, acquisition, construction, improvement, maintenance, and operation of a facility, project or program approved by the division.

e.In the event that the investments required in subsection b. of this section are not made within the time set forth herein, there shall be imposed an investment alternative tax in an amount equivalent to 2% of gross revenue, which tax shall be added to the tax determined under subsection a. of this section and shall be due and payable in accordance with section 148 of P.L.1977, c.110 (C.5:12-148). For the purposes of determining whether the investment alternative tax shall be paid, the State Treasurer shall certify, under such rules and regulations as he shall promulgate consistent with the provisions of this article, the amount of cumulative investments made by each licensee. In the event of the sale or other disposition of the licensed premises, any investment obligation imposed by subsection b. which is not satisfied shall be immediately deemed due and payable as investment alternative tax, and said amount shall constitute a lien upon the licensed premises until paid, together with interest at the rate specified in the "State Uniform Tax Procedure Law," Subtitle 9 of Title 54 of the Revised Statutes; provided, however, that the appointment of a conservator under section 31 of P.L.1978, c.7, shall not constitute a sale or other disposition of the licensed premises within the meaning of this subsection, and provided further, that if, in the judgment of the division, a sale or other disposition does not significantly affect the operations of a casino licensee with respect to such premises, the division may permit the investment obligation imposed on such licensee to continue under such conditions as the division may deem appropriate.

f.The division shall promulgate rules and regulations consistent with the provisions of this article as to the eligibility of the investments and cumulative investments required by this section.

g.The Casino Reinvestment Development Authority shall, simultaneous with the initial exercise of its general powers and responsibilities pursuant to section 39 of P.L.1984, c.218, assume and exercise all powers and responsibilities and make all determinations necessary to the administration of subsections b. through f. of section 144 of P.L.1977, c.110 (C.5:12-144) theretofore exercised or made by the division, including the resolution of all matters then pending before the division. Subsequent to the initial exercise of its general powers and responsibilities by the Casino Reinvestment Development Authority, the division shall make no further determinations of eligibility under this section except as may be necessary to enable a licensee to satisfy an investment obligation which is due in calendar year 1984, and shall have no further responsibility for planning or redevelopment activity with regard to the use of reinvestment funds generated by either subsections b. through f. of section 144 of P.L.1977, c.110 (C.5:12-144) or subsection b. of section 3 of P.L.1984, c.218 (C.5:12-144.1). All determinations made in accordance with this section shall be final and subject only to alteration by a decision of a court.

h.Notwithstanding any other provision of this section to the contrary, any investment required by this section which has not been commenced by a licensee as of the effective date of this 1984 amendatory and supplementary act, other than an investment which is necessary to enable a licensee to satisfy an investment obligation which is due in calendar year 1984, may only be satisfied through the purchase of bonds of the Casino Reinvestment Development Authority issued pursuant to sections 14 and 15 of P.L.1984, c.218 (C.5:12-162, 5:12-163), except that the date by which the investment shall be made, and the amount of the investment or investment alternative tax obligation, shall be that set forth in subsections b. and e. of this section.

Notwithstanding the provisions of subsections b. and c. of this section, any investment obligation which is due in calendar year 1984 which has not been commenced or satisfied by December 31, 1984 may, at the option of the licensee and with the approval of the division, and in lieu of or in addition to making any other investment or contribution authorized by this section, be satisfied subsequent thereto by the purchase, or the agreement to make a purchase, of bonds of the Casino Reinvestment Development Authority. Any licensee desiring to exercise this option, with the approval of the division, shall transfer and entrust the necessary amount to the State Treasurer, who shall maintain the funds until the initial exercise by the Casino Reinvestment Development Authority of its general powers and responsibilities pursuant to section 39 of P.L.1984, c.218. Immediately subsequent to the initial exercise of its general powers and responsibilities by the Casino Reinvestment Development Authority, the State Treasurer shall transfer any such entrusted funds to the Casino Reinvestment Development Authority for the purchase of bonds by the licensee in amounts equivalent to the amount of the funds deposited by the licensee with the State Treasurer. Until he transfers the funds to the Casino Reinvestment Development Authority, the State Treasurer shall be authorized to invest and reinvest such funds through the Director of the Division of Investment, who shall make such investments in accordance with written directions of the State Treasurer, without regard to any other law relating to investments by the Director of the Division of Investment. Any interest earned on the funds while they are entrusted to the State Treasurer shall accrue to the licensee and the Casino Reinvestment Development Authority in the same proportion as if the funds were held and invested by the Casino Reinvestment Development Authority pursuant to subsection m. of section 13 of P.L.1984, c.218 (C.5:12-161).

The proceeds of all bond purchases made pursuant to this subsection shall be used exclusively to finance the rehabilitation, development, or construction of housing facilities in the city of Atlantic City for persons or families of low through middle income in accordance with the provisions of subsection f. of section 3 of P.L.1984, c.218 (C.5:12-144.1).

i.If a licensee has incurred an investment obligation which requires bonds to be purchased pursuant to the provisions of subsection h. of this section and the licensee purchases bonds of the Casino Reinvestment Development Authority issued pursuant to sections 14 and 15 of P.L.1984, c.218 (C.5:12-162, 5:12-163) in satisfaction of that obligation no later than six months after the adoption by the Casino Reinvestment Development Authority of rules and regulations pursuant to subsection j. of section 3 of P.L.1984, c.218 (C.5:12-144.1), the licensee shall be entitled to a reduction of its investment obligation in an amount determined by the Casino Reinvestment Development Authority, taking into account a current market discount rate from the date of the purchase to the date the purchase would have been required to be made. Any purchase of bonds made pursuant to this subsection shall first be used to satisfy the licensee's most recently incurred investment obligation. That purchase of bonds shall not constitute a credit against the tax provided for in subsection a. of section 3 of this 1984 amendatory and supplementary act.

L.1977, c.110, s.144; amended 1979, c.198, s.2; 1984, c.218, s.2; 2011, c.19, s.98.



Section 5:12-144.1 - Imposition Of Investment Alternative Tax.

5:12-144.1 Imposition of investment alternative tax.

3. a. (1) Commencing with the first annual tax return of a licensee for any calendar year beginning after December 31, 1983, there is imposed an investment alternative tax on the gross revenues as defined in section 24 of P.L.1977, c.110 (C.5:12-24) of the licensee in the amount of 2.5% of those gross revenues. The tax imposed with respect to each calendar year shall be due and payable on the last day of April next following the end of the calendar year. The State Treasurer shall have a lien against the property constituting the casino of a licensee for the amount of any tax not paid when due. No tax shall be imposed, however, on the gross revenues received by a licensee during the first 12 months of the operation of any casino that commences operation after January 1, 1984, but prior to the effective date of this act, P.L.1996, c.118 (C.5:12-173.3a et al.).

(2)A licensee shall pay to the State Treasurer on or before the 15th day of the first, fourth, seventh, and 10th months of each year as partial payment of the investment alternative tax imposed pursuant to paragraph (1) of this subsection an amount equal to 1.25% of the estimated gross revenues for the three-month period immediately preceding the first day of those months. The moneys received shall be placed in an escrow account and shall be held until the licensee directs that the moneys be transferred to the Casino Reinvestment Development Authority for the purchase of bonds issued by or offered through the Casino Reinvestment Development Authority or pursuant to a contract for such a purchase, be made available to the licensee for a direct investment approved by the authority, or be transferred to the Casino Revenue Fund as partial payment of the investment alternative tax imposed pursuant to paragraph (1) of this subsection. Any interest derived from the moneys in the escrow account shall be paid or made available to the Casino Revenue Fund. If a licensee fails to pay the amount due or underpays by an unjustifiable amount, the division shall impose a fine of 5% of the amount due or of the underpayment, as the case may be, for each month or portion thereof the licensee is in default of payment, up to 25% of the amount in default. Any fine imposed shall be paid to the Casino Reinvestment Development Authority and shall be used for the purposes of this 1984 amendatory and supplementary act.

b.Each licensee shall be entitled to an investment tax credit against the tax imposed by subsection a. of this section, provided the licensee shall pay over the moneys required pursuant to section 5 of P.L.1993, c.159 (C.5:12-173.5): (1) for the first 10 years of a licensee's tax obligation, in an amount equal to twice the purchase price of bonds issued by the Casino Reinvestment Development Authority pursuant to sections 14 and 15 of this 1984 amendatory and supplementary act, purchased by the licensee, or twice the amount of the investments authorized in lieu thereof, and (2) for the remainder of a licensee's tax obligation, in an amount equal to twice the purchase price of bonds issued by the Casino Reinvestment Development Authority pursuant to sections 14 and 15 of this 1984 amendatory and supplementary act, purchased by the licensee, or twice the amount of the investments authorized in lieu thereof, and twice the amount of investments made by a licensee in other approved eligible investments made pursuant to section 25 of this act. The Casino Reinvestment Development Authority shall have the power to enter into a contract or contracts with a licensee pursuant to which the Casino Reinvestment Development Authority agrees to issue and sell bonds to the licensee, and the licensee agrees to purchase the bonds issued by or offered through the Casino Reinvestment Development Authority, in annual purchase price amounts as will constitute a credit against at least 50% of the tax to become due in any future year or years. The contract may contain those terms and conditions relating to the terms of the bonds and to the issuance and sale of the bonds to the licensee as the Casino Reinvestment Development Authority shall deem necessary or desirable. The contract shall not be deemed to be in violation of section 104 of P.L.1977, c.110 (C.5:12-104). After the first 10 years of a licensee's investment alternative tax obligation, a licensee will have the option of entering into a contract with the Casino Reinvestment Development Authority to have its tax credit comprised of direct investments in approved eligible projects. These direct investments shall not comprise more than 50% of a licensee's eligible tax credit in any one year.

The entering of a contract pursuant to this section shall be sufficient to entitle a licensee to an investment tax credit for the appropriate tax year.

c.A contract entered into between a licensee and the Casino Reinvestment Development Authority may provide for a deferral of payment for and delivery of bonds required to be purchased and for a deferral from making approved eligible investments in any year, but no deferral shall occur more than two years consecutively. A deferral of payment for any bonds required to be purchased by a licensee and a deferral from making approved eligible investments may be granted by the Casino Reinvestment Development Authority only upon a determination by the Division of Gaming Enforcement that purchase of these bonds or making approved eligible investments would cause extreme financial hardship to the licensee and a determination by the Casino Reinvestment Development Authority that the deferral of the payment would not violate any covenant or agreement or impair any financial obligation of the Casino Reinvestment Development Authority. The contract may establish a late payment charge to be paid in the event of deferral or other late payment at a rate as shall be agreed to by the Casino Reinvestment Development Authority. If a deferral of purchase or investment is granted, the licensee shall be deemed to have made the purchase or investment at the time required by the contract, except that if the purchase is not made at the time to which the purchase or investment was deferred, then the licensee shall be deemed not to have made the purchase or investment. The Division of Gaming Enforcement shall adopt regulations establishing a uniform definition of extreme financial hardship applicable to all these contracts. If a licensee petitions the Casino Reinvestment Development Authority for a deferral, the Casino Reinvestment Development Authority shall give notice of that petition to the Division of Gaming Enforcement within three days of the filing of the petition. The Division of Gaming Enforcement shall render a decision within 60 days of notice as to whether the licensee has established extreme financial hardship. The Casino Reinvestment Development Authority shall render a decision as to the availability of the deferral within 10 days of the receipt by it of the decision of the Division of Gaming Enforcement and shall notify the Division of Gaming Enforcement of that decision. If a deferral is granted, the Casino Reinvestment Development Authority may determine whether the purchases or investments shall be made in a lump sum, made over a period of years, or whether the period of obligation shall be extended an additional period of time equivalent to the period of time deferred.

d.The license of any licensee which has defaulted in its obligation to make any purchase of bonds or investment in any approved eligible project under a contract entered into pursuant to subsection b. of this section for a period of 90 days may be suspended by the Casino Control Commission upon report and recommendation of the division until that purchase is made or deferred in accordance with subsection b. of this section, or a fine or other penalty may be imposed upon the licensee by the commission. If the Casino Control Commission elects not to suspend the license of a licensee after the licensee has first defaulted in its obligation the division may instead impose some lesser penalty. In such event, if the licensee continues to be in default of its obligation after a period of 30 additional days and after any additional 30-day period, the division may impose another fine or penalty upon the licensee, and may again recommend that the commission suspend that licensee's license. The fine shall be 5% of the amount of the obligation owed for each month or portion thereof a licensee is in default, up to 25% of that obligation; shall be paid to the Casino Reinvestment Development Authority; and shall be used for the purposes of this 1984 amendatory and supplementary act.

e.A contract entered into by a licensee and the Casino Reinvestment Development Authority pursuant to subsection b. of this section may provide that after the first 10 years of a licensee's investment alternative tax obligation imposed by subsection a. of this section, the Casino Reinvestment Development Authority may repurchase bonds previously sold to the licensee, which were issued after the 10th year of a licensee's investment alternative tax obligation, by the Casino Reinvestment Development Authority, if the Casino Reinvestment Development Authority determines that the repurchase will not violate any agreement or covenant or impair any financial obligation of the Casino Reinvestment Development Authority and that the licensee will reinvest the proceeds of the resale in an eligible project approved by the Casino Reinvestment Development Authority.

f. (1) During the 50 years a licensee is obligated to pay an investment alternative tax pursuant to subsection k. of this section, the total of (a) the proceeds of all bonds purchased by a licensee from or through the Casino Reinvestment Development Authority and (b) all approved investments in eligible projects by a licensee shall be devoted to the financing of projects in the following areas and amounts:

AreasYrs.Yrs.Yrs.Yrs.Yrs.Yrs.Yrs.Yrs.Yrs.
1-34-56-1011-1516-2021-2526-3031-3536-50
a) Atlantic City100%90%80%50%30%20%
b) South Jersey8%12%28%43%45%25%50%

c) North Jersey2%8%22%27%35%35%50%50%
d) Atlantic City
through the Atlantic
City Fund65%25%

except that, with respect to the obligations for calendar years 1994 through 1998, the amount allocated for the financing of projects in North Jersey from each casino licensee's obligation shall be the amount allocated for calendar year 1993, and the difference between that amount and the amount to be allocated to North Jersey, on the basis of the above schedule, from each casino licensee's obligations for calendar years 1994 through 1998 shall be paid into or credited to the Atlantic City Fund established by section 44 of P.L.1995, c.18 (C.5:12-161.1) and be devoted to the financing of projects in Atlantic City through that fund. For the purposes of this paragraph, "South Jersey" means the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Mercer, Ocean, and Salem, except that "South Jersey" shall not include the City of Atlantic City; and "North Jersey" means the remaining 12 counties of the State. For the purposes of this 1984 amendatory and supplementary act, bond "proceeds" means all funds received from the sale of bonds and any funds generated or derived therefrom.

In the financing of projects outside Atlantic City, the Casino Reinvestment Development Authority shall give priority to the revitalization of the urban areas of this State in the ways specified in section 12 of this 1984 amendatory and supplementary act. Those areas shall include, but not be limited to, all municipalities qualifying for aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.).

Within nine months from the effective date of this 1984 amendatory and supplementary act, the Casino Reinvestment Development Authority shall determine the allocation of projected available moneys to municipalities in South Jersey for the first seven years of their receipt of funds, giving priority to the revitalization of the urban areas of the region. Municipalities receiving such an allocation shall present to the Casino Reinvestment Development Authority for its approval comprehensive plans or projects for which the allocations shall be used. Any such comprehensive plan or project may be submitted to the Casino Reinvestment Development Authority for a determination of eligibility at any time prior to the year for which the funds are allocated, and the Casino Reinvestment Development Authority shall make a determination of eligibility of the plan or project within a reasonable amount of time. If the Casino Reinvestment Development Authority makes a positive determination of eligibility for any comprehensive plan or project, or combination of comprehensive plans or projects, for any municipality whose total cost exceeds the amount allocated to that municipality for the first seven years of the receipt of funds by South Jersey municipalities, the Casino Reinvestment Development Authority shall make available sufficient funds in subsequent years necessary to complete those plans or projects, or to complete that portion of the plan or project originally agreed to be funded through the Casino Reinvestment Development Authority, from funds received by the Casino Reinvestment Development Authority in the years following the seventh year of the receipt of funds by South Jersey municipalities. If the comprehensive plan or project is determined by the Casino Reinvestment Development Authority not to be an eligible plan or project, the municipality may submit any other comprehensive plan or project for a determination of eligibility. If, however, the municipality fails to receive a positive determination of eligibility for any comprehensive plan or project, or combination of comprehensive plans or projects, sufficient to exhaust the total allocation to that municipality for any year prior to April 30 of the following year for which the allocation was made, the allocation to that municipality for that year shall cease, and the Casino Reinvestment Development Authority may apply those excess funds to any other comprehensive plan or project in any other municipality in the region whose comprehensive plan or project has received a positive determination of eligibility by the Casino Reinvestment Development Authority.

Within 36 months from the effective date of this 1984 amendatory and supplementary act, the Casino Reinvestment Development Authority shall determine the allocation of projected available moneys to municipalities in North Jersey for the first five years of their receipt of funds, giving priority to the revitalization of the urban areas of the region. Municipalities receiving such an allocation shall present to the Casino Reinvestment Development Authority for its approval comprehensive plans or projects for which the allocations shall be used. Any such comprehensive plan or project may be submitted to the Casino Reinvestment Development Authority for a determination of eligibility at any time prior to the year for which the funds are allocated, and the Casino Reinvestment Development Authority shall make a determination of eligibility of the plan or project within a reasonable amount of time. If the Casino Reinvestment Development Authority makes a positive determination of eligibility for any comprehensive plan or project, or combination of comprehensive plans or projects, for any municipality whose total cost exceeds the amount allocated to that municipality for the first five years of the receipt of funds by North Jersey municipalities, the Casino Reinvestment Development Authority shall make available sufficient funds in subsequent years necessary to complete those plans or projects, or to complete that portion of the plan or project originally agreed to be funded through the Casino Reinvestment Development Authority, from funds received by the Casino Reinvestment Development Authority in the years following the fifth year of the receipt of funds by North Jersey municipalities. If the comprehensive plan or project is determined by the Casino Reinvestment Development Authority not to be an eligible plan or project, the municipality may submit any other comprehensive plan or project for a determination of eligibility. If, however, the municipality fails to receive a positive determination of eligibility for any comprehensive plan or project, or combination of comprehensive plans or projects, sufficient to exhaust the total allocation to that municipality for any year prior to April 30 of the following year for which the allocation was made, the allocation to that municipality for that year shall cease, and the Casino Reinvestment Development Authority may apply those excess funds to any other comprehensive plan or project in any other municipality in the region whose comprehensive plan or project has received a positive determination of eligibility by the Casino Reinvestment Development Authority.

(2)Commencing with the first year in which a licensee incurs a tax obligation pursuant to this section, and for the period of two years thereafter, 100% of the proceeds of all bonds purchased by a licensee from the Casino Reinvestment Development Authority which are devoted to the financing of projects in the city of Atlantic City pursuant to paragraph (1) of this subsection shall be used exclusively to finance the rehabilitation, development, or construction of, or to provide mortgage financing of, housing facilities in the city of Atlantic City for persons or families of low through middle income, as defined in this subsection. For the purposes of this subsection, the "rehabilitation, development, or construction of housing facilities" shall include expenses attributable to site preparation, infrastructure needs and housing-related community facilities and services, including supporting commercial development. Commencing with the fourth year in which a licensee incurs a tax obligation pursuant to this subsection, 50% of the proceeds of all bonds purchased by a licensee from the Casino Reinvestment Development Authority which are devoted to the financing of projects in the city of Atlantic City shall be used exclusively to finance the rehabilitation, development, or construction of housing facilities in the city of Atlantic City for persons or families of low through middle income. Commencing with the 11th year in which a licensee incurs a tax obligation pursuant to this section, 50% of the annual aggregate of the proceeds of bonds purchased by a licensee from the Casino Reinvestment Development Authority which are devoted to the financing of projects in the city of Atlantic City and investments in approved eligible projects commenced by a licensee in the city of Atlantic City shall be used exclusively to finance the rehabilitation, development, or construction of, or to provide mortgage financing of, housing facilities in the city of Atlantic City for persons or families of low through middle income.

(3)The Legislature finds that it is necessary to provide for a balanced community and develop a comprehensive housing program. The Casino Reinvestment Development Authority shall determine the need for housing in the city of Atlantic City, in consultation with the city of Atlantic City and specifically its zoning and planning boards. This shall include determining the types and classes of housing to be constructed and the number of units of each type and class of housing to be built. The Casino Reinvestment Development Authority shall give priority to the housing needs of the persons and their families residing in the city of Atlantic City in 1983 and continuing such residency through the effective date of this 1984 amendatory and supplementary act. The actual percentage of the proceeds of bonds and investments in approved eligible projects commenced by a licensee in the city of Atlantic City, which shall be used exclusively to finance the rehabilitation, development, or construction of, or to provide mortgage financing of, housing facilities in the city of Atlantic City for persons or families of low through middle income, shall be based upon the authority's determination of the need for housing in the city of Atlantic City conducted pursuant to this subsection. Once the housing needs of the persons residing in the city of Atlantic City in 1983 and continuing such residency through the effective date of this 1984 amendatory and supplementary act have been met, as determined by the Casino Reinvestment Development Authority pursuant to this subsection, any required percentages for such housing in the city of Atlantic City may, in its sole discretion, be waived by the Casino Reinvestment Development Authority. To aid the Casino Reinvestment Development Authority in making these determinations, the Casino Reinvestment Development Authority shall review the proposal for a housing redevelopment program and strategy for the city of Atlantic City approved and adopted by the Casino Control Commission and shall give priority to same and any other plan or project which is consistent with the standards of this subsection and is acceptable to the Casino Reinvestment Development Authority, pursuant to section 25 of this 1984 amendatory and supplementary act. The Casino Reinvestment Development Authority may determine whether the funds used to finance housing facilities in the city of Atlantic City for persons or families of low, moderate, median range, and middle income are derived from the proceeds of bonds purchased by a licensee from the Casino Reinvestment Development Authority to be devoted to the financing of projects in the city of Atlantic City, investments in approved eligible projects commenced by a licensee in the city of Atlantic City, or a combination of both. Any investment made by a licensee in excess of 100% of its eligible investment tax credit during the first three years and in excess of 50% thereafter in either the purchase of bonds or direct investments in approved eligible projects for low, moderate, median range, and middle income family housing facilities in the city of Atlantic City may be carried forward and credited against the licensee's obligation to make a 100% investment during the first three years and 50% thereafter in low, moderate, median range, and middle income family housing in any future year, with the approval of the Casino Reinvestment Development Authority. For the purposes of this act, "low income families" means families whose income does not exceed 50% of the median income of the area, with adjustments for smaller and larger families. "Moderate income families" means families whose income does not exceed 80% and is not less than 50% of the median income for the area, with adjustments for smaller and larger families. "Median range income families" means families whose income does not exceed 120% and is not less than 80% of the median income for the area, with adjustments for smaller and larger families. "Middle income families" means families whose income does not exceed 150% and not less than 120% of the median income for the area, with adjustments for smaller and larger families. "Median income" means an income defined as median within the Standard Metropolitan Statistical Area for Atlantic City by the United States Department of Housing and Urban Development.

In order to achieve a balanced community, the authority shall ensure that the development of housing for families of low and moderate income shall proceed at the same time as housing for families of median range and middle income, until such time as there is no longer a need for such facilities in the city of Atlantic City, as determined by the Casino Reinvestment Development Authority.

(4)Notwithstanding any other law or section to the contrary, particularly this subsection regarding the waiver of the required percentages for housing in the city of Atlantic City, subsection i. of section 14, and sections 26, 27, 28, 29, and 31 of this 1984 amendatory and supplementary act, nothing shall be implemented or waived by the Casino Reinvestment Development Authority which would reduce, impair, or prevent the fulfillment of the priorities established and contained in this subsection of this 1984 amendatory and supplementary act.

g.If a person is a licensee with regard to more than one approved hotel pursuant to section 82 of P.L.1977, c.110 (C.5:12-82), the person shall separately account for the gross revenues, the investment alternative tax obligations, and the investments for a tax credit against the investment alternative tax for each approved hotel, and the tax obligations of the licensee under this section shall be determined separately for each approved hotel. The licensee may apportion investments between its approved hotels; provided that no amount of investment shall be credited more than once. If a licensee receives the prior approval of the Casino Reinvestment Development Authority, the licensee may make eligible investments in excess of the investments necessary to receive a tax credit against the investment alternative tax for a given calendar year, and the licensee may carry forward this excess investment and have it credited to its next investment alternative tax obligation. If the Casino Reinvestment Development Authority approves of such excess investment and approves the carry forward of this excess investment, and a licensee elects to purchase bonds of the Casino Reinvestment Development Authority or makes direct investments in approved eligible projects in excess of the investments necessary to receive a tax credit against the investment alternative tax for its current obligation, the licensee shall be entitled to a reduction of the amount of investments necessary in future years, which amount shall be determined annually by the Casino Reinvestment Development Authority, taking into account a current market discount rate from the date of the purchase or investment to the date the purchase or investment would have been required to be made.

h.Each casino licensee shall prepare and file, in a form prescribed by the Casino Reinvestment Development Authority, an annual return reporting that financial information as shall be deemed necessary by the Casino Reinvestment Development Authority to carry out the provisions of this act. This return shall be filed with the Casino Reinvestment Development Authority and the Division of Gaming Enforcement on or before April 30 following the calendar year on which the return is based. The Division of Gaming Enforcement shall verify to the Casino Reinvestment Development Authority the information contained in the report, to the fullest extent possible. Nothing in this subsection shall be deemed to affect the due dates for making any investment or paying any tax under this section.

i.Any purchase by a licensee of bonds issued by or offered through the Casino Reinvestment Development Authority pursuant to sections 14 and 15 of this act and subsection b. of this section and all approved eligible investments made by a licensee pursuant to section 25 of this act and subsection b. of this section are to be considered investments and not taxes owed or grants to the State or any political subdivision thereof. As such, a licensee shall have the possibility of the return of principal and a return on the capital invested as with other investments. Investors in the bonds issued by or offered through the Casino Reinvestment Development Authority shall be provided with an opinion from a recognized financial rating agency or a financial advisory firm with national standing that each loan of bond proceeds by the Casino Reinvestment Development Authority has the minimum characteristics of an investment, in that a degree of assurance exists that interest and principal payments can be made and other terms of the proposed investment be maintained over the period of the investment, and that the loan of the bond proceeds would qualify for a bond rating of "C" or better. If an opinion cannot be obtained from a recognized financial rating agency or a financial advisory firm with national standing, an opinion shall be obtained from an expert financial analyst with national standing, selected and hired by the Casino Reinvestment Development Authority. In order to achieve a balanced portfolio, assure the viability of the authority and the projects, facilities and programs undertaken pursuant to this 1984 amendatory and supplementary act, no more than 25% of the total investments made by or through the Casino Reinvestment Development Authority with the proceeds of bonds generated in each year shall be investments which would qualify for a bond rating of "C," unless all holders of obligations in each year agree to waive the 25% limit for that year. Nothing herein shall be interpreted as limiting the Casino Reinvestment Development Authority from taking any steps it deems appropriate to protect the characteristics of its investment in projects or any other investments from not being real investments with a prospect for the return of principal and a return on the capital invested. Anything contained in this section shall not be considered a guarantee by the State or any political subdivision thereof of any return of principal or interest, but any purchase by a licensee of bonds or approved eligible investments made by a licensee pursuant to this act shall be at the risk of the licensee. A licensee or the licensees purchasing an issue of bonds issued by the Casino Reinvestment Development Authority in any given year may arrange, at their option, for those bonds or the investments, made by or through the Casino Reinvestment Development Authority with the proceeds of those bonds, to be insured. The cost of any such insurance purchased by a licensee or licensees shall be paid by the licensee or licensees desiring such insurance.

j.The Casino Reinvestment Development Authority shall promulgate rules and regulations deemed necessary to carry out the purposes of this section.

k.The obligation of a licensee to pay an investment alternative tax pursuant to subsection a. of this section, including a casino licensee subject to the provisions of section 13 of P.L.2001, c.221 (C.5:12-173.21), shall end for each licensed facility operated by the licensee 50 years after any investment alternative tax obligation is first incurred in connection with each licensed facility operated by the licensee, unless extended in connection with a deferral granted by the Casino Reinvestment Development Authority pursuant to subsection c. of this section.

l.Within 90 days of the effective date of this act, P.L.2004, c.129, the State Treasurer shall certify the amounts that were invested pursuant to this section in South Jersey, as defined in subsection f. of this section, for projects located in the City of Atlantic City. Notwithstanding subsection f. of this section, beginning in State fiscal year 2005, the amount of (a) proceeds of all bonds purchased by a licensee from or through the Casino Reinvestment Development Authority and (b) all approved investments in eligible projects by a licensee devoted pursuant to subsection f., shall not exceed the amount devoted for those purposes in State fiscal year 2004. Any amounts in excess of the amounts devoted in State fiscal year 2004, after fulfilling all fund reservations, bonding and contractual obligations, shall be devoted to the financing of projects in South Jersey. For the purpose of this section, "South Jersey" means the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Mercer, Ocean, and Salem, except that the term shall not include the City of Atlantic City. The provisions of this subsection shall terminate when excess amounts devoted to the financing of projects in South Jersey equal the amount certified by the State Treasurer.

L.1984, c.218, s.3; amended 1985, c.183, s.1; 1993, c.159, s.9; 1995, c.18, s.46; 1996, c.118, s.3; 2001, c.221, s.14; 2002, c.65, s.32; 2004, c.129, s.1; 2011, c.19, s.99.



Section 5:12-144.2 - Annual Deduction From Gross Revenue Relative To Promotional Gaming Credits.

5:12-144.2 Annual deduction from gross revenue relative to promotional gaming credits.

2. a. A casino licensee shall receive an annual deduction from the gross revenue taxed pursuant to subsection a. of section 144 of P.L.1977, c.110 (C.5:12-144) in an amount equal to either (1) the promotional gaming credits reported by that licensee in its annual tax return or (2) such other portion of the promotional gaming credits reported by all casino licensees as the division may allocate to a particular licensee to reflect that licensee's pro rata share of the costs of the 2008 agreement executed between the New Jersey Sports and Exposition Authority and the Casino Association of New Jersey for the benefit of the horse racing industry.

b.Casino licensees shall be allowed a deduction from gross revenues for a tax year pursuant to subsection a. of this section for the total value of promotional gaming credits redeemed by patrons at all licensed casinos for that tax year in excess of $90,000,000. For the first tax year in which this act becomes operative pursuant to section 3 of this act, P.L.2008, c.12, the division shall reduce the $90,000,000 deduction threshold for that tax year in proportion to the part of the tax year that has elapsed prior to that operative date.

c.The division shall establish, by regulation, procedures and standards for allocating the deduction established pursuant to this section to reflect each licensee's pro rata share of the costs of the 2008 agreement executed between the New Jersey Sports and Exposition Authority and the Casino Association of New Jersey for the benefit of the horse racing industry and procedures and standards for each licensee to take the deduction established pursuant to this section to reflect those deductions that exceed the costs of the 2008 agreement. Such regulations shall include standards for the allocation of the $90,000,000 deduction threshold established in subsection b. of this section, the timing of the application of deductions, and all other matters related to the provisions of this section.

d. (1) The division shall establish, by regulation, procedures to ensure that the promotional gaming credit deduction established pursuant to this section does not result in a negative fiscal impact to the Casino Revenue Fund. If necessary, the division may reduce the value of the available deduction to eliminate any negative fiscal impact to the Casino Revenue Fund attributable solely to the deduction and not to other economic or other factors that cause a negative fiscal impact to the Casino Revenue Fund.

(2)For the purposes of this subsection, "negative fiscal impact to the Casino Revenue Fund" shall mean that the amount generated from taxation of promotional gaming credits falls below the level generated in calendar year 2007.

L.2008, c.12, s.2; amended 2011, c.19, s.100.



Section 5:12-145 - "Casino Revenue Fund."

5:12-145 "Casino Revenue Fund."

145. a. There is hereby created and established in the Department of the Treasury a separate special account to be known as the "Casino Revenue Fund," into which shall be deposited all revenues from the tax imposed by section 144 of this act; the investment alternative tax imposed by section 3 of P.L.1984, c.218 (C.5:12-144.1); the taxes and fees imposed by sections 3, 4 and 6 of P.L.2003, c.116 (C.5:12-148.1, C.5:12-148.2 and C.5:12-145.8) and any interest and penalties imposed by the division relating to those taxes; the percentage of the value of expired gaming related obligations pursuant to section 24 of P.L.2009, c.36 (C.5:12-141.2); and all penalties levied and collected by the division pursuant to P.L.1977, c.110 (C.5:12-1 et seq.) and the regulations promulgated thereunder, except that the first $600,000 in penalties collected each fiscal year shall be paid into the General Fund for appropriation by the Legislature to the Department of Human Services, $500,000 of which is to provide funds to the Council on Compulsive Gambling of New Jersey and $100,000 of which is to provide funds for compulsive gambling treatment programs in the State. In the event that less than $600,000 in penalties are collected, the Department of Human Services shall determine the allocation of funds between the Council and the treatment programs eligible under the criteria developed pursuant to section 2 of P.L.1993, c.229 (C.26:2-169).

b.The division shall require at least monthly deposits by the licensee of the tax established pursuant to subsection a. of section 144 of P.L.1977, c.110 (C.5:12-144), at such times, under such conditions, and in such depositories as shall be prescribed by the State Treasurer. The deposits shall be deposited to the credit of the Casino Revenue Fund. The division may require a monthly report and reconciliation statement to be filed with it on or before the 10th day of each month, with respect to gross revenues and deposits received and made, respectively, during the preceding month.

c.Moneys in the Casino Revenue Fund shall be appropriated exclusively for reductions in property taxes, rentals, telephone, gas, electric, and municipal utilities charges of eligible senior citizens and disabled residents of the State, and for additional or expanded health services or benefits or transportation services or benefits to eligible senior citizens and disabled residents, as shall be provided by law. On or about March 15 and September 15 of each year, the State Treasurer shall publish in at least 10 newspapers circulating generally in the State a report accounting for the total revenues received in the Casino Revenue Fund and the specific amounts of money appropriated therefrom for specific expenditures during the preceding six months ending December 31 and June 30.

L.1977, c.110, s.145; amended 1984, c.136, s.2; 1984, c.218, s.4; 1991, c.182, s.58; 1993, c.229, s.1; 2003, c.116, s.7; 2004, c.128, s.2; 2009, c.36, s.25; 2011, c.19, s.101; 2012, c.17, s.17.



Section 5:12-145.1 - Income From Investments; Credit To Fund

5:12-145.1. Income from investments; credit to fund
Any income realized by reason of the investment of the moneys in the "Casino Revenue Fund," established under section 145 of P.L.1977, c. 110 (C. 5:12-145), shall be credited to the fund.

L.1982, c. 26, s. 1, eff. April 29, 1982.



Section 5:12-145.2 - Calculation Of Income

5:12-145.2. Calculation of income
2.For the purpose of determining the amount of investment income to be credited to the "Casino Revenue Fund," the State Treasurer shall calculate the average rate of earnings from the State's general investments during each fiscal year and apply that rate to the average daily balance of the fund during that fiscal year.

L.1982,c.26,s.2.



Section 5:12-145.3 - "Casino Revenue Fund Advisory Commission."

5:12-145.3 "Casino Revenue Fund Advisory Commission."

1.There is created a commission to be known as the "Casino Revenue Fund Advisory Commission." The commission shall consist of 15 members to be appointed as follows: two members of the Senate, appointed by the President of the Senate, not more than one of whom shall be of the same political party; two members of the General Assembly, appointed by the Speaker of the General Assembly, not more than one of whom shall be of the same political party; three public members who are senior citizens, one of whom is appointed by the President of the Senate, one of whom is appointed by the Speaker of the General Assembly, and one of whom is appointed by the Governor; three public members who are disabled, one of whom is appointed by the President of the Senate, one of whom is appointed by the Speaker of the General Assembly, and one of whom is appointed by the Governor; one public member who is a representative of the casino industry to be appointed by the Governor upon the recommendation of the Casino Association of New Jersey; the President of the New Jersey Association of Directors of Area Agencies on Aging, the Chairperson of the New Jersey Association of County Representatives for Disabled Persons, the Director of the Division of Aging Services in the Department of Human Services, and the Legislative Budget and Finance Officer, or their designees, who shall serve as ex officio members.

The legislative members shall serve during the two-year legislative session in which the appointment is made. The senior citizen and disabled members shall serve for three year terms or until a successor is appointed; but of the members initially appointed, one of the senior citizens and one of the disabled members shall serve for a term of one year, one of the senior citizens and one of the disabled members shall serve for a term of two years, and one of the senior citizens and one of the disabled members shall serve for a term of three years.

Vacancies in the membership of the commission shall be filled in the same manner as the original appointments are made and a member may be eligible for reappointment. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term.

Members shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties but reimbursement of expenses shall be within the limits of funds appropriated or otherwise made available to the commission for its purposes.

L.1992, c.108, s.1; amended 2012, c.17, s.18.



Section 5:12-145.4 - Duties Of Commission

5:12-145.4. Duties of commission
2. The commission shall review the programs funded by the Casino Revenue Fund, established pursuant to section 145 of P.L.1977, c.110 (C.5:12-145), and make recommendations to the Legislature annually or more often, if necessary, concerning existing or proposed programs or legislation and the expenditure of these funds. The commission also shall evaluate the need for existing, additional or expanded programs which may be funded from the Casino Revenue Fund and shall advise the Legislature accordingly.

L.1992,c.108,s.2.



Section 5:12-145.5 - Organization, Election Of Chairperson, Secretary

5:12-145.5. Organization, election of chairperson, secretary
3. The commission shall organize as soon after the appointment of its members as is practicable. A majority of the commission members shall elect a chairperson from among the members and a secretary who need not be a member of the commission. The commission shall meet at regular intervals but at least on a quarterly basis.

L.1992,c.108,s.3.



Section 5:12-145.6 - Entitlement To Assistance, Services, Incurring Of Expenses

5:12-145.6. Entitlement to assistance, services, incurring of expenses
4. The commission is entitled to call to its assistance and avail itself of the services of employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes. The Department of the Treasury shall supply professional, stenographic and clerical assistance which is necessary for the commission to perform its duties. The commission may incur miscellaneous expenses as it may deem necessary, in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for those purposes.

L.1992,c.108,s.4.



Section 5:12-145.7 - Annual Report

5:12-145.7. Annual report
5. The commission shall submit an annual report to the Legislature by March 1 of each year.

L.1992,c.108,s.5.



Section 5:12-145.8 - Fee Of $3.00 Imposed Daily On Occupied Hotel Rooms In Casino Hotel Facility.

5:12-145.8 Fee of $3.00 imposed daily on occupied hotel rooms in casino hotel facility.

6.Notwithstanding the provisions of any other law to the contrary and in addition to any other tax or fee imposed by law, there is imposed a fee of $3.00 per day on each hotel room in a casino hotel facility that is occupied by a guest, for consideration or as a complimentary item. This section shall be administered by the Department of the Treasury and the amounts generated by this section shall be paid to the State Treasurer for deposit in the Casino Revenue Fund established pursuant to section 145 of P.L.1977, c.110 (C.5:12-145) in State fiscal years 2004 through 2006. Beginning in State fiscal year 2007 and thereafter, $1.00 of the fee shall be deposited by the State Treasurer into a special fund established and held by the State Treasurer and made available for the exclusive use of the Casino Reinvestment Development Authority established pursuant to section 5 of P.L.1984, c.218 (C.5:12-153) for its purposes pursuant to law, as approved by the membership of the authority, subject to the provisions of subsection e. of section 5 of P.L.2004, c.129 (C.5:12-173.22a). Beginning in State fiscal year 2007 and thereafter, the portion of the proceeds of $2.00 of the fee necessary to carry out the purpose of subsections a. through c. of section 5 of P.L.2004, c.129 (C.5:12-173.22a) shall be deposited by the State Treasurer into a special fund established and held by the State Treasurer and made available for the exclusive use of the authority to carry out that purpose, and the remaining proceeds of the $2.00 fee shall be deposited by the State Treasurer into the Casino Revenue Fund.

L.2003, c.116, s.6; amended 2004, c.128, s.3; 2004, c.129, s.2; 2011, c.19, s.102.



Section 5:12-145A - Use Of Moneys From Casino Revenue Fund

5:12-145a. Use of moneys from Casino Revenue Fund
a. Except as otherwise provided in subsection b. of this section, no moneys deposited in the Casino Revenue Fund established by section 145 of the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-145) may be appropriated to fund a program which was established by law on or before the effective date of that act.

b. Moneys deposited in the Casino Revenue Fund may be appropriated, within the limits set forth in the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.), for the costs of a program established on or before the effective date of that act, which costs are the result of:

(1) An increase in benefit levels provided by law after the effective date of the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.); or

(2) An increase in the size of the recipient population due to changes made, pursuant to law enacted after the effective date of the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.), in the criteria of eligibility for the program.

L. 1987, c. 167, s. 1.



Section 5:12-146 - In Lieu Tax.

5:12-146 In lieu tax.

146. a. Any casino licensee whose licensed premises are located in an area which has been declared, by the Department of Community Affairs and the division, to be a blighted area, or an area endangered by blight, may, for a period of not more than 25 years, enter into a written agreement with the Department of the Treasury, which agreement shall, with respect to real property held for use as a licensed casino hotel, provide for the payment of taxes to the tax collector of the municipality, in lieu of full local real property tax payments, in an amount to be computed by the sum of the following amounts, payable at the time specified by law for the payment of local property taxes:

(1)An annual amount equal to 2% of the cost of the real property investment. For the purposes of this section, "cost of the real property investment" means only the actual cost or fair market value of direct labor and all materials used in the construction, expansion, or rehabilitation of all buildings, structures, and facilities at the project site, including the costs, if any, of land acquisition and land preparation, provision of access roads, utilities, drainage facilities, and parking facilities, together with architectural, engineering, legal, surveying, testing, and contractors' fees associated with the project; provided, however, that the applicant shall cause such costs to be certified and verified to the Department of the Treasury by an independent certified public accountant, following the completion of the investment in the project; and provided further, however, that upon execution of an agreement pursuant to this section, only real property improvements made after July 6, 1976 shall be subject to the provisions herein; plus

(2)An amount equivalent to the difference between an amount that would have been payable as property taxes under the full local property tax rate and the amount calculated pursuant to subsection a.(1) of this section, which shall be payable from such profits, if any, as hereinafter defined in section 147, as shall remain after deducting therefrom interest and principal paid on mortgage loans applicable to the real property held for use as a licensed casino hotel. The total payments provided by this section shall not exceed the full local property taxes normally payable for the year.

b.At the time an applicant applies for a license under this act, he shall determine whether to exercise the option to pay in lieu taxes under this section or whether the property of the applicant shall be subject to the normal real property taxes of the municipality. This determination having been made and approved, the method selected may not be changed or altered during the term of the agreement.

c.Upon the filing of a certification by the State Treasurer in any year that an agreement has been entered into pursuant to this section, the in lieu tax provisions of this section shall be applicable with respect to the ensuing tax years.

L.1977, c.110, s.146; amended 2011, c.19, s.103.



Section 5:12-147 - Profits.

5:12-147 Profits.

147. a. For the purposes of the application of the provisions of section 146 of this act, "profits" referred to in section 146 a.(2) for any year means total profits from cumulative investments in Atlantic City. In computing profits under this section, a licensee shall deduct from the gross income of cumulative investments in Atlantic City all operating expenses in accordance with generally accepted accounting principles. There shall be included in said operating expenses (1) all annual payments pursuant to section 146 a.(1) of this act; (2) property taxes in said municipality not subject to section 146; and (3) an annual amount sufficient to amortize in equal annual installments the total cost of the investment over the life of the improvements, which in no case shall be less than 25 years in the case of real property. There shall not be included in said operating expenses or in any other account (1) depreciation or obsolescence; (2) interest on debt; (3) taxes on income; (4) losses on bad debt instruments from gaming operations in excess of the lesser of such instruments actually uncollected or 4% of gross revenues; or (5) salaries, bonuses and other compensation paid, directly or indirectly, to directors, partners, officers, stockholders or other persons having any proprietary or ownership interest in the licensee.

b.In any year during which gross income exceeds cumulative investments as defined in section 144 d. hereof, 50% of the profits, as herein defined, which exceed the amount equivalent to 20% of the cumulative investments in the municipality of a licensee who shall have entered into an agreement pursuant to the provisions of section 146 hereof for such year shall be retained in a separate interest-bearing account maintained by the Treasurer, which account shall be designated "Special Casino Retention Account." All amounts retained in such account with respect to a licensee for any year may be recaptured by the licensee, provided that (1) the average annual gross income for the tax year and the two immediately preceding years is less than the cumulative investments of the licensee in casino, hotel, or other facilities in the municipality or State; or (2) the licensee, within 5 years of the date its annual tax return under this act is due, shall make cumulative investments in such municipality which shall cause the total of such investments to exceed the average annual gross income for the tax year and the 2 immediately preceding years, and which are equal to or greater than the amount of profits, as herein defined, retained in such account for the tax year.

c.In the event such licensee fails to make cumulative investments within the time specified as required for recapture of profits under this section, the profits retained in the Special Casino Retention Account shall be remitted to the Treasurer for deposit to the credit of the Casino Revenue Fund.

d.For the purposes of this section, each annual return of such licensee shall reflect the profits, if appropriate, determined on the basis of the immediately preceding calendar year. The division shall make rules and regulations for the determination of profits under the provisions of this section.

L.1977, c.110, s.147; amended 2011, c.19, s.104.



Section 5:12-148 - Payment Of Taxes.

5:12-148 Payment of taxes.

148. a. The tax imposed under section 144 hereof shall be due and payable annually on or before the 15th day of March and shall be based upon gross revenues derived during the previous calendar year. A licensee shall file its first return and shall report gross revenues from the time it commenced operations and ending on the last day of said calendar year. Such report shall be filed with the Director of the Division of Taxation in the Department of the Treasury on or before the following March 15.

b.Any other law to the contrary notwithstanding, any business conducted by an individual, partnership, or corporation or any other entity, or any combination thereof, holding a license pursuant to this act shall, in addition to all other taxes imposed by this act, file a consolidated corporation business tax return pursuant to P.L.1945, c.162 (C.54:10A-1 et seq.) and pay the taxes indicated thereon. The director of the Division of Taxation shall issue such rules and regulations and design such tax forms as shall be necessary to carry into effect the provisions of this act.

L.1977, c.110, s.148; amended 2011, c.19, s.105.



Section 5:12-148.2 - Tax Of 8% Imposed On Multi-casino Progressive Slot Machine Revenue.

5:12-148.2 Tax of 8% imposed on multi-casino progressive slot machine revenue.

4. a. A tax at the rate of 8% is imposed on casino service industry multi-casino progressive slot machine revenue. The tax shall not be considered a tax collectable under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.As used in this section, "casino service industry multi-casino progressive slot machine revenue" means sums received by a casino service industry enterprise, licensed pursuant to the provisions of subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92), or an eligible applicant for such license, net of any money accrued for return to patrons in the form of jackpots, that are directly or indirectly related to: (1) the conduct of multi-casino progressive slot machine system operations in a casino; or (2) the sale, lease, servicing or management of a multi-casino progressive slot machine system. Notwithstanding the foregoing, "casino service industry multi-casino progressive slot machine revenue" shall not be construed to apply to revenue derived from transactions between a casino licensee and its holding company or intermediary companies or their affiliates.

c.The Director of the Division of Taxation in the Department of the Treasury, in consultation with the Division of Gaming Enforcement, shall administer the tax imposed pursuant to this section. The tax imposed by this section, and any interest or penalties imposed by the Director of the Division of Taxation relating to that tax, shall be deposited by the State Treasurer into the Casino Revenue Fund established pursuant to section 145 of P.L.1977, c.110 (C.5:12-145).

d.A casino service industry enterprise licensee or applicant required to pay the tax imposed pursuant to this section shall, on or before the 28th day of the month, forward to the State Treasurer the tax owed on casino service industry multi-casino progressive slot machine revenue received by the casino service industry enterprise licensee or applicant in the preceding month and make and file a return for the preceding month with the commission on any form and containing any information as the commission shall prescribe by rule or regulation as necessary to determine liability for the tax in the preceding month during which the person was required to pay the tax.

e.The Director of the Division of Taxation may permit or require returns to be made covering other periods and upon any dates as the Director of the Division of Taxation may specify. In addition, the Director of the Division of Taxation may require payments of tax liability to the State Treasurer at any intervals and based upon any classifications as the Director of the Division of Taxation may designate. In prescribing any other periods to be covered by the return or intervals or classifications for payment of tax liability, the Director of the Division of Taxation may take into account the dollar volume of tax involved as well as the need for ensuring the prompt and orderly collection of the tax imposed.

f.The Director of the Division of Taxation may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

g.(Deleted by amendment, P.L.2004, c.128).

L.2003, c.116, s.4; amended 2004, c.128, s.5; 2009, c.36, s.26; 2011, c.19, s.106.



Section 5:12-148.3 - Tax Of 7.5% Imposed On Certain Adjusted Net Income Of Casino Licensees.

5:12-148.3 Tax of 7.5% imposed on certain adjusted net income of casino licensees.

5. a. In State fiscal years 2004 through 2006, a tax at the rate of 7.5% is imposed on the adjusted net income of a casino licensee in calendar year 2002, determined pursuant to information provided by casino licensees to the commission pursuant to regulations promulgated in accordance with subsection n. of section 70 of P.L.1977, c.110 (C.5:12-70) and published on April 2, 2003 in the commission's statement of casino licensee income for the twelve-month period ending on December 31, 2002, without regard to subsequent adjustment to such filing. For a casino licensee that was not in operation in calendar year 2002, the amount of the tax shall be 7.5% of its adjusted net income in State fiscal year 2004, as filed by the licensee with the commission pursuant to regulations promulgated in accordance with subsection n. of section 70 of P.L.1977, c.110 (C.5:12-70). As used in this section, "adjusted net income" means annual net income plus management fees.

The aggregate amount of tax imposed by this section shall not exceed $10 million annually for a holder of more than one casino license, and for each casino licensee the tax imposed by this section shall not be less than $350,000 annually.

b.The Director of the Division of Taxation in the Department of the Treasury shall collect and administer the tax imposed pursuant to this section. In carrying out the provisions of this section, the Director of the Division of Taxation shall have all of the powers granted in P.L.1945, c.162 (C.54:10A-1 et seq.). For a casino licensee that was in operation in calendar year 2002, the tax shall be due and payable to the State Treasurer in four equal payments on September 15, December 15, March 15, and June 15 of each State fiscal year. For a casino licensee that was not in operation in calendar year 2002, the tax in State fiscal year 2004 shall be due and payable to the State Treasurer in four quarterly estimated payments on the basis of adjusted net income in the current quarter, and the licensee shall file an annual return for State fiscal year 2004 no later than October 15, 2004. In State fiscal years 2005 and 2006 for such casino licensee, the tax shall be due and payable to the State Treasurer in four equal payments on September 15, December 15, March 15 and June 15.

c.The tax imposed by this section, and any interest or penalties collected by the Director of the Division of Taxation in the Department of the Treasury relating to that tax, shall be deposited by the State Treasurer into the Casino Revenue Fund established pursuant to section 145 of P.L.1977, c.110 (C.5:12-145).

d.The Director of the Division of Taxation in the Department of the Treasury shall certify annually on September 30 of each year the amount of tax required to be paid pursuant to this section. The Director of the Division of Taxation may promulgate such rules and regulations as the Director of the Division of Taxation determines are necessary to effectuate the provisions of this section.

e.(Deleted by amendment, P.L.2004, c.128).

f.The tax imposed under this section shall be governed by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq.

L.2003, c.116, s.5; amended 2004, c.128, s.6; 2011, c.19, s.107.



Section 5:12-149 - Determination Of Tax Liability.

5:12-149 Determination of tax liability.

149. Determination of Tax Liability. The Division of Taxation may perform audits of the books and records of a casino licensee, at such times and intervals as it deems appropriate, for the purpose of determining the sufficiency of tax payments. If a return or deposit required by section 145 with regard to obligations imposed by subsection a. of section 144 of P.L.1977, c.110 (C.5:12-144) is not filed or paid, or if a return or deposit when filed or paid is determined by the Division of Taxation to be incorrect or insufficient with or without an audit, the amount of tax or deposit due shall be determined by the Division of Taxation. Notice of such determination shall be given to the licensee liable for the payment of the tax or deposit. Such determination shall finally and irrevocably fix the tax unless the person against whom it is assessed, within 30 days after receiving notice of such determination, shall apply to the Division of Taxation for a hearing in accordance with the regulations of the Division of Taxation.

L.1977, c.110, s.149; amended 1987, c.354, s.21; 1993, c.292, s.34; 2011, c.19, s.108.



Section 5:12-150 - Penalties.

5:12-150 Penalties.

150. Penalties. a. Any licensee who shall fail to file his return when due or to pay any tax or deposit when the same becomes due, as herein provided, shall be subject to such penalties and interest as provided in the "State Uniform Tax Procedure Law," Subtitle 9 of Title 54 of the Revised Statutes. If the Division of Taxation determines that the failure to comply with any provision of this Article was excusable under the circumstances, the Division of Taxation may remit such part or all of the penalty as shall be appropriate under such circumstances.

b.Any person failing to file a return, failing to pay the tax or deposit, or filing or causing to be filed, or making or causing to be made, or giving or causing to be given any return, certificate, affidavit, representation, information, testimony or statement required or authorized by this act, or rules or regulations adopted hereunder which is willfully false, or failing to keep any records required by this act or rules and regulations adopted hereunder, shall, in addition to any other penalties herein or elsewhere prescribed, be guilty of a crime of the fourth degree and subject to the penalties therefor, except that the amount of a fine may be up to $100,000.00.

c.Except as to those determinations required to be made by the Division of Taxation pursuant to section 149 of P.L.1977, c.110 (C.5:12-149), the certificate of the State Treasurer to the effect that a tax or deposit has not been paid, that a return has not been filed, that information has not been supplied, or that inaccurate information has been supplied pursuant to the provisions of this act or rules or regulations adopted hereunder, shall be presumptive evidence thereof.

d.If any part of any underpayment of tax required to be shown on a return is due to fraud, there shall be added to the tax an amount equal to 50% of the underpayment.

L.1977, c.110, s.150; amended 1987, c.354, s.22; 1991, c.182, s.59; 1993, c.292, s.35; 2011, c.19, s.109.



Section 5:12-151 - Forms.

5:12-151 Forms.

151. In addition to the other powers granted by this act, the Division of Taxation is hereby authorized and empowered to promulgate and distribute all forms and returns necessary to the implementation of this act.

L.1977, c.110, s.151; amended 2011, c.19, s.110.



Section 5:12-152 - Application Of State Tax Uniform Procedure Law

5:12-152. Application of State Tax Uniform Procedure Law
The taxes imposed by this act shall be governed in all respects by the provisions of the "State Tax Uniform Procedure Law," Subtitle 9 of Title 54 of the Revised Statutes, except only to the extent that a specific provision of this act may be in conflict therewith.

L.1977, c. 110, s. 152, eff. June 2, 1977.



Section 5:12-153 - Casino Reinvestment Development Authority.

5:12-153 Casino Reinvestment Development Authority.
5. a. There is established in, but not of, the Department of the Treasury a Casino Reinvestment Development Authority to consist of the following members:

(1)Six members appointed by the Governor with the advice and consent of the Senate for terms of four years, except that of the initial members to be appointed pursuant to this 1991 amendatory act, P.L.1991, c.219, one shall be appointed for a term of two years and one for a term of four years;
(2)Two members appointed by the Governor upon the recommendation of the President of the Senate for a term of four years;

(3)Two members appointed by the Governor upon the recommendation of the Speaker of the General Assembly for a term of four years;

(4)A member of the Casino Control Commission, who shall be appointed by the Governor and shall be a voting member of the authority;

(5)The mayor of Atlantic City, ex officio and voting;

(6)The Attorney General and the State Treasurer, ex officio and voting;

(7) Two casino industry representatives, both of whom shall be voting members, appointed by the Governor for terms of two years, except that of the initial appointees, one shall serve for a term of one year and one for a term of two years. No person shall be reappointed to succeed himself as a casino industry representative member, and no person appointed shall be an employee, officer or agent of the same casino licensee as the person whom he succeeds as a casino industry representative member; and

(8)One member appointed by the Governor to serve ex officio as a voting member, who shall be either the Commissioner of the Department of Commerce and Economic Development or the Commissioner of the Department of Community Affairs, or the Governor may appoint, in lieu thereof, an additional member of the Casino Control Commission as a voting member.

No more than four of the voting members appointed by the Governor pursuant to paragraph (1) of this subsection shall be of the same political party.

In the appointment of members of the authority, consideration should be given to achieving a membership of high quality and varied experience, with special emphasis on the fields of banking, finance, investment, and housing and urban development.

b.Each member appointed by the Governor shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c.The member or members of the Casino Control Commission appointed by the Governor shall serve as a member or members of the Casino Reinvestment Development Authority at the pleasure of the Governor, subject to the limitations in subsections c., f., and h. of section 52 of P.L.1977, c.110 (C.5:12-52). Such a member may be removed or suspended from office as a member of the Casino Reinvestment Development Authority as provided in section 6 of this act. Any removal or suspension from office of a member of the Casino Control Commission from the Casino Reinvestment Development Authority shall not affect his office held as a member of the Casino Control Commission. Removal from office as a member of the Casino Control Commission may only be done in accordance with subsection g. of section 52 of P.L.1977, c.110 (C.5:12-52).

L.1984,c.218,s.5; amended 1991, c.219, s.1; 1993, c.159, s.10; 1996, c.118, s.4; 2004, c.129, s.11.



Section 5:12-154 - Removal Of Members; Oath Of Office

5:12-154. Removal of members; oath of office
Each appointed member may be removed from office by the Governor for cause, after a public hearing, and may be suspended by the Governor pending the completion of that hearing. Each member before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of those oaths shall be filed in the office of the Secretary of State.

L.1984, c. 218, s. 6, eff. Dec. 19, 1984.



Section 5:12-155 - Officers; Quorum.

5:12-155 Officers; quorum.
7.The Governor shall designate from among the appointed and voting public members, a chairman and a vice chairman of the Casino Reinvestment Development Authority, who shall serve in those capacities at the pleasure of the Governor. The powers of the Casino Reinvestment Development Authority shall be vested in the members thereof in office from time to time and nine voting members of the Casino Reinvestment Development Authority shall constitute a quorum at any meeting thereof. Action may be taken by motions and resolutions adopted by the Casino Reinvestment Development Authority at any meeting thereof by the affirmative vote of at least nine members of the Casino Reinvestment Development Authority. No vacancy in the membership of the Casino Reinvestment Development Authority shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the Casino Reinvestment Development Authority.

L.1984,c.218,s.7; amended 1990, c.24; 1991, c.219, s.2; 1995, c.18, s.42; 1996, c.118, s.5; 2004, c.129, s.12.



Section 5:12-156 - Compensation Of Public Members; Reimbursement.

5:12-156 Compensation of public members; reimbursement.

8.Each appointed and voting public member of the Casino Reinvestment Development Authority other than the chairman shall receive compensation of $18,000.00 per annum. The compensation of the chairman shall be $23,000.00 per annum. The casino industry representatives shall not be deemed to be public members and shall not receive this compensation. All members shall be reimbursed for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment, or any benefits or emoluments thereof by reason of his acceptance of the office of an ex officio or appointed member of the Casino Reinvestment Development Authority or his services therein. Upon enactment of P.L.2011, c.18 (C.5:12-218 et al.), any member of the authority, reappointed upon expiration of the member's initial term, shall be eligible to receive compensation pursuant to this section; provided, however, that any such member shall not, upon reappointment, be eligible to receive any benefit or compensation in the form of health benefits or pension credits for service with the Casino Reinvestment Development Authority.

L.1984, c.218, s.8; amended 1991, c.219, s.3; 1993, c.292, s.36; 2011, c.18, s.2.



Section 5:12-157 - Designation Of Representatives To Attend Meetings

5:12-157.Designation of representatives to attend meetings

9. The Attorney General and the State Treasurer, and, where appropriate, the Commissioner of the Department of Commerce and Economic Development or the Commissioner of the Department of Community Affairs, may designate an officer or employee of their respective departments and the Casino Control Commission member or members on the Casino Reinvestment Development Authority may designate another commissioner or employee of the commission to represent them at meetings of the Casino Reinvestment Development Authority, and each designee may lawfully vote and otherwise act on behalf of the member for whom he constitutes the designee. Any designation shall be in writing delivered to the Casino Reinvestment Development Authority and shall continue in effect until revoked or amended by writing delivered to the Casino Reinvestment Development Authority.

L.1984,c.218,s.9; amended 1991, c.219, s.4; 1996, c.118, s.6.



Section 5:12-158 - Interests Prohibited

5:12-158. Interests prohibited
10. Other than any casino hotel industry representatives, no member, officer, employee or agent of the Casino Reinvestment Development Authority shall be interested either directly or indirectly in any project or in any contract, sale, purchase, lease or transfer of real or personal property to which the Casino Reinvestment Development Authority is a party. Any casino hotel industry representatives appointed shall not be subject to section 4 of P.L.1981, c.142 (C.52:13D-17.2).

L.1984,c.218,s.10; amended 1991,c.219,s.5.



Section 5:12-159 - Dissolution Of Authority; Conditions

5:12-159. Dissolution of authority; conditions
The Casino Reinvestment Development Authority may be dissolved by an act of the Legislature on the condition that the Casino Reinvestment Development Authority has no debts or obligations outstanding or that provision has been made for the payment and retirement of its debts or obligations. Upon any dissolution of the Casino Reinvestment Development Authority, all property, funds and assets thereof shall be vested in the State.

L.1984, c. 218, s. 11, eff. Dec. 19, 1984.



Section 5:12-160 - Purpose Of Authority.

5:12-160 Purpose of authority.

12.The purposes of the Casino Reinvestment Development Authority shall be:

a.to maintain public confidence in the casino gaming industry as a unique tool of urban redevelopment for the city of Atlantic City and to directly facilitate the redevelopment of existing blighted areas and to address the pressing social and economic needs of the residents of the city of Atlantic City and the State of New Jersey by providing eligible projects in which licensees shall invest;

b.to provide licensees with an effective method of encouraging new capital investment in Atlantic City which investment capital would not otherwise be attracted by major casino-hotel convention complexes or by normal market conditions and which will not supplant capital, either public or private, that would otherwise be invested in the city of Atlantic City or in the jurisdiction in which the investment is to be made and which will have the effect of benefiting the public at large and increasing opportunities and choices of those of low and moderate income in particular;

c.to provide, further and promote tourist industries in New Jersey and especially Atlantic county, by providing financial assistance for the planning, acquisition, construction, improvement, maintenance and operation of facilities for the recreation and entertainment of the public which may include an arts center, cultural center, historic site or landmark, or sports center;

d.to provide loans and other financial assistance for the planning, acquisition, construction, reconstruction, demolition, rehabilitation, conversion, repair or alteration of buildings or facilities to provide decent, safe and sanitary dwelling units for persons of low, moderate, median range, and middle income in need of housing, and to provide mortgage financing for such units;

e.to assist in the financing of structures, franchises, equipment and facilities for operation of, expansion of and the development of public transportation or for terminal purposes, including but not limited to development and improvement of port terminal structures, facilities and equipment for public use;

f.to provide loans and other financial assistance for the construction, reconstruction, demolition, rehabilitation, conversion, repair or alteration of convention halls in Atlantic county and the State of New Jersey, including but not limited to office facilities, commercial facilities, community service facilities, parking facilities, hotel facilities and other facilities for the accommodation and entertainment of tourists and visitors;

g.to make loans and assist in the financing of the construction, reconstruction, rehabilitation, repair or acquisition of infrastructure projects, including but not limited to sewage disposal facilities, water facilities, solid waste disposal facilities, roads, highways and bridges;

h.to assist in financing buildings, structures and other property to increase opportunities in manufacturing, industrial, commercial, recreational, retail and service enterprises in the State so as to induce and to accelerate opportunity for employment in these enterprises, particularly of unemployed and underemployed residents of the jurisdiction in which the investment is to be made; to provide loans and other financial assistance for the planning, developing or preservation of new and existing small businesses as well as the planning, acquisition, construction, reconstruction, rehabilitation, conversion or alteration of the facilities that house these enterprises, particularly those which provide services or employment to unemployed or underemployed residents of the State; and to provide loans and other financial assistance to provide employment training and retraining, particularly for unemployed and underemployed residents of the State;

i.to cooperate with and assist local governmental units in financing any eligible project;

j.to encourage investment in, or financing of, any plan, project, facility, or program which directly serves pressing social and economic needs of the residents of the jurisdiction or region in which the investment is to be made, including but not limited to supermarkets, commercial establishments, day care centers, parks and community service centers, and any other plan, project, facility or program which best serves the interest of the public in accordance with section 25 of this 1984 amendatory and supplementary act;

k.to encourage investment in, or financing of, projects which are made as part of a comprehensive plan to improve blighted or redevelopment areas or are targeted to benefit low through middle income residents of the jurisdiction or region in which the investments are to be made;

l.to make loans for those eligible projects according to the projected allocated amounts to be available;

m.to establish and exercise authority over the Atlantic City Tourism District pursuant to the provisions of P.L.2011, c.18 (C.5:12-218 et al.); and

n.any combination of the foregoing.

L.1984, c.218, s.12; amended 2011, c.18, s.3.



Section 5:12-161 - Powers Of Authority.

5:12-161 Powers of authority.

13.The Casino Reinvestment Development Authority shall have the following powers:
a.To adopt and have a common seal and to alter the same at pleasure;
b.To sue or be sued;
c.To acquire, hold, use and dispose of any eligible project in which it is making an investment;
d.To acquire, rent, hold, use, and dispose of other personal property for the purposes of the Casino Reinvestment Development Authority;
e.To acquire by purchase, gift, or otherwise, or lease as lessee, real property or easements or interests therein necessary or useful and convenient for the purposes of the Casino Reinvestment Development Authority which real property, easements or interests may be subject to mortgages, deeds of trust, or other liens or otherwise, and to hold and to use the same, and to dispose of the property so acquired no longer necessary for the purposes of the Casino Reinvestment Development Authority;
f.To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance, and operation of any facility, and to amend the same;
g.To enter into any agreements or contracts, execute any instruments, and do and perform any acts or things necessary, convenient, or desirable for the purposes of the Casino Reinvestment Development Authority, including the entering into of cooperative purchasing agreements for the purchase of fuel, or other goods or services deemed necessary, convenient, or desirable by a majority vote of the members of the Casino Reinvestment Development Authority, with any governmental unit, including a county or municipal authority, and the entering into of agreements or contracts with any such governmental unit to provide for the payment of principal of and interest on any obligation issued by that governmental unit, the maintenance of necessary reserves in connection with these obligations or the payments under any lease entered into in connection with any eligible project;
h.To determine eligibility for investments in eligible projects in order to accomplish the purposes of the Casino Reinvestment Development Authority;
i.To collect and invest any proceeds received under subsection b. of section 3 and section 14 of this act;
j.To invest in obligations of local governmental units issued to finance eligible projects, provided that the investment shall only be effected through direct negotiation by the Casino Reinvestment Development Authority with the local governmental unit;
k.To make agreements of any kind with any governmental unit or person for the use or operation of all or any part of any eligible project for consideration and for periods of time and upon other terms and conditions as the Casino Reinvestment Development Authority may fix and agree upon, which agreements may include a partnership, limited partnership, joint venture or association in which the Casino Reinvestment Development Authority is a general or limited partner or participant;
l.To require and collect fees and charges as the Casino Reinvestment Development Authority shall determine to be reasonable in connection with the exercise of any power given to the Casino Reinvestment Development Authority under the act;
m.To the extent permitted under a contract of the Casino Reinvestment Development Authority with purchasers of its bonds entered into pursuant to section 3 of this 1984 amendatory and supplementary act, to invest and reinvest any of its moneys not required for immediate use, including moneys received for the purchase of its bonds prior to the bonds being issued as it shall deem prudent. A pro rata share of 66 2/3 % of all interest earned by the Casino Reinvestment Development Authority on any such investments shall be paid to the licensees who entered into a contract with the Casino Reinvestment Development Authority for the purchase of its bonds and who contributed to the moneys which were received by the Casino Reinvestment Development Authority and were invested pursuant to this subsection. All functions, powers and duties relating to the investment or reinvestment of these funds, including the purchase, sale or exchange of any investments or securities, may, upon the request of the Casino Reinvestment Development Authority, be exercised and performed by the Director of the Division of Investment, in accordance with written directions of the Casino Reinvestment Development Authority signed by an authorized officer, without regard to any other law relating to investments by the Director of the Division of Investment;
n.To the extent permitted under the contract of the Casino Reinvestment Development Authority with the holders of its bonds, to invest and reinvest any of its moneys not required for immediate use, including proceeds from the sale of any obligations, securities or other investments as it shall deem prudent. All functions, powers and duties relating to the investment or reinvestment of these funds, including the purchase, sale or exchange of any investments or securities, may upon the request of the Casino Reinvestment Development Authority be exercised and performed by the Director of the Division of Investment, in accordance with written directions of the Casino Reinvestment Development Authority signed by an authorized officer, without regard to any other law relating to investments by the Director of the Division of Investment;
o.To enter into all agreements or contracts with any governmental unit or person, execute any instruments, and do and perform any acts or things necessary, convenient or desirable for the purposes of the Casino Reinvestment Development Authority to carry out any power expressly given in this act;
p.To exercise the right of eminent domain in the city of Atlantic City;
q.To establish and exercise authority over the Atlantic City Tourism District established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and, in addition to the powers provided in this section, to exercise, with regard to the tourism district, those powers granted to the authority pursuant to P.L.2011, c.18 (C.5:12-218 et al.);
r.To meet and hold hearings at places as it shall designate; and
s.To establish, develop, construct, acquire, own, operate, manage, promote, maintain, repair, reconstruct, restore, improve and otherwise effectuate, either directly or indirectly, through lessees, licensees or agents, projects consisting of facilities, at a site or sites within the State of New Jersey, that are related to, incidental to, necessary for or complementary to, the accomplishment of any of the purposes of the authority or of any project of the authority authorized in accordance with P.L.1984, c.218 (C.5:12-144.1 et seq.), as amended.

L.1984, c.218, s.13; amended 2001, c.221, s.15; 2011, c.18, s.4; 2013, c.4, s.1.



Section 5:12-161.1 - Atlantic City Fund, Established In Crda.

5:12-161.1 Atlantic City Fund, established in CRDA.
44. There is created and established in the Casino Reinvestment Development Authority a special account to be known as the "Atlantic City Fund," into which shall be deposited or credited the moneys specified in section 45 of P.L.1995, c.18 (C.5:12-161.2), and the moneys specified in subsection f. of section 3 of P.L.1984, c.218 (C.5:12-144.1). The moneys in the fund shall be expended by the authority for economic development projects that foster the redevelopment of Atlantic City. The provisions of section 30 of P.L.1984, c.218 (C.5:12-178) shall not apply to investments made out of the Atlantic City Fund for projects to revitalize the boardwalk. The moneys may also be expended for appropriate and reasonable administrative expenses incurred in the administration of the fund by the authority. At least 30 days before the authority votes on an application for funding for a project, the authority shall provide to the Chairpersons of the Senate Budget and Appropriations Committee and the Assembly Appropriations Committee, or their successor committees, all relevant information concerning the project.

L.1995,c.18,s.44; amended 2004, c.129, s.3.



Section 5:12-161.2 - Moneys Payable To The Atlantic City Fund; Casino Shares

5:12-161.2. Moneys payable to the Atlantic City Fund; casino shares
45. a. Beginning with Fiscal Year 1995-1996 and for the following three fiscal years, if the amount of money expended as operating expenses by the Casino Control Commission and the Division of Gaming Enforcement in each of those fiscal years is less than $57,300,000, the amount of the difference shall be due and payable to the Atlantic City Fund, created by section 44 of this amendatory and supplementary act, P.L.1995, c.18 (C.5:12-161.1), by all casino licensees on the last day of October following the end of each of those fiscal years. Beginning with Fiscal Year 1999-2000 and for the following three fiscal years, an amount equal to the average of the amounts paid to the Atlantic City Fund for Fiscal Years 1995-1996 through 1998-1999 shall be due and payable to the Atlantic City Fund by all casino licensees on the last day of October following the end of each of those fiscal years. Any amount expended by the commission or the division in connection with the investigation of an application for a statement of compliance, interim casino authorization, or a casino license other than a casino license existing on the effective date of this act shall not be included in the calculation of the commission and division expenditures for the purposes of this subsection.

b. Each casino licensee shall pay to the authority for deposit in the fund as the licensee's share of the amount required pursuant to subsection a. of this section an amount equal to its percentage of the total gross revenue of the relevant fiscal year. The amount of the gross revenue and the amount due from each licensee shall be determined and certified by the Casino Control Commission. If a licensee fails to pay the amount due or underpays by an unjustifiable amount, the commission shall impose a fine of 5% for the amount due or of the underpayment for each month or portion thereof the licensee is in default of payment, up to 25% of the amount in default; any fines imposed shall be paid to the authority for deposit in the fund.

L.1995,c.18,s.45.



Section 5:12-161.3 - Prevailing Wage Rate For Workers Employed On Projects With Casino Redevelopment Authority Involvement.

5:12-161.3 Prevailing wage rate for workers employed on projects with Casino Redevelopment Authority involvement.

1.Each worker employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, tax exemptions or other incentives or financial assistance approved, provided, authorized, facilitated or administered by the Casino Reinvestment Development Authority, or undertaken to fulfill any condition of receiving any of the incentives or financial assistance, shall be paid not less than the prevailing wage rate for the worker's craft or trade, as determined by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.).

The Commissioner of Labor and Workforce Development shall determine the prevailing wage rate in the locality in which the construction or rehabilitation is to be performed for each craft, trade or classification of worker employed in the construction or rehabilitation, as if the construction or rehabilitation is "public work" as defined in section 2 of P.L.1963, c.150 (C.34:11-56.26).

L.2004,c.127,s.1.



Section 5:12-161.4 - Exercise Of Rights, Powers Or Duties.

5:12-161.4 Exercise of rights, powers or duties.

2.For the purpose of implementing the provisions of sections 1 through 3 of this act, the Commissioner of Labor and Workforce Development shall, and a worker employed in the performance of work subject to this act or the employer or any designated representative of the worker may, exercise all rights, powers or duties granted or imposed upon them by P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.2.



Section 5:12-161.5 - Prevailing Wage Rules, Regulations, Adoption By Casino Reinvestment Development Authority.

5:12-161.5 Prevailing wage rules, regulations, adoption by Casino Reinvestment Development Authority.

3.The Casino Reinvestment Development Authority shall, in consultation with the Commissioner of Labor and Workforce Development, adopt rules and regulations, consistent with the rules and regulations adopted by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.), requiring that not less than the prevailing wage be paid to workers employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, incentives or other financial assistance provided, authorized or administered by the authority. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.3.



Section 5:12-161.6 - Inapplicability Of C.5:12-161.3 Through C.5:12-161.5.

5:12-161.6 Inapplicability of C.5:12-161.3 through C.5:12-161.5.

4.The provisions of sections 1 through 3 of this act shall not apply to construction and rehabilitation of facilities conducted entirely under contracts entered into prior to the effective date of this act or to the refinancing of the outstanding debt on projects in which all construction or rehabilitation of facilities was conducted under contracts entered into prior to the effective date of this act.

L.2004,c.127,s.4.



Section 5:12-162 - Bonds

5:12-162. Bonds
a. The Casino Reinvestment Development Authority shall have the power and is authorized from time to time to issue its bonds to licensees in principal amounts as in the opinion of the Casino Reinvestment Development Authority shall be necessary to provide sufficient funds for achieving any of its corporate purposes, or for the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds issued by it, whether the bonds or interest to be funded or refunded have or have not become due, the establishment or increase of reserves to secure or to pay the bonds or interest thereon, and all other costs or expenses of the Casino Reinvestment Development Authority incident to and necessary or convenient to carry out its corporate purposes and powers.

b. A contract for purchase of Casino Reinvestment Development Authority bonds entered into pursuant to sections 3 and 13 of this 1984 amendatory and supplementary act shall provide that an investment for any tax credit shall be paid by the licensee to the Casino Reinvestment Development Authority upon entering into the contract or at any other times specified in the contract but not later than April 30 of each year. The Casino Reinvestment Development Authority shall invest any moneys so received as provided in subsection m. of section 13 of this 1984 amendatory and supplementary act until such time as the Casino Reinvestment Development Authority determines what projects it will invest in or what other investments it will make and issues its bonds to the licensees to finance those projects or investments.

c. Except as may be otherwise expressly provided herein or by the Casino Reinvestment Development Authority, every issue of bonds shall be general obligations payable out of any moneys or revenues of the Casino Reinvestment Development Authority, subject only to any agreements with the holders of particular bonds pledging any particular moneys or revenues, but interest on the bonds shall not be payable out of proceeds of bonds issued by the Casino Reinvestment Development Authority. The Casino Reinvestment Development Authority may issue the types of bonds as it may determine, including but not limited to bonds on which the principal and interest are payable (1) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part with the proceeds of those bonds or (2) from its revenues generally.

d. Bonds of the Casino Reinvestment Development Authority shall be authorized by or in accordance with a resolution of the Casino Reinvestment Development Authority and may be issued in one or more series and shall bear dates, mature at times not exceeding 50 years from the date thereof, bear interest at the rates specified in this subsection, be in denominations, be in registered form only, have a rank or priority, be executed in a manner, be payable from sources in a medium of payment at places within or without the State, and be subject to terms of redemption, with or without premium, as the resolution may provide. The bonds issued by the authority shall bear interest at the rate of 7% for those bonds issued for purchase by a licensee to satisfy the requirements of subsection h. of section 144 of P.L.1977, c. 110 (C. 5:12-144) and at the rate of 66 2/3 of the average rate of the Bond Buyer Weekly 25 Revenue Bond Index for bonds available for purchase during the last 26 weeks preceding the date the Casino Reinvestment Development Authority issues its bonds to a licensee to satisfy the requirements of subsection b. of section 3 of this 1984 amendatory and supplementary act. Notwithstanding the provisions of section 19 of this 1984 amendatory and supplementary act, if, however, for bonds issued by the Casino Reinvestment Development Authority to satisfy the requirements of subsection b. of section 3 of this 1984 amendatory and supplementary act, either (1) the Casino Reinvestment Development Authority, pursuant to section 17 of this 1984 amendatory and supplementary act, consents, on any of its bonds being issued, to the inclusion of interest, or (2) the Internal Revenue Service determines that any of the interest on any of the bonds issued by the Casino Reinvestment Development Authority must be included in the gross income of holders of those bonds under the Internal Revenue Code of 1954, as amended, or any subsequent federal law, to the same extent and in the same manner as the interest on bills, notes, bonds and other obligations of the United States, then those bonds issued by the authority shall bear interest at the rate of 66 2/3 of the average rate of Moody's A-rated Utility Index for bonds available for purchase during the last 26 weeks preceding the date the Casino Reinvestment Development Authority issues its bonds to a licensee to satisfy the requirements of subsection b. of section 3 of this 1984 amendatory and supplementary act. The written approval of the State Treasurer shall be obtained before the Casino Reinvestment Development Authority adopts any bond resolution or supplement to a bond resolution.

e. Interest earned on bonds issued by the Casino Reinvestment Development Authority shall be paid annually. If, however, a licensee enters into a long-term contract with the Casino Reinvestment Development Authority pursuant to subsection b. of section 3 of this 1984 amendatory and supplementary act, in which the licensee agrees to purchase bonds issued by the Casino Reinvestment Development Authority in each year for a period of at least 10 continuous years, the contract shall provide for the payment of interest earned on the bonds quarterly or at any other time agreed upon by the licensee and the Casino Reinvestment Development Authority.

f. Whether or not bonds of the Casino Reinvestment Development Authority are of the form and character as to be negotiable instruments under the terms of Title 12A of the New Jersey Statutes, the bonds are made negotiable instruments within the meaning of and for all the purposes of Title 12A of the New Jersey Statutes, subject only to the provisions of the bonds for registration.

g. Bonds of the Casino Reinvestment Development Authority may be sold at prices as the Casino Reinvestment Development Authority shall determine. Bonds of the Casino Reinvestment Development Authority may be sold at less than the current market rate of return but not less than the rate specified in subsection c. of this section.

h. Bonds may be issued by the Casino Reinvestment Development Authority under the provisions of this act, without obtaining the consent of any department, division, commission, board, bureau or other agency of the State, and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by this act.

i. Bonds of the Casino Reinvestment Development Authority issued under the provisions of this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the Casino Reinvestment Development Authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any of its political subdivisions or be or constitute a pledge of the faith and credit of the State or of any of its political subdivisions, but all the bonds, unless funded or refunded by bonds, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this act. Each bond shall contain on its face a statement to the effect that the Casino Reinvestment Development Authority is obligated to pay the principal thereof or in interest thereon only from revenues or funds of the Casino Reinvestment Development Authority, that neither the State nor any political subdivision thereof is obligated to pay the principal or interest, and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged in the payment of the principal of or the interest on the bonds.

j. As an alternative to bonds issued by the Casino Reinvestment Development Authority, the Casino Reinvestment Development Authority may, in its sole discretion, offer for purchase by licensees bonds of the State of New Jersey, any political subdivision thereof, or any authority created by the State or any political subdivision thereof, as a means of fulfilling any investment obligation required of a licensee, provided those bonds fulfill the purposes of the Casino Reinvestment Development Authority and are in accordance with the requirements established pursuant to this section. A licensee may purchase such bonds through the Casino Reinvestment Development Authority only after approval by and in the sole discretion of the Casino Reinvestment Development Authority.

k. All expenses incurred in carrying out the provisions of this act shall be payable solely from revenues or funds provided or to be provided under the provisions of this act and nothing in this act shall be construed to authorize the Casino Reinvestment Development Authority to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

L.1984, c. 218, s. 14, eff. Dec. 19, 1984.



Section 5:12-162.1 - Issuance Of Bond, Notes, Other Obligations.

5:12-162.1 Issuance of bond, notes, other obligations.
4. a. In addition to the authorization contained in any other statutory provisions relating to the issuance or sale of bonds, notes or other obligations by the Casino Reinvestment Development Authority, the authority may, upon written approval from the State Treasurer, from time to time issue bonds, notes or other obligations which are to be payable in all or part from any present or future funds, moneys, income or revenues of the authority from any source whatsoever. At least 14 days before the members of the authority approve the issuance or sale of bonds, notes or other obligations, the authority shall submit to the President of the Senate and the Speaker of the General Assembly a proposed plan of finance for such sale or issuance. The authority is authorized to issue its bonds, notes or other obligations in such principal amounts as shall be necessary to provide sufficient funds to finance eligible projects of the authority, and to pay, fund, or refund any bonds, notes or other obligations issued by it, whether the bonds, notes or other obligations to be funded or refunded have or have not become due or to pay for the administrative costs of the authority.

b.The bonds or notes or other obligations may be additionally secured by a pledge of any grant or contribution from the federal government or any State or any agency or public subdivision thereof or any person or a pledge of any other funds, moneys, income or revenues of the authority from any source whatsoever. The authority may also enter into bank loan agreements, lines of credit or bond insurance, bond purchase agreements and other security agreements and obtain for or on its behalf letters of credit in each case for the purpose of securing its bonds, notes or other obligations or to provide direct payment of any costs which the authority is authorized to pay by this act and to secure repayment of any borrowings under the loan agreement, line of credit, letter of credit, bond insurance or other security agreement by its bonds, notes or other obligations or the proceeds thereof or by any or all of the moneys, income or revenues of the authority pledged to the payment of the bonds or by any appropriation, grant or reimbursement to be received by the authority and other moneys or funds as the authority shall determine.

c.Any provision of any law to the contrary notwithstanding, any bond or note issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of a bond or note, or of any coupon appurtenant thereto, by accepting the bond, note or coupon shall be conclusively deemed to have agreed that the bond, note or coupon is and shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law.

d.Bonds or notes or other obligations of the authority shall be authorized by resolution of the authority and may be issued in one or more series and shall bear the date or dates, mature at the time or times not exceeding 50 years from the date thereof, bear interest at a rate or rates, as shall be determined by the authority, shall be in the denomination or denominations, be in the form, either bearer or registered, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources in the medium of payment at the place or places within or without the State, and be subject to the terms of redemption, with or without premium, as the resolution or resolutions may provide.

e.Bonds or notes of the authority may be sold at public or private sale at the price or prices as the authority shall determine.

f.Any resolution authorizing the issuance of bonds or refunding bonds pursuant to this section may also provide for the authority to enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or similar agreements, float agreements, forward agreements, insurance contracts, surety bonds, commitments to purchase or sell bonds, purchase or sale agreements, or commitments or other contracts or agreements and other security agreements approved by the authority in connection with the issuance of the bonds or refunding bonds pursuant to this section. The authority's payment obligations under any such agreements may be secured by and payable from any or all of the moneys, income or revenues of the authority pledged to the payment of the bonds or by any appropriation, grant or reimbursement to be received by the authority and other moneys or funds as the authority shall determine.

g.The authority is authorized to engage the services of financial advisors and experts, placement agents, underwriters, appraisers, and other advisors, consultants and agents as may be necessary to effectuate the financing of eligible projects of the authority.

h.Bonds and refunding bonds issued by the authority pursuant to this section shall be special and limited obligations of the authority payable from, and secured by, the funds, moneys, income or revenues of the authority so specified in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of principal, interest or redemption premium on the bonds or refunding bonds. Bonds or refunding bonds issued pursuant to this section shall not be a debt or liability of the State or any political subdivision thereof, other than the authority, or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

i.The State of New Jersey hereby covenants with the purchasers, holders and owners, from time to time, of any bonds, notes or other obligations secured in all or part from any funds, moneys, income or revenues of the authority that it shall not repeal or reduce any fees, charges or other sources of revenue securing such bonds while bonds entitled to benefits from such fees, charges or other sources of revenue so imposed are outstanding, and shall not modify or amend the provisions of any law, so as to create any lien or charge on, or any pledge, assignment, diversion, withholding payment or otherwise of or deduction from the funds, moneys, income or revenues of the authority securing such bonds which is prior in time or superior in right to any payments required to be made pursuant to any bond covenants entered into with the purchasers, holders and owners of the bonds so secured.

j.In any resolution of the authority authorizing or relating to the issuance of bonds or notes or other obligations pursuant this act, the authority, in order to secure the payment of the bonds or notes or other obligations and in addition to its other powers, shall have power by provisions therein which shall constitute covenants by the authority and contracts with the holders of the bonds or notes or other obligations:

(1)To pledge to any payment or purpose all or any part of its revenues to which its right then exists or may thereafter come into existence, and the moneys derived therefrom and the proceeds of any bonds or notes or other obligations.

(2)To covenant against pledging all or any part of its revenues, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien on its revenues or property.

(3)To covenant with respect to limitations on any right to sell, lease or otherwise dispose of any project or any part thereof or any property of any kind.

(4)To covenant as to any bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment and disposition of the proceeds thereof.

(5)To covenant as to the issuance of additional bonds or notes or other obligations or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by the authority.

(6)To covenant as to the payment of the principal of or interest on the bonds or notes or any other obligations, as to the sources and methods of that payment, as to the rank or priority of any bonds, notes or other obligations with respect to any lien or security or as to the acceleration of the maturity of any bonds, notes or obligations.

(7)To provide for the replacement of lost, stolen, destroyed or mutilated bonds or notes.

(8)To covenant against extending the time for the payment of bonds or notes or interest thereon.

(9)To covenant as to the redemption of bonds or notes or other obligations and privileges of exchange thereof for other bonds or notes or other obligations of the authority.

(10) To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes or other obligations, reserves or other purposes and as to the use and disposition of the moneys held in the funds.

(11) To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes or other obligations may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which the consent may be given.

(12) To covenant as to the construction, operation or maintenance of real property and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys.

(13) To provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

(14) To mortgage all or any part of its property, real or personal, then owned or thereafter to be acquired.

(15) To provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any declaration and its consequences may be waived.

(16) To vest in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine and to limit the rights, powers and duties of the trustee.

(17) To pay the costs or expenses incident to the enforcement of the bonds or notes or other obligations or of the provisions of the resolution or of any covenant or agreement of the authority with the holders of its bonds or notes.

(18) To limit the rights of the holder of any bonds or notes to enforce any pledge or covenant securing bonds or notes.

(19) To make covenants other than and in addition to the covenants herein expressly authorized, of like or different character, and to make the covenants to do or refrain from doing any acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or other obligations or which, in the absolute discretion of the authority, will tend to make bonds or notes or other obligations more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.2004, c.129, s.4.



Section 5:12-163 - Resolution Authorizing Bonds; Provisions

5:12-163. Resolution authorizing bonds; provisions
Any resolution of the Casino Reinvestment Development Authority authorizing the issuance or offering of bonds may contain provisions, except as expressly limited in this act and except as otherwise limited by existing agreements with the holders of the bonds, which shall be a part of the contract with the holders thereof, as to the following:

a. The pledging of or creating of a lien on, as security for the payment of the principal and redemption price of and interest on any bonds issued by or offered through the Casino Reinvestment Development Authority, all or any part of its revenues or assets to which the issuing authority's right then exists or may thereafter come into existence, and the moneys derived therefrom, and all or any part of the proceeds of any bonds, and covenanting against pledging all or any part of the revenues, assets, moneys, funds or property, or against permitting or suffering any lien thereon;

b. Otherwise providing for the custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property of the Casino Reinvestment Development Authority or of the issuing authority, or with respect to which the Casino Reinvestment Development Authority or the issuing authority may have any rights or interest;

c. The use and disposition of any payments of principal or interest received by the Casino Reinvestment Development Authority or the issuing authority with respect to investments made by the Casino Reinvestment Development Authority or the issuing authority or other income, revenues or receipts of the Casino Reinvestment Development Authority or the issuing authority;

d. The establishment of reserves or sinking funds, and the regulation and disposition thereof;

e. The custody, application and disposition of the proceeds of any bonds;

f. The rank or priority of any bonds with respect to any lien or security or the acceleration of the maturity of any bonds;

g. The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment or redemption of bonds, reserves against defaults or prepayments of investments made by the Casino Reinvestment Development Authority or the issuing authority or for other purposes, and the use and disposition of the moneys held in these funds;

h. Limitations on the purpose to which the proceeds of sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds;

i. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the refunding or purchase of outstanding bonds of the Casino Reinvestment Development Authority or the issuing authority;

j. The procedure, if any, by which the terms of any contract with the holders of any bonds of the Casino Reinvestment Development Authority or the issuing authority may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given;

k. Provision for a trust agreement by and between the Casino Reinvestment Development Authority or the issuing authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company, within or without the State, which agreement may provide (1) for the pledging or assigning of any assets or income from assets to which or in which the Casino Reinvestment Development Authority or the issuing authority has any rights or interest, (2) for any other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds of the Casino Reinvestment Development Authority or the issuing authority and not otherwise in violation of the law, and (3) for the restriction of the rights of any individual holder of bonds of the Casino Reinvestment Development Authority or the issuing authority. All expenses incurred in carrying out the provisions of the trust agreement may be treated as a part of the costs of operation of the Casino Reinvestment Development Authority or the issuing authority. The trust agreement may contain any further provisions which are reasonable, to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the Casino Reinvestment Development Authority or the issuing authority, individual and collective holders of bonds of the Casino Reinvestment Development Authority or the issuing authority, and the trustee;

l. The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

m. The time or manner of enforcement or restraint from enforcement of any rights of the Casino Reinvestment Development Authority or the issuing authority, arising by reason of or with respect to nonpayment of principal or interest with respect to investments made by the Casino Reinvestment Development Authority or the issuing authority or any rights to or security interest in the collateral securing the investments made by the Casino Reinvestment Development Authority or the issuing authority or arising with respect to the default with respect to any investments made by the Casino Reinvestment Development Authority or the issuing authority;

n. Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the Casino Reinvestment Development Authority or the issuing authority and providing for the rights and remedies of the holders of bonds in the event of a default;

o. Covenants to do or refrain from doing any acts or things as may be necessary or convenient or desirable in order to better secure any bonds of the Casino Reinvestment Development Authority or the issuing authority or which, in the discretion of the Casino Reinvestment Development Authority, will tend to make any bonds to be issued more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein; and

p. Any other matters of the like or different character, which in any way affect the security or protection of the bonds issued by or offered through the Casino Reinvestment Development Authority.

L.1984, c. 218, s. 15, eff. Dec. 19, 1984.



Section 5:12-164 - Pledges Of Income, Revenue Or Property; Validity; Effect

5:12-164. Pledges of income, revenue or property; validity; effect
Any pledge made by the Casino Reinvestment Development Authority of income, revenues or other property shall be valid and binding from the time the pledge is made. The income, revenue or other property so pledged by the Casino Reinvestment Development Authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Casino Reinvestment Development Authority irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the Casino Reinvestment Development Authority.

L.1984, c. 218, s. 16, eff. Dec. 19, 1984.



Section 5:12-165 - Treatment Of Interest On Bonds As Provided Under Internal Revenue Code Of 1954; Consent; Application Of State Or Federal Laws

5:12-165. Treatment of interest on bonds as provided under Internal Revenue Code of 1954; consent; application of state or federal laws
The Casino Reinvestment Development Authority may consent, at or prior to the time of issuance of any issue of its bonds, to the inclusion of interest on those bonds in the gross income of holders of those bonds under the Internal Revenue Code of 1954 to the same extent and in the same manner as the interest on bills, notes, bonds and other obligations of the United States is includable in the gross income of the holders thereof under the Internal Revenue Code of 1954. Nothing contained in this act shall be construed to waive or to authorize the Casino Reinvestment Development Authority to waive any other exemption, privilege or immunity of the State or to consent or to authorize the Casino Reinvestment Development Authority to consent to the application of any other provision of any other laws, federal or State, to the Casino Reinvestment Development Authority or to its bonds, which would not otherwise be so applicable.

L.1984, c. 218, s. 17, eff. Dec. 19, 1984.



Section 5:12-166 - Liability Of Members On Bonds

5:12-166. Liability of members on bonds
Neither the members of the Casino Reinvestment Development Authority nor any person executing bonds issued pursuant to this act shall be liable personally on those bonds by reason of the issuance thereof.

L.1984, c. 218, s. 18, eff. Dec. 19, 1984.



Section 5:12-167 - Property And Bonds Of Authority; Tax Exemption

5:12-167. Property and bonds of authority; tax exemption
All property of the Casino Reinvestment Development Authority is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are declared to be issued by an instrumentality of this State and for an essential public and governmental purpose and the bonds, and the interest thereon and the income therefrom, and all fees, charges, funds, revenues, income and other moneys pledged or available to pay or secure the payment of the bonds, or interest thereon, shall at all times be exempt from taxation.

L.1984, c. 218, s. 19, eff. Dec. 19, 1984.



Section 5:12-168 - Authority Property; Exemption From Execution Or Judicial Process

5:12-168. Authority property; exemption from execution or judicial process
All property of the Casino Reinvestment Development Authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the Casino Reinvestment Development Authority be a charge or lien upon its property; but nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the Casino Reinvestment Development Authority on its revenues or other moneys.

L.1984, c. 218, s. 20, eff. Dec. 19, 1984.



Section 5:12-169 - Annual Report; Audit

5:12-169. Annual report; audit
On or before the last day of February in each year, the Casino Reinvestment Development Authority shall make an annual report on its activities for the preceding calendar year to the Governor and to the Legislature. Each report shall set forth a complete operating and financial statement covering its operations during the year. The Casino Reinvestment Development Authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof shall be considered an expense of the Casino Reinvestment Development Authority and a copy thereof shall be filed with the State Treasurer.

L.1984, c. 218, s. 21, eff. Dec. 19, 1984.



Section 5:12-170 - Authority May Use Employees Of Other Agencies

5:12-170. Authority may use employees of other agencies
22. The Casino Reinvestment Development Authority shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for that purpose. The cost and expense of any of these services shall be met and provided for by the Casino Reinvestment Development Authority. The Casino Reinvestment Development Authority shall also be entitled to employ professional, stenographic, and clerical assistants and incur traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for those purposes. To the maximum extent feasible, the Casino Reinvestment Development Authority shall avail itself of the staffs of the Casino Control Commission, the Department of Community Affairs, the Department of Environmental Protection, the Department of Transportation, and the Department of the Treasury. Any use of the staff of the Casino Control Commission shall be subject to the approval of the chairman of the commission. In addition, the Casino Reinvestment Development Authority may accept the voluntary services of any person in the private sector. If a need is shown by the Casino Reinvestment Development Authority and approved by the Casino Control Commission, the members of the Casino Reinvestment Development Authority may have access to information which is regarded as confidential pursuant to section 74 of P.L.1977, c.110 (C.5:12-74) and to the staffs of the Casino Control Commission and the Division of Gaming Enforcement in connection with that information. Any casino hotel industry representatives, however, shall not have access to information which is regarded as confidential pursuant to section 74 of P.L.1977, c.110 (C.5:12-74) or to the staffs of the Casino Control Commission or the Division of Gaming Enforcement in connection with that information.

L.1984,c.218,s.22; amended 1991,c.219,s.6.



Section 5:12-171 - Annual Budget; Approval; Line Item Vetoes; Transmittal

5:12-171. Annual budget; approval; line item vetoes; transmittal
The annual budget of the Casino Reinvestment Development Authority for administrative and operating costs shall be submitted to the State Treasurer for his approval 90 days after the effective date of this act and thereafter, on or before the last day of October in each year. The State Treasurer shall have 30 days to review and approve the requested budget. He may object in whole or in part to any item or items contained in the budget while approving the other portions of the budget. In such a case he shall append to the budget at the time of signing it, a statement of each item or part thereof to which he objects, and each item or part so objected to shall not take effect. A copy of the budget and any statement shall be transmitted by him to the Casino Reinvestment Development Authority. The costs associated with a specific bond issue or investment, such as underwriting and counsel fees, shall be considered costs of the issue and not operating costs of the Casino Reinvestment Development Authority.

L.1984, c. 218, s. 23, eff. Dec. 19, 1984.



Section 5:12-172 - Guarantee Of Obligations; Provisions Of Resolution

5:12-172. Guarantee of obligations; provisions of resolution
The Casino Reinvestment Development Authority shall have the power to guarantee the obligations of any other person, corporation, association or of any instrumentality, municipality or political subdivision of the State which are issued to finance an eligible project as defined in accordance with section 25 of this act. Such a guarantee shall be authorized by a resolution of the Casino Reinvestment Development Authority which resolution may contain agreements, covenants and pledges of the Casino Reinvestment Development Authority as it may deem necessary or desirable to provide security for the guarantee, including but not limited to the establishment of reserves derived from proceeds of bonds issued by the Casino Reinvestment Development Authority to licensees or from the revenues of the Casino Reinvestment Development Authority, the subordination of bonds and other obligations of the Casino Reinvestment Development Authority to the guarantee, limitations on the amount of obligations of the Casino Reinvestment Development Authority which can be issued which would be senior to or on a parity with the guarantee, the pledge of contracts with licensees and of proceeds of bonds issued to licensees as security for the payment of guaranteed obligations and limitations on the total amount of annual debt service payable by the Casino Reinvestment Development Authority on all of its obligations.

L.1984, c. 218, s. 24, eff. Dec. 19, 1984.



Section 5:12-173 - Investments; Authorization; Criteria And Priorities

5:12-173. Investments; authorization; criteria and priorities
The Casino Reinvestment Development Authority shall have the power to invest in projects, in the form of equity investments or loans, or a combination of both, and to approve direct investments in the form of equity investments or loans, or a combination of both, by licensees in projects which best serve the public interest, which are in furtherance of the public purposes set forth in section 12 of this act and which promote the health or social or economic well-being of the people of this State and, in particular, of the residents of the local governmental unit in which the investment is being made. For investments by licensees required to be made in the city of Atlantic City, the Casino Reinvestment Development Authority shall consider financing and approving those investments which serve the most pressing social and economic needs of the city of Atlantic City or which directly respond to the impact of legalized gambling on the residents of the city of Atlantic City. The Casino Reinvestment Development Authority shall adopt regulations establishing criteria and priorities for eligible projects and investments. The criteria should also apply to projects considered for guarantees pursuant to section 24 of this 1984 amendatory and supplementary act and to projects considered for the reinvestment by licensees of proceeds of bonds repurchased by the Casino Reinvestment Development Authority from licensees pursuant to subsection e. of section 3 of this 1984 amendatory and supplementary act. No project shall be financed by the Casino Reinvestment Development Authority by investment, guarantee or repurchase of bonds nor shall a licensee commence a direct investment unless the project has been determined to be an eligible project meeting the criteria. The determination shall be made only after a public hearing on the merits of the project held in the jurisdiction of the local government unit in which the project is to be located. No investment or guarantee shall be made by the Casino Reinvestment Development Authority unless the terms of the investment or guarantee have been approved by the State Treasurer.

L.1984, c. 218, s. 25, eff. Dec. 19, 1984.



Section 5:12-173.1 - Findings, Declarations Relative To Redevelopment In Atlantic City.

5:12-173.1 Findings, declarations relative to redevelopment in Atlantic City.

1.The Legislature finds that the single most significant factor contributing to the cost of constructing, maintaining, operating and supporting highways, roads and infrastructure, in Atlantic City, and particularly in the "corridor" region of the city, is the heavy volume of motor vehicular traffic occasioned by the attraction of casino gambling in Atlantic City. This traffic is encouraged by the provision of free parking by casino operations, by the relative underdevelopment of public transportation services, and by the shortage of hotel accommodations in the city. While the Legislature has taken various measures, most notably the "South Jersey Transportation Authority Act," P.L.1991, c.252 (C.27:25A-1 et al.), to provide and improve public transportation services in the South Jersey region as an alternative to the use of motor vehicles, the heavy capital costs associated with reconstruction of the corridor region's infrastructure require a continuous source of public funding. The Legislature declares, therefore, that it is in the public interest to require a standard minimum charge for casino parking within Atlantic City, and to impose fees on amounts received from those charges, with the proceeds of those fees to be used by the Casino Reinvestment Development Authority for projects which are related to improving the highways, roads, infrastructure, traffic regulation and public safety of the city, or which are otherwise necessary or useful to the economic development and redevelopment of the city in this regard. It is also in the public interest to establish a special temporary fund for the use of existing moneys of the authority for the provision of financial assistance to casino licensees to construct, reconstruct or rehabilitate hotel rooms in Atlantic City.

The Legislature declares that it is the public purpose of this amendatory act, P.L.1996, c.118 (C.5:12-173.3a et al.), that financial assistance to casino licensees to construct, reconstruct or rehabilitate hotel rooms in Atlantic City shall be determined after excluding costs reasonably related to space used for the conduct of casino gaming. It was, and continues to be, the public purpose of P.L.1993, c.159 (C.5:12-173.1 et seq.) that financial assistance may be provided to a project which includes, incorporates, facilitates or supports space used for the conduct of casino gaming in a casino hotel facility, but only for costs reasonably related to hotel rooms and their appurtenant facilities in the project.

The Legislature declares that it is the public purpose of this amendatory and supplementary act, P.L.2003, c.116 (C.5:12-148.1 et al.), that the proceeds of the increase in the fee imposed on the minimum charge for casino hotel parking within Atlantic City be deposited into the Casino Revenue Fund in State fiscal years 2004 through 2006, in order to assist the Casino Revenue Fund, and thereafter for use for the purposes specified.

L.1993,c.159,s.1; amended 1996, c.118, s.1; 2003, c.116, s.8.



Section 5:12-173.2 - Minimum Charge Of $3.00 Imposed For Use Of Casino Parking Facility.

5:12-173.2 Minimum charge of $3.00 imposed for use of casino parking facility.

2.On and after July 1, 1993, there is established a minimum amount which shall be charged in the City of Atlantic City for the use of a parking space for the purpose of parking, garaging or storing a motor vehicle in a parking facility or property owned or leased by a casino hotel licensed under the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), or by any person on behalf of a casino hotel. The charge shall be not less than $3.00 per day for each motor vehicle parked, garaged or stored in the parking space. The charge shall be made for all motor vehicles so parked, garaged or stored, except for motor vehicles owned or leased by the owner or operator of the parking facility or property, or by an employee of the casino hotel which owns or leases the parking facility or property. A parking space is considered to be that of a licensed casino hotel if the facility or property in which the space is located is owned, wholly or in part, or leased by the casino hotel, and is utilized in whole or in part in conjunction with the operations of the casino hotel. A parking space shall be considered to be on behalf of a casino hotel if spaces within the facility or property are kept under lease or contract for the use of visitors or guests of the casino hotel. No motor vehicle shall be required, upon proof of payment of the $3.00 charge, to pay the charge again in the same calendar day, either for use of a parking space in the same parking facility or property, or for use of a parking space in another casino hotel parking facility or property.

L.1993,c.159,s.2; amended 2003, c.116, s.9.



Section 5:12-173.3 - Minimum Fee Of $3.00 Imposed For Use Of Casino Parking Space.

5:12-173.3 Minimum fee of $3.00 imposed for use of casino parking space.

3.On and after July 1, 1993, there is imposed in the City of Atlantic City a fee upon the use of spaces for the parking, garaging or storing of motor vehicles in a parking facility or property owned or leased by a casino hotel licensed under the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), or by any person on behalf of a casino hotel. The fee so imposed is $3.00 of the amount received by the casino hotel or person from each charge made for the use of a parking space; provided, however, that if the casino hotel or person shall fail to collect, or shall rebate, all or a portion of the charge required herein to be imposed for the use of any parking space, the full amount of the fee shall be payable by the casino hotel or person.

L.1993,c.159,s.3; amended 2003, c.116, s.10.



Section 5:12-173.3A - Covenant By State With Bond Holders As To Casino Parking Fee

5:12-173.3a. Covenant by State with bond holders as to casino parking fee

7. The State of New Jersey hereby covenants with the purchasers, holders and owners, from time to time, of any bonds secured by funds derived from fees imposed for the use of casino parking spaces pursuant to section 3 of P.L.1993, c.159 (C.5:12-173.3) that it shall not repeal or reduce the fee so imposed under that act, while bonds entitled to benefits from the fee so imposed are outstanding, and shall not modify or amend the provisions of that act so as to create any lien or charge on, or any pledge, assignment, diversion, withholding payment or other use of or deduction from the fee so imposed which is prior in time or superior in right to any payments required to be made pursuant to any bond covenants entered into with the purchasers, holders and owners of the bonds so secured.

L.1996,c.118,s.7.



Section 5:12-173.4 - Special Fund, Use Of Fees.

5:12-173.4 Special fund, use of fees.

4. a. The State Treasurer shall deposit the first $1.50 of the fee collected pursuant to section 3 of this act, P.L.1993, c.159 (C.5:12-173.3) into a special fund established and held by the State Treasurer and made available for the exclusive use of the Casino Reinvestment Development Authority established pursuant to section 5 of P.L.1984, c.218 (C.5:12-153), and shall deposit the remaining $1.50 of the fee into the Casino Revenue Fund established pursuant to section 145 of P.L.1977, c.110 (C.5:12-145) in State fiscal years 2004 through 2006. Beginning in State fiscal year 2007 and thereafter, the State Treasurer shall deposit the remaining $1.50 of the fee as follows: $0.50 into the Casino Revenue Fund and $1.00 to the authority for its purposes pursuant to law, as approved by the membership of the authority, provided that the authority shall use the portion of this $1.00 that is necessary to carry out the purpose of section 13 of P.L.2003, c.116 (C.5:12-173.22).

b.Amounts in the special fund shall be expended by the authority for eligible projects in the corridor region of the City of Atlantic City in Atlantic County as defined by regulation of the authority, which are related to improving the highways, roads, infrastructure, traffic regulation and public safety of that city or which are otherwise necessary or useful to the economic development and redevelopment of the city in this regard. The State Treasurer may require that a financial plan demonstrating the need, schedule and use for moneys placed in the special fund be approved by the State Treasurer prior to allocation. Pending application of moneys held in this special fund for these purposes, the moneys shall be invested in accordance with applicable law and income therefrom shall be credited exclusively to the special fund.

L.1993,c.159,s.4; amended 2003, c.116, s.11.



Section 5:12-173.5 - Responsibility For Collection Of Fees.

5:12-173.5 Responsibility for collection of fees.
5.Each person subject to the provisions of section 3 of P.L.1993, c.159 (C.5:12-173.3) shall be responsible for the collection of the fees imposed pursuant thereto, which shall be collected as part of the charge made for the use of a parking space. Amounts so collected shall be forwarded to the State Treasurer. The commission shall determine and certify to the State Treasurer on a monthly basis the amount of revenues which are payable as directed by section 4 of P.L.1993, c.159 (C.5:12-173.4). The State Treasurer, upon certification of the commission and upon warrant of the State Comptroller, and subject to the pertinent requirements of section 4 of P.L.1993, c.159 (C.5:12-173.4) shall pay and distribute on a monthly basis pursuant to section 4 of P.L.1993, c.159 (C.5:12-173.4) the amount so certified.

L.1993,c.159,s.5; amended 2003, c.116, s.12; 2004, c.128, s.7.



Section 5:12-173.6 - Issuance Of Bonds, Notes

5:12-173.6. Issuance of bonds, notes
6. a. Notwithstanding any provisions of P.L.1984, c.218 (C.5:12-153 et al.) restricting the issuance or sale of bonds, notes or other obligations by the Casino Reinvestment Development Authority, the authority may from time to time issue bonds or notes, the principal, interest or redemption premiums on which are to be payable in all or part from amounts then on deposit or to be deposited in the special fund established pursuant to section 4 of this act, P.L.1993, c.159 (C.5:12-173.4). The authority is authorized to issue its bonds in such principal amounts as shall be necessary to provide sufficient funds for eligible projects to be financed from that special fund, and to pay, fund, or refund principal or interest or redemption premiums on any bonds or notes issued by it which are payable from that special fund, whether the bonds or notes or interest to be funded or refunded have or have not become due.

b. The bonds or notes may be additionally secured by a pledge of any grant or contribution from the federal government or any State or any agency or public subdivision thereof or any person or a pledge of any moneys, income or revenues of the authority from any source whatsoever. The authority may also enter into bank loan agreements, lines of credit or bond insurance and other security agreements and obtain for or on its behalf letters of credit in each case for the purpose of securing its bonds, notes or other obligations or to provide direct payment of any costs which the authority is authorized to pay by this act and to secure repayment of any borrowings under the loan agreement, line of credit, letter of credit, bond insurance or other security agreement by its bonds, notes or other obligations or the proceeds thereof or by any or all of the revenues of and payments to the authority or by any appropriation, grant or reimbursement to be received by the authority and other moneys or funds as the authority shall determine.

c. Any provision of any law to the contrary notwithstanding, any bond or note issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of a bond or note, or of any coupon appurtenant thereto, by accepting the bond, note or coupon shall be conclusively deemed to have agreed that the bond, note or coupon is and shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law.

d. Bonds or notes of the authority shall be authorized by resolution of the authority and may be issued in one or more series and shall bear the date or dates, mature at the time or times not exceeding 50 years from the date thereof, bear interest at a rate or rates within the maximum rate, as shall be determined by the authority, shall be in the denomination or denominations, be in the form, either coupon or registered, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources in the medium of payment at the place or places within or without the State, and be subject to the terms of redemption, with or without premium, as the resolution or resolutions may provide.

e. Bonds or notes of the authority may be sold at public or private sale at the price or prices as the authority shall determine.

L.1993,c.159,s.6.



Section 5:12-173.7 - Covenants By Authority; Contracts With Holders Of Bonds, Notes

5:12-173.7. Covenants by authority; contracts with holders of bonds, notes
7. In any resolution of the authority authorizing or relating to the issuance of bonds or notes pursuant to section 6 of this act, P.L.1993, c.159 (C.5:12-173.6), the authority, in order to secure the payment of the bonds or notes and in addition to its other powers, shall have power by provisions therein which shall constitute covenants by the authority and contracts with the holders of the bonds or notes:

a. To pledge to any payment or purpose all or any part of its revenues to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of any bonds or notes.

b. To covenant against pledging all or any part of its revenues, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien on its revenues or property.

c. To covenant with respect to limitations on any right to sell, lease or otherwise dispose of any project or any part thereof or any property of any kind.

d. To covenant as to any bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment and disposition of the proceeds thereof.

e. To covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by the authority.

f. To covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the sources and methods of that payment, as to the rank or priority of any bonds, notes or obligations with respect to any lien or security or as to the acceleration of the maturity of any bonds, notes or obligations.

g. To provide for the replacement of lost, stolen, destroyed or mutilated bonds or notes.

h. To covenant against extending the time for the payment of bonds or notes or interest thereon.

i. To covenant as to the redemption of bonds or notes and privileges of exchange thereof for other bonds or notes of the authority.

j. To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes, reserves or other purposes and as to the use and disposition of the moneys held in the funds.

k. To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which the consent may be given.

l. To covenant as to the construction, operation or maintenance of real property and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys.

m. To provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

n. To mortgage all or any part of its property, real or personal, then owned or thereafter to be acquired.

o. To provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any declaration and its consequences may be waived.

p. To vest in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine and to limit the rights, powers and duties of the trustee.

q. To pay the costs or expenses incident to the enforcement of the bonds or notes or of the provisions of the resolution or of any covenant or agreement of the authority with the holders of its bonds or notes.

r. To limit the rights of the holder of any bonds or notes to enforce any pledge or covenant securing bonds or notes.

s. To make covenants other than and in addition to the covenants herein expressly authorized, of like or different character, and to make the covenants to do or refrain from doing any acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the absolute discretion of the authority, will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1993,c.159,s.7.



Section 5:12-173.8 - Moneys Set Aside For Hotel Development Projects

5:12-173.8.Moneys set aside for hotel development projects

8. a. From the moneys made available to the Casino Reinvestment Development Authority pursuant to section 3 of P.L.1984, c.218 (C.5:12-144.1), the authority shall, in such manner as it may reasonably determine, set aside $100,000,000 for investment on hotel development projects in Atlantic City undertaken by a casino licensee under the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), operating an approved hotel on the effective date of this amendatory and supplementary act, P.L.1993, c.159 (C.5:12-173.1 et al.), which result in the construction, reconstruction or rehabilitation of at least 200 hotel rooms in the City of Atlantic City. The authority shall, by regulation, adopt standards for determining the extent of construction, reconstruction or rehabilitation of hotel rooms or appurtenant facilities required in order to qualify for authority investment, which standards shall require at least that the hotel rooms be operated as part of a licensed casino facility or be first class hotel rooms located and operated in a manner consistent with an authority approved project. The authority shall require as a condition for authority investment that the hotel rooms be subject to an agreement with the authority that requires the rooms to be reserved, at certain times and under certain conditions agreeable to the authority, for convention business in connection with an authority approved project. A hotel development project may qualify for authority investment notwithstanding that it includes, incorporates, facilitates or supports an expansion of space used for the conduct of casino gaming in a casino hotel facility operated by a casino licensee. Any casino licensee which undertook a hotel development project that was approved by the authority prior to the effective date of this amendatory act, P.L.1996, c.118 (C.5:12-173.3a et al.), for an investment out of moneys set aside pursuant to this subsection a., but which investment has not been received by the casino licensee as a result of the inclusion in the project of space for use for the conduct of casino gaming, shall be entitled pursuant to this subsection a. to receive the investment previously approved by the authority. The provisions of section 30 of P.L.1984, c.218 (C.5:12-178) shall not apply to investments made out of the moneys so set aside.

The authority shall determine the amount each casino licensee shall be eligible to receive out of the moneys so set aside. The form, amount and terms of the investment made by the authority shall be determined by the authority, but the maximum amount of the investment shall not exceed the lesser of the amount which the casino licensee applying therefor is eligible to receive, or the amount equal to 27% of the costs reasonably related to constructing, reconstructing or rehabilitating the hotel rooms or appurtenant facilities in the project excluding costs reasonably related to space used for the conduct of casino gaming.

For the purposes of determining each casino licensee's eligibility for authority investments from the moneys so set aside, the authority may by resolution permit the transfer of obligation to make payment under section 3 of P.L.1984, c.218 (C.5:12-144.1) to any other casino licensee which has received approval for investment in a project to construct, reconstruct or rehabilitate hotel rooms.

In approving a hotel development project, the authority shall establish a schedule for investments to be made by the authority as progressive stages of construction, reconstruction or rehabilitation are accomplished. Any moneys remaining in the special fund thereafter shall be available for investment in otherwise eligible projects of the authority.

b. From the moneys made available to the Casino Reinvestment Development Authority pursuant to section 3 of P.L.1984, c.218 (C.5:12-144.1), the authority shall, in such manner as it may reasonably determine, set aside $75,000,000 for investment on hotel development projects in Atlantic City, which shall be in addition to the moneys set aside pursuant to subsection a. of this section. Any moneys set aside pursuant to that subsection a. which are not invested by the authority as the result of the failure of a casino licensee to comply with requirements, regulations, conditions or determinations made under that subsection a. shall be available for authority investment pursuant to this subsection b. Authority investments under this subsection b. shall be subject to the requirements, regulations, conditions and determinations of that subsection a., except as follows:

(1) The authority may provide an additional investment amount to a casino licensee which has had a hotel development project approved prior to the effective date of this amendatory act, P.L.1996, c.118 (C.5:12-173.3a et al.), but which the authority has approved for an amount out of the moneys set aside pursuant to that subsection a. that is less than the maximum amount of investment for the approved project because sufficient investment funds were not available to fund all projects approved under that subsection a. at the maximum amount of investment. The additional investment may be made only as the result of an application made to the authority on or before April 1, 1996. The additional investment amount shall not be greater than the difference between the maximum amount of investment for the approved project under that subsection a. and the amount which the authority actually approved for the project. The authority may provide an additional investment amount pursuant to this paragraph (1) only for those previously approved hotel development projects for which construction, reconstruction or rehabilitation has actually and substantially commenced on or before August 31, 1996.

(2) Thereafter, any casino licensee may be eligible to receive an investment out of moneys set aside pursuant to this subsection b.; provided, that the casino licensee shall apply for approval of a hotel development project by the authority within 90 days following the effective date of this amendatory act. The authority shall require as a condition for authority investment under this paragraph that construction, reconstruction or rehabilitation of the hotel development project actually and substantially commence within 12 months after the date upon which the authority and the casino licensee enter into a hotel room credit agreement.

L.1993,c.159,s.8; amended 1996, c.118, s.2.



Section 5:12-173.9 - Short Title

5:12-173.9. Short title
1.Sections 1 through 13 of P.L.2001, c.221 (C.5:12-173.9 et seq.) shall be known and may be referred to as the "Casino Reinvestment Development Authority Urban Revitalization Act."

L.2001,c.221,s.1.



Section 5:12-173.10 - Findings, Declaration Relative To Crda Urban Revitalization Program

5:12-173.10. Findings, declaration relative to CRDA urban revitalization program
2.The Legislature finds and declares that:

a.Legalized casino gambling was approved by New Jersey's voters in 1976 as a "unique tool of urban redevelopment" to facilitate the revitalization of Atlantic City and other distressed municipalities throughout the State;

b.The Legislature created the Casino Reinvestment Development Authority (the "CRDA") to oversee the investment of casino gambling revenues for development projects in Atlantic City and other areas throughout the State;

c.During the past 25 years, the development of Atlantic City's multi-billion dollar casino industry and the CRDA's investment of hundreds of millions of dollars in housing, commercial and nonprofit projects have greatly benefited the people of New Jersey and have served as a model for many other states and countries that wished to emulate Atlantic City's successful record of casino development and economic growth;

d.It is altogether fitting and proper on the occasion of the 25th year of legalized casino gaming in Atlantic City to establish a new program to facilitate the next phase of Atlantic City's development into a regional, national and international "destination resort" and at the same time, to insure that substantial commitments are made to projects to revitalize urban areas and promote continued economic growth throughout the State.

L.2001,c.221,s.2.



Section 5:12-173.11 - Definitions Relative To Crda Urban Revitalization Incentive Programs.

5:12-173.11 Definitions relative to CRDA urban revitalization incentive programs.

3.As used in this act:

"Authority" means the Casino Reinvestment Development Authority established pursuant to P.L.1984, c.218 (C.5:12-153 et seq.);

"Baseline luxury tax revenue amount" or "baseline luxury tax" means the annual amount of luxury tax receipts received pursuant to P.L.1947, c.71 (C.40:48-8.15 et seq.) from the taxation of retail sales or sales at retail originating from transactions at an entertainment-retail district project for the last full calendar year preceding the year in which the district project opens under the incentive program;

"Casino hotel room fee fund" or "room fund" means the fund established by the State Treasurer pursuant to section 8 of P.L.2001, c.221 (C.5:12-173.16) into which shall be deposited the proceeds of the hotel room use fees as specified pursuant to section 6 of P.L.2001, c.221 (C.5:12-173.14);

"Casino reinvestment development authority urban revitalization incentive program" or "incentive program" means the program established pursuant to section 4 of P.L.2001, c.221 (C. 5:12-173.12) and administered by the authority to facilitate the development of entertainment-retail districts for the city of Atlantic City and to promote urban revitalization throughout the State;

"Commissioner" means the Commissioner of Community Affairs;

"Department" means the Department of Community Affairs;

"District project grant" or "grant" means an amount rebated to the authority pursuant to section 7 or 8 of P.L.2001, c.221 (C.5:12-173.15 or 5:12-173.16) for disbursement to a casino licensee that is approved by the authority for a district project or for retention by the authority for an approved district project sponsored by the authority;

"Entertainment-retail district" or "district" means one of eleven areas within Atlantic City, designated by the authority under the incentive program;

"Entertainment-retail district project" or "district project" means a project or projects to be developed by the authority or any casino licensed to operate in Atlantic City prior to June 30, 2004, including, but not necessarily limited to, a minimum of 150,000 square feet of public space, retail stores, entertainment venues, restaurants, hotel rooms in non-casino hotels or residential units, provided that such rooms and residential units shall constitute not more than 50% of the required minimum square footage. The project may include, in addition, casino hotels, public parking facilities or commercial office space, approved by the authority under the incentive program, and may also include: the purchasing, leasing, condemning, or otherwise acquiring of land or other property, or an interest therein, approved by the authority pursuant to a project grant agreement or as an authority sponsored project, or as necessary for a right-of-way or other easement to or from the land or property, or the relocating and moving of persons displaced by the acquisition of the land or property; the rehabilitation and redevelopment of land or property, approved pursuant to a project grant agreement or as an authority sponsored project, including demolition, clearance, removal, relocation, renovation, alteration, construction, reconstruction, installation or repair of a building, street, highway, alley, utility, service or other structure or improvement; the acquisition, construction, reconstruction, rehabilitation, or installation of parking and other improvements approved pursuant to a project grant agreement or as an authority sponsored project; and the costs associated therewith including the costs of an administrative appraisal, economic and environmental analyses or engineering, planning, design, architectural, surveying or other professional services approved pursuant to a project grant agreement or as part of an authority sponsored project;

"Entertainment-retail district project fund" or "project fund" means the fund established by the State Treasurer pursuant to section 7 of P.L.2001, c.221 (C.5:12-173.15) into which shall be deposited an amount equivalent to the amount of receipts received from the taxation of retail sales from a district project and from the taxation of construction materials used for building a district project, as specified pursuant to section 5 of P.L.2001, c.221 (C.5:12-173.13);

"Incremental luxury tax revenue amount" or "incremental luxury tax" means the amount by which the annual luxury tax receipts received pursuant to P.L.1947, c.71 (C.40:48-8.15 et seq.) from the taxation of retail sales or sales at retail originating from transactions at a district project in the year in which the district project opens under the incentive program, and in each year thereafter, exceed the baseline luxury tax, as determined by the State Treasurer; and

"Project grant agreement" means an agreement entered into between the authority and a casino licensee, pursuant to section 4 of P.L.2001, c.221 (C.5:12-173.12), that sets forth the terms and conditions of approval for a district project and of eligibility for district project grants, as determined by the authority.

L.2001,c.221,s.3; amended 2004, c.129, s.6; 2005, c.30, s.2.



Section 5:12-173.12 - Urban Revitalization Incentive Program.

5:12-173.12 Urban revitalization incentive program.
4. a. There is established the incentive program that shall be administered by the authority. The purpose of the incentive program is to facilitate the development of entertainment-retail districts for the city of Atlantic City and to promote revitalization of other urban areas in the State. The provisions of section 30 of P.L.1984, c.218 (C.5:12-178) shall not apply to the incentive program established pursuant to this section. In order to implement the incentive program, the authority is authorized to accept applications from casino licensees on or before June 30, 2014 for approval of a district project and to designate by resolution up to eleven districts and to enter into project grant agreements with casino licensees to develop district projects within each district or to approve a district project sponsored by the authority pursuant to section 12 of P.L.2001, c.221 (C.5:12-173.20). The authority may disburse district project grants in accordance with sections 7 and 8 of P.L.2001, c.221 (C.5:12-173.15 and 5:12-173.16) to casino licensees with approved district projects or to the authority for a district project sponsored by the authority pursuant to section 12 of P.L.2001, c.221 (C.5:12-173.20) under the incentive program, if the authority determines that:

(1)construction of the district project will commence within two years of the authority's approval of the district project, or as otherwise provided pursuant to the project grant agreement with the authority, or pursuant to the district project plan approved by the authority for an authority sponsored district project;

(2)a proposed district project plan submitted pursuant to section 10 of P.L.2001, c.221 (C.5:12-173.18) is economically sound and will assist in the overall development of the city of Atlantic City and will benefit the people of New Jersey by increasing employment opportunities and strengthening New Jersey's economy;

(3)the disbursement of grants to a casino licensee is a material factor in the licensee's decision to go forward with a district project; and

(4)the casino licensee has agreed to invest a minimum of $20 million in its investment alternative tax obligations under section 3 of P.L.1984, c.218 (C.5:12-144.1), such obligation to be made in $10 million increments to one or more entertainment-retail projects, or housing and community development projects, approved by the authority and the department, in an urban area outside of Atlantic City, and designated by the commissioner as eligible for, and in need of the project, pursuant to section 11 of P.L.2001, c.221 (C.5:12-173.19). Notwithstanding the foregoing, the requirements of this paragraph shall not apply with regard to the five district projects authorized by this amendatory and supplementary act, P.L.2004, 129.

b.Notwithstanding any provision to the contrary in P.L.2001, c.221 (C.5:12-173.9 et al.), the authority and the commissioner jointly may, in their discretion, also designate two entertainment-retail projects, one in North Jersey and one in South Jersey, as eligible for funds under the incentive program.

c.If construction of a designated district project does not commence within the time required pursuant to this section, the authority may remove that designation and, in accordance with procedures adopted by the authority by resolution, accept applications for and designate another district project of another casino licensee notwithstanding the application time requirements of this section.

d.The authority may by resolution amend its designation of a district project to increase the area of the district project by up to 50% with the agreement of the casino licensee.

e.Notwithstanding any provision to the contrary in P.L.2001, c.221 (C.5:12-173.9 et seq.), the authority is authorized to accept an application from an entity other than a casino licensee on or before June 30, 2014 for approval of a district project and to designate by resolution an entertainment-retail district, enter into a project grant agreement with such entity to develop a district project within the district, maintain separate accounts as appropriate, and disburse district project grants in accordance with sections 7 and 8 of P.L.2001, c.221 (C.5:12-173.15 and 5:12-173.16) to such entity with an approved district project under the incentive program.

L.2001,c.221,s.4; amended 2002, c.65, s.33; 2004, c.129, s.7.



Section 5:12-173.13 - Deposit Of Sales And Use Tax Revenues

5:12-173.13. Deposit of sales and use tax revenues
5. a. Notwithstanding the provisions of any law, rule or regulation to the contrary, all revenues received pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) from the taxation of construction materials used for building a district project approved by the authority pursuant to a project grant agreement or for building a district project sponsored by the authority, and from the taxation of retail sales of tangible personal property and services originating from and delivered from business locations in a district project approved by the authority pursuant to a project grant agreement or from business locations in a district project sponsored by the authority, shall be deposited immediately upon collection by the Department of the Treasury in the project fund. Contractors purchasing materials and supplies for use in constructing a district project shall complete a form or certification prescribed by the Director of the Division of Taxation in the Department of the Treasury. The contractor shall identify the district project, materials, supplies, purchase price and New Jersey sales or use tax paid and provide such other information and receipts as the director may require. The forms or certificates shall be filed with the authority as documentation for a report, which the authority shall provide to the Division of Revenue and the Division of Taxation for revenue certification purposes. Approved casino licensees shall also provide to the authority, on a form prescribed by the Director of the Division of Taxation, the sales tax collected from sales made by vendors in a district project for each quarter. The authority shall provide a report to the Division of Revenue and Division of Taxation in the Department of the Treasury for revenue certification purposes.

b.The revenues required to be deposited in the project fund under subsection a. of this section shall be used for the purposes of the project fund and for the uses prescribed in section 7 of P.L.2001, c.221 (C.5:12-173.15).

L.2001,c.221,s.5.



Section 5:12-173.14 - Deposit Of Hotel Room Use Fee Revenues

5:12-173.14. Deposit of hotel room use fee revenues
6. a. Notwithstanding the provisions of any law, rule or regulation to the contrary, all revenues received from hotel room use fees pursuant to P.L.1991, c.376 (C.40:48-8.45 et seq.), which originate from and are delivered from the casino-hotel facilities of the casino licensee with an approved district project, or of any casino licensee that has the same holding company as the casino licensee with the approved district project, pursuant to a project grant agreement, and in the case of a district project sponsored by the authority, all revenues received from the hotel room use fees which originate from and are delivered from hotel facilities located within the authority sponsored district project and designated as part of the approved district project, and if applicable, from additional hotel rooms that are approved by the authority as part of the district project, shall be paid immediately upon collection to the Department of the Treasury which shall deposit the revenues into the room fund.

b.The revenues required to be deposited in the room fund under subsection a. of this section shall be used for the purposes of the room fund and for the uses prescribed in section 8 of P.L.2001, c.221 (C.5:12-173.16).

L.2001,c.221,s.6.



Section 5:12-173.15 - Project Fund Created.

5:12-173.15 Project fund created.
7. a. There is created a dedicated, nonlapsing project fund to be held by the State Treasurer, which shall be the repository for all moneys required to be deposited therein under section 5 of P.L.2001, c.221 (C.5:12-173.13) and any moneys appropriated or otherwise made available to the project fund.

b.All moneys deposited in the project fund shall be held and disbursed, subject to the requirements of section 11 of P.L.2001, c.221 (C.5:12-173.19), in the form of district project grants as follows:

(1)an amount from the project fund equivalent to the total revenues received pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) from the taxation of construction materials used for building a district project approved by the authority pursuant to a project grant agreement, or for building a district project sponsored by the authority, shall be rebated in the form of a one-time grant to the authority for disbursement to the casino licensee with an approved district project or to the authority for an authority sponsored district project;

(2)an amount from the project fund equivalent to the total revenues received pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) from the taxation of retail sales of tangible property and services originating from and delivered from business locations in a district project approved by the authority pursuant to a project grant agreement or from business locations in a district project sponsored by the authority, shall be rebated in the form of annual grants (a) to the authority for disbursement to the casino licensee with an approved district project, or to the authority for an authority sponsored district project, with each annual grant not to exceed $2.5 million per district project and payable annually for 20 years from the date of completion of the district project, or until such time as the combined total of grants disbursed under this section and under section 8 of P.L.2001, c.221 (C.5:12-173.16) equals the approved cost of the district project, as determined by the authority, whichever is earlier, and (b) from the amounts remaining after such disbursement in (a), to the authority for its purposes pursuant to law, as approved by the membership of the authority, with each annual grant not to exceed $2.5 million per district project and payable annually for 20 years from the date of completion of the district project;

(3)the balance of the revenues in the project fund shall be deposited in the General Fund if the authority, in consultation with the State Treasurer, determines that the revenues are no longer needed for the purposes of the project fund or for the uses prescribed in P.L.2001, c.221 (C.5:12-173.9 et al.).

c.The State Treasurer may invest and reinvest any moneys in the project fund, or any portion thereof, in legal obligations of the United States or of the State or any political subdivision thereof. Any income from, interest on, or increment to moneys so invested or reinvested shall be included in the project fund.

L.2001,c.221,s.7; amended 2002, c.65, s.34; 2004, c.129, s.8.



Section 5:12-173.16 - Room Fund Created.

5:12-173.16 Room fund created.
8. a. There is created a dedicated, nonlapsing room fund to be held by the State Treasurer, which shall be the repository for all moneys required to be deposited therein under section 6 of P.L.2001, c.221 (C.5:12-173.14) and any moneys appropriated or otherwise made available to the room fund.

b.All moneys deposited in the room fund shall be held and disbursed, subject to the requirements of section 11 of P.L.2001, c.221 (C.5:12-173.19), in the form of district projects grants as follows:

(1)an amount from the room fund equivalent to the incremental luxury tax for a district project approved by the authority pursuant to a project grant agreement or for a district project sponsored by the authority, shall be rebated in the form of annual grants from the room fund to the authority for disbursement to the casino licensee with an approved district project, or to the authority for an authority sponsored district project, and shall be payable annually for 20 years from the date of completion of the district project, or until such time as the combined total of grants disbursed under this section and under section 7 of P.L.2001, c.221 (C.5:12-173.15) equals the approved cost of the district project, as determined by the authority, whichever is earlier;

(2)the balance of the revenues in the room fund shall be deposited in the special fund established pursuant to section 3 of P.L.1991, c.376 (C.40:48-8.47) if the authority, in consultation with the State Treasurer, determines that the revenues are no longer needed for the purposes of the room fund or for the uses prescribed in P.L.2001, c.221 (C.5:12-173.9 et al.).

c.The State Treasurer may invest and reinvest any moneys in the room fund, or any portion thereof, in legal obligations of the United States or of the State or any political subdivision thereof. Any income from, interest on, or increment to moneys so invested or reinvested shall be included in the room fund.

L.2001,c.221,s.8; amended 2004, c.129, s.9.



Section 5:12-173.17 - Separate Accounts Within Project, Room Funds

5:12-173.17. Separate accounts within project, room funds
9. a. The State Treasurer shall maintain separate accounts in the project fund and room fund for each casino licensee approved by the authority for a district project, and for the authority in the event the authority sponsors a district project, and shall credit to each account an amount of the moneys deposited in each fund equal to the appropriate share of revenues collected from the taxation of construction materials and retail sales and services, as provided in section 7 of P.L.2001, c.221 (C.5:12-173.15), and from hotel room fees, as provided in section 8 of P.L.2001, c.221 (C.5:12-173.16), or that amount of moneys appropriated to the funds or otherwise made available to the funds, and required to be credited to the casino licensee's or the authority's project fund account or room fund account.

b.The Director of the Division of Taxation in consultation with the State Treasurer shall promulgate such rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to govern the administration of the project fund and room fund for the purposes of P.L.2001, c.221 (C.5:12-173.9 et al.). In addition, the Director of the Division of Taxation and the Director of the Division of Revenue are authorized to prescribe forms and procedures and to require any person to provide any information necessary to enforce and administer the provisions of this act.

c. The amount necessary to provide for tax collection, administrative and enforcement costs incurred by the Division of Taxation and the Division of Revenue, to meet the requirements of P.L.2001, c.221 (C.5:12-173.9 et al.) shall be annually appropriated from the project fund and the room fund, subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.2001,c.221,s.9.



Section 5:12-173.18 - Proposed District Project Plan

5:12-173.18. Proposed district project plan
10. a. A casino licensee or the authority, as appropriate, shall submit a proposed district project plan for approval by the authority under the incentive program.

b.A proposed district project plan submitted under subsection a. of this section shall include, but not necessarily be limited to:

(1)A description of the proposed district project;

(2)An estimate of the total project costs and an estimate of the annual amounts of district project grants anticipated under the incentive program for the casino licensee or the authority;

(3)A statement of any other revenue sources to be used to finance the development of a district project;

(4)A statement of the time needed to complete a district project; and

(5)A statement of the impact that the proposed district project is expected to have on the city of Atlantic City.

L.2001,c.221,s.10.



Section 5:12-173.19 - Proposal For Entertainment-retail Project, Community And Housing Development Project.

5:12-173.19 Proposal for entertainment-retail project, community and housing development project.

11. a. A casino licensee shall submit a proposal to the authority and to the department for an entertainment- retail project or community and housing development project in an urban area outside of Atlantic City, consistent with the requirements of paragraph (4) of subsection a. of section 4 of P.L.2001, c.221 (C.5:12-173.12), that will further the development and revitalization of an urban area designated by the department as eligible for, and in need of, the proposed project. The department shall evaluate the proposal and determine whether the proposed project meets the department's project criteria, and the authority shall evaluate the proposal and determine whether the proposed project meets the authority's project criteria for approval of urban development projects outside of the city of Atlantic City under the incentive program. The authority and the commissioner jointly may, in their discretion, also designate two entertainment-retail projects, one in North Jersey and one in South Jersey, as eligible for funds under the incentive program. Investment by a casino licensee of a minimum of $20 million of its investment alternative tax obligation under section 3 of P.L.1984, c.218 (C.5:12-144.1) in a North Jersey investment fund established for the purpose of furthering the development and revitalization of one or more urban areas designated by the commissioner shall satisfy the requirements of this section and section 4 of P.L.2001, c.221 (C.5:12-173.12).

b.The commissioner and the authority are authorized to approve the proposed project submitted under subsection a. of this section if the commissioner and the authority determine that the project meets the criteria established by the department and the authority, respectively. Upon approval by the commissioner, the State Treasurer shall annually, upon receipt of a written statement from the department certifying the satisfactory status of the project, rebate the district project grants to the authority for disbursement to casino licensees under the incentive program.

c.The authority and the commissioner shall give preference to those proposed projects that best leverage non-authority funds for the total construction project cost.

L.2001,s.221,s.11; amended 2002, c.65, s.35.



Section 5:12-173.20 - Authority Sponsored Project.

5:12-173.20 Authority sponsored project.
12. Notwithstanding any provision to the contrary in P.L.2001, c.221 (C.5:12-173.9 et al.), the authority may sponsor a district project which meets the criteria of paragraphs (1) and (2) of subsection a. of section 4 of P.L.2001, c.221 (C.5:12-173.12), and in that event, paragraphs (3) and (4) of subsection a. of section 4 of P.L.2001, c.221 (C.5:12-173.12) are not applicable to the authority and the grants otherwise payable to a casino licensee pursuant to paragraphs (1) and (2) of subsection b. of section 7 and paragraph (1) of subsection b. of section 8 of P.L.2001, c.221 (C.5:12-173.15 and 5:12-173.16) shall be payable to the authority.

L.2001,c.221,s.12; amended 2004, c.129, s.10.



Section 5:12-173.22 - Issuance Of Bonds By Crda, Establishment Of Casino Capital Construction Fund.

5:12-173.22 Issuance of bonds by CRDA, establishment of Casino Capital Construction Fund.

13. a. Notwithstanding any other law to the contrary, the Casino Reinvestment Development Authority established pursuant to section 5 of P.L.1984, c.218 (C.5:12-153) shall issue bonds sufficient to generate $30 million for deposit into the Casino Capital Construction Fund created by this section, so that $10 million shall be available in each State fiscal year for designation and reserve pursuant to subsection d. of this section, except that the authority shall issue bonds to generate an amount greater than $30 million and make available more than $10 million annually as may be necessary to ensure that for each casino licensee there is designated and reserved the maximum share provided for in subsection d. of this section. The principal and interest of such bonds shall be repaid exclusively from the revenue dedicated to the authority for this purpose pursuant to section 4 of P.L.1993, c.159 (C.5:12-173.4), as amended by section 11 of P.L.2003, c.116.

b.The authority shall establish a Casino Capital Construction Fund, into which the authority shall hold and make available for the exclusive use of casino licensees for eligible projects approved by the authority, the amount directed to be deposited into the fund pursuant to subsection a. of this section.

c.Amounts in this fund shall be distributed to a casino licensee for eligible capital construction projects approved by the membership of the authority for the following types of expansion: to increase the square footage of retail space, parking spaces or casino hotel rooms or to create a significant physical amenity or improvement. The authority shall promulgate regulations establishing criteria governing the approval of eligible projects.

d.Of the amounts available in the fund in each State fiscal year pursuant to subsection a. of this section, the authority shall designate and reserve in State fiscal years 2004 through 2006 for each casino licensee a maximum share of the available $10 million or such greater amount as may be necessary, which maximum share shall be calculated as follows: the greater of (1) the casino licensee's total payment of the adjusted net income tax imposed pursuant to section 5 of P.L.2003, c.116 (C.5:12-148.3) in State fiscal year 2004, 2005 or 2006, as appropriate, divided by the sum of payments by all casino licensees of that tax in State fiscal year 2004, 2005 or 2006, as appropriate, or (2) an amount equal to one half of the amount of tax paid in State fiscal year 2004, 2005, or 2006 as appropriate. A casino licensee may receive a distribution up to the licensee's maximum share in each State fiscal year and the share of the fund so designated and reserved for a casino licensee that has not been distributed by June 30, 2014 shall be forfeited to the authority for use for its purposes pursuant to law for projects located within the boundaries of the City of Atlantic City, County of Atlantic, as approved by the membership of the authority.

e.Notwithstanding any provisions of P.L.1984, c.218 (C.5:12-153 et seq.) or any other law to the contrary, the authority shall issue bonds, the principal, interest or redemption premiums on which are to be payable in all from amounts to be deposited in the fund established pursuant to this section in the manner provided in sections 6 and 7 of P.L.1993, c.159 (C.5:12-173.6 and 173.7)

L.2003,c.116,s.13.



Section 5:12-173.22A - Atlantic City Expansion Fund; Creation, Use.

5:12-173.22a Atlantic City Expansion Fund; creation, use.

5. a. The Casino Reinvestment Development Authority shall issue, upon the approval of the State Treasurer, bonds, notes or other obligations, in an amount not to exceed $62 million, the proceeds of which shall be deposited into the Atlantic City Expansion Fund created pursuant to subsection b. of this section. The principal and interest of such bonds, notes or other obligations shall be repaid exclusively from the revenues dedicated to the authority for this purpose pursuant to section 6 of P.L.2003, c.116 (C.5:12-145.8).

b.The authority shall establish an Atlantic City Expansion Fund into which the authority shall deposit the amount directed to be deposited into the fund pursuant to subsection a. of this section. Notwithstanding section 30 of P.L.1984, c.218 (C.5:12-178), the authority shall make moneys on deposit in the fund available, in amounts determined pursuant to subsection c. of this section, to each casino licensee operating a casino hotel facility as of June 30, 2004 for investment in an eligible expansion project approved by the authority. An eligible project approved by August 25, 2006 shall add hotel rooms, retail, dining or non-gaming entertainment venues, or other non-gaming amenities, including parking spaces, in the City of Atlantic City, provided that the moneys received pursuant to this subsection may be used for parking spaces only if the authority determines that the addition of parking spaces is an essential component of a comprehensive development plan. An eligible project approved thereafter shall add hotel rooms in the City of Atlantic City. The authority shall not authorize investment of moneys in the fund for a project that receives or is anticipated to receive funding pursuant to the Casino Reinvestment Development Authority Urban Revitalization Act, P.L.2001, c.221 (C.5:12-173.9 et seq.), or section 8 of P.L.1993, c.159 (C.5:12-173.8), unless the casino licensee demonstrates to the satisfaction of the authority that the funding from the Atlantic City Expansion Fund will result in a significant improvement in or expansion of that project, and the casino licensee invests additional private funds in the project in an amount deemed appropriate by the authority. The authority shall promulgate regulations establishing the criteria governing the approval of eligible projects.

c.The authority shall determine the amount each casino licensee shall be eligible to receive from the Atlantic City Expansion Fund. The form, terms and maximum percentage of the cost of an eligible expansion project to be received by each casino licensee shall be determined by the authority by resolution. In the event that a casino licensee has not submitted by June 30, 2014 an application that, if approved, would exhaust its share of the Atlantic City Expansion Fund, the remainder of such casino licensee's share of the fund shall be transferred to its Atlantic City non-housing obligations pursuant to section 3 of P.L.1984, c.218 (C.5:12-144.1), provided that such transferred share shall not reduce the licensee's investment alternative tax obligation pursuant to subsection f. of section 3 of P.L.1984, c.218 (C.5:12-144.1).

d.The authority may, in its discretion, advance any of the funds in the Atlantic City Expansion Fund to make a grant to an eligible project located in North Jersey approved by the authority provided that the authority has executed an agreement with casino licensees for the repayment of the advanced amount from the funds devoted to the financing of projects in North Jersey pursuant to the Casino Reinvestment Development Authority Urban Revitalization Act, P.L.2001, c.221 (C.5:12-173.9 et seq.) or from casino licensees' investment alternative tax obligations devoted to the financing of projects in North Jersey pursuant to section 3 of P.L.1984, c.218 (C.5:12-144.1).

e. (1) The Casino Reinvestment Development Authority shall issue, upon the approval of the State Treasurer, bonds, notes or other obligations, in an amount not to exceed $31 million, which shall be deposited into a special fund created pursuant to this subsection. The principal and interest of such bonds, notes or other obligations shall be repaid exclusively from revenues dedicated to the authority for this purpose pursuant to section 6 of P.L.2003, c.116 (C.5:12-145.8).

(2)The authority shall establish a special fund into which the authority shall deposit the amount directed to be deposited into the fund pursuant to this subsection. The authority shall make half of the moneys on deposit in the fund available for investment in projects located in North Jersey, and half of the moneys on deposit in the fund available for investment in projects located in South Jersey. For the purposes of this paragraph, "South Jersey" means the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Mercer, Ocean, and Salem, except that "South Jersey" shall not include the City of Atlantic City; and "North Jersey" means the remaining 12 counties of the State.

L.2004,c.129,s.5; amended 2005, c.30, s.1.



Section 5:12-173.23 - To 5:12-173.26 Has Been Reallocated To 5:12-163.3 To 5:12-161.6

5:12-173.23 to 5:12-173.26 has been reallocated to 5:12-163.3 to 5:12-161.6



Section 5:12-173.27 - To 5:12-173.30 Has Been Reallocated To 18a:72a-5.1 To 18a:72a-5.4

5:12-173.27 to 5:12-173.30 has been reallocated to 18A:72A-5.1 to 18A:72A-5.4



Section 5:12-173.31 - To 5:12-173.34 Has Been Reallocated To 26:2i-5.3 To 26:2i-5.6

5:12-173.31 to 5:12-173.34 has been reallocated to 26:2I-5.3 to 26:2I-5.6



Section 5:12-173.35 - To 5:12-173.38 Has Been Reallocated To 40:37a-55.2 To 40:37a-55.5

5:12-173.35 to 5:12-173.38 has been reallocated to 40:37A-55.2 to 40:37A-55.5



Section 5:12-174 - Waiver Of Project Eligibility Determination

5:12-174. Waiver of project eligibility determination
Upon a showing of good cause by a licensee, the Casino Reinvestment Development Authority may waive the requirements of section 25 of this 1984 amendatory and supplementary act requiring a prior determination of an eligible project and approve as an eligible project or investment a project or investment already commenced by a licensee if the project or investment meets the other requirements contained in section 25 of this act.

L.1984, c. 218, s. 26, eff. Dec. 19, 1984.



Section 5:12-175 - Waiver Of Requirements Relating To Composition Of Investment Tax Credit

5:12-175. Waiver of requirements relating to composition of investment tax credit
Upon a showing of good cause by a licensee, the Casino Reinvestment Development Authority may, in its sole discretion, waive the requirements of subsection b. of section 3 of this act requiring that at least 100% or 50% as the case may be of the investment tax credit against the tax imposed by subsection a. of section 3 be composed of the purchase of bonds of the Casino Reinvestment Development Authority, provided the licensee shall make an equivalent investment in an eligible project approved by the Casino Reinvestment Development Authority and provided the authority determines that the amount waived does not impair the amount to be set aside pursuant to section 33 of this act and that the waiver will not violate any agreement or covenant or impair any financial obligation of the Casino Reinvestment Development Authority.

L.1984, c. 218, s. 27, eff. Dec. 19, 1984.



Section 5:12-176 - Waiver Of Requirements Relating To Composition, During First Ten Years Of Tax Obligation, Of Investment Tax Credit; Conditions

5:12-176. Waiver of requirements relating to composition, during first ten years of tax obligation, of investment tax credit; conditions
Upon a showing of good cause by a licensee, the Casino Reinvestment Development Authority may, in its sole discretion, waive the requirements of subsection b. of section 3 of this act that, during the first 10 years of a licensee's obligation to pay the investment alternative tax imposed by subsection a. of section 3 of this act, at least 100% of the investment tax credit against the tax imposed by subsection a. of section 3 be composed of the purchase of bonds of the Casino Reinvestment Development Authority, provided the licensee shall make an equivalent investment in or guarantee of infrastructure requirements, such as public roads, streets, intersections and sewer and water facilities, which are dedicated to the public use and benefit society as a whole. To the extent any such investment in or guarantee of infrastructure requirements exceeds the demand for such requirements created by an approved casino hotel or related facility and thus does not finance infrastructure improvements required to be made by a casino licensee pursuant to subsection e. of section 84 of P.L.1977, c. 110 (C. 5:12-84), the excess investment or guarantee may, in the sole discretion of the Casino Reinvestment Development Authority, be considered an eligible investment or project if the authority finds that the investment or guarantee serves the most pressing social and economic needs of the residents of the city of Atlantic City and otherwise satisfies the requirements of section 25 of this 1984 amendatory and supplementary act, and if the authority determines that the amount waived does not impair the amount to be set aside pursuant to section 33 of this act and that the waiver will not violate any agreement or covenant or impair any financial obligation of the Casino Reinvestment Development Authority.

L.1984, c. 218, s. 28, eff. Dec. 19, 1984.



Section 5:12-177 - Donation In Lieu Of Bond Purchase Or Investment

5:12-177. Donation in lieu of bond purchase or investment
In lieu of buying the bonds of the Casino Reinvestment Development Authority or in lieu of making a direct investment, the Casino Reinvestment Development Authority may, in its sole discretion, permit a licensee to obtain an investment tax credit by making a donation of money or realty to an eligible project, facility or program. For the purposes of applying this section, a donation shall be deemed to be an investment and shall be subject to any provision of this 1984 amendatory and supplementary act which is relevant to an investment. No donation shall qualify for investment tax credit unless it has been approved and determined to be eligible for investment tax credit by the Casino Reinvestment Development Authority prior to the making of the donation and provided that the granting of the waiver to make the donation will not violate any agreement or covenant or impair any financial obligation of the Casino Reinvestment Development Authority.

L.1984, c. 218, s. 29, eff. Dec. 19, 1984.



Section 5:12-178 - Projects Or Investments Benefiting, Improving, Or Increasing Value Of Casino Hotel Or Related Facility; Authority Investment; Prohibition

5:12-178. Projects or investments benefiting, improving, or increasing value of casino hotel or related facility; authority investment; prohibition
The Casino Reinvestment Development Authority shall not invest in, issue a guarantee in support of, or approve any investment or project which directly and exclusively benefits, improves, or increases the assessed value of a casino hotel or related facility. Notwithstanding the foregoing, to the extent that an investment in or guarantee of infrastructure requirements, such as public roads, streets, intersections and sewer and water facilities, which are dedicated to the public use and benefit society as a whole exceeds the demand for such requirements created by an approved casino hotel or related facility and thus does not finance infrastructure improvements required to be made by a casino licensee pursuant to subsection e. of section 84 of P.L.1977, c. 110 (C. 5:12-84), the excess investment or guarantee may be considered an eligible investment or project if the authority finds that the investment or guarantee serves the most pressing social and economic needs of the residents of the city of Atlantic City and otherwise satisfies the requirements of section 25 of this 1984 amendatory and supplementary act.

L.1984, c. 218, s. 30, eff. Dec. 19, 1984.



Section 5:12-179 - Determination Of Investment Or Donation Eligibility Prior To Adoption Of Rules And Regulations; Conditions

5:12-179. Determination of investment or donation eligibility prior to adoption of rules and regulations; conditions
a. Notwithstanding any other law or any other section of this 1984 amendatory and supplementary act to the contrary, a casino licensee may seek a determination of eligibility from the Casino Reinvestment Development Authority for an equity investment commenced or a donation made prior to the adoption by the Casino Reinvestment Development Authority of its rules and regulations pursuant to subsection h. of section 3 of P.L.1984, c. 218 (C. 5:12-144.1) if:

(1) The application concerns an equity investment in, or donation of money or realty in support of, the rehabilitation, development or construction of housing facilities in the Inlet section of the city of Atlantic City for persons or families of low through middle income as defined and required by subsection f. of section 3 of P.L.1984, c. 218 (C. 5:12-144.1);

(2) The Casino Reinvestment Development Authority finds that the investment or donation is consistent with the requirements of section 25 of P.L.1984, c. 218 (C. 5:12-173) and in particular, that the housing facilities which are the recipients of the investment or donation are compatible with the proposal for the development of a balanced residential community in the Inlet section of the city of Atlantic City approved and adopted by the Casino Control Commission; and

(3) The licensee applies to the Casino Reinvestment Development Authority for a determination of eligibility for the investment or donation within 90 days of the adoption by the Casino Reinvestment Development Authority of its rules and regulations pursuant to subsection h. of section 3 of P.L.1984, c. 218 (C. 5:12-144.1), and subsequently obtains a determination of eligibility for the investment or donation in accordance with the rules and regulations of the Casino Reinvestment Development Authority.

b. Notwithstanding any other law or section of this 1984 amendatory and supplementary act to the contrary, a casino licensee may seek a determination of eligibility from the Casino Reinvestment Development Authority for an investment in, guarantee of, or a contractual commitment for an investment in or guarantee of infrastructure requirements, such as public roads, streets, intersections and sewer and water facilities, made prior to the adoption by the Casino Reinvestment Development Authority of its rules and regulations pursuant to subsection h. of section 3 of P.L.1984, c. 218 (C. 5:12-144.1) which are dedicated to the public use and benefit society as a whole. To the extent any such investment in or guarantee of infrastructure requirements exceeds the demand for such requirements created by an approved casino-hotel or related facility and thus does not finance infrastructure improvements required to be made by a casino licensee pursuant to subsection e. of section 84 of P.L.1977, c. 110 (C. 5:12-84), the excess investment or guarantee may, in the sole discretion of the Casino Reinvestment Development Authority, be considered an eligible investment or project if the authority finds that the investment or guarantee serves the most pressing social and economic needs of the residents of the city of Atlantic City and otherwise satisfies the requirements of section 25 of this 1984 amendatory and supplementary act.

c. If a casino licensee obtains a determination of eligibility for an investment or donation pursuant to subsection a. or b. of this section, the investment or donation shall first be used to satisfy the licensee's most recently incurred investment obligation under subsection b. of section 144 of P.L.1977, c. 110 (C. 5:12-144). If the licensee has no outstanding investment obligations under subsection b. of section 144 of P.L.1977, c. 110 (C. 5:12-144) at the time the determination of eligibility is obtained, the licensee shall be entitled to an investment tax credit against the tax imposed by subsection a. of section 3 of P.L.1984, c. 218 (C. 5:12-144.1) in an amount equal to twice the amount of the eligible equity investment or donation made by the licensee.

L.1984, c. 218, s. 31, eff. Dec. 19, 1984.



Section 5:12-180 - Investments Or Contributions Adverse To Priorities; Prohibition Of Support Or Approval By Authority

5:12-180. Investments or contributions adverse to priorities; prohibition of support or approval by authority
Notwithstanding any other law or section of this 1984 amendatory and supplementary act to the contrary, the Casino Reinvestment Development Authority shall not grant any waiver or invest in, guarantee support for or approve any investments or contributions by licensees as provided for in sections 26, 27, 28, 29, 30 and 31 of this 1984 amendatory and supplementary act which would reduce, impair or prevent the fulfillment of the priorities contained in subsection f. of section 3 or any priorities established by the Casino Reinvestment Development Authority pursuant to section 25 of this 1984 amendatory and supplementary act.

L.1984, c. 218, s. 32, eff. Dec. 19, 1984.



Section 5:12-181 - Aid To Minority, Women's Businesses

5:12-181. Aid to minority, women's businesses
a. Beginning with the proceeds received by the authority for the calendar year 1984 from the sale of bonds and for 24 years thereafter, the authority shall set aside $1,200,000.00 annually for the purpose of investing in obligations of the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises established pursuant to P.L.1984, c.......... (C...........)(now pending before the Legislature as Assembly Committee Substitute for Assembly Bill No. 1828 of 1984).

That amount shall be used by that authority to finance the establishment of minority and women's businesses, as defined pursuant to section 2 of P.L.1984, c......... (C............)(now pending before the Legislature as Assembly Committee Substitute for Assembly Bill No. 1828 of 1984), or the operation or expansion of existing minority or women's businesses, or projects to be constructed by minority and women's businesses; and shall be allocated to those businesses and projects in the following areas and time periods:



Years Years Years Years Years Years

Areas 1-3 4-5 6-10 11-15 16-20 21-25

(a) Atlantic

City 100% 90% 80% 50% 30% 20%

(b) South

Jersey 8% 12% 28% 43% 45%

(c) North

Jersey 2% 8% 22% 27% 35%



or the purpose of this paragraph, "South Jersey" means the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Mercer, Ocean, and Salem; and "North Jersey" means the remaining 12 counties of the State. No more than 50% of the above amounts shall be made available to women, and no more than 50% of this amount shall be made available to minorities.



b. (1) The authority shall ensure that minority or women's businesses which are in the construction industry or related industries or services, including suppliers of materials and professional construction engineering and design services, shall receive at least 20% of the total expenditures on the total number of eligible projects financed each year by the authority. A business shall be deemed to be a minority or women's business if it meets the definition of that term in section 2 of P.L.1984, c........ (C..........)(now pending before the Legislature as Assembly Committee Substitute for Assembly Bill No. 1828 of 1984). The authority shall, in providing financing for eligible projects, impose such conditions as necessary to effectuate this 20% requirement.

(2) The primary obligation for carrying out the 20% minority and women's business set-aside rests with the borrowers of the proceeds of bonds of the Casino Reinvestment Development Authority or the licensees in the case of a direct investment. Nothing contained herein, however, shall relieve the Casino Reinvestment Development Authority from the obligation of enforcing the requirement of the 20% set-aside for minority and women's businesses. The borrower or licensee and those of its contractors which will make subcontracts with or purchase substantial supplies from or seek engineering or design services from other firms must seek out all available minority and women's businesses and make every effort to use as many of them as possible on the project in order to satisfy the set-aside requirement. A minority of women's business is available if the project is located in the market area of the minority or women's business and the minority or women's business can perform project services or supply project materials or provide engineering and design services at the time they are needed and at a competitive price. The relevant market area depends on the kind of services or supplies which are needed. The authority will require borrowers, licensees and prime contractors to engage minority and women's businesses from as wide a market area as is economically feasible. A minority or women's business is qualified if it can perform the service or supply the materials that are needed. Borrowers, licensees, and prime contractors will be expected to use minority and women's businesses with less experience than available nonminority enterprises and should expect to provide technical assistance to minority and women's businesses as needed. The authority may waive up to 10% of this 20% set-aside requirement if the borrower of the proceeds of bonds of the Casino Reinvestment Development Authority or the licensee in the case of a direct investment demonstrates at a public hearing of the authority that there are not sufficient, relevant, or qualified minority and women's business enterprises whose market areas include the project location to justify a waiver. The borrower or licensee must detail in its waiver request the efforts the borrower or licensee and its potential contractors have exerted to locate and enlist minority and women's business enterprises. The request must indicate the specific minority and women's business enterprises which were contacted and the reason each was not used. Such a waiver request should ordinarily be made after the initial bidding or negotiation procedures prove unsuccessful; however, a borrower or licensee whose eligible project is situated in an area where the minority population is very small may apply for a waiver before requesting bids on its project. The Casino Reinvestment Development Authority shall only approve a waiver under exceptional circumstances.

(3) The authority may waive bonding requirements in full or in part in order to facilitate the use of such a business if the business has been rejected by two surety companies authorized to do business in this State. The authority may require a cash deposit, increase the amount of retention, or limit or eliminate periodic payments. Such a waiver may not be extended more than three times. L. 1984, c. 218, s. 33, eff. Dec. 19, 1984.



Section 5:12-182 - Eminent Domain Or Condemnation

5:12-182. Eminent domain or condemnation
a. The Legislature finds and declares that the achievement of the beneficial purposes of this 1984 amendatory and supplementary act requires the granting to the Casino Reinvestment Development Authority of the right of condemnation and the exercise by it of the right of eminent domain in the city of Atlantic City because special problems may arise or exist in that city concerning the necessity for the acquisition of the property for projects for the public good under this 1984 amendatory and supplementary act, including inflated land values resulting from speculation and intentional obstruction of a landowner or speculator to the acquisition of needed property in order to exact an unreasonable and prohibitive purchase price.

b. In the event the Casino Reinvestment Development Authority finds it is necessary to complete a project in the city of Atlantic City, the authority may acquire any real property in the city, whether a fee simple absolute or lesser interest and whether for immediate use, that the authority may find and determine is required for public use, and upon such a determination, the property shall be deemed to be required for a public use until otherwise determined by the authority; and with the exceptions hereinafter specifically noted, the determination shall not be affected by the fact that such property has theretofore been taken for, or is then devoted to, a public use, but the public use in the hands or under the control of the authority shall be deemed superior to the public use in the hands or under the control of any other person, association or corporation.

c. If the Casino Reinvestment Development Authority is unable to agree with the owner or owners thereof upon terms for the acquisition of any such real property in the city for any reason whatsoever, then the authority may acquire, and is hereby authorized to acquire, after consultation with the appropriate agency of the city by way of notification 30 days prior to the filing of condemnation proceedings, such property, whether a fee simple absolute or lesser interest, by condemnation or the exercise of the right of eminent domain pursuant to the provisions of the "Eminent Domain Act of 1971," P.L.1971, c. 361 (C. 20:3-1 et seq.) and the "Relocation Assistance Act," P.L.1971, c. 362 (C. 20:4-1 et seq.).

d. The power of the authority to acquire real property by condemnation or the exercise of the power of eminent domain in the city shall be a continuing power and no exercise thereof shall be deemed to exhaust it.

e. The Casino Reinvestment Development Authority and its duly authorized agents and employees may enter upon any land in the State for the purpose of making such surveys, maps or other examinations thereof as it may deem necessary or convenient for its authorized purposes.

f. Notwithstanding anything to the contrary contained in this 1984 amendatory and supplementary act, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality shall be taken by the Casino Reinvestment Development Authority without the consent of such municipality, unless expressly authorized so to do by the State. All counties, cities, boroughs, villages, townships, and other municipalities, and all public agencies and commissions of the State, notwithstanding any contrary provision of law, are hereby authorized and empowered to grant and convey to the Casino Reinvestment Development Authority upon its request, but not otherwise, and upon reasonable terms and conditions, any real property which may be necessary or convenient to the effectuation of its authorized purposes, including real property already devoted to public use.

g. The term "real property" as used in this 1984 amendatory and supplementary act includes lands, structures, franchises and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within that term and includes not only fees simple absolute, but also any and all lesser interests such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments, and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real estate.

L.1984, c. 218, s. 34, eff. Dec. 19, 1984.



Section 5:12-183 - Minutes Of Authority Meetings; Effective Date Of Actions; Veto

5:12-183. Minutes of authority meetings; effective date of actions; veto
A true copy of the minutes of every meeting of the Casino Reinvestment Development Authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the Casino Reinvestment Development Authority shall have force and effect until the earlier of 10 days, exclusive of Saturdays, Sundays and public holidays, after such copy of the minutes shall have been so delivered, or the approval thereof by the Governor. If, in the 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting, such action shall be null and void and of no effect. The Governor may approve all or part of the action taken at such meeting prior to the expiration of the 10-day period.

L.1984, c. 218, s. 35, eff. Dec. 19, 1984.



Section 5:12-184 - Declarations

5:12-184. Declarations
The Legislature declares that the opportunity for full minority and women's business enterprise participation in the casino industry is essential if social and economic parity is to be obtained by minority and women business persons and if the economy of Atlantic City is to be stimulated as contemplated by the "Casino Control Act," P.L. 1977, c. 210 (C. 5:12-1 et seq.).

L. 1985, c. 539, s. 1, eff. Jan. 21, 1986.



Section 5:12-185 - Definitions

5:12-185. Definitions
As used in this act:

a. "Casino licensee" means any entity which holds or is an applicant for a casino license pursuant to section 87 of P.L.1977, c. 110 (C. 5:12-87).

b. "Minority business enterprise" means a business that is:

(1) A sole proprietorship, owned and controlled by a minority;

(2) A partnership or joint venture owned and controlled by minorities in which at least 51% of the ownership interest is held by minorities and the management and daily business operations of which are controlled by one or more of the minorities who own it; or

(3) A corporation or other entity whose management and daily business operations are controlled by one or more minorities who own it, and which is at least 51% owned by one or more minorities, or if stock is issued, at least 51% of the stock is owned by one or more minorities.

c. "Minority" means a person who is:

(1) Black, which is a person having origins in any of the black racial groups in Africa; or

(2) Hispanic, which is a person of Spanish or Portuguese culture, with origins in Mexico, South or Central America, or the Caribbean Islands, regardless of race; or

(3) Asian American, which is a person having origins in any of the original peoples of the Far East, Southeast Asia, Indian Subcontinent, Hawaii, or the Pacific Islands; or

(4) American Indian or Alaskan native, which is a person having origins in any of the original peoples of North America.

d. "Women's business enterprise" means a business that is:

(1) A sole proprietorship owned and controlled by a woman; or

(2) A partnership or joint venture owned and controlled by women in which at least 51% of the ownership is held by women and the management and daily business operations of which are controlled by one or more women who own it; or

(3) A corporation or other entity whose management and daily business operations are controlled by one or more women who own it, and which is at least 51% owned by women, or if stock is issued, at least 51% of the stock is owned by one or more women.

L. 1985, c. 539, s. 2; amended by L. 1987, c. 137, s. 1.



Section 5:12-186 - Minority, Women's Business Contracts.

5:12-186 Minority, women's business contracts.

4. a. Notwithstanding the provisions of any law, rule or regulation to the contrary, every casino licensee shall establish goals of expending at least 5% of the dollar value of its contracts for goods and services with minority and women's business enterprises by the end of the third year following the receipt of a casino license, and 10% of the dollar value of its contracts for goods and services with minority and women's business enterprises by the end of the sixth year following the receipt of a casino license; and each such licensee shall have a goal of expending 15% of the dollar value of its contracts for goods and services with minority and women's business enterprises by the end of the 10th year following the receipt of a casino license. Each casino licensee shall be required to demonstrate annually that the requirements of this act have been met by submitting a report which shall include the total dollar value of contracts awarded for goods or services and the percentage thereof awarded to minority and women's business enterprises.

As used in this section, "goods and services" shall not include (1) utilities and taxes; (2) financing costs, such as mortgages, loans or any other type of debt; (3) medical insurance; (4) dues and fees to the Atlantic City Casino Association; (5) fees and payments to a parent or affiliated company of the casino licensee other than those that represent fees and payments for goods and services supplied by non-affiliated persons through an affiliated company for the use or benefit of the casino licensee; and (6) rents paid for real property and any payments constituting the price of an interest in real property as a result of a real estate transaction.

b.A casino licensee shall make a good faith effort to meet the requirements of this section and shall annually demonstrate to the division that such an effort was made.

c.A casino licensee may fulfill no more than 70% of its obligation or part of it under this act by requiring a vendor to set aside a portion of his contract for minority or women's business enterprises. Upon request, the licensee shall provide the division with proof of the amount of the set-aside.

L.1985, c.539,s .4; amended 1987, c.137, s.3; 2011, c.19, s.111.



Section 5:12-187 - Bus Business Set Aside.

5:12-187 Bus business set aside.

5. a. Every casino licensee shall establish goals of expending at least 5% of the dollar value of its bus business with minority and women's business enterprises by the end of the third year following the receipt of a casino license, and 10% of the dollar value of its bus business with minority and women's business enterprises by the end of the sixth year following the receipt of a casino license; and each such licensee shall have a goal of expending 15% of the dollar value of its bus business with minority and women's business enterprises by the end of the 10th year following the receipt of a casino license. Each casino licensee shall be required to demonstrate annually that the requirements of this act have been met by submitting a report which shall include the total bus business expended and the percentage thereof awarded to minority and women's business enterprises.

b.A casino licensee shall make a good faith effort to meet the requirements of this section.

L.1985, c.539, s.5; amended 1987, c.137, s.4; 2011, c.19, s.112.



Section 5:12-187.1 - Penalties For Violations.

5:12-187.1 Penalties for violations.

7.If the division determines that the provisions of sections 4 and 5 of P.L.1985, c.539 (C.5:12-186 and C.5:12-187) relating to expenditures and assignments to minority and women's business enterprises have not been met by a licensee, the division may recommend to the commission the suspension or revocation of the casino license, and the commission may, in its discretion, revoke or suspend the license, or the division may fine or impose appropriate conditions on the licensee, to ensure that the goals for expenditures and assignments to minority and women's business enterprises are met; except that if a determination is made that a casino licensee has failed to demonstrate compliance with the provisions of sections 4 and 5 of P.L.1985, c.539 (C.5:12-186 and C.5:12-187), a casino licensee will have 90 days from the date of the determination of noncompliance within which to comply with the provisions of those sections.

L.1987, c.137, s.7; amended 2011, c.19, s.113.



Section 5:12-188 - Determining Qualifications

5:12-188. Determining qualifications
The Division of Development for Small Businesses and Women's and Minority Businesses in the Department of Commerce and Economic Development created pursuant to P.L. 1987, c. 55 (C. 52:27H-21.7 et seq.) shall establish and administer a unified certification procedure for minority and women's business enterprises that do business with casino licensees on contracts for goods and services or contracts for bus business.

L. 1985, c. 539, s.6; amended by L. 1987, c. 137, s. 5.



Section 5:12-189 - List Of Qualified Enterprises

5:12-189. List of qualified enterprises
The Division of Development for Small Businesses and Women's and Minority Businesses shall supply casino licensees with a list of those minority and women's business enterprises which it has certified. The division shall review the list annually to determine which of those minority and women's business enterprises shall continue to be certified. The division shall establish a procedure whereby the designation of a certified minority and women's business enterprise may be challenged. The procedure shall include proper notice and a hearing for all parties concerned.

L. 1985, c. 539, s.7; amended by L. 1987, c. 137, s. 6.



Section 5:12-190 - Additional Regulations.

5:12-190 Additional regulations.

8.The Division of Development for Small Businesses and Women's and Minority Businesses and the Division of Gaming Enforcement shall develop such other regulations as may be necessary to interpret and implement the provisions of this act.

L.1985, c.539, s.8; amended 2011, c.19, s.114.



Section 5:12-191 - Short Title

5:12-191. Short title
1. Sections 1 through 20 of this act shall be known and may be cited as the "Casino Simulcasting Act."

L.1992,c.19,s.1.



Section 5:12-192 - Definitions

5:12-192. Definitions
2. As used in sections 1 through 20 of this act:



"Casino" means a licensed casino or gambling house located in Atlantic City at which casino gambling is conducted pursuant to the provisions of P.L.1977, c.110 (C.5:12-1 et seq.).

"Casino simulcasting" means the simultaneous transmission by picture of running or harness horse races conducted at race tracks to casinos and parimutuel wagering at those gambling establishments on the results of those races.

"In-State sending track" means a racetrack within this State which is operated by a permit holder and is equipped to conduct casino simulcasting.

"Interstate common pool" means a parimutuel pool established within this State or in another state or foreign nation within which is combined parimutuel pools of one or more receiving tracks located in one or more states or foreign nations upon a race at a sending track located outside of this State for the purpose of establishing pay-off prices in the various jurisdictions.

"Out-of-State sending track" means a racetrack in a jurisdiction other than the State of New Jersey which is equipped to conduct casino simulcasting and the operator of which is lawfully permitted to conduct a horse race meeting and to provide simulcast horse races to a casino in this State.

"Outstanding parimutuel ticket" means a winning parimutuel ticket which is not claimed within six months of sale.

"Permit holder" means the holder of an annual permit to conduct a horse race meeting issued by the New Jersey Racing Commission.

"Simulcast horse race" means a running or harness horse race conducted at a racetrack which is simultaneously transmitted by picture to a casino.

L.1992,c.19,s.2.



Section 5:12-193 - Casino Simulcasting Permitted.

5:12-193 Casino simulcasting permitted.

3. It shall be lawful for a casino to conduct casino simulcasting with any in-State sending track and with any out-of-State sending track in accordance with the provisions of this act, the applicable regulations of the New Jersey Racing Commission and the Division of Gaming Enforcement and any joint regulations of these commissions promulgated pursuant to this act.

L.1992, c.19, s.3; amended 2011, c.19, s.115.



Section 5:12-194 - Establishment Of Casino Simulcasting Facility.

5:12-194 Establishment of casino simulcasting facility.

4. a. (1) A casino licensee which wishes to conduct casino simulcasting shall establish a simulcasting facility as part of the casino hotel. The simulcasting facility may be adjacent to, but shall not be part of, any room or location in which casino gaming is conducted pursuant to the provisions of P.L.1977, c.110 (C.5:12-1 et seq.). The simulcasting facility shall conform to all requirements concerning square footage, equipment, security measures and related matters which the Division of Gaming Enforcement shall by regulation prescribe. The space required for the establishment of a simulcasting facility shall not reduce the space authorized for casino gaming activities as specified in section 83 of P.L.1977, c.110 (C.5:12-83). The cost of establishing, maintaining and operating a simulcasting facility shall be the sole responsibility of the casino licensee.

(2)Wagering on simulcast horse races shall be conducted only in the simulcasting facility, which shall be open and operated whenever simulcast horse races are being transmitted to the casino hotel during permitted hours of casino operation.

(3)Any authorized game, as defined in section 5 of P.L.1977, c.110 (C.5:12-5), other than slot machines may be conducted in a simulcasting facility subject to the rules and regulations of the Division of Gaming Enforcement.

(4)The security measures for a simulcasting facility shall include the installation by the casino licensee of a closed circuit television system according to specifications approved by the Division of Gaming Enforcement. The Casino Control Commission and the Division of Gaming Enforcement shall have access to the system or its signal in accordance with regulations of the commission.

b.All persons engaged directly in wagering-related activities conducted by a casino licensee in a simulcasting facility, whether employed by the casino licensee or by a person or entity conducting casino simulcasting in the simulcasting facility pursuant to an agreement with the casino licensee and all other employees of the casino licensee or of the person or entity conducting casino simulcasting who are working in the simulcasting facility, shall be licensed or registered in accordance with regulations of the Casino Control Commission or the Division of Gaming Enforcement.

Any employee at the Atlantic City Race Course or Garden State Park on or after June 12, 1992, who loses employment with that racetrack as a direct result of the implementation of casino simulcasting and who has been licensed by the New Jersey Racing Commission for five consecutive years immediately preceding the loss of employment shall be given first preference for employment whenever any comparable position becomes available in any casino simulcasting facility, provided the person is qualified pursuant to this subsection. If a casino licensee enters into an agreement with a person or entity for the conduct of casino simulcasting in its simulcasting facility, the agreement shall include the requirement that such first preference in employment shall be given by the person or entity with respect to employment in the simulcasting facility.

c.A casino licensee which establishes a simulcasting facility and conducts casino simulcasting shall, as a condition of continued operation of casino simulcasting, receive all live races which are transmitted by in-State sending tracks.

d.Agreements between a casino licensee and an in-State or out-of-State sending track for casino simulcasting shall be in writing and shall be filed with the New Jersey Racing Commission and with the Division of Gaming Enforcement in accordance with section 104 of P.L.1977, c.110 (C.5:12-104).

L.1992, c.19, s.4; amended 1993, c.121, s.3; 1996, c.84, s.8; 2011, c.19, s.116; 2011, c.231, s.8.



Section 5:12-195 - Applications To Conduct Casino Simulcasting, Conditions Of Approval.

5:12-195 Applications to conduct casino simulcasting, conditions of approval.

5.A permit holder which wishes to conduct casino simulcasting shall request the approval of the New Jersey Racing Commission in its annual application for horse race meeting dates filed with that commission pursuant to section 23 of P.L.1940, c.17 (C.5:5-43), or, if applying between the submittal of annual applications, through such supplemental application as that commission shall deem appropriate. The New Jersey Racing Commission shall not approve the request of any permit holder to conduct casino simulcasting unless the permit holder will conduct a number of live racing programs during the period for which the permit is issued which is equal to the following:

a.in the case of harness races, each permit holder shall conduct at least the number of live racing programs required under subsections b. and c. of section 30 of P.L.2001, c.199 (C.5:5-156); and

b.in the case of running races, Monmouth Racetrack and Meadowlands Racetrack shall conduct at least the same number of live racing programs required under subsection a. of section 30 of P.L.2001, c.199 (C.5:5-156), and each of the other permit holders conducting running races shall conduct at least five live racing programs, except that in calendar year 2010 Monmouth Racetrack may conduct at least 71 live racing programs and Meadowlands Racetrack may conduct zero live racing programs.

For the purpose of satisfying the requirements of this section for the conduct of live racing programs, any live racing program or part thereof which is cancelled because of weather or another act of God shall be deemed to have been conducted, subject to the approval of the New Jersey Racing Commission.

L.1992, c.19, s.5; amended 2001, c.198, s.1; 2009, c.92, s.2; 2010, c.18, s.2; 2011, c.96, s.3.



Section 5:12-196 - Transmission Of Live Races To Casinos

5:12-196. Transmission of live races to casinos
6. A permit holder which is authorized to conduct casino simulcasting shall have discretion to transmit all or some of the live races conducted at the racetrack to casinos which have established simulcasting facilities pursuant to this act. However, any race which is transmitted from an in-State sending track shall be transmitted to all casinos which have established simulcasting facilities.

L.1992,c.19,s.6.



Section 5:12-197 - Casino Wagers Included In Parimutuel Pool

5:12-197. Casino wagers included in parimutuel pool
7. Sums wagered at a casino on the result of a simulcast horse race at an in-State sending track shall be included in the appropriate parimutuel pool generated at the in-State sending track for the race being transmitted. The parimutuel pool on the simulcast horse races originating at an in-State sending track shall be divided pursuant to section 8 of this act. Payments to persons holding winning tickets at a casino shall be made according to the same odds as those generated at the in-State sending track. A person placing a wager on a simulcast horse race at a casino shall not be charged a fee for placing the wager in addition to the amount wagered.

L.1992,c.19,s.7.



Section 5:12-198 - Distribution Of Undistributed Casino Wagers.

5:12-198 Distribution of undistributed casino wagers.

8.Sums wagered at a casino on races being transmitted to that casino from an in-State sending track shall be deposited in the parimutuel pool generated at the in-State sending track for those races and shall be distributed in accordance with the provisions of section 44 of P.L.1940, c.17 (C.5:5-64) or section 1 of P.L.1984, c.236 (C.5:5-64.1), as appropriate. The sums wagered at a casino which remain undistributed pursuant to those sections shall be distributed as follows:

a..50% of the parimutuel pool generated at the casino shall be paid to the New Jersey Racing Commission for deposit in the Casino Simulcasting Fund established pursuant to section 18 of this act;

b.8.25% of the pool generated at the casino for a race where the patron is required to select one horse, 9.25% of the pool generated at the casino for a race where the patron is required to select two horses, and 12.25% of the pool generated at the casino for a race where the patron is required to select three or more horses shall be paid to the casino receiving the simulcast race;

c..50% of the pool generated at the casino shall be set aside as follows:

(1)in the case of harness races being transmitted from an in-State sending track, in the special trust account established pursuant to or specified in section 46a.(2) of P.L.1940, c.17 (C.5:5-66), section 2b. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided in section 46a.(2)(a), (b), and (c) of P.L.1940, c.17 (C.5:5-66), section 2b.(1), (2), and (3) of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1)(a), (b), and (c) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a)(i), (ii), and (iii) of P.L.1971, c.137 (C.5:10-7), as appropriate; and

(2)In the case of running races being transmitted from an in-State sending track, in the special trust account established pursuant to or specified in section 46b.(1)(e) and (2)(e) of P.L.1940, c.17 (C.5:5-66), section 5b.(3) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(c) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided therein;

d..03% of the parimutuel pool generated at the casino shall be paid to the New Jersey Racing Commission and set aside in the special trust account for horse breeding and development for distribution and use as provided in section 5 of P.L.1967, c.40 (C.5:5-88); and

e.7.72% of the pool generated at the casino for a race where the patron is required to select one horse, 8.72% of the pool generated at the casino for a race where the patron is required to select two horses, and 11.72% of the pool generated at the casino for a race where the patron is required to select three or more horses shall be distributed as follows:

(1)50% of that amount shall be retained by the sending track, except that each sending track shall contribute, out of its share of a pool generated for a race where the patron is required to select three or more horses, a sum deemed necessary by the New Jersey Racing Commission for use by the commission to finance a prerace bloodtesting program and such other testing programs which that commission shall deem proper and necessary and which shall be subject to the regulation and control of that commission; and

(2)50% of that amount shall be distributed as follows:

(a)in the case of harness races being transmitted from an in-State sending track, as overnight purse money at the sending track and for programs designed to aid the horsemen and the Standardbred Breeders' and Owners' Association of New Jersey, as provided in section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, including the retention, out of this share of a parimutuel pool where the patron is required to select three or more horses, of a sum deemed necessary by the New Jersey Racing Commission for use by that commission to finance a prerace blood testing program and such other testing programs which that commission shall deem proper and necessary and which shall be subject to the regulation and control of that commission, or as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188); and

(b)in the case of running races being transmitted from an in-State sending track, as overnight purse money at the sending track and for programs designed to aid the horsemen and the New Jersey Thoroughbred Horseman's Benevolent Association, as provided in section 46b.(1) (d) and (2) (d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, including the retention, out of this share of a parimutuel pool where the patron is required to select three or more horses, of a sum deemed necessary by the New Jersey Racing Commission for use by that commission to finance a prerace blood testing program and such other testing programs which that commission shall deem proper and necessary and which shall be subject to the regulation and control of that commission, or as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189).

L.1992, c.19, s.8; amended 2013, c.266, s.9.



Section 5:12-199 - Out-of-state Horse Races, Simulcast; Approved Casinos, Licensed Sending Tracks.

5:12-199 Out-of-State horse races, simulcast; approved casinos, licensed sending tracks.

9. A casino which chooses to conduct casino simulcasting and which operates a simulcasting facility may, with the approval of both the New Jersey Racing Commission and the New Jersey Division of Gaming Enforcement, also receive simulcast horse races conducted at out-of-State sending tracks in accordance with the provisions of this act and any applicable regulations of these commissions and joint regulations of these commissions promulgated pursuant to this act.

In order to be eligible to participate in casino simulcasting, an out-of-State sending track shall be approved by the New Jersey Racing Commission and be subject to licensure by the Division of Gaming Enforcement as a casino service industry enterprise pursuant to subsection c. of section 92 of P.L.1977, c.110 (C.5:12-92). The approval of the New Jersey Racing Commission shall only be granted when that commission, in its discretion and after consideration of the interests of the casino making application, determines that approval is in the best interest of the public and the racing industry in New Jersey.

L.1992, c.19, s.9; amended 2009, c.36, s.27; 2011, c.19, s.117.



Section 5:12-200 - Receipt From Out-of-state Of Simulcast Horse Races During Permitted Hours Of Operation

5:12-200. Receipt from out-of-State of simulcast horse races during permitted hours of operation
10. A casino which has been authorized to receive simulcast horse races from out-of-State sending tracks may receive such races only during permitted hours of casino operation. No limit shall be placed on the number of simulcast horse races that may be received during the permitted hours of operation except as otherwise provided herein.

L.1992,c.19,s.10.



Section 5:12-201 - Payment To Out-of-state Sending Track.

5:12-201 Payment to out-of-State sending track.

11. a. A casino which receives a simulcast horse race from an out-of-State sending track shall pay the out-of-State sending track for the transmission such amount, if any, as may be agreed upon by the casino and the out-of-state sending track.

b.(Deleted by amendment, P.L.2015, c.33).

L.1992, c.19, s.11; amended 1993, c.292, s.37; 2001, c.198, s.2; 2009, c.36, s.28; 2012, c.9, s.1; 2015, c.33, s.1.



Section 5:12-202 - Combining Of Parimutuel Pools, Formation Of Interstate Common Pool

5:12-202. Combining of parimutuel pools, formation of interstate common pool
12. a. Except as provided in subsection b. of this section, the New Jersey Racing Commission shall not permit an out-of-State sending track to participate in casino simulcasting unless the parimutuel pools in the casinos shall be combined with comparable parimutuel pools at the out-of-State sending track. The types of wagering, takeout, distribution of winnings, rules of racing, method of calculating breakage, and the percentage of deposits remaining undistributed from a parimutuel pool after payment is made to winning ticket holders shall be determined in accordance with the law or policy applicable to the out-of-State sending track.

b. With the prior approval of the New Jersey Racing Commission and the concurrence of the out-of-State sending track, a casino and receiving tracks or entities in other states other than the state in which the sending track is located may form an interstate common pool. With respect to such interstate common pools, the Racing Commission may approve types of wagering, takeout, distribution of winnings, rules of racing, method of calculating breakage, and a percentage of deposits remaining undistributed from a parimutuel pool after payment is made to winning ticket holders which are different from those which would otherwise be applied in this State but which are consistent for all parties to the interstate common pool.

c. Moneys resulting from breakage on amounts wagered at a casino and from outstanding parimutuel tickets issued at a casino simulcasting facility in all instances shall be distributed as provided in section 13 of this act.

L.1992,c.19,s.12.



Section 5:12-203 - Wagers Subject To Takeout Rate.

5:12-203 Wagers subject to takeout rate.

13.Sums wagered at a casino on races being transmitted to that casino from an out-of-State sending track shall be subject to the takeout rate determined pursuant to section 12 of this act, and the sums resulting from that takeout rate as applied to the parimutuel pool generated at the casino shall be distributed as follows, subject to the provisions of section 16 of this act:

a..50% of the parimutuel pool generated at the casino shall be paid to the New Jersey Racing Commission for deposit in the Casino Simulcasting Fund established pursuant to section 18 of this act;

b.the actual amount paid by the casino for the transmission of the race shall be paid to the casino to be used for payment to the out-of-State sending track for the transmission of the race, as provided in section 11 of this act;

c.in calendar years 1993, 1994, and 1995, 2% of the parimutuel pool generated at the casino shall be paid to the New Jersey Racing Commission for payment to the Atlantic City Racetrack until a total of $100,000,000 in parimutuel pools has been generated in wagering on simulcast races at all casinos in each of those calendar years, except that if casino simulcasting in Atlantic City begins after January 1, 1993 and before January 1, 1994, 2% of the parimutuel pool generated at the casino shall be paid to the commission for payment to the Atlantic City Racetrack until that portion of $100,000,000 determined by the following formula has been generated in wagering at casinos on simulcast races in 1993:

A/B = C/D

here: A = 365 minus (a) the number of racing days in 1993, other than live racing days, prior to the commencement of casino simulcasting in Atlantic City that the Atlantic City Racetrack conducts simulcasting under the provisions of the "Simulcasting Racing Act," P.L.1985, c.269 (C.5:5-110 et seq.) or the provisions of section 37 of P.L.1992, c.19 (C.5:5-125), and (b) the number of live racing days conducted by the Atlantic City Racetrack in 1993;

B = 365 (the number of calendar days in 1993);

C = the amount of the parimutuel pool generated in wagering on simulcast races in 1993 of which 2% is to be paid to the New Jersey Racing Commission for payment to the Atlantic City Racetrack;

D = $100,000,000;

d.of the amount remaining after the deduction of the amounts under subsections a., b., and c. from the amount of the takeout rate, 55% shall be paid to the casino;

e..50% of the parimutuel pool generated at the casino shall be paid to the New Jersey Racing Commission and shall be deposited by that commission as follows:

(1)50% in the special trust account established pursuant to or specified in section 46a.(2) of P.L.1940, c.17 (C.5:5-66), section 2b. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided in section 46a.(2)(a), (b), and (c) of P.L.1940, c.17 (C.5:5-66), section 2b.(1), (2), and (3) of P.L.1984, c.236 (C.5:5-66.1), section 5a.(1)(a), (b), and (c) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(a)(i), (ii), and (iii) of P.L.1971, c.137 (C.5:10-7), as appropriate; and

(2)50% in the special trust account established pursuant to or specified in section 46b.(1)(e) and (2)(e) of P.L.1940, c.17 (C.5:5-66), section 5b.(3) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(c) of P.L.1971, c.137 (C.5:10-7), as appropriate, for use and distribution as provided therein;

f..03% of the parimutuel pool generated at the casino shall be paid to the New Jersey Racing Commission and set aside in the special trust account for horse breeding and development for distribution and use as provided in section 5 of P.L.1967, c.40 (C.5:5-88); and

g.the amount remaining after the deduction of the amounts under subsections a., b., c., d., e., and f. from the amount of the takeout rate shall be distributed as follows:

(1)43% of that remaining amount shall be paid to the New Jersey Racing Commission and shall be distributed by that commission, on the basis of the following formula, among the New Jersey racetracks for their own use:

A/B = C/D

here: A = the gross parimutuel pool generated at each racetrack during the preceding calendar year, including the parimutuel pool on simulcast races;

B = the gross parimutuel pool generated at racetracks Statewide during the preceding calendar year, including the parimutuel pool on simulcast races;

C = the amount to be paid to each racetrack from the moneys available for distribution pursuant to this paragraph;

D = the total amount of moneys available for distribution pursuant to this paragraph;

(2)43% of that remaining amount shall be paid to the New Jersey Racing Commission and, subject to the provisions of section 14 of this act, shall be distributed by that commission, in the following year and on the basis of the following formula, among the New Jersey racetracks for payment as purse money and for programs designed to aid horsemen and horsemen's organizations as provided in section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), in the case of harness races, except that the amount distributed to standardbred racetracks for payment as purse money may be distributed as provided by a contractual agreement authorized under section 11 of P.L.2013, c.266 (C.5:5-188), and section 46b.(1)(d) or 46b.(2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), in the case of running races, except that the amount distributed to thoroughbred racetracks for payment as purse money may be distributed as provided by a contractual agreement authorized under section 12 of P.L.2013, c.266 (C.5:5-189):

A/B = C/D

here: A = the total amount distributed by each racetrack pursuant to section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), in the case of harness races, or section 46b.(1)(d) or 46b.(2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), in the case of running races, during the preceding calendar year, plus any additional amounts paid out by each racetrack for overnight purses during the preceding calendar year from the permit holder's share of the parimutuel pool;

B = the total amount distributed by racetracks Statewide pursuant to section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), and section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), in the case of harness races, and pursuant to section 46b.(1)(d) and 46b.(2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), and section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), in the case of running races, during the preceding calendar year, plus any additional amounts paid out by racetracks for overnight purses during the preceding calendar year from the permit holders' share of the parimutuel pool;

C = the amount to be paid to each racetrack from the moneys available for distribution pursuant to this paragraph;

D = the total amount of moneys available for distribution pursuant to this paragraph; and

(3)14% of that remaining amount shall be paid to the New Jersey Racing Commission for deposit in the Casino Simulcasting Special Fund established pursuant to section 15 of this act.

In addition, all breakage moneys and outstanding parimutuel ticket moneys resulting from the wagering at the casino shall be paid to the New Jersey Racing Commission and deposited in the Casino Simulcasting Special Fund.

If a racetrack conducts both harness races and running races, the moneys the racetrack receives for payment pursuant to paragraph (2) of subsection g. above shall be distributed on the basis of the following formula:

A/B = C/D

here: A = the total amount distributed by the racetrack pursuant to section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, in the case of harness races, plus any additional amounts paid out by the racetrack for overnight purses for harness races during the preceding calendar year from the permit holder's share of the parimutuel pool, or pursuant to section 46b.(1)(d) or 46b.(2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, in the case of running races, plus any additional amounts paid out by the racetrack for overnight purses for running races during the preceding calendar year from the permit holder's share of the parimutuel pool, as the case may be;

B = the total amount distributed by the racetrack pursuant to section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, and pursuant to section 46b.(1)(d) or 46b.(2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), as appropriate, plus any additional amounts paid out by the racetrack for overnight purses for both harness and running races during the preceding calendar year from the permit holder's share of the parimutuel pool;

C = the amount to be paid by the racetrack for overnight purse money and for programs designed to aid horsemen and horsemen's organizations as provided in section 46a.(4) of P.L.1940, c.17 (C.5:5-66), section 2d. of P.L.1984, c.236 (C.5:5-66.1), section 5a.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(1)(b) of P.L.1971, c.137 (C.5:10-7), in the case of harness races, and section 46b.(1)(d) or 46b.(2)(d) of P.L.1940, c.17 (C.5:5-66), section 5b.(2) of P.L.1982, c.201 (C.5:5-98), or section 7f.(2)(b) of P.L.1971, c.137 (C.5:10-7), in the case of running races;

D = the total amount of moneys available to the racetrack for distribution as overnight purse money and for programs designed to aid horsemen and horsemen's organizations pursuant to this paragraph.

L.1992, c.19, s.13; amended 1992, c.199, s.1; 2009, c.36, s.29; 2012, c.9, s.2; 2013, c.266, s.10; 2015, c.33, s.2.



Section 5:12-204 - Procedure For Revision Of Formula

5:12-204. Procedure for revision of formula
14. During the 36th month after the commencement at any casino in Atlantic City of casino simulcasting from an out-of-State sending track, any operating racetrack, the Standardbred Breeders' and Owners' Association, or the Thoroughbred Horseman's Benevolent Association may file a petition with the New Jersey Racing Commission requesting that the formula contained in section 13g.(2) be revised. The petition shall be in writing and shall include a statement of reasons in support of a revision. If such a petition is filed, the racetracks, the Standardbred Breeders' and Owners' Association, and the Thoroughbred Horseman's Benevolent Association shall commence negotiations on the formula contained in section 13g.(2) of this act. If the parties agree on a formula, they shall make their recommendation to the Racing Commission no later than the end of the 39th month after the commencement of such simulcasting.

If the parties cannot agree on a formula by the end of that 39th month, the Racing Commission shall select a fact-finder, as hereinafter provided, to hear the matter. The fact-finder shall be knowledgeable about the racing industry but shall not be a current member or employee of the New Jersey Racing Commission, any operating racetrack, the Standardbred Breeders' and Owners' Association, or the Thoroughbred Horseman's Benevolent Association.

No later than the fifth day after the end of that 39th month, the Racing Commission shall submit to the operating racetracks, the Standardbred Breeders' and Owners' Association, and the Thoroughbred Horseman's Benevolent Association a list of at least five names of persons to serve as the fact-finder. Each of the recipients of the list shall rank in order of preference the names submitted and shall return the list within five days. No later than the fifth day after the return to the Racing Commission of all such lists, the Racing Commission shall, in its discretion, select the fact-finder after giving due consideration to the rankings provided by the racetracks and associations. Notwithstanding the provisions of section 15 of this act, the Racing Commission may pay from the Casino Simulcasting Special Fund the amount necessary to compensate the fact-finder. The fact-finder shall make a report and recommendation on a formula to the Racing Commission no later than the end of the 42nd month after the commencement of such simulcasting from an out-of-State sending track.

The Racing Commission shall review any recommendation and report made to it on a formula and may adopt any formula which, in its judgment, is equitable to the parties concerned and is in the best interest of racing in New Jersey. The commission shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as are necessary to effectuate a revised formula, which shall take effect upon the adoption by the commission of the rules and regulations containing the formula and shall supersede the formula in section 13g.(2).

If no petition is filed by the end of the 36th month after the commencement of such simulcasting, the formula in section 13g.(2) shall continue to be operative.

L.1992,c.19,s.14.



Section 5:12-205 - "Casino Simulcasting Special Fund" Established

5:12-205. "Casino Simulcasting Special Fund" established
15. The New Jersey Racing Commission shall establish and administer a separate fund to be known as the "Casino Simulcasting Special Fund," into which shall be deposited the sums dedicated to the fund by section 13 of this act.

Moneys deposited in the special fund shall be annually disbursed in their entirety by the New Jersey Racing Commission and used for the following purposes in the following order of priority:

a. Moneys in the special fund shall first be used to pay the difference between the amount paid to the Atlantic City Racetrack pursuant to subsection c. of section 13 of this act and $2,000,000 in each calendar year during calendar years 1993, 1994, and 1995, except that if casino simulcasting in Atlantic City begins after January 1, 1993 and before January 1, 1994, the amount to be paid for calendar year 1993 shall be the difference between the amount paid pursuant to subsection c. of that section 13 and that portion of $2,000,000 determined by the following formula:

A = C

.....................

B D



here: A = 365 minus (a) the number of racing days in 1993, other than live racing days, prior to the commencement of casino simulcasting in Atlantic City that the Atlantic City Racetrack conducts simulcasting under the provisions of the "Simulcasting Racing Act," P.L.1985, c.269 (C.5:5-110 et seq.) or the provisions of section 37 of P.L.1992, c.19 (C.5:5-125), and (b) the number of live racing days conducted by the Atlantic City Racetrack in 1993;

B = 365 (the number of calendar days in 1993);



C = the total amount to be paid to the Atlantic City Racetrack;



D = $2,000,000.



b. From any amounts remaining after the payments required by subsection a. of this section are made, the New Jersey Racing Commission shall pay to each casino which began to conduct casino simulcasting within six months after the effective date of this act an amount equal to the breakage moneys and outstanding parimutuel ticket moneys resulting from wagering at the casino on simulcast horse races from out-of-State sending tracks during the first five years that the casino conducts casino simulcasting and 50% of these amounts thereafter.

c. From any amounts remaining after the payments required by subsections a. and b. of this section are made, the New Jersey Racing Commission shall pay to each casino which begins to conduct casino simulcasting later than six months after this act's effective date, including casinos established after that date, an amount equal to the breakage moneys and outstanding parimutuel tickets moneys resulting from wagering at the casino on simulcast horse races from out-of-State sending tracks during the first two years that the casino conducts casino simulcasting and 40% of these amounts thereafter.

d. From any amounts remaining after the payments required by subsections a., b. and c. of this section are made, the New Jersey Racing Commission shall compensate, in such amounts as that commission deems appropriate, the following entities in the following order of priority:

(1) any racetrack in this State which can demonstrate to the satisfaction of that commission that its financial well-being has been negatively affected by casino simulcasting;

(2) any racetrack in this State which that commission finds to be financially distressed;

(3) any horsemen's organization which will use the money to fund a project which that commission determines will be beneficial to the racing industry; and

(4) all racetracks located in this State on an equal basis.



L.1992,c.19,s.15; amended 1992,c.199,s.2.



Section 5:12-206 - Payment To Atlantic City Racetrack

5:12-206. Payment to Atlantic City Racetrack
16. Payment to the Atlantic City Racetrack of sums provided by subsection c. of section 13 or subsection a. of section 15 of this act shall be made after the conclusion of each month in the remainder of calendar year 1994 and in calendar year 1995, except that the first monthly payment to be made shall include all such sums due to the racetrack for the previous months of the relevant calendar year. In order to be eligible to receive the amounts provided by those subsections, the Atlantic City Racetrack shall not receive any simulcast horse race under the provisions of the "Simulcasting Racing Act," P.L.1985, c.269 (C.5:5-110 et seq.) or the provisions of section 37 of this act during any part of an applicable calendar year, or if casino simulcasting in Atlantic City begins after January 1, 1993 and before January 1, 1994 then during any part of 1993 after the commencement of casino simulcasting in Atlantic City, other than when a horse race meeting is being conducted at Atlantic City Racetrack pursuant to a permit issued by the New Jersey Racing Commission. If the Atlantic City Racetrack becomes ineligible during a calendar year to receive the amount provided by subsection c. of section 13 or subsection a. of section 15 of P.L.1992, c.19 (C.5:12-203 and 5:12-205), the monthly payments shall terminate and the Atlantic City Racetrack shall reimburse the New Jersey Racing Commission for the amount previously received in that calendar year. If the Atlantic City Racetrack is not eligible to receive the amount provided by subsection c. of section 13, that amount shall be distributed on the basis of subsections d. and g. of section 13 of this act.

L.1992,c.19,s.l6; amended 1992,c.199,s.3; 1994,c.70.



Section 5:12-207 - Depositing Of State Revenue

5:12-207. Depositing of State revenue
17. The State revenue derived from casino simulcasting pursuant to subsection a. of sections 8 and 13 of this act shall be deposited in the "Casino Simulcasting Fund" established pursuant to section 18 of this act and used for the purposes provided by that section.

L.1992,c.19,s.17.



Section 5:12-208 - "Casino Simulcasting Fund" Established

5:12-208. "Casino Simulcasting Fund" established
18. There is hereby created and established in the Department of the Treasury a separate special account to be known as the "Casino Simulcasting Fund," into which shall be deposited all State revenues derived through subsection a. of sections 8 and 13 of this act. Moneys in the Casino Simulcasting Fund shall be appropriated exclusively for services to benefit eligible senior citizens. On or about March 15 and September 15 of each year, the State Treasurer shall publish in at least 10 newspapers circulating generally in the State a report accounting for the total revenues received in the Casino Simulcasting Fund and the specific amounts of money appropriated therefrom for specific expenditures during the preceding six months ending December 31 and June 30.

L.1992,c.19,s.18.



Section 5:12-209 - Distribution Of Interest From Funds Generated By Simulcasting

5:12-209. Distribution of interest from funds generated by simulcasting
19. All amounts generated from casino simulcasting shall be placed in an interest-bearing account and thereafter all accrued interest shall be distributed proportionately to the parties entitled to the revenue pursuant to the provisions of this act.

L.1992,c.19,s.19.



Section 5:12-210 - Rules, Regulations.

5:12-210 Rules, regulations.

20.The Division of Gaming Enforcement and the New Jersey Racing Commission shall individually and jointly promulgate and adopt any rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which are necessary to effectuate the purposes of P.L.1992, c.19 (C.5:12-191 et seq.).

L.1992, c.19, s.20; amended 2011, c.19, s.118.



Section 5:12-211 - Continuance Of Casino, Simulcast Operations During Certain States Of Emergency; Violations, Fines.

5:12-211 Continuance of casino, simulcast operations during certain states of emergency; violations, fines.

4.In the event of a state of emergency, a casino licensee may continue to conduct casino and simulcast operations for a period not to exceed seven calendar days, notwithstanding that employees of the commission and the division are unable to perform their functions, provided that the casino licensee has complied with section 5 of P.L.2008, c.23 (C.5:12-212), and that the casino licensee and its employees shall continue to comply with all relevant provisions of the New Jersey Constitution and all relevant State statutes and regulations and shall maintain detailed records of that compliance.

If, during any period of time that casino and simulcasting facilities remain open pursuant to the provisions of this section, the Governor determines that the holder of a casino license, or any licensed employee thereof, may be engaged in what the Governor believes to be a violation of any State statute or regulation governing the operation of those facilities that would ordinarily subject a licensee to a possible suspension or revocation of its license, the Governor shall have the authority to summarily suspend the license of that casino or employee until such time as it is rescinded by the Governor, or the state of emergency ceases and the commission or the division, as appropriate, is able to address the matter.

Any violation of a statute or regulation that would ordinarily subject a licensee to a fine, but which occurs while a facility remains open during a state of emergency pursuant to this section, which is not reported by the casino licensee in accordance with this act, shall be punishable by a fine of no less than five times and up to ten times the amount of the usual fine, depending on the nature and seriousness of the violation. When the state of emergency ceases, casino licensees shall be responsible for any costs associated with re-implementing onsite State inspections.

L.2008, c.23, s.4; amended 2011, c.19, s.119.



Section 5:12-212 - Division Approval Of Internal Controls Prior To State Of Emergency.

5:12-212 Division approval of internal controls prior to state of emergency.

5.In order for a casino licensee to conduct casino and simulcast operations during a state of emergency as authorized in section 4 of P.L.2008, c.23 (C.5:12-211), it shall create, maintain, and file with the division internal controls prior to the state of emergency, which shall become effective only during the state of emergency, that contain, without limitation:

a.Procedures for the casino licensee and its employees to report any violation of a statute or regulation to the casino licensee's chief legal officer and audit committee executive, who shall report any such violations to the Governor immediately and to the commission and division when the state of emergency ceases.

b.Procedures for the casino licensee to engage a certified public accountant to perform the following functions during the state of emergency:

(1)Act in the capacity of the division whenever the presence of an employee of the division is normally required to perform an activity;

(2)Perform any other functions in accordance with instructions issued by the division prior to the state of emergency; and

(3)Maintain a written record of all activity performed.

c.Procedures for the surveillance department of the casino licensee to record any activity that involves the participation of the certified public accountant and to provide the recordings to the division when the state of emergency ceases.

d.Procedures for providing any evidence of tampering or cheating that occurs during the state of emergency to the certified public accountant, who shall preserve such evidence for the division.

e.Procedures to ensure that a designee of the casino licensee's chief legal officer is available at all times to receive any complaint from the public relating to the conduct of casino operations. Any such patron complaint shall be forwarded to the chief legal officer, who shall promptly file it with the division when the state of emergency ceases.

f.Procedures for withholding the payment of slot machine jackpots greater than $75,000 during the state of emergency, which shall be posted in the casino advising patrons of the temporary jackpot payout procedures. Such procedures shall include, without limitation, issuance of a written receipt to the winning patron and withholding payment of the jackpot until the state of emergency ceases and the division has had the opportunity to inspect the slot machine on which the jackpot was won.

g.Procedures for staffing both the surveillance and casino security departments with at least one additional officer at all times during the state of emergency.

L.2008, c.23, s.5; amended 2011, c.19, s.120.



Section 5:12-213 - Prohibitions Relative To Operation During State Of Emergency.

5:12-213 Prohibitions relative to operation during state of emergency.

6.During any state of emergency, as defined in section 23 of P.L.2011, c.19 (C.5:12-45.3), a casino licensee shall not:

a.Amend or seek permission to amend: (1) any submission required by section 99 of P.L.1977, c.110 (C.5:12-99); or (2) its operation certificate.

b.(Deleted by amendment, P.L.2011, c.19)

c.(Deleted by amendment, P.L.2011, c.19)

d.Perform any modification to any casino computer system or multi-casino progressive slot system, except in the event of an emergency that, in the opinion of its chief gaming executive and the director of its Management Information Systems department, could affect the integrity of casino or simulcasting operations or the collection and certification of gross revenue.

e.Perform an adjustment to the amount on the progressive meter of any slot machine; provided, however, notwithstanding any division regulation to the contrary, if a casino licensee reasonably believes a progressive meter is displaying an incorrect amount, it may take the progressive slot machine out of service until the state of emergency ceases.

f.Conduct any gaming tournament or other activity that requires division approval, unless the tournament or activity has been approved by the division prior to the commencement of the state of emergency.

L.2008, c.23, s.6; amended 2011, c.19, s.121.



Section 5:12-214 - Restriction Of Transfer Of Property.

5:12-214 Restriction of transfer of property.

7.During any state of emergency, no transfer of property shall occur that would otherwise require the issuance of interim casino authorization pursuant to section 3 of P.L.1987, c.409 (C.5:12-95.12) prior to such transfer.

L.2008, c.23, s.7; amended 2011, c.19, s.122.



Section 5:12-215 - Calculation Of Certain Time Periods.

5:12-215 Calculation of certain time periods.

8.In the event a state of emergency is declared that prevents employees of the commission and the division from performing their normal duties, the duration of the state of emergency shall not be included in the calculation of the time period required by any law, rule or regulation for:

a.Action by the Casino Control Commission or the Division of Gaming Enforcement on any pending application; and

b.The filing of any application or other required submission with the Casino Control Commission or the Division of Gaming Enforcement by any person.

L.2008, c.23, s.8; amended 2011, c.19, s.123.



Section 5:12-216 - Adoption Of Regulations.

5:12-216 Adoption of regulations.

9.Notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Casino Control Commission may adopt immediately upon filing with the Office of Administrative Law such regulations as the commission deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 270 days following enactment of P.L.2008, c.23, and may thereafter be amended, adopted, or readopted by the commission in accordance with the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2008, c.23, s.9.



Section 5:12-217 - Effective Date.

5:12-217 Effective date.

11.This act shall take effect immediately and shall continue in full force and effect unless superseded by constitutional amendment.

L.2008, c.23, s.11.



Section 5:12-218 - Definitions Relative To The Atlantic City Tourism District.

5:12-218 Definitions relative to the Atlantic City Tourism District.

1.As used in P.L.2011, c.18 (C.5:12-218 et al.):

"Atlantic City" or "city" means the City of Atlantic City, Atlantic County.

"Atlantic City convention center project" or "convention center project" means the project authorized by paragraph (9) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6).

"Atlantic City Tourism District" or "tourism district" means the district within Atlantic City established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219).

"Authority" means the Casino Reinvestment Development Authority established pursuant to section 5 of P.L.1984, c.218 (C.5:12-153).

"Convention center authority" means the Atlantic City Convention and Visitors Authority established pursuant to section 3 of P.L.1981, c.459 (C.52:27H-31).

"Convention Center Division" or "division" means the division created pursuant to paragraph (1) of subsection b. of section 12 of P.L.2011, c.18 (C.5:12-226) to exist within the authority as a division of the authority.

"Corporation" means the not-for-profit corporation with which the authority is to undertake an agreement pursuant to subsection a. of section 7 of P.L.2011, c.18 (C.5:12-221).

"Development and design guidelines" means the development and design guidelines for site plan applications, which guidelines are to be adopted by the authority pursuant to section 6 of P.L.2011, c.18 (C.5:12-220).

"District land use regulations" means the regulations, applicable within the tourism district, that are to be adopted by the authority pursuant to P.L.2011, c.18 (C.5:12-218 et al.).

"Gaming" means, in addition to any meaning otherwise provided by law, any legalized form of gambling in New Jersey including, but not limited to, casino gambling and horse racing.

"Nonconforming use" means a legal or pre-existing use or activity which fails to conform to the development and design guidelines or land use regulations adopted by the authority pursuant to P.L.2011, c.18 (C.5:12-218 et al.).

"Public safety improvements" means the development of infrastructure in the tourism district made for the purpose of increasing safety. Such improvements would include the development of appropriate security technology and the installation of increased lighting in outdoor areas, the installation of surveillance cameras, and the installation of emergency phones and lights throughout the tourism district for use by appropriate security and law enforcement personnel.

"Road and highway authority" means any State or local entity, including, but not limited to, Atlantic City or any agency thereof, Atlantic County or any agency thereof, the New Jersey Department of Transportation, and the South Jersey Transportation Authority established under section 4 of P.L.1991, c.252 (C.27:25A-4), or any other State or local entity having jurisdiction over (a) the roads and highways in the tourism district, (b) the roads and highways adjacent to the tourism district, (c) the land area in which the authority is an interested party pursuant to subsection c. of section 6 of P.L.2011, c.18 (C.5:12-220), or (d) the portion of the roads and highways in Atlantic City which provide direct access to the tourism district.

"Tourism district master plan" or "Master plan," or "plan," means the authority's comprehensive master plan for the redevelopment of the tourism district.

"Transfer Date" means, with respect to the assumption by the authority of the powers, duties, assets, and responsibilities of the convention center authority, the date on which (a) the chairs of the authority and the convention center authority certify to the Governor that all of the bonds issued by the convention center authority cease to be outstanding within the meaning of the resolutions pursuant to which the bonds were issued, and (b) the authority assumes all debts and statutory responsibilities of the convention center authority.

L.2011, c.18, s.1.



Section 5:12-219 - Atlantic City Tourism District.

5:12-219 Atlantic City Tourism District.

5. a. (1) There shall be established by resolution of the authority the Atlantic City Tourism District, which shall consist of those lands within Atlantic City that comprise an area to be designated by the resolution. The area so designated shall include the facilities comprising licensed Atlantic City casinos, casino hotels, and any appurtenant property, any property under the ownership or control of the authority, the Atlantic City Special Improvement District established by ordinance of the City of Atlantic City, any property under the ownership or control of the convention center authority prior to the transfer date, any property within Atlantic City under the ownership or control of the New Jersey Sports and Exposition Authority established pursuant to P.L.1971, c.137 (C.5:10-1 et seq.) prior to the transfer date, the Atlantic City Convention Center, Boardwalk Hall and any part of the property consisting of the Atlantic City convention center project prior to the transfer date, and any specified part of Atlantic City which the authority finds by resolution to be an area in which the majority of private entities are engaged primarily in the tourism trade, and the majority of public entities, if any, serve the tourism industry. Notwithstanding section 7 of P.L.1984, c.218 (C.5:12-155), the authority shall adopt the resolution by an affirmative vote of two-thirds of the voting members of the authority no more than 90 days after the effective date of P.L.2011, c.18 (C.5:12-218 et al.). Notwithstanding section 7 of P.L.1984, c.218, adoption by the authority of any subsequent resolution to revise, in a manner consistent with this subsection, the area designated as comprising the tourism district shall also be by an affirmative vote of two-thirds of the voting members of the authority.

(2)If, on the 91st day after the effective date of P.L.2011, c.18 (C.5:12-218 et al.), the authority has not adopted the resolution establishing the tourism district as provided pursuant to paragraph (1) of this subsection, the authority shall carry out the purposes of P.L.2011, c.18 (C.5:12-218 et al.) within the following areas of Atlantic City:

(a)the area known as Bader Field;

(b)the area known as the Marina District beginning at a point north of White Horse Pike and continuing northwesterly along State Route 87 and Huron Avenue, and the casinos and hotels adjacent thereto, and bounded to the east by the body of water known as Clam Thorofare and bounded to the west by Huron Avenue and which area shall also encompass the area known as Farley Marina; and

(c)all that certain area bounded by a line, having as its point of origin the intersection of Kingston Avenue and Ventnor Avenue, which line of boundary proceeds from that point of origin as follows:

Northeasterly along Ventnor Avenue to its junction with Capt. John A. O'Donnell Parkway;

Thence northeasterly along that Parkway to its intersection with Atlantic Avenue;

Thence northeasterly along Atlantic Avenue to its junction with Florida Avenue;

Thence northwesterly along Florida Avenue to its junction with North Turnpike Road;

Thence northwesterly along North Turnpike Road to its junction with Sunset Avenue;

Thence along Sunset Avenue as it curves to its intersection with Mediterranean Avenue;

Thence northeasterly along Mediterranean Avenue to its junction with North Mississippi Avenue;

Thence continuing southeasterly along North Mississippi Avenue to its junction with Fairmont Avenue;

Thence northeasterly along Fairmount Avenue to its intersection with Christopher Columbus Boulevard;

Thence northwesterly along Christopher Columbus Boulevard to the point at which it borders the Atlantic City Expressway, to its junction with the Atlantic City Expressway and Arkansas Avenue;

Thence continuing westerly and northerly along the perimeter of the Atlantic City Expressway along the points of that perimeter to the point at which the perimeter is parallel to the northwest facing perimeter of the property encompassing the Atlantic City Convention Center;

Thence continuing southerly and westerly along the northwest facing perimeter of the property encompassing the Atlantic City Convention Center to the point at which such property, and any property immediately adjacent thereto, intersects with Bacharach Boulevard;

Thence continuing southerly and easterly along Bacharach Boulevard to its junction with Arctic Avenue;

Thence continuing northeasterly along Arctic Avenue to its junction with Tennessee Avenue;

Thence continuing southeasterly along Tennessee Avenue to its junction with Atlantic Avenue;

Thence continuing northeasterly along Atlantic Avenue at a width extending westerly of 100 feet from all points along the western side of Atlantic Avenue to its junction with Maine Avenue;

Thence continuing from the intersection of Maine Avenue and Atlantic Avenue easterly in a line extending through the Boardwalk and beach, to the tidal shore of Atlantic City;

Thence continuing from the intersection of the end point of that line and the tidal shore, southerly along the tidal shores as it jogs and curves to the point the tidal shore turns to a southwesterly direction;

Thence continuing along such southwesterly direction of the tidal shores as it jogs and curves to the point on the tidal shore at which the shoreline would intersect with a straight-line projection oceanward of southern Kingston Avenue;

Thence continuing northerly and westerly along Kingston Avenue to its junction with Ventnor Avenue.

b.Upon and after the adoption, pursuant to subsection a. of this section, of the resolution establishing the tourism district, or upon and after the establishment of the tourism district under paragraph (2) of subsection a. of this section, as appropriate the authority shall have jurisdiction within the tourism district to impose land use regulations, implement development and design guidelines and implement initiatives that promote cleanliness, commercial development, and safety, undertake redevelopment projects, and institute public safety improvements in coordination with security and law enforcement personnel.

c. (1) Notwithstanding any law, rule, or regulation to the contrary, upon and after the adoption, pursuant to subsection a. of this section, of the resolution establishing the tourism district, or upon and after the establishment of the tourism district under paragraph (2) of subsection a. of this section, as appropriate, the authority shall have, in conjunction with the appropriate road and highway authority or authorities, as appropriate, jurisdiction with respect to the approval of development projects upon those roads and highways over which such road and highway authority or authorities have jurisdiction as of the date of enactment of P.L.2011, c.18 (C.5:12-218 et al.).

(2)Notwithstanding any law, rule, or regulation to the contrary, upon and after the adoption, pursuant to subsection a. of this section, of the resolution establishing the tourism district, or upon and after this establishment of the tourism district under paragraph (2) of subsection a. of this section, as appropriate, the authority shall have, with respect to the roads and highways located within the tourism district, exclusive jurisdiction with respect to the promulgation of rules and regulations affecting the control and direction of traffic within the tourism district.

d.The authority may, by resolution, authorize the commencement of studies and the development of preliminary plans and specifications relating to the creation and maintenance of the tourism district. These studies and plans shall include, whenever possible, estimates of construction and maintenance costs, and may include criteria to regulate the construction and alteration of facades of buildings and structures in a manner which promotes unified or compatible design.

e.In furtherance of the development of an economically viable and sustainable tourism district, the authority shall, within one year after the date of enactment of P.L.2011, c.18 (C.5:12-218 et al.), adopt a tourism district master plan. The authority shall initiate a joint planning process with the participation of: State departments and agencies, corporations, commissions, boards, and, prior to the transfer date, the convention center authority; metropolitan planning organizations; Atlantic County; Atlantic City; and appropriate private interests.

f.After the creation of the tourism district pursuant to subsection a. of this section, the authority shall create a commission to be known as the Atlantic City Tourism District Advisory Commission, or "ACT Commission," consisting of members to be appointed by the authority. Persons appointed as members of the commission shall include public officials of Atlantic City and Atlantic County, representatives of the casino and tourism industries, public citizens, and any other individual or organization the authority deems appropriate. The commission shall be authorized to review the authority's annual budget and the authority's plans concerning the tourism district. The commission shall, from time to time, make recommendations to the authority concerning the authority's development and implementation of the tourism district master plan, and the authority shall give due consideration to those recommendations. In order to ensure coordination, compatibility, and consistency between the tourism district master plan and the city's master plan, the authority shall consult with the city in developing the tourism district master plan.

g.The tourism district master plan shall establish goals, policies, needs, and improvement of the tourism district, the implementation of clean and safe initiatives, and the expansion of the Atlantic City boardwalk area to reflect an authentic New Jersey boardwalk experience. The authority may consult with public and private entities, including, but not limited to, those entities that are present in, or that have been involved with the development of, boardwalk areas in New Jersey such as the boardwalk areas of Ocean City, the Wildwoods, and Cape May.

h.In developing the tourism district master plan, the authority shall place special emphasis upon the following:

(1)the facilitation, with minimal government direction, of the investment of private capital in the tourism district in a manner that promotes economic development;

(2)making use of marina facilities in a way that increases economic activity;

(3)the development of the boardwalk area;

(4)the development of the Marina District; and

(5)the development of nongaming, family centered tourism related activities such as amusement parks.

i.The authority shall solicit funds from private sources to aid in support of the tourism district.

j.The authority shall administer and manage the tourism district and carry out such additional functions as provided under P.L.2011, c.18 (C.5:12-218 et al.). The authority shall oversee the redevelopment of the tourism district and implementation of the tourism district master plan. The authority shall enter into agreements with public and private entities for the purposes of promoting the economic and general welfare of Atlantic City and the tourism district. Any resolution adopted by the city of Atlantic City to establish a program of municipal financial assistance, in the form of grants, loans, tax credits or abatements, or other incentives, or to enter into an agreement providing such financial assistance, to support a development or redevelopment project located within the tourism district shall require the approval of the authority. If such resolution shall receive the approval of the authority, then notwithstanding any law, rule, or order to the contrary, the program may be implemented by the mayor without the adoption of any municipal ordinance. A program adopted pursuant to this subsection shall not be subject to repeal or suspension by voter initiative.

k.Notwithstanding the provisions of any other law to the contrary, the authority shall provide that all available assets and revenues of the authority shall be devoted to the purposes of the tourism district and community development in Atlantic City, unless otherwise provided by contract entered into prior to the effective date of P.L.2011, c.18 (C.5:12-218 et al.).

l.The authority shall coordinate and collaborate with the city of Atlantic City Planning and Zoning Departments with respect to code enforcement, planning and zoning. The authority shall coordinate and collaborate with any of the city's departments, agencies, and authorities with respect to administrative operations relating to the implementation of the tourism district master plan. If the city determines that it is unable to coordinate and collaborate with the authority pursuant to this subsection, the Department of Community Affairs, shall, at the request of the authority, assume jurisdiction over the Atlantic City Planning and Zoning Departments and any other appropriate departments, agencies, or authorities of the city responsible for code enforcement and administrative operations of the city to provide that the authority shall receive necessary assistance regarding code enforcement and administrative actions undertaken in its implementation of the tourism district master plan. The assumption of jurisdiction by the Department of Community Affairs over any department, agency, or authority of the city, undertaken pursuant to this subsection, shall not be construed as affecting the jurisdiction of any such department, agency, or authority, or of the city, with respect to regulatory control or the provision of services by the city, unless such regulatory control or provision of services is directly related to the provision of assistance to the authority regarding code enforcement and administrative actions undertaken in furtherance of the implementation of the tourism district master plan.

m.Two years after the adoption of the tourism district master plan, the authority shall conduct a formal evaluation of the plan to assess the functionality of its implementation. The authority may make any changes concerning its implementation of the master plan, as necessary, to improve its functionality. Such changes may include the reallocation of the resources of any division under the authority's jurisdiction and the reorganization of the functions and operations of those entities which pertain to the tourism district master plan. The authority may make any changes concerning the employment of authority employees which would improve the functionality of the authority's implementation of the master plan.

L.2011, c.18, s.5; amended 2012, c.34, s.12.



Section 5:12-220 - Development And Design Guidelines, Land Use Regulations.

5:12-220 Development and design guidelines, land use regulations.

6. a. In conjunction with the adoption, pursuant to section 5 of P.L.2011, c.18 (C.5:12-219), of the resolution establishing the tourism district, or in conjunction with the establishment of the tourism district under paragraph (2) of subsection a. of section 5, as appropriate, the authority shall propose and adopt development and design guidelines and land use regulations for the tourism district. Such guidelines and regulations shall be consistent with and in furtherance of the tourism district master plan. Provisions may be made by the authority for the waiver, according to definite criteria adopted by regulation of the authority pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), of strict compliance with the standards promulgated, where necessary to alleviate hardship. Upon and after the adoption of the resolution establishing the tourism district, or upon and after the establishment of the tourism district under paragraph (2) of subsection a. of section 5, as appropriate, the development and design guidelines and land use regulations adopted by the authority shall supersede the master plans, the zoning and land use ordinances and regulations, and the zoning maps of Atlantic City adopted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) or any other State or local law. Until such time as the authority proposes development and design guidelines and land use regulations for the tourism district as authorized pursuant to P.L.2011, c.18 (C.5:12-218 et al.), the master plan, zoning and land use ordinances and regulations, and the zoning maps adopted by the city pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) or any other State or local law shall remain in full force and effect within the tourism district. The authority shall consult with the city concerning site development of development and design guidelines and land use regulations.

b.Notwithstanding the provisions to the contrary of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) or any other law, rule, or regulation, upon and after the adoption of the resolution establishing the tourism district, or upon and after the establishment of the tourism district under paragraph (2) of subsection a. of section 5, as appropriate, the review and approval or denial of site plans and development proposals for development upon and improvements to land within the tourism district that would otherwise be performed by the governing bodies or agencies of the county or municipality in which the tourism district is located shall instead be performed by the authority, but this assignment of responsibility to the authority shall not be deemed to supersede requirements of State or federal law pertaining to the review and approval of such plans or proposals by other agencies. In performing the review, the authority shall utilize the development and design guidelines and land use regulations that it shall have adopted in conjunction with its adoption of the resolution establishing the tourism district or in conjunction with the establishment of the tourism district under paragraph (2) of subsection a. of section 5, as appropriate. The procedures used by the authority for the approval of site plans and developments within the tourism district shall be the same as the procedures that would otherwise be used by a county or municipal governing body or other local entity pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), including, but not limited to, procedures for hearings and for the issuance of notice thereof, for the payment of application fees, for appeals, and for the posting of escrow deposits, if any. The authority shall establish an office to issue permits for site plans and development projects. The authority shall by regulation provide for mandatory conceptual review, by or on behalf of the authority, of site plan and development applications; provided, however, that unless accompanied by a request for a variance to be granted by the authority pursuant to subsection d. of this section, any such mandatory conceptual review shall be completed within 45 days of the authority's receipt of the application, or within such later time period if agreed to by the applicant. The authority shall consult with the city concerning site plans and development proposals.

c.The authority shall be deemed an interested party entitled to notice of all applications for properties within the tourism district or within 200 feet of the tourism district's boundaries, irrespective of whether the authority owns the portion of the project area within 200 feet.

d. (1) The provisions of subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70) notwithstanding and except as provided in paragraph (2) of this subsection, the authority shall have sole and exclusive jurisdiction to grant for special reasons shown, a variance from the requirements that it shall have established in conjunction with the adoption pursuant to section 5 of P.L.2011, c.18 (C.5:12-219), of the resolution establishing the tourism district, or in conjunction with the establishment of the tourism district under paragraph (2) of subsection a. of section 5, as appropriate, including development and design guidelines or land use regulations adopted by the authority, or from the requirements of the master plan, as appropriate, to permit: (a) a use or principal structure in the district restricted against such use or principal structure, (b) a continuation or an expansion of a nonconforming use, (c) deviation from a specification or standard pursuant to land use regulations adopted by the authority pertaining solely to a conditional use, (d) an increase in the permitted floor area ratio as established by the land use regulations adopted by the authority, (e) an increase in the permitted density as established by the land use regulations adopted by the authority, or (f) a height of a principal structure which exceeds by 10 feet or 10 percent the maximum height permitted in the district for a principal structure. Such variances shall not be granted unless the applicant demonstrates to the satisfaction of the authority that special reasons exist for the granting of such variance, that the granting of the requested variance will not substantially impair the intent and purpose of the master plan, and that the variance can be granted without substantial detriment to the public good. Application for such a variance shall be submitted together with or prior to an application for mandatory conceptual review pursuant to subsection b. of this section, and the authority shall approve or deny the application within 120 days of a complete submission unless the applicant agrees to extend the time. In lieu of granting a variance, the authority in its discretion may require the adoption of a plan amendment.

(2)Variances granted pursuant to subparagraphs (a) through (e) of paragraph (1) of this subsection shall require the affirmative vote of a majority of the members of the authority.

e.Notwithstanding any other provision of P.L.2011, c.18 (C.5:12-218 et al.) or any other law, rule or regulation to the contrary, upon and after the adoption pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) of the resolution establishing the tourism district, or upon and after the establishment of the tourism district under paragraph (2) of subsection a. of section 5, as appropriate, the filing of a petition with the authority upon or after commencement of a redevelopment project undertaken in furtherance of the master plan shall not effect a delay in or cessation of any action concerning the redevelopment project.

f.Notwithstanding any other provision of P.L.2011, c.18 (C.5:12-218 et al.) or any other law, rule or regulation to the contrary, upon and after the adoption pursuant to section 5 of P.L.2011, c.18 (C.5:12-219), of the resolution establishing the tourism district, or upon and after the establishment of the tourism district under paragraph (2) of subsection a. of section 5, as appropriate, Atlantic City shall not designate the tourism district or any portion thereof as an area in need of redevelopment or an area in need of rehabilitation, or adopt a redevelopment plan for any property within the tourism district pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.) without the consent of the authority.

g.The authority may prescribe penalties for the violation of its regulations concerning the enforcement of construction codes, development and design guidelines, and land use regulations in conformance with the master plan by a fine, the amount of which shall be determined by resolution of the authority and shall be reasonable with regard to the violation.

The authority may prescribe that for the violation of any particular regulation at least a minimum penalty shall be imposed which shall consist of a fine which may be fixed at an amount not exceeding $100.

The court before which any person is convicted of violating any regulation of the authority shall have power to impose any fine not less than the minimum and not exceeding the maximum fixed in such regulation.

Any person who is convicted of violating a regulation within one year of the date of a previous violation of the same ordinance and who was fined for the previous violation, shall be subject to an additional fine as a repeat offender. The additional fine imposed by the court upon a person for a repeated offense shall not be less than the minimum or exceed the maximum fine fixed for a violation of the regulation, but shall be calculated separately from the fine imposed for the violation of the regulation.

If the authority imposes a fine in an amount greater than $1,250 upon an owner for violations of building or zoning codes, the authority shall provide a 30-day period in which the owner shall be afforded the opportunity to cure or abate the condition and shall also be afforded an opportunity for a hearing before a court of competent jurisdiction for an independent determination concerning the violation. Subsequent to the expiration of the 30-day period, a fine greater than $1,250 may be imposed if a court has not determined otherwise or, upon reinspection of the property, it is determined that the abatement has not been substantially completed.

A fine imposed as permitted by this subsection against an owner of real property for a zoning or property maintenance violation shall be filed with the authority, or the city, or any department, agency, or authority thereof, as determined through coordination and collaboration undertaken pursuant to subsection l. of section 5 of P.L.2011, c.18 (C.5:12-219), as appropriate, as a lien against the property cited in the offense, if such fine is not paid in full within 20 days of its imposition, upon the certification of the authority employee or code enforcement officer who issued the citation. The authority code enforcement officer or authority employee shall file a copy of the lien and certification with the city's municipal tax collector. This lien shall be added to and become and form part of the taxes next to be assessed and levied upon such dwelling or lands, the same to bear interest at the same rate as taxes, and shall be collected and enforced by the same officers and in the same manner as taxes and the amounts collected shall be payable by the city to the authority for the support of the tourism district.

L.2011, c.18, s.6.



Section 5:12-221 - Actions Of Authority After Creation Of Tourism District.

5:12-221 Actions of authority after creation of tourism district.

7. a. After the creation of the tourism district pursuant to section 5 of P.L.2011, c.18 (C.5:12-219):

(1)The authority shall enter into an agreement establishing a public-private partnership with a not-for-profit corporation comprising a majority of the casino licensees of this State whose investors have invested a minimum of $1 billion in Atlantic City. The purpose of the partnership shall be to undertake a full scale, broad-based, five-year, marketing program; provided, however, that the corporation shall be primarily responsible for the development and implementation of the program. If such not-for-profit corporation is created after the Transfer Date, the authority shall delegate its duty to enter into such an agreement to the Convention Center Division created pursuant to paragraph (1) of subsection b. of section 12 of P.L.2011, c.18 (C.5:12-226). In its implementation of the marketing program, the corporation shall develop a brand identity for Atlantic City and the tourism district that can be effectively and widely communicated. The brand identity shall be designed in a manner that will emphasize, to potential investors and tourists, Atlantic City's unique character, boardwalk attractions, and appeal as a destination resort. The corporation shall submit its plans for the marketing program, and any revisions thereto, to the authority, or division, as appropriate, for recommendations. The agreement between the authority, or the division, and the corporation shall have a term of five years, and may be extended for an additional term as determined by the authority, or the division, and the corporation. In addition to providing for the establishment of the marketing program, the agreement may provide that the corporation provide assistance to the authority concerning the establishment of the tourism district and implementation of the master plan. The agreement shall provide that the corporation, or the casino licensees which shall comprise its membership, will make a contribution of $5,000,000 prior to 2012 toward the formation of the corporation and the marketing plan, or for the support and furtherance of the tourism district, and the percentage of such contribution by each casino licensee shall be made in proportion to such casino licensee's gross revenue in the preceding fiscal year. The authority, or the Convention Center Division, as the case may be, shall not enter into an agreement with the corporation, unless the corporation provides evidence that it has taken appropriate steps to ensure that it has the necessary administrative resources to assess and collect the contributions. Such contributions shall be allocated for the support of the marketing program, but any contributions not utilized or allocated for such purposes during the term of the agreement or any extension thereof shall be remitted to the authority for its use to support the marketing program or the tourism district.

Any public-private partnership or similar arrangement under this paragraph shall, subject to the oversight of the authority or the Convention Center Division, permit the corporation to control and employ other public and private funds made available to further implement the marketing program and advance the purposes of the tourism district.

(2)The authority or the Convention Center Division, as appropriate, shall assess a fee upon each casino licensee that does not make a contribution to the corporation as prescribed under paragraph (1) of this subsection, calculated in the same manner as the contribution. The fee so assessed shall be collected by the authority, and shall be remitted to and held by the corporation in trust for expenditure exclusively in accordance with the terms of the agreement with the authority or the division.

(3)The corporation shall file with the authority, or the division, a quarterly report of its expenditures made pursuant to the agreement.

(4)Assessment and collection of the contributions under paragraph (1) and fees under paragraph (2) of this subsection shall commence on January 1, 2012. If the establishment of the agreement created pursuant to paragraph (1) of this subsection shall commence after January 1, 2012, such assessment and collection shall commence upon the date the agreement is established. The total amount to be assessed, as contributions or fees, as appropriate, collectively upon all casino licensees for each year shall be $30,000,000, in proportion to the casino licensee's gross revenues generated in the preceding fiscal year, but the authority and not-for-profit corporation described in paragraph (1) of this subsection shall provide in the agreement entered into pursuant to paragraph (1) of this subsection that the assessed contributions and fees may be increased for the marketing program, or for the support of the tourism district, and allocation of the revenue from any such additional contributions and fees shall be made in accordance with the terms of the agreement entered into pursuant to paragraph (1) of this subsection. Any moneys collected pursuant to this subsection not used for the marketing program shall be allocated to the support of the tourism district according to terms set forth in the agreement established pursuant to paragraph (1) of this subsection.

(5)Any moneys collected pursuant to this subsection not used for or obligated to any purpose prior to the expiration of the agreement entered into pursuant to paragraph (1) of this subsection, or any extension thereof, shall be allocated by the authority for the support of the tourism district.

b.If within one year after the effective date of P.L.2011, c.18 (C.5:12-218 et al.), the not-for-profit corporation described under paragraph (1) of subsection a. of this section does not exist or is unable to perform its obligations under an agreement with the authority, or if the agreement is not renewed upon expiration of the term of the agreement, the authority, or the Convention Center Division, shall create a commission to be known as the Atlantic City Tourism Marketing Advisory Commission, consisting of members to be appointed by the authority. The authority shall appoint to the commission representatives of the casino and tourism industries, public citizens, and any other individual or organization the authority deems appropriate. The division shall develop and implement a full scale, broad-based, five-year marketing program. The commission shall be authorized to review the authority's annual budget and the authority's plans concerning the marketing program, and the authority shall give due consideration to those recommendations. The commission shall, from time to time, make recommendations to the authority concerning the authority's development and implementation of the marketing program. In its implementation of the marketing program, the authority, or the Convention Center Division, as the case may be, shall develop a brand identity for Atlantic City and the tourism district that can be effectively and widely communicated. The brand identity shall be designed in a manner that will emphasize, to potential investors and tourists, Atlantic City's unique character, boardwalk attractions, and appeal as a destination resort.

c.After the Transfer Date, all duties assumed by the authority pursuant to subsection a. of this section shall be delegated by the authority to the Convention Center Division.

L.2011, c.18, s.7.



Section 5:12-222 - Development Of Public Safety Plan.

5:12-222 Development of public safety plan.

8.In conjunction with the establishment of the tourism district pursuant to section 5 of P.L.2011, c.18 (C.5:12-219), the Attorney General and Superintendent of State Police in the Department of Law and Public Safety, in consultation with the Mayor of Atlantic City, the Director of Public Safety and the Police Chief of the Atlantic City Police Department, and the Atlantic County Prosecutor, shall work collaboratively to develop a public safety plan to address law enforcement strategies and public safety in the tourism district. In constructing the plan, the Attorney General and Superintendent shall solicit input and recommendations from key stakeholders, including Atlantic City residents, local business owners, and representatives from the casino and entertainment industries.

The plan shall be designed with the following goals: to utilize and enhance the existing leadership and competencies of the Atlantic City Police Department, and to promote sustainable best practices by leveraging improved communications, data collection and information-sharing processes. Components of the plan shall include, but shall not be limited to: deploying or detailing of sworn law enforcement officers, who may be Division of State Police personnel, special investigators assigned to the Department of Law and Public Safety, current or former Atlantic City Police Officers, or other law enforcement officers assigned to the detail; the procurement and implementation of new technological equipment upgrades to the Atlantic City Police Department systems, with related training and support provided to the detailed officers and to the Atlantic City Police Department personnel by the Division of State Police, and featuring appropriate compliance monitoring; and the development and implementation of a coordinated law enforcement strategy to address crime and public safety concerns both within and outside of the casino tourism district.

The plan shall include policy, technical and operational benchmarks, which, when met and sustained, will promote the ultimate goal of improved safety and efficiency, both within and outside the tourism district. As part of the Public Safety Plan, the Superintendent shall appoint a District Commander, who shall be charged with overseeing and coordinating the implementation and monitoring of the public safety plan. The District Commander shall coordinate with the Director of Public Safety and the Chief of the Atlantic City Police Department, and shall report directly to the Superintendent of the State Police.

L.2011, c.18, s.8.



Section 5:12-223 - Agreements; Fees, Use.

5:12-223. Agreements; fees, use.

9. a. If the not-for-profit corporation is unable to perform its obligations under an agreement with the authority, or Convention Center Division, or if the agreement is terminated, as provided under that section, and is not renewed, the authority shall assess a fee payable by each casino licensee for the State fiscal year, for a period of five State fiscal years. The fee assessed under this subsection shall be in proportion to the casino licensee's gross revenues generated in the fiscal year preceding the assessment. The total fees assessed collectively upon all casino licensees shall be no less than $30,000,000 for each State fiscal year for which the fees are assessed.

b.Such fees shall be used exclusively to facilitate the development of the tourism district, enhance the cleanliness and safety of the tourism district, and fund the marketing efforts of the authority or of the Convention Center Division, as the case may be, concerning tourism in the district.

L.2011, c.18, s.9; amended 2013, c.27, s.31.



Section 5:12-224 - Transfer Of Atlantic City International Airport; Distribution Of Revenues, Proceeds.

5:12-224 Transfer of Atlantic City International Airport; distribution of revenues, proceeds.

10. a. Notwithstanding any law, rule, or regulation to the contrary, if the South Jersey Transportation Authority shall transfer for consideration, by sale or lease, all or any part, of its interest in the airport known as the Atlantic City International Airport and any other lands and improvements as the South Jersey Transportation Authority has acquired pursuant to section 24 of P.L.1991, c.252 (C.27:25A-24) and all related facilities and activities, the South Jersey Transportation Authority shall assign and pay, or otherwise transfer, after payment of bonds or other obligations pursuant to law, contract, or other form of agreement, any revenues or proceeds from such sale or lease in equal amounts to the governing body of the following counties: Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, and Salem.

b.The revenues or proceeds distributed to the governing body of the counties pursuant to subsection a. of this section shall be used solely for the planning, acquisition, engineering, construction, reconstruction, repair, resurfacing and rehabilitation of public highways and the planning, acquisition, engineering, construction, reconstruction, repair, maintenance and rehabilitation of public transportation projects and of other transportation projects, which a county may be authorized by law to undertake and which has been approved by the governing body of that county. Nothing in this subsection shall be construed to mean that the revenues or proceeds distributed to the governing bodies of the counties shall be in lieu of any other State or federal monies for transportation purposes.

Within three months of receipt of any revenues or proceeds from the sale or lease of all, or any part of, Atlantic City International Airport, the governing body of each county shall submit to the Commissioner of Transportation a report detailing how the county intends to use the revenues or proceeds, the projects the governing body of the county is planning to undertake, or currently undertaking with the revenues or proceeds, and any other relevant information concerning the use of the money for public highway, public transportation projects, and other transportation projects. Thereafter, the governing body of each county shall submit annually such information to the Commissioner of Transportation.

L.2011, c.18, s.10.



Section 5:12-226 - Atlantic City Convention And Visitors Authority, Transfer To Crda.

5:12-226 Atlantic City Convention and Visitors Authority, transfer to CRDA.

12. a. Until the Transfer Date, the authority shall not exercise any powers, rights, or duties conferred by P.L.2011, c.18 (C.5:12-218 et al.) or by any other law in any way which will interfere with the powers, rights, and duties of the convention center authority. The authority shall not before the Transfer Date exercise any powers of the convention center authority. The authority and the convention center authority are directed to cooperate with each other so that the Transfer Date shall occur as soon as practicable after the date of enactment of P.L.2011, c.18 (C.5:12-218 et al.), and the convention center authority shall make available information concerning its property and assets, outstanding bonds and other debts, obligations, liabilities and contracts, operations, and finances as the authority may require to provide for the retirement of any outstanding bonds, notes, or other obligations of the convention center authority, and the efficient exercise by the authority of all powers, rights, and duties conferred upon them by P.L.2011, c.18 (C.5:12-218 et al.).

b.On the Transfer Date: (1) The authority shall assume all of the powers, rights, assets, and duties of the convention center authority to the extent provided by P.L.2011, c.18 (C.5:12-218 et al.), and such powers shall then and thereafter be vested in and shall be exercised by the authority and the chair thereof provided, however, that the functions, organizational structure, and operations of the convention center authority shall be continued as a division existing within the authority, to be known as the Convention Center Division.

(2)The terms of office of the members of the convention center authority shall terminate, the officers having custody of the funds of the convention center authority shall deliver those funds into the custody of the chair of the authority, the property and assets of the convention center authority shall, without further act or deed, become the property and assets of the authority, and the convention center authority shall cease to exist.

(3)The officers and employees of the convention center authority shall be transferred to the authority and shall become employees of the authority and the authority shall retain those employees transferred to the authority pursuant to this section as employees of the division; provided, however, that any employee transferred to the authority pursuant to this section may be dismissed for cause, and any such employee may be dismissed if the authority determines that the transfer of the convention center authority to the authority has resulted in the duplication of responsibility of the position held by such employee, but such an employee shall be given a right of first refusal offer of similar employment if such employment shall become available as determined by the authority.

Nothing in P.L.2011, c.18 (C.5:12-218 et al.) shall be construed to deprive any officers or employees of the convention center authority of their rights, privileges, obligations, or status with respect to any pension or retirement system. The employees shall retain all of their rights and benefits under existing collective negotiation agreements or contracts until such time as new or revised agreements or contracts are agreed to. All existing employee representatives shall be retained to act on behalf of those employees until such time as the employees shall, pursuant to law, elect to change those representatives. Nothing in P.L.2011, c.18 (C.5:12-218 et al.) shall affect the civil service status, if any, of those officers or employees.

(4)All debts, liabilities, obligations and contracts of the convention center authority, except to the extent specifically provided or established to the contrary in P.L.2011, c.18 (C.5:12-218 et al.), are imposed upon the authority, and all creditors of the convention center authority and persons having claims against or contracts with the convention center authority of any kind or character may enforce those debts, claims, and contracts against the authority as successor to the convention center authority in the same manner as they might have against the convention center authority, and the rights and remedies of those holders, creditors, and persons having claims against or contracts with the convention center authority shall not be limited or restricted in any manner by P.L.2011, c.18 (C.5:12-218 et al.).

(5)In continuing the functions, contracts, obligations and duties of the convention center authority, the authority is authorized to act in its own name, in the name of the Convention Center Division, or in the name of the convention center authority as may be convenient or advisable under the circumstances from time to time.

(6)Any references to the convention center authority in any other law or regulation shall be deemed to refer and apply to the authority.

(7)All rules and regulations of the convention center authority shall continue in effect as the rules and regulations of the authority until amended, supplemented or rescinded by the authority in accordance with law. Notwithstanding any requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the authority may adopt regulations, after notice and an opportunity for public comment, amending, supplementing, modifying, or repealing the regulations of the convention center authority. Such regulations shall be effective immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months from the Transfer Date and they may, thereafter, be amended, adopted or readopted in accordance with the "Administrative Procedure Act." Regulations of the convention center authority inconsistent with the provisions of this act or of regulations of the authority shall be deemed void if so judged by the authority acting pursuant to the provisions of this paragraph.

(8)All operations of the convention center authority shall continue as operations of the authority until altered by the authority as may be permitted pursuant to P.L.2011, c.18 (C.5:12-218 et al.).

(9)The powers vested in the authority by P.L.2011, c.18 (C.5:12-218 et al.) shall be construed as being in addition to and not in diminution of the powers heretofore vested by law in the authority to the extent not otherwise altered or provided for in P.L.2011, c.18 (C.5:12-218 et al.).

c.As soon as practicable after the Transfer Date, the chairman shall notify the Governor and the presiding officers of each house of the Legislature that the transfer has occurred, the date of the transfer, and any other information concerning the transfer the chairman deems appropriate.

L.2011, c.18, s.12.



Section 5:12-227 - Status Of Project After Transfer.

5:12-227 Status of project after transfer.

13.Upon the transfer of the convention center authority as provided in section 12 of P.L.2011, c.18 (C.5:12-226), all convention center authority projects, including the Atlantic City convention center project, shall be maintained by the authority.

L.2011, c.18, s.13.



Section 5:12-228 - Actions Permitted Prior To Transfer Date.

5:12-228 Actions permitted prior to Transfer Date.

14. a. Prior to the Transfer Date, the authority is authorized to issue bonds, refunding bonds, notes, or other indebtedness to facilitate the timely occurrence of the Transfer Date, including but not limited to, the issuance of bonds, refunding bonds, notes, or other indebtedness to provide that all bonds or notes issued by the convention center authority to finance any projects, and the interest thereon, have been paid, or a sufficient amount for the payment of all those bonds or notes, and the interest thereon, has been set aside in trust for the benefit of the bondholders.

b.On the Transfer Date, the power of the convention center authority to issue bonds, refunding bonds, notes, or other indebtedness is continued but transferred to the authority and shall thereafter be exercised and administered by the authority.

c.The convention center authority and the authority are authorized to enter into such agreements as are necessary to facilitate the transfers contemplated by this section.

L.2011, c.18, s.14.



Section 5:12-229 - Provisions Of Existing Laws Unaffected.

5:12-229 Provisions of existing laws unaffected.

15.Upon the transfer of the convention center authority, the provisions of P.L.1981, c.459 (C.52:27H-29 et seq.) and P.L.2008, c.47 (C.52:27H-31.1 et al.) insofar as they are not inconsistent with the provisions of P.L.2011, c.18 (C.5:12-218 et al.), shall continue in effect, and any reference therein or in any other law to the convention center authority, to the chair of the convention center authority, or to any member thereof, shall be deemed to mean and refer to the chair of the authority.

L.2011, c.18, s.15.



Section 5:12-230 - Powers Assumed By Authority Upon Establishment Of Tourism District.

5:12-230 Powers assumed by authority upon establishment of tourism district.

16.Upon the establishment of the tourism district by resolution of the authority pursuant to the provisions of section 5 of P.L.2011, c.18 (C.5:12-219), or upon the establishment of the tourism district under paragraph 2 of subsection a. of section 5, as appropriate, the authority shall assume all functions, powers, and duties of Atlantic City, and of any agency or instrumentality thereof, with respect to the Atlantic City Special Improvement District, and the City of Atlantic City shall repeal the ordinance or ordinances establishing that special improvement district; provided, however, that the functions, organizational structure, and operations of the Atlantic City Special Improvement District shall be continued as a division existing within the authority. The Atlantic City Special Improvement District, continued as a division within the authority, shall continue to assess and collect assessments payable to the special improvement district as of the effective date of the establishment of the tourism district by resolution of the authority pursuant to the provisions of section 5 of P.L.2011, c.18 (C.5:12-219). Officers and employees of the special improvement district shall be transferred to the authority and shall become employees of the authority and the authority shall retain those employees transferred to the authority pursuant to this section as employees of the special improvement district division; provided, however, that any employee transferred to the authority pursuant to this section may be dismissed for cause, and any such employee may be dismissed if the authority determines that the transfer of the special improvement district to the authority has resulted in the duplication of responsibility of the position held by such employee, but such an employee shall be given a right of first refusal offer of similar employment if such employment shall become available as determined by the authority.

L.2011, c.18, s.16.



Section 5:12-231 - Law Subject To Provisions Of C.52:14d-1 et Seq.; Exceptions.

5:12-231 Law subject to provisions of C.52:14D-1 et seq.; exceptions.

17.P.L.2011, c.18 (C.5:12-218 et al.) shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), except as may otherwise be provided under P.L.2011, c.18.

L.2011, c.18, s.17.



Section 5:12-232 - Obligations To Bondholders Unaffected.

5:12-232 Obligations to bondholders unaffected.

18.The authority shall exercise due regard for the rights of the holders of bonds of the authority, at any time outstanding, and nothing in, or done pursuant to, the provisions of P.L.2011, c.18 (C.5:12-218 et al.), shall in any way limit, impair, restrict, or alter the obligation or powers of the authority to carry out and perform in every detail each and every covenant, agreement, or contract at any time made or entered into by, or on behalf of, the authority with respect to its bonds or for the benefit, protection, or security of the holders thereof.

L.2011, c.18, s.18.



Section 5:12-233 - Entry Into Partnerships By Authority.

5:12-233 Entry into partnerships by authority.

19.The authority, in implementing any of its functions involving the tourism district, including but not limited to, the regulation and encouragement of economic development and the promotion of cleanliness, safety, and commerce, is authorized and directed, notwithstanding any law, rule, or regulation to the contrary, to, in addition to any public-private partnership entered into pursuant to section 7 of P.L.2011, c.18 (C.5:12-221), enter into public-private partnerships or similar arrangements with private entities in implementing the provisions of P.L.2011, c.18 (C.5:12-218 et al.). Such partnerships shall include descriptions of those responsibilities to be carried out by the private entity, mechanisms for allocation of funds among such responsibilities, authority audit rights, and restrictions on the expenditure of funds for purposes other than as set forth in P.L.2011, c.18.

L.2011, c.18, s.19.



Section 5:12A-4.1 - Use Of Mobile Gaming Devices Permitted Under Certain Circumstances.

5:12A-4.1 Use of mobile gaming devices permitted under certain circumstances.

13. a. Notwithstanding the provisions of any other law to the contrary, the Division of Gaming Enforcement may authorize the use of mobile gaming devices approved by the division within an approved hotel facility that operates a sports pool pursuant to the provisions of P.L.2011, c.231 (C.5:12A-1 et seq.), to enable a player to place wagers on sports or athletic events, provided the player has established an account with the casino licensee, the wager is placed by and the winnings are paid to the patron in person within the approved hotel facility, the mobile gaming device is inoperable outside the approved hotel facility, and provided that the division may establish any additional or more stringent licensing or other regulatory requirements necessary for the proper implementation and conduct of mobile gaming as authorized by this section.

For the purposes of this subsection, the approved hotel facility shall include any area located within the property boundaries of the casino hotel facility, including any outdoor recreation area or swimming pool, where mobile gaming devices may be used by patrons in accordance with this section, but excluding parking garages or parking areas, provided that mobile gaming shall not extend outside of the property boundaries of the casino hotel facility.

b.Notwithstanding the provisions of any other law to the contrary, the Division of Gaming Enforcement and the New Jersey Racing Commission may authorize the use of mobile gaming devices approved by the division and the commission within a racetrack that operates a sports pool pursuant to the provisions of P.L.2011, c.231 (C.5:12A-1 et seq.), to enable a player to place wagers on sports or athletic events, provided the player has established an account with the permitholder, the wager is placed by and the winnings are paid to the patron in person within the racetrack, the mobile gaming device is inoperable outside the racetrack, and provided that the division and the commission may establish any additional or more stringent licensing or other regulatory requirements necessary for the proper implementation and conduct of mobile gaming as authorized by this section.

For the purposes of this subsection, a racetrack shall include any area located within the property boundaries of the racetrack facility where mobile gaming devices may be used by patrons in accordance with this subsection, but excluding parking garages or parking areas, provided that mobile gaming shall not extend outside of the property boundaries of the racetrack.

L.2012, c.34, s.13.



Section 5:12A-7 - Certain Provisions Repealed Relative To Wagers On Certain Sports Contests, Athletic Events.

5:12A-7 Certain provisions repealed relative to wagers on certain sports contests, athletic events.

1.The provisions of chapter 37 of Title 2C of the New Jersey Statutes, chapter 40 of Title 2A of the New Jersey Statutes, chapter 5 of Title 5 of the Revised Statutes, and P.L.1977, c.110 (C.5:12-1 et seq.), as amended and supplemented, and any rules and regulations that may require or authorize any State agency to license, authorize, permit or otherwise take action to allow any person to engage in the placement or acceptance of any wager on any professional, collegiate, or amateur sport contest or athletic event, or that prohibit participation in or operation of a pool that accepts such wagers, are repealed to the extent they apply or may be construed to apply at a casino or gambling house operating in this State in Atlantic City or a running or harness horse racetrack in this State, to the placement and acceptance of wagers on professional, collegiate, or amateur sport contests or athletic events by persons 21 years of age or older situated at such location or to the operation of a wagering pool that accepts such wagers from persons 21 years of age or older situated at such location, provided that the operator of the casino, gambling house, or running or harness horse racetrack consents to the wagering or operation.

As used in this act, P.L.2014, c.62 (C.5:12A-7 et al.):

"collegiate sport contest or athletic event" shall not include a collegiate sport contest or collegiate athletic event that takes place in New Jersey or a sport contest or athletic event in which any New Jersey college team participates regardless of where the event takes place; and

"running or harness horse racetrack" means the physical facility where a horse race meeting with parimutuel wagering is conducted and includes any former racetrack where such a meeting was conducted within 15 years prior to the effective date of this act, excluding premises other than those where the racecourse itself was located.

L.2014, c.62, s.1.



Section 5:12A-8 - Construction Of Act.

5:12A-8 Construction of act.

2.The provisions of this act P.L.2014, c.62 (C.5:12A-7 et al.), are not intended and shall not be construed as causing the State to sponsor, operate, advertise, promote, license, or authorize by law or compact the placement or acceptance of any wager on any professional, collegiate, or amateur sport contest or athletic event but, rather, are intended and shall be construed to repeal State laws and regulations prohibiting and regulating the placement and acceptance, at a casino or gambling house operating in this State in Atlantic City or a running or harness horse racetrack in this State, of wagers on professional, collegiate, or amateur sport contests or athletic events by persons 21 years of age or older situated at such locations.

L.2014, c.62, s.2.



Section 5:12A-9 - Severability.

5:12A-9 Severability.

4.The provisions of this act, P.L.2014, c.62 (C.5:12A-7 et al.), shall be deemed to be severable, and if any phrase, clause, sentence, word or provision of this act is declared to be unconstitutional, invalid, preempted or inoperative in whole or in part, or the applicability thereof to any person is held invalid, by a court of competent jurisdiction, the remainder of this act shall not thereby be deemed to be unconstitutional, invalid, preempted or inoperative and, to the extent it is not declared unconstitutional, invalid, preempted or inoperative, shall be effectuated and enforced.

L.2014, c.62, s.4.



Section 5:13-1 - Legislative Findings; Purpose Of Law

5:13-1. Legislative findings; purpose of law
a. The Legislature finds that the sport of skiing is practiced by a large number of citizens of this State and also attracts to this State large numbers of nonresidents, significantly contributing to the economy of this State and, therefore, the allocation of the risks and costs of skiing are an important matter of public policy.

b. The purpose of this law is to make explicit a policy of this State which clearly defines the responsibility of ski area operators and skiers, recognizing that the sport of skiing and other ski area activities involve risks which must be borne by those who engage in such activities and which are essentially impractical or impossible for the ski area operator to eliminate. It is, therefore, the purpose of this act to state those risks which the skier voluntarily assumes for which there can be no recovery.

L.1979, c. 29, s. 1, eff. Feb. 22, 1979.



Section 5:13-2 - Definitions

5:13-2. Definitions
As used in this act

a. "Operator" means a person or entity who owns, manages, controls or directs the operation of an area where individuals come to ski, whether alpine, touring or otherwise, or operate skimobiles, toboggans, sleds or similar vehicles and pay money or tender other valuable consideration for the privilege of participating in said activities, and includes an agency of this State, political subdivisions thereof or instrumentality of said entities, or any individual or entity acting on behalf of an operator for all or part of such activities.

b. "Ski area" includes all of the real and personal property, under the control of the operator or on the premises of the operator which are being occupied, by license, lease, fee simple or otherwise, including but not limited to all passenger tramways, designated trails, slopes and other areas utilized for skiing, operating toboggans, sleds, or similar vehicles during the skiing season.

c. "Skier" means a person utilizing the ski area for recreational purposes such as skiing or operating toboggans, sleds or similar vehicles, and including anyone accompanying the person. Skier also includes any person in such ski area who is an invitee, whether or not said person pays consideration.

d. "Slopes and trails" means those areas designated as such by the operator.

L.1979, c. 29, s. 2, eff. Feb. 22, 1979.



Section 5:13-3 - Responsibility Of Operator

5:13-3. Responsibility of operator
a. It shall be the responsibility of the operator to the extent practicable, to:

(1) Establish and post a system generally identifying slopes and trails and designating relative degrees of difficulty thereof; and to make generally available to skiers information in the form of trail maps or trail reports.

(2) Make generally available either by oral or written report or otherwise, information concerning the daily conditions of the slopes and trails.

(3) Remove as soon as practicable obvious, man-made hazards.

b. No operator shall be responsible to any skier or other person because of its failure to comply with any provisions of subsection 3.a. if such failure was caused by:

(1) Abrupt changes in weather conditions;

(2) Hazards normally associated with the varying conditions of snow or undercover, including skier use; or

(3) Subject to the provisions of subsection 3.a.(3), the location of man-made facilities and equipment necessary for the ordinary operation of the ski area, such as transportation or grooming vehicles, which are marked by flashing lights or other suitable sight or sound devices towers, fencing of any type, racing poles, or any other object or piece of equipment utilized in connection with the maintenance of trails, buildings or other facilities used in connection with skiing.

c. Grooming shall be at the discretion of the operator.

d. No operator shall be liable to any skier unless said operator has knowledge of the failure to comply with the duty imposed by this section or unless said operator should have reasonably known of such condition and having such knowledge has had a reasonable time in which to correct any condition or comply with any duty set forth in this section.

e. Nothing contained in this act shall be construed as limiting or otherwise affecting the liability and responsibilities of a ski area operator under the "Ski Lift Safety Act" (P.L.1975, c. 226, C. 34:4A-1 et seq.), or shall prevent the maintenance of an action against a ski area operator for negligent construction, maintenance or operation of a passenger tramway.

L.1979, c. 29, s. 3, eff. Feb. 22, 1979.



Section 5:13-4 - Duties Of Skiers

5:13-4. Duties of skiers
a. Skiers shall conduct themselves within the limits of their individual ability and shall not act in a manner that may contribute to the injury of themselves or any other person.

b. No skier shall:

(1) Board or dismount from a ski lift except at a designated area;

(2) Throw or expel any object from any tramway, ski lift, commercial skimobile, or other similar device while riding on the device;

(3) Act in any manner contrary to posted rules while riding on a rope tow, wire rope tow, j-bar, t-bar, ski lift, or similar device that may interfere with the proper or safe operation of the lift or tow;

(4) Knowingly engage in any act or activity by his skiing or frolicking which injures other skiers while such other skiers are either descending any trail, or standing or congregating in a reasonable manner, and due diligence shall be exercised in order to avoid hitting, colliding with or injuring any other skier or invitee.

(5) Knowingly engage in any type of conduct which may injure any person, or place any object in the uphill ski track which may cause another to fall, while traveling uphill on a ski lift;

(6) Cross the uphill track of a j-bar, t-bar, rope tow, wire rope tow, or other similar device except at designated locations.

c. Every skier shall maintain control of his speed and course at all times, and shall stay clear of any snow grooming equipment, any vehicle, any lift tower, and any other equipment on the mountain.

d. A skier shall be the sole judge of his ability to negotiate any trail, slope, or uphill track and shall not attempt to ski or otherwise traverse any trail, slope or other area which is beyond the skier's ability to negotiate.

e. No skier shall board a rope tow, wire rope tow, j-bar, t-bar, ski lift, or other similar device unless he has sufficient knowledge and ability to use the lift. If the skier does not have such knowledge or ability, he shall ask for and receive, or follow any posted, written or oral instructions prior to using such device.

f. No person shall ski on other than designated trails or slopes.

g. No person on foot or on any type of sliding device shall knowingly operate said device so as to cause injury to himself or others, whether such injury results from a collision with another person or with an object.

h. A person embarking on a lift or tow without authority, or failing to pay appropriate consideration for its use shall be considered to be a trespasser.

L.1979, c. 29, s. 4, eff. Feb. 22, 1979.



Section 5:13-5 - Assumption Of Risk Of Skier

5:13-5. Assumption of risk of skier
A skier is deemed to have knowledge of and to assume the inherent risks of skiing, operating toboggans, sleds or similar vehicles created by weather conditions, conditions of snow, trails, slopes, other skiers, and all other inherent conditions. Each skier is assumed to know the range of his ability, and it shall be the duty of each skier to conduct himself within the limits of such ability, to maintain control of his speed and course at all times while skiing, to heed all posted warnings and to refrain from acting to a manner which may cause or contribute to the injury of himself or others.

L.1979, c. 29, s. 5, eff. Feb. 22, 1979.



Section 5:13-6 - Application Of Law On Comparative Negligence

5:13-6. Application of law on comparative negligence
The assumption of risk set forth in section 5 shall be a complete bar of suit and shall serve as a complete defense to a suit against an operator by a skier for injuries resulting from the assumed risks, notwithstanding the provisions of P.L.1973, c. 146 (C. 2A:15-5.1 et seq.), relating to comparative negligence, unless an operator has violated his duties or responsibilities under this act, in which case the provisions of P.L.1973, c. 146 shall apply. Failure to adhere to the duties set out in sections 4 and 5 shall bar suit against an operator to compensate for injuries resulting from skiing activities, where such failure is found to be a contributory factor in the resulting injury, unless the operator has violated his duties or responsibilities under the act, in which case the provisions of P.L.1973, c. 146 shall apply.

L.1979, c. 29, s. 6, eff. Feb. 22, 1979.



Section 5:13-7 - Report Of Injury; Precondition To Suit; Limitation On Time

5:13-7. Report of injury; precondition to suit; limitation on time
As a precondition to bringing any suit in connection with a skiing injury against an operator, a skier shall report in writing to the ski area operator all the details of any accident as soon as possible, but in no event longer than 90 days from the time of the incident giving rise to the suit.

The report shall include at least the following: name, address, brief description of incident, location, alleged cause, others involved and witnesses, if any. If it is not practicable to give the report because of severe physical disability resulting from a skiing accident or incident, the report shall be given as soon as practicable. This section is not applicable with respect to a ski area unless the operator conspicuously posts notice to skiers of the requirements of the section.

A skier who fails to give the report within 90 days from the time of the accident or incident may be permitted to give the report at any time within 1 year after the accident or incident, in the discretion of a judge of the superior court, if the ski area operator is not substantially prejudiced thereby. Application to the court for permission to give a late report shall be made upon motion based upon affidavits showing sufficient reasons for the skier's failure to give the report within 90 days from the time of the accident or incident.

L.1979, c. 29, s. 7, eff. Feb. 22, 1979.



Section 5:13-8 - Limitation Of Action

5:13-8. Limitation of action
Sections 2, 3, 4 and 5, and any other law notwithstanding, an action for injury or death against a ski area operator, ski area or its employees or owner, whether based upon tort or breach of contract or otherwise arising out of skiing, operating toboggans, sleds or similar vehicles shall be commenced no later than 2 years after the occurrence of the incident or earliest of incidents giving rise to the cause of action.

L.1979, c. 29, s. 8, eff. Feb. 22, 1979.



Section 5:13-9 - Minors; Tolling Of Limitations

5:13-9. Minors; tolling of limitations
If a skiing accident or incident, or an action based upon a skiing accident or incident, involves a minor, the time limits set forth in sections 7 and 8 shall not begin to run against the minor until he reaches the age of majority.

L.1979, c. 29, s. 9, eff. Feb. 22, 1979.



Section 5:13-10 - Provisions Of Act Cumulative With Defenses Under Tort Claims Act

5:13-10. Provisions of act cumulative with defenses under Tort Claims Act
The provisions of this act are cumulative with the defenses available to a public entity or public employee under the New Jersey Tort Claims Act (P.L.1972, c. 45, C. 59:1-1 et seq.).

L.1979, c. 29, s. 10, eff. Feb. 22, 1979.



Section 5:13-11 - Severability

5:13-11. Severability
The provisions of this act shall be deemed to be severable, and if any phrase, clause, sentence or provision of this act is declared to be unconstitutional or the applicability thereof to any person is held invalid, the remainder of this act shall not thereby be deemed to be unconstitutional or invalid.

L.1979, c. 29, s. 11, eff. Feb. 22, 1979.



Section 5:13-12 - Helmet Required For Downhill Skiers, Snowboarders; Violations, Penalties.

5:13-12 Helmet required for downhill skiers, snowboarders; violations, penalties.

1. a. A person under 18 years of age engaged in the activity of downhill skiing or operation of snowboards, including the use of ski tows, lifts and tramways, shall wear a securely fitted protective helmet. As used in this act, "helmet" means a type of molded headgear equipped with a neck or chin strap specifically designed by the manufacturer to be used while engaged in the activity of recreational downhill skiing.

b.The parent, legal guardian, or adult acting in a supervising position of a person under 18 years of age shall ensure that the person wears a protective helmet as required by subsection a. of this section. A parent, legal guardian or adult acting in a supervising position who does not comply with this requirement shall be fined a maximum of $25 for the person's first offense and a maximum of $100 for a subsequent offense. Local law enforcement agencies shall have exclusive authority to enforce this section and the penalty imposed shall be collected and enforced by summary proceedings under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.Nothing in this act shall be construed to extend liability to the ski area operator.

L.2011, c.41, s.1.



Section 5:14-1 - Short Title

5:14-1. Short title
This act shall be known and may be cited as the "New Jersey Roller Skating Rink Safety and Fair Liability Act."

L.1991,c.28,s.1.



Section 5:14-2 - Findings, Declarations

5:14-2. Findings, declarations
a. The Legislature finds and declares that the recreational sport of roller skating is practiced by a large number of citizens of this State; provides a wholesome and healthy family activity which should be encouraged, and attracts to this State a large number of nonresidents, significantly contributing to the economy of this State. Therefore, the allocation of the risks and costs of roller skating is an important matter of public policy.

b. The Legislature finds and declares that roller skating rink owners face great difficulty in obtaining liability insurance coverage, and that when such insurance coverage is available, drastic increases in the cost of the insurance have taken place and many roller skating rink owners are no longer able to afford it.

This lack of insurance coverage adversely affects not only the roller skating rink owners themselves, but also patrons who may suffer personal injury and property damage as a result of accidents which occur on the premises of the roller skating rink.

In order to make it economically feasible for insurance companies to provide coverage to roller skating rinks, the incidence of liability should be more predictable. That predictability may be achieved by defining the limits of the liabilities of roller skating rink operators in order to encourage the development and implementation of risk reduction techniques.

L.1991,c.28,s.2.



Section 5:14-3 - Definitions

5:14-3. Definitions
As used in this act:



a. "Operator" means a person or entity who owns, manages, controls or directs or who has operational responsibility for a roller skating rink.

b. "Roller skater" means a person wearing roller skates while in a roller skating rink for the purpose of recreational or competitive roller skating.

Roller skater also includes any person in such roller skating rink who is an invitee, whether or not said person pays consideration.

c. "Roller skating rink" means a building, facility or premises which provides an area specifically designed to be used by the public for recreational or competitive roller skating.

d. "Spectator" means a person who is present in a roller skating rink only for the purpose of observing recreational or competitive roller skating.

L.1991,c.28,s.3.



Section 5:14-4 - Responsibilities Of Operator

5:14-4. Responsibilities of operator
It shall be the responsibility of the operator to the extent practicable to:

a. Post the duties of roller skaters and spectators and the duties, obligations and liabilities of the operator as prescribed in this act, in conspicuous places in at least three locations in the roller skating rink;

b. Maintain the stability and legibility of all signs, symbols and posted notices required by this act;

c. When the rink is open for sessions, have at least one floor guard on duty for every approximately 200 skaters;

d. Maintain the skating surface in reasonably safe condition and clean and inspect the skating surface before each session;

e. Maintain the railings, kickboards and wall surrounding the skating surface in good condition;

f. In rinks with step-up or step-down skating surfaces, insure that the covering on the riser is securely fastened;

g. Install fire extinguishers and inspect fire extinguishers at recommended intervals;

h. Provide reasonable security in parking areas during operational hours;

i. Inspect emergency lighting units periodically to insure the lights are in proper order;

j. Keep exit lights and lights in service areas on when skating surface lights are turned off during special numbers;

k. Check rental skates on a regular basis to insure the skates are in good mechanical condition;

l. Prohibit the sale or use of alcoholic beverages on the premises; and

m. Comply with all applicable State and local safety codes.



L.1991,c.28,s.4.



Section 5:14-5 - Responsibilities Of Roller Skater

5:14-5. Responsibilities of roller skater
Each roller skater shall:



a. Maintain reasonable control of his speed and course at all times;



b. Heed all posted signs and warnings;



c. Maintain a proper outlook to avoid other roller skaters and objects;



d. Accept the responsibility for knowing the range of his own ability to negotiate the intended direction of travel while on roller skates and to skate within the limits of that ability; and

e. Refrain from acting in a manner which may cause or contribute to the injury of himself or any other person.

L.1991,c.28,s.5.



Section 5:14-6 - Risks Of Roller Skating

5:14-6. Risks of roller skating
Roller skaters and spectators are deemed to have knowledge of and to assume the inherent risks of roller skating, insofar as those risks are obvious and necessary. These risks include, but are not limited to, injuries which result from incidental contact with other roller skaters or spectators, injuries which result from falls caused by loss of balance, and injuries which involve objects or artificial structures properly within the intended path of travel of the roller skater, which are not otherwise attributable to a rink operator's breach of his duties as set forth in section 4 of this act.

L.1991,c.28,s.6.



Section 5:14-7 - Failure To Adhere To Duties, Defense Against Suit

5:14-7. Failure to adhere to duties, defense against suit
The assumption of risk set forth in section 6 of this act shall be a complete bar of suit and shall serve as a complete defense to a suit against an operator by a roller skater or spectator for injuries resulting from the assumed risks, notwithstanding the provisions of P.L.1973, c.146 (C.2A:15-5.1 et seq.), relating to comparative negligence, unless an operator has violated his duties or responsibilities under this act, in which case the provisions of P.L.1973, c.146 shall apply. Failure to adhere to the duties set out in sections 5 and 6 of this act shall bar suit against an operator to compensate for injuries resulting from roller skating activities, where such failure is found to be a contributory factor in the resulting injury, unless the operator has violated his duties or responsibilities under the act, in which case the provisions of P.L.1973, c.146 shall apply.

L.1991,c.28,s.7.



Section 5:15-1 - Findings, Declarations Relative To Equine Animal Activities

5:15-1. Findings, declarations relative to equine animal activities
1.The Legislature finds and declares that equine animal activities are practiced by a large number of citizens of this State; that equine animal activities attract large numbers of nonresidents to the State; that those activities significantly contribute to the economy of this State; and that horse farms are a major land use which preserves open space.

The Legislature further finds and declares that equine animal activities involve risks that are essentially impractical or impossible for the operator to eliminate; and that those risks must be borne by those who engage in those activities.

The Legislature therefore determines that the allocation of the risks and costs of equine animal activities is an important matter of public policy and it is appropriate to state in law those risks that the participant voluntarily assumes for which there can be no recovery.

L.1997,c.287,s.1.



Section 5:15-2 - Definitions Relative To Equine Animal Activities

5:15-2. Definitions relative to equine animal activities
2.As used in this act:

"Equestrian area" means all of the real and personal property under the control of the operator or on the premises of the operator which are being occupied, by license, lease, fee simple or otherwise, including but not limited to designated trail areas, designated easements or rights-of-way for access to trails, and other areas utilized for equine animal activities.

"Equine animal" means a horse, pony, mule or donkey.

"Equine animal activity" means any activity that involves the use of an equine animal and shall include selling equipment and tack; transportation, including the loading and off-loading for travel to or from a horse show or trail system; inspecting, or evaluating an equine animal belonging to another person whether or not the person has received compensation; placing or replacing shoes on an equine animal; and veterinary treatment on an equine animal.

"Inherent risk or risks of an equine animal activity" means those dangers which are an integral part of equine animal activity, which shall include but need not be limited to:

a.The propensity of an equine animal to behave in ways that result in injury, harm, or death to nearby persons;

b.The unpredictability of an equine animal's reaction to such phenomena as sounds, sudden movement and unfamiliar objects, persons or other animals;

c.Certain natural hazards, such as surface or subsurface ground conditions;

d.Collisions with other equine animals or with objects; and

e.The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including but not limited to failing to maintain control over the equine animal or not acting within the participant's ability.

"Operator" means a person or entity who owns, manages, controls or directs the operation of an area where individuals engage in equine animal activities whether or not compensation is paid. "Operator" shall also include an agency of this State, political subdivisions thereof or instrumentality of said entities, or any individual or entity acting on behalf of an operator for all or part of such activities.

"Participant" means any person, whether an amateur or professional, engaging in an equine animal activity, whether or not a fee is paid to engage in the equine animal activity or, if a minor, the natural guardian, or trainer of that person standing in loco parentis, and shall include anyone accompanying the participant, or any person coming onto the property of the provider of equine animal activities or equestrian area whether or not an invitee or person pays consideration.

"Spectator" means a person who is present in an equestrian area for the purpose of observing equine animal activities whether or not an invitee.

L.1997,c.287,s.2.



Section 5:15-3 - Assumption Of Inherent Risks Of Equine Animal Activities

5:15-3. Assumption of inherent risks of equine animal activities
3.A participant and spectator are deemed to assume the inherent risks of equine animal activities created by equine animals , weather conditions, conditions of trails, riding rings, training tracks, equestrians, and all other inherent conditions. Each participant is assumed to know the range of his ability and it shall be the duty of each participant to conduct himself within the limits of such ability to maintain control of his equine animal and to refrain from acting in a manner which may cause or contribute to the injury of himself or others, loss or damage to person or property, or death which results from participation in an equine animal activity.

L.1997,c.287,s.3.



Section 5:15-4 - Equine Activity Prohibited Under Certain Circumstances

5:15-4. Equine activity prohibited under certain circumstances
4.A participant or a spectator shall not engage in, attempt to engage in, or interfere with, an equine animal activity if he is knowingly under the influence of any alcoholic beverage as defined in R.S.33:1-1 or under the influence of any prescription, legend drug or controlled dangerous substance as is defined in P.L.1970, c.226 (C.24:21-1 et seq.), or any other substance that affects the individual's ability to safely engage in the equine animal activity and abide by the posted and stated instructions. The operator may prevent a participant or a spectator who is perceptibly or apparently under the influence of drugs or alcohol, from engaging in, or interfering with, an equine animal activity or being in an equestrian area. An operator who prevents a participant or a spectator from engaging in, or interfering with, an equine animal activity, or being in an equestrian area in accordance with this section shall not be criminally or civilly liable in any manner or to any extent whatsoever if the operator has a reasonable basis for believing that the participant or spectator is under the influence of drugs or alcohol.

L.1997,c.287,s.4.



Section 5:15-5 - Complete Bar Of Suit, Defense

5:15-5. Complete bar of suit, defense
5.The assumption of risk set forth in section 3 of this act shall be a complete bar of suit and shall serve as a complete defense to a suit against an operator by a participant for injuries resulting from the assumed risks, notwithstanding the provisions of P.L.1973, c.146 (C.2A:15-5.1 et seq.) relating to comparative negligence. Failure of a participant to conduct himself within the limits of his abilities as provided in section 3 of this act shall bar suit against an operator to compensate for injuries resulting from equine animal activities, where such failure is found to be a contributory factor in the resulting injury.

L.1997,c.287,s.5.



Section 5:15-6 - Written Report As Precondition To Suit

5:15-6. Written report as precondition to suit
6. a. As a precondition to bringing any suit in connection with a participant injury against an operator, a participant shall submit a written report to the operator setting forth all details of any accident or incident as soon as possible, but in no event longer than 180 days from the time of the accident or incident giving rise to the suit.

b.The report shall include at least the following: The participant's name and address, a brief description of the accident or incident, the location of the accident or incident, the alleged cause of the accident or incident, the names of any other persons involved in the accident or incident and witnesses, if any. If it is not practicable to submit the report within 180 days because of severe physical disability resulting from a participant accident or incident, the report shall be submitted as soon as practicable. This section is not applicable with respect to an equestrian area unless the operator conspicuously posts notice to participants of the requirements of the section.

c.A participant who fails to submit the report within 180 days from the time of the accident or incident may be permitted to submit the report at any time within one year after the accident or incident, if in the discretion of a judge of the Superior Court the operator is not substantially prejudiced thereby. Application to the court for permission to submit a late report shall be made upon motion based on affidavits showing sufficient reasons for the participant's failure to give the report within 180 days from the time of the accident or incident

L.1997,c.287,s.6.



Section 5:15-7 - Action Must Be Commenced Within Two Years

5:15-7. Action must be commenced within two years
7.Notwithstanding any provision of this act, or any other law to the contrary, an action for injury or death against an operator, an equestrian area or its employees or owner, whether based upon tort or breach of contract or otherwise arising out of equine animal activities, shall be commenced no later than two years after the occurrence of the incident or earliest of incidents giving rise to the cause of action.

L.1997,c.287,s.7.



Section 5:15-8 - Time Limits For Action Involving Minor

5:15-8. Time limits for action involving minor
8.If a participant accident or incident, or an action based upon an equine animal activity or incident, involves a minor, the time limits set forth in sections 6 and 7 of this act shall not begin to run against the minor until the minor reaches the age of majority, unless there was present to approve conditions and riding ability a person standing in loco parentis, who made these decisions for the minor in activities including but not limited to horse shows, trying a horse for sale, riding lessons, trail rides, and demonstrations.

L.1997,c.287,s.8.



Section 5:15-9 - Exceptions To Limitation On Liability

5:15-9. Exceptions to limitation on liability
9.Notwithstanding any provisions of sections 3 and 4 of this act to the contrary, the following actions or lack thereof on the part of operators shall be exceptions to the limitation on liability for operators:

a.Knowingly providing equipment or tack that is faulty to the extent that it causes or contributes to injury.

b.Failure to make reasonable and prudent efforts to determine the participant's ability to safely manage the particular equine animal, based on the participant's representation of his ability, or the representation of the guardian, or trainer of that person standing in loco parentis, if a minor.

c.A case in which the participant is injured or killed by a known dangerous latent condition on property owned or controlled by the equine animal activity operator and for which warning signs have not been posted.

d.An act or omission on the part of the operator that constitutes negligent disregard for the participant's safety, which act or omission causes the injury, and

e.Intentional injuries to the participant caused by the operator.

L.1997,c.287,s.9.



Section 5:15-10 - Posting Of Sign Required

5:15-10. Posting of sign required
10.All operators shall post and maintain signs on all lands owned or leased thereby and used for equine activities, which signs shall be posted in a manner that makes them visible to all participants and which shall contain the following notice in large capitalized print:

"WARNING: UNDER NEW JERSEY LAW, AN EQUESTRIAN AREA OPERATOR IS NOT LIABLE FOR AN INJURY TO OR THE DEATH OF A PARTICIPANT IN EQUINE ANIMAL ACTIVITIES RESULTING FROM THE INHERENT RISKS OF EQUINE ANIMAL ACTIVITIES, PURSUANT TO P.L.1997, c.287 (C.5:15-1 et seq.)."

Individuals or entities providing equine animal activities on behalf of an operator, and not the operator, shall be required to post and maintain signs required by this section.

L.1997,c.287,s.10.



Section 5:15-11 - Provisions Of Act Cumulative

5:15-11. Provisions of act cumulative
11.The provisions of this act are cumulative with the defenses available to a public entity or public employee under the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.1997,c.287,s.11.



Section 5:15-12 - Act Not Applicable To Racing Industry

5:15-12. Act not applicable to racing industry
12.This act shall not apply to the horse racing industry.

L.1997,c.287,s.12.



Section 5:16-1 - Short Title.

5:16-1 Short title.

1.This act shall be known and may be cited as the "Campground Facilities Act."

L.1999,c.299,s.1.



Section 5:16-2 - Definitions Relative To Campground Facilities.

5:16-2 Definitions relative to campground facilities.

2.As used in this act:

a."Last known address" means the address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of change of address.

b."Occupant" means a person, the person's sublessee, successor or assignee entitled to the use of a campground facility or a portion thereof under a rental agreement to the exclusion of others.

c."Owner" means the proprietor, operator, lessor, sublessor or owner of a campground facility, the owner's agent or any other person authorized by the owner to manage the facility or to receive rent from an occupant under a rental agreement.

d."Personal property" means property, located at the campground facility, not affixed to the land and including but not limited to goods, merchandise, household items, trailers, boats, campers, tents and the contents thereof.

e."Rental agreement" means any written agreement or lease that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a campground facility or any portion thereof.

f."Campground facility" means any real property designed and used for the purpose of renting or leasing individual portions thereof to occupants who are to have access for the purpose of camping and the recreation associated therein.

L.1999,c.299,s.2.



Section 5:16-3 - Lien Upon Personal Property Located At Campground Facility.

5:16-3 Lien upon personal property located at campground facility.

3. a. The owner of a campground facility or the owner's heirs, successors or assignees shall have a lien upon all personal property located at a campground facility for rent, labor or other reasonable charges due as specified in the rental agreement, and for expenses necessary for its preservation or for expenses reasonably incurred in any sale executed under this act. The lien provided for in this section is superior to any other lien or security interest except those prior liens as to which the occupant has notified the owner in writing. The lien shall attach as of the date the personal property is brought to the campground facility. The owner may retain the personal property until such time as the lien is satisfied or the personal property is sold at auction.

b.The owner of the campground facility shall post and maintain in a conspicuous place a written notice which states that the owner of the campground facility has a lien on all personal property located at the campground facility for rent, labor or other reasonable charges due as specified in the rental agreement, and for expenses necessary for its preservation or for expenses reasonably incurred in any sale executed pursuant to the provisions of this act.

L.1999,c.299,s.3.



Section 5:16-4 - Enforcement Of Lien.

5:16-4 Enforcement of lien.

4.If charges under a rental agreement are more than 30 days overdue, the owner may enforce a lien as follows:

a.Notice shall be delivered to the occupant either in person or sent by certified mail to the last known address of the occupant.

b.The notice shall include:

(1)An itemized statement of the owner's claims showing the sum due at the time of the notice and the date when the sum became due;

(2)A brief and general description of the personal property subject to the lien. The description shall be reasonably adequate to permit the person notified to identify the properties, except that any container, including but not limited, to a trunk, valise, box or trailer which is locked, fastened, sealed or tied in any manner which deters immediate access to its contents, may be described without listing its contents;

(3)A notice of denial of access to the personal property, if this denial is permitted under the terms of the rental agreement, which provides the name, street address, and telephone number of the owner or the owner's designated agent whom the occupant may contact to respond to this notice;

(4)A demand for payment within a specified time, not less than 14 days after delivery of notice; and

(5)A conspicuous statement that unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale. The notice shall specify the time and place of the sale.

c.Any notice made pursuant to this section shall be presumed delivered when it is deposited with the United States Postal Service and properly addressed with postage prepaid.

L.1999,c.299,s.4.



Section 5:16-5 - Advertisement Of Sale.

5:16-5 Advertisement of sale.

5. a. After the expiration of the time given in the notice, an advertisement of the sale shall be published once a week for two consecutive weeks in a newspaper of general circulation where the campground facility is located. The advertisement shall include:

(1)A brief and general description of the personal property adequate to permit its identification as provided for in section 4 of this act;

(2)The address of the campground facility and the number, if any, of the space or campsite where the personal property is located and the name of the occupant; and

(3)The time, place and the manner of the sale.

The sale shall take place not sooner than 15 days after the final publication.

b.If there is no newspaper of general circulation where the campground facility is located, the advertisement shall be posted at least ten days before the date of sale, in not less than six conspicuous places in the neighborhood where the campground facility is located.

L.1999,c.299,s.5.



Section 5:16-6 - Sale Of Personal Property.

5:16-6 Sale of personal property.

6. a. A sale of personal property shall conform to the terms of the notification.

b.A sale of personal property shall be public and shall be held at the campground facility or at the nearest suitable place to where the personal property is held or stored.

c.Before a sale of personal property, the occupant may, in order to redeem the personal property, pay the amount necessary to satisfy the lien and the reasonable expenses incurred by the owner including reasonably incurred attorney's fees, advertisement costs and costs of removal of personal property.

d.A purchase in good faith of the personal property sold to satisfy a lien as provided for in section 3 of this act makes the property free of any rights of any person against whom any lien is held despite non-compliance by the owner with the requirements of this act.

e.The owner may satisfy his lien from the proceeds of the sale, but shall deposit the balance, if any, in an interest-bearing account with notice given to the occupant of the amount and place of the deposit and of the occupant's right to secure the funds.

L.1999,c.299,s.6.



Section 5:16-7 - Removal Of Person Violating Terms Of Rental Agreement.

5:16-7 Removal of person violating terms of rental agreement.

7. a. A campground facility owner may remove or cause to be removed from such campground facility any person residing in the campground facility or portion thereof in violation of the terms of the rental agreement by notifying such person that the campground facility no longer desires to entertain them and requesting that they immediately leave. Such removal shall be construed as eviction. Any person who remains or attempts to remain after being so requested to leave shall be guilty of a disorderly persons offense.

b. (1) A campground facility owner may remove or cause to be removed by a law enforcement officer any person refusing to pay registration or visitor's fees or any person who willfully denies other persons their right to quiet enjoyment of the campground facility or any person who violates any local, county or State law.

(2)The right to remove or cause to be removed shall arise after the campground facility owner makes a reasonable attempt to verbally warn the person to cease and desist the breach of quiet enjoyment or violation of the local, county or State laws, or rules of the campground facility or contained within the rental agreement signed by the person or person's agent.

(3)Following eviction, said person may make a written request to the owner within 30 days for a refund of the unused portion of his prepaid campsite rental or visitor fee.

(4)Upon such request the owner shall refund such unused portion of the fees less any amount deducted for damages.

(5)Upon eviction, the person shall be deemed to have abandoned his right to use of the facility and the owner may make the facility available to other persons.

c. (1) A law enforcement officer, upon the request of a campsite facility owner, shall place under arrest and take into custody any person who violates this section in the presence of the officer.

(2)Upon arrest, the person arrested shall be deemed to have abandoned his right of use of the facility and the owner may then make such facility available to other persons.

L.1999,c.299,s.7.



Section 5:17-1 - Athletic Code Of Conduct, Permitted; "Youth Sports Event" Defined

5:17-1. Athletic code of conduct, permitted; "youth sports event" defined
1. a. A school board or. youth sports team organization may establish an athletic code of conduct. An athletic code of conduct established pursuant to the provisions of this act shall contain guidelines for conduct of behavior to be observed at youth sports events and shall permit the school board or youth sports team organization to ban the presence of any person at youth sports events who (1) engages in verbal or physical threats or abuse aimed at any student, coach, official or parent, or (2) initiates a fight or scuffle with any student, coach, official, parent, or other person if the conduct occurs at or in connection with a school or community sponsored youth sports event.
b.As used in this act, "youth sports event" means a competition, practice or instructional event involving one or more interscholastic sports teams or sports teams organized pursuant to a nonprofit or similar charter or which are member teams in a league organized by or affiliated with a county or municipal recreation department.

L.2002,c.74,s.1.



Section 5:17-2 - Athletic Code Of Conduct Established By School Board, Agreement Required For Participation

5:17-2. Athletic code of conduct established by school board, agreement required for participation
2.A school board which has established an athletic code of conduct pursuant to the provisions of this act may require that all students, coaches, officials, or parents of students as a condition of participation in any athletic program by the student, agree in writing to a code of conduct established pursuant to section 1 of P.L.2002, c.74 (C.5:17-1) which would require the student, parent, coach or official to refrain from verbal or physical threats or abuse aimed at any student, coach, official or other parent, or, from initiating any fight or scuffle with any person. The board shall have the power to ban the presence of any student, coach, parent or official at any subsequent school sports event who shall violate the athletic code of conduct.

L.2002,c.74,s.2.



Section 5:17-3 - Athletic Code Of Conduct Established By Certain Sports Teams, Agreement Required For Participation

5:17-3. Athletic code of conduct established by certain sports teams, agreement required for participation
3.Any sports teams organized pursuant to a nonprofit or similar charter or which are member teams in a league organized by or affiliated with a county or municipal recreation department may require that all youth athletes, coaches, officials, or parents of youth athletes as a condition of participation in any athletic program by the youth athlete agree in writing to a code of conduct established pursuant to section 1 of P.L.2002, c.74 (C.5:17-1) which would require the youth athlete, parent, coach or official to refrain from verbal or physical threats or abuse aimed at any student, coach, official or other parent, or, from initiating any fight or scuffle with any person. The sports team shall have the power to ban the presence of any youth athlete, coach, parent or official at any subsequent youth sports event who shall violate the code of conduct.

L.2002,c.74,s.3.



Section 5:17-4 - Violation Of Code, Ban; Resumption Of Participation On Counseling

5:17-4 Violation of code, ban; resumption of participation on counseling
4.Any student, coach, official, parent or other person subject to the terms and conditions of an athletic code of conduct established pursuant to the provisions of P.L.2002, c.74 (C.5:17-1 et seq.) who violates the provisions of the athletic code of conduct, may be banned from attending any subsequent school or community sponsored youth sports event. In the event that any student, coach, official, parent or other person subject to the terms and conditions of an athletic code of conduct is banned from attendance, that person may petition the school board or sports team for permission to resume attendance. Prior to being permitted to resume attendance, the school board or sports team shall require the individual to present proof of completion of anger management counseling through a public or private source.

L.2002,c.74,s.4.



Section 5:17-5 - Attorney General To Promulgate Model Code, Policies

5:17-5 Attorney General to promulgate model code, policies
5.The Attorney General shall promulgate:

a. (1) A model athletic code of conduct which may be adopted by a school board or youth sports team organization pursuant to the provisions of this act; and

(2)Model policies regarding banning a person from a school or community sponsored youth sports event, minimum requirements for anger management counseling and permitting a person to resume attendance subsequent to the completion of anger management counseling, which may be adopted by a school board or youth sports team organization pursuant to the provisions of this act.

b.In developing these models, the Attorney General shall consult with youth interscholastic or nonprofit community sports organizations, county and municipal recreation departments and any other organization deemed appropriate.

L.2002,c.74,s.5.



Section 5:18-1 - Protective Eyewear For Certain Children Participating In Sports.

5:18-1 Protective eyewear for certain children participating in sports.

1.Any child who wears corrective eyeglasses while participating in racquetball, squash, tennis, women's lacrosse, basketball, women's field hockey, badminton, paddleball, soccer, volleyball, baseball or softball, sponsored by a school, community or government agency, shall be required to wear protective eyewear that meets the frames standards of the American Society for Testing and Materials (ASTM) F803 and lens standards of the American National Standards Institute (ANSI) Z87.1.

L.2005,c.306,s.1.



Section 5:18-2 - Grants To Assist Low-income Families.

5:18-2 Grants to assist low-income families.

2.The New Jersey Council on Physical Fitness and Sports, established under P.L.1999, c.265 (C.26:1A-37.5 et seq.) is authorized to provide grants to assist low-income families in purchasing the protective eyewear. As used in this section, a "low-income family" means a family which qualifies for low-income housing under the standards promulgated by the Council on Affordable Housing pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.).

L.2005,c.306,s.2.



Section 5:18-3 - Immunity From Civil Liability.

5:18-3 Immunity from civil liability.

3.No school, community or government agency engaged in organizing, teaching, refereeing or coaching a sports activity described in section 1 of this act shall be liable in a civil action for failure to administer or enforce the provisions of this act.

L.2005,c.306,s.3.



Section 5:19-1 - Participation In Contests Of Skill Not Deemed Unlawful Gambling.

5:19-1 Participation in contests of skill not deemed unlawful gambling.

1.Notwithstanding the provisions of any other law to the contrary, participation by a New Jersey resident in a contest of skill in which a participant pays an entry fee for the opportunity to win a monetary prize or something else of value shall not be considered a game of chance, shall not constitute unlawful gambling under the laws of this State, and shall not subject the participant or the sponsor of the contest of skill, or any officer, employee, or agent of the sponsor, to any civil or criminal liability under the laws of this State that prohibit gambling.

For the purposes of this section, "contest of skill" means any baking or photography contest, and any similar contest that is approved as a "contest of skill" by the Attorney General, provided that the winner or winners are selected solely on the quality of an entry in the contest as determined by a panel of judges using uniform criteria to assess the quality of entries. A "contest of skill" shall not include any contest, game, pool, gaming scheme or gaming device in which the outcome depends in a material degree upon an element of chance. A "contest of skill" shall also not include any casino game, any sports wager or sports wagering scheme, or any Internet gaming of any kind.

L.2013, c.269, s.1.






Title 6 - Aviation

Section 6:1-1 - Purpose

6:1-1. Purpose
The purpose of this chapter is to provide, in the interests of public safety and of aeronautical progress, for the regulation of aircraft in and over this state, to require that aircraft operating in and over the state shall conform with respect to design, construction and airworthiness to the standards prescribed by the United States government with respect to the navigation of aircraft for civil purposes, subject to its jurisdiction, and to require the licensing of aircraft and airmen.



Section 6:1-2 - Definitions

6:1-2. Definitions
As used in this chapter:

"Aircraft" means any contrivance invented, used or designed for navigation or flight in the air except a parachute or other contrivance designed for such navigation but used primarily as safety equipment.

"Airman" means any person who engages in the navigation or direction of aircraft while under way.

"Airport" means any locality, either of land or water, which is used for the landing or taking off of aircraft and which meets the requirements for a rating by the United States department of commerce.

"Commission" means the state aviation commission.

"Director" means the state director of aviation.

"Landing field" means any locality, either of land or water, which is used for the landing or taking off of aircraft and which does not meet the requirements for a rating by the United States department of commerce.



Section 6:1-9 - Powers And Duties Of Commission; Traffic And Field Rules; Aircraft Standards; Commission's Records And Reports

6:1-9. Powers and duties of commission; traffic and field rules; aircraft standards; commission's records and reports
The commission shall have general charge of and supervision over the administration and enforcement of this chapter. It may establish and revise from time to time air traffic rules for the navigation, protection and identification of aircraft which shall conform to and coincide with, in so far as is practicable, the federal air commerce act of one thousand nine hundred and twenty-six and all acts amendatory thereof and supplementary thereto and not inconsistent with the provisions of this chapter. It may establish standards of air-worthiness for aircraft operating within the state not inconsistent with the aforementioned federal acts. It may encourage and effect, in so far as is practicable, uniform field rules for airports.

The commission shall keep a record of all of its proceedings and official acts, collect and disseminate information relative to the aviation industry in the state and make an annual report to the governor reviewing the operation of the department together with its recommendations for the improvement and development of aeronautical safety and progress.



Section 6:1-11 - Power To Subpoena; Penalty For Failure To Obey

6:1-11. Power to subpoena; penalty for failure to obey
The chairman of the commission shall have power to administer oaths and, when directed by vote of the commission, to subpoena and require the attendance of witnesses in this state and the production of books and papers pursuant to any investigation or inquiry made or held by the commission touching any of the provisions of this chapter. Subpoenas shall be made returnable at the office of the commission at the state capitol or in any municipality in the state, and may be served by registered mail or by personal service. Any person who shall be served with such a subpoena and shall neglect or refuse to appear or testify or to produce books and papers relevant to such investigation or inquiry as commanded in the subpoena, shall, upon the facts thereof being certified in writing to the attorney general, be subject to a penalty of not exceeding one hundred dollars, to be recovered with costs in an action at law to be prosecuted by the attorney general.



Section 6:1-12 - Pilots To Have Federal License; Certificate To Be Carried And Shown On Demand

6:1-12. Pilots to have federal license; certificate to be carried and shown on demand
No person shall operate or navigate any aircraft within the state unless he shall have a proper and effective pilot's license or permit issued by the department of commerce of the United States for the type of flying operation in which he is engaged. A certificate of the license shall be kept in the personal possession of the licensee while he is operating aircraft within this state, and must be presented for inspection upon demand of any passenger, police officer of this state, or member or representative of the state aviation commission, or any official, manager or person in charge of any airport or landing field in this state upon which he shall land.



Section 6:1-13 - Aircraft To Be Licensed And Registered By Department Of Commerce

6:1-13. Aircraft to be licensed and registered by department of commerce
No person shall operate or navigate any aircraft within the state unless such aircraft has an appropriate effective license issued by the department of commerce of the United States, and is registered by the department of commerce of the United States.



Section 6:1-14 - Exceptions To Preceding Sections

6:1-14. Exceptions to preceding sections
Sections 6:1-12 and 6:1-13 of this title shall not apply to military aircraft of the United States or its possessions, public aircraft of any state or territory, or aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such licensed aircraft, nor shall said sections apply to persons operating any such aircraft.



Section 6:1-15 - Licensing Of Airports And Landing Fields

6:1-15. Licensing of airports and landing fields
No owner or operator of any airport or landing field shall permit the owner or pilot of any aircraft to use such airport or landing field for landing or taking off while engaged in carrying passengers for hire or reward or instructing students for hire or reward, unless such owner or operator of the airport or landing field has been granted a license or temporary letter of authority from the commission for such operation.

No owner or pilot of aircraft shall carry any passengers for hire or reward from any airport or landing field in this state, unless such airport or landing field has been granted a license or temporary letter of authority from the commission for the type of operation to be engaged in.



Section 6:1-16 - Display Of Circle Or Cross Markers On Airports Or Landing Fields

6:1-16. Display of circle or cross markers on airports or landing fields
No circle marker shall be displayed on any landing field other than an airport. The circle marker shall be used by licensed airports only.

No standard cross marker shall be displayed on any landing field by the owner or operator thereof unless permission in writing to display such cross marker shall have been obtained from the commission.



Section 6:1-17 - Exhibitions To Be Licensed

6:1-17. Exhibitions to be licensed
No air meet, air race or aerial exhibition shall be conducted or operated in this state without a license first obtained from the commission.

This section shall not apply to the aircraft of the armed forces of the United States or the civil aircraft of the United States or any state or territory thereof.



Section 6:1-18 - Flying Aircraft While Under Influence Of Liquors Or Drugs; Passengers

6:1-18. Flying aircraft while under influence of liquors or drugs; passengers
No person shall fly any aircraft in this state while under the influence of or using intoxicating liquors, cocaine or other habit-forming drugs, nor shall such person carry passengers who are obviously under the influence of intoxicating liquors, cocaine or other habit-forming drugs.



Section 6:1-19 - Violations; Penalty

6:1-19. Violations; penalty
Any person who shall violate any provision of this article shall be guilty of a misdemeanor.



Section 6:1-20 - Purpose

6:1-20. Purpose
The purpose of this act is to provide in the interest of public safety and of aeronautic progress for the regulation of aeronautics in and over this State; to require that aircraft, airports, airport managements, landing fields, landing strips, and other avigational facilities, airmen, ground personnel and all persons engaged in aeronautics within or over this State, shall conform to standards of safety and sound practice as prescribed by the laws of this State and any rules or regulations thereunder, and for uniformity in certain regards with the laws, rules and regulations of the United States Government.

L.1938, c. 48, p. 126, s. 1.



Section 6:1-21 - Definitions

6:1-21. Definitions
When used in this act:

(a) "Aeronautics" means avigation of or transportation by aircraft; air instruction; the operation, repair or maintenance of aircraft, aircraft power plants and accessories; and the design, construction, repair, maintenance, operation or management of airports, landing fields, landing strips and other avigation facilities.

(b) "Avigation" means the operating, steering, directing, or managing of aircraft in or through the air and on the ground or water.

(c) "Aircraft" means any contrivance now known or hereafter invented, used or designed for avigation or flight in the air.

(d) "Public aircraft" means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of the United States, of the District of Columbia, and of any state, territory or insular possession of the United States, but not including any government-owned aircraft engaged in carrying for hire persons or goods.

(e) "Civil aircraft" means any aircraft other than a public aircraft.

(f) "Airport" means any area of land, water, or both, which is used or made available for the landing and take-off of aircraft, and which provides facilities for the shelter, supply and repair of aircraft, and which, as to size, design, surface, marking, maintenance, repair and management, meets the minimum requirements for the various classes of airports established from time to time by the New Jersey Commissioner of Transportation.

(g) (Deleted by amendment).

(h) "Landing strip" means any area of land, water, or both, other than an airport, which is used or is made available for the landing and take-off of aircraft.

(i) "Air instruction" means instruction in aeronautics or in the art or science of avigation or flight of aircraft.

(j) "Fixed base operator" means any person engaged in giving, offering to give, advertising, representing or holding himself out as giving, to the public, with or without compensation or other reward, air instruction and any person engaged in, but not limited to, the following types of operation: flying club; dusting, spraying and seeding by aircraft; aircraft maintenance or repair shop; banner towing; intrastate air carriers; sport parachute center; air taxi, scheduled or charter; pipe or power line patrol; aerial photography; fish spotting; aerial advertising (other than banner towing); and parachute repair and rigging; but, the term "fixed base operator" shall not include air carriers operating under a certificate of public convenience and necessity issued by the Civil Aeronautics Board or any successor thereto.

(k) "Person" means any individual, corporation, copartnership or other association of individuals.

(l) "Commissioner" means the Commissioner of the State Department of Transportation.

(m) "Director" means the State Director of Aeronautics in the Department of Transportation.

(n) "Temporary landing area " means any area of land, water, or both, which is used or made available for the landing and take-off of aircraft, and which, as to size, design, surface, ownership and location, meets the minimum requirements established from time to time by the Commissioner of Transportation.

(o) The singular shall include the plural and any gender shall include every other gender.

L.1938, c. 48, p. 126, s. 2. Amended by L.1952, c. 201, p. 714, s. 1; L.1971, c. 118, s. 1, eff. April 29, 1971; L.1983, c. 264, s. 12, eff. July 11, 1983.



Section 6:1-29 - Powers And Duties Of The Commissioner; Adoption Of Rules, Regulations And Orders

6:1-29. Powers and duties of the commissioner; adoption of rules, regulations and orders
Except as otherwise specifically provided by law, the Commissioner of Conservation and Economic Development shall promote progress and education in and shall have supervision over aeronautics within this State, including, but not by way of limitation, the avigation, flight and operation of aircraft, the establishment, location, maintenance, operation, size, design, repair, management and use of airports, landing fields, landing strips, heliports and helistops, sport parachuting centers, air markings and other avigational facilities, and the establishment, operation, management and equipment of fixed base operators. The commissioner may adopt and promulgate reasonable rules, regulations and orders regulating air traffic and establishing minimum standards for aircraft, pilots, fixed base operators, airports, landing fields, landing strips, heliports and helistops, sport parachuting centers, air markings and all avigational facilities within the State and establishing minimum altitudes of flight commensurate with the needs of public safety, the safety of persons operating or using aircraft and the safety of persons and property on the ground, and to develop and promote aeronautics within this State. The commissioner shall have power to promulgate and adopt any reasonable rules and regulations that may be necessary to effectuate the purposes of this act in the interest of public safety and the development of aeronautics in this State.

The rules, regulations and orders of the commissioner shall be kept in conformity as nearly as may be with the laws, rules and regulations of the United States Government concerning aeronautics. The commissioner, the Director of Resource Development, the Chief, Bureau of Aeronautics, the supervisory inspector and designated members of said Bureau of Aeronautics shall be peace officers and have authority to make arrests and issue a summons and complaint for violations of the provisions of this act, or any acts amendatory hereof or supplementary hereto, or of any rules, orders and regulations established thereunder. The commissioner may employ such expert assistance as he shall deem necessary to perform his duties under this act.

L.1938, c. 48, p. 130, s. 10. Amended by L.1952, c. 201, p. 716, s. 2; L.1966, c. 100, s. 1, eff. June 14, 1966.



Section 6:1-30 - Powers And Duties Of Director

6:1-30. Powers and duties of director
The director shall be the executive officer of the department and, under the supervision of the commission, shall administer and enforce the provisions of this chapter and the rules, regulations and orders established thereunder, and all the laws of the State of New Jersey with reference to aeronautics. He shall, subject to the approval of the commission, appoint, pursuant to the provisions of civil service, such clerks and other assistants as may be required and authorized for the proper discharge of the functions of the department and for whose services funds have been appropriated. He shall be in charge of the offices of the department and responsible to the commission for the preparation of reports and the collection and dissemination of data and other public information relating to the aviation industry. He shall approve all bills for the disbursement of moneys under any of the provisions of this act, which bills, when properly approved by the commission and signed by the chairman, or in his absence by the vice-chairman, shall be paid by the State Treasurer on a warrant of the Comptroller out of any appropriations made therefore. At the direction of the commission the director shall, together with the chairman of the commission, execute all contracts entered into by the department which are legally authorized and for which funds are specifically provided in any appropriation act. The director shall attend, but not vote, at all regular or special meetings.

L.1938, c. 48, p. 131, s. 11.



Section 6:1-31 - Commission: Hearings; Information; Records; Reports

6:1-31. Commission: hearings; information; records; reports
It shall be the duty of the commission to hold public hearings on matters affecting aeronautics; to conduct investigations, inquiries and hearings concerning matters covered by the provisions of this chapter; to advise the Legislature upon all aeronautical legislation and to recommend and suggest legislation for the improvement of aeronautical safety and the promotion of aeronautical progress; to co-operate with the Federal authorities and the authorities of other States; to collect and disseminate information relative to and concerning aeronautics and the safeguarding of the interests of the general public and of those engaged in all phases of aeronautics; to advise communities and groups in preparing and prosecuting projects for the development of flying, airways, airports and all other facilities for the promotion of aeronautics within this State; to advise with all law enforcement agencies in the enforcement of aeronautical laws and regulations; to investigate accidents or injuries arising out of the operation of aircraft within this State; to keep a record of its proceedings and its official acts; to make annual reports to the Governor reviewing the operation of the commission.

L.1938, c. 48, p. 132, s. 12.



Section 6:1-32 - Commission: Safety Devices And Facilities; Markings; Hazards To Avigation

6:1-32. Commission: safety devices and facilities; markings; hazards to avigation
The commission may, in order to protect the public safety and the safety of those participating in aeronautical activities adopt reasonable rules, regulations and orders requiring the installation in and carriage by, aircraft, and the installation in airports, landing fields and landing strips, of safety devices and other avigation facilities consistent with the development of the art; and require obstructions which may be hazardous to avigation to be suitably marked by lights, signs or otherwise as the commission may provide. The commission shall have the right and is hereby empowered to proceed by appropriate legal or equitable action to cause any obstruction to flight in and about any airport or landing field to be abated and such obstructions are hereby declared to be hazards to human life and property, and the commission may cause the same to be removed by such orders and decrees as the court may issue in any legal or equitable proceedings instituted by the commission for that purpose.

L.1938, c. 48, p. 133, s. 13.



Section 6:1-33 - Police And Departmental Co-operation

6:1-33. Police and departmental co-operation
It shall be the duty of all departmental and political subdivisions of this State, all peace officers, and every county and municipal officer charged with the enforcement of State and municipal laws to enforce and assist in the enforcement of the provisions of this act and the rules, regulations and orders issued and promulgated pursuant thereto and all laws of the State of New Jersey with reference to aeronautics. Airport regulations adopted by any local subdivisions operating an airport shall be inoperative in so far as such regulations are inconsistent with the provisions of this act or with the rules, regulations and orders issued and promulgated pursuant thereto.

L.1938, c. 48, p. 133, s. 14.



Section 6:1-34 - Licenses: Aircraft; Requirement For

6:1-34. Licenses: aircraft; requirement for
It shall be unlawful, except as hereinafter provided, to operate, pilot or avigate, or cause to be operated, piloted or avigated, any aircraft on or over the land or waters or through the air space of this State unless it shall be licensed as provided in this chapter.

L.1938, c. 48, p. 134, s. 15.



Section 6:1-35 - Licenses: Aircraft; Provisions For

6:1-35. Licenses: aircraft; provisions for
The commissioner may provide for the licensing of civil aircraft by reasonable rules, regulations and orders adequate to protect the public safety and the safety of those participating in aeronautics and to ensure the satisfactory and safe performance of aircraft in accordance with their design or contemplated use.

Any class of aircraft shall be deemed to be licensed under the provisions of section 16 of this article; provided such aircraft shall be validly and effectively licensed and registered under the provisions of laws, rules and regulations of the United States Government.

L.1938, c. 48, p. 134, s. 16. Amended by L.1983, c. 264, s. 13, eff. July 11, 1983.



Section 6:1-37 - Identification Of Aircraft

6:1-37. Identification of aircraft
It shall be unlawful to operate, pilot or avigate any aircraft on or over the land or waters or through the air space of this State unless such aircraft shall display its license number.

L.1938, c. 48, p. 134, s. 18.



Section 6:1-38 - Licenses: Pilots, Requirement For

6:1-38. Licenses: pilots, requirement for
It shall be unlawful, except as hereinafter provided, for any person to operate, pilot or avigate any aircraft on or over the land or waters or through the air space of this State unless he shall be licensed as provided in this chapter.

L.1938, c. 48, p. 134, s. 19.



Section 6:1-40 - Licenses: Possession; Inspection

6:1-40. Licenses: possession; inspection
Any pilot licensed under this chapter shall at all times have his license and the license of the aircraft operated by him or under his control available for inspection by any officer charged with the enforcement of this chapter.

L.1938, c. 48, p. 135, s. 21.



Section 6:1-42 - Licenses: Air Meets, Exhibitions, et Cetera

6:1-42. Licenses: air meets, exhibitions, et cetera
No air meet, air race or aerial exhibition shall be conducted or operated in this State without a license first obtained from the commission.

L.1938, c. 48, p. 136, s. 23.



Section 6:1-43 - Use Of Emergency Facility Or Facility Operated Exclusively By And For Government; License For Aeronautical Activity; Fixed Base Operation

6:1-43. Use of emergency facility or facility operated exclusively by and for government; license for aeronautical activity; fixed base operation
It shall be unlawful, except as provided for by the provisions of this chapter and the rules, regulations and orders adopted pursuant to this chapter, to operate, use, or cause to be operated or used any avigation facility intended to accommodate the operation, take-off, or landing of aircraft, except in the case of emergency or at avigation facilities owned and operated exclusively by and for the Government of the United States. No aircraft or airman shall utilize, land, or take off from any area of land or water, unless that area is licensed for such activity, or found and declared by the commissioner to be vital or necessary for avigation purposes. It shall be further unlawful to operate or allow to be operated without proper license any aeronautical activity-fixed base operation that is required to be licensed by the provisions of this chapter or the rules, regulations and orders issued pursuant to this chapter in the interests of the public health, safety and welfare.

L.1938, c. 48, p. 136, s. 24. Amended by L.1952, c. 201, p. 717, s. 3; L.1971, c. 118, s. 3, eff. April 29, 1971; L.1983, c. 264, s. 14, eff. July 11, 1983.



Section 6:1-44 - Licenses; Aviation Facilities And Temporary Landing Areas

6:1-44. Licenses; aviation facilities and temporary landing areas
The commissioner shall provide for the licensing of airports, landing strips, or other avigation facilities and temporary landing areas by rules, regulations and orders adequate to protect the public health and safety and the safety of those participating in aeronautical activities; provided, however, that the continued use and operation of airports, landing strips, and other avigation facilities, in use and operation on the effective date of this chapter, for which an application for a license shall have been filed within the time fixed by the commissioner, shall be permitted, pending the granting or rejection of such applications; and provided further, that the application for a license for any airport, landing strip, or other avigation facility in use and operation on the effective date of this chapter shall be granted, unless the commissioner shall find that such airports, landing strips, or other avigation facilities are not constructed, equipped and operated in accordance with the standards and requirements fixed by the rules, regulations and orders of the commissioner. Whenever the commissioner or the Director of Aeronautics shall reject any application for license under the provisions of this section, he shall state in writing the reasons for such rejection.

The commissioner may further determine it necessary and provide for the licensing of specific aeronautical activities, fixed base operations, or persons engaged in specific types of aeronautical activities, or operations by rules, regulations and orders adequate to protect the public health, safety and welfare and the safety of those participating in aeronautics.

L.1938, c. 48, p. 136, s. 25. Amended by L.1952, c. 201, p. 718, s. 4; L.1971, c. 118, s. 4, eff. April 29, 1971; L.1983, c. 264, s. 15, eff. July 11, 1983.



Section 6:1-44.1 - Licenses Or Certificates For Operation Of Aeronautical Facilities And Fixed Base Operations; Expiration; Fee.

6:1-44.1 Licenses or certificates for operation of aeronautical facilities and fixed base operations; expiration; fee.

1.The commissioner shall have the power to grant an appropriate license or certificate upon application properly made and the fee therefor paid for activities and operations that comply with the requirements of this act.

Licenses or certificates (excepting those issued on a temporary basis) required by regulation for the operation of aeronautical facilities and fixed base operations are issued for a period of one year. Such licenses may be annually renewed for a period of one year, upon satisfaction of requirements set by the applicable rules and regulations appropriate to the license or certificate sought. Licenses or certificates issued on a temporary basis shall be valid for a period of less than one year and continue in effect until a specified expiration date, by request for withdrawal of license or certificate by the initial applicant, or by order of the commissioner. Rules, procedures, and application fees for the issuing of all licenses and certificates shall be established by the commissioner through regulation. Each applicant for license or certificate, be it initial, renewal, or temporary, shall be required to pay a nonrebatable fee to the Division of Aeronautics in the Department of Transportation.

All such fees shall be paid to the State Treasurer by the division for deposit in the Airport Safety Fund established by section 4 of the "New Jersey Airport Safety, Security and Improvement Act," P.L.1983, c.264 (C.6:1-89 et seq.).

L.1953, c.234, s.1; amended 1971, c.118, s.6; 1983, c.264, s.16; 2010, c.38, s.1.



Section 6:1-44.2 - Effective Date

6:1-44.2. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-three.

L.1953, c. 234, p. 1714, s. 2.



Section 6:1-45 - Licenses: Modification; Suspension; Revocation

6:1-45. Licenses: modification; suspension; revocation
Any license issued pursuant to the provisions of this chapter may be modified, suspended or revoked when in the interest of public safety or the safety of those participating in aeronautical activities, the commission shall deem such action advisable, after violation of any provision of this chapter or any rule, regulation or order promulgated thereunder. In the event the commission shall exercise the powers granted by sections sixteen, twenty, twenty-two and twenty-five of this article, it shall by rule, regulation or order provide for the modification, suspension or revocation of the privilege granted thereunder, as the public safety or the safety of those participating in aeronautical activities shall require.

L.1938, c. 48, p. 137, s. 26.



Section 6:1-46 - Examination And Inspection; Pilots And Aircraft

6:1-46. Examination and inspection; pilots and aircraft
Any member of the commission, the director, any inspector or other authorized agent of the commission may examine and inspect any pilot, aircraft, airport, landing field, landing strip, fixed base operator or other avigation facility, and upon finding a violation of any of the provisions of this chapter or of any of the rules, regulations or orders issued pursuant thereto, may prevent avigation or operation thereof by any such pilot or other person until such violation is removed. Within twenty-four hours after the taking of such action the inspector or other authorized agent must file with the commission a written report setting forth the reasons therefor. Any person aggrieved by such action may demand a hearing before the commission or its duly authorized agent. The commission shall provide by rule, regulation or order for such hearing and the conduct thereof; provided, however, that any such hearing shall be held within five days from the receipt of a demand therefor.

L.1938, c. 48, p. 137, s. 27. Amended by L.1952, c. 201, p. 718, s. 5.



Section 6:1-47 - Licenses: Burden Of Proof

6:1-47. Licenses: burden of proof
In any proceeding, investigation or hearing, criminal or otherwise, under any of the provisions of this chapter, any person who relies upon a license of any kind shall have the burden of proving that he is the holder of a valid and effective license.

L.1938, c. 48, p. 138, s. 28.



Section 6:1-48 - Periodical Inspection: Aircraft, Airports, Avigation Facilities, et Cetera

6:1-48. Periodical inspection: aircraft, airports, avigation facilities, et cetera
The commission may adopt rules, regulations and orders providing for the periodical inspection and examination of aircraft, airports, landing fields, landing strips, fixed base operators or other avigation facilities, aircraft power plants, accessories and other equipment, which rules, regulations or orders may require full particulars concerning the design and calculations upon which the design is based and of the materials and methods used in the construction and operation of such aircraft, airports, landing fields, landing strips, fixed base operators or other avigation facilities, aircraft power plants, accessories and other equipment.

L.1938, c. 48, p. 138, s. 29. Amended by L.1952, c. 201, p. 719, s. 6.



Section 6:1-50 - Rules, Regulations And Orders; Posting; Service; Filing

6:1-50. Rules, regulations and orders; posting; service; filing
General rules and orders of the commission shall be posted for public inspection in all offices of the commission at least fifteen days before they shall become effective, and every rule, regulation and order of the commission shall be posted in the main office of the commission and shall be distributed to all licensed airports for posting, and shall be given such further publicity by advertisement in newspapers or otherwise as the commission shall deem advisable. Every order applying only to a particular person or persons named therein shall be mailed to, or served upon, such person. Every rule, regulation and order, general or otherwise, adopted by the commission shall be filed with the Secretary of State.

L.1938, c. 48, p. 138, s. 31.



Section 6:1-50.1 - Verification Of Identity Of Pilots Renting Aircraft.

6:1-50.1 Verification of identity of pilots renting aircraft.

1.Any person who provides aircraft for rent in New Jersey shall verify the identity of the pilot seeking to rent the aircraft by requesting and examining a government-issued form of photo identification and comparing it with the information on the individual's pilot certificate. The aircraft provider shall record or copy the information on the government-issued photo identification and retain it for five years. No aircraft rental shall be permitted absent verification in accordance with this act.

L.2005,c.101,s.1.



Section 6:1-50.2 - Regulations.

6:1-50.2 Regulations.

2.The commissioner is authorized to adopt regulations, pursuant to the "Administrative Procedure Act," P.L. 1968, c.410 ( C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2005,c.101,s.2.



Section 6:1-51 - Investigation Of Aircraft Accidents, Hearings

6:1-51. Investigation of aircraft accidents, hearings
32. The Department of Commerce, Energy and Economic Development shall have the power to conduct investigations, inquiries and hearings concerning matters covered by the provisions of this act and accidents or injuries incident to the operation of aircraft occurring within this State, and for this purpose the department or its authorized representatives may take possession of any wreckage or aircraft damaged in such accidents and hold same until it releases such possession or unless any properly authorized paramount federal agency requests possession. In all investigations, inquiries and hearings the commissioner or his authorized representative in charge thereof, shall have the power to administer oaths and affirmations, certify to official acts, issue subpoenas, compel the attendance and testimony of witnesses and the production of papers, books, and documents. If any person shall fail to comply with any subpoena or order issued under authority of this chapter, the commissioner or said authorized representative may ex parte invoke the aid of the Superior Court of this State. The court may thereupon order any such person to comply with the requirements of the subpoena or order, or to give evidence upon the matter in question.

L.1938,c.48,s.32; amended 1953, c.7, s.1; 1991,c.91,s.186.



Section 6:1-52 - Depositions: Records; Findings, Witness Fees And Expenses; Testimony Of Commissioners Or Director

6:1-52. Depositions: records; findings, witness fees and expenses; testimony of commissioners or director
The commission or director or any party, in any investigation, may cause to be taken the deposition of witnesses residing within or without the State in the manner prescribed by law for like depositions in civil actions in the courts of record in this State. A full and complete record shall be kept of all proceedings had before the commission, or any hearings had, and all testimony shall be taken down by a stenographer appointed by the commission. Every order of the commission shall contain findings in sufficient detail to enable a court to determine the controverted questions presented by the proceeding, and whether proper weight was given to the evidence. Each witness who shall appear before the commission shall receive for his attendance the fees and mileage now provided for witnesses in civil cases in courts of record of this State, which shall be audited and paid by the State in the same manner as other expenses are audited and paid, upon presentation of proper vouchers sworn to by such witnesses and approved by the chairman of the commission, or, in his absence, by the vice-chairman.

L.1938, c. 48, p. 139, s. 33.



Section 6:1-53 - Review

6:1-53. Review
Any order made by the department may be reviewed by a proceeding in lieu of prerogative writ in the Superior Court.

L.1938, c. 48, p. 140, s. 34. Amended by L.1953, c. 7, p. 62, s. 2.



Section 6:1-59 - Penalties

6:1-59. Penalties
Any person willfully violating any of the provisions of this chapter, or the rules, regulations or orders issued pursuant thereto, except provisions, rules, regulations or orders pertaining to the organization or operation of the Department of Conservation and Economic Development, is a disorderly person and shall be subject to a fine of not less than $25.00 or more than $1,000.00. This section does not apply to provisions in this act, or any acts amendatory hereof or supplementary hereto wherein specific penalties are provided for violation thereof.

L.1938, c. 48, p. 142, s. 40. Amended by L.1966, c. 101, s. 1, eff. June 14, 1966.



Section 6:1-59.1 - Violations Or Failure To Have License; Penalties And Costs.

6:1-59.1 Violations or failure to have license; penalties and costs.

7.Any person violating any provisions of this act or any rule, regulation or order authorized hereby and any person who operates, conducts, uses or permits others to operate, conduct, use or employ any aeronautical facility, operation or activity which is required to be licensed, without said license being previously issued or renewed as required, shall be liable to a penalty of up to $1,000.00, which may be collected and enforced in an action by the Division of Aeronautics in the name of the State in any municipal court or in any other court of competent jurisdiction in a summary manner, without a jury, in accordance with the procedure prescribed in the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). All penalties and costs collected in such actions shall be accounted for by the judge and forwarded to the Division of Aeronautics, which shall transmit the same to the State Treasurer, who shall credit such moneys to the Airport Safety Fund established by section 4 of the "New Jersey Airport Safety, Security and Improvement Act," P.L.1983, c.264 (C.6:1-92).

L.1971, c.118, s.7; amended 1976, c.136, s.1; 1983, c.264, s.17; 2010, c.38, s.2.



Section 6:1-60 - Constitutionality

6:1-60. Constitutionality
If any provision of this chapter or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the other provisions or applications of this chapter, which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are declared to be severable.

L.1938, c. 48, p. 142, s. 41.



Section 6:1-61 - Evidence Regarding Safety Of Methods Of Operation Of Aircraft And Airports, Duty To Furnish; Notice

6:1-61. Evidence regarding safety of methods of operation of aircraft and airports, duty to furnish; notice
Any person who operates, pilots or avigates, or any person, copartnership, association or corporation who causes to be operated, piloted or avigated, any aircraft on or over the land or water or through the air space of this State or on or upon any airport within this State thereby submits himself to the power and authority of the State to investigate the safety of the methods of operation of aircraft and airports within the State and agrees to appear and testify in person or by such copartner or copartners, officer or officers, as the Commissioner of Conservation and Economic Development shall designate, at any investigation or hearing to be held before said commissioner or a member of the Department of Conservation and Economic Development designated by the commissioner in connection with the safety of the operation of any aircraft or airport within this State and further agrees to produce any books and records, which may be relevant to the subject matter of the investigation, after reasonable notice given to him or to any one of the copartners or to any of its officers, in person or by registered mail, which notice shall designate the person or persons required to appear and testify and the books and records required to be produced.

L.1952, c. 200, p. 713, s. 1.



Section 6:1-62 - Refusal To Furnish Evidence; Injunction Against Using Airports

6:1-62. Refusal to furnish evidence; injunction against using airports
In event that any such person, copartner or copartners, officer or officers shall neglect or refuse to appear or, appearing, shall refuse to testify or to produce any such books and records after reasonable notice so to do, given as provided in this act, the Commissioner of Conservation and Economic Development hereby is authorized to take or cause to be taken in the name of the State appropriate proceedings, in any court of competent jurisdiction, to enjoin such person, copartnership, association or corporation from using any airport within this State until such person, copartnership, association or corporation shall so appear and testify or shall produce such books and records, which injunction said court hereby is authorized to grant in accordance with the practice and procedure of said court.

L.1952, c. 200, p. 713, s. 2.



Section 6:1-80 - Findings, Declarations

6:1-80. Findings, declarations
1. It is found and declared by the Legislature that an airport hazard endangers the lives and property of the users of the airport and of occupants of land in the vicinity thereof, and also, if the hazard is of the obstruction type, it reduces the size of the area available for landing, taking-off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public benefit therein. Accordingly, it is declared:

a. That the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question; therefore, it is necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented by the creation of airport safety zones and other means; and

b. That the prevention of the creation or establishment of airport hazards should be accomplished, to the extent legally possible, by the exercise of the police power of the State, without compensation.

L.1983,c.260,s.1; amended 1991,c.445,s.1.



Section 6:1-81 - Short Title

6:1-81. Short title
2. Sections 1 through 9 of this act shall be known and may be cited as the "Air Safety and Zoning Act of 1983."

L.1983,c.260,s.2; amended 1991,c.445,s.2.



Section 6:1-82 - Definitions

6:1-82. Definitions
3. As used in this amendatory and supplementary act:



a. "Airport" means any area of land or water, or both designed and set aside for the landing and taking-off of fixed wing aircraft, utilized or to be utilized by the public for such purposes, publicly or privately owned, and licensed by the commissioner as a public use airport or landing strip, or a proposed facility for which an application for a license has been submitted in complete form pursuant to N.J.A.C.16:54-1.4 and which has been determined by the commissioner as likely to be so licensed within one year of such determination. "Airport" shall not mean any facility which is owned and operated by a federal or military authority, or which is owned and operated by the Port Authority of New York and New Jersey or which is located within the Port of New York District as defined in R.S.32:1-3.

b. "Airport hazard" means (1) any use of land or water, or both, which creates a dangerous condition for persons or property in or about an airport or aircraft during landing or taking-off at an airport, or (2) any structure or tree which obstructs the air space required for the flight of aircraft in landing or taking-off at an airport.

c. "Airport safety zone" means any area of land or water, or both upon which an airport hazard might be created or established, if not prevented as provided in this supplementary act.

d. "Commissioner" means the Commissioner of Transportation.



e. "Department" means the Department of Transportation.



f. "Structure" means any object constructed or installed by man, including, but not limited to, buildings, towers, smokestacks, chimneys, and overhead transmission lines.

g. "Tree" means an object of natural vegetative growth.



L.1983,c.260,s.3; amended 1985,c.122; 1991,c.445,s.3.



Section 6:1-83 - Airport Safety Zones, Delineation

6:1-83. Airport safety zones, delineation
4. After public hearing upon notice, including notice to each affected municipality, and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner shall adopt rules and regulations which delineate airport safety zones for all airports subject to this amendatory and supplementary act. The regulations shall describe the methodology used to make the delineation and may delineate subzones.

L.1983,c.260,s.4; amended 1991,c.445,s.4.



Section 6:1-84 - Uses Within Airport Safety Zones, Standards

6:1-84. Uses within airport safety zones, standards
5. The commissioner shall adopt rules and regulations, pursuant to "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgating standards which specify permitted and prohibited land uses, including the specification of the height to which structures may be erected and trees allowed to grow, within airport safety zones. These standards shall be uniform for all airport safety zones, except that where the commissioner determines that local conditions require it, he may adopt an amended or special standard. No standard adopted under this amendatory and supplementary act shall be construed to require the removal, lowering or other change or alteration of any structure or tree not conforming to the standard when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in section 9 of this amendatory and supplementary act.

L.1983,c.260,s.5; amended 1991,c.445,s.5.



Section 6:1-85 - Municipal Ordinance To Meet State Standards

6:1-85. Municipal ordinance to meet State standards
6. Each municipality which contains within its boundaries any part of a delineated airport safety zone shall enact an ordinance or ordinances incorporating the standards promulgated by the commissioner pursuant to section 5 of this amendatory and supplementary act and providing for their enforcement within those delineated areas. A valid copy of this ordinance or ordinances, including any amendments that may be made from time to time, shall be transmitted to the commissioner.

L.1983,c.260,s.6; amended 1991,c.445,s.6.



Section 6:1-85.1 - Municipal Notice To Owners

6:1-85.1. Municipal notice to owners
11. a. Each municipality which contains within its boundaries any part of a delineated airport safety zone shall notify, in writing, each owner of record of property located within an airport safety zone of the boundaries of the airport safety zone, and a duly authenticated copy of this notification shall be filed with the county recording officer in the same manner as a deed or other instrument of conveyance.

No cause of action against the State, any county or municipality shall arise out of a failure to give the notice required by this subsection.

b. A metes and bounds description of airport safety zones shall be incorporated into the municipal maps used for tax purposes and prepared pursuant to R.S.54:1-15 and P.L.1939, c.167 (C.40:146-27 et seq.).

L.1991,c.445,s.11.



Section 6:1-85.2 - Sellers' Notice To Buyers

6:1-85.2. Sellers' notice to buyers
12. Any person who sells or transfers a property in an airport safety zone delineated under the "Air Safety and Zoning Act of 1983," P.L.1983, c.260 (C.6:1-80 et seq.) and appearing in a municipal map used for tax purposes pursuant to subsection b. of section 11 of this 1991 amendatory and supplementary act, shall provide notice to a prospective buyer that the property is located in an airport safety zone prior to the signing of a contract of sale. Failure to provide notice required by this section may result in the suspension or revocation of the person's license to engage in real estate sales in this State or other appropriate disciplinary action by the New Jersey Real Estate Commission in the case of a person subject to the jurisdiction of the commission.

L.1991,c.445,s.12.



Section 6:1-86 - Nonconforming Use; Permits; Fees

6:1-86. Nonconforming use; permits; fees
The commissioner shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), providing for the issuing of permits and the charging of appropriate fees in cases where, upon request by a municipality and upon the submission of such information as he may require, he determines it to be in the public interest to allow the creation or establishment of a nonconforming use which would be prohibited under the standards promulgated pursuant to section 5 of this amendatory and supplementary act.

L.1983, c. 260, s. 7, eff. July 7, 1983.



Section 6:1-87 - Injunctions

6:1-87. Injunctions
The commissioner may institute, in any court of competent jurisdiction, an action in the name of the State to prevent, restrain, correct, or abate any violation of any provision of this act, and the court shall adjudge to the State such relief, by way of injunction or otherwise, as may be proper under all the facts and circumstances of the case, to effectuate the purposes of this act.

L.1983, c. 260, s. 8, eff. July 7, 1983.



Section 6:1-88 - Acquisition Of Interest In Property Or Nonconforming Structure

6:1-88. Acquisition of interest in property or nonconforming structure
In any case in which it is desired to remove, lower, or otherwise terminate a nonconforming use; or in which the necessary protection from an airport hazard cannot, because of constitutional limitations, be provided by zoning regulations; or if it appears advisable that the necessary protection from an airport hazard be provided by acquisition of property rights rather than by zoning regulations, the commissioner may acquire by purchase, grant, condemnation, or otherwise in the manner provided by law, such air right, easement, or other estate or interest in the property or nonconforming structure or use in question as may be necessary to effectuate the purposes of this act, including acquisition of a fee simple estate.

L.1983, c. 260, s. 9, eff. July 7, 1983.



Section 6:1-89 - Short Title.

6:1-89 Short title.

1.This act shall be known and may be cited as the "New Jersey Airport Safety, Security and Improvement Act."

L.1983, c.264, s.1; amended 2010, c.38, s.3.



Section 6:1-90 - Findings, Declarations.

6:1-90 Findings, declarations.

2. a. The Legislature finds and declares that:

(1) New Jersey's public use, general aviation airports are an integral part of the State's transportation network and promote mobility and economic activities of common public benefit. These public use, general aviation transportation facilities are deteriorating and must be improved as to safety and their economic vitality in order to realize their full public benefit.

(2) There is a growing need to upgrade the safety of general aviation airports, which require such improvements and equipment as radar, instrument landing aids and weather-reporting equipment to enable them to safely handle modern general aviation aircraft.

(3) Many publicly owned, general aviation airports are unable to obtain all of the federal funds available to them for airport development because they are unable to raise money for their local matching requirements.

(4) Many privately owned, public use, general aviation airports which are essential to the State's economic development are in danger of conversion to nonaviation uses, and it is in the public interest to provide State assistance to county and municipal efforts to preserve these airports, through acquisition or other means.

(5) Users of general aviation airports have contributed substantial amounts to the State treasury through fees and fuel taxes, and this money should henceforth be used to establish an airport assistance program.

(6) The long term stability and viability of unrestricted public use airports are greatly dependent upon the economic stability and vitality of the aviation enterprises which are located within them.

(7) It is in the public interest for the Department of Transportation to undertake activities which promote aviation safety, promote aviation education, and provide for the promotion of aeronautics.

b. The Legislature therefore finds and declares that it is in the public interest to establish an Airport Safety Fund, impose a two cent per gallon tax on fuel distributed to general aviation airports, and authorize the Commissioner of Transportation to establish assistance programs to improve the safety and economic vitality of general aviation airports, to promote aviation safety and education, and to provide for the promotion of aeronautics.

c. The Legislature also declares that, inasmuch as federal authorities already register aircraft, it is deemed appropriate to cease the State registration of New Jersey based aircraft, which is currently administered at a net loss.

L.1983,c.264,s.2; amended L.1997,c.231,s.1.



Section 6:1-91 - Definitions.

6:1-91 Definitions.

3. As used in this act:

a. "Commissioner" means the Commissioner of Transportation.

b. "Department" means the Department of Transportation.

c. "Fund" means the Airport Safety Fund, as established in section 4 of this act.

d. "Treasurer" means the State Treasurer.

e. "Unrestricted public use airport" means any facility for the take-off and landing of aircraft, either publicly or privately owned, that does not have restrictive covenants on operational use by the general public for reasons other than safety.

f. "General aviation airport" means any area of land or water, or both, used or made available for the landing and take-off of civil aircraft, and which has further been determined by the Commissioner of Transportation not to be an international airport either by classification or service characteristics.

g. "Turbine fuel" means any liquid or gaseous substance used by jet and turbo-shaft aircraft for the propulsion of aircraft through the air, as determined by the Commissioner of Transportation.

h. "Director" means the Director of the Division of Taxation.

i. "Aviation enterprise" means any business or enterprise which is principally located within a New Jersey unrestricted public use airport where the commissioner has determined such business or enterprise has a direct economic or operational benefit to the airport.

L.1983,c.264,s.3; amended 1997,c.231,s.2.



Section 6:1-92 - "Airport Safety Fund."

6:1-92 "Airport Safety Fund."

4. a. There is established in the general fund a separate special account to be known as the "Airport Safety Fund." Notwithstanding any provisions of law to the contrary and except as otherwise provided in this act, revenues from the taxes imposed on the sale of fuel used in aircraft, pursuant to chapter 39 of Title 54 of the Revised Statutes, revenues from the taxes imposed on the sale of aircraft fuels sold for distribution to general aviation airports, pursuant to this act, and fees imposed under Title 6 of the Revised Statutes shall be credited to the fund.

b. Moneys shall be appropriated from the fund, notwithstanding the provisions of P.L.1976, c.67 (C.52:9H-5 et seq.).

c. Moneys in the fund shall be appropriated to the department only for those aviation purposes which the department is empowered to undertake pursuant to this act or under Title 6 and Title 27.

d. All revenues generated by the taxes imposed on the sale of aircraft fuels, pursuant to chapter 39 of Title 54 of the Revised Statutes; the taxes imposed on the sale of aircraft fuels sold for distribution to general aviation airports, pursuant to this act, and fees imposed under the provisions of Title 6 of the Revised Statutes shall be collected and invested by the Treasurer pursuant to law. Earnings received from the investment or deposit of revenues in the fund shall be paid into and become part of the fund.

e. Any revenues credited to the fund but not appropriated to the department shall remain in the fund exclusively for the purposes set forth in this act.

f. The Director of the Division of Budget and Accounting is empowered to transfer funds from the fund as may be necessary in order to compensate the Division of Taxation for the cost incurred in administering the tax provisions in this act.

g. Moneys paid back to the State pursuant to loans made from the fund shall be paid back into and become part of the fund.

L.1983,c.264,s.4; amended 1997,c.231,s.3.



Section 6:1-93 - Permitted Uses Of Airport Safety Fund.

6:1-93 Permitted uses of Airport Safety Fund.

9.The commissioner is hereby authorized to expend moneys from the Airport Safety Fund established by section 4 of the "New Jersey Airport Safety, Security and Improvement Act," P.L.1983, c.264 (C.6:1-92), for the following purposes:

a.To provide grants to publicly and privately owned, unrestricted, public use airports to obtain federal funds for airport assistance. The commissioner is authorized to provide up to 50% of the required local match; except that the commissioner is authorized to provide up to 100% of the required local match, when he deems that an emergency situation exists.

b.To provide grants or loans, or both, to publicly owned and private, unrestricted, public use airports for safety projects, including but not limited to engineering, planning, construction and rehabilitation of lighting, runways, aprons, airport approach aids and obstruction removals, and for security, capital improvement, informational and educational projects, and revenue and nonrevenue producing capital improvement and development projects.

c.To provide grants or loans, or both, to publicly owned airports or counties or municipalities to acquire airports or lands, rights in land and easements, including aviation easements necessary for clear zones or clear areas, which are owned, controlled or operated, or to be owned, controlled or operated by municipalities, counties or other political subdivisions of this State.

d.To acquire lands or rights in lands adjacent to privately owned, public use airports, which are found necessary for airport or air safety purposes, and while retaining title to that land or rights in land, the commissioner may lease those lands or rights to airports or airport authorities for use in the furtherance of airport, air safety, or air transportation purposes. The commissioner shall establish terms in any such lease so as to protect the State's interest in the promotion of aviation and the State's investment in lands and property.

e.To provide loans to unrestricted public use airports and New Jersey based aviation enterprises, in amounts not to exceed $200,000 per loan, for such specific purposes, not included among those set forth in subsection b. of this section, and on such terms and conditions as may be determined by the commissioner pursuant to this subsection. Loans pursuant to this subsection may be provided for purposes or projects which effectuate the New Jersey Airport Safety, Security and Improvement Act and the duties and powers of the commissioner set forth in section 5 of P.L.1966, c.301 (C.27:1A-5). In providing such loans, the commissioner shall establish loan security terms so as to protect the State's interests. Loans shall not be provided pursuant to this subsection to airports or enterprises for the purpose of expanding, preparing for an expansion or completing an expansion of the physical capabilities of the airport, including but not limited to expansion of the runways, to support a greater number of flights or larger aircraft than that which the airport is able to handle within the safety parameters applicable to that airport at the time of the loan application, except that a loan may be provided to restore the physical capabilities of an airport, which capabilities have been reduced as a result of insufficient maintenance and repair, to the capabilities that existed when the airport was in a state of full repair and fully maintained.

f.To establish, operate, or provide any program or activity which promotes aviation safety, promotes aviation education, or provides for the promotion of aeronautics. In no fiscal year shall the amount of moneys expended pursuant to this subsection exceed 10 percent of the total amount of moneys appropriated in that fiscal year to the Airport Safety Fund, established in the General Fund pursuant to section 4 of P.L.1983, c.264 (C.6:1-92).

L.1983, c.264, s.9; amended 2010, c.38, s.4.



Section 6:1-94 - Qualifications For Assistance From Airport Safety Fund; Factors Considered In Granting Application For Assistance; Certification Requirements

6:1-94. Qualifications for assistance from airport safety fund; factors considered in granting application for assistance; certification requirements
Any airport, to qualify under the provisions of section 9 of this act, ^1^ shall not be an international airport, either by classification or service characteristics, as determined by the Commissioner of Transportation, and shall be included in the New Jersey State Airport System Plan, as prepared or revised from time to time by the department.

In considering an application for financial assistance, the commissioner shall consider, in addition to the requirements of eligibility under the provisions of this act and other eligibility criteria that the commissioner may promulgate by rule to effectuate the purposes of section 9 of this act, ^1^ the scope and cost of the improvement required, availability of local funds for airport development, the capture of federal funds, the relative value of that improvement to the other needs of the particular airport, the present and future public service levels in regard to operations, based aircraft, passenger service, freight service, Statewide distribution of services, and local and State economic development, the impact on the area surrounding the airport, the extent to which the improvement will contribute to the welfare of the citizens of the State and the local area, and the relative value to the State airport system as a whole.

The commissioner shall also establish certification requirements to ensure that:

a. The airport will be owned or effectively controlled, operated, repaired and maintained adequately during the improvement's full useful life, for the benefit of the public;

b. In connection with the operation of the airport, during the improvement's full useful life, the public will not be deprived of its rightful, fair, equal and uniform use of the airport;

c. The airport will adhere to State and federal laws and regulations. If an airport received financial assistance under section 9 of this act and ceases operations or fails to continue to comply with the provisions of this section before the predetermined life of the financially assisted improvements, as such life is determined by the commissioner at the time the financial assistance is granted, the State shall be reimbursed for the unused portion of such predetermined life and, if not fully reimbursed, the claim shall be a first lien on the airport property to the extent of the unpaid balance; and

d. If a county or municipality or other public body received financial assistance under section 9 of this act for acquisition of real property, that property shall not be sold or used for any nonaviation purpose without the approval of the commissioner.

L.1983, c. 264, s. 10.



Section 6:1-95 - Powers Of Commissioner.

6:1-95 Powers of commissioner.

11. a. The commissioner may acquire airports or lands or rights therein, including aviation easements necessary for clear zones or clear areas, by gift, devise or purchase, when it is deemed to be necessary for the safe operation of the airport and the general public safety or necessary for the continued operations of an airport which is deemed to be necessary for a safe and efficient air transportation system in the State. In addition, the commissioner may acquire the development rights associated with any privately owned and any county or municipally owned unrestricted public use airport, as long as a covenant providing that the airport shall remain an unrestricted public use airport in perpetuity is included in the instrument recording the development rights purchase. Development rights may be acquired immediately, or over such time as may be negotiated, by contract, between the airport owner and the commissioner.

b.If the commissioner acts to acquire development rights pursuant to subsection a. of this section, at least 30 days prior to submitting a summary of the terms and conditions of such proposed purchase of development rights to the Legislature for approval pursuant to section 2 of P.L.2000, c.165 (C.6:1-95.1), the commissioner shall:

(1)Acquire and consider at least two independent appraisals of the value of the development rights to be purchased;

(2)Hold a public hearing on the proposed purchase of the development rights at a site in or convenient to the municipality or municipalities in which those development rights are proposed to be acquired; and

(3)Provide notice of the public hearing, notice of the intent to acquire development rights, a summary of the proposed terms and conditions of the proposed purchase of the development rights, and a copy of any appraisals made pursuant to paragraph (1) of this subsection to the governing bodies of the municipality and county in which the development rights are proposed to be acquired, and to the members of the State Legislature representing the district in which the development rights are proposed to be acquired.

c.If the commissioner acquires an airport, the commissioner may contract for the operation of the airport or retain ownership without operating it. The commissioner may also sell any airport or airport land so acquired to a county or municipality or other public bodies on the condition that they operate the facility as an airport and that they may not sell the land without the commissioner's approval.

d.Every contract for the transfer of a public use airport in connection with which the development rights have been sold pursuant to this section shall contain a provision providing for the operation of that airport as an unrestricted public use airport in perpetuity.

e.As used in this section, the term "unrestricted public use airport" shall only mean unrestricted public use airport as the term is defined in section 3 of P.L.1983, c.264 (C.6:1-91) and shall be used in this section for airport license classification purposes pursuant to Title 6 of the Revised Statutes.

f.The Legislature shall, in addition to the appropriation made pursuant to section 3 of P.L.2000, c.165, make such other annual appropriations in future years as shall be necessary to effectuate the purposes of P.L.2000, c.165 (C.6:1-95.1 et al.) in future years.

L.1983,c.264,s.11; amended 2000,c.165,s.1.



Section 6:1-95.1 - Submission Of Summary Of Terms, Conditions To Legislature.

6:1-95.1 Submission of summary of terms, conditions to Legislature.

2.The Commissioner of Transportation shall submit to the Legislature for approval a summary of the terms and conditions of each purchase of development rights and the purchase price thereof, as authorized pursuant to section 11 of P.L.1983, c.264 as amended by section 1 of P.L.2000, c.165 (C.6:1-95). The commissioner shall make the submission to the President of the Senate and the Speaker of the General Assembly on a day when both houses are meeting. The President and the Speaker shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively.

Unless the purchase, as described in the submission, is disapproved by adoption of a concurrent resolution to that effect by the affirmative vote of a majority of the authorized membership of both houses within the time period prescribed in this section, the purchase shall be deemed approved and the commissioner shall be authorized to undertake the purchase. The time period shall commence on the day of submission and expire on the forty-fifth day after submission or for a house not meeting on the forty-fifth day, on the next meeting day of that house.

L.2000,c.165,s.2.



Section 6:1-96 - Rules And Regulations

6:1-96. Rules and regulations
The commissioner is authorized to make such rules and regulations, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), as he deems necessary to effectuate the purposes of this act.

L.1983, c. 264, s. 18, eff. July 11, 1983.



Section 6:1-97 - Aircraft Exempt From Taxation

6:1-97. Aircraft exempt from taxation
All aircraft, whether or not the same are required to be registered under State or federal law, shall be exempt from taxation under chapters 4 and 11A of Title 54 of the Revised Statutes or any other law of this State which may impose a personal property tax.

L.1983, c. 264, s. 19, eff. July 11, 1983.



Section 6:1-98 - Governor's Air And Space Medal

6:1-98. Governor's Air and Space Medal
1. a. Each year during the month of May, Aviation Awareness Month, an award shall be presented by the Governor or the Governor's designee, in a public ceremony, to an individual currently or formerly residing in this State, or to an organization located in the State of New Jersey, in recognition of the individual's or organization's outstanding achievement in aeronautics or space exploration. This award shall be known as the Governor's Air and Space Medal, hereinafter, "the medal."

b. Nominations for the medal may be submitted by any individual in the State, at any time during the year, to the Executive Director of Aeronautics, in the Division of Aeronautics in the Department of Transportation, hereinafter, "the executive director," with a written statement setting forth the reasons for the nomination.

L.1995,c.419,s.1.



Section 6:1-100 - Definitions Relative To Airport Employment Restrictions; Criminal History Record Checks

6:1-100. Definitions relative to airport employment restrictions; criminal history record checks
2. a. As used in this section:

"Aircraft operator" means the holder of an operating certificate issued by the Federal Aviation Administration or a permit issued by the Civil Aeronautics Board or the federal Department of Transportation who conducts scheduled passenger, public charter or private charter flight operations in which passengers are emplaned from or deplaned into a sterile area.

"Airport" means a commercial service airport facility conducting business pursuant to Title 14 of Code of Federal Regulations Part 139, located wholly within this State operating pursuant to an airport security program approved by the Federal Aviation Administration.

"Airport operator" means a State or local government unit, agency or public authority that operates an airport that serves an aircraft operator, except the Port Authority of New York and New Jersey.

"Employee" means any person who provides services in the sterile area of an airport.

"Prior conviction" means a conviction under the laws of this State, another state, or the United States of an offense substantially equivalent to any crime listed in this section for which a sentence of imprisonment in excess of one year could be imposed.

"Sterile area" means that portion of an airport that provides passengers access to boarding aircraft and to which the access generally is controlled through the screening of persons and property in accordance with a security program approved by the Federal Aviation Administration.

b.An airport operator shall not employ or permit to be employed any employee who has a disqualifying conviction. An airport operator shall not employ, or permit to be employed, an employee unless it has determined, consistent with the standards of this section, that no criminal history record background information exists on file in the Federal Bureau of Investigation, Criminal Justice Information Service or the Division of State Police which would disqualify that individual from being employed. This section shall apply to all employees who are currently employed at or who are prospective employees at an airport operated by an airport operator. This section shall not apply to employees who are subject to fingerprint-based criminal history record background checks mandated by federal law or rules and regulations.

c.Each airport operator shall require, for purposes of determining employment eligibility, the fingerprinting of prospective or current employees. The airport operator is authorized to receive criminal history record background information from the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service consistent with the provisions of Public Law 92-544, for use in determining employment eligibility. Each airport operator shall:

(1)promulgate rules and regulations for the use and safeguarding of criminal history record background information received from the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service;

(2)develop a form to be used in connection with the submission of fingerprints that contains the specific job title held or sought, and any other information that may be relevant to consideration of the current or prospective employee; and

(3)promulgate a form to be provided to all prospective and current employees that shall inform the prospective or current employee that: (a) the airport operator is required to request that employee's criminal history record background information from the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service and review such information pursuant to this section; (b) the prospective or current employee has the right to obtain, review and seek correction of his criminal history record background information; and the prospective or current employee shall have 14 days from the date of any written notice of disqualification to challenge the accuracy of the criminal history record background information.

d.The employee or prospective employee shall submit to the airport operator the individual's name and address and shall provide written consent to and cooperate in the securing of fingerprints taken in accordance with applicable State and federal laws, rules, regulations and standards by a State or municipal law enforcement agency or other person designated by the Division of State Police, and any fees imposed by the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service. The airport operator is authorized to exchange fingerprint data with and receive criminal history record background information from the Federal Bureau of Investigation, Criminal Justice Information Service and the Division of State Police for use in determining the eligibility for employment of employees and prospective employees, consistent with the provisions of Public Law 92-544. The airport operator shall promptly transmit such fingerprints and the required fees to the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service for their full search and processing. The Division of State Police is authorized to submit the fingerprints and the appropriate fee to the Federal Bureau of Investigation, Criminal Justice Information Service for a national criminal history record background check.

The Division of State Police shall forward the criminal history record to the airport operator in a timely manner.

e.All criminal history records processed and sent to the airport operator pursuant to this section shall be confidential pursuant to the applicable federal and state laws, rules and regulations, and shall not be published or in any way disclosed to persons other than an airport operator, unless otherwise authorized by law. No cause of action against an airport operator for damages shall exist for the determination that a prospective or current employee has a disqualifying criminal conviction, or for the lawful disclosure of a disqualifying criminal conviction to an employer, when an airport operator has reasonably and in good faith relied upon the accuracy and completeness of criminal history record background information furnished to it by the Division of State Police or the Federal Bureau of Investigation, Criminal Justice Information Service. An airport operator who acts upon or discloses information pertaining to a disqualifying criminal conviction of a prospective or current employee shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the airport operator acted with actual malice toward the person who is the subject of the information.

No cause of action against an employer for damages shall exist for acting upon information received from an airport operator that a current employee has a disqualifying criminal conviction, when the employer has reasonably and in good faith relied upon the determination made by the airport operator that the current employee has a disqualifying criminal conviction. An employer at the airport who acts upon information pertaining to a disqualifying criminal conviction of a current employee shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the employer acted with actual malice toward the person who is the subject of the information.

f.The airport operator shall review the criminal history record of a current or prospective employee covered by this section to determine whether that employee has a disqualifying criminal conviction in his background. A disqualifying criminal conviction shall be evidenced by a criminal history record background check which reveals a conviction within the preceding 10 years of any of the following:

(1)any crime in violation of N.J.S.2C:11-3, N.J.S.2C:11-4, N.J.S.2C:11-5 or N.J.S.2C:11-6;

(2)any crime in violation of N.J.S.2C:12-1, N.J.S.2C:12-2 or N.J.S.2C:12-3;

(3)any kidnaping in violation of N.J.S.2C:13-1, criminal restraint in violation of N.J.S.2C:13-2, interference with custody in violation of N.J.S.2C:13-4, criminal coercion in violation of N.J.S.2C:13-5 or luring or enticing a child in violation of section 1 of P.L.1993, c.291 (C.2C:13-6);

(4)any aggravated sexual assault or sexual assault in violation of N.J.S.2C:14-2, or aggravated criminal sexual contact or criminal sexual contact in violation of N.J.S.2C:14-3;

(5)any robbery in violation of N.J.S.2C:15-1 or carjacking in violation of section 1 of P.L.1993, c.221 (C.2C:15-2);

(6)any crime of bias intimidation in violation of N.J.S.2C:16-1;

(7)any arson or related offense in violation of N.J.S.2C:17-1, causing or risking widespread injury or damage in violation of N.J.S.2C:17-2, any crime of criminal mischief in violation of N.J.S.2C:17-3a, any crime of alteration of motor vehicle trademarks or identification numbers in violation of section 1 of P.L.1983, c.351 (C.2C:17-6), or any violation of P.L.1983, c.480 (C.2C:17-7 et seq.);

(8)any burglary in violation of N.J.S.2C:18-2 or any crime of criminal trespass in violation of N.J.S.2C:18-3;

(9)any crime of theft in violation of chapter 20 of Title 2C of the New Jersey Statutes;

(10) any crime of forgery and fraudulent practices in violation of chapter 21 of Title 2C of the New Jersey Statutes;

(11) any crime of bribery and corrupt influence in violation of chapter 27 of Title 2C of the New Jersey Statues;

(12) any crime in violation of N.J.S.2C:28-1, N.J.S.2C:28-2, N.J.S.2C:28-3a, N.J.S.2C:28-4a, N.J.S.2C:28-5, N.J.S.2C:28-6, N.J.S.2C:28-7 or N.J.S.2C:28-8b;

(13) any crime in violation of N.J.S.2C:29-1 or N.J.S.2C:29-8;

(14) any crime in violation of N.J.S.2C:33-1a, N.J.S.2C:33-3, N.J.S.2C:33-14 or section 1 of P.L.1991, c.335 (C.2C:33-14.1);

(15) any crime in violation of chapter 35 of Title 2C of the New Jersey Statutes;

(16) any crime in violation of chapter 36 of Title 2C of the New Jersey Statutes;

(17) any crime in violation of N.J.S.2C:39-3, N.J.S.2C:39-4, section 1 of P.L.1998, c.26 (C.2C:39-4.1), N.J.S.2C:39-5, section 1 of P.L.1983, c.229 (C.2C:39-14) or section 1 of P.L.1995, c.405 (C.2C:39-16);

(18) racketeering in violation of P.L.1981, c.167 (C.2C:41-1.1 et al.);

(19) any crime in violation of sections 2 through 5 of the "September 11th, 2001 Anti-Terrorism Act,"P.L.2002, c.26 (C.2C:38-2 through 2C:38-5);

(20) any of the following federal offenses: registration violations involving aircraft not providing air transportation as defined in 49 U.S.C.s.46306; interference with air navigation as defined in 49 U.S.C.s.46308; transporting hazardous material as defined in 49 U.S.C.s.46312; aircraft piracy as defined in 49 U.S.C.s.46502; interference with flight crew members and attendants as defined in 49 U.S.C.s.46504; application of certain criminal laws to acts on aircraft as defined in 49 U.S.C.s.46506; carrying a weapon or explosive on an aircraft as defined in 49 U.S.C.s.46505; false information and threats as defined in 49 U.S.C.s.46507; lighting violations involving transporting controlled substances by aircraft not providing air transportation as defined in 49 U.S.C.s.46315; entering aircraft or airport area in violation of security requirements as defined in 49 U.S.C.s.46314; destruction of aircraft or aircraft facilities as defined in 18 U.S.C.s.32; espionage as defined in 18 U.S.C.ss.793, 794, 798, or 3077; treason, sedition and subversive activities as defined in 18 U.S.C.ss.2381, 2384 and 2385; a violation of 50 U.S.C.s.783; violence at international airports as defined in 18 U.S.C.s.37; or conspiracy or solicitation as defined in 18 U.S.C.ss. 371 and 373; or

(21) an attempt or conspiracy to commit any of the offenses specified in paragraphs (1) through (20) of this subsection.

g.Upon receipt of the criminal history record background information from the Division of State Police and Federal Bureau of Investigation, Criminal Justice Information Service for a prospective or current employee, the airport operator shall notify the prospective or current employee, in writing, of the prospective or current employee's qualification or disqualification for employment. If the prospective or current employee is disqualified, the convictions that constitute the basis for the disqualification shall be identified in the written notice to the prospective or current employee. Unless otherwise specified by law or regulation, the prospective or current employee shall have 14 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record background information. If no challenge is filed or if the determination of the accuracy of the criminal history record background information upholds the disqualification, the airport operator shall notify the employer that the prospective or current employee has been disqualified from employment. When the airport operator determines that employment in a position to which the provisions of this section apply should be terminated pursuant to this section, the current employee shall be afforded notice in writing and the right to be heard and offer proof in opposition to such determination in accordance with the rules and regulations promulgated pursuant to subsection c. of this section.

h.The Division of State Police shall promptly notify the airport operator in the event a prospective or current employee, who was the subject of a criminal history record background check conducted pursuant to subsection d. of this section, is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the airport operator shall make a determination regarding the eligibility for employment of the prospective or current employee.

i.Every employee shall have a continuing obligation to promptly notify the employee's employer and the airport operator of any conviction of a crime punishable by more than one year in prison. The failure to so notify the employer and airport operator shall be grounds for immediate termination of employment.

j.This section shall apply to all prospective employees on the effective date thereof. Airport operators shall require the criminal history record background checks to be initiated on all current employees within 90 days of the effective date of this section.

L.2002, c.73, s.2.



Section 6:2-1 - Definitions

6:2-1. Definitions
As used in this chapter:

"Aircraft" includes balloon, aeroplane, seaplane and every other vehicle used for navigation through the air. A seaplane, while at rest on water and while being operated on or immediately above water, shall be governed by rules regarding water navigation; while being operated through the air otherwise than immediately above water, it shall be treated as aircraft.

"Airman" includes aviator, pilot, balloonist, and every other person having any part in the operation of aircraft while in flight.

"Passenger" includes any person riding in an aircraft but having no part in its operation.



Section 6:2-2 - Short Title

6:2-2. Short title
This chapter may be cited as the "uniform state law for aeronautics" .



Section 6:2-3 - How Construed

6:2-3. How construed
This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.



Section 6:2-4 - Right Of Sovereignty In Air

6:2-4. Right of sovereignty in air
Sovereignty in space above the lands and waters of this state is declared to rest in the state, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this state.



Section 6:2-5 - Ownership Of Space

6:2-5. Ownership of space
The ownership of space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in section 6:2-6 of this title.



Section 6:2-6 - Flight Over Lands Permitted; Liability For Forced Landing

6:2-6. Flight over lands permitted; liability for forced landing
Flight in aircraft over the lands and waters of this state is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or the water beneath. The landing of an aircraft on the lands or waters of another, without his consent, is unlawful, except in the case of a forced landing. For the damages caused by a forced landing, however, the owner or lessee of the aircraft or the airman shall be liable as provided in section 6:2-7 of this title.



Section 6:2-7 - Liability For Injuries To Person Or Property; Lien On Aircraft; Mortgagees, Vendors And Trustees Not Deemed Owners

6:2-7. Liability for injuries to person or property; lien on aircraft; mortgagees, vendors and trustees not deemed owners
The owner of every aircraft which is operated over the land or waters of this State is absolutely liable for injuries to persons or property on the land or water beneath, caused by ascent, descent, or flight of the aircraft, or the dropping or falling of any object therefrom, whether such owner was negligent or not, unless the injury is caused in whole or in part by the negligence of the person injured, or of the owner or bailee of the property injured. If the aircraft is leased at the time of the injury to person or property, both owner and lessee shall be liable, and they may be sued jointly, or either or both of them may be sued separately. An airman who is not the owner or lessee shall be liable only for the consequences of his own negligence. The injured person, or owner or bailee of the injured property, shall have a lien on the aircraft causing the injury to the extent of the damage caused by the aircraft or object falling from it. A chattel mortgagee, conditional vendor or trustee under an equipment trust, of any aircraft, not in possession of such aircraft, shall not be deemed an owner within the provisions of this section.

Amended by L.1946, c. 237, p. 849, s. 1.



Section 6:2-8 - Liability For Collision

6:2-8. Liability for collision
The liability of the owner of one aircraft, to the owner of another aircraft, or to airmen or passengers on either aircraft, for damages caused by collision on land or in the air, shall be determined by the rules of law applicable to torts on land.



Section 6:2-9 - Torts And Crimes Committed In Flight; Laws Of State Applicable

6:2-9. Torts and crimes committed in flight; laws of state applicable
All crimes, torts, and other wrongs committed by or against an airman or passenger while in flight over this state shall be governed by the laws of this state; and the question whether damage occasioned by or to an aircraft while in flight over this state constitutes a tort, crime or other wrong by or against the owner of such aircraft shall be determined by the laws of this state.



Section 6:2-10 - Contracts Made During Flight

6:2-10. Contracts made during flight
All contractual and other legal relations entered into by aeronauts or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.



Section 6:2-11 - Acrobatic Stunts; Low Flying Over Public Gatherings Prohibited; Penalty

6:2-11. Acrobatic stunts; low flying over public gatherings prohibited; penalty
Any airman or passenger who, while in flight over a thickly inhabited area or over a public gathering within this state, shall engage in trick or acrobatic flying, or in any acrobatic feat, or shall, except while in landing or taking off, fly at such a low level as to endanger the persons on the surface beneath, or drop any object except loose sand or water ballast, shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.



Section 6:2-12 - Killing Of Birds And Animals From Planes; Penalty

6:2-12. Killing of birds and animals from planes; penalty
Any airman or passenger who, while in flight within this state, shall intentionally kill or attempt to kill any birds or animals shall be guilty of a misdemeanor and shall be punished with a fine of not more than one hundred dollars or imprisonment for not more than three months, or both.



Section 6:3-1 - Department Of Transportation Approval

6:3-1. Department of Transportation approval
No county, municipality, public agency, authority or private airport owner in this State, whether acting alone or jointly with another county, municipality, public agency or authority, shall submit to the Administrator of the Federal Aviation Administration of the United States any project application for federal funding under the provisions of section 501 of the Act of Congress approved September third, one thousand nine hundred and eighty-two, being Public Law 248, 97th Congress, known as the " Airport and Airway Improvement Act of 1982," or any amendment thereof and supplement thereto, or under any other federal law, unless the project and the project application have been first approved by the State Department of Transportation. No grant offer or amended grant offer shall be accepted by an airport sponsor without approval by the State Department of Transportation.

L. 1947, c. 315, p. 1039, s. 1. Amended by L. 1985, c. 337, s. 1, eff. Oct. 11, 1985.



Section 6:5-1 - Definitions

6:5-1. Definitions
When used in this act

"Avigation" means the operating, steering, directing or managing of aircraft in or through the air and on the ground or water;

"Aircraft" means any contrivance now known or hereafter invented, used or designed for avigation or flight in the air.

L.1952, c. 199, p. 708, s. 1.



Section 6:5-2 - Right And Manner Of Service Of Process On Nonresidents Extended

6:5-2. Right and manner of service of process on nonresidents extended
This chapter shall be construed as extending the right and manner of service of process upon nonresidents, and not as limiting any other lawful manner for such service.

L.1952, c. 199, p. 708, s. 2.



Section 6:5-3 - Secretary Of State As Agent

6:5-3. Secretary of State as agent
3. (a) Any person, not being a resident of this State, who shall operate, pilot or avigate any aircraft on or over the land or waters or through the airspace of this State, whether or not such person shall be licensed to do so in accordance with the laws of this State or of any other state or under the provisions of the laws, rules or regulations of the United States Government or otherwise; and

(b) Any person or persons, not being a resident or residents of this State or any corporation or association, not incorporated under the laws of this State and not duly authorized to transact business in this State, who by his, their or its agent or servant, shall cause to be operated, piloted or navigated on or over the land or waters or through the airspace of this State any aircraft, which is not registered in this State, whether or not the operator, owner or pilot shall be licensed to operate, pilot or avigate aircraft on or over the land or waters or through the airspace of this State; shall by the operation of such aircraft or by causing the same to be operated, piloted or avigated, over the land or waters or through the airspace of this State, make and constitute the Secretary of State his, their or its agent for the acceptance of process in any civil action issuing out of any court of civil jurisdiction, against any such person or persons, corporation or association, arising out of or by reason of any accident or collision occurring on or over the land or waters or in the airspace of this State in which such aircraft so operated, piloted or avigated is involved. The operating, piloting or avigating or causing to be operated, piloted or avigated of any such aircraft, on or over the land or waters or through the airspace of this State, shall be the signification of the agreement of such nonresident person operating, piloting or avigating the same or of such person or persons or corporation or association for whom such aircraft is operated, piloted or avigated, of his, their or its agreement that any process, against him, them or it which is so served shall be of the same legal force and validity as if served, upon him or them personally or upon it, in accordance with law within this State.

L.1952,c.199,s.3; amended 1991,c.91,s.187.



Section 6:5-4 - Manner Of Service Upon Secretary Of State; Notice

6:5-4. Manner of service upon Secretary of State; notice
Service of process upon the Secretary of State shall be made by leaving the original and a copy of the summons and 2 copies of the complaint, with a fee of $20.00 in the hands of the Secretary of State, or someone designated by him in his office, and such service shall be sufficient service upon the nonresident operator, pilot or owner, if

(a) Notice of such service and a copy of the summons, with a copy of the complaint, are forthwith sent by registered mail to the defendant by the Secretary of State, or someone designated by him in his office; and

(b) Defendant's return receipt and the affidavit of the Secretary of State, or such person in his office acting for him, of the compliance herewith, including a statement of the date of such mailing and of the receipt of the return card, are appended to the original of the summons and the other copy of the complaint and filed in the office of the clerk of the court wherein the action may be pending; or

(c) Notice of such service, with a copy thereof and the original and a copy of the summons and 2 copies of the complaint, are forthwith sent by registered mail by the Secretary of State, or the person in his office acting for him, to the sheriff or other process server in the jurisdiction in which the defendant resides, with directions that such sheriff or process server, or someone acting for such sheriff or process server, shall serve the same upon the defendant in the same manner as that in which service is legally effected in that jurisdiction, and the return of such sheriff or process server, or the person acting for such sheriff or process server in such jurisdiction, shall be appended to or endorsed, upon the original summons and a copy of the complaint, and returned to the Secretary of State, and thereafter filed in the office of the clerk of the court wherein the action may be pending in this State; or

(d) Notice of such service and a copy of the summons and complaint may be served on the defendant, personally, by an official or private individual, wherever such service may be made, and, upon service being so made, an affidavit shall be taken by the person affecting such service, showing the person served and the time and place of such service, which affidavit shall be appended, to the original summons and one copy of the complaint, and returned to the Secretary of State, and be thereafter filed in the office of the clerk of the court wherein the action may be pending in this State;

(e) Notice of such service and a copy of the summons and complaint may be served on the defendant in any other manner which the court wherein the case is pending shall deem sufficient and expedient.

If, by direction of plaintiff, notice of service is given as provided by paragraph "c" of this section, plaintiff shall, in addition to the fee of $20.00 required by the first paragraph of this section, deposit with the Secretary of State sufficient money to effectuate the same.

If notice of service is given as provided by paragraph "d" of this section, plaintiff shall pay the cost thereof.

L.1952, c. 199, p. 709, s. 4. Amended by L.1966, c. 91, s. 1, eff. July 1, 1966.



Section 6:5-5 - Continuances

6:5-5. Continuances
The court in which an action, against an operator, pilot or owner mentioned in section three of this act, is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.

L.1952, c. 199, p. 711, s. 5.



Section 6:5-6 - Fee

6:5-6. Fee
The fee of $20.00 paid by the plaintiff to the Secretary of State at the time of service and the cost of giving notice as provided in this act shall be taxed in plaintiff's costs if he prevails in the action.

L.1952, c. 199, p. 711, s. 6. Amended by L.1966, c. 91, s. 2, eff. July 1, 1966.



Section 6:5-7 - Record Of Processes Served

6:5-7. Record of processes served
The Secretary of State shall keep a record of processes served pursuant to the provisions of this act, which shall show the day and hour of such service.

L.1952, c. 199, p. 711, s. 7.



Section 6:5-8 - Nonresident Involved In Accident; Execution Of Power Of Attorney Appointing Secretary Of State As Agent

6:5-8. Nonresident involved in accident; execution of power of attorney appointing Secretary of State as agent
Whenever any collision or accident shall occur on or over the land or waters or in the air spaces of this State and the operator or pilot of any aircraft involved therein shall be a nonresident and not licensed under the laws of this State to operate, pilot or avigate an aircraft, or an aircraft involved in any such collision or accident shall not be registered or licensed under the laws of this State, notwithstanding that such aircraft may be validly licensed and registered under the provisions of the laws, rules and regulations of the United States Government, the magistrate, before whom the nonresident operator, pilot or owner of such aircraft shall be brought, shall require such operator, pilot or owner, as a condition to his release on bail or otherwise, to execute a written power of attorney to the Secretary of State appointing the Secretary of State his lawful agent for the acceptance of service of civil process in any civil action arising out of such collision or accident, instituted or to be instituted by any resident of this State against such nonresident, for or on account of any claim, demand or cause of action arising out of such collision or accident. The power of attorney herein required shall, after the execution thereof, be filed with the Secretary of State.

The requirements of this section shall be in addition to, and not in limitation of, any other law concerning the giving of bail or other security.

L.1952, c. 199, p. 711, s. 8.



Section 6:5-9 - Service Of Process Upon Nonresident Owner Of Aircraft Involved In Accident

6:5-9. Service of process upon nonresident owner of aircraft involved in accident
Civil process in any civil action arising out of a collision or accident in which any aircraft of a nonresident owner, not registered or licensed under the laws of this State, notwithstanding that such aircraft may be validly licensed and registered under the provisions of the laws, rules and regulations of the United States Government, may be served upon such nonresident owner, by service upon any operator, owner or pilot, of such or any other aircraft of such nonresident owner, while such aircraft is being operated in this State by such operator, owner or pilot. Process in any such action may be also lawfully served upon any such nonresident owner by service thereof upon any person, over the age of fourteen years, who has the custody of such aircraft, whether held by him as security or operated or piloted by him, if a copy of such process is also posted in a conspicuous place upon such aircraft.

L.1952, c. 199, p. 712, s. 9.






Title 7 - Bills, Notes And Checks

Section 7:5-3 - Record Of Protest By Notary

7:5-3. Record of protest by notary
Every notary public, upon protesting any bill of exchange or promissory note, shall record in a book to be kept for that purpose the time when, place where and upon whom, demand of payment was made, with a copy of the notice of nonpayment, how and when served; or if sent, in what manner and the time when; and if sent by post, to whom the same was directed, at what place, and when the same was put into such post office, to which record he shall sign his name.



Section 7:5-4 - Certificate Of Protest Furnished

7:5-4. Certificate of protest furnished
Any notary public who shall protest any bill of exchange or promissory note shall furnish to the person paying the costs and expenses of such protest a certificate under his hand and official seal of the matters and things required by section 7:5-3 of this title to be recorded by him.



Section 7:5-5 - Death Or Removal Of Notary; Deposit Of Record

7:5-5. Death or removal of notary; deposit of record
Upon the death or removal out of the state of such notary, the record mentioned in section 7:5-3 of this title shall be deposited in the office of the clerk of the county in which he last resided.



Section 7:5-6 - Protest Of Instruments Held By Bank Or Corporation By Notary Officer Or Employee Thereof

7:5-6. Protest of instruments held by bank or corporation by notary officer or employee thereof
Any notary public who is a stockholder, director, officer, employee or agent of a bank or other corporation may protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes and other negotiable instruments which may be owned or held for collection by such bank or other corporation, unless such notary is individually a party to such instrument.



Section 7:5-11 - Bonds Of Port Of New York Authority Deemed Negotiable Instruments When

7:5-11. Bonds of Port of New York Authority deemed negotiable instruments when
Upon the concurrence of the State of New York herein, in the manner indicated in section two hereof, the States of New Jersey and New York agree that any bond, note or instrument heretofore or hereafter issued by the Port of New York Authority containing a provision that upon the happening of a specified event or events it shall be exchanged for or converted into a General and Refunding Bond, Consolidated Bond or Note or other negotiable bond, note or instrument of the Port of New York Authority shall, notwithstanding such provision, be and be deemed to be also a negotiable instrument under the law of each State; provided, that it conforms in all other respects to the requirements for negotiable instruments under the law of such State.

L.1947, c. 45, p. 158, s. 1. Amended by L.1953, c. 169, p. 1431, s. 1.



Section 7:5-12 - Effective Date

7:5-12. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act, but if the State of New York shall have already enacted such legislation this act shall take effect immediately.

L.1947, c. 45, p. 158, s. 2. Amended by L.1953, c. 169, p. 1431, s. 2.






Title 8a - Cemeteries



Title 9 - Children--juvenile And Domestic Relations Courts

Section 9:1-1 - Equal Rights Of Parents To Services And Earnings Of Minor Child; Action For Injuries To Child

9:1-1. Equal rights of parents to services and earnings of minor child; action for injuries to child
The father and mother of a minor child are equally entitled to its services and earnings. If one of the parents be dead, has abandoned the child, or has been deprived of its custody by direction of court, the other is entitled to such services and earnings.

The parents jointly may maintain an action for the loss of the wages or services of their minor child when such loss is occasioned by an injury, wrongfully or negligently inflicted upon such child. If one of the parents be dead, has abandoned the child, has been deprived of its custody by direction of court or refuses to sue, the other may sue alone.

Nothing contained in this section shall be deemed to supersede, limit, modify or affect the provisions of chapter fifteen of Title 34 (s. 34:15-1 et seq.).

Amended by L.1953, c. 9, p. 69, s. 1.



Section 9:2-1 - Custody Of Children Of Parents Divorced In Another State Or Country; Action In Superior Court; Notice To Persons Interested; Judgment; Exclusion From Hearing; Records Not Open To Public Inspection

9:2-1. Custody of children of parents divorced in another state or country; action in Superior Court; notice to persons interested; judgment; exclusion from hearing; records not open to public inspection
After a divorce adjudged in any other State or country, if minor children of the marriage are inhabitants of this State, the Superior Court, in an action brought by either parent or by a guardian ad litem in behalf of the children, such notice being given to parents as the court shall direct, may make such judgment concerning their care, custody, education and maintenance as if the divorce had been obtained in this State. If the minor child or minor children have not, at the commencement of the action, reached the age of sixteen years, and if it is represented to the court by affidavit or under oath that evidence will be adduced involving the moral turpitude of either parent, or of such minor child or children, or that evidence will be adduced which may reflect upon the good reputation or social standing of the child or children, then the court shall admit to the hearing of such case only such persons as are directly interested in the matter being then heard. The records of such proceedings, including all papers filed with the court, shall be withheld from indiscriminate public inspection, but shall be open to inspection by the parents, or their attorneys, and to no other person or persons except by order of the court made for that purpose.

Amended by L.1948, c. 321, p. 1294, s. 1; L.1953, c. 9, p. 69, s. 2.



Section 9:2-2 - Custody Of Children Of Divorced Or Separated Parents Within Jurisdiction Of Superior Court; Removal From Jurisdiction; Consent; Security

9:2-2. Custody of children of divorced or separated parents within jurisdiction of Superior Court; removal from jurisdiction; consent; security
When the Superior Court has jurisdiction over the custody and maintenance of the minor children of parents divorced, separated or living separate, and such children are natives of this State, or have resided five years within its limits, they shall not be removed out of its jurisdiction against their own consent, if of suitable age to signify the same, nor while under that age without the consent of both parents, unless the court, upon cause shown, shall otherwise order. The court, upon application of any person in behalf of such minors, may require such security and issue such writs and processes as shall be deemed proper to effect the purposes of this section.

Amended by L.1948, c. 321, p. 1295, s. 2.



Section 9:2-3 - Custody Of Children Of Parents Living Separately; Powers Of Court

9:2-3. Custody of children of parents living separately; powers of court
9:2-3. When the parents of a minor child live separately, or are about to do so, the Superior Court, in an action brought by either parent, shall have the same power to make judgments or orders concerning care, custody, education and maintenance as concerning a minor child whose parents are divorced. Until the court determines the final custody of the minor child and unless the parties agree otherwise, the court shall determine temporary custody based upon the best interests of the child with due regard to the caretaking arrangement that previously existed. No child shall be taken forcibly or against the will of the parent having custody by the other parent without a court order. If the child has not, at the time of the commencement of the action, reached the age of 16 years, and if it is represented to the court by affidavit or under oath that evidence will be adduced involving the moral turpitude of either parent, or of the minor child, or that evidence will be adduced which may reflect upon the good reputation or social standing of the child, then the court shall admit to the hearing of such case only such persons as are directly interested in the matter then being heard. The records of such proceedings, including all papers filed with the court, shall be withheld from indiscriminate public inspection, but shall be open to inspection by the parents, or their attorneys, and to no other person except by order of the court made for that purpose.

Amended 1948,c.321,ss.3,11; 1953,c.9,s.3; 1990,c.26,s.1.



Section 9:2-4 - Custody Of Child; Rights Of Both Parents Considered.

9:2-4 Custody of child; rights of both parents considered.


9:2-4. The Legislature finds and declares that it is in the public policy of this State to assure minor children of frequent and continuing contact with both parents after the parents have separated or dissolved their marriage and that it is in the public interest to encourage parents to share the rights and responsibilities of child rearing in order to effect this policy.
In any proceeding involving the custody of a minor child, the rights of both parents shall be equal and the court shall enter an order which may include:
a.Joint custody of a minor child to both parents, which is comprised of legal custody or physical custody which shall include: (1) provisions for residential arrangements so that a child shall reside either solely with one parent or alternatively with each parent in accordance with the needs of the parents and the child; and (2) provisions for consultation between the parents in making major decisions regarding the child's health, education and general welfare;
b.Sole custody to one parent with appropriate parenting time for the noncustodial parent; or
c.Any other custody arrangement as the court may determine to be in the best interests of the child.
In making an award of custody, the court shall consider but not be limited to the following factors: the parents' ability to agree, communicate and cooperate in matters relating to the child; the parents' willingness to accept custody and any history of unwillingness to allow parenting time not based on substantiated abuse; the interaction and relationship of the child with its parents and siblings; the history of domestic violence, if any; the safety of the child and the safety of either parent from physical abuse by the other parent; the preference of the child when of sufficient age and capacity to reason so as to form an intelligent decision; the needs of the child; the stability of the home environment offered; the quality and continuity of the child's education; the fitness of the parents; the geographical proximity of the parents' homes; the extent and quality of the time spent with the child prior to or subsequent to the separation; the parents' employment responsibilities; and the age and number of the children. A parent shall not be deemed unfit unless the parents' conduct has a substantial adverse effect on the child.
The court, for good cause and upon its own motion, may appoint a guardian ad litem or an attorney or both to represent the minor child's interests. The court shall have the authority to award a counsel fee to the guardian ad litem and the attorney and to assess that cost between the parties to the litigation.
d.The court shall order any custody arrangement which is agreed to by both parents unless it is contrary to the best interests of the child.
e.In any case in which the parents cannot agree to a custody arrangement, the court may require each parent to submit a custody plan which the court shall consider in awarding custody.
f.The court shall specifically place on the record the factors which justify any custody arrangement not agreed to by both parents.

Amended 1948, c.321, ss.4,11; 1974, c.143; 1990, c.26, s.2; 1997, c.299, s.9.



Section 9:2-4A - Best Interest Of Child Primary Consideration.

9:2-4a Best interest of child primary consideration.
4.Notwithstanding any other provisions of law to the contrary, in any action concerning children undertaken by a State department, agency, commission, authority, court of law, or State or local legislative body, the best interests of the child shall be a primary consideration.

L.2015, c.255, s.4.



Section 9:2-4.1 - Person Convicted Of Sexual Assault, Custody Of, Visitation To Minor Child; Denied, Exceptions.

9:2-4.1 Person convicted of sexual assault, custody of, visitation to minor child; denied, exceptions.

1. a. Notwithstanding any provision of law to the contrary, a person convicted of sexual assault under N.J.S.2C:14-2 shall not be awarded the custody of or visitation rights to any minor child, including a minor child who was born as a result of or was the victim of the sexual assault, except upon a showing by clear and convincing evidence that it is in the best interest of the child for custody or visitation rights to be awarded. However, a court that awards such custody or visitation rights to a person convicted of sexual assault under N.J.S.2C:14-2 shall stay enforcement of the order or judgment for at least 10 days in order to permit the appeal of the order or judgment and application for a stay in accordance with the Rules of Court.

b.Notwithstanding any provision of law to the contrary, a person convicted of sexual contact under N.J.S.2C:14-3 or endangering the welfare of a child under N.J.S.2C:24-4 shall not be awarded the custody of or visitation rights to any minor child, except upon a showing by clear and convincing evidence that it is in the best interest of the child for such custody or visitation rights to be awarded. However, a court that awards such custody or visitation rights to a person convicted of sexual contact under N.J.S.2C:14-3 or endangering the welfare of a child under N.J.S.2C:24-4 shall stay enforcement of the order or judgment for at least 10 days in order to permit the appeal of the order or judgment and application for a stay in accordance with the Rules of Court.

c.A denial of custody or visitation under this section shall not by itself terminate the parental rights of the person denied visitation or custody, nor shall it affect the obligation of the person to support the minor child.

d.In any proceeding for establishment or enforcement of such an obligation of support the victim shall not be required to appear in the presence of the obligor and the victim's and child's whereabouts shall be kept confidential.

L.1995,c.55,s.1; amended 1999, c.424.



Section 9:2-4.2 - Parental Access To Children's Records.

9:2-4.2 Parental access to children's records.

1. a. Every parent, except as prohibited by federal and State law, shall have access to records and information pertaining to his or her unemancipated child, including, but not limited to, medical, dental, insurance, child care and educational records, whether or not the child resides with the parent, unless that access is found by the court to be not in the best interest of the child or the access is found by the court to be sought for the purpose of causing detriment to the other parent.

b.The place of residence of either parent shall not appear on any records or information released pursuant to the provisions of this section.

c.A child's parent, guardian or legal custodian may petition the court to have a parent's access to the records limited. If the court, after a hearing, finds that the parent's access to the record is not in the best interest of the child or that the access sought is for the purpose of causing detriment to the other parent, the court may order that access to the records be limited.

L.1997,c.406,s.1.



Section 9:2-5 - Death Of Parent Having Custody; Reversion Of Custody To Surviving Parent; Appointment Of Guardian By Superior Court; Removal

9:2-5. Death of parent having custody; reversion of custody to surviving parent; appointment of guardian by superior court; removal
In case of the death of the parent to whom the care and custody of the minor children shall have been awarded by the Superior Court, or in the case of the death of the parent in whose custody the children actually are, when the parents have been living separate and no award as to the custody of such children has been made, the care and custody of such minor children shall not revert to the surviving parent without an order or judgment of the Superior Court to that effect. The Superior Court shall have the right, in an action brought by a guardian ad litem on behalf of the children, to appoint such friend or other suitable person, guardian of such minor children, and shall have the right to remove such guardian, and to appoint a new guardian or guardians, and to make such judgments and orders, from time to time, as the circumstances of the case and the benefit of the children shall require.

Amended by L.1948, c. 321, p. 1297, s. 5; L.1953, c. 9, p. 71, s. 4.



Section 9:2-7 - Habeas Corpus To Determine Custody Of Child; Access To Child

9:2-7. Habeas corpus to determine custody of child; access to child
When any husband and wife shall live in a state of separation without being divorced, and shall have any minor child of the marriage, the Superior Court, upon such child being brought before it upon habeas corpus, shall award the custody of such child and make such order or judgment relating thereto for the access of either parent to such child, at such times and under such circumstances, as it may deem proper.

Amended by L.1948, c. 321, p. 1297, s. 6; L.1953, c. 9, p. 71, s. 5.



Section 9:2-7.1 - Visitation Rights For Grandparents, Siblings

9:2-7.1. Visitation rights for grandparents, siblings
1.a. A grandparent or any sibling of a child residing in this State may make application before the Superior Court, in accordance with the Rules of Court, for an order for visitation. It shall be the burden of the applicant to prove by a preponderance of the evidence that the granting of visitation is in the best interests of the child.

b. In making a determination on an application filed pursuant to this section, the court shall consider the following factors:

(1) The relationship between the child and the applicant;



(2) The relationship between each of the child's parents or the person with whom the child is residing and the applicant;

(3) The time which has elapsed since the child last had contact with the applicant;

(4) The effect that such visitation will have on the relationship between the child and the child's parents or the person with whom the child is residing;

(5) If the parents are divorced or separated, the time sharing arrangement which exists between the parents with regard to the child;

(6) The good faith of the applicant in filing the application;

(7) Any history of physical, emotional or sexual abuse or neglect by the applicant; and

(8) Any other factor relevant to the best interests of the child.

c. With regard to any application made pursuant to this section, it shall be prima facie evidence that visitation is in the child's best interest if the applicant had, in the past, been a full-time caretaker for the child.

L.1971,c.420,s.1; amended 1973,c.100; 1987,c.363,s.2; 1993,c.161,s.1.



Section 9:2-7.2 - Concealment Of Child; Preliminary Hearing As To Custody

9:2-7.2. Concealment of child; preliminary hearing as to custody
1. When any husband and wife shall live in a state of separation without being divorced and shall have any minor child or children of the marriage, and when either spouse shall willfully conceal the whereabouts of said child or children, the Superior Court, Chancery Division, Family Part, upon application of the aggrieved parent, shall conduct a preliminary hearing as to the custody of said child or children and shall make such order relating thereto for the access of either parent to such child at such times and under such circumstances as it may deem proper.

L.1974,c.152,s.1; amended 1991,c.91,s.189.



Section 9:2-9 - Unfit Parents And Custodians, Court Action To Grant Relief

9:2-9. Unfit parents and custodians, court action to grant relief
9:2-9. When the parents of any minor child or the parent or other person having the actual care and custody of any minor child are grossly immoral or unfit to be intrusted with the care and education of such child, or shall neglect to provide the child with proper protection, maintenance and education, or are of such vicious, careless or dissolute habits as to endanger the welfare of the child or make the child a public charge, or likely to become a public charge; or when the parents of any minor child are dead or cannot be found, and there is no other person, legal guardian or agency exercising custody over such child; it shall be lawful for any person interested in the welfare of such child to institute an action in the Superior Court, Chancery Division, Family Part, in the county where such minor child is residing, for the purpose of having the child brought before the court, and for the further relief provided by this chapter. The court may proceed in the action in a summary manner or otherwise.

Amended 1948,c.321,s.7; 1949,c.245,s.1; 1953,c.9,s.6; 1991,c.91,s.190.



Section 9:2-10 - Order For Proper Care Of Child

9:2-10. Order for proper care of child
9:2-10. In an action brought pursuant to R.S.9:2-9, the Superior Court, after an investigation shall have been made by the chief probation officer of the county in which the child may reside, concerning the reputation, character and ability of the plaintiff, or such other person as the court may direct, to properly care for such child, shall make an order or judgment committing the child to the care and custody of such person, who will accept the same, as the court shall for that purpose designate and appoint, until such child shall attain the age of eighteen years, or the further direction of the court; provided, however, that in proper cases such care and custody may be exercised by supervision of the child in his own home, unless the court shall otherwise order. Such order or judgment may require the giving of a bond by the person to whose care or custody the said child may be committed, with such security and on such conditions as the court shall deem proper.

Amended 1948,c.321,s.8; 1949,c.245,s.2; 1953,c.9,s.7; 1991,c.91,s.191.



Section 9:2-11 - Commitment Of Child To Child Caring Society; Cost Of Proceedings; Consent To Adoption Of Child; Support By Relative

9:2-11. Commitment of child to child caring society; cost of proceedings; consent to adoption of child; support by relative
The court before which such proceedings shall be conducted, may, in the same manner but in lieu of committing such child, as in section 9:2-10 of this Title specified, commit such child to the care and custody of any society duly incorporated under the laws of this State for the care of children. In such case the court may, in its discretion, cause the person in whose custody such child was, or the county in which such child may reside, to pay all costs and expenses of such proceedings, and such person or society or institution to whom or to which such child is committed may, upon special authority granted in the order or judgment of commitment, give his or its consent, and such consent will be sufficient, to the legal adoption of such child; provided, however , that the granting of the right to consent to adoption shall in no wise be construed as authority to place a child for adoption except in accordance with the provisions of chapter three of this Title (s. 9:3-1 et seq.).

Whenever the court shall have made an order or judgment with respect to the care and custody of a child as contemplated by this Title, and it shall appear that the person in whose custody such child was is a relative financially able and legally liable to provide support for such child, the court may make a supplementary order requiring such relative to make such payment or payments for the support of such child as the court may deem reasonable under the circumstances.

Amended by L.1948, c. 321, p. 1298, s. 9; L.1949, c. 245, p. 786, s. 3; L.1953, c. 9, p. 73, s. 8.



Section 9:2-12.1 - Definitions Relative To Child Custody, Parenting Time Arrangements Related To Certain Military Service Absences.

9:2-12.1 Definitions relative to child custody, parenting time arrangements related to certain military service absences.

1. a. As used in this section:

"Deployment" means: (1) the assignment of a service member by military order for military combat, or other military operation, mission, or service requiring a prolonged absence of 30 or more days, making the service member unable during that absence to exercise parenting time with a child for whom the service member is a parent or caretaker; or (2) the participation of a service member in full-time training duty, annual training duty, National Guard training, reserve training, or attendance at a military service school designated by law or by the Secretary of the applicable military branch concerned, requiring a prolonged absence of 30 or more days, making the service member unable during that absence to exercise parenting time with a child for whom the service member is a parent or caretaker.

"Military" means the armed forces of the United States, including the Army, Navy, Air Force, Marine Corps, and Coast Guard, the National Guard and any other reserve component of the armed forces, and the merchant marine when organized under the federal law as a public military force.

"Service member" means a member of the military, as defined herein, who is not retired.

"Service-related treatment" means treatment provided to a service member or veteran service member for a service-related injury, illness, or other health condition requiring a prolonged absence of 30 or more days, making the service member unable during that absence to exercise parenting time with a child for whom the service member is the parent or caretaker.

b. (1) The court, whenever making a determination concerning child custody or parenting time, shall not consider the absence or potential absence of a military service member by reason of deployment or service-related treatment as a factor in determining the best interest of a child for whom the service member is a parent or caretaker.

(2)The court shall, to the extent possible, expedite a determination on an application concerning a child custody or parenting time arrangement by a service member or the other parent or caretaker for a child in any case in which there is no existing child custody or parenting time order and the service member has received official written notice of deployment or service-related treatment from the military.

c. (1) Whenever a service member is a party to a child custody or parenting time arrangement and has received an official written notice of deployment or service-related treatment, the service member shall:

(a)notify the other parent or caretaker involved in the child custody or parenting time arrangement of the service member's deployment or treatment location and scheduled dates thereat, no later than the day immediately preceding the service member's departure, or the 10th day after receipt of the official written notice for the deployment or treatment, whichever date occurs first, unless the service member's notice to the other parent or caretaker is prohibited by the military; and

(b)provide timely information, if not prohibited by the military, regarding the service member's scheduled leave or other availability during the service member's period of deployment or service-related treatment.

(2)The other parent or caretaker involved in the child custody or parenting time arrangement with the service member shall:

(a)make the child reasonably available to the service member while the service member is on leave or is otherwise available in accordance with the information provided to the other parent or caretaker pursuant to subparagraph (b) of paragraph (1) of this subsection; and

(b)facilitate opportunities for communication, including telephonic and electronic mail contact, to the extent feasible, between the service member and the child during the period of the service member's deployment or service-related treatment.

d. (1) During the period of the service member's deployment or service-related treatment, the court shall not enter an order modifying any judgment or order concerning child custody or parenting time, or issue a new order that changes an existing child custody arrangement in effect on the day immediately preceding the service member's departure for the deployment or treatment without the consent of all parties, except when the court finds it to be in the best interests of the child. The court may appoint a guardian ad litem, an attorney, or both to represent the child's interests with regard to any pending court determination concerning child custody or parenting time.

(2)Whenever the court finds it to be in the best interest of the child to enter an order modifying any judgment or order concerning child custody or parenting time, or to issue a new order that changes the existing child custody arrangement during the period of the service member's deployment or service-related treatment, the court may order parenting time for a family member of the service member who has a close and substantial relationship with the child. This parenting time shall not create a legal entitlement or standing to assert any other right to parenting time with the child.

e.During the period of the service member's deployment or service-related treatment and for 90 days following the day the deployment or treatment ended, New Jersey shall retain exclusive, continuing jurisdiction, in accordance with the provisions of the "Uniform Child Custody Jurisdiction and Enforcement Act," P.L.2004, c.147 (C.2A:34-53 et seq.), over any determination concerning child custody or parenting time.

f.Upon the service member's return from deployment or service-related treatment, the child custody or parenting time order in effect on the day immediately preceding the service member's departure for that deployment or treatment shall be resumed, and shall not be subject to modification for 90 days following the day the deployment or treatment ended; however, this provision shall not preclude any application to preserve the health, safety, and welfare of the child.

g.Any application pursuant to this section by a service member parent or caretaker during the period of deployment or service-related treatment shall not, without the express consent of the service member, be considered a waiver of any right or protection provided under the "Servicemembers Civil Relief Act," 50 U.S.C. App. s.501 et seq., or the "New Jersey Soldiers' and Sailors' Civil Relief Act of 1979," P.L.1979, c.317 (C.38:23C-1 et seq.).

h.Nothing in this section shall prevent a service member parent or caretaker and the other parent or caretaker from agreeing to a care arrangement for a child during the period of deployment or service-related treatment.

L.2013, c.7, s.1.



Section 9:2-13 - Definitions.

9:2-13 Definitions.

1.For the purposes of P.L.1955, c.232 (C.9:2-13 et seq.), the following words and phrases, unless otherwise indicated, shall be deemed to have the following meanings:

(a)The phrase "approved agency" means a legally constituted agency having its principal office within or without this State, which has been approved, pursuant to law, to place children in New Jersey for purposes of adoption.

(b)The word "child" means any person under 18 years of age.

(c)The word "custody" means continuing control and authority over the person of a child, established by natural parenthood, by order or judgment of a court of competent jurisdiction, or by written surrender to and approved agency pursuant to law.

(d)The phrase "forsaken parental obligations" means willful and continuous neglect or failure to perform the natural and regular obligations of care and support of a child.

(e)The phrase "mentally incapacitated" means inability to understand and discharge the natural and regular obligations of care and support of a child by reason of mental disease, intellectual disability, or the effects of drug, alcohol, or substance abuse.

(f)The word "parent," when not otherwise described by the context, means a natural parent or parent by previous adoption.

(g)The word "may" shall be construed to be permissive and the word "shall" shall be construed to be mandatory.

L.1955, c.232, s.1; amended 1990, c.26, s.3; 2013, c.103, s.54.



Section 9:2-14 - Surrender Of Child Custody; Validity

9:2-14. Surrender of child custody; validity
Except as otherwise provided by law or by order or judgment of a court of competent jurisdiction or by testamentary disposition, no surrender of the custody of a child shall be valid in this State unless made to an approved agency pursuant to the provisions of this act or pursuant to the provisions of a substantially similar law of another State or territory of the United States or of the Dominion of Canada or of one of its provinces.

L.1955, c. 232, p. 896, s. 2.



Section 9:2-15 - Surrender Or Termination Of Rights Of One Parent; Rights Of Other Parent

9:2-15. Surrender or termination of rights of one parent; rights of other parent
No surrender of custody by, nor termination of the parental rights of, one parent shall affect the rights of the other parent; nor may one parent act as the agent or representative of the other parent in the surrender of custody or termination of parental rights.

L.1955, c. 232, p. 896, s. 3.



Section 9:2-16 - Voluntary Surrender To Approved Agency

9:2-16. Voluntary surrender to approved agency
An approved agency may take a voluntary surrender of custody of a child from the parent of such child, or from such other person or persons who, by order of a court of competent jurisdiction, have been substituted for the parent as to custody of such child. Each such surrender, when properly acknowledged in the manner and form provided by sections 46:14-6 and 46:14-7 of the Revised Statutes, shall be valid whether or not the person giving the same is a minor, and shall be irrevocable except at the discretion of the approved agency taking such surrender or upon order or judgment of a court of competent jurisdiction, setting aside such surrender upon proof of fraud, duress or misrepresentation.

L.1955, c. 232, p. 896, s. 4.



Section 9:2-17 - Form Of Surrender

9:2-17. Form of surrender
The form of any such surrender shall be such as to declare that the person executing the same desires to relinquish the custody of the child, acknowledge the termination of parental rights as to such custody in favor of the approved agency, and acknowledge full understanding of the effect of such surrender as provided by this act. Any such surrender may include a statement that its purpose is to permit the approved agency to place the child for adoption by such person or persons as the approved agency may select.

L.1955, c. 232, p. 896, s. 5.



Section 9:2-18 - Procedure To Terminate Parental Rights

9:2-18. Procedure to terminate parental rights
6. An approved agency which is providing supervision of a child may institute an action in the Superior Court, seeking the termination of the rights of the parents of such child and the transfer of custody of such child to the agency. A prior surrender of custody as provided by Article II of this act shall not be deemed a waiver of notice or service of process in proceedings under Article III hereof. At least five days prior to the hearing, the plaintiff shall file with the court a written report as to all circumstances of the case.

L.1955,c.232,s.6; amended 1991,c.91,s.192.



Section 9:2-19 - Grounds For Terminating Custody.

9:2-19 Grounds for terminating custody.

7.If the court shall determine that custody of the child has been surrendered as provided in Article II of P.L.1955, c.232 (C.9:2-13 et seq.), the court may declare that the person making such surrender shall have no further right to custody of the child. If the court shall determine that a parent of the child is dead, or mentally incapacitated as defined in section 1 of P.L.1955, c.232 C.9:2-13), or has forsaken parental obligation, the court may declare that such parent shall have no further right to custody of the child. If the court shall determine that a custodian or guardian has been appointed for the child, but that such custodian or guardian has willfully and continuously neglected or failed to discharge the responsibilities of such appointment, the court may declare that such custodian or guardian shall have no further control and authority over the person of the child.

L.1955, c.232, s.7; amended 1990, c.26, s.4; 2013, c.103, s.55.



Section 9:2-20 - Judgment Terminating Rights; Effect Of Judgment

9:2-20. Judgment terminating rights; effect of judgment
If the court shall find that the parents of the child should have no further right to custody of the child, or that the custodian or guardian, if any, should have no further control and authority over the person of the child, a judgment shall be entered terminating such right or control and authority and transferring the custody of the child to the plaintiff. The judgment so entered, unless otherwise specified therein, shall not affect the duties of the parents, custodian or guardian with respect to support and maintenance of the child.

L.1955, c. 232, p. 898, s. 8.



Section 9:2-21 - Effective Date

9:2-21. Effective date
This act shall take effect July 1, 1955.

L.1955, c. 232, p. 898, s. 9.



Section 9:3-37 - Liberal Construction; Rights Of Affected Persons.

9:3-37 Liberal construction; rights of affected persons.

1.This act shall be liberally construed to the end that the best interests of children be promoted and that the safety of children be of paramount concern. Due regard shall be given to the rights of all persons affected by an adoption.

L.1977,c.367,s.1; amended 1999, c.53, s.1.



Section 9:3-38 - Definitions.

9:3-38 Definitions.

2.For the purposes of P.L.1977, c.367 (C.9:3-37 et seq.):

a."Approved agency" means a nonprofit corporation, association, or agency, including any public agency, approved by the Department of Children and Families for the purpose of placing children for adoption in New Jersey;

b."Child" means a person under 18 years of age;

c."Custody" means the general right to exercise continuing control over the person of a child derived from court order or otherwise;

d."Guardianship" means the right to exercise continuing control over the person or property or both of a child which includes any specific right of control over an aspect of the child's upbringing derived from court order;

e."Guardian ad litem" means a qualified person, not necessarily an attorney, appointed by the court under the provisions of this act or at the discretion of the court to represent the interests of the child whether or not the child is a named party in the action;

f."Parent" means a birth parent or parents, including the birth father of a child born out of wedlock who has acknowledged the child or to whom the court has ordered notice to be given, or a parent or parents by adoption;

g."Placement for adoption" means the transfer of custody of a child to a person for the purpose of adoption by that person;

h."Plaintiff" means a prospective parent or parents who have filed a complaint for adoption;

i."Legal services" means the provision of counseling or advice related to the law and procedure for adoption of a child, preparation of legal documents, or representation of any person before a court or administrative agency;

j."Surrender" means a voluntary relinquishment of all parental rights by a birth parent, previous adoptive parent, or other person or agency authorized to exercise these rights by law, court order or otherwise, for purposes of allowing a child to be adopted;

k."Home study" means an approved agency's formal assessment of the capacity and readiness of prospective adoptive parents to adopt a child, including the agency's written report and recommendations conducted in accordance with rules and regulations promulgated by the Director of the Division of Child Protection and Permanency; and

l."Intermediary" means any person, firm, partnership, corporation, association, or agency, which is not an approved agency as defined in this section, who acts for or between any parent and any prospective parent or acts on behalf of either in connection with the placement of the parent's child for adoption in the State or in any other state or country. An intermediary in any other state or country shall not receive money or other valuable consideration in connection with the placement of a child for adoption in this State. An intermediary in this State shall not receive money or other valuable consideration in connection with the placement of a child for adoption in this State or in any other state or country. The provisions of this subsection shall not be construed to prohibit the receipt of money or other valuable consideration specifically authorized in section 18 of P.L.1993, c.345 (C.9:3-39.1).

L.1977, c.367, s.2; amended 1993, c.345, s.1; 1999, c.53, s.2; 2006, c.47, s.33; 2012, c.16, s.14.



Section 9:3-39.1 - Offering, Assisting In The Placement Of Child For Adoption, Conditions.

9:3-39.1 Offering, assisting in the placement of child for adoption, conditions.

18. a. A person, firm, partnership, corporation, association, or agency shall not place, offer to place, or materially assist in the placement of any child for adoption in New Jersey unless:

(1)the person is the parent or guardian of the child, or

(2)the firm, partnership, corporation, association, or agency is an approved agency to act as agent, finder, or to otherwise materially assist in the placement of any child for adoption in this State, or

(3)the placement for adoption is with a brother, sister, aunt, uncle, grandparent, birth father, or stepparent of the child, or

(4)the placement is through an intermediary and (a) the person with whom the child is to be placed has been approved for placement for adoption by an approved agency home study which consists of the agency's formal written assessment of the capacity and readiness of the prospective adoptive parents to adopt a child, conducted in accordance with rules and regulations promulgated by the Director of the Division of Child Protection and Permanency;

(b)The birth parent, except one who cannot be identified or located prior to the placement of the child for adoption, shall be offered counseling as to the birth parent's options other than placement of the child for adoption. Such counseling shall be made available by or through an approved licensed agency in New Jersey or in the birth parent's state or country of residence. The fact that counseling has been made available, and the name, address, and telephone number of the agency through which the counseling is available, shall be confirmed in a written document signed by the birth parent and acknowledged in this State pursuant to section 1 of P.L.1991, c.308 (R.S.46:14-2.1) or acknowledged in another state or country pursuant to section 1 of P.L.1991, c.308 (R.S.46:14-6.1) a copy of which shall be provided to the birth parent and the agency conducting the adoption complaint investigation pursuant to section 12 of P.L.1977, c.367 (C.9:3-48) and shall be filed with the court prior to termination of parental rights; and

(c)Written notice shall be given to the birth parent, except one who cannot be identified or located prior to the placement of the child for adoption, and the adoptive parent that the decision not to place the child for adoption or the return of the child to the birth parent cannot be conditioned upon reimbursement of expenses by the birth parent to the adoptive parent, and that payments by the adoptive parent are non-refundable. Provision of such notice shall be confirmed in a written document signed by the birth parent and adoptive parent in separate documents which shall be acknowledged in this State pursuant to section 1 of P.L.1991, c.308 (R.S.46:14-2.1) or acknowledged in another state or country pursuant to section 1 of P.L.1991, c.308 (R.S.46:14-6.1), a copy of which shall be provided to the birth parent, and the agency conducting the adoption complaint investigation pursuant to section 12 of P.L.1977, c.367 (C.9:3-48), and shall be filed with the court prior to termination of parental rights.

b.The Superior Court in an action by the Commissioner of Children and Families may enjoin any party found by the court to have violated this section from any further violation of this section.

c.A person, firm, partnership, corporation, association, or agency violating subsection a. of this section shall be guilty of a crime of the third degree.

d.A person, firm, partnership, corporation, association, intermediary, or agency other than an approved agency which pays, seeks to pay, receives, or seeks to receive money or other valuable consideration in connection with the placement of a child for adoption shall be guilty of a crime of the second degree.

e.It shall not be a violation of subsection d. of this section: (1) to pay, provide, or reimburse to a parent of the child, or for a parent of the child to receive payment, provision, or reimbursement for medical, hospital, counseling, or other similar expenses incurred in connection with the birth or any illness of the child, or the reasonable living expenses of the mother of the child during her pregnancy including payments for reasonable food, clothing, medical expenses, shelter, and religious, psychological, vocational, or similar counseling services during the period of the pregnancy and for a period not to exceed four weeks after the termination of the pregnancy by birth or otherwise. These payments may be made directly to the birth mother or on the mother's behalf to the supplier of the goods or services, or

(2)where the child is from a foreign country, reasonable and customary fees and expenses of a foreign agency or attorney for the care or representation of the child during any period of foster or institutional care in the child's country of origin, or

(3)reasonable attorney fees and costs for legal services.

L.1993, c.345, s.18; amended 2006, c.47, s.34; 2012, c.16, s.15.



Section 9:3-39.2 - Provision Of Certain Information.

9:3-39.2 Provision of certain information.

7.In the event that the adopted person was under the care and custody of the Division of Child Protection and Permanency in the Department of Children and Families at the time of the person's adoption, the director of the Division of Child Protection and Permanency shall provide, upon request by an authorized requester, a statement providing summaries of the medical and social characteristics of birth family members, family health histories, the facts and circumstances related to adoptive placement, and summaries of case record material. The director shall not release case records in response to such a request.

L.2014, c.9, s.7.



Section 9:3-39.3 - Request For Certain Information.

9:3-39.3 Request for certain information.

8. a. An authorized requester may request the adoption facilitator that placed the child for adoption or conducted an investigation pursuant to section 12 of P.L.1977, c.367 (C.9:3-48) to provide any available non-identifying family medical history information concerning the adopted person contained in that person's confidential case records maintained by the adoption facilitator.

b.Upon receipt of a request pursuant to subsection a. of this section, the adoption facilitator shall provide the requester with a detailed summary of any available non-identifying family medical history information concerning the adopted person contained in that person's confidential case records.

c.If the requester is unable to obtain any available non-identifying family medical history information pursuant to subsection b. of this section because the adoption facilitator is unknown, in order to accommodate the request, the requester may petition the court that granted the adoption to identify the adoption facilitator, if possible.

L.2014, c.9, s.8.



Section 9:3-40 - Qualification Of Agencies For Approval.

9:3-40 Qualification of agencies for approval.

4.The Commissioner of Children and Families shall promulgate rules and regulations relating to the qualification of agencies for approval to make placements for adoption in New Jersey. The rules and regulations shall include, but shall not be limited to, standards of professional training and experience of staff, requirements relating to responsibilities and the character of trustees, officers or other persons supervising or conducting the placement for adoption program, adequacy of facilities, maintenance and confidentiality of casework records and furnishing of reports. The requirements relating to the character of trustees, officers or other persons supervising or conducting the placement for adoption program at the agency shall include a prohibition on engaging in, or the permitting of, any conduct that is deemed inappropriate to the purposes of the agency. In the selection of adoptive parents the standard shall be the best interests of the child; and an approved agency shall not discriminate with regard to the selection of adoptive parents for any child on the basis of age, sex, race, national origin, religion or marital status provided, however, that these factors may be considered in determining whether the best interests of a child would be served by a particular placement for adoption or adoption.

L.1977, c.367, s.4; amended 1993, c.345, s.2; 2003, c.11, s.1; 2006, c.47, s.35.



Section 9:3-40.1 - Denial, Suspension, Revocation, Refusal To Renew Agency's Certificate On Character Requisites.

9:3-40.1 Denial, suspension, revocation, refusal to renew agency's certificate on character requisites.

2.The Department of Children and Families may deny, suspend, revoke or refuse to renew an adoption agency's certificate of approval if the agency is in violation of the requirements relating to the character of trustees, officers or other persons supervising or conducting a placement for adoption program established pursuant to section 4 of P.L.1977, c.367 (C.9:3-40).

L.2003, c.11, s.2; amended 2006, c.47, s.36.



Section 9:3-40.2 - Definitions Relative To Adoption Agencies.

9:3-40.2 Definitions relative to adoption agencies.

1.As used in this act:

"Approved agency" or "agency" shall have the same meaning as provided in section 2 of P.L.1977, c.367 (C.9:3-38);

"Department" means the Department of Children and Families;

"Staff member" means a person 18 years of age or older who is an administrator of an agency, or who works in an agency on a regularly scheduled basis during the agency's operating hours. Staff member includes full-time, part-time, voluntary, contract, consulting, and substitute staff, whether compensated or not.

L.2008, c.114, s.1.



Section 9:3-40.3 - Criminal History Record Background Check For Staff Members Of Adoption Agency.

9:3-40.3 Criminal history record background check for staff members of adoption agency.

2. a. As a condition of securing or maintaining approval by the Department of Children and Families as an adoption agency, the administrator of an agency shall ensure that a criminal history record background check is conducted on each staff member of the agency.

b.If the administrator of an agency refuses to consent to, or cooperate in, the securing of a criminal history record background check, the department shall suspend, deny, revoke or refuse to renew the agency's approval as an adoption agency, as appropriate.

c.If a staff member of an agency, other than the administrator, refuses to consent to, or cooperate in, the securing of a criminal history record background check, the individual shall be immediately terminated from employment at the agency.

d. The cost of a criminal history record background check conducted pursuant to this act shall be paid by the agency.

L.2008, c.114, s.2.



Section 9:3-40.4 - Request For Criminal History Record Background Check By Agency.

9:3-40.4 Request for criminal history record background check by agency.

3. a. In the case of an adoption agency established after the effective date of this act, the administrator of the agency, prior to the agency's opening, shall ensure that a request for a criminal history record background check on each staff member is sent to the department for processing by the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation.

A staff member shall not be left alone as the only adult accompanying a child until the staff member's criminal history record background check has been reviewed by the department pursuant to this act.

b.In the case of an adoption agency approved prior to the effective date of this act, the administrator of the agency shall ensure that a request for a criminal history record background check on each staff member is submitted to the department within 60 days of the effective date of this act for processing by the Division of State Police and the Federal Bureau of Investigation.

c.Within two weeks after a new staff member begins employment at an approved agency, the administrator of the agency shall ensure that a request for a criminal history record background check on the new staff member is submitted to the department for processing by the Division of State Police and the Federal Bureau of Investigation.

A new staff member shall not be left alone as the only adult accompanying a child until the staff member's criminal history record background check has been reviewed by the department pursuant to this act.

L.2008, c.114, s.3.



Section 9:3-40.5 - Disqualification Of Staff Member For Employment.

9:3-40.5 Disqualification of staff member for employment.

4.Except as provided in subsection d. of this section, a current staff member, or an applicant for employment, shall be disqualified from employment at an approved agency if the criminal history record background check of the staff member or applicant reveals a record of conviction for any of the following crimes and offenses:

a.In New Jersey, any crime or disorderly persons offense as follows:

(1)a crime against a child, including endangering the welfare of a child and child pornography pursuant to N.J.S.2C:24-4;

(2)abuse, abandonment or neglect of a child pursuant to R.S.9:6-3;

(3)endangering the welfare of an incompetent person pursuant to N.J.S.2C:24-7;

(4)sexual assault, criminal sexual contact or lewdness pursuant to N.J.S.2C:14-2 through N.J.S.2C:14-4;

(5)murder pursuant to N.J.S.2C:11-3 or manslaughter pursuant to N.J.S.2C:11-4;

(6)stalking pursuant to section 1 of P.L.1992, c.209 (C.2C:12-10);

(7)kidnapping and related offenses including criminal restraint, false imprisonment, interference with custody, criminal coercion, or enticing a child into a motor vehicle, structure or isolated area pursuant to N.J.S.2C:13-1 through N.J.S.2C:13-5 and section 1 of P.L.1993, c.291 (C.2C:13-6);

(8)arson pursuant to N.J.S.2C:17-1, or causing or risking widespread injury or damage, which would constitute a crime of the second degree pursuant to N.J.S.2C:17-2;

(9)aggravated assault, which would constitute a crime of the second or third degree pursuant to subsection b. of N.J.S.2C:12-1;

(10) robbery, which would constitute a crime of the first degree pursuant to N.J.S.2C:15-1;

(11) burglary, which would constitute a crime of the second degree pursuant to N.J.S.2C:18-2;

(12) domestic violence pursuant to P.L.1991, c.261 (C.2C:25-17 et al.);

(13) terroristic threats pursuant to N.J.S.2C:12-3; or

(14) an attempt or conspiracy to commit any of the crimes or offenses listed in paragraphs (1) through (13) of this subsection.

b.In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in subsection a. of this section.

c.Notwithstanding the provisions of this section to the contrary, a staff member shall not be disqualified from employment at an approved agency under this act on the basis of any conviction disclosed by a criminal history record background check performed pursuant to this act without an opportunity to challenge the accuracy of the disqualifying criminal history record pursuant to the provisions of section 7 of P.L.2003, c.186 (C.53:1-20.9d).

d.If a staff member is convicted of a crime specified in subsection a. of this section, the staff member shall be terminated from employment at the agency, except that the department may approve the staff member's employment at the agency if all of the following conditions are met:

(1)the department determines that the crime does not relate adversely to the position the staff member is employed in pursuant to the provisions of P.L.1968, c.282 (C.2A:168A-1 et seq.);

(2)the conviction is not related to a crime committed against a child, as specified in subsection a. of this section;

(3)the agency documents that the staff member's employment at the agency does not create a risk to the safety or well-being of children due to the nature and requirements of the position; as necessary, the agency shall identify restrictions regarding the staff member's contact with, care, or supervision of children;

(4)the agency documents that the staff member is uniquely qualified for the position due to specific skills, qualifications, characteristics or prior employment experiences; and

(5)the department determines that the staff member has affirmatively demonstrated rehabilitation, pursuant to the factors specified in subsection b. of section 5 of this act.

L.2008, c.114, s.4.



Section 9:3-40.6 - Convincing Evidence Of Rehabilitation.

9:3-40.6 Convincing evidence of rehabilitation.

5. a. For crimes and offenses other than those cited in subsections a. and b. of section 4 of this act, a staff member may be eligible for employment at an approved agency if the staff member has affirmatively demonstrated to the department clear and convincing evidence of rehabilitation pursuant to subsection b. of this section.

b.In determining whether a staff member has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position at the agency that the convicted staff member would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the staff member when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions that may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the staff member under their supervision.

c.The department shall make the final determination regarding the employment of the administrator of an agency with a criminal conviction specified under this section.

d.The administrator of the agency shall make the final determination regarding the employment of a staff member or applicant with a criminal conviction specified under this section.

e.If an administrator has knowledge that a staff member has criminal charges pending against the staff member, the administrator shall promptly notify the department to determine whether any action concerning the staff member is necessary.

L.2008, c.114, s.5.



Section 9:3-40.7 - Immunity From Liability Relative To Disclosure Of Information By Agency.

9:3-40.7 Immunity from liability relative to disclosure of information by agency.

6. a. An approved agency that has received an employment application from an individual, or currently employs a staff member, shall be immune from liability for acting upon or disclosing information about the disqualification or termination of that applicant or staff member to another agency seeking to employ that staff member if the agency has:

(1)received notice from the department, that the applicant or staff member has been determined by the department to be disqualified from employment pursuant to this act; or

(2)terminated the employment of a staff member because the staff member was disqualified from employment on the basis of a conviction of a crime or disorderly persons offense pursuant to section 4 of this act after commencing employment at the agency.

b.An approved agency that acts upon or discloses information pursuant to subsection a. of this section shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the agency acted with actual malice toward the staff member who is the subject of the information.

L.2008, c.114, s.6.



Section 9:3-40.8 - Child Abuse Record Information Check By Agency.

9:3-40.8 Child abuse record information check by agency.

7. a. In addition to the requirement for a criminal history record background check pursuant to section 2 of this act, the administrator of an agency shall request that the department conduct a child abuse record information check of its child abuse records to determine if an incident of child abuse or neglect has been substantiated, pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11), against any staff member of the agency.

b.The department shall deny, revoke or refuse to renew the agency's approval, as appropriate, if the department determines that an incident of child abuse or neglect by an administrator of an agency has been substantiated.

c.Each staff member of an agency or applicant for employment at the agency shall provide prior written consent for the department to conduct a child abuse record information check.

d.If the administrator of the agency refuses to consent to, or cooperate in, the securing of a child abuse record information check, the department shall suspend, deny, revoke or refuse to renew the agency's approval as an adoption agency, as appropriate.

e.If a staff member of an agency refuses to consent to, or cooperate in, the securing of a child abuse record information check, the individual shall be immediately terminated from employment at the agency.

f.The department shall complete the child abuse record information check within 45 days after receiving the request for the check.

L.2008, c.114, s.7.



Section 9:3-40.9 - Agency Established After Effective Date, Request For Child Abuse Record Information Check For All Staff Members.

9:3-40.9 Agency established after effective date, request for child abuse record information check for all staff members.

8. a. In the case of an adoption agency established after the effective date of this act, the administrator of the agency, prior to the agency's opening, shall ensure that a request for a child abuse record information check on each staff member is sent to the department.

The department shall not issue an approval to an adoption agency until the agency has requested that the department conduct a child abuse record information check on each staff member employed at the agency.

b.In the case of an adoption agency approved prior to the effective date of this act, the administrator of the agency shall submit a request to the department within 60 days of the effective date of this act for a child abuse record information check on each staff member.

c.Within two weeks after a new staff member begins employment at an agency, the administrator of the agency shall ensure that a request for a child abuse record information check on the new staff member is sent to the department.

A new staff member shall not be left alone as the only adult accompanying a child until the results of the staff member's child abuse record information check have been received by the administrator of the agency.

d.If the department determines that an incident of child abuse or neglect by a staff member has been substantiated, the department shall advise the administrator of the agency of the results, and the agency shall immediately terminate the staff member from employment at the agency.

e.The department shall consider, for the purposes of this act, any incidents of child abuse or neglect that were substantiated on or after June 29, 1995, to ensure that perpetrators have had an opportunity to appeal a substantiated finding of abuse or neglect; except that the department may consider substantiated incidents prior to that date, if the department, in its judgment, determines that the staff member poses a risk of harm to children in an agency. In cases involving incidents substantiated prior to June 29, 1995, in which the department determined that the individual posed such a risk, the department shall offer the staff member an opportunity for a hearing to contest the substantiation.

L.2008, c.114, s.8.



Section 9:3-40.10 - Adoption Agencies Located Out-of-state.

9:3-40.10 Adoption agencies located out-of-State.

9.In the case of an adoption agency located outside the State, the administrator of the agency shall ensure that all applicants or staff members meet all applicable laws and regulations in that state governing criminal history record background and child abuse record information checks that may be required as a condition of employment. In the event that criminal history record background and child abuse record information checks are not required, the administrator of the agency shall require that the applicant or staff member make a voluntary disclosure of any criminal conviction or substantiation for child abuse or neglect. The results of the disclosure shall be made available to the department, so the department can determine the suitability of the staff member or applicant for employment.

L.2008, c.114, s.9.



Section 9:3-40.11 - Regulations Unaffected.

9:3-40.11 Regulations unaffected.


6. a. Nothing in this act shall affect regulations adopted by the Department of Children and Families with respect to adoptions facilitated by the Department of Children and Families.

b.Nothing in this act shall alter the requirement for an approved adoption agency to provide a prospective parent with non-identifying information relevant to the child's development, including the child's developmental and medical history, and the birth parents' complete medical histories, as provided in section 1 of P.L.1979, c.292 (C.9:3-41.1).

L.2014, c.9, s.6.



Section 9:3-41 - Surrender Of Child

9:3-41. Surrender of child
5. a. Surrender of a child to an approved agency for the purpose of adoption, other than a surrender taken in accordance with P.L.1955, c.232 (C.9:2-13 et seq.), shall be by a signed instrument acknowledged by the person executing the instrument before an officer authorized to take acknowledgments or proofs in the State in which the instrument is executed. Prior to the execution of the surrender, the approved agency shall, directly or through its agent, inform the person executing the surrender that the instrument is a surrender of parental rights by the signatory and means the permanent end of the relationship and all contact between the parent and child. The approved agency shall advise the parent that the surrender shall constitute relinquishment of the person's parental rights in or guardianship or custody of the child named therein and consent by the person to adoption of the child. The approved agency shall offer counseling to the parent, prior to the execution of the surrender. The surrender shall be valid and binding without regard to the age of the person executing the surrender and shall be irrevocable except at the discretion of the approved agency taking such surrender or upon order or judgment of a court of competent jurisdiction setting aside such surrender upon proof of fraud, duress or misrepresentation by the approved agency. The surrender taken pursuant to this section shall be valid whether acknowledged in this State pursuant to section 1 of P.L.1991, c.308 (R.S.46:14-2.1) or acknowledged in another state or country pursuant to section 1 of P.L.1991, c.308 (R.S.46:14-6.1).

b. Any approved agency may accept custody of a child by a duly executed instrument of surrender from a parent or guardian of the child or from another approved agency or any agency for the care and protection of children approved by any other state, by the United States or by any foreign country, which has duly obtained the authority to place the child for adoption.

c. A surrender executed in another state or foreign country by a domiciliary of that state or country and valid where executed shall be deemed a valid surrender in this State if taken more than 72 hours after the birth of the child.

d. At the request of a parent of the child, an approved agency authorized to receive surrenders, may receive that parent's surrender of his child for purposes of having the child adopted by a person specified by the surrendering parent. The agency shall follow all regulations regarding the securing of a surrender and shall cooperate with the prospective parents in the processing of the proposed adoption. An adoption based on a surrender under this subsection shall be deemed one in which the child was received from an approved agency for purposes of section 11 of P.L.1977, c.367 (C.9:3-47).

e. A surrender of a child shall not be valid if taken prior to the birth of the child who is the subject of the surrender. A surrender by the birth parent of a child shall not be valid if taken within 72 hours of the birth of the child. The denial of paternity by an alleged father, at any time including prior to the birth of the child, shall be deemed a surrender for purposes of allowing the child to be adopted.

L.1977,c.367,s.5; amended 1993,c.345,s.3.



Section 9:3-41.1 - Provision Of Available Information On Child's Development To Prospective Parent.

9:3-41.1 Provision of available information on child's development to prospective parent.

1. a. An approved agency making an investigation of the facts and circumstances surrounding the surrender of a child shall provide a prospective parent with all available information, other than information which would identify or permit the identification of the birth parent of the child, relevant to the child's development, including his developmental and medical history, personality and temperament, the parent's complete medical histories, including conditions or diseases which are believed to be hereditary, any drugs or medications taken during pregnancy and any other conditions of the parent's health which may be a factor influencing the child's present or future health. This information shall be made available to the prospective parent prior to the actual adoptive placement to the extent available and supplemented upon the completion of an investigation conducted by an approved agency pursuant to section 12 of P.L.1977, c.367 (C.9:3-48).

b.The available information required of an approved agency by subsection a. of this section shall be presented to the adoptive parents on standardized forms prepared by the Commissioner of Children and Families.

L.1979, c.292, s.1; amended 1993, c.345, s.4; 2006, c.47, s.37.



Section 9:3-42 - Jurisdiction In Chancery, Venue

9:3-42. Jurisdiction in Chancery, venue
6. An action for adoption shall be instituted in the Superior Court, Chancery Division, Family Part of the county in which the prospective parent resides, or in the county where the child resided immediately prior to placement for adoption, or if the child is less than three months of age, the county in which the child was born; except that whenever the child to be adopted has been received into the home of a prospective parent from an approved agency, the action may be instituted in the Superior Court, Chancery Division, Family Part of any county in which the approved agency has an office.

L.1977,c.367,s.6; amended 1991,c.91,s.193; 1993,c.345,s.5.



Section 9:3-43 - Instituting Adoption Actions; Qualifications

9:3-43. Instituting adoption actions; qualifications
7. a. Any person may institute an action for adoption except that a married person may do so only with the written consent of his spouse or jointly with his spouse in the same action or if living separate and apart from his spouse.

b. A plaintiff, at the time of the institution of the action, shall have attained the age of 18 years and shall be at least 10 years older than the child to be adopted, except that the court for good cause may waive either requirement, which waiver shall be recited in any judgment of adoption thereafter entered.

L.1977,c.367,s.7; amended 1993,c.345,s.6.



Section 9:3-43.1 - Conditions For Recognizing Foreign Adoptions, Certain Circumstances.

9:3-43.1 Conditions for recognizing foreign adoptions, certain circumstances.

1. a. Notwithstanding the provisions of P.L.1977, c.367 (C.9:3-37 et seq.) or any other law to the contrary, an adopting parent shall not be required to petition a court in this State for adoption of a child if:

(1)the child was adopted under the laws of a jurisdiction or country other than the United States; and

(2)the validity of the foreign adoption has been verified by the granting of an IR-3 immigrant visa, or a successor immigrant visa, for the child by the United States Citizenship and Immigration Services.

b.If an adopting parent chooses to file a petition for adoption in this State, a court may grant a judgment of adoption without requiring the consent of a parent otherwise required pursuant to section 5 of P.L.1977, c.367 (C.9:3-41) if the petitioner files with the petition a judgment of adoption, guardianship or termination of parental rights granted by a judicial, administrative or executive body of a jurisdiction or country other than the United States that is in compliance with the laws of that country.

L.2005,c.81,s.1.



Section 9:3-43.2 - Force Of Final Judgment Of Adoption In A Foreign Jurisdiction, Certain Circumstances.

9:3-43.2 Force of final judgment of adoption in a foreign jurisdiction, certain circumstances.

2.A final judgment of adoption granted by a judicial, administrative or executive body of a jurisdiction or country other than the United States shall have the same force and effect in this State as that given to a judgment of adoption entered by another state, without additional proceedings or documentation if:

a.the adopting parent is a resident of this State; and

b.the validity of the foreign adoption has been verified by the granting of an IR-3 immigrant visa, or a successor immigrant visa, for the child by the United States Citizenship and Immigration Services.

L.2005,c.81,s.2.



Section 9:3-44 - Filing Of Complaint.

9:3-44 Filing of complaint.

8.Whenever a person receives a child into the person's home for the purpose of adoption other than from an approved agency, a complaint for adoption shall be filed within 45 days after receipt of the child. If the person receiving the child has been approved previously for placement for adoption in accordance with the provisions of section 18 of P.L.1993, c.345 (C.9:3-39.1), the person shall, immediately upon receiving the child, notify the approved agency which granted approval of the receipt of the child, and that agency shall undertake immediate supervision of the child in accordance with rules and regulations promulgated by the Director of the Division of Child Protection and Permanency. The cost of the supervision shall be paid by the person receiving the child. If the agency, in the course of supervision shall determine that the child is at risk of harm or that the best interests of the child are not served by the child remaining in the home, the agency may apply to a court for removal of the child from the home. Whenever a person receives a child into the person's home for purposes other than adoption and it is later determined that an adoption shall be sought, a complaint for adoption shall be instituted with reasonable promptness following the determination. Failure to file the complaint in a timely manner shall not be a sole basis for refusal of the adoption but the failure shall require the filing, with the complaint, of an affidavit setting forth the reasons for the delay.

L.1977, c.367, s.8; amended 1993, c.345, s.7; 2012, c.16, s.16.



Section 9:3-45 - Notice Of Complaint To Parents.

9:3-45 Notice of complaint to parents.

9. a. In an adoption proceeding pursuant to P.L.1977, c.367 (C.9:3-37 et seq.), notice of the complaint may not be waived and a notice of hearing shall be served in accordance with the Rules of Court on each parent of the child to be adopted. The notice shall inform each parent of the purpose of the action and of the parent's right to file written objections to the adoption within 20 days after notice is given in the case of a resident and 35 days in the case of a nonresident. For purposes of this section, "parent" means (1) the husband of the mother of a child born or conceived during the marriage or (2) a putative or alleged biological mother or father of a child.

b.Notice pursuant to subsection a. of this section shall not be served on a parent:

(1)Who has executed a valid surrender to an approved agency pursuant to section 5 of P.L.1977, c.367 (C.9:3-41) or P.L.1955, c.232 (C.9:2-13 et seq.);

(2)Whose parental rights have been terminated in a separate judicial proceeding by court order;

(3)Who has, prior to the placement of the child for adoption, received notice of the intention to place the child, which notice shall inform the parent of the purpose of the placement, that failure to respond to the notice will prevent the person receiving the notice from objecting to any future adoption of the child, and that the parent has a right to file with the surrogate in the county in which venue is anticipated to lie, the address of which surrogate shall be included in the notice, written objections to the proposed placement within 20 days after notice is given, in the case of a resident, and 35 days in the case of a nonresident; and who has either failed to file written objections or denied paternity or maternity of the child. Failure to respond to this notice and object to the placement of the child for adoption shall constitute a waiver of all notice of any subsequent proceedings with regard to the child including proceedings for adoption or termination of parental rights;

(4)Who has given the child for adoption to the adopting parent, and the Superior Court, Chancery Division, Family Part, after a hearing at which the surrendering parent was heard as to the voluntariness of the surrender, has determined that the surrender was voluntary and proper;

(5)Whose child has been made available for adoption in a foreign state or country if the United States Immigration and Naturalization Service has determined that the child has been approved for adoptive placement. The finding of the United States Immigration and Naturalization Service shall be presumed valid and no notice shall be served ; or

(6)Who is presumed to be the biological father of the child who is the subject of the adoption proceeding pursuant to paragraph (2) of subsection a. of section 6 of P.L.1983, c.17 (C.9:17-43) but who, within 120 days of the birth of the child or prior to the date of the preliminary hearing, whichever occurs first, has not acknowledged paternity by amending the original birth certificate record filed with the local registrar's office in the municipality of birth of the child who is the subject of the adoption proceeding in accordance with birth record amendment procedures, or has not filed an action for paternity in court.

c.If personal service of the notice cannot be effected because the whereabouts of a birth parent of the child to be adopted are unknown, the court shall determine that an adequate effort has been made to serve notice upon the parent if the plaintiff immediately prior to or during the placement and not more than nine months prior to the filing of a complaint has:

(1)Sent the notice by regular mail and by certified mail return receipt requested, to the parent's last known address;

(2)Made a discreet inquiry as to the whereabouts of the missing parent among any known relations, friends and current or former employers of the parent;

(3)Unless otherwise restricted by law, made direct inquiries, using the party's name and last known or suspected address, to the local post office, the Division of Motor Vehicles, county welfare agency, the municipal police department, the Division of State Police, the county probation office, the Department of Corrections, and any social service and law enforcement agencies known to have had contact with the party, or the equivalents in other states, territories or countries. Failure to receive a response to the inquiries within 45 days shall be a negative response.

d.In any case where, within 120 days of the birth of the child or prior to the date of the preliminary hearing, whichever occurs first, the identity of a birth parent cannot be determined or where the known parent of a child is unable or refuses to identify the other parent, and the court is unable from other information before the court to identify the other parent, service on that parent shall be waived by the court.

e.In conducting the hearing required by paragraph (4) of subsection b. of this section, the court shall determine that the surrender is voluntary and that the birth parent knows (1) that the hearing is to surrender birth rights; (2) that the hearing is to permanently end the relationship and all contact between parent and child; (3) that such action is a relinquishment and termination of parental rights and consent on the part of the birth parent to the adoption; and (4) that no further notice of the adoption proceedings shall be provided to the birth parent if the surrender is accepted by the court.

L.1977,c.367,s.9; amended 1982, c.105, s.1; 1993, c.345, s.8; 1998, c.20, s.1.



Section 9:3-45.1 - Rules, Regulations.

9:3-45.1 Rules, regulations.


6.The Department of Children and Families, in consultation with the Department of Health and Senior Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to implement the provisions of this act and to publicize throughout the State the necessity for a father, within 120 days of the birth of a child or prior to the date of the preliminary hearing, whichever occurs first, to acknowledge paternity by amending the original birth certificate record with the local registrar's office in the municipality of birth of the child who is the subject of the adoption or by filing a paternity action in court in order to be entitled to notice of an adoption pursuant to section 9 of P.L.1977, c.367 (C.9:3-45).

L.1998, c.20, s.6; amended 2006, c.47, s.38.



Section 9:3-45.2 - Resource Family Relative, Parent, Notice, Right To Be Heard.

9:3-45.2 Resource family relative, parent, notice, right to be heard.

3.In any case in which the Division of Child Protection and Permanency accepts a child in its care or custody, the child's resource family parent or relative providing care for the child, as applicable, shall receive written notice of, and shall have a right to be heard at, any review or hearing held with respect to the child, but the resource family parent or relative shall not be made a party to the review or hearing solely on the basis of the notice and right to be heard.

L.1999, c.53, s.3; amended 2004, c.130, s.17; 2007, c.228, s.1; 2012, c.16, s.17.



Section 9:3-46 - Objection To Adoption.

9:3-46 Objection to adoption.

10. a. A person who is entitled to notice pursuant to section 9 of P.L.1977, c.367 (C.9:3-45) shall have the right to object to the adoption of his child within 20 days after the filing of the complaint for adoption for a State resident and 35 days after the filing in the case of a nonresident. Failure to object within that time period constitutes a waiver of the right to object.

In a contest between a person who is entitled to notice pursuant to section 9 of P.L.1977, c.367 (C.9:3-45) objecting to the adoption and the prospective adoptive parent, the standard shall be the best interest of the child. The best interest of a child requires that a parent affirmatively assume the duties encompassed by the role of being a parent. In determining whether a parent has affirmatively assumed the duties of a parent, the court shall consider, but is not limited to consideration of, the fulfillment of financial obligations for the birth and care of the child, demonstration of continued interest in the child, demonstration of a genuine effort to maintain communication with the child, and demonstration of the establishment and maintenance of a place of importance in the child's life.

A judgment of adoption shall be entered over an objection of a person who is entitled to notice pursuant to section 9 of P.L.1977, c.367 (C.9:3-45) communicated to the court by personal appearance or by letter if the court finds, during the six-month period prior to the placement of the child for adoption or within 120 days after the birth of a child or prior to the date of the preliminary hearing, whichever occurs first, in the case of a child placed for adoption as a newborn infant:

(1)that the parent has substantially failed to perform the regular and expected parental functions of care and support of the child, although able to do so, or

(2)that the parent is unable to perform the regular and expected parental functions of care and support of the child and that the parent's inability to perform those functions is unlikely to change in the immediate future.

The regular and expected functions of care and support of a child shall include the following:

(a)the maintenance of a relationship with the child such that the child perceives the person as his parent;

(b)communicating with the child or person having legal custody of the child and parenting time rights, or unless prevented from so doing by the custodial parent or other custodian of the child or a social service agency over the birth parent's objection; or

(c)providing financial support for the child unless prevented from doing so by the custodial parent or other custodian of the child or a social service agency.

A parent shall be presumed to have failed to perform the regular and expected parental functions of care and support of the child if the court finds that the situation set forth in paragraph (1) or (2) has occurred during the six-month period prior to the placement of the child for adoption, or within 120 days after the birth of a child or prior to the date of the preliminary hearing, whichever occurs first, in the case of a child placed for adoption as a newborn infant.

In the case where the objecting parent is incarcerated during the six-month period prior to placement of the child for adoption, relevant factors to be considered in determining whether that incarcerated parent has failed to perform the regular and expected parental functions or is unable to perform the regular and expected parental functions pursuant to this subsection, shall include the extent of the relationship which existed between the parent and child prior to incarceration, including financial support; the efforts made to continue a relationship during the incarceration; the ability to communicate and visit with the child during incarceration; and the effect of the communication and visitation on the child's development in terms of providing nurturing and emotional support.

b.The guardian of a child to be adopted who has not executed a surrender pursuant to section 5 of P.L.1977, c.367 (C.9:3-41) and any other person who has provided primary care and supervision in his home for the child for a period of six months or one half of the life of the child, whichever is less, in the two years prior to the complaint shall be given notice of the action and in accordance with the Rules of Court shall have standing to object to the adoption, which objection shall be given due consideration by the court in determining whether the best interests of the child would be promoted by the adoption.

L.1977,c.367,s.10; amended 1993, c.345, s.9; 1997, c.299, s.10; 1998, c.20, s.2.



Section 9:3-47 - Action On Complaint For Adoption Of Child Received From Approved Agency.

9:3-47 Action on complaint for adoption of child received from approved agency.

11. a. When the child to be adopted has been received from an approved agency, the prospective parent shall file with the court a complaint for adoption after the child has been in the home of the prospective parent for at least six months. In the discretion of the approved agency, a complaint may be filed prior to that time and the court may schedule a hearing to resolve all matters except finalization of the adoption. The adoption shall not be finalized under this section unless the child has been in the home of the adoptive parent for at least six months. The complaint shall be accompanied by a consent to the plaintiff's adoption of the child signed and acknowledged by an authorized officer or representative of the approved agency; except that failure or refusal on the part of the approved agency to give consent, or withdrawal of consent on the part of the approved agency, shall not preclude an action for adoption.

b.Upon the filing of the complaint, the court shall set a date for the adoption hearing not less than 10 nor more than 30 days from the date of institution of the action unless a longer period shall be required in order to obtain service of notice upon one or more of the people entitled thereto and shall order the approved agency concerned to file at least five days prior to the hearing a written report which shall describe the circumstances surrounding the surrender of the child and shall set forth the results of the agency's evaluation of the child, the plaintiff and any other person residing in the proposed adoptive home; and the agency's assessment of the care being received by the child and the adjustment of the child and the plaintiff as members of a family.

Upon the request of a surrogate and not more than 30 days prior to the hearing, the court shall conduct a search of the records of the central registry established pursuant to section 1 of P.L.1999, c.421 (C.2C:25-34) to determine whether a prospective adoptive parent or any member of the parent's household has:

(1)ad a domestic violence restraining order entered against them; or

(2)been charged with a violation of a court order involving domestic violence.

The court shall provide the results of the search to the surrogate for inclusion in the court's adoption file. If the results of the search contain any material findings or recommendations adverse to the plaintiff, the surrogate shall provide the material findings or recommendations to the approved agency.

If the agency's report contains or the results of the court's search of the central registry contain any material findings or recommendations adverse to the plaintiff, the agency shall serve a copy of that part of the agency's report or the results of the court's search upon the plaintiff at least five days prior to the hearing and the court shall appoint a guardian ad litem for the child in the adoption proceeding if the court determines that a guardian is necessary to represent the best interests of the child. If the approved agency that placed the child with the plaintiff has not consented to the adoption, the court may appoint another approved agency to conduct an investigation and make recommendations in the matter. The appointment shall not deprive the placing agency of standing to appear at the hearing and contest the adoption. Personal appearance at the hearing by a representative of the approved agency conducting the investigation may be dispensed with by the court if the agency's report favors the adoption. If an appearance is required, the approved agency shall be entitled to present testimony and to cross-examine witnesses and shall be subject to cross-examination with respect to its report and recommendations in the matter. The appearance of the child to be adopted shall not be required unless ordered by the court or unless the inquiry pursuant to section 13 of P.L.1977, c.367 (C.9:3-49) indicates that the child is opposed to the adoption.

c.The adoption hearing shall be held in camera. If a parent of the child has made an objection to the adoption, in accordance with section 10 of P.L.1977, c.367 (C.9:3-46), the court shall take evidence relating to the objection. If the court finds against the objecting parent in accordance with subsection a. of section 10 of P.L.1977, c.367 (C.9:3-46), it shall make an order terminating the parental rights of the parent and proceed with the hearing.

d.If, based upon the approved agency's report and the evidence presented at the hearing, the court is satisfied that the best interests of the child would be promoted by the adoption, the court shall enter a judgment of adoption. If, based upon the approved agency's report and the evidence presented at the hearing, the court is not satisfied that the best interests of the child would be promoted by the adoption, the court shall deny the adoption and make such further order concerning the custody and guardianship of the child as may be deemed proper in the circumstances.

L.1977,c.367,s.11; amended 1993, c.345, s.10; 2003, c.286, s.2.



Section 9:3-48 - Action On Complaint For Adoption Of Child Not Received From Approved Agency.

9:3-48 Action on complaint for adoption of child not received from approved agency.

12. a. When the child to be adopted has not been received from an approved agency, the prospective parent shall file with the court a complaint for adoption. Upon receipt of the complaint, the court shall by its order:

(1)Declare the child to be a ward of the court and declare that the plaintiff shall have custody of the child subject to further order of the court;

(2)Appoint an approved agency to make an investigation and submit a written report to the court which shall include:

(a)the facts and circumstances surrounding the surrender of custody by the child's parents and the placement of the child in the home of the plaintiff, including the identity of any intermediary who participated in the placement of the child;

(b)an evaluation of the child and of the plaintiff and the spouse of the plaintiff if not the child's parent and any other person residing in the prospective home; and

(c)any fees, expenses or costs paid by or on behalf of the adopting parent in connection with the adoption.

The agency conducting the investigation shall, if it is able to, contact the birth parent and confirm that counseling, if required by section 18 of P.L.1993, c.345 (C.9:3-39.1), has either been provided or waived by the birth parent. If not previously provided, the agency shall advise the parent of the availability of such counseling through the agency and shall provide such counseling if requested by the birth parent or if the birth parent resides out of State or out of the country, such counseling should be made available by or through an agency approved to provide such counseling in the birth parent's state or country of domicile. The agency shall further confirm that the birth parent has been advised that the decision of the birth parent not to place the child for adoption or the return of the child to the birth parent can not be conditioned upon the repayment of expenses by the birth parent to the adoptive parent.

All expenses and fees for the investigation and any counseling provided shall be the responsibility of the plaintiff;

(3)Direct the plaintiff to cooperate with the approved agency making the investigation and report;

(4)Fix a day for a preliminary hearing not less than two or more than three months from the date of the filing of the complaint; except that the hearing may be accelerated upon the application of the approved agency and upon notice to the plaintiff if the agency determines that removal of the child from the plaintiff's home is required, in which case the court shall appoint a guardian ad litem to represent the child at all future proceedings regarding the adoption.

Whenever the plaintiff is a stepparent of the child, the court, in its discretion, may dispense with the agency investigation and report and take direct evidence at the preliminary hearing of the facts and circumstances surrounding the filing of the complaint for adoption.

Whenever a plaintiff is a brother, sister, grandparent, aunt, uncle, or birth father of the child, the order may limit the investigation to an inquiry concerning the status of the parents of the child and an evaluation of the plaintiff. At least 10 days prior to the day fixed for the preliminary hearing the approved agency shall file its report with the court and serve a copy on the plaintiff; and

(5)Conduct a search of the records of the central registry established pursuant to section 1 of P.L.1999, c.421 (C.2C:25-34), upon the request of a surrogate and not more than 30 days prior to the preliminary hearing, to determine whether a prospective adoptive parent or any member of the parent's household has:

(a)had a domestic violence restraining order entered against them; or

(b)been charged with a violation of a court order involving domestic violence.

The court shall provide the results of the search to the surrogate for inclusion in the court's adoption file. If the results of the search contain any material findings or recommendations adverse to the plaintiff, the surrogate shall provide the material findings or recommendations to the approved agency.

In a case in which the plaintiff is a stepparent of the child and the court dispenses with the agency investigation and report pursuant to paragraph (4) of this subsection and the results of the court's search contain any material findings or recommendations adverse to the plaintiff, the surrogate shall serve a copy of that part of the results of the search upon the plaintiff at least five days prior to the preliminary hearing.

b.The preliminary hearing shall be in camera and shall have for its purpose the determination of the circumstances under which the child was relinquished by his parents and received into the home of the plaintiff, the status of the parental rights of the parents, the fitness of the child for adoption and the fitness of the plaintiff to adopt the child and to provide a suitable home. If the report of the approved agency pursuant to subsection a. of this section contains or the results of the search of the central registry contain material findings or recommendations adverse to the plaintiff, the presence of a representative of the approved agency who has personal knowledge of the investigation shall be required at the preliminary hearing. If in the course of the preliminary hearing the court determines that there is lack of jurisdiction, lack of qualification on the part of the plaintiff or that the best interests of the child would not be promoted by the adoption, the court shall deny the adoption and make such further order concerning the custody and guardianship of the child as may be deemed proper in the circumstances.

c.If upon completion of the preliminary hearing the court finds that:

(1)The parents of the child do not have rights as to custody of the child by reason of their rights previously having been terminated by court order; or, the parents' objection has been contravened pursuant to subsection a. of section 10 of P.L.1977, c.367 (C.9:3-46);

(2)The guardian, if any, should have no further control or authority over the child;

(3)The child is fit for adoption; and

(4)The plaintiff is fit to adopt the child, the court shall: (a) issue an order stating its findings, declaring that no parent or guardian of the child has a right to custody or guardianship of the child; (b) terminate the parental rights of that person, which order shall be a final order; (c) fix a date for final hearing not less than six nor more than nine months from the date of the preliminary hearing; and (d) appoint an approved agency to supervise and evaluate the continuing placement in accordance with subsection d. of this section. If the plaintiff is a brother, sister, grandparent, aunt, uncle, birth father, stepparent or resource family parent of the child, or if the child has been in the home of the plaintiff for at least two years immediately preceding the commencement of the adoption action, and if the court is satisfied that the best interests of the child would be promoted by the adoption, the court may dispense with this evaluation and final hearing and enter a judgment of adoption immediately upon completion of the preliminary hearing.

d.The approved agency appointed pursuant to subsection c. of this section shall from time to time visit the home of the plaintiff and make such further inquiry as may be necessary to observe and evaluate the care being received by the child and the adjustment of the child and the plaintiff as members of a family. At least 15 days prior to the final hearing the approved agency shall file with the court a written report of its findings, including a recommendation concerning the adoption, and shall mail a copy of the report to the plaintiff.

If at any time following the preliminary hearing the approved agency concludes that the best interests of the child would not be promoted by the adoption, the court shall appoint a guardian ad litem for the child and after a hearing held upon the application of the approved agency and upon notice to the plaintiff, may modify or revoke any order entered in the action and make such further order concerning the custody and guardianship of the child as may be deemed proper in the circumstances.

e.At the final hearing the court shall proceed in camera; except that if the approved agency in its report pursuant to subsection d. of this section has recommended that the adoption be granted, the final hearing may be dispensed with and, if the court is satisfied that the best interests of the child would be promoted by the adoption, a judgment of adoption may be entered immediately.

The appearance of the approved agency at the final hearing shall not be required unless its recommendations are adverse to the plaintiff or unless ordered by the court. If its appearance is required, the approved agency shall be entitled to present testimony and to cross-examine witnesses and shall be subject to cross-examination with respect to its report and recommendations in the matter.

f.If, based upon the report and the evidence presented, the court is satisfied that the best interests of the child would be promoted by the adoption, the court shall enter a judgment of adoption. If, based upon the evidence, the court is not satisfied that the best interests of the child would be promoted by the adoption, the court shall deny the adoption and make such further order concerning the custody and guardianship of the child as may be deemed proper in the circumstances.

L.1977,c.367,s.12; amended 1993, c.345, s.11; 1998, c.20, s.3; 2003, c.286, s.3; 2004, c.130, s.18.



Section 9:3-49 - Age 10 Or Older, Hearing Appearance, Child's Wishes

9:3-49. Age 10 or older, hearing appearance, child's wishes
13. If the child sought to be adopted is of the age of 10 years or over, the appearance of the child shall be required at the final adoption hearing, unless waived by the court for good cause shown, and the child's wishes concerning the adoption shall be solicited by the court and given consideration if the child is of sufficient capacity to form an intelligent preference regarding the adoption.

L.1977,c.367,s.13; amended 1993,c.345,s.12.



Section 9:3-50 - Entry Of Judgment Of Adoption, Effect; Inheritance Rights

9:3-50. Entry of judgment of adoption, effect; inheritance rights
14. a. (Deleted by amendment, P.L.1993, c.345).



b. The entry of a judgment of adoption shall establish the same relationships, rights, and responsibilities between the child and the adopting parent as if the child were born to the adopting parent in lawful wedlock. For good cause, the court may direct the entry of judgment nunc pro tunc as of the date the action was instituted. In applying the intestate laws of this State, an adopted child shall have the same rights of inheritance as if born to the adopting parent in lawful wedlock.

c. The entry of a judgment of adoption shall:



(1) terminate all parental rights and responsibilities of the parent towards the adoptive child except for a parent who is the spouse of the petitioner and except those rights that have vested prior to entry of the judgment of adoption;

(2) terminate all rights of inheritance under intestacy from or through the parent unless that parent is the spouse of the petitioner or that parent or other relative had died prior to the judgment of adoption; and

(3) terminate all rights of inheritance under intestacy from or through the child which existed prior to the adoption.

d. The court may order counseling for the adopting parents.



L.1977,c.367,s.14; amended 1993,c.345,s.13.



Section 9:3-51 - Judgments Of Adoption; Records.

9:3-51 Judgments of adoption; records.

15.The clerk of the Superior Court, Chancery Division, Family Part shall promptly file all judgments of adoption and shall maintain an alphabetical index of all judgments of adoption entered each year pursuant to P.L.1977, c.367 (C.9:3-37 et seq.), all of which records shall be sealed and thereafter shall be made accessible only by court order or as otherwise provided by law.

L.1977, c.367, s.15; amended 1991, c.91, s.194; 1993, c.345, s.14; 2014, c.9, s.1.



Section 9:3-52 - Court Records Of Proceedings.

9:3-52 Court records of proceedings.

16. a.All court records of proceedings relating to adoption, including the complaint, judgment, and all petitions, affidavits, testimony, reports, briefs, orders, and other relevant documents, shall be filed under seal by the clerk of the court and shall at no time be open to inspection or copying unless the court, upon good cause shown, shall otherwise order or as otherwise provided by law. An index to all adoption proceedings shall be maintained by the clerk of the court, but no index of adoption proceedings shall be open to inspection or copying or be made public except upon order of the court.

b.Upon entry of a judgment of adoption, the clerk of the court shall certify to the State Registrar, any successor agency or any similar agency in the State or country of the child's birth, the date of entry of the judgment, the names of the adopting parent or parents, the name of the child, the date and place of birth of the child, and the new name of the child if changed by the judgment of adoption.

L.1977, c.367, s.16; amended 1993, c.345, s.15; 2014, c.9, s.2.



Section 9:3-53 - Costs Of Proceedings

9:3-53. Costs of proceedings
17. The costs of all proceedings pursuant to P.L.1977, c.367 (C.9:3-37 et seq.) shall be borne by the plaintiff, including the costs incurred by an approved agency acting pursuant to an order of the court; except that the approved agency may waive part or all costs. Payment of costs shall not be a condition precedent to entry of judgment. The costs shall not include the provision of counsel for any person, other than the plaintiff, entitled to the appointment of counsel pursuant to P.L.1977, c.367 (C.9:3-37 et seq.).

L.1977,c.367,s.17; amended 1993,c.345,s.16.



Section 9:3-54.1 - Rules, Regulations.

9:3-54.1 Rules, regulations.


19.The Commissioner of Children and Families shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to implement the provisions of this act.

L.1993, c.345, s.19; amended 2006, c.47, s.39.



Section 9:3-54.2 - Home Study, Fingerprint And Criminal Data.

9:3-54.2 Home study, fingerprint and criminal data.

21. a. (1) In addition to meeting the other requirements established by the Department of Children and Families, a home study completed by an approved agency shall include a recommendation regarding the suitability of the home for the placement of a child based upon the results of State and federal criminal history record checks for each prospective adoptive parent and each adult residing in the home.

For the purposes of this section, the federal criminal history record check conducted by the U.S. Citizenship and Immigration Services in the Department of Homeland Security on a prospective adoptive parent shall be valid for the prospective adoptive parent in fulfilling the home study requirement for the State.

(2)Each prospective adoptive parent and each member of the prospective adoptive parent's household, age 18 or older, shall submit to the approved agency standard fingerprint cards containing his name, address and fingerprints taken by a State or municipal law enforcement agency.

(3)The cost of all criminal history record checks conducted pursuant to this section shall be paid by the prospective adoptive parent or household member at the time the fingerprint cards are submitted.

(4)The approved agency shall forward the fingerprint cards and payment to the commissioner.

(5)The commissioner is authorized to exchange fingerprint data and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the recommendations provided for in this section.

(6)The department shall advise the approved agency of information received from State and federal criminal history record checks based upon the fingerprints submitted by the agency. Information provided to the approved agency shall be confidential and not disclosed by the approved agency to any individual or entity without the written permission of the person who is the subject of the record check.

(7)The commissioner shall adopt regulations for the use of criminal history record information by approved agencies when determining the suitability of a home for the placement of a child for the purposes of adoption.

b. (1) Beginning one year after the effective date of P.L.1993, c.345, a home study completed by an approved agency shall include a recommendation regarding the suitability of the home for the placement of the child based upon a check for any records which might reveal a history of child abuse or neglect by the proposed adoptive parent or member of the parent's household who is 18 years of age or older.

(2)Beginning one year after the effective date, at the request of an approved agency, the commissioner or his designee shall conduct a search of the records of the Division of Child Protection and Permanency regarding referrals of dispositions of child abuse or neglect matters as to the proposed adoptive parent and any member of the parent's household 18 years of age or older, and, if there is information that would raise a question of the suitability of the proposed adoptive parent or member of the parent's household to have guardianship of a child, shall provide that information to the approved agency for its consideration. Information provided to the approved agency pursuant to this paragraph shall be confidential. The commissioner shall establish penalties for disclosure of this confidential information.

L.1993, c.345, s.21; amended 1997, c.176; 2006. c.47, s.40; 2012, c.16, s.18.



Section 9:3-55 - Report Of Prospective Parents.

9:3-55 Report of prospective parents.

19. a. A prospective parent who is not a brother, sister, aunt, uncle, grandparent, resource family parent, birth father or stepparent of the child to be adopted shall file before the complaint is heard, in accordance with court rules, a detailed report which shall be signed and verified by each prospective parent and shall disclose all sums of money or other valuable consideration paid, given or agreed to be given to any person, firm, partnership, corporation, association or agency by or on behalf of the prospective parent in connection with the adoption, and the names and addresses of each person, firm, partnership, corporation, association or agency to whom the consideration was given or promised. The report, a copy of which shall be provided to the approved agency pursuant to section 11 or 12 of P.L.1977, c.367 (C.9:3-47 or C.9:3-48), shall include but not be limited to expenses incurred or to be incurred by or on behalf of a prospective parent in connection with:

(1)The birth of the child;

(2)The placement for adoption of the child with the prospective parent;

(3)Medical or hospital care received by the mother or the child during the mother's pre- and postnatal period; and

(4)Services relating to the adoption or to the placement for adoption, including legal services, which were rendered or are to be rendered to or for the benefit of the prospective parent, either parent of the child or any other person or agency.

b.Whenever based upon a report filed pursuant to this section it appears to the court that any person may have violated section 18 of P.L.1993, c.345 (C.9:3-39.1) the court or the division may refer the matter to the appropriate county prosecutor.

L.1977,c.367,s.19; amended 1993, c.345, s.17; 2004, c.130, s.19.



Section 9:3-56 - Severability

9:3-56. Severability
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity. To this end, the provisions of this act are declared severable.

L.1977, c. 367, s. 21.



Section 9:3A-1 - Short Title.

9:3A-1 Short title.

1.Sections 2 through 15 of this act shall be known and may be cited as the "Department of Children and Families Act."

L.2006, c.47, s.1.



Section 9:3A-2 - Findings, Declarations Relative To Establishing Department Of Children And Families.

9:3A-2 Findings, declarations relative to establishing Department of Children and Families.


2.The Legislature finds and declares that:

a.In 2003, New Jersey settled a class action lawsuit alleging that the State's child welfare system, which was primarily administered through the Division of Youth and Family Services in the Department of Human Services, failed to protect the State's most vulnerable children from child abuse and neglect. Under the terms of the settlement agreement, a New Jersey Child Welfare Panel was created to provide technical assistance to the State on child welfare issues in order to monitor the development and implementation of a State plan to reform New Jersey's child welfare system;

b.Although the State has committed substantial financial resources to the reform of the child welfare system between the date of the settlement agreement and 2005, the New Jersey Child Welfare Panel concluded that the department has not been able to demonstrate substantial progress in the implementation of the reform plan, and the Child Welfare Panel and other child advocates have concluded that children continue to remain at risk;

c.One of the concerns about the reform is that the child welfare system is administered through and is one of several large units within one of the largest agencies in State government, the Department of Human Services, which is responsible for so many of our State's vulnerable citizens. The department consists of approximately 22,000 employees and includes, in addition to the Division of Youth and Family Services: the Division of Medical Assistance and Health Services, which administers the State's Medicaid and NJ FamilyCare programs; the Division of Family Development, which administers the Temporary Assistance for Needy Families program and other public assistance programs; the Division of Developmental Disabilities, which provides services to developmentally disabled persons in the community and operates seven developmental centers; the Division of Mental Health Services, which provides services to persons with mental illness in the community and operates five psychiatric hospitals; the Division of Addiction Services, which administers the State's substance abuse programs; the Division of Disability Services, which provides various services to disabled adults; and the Commission for the Blind and Visually Impaired and the Division of the Deaf and Hard of Hearing, which are responsible for providing services to persons who are blind or visually impaired and persons with hearing impairments, respectively; and

d.In order to facilitate aggressive reform of the child welfare system and ensure that the reform effort is successful, it is, therefore, in the best interest of the citizens of this State to establish a principal department within the Executive Branch that focuses exclusively on protecting children and strengthening families, so that our State's children will have the optimum conditions in which to grow and prosper to the benefit of themselves, their families, and society as a whole. The department shall have the goal of ensuring safety, permanency, and well-being for all children, and shall have direct responsibility for child welfare and other children and family services, supported by strong inter-agency partnerships among other State departments also responsible for family services.

L.2006, c.47, s.2.


9:3A-3 Department of Children and Families established.


3.There is established in the Executive Branch of the State Government a principal department that shall be known as the Department of Children and Families.

L.2006, c.47, s.3.


9:3A-4 Definitions relative to Department of Children and Families.


4.As used in this act:

"Commissioner" means the Commissioner of Children and Families.

"Department" means the Department of Children and Families established by this act.

L.2006, c.47, s.4.



Section 9:3A-3 - Department Of Children And Families Established.

9:3A-3 Department of Children and Families established.


3.There is established in the Executive Branch of the State Government a principal department that shall be known as the Department of Children and Families.

L.2006, c.47, s.3.


9:3A-4 Definitions relative to Department of Children and Families.


4.As used in this act:

"Commissioner" means the Commissioner of Children and Families.

"Department" means the Department of Children and Families established by this act.

L.2006, c.47, s.4.


9:3A-5 Commissioner of Children and Families.


5. a. The head and chief administrative officer of the department shall be the Commissioner of Children and Families. The commissioner shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. He shall receive such salary as shall be provided by law and shall devote his entire time and attention to the duties of the office and shall not engage in any other profession or occupation.

b.The commissioner shall delegate such of his powers as he deems appropriate for the efficient administration of the department, to be exercised under the commissioner's direction and supervision by one or more deputy commissioners. A deputy commissioner shall devote his entire time and attention to the duties of that office and shall receive such salary as the commissioner deems appropriate.

L.2006, c.47, s.5.



Section 9:3A-4 - Definitions Relative To Department Of Children And Families.

9:3A-4 Definitions relative to Department of Children and Families.


4.As used in this act:

"Commissioner" means the Commissioner of Children and Families.

"Department" means the Department of Children and Families established by this act.

L.2006, c.47, s.4.


9:3A-5 Commissioner of Children and Families.


5. a. The head and chief administrative officer of the department shall be the Commissioner of Children and Families. The commissioner shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. He shall receive such salary as shall be provided by law and shall devote his entire time and attention to the duties of the office and shall not engage in any other profession or occupation.

b.The commissioner shall delegate such of his powers as he deems appropriate for the efficient administration of the department, to be exercised under the commissioner's direction and supervision by one or more deputy commissioners. A deputy commissioner shall devote his entire time and attention to the duties of that office and shall receive such salary as the commissioner deems appropriate.

L.2006, c.47, s.5.


9:3A-6 Designation of final decision maker for contested cases.


6.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may designate an appropriate officer of the department to serve as the final decision maker in any contested case or group of contested cases filed with the Office of Administrative Law. The designation shall be in writing and shall be filed with the Office of Administrative Law. The designation shall remain in effect until amended by the commissioner.

L.2006, c.47, s.6.



Section 9:3A-5 - Commissioner Of Children And Families.

9:3A-5 Commissioner of Children and Families.


5. a. The head and chief administrative officer of the department shall be the Commissioner of Children and Families. The commissioner shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. He shall receive such salary as shall be provided by law and shall devote his entire time and attention to the duties of the office and shall not engage in any other profession or occupation.

b.The commissioner shall delegate such of his powers as he deems appropriate for the efficient administration of the department, to be exercised under the commissioner's direction and supervision by one or more deputy commissioners. A deputy commissioner shall devote his entire time and attention to the duties of that office and shall receive such salary as the commissioner deems appropriate.

L.2006, c.47, s.5.


9:3A-6 Designation of final decision maker for contested cases.


6.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may designate an appropriate officer of the department to serve as the final decision maker in any contested case or group of contested cases filed with the Office of Administrative Law. The designation shall be in writing and shall be filed with the Office of Administrative Law. The designation shall remain in effect until amended by the commissioner.

L.2006, c.47, s.6.



Section 9:3A-6 - Designation Of Final Decision Maker For Contested Cases.

9:3A-6 Designation of final decision maker for contested cases.


6.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may designate an appropriate officer of the department to serve as the final decision maker in any contested case or group of contested cases filed with the Office of Administrative Law. The designation shall be in writing and shall be filed with the Office of Administrative Law. The designation shall remain in effect until amended by the commissioner.

L.2006, c.47, s.6.



Section 9:3A-7 - Responsibilities, Duties Of Commissioner.

9:3A-7 Responsibilities, duties of commissioner.


7.The commissioner, as administrator and chief executive officer of the department, shall:

a.Administer the work of the department;

b.Appoint and remove officers and other personnel employed within the department, subject to the provisions of Title 11A of the New Jersey Statutes, Civil Service, and other applicable statutes, except as herein otherwise specifically provided;

c.Appoint such deputy and assistant commissioners, directors and other personnel in the unclassified service as the commissioner deems appropriate to receive such compensation as may be provided by law;

d.Perform, exercise and discharge the functions, powers and duties of the department through such divisions as may be established by this act or otherwise by law;

e.Organize the work of the department in such divisions, not inconsistent with the provisions of this act, and in such other organizational units as he may determine to be necessary for efficient and effective operation;

f.Adopt, issue and promulgate, in the name of the department, such rules and regulations as may be authorized by law, consistent with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

g.Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees;

h.Institute or cause to be instituted such legal proceedings or processes as may be necessary to enforce and give effect to any of his powers or duties;

i.Make such reports of the department's operation as the Governor or the Legislature shall from time to time request, or as may be required by law;

j.Coordinate the activities of the department, and the several divisions and other agencies therein, in a manner designed to eliminate overlapping and duplicating functions;

k.Integrate within the department, so far as practicable, all staff services of the department and of the several divisions and other agencies therein;

l.Maintain suitable headquarters for the department and such other quarters as are necessary to the proper functioning of the department;

m.Solicit, apply for, and accept on behalf of the State any contributions, donations of money, goods, services, real or personal property or grants from the federal government or any agency thereof, or from any foundation, corporation, association or individual, and comply with the terms, conditions and limitations thereof, for any of the purposes of the department;

n.Enter into contracts and agreements with public and private entities, as may be appropriate to carry out the purposes of the department;

o.Be the request officer for the department within the meaning of such term as defined in P.L.1944, c.112 (C.52:27B-1 et seq.); and

p.Perform such other functions as may be prescribed in this act or by any other law.

L.2006, c.47, s.7.



Section 9:3A-7.1 - Regulations For Implementing Provisions Of Act Establishing The Department.

9:3A-7.1 Regulations for implementing provisions of act establishing the department.


203. Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Children and Families may, with the approval of the Governor, adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the provisions of this act, which regulations shall be effective for a period not to exceed six months and may, thereafter, be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2006, c.47, s.203.



Section 9:3A-7.2 - List Of State-owned Properties Available For Use As Residential Treatment Facility For Certain Juveniles.

9:3A-7.2 List of State-owned properties available for use as residential treatment facility for certain juveniles.
1.The Commissioner of Children and Families, in conjunction with the State Treasurer, shall prepare and maintain a list of all available State-owned properties that would be suitable for use as a residential treatment facility for juveniles who are adjudicated by a court of competent jurisdiction to be in need of mental health treatment or referred by the Department of Children and Families.

The list shall include: the location of the property; the general condition of the property, including whether the property is available for immediate occupancy; and the square footage of the property including, if available or applicable, the size of potential sleeping areas, eating areas and kitchen space, recreational space, and classroom space.

The commissioner shall provide the list to nonprofit and for-profit agencies and organizations that provide or intend to provide residential mental health services to children, upon request of the agency or organization and when the State is provided notice, either verbally or in writing, that the agency or organization is relocating.

L.2007,c.76,s.1.



Section 9:3A-7.3 - Rules, Regulations Prescribed By Commissioner Of Children And Families Concerning Out-of-state Placement For Children.

9:3A-7.3 Rules, regulations prescribed by Commissioner of Children and Families concerning out-of-State placement for children.

2. a. The Commissioner of Children and Families, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and within 180 days after the effective date of this act, shall adopt rules and regulations that prescribe standards for the placement of children from this State in out-of-State residential schools and programs, and shall include the following:

(1)Except as provided in paragraph (2) of this subsection, prior to entering into a contract with or licensing an out-of-State residential school or program, the Department of Children and Families shall conduct an evaluation and inspection of the school or program, which shall include a site visit and such other means, as established by the rules and regulations, to evaluate the school or program. The department may conduct its own inspection or contract with another entity to perform the inspection;

(2)In the case of the need for an emergency placement in an out-of-State residential school or program, the department shall ensure that the school or program meets the applicable rules and regulations within 30 days after the placement. If the school or program does not meet the rules and regulations within the 30-day period, the department shall find an alternate school or program that does meet them;

(3)The department shall include in its contract with an out-of-State residential school or program the authority to conduct unannounced inspections of the school or program;

(4)The department shall include on its official website a list of out-of-State residential schools and programs that the department licenses or contracts with; and

(5)The department shall share with the Department of Human Services reports it receives concerning any accidents, unusual incidents as defined by applicable rules and regulations, or incidents involving suspected abuse or neglect at an out-of-State residential school or program.

b.The department, within 18 months after the adoption of rules and regulations pursuant to subsection a. of this section, shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the implementation of the provisions of this section and the department's efforts to expand the State's capacity to provide in-State residential schools and programs and reduce out-of-State placements.

L.2007, c.286, s.2.



Section 9:3A-7.4 - Standardized Admission Protocols For Transfer Of Child To Psychiatric Facility.

9:3A-7.4 Standardized admission protocols for transfer of child to psychiatric facility.

2.The Commissioner of Children and Families, after consultation with the State-designated Children's Crisis Intervention Services units and screening centers, the New Jersey Hospital Association, the Hospital Alliance of New Jersey, the New Jersey Council of Teaching Hospitals, the New Jersey Chapter of the American College of Emergency Physicians, the New Jersey Psychiatric Association, the New Jersey Association of Mental Health Agencies, and other groups as deemed appropriate by the commissioner, shall develop standardized admission protocols. The protocols shall include, but not be limited to, the following:

a.routine laboratory and diagnostic tests, based on nationally recognized standards of care, for patients whose clinical presentation warrant such testing. If there is a clinical disagreement about the testing between the examining physician at the emergency department and the assigned physician at the psychiatric hospital or facility, the physicians shall engage in direct physician-to-physician communication to resolve the disagreement; and

b.a medical clearance checklist form for transfer or admission to a Children's Crisis Intervention Services unit or screening center.

L.2009, c.242, s.2.



Section 9:3A-7.5 - Dcf Rules, Regulations.

9:3A-7.5 DCF rules, regulations.

4.The Commissioner of Children and Families, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such rules and regulations as the commissioner deems necessary to carry out the provisions of this act.

L.2009, c.242, s.4.



Section 9:3A-8 - Necessary Investigations; Powers.

9:3A-8 Necessary investigations; powers.


8.The commissioner may make, or cause to be made, such investigations as he deems necessary in the administration of the Department of Children and Families. For the purpose of any such investigation he may cause to be examined under oath any and all persons whatsoever and compel by subpoena the attendance of witnesses and the production of such books, records, accounts, papers and other documents as are appropriate. If a witness fails without good cause to attend, testify or produce such records or documents as directed in the subpoena, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons or subpoena issued from a court of record in this State.

L.2006, c.47, s.8.



Section 9:3A-9 - Functions, Powers, Duties Of Office Of Children's Services Transferred To Department.

9:3A-9 Functions, powers, duties of Office of Children's Services transferred to department.

9.All of the functions, powers, and duties of the Office of Children's Services in the Department of Human Services, and the power to receive, allocate, expend, and authorize the expenditure of federal moneys available for children and families are hereby transferred and assigned to, assumed by, and devolved upon the Department of Children and Families. To effectuate such transfer there shall also be transferred such officers and employees as are necessary, all appropriations or reappropriations, to the extent of remaining unexpended or unencumbered balances thereof, whether allocated or unallocated and whether obligated or unobligated, and all necessary books, papers, records and property. All rules, regulations, acts, determinations, and decisions in force at the time of such transfer and proceedings or other such matters undertaken, commenced, or pending by or before the Office of Children's Services at the time of such transfer shall continue in force and effect until duly modified, abrogated or completed by the Department of Children and Families.

As used in this section, the Office of Children's Services includes, but is not limited to, the Division of Child Protection and Permanency, the Division of Children's System of Care, the Division of Family and Community Partnerships, and the New Jersey Child Welfare Training Academy in the Department of Human Services.

L.2006, c.47, s.9; amended 2012, c.16, s.19.



Section 9:3A-10 - "Office Of Children's Services" Refers To Department Of Children And Families.

9:3A-10 "Office of Children's Services" refers to Department of Children and Families.

10. a. Whenever the term "Office of Children's Services" occurs or any reference is made thereto in any law, regulation, contract, or document, the same shall be deemed to mean or refer to the Department of Children and Families.

b.Whenever the terms "Division of Youth and Family Services," "Division of Child Behavioral Health Services," "Division of Prevention and Community Partnerships" and "New Jersey Child Welfare Training Academy" occur or any reference is made thereto in any law, regulation, contract, or document, the same shall be deemed to mean or refer to, respectively, the "Division of Child Protection and Permanency," "Division of Children's System of Care," "Division of Family and Community Partnerships," and "New Jersey Child Welfare Training Academy" in the Department of Children and Families established herein.

L.2006, c.47, s.10; amended 2012, c.16, s.20.



Section 9:3A-11 - Transfer Of Certain Dhs Staff To Department.

9:3A-11 Transfer of certain DHS staff to department.


11.A proportionate share of the programmatic, administrative, and support staff of the Department of Human Services supporting the functions, powers and duties transferred under this act are transferred to the Department of Children and Families.

The transfer of specific facilities, resources and personnel shall be determined by agreement between the Commissioner of Children and Families and the Commissioner of Human Services, after considering the number and type of positions currently used for support for the functions, powers and duties transferred and the appropriateness of transferring personnel, positions, and funding.

L.2006, c.47, s.11.



Section 9:3A-12 - Act Subject To C.52:14d-1 et Seq.

9:3A-12 Act subject to C.52:14D-1 et seq.


12.This act shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), except as may otherwise be provided under this act.

L.2006, c.47, s.12.


9:3A-13 Inapplicability of act.


13.This act shall not:

a.affect the tenure, compensation, and pension rights, if any, of the lawful holder thereof, in any position not specifically abolished herein; and

b.alter the term of any member of any board, commission, or public body, not specifically abolished herein, lawfully in office on the effective date of this act, or require the reappointment thereof.

L.2006, c.47, s.13.



Section 9:3A-13 - Inapplicability Of Act.

9:3A-13 Inapplicability of act.


13.This act shall not:

a.affect the tenure, compensation, and pension rights, if any, of the lawful holder thereof, in any position not specifically abolished herein; and

b.alter the term of any member of any board, commission, or public body, not specifically abolished herein, lawfully in office on the effective date of this act, or require the reappointment thereof.

L.2006, c.47, s.13.



Section 9:3A-14 - Criminal History Record Information Check For Certain Employees.

9:3A-14 Criminal history record information check for certain employees.

14.The Department of Children and Families shall not employ any individual as a direct care staff member unless the Commissioner of Children and Families has first determined, consistent with the requirements and standards of this section, that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which would disqualify that individual from being employed at the department. A criminal history record background check shall be conducted at least once every two years for an individual employed as a direct care staff member.

As used in this section, "direct care staff member" means an individual employed at the department in a position which involves unsupervised, regular contact with individuals receiving services from the department.

a.An individual shall be disqualified from employment as a direct care staff member if that individual's criminal history record check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.; or

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, no individual shall be disqualified from employment under this act on the basis of any conviction disclosed by a criminal history record check performed pursuant to this section if the individual has affirmatively demonstrated to the Commissioner of Children and Families clear and convincing evidence of his rehabilitation. In determining whether an individual has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)The nature and responsibility of the position which the convicted individual would hold;

(2)The nature and seriousness of the offense;

(3)The circumstances under which the offense occurred;

(4)The date of the offense;

(5)The age of the individual when the offense was committed;

(6)Whether the offense was an isolated or repeated incident;

(7)Any social conditions which may have contributed to the offense; and

(8)Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of persons who have had the individual under their supervision.

c.If a prospective direct care staff member refuses to consent to, or cooperate in, the securing of a criminal history record background check, the commissioner shall not consider the individual for employment as a direct care staff member. The prospective staff member shall, however, retain any available right of review by the Civil Service Commission.

d.If a current direct care staff member refuses to consent to, or cooperate in, the securing of a criminal history record background check, the commissioner shall immediately remove the individual from his position as a direct care staff member and terminate the individual's employment. The staff member shall, however, retain any available right of review by the Civil Service Commission.

e.Notwithstanding the provisions of subsection a. of this section to the contrary, the department may provisionally employ an individual as a direct care staff member for a period not to exceed six months if that individual's State Bureau of Identification criminal history record background check does not contain any information that would disqualify the individual from employment at the department and if the individual submits to the commissioner a sworn statement attesting that the individual has not been convicted of any crime or disorderly persons offense as described in this section, pending a determination that no criminal history record background information which would disqualify the individual exists on file in the Federal Bureau of Investigation, Identification Division. An individual who is provisionally employed pursuant to this subsection shall perform his duties under the direct supervision of a superior who acts in a supervisory capacity over that individual until the determination concerning the federal information is complete.

f.All applicants or current direct care staff members from whom criminal history record background checks are required shall submit their fingerprints in a manner acceptable to the commissioner. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by this section. No criminal history record background check shall be performed pursuant to this section unless the applicant shall have furnished his written consent to the check.

g. (1) Upon receipt of an applicant or direct care staff member's criminal history record information from the Federal Bureau of Investigation or the Division of State Police, as applicable, the commissioner shall notify the applicant or staff member, in writing, of the applicant's or staff member's qualification or disqualification for employment under this act. If the applicant or staff member is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the written notice.

(2)The applicant or staff member shall have 30 days from the date of written notice of disqualification to petition the commissioner for a hearing on the accuracy of the criminal history record information or to establish his rehabilitation under subsection b. of this section. The commissioner may refer any case arising hereunder to the Office of Administrative Law for administrative proceedings pursuant to P.L.1978, c.67 (C.52:14F-1 et al.).

(3)The commissioner shall not maintain any individual's criminal history record information or evidence of rehabilitation submitted under this section for more than six months from the date of a final determination by the commissioner as to the individual's qualification or disqualification to be a direct care staff member pursuant to this section.

h.The commissioner shall initiate a criminal history record background check on all prospective direct care staff members. Current direct care staff members who have had a criminal history record background check conducted and stored in a manner approved by the commissioner shall have up to two years from the effective date of this act until the next criminal history background check is conducted.

i.The department shall assume the cost of all criminal history record background checks conducted on current and prospective direct care staff members.

L.2006, c.47, s.14; amended 2008, c.29, s.85.



Section 9:3A-15 - "Mom2mom Peer Support Program" Helpline.

9:3A-15 "Mom2Mom Peer Support Program" helpline.

1. a. The Department of Children and Families shall establish, in coordination with University Behavioral HealthCare of Rutgers, the State University, or another entity, a toll-free "Mom2Mom Peer Support Program" helpline, or a similar helpline.

b.The helpline shall be accessible 24 hours a day, seven days per week, and shall respond to calls from mothers, caregivers, and their families. The staff of the helpline shall seek to identify the mothers, children, caregivers, and their families who should be referred to further support and counseling services, and provide informational resources.

c.The peer staff shall be trained by University Behavioral HealthCare of Rutgers, the State University, or another entity, and, to the greatest extent possible, shall be mothers of children with special needs, who are:

(1)familiar with developmental disabilities, brain injury, behavioral healthcare issues, medical illness, cancer, and the emotional and mental health burden and psychological tension, depression, and anxieties unique to these mothers, children, and their families, or

(2)trained to provide reciprocal peer support services involving children with special needs and family life, mental health, personal stress management, and other emotional or psychological disorders or conditions which may be likely to adversely affect the personal and related well-being of children, mothers, caregivers, and their families.

d.The Department of Children and Families and University Behavioral HealthCare of Rutgers, the State University, or another entity, shall provide for the confidentiality of the names of the callers, the information discussed, and any referrals for further peer support or counseling; provided, however, that the Department of Children and Families and Rutgers, the State University, or another entity, may establish guidelines providing for the tracking of any person who exhibits a severe emotional or psychological disorder or condition which the operator handling the call reasonably believes might result in harm to the child or mother or any other person.

L.2013, c.281, s.1.



Section 9:3A-16 - List Of Credentialed Resources, Behavioral Health Care Providers.

9:3A-16 List of credentialed resources, behavioral health care providers.

2.University Behavioral HealthCare of Rutgers, the State University, or another entity, shall maintain a list of credentialed resources and behavioral health care providers throughout the State, and shall provide case management services to ensure that mothers, children, and their families receive ongoing counseling and a continuum of care in New Jersey. The continuum of services shall utilize applicable State and federal guidelines while providing ongoing peer support.

L.2013, c.281, s.2.



Section 9:3A-17 - Annual Consultation.

9:3A-17 Annual consultation.

3.In establishing the helpline authorized under the provisions of section 1 of P.L.2013, c.281 (C.9:3A-15) the Commissioner of Children and Families and University Behavioral HealthCare of Rutgers, the State University, or another entity, shall consult on an annual basis with the Division of Developmental Disabilities in the Department of Human Services, the Division of Children's System of Care in the Department of Children and Families, the United States Department of Health and Human Services, and at least two State recognized child advocacy groups.

L.2013, c.281, s.3.



Section 9:6-1 - Abuse, Abandonment, Cruelty And Neglect Of Child; What Constitutes

9:6-1. Abuse, abandonment, cruelty and neglect of child; what constitutes
9:6-1. Abuse, abandonment, cruelty and neglect of child; what constitutes. Abuse of a child shall consist in any of the following acts: (a) disposing of the custody of a child contrary to law; (b) employing or permitting a child to be employed in any vocation or employment injurious to its health or dangerous to its life or limb, or contrary to the laws of this State; (c) employing or permitting a child to be employed in any occupation, employment or vocation dangerous to the morals of such child; (d) the habitual use by the parent or by a person having the custody and control of a child, in the hearing of such child, of profane, indecent or obscene language; (e) the performing of any indecent, immoral or unlawful act or deed, in the presence of a child, that may tend to debauch or endanger or degrade the morals of the child; (f) permitting or allowing any other person to perform any indecent, immoral or unlawful act in the presence of the child that may tend to debauch or endanger the morals of such child; (g) using excessive physical restraint on the child under circumstances which do not indicate that the child's behavior is harmful to himself, others or property; or (h) in an institution as defined in section 1 of P.L.1974, c. 119 (C. 9:6-8.21), willfully isolating the child from ordinary social contact under circumstances which indicate emotional or social deprivation.

Abandonment of a child shall consist in any of the following acts by anyone having the custody or control of the child: (a) willfully forsaking a child; (b) failing to care for and keep the control and custody of a child so that the child shall be exposed to physical or moral risk without proper and sufficient protection; (c) failing to care for and keep the control and custody of a child so that the child shall be liable to be supported and maintained at the expense of the public, or by child caring societies or private persons not legally chargeable with its or their care, custody and control.

Cruelty to a child shall consist in any of the following acts: (a) inflicting unnecessarily severe corporal punishment upon a child; (b) inflicting upon a child unnecessary suffering or pain, either mental or physical; (c) habitually tormenting, vexing or afflicting a child; (d) any willful act of omission or commission whereby unnecessary pain and suffering, whether mental or physical, is caused or permitted to be inflicted on a child; (e) or exposing a child to unnecessary hardship, fatigue or mental or physical strains that may tend to injure the health or physical or moral well-being of such child.

Neglect of a child shall consist in any of the following acts, by anyone having the custody or control of the child: (a) willfully failing to provide proper and sufficient food, clothing, maintenance, regular school education as required by law, medical attendance or surgical treatment, and a clean and proper home, or (b) failure to do or permit to be done any act necessary for the child's physical or moral well-being. Neglect also means the continued inappropriate placement of a child in an institution, as defined in section 1 of P.L.1974, c. 119 (C. 9:6-8.21), with the knowledge that the placement has resulted and may continue to result in harm to the child's mental or physical well-being.

Amended by L. 1987,c.341,s.1.



Section 9:6-1.1 - Treatment Of Ill Children According To Religious Tenets Of Church

9:6-1.1. Treatment of ill children according to religious tenets of church
The article to which this act is a supplement shall not be construed to deny the right of a parent, guardian or person having the care, custody and control of any child to treat or provide treatment for an ill child in accordance with the religious tenets of any church as authorized by other statutes of this State; provided , that the laws, rules, and regulations relating to communicable diseases and sanitary matters are not violated.

L.1950, c. 126, p. 236, s. 1.



Section 9:6-2 - "Parent" And "Custodian" Defined.

9:6-2 "Parent" and "custodian" defined.

9:6-2. "Parent", as used in this chapter, shall include the stepfather and stepmother and the adoptive or resource family parent. "The person having the care, custody and control of any child", as used in this chapter, shall mean any person who has assumed the care of a child, or any person with whom a child is living at the time the offense is committed, and shall include a teacher, employee or volunteer, whether compensated or uncompensated, of an institution as defined in section 1 of P.L.1974, c.119 (C.9:6-8.21) who is responsible for the child's welfare, and a person who legally or voluntarily assumes the care, custody, maintenance or support of the child. Custodian also includes any other staff person of an institution regardless of whether or not the person is responsible for the care or supervision of the child. Custodian also includes a teaching staff member or other employee, whether compensated or uncompensated, of a day school as defined in section 1 of P.L.1974, c.119 (C.9:6-8.21).

Amended 1987, c.341, s.2; 2004, c.130, s.20.



Section 9:6-3 - Cruelty And Neglect Of Children; Crime Of Fourth Degree; Remedies

9:6-3. Cruelty and neglect of children; crime of fourth degree; remedies
9:6-3. Any parent, guardian or person having the care, custody or control of any child, who shall abuse, abandon, be cruel to or neglectful of such child, or any person who shall abuse, be cruel to or neglectful of any child shall be deemed to be guilty of a crime of the fourth degree. If a fine be imposed, the court may direct the same to be paid in whole or in part to the parent, or to the guardian, custodian or trustee of such minor child or children; provided, however, that whenever in the judgment of the court it shall appear to the best interest of the child to place it in the temporary care or custody of a society or corporation, organized or incorporated under the laws of this State, having as one of its objects the prevention of cruelty to children, and the society or corporation is willing to assume such custody and control, the court may postpone sentence and place the child in the custody of such society or corporation, and may place defendant on probation, either with the county probation officers or an officer of the society or corporation to which the child is ordered, and may order the parent, guardian or person having the custody and control of such child to pay to such society or corporation a certain stated sum for the maintenance of such child. When, however, a child is so placed in the custody of such society or corporation, and defendant fails to make the payments as ordered by the court, the court shall cause the arrest and arraignment before it of such defendant, and shall impose upon the defendant the penalty provided in this section.

Amended 1944,c.196,s.1; 1990,c.26,s.5.



Section 9:6-3.1 - Suspension; Due Process Rights; Remedial Plan.

9:6-3.1 Suspension; due process rights; remedial plan.

7. a. A teacher, employee, volunteer or staff person of an institution as defined in section 1 of P.L.1974, c.119 (C.9:6-8.21) who is alleged to have committed an act of child abuse or neglect as defined in R.S. 9:6-1, section 2 of P.L.1971, c.437 (C.9:6-8.9) and section 1 of P.L.1974, c.119 (C.9:6-8.21) shall be temporarily suspended by the appointing authority from his position at the institution with pay, or reassigned to other duties which would remove the risk of harm to the child under the person's custody or control, if there is reasonable cause for the appointing authority to believe that the life or health of the alleged victim or other children at the institution is in imminent danger due to continued contact between the alleged perpetrator and a child at the institution.

A public employee suspended pursuant to this subsection shall be accorded and may exercise due process rights, including notice of the proposed suspension and a presuspension opportunity to respond and any other due process rights provided under the laws of this State governing public employment and under any applicable individual or group contractual agreement. A private employee suspended pursuant to this subsection shall be accorded and may exercise due process rights provided for under the laws of this State governing private employment and under any applicable individual or group employee contractual agreement.

b.If the child abuse or neglect is the result of a single act occurring in an institution, within 30 days of receipt of the report of child abuse or neglect, the Department of Children and Families may request that the chief administrator of the institution formulate a plan of remedial action. The plan may include, but shall not be limited to, action to be taken with respect to a teacher, employee, volunteer or staff person of the institution to assure the health and safety of the alleged victim and other children at the institution and to prevent future acts of abuse or neglect. Within 30 days of the date the department requested the remedial plan, the chief administrator shall notify the department in writing of the progress in preparing the plan. The chief administrator shall complete the plan within 90 days of the date the department requested the plan.

c.If the child abuse or neglect is the result of several incidents occurring in an institution, within 30 days of receipt of the report of child abuse or neglect, the department may request that the chief administrator of the institution make administrative, personnel or structural changes at the institution. Within 30 days of the date the department made its request, the chief administrator shall notify the department of the progress in complying with the terms of the department's request. The department and chief administrator shall determine a time frame for completion of the terms of the request.

d.If a chief administrator of an institution does not formulate or implement a remedial plan or make the changes requested by the department, the department may impose appropriate sanctions or actions if the department licenses, oversees, approves or authorizes the operation of the institution. If the department does not license, oversee, approve or authorize the operation of the institution, the department may recommend to the authority which licenses, oversees, approves or authorizes the operation of the institution that appropriate sanctions or actions be imposed against the institution.

L.1987, c.341, s.7; amended 2004, c.130, s.21; 2006, c.47, s.41.



Section 9:6-4 - Jurisdiction Of Complaints

9:6-4. Jurisdiction of complaints
9:6-4. Complaints for violation of the provisions of this chapter may be made to the Superior Court or any municipal court. Whenever any person, who shall be charged with any such offense upon oath before any court or by indictment, shall, in writing signed by him and addressed to the county prosecutor of the county wherein the offense was committed, waive indictment and trial by jury, or trial by jury, as the case may be, and request to be tried immediately before the Superior Court without a jury, the county prosecutor shall report such fact to such court, which, unless it shall deem the public interest will be benefited by denying such request, shall with all due and reasonable speed, proceed to try the person so charged and determine and adjudge his guilt or innocence.

Amended 1944, c.196, s.2; 1953, c.9, s.15; 1991,c.91,s.195.



Section 9:6-5 - Complaints, Who May Prefer

9:6-5. Complaints, who may prefer
Any board of education or police department of any municipality, township, towns and boroughs, its designated officers, members or agents, or any society, association or board incorporated or organized under the laws of this State, having as one of its objects the prevention of cruelty to children, its officers or agents, may prefer a complaint against and cause to be arrested and prosecuted any person who shall offend against the provisions of this chapter, and aid in prosecuting the complaint before the court.

Amended by L.1939, c. 277, s. 1.



Section 9:6-6 - Disposition Of Fines, Penalties And Forfeitures

9:6-6. Disposition of fines, penalties and forfeitures
All fines, penalties and forfeitures imposed and collected in any case when any society, association or board incorporated or organized under the laws of this state having as one of its objects the prevention of cruelty to children, shall be complainant, shall inure to such society, to be used by it for the benefit of the children in its care. All other fines imposed by a court in accordance with the provisions of this chapter shall be paid to the overseer of the poor of the municipality where the defendant resided, to be used for the benefit of the poor of that municipality.



Section 9:6-7 - Agents Of Societies Commissioned As Police Officers And Constables

9:6-7. Agents of societies commissioned as police officers and constables
9:6-7. Any duly organized or incorporated humane society, having for one of its objects the protection of children from cruelty, may offer any agents or officers employed by such society to the mayor or other executive officer having authority to commission police officers of any municipality having a regularly organized police department, for the purpose of being commissioned to act as police officers through the limits of such municipality for the purpose of arresting all the offenders against this chapter or any of the provisions thereof, whereupon the mayor in such city shall, if such persons are proper and discreet persons, commission them to act as such police officers, with all the rights and powers appertaining thereto; but no such municipality shall be liable in any way for the salary or wages of such officers, or for any expense whatever in relation thereto, except for the detention of prisoners.

In any municipality not having a regularly organized police department, such humane society may offer similarly qualified persons to the Assignment Judge of the Superior Court for the county, whereupon such court shall, if they be fit persons, commission such persons to act as constables, with power to arrest all offenders against this chapter or any provisions thereof; but no municipality or county shall be in anywise liable for the salary or wages of any such officer, or for any expense in relation thereto, except for the detention of prisoners.

All persons thus qualified under this section shall be deemed to be constables and police officers, and the keepers of jails or lockups or station houses in any of such counties are required to receive all persons arrested by such policemen or constables.

Amended 1953, c.9, s.16; 1991,c.91,s.196.



Section 9:6-8 - Warrants To Enter Place Of Supposed Violation, Arrest

9:6-8. Warrants to enter place of supposed violation, arrest
9:6-8. Whenever any person shall, before the Superior Court, or municipal court, make oath that the affiant believes that this chapter has been or is being violated in any place or house, such court shall forthwith issue a warrant to a constable or other authorized officer to enter such place or house and investigate the same, and such person may arrest or cause to be arrested all offenders and bring them before any court for a hearing of the case; and all constables and policemen shall aid in bringing all such offenders before such authorities for a hearing.

Amended 1953, c.9, s.17; 1991,c.91,s.197.



Section 9:6-8.8 - Health, Safety, Best Interest Of Child Paramount Concern.

9:6-8.8 Health, safety, best interest of child paramount concern.
1. a. The purpose of this act is to provide for the protection of children under 18 years of age who have had serious injury inflicted upon them by other than accidental means. The safety of the children served shall be of paramount concern and the best interests of the child shall be a primary consideration. It is the intent of this legislation to assure that the lives of innocent children are immediately safeguarded from further injury and possible death and that the legal rights of the children are fully protected.

b. (1) In accordance with the provisions of paragraphs (2), (3), and (4) of this subsection, when determining the reasonable efforts to be made and when making the reasonable efforts, the child's health and safety shall be of paramount concern and the best interests of the child shall be a primary consideration.

(2)In any case in which the division accepts a child in care or custody, the division shall make reasonable efforts, prior to placement, to preserve the family in order to prevent the need for removing the child from his home. After placement, the division shall make reasonable efforts to make it possible for the child to safely return to his home.

(3)Reasonable efforts to place a child for adoption or with a legal guardian or in an alternative permanent placement may be made concurrently with reasonable efforts to preserve and reunify the child's family.

(4)In any case in which family reunification is not the permanency plan for the child, reasonable efforts shall be made to place the child in a timely manner and to complete the steps necessary to finalize the permanent placement of the child.

L.1971, c.437, s.1; amended 1999, c.53, s.4; 2015, c.255, s.2.



Section 9:6-8.9 - "Abused Child" Defined

9:6-8.9. "Abused child" defined
For purposes of this act:

"Abused child" means a child under the age of 18 years whose parent, guardian, or other person having his custody and control:

a. Inflicts or allows to be inflicted upon such child physical injury by other than accidental means which causes or creates a substantial risk of death, or serious or protracted disfigurement, or protracted impairment of physical or emotional health or protracted loss or impairment of the function of any bodily organ;

b. Creates or allows to be created a substantial or ongoing risk of physical injury to such child by other than accidental means which would be likely to cause death or serious or protracted disfigurement, or protracted loss or impairment of the function of any bodily organ; or

c. Commits or allows to be committed an act of sexual abuse against the child;

d. Or a child whose physical, mental, or emotional condition has been impaired or is in imminent danger of becoming impaired as the result of the failure of his parent or guardian, or such other person having his custody and control, to exercise a minimum degree of care (1) in supplying the child with adequate food, clothing, shelter, education, medical or surgical care though financially able to do so or though offered financial or other reasonable means to do so, or (2) in providing the child with proper supervision or guardianship, by unreasonably inflicting or allowing to be inflicted harm, or substantial risk thereof, including the infliction of excessive corporal punishment or using excessive physical restraint under circumstances which do not indicate that the child's behavior is harmful to himself, others or property; or by any other act of a similarly serious nature requiring the aid of the court;

e. Or a child who has been willfully abandoned by his parent or guardian, or such other person having his custody and control;

f. Or a child who is in an institution as defined in section 1 of P.L.1974, c. 119 (C. 9:6-8.21) and (1) has been so placed inappropriately for a continued period of time with the knowledge that the placement has resulted and may continue to result in harm to the child's mental or physical well-being or (2) has been willfully isolated from ordinary social contact under circumstances which indicate emotional or social deprivation.

A child shall not be considered abused pursuant to subsection f. of this section if the acts or omissions described therein occur in a day school as defined in section 1 of P.L.1974, c. 119 (C. 9:6-8.21).

L. 1971, c.437, s.2; amended by L. 1974, c.119, s.53; 1987,c.341,s.3.



Section 9:6-8.10 - Report Of Abuse.

9:6-8.10 Report of abuse.

3.Any person having reasonable cause to believe that a child has been subjected to child abuse or acts of child abuse shall report the same immediately to the Division of Child Protection and Permanency by telephone or otherwise. Such reports, where possible, shall contain the names and addresses of the child and his parent, guardian, or other person having custody and control of the child and, if known, the child's age, the nature and possible extent of the child's injuries, abuse or maltreatment, including any evidence of previous injuries, abuse or maltreatment, and any other information that the person believes may be helpful with respect to the child abuse and the identity of the perpetrator.

L.1971, c.437, s.3; amended 1987, c.341, s.4; 2012, c.16, s.21.



Section 9:6-8.10A - Records Of Child Abuse Reports; Confidentiality; Disclosure.

9:6-8.10a Records of child abuse reports; confidentiality; disclosure.

1. a. All records of child abuse reports made pursuant to section 3 of P.L.1971, c.437 (C.9:6-8.10), all information obtained by the Department of Children and Families in investigating such reports including reports received pursuant to section 20 of P.L.1974, c.119 (C.9:6-8.40), and all reports of findings forwarded to the child abuse registry pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11) shall be kept confidential and may be disclosed only under the circumstances expressly authorized under subsections b., c., d., e., f., and g. herein. The department shall disclose information only as authorized under subsections b., c., d., e., f., and g. of this section that is relevant to the purpose for which the information is required, provided, however, that nothing may be disclosed which would likely endanger the life, safety, or physical or emotional well-being of a child or the life or safety of any other person or which may compromise the integrity of a department investigation or a civil or criminal investigation or judicial proceeding. If the department denies access to specific information on this basis, the requesting entity may seek disclosure through the Chancery Division of the Superior Court. This section shall not be construed to prohibit disclosure pursuant to paragraphs (2) and (7) of subsection b. of this section.

Nothing in P.L.1977, c.102 (C.9:6-8.10a et seq.) shall be construed to permit the disclosure of any information deemed confidential by federal or State law.

b.The department may and upon written request, shall release the records and reports referred to in subsection a., or parts thereof, consistent with the provisions of P.L.1997, c.175 (C.9:6-8.83 et al.) to:

(1)A public or private child protective agency authorized to investigate a report of child abuse or neglect;

(2)A police or other law enforcement agency investigating a report of child abuse or neglect;

(3)A physician who has before him a child whom he reasonably suspects may be abused or neglected or an authorized member of the staff of a duly designated regional child abuse diagnostic and treatment center which is involved with a particular child who is the subject of the request;

(4)A physician, a hospital director or his designate, a police officer, or other person authorized to place a child in protective custody when such person has before him a child whom he reasonably suspects may be abused or neglected and requires the information in order to determine whether to place the child in protective custody;

(5)An agency, whether public or private, including any division or unit in the Department of Human Services or the Department of Children and Families, authorized to care for, treat, assess, evaluate, or supervise a child who is the subject of a child abuse report, or a parent, guardian, resource family parent, or other person who is responsible for the child's welfare, or both, when the information is needed in connection with the provision of care, treatment, assessment, evaluation, or supervision to such child or such parent, guardian, resource family parent, or other person and the provision of information is in the best interests of the child as determined by the Division of Child Protection and Permanency;

(6)A court or the Office of Administrative Law, upon its finding that access to such records may be necessary for determination of an issue before it, and such records may be disclosed by the court or the Office of Administrative Law in whole or in part to the law guardian, attorney, or other appropriate person upon a finding that such further disclosure is necessary for determination of an issue before the court or the Office of Administrative Law;

(7)A grand jury upon its determination that access to such records is necessary in the conduct of its official business;

(8)Any appropriate State legislative committee acting in the course of its official functions, provided, however, that no names or other information identifying persons named in the report shall be made available to the legislative committee unless it is absolutely essential to the legislative purpose;

(9)(Deleted by amendment, P.L.1997, c.175).

(10) A family day care sponsoring organization for the purpose of providing information on child abuse or neglect allegations involving prospective or current providers or household members pursuant to P.L.1993, c.350 (C.30:5B-25.1 et seq.) and as necessary, for use in administrative appeals related to information obtained through a child abuse registry search;

(11) The Victims of Crime Compensation Board, for the purpose of providing services available pursuant to the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.) to a child victim who is the subject of such report;

(12) Any person appealing a department service or status action or a substantiated finding of child abuse or neglect and his attorney or authorized lay representative upon a determination by the department or the presiding Administrative Law Judge that such disclosure is necessary for a determination of the issue on appeal;

(13) Any person or entity mandated by statute to consider child abuse or neglect information when conducting a background check or employment-related screening of an individual employed by or seeking employment with an agency or organization providing services to children;

(14) Any person or entity conducting a disciplinary, administrative, or judicial proceeding to determine terms of employment or continued employment of an officer, employee, or volunteer with an agency or organization providing services for children. The information may be disclosed in whole or in part to the appellant or other appropriate person only upon a determination by the person or entity conducting the proceeding that the disclosure is necessary to make a determination;

(15) The members of a county multi-disciplinary team, established in accordance with State guidelines, for the purpose of coordinating the activities of agencies handling alleged cases of child abuse and neglect;

(16) A person being evaluated by the department or the court as a potential care-giver to determine whether that person is willing and able to provide the care and support required by the child;

(17) The legal counsel of a child, parent, or guardian, whether court-appointed or retained, when information is needed to discuss the case with the department in order to make decisions relating to or concerning the child;

(18) A person who has filed a report of suspected child abuse or neglect for the purpose of providing that person with only the disposition of the investigation;

(19) A parent, resource family parent, or legal guardian when the information is needed in a department matter in which that parent, resource family parent, or legal guardian is directly involved. The information may be released only to the extent necessary for the requesting parent, resource family parent, or legal guardian to discuss services or the basis for the department's involvement or to develop, discuss, or implement a case plan for the child;

(20) A federal, State, or local government entity, to the extent necessary for such entity to carry out its responsibilities under law to protect children from abuse and neglect;

(21) Citizen review panels designated by the State in compliance with the federal "Child Abuse Prevention and Treatment Act Amendments of 1996," Pub.L.104-235;

(22) The Child Fatality and Near Fatality Review Board established pursuant to P.L.1997, c.175 (C.9:6-8.83 et al.); or

(23) Members of a family team or other case planning group formed by the Division of Child Protection and Permanency and established in accordance with regulations adopted by the Commissioner of Children and Families for the purpose of addressing the child's safety, permanency, or well-being, when the provision of such information is in the best interests of the child as determined by the Division of Child Protection and Permanency.

Any individual, agency, board, court, grand jury, legislative committee, or other entity which receives from the department the records and reports referred to in subsection a., shall keep the records and reports, or parts thereof, confidential and shall not disclose the records and reports or parts thereof except as authorized by law.

c.The department may share information with a child who is the subject of a child abuse or neglect report, as appropriate to the child's age or condition, to enable the child to understand the basis for the department's involvement and to participate in the development, discussion, or implementation of a case plan for the child.

d.The department may release the records and reports referred to in subsection a. of this section to any person engaged in a bona fide research purpose, provided, however, that no names or other information identifying persons named in the report shall be made available to the researcher unless it is absolutely essential to the research purpose and provided further that the approval of the Commissioner of Children and Families or his designee shall first have been obtained.

e.For incidents determined by the department to be substantiated, the department shall forward to the police or law enforcement agency in whose jurisdiction the child named in the report resides, the identity of persons alleged to have committed child abuse or neglect and of victims of child abuse or neglect, their addresses, the nature of the allegations, and other relevant information, including, but not limited to, prior reports of abuse or neglect and names of siblings obtained by the department during its investigation of a report of child abuse or neglect. The police or law enforcement agency shall keep such information confidential.

f.The department may disclose to the public the findings or information about a case of child abuse or neglect which has resulted in a child fatality or near fatality. Nothing may be disclosed which would likely endanger the life, safety, or physical or emotional well-being of a child or the life or safety of any other person or which may compromise the integrity of a department investigation or a civil or criminal investigation or judicial proceeding. If the department denies access to specific information on this basis, the requesting entity may seek disclosure of the information through the Chancery Division of the Superior Court. No information may be disclosed which is deemed confidential by federal or State law. The name or any other information identifying the person or entity who referred the child to the department shall not be released to the public.

g.The department shall release the records and reports referred to in subsection a. of this section to a unified child care agency contracted with the department pursuant to N.J.A.C.10:15-2.1 for the purpose of providing information on child abuse or neglect allegations involving a prospective approved home provider or any adult household member pursuant to section 2 of P.L.2003, c.185 (C.30:5B-32) to a child's parent when the information is necessary for the parent to make a decision concerning the placement of the child in an appropriate child care arrangement.

The department shall not release any information that would likely endanger the life, safety, or physical or emotional well-being of a child or the life or safety of any other person.

L.1977, c.102, s.1; amended 1993, c.350, s.5; 1995, c.135, s.9; 1996, c.32; 1997, c.175, s.16; 2003, c.185, s.1; 2004, c.130, s.22; 2006, c.47, s.42; 2012, c.16, s.22.



Section 9:6-8.10B - Permitting Or Encouraging Release Of Record Or Report; Penalty

9:6-8.10b. Permitting or encouraging release of record or report; penalty
Any person who willfully permits or encourages the release of the contents of any record or report in contravention of this act shall be guilty of a misdemeanor and subject to a fine of not more than $1,000.00, or to imprisonment for not more than 3 years, or both.

L.1977, c. 102, s. 2, eff. May 25, 1977.



Section 9:6-8.10C - Child Abuse Record Information Check On Designated Caretaker.

9:6-8.10c Child abuse record information check on designated caretaker.

2. a. Upon receiving the presentencing investigation information from the court pursuant to section 1 of P.L.2003, c.301 (C.2C:44-6.2) concerning a sole caretaker of a child who will be incarcerated and the person who will assume care and custody of the child during the period of incarceration, the Division of Child Protection and Permanency in the Department of Children and Families shall conduct a child abuse record information check of its child abuse records to determine if an incident of child abuse or neglect has been substantiated against the person who will be responsible for the child's care and custody or any adult and juvenile over 12 years of age in the person's household.

b.If, based on the information provided by the court and the check of its child abuse records, the division determines that the incarcerated person's minor child may be at risk for abuse or neglect or the child's emotional, physical, health care, and educational needs will not be met during the period of incarceration, the division shall take appropriate action to ensure the safety of the child.

L.2003, c.301, s.2; amended 2006, c.47, s.43; 2012, c.16, s.23.



Section 9:6-8.10D - Rules, Regulations.

9:6-8.10d Rules, regulations.

4.The Commissioner of Children and Families shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of sections 2 and 3 of this act.

L.2003, c.301, s.4; amended 2006, c.47, s.44.



Section 9:6-8.10E - Check Of Child Abuse Registry For Guardians.

9:6-8.10e Check of child abuse registry for guardians.

9. a. In accordance with the provisions of sections 6 and 7 of P.L.2005, c.370 (C.52:27G-37 and C.52:27G-38), the Department of Children and Families shall conduct a check of its child abuse registry for each person seeking registration as a professional guardian who is required to undergo such a check pursuant to P.L.2005, c.370 (C.52:27G-32 et al.). The department shall immediately forward the information obtained as a result of the check to the Office of the Public Guardian for Elderly Adults.

b.Subsequent to the initial registration of an individual as a professional guardian, the public guardian may submit the name of a registered professional guardian for an additional child abuse registry check. Upon receipt of a response from the department, the public guardian shall make a determination regarding the continuation of the registration of the person as a professional guardian.

L.2005, c.370, s.9; amended 2006, c.47, s.45.



Section 9:6-8.11 - Actions To Ensure Safety Of Child; Investigation; Report.

9:6-8.11 Actions to ensure safety of child; investigation; report.

4.Upon receipt of any such report, the Division of Child Protection and Permanency, or such another entity in the Department of Children and Families as may be designated by the Commissioner of Children and Families to investigate child abuse or neglect, shall immediately take such action as shall be necessary to insure the safety of the child and to that end may request and shall receive appropriate assistance from local and State law enforcement officials. A representative of the division or other designated entity shall initiate an investigation within 24 hours of receipt of the report, unless the division or other entity authorizes a delay based upon the request of a law enforcement official. The division or other entity shall also, within 72 hours, forward a report of such matter to the child abuse registry operated by the division in Trenton.

The child abuse registry shall be the repository of all information regarding child abuse or neglect that is accessible to the public pursuant to State and federal law. No information received in the child abuse registry shall be considered as a public record within the meaning of P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

L.1971, c.437, s.4; amended 2004, c.130, s.23; 2006, c.47, s.46; 2012, c.16, s.24.



Section 9:6-8.12 - Emergency Telephone Services For Child Abuse And Neglect Calls.

9:6-8.12 Emergency telephone services for child abuse and neglect calls.

5.The Division of Child Protection and Permanency shall maintain, at all times, an emergency telephone service for the receipt of calls involving a report, complaint, or allegation of child abuse or neglect.

L.1971, c.437, s.5; amended 2004, c.130, s.24; 2012, c.16, s.25.



Section 9:6-8.13 - Immunity

9:6-8.13. Immunity
Anyone acting pursuant to this act in the making of a report under this act shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed. Any such person shall have the same immunity with respect to testimony given in any judicial proceeding resulting from such report.

A person who reports or causes to report in good faith an allegation of child abuse or neglect pursuant to section 3 of P.L.1971, c. 437 (C. 9:6-8.10) and as a result thereof is discharged from employment or in any manner discriminated against with respect to compensation, hire, tenure or terms, conditions or privileges of employment, may file a cause of action for appropriate relief in the family part of the Chancery Division of the Superior Court in the county in which the discharge or alleged discrimination occurred or in the county of the person's primary residence.

If the court finds that the person was discharged or discriminated against as a result of the person's reporting an allegation of child abuse or neglect, the court may grant reinstatement of employment with back pay or other legal or equitable relief.

L. 1971, c.437; amended by L. 1987,c.341,s.5.



Section 9:6-8.14 - Violations Including Failure To Make Report; Disorderly Person

9:6-8.14. Violations including failure to make report; disorderly person
Any person knowingly violating the provisions of this act including the failure to report an act of child abuse having reasonable cause to believe that an act of child abuse has been committed, is a disorderly person.

L.1971, c. 437, s. 7, eff. Feb. 10, 1972.



Section 9:6-8.15 - Rules And Regulations.

9:6-8.15 Rules and regulations.

8.The Division of Child Protection and Permanency shall from time to time promulgate such rules and regulations as may be necessary to effectuate the provisions of P.L.1971, c.437 (C.9:6-8.8 et seq.).

L.1971, c.437, s.8; amended 2012, c.16, s.26.



Section 9:6-8.16 - Child Taken To Physician Or Hospital For Treatment Of Serious Physical Injury; Protective Custody

9:6-8.16. Child taken to physician or hospital for treatment of serious physical injury; protective custody
Any physician examining or treating any child, or the director or his designate of any hospital or similar institution to which any child has been brought for care or treatment, is empowered to take the said child into protective custody when the child has suffered serious physical injury or injuries, and the most probable inference from the medical and factual information supplied, is that the said injury or injuries were inflicted upon the child by another person by other than accidental means, and the person suspected of inflicting, or permitting to be inflicted, the said injury upon the child, is a person into whose custody the child would normally be returned.

L.1973, c. 147, s. 1, eff. May 24, 1973.



Section 9:6-8.17 - Report Of Action Of Taking Protective Custody Of Child.

9:6-8.17 Report of action of taking protective custody of child.

2.The physician or the director or his designate of a hospital or similar institution taking a child into such protective custody shall immediately report his action to the Division of Child Protection and Permanency by calling its emergency telephone service maintained pursuant to section 5 of P.L.1971, c.437 (C.9:6-8.12).

L.1973, c.147, s.2; amended 2004, c.130, s.25; 2012, c.16, s.27.



Section 9:6-8.18 - Division Of Child Protection And Permanency, Actions Upon Receipt Of Report.

9:6-8.18 Division of Child Protection and Permanency, actions upon receipt of report.

3.The Division of Child Protection and Permanency, shall upon receipt of such report, take action to insure the safety of the child under section 4 of P.L.1971, c.437 (C.9:6-8.11). The report shall be deemed an oral complaint under section 12 of P.L.1951, c.138 (C.30:4C-12), and the Division of Child Protection and Permanency, shall investigate the circumstances under which the child was injured and may, after such investigation has been completed, apply for a court order placing the child under its care and supervision, pursuant to section 12 of P.L.1951, c.138 (C.30:4C-12).

L.1973, c.147, s.3; amended 2012, c.16, s.28.



Section 9:6-8.19 - Notice To Parents Or Guardian; Visitation Rights; Limitation On Period.

9:6-8.19 Notice to parents or guardian; visitation rights; limitation on period.

4. a. The Division of Child Protection and Permanency, shall immediately after the receipt of such report, and after making a determination to take the child into protective custody, shall serve or attempt to serve, written notice upon the parents or guardian that the said child has been taken into protective custody. The notice shall contain a statement of the maximum duration of the protective custody and the location of the child during protective custody.

b.The parents or guardian of a child in protective custody may, upon request and in the reasonable discretion of the physician, director, or his designate, or appropriate official of the Division of Child Protection and Permanency, visit the child, provided that the life or health of the child will not be endangered by such visit.

c.The entire period of protective custody shall not exceed three court days. The protective custody may be terminated earlier at the discretion of the reporting physician, director or appropriate official of the Division of Child Protection and Permanency, or upon order of the court.

L.1973, c.147, s.4; amended 2012, c.16, s.29.



Section 9:6-8.19A - Resource Family Parent, Notice, Opportunity To Be Heard.

9:6-8.19a Resource family parent, notice, opportunity to be heard.

5.In any case in which the Division of Child Protection and Permanency accepts a child in its care or custody, the child's resource family parent or relative providing care for the child, as applicable, shall receive written notice of and an opportunity to be heard at any review or hearing held with respect to the child, but the resource family parent or relative shall not be made a party to the review or hearing solely on the basis of the notice and opportunity to be heard.

L.1999, c.53, s.5; amended 2004, c.130, s.26; 2012, c.16, s.30.



Section 9:6-8.20 - Physicians Or Directors Of Hospitals Acting Under This Law; Immunity From Liability

9:6-8.20. Physicians or directors of hospitals acting under this law; immunity from liability
Any physician or director of a hospital or similar institution who takes a child into protective custody pursuant to this act shall have immunity from any civil and criminal liability that might otherwise be incurred or imposed. Any such person shall have the same immunity with respect to testimony given in any judicial proceeding resulting therefrom.

L.1973, c. 147, s. 5, eff. May 24, 1973.



Section 9:6-8.21 - Definitions.

9:6-8.21 Definitions.

1.As used in P.L.1974, c.119 (C.9-8.21 et seq.), unless the specific context indicates otherwise:

a."Parent or guardian" means any natural parent, adoptive parent, resource family parent, stepparent, paramour of a parent, or any person, who has assumed responsibility for the care, custody, or control of a child or upon whom there is a legal duty for such care. Parent or guardian includes a teacher, employee, or volunteer, whether compensated or uncompensated, of an institution who is responsible for the child's welfare and any other staff person of an institution regardless of whether or not the person is responsible for the care or supervision of the child. Parent or guardian also includes a teaching staff member or other employee, whether compensated or uncompensated, of a day school as defined in section 1 of P.L.1974, c.119 (C.9:6-8.21).

b."Child" means any child alleged to have been abused or neglected.

c."Abused or neglected child" means a child less than 18 years of age whose parent or guardian, as herein defined, (1) inflicts or allows to be inflicted upon such child physical injury by other than accidental means which causes or creates a substantial risk of death, or serious or protracted disfigurement, or protracted impairment of physical or emotional health or protracted loss or impairment of the function of any bodily organ; (2) creates or allows to be created a substantial or ongoing risk of physical injury to such child by other than accidental means which would be likely to cause death or serious or protracted disfigurement, or protracted loss or impairment of the function of any bodily organ; (3) commits or allows to be committed an act of sexual abuse against the child; (4) or a child whose physical, mental, or emotional condition has been impaired or is in imminent danger of becoming impaired as the result of the failure of his parent or guardian, as herein defined, to exercise a minimum degree of care (a) in supplying the child with adequate food, clothing, shelter, education, medical or surgical care though financially able to do so or though offered financial or other reasonable means to do so, or (b) in providing the child with proper supervision or guardianship, by unreasonably inflicting or allowing to be inflicted harm, or substantial risk thereof, including the infliction of excessive corporal punishment; or by any other acts of a similarly serious nature requiring the aid of the court; (5) or a child who has been willfully abandoned by his parent or guardian, as herein defined; (6) or a child upon whom excessive physical restraint has been used under circumstances which do not indicate that the child's behavior is harmful to himself, others, or property; (7) or a child who is in an institution and (a) has been placed there inappropriately for a continued period of time with the knowledge that the placement has resulted or may continue to result in harm to the child's mental or physical well-being or (b) who has been willfully isolated from ordinary social contact under circumstances which indicate emotional or social deprivation.

A child shall not be considered abused or neglected pursuant to paragraph (7) of subsection c. of this section if the acts or omissions described therein occur in a day school as defined in this section.

No child who in good faith is under treatment by spiritual means alone through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall for this reason alone be considered to be abused or neglected.

d."Law guardian" means an attorney admitted to the practice of law in this State, regularly employed by the Office of the Public Defender or appointed by the court, and designated under P.L.1974, c.119 to represent minors in alleged cases of child abuse or neglect and in termination of parental rights proceedings.

e."Attorney" means an attorney admitted to the practice of law in this State who shall be privately retained; or, in the instance of an indigent parent or guardian, an attorney from the Office of the Public Defender or an attorney appointed by the court who shall be appointed in order to avoid conflict between the interests of the child and the parent or guardian in regard to representation.

f."Division" means the Division of Child Protection and Permanency in the Department of Children and Families unless otherwise specified.

g."Institution" means a public or private facility in the State which provides children with out of home care, supervision, or maintenance. Institution includes, but is not limited to, a correctional facility, detention facility, treatment facility, day care center, residential school, shelter, and hospital.

h."Day school" means a public or private school which provides general or special educational services to day students in grades kindergarten through 12. Day school does not include a residential facility, whether public or private, which provides care on a 24-hour basis.

L.1974, c.119, s.1; amended 1977, c.209, s.1; 1987, c.341, s.6; 1994, c.58, s.39; 1999, c.53, s.55; 2004, c.130, s.27; 2005, c.169, s.1; 2006, c.47, s.47; 2012, c.16, s.31.



Section 9:6-8.22 - Jurisdiction Of Superior Court, Chancery Division, Family Part.

9:6-8.22 Jurisdiction of Superior Court, Chancery Division, Family Part.

2.The Superior Court, Chancery Division, Family Part in each county shall have jurisdiction over all noncriminal proceedings involving alleged cases of child abuse or neglect, and shall be charged with the immediate protection of said children, whereby the safety of the children shall be of paramount concern. All noncriminal cases involving child abuse shall be commenced in or transferred to this court from other courts as they are made known to the other courts. Commencement of cases of child abuse or neglect must be the first order of priority in the Family Part.

L.1974,c.119,s.2; amended 1977, c.209, s.2; 1991, c.91, s.198; 1999, c.53, s.6.



Section 9:6-8.23 - Law Guardian; Appointment

9:6-8.23. Law guardian; appointment
3. a. Any minor who is the subject of a child abuse or neglect proceeding under this act must be represented by a law guardian to help protect his interests and to help him express his wishes to the court. However, nothing in this act shall be construed to preclude any other interested person or agency from appearing by counsel.

b. The Superior Court, Chancery Division, Family Part, on its own motion, will make appointments of law guardians.

L.1974,c.119,s.3; amended 1991,c.91,s.199.



Section 9:6-8.24 - Jurisdiction.

9:6-8.24 Jurisdiction.

4.Jurisdiction. a. Notwithstanding any other law to the contrary, the Superior Court, Chancery Division, Family Part has exclusive original jurisdiction over noncriminal proceedings under this act alleging the abuse or neglect of a child.

b.In determining the jurisdiction of the court under this act, the age of the child at the time the proceedings are initiated is controlling.

c.In determining the jurisdiction of the court under this act, the child need not be currently in the care or custody of his parent or guardian, as defined herein.

d.If the matter in regard to the parent or guardian is referred to the county prosecutor by the Family Part or otherwise the Family Part may continue the proceeding under this act in regard to the child after such referral. If the proceeding in regard to the child is continued, the Family Part shall enter any preliminary order necessary to protect the interests of the child pending a final order from the criminal courts.

e.Any hearing held before the Family Part may serve as a permanency hearing to provide judicial review and approval of a permanency plan for the child if all the requirements of section 50 of P.L.1999, c.53 (C.30:4C-61.2) are met.

L.1974,c.119,s.4; amended 1977, c.209, s.3; 1991, c.91, s.200; 1999, c.53, s.7.



Section 9:6-8.25 - Transfer To And From The Superior Court

9:6-8.25. Transfer to and from the Superior Court
5. Transfer to and from the Superior Court. a. Notice to the prosecutor. Immediately upon receipt of a complaint, the Superior Court, Chancery Division, Family Part shall forward a copy of such complaint to the county prosecutor, after which the prosecutor shall take whatever action he deems necessary under all of the circumstances.

b. Any criminal complaint charging facts amounting to abuse or neglect under this act may be transferred by the county prosecutor or the criminal court in which the complaint was made, to the Family Part, in the county in which the former court is located. If any police officer, county prosecutor or criminal court receives a complaint which amounts to child abuse or neglect, the police officer, county prosecutor or criminal court shall report to the division pursuant to P.L.1971, c.437, section 3 (C.9:6-8.10). If any police officer, county prosecutor or the criminal court refers a matter with regard to the parent or guardian, or child, and there appears to be no basis for action in the Family Part, the proceeding may be terminated. If the Family Part determines a complaint should be filed, proceedings under this act shall be commenced immediately.

c. Nothing in this act shall be interpreted to preclude the county prosecutor from bringing criminal action against the parent or guardian or any other person even though the child involved is initially or ultimately the subject of proceedings in the Family Part.

L.1974,c.119,s.5; amended 1977, c.209, s.4; 1991,c.91,s.201.



Section 9:6-8.26 - Venue

9:6-8.26. Venue
Proceedings under this act shall be brought in accordance with the Rules of Court.

L.1974, c. 119, s. 6, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 5, eff. Sept. 7, 1977.



Section 9:6-8.27 - Temporary Removal With Consent.

9:6-8.27 Temporary removal with consent.

7. a. A police officer or an agency or institution or individual may temporarily remove a child from the place where he is residing with the consent of his parent or other person legally responsible for his care, if, there is reasonable cause to suspect that the child's life or health is in imminent danger. If the child is not returned within 3 working days from the date of removal, the procedure required pursuant to this act shall be applied immediately.

b.(Deleted by amendment, P.L.2006, c.47).

L.1974, c.119, s.7; amended 1977, c.209, s.6; amended 2006, c.47, s.48.



Section 9:6-8.28 - Preliminary Order Of Court Before Preliminary Hearing Held.

9:6-8.28 Preliminary order of court before preliminary hearing held.

8.Preliminary orders of court before preliminary hearing held. a. The Superior Court, Chancery Division, Family Part may enter an order, whereby the safety of the child shall be of paramount concern, directing the temporary removal of a child from the place where he is residing before a preliminary hearing under this act, if (1) the parent or other person legally responsible for the child's care was informed of an intent to apply for any order under this section; and (2) the child appears so to suffer from the abuse or neglect of his parent or guardian that his immediate removal is necessary to avoid imminent danger to the child's life, safety or health; and (3) there is not enough time to hold a preliminary hearing.

b.The order shall specify the facility to which the child is to be brought.

c.The Family Part may enter an order authorizing a physician or hospital to provide emergency medical or surgical procedures before a preliminary hearing is held under this act if (1) such procedures are necessary to safeguard the life or health of the child; and (2) there is not enough time to hold a preliminary hearing under section 11 hereof.

d.Any person who originates a proceeding pursuant to section 14 of this act may apply for through the division or the court on its own motion may issue, an order of temporary removal. The division shall make every reasonable effort to inform the parent or guardian of any such application, confer with a person wishing to make such an application and make such inquiries as will aid the court in disposing of such application. Within 24 hours the division shall report such application to the child abuse registry of the division.

e.Any person acting under the authority of this act may request and shall receive appropriate assistance from local and State law enforcement officials.

L.1974,c.119,s.8; amended 1977, c.209, s.7; 1991, c.91, s.202; 1999, c.53, s.8; 2004, c.130, s.28.



Section 9:6-8.29 - Removal Of Child Without Court Order.

9:6-8.29 Removal of child without court order.

9. a. A police officer or a designated employee of the Probation Division or a designated employee of the division may remove a child from the place where the child is residing, or any person or any physician treating a child may keep a child in the person's or physician's custody without an order pursuant to section 8 of P.L.1974, c.119 (C.9:6-8.28) and without the consent of the parent or guardian regardless of whether the parent or guardian is absent, if the child is in such condition that the child's continuance in the place or residence or in the care and custody of the parent or guardian presents an imminent danger to the child's life, safety, or health, and there is insufficient time to apply for a court order pursuant to section 8 of P.L.1974, c.119 (C.9:6-8.28), or any physician or hospital treating a child may keep a child in custody pursuant to P.L.1973, c.147 (C.9:6-8.16 et seq.). The Division of Child Protection and Permanency shall not be required to provide reasonable efforts to prevent placement if removal of the child is necessary due to imminent danger to the child's life, safety, or health in accordance with section 24 of P.L.1999, c.53 (C.30:4C-11.2).

b.If a person authorized by this section removes or keeps custody of a child, he shall (1) inform the division immediately; (2) bring the child immediately to a place designated by the division for this purpose; and (3) make every reasonable effort to inform the parent or guardian of the facility to which the person has brought the child.

c.Any person or institution acting in good faith in the removal or keeping of a child pursuant to this section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as a result of such removal or keeping.

d.Any person acting under the authority of P.L.1974, c.119 (C.9:6-8.21 et seq.) may request and shall receive appropriate assistance from local and State law enforcement officials.

L.1974, c.119, s.9; amended 1977, c.209, s.8; 1999, c.53, s.9; 2012, c.16, s.32.



Section 9:6-8.30 - Action By The Division Upon Emergency Removal.

9:6-8.30 Action by the division upon emergency removal.

10. a. The division when informed that there has been an emergency removal of a child from his home without court order shall make every reasonable effort to communicate immediately with the child's parent or guardian that such emergency removal has been made and the location of the facility to which the child has been taken, and advise the parent or guardian to appear in the appropriate Superior Court, Chancery Division, Family Part within two court days. The division shall make a reasonable effort, at least 24 hours prior to the court hearing, to: notify the parent or guardian of the time to appear in court; and inform the parent or guardian of his right to obtain counsel, and how to obtain counsel through the Office of the Public Defender if the parent or guardian is indigent. The division shall also advise the party making the removal to appear. If the removed child is returned to his home prior to the court hearing, there shall be no court hearing to determine the sufficiency of cause for the child's removal, unless the child's parent or guardian makes application to the court for review. For the purposes of this section, "facility" means a hospital, shelter or child care institution in which a child may be placed for temporary care, but does not include a resource family home.

b.The division shall cause a complaint to be filed under this act within two court days after such removal takes place.

c.Whenever a child has been removed pursuant to section 7 or 9 of P.L.1974, c.119 (C.9:6-8.27 or 9:6-8.29), the division shall arrange for immediate medical screening of the child and shall have legal authority to consent to such screening. If necessary to safeguard the child's health or life, the division also is authorized to arrange for and consent to medical care or treatment of the child. Consent by the division pursuant to this subsection shall be deemed legal and valid for all purposes with respect to any person, hospital, or other health care facility screening, examining or providing care or treatment to a child in accordance with and in reliance upon such consent. Medical reports resulting from such screening, examination or care or treatment shall be released to the division for the purpose of aiding in the determination of whether the child has been abused or neglected. Any person or health care facility acting in good faith in the screening of, examination of or provision of care and treatment to a child or in the release of medical records shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as a result of such act.

L.1974, c.119, s.10; amended 1977, c.209, s.9; 1983, c.290; 1991, c.91, s.203; 2004, c.130, s.29; 2006, c.47, s.49.



Section 9:6-8.31 - Preliminary Orders After Filing Of Complaint.

9:6-8.31 Preliminary orders after filing of complaint.

11.Preliminary orders after filing of complaint. a. In any case where the child has been removed without court order, except where action has been taken pursuant to P.L.1973, c.147 (C.9:6-8.16 et seq.) the Superior Court, Chancery Division, Family Part shall hold a hearing on the next court day, whereby the safety of the child shall be of paramount concern, to determine whether the child's interests require protection pending a final order of disposition. In any other case under P.L.1974, c.119 (C.9:6-8.21 et seq.), any person who may originate a proceeding may apply for, or the court, on its own motion, may order a hearing at any time after the complaint is filed to determine, with the safety of the child of paramount concern, whether the child's interests require protection pending a final order of disposition.

b.Upon such hearing, if the court finds that continued removal is necessary to avoid an ongoing risk to the child's life, safety, or health, it shall affirm the removal of the child to an appropriate place or place him in the custody of a suitable person.

If the court determines that removal of the child by a physician, police officer, designated employee of the Probation Division, or designated employee of the Division of Child Protection and Permanency was necessary due to imminent danger to the child's life, safety, or health, the court shall find that the Division of Child Protection and Permanency was not required to provide reasonable efforts to prevent placement of the child in accordance with section 24 of P.L.1999, c.53 (C.30:4C-11.2).

c.Upon such hearing the court may, for good cause shown, issue a preliminary order of protection which may contain any of the provisions authorized on the making of an order of protection under section 35 of P.L.1974, c.119 (C.9:6-8.55).

d.Upon such hearing, the court may, for good cause shown, release the child to the custody of his parent or guardian from whose custody or care the child was removed, pending a final order of disposition, in accord with section 33 of P.L.1974, c.119 (C.9:6-8.53).

e.Upon such hearing, the court may authorize a physician or hospital to provide medical or surgical procedures if such procedures are necessary to safeguard the child's life or health.

f.If the court grants or denies a preliminary order requested pursuant to this section, it shall state the grounds for such decision.

g.In all cases involving abuse or neglect the court shall order an examination of the child by a physician appointed or designated for the purpose by the division. As part of such examination, the physician shall arrange to have color photographs taken as soon as practical of any areas of trauma visible on such child and may if indicated, arrange to have a radiological examination performed on the child. The physician, on the completion of such examination, shall forward the results thereof together with the color photographs to the court ordering such examination.

L.1974, c.119, s.11; amended 1977, c.209, s.10; 1991, c.91, s.204; 1999, c.53, s.10; 2012, c.16, s.33.



Section 9:6-8.32 - Hearing To Determine If Child To Be Returned.

9:6-8.32 Hearing to determine if child to be returned.

12.Upon the application of the parent or guardian of a child temporarily removed under this act, the court shall hold a hearing, whereby the safety of the child shall be of paramount concern, to determine whether the child should be returned; a. if there has not been a hearing on the removal of the child at which the parent or guardian was present or had an adequate opportunity to be present; or b. upon good cause shown. Except for good cause shown, such hearing shall be held within three court days of the application. Upon such hearing, the court shall grant the application, unless it finds that such return presents an imminent risk to the child's life, safety or health.

L.1974,c.119,s.12; amended 1977, c.209, s.11; 1999, c.53, s.11.



Section 9:6-8.33 - Originating Proceeding To Determine Abuse Or Neglect

9:6-8.33. Originating proceeding to determine abuse or neglect
a. A proceeding under this act is originated by the filing of a complaint in which facts sufficient to establish that a child is an abused or neglected child under this act are alleged.

b. Where more than one child is the responsibility of the parent or guardian it may be alleged in the same complaint that one or more children are abused or neglected children.

c. In cases of emergency, in addition to the removal of one child, any other child residing in the home may also be removed if his immediate removal is necessary to avoid imminent danger to his life or health.

L.1974, c. 119, s. 13, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 12, eff. Sept. 7, 1977.



Section 9:6-8.34 - Persons Who May Originate Proceedings

9:6-8.34. Persons who may originate proceedings
The following persons may originate a proceeding under this act:

a. A parent or other person interested in the child.

b. A duly authorized agency, association, society, institution or the division.

c. A police officer.

d. Any person having knowledge or information of a nature which convinces him that a child is abused or neglected.

e. A person on the court's direction.

f. The county prosecutor.

g. In cases where a private individual is unwilling or reluctant to file a complaint, he may request the division to initiate a complaint in his stead.

L.1974, c. 119, s. 14, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 13, eff. Sept. 7, 1977.



Section 9:6-8.35 - Preliminary Procedure.

9:6-8.35 Preliminary procedure.

15.Preliminary procedure. The division may, with the safety of the child of paramount concern:

a.Confer with any person seeking to file a complaint, the potential respondent, and other interested persons concerning the advisability of filing a complaint under this act; and

b.Attempt to adjust suitable cases before a complaint is filed over which the court apparently would have jurisdiction.

c.The division shall not prevent any person or agency who wishes to file a complaint under this act from having access to the court for that purpose.

d.Efforts at adjustment under this section may not extend for a period of more than 30 days without an order of a judge of the court, who may extend the period for an additional 30 days.

e.Such adjustment may include a preliminary conference held by the division at its discretion upon written notice to the parent or guardian and the potential complainant for the purpose of attempting such adjustment, provided however that the division shall not be authorized under this section to compel any person to appear at any conference, produce any papers, or visit any place.

f.The Superior Court, Chancery Division, Family Part and the division shall deal with cases involving imminent physical harm or actual physical harm on a priority basis.

L.1974,c.119,s.15; amended 1977, c.209, s.14; 1991, c.91, s.205; 1999, c.53, s.12.



Section 9:6-8.36 - Admissibility Of Statements Made During A Preliminary Conference

9:6-8.36. Admissibility of statements made during a preliminary conference
No statement made by the potential respondent during a preliminary conference held pursuant to section 15 hereof may be admitted into evidence at a fact-finding hearing under this act or in a court of criminal jurisdiction at any time prior to conviction.

L.1974, c. 119, s. 16, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 15, eff. Sept. 7, 1977.



Section 9:6-8.36A - Report To Prosecutor Of All Instances Of Suspected Child Abuse, Neglect.

9:6-8.36a Report to prosecutor of all instances of suspected child abuse, neglect.

1.The Department of Children and Families shall immediately report all instances of suspected child abuse and neglect, as defined by regulations, to the county prosecutor of the county in which the child resides. The regulations shall be developed jointly by the department and the county prosecutors, approved by the Attorney General, and promulgated by the Commissioner of Children and Families.

L.1977, c.210, s.1; amended 2004, c.130, s.30; 2006, c.47, s.50.



Section 9:6-8.37 - Issuance Of Summons

9:6-8.37. Issuance of summons
On the filing of a complaint involving abuse or neglect under this act, unless a warrant is issued pursuant to section 19 hereof, the court shall cause a copy of the complaint and a summons to be issued forthwith, requiring the parent or guardian with whom the child is residing to appear at the court within 3 court days regarding the complaint. The court shall also, unless dispensed with for good cause shown, require the person thus summoned to produce the child at the time and place named.

L.1974, c. 119, s. 17, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 16, eff. Sept. 7, 1977.



Section 9:6-8.38 - Service Of Summons

9:6-8.38. Service of summons
a. In cases involving abuse, or neglect the complaint and summons shall be served within 2 court days after their issuance. If they cannot be served within that time, such fact shall be reported to the court with the reasons therefor within 3 court days after their issuance and the court shall thereafter issue a warrant in accordance with the provisions of section 19 of this act. The court shall also, unless dispensed with for good cause shown, direct that the child be brought before the court.

b. Service of a summons and complaint shall be made by delivery of a true copy thereof to the person summoned at least 24 hours before the time stated therein for appearance.

c. If after reasonable effort, personal service is not made, the court may at any stage in the proceedings make an order providing for substituted service in the manner provided for substituted service in accordance with the Rules of Court.

L.1974, c. 119, s. 18, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 17, eff. Sept. 7, 1977.



Section 9:6-8.39 - Issuance Of Warrant And Reports

9:6-8.39. Issuance of warrant and reports
a. The court may issue a warrant directing the parent or guardian with whom the child is residing to be brought before the court, when a complaint is filed with the court under this act and it appears that (1) the summons cannot be served; or (2) the summoned person has refused to obey the summons; or (3) the parent or guardian is likely to leave the jurisdiction; or (4) a summons, in the court's opinion, would be ineffectual; or (5) the safety of the child is endangered.

b. When issuing a warrant under this section, the court may also direct that the child be brought before the court.

c. If a warrant is not executed within 2 court days of its issuance such fact shall be reported to the court within 3 court days of its issuance.

L.1974, c. 119, s. 19, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 18, eff. Sept. 7, 1977.



Section 9:6-8.40 - Records Involving Abuse Or Neglect.

9:6-8.40 Records involving abuse or neglect.


20.Records involving abuse or neglect. When the Department of Children and Families receives a report or complaint that a child may be abused or neglected; when the department provides services to a child; or when the department receives a request from the Superior Court, Chancery Division, Family Part to investigate an allegation of abuse or neglect, the department may request of any and all public or private institutions, or agencies including law enforcement agencies, or any private practitioners, their records past and present pertaining to that child and other children under the same care, custody and control. The department shall not be charged a fee for the copying of the records. Records kept pursuant to the "New Jersey Code of Juvenile Justice," P.L.1982, c.77 (C.2A:4A-20 et seq.) may be obtained by the department, upon issuance by a court of an order on good cause shown directing these records to be released to the department for the purpose of aiding in evaluation to determine if the child is abused or neglected. In the release of the aforementioned records, the source shall have immunity from any liability, civil or criminal.

L.1974, c.119, s.20; amended 1977, c.209, s.19; 1991, c.91, s.206; 1999, c.53, s.13; 2004, c.130, s.31; 2006, c.47, s.51.



Section 9:6-8.40A - Expungement Of Unfounded Allegations.

9:6-8.40a Expungement of unfounded allegations.

1.a. The Division of Child Protection and Permanency in the Department of Children and Families shall expunge from its records all information relating to a report, complaint, or allegation of an incident of child abuse or neglect with respect to which the division or other entity designated by the Commissioner of Children and Families to investigate allegations of child abuse or neglect has determined, based upon its investigation thereof, that the report, complaint, or allegation of the incident was unfounded.

b.(Deleted by amendment, P.L.2004, c.130).

The definition of, and process for, making a determination of an unfounded report, complaint, or allegation of an incident of child abuse or neglect shall be defined in regulations promulgated by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1997, c.62, s.1; amended 2004, c.130, s.32; 2006, c.47, s.52; 2012, c.16, s.34.



Section 9:6-8.41 - Required Findings Concerning Notice

9:6-8.41. Required findings concerning notice
No hearing may commence under this act unless the court enters a finding:

a. That the parent or guardian is present at the hearing or has been served with a copy of the complaint; or

b. If the parent or guardian is not present, that every reasonable effort has been made to effect service under sections 18 and 19 hereof.

L.1974, c. 119, s. 21, eff. Oct. 10, 1974.



Section 9:6-8.42 - Effect Of Absence Of Parent Or Guardian

9:6-8.42. Effect of absence of parent or guardian
If the parent or guardian is not present, the court may proceed to hear a complaint under this act only if the child is represented by a law guardian. If the parent or guardian thereafter makes a motion to the court that a resulting disposition be vacated and asks for a rehearing, the court shall grant the motion on an affidavit showing such relationship or responsibility unless the court finds that the parent or guardian willfully refused to appear at the hearing in which case the court may deny the motion.

L.1974, c. 119, s. 22, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 20, eff. Sept. 7, 1977.



Section 9:6-8.43 - Notice Of Rights.

9:6-8.43 Notice of rights.

23. Notice of rights. a. The court shall advise the parent or guardian of his right to have an adjournment to retain counsel and consult with him. The court shall advise the respondent that if he is indigent, he may apply for an attorney through the Office of the Public Defender. In cases where the parent or guardian applies for an attorney through the Office of the Public Defender, the court may adjourn the case for a reasonable period of time for the parent or guardian to secure counsel; however, the adjournment shall not preclude the court from granting temporary relief as appropriate under the law. The court shall appoint a law guardian for the child as provided by this act.

b.The general public may be excluded from any hearing under this act, and only such persons and the representatives of authorized agencies may be admitted thereto as have an interest in the case.

L.1974,c.119,s.23; amended 1977, c.209, s.21; 1994, c.58, s.40; 2004, c.130, s.33.



Section 9:6-8.44 - Definition Of "Fact-finding Hearing"

9:6-8.44. Definition of "fact-finding hearing"
When used in this act the term "fact-finding hearing" means a hearing to determine whether the child is an abused or neglected child as defined herein.

L.1974, c. 119, s. 24, eff. Oct. 10, 1974.



Section 9:6-8.45 - Definition Of "Dispositional Hearing"

9:6-8.45. Definition of "dispositional hearing"
When used in this act the term "dispositional hearing" means a hearing to determine what order should be made.

L.1974, c. 119, s. 25, eff. Oct. 10, 1974.



Section 9:6-8.46 - Evidence.

9:6-8.46 Evidence.

26. a. In any hearing under this act, including an administrative hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), (1) proof of the abuse or neglect of one child shall be admissible evidence on the issue of the abuse or neglect of any other child of, or the responsibility of, the parent or guardian and (2) proof of injuries sustained by a child or of the condition of a child of such a nature as would ordinarily not be sustained or exist except by reason of the acts or omissions of the parent or guardian shall be prima facie evidence that a child of, or who is the responsibility of such person is an abused or neglected child, and (3) any writing, record or photograph, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any condition, act, transaction, occurrence or event relating to a child in an abuse or neglect proceeding of any hospital or any other public or private institution or agency shall be admissible in evidence in proof of that condition, act, transaction, occurrence or event, if the judge finds that it was made in the regular course of the business of any hospital or any other public or private institution or agency, and that it was in the regular course of such business to make it, at the time of the condition, act, transaction, occurrence or event, or within a reasonable time thereafter, shall be prima facie evidence of the facts contained in such certification. A certification by someone other than the head of the hospital or agency shall be accompanied by a photocopy of a delegation of authority signed by both the head of the hospital or agency and by such other employees. All other circumstances of the making of the memorandum, record or photograph, including lack of personal knowledge of the making, may be proved to affect its weight, but they shall not affect its admissibility and (4) previous statements made by the child relating to any allegations of abuse or neglect shall be admissible in evidence; provided, however, that no such statement, if uncorroborated, shall be sufficient to make a fact finding of abuse or neglect.

b.In a fact-finding hearing (1) any determination that the child is an abused or neglected child must be based on a preponderance of the evidence and (2) only competent, material and relevant evidence may be admitted.

c.In a dispositional hearing and during all other stages of a proceeding under this act, only material and relevant evidence may be admitted.

L.1974,c.119,s.26; amended 1977, c.209, s.22; 2005, c.169, s.2.



Section 9:6-8.47 - Sequence Of Hearings

9:6-8.47. Sequence of hearings
a. Upon completion of the fact-finding hearing, the dispositional hearing may commence immediately after the required findings are made.

b. Reports prepared by the probation department or the division for use by the court at any time for the making of an order of disposition shall be deemed confidential information furnished to the court which the court in a proper case may, in its discretion, disclose in whole or in part to the law guardian, attorney as defined herein, or other appropriate person. Such reports may not be furnished to the court prior to the completion of a fact-finding hearing, but may be used in a dispositional hearing.

L.1974, c. 119, s. 27, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 23, eff. Sept. 7, 1977.



Section 9:6-8.48 - Adjournments

9:6-8.48. Adjournments
a. The court may adjourn a fact-finding hearing or a dispositional hearing for good cause shown on its own motion or on the motion of the county prosecutor, the law guardian, or the respondent's attorney. If so requested, the court shall not proceed with a fact-finding hearing earlier than 3 days after service of summons and complaint, unless emergency medical or surgical procedures are necessary to safeguard the life and health of the child. Adjournment may not exceed 30 court days, without additional court appearance.

b. At the conclusion of a fact-finding hearing and after it has made findings required before a dispositional hearing may commence, the court may adjourn the proceedings to enable it to make inquiry into the surroundings, conditions, and capacities of the persons involved in the proceedings.

L.1974, c. 119, s. 28, eff. Oct. 10, 1974.



Section 9:6-8.49 - Priority To Certain Proceedings.

9:6-8.49 Priority to certain proceedings.

29.To ensure that the safety of children is of paramount concern, when scheduling hearings and investigations, the court shall give priority to proceedings under this act involving imminent or actual physical harm, or in which a child has been removed from home before a final order of disposition. Any adjournment granted in the course of such a proceeding should be for as short a time as possible.

L.1974,c.119,s.29; amended 1999, c.53, s.14.



Section 9:6-8.50 - Sustaining Or Dismissing Complaint

9:6-8.50. Sustaining or dismissing complaint
a. If facts sufficient to sustain the complaint are established, the court shall enter an order finding that the child is an abused or neglected child and shall state the grounds for said findings.

b. If the proof does not conform to the specific allegations of the complaint, the court may amend the allegations to conform to the proof; provided, however, that in such case the respondent shall be given reasonable time to prepare to answer the amended allegations.

c. If facts sufficient to sustain the complaint under this act are not established, or the court concludes that its assistance is not required on the record before it, the court shall dismiss the complaint and shall state the grounds for the dismissal.

d. If the court makes a finding of abuse or neglect, it shall determine, based upon the facts adduced during the fact-finding hearing, and upon any other facts presented to it, whether a preliminary order pursuant to section 11 hereof is required to protect the child's interests pending a final order of disposition. The court shall state the grounds for its determination. In addition, a child found to be abused or neglected may be removed and remanded to a place designated by the court or be placed in the custody of a suitable person, pending a final order of disposition, if the court finds that there is a substantial probability that the final order of disposition will be an order of placement under the section 34 hereof.

e. If the court finds that the child is an abused or neglected child as defined in this act, it may refer any aspect of the matter, including anything related to the child and the parent or guardian, to the division, ordering that the division provide such services as are deemed appropriate to the ends of protecting the child and rehabilitating and improving family life, wherever possible. In the event of such referral, the court may suspend any dispositional hearing indefinitely. The division shall report the status of the case so referred to the court annually in writing, a copy to be served upon the parent or guardian and the law guardian. The division shall also report its intent to terminate services in a case so referred to the court in writing.

L.1974,c.119,s.30; amended 1977,c.209,s.24.



Section 9:6-8.51 - Disposition Of Adjudication

9:6-8.51. Disposition of adjudication
a. At the conclusion of a dispositional hearing under this act, the court shall enter an order of disposition: (1) suspending judgment in accord with section 32 hereof; (2) releasing the child to the custody of his parents or guardian in accord with section 33 hereof; (3) placing the child in accord with section 34 hereof; (4) making an order of protection in accord with section 35 hereof; (5) placing the respondent on probation in accord with section 36 hereof; (6) requiring that an individual found to have abused or neglected a child accept therapeutic services, and this order may be carried out in conjunction with any other order of disposition.

b. The court shall state the grounds for any disposition made under this section.

L.1974, c. 119, s. 31, eff. Oct. 10, 1974.



Section 9:6-8.52 - Suspended Judgment

9:6-8.52. Suspended judgment
a. The court shall define permissible terms and conditions of a suspended judgment. These terms and conditions shall relate to the acts of commission or omission of the parent or guardian.

b. The maximum duration of any term or condition of a suspended judgment shall be 1 year, unless the court finds at the conclusion of that period, upon a hearing, that exceptional circumstances required an extension thereof for an additional year.

L.1974, c. 119, s. 32, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 25, eff. Sept. 7, 1977.



Section 9:6-8.53 - Release To Custody Of Parent Or Guardian

9:6-8.53. Release to custody of parent or guardian
a. If the order of disposition releases the child to the custody of his parent or guardian responsible for his care at the time of the filing of the complaint, the court may place the child under supervision of the division or may enter an order of protection under section 35 hereof.

b. The court shall define permissible terms and conditions of supervision under this section. The maximum duration of any such term or condition shall not exceed a period of 1 year, unless the court finds at the conclusion of that period of 1 year, upon a hearing, that exceptional circumstances require an extension thereof for an additional year.

L.1974, c. 119, s. 33, eff. Oct. 10, 1974.



Section 9:6-8.54 - Placement Of Child

9:6-8.54. Placement of child
34. a. For the purpose of section 31 of P.L.1974, c.119 (C.9:6-8.51), the court may place the child in the custody of a relative or other suitable person or the division for the placement of a child after a finding that the division has made reasonable efforts to prevent placement or that reasonable efforts to prevent placement were not required in accordance with section 24 of P.L.1999, c.53 (C.30:4C-11.2).

b. (1) Placements under this section may be for an initial period of 12 months and the court, in its discretion, may at the expiration of that period, upon a hearing make successive extensions for additional periods of up to one year each. The court on its own motion may, at the conclusion of any period of placement, hold a hearing concerning the need for continuing the placement.

(2) The court shall conduct a permanency hearing for the child no later than 30 days after placement in cases in which the court has determined that reasonable efforts to reunify the child with the parent or guardian are not required pursuant to section 25 of P.L.1999, c.53 (C.30:4C-11.3), or no later than 12 months after placement in cases in which the court has determined that efforts to reunify the child with the parent or guardian are required. The hearing shall include, but not necessarily be limited to, consideration and evaluation of information provided by the division and other interested parties regarding such matters as those listed in subsection c. of section 50 of P.L.1999, c.53 (C.30:4C-61.2).

(3) The court shall review the permanency plan for the child periodically, as deemed appropriate by the court, to ensure that the permanency plan is achieved.

c.No placement may be made or continued under this section beyond the child's eighteenth birthday without his consent.

d.If the parent or person legally responsible for the care of any such child or with whom such child resides receives public assistance and care, any portion of which is attributable to such child, a copy of the order of the court providing for the placement of such child from his home shall be furnished to the appropriate county welfare board, which shall reduce the public assistance and care furnished to such parent or other person by the amount attributable to such child.

L.1974,c.119,s.34; amended 1977, c.209, s.26; 1999, c.53, s.15; 1999, c.213, s.2.



Section 9:6-8.55 - Order Of Protection

9:6-8.55. Order of protection
The court may make an order of protection in assistance or as a condition of any other order made under this act. The order of protection may set forth reasonable conditions of behavior to be observed for a specified time by a person who is before the court and is a parent or guardian responsible for the child's care or the spouse of the parent or guardian, or both. Such an order may require any such person: a. To stay away from the home, the other spouse or the child; b. To permit a parent to visit the child at stated periods; c. To abstain from offensive conduct against the child or against the other parent or against any person to whom custody of the child is awarded; d. To give proper attention to the care of the home; and e. To refrain from acts of commission or omission that tend to make the home not a proper place for the child.

The court may also award custody of the child, during the term of the order of protection to either parent or to an appropriate relative; however, nothing in this section shall be construed to give the court power to place or board out any child or to commit a child to the custody of an institution or agency. In making orders of protection, the court shall so act as to insure that in the care, protection, discipline and guardianship of the child, his religious faith shall be preserved and protected.

L.1974, c. 119, s. 35, eff. Oct. 10, 1974.



Section 9:6-8.56 - Probation Supervision

9:6-8.56. Probation supervision
The court may place the respondent under the supervision of the probation department and the court shall define permissible terms and conditions of said supervision. The maximum duration of any such term or condition shall not exceed a period of 2 years, unless the court finds at the conclusion of that period that exceptional circumstances require an extension thereof for an additional year.

L.1974, c. 119, s. 36, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 27, eff. Sept. 7, 1977.



Section 9:6-8.57 - Abandoned Child

9:6-8.57. Abandoned child
If the court finds that a child was abandoned by his parents or guardian, it may make an order so finding and may discharge the child to the custody of the Division which shall provide for such child as authorized by law.

L.1974, c. 119, s. 37, eff. Oct. 10, 1974.



Section 9:6-8.58 - Provision For Therapeutic Services

9:6-8.58. Provision for therapeutic services
In cases where, in the opinion of the court, an individual found to have abused or neglected a child appears to be in need of therapeutic services, the court may order the individual to accept such services or evaluation for such services, including, but not limited to, homemaker services, functional education, group self-help programs, and professional therapy; provided, however, that the court may not commit any person to any residential mental health facility without the consent of such person or after a hearing held pursuant to the requirements of R.S. 30:4-23 et seq. The court shall determine the ability to pay and the method of payment for the care, as it orders.

L.1974, c. 119, s. 38, eff. Oct. 10, 1974.



Section 9:6-8.58A - Substance Abuse Assessment Of Parent Of Placed Child.

9:6-8.58a Substance abuse assessment of parent of placed child.

1.When a child is placed in the custody of a relative or other suitable person or the Division of Child Protection and Permanency pursuant to section 34 of P.L.1974, c.119 (C.9:6-8.54), because of a finding of abuse or neglect, the Superior Court, Chancery Division, Family Part shall order the parent and, when appropriate, any other adult domiciled in the home to undergo substance abuse assessment, when necessary. If the assessment reveals positive evidence of substance abuse, the court shall require the parent and other adult, when appropriate, to demonstrate that he is receiving treatment and complying with the treatment program for the substance abuse problem before the child is returned to the parental home.

L.1998, c.127, s.1; amended 2012, c.16, s.35.



Section 9:6-8.58B - Regulations.

9:6-8.58b Regulations.

2.The Commissioner of Children and Families pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations to effectuate the purposes of this act.

L.1998, c.127, s.2; amended 2006, c.47, s.53.



Section 9:6-8.59 - Staying, Modifying, Setting Aside Or Vacating Orders

9:6-8.59. Staying, modifying, setting aside or vacating orders
For good cause shown and after due notice, the court on its own motion, or that of the county prosecutor, the law guardian, the respondent's attorney, or the division may stay execution of arrest, set aside, modify or vacate any order issued in the course of a proceeding under this act. The court must state the grounds for this action.

L.1974, c. 119, s. 39, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 28, eff. Sept. 7, 1977.



Section 9:6-8.60 - Petition To Terminate Placement

9:6-8.60. Petition to terminate placement
Any interested person acting on behalf of a child placed under section 34 hereof or the child's parents or guardian may petition the court for any order terminating the placement. The petition must be verified and must show:

a. That an application for the child's return to his home was made to an appropriate person after expiration of the Order of Placement provided for in section 34 hereof;

b. That the application was denied or was not granted within 30 days from the day application was made; and

c. The grounds for the petition.

L.1974, c. 119, s. 40, eff. Oct. 10, 1974.



Section 9:6-8.61 - Service Of Petition; Answer

9:6-8.61. Service of petition; answer
A copy of a petition under section 40 hereof shall promptly be served pursuant to the Rules of Court upon the division or the individual having custody of the child under section 34 whose duty it shall be to file an answer to the petition within 5 days.

L.1974, c. 119, s. 41, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 29, eff. Sept. 7, 1977.



Section 9:6-8.62 - Examination Of Petition And Answer; Hearing

9:6-8.62. Examination of petition and answer; hearing
The court shall promptly examine the petition and answer. If the court concludes that a hearing should be held, it may proceed upon due notice to all concerned parties to hear the facts and determine whether continued placement serves the purposes of this act. If the court concludes that a hearing is not necessary, it shall enter an order granting or denying the petition.

L.1974, c. 119, s. 42, eff. Oct. 10, 1974.



Section 9:6-8.63 - Orders On Hearing

9:6-8.63. Orders on hearing
a. If the court determines after hearing that continued placement serves the purposes of this act, it shall deny the petition. The court may, on its own motion, reduce the duration of the placement, change the agency or institution in which the child is placed, or direct the division to make such other arrangements for the child's care and welfare as the facts of the case may require.

b. If the court determines, after hearing, that continued placement does not serve the purposes of this act, the court shall discharge the child from the custody of the division or person given custody under section 34 hereof.

L.1974, c. 119, s. 43, eff. Oct. 10, 1974.



Section 9:6-8.64 - Successive Petitions

9:6-8.64. Successive petitions
If a petition under section 40 hereof is denied, it may not again be filed with the court for a period of 90 days after the denial, unless the order of denial permits refiling at an earlier time.

L.1974, c. 119, s. 44, eff. Oct. 10, 1974.



Section 9:6-8.65 - Substitution For Original Placement

9:6-8.65. Substitution for original placement
If under section 34, custody of the child is given to a party other than the division, and that party is no longer able to continue custody of the child, the court may authorize the division to arrange for the child's care by another person or assume custody of the child.

L.1974, c. 119, s. 45, eff. Oct. 10, 1974. Amended by L.1977, c. 209, s. 30, eff. Sept. 7, 1977.



Section 9:6-8.66 - Failure To Comply With Terms And Conditions Of Suspended Judgment

9:6-8.66. Failure to comply with terms and conditions of suspended judgment
If a parent or guardian responsible for a child's care is brought before the court for failing to comply with the terms and conditions of a suspended judgment issued under section 32 hereof, and if, after hearing, the court is satisfied by competent proof that the parent or guardian did so, the court may revoke the suspension of judgment and enter any order that might have been made at the time judgment was suspended.

L.1974, c. 119, s. 46, eff. Oct. 10, 1974.



Section 9:6-8.67 - Failure To Comply With Terms And Conditions Of Probation

9:6-8.67. Failure to comply with terms and conditions of probation
If a parent or guardian is brought before the court for failing to comply with the terms and conditions of an order of probation issued under section 36 hereof, or of an order of protection issued under section 35 or section 11 hereof, and if, after hearing, the court is satisfied by competent proof that the parent or guardian did so willfully and without just cause, the court may revoke the order of probation or of protection and enter any order that might have been made at the time the order of probation was made.

L.1974, c. 119, s. 47, eff. Oct. 10, 1974.



Section 9:6-8.68 - Effect Of Running Away From Place Of Placement

9:6-8.68. Effect of running away from place of placement
If a child placed under section 34 hereof runs away from the place of placement, the court may, after hearing, revoke the order of placement and may make any order, including an order of placement, that might have been made at the time the order of placement was made. The court may require that the child be present at such hearing and shall appoint a law guardian to represent him.

L.1974, c. 119, s. 48, eff. Oct. 10, 1974.



Section 9:6-8.69 - Release From Responsibility Under Order Of Placement

9:6-8.69. Release from responsibility under order of placement
Those responsible for the operation of a place where a child has been placed under section 34 hereof may petition the court for leave to return the child to the court and, for good cause shown, to be released from responsibility under the order of placement. After hearing the court may grant the petition and make any order, including an order of placement, that might have been made at the time the order of placement was made.

L.1974, c. 119, s. 49, eff. Oct. 10, 1974.



Section 9:6-8.70 - Appealable Orders

9:6-8.70. Appealable orders
50. Appealable orders. An appeal may be taken as of right from any final order of disposition and from any other final order made pursuant to this act. An appeal from a final order or decision in a case involving child abuse may be taken as of right to the Appellate Division of the Superior Court. Pending the determination of such appeal, such order or decision shall be stayed where the effect of such order or decision would be to discharge the child, if the Superior Court, Chancery Division, Family Part or the court before which such appeal is pending finds that such a stay is necessary to avoid imminent risk to the child's life or health.

L.1974,c.119,s.50; amended 1977, c.209, s.31; 1991,c.91,s.207.



Section 9:6-8.71 - Appropriations

9:6-8.71. Appropriations
There shall be appropriated from the general fund such funds as are necessary to implement the provisions and to effectuate the purposes of this act as shall be included in any general or supplemental appropriation act.

L.1974, c. 119, s. 51, eff. Oct. 10, 1974.



Section 9:6-8.72 - Rules And Regulations

9:6-8.72. Rules and regulations
The division shall promulgate such rules and regulations that will facilitate compliance with this act.

L.1974, c. 119, s. 52, eff. Oct. 10, 1974.



Section 9:6-8.72A - Rules, Regulations.

9:6-8.72a Rules, regulations.

8.The Commissioner of Education shall, in cooperation and consultation with the Commissioner of Children and Families, adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), concerning the relationship, rights and responsibilities of the Department of Children and Families and local school districts regarding the reporting and investigation of allegations of child abuse.

L.1987, c.341, s.8; amended 2004, c.130, s.34; 2006, c.47, s.54.



Section 9:6-8.73 - Severability

9:6-8.73. Severability
If any provision of this act or the application thereof to any person or circumstances is held to be invalid, the remainder of the act and application of such provision to other persons or circumstances shall not be affected thereby.

L.1974, c. 119, s. 55, eff. Oct. 10, 1974.



Section 9:6-8.74 - Short Title

9:6-8.74. Short title
1. This act shall be known and may be cited as the "New Jersey Task Force on Child Abuse and Neglect Act."

L.1994,c.119,s.1.



Section 9:6-8.75 - "New Jersey Task Force On Child Abuse And Neglect."

9:6-8.75 "New Jersey Task Force on Child Abuse and Neglect."

2.There is established the "New Jersey Task Force on Child Abuse and Neglect."

a.The purpose of the task force is to study and develop recommendations regarding the most effective means of improving the quality and scope of child protective and preventative services provided or supported by State government, including a review of the practices and policies utilized by the Division of Child Protection and Permanency and the Division of Family and Community Partnerships in the Department of Children and Families in order to:

(1)optimize coordination of child abuse-related services and investigations;

(2)promote the safety of children at risk of abuse or neglect;

(3)ensure a timely determination with regard to reports of alleged child abuse;

(4)educate the public about the problems of, and coordinate activities relating to, child abuse and neglect;

(5)develop a Statewide plan to prevent child abuse and neglect and mechanisms to facilitate child abuse and neglect prevention strategies in coordination with the Division of Family and Community Partnerships;

(6)mobilize citizens and community agencies in a proactive effort to prevent and treat child abuse and neglect; and

(7)foster cooperative working relationships between State and local agencies responsible for providing services to victims of child abuse and neglect and their families.

b.The task force shall receive, evaluate, and approve applications of public and private agencies and organizations for grants from moneys annually appropriated from the "Children's Trust Fund" established pursuant to section 2 of P.L.1985, c.197 (C.54A:9-25.4). Any portion of the moneys actually appropriated which are remaining at the end of a fiscal year shall lapse to the "Children's Trust Fund."

Grants shall be awarded to public and private agencies for the purposes of planning and establishing or improving programs and services for the prevention of child abuse and neglect, including activities which:

(1)Provide Statewide educational and public informational seminars for the purpose of developing appropriate public awareness regarding the problems of child abuse and neglect;

(2)Encourage professional persons and groups to recognize and deal with problems of child abuse and neglect;

(3)Make information about the problems of child abuse and neglect available to the public and organizations and agencies which deal with problems of child abuse and neglect; and

(4)Encourage the development of community prevention programs, including:

(a)community-based educational programs on parenting, prenatal care, prenatal bonding, child development, basic child care, care of children with special needs, coping with family stress, personal safety and sexual abuse prevention training for children, and self-care training for latchkey children; and

(b)community-based programs relating to crisis care, aid to parents, child abuse counseling, peer support groups for abusive or potentially abusive parents and their children, lay health visitors, respite of crisis child care, and early identification of families where the potential for child abuse and neglect exists.

The task force shall, in awarding grants, establish such priorities respecting the programs or services to be funded and the amounts of funding to be provided as it deems appropriate, except that the task force shall place particular emphasis on community-based programs and services which are designed to develop and demonstrate strategies for the early identification, intervention, and assistance of families and children at risk in order to prevent child abuse and neglect.

The task force shall adopt such rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to govern the awarding of grants pursuant to this subsection as may be necessary to establish adequate reporting requirements on the use of grant funds by recipient agencies and organizations and to permit the task force to evaluate the programs and services for which grants are awarded.

c.The task force shall establish a Staffing and Oversight Review Subcommittee to review staffing levels of the Division of Child Protection and Permanency in order to develop recommendations regarding staffing levels and the most effective methods of recruiting, hiring, and retaining staff within the division. In addition, the subcommittee shall review the division's performance in the achievement of management and client outcomes, and shall issue a preliminary report with its findings and recommendations no later than January 1, 2007, and subsequent reports annually thereafter with the first full report due no later than July 1, 2007. The subcommittee shall directly issue its reports to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

L.1994, c.119, s.2; amended 2006, c.47, s.55; 2007, c.130; 2012, c.16, s.36.



Section 9:6-8.76 - Task Force Membership.

9:6-8.76 Task force membership.

3.The task force shall consist of 29 members as follows: the Commissioners of Human Services, Children and Families, Education, Community Affairs, Corrections, and Health and Senior Services, the Attorney General, two judges of the Superior Court involved in both civil and criminal court proceedings related to child abuse and neglect as appointed by the Chief Justice of the Supreme Court, the Public Defender, and the Superintendent of State Police, or their designees, as ex officio members; two members of the Senate and the General Assembly, respectively, no more than one of whom in each case shall be of the same political party; and a county prosecutor appointed by the Attorney General. The 13 public members shall be appointed by the Governor as follows: one member who is a director of a regional diagnostic and treatment center for child abuse and neglect; one member who represents the Advocates for Children of New Jersey; one member who represents Foster and Adoptive Family Services; one member who represents a faith-based organization; one member who is a director of a county department of human services; one member who is a youth 21 years of age or younger who is or has been placed under the care and custody of the Division of Child Protection and Permanency because of an allegation of child abuse or neglect; two members who represent service providers under contract with the Division of Child Protection and Permanency; and five members of the public who have an interest or expertise in issues concerning child welfare. The public members shall reflect the diversity of the residents of the State and the children and families served by the State's child welfare system.

The task force membership shall comply with the multidisciplinary requirements set forth in the "Child Abuse Prevention and Treatment Act," Pub.L.93-247 (42 U.S.C. s.5101 et seq.).

The task force shall be co-chaired, one co-chair shall be the Commissioner of Children and Families and the other shall be appointed by the Governor with the advice and consent of the Senate. The second co-chair shall be selected from among the public members and shall serve at the pleasure of the Governor. The public members shall serve for a term of three years.

L.1994, c.119, s.3; amended 2005, c.155, s.107; 2006, c.47, s.56; 2009, c.29; 2012, c.16, s.37.



Section 9:6-8.77 - Vacancies; Compensation

9:6-8.77. Vacancies; compensation
4. Vacancies in the membership of the task force shall be filled in the same manner provided for the original appointments. The members of the task force shall serve without compensation but may be reimbursed for traveling and other miscellaneous expenses necessary to perform their duties, within the limits of funds made available to the task force for its purposes.

L.1994,c.119,s.4.



Section 9:6-8.78 - Providing Staff.

9:6-8.78 Providing staff.

5.The Department of Children and Families shall provide professional and clerical staff to the task force as necessary to effectuate the purposes of this act.

L.1994, c.119, s.5; amended 2006, c.47, s.57.



Section 9:6-8.79 - Task Force's Use Of Services And Consultants

9:6-8.79. Task force's use of services and consultants
6. a. The task force shall be entitled to call upon the services of any State, county or municipal department, board, commission or agency, as may be available to it for these purposes, and to incur such traveling and other miscellaneous expenses as it may deem necessary for the proper execution of its duties and as may be within the limit of funds appropriated or otherwise made available to it for these purposes.

b. The task force shall consult with such organizations and associations as the Association for Children of New Jersey, the New Jersey Association of Children's Residential Facilities, the New Jersey Chapter of the National Association of Social Workers, Inc., the Child Placement Advisory Council, the Medical Society of New Jersey, the New Jersey State Nurses Association, the New Jersey Education Association, the New Jersey Foster Parent Association, and the Graduate School of Social Work of Rutgers, The State University.

L.1994,c.119,s.6.



Section 9:6-8.80 - Meetings; Hearings

9:6-8.80. Meetings; hearings
7. The task force may meet and hold hearings at such places as it shall designate during the sessions or recesses of the Legislature.

L.1994,c.119,s.7.



Section 9:6-8.81 - Funds, Solicitation, Use

9:6-8.81. Funds, solicitation, use
8. The task force may solicit, receive, disburse and monitor grants and other funds made available from any governmental, public, private, not-for-profit or for-profit agency, including funds made available under any federal or State law, regulation or program.

L.1994,c.119,s.8.



Section 9:6-8.82 - Report

9:6-8.82. Report
9. The task force shall present a report of its findings and recommendations to the Governor and the Legislature no later than one year after the organization of the task force.

L.1994,c.119,s.9.



Section 9:6-8.83 - Short Title.

9:6-8.83 Short title.

1. This act shall be known as and may be cited as the "Comprehensive Child Abuse Prevention and Treatment Act."

L.1997,c.175,s.1.



Section 9:6-8.84 - Definitions Relative To Child Abuse, Neglect.

9:6-8.84 Definitions relative to child abuse, neglect.

2.As used in this act:

"Board" means the Child Fatality and Near Fatality Review Board established under P.L.1997, c.175 (C.9:6-8.83 et al.).

"Child" means any person under the age of 18.

"Commissioner" means the Commissioner of Children and Families.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Near fatality" means a case in which a child is in serious or critical condition, as certified by a physician.

"Panel" means a citizen review panel as established under P.L.1997, c.175 (C.9:6-8.83 et al.).

"Parent or guardian" means a person defined pursuant to section 1 of P.L.1974, c.119 (C.9:6-8.21) who has the responsibility for the care, custody, or control of a child or upon whom there is a legal duty for such care.

"Reasonable efforts" means attempts by an agency authorized by the Division of Child Protection and Permanency to assist the parents in remedying the circumstances and conditions that led to the placement of the child and in reinforcing the family structure, as defined in section 7 of P.L.1991, c.275 (C.30:4C-15.1).

"Sexual abuse" means contacts or actions between a child and a parent or caretaker for the purpose of sexual stimulation of either that person or another person. Sexual abuse includes:

a.the employment, use, persuasion, inducement, enticement, or coercion of any child to engage in, or assist any other person to engage in, any sexually explicit conduct or simulation of such conduct;

b.sexual conduct including molestation, prostitution, other forms of sexual exploitation of children, or incest; or

c.sexual penetration and sexual contact as defined in N.J.S.2C:14-1 and a prohibited sexual act as defined in N.J.S.2C:24-4.

"Significant bodily injury" means a temporary loss of the functioning of any bodily member or organ or temporary loss of any one of the five senses.

"Withholding of medically indicated treatment" means the failure to respond to a child's life-threatening conditions by providing treatment, including appropriate nutrition, hydration, and medication which, in the treating physician's reasonable judgment, will most likely be effective in ameliorating or correcting all such conditions. The term does not include the failure to provide treatment, other than appropriate nutrition, hydration, or medication to a child when, in the treating physician's reasonable medical judgment:

a.the child is chronically and irreversibly comatose;

b.the provision of such treatment would merely prolong dying, not be effective in ameliorating or correcting all of the child's life-threatening conditions, or otherwise be futile in terms of the survival of the child; or

c.the provision of such treatment would be virtually futile in terms of the survival of the child and the treatment itself under such circumstances would be inhumane.

L.1997, c.175, s.2; amended 1999, c.53, s.16; 2006, c.47, s.58; 2012, c.16, s.38.



Section 9:6-8.85 - Procedures For Responding To Reports Of Medical Neglect.

9:6-8.85 Procedures for responding to reports of medical neglect.

3. The commissioner shall establish procedures for responding to the reporting of medical neglect, including instances of withholding of medically indicated treatment from disabled children with life-threatening conditions, to provide for: a. coordination and consultation with persons designated by and within appropriate health care facilities, and b. prompt notification by these persons of cases of suspected medical neglect, including withholding of medically indicated treatment from disabled children with life-threatening conditions.

L.1997,c.175,s.3.



Section 9:6-8.86 - Pursuit Of Legal Remedies For Medical Care.

9:6-8.86 Pursuit of legal remedies for medical care.

4. The division may pursue any legal remedies, including the initiation of legal proceedings in a court of competent jurisdiction, as may be necessary to: a. prevent the withholding of medically indicated treatment from disabled children with life-threatening conditions, or b. provide medical care or treatment for a child when such care or treatment is necessary to prevent or remedy serious harm to the child or to prevent the withholding of medically indicated treatment from disabled children with life-threatening conditions.

L.1997,c.175,s.4.



Section 9:6-8.87 - Exception To Requirement To Provide Reasonable Efforts To Reunify Child With Parent.

9:6-8.87 Exception to requirement to provide reasonable efforts to reunify child with parent.

5.In any case in which the division accepts a child in care or custody, including placement, the division shall not be required to provide reasonable efforts to reunify the child with a parent if an exception to the requirement to provide reasonable efforts has been established in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3).

L.1997, c.175, s.5; amended L.1999,c.53,s.17.



Section 9:6-8.88 - Child Fatality And Near Fatality Review Board.

9:6-8.88 Child Fatality and Near Fatality Review Board.

6.There is established the Child Fatality and Near Fatality Review Board. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the board is established within the Department of Children and Families, but notwithstanding the establishment, the board shall be independent of any supervision or control by the department or any board or officer thereof.

The purpose of the board is to review fatalities and near fatalities of children in New Jersey in order to identify their causes, their relationship to governmental support systems, and methods of prevention. The board shall describe trends and patterns of child fatalities and near fatalities in New Jersey; identify risk factors and their prevalence in these populations of children; evaluate the responses of governmental systems to children in families who are considered to be at high risk and to offer recommendations for improvement in those responses; characterize risk groups in terms that are compatible with the development of public policy; improve the sources of data collection by developing protocols for autopsies, death investigations, and complete recording of cause of death on the death certificate; and provide case consultation to individuals or agencies represented by the board.

L.1997, c.175, s.6; amended 2006, c.47, s.59.



Section 9:6-8.89 - Membership, Terms Of Board Members.

9:6-8.89 Membership, terms of board members.

7. a. The board shall consist of 13 members as follows: the Commissioner of Children and Families, the Commissioner of Health and Senior Services, the Director of the Division of Child Protection and Permanency in the Department of Children and Families, the Attorney General, and the Superintendent of State Police, or their designees, the State Medical Examiner, and the Chairperson or Executive Director of the New Jersey Task Force on Child Abuse and Neglect, who shall serve ex officio; and six public members appointed by the Governor, one of whom shall be a representative of the New Jersey Prosecutors' Association, one of whom shall be a Law Guardian, one of whom shall be a pediatrician with expertise in child abuse and neglect, one of whom shall be a psychologist with expertise in child abuse and neglect, one of whom shall be a social work educator with experience and expertise in the area of child abuse or a related field and one of whom shall have expertise in substance abuse.

b.The public members of the board shall serve for three-year terms. Of the public members first appointed, three shall serve for a period of two years, and three shall serve for a term of three years. They shall serve without compensation but shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties and within the limits of funds appropriated for this purpose. Vacancies in the membership of the board shall be filled in the same manner as the original appointments were made.

c.The Governor shall appoint a public member to serve as chairperson of the board who shall be responsible for the coordination of all activities of the board and who shall provide the technical assistance needed to execute the duties of the board.

d.The board is entitled to call to its assistance and avail itself of the services of employees of any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available for the purposes of reviewing a case pursuant to the provisions of P.L.1997, c.175 (C.9:6-8.83 et al.). The board may also seek the advice of experts, such as persons specializing in the fields of pediatric, radiological, neurological, psychiatric, orthopedic, and forensic medicine; nursing; psychology; social work; education; law enforcement; family law; substance abuse; child advocacy; or other related fields, if the facts of a case warrant additional expertise.

L.1997, c.175, s.7; amended 2005, c.155, s.108; 2006, c.47, s.60; 2012, c.16, s.39.



Section 9:6-8.90 - Duties Of Board.

9:6-8.90 Duties of board.

8. The board shall:

a. Identify the fatalities of children due to unusual circumstances according to the following criteria:

(1) The cause of death is undetermined;

(2) Death where substance abuse may have been a contributing factor;

(3) Homicide, child abuse or neglect;

(4) Death where child abuse or neglect may have been a contributing factor;

(5) Malnutrition, dehydration, or medical neglect or failure to thrive;

(6) Sexual abuse;

(7) Head trauma, fractures or blunt force trauma without obvious innocent reason such as auto accidents;

(8) Suffocation or asphyxia;

(9) Burns without obvious innocent reason such as auto accident or house fire; and

(10) Suicide.

b. Identify fatalities and near fatalities among children whose family, currently or within the last 12 months, were receiving services from the division.

L.1997,c.175,s.8.



Section 9:6-8.91 - Determinations Of Board; Composition Of Team; Report.

9:6-8.91 Determinations of board; composition of team; report.

9. a. The board shall determine which fatalities shall receive full review. The board may establish local or regional community-based teams to review information regarding children identified by the board. At least one team shall be designated to review information regarding child fatalities due to unusual circumstances. At least one team shall be designated to review child fatalities and near fatalities identified pursuant to subsection b. of section 8 of P.L.1997, c.175 (C.9:6-8.90) as well as child fatalities where information available to the board indicates that child abuse or neglect may have been a contributing factor.

b. Each team shall include, at a minimum, a person experienced in prosecution, a person experienced in local law enforcement investigation, a medical examiner, a public health advocate, a physician, preferably a pediatrician, and a casework supervisor from a division field office. As necessary to perform its functions, each team may add additional members or seek the advice of experts in other fields if the facts of a case warrant additional expertise.

c. Each team shall submit to the board chairperson a report of its findings and recommendations based upon its review of information regarding each child fatality or near fatality.

L.1997,c.175,s.9.



Section 9:6-8.92 - Confidential Master File.

9:6-8.92 Confidential master file.

10. a. The board shall record the name, age, date of birth, place of death or pronouncement of death, date and time of death, and circumstances surrounding the death in a confidential master file. Similar information shall be recorded for each near fatality reviewed by the board. The file shall serve as the minimum record of the case and shall be the only file that contains the name of the child and shall not be subject to discovery, but may be used by the chairperson of the board to refer an individual case, including the board's deliberations and conclusions, to the extent necessary for an appropriate agency to investigate or to provide services.

b. Except as provided in subsection a. of this section, the deliberations and conclusions of the board and of its teams, related to a specific case, shall be confidential. Summary records that are prepared by the board and the teams on each reported case shall be free of information that would identify the child.

c. The summary reports, deliberations and conclusions of the board or its teams shall not supersede or replace the conclusions or opinions of the agencies that contribute information from their own records.

d. The board shall review the reports submitted by each team and issue an annual report to the Governor and the Legislature which includes the number of cases reviewed and specific non-identifying information regarding cases of particular significance. The board shall also include in the report recommendations for achieving better coordination and collaboration among State and local agencies and recommendations for system-wide improvements in services to prevent fatalities and near fatalities among children.

L.1997,c.175,s.10.



Section 9:6-8.93 - Subpoena, Review Of Records.

9:6-8.93 Subpoena, review of records.

11. a. The board may subpoena and review records that pertain to the child, except as provided in any statute, regulation or Executive Order relating to the confidentiality of criminal investigations and criminal investigative files. The records subject to subpoena and review shall include, but are not limited to, private medical and hospital records, school records, mental health records, and other records which may be deemed pertinent to the review process and necessary for the formulation of a conclusion by the board.

b. Records obtained by the board pursuant to subsection a. of this section shall not be subject to subpoena.

c. If, at the time of initial notification or during the subsequent review, the board has reasonable cause to believe that the death is the result of child abuse or neglect, or has reasonable cause to believe that the death is the result of an on-going hazard to other members of the household, then the board shall notify or shall verify that notification has been made to the county prosecutor of the county wherein the death occurred or was pronounced, and to the division.

L.1997,c.175,s.11.



Section 9:6-8.94 - Immunity From Liability For Civil Damages.

9:6-8.94 Immunity from liability for civil damages.

12. A member of the board shall not be liable for any civil damages as a result of providing in good faith any reports, records, opinions or recommendations pursuant to P.L.1997, c.175 (C.9:6-8.83 et al.).

L.1997,c.175,s.12.



Section 9:6-8.95 - Solicitation Of Grants, Other Funds.

9:6-8.95 Solicitation of grants, other funds.

13. The board may solicit and receive grants and other funds made available from a governmental, public, private, nonprofit, or for-profit agency, including funds made available under any federal or State law, regulation or program.

L.1997,c.175,s.13.



Section 9:6-8.96 - Regulations By Board.

9:6-8.96 Regulations by board.

14. The board shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) concerning the operation of the board, procedures for conducting reviews of cases involving child fatalities and near fatalities, and other matters necessary to effectuate the purposes of this act.

L.1997,c.175,s.14.



Section 9:6-8.97 - Citizen Review Panels.

9:6-8.97 Citizen review panels.

15. a. The commissioner shall designate three citizen review panels for the purpose of examining the policies and procedures of State and local agencies and, as appropriate, specific cases, and evaluating the extent to which the agencies are effectively discharging their child protection responsibilities.

b. The commissioner may designate as panels for the purposes of P.L.1997, c.175 (C.9:6-8.83 et al.), one or more existing entities established under federal or State law, if such entities have the capacity to satisfy the requirements of this act.

c. Each panel shall be composed of volunteer members who are broadly representative of the community in which the panel is established, including members who have expertise in the prevention and treatment of child abuse and neglect.

d. Each panel shall meet not less than once every three months.

e. The members of the panels:

(1) shall not disclose to any person or government official any identifying information about a specific child protection case with respect to which the panel is provided information; and

(2) shall not make public other information unless authorized by State statute.

f. Each panel shall have access to information as necessary to carry out its functions. Each panel is entitled to call to its assistance and avail itself of the services of employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available for the purposes of effectuating the provisions of P.L.1997, c.175 (C.9:6-8.83 et al.). This subsection shall not be construed to permit access to information which may compromise the integrity of a division investigation or a civil or criminal investigation or judicial proceeding.

g. Each panel shall prepare and make available to the public on an annual basis, a report containing a summary of its activities.

h. A member of the panel shall not be liable for any civil damages as a result of providing, in good faith, a report, record, opinion or recommendation pursuant to P.L.1997, c.175 (C.9:6-8.83 et al..

i. A panel may receive grants and other funds made available from any governmental, public, private, nonprofit or for-profit agency, including funds made available under any federal or State law, regulation or program.

L.1997,c.175,s.15.



Section 9:6-8.98 - Rules, Regulations By Department.

9:6-8.98 Rules, regulations by department.


19.The Department of Children and Families shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.1997, c.175, s.19; amended 2006, c.47, s.61.



Section 9:6-8.99 - Regional Diagnostic And Treatment Centers For Child Abuse And Neglect Established.

9:6-8.99 Regional diagnostic and treatment centers for child abuse and neglect established.

1.The Commissioner of Children and Families shall establish four regional diagnostic and treatment centers for child abuse and neglect affiliated with medical teaching institutions in the State that meet the standards adopted by the commissioner, in consultation with the New Jersey Task Force on Child Abuse and Neglect. The regional centers shall be located in the northern, north central, south central and southern regions of the State. Each center shall have experience in addressing the medical and mental health diagnostic and treatment needs of abused and neglected children in the region in which it is located.

L.1998, c.19, s.1; amended 2006, c.47, s.62.



Section 9:6-8.100 - Function Of Center, Staffing.

9:6-8.100 Function of center, staffing.

2.Each center shall demonstrate a multidisciplinary approach to identifying and responding to child abuse and neglect. The center staff shall include, at a minimum, a pediatrician, a consulting psychiatrist, a psychologist and a social worker who are trained to evaluate and treat children who have been abused or neglected and their families. Each center shall establish a liaison with the district office of the Division of Youth and Family Services in the Department of Children and Families and the prosecutor's office from the county in which the child who is undergoing evaluation and treatment resides. At least one member of the staff shall also have an appropriate professional credential or significant training and experience in the identification and treatment of substance abuse.

Each center shall develop an intake, referral and case tracking process which assists the division and prosecutor's office in assuring that child victims receive appropriate and timely diagnostic and treatment services.

L.1998, c.19, s.2; amended 2006, c.47, s.63.



Section 9:6-8.101 - Purpose Of Center

9:6-8.101. Purpose of center
3.The regional centers shall: evaluate and treat child abuse and neglect; be resources for the region and develop additional resources within the region; provide training and consultative services; and be available for emergency phone consultation 24 hours a day. The centers shall also be a source for research and training for additional medical and mental health personnel dedicated to the identification and treatment of child abuse and neglect.

The regional center may charge a sliding scale fee for services provided under this act.

L.1998,c.19,s.3.



Section 9:6-8.102 - Services Provided By Staff Of Center.

9:6-8.102 Services provided by staff of center.

4.Services provided by the center's staff shall include, but not be limited to:

a.Providing psychological and medical evaluation and treatment of the child, counseling for family members and substance abuse assessment and mental health and substance abuse counseling for the parents or guardians of the child;

b.Providing referral for appropriate social services and medical care;

c.Providing testimony regarding alleged child abuse or neglect at judicial proceedings;

d.Providing treatment recommendations for the child and mental health and substance abuse treatment recommendations for his family, and providing mental health and substance abuse treatment recommendations for persons convicted of child abuse or neglect;

e.Receiving referrals from the Department of Children and Families and the county prosecutor's office and assisting them in any investigation of child abuse or neglect;

f.Providing educational material and seminars on child abuse and neglect and the services the center provides to children, parents, teachers, law enforcement officials, the judiciary, attorneys and other citizens.

L.1998, c.19, s.4; amended 2004, c.130, s.35; amended 2006, c.47, s.64.



Section 9:6-8.103 - Safety Of Child Undergoing Treatment Assured

9:6-8.103. Safety of child undergoing treatment assured
5.The regional center shall ensure the safety of a child undergoing treatment while the child is at the regional center to the extent permitted by law. The appropriate law enforcement officials and protective services providers shall continue to ensure the safety of the child to the extent permitted by law.

L.1998,c.19,s.5.



Section 9:6-8.104 - Establishment, Maintenance Of County-based Multidisciplinary Teams; "Child Advocacy Center" Defined.

9:6-8.104 Establishment, maintenance of county-based multidisciplinary teams; "child advocacy center" defined.

6.Regional centers shall act as a resource in the establishment and maintenance of county-based multidisciplinary teams which work in conjunction with the county prosecutor and the Department of Children and Families in the investigation of child abuse and neglect in the county in which the child who is undergoing evaluation and treatment resides. The Commissioner of Children and Families, in consultation with the New Jersey Task Force on Child Abuse and Neglect, shall establish standards for a county team. The county team shall consist of representatives of the following disciplines: law enforcement; child protective services; mental health; substance abuse identification and treatment; and medicine; and, in those counties where a child advocacy center has been established, shall include a staff representative of a child advocacy center, all of whom have been trained to recognize child abuse and neglect. The county team shall provide: facilitation of the investigation, management and disposition of cases of criminal child abuse and neglect; referral services to the regional diagnostic center; appropriate referrals to medical and social service agencies; information regarding the identification and treatment of child abuse and neglect; and appropriate follow-up care for abused children and their families.

As used in this section, "child advocacy center" means a county-based center which meets the standards for a county team established by the commissioner pursuant to this section and demonstrates a multidisciplinary approach in providing comprehensive, culturally competent child abuse prevention, intervention and treatment services to children who are victims of child abuse or neglect.

L.1998, c.19, s.6; amended 2001, c.344; 2004, c.130, s.36; 2006, c.47, s.65.



Section 9:6-8.106 - Rules, Regulations.

9:6-8.106 Rules, regulations.

8.The Commissioner of Children and Families shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the provisions of this act.

L.1998, c.19, s.8; amended 2006, c.47, s.66.



Section 9:6A-1 - Short Title.

9:6A-1. Short title.
This act shall be known and may be cited as the "Children's Trust Fund Act."

L. 1985, c. 197, s. 1.



Section 9:6A-5 - Additional Moneys.

9:6A-5 Additional moneys.

7.In addition to moneys deposited into the "Children's Trust Fund" pursuant to P.L.1985, c.197 (C.9:6A-1 et al.), the Commissioner of Children and Families may designate moneys to be deposited into the fund which have been appropriated from the General Fund to the Department of Children and Families as he deems necessary to effect the establishment of the "Children's Trust Fund."

L.1985, c.197, s.7; amended 2006, c.47, s.67.



Section 9:6A-6 - Deduction Of Costs.

9:6A-6 Deduction of costs.

8.Any costs incurred for collection or administration attributable to this act by the Division of Taxation may be deducted from receipts collected pursuant to section 2 of P.L.1985, c.197 (C.54A:9-25.4), as determined by the Director of the Division of Budget and Accounting.

L.1985, c.197, s.8; amended 2006, c.47, s.68.



Section 9:6A-10 - Definitions

9:6A-10. Definitions
For the purposes of this act:

a. "Child" means a person under 18 years of age.

b. "Child abuse" means abuse, abandonment, cruelty or neglect of a child as defined in R.S. 9:6-1, endangering the welfare of a child as defined in N.J.S. 2C:24-4 or any sexual offense as defined in chapter 14 of Title 2C of the New Jersey Statutes which is committed against a child.

L. 1986, c. 27, s. 1, eff. June 17, 1986.



Section 9:6A-11 - County Commissions Encouraged.

9:6A-11 County commissions encouraged.

2.The Department of Children and Families shall establish a program, using county human services advisory councils, to encourage each county in this State to establish a special county commission on child abuse and missing children. The special county commission shall address the problems of child abuse and missing children in the county and its activities may include, but shall not be limited to, arranging for educational programs for parents and children, providing information concerning the available services in the county and in the State for abused children and their parents and the parents of missing children, and coordinating the provision of services and programs concerning child abuse and missing children that are offered in the county and neighboring counties.

L.1986, c.27, s.2; amended 2006, c.47, s.69.



Section 9:6A-12 - $2,500 Grants

9:6A-12. $2,500 grants
The department shall pay $2,500.00 to any county that establishes or has established a special county commission on child abuse and missing children for the costs of establishing or operating the commission.

L. 1986, c. 27, s. 3, eff. June 17, 1986.



Section 9:6A-13 - Rules, Regulations

9:6A-13. Rules, regulations
In accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the department shall promulgate rules and regulations necessary to carry out the purposes of this act.

L. 1986, c. 27, s. 4, eff. June 17, 1986.



Section 9:6B-1 - Short Title

9:6B-1. Short title
1. This act shall be known and may be cited as the "Child Placement Bill of Rights Act."

L.1991,c.290,s.1.



Section 9:6B-2 - Findings, Declarations.

9:6B-2 Findings, declarations.

2.The Legislature finds and declares that:

a.A child placed outside his home by the Department of Human Services, the Department of Children and Families, the Department of Health and Senior Services or a board of education, or an agency or organization with which the applicable department contracts to provide services has certain specific rights separate from and independent of the child's parents or legal guardian by virtue of his placement in another residential setting;

b.The State has an affirmative obligation to recognize and protect these rights through its articulation of a clear and specific bill of rights that reflects the best interests of the child whereby the safety of the child is of paramount concern and an affirmation by the State of its commitment to enforce these rights in order to protect and promote the welfare of the child placed outside his home; and

c.The obligation of the State to recognize and protect the rights of the child placed outside his home shall be fulfilled in the context of a clear and consistent policy to promote the child's eventual return to his home or placement in an alternative permanent setting, which this Legislature has expressly declared to be in the public interest in section 2 of the "Child Placement Review Act," P.L.1977, c.424 (C.30:4C-51).

L.1991, c.290, s.2; amended 1999, c.53, s.18; 2006, c.47, s.70.



Section 9:6B-3 - Definitions.

9:6B-3 Definitions.

3.As used in this act:

"Child placed outside his home" means a child placed outside his home by the Department of Human Services, the Department of Children and Families, the Department of Health, or a board of education.

"Department" means the Department of Human Services, the Department of Children and Families, the Department of Health, or board of education, as applicable.

L.1991, c.290, s.3; amended 2006, c.47, s.71; 2012, c.17, s.19.



Section 9:6B-4 - Child's Rights

9:6B-4. Child's rights
4. A child placed outside his home shall have the following rights, consistent with the health, safety and physical and psychological welfare of the child and as appropriate to the individual circumstances of the child's physical or mental development:

a. To placement outside his home only after the applicable department has made every reasonable effort, including the provision or arrangement of financial or other assistance and services as necessary, to enable the child to remain in his home;

b. To the best efforts of the applicable department, including the provision or arrangement of financial or other assistance and services as necessary, to place the child with a relative;

c. To the best efforts of the applicable department, including the provision or arrangement of financial or other assistance and services as necessary, to place the child in an appropriate setting in his own community;

d. To the best efforts of the applicable department to place the child in the same setting with the child's sibling if the sibling is also being placed outside his home;

e. To visit with the child's parents or legal guardian immediately after the child has been placed outside his home and on a regular basis thereafter, and to otherwise maintain contact with the child's parents or legal guardian, and to receive assistance from the applicable department to facilitate that contact, including the provision or arrangement of transportation as necessary;

f. To visit with the child's sibling on a regular basis and to otherwise maintain contact with the child's sibling if the child was separated from his sibling upon placement outside his home, including the provision or arrangement of transportation as necessary;

g. To placement in the least restrictive setting appropriate to the child's needs and conducive to the health and safety of the child;

h. To be free from physical or psychological abuse and from repeated changes in placement before the permanent placement or return home of the child;

i. To have regular contact with any caseworker assigned to the child's case who is employed by the applicable department or any agency or organization with which the applicable department contracts to provide services and the opportunity, as appropriate to the age of the child, to participate in the planning and regular review of the child's case, and to be informed on a timely basis of changes in any placement plan which is prepared pursuant to law or regulation and the reasons therefor in terms and language appropriate to the child's ability to understand;

j. To have a placement plan, as required by law or regulation, that reflects the child's best interests and is designed to facilitate the permanent placement or return home of the child in a timely manner that is appropriate to the needs of the child;

k. To services of a high quality that are designed to maintain and advance the child's mental and physical well-being;

l. To be represented in the planning and regular review of the child's case, including the placement and development of, or revisions to, any placement plan which is required by law or regulation and the provision of services to the child, the child's parents or legal guardian and the temporary caretaker, by a person other than the child's parent or legal guardian or temporary caretaker who will advocate for the best interests of the child and the enforcement of the rights established pursuant to this act, which person may be the caseworker, as appropriate, or a person appointed by the court for this purpose;

m. To receive an educational program which will maximize the child's potential;

n. To receive adequate, safe and appropriate food, clothing and housing;

o. To receive adequate and appropriate medical care; and

p. To be free from unwarranted physical restraint and isolation.

L.1991,c.290,s.4.



Section 9:6B-5 - Public Information.

9:6B-5 Public information.

5.The Departments of Human Services, Children and Families, Health, and Education shall each prepare and update at least every six months, and shall make available to the public upon request, aggregate non-identifying data about children under their care, custody, or supervision who are placed in out-of-home settings, by category as appropriate. The data shall include the following:

a.The number of children placed outside their homes during the six-month period and the cumulative number of children residing in out-of-home settings;

b.The age, sex, and race of the children residing in out-of-home settings;

c.The reasons for placement of these children;

d.The types of settings in which these children reside;

e.The length of time that these children have resided in these settings;

f.The number of placements for those children who have been placed in more than one setting;

g.The number of children who have been placed in the same county in which their parents or legal guardians reside and the number who have been placed outside of the State;

h.The number of children who have been permanently placed or returned to their homes during the six-month period, and a projection of the number of children who will be permanently placed or returned to their homes during the following six-month period; and

i.The number of children who have been permanently placed or returned to their homes who are subsequently returned to an out-of-home setting during the six-month period.

L.1991, c.290, s.5; amended 2006, c.47, s.72; 2012, c.17, s.20.



Section 9:6B-6 - Rules, Regulations.

9:6B-6 Rules, regulations.

6.The Commissioners of Human Services, Children and Families, Health, and Education, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall each adopt rules and regulations to effectuate the purposes of this act.

L.1991, c.290, s.6; amended 2006, c.47, s.73; 2012, c.17, s.21.



Section 9:7-1 - Consent Of Commissioner Of Institutions And Agencies

9:7-1. Consent of Commissioner of Institutions and Agencies
A public or private agency of any State accredited in such State for the placement of children, or any person whose home is approved by any such agency for the placement of a child, desiring to bring, send, or receive into this State any dependent child for the purpose of placing such child in any home in this State, may apply for the consent and approval of the Commissioner of Institutions and Agencies entitling such agency or person to the privilege of bringing, sending, or receiving into this State such child for placement in conformity with such rules and regulations of the State Board of Control of Institutions and Agencies consistent herewith as it may from time to time adopt.

Each and every application for consent and approval as provided in this section must be submitted on the form approved by the Commissioner of Institutions and Agencies for the purpose and must be accompanied by a certificate or other available evidence that the applicant has obtained a license or approval as may be granted or required by the State Department of Welfare or similar body, or officer exercising similar authority, of the State from which the child is to be brought or sent into this State.

No consent and approval shall be given by the Commissioner of Institutions and Agencies for the sending, bringing or receiving of any child into this State for placement for purposes of adoption unless such placement has been approved by an agency approved to place children for adoption under the laws of this State.

Amended by L.1949, c. 161, p. 544, s. 1; L.1956, c. 86, p. 176, s. 1.



Section 9:7-2 - Indemnity Bond; Conditions

9:7-2. Indemnity bond; conditions
Subject to the further provisions of this chapter, any agency or person as described in section 9:7-1, before obtaining the consent and approval of the Commissioner of Institutions and Agencies for bringing, sending or receiving any such child into this State, shall be required to furnish an indemnity bond, with corporate surety, in favor of the State of New Jersey in the sum of $1,000.00, to be approved by the Commissioner of Institutions and Agencies, conditioned as follows:

That such agency or person will not send or bring, or cause to be brought or sent, or receive into this State any child that is incorrigible, or one that is of unsound mind or body; but nothing herein contained shall be construed to mean that blindness in itself shall act as any barrier to the importation of any such child, subject to all other consistent provisions of this chapter; that if any such child shall, before reaching the age of 18 years, become a public charge such agency or person will, within 30 days after written notice given by the Commissioner of Institutions and Agencies, remove such child from this State; and that if any such child shall be adjudged delinquent within 3 years from the time of arrival within this State, such agency or person will remove from this State such child within 30 days thereafter upon written notice as aforesaid; and that if any such child who shall become a public charge as aforesaid, or who shall be adjudged delinquent as aforementioned, shall not be so removed from this State, then such agency or person shall at once and thereby forfeit such sum as this State, or any county or municipality thereof, shall have expended in the care or maintenance of such child; that such agency or person will make to the Commissioner of Institutions and Agencies such reports as such commissioner from time to time may require.

Amended by L.1949, c. 161, p. 545, s. 2; L.1956, c. 86, p. 177, s. 2.



Section 9:7-3 - Violation Of S. S. 9:7-1 And 9:7-2; Responsibility For Care And Maintenance Of Child

9:7-3. Violation of s.s. 9:7-1 and 9:7-2; responsibility for care and maintenance of child
Any person, corporation, association or institution, or any officer or agent thereof, who shall bring, or send, or cause to be brought or sent, or receive any dependent child into this State, without having first obtained the consent and approval of the Commissioner of Institutions and Agencies and furnished an indemnity bond as herein provided, and any other person who then or later receives such child for placement in his or her home, shall, both individually and collectively, be deemed for all purposes responsible for the care, support and maintenance of such child in the same manner and extent as a parent is responsible for the care, support and maintenance of a child under the laws of this State; provided, however, that the sending, bringing or receiving of any dependent child into this State, with or without the consent and approval of the Commissioner of Institutions and Agencies, shall not of itself establish any rights to custody or adoption of such child.

Amended by L.1949, c. 161, p. 546, s. 3.



Section 9:7-4 - Relative May Bring Child Into State; Immunity Does Not Pass To Others

9:7-4. Relative may bring child into state; immunity does not pass to others
The provisions of sections 9:7-1 to 9:7-3 of this chapter shall not apply to a natural parent, parent by adoption, brother, sister, aunt, uncle, grandparent or stepparent bringing or receiving a child into this State for the purpose of placement in his or her own home, when such relative is a person responsible under the laws of this State for the support and maintenance of such child, or when, prior to the placement of the child in the home of such relative, such placement has been approved by the Commissioner of Institutions and Agencies; provided, however, that the immunity granted by this section shall not pass to any other person who may later receive such child for placement in his or her home.

Amended by L.1949, c. 161, p. 547, s. 4; L.1956, c. 86, p. 178, s. 3.



Section 9:7-5 - Recovery Of Penalty In Bond

9:7-5. Recovery of penalty in bond
The penalty provided in the bond referred to in section 9:7-2 of this chapter shall be recovered in any court of competent jurisdiction in the name of the State of New Jersey; and such bond shall remain in force, and actions may be brought thereon, during any time within which there may be, within this State, any child under the age of 18 years, whose placement is covered by the provisions of such bond, and who shall have been brought, sent or received into this State by the principal obligor of such bond; provided, however, that upon the adoption of any such child the bond may be canceled forthwith.

Amended by L.1949, c. 161, p. 547, s. 5; L.1956, c. 86, p. 179, s. 4.



Section 9:7-6 - Blanket Consents And Approvals; Agreements; Assignment Of Powers And Duties

9:7-6. Blanket consents and approvals; agreements; assignment of powers and duties
In carrying out the powers, duties and responsibilities provided by this chapter, the Commissioner of Institutions and Agencies, subject to the approval of the State Board of Control of Institutions and Agencies, may:

(a) grant blanket consents and approvals and approve blanket indemnity bonds with respect to public or private agencies of other States which are accredited in their respective States for the placement of children; and

(b) enter into agreements made or approved by the State Department of Welfare or similar body of any other State, or the authorized representative thereof, with respect to the interstate placement of children; which agreements, in proper case, may be made effective in lieu of consents and approvals, or indemnity bonds, or both, as required by this chapter; and

(c) assign any or all of the powers, duties and responsibilities provided by this chapter for administration by the State Board of Child Welfare.

L.1949, c. 161, p. 547, s. 6. Amended by L.1956, c. 86, p. 179, s. 5.



Section 9:7-7 - Effective Date

9:7-7. Effective date
This act shall take effect July first, one thousand nine hundred and forty-nine.

L.1949, c. 161, p. 548, s. 7.



Section 9:10-1 - Establishment And Management

9:10-1. Establishment and management
The board of chosen freeholders of a county having a juvenile and domestic relations court may establish and equip a school of detention for dependent and delinquent children under sixteen years of age whom it may be necessary to detain by order or direction of the County Court and for that purpose may purchase suitable land and buildings or erect buildings on land owned by the county, but the consent of the County Court shall be had before any lands shall be purchased or buildings erected for such purpose.

The school of detention with the land belonging thereto shall constitute a special school district in such county and the county superintendent of schools shall apportion and pay to the county treasurer, who shall be the custodian of the school's moneys, such apportionment of State school moneys and interest and surplus revenues as are paid to other school districts.

The general management of the detention school when completed shall be vested in a board of directors consisting of the judge of the juvenile and domestic relations court, the county superintendent of schools, two members of the board of chosen freeholders selected by the director of such board and such director and the superintendent of schools of the most populous city in the county.

Amended by L.1953, c. 9, p. 77, s. 21.



Section 9:10-2 - Incorrigible, Insubordinate And Disorderly Children And Habitual Truants

9:10-2. Incorrigible, insubordinate and disorderly children and habitual truants
Children under the age of sixteen who shall be habitual truants from school or habitually insubordinate or incorrigible and disorderly during attendance at school and who have been complained against in accordance with subtitle 5 of this title (s. 9:18-1 et seq.) shall be received by the school of detention.

All children under sixteen years of age arrested for any cause, except murder or manslaughter, and school children habitually truant or incorrigible may by order of the juvenile and domestic relations court be held in the detention school until final judgment.



Section 9:10-3 - Scope And Purpose Of School; Personnel

9:10-3. Scope and purpose of school; personnel
9:10-3. A county school of detention shall be arranged and conducted so far as practicable for the safe custody of the inmates and so far as duration of commitment permits for their training for good citizenship and self-support. There shall be ample ground for farming or gardening and shops or other means for industrial training and the institution shall be maintained or conducted as a home.

To this end a superintendent and such teachers, matrons, masters, farmers and other employees shall be employed by the board of directors as in their judgment may be necessary for the proper maintenance of the school and grounds and the proper care, instruction and training of the children.

The superintendent shall be a competent person of good moral character and shall reside in the school. The superintendent or principal teacher shall prepare and adopt a course of study and training for the pupils of the school subject to approval of the board of directors and the State Board of Education. The teachers shall have the qualifications and certificates of public school teachers in the public schools of this State. The principal teacher shall be the supervising principal and the school shall be entitled to apportionment of school moneys as a school district under the supervision of a supervising principal. The teachers and principals shall make such reports and keep such records as are required in other school districts in the county.

The superintendent shall employ, subject to the approval of the board of directors, such additional help as may be necessary for the maintenance of buildings and grounds. The compensation and terms of service of superintendent and other employees shall be fixed by the board of directors. Whatever sum in addition to money received from the State is necessary to operate the school shall be appropriated by the governing body of the county. All bills shall be paid by the custodian of the school's moneys on order signed by the president and secretary of the board of directors.

Amended L.1990,c.26,s.6.



Section 9:10-4 - Superintendents Of Detention House Or School In Certain Counties

9:10-4. Superintendents of detention house or school in certain counties
The board of chosen freeholders of a county of the second class, the third class or the fifth class, which has a detention school or a detention house may by resolution appoint a superintendent therefor who in addition to his duties as superintendent shall be an assistant county probation officer with all the powers and duties prescribed by law for an assistant probation officer. He shall perform such duties as shall be fixed by the board or by statutes relating to detention houses or schools. He shall hold office during the pleasure of the board and his salary shall be fixed by the board.



Section 9:10-5 - Records And Reports

9:10-5. Records and reports
The superintendent of a county school of detention shall keep a complete record of children committed thereto, containing the name, address and age of each child, cause of detention, time of detention, offense alleged to have been committed if any, and any other useful data or information the juvenile and domestic relations court may direct to be kept. He shall also keep a record of all expenditures made by the county for the care and maintenance of the school.

He shall make a report to the board of chosen freeholders between the first and thirty-first of December in each year containing an itemized statement of all such expense necessary to maintain the school and the number of inmates during each month.

The juvenile and domestic relations court at any time may require the superintendent to furnish information concerning the conduct, maintenance or inmates of the school.

Amended by L.1953, c. 9, p. 78, s. 22.



Section 9:10-6 - Bonds

9:10-6. Bonds
For the purpose of obtaining means for the purchase of lands and buildings or the erection of buildings as authorized by section 9:10-1 of this title a county may issue bonds to an amount not exceeding one-half of one per cent of the ratables of the county for the purpose of establishing a detention school.



Section 9:11-1 - Appointment Of Trustees; Number; Term; Other Offices; Vacancies

9:11-1. Appointment of trustees; number; term; other offices; vacancies
9:11-1. In counties of the first class, whenever in its judgment it shall be necessary or proper, the governing body of the county shall appoint 8 persons who shall constitute a board to be known as the Board of Trustees of the Youth House of the county of ............... . They shall serve without compensation and shall hold office for a term of 4 years and until their successors are appointed, except that of the 8 members first appointed, 2 shall hold office for 4 years, 2 shall hold office for 3 years, 2 shall hold office for 2 years, and 2 shall hold office for 1 year. The holding of any other public office by any member of said board of trustees shall not be held to be incompatible with the office as member of such board of trustees. A vacancy caused by death, resignation or otherwise shall be filled by the governing body of the county for the unexpired term.

Amended 1950,c.121; 1957,c.46,s.1; 1957,c.144; 1990,c.26,s.7; 1991,c.91,s.208.



Section 9:11-2 - Organization And Powers Of Trustees; Contracts

9:11-2. Organization and powers of trustees; contracts
The board of trustees organized under section 9:11-1 of this title shall be a body corporate with power to sue and be sued and to use a common seal. It shall annually choose from among its members a president, a vice-president, a secretary and a treasurer.

Such board with the approval of the board of chosen freeholders may take in its own name by purchase, gift or devise title to the lands necessary to carry out the provisions of this article.

Such board of trustees in its own name may enter into and execute all necessary and appropriate contracts for the purpose of carrying out the provisions of this article, including the lodging and victualing of its officers, agents and employees, and the care, keep and victualing of persons committed to the youth house, and the purchase of necessary and proper supplies, furniture and equipment for the education and manual training of persons committed to such youth house. Any contract for the doing of work or the furnishing of materials or supplies of any kind exceeding $1,000.00 in amount shall be awarded only after public advertisement as required by law and to the lowest responsible bidder.

Amended by L.1957, c. 46, p. 80, s. 2.



Section 9:11-3 - Acquisition Of Site; Erection Of Building

9:11-3. Acquisition of site; erection of building
9:11-3. The board of trustees organized under section 9:11-1 of this Title may acquire lands by gift, purchase or condemnation and erect buildings thereon suitable for the detention of persons, male or female, under 18 years of age adjudged delinquent, or convicted of violating a criminal statute, or detained to testify in a pending criminal prosecution or under commitment for appearance in the Superior Court, Chancery Division, Family Part pending final hearing of any cause.

The board of trustees with the approval of the board of chosen freeholders may select for a building site land owned by the county and not already devoted to other purposes inconsistent with the establishment of a youth house thereon. The board of trustees may also appoint such architect or engineers or both as in their judgment may be proper to prepare plans and specifications and supervise the erection of buildings.

The board of trustees of any youth house organized under this chapter and the board of chosen freeholders of the county wherein said youth house is situate may enter into and perform an agreement for the exchange of real estate owned respectively by the said board of trustees and said county.

Amended 1957,c.46,s.3; 1957,c.141; 1958,c.73; 1991,c.91,s.209.



Section 9:11-4 - Master, Matron, Teachers And Employees; Rules

9:11-4. Master, matron, teachers and employees; rules
Upon the completion of the youth house buildings the board of trustees may appoint 2 suitable persons as master and matron and such other suitable teachers, attendants, officers and employees as in their judgment may be necessary and proper and with the approval of the board of chosen freeholders fix their compensation and the compensation of the secretary. Each appointee shall hold his office or position at the pleasure of the board of trustees. Each person appointed as a teacher shall hold a teacher's certificate equal or superior to a first grade county certificate.

The board of trustees shall make proper and necessary rules for the conduct and management of the youth house and care of the inmates and shall prescribe the duties and powers of the employees.

The purpose of the youth house is to provide for the education and the moral and intellectual improvement of persons committed thereto. The board of trustees may, subject to the approval of the board of chosen freeholders, prescribe a course of education and manual instruction and training for persons committed to the youth house, giving special attention to courses in industrial training and agriculture.

Amended by L.1957, c. 46, p. 82, s. 4.



Section 9:11-5 - Places Of Detention

9:11-5. Places of detention
A county youth house may be the place of detention for all persons under the age of 16 years who come within the class mentioned in section 9:11-3 of this Title, but nothing in this article shall forbid imprisonment in a county jail or other county or State institution, or detention in the county jail awaiting trial, or commitment to the care of probation officers under authority of law.

Amended by L.1957, c. 46, p. 82, s. 5.



Section 9:11-6 - Payment For Maintenance

9:11-6. Payment for maintenance
The court committing a delinquent to the county youth house shall make inquiry into his family conditions and circumstances and, if of opinion that the parents of such delinquent are able to maintain him, may include in the commitment order an order that the parents pay to the county such sum for support, maintenance and clothing of the delinquent as in the opinion of the court is proper.

Amended by L.1953, c. 9, p. 79, s. 23; L.1957, c. 46, p. 82, s. 6.



Section 9:11-7 - Moneys For County Youth House; Bonds

9:11-7. Moneys for county youth house; bonds
The moneys for the acquisition of lands and the erection of buildings for a county youth house shall be approved as to the amount of the expenditure by the board of chosen freeholders and shall then be provided by the board of chosen freeholders upon the requisition of the board of trustees herein provided for.

If the board of chosen freeholders shall deem the amount required for such purpose to be too great to be placed in the annual appropriation for the then fiscal year, such moneys may be raised by an issue of bonds.

Amended by L.1953, c. 149, p. 1363, s. 2; L.1957, c. 46, p. 83, s. 7.



Section 9:11-8 - Money Provided Annually

9:11-8. Money provided annually
The moneys necessary for the management of a county youth house and the improvement, betterment, repairs and other necessary expenses incident thereto shall be provided each year by the board of chosen freeholders in their annual tax budget, upon the requisition of the board of trustees of such youth house, but the board of chosen freeholders shall have the right to determine the amount required for such purposes.

Amended by L.1957, c. 46, p. 83, s. 8.



Section 9:11-9 - Use Of Facilities By Other Counties And Agencies By Agreement

9:11-9. Use of facilities by other counties and agencies by agreement
The board of trustees of any youth house created and organized pursuant to the chapter supplemented hereby may enter into an agreement with the board of chosen freeholders of any other county or the Attorney General of the United States or the State Board of Child Welfare for the care, custody, maintenance or detention of juveniles between the ages of 8 and 18 years. Such agreement shall be first approved by the board of chosen freeholders of the county in which the school is located.

L.1952, c. 105, p. 446, s. 1. Amended by L.1957, c. 46, p. 84, s. 9.



Section 9:11-10 - Sale Of Real Estate Not Needed For Public Use

9:11-10. Sale of real estate not needed for public use
The board of trustees organized under the chapter to which this is a supplement may sell or dispose of any real estate or right or interest therein not needed for public use. All sales or disposition, except as hereinafter provided, shall be by public sale to the highest bidder, after public advertisement at least once a week for four weeks prior to the sale, in a newspaper circulating in the county.

The board of trustees may transfer title without public advertisement, to any real estate or any right or interest therein not needed for public use by the board, to the county for which said board of trustees was constituted.

L.1953, c. 149, p. 1363, s. 1.



Section 9:12-1 - Commitment Authorized; Powers Of Board

9:12-1. Commitment authorized; powers of board
In any county wherein the board of chosen freeholders maintains for children an almshouse, welfare house or home, under the charge of a board of managers thereof appointed and regulated by such board of chosen freeholders, a court authorized to commit a child to the care and custody of a society, association or corporation for the prevention of cruelty to children, may commit such child to the care and custody of such board of managers, in which case such board of managers shall have the same power respecting such child as such society, association or corporation may have in the like case.

Amended by L.1953, c. 9, p. 79, s. 24.



Section 9:12-2 - Temporary Relief Of Needy Child

9:12-2. Temporary relief of needy child
When in a county described in section 9:12-1 of this title the parent, guardian or next friend of any child is unable to provide such care and maintenance for the child as its needs require, the board of managers of such home may, upon request of the parent, guardian or next friend, and upon such terms as it deems proper receive such child into the home for such temporary relief as it finds necessary.



Section 9:12A-1 - Establishment Of Children's Shelter; Management; Funds

9:12A-1. Establishment of children's shelter; management; funds
25. The governing body of any county may establish, equip and maintain a home for the temporary detention of children, separated entirely from any place of confinement of adults, to be known as "The Children's Shelter of .................. County," which shall be conducted as an agency for the purposes of caring for the children of the county whose cases are pending before the Superior Court, Chancery Division, Family Part in the county or who are homeless or abandoned, abused, neglected or cruelly treated, or who, being under 16 years of age, are witnesses before such court or some other court.

The governing body of the county may appropriate sufficient funds for the purchase of property and the building or buildings and the furnishing of supplies and equipment therefor from the annual appropriations, or if they consider the amount too great to add to the annual appropriation, they may issue bonds for such purpose.

The building may be built on property owned by the county or the governing body of the county may acquire the same by gift, purchase or condemnation.

The governing body of the county may appoint a committee of 7 citizens of the county, who together with the director of the governing body of the county as ex-officio shall constitute the board of trustees of the children's shelter. The board of trustees shall make the rules and regulations for the management of the children's shelter and the groupings of the children therein.

In any county in which a children's shelter is or shall be established and operated pursuant to this section, solely for children who are homeless or abandoned, abused, neglected or cruelly treated, the governing body of the county may, by resolution, determine to operate and manage such children's shelter instead of appointing a board of trustees for such purpose, in which case the governing body of the county shall have and may exercise all the powers of a board of trustees as provided in this section.

The shelter shall be in the charge of a superintendent, and the board of managers, or the governing body of the county, as the case may be, shall have authority to appoint the superintendent, and other employees in like manner as other county employees are appointed; the governing body of the county shall provide the funds for carrying on the shelter and for the betterments, improvements and replacements that may be required, in the annual appropriations, but money for new buildings and the equipment thereof and other permanent improvements may be raised by bond issue.

L.1953,c.9,s.25; amended 1953,c.428,s.10; 1958,c.100; 1990,c.26,s.8; 1991,c.91,s.210.



Section 9:12A-2 - Short Title.

9:12A-2 Short title.

1.This act shall be known and may be cited as the "New Jersey Homeless Youth Act."

L.1999,c.224,s.1.



Section 9:12A-3 - Findings, Declarations Relative To Homeless Youth.

9:12A-3 Findings, declarations relative to homeless youth.

2.The Legislature finds and declares that: homeless youth are a largely invisible population; many of these children have no families and are being exploited by adults or are turning to delinquency as a way to survive on the streets; these young people are urgently in need of services which will prevent them from becoming permanently homeless; therefore, it is in the best interest of the State to establish and support a continuum of services geared specifically for homeless youth, including street outreach or basic center shelter or transitional living programs.

L.1999,c.224,s.2.



Section 9:12A-4 - Definitions Relative To Homeless Youth.

9:12A-4 Definitions relative to homeless youth.

3.As used in P.L.1999, c.224 (C.9:12A-2 et seq.):

"Department" means the Department of Children and Families.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Homeless youth" means a person 21 years of age or younger who is without shelter where appropriate care and supervision are available.

L.1999, c.224, s.3; amended 2006, c.47, s.74; 2012, c.16, s.40.



Section 9:12A-5 - Establishment, Support Of Comprehensive Program For Homeless Youth.

9:12A-5 Establishment, support of comprehensive program for homeless youth.

4.The department shall establish and support a comprehensive program for homeless youth in the State by contracting with organizations and agencies, licensed by the department, that provide street outreach or basic center shelter or transitional living services for homeless youth. The department shall establish licensure requirements and shall contract for programs that ensure that services, as specified by this act, are provided to homeless youth in the State in an appropriate and responsible manner. The commissioner may establish such other requirements for the homeless youth programs as he deems necessary.

L.1999,c.224,s.4.



Section 9:12A-6 - Street Outreach Program.

9:12A-6 Street outreach program.

5.A street outreach program for homeless youth shall enhance the accessibility of resources to a homeless youth by locating, contacting and providing services to the youth through mobile outreach.

The services provided by the street outreach program, as determined by the department's contract, may include, but are not limited to:

a.Assistance in finding temporary or short-term shelter;

b.Assistance in obtaining food;

c.A clothing allowance;

d.Individual and group counseling in the area of violence prevention;

e.Information and referral services regarding organizations and agencies that provide support services to homeless youth; and

f.Assistance in obtaining medical care.

L.1999,c.224,s.5.



Section 9:12A-7 - Basic Center Shelter Program.

9:12A-7 Basic center shelter program.

6. a. A basic center shelter program shall provide a homeless youth with 24-hour, seven-day a week, walk-in access to emergency, short-term residential care. The services offered by the program shall provide a homeless youth with a stable out-of-home placement and help reunite the youth with his parent or legal guardian, except in the case where family reunification is not in the youth's best interest.

The services provided at the basic center shelter, as determined by the department's contract, may include, but are not limited to, the following core services:

(1)Family reunification services;

(2)Individual, family and group counseling;

(3)Food;

(4)A clothing allowance;

(5)Medical care;

(6)Educational services;

(7)Recreational activities; and

(8)Advocacy and referral services.

b.If a homeless youth under the age of 18 is admitted to a basic center shelter, the shelter shall attempt to notify the youth's parent or legal guardian of the youth's admission within 24 hours after the admission. The notification shall include a description of the youth's physical and emotional condition and the circumstances surrounding the youth's admission to the basic center shelter, unless there are compelling reasons not to provide the parent or legal guardian with this information. Compelling reasons include, but are not limited to, circumstances in which the youth is or has been a victim of child abuse or neglect.

c.If a homeless youth under the age of 18 is admitted to a basic center shelter, the shelter shall notify the division of the youth's admission to the basic center shelter within 24 hours after the admission to determine if the youth is in the legal care or custody of the division. If the homeless youth is in the legal care or custody of the division, the division, in consultation with the basic center shelter, shall determine what services shall be provided to the youth. The services may include, but are not limited to: crisis intervention services, continued temporary placement in the basic center shelter for up to 30 days, placement in an alternative living arrangement or referral to a transitional living program established pursuant to section 7 of this act or to other appropriate organizations and agencies.

d.When the basic center shelter has reason to believe that the youth is an abused or neglected child as defined in P.L.1974, c.119 (C.9:6-8.21 et seq.), the basic center shelter shall report the allegation to the division pursuant to section 3 of P.L.1971, c.437 (C.9:6-8.10). A homeless youth may remain at a basic center shelter for up to 30 days pending the division's disposition of any case originated pursuant to this subsection.

e.If a homeless youth under the age of 18 is not in the legal care or custody of the division as provided in subsection c. of this section, and a basic center shelter has not made a report to the division pursuant to subsection d. of this section, the basic center shelter shall notify a juvenile-family crisis intervention unit, established pursuant to P.L.1982, c.80 (C.2A:4A-76 et seq.), in the county of residence of the homeless youth, within 24 hours of the youth's admission to the basic center shelter, that a juvenile-family crisis exists as defined in section 3 of P.L.1982, c.77 (C.2A:4A-22).

f.In the event that a basic center shelter notifies a juvenile-family crisis intervention unit pursuant to subsection e. of this section, the homeless youth may remain at the basic center shelter for up to 10 days without the consent of the youth's parent or legal guardian. During this time, the juvenile-family crisis intervention unit and the basic center shelter shall help to reunite the youth with his parent or legal guardian. If reunification with the parent or legal guardian is not in the youth's best interest or not possible because the youth's parent or legal guardian cannot be located, the juvenile-family crisis intervention unit, in consultation with the basic center shelter, shall determine what services shall be provided to the youth. The services may include, but are not limited to, crisis intervention services and continued temporary placement in the basic center shelter for up to an additional 30 days.

g.In the case of a homeless youth from another state who is under the age of 18, a basic center shelter shall notify the Compact Administrator of the Interstate Compact on Juveniles, as soon as practicable, but within 24 hours of the youth's admission to the basic center shelter. The Compact Administrator shall facilitate the youth's return home to his parent or legal guardian or make other suitable care arrangements for the youth.

L.1999,c.224,s.6.



Section 9:12A-8 - Transitional Living Program.

9:12A-8 Transitional living program.

7.A transitional living program shall provide residential care and treatment services for up to 18 months to a homeless youth 16 to 21 years of age who demonstrates the maturity to function with minimal adult supervision.

The program shall assist in the maintenance of a homeless youth in a living arrangement that will prepare the youth for independence and self-sufficiency through the direct provision of, or through referrals to, other organizations and agencies for services, as determined by the department's contract, which may include:

(1)Educational assessment and attachment to an educational program;

(2)Career planning, employment and life skills training;

(3)Job placement;

(4)Budgeting and money management;

(5)Assistance in securing housing appropriate to a homeless youth's needs and income; and

(6)Assistance in accessing other social services as may be appropriate.

L.1999,c.224,s.7.



Section 9:12A-9 - Rules, Regulations.

9:12A-9 Rules, regulations.

8.Subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Children and Families shall adopt rules and regulations for the licensing by the department of organizations and agencies that provide street outreach or basic center shelter or transitional living programs for homeless youth.

L.1999, c.224, s.8; amended 2006, c.47, s.75.



Section 9:13-7 - Expenditures For Crippled Children And Children With Cerebral Palsy

9:13-7. Expenditures for crippled children and children with cerebral palsy
The board of chosen freeholders of a county which has no county home and hospital for crippled children and children afflicted with cerebral palsy may appropriate not more than $75,000.00 each year for the necessary expense incident to the diagnosis and treatment of such children resident in the county under the age of 21 years, including the cost of surgical appliances, support and maintenance of such children, investigation of cases, and necessary traveling expenses incidental to the investigation and transportation of patients to a suitable home or hospital within the State supported by public funds or private charity; provided, however, that the board of chosen freeholders in a county of the first class having a population in excess of 800,000 may appropriate not more than $100,000.00 each year. Within such appropriation such board of chosen freeholders or its appropriate committees, may, in its discretion, pay the whole or any part of the cost of transporting such persons to and from sheltered workrooms.

Before spending money for such purposes the board shall adopt such rules and regulations as it deems desirable concerning the requirements of residence and eligibility for such relief. Disbursements shall be made through officers designated by the board for that purpose on verified bills presented and approved as in the case of other county expenditures.

Amended by L.1938, c. 406, p. 1195, s. 1; L.1951, c. 228, p. 804, s. 1; L.1957, c. 217, p. 752, s. 1; L.1959, c. 189, p. 760, s. 1; L.1971, c. 59, s. 1, eff. March 24, 1971.



Section 9:13-8 - Funds; How Raised

9:13-8. Funds; how raised
The annual appropriation for the care of crippled children and children afflicted with cerebral palsy under section 9:13-7 of this Title shall be included in the annual tax levy. If funds sufficient to meet such appropriation are not otherwise available the county shall provide the same by the issue of emergency notes or emergency bonds pursuant to the provisions of section 40:2-31 of the Title, Municipalities and Counties.

Amended by L.1951, c. 228, p. 805, s. 2.



Section 9:14A-1 - Report Of Deaf Children Under Six Years; Care And Treatment; Notice To Commissioner Of Education

9:14A-1. Report of deaf children under six years; care and treatment; notice to commissioner of education
It shall be the duty of every attending or consulting physician, nurse, parent or guardian having charge of any minor under six years of age who is totally deaf or whose hearing is impaired to report the same at once in writing to the state department of health, giving the name, age and residence of such minor to the director of health and furnish such additional information as the director may require. If the director, after investigation, finds that such minor is not receiving adequate care and treatment, he shall report the facts relative to such minor to the appropriate welfare or other official agency which may provide for such care and treatment. If the case of such minor is referred to any welfare officer, when he has approved the provision of such medical or surgical care and treatment as is needed, and which the parent is unable to provide, the cost thereof shall be a charge against the municipality in which the child resides. The director of health shall in each instance notify the state commissioner of education of his disposition of the case, and the name of the official or agency to whom the same was referred. The commissioner of education, when in his judgment it is desirable, shall communicate to the parent, guardian, official or agency the location of the resident schools for the deaf and also the nearest public school having special classes and also instruction for the hard of hearing with information concerning the advantages offered by the school and the benefits to accrue to the child from attendance at such school, classes or instruction.



Section 9:14B-1 - County Assistance

9:14B-1. County assistance
The board of chosen freeholders of a county which has no county home and hospital for children afflicted with sickle cell anemia may appropriate not more than $10,000.00 each year for the necessary expense incident to the diagnosis and treatment of such children resident in the county under the age of 21 years, including the cost of surgical appliances, support and maintenance of such children, investigation of cases, and necessary traveling expenses incidental to the investigation and transportation of patients to a suitable home or hospital within the State supported by public funds or private charity; provided, however, that the board of chosen freeholders in a county of the first class having a population in excess of 800,000 may appropriate not more than $25,000.00 each year.

Before spending money for such purposes the board shall adopt such rules and regulations as it deems desirable concerning the requirements of residence and eligibility for such relief. Disbursements shall be made through officers designated by the board for that purpose on verified bills presented and approved as in the case of other county expenditures.

L.1972, c. 171, s. 1, eff. Nov. 13, 1972. Amended by L.1975, c. 241, s. 1, eff. Oct. 24, 1975.



Section 9:17-4 - Warrants Directed To Whom

9:17-4. Warrants directed to whom
Warrants in such proceedings shall be directed to a constable or police officer of the county.

Amended by L.1949, c. 141, p. 515, s. 4; L.1953, c. 9, p. 82, s. 31.



Section 9:17-5 - Reputed Father Out Of County; Serving Warrant Upon

9:17-5. Reputed father out of county; serving warrant upon
If the person charged as such reputed father shall be or reside in a county of this State other than that in which the warrant is issued, the person serving the warrant shall present it to a court of the county wherein the reputed father resides or can be found, and upon being authorized by that court, may apprehend the reputed father in that county.

Amended by L.1953, c. 9, p. 82, s. 32.



Section 9:17-6 - Bond To Be Taken; Discharge Thereon; Proceedings When No Bond Is Taken

9:17-6. Bond to be taken; discharge thereon; proceedings when no bond is taken
When the reputed father is apprehended pursuant to section 9:17-5 of this Title, he shall be taken before any court of the county wherein he resides or is found, and that court may take from him a bond to the State of New Jersey, with good and sufficient surety or sureties, or with cash security, in the sum directed upon the warrant, for his appearance, at a time therein stated, before the court issuing the warrant, and thereafter from time to time as such court may direct.

Thereupon, the court taking the bond shall discharge the reputed father from arrest, and such officer shall deliver the warrant and bond to the court issuing the warrant.

If no bond is given as herein provided the officer having the warrant shall take the reputed father before the court originally issuing the warrant.

Amended by L.1945, c. 183, p. 618, s. 1; L.1953, c. 9, p. 82, s. 33.



Section 9:17-38 - Short Title

9:17-38. Short title
1.This act shall be known and may be cited as the "New Jersey Parentage Act."

L.1983, c. 17, s. 1.



Section 9:17-39 - Parent And Child Relationship Defined

9:17-39. Parent and child relationship defined
2.As used in this act, "parent and child relationship" means the legal relationship existing between a child and the child's natural or adoptive parents, incident to which the law confers or imposes rights, privileges, duties, and obligations. It includes the mother and child relationship and the father and child relationship.

L.1983, c. 17, s. 2.



Section 9:17-40 - Extent Of Parent And Child Relationship

9:17-40. Extent of parent and child relationship
3.The parent and child relationship extends equally to every child and to every parent, regardless of the marital status of the parents.

L.1983, c. 17, s. 3.



Section 9:17-41 - Establishment Of Parent-child Relationship; Termination Of Natural Parental Rights; Action.

9:17-41 Establishment of parent-child relationship; termination of natural parental rights; action.
4.The parent and child relationship between a child and:

a.The natural mother, may be established by proof of her having given birth to the child, or under P.L.1983, c.17 (C.9:17-38 et seq.);

b.The natural father, may be established by proof that his paternity has been adjudicated under prior law; under the laws governing probate; by giving full faith and credit to a determination of paternity made by any other state or jurisdiction, whether established through voluntary acknowledgment or through judicial or administrative processes; by a Certificate of Parentage as provided in section 7 of P.L.1994, c.164 (C.26:8-28.1) that is executed by the father, including an unemancipated minor, prior to or after the birth of a child, and filed with the appropriate State agency; by a default judgment or order of the court; or by an order of the court based on a blood test or genetic test that meets or exceeds the specific threshold probability as set by subsection i. of section 11 of P.L.1983, c.17 (C.9:17-48) creating a rebuttable presumption of paternity.

In accordance with section 331 of Pub.L.104-193, a signed voluntary acknowledgment of paternity shall be considered a legal finding of paternity subject to the right of the signatory to rescind the acknowledgment within 60 days of the date of signing, or by the date of establishment of a support order to which the signatory is a party, whichever is earlier.

The adjudication of paternity shall only be voided upon a finding that there exists clear and convincing evidence of: fraud, duress or a material mistake of fact, with the burden of proof upon the challenger;

c.An adoptive parent, may be established by proof of adoption;

d.The natural mother or the natural father, may be terminated by an order of a court of competent jurisdiction in granting a judgment of adoption or as the result of an action to terminate parental rights;

e.The establishment of the parent and child relationship pursuant to subsections a., b., and c. of this section shall be the basis upon which an action for child support may be brought by a party and acted upon by the court without further evidentiary proceedings;

f.In any case in which the parties execute a Certificate of Parentage or a rebuttable presumption of paternity is created through genetic testing, the presumption of paternity under section 6 of P.L.1983, c.17 (C.9:17-43) shall not apply;

g.Pursuant to the provisions of section 331 of Pub.L.104-193, the child and other parties in a contested paternity case shall submit to a genetic test upon the request of one of the parties, unless that person has good cause for refusal, if the request is supported by a sworn statement by the requesting party:

(1)alleging paternity and setting forth the facts establishing a reasonable possibility of the requisite sexual contact between the parties; or

(2)denying paternity and setting forth the facts establishing a reasonable possibility of the nonexistence of sexual contact between the parties;

h.In a contested paternity case in which the State IV-D agency requires or the court orders genetic testing, the State IV-D agency shall:

(1)pay the costs of the genetic test and may recoup payment from the alleged father whose paternity is established; and

(2)obtain additional testing if the initial test results are contested, and upon the request and advance payment for the additional test by the contestant.

L.1983,c.17,s.4; amended 1994, c.164, s.1; 1997, c.376, s.3; 1998, c.1, s.38.



Section 9:17-42 - Closed Court; Confidentiality Of Records

9:17-42. Closed court; confidentiality of records
5.Notwithstanding any other law concerning public hearings and records, any action or proceeding held under this act shall be held in closed court without admittance of any person other than those necessary to the action or proceeding. All papers and records and any information pertaining to an action or proceeding held under this act which may reveal the identity of any party in an action, other than the final judgment or the birth certificate, whether part of the permanent record of the court or of a file with the State registrar of vital statistics or elsewhere, are confidential and are subject to inspection only upon consent of the court and all parties to the action who are still living, or in exceptional cases only upon an order of the court for compelling reason clearly and convincingly shown.

L.1983, c. 17, s. 5.



Section 9:17-43 - Presumptions.

9:17-43 Presumptions.

6. a. A man is presumed to be the biological father of a child if:

(1)He and the child's biological mother are or have been married to each other and the child is born during the marriage, or within 300 days after the marriage is terminated by death, annulment or divorce;

(2)Before the child's birth, he and the child's biological mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(a)if the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage, or within 300 days after its termination by death, annulment or divorce; or

(b)if the attempted marriage is invalid without a court order, the child is born within 300 days after the termination of cohabitation;

(3)After the child's birth, he and the child's biological mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(a)he has acknowledged his paternity of the child in writing filed with the local registrar of vital statistics;

(b)he has sought to have his name placed on the child's birth certificate as the child's father, pursuant to R.S.26:8-40; or

(c)he openly holds out the child as his natural child; or

(d)he is obligated to support the child under a written voluntary agreement or court order;

(4)While the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child;

(5)While the child is under the age of majority, he provides support for the child and openly holds out the child as his natural child; or

(6)He acknowledges his paternity of the child in a writing filed with the local registrar of vital statistics, which shall promptly inform the mother of the filing of the acknowledgment, and she does not dispute the acknowledgment within a reasonable time after being informed thereof, in a writing filed with the local registrar. If another man is presumed under this section to be the child's father, acknowledgment may be effected only with the written consent of the presumed father. Each attempted acknowledgment, whether or not effective, shall be kept on file by the local registrar of vital statistics and shall entitle the person who filed it to notice of all proceedings concerning parentage and adoption of the child, as provided in section 10 of P.L.1983, c.17 (C.9:17-47) and pursuant to section 9 of P.L.1977, c.367 (C.9:3-45).

b.A presumption under this section may be rebutted in an appropriate action only by clear and convincing evidence. If two or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls. The presumption is rebutted by a court order terminating the presumed father's paternal rights or by establishing that another man is the child's biological or adoptive father.

c.Notwithstanding the provisions of this section to the contrary, in an action brought under this act against the legal representative or the estate of a deceased alleged father, the criteria in paragraphs (4) and (5) of subsection a. of this section shall not constitute presumptions but shall be considered by the court together with all of the evidence submitted. The decision of the court shall be based on a preponderance of the evidence.

d.In the absence of a presumption, the court shall decide whether the parent and child relationship exists, based upon a preponderance of the evidence.

e.There is a rebuttable presumption that a man has knowledge of his paternity and the birth of a child if he had sexual intercourse with the biological mother within 300 days of the child's birth. This presumption may be rebutted only by clear and convincing evidence in an appropriate action based on fraud, duress, or misrepresentation by the biological mother concerning the paternity or birth of the child. This claim of fraud, duress, or misrepresentation must be asserted prior to the finalization of the adoption.

L.1983, c.17, s.6; amended 1998, c.20, s.4.



Section 9:17-44 - Artificial Insemination

9:17-44. Artificial insemination
7. a. If, under the supervision of a licensed physician and with the consent of her husband, a wife is inseminated artificially with semen donated by a man not her husband, the husband is treated in law as if he were the natural father of a child thereby conceived. The husband's consent shall be in writing and signed by him and his wife. The physician shall certify their signatures and the date of the insemination, upon forms provided by the Department of Health, and file the husband's consent with the State Department of Health, where it shall be kept confidential and in a sealed file. However, the physician's failure to do so shall not affect the father and child relationship. All papers and records pertaining to the insemination, whether part of the permanent record of a court or of a file held by the supervising physician or elsewhere, are subject to inspection only upon an order of the court for compelling reasons clearly and convincingly shown.

b. Unless the donor of semen and the woman have entered into a written contract to the contrary, the donor of semen provided to a licensed physician for use in artificial insemination of a woman other than the donor's wife is treated in law as if he were not the father of a child thereby conceived and shall have no rights or duties stemming from the conception of a child.

L.1983, c. 17, s. 7.



Section 9:17-45 - Action To Determine Existence Of Parent-child Relationship.

9:17-45 Action to determine existence of parent-child relationship.
8. a. A child, a legal representative of the child, the natural mother, the estate or legal representative of the mother, if the mother has died or is a minor, a man alleged or alleging himself to be the father, the estate or legal representative of the alleged father, if the alleged father has died or is a minor, the Division of Family Development in the Department of Human Services, or the county welfare agency, or any person with an interest recognized as justiciable by the court may bring or defend an action or be made a party to an action at any time for the purpose of determining the existence or nonexistence of the parent and child relationship.

b.No action shall be brought under P.L.1983, c.17 (C.9:17-38 et seq.) more than five years after the child attains the age of majority.

c.The death of the alleged father shall not cause abatement of any action to establish paternity, and an action to determine the existence or nonexistence of the parent and child relationship may be instituted or continued against the estate or the legal representative of the alleged father.

d.Regardless of its terms, an agreement, other than an agreement approved by the court in accordance with subsection c. of section 11 of P.L.1983, c.17 (C.9:17-48) between an alleged or presumed father and the mother of the child, shall not bar an action under this section.

e.If an action under this section is brought before the birth of the child, all proceedings shall be stayed until after the birth, except service of process and the taking of depositions to perpetuate testimony. The court may consider the issue of medical expenses and may order the alleged father to pay the reasonable expenses of the mother's pregnancy and postpartum disability. Bills for pregnancy, childbirth and genetic testing are admissible as evidence without requiring third party foundation testimony, and shall constitute prima facie evidence of the amounts incurred for such services or for testing on behalf of the child.

f.This section does not extend the time within which a right of inheritance or a right to succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates or to the determination of heirship, or otherwise, or limit any time period for the determination of any claims arising under the laws governing probate, including the construction of wills and trust instruments.

L.1983,c.17,s.8; amended 1997, c.376, s.2; 1998, c.1, s.39.



Section 9:17-46 - Jurisdiction

9:17-46. Jurisdiction
9. a. The Superior Court shall have jurisdiction over an action brought under this act. The action shall be joined with an action for divorce, annulment, separate maintenance or support.

b. A person who has sexual intercourse in this State thereby submits to the jurisdiction of the courts of this State as to an action brought under this act with respect to a child who may have been conceived by that act of intercourse. In addition to any other method provided by law, personal jurisdiction may be acquired by service in accordance with the rules of the court.

c. The action may be brought in the county in which the child or the alleged father resides or is found or, if the father is deceased, in which proceedings for probate of his estate have been or could be commenced.

L.1983,c.17,s.9; amended 1991,c.91,s.211.



Section 9:17-47 - Parties; Guardian Ad Litem

9:17-47. Parties; guardian ad litem
10.The child may be made a party to the action. If the child is a minor and is made a party, a guardian ad litem may be appointed by the court to represent the child. The child's mother or father may not represent the child as guardian or otherwise. The court may appoint an attorney-at-law or an appropriate State agency as guardian ad litem for the child. The natural mother, each man presumed to be the father under section 6, each man alleged to be the natural father, any one whose name appears on the birth certificate, and anyone who has attempted to file an acknowledgment under section 6, whether or not effective to create a presumption of paternity, shall be made parties or, if not subject to the jurisdiction of the court, shall be given notice of the action in a manner prescribed by the court and an opportunity to be heard. The court may align the parties.

L.1983, c. 17, s. 10.



Section 9:17-48 - Consent Conference; Settlement; Contested Cases, Testing; Presumptions.

9:17-48 Consent conference; settlement; contested cases, testing; presumptions.
11. a. As soon as practicable after an action to declare the existence or nonexistence of the father and child relationship has been brought, a consent conference shall be held by the Superior Court, Chancery Division, Family Part intake service, the Probation Division or the county welfare agency. At the request of either party, the determination of paternity may be referred directly to the court in lieu of the consent process. A court appearance shall be scheduled in the event that a consent agreement cannot be reached.

b.On the basis of the information produced at the conference, an appropriate recommendation for settlement shall be made to the parties, which may include any of the following:

(1)That the action be dismissed with or without prejudice; or

(2)That the alleged father voluntarily acknowledge his paternity of the child.

c.If the parties accept a recommendation made in accordance with subsection b. of this section, which has been approved by the court, judgment shall be entered or a Certificate of Parentage shall be executed accordingly.

d.If a party refuses to accept a recommendation made under subsection b. of this section or the consent conference is terminated because it is unlikely that all parties would accept a recommendation pursuant to subsection b. of this section, and blood tests or genetic tests have not been taken, the county welfare agency shall require or the court shall order the child and the parties to submit to blood tests or genetic tests unless a party claims, and the county welfare agency or the court finds, good cause for not ordering the tests. The court may hear and decide motions to challenge a directive issued by the county welfare agency requiring a party to submit to blood or genetic tests. A genetic test shall be ordered upon the request of either party, if the request is supported by a sworn statement by the requesting party which alleges paternity and sets forth the facts establishing a reasonable possibility of the requisite sexual contact between the parties or denies paternity and sets forth the facts establishing a reasonable possibility of the nonexistence of sexual contact between the parties. If a party refuses to acknowledge paternity based upon the blood or genetic test results, the action shall be set for a hearing.

If the results of the blood test or genetic test indicate that the specific threshold probability, as set by subsection i. of this section to establish paternity has been met or exceeded, the results shall be received in evidence as a rebuttable presumption of paternity without requiring any additional foundation testimony or proof of authenticity or accuracy of the paternity testing or results. In actions based on allegations of fraud or inaccurate analysis, the court or the county welfare agency shall require that additional blood or genetic tests be scheduled within 10 days of the request and be performed by qualified experts. Additional blood or genetic tests shall be paid for in advance by the requesting party.

If a party objects to the results of the blood or genetic tests, the party shall make the objection to the appropriate agency, in writing, within 10 days of the consent conference or hearing.

e.The guardian ad litem may accept or refuse to accept a recommendation under this section.

f.(Deleted by amendment, P.L.1994, c.164).

g.No evidence, testimony or other disclosure from the consent conference shall be admitted as evidence in a civil action except by consent of the parties. However, blood tests or genetic tests ordered pursuant to subsection d. of this section shall be admitted as evidence.

h.The refusal to submit to a blood test or genetic test required pursuant to subsection d. of this section, or both, shall be admitted into evidence and shall give rise to the presumption that the results of the test would have been unfavorable to the interests of the party who refused to submit to the test. Refusal to submit to a blood test or genetic test, or both, is also subject to the contempt power of the court.

i.Blood test or genetic test results indicating a 95% or greater probability that the alleged father is the father of the child shall create a presumption of paternity which may be rebutted only by clear and convincing evidence that the results of the test are not reliable in that particular case.

j.If a party refuses to acknowledge paternity or does not appear at a consent conference conducted by the county welfare agency, the county welfare agency shall refer the matter to the court for adjudication. For purposes of establishing paternity, the blood or genetic test results shall be admitted into evidence at the hearing without the need for foundation testimony or other proof of authenticity or accuracy, unless an objection is made.

L.1983,c.17,s.11; amended 1991, c.91, s.212; 1994, c.164, s.2; 1997, c.376, s.4; 1998, c.1, s.40.



Section 9:17-49 - Civil Action Under Act; Trial By Court.

9:17-49 Civil action under act; trial by court.
12. a. An action under this act is a civil action governed by the Rules Governing the Courts of the State of New Jersey.

b.The trial shall be by the court without a jury.

L.1983,c.17,s.12; amended 1998, c. 1, s.46.



Section 9:17-50 - Witnesses; Compelling To Testify; Immunity; Contempt; Physician's Testimony; Admissibility Of Evidence

9:17-50. Witnesses; compelling to testify; immunity; contempt; physician's testimony; admissibility of evidence
13. a. The mother of the child and the alleged father are competent to testify and may be compelled to testify.

b. Upon refusal of any witness, including a party, to testify under oath or produce evidence, the court may order the witness to testify under oath and produce evidence concerning all relevant facts. If the refusal is upon the ground that the testimony or evidence might tend to incriminate the witness, the court, after notice to the prosecutor, may grant the witness immunity from all criminal liability on account of the testimony or evidence that the witness is required to produce. An order granting immunity bars prosecution of the witness for any offense shown in whole or in part by testimony or evidence the witness is required to produce, except for perjury committed in the testimony. The refusal of a witness who has been granted immunity to obey an order to testify or produce evidence is a civil contempt of the court.

c. Testimony of a physician concerning the medical circumstances of the pregnancy, and the condition and characteristics of the child upon birth is not privileged.

d. Testimony relating to sexual access to the mother by any man at any time other than the probable time of conception of the child is inadmissible in evidence, unless offered by the mother. Before testimony relating to sexual access to the mother by an unidentified man at the probable time of conception may be introduced, the court shall hold an in camera hearing to determine whether the evidence is sufficiently probative so that the interests of justice require its admission.

e. In an action against an alleged father, uncorroborated evidence offered by him with respect to a man who is not subject to the jurisdiction of the court concerning his sexual intercourse with the mother at or about the probable time of conception of the child is admissible in evidence only if the other man has undergone blood tests or genetic tests, the results of which do not exclude the possibility of his paternity of the child and which tests are made available to the court. A man who is identified and is subject to the jurisdiction of the court shall be made a party in the action.

L.1983, c. 17, s. 13.



Section 9:17-52 - Evidence Relating To Paternity

9:17-52. Evidence relating to paternity
15.Evidence relating to paternity may include:

a. Evidence of sexual intercourse between the mother and alleged father at any possible time of conception;

b. An expert's opinion concerning the statistical probability of the alleged father's paternity, based upon the duration of the mother's pregnancy;

c. Genetic or blood tests, weighted in accordance with evidence, if available, of the statistical probability of the alleged father's paternity;

d. Medical or anthropological evidence relating to the alleged father's paternity of the child, based on tests performed by experts. If a man has been identified as a possible father of the child, the court may, and upon request of a party shall, require the child, the mother, and the man to submit to appropriate tests; and

e. All other evidence on behalf of any party, relevant to the issue of paternity of the child.

L.1983, c. 17, s. 15.



Section 9:17-52.1 - Default Order, Effect

9:17-52.1. Default order, effect
6. A default order shall be entered in a contested paternity action upon a showing that proper notice has been served upon the party and the party has failed to appear at a hearing or trial; or has failed to respond to a notice or order that required a response within a specific period of time. A default order entered pursuant to this section shall be determinative for purposes of establishing the existence of paternity when proper notice has been served and a sworn statement by the mother indicating the parentage of the child has been executed.

L.1994,c.164,s.6.



Section 9:17-53 - Judgment, Order Of Court, Certificate Of Parentage, Amendment Of Birth Record; Amount Of Support.

9:17-53 Judgment, order of court, certificate of parentage, amendment of birth record; amount of support.

16. a. The judgment or order of the court or a Certificate of Parentage determining the existence or nonexistence of the parent and child relationship is determinative for all purposes.

b.If the judgment or order of the court is at variance with the child's birth certificate, the court shall order that an amendment to the original birth record be made under section 22 of P.L.1983, c.17 (C.9:17-59).

c.The judgment or order may contain any other provision directed against the appropriate party to the proceeding concerning the duty of support, the custody and guardianship of the child, parenting time privileges with the child, the furnishing of bond or other security for the payment of the judgment, the repayment of any public assistance grant, or any other matter in the best interests of the child. The judgment or order may direct the father to pay the reasonable expenses of the mother's pregnancy and postpartum disability, including repayment to an agency which provided public assistance funds for those expenses. Bills for pregnancy, childbirth and blood or genetic testing are admissible as evidence without requiring third party foundation testimony, and shall constitute prima facie evidence of the amounts incurred for these services or for testing on behalf of the child.

d.Support judgments or orders ordinarily shall be for periodic payments, which may vary in amount. In the best interests of the child, the purchase of an annuity may be ordered in lieu of periodic payments of support. The court may limit a parent's liability for past support of the child to the proportion of the expenses already incurred that the court deems just.

e.In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, the court shall apply the child support guidelines as defined in section 3 of P.L.1998, c.1 (C.2A:17-56.52). In cases in which the court finds that a deviation from these guidelines is appropriate, the court shall consider all relevant facts when determining the amount of support, including the:

(1)Needs of the child;

(2)Standard of living and economic circumstances of each parent;

(3)Income and assets of each parent, including any public assistance grant received by a parent;

(4)Earning ability of each parent, including educational background, training, employment skills, work experience, custodial responsibility for children and the length of time and cost for each parent to obtain training or experience for appropriate employment;

(5)Need and capacity of the child for education, including higher education;

(6)Age and health of the child and each parent;

(7)Income, assets and earning ability of the child;

(8)Responsibility of the parents for the support of others; and

(9)Debts and liabilities of each child and parent.

The factors set forth herein are not intended to be exhaustive. The court may consider such other factors as may be appropriate under the circumstances.

The obligation to pay support for a child who has not been emancipated by the court shall not terminate solely on the basis of the child's age if the child suffers from a severe mental or physical incapacity that causes the child to be financially dependent on a parent. The obligation to pay support for that child shall continue until the court finds that the child is relieved of the incapacity or is no longer financially dependent on the parent. However, in assessing the financial obligation of the parent, the court shall consider, in addition to the factors enumerated in this section, the child's eligibility for public benefits and services for people with disabilities and may make such orders, including an order involving the creation of a trust, as are necessary to promote the well-being of the child.

As used in this section "severe mental or physical incapacity" shall not include a child's abuse of, or addiction to, alcohol or controlled substances.

f.Upon a motion by a party, the court shall enter a temporary support order pending a judicial determination of parentage if there is clear and convincing evidence of paternity supported by blood or genetic test results or other evidence.

L.1983,c.17,s.16; amended 1997, c.299, s.11; 1998, c.1, s.41; 2005, c.171, s.3.



Section 9:17-54 - Costs And Fees

9:17-54. Costs and fees
17.The court may order reasonable fees of counsel, experts, and the child's guardian ad litem, and other costs of the action and pre-trial proceedings, including blood or genetic tests, to be paid by the parties in proportions and at times determined by the court.

L.1983, c. 17, s. 17.



Section 9:17-55 - Enforcing Parties

9:17-55. Enforcing parties
18. a. If existence of the father and child relationship is declared, or paternity or a duty of support has been acknowledged or adjudicated under this act or under prior law, the obligation of the father may be enforced in the same or other proceedings by the mother, and child, the public agency that has furnished or may furnish the reasonable expenses of pregnancy, postpartum disability, education, support, medical expenses, or burial, or by any other person, including a private agency, to the extent that the mother, child, person or agency has furnished or is furnishing these expenses.

b. The court may order support payments to be made to the mother, the clerk of the court, the appropriate probation department, or a person, corporation, or agency designated to administer them for the benefit of the child, under the supervision of the court.

c. Willful failure to obey the judgment or order of the court is a civil contempt of the court.

L. 1983, c. 17, s. 18. Amended by L. 1985, c. 278, s. 10, eff. Oct. 1, 1985.



Section 9:17-56 - Continuing Jurisdiction

9:17-56. Continuing jurisdiction
19. The court has continuing jurisdiction to modify or revoke a judgment or order.

L.1983, c. 17, s. 19.



Section 9:17-57 - Parties

9:17-57. Parties
20. The child, the mother or personal representative of the child, the Division of Public Welfare in the Department of Human Services or the county welfare agency, the personal representative or a parent, if the mother has died or is a minor, a man alleged or alleging himself to be the father, the personal representative or a parent of the alleged father, if the alleged father has died or is a minor, or any person with an interest recognized as justiciable by the court may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as practicable, the provisions of this act applicable to the father and child relationship apply.

L.1983, c. 17, s. 20.



Section 9:17-58 - Support Agreement

9:17-58. Support agreement
21. a. Any agreement in writing to furnish support for a child, growing out of a supposed or alleged father and child relationship, does not require consideration and is enforceable according to its terms, subject to subsection d. of section 8.

b. In the best interests of the child or the mother, the court may, and upon the request of the person agreeing to furnish support shall, order the agreement to be kept in confidence and designate a person or agency to receive and disburse on behalf of the child all amounts paid in performance of the agreement.

L.1983, c. 17, s. 21.



Section 9:17-59 - Amended Birth Record

9:17-59. Amended birth record
22. a. Upon order of a court of this State or upon request of a court of another state, the local registrar of vital statistics shall prepare an amended birth record consistent with the findings of the court.

b. The fact that the father and child relationship was declared after the child's birth shall not be ascertainable from the amended birth record, but the actual place and date of birth shall be shown.

c. The evidence upon which the amended birth record was made and the original birth certificate shall be kept in a sealed and confidential file and be subject to inspection only upon consent of the court and all interested persons, or in exceptional cases only upon an order of the court for compelling reasons clearly and convincingly shown.

L.1983, c. 17, s. 22.



Section 9:17A-1 - Consent By Minor To Medical, Surgical Care

9:17A-1. Consent by minor to medical, surgical care
1.The consent to the performance of medical or surgical care and procedure by a hospital or by a physician licensed to practice medicine and surgery executed by a married person who is a minor, or by a pregnant woman who is a minor, on his or her behalf or on behalf of any of his or her children, shall be valid and binding, and, for such purposes, a married person who is a minor or a pregnant woman who is a minor shall be deemed to have the same legal capacity to act and shall have the same powers and obligations as has a person of legal age. Notwithstanding any other provision of the law, an unmarried, pregnant minor may give consent to the furnishing of hospital, medical and surgical care related to her pregnancy or her child, although prior notification of a parent may be required pursuant to P.L.1999, c.145 (C.9:17A-1.1 et al.) and such consent shall not be subject to disaffirmance because of minority. The consent of the parent or parents of an unmarried, pregnant minor shall not be necessary in order to authorize hospital, medical and surgical care related to her pregnancy or her child.

L.1965, c.217; amended 1999, c.145, s.1.



Section 9:17A-1.1 - Short Title

9:17A-1.1. Short title
2.Sections 2 through 13 of this act shall be known and may be cited as the "Parental Notification for Abortion Act."

L.1999,c.145,s.2.



Section 9:17A-1.2 - Findings Relative To Parental Notification For Abortion

9:17A-1.2. Findings relative to parental notification for abortion
3.The Legislature finds that there exist compelling and important State interests in protecting minors against their own immaturity, in fostering the family structure and preserving it as a viable social unit, and in protecting the rights of parents to rear their children.

The Legislature further finds that minors often lack the ability to make fully informed choices that take into account both immediate and long-range consequences of their actions; that the medical, emotional, and psychological consequences of abortion are serious and of indeterminate duration, particularly when the patient is a minor; that parents ordinarily possess information essential to a physician's exercise of his best medical judgment concerning their child; and that parents who are aware that their minor daughter has had an abortion may better insure that the minor receives adequate medical attention after her abortion. The Legislature further finds that parental consultation regarding abortion is desirable and in the best interests of the minor.

It is, therefore, the intent of the Legislature to further the interests stated above by enacting this parental notice provision.

L.1999,c.145,s.3.



Section 9:17A-1.3 - Definitions Relative To Parental Notification For Abortion

9:17A-1.3. Definitions relative to parental notification for abortion
4.As used in this act:

"Abortion" means the use of any means to terminate the pregnancy of a female known to be pregnant with knowledge that the termination with those means will, with reasonable likelihood, cause the death of the fetus.

"Medical emergency" means a condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant unemancipated minor as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of a major bodily function.

"Parent" means a parent with care and control of the unemancipated minor, unless the parent has no custodial rights; or if there is no parent with care and control, then the foster parent or the guardian of the unemancipated minor; or a person standing in loco parentis to the unemancipated minor.

"Person standing in loco parentis" means (1) that the biological or adoptive parent consented to and fostered, the person's formation and establishment of a parent-like relationship with the minor; (2) that the person and the minor live together in the same household; (3) that the person assumed obligations of parenthood by taking significant responsibility for the minor's care, education and development, including contributing towards the minor's support, without expectation of financial compensation; and (4) that the person has been in a parental role for a length of time sufficient to have established with the minor a bonded, dependent relationship parental in nature.

"Unemancipated minor" means a female under the age of 18 years who is unmarried and is not currently serving active duty in one of the military services of the United States of America or a female for whom a guardian has been appointed pursuant to N.J.S.3B:12-25 because of a finding of incompetency. For the purposes of this act, pregnancy does not emancipate a female under the age of 18 years.

L.1999,c.145,s.4.



Section 9:17A-1.4 - Written Notice Of Pending Operation

9:17A-1.4. Written notice of pending operation
5. a. Notwithstanding any other provision of law to the contrary, an abortion shall not be performed upon an unemancipated minor until at least 48 hours after written notice of the pending operation has been delivered in the manner specified in this act.

b.The notice shall be addressed to the parent at the parent's last known address and delivered personally to the parent by the physician.

c.In lieu of the personal delivery required in subsection b. of this section, notice may be made by certified mail addressed to the parent at the parent's last known address with return receipt requested and restricted delivery to the addressee, which means a postal employee may only deliver the mail to the authorized addressee. At the same time that notice is mailed by certified mail, it shall also be sent by first class mail to the parent at the parent's last known address. The 48-hour period for notice sent under the provisions of this subsection shall begin at noon on the next day on which regular mail delivery takes place following the day on which the mailings are posted.

L.1999,c.145,s.5.



Section 9:17A-1.5 - Notice Not Required If Parent Already Notified

9:17A-1.5. Notice not required if parent already notified
6.Notice of a pending abortion shall not be required under this act if the parent who is entitled to notice has set forth in a notarized writing that notice was received.

L.1999,c.145,s.6.



Section 9:17A-1.6 - Notice Not Required If Abortion Due To Medical Emergency

9:17A-1.6. Notice not required if abortion due to medical emergency
7.Notice of a pending abortion shall not be required under this act if the attending physician certifies in the unemancipated minor's medical records that the abortion is necessary due to a medical emergency.

L.1999,c.145,s.7.



Section 9:17A-1.7 - Waiver Of Parental Notification By Court Proceedings

9:17A-1.7. Waiver of parental notification by court proceedings
8. a. A minor may, by petition or motion, seek a waiver of parental notification from a judge of the Superior Court. The petition or motion shall include a statement that the minor is pregnant and is not emancipated.

b.The minor may participate in proceedings in the court on her own behalf, and the court may appoint a guardian ad litem for her. The court shall, however, advise her that she has a right to court appointed counsel, and shall, upon her request, provide her with such counsel.

c.Proceedings in the court under this section shall be confidential and insure the anonymity of the minor and shall be given such precedence over other pending matters so that the court may reach a decision promptly and without delay so as to serve the best interests of the minor. A judge of the Superior Court who conducts proceedings under this section shall make written factual findings and legal conclusions within 48 hours of the time that the petition or motion is filed unless the time is extended at the request of the unemancipated minor. If the court fails to rule within 48 hours and the time is not extended, the petition is granted and the notice requirement shall be waived. The judge shall order a record of the evidence to be maintained including the judge's written factual findings and legal conclusions supporting the decision.

d. (1) If the judge finds, by clear and convincing evidence, that the unemancipated minor is sufficiently mature to decide whether to have an abortion, the judge shall authorize a waiver of notification.

(2) If the judge finds, by clear and convincing evidence, that there is evidence of a pattern of physical, sexual or emotional abuse of the minor by the parent, guardian or legal custodian, the judge shall authorize a waiver of notification. Notice of a determination made under this paragraph shall be made to the Division of Youth and Family Services.

(3) If the judge finds, by clear and convincing evidence, that the notification of the parent is not in the best interests of the minor, the judge shall authorize a waiver of notification.

e.If the judge does not make a finding specified in subsection d. of this section, the judge shall dismiss the petition or motion and notice shall be given as provided for in section 5 of this act.

f.An expedited confidential appeal shall be available to a minor for whom the court denies an order waiving notification. No filing fees shall be required of any minor at either the trial or the appellate level. Access to the trial court for the purposes of such a petition or motion, and access to the appellate courts for purposes of making an appeal from denial of the same, shall be afforded such a minor on an emergent basis in accordance with the Rules of Court.

L.1999,c.145,s.8.



Section 9:17A-1.8 - Fact Sheet For Distribution To Unemancipated Pregnant Minors.

9:17A-1.8 Fact sheet for distribution to unemancipated pregnant minors.

9.The Department of Health shall prepare a fact sheet for distribution to unemancipated pregnant minors who are seeking abortion services.

a.The fact sheet shall be written in terms generally understood by a teenager and shall explain the parental notification requirements of this act, including, but not limited to:

(1)that a minor may, by petition or motion, seek a waiver of parental notification from a judge of the Superior Court;

(2)that a minor may participate in proceedings in the court on her own behalf, that the court may appoint a guardian ad litem for her and that the minor has a right to court appointed counsel, which shall be provided to her by the court upon her request; and

(3)the procedure established by the court for petitioning or making a motion before the court.

b.The department shall distribute the fact sheet, at no charge, to ambulatory care facilities and hospitals licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), public and private agencies and physicians' offices that provide family planning services and prenatal care.

c.The physician who is responsible for providing notification to an unemancipated minor's parent pursuant to this act, or his designee, shall provide the unemancipated minor with a copy of the fact sheet at the time the minor initially requests abortion services from the physician.

L.1999, c.145, s.9; amended 2012, c.17, s.22.



Section 9:17A-1.9 - Entitlement To Benefits Unaffected

9:17A-1.9. Entitlement to benefits unaffected
10. Nothing in this act shall be interpreted to deny a pregnant unemancipated minor who is under the age of 18 any benefits to which she would otherwise be entitled pursuant to law.

L.1999,c.145,s.10.



Section 9:17A-1.10 - Violation; Penalty

9:17A-1.10. Violation; penalty
11. Any person who performs an abortion in violation of this act shall be subject to a civil penalty of not less than $1,000 and not more than $5,000 and shall be liable in a civil action by a parent wrongfully denied notification. A person shall not be liable under this act if the person establishes by written evidence that the person relied upon evidence sufficient to convince a careful and prudent person that the representations of the unemancipated minor regarding information necessary to comply with this section are bona fide and true, or if the person has attempted with reasonable diligence to deliver notice, but has been unable to do so.

L.1999,c.145,s.11.



Section 9:17A-1.11 - Rules, Regulations.

9:17A-1.11 Rules, regulations.

12. The Commissioner of Health, in consultation with the Department of Law and Public Safety, shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), concerning procedures for physicians to follow in effectuating the notice required pursuant to the provisions of P.L.1999, c.145 (C.9:17A-1.1 et al.).

L.1999, c.145, s.12; amended 2012, c.17, s.23.



Section 9:17A-1.12 - Provisions Of Act Severable

9:17A-1.12. Provisions of act severable
13. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the sections which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.1999,c.145,s.13.



Section 9:17A-2 - Written Obligations By Minor To Repay Loan Received For Higher Education; Enforcement

9:17A-2. Written obligations by minor to repay loan received for higher education; enforcement
Any contract, promissory note or other written obligation made, entered into or executed by any minor to repay or secure payment of any loan or loans made on account of any aid and assistance received by such minor from any person for the purpose of furthering his education at an institution of higher education, shall, notwithstanding any provision of law to the contrary, be as valid, binding and enforceable against the said minor with the same force and effect as if said minor were, at the time of making and executing the same, of the age of 21 years, and such obligation may be enforced in any action or proceeding by or against such minor in his or her own name, and shall be valid without the consent thereto of the parent or guardian of such minor and such minor shall not disaffirm such instrument because of his or her age, nor shall any person hereafter interpose the defense that he or she is or was at the time of making and executing the same, a minor in any action or proceeding arising out of any such loan or obligation, provided that the person making the loan shall have in his records prior to making any such loan a written certification from the institution of higher education that such minor is regularly enrolled in and attending the institution of higher education or has been accepted for regular enrollment in and plans to attend the institution of higher education.

L.1968, c. 178, s. 1, eff. July 19, 1968.



Section 9:17A-3 - Institution Of Higher Education Defined

9:17A-3. Institution of higher education defined
As used in this act, an institution of higher education means any qualified institution of collegiate grade, located in this State or elsewhere, which is approved by any regional accrediting association recognized by the National Commission on Accrediting or approved by the Department of Higher Education, or any county college or junior college licensed or approved by the department, operated in accordance with rules and regulations of the Board of Higher Education, or any school of professional nursing accredited or approved by the New Jersey Board of Nursing.

L.1968, c. 178, s. 2, eff. July 19, 1968.



Section 9:17A-4 - Consent By Minor To Treatment.

9:17A-4 Consent by minor to treatment.
1. a. (1) The consent to the provision of medical or surgical care or services or a forensic sexual assault examination by a hospital or public clinic, or consent to the performance of medical or surgical care or services or a forensic sexual assault examination by a health care professional, when executed by a minor who is or believes that he or she may be afflicted with a venereal disease, or who is at least 13 years of age and is or believes that he or she may be infected with the human immunodeficiency virus or have acquired immune deficiency syndrome, or by a minor who, in the judgment of the treating health care professional, appears to have been sexually assaulted, shall be valid and binding as if the minor had achieved the age of majority. Any such consent shall not be subject to later disaffirmance by reason of minority. In the case of a minor who appears to have been sexually assaulted, the minor's parents or guardian shall be notified immediately, unless the treating healthcare professional believes that it is in the best interests of the patient not to do so. Inability of the treating health care professional, hospital, or clinic to locate or notify the parents or guardian shall not preclude the provision of any emergency or medical or surgical care to the minor or the performance of a forensic sexual assault examination on the minor.

(2)As used in this subsection, "health care professional" means a physician, physician assistant, nurse, or other health care professional whose professional practice is regulated pursuant to Title 45 of the Revised Statutes.

b.When a minor believes that he or she is suffering from the use of drugs or is a drug dependent person as defined in section 2 of P.L.1970, c.226 (C.24:21-2) or is suffering from alcohol dependency or is an alcoholic as defined in section 2 of P.L.1975, c.305 (C.26:2B-8), the minor's consent to treatment under the supervision of a physician licensed to practice medicine, or an individual licensed or certified to provide treatment for alcoholism, or in a facility licensed by the State to provide for the treatment of alcoholism, shall be valid and binding as if the minor had achieved the age of majority. Any such consent shall not be subject to later disaffirmance by reason of minority. Treatment for drug use, drug abuse, alcohol use or alcohol abuse that is consented to by a minor shall be considered confidential information between the physician, the treatment provider, or the treatment facility, as appropriate, and the patient, and neither the minor nor the minor's physician, treatment provider, or treatment facility, as appropriate, shall be required to report such treatment when it is the result of voluntary consent, except as may otherwise be required by law.

When a minor who is sixteen years of age or older believes that he or she is in need of behavioral health care services for the treatment of mental illness or emotional disorders, the minor's consent to temporary outpatient treatment, excluding the use or administration of medication, under the supervision of a physician licensed to practice medicine, an advanced practice nurse, or an individual licensed to provide professional counseling under Title 45 of the Revised Statutes, including, but not limited to, a psychiatrist, licensed practicing psychologist, certified social worker, licensed clinical social worker, licensed social worker, licensed marriage and family therapist, certified psychoanalyst, or licensed psychologist, or in an outpatient health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), shall be valid and binding as if the minor had achieved the age of majority. Any such consent shall not be subject to later disaffirmance by reason of minority. Treatment for behavioral health care services for mental illness or emotional disorders that is consented to by a minor shall be considered confidential information between the physician, the individual licensed to provide professional counseling, the advanced practice nurse, or the health care facility, as appropriate, and the patient, and neither the minor nor the minor's physician, professional counselor, nurse, or outpatient health care facility, as appropriate, shall be required to report such treatment when it is the result of voluntary consent.

The consent of no other person or persons, including but not limited to, a spouse, parent, custodian, or guardian, shall be necessary in order to authorize a minor to receive such hospital services, facility, or clinical care or services, medical or surgical care or services, or counseling services from a physician licensed to practice medicine, an individual licensed or certified to provide treatment for alcoholism, an advanced practice nurse, or an individual licensed to provide professional counseling under Title 45 of the Revised Statutes, as appropriate, except that behavioral health care services for the treatment of mental illness or emotional disorders shall be limited to temporary outpatient services only.

L.1968, c.230, s.1; amended 1975, c.89, s.2; 1982, c.186; 1992, c.57, s.1; 2005, c.342; 2015, c.256; 2015, c.287, s.1.



Section 9:17A-4.1 - Admission To Treatment Programs Not Affected

9:17A-4.1. Admission to treatment programs not affected
2. This act shall not be interpreted to interfere with any parental rights to place a child in treatment on a voluntary or involuntary basis under applicable State law.

Treatment programs shall not be required to admit minors. Treatment programs may establish their own admission and reimbursement criteria which may include parental notification and involvement.

L.1992,c.57,s.2.



Section 9:17A-4.2 - Information Provided Relative To Certain Behavioral Health Provisions.

9:17A-4.2 Information provided relative to certain behavioral health provisions.
2.The Department of Children and Families shall prepare and make available on the department's Internet website, in an easily printable format, information on the behavioral health provisions of section 1 of P.L.1968, c.230 (C.9:17A-4), including, but not limited to, the provisions which specify that a minor's consent to treatment under the supervision of a licensed physician, an advanced practice nurse, or an individual licensed to provide professional counseling under Title 45 of the Revised Statutes is to be considered valid and binding as if the minor had achieved the age of majority, and the provisions which specify that treatment consented to by a minor is to be considered confidential information.

L.2015, c.287, s.2.



Section 9:17A-4.3 - Construction.

9:17A-4.3 Construction.
3.Nothing in section 1 of P.L.1968, c.230 (C.9:17A-4) shall be construed to:

a.require a provider to continue to provide behavioral or mental health treatment to a minor if, in the provider's professional judgment, the consent or participation of the minor's parents is necessary for the proper care of the minor; or

b.allow a minor to refuse consent to mental or behavioral health treatment, except as may be otherwise authorized by law, when both the minor's provider and the minor's parents deem such treatment to be necessary.

L.2015, c.287, s.3.



Section 9:17A-4.4 - Rules, Regulations.

9:17A-4.4 Rules, regulations.
4.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the Commissioner of the Department of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations necessary to implement the provisions of this act.

L.2015, c.287, s.4.



Section 9:17A-5 - Informing Spouse, Parent, Custodian Or Guardian Of Minor's Treatment

9:17A-5. Informing spouse, parent, custodian or guardian of minor's treatment
Upon the advice and direction of a treating physician or, if more than one, any one of them, a member of the medical staff of a hospital, public clinic, or physician licensed to practice medicine, may, but shall not be obligated to, inform the spouse, parent, custodian or guardian of any such minor as to the treatment given or needed, and such information may be given to, or withheld from the spouse, parent, custodian or guardian without the consent of the minor patient and even over the express refusal of the minor patient to the providing of such information.

L.1968, c. 230, s. 2, eff. July 31, 1968.



Section 9:17A-6 - Consent By Person Age 17 To Donate Blood, Age 16 With Parental Consent.

9:17A-6 Consent by person age 17 to donate blood, age 16 with parental consent.

1. a. Any person of the age of 17 years or over can consent to donate blood in any voluntary and noncompensatory blood program without the necessity of obtaining parental permission or authorization. Such consent shall be valid and binding as if the person had achieved his majority, and shall not be subject to later disaffirmance because of minority.

b.Any person of the age of 16 years may donate blood in any voluntary and noncompensatory blood program with the written consent of at least one parent or the person's legal guardian or other legally responsible adult, as appropriate.

L.1971, c.355, s.1; amended 2002, c.79; 2009, c.58.



Section 9:17B-1 - Legislative Findings

9:17B-1. Legislative findings
The Legislature finds and declares and by this act intends, pending the revision and amendment of the many statutory provisions involved, to:

a. Extend to persons 18 years of age and older the basic civil and contractual rights and obligations heretofore applicable only to persons 21 years of age or older, including the right to contract, sue, be sued and defend civil actions, apply for and be appointed to public employment, apply for and be granted a license or authority to engage in a business or profession subject to State regulation, serve on juries, marry, adopt children, attend and participate in horse race meetings and parimutuel betting and other legalized games and gaming, except as otherwise provided in subsection c. of this section, sell alcoholic beverages, act as an incorporator, registered agent or director of a corporation, consent to medical and surgical treatment, execute a will, and to inherit, purchase, mortgage or otherwise encumber and convey real and personal property.

b. Extend to persons 21 years of age and older the right to purchase and consume alcoholic beverages on January 1, 1983, provided that anyone attaining the age to purchase and consume alcoholic beverages legally prior to January 1, 1983, shall retain that right. Nothing in this act shall preclude any licensee under R.S. 33:1-1 et seq. from making purchases in the regular course of his licensed activities.

c. Extend to persons at or over the age at which a person is authorized to purchase and consume alcoholic beverages, heretofore applicable only to persons 18 years of age or older, the right to attend and participate in casino gaming. Nothing in this act shall preclude any licensee under the "Casino Control Act," P.L.1977, c. 110 (C. 5:12-1 et seq.) from attending and participating in casino gaming in the regular course of his licensed activities.

d. Abolish the right of a person between the ages of 18 and 21 years to disaffirm and be relieved of contractual obligations by reason of age.

L.1972, c. 81, s. 1, eff. Jan. 1, 1973. Amended by L.1979, c. 260, s. 1, eff. Jan. 2, 1980; L.1982, c. 215, s. 1, eff. Dec. 28, 1982; L.1983, c. 134, s. 1, eff. April 13, 1983.



Section 9:17B-2 - Status Of 18 To 21-year-olds

9:17B-2. Status of 18 to 21-year-olds
The Legislature by this act does not intend to:

a. Effect the release from confinement or transfer from one institution to another of a person attaining age 18 rather than 21 years;

b. Affect the right of a court to exercise its discretion in not sentencing a person between 18 and 21 years of age to a State prison;

c. Alter the right of persons under 20 years of age to be eligible for enrollment in public schools;

d. Alter the provisions of the uniform laws relative to gifts or transfers to minors;

e. Alter the provisions of N.J.S. 2A:14-21 with respect to the time within which a person under 21 years of age on January 1, 1973 may commence an action or make an entry under a cause or right accrued prior to said date;

f. Alter the provision of services pursuant to the laws relating to dependent and neglected children, allocated to chapter 4C of Title 30 of the Revised Statutes (C. 30:4C-1 to 30:4C-44), to persons between 18 and 21 years of age who seek to avail themselves of such services and who are enrolled in a school or training program below college level or who require a course of treatment for emotionally, cognitively or physically disabled persons.

P.L. 1972, c. 81, s.2; amended 1972, c.206, s.1; 1987,c.18,s.2.



Section 9:17B-3 - Majority At 18.

9:17B-3 Majority at 18.

3.Except with respect to the provision of services pursuant to the laws relating to dependent and neglected children, allocated to chapter 4C of Title 30 of the Revised Statutes (C.30:4C-1 to 30:4C-44), to persons between 18 and 21 years of age who seek to avail themselves of such services and who are enrolled in a school or training program below college level or who require a course of treatment for emotionally, cognitively, or physically disabled persons, with respect to the right of a court to take any action it deems appropriate and in the interest of a person under 21 years of age, or to require a change in action heretofore taken by a court with respect to a person under 21 years of age, or with respect to the provisions of the "New Jersey Uniform Gifts to Minors Act" (P.L.1963, c.177, C.46:38-13 et seq.), or the "New Jersey Uniform Transfers to Minors Act," R.S. 46:38A-1 et seq., every person 18 or more years of age shall in all other matters and for all other purposes be deemed to be an adult and, notwithstanding any other provision of law to the contrary, shall have the same legal capacity to act and the same powers and obligations as a person 21 or more years of age. Except as herein otherwise provided, every act or action of any such person shall be as valid, binding, and enforceable by or against such person as if, at the time such act or action was performed or undertaken, such person was 21 or more years of age and no act or action by any such person performed or undertaken on or after the effective date of this act shall be subject to disaffirmance because of minority.

L.1972, c.81, s.3; amended 1972, c.206, s.2; 1987, c.18, s.3; 2013, c.103, s.56.



Section 9:17B-4 - Period Of Minority And Age Of Majority; Definition In Testamentary Disposition, Will, Deed, Conveyance, Trust Or Similar Instrument

9:17B-4. Period of minority and age of majority; definition in testamentary disposition, will, deed, conveyance, trust or similar instrument
Any testamentary disposition, will, codicil, deed, conveyance, sale, trust or similar instrument executed prior to January 1, 1973 in which the words "minor," "minority" or "majority" are employed, shall, unless a contrary intention effectively appears, be construed to refer to the age of 18 years as delineating the period of minority and the age of majority.

L.1977, c. 355, s. 1.



Section 9:21-1 - Report On Municipal Conditions

9:21-1. Report on municipal conditions
1. If on the determination of a criminal or juvenile delinquency case before the Superior Court it shall appear that the guilt of the defendant or delinquency of the child is attributable in whole or in part to the existence of deleterious, degrading or deteriorating conditions, practices or influences within the municipality wherein the convicted defendant or delinquent child resides, the court shall send a report as to such conditions, practices, or influences to the governing body of the municipality in which the convicted defendant or delinquent child resides.

L.1947,c.180,s.1; amended 1953, c.9, s.59; 1991,c.91,s.213.



Section 9:21-2 - Municipal Youth Guidance Commission

9:21-2. Municipal youth guidance commission
If in any municipality there shall exist a municipal youth guidance commission or other organization specifically devoted to the prevention of crime and juvenile delinquency, such commission or organization may give, to the courts having jurisdiction of offenses and juvenile delinquency occurring in such municipality, notice of the existence of the commission or other organization and it shall be the duty of such courts to send copies of all such reports to such commission or other organization.

L.1947, c. 180, p. 823, s. 2. Amended by L.1953, c. 9, p. 90, s. 60.



Section 9:22-1 - Municipal Youth Guidance Council

9:22-1. Municipal youth guidance council
When authorized by resolution of the municipal governing body, the mayor or chief executive officer of each municipality in this State shall appoint by and with the advice and consent of the said governing body a municipal youth guidance council for the said municipality of not to exceed seven members, all of whom shall be residents of the said municipality. The membership of the municipal youth guidance council shall include at least one representative of the municipal governing body, one representative of the school system, and one representative of the municipal police department.

L.1947, c. 179, p. 819, s. 1.



Section 9:22-2 - Joint Municipal Youth Guidance Commission In Contiguous Municipalities

9:22-2. Joint municipal youth guidance commission in contiguous municipalities
Two or more contiguous municipalities may by concurrent resolution of their respective governing bodies establish a joint municipal youth guidance commission. Where a joint municipal youth guidance commission is established, the membership shall be divided among the participating municipalities on a basis deemed equitable by the respective governing bodies.

L.1947, c. 179, p. 819, s. 2.



Section 9:22-3 - Terms Of Members

9:22-3. Terms of members
Members of the municipal youth guidance council shall be appointed to serve for a term of three years or until their successors be appointed with the exception that the terms of the original membership of the council should be so constituted as to provide that three of the members shall serve for one year, two for two years, and two for three years.

L.1947, c. 179, p. 819, s. 3.



Section 9:22-4 - Annual Organization; Meetings

9:22-4. Annual organization; meetings
The members of the municipal youth guidance council shall organize annually by selecting a chairman, vice-chairman and secretary. The municipal youth guidance council shall meet regularly, at least once each month, and at such other times as its chairman shall direct.

L.1947, c. 179, p. 820, s. 4.



Section 9:22-5 - Duties Of Guidance Council

9:22-5. Duties of guidance council
The municipal youth guidance council shall be charged with responsibility to:

a. Assist in co-ordinating and integrating community plans and services, governmental and voluntary, affecting the welfare of all children and youth in the community.

b. Assist in co-ordinating and integrating community plans and services, governmental and voluntary, for protecting children who are especially exposed to conditions conducive to delinquency.

c. Assist in co-ordinating and integrating community plans for the control of harmful influences in the community.

L.1947, c. 179, p. 820, s. 5.



Section 9:22-6 - Powers Of Guidance Council

9:22-6. Powers of guidance council
Each municipal youth guidance council shall have power:

a. To undertake, supervise or direct the making of studies and surveys of all matters and things which are or may be related to or in the interest of youth guidance.

b. To create subcommittees, composed of members and nonmembers of the municipal youth guidance council, to aid and assist in the work of the said council.

c. To request and obtain such co-operation, assistance and data from various municipal departments, boards, bureaus, commissions and other agencies as may be reasonably necessary in order to carry out its work.

d. To make recommendations, devise plans and suggest ways and means to meet the various problems having to do with youth guidance.

L.1947, c. 179, p. 820, s. 6.



Section 9:22-7 - Division Of Community Services For Delinquency Prevention To Advise Guidance Councils

9:22-7. Division of Community Services for Delinquency Prevention to advise guidance councils
It shall be the duty of the Division of Community Services for Delinquency Prevention, of the Department of Institutions and Agencies, hereafter referred to as the State agency, to advise and counsel each municipal youth guidance council and fully to cooperate with such councils in the development of plans and activities.

L.1947, c. 179, p. 820, s. 7.



Section 9:22-8 - Adjustment Committee Of Guidance Council; Plan Of Operation; Records; Reports

9:22-8. Adjustment committee of guidance council; plan of operation; records; reports
8. Any municipal youth guidance council may, by resolution, create a special subcommittee to be known as the adjustment committee consisting of persons qualified by experience and training to assist in and to co-ordinate the efforts of police, schools, and other agencies to provide guidance and counsel to children with incipient behavior problems and to co-operate with the Superior Court, Chancery Division, Family Part having jurisdiction when cases arise in which official adjudication of delinquency seems indicated.

When an adjustment committee shall have been appointed, the municipal youth guidance council shall draft a plan of operation which shall be registered with the State agency, referred to in section 6 of this act and with the Family Part having jurisdiction. This plan shall outline the procedure for the referral of cases to the committee by police, schools, other agencies concerned with youth problems, and by other interested persons. The adjustment committee of each municipal youth guidance commission shall maintain summary records of each child brought to its attention. The summary records shall include data concerning the circumstances surrounding each referral of a child to the committee, concerning his family, school, church, and neighborhood relationships, and concerning the methods used by the committee to improve the adjustment of the child. These records shall be confidential with the exception that they may be reviewed at any time by the judge of the Family Part having jurisdiction, to make sure that no child properly referrable to such court is denied access to the court. Each municipal youth guidance council may also be called upon to provide reports of the operations of its adjustment committee by the municipal governing body, the Family Part, or by the State agency.

L.1947,c.179,s.8; amended 1991,c.91,s.214.



Section 9:22-9 - Hearings

9:22-9. Hearings
9. Any municipal youth guidance council having an adjustment committee may petition the Superior Court, Chancery Division, Family Part, in its discretion, to either:

A. Establish a schedule for a holding of juvenile hearings in a suitable location chosen by the adjustment committee within the limits of the petitioning municipality; or

B. Appoint a referee to hear and recommend disposition of any cases specifically referred to the referee by the Family Part of the county and any cases coming within the provisions of the "New Jersey Code of Juvenile Justice," P.L.1982, c. 77 (C.2A:4A-20 et seq.) arising within the limits of the petitioning municipality. It shall be the duty of the petitioning municipality to see that adequate diagnostic services shall be made available to such children.

Any case requiring the detention of a child shall be referred to the Family Part for hearing.

Upon receipt of a petition to appoint a referee the Family Part shall proceed to appoint a member of the adjustment committee, or some other suitable person, as referee, in accordance with N.J.S.2A:4-12. Nothing in this provision shall limit the present discretionary power of the Family Part to appoint referees on their own initiative or to prevent such a court from hearing cases scheduled to be heard in the petitioning municipality in place of the referee so appointed by it.

L.1947,c.179,s.9; amended 1953, c.9, s.61; 1991,c.91,s.215.



Section 9:22-11 - Appropriations To Municipal Youth Guidance Council

9:22-11. Appropriations to municipal youth guidance council
Each municipality of this State is hereby authorized and empowered to appropriate and make available to its municipal youth guidance council such sums of money as may be deemed necessary to defray its expenses, and the activities of such municipal youth guidance councils are hereby declared to be proper purposes for which the moneys of the municipality may be expended.

L.1947, c. 179, p. 822, s. 11.



Section 9:22-12 - Effective Date

9:22-12. Effective date
This act shall take effect July first, one thousand nine hundred and forty-seven.

L.1947, c. 179, p. 823, s. 12.



Section 9:23-1 - Interstate Compact On Juveniles

9:23-1. Interstate Compact on juveniles
The Governor is hereby authorized and directed to execute a compact on behalf of this State with any other State or States legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON JUVENILES

The contracting States solemnly agree:

ARTICLE I--FINDINGS AND PURPOSES

That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others. The cooperation of the States party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to (1) co-operative supervision of delinquent juveniles on probation or parole; (2) the return, from 1 State to another, of delinquent juveniles who have escaped or absconded; (3) the return, from 1 State to another, of nondelinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any 2 or more of the party States may find desirable to undertake co-operatively. In carrying out the provisions of this compact the party States shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the States party to this compact to co-operate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

ARTICLE II--EXISTING RIGHTS AND REMEDIES

That all remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities.

ARTICLE III--DEFINITIONS

That, for the purposes of this compact, "delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of such court; "probation or parole" means any kind of conditional release of juveniles authorized under the laws of the States party hereto; "court" means any court having jurisdiction over delinquent, neglected or dependent children; "State" means any State, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and "residence" or any variant thereof means a place at which a home or regular place of abode is maintained.

ARTICLE IV--RETURN OF RUNAWAYS

(a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent, guardian, person or agency may apply to the appropriate court in the demanding State for the issuance of a requisition for his return. The application shall state the name and age of the juvenile, the name of the applicant and the basis of entitlement to the juvenile's custody, the circumstances of his running away, his location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering his own welfare or the welfare of others and is not an emancipated minor. The application shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by 2 certified copies of the document or documents on which the applicant's entitlement to the juvenile's custody is based, such as birth certificate, letters of guardianship, or custody decrees. Such further affidavits and other documents as may be deemed proper may be submitted with such application. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the applicant is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not he is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel his return to the State. If the judge determines, either with or without a hearing, that the juvenile should be returned, he shall present to the appropriate court or to the executive authority of the State where the juvenile is alleged to be located a written requisition for the return of such juvenile. Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to his legal custody, and that it is in the best interest and for the protection of such juvenile that he be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the compact administrator of the demanding State, there to remain on file subject to the provisions of law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon such order shall be delivered over to the officer whom the court demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of a court in the State, who shall inform him of the demand made for his return, and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such juvenile over to the officer whom the court demanding him shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a juvenile who has run away from another State party to this compact without the consent of a parent, guardian, person or agency entitled to his legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his own protection and welfare, for such a time not exceeding 90 days as will enable his return to another State party to this compact pursuant to a requisition for his return from a court of that State. If, at the time when a State seeks the return of a juvenile who has run away, there is pending in the State wherein he is found any criminal charge, or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such State, or if he is suspected of having committed within such State a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such State until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any State party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all States party to this compact, without interference. Upon his return to the State from which he ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that State.

(b) That the State to which a juvenile is returned under this article shall be responsible for payment of the transportation costs of such return.

(c) That "juvenile" as used in this article means any person who is a minor under the law of the State of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.

ARTICLE V--RETURN OF ESCAPEES AND ABSCONDERS

(a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody he has escaped shall present to the appropriate court or to the executive authority of the State where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile. Such requisition shall state the name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by 2 certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Such further affidavits and other documents as may be deemed proper may be submitted with such requisition. One copy of the requisition shall be filed with the compact administrator of the demanding State, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such delinquent juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of an appropriate court in the State, who shall inform him of the demand made for his return and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any State party to this compact, such person may be taken into custody in any other State party to this compact without a requisition. But in such event, he must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding 90 days, as will enable his detention under a detention order issued on a requisition pursuant to this article. If, at the time when a State seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with his legal custody or supervision, there is pending in the State wherein he is detained any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such State, or if he is suspected of having committed within such State a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such State until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any State party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all States party to this compact, without interference. Upon his return to the State from which he escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that State.

(b) That the State to which a delinquent juvenile is returned under this article shall be responsible for payment of the transportation costs of such return.

ARTICLE VI--VOLUNTARY RETURN PROCEDURE

That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any State party to this compact, and any juvenile who has run away from any State party to this compact, who is taken into custody without a requisition in another State party to this compact under the provisions of article IV(a) or of article V(a), may consent to his immediate return to the State from which he absconded, escaped or ran away. Such consent shall be given by the juvenile or delinquent juvenile and his counsel or guardian ad litem if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, consent to his return to the demanding State. Before such consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the State in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver him to the duly accredited officer or officers of the State demanding his return, and shall cause to be delivered to such officer or officers a copy of the consent. The court may, however, upon the request of the State to which the juvenile or delinquent juvenile is being returned, order him to return unaccompanied to such State and shall provide him with a copy of such court order; in such event a copy of the consent shall be forwarded to the compact administrator of the State to which said juvenile or delinquent juvenile is ordered to return.

ARTICLE VII--CO-OPERATIVE SUPERVISION OF PROBATIONERS AND PAROLEES

(a) That the duly constituted judicial and administrative authorities of a State party to this compact (herein called "sending State" ) may permit any delinquent juvenile within such State, placed on probation or parole, to reside in any other State party to this compact (herein called "receiving State" ) while on probation or parole, and the receiving State shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving State. Before granting such permission, opportunity shall be given to the receiving State to make such investigations as it deems necessary. The authorities of the sending State shall send to the authorities of the receiving State copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving State in supervising a probationer or parolee under this compact. A receiving State, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving State, and if so accepted the sending State may transfer supervision accordingly.

(b) That each receiving State will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

(c) That, after consultation between the appropriate authorities of the sending State and of the receiving State as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending State may enter a receiving State and there apprehend and retake any such delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending State to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving State, but if, at the time the sending State seeks to retake a delinquent juvenile on probation or parole, there is pending against him within the receiving State any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for any act committed in such State, or if he is suspected of having committed within such State a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of the receiving State until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending State shall be permitted to transport delinquent juveniles being so returned through any and all States party to this compact, without interference.

(d) That the sending State shall be responsible under this article for paying the costs of transporting any delinquent juvenile to the receiving State or of returning any delinquent juvenile to the sending State.

ARTICLE VIII--RESPONSIBILITY FOR COSTS

(a) That the provisions of articles IV(b), V(b) and VII(d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party State, or between a party State and its subdivisions, as to the payment of costs, or responsibilities therefor.

(b) That nothing in this compact shall be construed to prevent any party State or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party State or subdivision thereof may be responsible pursuant to articles IV(b), V(b), or VII(d) of this compact.

ARTICLE IX--DETENTION PRACTICES

That, to every extent possible, it shall be the policy of States party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.

ARTICLE X--SUPPLEMENTARY AGREEMENTS

That the duly constituted administrative authorities of a State party to this compact may enter into supplementary agreements with any other State or States party hereto for the co-operative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation. Such care, treatment and rehabilitation may be provided in an institution located within any State entering into such supplementary agreement. Such supplementary agreements shall (1) provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to his being sent to another State for care, treatment and custody; (3) provide that the State receiving such a delinquent juvenile in 1 of its institutions shall act solely as agent for the State sending such delinquent juvenile; (4) provide that the sending State shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another State; (5) provide for reasonable inspection of such institutions by the sending State; (6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to his being sent to another State; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the co-operating States.

ARTICLE XI--ACCEPTANCE OF FEDERAL AND OTHER AID

That any State party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the Federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE XII--COMPACT ADMINISTRATORS

That the Governor of each State party to this compact shall designate an officer who, acting jointly with like officers of other party States, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XIII--EXECUTION OF COMPACT

That this compact shall become operative immediately upon its execution by any State as between it and any other State or States so executing. When executed it shall have the full force and effect of law within such State, the form of execution to be in accordance with the laws of the executing State.

ARTICLE XIV--RENUNCIATION

That this compact shall continue in force and remain binding upon each executing State until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending 6 months' notice in writing of its intention to withdraw from the compact to the other States party hereto. The duties and obligations of a renouncing State under article VII hereof shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under article X hereof shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the 6 months' renunciation notice of the present article.

ARTICLE XV--SEVERABILITY

That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any State participating therein, the compact shall remain in full force and effect as to the remaining States and in full force and effect as to the State affected as to all severable matters.

L.1955, c. 55, p. 181, s. 1.



Section 9:23-1.1 - Authorization To Execute Amendment

9:23-1.1. Authorization to execute amendment
The Governor is authorized and directed to execute, with any other state or states legally joining in the same, an amendment to the Interstate Compact on Juveniles, which shall provide the remedies set forth in section 2 of this act in addition to those provided by P.L.1955, c. 55 or any other law, and shall be binding among and between those party states which execute the same.

L.1975, c. 13, s. 1, eff. Feb. 13, 1975.



Section 9:23-1.2 - Return Of Nonresident Juveniles Charged With Crime

9:23-1.2. Return of nonresident juveniles charged with crime
All provisions and procedures of Article V and VI of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law shall be returned to the requesting state upon a requisition to the state where the juvenile may be found, provided that the underlying offense is designated a crime in this State. A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in Article V of the compact shall be forwarded by the judge of the court in which the petition has been filed.

L.1975, c. 13, s. 2, eff. Feb. 13, 1975.



Section 9:23-2 - Appointment Of Compact Administrator

9:23-2. Appointment of compact administrator
2. Pursuant to said compact, the Governor is hereby authorized and empowered to designate an officer within the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) who shall be the compact administrator and who, acting jointly with like officers of other party States, shall promulgate rules and regulations to carry out more effectively the terms of the compact. Said compact administrator shall serve subject to the pleasure of the Governor. The compact administrator is hereby authorized, empowered and directed to co-operate with all departments, agencies and officers of and in the government of this State and its political subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this State thereunder.

L.1955,c.55,s.2; amended 1995,c.280,s.23.



Section 9:23-3 - Supplementary Agreements With Other States

9:23-3. Supplementary agreements with other states
The compact administrator is hereby authorized and empowered to enter into supplementary agreements pursuant to said compact with appropriate officials of other States. In the event that such supplementary agreement shall require or contemplate the use of any institution or facility of this State or require or contemplate the provisions of any service by this State, said supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

L.1955, c. 55, p. 194, s. 3.



Section 9:23-4 - Payment Of Financial Obligations

9:23-4. Payment of financial obligations
The compact administrator, subject to the approval of the Director of the Division of Budget and Accounting, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the compact or by any supplementary agreement entered into thereunder.

L.1955, c. 55, p. 194, s. 4.



Section 9:23-5 - Interstate Compact On The Placement Of Children

9:23-5. Interstate Compact on the Placement of Children
The Interstate Compact on the Placement of Children is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

PART I

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I. PURPOSE AND POLICY



1. It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:



a. Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

b. The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement hereby promoting full compliance with applicable requirements for the protection of the child.

c. The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.



d. Appropriate jurisdictional arrangements for the care of children will be promoted.



ARTICLE II. DEFINITIONS

1. a. "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.



b. "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

c. "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

d. "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III. CONDITIONS FOR PLACEMENT



1. a. No sending agency shall send, bring, or, cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

b. Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.



(2) The identity and address or addresses of the parents or legal guardian.



(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.



(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.



c. Any public officer or agency in a receiving state which is in receipt of a notice pursuant to subsection a. of paragraph 1. of this article may request of the sending agency, or any other appropriate office or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

d. The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV. PENALTY FOR ILLEGAL PLACEMENT

1. The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the law respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for, children.

ARTICLE V. RETENTION OF JURISDICTION

1. a. The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

b. When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

c. Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in subsection a. of paragraph 1. hereof.

ARTICLE VI. INSTITUTIONAL CARE OF DELINQUENT CHILDREN

1. A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact, but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

a. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and



b. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.



ARTICLE VII. COMPACT ADMINISTRATOR

1. The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdiction, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII. LIMITATIONS



1. This compact shall not apply to:

a. The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

b. Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX. ENACTMENT AND WITHDRAWAL

1. This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X. CONSTRUCTION AND SEVERABILITY

1. The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any other government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

L.1989, c.284, s.1. (FOR PART II, SEE 9:23-6 - 9:23-17)



Section 9:23-6 - Designation Of Appropriate Public Authorities.

9:23-6 Designation of appropriate public authorities.

2.As used in Article III of the compact "appropriate public authorities" and as used in subsection a. of paragraph 1. of Article V of the compact, "appropriate authority in the receiving state" means, with reference to New Jersey, the Department of Children and Families and the department shall receive and act with reference to notices required by Article III.

L.1989, c.284, s.2; amended 2003, c.47, s.76.



Section 9:23-7 - Violation Of Compact, Crime Of The Fourth Degree

9:23-7. Violation of compact, crime of the fourth degree
Any person, firm, partnership, corporation, association or agency violating any provision of the compact is guilty of a crime of the fourth degree. If a violation consists of unintentional failure to satisfy a requirement of Article III of the compact in a timely and sufficient manner, subsequent satisfaction thereof and the receipt by the sending agency of a notice pursuant to subsection d. of paragraph 1. of Article III that the placement does not appear to be contrary to the interests of the child shall be deemed to cure the violation and no court or officer of this State shall impose any sentence or penalty on account thereof.

L.1989, c.284, s.3.



Section 9:23-8 - State Officers, Agencies, Entering Into Agreements With Party States; Permitted

9:23-8. State officers, agencies, entering into agreements with party states; permitted
The officers and agencies of this State and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to subsection b. of paragraph 1. of Article V of the compact. Any agreement which contains a financial commitment or imposes a financial obligation on this State or any subdivision or agency thereof shall not be binding unless it has the approval in writing of the State Treasurer.

L.1989, c.284, s.4.



Section 9:23-9 - Governor Designated Executive Head

9:23-9. Governor designated executive head
As used in Article VII of the compact, the term "executive head" means the Governor. The Governor is authorized to appoint a compact administrator in accordance with the terms of Article VII.

L.1989, c.284, s.5.



Section 9:23-10 - Provisions Not Applicable

9:23-10. Provisions not applicable
The provisions of chapter 7 of Title 9 of the Revised Statutes shall not apply to children brought into the State in accordance with the terms of the compact.



L.1989, c.284, s.6.



Section 9:23-11 - Financial Responsibility For Child Placed In State

9:23-11. Financial responsibility for child placed in State
Financial responsibility for any child placed in New Jersey pursuant to the compact shall be determined in the first instance in accordance with the provisions of Article V thereof, but, in the event of partial or complete default of performance thereunder the provisions of any other law fixing the responsibility for the support of children shall apply.

L.1989, c.284, s.7.



Section 9:23-12 - Court To Notify Compact Administrator Of Child Brought Into State

9:23-12. Court to notify Compact Administrator of child brought into State
Whenever a court, in the course of an adoption hearing, determines that the child sought to be adopted has been sent or brought into the State the court shall give notice of that finding to the Compact Administrator.

L.1989, c.284, s.8.



Section 9:23-13 - Placement Of Children In Foster Homes, Facilities In Adjoining States; Permitted

9:23-13. Placement of children in foster homes, facilities in adjoining states; permitted
Children may be placed in suitable foster homes or other child caring facilities in adjoining states when prior notification to the Compact Administrator is not practicable, provided that the sending agency has received from the Compact Administrators of the receiving and sending states prior written approval of the specific facilities to be used for the placement. The approval shall be reviewed at least annually by the Compact Administrators. No later than 10 days following these placements, the sending agency shall make appropriate notification in writing to the Compact Administrator in the receiving state who shall acknowledge receipt of the notification in writing and indicate whether or not the placement is contrary to the interests of the child. If the Compact Administrator in the receiving state indicates that the placement is contrary to the interests of the child, the sending agency shall arrange for the removal of the child as soon as possible.

L.1989, c.284, s.9.



Section 9:23-14 - Agreements Between Party States For Visitation, Inspection, Supervision

9:23-14. Agreements between party states for visitation, inspection, supervision
Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under Title 30 of the Revised Statutes shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this State or a subdivision thereof as contemplated by subsection b. of paragraph 1. of Article V of the compact.

L.1989, c.284, s.10.



Section 9:23-15 - Temporary Removal Of Child From A Detrimental Placement; Permitted

9:23-15. Temporary removal of child from a detrimental placement; permitted
Nothing contained herein shall be deemed to prevent the temporary removal of a child by the appropriate officials of the receiving state from a placement approved by the Compact Administrator where there is reasonable cause to believe that the placement may be detrimental to the health, safety or welfare of the child.

L.1989, c.284, s.11.



Section 9:23-16 - Adoption Of Regulations.

9:23-16 Adoption of regulations.

12.The Commissioner of Children and Families shall have the power to adopt regulations for the enforcement of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1989, c.284, s.12; amended 2006, c.47, s.77.



Section 9:23-17 - Jurisdiction Of Courts Not Conferred By This Act

9:23-17. Jurisdiction of courts not conferred by this act
Neither this act nor the compact contained herein shall be construed to confer on any court jurisdiction to place children or any class of children if the court does not otherwise have jurisdiction in making any placements into another state party to the compact. A court shall follow the procedures and implement the requirements as are otherwise contained in law and shall also take the steps necessary for compliance with the compact.

L.1989, c.284, s.13.



Section 9:23-18 - Authorization To Enter Into Interstate Compacts To Enhance Protection, Permanency For Children.

9:23-18 Authorization to enter into interstate compacts to enhance protection, permanency for children.

19. a. The Commissioner of Children and Families is authorized on behalf of this State to develop, negotiate and enter into the Interstate Compact on Adoption and Medical Assistance and other interstate compacts, as determined by the commissioner to enhance protection and permanency for children. When so entered into, and for so long as it shall remain in force, such a compact shall have the force and effect of law.

b.A compact entered into pursuant to the authority conferred by subsection a. of this section shall include:

(1)a provision making it available for joinder by all states;

(2)a provision for withdrawal from the compact upon written notice to the parties, with a period of one year between the date of the notice and the effective date of the withdrawal;

(3)a requirement that the protections afforded by or pursuant to the compact be covered by a written agreement between the agency providing services and the parents, adoptive parents, or other caregiver for the child and that the protections continue in force for the duration of the written agreement for all children who, on the effective date of the withdrawal, are receiving services from a party state other than the one in which they reside; and

(4)such other provisions as may be appropriate to implement the proper administration of the compact.

L.1999, c.53, s.19; amended 2006, c.47, s.78.



Section 9:23B-1 - Interstate Compact For Juveniles.

9:23B-1 Interstate Compact for Juveniles.

1.The Interstate Compact for Juveniles is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:



THE INTERSTATE COMPACT FOR JUVENILES



Article I. Purpose.

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. s.112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

a.ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

b.ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

c.return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

d.make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

e.provide for the effective tracking and supervision of juveniles;

f.equitably allocate the costs, benefits and obligations of the compacting states;

g.establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders;

h.insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

i.establish procedures to resolve pending charges against juvenile offenders prior to transfer or release to the community under the terms of this compact;

j.establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

k.monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

l.coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

m.coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

L.2004,c.142,s.1.



Section 9:23B-2 - Definitions.

9:23B-2 Definitions.

2.Article II. Definitions.

As used in this compact, unless the context clearly requires a different construction:

a."By laws" means those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

b."Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

c."Compacting state" means any state which has enacted the enabling legislation for this compact.

d."Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

e."Court" means any court having jurisdiction over delinquent, neglected, or dependent children.

f."Deputy Compact Administrator" means the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

g."Interstate Commission" means the Interstate Commission for Juveniles created by Article III of this compact.

h."Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1)Accused Delinquent a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2)Adjudicated Delinquent a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3)Accused Status Offender a person charged with an offense that would not be a criminal offense if committed by an adult;

(4)Adjudicated Status Offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5)Non-Offender a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

i."Non-Compacting state" means any state which has not enacted the enabling legislation for this compact.

j."Probation or Parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

k."Rule" means a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.
l."State" means a state of the United States, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

L.2004,c.142,s.2.



Section 9:23B-3 - Interstate Commission For Juveniles.

9:23B-3 Interstate Commission for Juveniles.

3.Article III. Interstate Commission for Juveniles.

a.The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

b.The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

c.In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio, non-voting members. The Interstate Commission may provide in its by-laws for such additional ex-officio, non-voting, members, including members of other national organizations, in such numbers as shall be determined by the commission.

d.Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

e.The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

f.The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

g.Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

h.The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

i.Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1)Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2)Disclose matters specifically exempted from disclosure by statute;

(3)Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4)Involve accusing any person of a crime, or formally censuring any person;

(5)Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6)Disclose investigative records compiled for law enforcement purposes;

(7)Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8)Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9)Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

j.For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

k.The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

L.2004,c.142,s.3.



Section 9:23B-4 - Powers And Duties Of The Interstate Commission.

9:23B-4 Powers and duties of the interstate commission.

4.Article IV. Powers and Duties of the Interstate Commission.

The commission shall have the following powers and duties:

a.To provide for dispute resolution among compacting states.
b.To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

c.To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

d.To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

e.To establish and maintain offices which shall be located within one or more of the compacting states.

f.To purchase and maintain insurance and bonds.

g.To borrow, accept, hire or contract for services of personnel.

h.To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

i.To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia,

conflicts of interest, rates of compensation, and qualifications of personnel.

j.To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

k.To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

l.To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

m.To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

n.To sue and be sued.

o.To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

p.To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

q.To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

r.To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

s.To establish uniform standards of the reporting, collecting and exchanging of data.

t.The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

L.2004,c.142,s.4.



Section 9:23B-5 - Organization And Operation Of The Interstate Commission.

9:23B-5 Organization and operation of the interstate commission.

5.Article V. Organization and Operation of the Interstate Commission.

a.By-laws. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1)Establishing the fiscal year of the Interstate Commission;

(2)Establishing an executive committee and such other committees as may be necessary;

(3)Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(4)Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5)Establishing the titles and responsibilities of the officers of the Interstate Commission;

(6)Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(7)Providing "start-up" rules for initial administration of the compact; and

(8)Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

b.Officers and Staff.

The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice-chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

c.Qualified Immunity, Defense and Indemnification.

The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

L.2004,c.142,s.5.



Section 9:23B-6 - Rulemaking Functions Of The Interstate Commission.

9:23B-6 Rulemaking functions of the interstate commission.

6.Article VI. Rulemaking Functions of the Interstate Commission.

a.The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

b.Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U. S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

c.When promulgating a rule, the Interstate Commission shall, at a minimum:

(1)publish the proposed rule's entire text stating the reason for that proposed rule;

(2)allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

(3)provide an opportunity for an informal hearing if petitioned by 10 or more persons; and

(4)promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

d.Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

e.If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

f.The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

g.Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

L.2004,c.142,s.6.



Section 9:23B-7 - Oversight, Enforcement And Dispute Resolution By The Interstate Commission.

9:23B-7 Oversight, enforcement and dispute resolution by the interstate commission.

7.Article VII. Oversight, Enforcement and Dispute Resolution by the Interstate Commission.

a.Oversight.

The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

b.Dispute Resolution.

The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its by-laws and rules.

The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

L.2004,c.142,s.7.



Section 9:23B-8 - Finance.

9:23B-8 Finance.

8.Article VIII. Finance.

a.The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

b.The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

c.The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

d.The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

e. (1) The Interstate Compact for Juvenile Supervision Fund is established as a special fund in the State Treasury. The fund consists of moneys appropriated for the purposes of meeting financial obligations imposed on the State of New Jersey as a result of the State's participation in this compact.

(2)An assessment levied or any other financial obligation imposed under this compact is effective against the State of New Jersey only to the extent that moneys to pay the assessment or meet the financial obligation have been appropriated and deposited in the fund established pursuant to paragraph (1) of this subsection.

L.2004,c.142,s.8.



Section 9:23B-9 - The State Council.

9:23B-9 The state council.

9.Article IX. The State Council.

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

L.2004,c.142,s.9.



Section 9:23B-10 - Compacting States, Effective Date And Amendment.

9:23B-10 Compacting states, effective date and amendment.

10.Article X. Compacting States, Effective Date and Amendment.
a.Any state, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

b.The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

c.The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

L.2004,c.142,s.10.



Section 9:23B-11 - Withdrawal, Default, Termination And Judicial Enforcement.

9:23B-11 Withdrawal, default, termination and judicial enforcement.

11.Article XI. Withdrawal, Default, Termination and Judicial Enforcement.

a.Withdrawal. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

b.Technical Assistance, Fines, Suspension, Termination and Default.

If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(1)Remedial training and technical assistance as directed by the Interstate Commission;

(2)Alternative Dispute Resolution;

(3)Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

(4)Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

c.Judicial Enforcement. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

d.Dissolution of Compact.

The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

L.2004,c.142,s.11.



Section 9:23B-12 - Severability And Construction.

9:23B-12 Severability and construction.

12.Article XII. Severability and Construction.

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally construed to effectuate its purposes.

L.2004,c.142,s.12.



Section 9:23B-13 - Binding Effect Of Compact And Other Laws.

9:23B-13 Binding effect of compact and other laws.

13.Article XIII. Binding Effect of Compact and Other Laws.

a.Other Laws.

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

b.Binding Effect of the Compact.

All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

L.2004,c.142,s.13.



Section 9:24-1 - Short Title

9:24-1. Short title
This act shall be known as, and may be cited as, the "Youth in Community Service Corps Act of 1968."

L.1968, c. 125, s. 1, eff. June 26, 1968.



Section 9:24-2 - Legislative Findings And Declarations

9:24-2. Legislative findings and declarations
The Legislature hereby finds and declares that the ranks of the youthful unemployed swell manyfold during summer recess of public schools; that many of the young people who constitute the youthful unemployed are, by reason of family income and social condition, disadvantaged youth; that many of those disadvantaged youth are desirous and capable of successfully discharging summer employment if such employment opportunities were available to them; that throughout this State numerous public and private, nonprofit agencies and organizations have need of the services of such disadvantaged youth; that affirmative action by the State of New Jersey is required to make the services of such disadvantaged youth available to such agencies and organizations; and that the expenditure of public funds for these purposes is in the public interest and is for a public purpose.

L.1968, c. 125, s. 2, eff. June 26, 1968.



Section 9:24-3 - Liberal Construction

9:24-3. Liberal construction
This act shall be liberally construed to effectuate the purposes and intent thereof.

L.1968, c. 125, s. 3, eff. June 26, 1968.



Section 9:24-4 - Definitions

9:24-4. Definitions
As used in this act, unless the context clearly indicates otherwise, the following terms shall have the following meanings:

(a) The term "act" shall mean this act, any amendments or supplements thereto, and any rules or regulations promulgated thereunder.

(b) The term "commissioner" shall mean the Commissioner of Community Affairs.

(c) The term "community service project" shall mean any public or private, nonprofit agency, organization, corporation or association, including, without limitation, a municipal corporation, a major part of the activities of which are devoted to the advancement of the public health, education and welfare.

(d) The term "community work program sponsor" shall mean any county, municipality, school district, community action agency organized and operating pursuant to Subchapter II of Public Law 88-452 (the "Economic Opportunity Act of 1964" ) or public or private nonprofit agency, organization, corporation or association.

(e) The term "disadvantaged youth" shall mean those persons between 14 and 21 years of age from lower income families. Preference will be given to youths who are regularly enrolled in a full-time course of public instruction. Lower-income families are those families with annual incomes that do not exceed 1.75 times the poverty-level income standard defined by the United States Department of Labor as adjusted for family size.

L.1968, c. 125, s. 4, eff. June 26, 1968. Amended by L.1977, c. 280, s. 1, eff. Nov. 2, 1977.



Section 9:24-5 - Grants For Establishing And Maintaining Youth In Community Service Corps; Application; Report And Audit

9:24-5. Grants for establishing and maintaining youth in community service corps; application; report and audit
(a) Upon proper application submitted to the commissioner by community work program sponsors, the commissioner is authorized to enter into agreements with, and to make grants of money to, such community work programs sponsors, for the purpose of establishing and maintaining the youth in community service corps consisting of disadvantaged youth assigned to community service projects. The application shall contain a description of the overall goals and objectives of the community service project and specific job titles and job descriptions of the various positions of employment for which a grant is sought, and contain such other information as the commissioner may deem necessary and useful.

(b) No application for a grant pursuant to this act shall be approved by the commissioner unless the commissioner shall find, in the exercise of his discretion, (1) that any community service project to which disadvantaged youth have been or are to be assigned will contribute materially to the development of such disadvantaged youth and to the public health, safety and welfare, and (2) that the assignment of disadvantaged youth to a community service project pursuant to this act will not displace any other person employed by or at such community service project.

(c) No disadvantaged youth shall be employed or assigned pursuant to the provisions of this act for a period in excess of 10 weeks unless the commissioner shall find, in the exercise of his discretion, that a longer period is required or appropriate. No disadvantaged youth employed or assigned pursuant to this act shall be paid or receive compensation less than the applicable minimum wage. Any disadvantaged youth employed or assigned pursuant to the provisions of this act shall be deemed to be an employee of the community work program sponsor that submitted an application on his behalf to the commissioner, and all disadvantaged youth employed or assigned pursuant to the provisions of this act shall be so employed or assigned without regard to the provisions of Title 11 of the Revised Statutes where otherwise applicable.

(d) No grant of money by the commissioner to any community work program sponsor on behalf of any disadvantaged youth shall exceed the sum of $750.00 pro rata for each disadvantaged youth employed or assigned by said community work program sponsor.

(e) Each community work program sponsor shall submit to the commissioner within 60 days of the termination of each community service project for which a grant has been received a report on the accomplishment of the goals and objectives of the program and an audit of the project conducted by an independent certified public accountant according to regulations specified by the commissioner.

L.1968, c. 125, s. 5, eff. June 26, 1968. Amended by L.1977, c. 280, s. 2, eff. Nov. 2, 1977.



Section 9:24-6 - Rules And Regulations

9:24-6. Rules and regulations
The commissioner shall issue and promulgate, after consultation with the Governor's manpower co-ordinating committee and the Commissioner of Labor and Industry, such rules and regulations as are necessary and appropriate to carry out the provisions of this act, and to revise, repeal or amend said rules and regulations from time to time.

L.1968, c. 125, s. 6, eff. June 26, 1968.



Section 9:24-7 - Authority Of Commissioner

9:24-7. Authority of commissioner
In order to carry out the provisions of this act the commissioner is authorized:

(a) To apply for, accept and expend, upon the terms and conditions relating thereto, grants of funds, equipment, supplies, materials, or any other such aid from any source whatsoever;

(b) To hold, use, expend, deal with, distribute and dispose of such funds, equipment, supplies and materials, and other property;

(c) To enter into contracts and agreements with any department or agency of the United States, local units of government and any private organization; and

(d) To engage in such activities and to do such other things and acts as may be necessary and convenient to carry out the provisions of this act.

L.1968, c. 125, s. 7, eff. June 26, 1968.



Section 9:25-1 - Short Title

9:25-1. Short title
This act shall be known and may be cited as the "New Jersey Youth Corps Act."

L.1984, c. 198, s. 1, eff. Nov. 27, 1984.



Section 9:25-2 - Legislative Findings And Declarations

9:25-2. Legislative findings and declarations
a. The Legislature finds and declares:

(1) There persist in the State and especially in the urban communities of New Jersey, areas of economic decay and declining housing stock and human deprivation, marked by the progressive deterioration of housing and community facilities and installations of the economic infrastructure.

(2) The dearth of employment opportunities for young persons in these areas has chronically exceeded any life problems experienced in other areas and under current economic conditions, has reached catastrophic proportions, particularly with respect to minority youth.

(3) The persistence of these problems despite the fact that the very youth thus affected present a vast and largely untapped resource of talent, energy and zeal sufficient to make a significant contribution to the revitalization of our urban and urbanized areas, suggests the need and desirability of establishing some mechanism to recruit, organize and direct the boundless energy and vigorous idealism of youth, so as to match their hitherto neglected potential against the currently intractable problems of urban reconstruction.

b. Accordingly, it is the purpose of the Legislature in enacting this act to establish a New Jersey Youth Corps to recruit, train and employ young persons to supplement and assist in preserving, conserving and enhancing those assets that are necessary to a sound and flourishing community life and are currently threatened by ongoing forces of urban decay.

c. Specifically, but without limiting the generality of the foregoing, it is the intent of the Legislature that the New Jersey Youth Corps would be employed in such projects as the rehabilitation of substandard housing; the repair, restoration and maintenance of public facilities and amenities; assisting in the organization and delivery of educational and health and other social services required by various segments of urban populations.

d. It is the further intent of the Legislature that the New Jersey Youth Corps, in recruiting young persons for service therein, should aim primarily at providing socially worthwhile and reasonably remunerative employment to urban youth to whom these opportunities might not otherwise be available.

e. It is further intended by the Legislature that the proposed New Jersey Youth Corps be operated in a business like manner, with due regard to the true cost-effectiveness of such projects as it may engage in; that its activities be coordinated with apprenticeship or other youth-oriented programs as may be concurrently conducted by State government, and that adequate departmental cooperation and liaison be established to secure that coordination; and that its resources not be in any way employed in unfair price or wage competition with business or individuals. Nothing in this act shall be construed as giving the administrator any authority by virtue of which the Youth Corps or any member or subdivision thereof may compete for any project on which an incorporated business or recognized labor union has expressed intention to bid.

L.1984, c. 198, s. 2, eff. Nov. 27, 1984.



Section 9:25-3 - Definitions

9:25-3. Definitions
For the purposes of this act:

a. "Corps" means the New Jersey Youth Corps created by section 4 of this act.

b. "Administrator" means the Commissioner of the Department of Community Affairs or any community service project sponsor under an agreement pursuant to section 5 of this act.

c. "Community Service Project" means any undertaking designed to provide, or assist in providing, services to promote public health, education and welfare among the general population or segments thereof having identifiable needs or deficiencies in those areas. The term includes, without limiting the generality of the foregoing, projects for the rehabilitation of substandard housing; the repair, restoration and maintenance of public facilities and amenities; assisting in the organization and delivery of educational and health services and other social services required by various segments of urban populations.

d. "Eligible youth" means any person who (1) is between such ages as may be specified by rule or regulation adopted pursuant to section 9 of this act, but in any event is not less than 16 nor more than 25 years of age, (2) is in compliance with section 6 of this act, and who

(3) is unable, through lack of employable skills or unavailability of job opportunities appropriate to the nature or level of his skills, to obtain socially worthwhile and reasonably remunerative employment in or near the municipality of his residence; or

(4) possesses skills and interests peculiarly appropriate to a particular community service project or projects in which he is recruited to serve.

e. "Community Service Project Sponsor" means any county, municipality or school district, or public or private non-profit corporations.

L.1984, c. 198, s. 3, eff. Nov. 27, 1984.



Section 9:25-4 - Creation; Function; Administrator; Agreements

9:25-4. Creation; function; administrator; agreements
a. The Commissioner of the Department of Community Affairs is hereby authorized to create the New Jersey Youth Corps within the Department of Community Affairs. The function of the corps shall be to recruit, train and employ eligible youth in community service projects designated by the administrator, so as to accomplish the purposes set forth in section 2 of this act.

b. The commissioner or person administering the office of commissioner of that department shall be the administrator of the corps, and all personnel, budgetary and other administrative services necessary or incidental to its proper functioning shall be provided by and through that department.

c. The administrator may enter into agreements with the Department of Education or the Department of Labor, or with any public or private educational institution approved for the purpose and for the design, provision or supervision of educational, vocational-training or apprenticeship programs necessary or expedient to the implementation of this act. Approval of any public or private educational institution for purposes of this subsection shall be, in all cases, by the Commissioner of Education and, in regard to programs involving job training, by the Commissioner of Labor.

d. The administrator may enter into agreements with recognized labor unions, or any member or representative thereof, for provision of supervisory services on any project, or of vocational training or apprenticeship programs, or, where appropriate, a combination of supervisory and training services in connection with any project, and may provide for just compensation for such services. The agreements shall be subject to approval by the Commissioner of Labor.

L.1984, c. 198, s. 4, eff. Nov. 27, 1984.



Section 9:25-4.1 - Youth Corps Supervisor, Assistant

9:25-4.1. Youth Corps supervisor, assistant
The Commissioner of Community Affairs is authorized to appoint a supervisor and an assistant supervisor of the New Jersey Youth Corps created pursuant to P.L. 1984, c. 198, and, within the limit of funds appropriated or otherwise made available for the purpose, to fix their compensation and other terms and conditions of employment. The supervisor and assistant supervisor of the New Jersey Youth Corps shall serve at the pleasure of the commissioner, and their positions shall not be in the classified service of the Civil Service, notwithstanding any provision of Title 11 of the Revised Statutes or of any other law to the contrary.

L. 1985, c. 158, s. 1, eff. April 26, 1985.



Section 9:25-5 - Community Service Projects; Agreements With Sponsors; Employment Of Corps; Contents; Duration Of Employment Or Assignment Of Disadvantaged Youth; Report; Appropriations From Municipality

9:25-5. Community service projects; agreements with sponsors; employment of corps; contents; duration of employment or assignment of disadvantaged youth; report; appropriations from municipality
a. The Commissioner of Community Affairs is authorized to enter into agreements with sponsors of community service projects for the employment of the Corps in these projects. The agreement may delegate to the sponsor the recruitment of eligible youth into the Corps for employment in the project or provision for recruitment or their training or both. The sponsor may be required to contribute a portion of the cost. Any eligible youth employed or assigned pursuant to the provisions of this act shall be so employed or assigned without regard to the provisions of Title II of the Revised Statutes where otherwise applicable.

b. An agreement under subsection a. of this section shall set forth:

(1) A general description of each community service project designated.

(2) The number of corps members to be assigned to each project; a description of the nature and duration of their employment.

(3) The amount of funds required to sustain each project, distinguishing between the amounts required for corps members' stipends, and the amounts required for other purposes.

(4) A statement of the amount and purpose of State funds to be contributed toward the expenses set forth in paragraph (3), above, and the manner and timing of their disbursement.

(5) A further description of projects or budgetary detail as the Commissioner of Community Affairs may require.

c. No disadvantaged youth shall be employed or assigned pursuant to the provisions of this act for a period in excess of 52 weeks unless the commissioner shall find, in the exercise of his discretion, that a longer period is required, if appropriate.

d. Each community service project sponsor shall submit to the commissioner, within 60 days of the termination of each community service project for which a grant has been received, a report on the accomplishments of the goals and objectives of the project and may be required to submit an audit of the project conducted by an independent certified public accountant, according to regulations specified by the commissioner.

e. It is lawful for the governing body of a municipality to appropriate funds of the municipality, or to receive and expend money or anything of value made available to it for the purpose from any public or private source, for the support of any activities or projects of the corps within the municipality, pursuant to delegation of administrative authority under this section.

L.1984, c. 198, s. 5, eff. Nov. 27, 1984.



Section 9:25-6 - Eligibility For Enrollment And Continuance Of Membership In Corps

9:25-6. Eligibility for enrollment and continuance of membership in corps
In order to be eligible for enrollment in the corps, and for continued membership therein:

a. a person who has not satisfactorily completed the course of instruction prescribed for graduation from a public high school of this State, or the equivalent, shall agree to enroll in, and shall pursue, such further educational program as the administrator, shall approve;

b. a person whom the administrator shall determine to be deficient in job skills, or to have aptitude for those skills requiring special training for its development, shall agree to enroll in, and shall pursue, a course of training approved by the administrator, whether that course of training be provided by or through the corps, or by any other public or private agency or institution approved by the administrator for the purpose.

c. persons shall be deemed by the administrator or his designee to have such skills, character and initiative, or the potential to develop same, as will benefit the corps.

L.1984, c. 198, s. 6, eff. Nov. 27, 1984.



Section 9:25-7 - Reasonably Remunerative Stipends To Members Of Corps On Community Service Projects

9:25-7. Reasonably remunerative stipends to members of corps on community service projects
a. Members of the corps while engaged in community service projects shall receive reasonably remunerative stipends, to be determined in accordance with guidelines promulgated by the Commissioner of Community Affairs.

b. Guidelines established for this purpose shall take into account:

(1) the necessity of offering sufficient inducement for participation in the corps by those persons whose enrollment will conduce to a realization of the aims and purposes set forth in section 2 of this act;

(2) the requirements, expressed in subsection e. of section 2 of this act, as to efficient operation and avoidance of unfair price and wage competition.

L.1984, c. 198, s. 7, eff. Nov. 27, 1984.



Section 9:25-9 - Rules And Regulations

9:25-9. Rules and regulations
The Commissioner of Community Affairs is authorized to adopt, in accordance with the "Administrative Procedures Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), the rules and regulations necessary to carry this act into effect, and to enter into any agreements authorized under this act for that purpose.

L.1984, c. 198, s. 9, eff. Nov. 27, 1984.



Section 9:25-10 - Expenditure Of Existing Funds By Commissioner

9:25-10. Expenditure of existing funds by commissioner
The Commissioner of Community Affairs is authorized to expend such sums from the existing administrative and discretionary grant or aid accounts of the department and related agencies as he may deem required to establish and maintain the Volunteer Youth Corps.

L.1984, c. 198, s. 10, eff. Nov. 27, 1984.



Section 9:25-11 - Receipt And Expenditure Of Appropriations And Other Funds

9:25-11. Receipt and expenditure of appropriations and other funds
The Commissioner of Community Affairs is authorized to receive and expend for the purpose of stipends or other expenses of the corps those sums as may from time to time be appropriated for those purposes by the Legislature or otherwise made available out of State funds, grants from the federal government or any of its agencies, or from any private or public source; but an amount not to exceed 10% of the aggregate of these sums may be utilized for administration of the program, subject to such constraints as may be imposed on particular funds by their source. For fiscal year 1985, there is appropriated $1,500,000.00 to enable the planning and initiation of the New Jersey Youth Corps Program. Unexpended funds may be carried over from one fiscal year to the next fiscal year.

L.1984, c. 198, s. 11, eff. Nov. 27, 1984.






Title 10 - Civil Rights

Section 10:1-1 - Right Of Citizens To Hold Office Or Employment; No Discrimination Because Of Sex Or Marital Status

10:1-1. Right of citizens to hold office or employment; no discrimination because of sex or marital status
The right of citizens of this State to hold office or employment shall be coextensive with their right to vote, shall be equal as to all citizens and shall not be denied or abridged on account of sex or marital status. Such equal rights and privileges shall extend to all offices, boards, commissions or other public service in the State and its political subdivisions of whatever nature or kind.

There shall be no discrimination based on sex or marital status in the compensation, appointment, assignment, promotion, transfer, dismissal or other matters pertaining to such office or employment of persons referred to in this section.

Amended by L.1941, c. 247, p. 668, s. 1.



Section 10:1-2 - Equal Rights And Privileges Of All Persons In Public Places

10:1-2. Equal rights and privileges of all persons in public places
All persons within the jurisdiction of this state shall be entitled to the full and equal accommodations, advantages, facilities and privileges of any places of public accommodation, resort or amusement, subject only to the conditions and limitations established by law and applicable alike to all persons.



Section 10:1-3 - Exclusions Based On Race, Creed, Color, National Origin, Ancestry, Marital Status, Or Sex Unlawful

10:1-3. Exclusions based on race, creed, color, national origin, ancestry, marital status, or sex unlawful
No owner, lessee, proprietor, manager, superintendent, agent or employee of any such place shall directly or indirectly refuse, withhold from, or deny to, any person any of the accommodations, advantages, facilities or privileges thereof, or directly or indirectly publish, circulate, issue, display, post, or mail any written or printed communication, notice or advertisement to the effect that any of the accommodations, advantages, facilities and privileges of any such place shall be refused, withheld from, or denied to, any person on account of race, creed, color, national origin, ancestry, marital status or sex, or that the patronage or custom thereat of any person belonging to or purporting to be of any particular race, creed, color, national origin, ancestry, marital status or sex, is unwelcome, objectionable or not acceptable, desired or solicited; provided, however, that nothing herein contained shall be construed to bar any place of public accommodation which is in its nature reasonably restricted exclusively to individuals of one sex, and which shall include but not be limited to any summer camp, day camp or resort camp, bathhouse, dressing room, swimming pool, gymnasium, comfort station, dispensary, clinic or hospital, or school or educational institution which is restricted exclusively to individuals of one sex, from refusing, withholding from or denying to any individual of the opposite sex any of the accommodations, advantages, facilities or privileges thereof on the basis of sex; provided further, that the foregoing limitation shall not apply to any restaurant as defined in R.S. 33:1-1 or place where alcoholic beverages are served.

Amended by L.1945, c. 168, p. 587, s. 1; L.1970, c. 80, s. 1, eff. June 2, 1970.



Section 10:1-4 - Written Announcement Of Discrimination; Presumption

10:1-4. Written announcement of discrimination; presumption
The production of any such written or printed communication, notice or advertisement, purporting to relate to any such place and to be made by any owner, lessee, proprietor, superintendent or manager thereof, shall be presumptive evidence in any civil or criminal action that the same was authorized by such person.



Section 10:1-5 - Place Of Public Accommodation, Resort Or Amusement Defined

10:1-5. Place of public accommodation, resort or amusement defined
A place of public accommodation, resort or amusement within the meaning of this chapter shall be deemed to include any inn, tavern, road house or hotel, whether for entertainment of transient guests or accommodation of those seeking health, recreation or rest; any restaurant, eating house, or place where food is sold for consumption on the premises; any place maintained for sale of ice cream, ice and fruit preparations or their derivatives, soda water or confections, or where any beverages of any kind are retailed for consumption on the premises; any garage, any public conveyance operated on land or water, and stations and terminals thereof; any public bathhouse, public boardwalk, public seashore accommodation; any theater, or other place of public amusement, motion-picture house, airdrome, music hall, roof garden, skating rink, amusement and recreation park, fair, bowling alley, gymnasium, shooting gallery, billiard and pool parlor; any dispensary, clinic, hospital, public library, kindergarten, primary and secondary school, high school, academy, college and university, or any educational institution under the supervision of the regents of the state of New Jersey. Nothing contained in sections 10:1-2 to 10:1-7 of this title shall be construed to include, or to apply to, any institution, club, or place of accommodation which is in its nature distinctly private, or to prohibit the mailing of a private communication in writing sent in response to a specific written inquiry.



Section 10:1-6 - Penalty And Punishment

10:1-6. Penalty and punishment
Any person who shall violate any of the provisions of sections 10:1-2 to 10:1-5 of this Title by denying to any citizen, except for reasons applicable alike to all citizens of every race, creed, color, national origin, ancestry, marital status or sex and regardless of race, creed, color, national origin, ancestry, marital status or sex, the full enjoyment of any of the accommodations, advantages, facilities or privileges in said sections enumerated, or by aiding or inciting such denial, or who shall aid or incite the violation of any of the said provisions shall, for each and every violation thereof, forfeit and pay the sum of not less than $100.00 nor more than $500.00, to the State, to be recovered in a civil action, with costs, and shall also, for every such violation, be deemed guilty of a misdemeanor, and upon conviction thereof, shall be subject to a fine of not more than $500.00, or by imprisonment of not more than 90 days, or both.

Amended by L.1945, c. 168, p. 587, s. 2; L.1953, c. 10, p. 91, s. 1; L.1970, c. 80, s. 2, eff. June 2, 1970.



Section 10:1-7 - Jurisdiction; Costs And Attorney's Fees

10:1-7. Jurisdiction; costs and attorney's fees
10:1-7. The aggrieved party or parties in any action authorized by R.S.10:1-6 may institute said action in the name of the State of New Jersey in the Superior Court. If judgment is awarded in favor of the plaintiff in such action, the aggrieved party shall be paid out of the judgment so recovered, the costs incurred in prosecuting such action, according to a bill of costs to be taxed as hereinafter provided, and also an attorney's fee of not less than twenty dollars ($20.00) nor more than one hundred dollars ($100.00) to be determined and fixed as hereinafter provided.

The bill of costs shall be taxed by the clerk of the court as in other civil actions within the jurisdiction of the court. The amount of the attorney's fee shall be determined and fixed by an order of the court.

Amended 1953, c.10, s.2; 1991,c.91,s.216.



Section 10:1-8 - Jurors Not Disqualified For Race, Color, Creed, National Origin, Ancestry, Marital Status, Or Sex; Penalty

10:1-8. Jurors not disqualified for race, color, creed, national origin, ancestry, marital status, or sex; penalty
No citizen possessing all other qualifications prescribed by law shall be disqualified for service as a grand or petit juror in any court on account of race, color, creed, national origin, ancestry, marital status or sex, and any officer or other person charged with any duty in the selection or summoning of jurors who shall exclude or fail to summon any citizen for the cause aforesaid shall, on conviction thereof, be deemed guilty of a misdemeanor, and be fined not more than $5,000.00.

Amended by L.1945, c. 168, p. 588, s. 3; L.1970, c. 80, s. 3, eff. June 2, 1970.



Section 10:1-9 - Discrimination Due To Color Or Sex In Burial Of Dead, Misdemeanor

10:1-9. Discrimination due to color or sex in burial of dead, misdemeanor
No cemetery corporation, association or company, organized under any law of this State, owning or having control of any cemetery or place for the burial of the dead, shall refuse to permit the burial of any deceased person therein because of the color or sex of such deceased person, and any cemetery corporation, association or company offending against this section shall be guilty of a misdemeanor.

Amended by L.1970, c. 80, s. 4, eff. June 2, 1970.



Section 10:1-10 - Defense Industries; Discrimination In Employment Based On Race, Color, Creed, National Origin, Ancestry, Marital Status Or Sex

10:1-10. Defense industries; discrimination in employment based on race, color, creed, national origin, ancestry, marital status or sex
It shall be unlawful for any employer engaged to any extent whatsoever in the production, manufacture or distribution of military or naval material, equipment or supplies for the State of New Jersey, or for the Federal Government, or for any subsidiary or agency of either the State or Federal Government, or who is engaged on any defense contract whatsoever, to refuse to employ any person in any capacity on account of the race, color, creed, national origin, ancestry, marital status or sex of such person; provided, however, that nothing herein contained shall be construed to bar an employer from refusing to accept for employment any person on the basis of sex in those certain circumstances where sex is a bona fide occupational qualification reasonably necessary to the normal operation of the particular business or enterprise.

L.1942, c. 114, p. 387, s. 1. Amended by L.1945, c. 174, p. 603, s. 2; L.1970, c. 80, s. 5, eff. June 2, 1970.



Section 10:1-11 - Exclusion From, Denial Of, Or Aid Or Incitement Of Another To Deny Public Employment Or Employment In Defense Industry

10:1-11. Exclusion from, denial of, or aid or incitement of another to deny public employment or employment in defense industry
Any employer or person who

(1) Excludes a citizen by reason of race, color, creed, national origin, ancestry, marital status or sex, from any public employment, or employment in any capacity, in industries engaged on defense contracts, or

(2) Denies, or aids or incites another to deny, to any person, because of race, color, creed, national origin, ancestry, marital status or sex, public employment or employment in any capacity, in industries engaged on defense contracts,

shall be guilty of a misdemeanor and punishable by a fine of not less than $100.00, nor more than $500.00, or imprisonment for not more than 6 months or both.

L.1942, c. 114, p. 387, s. 2. Amended by L.1945, c. 174, p. 604, s. 3; L.1970, c. 80, s. 6, eff. June 2, 1970.



Section 10:1-12 - "Employer" And "Industry" Defined

10:1-12. "Employer" and "industry" defined
(a) "Employer" includes any individual, partnership, association, corporation, business trust, legal representative or any organized group of persons acting directly or indirectly in the interest of an employer in its relations to employees.

(b) "Industry" refers to any trade, business, industry or branch thereof, or group of industries, in which individuals are employed.

L.1942, c. 114, p. 387, s. 3.



Section 10:2-1 - Antidiscrimination Provisions.

10:2-1 Antidiscrimination provisions.

10:2-1. Antidiscrimination provisions. Every contract for or on behalf of the State or any county or municipality or other political subdivision of the State, or any agency of or authority created by any of the foregoing, for the construction, alteration or repair of any public building or public work or for the acquisition of materials, equipment, supplies or services shall contain provisions by which the contractor agrees that:

a.In the hiring of persons for the performance of work under this contract or any subcontract hereunder, or for the procurement, manufacture, assembling or furnishing of any such materials, equipment, supplies or services to be acquired under this contract, no contractor, nor any person acting on behalf of such contractor or subcontractor, shall, by reason of race, creed, color, national origin, ancestry, marital status, gender identity or expression, affectional or sexual orientation or sex, discriminate against any person who is qualified and available to perform the work to which the employment relates;

b.No contractor, subcontractor, nor any person on his behalf shall, in any manner, discriminate against or intimidate any employee engaged in the performance of work under this contract or any subcontract hereunder, or engaged in the procurement, manufacture, assembling or furnishing of any such materials, equipment, supplies or services to be acquired under such contract, on account of race, creed, color, national origin, ancestry, marital status, gender identity or expression, affectional or sexual orientation or sex;

c.There may be deducted from the amount payable to the contractor by the contracting public agency, under this contract, a penalty of $50.00 for each person for each calendar day during which such person is discriminated against or intimidated in violation of the provisions of the contract; and

d.This contract may be canceled or terminated by the contracting public agency, and all money due or to become due hereunder may be forfeited, for any violation of this section of the contract occurring after notice to the contractor from the contracting public agency of any prior violation of this section of the contract.

No provision in this section shall be construed to prevent a board of education from designating that a contract, subcontract or other means of procurement of goods, services, equipment or construction shall be awarded to a small business enterprise, minority business enterprise or a women's business enterprise pursuant to P.L.1985, c.490 (C.18A:18A-51 et seq.).
Amended 1945, c.171; 1962, c.213; 1970, c.80, s.7; 1985, c.490, s.9; 1988, c.37, s.8; 1991, c.519, s.10; 2006, c.100, s.1.



Section 10:2-2 - Complaint Of Violation; Decision Of Attorney General Final

10:2-2. Complaint of violation; decision of attorney general final
Complaint of violation of section 10:2-1 of this Title shall be made to the Attorney General or his representative within the Department of Law and Public Safety authorized by him to act in the matter, within 180 days after the date the alleged violation occurred.

In case of a dispute as to the facts set forth in the complaint, the matter shall be heard by the Attorney General or his representative within the Department of Law and Public Safety and his decision thereon shall be conclusive.

Amended by L.1966, c. 165, s. 1, eff. June 18, 1966.



Section 10:2-3 - Rules And Regulations; Notice Of Complaint And Hearing

10:2-3. Rules and regulations; notice of complaint and hearing
The Attorney General shall adopt, promulgate, amend and rescind suitable rules and regulations to carry out the provisions of this Title.

The Attorney General or his representative shall notify the State agency or county or municipality whenever complaint of violation of section 10:2-1 of this Title shall be filed with him on the proper form prescribed by him and shall notify them of the date and place of any hearing on disputed facts.

Amended by L.1966, c. 165, s. 2, eff. June 18, 1966.



Section 10:2-4 - Notice Of Decision; Fixing Penalty

10:2-4. Notice of decision; fixing penalty
On rendering his decision under section 10:2-2 of this Title, the Attorney General or his representative shall notify the State agency, or county or municipality as to his decision, directing them to apply the penalty set forth in paragraph "c" of section 10:2-1 of this Title for a first violation and to apply the penalty set forth in paragraph "d" of said section 10:2-1 for a second or subsequent violation.

Amended by L.1966, c. 165, s. 3.



Section 10:3-1 - Age Discrimination Prohibited; Exceptions.

10:3-1 Age discrimination prohibited; exceptions.

1.In the selection of persons for employment in the service of the State, or of any county or municipality thereof, no appointing officer shall discriminate against any such applicant because such applicant has attained the age of at least 40 years, at the time of said application for employment. Any provisions of law, executive order, rule or regulation to the contrary notwithstanding, no person other than a justice of the Supreme Court or a judge of the Superior Court pursuant to Article VI, Section VI, paragraph 3 of the Constitution of the State of New Jersey, or a judge of the Tax Court, or a judge of the Office of Administrative Law or a judge of the Division of Workers' Compensation, or a member of the Division of State Police, employed in the service of the State, or of any county or municipality thereof, or a member of a police or fire department employed in the service of the State or of any county or municipality thereof, shall be required to retire upon the attainment of a particular age unless the public employer can show that the retirement age bears a manifest relationship to the employment in question or that the person in the service of the State, or of any county or municipality thereof, is unable to adequately perform the person's duties. A contract of tenure or similar arrangement providing for tenure shall not bar a public employer from showing that a retirement age bears a manifest relationship to the employment in question or that the person in the service of the State, or of any county or municipality thereof, is unable to adequately perform the person's duties. A person in the employ of the State, or of any county or municipality thereof, who is required to retire upon the attainment of a particular age in violation of this section shall be entitled to reinstatement with back pay and interest.

L.1938,c.295,s.1; amended 1985, c.73, s.l; 1999, c.380, s.15.



Section 10:4-6 - "Senator Byron M. Baer Open Public Meetings Act."

10:4-6 "Senator Byron M. Baer Open Public Meetings Act."

1.This act shall be known and may be cited as the "Senator Byron M. Baer Open Public Meetings Act."

L.1975,c.231,s.1; amended 2006, c.70, s.2.



Section 10:4-7 - Legislative Findings And Declaration

10:4-7. Legislative findings and declaration
The Legislature finds and declares that the right of the public to be present at all meetings of public bodies, and to witness in full detail all phases of the deliberation, policy formulation, and decision making of public bodies, is vital to the enhancement and proper functioning of the democratic process; that secrecy in public affairs undermines the faith of the public in government and the public's effectiveness in fulfilling its role in a democratic society, and hereby declares it to be the public policy of this State to insure the right of its citizens to have adequate advance notice of and the right to attend all meetings of public bodies at which any business affecting the public is discussed or acted upon in any way except only in those circumstances where otherwise the public interest would be clearly endangered or the personal privacy or guaranteed rights of individuals would be clearly in danger of unwarranted invasion.

The Legislature further declares it to be the public policy of this State to insure that the aforesaid rights are implemented pursuant to the provisions of this act so that no confusion, misconstructions or misinterpretations may thwart the purposes hereof.

The Legislature, therefore, declares that it is the understanding and the intention of the Legislature that in order to be covered by the provisions of this act a public body must be organized by law and be collectively empowered as a multi-member voting body to spend public funds or affect persons' rights; that, therefore, informal or purely advisory bodies with no effective authority are not covered, nor are groupings composed of a public official with subordinates or advisors, who are not empowered to act by vote such as a mayor or the Governor meeting with department heads or cabinet members, that specific exemptions are provided for the Judiciary, parole bodies, the State Commission of Investigation, the Apportionment Commission and political party organization; that to be covered by the provisions of this act a meeting must be open to all the public body's members, and the members present must intend to discuss or act on the public body's business; and therefore, typical partisan caucus meetings and chance encounters of members of public bodies are neither covered by the provisions of this act, nor are they intended to be so covered.

L.1975, c. 231, s. 2. Amended by L.1981, c. 176, s. 1.



Section 10:4-8 - Definitions

10:4-8. Definitions
As used in this act:

a. "Public body" means a commission, authority, board, council, committee or any other group of two or more persons organized under the laws of this State, and collectively empowered as a voting body to perform a public governmental function affecting the rights, duties, obligations, privileges, benefits, or other legal relations of any person, or collectively authorized to spend public funds including the Legislature, but does not mean or include the judicial branch of the government, any grand or petit jury, any parole board or any agency or body acting in a parole capacity, the State Commission of Investigation, the Apportionment Commission established under Article IV, Section III, of the Constitution, or any political party committee organized under Title 19 of the Revised Statutes.

b. "Meeting" means and includes any gathering whether corporeal or by means of communication equipment, which is attended by, or open to, all of the members of a public body, held with the intent, on the part of the members of the body present, to discuss or act as a unit upon the specific public business of that body. Meeting does not mean or include any such gathering (1) attended by less than an effective majority of the members of a public body, or (2) attended by or open to all the members of three or more similar public bodies at a convention or similar gathering.

c. "Public business" means and includes all matters which relate in any way, directly or indirectly, to the performance of the public body's functions or the conduct of its business.

d. "Adequate notice" means written advance notice of at least 48 hours, giving the time, date, location and, to the extent known, the agenda of any regular, special or rescheduled meeting, which notice shall accurately state whether formal action may or may not be taken and which shall be (1) prominently posted in at least one public place reserved for such or similar announcements, (2) mailed, telephoned, telegrammed, or hand delivered to at least two newspapers which newspapers shall be designated by the public body to receive such notices because they have the greatest likelihood of informing the public within the area of jurisdiction of the public body of such meetings, one of which shall be the official newspaper, where any such has been designated by the public body or if the public body has failed to so designate, where any has been designated by the governing body of the political subdivision whose geographic boundaries are coextensive with that of the public body and (3) filed with the clerk of the municipality when the public body's geographic boundaries are coextensive with that of a single municipality, with the clerk of the county when the public body's geographic boundaries are coextensive with that of a single county, and with the Secretary of State if the public body has Statewide jurisdiction. For any other public body the filing shall be with the clerk or chief administrative officer of such other public body and each municipal or county clerk of each municipality or county encompassed within the jurisdiction of such public body. Where annual notice or revisions thereof in compliance with section 13 of this act set forth the location of any meeting, no further notice shall be required for such meeting.

L.1975, c. 231, s. 3. Amended by L.1981, c. 176, s. 2.



Section 10:4-9 - Meeting Of Public Body; Adequate Notice To Public; Necessity; Exceptions

10:4-9. Meeting of public body; adequate notice to public; necessity; exceptions
a. Except as provided by subsection b. of this section, or for any meeting limited only to consideration of items listed in section 7. b. no public body shall hold a meeting unless adequate notice thereof has been provided to the public.

b. Upon the affirmative vote of three quarters of the members present a public body may hold a meeting notwithstanding the failure to provide adequate notice if:

(1) such meeting is required in order to deal with matters of such urgency and importance that a delay for the purpose of providing adequate notice would be likely to result in substantial harm to the public interest; and

(2) the meeting is limited to discussion of and acting with respect to such matters of urgency and importance; and

(3) notice of such meeting is provided as soon as possible following the calling of such meeting by posting written notice of the same in the public place described in section 3. d. above, and also by notifying the two newspapers described in section 3. d. by telephone, telegram, or by delivering a written notice of same to such newspapers; and

(4) either (a) the public body could not reasonably have foreseen the need for such meeting at a time when adequate notice could have been provided; or (b) although the public body could reasonably have foreseen the need for such meeting at a time when adequate notice could have been provided, it nevertheless failed to do so.

L.1975, c. 231, s. 4.



Section 10:4-9.1 - Electronic Notice Of Meeting Of Public Body; Terms Defined

10:4-9.1. Electronic notice of meeting of public body; terms defined
1.In addition to the notice requirements of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), a public body may provide electronic notice of any meeting of the public body through the Internet.

As used in this section, "electronic notice" means advance notice available to the public via electronic transmission of at least 48 hours, giving the time, date, location and, to the extent known, the agenda of any regular, special or rescheduled meeting, which notice shall accurately state whether formal action may or may not be taken at such meeting.

As used in this section, "Internet" means the international computer network of both federal and non-federal interoperable packet switched data networks.

L.2002,c.91,s.1.



Section 10:4-9.2 - Construction Of Act

10:4-9.2. Construction of act
2.Nothing in this act shall be construed as affecting or superseding the adequate notice requirements that are imposed by the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.) and no electronic notice issued pursuant to this act shall be deemed to substitute for, or be considered in lieu of, such adequate notice.

L.2002,c.91,s.2.



Section 10:4-10 - Statement In Minutes Of Meeting On Adequate Notice

10:4-10. Statement in minutes of meeting on adequate notice
At the commencement of every meeting of a public body the person presiding shall announce publicly, and shall cause to be entered in the minutes of the meeting, an accurate statement to the effect:

a. that adequate notice of the meeting has been provided, specifying the time, place, and manner in which such notice was provided; or

b. that adequate notice was not provided, in which case such announcement shall state (1) the nature of the urgency and importance referred to in subsection 4. b. (1) and the nature of the substantial harm to the public interest likely to result from a delay in the holding of the meeting; (2) that the meeting will be limited to discussion of and acting with respect to such matters of urgency and importance; (3) the time, place, and manner in which notice of the meeting was provided; and (4) either (a) that the need for such meeting could not reasonably have been foreseen at a time when adequate notice could have been provided, in which event, such announcement shall specify the reason why such need could not reasonably have been foreseen; or (b) that such need could reasonably have been foreseen at a time when adequate notice could have been provided, but such notice was not provided, in which event the announcement shall specify the reason why adequate notice was not provided.

L.1975, c. 231, s. 5.



Section 10:4-11 - Failure To Invite Portion Of Members To Circumvent Provisions Of Act; Prohibition

10:4-11. Failure to invite portion of members to circumvent provisions of act; prohibition
No person or public body shall fail to invite a portion of its members to a meeting for the purpose of circumventing the provisions of this act.

L.1975, c. 231, s. 6.



Section 10:4-12 - Meetings Open To Public; Exceptions.

10:4-12 Meetings open to public; exceptions.

7. a. Except as provided by subsection b. of this section all meetings of public bodies shall be open to the public at all times. Nothing in this act shall be construed to limit the discretion of a public body to permit, prohibit, or regulate the active participation of the public at any meeting, except that a municipal governing body and a board of education shall be required to set aside a portion of every meeting of the municipal governing body or board of education, the length of the portion to be determined by the municipal governing body or board of education, for public comment on any governmental or school district issue that a member of the public feels may be of concern to the residents of the municipality or school district.

b.A public body may exclude the public only from that portion of a meeting at which the public body discusses any:

(1)matter which, by express provision of federal law, State statute, or rule of court shall be rendered confidential or excluded from the provisions of subsection a. of this section;

(2)matter in which the release of information would impair a right to receive funds from the Government of the United States;

(3)material the disclosure of which constitutes an unwarranted invasion of individual privacy such as any records, data, reports, recommendations, or other personal material of any educational, training, social service, medical, health, custodial, child protection, rehabilitation, legal defense, welfare, housing, relocation, insurance, and similar program or institution operated by a public body pertaining to any specific individual admitted to or served by an institution or program, including but not limited to, information relative to the individual's personal and family circumstances, and any material pertaining to admission, discharge, treatment, progress, or condition of any individual, unless the individual concerned (or, in the case of a minor or an incapacitated individual, the individual's guardian) shall request in writing that the material be disclosed publicly;

(4) collective bargaining agreement, or the terms and conditions which are proposed for inclusion in any collective bargaining agreement, including the negotiation of the terms and conditions thereof with employees or representatives of employees of the public body;

(5)matter involving the purchase, lease, or acquisition of real property with public funds, the setting of banking rates, or investment of public funds, if it could adversely affect the public interest if discussion of the matters were disclosed;

(6)tactics and techniques utilized in protecting the safety and property of the public, provided that their disclosure could impair that protection, or investigations of violations or possible violations of the law;

(7)pending or anticipated litigation or contract negotiation other than in subsection b. (4) herein in which the public body is, or may become, a party, or matters falling within the attorney-client privilege, to the extent that confidentiality is required in order for the attorney to exercise his ethical duties as a lawyer;

(8)matter involving the employment, appointment, termination of employment, terms and conditions of employment, evaluation of the performance of, promotion, or disciplining of any specific prospective public officer or employee or current public officer or employee employed or appointed by the public body, unless all the individual employees or appointees whose rights could be adversely affected request in writing that the matter or matters be discussed at a public meeting; or

(9)deliberations of a public body occurring after a public hearing that may result in the imposition of a specific civil penalty upon the responding party or the suspension or loss of a license or permit belonging to the responding party as a result of an act or omission for which the responding party bears responsibility.

L.1975, c.231, s.7; amended 2002, c.80; 2008, c.14; 2013, c.103, s.57.



Section 10:4-13 - Exclusion Of Public; Resolution; Adoption; Contents

10:4-13. Exclusion of public; resolution; adoption; contents
No public body shall exclude the public from any meeting to discuss any matter described in subsection 7. b. until the public body shall first adopt a resolution, at a meeting to which the public shall be admitted:

a. Stating the general nature of the subject to be discussed; and b. Stating as precisely as possible, the time when and the circumstances under which the discussion conducted in closed session of the public body can be disclosed to the public.

L.1975, c. 231, s. 8.



Section 10:4-14 - Minutes Of Meetings; Availability To Public

10:4-14. Minutes of meetings; availability to public
Each public body shall keep reasonably comprehensible minutes of all its meetings showing the time and place, the members present, the subjects considered, the actions taken, the vote of each member, and any other information required to be shown in the minutes by law, which shall be promptly available to the public to the extent that making such matters public shall not be inconsistent with section 7 of this act.

L.1975, c. 231, s. 9.



Section 10:4-15 - Proceeding In Lieu Of Prerogative Writ To Void Action At Nonconforming Meeting; Parties; Limitation; Corrective Or Remedial Action

10:4-15. Proceeding in lieu of prerogative writ to void action at nonconforming meeting; parties; limitation; corrective or remedial action
a. Any action taken by a public body at a meeting which does not conform with the provisions of this act shall be voidable in a proceeding in lieu of prerogative writ in the Superior Court, which proceeding may be brought by any person within 45 days after the action sought to be voided has been made public; provided, however, that a public body may take corrective or remedial action by acting de novo at a public meeting held in conformity with this act and other applicable law regarding any action which may otherwise be voidable pursuant to this section; and provided further that any action for which advance published notice of at least 48 hours is provided as required by law shall not be voidable solely for failure to conform with any notice required in this act.

b. Any party, including any member of the public, may institute a proceeding in lieu of prerogative writ in the Superior Court to challenge any action taken by a public body on the grounds that such action is void for the reasons stated in subsection a. of this section, and if the court shall find that the action was taken at a meeting which does not conform to the provisions of this act, the court shall declare such action void.

L.1975, c. 231, s. 10.



Section 10:4-16 - Injunctive Orders Or Other Remedies To Insure Compliance

10:4-16. Injunctive orders or other remedies to insure compliance
Any person, including a member of the public, may apply to the Superior Court for injunctive orders or other remedies to insure compliance with the provisions of this act, and the court shall issue such orders and provide such remedies as shall be necessary to insure compliance with the provisions of this act.

L.1975, c. 231, s. 11.



Section 10:4-17 - Penalty; Enforcement

10:4-17. Penalty; enforcement
12. Any person who knowingly violates any of the foregoing sections of this act shall be fined $100.00 for the first offense and no less than $100.00 nor more than $500.00 for any subsequent offense, recoverable by the State by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce said penalty upon complaint of the Attorney General or the county prosecutor. Whenever a member of a public body believes that a meeting of such body is being held in violation of the provisions of this act, he shall immediately state this at the meeting together with specific reasons for his belief which shall be recorded in the minutes of that meeting. Whenever such a member's objections to the holding of such meeting are overruled by the majority of those present, such a member may continue to participate at such meeting without penalty provided he has complied with the duties imposed upon him by this section.

L.1975,c.231,s.12; amended 1991,c.91,s.217; 1994,c.58,s.41.



Section 10:4-18 - Schedule Of Regular Meetings Of Public Body; Publicity; Revision; Procedure

10:4-18. Schedule of regular meetings of public body; publicity; revision; procedure
At least once each year, within 7 days following the annual organization or reorganization meeting of a public body, or if there be no such organization or reorganization meeting in the year, then by not later than January 10 of such year, every public body shall post and maintain posted throughout the year in the place described in subsection 3. d. (1), mail to the newspapers described in subsection 3. d. (2), submit to the persons described in subsection 3. d. (3), for the purpose of public inspection a schedule of the regular meetings of the public body to be held during the succeeding year. Such schedule shall contain the location of each meeting to the extent it is known, and the time and date of each meeting. In the event that such schedule is thereafter revised, the public body, within 7 days following such revision, shall post, mail and submit such revision in the manner described above.

L.1975, c. 231, s. 13.



Section 10:4-19 - Requests For Notices Of Meetings; Annual Renewal

10:4-19. Requests for notices of meetings; annual renewal
Any person may request that a public body mail to him copies of any regular meeting schedule or revision described in section 13 of this act and any advance written notice described in subsection 3. d. of this act of any regular, special or rescheduled meeting of such body, and upon prepayment by such person of a reasonable sum, if any has been fixed by resolution of the public body to cover the costs of providing such notice, the public body shall mail to such person written advance notice of all of its meetings within the time prescribed by subsection 3. d. herein, subject only to the exceptions set forth in subsection 4. b. herein. Such resolution may provide that notice requested by the news media shall be mailed to such news media free of charge. All requests for notices made under this section shall terminate at midnight on December 31 of each year, but shall be subject to renewal upon a new request to the public body.

L.1975, c. 231, s. 14.



Section 10:4-20 - Severability

10:4-20. Severability
If any section, subsection, clause, sentence, paragraph, or part of this act or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this act.

L.1975, c. 231, s. 15.



Section 10:4-21 - Liberal Construction

10:4-21. Liberal construction
This act shall be liberally construed in order to accomplish its purpose and the public policy of this State as set forth in section 2.

L.1975, c. 231, s. 16.



Section 10:5-1 - Short Title

10:5-1. Short title
This act shall be known as "Law Against Discrimination."

L.1945, c. 169, p. 589, s. 1, eff. April 16, 1945.



Section 10:5-2 - Police Power, Enactment Deemed Exercise Of

10:5-2. Police power, enactment deemed exercise of
The enactment hereof shall be deemed an exercise of the police power of the State for the protection of the public safety, health and morals and to promote the general welfare and in fulfillment of the provisions of the Constitution of this State guaranteeing civil rights.

L.1945, c. 169, p. 589, s. 2.



Section 10:5-2.1 - Other Laws Unaffected

10:5-2.1. Other laws unaffected
Nothing contained in this act or in P.L. 1945, c. 169 (C. 10:5-1 et seq.) shall be construed to require or authorize any act prohibited by law, nor to prevent the award of a contract to a small business enterprise, minority business enterprise or women's business enterprise under P.L. 1985, c. 490 (C. 18A:18A-51 et seq.) nor to conflict with the provisions of chapter 2 (child labor) of Title 34 of the Revised Statutes, nor to require the employment of any person under the age of 18, nor to prohibit the establishment and maintenance of bona fide occupational qualifications or the establishment and maintenance of apprenticeship requirements based upon a reasonable minimum age, nor to prevent the termination or change of the employment of any person who in the opinion of the employer, reasonably arrived at, is unable to perform adequately the duties of employment, nor to preclude discrimination among individuals on the basis of competence, performance, conduct or any other reasonable standards, nor to interfere with the operation of the terms or conditions and administration of any bona fide retirement, pension, employee benefit or insurance plan or program, including any State or locally administered public retirement system, provided that the provisions of those plans or programs are not used to establish an age for mandatory retirement.

1962,c.37,s.8; amended 1980,c.90,s.16; 1985,c.73,s.2; 1985,c.490, s.10; 1988,c.37,s.9.



Section 10:5-2.2 - Higher Education Exception

10:5-2.2. Higher education exception
Notwithstanding the provisions of section 1 of P.L. 1938, c. 295 (C. 10:3-1) and section 8 of P.L. 1962, c. 37 (C. 10:5-2.1), an employee who has attained 70 years of age who is serving under a contract of tenure or similar arrangement providing for tenure at a public or private institution of higher education may, at the option of the institution, be required to retire.

L. 1985, c. 73, s. 4, eff. Oct. 1, 1985.



Section 10:5-3 - Findings, Declarations.

10:5-3 Findings, declarations.

3.The Legislature finds and declares that practices of discrimination against any of its inhabitants, because of race, creed, color, national origin, ancestry, age, sex, gender identity or expression, affectional or sexual orientation, marital status, familial status, liability for service in the Armed Forces of the United States, disability or nationality, are matters of concern to the government of the State, and that such discrimination threatens not only the rights and proper privileges of the inhabitants of the State but menaces the institutions and foundation of a free democratic State; provided, however, that nothing in this expression of policy prevents the making of legitimate distinctions between citizens and aliens when required by federal law or otherwise necessary to promote the national interest.

The Legislature further declares its opposition to such practices of discrimination when directed against any person by reason of the race, creed, color, national origin, ancestry, age, sex, gender identity or expression, affectional or sexual orientation, marital status, liability for service in the Armed Forces of the United States, disability or nationality of that person or that person's spouse, partners, members, stockholders, directors, officers, managers, superintendents, agents, employees, business associates, suppliers, or customers, in order that the economic prosperity and general welfare of the inhabitants of the State may be protected and ensured.

The Legislature further finds that because of discrimination, people suffer personal hardships, and the State suffers a grievous harm. The personal hardships include: economic loss; time loss; physical and emotional stress; and in some cases severe emotional trauma, illness, homelessness or other irreparable harm resulting from the strain of employment controversies; relocation, search and moving difficulties; anxiety caused by lack of information, uncertainty, and resultant planning difficulty; career, education, family and social disruption; and adjustment problems, which particularly impact on those protected by this act. Such harms have, under the common law, given rise to legal remedies, including compensatory and punitive damages. The Legislature intends that such damages be available to all persons protected by this act and that this act shall be liberally construed in combination with other protections available under the laws of this State.

L.1945,c.169,s.3; amended 1951, c.64, s.2; 1962, c.37, s.2; 1970, c.80, s.8; 1977, c.96, s.1; 1990, c.12, s.1; 1991, c.519, s.1; 1992, c.146, s.1; 2003, c.180, s.3; 2006, c.100, s.2.



Section 10:5-3.1 - Findings, Declarations Relative To Discrimination Based On Pregnancy, Childbirth, Related Medical Conditions.

10:5-3.1 Findings, declarations relative to discrimination based on pregnancy, childbirth, related medical conditions.

1.The Legislature finds and declares:

a.That pregnant women are vulnerable to discrimination in the workplace in New Jersey, as indicated in reports that women who request an accommodation that will allow them to maintain a healthy pregnancy, or who need a reasonable accommodation while recovering from childbirth, are being removed from their positions, placed on unpaid leave, or fired;

b.It is the intent of the Legislature to combat this form of discrimination by requiring employers to provide reasonable accommodations to pregnant women and those who suffer medical conditions related to pregnancy and childbirth, such as bathroom breaks, breaks for increased water intake, periodic rest, assistance with manual labor, job restructuring or modified work schedules, and temporary transfers to less strenuous or hazardous work; and

c.It is not the intent of the Legislature to require such accommodations if their provision would cause an undue hardship in the conduct of an employer's business.

L.2013, c.220, s.1.



Section 10:5-4 - Obtaining Employment, Accommodations And Privileges Without Discrimination; Civil Right.

10:5-4 Obtaining employment, accommodations and privileges without discrimination; civil right.

4.All persons shall have the opportunity to obtain employment, and to obtain all the accommodations, advantages, facilities, and privileges of any place of public accommodation, publicly assisted housing accommodation, and other real property without discrimination because of race, creed, color, national origin, ancestry, age, marital status, affectional or sexual orientation, familial status, disability, nationality, sex , gender identity or expression or source of lawful income used for rental or mortgage payments, subject only to conditions and limitations applicable alike to all persons. This opportunity is recognized as and declared to be a civil right.

L.1945,c.169,s.4; amended 1949, c.11, s.2; 1957, c.66, s.1; 1961, c.106, s.1; 1962, c.37, ss.3,9; 1970, c.80, s.9; 1991, c.519, s.2; 1992, c.146, s.2; 2002, c.82, s.1; 2003, c.180, s.4; 2006, c.100, s.3.



Section 10:5-4.1 - Construction Of Act.

10:5-4.1 Construction of act.

2.All of the provisions of the act to which this act is a supplement shall be construed to prohibit any unlawful discrimination against any person because such person is or has been at any time disabled or any unlawful employment practice against such person, unless the nature and extent of the disability reasonably precludes the performance of the particular employment. It shall be unlawful discrimination under the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.) to discriminate against any buyer or renter because of the disability of a person residing in or intending to reside in a dwelling after it is sold, rented or made available or because of any person associated with the buyer or renter.

L.1972,c.114,s.2; title amended 1978, c.137, s.1. amended 1978, c.137, s.2; 1992, c.146, s.3; 2003, c.180, s.5.



Section 10:5-5 - Definitions Relative To Discrimination.

10:5-5 Definitions relative to discrimination.

5.As used in P.L.1945, c.169 (C.10:5-1 et seq.), unless a different meaning clearly appears from the context:

a."Person" includes one or more individuals, partnerships, associations, organizations, labor organizations, corporations, legal representatives, trustees, trustees in bankruptcy, receivers, and fiduciaries.

b."Employment agency" includes any person undertaking to procure employees or opportunities for others to work.

c."Labor organization" includes any organization which exists and is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment.

d."Unlawful employment practice" and "unlawful discrimination" include only those unlawful practices and acts specified in section 11 of P.L.1945, c.169 (C.10:5-12).

e."Employer" includes all persons as defined in subsection a. of this section unless otherwise specifically exempt under another section of P.L.1945, c.169 (C.10:5-1 et seq.), and includes the State, any political or civil subdivision thereof, and all public officers, agencies, boards or bodies.

f."Employee" does not include any individual employed in the domestic service of any person.

g."Liability for service in the Armed Forces of the United States" means subject to being ordered as an individual or member of an organized unit into active service in the Armed Forces of the United States by reason of membership in the National Guard, naval militia or a reserve component of the Armed Forces of the United States, or subject to being inducted into such armed forces through a system of national selective service.

h."Division" means the "Division on Civil Rights" created by P.L.1945, c.169 (C.10:5-1 et seq.).

i."Attorney General" means the Attorney General of the State of New Jersey or his representative or designee.

j."Commission" means the Commission on Civil Rights created by P.L.1945, c.169 (C.10:5-1 et seq.).

k."Director" means the Director of the Division on Civil Rights.

l."A place of public accommodation" shall include, but not be limited to: any tavern, roadhouse, hotel, motel, trailer camp, summer camp, day camp, or resort camp, whether for entertainment of transient guests or accommodation of those seeking health, recreation or rest; any producer, manufacturer, wholesaler, distributor, retail shop, store, establishment, or concession dealing with goods or services of any kind; any restaurant, eating house, or place where food is sold for consumption on the premises; any place maintained for the sale of ice cream, ice and fruit preparations or their derivatives, soda water or confections, or where any beverages of any kind are retailed for consumption on the premises; any garage, any public conveyance operated on land or water, or in the air, any stations and terminals thereof; any bathhouse, boardwalk, or seashore accommodation; any auditorium, meeting place, or hall; any theatre, motion-picture house, music hall, roof garden, skating rink, swimming pool, amusement and recreation park, fair, bowling alley, gymnasium, shooting gallery, billiard and pool parlor, or other place of amusement; any comfort station; any dispensary, clinic or hospital; any public library; any kindergarten, primary and secondary school, trade or business school, high school, academy, college and university, or any educational institution under the supervision of the State Board of Education, or the Commissioner of Education of the State of New Jersey. Nothing herein contained shall be construed to include or to apply to any institution, bona fide club, or place of accommodation, which is in its nature distinctly private; nor shall anything herein contained apply to any educational facility operated or maintained by a bona fide religious or sectarian institution, and the right of a natural parent or one in loco parentis to direct the education and upbringing of a child under his control is hereby affirmed; nor shall anything herein contained be construed to bar any private secondary or post secondary school from using in good faith criteria other than race, creed, color, national origin, ancestry, gender identity or expression or affectional or sexual orientation in the admission of students.

m."A publicly assisted housing accommodation" shall include all housing built with public funds or public assistance pursuant to P.L.1949, c.300, P.L.1941, c.213, P.L.1944, c.169, P.L.1949, c.303, P.L.1938, c.19, P.L.1938, c.20, P.L.1946, c.52, and P.L.1949, c.184, and all housing financed in whole or in part by a loan, whether or not secured by a mortgage, the repayment of which is guaranteed or insured by the federal government or any agency thereof.

n.The term "real property" includes real estate, lands, tenements and hereditaments, corporeal and incorporeal, and leaseholds, provided, however, that, except as to publicly assisted housing accommodations, the provisions of this act shall not apply to the rental: (1) of a single apartment or flat in a two-family dwelling, the other occupancy unit of which is occupied by the owner as a residence; or (2) of a room or rooms to another person or persons by the owner or occupant of a one-family dwelling occupied by the owner or occupant as a residence at the time of such rental. Nothing herein contained shall be construed to bar any religious or denominational institution or organization, or any organization operated for charitable or educational purposes, which is operated, supervised or controlled by or in connection with a religious organization, in the sale, lease or rental of real property, from limiting admission to or giving preference to persons of the same religion or denomination or from making such selection as is calculated by such organization to promote the religious principles for which it is established or maintained. Nor does any provision under this act regarding discrimination on the basis of familial status apply with respect to housing for older persons.

o."Real estate broker" includes a person, firm or corporation who, for a fee, commission or other valuable consideration, or by reason of promise or reasonable expectation thereof, lists for sale, sells, exchanges, buys or rents, or offers or attempts to negotiate a sale, exchange, purchase, or rental of real estate or an interest therein, or collects or offers or attempts to collect rent for the use of real estate, or solicits for prospective purchasers or assists or directs in the procuring of prospects or the negotiation or closing of any transaction which does or is contemplated to result in the sale, exchange, leasing, renting or auctioning of any real estate, or negotiates, or offers or attempts or agrees to negotiate a loan secured or to be secured by mortgage or other encumbrance upon or transfer of any real estate for others; or any person who, for pecuniary gain or expectation of pecuniary gain conducts a public or private competitive sale of lands or any interest in lands. In the sale of lots, the term "real estate broker" shall also include any person, partnership, association or corporation employed by or on behalf of the owner or owners of lots or other parcels of real estate, at a stated salary, or upon a commission, or upon a salary and commission or otherwise, to sell such real estate, or any parts thereof, in lots or other parcels, and who shall sell or exchange, or offer or attempt or agree to negotiate the sale or exchange, of any such lot or parcel of real estate.

p."Real estate salesperson" includes any person who, for compensation, valuable consideration or commission, or other thing of value, or by reason of a promise or reasonable expectation thereof, is employed by and operates under the supervision of a licensed real estate broker to sell or offer to sell, buy or offer to buy or negotiate the purchase, sale or exchange of real estate, or offers or attempts to negotiate a loan secured or to be secured by a mortgage or other encumbrance upon or transfer of real estate, or to lease or rent, or offer to lease or rent any real estate for others, or to collect rents for the use of real estate, or to solicit for prospective purchasers or lessees of real estate, or who is employed by a licensed real estate broker to sell or offer to sell lots or other parcels of real estate, at a stated salary, or upon a commission, or upon a salary and commission, or otherwise to sell real estate, or any parts thereof, in lots or other parcels.

q."Disability" means physical disability, infirmity, malformation or disfigurement which is caused by bodily injury, birth defect or illness including epilepsy and other seizure disorders, and which shall include, but not be limited to, any degree of paralysis, amputation, lack of physical coordination, blindness or visual impediment, deafness or hearing impediment, muteness or speech impediment or physical reliance on a service or guide dog, wheelchair, or other remedial appliance or device, or any mental, psychological or developmental disability, including autism spectrum disorders, resulting from anatomical, psychological, physiological or neurological conditions which prevents the normal exercise of any bodily or mental functions or is demonstrable, medically or psychologically, by accepted clinical or laboratory diagnostic techniques. Disability shall also mean AIDS or HIV infection.

r."Blind person" means any individual whose central visual acuity does not exceed 20/200 in the better eye with correcting lens or whose visual acuity is better than 20/200 if accompanied by a limit to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20 degrees.

s."Guide dog" means a dog used to assist deaf persons or which is fitted with a special harness so as to be suitable as an aid to the mobility of a blind person, and is used by a blind person who has satisfactorily completed a specific course of training in the use of such a dog, and has been trained by an organization generally recognized by agencies involved in the rehabilitation of the blind or deaf as reputable and competent to provide dogs with training of this type.

t."Guide or service dog trainer" means any person who is employed by an organization generally recognized by agencies involved in the rehabilitation of persons with disabilities as reputable and competent to provide dogs with training, and who is actually involved in the training process.

u."Housing accommodation" means any publicly assisted housing accommodation or any real property, or portion thereof, which is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home, residence or sleeping place of one or more persons, but shall not include any single family residence the occupants of which rent, lease, or furnish for compensation not more than one room therein.

v."Public facility" means any place of public accommodation and any street, highway, sidewalk, walkway, public building, and any other place or structure to which the general public is regularly, normally or customarily permitted or invited.

w."Deaf person" means any person whose hearing is so severely impaired that the person is unable to hear and understand normal conversational speech through the unaided ear alone, and who must depend primarily on a supportive device or visual communication such as writing, lip reading, sign language, and gestures.

x."Atypical hereditary cellular or blood trait" means sickle cell trait, hemoglobin C trait, thalassemia trait, Tay-Sachs trait, or cystic fibrosis trait.

y."Sickle cell trait" means the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin S (sickle hemoglobin) as defined by standard chemical and physical analytic techniques, including electrophoresis; and the proportion of hemoglobin A is greater than the proportion of hemoglobin S or one natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in the normal proportions by standard chemical and physical analytic tests.

z."Hemoglobin C trait" means the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin C as defined by standard chemical and physical analytic techniques, including electrophoresis; and the proportion of hemoglobin A is greater than the proportion of hemoglobin C or one natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in normal proportions by standard chemical and physical analytic tests.

aa."Thalassemia trait" means the presence of the thalassemia gene which in combination with another similar gene results in the chronic hereditary disease Cooley's anemia.

bb."Tay-Sachs trait" means the presence of the Tay-Sachs gene which in combination with another similar gene results in the chronic hereditary disease Tay-Sachs.

cc."Cystic fibrosis trait" means the presence of the cystic fibrosis gene which in combination with another similar gene results in the chronic hereditary disease cystic fibrosis.

dd."Service dog" means any dog individually trained to the requirements of a person with a disability including, but not limited to minimal protection work, rescue work, pulling a wheelchair or retrieving dropped items. This term shall include a "seizure dog" trained to alert or otherwise assist persons subject to epilepsy or other seizure disorders.

ee."Qualified Medicaid applicant" means an individual who is a qualified applicant pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

ff."AIDS" means acquired immune deficiency syndrome as defined by the Centers for Disease Control and Prevention of the United States Public Health Service.

gg."HIV infection" means infection with the human immunodeficiency virus or any other related virus identified as a probable causative agent of AIDS.

hh."Affectional or sexual orientation" means male or female heterosexuality, homosexuality or bisexuality by inclination, practice, identity or expression, having a history thereof or being perceived, presumed or identified by others as having such an orientation.

ii."Heterosexuality" means affectional, emotional or physical attraction or behavior which is primarily directed towards persons of the other gender.

jj."Homosexuality" means affectional, emotional or physical attraction or behavior which is primarily directed towards persons of the same gender.

kk."Bisexuality" means affectional, emotional or physical attraction or behavior which is directed towards persons of either gender.

ll."Familial status" means being the natural parent of a child, the adoptive parent of a child, the resource family parent of a child, having a "parent and child relationship" with a child as defined by State law, or having sole or joint legal or physical custody, care, guardianship, or visitation with a child, or any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of 18 years.

mm. "Housing for older persons" means housing:

(1)provided under any State program that the Attorney General determines is specifically designed and operated to assist elderly persons (as defined in the State program); or provided under any federal program that the United States Department of Housing and Urban Development determines is specifically designed and operated to assist elderly persons (as defined in the federal program); or

(2)intended for, and solely occupied by persons 62 years of age or older; or

(3)intended and operated for occupancy by at least one person 55 years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subsection, the Attorney General shall adopt regulations which require at least the following factors:

(a)the existence of significant facilities and services specifically designed to meet the physical or social needs of older persons, or if the provision of such facilities and services is not practicable, that such housing is necessary to provide important housing opportunities for older persons; and

(b)that at least 80 percent of the units are occupied by at least one person 55 years of age or older per unit; and

(c)the publication of, and adherence to, policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons 55 years of age or older.

Housing shall not fail to meet the requirements for housing for older persons by reason of: persons residing in such housing as of September 13, 1988 not meeting the age requirements of this subsection, provided that new occupants of such housing meet the age requirements of this subsection; or unoccupied units, provided that such units are reserved for occupancy by persons who meet the age requirements of this subsection.

nn."Genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome.

oo."Genetic information" means the information about genes, gene products or inherited characteristics that may derive from an individual or family member.

pp."Genetic test" means a test for determining the presence or absence of an inherited genetic characteristic in an individual, including tests of nucleic acids such as DNA, RNA and mitochondrial DNA, chromosomes or proteins in order to identify a predisposing genetic characteristic.

qq."Domestic partnership" means a domestic partnership established pursuant to section 4 of P.L.2003, c.246 (C.26:8A-4).

rr."Gender identity or expression" means having or being perceived as having a gender related identity or expression whether or not stereotypically associated with a person's assigned sex at birth.

ss."Civil Union" means a legally recognized union of two eligible individuals established pursuant to R.S.37:1-1 et seq. and P.L.2006, c.103 (C.37:1-28 et al.).

tt."Premium wages" means additional remuneration for night, weekend or holiday work, or for standby or irregular duty.

uu."Premium benefit" means an employment benefit, such as seniority, group life insurance, health insurance, disability insurance, sick leave, annual leave, or an educational or pension benefit that is greater than the employment benefit due the employee for an equivalent period of work performed during the regular work schedule of the employee.

L.1945, c.169, s.5; amended 1949, c.11, s.3; 1951, c.64, s.3; 1957, c.66, s.2; 1961, c.106, s.2; 1963, c.40, s.1; 1966, c.17, s.1; 1966, c.254, s.1; 1972, c.114, s.1; 1977, c.122, s.1; 1977, c.456, s.1; 1978, c.137, s.3; 1979, c.86, s.1; 1980, c.46, s.4; 1981, c.185, s.1; 1983, c.485, s.3; 1985, c.303, s.1; 1986, c.8, s.1; 1991, c.493; 1991, c.519, s.3; 1992, c.146, s.4; 1996, c.126, s.4; 2003, c.180, s.6; 2003, c.246, s.11; 2003, c.293; 2004, c.130, s.37; 2006, c.100, s.4; 2006, c.103, s.87; 2007, c.325, s.1; 2009, c.205.



Section 10:5-5.1 - Division To Be Known As "Division On Civil Rights"

10:5-5.1. Division to be known as "Division on Civil Rights"
The Division against Discrimination shall be known as the "Division on Civil Rights."

L.1960, c. 59, p. 491, s. 3, eff. June 21, 1960.



Section 10:5-6 - Division On Civil Rights Created; Powers.

10:5-6 Division on Civil Rights created; powers.

6.There is created in the Department of Law and Public Safety a division known as "The Division on Civil Rights" with power to prevent and eliminate discrimination in the manner prohibited by this act against persons because of race, creed, color, national origin, ancestry, age, marital status, affectional or sexual orientation, gender identity or expression, familial status, nationality, disability, or sex or because of their liability for service in the Armed Forces of the United States, by employers, labor organizations, employment agencies or other persons and to take other actions against discrimination because of race, creed, color, national origin, ancestry, marital status, sex, familial status, nationality, disability, or age or because of their liability for service in the Armed Forces of the United States, as herein provided; and the division created hereunder is given general jurisdiction and authority for such purposes.

L.1945,c.169,s.6; amended 1951, c.64, s.4; 1961, c.106, s.3; 1962, c.37, ss.4,9; 1963, c.40, s.2; 1970, c.80, s.10; 1991, c.519, s.4; 1992, c.146, s.5; 2003, c.180, s.7; 2006, c.100, s.5.



Section 10:5-7 - Composition Of Division; Commission; Membership; Appointment; Term; Vacancies; Compensation

10:5-7. Composition of division; commission; membership; appointment; term; vacancies; compensation
The said division shall consist of the Attorney General and the commission. The commission shall consist of 7 members; each member shall be appointed by the Governor, with the advice and consent of the Senate, for a term of 5 years and until his successor is appointed and qualified, except that of those first appointed, one shall be appointed for a term of 1 year, one for a term of 2 years, one for a term of 3 years and 2 for a term of 4 years. Vacancies caused other than by expiration of term shall be filled in the same manner but for the unexpired term only. Members of the commission shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties. The first chairman of the commission shall be designated by the Governor and thereafter, the chairman shall be elected by the members, annually.

L.1945, c. 169, p. 590, s. 7. Amended by L.1949, c. 11, p. 40, s. 4; L.1963, c. 40, s. 3.



Section 10:5-8 - Attorney General's Powers And Duties.

10:5-8 Attorney General's powers and duties.

8.The Attorney General shall:

a.Exercise all powers of the division not vested in the commission.

b.Administer the work of the division.

c.Organize the division into sections, which shall include but not be limited to a section which shall receive, investigate, and act upon complaints alleging discrimination against persons because of race, creed, color, national origin, ancestry, age, marital status, affectional or sexual orientation, gender identity or expression, familial status, disability, nationality or sex or because of their liability for service in the Armed Forces of the United States; and another which shall, in order to eliminate prejudice and to further good will among the various racial and religious and nationality groups in this State, study, recommend, prepare and implement, in cooperation with such other departments of the State Government or any other agencies, groups or entities both public and private, such educational and human relations programs as are consonant with the objectives of this act; and prescribe the organization of said sections and the duties of his subordinates and assistants.

d.Appoint a Director of the Division on Civil Rights, who shall act for the Attorney General, in the Attorney General's place and with the Attorney General's powers, which appointment shall be subject to the approval of the commission and the Governor, a deputy director and such assistant directors, field representatives and assistants as may be necessary for the proper administration of the division and fix their compensation within the limits of available appropriations. The director, deputy director, assistant directors, field representatives and assistants shall not be subject to the Civil Service Act and shall be removable by the Attorney General at will.

e.Appoint such clerical force and employees as the Attorney General may deem necessary and fix their duties, all of whom shall be subject to the Civil Service Act.

f.Maintain liaison with local and State officials and agencies concerned with matters related to the work of the division.

g.Adopt, promulgate, amend, and rescind suitable rules and regulations to carry out the provisions of this act.

h.Conduct investigations, receive complaints and conduct hearings thereon other than those complaints received and hearings held pursuant to the provisions of this act.

i.In connection with any investigation or hearing held pursuant to the provisions of this act, subpoena witnesses, compel their attendance, administer oaths, take the testimony of any person, under oath, and, in connection therewith, require the production for examination of any books or papers relating to any subject matter under investigation or in question by the division and conduct such discovery procedures which may include the taking of interrogatories and oral depositions as shall be deemed necessary by the Attorney General in any investigation. The Attorney General may make rules as to the issuance of subpoenas by the director. The failure of any witness when duly subpoenaed to attend, give testimony, or produce evidence shall be punishable by the Superior Court of New Jersey in the same manner as such failure is punishable by such court in a case therein pending.

j.Issue such publications and such results of investigations and research tending to promote good will and to minimize or eliminate discrimination because of race, creed, color, national origin, ancestry, age, marital status, affectional or sexual orientation, gender identity or expression, familial status, disability, nationality or sex, as the commission shall direct, subject to available appropriations.

k.Render each year to the Governor and Legislature a full written report of all the activities of the division.

l.Appoint, subject to the approval of the commission, a panel of not more than five hearing examiners, each of whom shall be duly licensed to practice law in this State for a period of at least five years, and each to serve for a term of one year and until his successor is appointed, any one of whom the director may designate in his place to conduct any hearing and recommend findings of fact and conclusions of law. The hearing examiners shall receive such compensation as may be determined by the Attorney General, subject to available appropriations.

L.1945,c.169,s.8; amended 1947, c.155, s.1; 1949, c.11, s.5; 1951, c.64, s.5; 1960, c.59, s.1; 1962, c.37, ss.5,9; 1963, c.40, s.4; 1966, c.17, s.2; 1970, c.80, s.11; 1991, c.519, s.5; 1992, c.146, s.6; 2003, c.180, s.8; 2006, c.100, s.6.



Section 10:5-8.1 - Preparation Of Statement By Attorney General.

10:5-8.1 Preparation of statement by Attorney General.

6. a. The Attorney General shall prepare a statement notifying landlords that the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1et seq.), as amended by P.L.2002, c.82, prohibits discrimination against tenants based on the source of income being used for rental or mortgage payments. In addition, the notification shall include instructions for those wishing to report such discrimination to the Division on Civil Rights.

b.Each agency or entity authorized to issue federal rental assistance vouchers to eligible tenants shall include a copy of the notification required pursuant to subsection a. of this section when issuing such a voucher

L.2002,c.82,s.6.



Section 10:5-9.1 - Enforcement Of Laws Against Discrimination In Public Housing And Real Property.

10:5-9.1 Enforcement of laws against discrimination in public housing and real property.

1.The Division on Civil Rights in the Department of Law and Public Safety shall enforce the laws of this State against discrimination in housing built with, or leased with the assistance of, public funds or public assistance, pursuant to any law, and in real property, as defined in the law hereby supplemented, because of race, religious principles, color, national origin, ancestry, marital status, affectional or sexual orientation, familial status, disability, nationality, sex, gender identity or expression or source of lawful income used for rental or mortgage payments. The said laws shall be so enforced in the manner prescribed in the act to which this act is a supplement.

L.1954,c.198,s.1; amended 1961, c.106, s.5; 1963, c.40, s.18; 1970, c.80, s.12; 1991, c.519, s.6; 1992, c.146, s.7; 2002, c.82, s.2; 2003, c.180, s.9; 2006, c.100, s.7.



Section 10:5-9.2 - Division On Civil Rights Qualified As "Certified Agency."

10:5-9.2 Division on Civil Rights qualified as "certified agency."

13.The provisions of this amendatory and supplementary act, P.L.1992, c.146 (C.10:5-12.4 et al.), and P.L.2003, c.180, are intended to permit the Division on Civil Rights in the Department of Law and Public Safety to qualify as a "certified agency" within the meaning of the Federal Fair Housing Amendments Act, Pub.L. 100-430 (42 U.S.C. s.3610 (f)), and shall be construed as consistent with that purpose. Nothing in P.L.1992, c.146 (C.10:5-12.4 et al.) and P.L.2003, c.180, shall be construed to permit conduct prohibited by the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.), prior to the effective date of P.L.2003, c.180.

L.1992,c.146,s.13; amended 2003, c.180, s.10.



Section 10:5-10 - Commission's Powers And Duties; Local Commissions.

10:5-10 Commission's powers and duties; local commissions.

9.The commission shall:

a.Consult with and advise the Attorney General with respect to the work of the division.

b.Survey and study the operations of the division.

c.Report to the Governor and the Legislature with respect to such matters relating to the work of the division and at such times as it may deem in the public interest.

The mayors or chief executive officers of the municipalities in the State may appoint local commissions on civil rights to aid in effectuating the purposes of this act. Such local commissions shall be composed of representative citizens serving without compensation. Such commissions shall attempt to foster through community effort or otherwise, good will, cooperation and conciliation among the groups and elements of the inhabitants of the community, and they may be empowered by the local governing bodies to make recommendations to them for the development of policies and procedures in general and for programs of formal and informal education that will aid in eliminating all types of discrimination based on race, creed, color, national origin, ancestry, age, marital status, affectional or sexual orientation, gender identity or expression, familial status, disability, nationality or sex.

L.1945,c.169,s.9; amended 1949, c.11, s.6; 1962, c.37, ss.6,9; 1963, c.40, s.5; 1970, c.80, s.13; 1991, c.519, s.7; 1992, c.146, s.8; 2003, c.180, s.11; 2006, c.100, s.8.



Section 10:5-11 - Evidence In Obedience To Summons; Immunity Of Witnesses

10:5-11. Evidence in obedience to summons; immunity of witnesses
No person shall be excused from attending and testifying or from producing records, correspondence, documents or other evidence in obedience to the subpoena of the Attorney General, director, or hearing examiner on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence. But he may nevertheless be prosecuted or subjected to penalty or forfeiture for any perjury or contempt committed in answering, or failing to answer, or in producing or failing to produce evidence in accordance with the subpoena, and any such testimony given or evidence produced shall be admissible against him in any proceeding concerning such perjury or contempt. The immunity herein provided shall extend only to natural persons so compelled to testify.

L.1945, c. 169, p. 593, s. 10. Amended by L.1963, c. 40, s. 6; L.1966, c. 17, s. 3, eff. April 7, 1966.



Section 10:5-12 - Unlawful Employment Practices, Discrimination.

10:5-12 Unlawful employment practices, discrimination.

11.It shall be an unlawful employment practice, or, as the case may be, an unlawful discrimination:

a.For an employer, because of the race, creed, color, national origin, ancestry, age, marital status, civil union status, domestic partnership status, affectional or sexual orientation, genetic information, pregnancy, sex, gender identity or expression, disability or atypical hereditary cellular or blood trait of any individual, or because of the liability for service in the Armed Forces of the United States or the nationality of any individual, or because of the refusal to submit to a genetic test or make available the results of a genetic test to an employer, to refuse to hire or employ or to bar or to discharge or require to retire, unless justified by lawful considerations other than age, from employment such individual or to discriminate against such individual in compensation or in terms, conditions or privileges of employment; provided, however, it shall not be an unlawful employment practice to refuse to accept for employment an applicant who has received a notice of induction or orders to report for active duty in the armed forces; provided further that nothing herein contained shall be construed to bar an employer from refusing to accept for employment any person on the basis of sex in those certain circumstances where sex is a bona fide occupational qualification, reasonably necessary to the normal operation of the particular business or enterprise; provided further that nothing herein contained shall be construed to bar an employer from refusing to accept for employment or to promote any person over 70 years of age; provided further that it shall not be an unlawful employment practice for a club exclusively social or fraternal to use club membership as a uniform qualification for employment, or for a religious association or organization to utilize religious affiliation as a uniform qualification in the employment of clergy, religious teachers or other employees engaged in the religious activities of the association or organization, or in following the tenets of its religion in establishing and utilizing criteria for employment of an employee; provided further, that it shall not be an unlawful employment practice to require the retirement of any employee who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policy-making position, if that employee is entitled to an immediate non-forfeitable annual retirement benefit from a pension, profit sharing, savings or deferred retirement plan, or any combination of those plans, of the employer of that employee which equals in the aggregate at least $27,000.00; and provided further that an employer may restrict employment to citizens of the United States where such restriction is required by federal law or is otherwise necessary to protect the national interest.

The provisions of subsections a. and b. of section 57 of P.L.2003, c.246 (C.34:11A-20), and the provisions of section 58 of P.L.2003, c.246 (C.26:8A-11), shall not be deemed to be an unlawful discrimination under P.L.1945, c.169 (C.10:5-1 et seq.).

For the purposes of this subsection, a "bona fide executive" is a top level employee who exercises substantial executive authority over a significant number of employees and a large volume of business. A "high policy-making position" is a position in which a person plays a significant role in developing policy and in recommending the implementation thereof.

b.For a labor organization, because of the race, creed, color, national origin, ancestry, age, marital status, civil union status, domestic partnership status, affectional or sexual orientation, gender identity or expression, disability, pregnancy, or sex of any individual, or because of the liability for service in the Armed Forces of the United States or nationality of any individual, to exclude or to expel from its membership such individual or to discriminate in any way against any of its members, against any applicant for, or individual included in, any apprentice or other training program or against any employer or any individual employed by an employer; provided, however, that nothing herein contained shall be construed to bar a labor organization from excluding from its apprentice or other training programs any person on the basis of sex in those certain circumstances where sex is a bona fide occupational qualification reasonably necessary to the normal operation of the particular apprentice or other training program.

c.For any employer or employment agency to print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for employment, or to make an inquiry in connection with prospective employment, which expresses, directly or indirectly, any limitation, specification or discrimination as to race, creed, color, national origin, ancestry, age, marital status, civil union status, domestic partnership status, affectional or sexual orientation, gender identity or expression, disability, nationality, pregnancy, or sex or liability of any applicant for employment for service in the Armed Forces of the United States, or any intent to make any such limitation, specification or discrimination, unless based upon a bona fide occupational qualification.

d.For any person to take reprisals against any person because that person has opposed any practices or acts forbidden under this act or because that person has filed a complaint, testified or assisted in any proceeding under this act or to coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of that person having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this act.

e.For any person, whether an employer or an employee or not, to aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this act, or to attempt to do so.

f. (1) For any owner, lessee, proprietor, manager, superintendent, agent, or employee of any place of public accommodation directly or indirectly to refuse, withhold from or deny to any person any of the accommodations, advantages, facilities or privileges thereof, or to discriminate against any person in the furnishing thereof, or directly or indirectly to publish, circulate, issue, display, post or mail any written or printed communication, notice, or advertisement to the effect that any of the accommodations, advantages, facilities, or privileges of any such place will be refused, withheld from, or denied to any person on account of the race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability or nationality of such person, or that the patronage or custom thereat of any person of any particular race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy status, sex, gender identity or expression, affectional or sexual orientation, disability or nationality is unwelcome, objectionable or not acceptable, desired or solicited, and the production of any such written or printed communication, notice or advertisement, purporting to relate to any such place and to be made by any owner, lessee, proprietor, superintendent or manager thereof, shall be presumptive evidence in any action that the same was authorized by such person; provided, however, that nothing contained herein shall be construed to bar any place of public accommodation which is in its nature reasonably restricted exclusively to individuals of one sex, and which shall include but not be limited to any summer camp, day camp, or resort camp, bathhouse, dressing room, swimming pool, gymnasium, comfort station, dispensary, clinic or hospital, or school or educational institution which is restricted exclusively to individuals of one sex, provided individuals shall be admitted based on their gender identity or expression, from refusing, withholding from or denying to any individual of the opposite sex any of the accommodations, advantages, facilities or privileges thereof on the basis of sex; provided further, that the foregoing limitation shall not apply to any restaurant as defined in R.S.33:1-1 or place where alcoholic beverages are served.

(2)Notwithstanding the definition of "a place of public accommodation" as set forth in subsection l. of section 5 of P.L.1945, c.169 (C.10:5-5), for any owner, lessee, proprietor, manager, superintendent, agent, or employee of any private club or association to directly or indirectly refuse, withhold from or deny to any individual who has been accepted as a club member and has contracted for or is otherwise entitled to full club membership any of the accommodations, advantages, facilities or privileges thereof, or to discriminate against any member in the furnishing thereof on account of the race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy, sex, gender identity, or expression, affectional or sexual orientation, disability or nationality of such person.

In addition to the penalties otherwise provided for a violation of P.L.1945, c.169 (C.10:5-1 et seq.), if the violator of paragraph (2) of subsection f. of this section is the holder of an alcoholic beverage license issued under the provisions of R.S.33:1-12 for that private club or association, the matter shall be referred to the Director of the Division of Alcoholic Beverage Control who shall impose an appropriate penalty in accordance with the procedures set forth in R.S.33:1-31.

g.For any person, including but not limited to, any owner, lessee, sublessee, assignee or managing agent of, or other person having the right of ownership or possession of or the right to sell, rent, lease, assign, or sublease any real property or part or portion thereof, or any agent or employee of any of these:

(1)To refuse to sell, rent, lease, assign, or sublease or otherwise to deny to or withhold from any person or group of persons any real property or part or portion thereof because of race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, familial status, disability, nationality, or source of lawful income used for rental or mortgage payments;

(2)To discriminate against any person or group of persons because of race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, familial status, disability, nationality or source of lawful income used for rental or mortgage payments in the terms, conditions or privileges of the sale, rental or lease of any real property or part or portion thereof or in the furnishing of facilities or services in connection therewith;

(3)To print, publish, circulate, issue, display, post or mail, or cause to be printed, published, circulated, issued, displayed, posted or mailed any statement, advertisement, publication or sign, or to use any form of application for the purchase, rental, lease, assignment or sublease of any real property or part or portion thereof, or to make any record or inquiry in connection with the prospective purchase, rental, lease, assignment, or sublease of any real property, or part or portion thereof which expresses, directly or indirectly, any limitation, specification or discrimination as to race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy, sex, gender identity, or expression, affectional or sexual orientation, familial status, disability, nationality, or source of lawful income used for rental or mortgage payments, or any intent to make any such limitation, specification or discrimination, and the production of any such statement, advertisement, publicity, sign, form of application, record, or inquiry purporting to be made by any such person shall be presumptive evidence in any action that the same was authorized by such person; provided, however, that nothing contained in this subsection shall be construed to bar any person from refusing to sell, rent, lease, assign or sublease or from advertising or recording a qualification as to sex for any room, apartment, flat in a dwelling or residential facility which is planned exclusively for and occupied by individuals of one sex to any individual of the exclusively opposite sex on the basis of sex provided individuals shall be qualified based on their gender identity or expression;

(4)To refuse to sell, rent, lease, assign, or sublease or otherwise to deny to or withhold from any person or group of persons any real property or part or portion thereof because of the source of any lawful income received by the person or the source of any lawful rent payment to be paid for the real property; or

(5)To refuse to rent or lease any real property to another person because that person's family includes children under 18 years of age, or to make an agreement, rental or lease of any real property which provides that the agreement, rental or lease shall be rendered null and void upon the birth of a child. This paragraph shall not apply to housing for older persons as defined in subsection mm. of section 5 of P.L.1945, c.169 (C.10:5-5).

h.For any person, including but not limited to, any real estate broker, real estate salesperson, or employee or agent thereof:

(1)To refuse to sell, rent, assign, lease or sublease, or offer for sale, rental, lease, assignment, or sublease any real property or part or portion thereof to any person or group of persons or to refuse to negotiate for the sale, rental, lease, assignment, or sublease of any real property or part or portion thereof to any person or group of persons because of race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, familial status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability, nationality, or source of lawful income used for rental or mortgage payments, or to represent that any real property or portion thereof is not available for inspection, sale, rental, lease, assignment, or sublease when in fact it is so available, or otherwise to deny or withhold any real property or any part or portion of facilities thereof to or from any person or group of persons because of race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, familial status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability or nationality;

(2)To discriminate against any person because of race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, familial status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability, nationality, or source of lawful income used for rental or mortgage payments in the terms, conditions or privileges of the sale, rental, lease, assignment or sublease of any real property or part or portion thereof or in the furnishing of facilities or services in connection therewith;

(3)To print, publish, circulate, issue, display, post, or mail, or cause to be printed, published, circulated, issued, displayed, posted or mailed any statement, advertisement, publication or sign, or to use any form of application for the purchase, rental, lease, assignment, or sublease of any real property or part or portion thereof or to make any record or inquiry in connection with the prospective purchase, rental, lease, assignment, or sublease of any real property or part or portion thereof which expresses, directly or indirectly, any limitation, specification or discrimination as to race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, familial status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability, nationality, or source of lawful income used for rental or mortgage payments or any intent to make any such limitation, specification or discrimination, and the production of any such statement, advertisement, publicity, sign, form of application, record, or inquiry purporting to be made by any such person shall be presumptive evidence in any action that the same was authorized by such person; provided, however, that nothing contained in this subsection h., shall be construed to bar any person from refusing to sell, rent, lease, assign or sublease or from advertising or recording a qualification as to sex for any room, apartment, flat in a dwelling or residential facility which is planned exclusively for and occupied exclusively by individuals of one sex to any individual of the opposite sex on the basis of sex, provided individuals shall be qualified based on their gender identity or expression;

(4)To refuse to sell, rent, lease, assign, or sublease or otherwise to deny to or withhold from any person or group of persons any real property or part or portion thereof because of the source of any lawful income received by the person or the source of any lawful rent payment to be paid for the real property; or

(5)To refuse to rent or lease any real property to another person because that person's family includes children under 18 years of age, or to make an agreement, rental or lease of any real property which provides that the agreement, rental or lease shall be rendered null and void upon the birth of a child. This paragraph shall not apply to housing for older persons as defined in subsection mm. of section 5 of P.L.1945, c.169 (C.10:5-5).

i.For any person, bank, banking organization, mortgage company, insurance company or other financial institution, lender or credit institution involved in the making or purchasing of any loan or extension of credit, for whatever purpose, whether secured by residential real estate or not, including but not limited to financial assistance for the purchase, acquisition, construction, rehabilitation, repair or maintenance of any real property or part or portion thereof or any agent or employee thereof:

(1)To discriminate against any person or group of persons because of race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability, familial status or nationality, in the granting, withholding, extending, modifying, renewing, or purchasing, or in the fixing of the rates, terms, conditions or provisions of any such loan, extension of credit or financial assistance or purchase thereof or in the extension of services in connection therewith;

(2)To use any form of application for such loan, extension of credit or financial assistance or to make record or inquiry in connection with applications for any such loan, extension of credit or financial assistance which expresses, directly or indirectly, any limitation, specification or discrimination as to race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability, familial status or nationality or any intent to make any such limitation, specification or discrimination; unless otherwise required by law or regulation to retain or use such information;

(3)(Deleted by amendment, P.L.2003, c.180).

(4)To discriminate against any person or group of persons because of the source of any lawful income received by the person or the source of any lawful rent payment to be paid for the real property; or

(5)To discriminate against any person or group of persons because that person's family includes children under 18 years of age, or to make an agreement or mortgage which provides that the agreement or mortgage shall be rendered null and void upon the birth of a child. This paragraph shall not apply to housing for older persons as defined in subsection mm. of section 5 of P.L.1945, c.169 (C.10:5-5).

j.For any person whose activities are included within the scope of this act to refuse to post or display such notices concerning the rights or responsibilities of persons affected by this act as the Attorney General may by regulation require.

k.For any real estate broker, real estate salesperson or employee or agent thereof or any other individual, corporation, partnership, or organization, for the purpose of inducing a transaction for the sale or rental of real property from which transaction such person or any of its members may benefit financially, to represent that a change has occurred or will or may occur in the composition with respect to race, creed, color, national origin, ancestry, marital status, civil union status, domestic partnership status, familial status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability, nationality, or source of lawful income used for rental or mortgage payments of the owners or occupants in the block, neighborhood or area in which the real property is located, and to represent, directly or indirectly, that this change will or may result in undesirable consequences in the block, neighborhood or area in which the real property is located, including, but not limited to the lowering of property values, an increase in criminal or anti-social behavior, or a decline in the quality of schools or other facilities.

l.For any person to refuse to buy from, sell to, lease from or to, license, contract with, or trade with, provide goods, services or information to, or otherwise do business with any other person on the basis of the race, creed, color, national origin, ancestry, age, pregnancy, sex, gender identity or expression, affectional or sexual orientation, marital status, civil union status, domestic partnership status, liability for service in the Armed Forces of the United States, disability, nationality, or source of lawful income used for rental or mortgage payments of such other person or of such other person's spouse, partners, members, stockholders, directors, officers, managers, superintendents, agents, employees, business associates, suppliers, or customers. This subsection shall not prohibit refusals or other actions (1) pertaining to employee-employer collective bargaining, labor disputes, or unfair labor practices, or (2) made or taken in connection with a protest of unlawful discrimination or unlawful employment practices.

m.For any person to:

(1)Grant or accept any letter of credit or other document which evidences the transfer of funds or credit, or enter into any contract for the exchange of goods or services, where the letter of credit, contract, or other document contains any provisions requiring any person to discriminate against or to certify that he, she or it has not dealt with any other person on the basis of the race, creed, color, national origin, ancestry, age, pregnancy, sex, gender identity or expression, affectional or sexual orientation, marital status, civil union status, domestic partnership status, disability, liability for service in the Armed Forces of the United States, or nationality of such other person or of such other person's spouse, partners, members, stockholders, directors, officers, managers, superintendents, agents, employees, business associates, suppliers, or customers.

(2)Refuse to grant or accept any letter of credit or other document which evidences the transfer of funds or credit, or refuse to enter into any contract for the exchange of goods or services, on the ground that it does not contain such a discriminatory provision or certification.

The provisions of this subsection shall not apply to any letter of credit, contract, or other document which contains any provision pertaining to employee-employer collective bargaining, a labor dispute or an unfair labor practice, or made in connection with the protest of unlawful discrimination or an unlawful employment practice, if the other provisions of such letter of credit, contract, or other document do not otherwise violate the provisions of this subsection.

n.For any person to aid, abet, incite, compel, coerce, or induce the doing of any act forbidden by subsections l. and m. of section 11 of P.L.1945, c.169 (C.10:5-12), or to attempt, or to conspire to do so. Such prohibited conduct shall include, but not be limited to:

(1)Buying from, selling to, leasing from or to, licensing, contracting with, trading with, providing goods, services, or information to, or otherwise doing business with any person because that person does, or agrees or attempts to do, any such act or any act prohibited by this subsection; or

(2)Boycotting, commercially blacklisting or refusing to buy from, sell to, lease from or to, license, contract with, provide goods, services or information to, or otherwise do business with any person because that person has not done or refuses to do any such act or any act prohibited by this subsection; provided that this subsection shall not prohibit refusals or other actions either pertaining to employee-employer collective bargaining, labor disputes, or unfair labor practices, or made or taken in connection with a protest of unlawful discrimination or unlawful employment practices.

o.For any multiple listing service, real estate brokers' organization or other service, organization or facility related to the business of selling or renting dwellings to deny any person access to or membership or participation in such organization, or to discriminate against such person in the terms or conditions of such access, membership, or participation, on account of race, creed, color, national origin, ancestry, age, marital status, civil union status, domestic partnership status, familial status, pregnancy, sex, gender identity or expression, affectional or sexual orientation, disability or nationality.

p.Nothing in the provisions of this section shall affect the ability of an employer to require employees to adhere to reasonable workplace appearance, grooming and dress standards not precluded by other provisions of State or federal law, except that an employer shall allow an employee to appear, groom and dress consistent with the employee's gender identity or expression.

q. (1) For any employer to impose upon a person as a condition of obtaining or retaining employment, including opportunities for promotion, advancement or transfers, any terms or conditions that would require a person to violate or forego a sincerely held religious practice or religious observance, including but not limited to the observance of any particular day or days or any portion thereof as a Sabbath or other holy day in accordance with the requirements of the religion or religious belief, unless, after engaging in a bona fide effort, the employer demonstrates that it is unable to reasonably accommodate the employee's religious observance or practice without undue hardship on the conduct of the employer's business. Notwithstanding any other provision of law to the contrary, an employee shall not be entitled to premium wages or premium benefits for work performed during hours to which those premium wages or premium benefits would ordinarily be applicable, if the employee is working during those hours only as an accommodation to his religious requirements. Nothing in this subsection q. shall be construed as reducing:

(a)The number of the hours worked by the employee which are counted towards the accruing of seniority, pension or other benefits; or

(b)Any premium wages or benefits provided to an employee pursuant to a collective bargaining agreement.

(2)For an employer to refuse to permit an employee to utilize leave, as provided for in this subsection q., which is solely used to accommodate the employee's sincerely held religious observance or practice. Except where it would cause an employer to incur an undue hardship, no person shall be required to remain at his place of employment during any day or days or portion thereof that, as a requirement of his religion, he observes as his Sabbath or other holy day, including a reasonable time prior and subsequent thereto for travel between his place of employment and his home; provided that any such absence from work shall, wherever practicable in the reasonable judgment of the employer, be made up by an equivalent amount of time and work at some other mutually convenient time, or shall be charged against any leave with pay ordinarily granted, other than sick leave, and any such absence not so made up or charged, may be treated by the employer of that person as leave taken without pay.

(3) (a) For purposes of this subsection q., "undue hardship" means an accommodation requiring unreasonable expense or difficulty, unreasonable interference with the safe or efficient operation of the workplace or a violation of a bona fide seniority system or a violation of any provision of a bona fide collective bargaining agreement.

(b)In determining whether the accommodation constitutes an undue hardship, the factors considered shall include:

(i)The identifiable cost of the accommodation, including the costs of loss of productivity and of retaining or hiring employees or transferring employees from one facility to another, in relation to the size and operating cost of the employer.

(ii)The number of individuals who will need the particular accommodation for a sincerely held religious observance or practice.

(iii) For an employer with multiple facilities, the degree to which the geographic separateness or administrative or fiscal relationship of the facilities will make the accommodation more difficult or expensive.

(c)An accommodation shall be considered to constitute an undue hardship if it will result in the inability of an employee to perform the essential functions of the position in which he or she is employed.

(d) (i) The provisions of this subsection q. shall be applicable only to reasonable accommodations of religious observances and shall not supersede any definition of undue hardship or standards for reasonable accommodation of the disabilities of employees.

(ii)This subsection q. shall not apply where the uniform application of terms and conditions of attendance to employees is essential to prevent undue hardship to the employer. The burden of proof regarding the applicability of this subparagraph (d) shall be upon the employer.

r.For any employer to take reprisals against any employee for requesting from any other employee or former employee of the employer information regarding the job title, occupational category, and rate of compensation, including benefits, of any employee or former employee of the employer, or the gender, race, ethnicity, military status, or national origin of any employee or former employee of the employer, regardless of whether the request was responded to, if the purpose of the request for the information was to assist in investigating the possibility of the occurrence of, or in taking of legal action regarding, potential discriminatory treatment concerning pay, compensation, bonuses, other compensation, or benefits. Nothing in this subsection shall be construed to require an employee to disclose such information about the employee herself to any other employee or former employee of the employer or to any authorized representative of the other employee or former employee.

s.For an employer to treat, for employment-related purposes, a woman employee that the employer knows, or should know, is affected by pregnancy in a manner less favorable than the treatment of other persons not affected by pregnancy but similar in their ability or inability to work. In addition, an employer of an employee who is a woman affected by pregnancy shall make available to the employee reasonable accommodation in the workplace, such as bathroom breaks, breaks for increased water intake, periodic rest, assistance with manual labor, job restructuring or modified work schedules, and temporary transfers to less strenuous or hazardous work, for needs related to the pregnancy when the employee, based on the advice of her physician, requests the accommodation, unless the employer can demonstrate that providing the accommodation would be an undue hardship on the business operations of the employer. The employer shall not in any way penalize the employee in terms, conditions or privileges of employment for requesting or using the accommodation. Workplace accommodation provided pursuant to this subsection and paid or unpaid leave provided to an employee affected by pregnancy shall not be provided in a manner less favorable than accommodations or leave provided to other employees not affected by pregnancy but similar in their ability or inability to work. This subsection shall not be construed as otherwise increasing or decreasing any employee's rights under law to paid or unpaid leave in connection with pregnancy.

For the purposes of this section "pregnancy" means pregnancy, childbirth, or medical conditions related to pregnancy or childbirth, including recovery from childbirth.

For the purposes of this subsection, in determining whether an accommodation would impose undue hardship on the operation of an employer's business, the factors to be considered include: the overall size of the employer's business with respect to the number of employees, number and type of facilities, and size of budget; the type of the employer's operations, including the composition and structure of the employer's workforce; the nature and cost of the accommodation needed, taking into consideration the availability of tax credits, tax deductions, and outside funding; and the extent to which the accommodation would involve waiver of an essential requirement of a job as opposed to a tangential or non-business necessity requirement.

L.1945, c.169, s.11; amended 1949, c.11, s.7; 1951, c.64, s.6; 1961, c.106, s.4; 1962, c.37, ss.7,9; 1962, c.175; 1966, c.17, s.4; 1970, c.80, s.14; 1973, c.276; 1975, c.35; 1977, c.96, s.2; 1977, c.122, s.2; 1979, c.86, s.2; 1981, c.185, s.2; 1985, c.73, s.3; 1991, c.519, s.8; 1992, c.146, s.9; 1996, c.126, s.5; 1997, c.179; 2002, c.82, s.3; 2003, c.180, s.12; 2003, c.246, s.12; 2006, c.100, s.9; 2006, c.103, s.88; 2007, c.325, s.2; 2013, c.154; 2013, c.220, s.2.



Section 10:5-12.1 - Reinstatement, Back Pay

10:5-12.1. Reinstatement, back pay
Notwithstanding any provision of law to the contrary, relief for having been required to retire in violation of the provisions of section 11 of P.L. 1945, c. 169 (C. 10:5-12), shall be available to the person aggrieved by that violation solely through the procedure initiated by filing a complaint with the Attorney General under the provisions of P.L. 1945, c. 169 (C. 10:5-1 et seq.).

Notwithstanding any provision to the contrary of section 16 of P.L. 1945, c. 169 (C. 10:5-17) or any other law, relief ordered for or granted to a person in connection with his being required to retire in violation of the provisions of section 11 of P.L. 1945, c. 169 (C. 10:5-12) shall be limited to his reinstatement with back pay and interest.

L. 1985, c. 73, s. 5, eff. March 11, 1985.



Section 10:5-12.2 - Unlawful Discrimination Against Medicaid Applicants, Recipients Of Public Assistance

10:5-12.2. Unlawful discrimination against Medicaid applicants, recipients of public assistance
It shall be an unlawful discrimination for any skilled nursing or intermediate care facility which is a Medicaid provider pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and whose Medicaid occupancy level is less than the Statewide occupancy level, to deny admission to a qualified Medicaid applicant or a recipient of public assistance under P.L.1947, c.156 (C.44:8-107 et seq.) when a nursing home bed becomes available; except that this requirement shall not be construed to apply to the transfer of a resident from a residential unit to a nursing care unit within a facility, as defined by regulation, or prohibit a life care community, as defined by regulation, from contracting with its own residents for prior rights to beds in the nursing care unit of the community. The Commissioner of Human Services shall modify this requirement based on the licensed bed capacity and the financial condition of a facility but in no case shall the Medicaid occupancy level of that facility be less than 35%. The commissioner shall by September 1 of each year provide the Institutions, Health and Welfare Committee of the Senate, the Corrections, Health and Human Services Committee of the General Assembly, and the Governor with a report stating in specific detail the adverse financial condition of each facility exempted from this requirement. The criteria used by the commissioner to modify this requirement shall be contained in regulations which he shall adopt pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and a list of all skilled nursing or intermediate care facilities granted a modification by the commissioner shall be published in the New Jersey Register within one month of the commissioner's granting of the modification. Nothing in this section shall be construed to prohibit a religiously affiliated skilled nursing or intermediate care facility from utilizing religious affiliation as a uniform qualification for admission.

For the purpose of this subsection and section 3 of this amendatory and supplementary act, "Statewide occupancy level" means 45% of the total number of licensed beds in a skilled nursing or intermediate care facility for the first year following the effective date of this amendatory and supplementary act. For each year thereafter, the Commissioner of Human Services shall annually determine the Statewide occupancy level based on the commissioner's projection of the need for nursing facility bed space for qualified Medicaid applicants for that year, but the level shall not be less than 45%. Upon making the determination of what the Statewide occupancy level shall be for the next year, the commissioner shall promptly notify the members of the Senate Institutions, Health and Welfare Committee and General Assembly Corrections, Health and Human Services Committee, in writing, about the proposed level and the commissioner's rationale for so determining the level. After notifying the committee members, the commissioner shall adopt the Statewide occupancy level by regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

For the purpose of this section and section 3 of this amendatory and supplementary act, "Medicaid occupancy level" means the average number of Medicaid recipients and recipients of public assistance under P.L.1947, c.156 (C.44:8-107 et seq.) residing in a skilled nursing or intermediate care facility divided by the total number of licensed beds in the facility during that month. The Department of Human Services shall compile this information on a monthly basis and it shall be made available to the public upon request. This information shall be provided to the Division on Civil Rights on a monthly basis.

L.1985,c.303; amended 1987,c.367.



Section 10:5-12.3 - Report Of Admission Denial

10:5-12.3. Report of admission denial
A person or agency having knowledge that a skilled nursing or intermediate care facility whose Medicaid occupancy level is less than the Statewide occupancy level has denied admission to a qualified Medicaid applicant shall promptly report this information to the Division on Civil Rights of the Department of Law and Public Safety.

L. 1985, c. 303, s. 3.



Section 10:5-12.4 - Failure To Use Barrier Free Housing Standards, Unlawful Discrimination.

10:5-12.4 Failure to use barrier free housing standards, unlawful discrimination.

11.A failure to design and construct any multi-family dwelling of four units or more in accordance with barrier free standards promulgated by the Commissioner of Community Affairs pursuant to section 5 of P.L.1975, c.217 (C.52:27D-123) shall be an unlawful discrimination. The Commissioner of Community Affairs shall ensure that standards established meet or exceed the standards established under the federal "Fair Housing Amendments Act of 1988," Pub. L.100-430. Whenever the Attorney General receives a complaint alleging an unlawful discrimination pursuant to this section, the Attorney General shall refer the complaint to the Commissioner of Community Affairs for a determination and report as to whether there is a violation of such standards. Following receipt of the report, a complaint alleging an unlawful discrimination pursuant to this section shall be investigated and prosecuted in accordance with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.). Nothing in this section shall be construed to limit any enforcement authority of the Commissioner of Community Affairs or the Attorney General otherwise provided by law. Nothing in the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and P.L.1971, c.269 (C.52:32-4 et seq.) shall be deemed to limit the powers of the Attorney General under this act. The Attorney General and the Commissioner of Community Affairs shall adopt regulations to effectuate the purposes of this section.

L.1992,c.146,s.11; amended 2003, c.72, s.1.



Section 10:5-12.5 - Regulation Of Land Use, Housing, Unlawful Discrimination.

10:5-12.5 Regulation of land use, housing, unlawful discrimination.

12. a. It shall be an unlawful discrimination for a municipality, county or other local civil or political subdivision of the State of New Jersey, or an officer, employee, or agent thereof, to exercise the power to regulate land use or housing in a manner that discriminates on the basis of race, creed, color, national origin, ancestry, marital status, familial status, sex, gender identity or expression, nationality or disability.

b.Notwithstanding the provisions of section 12 of P.L.1945, c.169 (C.10:5-13) any person claiming to be aggrieved by an unlawful discrimination under this section shall enforce this section by private right of action in Superior Court. This section shall not apply to discrimination in housing owned or managed by a municipality, county or other local civil or political subdivision of the State of New Jersey where such discrimination is otherwise prohibited by section 11 of P.L.1945, c.169 (C.10:5-12).

L.1992,c.146,s.12; amended 2003, c.180, s.13; 2006, c.100, s.10.



Section 10:5-12.6 - Liability Imposed On Employers Who Discharge, Discriminate Against Employee Who Displays The American Flag.

10:5-12.6 Liability imposed on employers who discharge, discriminate against employee who displays the American flag.
1.No employer, public or private, shall discharge or discriminate against an employee in compensation or in terms, conditions or privileges of employment for displaying the American flag on the employee's person or work station, provided the display does not substantially andmaterially interfere with the employee's job duties. An employer who discharges or discriminates against an employee as described in this section shall be liable to the employee for damages caused by the discharge or discrimination, including punitive damages, and for reasonable attorney's fees as part of the costs of any action for damages. If the court determines that the action for damages was brought without substantial justification, the court may award costs and reasonable attorney's fees to the employer.

L.2001,c.385.



Section 10:5-13 - Filing Complaint; Prosecution Of Suit In Superior Court, Jury Trial

10:5-13. Filing complaint; prosecution of suit in Superior Court, jury trial
Any person claiming to be aggrieved by an unlawful employment practice or an unlawful discrimination may, personally or by an attorney-at-law, make, sign and file with the division a verified complaint in writing which shall state the name and address of the person, employer, labor organization, employment agency, owner, lessee, proprietor, manager, superintendent, or agent alleged to have committed the unlawful employment practice or unlawful discrimination complained of and which shall set forth the particulars thereof and shall contain such other information as may be required by the division. Upon receipt of the complaint, the division shall notify the complainant on a form promulgated by the director of the division and approved by the Attorney General of the complainant's rights under this act, including the right to file a complaint in the Superior Court to be heard before a jury; of the jurisdictional limitations of the division; and any other provisions of this act, without interpretation, that may apply to the complaint. The Commissioner of Labor, the Attorney General, or the Commissioner of Education may, in like manner, make, sign and file such complaint. Any employer whose employees, or some of them, refuse or threaten to refuse to co-operate with the provisions of this act, may file with the division a verified complaint asking for assistance by conciliation or other remedial action.

Any complainant may initiate suit in Superior Court under this act without first filing a complaint with the division or any municipal office. Upon the application of any party, a jury trial shall be directed to try the validity of any claim under this act specified in the suit. All remedies available in common law tort actions shall be available to prevailing plaintiffs. These remedies are in addition to any provided by this act or any other statute. Prosecution of such suit in Superior Court under this act shall bar the filing of a complaint with the division or any municipal office during the pendency of any such suit.

At any time after 180 days from the filing of a complaint with the division, a complainant may file a request with the division to present the action personally or through counsel to the Office of Administrative Law. Upon such request, the director of the division shall file the action with the Office of Administrative Law, provided that no action may be filed with the Office of Administrative Law where the director of the division has found that no probable cause exists to credit the allegations of the complaint or has otherwise dismissed the complaint.

A party to an action based upon a violation of this act shall mail a copy of the initial pleadings or claims, amended pleadings or claims, counterclaims, briefs, and legal memoranda to the division at the same time as filing such documents with the Office of Administrative Law or the court. Upon application to the Office of Administrative Law or to the court wherein the matter is pending, the division shall be permitted to intervene.

L.1945,c.169,s.12; amended 1949,c.11,s.8; 1960,c.59,s.2; 1963,c.40,s.7; 1979,c.404,s.1; 1990,c.12,s.2.



Section 10:5-14 - Investigation Of Complaint; Attorney General's Duties.

10:5-14 Investigation of complaint; Attorney General's duties.

13.After the filing of any complaint, the Attorney General shall cause prompt investigation to be made in connection therewith and advise the complainant of the results thereof. During the period beginning with the filing of such complaint and ending with the closure of the case or 45 days from the date of a finding of probable cause, the Attorney General shall, to the extent feasible, engage in conciliation with respect to such complaint. Neither the Attorney General nor any officer or employee of the division shall disclose any conversation between the Attorney General or a representative and the respondent or a representative at such conference, except that the Attorney General and any officer or employee may disclose the terms of a settlement offer to the complainant or other aggrieved person on whose behalf the complaint was filed.

L.1945,c.169,s.13; amended 1949, c.11, s.9; 1963, c.40, s.8; 1966, c.17, s.5; 1990, c.12, s.3; 1992, c.146, s.10; 2003, c.180, s.14.



Section 10:5-14.1 - Enforcement Of Act; Summary Proceedings

10:5-14.1. Enforcement of act; summary proceedings
At any time after the filing of any complaint the Attorney General may proceed against any person in a summary manner in the Superior Court of New Jersey to compel compliance with any of the provisions of this act, or to prevent violations or attempts to violate any such provisions, or attempts to interfere with or impede the enforcement of any such provisions or the exercise or performance of any power or duty thereunder.

L.1966, c. 17, s. 6.



Section 10:5-14.1A - Penalties; Disposition

10:5-14.1a. Penalties; disposition
2.Any person who violates any of the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.), shall, in addition to any other relief or affirmative action provided by law, be liable for the following penalties:

a.In an amount not exceeding $10,000 if the respondent has not been adjudged to have committed any prior violation within the five-year period ending on the date of the filing of this charge;

b.In an amount not exceeding $25,000 if the respondent has been adjudged to have committed one other violation within the five-year period ending on the date of the filing of this charge; and

c.In an amount not exceeding $50,000 if the respondent has been adjudged to have committed two or more violations within the seven-year period ending on the date of the filing of this charge. The penalties shall be determined by the director in such amounts as he deems proper under the circumstances and included in his order following his finding of an unlawful discrimination or an unlawful employment practice pursuant to section 16 of P.L.1945, c.169 (C.10:5-17). Any such amounts collected by the director shall be paid forthwith into the State Treasury for the general purposes of the State.

L.1983,c.412,s.2; amended 2001, c.254.



Section 10:5-14.2 - Counties And Municipalities Over 200,000; Office Of Civil Rights; Creation And Establishment; Officers; Organization; Powers

10:5-14.2. Counties and municipalities over 200,000; office of civil rights; creation and establishment; officers; organization; powers
Any county, except as hereinafter provided or any municipality with a population of at least 200,000 in a county of the first class, may, upon approval of the Attorney General, create and establish, by ordinance or by resolution in counties not authorized to act by ordinance, an office of civil rights to be administered by a county or municipal director of civil rights who shall be appointed by the appointing authority of the county or municipality. No county in which a municipality has established an office of civil rights prior to the effective date of this amendatory act shall hereafter establish a civil rights office pursuant to this amendatory act. In addition, the governing body may provide for the employment of such other officers including hearing examiners and attorneys, and employees as may be necessary or desirable for the proper conduct of the affairs of the office. The qualifications of the director, hearing examiner and attorneys shall be subject to approval by the Attorney General. A county or municipal office thus established shall have and exercise those powers to enforce the Law Against Discrimination as may be delegated to it as provided in section 2 of this act.

L.1977, c. 121, s. 1, eff. June 6, 1977. Amended by L.1980, c. 87, s. 1, eff. Aug. 21, 1980.



Section 10:5-14.3 - Delegation Of Powers By Attorney General; Review Of Findings And Conclusions

10:5-14.3. Delegation of powers by Attorney General; review of findings and conclusions
Upon a finding that the public interest may be better served thereby, the Attorney General may delegate to such county or municipal office of civil rights the power to investigate complaints and conduct conciliation conferences, in accordance with the provisions of section 13 of P.L.1945, c. 169 (C. 10:5-14), and to proceed in a summary manner in accordance with the provisions of section 6 of P.L.1966, c. 17 (C. 10:5-14.1). In addition, the Attorney General may delegate to such county or municipal office of civil rights the power to conduct hearings and in connection therewith, the power to subpena witnesses, administer oaths, take testimony and conduct discovery procedures including the taking of interrogatories and oral depositions. The findings and conclusions of a county or municipal office resulting from an exercise of the foregoing powers shall not constitute a final administrative decision, but shall be submitted to the Director of the Division on Civil Rights who may rely and act thereupon in accordance with the provisions of section 16 of P.L.1945, c. 169 (C. 10:5-17). The Attorney General shall establish rules of practice to govern, expedite and effectuate the utilization of the foregoing powers by such county or municipal office.

L.1977, c. 121, s. 2, eff. June 6, 1977. Amended by L.1980, c. 87, s. 2, eff. Aug. 21, 1980.



Section 10:5-15 - Notice Requiring Respondent To Answer Charges; Place Of Hearing

10:5-15. Notice requiring respondent to answer charges; place of hearing
In case of failure so to eliminate such practice or discrimination, or in advance thereof if in his judgment circumstances so warrant, the Attorney General shall cause to be issued and served in the name of the division, a written notice, together with a copy of such complaint, as the same may have been amended, requiring the person, employer, labor organization, employment agency, owner, lessee, proprietor, manager, superintendent, or agent named in such complaint, hereinafter referred to as respondent, to answer the charges of such complaint at a hearing before the director at a time and place to be specified in such notice. The place of any such hearing shall be the office of the Attorney General or such other place as may be designated by him.

L.1945, c. 169, p. 595, s. 14. Amended by L.1949, c. 11, p. 45, s. 10; L.1963, c. 40, s. 9.



Section 10:5-16 - Practice And Procedure.

10:5-16 Practice and procedure.

15.When the director has issued a finding of probable cause, the case in support of the complaint shall be presented before the director by the attorney for the division and evidence concerning attempted conciliation shall not be received. The respondent shall file a written verified answer to the complaint and appear at such hearing in person or by representative, with or without counsel, and submit testimony. The complainant shall be allowed to intervene and present testimony in person and may be represented by counsel. The director or the complainant shall have the power reasonably and fairly to amend any complaint, and the respondent shall have like power to amend his answer. The director shall not be bound by the strict rules of evidence prevailing in civil actions in courts of competent jurisdiction of this State. The testimony taken at the hearing shall be under oath and a verbatim record shall be made. When the director has issued a finding of probable cause in a housing discrimination complaint only, any party to that complaint may elect, in lieu of the administrative proceeding set forth in this section, to have the claim asserted in the finding of probable cause adjudicated in a civil action in Superior Court pursuant to section 12 of P.L.1945, c.169 (C.10:5-13). Such an election shall be made not later than 20 days after receipt of the finding of probable cause. Upon such election, the attorney for the division shall promptly file such an action in Superior Court. Upon application to the court wherein the matter is pending, the complainant shall be permitted to intervene and present testimony in person and may be represented by counsel.

L.1945,c.169,s.15; amended 1963, c.40, s.10; 1979, c.404, s.2; 1980, c.71; 2003, c.180, s.15.



Section 10:5-17 - Findings And Conclusions Of Director; Order.

10:5-17 Findings and conclusions of director; order.

16.If, upon all evidence at the hearing, the director shall find that the respondent has engaged in any unlawful employment practice or unlawful discrimination as defined in this act, the director shall state his findings of fact and conclusions of law and shall issue and cause to be served on such respondent an order requiring such respondent to cease and desist from such unlawful employment practice or unlawful discrimination and to take such affirmative action, including, but not limited to, hiring, reinstatement or upgrading of employees, with or without back pay, or restoration to membership, in any respondent labor organization, or extending full and equal accommodations, advantages, facilities, and privileges to all persons, as, in the judgment of the director, will effectuate the purpose of this act, and including a requirement for report of the manner of compliance. If the conduct violative of this act constitutes any form of unlawful economic discrimination prohibited in section 11, subsections 1., m., and n. of this act, the affirmative action taken by the director may include the award of three-fold damages to the person or persons aggrieved by the violation. The director shall have the power to use reasonably certain bases, including but not limited to list, catalogue or market prices or values, or contract or advertised terms and conditions, in order to determine particulars or performance in giving appropriate remedy. In addition to any other remedies provided by P.L.1945, c.169 (C.10:5-1 et seq.), a prevailing complainant may recover damages to compensate for emotional distress caused by the activities found to be in violation of P.L.1945, c.169 (C.10:5-1 et seq.) to the same extent as is available in common law tort actions. In any case in which the director, Attorney General, or appropriate organization is a complainant, on behalf of named or unnamed individuals or a class of individuals, any of the remedies or relief allowed by this act may be awarded or applied to the named or unnamed individual victims of discrimination. If, upon all evidence, the director shall find that the respondent has not engaged in any such unlawful practice or unlawful discrimination, the director shall state his findings of fact and conclusions of law and shall issue and cause to be served on the complainant an order dismissing the said complaint as to such respondent.

L.1945,c.169,s.16; amended 1949, c.11, s.11; 1963, c.40, s.11; 1966, c.17, s.7; 1977, c.96, s.3; 1979, c.404, s.3; 2003, c.180, s.16.



Section 10:5-18 - Rules Of Practice; Limitations

10:5-18. Rules of practice; limitations
The Attorney General shall establish rules of practice to govern, expedite and effectuate the foregoing procedure and his own actions thereunder. Any complaint filed in the division or in any municipal office pursuant to this act must be so filed within 180 days after the alleged act of discrimination.

L.1945, c. 169, p. 596, s. 17. Amended by L.1963, c. 40, s. 12; L.1979, c. 404, s. 4, eff. Feb. 8, 1980.



Section 10:5-19 - Enforcement Of Orders

10:5-19. Enforcement of orders
Observance of an order of the director issued pursuant to the provisions of this act including collection or enforcement of damages or penalties may be enforced by a summary civil action brought by the director in the Superior Court to obtain such relief as may be necessary to effectuate the terms of said order.

L.1945, c. 169, p. 597, s. 18. Amended by L.1949, c. 11, p. 46, s. 12; L.1953, c. 18, p. 322, s. 41; L.1963, c. 40, s. 13; L.1983, c. 412, s. 1, eff. Jan. 4, 1984.



Section 10:5-21 - Appeals

10:5-21. Appeals
Any person aggrieved by a final order of the director may take an appeal therefrom to the Superior Court, Appellate Division as an appeal from a State administrative agency.

L.1945, c. 169, p. 597, s. 20. Amended by L.1949, c. 11, p. 46, s. 14; L.1953, c. 18, p. 322, s. 43; L.1963, c. 40, s. 14, eff. May 21, 1963.



Section 10:5-24 - Transcript Of Hearing

10:5-24. Transcript of hearing
Any party may require that a transcript of a hearing be prepared at his cost.

L.1945, c. 169, p. 598, s. 23. Amended by L.1949, c. 11, p. 48, s. 17; L.1963, c. 40, s. 15, eff. May 21, 1963; L.1979, c. 404, s. 5, eff. Feb. 8, 1980.



Section 10:5-25 - Attorney For Division; Compensation

10:5-25. Attorney for division; compensation
The Attorney General shall appoint or assign the attorney for the division who may be a deputy attorney general. If said attorney is not a deputy attorney general he shall receive such compensation as may be determined by the Attorney General subject to available appropriations.

L.1945, c. 169, p. 598, s. 24. Amended by L.1963, c. 40, s. 16.



Section 10:5-26 - Resisting Or Impeding Performance Of Duties; Violation Of Orders; Punishment

10:5-26. Resisting or impeding performance of duties; violation of orders; punishment
Any person who shall willfully resist, prevent, impede or interfere with the Attorney General or any representative of the division in the performance of duty under this act, or shall willfully violate an order of the Attorney General, or the director, shall be guilty of a misdemeanor and shall be punishable by imprisonment for not more than one year, or by a fine of not more than $500.00, or by both; but procedure for the review of the order shall not be deemed to be such willful conduct.

L.1945, c. 169, p. 598, s. 25. Amended by L.1949, c. 11, p. 48, s. 18; L.1963, c. 40, s. 17.



Section 10:5-27 - Construction Of Act; Other Laws Not Affected; Exception; Other Remedies.

10:5-27 Construction of act; other laws not affected; exception; other remedies.

26.The provisions of this act shall be construed fairly and justly with due regard to the interests of all parties. Nothing contained in this act shall be deemed to repeal any of the provisions of the Civil Rights Law or of any other law of this State relating to discrimination because of race, creed, color, national origin, ancestry, marital status, affectional or sexual orientation, disability, gender identity or expression, nationality or sex or liability for service in the Armed Forces of the United States; except that, as to practices and acts declared unlawful by section 11 of this act, the procedure herein provided shall, while pending, be exclusive; and the final determination therein shall exclude any other action, civil or criminal, based on the same grievance of the individual concerned. Nothing herein contained shall bar, exclude or otherwise affect any right or action, civil or criminal, which may exist independently of any right to redress against or specific relief from any unlawful employment practice or unlawful discrimination. With respect only to affectional or sexual orientation and gender identity or expression, nothing contained herein shall be construed to require the imposition of affirmative action, plans or quotas as specific relief from an unlawful employment practice or unlawful discrimination.

L.1945,c.169,s.26; amended 1949, c.11, s.19; 1951, c.64, s.7; 1970, c.80, s.15; 1991, c.519, s.9; 2003, c.180, s.17; 2006, c.100, s.11.



Section 10:5-27.1 - Attorney Fees.

10:5-27.1 Attorney fees.

6.In any action or proceeding brought under this act, the prevailing party may be awarded a reasonable attorney's fee as part of the cost, provided however, that no attorney's fee shall be awarded to the respondent unless there is a determination that the complainant brought the charge in bad faith. If the complainant's case was initiated by a housing authority on behalf of a tenant for a violation of paragraph (4) of subsection g. or paragraph (4) of subsection h. of section 11 of P.L.1945, c.169 (C.10:5-12) and the complainant prevailed, reasonable costs, including attorney fees, of the housing authority may be assessed against a nonprevailing respondent. If the complainant's case was presented by the attorney for the division and the complainant prevailed, the reasonable costs, including attorney fees, of such representation may be assessed against a nonprevailing respondent.

L.1979,c.404,s.6; amended 2002, c.82, s.4.

10:5-28. Partial invalidity
If any clause, sentence, paragraph, or part of this act or any amendment or supplement thereto or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this act.

L.1945, c. 169, p. 598, s. 27. Amended by L.1977, c. 96, s. 4, eff. May 19, 1977.



Section 10:5-28 - Partial Invalidity

10:5-28. Partial invalidity
If any clause, sentence, paragraph, or part of this act or any amendment or supplement thereto or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this act.

L.1945, c. 169, p. 598, s. 27. Amended by L.1977, c. 96, s. 4, eff. May 19, 1977.



Section 10:5-29 - Person With A Disability; Accompaniment By Service Or Guide Dog; Use Of Public Facilities; Liabilities.

10:5-29 Person with a disability; accompaniment by service or guide dog; use of public facilities; liabilities.

1.Any person with a disability accompanied by a service or guide dog trained by a recognized training agency or school is entitled, with his dog, to the full and equal enjoyment, advantages, facilities and privileges of all public facilities, subject only to the following conditions:

a.A person with a disability, if accompanied by a service or guide dog, shall keep such dog in his immediate custody at all times;

b.A person with a disability accompanied by a service or guide dog shall not be charged any extra fee or payment for admission to or use of any public facility;

c.A person with a disability who has a service or guide dog in his possession shall be liable for any damages done to the premises of a public facility by such dog.

d.(Deleted by amendment; P.L.1981, c. 391.)

L.1971,c.130,s.1; amended 1977, c.456, s.2; 1980, c.46, s.5; 1981, c.391, s.1; 1983, c.485, s.4; 2003, c.180, s.18.



Section 10:5-29.1 - Person With A Disability; Unlawful Employment Practice.

10:5-29.1 Person with a disability; unlawful employment practice.

3.Unless it can be clearly shown that a person's disability would prevent such person from performing a particular job, it is an unlawful employment practice to deny to an otherwise qualified person with a disability the opportunity to obtain or maintain employment, or to advance in position in his job, solely because such person is a person with a disability or because such person is accompanied by a service or guide dog.

L.1977,c.456,s.3; amended 1980, c.46, s.6; 1983, c.485, s.5; 2003,c.180,s.19.



Section 10:5-29.2 - Housing Accommodations.

10:5-29.2 Housing accommodations.

4.A person with a disability is entitled to rent, lease or purchase, as other members of the general public, all housing accommodations offered for rent, lease, or compensation in this State, subject to the rights, conditions and limitations established by law. Nothing in this section shall require any person renting, leasing or providing for compensation real property, to modify such property in any way to provide a higher degree of care for a person with a disability than for any other person. A person with a disability who has a service or guide dog, or who obtains a service or guide dog, shall be entitled to full and equal access to all housing accommodations and shall not be required to pay extra compensation for such service or guide dog, but shall be liable for any damages done to the premises by such dog. Any provision in any lease or rental agreement prohibiting maintenance of a pet or pets on or in the premises shall not be applicable to a service or guide dog owned by a tenant who is a person with a disability.

L.1977,c.456,s.4; amended 1980, c.46, s.7; 1983, c.485, s.6; 2003, c.180, s.20.



Section 10:5-29.3 - Service, Guide Dog Trainer; Access To Public Facilities; Responsibilities.

10:5-29.3 Service, guide dog trainer; access to public facilities; responsibilities.

5.A service or guide dog trainer, while engaged in the actual training process and activities of service dogs or guide dogs, shall have the same rights and privileges with respect to access to public facilities, and the same responsibilities as are applicable to a person with a disability.

L.1977,c.456,s.5; amended 1980, c.46, s.8; 1983, c.485, s.7; 2003, c.180, s.21.



Section 10:5-29.4 - Right-of-way For Person Accompanied By Or Instructing A Guide Dog.

10:5-29.4 Right-of-way for person accompanied by or instructing a guide dog.

6.A person with a disability accompanied by a guide dog, or a guide dog instructor engaged in instructing a guide dog, shall have the right-of-way over vehicles while crossing a highway or any intersection thereof, as provided in section 1 of P.L.1939, c.274 (C.39:4-37.1).

L.1977,c.456,s.6; amended 1999, c.264, s.1; 2003, c.180, s.22.



Section 10:5-29.5 - Violations, Misrepresentation, Interference With Disabled Persons, Guide Or Service Dogs; Fine.

10:5-29.5 Violations, misrepresentation, interference with disabled persons, guide or service dogs; fine.

7.Any person who violates the provisions of P.L.1977, c.456 in a manner not otherwise prohibited by P.L.1945, c.169 (C.10:5-1 et seq.), or who fits a dog with a harness of the type commonly used by blind persons in order to represent that such dog is a guide dog when training of the type that guide dogs normally receive has not in fact, been provided, or who otherwise intentionally interferes with the rights of a person with a disability, who is accompanied by a guide or service dog, or the function or the ability to function of a guide or service dog, shall be fined not less than $100 and not more than $500.

L.1977,c.456,s.7; amended 2005, c.258.



Section 10:5-29.6 - Rights And Privileges Relative To Service Dogs.

10:5-29.6 Rights and privileges relative to service dogs.

9.Whenever the law accords rights and privileges to or imposes conditions and restrictions upon blind persons with respect to their use of dogs to countervail their disability, and known and described as "seeing eye" dogs, those rights, privileges, conditions and restrictions shall also apply to persons with disabilities with respect to their use of dogs to countervail their disability, and known and described as either "service dogs" or "hearing ear" dogs.

L.1980,c.46,s.9; amended 1983, c.485, s.8; 2003, c.180, s.23.



Section 10:5-29.7 - Definitions Relative To Access For Certain Working Dogs.

10:5-29.7 Definitions relative to access for certain working dogs.

1.As used in this act:

"Housing accommodation" means the same as the term is defined in subsection u. of section 5 of P.L.1945, c.169 (C.10:5-5);

"Public facility" means the same as the term is defined in subsection v. of section 5 of P.L.1945, c.169 (C.10:5-5); and

"Working dog" means any dog trained for the purpose of human search and rescue, body recovery, arson detection, bomb detection, narcotics detection, criminal apprehension, police assistance or other related purposes, whether in the performance of such tasks or while traveling to or from such tasks.

L.2006, c.88, s.1.



Section 10:5-29.8 - Law Enforcement, Emergency Service Workers With Working Dog Entitled To Full Access.

10:5-29.8 Law enforcement, emergency service workers with working dog entitled to full access.

2.Any member of a police, fire, law enforcement or other related emergency service agency, accompanied by a working dog, trained by a recognized training agency or school, is entitled, with the dog, to full and equal access to all public facilities and modes of public transportation, subject only to the following conditions:

a.A member of a police, fire, law enforcement or other related emergency service agency, if accompanied by a working dog, shall keep the dog in immediate custody at all times;

b.A member of a police, fire, law enforcement or other related emergency service agency, accompanied by a working dog, shall not be charged an extra fee or payment for the dog for admission to, or use of, any public facility; and

c.A member of a police, fire, law enforcement or other related emergency service agency, who has possession of a working dog, shall be liable for any damages done to the premises of a public facility by the dog.

L.2006, c.88, s.2.



Section 10:5-29.9 - Possessors Of Working Dog, Certain, Entitlement To Housing, Business Accommodations.

10:5-29.9 Possessors of working dog, certain, entitlement to housing, business accommodations.

3.A member of a police, fire, law enforcement or other related emergency service agency who possesses a working dog, is entitled to rent, lease or purchase, as other members of the general public, all housing accommodations and business accommodations offered for rent, lease, or compensation in this State, subject to the rights, conditions and limitations established by law. A member of a police, fire, law enforcement or other related emergency service agency who possesses a working dog, or who obtains a working dog, shall be entitled to full and equal access to all housing accommodations and business accommodations and shall not be required to pay extra compensation for the dog, but shall be liable for any damages done to the premises by the dog. Any provision in any lease or rental agreement prohibiting maintenance of a pet or pets on or in the premises shall not be applicable to a working dog owned by a tenant who is a member of a police, fire, law enforcement or other related emergency service agency.

L.2006, c.88, s.3.



Section 10:5-29.10 - Violations; Fine.

10:5-29.10 Violations; fine.

4.Any person who violates a provision of this act shall be subject to a fine of between $100 and $500.

L.2006, c.88, s.4.



Section 10:5-30 - Administration And Enforcement

10:5-30. Administration and enforcement
The provisions of this act shall be administered and enforced by the Division of Civil Rights in the Department of Law and Public Safety pursuant to the authority vested in it by the Law Against Discrimination (C. 10:5-1 et seq.).

L.1971, c. 130, s. 2, eff. May 6, 1971.



Section 10:5-31 - Definitions.

10:5-31 Definitions.

1.As used in this act:

a."Public works contract" means any contract to be performed for or on behalf of the State or any county or municipality or other political subdivision of the State, or any agency or authority created by any of the foregoing, for the construction, alteration or repair of any building or public work or for the acquisition of materials, equipment, supplies or services with respect to which discrimination in the hiring of persons for the performance of work thereunder or under any subcontract thereunder by reason of race, creed, color, national origin, ancestry, marital status, affectional or sexual orientation, nationality, gender identity or expression, disability or sex is prohibited under R.S.10:2-1.

b."Equal employment opportunity" means equality in opportunity for employment by any contractor, subcontractor or business firm engaged in the carrying out of a public works project including its development, design, acquisition, construction, management and operation.

L.1975,c.127,s.1; amended 1991, c.519, s.11; 2003, c.180, s.24; 2006, c.100, s.12.



Section 10:5-32 - Public Works Contract Not Awarded Without Agreement And Guarantee Of Equal Opportunity.

10:5-32 Public works contract not awarded without agreement and guarantee of equal opportunity.

2.No public works contract shall be awarded by the State, a county, municipality or other political subdivision of the State, or any agency of or authority created by any of the foregoing, nor shall any moneys be paid thereunder to any contractor, subcontractor or business firm which has not agreed and guaranteed to afford equal opportunity in performance of the contract and, except with respect to affectional or sexual orientation, and gender identity or expression, in accordance with an affirmative action program approved by the State Treasurer.

L.1975,c.127,s.2; amended 1991, c.519, s.12; 2006, c.100, s.13.



Section 10:5-33 - Contents Of Bid Specs, Contract Provisions.

10:5-33 Contents of bid specs, contract provisions.

3.The State or any county or municipality or other political subdivision of the State, or any agency of or authority created by any of the foregoing, shall include in the bid specifications and the contract provisions of any public works contract the following language:

"During the performance of this contract, the contractor agrees as follows:

a.The contractor or subcontractor, where applicable, will not discriminate against any employee or applicant for employment because of age, race, creed, color, national origin, ancestry, marital status, affectional or sexual orientation, gender identity or expression, disability, nationality or sex. Except with respect to affectional or sexual orientation and gender identity or expression, the contractor will take affirmative action to ensure that such applicants are recruited and employed, and that employees are treated during employment, without regard to their age, race, creed, color, national origin, ancestry, marital status, affectional or sexual orientation, gender identity or expression, disability, nationality or sex. Such action shall include, but not be limited to the following: employment, upgrading, demotion, or transfer; recruitment or recruitment advertising; layoff or termination; rates of pay or other forms of compensation; and selection for training, including apprenticeship. The contractor agrees to post in conspicuous places, available to employees and applicants for employment, notices to be provided by the contracting officer setting forth the provisions of this nondiscrimination clause;

b.The contractor or subcontractor, where applicable will, in all solicitations or advertisements for employees placed by or on behalf of the contractor, state that all qualified applicants will receive consideration for employment without regard to age, race, creed, color, national origin, ancestry, marital status, affectional or sexual orientation, gender identity or expression, disability, nationality or sex;

c.The contractor or subcontractor where applicable, will send to each labor union or representative of workers with which he has a collective bargaining agreement or other contract or understanding, a notice, to be provided by the agency contracting officer, advising the labor union or workers' representative of the contractor's commitments under this act and shall post copies of the notice in conspicuous places available to employees and applicants for employment."

In soliciting bids for any public works contract the State or any county or municipality or other political subdivision of the State, or any agency of or authority created by any of the foregoing, shall include in the advertisement and solicitation of bids the following language: "Bidders are required to comply with the requirements of P.L.1975, c.127."

L.1975,c.127,s.3; amended 1976, c.60; 1991, c.519, s.13; 2003, c.180, s.25; 2006, c.100, s.14.



Section 10:5-34 - Affirmative Action Program, Submission To State Treasurer; Fee; Approval.

10:5-34 Affirmative action program, submission to State Treasurer; fee; approval.

4.Each prospective bidder on a public works contract or contracts and each subcontract bidder to a prime contract bidder shall formulate and submit to the State Treasurer his or its affirmative action program of equal opportunity whereby he or it guarantees minorities employment in all employment categories; the submission shall be accompanied by a fee in an amount to be fixed by the State Treasurer. For the purposes of this section, equal employment opportunity but not affirmative action is required with respect to persons identified solely by their affectional or sexual orientation and gender identity or expression. The State Treasurer shall notify the bidder of approval or disapproval of his or its program within 60 days of its submission; failure of the State Treasurer to so act within 60 days shall constitute approval of the program. Any existing federally approved or sanctioned affirmative action program shall be approved by the State Treasurer.

No subcontract bidder who has less than five employees need comply with the provisions of this section.

L.1975,c.127,s.4; amended 1991, c.519, s.14; 2006, c.100, s.15.



Section 10:5-35 - Failure To Include Affirmative Action Program; Nullity Of Contract; Violations; Fine

10:5-35. Failure to include affirmative action program; nullity of contract; violations; fine
a. Any public works contract including any subcontract awarded thereunder to any contractor which fails to contain the provisions set forth in sections 2 and 3 of this act shall be null and void; provided that if the award and execution of a contract is subject to Federal regulation requiring inclusion of similar contract provisions the same may be inserted in lieu of those required by sections 2 and 3 of this act, and further provided that nothing contained in this act shall operate to affect in any manner whatsoever any existing federally approved or sanctioned affirmative action program.

b. For any violation of this law in addition to all other penalties allowable by law, the violator shall be subject to a fine of up to $1,000.00 for each violation for each day during which the violation continues, said fine to be collected in a summary manner pursuant to the "Penalty Enforcement Law" (N.J.S. 2A:58-1 et seq.).

L.1975, c. 127, s. 5.



Section 10:5-36 - State Treasurer; Enforcement; Powers

10:5-36. State treasurer; enforcement; powers
In carrying out his responsibilities under this act, the State Treasurer, in addition to and without limitation of other powers which he may have by law, shall have the following powers:

a. To investigate and determine the percentage of population of minority groups in the State or areas thereof from which the work force for public works contracts is or may be drawn;

b. To establish and promulgate such percentages as guidelines in determining the adequacy of affirmative action programs submitted for approval pursuant to section 2 of this act;

c. To require all State and local agencies awarding public works contracts to submit for approval their affirmative action programs;

d. To prescribe those affirmative action program provisions to be included in all public works contracts;

e. To provide guidelines to assist governmental agencies in the formulation of and the administration and enforcement of affirmative action programs;

f. To require State and local agencies awarding public works contracts to designate appropriate officers or employees to maintain liaison with and assist the State Treasurer in the implementation of this act and affirmative action programs adopted pursuant thereto;

g. To prescribe appropriate administrative procedures relating to prequalification of bidders, bidding practices and contract awards to assure equal employment opportunities;

h. To provide staff and technical assistance to public bodies, contractors and subcontractors in furtherance of the objectives of this act;

i. To levy on contractors and subcontractors fees and charges found by him to be reasonable and necessary to accomplish the objectives of this act;

j. To refer to the Attorney General or his designee circumstances which may constitute violations of the "Law Against Discrimination" ;

k. To issue, amend and rescind rules and regulations in accordance with the "Administrative Procedure Act" (C. 52:14B-1 et seq.);

l. To enforce in a court of law the provisions of this act or to join in or assist any enforcement proceeding initiated by any aggrieved person;

m. To make and execute contracts and all other instruments with other public agencies and private firms or individuals necessary or convenient for the exercise of their powers and functions hereunder, including contracts with consultants for rendering professional or technical assistance and advice;

n. To contract for or accept any gifts or grants or loans of funds or property or financial or other aid in any form from the Federal government or any agency or instrumentality thereof, or from the State or any agency or instrumentality thereof, or from any other source and to comply, subject to the provisions of this act, with the terms and conditions thereof.

o. To issue rules and regulations that will expand business opportunities for socially and economically disadvantaged contractors and vendors seeking to provide materials and services for State contracts.

L.1975, c. 127, s. 6. Amended by L.1979, c. 266, s. 1, eff. Jan. 3, 1980.



Section 10:5-37 - Costs Of Project; Inclusion Of Expenses Furthering Equal Employment Opportunities

10:5-37. Costs of project; inclusion of expenses furthering equal employment opportunities
Notwithstanding any provision of any State law, ordinance or regulation to the contrary, there may be included in the costs of a project or facility to which a public works contract relates any expenses incurred by a public body or private firm or individual for the purpose of furthering equal employment opportunities with respect to such project or facility or for the purpose of complying with the provisions of this act, and such expenses may be paid for or financed by any method which may be used to pay or finance other costs of development, acquisition or construction of such project or facility.

L.1975, c. 127, s. 7.



Section 10:5-38 - Persons Entitled To Bring Enforcement Actions

10:5-38. Persons entitled to bring enforcement actions
Any individual who has been discriminated against in violation of the provisions of this act and any organization which represents or acts to further the interests of individuals who have been discriminated against by reason of any violation of the provisions of this act shall have standing in courts of law to institute actions to enforce the provisions of this act.

L.1975, c. 127, s. 8.



Section 10:5-39 - Definitions

10:5-39. Definitions
As used in this act:

a. "Affirmative action program for veterans of the Vietnam era" means a plan guaranteeing to veterans of the Vietnam era an equal employment opportunity, which includes but is not limited to the following areas: recruitment, selection, hiring, training, promotion, transfer, layoff, return from layoff, compensation, and fringe benefits.

b. "Public works contract" means any contract exceeding $250,000.00 in price to be performed for or on behalf of the State for the construction, alteration, or repair of any building or public work.

c. "Veteran of the Vietnam era" means any soldier, sailor, marine, airman, nurse or army field clerk, who has served at least 90 days in the active military, naval or air service of the United States, commencing in the period between the dates of January 1, 1960 and August 1, 1974, and has been discharged or released therefrom under conditions other than dishonorable, and who has presented to the Civil Service Commission of New Jersey full and convincing evidence of such record of service on or before the date of making application for a position governed by this act. The 90 day requirement for active service is exclusive of any time such veteran was assigned: (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of his civilian course and was pursued to completion; or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; and exclusive of any service performed pursuant to the provisions of section 511(d) of Title 10, United States Code, pursuant to an enlistment in the Army National Guard or as a reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; provided, that any person receiving an actual, service-incurred injury or disability shall be classed as a veteran, whether or not he has completed the 90 days' service as herein provided.

L.1983, c. 197, s. 1, eff. May 27, 1983.



Section 10:5-40 - Equal Employment Opportunities For Vietnam Era Veterans; Public Works Contracts; Complaint; Investigations

10:5-40. Equal employment opportunities for Vietnam era veterans; public works contracts; complaint; investigations
Each public works contract shall contain appropriate provisions in which contractors, subcontractors, or their assignees shall guarantee an equal employment opportunity to veterans of the Vietnam era. If any veteran believes any contractor of the State has failed to comply or refuses to comply with the provisions of the contractor's contract relating to the employment of Vietnam era veterans, such veteran may file a complaint with the State Treasurer, who shall promptly investigate such complaint and take appropriate action.

L.1983, c. 197, s. 2, eff. May 27, 1983.



Section 10:5-41 - Affirmative Action Program For Veterans; Investigations

10:5-41. Affirmative action program for veterans; investigations
The State Treasurer shall prescribe an affirmative action program for veterans of the Vietnam era. The Treasurer shall designate an appropriate official in the Department of the Treasury to receive and investigate any complaints charging discriminatory employment practices toward such veterans.

L.1983, c. 197, s. 3, eff. May 27, 1983.



Section 10:5-42 - Penalties

10:5-42. Penalties
Any person who violates this law or the provisions of a public works contract guaranteeing an equal employment opportunity to veterans shall be subject to any penalties allowable under law.

L.1983, c. 197, s. 4, eff. May 27, 1983.



Section 10:5-43 - Short Title

10:5-43. Short title

1. Sections 1 through 10 of this act shall be known and may be cited as the "Genetic Privacy Act."

L.1996,c.126, s.1.



Section 10:5-44 - Findings, Declarations Relative To Genetic Information

10:5-44. Findings, declarations relative to genetic information

2. The Legislature finds and declares:

a. The DNA molecule contains information about an individual's probable medical future. This information is written in a code that is rapidly being broken.

b. Genetic information is personal information that should not be collected, retained or disclosed without the individual's authorization.

c. The improper collection, retention or disclosure of genetic information can lead to significant harm to the individual, including stigmatization and discrimination in areas such as employment, education, health care and insurance.

d. An analysis of an individual's DNA provides information not only about an individual, but also about the individual's parents, siblings and children, thereby impacting family privacy, including reproductive decisions.

e. Current legal protections for medical information, tissue samples and DNA samples are inadequate to protect genetic privacy.

f. Laws for the collection, storage and use of identifiable DNA samples and private genetic information obtained from those samples are needed both to protect individual privacy and to permit legitimate genetic research.

g. Progress in mapping the genes that cause breast cancer and other diseases has far outpaced the development of a legal and ethical context in which genetic information can be properly evaluated.

h. Effective tests to determine the presence of genes that cause breast cancer and other diseases carry with them the devastating potential for discrimination against carriers of these genes.

L.1996,c.126, s.2.



Section 10:5-45 - Informed Consent Required To Obtain Genetic Information

10:5-45. Informed consent required to obtain genetic information

6. No person shall obtain genetic information from an individual, or from an individual's DNA sample, without first obtaining informed consent from the individual or the individual's representative according to regulations promulgated by the Commissioner of Health and Senior Services, in consultation with the Commissioner of Banking and Insurance, pursuant to subsection b. of section 9 of P.L.1996, c.126 (C.10:5-48).

a. The requirements of this section shall not apply to genetic information obtained:

(1) By a State, county, municipal or federal law enforcement agency for the purposes of establishing the identity of a person in the course of a criminal investigation or prosecution;

(2) To determine paternity in accordance with the provisions of section 11 of P.L.1983, c.17 (C.9:17-48);

(3) Pursuant to the provisions of the "DNA Database and Databank Act of 1994," P.L.1994, c.136 (C.53:1-20.17 et seq.);

(4) To determine the identity of deceased individuals;

(5) For anonymous research where the identity of the subject will not be released;

(6) Pursuant to newborn screening requirements established by State or federal law; or

(7) As authorized by federal law for the identification of persons.

b. In the case of a policy of life insurance or a disability income insurance contract, informed consent shall be obtained pursuant to the provisions of P.L.1985, c.179 (C.17:23A-1 et seq.).

L.1996,c.126,s.6.



Section 10:5-46 - Authorization To Retain Genetic Information

10:5-46. Authorization to retain genetic information

7. a. No person shall retain an individual's genetic information without first obtaining authorization under the informed consent requirement of section 6 of P.L.1996, c.126 (C.10:5-45) from the individual or the individual's representative, unless:

(1) Retention is necessary for the purposes of a criminal or death investigation or a criminal or juvenile proceeding;

(2) Retention is necessary to determine paternity in accordance with the provisions of section 11 of P.L.1983, c.17 (C.9:17-48);

(3) Retention is authorized by order of a court of competent jurisdiction;

(4) Retention is made pursuant to the provisions of the "DNA Database and Databank Act of 1994," P.L.1994, c.136 (C.53:1-20.17 et seq.); or

(5) Retention of information is for anonymous research where the identity of the subject will not be released.

b. The DNA sample of an individual from which genetic information has been obtained shall be destroyed promptly upon the specific request of that individual or the individual's representative, unless:

(1) Retention is necessary for the purposes of a criminal or death investigation or a criminal or juvenile proceeding; or

(2) Retention is authorized by order of a court of competent jurisdiction.

c. A DNA sample from an individual who is the subject of a research project shall be destroyed promptly upon completion of the project or withdrawal of the individual from the project, whichever occurs first, unless the individual or the individual's representative directs otherwise by informed consent.

d. A DNA sample from an individual for insurance or employment purposes shall be destroyed promptly after the purpose for which the sample was obtained has been accomplished unless retention is authorized by order of a court of competent jurisdiction.

e. An individual or an individual's representative, promptly upon request, may inspect, request correction of and obtain genetic information from the records of the individual unless the individual directs otherwise by informed consent pursuant to section 6 of P.L.1996, c.126 (C.10:5-45); except that, in the case of a policy of life insurance or a disability income insurance contract, the provisions of P.L.1985, c.179 (C.17:23A-1 et seq.) shall apply.

f. This section applies only to genetic information that can be identified as belonging to an individual or family. This section does not apply to any law, contract or other arrangement that determines a person's rights to compensation relating to substances or information derived from an individual's DNA sample.

L.1996,c.126,s.7.



Section 10:5-47 - Conditions For Disclosure Of Genetic Information

10:5-47. Conditions for disclosure of genetic information

8. a. Regardless of the manner of receipt or the source of genetic information, including information received from an individual, a person may not disclose or be compelled, by subpoena or any other means, to disclose the identity of an individual upon whom a genetic test has been performed or to disclose genetic information about the individual in a manner that permits identification of the individual, unless:

(1) Disclosure is necessary for the purposes of a criminal or death investigation or a criminal or juvenile proceeding;

(2) Disclosure is necessary to determine paternity in accordance with the provisions of section 11 of P.L.1983, c.17 (C.9:17-48);

(3) Disclosure is authorized by order of a court of competent jurisdiction;

(4) Disclosure is made pursuant to the provisions of the "DNA Database and Databank Act of 1994," P.L.1994, c.136 (C.53:1-20.17 et seq.);

(5) Disclosure is authorized by the tested individual or the tested individual's representative by signing a consent which complies with the requirements of the Department of Health and Senior Services;

(6) Disclosure is for the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent;

(7) Disclosure is for the purpose of identifying bodies;

(8) Disclosure is pursuant to newborn screening requirements established by State or federal law;

(9) Disclosure is authorized by federal law for the identification of persons; or

(10) Disclosure is by an insurer pursuant to the requirements of P.L.1985, c.179 (C.17:23A-1 et seq.).

b. The provisions of this section apply to any subsequent disclosure by any person after another person has disclosed genetic information or the identity of an individual upon whom a genetic test has been performed.

L.1996,c.126,s.8.



Section 10:5-48 - Notice To Persons Receiving Genetic Testing

10:5-48. Notice to persons receiving genetic testing

9. a. A person who requires or requests that genetic testing be done or receives records, results or findings of genetic testing shall provide the person tested with notice that the test was performed and that the records, results or findings were received unless otherwise directed by informed consent pursuant to section 6 of P.L.1996, c.126 (C.10:5-45). The notice shall state that the information may not be disclosed to any person without the written consent of the person tested, unless disclosure is made pursuant to one of the exceptions provided for in section 8 of P.L.1996, c.126 (C. 10:5-47).

b. The Commissioner of Health and Senior Services, in consultation with the Commissioner of Banking and Insurance, shall promulgate regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) governing procedures for obtaining informed written consent pursuant to P.L.1996, c.126, except where the procedures for obtaining informed written consent already are governed by national standards for informed consent as designated by the Commissioner of Health and Senior Services by regulation, which may include, but need not be limited to, guidelines from the Office of Protection for Research Risk, the Food and Drug Administration or other appropriate federal agencies.

c. The provisions of this section shall not apply to newborn screening requirements established by State or federal law.

L.1996,c.126,s.9.



Section 10:5-49 - Violations, Penalties For Unlawful Disclosure Of Genetic Information

10:5-49. Violations, penalties for unlawful disclosure of genetic information

10. a. Any person violating the provisions of sections 6 through 9, inclusive, of P.L.1996, c.126 (C.10:5-45 through C.10:5-48) shall be a disorderly person and shall be punished by a fine of $1,000, a prison term of six months, or both.

b. Any person who willfully discloses an individual's genetic information to any third party in violation of P.L.1996, c.126 shall be punished by a fine of $5,000, a prison term of one year, or both.

c. Any person who discloses an individual's genetic information in violation of P.L.1996, c.126, shall be liable to the individual for all actual damages, including damages for economic, bodily, or emotional harm which is proximately caused by the disclosure.

L.1996,c.126,s.10.



Section 10:6-1 - Short Title.

10:6-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Civil Rights Act."

L.2004,c.143,s.1.



Section 10:6-2 - Actions Permitted Under The "New Jersey Civil Rights Act."

10:6-2 Actions permitted under the "New Jersey Civil Rights Act."

2. a. If a person, whether or not acting under color of law, subjects or causes to be subjected any other person to the deprivation of any substantive due process or equal protection rights, privileges or immunities secured by the Constitution or laws of the United States, or any substantive rights, privileges or immunities secured by the Constitution or laws of this State, the Attorney General may bring a civil action for damages and for injunctive or other appropriate relief. The civil action shall be brought in the name of the State and may be brought on behalf of the injured party. If the Attorney General proceeds with and prevails in an action brought pursuant to this subsection, the court shall order the distribution of any award of damages to the injured party and shall award reasonable attorney's fees and costs to the Attorney General. The penalty provided in subsection e. of this section shall be applicable to a violation of this subsection.

b.If a person, whether or not acting under color of law, interferes or attempts to interfere by threats, intimidation or coercion with the exercise or enjoyment by any other person of any substantive due process or equal protection rights, privileges or immunities secured by the Constitution or laws of the United States, or any substantive rights, privileges or immunities secured by the Constitution or laws of this State, the Attorney General may bring a civil action for damages and for injunctive or other appropriate relief. The civil action shall be brought in the name of the State and may be brought on behalf of the injured party. If the Attorney General proceeds with and prevails in an action brought pursuant to this subsection, the court shall order the distribution of any award of damages to the injured party and shall award reasonable attorney's fees and costs to the Attorney General. The penalty provided in subsection e. of this section shall be applicable to a violation of this subsection.
c.Any person who has been deprived of any substantive due process or equal protection rights, privileges or immunities secured by the Constitution or laws of the United States, or any substantive rights, privileges or immunities secured by the Constitution or laws of this State, or whose exercise or enjoyment of those substantive rights, privileges or immunities has been interfered with or attempted to be interfered with, by threats, intimidation or coercion by a person acting under color of law, may bring a civil action for damages and for injunctive or other appropriate relief. The penalty provided in subsection e. of this section shall be applicable to a violation of this subsection.

d.An action brought pursuant to this act may be filed in Superior Court. Upon application of any party, a jury trial shall be directed.

e.Any person who deprives, interferes or attempts to interfere by threats, intimidation or coercion with the exercise or enjoyment by any other person of any substantive due process or equal protection rights, privileges or immunities secured by the Constitution or laws of the United States, or any substantive rights, privileges or immunities secured by the Constitution or laws of this State is liable for a civil penalty for each violation. The court or jury, as the case may be, shall determine the appropriate amount of the penalty. Any money collected by the court in payment of a civil penalty shall be conveyed to the State Treasurer for deposit into the State General Fund.

f.In addition to any damages, civil penalty, injunction or other appropriate relief awarded in an action brought pursuant to subsection c. of this section, the court may award the prevailing party reasonable attorney's fees and costs.

L.2004,c.143,s.2.






Title 11 - Civil Service

Section 11:9-2.1 - Residents' Preference In Employment

11:9-2.1.Residents' preference in employment
1. Notwithstanding any provisions of law relating to required residence for State employees in Title 11 of the Revised Statutes, the appointing authority of any State correctional facility located in a county with a population of more than 135,000 but less than 175,000 inhabitants, according to the 1990 federal decennial census, shall appoint to positions of employment with the facility residents of the county in which the facility is located and residents of any adjoining county with a population of less than 100,000, according to the 1990 federal decennial census, and shall give first preference in appointments to positions of employment to residents of the municipality in which the facility is located and second preference in appointments to positions of employment (1) to residents of the county in which the facility is located; (2), in the case of any such State correctional facility in operation on the effective date of P.L.1995, c.197, to residents of any adjoining county of the sixth class having a population of less than 100,000, according to the 1990 federal decennial census; and (3), in the case of any such State correctional facility which becomes operational after the effective date of P.L.1995, c.197, to residents of any adjoining county of the third class having a population of less than 70,000, according to the 1990 federal decennial census, provided that:

a. The residents permanently appointed possess at least the minimum qualifications required by Civil Service specifications for the available positions, have lived in the county for at least six months and have complied with other requirements of Title 11 of the Revised Statutes; and

b. A sufficient number of qualified residents exists for permanent appointment to available positions.

Except as otherwise provided in this section, third preference in appointments to positions of employment shall be given to residents of any adjoining county with a population of less than 100,000, according to the 1990 federal decennial census, who have lived in the adjoining county for at least six months and who otherwise meet the requirements of subsections a. and b. of this section.

L.1983,c.280,s.1; amended 1995,c.197,s.1.



Section 11:9-2.2 - Working Test Period And Job Training Program

11:9-2.2. Working test period and job training program
The appointing authority shall establish a working test period and job training program for all persons to be appointed under the provisions of this act. The working test period and job training program shall conform to the criteria and standards utilized by the Department of Civil Service and shall be designed to provide at least the minimum qualifications required by Civil Service specifications for the available positions.

L.1983, c. 280, s. 2, eff. July 29, 1983.



Section 11:9-2.3 - Unavailability Of Qualified Residents For Positions; Action To Be Taken

11:9-2.3. Unavailability of qualified residents for positions; action to be taken
If the appointing authority of any State correctional institution determines, after ample advertising, that an insufficient number of qualified residents exists for available positions, the appointing authority shall take such action as is necessary pursuant to Title 11 of the Revised Statutes to fill those positions.

L.1983, c. 280, s. 3, eff. July 29, 1983.



Section 11:9-2.4 - Inapplicability Of Act To Current Employees

11:9-2.4. Inapplicability of act to current employees
The provisions of this act shall not apply to persons currently employed by any State correctional facility.

L.1983, c. 280, s. 4, eff. July 29, 1983.






Title 11a - Civil Service

Section 11A:1-1 - Short Title.

11A:1-1. Short title.
This title shall be known and may be cited as the "Civil Service Act."

L. 1986, c. 112, s. 11A:1-1, eff. Sept. 25, 1986.



Section 11A:1-2 - Declaration Of Policy

11A:1-2. Declaration of policy
The Legislature finds and declares that:

a. It is the public policy of this State to select and advance employees on the basis of their relative knowledge, skills and abilities;

b. It is the public policy of this State to provide public officials with appropriate appointment, supervisory and other personnel authority to execute properly their constitutional and statutory responsibilities;

c. It is the public policy of this State to encourage and reward meritorious performance by employees in the public service and to retain and separate employees on the basis of the adequacy of their performance;

d. It is the public policy of this State to ensure equal employment opportunity at all levels of the public service; and

e. It is the public policy of this State to protect career public employees from political coercion and to ensure the recognition of such bargaining and other rights as are secured pursuant to other statutes and the collective negotiations law.

L. 1986, c. 112, s. 11A:1-2, eff. Sept. 25, 1986.



Section 11A:2-1 - Civil Service Commission Established.

11A:2-1 Civil service commission established.

11A:2-1. There is established in, but not of, the Department of Labor and Workforce Development in the Executive Branch of State government the Civil Service Commission. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Civil Service Commission is allocated within the Department of Labor and Workforce Development, but, notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or by any officer or employee thereof. For the purpose of this title, "commission" means the Civil Service Commission.

Amended 2008, c.29, s.1.



Section 11A:2-2 - Implementation.

11A:2-2 Implementation.

11A:2-2. Implementation. The Department of the Treasury and the Civil Service Commission, as appropriate, shall implement and enforce this title.

Amended 2008, c.29, s.2.



Section 11A:2-3 - Members; Term; Quorum; Vacancies; Chairperson.

11A:2-3 Members; term; quorum; vacancies; chairperson.

11A:2-3. Members; term; quorum; vacancies; chairperson. The Civil Service Commission shall consist of five members appointed by the Governor with the advice and consent of the Senate for staggered terms of four years and until the appointment and qualification of their successors. No more than three of the five members shall be of the same political party. Three members of the commission shall constitute a quorum.

The holding over of an incumbent beyond the expiration of the term of office shall reduce, in commensurate length, the term of office of a successor. Vacancies shall be filled for the unexpired terms, in the same manner as original appointments. No member shall hold any other State or federal office or position.

The Governor shall designate one member to serve as the chairperson of the commission. The chairperson shall be the chief executive officer and administrator of the commission and shall devote full time to the duties of the position. The chairperson shall serve at the pleasure of the Governor.

Amended 2008, c.29, s.3.



Section 11A:2-4 - Removal Of A Commission Member Other Than Chairperson Of The Commission.

11A:2-4 Removal of a commission member other than chairperson of the commission.

11A:2-4. Removal of a commission member other than chairperson of the commission. A commission member other than the chairperson of the commission may be removed from office by the Governor for cause, upon notice and an opportunity to be heard. A commission member removed from office shall be entitled to receive compensation only up to the date of removal.

Amended 2008, c.29, s.4.



Section 11A:2-5 - Compensation.

11A:2-5 Compensation.

11A:2-5. Compensation. A commission member, other than the chairperson of the commission, shall receive a salary as fixed by law and shall also be entitled to sums incurred for necessary expenses. The salary of the chairperson shall be determined by the Governor.

Amended 2008, c.29, s.5.



Section 11A:2-6 - Powers And Duties.

11A:2-6 Powers and duties.

11A:2-6. Powers and duties. In addition to other powers and duties vested in it by this title or by any other law, the commission shall:

a.After a hearing, render the final administrative decision on appeals concerning permanent career service employees or those in their working test period in the following categories:

(1)Removal,

(2)Suspension or fine as prescribed in N.J.S.11A:2-14,

(3)Disciplinary demotion, and

(4)Termination at the end of the working test period for unsatisfactory performance;

b.On a review of the written record, render the final administrative decision on other appeals;

c.Provide for interim remedies or relief in a pending appeal where warranted;

d.Adopt and enforce rules to carry out this title and to effectively implement a comprehensive personnel management system;

e.Interpret the application of this title to any public body or entity; and

f.Authorize and conduct such studies, inquiries, investigations or hearings in the operation of this title as it deems necessary.

Amended 2008, c.29, s.6.



Section 11A:2-7 - Subpenas; Oaths.

11A:2-7 Subpenas; oaths.

11A:2-7. Subpenas; oaths. The commission may subpena and require the attendance of witnesses in this State and the production of evidence or documents relevant to any proceeding under this title. Those persons may also administer oaths and take testimony. Subpenas issued under this section shall be enforceable by order of the Superior Court.

Amended 2008, c.29, s.7.



Section 11A:2-11 - Powers And Duties Of The Commission.

11A:2-11 Powers and duties of the commission.

11A:2-11. Powers and duties of the commission. In addition to other powers and duties vested in the commission by this title or any other law, the commission:

a.(Deleted by amendment, P.L.2008, c.29);

b.May appoint employees necessary to enforce or implement the provisions of this title. All employees of the commission whose principal duties relate to the enforcement or implementation of this title shall be confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.);

c.Shall maintain a management information system necessary to carry out the provisions of this title;

d.Shall have the authority to audit payrolls, reports or transactions for conformity with the provisions of this title;

e.Shall plan, evaluate, administer and implement personnel programs and policies in State government and political subdivisions operating under this title;

f.Shall establish and supervise the selection process and employee performance evaluation procedures;

g.(Deleted by amendment, P.L.2008, c.29);

h.Shall set standards and procedures for review and render the final administrative decision on a written record or after recommendation by an independent reviewer assigned by the commission from classification, salary, layoff rights and in the State service noncontractual grievances;

i.May establish pilot programs and other projects for a maximum of one year outside of the provisions of this title;

j.Shall provide for a public employee interchange program pursuant to the "Government Employee Interchange Act of 1967," P.L.1967, c.77 (C.52:14-6.10 et seq.) and may provide for an employee interchange program between public and private sector employees;

k.(Deleted by amendment, P.L.2008, c.29);

l.(Deleted by amendment, P.L.2008, c.29);

m.Shall establish and consult with advisory boards representing political subdivisions, personnel officers, labor organizations and other appropriate groups;

n.Shall make an annual report to the Governor and Legislature and all other special or periodic reports as may be required. The annual report shall indicate the number of persons, by title, who, on March 31, June 30, September 30, and December 31 of each year, held appointments to positions in the senior executive service and the number of noncareer employees by title, who, on those same dates, held appointments in positions in the senior executive service; and

o.Shall have the authority to assess costs for special or other services;

p.(Deleted by amendment, P.L.2008, c.29).

Amended 2008, c.29, s.8.



Section 11A:2-12 - Delegation.

11A:2-12 Delegation.

11A:2-12. Delegation. The commission may delegate to an appointing authority the responsibility for classifying positions, administering examinations and other technical personnel functions according to prescribed standards, but the commission may not delegate any function of the commission.

This delegation shall be written and shall conform to the provisions of this title. The commission may assign staff of the commission to an appointing authority to assist the appointing authority in its delegated personnel duties. The employees shall continue as employees of the commission. All delegation shall be subject to supervision by the commission and post-audit and may be cancelled, modified or limited at any time by the commission. Such delegation is to be performed in consultation with the advisory board representing political subdivisions, and approved by an affected appointing authority when the delegation requires substantial costs. The commission, in consultation with the advisory board representing political subdivisions, shall adopt rules to define substantial costs.

Amended 2008, c.29, s.9.



Section 11A:2-13 - Opportunity For Appointing Authority Hearing, Alternative Procedures.

11A:2-13 Opportunity for appointing authority hearing, alternative procedures.

11A:2-13. Opportunity for appointing authority hearing, alternative procedures.

Except as otherwise provided herein, before any disciplinary action in subsection a.(1), (2) and (3) of N.J.S.11A:2-6 is taken against a permanent employee in the career service or a person serving a working test period, the employee shall be notified in writing and shall have the opportunity for a hearing before the appointing authority or its designated representative. The hearing shall be held within 30 days of the notice of disciplinary action unless waived by the employee. Both parties may consent to an adjournment to a later date.

When the State of New Jersey and the majority representative have agreed pursuant to the New Jersey Employer-Employee Relations Act, section 7 of P.L.1968, c.303 (C.34:13A-5.3), to a procedure for appointing authority review before disciplinary action in subsection a.(1), (2) and (3) of N.J.S.11A:2-6, which would be otherwise appealable to the Civil Service Commission under N.J.S.11A:2-14, is taken against a permanent employee in the career service or a person serving a working test period, such procedure shall be the exclusive procedure for review before the appointing authority.

This section shall not prohibit the immediate suspension of an employee without a hearing if the appointing authority determines that the employee is unfit for duty or is a hazard to any person if allowed to remain on the job or that an immediate suspension is necessary to maintain safety, health, order or effective direction of public services. In addition, where a suspension is based on a formal charge of a crime of the first, second or third degree, or a crime of the fourth degree if committed on the job or directly related to the job, the suspension may be immediate and continue until a disposition of the charge. The Civil Service Commission shall establish, by rule, procedures for hearings and suspensions with or without pay.

Amended 2004, c.104, s.1; 2008, c.29, s.10.



Section 11A:2-14 - Notice To Employee Of Right To Appeal, Alternative Procedures.

11A:2-14 Notice to employee of right to appeal, alternative procedures.

11A:2-14. Notice to employee of right to appeal, alternative procedures.

Except as otherwise provided herein, within 20 days of the hearing provided in N.J.S.11A:2-13, the appointing authority shall make a final disposition of the charges against the employee and shall furnish the employee with written notice. If the appointing authority determines that the employee is to be removed, demoted or receive a suspension or a fine greater than five days, the employee shall have a right to appeal to the Civil Service Commission. The suspension or fine of an employee for five days or less shall be appealable if an employee's aggregate number of days suspended or fined in any one calendar year is 15 days or more. Where an employee receives more than three suspensions or fines of five or less days in a calendar year, the last suspension or fine is appealable.

When the State of New Jersey and the majority representative have agreed pursuant to the New Jersey Employer-Employee Relations Act, section 7 of P.L.1968, c.303 (C.34:13A-5.3), to a disciplinary review procedure that provides for binding arbitration of disputes involving disciplinary action in subsection a.(1), (2) and (3) of N.J.S.11A:2-6, which would be otherwise appealable to the Civil Service Commission under N.J.S.11A:2-14, being taken against a permanent employee in the career service or a person serving a working test period, such procedure shall be the exclusive procedure for any appeal of such disciplinary action.

Amended 2004, c.104, s.2; 2008, c.29, s.11.



Section 11A:2-15 - Appeal Procedure.

11A:2-15 Appeal procedure.

11A:2-15. Appeal procedure. Any appeal from adverse actions specified in N.J.S.11A:2-13 and subsection a.(4) of N.J.S.11A:2-6 shall be made in writing to the Civil Service Commission no later than 20 days from receipt of the final written determination of the appointing authority. If the appointing authority fails to provide a written determination, an appeal may be made directly to the Civil Service Commission within reasonable time.

Amended 2008, c.29, s.12.



Section 11A:2-16 - Appeal Procedure For Suspension Or Fine Of Five Days Or Less.

11A:2-16 Appeal procedure for suspension or fine of five days or less.

11A:2-16. Appeal procedure for suspension or fine of five days or less. If a State employee receives a suspension or fine of five days or less, the employee may request review by the Civil Service Commission under standards and procedures established by the Civil Service Commission or appeal pursuant to an alternate appeal procedure where provided by a negotiated contract provision. If an employee of a political subdivision receives a suspension or fine of five days or less, the employee may request review under standards and procedures established by the political subdivision or appeal pursuant to an alternate appeal procedure where provided by a negotiated contract provision.

Amended 2008, c.29, s.13.



Section 11A:2-17 - Use Immunity

11A:2-17. Use immunity
11A:2-17. Use immunity. A person shall not be excused from testifying or producing evidence on the ground that the testimony or the evidence might tend to incriminate the person, but an answer shall not be used or admitted in any proceeding against the person, except in a prosecution for perjury. The foregoing use immunity shall not be granted without prior written approval by the Attorney General.

L. 1986, c. 112, s. 11A:2-17, eff. Sept. 25, 1986.



Section 11A:2-18 - Representation.

11A:2-18 Representation.

11A:2-18. Representation. An employee may be represented at any hearing before an appointing authority or the Civil Service Commission by an attorney or authorized union representative.

Amended 2008, c.29, s.14.



Section 11A:2-19 - Authority To Increase Or Decrease Penalty Imposed.

11A:2-19 Authority to increase or decrease penalty imposed.

11A:2-19. Authority to increase or decrease penalty imposed. The Civil Service Commission may increase or decrease the penalty imposed by the appointing authority, but removal shall not be substituted for a lesser penalty.

Amended 2008, c.29, s.15.



Section 11A:2-20 - Forms Of Disciplinary Action.

11A:2-20 Forms of disciplinary action.

11A:2-20. Forms of disciplinary action. The Civil Service Commission shall establish by rule the general causes which constitute grounds for disciplinary action and the kinds of disciplinary action which may be taken by appointing authorities against permanent career service employees or those serving in their working test periods. Unless offered by the appointing authority and selected by an employee as a disciplinary option, a fine may only be imposed by an appointing authority as a form of restitution or in lieu of a suspension when a suspension would be detrimental to the public health, safety or welfare. When a fine is assessed, it may either be paid in a lump sum or deducted from the employee's salary over time as provided by Civil Service Commission rule. Except as provided for in N.J.S.11A:2-13, an appointing authority may not impose a suspension or fine greater than six months.

Amended 2008, c.29, s.16.



Section 11A:2-21 - Burden Of Proof

11A:2-21. Burden of proof
11A:2-21. Burden of proof. In categories listed in subsection a.(1), (2) and (3) of N.J.S. 11A:2-6, the employer shall have the burden of proof while in category (4), the employee shall have the burden of proof.

L. 1986, c. 112, s. 11A:2-21, eff. Sept. 25, 1986.



Section 11A:2-22 - Back Pay, Benefits, Seniority And Reasonable Attorney Fees.

11A:2-22 Back pay, benefits, seniority and reasonable attorney fees.

11A:2-22. Back pay, benefits, seniority and reasonable attorney fees. The Civil Service Commission may award back pay, benefits, seniority and reasonable attorney fees to an employee as provided by rule.

Amended 2008, c.29, s.17.



Section 11A:2-23 - Political Activity Limited

11A:2-23. Political activity limited
11A:2-23. Political activity limited. A person holding a position in the career service or senior executive service shall not directly or indirectly use or seek to use the position to control or affect the political action of another person or engage in political activity during working hours.

L. 1986, c. 112, s. 11A:2-23, eff. Sept. 25, 1986.



Section 11A:2-24 - Protection Against Reprisals.

11A:2-24 Protection against reprisals.

11A:2-24. Protection against reprisals. An appointing authority shall not take or threaten to take any action against an employee in the career, senior executive or unclassified service in retaliation for an employee's lawful disclosure of information on the violation of any law or rule, governmental mismanagement or abuse of authority. An employee who is the subject of a reprisal action by an appointing authority for the lawful disclosure of information may appeal such action to the Civil Service Commission.

Amended 2008, c.29, s.18.



Section 11A:2-28 - Law Enforcement Officers, Certain, Participation In Intergovernmental Transfer Program.

11A:2-28 Law enforcement officers, certain, participation in intergovernmental transfer program.

1. a. The commission shall provide, by regulation, for intergovernmental transfers by law enforcement officers, including county sheriff and corrections officers, as part of the commission's intergovernmental transfer program. These law enforcement officers, county sheriff and corrections officers shall be granted all privileges under the intergovernmental transfer program, including the option to waive all accumulated sick leave and seniority rights.

b.The waiver of accumulated sick leave and seniority rights shall require the consent in writing of the receiving jurisdiction, the affected employee, and the commission.

c.The sending jurisdiction shall not pay supplemental compensation for accumulated sick leave to any law enforcement officer, county sheriff or corrections officer, approved for an intergovernmental transfer and shall certify, to the receiving jurisdiction and the commission, that no supplemental compensation was paid.

L.2006, c.77, s.1; amended 2008, c.29, s.19.



Section 11A:3-1 - Classification.

11A:3-1 Classification.

11A:3-1. Classification. The Civil Service Commission shall assign and reassign titles among the career service, senior executive service and unclassified service. The commission shall:

a.Establish, administer, amend and continuously review a State classification plan governing all positions in State service and similar plans for political subdivisions;

b.Establish, consolidate and abolish titles;

c.Ensure the grouping in a single title of positions with similar qualifications, authority and responsibility;

d.Assign and reassign titles to appropriate positions; and

e.Provide a specification for each title.

Amended 2008, c.29, s.20.



Section 11A:3-2 - Career Service.

11A:3-2 Career service.

11A:3-2. Career service. The career service shall have two divisions, the competitive division and the noncompetitive division. The commission shall assign and reassign such titles to each division and may provide for movement, including promotion, of employees from one division to the other.

Amended 2008, c.29, s.21.



Section 11A:3-2.1 - Findings, Declarations

11A:3-2.1. Findings, declarations
1. The Legislature finds and declares that:



a. the importance of fairness and impartiality in State employment is recognized in Article VII, Section I, paragraph 2 of the New Jersey Constitution which provides that, "Appointments and promotions in the civil service of the State ... shall be made according to merit and fitness to be ascertained, as far as practicable, by examination, which, as far as practicable, shall be competitive...";

b. nevertheless, the framers recognized that appointments to certain types of employment are not readily made through a competitive examination process;

c. accordingly, in implementing the constitutional provision, the Legislature has provided in N.J.S.11A:3-2 that the career service shall have a competitive division and a noncompetitive division;

d. it was the purpose of the Legislature, in making this distinction, to provide for positions which cannot properly be tested for, such as lower-level jobs which do not require significant education or experience, to be filled without the need of competitive examination but with civil service protection for the employee;

e. however, recent published reports suggest that the purpose of the noncompetitive division has been subverted by the transfer into that division of titles which properly belong in the unclassified service or in the competitive division of the career service, and the making of appointments thereto;

f. the apparent reason for this misuse of the noncompetitive division is to protect political appointees prior to the beginning of a new administration; and

g. in order to prevent this abuse of the civil service system, there is need for a statutory prohibition on the movement of job titles and political appointees to the noncompetitive division of the career service during the final six months of the Governor's term in office.

L.1993,c.371,s.1.



Section 11A:3-2.2 - Certain Transfers, Appointments Prohibited

11A:3-2.2. Certain transfers, appointments prohibited
2. No title shall be transferred from the State unclassified service or the senior executive service to the noncompetitive division of the career service and no individual serving in a title in the State unclassified service or the senior executive service shall be transferred to or appointed to the noncompetitive division of the career service during the six-month period immediately preceding the termination of the Governor's four-year term. A transfer or appointment which violates the provisions of this section is void.

L.1993,c.371,s.2.



Section 11A:3-3 - Senior Executive Service.

11A:3-3 Senior executive service.

11A:3-3. Senior executive service. A senior executive service shall be established in State government and include those positions having substantial managerial, policy influencing or policy executing responsibilities as determined by the Civil Service Commission. Titles included in a collective negotiations unit shall not be included in the senior executive service. The total number of senior executive service employees shall not exceed 1,200. The Civil Service Commission shall adopt rules providing for the selection, placement, transfer, development, compensation, separation and performance appraisal of senior executive service employees, and for the reinstatement of career service employees to the career service. The senior executive service shall not be subject to the provisions of this title unless otherwise specified. The senior executive service shall include noncareer and career service employees. The number of noncareer employees shall not exceed 15% of the entire senior executive service work force.

Where an employee holds permanent career service status in a position in a title that is assigned to the senior executive service, the employee, with appointing authority approval, shall be provided the option of joining the senior executive service. Permanent career service employees who opt not to join the senior executive service or who do not receive approval to join the senior executive service shall have the right to reinstatement to the career service to a level directly under the senior executive service. Permanent career service employees who join the senior executive service and who are later separated from the senior executive service shall have a right of reinstatement to the career service to a level held prior to entry in the senior executive service, unless the employee has been separated, after opportunity for hearing, from the senior executive service for reasons which constitute cause for removal from the career service.

Amended 2008, c.29, s.22.



Section 11A:3-4 - State Unclassified Service.

11A:3-4 State unclassified service.

11A:3-4. State unclassified service. The State unclassified service shall not be subject to the provisions of this title unless otherwise specified and shall include the following:

a.Appointments of the Governor;

b.Department heads and members of boards and commissions authorized by law;

c.Employees in the legislative branch of State government;

d.Heads of institutions;

e.Superintendents, teachers and instructors in the public schools, the agricultural experiment station and State institutions, where certified teachers are employed under the supervision of and qualified by the State Department of Education, and other institutions maintained wholly or in part by the State;

f.Physicians, surgeons and dentists;

g.Assistant and Deputy Attorneys General and legal assistants appointed by the Attorney General;

h.One secretary and one confidential assistant to each department head, board, principal executive officer and commission. Each certification and appointment hereunder shall be recorded in the minutes of the Civil Service Commission;

i.Employees in the military or naval service of the State;

j.Student assistants;

k.Domestic employees in the Governor's household; and

l.All other titles as provided by law or as the Civil Service Commission may determine.

Amended 2008, c.29, s.23.



Section 11A:3-5 - Political Subdivision Unclassified Service.

11A:3-5 Political subdivision unclassified service.

11A:3-5. Political subdivision unclassified service. The political subdivision unclassified service shall not be subject to the provisions of this title unless otherwise specified and shall include the following:

a.Elected officials;

b.One secretary and one confidential assistant to each mayor;

c.Members of boards and commissions authorized by law;

d.Heads of institutions;

e.Physicians, surgeons and dentists;

f.Attorneys of a county, municipality or school district operating under this title;

g.Teaching staff, as defined in N.J.S.18A:1-1, in the public schools and county superintendents and members and business managers of boards of education;

h.Principal executive officers;

i.One secretary, clerk or executive director to each department, board and commission authorized by law to make the appointment;

j.One secretary or clerk to each county constitutional officer, principal executive officer, and judge;

k.One deputy or first assistant to a principal executive officer who is authorized by statute to act for and in place of the principal executive officer;

l.No more than 12 county department heads and the heads of divisions within such departments; provided that the total number of unclassified positions created by the county administrative code pursuant to this subsection shall not exceed 20;

m.One secretary or confidential assistant to each unclassified department or division head established in subsection l.;

n.Employees of county park commissions, appointed pursuant to R.S.40:37-96 through R.S.40:37-174, in counties of the second class;

o.Directors of free public libraries in cities of the first class having a population of more than 300,000;

p.One secretary to the municipal council in cities of the first class having a population of less than 300,000;

q.One secretary and one confidential aide for each member of the board of freeholders other than the director, and one secretary and two confidential aides for the freeholder director, of any county of the second class with a population of at least 470,000 which has not adopted the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.) and one secretary or confidential aide for each member of the board of freeholders of any other county which has not adopted the provisions of the "Optional County Charter Law";

r.In school districts organized pursuant to N.J.S.18A:17-1 et seq., the executive controller, public information officer and the executive directors of board affairs, personnel, budget, purchasing, physical facilities, data processing, financial affairs, and internal audit;

s.The executive director, assistant executive director, director of staff operations, director of administration, director of redevelopment and the urban initiatives coordinator of a local housing authority;

t.The sheriff's investigators of any county appointed pursuant to section 2 of P.L.1987, c.113 (C.40A:9-117a);

u.Any title as provided by statute or as the Civil Service Commission may determine in accordance with criteria established by rule;

v.One confidential aide for each county clerk, in addition to the titles included under subsection j. of this section; and

w.Two deputy municipal clerks in cities of the first class having a population of not less than 240,000 persons or more than 250,000 persons according to the 2000 federal decennial census.

Amended 1987, c.113, s.1; 1991, c.494, s.1; 2002, c.59, s.1; 2008, c.29, s.24.



Section 11A:3-6 - Public Hearing Required When Moving Title From Career To Unclassified Service.

11A:3-6 Public hearing required when moving title from career to unclassified service.

11A:3-6. Public hearing required when moving title from career to unclassified service. Whenever the Civil Service Commission considers moving a title from the career service to the unclassified service, the Civil Service Commission shall first hold a public hearing before reaching a determination.

Amended 2008, c.29, s.25.



Section 11A:3-7 - Employee Compensation.

11A:3-7 Employee compensation.

11A:3-7. a. The commission shall administer an equitable State employee compensation plan which shall include pay schedules and standards and procedures for salary adjustments other than as provided for in the State compensation plan for the career, senior executive and unclassified services.

b.Prior to adoption or implementation of an amendment, change or modification to the compensation plan for State employees which amendment, change or modification affects public employees represented by a majority representative selected or designated pursuant to section 7 of P.L.1968, c.303 (C.34:13A-5.3), the State shall negotiate with the majority representative for an agreement on the amendment, change or modification to the compensation plan. The State shall negotiate in good faith with the majority representative. A State employee compensation plan shall not be amended, changed or modified except pursuant to a written agreement entered into between the State and the majority representative following negotiations.

c.When an employee has erroneously received a salary overpayment, the commission may waive repayment based on a review of the case.

d.Employees of political subdivisions are to be paid in reasonable relationship to titles and shall not be paid a base salary below the minimum or above the maximum established salary for an employee's title.

Amended 2001, c.240; 2008, c.29, s.26.



Section 11A:3-8 - Payroll Audits.

11A:3-8 Payroll audits.

11A:3-8. Payroll audits. The commission may audit State payrolls and the payrolls of political subdivisions to determine compliance with this title. The commission may order and enforce immediate compliance as necessary.

Amended 2008, c.29, s.27.



Section 11A:4-1 - Examinations.

11A:4-1 Examinations.

11A:4-1. Examinations. The commission shall provide for:

a.The announcement and administration of examinations which shall test fairly the knowledge, skills and abilities required to satisfactorily perform the duties of a title or group of titles. The examinations may include, but are not limited to, written, oral, performance and evaluation of education and experience;

b.The rating of examinations;

c.The security of the examination process and appropriate sanctions for a breach of security;

d.The selection of special examiners to act as subject matter specialists or to provide other assistance. Employees of the State or political subdivisions may be so engaged as part of their official duties during normal working hours with the approval of their appointing authority. Extra compensation may be provided for such service outside normal working hours; and

e.The right to appeal adverse actions relating to the examination and appointment process, which shall include but not be limited to rejection of an application, failure of an examination and removal from an eligible list.

Amended 2008, c.29, s.28.



Section 11A:4-1.1 - Application Fee For Examinations; Additional Fees; Uses.

11A:4-1.1 Application fee for examinations; additional fees; uses.

1. a. Except as provided in subsection b. of this section concerning law enforcement officer and firefighter examinations, the commission shall establish a $25 fee for each application for an open competitive or promotional examination and a $15 fee for each application for an open competitive or promotional examination by a veteran. Persons receiving public assistance benefits pursuant to P.L.1947, c.156 (C.44:8-107 et seq.), P.L.1973, c.256 (C.44:7-85 et seq.), or P.L.1997, c.38 (C.44:10-55 et seq.) shall not be required to pay this fee if they apply for an open competitive examination. Receipts derived from application fees established by this subsection shall be appropriated to the commission. On or after July 1, 2015, and every five years thereafter, the chairperson of the commission shall review the $25 fee established by this subsection and may modify the fee, provided, however, that the fee, along with the $15 fee, shall not exceed the cost of developing, procuring, and administering the examination.

b.The commission shall establish a fee for each application for an open competitive or promotional examination for a law enforcement officer or firefighter title. The fee shall not exceed the cost of developing, procuring and administering the examination. Persons receiving public assistance benefits pursuant to P.L.1947, c.156 (C.44:8-107 et seq.), P.L.1973, c.256 (C.44:7-85 et seq.), or P.L.1997, c.38 (C.44:10-55 et seq.) shall not be required to pay this fee if they apply for an open competitive examination. Receipts derived from application fees established by this subsection shall be appropriated to the commission for use in developing, procuring and administering law enforcement officer and firefighter examinations.

c.In addition to the fees established in subsections a. and b. of this section, the commission shall establish a $15 fee for each application for an open competitive or promotional examination for a position in State service. Persons receiving public assistance benefits pursuant to P.L.1947, c.156 (C.44:8-107 et seq.), P.L.1973, c.256 (C.44:7-85 et seq.), or P.L.1997, c.38 (C.44:10-55 et seq.) shall not be required to pay this fee if they apply for an open competitive examination. Receipts derived from the application fee established pursuant to this subsection shall be appropriated annually to the commission for the costs of the displaced workers pool program. This fee shall not be assessed and collected unless the commission implements a displaced workers pool program. If the displaced workers pool program is terminated at any time by the commission, the assessment and collection of this additional fee shall also be terminated.

d.The commission shall establish a $20 fee for each appeal filed under the provisions of subsection a. or b. of N.J.S.11A:2-6, subsection e. of N.J.S.11A:4-1, N.J.S.11A:8-4, and the rules promulgated thereunder. Persons who are receiving public assistance benefits pursuant to P.L.1947, c.156 (C.44:8-107 et seq.), P.L.1973, c.256 (C.44:7-85 et seq.), or P.L.1997, c.38 (C.44:10-55 et seq.), or persons who are veterans, shall not be required to pay this fee.

L.1992, c.197, s.1; amended 1996, c.46; 1998, c.63; 2002, c.34, s.11; 2008, c.29, s.29; 2010, c.26.



Section 11A:4-1.2 - Rules, Regulations.

11A:4-1.2 Rules, regulations.

2.The commission shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act.

L.1992, c.197, s.2; amended 2008, c.29, s.30.



Section 11A:4-2 - Holding Of Examinations.

11A:4-2 Holding of examinations.

11A:4-2. Holding of examinations. A vacancy shall be filled by a promotional examination when considered by the commission to be in the best interest of the career service.

Amended 2008, c.29, s.31.



Section 11A:4-3 - Admission To Examinations.

11A:4-3 Admission to examinations.

11A:4-3. Admission to examinations. If it appears that an eligible list is not likely to provide full certification for existing or anticipated vacancies from among qualified residents of this State, or of political subdivisions where required by law, the commission may admit other qualified nonresident applicants. Where residency preference is provided pursuant to any other statute, the commission may limit applicants to such classes as are necessary to establish a sufficient pool of eligibles.

Amended 2008, c.29, s.32.



Section 11A:4-4 - Eligible Lists And Certifications.

11A:4-4 Eligible lists and certifications.

11A:4-4. Eligible lists and certifications. The commission shall provide for:

a.The establishment and cancellation of eligible lists;

b.The certification of an eligible list to positions in other appropriate titles; and

c.The consolidation of eligible lists which may include, but is not limited to, the combining of names of eligibles by scores.

Amended 2008, c.29, s.33.



Section 11A:4-5 - Use Of Eligible List.

11A:4-5 Use of eligible list.

11A:4-5. Use of eligible list. Once the examination process has been initiated due to the appointment of a provisional or an appointing authority's request for a list to fill a vacancy, the affected appointing authority shall be required to make appointments from the list if there is a complete certification, unless otherwise permitted by the commission for valid reason such as fiscal constraints. If the commission permits an appointing authority to leave a position vacant in the face of a complete list, the commission may order the appointing authority to reimburse the commission for the costs of the selection process.

Amended 2008, c.29, s.34.



Section 11A:4-6 - Duration Of Lists.

11A:4-6 Duration of lists.

11A:4-6. Duration of lists. The commission shall set the duration of an eligible list, which shall not be more than three years from the date of its establishment, except that it may be extended by the commission for good cause and a list shall not have a duration of more than four years. Notwithstanding the duration of a list, the commission may revive a list to implement a court order or decision of the commission in the event of a successful appeal instituted during the life of the list or to correct an administrative error. The commission may revive a list to effect the appointment of an eligible whose working test period was terminated by a layoff.

Amended 2008, c.29, s.35.



Section 11A:4-7 - Exceptions To Duration Of A List

11A:4-7. Exceptions to duration of a list
11A:4-7. Exceptions to duration of a list. Notwithstanding the provisions of N.J.S. 11A:4-6, a special reemployment list, a police reemployment list and a fire reemployment list shall have unlimited duration.

L. 1986, c. 112, s. 11A:4-7, eff. Sept. 25, 1986.



Section 11A:4-8 - Certification And Appointment.

11A:4-8 Certification and appointment.

11A:4-8. Certification and appointment. The commission shall certify the three eligibles who have received the highest ranking on an open competitive or promotional list against the first provisional or vacancy. For each additional provisional or vacancy against whom a certification is issued at that time, the commission shall certify the next ranked eligible. If more than one eligible has the same score, the tie shall not be broken and they shall have the same rank. If three or more eligibles can be certified as the result of the ranking without resorting to all three highest scores, only those eligibles shall be so certified.

A certification that contains the names of at least three interested eligibles shall be complete and a regular appointment shall be made from among those eligibles. An eligible on an incomplete list shall be entitled to a provisional appointment if a permanent appointment is not made.

Eligibles on any type of reemployment list shall be certified and appointed in the order of their ranking and the certification shall not be considered incomplete.
Amended 2008, c.29, s.36.



Section 11A:4-9 - Types Of Eligible Lists.

11A:4-9 Types of eligible lists.

11A:4-9. The commission may establish the following types of eligible lists:

a.Open competitive, which shall include all qualified eligibles without regard to whether they are currently employed by the State or a political subdivision;

b.Promotional, which shall include qualified permanent eligibles;

c.Regular reemployment, which shall include former permanent employees who resigned in good standing and whose reemployment is certified by the appointing authority as in the best interest of the service. The name of any such employee shall not remain on a reemployment list for more than three years from the date of resignation, unless otherwise extended pursuant to N.J.S.11A:4-6;

d.Police, sheriff's officer, or fire reemployment, which shall include former permanent uniformed members of a police department, sheriff's office, or fire department who have resigned in good standing and whose reemployment is certified by the appointing authority as in the best interest of the service; and

e.Special reemployment, which shall include permanent employees laid off or demoted in lieu of layoff from permanent titles.

amended 2008, c.39, s.37; 2015, c.17.



Section 11A:4-10 - Arrests And Criminal Records

11A:4-10. Arrests and criminal records
11A:4-10. Arrests and criminal records. Eligibles may be questioned as to criminal convictions and pending criminal charges. Eligibles for a law enforcement, fire fighter or correction officer title may also be questioned as to any arrest.

L. 1986, c. 112, s. 11A:4-10, eff. Sept. 25, 1986.



Section 11A:4-11 - Removal On Criminal Record.

11A:4-11 Removal on criminal record.

11A:4-11. Removal on criminal record. Upon the request of an appointing authority, the commission may remove an eligible with a criminal record from a list when the criminal record includes a conviction for a crime which adversely relates to the employment sought. The following factors may be considered in such determination:

a.Nature and seriousness of the crime;

b.Circumstances under which the crime occurred;

c.Date of the crime and age of the eligible when the crime was committed;

d.Whether the crime was an isolated event; and

e.Evidence of rehabilitation.

The presentation to an appointing authority of a pardon or expungement shall prohibit an appointing authority from rejecting an eligible based on such criminal conviction, except for law enforcement, fire fighter or correction officer and other titles as determined by the commission.

Amended 2008, c.29, s.38.



Section 11A:4-12 - Priority Of Lists

11A:4-12. Priority of lists
11A:4-12. Priority of lists. When more than one list exists, the priority of lists shall be as follows:

a. Special reemployment when the available position is in the department from which the eligible was laid off or demoted in lieu of layoff;

b. Promotional;

c. Special reemployment when the available position is located in a department other than that from which the eligible was laid off or demoted;

d. Regular reemployment, police reemployment or fire reemployment; and

e. Open competitive.

L. 1986, c. 112, s. 11A:4-12, eff. Sept. 25, 1986.



Section 11A:4-13 - Types Of Appointment.

11A:4-13 Types of appointment.

11A:4-13. Types of appointment. The commission shall provide for the following types of appointment:

a.Regular appointments shall be to a title in the competitive division of the career service upon examination and certification or to a title in the noncompetitive division of the career service upon appointment. The appointments shall be permanent after satisfactory completion of a working test period;

b.Provisional appointments shall be made only in the competitive division of the career service and only in the absence of a complete certification, if the appointing authority certifies that in each individual case the appointee meets the minimum qualifications for the title at the time of appointment and that failure to make a provisional appointment will seriously impair the work of the appointing authority. In no case shall any provisional appointment exceed a period of 12 months;

c.Temporary appointments may be made, without regard to the provisions of this chapter, to temporary positions established for a period aggregating not more than six months in a 12-month period as approved by the commission. These positions include, but are not limited to, seasonal positions. Positions established as a result of a short-term grant may be established for a maximum of 12 months. Appointees to temporary positions shall meet the minimum qualifications of a title;

d.Emergency appointments shall not exceed 30 days and shall only be permitted where nonappointment will result in harm to persons or property;

e.Senior executive service appointments shall be made pursuant to N.J.S.11A:3-3; and

f.Unclassified appointments shall be made pursuant to N.J.S.11A:3-4 and N.J.S.11A:3-5.

Amended 2008, c.29, s.39.



Section 11A:4-14 - Promotion.

11A:4-14 Promotion.

11A:4-14. Promotion. The commission shall establish the minimum qualifications for promotion and shall provide for the granting of credit for performance and seniority where appropriate.

Amended 2008, c.29, s.40.



Section 11A:4-15 - Working Test Period.

11A:4-15 Working test period.

11A:4-15. Working test period. The purpose of the working test period is to permit an appointing authority to determine whether an employee satisfactorily performs the duties of a title. A working test period is part of the examination process which shall be served in the title to which the certification was issued and appointment made. The commission shall provide for:

a.A working test period following regular appointment of four months, which may be extended to six months at the discretion of the commission, except that the working test period for political subdivision employees shall be three months and the working test period for entry level law enforcement, correction officer, and firefighter titles shall be 12 months;

b.Progress reports to be made by the appointing authority and provided to the employee at such times during the working test period as provided by rules of the commission and a final progress report at the end of the entire working test period shall be provided to the employee and the commission;

c.Termination of an employee at the end of the working test period and termination of an employee for cause during the working test period; and

d.The retention of permanent status in the lower title by a promoted employee during the working test period in the higher title and the right to return to such permanent title if the employee does not satisfactorily complete the working test period, but employees removed for cause during a working test period shall not be so returned.

Amended 2008, c.29, s.41.



Section 11A:4-16 - Transfer, Reassignment And Lateral Title Change.

11A:4-16 Transfer, reassignment and lateral title change.

11A:4-16. Transfer, reassignment and lateral title change. The rules of the Civil Service Commission shall define and establish the procedures for transfer, reassignment and lateral title change. Employees shall be granted no less than 30 days' notice of transfer, except with employee consent or under emergent circumstances as established by rules of the Civil Service Commission. The commission shall provide for relocation assistance for State employees who are transferred or reassigned to a new work location due to a phasedown or closing of a State operation, subject to available appropriations. Transfers, reassignments, or lateral title changes shall not be utilized as part of a disciplinary action, except following an opportunity for hearing. Nothing herein shall prohibit transfers, reassignments, or lateral title changes made in good faith. The burden of proof demonstrating lack of good faith shall be on the employee.

Amended 2008, c.29, s.42.



Section 11A:5-1 - Definitions.

11A:5-1 Definitions.

11A:5-1. As used in this chapter:

a."Disabled veteran" means any veteran who is eligible to be compensated for a service-connected disability from war service by the United States Veterans Administration or who receives or is entitled to receive equivalent compensation for a service-connected disability which arises out of military or naval service as set forth in this chapter and who has submitted sufficient evidence of the record of disability incurred in the line of duty to the Adjutant General of the Department of Military and Veterans' Affairs and received a determination of status no later than eight days prior to the issuance of an employment list, for which that individual received a passing score on an examination;

b."Veteran" means any honorably discharged soldier, sailor, marine or nurse who served in any army or navy of the allies of the United States in World War I, between July 14, 1914 and November 11, 1918, or who served in any army or navy of the allies of the United States in World War II, between September 1, 1939 and September 2, 1945 and who was inducted into that service through voluntary enlistment, and was a citizen of the United States at the time of the enlistment, and who did not renounce or lose his or her United States citizenship; or any soldier, sailor, marine, airman, nurse or army field clerk, who has served in the active military or naval service of the United States and has been discharged or released under other than dishonorable conditions from that service in any of the following wars or conflicts and who has presented to the Adjutant General of the Department of Military and Veterans' Affairs sufficient evidence of the record of service and received a determination of status no later than eight days prior to the issuance of an employment list, for which that individual received a passing score on an examination:

(1)World War I, between April 6, 1917 and November 11, 1918;

(2)World War II, on or after September 16, 1940, who shall have served at least 90 days beginning on or before December 31, 1946 in such active service, exclusive of any period of assignment for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of a civilian course and was pursued to completion, or as a cadet or midshipman at one of the service academies; except that any person receiving an actual service-incurred injury or disability shall be classed a veteran whether or not that person has completed the 90-day service;

(3)Korean conflict, on or after June 23, 1950, who shall have served at least 90 days beginning on or before January 31, 1955, in active service, exclusive of any period of assignment for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of a civilian course and was pursued to completion, or as a cadet or midshipman at one of the service academies; except that any person receiving an actual service-incurred injury or disability shall be classed as a veteran, whether or not that person has completed the 90-day service;

(4)Lebanon crisis, on or after July 1, 1958, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 1, 1958 or the date of termination of that conflict, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(5)Vietnam conflict, on or after December 31, 1960, who shall have served at least 90 days beginning on or before May 7, 1975, in active service, exclusive of any period of assignment for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of a civilian course and was pursued to completion, or as a cadet or midshipman at one of the service academies, and exclusive of any service performed pursuant to the provisions of section 511(d) of Title 10, United States Code, or exclusive of any service performed pursuant to enlistment in the National Guard or the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; except that any person receiving an actual service-incurred injury or disability shall be classed as a veteran, whether or not that person has completed the 90-day service as provided;

(6)Lebanon peacekeeping mission, on or after September 26, 1982, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before December 1, 1987 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(7)Grenada peacekeeping mission, on or after October 23, 1983, who has served in Grenada or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 21, 1983 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(8)Panama peacekeeping mission, on or after December 20, 1989 or the date of inception of that mission, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in Panama or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before January 31, 1990 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(9)Operation "Desert Shield/Desert Storm" mission in the Arabian peninsula and the Persian Gulf, on or after August 2, 1990 or the date of inception of that operation, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in the Arabian peninsula or on board any ship actively engaged in patrolling the Persian Gulf for a period, continuous or in the aggregate, of at least 14 days commencing on or before the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(10) Operation Northern Watch and Operation Southern Watch, on or after August 27, 1992, or the date of inception of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of inception is earliest, who served in the theater of operation, including in the Arabian peninsula and the Persian Gulf, and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date of termination of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of termination is the latest; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(11) Operation "Restore Hope" in Somalia, on or after December 5, 1992, or the date of inception of that operation as proclaimed by the President of the United States or the Congress, whichever date is earliest, who has served in Somalia or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before March 31, 1994; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14-day service as herein provided;

(12) Operations "Joint Endeavor" and "Joint Guard" in the Republic of Bosnia and Herzegovina, on or after November 20, 1995, who served in such active service in direct support of one or both of the operations for at least 14 days, continuously or in the aggregate, commencing on or before June 20, 1998, and (1) was deployed in that nation or in another area in the region, or (2) was on board a United States naval vessel operating in the Adriatic Sea, or (3) operated in airspace above the Republic of Bosnia and Herzegovina; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person completed the 14-day service requirement;

(13) Operation "Uphold Democracy" in Haiti, on or after September 19, 1994, who served in Haiti or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before March 31, 1995, and who received an Armed Forces Expeditionary Medal for such service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided or received an Armed Forces Expeditionary Medal;

(14) Operation "Enduring Freedom", on or after September 11, 2001, who served in a theater of operation and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided; and

(15) Operation "Iraqi Freedom", on or after the date the President of the United States or the United States Secretary of Defense designates as the inception date of that operation, who served in Iraq or in another area in the region in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

c."War service" means service by a veteran in any war or conflict described in this chapter during the periods specified.

Amended 1991, c.390, s.1; 1995, c.406, s.1; 1998, c.49, s.1; 2000, c.127, s.2; 2000, c.146; 2001, c.127, s.1; 2003, c.197, s.1; 2005, c.64, s.1; 2007, c.115, ss. 1,2.



Section 11A:5-1.1 - Veteran Status Determined For Civil Service Preference.

11A:5-1.1 Veteran status determined for civil service preference.

3.The Adjutant General of the Department of Military and Veterans' Affairs shall be responsible for determining whether any person seeking to be considered a "veteran" or a "disabled veteran" under N.J.S.11A:5-1, for the purpose of receiving civil service preference, meets the criteria set forth therein and adjudicating an appeal from any person disputing this determination. The determination of the Adjutant General shall apply only prospectively from the date of initial determination or date of determination from an appeal, as appropriate, and shall be binding upon the commission.

L.2000, c.127, s.3; amended 2008, c.29, s.43.



Section 11A:5-2 - Spouse Of Disabled Veteran Or Deceased Veteran

11A:5-2. Spouse of disabled veteran or deceased veteran
11A:5-2. Spouse of disabled veteran or deceased veteran. The spouse of any disabled veteran is eligible to receive disabled veterans' preference under this chapter, if that veteran is not in the service of the State or any political subdivision which operates under this title and the veteran officially waives, if able to do so, any right to preference for the duration of the spouse's employment.

The surviving spouse of any disabled veteran or veteran shall be entitled to receive the same preference under this chapter to which the disabled veteran or deceased veteran would have been entitled to if still living. The preference shall terminate upon the remarriage of the surviving spouse.

L. 1986, c. 112, s. 11A:5-2, eff. Sept. 25, 1986.



Section 11A:5-3 - Parent And Spouse Of Veteran Who Has Died In Service

11A:5-3. Parent and spouse of veteran who has died in service
11A:5-3. Parent and spouse of veteran who has died in service. A parent and spouse of any veteran who died while in service and who would have qualified under this chapter as a veteran, shall be entitled to a disabled veterans' preference. Where both a parent and spouse survive, the exercise of the preference by one shall suspend the right of any other so long as the first individual who exercises preference remains in the employ of the State or any political subdivision operating under the provisions of this title.

L. 1986, c. 112, s. 11A:5-3, eff. Sept. 25, 1986.



Section 11A:5-4 - Disabled Veterans' Preference

11A:5-4. Disabled veterans' preference
11A:5-4. Disabled veterans' preference. The names of disabled veterans who receive passing scores on open competitive examinations shall be placed at the top of the employment list in the order of their respective final scores.

L. 1986, c. 112, s. 11A:5-4, eff. Sept. 25, 1986.



Section 11A:5-5 - Veterans' Preference

11A:5-5. Veterans' preference
11A:5-5. Veterans' preference. The names of veterans who receive passing scores on open competitive examinations shall be placed on the employment list in order of their respective scores immediately after disabled veterans.

L. 1986, c. 112, s. 11A:5-5, eff. Sept. 25, 1986.



Section 11A:5-6 - Appointment Of Veterans

11A:5-6. Appointment of veterans
11A:5-6. Appointment of veterans. Whenever a disabled veteran or veteran shall be certified to an appointing authority from an open competitive employment list under the provisions of N.J.S. 11A:4-8, the appointing authority shall appoint the disabled veteran or veteran in the order of ranking.

L. 1986, c. 112, s. 11A:5-6, eff. Sept. 25, 1986.



Section 11A:5-6.1 - Addition Of Names Of Certain Veterans To Certain Civil Service Eligibility Lists.

11A:5-6.1 Addition of names of certain veterans to certain civil service eligibility lists.

1. a. Any member of the New Jersey National Guard or of the Reserve Component of the United States Armed Forces placed on an active open competitive employment list who is called to active federal military service prior to the expiration of the list shall, within twelve months from the date of the expiration of that list, submit to the Civil Service Commission sufficient proof of military service and an application to be placed on an active open competitive employment list for the same title and jurisdiction, provided that the same test mode was used or test modes were reconciled, as the list the person was on immediately prior to being called to active federal military service, for prospective appointment only, based upon the score obtained on the original list, after disabled veterans and veterans as provided in chapter 5 of Title 11A of the New Jersey Statues. The person shall meet all current eligibility requirements at the time of application for placement on a list for the same title and jurisdiction. The applicant shall be able to request placement on a maximum of two consecutive lists. If the first list that the applicant is placed on expires in less than 12 months, then the applicant shall be placed on a second list, if requested, if the placement can occur within 12 months after the filing of the application, otherwise the applicant shall be placed on only one list. The Civil Service Commission shall develop regulations for reconciling test modes, for the best interest of the applicant, in order to enable the placement of the applicant on the list. No fee shall be charged by the Civil Service Commission to the applicant for placement on the list or for placement on the first of two lists, as appropriate.

b.Upon returning from military leave, if the person receives status as a veteran as defined in N.J.S.11A:5-1, he or she shall receive veteran status for the purposes of subsection a. of this section if a list is generated after the person is granted veteran status.

L.2012, c.49, s.1.



Section 11A:5-7 - Inapplication Of Statutes To Promotions

11A:5-7. Inapplication of statutes to promotions
11A:5-7. Inapplication of statutes to promotions. Nothing contained in N.J.S. 11A:5-4 through 11A:5-6 shall apply to promotions, but whenever a veteran ranks highest on a promotional certification, a nonveteran shall not be appointed unless the appointing authority shall show cause before the board why a veteran should not receive such promotion.

L. 1986, c. 112, s. 11A:5-7, eff. Sept. 25, 1986.



Section 11A:5-8 - Preference In Appointment In Noncompetitive Division.

11A:5-8 Preference in appointment in noncompetitive division.

11A:5-8. Preference in appointment in noncompetitive division. From among those eligible for appointment in the noncompetitive division, preference shall be given to a qualified veteran. Before an appointing authority shall select a nonveteran and not appoint a qualified veteran, the appointing authority shall show cause before the Civil Service Commission why a veteran should not be appointed. In all cases, a disabled veteran shall have preference over all others.

Amended 2008, c.29, s.44.



Section 11A:5-9 - Preference To Veterans In Layoffs

11A:5-9. Preference to veterans in layoffs
11A:5-9. Preference to veterans in layoffs. When a layoff occurs, preference shall be given first to a disabled veteran and then to a veteran; but the preference shall apply only where the disabled veteran or veteran has seniority in title equal to that of a nonveteran also affected by the layoff.

L. 1986, c. 112, s. 11A:5-9, eff. Sept. 25, 1986.



Section 11A:5-10 - Hearing On Dismissal Of Veteran.

11A:5-10 Hearing on dismissal of veteran.

11A:5-10. Hearing on dismissal of veteran. Before any department head shall dismiss any veteran, as provided in N.J.S.11A:5-9, such department head shall show cause before the Civil Service Commission why such veteran should not be retained, at which time such veteran or veterans may be privileged to attend. The Civil Service Commission shall be the sole judge of the facts constituting such qualification.

Amended 2008, c.29, s.45.



Section 11A:5-11 - Veterans Not To Be Discriminated Against Because Of Physical Defects.

11A:5-11 Veterans not to be discriminated against because of physical defects.

11A:5-11. Veterans not to be discriminated against because of physical defects. Veterans suffering from any physical defect caused by wounds or injuries received in the line of duty in the military or naval forces of the United States during war service set forth in N.J.S.11A:5-1 shall not be discriminated against in an examination, classification or appointment because of the defect, unless this defect, in the opinion of the Civil Service Commission, would incapacitate the veteran from properly performing the duties of the office, position or employment for which applied.

Amended 2008, c.29, s.46.



Section 11A:5-12 - Employment Or Promotion Of Persons Awarded Medal Of Honor, Distinguished Service Cross, Air Force Cross Or Navy Cross.

11A:5-12 Employment or promotion of persons awarded Medal of Honor, Distinguished Service Cross, Air Force Cross or Navy Cross.

11A:5-12. Employment or promotion of persons awarded Medal of Honor, Distinguished Service Cross, Air Force Cross or Navy Cross. Any individual who has served in the Army, Air Force, Navy, or Marine Corps of the United States and who has been awarded the Medal of Honor, the Distinguished Service Cross, Air Force Cross or Navy Cross, while a resident of this State, and any individual who has served in the United States Coast Guard and who has been awarded the Medal of Honor or the Navy Cross while a resident of this State, shall be appointed or promoted without complying with the rules of the Civil Service Commission. The appointing authority to whom the individual applies for appointment or promotion shall, at its discretion, appoint or promote that person. Upon promotion or appointment, that person shall become subject to the rules of the Civil Service Commission. A person who qualifies under this section shall not be limited to only one appointment or promotion.

Amended 1997, c.244; 2008, c.29, s.47.



Section 11A:5-13 - World War Soldiers In Employment Of A County, Municipality Or School District; Promotion.

11A:5-13 World War soldiers in employment of a county, municipality or school district; promotion.

11A:5-13. World War soldiers in employment of a county, municipality or school district; promotion. A soldier who served in the Army of the United States during the war between the United States and Germany, who holds the French Medaille Militaire, the Croix de Guerre with Palm, Croix de Guerre with Silver Star, Croix de Guerre with Bronze Star and who was on March 26, 1926, employed by any county, municipality or school district operating under the provisions of this title shall be eligible for promotion without complying with any of the rules or regulations of the Civil Service Commission. The head, or person in charge of the office in which the person is employed, may promote such employee for the good of the service as may in his judgment seem proper.

Amended 2008, c.29, s.48.



Section 11A:5-14 - Veteran Police Officer Or Fire Fighter In City Of First Class; Examination And Promotion

11A:5-14. Veteran police officer or fire fighter in city of first class; examination and promotion
11A:5-14. Veteran police officer or fire fighter in city of first class; examination and promotion. A member of the police or fire department in a city of the first class who is a veteran shall be entitled to be admitted to the examination for promotion to a superior rank and upon successfully passing such examination shall be entitled to appointment in such superior rank, notwithstanding the fact that such person may not have held the position or rank held or occupied by him at the time of taking the examination for a period of two years, if the employee has or shall have held or occupied the same for a period of one year.

L. 1986, c. 112, s. 11A:5-14, eff. Sept. 25, 1986.



Section 11A:5-15 - Enforcement.

11A:5-15 Enforcement.

11A:5-15. Enforcement. The Civil Service Commission may promulgate rules for the proper administration and enforcement of this chapter.

Nothing herein contained shall be construed to amend, modify or supersede N.J.S.40A:14-25, N.J.S.40A:14-115 or N.J.S.40A:14-143.

Amended 2008, c.29, s.49.



Section 11A:6-1 - Leaves.

11A:6-1 Leaves.

11A:6-1. Leaves. The Civil Service Commission shall designate the types of leaves and adopt rules for State employees in the career and senior executive services regarding procedures for sick leave, vacation leave and other designated leaves with or without pay as the Civil Service Commission may designate. Any political subdivision subject to the provisions of this title shall prepare procedures regarding these items.

In all cases, a leave of absence with or without pay shall not exceed a period of one year at any one time unless renewal or extension is granted upon written approval of the commission.

Amended 2008, c.29, s.50.



Section 11A:6-1.1 - Establishment Of Voluntary Furlough Program.

11A:6-1.1 Establishment of voluntary furlough program.

1.The commission shall establish a voluntary furlough program for State employees under which days of leave without pay, singly or consecutively, may be taken. The seniority rights and health benefits coverage of an employee who participates in this furlough program shall continue and shall not be adversely affected by participation.

L.1993, c.297, s.1; amended 2008, c.29, s.51.



Section 11A:6-2 - Is Vacation Leave; Full-time State Employees.

11A:6-2 is Vacation leave; full-time State employees.

11A:6-2. Vacation leave; full-time State employees. Vacation leave for full-time State employees in the career and senior executive service shall be at least:

a.Up to one year of service, one working day for each month of service;

b.After one year and up to five years of continuous service, 12 working days;

c.After five years and up to 12 years of continuous service, 15 working days;

d.After 12 years and up to 20 years of continuous service, 20 working days;

e.Over 20 years of continuous service, 25 working days;

f.Vacation not taken in a given year because of business demands shall accumulate and be granted during the next succeeding year only; except that vacation leave not taken by an employee in the career and senior executive service in a given year because of duties directly related to a state of emergency declared by the Governor shall accumulate until, pursuant to a plan established by the employee's appointing authority and approved by the commission, the leave is used or the employee is compensated for that leave, which shall not be subject to collective negotiation or collective bargaining; and

g.Vacation not taken in a given year because of business demands shall accumulate and be granted during the next succeeding year only; except that vacation leave not taken by an employee in the unclassified service in a given year because of duties directly related to a state of emergency declared by the Governor shall accumulate until, pursuant to a plan established by the employee's appointing authority and approved by the commission, the leave is used or the employee is compensated for that leave, which shall not be subject to collective negotiation or collective bargaining. Nothing in this subsection shall affect any rights to vacation leave which is subject to collective negotiation or collective bargaining.

Amended 2001, c.270, s.1; 2008, c.29, s.52.



Section 11A:6-3 - Vacation Leave; Full-time Political Subdivision Employees.

11A:6-3 Vacation leave; full-time political subdivision employees.

11A:6-3. Vacation leave; full-time political subdivision employees. Vacation leave for full-time political subdivision employees shall be at least:

a.Up to one year of service, one working day for each month of service;

b.After one year and up to 10 years of continuous service, 12 working days;

c.After 10 years and up to 20 years of continuous service, 15 working days;

d.After 20 years of continuous service, 20 working days; and

e.Vacation not taken in a given year because of business demands shall accumulate and be granted during the next succeeding year only; except that vacation leave not taken in a given year because of duties directly related to a state of emergency declared by the Governor may accumulate at the discretion of the appointing authority until, pursuant to a plan established by the employee's appointing authority and approved by the commission, the leave is used or the employee is compensated for that leave, which shall not be subject to collective negotiation or collective bargaining

Amended 2001, c.270, s.2; 2008, c.29, s.53.



Section 11A:6-4 - Death Of Employee Having Vacation Credit

11A:6-4. Death of employee having vacation credit
11A:6-4. Death of employee having vacation credit. The estate of a deceased employee covered by this title who had accumulated annual vacation leave shall be paid a sum equal to the compensation for that vacation leave.

L. 1986, c. 112, s. 11A:6-4, eff. Sept. 25, 1986.



Section 11A:6-5 - Sick Leave

11A:6-5. Sick leave
11A:6-5. Sick leave. Full-time State and political subdivision employees shall receive a sick leave credit of no less than one working day for each completed month of service during the remainder of the first calendar year of service and 15 working days in every year thereafter. Unused sick leave shall accumulate without limit.

L. 1986, c. 112, s. 11A:6-5, eff. Sept. 25, 1986.



Section 11A:6-6 - State Administrative Leave.

11A:6-6 State administrative leave.

11A:6-6. State administrative leave. Administrative leave for personal reasons including religious observances for full-time State employees or those employees of Rutgers, The State University, New Jersey Institute of Technology and Rowan University who perform services similar to those performed by employees of the New Jersey State colleges who are in the career service shall be three working days per calendar year. Administrative leave shall not be cumulative and any administrative leave unused by an employee at the end of any year shall be cancelled.

amended 2012, c.45, s.64.



Section 11A:6-7 - Leaves For Part-time Employees

11A:6-7. Leaves for part-time employees
11A:6-7. Leaves for part-time employees. Part-time employees shall receive proportionate vacation, sick and administrative leave.

L. 1986, c. 112, s. 11A:6-7, eff. Sept. 25, 1986.



Section 11A:6-8 - Sick Leave Injury In State Service.

11A:6-8 Sick leave injury in State service.

11A:6-8. Sick leave injury in State service. a. Leaves of absence for career, senior executive and unclassified employees in State service due to injury or illness directly caused by and arising from State employment shall be governed by rules of the Civil Service Commission. Leaves of absence for career and unclassified employees of a political subdivision directly caused by or arising from employment shall be governed by rules of the political subdivision. Any sick leave with pay shall be reduced by the amount of workers' compensation or disability benefits, if any, received for the same injury or illness.

b.The rules promulgated by the commission to govern leaves of absence under this section shall not apply, nor shall a leave of absence pursuant to this section be available, to any career, senior executive or unclassified employee in State service who sustains an injury or illness on or after the effective date of P.L.2010, c.3, or the expiration of a collective negotiations agreement with a relevant provision in effect on that effective date, directly caused by and arising from State employment. This subsection shall not be construed as impairing the obligations set forth in any collective negotiations agreement between the State and its employees in effect on the effective date of P.L.2010, c.3.

amended 2008, c.29, s.54; 2010, c.3, s.6.



Section 11A:6-9 - Leaves Of Absence For Police Officers And Fire Fighters

11A:6-9. Leaves of absence for police officers and fire fighters
11A:6-9. Leaves of absence for police officers and fire fighters. Leaves of absence for police officer and fire fighter titles shall be governed by the applicable provisions of Title 40A of the New Jersey Statutes and N.J.S. 11A:6-10.

L. 1986, c. 112, s. 11A:6-9, eff. Sept. 25, 1986.



Section 11A:6-10 - Leaves Of Absence For Convention Attendance.

11A:6-10 Leaves of absence for convention attendance.

11A:6-10. A leave of absence with pay shall be given to employees who are duly authorized representatives of an employee organization defined as a "representative" in subsection e. of section 3 of P.L.1941, c.100 (C.34:13A-3) and affiliated with the New Jersey Policemen's Benevolent Association, Inc., Fraternal Order of Police, Firemen's Mutual Benevolent Association, Inc. or the Professional Fire Fighters Association of New Jersey to attend any State or national convention of the organization, provided, however, that no more than 10 percent of the employee organization's membership shall be permitted such a leave of absence with pay, except that no less than two and no more than 10 authorized representatives shall be entitled to such leave, unless more than 10 authorized representatives are permitted such a leave of absence pursuant to a collective bargaining agreement negotiated by the employer and the representatives of the employee organization, and for employee organizations with more than 5,000 members, a maximum of 25 authorized representatives shall be entitled to such leave. The leave of absence shall be for a period inclusive of the duration of the convention with a reasonable time allowed for travel to and from the convention, provided that such leave shall be for no more than seven days. A certificate of attendance at the convention shall, upon request, be submitted by the representative so attending.

L.1986, c.112, s.11A:6-10; amended 1993, c.105; 2000, c.130; 2001, c.309, s.1; 2002, c.41, s.1.



Section 11A:6-11 - Leave For Athletic Competition

11A:6-11. Leave for athletic competition
11A:6-11. Leave for athletic competition. Any State employee in the career, senior executive or unclassified service who qualifies as a member of the United States team for athletic competition at the world, Pan American or Olympic level, in a sport contested in either Pan American or Olympic competition, shall be granted a leave of absence with pay and without loss of rights, privileges and benefits and without interruption of membership in any retirement system of the State for the purpose of preparing for and engaging in the competition. The paid leave granted pursuant to this title shall be no more than 90 calendar days in one year or the combined days of the official training camp and competition, whichever is less.

L. 1986, c. 112, s. 11A:6-11, eff. Sept. 25, 1986.



Section 11A:6-11.1 - Certain State Employees Permitted Leave Of Absence To Participate In Certain Disaster Relief Services.

11A:6-11.1 Certain State employees permitted leave of absence to participate in certain disaster relief services.

1.Upon the request of the American Red Cross for the service of a State employee who is a certified disaster service volunteer of the American Red Cross, and upon the approval of that employee's appointing authority, a leave of absence with pay for no more than 10 work days in each year and an additional leave of absence without pay for no more than 10 work days in each year shall be given to the employee to participate in specialized disaster relief services for the American Red Cross if: a. the disaster relief services are to be performed in the State; b. the disaster is a federal or presidentially declared disaster designated as Level III or above, according to American National Red Cross regulations and procedures; or c. the disaster is declared by the governor of a state or territory. The appointing authority shall compensate an employee granted leave with pay under this section at the regular rate of pay for those regular work hours during which the employee is absent from work.

L.1997,c.417,s.1.



Section 11A:6-12 - Leaves Of Absence For Elected And Appointed Union Officials.

11A:6-12 Leaves of absence for elected and appointed union officials.
11A:6-12. Leaves of absence for elected and appointed union officials. An appointing authority may grant an unpaid leave of absence to any employee elected or appointed as an officer or representative of a local, county or State labor organization which represents, or is affiliated with a local, county or State labor organization which represents, public employees.

An appointing authority may grant a paid leave of absence to any such employee, (1) provided the employer is reimbursed in advance for compensation and benefit costs including retirement system contributions and health benefit premiums or periodic charges paid during the period of absence, or (2) in accordance with the terms of a collective bargaining agreement.

The maximum period for such paid and unpaid leaves shall be a subject of negotiation between the employer and union.

L.1986, c.112, s.11A:6-12; amended 2005, c.368, s.1.



Section 11A:6-13 - Appointment By Governor; Leave Of Absence Without Pay

11A:6-13. Appointment by governor; leave of absence without pay
11A:6-13. Appointment by governor; leave of absence without pay. Any employee in the career or senior executive service who is appointed to any position pursuant to P.L. 1947, c. 14 (C. 52:14-16.2) shall be entitled to a leave of absence without pay from the permanent career or senior executive service title for the length of the appointment. Upon the expiration of the leave, the employee shall have the right to return to the former title and receive all of the rights, privileges and benefits of that title as if the employee had remained in that title.

L. 1986, c. 112, s. 11A:6-13, eff. Sept. 25, 1986.



Section 11A:6-14 - Elective Office; Leave Of Absence Without Pay; Appointments To Position; Reemployment List

11A:6-14. Elective office; leave of absence without pay; appointments to position; reemployment list
11A:6-14. Elective office; leave of absence without pay; appointments to position; reemployment list. Any person holding a position in the career service of any political subdivision shall upon written request be granted a leave of absence, without pay, to fill any elective public office for the term of the office. Upon the expiration of the term of office, that person shall be entitled to resume the position held at the time of the granting of the leave of absence, if the employee shall apply for reinstatement before the expiration of the leave of absence and return to duty within six years after the commencement of the leave. The time spent in serving the term of an elective office, up to a maximum of six years from the commencement of the leave, shall be included in the computation of that person's seniority rights.

All appointments to the position of that person during the period of six years from the date the leave of absence commences shall be made from eligible lists and the appointments shall, during such six-year period, be held to be interim and shall be terminated on the return to duty within the six-year period of the person to whom the leave of absence was granted.

In the event that the term of the elective public office of the person to whom such leave was granted expires after six years from the commencement of such leave, the name of such person, upon the expiration of the six-year period, shall be placed on a special reemployment list.

L. 1986, c. 112, s. 11A:6-14, eff. Sept. 25, 1986.



Section 11A:6-15 - Eligibility For Promotions During Leave Of Absence

11A:6-15. Eligibility for promotions during leave of absence
11A:6-15. Eligibility for promotions during leave of absence. A leave of absence shall not disqualify an applicant for a promotional examination.

L. 1986, c. 112, s. 11A:6-15, eff. Sept. 25, 1986.



Section 11A:6-16 - Supplemental Compensation Upon Retirement In State Employment

11A:6-16. Supplemental compensation upon retirement in state employment
11A:6-16. Supplemental compensation upon retirement in State employment. State employees in the career service, and those in the senior executive and unclassified services who have been granted sick leave under terms and conditions similar to career service employees, shall be entitled upon retirement from a State-administered retirement system to receive a lump sum payment as supplemental compensation for each full day of accumulated sick leave which is credited on the effective date of retirement.

L. 1986, c. 112, s. 11A:6-16, eff. Sept. 25, 1986.



Section 11A:6-17 - Supplemental Compensation; Employees Of Rutgers, The State University, New Jersey Institute Of Technology, And Rowan University.

11A:6-17 Supplemental compensation; employees of Rutgers, The State University, New Jersey Institute of Technology, and Rowan University.

11A:6-17. Supplemental compensation; employees of Rutgers, The State University, New Jersey Institute of Technology, and Rowan University. The supplemental compensation provided under this chapter shall also be paid to each employee of Rutgers, The State University, New Jersey Institute of Technology, and Rowan University who performs services similar to those performed by employees of the New Jersey State colleges who are in the career service or who have been granted sick leave under terms and conditions similar to career service employees, including those employees of Rutgers, The State University who are members of the Newark Employees' Retirement System.

amended 2012, c.45, s.65.



Section 11A:6-18 - Supplemental Compensation; Deferred Retirement

11A:6-18. Supplemental compensation; deferred retirement
11A:6-18. Supplemental compensation; deferred retirement. A State employee who elects deferred retirement shall not be eligible for the supplemental compensation provided under this chapter.

L. 1986, c. 112, s. 11A:6-18, eff. Sept. 25, 1986.



Section 11A:6-19 - Supplemental Compensation; Computation; Limitation

11A:6-19. Supplemental compensation; computation; limitation
11A:6-19. Supplemental compensation; computation; limitation. Supplemental compensation shall be computed at the rate of one-half of the eligible employee's daily rate of pay for each day of accumulated sick leave based upon the compensation received during the last year of employment prior to the effective date of retirement, but supplemental compensation shall not exceed $15,000.00. If an employee dies after the effective date of retirement but before payment is made, payment shall be made to the employee's estate.

L. 1986, c. 112, s. 11A:6-19, eff. Sept. 25, 1986.



Section 11A:6-19.1 - Payment Of Accumulated Sick Leave By Political Subdivision Under Civil Service.

11A:6-19.1 Payment of accumulated sick leave by political subdivision under civil service.

42.Notwithstanding any law, rule or regulation to the contrary, a political subdivision of the State, or an agency, authority or instrumentality thereof, that has adopted the provisions of Title 11A of the New Jersey Statutes, shall not pay supplemental compensation to any officer or employee for accumulated unused sick leave in an amount in excess of $15,000, except that an officer or employee who:

(1)on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), or upon the expiration of a collective negotiations agreement or contract of employment applicable to that officer or employee in effect on that date has accrued supplemental compensation based upon accumulated unused sick leave shall, upon retirement, be eligible to receive for any unused leave not more than the amount so accumulated or not more than $15,000, whichever is greater; or

(2)becomes an officer or employee after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) and has previously accrued supplemental compensation based upon accumulated unused sick leave shall, upon retirement, be eligible to receive for any unused leave not more than the amount so previously accumulated or not more than $15,000, whichever is greater.

Supplemental compensation shall be payable only at the time of retirement from a State-administered or locally-administered retirement system based on the leave credited on the date of retirement.

As used in this section, "officer or employee" means an elected official; or a person appointed by the Governor with the advice and consent of the Senate, or appointed by the Governor to serve at the pleasure of the Governor only during his or her term of office; or a person appointed by an elected public official or elected governing body of a political subdivision of the State, with the specific consent or approval of the elected governing body of the political subdivision that is substantially similar in nature to the advice and consent of the Senate for appointments by the Governor of the State as that similarity is determined by the elected governing body and set forth in an adopted ordinance or resolution, pursuant to guidelines or policy that shall be established by the Local Finance Board in the Department of Community Affairs, but not including a person who is employed or appointed in the regular or normal course of employment or appointment procedures and consented to or approved in a general or routine manner appropriate for and followed by the political subdivision, or the agency, authority or instrumentality of a subdivision, or a person who holds a professional license or certificate to perform and is performing as a certified health officer, tax assessor, tax collector, municipal planner, chief financial officer, registered municipal clerk, construction code official, licensed uniform subcode inspector, qualified purchasing agent, or certified public works manager.

L.2007, c.92, s.42.



Section 11A:6-19.2 - Cap On Compensation For Unused Sick Leave Under Title 11a.

11A:6-19.2 Cap on compensation for unused sick leave under Title 11A.

1.Notwithstanding any law, rule or regulation to the contrary, a political subdivision of the State, or an agency, authority or instrumentality thereof, that has adopted the provisions of Title 11A of the New Jersey Statutes, shall not pay supplemental compensation to any officer or employee for accumulated unused sick leave in an amount in excess of $15,000. Supplemental compensation shall be payable only at the time of retirement from a State-administered or locally-administered retirement system based on the leave credited on the date of retirement. This provision shall apply only to officers and employees who commence service with the political subdivision of the State, or the agency, authority or instrumentality thereof, on or after the effective date of P.L.2010, c.3. This section shall not be construed to affect the terms in any collective negotiations agreement with a relevant provision in force on that effective date.

L.2010, c.3, s.1.



Section 11A:6-20 - Supplemental Compensation; Certification Of Accumulated Sick Leave

11A:6-20. Supplemental compensation; certification of accumulated sick leave
11A:6-20. Supplemental compensation; certification of accumulated sick leave. Upon application for supplemental compensation made by an employee, the appointing authority shall, within 45 days, certify the number of accumulated sick days for which supplemental compensation is to be paid. Payment shall be made from a special State account established for this purpose.

L. 1986, c. 112, s. 11A:6-20, eff. Sept. 25, 1986.



Section 11A:6-21 - Supplemental Compensation; Break In Service

11A:6-21. Supplemental compensation; break in service
11A:6-21. Supplemental compensation; break in service. An employee who has incurred or shall incur a break in service as a result of separation due to layoff shall be credited with sick leave accrued both before separation and after return to employment. An employee incurring a break in service for any other type of separation shall have sick leave computed only from the date of return to employment.

L. 1986, c. 112, s. 11A:6-21, eff. Sept. 25, 1986.



Section 11A:6-22 - Supplemental Compensation; Inapplicability To Other Pension Retirement Benefits

11A:6-22. Supplemental compensation; inapplicability to other pension retirement benefits
11A:6-22. Supplemental compensation; inapplicability to other pension retirement benefits. The supplemental compensation provided for accumulated sick leave shall in no way affect, increase or decrease any pension or retirement benefits under any other statute.

L. 1986, c. 112, s. 11A:6-22, eff. Sept. 25, 1986.



Section 11A:6-23 - Supplemental Compensation; Rules.

11A:6-23 Supplemental compensation; rules.

11A:6-23. Supplemental compensation; rules. The Civil Service Commission shall adopt rules for the implementation of supplemental compensation, which shall include but need not be limited to application and eligibility procedures.

Amended 2008, c.29, s.55.



Section 11A:6-24 - Hours Of Work, Overtime And Holiday Pay.

11A:6-24 Hours of work, overtime and holiday pay.

11A:6-24. State employees in the career, senior executive and unclassified services in titles or circumstances designated by the Civil Service Commission shall be eligible for overtime compensation and holiday pay. Overtime compensation and holiday pay shall be either cash compensation at a rate representing 1 1/2 times the employee's hourly rate of base salary or compensatory time off at a rate of 1 1/2 hours for each hour worked beyond the regular workweek, at the discretion of the department head, with the approval of the commission.

The commission shall adopt rules for the implementation of hours of work, overtime compensation and holiday pay programs, which shall include but need not be limited to application and eligibility procedures.

Amended 2008, c.29, s.56.



Section 11A:6-24.1 - Paid Holidays Granted To State Government Employees.

11A:6-24.1 Paid holidays granted to State government employees.

25. a. Paid holidays granted to all State government employees each calendar year shall be limited to the following:

(1)January 1, known as New Year's Day;

(2)the third Monday in January, known as Martin Luther King's Birthday;

(3)the third Monday in February, known as Washington's Birthday, which shall be known and celebrated as Presidents Day in this State;

(4)the day designated and known as Good Friday;

(5)the last Monday in May, known as Memorial Day;

(6)July 4, known as Independence Day;

(7)the first Monday in September, known as Labor Day;

(8)the second Monday in October, known as Columbus Day;

(9)November 11, known as Armistice Day or Veterans' Day;

(10) the fourth Thursday in November, known as Thanksgiving Day;

(11) December 25, known as Christmas Day; and

(12) any general election day in this State.

b.The provisions of this section shall not impair any collective bargaining agreement or contract in effect on the effective date of P.L.2008, c.89. The provision of this section shall take effect in the calendar year following the expiration of the collective bargaining agreements or contracts covering a majority of the Executive Branch employees in effect on the effective date of P.L.2008, c.89.

L.2008, c.89, s.25.



Section 11A:6-25 - State Training Programs.

11A:6-25 State training programs.

11A:6-25. State training programs. The State Treasurer may establish and shall review and approve training and education programs for State employees in the career, senior executive and unclassified services and shall supervise a State training center with appropriate courses and fee schedules. Particular training may be required by the State Treasurer for certain employees, for which an assessment to State departments may be imposed.

Amended 2008, c.29, s.57.



Section 11A:6-25.1 - Programs To Improve Efficiency, Effectiveness Of Public Service.

11A:6-25.1 Programs to improve efficiency, effectiveness of public service.

117. The State Treasurer shall develop programs to improve efficiency and effectiveness of the public service, including, but not limited to, employee training, development, assistance and incentives; may establish an internship program; and assist the Governor in general work force planning, personnel matters and labor relations.

L.2008, c.29, s.117.



Section 11A:6-26 - Employee Career Development.

11A:6-26 Employee career development.

11A:6-26. Employee career development. The State Treasurer shall develop and stimulate employee career development and improve management and efficiency in State government through programs, for which an assessment to State departments may be imposed, that include but are not limited to:

a.Career mobility and transferability;

b.Employee advisory services for counseling and rehabilitation;

c.Retirement planning; and

d.Interchange and internship programs.

Amended 2008, c.29, s.58.



Section 11A:6-27 - Political Subdivisions.

11A:6-27 Political subdivisions.

11A:6-27. Political subdivisions. The commission may, at the request of any political subdivision, initiate programs similar to those authorized in this chapter and provide technical assistance to political subdivisions to improve the efficiency and effectiveness of their personnel management programs. The commission may require reasonable reimbursement from a participating political subdivision.

Amended 2008, c.29, s.59.



Section 11A:6-28 - Employee Performance Evaluations.

11A:6-28 Employee performance evaluations.

11A:6-28. Employee performance evaluations. The commission shall establish an employee performance evaluation system for State employees in the career and senior executive services. The system shall utilize standards and criteria related to job content and program goals.

Political subdivisions may adopt employee performance evaluation systems for their employees.

The Civil Service Commission shall adopt and enforce rules with respect to the utilization of performance ratings in promotion, layoff or other matters.

Amended 2008, c.29, s.60.



Section 11A:6-29 - Awards Committee.

11A:6-29 Awards committee.

11A:6-29. Awards committee. The New Jersey Employee Awards Committee shall be established within the Civil Service Commission. The committee shall be composed of seven persons, each of whom shall be employed in a different department within the Executive Branch. Appointments to the committee shall be made by the Governor, from nominations by the commission, for staggered terms of three years or until a successor is appointed. No member shall serve more than two consecutive full terms. Members shall serve without compensation but shall be entitled to sums incurred for necessary expenses. The commission shall designate an employee as executive secretary to the committee.

Amended 2008, c.29, s.61.



Section 11A:6-30 - Awards

11A:6-30. Awards
11A:6-30. Awards. The committee, subject to appropriations made for that purpose, may provide awards to State employees for, but not limited to:

a. Meritorious suggestions and accomplishments which promote efficiency, productivity or economy;

b. Heroism or exceptional service;

c. Professional achievements; and

d. Service.

L. 1986, c. 112, s. 11A:6-30, eff. Sept. 25, 1986.



Section 11A:6-31 - Powers And Duties Of The Committee.

11A:6-31 Powers and duties of the committee.

11A:6-31. Powers and duties of the committee. The committee shall:

a.Adopt rules for the implementation of the awards programs, subject to the approval of the commission;

b.Request and receive assistance from any department in State government;

c.Prepare an annual report to the Governor from the commission concerning the operation of the awards program; and

d.Establish and supervise the awards committees in the departments in State government.

Amended 2008, c.29, s.62.



Section 11A:6-32 - Payment Of Awards

11A:6-32. Payment of awards
11A:6-32. Payment of awards. Suggestion awards shall be paid from State funds appropriated for that purpose.

L. 1986, c. 112, s. 11A:6-32, eff. Sept. 25, 1986.



Section 11A:7-1 - Equal Employment Opportunity

11A:7-1. Equal employment opportunity
11A:7-1. Equal employment opportunity. The head of each State agency shall ensure equality of opportunity for all of its employees and applicants seeking employment. Equal employment opportunity includes, but is not limited to, the following areas: recruitment, selection, hiring, training, promotion, transfer, layoff, return from layoff, compensation and fringe benefits. Equal employment opportunity further includes policies, procedures, and programs for recruitment, employment, training, promotion, and retention of minorities, women and handicapped persons. Equal employment opportunity but not affirmative action is required with respect to persons identified solely by their affectional or sexual orientation.

The head of each State agency shall explore innovative personnel policies in order to enhance these efforts and where appropriate shall implement them to the fullest extent authorized. Where the implementation of those policies is not authorized, an agency head shall recommend implementation to the appropriate State agency.

L.1986, c.112, s.11A:7-1; amended 1991,c.519,s.15.



Section 11A:7-2 - Division Of Equal Employment Opportunity And Affirmative Action.

11A:7-2 Division of Equal Employment Opportunity and Affirmative Action.

11A:7-2. Division of Equal Employment Opportunity and Affirmative Action. A Division of Equal Employment Opportunity and Affirmative Action is established in the Department of the Treasury. The division shall have all of the powers and shall exercise all of the functions and duties set forth in this chapter, subject to the supervision and control of the State Treasurer.

Amended 2008, c.29, s.63.



Section 11A:7-3 - Equal Employment Opportunity And Affirmative Action Program.

11A:7-3 Equal employment opportunity and affirmative action program.

11A:7-3. Equal employment opportunity and affirmative action program. The division shall develop, implement and administer an equal employment opportunity and affirmative action program for all State agencies. The program shall consider the particular personnel requirements that are reasonably related to job performance of each State agency. The director of the division shall ensure that the affirmative action and equal employment goals of each State agency for minorities, women and handicapped persons shall be reasonably related to their population in the relevant surrounding labor market areas. The director, in accordance with applicable federal and State guidelines, shall:

a.Ensure each State agency's compliance with all laws and rules relating to equal employment opportunity and seek correction of discriminatory practices, policies and procedures;

b.Recommend appropriate sanctions for noncompliance to the State Treasurer who, with the concurrence of the Governor, is authorized to implement sanctions;

c.Review State personnel practices, policies and procedures, inclusive of recruitment, selection, and promotion, in order to identify and eliminate artificial barriers to equal employment opportunity;

d.Act as liaison with federal, State, and local enforcement agencies;

e.Recommend appropriate legislation to the State Treasurer and perform other actions deemed necessary by the State Treasurer to implement this chapter; and

f.Provide, under rules adopted by the Department of the Treasury, for review of equal employment complaints.

Amended 2008, c.29, s.64.



Section 11A:7-4 - Agency Goals

11A:7-4. Agency goals
11A:7-4. Agency goals. The department shall establish reasonable equal employment and affirmative action goals for State agencies in the form of regulations.

L. 1986, c. 112, s. 11A:7-4, eff. Sept. 25, 1986.



Section 11A:7-5 - Department Responsibilities

11A:7-5. Department responsibilities
11A:7-5. Department responsibilities. The department, through the Division of Equal Employment Opportunity and Affirmative Action, shall:

a. Ensure that the pool of applicants for all vacant positions in State agencies includes minorities, women and handicapped persons so that affirmative action goals are attainable through agency selection decisions;

b. Undertake a comprehensive review of its rules, regulations and testing procedures in order to amend or eliminate those which serve to discriminate against minorities, women and handicapped persons;

c. Ensure that selection devices do not discriminate against minorities, women and handicapped persons;

d. Analyze job specifications to isolate and eliminate prerequisites that are artificial barriers to employment;

e. Review all discrimination complaints under Title VII of the Civil Rights Act of 1964, Pub.L. 88-352 (42 U.S.C. s. 2000e et seq.), evaluate trends, and recommend appropriate policy changes; and

f. Receive, analyze and transmit to the Governor, at least semi-annually, progress reports on affirmative action in all State agencies.

L. 1986, c. 112, s. 11A:7-5, eff. Sept. 25, 1986.



Section 11A:7-6 - Agency Affirmative Action Officer.

11A:7-6 Agency affirmative action officer.

11A:7-6. Agency affirmative action officer. The head of each State agency shall appoint at least one person with the responsibility for equal employment opportunity as the affirmative action officer. Unless otherwise permitted by the director with the approval of the State Treasurer, such person shall serve on a full-time basis and shall be responsible to the Division of Equal Employment Opportunity and Affirmative Action.

Amended 2008, c.29, s.65.



Section 11A:7-7 - Agency Accountability For Affirmative Action Plan

11A:7-7. Agency accountability for affirmative action plan
11A:7-7. Agency accountability for affirmative action plan. The head of each State agency shall be accountable to the Governor for achieving and maintaining agency compliance with the affirmative action program.

L. 1986, c. 112, s. 11A:7-7, eff. Sept. 25, 1986.



Section 11A:7-8 - Agency Affirmative Action Plan

11A:7-8. Agency affirmative action plan
11A:7-8. Agency affirmative action plan. Each State agency shall submit an affirmative action plan with goals and timetables plus quarterly and annual affirmative action reports to the director. Each affirmative action plan shall identify existing inequities in hiring, promotion, and all other conditions of employment and provide specific remedies for these inequities and establish the time periods for the accomplishment of remedial action. Each State agency shall make good faith efforts to meet its goals and timetables.

L. 1986, c. 112, s. 11A:7-8, eff. Sept. 25, 1986.



Section 11A:7-9 - Agency Failure To Achieve Affirmative Action Goals; Penalties.

11A:7-9 Agency failure to achieve affirmative action goals; penalties.

11A:7-9. Agency failure to achieve affirmative action goals; penalties. If there is a failure by a State agency to achieve its affirmative action goals or to demonstrate good faith efforts, appropriate sanctions and penalties may be imposed by the department in accordance with federal and State regulations, subject to the concurrence of the Governor and the State Treasurer. These sanctions may include, but are not limited to, placing a moratorium on departmental personnel actions in the career, senior executive and unclassified services, and such other sanctions as may be allowed by law.

Amended 2008, c.29, s.66.



Section 11A:7-10 - Citation By Governor For Attaining Affirmative Action Results

11A:7-10. Citation by governor for attaining affirmative action results
11A:7-10. Citation by Governor for attaining affirmative action results. State agencies which achieve outstanding affirmative action results shall be cited by the Governor for their efforts.

L. 1986, c. 112, s. 11A:7-10, eff. Sept. 25, 1986.



Section 11A:7-11 - Equal Employment Opportunity Advisory Commission; Creation.

11A:7-11 Equal Employment Opportunity Advisory Commission; creation.

11A:7-11. Equal Employment Opportunity Advisory Commission; creation. There is established in the Department of the Treasury an Equal Employment Opportunity Advisory Commission, which shall advise the Division of Equal Employment Opportunity and Affirmative Action and recommend improvements in the State's affirmative action efforts.

Amended 2008, c.29, s.67.



Section 11A:7-12 - Equal Employment Opportunity Advisory Commission; Membership; Term; Vacancy; Meetings; Executive Secretary

11A:7-12. Equal employment opportunity advisory commission; membership; term; vacancy; meetings; executive secretary
11A:7-12. Equal Employment Opportunity Advisory Commission; membership; term; vacancy; meetings; executive secretary. The Equal Employment Opportunity Advisory Commission shall consist of 11 members appointed by the Governor, at least six of whom shall be minorities, women and handicapped persons. Consideration shall be given to appropriate representation of each group. The remaining members of the commission may be comprised of State agency heads or their designated representatives. All members of the commission shall be residents of the State. Members shall be appointed for staggered terms of four years but members appointed under section 10 of P.L. 1981, c. 124 (C. 11:2D-10) shall continue on the commission for the duration of their respective terms. Each member shall hold office for the term of the appointment and until a successor is appointed. Members may not serve more than two consecutive terms. A vacancy in the membership of the commission shall be filled by appointment by the Governor for the remainder of the term. The commission shall meet at least quarterly to review implementation of this chapter. The Director of the Division of Equal Employment Opportunity and Affirmative Action shall serve as executive secretary.

L. 1986, c. 112, s. 11A:7-12, eff. Sept. 25, 1986.



Section 11A:7-13 - Accommodation For The Handicapped And Examination Waiver.

11A:7-13 Accommodation for the handicapped and examination waiver.

11A:7-13. Accommodation for the handicapped and examination waiver. The commission may establish procedures for the reasonable accommodation of handicapped persons in the employee selection process for the State and the political subdivisions covered by this title. Pursuant to rules adopted by the Civil Service Commission, the commission may waive an examination for an applicant who suffers from a physical, mental or emotional affliction, injury, dysfunction, impairment or disability which:

a.Makes it physically or psychologically not practicable for that person to undergo the testing procedure for the title for which applied, but

b.Does not prevent that person from satisfactorily performing the responsibilities of the title under conditions of actual service; and

c.In making such determination, the commission may require the submission of sufficient and appropriate medical documentation.

Amended 2008, c.29, s.68.



Section 11A:8-1 - Layoff; Inapplicable To Those On Certain Military Leave.

11A:8-1 Layoff; inapplicable to those on certain military leave.

11A:8-1. a. A permanent employee may be laid off for economy, efficiency or other related reason. A permanent employee shall receive 45 days' written notice, unless in State government a greater time period is ordered by the commission, which shall be served personally or by certified mail, of impending layoff or demotion and the reasons therefor. The notice shall expire 120 days after service unless extended by the commission for good cause. At the same time the notice is served, the appointing authority shall provide the commission with a list of the names and permanent titles of all employees receiving the notice. The Civil Service Commission shall adopt rules to implement employee layoff rights consistent with the provisions of this section. The commission shall consult with the advisory board representing labor organizations prior to such recommendations.

b.Permanent employees in the service of the State or a political subdivision shall be laid off in inverse order of seniority. As used in this subsection, "seniority" means the length of continuous permanent service in the jurisdiction, regardless of title held during the period of service, except that for police and firefighting titles, "seniority" means the length of continuous permanent service only in the current permanent title and any other title that has lateral or demotional rights to the current permanent title. Seniority for all titles shall be based on the total length of calendar years, months and days in continuous permanent service regardless of the length of the employee's work week, work year or part-time status.

c.For purposes of State service, a "layoff unit" means a department or autonomous agency and includes all programs administered by that department or agency. For purposes of political subdivision service, the "layoff unit" means a department in a county or municipality, an entire autonomous agency, or an entire school district, except that the commission may establish broader layoff units.

d.For purposes of State service, "job location" means a county. The commission shall assign a job location to every facility and office within a State department or autonomous agency. For purposes of local service, "job location" means the entire political subdivision and includes any facility operated by the political subdivision outside its geographic borders.

e.For purposes of determining lateral title rights in State and political subdivision service, title comparability shall be determined by the commission based upon whether the: (1) titles have substantially similar duties and responsibilities; (2) education and experience requirements for the titles are identical or similar; (3) employees in an affected title, with minimal training and orientation, could perform the duties of the designated title by virtue of having qualified for the affected title; and (4) special skills, licenses, certifications or registration requirements for the designated title are similar and do not exceed those which are mandatory for the affected title. Demotional title rights shall be determined by the commission based upon the same criteria, except that the demotional title shall have lower but substantially similar duties and responsibilities as the affected title.

f.In State service, a permanent employee in a position affected by a layoff action shall be provided with applicable lateral and demotional title rights first, at the employee's option, within the municipality in which the facility or office is located and then to the job locations selected by the employee within the department or autonomous agency. The employee shall select individual job locations in preferential order from the list of all job locations and shall indicate job locations at which the employee will accept lateral and demotional title rights. In local service, a permanent employee in a position affected by a layoff action shall be provided lateral and demotional title rights within the layoff unit.

g.Following the employee's selection of job location preferences, lateral and demotional title rights shall be provided in the following order:

(1)a vacant position that the appointing authority has previously indicated it is willing to fill;

(2)a position held by a provisional employee who does not have permanent status in another title, and if there are multiple employees at a job location, the specific position shall be determined by the appointing authority;

(3)a position held by a provisional employee who has permanent status in another title, and if there are multiple provisional employees at a job location, the specific position shall be determined based on level of the permanent title held and seniority;

(4)the position held by the employee serving in a working test period with the least seniority;

(5)in State service, and in local jurisdictions having a performance evaluation program approved by the commission, the position held by the permanent employee whose performance rating within the most recent 12 months in the employee's permanent title was significantly below standards or an equivalent rating;

(6)in State service, and in local jurisdictions having a performance evaluation program approved by the commission, the position held by the permanent employee whose performance rating within the most recent 12 months in the employee's permanent title was marginally below standards or an equivalent rating; and

(7)the position held by the permanent employee with the least seniority.

h.A permanent employee shall be granted special reemployment rights based on the employee's permanent title at the time of the layoff action and the employee shall be certified for reappointment after the layoff action to the same, lateral and lower related titles. Special reemployment rights shall be determined by the commission in the same manner as lateral and demotional rights.

i.Notwithstanding the provisions above, at no time shall any person on a military leave of absence for active service in the Armed Forces of the United States in time of war or emergency be laid off.

Amended 2001, c.241, s.1; 2007, c.239, s.3; 2008, c.29, s.69.



Section 11A:8-2 - Pre-layoff Actions.

11A:8-2 Pre-layoff actions.

11A:8-2. a. An appointing authority shall lessen the possibility, extent or impact of layoffs by implementing pre-layoff actions, which may include but need not be limited to:

(1)initiating a temporary hiring or promotion freeze;

(2)separating non-permanent employees;

(3)returning provisional employees to their permanent titles;

(4)reassigning employees; and

(5)assisting potentially affected employees in securing transfers or other employment.

b.An appointing authority shall consult with the majority representative of public employees selected or designated pursuant to section 7 of P.L.1968, c.303 (C.34:13A-5.3) that represents the affected employees prior to implementing pre-layoff actions pursuant to this section.

L.1986, c.112, s.11A:8-2; amended 2001, c.241, s.2.



Section 11A:8-3 - Alternatives To Layoff.

11A:8-3 Alternatives to layoff.

11A:8-3. Alternatives to layoff. The commission, in consultation with the advisory committee established pursuant to subsection m. of N.J.S.11A:2-11, may adopt rules on voluntary reduced work time or other alternatives to layoffs. Employee participation in the program shall not affect special reemployment or retention rights.

Amended 2008, c.29, s.70.



Section 11A:8-4 - Appeals.

11A:8-4 Appeals.

11A:8-4. Appeals. A permanent employee who is laid off or demoted in lieu of layoff shall have a right to appeal the good faith of such layoff or demotion to the Civil Service Commission. Appeals must be filed within 20 days of final notice of such layoff or demotion. The burden of proof in such actions shall be on the employee and rules adopted pursuant to N.J.S.11A:2-22 would also be applicable to these appeals.

Amended 2008, c.29, s.71.



Section 11A:9-1 - Application

11A:9-1. Application
11A:9-1. Application. This title shall apply to any political subdivision to which the provisions of Title 11 of the Revised Statutes and the supplements thereto applied immediately prior to their repeal and to any political subdivision which hereafter adopts the provisions of this title.

L. 1986, c. 112, s. 11A:9-1, eff. Sept. 25, 1986.



Section 11A:9-2 - Adoption Of Title; Petition

11A:9-2. Adoption of title; petition
11A:9-2. Adoption of title; petition. The clerk of any county or municipality not operating under the provisions of this title shall submit the question of adopting the provisions of Title 11A of the New Jersey Statutes to the voters of the county or municipality upon the filing with the clerk of a petition requesting the adoption. The petition shall be signed by the registered voters of the county or municipality equal to 15% of the valid votes cast in the county or municipality during the last general election. Each name shall be signed in ink and the place of residence indicated by street and number or other description sufficient to identify the place. Attached to each separate paper there shall be an affidavit of the circulator thereof that the circulator, and only the circulator, personally circulated the foregoing paper, that all signatures thereto were made in the circulator's presence, and that the circulator believes them to be genuine signatures of the persons whose names they purport to be. Within 10 days from the date of filing the petition, the clerk shall complete an examination and ascertain whether or not the petition is signed by the requisite number of qualified voters and shall attach to the petition a certificate showing the result of the examination.

L. 1986, c. 112, s. 11A:9-2, eff. Sept. 25, 1986.



Section 11A:9-3 - Adoption Of Title; Question Placed On Ballot; Public Notice

11A:9-3. Adoption of title; question placed on ballot; public notice
11A:9-3. Adoption of title; question placed on ballot; public notice. If the petition is sufficient, the clerk shall, 15 days thereafter, give public notice that the question will be submitted to the voters at the next general or municipal election. Public notice includes, but is not limited to, publication in the political subdivision's official newspaper once a week for at least four weeks and posting the notice in five of the most public places in the political subdivision for at least four weeks before the election. The clerk shall also cause the question to be printed upon the ballots to be used at the election.

L. 1986, c. 112, s. 11A:9-3, eff. Sept. 25, 1986.



Section 11A:9-4 - Refusal To Comply

11A:9-4. Refusal to comply
11A:9-4. Refusal to comply. If the clerk refuses or neglects to comply with the provisions of N.J.S. 11A:9-2 and N.J.S. 11A:9-3, a registered voter of the political subdivision or the commissioner may apply to a judge of the Superior Court in the county in which the political subdivision is located for an order directing and compelling the submission of the question involved in the petition. The judge shall hear the matter summarily. If the judge finds and determines that the petition is in accordance with law, an appropriate order shall be issued. Any clerk failing to comply with the order of the court, or any public official, officer, agent or employee interfering with, or preventing, such clerk from satisfying such order, shall be guilty of a crime of the fourth degree.

L. 1986, c. 112, s. 11A:9-4, eff. Sept. 25, 1986.



Section 11A:9-5 - School Districts

11A:9-5. School districts
11A:9-5. School districts. All the provisions of this chapter shall apply to school districts in which the board of education is elected by the voters. School districts shall, in the submission of the question to the voters, conform to the provisions of this chapter as nearly as possible.

L. 1986, c. 112, s. 11A:9-5, eff. Sept. 25, 1986.



Section 11A:9-6 - Adoption Of Title; Elections

11A:9-6. Adoption of title; elections
11A:9-6. Adoption of title; elections. The method of submitting the question of the adoption of this title to the voters of a county or municipality shall conform as nearly as possible to the provisions of Title 19 of the Revised Statutes relating to the submission of public questions and when submitted at a school district election shall conform as nearly as possible to the provisions of Title 18A of the New Jersey Statutes relating to the submission of public questions in school districts.

L. 1986, c. 112, s. 11A:9-6, eff. Sept. 25, 1986.



Section 11A:9-7 - Results Certified.

11A:9-7 Results certified.

11A:9-7. Results certified. The result of the election shall be certified by the clerk of the political subdivision to the commission.

Amended 2008, c.29, s.72.



Section 11A:9-9 - Status Of Employees

11A:9-9. Status of employees
11A:9-9. Status of employees. Any employee of a political subdivision who, at the time of adoption of this title, was actively employed by the political subdivision continuously for a period of at least one year prior to the adoption of this title, or any employee who was on an approved leave of absence and had at least one year of continuous service with the political subdivision prior to the adoption of the title, and who comes within the career service, shall continue to hold such position, and shall not be removed except in accordance with the provisions contained in this title.

L. 1986, c. 112, s. 11A:9-9, eff. Sept. 25, 1986.



Section 11A:9-9.1 - Examination Requirement Waived For Certain Local Firefighters

11A:9-9.1. Examination requirement waived for certain local firefighters
1. Notwithstanding the provisions of N.J.S.11A:9-9 or any other law, rule or regulation to the contrary, any person who was actively employed by a political subdivision as a firefighter or fire chief at the time of adoption of this title by the political subdivision and who had less than one year of continuous service in that position prior to the adoption of this title by the political subdivision shall continue to hold that position without having to pass an examination and shall have career service status. Nothing contained in this section shall require a political subdivision to rehire such a firefighter or fire chief who has been removed from that position.

L.1993,c.154,s.1.



Section 11A:9-10 - Seniority Rights

11A:9-10. Seniority rights
11A:9-10. Seniority rights. At the time of adoption of this title, the seniority rights of employees shall be based upon the length of their continuous service with that political subdivision.

L. 1986, c. 112, s. 11A:9-10, eff. Sept. 25, 1986.



Section 11A:10-1 - Disapproval Of Salary.

11A:10-1 Disapproval of salary.

11A:10-1. Disapproval of salary. The Civil Service Commission may disapprove and order the payment stopped of the salary of any person employed in violation of this title or an order of the Civil Service Commission and recover all disapproved salary from such person. Any person or persons who authorize the payment of a disapproved salary or have employment authority over the person whose salary has been disapproved may be subject to penalties, including, but not limited to, the disapproval of their salaries and payment from their personal funds of improper expenditures of the moneys as may be provided by the rules of the Civil Service Commission. This section shall not be limited by the amounts set forth in N.J.S.11A:10-3.

Amended 2008, c.29, s.73.



Section 11A:10-2 - Criminal Violation Of Title Or Order.

11A:10-2 Criminal violation of title or order.

11A:10-2. Criminal violation of title or order. Any person who purposely or knowingly violates or conspires to violate any provision of this title or Civil Service Commission order shall be guilty of a crime of the fourth degree.

Amended 2008, c.29, s.74.



Section 11A:10-3 - Noncompliance.

11A:10-3 Noncompliance.

11A:10-3. Noncompliance. The Civil Service Commission may assess all administrative costs incurred under N.J.S.11A:4-5. Other costs, charges and fines of not more than $10,000.00 may be assessed for noncompliance or violation of this title or any order of the Civil Service Commission.

Amended 2008, c.29, s.75.



Section 11A:10-4 - Action For Enforcement.

11A:10-4 Action for enforcement.

11A:10-4. Action for enforcement. The Civil Service Commission or other party in interest may bring an action in the Superior Court for the enforcement of this title or an order of the Civil Service Commission.

Amended 2008, c.29, s.76.



Section 11A:10-5 - Resident Actions

11A:10-5. Resident actions
11A:10-5. Resident actions. Any resident shall have standing to enjoin payments in the Superior Court and require recovery of remuneration paid in violation of this title in the jurisdiction of residence, from the individuals signing, countersigning, authorizing or having employment authority for the payments. Moneys recovered in the action shall be paid from the personal funds of those individuals and shall be paid to the State Treasurer or the treasurer of the political subdivision, as appropriate. The resident shall be entitled to receive not more than 25% of the amount recovered and reasonable attorney fees, at the discretion of the court.

L. 1986, c. 112, s. 11A:10-5, eff. Sept. 25, 1986.



Section 11A:11-1 - Merit System Board.

11A:11-1 Merit System Board.

11A:11-1. Merit System Board. The functions, powers, and duties of the Merit System Board as constituted in the Department of Personnel are continued and transferred to the Civil Service Commission which is created and allocated in, but not of, the Department of Labor and Workforce Development by N.J.S.11A:2-1 as amended by P.L.2008, c.29. The members of the Merit System Board, other than the Commissioner of Personnel, on the effective date of this act, P.L.2008, c.29, shall continue as members of the Civil Service Commission for the duration of their current terms and any reappointments and until their successors are appointed, unless removed for cause.

Amended 2008, c.29, s.77.



Section 11A:11-2 - Department Of Personnel Abolished.

11A:11-2 Department of Personnel abolished.

11A:11-2. a. The Department of Personnel is abolished as a principal department in the Executive Branch of State government. The offices and terms of the Commissioner of Personnel, the deputy commissioner, assistant commissioners, and the directors of the various divisions and offices of the Department of Personnel are terminated, except as otherwise provided by P.L.2008, c.29.

b.The functions, powers, and duties of the Department of Personnel, the Commissioner of Personnel, the deputy commissioner, assistant commissioners, and directors of the various divisions and offices of the Department of Personnel are continued and transferred as provided by P.L.2008, c.29. The State Treasurer may allocate the functions, powers, and duties transferred to the Department of the Treasury or the State Treasurer by P.L.2008, c.29 among such divisions or subdivisions in the Department of the Treasury as the State Treasurer deems appropriate or as the State Treasurer may establish.

c. (1) The Division of Equal Employment Opportunity and Affirmative Action as constituted in the Department of Personnel, with its functions, powers, and duties, and those of the Commissioner of Personnel and the Merit System Board with regard to that division, is continued and transferred to the Department of the Treasury, except with regard to the power to adjudicate complaints of violations of the State policy against discrimination which power shall remain with the Civil Service Commission. The functions, powers, and duties of the Division of Equal Employment Opportunity and Affirmative Action shall be allocated within the department as the State Treasurer shall determine.

The Equal Employment Opportunity Advisory Commission as constituted in the Department of Personnel is continued and transferred to the Department of the Treasury to be allocated within that department as the State Treasurer shall determine. The members of the Equal Employment Opportunity Advisory Commission shall continue as members of the commission for the duration of their current terms and any reappointments and until their successors are appointed, unless removed for cause.

(2)The planning and research unit and function as constituted in the Department of Personnel is continued and transferred to the Department of the Treasury to be allocated within that department as the State Treasurer shall determine.

d.The Working Well NJ State employee wellness program as constituted in the Department of Personnel is continued and transferred to the Department of Health to be allocated within that department as the commissioner shall determine.

e.The toll-free information "Law Enforcement Officer Crisis Intervention Services" telephone hotline as constituted in the Department of Personnel is continued and transferred to the Department of Human Services, pursuant to sections 115 to 116 of P.L.2008, c.29 (C.26:2NN-1 to C.26:2NN-2), to be allocated within that department as the commissioner shall determine.

f.The New Jersey Employee Awards Committee as constituted in the Department of Personnel is continued and transferred to the Civil Service Commission. The members of the New Jersey Employee Awards Committee shall continue as members of the committee for the duration of their current terms and any reappointments and until their successors are appointed, unless removed for cause.

g.The commission shall develop a plan for the consolidation and coordination of personnel and related functions, including, but not limited to, classification, compensation, and workforce planning, in the executive branch of State government and for transfer to the commission of employees, positions, funding, facilities, equipment, powers, and duties from throughout the executive branch of State government as necessary and appropriate to effectuate such consolidation and coordination.

h.The commission shall submit the plan prepared pursuant to subsection g. of this section to the Governor for review and approval. With the approval of the Governor and in accordance with regulations adopted by the commission, the commission, pursuant to the approved plan, shall direct the consolidation and coordination of personnel and related functions, including, but not limited to, classification, compensation, and workforce planning, in the executive branch of State government and transfer to the commission employees, positions, funding, facilities, equipment, powers, duties, and functions from throughout the executive branch of State government to effectuate the consolidation and coordination. The commission shall organize these functions in the units as the commission determines are necessary for the efficient operation of the commission and in a manner as will provide the appointing authorities and all State employees with proper support in personnel matters. The consolidation shall not apply to those functions which the commission has determined are unique to each department or agency in its capacity as an appointing authority.

i.Each department, office, division, bureau, or agency in the executive branch of State government shall cooperate with the commission and make available to the commission such information, personnel and assistance necessary to effectuate the purposes of P.L.2008, c.29.

j.This section shall not be construed to permit or require negotiations pursuant to the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), of any rule or regulation promulgated by the State Treasurer or Civil Service Commission pursuant to this section or any other section of this title.

amended 1993, c.114; 2008, c.29, s.78; 2012, c.17, s.24.



Section 11A:11-3 - Names.

11A:11-3 Names.

11A:11-3. Any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, appropriation, or otherwise which refers to the Department of Personnel, Commissioner of Personnel, or Merit System Board shall mean the Department of the Treasury, State Treasurer, Civil Service Commission, the Department of Health, or the Department of Human Services, as provided by P.L.2008, c.29.

amended 2008, c.29, s.79; 2012, c.17, s.25.



Section 11A:11-4 - Rules.

11A:11-4 Rules.

11A:11-4. All rules of the Merit System Board or the Department of Personnel in effect on the effective date of P.L.2008, c.29 shall remain in effect except as changed or modified by this title or action of the Civil Service Commission, State Treasurer, Commissioner of Health, Commissioner of Human Services, or other authority, as appropriate.

amended 2008, c.29, s.80; 2012, c.17, s.26.



Section 11A:11-5 - Pending Actions.

11A:11-5 Pending actions.

11A:11-5. Pending actions. Any action pending on the effective date of P.L.2008, c.29 shall continue under the prior law and rule.

Amended 2008, c.29, s.81.



Section 11A:11-6 - Transfer.

11A:11-6 Transfer.

11A:11-6. Transfer. The transfers directed by P.L.2008, c.29, except as otherwise provided, shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

Amended 2008, c.29, s.82.



Section 11A:12-1 - Inconsistent Laws.

11A:12-1 Inconsistent laws.

11A:12-1. Inconsistent laws. Any law or statute which is inconsistent with any of the provisions of this title, as amended by P.L.2008, c.29, are to the extent of the inconsistency hereby superseded, except that the title is not to be construed either to expand or to diminish collective negotiation rights existing under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

Amended 2008, c.29, s.83.



Section 11A:12-2 - Rights Of Current Employees

11A:12-2. Rights of current employees
11A:12-2. Rights of current employees. Those employees with permanent classified status shall obtain permanent status in career service without loss of seniority or pension rights.

L. 1986, c. 112, s. 11A:12-2, eff. Sept. 25, 1986.



Section 11A:12-3 - Statutes Repealed

11A:12-3. Statutes repealed
11A:12-3. Statutes repealed. The following statutes are repealed:

Title 11 of the Revised Statutes

P.L. 1938, c. 76 (C. 11:2A-1)

P.L. 1938, c. 381, s. 10 (C. 11:27-13)

P.L. 1939, c. 219 (C. 11:4-3.3)

P.L. 1939, c. 232 (C. 11:24A-1 to 11:24A-6)

P.L. 1939, c. 322 (C. 11:10-6.1)

P.L. 1940, c. 15 (C. 11:4-3.4)

P.L. 1940, c. 178 (C. 11:22-11.1)

P.L. 1941, c. 91 (C. 11:4-3.5 and 11:4-3.6)

P.L. 1941, c. 286 (C. 11:4-3.7)

P.L. 1942, c. 65 (C. 11:20A-1)

P.L. 1942, c. 137, s. 2 (C. 11:27-1.2)

P.L. 1942, c. 253 (C. 11:24A-7)

P.L. 1944, c. 65, s. 11 (C. 11:7-10)

P.L. 1946, c. 148 (C. 11:24A-6.1 to 11:24A-6.3)

P.L. 1946, c. 198 (C. 11:4-3.8 and 11:4-3.9)

P.L. 1947, c. 201, ss. 2-4 (C. 11:14-3 to 11:14-5)

P.L. 1947, c. 272 (C. 11:20A-2)

P.L. 1948, c. 121, ss. 2-4, 9 (C. 11:7-11 to 11:7-14)

P.L. 1948, c. 121, ss. 6-8 (C. 11:22-50 to 11:22-52)

P.L. 1948, c. 165 (C. 11:22-44.1 to 11:22-44.3)

P.L. 1948, c. 257 (C. 11:21-5.1)

P.L. 1948, c. 435 (C. 11:4-3.10)

P.L. 1948, c. 466 (C. 11:22-44.4 and 11:22-44.5)

P.L. 1950, c. 235 (C. 11:26B-1 to 11:26B-3)

P.L. 1951, c. 278 (C. 11:21-5.2)

P.L. 1951, c. 279 (C. 11:21-4.1)

P.L. 1952, c. 27 (C. 11:11-4)

P.L. 1952, c. 302 (C. 11:26C-1 to 11:26C-3)

P.L. 1952, c. 309 (C. 11:27-1.3)

P.L. 1952, c. 322, ss. 1 and 2 (C. 11:15-9 and 11:15-10)

P.L. 1952, c. 323, ss. 1 and 2 (C. 11:22-10.1 and 11:22-10.2)

P.L. 1953, c. 125 (C. 11:2C-1 to 11:2C-9)

P.L. 1953, c. 193 (C. 11:14-1.1)

P.L. 1953, c. 238 (C. 11:4-3.11)

P.L. 1953, c. 239 (C. 11:4-3.12)

P.L. 1953, c. 430, ss. 2 and 3 (C. 11:4-3.13 and 11:4-3.14)

P.L. 1954, c. 182 (C. 11:4-3.15)

P.L. 1954, c. 232 (C. 11:21-3.1)

P.L. 1955, c. 188 (C. 11:26C-4)

P.L. 1959, c. 88, s. 2 (C. 11:24A-1.1)

P.L. 1961, c. 18 (C. 11:26D-1)

P.L. 1962, c. 195 (C. 11:14-1.2)

P.L. 1962, c. 196 (C. 11:24A-1.2)

P.L. 1964, c. 169 (C. 11:27-1.4 and 11:27-1.5)

P.L. 1965, c. 46 (C. 11:21-5.3)

P.L. 1967, c. 199, s. 2 (C. 11:22-10.3)

P.L. 1968, c. 437 (C. 11:26C-5)

P.L. 1971, c. 1 (C. 11:21-4.2 and 11:21-4.3)

P.L. 1971, c. 153 (C. 11:1-20 to 11:1-24)

P.L. 1971, c. 274 (C. 11:1-25 to 11:1-28)

P.L. 1972, c. 74 (C. 11:14-6 to 11:14-8)

P.L. 1973, c. 130 (C. 11:14-9 to 11:14-17)

P.L. 1977, c. 160 (C. 11:24A-8 and 11:24A-9)

P.L. 1977, c. 261 (C. 11:9-10.1)

P.L. 1978, c. 81, s. 2 (C. 11:22-2.1)

P.L. 1978, c. 99, s. 1 (C. 11:14-18)

P.L. 1978, c. 147 (C. 11:22-44.6)

P.L. 1980, c. 134 (C. 11:22-34.1)

P.L. 1981, c. 92 (C. 11:21-5.4)

P.L. 1981, c. 124 (C. 11:2D-1 to 11:2D-10)

P.L. 1981, c. 204 (C. 11:9-15 to 11:9-18)

P.L. 1981, c. 205 (C. 11:23-10 to 11:23-13)

P.L. 1981, c. 439 (C. 11:22-10.4)

P.L. 1981, c. 545, s. 3 (C. 11:21-9.1)

P.L. 1982, c. 181, ss. 2, 1 (C. 11:1-1.1 and C. 11:2-8)

P.L. 1983, c. 167 (C. 11:22-44.7 and 11:22-44.8)

P.L. 1983, c. 178 (C. 11:27-4.1)

P.L. 1983, c. 252 (C. 11:4-3.16)

P.L. 1983, c. 319 (C. 11:9-17.1)

P.L. 1984, c. 32 (C. 11:21-4.4)

P.L. 1984, c. 143 (C. 11:22-3.1)

P.L. 1984, c. 204 (C. 11:22-44.9 and 11:22-44.10)

P.L. 1985, c. 339 (C. 11:24A-2.1)

P.L. 1985, c. 484 (C. 11:21-5.5)



L. 1986, c. 112, s. 11A:12-3, eff. Sept. 25, 1986.



Section 11A:12-6 - Effective Date

11A:12-6. Effective date
11A:12-6. Effective date. This act shall take effect immediately and any actions necessary to implement this act may be taken any time thereafter. General implementation is to be completed no later than 12 months following enactment.

L. 1986, c. 112, s. 11A:12-6, eff. Sept. 25, 1986.






Title 12 - Commerce And Navigation

Section 12:1-1 - "Board" , "Department" And "Director" Defined

12:1-1. "Board" , "department" and "director" defined
As used in this title:

a. "Board" means the board of commerce and navigation.

b. "Department" means the department of commerce and navigation.

c. "Director" means the director of commerce and navigation.



Section 12:2-6 - Office; Suboffices; Meetings

12:2-6. Office; suboffices; meetings
The board shall have suitable offices at Trenton at which all original records shall be kept. The board may for local purposes establish suboffices in other parts of the state.

The board shall meet every month at Trenton at such times as its rules may prescribe, and at such other times and places within the state as in its judgment may be necessary. The director shall attend all meetings of the board.



Section 12:2-7 - Director; Appointment; Tie Vote

12:2-7. Director; appointment; tie vote
The board shall select a person who shall be known as the "director of commerce and navigation" . He shall be a resident of this state. In case the board cannot agree upon the selection of a director because of a tie vote therein, the governor shall sit with the board for the purpose of casting the deciding vote.



Section 12:2-8 - Salary And Term Of Director

12:2-8. Salary and term of director
The director shall receive a salary of not more than five thousand dollars per annum. He shall devote his entire time to the duties of his office and shall serve for a term of four years, and until his successor has been appointed and qualified.



Section 12:2-9 - Subdepartments; Chiefs

12:2-9. Subdepartments; chiefs
The board may create subdepartments or divisions, to take specific charge of the different lines of work. It may appoint heads or chiefs of such subdepartments or divisions.



Section 12:2-10 - Removal Of Director

12:2-10. Removal of director
The governor may remove the director after a hearing upon charges submitted in writing and signed by a majority of the members of the board, if he finds the charges to be true and that their nature is such that the best interests of the state demand the removal of the director.



Section 12:2-11 - Salaries Of Employees

12:2-11. Salaries of employees
The board shall fix the salaries of all employees of the department, subject to the provisions of Title 11, Civil Service, except where otherwise provided by statute.



Section 12:2-12 - Employees Of Abolished And Consolidated Boards And Commissions; Director May Abolish Positions

12:2-12. Employees of abolished and consolidated boards and commissions; director may abolish positions
The officers and employees in the employ of the former boards and commissions enumerated in sections 12:2-13 of this title, and retained in their respective offices and positions at the time such boards and commissions became consolidated with the department, shall be continued as employees of the department unless removed in accordance with the provisions of Title 11, Civil Service. The director, however, may, with the approval of the board, abolish any office or position which in his judgment it may be unnecessary to retain.



Section 12:2-13 - Transfer To Board Of Rights, Powers And Duties Exercised By Certain Boards And Commissions

12:2-13. Transfer to board of rights, powers and duties exercised by certain boards and commissions
The board shall succeed to and exercise all the powers and perform all the duties formerly exercised and performed by or conferred upon the board of riparian commissioners, the department of inland waterways, the inspectors of power vessels, and the New Jersey harbor commission, with which last-named commission the New Jersey ship canal commission was consolidated.



Section 12:2-14 - General Control Of Commerce And Navigation

12:2-14. General control of commerce and navigation
The board shall have full control and direction of all state projects and work relating, in any way whatsoever, to commerce and navigation, except such work as is conferred upon other boards, commissions, officers or agencies not included within the provisions of this chapter.



Section 12:2-15 - Rules And Regulations; Records

12:2-15. Rules and regulations; records
The board shall make such rules and regulations governing the work of the department, the conduct of its employees and the performance of its duties as may be necessary to promote the interests of the state in all matters committed to its charge, and may alter or amend the same as it shall become necessary or advisable so to do.

The board shall keep a record of all its proceedings and such records, together with all maps, plans and specifications on file in its office, shall be open at all reasonable times to public inspection as public records.



Section 12:2-15.1 - Charges For Berthing Space Or Anchorage; Disposition

12:2-15.1. Charges for berthing space or anchorage; disposition
Whenever the Division of Planning and Development in the Department of Conservation and Economic Development acquires the land and constructs a public basin, or leases berthing space for boat anchorage to the public, a reasonable charge shall be made for said space or anchorage by the division, and revenue so collected shall be paid to the State Treasurer and deposited in the General State Fund; and the cost of administering this act shall be included in the annual appropriation law.

L.1941, c. 352, p. 923, s. 1. Amended by L.1950, c. 138, p. 272, s. 2, eff. May 25, 1950.



Section 12:2-17 - General Powers And Duties Of Director

12:2-17. General powers and duties of director
The director shall:

a. Be subject to the rules and regulations of the board;

b. Exercise general supervision over all projects relating to the commerce and navigation within and about the state, and all work in any way relating thereto;

c. Be charged with the enforcement of all laws relating to the powers and duties of the board and to the commerce and navigation of the state and also all rules and regulations made by the board; and

d. Obtain, collect and preserve such information relating to the state's commerce and navigation and to the ways and means by which the same may be advanced, and also relating to the work of the department as may be useful in the discharge of his duties, or which may contribute to promote the interests of the state.



Section 12:2-18 - Entry Upon And Survey Of Lands And Waterways By Director

12:2-18. Entry upon and survey of lands and waterways by director
The director and any person authorized by him so to do may, without fee or hindrance, enter upon, examine and survey all waterways, riparian lands and proposed waterways in and about the state.



Section 12:2-19 - Oaths; Examination Of Witnesses; Subpoenas; Penalty; Perjury

12:2-19. Oaths; examination of witnesses; subpoenas; penalty; perjury
The board by its presiding officer, each of its committees by the chairman thereof, and the director, may administer oaths and examine witnesses in any part of the state in any matter relating to the powers and duties of the department, and to the commerce and navigation of the state. For this purpose the board may issue subpoenas, signed by its president and secretary, requiring the attendance of witnesses and the production of books and papers in any part of the state before it, or before any of its committees, or before the director.

Any person who, being served with a subpoena issued pursuant to the provisions of this section, shall fail to attend or give testimony unless such testimony incriminate him or subject him to fine or punishment, shall be liable to a penalty of five hundred dollars for each offense, to be recovered in the name of the state of New Jersey; said penalty, when recovered, to be paid into the treasury of the state. The attorney general shall prosecute any and all actions for the recovery of penalties under this section when requested so to do, and when, in his judgment, the facts and the law so warrant.

Any person who, having been sworn by the presiding officer of the board, or the chairman of any of its committees, or by the director, willfully gives false testimony shall be guilty of perjury.



Section 12:2-20 - Codification Of Laws Of Each Division

12:2-20. Codification of laws of each division
The heads or chiefs of the several subdepartments shall codify the laws relating to or concerning their respective departments. Such codification shall set forth, in a clear and comprehensive manner, the act creating the department, followed, in their proper order, by all existing amendatory and supplementary acts relating to the consolidation of the department with any other board, commission or department. Said codification shall be continued from year to year.



Section 12:2-21 - Acquisition Of Land For New Jersey Ship Canal; Donation To Federal Government

12:2-21. Acquisition of land for New Jersey ship canal; donation to federal government
The board may purchase or acquire by gift, grant, or by condemnation, for the purpose of furthering the commercial interests of this state, lands not to exceed one thousand feet in width from Raritan bay, at Morgan, in the county of Middlesex, across the state to the Delaware river, at Bordentown, in the county of Burlington, as shown on a route upon map of United States, intercoastal waterway, Boston, Massachusetts, Beaufort inlet, North Carolina division, New York bay, Delaware river section, and on file in the office of the board, or upon any other route, if in the judgment of the board deviation of said route shall be advisable.

After the acquisition of said land, the board may donate so much thereof to the federal government for the construction of a ship canal as the federal government shall deem necessary and advisable.



Section 12:2-22 - Preservation Of Barnegat Lighthouse

12:2-22. Preservation of Barnegat lighthouse
The board may acquire from the federal government, by gift, grant, purchase or in any other lawful manner, the Barnegat lighthouse and curtilage, situate near Barnegat City, and provide for the preservation of the same.



Section 12:3-1 - Commissioners To Make Survey And Report As To Riparian Lands, Etc.

12:3-1. Commissioners to make survey and report as to riparian lands, etc.
P.L.1864, c. 391, p. 681 (Rev.1877, pp. 981, 982, s.s. 1 to 6; C.S. pp. 4383, 4384, s.s. 1 to 7), entitled "An Act to ascertain the rights of the state and of the riparian owners in the lands lying under the waters of the bay of New York, and elsewhere in the state," approved April eleventh, one thousand eight hundred and sixty-four, saved from repeal. [This act provides for the appointment of a board of commissioners to cause to be made surveys of the lands lying under the waters of the bay of New York, of the Hudson river and the lands adjacent thereto, the Kill von Kull, Newark bay, Arthur Kill, Raritan bay and the Delaware river opposite to the county of Philadelphia, not theretofore granted by the state; to ascertain the state's rights in the same and the value thereof; to fix the exterior line beyond which no permanent obstruction should be permitted and to report to the legislature and recommend a plan for the improvement, use, renting or leasing of said lands with maps of said lands showing the said exterior line, the lines of existing piers, etc., and any grants of such lands not then occupied, with other appropriate information.]



Section 12:3-2 - Establishment Of Exterior Bulkhead And Pier Lines In Tidewaters Of Hudson River, New York Bay And Kill Von Kull

12:3-2. Establishment of exterior bulkhead and pier lines in tidewaters of Hudson river, New York bay and Kill von Kull
The bulkhead line or lines of solid filling and pier lines in the tidewaters of the Hudson river, New York bay and Kill von Kull, lying between Enyard's dock, on the Kill von Kull, and the New York state line, so far as they have been recommended and reported to the legislature by the commissioners appointed under the act entitled "An act to ascertain the rights of the state and of the riparian owners in the lands lying under the waters of the bay of New York, and elsewhere in the state," approved April eleventh, one thousand eight hundred and sixty-four (L.1864, c. 391, p. 681), by report bearing date February first, one thousand eight hundred and sixty-five, are hereby adopted and declared to be fixed and established as the exterior bulkhead and pier lines between the points above named, as such exterior bulkhead and pier lines so fixed, established and adopted are shown upon the manuscript maps, accompanying said report, and filed in the office of the secretary of state, except as said lines have been or may hereafter be changed pursuant to section 12:3-13 of this title and except said lines drawn on said maps over or upon lands within the boundaries of the grant made to the Morris Canal and Banking Company by the act entitled "A further supplement to the act entitled "An act to incorporate a company to form an artificial navigation between the Passaic and Delaware rivers,' passed December thirty-first, eighteen hundred and twenty-four," approved March fourteenth, one thousand eight hundred and sixty-seven (L.1867, c. 133, p. 251).



Section 12:3-3 - Filling In Beyond Bulkhead Lines; Erection Of Piers

12:3-3. Filling in beyond bulkhead lines; erection of piers
It shall not be lawful to fill in with earth, stones or other solid material, in the tidewaters of the Hudson river, New York bay and Kill von Kull, beyond the bulkhead line or lines of solid filling by section 12:3-2 of this title adopted, fixed and established, laid down and exhibited on the aforesaid maps; and it shall not be lawful to erect or maintain any pier or other structure exterior to the said bulkhead line or lines of solid filling in any place or places where no exterior line for piers is reported or indicated by said maps, on the Hudson river, New York bay and Kill von Kull and when an exterior line for piers is recommended and shown by said report and maps, no erection or structure of any kind shall be erected, allowed or maintained beyond or exterior to the aforesaid bulkhead line or lines of solid filling, except piers which shall not exceed one hundred feet in width respectively, and which shall in no case extend beyond the line indicated for piers on said maps accompanying said report; and no piers shall be constructed in said tidewaters, when such exterior pier lines are adopted, fixed and established, at less intervals between such piers than seventy-five feet, except at places occupied and used for ferries, or to be so occupied or used, when the spaces between the piers may be less; nor shall any such pier be constructed in any other manner than on piles or on blocks and bridges; and if on blocks and bridges, such blocks and bridges shall not occupy more than one-half of the length of the pier, and they shall be so constructed as to permit a free flow or passage of water under and through them, without any other interruption or obstruction than the pile or blocks necessary to support said piers.



Section 12:3-4 - Repeal Of Wharf Act Of 1851; Reclaiming Or Building Upon Lands Under Tidewaters; Consent Of Department; Prior Grants And Licenses

12:3-4. Repeal of Wharf Act of 1851; reclaiming or building upon lands under tidewaters; consent of department; prior grants and licenses
The repeal of the act entitled "An act to authorize the owners of lands under tidewaters to build wharves in front of the same," approved March eighteenth, one thousand eight hundred and fifty-one (L.1851, p. 335), as to the tidewaters of this State below the line of mean high tide, by section three of the act entitled "Supplement to an act entitled "An act to ascertain the rights of the State and of riparian owners in the lands lying under the waters of the bay of New York and elsewhere in this State,' approved April eleventh, eighteen hundred and sixty-four," approved March thirty-first, one thousand eight hundred and sixty-nine (L.1869, c. 383, p. 1017), as amended by the act approved March twentieth, one thousand eight hundred and ninety-one (L.1891, c. 124, p. 216), shall not be construed to restore any supposed rights, usage or local common law, founded upon the tacit consent of the State or otherwise to fill in any land under water below mean high tide.

Without the grant or permission of the Department of Conservation and Economic Development no person or corporation shall fill in, build upon or make any erection on or reclaim any of the lands under the tidewaters of this State; and in case any person or corporation so offending shall be guilty of purpresture, which shall be abated at the cost and expense of such person or corporation, on application of the Attorney-General, under judgment of the Superior Court or by indictment in the county in which the same may be, or opposite to or adjoining which said purpresture may be; provided, however, that neither this section nor any provision contained in sections 12:3-2 to 12:3-9 of this Title, shall in anywise repeal or impair any grant of land under water, or right to reclaim made directly by legislative act, or grant or license, power or authority, so made or given, to purchase, fill up, occupy, possess and enjoy lands covered with water fronting and adjoining lands owned or authorized to be owned by the corporation, or grantee or licensee in the legislative act mentioned, its, his or their representatives, grantees or assigns, or to repeal or impair any grant or license, power or authority to erect or build docks, wharves and piers opposite and adjoining lands owned, or authorized to be owned by the corporation, or grantee or licensee in the legislative act mentioned, its, his or their representatives, grantees or assigns made prior to July first, one thousand eight hundred and ninety-one, or given directly by legislative acts, whether said acts are or are not repealable, and as to any revocable license given by the board of chosen freeholders of a county prior to July first, one thousand eight hundred and ninety-one, to build docks, wharves or piers, or to fill in or reclaim any lands under water in this State, the same shall be irrevocable so far as the land under water has been or shall be lawfully reclaimed or built upon under any such license issued prior to July first, one thousand eight hundred and ninety-one, provided such reclamation or building under such license shall be completed prior to January first, one thousand eight hundred and ninety-two; but as to the future such revocable license, if the said lands covered by the license have not been wholly or in part lawfully reclaimed or built upon, is hereby revoked, and no occupation or reclamation of land under water without such legislative act or revocable license shall divest the title of the State, or confer any rights upon the party who has reclaimed or who is in possession of the same.

Amended by L.1953, c. 12, p. 97, s. 1, eff. March 19, 1953.



Section 12:3-5 - Conveyances Or Leases To Grantee Or Licensee Under Legislative Act; Amount Of Rental Or Purchase Price; Conversion Of Lease Into Conveyance; Rights Of Grantee Or Licensee.

12:3-5 Conveyances or leases to grantee or licensee under legislative act; amount of rental or purchase price; conversion of lease into conveyance; rights of grantee or licensee.

12:3-5. In case any person or corporation who by any legislative act, is a grantee or licensee, or has such power or authority, or any of his, her or their representatives or assigns shall desire a paper capable of being acknowledged and recorded, made by and in the name of the State of New Jersey, conveying the land mentioned in the proviso to the third section of an act entitled "Supplement to an act entitled 'An act to ascertain the rights of the State and of riparian owners in the lands lying under the waters of the bay of New York and elsewhere in this State,' approved April eleventh, eighteen hundred and sixty-four," approved March thirty-first, one thousand eight hundred and sixty-nine (R.S.12:3-4), whether under water now or not, and the benefit of an express covenant, that the State will not make or give any grant or license power, or authority affecting lands under water in front of said lands, then and in either of such cases, such person or corporation, grantee or licensee, having such grant and license, power or authority, his, her or their representatives or assigns on producing a duly certified copy of such legislative act to the Tidelands Resource Council in the Department of Environmental Protection, and in case of a representative or assignee also satisfactory evidence of his, her or their being such representative or assignee, and requesting such grant and benefits as in this section mentioned, shall be entitled to said paper so capable of being acknowledged and recorded, and granting the title and benefits aforesaid, on payment of the consideration hereinafter mentioned; and the Tidelands Resource Council, Commissioner of Environmental Protection and the Attorney General shall and may execute and deliver and acknowledge in the name and on behalf of the State, a lease in perpetuity to such grantee or licensee or corporation having such grant, license, power or authority, and to the heirs and assigns of such grantee or licensee, or to the successors and assigns of such corporation, upon his, her or their securing to be paid to the State an annual rental of such reasonable sum as the Tidelands Resource Council may fix with the approval of the Commissioner of Environmental Protection for each and every lineal foot measuring on the bulkhead line, or a conveyance to such grantee or licensee or corporation having such grant, license, power or authority, and to the heirs and assigns of such grantee or licensee, or to the successors and assigns of such corporation in fee, upon his, her, or their paying to the State such reasonable sum as the Tidelands Resource Council may fix with the approval of the Commissioner of Environmental Protection for each and every lineal foot measuring on the bulkhead line, in front of the land included in said conveyance; provided, that no corporation to whom any such grant, license, power or authority was given by legislative act as aforesaid, in which provision was made for the payment of money to the Treasurer of the State for each and every foot of the shore embraced and contained in the act; nor the assigns of such corporation shall be entitled to the benefits of this section; and provided further, that the council shall in no case grant lands under water beyond the exterior lines hereby established, or that may be hereafter established, but the said conveyance shall be construed to extend to any bulkhead or pier line further out on said river and bay that may hereafter be established by legislative authority; in case any person or corporation taking a lease under this section, shall desire afterwards a conveyance of all or any part of the land so leased, the same shall be made upon payment of such reasonable sum for every such lineal foot, as the Tidelands Resource Council may fix, with the approval of the Commissioner of Environmental Protection, the conveyance or lease of the council under this section or R.S.12:3-2 to R.S.12:3-9, shall not merely pass the title to the land therein described, but the right of the grantee or licensee, individual or corporation, his, her or their heirs and assigns, to exclude to the exterior bulkhead line, the tidewater by filling in or otherwise improving the same, and to appropriate the land to exclusive private uses, and so far as the upland from time to time made shall adjoin the navigable water, the said conveyance or lease shall vest in the grantee or licensee, individual or corporation, and their heirs and assigns, the rights to the perquisites of wharfage, and other like profits, tolls and charges.

Amended 1952, c.225; 2009, c.40, s.1.



Section 12:3-6 - Payment Of Or Security For Purchase Money Or Rentals For Lands Below High-water Mark

12:3-6. Payment of or security for purchase money or rentals for lands below high-water mark
No grant hereafter made, extending beyond the line of high-water mark, shall be in force or operation as to so much thereof as extends below said line of high-water mark, until the grantee or grantees shall have paid into the treasury of the state such compensation or rentals, or secured to the state such payment or rentals for the estate in the lands lying below the said line of mean high-water mark, contained in and conveyed by such grant or lease as provided in section 12:3-7 of this title.



Section 12:3-7 - Grant Of Riparian Land Not Improved; Notice To Riparian Owner.

12:3-7 Grant of riparian land not improved; notice to riparian owner.

12:3-7. If any person or persons, corporation or corporations, or associations, shall desire to obtain a grant for lands under water which have not been improved, and are not authorized to be improved, under any grant or license protected by the provisions of R.S.12:3-2 to R.S.12:3-9, it shall be lawful for the Tidelands Resource Council, together with the Commissioner of Environmental Protection and Attorney General of the State, upon application to them, to designate what lands under water for which a grant is desired lie within the exterior lines, and to fix such price, reasonable compensation, or annual rentals for so much of said lands as lie below high-water mark, as are to be included in the grant or lease for which such application shall be made, and to certify the boundaries, and the price, compensation or annual rentals to be paid for the same, under their hands, which shall be filed in the Office of the Secretary of State; and upon the payment of such price or compensation or annual rentals, or securing the same to be paid to the Treasurer of this State, by such applicant, it shall be lawful for such applicant to apply to the council for a conveyance, assuring to the grantee, his or her heirs and assigns, if to an individual, or to its successors and assigns, if to a corporation, the land under water so described in said certificate; and the council shall, in the name of the State, and under the great seal of the State, grant the said lands in manner last aforesaid, and said conveyance shall be subscribed by the commissioner and the Attorney General and attested by the Secretary of State, and shall be prepared under the direction of the Attorney General, to whom the grantee shall pay the expense of such preparation, and upon the delivery of such conveyance, the grantee may reclaim, improve, and appropriate to his and their own use, the lands contained and described in the said certificate; subject, however, to the regulations and provisions of R.S.12:3-2 and R.S.12:3-3, and such lands shall thereupon vest in said applicant; provided, that no grant or license shall be granted to any other than a riparian proprietor, until six calendar months after the riparian proprietors shall have been personally notified in writing by the applicant for such grant or license, and shall have neglected to apply for the grant or license, and neglected to pay, or secured to be paid, the price that the council shall have fixed; the notice in the case of a minor shall be given to the guardian, and in case of a corporation to any officer doing the duties incumbent upon president, secretary, treasurer or director, and in case of a nonresident, the notice may be by publication for four weeks successively in a daily newspaper published in Hudson county, and in a daily newspaper published in New York city.

Amended 2009, c.40, s.2.



Section 12:3-7.1 - Inability To Give Required Notice; Notice By Publication; Effect

12:3-7.1. Inability to give required notice; notice by publication; effect
In the event an applicant for a grant or lease of riparian lands cannot comply with the provisions of Revised Statutes 12:3-7 or Revised Statutes 12:3-23, requiring 6 months notice to the riparian or shore owner of an application for a grant or lease because of the applicant's inability to determine the location of the present or former mean high water line, such applicant shall file with the Department of Conservation and Economic Development a notice of his intention to apply for a riparian grant or lease, describing therein the lands desired, together with an affidavit of an engineer or surveyor licensed in this State, setting forth the reasons why the location of the mean high water line cannot be determined, and requesting permission of the Commissioner of the Department of Conservation and Economic Development to publish the notice of intention to make an application in form prescribed by the commissioner once a month for 6 successive months, prior to the filing of the application, in a newspaper published and circulated in the county or counties wherein the lands are situate. Upon receipt of such notice of intention the commissioner shall investigate the facts set forth therein and may grant the requested permission for publication; and may also, as a condition thereof, require such additional notice as he shall deem appropriate to inform adjacent property owners of the applicant's intention to seek a riparian grant or lease.

Upon the execution of the grant or lease after the notice as provided herein, all privileges or claims of pre-emption of riparian owners to the lands therein described shall forever cease and terminate.

L.1965, c. 102, s. 1.



Section 12:3-8 - Trespass On Lands Of State Under Water; Proceedings By Attorney General; Expenses

12:3-8. Trespass on lands of state under water; proceedings by attorney general; expenses
The department may commence a civil action in the name of the State of New Jersey against persons and corporations trespassing upon or occupying the lands of the State under water, or which were heretofore under water, and the Attorney-General of the State is hereby required to commence and prosecute such actions as may be instituted or directed by the department; and his expenses and disbursements, and the expenses and disbursements of such assistants as may be appointed by the Governor, and their reasonable charges and counsel fees shall be taxed by the court and paid by the State Treasurer, upon presentation of the bill so taxed.

Amended by L.1953, c. 12, p. 99, s. 2, eff. March 19, 1953.



Section 12:3-9 - Grant To Person Other Than Riparian Owner; Procedure

12:3-9. Grant to person other than riparian owner; procedure
In any case where a grant of the lands of the State under water is made by the department to any person other than the riparian owner the State's grantee shall not fill up or improve said lands under water until the rights and interest of the riparian owner in said lands under water (if any he has) shall be extinguished, as follows: The department shall fix the amount to be paid to said riparian owner for his rights and interest therein (if any he has), and said riparian owner shall have the right, within twenty days after he has been notified of said amount, to accept said sum in full extinguishment of all his rights, or if he is dissatisfied with said award he may apply to the Superior Court for a struck jury to try the question in such place as may be designated by said court, and said jury may increase or diminish the amount to be paid the said riparian owner, and their verdict shall be final as to said amount, and on the payment or tender by the State's grantee to the riparian owner of the amount fixed by said jury all the rights and interests of said riparian owner in the lands of the State under water in front of his land shall be extinguished; the costs of the trial shall be paid as follows: If the verdict of the jury is greater than the award of the board then the State shall pay the costs of the trial, if the verdict is the same as the award or less than the award of the department then the riparian owner shall pay the costs.

Amended by L.1953, c. 12, p. 99, s. 3, eff. March 19, 1953.



Section 12:3-10 - Lease Or Conveyance To Riparian Owner On Application To Board

12:3-10. Lease or conveyance to riparian owner on application to board
Any riparian owner on tidewaters in this State who is desirous to obtain a lease, grant or conveyance from the State of New Jersey of any lands under water in front of his lands, may apply to the board, which may make such lease, grant or conveyance with due regard to the interests of navigation, upon such compensation therefor, to be paid to the State of New Jersey, as shall be determined by the board, which lease, conveyance or grant shall be executed as directed in sections 12:3-2 to 12:3-9 of this Title, and shall vest all the rights of the State in said lands in said lessee or grantee.

The board in its discretion, upon application in writing from any riparian owner, may cancel and annul any lease, grant or conveyance heretofore made to such riparian owner, and thereupon such lands, and rights therein, so leased, granted or conveyed shall revert to the State.

Amended by L.1938, c. 418, p. 1207, s. 1, eff. Dec. 13, 1938.



Section 12:3-11 - Waters Excluded

12:3-11. Waters excluded
Section 12:3-10 of this title shall not interfere with sections 12:3-2 to 12:3-9 of this title as to the waters of the Hudson river, New York bay or Kill von Kull, easterly of Enyard's dock.



Section 12:3-12 - Covenants, Clauses And Conditions In Grants Or Leases Whether Land Under Water Or Not.

12:3-12 Covenants, clauses and conditions in grants or leases whether land under water or not.

12:3-12. The council with the concurrence of the Commissioner of Environmental Protection and Attorney General, in all cases of application for grants or leases of land now, or at the time of the application, or at the time of the lease or grant, under tidewater; and in all cases of application for grants or leases of lands which are not now, or shall not at the time of the application, or at the time of the lease or grant be under tidewater, and in all cases of applications for leases or grants for all or any of such lands may, notwithstanding the first proviso in R.S.12:3-5, or any other provisions contained in R.S.12:3-2 to R.S.12:3-9, grant or lease, or lease first with a covenant to grant, and grant afterwards, for such principal sum that the interest thereof at 7% will produce the rental, such lands, or any part thereof lying between what was, at any time heretofore, the original high-water line and the seaward territorial jurisdiction of the State, and grant or lease in all cases in which, in their discretion, they shall think such grant or lease should be made, such rights, privileges and franchises as they are authorized to grant in cases coming directly within R.S.12:3-5, and enter into the same covenants in the name of the State, in all cases of grants or leases where they deem such covenants proper, as are authorized in grants or leases under R.S.12:3-5 and insert such other covenants, clauses and conditions in said grants or leases as they shall think proper to require from the grantee or lessee, or ought to be made by the State; provided, that nothing herein contained shall authorize grants or leases in front of a riparian owner to any other than such riparian owner, except upon the proceedings and conditions provided in R.S.12:3-2 to R.S.12:3-9; and provided also, that the applications for grants or leases, and the certificates of the council, commissioner and Attorney General, may in the cases hereby provided for, vary from the provisions of R.S.12:3-2 to R.S.12:3-9 in such manner as to conform to this section, and any party who has already asked for or accepted a lease or conveyance may apply for and have the benefits of this section, notwithstanding such former application or former acceptance of a lease or conveyance.

Amended 1979, c.311, s.1; 2009, c.40, s.3.



Section 12:3-12.1 - Findings, Declarations Relative To Conveyance Of Riparian Lands.

12:3-12.1 Findings, declarations relative to conveyance of riparian lands.
1. The Legislature finds and declares that the Tidelands Resource Council is the public body responsible for the stewardship of the State's riparian lands; that it is the responsibility of the council to determine whether applications for the lease, license, or grant of riparian lands are in the public interest; that it is the responsibility of the council to determine, in assessing applications for the lease, license, or grant of riparian lands, whether the State may have a future use for such lands; that the council must obtain the fair market value for the lease, license or grant of riparian lands in accordance with court decisions and legal opinions of the Attorney General; and that the substantive policies adopted by the council and information about the roles of the council and the tidelands management program within the Department of Environmental Protection in requiring, reviewing, and processing applications for the lease, license, and grant of riparian lands should be made readily available to the general public and should be provided to those who apply for permission to use riparian lands.

L.1997,c.239,s.1.



Section 12:3-12.2 - Development Of "Guide To The Tidelands."

12:3-12.2 Development of "Guide to the Tidelands."

2. The Tidelands Resource Council shall develop an informational guide entitled "Guide to the Tidelands," which shall be written in clear and plain language such that a person possessing a high school degree or its equivalent can understand any information provided in the guide. The council shall provide a copy of the guide to any person expressing an interest in applying for a lease, license or grant of any riparian land and to any other person who requests a copy of the guide. The guide shall contain the following information:

a. A brief history of the designation of riparian lands in New Jersey as property of the State to be held in the public trust;

b. The purpose of the Tidelands Resource Council and the tidelands management program within the Department of Environmental Protection, emphasizing the status of mapped riparian lands as property of the State under the stewardship of the Tidelands Resource Council;

c. A complete listing and explanation of application fees adopted by the council pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

d. An explanation of the process involved in submitting an application to the council, and an explanation of the method by which the council establishes the fair market value of riparian lands, and the consequent price of a lease, license, or grant of such lands;

e. An explanation of the process by which an applicant for a lease, license, or grant of riparian lands may appeal to the council for a reduction in the price of such lease, license, or grant as established by the council; and

f. Any information not specified in subsections a. through e. of this section that the council determines will help applicants obtain a clear understanding of the council's role as steward of State-owned riparian lands.

L.1997,c.239,s.2.



Section 12:3-12.3 - Rules, Regulations Setting Forth Fees; Minimum Term Of Conveyance.

12:3-12.3 Rules, regulations setting forth fees; minimum term of conveyance.

3. The Tidelands Resource Council shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations setting forth all fees imposed by the council, but shall not be required to publish as a rule or regulation any formula or method used to determine the fair market value of a lease, license or grant. All leases and licenses shall be conveyed for a minimum of seven years.

L.1997,c.239,s.3.



Section 12:3-13 - Change In Pier Lines Or Lines Of Solid Filling; Map And Survey; Basins

12:3-13. Change in pier lines or lines of solid filling; map and survey; basins
The council may change, fix and establish any other lines than those now fixed and established for pier lines, or lines for solid filling in the tidewaters of the State, or make any changes in any basin now fixed and established, or lay out and fix and establish any new basin or basins in the tidewaters of the State, and when so fixed and established, the council shall file a map and surveys in the office of the secretary of state, showing what lines have been fixed and established by it for the exterior lines for solid filling and pier lines, as well as for any changes in basins or new basins fixed, laid out and established by it under this section.

Amended by L.1979, c. 311, s. 2, eff. Jan. 17, 1980.



Section 12:3-14 - Encroachment Prohibited

12:3-14. Encroachment prohibited
From and after the filing of said map and surveys in the office of the secretary of state, no encroachment of any kind shall be permitted to be made beyond said lines so fixed and established for solid filling or pier lines, or in or upon any basin or basins so laid out and established.



Section 12:3-15 - Lease Or Sale Of Basins; Dedication As Public Basins

12:3-15. Lease or sale of basins; dedication as public basins
The board may make, for a satisfactory consideration, any lease or sale to the owners of the lands fronting on the said basin, of the right to have the exclusive use of the said basin or basins, for the purpose of wharfage and docking, and to charge a reasonable sum for the use of the same on the line of bulkhead owned by them respectively; and that from and after the filing of said map and survey, the same shall remain as a public basin or basins, and they are hereby dedicated for that purpose.



Section 12:3-16 - Fixing Of Purchase Price Or Rentals For Lands Below High-water Mark Or Formerly Under Tidewater; Lease Or Conveyance.

12:3-16 Fixing of purchase price or rentals for lands below high-water mark or formerly under tidewater; lease or conveyance.

12:3-16. It shall be lawful for the Tidelands Resource Council, together with the Commissioner of Environmental Protection, to fix and determine within the limits prescribed by law, the price or purchase money or annual rental to be paid by any applicant for so much of lands below high-water mark, or lands formerly under tidewater belonging to the State, as may be described in any application therefor duly made according to law, and the council, with the approval of the commissioner, shall, in the name and under the great seal of the State, grant or lease said lands to such applicant accordingly, and all such conveyances or leases shall be prepared by the council or its agents at the cost and expense of the grantee or lessee therein and shall be subscribed by the commissioner and the Attorney General and the council and attested by the Secretary of State.

Amended 2009, c.40, s.4.



Section 12:3-18 - Right Of Way Separating Riparian Owner's Lands From Tidewater; Effect On Leases And Grants

12:3-18. Right of way separating riparian owner's lands from tidewater; effect on leases and grants
When lands have been or shall be taken or granted for a right of way and such right of way has been or shall be so located on land of a riparian owner as to occupy the same along or on the shore line, thereby separating the upland of the riparian owner adjoining that used for the right of way from tidewater, such owner of the land so subject to such right of way shall be held to be a riparian owner for the purpose of receiving any grant or lease heretofore or hereafter made of the lands of the state under water, or for the purpose of receiving any notice under sections 12:3-2 to 12:3-17 of this title; provided, that nothing in this section shall affect the rights of the state to the lands lying under water.



Section 12:3-19 - Establishment Of Bulkhead And Pier Lines Around Islands In Tidewaters.

12:3-19 Establishment of bulkhead and pier lines around islands in tidewaters.

12:3-19. The Tidelands Resource Council, with the approval of the Commissioner of Environmental Protection and after consultation with the Army Corps of Engineers, shall, from time to time, fix and establish, around or in front of all islands, reefs and shoals situate in the tidal waters of this State, exterior lines in said waters, beyond which no pier, wharf, bulkhead, erection or permanent obstruction of any kind shall be made or maintained, and also the interior lines for solid filling in said waters, beyond which no permanent obstruction shall be made or maintained other than wharves and piers and erections thereon for commercial uses; provided, however, that no exterior line around or in front of any such island, reef or shoal shall be fixed and established in front of any riparian grant which was made prior to February tenth, one thousand eight hundred and ninety-one, unless such exterior line shall be fixed and established, after consultation with the Army Corps of Engineers, at such distance as will, in the judgment of the Tidelands Resource Council, leave sufficient waterway in front of said grants for navigation, and when the council shall have so fixed and established said lines after consultation as aforesaid, it shall file a survey and map thereof in the Office of the Secretary of State, showing the lines for piers and solid filling so fixed and established.

Amended 2009, c.40, s.5.



Section 12:3-20 - Sale Or Lease Of Riparian Lands Around Islands, Reefs Or Shoals.

12:3-20 Sale or lease of riparian lands around islands, reefs or shoals.

12:3-20. The Tidelands Resource Council, together with the Commissioner of Environmental Protection, may sell or let to any applicant therefor any of the lands under water and below mean high-water mark, embraced within the lines fixed and established pursuant to R.S.12:3-19, upon such terms as to purchase money or rental, and under such conditions and restrictions as to time and manner of payment, the duration and renewal of any lease, the occupation and use of the land sold or leased, and such other conditions and restrictions as the interest of the State may require, and as may be fixed and determined by the council together with the commissioner.

Amended 2009, c.40, s.6.



Section 12:3-21 - Removal Of Sand And Other Material Without License; Penalty; Exception

12:3-21. Removal of sand and other material without license; penalty; exception
No person or corporation shall dig, dredge or remove any deposits of sand or other material from the lands of the State lying under tidal waters without a license so to do first obtained as provided in section 12:3-22 of this Title, and any person or corporation who shall so unlawfully dig, dredge or remove any deposit of sand or other material as aforesaid shall forfeit and pay for each and every such offense the sum of one hundred dollars ($100.00), to be prosecuted for and recovered by a civil action by any person or persons in any court of competent jurisdiction with costs of suit, the one-half the amount so recovered to be for the use of the State, and the other half to the use of the person or persons who shall sue for and prosecute the same to effect; provided, however, that nothing in this section contained shall prevent the owner of any grant or lease from the State, or the assignee or lessee thereof, from digging, dredging, removing, and taking sand and other material within the lines of, or in front of, such grant or lease, for the purpose of improving lands granted or leased to them, or their grantors or lessors, by the State, nor prevent such owner, assignee or lessee from digging or dredging a channel or channels to the main channels, and removing and taking the material therefrom.

Amended by L.1953, c. 12, p. 100, s. 4, eff. March 19, 1953.



Section 12:3-22 - License To Remove Sand Or Other Materials From Lands Under Tidewaters.

12:3-22 License to remove sand or other materials from lands under tidewaters.

12:3-22. The Tidelands Resource Council, with the approval of the Commissioner of Environmental Protection, may, under such terms and restrictions as to duration, compensation to be paid and such other conditions and restrictions as the interests of the State may require, license by an instrument in writing, executed in the same manner as grants of land under water are required to be executed, any person or corporation to dig, dredge or remove any deposits of sand or other material from lands of the State under tidewaters.

Amended 2009, c.40, s.7.



Section 12:3-23 - Lease Or Grant To Persons Other Than Riparian Owners; Notice To Riparian Owners.

12:3-23 Lease or grant to persons other than riparian owners; notice to riparian owners.

12:3-23. The Tidelands Resource Council, with the approval of the Commissioner of Environmental Protection, may lease or grant the lands of the State below mean high-water mark and immediately adjoining the shore, to any applicant or applicants therefor other than the riparian or shore-owner or owners, provided the riparian or shore-owner or owners shall have received six months' previous notice of the intention to take said lease or grant such notice given by the applicant or applicants therefor, and the riparian or shore-owner or owners shall have failed or neglected within said period of six months to apply for and complete such lease or grant; the notice herein required shall be in writing and shall describe the lands for which such lease or grant is desired, and it shall be served upon the riparian or shore-owner or owners personally; and in the case of a minor it shall be served upon the guardian; in case of a corporation upon any officer performing the duties of president, secretary, treasurer or director, and in the case of a nonresident owner the notice may be by publication for four weeks successively at least once a week in a newspaper or newspapers published in the county or counties wherein the lands are situate, and in case of such publication, a copy of such notice shall be mailed to such nonresident owner (or in case such nonresident owner be a corporation, then to the president of such corporation, directed to him at his post-office address, if the same can be ascertained, with the postage prepaid); but nothing contained in R.S.12:3-21 to R.S.12:3-25 shall be construed as repealing, altering, abridging, or in any manner limiting the provisions and power conferred upon the Tidelands Resource Council and the Commissioner of Environmental Protection by R.S.12:3-19 and R.S.12:3-20.

Amended 2009, c.40, s.8.



Section 12:3-24 - Sale Or Lease Of Lands Below High-water Mark; Lease Convertible Into Grant Not Required.

12:3-24 Sale or lease of lands below high-water mark; lease convertible into grant not required.

12:3-24. The Tidelands Resource Council, together with the Commissioner of Environmental Protection, shall not be required to give leases for lands of the State under water, convertible into grants upon payment of the principal sum mentioned therein, but may sell or let any of the lands of the State below mean high-water mark upon such terms as to purchase money or rental, and under such conditions and restrictions as to time and manner of payment, the duration and renewal of any lease, the occupation and use of the lands sold or leased, and such other conditions and restrictions as the interest of the State may require, as may be fixed and determined by the council, together with the commissioner.

Amended 2009, c.40, s.9.



Section 12:3-25 - Renewals Of Leases; Provision For Determining Annual Rentals.

12:3-25 Renewals of leases; provision for determining annual rentals.

12:3-25. The Tidelands Resource Council, together with the Commissioner of Environmental Protection, may, in any lease of lands of the State below mean high-water mark, provide for a renewal or renewals of the lease for a subsequent term or terms to be expressed in the lease, and therein provide that the annual rentals to be paid for each renewal shall, in case the amount cannot be agreed upon, be fixed and determined before the commencement of the renewal term by three arbitrators, one to be appointed by the State, one by the then lessee, and the third by their joint agreement, or should they fail to agree, then by the Superior Court.

Amended 1953, c.12, s.5; 2009, c.40, s.10.



Section 12:3-26 - License Required To Lay Pipes Under State Lands Under Tidewaters.

12:3-26 License required to lay pipes under State lands under tidewaters.

12:3-26. The council, with the approval of the Commissioner of Environmental Protection, may license any person or corporation to lay any pipe or pipes on or under the lands of the State under tidewaters under such terms and restrictions as to duration, compensation to be paid, and such other conditions and restrictions as the interests of the State may require. Such license shall be granted by a written instrument and executed in the same manner as grants of land under tidewaters are required to be executed.

Amended 1979, c.311, s.3; 2009, c.40, s.11.



Section 12:3-27 - Enlarging Or Reducing Tidewater Basins; Reclamation; Leases And Grants; Limitations

12:3-27. Enlarging or reducing tidewater basins; reclamation; leases and grants; limitations
Whenever the state has, prior to March fourth, one thousand nine hundred and eighteen, dedicated any lands under water to public use as a tidewater basin, it shall be lawful for the board, on the application of the owners of all of the lands abutting thereon, to either enlarge or reduce the area of said basin or change the boundaries thereof, and said owners of lands adjoining and abutting upon said tidewater basin are hereby authorized to fill up and reclaim the same to such extent as the board in writing may confirm, and the board is hereby authorized and empowered upon the payment of an adequate consideration therefor, to grant or lease in the manner provided by law to the owners of lands adjoining and abutting upon said tidewater basin, the state's rights in any portion of said basin so filled up and reclaimed; provided, however, that no reclamation by any person of said lands and no grant or lease thereof by the board shall be valid unless all of the owners of lands fronting and abutting on said basin shall consent in writing thereto.

Nothing in this section shall authorize the entire closing of any such basin or its reduction in width to less than two hundred feet; nor shall this section apply to any lands of the Morris Canal and Banking Company, or operate to relieve said company from any obligation imposed upon it by law.



Section 12:3-27.1 - Fill, Development Of Real Property In Tidewater Basin.

12:3-27.1 Fill, development of real property in tidewater basin.

8.Notwithstanding the provisions of R.S.12:3-27 to the contrary, the fill or development of real property within an existing tidewater basin to a width of less than 200 feet may be permitted with the approval of the Department of Environmental Protection pursuant to the provisions of R.S.12:5-1 et seq. and a grant may be approved by the Tidelands Resource Council for that fill or development pursuant to the provisions of R.S.12:3-12 and section 3 of this act.

L.2007, c.136, s.8.



Section 12:3-27.2 - Authorization For Approval Of State Tidelands, Riparian Grant.

12:3-27.2 Authorization for approval of State tidelands, riparian grant.

3.The Tidelands Resource Council, established pursuant to section 10 of P.L.1948, c.448 (C.13:1B-10), is hereby authorized to approve a State tidelands or riparian grant and to set the amount of the consideration for the State's riparian interest in each of the real properties described in sections 1 and 5 of P.L.1872, c.596. The council shall establish the amount of consideration for each grant which shall be paid to the State of New Jersey, upon such terms and conditions as it deems appropriate. Any tidelands or riparian grant concerning property described in section 5 of P.L.1872, c.596 authorized by the Tidelands Resource Council and delivered after January 1, 1982 and prior to the date of enactment of this act is hereby validated.

L.2007, c.136, s.3.



Section 12:3-28 - Construction Or Alteration Of Bridges Over Tidal Waters; Approval Of Board; Repeal By Subsequent Act

12:3-28. Construction or alteration of bridges over tidal waters; approval of board; repeal by subsequent act
Whenever a state board or agency has been or may hereafter be authorized or directed by any law of this state to build a bridge or other structure, or to alter or change any existing bridge or other structure on or over any lands of this state flowed by the tidal waters thereof, such board or agency, before proceeding with the work, shall first submit to and obtain the approval of such plans or work by and from the board of commerce and navigation.

This section shall not be taken to be or have been repealed by any act passed subsequent to April first, one thousand nine hundred and twenty-seven, authorizing the building of bridges or structures, or the alteration or changing of existing bridges or other structures by any state board or agency as aforesaid unless such subsequent act authorizing the same contains an express repealer of this section.



Section 12:3-29 - Terms And Conditions Required In Lease Or Grant

12:3-29. Terms and conditions required in lease or grant
Every lease, grant or conveyance by the board of commerce and navigation of lands lying under the waters of the Hudson river adjacent to or in front of the Palisades, or adjacent to or in front of the strip of land between the base of the Palisades and the lands under water, shall contain such terms, conditions, restrictions and limitations as will, so far as possible, forever thereafter preserve unbroken the uniformity and continuity of the Palisades, and prevent the lands leased, granted or conveyed from being used or devoted to injurious or destructive work or operations against the Palisades, or in connection with or for the encouragement, aid or promotion of such work or operations.



Section 12:3-30 - Work Or Operations For Buildings And Commercial Purposes

12:3-30. Work or operations for buildings and commercial purposes
No terms, conditions, restrictions or limitations shall be inserted in any such lease, grant or conveyance which shall prevent or interfere with any work or operations, whether by blasting and removing rock or otherwise, on any part of land lying between the base of the vertical line of the Palisades and the high-water mark on the Hudson river, for the purpose of preparing the ground for the construction of buildings or for commercial purposes.



Section 12:3-31 - "Palisades" Defined

12:3-31. "Palisades" defined
As used in sections 12:3-29 and 12:3-30 of this title, "Palisades" means that portion of the west shore of the Hudson river, lying between the high-water line and the top or edge of the steep cliffs or the crest of the slope in places where the steep cliffs are absent, from the road leading from the old Fort Lee dock or landing to Fort Lee in Bergen county on the south to the northerly boundary line of the state of New Jersey. The riparian lands lying under the water of the Hudson river to the southward of the said road, leading from the Fort Lee dock or landing to Fort Lee in Bergen county, shall not be subject to the provisions of said sections.



Section 12:3-32 - Certain Leases, Grants And Conveyances Not Affected

12:3-32. Certain leases, grants and conveyances not affected
No lease, grant or conveyance made prior to March eleventh, one thousand nine hundred and twenty-two, of lands lying under the waters of the Hudson river southward of said road leading from the Fort Lee dock or landing to Fort Lee in Bergen county, shall be held invalid because not containing the terms, conditions and restrictions prescribed in section 12:3-29 of this title.

Nothing in sections 12:3-29 to 12:3-31 of this title shall affect or impair any lease or grant made prior to March eighteenth, one thousand eight hundred and ninety-eight.



Section 12:3-33 - Grant Of Riparian Lands For Public Park, Place, Street Or Highway

12:3-33. Grant of riparian lands for public park, place, street or highway
Whenever a public park, place, street or highway has been or shall hereafter be laid out or provided for, either by or on behalf of the state or any municipal or other subdivision thereof, along, over, including or fronting upon any of the lands of the state now or formerly under tidewater, or whenever a public park, place, street or highway shall extend to such lands, the board of commerce and navigation, upon application of the proper authority of the state, or the municipal or other subdivision thereof, may grant to such proper authority the lands of the state now or formerly under tidewater, within the limits of or in front of said public park, place, street or highway.



Section 12:3-34 - Conditions In Grant

12:3-34. Conditions in grant
The grant shall contain a provision that any land so granted shall be maintained as a public park, place, street or highway, or dock for public use, resort and recreation, and that no structures shall be erected on the land so granted inconsistent with such public use.



Section 12:3-35 - Authority Of Bridge Companies To Construct Bridges Over Lands Granted

12:3-35. Authority of bridge companies to construct bridges over lands granted
When a grant shall be made to the proper authority of the state, or a municipal or other subdivision thereof, of lands of the state now or formerly under tidewater fronting on or within the extended lines of any street or highway heretofore or hereafter laid out or provided for, and said authority shall have or may hereafter grant or lease the lands so granted, or the right to use the lands for the purpose of constructing a bridge over or along the same, to a corporation organized under sections 48:5-13 to 48:5-25 of the title Public Utilities, the board of commerce and navigation may insert an express provision in the grant that the lands may be used for such purpose.



Section 12:3-36 - Revocable Lease Or Permit For Nominal Consideration; Grant To New Grantee; Condition

12:3-36. Revocable lease or permit for nominal consideration; grant to new grantee; condition
If the proper authority of the state, or a municipal or other subdivision thereof, applying for a grant of lands under section 12:3-33 of this title, shall be unable or unwilling to pay the price fixed by the board for such lands, the board may grant to such authority a revocable lease of or permit to use the lands for a public park, place, street or highway or dock purpose for a nominal consideration until such time as the board shall decide to make a grant in fee of the lands to such proper authority, or to other grantees, for such consideration as the board may determine to be adequate compensation for such lands.

The revocable lease or permit may contain a provision that if the same shall be revoked and the lands in question granted to a grantee other than such proper authority, the new grantee shall pay, as a condition of his grant, the cost of any improvement that may have been constructed upon the lands which were the subject of the revocable lease or permit.



Section 12:3-37 - Prior Acts Relating To Leases And Grants Of Riparian Lands To Municipalities For Streets, Highways, Parks And Other Public Purposes

12:3-37. Prior acts relating to leases and grants of riparian lands to municipalities for streets, highways, parks and other public purposes
The following acts are saved from repeal:

a. L.1889, c. 199, p. 322 (C.S. p. 4393, s. 31), entitled "A further supplement to "An act to ascertain the rights of the state and of the riparian owners in the lands lying under the waters of the bay of New York and elsewhere in the state,' approved April eleventh, one thousand eight hundred and sixty-four, and the several supplements thereto," approved April nineteenth, one thousand eight hundred and eighty-nine.

b. L.1901, c. 28, p. 54 (C.S. p. 4393, s.s. 32, 33), entitled "A supplement to an act entitled "A further supplement to "An act to ascertain the rights of the state and of riparian owners in the lands lying under the waters of the bay of New York and elsewhere in the state," approved April eleventh, one thousand eight hundred and sixty-four, and the several supplements thereto,' and which said supplement was approved April nineteenth, eighteen hundred and eighty-nine," approved March seventh, one thousand nine hundred and one.

c. L.1903, c. 202, p. 387 (C.S. p. 4397, s.s. 41 to 43), entitled "A further supplement to "An act to ascertain the rights of the state and the riparian owners in the lands lying under the waters of the bay of New York and elsewhere in the state,' approved April eleventh, one thousand eight hundred and sixty-four," approved April eighth, one thousand nine hundred and three.

d. L.1914, c. 136, p. 237 (1924 Suppl. s. 178-46a), entitled "A further supplement to "An act to ascertain the rights of the state and the riparian owners in the lands lying under the waters of the bay of New York and elsewhere in the state,' approved April eleventh, one thousand eight hundred and sixty-four," approved April eighth, one thousand nine hundred and fourteen.

e. L.1914, c. 228, p. 474 (1924 Suppl. s. *136-2240A(1) ), entitled "An act to authorize the riparian commissioners of the state of New Jersey to grant lands of the state now or formerly under tidewater to municipalities for street and park purposes, and impose terms upon such municipalities as conditions of such grant," approved April seventeenth, one thousand nine hundred and fourteen.

f. L.1915, c. 398, p. 760 (1924 Suppl. s.s. 178-46b, 178-46c), entitled "A further supplement to "An act to ascertain the rights of the state and the riparian owners in the lands lying under the waters of the bay of New York and elsewhere in the state,' approved April eleventh, one thousand eight hundred and sixty-four," approved April twenty-third, one thousand nine hundred and fifteen.

g. L.1920, c. 283, p. 509 (1924 Suppl. s. *42-16), entitled "A supplement to an act entitled "An act creating a department to be known as the board of commerce and navigation, and vesting therein all the powers and duties now devolved by law, upon the board of riparian commissioners, the department of inland waterways, the inspectors of power vessels, and the New Jersey harbor commission,' approved April eighth, one thousand nine hundred and fifteen," passed April twenty-first, one thousand nine hundred and twenty.

[The above acts authorize the board of commerce and navigation to grant, lease or rent lands under water to municipalities, and under the act saved from repeal in paragraph "g" above, to the state highway commission or to counties, for streets, highways, parks, docks, wharves and other public purposes; regulate the consideration for such grants and leases and specify the conditions to be set forth therein.]



Section 12:3-37.1 - Counties, Municipalities And Other Instrumentalities Of State; Lease Or Permission To Use For Park And Recreational Purposes

12:3-37.1. Counties, municipalities and other instrumentalities of state; lease or permission to use for park and recreational purposes
The State is authorized to lease or otherwise permit county or municipal or other instrumentality of the State use of riparian lands owned by the State and situate within the county or other instrumentality of the State or within or contiguous to said municipality, when said lease or use is approved by the Department of Environmental Protection, without consideration or at nominal consideration, and to be maintained and used exclusively for park and recreational purposes. Said lease or use agreement shall contain a limitation that if the riparian lands are not maintained and used in accordance with the provisions of this act, such lease or use agreement shall be of no further force and effect.

L.1975, c. 354, s. 1, eff. March 3, 1976. Amended by L.1977, c. 375, s. 2, eff. Feb. 8, 1978.



Section 12:3-38 - Investigation By Board On Petition Of Riparian Owner

12:3-38. Investigation by board on petition of riparian owner
The board of commerce and navigation may, upon petition of any riparian owner, investigate the facts relative to any lease or grant of riparian lands purporting to have theretofore been made under authority of any legislative act for the purpose of determining whether or not it is equitable and just that a confirmatory lease or grant shall be made to ratify and confirm to the petitioner the title to lands under water adjacent to the ripa of the petitioner and within the area of lands covered by a prior lease or grant through which the petitioner claims title to the lands under water for which a confirmatory lease or grant is required.



Section 12:3-39 - Execution Of Confirmatory Lease Or Grant; Consideration; Effect

12:3-39. Execution of confirmatory lease or grant; consideration; effect
If the board finds that it is equitable and just that such a confirmatory lease or grant be executed in consideration of the moneys theretofore paid to the state on account of the lease or grant, or upon payment of such further consideration as may be equitable and just, a proper confirmatory lease or grant shall be executed and delivered to the petitioner, his heirs, successors or assigns. Any confirmatory lease or grant made in compliance with sections 12:3-38 to 12:3-44 of this title shall be conclusive and final as to its equity or justness and thenceforth shall be binding upon the state.



Section 12:3-40 - Grant Of Additional Lands; Consideration

12:3-40. Grant of additional lands; consideration
The board may consider, under a petition filed under section 12:3-38 of this title, the granting of additional lands under water adjacent to the lands to be covered by any confirmatory lease or grant, provided the petitioner shall have made application for the grant of additional lands in accordance with the requirements of the statutes in force at the date of the petition, to the end that a lease or grant may include not only the lands, title to which is being confirmed, but also additional lands adjacent thereto.

The expressed consideration for such lease or grant shall be the sum total of any additional sum to be paid for the confirmation of previous leases or grants and of the sum agreed to be paid for the new area.



Section 12:3-41 - Character Of Lands Affected

12:3-41. Character of lands affected
The lands to be affected by sections 12:3-38 to 12:3-40 of this title shall be lands which are now or were formerly under the tidewaters of this state. Any lease or grant of new areas or by way of confirmation may be based upon the original natural high-water line as of the date of the lease or grant being confirmed or as of the date of the new and confirmatory grant.



Section 12:3-42 - Facts To Be Considered By Board In Determining Whether Confirmatory Lease Or Grant Should Be Granted

12:3-42. Facts to be considered by board in determining whether confirmatory lease or grant should be granted
The board may, in reaching its conclusion that it is equitable and just to confirm in a present riparian owner title to lands now or formerly under tidal waters which he has acquired through any previous lease or grant of the state, determine that it is equitable and just if it determines that:

a. The consideration paid for the original lease or grant was at the date of its execution full and adequate consideration for the lands so leased or granted;

b. The lands leased or granted lie in front of the ripa on which the lease or grant was based because the lands under water in the vicinity of the lands under consideration have been equitably apportioned to the riparian owners by any agency authorized by law to make grants of land under tidal waters in the name of the state and the lands under consideration are within the area of the lands under water so apportioned to the lands owned by the petitioner, and provide reasonable access to riparian owners to deep water beyond bulkhead and pierhead lines;

c. The lands leased or granted lie in front of the riparian lands of the petitioner because the lands so leased or granted constitute an equitable allotment or apportionment of the lands under water to the riparian lands to which they are attached, even though the boundaries defining the limits of the lands granted are irregular and do not constitute straight side lines running parallel to each other and extending from the shore to the bulkhead or pierhead lines, and provide reasonable access to riparian owners to deep water beyond bulkhead and pierhead lines; and

d. The owner of all estates, rights and privileges under the lease or grant to be confirmed to the extent of the lands under water to be defined in a confirmatory lease or grant is the petitioning owner of riparian lands to be benefited on the date the petition is filed, or at the date of the finding of the board that it is equitable and just that a confirmatory lease or grant shall be executed.



Section 12:3-43 - When Grant May Be Executed To Petitioner

12:3-43. When grant may be executed to petitioner
Any lease or grant which shall be authorized under a petition filed in accordance with section 12:3-38 of this title may be in fact executed to the petitioner, or his heirs, devisees or assigns, provided that the grantee named in the lease or grant is the owner of the ripa at the date of the lease or grant.



Section 12:3-44 - Who Entitled To Confirmatory Lease Or Grant

12:3-44. Who entitled to confirmatory lease or grant
Any person owning riparian lands shall be deemed to be entitled to the benefits of sections 12:3-38 to 12:3-43 of this title.



Section 12:3-45 - Erroneous Grant To Other Than Riparian Owner; Valid Unless Riparian Owner Acts

12:3-45. Erroneous grant to other than riparian owner; valid unless riparian owner acts
Whenever:

a. The board of commerce and navigation has granted or shall hereafter grant any lands of the state flowed by tidewater to any person erroneously claiming to be and not being the riparian owner, by reason whereof the grant shall be void as therein provided; and

b. The state has or shall have received the stipulated consideration for such supposed grant; and

c. The grantee named therein, or his heirs or assigns has or shall have recorded the grant in the county or counties where the land described therein shall or may be located; and

d. Such grantee, his heirs or assigns has or shall have gone into occupation of the lands described in the supposed grant and the lands if any between the same and the original high-water line by bulkheading or filling in, or erecting structures thereon, or otherwise improving the same in such manner as to give visible notice of such occupation; and

e. Such occupation has or shall have continued for a period of five years after the recording of the supposed grant--

Every pre-emptive and other right conferred by any legislative act upon the riparian owner to apply for and obtain a grant from the state of the lands so occupied shall cease and determine, unless the riparian owner shall, before the expiration of such period of five years of occupation, apply in writing to the board for a grant of the lands so occupied; and pay or give security for the price fixed or that shall be fixed therefor, which price shall include the reasonable value of the improvements upon the lands.



Section 12:3-46 - Grant To Named Grantee In Default Of Application And Payment By Riparian Owner

12:3-46. Grant to named grantee in default of application and payment by riparian owner
In default of such application and payment of or security for the price of the lands by the riparian owner within the period of five years of occupation of the lands, the board, on application of the person named in the supposed grant, or of his heirs and assigns, shall grant and convey absolutely in fee to the applicant, his heirs or assigns forever, all right and title of the state in and to the lands so occupied and without condition that the grant shall be void if the grantee is not the riparian owner.



Section 12:3-47 - Additional Consideration For Further Grant

12:3-47. Additional consideration for further grant
If the board shall determine that the original consideration paid to the state for the supposed grant was not the reasonable, fair and adequate value of the lands so occupied, as of the date of the supposed grant, the applicant shall pay to the state such additional consideration for a further grant as the board shall determine to be necessary, in order that the total consideration received by the state for the lands shall be reasonable, fair and adequate as of the date of the original supposed grant.



Section 12:3-48 - List Of Riparian Leases In Arrears

12:3-48. List of riparian leases in arrears
The state treasurer shall, on or before the first Tuesday in January in each year, make out a list of all riparian leases held by the state on which rentals are in arrears and unpaid for the space of one year, and transmit the same to the board of commerce and navigation.



Section 12:3-49 - Re-entry Under Covenant By Board On Behalf Of State When Rent Unpaid

12:3-49. Re-entry under covenant by board on behalf of state when rent unpaid
Where a riparian lease, the rentals of which are unpaid for the space of one year, contains a covenant or condition that upon nonpayment of the yearly rent or sum reserved at the time or times fixed for the payment thereof, the state may re-enter and possess the lands described in the lease, the board may enter upon said lands, and in the name and on behalf of the state, take possession thereof.



Section 12:3-50 - Manner Of Re-entry

12:3-50. Manner of re-entry
Such entry shall be made by the board or any member thereof, by going on the land and announcing in the presence of one or more witnesses that all rights under the lease are forfeited to the state.



Section 12:3-51 - Notice

12:3-51. Notice
Before the entry is made the board shall give notice:

a. By publication at least once a week for six weeks in a newspaper published in the county in which the land covered by the lease is situate; or

b. By serving a copy of the notice personally on the lessee, his heirs, executors, administrators, successors or assigns.



Section 12:3-52 - Contents Of Notice

12:3-52. Contents of notice
The notice so to be published or served shall set forth:

a. The name of the person to whom the lease was granted;

b. The name of the person holding the lease by devise, grant, assignment or otherwise, if known to the board; and

c. A statement that if the rentals unpaid are not paid on or before the expiration of said six weeks, all rights under the lease shall determine, become void and forfeited to the state.



Section 12:3-53 - Report By Board To State Treasurer

12:3-53. Report by board to state treasurer
After such notice shall have been published or served and entry made on the land described in the lease, the board shall report to the state treasurer the fact of such publication or service and entry on the land, and:

a. In case the notice shall have been published, annex a copy of the publication to the report; and,

b. In case the notice shall have been served personally, annex to the report an affidavit by the person serving the notice, proving the truth thereof.



Section 12:3-54 - State Treasurer To Transmit Original Lease To Board; New Lease Or Grant

12:3-54. State treasurer to transmit original lease to board; new lease or grant
Upon receipt of the report of the board, the state treasurer shall transmit forthwith to the board the original lease of the land on which entry shall have been made. Thereupon the board may, in the manner prescribed by law, again lease or grant the land as fully as if the original lease had never been made.



Section 12:3-55 - Certificate Of Re-entry And Repossession; Recording; Fee

12:3-55. Certificate of re-entry and repossession; recording; fee
Upon making entry and taking possession of any lands described in any such lease, the board shall execute its certificate certifying to the re-entry and repossession and describing the lands re-entered and repossessed.

The certificate shall be executed and acknowledged as deeds are required to be acknowledged, and shall be recorded in the records of the county wherein such lands are located as deeds are required to be recorded.

The same fee shall be paid for recording the certificate as is required for recording deeds.



Section 12:3-56 - Rights Of State As To Unpaid Rentals Not Affected

12:3-56. Rights of state as to unpaid rentals not affected
All rights, at law or in equity, which had accrued to the state for the rentals in arrears and unpaid up to the expiration of the time fixed in the notice mentioned in sections 12:3-51 and 12:3-52 of this title shall not abate but shall remain in force and effect.



Section 12:3-57 - State Treasurer Released From Responsibility Under Original Lease

12:3-57. State treasurer released from responsibility under original lease
The state treasurer, upon returning to the board the original lease of the land upon which re-entry has been made, shall be released from all responsibility arising from the lease.



Section 12:3-58 - Declared A Nuisance

12:3-58. Declared a nuisance
The mooring, grounding or otherwise attaching or fastening of a boat, barge or raft to or upon the riparian lands of the state and permitting the same to remain so for a period of ten days shall constitute a nuisance.



Section 12:3-59 - Misdemeanor

12:3-59. Misdemeanor
Any person who shall willfully moor, ground or otherwise attach or fasten, or authorize, cause or permit to be moored, grounded or otherwise attached or fastened, any boat, barge or raft to or upon the riparian lands of the state, for a period of more than ten days consecutively, shall be guilty of a misdemeanor.



Section 12:3-60 - Proceeding By Board For Removal Of Boat, Barge Or Raft; Lien For Costs Of Removal

12:3-60. Proceeding by board for removal of boat, barge or raft; lien for costs of removal
In addition to any proceedings which may be had under sections 12:3-58 and 12:3-59 of this title, the board of commerce and navigation may remove or cause to be removed any such boat, barge or raft in the following manner:

a. The board may cause a written notice, signed by the chief engineer of the board, to be posted upon such boat, barge or raft stating that unless the same is removed from the riparian lands of the state within forty-eight hours from the time of the posting of the notice, the board will cause it to be removed and will make the cost of the removal out of the value of the boat, barge or raft; and

b. In case the boat, barge or raft to which the notice shall have been affixed is not removed within said forty-eight hours, the board shall cause it to be removed, and the cost of the removal shall be a lien upon the boat, barge or raft which lien shall be enforced by a sale as provided in section 12:3-61 of this title.



Section 12:3-61 - Enforcement Of Lien By Sale; Notice; Fees And Costs; Disposition Of Proceeds

12:3-61. Enforcement of lien by sale; notice; fees and costs; disposition of proceeds
Upon the removal by the department of a boat, barge or raft in accordance with section 12:3-60 of this Title, it shall enforce the lien thereby given for the cost of the removal by sale of the boat, barge or raft.

Written notice of the lien and of the amount thereof, and of the sale, shall be given by posting a copy thereof, signed by the commissioner or chief engineer of the department, upon the boat, barge or raft and in three public places, at least fifteen days before the date of the sale.

If the amount of the lien and accrued costs is not satisfied before the day fixed for sale, the boat, barge or raft shall be sold to the highest bidder. Out of the proceeds shall be deducted the cost of the sale, which shall consist of the amount of the cost of the removal of the boat, barge or raft, together with a fee of ten dollars ($10.00) for the preparation and posting of notices and ten dollars ($10.00) for selling and execution of the certificate of sale. The balance, if any, shall be paid to the Clerk of the Superior Court to be held by him for the benefit of the owner of the boat, barge or raft. Such balance shall be paid out only upon the order of the Superior Court.

Amended by L.1953, c. 12, p. 101, s. 6, eff. March 19, 1953.



Section 12:3-62 - Expenses Paid By State Treasurer; Reimbursement

12:3-62. Expenses paid by state treasurer; reimbursement
The cost and expense of removing any such boat, barge or raft shall be paid by the state treasurer upon the certificate of the board. The proceeds of any sale up to the amount of the cost of removal, together with the fees provided for, shall be paid to the state treasurer for the use of the state.



Section 12:3-63 - Lands Devoted To Park Purposes Excepted

12:3-63. Lands devoted to park purposes excepted
Nothing in this article shall apply to riparian lands of the state devoted by the state to public park purposes.



Section 12:3-64 - Acquisition By Department; Jurisdiction; Entry Before Making Compensation; Use Of Lands Acquired

12:3-64. Acquisition by department; jurisdiction; entry before making compensation; use of lands acquired
The Department of Conservation and Economic Development may acquire title, in fee simple, in the name of the State, by gift, devise or purchase or by condemnation in the manner provided in chapter one of the Title Eminent Domain (20:1-1 et seq.) to any lands in the State, including riparian lands, of such area and extent which, in the discretion of the department, may be deemed necessary and advisable. All lands so acquired shall be subject to the jurisdiction and control of the department.

The department may enter upon and take property in advance of making compensation therefor where for any reason it cannot acquire the property by agreement with the owner.

Upon the department exercising the right of condemnation and entering upon and taking land in advance of making compensation therefor it shall proceed to have the compensation fixed and paid to the owner, as provided in said chapter one of the Title Eminent Domain.

Lands thus acquired shall be used for the improvement or development of any waterway, stream, river or creek or any waterfront or oceanfront property or to give access to any lands of the State.

Amended by L.1939, c. 193, p. 569, s. 1; L.1953, c. 12, p. 101, s. 7, eff. March 19, 1953.



Section 12:3-65 - Lease Or Grant Of Lands Acquired; Maximum Period; Restrictions

12:3-65. Lease or grant of lands acquired; maximum period; restrictions
The use and occupation of any lands so acquired, together with all the improvements thereon, may be leased or granted by the board to any person, upon such terms and covenants and for such periods of time not exceeding sixty years, as may be required and directed by the board.

The grant or lease of riparian lands shall be permitted only in conjunction with the grant or lease of the adjacent lands under tidewater and only to the same party or parties and for the same period of time.



Section 12:3-66 - Lease Or Grant To Former Owner; Improvements By Lessee Or Grantee

12:3-66. Lease or grant to former owner; improvements by lessee or grantee
The board may, as a consideration for the transfer of title of any riparian lands to the state, enter into an agreement with the owner thereof to lease and grant, after transfer of title to the state, the use and occupation of the riparian lands as well as the adjacent lands under tidewater, to such owner or any party designated by him, whereby the lands, both riparian and under tidewater, shall be improved and developed at the expense of the grantee or lessee, in such manner, under such plans and specifications, at such minimum cost and within such time as may be required by the board.



Section 12:3-67 - Operation Of Commercial Enterprise By Lessee Or Grantee

12:3-67. Operation of commercial enterprise by lessee or grantee
The board shall also require that after such improvements have been made and constructed, the lessee or grantee shall, under the supervision and jurisdiction of the board, maintain and operate, during the life of the lease or grant upon said premises, such enterprise, commercial operation, business or venture as the improvements are designed for, at the sole cost and expense of the lessee or grantee.



Section 12:3-68 - Annual Percentage Of Income In Lieu Of Rent Reserved In Cash

12:3-68. Annual percentage of income in lieu of rent reserved in cash
In lieu of rent reserved in cash for the grant or lease of said riparian lands and lands under tidewater, the board may require as rental, for the full term of the grant or lease, an annual percentage of not less than thirty-three and one-third per cent of the income the lessee or grantee received from the use and occupation of the premises and the business or enterprise conducted thereon. The income shall be calculated and adjusted in such manner as the board shall determine and all of such requirements shall be set forth in detail in the grant or lease.



Section 12:3-69 - Moneys Received By Board From Leases And Grants

12:3-69. Moneys received by board from leases and grants
All moneys received by the board under the provisions of this article shall be subject to the provisions of law applicable to the receipts from grants or leases of land under tidewater.



Section 12:3-70 - Improvements And Fixtures And Title And Goodwill Of Enterprise To Revert To State

12:3-70. Improvements and fixtures and title and goodwill of enterprise to revert to state
At the expiration of the term of the grant or lease the title to all improvements, railways, buildings, docks, wharves, bulkheads, machinery, stock and equipment and all chattels comprising the fixtures located upon such land and premises and then in the operation and maintenance of the enterprise, business or venture conducted on the premises, together with the title and goodwill of the business or enterprise, shall vest in the state. The grant or lease shall contain in detail the mode and manner and subject matter of the transfer to the state.



Section 12:3-71 - Laws Applicable

12:3-71. Laws applicable
All grants or leases under the provisions of this article shall be subject to the provisions of existing laws so far as the same are not inconsistent with the terms of this article.



Section 12:4-1 - Removing Obstructions From Rivers And Creeks

12:4-1. Removing obstructions from rivers and creeks
Any person may remove, with as little detriment to the owners of the lands as is possible, all trunks and limbs of trees and like obstructions which hang over or in any way interrupt the navigation of any river or creek in this state.



Section 12:4-2 - Destroying Or Removing Buoys And Other Markers; Penalty

12:4-2. Destroying or removing buoys and other markers; penalty
A person who shall carelessly, willfully or wantonly destroy, mutilate, break, remove or interfere with any buoy, beacon, channel pole, marking or other device fixed and established in any navigable water in this state and under the control of the laws of this state, by means of physical force or by running into the same carelessly, willfully or wantonly while operating a ship or boat of any description, or in any other manner avoidable, shall be liable to a penalty of fifty dollars to be recovered in the manner provided by article 6 of chapter 7 of this title (s. 12:7-24 et seq.).



Section 12:4-3 - Owners Of Docks, Wharves And Piers May Collect Wharfage, Dockage And Rent; No Hindrance To Navigation

12:4-3. Owners of docks, wharves and piers may collect wharfage, dockage and rent; no hindrance to navigation
The owners or holders of all docks, wharves, storehouses and piers may:

a. Use, possess and repair the same;

b. Lay any vessel alongside the same;

c. Demand, receive and sue for and recover of and from any vessel or person using the same, reasonable wharfage, demurrage, rent or dockage; and

d. Recover for any damage done to the same.

This section shall not impair the legal rights of any other persons or authorize any hindrance to navigation.



Section 12:4-4 - Ice Boats To Keep Delaware River Open

12:4-4. Ice boats to keep Delaware river open
L.1920, c. 69, p. 121 (1924 Suppl. s.s. 139-13a, 139-13b), entitled "An act authorizing the acquisition, maintenance and operation by the state of New Jersey, in conjunction with the state of Pennsylvania, of ice boats to keep the Delaware river open for navigation," approved April fifth, one thousand nine hundred and twenty, saved from repeal. [Authorizes a commission of this state in conjunction with a commission from Pennsylvania, to operate and maintain ice boats to keep the Delaware river open to navigation between Trenton and Philadelphia.]



Section 12:4-5 - Boats Or Barges Sunken Or Stranded In Navigable River; Notice To Remove

12:4-5. Boats or barges sunken or stranded in navigable river; notice to remove
Whenever a boat, barge or scow is stranded or sunk in any of the navigable waters of this state and left remaining for a period of thirty days by the owners or persons having the same in charge, the board of chosen freeholders of the county within the bounds of which the boat, barge or scow is sunken or stranded shall, on written notice to them by six freeholders residing in the county that such boat, barge or scow is obstructing the free navigation of the river, investigate the same.

If in the opinion of the board of chosen freeholders the boat, barge or scow does or is likely to obstruct the navigation, they shall give notice to the owners or persons having the same last in charge, if their residence is known, that the boat, barge or scow is a nuisance and must be removed within thirty days thereafter. If their residence is unknown, public notice shall be given to the like effect by advertising the same in any newspaper published and circulating in the county where the barge, boat or scow may lie.



Section 12:4-6 - Removal By Board Of Freeholders; Contract For Removal; Sale Of Wreck And Cargo

12:4-6. Removal by board of freeholders; contract for removal; sale of wreck and cargo
If the boat, barge or scow shall not have been removed at the expiration of said thirty days, the board of chosen freeholders may declare it a public nuisance and forfeited to the state and cause the same to be removed either by contract or otherwise. They may sell the wreck and cargo at public auction or otherwise to defray the expense of removal, or they may agree with the contractor removing the boat, barge or scow that the same, together with the cargo, shall form the whole or a part of the compensation of the contractor for the removal thereof.



Section 12:4-7 - Costs And Expenses Of Removal; Payment By County; Reimbursement

12:4-7. Costs and expenses of removal; payment by county; reimbursement
The cost of removing the sunken or stranded boat, barge or scow, with the incidental expenses and charges connected therewith, shall be made up and certified by the board of chosen freeholders. Upon such certified account the county treasurer shall pay the same out of any money not otherwise appropriated and shall certify said account to the Division of Navigation of the Department of Conservation and when approved by the navigation council, the amount thereof shall be reimbursed to the county out of any funds appropriated to said department for said purposes out of the State treasury.

Amended by L.1947, c. 37, p. 112, s. 1, eff. April 2, 1947.



Section 12:4-8 - Surplus Of Sale Paid To State Treasurer

12:4-8. Surplus of sale paid to state treasurer
Any surplus obtained by the sale of the wreck and cargo over and above the costs and expenses of removal, in any one instance, shall be paid into the state treasury.



Section 12:4-9 - Limitation Of Cost Of Removal

12:4-9. Limitation of cost of removal
The amount to be paid out under and by the provisions of this article, either by the county or the state, for the removal of any one sunken or stranded boat, barge or scow, shall not exceed one thousand dollars.



Section 12:4-10 - Deposit Of Solids In Certain Waters Prohibited; Fishing Rights And Discharge Of Sewage Excepted

12:4-10. Deposit of solids in certain waters prohibited; fishing rights and discharge of sewage excepted
No person shall throw or deposit or cause to be thrown or deposited any solid material of any kind into or upon the navigable waters of the Kill von Kull, Arthur Kill or Staten Island sounds, Newark bay or tributaries, Raritan bay or tributaries, New York bay and harbor, or the Hudson river, within the jurisdiction of this state, unless authorized so to do under the laws of this state or of the United States.

This section shall not apply to or affect the right any person has or may have to fish, by putting in poles or otherwise, to plant shellfish and fix and preserve the boundaries to any land he may be entitled to use for such purpose, or interfere with the emptying of sewage into the same by any city.



Section 12:4-11 - Violations; Misdemeanor; Punishment

12:4-11. Violations; misdemeanor; punishment
Any person violating the provisions of section 12:4-10 of this title shall be guilty of a misdemeanor, and upon conviction in any county bordering on any of said waters within which the violation occurred, shall, in addition to the costs of prosecution, for the first offense be punished by a fine not exceeding one hundred dollars, and for each subsequent offense by a fine not exceeding two hundred dollars and imprisonment not exceeding six months.



Section 12:4-12 - Seizure By Pilotage Commissioners Of Vessels Used In Violations

12:4-12. Seizure by pilotage commissioners of vessels used in violations
The commissioners of pilotage appointed pursuant to section 12:8-1 of this title or any one of the commissioners may seize any vessel found within the jurisdiction of this state and from which any person is violating the provisions of section 12:4-10 of this title, and take the same to the nearest port for which pilot service was established by chapter 8 of this title (s. 12:8-1 et seq.). Said boat shall be kept until the owner shall deposit the sum of two hundred dollars, or give security satisfactory to the commissioners for the payment of any fine and costs which may be adjudged for such violation.



Section 12:4-13 - Pilotage Commissioners To Prosecute Violations

12:4-13. Pilotage commissioners to prosecute violations
The commissioners of pilotage shall prosecute all violations of this article.



Section 12:4-14 - Disposition Of Fines

12:4-14. Disposition of fines
All fines collected by the commissioners of pilotage under this article shall constitute a fund in the hands of the commissioners to pay the necessary expenses of carrying the same into effect.



Section 12:4-15 - Rights Of Board Of Commerce And Navigation Not Affected

12:4-15. Rights of board of commerce and navigation not affected
Nothing in this article shall interfere with the powers, rights, duties and privileges of the board of commerce and navigation.



Section 12:4-16 - Approaching, Passing And Opening Drawbridges; Injuries To; Penalties

12:4-16. Approaching, passing and opening drawbridges; injuries to; penalties
Any person who shall:

a. Having command of a vessel, come within ten rods of a drawbridge without first lowering his sails so as to prevent the vessel from coming against the bridge until it is opened so that the vessel can pass through without doing any damage to the bridge; or

b. Having command of a vessel, make fast to or lay a vessel alongside of a drawbridge or of any wing thereof or in the draw thereof, for the purpose of loading or unloading, or for any purpose whatever except of passing through the same; or

c. Open a draw and keep it open more than fifteen minutes, when not absolutely necessary for a passage of a vessel through the same; or

d. Cut, remove or destroy any timber, planks, posts, piles or stonework belonging to or a part of a drawbridge, or otherwise willfully damage or do any act which may have a tendency to injure the bridge or draw--

Shall be liable to a penalty of not less than twenty dollars nor more than fifty dollars, besides all damages that may be done to the bridge.



Section 12:4-17 - Recovery Of Penalties

12:4-17. Recovery of penalties
12:4-17. The Superior Court and every municipal court shall have jurisdiction to hear and determine actions for the recovery of penalties under R.S.12:4-16. All such penalties shall be enforced and collected under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), and the process shall be a warrant. A commitment for failure to pay a penalty shall be to the county jail for a period of not more than twenty days. All penalties recovered under this section shall be paid to the county treasurer for the use of the county.

Amended 1953, c.12, s.8; 1991,c.91,s.218.



Section 12:4-18 - Showing Light On Vessel At Anchor; Penalty

12:4-18. Showing light on vessel at anchor; penalty
Every officer having charge of a vessel lying at anchor in the Delaware river shall show from sundown until sunrise, a light at some conspicuous part of the vessel, at least ten feet above the deck. For every violation of this section the officer having charge of a vessel shall be liable to a penalty of ten dollars to be recovered by any person who shall sue for the same.



Section 12:4-19 - Collision Of Navigating Vessel With Anchored Vessel Showing Light; Liability For Damages

12:4-19. Collision of navigating vessel with anchored vessel showing light; liability for damages
When a vessel navigating the Delaware river shall collide with a vessel lying at anchor and having a light on board as required by section 12:4-18 of this title, the officer having charge of the vessel so navigating the river shall be liable to the owner of the vessel lying at anchor for all damages sustained by reason of the collision. Such damages shall be sued for by the owner of the vessel so lying at anchor and the officer having charge of the navigating vessel shall be debarred from recovering any damage he may have sustained from the collision.

The officer serving the summons or other process may seize and keep in custody the vessel which collided with the vessel at anchor, to abide the judgment of the court, at the costs and charges of the party offending, but such party may have the vessel released upon giving satisfactory security to the court before whom the action may be brought.



Section 12:4-20 - Lights On Steamboats; Penalty

12:4-20. Lights on steamboats; penalty
Every officer having charge of a steamboat navigating the Delaware river shall show, from sundown until sunrise, a light suspended by a staff or pole in the extreme forward part of the steamboat, at least ten feet above the deck, and also a light suspended in the same manner at the extreme after part of the steamboat, at least twenty feet above the deck.

For every violation of this section the officer having charge of the steamboat shall be liable to a penalty of twenty dollars to be recovered by any person who shall sue for the same.



Section 12:4-21 - Anchoring In Channel Of Raritan Bay Prohibited

12:4-21. Anchoring in channel of Raritan bay prohibited
No person in charge of a vessel shall willfully come to or lie at anchor in the channel of Raritan bay northwesterly from Keyport dock in Monmouth county for the distance of six hundred yards, which channel shall be three hundred feet in width and marked by stakes or buoys in the middle or on either side thereof.



Section 12:4-22 - Penalties; Liability For Damages

12:4-22. Penalties; liability for damages
Any person violating section 12:4-21 of this title shall be liable to a penalty of twenty dollars for each offense and also to any damages sustained by the person injured thereby. For every twenty-four hours a vessel shall lie at anchor in said channel, an additional penalty of twenty dollars may be recovered. One-half of the penalty shall go to any person who shall sue for the same and the other half to the county treasury.



Section 12:5-1 - Annual Report On Condition Of Water-front Or Harbor Facilities; Recommendations

12:5-1. Annual report on condition of water-front or harbor facilities; recommendations
The board of commerce and navigation shall investigate and report annually to the legislature the condition of water-front and harbor facilities and any other matter incident to the movement of commerce upon all navigable rivers and waters within this state or bounding thereon. The board shall also recommend to the legislature and to the various municipalities interested therein such measures as may, in the judgment of the board, be necessary or advisable for the preservation of proper navigation or its improvement or the improvement of commerce upon such waters.



Section 12:5-2 - Preventing Encroachment On Water Front

12:5-2. Preventing encroachment on water front
The Department of Environmental Protection may, by appropriate action in any court, prevent the encroachment or trespass upon the water front of any of the navigable waters of this State or bounding thereon, or upon the riparian lands of this State, and compel the removal of any such encroachment or trespass, and restrain, prevent and remove any construction, erection or accretion injurious to the flow of any such waters, which may be detrimental to the proper navigation thereof and the maintenance and improvement of commerce thereon.

Amended by L.1975, c. 232, s. 7.



Section 12:5-3 - Department Approval Required For Waterfront Development; Exemptions.

12:5-3 Department approval required for waterfront development; exemptions.
12:5-3. a. All plans for the development of any waterfront upon any navigable water or stream of this State or bounding thereon, which is contemplated by any person or municipality, in the nature of individual improvement or development or as a part of a general plan which involves the construction or alteration of a dock, wharf, pier, bulkhead, bridge, pipeline, cable, or any other similar or dissimilar waterfront development shall be first submitted to the Department of Environmental Protection. No such development or improvement shall be commenced or executed without the approval of the Department of Environmental Protection first had and received, or as hereinafter in this chapter provided.

b.The following are exempt from the provisions of subsection a. of this section:

(1)The repair, replacement or renovation of a permanent dock, wharf, pier, bulkhead or building existing prior to January 1, 1981, provided the repair, replacement or renovation does not increase the size of the structure and the structure is used solely for residential purposes or the docking or servicing of pleasure vessels;

(2)The repair, replacement or renovation of a floating dock, mooring raft or similar temporary or seasonal improvement or structure, provided the improvement or structure does not exceed in length the waterfront frontage of the parcel of real property to which it is attached and is used solely for the docking or servicing of pleasure vessels; and

(3)Development in the coastal area, as defined in section 4 of P.L.1973, c.185 (C.13:19-4), landward of the mean high water line of any tidal waters.

c.Notwithstanding the provisions of any law, rule, or regulation to the contrary, the Department of Environmental Protection shall not, as a condition of approval required pursuant to subsection a. of this section, include solar panels in any calculation of impervious surface or impervious cover.

As used in this subsection, "solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

d.The Department of Environmental Protection may, as a condition of an approval required pursuant to subsection a. of this section, and pursuant to standards established by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), require a person or municipality to provide on-site public access to the waterfront and adjacent shoreline, or off-site public access to the waterfront and adjacent shoreline if on-site public access is not feasible as determined by the department. Nothing in this subsection shall be construed to abrogate or otherwise affect any public access obligations or requirements of any approval, administrative order, consent decree, or court order in effect prior to the effective date of P.L.2015, c.260.

amended 1975, c.232, s.8; 1981, c.315, s.1; 1993, c.190, s.18; 2010, c.4, s.1; 2015, c.260, s.1.



Section 12:5-5 - Procedure When Water Front Is Under Control Of Local Governing Body

12:5-5. Procedure when water front is under control of local governing body
Where such water front is under the control of a local board, commission or other governing body created by legislative act, having power to improve or develop the water front or exercising such authority, so that a permit or license must be granted by it before any improvement or development may be commenced, plans proposed by it or submitted to it shall be filed with the board of commerce and navigation.

The board may, within ten days after the receipt by it of such plans, file notice of objections to the carrying out of the improvement or development, or to the granting of a permit or license by such local governing body. The filing of the notice shall act as a stay in the carrying out of the plans or in the granting of such permit or license until a public hearing shall have been held by the local governing body sitting jointly with the board. At the hearing the board may state its objections to the plans and recommend such changes as it may deem necessary.

The local governing body together with the board shall approve or disapprove the plans, or grant or refuse to grant the permit or license as seems necessary or desirable.



Section 12:5-6 - Actions For Violations.

12:5-6 Actions for violations.

12:5-6. a. Any development or improvement enumerated in R.S.12:5-3 and in P.L.1975, c.232 (C.13:1D-29 et al.) or included within any rule or regulation adopted pursuant thereto, which is commenced or executed without first obtaining approval, or contrary to the conditions of approval, as provided in R.S.12:5-3 and in P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be deemed to be a violation under this section.

b.Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an order requiring any such person to comply in accordance with subsection c. of this section; or

(2)Bring a civil action in accordance with subsection d. of this section; or

(3)Levy a civil administrative penalty in accordance with subsection e. of this section; or

(4)Bring an action for a civil penalty in accordance with subsection f. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection g. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies.

c.Whenever, on the basis of available information, the commissioner finds a person in violation of any provision of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an order: (1) specifying the provision or provisions of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or the rule, regulation, permit or order of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration to address any adverse effects resulting from the violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the order.

d.The commissioner is authorized to institute a civil action in Superior Court for appropriate relief from any violation of any provisions of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, or monitoring survey which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation for which a civil action has been commenced and brought under this subsection;

(4)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by any violation for which a civil action has been commenced and brought under this subsection. Recovery of damages and costs under this subsection shall be paid to the State Treasurer;

(5)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

e.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall identify the section of the statute, regulation, or order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative order is in addition to all other enforcement provisions in R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including any portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until 90 days after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

f.A person who violates any provision of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, or an administrative order issued pursuant to subsection c. of this section, or a court order issued pursuant to subsection d. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection e. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 per day of the violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation.

g.A person who purposely, knowingly or recklessly violates any provision of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

h.Each applicant or permittee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of R.S.12:5-3 or P.L.1975, c.232 (C.13:1D-29 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto.

Amended 1985, c.125; 2007, c.246, s.1.



Section 12:5-7 - Municipal Developments Begun Prior To April 8, 1914

12:5-7. Municipal developments begun prior to April 8, 1914
Sections 12:5-3 to 12:5-6 of this title shall not apply to or affect any development for docks, shipping and transportation facilities inaugurated by a municipality and under construction in whole or in part prior to April eighth, one thousand nine hundred and fourteen, provided the municipality had, prior to said date, filed with the secretary of state a map showing the lands proposed to be taken for such municipal development.



Section 12:5-8 - Preparation Of Plans By Board Upon Request Of County Or Municipality; Charges

12:5-8. Preparation of plans by board upon request of county or municipality; charges
Upon the request of a county, municipality or other political subdivision of this state, the board shall prepare and submit a proper plan for the development and improvement of the water front of such political subdivision upon any navigable stream or waters of this state or bounding thereon, the navigation of the waters incident thereto, and the regulation and improvement of the traffic of commerce incident thereto.

For the preparation and submission of the plans the board may make such charge against the municipality requesting the same as is equal to the actual cost thereof and the political subdivision requesting them is hereby authorized to pay the same from any funds in its treasury.



Section 12:5-9 - Harbor Of Refuge In Sandy Hook Bay

12:5-9. Harbor of refuge in Sandy Hook bay
In addition to the powers conferred by the provisions of the act to which this act is a supplement, the Board of Commerce and Navigation is hereby authorized and empowered to co-operate with the Federal government, the county of Monmouth, and the borough of Atlantic Highlands in providing and maintaining a harbor of refuge in Sandy Hook bay near the borough of Atlantic Highlands.

L.1939, c. 30, p. 45, s. 1. Amended by L.1939, c. 374, p. 902, s. 1.



Section 12:5-10 - Marine Improvements On Lands Conveyed To State By Municipalities

12:5-10. Marine improvements on lands conveyed to State by municipalities
Whenever a municipality of this State has or shall have conveyed lands to the State upon the condition that the State shall improve such lands by constructing thereon docks, basins or other marine accommodations of the Marina type for boats and vessels, the cost of each such marine improvement shall be borne equally by the State and the municipality making such conveyance.

L.1953, c. 126, p. 1324, s. 1, eff. April 29, 1953.



Section 12:5-11 - Appropriation For State's Share Of Marine Improvement

12:5-11. Appropriation for State's share of marine improvement
In the case of any such conveyance heretofore made, there is hereby appropriated from the General Funds of the State, such sum as may be included in any general or supplemental appropriation act, for payment of the State's share for the said marine improvement of the lands so heretofore conveyed to the State.

L.1953, c. 126, p. 1324, s. 2, eff. April 29, 1953.



Section 12:6-1 - General Powers And Duties

12:6-1. General powers and duties
The board of commerce and navigation shall:

a. Investigate and report annually to the governor the routes of the existing inland waterways of this state, the depth of water therein and the use thereof by traffic of business or pleasure, and the advisability and possibility of increasing the use thereof by extension or improvement, together with the reasons therefor;

b. Recommend by said report, after such survey as may be rendered possible by appropriation for such purpose, the construction of such additional inland waterways as are best calculated to promote the interests of the people of this state, either by deepening natural streams or channels or the construction of artificial channels, or both;

c. Make or have made such surveys as may be authorized;

d. Maintain, improve and repair the existing inland waterways and construct and maintain such additional waterways as may be authorized and constructed; and

e. Make and enforce proper rules and regulations for the use of the inland waterways.



Section 12:6-2 - Marking Channels Of Inland Waterway System

12:6-2. Marking channels of inland waterway system
The board may mark by stakes, buoys, day and night signals, range marks, or otherwise, as in its judgment is necessary and expedient, the channels of the inland waterway along the Atlantic coast from Cape May to Bay Head, and the waters connected therewith and adjacent thereto.



Section 12:6-3 - Lease Of Lands For Construction Of Canals Connecting Lessee's Lands With Bay Head And Manasquan Canal

12:6-3. Lease of lands for construction of canals connecting lessee's lands with Bay Head and Manasquan canal
The board may lease lands of the state abutting on the Bay Head and Manasquan canal to any person owning lands adjacent to the right of way acquired for the canal, and authorize the lessee to construct and maintain a canal running through the leased lands connecting with the canal and the lands of the lessee, for purposes of navigation.

Such leases shall be made upon such terms and for such compensation as the board may fix and determine, and shall be executed as leases of riparian lands of the state are required to be executed.

This section shall not authorize the making of any such lease of lands acquired for such right of way by condemnation.



Section 12:6-3.4 - Improving Shrewsbury And Manasquan Rivers

12:6-3.4. Improving Shrewsbury and Manasquan rivers
In addition to the powers conferred by the provisions of the act of which this act is a supplement, the Department of Conservation, Division of Navigation, is hereby authorized and empowered to dredge, bulkhead and improve the Shrewsbury and Manasquan rivers and any of their tributaries within the limits of tidewater.

L.1946, c. 313, p. 1026, s. 1, eff. May 6, 1946.



Section 12:6-3.5 - Work To Be Done When Appropriation Made

12:6-3.5. Work to be done when appropriation made
This work shall be done when the funds for such improvements are included in any annual or supplemental appropriation bill.

L.1946, c. 313, p. 1026, s. 2, eff. May 6, 1946.



Section 12:6-3.6 - Dredging And Improving Oyster Bay

12:6-3.6. Dredging and improving Oyster bay
In addition to the powers conferred by the provisions of the act of which this act is a supplement, the Department of Conservation and Economic Development, Division of Planning and Development, is hereby authorized and empowered to dredge and improve Oyster bay, a tributary of the Shrewsbury river, commonly known as Polly's pond, in the borough of Rumson, county of Monmouth, and to provide for the necessary spoil areas.

L.1949, c. 75, p. 379, s. 1, eff. May 6, 1949.



Section 12:6-3.7 - Appropriation

12:6-3.7. Appropriation
There is hereby appropriated the sum of fifty-eight thousand dollars ($58,000.00), when included in any annual or supplemental appropriation bill, for the purpose of carrying into effect the provisions of this act.

L.1949, c. 75, p. 379, s. 2, eff. May 6, 1949.



Section 12:6-4 - Appointment; Term; Compensation

12:6-4. Appointment; term; compensation
The board may appoint a harbor master in any locality where an inland waterway shall have been constructed or improved by the state, when, in its discretion, such appointment shall be necessary.

The term of office of harbor masters so appointed shall be for one year and they shall serve without compensation from the state.



Section 12:6-5 - General Powers And Duties

12:6-5. General powers and duties
Such harbor masters shall have authority, within the limits fixed by the board at the time of the appointment:

a. To supervise the use of the inland waterways in such locality;

b. To prevent permanent anchorage or obstruction of any character from being located therein;

c. To remove all temporary obstructions therefrom; and

d. In all other ways to protect the interests of the state and the public in the waterway by keeping it free from obstruction and open to navigation.



Section 12:6-6 - Powers With Respect To Power And Other Vessels Using Inland Waterways

12:6-6. Powers with respect to power and other vessels using inland waterways
Such harbor masters shall have power:

a. To stop any vessel using any of the inland waterways of the state and to examine the same to see that it complies with the requirements of the law, whether in the matter of equipment, identification or otherwise;

b. To require the production of permits and licenses;

c. To arrest, without warrant, for violations of chapter 7 of this title (s. 12:7-1 et seq.) and any other laws of this state, committed in their presence;

d. To act as special officers for the detection and arrest of those who violate or infringe upon the provisions of chapter 7 of this title (s. 12:7-1 et seq.) and other laws relating or pertaining to the operation of vessels on the inland waterways and for the violation of the rules and regulations of the board; and

e. Generally to act as special officers for the enforcement of the laws of this state pertaining to power and other vessels, their operation and maintenance, and the enforcement and observance of the rules and regulations of the board.



Section 12:6-7 - Regulating Traffic On Inland And Other Waterways

12:6-7. Regulating traffic on inland and other waterways
Such harbor masters shall have authority to regulate all water traffic on the inland waterways and upon other waters under the jurisdiction of the state, and shall have explicit powers to enforce all laws and regulations relating to or regulating traffic or inspecting the equipment of vessels on such inland waterways and other waterways within the control of the state.



Section 12:6-8 - Powers Of Board; Assistance Of Municipalities And Counties

12:6-8. Powers of board; assistance of municipalities and counties
The board may improve, by deepening and widening as it shall deem advisable, such streams, creeks, rivers or inlets as connect with or are tributaries to the inland waterway system or that connect with or flow through any of the tidal waters bordering or adjacent to the Atlantic ocean.

The board may engage in such improvements in conjunction with any municipality or county through which any of such streams, creeks, rivers or inlets flow or are adjacent to.



Section 12:6-9 - Improved Streams To Be Part Of Inland Waterway System

12:6-9. Improved streams to be part of inland waterway system
Any stream, creek, river or inlet that is improved pursuant to section 12:6-8 of this title shall constitute and form a part of the inland waterway system of this state and shall thereafter be maintained as such by the state.



Section 12:6-10 - Contracts By Board For Improvement Of Streams

12:6-10. Contracts by board for improvement of streams
When the necessary and required funds are provided for and included in any annual or supplemental appropriation bill, the board may proceed with any or all improvements authorized by section 12:6-8 of this title and enter into contracts for the necessary work to be done therefor, after first advertising as required by law.



Section 12:6-11 - Federal Aid For Improvement Of Tributaries

12:6-11. Federal aid for improvement of tributaries
The board may apply to the federal government for financial aid for the improvement of tributaries to the inland waterway system, and enter into agreements with the federal government whereby such federal aid will be granted, upon condition that the improved tributaries will, after federal aid improvements are completed, be maintained by the board.



Section 12:6-12 - Maintenance Of Tributaries Improved With Federal Aid

12:6-12. Maintenance of tributaries improved with federal aid
After the completion of the improvement of any such tributary with federal aid, the board may, in its discretion, maintain such improvements at the expense of the state and for that purpose may use any moneys coming into its hands and not otherwise specifically appropriated or set aside.



Section 12:6-13 - Permit From Board; Conditions

12:6-13. Permit from board; conditions
Every permit granted by the board for dredging in the Manasquan river, or in the Shark river west of the New York and Long Branch Railroad, shall contain a provision requiring the holder of the permit to dredge in such a manner as to establish a maximum mean low-water depth of fifteen feet over the area dredged, and requiring the dredging to be of a uniform average depth, with due allowance for the normal rise and fall of the tide. No holder of any such permit shall be permitted to leave any undredged areas upon the completion of the dredging.



Section 12:6-14 - Violations; Penalty

12:6-14. Violations; penalty
The holder of a permit violating any of the provisions of this article or any of the conditions of the permit, shall be liable to a penalty of five hundred dollars ($500.00) to be recovered in a civil action in the name of the department. Such penalty, when recovered, shall be for the use of the State and payable into the State treasury.

Amended by L.1953, c. 12, p. 102, s. 9, eff. March 19, 1953.



Section 12:6-15 - Revocation Of Permit

12:6-15. Revocation of permit
The violation of any of the provisions of this article shall be cause for the revocation of any such permit, and the board, after hearing, is authorized so to do.



Section 12:6-16 - Supervision Of Work By Board

12:6-16. Supervision of work by board
The board shall supervise all such dredging work and enforce the provisions of this article.



Section 12:6-19 - New Jersey Intracoastal Waterway; Conveyance Of Manasquan-bayhead Canal To The United States

12:6-19. New Jersey Intracoastal Waterway; conveyance of Manasquan-Bayhead canal to the United States
It is hereby declared to be the policy and purpose of the State of New Jersey to co-operate with the United States in a project for the improvement of the New Jersey Intracoastal Waterway. In order to effectuate such policy and purpose, the Commissioner of Conservation and Economic Development, acting for, on behalf, and in the name of the State of New Jersey, is hereby granted the following authority and powers:

(a) To transfer and convey to the United States, on such terms and conditions, in such manner and by such instrument as shall be agreed upon between the commissioner and the United States, all the right, title and interest of the State of New Jersey in and to the lands, easements, water rights, and structures other than bridges, which the State has heretofore owned or acquired and used for the construction, operation and maintenance of the Manasquan-Bayhead canal; provided, however , that this transfer shall not become effective until there has been appropriated to the use of the trustees of the fund for the support of free public schools such sum as shall be determined by a majority of the Planning and Development Council, with the approval of the Governor and the Commissioner of Conservation and Economic Development, to represent the fair value of the riparian lands and rights ceded by this act to the United States.

(b) To agree to furnish, free of cost to the United States, all lands, easements, rights-of-way, and spoil-disposal areas required for the improvement of the New Jersey Intracoastal Waterway, and for its maintenance henceforth.

(c) To agree to provide for the maintenance and operation of all existing highway and railroad bridges over the Cape May canal section of the New Jersey Intracoastal Waterway, and to provide for the reconstruction, maintenance and operation of all existing highway and railroad bridges over the remainder of said waterway.

(d) To transfer and donate to the United States all navigation aids now maintained by the State in the New Jersey Intracoastal Waterway.

(e) To agree to save and hold the United States and its agents free from any claim for damages which may arise from the work of improving the New Jersey Intracoastal Waterway, other than claims arising from the tortious acts of agents or employees of the United States.

(f) To do all other acts and things necessary or convenient to carry out the powers expressly granted by this act and to effectuate its purpose.

L.1950, c. 333, p. 1109, s. 1. Amended by L.1951, c. 14, p. 40, s. 1, eff. April 2, 1951.



Section 12:6-20 - Severability Clause

12:6-20. Severability clause
If any provision of this act shall be held invalid, such invalidity shall not affect the other provisions hereof which can be given effect without the invalid provision or provisions, and to this end the provisions of this act are declared to be severable.

L.1950, c. 333, p. 1110, s. 2.



Section 12:6A-1 - Beach Protection; Powers

12:6A-1. Beach protection; powers
In addition to the powers conferred by the provisions of the act to which this act is a supplement, the State Department of Conservation and Economic Development is hereby authorized and empowered to repair, reconstruct, or construct bulkheads, seawalls, breakwaters, groins, jetties, beachfills, dunes and any or all appurtenant structures and work, on any and every shore front along the Atlantic ocean, in the State of New Jersey, or any shore front along the Delaware bay and Delaware river, Raritan bay, Barnegat bay, Sandy Hook bay, Shrewsbury river including Nevesink river, Shark river, and the coastal inland waterways extending southerly from Manasquan Inlet to Cape May Harbor, or at any inlet, estuary or tributary waterway or any inland waterways adjacent to any inlet, estuary or tributary waterway along the shores of the State of New Jersey, to prevent or repair damage caused by erosion and storm, or to prevent erosion of the shores and to stabilize the inlets or estuaries and to undertake any and all actions and work essential to the execution of this authorization and the powers granted hereby.

L.1940, c. 52, p. 161, s. 1. Amended by L.1946, c. 258, p. 901, s. 1; L.1950, c. 31, p. 64, s. 1; L.1954, c. 106, p. 578, s. 1; L.1966, c. 212, s. 1, eff. July 28, 1966.



Section 12:6A-2 - Power To Use Facilities And Services Of Other Governmental Agencies

12:6A-2. Power to use facilities and services of other governmental agencies
The Division of Navigation is further authorized and empowered to use the facilities and services of any branch of the Federal Government or of the State Government, or of any county or municipality within the State, and any funds which may now be available or which may hereafter be appropriated by the Federal Government, or any division of the State Government, or of any county or municipality within the State for the purpose of beach erosion, and beach protection.

L.1940, c. 52, p. 161, s. 2. Amended by L.1946, c. 258, p. 901, s. 2.



Section 12:6A-3 - Dredging; Erection Of Bulkheads

12:6A-3. Dredging; erection of bulkheads
The Division of Navigation is further authorized and empowered to dredge and remove any and all obstructions in every waterway or stream in the State of New Jersey to a depth and width to be determined by the council of the Division of Navigation and to erect such bulkheads, breakwaters, groins or jetties as are necessary to prevent erosion and stabilize the shore in the vicinity of any inlet along the coast of the State of New Jersey.

L.1940, c. 52, p. 161, s. 3. Amended by L.1946, c. 258, p. 901, s. 3.



Section 12:6A-4 - Repair And Reconstruction Of Certain Bulkheads

12:6A-4. Repair and reconstruction of certain bulkheads
The State Department of Conservation and Economic Development is authorized and empowered to repair, reconstruct, or construct bulkheads, seawalls, breakwaters, groins or jetties along the New Jersey shores and estuaries of Upper New York bay, Lower New York bay and Newark bay to repair damage caused by erosion and storm, to prevent erosion and to stabilize the estuaries.

L.1960, c. 104, p. 591, s. 1, eff. Aug. 1, 1960.



Section 12:6B-7 - Rules, Regulations.

12:6B-7 Rules, regulations.

11. a. The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary to effectuate the purposes of this act.

b.The Department of Transportation shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary to effectuate the purposes of this act.

L.1997,c.97,s.11; amended 2001, c.429, s.16.



Section 12:6B-8 - Limitations On Administrative Costs

12:6B-8 Limitations on administrative costs
12. The Legislature may, in the annual appropriations act or in any other act, limit the amount of funds appropriated from the "1996 Dredging and Containment Facility Fund," established pursuant to section 18 of P.L.1996, c.70, that may be expended for any direct or indirect program administrative costs of the State, its departments, agencies, or authorities.

L.1997,c.97,s.12.



Section 12:6B-9 - Reuse Of Dredged Materials For Certain Purposes

12:6B-9. Reuse of dredged materials for certain purposes
1. a. Any dredged materials removed from the New York and New Jersey harbor area may be reused for a beneficial purpose, including, but not limited to, landfill cover for a sanitary landfill facility, contaminated site remediation, or construction fill, provided that the use of the dredged materials is otherwise consistent with provisions of federal and State law, or any rule or regulation adopted pursuant thereto.

b.The Department of Transportation and the Department of Environmental Protection, and any other State department or agency, as appropriate, shall consider the beneficial use of dredged materials in any State-funded project, where appropriate, including, but not limited to, road construction projects and publicly funded site remediation projects.

L.2003,c.146.



Section 12:7-23.1 - Short Title

12:7-23.1. Short title
This act shall be known and may be cited as the "Power Vessel Noise Control Act."

L. 1987, c. 269, s. 1.



Section 12:7-23.2 - Muffler Requirement.

12:7-23.2 Muffler requirement.

2.Every power vessel used on the waters of this State shall at all times be equipped with a muffler or muffler system in good working order and in constant operation. A person shall not use a muffler or muffler system cutout, bypass or similar method or device designed to prevent or diminish the operational capacity of a muffler or muffler system installed on a power vessel used on the waters of this State. Decibel levels exceeding the limits established pursuant to rules and regulations as measured by a noise meter operated by a trained Marine Police officer or municipal law enforcement officer shall be evidence of a violation of P.L.1987, c.269 (C.12:7-23.2 et seq.). For the purposes of P.L.1987, c.269 (C.12:7-23.2 et seq.), muffler means a sound dissipative device or system which abates the sound of gases which are emitted from an internal combustion engine and which prevents excessive or unusual noise.

L.1987,c.269,s.2; amended 2005, c.292, s.2.



Section 12:7-23.3 - Sales Regulated

12:7-23.3. Sales regulated
A person shall not sell or offer for sale in this State any power vessel which is not equipped with a muffler or muffler system in good working order, or which does not comply with specifications for mufflers or muffler systems as may be required by the rules and regulations adopted by the Boat Regulation Commission established pursuant to section 14 of P.L. 1962, c. 73 (C. 12:7-34.49). The Boat Regulation Commission may by rule or regulation exempt from the requirements of this section certain types of power vessels designed and constructed solely for participation in racing events.

L. 1987, c. 269, s. 3.



Section 12:7-23.4 - Racing Exemption

12:7-23.4. Racing exemption
The provisions of this act shall not apply to power vessels registered and actually participating in racing events, or tuneup periods for racing events, when authorized by the Division of State Police in the Department of Law and Public Safety or by any other public authority with the approval of the Division of State Police.

L. 1987, c. 269, s. 4.



Section 12:7-23.5 - Violations, Penalties

12:7-23.5.Violations, penalties
5. A person who violates any provision of this act or any regulation adopted pursuant to this act is subject to a fine of not less than $100 for the first offense, $300 for the second offense, and $500 for the third and each subsequent offense.

L.1987,c.269,s.5; amended 1995,c.401,s.19.



Section 12:7-23.6 - Fines To State

12:7-23.6. Fines to State
Notwithstanding the provisions of N.J.S. 2C:46-4 or any other provision of law, rule or regulation to the contrary, all fines imposed and collected pursuant to this act shall be remitted to the State Treasurer by the court imposing and collecting the fines and shall become part of the General Fund of the State.

L. 1987, c. 269, s. 6.



Section 12:7-34.35 - Repeal

12:7-34.35. Repeal
Sections 12:7-1 to 12:7-34 inclusive of the Revised Statutes are hereby repealed.

L.1954, c. 236, p. 880, s. 35, eff. Dec. 8, 1954.



Section 12:7-34.36 - Short Title

12:7-34.36. Short title
This act may be cited as the "New Jersey Boat Act of 1962."

L.1962, c. 73, s. 1. Amended by L.1965, c. 206, s. 2.



Section 12:7-34.38 - Numbering Of Vessels Required; Exemptions

12:7-34.38.Numbering of vessels required; exemptions
3. Except as herein otherwise provided, every vessel which is upon the waters of this State shall be numbered in accordance with the provisions of this act, and no person shall operate or give permission to operate any vessel on such waters unless it is so numbered.

A vessel shall not be required to be numbered under this act if it is:

(a) A documented vessel;

(b) Being legally operated and meets all current requirements pursuant to applicable federal law or a federally-approved numbering system of another state; provided that such vessel shall not have been within this State for a period in excess of 180 consecutive days, unless it is in New Jersey for the purpose of wet or dry storage, or for repairs, in which case the actual time for said storage or repair shall not be counted as included within the 180 days aforesaid; provided, however, that a vessel shall be considered to be based within this State if its owner owns, maintains, leases, or rents space in this State for its storage, mooring, or servicing on other than a transient basis;

(c) From a country other than the United States temporarily using the waters of this State;

(d) A public vessel of the United States, a state or subdivision or agency thereof;

(e) A ship's lifeboat;

(f) Any vessel used exclusively for racing while actually competing in or tuning up for an authorized race held under the auspices of a duly incorporated yacht club or racing association in accordance with the rules and regulations prescribed by the Division of State Police and pursuant to a permit duly issued by that division;

(g) A sailboat or vessel, except for power vessels, used exclusively on small lakes and ponds wholly within private lands;

(h) A non-motorized, inflatable surfboard, racing shell, rowing scull, tender for direct transportation between a vessel and the shore and for no other purpose (dinghy), or vessel, except power vessels, of 12 feet or less in length;

(i) A canoe or kayak; or

(j) A sailboat of 12 feet or less in length.

A sailboat shall be required to be numbered under this act if it is any class of one-design sailboat, in excess of 12 feet in length, which is temporarily or permanently equipped with power installed either inboard or outboard.

L.1962,c.73,s.3; amended 1965,c.206,s.4; 1980,c.97,s.2; 1985,c.56,s.1; 1995,c.401,s.20.



Section 12:7-34.39 - Application For Vessel Number; Certificate; Display.

12:7-34.39 Application for vessel number; certificate; display.

4. (a) The owner of a vessel required to be numbered in this State shall file an application with the New Jersey Motor Vehicle Commission on forms approved by it. The application shall be signed by the owner and shall be accompanied by the fee prescribed by this act for such vessel. Upon receipt of the application in the approved form and the prescribed fee, the New Jersey Motor Vehicle Commission shall enter the same upon the records of its office and issue to the applicant a pocket-size, laminated or otherwise water resistant certificate of number, which shall state the name and address of the owner, a description of the vessel, its use, and the number assigned.

(b)Except as provided herein, the certificate of number shall be available at all times for inspection on the vessel for which issued whenever such vessel is in operation. The certificate of number for vessels less than 26 feet in length and leased or rented to another for the latter's noncommercial use of less than 24 hours may be retained on shore by the vessel's owner or his representative at the place from which the vessel departs or returns to the possession of the owner or his representative; provided such substitute as the New Jersey Motor Vehicle Commission may prescribe by regulation is carried on board.

(c)The number assigned to a vessel shall be displayed on each side of the bow thereof, as prescribed by regulations of the New Jersey Motor Vehicle Commission, using letters and numerals not less than three inches in height; except that this provision shall not apply to a one-design class racing sailboat, without power installed either inboard or outboard, which is required to be numbered under section 3 of P.L.1962, c.73 (C.12:7-34.38). No other number shall be displayed on the bow.

(d)No application for a vessel number shall be approved if the applicant or owner has been found to have violated section 3 of P.L.1975, c.369 (C.12:7C-9) or subsection b. of section 10 of P.L.1975, c.369 (C.12:7C-16), until the New Jersey Motor Vehicle Commission has been notified by the appropriate municipality or harbor commission that all outstanding charges for vessel removal, storage, and destruction costs have been satisfied.

L.1962, c.73, s.4; amended 1980, c.97, s.3; 1985, c.56, s.2; 1995, c.401, s.21; 2008, c.52, s.1.



Section 12:7-34.40 - Rules, Regulations Concerning Numbering System

12:7-34.40.Rules, regulations concerning numbering system
5. The division shall make and promulgate rules and regulations concerning the numbering system to be used, which system shall conform as near as possible with any over-all system of identification numbering for vessels which is being used by the United States Government or its agencies. Such rules and regulations shall go into effect immediately upon promulgation.

L.1962,c.73,s.5; amended 1980,c.97,s.4; 1995,c.401,s.22.



Section 12:7-34.41 - Recording Of Vessel Description, Number

12:7-34.41.Recording of vessel description, number
6. The owner of any vessel identified by a number in full force and effect which has been awarded to it pursuant to a then operative federal law or federally-approved numbering system of another State shall record with the division the vessel's description and number prior to using such vessel upon the waters of this State in excess of the 180-day reciprocity period provided for in section 3 of P.L.1962, c.73 (C.12:7-34.38). Such recording shall be in the same manner and pursuant to the same procedure prescribed in section 4 of P.L.1962, c.73 (C.12:7-34.39) except that no additional or substitute number shall be assigned.

L.1962,c.73,s.6; amended 1980,c.97,s.5; 1995,c.401,s.23.



Section 12:7-34.44 - Misstatements In Application For Numbering

12:7-34.44. Misstatements in application for numbering
No person shall make any misstatement of fact in an application for the numbering of a vessel or give a fictitious name or address.

L.1962, c. 73, s. 9, eff. June 11, 1962. Amended by L.1980, c. 97, s. 6, eff. July 1, 1981.



Section 12:7-34.44A - Documented Vessel; Certificate Of Registration

12:7-34.44a.Documented vessel; certificate of registration
10. (a) For the purposes of P.L.1962, c.73 (C.12:7-34.36 et seq.), a documented vessel is based within this State if its owner owns, maintains, leases or rents space in this State for its storage, mooring or servicing on other than a transient basis.

(b)The owner of a documented vessel of 500 gross tons or less based in this State shall file an application for the registration of such vessel with the division on forms approved by it. The application shall be signed by the owner and shall be accompanied by the fee prescribed herein for the vessel. Upon receipt of the application in the approved form and the prescribed fee, the division shall enter the same upon the records of its office and issue to the applicant a pocket-size, laminated or otherwise water resistant certificate of registration which shall state the name and address of the owner, a description of the vessel, and its use.

(c)The certificate of registration shall be available at all times for inspection on the vessel for which issued whenever the vessel is in operation.

(d)The fees for the initial registration of a documented vessel and for each renewal thereof, shall be based on the length of the vessel and shall be the same as provided for in section 12 of P.L.1962, c.73 (C.12:7-34.47) for other vessels of the same length.

L.1980,c.97,s.10; amended 1995,c.401, s.24.



Section 12:7-34.45 - Change Of Address Of Owner; Status Of Vessel

12:7-34.45.Change of address of owner; status of vessel
10. (a) Whenever the owner of a vessel numbered pursuant to P.L.1962, c.73 (C.12:7-34.36 et seq.) changes his address from that shown on his certificate of number, he shall, within one week thereof, notify the division, in writing, of his new address. The division may provide, by regulation, for showing the new address by the alteration of the certificate or for its surrender and replacement by a corrected certificate.

(b)Whenever a vessel numbered under this act is sold, transferred, lost, destroyed or abandoned, the owner of record shall, within one week thereof, notify the division in writing of the change in the status of the vessel. The division may, by regulation, also require the surrender of the certificate of number, if it was not destroyed by the occurrence.

L.1962,c.73,s.10; amended 1995,c.401,s.25.



Section 12:7-34.46 - Accidents Involving Vessels.

12:7-34.46 Accidents involving vessels.

11. (a) Whenever any vessel upon the waters of this State is involved in an accident, it shall be the duty of the operator, so far as he can do so without serious danger to his own passengers, guests, crew, himself or his vessel, to render to all other persons affected by the accident such assistance as may be necessary in order to save them from or to minimize any danger caused by the accident. He shall also give his name, address, and identifying information regarding his vessel to any person injured and to the owner of any property damaged in the accident. Any person who shall violate this subsection shall be fined not less than $200 or more than $400, or be imprisoned for a period of not more than 30 days, or both, for the first offense, and for a subsequent offense, shall be fined not less than $400 or more than $600, or be imprisoned for a period of not less than 30 days or more than 90 days, or both.

(b)Whenever an accident involves any vessel subject to this act and results in the death, disappearance, or injury of any person, or in property damage in excess of the federal standard for filing an accident report as established pursuant to 33 C.F.R. s.173.55, the operator or operators thereof shall file, with the Division of State Police, a full description of the accident, including such information as that division may, by regulation, require within the times specified in subsection (c) of this section. The Superintendent of State Police shall notify operators, in a manner deemed appropriate, of a change in the federal standard for filing an accident report.

(c)A boating accident that occurs on the waters of this State shall be reported to the Division of State Police by the quickest means of communication possible, if the accident has caused the death or the disappearance of any person; any other reportable boating accident that may result in personal injury or property damage shall be reported within 10 days to the Division of State Police.

(d)The report of a boating accident herein required to be made by the operator of the vessel involved in the boating accident shall not, during any judicial proceeding, be referred to in any way; it shall not be subject to subpoena nor admissible as evidence in any proceeding. Subject to these restrictions, information contained in a boating accident report and any statistical information based thereon will be made available upon request for official purposes to the United States Coast Guard or any federal agency successor thereto.

L.1962, c.73, s.11; amended 1995, c.401, s.26; 2005, c.292, s.3; 2014, c.17, s.2.



Section 12:7-34.47 - Fees

12:7-34.47 Fees
12. The fees for the initial numbering of all vessels and for each renewal of the certificate of number issued thereto, unless otherwise provided by law, shall be:

(a)For all vessels less than 16 feet,$12 per year; 16 feet or more but less than 26 feet, $28 per year; 26 feet or more but less than 40 feet, $52 per year; 40 feet or more but less than 65 feet, $80 per year; 65 feet or more, $250 per year. The revenue derived from the increase, pursuant to the amendatory provisions of section 12 of P.L.2002, c.34, in the amount of the fees imposed under this subsection shall be deposited into the "Maritime Industry Fund" established pursuant to section 8 of P.L.2001, c.429 (C.27:1A-82), as follows: in fiscal year 2003, 50% of the revenue derived from the increase in fees, in fiscal year 2004, 75% of the revenue derived from the increase in fees; and in fiscal year 2005 and thereafter, 100% of the revenue derived from the increase in fees.

(b)(Deleted by amendment.)

(c)Special numbers including up to three duplicates thereof and up to four sets of temporary numbers bearing a number corresponding to the special number, shall be assigned to boat dealers and manufacturers, as provided for under rules and regulations to be promulgated by the division, and such numbers shall be displayed temporarily upon boats being tested, demonstrated, photographed or transported, said display to be as prescribed in the rules and regulations aforementioned.

For each such special number so assigned the fee shall be $75 for one year.

(d)A fee shall not be charged for the numbering of any marine equipment operated and maintained by the State of New Jersey; a county; a municipality; a volunteer first aid, rescue, or emergency squad; a search and rescue unit established within a fire district created pursuant to N.J.S.40A:14-70; or a volunteer fire company created pursuant to N.J.S.40A:14-70.1. This subsection shall apply only to marine equipment which is used exclusively in the performance of the prescribed duties of the governmental entities and organizations described above.

L.1962,c.73,s.12;amended 1965, c.206, s.5; 1972, c.50, s.1; 1980, c.97, s.7; 1995, c.401, s.27; 2002, c.34, s.12.



Section 12:7-34.47A - Tax Exemption Certificate, Necessity

12:7-34.47a.Tax exemption certificate, necessity
6. (a) Except as provided in subsection (b) hereof, the owner of every power vessel required to be numbered pursuant to this act shall and the owner of every documented power vessel of 500 gross tons or less which is based within this State may annually apply to the division for a tax exemption certificate for the power vessel and pay the fee for such certificate in this act prescribed, which fee shall be in lieu of any assessment or personal property tax imposed by the laws of this State;

(b)The owners of power vessels used solely for their pleasure and recreation shall not be subject to the requirements of subsection (a) hereof and need not apply for a tax exemption certificate.

L.1965,c.206,s.6; amended 1995,c.401,s.28.



Section 12:7-34.47B - Documented Power Vessel Based Within State

12:7-34.47b. Documented power vessel based within state
For the purposes of this act a documented power vessel is based within this State if its owner owns, maintains, leases or rents space in this State for its storage, mooring or servicing on other than a transient basis.

L.1965, c. 206, s. 7, eff. Dec. 21, 1965.



Section 12:7-34.47C - Application Procedure For Exemption Certificate

12:7-34.47c.Application procedure for exemption certificate
8. (a) Applications for the issuance of a tax exemption certificate shall be made to the division on forms prescribed and supplied by it. Upon application and payment of the fees prescribed, the director shall provide suitable evidence of compliance with this act which shall be displayed in or on each power vessel in a manner to be provided by regulations of the director.

(b)Application for a tax exemption certificate for the tax year 1966 and all subsequent tax years shall be filed with the division on or before June 1 of the tax year or within 30 days of the purchase or acquisition of the power vessel, whichever date is the later.

L.1965,c.206,s.8; amended 1995,c.401,s.29.



Section 12:7-34.47D - Fee For Certificate

12:7-34.47d. Fee for certificate
A fee of $1.00 shall be charged and collected for the issuance of a tax exemption certificate for each vessel and for the annual renewal of said certificate

L.1965, c. 206, s. 9, eff. Dec. 21, 1965. Amended by L.1972, c. 50, s. 2; L.1980, c. 97, s. 11, eff. July 1, 1981.



Section 12:7-34.47E - Director Authorized To Utilize Machine Records Facilities

12:7-34.47e.Director authorized to utilize machine records facilities
10.The director is authorized to utilize the machine records facilities of other State agencies in the administration of this act.

L.1965,c.206,s.10; amended 1995,c.401,s.30.



Section 12:7-34.47F - Governmental Fee Exception

12:7-34.47f.Governmental fee exception
11.The director shall issue a tax exemption certificate, without fee, for any power vessel owned, or leased by, the State, a county or municipality or by any instrumentality thereof or by any agency or authority created by this State or by compact between this and any other State or States.

L.1965,c.206,s.11; amended 1995,c.401,s.31.



Section 12:7-34.47G - Charitable Organization Fee Exception

12:7-34.47g.Charitable organization fee exception
12.The director shall issue a tax exemption certificate, without fee, for any power vessel owned by associations or corporations organized exclusively for charitable purposes.

L.1965,c.206,s.12; amended 1995,c.401,s.32.



Section 12:7-34.47I - Taxation Of Power Vessels Being Held For Sale

12:7-34.47i. Taxation of power vessels being held for sale
Nothing contained herein shall be construed as exempting from personal property taxation power vessels which are being held for sale by a manufacturer, wholesaler or retailer of such vessels.

L.1965, c. 206, s. 14, eff. Dec. 21, 1965.



Section 12:7-34.47J - Rules, Regulations

12:7-34.47j.Rules, regulations
15.The director is authorized to issue rules and regulations necessary for the administration and enforcement of the tax exemption certificate provisions of this act, including, but not limited to the establishment of a schedule for the initial issuance of said certificate.

L.1965,c.206,s.15; amended 1995,c.401,s.33.



Section 12:7-34.47K - Duration Of Previously Issued Certificates Of Number

12:7-34.47k. Duration of previously issued certificates of number
Certificates of number heretofore issued shall remain valid for the period for which issued without payment of additional fee.

L.1965, c. 206, s. 16, eff. Dec. 21, 1965.



Section 12:7-34.47L - Effective Date; Applicability; Construction

12:7-34.47l. Effective date; applicability; construction
This act shall take effect immediately and shall apply to the tax year 1966 and thereafter. Nothing contained herein shall be construed so as to relieve any person of any property taxes due and payable in the tax year 19 65 or in prior years.

L.1965, c. 206, s. 17, eff. Dec. 21, 1965.



Section 12:7-34.48A - Fees; Deposit; Appropriation

12:7-34.48a. Fees; deposit; appropriation
All fees received pursuant to P.L.1962, c. 73 (C. 12:7-34.36 et seq.) and P.L.1965, c. 206 (C. 12:7-34.47a et seq.) shall be deposited as part of the State's general funds with the State Treasurer, who shall keep a record of the same. The sums shall be credited to a permanent revolving fund for the then current fiscal year and thereafter, from year to year, as a replacement thereof, and shall not lapse into the unappropriated funds of the State Treasury, to be appropriated annually to implement P.L.1962, c. 73 (C. 12:7-34.36 et seq.) and P.L.1965, c. 206 (C. 12:7-34.47a et seq.) and maintain and expand the State Marine Police Force.

L.1980, c. 97, s. 12, eff. July 1, 1981.



Section 12:7-34.49 - Boat Regulation Commission Established.

12:7-34.49 Boat Regulation Commission established.

14. (a) There is established within the department a seven-member Boat Regulation Commission which shall consist of the Attorney General as ex officio member and six public members. The public members shall be appointed by the Governor with the advice and consent of the Senate for four-year terms commencing on April 1 of the year of the appointment, except that of those first appointed, two shall be appointed for a term of one year, two for a term of two years, one for a term of three years and one for a term of four years. As far as possible the public members shall be experienced boaters and shall represent the various geographical sections and boating interests of the State. At least one of the public members shall be actively employed in the marine industry.

The chairman shall be designated by the Governor. Each member of the commission shall serve at the pleasure of the Governor during his term and until the successor of the commission member has been appointed and has qualified. Vacancies shall be filled only for the unexpired term.

(b)The members of the commission shall serve without compensation except for the actual expenses incurred while engaged in their duties as members of the commission.

(c)The commission will promulgate rules and regulations, subject to the approval of the Attorney General, not inconsistent with the provisions of this act and including, but not limited to the inspection, operation, equipping, anchorage, racing and safety of vessels upon the waters of this State.

These rules and regulations shall be such as are reasonably necessary for the protection of the health, safety and welfare of the public and for the free and proper use of said waters by any persons or vessels in, on or about such waters. These regulations shall not be inconsistent with regulations issued by the agency or agencies of the United States having jurisdiction with respect to power vessels upon the waters of this State.

The commission shall meet monthly or at the call of the Attorney General or the chairman of the commission or when requested by any three members of the commission. The Attorney General shall designate a staff from the department to handle administrative matters for the commission. The commission shall maintain minutes of its meetings and, within five working days following the commission's approval of the minutes, submit them to the: Governor; President of the Senate; Minority Leader of the Senate; Speaker of the General Assembly and Minority Leader of the General Assembly.

L.1962,c.73,s.14; amended 1995, c.401, s.34; 2005, c.292, s.4.



Section 12:7-34.50 - Rules And Regulations; Effective Date Of Changes

12:7-34.50. Rules and regulations; effective date of changes
(a) (Deleted by amendment.)

(b) No changes in the rules and regulations shall go into effect from May 1 to September 30 of any year unless the Boat Regulation Commission shall find a need for the adoption of emergency rules and regulations pursuant to subsection (c) of section 4 of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-4(c).

(c) (Deleted by amendment.)

L.1962, c. 73, s. 15, eff. June 11, 1962. Amended by L.1980, c. 97, s. 8, eff. July 1, 1981.



Section 12:7-34.53 - Construction Of Chapter 7 Of Title 12; Special Rules, Regulations

12:7-34.53.Construction of chapter 7 of title 12; special rules, regulations
18.No provision of chapter 7 of Title 12 of the Revised Statutes shall be construed to prevent the adoption of any ordinance or local law relating to operation and equipment of vessels the provisions of which are identical to the provisions of chapter 7 of Title 12, amendments thereto or regulations issued thereunder: Provided, that such ordinance or local laws shall be operative only so long as and to the extent that they continue to be identical to provisions of chapter 7 of Title 12, amendments thereto or regulations issued thereunder.

(a)Any subdivision of this State may, at any time, but only after public notice, make formal application to the commission for special rules and regulations with reference to the operation of vessels on any waters within its territorial limits and shall set forth herein the reasons which make such special rules and regulations necessary or appropriate.

(b)The commission is hereby authorized to make, adopt and promulgate special rules and regulations, subject to the approval of the Attorney General, with reference to the operation of vessels on the waters of this State within the territorial limits of any subdivision of this State.

L.1962,c.73,s.18; amended 1995,c.401,s.35.



Section 12:7-34.54 - Repeals

12:7-34.54. Repeals
The following sections of P.L.1954, c. 236 are repealed: Sections 2, 3, 5, 8, 10, 11, 12, 15, 16, 17, 21, 24, 26 and 32.

L.1962, c. 73, s. 19, eff. June 11, 1962.



Section 12:7-44 - Additional Powers Of Department

12:7-44.Additional powers of department
1. In addition to the powers conferred upon the Department of Law and Public Safety by the provisions of Title 12 of the Revised Statutes, the department is hereby authorized and empowered to regulate the operation, docking, mooring and anchoring of power vessels operating on the waters of this State.

L.1952,c.157,s.1; amended 1995,c.401,s.36.



Section 12:7-45 - Speed Of Power Vessels

12:7-45. Speed of power vessels
The speed of power vessels shall at all times be regulated so as to avoid danger or injury to all manner of craft whether floating, moored, anchored or underway, or to piers, wharfs, bulkheads, draw spans or other water-front construction, either directly or by the effect of the wash or wave raised by such power vessel through its speed or otherwise.

L.1952, c. 157, p. 524, s. 2, eff. May 9, 1952.



Section 12:7-46 - Penalties For Operating Vessel Under The Influence.

12:7-46 Penalties for operating vessel under the influence.

3. a. No person shall operate a vessel on the waters of this State while under the influence of intoxicating liquor, a narcotic, hallucinogenic, or habit-producing drug or with a blood alcohol concentration of 0.08% or more by weight of alcohol. No person shall permit another who is under the influence of intoxicating liquor, a narcotic, hallucinogenic or habit-producing drug, or who has a blood alcohol concentration of 0.08% by weight of alcohol, to operate any vessel owned by the person or in his custody or control.

As used in this section, "vessel" means a power vessel as defined by section 2 of P.L.1995, c.401 (C.12:7-71) or a vessel which is 12 feet or greater in length.

A person who violates this section shall be subject to the following:

(1)For a first offense:

(i)if the person's blood alcohol concentration is 0.08% or higher but less than 0.10%, or the person operates a vessel while under the influence of intoxicating liquor, or the person permits another person who is under the influence of intoxicating liquor to operate a vessel owned by him or in his custody or control or permits another person with a blood alcohol concentration of 0.08% or higher but less than 0.10% to operate a vessel, to a fine of not less than $250 nor more than $400; and to the revocation of the privilege to operate a vessel on the waters of this State for a period of one year from the date of conviction and to the forfeiting of the privilege to operate a motor vehicle over the highways of this State for a period of three months;

(ii)if the person's blood alcohol concentration is 0.10% or higher, or the person operates a vessel while under the influence of a narcotic, hallucinogenic or habit-producing drug, or the person permits another person who is under the influence of a narcotic, hallucinogenic or habit-producing drug to operate a vessel owned by him or in his custody or control, or permits another person with a blood alcohol concentration of 0.10% or more to operate a vessel, to a fine of not less than $300 nor more than $500; and to the revocation of the privilege to operate a vessel on the waters of this State for a period of one year from the date of conviction and to the forfeiting of the privilege to operate a motor vehicle over the highways of this State for a period of not less than seven months nor more than one year.

(2)For a second offense, to a fine of not less than $500 nor more than $1,000; to the performance of community service for a period of 30 days, in the form and on the terms as the court deems appropriate under the circumstances; and to imprisonment for a term of not less than 48 hours nor more than 90 days, which shall not be suspended or served on probation; and to the revocation of the privilege to operate a vessel on the waters of this State for a period of two years after the date of conviction and to the forfeiting of the privilege to operate a motor vehicle over the highways of this State for a period of two years.

(3)For a third or subsequent offense, to a fine of $1,000; to imprisonment for a term of not less than 180 days, except that the court may lower this term for each day not exceeding 90 days during which the person performs community service, in the form and on the terms as the court deems appropriate under the circumstances; and to the revocation of the privilege to operate a vessel on the waters of this State for a period of 10 years from the date of conviction and to the forfeiting of the privilege to operate a motor vehicle over the highways of this State for a period of 10 years.

Upon conviction of a violation of this section, the court shall collect forthwith the New Jersey driver's license or licenses of the person so convicted and forward such license or licenses to the Chief Administrator of the New Jersey Motor Vehicle Commission. In the event that a person convicted under this section is the holder of any out-of-State motor vehicle driver's or vessel operator's license, the court shall not collect the license but shall notify forthwith the Chief Administrator of the New Jersey Motor Vehicle Commission , who shall, in turn, notify appropriate officials in the licensing jurisdiction. The court shall, however, revoke the nonresident's driving privilege to operate a motor vehicle and the nonresident's privilege to operate a vessel in this State.

b.A person who has been convicted of a previous violation of this section need not be charged as a second or subsequent offender in the complaint made against him in order to render him liable to the punishment imposed by this section against a second or subsequent offender. If a second offense occurs more than 10 years after the first offense, the court shall treat a second conviction as a first offense for sentencing purposes and, if a third offense occurs more than 10 years after the second offense, the court shall treat a third conviction as a second offense for sentencing purposes.

c.If a court imposes a term of imprisonment under this section, the person may be sentenced to the county jail, to the workhouse of the county where the offense was committed, or to an inpatient rehabilitation program approved by the Chief Administrator of the New Jersey Motor Vehicle Commission and the Director of the Division of Alcoholism and Drug Abuse in the Department of Health and Senior Services.

d.In the case of any person who at the time of the imposition of sentence is less than 17 years of age, the period of the suspension of driving privileges authorized herein, including a suspension of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period as fixed by the court of not less than three months after the day the person reaches the age of 17 years. If the driving or vessel operating privilege of any person is under revocation, suspension, or postponement for a violation of any provision of this title or Title 39 of the Revised Statutes at the time of any conviction of any offense defined in this section, the revocation, suspension, or postponement period imposed herein shall commence as of the date of termination of the existing revocation, suspension or postponement. A second offense shall result in the suspension or postponement of the person's privilege to operate a motor vehicle for six months. A third or subsequent offense shall result in the suspension or postponement of the person's privilege to operate a motor vehicle for two years. The court before whom any person is convicted of or adjudicated delinquent for a violation shall collect forthwith the New Jersey driver's license or licenses of the person and forward such license or licenses to the Chief Administrator of the New Jersey Motor Vehicle Commission along with a report indicating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If the court is for any reason unable to collect the license or licenses of the person, the court shall cause a report of the conviction or adjudication of delinquency to be filed with the chief administrator. That report shall include the complete name, address, date of birth, eye color, and sex of the person and shall indicate the first and last day of the suspension or postponement period imposed by the court pursuant to this section. The court shall inform the person orally and in writing that if the person is convicted of personally operating a motor vehicle or a vessel during the period of license suspension or postponement imposed pursuant to this section, the person shall, upon conviction, be subject to the penalties set forth in R.S.39:3-40 or section 14 of P.L.1995, c.401 (C.12:7-83), whichever is appropriate. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40 or section 14 of P.L.1995, c.401 (C.12:7-83). If the person is the holder of a driver's or vessel operator's license from another jurisdiction, the court shall not collect the license but shall notify forthwith the chief administrator who shall notify the appropriate officials in the licensing jurisdiction. The court shall, however, in accordance with the provisions of this section, revoke the person's non-resident driving or vessel operating privilege, whichever is appropriate, in this State.

e.In addition to any other requirements provided by law, a person convicted under this section shall satisfy the screening, evaluation, referral program and fee requirements of the Division of Alcoholism's Intoxicated Driving Programs Unit. A fee of $80 shall be payable to the Alcohol Education, Rehabilitation and Enforcement Fund established under section 3 of P.L.1983, c.531 (C.26:2B-32), by the convicted person in order to defray the costs of the screening, evaluation and referral by the Intoxicated Driving Programs Unit. Failure to satisfy this requirement shall result in the immediate forfeiture of the privilege to operate a vessel on the waters of this State or the continuation of revocation until the requirements are satisfied.

f.In addition to any other requirements provided by law, a person convicted under this section shall be required after conviction to complete a boat safety course from the list approved by the Superintendent of State Police pursuant to section 1 of P.L.1987, c.453 (C.12:7-60), which shall be completed prior to the restoration of the privilege to operate a vessel which may have been revoked or suspended for a violation of the provisions of this section. Failure to satisfy this requirement shall result in the immediate revocation of the privilege to operate a vessel on the waters of this State, or the continuation of revocation until the requirements of this subsection are satisfied.

L.1952,c.157,s.3; amended 1986, c.39, s.4; 1993, c.230, s.2; 1995, c.401, s.37; 2004, c.80, s.1.



Section 12:7-47 - Reckless Operation Of Vessel; Penalties, Fines

12:7-47.Reckless operation of vessel; penalties, fines
4. a. A person who disregards the rights or safety of others and operates a vessel on the waters of this State in a manner which unnecessarily interferes with the free and proper use of any waters, or which unnecessarily creates a risk of damage or injury to other craft therein, or to person or property, shall be guilty of reckless operation of a vessel and subject to a term of imprisonment not to exceed 60 days, or to a fine of not less than $50 nor more than $200, or both.

On a second or subsequent conviction, a person guilty of reckless operation of a vessel shall be subject to a term of imprisonment not to exceed three months, or to a fine of not less than $100 nor more than $500, or both.

b.In addition to any other requirements provided by law, a person convicted under this section shall be required after conviction to complete a boat safety course from the list approved by the Superintendent of State Police pursuant to section 1 of P.L.1987, c.453 (C.12:7-60), which shall be completed prior to the restoration of the privilege to operate a vessel which may have been revoked or suspended for a violation of the provisions of this section. Failure to satisfy this requirement shall result in the immediate forfeiture of the privilege to operate a vessel on the waters of this State, or the continuation of revocation until the requirements of this subsection are satisfied.

L.1952,c.157,s.4; amended 1995,c.401,s.38.



Section 12:7-47.1 - Child Under 12 Required To Wear Personal Flotation Device On Vessel Underway

12:7-47.1. Child under 12 required to wear personal flotation device on vessel underway
1. a. Every person who operates a vessel on the waters of this State with a child 12 years of age or under on board shall have the child wear at all times a properly fitted United States Coast Guard approved personal flotation device whenever the vessel is underway.

b.Any person guilty of violating this act shall be fined not less than $25 or more than $50.

c.The operator of a vessel shall not be guilty of a violation of this act if a United States Coast Guard flotation device of a size to properly fit the child is not commercially available.

L.1999,c.161,s.1.



Section 12:7-47.2 - Rules, Regulations

12:7-47.2. Rules, regulations
2.The Boat Regulation Commission shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt any rules and regulations necessary to effectuate the purposes of this act. The commission shall exempt any class of vessel from the requirements of this act if it deems that the size or purpose of the vessels in a specific class make the requirements unnecessary or inappropriate. The class of vessel exempt from the requirements of this act shall include, but need not be limited to, the class of vessels in which large commercial tour or ferry boats are listed.

L.1999,c.161,s.2.



Section 12:7-48 - Mooring, Grounding Or Abandoning Hulk Or Derelict On State Lands

12:7-48. Mooring, grounding or abandoning hulk or derelict on State lands
No power vessel shall be used to moor, ground or abandon any hulk or derelict on State lands below mean high-water mark.

L.1952, c. 157, p. 524, s. 5, eff. May 9, 1952.



Section 12:7-49 - Dredges Having In Tow Excessive Lines Of Pontoons Or Other Equipment

12:7-49. Dredges having in tow excessive lines of pontoons or other equipment
No person shall operate a dredge which shall have in tow excessive lines of pontoons and other equipment and thereby endanger buoys, lights and other aids to navigation. A length of pontoon or other tow exceeding one hundred fifty feet measured from the stern of the towing vessel shall be deemed for the purposes of this act presumptive evidence of a violation of this section where damage is shown to have occurred within twenty-four hours after the passage of such pontoon or tow.

L.1952, c. 157, p. 524, s. 6, eff. May 9, 1952.



Section 12:7-50 - Appointment Of Harbor Masters

12:7-50.Appointment of harbor masters
7. The department may, whenever in its discretion it shall be deemed necessary, appoint harbor masters who shall have controlling jurisdiction under the law governing the Department of Law and Public Safety to supervise the use of tidal waters within the jurisdiction of this State. Such harbor masters shall be appointed for one year and shall serve without salary and in accordance with rules and regulations promulgated by the commission. Harbor masters appointed under this act shall be supplied with a shield or badge indicating their office and with an insignia to be carried on their boats while being used on official duty under this act.

L.1952,c.157,s.7; amended 1995,c.401,s.39.



Section 12:7-51 - General Penalties

12:7-51.General penalties
8. Any person who shall violate any provision of chapter 7 of Title 12 of the Revised Statutes, or of any rule or regulation issued thereunder, where the penalty therefor is not specifically prescribed, shall be subject to a fine of $25 for a first offense, $50 for a second offense and $100 for a third and each subsequent offense of the same violation.

L.1952,c.157,s.8; amended 1995,c.401,s.40.



Section 12:7-53 - Repeal

12:7-53. Repeal
"An act for the regulation of power vessels, providing for the registration of the same and the licensing of the operators thereof, fixing the amount of license and registration fees and penalties for violations, and supplementing Title 12 of the Revised Statutes," approved June fourth, one thousand nine hundred and thirty-eight, is repealed.

L.1952, c. 157, p. 525, s. 10, eff. May 9, 1952.



Section 12:7-55 - Implied Consent.

12:7-55 Implied consent.

7. a. (1) A person who operates a power vessel or a vessel which is 12 feet or greater in length on the waters of this State shall be deemed to have given his consent to the taking of samples of his breath for the purpose of making chemical tests to determine the content of alcohol in his blood, except that the taking of samples shall be made in accordance with the provisions of P.L.1986, c.39 and at the request of a member of the State Police or a law enforcement officer who has reasonable grounds to believe that the person has been operating a vessel in violation of the provisions of section 3 of P.L.1952, c.157 (C.12:7-46).

(2)Whenever an operator has been involved in an accident resulting in death, bodily injury or property damage, an officer shall consider that fact along with all other facts and circumstances in determining under paragraph (1) of this subsection whether there are reasonable grounds to believe a person is operating a vessel in violation of the provisions of section 3 of P.L.1952, c.157 (C.12:7-46).

b.A record of the taking of the sample, disclosing the date and time thereof, as well as the result of any chemical test, shall be made and a copy shall be furnished or made available to the person so tested, upon his request.

c.In addition to the samples taken and tests made at the direction of a member of the State Police or a law enforcement officer, the person tested shall be permitted to have samples taken and chemical tests of his breath, urine or blood made by a person or physician of his own selection.

d.A member of the State Police or a law enforcement officer shall inform the person tested of his rights under subsections b. and c. of this section.

e.No chemical test, as provided in this section, or specimen necessary for a test, may be made or taken forcibly and against physical resistance thereto by the defendant. A member of the State Police or a law enforcement officer shall, however, inform the person arrested of the consequences of refusing to submit to the test, in accordance with section 9 of P.L.1986, c.39 (C.12:7-57). A standard statement, prepared by the Chief Administrator of the New Jersey Motor Vehicle Commission shall be read by a member of the State Police or a law enforcement officer to the person under arrest.

L.1986,c.39,s.7; amended 1993, c.233; 1995, c.401, s.41; 2004, c.80, s.2.



Section 12:7-56 - Methods, Techniques.

12:7-56 Methods, techniques.

8.Chemical analyses of the arrested person's breath, to be considered valid under the provisions of section 7 of P.L.1986, c.39 (C.12:7-55) shall have been performed according to methods approved by the Attorney General and by a person certified for this purpose by the Attorney General. The Attorney General is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals to conduct the analyses, and to make certifications of the individuals. Certifications shall be subject to termination or revocation at the discretion of the Attorney General. The Attorney General shall prescribe a form for reports of the chemical analysis of breath to be used by law enforcement officers and others acting in accordance with the provisions of section 7 of P.L.1986, c.39 (C.12:7-55). The forms shall be sequentially numbered. Each chief of police, in the case of forms distributed to law enforcement officers and others in his municipality, or the other officer, board, or official having charge or control of the law enforcement department, where there is no chief, and the Chief Administrator of the New Jersey Motor Vehicle Commission and the Superintendent of State Police, in the case of forms distributed to law enforcement officers and other personnel in their divisions, shall be responsible for the furnishing and proper disposition of the forms. Each responsible party shall prepare or have prepared records and reports relating to the forms and their disposition, in the manner and at such times as the Attorney General shall prescribe.

L.1986,c.39,s.8; amended 2004, c.80, s.3.



Section 12:7-57 - Refusal To Submit To Chemical Test; Revocation Of Privileges, Fines.

12:7-57 Refusal to submit to chemical test; revocation of privileges, fines.

9. a. A court shall revoke the privilege of a person to operate a power vessel or a vessel which is 12 feet or greater in length, if after being arrested for a violation of section 3 of P.L.1952, c.157 (C.12:7-46), the person refuses to submit to the chemical test provided for in section 7 of P.L.1986, c.39 (C.12:7-55) when requested to do so. The revocation shall be for one year unless the refusal was in connection with a second offense under section 3 of P.L.1952, c.157 (C.12:7-46), in which case the revocation period shall be for two years. If the refusal was in connection with a third or subsequent offense under section 3 of P.L.1952, c.157 (C.12:7-46), the revocation shall be for 10 years. The court also shall revoke the privilege of a person to operate a motor vehicle over the highways of this State for a period of: not less than seven months or more than one year for a first offense; two years for a second offense; and 10 years for a third or subsequent offense. The court shall also fine a person convicted under this section: not less than $300 nor more than $500 for a first offense; not less than $500 or more than $1,000 for a second offense; and $1,000 for a third or subsequent offense.

b.The court shall determine by a preponderance of the evidence whether the arresting officer had probable cause to believe that the person had been operating or was in actual physical control of the vessel while under the influence of intoxicating liquor, or a narcotic, hallucinogenic or habit-producing drug, whether the person was placed under arrest, and whether the person refused to submit to the test upon request of the officer. If these elements of the violation are not established, no conviction shall issue.

c.In addition to any other requirements provided by law, a person whose privilege to operate a vessel is revoked for refusing to submit to a chemical test shall satisfy the screening, evaluation, referral and program requirements of the Bureau of Alcohol Countermeasures in the Division of Alcoholism in the Department of Health and Senior Services. A fee of $40 shall be payable to the Alcohol Education, Rehabilitation and Enforcement Fund established under section 3 of P.L.1983, c.531 (C.26:2B-32), by the convicted person in order to defray the costs of the screening, evaluation and referral by the Bureau of Alcohol Countermeasures and the cost of an education or rehabilitation program. Failure to satisfy this requirement shall result in the immediate revocation of the privilege to operate a vessel on the waters of this State or the continuation of revocation until the requirements are satisfied. The revocation for a first offense may be concurrent with or consecutive to a revocation imposed for a conviction under the provisions of section 3 of P.L.1952, c.157 (C.12:7-46) arising out of the same incident; the revocation for a second or subsequent offense shall be consecutive to a revocation imposed for a conviction under the provisions of section 3 of P.L.1952, c.157 (C.12:7-46).

d.In addition to any other requirements provided by law, a person convicted under this section shall be required after conviction to complete a boat safety course from the list approved by the Superintendent of State Police pursuant to section 1 of P.L.1987, c.453 (C.12:7-60), which shall be completed prior to the restoration of the privilege to operate a vessel which may have been revoked or suspended for a violation of the provisions of this section. Failure to satisfy this requirement shall result in the immediate revocation of the privilege to operate a vessel on the waters of this State, or the continuation of revocation until the requirements of this subsection are satisfied.

L.1986,c.39,s.9; amended 1995, c.401, s.42; 2004, c.80, s.4.



Section 12:7-58 - Work Release Program

12:7-58.Work release program
10. a. A person who has been convicted of violating section 3 of P.L.1952, c.157 (C.12:7-46), and who has been imprisoned in a county jail or workhouse in the county in which the offense was committed, shall not be released after commitment until the term of imprisonment imposed has been served. A person imprisoned in the county jail or workhouse may, at the discretion of the court, be released on a work release program.

b. A warden or other officer having custody of the county jail or workhouse shall not release a person until the sentence has been served, except that a person may be released by the court on a work release program. A person sentenced to an inpatient rehabilitation program may be released by the court, upon the petition of the treating agency, to an outpatient rehabilitation program for the duration of the original sentence.

c. This section shall not be construed to interfere in any way with the operation of a writ of habeas corpus, a proceeding in lieu of the prerogative writ, or an appeal.

L.1986,c.39,s.10; amended 1995,c.401,s.43.



Section 12:7-59 - Written Notice Of Penalties

12:7-59.Written notice of penalties
11. A person shall receive written notice of the penalties under section 3 of P.L.1952, c.157 (C.12:7-46) and section 9 of P.L.1986, c.39 (C.12:7-57), when that person is issued a license to operate a vessel, a registration certificate, a certificate of number or a certificate of ownership under chapters 7 and 7A of Title 12 of the Revised Statutes.

L.1986,c.39,s.11; amended 1995,c.401,s.44.



Section 12:7-60 - Approved Boat Safety Courses.

12:7-60 Approved boat safety courses.

1. a. The Superintendent of State Police in the Department of Law and Public Safety shall establish a list of approved boat safety courses, offered by public or private persons or agencies for profit or otherwise and taught by approved boat safety instructors. Approved courses shall provide formal instruction in power vessel handling and safety. The superintendent may approve a boat safety course upon the initiative of the superintendent or by application on a form to be created by the superintendent.

For the purposes of this section, "approved boat safety course" means a boat safety course that meets qualifications set forth in regulations promulgated by the Superintendent of State Police, in consultation with the Attorney General; the regulations shall require at least eight hours of instruction, with a minimum of six hours of classroom instruction, or, if the boat safety course is offered via the Internet, require at least the equivalent of eight hours of instruction; whether offered in a classroom or via the Internet, the boat safety course shall conclude with a closed-book written examination administered by an instructor in person and present with the person taking the written examination.

For the purposes of this section, an "approved boat safety instructor" means an individual who is trained and experienced in the art and science of navigation and seamanship and who holds a United States Coast Guard operator's license, or a certification as an instructor as provided by the United States Coast Guard Auxiliary, the United States Power Squadron, the National Safe Boating Council or other certification program that is determined to be acceptable by the Superintendent of State Police. A public or private entity which offers a course that was approved by the superintendent prior to the effective date of this act may continue to offer that course until that approval has expired.

The superintendent shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations to implement this section. While developing these rules and regulations, the Superintendent of State Police shall consult with the National Association of State Boating Law Administrators, or its successor organization, concerning the provisions of the rules and regulations being adopted pursuant to this subsection.

b.A public or private entity authorized to offer a boat safety course pursuant to subsection a. of this section shall not employ an instructor who:

(1)does not possess a valid boat safety certificate required by section 2 of P.L.1987, c.453 (C.12:7-61); or

(2)has been convicted of any of the following crimes and offenses as evidenced by a criminal history record background check:

(a)In New Jersey, any crime or disorderly persons offense:

(i)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.;

(ii) against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.;

(iii) involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes;

(iv) involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10;

(v)involving weapons or firearms, meaning those crimes and disorderly persons offenses set forth in chapters 39 and 58 of Title 2C of the New Jersey Statutes;

(vi) involving falsification of records under N.J.S.2C:21-4 or tampering with public records or information under N.J.S.2C:28-7.

(b)In any other state or jurisdiction, conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in subparagraph a. of this paragraph.

The Marine Services Bureau in the Division of State Police shall obtain the instructor's name, address, fingerprints and written consent for a criminal history record background check to be performed pursuant to this paragraph. The Marine Services Bureau is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The Marine Services Bureau shall determine whether the person is disqualified from employment as an instructor based on the person's criminal history record background check and render the decision to the public or private entity.

The instructor shall bear the cost for the criminal history record background check, including all costs of administering and processing the check, but a volunteer instructor shall be afforded a fee reduction as authorized by applicable State and federal law, rule and regulation.

L.1987,c.453,s.1; amended 2005, c.292, s.5.



Section 12:7-61 - Operation Of Power Vessels, Personal Watercraft; Boat Safety Course Requirements; Violations.

12:7-61 Operation of power vessels, personal watercraft; boat safety course requirements; violations.

2. a. A person who is under 16 years of age shall not operate a power vessel on the waters of this State, except that:

(1)a person who is under 16 years of age but at least 13 years of age and possesses a certificate certifying that person's successful completion of a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety may operate:

(a)a power vessel powered solely by an electric motor; or

(b)a power vessel which is 12 feet or greater in length and powered by a motor, or combination of motors, of less than 10 horsepower;

(2)A person who is under 16 years of age and has successfully completed an approved boat safety course prior to July 1, 1996 may operate a power vessel on the tidal waters of this State, provided that the person complies with all other requirements of law, rule and regulation;

(3)A person who is under 16 years of age and was issued an operator's license pursuant to section 7 of P.L.1954, c.236 (C.12:7-34.7) before July 1, 1996 may operate a power vessel equipped with an outboard motor until the expiration date of that license; and

(4)A person who is under 16 years of age but at least 13 years of age and who possesses a certificate certifying the person's successful completion of a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety, or a person under 16 years of age but at least 13 years of age who is an out-of-State resident or resident of a foreign country who possesses proof of successful completion of a boat safety course as provided in paragraph (2) of subsection b. of this section may operate a power vessel on the tidal and nontidal waters of this State while actually competing in an authorized race held under the auspices of a duly incorporated yacht club or racing association conducted under the rules of a national boat racing association in accordance with rules and regulations prescribed by the New Jersey Boat Regulation Commission in consultation with the Division of State Police in the Department of Law and Public Safety and pursuant to a permit issued by that division. Such permit may include limitations on age, vessel type, and horsepower.

b.As provided in the schedule set forth in section 7 of P.L.2005, c.292 (C.12:7-61.1), as of June 1, 2009, a person who is 16 years of age or older shall not operate a power vessel, including a personal watercraft, on the waters of this State without having completed a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety, except that:

(1)(Deleted by amendment, P.L.2005, c.292).

(2)an out-of-State resident, or a resident of a foreign country who is 16 years of age or older and who will be in this State for less than 90 days may operate a power vessel on the waters of this State, without having completed a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety if the person presents:

(i)written proof of successful completion of a boat safety course endorsed or approved by another state, the National Association of State Boating Law Administrators or its successor organization, or the United States Coast Guard;

(ii)written proof of successful completion of a boat safety course substantially similar to the boat safety course required pursuant to this section as determined by the Superintendent of State Police; or

(iii) a boat safety certificate issued by the state or country in which the person resides;

(3)a person who is 18 years of age or older may operate on the waters of this State, without having completed a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety, a rented power vessel that is not a personal watercraft, under the following conditions:

(a)the person rents the power vessel from a business engaged in renting power vessels for use on the waters of the State;

(b)the person has successfully completed a State-approved pre-rental instruction course provided by the owner or lessor of the power vessel prior to operating the power vessel on the waters of the State; and

(c)the owner of the power vessel rental business is experienced in the operation of power vessels and has successfully completed a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety.

(4)A person required to take the boat safety course pursuant to this section and section 7 of P.L.2005, c.292 (C.12:7-61.1) who purchases a power vessel that is not a personal watercraft at a boat dealership may operate that power vessel for 30 days without having completed a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety provided that the person successfully completes a State-approved pre-purchase instruction course provided by the owner or operator of the boat dealership prior to operating the power vessel, and the owner or operator of the boat dealership is experienced in the operation of power vessels and has successfully completed a boat safety course approved by the Superintendent of State Police. The State-approved pre-purchase instruction course required by this paragraph shall be a uniform, standardized course developed by the Superintendent of State Police. The State-approved pre-purchase instruction course shall not replace the requirement that a person shall successfully complete an approved boat safety course pursuant to the other provisions of P.L.2005, c.292 (C.12:7-61.1 et al.). The provisions of this paragraph shall not apply to a person purchasing a power vessel from another private party.

(5)A person holding a United States Coast Guard operator's license may operate a power vessel on the waters of this State without having completed a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety.

The Superintendent of State Police shall establish appropriate guidelines to implement the provisions of this subsection.

c.Except as provided pursuant to section 18 of P.L.1995, c.401 (C.12:7-86), a person shall not operate a personal watercraft on the waters of this State without having successfully completed a boat safety course approved by the Superintendent of State Police in the Department of Law and Public Safety or a written test pursuant to section 8 of P.L.2005, c.292 (C.12:7-61.2).

d.Whenever a person who is required by this section or by section 7 of P.L.1995, c.401 (C.12:7-76), section 3 or 4 of P.L.1952, c.157 (C.12:7-46 or C.12:7-47), or section 9 of P.L.1986, c.39 (C.12:7-57) to have completed a boat safety course operates a power vessel or personal watercraft, as appropriate, on the waters of this State, that person shall have in possession a certificate certifying that person's successful completion of a boat safety course approved by the superintendent and shall, when requested to do so, exhibit the certificate to a law enforcement or peace officer of this State. Failure of the person to exhibit the certificate is presumptive evidence that the person has not completed an approved boat safety course.

e.A person who violates subsection a., b., c. or d. of this section or who exhibits to a law enforcement or peace officer a certificate of completion of an approved boat safety course of another person is subject to a fine of not less than $100 nor more than $500.

f.A person who owns or has control or custody of a power vessel and allows the power vessel to be operated on the waters of this State by a person who is required pursuant to the provisions of this section to possess a certificate certifying successful completion of a boat safety course but who does not possess such certificate is subject to a fine of not more than $100.

g.A person making application to the Chief Administrator of the New Jersey Motor Vehicle Commission for a power vessel operator's license issued pursuant to section 3 of P.L.1995, c.401 (C.12:7-72) who is required pursuant to the provisions of this section to possess a certificate certifying successful completion of a boat safety course shall submit proof of successful completion of the course or the written examination for experienced boaters with the application. The chief administrator shall not issue a power vessel operator's license to such person who fails to submit this proof. A permanent State of New Jersey boating safety certificate or a temporary boating safety certificate issued on a Division of State Police application for boating safety certificate form shall satisfy this requirement.

L.1987, c.453, s.2; amended 1995, c.401, ss.45,17 (s.17 amended 1996, c.15, s.2); 1996, c.15, s.1; 1996, c.59, s.1; 1997, c.152, s.3 (repealed 2005, c.292, s.9.) 1997, c.152, s.5; 2005, c.292, s.1; 2009, c.1, s.1; 2011, c.107, s.1; 2015, c.67.



Section 12:7-61.1 - Schedule For Completion Of Mandatory Boat Safety Course.

12:7-61.1 Schedule for completion of mandatory boat safety course.

7.Before operating a power vessel, including a personal watercraft, on the waterways of this State, the mandatory boat safety course required by section 2 of P.L.1987, c.453 (C.12:7-61) shall be successfully completed as follows:

a.by persons born after December 31, 1978;

b.before June 1, 2006, by persons born after December 31, 1968 and on or before December 31, 1978;

c.before June 1, 2007 , by persons born after December 31, 1958 and on or before December 31, 1968;

d.before June 1, 2008 , by persons born after December 31, 1948 and on or before December 31, 1958; and

e.before June 1, 2009 by all other persons.

L.2005,c.292,s.7.



Section 12:7-61.2 - Written Test In Lieu Of Boat Safety Course For Experienced Boaters.

12:7-61.2 Written test in lieu of boat safety course for experienced boaters.

8. a. The Superintendent of State Police shall develop, and the superintendent, or a designee, shall administer, a written test for experienced boaters which shall be issued in lieu of completing the boat safety course required pursuant to section 2 of P.L.1987, c.453 (C.12:7-61). The superintendent shall determine the criteria that shall be met for a person to qualify as an "experienced boater" pursuant to subsection d. of this section. When developing the written test, the superintendent shall consult with groups concerned with the nationwide standardization of such tests. Upon successful completion of the test, the person shall be given a certificate which shall fulfill the certificate requirement under subsection d. of section 2 of P.L.1987, c.453 (C.12:7-61) and shall be required to be in the person's possession as provided in that section. A person may only take one test pursuant to this subsection.

b.A person who takes a test pursuant to subsection a. of this section shall pay a fee as determined by the superintendent to defray the costs of developing and administering the test and issuing certificates to persons who successfully complete the test.

c.In addition to all other penalties provided by law, a person who provides false information on an application for a written test issued pursuant to subsection a. of this section shall be subject to a fine of $100.

d.The superintendent shall determine the qualifications for application and all other requirements under this section.

e.The superintendent shall be exempt from the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in performing the requirements of this section.

L.2005,c.292,s.8.



Section 12:7-62 - "Personal Watercraft" Defined

12:7-62. "Personal watercraft" defined
1. For the purposes of this act, "personal watercraft" shall mean a power vessel defined as a Class "A" vessel by the United States Coast Guard, and which:

a. Is designed to be operated from a sitting, standing or kneeling position;

b. Is equipped with an internal combustion engine which powers a water jet pump; and

c. Cannot be operated in a manner so as to disengage the pump so as to prevent the vessel from making headway.

L.1993,c.299,s.1.



Section 12:7-63 - Restrictions On Operation Of Personal Watercraft.

12:7-63 Restrictions on operation of personal watercraft.

2.A person shall not operate a personal watercraft:

a.On the waters of this State between sunset and sunrise, or during any time of restricted visibility as determined by an agent or officer of the Marine Law Enforcement Bureau, Division of State Police;

b.Within the confines of the Point Pleasant Canal in the County of Ocean, or the Cape May Canal in the County of Cape May;

c.Above minimum headway speed within 100 feet of:

(1)Buoys or signs that mark the boundaries of a swimming area;

(2)The shoreline;

(3)Any person in the water; or

(4)Residential dwelling units; or

d.In such a manner as to make the vessel completely leave the water or otherwise become airborne within 100 feet of another vessel.

L.1993, c.299, s.2; amended 2009, c.108, s.1.



Section 12:7-64 - Requirements For Operator Of Personal Watercraft

12:7-64. Requirements for operator of personal watercraft
3. A person operating a personal watercraft shall at all times:



a. Wear the safety switch lanyard while the personal watercraft is underway, provided that the personal watercraft is equipped with such a lanyard cut-off device; and

b. Proceed at a safe speed that shall allow the person operating the personal watercraft to take proper and effective action to avoid collision and to stop the personal watercraft within a safe distance, as may be appropriate under prevailing circumstances and conditions.

L.1993,c.299,s.3.



Section 12:7-65 - Floatation Device Required

12:7-65. Floatation device required
4. A person operating a personal watercraft or any passenger on a personal watercraft shall at all times when the personal watercraft is underway, wear a United States Coast Guard Approved Type I, II, III, or Type V Hybrid Personal Flotation Device.

L.1993,c.299,s.4.



Section 12:7-66 - Rules, Regulations

12:7-66. Rules, regulations
5. The Boat Regulation Commission, subject to the approval of the Attorney General and consistent with section 14 of P.L.1962, c.73 (C.12:7-34.49) shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

L.1993,c.299,s.5.



Section 12:7-67 - Adoption, Enforcement Of Ordinances, Resolutions

12:7-67. Adoption, enforcement of ordinances, resolutions
6. a. The governing body of a county or municipality shall not adopt or enforce any ordinance or resolution, as appropriate, relating to the operation of personal watercraft on the waters of this State which is inconsistent with the provisions of this act, except as provided in subsection (a) of section 18 of P.L.1962, c.73 (C.12:7-34.53).

b. Any ordinance or resolution adopted by the governing body of a county or municipality in violation of subsection a. of this section shall be null and void.

c. Nothing in this section shall be deemed to preclude the governing body of a county or municipality from adopting or enforcing an ordinance or resolution to provide access to the waters of this State located within the territorial limits of the county or municipality to the operators of personal watercraft; provided that the ordinance or resolution provides for appropriate access to those waters for all types of power vessels operating within the territorial limits of the county or municipality, as the case may be.

L.1993,c.299,s.6.



Section 12:7-68 - Operator Permitted To Tow Water Skier

12:7-68. Operator permitted to tow water skier
7. The operator of a personal watercraft designed to accommodate three or more persons shall be permitted to tow a water skier, provided that the personal watercraft has the capacity to allow one of the persons to face the stern of the personal watercraft for the purpose of tending to a ski rider; and that the person tending to the ski rider shall be present during the towing of the ski rider.

L.1993,c.299,s.7.



Section 12:7-69 - Violations; Fines, Penalties.

12:7-69 Violations; fines, penalties.

8.A person who violates any provision of P.L.1993, c.299 (C.12:7-62 et seq.) shall be subject to the fines and penalties enumerated pursuant to section 8 of P.L.1952, c.157 (C.12:7-51). The Division of State Police in the Department of Law and Public Safety, and any officer of a county or municipal police department are authorized to enforce the provisions of P.L.1993, c.299 (C.12:7-62 et seq.) in a proceeding before a court of competent jurisdiction concerning the operation of personal watercraft, however, the Division of State Police shall maintain primary jurisdiction over the investigation of accidents and crimes involving the operation of personal watercraft.

L.1993, c.299, s.8; amended 2009, c.108, s.2.



Section 12:7-70 - Findings, Declarations Relative To Boating

12:7-70. Findings, declarations relative to boating
1.The Legislature finds and declares that numerous laws have been enacted over the past half-century concerning the regulation of boats and vessels; that many of the provisions of these laws are duplicative or outdated; that violations of laws governing the licensing, registration and operation of boats and vessels are currently treated as disorderly persons offenses; and that such offenses are disproportionate with the seriousness of these types of violations, which are comparable to motor vehicle violations.

The Legislature further finds and declares that, while most boaters are knowledgeable and responsible with regard to safety issues, there remain many less experienced, and often younger, boaters who operate vessels on the waters of the State; that, under current law, boaters convicted of boating while intoxicated, or of careless or reckless boating can resume their boating activities upon payment of a fine or expiration of a period of boating privilege suspension; and that many personal watercraft operators can be found on the waters of the State each year with little or no knowledge or understanding of safe vessel operation.

The Legislature therefore determines that it is in the public interest to reorganize and consolidate the various boating laws to facilitate a clearer understanding and increased compliance with these laws; and, that boating laws should be revised so that the penalties imposed for violations of these laws are consistent with those imposed for motor vehicle violations.

The Legislature further determines that there is a need for mandatory boat safety instruction for young and inexperienced boaters, as well as for those who are found guilty of boating while intoxicated or of careless or reckless boating.

L.1995,c.401,s.1.



Section 12:7-71 - Definitions.

12:7-71 Definitions.
2.As used in this chapter, unless the context clearly requires a different meaning:

"Commission" means the Boat Regulation Commission established pursuant to section 14 of P.L.1962, c.73 (C.12:7-34.49);

"Department" means the Department of Law and Public Safety;

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation;

"Division" means the Division of Motor Vehicles in the Department of Transportation;

"Documented vessel" means a vessel which has a valid Marine Document issued by the United States Coast Guard or any Federal agency successor thereto;

"Length" means measurement from end to end over the deck parallel to the centerline excluding sheer, bowsprits, bumpkins, rudders, outboard motors, brackets or other equipment or appendages;

"Motor" means a temporarily or permanently installed fuel consuming mechanism by which the vessel is or may be propelled, including an electrical motor;

"Operate" means to navigate, use, control or command a vessel;

"Operator" means every person having charge, control, operation or direction of any vessel and the owner of the vessel if the owner is on the vessel at the time it is operated in violation of the law;

"Owner" means a person, other than a lienholder, having the property in or title to a vessel. The term includes a person entitled to the use or possession of the vessel subject to an interest of another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security;

"Personal watercraft" means a personal watercraft as defined by section 1 of P.L.1993, c.299 (C.12:7-62);

"Pontoon boat" means a vessel supported by one or more cylindrical floats and propelled by an inboard or outboard motor;

"Power vessel" means a vessel temporarily or permanently equipped with machinery for propulsion, including a personal watercraft, and shall not include a vessel propelled wholly by sails or by muscular power;

"Sailboat" means any boat whose sole source of propulsion is the wind;

"Vessel" means a boat or watercraft, other than a sea plane on the water, used or capable of being used as a means of transportation on water; and

"Waters of this State" means all waters within the jurisdiction of this State, both tidal and nontidal, and the marginal sea adjacent to this State to a distance of three nautical miles from the shoreline.

L.1995, c.401, s.2; amended 2015, c.307, s.1.



Section 12:7-72 - Issuance Of License To Operate Power Vessel; Requirements.

12:7-72 Issuance of license to operate power vessel; requirements.

3. a. (1) Upon proper application therefor, the Chief Administrator of the New Jersey Motor Vehicle Commission shall license a person to operate a power vessel on the nontidal waters of this State. A person shall not make any misstatement of fact in an application for a power vessel operator's license.

(2)The New Jersey Motor Vehicle Commission shall not issue or renew the license of any person who has been found to have violated section 3 of P.L.1975, c.369 (C.12:7C-9) or subsection b. of section 10 of P.L.1975, c.369 (C.12:7C-16), until the New Jersey Motor Vehicle Commission has been notified by the appropriate municipality or harbor commission that all outstanding charges for vessel removal, storage, and destruction costs have been satisfied.

b.Except as provided pursuant to subsections c. and g. of this section:

(1)A person shall not operate a power vessel on the nontidal waters of this State without being licensed by the Chief Administrator of the New Jersey Motor Vehicle Commission; and

(2)A person under 16 years of age shall not be licensed to operate a power vessel on the nontidal waters of this State.

c.A person is not required to be licensed pursuant to subsection b. of this section when operating a power vessel:

(1)powered solely by a motor of less than one horsepower or an electric motor of 12 volts or less;

(2)that is 12 feet or greater in length and powered by a motor, or combination of motors, of less than 10 horsepower;

(3)while actually competing in an authorized race held under the auspices of a duly incorporated yacht club or racing association in accordance with rules and regulations prescribed by the Division of State Police in the Department of Law and Public Safety and pursuant to a permit duly issued by that division;

(4)if the person is an out-of-State resident and has written proof, while operating the power vessel, of successful completion of a boat safety course substantially similar to the boat safety course administered pursuant to section 1 of P.L.1987, c.453 (C.12:7-60).

d.Except as provided pursuant to subsection c. of this section, a person shall have in his possession a proper license at all times when operating a power vessel on nontidal waters and shall exhibit the license to any law enforcement officer upon request. Failure of a person to exhibit such license upon request shall be presumptive evidence that the person is not a licensed operator.

e.A person who violates the provisions of subsection b. of this section shall be subject to a fine of not more than $500 or to a term of imprisonment not to exceed 60 days, or both, except that:

(1)A person who has never been licensed to operate a power vessel on the nontidal waters of this State or any other jurisdiction shall be subject to a fine of not less than $200 and, in addition, the court shall issue an order to the Chief Administrator of the New Jersey Motor Vehicle Commission requiring the chief administrator to refuse to issue a license to operate a power vessel on the nontidal waters of this State to that person for a period of not less than 180 days; and

(2)A person who can exhibit to the court before which the person is summoned to answer to the charge a valid operator's license issued to that person which was valid on the day that person was charged shall be subject to a fine of not more than $100, in addition to any reasonable court costs the court may impose. Notwithstanding the provisions of this subsection, the court may, in its discretion, dismiss a charge regarding the failure to exhibit an operator's license brought pursuant to the provisions of this section.

f.The penalties provided for pursuant to subsection e. of this section shall not be applicable in cases where failure to have actual possession of the operator's license is due to an administrative or technical error by the New Jersey Motor Vehicle Commission.

g.A person who is under 16 years of age and was issued an operator's license pursuant to section 7 of P.L.1954, c.236 (C.12:7-34.7) before July 1, 1996 may operate a power vessel equipped with an outboard motor until the expiration date of that license.

L.1995, c.401, s.3; amended 1997, c.152, s.1; 2008, c.52, s.2.



Section 12:7-73 - Fees For Power Vessel Operator's License, Digitized Picture.

12:7-73 Fees for power vessel operator's license, digitized picture.
4. a. The fee for a 48-month power vessel operator's license required pursuant to section 3 of P.L.1995, c.401 (C.12:7-72) shall be $18 and shall be paid to the director for deposit into the State General Fund.

b.Each New Jersey power vessel operator's license issued pursuant to section 3 of P.L.1995, c.401 (C.12:7-72) shall have a digitized color picture of the licensee. In addition to the fee required pursuant to subsection a. of this section, the fee for the digitized color picture shall be $6 for each license or renewal.

L.1995,c.401,s.4; amended 1999, c.28, s.13; 2001, c.391, s.11.



Section 12:7-74 - Unlawful Use, Loan Of Operator's License; Fine

12:7-74.Unlawful use, loan of operator's license; fine
5. a. A person who lends any operator's license required pursuant to section 3 of P.L.1995, c.401 (C.12:7-72) to another person shall be subject to a fine of not less than $25 nor more than $100.

b.A person owning or having control or custody of a power vessel who allows the power vessel to be operated by a non-licensed operator shall be subject to a fine of not more than $100.

c.A person operating a power vessel who exhibits the operator's license of another shall be subject to a fine of not less than $200 or to a term of imprisonment not to exceed 60 days, or both.

d.A person who exhibits the operator's license of another for purposes of identification in any situation other than as described in subsection c. of this section shall be subject to a fine of not less than $25 nor more than $100.

L.1995,c.401,s.5.



Section 12:7-74.1 - Personal Watercraft Owner's Liabilities

12:7-74.1. Personal watercraft owner's liabilities

4. In addition to all other remedies permitted and duties required by law, the owner of a personal watercraft shall be jointly liable for damage incurred by another person operating the owner's personal watercraft if the owner knowingly allows the person to operate the owner's personal watercraft, the operator has not successfully completed a boat safety course required pursuant to subsection c. of section 2 of P.L.1987, c.453 (C.12:7-61) or a written test administered pursuant to section 17 of P.L.1995, c.401 and the operator is not exempt from the boat safety certificate requirement pursuant to subsection a. or c. of section 18 of P.L.1995, c.401 (C.12:7-86).

L.1997,c.152,s.4.



Section 12:7-75 - Alteration Of Motor Number, Filing Of Statement

12:7-75.Alteration of motor number, filing of statement
6.A person who possesses a motor, whether inboard or outboard, the motor number of which has been altered or mutilated, or who comes into possession of such a motor, shall at once file in writing with the Division of State Police a statement setting forth all circumstances in connection with that person's possession of the motor.

L.1995,c.401,s.6.



Section 12:7-76 - Careless Operation Of Vessel

12:7-76.Careless operation of vessel
7. a. A person who operates a vessel on the waters of this State, without due caution and circumspection, in a manner that endangers, or is likely to endanger, a person or property shall be guilty of careless operation. Careless operation shall include, but need not be limited to, the loading of a vessel beyond the maximum capacity stated on the United States Coast Guard capacity label or the capacity label of the manufacturer affixed to the vessel.

b.In addition to any other requirements provided by law, a person convicted under subsection a. of this section shall be required after conviction to complete a boat safety course from the list approved by the Superintendent of State Police pursuant to section 1 of P.L.1987, c.453 (C.12:7-60), which shall be completed prior to the restoration of the privilege to operate a vessel which may have been revoked or suspended for a violation of the provisions of this section. Failure to satisfy this requirement shall result in the immediate revocation of the privilege to operate a vessel on the waters of this State, or the continuation of revocation until the requirements of this subsection are satisfied.

L.1995,c.401,s.7.



Section 12:7-77 - Floatation Devices Required

12:7-77.Floatation devices required
8.A person shall not operate or allow another person to operate a vessel on the waters of this State unless the vessel has a serviceable United States Coast Guard approved personal flotation device for each person on board. Such devices shall be of a type and in sufficient number as required by the United States Coast Guard for a vessel of that class operating on navigable waters. Such devices shall be readily accessible when the vessel is under way or worn as required by regulation.

For the purpose of this section, the term "vessel" does not include surfboards, windsurfers, racing shells, rowing sculls and racing kayaks.

L.1995,c.401,s.8.



Section 12:7-78 - Discard Of Debris; Fine

12:7-78.Discard of debris; fine
9. a. A person shall not discard debris from a vessel that is on the waters of this State. A person who violates this section shall be subject to a fine of not less than $200 nor more than $1,000 for each offense.

b.There shall be a rebuttable presumption that the owner of the vessel, if present on the vessel, or, in the owner's absence, the operator of the vessel, is responsible for any violation of this section, if:

(1)Debris of any nature is discarded from the vessel by an occupant of the vessel;

(2)There are two or more occupants in the vessel; and

(3)It cannot be determined which occupant of the vessel is the violator.

L.1995,c.401,s.9.



Section 12:7-79 - Stop, Lay To By Order Of Officer

12:7-79.Stop, lay to by order of officer
10.A person operating a vessel on the waters of this State shall stop or lay to when so ordered by any law enforcement officer.

L.1995,c.401,s.10.



Section 12:7-80 - Summons; Arrest

12:7-80.Summons; arrest
11. a. A law enforcement officer may serve a summons on any person violating any provision of chapter 7 of Title 12 of the Revised Statutes.

b. A law enforcement officer may arrest any person violating in his presence any provision of chapter 7 of Title 12 of the Revised Statutes instead of issuing a summons pursuant to subsection a. of this section.

c. A law enforcement officer may arrest without a warrant any person who the officer has probable cause to believe has operated a vessel in violation of section 3 of P.L.1952, c.157 (C.12:7-46), regardless of whether the suspected violation occurred in the officer's presence.

L.1995,c.401,s.11.



Section 12:7-81 - Jurisdiction Of Courts

12:7-81.Jurisdiction of courts
12. a. The Superior Court and every municipal court shall have jurisdiction to enforce the provisions of chapter 7 of Title 12 of the Revised Statutes. Each of these courts shall have jurisdiction to receive complaints, order arrests, issue summonses and warrants, admit to bail, and take any action required of a judge in the enforcement of the provisions of chapter 7 of Title 12 of the Revised Statutes within their respective territorial jurisdictions.

b.A court that suspends or revokes a person's privilege to operate a power vessel shall transmit forthwith to the director an order indicating that fact and the ground upon which the privilege was suspended or revoked.

L.1995,c.401,s.12.



Section 12:7-82 - Revocation, Suspension Of Privilege To Operate Power Vessel; Conditions.

12:7-82 Revocation, suspension of privilege to operate power vessel; conditions.

13. a. A court may revoke or suspend the privilege of a person to operate a power vessel if that person has been convicted of homicide in connection with the operation of a motor vehicle or of operating a motor vehicle while under the influence of intoxicating liquor or a narcotic, hallucinogenic or habit producing drug.

b.A court may revoke or suspend the privilege of a person to operate a power vessel if that person has been charged with a homicide in connection with the operation of a motor vehicle or of operating a vessel or motor vehicle while under the influence of intoxicating liquor or a narcotic, hallucinogenic or habit producing drug, pending disposition of that charge, or for any other violation of any of the provisions of chapter 7 of Title 12 of the Revised Statutes or of any rule or regulation prescribed thereunder by the Chief Administrator of the New Jersey Motor Vehicle Commission or the commission.

c.A court shall revoke or suspend the privilege of a person to operate a power vessel if that person has been charged with or convicted of homicide in connection with the operation of a vessel.

d.When a person's privilege to operate a power vessel is revoked or suspended, that person shall have an opportunity to be heard. Attendance of witnesses to such hearing may be compelled by subpoena.

e.Failure of the licensee or any other person possessing the license card to deliver the same to the suspending or revoking court, or the Chief Administrator of the New Jersey Motor Vehicle Commission if so ordered, shall constitute a violation. A court that suspends or revokes a license shall promptly place the license card in the custody of the New Jersey Motor Vehicle Commission, except when the New Jersey Motor Vehicle Commission shall otherwise direct.

f.The New Jersey Motor Vehicle Commission shall have the exclusive power to restore a person's privilege to operate a power vessel and may restore that privilege after the person pays to the Chief Administrator of the New Jersey Motor Vehicle Commission a $100 restoration fee. Unless otherwise specified, whenever a license is revoked pursuant to this section a new license shall not be issued to the person whose license is revoked for at least six months after the date of such revocation, as determined by the Chief Administrator of the New Jersey Motor Vehicle Commission.

g.The court may revoke or suspend the privilege of a person to operate a power vessel if that person has been found to have violated section 3 of P.L.1975, c.369 (C.12:7C-9) or subsection b. of section 10 of P.L.1975, c.369 (C.12:7C-16), and all outstanding charges for vessel removal, storage, and destruction costs have not been satisfied.

L.1995, c.401, s.13; amended 2008, c.52, s.3.



Section 12:7-83 - Violations, Penalties

12:7-83.Violations, penalties
14. a. A person whose privilege, including any license or numbering, to operate a power vessel or a vessel that is 12 feet or greater in length has been suspended, revoked or prohibited shall not operate such a vessel on the waters of this State.

b.A person violating subsection a. of this section shall be subject to the following penalties:

(1)upon conviction for a first offense, a fine of $500;

(2)upon conviction for a second offense, a fine of $750 and a term of imprisonment not to exceed five days;

(3)upon conviction for a third offense and each subsequent offense, a fine of $1,000 and a term of imprisonment not to exceed 10 days.

c. In addition to the penalties prescribed in subsection b. of this section, a court shall suspend or extend the suspension of the operating privileges, for a period not to exceed six months, of a person who violates subsection a. of this section.

d. In addition to the penalties prescribed in subsections b. and c. of this section, a court may impose a term of imprisonment not to exceed 45 days, if while operating a vessel in violation of subsection a. of this section a person causes an accident resulting in personal injury to another person.

e.In addition to the penalties prescribed in subsections b., c. and d. of this section, any person violating subsection a. of this section while under a suspension issued pursuant to section 3 of P.L.1952, c.157 (C.12:7-46) upon conviction shall be fined $500, shall have his privilege to operate a vessel suspended for an additional period of not less than one year nor more than two years, and may be imprisoned for a term not to exceed 90 days.

f.Any period of suspension imposed by a court under this section that would continue beyond September 30 of any calendar year shall be interrupted on that date and shall be completed after April 30 of the following year.

L.1995,c.401,s.14.



Section 12:7-84 - Payment Of Fines

12:7-84.Payment of fines
15.All fines imposed under chapter 7 of Title 12 of the Revised Statutes shall be paid to the court imposing the fines. Within 30 days after receipt, the court shall then transmit such fines to the Treasurer of the State of New Jersey for deposit into the State General Fund.

L.1995,c.401,s.15.



Section 12:7-85 - Rules, Regulations

12:7-85.Rules, regulations
16. a. The director, the commission and the Superintendent of State Police, whichever is appropriate and subject to the approval of the Attorney General, may promulgate such rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as necessary to effectuate the provisions of P.L.1995, c.401 (C.12:7-70 et al.).

b. All rules and regulations promulgated pursuant to the provisions of chapters 7 and 7C of Title 12 of the Revised Statutes before the effective date of this act which are not inconsistent with the provisions of P.L.1995, c.401 (C.12:7-70 et al.) shall remain in effect until such time as such rules and regulations are changed or otherwise readopted.

L.1995,c.401,s.16.



Section 12:7-86 - Conditions For Operation Of Personal Watercraft Without Completion Of Boat Safety Course; Violations, Penalties; Rules, Regulations.

12:7-86 Conditions for operation of personal watercraft without completion of boat safety course; violations, penalties; rules, regulations.

18. A person who is 16 years of age or older may operate a personal watercraft without having completed a boat safety course required pursuant to subsection c. of section 2 of P.L.1987, c.453 (C.12:7-61) under the following conditions:

a. (1) the person operates the personal watercraft within the boundaries of an area designated solely for the operation of personal watercraft by a business engaged in renting personal watercraft for use on the waters of the State;

(2)the area designated for such operation is supervised by a person who is experienced in the operation of personal watercraft and who has successfully completed a boat safety course approved pursuant to section 1 of P.L.1987, c.453 (C.12:7-60); and

(3)the person has successfully completed an instruction course provided by the owner or lessee of the personal watercraft prior to operating the personal watercraft within the designated area.

b.(Deleted by amendment, P.L.2005, c.292).

c.The person has written proof, while operating the personal watercraft, of successful completion of a boat safety course substantially similar to an approved boat safety course as established pursuant to section 1 of P.L.1987, c.453 (C.12:7-60).

d.(Deleted by amendment, P.L.2005, c.292).

e.Pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Superintendent of State Police shall adopt any rules or regulations necessary to implement the provisions of this section.

L.1995,c.401,s.18; amended 1997, c.152, s.2; 2005, c.292, s.6.



Section 12:7-87 - Warning Sign Required At Pontoon Boat Rental Businesses.

12:7-87 Warning sign required at pontoon boat rental businesses.
2.The owner of a business that rents pontoon boats to the general public shall prominently display a metallic warning sign measuring at least 24 inches by 24 inches at the entrance of the designated rental area. The top portion of the sign shall state: "All unlicensed pontoon boat operators shall complete a pre-rental instruction course in accordance with New Jersey State Law." The center portion of the sign shall display an image depicting the outline of a person near a propeller surrounded by a red circle with a red backslash bisecting the image. The bottom portion of the sign shall state: "Warning: Rotating propellers can cause serious injury or death."

L.2015, c.307, s.2.



Section 12:7A-1 - Short Title

12:7A-1. Short title
This act shall be known and may be cited as the "Boat Ownership Certificate Act."

L. 1984, c. 152, s. 1, eff. June 15, 1987.



Section 12:7A-2 - Policy Declaration

12:7A-2. Policy declaration
The Legislature declares it to be a public policy of this State that certain vessels and hulls shall be titled.

L. 1984, c. 152, s.2; amended by L. 1987, c. 138, s. 1.



Section 12:7A-3 - Definitions

12:7A-3. Definitions
As used in this act:

a. "Abstract" means a duplicate copy of the original certificate of ownership recording any encumbrance or upon which the existence of a security interest is noted.

b. "Buyer" includes purchaser, debtor, lessee, bailee, transferee, and any person buying or attempting to buy marine equipment, or any person acquiring marine equipment subject to a security interest, lease, bailment or transfer agreement, and their legal successors in interest.

c. "Certificate of number" means the paper or papers issued in conformance with chapter 7 of Title 12 of the Revised Statutes certifying registration of the numbers assigned to the vessel.

d. "Certificate of origin" means the original written instrument or document required to be executed and delivered by the manufacturer to his agent or a dealer, or a person purchasing directly from the manufacturer, certifying the origin of the marine equipment.

e. "Certificate of ownership" means the paper or papers issued in conformance with this act, certifying ownership of marine equipment, other than a manufacturer's or importer's certificate of origin.

f. "Dealer" means any person who engages wholly or in part in the business of buying, selling or exchanging new or used marine equipment.

g. "Debtor" means the person who owes payment or other performance of the obligation secured by a security interest in marine equipment.

h. "Director" means the Director of the Division of Motor Vehicles in the Department of Law and Public Safety.

i. "Documentation papers" means those papers issued to a documented vessel by the United States Coast Guard or any federal agency successor thereto.

j. "Documented vessel" means a vessel which has valid documentation papers issued by the United States Coast Guard or any federal agency successor thereto.

k. "Hull" means a vessel, exclusive of all means of propulsion.

l. "Inboard vessel" means a hull with an inboard engine including an inboard/outboard or stern drive installed as a primary or auxiliary means of propulsion.

m. "Manufacturer" means any person engaged in the business of manufacturing new marine equipment for the purpose of sale or trade.

n. "Manufacturer's number" means a hull identification number affixed by the manufacturer pursuant to federal regulation or assigned by the director pursuant to regulation.

o. "Marine equipment" means vessels or hulls greater than 12 feet in length.

p. "New marine equipment" means a newly manufactured vessel or hull greater than 12 feet in length.

q. (Deleted by amendment, P.L.1987, c. 138)

r. (Deleted by amendment, P.L.1987, c. 138)

s. "Principal use within this State" means marine equipment that has been within this State for a period in excess of 180 consecutive days, unless the equipment is in this State for the purpose of wet or dry storage, or for repairs, in which case the actual time for this storage or repairs shall not be counted as included within the 180 day period.

t. "Purchaser" means a person who takes possession of marine equipment by transfer of ownership, either for use or resale, except a dealer when he takes possession through a certificate of origin.

u. "Secured party" means a lender, seller or other person in whose favor there is a security interest.

v. "Security agreement" means an agreement which creates or provides for a security interest in marine equipment.

w. "Security interest" means an interest in marine equipment which secures payment or other performance of an obligation.

x. "Sell" or "sale" or "purchase" and any form thereof include absolute or voluntary sales and purchases, agreements to sell and purchase, bailments, leases, security agreements whereby any marine equipment is sold and purchased, or agreed to be sold and purchased, involuntary, statutory and judicial sales, inheritance, devise, or bequest, gift or any other form or manner of sale or agreement of sale thereof, or the giving or transferring of possession of a piece of marine equipment to a person for a permanent use, where there is continued possession for 60 days or more.

y. "Seller" means manufacturer, dealer, lessor, bailor, transferor with or without a security interest, and any other person selling, attempting to sell, or delivering marine equipment and their legal successors in interest.

z. "Title papers" means any instrument or document that is evidence of ownership of a vessel or hull greater than 12 feet in length.

aa. "Used marine equipment" means a vessel or hull greater than 12 feet in length, title to, or possession of, which has been first transferred from the person who first acquired it from the manufacturer or dealer, and so used as to become what is commonly known as "pre-owned" within the ordinary meaning thereof, and every vessel or hull greater than 12 feet in length other than a new vessel or hull greater than 12 feet in length.

bb. "Vessel" means a boat or watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water.

cc. "Length" means the measurement of a vessel or hull, in feet and inches, from end to end over the deck and parallel to the centerline, excluding sheer, bowsprits, bumpkin rudders, outboard motors, brackets and other equipment or appendages.

dd. "Owner" means a person, other than a lienholder, having the property of, or title to, a vessel or hull. The term includes a person entitled to the use or possession of the vessel subject to the interest of another person, which interest is reserved or created by agreement and secures the payment or performance of an obligation, and excludes a lessee under a lease that is not intended as security for the vessel or hull.

ee. "Power vessel" means a vessel which is greater than 12 feet in length and is temporarily or permanently equipped with machinery for propulsion, excluding a vessel propelled wholly by sails or by muscular power.

ff. "Sailboat" means any boat whose sole source of propulsion is a natural element, such as the wind.

L. 1984, c. 152, s.3; amended by L. 1987, c. 138, s. 2.



Section 12:7A-4 - All Sales Subject To Law

12:7A-4. All sales subject to law
No person shall sell or purchase any marine equipment in this State, except in the manner and subject to the conditions provided in this act and the regulations adopted hereunder by the director.

L. 1984, c. 152, s. 4, eff. June 15, 1987.



Section 12:7A-5 - Application For Certificates Of Ownership

12:7A-5. Application for certificates of ownership
a. Except as provided in section 6 of this act, for each piece of marine equipment principally used in this State, the owner shall make application to the director for a certificate of ownership.

b. Except as may be otherwise provided in this act, the Department of Law and Public Safety shall not number or renew the certificate of number of a vessel, which is required to be numbered in this State pursuant to the "New Jersey Boat Act of 1962," P.L.1962, c. 73 (C. 12:7-34.36 et seq.) and is defined as "marine equipment" under section 3 of P.L.1984, c. 152 (C. 12:7A-3), unless a certificate of ownership has been issued by the director to the owner pursuant to this act.

L. 1984, c. 152, s.5; amended by L. 1987, c. 138, s. 3.



Section 12:7A-6 - Renewals, Exemptions

12:7A-6. Renewals, exemptions
a. Any person, who prior to the effective date of this act, owned any marine equipment shall, at the time its certificate of number is due to be renewed, file an application for a certificate of ownership for the marine equipment as required in section 5, and shall file a financing statement as required in section 12 of this act.

b. A certificate of ownership shall not be required under this act for any marine equipment that is:

(1) a ship's lifeboat;

(2) a non-motorized, inflatable surfboard, racing shell, rowing scull, tender for direct transportation between a vessel and the shore and for no other purpose (dinghy), or vessel of 12 feet or less in length;

(3) a canoe or kayak;

(4) a public vessel of the United States or any state, or any subdivision or agency thereof;

(5) any vessel used exclusively for racing while actually competing in or tuning up for an authorized race held under the auspices of a duly incorporated yacht club or racing association, in accordance with the rules and regulations prescribed by the Division of Motor Vehicles in the Department of Law and Public Safety and pursuant to a permit duly issued thereby; or

(6) a sailboat of 12 feet or less in length.

L. 1984, c. 152, s.6; amended by L. 1987, c. 138, s. 4.



Section 12:7A-7 - Possession, Exhibit Of Certificate Of Ownership

12:7A-7. Possession, exhibit of certificate of ownership
A person who possesses or has custody of a piece of marine equipment shall exhibit the certificate of ownership therefor, after a request by the director, the State Marine Police Force, or any other law enforcement officer, in accordance with the regulations adopted by the director. These regulations shall set forth the time, manner and place in which the certificate of ownership shall be exhibited.

b. The director shall prescribe, by regulation, the forms for certificates of ownership and certified copies.

c. Whenever marine equipment is in the possession of a marina operator, dealer, or service facility, production by the marina operator, dealer, or service facility of a writing, signed by the person delivering possession of the marine equipment which states that the person delivering possession is the owner or entitled to possession of the marine equipment and that the person has title papers or a certificate of number or other evidence of ownership, shall satisfy the requirements of this section. However, the director, the State Marine Police Force, or any law enforcement officer may seize and take into possession anywhere in this State any marine equipment for which the manufacturer's number is not readable. The marine equipment shall be disposed of as provided in this act.

d. If any marine equipment, including documented vessels, is titled or exhibits registration numbers or other identifying marks issued by another state or the United States Coast Guard and is being used, operated or stored in this State, a person in possession of, or using or operating the marine equipment or documented vessel shall be entitled to ownership or possession in accordance with federal regulations or the laws of the state where the marine equipment or documented vessel is titled or registered. However, the person in possession shall produce for the director, the State Marine Police Force, or any law enforcement officer anywhere in this State, documents showing title to, or right of possession in, the marine equipment or documented vessel in the person or in the person who is authorized to possess or use, or to use and operate, the marine equipment or documented vessel, which documents shall evidence the valid documentation, titling or registering of the marine equipment or documented vessel pursuant to federal regulation or requirements of the particular state.

e. If there is a failure to produce a valid certificate of number as required by section 4 of P.L. 1962, c. 73 (C. 12:7-34.39), a valid certificate of ownership as required in regulations prescribed by the director, or valid documentation papers, the director, the State Marine Police Force or any law enforcement officer may, if necessary, seize and take possession, either constructive or actual, anywhere in this State of the marine equipment or documented vessel and dispose of it as provided in this act; provided that, if a person charged with a violation of this section can exhibit the certificate of number, certificate of ownership, or documentation papers that were valid on the day he was charged to the judge of the court before whom he is summoned to answer to the charge, the judge may dismiss the charge and may impose court costs.

L. 1984, c. 152, s.7; amended by L. 1987, c. 138, s. 5.



Section 12:7A-8 - Manufacturer's Number

12:7A-8. Manufacturer's number
a. Subsequent to the effective date of this act, each piece of marine equipment for sale and purchase in this State shall contain a manufacturer's number.

b. After six months from the effective date of this act, no person shall possess, operate, use, transport, or sell any marine equipment requiring a certificate of ownership, without the manufacturer's number.

c. The director shall adopt regulations to implement the purpose of this section, and the director shall provide for the assignment of manufacturers' numbers to that marine equipment, including home-made marine equipment, which is without a manufacturer's number.

d. Beginning six months from the effective date of this act, the director, the State Marine Police Force or any law enforcement officer may immediately seize and take possession anywhere in this State of any marine equipment on which the manufacturer's number or numbers have been obliterated, erased, mutilated, removed or missing.

L. 1984, c. 152, s. 8, eff. June 15, 1987.



Section 12:7A-9 - New Marine Equipment; Certificate Of Origin; Assignment Of Certificate Of Origin Upon Sale

12:7A-9. New marine equipment; certificate of origin; assignment of certificate of origin upon sale
a. Whenever new marine equipment is delivered in this State by the manufacturer to his agent or to a dealer, or to a person purchasing directly from the manufacturer, the manufacturer shall execute and deliver a certificate of origin in the form prescribed by the director. No person shall bring into this State for the purpose of offering for sale any new marine equipment unless he has in his possession the certificate of origin as prescribed by the director.

b. The certificate of origin shall contain the manufacturer's number; name of the manufacturer; the description of the marine equipment, including its trade name, if any; year, series or model; body type; type of propulsion; type of fuel; length; and any other items that may be prescribed by the director.

c. Whenever new marine equipment is sold in this State, the seller shall execute and deliver to the purchaser an assignment of the certificate of origin, with the genuine names and business or residence addresses of both stated thereon, and certified to have been executed with full knowledge of the contents and with the consent of both purchaser and seller. If, in connection with the sale, the security interest is taken or retained by the seller to secure all or part of the purchase price of the marine equipment, or is taken by a person who by making an advance or incurring an obligation gives value to enable the purchaser to acquire rights in the marine equipment, the name and the business or residence address of the secured party or his assignee shall be noted on the assignment of the certificate of origin. Nothing in this section shall apply to a security interest in marine equipment which constitutes inventory held for sale, but the interest shall be subject to chapter 9 of Title 12A of the New Jersey Statutes.

L.1984, c. 152, s. 9.



Section 12:7A-10 - Assignment Of Certificate Of Ownership

12:7A-10. Assignment of certificate of ownership
Whenever marine equipment is sold in this State, the seller shall execute and deliver to the purchaser an assignment of the certificate of ownerhip. If a security interest exists at the time of the sale or if, in connection with the sale, a security interest is taken or retained by the seller to secure all or part of the purchase price of the marine equipment, or is taken by a person who by making an advance or incurring an obligation gives value to enable the purchaser to acquire rights in the marine equipment, the name and business or the residence address of the secured party or his assignee shall be noted on the certificate of ownership. Nothing in this section shall apply to a security interest in marine equipment which constitutes inventory held for sale, but the interest shall be subject to chapter 9 of Title 12A of the New Jersey Statutes. Nothing in this section shall apply to seized marine equipment sold by the director, the State Marine Police Force or any law enforcement agency.

L. 1984, c. 152, s. 10, eff. June 15, 1987.



Section 12:7A-11 - Termination Of Security Interest

12:7A-11. Termination of security interest
When the contract or term of the security agreement noted on the certificate of origin or certificate of ownership has been satisfied, the secured party shall deliver to the buyer the certificate of ownership thereto, executed as provided in this act, with proper evidence of satisfaction of the contract or termination of the security interest. Within 15 days after the performance of the contract or termination of the security interest, the secured party shall file with the director a notice, in whatever form the director shall prescribe, containing evidence of the performance or termination. The director shall thereupon cause a notation to be made on his records of certificate of ownership of the marine equipment that the contract has been satisfied or the security interest terminated.

L. 1984, c. 152, s. 11, eff. June 15, 1987.



Section 12:7A-12 - Issuance Of Certificate Of Ownership

12:7A-12. Issuance of certificate of ownership
a. The purchaser of any marine equipment for which a certificate of ownership is required in this State shall, within 10 days after its purchase, submit to the director evidence of the purchase. Upon presentation to the director of the certificate of origin or certificate of ownership, with proper assignment and certification of the seller, a record of the transaction shall be made and filed. A certificate of ownership shall be made and filed. A certificate of ownership shall be issued by the director and delivered to the buyer, in case of a sale not subject to a security interest, and the director shall collect a fee for the issuance and filing thereof.

b. In the case of a sale subject to a security interest, the original certificate of ownership, with the name and address of the holder of the encumbrance or secured party or his assignee recorded thereon, shall be delivered to the holder of the encumbrance or secured party or his assignee and a nonnegotiable copy thereof shall be delivered to the buyer. The director shall collect a fee for his services in issuing a certificate and a copy thereof, and for making and filing a record of the transaction pursuant to this subsection.

c. Except as otherwise provided in this section, whenever a security interest is created in any marine equipment, other than a security interest which is required to be noted on the certificate of origin or the certificate of ownership as provided in sections 11 and 12 of this act, there shall be filed with the director the certificate of ownership of the marine equipment together with a financing statement on a form prescribed by the director. The director shall make and file a record of the transaction and shall issue a certificate of ownership recording the name and address of the secured party or his assignee thereon, and shall deliver it to the secured party or his assignee. A copy of the certificate of ownership so issued shall be delivered to the owner. The director shall collect a fee for his services in issuing a certificate and copy thereof and for making and filing a record of the transaction pursuant to this subsection.

d. The financing statement required to be filed pursuant to subsection c. of this section shall be signed only by the owner, shall not be required to be acknowledged or proved, and shall show, in addition to such matters as the director may require for the proper identification of the marine equipment affected, the date of the security agreement, and the names and addresses of the parties thereto. The security agreement or a copy thereof, or any proof of execution thereof other than that contained in the financing statement, need not be presented to the director. When the owner is a corporation, it shall be sufficient if the financing statement is signed by any officer thereof, or by any agent designated by the corporation for that purpose, and it shall not be necessary that the financing statement recite the authorization of the agent. When there is more than one owner, it shall be sufficient if the financing statement is signed by any one of them.

e. Nothing in subsections c. and d. of this section shall apply to a security interest in marine equipment which constitutes inventory held for sale, but the interest shall be subject to chapter 9 of Title 12A of the New Jersey Statutes.

f. In addition to the fees elsewhere in this section provided for, there shall be paid to the director a fee for notice of satisfaction of the lien or encumbrance of the record or abstract, or of the termination of the security interest where the marine equipment is subject to a lien or encumbrance or a security interest.

g. Notwithstanding any other provision of this section to the contrary, when any dealer is the purchaser of any marine equipment in this State, he shall, within 10 days after its purchase, submit to the director the evidence of purchase. Upon presentation of the certificate of ownership with proper assignment and certification of the seller to the director, a record of the transaction shall be made and filed. A certificate of ownership shall be issued by the director and delivered to the purchaser, and the director shall collect a fee for the issuing and filing thereof. A purchaser of any marine equipment who fails to comply with the provisions of this subsection shall pay the director a penalty plus the issuing and filing fee.

h. The failure of a person to comply with the requirements of this section shall constitute a violation within the provisions of section 25 of this act, but the failure shall not affect the validity of any instrument creating or reserving a security interest in any marine equipment as between the parties to the instrument.

i. The notation of the name and business or residence address of a secured party or his assignee on the certificate of origin or on the certificate of ownership, as provided in sections 9 and 10 of this act, and the presentation to the director of the certificate of origin or certificate of ownership so noted, in the compliance with the security interest filing requirements of this act, shall be in lieu of all filing requirements imposed by chapter 9 of Title 12A of the New Jersey Statutes and shall constitute the perfection of the security interest in the marine equipment, and the rights and remedies of the debtors and the secured parties in respect to the security interest shall, except as otherwise expressly provided in this act, be subject to and governed by chapter 9 of Title 12A of the New Jersey Statutes.

j. Any security interest perfected pursuant to chapter 9 of Title 12A of the New Jersey Statutes not later than 30 days after either the effective date of this 1987 amendatory act or June 15, 1987, whichever date is later, shall remain perfected pursuant to that Title 12A until perfected as required under P.L. 1984, c. 152 (C. 12:7A-1 et seq.). For this category of security interest, perfection in accordance with P.L. 1984, c. 152 shall occur not later than one year after either the effective date of this 1987 amendatory act or June 15, 1987, whichever date is later. For this category of security interest, the subsequent perfection under P.L. 1984, c. 152 shall be deemed to be a continuation of the initial perfection pursuant to chapter 9 of Title 12A of the New Jersey Statutes.

L. 1984, c. 152, s.12; amended by L. 1987, c. 138, s. 6.



Section 12:7A-13 - Duplicate Certificate

12:7A-13. Duplicate certificate
a. If a certificate of ownership or title papers are lost, the director may, upon proof by certification or otherwise in the manner required by him and if satisfied with the application, prepare a certificate of ownership, certify it and authorize its use in place of the original, with the same effect as the original. The director shall collect a fee for this duplicate certificate.

b. A person who falsely states, in an application to the director for a duplicate certificate of ownership, that a certificate of ownership or title papers are lost, shall be subject to the penalties of section 25 of this act. Notwithstanding any other provision of law, a prosecution may be commenced at any time up to three years after the issuance of the duplicate certificate.

L. 1984, c. 152, s. 13, eff. June 15, 1987.



Section 12:7A-14 - File Of Certificates

12:7A-14. File of certificates
The director shall retain a file of all certificates of ownership for a period, prescribed by him, beyond the date that the marine equipment described therein is no longer registered in this State.

L. 1984, c. 152, s. 14, eff. June 15, 1987.



Section 12:7A-15 - Notation Of Security Interest

12:7A-15. Notation of security interest
a. The director shall, on the record or abstract of any marine equipment registered with him which is subject to a security interest of which notice is required to be filed with with him, make a notation of the existence of the security interest and shall index the same under the name of the owner of record of the marine equipment so long as the security interest remains unterminated of record.

b. Upon request from any person, the director shall issue a certificate, for which he shall be entitled to a fee, showing names and addresses of the parties to any contract of conditional sale or chattel mortgage or other instrument or to any financing statement; the name and address of the holder of any lien under such contract, chattel mortgage or other instrument or of the secured party; the date thereof or of the financing statement; the date of filing; the make, model, identification number or numbers of the marine equipment; and, if the condition in the contract of conditional sale or chattel mortgage has been performed or the security interest has been terminated, a statement to that effect.

c. For a full certified copy of any instrument showing a lien on or a security interest in any marine equipment the director shall be entitled to a fee for the certificate plus a fee for each copy of any paper certified.

d. When evidence of satisfaction of any contract of conditional sale or chattel mortgage or other instrument or evidence of the termination of the security interest shall be presented to the director, he shall make a notation thereof on his records.

e. The director, his agents and employees of the Division of Motor Vehicles in the Department of Law and Public Safety or the agency or instrumentality of the State that may process certificates of ownership, registrations and associated functions shall not incur any personal liability in carrying out the provisions of this section or in furnishing any information provided herein from the records of the State.

L. 1984, c. 152, s. 15, eff. June 15, 1987.



Section 12:7A-16 - Seizure Of Vessels

12:7A-16. Seizure of vessels
a. If any marine equipment, numbered vessel, or documented vessel is seized, levied upon, or attached and taken into possession, actually or constructively, by virtue of judicial process issued by a court of competent jurisdiction in this State, or by virtue of a State or federal statute, the person from whom possession of the marine equipment, numbered vessel, or documented vessel was taken, and without prejudice to his rights in the premises, shall surrender the title papers or certificate of ownership, certificate of number or other marine documents to the director upon written notice or demand from the director. The officer or person so seizing and taking possession of such marine equipment, numbered vessel, or documented vessel shall file with the director a notice in writing giving a full description of such items as prescribed by regulation, and the name and address of the person from whom taken, and shall attach a copy of the process or statutory or other authority to the notice. If the marine equipment, numbered vessel, or documented vessel is sold in pursuance thereof, the officer so selling it shall execute and deliver to the purchaser at the sale an application for certificate of ownership, if this certificate is required under P.L.1984, c. 152 (C. 12:7A-1 et seq.), in the same form and manner as provided in this act, which shall also contain the name and address of the person from whom the marine equipment, numbered vessel, or documented vessel was taken. A copy of the process or statutory or other authority under which the marine equipment, numbered vessel, or documented vessel is sold and a copy of the notice of sale, which notice of sale shall contain a description of the marine equipment, numbered vessel, or documented vessel as required by this act, shall be attached thereto. If the sale is held by a bailiff or attorney in fact for a lienor, the lienor shall also execute the application for certificate of ownership, if this certificate is required under P.L.1984, c. 152. The director, upon new application to him by the purchaser at the sale, shall file and record the purchase of the marine equipment as provided in this act.

b. The director shall provide by regulation for procedures regarding marine equipment or documented vessels forfeited to the State.

L. 1984, c. 152, s.16; amended by L. 1987, c. 138, s. 7.



Section 12:7A-17 - Failure To Produce Evidence Of Ownership

12:7A-17. Failure to produce evidence of ownership
a. Any marine equipment or vessel seized by the director, the State Marine Police Force or any law enforcement officer for failure to provide evidence of ownership as required by law or regulation, shall be held by the director, the State Marine Police Force or law enforcement agency, as the case may be, not longer than 90 days until the certificate of number, or certificate of ownership, or documentation papers have been produced to the satisfaction of the officer or person so seizing and taking possession of the marine equipment or vessel. If the documents have not been produced after seizure, the director, the State Marine Police Force or law enforcement agency, as the case may be, may collect any transportation fees or recover the expenses that were incurred in storage of the marine equipment or vessel. The director may prescribe a schedule of storage fees where the storage, including necessary liability coverage, is performed by a State facility. After 90 days, the marine equipment or vessel shall be sold at public auction, and the proceeds deposited in a special fund as hereinafter provided.

b. Except for marine equipment missing a manufacturer's serial number, the director may prescribe by regulation a time period before the marine equipment is seized. The director may also prescribe procedures permitting constructive seizure of marine equipment.

c. Whenever any marine equipment alleged to be stolen comes into the custody of the director, the State Marine Police Force or any law enforcement agency, as the case may be, the officer or person so seizing and taking possession of the marine equipment shall proceed as provided in chapter 65 of Title 2C of the New Jersey Statutes.

d. Neither the director, the State Marine Police Force, nor any law enforcement officer or agency shall be liable for any action taken pursuant to this act regarding the seizure of vessels. Neither the director, the State Marine Police Force, nor any law enforcement officer or agency shall be liable for any remaining lien or security interest held in the marine equipment. The remaining lien or security interest shall be the sole obligation of the person who obtained the lien or interest.

L. 1984, c. 152, s.17; amended by L. 1987, c. 138, s. 8.



Section 12:7A-18 - Correction Of Defects; Recording Of Foreign Papers

12:7A-18. Correction of defects; recording of foreign papers
a. If the title papers or certificate of ownership are defective or improper, or if the marine equipment was purchased and its sale consummated in another state or country, in accordance with the laws of the state or country regulating the sale of marine equipment and not made for the purpose of evading the provisions of this act, the owner of the marine equipment may apply to the director to correct the defects, or permit the title papers to be received.

b. The director, upon whatever proof as he requires showing that it is just and equitable that the defects should be corrected or that the title papers or certificate of ownership should be received, with or without hearing, shall determine the truth and merits of the application and whether the holder appears to be the bona fide owner of the marine equipment, and may issue his certificate correcting the defects or permitting the title papers or certificate of ownership to be so recorded and filed. The person submitting the papers shall pay a fee to the director for the issuing and filing of the certificate.

c. The director may promulgate regulations supplementing this section, prescribing a procedure for the issuance of a certificate of ownership to a purchaser who purchased marine equipment in a state or jurisdiction that does not require or issue title papers.

d. Before issuing a certificate the director may require the person to advertise in a newspaper having a general circulation in the county where he resides, or where the marine equipment is located, or both, for the space of two weeks, at least once a week, a notice briefly stating that the person has applied to the director to correct defects in the marine equipment title papers or receive title papers out of time, or as the case may be, giving a description of the marine equipment as provided by regulation, and that if anyone desires to be heard in opposition thereto he may do so by appearing before the director or his designee on a date and at a place named, or communicating with the director or his designee prior thereto. The applicant shall also serve like notice on local police, both where the applicant resides and where the marine equipment is located, the State Marine Police Force, and any other person or agency as prescribed by the director. The notice shall be made personally or by certified mail. Proofs of the publication and service shall be submitted to the director. The director, his agent, or inspector may have the notice advertised or served at the cost and expense of the applicant.

L. 1984, c. 152, s. 18, eff. June 15, 1987.



Section 12:7A-19 - Title Papers Required

12:7A-19. Title papers required
The director may refuse to issue a certificate of number for any vessel required to have the certificate, unless there is furnished to the director or his agent title papers or a certificate of ownership, if required for the vessel, in conformity to this act. The director may provide by regulation for the issuance of title papers to marine equipment in possession as of the effective date of this act or marine equipment purchased in a jurisdiction that does not require or issue title papers.

L. 1984, c. 152, s.19; amended by L. 1987, c. 138, s. 9.



Section 12:7A-21 - Dealers' Possession Of Ownership Documents

12:7A-21. Dealers' possession of ownership documents
a. Dealers for both new and used marine equipment in this State shall have a certificate of origin, certificate of ownership, or writing as provided in section 7 of this act for marine equipment in their possession. The director, the State Marine Police Force or any law enforcement officer may demand production of and examine the certificate of origin, certificate of ownership or writing for any marine equipment in the dealer's possession, and examine and inspect marine equipment in a dealer's possession.

b. If the demand is not complied with in regard to either inspection of the documents or inspection of the marine equipment, or if the dealer is unable to produce the documents for marine equipment in his possession, or if the documents are not in conformance with the provisions of this act and the regulations adopted thereunder, the director, his agent or any law enforcement officer may seize and take possession of the marine equipment and hold the marine equipment or issue stop use or stop sale orders until the required documents are produced or corrected, if defective, or ownership of the marine equipment is established according to law and to the satisfaction of the director, his agent or the law enforcement agency. If such documents have not been produced or corrected within 24 hours after seizure, the dealer shall pay storage fees to the director, unless the marine equipment remains on the dealer's premises, in a manner similar to that provided by section 16 of this act.

c. After 90 days from the date the marine equipment came into the director's possession and during which time documents have not been provided or corrected, the director may sell the marine equipment at public sale upon at least 10 days' written notice of sale to the dealer, served personally or by certified mail, addressed to the dealer at his last known place of business as indicated by the files of the director, and notice of the sale being published for a space of two weeks, once a week, making two insertions in all, in one or more newspapers published and circulating in a county where the dealer had his last known place of business and also by posting the notice in five places in that county. The newspaper and places of posting shall be designated by the director. Upon the sale of the marine equipment, all valid liens and claims for interest therein, if any, shall be transferred from the marine equipment to the proceeds of sale, which, subject thereto, shall become the sole property of the State, to be used as other moneys received by the director pursuant to the provisions of this act. Claims for moneys in excess of the amount realized by the sale, deducting expenses of the sale therefrom, shall be extinguished.

d. The director may prescribe procedures for the seizure and storage of any marine equipment.

L. 1984, c. 152, s. 21, eff. June 15, 1987.



Section 12:7A-22 - Forms; Seizure

12:7A-22. Forms; seizure
The director shall prepare and prescribe forms necessary for the proper administration of this act. The director or a member of the State Marine Police Force may seize and take possession of any certificate of ownership or title papers or other marine documents to which the director may be entitled, and which a person is under duty to return to the director, from any person or place in this State, with all the rights, privileges and immunities conferred by law on an officer executing a writ of replevin.

L. 1984, c. 152, s.22; amended by L. 1987, c. 138, s. 10.



Section 12:7A-23 - Surrender Of Certificate

12:7A-23. Surrender of certificate
Whenever marine equipment is scrapped, dismantled, destroyed, lost, changed in any manner so that it loses its character as a vessel or hull greater than 12 feet in length, or changed in any manner so that it is not the marine equipment described in the certificate of ownership, or a person permanently relinquishes possession other than by sale, the owner named in the last certificate of ownership shall immediately surrender and deliver the certificate to the director, who shall issue a receipt to the person surrendering the certificate of ownership. Whenever marine equipment is sold to be scrapped, junked or destroyed, assignment shall be made to the purchaser in accordance with the provisions of this act. The purchaser shall, within five days, deliver the certificate of ownership to the director, who shall issue a receipt to the person surrendering it.

The director may require an affidavit, in form that he may prescribe, that the marine equipment was so lost, destroyed, dismantled or altered, scrapped or junked, or if practicable and feasible, the director may require that his agent or designee make inspection or investigation of the facts surrounding the circumstances.

L. 1984, c. 152, s.23; amended by L. 1987, c. 138, s. 11.



Section 12:7A-24 - Issuing Agents.

12:7A-24 Issuing agents.

24.The commission may designate any person to be its agent for the issuing and filing of certificates of origin, certificates of registration and certificates of ownership in accordance with the provisions of this act and regulations to be prescribed by the commission. The agent shall so act at the discretion of the commission until the agent's authority is revoked by the commission. All moneys received by the agents for the issuance and filing of certificates of origin and certificates of ownership under the provisions of this act shall forthwith be deposited upon receipt with the State Treasurer.

The commission shall prescribe the fee to be paid to the agent and the fee shall be paid to the agent by the State Treasurer upon the voucher of the commission in the same manner as other State expenses are paid.

L.1984,c.152,s.24; amended 2003, c.13, s.124.



Section 12:7A-25 - Injunctive Relief; Penalties

12:7A-25. Injunctive relief; penalties
a. If any person violates any of the provisions of this act or any rule, regulation or order adopted or issued pursuant to the provisions of this act, the director may institute a civil action in a court of competent jurisdiction for injunctive relief to enforce said provisions and to prohibit and prevent that violation and the court may proceed in the action in a summary manner. Any person who violates the provisions of this act or any rule, regulation or order adopted or issued pursuant to this act shall be liable to a civil administrative penalty of not more than $5,000.00 for each offense, to be imposed by the director pursuant to standards adopted in regulations; or a civil penalty of not more than $5,000.00 for each offense, to be collected in a civil action by a summary proceeding under "the penalty enforcement law," N.J.S. 2A:58-1 et seq., or in any case before a court of competent jurisdiction wherein injunctive relief has been requested.

b. The Superior Court and the municipal courts shall have the jurisdiction to enforce the provisions of this act. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The director is authorized to compromise and settle any claim for a penalty under this section in such amount in the discretion of the director as may appear appropriate and equitable under all of the circumstances.

c. (Deleted by amendment, P.L. 1987, c. 138.)

L. 1984, c. 152, s.25; amended by L. 1987, c. 138, s. 12.



Section 12:7A-26 - Boat Certification Fund

12:7A-26. Boat Certification Fund
All moneys collected for fees and penalties imposed by this act shall be deposited as part of the State's general funds with the State Treasurer, who shall keep a record of the same. The sums shall be credited to a fund to be known as the "Boat Certification Fund," which fund shall be used exclusively for the administrative and enforcement costs associated with carrying out the provisions of this act. Any moneys remaining in the Boat Certification Fund at the close of each fiscal year shall be allocated to the Attorney General for disbursement to the State Marine Police Force. This fund shall be kept separate and apart from all other State moneys and shall be disbursed by the State Treasurer on vouchers certified to by the director.

L. 1984, c. 152, s. 26, eff. June 15, 1987.



Section 12:7A-27 - Severability

12:7A-27. Severability
This act shall be construed liberally to effectuate its purposes. Any act or part of acts inconsistent with this act are hereby superseded. If any section or provision or rule or regulation issued pursuant to this act is held invalid, such ruling shall not affect the validity of the remainder of the sections or regulations of this act.

L. 1984, c. 152, s. 27, eff. June 15, 1987.



Section 12:7A-28 - Rules, Regulations

12:7A-28. Rules, regulations
a. The director is authorized to adopt, pursuant to law, regulations to implement the provisions of this act. The director shall, to the maximum extent practicable and feasible, adopt regulations similar to those adopted for implementation of chapter 10 of Title 39 of the Revised Statutes.

b. The director may adopt regulations regarding stop sale, stop use or stop movement orders in lieu of seizure, whether actual or constructive, of marine equipment that does not conform to the provisions of this act or any regulations adopted pursuant to this act.

c. The director shall adopt, and may amend, rules providing a schedule of reasonable fees similar to those adopted for implementation of chapter 10 of Title 39 of the Revised Statutes, to the maximum extent practicable and feasible, to defray the administrative costs of issuing certificates of ownership, providing copies and duplicates of certificates, and filing certificates, as provided for by sections 12, 13, 15 and 18 of this act.

d. All rules and regulations for the implementation of this act shall be adopted by the director pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1984, c. 152, s. 28, eff. June 15, 1987.



Section 12:7A-29 - Transfer Of Boat Act Powers

12:7A-29. Transfer of Boat Act powers
All powers and duties exercised by the Department of Environmental Protection pursuant to the "New Jersey Boat Act of 1962," P.L. 1962, c. 73 (C. 12:7-34.36 et seq.) are transferred to the Division of Motor Vehicles in the Department of Law and Public Safety. The transfer directed by this section shall be made in accordance with the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L. 1984, c. 152, s. 29, eff. June 15, 1987.



Section 12:7B-1 - Craft Required To Carry And Display Lights

12:7B-1. Craft required to carry and display lights
Every rowboat, canoe, sailboat or craft propelled by hand or foot, operating on any fresh water lake lying wholly within the State and having a total area of not less than 3 1/2 square miles, shall from sunset to sunrise carry and display lights when under way or at anchor as follows: (a) a bright white light aft to show all around the horizon visible at a distance of at least 2 miles; and (b) in addition, if 26 feet or over in length, on the starboard (right side) a green light and on the port (left side) a red light both so constructed as to show an unbroken light over an arc of the horizon of 10 points of the compass visible at a distance of at least 1 mile, so fixed as to throw the light from right ahead to 2 points abaft the beam, and fitted with inboard screens of sufficient length and height to prevent such lights from being visible across the bow.

L.1957, c. 111, p. 216, s. 1, eff. June 28, 1957.



Section 12:7B-2 - Penalty; Enforcement

12:7B-2. Penalty; enforcement
2. Any person who violates any provision of this act shall be subject to a fine not exceeding $100.00, which shall be collected in the manner provided in "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and every municipal court shall have jurisdiction to enforce the provisions of this act.

L.1957,c.111,s.2; amended 1991,c.91,s.220.



Section 12:7C-1 - Flat-bottomed Boat, Barge, Scow Or Raft; Abandonment; Misdemeanor

12:7C-1. Flat-bottomed boat, barge, scow or raft; abandonment; misdemeanor
It shall be unlawful for any person to willfully abandon any flat-bottomed boat, barge, scow or raft to or upon any public land or waterway or to or upon any private property without the consent of the official designated by ordinance to perform such functions in the municipality having jurisdiction over such public land or waterway, or the owner or other person in charge of the private property. A flat-bottomed boat, barge, scow or raft which has remained moored, grounded or otherwise attached or fastened to or upon any public land or waterway or any private property without such consent for a period of more than 20 days shall be prima facie evidence of such abandonment.

Any person who violates this section shall be guilty of a misdemeanor.

L.1969, c. 264, s. 1, eff. Jan. 9, 1970.



Section 12:7C-2 - Forfeiture; Notice; Sale

12:7C-2. Forfeiture; notice; sale
Any such abandoned flat-bottomed boat, barge, scow or raft which is moored, grounded, or otherwise attached or fastened to or upon any public land or waterway or to or upon any private property in violation of section 1 of this act shall be seized and forfeited to the municipality in which such violation occurred; provided, however, that said forfeiture shall not become effective until the municipality shall cause written notice of the pendency thereof to be sent to the last known address of the owner of such vessel and shall further cause a copy thereof to be posted upon said vessel stating that unless the vessel is removed within 72 hours of the posting of the notice forfeiture shall occur. The forfeiture provisions of this section shall not apply to innocent owners, nor shall they affect the rights of a holder of a valid lien. After a period of at least 90 days has elapsed from the date of forfeiture, the municipality may sell such abandoned flat-bottomed boat, barge, scow or raft at auction in a public place, after giving notice of such sale by certified mail to the owner, if his name and address be known, and to the holder of any security interest, and by publication at least 5 days before the date of sale in one newspaper circulating in the municipality in which such abandoned flat-bottomed boat, barge, scow or raft is to be sold.

L.1969, c. 264, s. 2, eff. Jan. 9, 1970.



Section 12:7C-3 - Redemption

12:7C-3. Redemption
At any time prior to the sale, any flat-bottomed boat, barge, scow or raft seized and forfeited to a municipality in accord with section 2 of this act, may be redeemed by the owner thereof, or other person entitled thereto upon payment to the municipality of an amount equal to the actual expense incurred by the municipality in removing such vessel and placing it in a boat storage basin plus 6% interest, or an amount equal to $10.00 per day for every day from the date of forfeiture, whichever is the greater.

L.1969, c. 264, s. 3, eff. Jan. 9, 1970.



Section 12:7C-4 - Vessels On State Lands

12:7C-4. Vessels on State lands
Nothing in this act shall be construed as giving a municipality jurisdiction over vessels moored, grounded, attached or fastened upon the riparian lands of the State, and over which the State asserts sole jurisdiction.

L.1969, c. 264, s. 4, eff. Jan. 9, 1970.



Section 12:7C-5 - Barge Docked On Bank Of River; Bond By Owner; Grounds For Forfeiture

12:7C-5. Barge docked on bank of river; bond by owner; grounds for forfeiture
The owner of any barge which is to be docked in or on the bank of any river within this State for more than 10 consecutive days whether it is to be occupied or not, except as otherwise provided herein, may be required to post a bond of $25,000.00 with the governing body of the municipality within whose jurisdiction it is located, said bond to be forfeited to be used in the event such barge sinks or otherwise becomes unable to navigate under its own power, and the necessary moneys expended to remove such barge from the river and the river bank; provided, however, this act shall not apply to barges, ships or boats owned or operated by common carriers engaged in interstate or foreign commerce, nor shall it apply to pleasure craft used on a seasonal basis.

L.1971, c. 281, s. 1, eff. Aug. 4, 1971.



Section 12:7C-6 - Cancellation Of Bond Upon Removal Of Barge

12:7C-6. Cancellation of bond upon removal of barge
The surety on the bond shall have the right to cancel such bond automatically upon removal of the barge.

L.1971, c. 281, s. 2, eff. Aug. 4, 1971.



Section 12:7C-7 - "Short Title" Amended.

12:7C-7 "Short title" amended.

1.This act shall be known and may be cited as the "Abandoned or Sunken Vessels Disposition Law."

L.1975, c.369, s.1; amended 2008, c.52, s.4.



Section 12:7C-8 - Definitions.

12:7C-8 Definitions.

2.The following terms whenever used or referred to in this act shall have the following meanings unless a different meaning clearly appears from the context:

a."Vessel" means a boat, ship, or any other watercraft, regardless of whether it is, or was, used for recreational, commercial, or industrial purposes, or any other purpose, other than a seaplane on the water, used or capable of being used as a means of transportation on the water, except a boat or watercraft which is subject to the provisions of P.L.1969, c.264 (C.12:7C-1 et seq.), and includes any trailer used to transport or store it.

b."Owner" means a person or any other legal entity, other than a lienholder, having a property interest in or title to a vessel. The term includes a person entitled to the use or possession of a vessel subject to an interest of another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security.

c."Lienholder" means any person or any other legal entity holding a security interest in or to a vessel.

d."Security interest" means an interest which is reserved or created by an agreement which secures payment or performance of an obligation and is valid against third parties generally.

e."Commission" means the New Jersey Motor Vehicle Commission.

f."Waters of this State" means all waters within the jurisdiction of this State, both tidal and nontidal, and the marginal sea adjacent to this State to a distance of three nautical miles from the shoreline.

g."Removal costs" means any or all costs associated with the removal, raising, towing, transporting, cleaning, storage, or destruction of any vessel from land or water and shall include the reimbursement of any or all costs incurred by the applicant in the course of acquiring title to an abandoned vessel, including acquiring title to any trailer abandoned with the vessel.

h."Municipal waterway" means any portion of a body of water located within a municipality or any portion of a body of water over which a municipality or harbor commission legally exercises jurisdiction.

L.1975, c.369, s.2; amended 1995, c.401, s.46; 2008, c.52, s.5.



Section 12:7C-9 - Abandonment Of Vessel, Removal, Impoundment; Incident Report; Penalty.

12:7C-9 Abandonment of vessel, removal, impoundment; incident report; penalty.

3. a. It shall be unlawful for any owner to abandon any vessel to or upon public land or waters of this State, including any municipal waterway, to or upon any municipally-owned land, or to or upon any private property or the water immediately adjacent thereto without the consent of the official designated by law to have jurisdiction over such public land or waterway, or the owner or other person in charge of the private property except when an emergency exists.

b. (1) A vessel which has remained moored, grounded, docked, or otherwise attached or fastened to or upon any public land or waterway or any private property without such consent for a period of more than 30 days, or which is submerged partially or completely into the water for any period of time shall be deemed abandoned and may be impounded if an official authorized by statute or ordinance to enforce regulations related to municipal waterways or a law enforcement officer having enforcement authority has reason to believe the vessel has been abandoned.

(2)The vessel may be removed from a municipal waterway by, or at the direction of, the municipality or harbor commission and may be impounded under the provisions of paragraph (1) of this subsection and removed to a storage space, and its registration certificate and registration plates seized.

(3)The owner shall be responsible for the cost of the removal, transportation, storage or disposal, and any other incidental costs associated with the impounded vessel.

(4)Whenever a vessel is removed pursuant to this subsection, the official designated by law to have jurisdiction over the municipal waterway shall file an incident report with the New Jersey Motor Vehicle Commission.

c. (1) An owner who violates the provisions of subsection a. of this section shall be liable to a civil penalty of not more than $1,000. Each day upon which the violation continues shall constitute a separate offense.

(2)The civil penalty imposed pursuant to this subsection shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding. An official authorized by statute or ordinance to enforce regulations related to municipal waterways or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of this section and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this section shall be recovered by and in the name of the State by the local municipality. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

L.1975, c.369, s.3; amended 2008, c.52, s.6; 2011, c.172, s.1.



Section 12:7C-9.1 - Ordinance Requiring Registration Of Vessel By Municipality, Harbor Commission.

12:7C-9.1 Ordinance requiring registration of vessel by municipality, harbor commission.

23. a. A municipality may adopt an ordinance, or a harbor commission may adopt a resolution, requiring every owner or operator of a vessel that moors or docks in a municipal waterway, or grounds on land, under the control of the municipality or harbor commission, to register with the official designated by the ordinance or resolution to have jurisdiction over the public land or municipal waterway where the vessel is moored, grounded, or docked. The registration shall include the length of time the vessel is intended to remain at the location along with the home address and telephone number of the owner or operator of the vessel, and a local address and telephone number where the owner or operator can be contacted. Nothing in this section shall prevent the operator of a vessel from anchoring, grounding, or mooring a vessel when an emergency exists that requires such action to be taken to safeguard the lives of the passengers, the vessel, or the environment.

b.If an ordinance or resolution has been adopted pursuant to subsection a. of this section, then notice shall be posted around the harbor, municipal waterway, navigable stream, or public land stating where the owner or operator of a vessel shall register the required information.

c.The ordinance or resolution shall designate one or more holding areas, public or private, at which vessels in violation of the registration requirement may be held.

d.After a vessel has been moored, grounded, or docked without registration for a period of one week, an enforcement official acting for or on behalf of the municipality or harbor commission, may affix a notice on the vessel advising that if the vessel is not removed by the date indicated on the notice, which shall be no less than seven calendar days following the date that the notice is affixed, then the vessel, including any trailer upon which a grounded vessel has been placed, will be removed to a holding area.

e.No public entity, agents, or authorized representatives shall be held liable for any damage or loss to any vessel or its contents that is removed to a holding area and stored pursuant to the authority of this section.

f.An owner or operator who violates the provisions of an ordinance or resolution adopted pursuant to this section shall be liable to a civil penalty of not less than $100 nor more than $1,250. Each day upon which the violation continues shall constitute a separate offense. The civil penalty imposed pursuant to this section shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding. An official authorized by ordinance to enforce regulations related to municipal waterways or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of the ordinance and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this section shall be recovered by and in the name of the State by the local municipality. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

L.2008, c.52, s.23.



Section 12:7C-10 - Presumption That Vessel Is Abandoned, Acquisition Of Title, Reclamation.

12:7C-10 Presumption that vessel is abandoned, acquisition of title, reclamation.

4.If the owner of the vessel fails to claim the impounded vessel and pay the reasonable costs of removal and storage by midnight of the 30th day following impoundment, it shall be prima facie evidence of abandonment and shall establish a rebuttable presumption that the vessel is abandoned. A landowner, his lessee, or his agent, or a municipality or harbor commission, in the case of a municipal waterway, may institute proceedings to acquire title to any abandoned vessel on his land or the water immediately adjacent thereto in the case of a landowner, his lessee, or his agent, or which has become abandoned in a municipal waterway, in the case of a municipality or harbor commission. The acquisition of title divests any other person and any other legal entity, including lienholders, of any interest in the vessel.

At any time prior to the final acquisition of title by the landowner, his lessee, his agent, or a municipality or harbor commission, the owner or a lessor or holder of a lien on the vessel may reclaim possession of it upon payment of the reasonable costs of removal and storage of the vessel and any outstanding penalties and court costs assessed against him; provided, however, that if it is a lessor or the holder of a lien who is reclaiming the vessel, he may reclaim the vessel without payment for the storage but shall pay the costs of removal. In such cases, the owner of the vessel shall be liable for all outstanding costs, fines and penalties, and the municipality shall have a lien against the property and income of that violator for the total amount of those outstanding costs, fines, and penalties if the vessel has been abandoned in a municipal waterway or on municipally-owned land.

L.1975, c.369, s.4; amended 2008, c.52, s.7.



Section 12:7C-11 - Notification Of Owner, Lienholder.

12:7C-11 Notification of owner, lienholder.

5.If a vessel has a boat registration number or other means of identifying the owner thereof, the person, entity, municipality, or harbor commission desiring to acquire title, shall, if possible, secure the owner's last known address, and the lienholder, if any, appearing on the records of the commission, and shall notify the owner by registered letter to his last known address and the lienholder by registered letter at the address of the lienholder appearing on the records of the commission that if ownership is not claimed and the vessel removed within 30 days, title to the vessel will be applied for in his or its name, or in the name of the municipality, or harbor commission, as appropriate. If any vessel's owner cannot be identified or his address ascertained, or no lienholder appears on the records of the commission, the registered letter need not be sent.

L.1975, c.369, s.5; amended 1995, c.401, s.47; 2008, c.52, s.8.



Section 12:7C-12 - Notice Of Intent To Acquire Title; Publication; Contents.

12:7C-12 Notice of intent to acquire title; publication; contents.

6.The person, entity, municipality, or harbor commission desiring to acquire title shall also place a notice in a newspaper of general circulation published in the county or municipality where the vessel is located, describing the vessel, its location of abandonment, any identifying number, and shall state if the vessel is not claimed and removed within 30 days after the publication date of the notice, the person, entity, municipality, or harbor commission, as the case may be, will apply for title to the vessel in the person's, entity's, municipality's, or harbor commission's name.

L.1975, c.369, s.6; amended 2008, c.52, s.9.



Section 12:7C-13 - Application For Title.

12:7C-13 Application for title.

7.At the end of the 30-day period the person, entity, municipality, or harbor commission desiring to acquire title shall apply to the commission for transfer of title to the vessel. The application shall be accompanied by the following affidavits:

a.A statement that the vessel has been abandoned.

b.Proof that the registered letter was mailed at least 30 days before application or a detailed explanation of the unsuccessful steps taken to identify and secure the address of the owner or lienholder, or both.

c.Proof that a notice was printed in a paper as required in section 6 of P.L.1975, c.369 (C.12:7C-12).

L.1975, c.369, s.7; amended 1995, c.401, s.48; 2008, c.52, s.10; 2011, c.172, s.2.



Section 12:7C-14 - Issuance Of Title To Vessel.

12:7C-14 Issuance of title to vessel.

8.Upon receipt of the material required in section 7 of P.L.1975, c.369 (C.12:7C-13) and upon payment of any fees and taxes due, the commission shall issue the applicant a title to the vessel.

L.1975, c.369, s.8; amended 1995, c.401, s.49; 2008, c.52, s.11.



Section 12:7C-15 - Costs Of Receiving Title.

12:7C-15 Costs of receiving title.

9.All costs incurred in receiving title to a vessel under P.L.1975, c.369 (C.12:7C-7 et seq.) shall be borne by the applicant. In the case of an applicant that is a municipality or a harbor commission, the applicant may recover all costs incurred in receiving title to an abandoned vessel from the previous owner of the vessel in the same manner as the recovery of the removal or destruction costs authorized under subsection a. of section 10 of P.L.1975, c.369 (C.12:7C-16).

L.1975, c.369, s.9; amended 2008, c.52, s.12.



Section 12:7C-16 - Removal Of Vessel, Costs; Violations, Penalties.

12:7C-16 Removal of vessel, costs; violations, penalties.

10. a. After receiving title, if the applicant desires to remove an abandoned vessel from the applicant's land or the water immediately adjacent thereto, or from a municipal waterway or land owned by the municipality, or to destroy such vessel, any costs incurred by the applicant shall be borne by the previous owner of the vessel, provided that the owner shall have been identified pursuant to section 5 or 6 of P.L.1975, c.369 (C.12:7C-11 or C.12:7C-12).

b. (1) A previous owner who does not pay the removal cost of the vessel, or who does not reimburse the applicant for the removal cost of the vessel, shall be liable to a civil penalty of not more than $1,000, in addition to any penalty that may be imposed under section 3 of P.L.1975, c.369 (C.12:7C-9).

(2)The civil penalty imposed pursuant to this subsection shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding. An official authorized by statute or ordinance to enforce regulations related to municipal waterways or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of this section and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this section shall be recovered by and in the name of the State by the local municipality. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

L.1975, c.369, s.10; amended 2008, c.52, s.13.



Section 12:7C-17 - Report Of Destruction, Disposal Of Vessel.

12:7C-17 Report of destruction, disposal of vessel.

11.After receiving title if the applicant destroys or otherwise disposes of the vessel, the applicant shall report the same to the commission within 15 days giving all details.

L.1975, c.369, s.11; amended 1995, c.401, s.50; 2008, c.52, s.14.



Section 12:7C-18 - Acquisition Of Title By Commission.

12:7C-18 Acquisition of title by commission.

12.The commission may receive title to any vessel abandoned on any of the waters of this State, including municipal waterways, or on any land owned by this State or any of its political subdivisions by proceeding in the same manner as a landowner, his lessee, or his agent, or a municipality, or a harbor commission, as set forth in P.L.1975, c.369 (C.12:7C-7 et seq.).

L.1975, c.369, s.12; amended 1995, c.401, s.51; 2008, c.52, s.15.



Section 12:7C-19 - Violations; Penalties.

12:7C-19 Violations; penalties.

13. a. (Deleted by amendment, P.L.2008, c.52)

b.Any person who obtains or attempts to obtain title to a vessel under the provisions of P.L.1975, c.369 (C.12:7C-7 et seq.) through fraudulent means is liable to a civil penalty of not more than $1,000.

The civil penalty imposed pursuant to this section shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding. An official authorized by ordinance to enforce regulations related to municipal waterways or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of the ordinance and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this section shall be recovered by and in the name of the State by the local municipality. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

L.1975, c.369, s.13; amended 1995, c.401, s.52; 2008, c.52, s.16.



Section 12:7C-20 - Rules, Regulations.

12:7C-20 Rules, regulations.

14.The commission may promulgate pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) such rules and regulations deemed necessary to carry out the provisions of P.L.1975, c.369 (C.12:7C-7 et seq.).

L.1975, c.369, s.14; amended 1995, c.401, s.53; 2008, c.52, s.17.



Section 12:7D-1 - Vessel, Defined

12:7D-1. Vessel, defined
As used herein:

"Vessel" means a ship, boat or other watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on the water.

L.1972, c. 163, s. 1, eff. Oct. 12, 1972.



Section 12:7D-2 - Rendering Assistance To Persons Affected By Collision, Accident Or Casualty; Giving Name, Address And Identification; Duties Of Operator Of Vessel; Liability For Assistance Rendered

12:7D-2. Rendering assistance to persons affected by collision, accident or casualty; giving name, address and identification; duties of operator of vessel; liability for assistance rendered
a. The operator of a vessel involved in a collision, accident, or other casualty, to the extent he can do so without serious danger to his own vessel, or persons aboard, shall render all practical and necessary assistance to persons affected by the collision, accident, or casualty to save them from danger caused by the collision, accident, or casualty. He shall also give his name, address, and the identification of his vessel to any person injured and to the owner of any property damaged. The duties imposed by this subsection are in addition to any duties otherwise imposed by law.

b. Any person who complies with subsection a. of this section or any other person who gratuitously and in good faith renders assistance at the scene of a vessel collision, accident, or other casualty without objection of any person assisted, shall not be liable in any civil action to respond in damages as a result of the rendering of assistance or for any act or omission in providing or arranging salvage, towage, medical treatment, or other assistance.

L.1972, c. 163, s. 2, eff. Oct. 12, 1972.



Section 12:7E-1 - Powers Of Marine Patrolmen

12:7E-1. Powers of marine patrolmen
Notwithstanding the provisions of any statute or any rule or regulation of the Department of Environmental Protection, the supervisory force of marine patrolmen, created pursuant to section 17 of P.L.1962, c. 73 (C. 12:7-34:52), shall have the same powers conferred upon them, pursuant to R.S. 12:6-6, with respect to motor vehicles operating on the ice-covered waters of this State as may be provided by law with respect to power and other vessels using such waters.

L.1979, c. 58, s. 1, eff. March 27, 1979.



Section 12:7E-2 - Rules And Regulations; Exclusive Authority Of Commissioner Of Department Of Environmental Protection

12:7E-2. Rules and regulations; exclusive authority of commissioner of department of environmental protection
The Commissioner of the Department of Environmental Protection shall have the exclusive authority to promulgate rules and regulations pertaining to the seasonal operation of motor vehicles on the frozen waters of this State when such vehicles are used during periods when ice-bound conditions preclude the normal use of such waters by vessels.

L.1979, c. 58, s. 2, eff. March 27, 1979.



Section 12:8-1 - Appointment; Term; Qualifications; Vacancies; Name Changed; Transfer Of Board In But Not Of Dot; Redesignated Commission.

12:8-1 Appointment; term; qualifications; vacancies; name changed; transfer of Board in but not of DOT; redesignated commission.

12:8-1. The Governor, by and with the advice and consent of the Senate, shall appoint six commissioners of maritime and docking pilots, hereinafter in this chapter called "commissioners", who shall hold their offices, respectively, for three years and until a successor is appointed and qualified. No more than three of the commissioners shall be members of the same political party, and they shall be selected from among such persons as have been officers in our naval, Coast Guard or merchant service, or have been duly qualified as United States Merchant Marine Officers.

The Board of Commissioners of Pilotage of the State of New Jersey, together with its functions, powers and duties is continued as the New Jersey Maritime Pilot and Docking Pilot Commission (the "commission") but is transferred to the Department of Transportation. The commission shall be in, but not of, the Department of Transportation. This transfer shall be subject to the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14B-1 et seq.). Nothing in this section shall be construed as affecting the terms of office of the present commissioners of pilotage. The commission shall consist of the commissioners appointed pursuant to this section.

Each January, the commission shall elect from its membership a president, vice president, treasurer and secretary. The commission may employ an executive director and other employees on such terms and conditions as it deems appropriate, without regard to the provisions of Title 11A of the New Jersey Statutes.

The commissioners and officers and employees of the commission shall be enrolled in the Public Employees' Retirement System and shall be eligible to participate in the State Health Benefits Program established pursuant to the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.). The commissioners and officers and employees who may currently be members of the Public Employees' Retirement System shall continue in membership.

In case any commissioner shall die or resign, or otherwise become disqualified to act, the governor shall forthwith fill such vacancy in the same manner and for the same term as an original appointment.

A true copy of the minutes of every meeting of the commission shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at that meeting by the commission shall have force or effect until the earlier of 15 days, exclusive of Saturdays, Sundays and public holidays, after the copy of the minutes shall have been so delivered, or the approval thereof by the Governor. If, in the 15-day period, the Governor returns the copy of the minutes with veto of any action taken by the commission or any member thereof at that meeting, the action shall be null and of no effect. The minutes of any meeting at which the commission proposed or approves its operating or capital outlay budget shall include a copy of that budget. This paragraph shall not apply to any disciplinary proceedings or actions taken by the commission.

Amended 2004, c.72, s.3.



Section 12:8-1.1 - Findings, Declarations Relative To Pilotage.

12:8-1.1 Findings, declarations relative to pilotage.

1.The Legislature finds and declares:

a.The State of New Jersey has responsibility for port security in the Port of New York and New Jersey and, pursuant to federal law, has the right and responsibility to regulate maritime pilotage in the port.

b.In the aftermath of the terrorist attacks of September 11, 2001, increased emphasis has been required by both the federal and state governments on homeland security, with particular attention to the security of American ports.

c.Although efforts have been made to enhance the defense of the New York and New Jersey port area from terrorist attacks and to implement improved immigration and customs procedures, modernization and clarification of New Jersey's laws relating to those who pilot and dock foreign and domestic vessels have not yet occurred.

d.There is a need to provide for a system that will ensure the proper and consistent identification, training, selection, oversight and monitoring of both maritime pilots and docking pilots.

e.It is therefore in the public interest to modernize, clarify, revise and expand New Jersey's maritime pilotage laws, and to strengthen the New Jersey pilotage commission by expanding its powers and duties and clarifying that docking pilots are under its jurisdiction.

f.It is further in the public interest that the commission be charged with the concurrent responsibility to ensure the safe operation and navigation of vessels, to protect the environment and enhance the economic viability of the port.

L.2004,c.72,s.1.



Section 12:8-1.2 - Definitions Relative To Pilotage.

12:8-1.2 Definitions relative to pilotage.

2.As used in chapter 8 of Title 12 of the Revised Statutes:

"Apprentice" means a person who is listed as a qualified apprentice with the commission pursuant to section 34 of P.L.2004, c.72 (C.12:8-50) or who is on the commission's books as an apprentice pursuant to R.S.12:8-10, R.S.12:8-11 or R.S.12:8-12.

"Bar of Sandy Hook" or "bar" means the built-up area under the waters between the northern most point of Sandy Hook extending generally northeastward to the south shore of Long Island caused by a deposit of sediment. The location of the bar is not static.

"Commission" means the New Jersey Maritime Pilot and Docking Pilot Commission established pursuant to R.S.12:8-1.

"Commissioners" means the commissioners of maritime and docking pilots appointed by the Governor pursuant to R.S.12:8-1.

"Docking pilot" means a person licensed by the commission and entered in the register maintained pursuant to section 36 of P.L.2004, c.72 (C.12:8-52).

"Independent Pilot Association" means any association of pilots or docking pilots, other than the United New York or New Jersey Sandy Hook Pilots' Benevolent Associations, whose members are qualified to pilot vessels in pilotage waters.

"Maritime pilot," "Licensed pilot" or "Sandy Hook pilot" means a person who is licensed by the commission to pilot regulated vessels pursuant to R.S.12:8-12 and who is a member of the United New Jersey Sandy Hook Pilots' Benevolent Association or the United New York Sandy Hook Pilots' Benevolent Association.

"Pilotage waters" means boundary waters of the states of New Jersey and New York, ports on those boundary waters, the Sandy Hook, Raritan, Upper and Lower Bays of the Port of New York and New Jersey; the rivers Raritan, Hackensack, Passaic and Shrewsbury, Newark Bay, Arthur Kill, Kill van Kull, the Bar at Sandy Hook and waters easterly of the Bar on which regulated vessels navigate when entering or departing the port of New York and New Jersey, ports south of Sandy Hook to Atlantic City and waters easterly of these ports which regulated vessels navigate when entering or departing these ports.

"Pilots' Association" or "association" means the United New Jersey Sandy Hook Pilots' Benevolent Association or the United New York Sandy Hook Pilots' Benevolent Association.

"President" means the president of the commission.

"Regulated vessel" means a vessel required by the laws of the states of New Jersey or New York to take a state licensed maritime pilot.

"Tugboat" means any vessel employed to assist the movement of a regulated vessel on pilotage waters.

L.2004,c.72,s.2.



Section 12:8-1.3 - References Deemed Changed To Nj Maritime Pilot And Docking Pilot Commission.

12:8-1.3 References deemed changed to NJ Maritime Pilot and Docking Pilot Commission.

4.On and after the effective date of P.L.2004, c.72 (C.12:8-1.1 et al.) any reference in any law, rule, regulation, order, contract or document to the "Board of Commissioners of Pilotage of the State of New Jersey" or the "board of New Jersey pilot commissioners" shall be deemed to mean or refer to the New Jersey Maritime Pilot and Docking Pilot Commission in but not of the Department of Transportation.

L.2004,c.72,s.4.



Section 12:8-2 - Rules, Orders, Regulations.

12:8-2 Rules, orders, regulations.

12:8-2. The commission may make and establish such rules, orders and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), not inconsistent with the constitutions or the laws of this state or of the United States, for the better government of the maritime pilots, docking pilots, and apprentices, as defined in section 2 of P.L.2004, c.72 (C.12:8-1.2), to ensure safe operation of vessels and safe navigation, and to ensure the most current and exacting levels of training and may provide for such fines and penalties for the violation of these rules, orders and regulations, as it shall deem proper. It may from time to time revoke or amend any such rule, order or regulation.

Amended 2004, c.72, s.5.



Section 12:8-3 - Interest In Pilotage Business Prohibited.

12:8-3 Interest in pilotage business prohibited.

12:8-3. No commissioner shall have any direct or indirect financial interest in the pilotage business.

Amended 2004, c.72, s.6.



Section 12:8-4 - Compensation Of Commissioners; Fees, Certain, For Expenses Of Commission.

12:8-4 Compensation of commissioners; fees, certain, for expenses of commission.

12:8-4. The commission shall from time to time establish the percentage of the fees received by maritime pilots for pilotage which is to be remitted to the commission for its services under this chapter. However, the percentage amount shall not be greater than three percent of the pilotage fees. The amount received by the commission shall be used to pay the commission's administrative expenses including, but not limited to, the compensation of the commissioners, their expenses, rent, utilities, employee salaries and benefits. Compensation of the commissioners shall be $28,000 per annum. They shall not be entitled to receive the commissions on extra pilotage for boarding off-shore, or for fees received for what is called transportation or harbor pilotage or any percentage of the fees received by docking pilots.

Amended 2004, c.72, s.7.



Section 12:8-5 - Annual Report To Legislature, Governor, State Treasurer.

12:8-5 Annual report to Legislature, Governor, State Treasurer.

12:8-5. The commission shall lay before the Legislature, the Governor and the State Treasurer annually:

a.(Deleted by amendment, P.L.2004, c.72);

b.A report of the activities of the commission within the last year;

c.A statement of the number of licensed maritime pilots, docking pilots and the number of vessels taken in and out; and

d.Such observations in relation to the system of pilotage as in its opinion may tend to the benefit of the cause of commerce and be of advantage to the general interest of the State.

The report shall also include: (1) The commission's receipts and disbursements or revenues and expenses during that year in accordance with the categories and classifications established by the commission for its own operating and capital outlay purposes and as may be requested by the State Treasurer;

(2)Its assets and liabilities at the end of the year;

(3)A list of all contracts exceeding $17,500 entered into during the year; and

(4)A table of organization of the commission's employees.

Amended 2004, c.72, s.8.



Section 12:8-6 - Authority To Administer Oaths; Subpoena Power.

12:8-6 Authority to administer oaths; subpoena power.

12:8-6. The president or in the absence of the president, any member of the commission may administer the oath of office to any newly appointed commissioner, deputy maritime pilot, full branch maritime pilot, docking pilot or apprentice and an oath to any person appearing before the commission. By majority vote of the authorized membership, the commission may cause the issuance of subpoena to compel the appearance of persons or the production of documents for use in accident investigations, incident investigations, licensure investigations and revocation proceedings.

Amended 2004, c.72, s.9.



Section 12:8-7 - Order, Judgment Considered Final Agency Action; Judicial Review.

12:8-7 Order, judgment considered final agency action; judicial review.

12:8-7. An order or judgment of the commission shall be considered final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and shall be subject only to judicial review as provided in Rules of Court. Any and all proceedings, hearings or meetings of the commission shall be conducted in conformance with the "Open Public Meetings Act," P.L.1975, c.231 (C. 10:4-6 et seq.) including disciplinary and license proceedings, complaints against pilots by users of pilotage services, rate disputes, and any other proceeding resulting in an opinion or order of the commission.

Amended 2004, c.72, s.10.



Section 12:8-8 - Employment Of Maritime Pilots; Rotation System.

12:8-8 Employment of maritime pilots; rotation system.

12:8-8. Whenever the services of a maritime pilot are required to pilot a vessel in pilotage waters, the maritime pilots so to be employed shall be employed in rotation.

The commission shall approve any changes in the rotation system by regulation.

Nothing in this chapter shall be construed to authorize the commission to establish, affect, regulate or control any rotation system or method of assignment of docking pilots or to approve or disapprove any changes in the contractual relationships between docking pilots and shipping or tugboat companies.

Amended 1991, c.76, s.1; 2004, c.72, s.11.



Section 12:8-8.1 - Provision Of Vessels, Aircraft For Embarkation, Disembarkation; Inbound, Outbound Discharge.

12:8-8.1 Provision of vessels, aircraft for embarkation, disembarkation; inbound, outbound discharge.

31. The maritime pilots shall provide vessels or aircraft to embark and disembark maritime pilots to and from vessels required to take a maritime pilot. The general location and type of vessels or aircraft shall be approved by the commission after consultation with the maritime pilots and Commissioners of Pilotage of the State of New York. Maritime pilots assigned to inbound vessels or vessels operating on the waters of this State or boundary waters of this State and the state of New York are not entitled to their discharge until the vessel has arrived at a safe anchorage or is secure in a berth. Maritime pilots assigned to outbound vessels are not entitled to their discharge until the vessel has been brought to a safe anchorage or has reached the pilot station or a point substantially seaward of the sea buoys, or, upon their removal, of the entrance buoys, for Ambrose or Sandy Hook channels.

L.2004,c.72,s.31.



Section 12:8-9 - Licensing Of Maritime, Docking Pilots.

12:8-9 Licensing of maritime, docking pilots.

12:8-9. No person shall be licensed as a maritime pilot or docking pilot of this State, except as hereinafter in this chapter provided.

Amended 2004, c.72, s.12.



Section 12:8-9.1 - Pilotage Requirements Not Extended.

12:8-9.1 Pilotage requirements not extended.

6.Nothing in this amendatory and supplementary act shall be construed to extend the requirement of pilotage to any type of vessel that is not required to be piloted pursuant to the laws of this State, and any rules or regulations established thereunder by the commission or that is otherwise exempted from the requirements of state pilotage regulations by statutes of the United States.

L.1991,c.76,s.6; amended 2004, c.72, s.13.



Section 12:8-10 - Pilot Boats In Sandy Hook Service; Apprentices, Control And Direction Of; Docking Boats.

12:8-10 Pilot boats in Sandy Hook service; apprentices, control and direction of; docking boats.

12:8-10. The pilot boats employed by or belonging in whole or in part to the United New Jersey Sandy Hook Pilots' Benevolent Association, or to the United New Jersey Sandy Hook Pilots' Association, shall be the only maritime pilot boats in the New Jersey Sandy Hook pilot service, or in any bays, rivers, harbors, or ports of the waters of this State or approaches to the waters of this State between Sandy Hook, in the county of Monmouth and the city of Atlantic City, in the county of Atlantic. Apprentices shall be attached to the pilot boats of said association and the pilot boats may have more than one apprentice.

The apprentices shall be entered in the books of the commission in the name of and indentured to the association, and shall serve as apprentices under the laws of this State.

The association shall have the sole control of all apprentices, subject to the regulations of the commission, until they have served a term of at least four years and shall see that all apprentices entered in the commission's books are fully instructed in their duties in such manner as is necessary to fully qualify them in every respect to perform the duties of a maritime pilot.

Docking pilot boats may be employed by docking pilots for the performance of their duties as needed.

Amended 1991, c.76, s.2; 2004, c.72, s.14.



Section 12:8-11 - Apprentices, Term Of Service, License As Deputy Maritime Pilot After Examination.

12:8-11 Apprentices, term of service, license as deputy maritime pilot after examination.

12:8-11. Apprentices shall serve at least four years and for such longer periods of time as may be required by the commission. They shall be examined by the commission as directed by law and thereafter licensed as a deputy maritime pilot, at the discretion of the commission. The apprentices herein provided for shall be the only apprentices to be appointed or employed by the New Jersey Sandy Hook pilots.

Amended 2004, c.72, s.15.



Section 12:8-12 - Licensing As Sandy Hook Pilot, Requirements.

12:8-12 Licensing as Sandy Hook Pilot, requirements.

12:8-12. Only a person who has successfully served an apprenticeship with the United New Jersey or New York Sandy Hook Pilots' Benevolent Associations and passed an examination approved by the commission shall be licensed as a deputy maritime pilot or maritime pilot of the State of New Jersey. A person so licensed is to be known as a Sandy Hook Pilot. No New Jersey licensed maritime pilot or deputy maritime pilot may be licensed by another state without the prior permission of the commission and under such terms and conditions as the commission may require.

Amended 2004, c.72, s.16.



Section 12:8-13 - Acting As Maritime, Docking Pilot During Emergency.

12:8-13 Acting as maritime, docking pilot during emergency.

12:8-13. Upon a specific finding of an emergency, the commission may permit for such time as the emergency exists and at its discretion, any person to act as a maritime or docking pilot as hereinafter provided for, off the bar of Sandy Hook, or of the river Raritan, or of the harbor of Jersey City, Newark or Perth Amboy, after having examined such person in the manner hereinafter mentioned and made such inquiries respecting such person and the person's qualifications as to the commission shall appear necessary and expedient.

Amended 2004, c.72, s.17.



Section 12:8-14 - Examination For Deputy Maritime Pilot License; Eligibility.

12:8-14 Examination for deputy maritime pilot license; eligibility.

12:8-14. The commission, before granting to an applicant a license to serve as a deputy maritime pilot, shall require the applicant to pass a qualifying examination approved by the commission for such service, examining in particular, the applicant's knowledge of the tides, soundings, bearings and distances of the several shoals, rocks, bars and points of land, and such other matters deemed by the commission as relevant to the safe navigation of vessels in the navigation for which the applicant applies for a license. Only an applicant certified by the New Jersey or New York Sandy Hook Pilots' Benevolent Association as having successfully completed the apprenticeship shall be eligible to apply for a license to serve as a maritime deputy pilot.

The examination shall be prescribed, administered and graded under the supervision of the commission and may be conducted in the presence of one or more full maritime branch pilots of this State. The commission shall by regulation establish grades of maritime pilots. For each grade, the commission shall specify the draft and tonnage of vessels a maritime pilot in that grade is authorized to pilot and the time in grade required to advance to the next highest grade. Maritime pilots achieving the highest grade shall be full branch maritime pilots.

Amended 2004, c.72, s.18.



Section 12:8-15 - Certificate Of Appointment As A Maritime Pilot.

12:8-15 Certificate of appointment as a maritime pilot.

12:8-15. Certificate of appointment as a maritime pilot. The commission shall give to every person appointed by it as a deputy or full branch maritime pilot, a certificate of appointment or license signed by a majority of the commissioners. At the time the commission advances a maritime pilot in grade, the secretary shall endorse the certificate noting the advancement in grade.

Amended 1987, c.435, s.1; 2004, c.72, s.19.



Section 12:8-16 - Oath Taken By Maritime Pilot.

12:8-16 Oath taken by maritime pilot.

12:8-16. Whenever a person is first licensed as a maritime pilot, the president of the commission, or in the absence of the president, any commissioner, shall administer to that person the following oath:

"I, A.B., do solemnly swear (or affirm), that I will well and faithfully, and according to the best of my skill and knowledge, execute and discharge the business and duty of a deputy or full branch maritime pilot for pilotage waters including, but not limited to, the bar, Jersey City, Newark, and Perth Amboy and harbor of Sandy Hook, and any bays, rivers, harbors, or ports of the waters of this State between Sandy Hook, in the county of Monmouth and the city of Atlantic City, in the county of Atlantic, and that I will at all times use my best endeavors to repair on board all ships and vessels that I shall see and conceive to be bound for, or coming into, or going out of the harbor and bodies of water aforesaid, unless I am well assured that some other licensed pilot is then on board the same; and I do further swear (or affirm), that I will, from time to time and at all times, make the best dispatch in my power to bring safely over the bar at Sandy Hook and into any bays, rivers, harbors, or ports of the waters of this State between Sandy Hook, in the county of Monmouth and the city of Atlantic City, in the county of Atlantic, every vessel committed to my care in coming in or going out; and that I will, from time to time and at all times, truly observe, follow and fulfill, to the best of my skill, ability, and knowledge, all such orders and directions as I shall or may receive from the New Jersey Maritime Pilot and Docking Pilot Commission, relative to all matters or things that may appertain to the duty of a pilot."

Amended 1987, c.435, s.2; 1991, c.76, s.3; 2004, c.72, s.20.

12:8-17.1 Access to certain records of pilots.

38. A docking pilot or maritime pilot licensed by the State of New Jersey or applying for a license is deemed to authorize the commission to obtain, from time to time, the National Drivers Registry records pertaining to the docking pilot or maritime pilot and from his employer or association records pertaining to the docking pilot's or maritime pilot's participation in a drug testing program and the results of drug or alcohol tests issued by a testing facility.

L.2004,c.72,s.38.



Section 12:8-17.1 - Access To Certain Records Of Pilots.

12:8-17.1 Access to certain records of pilots.

38. A docking pilot or maritime pilot licensed by the State of New Jersey or applying for a license is deemed to authorize the commission to obtain, from time to time, the National Drivers Registry records pertaining to the docking pilot or maritime pilot and from his employer or association records pertaining to the docking pilot's or maritime pilot's participation in a drug testing program and the results of drug or alcohol tests issued by a testing facility.

L.2004,c.72,s.38.



Section 12:8-18 - New Licenses; Forfeiture.

12:8-18 New licenses; forfeiture.

12:8-18. The commission may direct all maritime pilots to deliver up their former and take out new licenses whenever so required, but no maritime pilot shall be charged a fee for such a new license. Every maritime pilot not complying with these conditions shall forthwith forfeit his license and be disqualified to act as a maritime pilot for twelve months, and shall afterwards obtain no maritime pilot's license unless he be readmitted under the same formalities as one applying in the first instance.

Amended 2004, c.72, s.21.



Section 12:8-19 - Revocation, Suspension Of License; Grounds.

12:8-19 Revocation, suspension of license; grounds.

12:8-19. The commission may, upon majority vote of its authorized membership, revoke or suspend the license or route or reduce the grade of a maritime pilot or the license of a docking pilot who has willfully or negligently infringed on or violated this chapter or the regulations of the commission, or has failed to perform the duties in a manner expected of a prudent maritime pilot or docking pilot or the commission may set such other conditions as it deems appropriate for such infringement or violation. An order or judgment of the commission shall be considered a final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and shall be subject only to judicial review as provided in Rules of Court.

Amended 2004, c.72, s.22.



Section 12:8-20 - Surrender Of License.

12:8-20 Surrender of license.

12:8-20. If a maritime pilot or a docking pilot has forfeited any license or is no longer entitled to the use of such license by virtue of sections 12:8-18 and 12:8-19 of this title, and of section 36 of P.L.2004, c.72 (C.12:8-52), the commission shall demand the surrender of the license. Upon a refusal to give up the license on demand, the commission shall notify those individuals and agencies as it shall deem appropriate and necessary, that such person has no longer a right to act as a maritime pilot or a docking pilot.

Amended 2004, c.72, s.23.



Section 12:8-21 - Notice, Hearing Of Revocation Of License, Suspension From Acting As Pilot, Or Reduction In Grade.

12:8-21 Notice, hearing of revocation of license, suspension from acting as pilot, or reduction in grade.

12:8-21. Before a maritime pilot or a docking pilot shall be deprived of a license, or suspended from acting thereunder, or reduced in grade, he shall be compelled to appear before the commission to show cause against his suspension or the revocation of his license or reduction in grade. The notice shall be delivered to such maritime pilot or docking pilot not less than fifteen days before the time specified in the notice for his appearance. If the maritime pilot or docking pilot neglects or refuses to appear before the commission at the time specified in the notice, or if the cause shown by him against his suspension, or the revocation of his license or reduction in grade shall appear insufficient to the commission, it may, upon a majority vote of the full membership of the commission, either revoke the license or suspend him from acting as a maritime pilot or a docking pilot or reduce him in grade; except that the president of the commission, or in the absence of the president, the president's designee, may immediately and temporarily, for a period not to exceed 30 days, suspend the license of any maritime pilot or docking pilot upon a determination that, because of the maritime pilot's or docking pilot's mental or physical health or use of alcohol or controlled dangerous substance, the pilot cannot safely perform the pilot's duties. An order or judgment of the commission shall be considered final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and shall be subject only to judicial review as provided in the Rules of Court.

Amended 2004, c.72, s.24.



Section 12:8-24.1 - Fees For Maritime Pilotage, Use Of Pilotage Rates.

12:8-24.1 Fees for maritime pilotage, use of pilotage rates.

32. The fees for maritime pilotage for vessels not exempted from State pilotage by this chapter or any law of the United States shall be as follows:

a.For every vessel entering or departing or underway on the pilotage waters, but not including those south of Sandy Hook, the pilotage rates shall be the same as those charged by maritime pilots licensed by the state of New York; except that, unless otherwise ordered by the commission, a change in rates by New Jersey licensed pilots shall not be effective until thirty days after the effective date of a rate change by pilots licensed by the state of New York.

b.Pilotage rates for vessels entering or departing ports and underway on waters of ports south of Sandy Hook to, and including, Atlantic City shall be established by the commission.

c.Maritime pilotage rates for intermediate or intra-harbor movement of vessels shall be established by the commission after conferring with the New York Pilotage Commission.

d.Nothing in this section shall pertain to the rates charged by docking pilots.

L.2004,c.72,s.32.



Section 12:8-31 - Pay Of Maritime Pilot Carried To Sea.

12:8-31 Pay of maritime pilot carried to sea.

12:8-31. A maritime pilot who is carried to sea when a boat is attending to receive him shall receive at the rate of 500 dollars per day and his reasonable expenses during his absence.

Amended 2004, c.72, s.25.



Section 12:8-35 - Vessels Required To Take Maritime Pilot; Exceptions.

12:8-35 Vessels required to take maritime pilot; exceptions.

12:8-35. Every United States vessel and every foreign vessel shall take a State-licensed maritime pilot when entering or leaving pilotage waters and shall take a licensed maritime pilot or docking pilot, as provided for herein, when otherwise underway in pilotage waters. This requirement shall not apply to:

a.a vessel documented under the United States flag and operating

in a coastwise trade; or

b.a public vessel of the United States or a vessel otherwise exempt from state pilotage regulation by United States law; or

c.a yacht of less than 200 feet in length.

If a regulated vessel underway on State pilotage waters fails to take a maritime pilot, the master, owner, agent or charterer shall pay the pilotage fees as if one had been employed and be subject to penalties under the commission's regulations.

Amended 1991, c.76, s.4; 2004, c.72, s.26.

12:8-35.1 Rights of owner, operator, master of vessel.

39. Nothing in this chapter shall affect the right of the owner, operator or master of a regulated vessel to choose, select or engage an individual docking pilot or tugboat company, or be construed to permit the commission to exercise any control or authority over docking pilot rates, pensions, benefits or other compensation of docking pilots.

L.2004,c.72,s.39.



Section 12:8-35.1 - Rights Of Owner, Operator, Master Of Vessel.

12:8-35.1 Rights of owner, operator, master of vessel.

39. Nothing in this chapter shall affect the right of the owner, operator or master of a regulated vessel to choose, select or engage an individual docking pilot or tugboat company, or be construed to permit the commission to exercise any control or authority over docking pilot rates, pensions, benefits or other compensation of docking pilots.

L.2004,c.72,s.39.



Section 12:8-36 - Licensed Pilots Not Required For New Jersey Coasting Vessels

12:8-36. Licensed pilots not required for New Jersey coasting vessels
No citizen of this state, being master of a vessel navigated under a coasting license, employed in the coasting trade, and whose vessel is bound either in or out of any of the waters of this state or over which it has concurrent jurisdiction with other states, constituting waters wherein pilotage is usually demanded or received whether the same be in or out of the capes of the Delaware river, in the Delaware river or bay, or in or over the bar of Sandy Hook, shall be required to employ a licensed pilot.



Section 12:8-37 - Pilotage To Be Taxed Or Certified When Amount Disputed

12:8-37. Pilotage to be taxed or certified when amount disputed
If the owner or consignee of a vessel is dissatisfied with the amount of pilotage charged against the vessel, the pilot shall have the amount of pilotage claimed by him taxed or certified by the commissioners who shall examine and certify the same without charge. No action shall be maintained for such pilotage until the same has been so taxed or certified.



Section 12:8-38 - Liability For Pilotage; Where Payable

12:8-38. Liability for pilotage; where payable
The master, owner, agent or consignee entering or clearing the vessel shall be jointly and severally liable for the pilotage which shall be payable at either of the ports of Jersey City, Newark, Perth Amboy or New York.



Section 12:8-39 - Master To Give Pilot Draft Of Vessel; Penalty, Proceeding, Judicial Review.

12:8-39 Master to give pilot draft of vessel; penalty, proceeding, judicial review.

12:8-39. Every master of a vessel shall give an account to the maritime pilot and docking pilot, when boarding, of the deep drafts, air drafts and other information necessary to the safe navigation of the vessel. If the information is not provided or incorrect, the master shall be liable to a penalty of up to twenty-five thousand dollars which may be sued for by the commission and applied to the General Fund of the State. Any proceeding of the commission in this regard shall be conducted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and any finding of the commission shall be considered final agency action for the purposes of such statute and shall be subject only to judicial review as provided in the Rules of Court.

Amended 2004, c.72, s.27.



Section 12:8-40 - Maritime Pilots To Account For Fees.

12:8-40 Maritime pilots to account for fees.

12:8-40. The maritime pilots shall, once in each month, account to the commission for the fees received by them for pilotage. The commission may require such additional financial information as it deems necessary to effectuate the purposes of this chapter, provided that such additional information, being proprietary, shall not be subject to public disclosure under P.L.1963, c.73 (C.47:1A-1 et seq.).

Amended 2004, c.72, s.28.



Section 12:8-44 - Production Of Identity Badge, Card, Documents.

12:8-44 Production of identity badge, card, documents.

12:8-44. The commission shall from time to time issue each commissioner, employee, maritime pilot and docking pilot a badge signifying his office. The commission shall, on the anniversary date of each maritime pilot and docking pilot, issue an identity card bearing a picture of the recipient, along with the recipient's description and other pertinent identifying information as the commission deems necessary for the security in the port of New York and New Jersey.

Every maritime pilot and docking pilot, on offering his services to the master of a vessel, shall produce and show to the master his identity badge, identity card or such documents as the commission may require by regulation.

Amended 2004, c.72, s.29.



Section 12:8-47 - Piloting Without License, Fourth Degree Crime; Fine.

12:8-47 Piloting without license, fourth degree crime; fine.

12:8-47. Any person not holding a license as a maritime pilot or docking pilot under the laws of this State or of the state of New York, who shall pilot or offer to pilot a regulated vessel, on State pilotage waters, or any person on board a steam tug or towboat who shall tow a regulated vessel on pilotage waters not having a licensed pilot or docking pilot on board the tug or tow boat or on board the vessel shall be guilty of a crime of the fourth degree, except that the fine may be up to $50,000.

Amended 2004, c.72, s.30.



Section 12:8-48 - Disposition Of Penalties

12:8-48. Disposition of penalties
All forfeitures, fines and penalties recovered pursuant to this chapter and not otherwise appropriated, shall be applied, in the first instance, toward the payment of such costs of suit and disbursements of the commissioners, in their prosecutions and proceedings against offenders, as shall not be received by them from the parties prosecuted or proceeded against. The residue, if any, shall be accounted for and paid over on the first Monday in June in each year to the pilots' charitable fund for the benefit of that association.



Section 12:8-49 - Qualification Of Docking Pilot Without Apprenticeship; Requirements.

12:8-49 Qualification of docking pilot without apprenticeship; requirements.

33. Unless the commission for good cause determines otherwise, a person shall qualify within 12 months of the effective date of P.L.2004, c.72 (C.12:8-1.1 et al.) as a docking pilot without fulfilling the apprentice docking pilot requirements of this chapter if the person:

a.Has been regularly engaged, other than as a member of a vessel's crew, for the purpose of docking and undocking and the movement of not fewer than one hundred seagoing vessels of not less than ten thousand registered gross tons on the waters of the port of New York and New Jersey during the two-year period immediately prior to the effective date of P.L.2004, c.72 (C.12:8-1.1 et al.);

b.Holds a current first class pilot's license issued by the United States Coast Guard or a first class pilot endorsement to a license issued by the United States Coast Guard authorizing the piloting of vessels of any tonnage, and endorsed for the routes in which the services of a docking pilot are permitted, and executes an authorization permitting the commission to obtain from the United States Coast Guard information pertaining to the applicant's Coast Guard license and records;

c.Holds a current unlimited radar observer's certificate required by the United States Coast Guard;

d.Has participated in and successfully completed a United States Department of Transportation, Department of Homeland Security, or their successors' drug screening and testing program mandated for mariners and executed an authorization permitting the commission to obtain from that organization information pertaining to the applicant's drug screening and testing;

e.Has been examined by a licensed physician in the manner prescribed by the United States Coast Guard no less than once each year and been declared by the examiner competent to perform the duties of a docking master;

f.Submits an application for review and approval by the commission within six months of the effective date of P.L.2004, c.72 (C.12:8-1.1 et al.), which approval

shall not be unreasonably withheld; and

g.Pays any required annual fee established by the regulations of the commission, such fee not to exceed the reasonable cost of administration directly attributable to the licensing of docking pilots.

A docking pilot who meets the requirements of subsections a. through e. of this section and who submits the docking pilot's name and a summary of qualifications to the commission within 30 days of the effective date of P.L.2004, c.72 (C.12:8-1.1 et al.) may continue to perform the work of a licensed docking pilot until such time as the commission acts upon the application of that docking pilot. Prior to the issuance of a docking pilot license, such docking pilot shall be subject to all other provisions of this chapter, as if the license had been issued upon the effective date of P.L.2004, c.72 (C.12:8-1.1 et al.).

L.2004,c.72,s.33.

12:8-50 Documentation for consideration as docking pilot apprentice.

34. To be considered as a docking pilot apprentice, a person shall submit the following documentation to the commission:

a.A current first class pilot's license or a first class pilot endorsement to a license issued by the United States Coast Guard authorizing the piloting of vessels of any tonnage and endorsed for the waters for which service may be required and an authorization executed permitting the commission to obtain from the United States Coast Guard information pertaining to the applicant's Coast Guard license and records;

b.Evidence that the person holds a current unlimited radar observer's certificate required by the United States Coast Guard;

c.Evidence of participation in a United States Department of Transportation required drug screening and testing program;

d.Evidence of a current physical examination by a licensed physician in a manner prescribed by the United States Coast Guard and that the person has been declared competent by the physician to perform the duties of a docking pilot;

e.Written documentation that the person has not less than ten years' experience in the maritime industry, including, but not limited to, credits at an approved United States maritime college; and deck experience, provided that the person shall have served not less than five years as a licensed mate or master in the towing industry and is endorsed by an independent pilot association providing docking pilot services on pilotage waters; and

f.Such additional documentation as the commission may require by regulation.

L.2004,c.72,s.34.



Section 12:8-50 - Documentation For Consideration As Docking Pilot Apprentice.

12:8-50 Documentation for consideration as docking pilot apprentice.

34. To be considered as a docking pilot apprentice, a person shall submit the following documentation to the commission:

a.A current first class pilot's license or a first class pilot endorsement to a license issued by the United States Coast Guard authorizing the piloting of vessels of any tonnage and endorsed for the waters for which service may be required and an authorization executed permitting the commission to obtain from the United States Coast Guard information pertaining to the applicant's Coast Guard license and records;

b.Evidence that the person holds a current unlimited radar observer's certificate required by the United States Coast Guard;

c.Evidence of participation in a United States Department of Transportation required drug screening and testing program;

d.Evidence of a current physical examination by a licensed physician in a manner prescribed by the United States Coast Guard and that the person has been declared competent by the physician to perform the duties of a docking pilot;

e.Written documentation that the person has not less than ten years' experience in the maritime industry, including, but not limited to, credits at an approved United States maritime college; and deck experience, provided that the person shall have served not less than five years as a licensed mate or master in the towing industry and is endorsed by an independent pilot association providing docking pilot services on pilotage waters; and

f.Such additional documentation as the commission may require by regulation.

L.2004,c.72,s.34.



Section 12:8-51 - Additional Requirements For Qualification As Docking Pilot.

12:8-51 Additional requirements for qualification as docking pilot.

35. To qualify as a docking pilot a person shall, in addition to the requirements of section 34 of P.L.2004, c.72 (C.12:8-50), have:

a.Performed at least 25 dockings or undocking movements of vessels not less than 10,000 gross tons on pilotage waters assisted by a tugboat or tugboats on routes for which the applicant applies to be licensed as a docking pilot under the supervision of a docking pilot;

b.Observed not less than 200 dockings or undockings of seagoing vessels of not less than 10,000 registered tons on pilotage waters assisted by a tugboat or tugboats under the close supervision of a docking pilot;

c.Successfully completed a docking pilot apprentice program approved by the commission prior to application to the commission for licensing as a docking pilot; and

d.Submitted an application to the commission for review and approval.

Upon having the application declared complete and acceptable by the commission, and endorsed by an independent pilot association, the applicant's name shall be added to a list of qualified docking pilots. After considering the need for additional qualified docking pilots, the commission may, in its sole discretion, thereafter appoint successful applicants as docking pilots. To ensure recency, prior to issuing a license under this section, the commission may require the applicant to conduct additional dockings, undockings and intra-harbor movements under the supervision of a licensed docking pilot.

L.2004,c.72,s.35.



Section 12:8-52 - Registration Of Docking Pilots; Fee.

12:8-52 Registration of docking pilots; fee.

36. The commission shall enter on a register maintained by it the names and status of all persons who demonstrate to the satisfaction of the commission that they meet the requirements of section 33 or 35 of P.L.2004, c.72 (C.12:8-49 or C.12:8-51) and who submit to the commission an initial license fee not to exceed the reasonable cost of administration directly attributable to the licensing of docking pilots and an annual license fee thereafter not to exceed the reasonable cost of administration directly attributable to the licensing of docking pilots. The commission may refuse to license or may suspend or revoke the license of any person who does not comply with the requirements of section 33 of P.L.2004, c.72 (C.12:8-49), or other lawful requirements of the commission.

L.2004,c.72,s.36.



Section 12:8-53 - Authority Of Docking Pilots.

12:8-53 Authority of docking pilots.

37. a. A docking pilot is authorized upon the approval of the master of a vessel upon pilotage waters as defined in section 2 of P.L.2004, c.72 (C.12:8-1.2) to:

(1)Dock or undock vessels; direct the navigation of vessels within the harbor being moved from an anchorage to an anchorage or to a berth; direct the navigation of vessels within the harbor being moved from a berth to an anchorage or another berth; direct the navigation of vessels departing the port until relieved by a maritime pilot licensed by the commission or the Commissioners of Pilotage of the State of New York, at such locations where by custom and practice prior to the effective date of P.L.2004, c.72 (C12:8-1.1 et al.) such relief took place, provided that the maritime pilot, docking pilot and the vessel's master concur that the relief can be accomplished without compromising the safe navigation of the vessel; and

(2)Direct the navigation of vessels entering the port upon relieving a maritime pilot licensed by this commission or the Commissioners of Pilotage of the State of New York for the purpose of docking such vessels at such points where by custom and practice prior to the effective date of P.L.2004, c.72 (C.12:8-1.1 et al.) such relief took place, provided that the relief can be accomplished without compromising the safe navigation of the vessel.

b.Nothing in the provisions authorizing the licensing of docking pilots is intended to authorize licensed docking pilots to pilot regulated vessels on pilotage waters as they enter or leave the Port of New York and New Jersey.

c.Nothing in the provisions of this section is intended to preclude licensed maritime pilots from docking or undocking vessels, conducting in harbor movements of vessels or piloting vessels on pilotage waters.

d.When the services of a tugboat are employed to dock or undock a vessel, a docking pilot shall be employed by the vessel if requested by the vessel owner or agent.

L.2004,c.72,s.37.



Section 12:9-2 - Jurisdiction And Powers

12:9-2. Jurisdiction and powers
The harbor masters may regulate and station all vessels in the bay of New York or in the North river, within the limits of Hudson county, and the wharves thereof, and remove such ships and vessels as are not employed in receiving and discharging their cargoes, to make room for such others as are required to be more immediately accommodated for the purpose of receiving and discharging cargoes. As to the fact of the vessels being bona fide employed in receiving and discharging their cargoes, the harbor masters, or either of them, shall be the sole judges. The harbor masters, or either of them, may determine how far and in what instances it is the duty of persons having charge of vessels to accommodate each other in their respective situations.



Section 12:9-3 - Adjusting Differences With Respect To Position Of Coastwise Vessels; Fees

12:9-3. Adjusting differences with respect to position of coastwise vessels; fees
If upon application of the person having charge of any vessel employed in coasting trade within the United States and entering the bay of New York or the North river within the limits of Hudson county, the harbor masters, or either of them, shall adjust any difference respecting the situation or position of such vessel, they may demand from the party in default in the premises the sum of two dollars, excepting canal barges and boats, when the fee shall be one dollar, to be sued for and recovered in the names and for the use of the harbor masters.



Section 12:9-4 - Supervising Cleaning Of Wharves And Docks; Removal Of Nuisances

12:9-4. Supervising cleaning of wharves and docks; removal of nuisances
The harbor masters shall superintend and enforce the execution of all laws of this state for cleaning the wharves and docks and for preventing and removing nuisances in or upon them. If the person whose duty it is to remove such nuisance shall neglect to remove it within forty-eight hours after notice from the harbor masters, or either of them, so to do, the harbor masters may demand and receive from such person the sum of two dollars and fifty cents. In case of nonpayment of such sum on demand, the same may be sued for and recovered in the names of and for the use of the harbor masters.



Section 12:9-5 - Oath

12:9-5. Oath
The harbor masters, before entering upon their duties, shall take an oath well, truly and faithfully to perform the duties of their appointment. The oath of the harbor masters shall be filed in the office of the secretary of state.



Section 12:9-6 - Restrictions On Anchoring Vessels In Certain Waters

12:9-6. Restrictions on anchoring vessels in certain waters
No vessel shall be anchored within three hundred yards of the end of a pier extending from the shore of New Jersey into the waters of New York harbor, or of the North or Hudson rivers, between a point in Jersey City due west from the westmost point of Ellis island, and a point in the North river known as Castle point in the city of Hoboken.

The harbor masters of Hudson county shall enforce this section.



Section 12:9-7 - Violations; Penalty

12:9-7. Violations; penalty
Any person having charge of any vessel who shall refuse or neglect to obey the directions of the harbor masters, or either of them, in matters within their authority to direct, or any person who shall resist or oppose the harbor masters, or either of them, in the execution of the duties of their office, shall be liable to a penalty of fifty dollars for each offense to be recovered with costs of suit in the name of the state treasurer. All such penalties, when collected, shall be paid to the state treasurer.



Section 12:9-8 - Annual Report Of Fees

12:9-8. Annual report of fees
The harbor masters shall report to the governor, under oath, the whole amount of fees received to the thirty-first of December, inclusive, in each year.



Section 12:9-9 - Copy Of Laws To Captain, Owner Or Consignee Of Vessel

12:9-9. Copy of laws to captain, owner or consignee of vessel
The harbor masters shall give a copy of this article to the captain, owner or consignee of any vessel who shall request the same, and no person shall be fined for a violation of this article until that has been done.



Section 12:9-11 - Bond

12:9-11. Bond
The harbor master, before entering upon his duties, shall execute a bond to the state of New Jersey in the penal sum of one thousand dollars, with two sufficient sureties to be approved by the mayor of the city of Elizabeth conditioned for the faithful performance of his duties. He shall perform all the duties, exercise all the powers and derive all the emoluments imposed and authorized by this article.



Section 12:9-12 - Jurisdiction And Powers

12:9-12. Jurisdiction and powers
The harbor master may regulate and station all vessels in the harbor of Elizabeth and Elizabeth creek, and remove from time to time such vessels as are not employed in receiving and discharging their cargoes, to make room for such others as require to be immediately accommodated for such purposes. As to the fact of the vessels being bona fide employed in receiving and discharging their cargoes, the harbor master shall be the sole judge. The harbor master may determine how far and in what instances it is the duty of persons having charge of vessels to accommodate each other in their respective situations.



Section 12:9-13 - Violations; Penalty

12:9-13. Violations; penalty
Any person having charge of a vessel who shall refuse or neglect to obey the direction of the harbor master in matters within his authority to direct, or any person who shall resist or oppose the harbor master in the execution of the duties of his office, shall be liable to a penalty of fifty dollars for each offense to be recovered with costs of suit in the name of the state. All such penalties, when collected, shall be paid to the state treasurer, and be subject to the disposition of the legislature.



Section 12:10-2 - Record Of Acts And Proceedings; Inspection

12:10-2. Record of acts and proceedings; inspection
Each port warden shall keep, in such books as may be necessary, a true and complete record of all his acts, proceedings, surveys and reports. Such books shall be open to inspection of any person interested therein.



Section 12:10-3 - Administering Oaths; Examination Of Witnesses; Perjury

12:10-3. Administering oaths; examination of witnesses; perjury
Each port warden may administer oaths, examine witnesses and take affidavits concerning the business of his office. All willful false swearing under such oaths shall be deemed perjury and punished accordingly.



Section 12:10-4 - Office; Performance Of Duties

12:10-4. Office; performance of duties
Each port warden shall keep an office in the county in and for which he is appointed, which shall be kept open during business hours, Sundays and holidays excepted.

He shall have the exclusive right to perform all the duties of port warden for the county in and for which he is appointed.



Section 12:10-5 - Exclusive Jurisdiction Over Surveys Of Damaged Vessels And Cargoes; Sale Of Vessels

12:10-5. Exclusive jurisdiction over surveys of damaged vessels and cargoes; sale of vessels
The port warden shall have exclusive cognizance of all matters relative to the surveys of vessels and their cargoes arriving at any place in his county in distress, or damaged while at such place. He shall be the judge of its fitness to be reshipped to its port of destination or whether it shall be sold for the benefit of whom it may concern. He shall, if called upon to do so, estimate the value or measurement of any vessel when it is in dispute or libeled, and record the same in the books of his office.



Section 12:10-6 - Examination Of Cargo Of Vessel; Liability For Damage To Cargo

12:10-6. Examination of cargo of vessel; liability for damage to cargo
The port warden, on being notified and requested by any of the parties in interest, shall personally examine the condition and stowage of cargo on board any vessel. If any of the goods are damaged he shall ascertain and make a memorandum of the cause thereof and shall enter the same in full upon the books in his office.

If the hatches of any vessel arriving at any place in this state shall be opened first by any person other than the port warden of the county in which such place is situate, and the cargo unloaded is in damaged condition, such facts shall be presumptive evidence that the damage occurred in consequence of improper stowage or negligence on the part of the persons in charge of the vessel, and the owner, consignee or master shall each and all be primarily liable for the damage.



Section 12:10-7 - Examination Of Wrecked Or Damaged Vessels; Assistants; Fees

12:10-7. Examination of wrecked or damaged vessels; assistants; fees
The port warden shall be the exclusive surveyor of any vessel which may have suffered wreck or damage or which shall be deemed unfit to proceed to sea. He shall examine the condition of the hull, spars, sails, rigging and all appurtenances thereof, and shall call to his aid carpenters, sailmakers, shipwrights or other persons skilled in their profession who shall not be interested in the matter. All persons so called shall be sworn and each receive a fee of two dollars to be paid by the parties requiring the examination. The warden shall specify what damage has occurred and record in the books of his office a full and particular account of all surveys held on such vessel. He shall be the judge of the repairs necessary to render the vessel again seaworthy, or for the safety of the vessel and the cargo on her intended voyage.



Section 12:10-8 - Examination Of Damaged Goods Discharged By Vessels

12:10-8. Examination of damaged goods discharged by vessels
The port warden, on being requested so to do by any of the parties in interest, shall proceed in person to any warehouse, store or dwelling, or in the public streets or on the wharf, and examine any property said to have been damaged on board of a vessel, and inquire, examine and ascertain the cause of the damage. He shall make a memorandum of the property and the damage thereto and record a full statement thereof in the books of his office.



Section 12:10-9 - Certificates Of Record By Warden; As Evidence

12:10-9. Certificates of record by warden; as evidence
The port warden, upon request and upon payment of the regular fee, shall furnish a certificate of any record in the books of his office to any parties interested therein. All certificates shall be under the seal of and signed by the warden and shall be evidence in any court of this state of the existence and contents of the record.



Section 12:10-10 - Notice Of Examinations And Surveys

12:10-10. Notice of examinations and surveys
In all cases of inquiries, examinations and surveys of vessels and cargoes on board thereof, the port warden shall give notice thereof and of the time and place of completing the same, to all persons interested therein or having charge of the subject matter of the inquiry, examination or survey. Such notice shall be by advertising in at least two daily newspapers in the county where the proceedings may be had, or such other papers the warden may deem necessary. The expense thereof shall be added to and paid with the fee for making the inquiry, examination or survey.



Section 12:10-11 - Attendance Of Warden On Sales Of Condemned Vessels And Damaged Goods; Notice And Conduct Of Sales; Commissions

12:10-11. Attendance of warden on sales of condemned vessels and damaged goods; notice and conduct of sales; commissions
The port warden shall attend personally all sales of condemned vessels and of damaged materials and goods which are sold at public auction by reason of the damage, for the benefit of the owners or underwriters or for account of whom it may concern.

The auctioneers making such sales shall give due notice thereof to the port warden and shall make such sales under the direction and by order of the warden, for which service he shall receive a commission of one per cent on the gross amount of sales, to be paid by the auctioneer to the warden on demand.

The auctioneers shall make monthly statements to the warden of the county, specifying the total amount of each day's sales made by them under this chapter, which statement shall be filed in the office of the warden.



Section 12:10-12 - Certificates Of Cause Of Damage And Amount Of Sales

12:10-12. Certificates of cause of damage and amount of sales
The port warden, when required by the owner or consignee of damaged goods sold pursuant to section 12:10-11 of this title, shall certify the cause of the damage, the amount of the sales and the charges on the same, all of which shall be recorded in the books of his office.



Section 12:10-13 - Fees Of Port Warden

12:10-13. Fees of port warden
The port warden shall be entitled to the following fees:

a. For each survey held on board of a vessel, on hatches, stowage or cargo or damaged goods, or at any warehouse, store or dwelling, or in the public street or on the wharf, within the limits of the county, on goods said to be damaged, two dollars.

b. For each certificate given in consequence thereof, one dollar.

c. For each survey on the hulls, spars, sails or rigging of any vessel damaged, on arriving at any place in his county in distress, five dollars.

d. For each certificate given in consequence thereof, two dollars and fifty cents.

e. For each valuation or measurement of a vessel, ten dollars.



Section 12:10-14 - Violations; Misdemeanor; Additional Penalty

12:10-14. Violations; misdemeanor; additional penalty
No person, except the port warden appointed under this chapter, shall:

a. Assume to act as port warden;

b. Assume to perform or perform under any name or title any service or duty which the port warden may perform or which any person may require the port warden to perform;

c. Undertake the performance of any of the duties prescribed in this chapter or pertaining to the office of port warden, whether or not the port warden has been notified or requested to act; or

d. Have, permit or continue in or about his premises, place of business or office any sign, token or notice that he is a port warden or that he can or will act as a port warden, or give notice or advertise that he is such or will act as such.

No person shall employ, aid or suffer any person other than the legally appointed warden to perform any of such duties.

No person shall issue certificates of surveys of vessels, vessels' materials or goods damaged, with the intent to defeat or defraud the provisions of this chapter.

No person shall sign or issue any certificate, report or other paper purporting to be made or signed by any person not appointed as a port warden under this chapter, in which certificate, report or paper such person not so appointed is designated or described as a port warden, whether of this or any other state.

Any person violating this section shall be guilty of a misdemeanor and be punished by a fine not exceeding five hundred dollars or imprisonment at hard labor for a term not exceeding one year, or both, and in addition shall be liable to a penalty of one hundred dollars for each offense to be sued for and recovered by the warden or his successor in office under his proper name and title.



Section 12:10-15 - Action To Restrain Violations

12:10-15. Action to restrain violations
The Superior Court in an action brought for such purpose may restrain any person from performing the duties of port warden or acting as such, or in any way interfering with the duties of the port warden or in any other way violating the provisions of this chapter.

Amended by L.1953, c. 12, p. 104, s. 18, eff. March 19, 1953.



Section 12:11A-1 - Legislative Findings

12:11A-1 Legislative findings
1. The Legislature hereby finds and declares: a. that overlapping jurisdiction and responsibility for port development is not conducive to the provision of adequate port facilities in southern New Jersey; that the South Jersey Port Corporation hereinafter established by this act, should be the sole agency for the port development which is the purpose of this act; that said corporation should be vested with powers and responsibilities sufficient to fulfill not only its port development purposes but its financial obligations to the government and people of the State of New Jersey; that the Camden Marine Terminals, presently operated and maintained by the South Jersey Port Commission, are ideally suited to serve as the basis from which future port development in South Jersey may proceed; that the acquisition of said Camden Marine Terminals by the South Jersey Port Corporation will enable said corporation to accomplish the purposes of this act; that the indebtedness of the South Jersey Port Commission to its creditors and bondholders and to the city of Camden is properly an obligation of the State of New Jersey and a responsibility of the State of New Jersey to repay to the extent and in the manner provided herein; that prior to the disposition of the Camden Marine Terminals the financial obligations of the South Jersey Port Commission to the city of Camden must be discharged; that the State has already recognized its responsibility and taken steps to fulfill its obligation to the city of Camden by virtue of the appropriation of $1.5 million from the General Treasury of the State of New Jersey to the South Jersey Port Commission, pursuant to chapter 84 of the Laws of 1967, which sum was applied towards the reduction of the indebtedness of the commission to the city of Camden.

b. In order to facilitate the unification of the ports of the Delaware river, as provided in subdivision (m) of the Compact creating the Delaware River Port Authority (R.S.32:3-2), it is in the public interest to provide for the transfer of the port facilities of the corporation to the New Jersey Economic Development Authority so that all or a portion of them may be operated by a subsidiary corporation of the Delaware River Port Authority; that the current outstanding bonded indebtedness of the corporation shall be refunded by the issuance of bonds by the New Jersey Economic Development Authority in order to facilitate that transfer; that provision be made for the employees of the corporation who may be employed by the subsidiary corporation; and that other measures be taken to facilitate the transfer.

L.1968,c.60,s.1; amended 1997, c.150, s.20.



Section 12:11A-2 - Short Title

12:11A-2. Short title
This act shall be known and may be cited as "The South Jersey Port Corporation Act."

L.1968, c. 60, s. 2, eff. June 13, 1968.



Section 12:11A-3 - Definitions

12:11A-3. Definitions
As used in this act:

"Corporation" shall mean the South Jersey Port Corporation, created by this act, or, if said corporation shall be abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by this act to the corporation shall be given by law.

"District" or "port district" shall mean the South Jersey Port District created by this act.

"Marine terminals" shall mean developments, consisting of one or more piers, wharves, docks, bulkheads, slips, basins, vehicular roadways, railroad connections, side tracks, sidings or other buildings, structures, facilities or improvements, necessary or convenient to the accommodation of steamships or other vessels and their cargoes or passengers.

"Marine terminal purposes" shall mean the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance, ownership and operation of marine terminals.

"Private marine terminal operator" shall mean any person or persons, corporation, partnership or any business organization which shall operate and maintain any of the marine terminals established, acquired, constructed, rehabilitated or improved by the South Jersey Port Corporation by means of and through leasing agreements entered into by any such person or persons, corporation, partnership or any business organization with the South Jersey Port Corporation.

"Cost," in addition to the usual meanings thereof, means the cost of acquisition or construction of all or any part of a marine terminal and of all or any property, rights, easements, privileges, agreements and franchises deemed by the corporation to be necessary or useful and convenient therefor or in connection therewith, including interest or discount on bonds, cost of issuance of bonds; engineering and inspection costs and legal expenses; cost of financial, professional and other estimates and advice; organization, administration, operation and other expenses of the corporation prior to and during such acquisition or construction; and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of said marine terminal or part thereof and placing of same in operation; and also such provision or reserves for working capital, operating or maintenance or replacement expenses, or for payment or security of principal of or interest on bonds prior to during or after such acquisition or construction and including also payments to its South Jersey Port Corporation Reserve Fund and payments required under Tax Agreements with counties or municipalities pursuant to section 20 of this act.

L.1968, c. 60, s. 3, eff. June 13, 1968.



Section 12:11A-4 - Creation And Boundaries Of District

12:11A-4. Creation and boundaries of district
The South Jersey Port District is hereby created and shall embrace the counties of Mercer, Burlington, Camden, Gloucester, Salem, Cumberland and Cape May and all the lands and waters in the Delaware river and bay contiguous thereto, subject to the right, title and interest of the State in and to the lands under the waters of the Delaware river and bay.

L.1968, c. 60, s. 4, eff. June 13, 1968.



Section 12:11A-5 - "South Jersey Port Corporation," Membership, Compensation, Vacancies.

12:11A-5 "South Jersey Port Corporation," membership, compensation, vacancies.

5. a. There is hereby established in the Department of the Treasury a body corporate and politic, with corporate succession, to be known as the "South Jersey Port Corporation." The corporation is hereby constituted an instrumentality exercising public and essential governmental functions, and the exercise by the corporation of the powers conferred by this act in the establishment, acquisition, construction, rehabilitation, improvement, operation and maintenance of marine terminals shall be deemed and held to be an essential governmental function of the State.
b.The corporation shall consist of the State Treasurer, ex officio, or the Treasurer's designated representative, who shall be a voting member of the corporation, and 10 public members, each of whom shall be a resident of the port district, who shall have been a qualified elector therein for a period of at least 3 years next preceding his appointment. For the purpose of representation on the corporation the port district shall be divided into subdistricts with representation as follows:
(1)The counties of Cape May, Cumberland and Salem shall constitute one subdistrict and shall be represented by two public members on the corporation who shall be appointed from these counties.
(2)The counties of Camden and Gloucester shall constitute one subdistrict and shall be represented by five public members on the corporation. At least three of the public members representing the subdistrict designated under this paragraph shall be appointed from Camden County, and at least one of these public members appointed from Camden County shall be appointed from the City of Camden. At least one of the public members of such subdistrict shall be appointed from the Borough of Paulsboro.
(3)The counties of Burlington and Mercer shall constitute one subdistrict and shall be represented by three public members on the corporation at least one of whom shall be appointed from each county within this subdistrict.
No more than six members shall be of the same political party. Each public member of the corporation shall be appointed by the Governor, with the advice and consent of the Senate, except for the member or members appointed from the City of Camden who shall be appointed by the Governor upon recommendation of the President of the Senate, and the member or members appointed from the Borough of Paulsboro who shall be appointed by the Governor upon recommendation of the Speaker of the General Assembly. Each public member shall be appointed for a term of 5 years and shall serve until his successor is appointed and has qualified; except that of the first appointments hereunder, three shall be for a term of 2 years, two for a term of 3 years, and two for a term of 4 years, and they shall serve until their respective successors are appointed and have qualified. The term of each of the first appointees hereunder shall be designated by the Governor. Each public member of the corporation may be removed from office by the Governor or by the Legislature, for cause, after a public hearing. Each member of the corporation before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of such oaths shall be filed in the office of the Secretary of State.
c.Any vacancies in the appointed membership of the corporation occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.
d.The Governor shall designate one of the members of the corporation as chairman thereof and another member as vice-chairman thereof. The chairman and vice-chairman of the corporation so designated shall serve as such at the pleasure of the Governor and until their respective successors have been designated. The corporation shall elect a secretary and a treasurer who need not be members. At the option of the corporation the same person may be elected to serve both as secretary and treasurer. Six members of the corporation shall constitute a quorum and the vote of six members shall be necessary for any action taken by the corporation. No vacancy in the membership of the corporation shall impair the right of a quorum to exercise all the rights and perform all the duties of the corporation.
e.Before the issuance of any bonds or notes under the provisions of this act, each member of the corporation shall execute a surety bond in the penal sum of $25,000.00, and the treasurer shall execute a surety bond in the penal sum of $50,000.00, each such surety bond to be conditioned upon the faithful performance of the duties of the office of such member or treasurer, as the case may be, to be executed by a surety company authorized to transact business in the State of New Jersey as surety and to be approved by the Attorney General and filed in the office of the Secretary of State.
f.The members of the corporation shall not receive compensation for their services as members of the corporation. Each member shall be reimbursed by the corporation for his actual expenses necessarily incurred in the performance of his duties.
g.No resolution or other action of the corporation providing for the issuance of bonds, refunding bonds or other obligations or for the fixing, revising or adjusting of tolls for the use of any corporation project or parts thereof shall be adopted or otherwise made effective by the corporation without the prior approval in writing of the Governor and at least one of the following: the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury. A true copy of the minutes of every meeting of the corporation shall be forthwith delivered by and under the certification of the secretary thereof, to the Governor. No action taken at such meeting by the corporation shall have force or effect until 10 days, exclusive of Saturdays, Sundays and public holidays, after such copy of the minutes shall have been so delivered. If, in said 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the corporation or any member thereof at such meeting, such action shall be null and of no effect. The Governor may approve all or part of the action taken at such meeting prior to said 10-day period. The powers conferred in this subsection g. upon the Governor, the State Treasurer and the Director of the Division of Budget and Accounting shall be exercised with due regard for the rights of the holders of bonds of the corporation at any time outstanding, and nothing in, or done pursuant to, this subsection g. shall in any way limit, restrict or alter the obligation or powers of the corporation or any representative or officer of the corporation to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the corporation with respect to its bonds for the benefit, protection or security of the holders thereof.

L.1968, c.60, s.5; amended 1972, c.191; 2007, c.320.



Section 12:11A-5.1 - Transfer From Department Of Environmental Protection To Department Of Labor And Industry

12:11A-5.1. Transfer from department of environmental protection to department of labor and industry
The South Jersey Port Corporation, a body corporate and politic, established pursuant to P.L.1968, c. 60 (C. 12:11A-1 et seq.), together with all of its functions, powers and duties, is hereby transferred from the Department of Environmental Protection to the Department of Labor and Industry.

L.1976, c. 130, s. 1, eff. Dec. 21, 1976.



Section 12:11A-6 - Powers Of Corporation

12:11A-6 Powers of corporation
6. The corporation shall be a body corporate and politic and shall have perpetual succession and shall have the following powers:

(a) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office at such place or places within the district as it may designate;

(d) To sue and be sued in its own name;

(e) To establish, acquire, construct, rehabilitate, improve, own, operate and maintain marine terminals at such locations within the district as it shall determine;

(f) To enter into lease agreements with private marine terminal operators for the purpose of operating and maintaining any of the marine terminals established, acquired, owned, constructed, rehabilitated or improved by the corporation;

(g) To issue bonds or notes of the corporation for any of its corporate purposes and to provide for the rights of the holders thereof as provided in this act;

(h) To fix and revise from time to time and charge and collect rents, tolls, fees and charges for use of the several functions and services of any marine terminal acquired or constructed by it;

(i) To establish rules and regulations for the use of any terminal;

(j) To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act;

(k) To acquire in the name of the corporation by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain any land and other property which it may determine is reasonably necessary for any marine terminal or for the relocation or reconstruction of any highway by the corporation and any and all rights, title and interest in such land and other property, including public lands, parks, playgrounds, reservations, highways or parkways, owned by or in which any county, city, borough, town, township, village, or other political subdivision of the State of New Jersey has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property to preserve and protect any marine terminal.

Upon the exercise of the power of eminent domain, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this act. The corporation may join in separate subdivisions in one petition or complaint the descriptions of any number of tracts or parcels of land or property to be condemned and the names of any number of owners and other parties who may have an interest therein and all such land or property included in said petition or complaint may be condemned in a single proceeding; provided, however, that separate awards be made for each tract or parcel of land or property; and provided further, that each of said tracts or parcels of land or property lies wholly in or has a substantial part of its value lying wholly within the same county.

Upon the filing of such petition or complaint or at any time thereafter the corporation may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the corporation declaring that possession of one or more of the tracts or parcels of land or property described in the petition or complaint is thereby being taken by and for the use of the corporation. The said declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof to which there shall be attached a plan or map thereof; (2) a statement of the estate or interest in the said land or property being taken; (3) a statement of the sum of money estimated by the corporation by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration; and (4) that, in compliance with the provisions of this act, the corporation has established and is maintaining a trust fund as hereinafter provided.

Upon the filing of the said declaration, the corporation shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration. In addition to the said deposits with the Clerk of the Superior Court the corporation at all times shall maintain a special trust fund on deposit with a bank or trust company doing business in this State in an account at least equal to twice the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. Said trust fund shall consist of cash or securities readily convertible into cash constituting legal investment for trust funds under the laws of this State. Said trust fund shall be held solely to secure and may be applied to the payment of just compensation for the land or other property described in such declarations of taking. The corporation shall be entitled to withdraw from said trust fund from time to time so much as may then be in excess of twice the aggregate of the amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

Upon the filing of the said declaration as aforesaid and depositing with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration, the corporation without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the proceedings for compensation or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the corporation for the purpose or purposes for which the corporation is authorized by law to acquire or condemn such land or other property or interest therein.

The corporation shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party in interest named in the petition residing in this State, either personally or by leaving a copy thereof at his residence, if known, and upon each party in interest residing out of the State, by mailing a copy thereof to him at his residence, if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made within 10 days after filing such declaration. Upon the application of any party in interest and after notice to other parties in interest, including the corporation, any judge of the Superior Court assigned to sit for said county may order that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said proceeding; provided, that each such person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the condemnation proceeding shall be less than the amount deposited, the court, after notice as herein provided and hearing, may determine his liability, if any, for the return of such difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the corporation the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of making the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the corporation unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, on petition of the corporation and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the corporation for such difference against the party or parties liable for the return thereof. The corporation shall cause notice of the date fixed for such hearing to be served upon each party thereto residing in this State either personally or by leaving a copy thereof at his residence, if known, and upon each party residing out of the State by mailing a copy to him at his residence, if known. In the event that the residence of any party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made at least 10 days before the date fixed for such hearing.

Whenever under the "Eminent Domain Act of 1971" the amount of the award may be paid into court, payment may be made into the Superior Court and may be distributed according to law. The corporation shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as herein provided;

(l) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act;

(m) To appoint such additional officers, who need not be members of the corporation as the corporation deems advisable, and to employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment; to fix their compensation; and to promote and discharge such officers, employees and agents; all without regard to the provisions of Title 11A of the New Jersey Statutes; provided, however that in the hiring of any employees or agents the corporation shall hire any full-time employees of the Camden Marine Terminals or of the South Jersey Port Commission, dissolved as hereinafter provided by this act, who express a desire to be employed by the corporation; and provided further, that the corporation shall provide for the protection and maintenance of any contract, agreement or memorandum of understanding concerning wages, working conditions or benefits of any nature whatsoever between said Camden Marine Terminals or South Jersey Port Commission and such employees or their designated representative, and the corporation shall guarantee any pension rights or benefits, including membership in any State, private or other pension plan, of any such employees of the Camden Marine Terminals or the South Jersey Port Commission;

(n) To apply for, receive and accept from any federal agency, subject to the approval of the Governor, grants for or in aid of the planning or construction of any marine terminal, and to receive and accept aid or contributions from any source, of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made;

(o) To acquire any lands under water in the State of New Jersey for marine terminal, purposes by grant, transfer or conveyance from the Resource Development Council in the Department of Conservation and Economic Development in accordance with the statutes of the State governing the making of riparian grants and leases, upon such terms and conditions as may be determined by said council;

(p) To acquire any real property required or used for State highway purposes in the State of New Jersey, by grant, transfer or conveyance from the State Department of Transportation of the State of New Jersey upon such terms and conditions as may be determined by said State Department of Transportation;

(q) To promote the use of the port facilities in the district and the use of the Delaware river and bay as a highway of commerce and in furtherance of such promotion to make expenditures in the United States and foreign countries, to pay commissions, and hire or contract with experts and consultants, and otherwise to do indirectly anything which the corporation may do directly;

(r) To co-operate with all other bodies interested or concerned with, or affected by the promotion, development or use of the Delaware river and bay and the port district;

(s) To enter into contracts and agreements with the Delaware River Port Authority or any other regional agency concerned with marine terminal purposes providing for joint participation by the parties in any undertaking for marine terminal purposes authorized by this act;

(t) Subject to the terms of any agreement by the corporation with the holders of bonds and notes and in the interests of promoting and establishing unity of authority in the control, development and over the use of the port facilities of the district, to lend, lease, grant or convey to or merge or consolidate with any other regional agency concerned with marine terminal purposes upon such terms and conditions and with such reservations as the corporation shall deem reasonable and fair, any marine terminal or part thereof or any port facility or property which it owns or controls, provided, however, that the corporation shall not act under this subsection until it has submitted to the Legislature any proposed loan, lease, grant or conveyance to or merger with any other regional agency of any marine terminal or port thereof or any other port facility which it owns or controls, and the Legislature has expressed its approval thereof in the form of a concurrent resolution expressing such approval passed by both houses of the Legislature, provided, however, that no such approval shall be required for any action of the corporation or otherwise, pursuant to the provisions of P.L.1997, c.150 (C.34:1B-144 et al.);

(u) Subject to the terms of any agreement by the corporation with the holders of bonds and notes, to lend, lease, transfer, grant or convey to the New Jersey Economic Development Authority any port facility, as defined in section 3 of P.L.1997, c.150 (C.34:1B-146), which is under its jurisdiction, ownership or control;

(v) To do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

L.1968,c.60,s.6; amended 1997, c.150, s.21.



Section 12:11A-7 - Public Highways; Relocation; Entry Upon Lands; Regulations Affecting Public Utilities

12:11A-7. Public highways; relocation; entry upon lands; regulations affecting public utilities
a. If the corporation shall find it necessary to change the location of any portion of any public highway, it shall cause the same to be reconstructed at such location as the corporation shall deem most favorable and of substantially the same type and in as good condition as the original highway. The cost of such reconstruction and any damage incurred in changing the location of any such highway shall be ascertained and paid by the corporation as a part of the cost of such marine terminal.

b. Any public highway affected by the construction of any marine terminal may be vacated or relocated by the corporation in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the corporation as a part of the cost of such terminal.

c. In addition to the foregoing powers the corporation and its authorized agents and employees may enter upon any lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this act, and such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending. The corporation shall make reimbursement for any actual damages resulting to such lands, waters and premises as a result of such activities.

d. The corporation shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "public utility facilities" ) of any public utility as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any marine terminal. Whenever the corporation shall determine that it is necessary that any such public utility facilities which now are, or hereafter may be, located in, on, along, over or under any marine terminal shall be relocated in such terminal, or should be removed from such terminal, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the corporation provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be ascertained and paid by the corporation as a part of the cost of such marine terminal. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenance, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations.

L.1968, c. 60, s. 7, eff. June 13, 1968.



Section 12:11A-8 - Marine Terminals

12:11A-8. Marine terminals
In order to facilitate the development of port facilities in the areas of this State bordering on the tidal reaches of the Delaware river and bay the South Jersey Port Corporation is hereby authorized and empowered to establish, acquire, construct, rehabilitate, improve, own, operate and maintain marine terminals at such locations within the South Jersey Port District as it shall determine.

L.1968, c. 60, s. 8, eff. June 13, 1968.



Section 12:11A-9 - Lease Agreements With Private Marine Terminals

12:11A-9. Lease agreements with private marine terminals
In order to further facilitate the development of port facilities in the areas of this State bordering on the tidal reaches of the Delaware river and bay and to further the development of commerce and industry in this State, the South Jersey Port Corporation is hereby authorized and empowered to enter into lease agreements with private marine terminal operators whereby the marine terminals established, acquired, constructed, rehabilitated, improved, owned, operated or maintained by the corporation may be operated and maintained by such private marine terminal operators. The exercise of this power to lease marine terminals shall be in the uncontrolled discretion of the corporation, and nothing in this act is to be construed as requiring the leasing of any marine terminal by the corporation.

L.1968, c. 60, s. 9, eff. June 13, 1968.



Section 12:11A-10 - Municipal Marine Terminals; Use By Corporation

12:11A-10. Municipal marine terminals; use by corporation
Notwithstanding any contrary provision of law, any municipality located within the port district is authorized and empowered to consent to the use by the port corporation of any marine terminal owned by such municipality or of any real or personal property owned by such municipality and necessary, convenient or desirable in the opinion of the port corporation for marine terminal purposes, including such real property as has already been devoted to a public use and as an incident to such consent, to grant, convey, lease or otherwise transfer to the port corporation any such marine terminal or real or personal property upon such terms as may be determined by the port corporation and such municipality. Every such municipality is also authorized and empowered to vest in the port corporation the control, operation, maintenance, rents, tolls, charges and any and all other revenues of any marine terminal now owned by such municipality, the title to such marine terminal remaining in such municipality.

L.1968, c. 60, s. 10, eff. June 13, 1968.



Section 12:11A-11 - Issuance Of Negotiable Bonds Or Notes; Interest; Terms

12:11A-11. Issuance of negotiable bonds or notes; interest; terms
(a) The corporation shall have the power and is hereby authorized from time to time to issue its negotiable bonds or notes for any of its corporate purposes, including cost of marine terminals, the payment, funding or refunding of principal of or interest or redemption premiums on any bonds or notes issued by it whether the bonds or notes to be funded or refunded have or have not matured; provided, however, that prior to the issuance of any bonds or notes, the corporation shall submit a copy of the resolution authorizing the issuance thereof to the Governor and the State Treasurer, and the corporation shall not issue any bonds or notes until both the Governor and the State Treasurer have approved thereof by signing and returning said copy of the resolution authorizing the issuance thereof to the corporation.

(b) Except as may be otherwise expressly provided by the corporation every issue of bonds or notes shall be general obligations payable out of any moneys or revenues of the corporation subject only to any agreements with the holders of particular bonds or notes pledging any particular moneys or revenues.

(c) Whether or not bonds or notes issued by the corporation are of such form and character as to be negotiable instruments, such bonds and notes shall be fully negotiable within the meaning and for all the purposes of the Uniform Commercial Code.

(d) The corporation may issue temporary or interim bonds, pending the preparation of definitive bonds, exchangeable for definitive bonds.

(e) Bonds and notes shall be authorized by resolution of the corporation and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates not exceeding 6% per annum, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption with or without premium as such resolution or resolutions may provide. Bonds or notes may be sold at public or private sale, for such price or prices as the corporation shall determine.

(f) Any resolution of the corporation authorizing the issuance of bonds or notes may appoint a trustee or trustees, a paying agent or paying agents, or such other fiduciaries as such resolution may provide. Any trustee, paying agent and other fiduciary so appointed may be any trust company or bank having the powers of a trust company within or without the State.

L.1968, c. 60, s. 11, eff. June 13, 1968.



Section 12:11A-12 - Payment Of Bonds And Notes

12:11A-12. Payment of bonds and notes
(a) In order to secure the payment of its bonds or notes, the corporation shall have power in the resolution authorizing the issuance thereof (which shall constitute a contract with the holders thereof):

(i) to pledge all or any part of its rents, tolls, fees or revenues to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of bonds or notes;

(ii) to covenant against pledging all or any part of its rents, tolls, fees or revenues, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien on such rents, tolls, fees, revenues or property; to covenant with respect to limitations on any right to sell, lease or otherwise dispose of any marine terminal or any part thereof, or any property of any kind;

(iii) to covenant as to the bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application and disposition of the proceeds thereof, and to covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by it;

(iv) to covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the sources and methods of such payment, as to the rank or priority of any such bonds, notes or obligations with respect to any lien or security or as to the acceleration of the maturity of any such bonds, notes or obligations;

(v) to provide for the replacement of lost, destroyed or mutilated bonds or notes;

(vi) to covenant against extending the time for the payment of bonds or notes or interest thereon;

(vii) to covenant as to the redemption of bonds or notes and privileges of exchange thereof or other bonds or notes of the corporation;

(viii) to covenant as to the rates of rents, tolls, fees and other charges to be established and charged, the amount to be raised each year or other period of time by rents, tolls, fees or other revenues and as to the use and disposition to be made thereof; to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes, reserves or other purposes and to covenant as to the use and disposition of the moneys held in such funds;

(ix) to establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(x) to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(xi) to provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation; to prescribe the events of default and the terms and conditions upon which any or all of the bonds or notes shall become or may be declared due and payable before maturity and the terms and conditions upon which any such declaration and its consequences may be waived;

(xii) to vest in a trustee or trustees such property, rights, powers and duties in trust for the holders of bonds or notes as the corporation may determine; to limit or abrogate the rights of the holders of such bonds or notes to appoint such trustee, or to limit the rights, duties and powers of such trustee;

(xiii) to limit the rights of the holders of bonds or notes to enforce any pledge or covenant securing the bonds or notes; and

(xiv) to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; and to make such covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure the bonds or notes or which, in the absolute discretion of the corporation will tend to make the bonds or notes more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein.

(b) Any pledge of rents, tolls, fees or other revenues or other moneys made by the corporation shall be valid and binding from the time when the pledge is made; the rents, tolls, fees or other revenues or other moneys so pledged and thereafter received by the corporation shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the corporation. Resolutions providing for the issuance of bonds or notes shall not convey or mortgage any project or any part thereof.

(c) Bonds or notes may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this act.

(d) The corporation shall not have power to mortgage real property.

(e) Moneys of the corporation or moneys held in pledge or otherwise for the payment of bonds or notes or in any way to secure bonds or notes and deposits of such moneys may be secured in such manner as the corporation may require and all banks and trust companies are authorized to give such security therefor.

(f) Neither the members of the corporation nor any person executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(g) The corporation shall have the power to purchase bonds or notes out of any funds available therefor. The corporation may hold, cancel or resell such bonds or notes subject to and in accordance with agreements with holders of its bonds and notes.

L.1968, c. 60, s. 12, eff. June 13, 1968.



Section 12:11A-13 - Reserve Fund; Deposits; Investments

12:11A-13. Reserve fund; deposits; investments
(a) The corporation shall establish and maintain a fund called the "South Jersey Port Corporation Reserve Fund" in which there shall be deposited (1) moneys appropriated therefor by the State, (2) proceeds of bonds required to be deposited therein by terms of any contracts between the corporation and its bondholders, and (3) other moneys or funds of the corporation which it determines to deposit. Moneys in the reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the corporation as the same shall become due and payable and for the retirement of bonds, and shall not be withdrawn therefrom if such withdrawal would reduce the amount in such fund to less than the "maximum debt service reserve," as hereinafter defined, except for payment of interest then due and payable on bonds and the principal of bonds then maturing and for the retirement of bonds in accordance with the terms of any contracts between the corporation and its bondholders and for which payment of interest or principal or retirement of bonds other moneys of the corporation are not then available in accordance with the terms of any such contracts. As herein used "maximum debt service reserve" means, as of any date of computation, the largest amount of money required by the terms of any contracts between the corporation and its bondholders to be raised in any succeeding calendar year for the payment of interest on and maturing principal of outstanding bonds and payments required by the terms of any such contracts to sinking funds established for the payment or redemption of such bonds, calculated on the assumption that bonds will cease to be outstanding after date of such computation by reason of the payment of bonds at their respective maturities and the payments of such required moneys to sinking funds and the application thereof in accordance with the terms of any such contracts to the retirement of bonds. Moneys in said fund at any time in excess of the maximum debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the corporation and transferred to any other fund or account of the corporation.

(b) Moneys at any time in the South Jersey Port Corporation Reserve Fund or in any other fund or account of the corporation may be invested in any obligations of, or as to which the principal and interest is guaranteed by, this State or the United States, or in certificates of deposit secured by obligations of this State or of the United States.

(c) Notwithstanding any other provision contained in this act, no bonds shall be issued by the corporation unless there is in the reserve fund the maximum debt service reserve for all bonds issued and bonds about to be issued, provided, however, that nothing shall preclude the corporation from satisfying the foregoing requirement by depositing so much of the proceeds of the bonds about to be issued, upon their issuance as is needed to achieve the maximum debt service reserve.

L.1968, c. 60, s. 13, eff. June 13, 1968.



Section 12:11A-14 - Maximum Debt Service Reserve; Maintenance; Valuation Of Investments

12:11A-14. Maximum debt service reserve; maintenance; valuation of investments
In order to assure the maintenance of the maximum debt service reserve in the South Jersey Port Corporation Reserve Fund, there shall be annually appropriated and paid to the corporation for deposit in said fund, such sum, if any, as shall be certified by the chairman of the corporation to the Governor as necessary to restore said fund to an amount equal to the maximum debt service reserve. The chairman shall annually, on or before December 1, make and deliver to the Governor his certificate stating the sum, if any, required to restore said fund to the amount aforesaid, and the sum or sums so certified shall be appropriated and paid to the corporation during the then current State fiscal year.

For purposes of valuation, investments in said fund shall be valued at the lower cost of market value.

L.1968, c. 60, s. 14, eff. June 13, 1968.



Section 12:11A-15 - Additional Reserve Funds

12:11A-15. Additional reserve funds
The corporation may establish such additional and further reserve funds as may be, in its discretion, necessary and desirable or to comply with the provisions of any agreement made by or any resolution of the corporation.

L.1968, c. 60, s. 15, eff. June 13, 1968.



Section 12:11A-16 - Bonds Or Notes Not Debt Or Liability Of State

12:11A-16. Bonds or notes not debt or liability of state
Except as otherwise provided by or pursuant to any law or laws hereafter submitted to the people pursuant to Section II of Article VIII of the State Constitution and approved by a majority of the legally qualified voters of the State voting thereon, bonds or notes issued under the provisions of this act shall not constitute a debt or liability of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, and all such bonds or notes shall contain on the face thereof a statement to that effect.

L.1968, c. 60, s. 16, eff. June 13, 1968.



Section 12:11A-17 - Agreement By State Not To Limit Or Restrict Rights Vested In Corporation

12:11A-17. Agreement by state not to limit or restrict rights vested in corporation
The State of New Jersey does pledge to and agree with the holders of the bonds or notes issued pursuant to authority contained in this act, that the State will not limit or restrict the rights hereby vested in the corporation to maintain, acquire, construct, reconstruct, improve, own and operate any marine terminal or to enter into lease agreements with private marine terminal operators to operate any marine terminal as defined in this act or to establish and collect such rents, tolls, fees or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of such maintenance, acquisition, construction, reconstruction, improvement, ownership and operation thereof and to fulfill the terms of any agreements made with the holders of bonds or notes authorized by this act or in any way impair the rights or remedies of the holders of such bonds or notes until the bonds and notes, together with interest thereon, are fully paid and discharged.

L.1968, c. 60, s. 17, eff. June 13, 1968.



Section 12:11A-18 - Bonds Of Corporation As Legal Investments

12:11A-18. Bonds of corporation as legal investments
Notwithstanding any restriction contained in any other law, the State and all political subdivisions of this State, their officers, boards, commissions, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control in any bonds or notes issued by the corporation under the provisions of this act; and said bonds and notes are hereby made securities which may properly and legally be deposited with and received by any State or municipal officers or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

L.1968, c. 60, s. 18, eff. June 13, 1968.



Section 12:11A-19 - Rents, Tolls And Fees For Use Of Marine Terminal; Collection; Contracts

12:11A-19. Rents, tolls and fees for use of marine terminal; collection; contracts
The corporation is hereby authorized to fix, revise, charge and collect rents, tolls, fees and charges for the use of each marine terminal and the different parts or sections thereof, and to contract with any person, partnership, association or corporation, desiring the use of any part thereof, for placing thereon telephone, telegraph, electric light or power lines, railroad tracks, railroad sidings, gas stations, garages, stores and restaurants, or for any other purpose, and to fix the terms, conditions, rents and rates of charges for such use; provided, that no contract shall be required, and no rent toll, fee or other charge of any kind shall be imposed for the use and occupation of any marine terminal for the installation, construction, use, operation, maintenance, repair, renewal, relocation or removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or other equipment or appliances in, on, along, over or under any such marine terminal by any public utility as defined in section 48:2-13 of the Revised Statutes which is subject to taxation pursuant to either chapter 4 of the laws of 1940, as amended (C. 54:30A-16 et seq.), or chapter 5 of the laws of 1940, as amended (C. 54:30A-49 et seq.). Such rents, tolls, fees and charges shall be so fixed and adjusted as to carry out and perform the terms and provisions of any contract with or for the benefit of bondholders. Such rents, tolls, fees and charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the State. The use and disposition of rents, tolls, fees, charges, and any and all other revenues shall be subject to the provisions of any resolution authorizing the issuance of such bonds or notes.

L.1968, c. 60, s. 19, eff. June 13, 1968.



Section 12:11A-20 - Exemption From Taxation; Tax Payment; Tax Reserve Fund; Property Tax Reserve

12:11A-20. Exemption from taxation; tax payment; tax reserve fund; property tax reserve
a. The exercise of the powers granted by this act will be in all respects for the benefit of the people of the State, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the development, operation and maintenance of marine terminals by the corporation will constitute the performance of essential governmental functions, the corporation shall not be required to pay any taxes or assessments upon any marine terminal or any property acquired or used by the corporation under the provisions of this act or upon the income therefrom, and any marine terminal and any property acquired or used by the corporation under the provisions of this act and the income therefrom, and the bonds or notes issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall be exempt from taxation.

b. To the end that counties and municipalities may not suffer undue loss of future tax revenue by reason of the acquisition of real property therein by the corporation, the corporation is hereby authorized, empowered and directed to enter into agreement or agreements (hereinafter called "tax agreements" ) with any county or municipality, prior to the issuance of bonds of the corporation for financing such acquisitions or the expenditure of moneys (other than proceeds of such bonds) for improvement of said property for the purposes of the corporation, whereby it will undertake to pay a fair and reasonable sum or sums (herein called "tax payment" ) to compensate the said county or municipality for any loss of such tax revenue by reason of the acquisition of any such property by the corporation. Any such tax payments which the corporation is hereby authorized, empowered and directed to make may be computed on an annual basis which shall not be less than the amount of taxes upon the property when last assessed prior to its acquisition of the corporation. Every county and municipality wherein such property shall be acquired by the corporation is authorized, empowered and directed to enter into such tax agreements with the corporation to accept tax payments which the corporation is herein authorized, empowered and directed to make. The obligation of the corporation to make any tax payments from its funds or moneys (other than from moneys in the special fund hereinafter referred to) shall in every instance be in the manner and to the extent set forth and provided for in such tax agreements and shall be at all times subject to prior use and application of funds and moneys of the corporation to provide for its operating and maintenance expenses and reserve therefor and for principal, interest and retirement of bonds and reserves and securities therefor as provided in any contract with holders of its bonds.

The corporation shall establish and maintain a special fund called the "South Jersey Port Corporation Tax Reserve Fund" in which there shall be deposited (1) moneys appropriated therefor by the State, (2) proceeds of bonds or notes required to be deposited therein by terms of any contract between the corporation and its bondholders or noteholders, and (3) other moneys or funds of the corporation available for such deposit pursuant to the terms of tax agreements or said contract. Moneys in such funds shall be held and applied solely to the payment of tax payments of the corporation as the same shall be due and payable, and shall not be withdrawn therefrom if such withdrawal would reduce the amount in such fund to less than the "property tax reserve," as hereinafter defined, except for payment of tax payments then due and payable and for which payments other moneys of the corporation are not then available in accordance with the terms of any tax agreements or said contracts. As herein used "property tax reserve" means, as of any date of computation in a particular year, the total amount of money required by the terms of all tax agreements of the corporation to be raised in such year for tax payments reduced by the amount of all prior tax payments made in such year.

In order to assure provision of the property tax reserve in said fund, there shall be annually appropriated and paid to the corporation for deposit in said fund, such sum, if any, as shall be certified by the chairman of the corporation to the Governor as then necessary to provide in said fund an amount equal to the property tax reserve. The chairman shall annually, on or before December 1, make and deliver to the Governor his certificate stating the sum if any needed to provide in said fund the amount of the property tax reserve as of said date, and the sum or sums so certified shall be appropriated and paid to the corporation during the then current fiscal year. For purpose of any valuation hereunder investment of said fund shall be valued at current market value.

L.1968, c. 60, s. 20, eff. June 13, 1968. Amended by L.1969, c. 240, s. 1, eff. Dec. 18, 1969.



Section 12:11A-21 - Lease Agreement With Private Marine Terminal Operator; Maintenance And Repair

12:11A-21. Lease agreement with private marine terminal operator; maintenance and repair
Whenever, in its uncontrolled discretion, the corporation shall decide to enter into a lease agreement or agreements with any private marine terminal operator or operators for the purpose of operating any of the marine terminals established, acquired, constructed, rehabilitated, improved, operated, owned or maintained by the corporation, the corporation shall include in such agreement or agreements provisions for the maintenance and keeping in good condition and repair any marine terminal which is the subject of said agreement or agreements.

L.1968, c. 60, s. 21, eff. June 13, 1968.



Section 12:11A-22 - Annual Report; Audit; Annual List Of Employees; Public Inspection Of Books; Conflict Of Interest

12:11A-22. Annual report; audit; annual list of employees; public inspection of books; conflict of interest
a. On or before April 30 in each year the corporation shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. Each such report shall set forth a complete operating and financial statement covering its operations during the year. The corporation shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or of operation of the terminal or terminals.

b. The corporation shall annually submit to the Governor and the Legislature a list of all full- and part-time employees of the corporation and the salaries, wages, compensation or any funds of the corporation whatsoever received by said employees during the preceding year. For the purpose of this section "full- and part-time employees of the corporation" shall mean and include, but not be limited to: salaried employees, hourly employees, professional employees, attorneys, advisors, consultants and any other person, firm, business, partnership, corporation or other organization which received any remuneration for any service whatsoever rendered to the corporation.

c. All books of minutes, entry or account, and the books, bills, vouchers, checks, contracts or other papers connected with or used or filed in the office of the corporation, or with any officer acting for or in its behalf, are hereby declared to be public records, and shall be open to public inspection at all times, subject to reasonable regulations to be prescribed by said corporation.

d. Notwithstanding the provisions of any general or special statutes, the State Auditor and his legally authorized representatives shall annually examine the accounts and books of the corporation, including: (1) its operations and accomplishments; (2) its receipts and disbursements, or revenues and expenses, during such fiscal year in accordance with the categories and classifications established by the corporation for its own operating and capital outlay purposes; (3) its assets and liabilities at the end of the fiscal year including the status of reserve, depreciation, special or other funds and including the receipts and payment of these funds; (4) its bonds and notes outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year; and such other items referring to their financial standing as such auditing official may deem proper.

e. Any member, agent or employee of the corporation who is interested, either directly or indirectly, in any contract of another with the corporation or in the sale of any property, either real or personal, to the corporation shall be guilty of a misdemeanor and punished by a fine of not more than $1,000.00 or by imprisonment for not more than 1 year, or both.

L.1968, c. 60, s. 22, eff. June 13, 1968. Amended by L.1970, c. 5, s. 1, eff. Feb. 5, 1970.



Section 12:11A-23 - Powers Deemed Additional

12:11A-23. Powers deemed additional
The foregoing sections of this act shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or notes under the provisions of this act need not comply with the requirements of any other law applicable to the issuance of bonds or notes.

L.1968, c. 60, s. 23, eff. June 13, 1968.



Section 12:11A-24 - Preparation Of Final Audit By South Jersey Port Commission; Dissolution Of Commission; Transfer Of Records To Corporation; Certification Of Indebtedness

12:11A-24. Preparation of final audit by South Jersey Port Commission; dissolution of commission; transfer of records to corporation; certification of indebtedness
a. On or before the ninetieth day after the effective date of this act the South Jersey Port Commission shall prepare or cause to be prepared a final and complete audit of its financial accounts and records and shall submit same to the Treasurer of the State of New Jersey; provided, however, that the treasurer, in his discretion, may extend the time for the commission to submit the audit beyond said 90 days if such extension is necessary to complete said audit. Said audit shall contain an appraisal of the value of the facilities of the commission.

b. Upon receipt of the audit the treasurer shall certify the exact indebtedness of the commission owing to creditors, bondholders and the city of Camden as of the effective date of this act, and upon such certification the South Jersey Port Commission is dissolved and the facilities of the commission and all the rights, title and interest of the commission in any of its records and papers are hereby transferred to the South Jersey Port Corporation, established pursuant to this act, to be held, used and applied for the purposes of this act.

c. The exact indebtedness of the commission as certified by the treasurer shall be a financial obligation of the State of New Jersey, except, that of the amount of said indebtedness owing to the city of Camden, only so much thereof as is equal to the appraised value of the facilities of the commission, as certified by the treasurer, shall constitute an obligation of the State. In order to discharge the obligations herein assumed there is hereby appropriated from the General Treasury of the State of New Jersey for fiscal year 1967-1968, the sum of $1,000,000.00, and there shall be appropriated annually commencing in fiscal year 1968-1969, and continuing through fiscal year 1971-1972, the sum of $1,000,000.00, or so much thereof as shall be necessary to discharge the obligations herein assumed by the State owing to the creditors and bondholders of the commission and to the city of Camden; provided, that the sum appropriated shall be first applied toward the reduction of the indebtedness owing to creditors and bondholders other than the city of Camden and thereafter to said city to the extent of the obligation herein assumed by the State; and, provided further, that prior to the application of any sum appropriated toward the reduction of the indebtedness owing to the city of Camden said city shall adopt such resolutions and ordinances, which it is hereby authorized to adopt, as are necessary to make a contribution by way of extinguishment of a part of the debt owing to it by the South Jersey Port Commission, which contribution shall include any interest charges on the debt owing to it by said commission which may accrue from the effective date of this act, and which contribution shall amount to such sum as shall, when added to the sum to be appropriated pursuant to this section and the sum appropriated pursuant to section 8 of Article II of chapter 84 of the laws of 1967, permit the complete extinguishment of all indebtedness owing by the South Jersey Port Commission to the city of Camden.

L.1968, c. 60, s. 25, eff. June 13, 1968.



Section 12:11A-25 - Reimbursement Of State For Sums Paid In Discharge Of Obligations

12:11A-25. Reimbursement of State for sums paid in discharge of obligations
The South Jersey Port Corporation is hereby authorized, empowered and directed to enter into an agreement or agreements with the State of New Jersey whereby such sums as shall have been paid by the State in the discharge of the obligations of the State pursuant to this act may be reimbursed to the State out of the funds of the corporation; provided, however, that nothing in this section shall be interpreted as requiring the corporation to issue any bonds for the express purpose of fulfilling such agreement; and no such agreement between the State of New Jersey and the corporation shall infringe the rights or in any way affect the obligations of the corporation to any of its bondholders, nor shall any such agreement impair the financial integrity of the corporation or prevent the corporation from undertaking any project or projects which it is authorized to undertake and for which it is authorized to issue bonds pursuant to the provisions of this act; and, provided further, that prior to any such agreement between the State of New Jersey and the corporation an audit of the financial records of the corporation shall be made by the Treasurer of the State of New Jersey and said treasurer shall certify that such agreement will not impair the financial integrity of the corporation; and, provided further, that nothing in this section shall be interpreted as requiring the corporation in any agreement or agreements to repay the total sum appropriated by the State of New Jersey in the discharge of the State's financial obligations pursuant to the provisions of this act.

L.1968, c. 60, s. 26, eff. June 13, 1968.



Section 12:11A-26 - Liberal Construction

12:11A-26. Liberal construction
This act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect the purposes thereof.

L.1968, c. 60, s. 27, eff. June 13, 1968.



Section 12:11A-27 - Partial Invalidity

12:11A-27. Partial invalidity
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

L.1968, c. 60, s. 28, eff. June 13, 1968.



Section 12:11A-28 - Transfer Of Rights, Property And Facilities Of Commission To Corporation

12:11A-28. Transfer of rights, property and facilities of commission to corporation
All bondholders and other creditors of the commission and persons having claims against or contracts with the commission of any kind or character may enforce such debts, claims and contracts against the corporation as successor to the commission in the same manner as they might have had against the commission, and the rights and remedies of such bondholders, creditors and persons having claims or contracts shall not be limited or restricted in any manner by this act. All property, rights and powers of the commission are hereby vested in and shall be exercised by the corporation, subject, however, to all pledges, covenants, agreements and trusts made or created by the commission respectively. All debts, liabilities, obligations, agreements and covenants of the commission, except to the extent otherwise specifically provided or established to the contrary in this act, are hereby imposed upon the corporation. In continuing the functions and carrying out the contracts, obligations and duties of the commission, the corporation is hereby authorized to act in its own name or in the name of the commission as may be convenient or advisable under the circumstances from time to time. The provisions of this act shall be subject to the limitation that the corporation, after acquiring the rights, properties and facilities of the commission, shall not apply any funds or revenues derived from any rights, properties or facilities which prior to such acquisition were under control of the commission except to the payment of bonds, or interest thereon, issued before such acquisition, but this shall not limit the subsequent application of tolls, charges or revenues from any such rights, properties or facilities to the payment of bonds or notes authorized or issued by the corporation after time of such acquisition.

L.1968, c. 60, s. 29, eff. June 13, 1968.



Section 12:11A-29 - Inconsistent Laws

12:11A-29. Inconsistent laws
All other general or special laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable to the provisions of this act.

L.1968, c. 60, s. 30, eff. June 13, 1968.



Section 12:13-1 - State, Counties And Municipalities Authorized To Apply For Establishment Of Zones

12:13-1. State, counties and municipalities authorized to apply for establishment of zones
The state of New Jersey, and any county or municipality, or public agency of the state, may make application for establishing, operating and maintaining foreign trade zones in this state, agreeably to and pursuant to the provisions of an act of the federal congress entitled "A bill to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry in the United States, and to expedite and encourage foreign commerce."



Section 12:13-2 - Liberal Construction

12:13-2. Liberal construction
This article shall be liberally construed in order to facilitate trade and commerce in the state of New Jersey.



Section 12:13-3 - Organization Authorized

12:13-3. Organization authorized
Corporations may be organized in this state for the purpose of establishing, operating and maintaining foreign trade zones under the provisions of the statutes of the United States.



Section 12:13-4 - Compliance With Corporation Laws

12:13-4. Compliance with corporation laws
Every foreign trade zone corporation shall in all respects comply with the laws of this state relating to corporations.



Section 12:13-5 - Federal Permit

12:13-5. Federal permit
Each foreign trade zone corporation may apply for and receive from the proper United States authorities a grant of the privilege of establishing, operating and maintaining a foreign trade zone, wholly or partly within this state.



Section 12:13-6 - Powers Of Corporation

12:13-6. Powers of corporation
Each foreign trade zone corporation which may receive such grant shall have full power to establish, operate and maintain a foreign trade zone in accordance with such grant subject to the statutes of the United States, and shall have all the powers and be subject to all the restrictions provided for corporations in this state.






Title 12a - Commercial Transactions

Section 12A:1-101 - Short Titles.

12A:1-101. Short titles.

12A:1-101. Short Titles.

a.This act may be cited as the Uniform Commercial Code.

b.This Chapter may be cited as the Uniform Commercial Code - General Provisions.

L.2013, c.65, s.1.



Section 12A:1-102 - Scope Of Chapter.

12A:1-102. Scope of chapter.

12A:1-102. Scope of Chapter.
This Chapter applies to a transaction to the extent that it is governed by another Chapter of the Uniform Commercial Code.

L.2013, c.65, s.1.



Section 12A:1-103 - Construction Of The Uniform Commercial Code To Promote Its Purposes And Policies; Applicability Of Supplemental Principles Of Law.

12A:1-103. Construction of the Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law.

12A:1-103. Construction of the Uniform Commercial Code to Promote Its Purposes and Policies; Applicability of Supplemental Principles of Law.

a.The Uniform Commercial Code shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1)to simplify, clarify, and modernize the law governing commercial transactions;

(2)to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3)to make uniform the law among the various jurisdictions.

b.Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

L.2013, c.65, s.1.



Section 12A:1-104 - Construction Against Implied Repeal.

12A:1-104. Construction against implied repeal.

12A:1-104. Construction Against Implied Repeal.

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

L.2013, c.65, s.1.



Section 12A:1-105 - Severability.

12A:1-105. Severability.

12A:1-105. Severability.

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

L.2013, c.65, s.1.



Section 12A:1-106 - Use Of Singular And Plural; Gender.

12A:1-106. Use of singular and plural; gender.

12A:1-106. Use of Singular and Plural; Gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

a.Words in the singular number include the plural, and those in the plural include the singular; and

b.Words of any gender also refer to any other gender.

L.2013, c.65, s.1.



Section 12A:1-107 - Section Captions.

12A:1-107. Section captions.

12A:1-107. Section Captions.

Section captions are part of the Uniform Commercial Code.

L.2013, c.65, s.1.



Section 12A:1-108 - Relation To Electronic Signatures In Global And National Commerce Act.

12A:1-108. Relation to electronic signatures in Global and National Commerce Act.

12A:1-108. Relation to Electronic Signatures in Global and National Commerce Act.

This Chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. s.7001 et seq., except that nothing in this Chapter modifies, limits, or supersedes section 7001(c) of that act or authorizes electronic delivery of any of the notices described in section 7003(b) of that act.

L.2013, c.65, s.1.



Section 12A:1-201 - General Definitions.

12A:1-201. General definitions.

12A:1-201. General Definitions.

a.Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other Chapters of the Uniform Commercial Code that apply to particular Chapters or parts thereof, have the meanings stated.

b.Subject to definitions contained in other Chapters of the Uniform Commercial Code that apply to particular Chapters or parts thereof:

(1)"Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, set off, suit in equity, and any other proceeding in which rights are determined.

(2)"Aggrieved party" means a party entitled to pursue a remedy.

(3)"Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade.

(4)"Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5)"Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

(6)"Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7)"Branch" includes a separately incorporated foreign branch of a bank.

(8)"Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9)"Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Chapter 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(a)a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(b)language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery," with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record:

(a)that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers; and

(b)that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(a)goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(b)goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith," except as otherwise provided in Chapter 5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(a)the person in possession of a negotiable instrument that is payable either to the bearer or to an identified person that is the person in possession;

(b)the person in possession of a negotiable tangible document of title if the goods are deliverable either to the bearer or to the order of the person in possession; or

(c)the person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(a)having generally ceased to pay debts in the ordinary course of business other than as a result of a bona fide dispute;

(b)being unable to pay debts as they become due; or

(c)being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party," as distinguished from "third party," means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Chapter 9. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under 12A:2-401, but a buyer may also acquire a "security interest" by complying with Chapter 9. Except as otherwise provided in 12A:2-505, the right of a seller or lessor of goods under Chapter 2 or 2A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Chapter 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under 12A:2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to 12A:1-203.

(36) "Send" in connection with a writing, record, or notice means:

(a)to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(b)in any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

L.2013, c.65, s.1.



Section 12A:1-202 - Notice; Knowledge.

12A:1-202. Notice; knowledge.

12A:1-202. Notice; Knowledge.

a.Subject to subsection f. of this section, a person has "notice" of a fact if the person:

(1)has actual knowledge of it;

(2)has received a notice or notification of it; or

(3)from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

b."Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

c."Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

d.A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

e.Subject to subsection f. of this section, a person "receives" a notice or notification when:

(1)it comes to that person's attention; or

(2)it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

f.Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

L.2013, c.65, s.1.



Section 12A:1-203 - Lease Distinguished From Security Interest.

12A:1-203. Lease distinguished from security interest.

12A:1-203. Lease Distinguished from Security Interest.

a.Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

b.A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1)the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2)the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3)the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4)the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

c.A transaction in the form of a lease does not create a security interest merely because:

(1)the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2)the lessee assumes risk of loss of the goods;

(3)the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4)the lessee has an option to renew the lease or to become the owner of the goods;

(5)the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6)the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

d.Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1)when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2)when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

e.The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement shall be determined with reference to the facts and circumstances at the time the transaction is entered into.

L.2013, c.65, s.1.



Section 12A:1-204 - Value.

12A:1-204. Value.

12A:1-204. Value.

Except as otherwise provided in Chapters 3, 4, 5, and 6, a person gives value for rights if the person acquires them:

a.In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge back is provided for in the event of difficulties in collection;

b.As security for, or in total or partial satisfaction of, a preexisting claim;

c.By accepting delivery under a preexisting contract for purchase; or

d.In return for any consideration sufficient to support a simple contract.

L.2013, c.65, s.1.



Section 12A:1-205 - Reasonable Time; Seasonableness.

12A:1-205. Reasonable time; seasonableness.

12A:1-205. Reasonable Time; Seasonableness.

a.Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

b.An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

L.2013, c.65, s.1.



Section 12A:1-206 - Presumptions.

12A:1-206. Presumptions.

12A:1-206. Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.
L.2013, c.65, s.1.



Section 12A:1-301 - Territorial Applicability; Parties' Power To Choose Applicable Law.

12A:1-301. Territorial applicability; parties' power to choose applicable law.

12A:1-301. Territorial Applicability; Parties' Power to Choose Applicable Law.

a.Except as otherwise provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of that other state or nation shall govern their rights and duties.

b.In the absence of an agreement effective under subsection a. of this section, and except as provided in subsection c. of this section, the Uniform Commercial Code applies to transactions bearing an appropriate relation to this State.

c.If one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1)section 12A:2-402;

(2)sections 12A:2A-105 and 12A:2A-106;

(3)section 12A:4-102;

(4)section 12A:4A-507;

(5)section 12A:5-116;

(6)section 12A:8-110;

(7)sections 12A:9-301 through 12A:9-307.

L.2013, c.65, s.1.



Section 12A:1-302 - Variation By Agreement.

12A:1-302. Variation by agreement.

12A:1-302. Variation by Agreement.

a.Except as otherwise provided in subsection b. of this section or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

b.The obligations of good faith, diligence, reasonableness, and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

c.The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

L.2013, c.65, s.1.



Section 12A:1-303 - Course Of Performance, Course Of Dealing, And Usage Of Trade.

12A:1-303. Course of performance, course of dealing, and usage of trade.

12A:1-303. Course of Performance, Course of Dealing, and Usage of Trade.

a.A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1)the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2)the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

b.A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

c.A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

d.A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

e.Except as otherwise provided in subsection f. of this section, the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1)express terms prevail over course of performance, course of dealing, and usage of trade;

(2)course of performance prevails over course of dealing and usage of trade; and

(3)course of dealing prevails over usage of trade.

f.Subject to section 12A:2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

g.Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

L.2013, c.65, s.1.



Section 12A:1-304 - Obligation Of Good Faith.

12A:1-304. Obligation of good faith.

12A:1-304. Obligation of Good Faith.

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

L.2013, c.65, s.1.



Section 12A:1-305 - Remedies To Be Liberally Administered.

12A:1-305. Remedies to be liberally administered.

12A:1-305. Remedies to Be Liberally Administered.

a.The remedies provided by the Uniform Commercial Code shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

b.Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

L.2013, c.65, s.1.



Section 12A:1-306 - Waiver Of Renunciation Of Claim Or Right After Breach.

12A:1-306. Waiver of renunciation of claim or right after breach.

12A:1-306. Waiver of Renunciation of Claim or Right After Breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

L.2013, c.65, s.1.



Section 12A:1-307 - Prima Facie Evidence By Third Party Documents.

12A:1-307. Prima facie evidence by third party documents.

12A:1-307. Prima Facie Evidence by Third Party Documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

L.2013, c.65, s.1.



Section 12A:1-308 - Performance Or Acceptance Under Reservation Of Rights.

12A:1-308. Performance or acceptance under reservation of rights.

12A:1-308. Performance or Acceptance Under Reservation of Rights.

a.A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

b.Subsection a. of this section shall not apply to an accord and satisfaction.

L.2013, c.65, s.1.



Section 12A:2-101 - Short Title

12A:2-101. Short title
This Chapter shall be known and may be cited as Uniform Commercial Code--Sales.

L.1961, c. 120, s. 2-101.



Section 12A:2-102 - Scope; Certain Security And Other Transactions Excluded From This Chapter

12A:2-102. Scope; certain security and other transactions excluded from this chapter
Unless the context otherwise requires, this Chapter applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this Chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

L.1961, c. 120, s. 2-102.



Section 12A:2-103 - Definitions And Index Of Definitions.

12A:2-103 Definitions and index of definitions.

12A:2-103. Definitions and index of definitions.

(1)In this chapter unless the context otherwise requires:

(a)"Buyer" means a person who buys or contracts to buy goods.

(b)"Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c)"Receipt" of goods means taking physical possession of them.

(d)"Seller" means a person who sells or contracts to sell goods.

(2)Other definitions applying to this Chapter or to specified Subchapters thereof, and the sections in which they appear are:

"Acceptance"12A:2-606.
"Banker's credit"12A:2-325.
"Between merchants"12A:2-104.
"Cancellation"12A:2-106(4).
"Commercial unit"12A:2-105.
"Confirmed credit"12A:2-325.
"Conforming to contract"12A:2-106.
"Contract for sale"12A:2-106.
"Cover"12A:2-712.
"Entrusting"12A:2-403.
"Financing agency"12A:2-104.
"Future goods"12A:2-105.
"Goods"12A:2-105.
"Identification"12A:2-501.
"Installment contract"12A:2-612.
"Letter of Credit"12A:2-325.
"Lot"12A:2-105.
"Merchant"12A:2-104.
"Overseas"12A:2-323.
"Person in position of seller"12A:2-707.
"Present sale"12A:2-106.
"Sale"12A:2-106.
"Sale on approval"12A:2-326.
"Sale or return"12A:2-326.
"Termination"12A:2-106.

(3)The following definitions in other Chapters apply to this Chapter:

"Check"12A:3-104.
"Consignee"12A:7-102.
"Consignor"12A:7-102.
"Consumer goods"12A:9-102.
"Control" 12A:7-106.
"Dishonor"12A:3-502.
"Draft"12A:3-104.

(4)In addition Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

amended 1995, c.28, s.5; 2001, c.117, s.5; 2013, c.65, s.31.



Section 12A:2-104 - Definitions: "Merchant" ; "Between Merchants" ; "Financing Agency"

12A:2-104. Definitions: "merchant" ; "between merchants" ; "financing agency"
(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (12A:2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

L.1961, c. 120, s. 2-104.



Section 12A:2-105 - Definitions: Transferability; "Goods" ; "Future" Goods; "Lot" ; "Commercial Unit"

12A:2-105. Definitions: transferability; "goods" ; "future" goods; "lot" ; "commercial unit"
(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Chapter 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (12A:2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suit of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

L.1961, c. 120, s. 2-105.



Section 12A:2-106 - Definitions: "Contract" ; "Agreement" ; "Contract For Sale" ; "Sale" ; "Present Sale" ; "Conforming" To Contract; "Termination" ; "Cancellation"

12A:2-106. Definitions: "contract" ; "agreement" ; "contract for sale" ; "sale" ; "present sale" ; "conforming" to contract; "termination" ; "cancellation"
(1) In this Chapter unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (12A:2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

L.1961, c. 120, s. 2-106.



Section 12A:2-107 - Goods To Be Severed From Realty: Recording

12A:2-107. Goods to be severed from realty: recording
(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

L.1961, c. 120, s. 2-107. Amended by L.1981, c. 138, s. 3, eff. Dec. 1, 1981.



Section 12A:2-201 - Formal Requirements; Statute Of Frauds

12A:2-201. Formal requirements; statute of frauds
(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable.

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (12A:2-606).

L.1961, c. 120, s. 2-201.



Section 12A:2-202 - Final Written Expression: Parol Or Extrinsic Evidence

12A:2-202. Final written expression: parol or extrinsic evidence
Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) by course of dealing or usage of trade (12A:1-205) or by course of performance (12A:2-208); and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

L.1961, c. 120, s. 2-202.



Section 12A:2-203 - Seals Inoperative

12A:2-203. Seals inoperative
The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

L.1961, c. 120, s. 2-203.



Section 12A:2-204 - Formation In General

12A:2-204. Formation in general
(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

L.1961, c. 120, s. 2-204.



Section 12A:2-205 - Firm Offers

12A:2-205. Firm offers
An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

L.1961, c. 120, s. 2-205.



Section 12A:2-206 - Offer And Acceptance In Formation Of Contract

12A:2-206. Offer and acceptance in formation of contract
(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

L.1961, c. 120, s. 2-206.



Section 12A:2-207 - Additional Terms In Acceptance Or Confirmation

12A:2-207. Additional terms in acceptance or confirmation
(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this Act.

L.1961, c. 120, s. 2-207.



Section 12A:2-208 - Course Of Performance Or Practical Construction

12A:2-208. Course of performance or practical construction
(1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

(2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (12A:1-205).

(3) Subject to the provisions of the next section on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance.

L.1961, c. 120, s. 2-208.



Section 12A:2-209 - Modification, Rescission And Waiver

12A:2-209. Modification, rescission and waiver
(1) An agreement modifying a contract within this Chapter needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Chapter (12A:2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

L.1961, c. 120, s. 2-209.



Section 12A:2-210 - Delegation Of Performance; Assignment Of Rights

12A:2-210. Delegation of performance; assignment of rights
12A:2-210. Delegation of performance; assignment of rights.

(1)A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2)Except as otherwise provided in 12A:9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3)Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (a) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (b) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4)An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(5)The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (12A:2-609).

L.1961, c.120, s.2-210; amended 2001, c.117, s.6.



Section 12A:2-301 - General Obligations Of Parties

12A:2-301. General obligations of parties
The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

L.1961, c. 120, s. 2-302.



Section 12A:2-302 - Unconscionable Contract Or Clause

12A:2-302. Unconscionable contract or clause
(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

L.1961, c. 120, s. 2-302.



Section 12A:2-303 - Allocation Or Division Of Risks

12A:2-303. Allocation or division of risks
Where this Chapter allocates a risk or a burden as between the parties "unless otherwise agreed" , the agreement may not only shift the allocation but may also divide the risk or burden.

L.1961, c. 120, s. 2-303.



Section 12A:2-304 - Price Payable In Money, Goods, Realty, Or Otherwise

12A:2-304. Price payable in money, goods, realty, or otherwise
(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this Chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

L.1961, c. 120, s. 2-304.



Section 12A:2-305 - Open Price Term

12A:2-305. Open price term
(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

L.1961, c. 120, s. 2-305.



Section 12A:2-306 - Output, Requirements And Exclusive Dealings

12A:2-306. Output, requirements and exclusive dealings
(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

L.1961, c. 120, s. 2-306.



Section 12A:2-307 - Delivery In Single Lot Or Several Lots

12A:2-307. Delivery in single lot or several lots
Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

L.1961, c. 120, s. 2-307.



Section 12A:2-308 - Absence Of Specified Place For Delivery

12A:2-308. Absence of specified place for delivery
Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

L.1961, c. 120, s. 2-308.



Section 12A:2-309 - Absence Of Specific Time Provisions; Notice Of Termination.

12A:2-309. Absence of specific time provisions; notice of termination.

(1)The time for shipment or delivery or any other action under a contract if not provided in this Chapter or agreed upon shall be a reasonable time.

(2)Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3)Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

L.1961, c.120, s.2-309.



Section 12A:2-310 - Open Time For Payment Or Running Of Credit; Authority To Ship Under Reservation.

12A:2-310. Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a)payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b)if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (12A:2-513); and

(c)if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received: (i) at the time and place at which the buyer is to receive delivery of the tangible documents; or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d)where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

amended 2013, c.65, s.33.



Section 12A:2-311 - Options And Cooperation Respecting Performance

12A:2-311. Options and cooperation respecting performance
(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of 12A:2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of 12A:2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

L.1961, c. 120, s. 2-311.



Section 12A:2-312 - Warranty Of Title And Against Infringement; Buyer's Obligation Against Infringement

12A:2-312. Warranty of title and against infringement; buyer's obligation against infringement
(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

L.1961, c. 120, s. 2-312.



Section 12A:2-313 - Express Warranties By Affirmation, Promise, Description, Sample

12A:2-313. Express warranties by affirmation, promise, description, sample
(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

L.1961, c. 120, s. 2-313.



Section 12A:2-313.1 - Consumer Goods Product; Warranties Of 90 Days Or Less; Computation Of Time

12A:2-313.1. Consumer goods product; warranties of 90 days or less; computation of time
The warranty of any consumer goods product sold for less than $1,000.00 which is for 90 days or less shall start running on the date the consumer goods product is received or installed, and the calculation of the termination date of such warranty shall exclude any period of time the entire product or part thereof covered by warranty is in the possession or control of the seller, or an agent of the seller, for repairs or otherwise. Nothing herein shall be construed as limiting in any way any warranty on any consumer goods product.

L.1975, c. 123, s. 1, eff. June 5, 1975.



Section 12A:2-313.2 - Consumer Goods Product; Defined

12A:2-313.2. Consumer goods product; defined
As used in this act, "consumer goods product" shall mean all goods or products sold for personal or household use, excluding those goods or products used in trade or for commercial purposes.

L.1975, c. 123, s. 2, eff. June 5, 1975.



Section 12A:2-314 - Implied Warranty: Merchantability; Usage Of Trade

12A:2-314. Implied warranty: merchantability; usage of trade
(1) Unless excluded or modified (12A:2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (12A:2-316) other implied warranties may arise from course of dealing or usage of trade.

L.1961, c. 120, s. 2-314.



Section 12A:2-315 - Implied Warranty: Fitness For Particular Purpose

12A:2-315. Implied warranty: fitness for particular purpose
Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

L.1961, c. 120, s. 2-315.



Section 12A:2-316 - Exclusion Or Modification Of Warranties

12A:2-316. Exclusion or modification of warranties
(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Chapter on parol or extrinsic evidence (12A:2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is" , "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Chapter on liquidation or limitation of damages and on contractual modification of remedy (12A:2-718 and 2-719).

L.1961, c. 120, s. 2-316.



Section 12A:2-317 - Cumulation And Conflict Of Warranties Express Or Implied

12A:2-317. Cumulation and conflict of warranties express or implied
Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

L.1961, c. 120, s. 2-317.



Section 12A:2-318 - Third Party Beneficiaries Of Warranties Express Or Implied

12A:2-318. Third party beneficiaries of warranties express or implied
A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.

L.1961, c. 120, s. 2-318.



Section 12A:2-319 - F. O. B. And F. A. S. Terms

12A:2-319. F.O.B. and F.A.S. terms
(1) Unless otherwise agreed the term F.O.B. (which means "free on board" ) at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Chapter (12A:2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Chapter (12A:2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Chapter on the form of bill of lading (12A:2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside" ) at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Chapter (12A:2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

L.1961, c. 120, s. 2-319.



Section 12A:2-320 - C. I. F. And C. & F. Terms

12A:2-320. C.I.F. and C. & F. terms
(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

L.1961, c. 120, s. 2-320.



Section 12A:2-321 - C. I. F. Or C. & F.: "Net Landed Weights" ; "Payment On Arrival" ; Warranty Of Condition On Arrival

12A:2-321. C.I.F. or C. & F.: "net landed weights" ; "payment on arrival" ; warranty of condition on arrival
Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights" , "delivered weights" , "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

L.1961, c. 120, s. 2-321.



Section 12A:2-322 - Delivery "Ex-ship"

12A:2-322. Delivery "ex-ship"
(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

L.1961, c. 120, s. 2-322.



Section 12A:2-323 - Form Of Bill Of Lading Required In Overseas Shipment; "Overseas."

12A:2-323 Form of bill of lading required in overseas shipment; "overseas."

12A:2-323. Form of bill of lading required in overseas shipment; "overseas."

(1)Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2)Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a)due tender of a single part is acceptable within the provisions of this Chapter on cure of improper delivery (subsection (1) of 12A:2-508); and

(b)even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3)A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

amended 2013, c.65, s.34.



Section 12A:2-324 - "No Arrival, No Sale" Term

12A:2-324. "No arrival, no sale" term
Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (12A:2-613).

L.1961, c. 120, s. 2-324.



Section 12A:2-325 - "Letter Of Credit" Term; "Confirmed Credit"

12A:2-325. "Letter of credit" term; "confirmed credit"
(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

L.1961, c. 120, s. 2-325.



Section 12A:2-326 - Sale On Approval And Sale Or Return; Rights Of Creditors

12A:2-326. Sale on approval and sale or return; rights of creditors
12A:2-326. Sale on Approval and Sale or Return; Rights of Creditors.

(1)Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a)a "sale on approval" if the goods are delivered primarily for use, and

(b)a "sale or return" if the goods are delivered primarily for resale.

(2)Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3)Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this chapter (12A:2-201) and as contradicting the sale aspect of the contract within the provisions of this Chapter on parol or extrinsic evidence (12A:2-202).

L.1961, c.120, s.2-326; amended 2001, c.117, s.7.



Section 12A:2-327 - Special Incidents Of Sale On Approval And Sale Or Return

12A:2-327. Special incidents of sale on approval and sale or return
(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

L.1961, c. 120, s. 2-327.



Section 12A:2-328 - Sale By Auction

12A:2-328. Sale by auction
(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

L.1961, c. 120, s. 2-328.



Section 12A:2-329 - Short Title

12A:2-329. Short title
This act shall be known and may be cited as the "Artworks Consignment Act."

L. 1987, c. 132, s. 1.



Section 12A:2-330 - Definitions

12A:2-330. Definitions
As used in this act:

(1) "Art dealer" means a person engaged in the business of selling crafts and works of fine art, other than a person exclusively engaged in the business of selling goods at public auction.

(2) "Artist" means an individual who is the creator of a craft or work of fine art.

(3) "Commission" means a fee, compensation or percentage of the actual selling price of a craft or work of fine art, which has been agreed upon by the artist and an art dealer, and to which the art dealer is entitled after completion of the sale of the craft or work of fine art to a third party.

(4) "Consignee" means a person who accepts a craft or work of fine art delivered to the person on consignment.

(5) "Consignor" means a person who delivers, or causes the delivery, of a craft or work of fine art to an art dealer on consignment.

(6) "Craft" means an artistic rendition created using any medium, including, but not limited to, a collage and other works consisting of any combination of painting, drawing, sculpture, photography and manual creation in clay, textile, fiber, wood, metal, plastic, glass, stone, leather or similar materials.

(7) "Fine art" means an original work of visual or graphic art created using any medium, including but not limited to, a painting, drawing or sculpture.

(8) "On consignment" means delivered into the possession and control of a person in whom title to the delivered object does not vest but who, by agreement with the consignor, is authorized to convey the consignor's right, title and interest in the object to a third person.

L. 1987, c. 132, s. 2.



Section 12A:2-331 - Terms Of Consignment

12A:2-331. Terms of consignment
When an artist or an artist's representative delivers or causes the delivery of a craft or work of fine art to an art dealer to be sold by the art dealer for a commission, the transfer to and acceptance by the art dealer of the craft or work of fine art shall be on consignment.

L. 1987, c. 132, s. 3.



Section 12A:2-332 - Protection Of Consignor From Creditors Of Consignee

12A:2-332. Protection of consignor from creditors of consignee
(1) Notwithstanding the provision of N.J.S. 12A:2-326, the consignor may be protected against the creditors of the consignee where:

(a) the consignee or consignor places a sign on the craft or work of fine art which states that the item is on consignment; or

(b) the consignor establishes that the consignee is generally known by his creditors to be substantially engaged in selling the goods of others; or

(c) the consignor complies with the filing provisions of chapter 9 of this title (Uniform Commercial Code-Secured Transactions), thereby perfecting a security interest in the craft or work of fine art.

(2) At the time the craft or work of fine art is placed on consignment, the consignee shall provide the consignor with a written tatement of consignor's rights as set forth in subsection (1) of this section. A consignee who fails to give such notice shall be a petty disorderly person and shall be subject, upon conviction, to the penalties set forth in N.J.S. 2C:43-3.

(3) A craft or work of fine art initially received on consignment shall remain the property of the consignor upon compliance with the provisions of subsection (1) of this section, notwithstanding the subsequent purchase of the craft or work of fine art by the consignee, directly or indirectly, for the consignee's own account, until the terms of the purchase are completed.

L. 1987, c. 132, s. 4.



Section 12A:2-333 - Consignments Protected From Creditors

12A:2-333. Consignments protected from creditors
Crafts or works of fine art placed on consignment in compliance with the provisions of subsection (1) of section 4 are not subject to the claims, liens or security interests of the creditors of the consignee or art dealer.

L. 1987, c. 132, s. 5.



Section 12A:2-334 - Consignment Agreement

12A:2-334. Consignment agreement
An art dealer shall not accept a craft or work of fine art for a commission on consignment unless, before the time of acceptance, the art dealer conveys to the consignor a written receipt describing the craft or work of fine art delivered to the art dealer and setting out the terms of the consignment agreement.

L. 1987, c. 132, s. 6.



Section 12A:2-335 - Civil Liability Of Consignee

12A:2-335. Civil liability of consignee
An art dealer who accepts a craft or work of fine art on consignment shall be liable in a civil action brought by the consignor for the loss of or damages to the craft or work of fine art.

L. 1987, c. 132, s. 7.



Section 12A:2-336 - Waiver Of Rights Of Consignor

12A:2-336. Waiver of rights of consignor
A consignor may not waive his rights under this act unless the waiver is clear, conspicuous and in writing.

L. 1987, c. 132, s. 8.



Section 12A:2-401 - Passing Of Title; Reservation For Security; Limited Application Of This Section.

12A:2-401 Passing of title; reservation for security; limited application of this section.

12A:2-401. Passing of title; reservation for security; limited application of this section.

Each provision of this Chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this Chapter and matters concerning title become material the following rules apply:

(1)Title to goods cannot pass under a contract for sale prior to their identification to the contract (12A:2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this Act. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the Chapter on Secured Transactions (Chapter 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2)Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a)if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b)if the contract requires delivery at destination, title passes on tender there.

(3)Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a)if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b)if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4)A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".
amended 2013, c.65, s.35.



Section 12A:2-402 - Rights Of Seller's Creditors Against Sold Goods

12A:2-402. Rights of seller's creditors against sold goods
(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this Chapter (12A:2-502 and 2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this Chapter shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the Chapter on Secured Transactions (Chapter 9); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this Chapter constitute the transaction a fraudulent transfer or voidable preference.

L.1961, c. 120, s. 2-402.



Section 12A:2-403 - Power To Transfer; Good Faith Purchase Of Goods; "Entrusting"

12A:2-403. Power to transfer; good faith purchase of goods; "entrusting"
12A:2-403. Power to transfer; good faith purchase of goods; "entrusting".

(1) A purchaser of goods acquires all title which the transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has this power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale", or

(d) the delivery was procured through fraud punishable under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be theft under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the Chapters on Secured Transactions (Chapter 9) and Documents of Title (Chapter 7).

L.1961, c.120, s.2-403; amended 1994,c.114,s.5.



Section 12A:2-501 - Insurable Interest In Goods; Manner Of Identification Of Goods

12A:2-501. Insurable interest in goods; manner of identification of goods
(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are non-conforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

L.1961, c. 120, s. 2-501.



Section 12A:2-502 - Buyer's Right To Goods On Seller's Repudiation, Failure To Deliver, Or Insolvency

12A:2-502. Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency
12A:2-502. Buyer's Right to Goods on Seller's Repudiation, Failure to Deliver, or Insolvency.

(1)Subject to subsections (2) and (3) and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a)in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b)in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2)The buyer's right to recover the goods under subsection (1)(a) of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3)If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

L.1961, c.120, s.2-502; amended 2001, c.117, s.8.



Section 12A:2-503 - Manner Of Seller's Tender Of Delivery.

12A:2-503 Manner of seller's tender of delivery.

12A:2-503. Manner of seller's tender of delivery.

(1)Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this Chapter, and in particular

(a)tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b)unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2)Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3)Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4)Where goods are in the possession of a bailee and are to be delivered without being moved

(a)tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b)tender to the buyer of a non-negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Chapter 9 receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5)Where the contract requires the seller to deliver documents

(a)he must tender all such documents in correct form, except as provided in this Chapter with respect to bills of lading in a set (subsection (2) of 12A:2-323); and

(b)tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes non-acceptance or rejection.

amended 2013, c.65, s.36.



Section 12A:2-504 - Shipment By Seller

12A:2-504. Shipment by seller
Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

L.1961, c. 120, s. 2-504.



Section 12A:2-505 - Seller's Shipment Under Reservation.

12A:2-505 Seller's shipment under reservation.

12A:2-505. Seller's shipment under reservation.

(1)Where the seller has identified goods to the contract by or before shipment:

(a)his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b)a non-negotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of 12A:2-507) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2)When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

amended 2013, c.65, s.37.



Section 12A:2-506 - Rights Of Financing Agency.

12A:2-506 Rights of financing agency.

12A:2-506. Rights of financing agency.

(1)A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2)The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

amended 2013, c.65, s.38.



Section 12A:2-507 - Effect Of Seller's Tender; Delivery On Condition

12A:2-507. Effect of seller's tender; delivery on condition
(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

L.1961, c. 120, s. 2-507.



Section 12A:2-508 - Cure By Seller Of Improper Tender Or Delivery; Replacement

12A:2-508. Cure by seller of improper tender or delivery; replacement
(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

L.1961, c. 120, s. 2-508.



Section 12A:2-509 - Risk Of Loss In The Absence Of Breach.

12A:2-509 Risk of loss in the absence of breach.

12A:2-509. Risk of loss in the absence of breach.

(1)Where the contract requires or authorizes the seller to ship the goods by carrier

(a)if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (12A:2-505); but

(b)if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2)Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a)on his receipt of possession or control of a negotiable document of title covering the goods; or

(b)on acknowledgement by the bailee of the buyer's right to possession of the goods; or

(c)after his receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of 12A:2-503.

(3)In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4)The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Chapter on sale on approval (12A:2-327) and on effect of breach on risk of loss (12A:2-510).

amended 2013, c.65, s.39.



Section 12A:2-510 - Effect Of Breach On Risk Of Loss

12A:2-510. Effect of breach on risk of loss
(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

L.1961, c. 120, s. 2-510.



Section 12A:2-511 - Tender Of Payment By Buyer; Payment By Check.

12A:2-511. Tender of payment by buyer; payment by check.
(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of Payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this Act on the effect of an instrument on an obligation (12A:3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

L.1961, c.120, s.2-511; amended 1995,c.28,s.6.



Section 12A:2-512 - Payment By Buyer Before Inspection; Exceptions.

12A:2-512 Payment by buyer before inspection; exceptions.


12A:2-512. (1) Where the contract requires payment before inspection, non-conformity of the goods does not excuse the buyer from so making payment unless
(a)the non-conformity appears without inspection; or
(b)despite tender of the required documents the circumstances would justify injunction against honor under the provisions of subsection b. of 12A:5-109.
(2)Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.

L.1961, c.120, s.2-512; amended 1997, c.395, s.3.



Section 12A:2-513 - Buyer's Right To Inspection Of Goods

12A:2-513. Buyer's right to inspection of goods
(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Chapter on C.I.F. contracts (subsection (3) of 12A:2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

L.1961, c. 120, s. 2-513.



Section 12A:2-514 - When Documents Deliverable On Acceptance; When On Payment

12A:2-514. When documents deliverable on acceptance; when on payment
Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

L.1961, c. 120, s. 2-514.



Section 12A:2-515 - Preserving Evidence Of Goods In Dispute

12A:2-515. Preserving evidence of goods in dispute
In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

L.1961, c. 120, s. 2-515.



Section 12A:2-601 - Buyer's Rights On Improper Delivery

12A:2-601. Buyer's rights on improper delivery
Subject to the provisions of this Chapter on breach in installment contracts (12A:2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (12A:2-718 and 2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.

L.1961, c. 120, s. 2-601.



Section 12A:2-602 - Manner And Effect Of Rightful Rejection

12A:2-602. Manner and effect of rightful rejection
(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (12A:2-603 and 2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this Chapter (subsection (3) of 12A:2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this Chapter on Seller's remedies in general (12A:2-703).

L.1961, c. 120, s. 2-602.



Section 12A:2-603 - Merchant Buyer's Duties As To Rightfully Rejected Goods

12A:2-603. Merchant buyer's duties as to rightfully rejected goods
(1) Subject to any security interest in the buyer (subsection (3) of 12A:2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

L.1961, c. 120, s. 2-603.



Section 12A:2-604 - Buyer's Options As To Salvage Of Rightfully Rejected Goods

12A:2-604. Buyer's options as to salvage of rightfully rejected goods
Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

L.1961, c. 120, s. 2-604.



Section 12A:2-605 - Waiver Of Buyer's Objections By Failure To Particularize.

12A:2-605 Waiver of buyer's objections by failure to particularize.

12A:2-605. Waiver of buyer's objections by failure to particularize.

(1)The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach

(a)where the seller could have cured it if stated seasonably; or

(b)between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2)Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

amended 2013, c.65, s.40.



Section 12A:2-606 - What Constitutes Acceptance Of Goods

12A:2-606. What constitutes acceptance of goods
(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection (1) of 12A:2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

L.1961, c. 120, s. 2-606.



Section 12A:2-607 - Effect Of Acceptance; Notice Of Breach; Burden Of Establishing Breach After Acceptance; Notice Of Claim Or Litigation To Person Answerable Over

12A:2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over
(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Chapter for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of 12A:2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of 12A:2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of 12A:2-312).

L.1961, c. 120, s. 2-607.



Section 12A:2-608 - Revocation Of Acceptance In Whole Or In Part

12A:2-608. Revocation of acceptance in whole or in part
(1) The buyer may revoke his acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him if he has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

L.1961, c. 120, s. 2-608.



Section 12A:2-609 - Right To Adequate Assurance Of Performance

12A:2-609. Right to adequate assurance of performance
(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

L.1961, c. 120, s. 2-609.



Section 12A:2-610 - Anticipatory Repudiation

12A:2-610. Anticipatory repudiation
When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (12A:2-703 or 12A:2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this Chapter on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (12A:2-704).

L.1961, c. 120, s. 2-610.



Section 12A:2-611 - Retraction Of Anticipatory Repudiation

12A:2-611. Retraction of anticipatory repudiation
(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Chapter (12A:2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

L.1961, c. 120, s. 2-611.



Section 12A:2-612 - "Installment Contract" ; Breach

12A:2-612. "Installment contract" ; breach
(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a non-conforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

L.1961, c. 120, s. 2-612.



Section 12A:2-613 - Casualty To Identified Goods

12A:2-613. Casualty to identified goods
Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (12A:2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

L.1961, c. 120, s. 2-613.



Section 12A:2-614 - Substituted Performance

12A:2-614. Substituted performance
(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

L.1961, c. 120, s. 2-614.



Section 12A:2-615 - Excuse By Failure Of Presupposed Conditions

12A:2-615. Excuse by failure of presupposed conditions
Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

L.1961, c. 120, s. 2-615.



Section 12A:2-616 - Procedure On Notice Claiming Excuse

12A:2-616. Procedure on notice claiming excuse
(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Chapter relating to breach of installment contracts (12A:2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

L.1961, c. 120, s. 2-616.



Section 12A:2-701 - Remedies For Breach Of Collateral Contracts Not Impaired

12A:2-701. Remedies for breach of collateral contracts not impaired
Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this Chapter.

L.1961, c. 120, s. 2-701.



Section 12A:2-702 - Seller's Remedies On Discovery Of Buyer's Insolvency

12A:2-702. Seller's remedies on discovery of buyer's insolvency
(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this chapter (12A:2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within 3 months before delivery the 10 day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this chapter (12A:2-403). Successful reclamation of goods excludes all other remedies with respect to them.

L.1961, c. 120, s. 2-702. Amended by L.1962, c. 218, s. 1, eff. Jan. 1, 1963.



Section 12A:2-703 - Seller's Remedies In General

12A:2-703. Seller's remedies in general
Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (12A:2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (12A:2-705);

(c) proceed under the next section respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (12A:2-706);

(e) recover damages for non-acceptance (12A:2-708) or in a proper case the price (12A:2-709);

(f) cancel.

L.1961, c. 120, s. 2-703.



Section 12A:2-704 - Seller's Right To Identify Goods To The Contract Notwithstanding Breach Or To Salvage Unfinished Goods

12A:2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods
(1) An aggrieved seller under the preceding section may

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

L.1961, c. 120, s. 2-704.



Section 12A:2-705 - Seller's Stoppage Of Delivery In Transit Or Otherwise.

12A:2-705 Seller's stoppage of delivery in transit or otherwise.

12A:2-705. Seller's stoppage of delivery in transit or otherwise.

(1)The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (12A:2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2)As against such buyer the seller may stop delivery until

(a)receipt of the goods by the buyer; or

(b)acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c)such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d)negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b)After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c)If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d)A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

amended 2013, c.65, s.41.



Section 12A:2-706 - Seller's Resale Including Contract For Resale

12A:2-706. Seller's resale including contract for resale
(1) Under the conditions stated in 12A:2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Chapter (12A:2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (12A:2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of 12A:2-711).

L.1961, c. 120, s. 2-706.



Section 12A:2-707 - "Person In The Position Of A Seller"

12A:2-707. "Person in the position of a seller"
(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Chapter withhold or stop delivery (12A:2-705) and resell (12A:2-706) and recover incidental damages (12A:2-710).

L.1961, c. 120, s. 2-707.



Section 12A:2-708 - Seller's Damages For Non-acceptance Or Repudiation

12A:2-708. Seller's damages for non-acceptance or repudiation
(1) Subject to subsection (2) and to the provisions of this Chapter with respect to proof of market price (12A:2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Chapter (12A:2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Chapter (12A:2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

L.1961, c. 120, s. 2-708.



Section 12A:2-709 - Action For The Price

12A:2-709. Action for the price
(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (12A:2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

L.1961, c. 120, s. 2-709.



Section 12A:2-710 - Seller's Incidental Damages

12A:2-710. Seller's incidental damages
Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

L.1961, c. 120, s. 2-710.



Section 12A:2-711 - Buyer's Remedies In General; Buyer's Security Interest In Rejected Goods

12A:2-711. Buyer's remedies in general; buyer's security interest in rejected goods
(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (12A:2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Chapter (12A:2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Chapter (12A:2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Chapter (12A:2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (12A:2-706).

L.1961, c. 120, s. 2-711.



Section 12A:2-712 - "Cover" ; Buyer's Procurement Of Substitute Goods

12A:2-712. "Cover" ; buyer's procurement of substitute goods
(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (12A:2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

L.1961, c. 120, s. 2-712.



Section 12A:2-713 - Buyer's Damages For Non-delivery Or Repudiation

12A:2-713. Buyer's damages for non-delivery or repudiation
(1) Subject to the provisions of this Chapter with respect to proof of market price (12A:2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Chapter (12A:2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

L.1961, c. 120, s. 2-713.



Section 12A:2-714 - Buyer's Damages For Breach In Regard To Accepted Goods

12A:2-714. Buyer's damages for breach in regard to accepted goods
(1) Where the buyer has accepted goods and given notification (subsection (3) of 12A:2-607) he may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

L.1961, c. 120, s. 2-714.



Section 12A:2-715 - Buyer's Incidental And Consequential Damages

12A:2-715. Buyer's incidental and consequential damages
(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

L.1961, c. 120, s. 2-715.



Section 12A:2-716 - Buyer's Right To Specific Performance Or Replevin

12A:2-716. Buyer's right to specific performance or replevin
12A:2-716. Buyer's Right to Specific Performance or Replevin.

(1)Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2)The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3)The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

L.1961, c.120, s.2-716; amended 2001, c.117, s.9.



Section 12A:2-717 - Deduction Of Damages From The Price

12A:2-717. Deduction of damages from the price
The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

L.1961, c. 120, s. 2-717.



Section 12A:2-718 - Liquidation Or Limitation Of Damages; Deposits

12A:2-718. Liquidation or limitation of damages; deposits
(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or non-feasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Chapter other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this Chapter on resale by an aggrieved seller (12A:2-706).

L.1961, c. 120, s. 2-718.



Section 12A:2-719 - Contractual Modification Or Limitation Of Remedy

12A:2-719. Contractual modification or limitation of remedy
(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Chapter and may limit or alter the measure of damages recoverable under this Chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this Act.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

L.1961, c. 120, s. 2-719.



Section 12A:2-720 - Effect Of "Cancellation" Or "Rescission" On Claims For Antecedent Breach

12A:2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach
Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

L.1961, c. 120, s. 2-720.



Section 12A:2-721 - Remedies For Fraud

12A:2-721. Remedies for fraud
Remedies for material misrepresentation or fraud include all remedies available under this Chapter for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

L.1961, c. 120, s. 2-721.



Section 12A:2-722 - Who Can Sue Third Parties For Injury To Goods

12A:2-722. Who can sue third parties for injury to goods
Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

L.1961, c.120, s. 2-722.



Section 12A:2-723 - Proof Of Market Price: Time And Place

12A:2-723. Proof of market price: time and place
(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (12A:2-708 or 12A:2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Chapter offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

L.1961, c. 120, s. 2-723.



Section 12A:2-724 - Admissibility Of Market Quotations

12A:2-724. Admissibility of market quotations
Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

L.1961, c. 120, s. 2-724.



Section 12A:2-725 - Statute Of Limitations In Contracts For Sale

12A:2-725. Statute of limitations in contracts for sale
(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this Act becomes effective.

L.1961, c. 120, s. 2-725.



Section 12A:2A-101 - Short Title

12A:2A-101. Short title
12A:2A-101. Short title.



This chapter shall be known and may be cited as the "Uniform Commercial Code - Leases."

L.1994,c.114,s.1.



Section 12A:2A-102 - Scope

12A:2A-102. Scope
12A:2A-102. Scope.

This chapter applies to any transaction, regardless of form, that creates a lease.

L.1994,c.114,s.1.



Section 12A:2A-103 - Definitions And Index Of Definitions.

12A:2A-103 Definitions and index of definitions.

12A:2A-103. Definitions and index of definitions.

(1)In this chapter unless the context otherwise requires:

(a)"Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b)"Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c)"Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d)"Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e)"Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is a natural person and who takes under the lease primarily for a personal, family, or household purpose.

(f)"Fault" means wrongful act, omission, breach, or default.

(g)"Finance lease" means a lease with respect to which:

(i)the lessor does not select, manufacture, or supply the goods;

(ii)the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A)the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B)the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C)the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D)if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this chapter to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h)"Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (12A:2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i)"Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j)"Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k)"Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l)"Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m)"Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n)"Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o)"Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p)"Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q)"Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r)"Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s)"Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t)"Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u)"Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v)"Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w)"Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x)"Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y)"Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z)"Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2)Other definitions applying to this chapter and the sections in which they appear are:

"Accessions".................................................12A:2A-310(1).
"Construction mortgage"..........................12A:2A-309(1)(d).
"Encumbrance".........................................12A:2A-309(1)(e).
"Fixtures".................................................12A:2A-309(1)(a).
"Fixture filing".........................................12A:2A-309(1)(b).
"Purchase money lease"............................12A:2A-309(1)(c).

(3)The following definitions in other Chapters apply to this Chapter:

"Account"....................................................12A: 9-102(a)(2).
"Between merchants"........................................12A:2-104(3).
"Buyer".........................................................12A:2-103(1)(a).
"Chattel paper"........... 12A:9-102(a)(11).
"Consumer goods"...... 12A:9-102(a)(23).
"Document"...... ....... 12A:9-102(a)(30).
"Entrusting".......................................................12A:2-403(3).
"General intangible"....................................12A:9-102(a)(42).
"Good faith"....................................................2A:2-103(1)(b).
"Instrument"................................................12A:9-102(a)(47).
"Merchant".........................................................12A:2-104(1).
"Mortgage"...................................................12A:9-102(a)(55).
"Pursuant to commitment"............................12A:9-102(a)(68).
"Receipt"........................................................12A:2-103(1)(c).
"Sale"..................................................................12A:2-106(1).
"Sale on approval"...................................................12A:2-326.
"Sale or return"........................................................12A:2-326.
"Seller"............................................................12A:2-103(1)(d).

(4)In addition chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

amended 2001, c.117, s.10; 2001, c.386, s.131; 2013, c.65, s.42.



Section 12A:2A-104 - Leases Subject To Other Law

12A:2A-104. Leases subject to other law
12A:2A-104. Leases subject to other law.



(1) A lease, although subject to this chapter, is also subject to any applicable:

(a) certificate of title statute of this State:



R.S.39:10-1 to R.S.39:10-9 both inclusive;



P.L.1971, c.311 (C.39:10-9.1 and C.39:10-9.2);



R.S.39:10-10 to R.S.39:10-16 both inclusive;



R.S.39:10-18 to R.S.39:10-25 both inclusive;



P.L.1984, c.152 (C.12:7A-1 to C.12:7A-29 both inclusive);



(b) certificate of title statute of another jurisdiction (12A:2A-105); or

(c) consumer law of this State, both decisional and statutory.



(2) In case of conflict between the provisions of this chapter, other than sections 12A:2A-105, 12A:2A-304(3), and 12A:2A-305(3), and any law referred to in subsection (1), the provisions of that law control.

(3) Failure to comply with an applicable law has only the effect specified therein.

L.1994,c.114,s.1.



Section 12A:2A-105 - Territorial Application Of Chapter To Goods Covered By Certificate Of Title

12A:2A-105. Territorial application of chapter to goods covered by certificate of title
12A:2A-105. Territorial application of chapter to goods covered by certificate of title.

Subject to the provisions of sections 12A:2A-304(3) and 12A:2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

L.1994,c.114,s.1.



Section 12A:2A-106 - Limitation On Power Of Parties To Consumer Lease To Choose Applicable Law And Judicial Forum

12A:2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum
12A:2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum.



(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, or if the goods are to be used in more than one jurisdiction none of which is the residence of the lessee, in which the lease is executed by the lessee, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

L.1994,c.114,s.1.



Section 12A:2A-107 - Waiver Or Renunciation Of Claim Or Right After Default

12A:2A-107. Waiver or renunciation of claim or right after default
12A:2A-107. Waiver or renunciation of claim or right after default.



Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

L.1994,c.114,s.1.



Section 12A:2A-108 - Unconscionability

12A:2A-108. Unconscionability
12A:2A-108. Unconscionability.



(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

L.1994,c.114,s.1.



Section 12A:2A-109 - Option To Accelerate At Will

12A:2A-109. Option to accelerate at will
12A:2A-109. Option to accelerate at will.



(1) A term providing that one party or the party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party deems himself or herself insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

L.1994,c.114,s.1.



Section 12A:2A-201 - Statute Of Frauds

12A:2A-201. Statute of frauds
12A:2A-201. Statute of frauds.



(1) A lease contract is not enforceable by way of action or defense unless:



(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.



(5) The lease term under a lease contract referred to in subsection (4) is:



(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.



L.1994,c.114,s.1.



Section 12A:2A-202 - Final Written Expression: Parol Or Extrinsic Evidence

12A:2A-202. Final written expression: parol or extrinsic evidence
12A:2A-202. Final written expression: parol or extrinsic evidence.



Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(1) by course of dealing or usage of trade or by course of performance; and



(2) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

L.1994,c.114,s.1.



Section 12A:2A-203 - Seals Inoperative

12A:2A-203. Seals inoperative
12A:2A-203. Seals inoperative.



The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

L.1994,c.114,s.1.



Section 12A:2A-204 - Formation In General

12A:2A-204. Formation in general
12A:2A-204. Formation in general.



(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

L.1994,c.114,s.1.



Section 12A:2A-205 - Firm Offers

12A:2A-205. Firm offers
12A:2A-205. Firm offers.



An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

L.1994,c.114,s.1.



Section 12A:2A-206 - Offer And Acceptance In Formation Of Lease Contract

12A:2A-206. Offer and acceptance in formation of lease contract
12A:2A-206. Offer and acceptance in formation of lease contract.



(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

L.1994,c.114,s.1.



Section 12A:2A-207 - Course Of Performance Or Practical Construction

12A:2A-207. Course of performance or practical construction
12A:2A-207. Course of performance or practical construction.



(1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

(2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

(3) Subject to the provisions of 12A:2A-208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

L.1994,c.114,s.1.



Section 12A:2A-208 - Modification, Rescission And Waiver

12A:2A-208. Modification, rescission and waiver
12A:2A-208. Modification, rescission and waiver.



(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

L.1994,c.114,s.1.



Section 12A:2A-209 - Lessee Under Finance Lease As Beneficiary Of Supply Contract

12A:2A-209. Lessee under finance lease as beneficiary of supply contract
12A:2A-209. Lessee under finance lease as beneficiary of supply contract.



(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (12A:2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

L.1994,c.114,s.1.



Section 12A:2A-210 - Express Warranties

12A:2A-210. Express warranties
12A:2A-210. Express warranties.



(1) Express warranties by the lessor are created as follows:



(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty hat the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

L.1994,c.114,s.1.



Section 12A:2A-211 - Warranties Against Interference And Against Infringement; Lessee's Obligation Against Infringement

12A:2A-211. Warranties against interference and against infringement; lessee's obligation against infringement
12A:2A-211. Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

L.1994,c.114,s.1.



Section 12A:2A-212 - Implied Warranty Of Merchantability

12A:2A-212. Implied warranty of merchantability
12A:2A-212. Implied warranty of merchantability.



(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as



(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;



(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

L.1994,c.114,s.1.



Section 12A:2A-213 - Implied Warranty Of Fitness For Particular Purpose

12A:2A-213. Implied warranty of fitness for particular purpose
12A:2A-213. Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

L.1994,c.114,s.1.



Section 12A:2A-214 - Exclusion Or Modification Of Warranties

12A:2A-214. Exclusion or modification of warranties
12A:2A-214. Exclusion or modification of warranties.



(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of 12A:2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),



(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (12A:2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

L.1994,c.114,s.1.



Section 12A:2A-215 - Cumulation And Conflict Of Warranties Express Or Implied

12A:2A-215. Cumulation and conflict of warranties express or implied
12A:2A-215. Cumulation and conflict of warranties express or implied.



Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

L.1994,c.114,s.1.



Section 12A:2A-216 - Third-party Beneficiaries Of Express And Implied Warranties

12A:2A-216. Third-party beneficiaries of express and implied warranties
12A:2A-216. Third-party beneficiaries of express and implied warranties.



A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that the person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

L.1994,c.114,s.1.



Section 12A:2A-217 - Identification

12A:2A-217. Identification
12A:2A-217. Identification.



Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(1) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(2) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3) when the young are conceived, if the lease contract is for a lease of unborn young of animals.

L.1994,c.114,s.1.



Section 12A:2A-218 - Insurance And Proceeds

12A:2A-218. Insurance and proceeds
12A:2A-218. Insurance and proceeds.



(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

L.1994,c.114,s.1.



Section 12A:2A-219 - Risk Of Loss

12A:2A-219. Risk of loss
12A:2A-219. Risk of loss.



(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this chapter on the effect of default on risk of loss (12A:2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

L.1994,c.114,s.1.



Section 12A:2A-220 - Effect Of Default On Risk Of Loss

12A:2A-220. Effect of default on risk of loss
12A:2A-220. Effect of default on risk of loss.



(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the lessor's or supplier's effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

L.1994,c.114,s.1.



Section 12A:2A-221 - Casualty To Identified Goods

12A:2A-221. Casualty to identified goods
12A:2A-221. Casualty to identified goods.



If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or 12A:2A-219, then:

(1) if the loss is total, the lease contract is avoided; and



(2) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

L.1994,c.114,s.1.



Section 12A:2A-301 - Enforceability Of Lease Contract

12A:2A-301. Enforceability of lease contract
12A:2A-301. Enforceability of lease contract.



Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

L.1994,c.114,s.1.



Section 12A:2A-302 - Title To And Possession Of Goods

12A:2A-302. Title to and possession of goods
12A:2A-302. Title to and possession of goods.

Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

L.1994,c.114,s.1.



Section 12A:2A-303 - Alienability Of Party's Interest Under Lease Contract Or Of Lessor's Residual Interest In Goods; Delegation Of Performance; Transfer Of Rights

12A:2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights
12A:2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

(1)As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Chapter 9, Secured Transactions, by reason of 12A:9-109(a)(3).

(2)Except as provided in subsection (3) and 12A:9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3)A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4)Subject to subsection (3) and 12A:9-407:

(a)if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in 12A:2A-501(2);

(b)if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5)A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6)Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7)In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language shall be specific, by a writing, and conspicuous.

L.1994, c.114, s.1; amended 2001, c.117, s.11.



Section 12A:2A-304 - Subsequent Lease Of Goods By Lessor

12A:2A-304. Subsequent lease of goods by lessor
12A:2A-304. Subsequent lease of goods by lessor.



(1) Subject to 12A:2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and 12A:2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;



(b) the delivery was in exchange for a check which is later dishonored;



(c) it was agreed that the transaction was to be a "cash sale"; or



(d) the delivery was procured through theft under the criminal law.



(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

L.1994,c.114,s.1.



Section 12A:2A-305 - Sale Or Sublease Of Goods By Lessee

12A:2A-305. Sale or sublease of goods by lessee
12A:2A-305. Sale or sublease of goods by lessee.



(1) Subject to the provisions of 12A:2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and 12A:2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;



(b) the delivery was in exchange for a check which is later dishonored; or



(c) the delivery was procured through theft under the criminal law.



(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

L.1994,c.114,s.1.



Section 12A:2A-306 - Priority Of Certain Liens Arising By Operation Of Law

12A:2A-306. Priority of certain liens arising by operation of law
12A:2A-306. Priority of certain liens arising by operation of law.



If a person in the ordinary course of the person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

L.1994,c.114,s.1.



Section 12A:2A-307 - Priority Of Liens Arising By Attachment Or Levy On, Security Interests In, And Other Claims To Goods.

12A:2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

12A:2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1)Except as otherwise provided in 12A:2A-306, a creditor of a lessee takes subject to the lease contract.(2)Except as otherwise provided in subsection (3) and in 12A:2A-306 and 12A:2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.
(3)Except as otherwise provided in 12A:9-317, 12A:9-321 and 12A:9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

L.1994, c.114, s.1; amended 2001, c.117, s.12; 2001, c.386, s.132.



Section 12A:2A-308 - Special Rights Of Creditors

12A:2A-308. Special rights of creditors
12A:2A-308. Special rights of creditors.



(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

L.1994,c.114,s.1.



Section 12A:2A-309 - Lessor's And Lessee's Rights When Goods Become Fixtures

12A:2A-309. Lessor's and lessee's rights when goods become fixtures
12A:2A-309. Lessor's and lessee's rights when goods become fixtures.

(1)In this section:

(a)goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b)a "fixture filing" is the filing, in the office where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of 12A:9-502 a. and b.;

(c)a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d)a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e)"encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2)Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3)This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4)The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a)the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b)the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5)The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a)the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b)the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c)the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d)the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6)Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7)In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8)If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this chapter, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee shall reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9)Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the chapter on Secured Transactions (chapter 9).

L.1994, c.114, s.1; amended 2001, c.117, s.13.



Section 12A:2A-310 - Lessor's And Lessee's Rights When Goods Become Accessions

12A:2A-310. Lessor's and lessee's rights when goods become accessions
12A:2A-310. Lessor's and lessee's rights when goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of the interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or (b) if necessary to enforce the lessor's or lessee's other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee shall reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

L.1994,c.114,s.1.



Section 12A:2A-311 - Priority Subject To Subordination

12A:2A-311. Priority subject to subordination
12A:2A-311. Priority subject to subordination.



Nothing in this chapter prevents subordination by agreement by any person entitled to priority.

L.1994,c.114,s.1.



Section 12A:2A-401 - Insecurity: Adequate Assurance Of Performance

12A:2A-401. Insecurity: adequate assurance of performance
12A:2A-401. Insecurity: adequate assurance of performance.



(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

L.1994,c.114,s.1.



Section 12A:2A-402 - Anticipatory Repudiation

12A:2A-402. Anticipatory repudiation
12A:2A-402. Anticipatory repudiation.



If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(1) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2) make demand pursuant to 12A:2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(3) resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this chapter on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (12A:2A-524).

L.1994,c.114,s.1.



Section 12A:2A-403 - Retraction Of Anticipatory Repudiation

12A:2A-403. Retraction of anticipatory repudiation
12A:2A-403. Retraction of anticipatory repudiation.



(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under 12A:2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

L.1994,c.114,s.1.



Section 12A:2A-404 - Substituted Performance

12A:2A-404. Substituted performance
12A:2A-404. Substituted performance.



(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

L.1994,c.114,s.1.



Section 12A:2A-405 - Excused Performance

12A:2A-405. Excused performance
12A:2A-405. Excused performance.



Subject to 12A:2A-404 on substituted performance, the following rules apply:

(1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(2) If the causes mentioned in subsection (1) affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor's or supplier's customers but at the lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as the lessor's or supplier's own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

(3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2), of the estimated quota thus made available for the lessee.

L.1994,c.114,s.1.



Section 12A:2A-406 - Procedure On Excused Performance

12A:2A-406. Procedure on excused performance
12A:2A-406. Procedure on excused performance.



(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under 12A:2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (12A:2A-510):

(a) terminate the lease contract (12A:2A-505(2)); or



(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under 12A:2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

L.1994,c.114,s.1.



Section 12A:2A-407 - Irrevocable Promises: Finance Leases

12A:2A-407. Irrevocable promises: finance leases
12A:2A-407. Irrevocable promises: finance leases.



(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

L.1994,c.114,s.1.



Section 12A:2A-501 - Default: Procedure

12A:2A-501. Default: procedure
12A:2A-501. Default: procedure.



(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in 12A:1-106(1) or this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this subchapter as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this subchapter does not apply.

L.1994,c.114,s.1.



Section 12A:2A-502 - Notice After Default

12A:2A-502. Notice after default
12A:2A-502. Notice after default.



Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

L.1994,c.114,s.1.



Section 12A:2A-503 - Modification Or Impairment Of Rights And Remedies

12A:2A-503. Modification or impairment of rights and remedies
12A:2A-503. Modification or impairment of rights and remedies.



(1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under 12A:2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.

L.1994,c.114,s.1.



Section 12A:2A-504 - Liquidation Of Damages

12A:2A-504. Liquidation of damages
12A:2A-504. Liquidation of damages.



(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and this provision does not comply with subsection (1), or this provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (12A:2A-525 or 12A:2A-526), the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of that amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this chapter other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

L.1994,c.114,s.1.



Section 12A:2A-505 - Cancellation And Termination And Effect Of Cancellation, Termination, Rescission, Or Fraud On Rights And Remedies

12A:2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies
12A:2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

L.1994,c.114,s.1.



Section 12A:2A-506 - Statute Of Limitations

12A:2A-506. Statute of limitations
12A:2A-506. Statute of limitations.



(1) An action for default under a lease contract, including breach of warranty or indemnity, shall be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations and it does not apply to causes of action that have accrued before this chapter becomes effective.

L.1994,c.114,s.1.



Section 12A:2A-507 - Proof Of Market Rent: Time And Place

12A:2A-507. Proof of market rent: time and place
12A:2A-507. Proof of market rent: time and place.



(1) Damages based on market rent (12A:2A-519 or 12A:2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in sections 12A:2A-519 and 12A:2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until that party has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

L.1994,c.114,s.1.



Section 12A:2A-508 - Lessee's Remedies

12A:2A-508. Lessee's remedies
12A:2A-508. Lessee's remedies.



(1) If a lessor fails to deliver the goods in conformity to the lease contract (12A:2A-509) or repudiates the lease contract (12A:2A-402), or a lessee rightfully rejects the goods (12A:2A-509) or justifiably revokes acceptance of the goods (12A:2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (12A:2A-510), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract (12A:2A-505(1));



(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (sections 12A:2A-518 and 12A:2A-520), or recover damages for nondelivery (sections 12A:2A-519 and 12A:2A-520);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them (12A:2A-522); or



(b) in a proper case, obtain specific performance or replevy the goods (12A:2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in 12A:2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (12A:2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to 12A:2A-527(5).

(6) Subject to the provisions of 12A:2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

L.1994,c.114,s.1.



Section 12A:2A-509 - Lessee's Rights On Improper Delivery; Rightful Rejection

12A:2A-509. Lessee's rights on improper delivery; rightful rejection
12A:2A-509. Lessee's rights on improper delivery; rightful rejection.



(1) Subject to the provisions of 12A:2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

L.1994,c.114,s.1.



Section 12A:2A-510 - Installment Lease Contracts: Rejection And Default

12A:2A-510. Installment lease contracts: rejection and default
12A:2A-510. Installment lease contracts: rejection and default.



(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents;but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee shall accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

L.1994,c.114,s.1.



Section 12A:2A-511 - Merchant Lessee's Duties As To Rightfully Rejected Goods

12A:2A-511. Merchant lessee's duties as to rightfully rejected goods
12A:2A-511. Merchant lessee's duties as to rightfully rejected goods.



(1) Subject to any security interest of a lessee (12A:2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in the merchant lessee's possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (12A:2A-512) disposes of goods, the lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or 12A:2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion or the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or 12A:2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.

L.1994,c.114,s.1.



Section 12A:2A-512 - Lessee's Duties As To Rightfully Rejected Goods

12A:2A-512. Lessee's duties as to rightfully rejected goods
12A:2A-512. Lessee's duties as to rightfully rejected goods.



(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (12A:2A-511) and subject to any security interest of a lessee (12A:2A-508(5)):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in 12A:2A-511; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

L.1994,c.114,s.1.



Section 12A:2A-513 - Cure By Lessor Of Improper Tender Or Delivery; Replacement

12A:2A-513. Cure by lessor of improper tender or delivery; replacement
12A:2A-513. Cure by lessor of improper tender or delivery; replacement.



(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or supplier seasonably notifies the lessee.

L.1994,c.114,s.1.



Section 12A:2A-514 - Waiver Of Lessee's Objections.

12A:2A-514 Waiver of lessee's objections.

12A:2A-514. Waiver of lessee's objections.

(1)In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a)if, stated seasonably, the lessor or the supplier could have cured it (12A:2A-513); or

(b)between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2)A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

amended 2013, c.65, s.43.



Section 12A:2A-515 - Acceptance Of Goods

12A:2A-515. Acceptance of goods
12A:2A-515. Acceptance of goods.



(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (12A:2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

L.1994,c.114,s.1.



Section 12A:2A-516 - Effect Of Acceptance Of Goods; Notice Of Default; Burden Of Establishing Default After Acceptance; Notice Of Claim Or Litigation To Person Answerable Over

12A:2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over
12A:2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.



(1) A lessee shall pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:



(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (12A:2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.



(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (12A:2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (12A:2A-211).

L.1994,c.114,s.1.



Section 12A:2A-517 - Revocation Of Acceptance Of Goods

12A:2A-517. Revocation of acceptance of goods
12A:2A-517. Revocation of acceptance of goods.



(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance shall occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

L.1994,c.114,s.1.



Section 12A:2A-518 - Cover; Substitute Goods

12A:2A-518. Cover; substitute goods
12A:2A-518. Cover; substitute goods.



(1) After a default by a lessor under the lease contract of the type described in 12A:2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (12A:2A-504) or otherwise determined pursuant to agreement of the parties (sections 12A:1-102(3) and 12A:2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and 12A:2A-519 governs.

L.1994,c.114,s.1.



Section 12A:2A-519 - Lessee's Damages For Non-delivery, Repudiation, Default, And Breach Of Warranty In Regard To Accepted Goods

12A:2A-519. Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods
12A:2A-519. Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (12A:2A-504) or otherwise determined pursuant to agreement of the parties (sections 12A:1-102(3) and 12A:2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under 12A:2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (12A:2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

L.1994,c.114,s.1.



Section 12A:2A-520 - Lessee's Incidental And Consequential Damages

12A:2A-520. Lessee's incidental and consequential damages
12A:2A-520. Lessee's incidental and consequential damages.



(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:



(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

L.1994,c.114,s.1.



Section 12A:2A-521 - Lessee's Right To Specific Performance Or Replevin

12A:2A-521. Lessee's right to specific performance or replevin
12A:2A-521. Lessee's right to specific performance or replevin.



(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

L.1994,c.114,s.1.



Section 12A:2A-522 - Lessee's Right To Goods On Lessor's Insolvency

12A:2A-522. Lessee's right to goods on lessor's insolvency
12A:2A-522. Lessee's right to goods on lessor's insolvency.



(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (12A:2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

L.1994,c.114,s.1.



Section 12A:2A-523 - Lessor's Remedies

12A:2A-523. Lessor's remedies
12A:2A-523. Lessor's remedies.



(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (12A:2A-510), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract (12A:2A-505(1));



(b) proceed respecting goods not identified to the lease contract (12A:2A-524);

(c) withhold delivery of the goods and take possession of goods previously delivered (12A:2A-525);

(d) stop delivery of the goods by any bailee (12A:2A-526);



(e) dispose of the goods and recover damages (12A:2A-527), or retain the goods and recover damages (12A:2A-528), or in a proper case recover rent (12A:2A-529);

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

L.1994,c.114,s.1.



Section 12A:2A-524 - Lessor's Right To Identify Goods To Lease Contract

12A:2A-524. Lessor's right to identify goods to lease contract
12A:2A-524. Lessor's right to identify goods to lease contract.



(1) After default by the lessee under the lease contract of the type described in 12A:2A-523(1) or 12A:2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (12A:2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

L.1994,c.114,s.1.



Section 12A:2A-525 - Lessor's Right To Possession Of Goods

12A:2A-525. Lessor's right to possession of goods
12A:2A-525. Lessor's right to possession of goods.



(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in 12A:2A-523(1) or 12A:2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (12A:2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

L.1994,c.114,s.1.



Section 12A:2A-526 - Lessor's Stoppage Of Delivery In Transit Or Otherwise.

12A:2A-526 Lessor's stoppage of delivery in transit or otherwise.

12A:2A-526. Lessor's stoppage of delivery in transit or otherwise.

(1)A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2)In pursuing its remedies under subsection (1), the lessor may stop delivery until

(a)receipt of the goods by the lessee;

(b)acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c)such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b)After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c)A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

amended 2013, c.65, s.44.



Section 12A:2A-527 - Lessor's Rights To Dispose Of Goods

12A:2A-527. Lessor's rights to dispose of goods
12A:2A-527. Lessor's rights to dispose of goods.



(1) After a default by a lessee under the lease contract of the type described in 12A:2A-523(1) or 12A:2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (12A:2A-525 or 12A:2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (12A:2A-504) or otherwise determined pursuant to agreement of the parties (sections 12A:1-102(3) and 12A:2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under 12A:2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and 12A:2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (12A:2A-508(5)).

L.1994,c.114,s.1.



Section 12A:2A-528 - Lessor's Damages For Nonacceptance, Failure To Pay, Repudiation, Or Other Default

12A:2A-528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default
12A:2A-528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (12A:2A-504) or otherwise determined pursuant to agreement of the parties (sections 12A:1-102(3) and 12A:2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under 12A:2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in 12A:2A-523(1) or 12A:2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under 12A:2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under 12A:2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

L.1994,c.114,s.1.



Section 12A:2A-529 - Lessor's Action For The Rent

12A:2A-529. Lessor's action for the rent
12A:2A-529. Lessor's action for the rent.



(1) After default by the lessee under the lease contract of the type described in 12A:2A-523(1) or 12A:2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (12A:2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under 12A:2A-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under 12A:2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by 12A:2A-527 or 12A:2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to 12A:2A-527 or 12A:2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in 12A:2A-523(1) or 12A:2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under 12A:2A-527 or 12A:2A-528.

L.1994,c.114,s.1.



Section 12A:2A-530 - Lessor's Incidental Damages

12A:2A-530. Lessor's incidental damages
12A:2A-530. Lessor's incidental damages.



Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

L.1994,c.114,s.1.



Section 12A:2A-531 - Standing To Sue Third Parties For Injury To Goods

12A:2A-531. Standing to sue third parties for injury to goods
12A:2A-531. Standing to sue third parties for injury to goods.



(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;



(ii) has an insurable interest in the goods; or



(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the suit or settlement of the party plaintiff, subject to the party plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

L.1994,c.114,s.1.



Section 12A:2A-532 - Lessor's Rights To Residual Interest

12A:2A-532. Lessor's rights to residual interest
12A:2A-532. Lessor's rights to residual interest.



In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

L.1994,c.114,s.1.



Section 12A:3-101 - Short Title

12A:3-101. Short title
This chapter may be cited as Uniform Commercial Code -- Negotiable Instruments.

L.1995,c.28,s.1.



Section 12A:3-102 - Subject Matter

12A:3-102. Subject matter
a. This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by chapter 4A, or to securities governed by chapter 8.

b. If there is conflict between this chapter and chapter 4 or 9, chapters 4 and 9 govern.

c. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

L.1995,c.28,s.1.



Section 12A:3-103 - Definitions

12A:3-103. Definitions
a. As used in this chapter:



(1) "Acceptor" means a drawee who has accepted a draft.



(2) "Drawee" means a person ordered in a draft to make payment.



(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or chapter 4.

(8) "Party" means a party to an instrument.



(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (12A:1-201(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

b. Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance"............................12A:3-409



"Accommodated party"....................12A:3-419



"Accommodation party"...................12A:3-419



"Alteration"............................12A:3-407



"Anomalous indorsement".................12A:3-205



"Blank indorsement".....................12A:3-205



"Cashier's check".......................12A:3-104



"Certificate of deposit"................12A:3-104



"Certified check".......................12A:3-409



"Check".................................12A:3-104



"Consideration".........................12A:3-303



"Draft".................................12A:3-104



"Holder in due course"..................12A:3-302



"Incomplete instrument".................12A:3-115



"Indorsement"...........................12A:3-204



"Indorser"..............................12A:3-204



"Instrument"............................12A:3-104



"Issue".................................12A:3-105



"Issuer"................................12A:3-105



"Negotiable instrument".................12A:3-104



"Negotiation"...........................12A:3-201



"Note"..................................12A:3-104



"Payable at a definite time"............12A:3-108



"Payable on demand".....................12A:3-108



"Payable to bearer".....................12A:3-109



"Payable to order"......................12A:3-109



"Payment"...............................12A:3-602



"Person entitled to enforce"............12A:3-301



"Presentment"...........................12A:3-501



"Reacquisition".........................12A:3-207



"Special indorsement"...................12A:3-205



"Teller's check"........................12A:3-104



"Transfer of instrument"................12A:3-203



"Traveler's check"......................12A:3-104



"Value".................................12A:3-303



c. The following definitions in other chapters apply to this chapter:



"Bank"..................................12A:4-105



"Banking day"...........................12A:4-104



"Clearing house"........................12A:4-104



"Collecting bank".......................12A:4-105



"Depositary bank".......................12A:4-105



"Documentary draft".....................12A:4-104



"Intermediary bank".....................12A:4-105



"Item"..................................12A:4-104



"Payor bank"............................12A:4-105



"Suspends payments".....................12A:4-104



d. In addition, chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

L.1995,c.28,s.1.



Section 12A:3-104 - Negotiable Instrument

12A:3-104. Negotiable instrument
a. Except as provided in subsections c. and d. of this section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and



(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain an undertaking or power to give, maintain, or protect collateral to secure payment, an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or a waiver of the benefit of any law intended for the advantage or protection of an obligor.

b. "Instrument" means a negotiable instrument.



c. An order that meets all of the requirements of subsection a. of this section, except paragraph (1), and otherwise falls within the definition of "check" in subsection f. of this section is a negotiable instrument and a check.

d. A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

e. An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

f. "Check" means a draft, other than a documentary draft, payable on demand and drawn on a bank or a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

g. "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

h. "Teller's check" means a draft drawn by a bank on another bank, or payable at or through a bank.

i. "Traveler's check" means an instrument that is payable on demand, is drawn on or payable at or through a bank, is designated by the term "traveler's check" or by a substantially similar term, and requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

j. "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

L.1995,c.28,s.1.



Section 12A:3-105 - Issue Of Instrument

12A:3-105. Issue of instrument
a. "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

b. An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

c. "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

L.1995,c.28,s.1.



Section 12A:3-106 - Unconditional Promise Or Order

12A:3-106. Unconditional promise or order
a. Except as provided in this section, for the purposes of subsection a. of 12A:3-104, a promise or order is unconditional unless it states an express condition to payment, that the promise or order is subject to or governed by another writing, or that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

b. A promise or order is not made conditional by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or because payment is limited to resort to a particular fund or source.

c. If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of subsection a. of 12A:3-104. If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

d. If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of subsection a. of 12A:3-104; but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

L.1995,c.28,s.1.



Section 12A:3-107 - Instrument Payable In Foreign Money

12A:3-107. Instrument payable in foreign money
Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

L.1995,c.28,s.1.



Section 12A:3-108 - Payable On Demand Or At Definite Time

12A:3-108. Payable on demand or at definite time
a. A promise or order is "payable on demand" if it states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or does not state any time of payment.

b. A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of prepayment, acceleration, extension at the option of the holder, or extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

c. If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

L.1995,c.28,s.1.



Section 12A:3-109 - Payable To Bearer Or To Order

12A:3-109. Payable to bearer or to order
a. A promise or order is payable to bearer if it:



(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or



(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

b. A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person or to an identified person or order. A promise or order that is payable to order is payable to the identified person.

c. An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to subsection a. of 12A:3-205. An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to subsection b. of 12A:3-205.

L.1995,c.28,s.1.



Section 12A:3-110 - Identification Of Person To Whom Instrument Is Payable

12A:3-110. Identification of person to whom instrument is payable
a. The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

b. If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

c. A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:



(a) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(b) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(c) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(d) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

d. If an instrument is payable alternatively to two or more persons, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is not payable alternatively to two or more persons, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

L.1995,c.28,s.1.



Section 12A:3-111 - Place Of Payment.

12A:3-111. Place of payment.
Except as otherwise provided for items in chapter 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

L.1995,c.28,s.1.



Section 12A:3-112 - Interest

12A:3-112. Interest
a. Unless otherwise provided in the instrument, an instrument is not payable with interest, and interest on an interest-bearing instrument is payable from the date of the instrument.

b. Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

L.1995,c.28,s.1.



Section 12A:3-113 - Date Of Instrument

12A:3-113. Date of instrument
a. An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in subsection c. of 12A:4-401, an instrument payable on demand is not payable before the date of the instrument.

b. If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

L.1995,c.28,s.1.



Section 12A:3-114 - Contradictory Terms Of Instrument

12A:3-114. Contradictory terms of instrument
If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

L.1995,c.28,s.1.



Section 12A:3-115 - Incomplete Instrument

12A:3-115. Incomplete instrument
a. "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

b. Subject to subsection c. of this section, if an incomplete instrument is an instrument under 12A:3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under 12A:3-104, but, after completion, the requirements of 12A:3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

c. If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under 12A:3-407.

d. The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

L.1995,c.28,s.1.



Section 12A:3-116 - Joint And Several Liability; Contribution

12A:3-116. Joint and several liability; contribution
a. Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

b. Except as provided in subsection e. of 12A:3-419 or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

c. Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection b. of this section of a party having the same joint and several liability to receive contribution from the party discharged.

L.1995,c.28,s.1.



Section 12A:3-117 - Other Agreements Affecting Instrument

12A:3-117. Other agreements affecting instrument
Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

L.1995,c.28,s.1.



Section 12A:3-118 - Statute Of Limitations

12A:3-118. Statute of limitations
a. Except as provided in subsection e. of this section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

b. Except as provided in subsection d. or e. of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

c. Except as provided in subsection d. of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

d. An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

e. An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

f. An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

g. Unless governed by other law regarding claims for indemnity or contribution, an action for conversion of an instrument, for money had and received, or like action based on conversion, for breach of warranty, or to enforce an obligation, duty, or right arising under this chapter and not governed by this section must be commenced within three years after the cause of action accrues.

L.1995,c.28,s.1.



Section 12A:3-119 - Notice Of Right To Defend Action

12A:3-119. Notice of right to defend action
In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or chapter 4 of Title 12A of the New Jersey Statutes, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

L.1995,c.28,s.1.



Section 12A:3-201 - Negotiation

12A:3-201. Negotiation
a. "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

b. Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

L.1995,c.28,s.1.



Section 12A:3-202 - Negotiation Subject To Rescission

12A:3-202. Negotiation subject to rescission
a. Negotiation is effective even if obtained from an infant, a corporation exceeding its powers, or a person without capacity, by fraud, duress, or mistake, or in breach of duty or as part of an illegal transaction.

b. To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

L.1995,c.28,s.1.



Section 12A:3-203 - Transfer Of Instrument; Rights Acquired By Transfer

12A:3-203. Transfer of instrument; rights acquired by transfer
a. An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

b. Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

c. Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

d. If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.

L.1995,c.28,s.1.



Section 12A:3-204 - Indorsement

12A:3-204. Indorsement
a. "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument, or incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

b. "Indorser" means a person who makes an indorsement.

c. For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

d. If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

L.1995,c.28,s.1.



Section 12A:3-205 - Special Indorsement; Blank Indorsement; Anomalous Indorsement

12A:3-205. Special indorsement; blank indorsement; anomalous indorsement
a. If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in 12A:3-110 apply to special indorsements.

b. If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

c. The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

d. "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

L.1995,c.28,s.1.



Section 12A:3-206 - Restrictive Indorsement

12A:3-206. Restrictive indorsement
a. An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

b. An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

c. If an instrument bears an indorsement described in subsection b. of 12A:4-201, or in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3) of subsection c. of this section, a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

d. Except for an indorsement covered by subsection c. of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in 12A:3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

e. The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection c. of this section or has notice or knowledge of breach of fiduciary duty as stated in subsection d. of this section.

f. In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

L.1995,c.28,s.1.



Section 12A:3-207 - Reacquisition

12A:3-207. Reacquisition
Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

L.1995,c.28,s.1.



Section 12A:3-301 - Person Entitled To Enforce Instrument

12A:3-301. Person entitled to enforce instrument
"Person entitled to enforce" an instrument means the holder of the instrument, a nonholder in possession of the instrument who has the rights of a holder, or a person not in possession of the instrument who is entitled to enforce the instrument pursuant to 12A:3-309 or subsection d. of 12A:3-418. A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

L.1995,c.28,s.1.



Section 12A:3-302 - Holder In Due Course

12A:3-302. Holder in due course
a. Subject to subsection c. of this section and subsection d. of 12A:3-106, "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument for value, in good faith, without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, without notice that the instrument contains an unauthorized signature or has been altered, without notice of any claim to the instrument described in 12A:3-306, and without notice that any party has a defense or claim in recoupment described in subsection a. of 12A:3-305.

b. Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection a. of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

c. Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or as the successor in interest to an estate or other organization.

d. If, under paragraph (1) of subsection a. of 12A:3-303, the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

e. If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

f. To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

g. This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

L.1995,c.28,s.1.



Section 12A:3-303 - Value And Consideration

12A:3-303. Value and consideration
a. An instrument is issued or transferred for value if:



(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

b. "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection a. of this section, the instrument is also issued for consideration.

L.1995,c.28,s.1.



Section 12A:3-304 - Overdue Instrument

12A:3-304. Overdue instrument
a. An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;



(2) if the instrument is a check, 90 days after its date; or



(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

b. With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

c. Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

L.1995,c.28,s.1.



Section 12A:3-305 - Defenses And Claims In Recoupment

12A:3-305. Defenses and claims in recoupment
a. Except as stated in subsection b. of this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on infancy of the obligor to the extent it is a defense to a simple contract, duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

b. The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in paragraph (1) of subsection a. of this section, but is not subject to defenses of the obligor stated in paragraph (2) of subsection a. of this section or claims in recoupment stated in paragraph (3) of subsection a. of this section against a person other than the holder.

c. Except as stated in subsection d. of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (12A:3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

d. In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection a. of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

L.1995,c.28,s.1.



Section 12A:3-306 - Claims To An Instrument

12A:3-306. Claims to an instrument
A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

L.1995,c.28,s.1.



Section 12A:3-307 - Notice Of Breach Of Fiduciary Duty

12A:3-307. Notice of breach of fiduciary duty
a. As used in this section:



(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

b. If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

L.1995,c.28,s.1.



Section 12A:3-308 - Proof Of Signatures And Status As Holder In Due Course.

12A:3-308 Proof of signatures and status as holder in due course.

12A:3-308. a. In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is deceased or incapacitated at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under subsection a. of N.J.S.12A:3-402.

b.If the validity of signatures is admitted or proved and there is compliance with subsection a. of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under N.J.S.12A:3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

amended 2013, c.103, s.58.



Section 12A:3-309 - Enforcement Of Lost, Destroyed, Or Stolen Instrument

12A:3-309. Enforcement of lost, destroyed, or stolen instrument
a. A person not in possession of an instrument is entitled to enforce the instrument if the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, the loss of possession was not the result of a transfer by the person or a lawful seizure, and the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

b. A person seeking enforcement of an instrument under subsection a. of this section must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, 12A:3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

L.1995,c.28,s.1.



Section 12A:3-310 - Effect Of Instrument On Obligation For Which Taken

12A:3-310. Effect of instrument on obligation for which taken
a. Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent that discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

b. Unless otherwise agreed and except as provided in subsection a. of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4) of this subsection b., if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

c. If an instrument other than one described in subsection a. or b. of this section is taken for an obligation, the effect is that stated in subsection a. of this section if the instrument is one on which a bank is liable as maker or acceptor, or that stated in subsection b. of this section in any other case.

L.1995,c.28,s.1.



Section 12A:3-311 - Accord And Satisfaction By Use Of Instrument

12A:3-311. Accord and satisfaction by use of instrument
a. If a person against whom a claim is asserted proves that that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, the amount of the claim was unliquidated or subject to a bona fide dispute, and the claimant obtained payment of the instrument, the following subsections shall apply.

b. Unless subsection c. of this section applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

c. Subject to subsection d. of this section, a claim is not discharged under subsection b. of this section if either of the following applies:

(1) The claimant, if an organization, proves that within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1) of this subsection c.

d. A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

L.1995,c.28,s.1.



Section 12A:3-312 - Lost, Destroyed, Or Stolen Cashier's Check, Teller's Check Or Certified Check

12A:3-312. Lost, destroyed, or stolen cashier's check, teller's check or certified check
1. 12A:3-312. Lost, Destroyed, or Stolen Cashier's Check, Teller's Check or Certified Check.

a. In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that: the declarer lost possession of a check; the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check; the loss of possession was not the result of a transfer by the declarer or a lawful seizure; and the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check, teller's check or the acceptor of a certified check.

b. A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if: the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or a teller's check; the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check; the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of the time the claim is asserted, or the 90th day following the date of the check, in the case of a cashier's check or a teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to paragraph (1) of subsection a. of 12A:4-302, payment to the claimant discharges all liability of the obligated bank with respect to the check.

c. If the obligated bank pays the amount of a check to a claimant under paragraph (4) of subsection b. of this section and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to refund the payment to the obligated bank if the check is paid, or pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

d. If a claimant has the right to assert a claim under subsection b. of this section and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or 12A:3-309.

1996,c.134,s.1.



Section 12A:3-401 - Signature

12A:3-401. Signature
a. A person is not liable on an instrument unless the person signed the instrument, or the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under 12A:3-402.

b. A signature may be made manually or by means of a device or machine, and by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

L.1995,c.28,s.1.



Section 12A:3-402 - Signature By Representative

12A:3-402. Signature by representative
a. If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

b. If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection c. of this section, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

c. If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

L.1995,c.28,s.1.



Section 12A:3-403 - Unauthorized Signature

12A:3-403. Unauthorized signature
a. Unless otherwise provided in this chapter or chapter 4 of Title 12A of the New Jersey Statutes, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

b. If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

c. The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.

L.1995,c.28,s.1.



Section 12A:3-404 - Impostors; Fictitious Payees

12A:3-404. Impostors; fictitious payees
a. If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

b. If a person whose intent determines to whom an instrument is payable (subsection a. or b. of 12A:3-110) does not intend the person identified as payee to have any interest in the instrument, or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.



(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

c. Under subsection a. or b. of this section, an indorsement is made in the name of a payee if it is made in a name substantially similar to that of the payee or the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

d. With respect to an instrument to which subsection a. or b. of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

L.1995,c.28,s.1.



Section 12A:3-405 - Employer's Responsibility For Fraudulent Indorsement By Employee

12A:3-405. Employer's responsibility for fraudulent indorsement by employee
a. As used in this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means, in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or, in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority to: sign or indorse instruments on behalf of the employer; process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition; prepare or process instruments for issue in the name of the employer; supply information determining the names or addresses of payees of instruments to be issued in the name of the employer; control the disposition of instruments to be issued in the name of the employer; or act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

b. For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

c. Under subsection b. of this section, an indorsement is made in the name of the person to whom an instrument is payable if it is made in a name substantially similar to the name of that person or the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

L.1995,c.28,s.1.



Section 12A:3-406 - Negligence Contributing To Forged Signature Or Alteration Of Instrument

12A:3-406. Negligence contributing to forged signature or alteration of instrument
a. A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

b. Under subsection a. of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

c. Under subsection a. of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection b. of this section, the burden of proving failure to exercise ordinary care is on the person precluded.

L.1995,c.28,s.1.



Section 12A:3-407 - Alteration

12A:3-407. Alteration
a. "Alteration" means an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

b. Except as provided in subsection c. of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

c. A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument according to its original terms, or in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

L.1995,c.28,s.1.



Section 12A:3-408 - Drawee Not Liable On Unaccepted Draft

12A:3-408. Drawee not liable on unaccepted draft
A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

L.1995,c.28,s.1.



Section 12A:3-409 - Acceptance Of Draft; Certified Check

12A:3-409. Acceptance of draft; certified check
a. "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

b. A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

c. If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

d. "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection a. of this section or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

L.1995,c.28,s.1.



Section 12A:3-410 - Acceptance Varying Draft

12A:3-410. Acceptance varying draft
a. If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

b. The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

c. If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

L.1995,c.28,s.1.



Section 12A:3-411 - Refusal To Pay Cashier's Checks, Teller's Checks, And Certified Checks

12A:3-411. Refusal to pay cashier's checks, teller's checks, and certified checks
a. As used in this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

b. If the obligated bank wrongfully refuses to pay a cashier's check or certified check, stops payment of a teller's check, or refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

c. Expenses or consequential damages under subsection b. of this section are not recoverable if the refusal of the obligated bank to pay occurs because the bank suspends payments, the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or payment is prohibited by law.

L.1995,c.28,s.1.



Section 12A:3-412 - Obligation Of Issuer Of Note Or Cashier's Check

12A:3-412. Obligation of issuer of note or cashier's check
The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in 12A:3-115 and 12A:3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under 12A:3-415.

L.1995,c.28,s.1.



Section 12A:3-413 - Obligation Of Acceptor

12A:3-413. Obligation of acceptor
a. The acceptor of a draft is obliged to pay the draft according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in 12A:3-115 and 12A:3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under 12A:3-414 or 12A:3-415.

b. If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

L.1995,c.28,s.1.



Section 12A:3-414 - Obligation Of Drawer

12A:3-414. Obligation of drawer
a. This section does not apply to cashier's checks or other drafts drawn on the drawer.

b. If an unaccepted draft is dishonored, the drawer is obliged to pay the draft according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in 12A:3-115 and 12A:3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under 12A:3-415.

c. If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

d. If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under subsections a. and c. of 12A:3-415.

e. If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection b. of this section to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection b. of this section is not effective if the draft is a check.

f. If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30-day period without paying the check, and because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

L.1995,c.28,s.1.



Section 12A:3-415 - Obligation Of Indorser

12A:3-415. Obligation of indorser
a. Subject to subsections b., c., d. and e. of this section and to subsection d. of 12A:3-419, if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument according to the terms of the instrument at the time it was indorsed, or if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in 12A:3-115 and 12A:3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

b. If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection a. of this section to pay the instrument.

c. If notice of dishonor of an instrument is required by 12A:3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection a. of this section is discharged.

d. If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection a. of this section is discharged.

e. If an indorser of a check is liable under subsection a. of this section and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection a. of this section is discharged.

L.1995,c.28,s.1.



Section 12A:3-416 - Transfer Warranties

12A:3-416. Transfer warranties
a. A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;



(2) all signatures on the instrument are authentic and authorized;



(3) the instrument has not been altered;



(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

b. A person to whom the warranties under subsection a. are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

c. The warranties stated in subsection a. of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection b. of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

d. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

L.1995,c.28,s.1.



Section 12A:3-417 - Presentment Warranties

12A:3-417. Presentment warranties
a. If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and



(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

b. A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

c. If a drawee asserts a claim for breach of warranty under subsection a. of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under 12A:3-404 or 12A:3-405 or the drawer is precluded under 12A:3-406 or 12A:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

d. If a dishonored draft is presented for payment to the drawer or an indorser or any other instrument is presented for payment to a party obliged to pay the instrument, and payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

e. The warranties stated in subsections a. and d. of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection b. or d. of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

f. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

L.1995,c.28,s.1.



Section 12A:3-418 - Payment Or Acceptance By Mistake

12A:3-418. Payment or acceptance by mistake
a. Except as provided in subsection c. of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to 12A:4-403 or the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

b. Except as provided in subsection c. of this section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection a. of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, recover the payment from the person to whom or for whose benefit payment was made or in the case of acceptance, may revoke the acceptance.

c. The remedies provided by subsection a. or b. of this subsection may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by 12A:3-417 or 12A:4-407.

d. Notwithstanding 12A:4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection a. or b. of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

L.1995,c.28,s.1.



Section 12A:3-419 - Instruments Signed For Accommodation

12A:3-419.Instruments signed for accommodation
a. If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

b. An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection d. of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

c. A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in 12A:3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

d. If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if execution of judgment against the other party has been returned unsatisfied, the other party is insolvent or in an insolvency proceeding, the other party cannot be served with process, or it is otherwise apparent that payment cannot be obtained from the other party.

e. An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

L.1995,c.28,s.1.



Section 12A:3-420 - Conversion Of Instrument

12A:3-420. Conversion of instrument
a. The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument or a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

b. In an action under subsection a. of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

c. A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

L.1995,c.28,s.1.



Section 12A:3-501 - Presentment

12A:3-501. Presentment
a. "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or to accept a draft made to the drawee.

b. The following rules are subject to chapter 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must exhibit the instrument, give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may return the instrument for lack of a necessary indorsement, or refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

L.1995,c.28,s.1.



Section 12A:3-502 - Dishonor

12A:3-502. Dishonor
a. Dishonor of a note is governed by the following rules:



(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

b. Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under 12A:4-301 or 12A:4-302, or becomes accountable for the amount of the check under 12A:4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

c. Dishonor of an unaccepted documentary draft occurs according to the rules stated in paragraphs (2), (3) and (4) of subsection b. of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

d. Dishonor of an accepted draft is governed by the following rules:



(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

e. In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under 12A:3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

f. If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

L.1995,c.28,s.1.



Section 12A:3-503 - Notice Of Dishonor

12A:3-503. Notice of dishonor
a. The obligation of an indorser stated in subsection a. of 12A:3-415 and the obligation of a drawer stated in subsection d. of 12A:3-414 may not be enforced unless the indorser or drawer is given notice of dishonor of the instrument complying with this section or notice of dishonor is excused under subsection b. of 12A:3-504.

b. Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

c. Subject to subsection c. of 12A:3-504, with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

L.1995,c.28,s.1.



Section 12A:3-504 - Excused Presentment And Notice Of Dishonor

12A:3-504. Excused presentment and notice of dishonor
a. Presentment for payment or acceptance of an instrument is excused if the person entitled to present the instrument cannot with reasonable diligence make presentment, the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

b. Notice of dishonor is excused if by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

c. Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

L.1995,c.28,s.1.



Section 12A:3-505 - Evidence Of Dishonor

12A:3-505. Evidence of dishonor
a. The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in subsection b. of this section which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

b. A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

L.1995,c.28,s.1.



Section 12A:3-601 - Discharge And Effect Of Discharge

12A:3-601. Discharge and effect of discharge
a. The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

b. Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

L.1995,c.28,s.1.



Section 12A:3-602 - Payment

12A:3-602. Payment
a. Subject to subsection b. of this section, an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument, and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under 12A:3-306 by another person.

b. The obligation of a party to pay the instrument is not discharged under subsection a. of this section if:

(1) a claim to the instrument under 12A:3-306 is enforceable against the party receiving payment and payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

L.1995,c.28,s.1.



Section 12A:3-603 - Tender Of Payment

12A:3-603. Tender of payment
a. If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

b. If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

c. If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

L.1995,c.28,s.1.



Section 12A:3-604 - Discharge By Cancellation Or Renunciation

12A:3-604. Discharge by cancellation or renunciation
a. A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

b. Cancellation or striking out of an indorsement pursuant to subsection a. of this section does not affect the status and rights of a party derived from the indorsement.

L.1995,c.28,s.1.



Section 12A:3-605 - Discharge Of Indorsers And Accommodation Parties

12A:3-605. Discharge of indorsers and accommodation parties
a. In this section, the term "indorser" includes a drawer having the obligation described in subsection d. of 12A:3-414.

b. Discharge, under 12A:3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

c. If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

d. If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

e. If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

f. If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection e. of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

g. Under subsection e. or f. of this section, impairing value of an interest in collateral includes failure to obtain or maintain perfection or recordation of the interest in collateral, release of collateral without substitution of collateral of equal value, failure to perform a duty to preserve the value of collateral owed, under chapter 9 or other law, to a debtor or surety or other person secondarily liable, or failure to comply with applicable law in disposing of collateral.

h. An accommodation party is not discharged under subsection c., d. or e. of this section unless the person entitled to enforce the instrument knows of the accommodation or has notice under subsection c. of 12A:3-419 that the instrument was signed for accommodation.

i. A party is not discharged under this section if the party asserting discharge consents to the event or conduct that is the basis of the discharge, or the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

L.1995,c.28,s.1.



Section 12A:4-101 - Short Title

12A:4-101. Short title
This chapter may be cited as Uniform Commercial Code -- Bank Deposits and Collections.

L.1995,c.28,s.2.



Section 12A:4-102 - Applicability

12A:4-102. Applicability
a. To the extent that items within this chapter are also within chapters 3 and 8, they are subject to those chapters. If there is conflict, this chapter governs chapter 3, but chapter 8 governs this chapter.

b. The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

L.1995,c.28,s.2.



Section 12A:4-103 - Variation By Agreement; Measure Of Damages; Action Constituting Ordinary Care

12A:4-103. Variation by agreement; measure of damages; action constituting ordinary care
a. The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

b. Federal Reserve regulations and operating circulars, clearing-house rules, and the like, have the effect of agreements under subsection a. of this section, whether or not specifically assented to by all parties interested in items handled.

c. Action or non-action approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

d. The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

e. The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

L.1995,c.28,s.2.



Section 12A:4-104 - Definitions And Index Of Definitions.

12A:4-104 Definitions and index of definitions.

12A:4-104. Definitions and Index of Definitions.

a.In this chapter, unless the context otherwise requires:

(1)"Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2)"Afternoon" means the period of a day between noon and midnight;

(3)"Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4)"Clearing house" means an association of banks or other payors regularly clearing items;

(5)"Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6)"Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (12A:8-102) or instructions for uncertificated securities (12A:8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7)"Draft" means a draft as defined in 12A:3-104 or an item, other than an instrument, that is an order;

(8)"Drawee" means a person ordered in a draft to make payment;

(9)"Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by chapter 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

b.Other definitions applying to this chapter and the sections in which they appear are:

"Agreement for electronic presentment"12A:4-110.
"Bank"12A:4-105.
"Collecting bank"12A:4-105.
"Depositary bank"12A:4-105.
"Intermediary bank" 12A:4-105.
"Payor bank"12A:4-105.
"Presenting bank"12A:4-105.
"Presentment notice"12A:4-110.

c.The following definitions in other chapters apply to this chapter:

"Acceptance"12A:3-409.
"Alteration"12A:3-407.
"Cashier's check"12A:3-104.
"Certificate of deposit"12A:3-104.
"Certified check"12A:3-409.
"Check"12A:3-104.
"Control"12A:7-106.
"Good faith"12A:3-103.
"Holder in due course"12A:3-302.
"Instrument"12A:3-104.
"Notice of dishonor"12A:3-503.
"Order"12A:3-103.
"Ordinary care"12A:3-103.
"Person entitled to enforce"12A:3-301.
"Presentment"12A:3-501.
"Promise"12A:3-103.
"Prove"12A:3-103.
"Teller's check"12A:3-104.
"Unauthorized signature"12A:3-403.

d.In addition chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

amended 1997, c.252, s.18; 2013, c.65, s.45.



Section 12A:4-105 - "Bank"; "Depositary Bank"; "Payor Bank"; "Intermediary Bank"; "Collecting Bank"; "Presenting Bank"

12A:4-105. "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"
As used in this chapter:

a. "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

b. "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

c. "Payor bank" means a bank that is the drawee of a draft;



d. "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

e. "Collecting bank" means a bank handling an item for collection except the payor bank;

f. "Presenting bank" means a bank presenting an item except a payor bank.



L.1995,c.28,s.2.



Section 12A:4-106 - Payable Through Or Payable At Bank; Collecting Bank

12A:4-106. Payable through or payable at bank; collecting bank
a. If an item states that it is "payable through" a bank identified in the item, the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and the item may be presented for payment only by or through the bank.

b. If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

c. If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

L.1995,c.28,s.2.



Section 12A:4-107 - Separate Office Of Bank

12A:4-107. Separate office of bank
A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this chapter and under chapter 3.

L.1995,c.28,s.2.



Section 12A:4-108 - Time Of Receipt Of Items

12A:4-108. Time of receipt of items
a. For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

b. An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

L.1995,c.28,s.2.



Section 12A:4-109 - Delays

12A:4-109. Delays
a. Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by Title 12A for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

b. Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by Title 12A or by instructions is excused if the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and the bank exercises such diligence as the circumstances require.

L.1995,c.28,s.2.



Section 12A:4-110 - Electronic Presentment

12A:4-110. Electronic presentment
a. "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

b. Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

c. If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.

L.1995,c.28,s.2.



Section 12A:4-111 - Statute Of Limitations

12A:4-111. Statute of limitations
An action to enforce an obligation, duty, or right arising under this chapter must be commenced within three years after the cause of action accrues.

L.1995,c.28,s.2.



Section 12A:4-201 - Status Of Collecting Bank As Agent And Provisional Status Of Credits; Applicability Of Chapter; Item Indorsed "Pay Any Bank"

12A:4-201. Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed "pay any bank"
a. Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

b. After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or



(2) specially indorsed by a bank to a person who is not a bank.



L.1995,c.28,s.2.



Section 12A:4-202 - Responsibility For Collection Or Return; When Action Is Timely

12A:4-202. Responsibility for collection or return; when action is timely
a. A collecting bank must exercise ordinary care in:



(1) presenting an item or sending it for presentment;



(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

b. A collecting bank exercises ordinary care under subsection a. of this section by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

c. Subject to paragraph (1) of subsection a. of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

L.1995,c.28,s.2.



Section 12A:4-203 - Effect Of Instructions

12A:4-203. Effect of instructions
Subject to the provisions of chapter 3 concerning conversion of instruments (12A:3-420) and restrictive indorsements (12A:3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

L.1995,c.28,s.2.



Section 12A:4-204 - Methods Of Sending And Presenting; Sending Directly To Payor Bank

12A:4-204. Methods of sending and presenting; sending directly to payor bank
a. A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

b. A collecting bank may send:



(1) an item directly to the payor bank;



(2) an item to a nonbank payor if authorized by its transferor; and



(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

c. Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

L.1995,c.28,s.2.



Section 12A:4-205 - Depositary Bank Holder Of Unindorsed Item

12A:4-205. Depositary bank holder of unindorsed item
If a customer delivers an item to a depositary bank for collection:

a. the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of 12A:3-302, it is a holder in due course; and

b. the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

L.1995,c.28,s.2.



Section 12A:4-206 - Transfer Between Banks

12A:4-206. Transfer between banks
Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

L.1995,c.28,s.2.



Section 12A:4-207 - Transfer Warranties

12A:4-207. Transfer warranties
a. A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;



(2) all signatures on the item are authentic and authorized;



(3) the item has not been altered;



(4) the item is not subject to a defense or claim in recoupment under subsection a. of 12A:3-305 of any party that can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

b. If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred, or if the transfer was of an incomplete item, according to its terms when completed as stated in 12A:3-115 and 12A:3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

c. A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

d. The warranties stated in subsection a. of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

e. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

L.1995,c.28,s.2.



Section 12A:4-208 - Presentment Warranties

12A:4-208. Presentment warranties
a. If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and



(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

b. A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft breach of warranty is a defense to the obligation of the acceptor, and if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

c. If a drawee asserts a claim for breach of warranty under subsection a. of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under 12A:3-404 or 12A:3-405 or the drawer is precluded under 12A:3-406 or 12A:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

d. If a dishonored draft is presented for payment to the drawer or an indorser or any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

e. The warranties stated in subsections a. and d. of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

f. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

L.1995,c.28,s.2.



Section 12A:4-209 - Encoding And Retention Warranties

12A:4-209. Encoding and retention warranties
a. A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

b. A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

c. A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

L.1995,c.28,s.2.



Section 12A:4-210 - Security Interest Of Collecting Bank In Items, Accompanying Documents And Proceeds.

12A:4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

12A:4-210. Security Interest of Collecting Bank in Items, Accompanying Documents and Proceeds.

a.A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1)in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2)in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3)if it makes an advance on or against the item.

b.If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

c.Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. As long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to chapter 9, but:

(1)no security agreement is necessary to make the security interest enforceable (12A:9-203(b)(3)(A));

(2)no filing is required to perfect the security interest; and

(3)the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

L.1995, c.28, s.2; amended 2001, c.117, s.14; 2013, c.65, s.46.



Section 12A:4-211 - When Bank Gives Value For Purposes Of Holder In Due Course

12A:4-211. When bank gives value for purposes of holder in due course
For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of 12A:3-302 on what constitutes a holder in due course.

L.1995,c.28,s.2.



Section 12A:4-212 - Presentment By Notice Of Item Not Payable By, Through, Or At Bank; Liability Of Drawer Or Indorser

12A:4-212. Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser
a. Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under 12A:3-501 by the close of the bank's next banking day after it knows of the requirement.

b. If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under 12A:3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

L.1995,c.28,s.2.



Section 12A:4-213 - Medium And Time Of Settlement By Bank

12A:4-213. Medium and time of settlement by bank
a. With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:



(a) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(b) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(c) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(d) with respect to tender of settlement by a funds transfer, when payment is made pursuant to subsection (1) of 12A:4A-406 to the person receiving settlement.

b. If the tender of settlement is not by a medium authorized by subsection a. of this section or the time of settlement is not fixed by subsection a. of this section, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

c. If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

d. If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

L.1995,c.28,s.2.



Section 12A:4-214 - Right Of Charge-back Or Refund; Liability Of Collecting Bank; Return Of Item

12A:4-214. Right of charge-back or refund; liability of collecting bank; return of item
a. If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the items, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

b. A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

c. A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (12A:4-301).

d. The right to charge back is not affected by:



(1) previous use of a credit given for the item; or



(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

e. A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

f. If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

L.1995,c.28,s.2.



Section 12A:4-215 - Final Payment Of Item By Payor Bank; When Provisional Debits And Credits Become Final; When Certain Credits Become Available For Withdrawal

12A:4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal
a. An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;



(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

b. If provisional settlement for an item does not become final, the item is not finally paid.

c. If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

d. If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

e. Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

f. Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

L.1995,c.28,s.2.



Section 12A:4-216 - Insolvency And Preference

12A:4-216. Insolvency and preference
a. If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

b. If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

c. If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

d. If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

L.1995,c.28,s.2.



Section 12A:4-301 - Deferred Posting; Recovery Of Payment By Return Of Items; Time Of Dishonor; Return Of Items By Payor Bank

12A:4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank
a. If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or



(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

b. If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection a. of this section.

c. Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or a notice is sent in accordance with this section.

d. An item is returned:



(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

L.1995,c.28,s.2.



Section 12A:4-302 - Payor Bank's Responsibility For Late Return Of Item

12A:4-302. Payor bank's responsibility for late return of item
a. If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

b. The liability of a payor bank to pay an item pursuant to subsection a. of this section is subject to defenses based on breach of a presentment warranty (12A:4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

L.1995,c.28,s.2.



Section 12A:4-303 - When Items Are Subject To Notice, Stop-payment Order, Legal Process, Or Setoff; Order In Which Items May Be Charged Or Certified

12A:4-303. When items are subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified
a. Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;



(2) the bank pays the item in cash;



(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) the bank becomes accountable for the amount of the item under 12A:4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

b. Subject to subsection a. of this section, items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

L.1995,c.28,s.2.



Section 12A:4-401 - When Bank May Charge Customer's Account

12A:4-401. When bank may charge customer's account
a. A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

b. A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

c. A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in subsection b. of 12A:4-403 for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in 12A:4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under 12A:4-402.

d. A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or



(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

L.1995,c.28,s.2.



Section 12A:4-402 - Bank's Liability To Customer For Wrongful Dishonor; Time Of Determining Insufficiency Of Account

12A:4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account
a. Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

b. A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

c. A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

L.1995,c.28,s.2.



Section 12A:4-403 - Customer's Right To Stop Payment; Burden Of Proof Of Loss

12A:4-403. Customer's right to stop payment; burden of proof of loss
a. A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action is taken by the bank pursuant to 12A:4-303 with respect to the item described. If the signature of more than one person is required to draw on an account, any person whose signature is required may stop payment or close the account.

b. A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

c. The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under 12A:4-402.

L.1995,c.28,s.2.



Section 12A:4-404 - Bank Not Obliged To Pay Check More Than Six Months Old

12A:4-404. Bank not obliged to pay check more than six months old
A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

L.1995,c.28,s.2.



Section 12A:4-405 - Death Or Incompetence Of Customer

12A:4-405. Death or incompetence of customer
a. A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

b. Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

L.1995,c.28,s.2.



Section 12A:4-406 - Customer's Duty To Discover And Report Unauthorized Signature Or Alteration

12A:4-406. Customer's duty to discover and report unauthorized signature or alteration
a. A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid.

The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

b. If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

c. If a bank sends or makes available a statement of account or items pursuant to subsection a. of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

d. If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection c. of this section, the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

e. If subsection d. of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection c. of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection d. of this section does not apply.

f. Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection a. of this section) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under 12A:4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

L.1995,c.28,s.2.



Section 12A:4-407 - Payor Bank's Right To Subrogation On Improper Payment

12A:4-407. Payor bank's right to subrogation on improper payment
If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

a. of any holder in due course on the item against the drawer or maker;



b. of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

c. of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

L.1995,c.28,s.2.



Section 12A:4-501 - Handling Of Documentary Drafts; Duty To Send For Presentment And To Notify Customer Of Dishonor

12A:4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor
A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

L.1995,c.28,s.2.



Section 12A:4-502 - Presentment Of "On Arrival" Drafts

12A:4-502. Presentment of "on arrival" drafts
If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

L.1995,c.28,s.2.



Section 12A:4-503 - Responsibility Of Presenting Bank For Documents And Goods; Report Of Reasons For Dishonor; Referee In Case Of Need

12A:4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need
a. Unless otherwise instructed and except as provided in chapter 5 of Title 12A, a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

b. A presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

L.1995,c.28,s.2.



Section 12A:4-504 - Privilege Of Presenting Bank To Deal With Goods; Security Interest For Expenses

12A:4-504. Privilege of presenting bank to deal with goods; security interest for expenses
a. A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

b. For its reasonable expenses incurred by action under subsection a. of this section, the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

L.1995,c.28,s.2.



Section 12A:4A-101 - Short Title

12A:4A-101. Short title
12A:4A-101. Short title.



This chapter shall be known and may be cited as the "Uniform Commercial Code--Funds Transfers."

L.1994,c.114,s.2.



Section 12A:4A-102 - Subject Matter

12A:4A-102. Subject matter
12A:4A-102. Subject matter.



Except as otherwise provided in section 12A:4A-108, this chapter applies to funds transfers defined in section 12A:4A-104.

L.1994,c.114,s.2.



Section 12A:4A-103 - Payment Order - Definitions

12A:4A-103. Payment order - definitions
12A:4A-103. Payment order - definitions.



(1) In this chapter:



(a) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(b) "Beneficiary" means the person to be paid by the beneficiary's bank.



(c) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(d) "Receiving bank" means the bank to which the sender's instruction is addressed.

(e) "Sender" means the person giving the instruction to the receiving bank.



(2) If an instruction complying with subsection (1)(a) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(3) A payment order is issued when it is sent to the receiving bank.



L.1994,c.114,s.2.



Section 12A:4A-104 - Funds Transfer - Definitions

12A:4A-104. Funds transfer - definitions
12A:4A-104. Funds transfer - definitions.



In this chapter:



(1) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(2) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(3) "Originator" means the sender of the first payment order in a funds transfer.

(4) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

L.1994,c.114,s.2.



Section 12A:4A-105 - Other Definitions

12A:4A-105. Other definitions
12A:4A-105. Other definitions.



(1) In this chapter:



(a) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(b) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter.

(c) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(d) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(e) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(f) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(g) "Prove" with respect to a fact means to meet the burden of establishing the fact (section 12A:1-201(8)).

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" Section 12A:4A-209



"Beneficiary" Section 12A:4A-103



"Beneficiary's bank" Section 12A:4A-103



"Executed" Section 12A:4A-301



"Execution date" Section 12A:4A-301



"Funds transfer" Section 12A:4A-104



"Funds-transfer system rule Section 12A:4A-501



"Intermediary bank" Section 12A:4A-104



"Originator" Section 12A:4A-104



"Originator's bank" Section 12A:4A-104



"Payment by beneficiary's

bank to beneficiary" Section 12A:4A-405



"Payment by originator to

beneficiary" Section 12A:4A-406



"Payment by sender

to receiving bank Section 12A:4A-403



"Payment date" Section 12A:4A-401



"Payment order" Section 12A:4A-103



"Receiving bank" Section 12A:4A-103



"Security procedure" Section 12A:4A-201



"Sender" Section 12A:4A-103



(3) The following definitions in chapter 4 apply to this chapter:



"Clearing house" Section 12A:4-104



"Item" Section 12A:4-104



"Suspends payments" Section 12A:4-104



(4) In addition, chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

L.1994,c.114,s.2.



Section 12A:4A-106 - Time Payment Order Is Received

12A:4A-106. Time payment order is received
12A:4A-106. Time payment order is received.



(1) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 12A:1-201(27). A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(2) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.

L.1994,c.114,s.2.



Section 12A:4A-107 - Federal Reserve Regulations And Operating Circulars

12A:4A-107. Federal Reserve regulations and operating circulars
12A:4A-107. Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

L.1994,c.114,s.2.



Section 12A:4A-108 - Relationship To Electronic Fund Transfer Act.

12A:4A-108 Relationship to electronic fund transfer act.

12A:4A-108. Relationship to Electronic Fund Transfer Act.

a.Except as provided in subsection b. of this section, this chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Pub. Law 95-630, 92 Stat. 3728, 15U.S.C. s.1693 et seq.) as amended from time to time.

b.This chapter applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act (15 U.S.C.1693o-1) unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act (15 U.S.C.1693a).

c.In a funds transfer to which this chapter applies, in the event of an inconsistency between an applicable provision of this chapter and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

amended 2013, c.65, s.48.



Section 12A:4A-201 - Security Procedure

12A:4A-201. Security procedure
12A:4A-201. Security procedure.



"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

L.1994,c.114,s.2.



Section 12A:4A-202 - Authorized And Verified Payment Orders

12A:4A-202. Authorized and verified payment orders
12A:4A-202. Authorized and verified payment orders.



(1) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(2) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(3) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(4) The term "sender" in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1), or it is effective as the order of the customer under subsection (2).

(5) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(6) Except as provided in this section and in section 12A:4A-203(1)(a), rights and obligations arising under this section or section 12A:4A-203 may not be varied by agreement.

L.1994,c.114,s.2.



Section 12A:4A-203 - Unenforceability Of Certain Verified Payment Orders

12A:4A-203. Unenforceability of certain verified payment orders
12A:4A-203. Unenforceability of certain verified payment orders.



(1) If an accepted payment order is not, under section 12A:4A-202(1), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to section 12A:4A-202(2), the following rules apply:

(a) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(b) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(2) This section applies to amendments of payment orders to the same extent it applies to payment orders.

L.1994,c.114,s.2.



Section 12A:4A-204 - Refund Of Payment And Duty Of Customer To Report With Respect To Unauthorized Payment Order

12A:4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order
12A:4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order.

(1) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under section 12A:4A-202, or (ii) not enforceable, in whole or in part, against the customer under section 12A:4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(2) Reasonable time under subsection (1) may be fixed by agreement as stated in section 12A:1-204(1), but the obligation of a receiving bank to refund payment as stated in subsection (1) may not otherwise be varied by agreement.

L.1994,c.114,s.2.



Section 12A:4A-205 - Erroneous Payment Orders

12A:4A-205. Erroneous payment orders
12A:4A-205. Erroneous payment orders.



(1) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(a) If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 12A:4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c).

(b) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (1), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(c) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (1), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(2) If (i) the sender of an erroneous payment order described in subsection (1) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(3) This section applies to amendments to payment orders to the same extent it applies to payment orders.

L.1994,c.114,s.2.



Section 12A:4A-206 - Transmission Of Payment Order Through Funds-transfer Or Other Communication System

12A:4A-206. Transmission of payment order through funds-transfer or other communication system
12A:4A-206. Transmission of payment order through funds-transfer or other communication system.

(1) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(2) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

L.1994,c.114,s.2.



Section 12A:4A-207 - Misdescription Of Beneficiary

12A:4A-207. Misdescription of beneficiary
12A:4A-207. Misdescription of beneficiary.



(1) Subject to subsection (2), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(2) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(a) Except as otherwise provided in subsection (3), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(b) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(3) If (i) a payment order described in subsection (2) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (2)(a), the following rules apply:

(a) If the originator is a bank, the originator is obliged to pay its order.



(b) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(4) In a case governed by subsection (2)(a), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(a) If the originator is obliged to pay its payment order as stated in subsection (3), the originator has the right to recover.

(b) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

L.1994,c.114,s.2.



Section 12A:4A-208 - Misdescription Of Intermediary Bank Or Beneficiary's Bank

12A:4A-208. Misdescription of intermediary bank or beneficiary's bank
12A:4A-208. Misdescription of intermediary bank or beneficiary's bank.



(1) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(a) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(b) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(a) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (2)(a), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(c) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(d) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in section 12A:4A-302(1)(a).

L.1994,c.114,s.2.



Section 12A:4A-209 - Acceptance Of Payment Order

12A:4A-209. Acceptance of payment order
12A:4A-209. Acceptance of payment order.



(1) Subject to subsection (4), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(2) Subject to subsections (3) and (4), a beneficiary's bank accepts a payment order at the earliest of the following times:

(a) when the bank (i) pays the beneficiary as stated in section 12A:4A-405(1) or 12A:4A-405(2), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(b) when the bank receives payment of the entire amount of the sender's order pursuant to section 12A:4A-403(1)(a) or 12A:4A-403(1)(b); or

(c) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(3) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (2)(b) or (2)(c) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(4) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to section 12A:4A-211(2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

L.1994,c.114,s.2.



Section 12A:4A-210 - Rejection Of Payment Order

12A:4A-210. Rejection of payment order
12A:4A-210. Rejection of payment order.



(1) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(2) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to section 12A:4A-211(4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(3) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(4) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

L.1994,c.114,s.2.



Section 12A:4A-211 - Cancellation And Amendment Of Payment Order

12A:4A-211. Cancellation and amendment of payment order
12A:4A-211. Cancellation and amendment of payment order.



(1) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(2) Subject to subsection (1), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(3) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(a) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(b) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(4) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(5) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(6) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(7) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(8) A funds-transfer system rule is not effective to the extent it conflicts with subsection (3)(b).

L.1994,c.114,s.2.



Section 12A:4A-212 - Liability And Duty Of Receiving Bank Regarding Unaccepted Payment Order

12A:4A-212. Liability and duty of receiving bank regarding unaccepted payment order
12A:4A-212. Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in section 12A:4A-209, and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement.

L.1994,c.114,s.2.



Section 12A:4A-301 - Execution And Execution Date

12A:4A-301. Execution and execution date
12A:4A-301. Execution and execution date.



(1) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(2) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

L.1994,c.114,s.2.



Section 12A:4A-302 - Obligations Of Receiving Bank In Execution Of Payment Order

12A:4A-302. Obligations of receiving bank in execution of payment order
12A:4A-302. Obligations of receiving bank in execution of payment order.



(1) Except as provided in subsections (2) through (4), if the receiving bank accepts a payment order pursuant to section 12A:4A-209(1), the bank has the following obligations in executing the order:

(a) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(b) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(2) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(3) Unless subsection (1)(b) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(4) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

L.1994,c.114,s.2.



Section 12A:4A-303 - Erroneous Execution Of Payment Order

12A:4A-303. Erroneous execution of payment order
12A:4A-303. Erroneous execution of payment order.



(1) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under section 12A:4A-402(3) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(2) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under section 12A:4A-402(3) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(3) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

L.1994,c.114,s.2.



Section 12A:4A-304 - Duty Of Sender To Report Erroneously Executed Payment Order

12A:4A-304. Duty of sender to report erroneously executed payment order
12A:4A-304. Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in section 12A:4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under section 12A:4A-402(4) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

L.1994,c.114,s.2.



Section 12A:4A-305 - Liability For Late Or Improper Execution Or Failure To Execute Payment Order

12A:4A-305. Liability for late or improper execution or failure to execute payment order
12A:4A-305. Liability for late or improper execution or failure to execute payment order.

(1) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of section 12A:4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

(2) If execution of a payment order by a receiving bank in breach of section 12A:4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1), resulting from the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

(3) In addition to the amounts payable under subsections (1) and (2), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(4) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(5) Reasonable attorney's fees are recoverable if demand for compensation under subsection (1) or (2) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (4) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (4) is made and refused before an action is brought on the claim.

(6) Except as stated in this section, the liability of a receiving bank under subsections (1) and (2) may not be varied by agreement.

L.1994,c.114,s.2.



Section 12A:4A-401 - Payment Date

12A:4A-401. Payment date
12A:4A-401. Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

L.1994,c.114,s.2.



Section 12A:4A-402 - Obligation Of Sender To Pay Receiving Bank

12A:4A-402. Obligation of sender to pay receiving bank
12A:4A-402. Obligation of sender to pay receiving bank.



(1) This section is subject to sections 12A:4A-205 and 12A:4A-207.



(2) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(3) This subsection is subject to subsection (5) and to section 12A:4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(4) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in sections 12A:4A-204 and 12A:4A-304, interest is payable on the refundable amount from the date of payment.

(5) If a funds transfer is not completed as stated in subsection (3) and an intermediary bank is obliged to refund payment as stated in subsection (4) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in section 12A:4A-302(1)(a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (4).

(6) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (3) or to receive refund under subsection (4) may not be varied by agreement.

L.1994,c.114,s.2.



Section 12A:4A-403 - Payment By Sender To Receiving Bank

12A:4A-403. Payment by sender to receiving bank
12A:4A-403. Payment by sender to receiving bank.



(1) Payment of the sender's obligation under section 12A:4A-402 to pay the receiving bank occurs as follows:

(a) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(b) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(c) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(2) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(3) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 12A:4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(4) In a case not covered by subsection (1), the time when payment of the sender's obligation under section 12A:4A-402(2) or 12A:4A-402(3) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

L.1994,c.114,s.2.



Section 12A:4A-404 - Obligation Of Beneficiary's Bank To Pay And Give Notice To Beneficiary

12A:4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary
12A:4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary.

(1) Subject to sections 12A:4A-211(5), 12A:4A-405(4), and 12A:4A-405(5), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(2) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(3) The right of a beneficiary to receive payment and damages as stated in subsection (1) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (2) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

L.1994,c.114,s.2.



Section 12A:4A-405 - Payment By Beneficiary's Bank To Beneficiary

12A:4A-405. Payment by beneficiary's bank to beneficiary
12A:4A-405. Payment by beneficiary's bank to beneficiary.



(1) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under section 12A:4A-404(1) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(2) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under section 12A:4A-404(1) occurs is governed by principles of law that determine when an obligation is satisfied.

(3) Except as stated in subsections (4) and (5), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(4) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 12A:4A-406.

(5) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under section 12A:4A-406, and (iv) subject to section 12A:4A-402(5), each sender in the funds transfer is excused from its obligation to pay its payment order under section 12A:4A-402(3) because the funds transfer has not been completed.

L.1994,c.114,s.2.



Section 12A:4A-406 - Payment By Originator To Beneficiary; Discharge Of Underlying Obligation

12A:4A-406. Payment by originator to beneficiary; discharge of underlying obligation
12A:4A-406. Payment by originator to beneficiary; discharge of underlying obligation.

(1) Subject to sections 12A:4A-211(5), 12A:4A-405(4), and 12A:4A-405(5), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(2) If payment under subsection (1) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (1) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under section 12A:4A-404(1).

(3) For the purpose of determining whether discharge of an obligation occurs under subsection (2), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(4) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

L.1994,c.114,s.2.



Section 12A:4A-501 - Variation By Agreement And Effect Of Funds-transfer System Rule

12A:4A-501. Variation by agreement and effect of funds-transfer system rule
12A:4A-501. Variation by agreement and effect of funds-transfer system rule.



(1) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(2) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in sections 12A:4A-404(3), 12A:4A-405(4), and 12A:4A-507(3).

L.1994,c.114,s.2.



Section 12A:4A-502 - Creditor Process Served On Receiving Bank; Set-off By Beneficiary's Bank

12A:4A-502. Creditor process served on receiving bank; set-off by beneficiary's bank
12A:4A-502. Creditor process served on receiving bank; set-off by beneficiary's bank.

(1) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(2) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(3) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(a) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(b) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(c) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(4) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

L.1994,c.114,s.2.



Section 12A:4A-503 - Injunction Or Restraining Order With Respect To Funds Transfer

12A:4A-503. Injunction or restraining order with respect to funds transfer
12A:4A-503. Injunction or restraining order with respect to funds transfer.



For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

L.1994,c.114,s.2.



Section 12A:4A-504 - Order In Which Items And Payment Orders May Be Charged To Account; Order Of Withdrawals From Account

12A:4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account
12A:4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account.

(1) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(2) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

L.1994,c.114,s.2.



Section 12A:4A-505 - Preclusion Of Objection To Debit Of Customer's Account

12A:4A-505. Preclusion of objection to debit of customer's account
12A:4A-505. Preclusion of objection to debit of customer's account.



If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

L.1994,c.114,s.2.



Section 12A:4A-506 - Rate Of Interest

12A:4A-506. Rate of interest
12A:4A-506. Rate of interest.



(1) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(2) If the amount of interest is not determined by an agreement or rule as stated in subsection (1), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

L.1994,c.114,s.2.



Section 12A:4A-507 - Choice Of Law

12A:4A-507. Choice of law
12A:4A-507. Choice of law.



(1) The following rules apply unless the affected parties otherwise agree or subsection (3) applies:

(a) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(b) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(c) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(2) If the parties described in each paragraph of subsection (1) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(3) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(4) In the event of inconsistency between an agreement under subsection (2) and a choice-of-law rule under subsection (3), the agreement under subsection (2) prevails.

(5) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

L.1994,c.114,s.2.



Section 12A:5-101 - Short Title.

12A:5-101 Short title.

12A:5-101. Short Title.
This chapter may be cited as "Uniform Commercial Code--Letters of Credit."

L.1997,c.395,s.1.



Section 12A:5-102 - Definitions.

12A:5-102 Definitions.

12A:5-102. Definitions.
a.As used in this chapter:
(1)"Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.
(2)"Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.
(3)"Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.
(4)"Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.
(5)"Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.
(6)"Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (a) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in subsection e. of 12A:5-108; and (b) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.
(7)"Good faith" means honesty in fact in the conduct or transaction concerned.
(8)"Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:
(a)upon payment;
(b)if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or
(c)if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.
(9)"Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.
(10) "Letter of credit" means a definite undertaking that satisfies the requirements of 12A:5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.
(11) "Nominated person" means a person whom the issuer (a) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (b) undertakes by agreement or custom and practice to reimburse.
(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.
(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.
(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.
(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.
b.Definitions in other chapters applying to this chapter and the sections in which they appear are:
"Acceptance"12A:3-409
"Value"12A:3-303, 12A:4-211.
c.N.J.S.12A:1-101 et seq. contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.

L.1997,c.395,s.1.



Section 12A:5-103 - Scope.

12A:5-103. Scope.

12A:5-103. Scope.
a.This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.
b.The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.
c.With the exception of this subsection and subsections a. and d. of this section, paragraphs (9) and (10) of subsection a. of 12A:5-102, subsection d. of 12A:5-106 and subsection d. of 12A:5-114, and except to the extent prohibited in subsection (3) of 12A:1-102 and subsection d. of 12A:5-117, the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.
d.Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

L.1997,c.395,s.1.



Section 12A:5-104 - Formal Requirements.

12A:5-104 Formal requirements.

12A:5-104. Formal Requirements. A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (a) by a signature; or (b) in accordance with the agreement of the parties or the standard practice referred to in subsection e. of 12A:5-108.

L.1997,c.395,s.1.



Section 12A:5-105 - Consideration.

12A:5-105 Consideration.

12A:5-105. Consideration. Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

L.1997,c.395,s.1.



Section 12A:5-106 - Issuance, Amendment, Cancellation, And Duration.

12A:5-106 Issuance, amendment, cancellation, and duration.

12A:5-106. Issuance, Amendment, Cancellation, and Duration.
a.A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.
b.After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.
c.If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.
d.A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

L.1997,c.395,s.1.



Section 12A:5-107 - Confirmer, Nominated Person, And Adviser.

12A:5-107 Confirmer, nominated person, and adviser.


12A:5-107. Confirmer, Nominated Person, and Adviser.
a.A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.
b.A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.
c.A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.
d.A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection c. of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

L.1997,c.395,s.1.



Section 12A:5-108 - Issuer's Rights And Obligations.

12A:5-108 Issuer's rights and obligations.

12A:5-108. Issuer's Rights and Obligations.
a.Except as otherwise provided in 12A:5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection e. of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in 12A:5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.
b.An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:
(1)to honor;
(2)if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or
(3)to give notice to the presenter of discrepancies in the presentation.
c.Except as otherwise provided in subsection d. of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.
d.Failure to give the notice specified in subsection b. of this section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud or forgery as described in subsection a. of 12A:5-109 or expiration of the letter of credit before presentation.
e.An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.
f.An issuer is not responsible for:
(1)the performance or nonperformance of the underlying contract, arrangement, or transaction;
(2)an act or omission of others; or
(3)observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection e. of this section.
g.If an undertaking constituting a letter of credit under paragraph (10) of subsection a. of 12A:5-102 contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.
h.An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.
i.An issuer that has honored a presentation as permitted or required by this chapter:
(1)is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;
(2)takes the documents free of claims of the beneficiary or presenter;
(3)is precluded from asserting a right of recourse on a draft under 12A:3-414 and 12A:3-415;
(4)except as otherwise provided in 12A:5-110 and 12A:5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and
(5)is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

L.1997,c.395,s.1.



Section 12A:5-109 - Fraud And Forgery.

12A:5-109 Fraud and forgery.

12A:5-109. Fraud and Forgery.
a.If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:
(1)the issuer shall honor the presentation, if honor is demanded by (a) a nominated person who has given value in good faith and without notice of forgery or material fraud, (b) a confirmer who has honored its confirmation in good faith, (c) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (d) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and
(2)the issuer, acting in good faith, may honor or dishonor the presentation in any other case.
b.If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:
(1)the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;
(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;
(3)all of the conditions to entitle a person to the relief under the law of this State have been met; and
(4)on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under paragraph (1) of subsection a. of this section.

L.1997,c.395,s.1.



Section 12A:5-110 - Warranties.

12A:5-110 Warranties.

12A:5-110. Warranties.
a.If its presentation is honored, the beneficiary warrants:
(1)to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in subsection a. of 12A:5-109; and
(2)to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.
b.The warranties in subsection a. of this section are in addition to warranties arising under 12A:3-101 et seq., 12A:4-101 et seq., 12A:7-101 et seq. and 12A:8-101 et seq. because of the presentation or transfer of documents covered by any of those chapters.

L.1997,c.395,s.1.



Section 12A:5-111 - Remedies.

12A:5-111 Remedies.

12A:5-111. Remedies.
a.If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant need not present any document.
b. If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.
c.If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in subsection a. or b. of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections a. and b. of this section.
d.An issuer, nominated person, or adviser who is found liable under subsection a., b., or c. of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.
e.Reasonable attorney's fees and other expenses of litigation may be awarded to the prevailing party in an action in which a remedy is sought under this chapter.
f.Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

L.1997,c.395,s.1.



Section 12A:5-112 - Transfer Of Letter Of Credit.

12A:5-112 Transfer of letter of credit.

12A:5-112. Transfer of Letter of Credit.
a.Except as otherwise provided in 12A:5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.
b.Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:
(1)the transfer would violate applicable law; or
(2)the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in subsection e. of 12A:5-108 or is otherwise reasonable under the circumstances.

L.1997,c.395,s.1.



Section 12A:5-113 - Transfer By Operation Of Law.

12A:5-113 Transfer by operation of law.

12A:5-113. Transfer by Operation of Law.
a.A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.
b.A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection e. of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in subsection e. of 12A:5-108 or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.
c.An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.
d.Honor of a purported successor's apparently complying presentation under subsection a. or b. of this section has the consequences specified in subsection i. of 12A:5-108 even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of 12A:5-109.
e.An issuer whose rights of reimbursement are not covered by subsection d. of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection b. of this section.
f.A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

L.1997,c.395,s.1.



Section 12A:5-114 - Assignment Of Proceeds.

12A:5-114 Assignment of proceeds.

12A:5-114. Assignment of Proceeds.
a.In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.
b.A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.
c.An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.
d.An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.
e.Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.
f.Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person, nor the issuer's or nominated person's payment of proceeds to an assignee or a third person, affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by 12A:9-101 et seq. or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by 12A:9-101 et seq. or other law.

L.1997,c.395,s.1.



Section 12A:5-115 - Statute Of Limitations.

12A:5-115 Statute of limitations.

12A:5-115. Statute of Limitations. An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

L.1997,c.395,s.1.



Section 12A:5-116 - Choice Of Law And Forum.

12A:5-116 Choice of law and forum.

12A:5-116. Choice of Law and Forum.
a.The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in 12A:5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.
b.Unless subsection a. of this section applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.
c.Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this chapter would govern the liability of an issuer, nominated person, or adviser under subsection a. or b. of this section, (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in subsection c. of 12A:5-103.
d.If there is conflict between this chapter, 12A:5-101 et seq., and 12A:3-101 et seq., 12A:4-101 et seq., 12A:4A-101 et seq., or 12A:9-101 et seq., this chapter governs.
e.The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection a. of this section.

L.1997,c.395,s.1.



Section 12A:5-117 - Subrogation Of Issuer, Applicant, And Nominated Person.

12A:5-117 Subrogation of issuer, applicant, and nominated person.

12A:5-117. Subrogation of Issuer, Applicant, and Nominated Person.
a.An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary; and of the applicant, to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.
b.An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection a. of this section.
c.A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:
(1)the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;
(2)the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and
(3)the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.
d.Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections a. and b. of this section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection c. of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

L.1997,c.395,s.1.



Section 12A:5-118 - Security Interest Of Issuer Or Nominated Person

12A:5-118. Security interest of issuer or nominated person
15. 12A:5-118. Security Interest of Issuer or Nominated Person.

a.An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

b.So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection a. of this section, the security interest continues and is subject to Chapter 9, but:

(1)a security agreement is not necessary to make the security interest enforceable under 12A:9-203 b. (3);

(2)if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3)if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, document of title, an instrument, or letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

L.2001, c.117, s.15.



Section 12A:7-101 - Short Title.

12A:7-101. Short title.

12A:7-101. Short title.

This Chapter may be cited as Uniform Commercial Code - Documents of Title.

L.2013, c.65, s.2.



Section 12A:7-102 - Definitions And Index Of Definitions.

12A:7-102. Definitions and index of definitions.

12A:7-102. Definitions and Index of Definitions.

a.In this Chapter, unless the context otherwise requires:

(1)"Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2)"Carrier" means a person that issues a bill of lading.

(3)"Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4)"Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5)"Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6)Reserved.

(7)"Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8)"Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9)"Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) Reserved.

(11) "Sign" means, with present intent to authenticate or adopt a record:

(a)to execute or adopt a tangible symbol; or

(b)to attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

b.Definitions in other articles applying to this Chapter and the sections in which they appear are:

(1)"Contract for sale," 12A:2-106.

(2)"Lessee in ordinary course of business," 12A:2A-103.

(3)"Receipt" of goods, 12A:2-103.

c.In addition, Chapter 1 of Title 12A of the New Jersey Statutes contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

L.2013, c.65, s.2.



Section 12A:7-103 - Relation Of Chapter To Treaty Or Statute.

12A:7-103. Relation of chapter to treaty or statute.

12A:7-103. Relation of Chapter To Treaty or Statute.

a.This Chapter is subject to any treaty or statute of the United States or regulatory statute of this State to the extent the treaty, statute, or regulatory statute is applicable.

b.This Chapter does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this Chapter. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

c.This Chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. s.7001, et. seq.) but does not modify, limit, or supersede section 101(c) of that act (15 U.S.C. s.7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15U.S.C. s.7003(b)).

d.To the extent there is a conflict between the Uniform Electronic Transactions Act and this Chapter, this Chapter governs.

L.2013, c.65, s.2.



Section 12A:7-104 - Negotiable And Nonnegotiable Document Of Title

12A:7-104. Negotiable and nonnegotiable document of title

12A:7-104. Negotiable and Nonnegotiable Document of Title

a.Except as otherwise provided in subsection c. of this section, a document of title is negotiable if by its terms the goods are to be delivered to the bearer or to the order of a named person.

b.A document of title other than one described in subsection a. of this section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

c.A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

L.2013, c.65, s.2.



Section 12A:7-105 - Reissuance In Alternative Medium.

12A:7-105. Reissuance in alternative medium.

12A:7-105. Reissuance in Alternative Medium.

a.Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1)the person entitled under the electronic document surrenders control of the document to the issuer; and

(2)the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

b.Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection a. of this section:

(1)the electronic document ceases to have any effect or validity; and

(2)the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

c.Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1)the person entitled under the tangible document surrenders possession of the document to the issuer; and

(2)the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

d.Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection c. of this section:

(1)the tangible document ceases to have any effect or validity; and

(2)the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

L.2013, c.65, s.2.



Section 12A:7-106 - Control Of Electronic Document Of Title.

12A:7-106. Control of electronic document of title.

12A:7-106. Control of Electronic Document of Title.

a.A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

b.A system satisfies subsection a. of this section, and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1)a single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2)the authoritative copy identifies the person asserting control as:

(a)the person to which the document was issued; or

(b)if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3)the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5)each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

L.2013, c.65, s.2.



Section 12A:7-201 - Person That May Issue A Warehouse Receipt; Storage Under Bond.

12A:7-201. Person that may issue a warehouse receipt; storage under bond.

12A:7-201. Person That May Issue a Warehouse Receipt; Storage Under Bond.

a.A warehouse receipt may be issued by any warehouse.

b.If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

L.2013, c.65, s.2.



Section 12A:7-202 - Form Of Warehouse Receipt; Effect Of Omission.

12A:7-202. Form of warehouse receipt; effect of omission.

12A:7-202. Form of Warehouse Receipt; Effect of Omission.

a.A warehouse receipt need not be in any particular form.

b.Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1)a statement of the location of the warehouse facility where the goods are stored;

(2)the date of issue of the receipt;

(3)the unique identification code of the receipt;

(4)a statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5)the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6)a description of the goods or the packages containing them;

(7)the signature of the warehouse or its agent;

(8)if the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9)a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

c.A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under 12A:7-403 or its duty of care under 12A:7-204. Any contrary provision is ineffective.

L.2013, c.65, s.2.



Section 12A:7-203 - Liability For Nonreceipt Or Misdescription.

12A:7-203. Liability for nonreceipt or misdescription.

12A:7-203. Liability For Nonreceipt or Misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

a.The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown," "said to contain," or words of similar import, if the indication is true; or

b.The party or purchaser otherwise has notice of the nonreceipt or misdescription.

L.2013, c.65, s.2.



Section 12A:7-204 - Duty Of Care; Contractual Limitation Of Warehouse's Liability.

12A:7-204. Duty of care; contractual limitation of warehouse's liability.

12A:7-204. Duty of Care; Contractual Limitation of Warehouse's Liability.

a.A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

b.Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

c.Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

d.This section does not modify or repeal any statute that imposes a higher responsibility upon the warehouse or invalidates a contractual limitation that would be permissible under this Chapter.

L.2013, c.65, s.2.



Section 12A:7-205 - Title Under Warehouse Receipt Defeated In Certain Cases.

12A:7-205. Title under warehouse receipt defeated in certain cases.

12A:7-205. Title Under Warehouse Receipt Defeated in Certain Cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

L.2013, c.65, s.2.



Section 12A:7-206 - Termination Of Storage At Warehouse's Option.

12A:7-206. Termination of storage at warehouse's option.

12A:7-206. Termination of Storage At Warehouse's Option.

a.A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to 12A:7-210.

b.If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection a. of this section and 12A:7-210, the warehouse may specify in the notice given under subsection a. of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

c.If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

d.A warehouse shall deliver the goods to any person entitled to them under this Chapter upon due demand made at any time before sale or other disposition under this section.

e.A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

L.2013, c.65, s.2.



Section 12A:7-207 - Goods Must Be Kept Separate; Fungible Goods.

12A:7-207. Goods must be kept separate; fungible goods.

12A:7-207. Goods Must Be Kept Separate; Fungible Goods.

a.Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.b.If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

L.2013, c.65, s.2.



Section 12A:7-208 - Altered Warehouse Receipts.

12A:7-208. Altered warehouse receipts.

12A:7-208. Altered Warehouse Receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

L.2013, c.65, s.2.



Section 12A:7-209 - Lien Of Warehouse.

12A:7-209. Lien of warehouse.

12A:7-209. Lien of Warehouse.

a.A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

b.A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection a. of this section, such as for money advanced and interest. The security interest is governed by Chapter 9.

c.A warehouse's lien for charges and expenses under subsection a. of this section or a security interest under subsection b. of this section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1)deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(a)actual or apparent authority to ship, store, or sell;

(b)power to obtain delivery under 12A:7-403; or

(c)power of disposition under 12A:2-403, 12A:2A-304(2), 12A:2A-305(2), 12A:9-320, or 12A:9-321(c) or other statute or rule of law; or

(2)acquiesce in the procurement by the bailor or its nominee of any document.

d.A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection a. of this section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

e.A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

L.2013, c.65, s.2.



Section 12A:7-210 - Enforcement Of Warehouse's Lien.

12A:7-210. Enforcement of warehouse's lien.

12A:7-210. Enforcement of Warehouse's Lien.

a.Except as otherwise provided in subsection b. of this section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells goods in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

b.A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1)All persons known to claim an interest in the goods shall be notified.

(2)The notification shall include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3)The sale must conform to the terms of the notification.

(4)The sale must be held at the nearest suitable place to where the goods are held or stored.

(5)After the expiration of the time given in the notification, an advertisement of the sale shall be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement shall include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale shall take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement shall be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

c.Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but shall be retained by the warehouse subject to the terms of the receipt and this Chapter.

d.A warehouse may buy at any public sale held pursuant to this section.

e.A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

f.A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

g.The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

h.If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection a. or b. of this section.

i.A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

L.2013, c.65, s.2.



Section 12A:7-301 - Liability For Nonreceipt Or Misdescription; "Said To Contain;" "Shipper's Weight, Load, And Count;" Improper Handling.

12A:7-301. Liability for nonreceipt or misdescription; "said to contain;" "shipper's weight, load, and count;" improper handling.

12A:7-301. Liability For Nonreceipt or Misdescription; "Said To Contain;" "Shipper's Weight, Load, and Count;" Improper Handling.

a.A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or words of similar import, if that indication is true.

b.If goods are loaded by the issuer of a bill of lading:

(1)the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2)words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

c.If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

d.The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

e.A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

L.2013, c.65, s.2.



Section 12A:7-302 - Through Bills Of Lading And Similar Documents Of Title.

12A:7-302. Through bills of lading and similar documents of title.

12A:7-302. Through Bills of Lading And Similar Documents of Title.

a.The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

b.If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

c.The issuer of a through bill of lading or other document of title described in subsection a. of this section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1)the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2)the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

L.2013, c.65, s.2.



Section 12A:7-303 - Diversion; Reconsignment; Change Of Instructions.

12A:7-303. Diversion; reconsignment; change of instructions.

12A:7-303. Diversion; Reconsignment; Change of Instructions.

a.Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1)the holder of a negotiable bill;

(2)the consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3)the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4)the consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

b.Unless instructions described in subsection a. of this section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

L.2013, c.65, s.2.



Section 12A:7-304 - Tangible Bills Of Lading In A Set.

12A:7-304. Tangible bills of lading in a set.

12A:7-304. Tangible Bills of Lading In A Set.

a.Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

b.If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

c.If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

d.A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

e.The bailee shall deliver in accordance with Subchapter 4 of this Chapter against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

L.2013, c.65, s.2.



Section 12A:7-305 - Destination Bills.

12A:7-305. Destination bills.

12A:7-305. Destination Bills.

a.Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

b.Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to 12A:7-105, may procure a substitute bill to be issued at any place designated in the request.

L.2013, c.65, s.2.



Section 12A:7-306 - Altered Bills Of Lading.

12A:7-306. Altered bills of lading.

12A:7-306. Altered Bills of Lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

L.2013, c.65, s.2.



Section 12A:7-307 - Lien Of Carrier.

12A:7-307. Lien of carrier.

12A:7-307. Lien Of Carrier.

a.A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

b.A lien for charges and expenses under subsection a. of this section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection a. of this section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

c.A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

L.2013, c.65, s.2.



Section 12A:7-308 - Enforcement Of Carrier's Lien.

12A:7-308. Enforcement of carrier's lien.

12A:7-308. Enforcement of Carrier's Lien.

a.A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

b.Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this Chapter.

c.A carrier may buy at any public sale pursuant to this section.

d.A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

e.A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

f.The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

g.A carrier's lien may be enforced pursuant to either subsection a. of this section or the procedure set forth in 12A:7-210b.

h.A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

L.2013, c.65, s.2.



Section 12A:7-309 - Duty Of Care; Contractual Limitation Of Carrier's Liability.

12A:7-309. Duty of care; contractual limitation of carrier's liability.

12A:7-309. Duty of Care; Contractual Limitation of Carrier's Liability.

a.A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

b.Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

c.Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

L.2013, c.65, s.2.



Section 12A:7-401 - Irregularities In Issue Of Receipt Or Bill Or Conduct Of Issuer.

12A:7-401. Irregularities in issue of receipt or bill or conduct of issuer.

12A:7-401. Irregularities In Issue of Receipt or Bill or Conduct of Issuer.

The obligations imposed by this Chapter on an issuer apply to a document of title even if:

a.The document does not comply with the requirements of this Chapter or of any other statute, rule, or regulation regarding its issuance, form, or content;

b.The issuer violated laws regulating the conduct of its business;

c.The goods covered by the document were owned by the bailee when the document was issued; or

d.The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

L.2013, c.65, s.2.



Section 12A:7-402 - Duplicate Document Of Title; Overissue.

12A:7-402. Duplicate document of title; overissue.

12A:7-402. Duplicate Document of Title; Overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to 12A:7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

L.2013, c.65, s.2.



Section 12A:7-403 - Obligation Of Bailee To Deliver; Excuse.

12A:7-403. Obligation of bailee to deliver; excuse.

12A:7-403. Obligation of Bailee To Deliver; Excuse.

a.A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections b. and c. of this section, unless and to the extent that the bailee establishes any of the following:

(1)delivery of the goods to a person whose receipt was rightful as against the claimant;

(2)damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3)previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4)the exercise by a seller of its right to stop delivery pursuant to 12A:2-705 or by a lessor of its right to stop delivery pursuant to 12A:2A-526;

(5)a diversion, reconsignment, or other disposition pursuant to 12A:7-303;

(6)release, satisfaction, or any other personal defense against the claimant; or

(7)any other lawful excuse.

b.A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

c.Unless a person claiming the goods is a person against which the document of title does not confer a right under subsection a. of 12A:7-503:

(1)the person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2)the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

L.2013, c.65, s.2.



Section 12A:7-404 - No Liability For Good-faith Delivery Pursuant To Document Of Title.

12A:7-404. No liability For good-faith delivery pursuant to document of title.

12A:7-404. No Liability For Good-Faith Delivery Pursuant To Document of Title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Chapter is not liable for the goods even if:

a.the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

b.the person to which the bailee delivered the goods did not have authority to receive the goods.
L.2013, c.65, s.2.



Section 12A:7-501 - Form Of Negotiation And Requirements Of Due Negotiation.

12A:7-501. Form of negotiation and requirements of due negotiation.

12A:7-501. Form of Negotiation and Requirements of Due Negotiation.

a.The following rules apply to a negotiable tangible document of title:

(1)If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2)If the document's original terms run to bearer, it is negotiated by delivery alone.

(3)If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4)Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5)A document is duly negotiated if it is negotiated in the manner stated in this subsection a. to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

b.The following rules apply to a negotiable electronic document of title:

(1)If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2)If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3)A document is duly negotiated if it is negotiated in the manner stated in this subsection b. to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

c.Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

d.The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

L.2013, c.65, s.2.



Section 12A:7-502 - Rights Acquired By Due Negotiation.

12A:7-502. Rights acquired by due negotiation.

12A:7-502. Rights Acquired By Due Negotiation.

a.Subject to 12A:7-205 and 12A:7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1)title to the document;

(2)title to the goods;

(3)all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4)the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer, except those arising under the terms of the document or under this Chapter, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

b.Subject to 12A:7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1)the due negotiation or any prior due negotiation constituted a breach of duty;

(2)any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3)a previous sale or other transfer of the goods or document has been made to a third person.

L.2013, c.65, s.2.



Section 12A:7-503 - Document Of Title To Goods Defeated In Certain Cases.

12A:7-503. Document of title to goods defeated in certain cases.

12A:7-503. Document of Title To Goods Defeated In Certain Cases.

a.A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1)deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(a)actual or apparent authority to ship, store, or sell;

(b)power to obtain delivery under 12A:7-403; or

(c)power of disposition under 12A:2-403, 12A:2A-304(2), 12A:2A-305(2), 12A:9-320, or 12A:9-321(c) or other statute or rule of law; or

(2)acquiesce in the procurement by the bailor or its nominee of any document.

b.Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under 12A:7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

c.Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Subchapter 4 of this Chapter pursuant to its own bill of lading discharges the carrier's obligation to deliver.

L.2013, c.65, s.2.



Section 12A:7-504 - Rights Acquired In Absence Of Due Negotiation; Effect Of Diversion; Stoppage Of Delivery.

12A:7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

12A:7-504. Rights Acquired In Absence of Due Negotiation; Effect of Diversion; Stoppage of Delivery.

a.A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

b.In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1)by those creditors of the transferor which could treat the transfer as void under 12A:2-402 or 12A:2A-308;

(2)by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3)by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4)as against the bailee, by good-faith dealings of the bailee with the transferor.

c.A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

d.Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under 12A:2-705 or a lessor under 12A:2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

L.2013, c.65, s.2.



Section 12A:7-505 - Indorser Not Guarantor For Other Parties.

12A:7-505. Indorser not guarantor for other parties.

12A:7-505. Indorser Not Guarantor For Other Parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

L.2013, c.65, s.2.



Section 12A:7-506 - Delivery Without Indorsement: Right To Compel Indorsement.

12A:7-506. Delivery without indorsement: right to compel indorsement.

12A:7-506. Delivery Without Indorsement: Right To Compel Indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

L.2013, c.65, s.2.



Section 12A:7-507 - Warranties On Negotiation Or Delivery Of Document Of Title.

12A:7-507. Warranties on negotiation or delivery of document of title.

12A:7-507. Warranties On Negotiation or Delivery of Document of Title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under 12A:7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1)the document is genuine;

(2)the transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3)the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

L.2013, c.65, s.2.



Section 12A:7-508 - Warranties Of Collecting Bank As To Documents Of Title.

12A:7-508. Warranties of collecting bank as to documents of title.

12A:7-508. Warranties of Collecting Bank As To Documents of Title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

L.2013, c.65, s.2.



Section 12A:7-509 - Adequate Compliance With Commercial Contract.

12A:7-509. Adequate compliance with commercial contract.

12A:7-509. Adequate Compliance With Commercial Contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Chapter 2, 2A, or 5.


L.2013, c.65, s.2.



Section 12A:7-601 - Lost, Stolen, Or Destroyed Documents Of Title.

12A:7-601. Lost, stolen, or destroyed documents of title.

12A:7-601. Lost, Stolen, or Destroyed Documents of Title.

a.If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

b.A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

L.2013, c.65, s.2.



Section 12A:7-602 - Judicial Process Against Goods Covered By Negotiable Document Of Title.

12A:7-602. Judicial process against goods covered by negotiable document of title.

12A:7-602. Judicial Process Against Goods Covered By Negotiable Document of Title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

L.2013, c.65, s.2.



Section 12A:7-603 - Conflicting Claims; Interpleader.

12A:7-603. Conflicting claims; interpleader.

12A:7-603. Conflicting Claims; Interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

L.2013, c.65, s.2.



Section 12A:7-701 - Applicability.

12A:7-701. Applicability.

12A:7-701. Applicability.

This Chapter applies to a document of title that is issued or a bailment that arises on or after the effective date of this Chapter. This Chapter does not apply to a document of title that is issued or a bailment that arises before the effective date of this Chapter even if the document of title or bailment would be subject to this Chapter if the document of title had been issued or bailment had arisen on or after the effective date of this Chapter. This Chapter does not apply to a right of action that has accrued before the effective date of this Chapter.

L.2013, c.65, s.2.



Section 12A:8-101 - Short Title.

12A:8-101. Short Title.

This chapter may be cited as Uniform Commercial Code--Investment Securities.

L.1997,c.252,s.1.



Section 12A:8-102 - Definitions.

12A:8-102. Definitions.

a. In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(a) a person that is registered as a "clearing agency" under the federal securities laws;

(b) a federal reserve bank; or

(c) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(a) send a signed writing; or

(b) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of paragraph (2) or (3) of subsection b. of 12A:8-501, that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in 12A:8-103, means:

(a) a security;

(b) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(c) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith," for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(a) the security certificate specifies a person entitled to the security; and

(b) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(a) a clearing corporation; or

(b) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in 12A:8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(a) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(b) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(c) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in 12A:8-501 through 12A:8-511.

(18) "Uncertificated security" means a security that is not represented by a certificate.

b. Other definitions applying to this chapter and the sections in which they appear are:

Appropriate person12A:8-107

Control12A:8-106

Delivery12A:8-301

Investment company security12A:8-103

Issuer12A:8-201

Overissue12A:8-210

Protected purchaser12A:8-303

Securities account12A:8-501

c. In addition, chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

d. The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

L.1997,c.252,s.1.



Section 12A:8-103 - Rule For Determining Whether Certain Obligations And Interests Are Securities Or Financial Assets.

12A:8-103 Rule for determining whether certain obligations and interests are securities or financial assets.


12A:8-103. Rule for Determining whether Certain Obligations and Interests are Securities or Financial Assets.

a.A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

b.An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

c.An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

d.A writing that is a security certificate is governed by this chapter and not by chapter 3, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by chapter 3 is a financial asset if it is held in a securities account.

e.An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

f.A commodity contract, as defined in 12A:9-102(a)(15), is not a security or a financial asset.

g.A document of title is not a financial asset unless 12A:8-102(a)(9)(c) applies.

L.1997, c.252, s.1; amended 2001, c.117, s.17; 2001, c.386, s.133; 2013, c.65, s.47.



Section 12A:8-104 - Acquisition Of Security Or Financial Asset Or Interest Therein.

12A:8-104. Acquisition of Security or Financial Asset or Interest Therein.

a. A person acquires a security or an interest therein, under this chapter, if:

(1) the person is a purchaser to whom a security is delivered pursuant to 12A:8-301; or

(2) the person acquires a security entitlement to the security pursuant to 12A:8-501.

b. A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

c. A person who acquires a security entitlement to a security or other financial asset has the rights specified in 12A:8-501 through 12A:8-511, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in 12A:8-503.

d. Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection a. or b. of this section.

L.1997,c.252,s.1.



Section 12A:8-105 - Notice Of Adverse Claim.

12A:8-105. Notice of Adverse Claim.

a. A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

b. Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

c. An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

d. A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

e. Filing of a financing statement under chapter 9 is not notice of an adverse claim to a financial asset.

L.1997,c.252,s.1.



Section 12A:8-106 - Control

12A:8-106. Control
12A:8-106. Control.

a.A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

b.A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1)the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2)the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

c.A purchaser has "control" of an uncertificated security if:

(1)the uncertificated security is delivered to the purchaser; or

(2)the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

d.A purchaser has "control" of a security entitlement if:

(1)the purchaser becomes the entitlement holder; or

(2)the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3)another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

e.If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

f.A purchaser who has satisfied the requirements of subsection c. or d. has control, even if the registered owner in the case of subsection c. or the entitlement holder in the case of subsection d. of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

g.An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection paragraph (2) of subsection c. or paragraph (2) of subsection d. of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

L.1997, c.252, s.1; amended 2001, c.117, s.18.



Section 12A:8-107 - Whether Indorsement, Instruction, Or Entitlement Order Is Effective.

12A:8-107. Whether Indorsement, Instruction, or Entitlement Order is Effective.

a. "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) of this subsection a. is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) of this subsection a. lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

b. An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under paragraph (2) of subsection c. or paragraph (2) of subsection d. of 12A:8-106; or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

c. An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

d. If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

e. Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

L.1997,c.252,s.1.



Section 12A:8-108 - Warranties In Direct Holding.

12A:8-108. Warranties in Direct Holding.

a. A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

b. A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(a) the purchaser will be entitled to the registration of transfer;

(b) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(c) the transfer will not violate any restriction on transfer; and

(d) the requested transfer will otherwise be effective and rightful.

c. A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

d. A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

e. A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

f. A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

g. If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

h. A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection g. of this section.

i. Except as otherwise provided in subsection g. of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections a. through f. of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection a. or b. of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

L.1997,c.252,s.1.



Section 12A:8-109 - Warranties In Indirect Holding.

12A:8-109. Warranties in Indirect Holding.

a. A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

b. A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in subsection a. or b. of 12A:8-108.

c. If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in subsection a. or b. of 12A:8-108.

L.1997,c.252,s.1.



Section 12A:8-110 - Applicability; Choice Of Law.

12A:8-110 Applicability; choice of law.

12A:8-110. Applicability; Choice of Law.

a.The local law of the issuer's jurisdiction, as specified in subsection d. of this section, governs:

(1)the validity of a security;

(2)the rights and duties of the issuer with respect to registration of transfer;

(3)the effectiveness of registration of transfer by the issuer;

(4)whether the issuer owes any duties to an adverse claimant to a security; and

(5)whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

b.The local law of the securities intermediary's jurisdiction, as specified in subsection e. of this section, governs:

(1)acquisition of a security entitlement from the securities intermediary;

(2)the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3)whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4)whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

c.The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

d."Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in paragraphs (2) through (5) of subsection a. of this section.

e.The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1)If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the securities intermediary's jurisdiction.

(2)If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3)If neither paragraph (1) nor paragraph (2) of this subsection e. applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4)If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5)If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

f.A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

L.1997, c.252, s.1; amended 2001, c.117, s.19; 2001, c.386, s.134.



Section 12A:8-111 - Clearing Corporation Rules.

12A:8-111. Clearing Corporation Rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.

L.1997,c.252,s.1.



Section 12A:8-112 - Creditor's Legal Process.

12A:8-112. Creditor's Legal Process.

a. The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection d. of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

b. The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection d. of this section.

c. The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection d. of this section.

d. The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

e. A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

L.1997,c.252,s.1.



Section 12A:8-113 - Statute Of Frauds Inapplicable.

12A:8-113. Statute of Frauds Inapplicable.
A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

L.1997,c.252,s.1.



Section 12A:8-114 - Evidentiary Rules Concerning Certificated Securities.

12A:8-114. Evidentiary Rules Concerning Certificated Securities.
The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

L.1997,c.252,s.1.



Section 12A:8-115 - Securities Intermediary And Others Not Liable To Adverse Claimant.

12A:8-115. Securities Intermediary and Others Not Liable to Adverse Claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

L.1997,c.252,s.1.



Section 12A:8-116 - Securities Intermediary As Purchaser For Value.

12A:8-116. Securities Intermediary as Purchaser for Value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

L.1997,c.252,s.1.



Section 12A:8-201 - Issuer.

12A:8-201. Issuer.

a. With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

b. With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

c. With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

L.1997,c.252,s.1.



Section 12A:8-202 - Issuer's Responsibility And Defenses; Notice Of Defect Or Defense.

12A:8-202. Issuer's Responsibility and Defenses; Notice of Defect or Defense.

a. Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

b. The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) of this subsection b. applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

c. Except as otherwise provided in 12A:8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

d. All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

e. This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

f. If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

L.1997,c.252,s.1.



Section 12A:8-203 - Staleness As Notice Of Defect Or Defense.

12A:8-203. Staleness as Notice of Defect or Defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

a. requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

b. is not covered by subsection a. of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

L.1997,c.252,s.1.



Section 12A:8-204 - Effect Of Issuer's Restriction On Transfer.

12A:8-204. Effect of Issuer's Restriction on Transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

a. the security is certificated and the restriction is noted conspicuously on the security certificate; or

b. the security is uncertificated and the registered owner has been notified of the restriction.

L.1997,c.252,s.1.



Section 12A:8-205 - Effect Of Unauthorized Signature On Security Certificate.

12A:8-205. Effect of Unauthorized Signature on Security Certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

a. an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

b. an employee of the issuer, or of any of the persons listed in subsection a. of this section, entrusted with responsible handling of the security certificate.

L.1997,c.252,s.1.



Section 12A:8-206 - Completion Or Alteration Of Security Certificate.

12A:8-206. Completion or Alteration of Security Certificate.

a. If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

b. A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

L.1997,c.252,s.1.



Section 12A:8-207 - Rights And Duties Of Issuer With Respect To Registered Owners.

12A:8-207. Rights and Duties of Issuer with Respect to Registered Owners.

a. Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

b. This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.

L.1997,c.252,s.1.



Section 12A:8-208 - Effect Of Signature Of Authenticating Trustee, Registrar, Or Transfer Agent.

12A:8-208. Effect of Signature of Authenticating Trustee, Registrar, or Transfer Agent.

a. A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

b. Unless otherwise agreed, a person signing under subsection a. of this section does not assume responsibility for the validity of the security in other respects.

L.1997,c.252,s.1.



Section 12A:8-209 - Issuer's Lien.

12A:8-209. Issuer's Lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

L.1997,c.252,s.1.



Section 12A:8-210 - Overissue.

12A:8-210. Overissue.

a. In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

b. Except as otherwise provided in subsections c. and d. of this section, the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

c. If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

d. If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

L.1997,c.252,s.1.



Section 12A:8-301 - Delivery

12A:8-301. Delivery
12A:8-301. Delivery.

a.Delivery of a certificated security to a purchaser occurs when:

(1)the purchaser acquires possession of the security certificate;

(2)another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3)a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (a) registered in the name of the purchaser, (b) payable to the order of the purchaser, or (c) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

b.Delivery of an uncertificated security to a purchaser occurs when:

(1)the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2)another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

L.1997, c.252, s.1; amended 2001, c.117, s.20.



Section 12A:8-302 - Rights Of Purchaser

12A:8-302. Rights of purchaser
12A:8-302. Rights of Purchaser.

a.Except as otherwise provided in subsections b. and c. of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

b.A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

c.A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

L.1997, c.252, s.1; amended 2001, c.117, s.21.



Section 12A:8-303 - Protected Purchaser.

12A:8-303. Protected Purchaser.

a. "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

b. In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

L.1997,c.252,s.1.



Section 12A:8-304 - Indorsement.

12A:8-304. Indorsement.

a. An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

b. An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

c. An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

d. If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

e. An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

f. Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in 12A:8-108 and not an obligation that the security will be honored by the issuer.

L.1997,c.252,s.1.



Section 12A:8-305 - Instruction.

12A:8-305. Instruction.

a. If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

b. Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by 12A:8-108 and not an obligation that the security will be honored by the issuer.

L.1997,c.252,s.1.



Section 12A:8-306 - Effect Of Guaranteeing Signature, Indorsement, Or Instruction.

12A:8-306. Effect of Guaranteeing Signature, Indorsement, or Instruction.

a. A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

b. A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

c. A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection b. of this section and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

d. A guarantor under subsections a. and b. of this section or a special guarantor under subsection c. of this section does not otherwise warrant the rightfulness of the transfer.

e. A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection a. of this section and also warrants the rightfulness of the transfer in all respects.

f. A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection c. of this section and also warrants the rightfulness of the transfer in all respects.

g. An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

h. The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

L.1997,c.252,s.1.



Section 12A:8-307 - Purchaser's Right To Requisites For Registration Of Transfer.

12A:8-307. Purchaser's Right to Requisites for Registration of Transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

L.1997,c.252,s.1.



Section 12A:8-401 - Duty Of Issuer To Register Transfer.

12A:8-401. Duty of Issuer to Register Transfer.

a. If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (12A:8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with 12A:8-204;

(6) a demand that the issuer not register transfer has not become effective under 12A:8-403, or the issuer has complied with subsection b. of 12A:8-403 but no legal process or indemnity bond is obtained as provided in subsection d. of 12A:8-403; and

(7) the transfer is in fact rightful or is to a protected purchaser.

b. If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

L.1997,c.252,s.1.



Section 12A:8-402 - Assurance That Indorsement Or Instruction Is Effective.

12A:8-402. Assurance that Indorsement or Instruction is Effective.

a. An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to paragraph (4) or (5) of subsection a. of 12A:8-107, appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

b. An issuer may elect to require reasonable assurance beyond that specified in this section.

c. In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(a) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(b) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

L.1997,c.252,s.1.



Section 12A:8-403 - Demand That Issuer Not Register Transfer.

12A:8-403. Demand That Issuer Not Register Transfer.

a. A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

b. If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

c. The period described in paragraph (3) of subsection b. of this section may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

d. An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

e. This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

L.1997,c.252,s.1.



Section 12A:8-404 - Wrongful Registration.

12A:8-404. Wrongful Registration.

a. Except as otherwise provided in 12A:8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under subsection a. of 12A:8-403 and the issuer did not comply with subsection b. of 12A:8-403;

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

b. An issuer that is liable for wrongful registration of transfer under subsection a. of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by 12A:8-210.

c. Except as otherwise provided in subsection a. of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

L.1997,c.252,s.1.



Section 12A:8-405 - Replacement Of Lost, Destroyed, Or Wrongfully Taken Security.

12A:8-405. Replacement of Lost, Destroyed, or Wrongfully Taken Security.

a. If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

b. If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by 12A:8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

L.1997,c.252,s.1.



Section 12A:8-406 - Obligation To Notify Issuer Of Lost, Destroyed, Or Wrongfully Taken Security Certificate.

12A:8-406. Obligation to Notify Issuer of Lost, Destroyed, or Wrongfully Taken Security Certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under 12A:8-404 or a claim to a new security certificate under 12A:8-405.

L.1997,c.252,s.1.



Section 12A:8-407 - Authenticating Trustee, Transfer Agent, And Registrar.

12A:8-407. Authenticating Trustee, Transfer Agent, and Registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates, has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

L.1997,c.252,s.1.



Section 12A:8-501 - Securities Account; Acquisition Of Security Entitlement From Securities Intermediary.

12A:8-501. Securities Account; Acquisition of Security Entitlement from Securities Intermediary.

a. "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

b. Except as otherwise provided in subsections d. and e. of this section, a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

c. If a condition of subsection b. of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

d. If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

e. Issuance of a security is not establishment of a security entitlement.

L.1997,c.252,s.1.



Section 12A:8-502 - Assertion Of Adverse Claim Against Entitlement Holder.

12A:8-502. Assertion of Adverse Claim Against Entitlement Holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under 12A:8-501 for value and without notice of the adverse claim.

L.1997,c.252,s.1.



Section 12A:8-503 - Property Interest Of Entitlement Holder In Financial Asset Held By Securities Intermediary.

12A:8-503. Property Interest of Entitlement Holder in Financial Asset held by Securities Intermediary.

a. To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in 12A:8-511.

b. An entitlement holder's property interest with respect to a particular financial asset under subsection a. of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

c. An entitlement holder's property interest with respect to a particular financial asset under subsection a. may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under 12A:8-505 through 12A:8-508.

d. An entitlement holder's property interest with respect to a particular financial asset under subsection a. of this section may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under 12A:8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection e. of this section.

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

e. An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection a. of this section, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under 12A:8-504.

L.1997,c.252,s.1.



Section 12A:8-504 - Duty Of Securities Intermediary To Maintain Financial Asset.

12A:8-504. Duty of Securities Intermediary to Maintain Financial Asset.

a. A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

b. Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection a. of this section.

c. A securities intermediary satisfies the duty in subsection a. of this section if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

d. This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

L.1997,c.252,s.1.



Section 12A:8-505 - Duty Of Securities Intermediary With Respect To Payments And Distributions.

12A:8-505. Duty of Securities Intermediary with Respect to Payments and Distributions.

a. A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

b. A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

L.1997,c.252,s.1.



Section 12A:8-506 - Duty Of Securities Intermediary To Exercise Rights As Directed By Entitlement Holder.

12A:8-506. Duty of Securities Intermediary to Exercise Rights as Directed by Entitlement Holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

a. the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

b. in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

L.1997,c.252,s.1.



Section 12A:8-507 - Duty Of Securities Intermediary To Comply With Entitlement Order.

12A:8-507. Duty of Securities Intermediary to Comply with Entitlement Order.

a. A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

b. If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

L.1997,c.252,s.1.



Section 12A:8-508 - Duty Of Securities Intermediary To Change Entitlement Holder's Position To Other Form Of Security Holding.

12A:8-508. Duty of Securities Intermediary to Change Entitlement Holder's Position to Other Form of Security Holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

a. the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

b. in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

L.1997,c.252,s.1.



Section 12A:8-509 - Specification Of Duties Of Securities Intermediary By Other Statute Or Regulation; Manner Of Performance Of Duties Of Securities Intermediary And Exercise Of Rights Of Entitlement Holder.

12A:8-509. Specification of Duties of Securities Intermediary by Other Statute or Regulation; Manner of Performance of Duties of Securities Intermediary and Exercise of Rights of Entitlement Holder.

a. If the substance of a duty imposed upon a securities intermediary by 12A:8-504 through 12A:8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

b. To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

c. The obligation of a securities intermediary to perform the duties imposed by 12A:8-504 through 12A:8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

d. The provisions of 12A:8-504 through 12A:8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

L.1997,c.252,s.1.



Section 12A:8-510 - Rights Of Purchaser Of Security Entitlement From Entitlement Holder.

12A:8-510 Rights of purchaser of security entitlement from entitlement holder.

12A:8-510. Rights of Purchaser of Security Entitlement from Entitlement Holder.

a.In a case not covered by the priority rules in Chapter 9 or the rules stated in subsection c. of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

b.If an adverse claim could not have been asserted against an entitlement holder under 12A:8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

c.In a case not covered by the priority rules in Chapter 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection d of this section, purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under 12A:8-106d. (1);

(2)the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under 12A:8-106d. (2); or

(3)if the purchaser obtained control through another person under 12A:8-106 d. (3), the time on which priority would be based under this subsection if the other person were the secured party.

d.A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

L.1997, c.252, s.1; amended 2001, c.117, s.22; 2001, c.386, s.135.



Section 12A:8-511 - Priority Among Security Interests And Entitlement Holders.

12A:8-511. Priority among Security Interests and Entitlement Holders.

a. Except as otherwise provided in subsections b. and c. of this section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

b. A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

c. If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

L.1997,c.252,s.1.



Section 12A:8-601 - Savings Clause.

12A:8-601. Savings Clause.
a. This act does not affect an action or proceeding commenced before this act takes effect.

b. If a security interest in a security is perfected at the date this act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this act, no further action is required to continue perfection. If a security interest in a security is perfected at the date this act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this act, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this act is taken within that period. If a security interest is perfected at the date this act takes effect and the security interest can be perfected by filing under this act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

L.1997,c.252,s.1.



Section 12A:9-101 - Short Title

12A:9-101. Short title
12A:9-101. Short Title.

This chapter may be cited as "Uniform Commercial Code-Secured Transactions."

L.2001, c.117, s.1.



Section 12A:9-102 - Definitions And Index Of Definitions.

12A:9-102 Definitions and index of definitions.

12A:9-102. Definitions and Index of Definitions.

(a)Chapter 9 definitions. In this chapter:

(1)"Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2)"Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State. The term includes health-care-insurance receivables and bondable transition property. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3)"Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4)"Accounting", except as used in "accounting for", means a record:

(A)authenticated by a secured party;

(B)indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C)identifying the components of the obligations in reasonable detail.

(5)"Agricultural lien" means an interest in farm products:

(A)which secures payment or performance of an obligation for:

(i)goods or services furnished in connection with a debtor's farming operation; or

(ii)rent on real property leased by a debtor in connection with its farming operation;

(B)which is created by statute in favor of a person that:

(i)in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii)leased real property to a debtor in connection with the debtor's farming operation; and

(C)whose effectiveness does not depend on the person's possession of the personal property.

(6)"As-extracted collateral" means:

(A)oil, gas, or other minerals that are subject to a security interest that:

(i)is created by a debtor having an interest in the minerals before extraction; and

(ii)attaches to the minerals as extracted; or

(B)accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7)"Authenticate" means:

(A)to sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8)"Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(8.1) "Bondable transition property" shall have the meaning set forth in section 3 of P.L.1999, c.23 (C.48:3-51).

(9)"Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A)proceeds to which a security interest attaches;

(B)accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C)goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A)the claimant is an organization; or

(B)the claimant is an individual and the claim:

(i)arose in the course of the claimant's business or profession; and

(ii)does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A)traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B)traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A)is registered as a futures commission merchant under federal commodities law; or

(B)in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A)to send a written or other tangible record;

(B)to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C)in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A)the merchant:

(i)deals in goods of that kind under a name other than the name of the person making delivery;

(ii)is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B)with respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C)the goods are not consumer goods immediately before delivery; and

(D)the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A)an individual incurs an obligation primarily for personal, family, or household purposes; and

(B)a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A)identifies, by its file number, the initial financing statement to which it relates; and

(B)indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A)a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B)a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C)a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in 12A:7-201b.

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A)crops grown, growing, or to be grown, including:

(i)crops produced on trees, vines, and bushes; and

(ii)aquatic goods produced in aquacultural operations;

(B)livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C)supplies used or produced in a farming operation; or

(D)products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to 12A:9-519 (a).

(37) "Filing office" means an office designated in 12A:9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to 12A:9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying 12A:9-502 (a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A)are leased by a person as lessor;

(B)are held by a person for sale or lease or to be furnished under a contract of service;

(C)are furnished by a person under a contract of service; or

(D)consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A)a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B)an assignee for benefit of creditors from the time of assignment;

(C)a trustee in bankruptcy from the date of the filing of the petition; or

(D)a receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A)that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B)in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under 12A:9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor", except as used in 12A:9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under 12A:9-203 (d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(A)the spouse of the individual;

(B)a brother, brother-in-law, sister, or sister-in-law of the individual;

(C)an ancestor or lineal descendant of the individual or the individual's spouse; or

(D)any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(A)a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B)an officer or director of, or a person performing similar functions with respect to, the organization;

(C)an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D)the spouse of an individual described in subparagraph (A), (B) or (C); or

(E)an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C) or (D) and shares the same home with the individual.

(64) "Proceeds", except as used in 12A:9-609(b), means the following property:

(A)whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B)whatever is collected on, or distributed on account of, collateral;

(C)rights arising out of collateral;

(D)to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E)to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to 12A:9-620, 12A:9-621, and 12A:9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A)debt securities are issued;

(B)all or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(C)the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(67.1) "Public organic record" means a record that is available to the public for inspection and is:

(A)a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B)an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C)a record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(68) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(69) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(70) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(71) "Secondary obligor" means an obligor to the extent that:

(A)the obligor's obligation is secondary; or

(B)the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(72) "Secured party" means:

(A)a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B)a person that holds an agricultural lien;

(C)a consignor;

(D)a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E)a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F)a person that holds a security interest arising under 12A:2-401, 12A:2-505, 12A:2-711(3), 12A:2A-508(5), 12A:4-210, or 12A:5-118.

(73) "Security agreement" means an agreement that creates or provides for a security interest.

(74) "Send", in connection with a record or notification, means:

(A)to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B)to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(76) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(77) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(78) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(79) "Termination statement" means an amendment of a financing statement which:

(A)identifies, by its file number, the initial financing statement to which it relates; and

(B)indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(80) "Transmitting utility" means a person primarily engaged in the business of:

(A)operating a railroad, subway, street railway, or trolley bus;

(B)transmitting communications electrically, electromagnetic-ally, or by light;

(C)transmitting goods by pipeline or sewer; or

(D)transmitting or producing and transmitting electricity, steam, gas, or water.

(b)Definitions in other chapters. The following definitions in other chapters apply to this chapter:

"Applicant" 12A:5-102.
"Beneficiary" 12A:5-102.
"Broker" 12A:8-102.
"Certificated security" 12A:8-102.
"Check"12A:3-104.
"Clearing corporation" 12A:8-102.
"Contract for sale" 12A:2-106.
"Control"12A:7-106.
"Customer" 12A:4-104.
"Entitlement holder" 12A:8-102.
"Financial asset" 12A:8-102.
"Holder in due course" 12A:3-302.
"Issuer" (with respect to a letter of
credit or letter-of-credit right) 12A:5-102.
"Issuer" (with respect to a security)12A:8-201.
"Issuer" (with respect to documents
of title)12A:7-102.
"Lease" 12A:2A-103.
"Lease agreement" 12A:2A-103.
"Lease contract" 12A:2A-103.
"Leasehold interest" 12A:2A-103.
"Lessee" 12A:2A-103.
"Lessee in ordinary course of
business"12A:2A-103.
"Lessor" 12A:2A-103.
"Lessor's residual interest" 12A:2A-103.
"Letter of credit" 12A:5-102.
"Merchant"12A:2-104.
"Negotiable instrument" 12A:3-104.
"Nominated person" 12A:5-102.
"Note" 12A:3-104.
"Proceeds of a letter of credit" 12A:5-114.
"Prove" 12A:3-103.
"Sale" 12A:2-106.
"Securities account" 12A:8-501.
"Securities intermediary" 12A:8-102.
"Security" 12A:8-102.
"Security certificate" 12A:8-102.

"Security entitlement" 12A:8-102.
"Uncertificated security" 12A:8-102.

(c)Chapter 1 definitions and principles. Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

L.2001, c.117, s.1; amended 2001, c.386, s.1; 2013, c.65, s.3.



Section 12A:9-103 - Purchase-money Security Interest; Application Of Payments; Burden Of Establishing.

12A:9-103 Purchase-money security interest; application of payments; burden of establishing.

12A:9-103. Purchase-Money Security Interest; Application of Payments; Burden of Establishing.

(a)Definitions. In this section:

(1)"purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2)"purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b)Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1)to the extent that the goods are purchase-money collateral with respect to that security interest;

(2)if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3)also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c)Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1)the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2)the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d)Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e)Application of payment in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1)in accordance with any reasonable method of application to which the parties agree;

(2)in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3)in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A)to obligations that are not secured; and

(B)if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f)No loss of status of purchase-money security interest in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1)the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2)collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3)the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g)Burden of proof in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h)Non-consumer-goods transactions; no inference. The limitation of the rules in subsections (e), (f) and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

L.2001, c.117, s.1; amended 2001, c.386, s.2.



Section 12A:9-104 - Control Of Deposit Account.

12A:9-104 Control of deposit account.

12A:9-104. Control of Deposit Account.

(a)Requirements for control. A secured party has control of a deposit account if:

(1)the secured party is the bank with which the deposit account is maintained;

(2)the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3)the secured party becomes the bank's customer with respect to the deposit account.

(b)Debtor's right to direct disposition. A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

L.2001, c.117, s.1; amended 2001, c.386, s.3.



Section 12A:9-105 - Control Of Electronic Chattel Paper.

12A:9-105 Control of electronic chattel paper.

12A:9-105. Control of Electronic Chattel Paper.

(a)A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b)A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1)a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2)the authoritative copy identifies the secured party as the assignee of the record or records;

(3)the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4)copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5)each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

L.2001, c.117, s.1; amended 2001, c.386, s.4; 2013, c.65, s.4.



Section 12A:9-106 - Control Of Investment Property.

12A:9-106 Control of investment property.

12A:9-106. Control of Investment Property.

(a)Control under 12A:8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in 12A:8-106.

(b)Control of commodity contract. A secured party has control of a commodity contract if:

(1)the secured party is the commodity intermediary with which the commodity contract is carried; or

(2)the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c)Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

L.2001, c.117, s.1; amended 2001, c.386, s.5.



Section 12A:9-107 - Control Of Letter-of-credit Right

12A:9-107. Control of letter-of-credit right
12A:9-107. Control of Letter-of-Credit Right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under 12A:5-114 c. or otherwise applicable law or practice.

L.2001, c.117, s.1.



Section 12A:9-108 - Sufficiency Of Description.

12A:9-108 Sufficiency of description.

12A:9-108. Sufficiency of Description.

(a)Sufficiency of description. Except as otherwise provided in subsections (c), (d), (e) and (f), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b)Examples of reasonable identification. Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1)specific listing;

(2)category;

(3)except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4)quantity;

(5)computational or allocational formula or procedure; or

(6)except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c)Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d)Investment property. Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1)the collateral by those terms or as investment property; or

(2)the underlying financial asset or commodity contract.

(e)When description by type insufficient. A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1)a commercial tort claim; or

(2)in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account

(f)Bondable transition property. A description of bondable transition property is sufficient if it refers to the bondable stranded costs rate order, as defined in section 3 of P.L.1999, c.23 (C.48:3-51), establishing the bondable transition property.

L.2001, c.117, s.1; amended 2001, c.386, s.6.



Section 12A:9-109 - Scope.

12A:9-109 Scope.

12A:9-109. Scope.

(a)General scope of chapter. Except as otherwise provided in subsections (c) and (d), this chapter applies to:

(1)a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2)an agricultural lien;

(3)a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4)a consignment;

(5)a security interest arising under 12A:2-401, 12A:2-505, 12A:2-711(3), or 12A:2A-508(5), as provided in 12A:9-110; and

(6)a security interest arising under 12A:4-210 or 12A:5-118.

(b)Security interest in secured obligation. The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c)Extent to which chapter does not apply. This chapter does not apply to the extent that:

(1)a statute, regulation, or treaty of the United States preempts this chapter; or

(2)the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under 12A:5-114.

(d)Inapplicability of chapter. This chapter does not apply to:

(1)a landlord's lien, other than an agricultural lien;

(2)a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but 12A:9-333 applies with respect to priority of the lien;

(3)an assignment of a claim for wages, salary, or other compensation of an employee;

(4)a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5)an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6)an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7)an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8)a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but 12A:9-315 and 12A:9-322 apply with respect to proceeds and priorities in proceeds;

(9)an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A)12A:9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B)12A:9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A)liens on real property in 12A:9-203 and 12A:9-308;

(B)fixtures in 12A:9-334; and

(C)fixture filings in 12A:9-501, 12A:9-502, 12A:9-512, 12A:9-516 and 12A:9-519; and

(D)security agreements covering personal and real property in 12A:9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but 12A:9-315 and 12A:9-322 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but 12A:9-315 and 12A:9-322 apply with respect to proceeds and priorities in proceeds; or

(14) a transfer by a government or governmental unit.

L.2001, c.117, s.1; amended 2001, c.386, s.7.



Section 12A:9-110 - Security Interests Arising Under Chapter 2 Or 2a

12A:9-110. Security interests arising under Chapter 2 or 2A
12A:9-110. Security Interests Arising under Chapter 2 or 2A.

A security interest arising under 12A:2-401, 12A:2-505, 12A:2-711(3), or 12A:2A-508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1)the security interest is enforceable, even if 12A:9-203 b.(3) has not been satisfied;

(2)filing is not required to perfect the security interest;

(3)the rights of the secured party after default by the debtor are governed by Chapter 2 or 2A; and

(4)the security interest has priority over a conflicting security interest created by the debtor.

L.2001, c.117, s.1.



Section 12A:9-201 - General Effectiveness Of Security Agreement.

12A:9-201 General effectiveness of security agreement.

12A:9-201. General Effectiveness of Security Agreement.

(a)General effectiveness. Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b)Applicable consumer laws and other law. A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers and to (1) any other statute or regulation of this State that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit and (2) any consumer protection statute or regulation of this State.

(c)Other applicable law controls. In case of conflict between this chapter and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d)Further deference to other applicable law. This chapter does not:

(1)validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2)extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

L.2001, c.117, s.1; amended 2001, c.386, s.8.



Section 12A:9-202 - Title To Collateral Immaterial

12A:9-202. Title to collateral immaterial
12A:9-202. Title to Collateral Immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

L.2001, c.117, s.1.



Section 12A:9-203 - Attachment And Enforceability Of Security Interest; Proceeds; Supporting Obligations; Formal Requisites.

12A:9-203 Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

12A:9-203. Attachment and Enforceability of Security Interest; Proceeds; Supporting Obligations; Formal Requisites.

(a)Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b)Enforceability. Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1)value has been given;

(2)the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3)one of the following conditions is met:

(A)the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B)the collateral is not a certificated security and is in the possession of the secured party under 12A:9-313 pursuant to the debtor's security agreement;

(C)the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under 12A:8-301 pursuant to the debtor's security agreement; or

(D)the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under 12A:7-106, 12A:9-104, 12A:9-105, 12A:9-106, or 12A:9-107 pursuant to the debtor's security agreement.

(c)Other Uniform Commercial Code provisions. Subsection (b) is subject to 12A:4-210 on the security interest of a collecting bank, 12A:5-118 on the security interest of a letter-of-credit issuer or nominated person, 12A:9-110 on a security interest arising under Chapter 2 or 2A, and 12A:9-206 on security interests in investment property.

(d)When a person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(1)the security agreement becomes effective to create a security interest in the person's property; or

(2)the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e)Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1)the agreement satisfies subsection (b) (3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2)another agreement is not necessary to make a security interest in the property enforceable.

(f)Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by 12A:9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g)Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h)Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i)Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(j)Bondable transition property. Bondable transition property is presently existing property for all purposes, including for purposes of subsection (b) (2), whether or not the revenues and proceeds arising under the property have accrued and notwithstanding that the value of the property may depend upon customer use of electricity or performance of service by electric public utilities, or both.

L.2001, c.117, s.1; amended 2001, c.386, s.9; 2013, c.65, s.5.



Section 12A:9-204 - After-acquired Property, Future Advances.

12A:9-204 After-acquired property, future advances.

12A:9-204. After-acquired Property; Future Advances.

(a)After-acquired collateral. Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b)When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

(1)consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2)a commercial tort claim.

(c)Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

L.2001, c.117, s.1; amended 2001, c.386, s.10.



Section 12A:9-205 - Use Or Disposition Of Collateral Permissible.

12A:9-205 Use or disposition of collateral permissible.

12A:9-205. Use or Disposition of Collateral Permissible.

(a)When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1)the debtor has the right or ability to:

(A)use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B)collect, compromise, enforce, or otherwise deal with collateral;

(C)accept the return of collateral or make repossessions; or

(D)use, commingle, or dispose of proceeds; or

(2)the secured party fails to require the debtor to account for proceeds or replace collateral.

(b)Requirements of possession not relaxed. This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

L.2001, c.117, s.1; amended 2001, c.386, s.11.



Section 12A:9-206 - Security Interest Arising In Purchase Or Delivery Of Financial Asset.

12A:9-206 Security interest arising in purchase or delivery of financial asset.

12A:9-206. Security Interest Arising in Purchase or Delivery of Financial Asset.

(a)Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1)the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2)the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b)Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c)Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1)the security or other financial asset:

(A)in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B)is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2)the agreement calls for delivery against payment.

(d)Security interest secures obligation to pay for delivery. The security interest described in subsection (c) secures the obligation to make payment for the delivery.

L.2001, c.117, s.1; amended 2001, c.386, s.12.



Section 12A:9-207 - Rights And Duties Of Secured Party Having Possession Or Control Of Collateral.

12A:9-207 Rights and duties of secured party having possession or control of collateral.

12A:9-207. Rights and Duties of Secured Party Having Possession or Control of Collateral.

(a)Duty of care when secured party in possession. Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b)Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1)reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2)the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3)the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4)the secured party may use or operate the collateral:

(A)for the purpose of preserving the collateral or its value;

(B)as permitted by an order of a court having competent jurisdiction; or

(C)except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c)Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under 12A:7-106, 12A:9-104, 12A:9-105, 12A:9-106, or 12A:9-107:

(1)may hold as additional security any proceeds, except money or funds, received from the collateral;

(2)shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3)may create a security interest in the collateral.

(d)Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1)subsection (a) does not apply unless the secured party is entitled under an agreement:

(A)to charge back uncollected collateral; or

(B)otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2)subsections (b) and (c) do not apply.

L.2001, c.117, s.1; amended 2001, c.386, ss.13, 14; 2013, c.65, s.6.



Section 12A:9-208 - Additional Duties Of Secured Party Having Control Of Collateral.

12A:9-208 Additional duties of secured party having control of collateral.

12A:9-208. Additional Duties of Secured Party Having Control of Collateral.

(a)Applicability of section. This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:

(1)a secured party having control of a deposit account under 12A:9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2)a secured party having control of a deposit account under 12A:9-104(a)(3) shall:

(A)pay the debtor the balance on deposit in the deposit account; or

(B)transfer the balance on deposit into a deposit account in the debtor's name;

(3)a secured party, other than a buyer, having control of electronic chattel paper under 12A:9-105 shall:

(A)communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B)if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C)take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4)a secured party having control of investment property under 12A:8-106d.(2) or 12A:9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5)a secured party having control of a letter-of-credit right under 12A:9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6)a secured party having control of an electronic document shall:

(A)give control of the electronic document to the debtor or its designated custodian;

(B)if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C)take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

L.2001, c.117, s.1; amended 2001, c.386, ss.14, 15; 2013, c.65, s.7.



Section 12A:9-209 - Duties Of Secured Party If Account Debtor Has Been Notified Of Assignment.

12A:9-209 Duties of secured party if account debtor has been notified of assignment.

12A:9-209. Duties of Secured Party If Account Debtor Has Been Notified of Assignment.

(a)Applicability of section. Except as otherwise provided in subsection (c), this section applies if:

(1)there is no outstanding secured obligation; and

(2)the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under 12A:9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c)Inapplicability to sales. This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

L.2001, c.117, s.1; (old 210) amended 2001, c.386, ss.15,16.



Section 12A:9-210 - Request For Accounting; Request Regarding List Of Collateral Or Statement Of Account.

12A:9-210 Request for accounting; request regarding list of collateral or statement of account.

12A:9-210. Request for Accounting; Request Regarding List of Collateral or Statement of Account.

(a)Definitions. In this section:

(1)"Request" means a record of a type described in paragraph (2), (3), or (4).

(2)"Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3)"Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4)"Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b)Duty to respond to requests. Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1)in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2)in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c)Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d)Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1)disclaiming any interest in the collateral; and

(2)if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e)Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1)disclaiming any interest in the obligations; and

(2)if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f)Charges for responses. A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

L.2001, c.117, s.1; (old 211) amended 2001, c.386, ss.16,17.



Section 12A:9-301 - Law Governing Perfection And Priority Of Security Interests.

12A:9-301 Law governing perfection and priority of security interests.

12A:9-301. Law Governing Perfection and Priority of Security Interests.

Except as otherwise provided in sections 12A:9-303 through 12A:9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1)Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2)While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3)Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A)perfection of a security interest in the goods by filing a fixture filing;

(B)perfection of a security interest in timber to be cut; and

(C)the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4)The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(5)Notwithstanding paragraph (1), the local law of this State shall govern the perfection, the effect of perfection or nonperfection, and the priority of a security interest in bondable transition property.

L.2001, c.117, s.1; amended 2001, c.386, s.18; 2013, c.65, s.8.



Section 12A:9-302 - Law Governing Perfection And Priority Of Agricultural Liens

12A:9-302. Law governing perfection and priority of agricultural liens
12A:9-302. Law Governing Perfection and Priority of Agricultural Liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

L.2001, c.117, s.1; amended L.2001, c.117, s.1.



Section 12A:9-303 - Law Governing Perfection And Priority Of Security Interests In Goods Covered By A Certificate Of Title.

12A:9-303 Law governing perfection and priority of security interests in goods covered by a certificate of title.

12A:9-303. Law Governing Perfection and Priority of Security Interests in Goods Covered by a Certificate of Title.

(a)Applicability of section. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b)When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c)Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

L.2001, c.117, s.1; amended 2001, c.386, s.19.



Section 12A:9-304 - Law Governing Perfection And Priority Of Security Interests In Deposit Accounts.

12A:9-304 Law governing perfection and priority of security interests in deposit accounts.

12A:9-304. Law Governing Perfection and Priority of Security Interests in Deposit Accounts.

(a)Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b)Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this part:

(1)If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2)If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3)If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4)If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5)If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

L.2001, c.117, s.1; amended 2001, c.386, s.20.



Section 12A:9-305 - Law Governing Perfection And Priority Of Security Interests In Investment Property.

12A:9-305 Law governing perfection and priority of security interests in investment property.

12A:9-305. Law Governing Perfection and Priority of Security Interests in Investment Property.

(a)Governing law: general rules. Except as otherwise provided in subsection (c), the following rules apply:

(1)While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2)The local law of the issuer's jurisdiction as specified in 12A:8-110 d. governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3)The local law of the securities intermediary's jurisdiction as specified in 12A:8-110 e. governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4)The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b)Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1)If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2)If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3)If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4)If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5)If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c)When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1)perfection of a security interest in investment property by filing;

(2)automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3)automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

L.2001, c.117, s.1; amended 2001, c.386, s.21.



Section 12A:9-306 - Law Governing Perfection And Priority Of Security Interests In Letter-of-credit Rights.

12A:9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

12A:9-306. Law Governing Perfection and Priority of Security Interests in Letter-of-Credit Rights.

(a)Governing law: issuer's or nominated person's jurisdiction. Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b)Issuer's or nominated person's jurisdiction. For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in 12A:5-116.

(c)When section not applicable. This section does not apply to a security interest that is perfected only under 12A:9-308 (d).

L.2001, c.117, s.1; amended 2001, c.386, s.22.



Section 12A:9-307 - Location Of Debtor.

12A:9-307 Location of debtor.

12A:9-307. Location of Debtor.

(a)"Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b)Debtor's location: general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1)A debtor who is an individual is located at the individual's principal residence.

(2)A debtor that is an organization and has only one place of business is located at its place of business.

(3)A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c)Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d)Continuation of location: cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e)Location of registered organization organized under state law. A registered organization that is organized under the law of a state is located in that state.

(f)Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1)in the state that the law of the United States designates, if the law designates a state of location;

(2)in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3)in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g)Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1)the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2)the dissolution, winding up, or cancellation of the existence of the registered organization.

(h)Location of United States. The United States is located in the District of Columbia.

(i)Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j)Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended (49 U.S.C. s.1301 et seq.), is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k)Section applies only to this part. This section applies only for purposes of this part.

L.2001, c.117, s.1; amended 2001, c.386, s.23; 2013, c.65, s.9.



Section 12A:9-308 - When Security Interest Or Agricultural Lien Is Perfected; Continuity Of Perfection.

12A:9-308 When security interest or agricultural lien is perfected; continuity of perfection.

12A:9-308. When Security Interest or Agricultural Lien Is Perfected; Continuity of Perfection.

(a)Perfection of security interest. Except as otherwise provided in this section and 12A:9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in 12A:9-310 through 12A:9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b)Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in 12A:9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c)Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(d)Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e)Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f)Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g)Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

L.2001, c.117, s.1; amended 2001, c.386, s.24.



Section 12A:9-309 - Security Interest Perfected Upon Attachment.

12A:9-309 Security interest perfected upon attachment.

12A:9-309. Security Interest Perfected upon Attachment.

The following security interests are perfected when they attach:

(1)a purchase-money security interest in consumer goods, except as otherwise provided in 12A:9-311 (b) with respect to consumer goods that are subject to a statute or treaty described in 12A:9-311(a);

(2)an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3)a sale of a payment intangible;

(4)a sale of a promissory note;

(5)a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6)a security interest arising under 12A:2-401, 12A:2-505, 12A:2-711(3), 12A:2A-508(5), until the debtor obtains possession of the collateral;

(7)security interest of a collecting bank arising under 12A:4-210;

(8)a security interest of an issuer or nominated person arising under 12A:5-118;

(9)a security interest arising in the delivery of a financial asset under 12A:9-206 (c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.

L.2001, c.117, s.1; amended 2001, c.386, s.25.



Section 12A:9-310 - When Filing Required To Perfect Security Interest Or Agricultural Lien; Security Interests And Agricultural Liens To Which Filing Provisions Do Not Apply.

12A:9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

12A:9-310. When Filing Required to Perfect Security Interest or Agricultural Lien; Security Interests and Agricultural Liens to Which Filing Provisions Do Not Apply.

(a)General rule: perfection by filing. Except as otherwise provided in subsection (b) and 12A:9-312 (b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b)Exceptions: filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1)that is perfected under 12A:9-308(d), (e), (f) or (g);

(2)that is perfected under 12A:9-309 when it attaches;

(3)in property subject to a statute, regulation, or treaty described in 12A:9-311(a);

(4)in goods in possession of a bailee which is perfected under 12A:9-312(d)(1) or (2);

(5)in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under 12A:9-312(e), (f) or (g);

(6)in collateral in the secured party's possession under 12A:9-313;

(7)in a certificated security which is perfected by delivery of the security certificate to the secured party under 12A:9-313;

(8)in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under 12A:9-314;

(9)in proceeds which is perfected under 12A:9-315; or

(10) that is perfected under 12A:9-316.

(c)Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

L.2001, c.117, s.1; amended 2001, c.386, s.26; 2013, c.65, s.10.



Section 12A:9-311 - Perfection Of Security Interests In Property Subject To Certain Statutes, Regulations, And Treaties.

12A:9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

12A:9-311. Perfection of Security Interests in Property Subject to Certain Statutes, Regulations, and Treaties.

(a)Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1)a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt 12A:9-310(a);

(2)the "motor vehicle certificate of ownership law," R.S.39:10-1 et seq. and the "Boat Ownership Certificate Act," P.L.1984, c.152 (C.12:7A-1 et seq.) or successor statutes or law or

(3)a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b)Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (d), 12A:9-313 and 12A:9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c)Duration and renewal of perfection. Except as otherwise provided in subsection (d) and 12A:9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(d)Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subsection (a) (2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

L.2001, c.117, s.1; amended 2001, c.386, s.27; 2013, c.65, s.11.



Section 12A:9-312 - Perfection Of Security Interests In Chattel Paper, Deposit Accounts, Documents, Goods Covered By Documents, Instruments, Investment Property, Letter-of-credit Rights, And Money; Perfection By Permissive Filing; Temporary Perfection Without Filing Or Transfer Of Possession.

12A:9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

12A:9-312. Perfection of Security Interests in Chattel Paper, Deposit Accounts, Documents, Goods Covered by Documents, Instruments, Investment Property, Letter-of-credit Rights, and Money; Perfection by Permissive Filing; Temporary Perfection Without Filing or Transfer of Possession.

(a)Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b)Control or possession of certain collateral. Except as otherwise provided in 12A:9-315(c) and (d) for proceeds:

(1)a security interest in a deposit account may be perfected only by control under 12A:9-314;

(2)and except as otherwise provided in 12A:9-308(d), a security interest in a letter-of-credit right may be perfected only by control under 12A:9-314; and

(3)a security interest in money may be perfected only by the secured party's taking possession under 12A:9-313.

(c)Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1)a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2)a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d)Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1)issuance of a document in the name of the secured party;

(2)the bailee's receipt of notification of the secured party's interest; or

(3)filing as to the goods.

(e)Temporary perfection: new value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f)Temporary perfection: goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1)ultimate sale or exchange; or

(2)loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g)Temporary perfection: delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1)ultimate sale or exchange; or

(2)presentation, collection, enforcement, renewal, or registration of transfer.

(h)Expiration of temporary perfection. After the 20-day period specified in subsection (e), (f) or (g) expires, perfection depends upon compliance with this chapter.

L.2001, c.117, s.1; amended 2001, c.386, s.28; 2013, c.65, s.12.



Section 12A:9-313 - When Possession By Or Delivery To Secured Party Perfects Security Interest Without Filing.

12A:9-313 When possession by or delivery to secured party perfects security interest without filing.

12A:9-313. When Possession by or Delivery to Secured Party Perfects Security Interest Without Filing.

(a)Perfection by possession or delivery. Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under 12A:8-301.

(b)Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in 12A:9-316 (d).

(c)Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1)the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2)the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d)Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e)Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under 12A:8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f)Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g)Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1)the acknowledgment is effective under subsection (c) or 12A:8-301 (a), even if the acknowledgment violates the rights of a debtor; and

(2)unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h)Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1)to hold possession of the collateral for the secured party's benefit; or

(2)to redeliver the collateral to the secured party.

(i)Effect of delivery under subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.

L.2001, c.117, s.1; amended 2001, c.386, s.29; 2013, c.65, s.13.



Section 12A:9-314 - Perfection By Control.

12A:9-314 Perfection by control.

12A:9-314. Perfection by Control.

(a)Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under 12A:7-106, 12A:9-104, 12A:9-105, 12A:9-106 or 12A:9-107.

(b)Specified collateral: time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under 12A:7-106, 12A:9-104, 12A:9-105 or 12A:9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c)Investment property: time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under 12A:9-106 from the time the secured party obtains control and remains perfected by control until:

(1)the secured party does not have control; and

(2)one of the following occurs:

(A)if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B)if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C)if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

L.2001, c.117, s.1; amended 2001, c.386, s.30, 2013, c.65, s.14.



Section 12A:9-315 - Secured Party's Rights On Disposition Of Collateral And In Proceeds.

12A:9-315 Secured party's rights on disposition of collateral and in proceeds.

12A:9-315. Secured Party's Rights on Disposition of Collateral and in Proceeds.

(a)Disposition of collateral: continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this chapter and in 12A:2-403(2):

(1)a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2)a security interest attaches to any identifiable proceeds of collateral.

(b)When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1)if the proceeds are goods, to the extent provided by 12A:9-336; and

(2)if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(c)Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d)Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1)the following conditions are satisfied:

(A)a filed financing statement covers the original collateral;

(B)the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C)the proceeds are not acquired with cash proceeds;

(2)the proceeds are identifiable cash proceeds; or

(3)the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e)When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d) (1) becomes unperfected at the later of:

(1)when the effectiveness of the filed financing statement lapses under 12A:9-515 or is terminated under 12A:9-513; or

(2)the 21st day after the security interest attaches to the proceeds.

L.2001, c.117, s.1; amended 2001, c.386, s.31.



Section 12A:9-316 - Effect Of Change In Governing Law.

12A:9-316 Effect of change in governing law.

12A:9-316. Effect of Change in Governing Law.

(a)General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in 12A:9-301(1) or 12A:9-305(c) remains perfected until the earliest of:

(1)the time perfection would have ceased under the law of that jurisdiction;

(2)the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3)the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b)Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c)Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1)the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2)thereafter the collateral is brought into another jurisdiction; and

(3)upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d)Goods covered by certificate of title from this State. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e)When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under 12A:9-311(b) or 12A:9-313 are not satisfied before the earlier of:

(1)the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2)the expiration of four months after the goods had become so covered.

(f)Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1)the time the security interest would have become unperfected under the law of that jurisdiction; or

(2)the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g)Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h)Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1)A financing statement filed before the change pursuant to the law of the jurisdiction designated in 12A:9-301(1) or 12A:9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2)If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in 12A:9-301(1) or 12A:9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i)Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in 12A:9-301(1) or 12A:9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1)The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under 12A:9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2)A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in 12A:9-301(1) or 12A:9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

L.2001, c.117, s.1; amended 2001, c.386, s.32; 2013, c.65, s.15.



Section 12A:9-317 - Interests That Take Priority Over Or Take Free Of Security Interest Or Agricultural Lien.

12A:9-317 Interests that take priority over or take free of security interest or agricultural lien.

12A:9-317. Interests That Take Priority Over or Take Free of Security Interest or Agricultural Lien.

(a)Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1)a person entitled to priority under 12A:9-322; and

(2)except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A)the security interest or agricultural lien is perfected; or

(B)one of the conditions specified in 12A:9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b)Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c)Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d)Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e)Purchase-money security interest. Except as otherwise provided in 12A:9-320 and 12A:9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

L.2001, c.117, s.1; amended 2001, c.386, s.33; 2013, c.65, s.16.



Section 12A:9-318 - No Interest Retained In Right To Payment That Is Sold; Rights And Title Of Seller Of Account Or Chattel Paper With Respect To Creditors And Purchasers.

12A:9-318 No Interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

12A:9-318. No Interest Retained in Right to Payment That Is Sold; Rights and Title of Seller of Account or Chattel Paper with Respect to Creditors and Purchasers.

(a)Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b)Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

L.2001, c.117, s.1; amended 2001, c.386, s.34.



Section 12A:9-319 - Rights And Title Of Consignee With Respect To Creditors And Purchasers.

12A:9-319 Rights and title of consignee with respect to creditors and purchasers.

12A:9-319. Rights and Title of Consignee with Respect to Creditors and Purchasers.

(a)Consignee has consignor's rights. Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b)Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

L.2001, c.117, s.1; amended 2001, c.386, s.35.



Section 12A:9-320 - Buyer Of Goods.

12A:9-320 Buyer of goods.

12A:9-320. Buyer of Goods.

(a)Buyer in ordinary course of business. Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b)Buyer of consumer goods. Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1)without knowledge of the security interest;

(2)for value;

(3)primarily for the buyer's personal, family, or household purposes; and

(4)before the filing of a financing statement covering the goods.

(c)Effectiveness of filing for subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by 12A:9-316 (a) and (b).

(d)Buyer in ordinary course of business at wellhead or minehead. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e)Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under 12A:9-313.

L.2001, c.117, s.1; amended 2001, c.386, s.36.



Section 12A:9-321 - Licensee Of General Intangible And Lessee Of Goods In Ordinary Course Of Business.

12A:9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

12A:9-321. Licensee of General Intangible and Lessee of Goods in Ordinary Course of Business.

(a)"Licensee in ordinary course of business." In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b)Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c)Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

L.2001, c.117, s.1; amended 2001, c.386, s.37.



Section 12A:9-322 - Priorities Among Conflicting Security Interests In And Agricultural Liens On Same Collateral.

12A:9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

12A:9-322. Priorities Among Conflicting Security Interests in and Agricultural Liens on Same Collateral.

(a)General priority rules. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1)Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2)A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3)The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b)Time of perfection: proceeds and supporting obligations. For the purposes of subsection (a) (1):

(1)the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2)the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c)Special priority rules: proceeds and supporting obligations. Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under 12A:9-327, 12A:9-328, 12A:9-329, 12A:9-330, or 12A:9-331 also has priority over a conflicting security interest in:

(1)any supporting obligation for the collateral; and

(2)proceeds of the collateral if:

(A)the security interest in proceeds is perfected;

(B)the proceeds are cash proceeds or of the same type as the collateral; and

(C)in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d)First-to-file priority rule for certain collateral. Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e)Applicability of subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f)Limitations on subsections (a) through (e). Subsections (a) through (e) are subject to:

(1)subsection (g) and the other provisions of this part;

(2)12A:4-210 with respect to a security interest of a collecting bank;

(3)12A:5-118 with respect to a security interest of an issuer or nominated person; and

(4)12A:9-110 with respect to a security interest arising under Chapter 2 or 2A.

(g)Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

L.2001, c.117, s.1; amended 2001, c.386, s.38.



Section 12A:9-323 - Future Advances.

12A:9-323 Future advances.

12A:9-323. Future Advances.

(a)When priority based on time of advance. Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under 12A:9-322 (a) (1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1)is made while the security interest is perfected only:

(A)under 12A:9-309 when it attaches; or

(B)temporarily under 12A:9-312 (e), (f) or (g); and

(2)is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under 12A:9-309 or 12A:9-312 (e), (f) or (g).

(b)Lien creditor. Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1)without knowledge of the lien; or

(2)pursuant to a commitment entered into without knowledge of the lien.

(c)Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes, or a consignor.

(d)Buyer of goods. Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1)the time the secured party acquires knowledge of the buyer's purchase; or

(2)45 days after the purchase.

(e)Advances made pursuant to commitment: priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f)Lessee of goods. Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1)the time the secured party acquires knowledge of the lease; or

(2)45 days after the lease contract becomes enforceable.

(g)Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

L.2001, c.117, s.1; amended 2001, c.386, s.39.



Section 12A:9-324 - Priority Of Purchase-money Security Interests.

12A:9-324 Priority of purchase-money security interests.

12A:9-324. Priority of Purchase-Money Security Interests.

(a)General rule: purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in 12A:9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b)Inventory purchase-money priority. Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in 12A:9-330, and, except as otherwise provided in 12A:9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1)the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2)the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4)the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c)Holders of conflicting inventory security interests to be notified. Subsections (b) (2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1)if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2)if the purchase-money security interest is temporarily perfected without filing or possession under 12A:9-312 (f), before the beginning of the 20-day period thereunder.

(d)Livestock purchase-money priority. Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in 12A:9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1)the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2)the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4)the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e)Holders of conflicting livestock security interests to be notified. Subsections (d) (2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1)if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2)if the purchase-money security interest is temporarily perfected without filing or possession under 12A:9-312(f), before the beginning of the 20-day period thereunder.

(f)Software purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in 12A:9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g)Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d) or (f):

(1)a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2)in all other cases, 12A:9-322 (a) applies to the qualifying security interests.

L.2001, c.117, s.1; amended 2001, c.386, s.40.



Section 12A:9-325 - Priority Of Security Interests In Transferred Collateral.

12A:9-325 Priority of security interests in transferred collateral.

12A:9-325. Priority of Security Interests in Transferred Collateral.

(a)Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1)the debtor acquired the collateral subject to the security interest created by the other person;

(2)the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3)there is no period thereafter when the security interest is unperfected.

(b)Limitation of subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest:

(1)otherwise would have priority solely under 12A:9-322 (a) or 12A:9-324; or

(2)arose solely under 12A:2-711(3) or 12A:2A-508(5).

L.2001, c.117, s.1; amended 2001, c.386, s.41.



Section 12A:9-326 - Priority Of Security Interests Created By New Debtor.

12A:9-326 Priority of security interests created by new debtor.

12A:9-326. Priority of Security Interests Created by New Debtor.

(a)Subordination of security interest created by new debtor. Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of 12A:9-316(i)(1) and 12A:9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b)Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

L.2001, c.117, s.1; amended 2001, c.386, s.42; 2013, c.65, s.17.



Section 12A:9-327 - Priority Of Security Interests In Deposit Account.

12A:9-327 Priority of security interests in deposit account.

12A:9-327. Priority of Security Interests in Deposit Account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1)A security interest held by a secured party having control of the deposit account under 12A:9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2)Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under 12A:9-314 rank according to priority in time of obtaining control.

(3)Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4)A security interest perfected by control under 12A:9-104 (a) (3) has priority over a security interest held by the bank with which the deposit account is maintained.

L.2001, c.117, s.1; amended 2001, c.386, s.43.



Section 12A:9-328 - Priority Of Security Interests In Investment Property.

12A:9-328 Priority of security interests in investment property.

12A:9-328. Priority of Security Interests in Investment Property.

The following rules govern priority among conflicting security interests in the same investment property:

(1)A security interest held by a secured party having control of investment property under 12A:9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2)Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under 12A:9-106 rank according to priority in time of:

(A)if the collateral is a security, obtaining control;

(B)if the collateral is a security entitlement carried in a securities account and:

(i)if the secured party obtained control under 12A:8-106 (d) (1), the secured party's becoming the person for which the securities account is maintained;

(ii)if the secured party obtained control under 12A:8-106 (d) (2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under 12A:8-106 (d) (3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C)if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in 12A:9-106 (b) (2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3)A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4)A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5)A security interest in a certificated security in registered form which is perfected by taking delivery under 12A:9-313 (a) and not by control under 12A:9-314 has priority over a conflicting security interest perfected by a method other than control.

(6)Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under 12A:9-106 rank equally.

(7)In all other cases, priority among conflicting security interests in investment property is governed by 12A:9-322 and 12A:9-323.

L.2001, c.117, s.1; amended 2001, c.386, s.44.



Section 12A:9-329 - Priority Of Security Interests In Letter-of-credit Right.

12A:9-329 Priority of security interests in letter-of-credit right.

12A:9-329. Priority of Security Interests in Letter-of-Credit Right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1)A security interest held by a secured party having control of the letter-of-credit right under 12A:9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2)Security interests perfected by control under 12A:9-314 rank according to priority in time of obtaining control.

L.2001, c.117, s.1; amended 2001, c.386, s.45.



Section 12A:9-330 - Priority Of Purchaser Of Chattel Paper Or Instrument.

12A:9-330 Priority of purchaser of chattel paper or instrument.

12A:9-330. Priority of Purchaser of Chattel Paper or Instrument.

(a)Purchaser's priority: security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1)in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under 12A:9-105; and

(2)the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b)Purchaser's priority: other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under 12A:9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c)Chattel paper purchaser's priority in proceeds. Except as otherwise provided in 12A:9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1)12A:9-322 provides for priority in the proceeds; or

(2)the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d)Instrument purchaser's priority. Except as otherwise provided in 12A:9-331 (a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e)Holder of purchase-money security interest gives new value. For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f)Indication of assignment gives knowledge. For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

L.2001, c.117, s.1; amended 2001, c.386, s.46.



Section 12A:9-331 - Priority Of Rights Of Purchasers Of Instruments, Documents, And Securities Under Other Chapters; Priority Of Interests In Financial Assets And Security Entitlements Under Chapter 8.

12A:9-331 Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under chapter 8.

12A:9-331. Priority of Rights of Purchasers of Instruments, Documents, and Securities Under Other Chapters; Priority of Interests in Financial Assets and Security Entitlements Under Chapter 8.

(a)Rights under Chapters 3, 7, and 8 not limited. This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Chapters 3, 7, and 8.

(b)Protection under Chapter 8. This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Chapter 8.

(c)Filing not notice. Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

L.2001, c.117, s.1; amended 2001, c.386, s.47.



Section 12A:9-332 - Transfer Of Money; Transfer Of Funds From Deposit Account.

12A:9-332 Transfer of money; transfer of funds from deposit account.

12A:9-332. Transfer of Money; Transfer of Funds from Deposit Account.

(a)Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b)Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

L.2001, c.117, s.1; amended 2001, c.386, s.48.



Section 12A:9-333 - Priority Of Certain Liens Arising By Operation Of Law.

12A:9-333 Priority of certain liens arising by operation of law.

12A:9-333. Priority of Certain Liens Arising by Operation of Law.

(a)"Possessory lien." In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1)which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2)which is created by statute or rule of law in favor of the person; and

(3)whose effectiveness depends on the person's possession of the goods.

(b)Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

L.2001, c.117, s.1; amended 2001, c.386, s.49.



Section 12A:9-334 - Priority Of Security Interests In Fixtures And Crops.

12A:9-334 Priority of security interests in fixtures and crops.

12A:9-334. Priority of Security Interests in Fixtures and Crops.

(a)Security interest in fixtures under this chapter. A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(b)Security interest in fixtures under real-property law. This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d)Fixtures purchase-money priority. Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1)the security interest is a purchase-money security interest;

(2)the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3)the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e)Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A)is perfected by a fixture filing before the interest of the encumbrancer or the owner is of record; and

(B)has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2)before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

(A)factory or office machines;

(B)equipment that is not primarily used or leased for use in the operation of the real property; or

(C)replacements of domestic appliances that are consumer goods;

(3)the conflicting interest is a lien on real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

(4)the security interest is:

(A)created in a manufactured home in a manufactured-home transaction; and

(B)perfected pursuant to a statute described in 12A:9-311 (a) (2).

(f)Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2)the debtor has a right to remove the goods as against the encumbrancer or owner.

(g)Continuation of paragraph (f) (2) priority. The priority of the security interest under paragraph (f) (2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h)Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i)Priority of security interest in crops. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j)Subsection (i) prevails. Subsection (i) prevails over any inconsistent provisions of State law.

L.2001, c.117, s.1; amended 2001, c.386, s.50.



Section 12A:9-335 - Accessions.

12A:9-335 Accessions.

12A:9-335. Accessions.

(a)Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b)Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c)Priority of security interest. Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d)Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under 12A:9-311 (b).

(e)Removal of accession after default. After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f)Reimbursement following removal. A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

L.2001, c.117, s.1; amended 2001, c.386, s.51.



Section 12A:9-336 - Commingled Goods.

12A:9-336 Commingled goods.

12A:9-336. Commingled Goods.

(a)"Commingled goods." In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b)No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c)Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d)Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e)Priority of security interest. Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f)Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1)A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2)If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

L.2001, c.117, s.1; amended 2001, c.386, s.52.



Section 12A:9-337 - Priority Of Security Interests In Goods Covered By Certificate Of Title.

12A:9-337 Priority of security interests in goods covered by certificate of title.

12A:9-337. Priority of Security Interests in Goods Covered by Certificate of Title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1)a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2)the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under 12A:9-311 (b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

L.2001, c.117, s.1; amended 2001, c.386, s.53.



Section 12A:9-338 - Priority Of Security Interest Or Agricultural Lien Perfected By Filed Financing Statement Providing Certain Incorrect Information.

12A:9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

12A:9-338. Priority of Security Interest or Agricultural Lien Perfected by Filed Financing Statement Providing Certain Incorrect Information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in 12A:9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1)the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2)a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

L.2001, c.117, s.1; amended 2001, c.386, s.54; 2013, c.65, s.18.



Section 12A:9-339 - Priority Subject To Subordination

12A:9-339. Priority subject to subordination


12A:9-339. Priority Subject to Subordination.

This chapter does not preclude subordination by agreement by a person entitled to priority.

L.2001, c.117, s.1.



Section 12A:9-340 - Effectiveness Of Right Of Recoupment Or Set-off Against Deposit Account.

12A:9-340 Effectiveness of right of recoupment or set-off against deposit account.

12A:9-340. Effectiveness of Right of Recoupment or Set-off Against Deposit Account.

(a)Exercise of recoupment or set-off. Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b)Recoupment or set-off not affected by security interest. Except as otherwise provided in subsection (c), the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c)When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under 12A:9-104 (a) (3), if the set-off is based on a claim against the debtor.

L.2001, c.117, s.1; amended 2001, c.386, s.55.



Section 12A:9-341 - Bank's Rights And Duties With Respect To Deposit Account.

12A:9-341 Bank's Rights and Duties with Respect to Deposit Account.

12A:9-341. Bank's rights and duties with respect to deposit account.

Except as otherwise provided in 12A:9-340 (c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1)the creation, attachment, or perfection of a security interest in the deposit account;

(2)the bank's knowledge of the security interest; or

(3)the bank's receipt of instructions from the secured party.

L.2001, c.117, s.1; amended 2001, c.386, s.56.



Section 12A:9-342 - Bank's Right To Refuse To Enter Into Or Disclose Existence Of Control Agreement.

12A:9-342 Bank's right to refuse to enter into or disclose existence of control agreement.

12A:9-342. Bank's Right to Refuse to Enter into or Disclose Existence of Control Agreement.

This chapter does not require a bank to enter into an agreement of the kind described in 12A:9-104 (a) (2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

L.2001, c.117, s.1; amended 2001, c.386, s.57.



Section 12A:9-401 - Alienability Of Debtor's Rights.

12A:9-401 Alienability of debtor's rights.

12A:9-401. Alienability of Debtor's Rights.

(a)Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) and 12A:9-406, 12A:9-407, 12A:9-408 and 12A:9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(b)Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

L.2001, c.117, s.1; amended 2001, c.386, s.58.



Section 12A:9-402 - Secured Party Not Obligated On Contract Of Debtor Or In Tort

12A:9-402. Secured party not obligated on contract of debtor or in tort

12A:9-402. Secured Party Not Obligated on Contract of Debtor or in Tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

L.2001, c.117, s.1.



Section 12A:9-403 - Agreement Not To Assert Defenses Against Assignee.

12A:9-403 Agreement not to assert defenses against assignee.

12A:9-403. Agreement Not to Assert Defenses Against Assignee.

(a)"Value." In this section, "value" has the meaning provided in 12A:3-303 a.

(b)Agreement not to assert claim or defense. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1)for value;

(2)in good faith;

(3)without notice of a claim of a property or possessory right to the property assigned; and

(4)without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under 12A:3-305 a.

(c)When subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under 12A:3-305 b.

(d)Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1)the record has the same effect as if the record included such a statement; and

(2)the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e)Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f)Other law not displaced. Except as otherwise provided in subsection (d), this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

L.2001, c.117, s.1; amended 2001, c.386, s.59.



Section 12A:9-404 - Rights Acquired By Assignee; Claims And Defenses Against Assignee.

12A:9-404 Rights acquired by assignee; claims and defenses against assignee.

12A:9-404. Rights Acquired by Assignee; Claims and Defenses Against Assignee.

(a)Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1)all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2)any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b)Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c)Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e)Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

L.2001, c.117, s.1; amended 2001, c.386, s.60.



Section 12A:9-405 - Modification Of Assigned Contract.

12A:9-405 Modification of assigned contract.

12A:9-405. Modification of Assigned Contract.

(a)Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b)Applicability of subsection (a). Subsection (a) applies to the extent that:

(1)the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2)the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under 12A:9-406 (a).

(c)Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

L.2001, c.117, s.1; amended 2001, c.386, s.61.



Section 12A:9-406 - Discharge Of Account Debtor; Notification Of Assignment; Identification And Proof Of Assignment; Restrictions On Assignment Of Accounts, Chattel Paper, Payment Intangibles, And Promissory Notes Ineffective.

12A:9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

12A:9-406. Discharge of Account Debtor; Notification of Assignment; Identification and Proof of Assignment; Restrictions on Assignment of Accounts, Chattel Paper, Payment Intangibles, and Promissory Notes Ineffective.

(a)Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b)When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):

(1)if it does not reasonably identify the rights assigned;

(2)to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3)at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A)only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B)a portion has been assigned to another assignee; or

(C)the account debtor knows that the assignment to that assignee is limited.

(c)Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d)Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e), 12A:2A-303 and 12A:9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1)prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2)provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e)Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under 12A:9-610 or an acceptance of collateral under 12A:9-620.

(f)Legal restrictions on assignment generally ineffective. Except as otherwise provided in 12A:2A-303 and 12A:9-407 and subject to subsections (h), (i) and (j), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1)prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2)provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g)Subsection (b) (3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b) (3).

(h)Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i)Inapplicability. This section does not apply to an assignment of a health-care-insurance receivable. Subsection (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with subsection (f): R.S.34:15-29 (workers' compensation claims); section 13 of P.L.1970, c.13 (C.5:9-13) (State lottery winnings); and P.L.2001, c.139 (C.2A:16-63 et seq.) (structured settlement agreements).

(j)Section prevails over specified inconsistent law. Except to the extent otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State, unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

L.2001, c.117, s.1; amended 2001, c.386, s.62; 2013, c.65, s.19.



Section 12A:9-407 - Restrictions On Creation Or Enforcement Of Security Interest In Leasehold Interest Or In Lessor's Residual Interest.

12A:9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

12A:9-407. Restrictions on Creation or Enforcement of Security Interest in Leasehold Interest or in Lessor's Residual Interest.

(a)Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1)prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2)provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. Except as otherwise provided in 12A:2A-303 (7), a term described in subsection (a) (2) is effective to the extent that there is:

(1)a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2)a delegation of a material performance of either party to the lease contract in violation of the term.

(c)Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of 12A:2A-303 (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

L.2001, c.117, s.1; amended 2001, c.386, s.63.



Section 12A:9-408 - Restrictions On Assignment Of Promissory Notes, Health-care-insurance Receivables, And Certain General Intangibles Ineffective.

12A:9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

12A:9-408. Restrictions on Assignment of Promissory Notes, Health-care-insurance Receivables, and Certain General Intangibles Ineffective.

(a)Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1)would impair the creation, attachment, or perfection of a security interest; or

(2)provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b)Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under 12A:9-610 or an acceptance of collateral under 12A:9-620.

(c)Legal restrictions on assignment generally ineffective. Except as provided in subsection (e), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1)would impair the creation, attachment, or perfection of a security interest; or

(2)provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d)Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this chapter but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1)is not enforceable against the person obligated on the promissory note or the account debtor;

(2)does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3)does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4)does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5)does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6)does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e)Section prevails over specified inconsistent law. Except to the extent otherwise provided in subsection (f), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State, unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

(f)Inapplicability. Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with subsection (c): R.S.34:15-29 (workers' compensation claims); section 13 of P.L.1970, c.13 (C.5:9-13) (State lottery winnings); and P.L.2001, c.139 (C.2A:16-63 et seq.) (structured settlement agreements).

L.2001, c.117, s.1; amended 2001, c.386, s.65; 2013, c.65, s.20.



Section 12A:9-409 - Restrictions On Assignment Of Letter-of-credit Rights Ineffective.

12A:9-409 Restrictions on assignment of letter-of-credit rights ineffective.

12A:9-409. Restrictions on Assignment of Letter-of-credit Rights Ineffective.

(a)Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1)would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2)provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b)Limitation on ineffectiveness under subsection (a). To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1)is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2)imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3)does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

L.2001, c.117, s.1; amended 2001, c.386, s.65.



Section 12A:9-501 - Filing Office.

12A:9-501 Filing office.

12A:9-501. Filing Office.

(a)Filing offices. Except as otherwise provided in subsection (b), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is :

(1)the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A)the collateral is as-extracted collateral or timber to be cut; or

(B)the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2)the Division of Commercial Recording or other office designated by Executive Order, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b)Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the Division of Commercial Recording or other office designated by Executive Order. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

L.2001, c.117, s.1; amended 2001, c.386, s.66.



Section 12A:9-502 - Contents Of Financing Statement; Record Of Mortgage As Financing Statement; Time Of Filing Financing Statement.

12A:9-502 Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

12A:9-502. Contents of Financing Statement; Record of Mortgage as Financing Statement; Time of Filing Financing Statement.

(a)Sufficiency of financing statement. Subject to subsection (b), a financing statement is sufficient only if it:

(1)provides the name of the debtor;

(2)provides the name of the secured party or a representative of the secured party, which discloses the identity of the secured party or representative; and

(3)indicates the collateral covered by the financing statement and that the collateral is within the scope of this chapter, pursuant to 12A:9-102 and 12A:9-109.

(b)Real-property-related financing statements. Except as otherwise provided in 12A:9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1)indicate that it covers this type of collateral;

(2)indicate that it is to be filed in the real property records;

(3)provide a description of the real property to which the collateral is related; and

(4)if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c)Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1)the record indicates the goods or accounts that it covers;

(2)the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3)the record satisfies the requirements for a financing statement in this section, but:

(A)the record need not indicate that it is to be filed in the real property records; and

(B)the record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom 12A:9-503(a)(4) applies; and(4)the record is recorded.

(d)Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

amended 1981, c.138, s.33; repealed 2001, c.117, s.1; amended 2015, c.59, s.2.



Section 12A:9-503 - Name Of Debtor And Secured Party.

12A:9-503 Name of debtor and secured party.

12A:9-503. Name of Debtor and Secured Party.

(a)Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1)except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2)subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3)if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A)provides, as the name of the debtor:

(i)if the organic record of the trust specifies a name for the trust, the name specified; or

(ii)if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B)in a separate part of the financing statement:

(i)if the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii)if the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4)subject to subsection (g), if the debtor is an individual to whom this State has issued a driver's license that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license;

(5)if the debtor is an individual to whom paragraph (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6)in other cases:

(A)if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B)if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b)Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1)a trade name or other name of the debtor; or

(2)unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c)Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d)Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e)Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f)Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).

(g)Multiple driver's licenses. If this State has issued to an individual more than one driver's license of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h)Definition. In this section, the "name of the settlor or testator" means:

(1)if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2)in other cases, the name of the settlor or testator indicated in the trust's organic record.

L.2001, c.117, s.1; amended 2001, c.386, s.68; 2013, c.65, 22.



Section 12A:9-504 - Indication Of Collateral.

12A:9-504 Indication of collateral.

12A:9-504. Indication of Collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to 12A:9-108; or

(2)an indication that the financing statement covers all assets or all personal property.

L.2001, c.117, s.1; amended 2001, c.386, s.69.



Section 12A:9-505 - Filing And Compliance With Other Statutes And Treaties For Consignments, Leases, Other Bailments, And Other Transactions.

12A:9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

12A:9-505. Filing and Compliance with Other Statutes and Treaties for Consignments, Leases, Other Bailments, and Other Transactions.

(a)Use of terms other than "debtor" and "secured party." A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in 12A:9-311 (a), using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer," "seller," or words of similar import, instead of the terms "secured party" and "debtor".

(b)Effect of financing statement under subsection (a). This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under 12A:9-311 (b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

L.2001, c.117, s.1; amended 2001, c.386, s.70.



Section 12A:9-506 - Effect Of Errors Or Omissions.

12A:9-506 Effect of errors or omissions.

12A:9-506. Effect of Errors or Omissions.

(a)Minor errors and omissions. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b)Financing statement seriously misleading. Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with 12A:9-503 (a) is seriously misleading.

(c)Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with 12A:9-503 (a), the name provided does not make the financing statement seriously misleading.

(d)"Debtor's correct name." For purposes of 12A:9-508 (b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

L.2001, c.117, s.1; amended 2001, c.386, s.71.



Section 12A:9-507 - Effect Of Certain Events On Effectiveness Of Financing Statement.

12A:9-507 Effect of certain events on effectiveness of financing statement.

12A:9-507. Effect of Certain Events on Effectiveness of Financing Statement.

(a)Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b)Information becoming seriously misleading. Except as otherwise provided in subsection (c) and 12A:9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under 12A:9-506.

(c)Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under 12A:9-503(a) so that the financing statement becomes seriously misleading under 12A:9-506:

(1)the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2)the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the filed financing statement becomes seriously misleading.

L.2001, c.117, s.1; amended 2001, c.386, s.72; 2013, c.65, s.23.



Section 12A:9-508 - Effectiveness Of Financing Statement If New Debtor Becomes Bound By Security Agreement.

12A:9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

12A:9-508. Effectiveness of Financing Statement If New Debtor Becomes Bound by Security Agreement.

(a)Financing statement naming original debtor. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b)Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under 12A:9-506:

(1)the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under 12A:9-203 (d); and

(2)the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under 12A:9-203 (d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c)When section not applicable. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under 12A:9-507 (a).

L.2001, c.117, s.1; amended 2001, c.386, s.73.



Section 12A:9-509 - Persons Entitled To File Record.

12A:9-509 Persons entitled to file record.

12A:9-509. Persons Entitled to File a Record.

(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1)the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2)the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b)Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1)the collateral described in the security agreement; and

(2)property that becomes collateral under 12A:9-315 (a) (2), whether or not the security agreement expressly covers proceeds.

(c)Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under 12A:9-315 (a) (1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under 12A:9-315 (a) (2).

(d)Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1)the secured party of record authorizes the filing; or

(2)the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by 12A:9-513 (a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e)Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

L.2001, c.117, s.1; amended 2001, c.386, s.74.



Section 12A:9-510 - Effectiveness Of Filed Record.

12A:9-510 Effectiveness of filed record.

12A:9-510. Effectiveness of Filed Record.

(a)Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under 12A:9-509.

(b)Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c)Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by 12A:9-515 (d) is ineffective.

L.2001, c.117, s.1; amended 2001, c.386, s.75.



Section 12A:9-511 - Secured Party Of Record.

12A:9-511 Secured party of record.

12A:9-511. Secured Party of Record.

(a)Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under 12A:9-514 (a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b)Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under 12A:9-514 (b), the assignee named in the amendment is a secured party of record.

(c)Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

L.2001, c.117, s.1; amended 2001, c.386, s.76.



Section 12A:9-512 - Amendment Of Financing Statement.

12A:9-512 Amendment of financing statement.

12A:9-512. Amendment of Financing Statement.

(a)Amendment of information in financing statement. Subject to 12A:9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1)identifies, by its file number, the initial financing statement to which the amendment relates; and

(2)if the amendment relates to an initial financing statement filed in a filing office described in 12A:9-501 (a) (1), provides the information specified in 12A:9-502 (b).

(b)Period of effectiveness not affected. Except as otherwise provided in 12A:9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c)Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d)Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e)Certain amendments ineffective. An amendment is ineffective to the extent it:

(1)purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2)purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

L.2001, c.117, s.1; amended 2001, c.386, s.77.



Section 12A:9-513 - Termination Statement.

12A:9-513 Termination statement.

12A:9-513. Termination Statement.

(a)Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1)there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)the debtor did not authorize the filing of the initial financing statement.

(b)Time for compliance with subsection (a). To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1)within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c)Other collateral. In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1)except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2)the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3)the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4)the debtor did not authorize the filing of the initial financing statement.

(d)Effect of filing termination statement. Except as otherwise provided in 12A:9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in 12A:9-510, for purposes of 12A:9-519 (g), 12A:9-522 (a) and 12A:9-523 (c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

L.2001, c.117, s.1; amended 2001, c.386, s.78.



Section 12A:9-514 - Assignment Of Powers Of Secured Party Of Record.

12A:9-514 Assignment of powers of secured party of record.

12A:9-514. Assignment of Powers of Secured Party of Record.

(a)Assignment reflected on initial financing statement. Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b)Assignment of filed financing statement. Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1)identifies, by its file number, the initial financing statement to which it relates;

(2)provides the name of the assignor; and

(3)provides the name and mailing address of the assignee.

(c)Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under 12A:9-502 (c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

L.2001, c.117, s.1; amended 2001, c.386, s.79.



Section 12A:9-515 - Duration And Effectiveness Of Financing Statement; Effect Of Lapsed Financing Statement.

12A:9-515 Duration and Effectiveness of Financing Statement; Effect of Lapsed Financing Statement.

12A:9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a)Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f) and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b)Public-finance or manufactured-home transaction. Except as otherwise provided in subsections (e), (f) and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c)Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d)When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e)Effect of filing continuation statement. Except as otherwise provided in 12A:9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f)Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g)Record of mortgage as financing statement. A record of mortgage that is effective as a financing statement filed as a fixture filing under 12A:9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(h)Bondable transition property. If a filed financing statement relates to a security interest in bondable transition property and the financing statement so states, it is effective until a termination statement is filed.

L.2001, c.117, s.1; amended 2001, c.386, s.80, 2013, c.65, s.24.



Section 12A:9-516 - What Constitutes Filing; Effectiveness Of Filing.

12A:9-516 What constitutes filing; effectiveness of filing.

12A:9-516. What Constitutes Filing; Effectiveness of Filing.

(a)What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b)Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1)the record is not communicated by a method or medium of communication authorized by the filing office;

(2)an amount equal to or greater than the applicable filing fee is not tendered;

(3)the filing office is unable to index the record because:

(A)in the case of an initial financing statement, the record does not provide a name for the debtor;

(B)in the case of an amendment or information statement, the record:

(i)does not identify the initial financing statement as required by 12A:9-512 or 12A:9-518, as applicable; or

(ii)identifies an initial financing statement whose effectiveness has lapsed under 12A:9-515;

(C)in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D)in the case of a record filed or recorded in the filing office described in 12A:9-501(a) (1), the record does not provide a sufficient description of the real property to which it relates;

(4)in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5)in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A)provide a mailing address for the debtor; or

(B)indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C)(Deleted by amendment, P.L.2013, c.65.)

(6)in the case of an assignment reflected in an initial financing statement under 12A:9-514 (a) or an amendment filed under 12A:9-514(b), the record does not provide a name and mailing address for the assignee;

(7)in the case of a continuation statement, the record is not filed within the six-month period prescribed by 12A:9-515(d); or

(8)one or more of the following circumstances exist:

(A)the record is not required or authorized to be filed or recorded with the filing office;

(B)the record on its face is being filed or recorded for a purpose outside the scope of this chapter;

(C)the collateral described in the record is not within the scope of this chapter;

(D)the filing office reasonably believes that the filer is attempting to file under a fictitious name with the intent to harass or defraud the person identified as the debtor;

(E)the filing office reasonably believes that the record is materially false or fraudulent because:

(i)the record asserts a claim against a current or former officer or employee of any federal, state, county, or other local governmental unit, including members of the Legislative Branch, Executive Branch, Judicial Branch, and all law enforcement entities, and relates to the performance or non-performance of the officer's or employee's public duties, and for which the filer does not hold a properly executed security agreement or judgment from a court of competent jurisdiction;

(ii)the record indicates that the debtor and the secured party are the same;

(iii) the record indicates that an individual is a transmitting utility; or

(iv) the filer is incarcerated.

The provisions of this paragraph (8) are not subject to the "mandatory refusal to accept record" requirement of 12A:9-520(a). However, upon discovery of a filed record that meets the provisions of this paragraph (8), the filing office shall remove that record as per procedures established in rules promulgated in accordance with 12A:9-526(a).

The filing office and the employees of the filing office may not be held liable for the filing or non-filing of any record described within this paragraph (8).

(c)Rules applicable to subsection (b). For purposes of subsection (b):

(1)a record does not provide information if the filing office is unable to read or decipher the information; and

(2)a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by 12A:9-512, 12A:9-514, or 12A:9-518, is an initial financing statement.

(d)Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

amended 2015, c.59, s.3.



Section 12A:9-517 - Effect Of Indexing Errors

12A:9-517. Effect of indexing errors

12A:9-517. Effect of Indexing Errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

L.2001, c.117, s.1.



Section 12A:9-518 - Claim Concerning Inaccurate Or Wrongfully Filed Record.

12A:9-518 Claim concerning inaccurate or wrongfully filed record.

12A:9-518. Claim Concerning Inaccurate or Wrongfully Filed Record.

(a)Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b)Contents of statement under subsection (a). An information statement under subsection (a) must:

(1)identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2)indicate that it is an information statement; and

(3)provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c)Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under 12A:9-509(d).

(d)Contents of statement under subsection (c). An information statement under subsection (c) must:

(1)identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2)indicate that it is an information statement; and

(3)provide the basis for the person's belief that the person that filed the record was not entitled to do so under 12A:9-509(d).

(e)Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

L.2001, c.117, s.1; amended 2001, c.386, s.82; 2013, c.65, s.26.



Section 12A:9-519 - Numbering, Maintaining, And Indexing Records; Communicating Information Provided In Records.

12A:9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

12A:9-519. Numbering, Maintaining, and Indexing Records; Communicating Information Provided in Records.

(a)Filing office duties. For each record filed in a filing office, the filing office shall:

(1)assign a unique number to the filed record;

(2)create a record that bears the number assigned to the filed record and the date and time of filing;

(3)maintain the filed record for public inspection; and

(4)index the filed record in accordance with subsections (c), (d) and (e).

(b)File number. A file number assigned after January 1, 2002, must include a digit that:

(1)is mathematically derived from or related to the other digits of the file number; and

(2)aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c)Indexing: general. Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1)index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2)index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d)Indexing: real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1)under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2)to the extent that the law of this State provides for indexing of records or mortgages under the name of the mortgagees, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if the indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e)Indexing: real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under 12A:9-514 (a) or an amendment filed under 12A:9-514 (b):

(1)under the name of the assignor as grantor; and

(2)to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f)Retrieval and association capability. The filing office shall maintain a capability:

(1)to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2)to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g)Removal of debtor's name. The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under 12A:9-515 with respect to all secured parties of record.

(h)Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i)Inapplicability to real property related filing office. Subsections (b) and (h) do not apply to a filing office described in 12A:9-501 (a) (1).

L.2001, c.117, s.1; amended 2001, c.386, s.83.



Section 12A:9-520 - Acceptance And Refusal To Accept Record.

12A:9-520 Acceptance and refusal to accept record.

12A:9-520. Acceptance and refusal to accept record.

(a)Mandatory refusal to accept record. A filing office shall refuse to accept a record for filing for a reason set forth in 12A:9-516(b) and may refuse to accept a record for filing only for a reason set forth in 12A:9-516(b).

(b)Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in 12A:9-501(a)(2), in no event more than two business days after the filing office receives the record.

(c)When filed financing statement effective. A filed financing statement satisfying 12A:9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, 12A:9-338 applies to a filed financing statement providing information described in 12A:9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d)Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

(e)The provisions of 12A:9-516(b)(8)(A) through (E) do not apply to a financing statement filed by a registered organization or a representative of a registered organization. If a registered organization that is attempting to file a financing statement is organized under the law of a governmental unit other than this State and the filing office reasonably believes the record is submitted to harass, defraud, or for any other unlawful purpose, the filing office may require the registered organization or its representative to provide verification from the jurisdiction under whose law the institution is organized. As used in this subsection, "registered organization" means that term as defined in 12A:9-102.

amended 2015, c.59, s.4.



Section 12A:9-521 - Uniform Form Of Written Financing Statement And Amendment.

12A:9-521 Uniform form of written financing statement and amendment.

12A:9-521. Uniform Form of Written Financing Statement and Amendment.

(a)Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement if filed in the form and format set forth in the official text of the 2010 amendments to Article 9 of the Uniform Commercial Code promulgated by the American Law Institute and the Uniform Law Commission, or in such form and format as may be subsequently adopted by the American Law Institute, the Uniform Law Commission, or the International Association of Commercial Administrators (IACA), except for a reason set forth in 12A:9-516(b).

(b)Amendment form. A filing office that accepts written records may not refuse to accept a written record if filed in the form and format set forth in the official text of the 2010 amendments to Article 9 of the Uniform Commercial Code promulgated by the American Law Institute and the Uniform Law Commission, or in such form and format as may be subsequently adopted by the American Law Institute, the Uniform Law Commission, or the International Association of Commercial Administrators (IACA), except for a reason set forth in 12A:9-516(b).

L.2001, c.117, s.1; amended 2001, c.386, s.85; 2013, c.65, s.49.



Section 12A:9-522 - Maintenance And Destruction Of Records.

12A:9-522 Maintenance and destruction of records.

12A:9-522. Maintenance and Destruction of Records.

(a)Post-lapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under 12A:9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

L.2001, c.117, s.1; amended 2001, c.386, s.86.



Section 12A:9-523 - Information From Filing Office; Sale Or License Of Records.

12A:9-523 Information from filing office; sale or license of records.

12A:9-523. Information from Filing Office; Sale or License of Records.

(a)Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to 12A:9-519 (a) (1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1)note upon the copy the number assigned to the record pursuant to 12A:9-519 (a) (1) and the date and time of the filing of the record; and

(2)send the copy to the person.

(b)Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1)the information in the record;

(2)the number assigned to the record pursuant to 12A:9-519 (a) (1); and

(3)the date and time of the filing of the record.

(c)Communication of requested information. The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1)whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A)designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B)has not lapsed under 12A:9-515 with respect to all secured parties of record; and

(C)if the request so states, has lapsed under 12A:9-515 and a record of which is maintained by the filing office under 12A:9-522 (a);

(2)the date and time of filing of each financing statement; and

(3)the information provided in each financing statement.

(d)Medium for communicating information. In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e)Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.

(f)Public availability of records. At least weekly, the Secretary of State shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

L.2001, c.117, s.1; amended 2001, c.386, s.87.



Section 12A:9-524 - Delay By Filing Office.

12A:9-524 Delay by filing office.

12A:9-524. Delay by Filing Office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1)the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2)the filing office exercises reasonable diligence under the circumstances.

L.2001, c.117, s.1; amended 2001, c.386, s.88.



Section 12A:9-525 - Fees.

12A:9-525 Fees.

12A:9-525. Fees.

(a)Initial financing statement or other record: general rule. Except as otherwise provided in subsections (d) and (e), the fees for filing and indexing records under this part are:

(1)$25 for financing statement;

(2)$25 for continuation statement;

(3)$25 for amendment statement;

(4)$25 for partial release;

(5)$25 for assignment;

(6)$25 termination statement; and

(7)$1 per page for copy of any filed financing statement.

(b)Number of names. Except as otherwise provided in subsection (d), the number of names required to be indexed does not affect the amount of the fee in subsection (a).

(c)Response to information request. The fee for responding to a request for information from the filing office, including for issuing a certificate of search showing whether there is on file any financing statement naming a particular debtor, is $25.

(d)Record of mortgage. This section does not require a fee with respect to a record of mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under 12A:9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

(e)No fee shall be paid for any correction statement, termination statement, or other documentation filed by any current or former officer or employee of any federal, state, county, or other local governmental unit, including members of the Legislative Branch, Executive Branch, Judicial Branch, and all law enforcement entities, or the officer's or employee's immediate family or estate, filing for the purpose of removing a fraudulent or otherwise improper filing or record related to the performance or non-performance of that officer's or employee's public duties for which the initial filer did not hold a properly executed security agreement or judgment from a court of competent jurisdiction or for which the initial filer was not entitled to file the initial financing statement under 12A:9-509.

amended 2015, c.59, s.5.



Section 12A:9-526 - Filing-office Rules.

12A:9-526 Filing-office rules.

12A:9-526. Filing-Office Rules.

(a)Adoption of filing-office rules. The Division of Commercial Recording or other office designated by Executive Order shall adopt and publish rules to implement this chapter. The filing-office rules must be:

(1)consistent with this chapter; and

(2)adopted and published in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(b)Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the Division of Commercial Recording, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing filing-office rules, shall:

(1)consult with filing offices in other jurisdictions that enact substantially this part; and

(2)consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3)take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

L.2001, c.117, s.1; amended 2001, c.386, s.90.



Section 12A:9-601 - Rights After Default; Judicial Enforcement; Consignor Or Buyer Of Accounts, Chattel Paper, Payment Intangibles, Or Promissory Notes.

12A:9-601 Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

12A:9-601. Rights After Default; Judicial Enforcement; Consignor or Buyer of Accounts, Chattel Paper, Payment Intangibles, or Promissory Notes.

(a)Rights of secured party after default. After default, a secured party has the rights provided in this part and, except as otherwise provided in 12A:9-602, those provided by agreement of the parties. A secured party:

(1)may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2)if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b)Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under 12A:7-106, 12A:9-104, 12A:9-105, 12A:9-106 or 12A:9-107 has the rights and duties provided in 12A:9-207.

(c)Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d)Rights of debtor and obligor. Except as otherwise provided in subsection (g) and 12A:9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e)Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1)the date of perfection of the security interest or agricultural lien in the collateral;

(2)the date of filing a financing statement covering the collateral; or

(3)any date specified in a statute under which the agricultural lien was created.

(f)Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g)Consignor or buyer of certain rights to payment. Except as otherwise provided in 12A:9-607 (c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

L.2001, c.117, s.1; amended 2001, c.386, s.91, c.2013, c.65, s.27.



Section 12A:9-602 - Waiver And Variance Of Rights And Duties.

12A:9-602 Waiver and variance of rights and duties.

12A:9-602. Waiver and Variance of Rights and Duties.

Except as otherwise provided in 12A:9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1)12A:9-207 (b) (4) (C), which deals with use and operation of the collateral by the secured party;

(2)12A:9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3)12A:9-607 (c), which deals with collection and enforcement of collateral;

(4)12A:9-608 (a), and 12A:9-615 (c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5)12A:9-608 (a) and 12A:9-615 (d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6)12A:9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7)12A:9-610 (b), 12A:9-611, 12A:9-613 and 12A:9-614, which deal with disposition of collateral;

(8)12A:9-615 (f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9)12A:9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) 12A:9-620, 12A:9-621 and 12A:9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) 12A:9-623, which deals with redemption of collateral;

(12) 12A:9-624, which deals with permissible waivers; and

(13) 12A:9-625 and 12A:9-626, which deal with the secured party's liability for failure to comply with this chapter.

L.2001, c.117, s.1; amended 2001, c.386, s.92.



Section 12A:9-603 - Agreement On Standards Concerning Rights And Duties.

12A:9-603 Agreement on standards concerning rights and duties.

12A:9-603. Agreement on Standards Concerning Rights and Duties.

(a)Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in 12A:9-602 if the standards are not manifestly unreasonable.

(b)Agreed standards inapplicable to breach of peace. Subsection (a) does not apply to the duty under 12A:9-609 to refrain from breaching the peace.

L.2001, c.117, s.1; amended 2001, c.386, s.93.



Section 12A:9-604 - Procedure If Security Agreement Covers Real Property Or Fixtures.

12A:9-604 Procedure if security agreement covers real property or fixtures.

12A:9-604. Procedure If Security Agreement Covers Real Property or Fixtures.

(a)Enforcement: personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1)under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2)as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b)Enforcement: fixtures. Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1)under this part; or

(2)in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c)Removal of fixtures. Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d)Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

L.2001, c.117, s.1; amended 2001, c.386, s.94.



Section 12A:9-605 - Unknown Debtor Or Secondary Obligor.

12A:9-605 Unknown debtor or secondary obligor.

12A:9-605. Unknown Debtor or Secondary Obligor.

A secured party does not owe a duty based on its status as secured party:

(1)to a person who is a debtor or obligor, unless the secured party knows:

(A)that the person is a debtor or obligor;

(B)the identity of the person; and

(C)how to communicate with the person; or

(2)to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A)that the person is a debtor; and

(B)the identity of the person.

L.2001, c.117, s.1; amended 2001, c.386, s.95.



Section 12A:9-606 - Time Of Default For Agricultural Lien

12A:9-606. Time of default for agricultural lien


12A:9-606. Time of Default for Agricultural Lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

L.2001, c.117, s.1.



Section 12A:9-607 - Collection And Enforcement By Secured Party.

12A:9-607 Collection and enforcement by secured party.

12A:9-607. Collection and Enforcement by Secured Party.

(a)Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1)may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2)may take any proceeds to which the secured party is entitled under 12A:9-315;

(3)may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligation of the account debtor or other person obligated on the collateral;

(4)if it holds a security interest in a deposit account perfected by control under 12A:9-104 (a) (1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5)if it holds a security interest in a deposit account perfected by control under 12A:9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b)Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1)a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2)the secured party's sworn affidavit in recordable form stating that:

(A)a default has occurred with respect to the obligation secured by the mortgage; and

(B)the secured party is entitled to enforce the mortgage nonjudicially.

(c)Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1)undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2)is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d)Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c), reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e)Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

L.2001, c.117, s.1; amended 2001, c.386, s.96; 2013, c.65, s.28.



Section 12A:9-608 - Application Of Proceeds Of Collection Or Enforcement; Liability For Deficiency And Right To Surplus.

12A:9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

12A:9-608. Application of Proceeds of Collection or Enforcement; Liability for Deficiency and Right to Surplus.

(a)Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1)A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under 12A:9-607 in the following order to:

(A)the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B)the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C)the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2)If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1) (C).

(3)A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under 12A:9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4)A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b)No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

L.2001, c.117, s.1; amended 2001, c.386, s.97.



Section 12A:9-609 - Secured Party's Right To Take Possession After Default.

12A:9-609 Secured party's right to take possession after default.

12A:9-609. Secured Party's Right to Take Possession after Default.

(a)Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:

(1)may take possession of the collateral; and

(2)without removal, may render equipment unusable and dispose of collateral on a debtor's premises under 12A:9-610.

(b)Judicial and nonjudicial process. A secured party may proceed under subsection (a):

(1)pursuant to judicial process; or

(2)without judicial process, if it proceeds without breach of the peace.

(c)Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

L.2001, c.117, s.1; amended 2001, c.386, s.98.



Section 12A:9-610 - Disposition Of Collateral After Default.

12A:9-610 Disposition of collateral after default.

12A:9-610. Disposition of Collateral after Default.

(a)Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b)Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c)Purchase by secured party. A secured party may purchase collateral:

(1) at a public disposition; or

(2)at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d)Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e)Disclaimer of warranties. A secured party may disclaim or modify warranties under subsection (d):

(1)in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2)by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

L.2001, c.117, s.1; amended 2001, c.386, s.99.



Section 12A:9-611 - Notification Before Disposition Of Collateral.

12A:9-611 Notification before disposition of collateral.

12A:9-611. Notification Before Disposition of Collateral.

(a)"Notification date." In this section, "notification date" means the earlier of the date on which:

(1)a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2)the debtor and any secondary obligor waive the right to notification.

(b)Notification of disposition required. Except as otherwise provided in subsection (d), a secured party that disposes of collateral under 12A:9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c)Persons to be notified. To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1)the debtor;

(2)any secondary obligor; and

(3)if the collateral is other than consumer goods:

(A)any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B)any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i)identified the collateral;

(ii)was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C)any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in 12A:9-311 (a).

(d)Subsection (b) inapplicable: perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e)Compliance with subsection (c) (3) (B). A secured party complies with the requirement for notification prescribed by subsection (c) (3) (B) if:

(1)not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c) (3) (B); and

(2)before the notification date, the secured party:

(A)did not receive a response to the request for information; or

(B)received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

L.2001, c.117, s.1; amended 2001, c.386, s.100.



Section 12A:9-612 - Timeliness Of Notification Before Disposition Of Collateral.

12A:9-612 Timeliness of notification before disposition of collateral.

12A:9-612. Timeliness of Notification Before Disposition of Collateral.

(a)Reasonable time is question of fact. Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b)10-day period sufficient in non-consumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

L.2001, c.117, s.1; amended 2001, c.386, s.101.



Section 12A:9-613 - Contents And Form Of Notification Before Disposition Of Collateral: General.

12A:9-613 Contents and form of notification before disposition of collateral: general.

12A:9-613. Contents and Form of Notification Before Disposition of Collateral: General.

Except in a consumer-goods transaction, the following rules apply:

(1)The contents of a notification of disposition are sufficient if the notification:

(A)describes the debtor and the secured party;

(B)describes the collateral that is the subject of the intended disposition;

(C)states the method of intended disposition;

(D)states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E)states the time and place of a public disposition or the time after which any other disposition is to be made.

(2)Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3)The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A)information not specified by that paragraph; or

(B)minor errors that are not seriously misleading.

(4)A particular phrasing of the notification is not required.

(5)The following form of notification and the form appearing in 12A:9-614 (3), when completed, each provides sufficient information:NOTIFICATION OF DISPOSITION OF COLLATERAL

To:(Name of debtor, obligor, or other person to which the notification is sent)

From:(Name, address, and telephone number of secured party)

Name of Debtor(s):(Include only if debtor(s) are not an addressee)

(For a public disposition:)

We will sell or lease or license, as applicable the (describe collateral) to the highest qualified bidder in public as follows:

Day and Date:

Time:

Place:

(For a private disposition:)

We will sell or lease or license, as applicable the (describe collateral) privately sometime after (day and date).

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell (or lease or license, as applicable) (for a charge of $ ) . You may request an accounting by calling us at (telephone number)

(End of Form)

L.2001, c.117, s.1; amended 2001, c.386, s.102.



Section 12A:9-614 - Contents And Form Of Notification Before Disposition Of Collateral: Consumer-goods Transaction.

12A:9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

12A:9-614. Contents and Form of Notification Before Disposition of Collateral: Consumer-goods Transaction.

In a consumer-goods transaction, the following rules apply:

(1)A notification of disposition must provide the following information:

(A)the information specified in 12A:9-613 (1);

(B)a description of any liability for a deficiency of the person to which the notification is sent;

(C)a telephone number from which the amount that must be paid to the secured party to redeem the collateral under 12A:9-623 is available; and

(D)a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2)A particular phrasing of the notification is not required.

(3)The following form of notification, when completed, provides sufficient information:

(Name and address of secured party)

(Date)



NOTICE OF OUR PLAN TO SELL PROPERTY

(Name and address of any obligor who is also a debtor)

Subject: (Identification of Transaction)

We have your (describe collateral), because you broke promises in our agreement.

(For a public disposition:)

We will sell (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

(For a private disposition:)

We will sell (describe collateral) at private sale sometime after (date). A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at (telephone number).

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at (telephone number) or write us at (secured party's address) and request a written explanation. We will charge you $ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.

If you need more information about the sale call us at (telephone number) or write us at (secured party's address).

We are sending this notice to the following other people who have an interest in (describe collateral) or who owe money under your agreement:

(Names of all other debtors and obligors, if any.)

(End of Form)

(4)A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5)A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this chapter.

(6)If a notification under this section is not in the form of paragraph (3), law other than this chapter determines the effect of including information not required by paragraph (1).

L.2001, c.117, s.1; amended 2001, c.386, s.103.



Section 12A:9-615 - Application Of Proceeds Of Disposition; Liability For Deficiency And Right To Surplus.

12A:9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

12A:9-615. Application of Proceeds of Disposition; Liability for Deficiency and Right to Surplus.

(a)Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under 12A:9-610 in the following order:

(1)the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2)the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3)the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A)the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B)in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4)a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b)Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a) (3).

(c)Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under 12A:9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d)Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1)unless subsection (a) (4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2)the obligor is liable for any deficiency.

(e)No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1)the debtor is not entitled to any surplus; and

(2)the obligor is not liable for any deficiency.

(f)Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1)the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2)the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g)Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1)takes the cash proceeds free of the security interest or other lien;

(2)is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3)is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

L.2001, c.117, s.1; amended 2001, c.386, s.104.



Section 12A:9-616 - Explanation Of Calculation Of Surplus Or Deficiency.

12A:9-616 Explanation of calculation of surplus or deficiency.

12A:9-616. Explanation of Calculation of Surplus or Deficiency.

(a)Definitions. In this section:

(1)"Explanation" means a writing that:

(A)states the amount of the surplus or deficiency;

(B)provides an explanation, in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C)states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D)provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2)"Request" means a record:

(A)authenticated by a debtor or consumer obligor;

(B)requesting that the recipient provide an explanation; and

(C)sent after disposition of the collateral under 12A:9-610.

(b)Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under 12A:9-615, the secured party shall:

(1)send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A)before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B)within 14 days after receipt of a request; or

(2)in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c)Required information. To comply with subsection (a) (1) (B), a writing must provide the following information in the following order:

(1)the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A)if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B)if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2)the amount of proceeds of the disposition;

(3)the aggregate amount of the obligations after deducting the amount of proceeds;

(4)the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5)the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6)the amount of the surplus or deficiency.

(d)Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e)Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b) (1). The secured party may require payment of a charge not exceeding $25 for each additional response.

L.2001, c.117, s.1; amended 2001, c.386, s.105.



Section 12A:9-617 - Rights Of Transferee Of Collateral.

12A:9-617 Rights of transferee of collateral.

12A:9-617. Rights of Transferee of Collateral.

(a)Effects of disposition. A secured party's disposition of collateral after default:

(1)transfers to a transferee for value all of the debtor's rights in the collateral;

(2)discharges the security interest under which the disposition is made; and

(3)discharges any subordinate security interest or other subordinate lien.

(b)Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(c)Rights of other transferee. If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1)the debtor's rights in the collateral;

(2)the security interest or agricultural lien under which the disposition is made; and

(3)any other security interest or other lien.

L.2001, c.117, s.1; amended 2001, c.386, s.106.



Section 12A:9-618 - Rights And Duties Of Certain Secondary Obligors.

12A:9-618 Rights and duties of certain secondary obligors.

12A:9-618. Rights and Duties of Certain Secondary Obligors.

(a)Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1)receives an assignment of a secured obligation from the secured party;

(2)receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3)is subrogated to the rights of a secured party with respect to collateral.

(b)Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in subsection (a):

(1)is not a disposition of collateral under 12A:9-610; and

(2)relieves the secured party of further duties under this chapter.

L.2001, c.117, s.1; amended 2001, c.386, s.107.



Section 12A:9-619 - Transfer Of Record Or Legal Title.

12A:9-619 Transfer of record or legal title.

12A:9-619. Transfer of Record or Legal Title.

(a)"Transfer statement." In this section, "transfer statement" means a record authenticated by a secured party stating:

(1)that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2)that the secured party has exercised its post-default remedies with respect to the collateral;

(3)that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4)the name and mailing address of the secured party, debtor, and transferee.

(b)Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1)accept the transfer statement;

(2)promptly amend its records to reflect the transfer; and

(3)if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c)Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

L.2001, c.117, s.1; amended 2001, c.386, s.108.



Section 12A:9-620 - Acceptance Of Collateral In Full Or Partial Satisfaction Of Obligation; Compulsory Disposition Of Collateral.

12A:9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

12A:9-620. Acceptance of Collateral in Full or Partial Satisfaction of Obligation; Compulsory Disposition of Collateral.

(a)Conditions to acceptance in satisfaction. Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1)the debtor consents to the acceptance under subsection (c);

(2)the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A)a person to which the secured party was required to send a proposal under 12A:9-621; or

(B)any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3)if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4)subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to 12A:9-624.

(b)Purported acceptance ineffective. A purported or apparent acceptance of collateral under this section is ineffective unless:

(1)the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2)the conditions of subsection (a) are met.

(c)Debtor's consent. For purposes of this section:

(1)a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2)a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A)sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B)in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C)does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d)Effectiveness of notification. To be effective under subsection (a) (2), a notification of objection must be received by the secured party:

(1)in the case of a person to which the proposal was sent pursuant to 12A:9-621, within 20 days after notification was sent to that person; and

(2)in other cases:

(A)within 20 days after the last notification was sent pursuant to 12A:9-621; or

(B)if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e)Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to 12A:9-610 within the time specified in subsection (f) if:

(1)60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2)60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f)Compliance with mandatory disposition requirement. To comply with subsection (e), the secured party shall dispose of the collateral:

(1)within 90 days after taking possession; or

(2)within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g)No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

L.2001, c.117, s.1; amended 2001, c.386, s.109.



Section 12A:9-621 - Notification Of Proposal To Accept Collateral.

12A:9-621 Notification of proposal to accept collateral.

12A:9-621. Notification of Proposal to Accept Collateral.

(a)Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1)any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2)any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A)identified the collateral;

(B)was indexed under the debtor's name as of that date; and

(C)was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3)any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in 12A:9-311 (a).

(b)Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

L.2001, c.117, s.1; amended 2001, c.386, s.110.



Section 12A:9-622 - Effect Of Acceptance Of Collateral.

12A:9-622 Effect of acceptance of collateral.

12A:9-622. Effect of Acceptance of Collateral.

(a)Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1)discharges the obligation to the extent consented to by the debtor;

(2)transfers to the secured party all of a debtor's rights in the collateral;

(3)discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4)terminates any other subordinate interest.

(b)Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this chapter.

L.2001, c.117, s.1; amended 2001, c.386, s.111.



Section 12A:9-623 - Right To Redeem Collateral.

12A:9-623 Right to redeem collateral.

12A:9-623. Right to Redeem Collateral.

(a)Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b)Requirements for redemption. To redeem collateral, a person shall tender:

(1)fulfillment of all obligations secured by the collateral; and

(2)the reasonable expenses and attorney's fees described in 12A:9-615 (a) (1).

(c)When redemption may occur. A redemption may occur at any time before a secured party:

(1)has collected collateral under 12A:9-607;

(2)has disposed of collateral or entered into a contract for its disposition under 12A:9-610; or

(3)has accepted collateral in full or partial satisfaction of the obligation it secures under 12A:9-622.

L.2001, c.117, s.1; amended 2001, c.386, s.112.



Section 12A:9-624 - Waiver.

12A:9-624 Waiver.

12A:9-624. Waiver.

(a)Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under 12A:9-611 only by an agreement to that effect entered into and authenticated after default.

(b)Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under 12A:9-620 (e) only by an agreement to that effect entered into and authenticated after default.

(c)Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under 12A:9-623 only by an agreement to that effect entered into and authenticated after default.

L.2001, c.117, s.1; amended 2001, c.386, s.113.



Section 12A:9-625 - Remedies For Secured Party's Failure To Comply With Chapter.

12A:9-625 Remedies for secured party's failure to comply with chapter.

12A:9-625. Remedies for Secured Party's Failure to Comply with Chapter.

(a)Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b)Damages for noncompliance. Subject to subsections (c), (d) and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c)Persons entitled to recover damages; statutory damages if collateral is consumer goods. Except as otherwise provided in 12A:9-628:

(1)a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2)if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d)Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under 12A:9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under 12A:9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e)Statutory damages: noncompliance with specified provisions. In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1)fails to comply with 12A:9-207;

(2)fails to comply with 12A:9-208;

(3)files a record that the person is not entitled to file under 12A:9-509 (a);

(4)fails to cause the secured party of record to file or send a termination statement as required by 12A:9-513 (a) or (c);

(5)fails to comply with 12A:9-616 (b) (1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6)fails to comply with 12A:9-616 (b) (2).

(f)Statutory damages: noncompliance with 12A:9-210. A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under 12A:9-210. A recipient of a request under 12A:9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g)Limitation of security interest: noncompliance with 12A:9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under 12A:9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

(h)Additional damages for fraudulent filings: any current or former officer or employee of any federal, state, county, or other local governmental unit, including members of the Legislative Branch, Executive Branch, Judicial Branch, and all law enforcement entities, or the current or former officer's or employee's immediate family or estate injured by a filing that relates to the performance or non-performance of the officer's or employee's public duties, and for which the filer does not hold a properly executed security agreement or judgment from a court of competent jurisdiction or for which the initial filer was not entitled to file the initial financing statement under 12A:9-509, may bring a civil action in the Superior Court against the person or entity who filed or recorded the injuring documents. Upon a finding that a filing is false or contains any materially false, fictitious, or fraudulent statement or representation, or with the intent to harass, hinder, defraud, retaliate against, or in any way impede the performance of that officer's or employee's duties, the court may do any one or more of the following:

(1)order the defendant to pay a sum of not less than $2000 for each fraudulent filing, or the actual damages caused by the filing or recording, whichever is greater;

(2)enjoin the defendant from filing any future liens, encumbrances, court actions, or claims against persons specified by the court without approval of the court;

(3)award the defendant court costs and reasonable attorney's fees; or

(4)order any other relief as is required to clear title to the real or personal property.

amended 2015, c.59, s.6.



Section 12A:9-626 - Action In Which Deficiency Or Surplus Is In Issue.

12A:9-626 Action in which deficiency or surplus is in issue.

12A:9-626. Action in Which Deficiency or Surplus Is in Issue.

(a)Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1)A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2)If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3)Except as otherwise provided in 12A:9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A)the proceeds of the collection, enforcement, disposition, or acceptance; or

(B)the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4)For purposes of paragraph (3) (B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5)If a deficiency or surplus is calculated under 12A:9-615 (f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

L.2001, c.117, s.1; amended 2001, c.386, s.115.



Section 12A:9-627 - Determination Of Whether Conduct Was Commercially Reasonable.

12A:9-627 Determination of whether conduct was commercially reasonable.

12A:9-627. Determination of Whether Conduct Was Commercially Reasonable.

(a)Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b)Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1)in the usual manner on any recognized market;

(2)at the price current in any recognized market at the time of the disposition; or

(3)otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c)Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1)in a judicial proceeding;

(2)by a bona fide creditors' committee;

(3)by a representative of creditors; or

(4)by an assignee for the benefit of creditors.

(d)Approval under subsection (c) not necessary; absence of approval has no effect. Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

L.2001, c.117, s.1; amended 2001, c.386, s.116.



Section 12A:9-628 - Nonliability And Limitation On Liability Of Secured Party; Liability Of Secondary Obligor.

12A:9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

12A:9-628. Nonliability and Limitation on Liability of Secured Party; Liability of Secondary Obligor.

(a)Limitation of liability of secured party for noncompliance with chapter. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1)the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2)the secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b)Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1)to a person who is a debtor or obligor, unless the secured party knows:

(A)that the person is a debtor or obligor;

(B)the identity of the person; and

(C)how to communicate with the person; or

(2)to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A)that the person is a debtor; and

(B)the identity of the person.

(c)Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1)a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2)an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d)Limitation of liability for statutory damages. A secured party is not liable to any person under
12A:9-625 (c) (2) for its failure to comply with 12A:9-616.

(e)Limitation of multiple liability for statutory damages. A secured party is not liable under 12A:9-625 (c) (2) more than once with respect to any one secured obligation.

L.2001, c.117, s.1; amended 2001, c.386, s.117.



Section 12A:9-701 - Effective Date.

12A:9-701 Effective date.

12A:9-701. Effective Date.

This chapter shall take effect on July 1, 2001. References in this part to "this chapter" are to Chapter 9 of the Uniform Commercial Code as enacted by P.L.2001, c.117 and P.L.2001, c.386. References in this part to "former Chapter 9" are to Chapter 9 of the Uniform Commercial Code (12A:9-101 et seq.) as in effect before July 1, 2001.

Amended 2001, c.386, s.118.



Section 12A:9-702 - Savings Clause.

12A:9-702 Savings clause.

12A:9-702. Savings Clause.

(a)Pre-effective-date transactions or liens. Except as otherwise provided in this part, this chapter applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this chapter takes effect.

(b)Continuing validity. Except as otherwise provided in subsection (c) and 12A:9-703 through 12A:9-709:

(1)transactions and liens that were not governed by former Chapter 9, were validly entered into or created before this chapter takes effect, and would be subject to this chapter if they had been entered into or created after this chapter takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this chapter takes effect; and

(2)the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this chapter or by the law that otherwise would apply if this chapter had not taken effect.

(c)Pre-effective-date proceedings. This chapter does not affect an action, case, or proceeding commenced before this chapter takes effect.

L.2001, c.117, s.1; amended 2001, c.386, s.119.



Section 12A:9-703 - Security Interest Perfected Before Effective Date.

12A:9-703 Security interest perfected before effective date.

12A:9-703. Security Interest Perfected Before Effective Date.

(a)Continuing priority over lien creditor: perfection requirements satisfied. A security interest that is enforceable immediately before this chapter takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this chapter if, when this chapter takes effect, the applicable requirements for enforceability and perfection under this chapter are satisfied without further action.

(b)Continuing priority over lien creditor: perfection requirements not satisfied. Except as otherwise provided in 12A:9-705, if, immediately before this chapter takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this chapter are not satisfied when this chapter takes effect, the security interest:

(1)is a perfected security interest for one year after this chapter takes effect;

(2)remains enforceable thereafter only if the security interest becomes enforceable under 12A:9-203 before the year expires; and

(3)remains perfected thereafter only if the applicable requirements for perfection under this chapter are satisfied before the year expires.

L.2001, c.117, s.1; amended 2001, c.386, s.120.



Section 12A:9-704 - Security Interest Unperfected Before Effective Date.

12A:9-704 Security interest unperfected before effective date.

12A:9-704. Security Interest Unperfected Before Effective Date.
A security interest that is enforceable immediately before this chapter takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1)remains an enforceable security interest for one year after this chapter takes effect;

(2)remains enforceable thereafter if the security interest becomes enforceable under 12A:9-203 when this chapter takes effect or within one year thereafter; and

(3)becomes perfected:

(A)without further action, when this chapter takes effect if the applicable requirements for perfection under this chapter are satisfied before or at that time; or

(B)when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

L.2001, c.117, s.1; amended 2001, c.386, s.121.



Section 12A:9-705 - Effectiveness Of Action Taken Before Effective Date.

12A:9-705 Effectiveness of action taken before effective date.

12A:9-705. Effectiveness of Action Taken Before Effective Date.

(a)Pre-effective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before this chapter takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this chapter takes effect, the action is effective to perfect a security interest that attaches under this chapter within one year after this chapter takes effect. An attached security interest becomes unperfected one year after this chapter takes effect unless the security interest becomes a perfected security interest under this chapter before the expiration of that period.

(b)Pre-effective-date filing. The filing of a financing statement before this chapter takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter.

(c)Pre-effective-date filing in jurisdiction formerly governing perfection. This chapter does not render ineffective an effective financing statement that, before this chapter takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former 12A:9-103. However, except as otherwise provided in subsections (d) and (e) and 12A:9-706, the financing statement ceases to be effective at the earlier of:

(1)the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2)June 30, 2006.

(d)Continuation statement. The filing of a continuation statement after this chapter takes effect does not continue the effectiveness of the financing statement filed before this chapter takes effect. However, upon the timely filing of a continuation statement after this chapter takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this chapter takes effect continues for the period provided by the law of that jurisdiction.

(e)Application of subsection (c) (2) to transmitting utility financing statement. Subsection (c) (2) of this section applies to a financing statement that, before this chapter takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former 12A:9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f)Application of Part 5. A financing statement that includes a financing statement filed before this chapter takes effect and a continuation statement filed after this chapter takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

L.2001, c.117, s.1; amended 2001, c.386, s.122.



Section 12A:9-706 - When Initial Financing Statement Suffices To Continue Effectiveness Of Financing Statement.

12A:9-706 When initial financing statement suffices to continue effectiveness of financing statement.

12A:9-706. When Initial Financing Statement Suffices to Continue Effectiveness of Financing Statement.

(a)Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in 12A:9-501 continues the effectiveness of a financing statement filed before this chapter takes effect if:

(1)the filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter;

(2)the pre-effective-date financing statement was filed in an office in another state or another office in this State; and

(3)the initial financing statement satisfies subsection (c).

(b)Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1)if the initial financing statement is filed before this chapter takes effect, for the period provided in former 12A:9-403 with respect to a financing statement; and

(2)if the initial financing statement is filed after this chapter takes effect, for the period provided in 12A:9-515 with respect to an initial financing statement.

(c)Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement shall:

(1)satisfy the requirements of Part 5 for an initial financing statement;

(2)identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3)indicate that the pre-effective-date financing statement remains effective.

L.2001, c.117, s.1; amended 2001, c.386, s.123.



Section 12A:9-707 - Amendment Of Pre-effective-date Financing Statement.

12A:9-707. Amendment of pre-effective-date financing statement.

12A:9-707. Amendment of Pre-effective-date Financing Statement.

(a) Pre-effective-date financing statement". In this section, "pre-effective-date financing statement" means a financing statement filed before this chapter takes effect.

(b)Applicable law. After this chapter takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c)Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this chapter takes effect only if:

(1)the pre-effective-date financing statement and an amendment are filed in the office specified in 12A:9-501;

(2)an amendment is filed in the office specified in 12A:9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies 12A:9-706(c); or

(3)an initial financing statement that provides the information as amended and satisfies 12A:9-706(c) is filed in the office specified in 12A:9-501.

(d)Method of amending: continuation. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under 12A:9-705(d) and (f) or 12A:9-706.

(e)Method of amending: additional termination rule. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this chapter takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies 12A:9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement. The preceding sentence applies only to the office described in 12A:9-501(a)(2).

(New) 2001,c.386,s.125.



Section 12A:9-708 - Persons Entitled To File Initial Financing Statement Or Continuation Statement.

12A:9-708. Persons entitled to file initial financing statement or continuation statement.

12A:9-708. Persons Entitled to File Initial Financing Statement or Continuation Statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1)the secured party of record authorizes the filing; and

(2)the filing is necessary under this part:

(A)to continue the effectiveness of a financing statement filed before this chapter takes effect; or

(B)to perfect or continue the perfection of a security interest.

L.2001, c.117, s.1; (old 707) amended 2001, c.386, s.124.



Section 12A:9-709 - Priority.

12A:9-709 Priority.

12A:9-709 Priority.

(a)Law governing priority. This chapter determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this chapter takes effect, former Chapter 9 determines priority.

(b)Priority if security interest becomes enforceable under 12A:9-203. For purposes of 12A:9-322 (a), the priority of a security interest that becomes enforceable under 12A:9-203 of this chapter dates from the time this chapter takes effect if the security interest is perfected under this chapter by the filing of a financing statement before this chapter takes effect which would not have been effective to perfect the security interest under former Chapter 9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

L.2001, c.117, s.1; (old 708) amended 2001, c.386, s.126.



Section 12A:9-710 - Retroactivity Provision.

12A:9-710. Retroactivity provision.

12A:9-710. Retroactivity Provision.

This act, P.L.2001, c.386, amends and supplements P.L.2001, c.117 and shall take effect immediately and shall be applied retroactively to July 1, 2001.

If, on or after July 1, 2001 and prior to the effective date of this act, action required for the attachment, perfection or priority of a security interest under Post-Amendment Chapter 9 was taken, but was not heretofore effective, such action shall be effective when taken.

If, on or after July 1, 2001 and prior to the effective date of this act, action required for the attachment, perfection or priority of a security interest under Pre-Amendment Chapter 9 was taken and was heretofore effective, but is not effective under Post-Amendment Chapter 9, such action shall be deemed effective when taken if, within 60 days after the effective date of this act, any other action required under Post-Amendment Chapter 9 for such attachment, perfection or priority is taken, except to the extent that, after the effective date of this act and before the time such other required action is taken, a purchaser has given value in reasonable reliance upon such other required action not having been taken.

As used in this section, "Pre-Amendment Chapter 9" means Chapter 9 of Title 12A of the New Jersey Statutes, P.L.2001, c.117 (12A:9-101 through 12A:9-708) as constituted before giving effect to this act, and "Post-Amendment Chapter 9" means Chapter 9 of Title 12A of the New Jersey Statutes (12A:9-101 through 12A:9-709) as amended and supplemented by this act.

(New) 2001, c.386, s.127.



Section 12A:9-801 - Effective Date.

12A:9-801. Effective date.

12A:9-801. Effective Date.

This act (P.L.2013, c.65), amends and supplements Chapter 9 of Title 12A of the New Jersey Statutes, and shall take effect on July 1, 2013.

L.2013, c.65, s.30.



Section 12A:9-802 - Savings Clause.

12A:9-802. Savings clause.

12A:9-802. Savings Clause.

(a)Pre-effective date transactions or liens. Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(b)Pre-effective-date proceedings. This act does not affect an action, case, or proceeding commenced before this act takes effect.

L.2013, c.65, s.30.



Section 12A:9-803 - Security Interest Perfected Before Effective Date.

12A:9-803. Security interest perfected before effective date.

12A:9-803. Security Interest Perfected Before Effective Date.

(a)Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before this act takes effect is a perfected security interest under Chapter 9 as amended by this act if, when this act takes effect, the applicable requirements for attachment and perfection under Chapter 9 as amended by this act are satisfied without further action.

(b)Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in 12A:9-805, if, immediately before this act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under Chapter 9 as amended by this act are not satisfied when this act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Chapter 9 as amended by this act are satisfied within one year after this act takes effect.

L.2013, c.65, s.30.



Section 12A:9-804 - Security Interest Unperfected Before Effective Date.

12A:9-804. Security interest unperfected before effective date.

12A:9-804. Security Interest Unperfected Before Effective Date.

A security interest that is an unperfected security interest immediately before this act takes effect becomes a perfected security interest:

(1)without further action, when this act takes effect if the applicable requirements for perfection under Chapter 9 as amended by this act are satisfied before or at that time; or

(2)when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

L.2013, c.65, s.30.



Section 12A:9-805 - Effectiveness Of Action Taken Before Effective Date.

12A:9-805. Effectiveness of action taken before effective date.

12A:9-805. Effectiveness of Action Taken Before Effective Date.

(a)Pre-effective-date filing effective. The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Chapter 9 as amended by this act.

(b)When pre-effective-date filing becomes ineffective. This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9 as it existed before amendment. However, except as otherwise provided in subsections (c) and (d) and 12A:9-806, the financing statement ceases to be effective:

(1)if the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this act not taken effect; or

(2)if the financing statement is filed in another jurisdiction, at the earlier of:

(A)the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B)June 30, 2018.

(c)Continuation statement. The filing of a continuation statement after this act takes effect does not continue the effectiveness of a financing statement filed before this act takes effect. However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by this act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(d)Application of subsection (b)(2)(B) to transmitting utility financing statement. Subsection (b)(2)(B) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9 as it existed before amendment, only to the extent that Chapter 9 as amended by this act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e)Application of Subchapter 5. A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of Subchapter 5 as amended by this act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of 12A:9-503(a)(2) as amended by this act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of 12A:9-503(a)(3) as amended by this act.

L.2013, c.65, s.30.



Section 12A:9-806 - When Initial Financing Statement Suffices To Continue Effectiveness Of Financing Statement.

12A:9-806. When initial financing statement suffices to continue effectiveness of financing statement.

12A:9-806. When Initial Financing Statement Suffices to Continue Effectiveness of Financing Statement.

(a)Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in 12A:9-501 continues the effectiveness of a financing statement filed before this act takes effect if:

(1)the filing of an initial financing statement in that office would be effective to perfect a security interest under Chapter 9 as amended by this act;

(2)the pre-effective-date financing statement was filed in an office in another state; and

(3)the initial financing statement satisfies subsection (c).

(b)Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1)if the initial financing statement is filed before this act takes effect, for the period provided in unamended 12A:9-515 with respect to an initial financing statement; and

(2)if the initial financing statement is filed after this act takes effect, for the period provided in 12A:9-515 as amended by this act with respect to an initial financing statement.

(c)Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1)satisfy the requirements of Subchapter 5 as amended by this act for an initial financing statement;

(2)identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3)indicate that the pre-effective-date financing statement remains effective.

L.2013, c.65, s.30.



Section 12A:9-807 - Amendment Of Pre-effective-date Financing Statement.

12A:9-807. Amendment of pre-effective-date financing statement.

12A:9-807. Amendment of Pre-Effective-Date Financing Statement.

(a)"Pre-effective-date financing statement." In this section, "pre-effective-date financing statement" means a financing statement filed before this act takes effect.

(b)Applicable law. After this act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by this act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c)Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this act takes effect only if:

(1)the pre-effective-date financing statement and an amendment are filed in the office specified in 12A:9-501;

(2)an amendment is filed in the office specified in 12A:9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies 12A:9-806 (c); or

(3)an initial financing statement that provides the information as amended and satisfies 12A:9-806 (c) is filed in the office specified in 12A:9-501.

(d)Method of amending: continuation. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under 12A:9-805(c) and (e) or 12A:9-806.

(e)Method of amending: additional termination rule. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies 12A:9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by this act as the office in which to file a financing statement.

L.2013, c.65, s.30.



Section 12A:9-808 - Person Entitled To File Initial Financing Statement Or Continuation Statement.

12A:9-808. Person entitled to file initial financing statement or continuation statement.

12A:9-808. Person Entitled to File Initial Financing Statement or Continuation Statement. A person may file an initial financing statement or a continuation statement under this part if:

(1)the secured party of record authorizes the filing; and

(2)the filing is necessary under this part:

(A)to continue the effectiveness of a financing statement filed before this act takes effect; or

(B)to perfect or continue the perfection of a security interest.

L.2013, c.65, s.30.



Section 12A:9-809 - Priority.

12A:9-809. Priority.

12A:9-809. Priority. This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this act takes effect, Chapter 9 as it existed before amendment determines priority.

L.2013, c.65, s.30.



Section 12A:10-102 - Construction

12A:10-102. Construction
This act shall be so interpreted and construed, if possible, as to effectuate its general purpose to make uniform the laws of those States which enact it.

L.1961, c. 120, s. 10-102.



Section 12A:10-103 - Common Law Rights Etc. Not Revived

12A:10-103. Common law rights etc. not revived
The repeal of any statute or part of a statute hereby affected shall not of itself revive any right or remedy abolished or superseded by the statute or part of a statute so repealed.

L.1961, c. 120, s. 10-103.



Section 12A:10-106 - Effective Date

12A:10-106. Effective date
This act shall take effect January 1, 1963.

L.1961, c. 120, s. 10-106.



Section 12A:12-1 - Short Title

12A:12-1. Short title
1.This act shall be known and may be cited as the "Uniform Electronic Transactions Act."

L.2001, c.116, s.1.



Section 12A:12-2 - Definitions Relative To Electronic Transactions.

12A:12-2 Definitions relative to electronic transactions.

2.As used in this act:

"Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances, and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

"Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

"Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

"Contract" means the total legal obligation resulting from the parties' agreement as affected by this act and other applicable law.

"Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

"Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

"Electronic record" means a record created, generated, sent, communicated, received or stored by electronic means.

"Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

"Governmental agency" means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

"Information" means data, text, images, sounds, codes, computer programs, software, databases or the like.

"Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, callback or other acknowledgment procedures.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by a federal law or formally acknowledged by a state.

"Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial or governmental affairs, including the sale, lease, exchange or other disposition of any interest in real property, or any combination thereof.

L.2001, c.116, s.2; amended 2013, c.132.



Section 12A:12-3 - Applicability Of Act To Electronic Records, Signatures; Exceptions

12A:12-3. Applicability of act to electronic records, signatures; exceptions
3. a. Except as provided in subsections b. and c. of this section, this act applies to electronic records and electronic signatures relating to a transaction.

b.This act does not apply to a transaction to the extent it is governed by:

(1)a law governing the creation and execution of wills, codicils or testamentary trusts;

(2)the Uniform Commercial Code other than sections 1-107 and 1-206, Article 2 and Article 2A;

(3)a statute, regulation or other rule of law governing adoption, divorce or other matters of family law.

c.This act does not apply to:

(1)court orders or notices or official court documents (including briefs, pleadings and other writings) required to be executed in connection with court proceedings;

(2)any notice of:

(a)the cancellation or termination of utility services (including water, heat and power);

(b)the default, acceleration, repossession, foreclosure or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual;

(c)the cancellation or termination of health insurance benefits or life insurance benefits (excluding annuities); or

(d)the recall of a product, or material failure of a product, that risks endangering health or safety; or

(3)any document required to accompany any transportation or handling of hazardous materials, pesticides or other toxic or dangerous materials.

d.This act applies to an electronic record or electronic signature otherwise excluded from the application of this act under subsection b. of this section to the extent it is governed by a law other than those specified in subsection b. of this section.

e.A transaction subject to this act is subject also to other applicable substantive law.

L.2001, c.116, s.3.



Section 12A:12-4 - Act Applies On Or After June 26, 2001

12A:12-4. Act applies on or after June 26, 2001
4.This act applies to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after the effective date of this act.

L.2001, c.116, s.4.



Section 12A:12-5 - Electronic Record, Signature Not Required

12A:12-5. Electronic record, signature not required
5. a. This act does not require a record or signature to be created, generated, stored, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

b.This act applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

c.A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

d.Except as otherwise provided in this act, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this act of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

e.Whether an electronic record or electronic signature has legal consequences is determined by this act and other applicable law.

L.2001, c.116, s.5.



Section 12A:12-6 - Construction Of Act

12A:12-6. Construction of act
6.This act shall be construed and applied:

a.to facilitate electronic transactions consistent with other applicable law;

b.to be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

c.to effectuate its general purpose to make uniform the law with respect to the subject of this act among the states enacting it.

L.2001, c.116, s.6.



Section 12A:12-7 - Legal Effect And Enforceability

12A:12-7. Legal effect and enforceability
7. a. A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

b.A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

c.If a law requires a record to be in writing, an electronic record satisfies the law.

d.If a law requires a signature, an electronic signature satisfies the law.

L.2001, c.116, s.7.



Section 12A:12-8 - Use, Retention, Content, Format Of Electronic Records

12A:12-8. Use, retention, content, format of electronic records
8. a. If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

b.If a law other than this act requires a record to be posted or displayed in a certain manner, to be sent, communicated or transmitted by a specified method, or to contain information that is formatted in a certain manner, the following apply:

(1)The record shall be posted or displayed in the manner specified in the other law.

(2)Except as otherwise provided in paragraph (2) of subsection d. of this section, the record shall be sent, communicated or transmitted by the method specified in the other law.

(3)The record shall contain the information formatted in the manner specified in the other law.

c.If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

d.The requirements of this section may not be varied by agreement, but:

(1)to the extent a law other than this act requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection a. of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2)a requirement under a law other than this act to send, communicate, or transmit a record by United States mail, may be varied by agreement to the extent permitted by the other law.

L.2001, c.116, s.8.



Section 12A:12-9 - Attribution, Effect Of Electronic Records, Signatures

12A:12-9. Attribution, effect of electronic records, signatures
9. a. An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

b.The effect of an electronic record or electronic signature attributed to a person under subsection a. of this section is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties' agreement, if any, and as otherwise provided by law.

L.2001, c.116, s.9.



Section 12A:12-10 - Rules Applicable To Changes, Errors In Electronic Records

12A:12-10. Rules applicable to changes, errors in electronic records
10. If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

a.If the parties have agreed to use a security procedure to detect changes or errors and one party has consented to the procedure but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

b.In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error, and, at the time the individual learns of the error, the individual:

(1)promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(2)takes reasonable steps, including steps that conform to the other persons's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(3)has not used or received any benefit or value from the consideration, if any, received from the other person.

c.If neither subsection a. or b. of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

d.Subsections b. and c. of this section may not be varied by agreement.

L.2001, c.116, s.10.



Section 12A:12-11 - Notarized Signatures Or Records

12A:12-11. Notarized signatures or records
11. If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

L.2001, c.116, s.11.



Section 12A:12-12 - Retention Of Electronic Records

12A:12-12. Retention of electronic records
12. a. If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1)accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2)remains accessible for later reference.

b.A requirement to retain a record in accordance with subsection a. of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

c.A person may satisfy subsection a. of this section by using the services of another person if the requirements of that subsection are satisfied.

d.If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection a. of this section.

e.If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection a. of this section.

f.A record retained as an electronic record in accordance with subsection a. of this section satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after the effective date of this act specifically prohibits the use of an electronic record for the specified purpose.

g.This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a records subject to the agency's jurisdiction.

L.2001, c.116, s.12.



Section 12A:12-13 - Admissibility Of Electronic Records, Signatures

12A:12-13. Admissibility of electronic records, signatures
13. In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

L.2001, c.116, s.13.



Section 12A:12-14 - Rules Applicable To Automated Transactions

12A:12-14. Rules applicable to automated transactions
14. In an automated transaction, the following rules apply:

a.A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

b.A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

c.The terms of the contract are determined by the substantive law applicable to it.

L.2001, c.116, s.14.



Section 12A:12-15 - Conditions Under Which Electronic Record Is Sent, Received

12A:12-15. Conditions under which electronic record is sent, received
15. a. Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1)is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2)is in a form capable of being processed by that system; and

(3)enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

b.Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1)it enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2)is in a form capable of being processed by that system.

c.Subsection b. of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection d. of this section.

d.Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1)If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2)If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

e.An electronic record is received under subsection b. of this section even if no individual is aware of its receipt.

f.Receipt of an electronic acknowledgment from an information processing system described in subsection b. of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

g.If a person is aware that an electronic record purportedly sent under subsection a. of this section, or purportedly received under subsection b. of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

L.2001, c.116, s.15.



Section 12A:12-16 - Control Of Transferable Records

12A:12-16. Control of transferable records
16. a. As used in this section "transferable record" means an electronic record that:

(1)would be a note under Article 3 of the Uniform Commercial Code or a document under Article 7 of the Uniform Commercial Code if the electronic record were in writing; and

(2)the issuer of the electronic record expressly has agreed is a transferable record.

b.A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

c.A system satisfies subsection b. of this section and the person is deemed to have control of a transferable record if the transferable record is created, stored and assigned in such a manner that:

(1)a single authoritative copy of the transferable record exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5) and (6) of this subsection, unalterable;

(2)the authoritative copy identifies the person asserting control as:

(a)the person to which the transferable record was issued; or

(b)if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3)the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)copies or revisions that add or change an identified assignee of the authoritative copy may be made only with the consent of the person asserting control;

(5)each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

d.Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in section 1-201 of the Uniform Commercial Code of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code including, if the applicable statutory requirements are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser. Delivery, possession and indorsement are not required to obtain or exercise any of the rights under this subsection.

e.Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

f.If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

L.2001, c.116, s.16.



Section 12A:12-17 - Governmental Agency Creation, Retention, Conversion Of Electronic Records

12A:12-17. Governmental agency creation, retention, conversion of electronic records
17. Each governmental agency shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records. Additionally, each executive agency shall comply with standards adopted by the Secretary of State pursuant to section 19 of this act.

L.2001, c.116, s.17.



Section 12A:12-18 - Use Of Electronic Records, Signatures By Governmental Agencies; Specifications

12A:12-18. Use of electronic records, signatures by governmental agencies; specifications
18. a. Except as otherwise provided in subsection f. of section 12 of this act or section 17 of this act, each governmental agency shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons, and otherwise create, generate, communicate, store, process, use and rely upon electronic records and electronic signatures.

b.To the extent a governmental agency uses electronic records and electronic signatures under subsection a. of this section, the governmental agency, giving due consideration to security, may specify:

(1)the manner and format in which the electronic records must be created, generated, sent, communicated, received and stored and the system established for those purposes;

(2)if electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

(3)control processes and procedures appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality and auditability of electronic records; and

(4)any other required attributes for electronic records which are currently specified for corresponding nonelectronic records, or reasonably necessary under the circumstances.

c.Except as otherwise provided in subsection f. of section 12 of this act or section 17 of this act, this act does not require a governmental agency to use or permit the use of electronic records or electronic signatures.

L.2001, c.116, s.18.



Section 12A:12-19 - Adoption Of Standards For Governmental Agencies

12A:12-19. Adoption of standards for governmental agencies
19. The Secretary of State shall adopt standards to encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government, and nongovernmental persons interacting with governmental agencies of this State. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this State may chose in implementing the most appropriate standard for a particular application.

L.2001, c.116, s.19.



Section 12A:12-20 - Severability

12A:12-20. Severability
20. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application and, to this end, the provisions of this act are severable.

L.2001, c.116, s.20.



Section 12A:12-21 - Use Of Electronic Record To Satisfy Consumer Information In Writing, Conditions

12A:12-21. Use of electronic record to satisfy consumer information in writing, conditions
21. a. Notwithstanding any other provision of this act, if a law or regulation requires that information relating to the transaction be provided or made available to a consumer in writing, the use of an electronic record to provide or make available (whichever is required) such information satisfies the requirement that such information be in writing if:

(1)the consumer has affirmatively consented to such use and has not withdrawn such consent;

(2)the consumer, prior to consenting, is provided with a clear and conspicuous statement:

(a)informing the consumer of:

(i)any right or option of the consumer to have the record provided or made available on paper or in nonelectronic form, and

(ii) the right of the consumer to withdraw the consent to have the record provided or made available in an electronic form and of any conditions, consequences (which may include termination of the parties' relationship), or fees in the event of such withdrawal;

(b)informing the consumer of whether the consent applies:

(i)only to the particular transaction which gave rise to the obligation to provide the record, or

(ii) to identified categories of records that may be provided or made available during the course of the parties' relationship;

(c)describing the procedures the consumer must use to withdraw consent as provided in a.(2)(a) of this section and to update information needed to contact the consumer electronically; and

(d)informing the consumer:

(i)how, after the consent, the consumer may, upon request, obtain a paper copy of an electronic record, and

(ii)whether any fee will be charged for such copy;

(3)the consumer:

(a)prior to consenting, is provided with a statement of the hardware and software requirements for access to and retention of the electronic records; and

(b)consents electronically, or confirms his or her consent electronically, in a manner that reasonably demonstrates that the consumer can access information in the electronic form that will be used to provide the information that is the subject of the consent; and

(4)after the consent of a consumer in accordance with a.(1) of this section, if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the electronic record:

(a)provides the consumer with a statement of:

(i)the revised hardware and software requirements for access to and retention of the electronic records; and

(ii) the right to withdraw consent without the imposition of any fees for such withdrawal and without the imposition of any condition or consequence that was not disclosed under a.(2)(a) of this section; and

(b)again complies with a.(3) of this section.

b.Nothing in this act affects the content or timing of any disclosure or other record required to be provided or made available to any consumer under any statute, regulation, or other rule of law.

c.If a law that was enacted prior to this act expressly requires a record to be provided or made available by a specified method that requires verification or acknowledgment of receipt, the record may be provided or made available electronically only if the method used provides verification or acknowledgment of receipt (whichever is required).

d.The legal effectiveness, validity or enforceability of any contract executed by a consumer shall not be denied solely because of the failure to obtain electronic consent or confirmation of consent by that consumer in accordance with a.(3)(b) of this section.

e.Withdrawal of consent by a consumer shall not affect the legal effectiveness, validity or enforceability of electronic records provided or made available to that consumer in accordance with subsection a. prior to implementation of the consumer's withdrawal of consent. A consumer's withdrawal of consent shall be effective within a reasonable period of time after receipt of the withdrawal by the provider of the record. Failure to comply with a.(4) of this section may, at the election of the consumer, be treated as a withdrawal of consent for purposes of this subsection.

f.This subsection does not apply to any records that are provided or made available to a consumer who has consented prior to the effective date of this act to receive such records in electronic form as permitted by any statute, regulation, or other rule of law.

g.An oral communication or a recording of an oral communication shall not qualify as an electronic record for purposes of this section except as otherwise provided under applicable law.

L.2001, c.116, s.21.



Section 12A:12-22 - Findings, Declaration Concerning "Federal E-sign"

12A:12-22. Findings, declaration concerning "federal E-sign"
22. The Legislature finds and declares:

That the adoption of the "Electronic Signatures in Global and National Commerce Act," Pub.L. 106-229, 114 Stat. 464 (2000), popularly known as "federal E-Sign," encourages states to enact the Uniform Electronic Transactions Act proposed for adoption by the National Conference of Commissioners on Uniform State Laws; and

That the adoption of the Uniform Electronic Transactions Act will invoke the provisions of Section 102 of Pub. L. 106-229 which state that federal law will no longer preempt the laws of an enacting state; and

That Section 102 of Pub. L. 106-229 provides that a state, in enacting the Uniform Electronic Transactions Act, may "modify, limit or supersede" the provisions of the federal law; and

That it is desirable for this State to take the fullest possible advantage of the ability to "modify, limit or supersede" Pub. L. 106-229; and

That it is the intention of the Legislature that the adoption of the Uniform Electronic Transactions Act in this State modify, limit and supersede the provisions of Pub. L. 106-229 to the fullest possible extent permitted under the federal law.


L.2001, c.116, s.22.



Section 12A:12-23 - Capability Of Electronic Records Retention By Recipients

12A:12-23. Capability of electronic records retention by recipients
23. Under the provisions of subsection a. of section 8, an electronic record, to be capable of retention by the recipient at the time of receipt, must be capable of being retained and accurately reproduced for later reference by all persons who are entitled to retain the record.

L.2001, c.116, s.23.



Section 12A:12-24 - Accessibility Of Records Of Information

12A:12-24. Accessibility of records of information
24. Under the provisions of paragraph (2) of subsection a. of section 12, a record of information remains accessible for later reference if it remains accessible to all persons who are entitled to access by statute, regulation or rule of law, for the period required by such statute, regulation or rule of law, in a form that is capable of being accurately reproduced for later reference, whether by transmission, printing, or otherwise.

L.2001, c.116, s.24.



Section 12A:12-25 - The New Jersey Center For Electronic Transactions And Informational Privacy, Established

12A:12-25. The New Jersey Center for Electronic Transactions and Informational Privacy, established
25. The New Jersey Center for Electronic Transactions and Informational Privacy shall be established within the Institute of Law, Science and Technology at Seton Hall University School of Law. The Center shall collect and evaluate information on issues concerning electronic records and privacy and shall compile its findings and any recommendations for submission to the Secretary of State and governmental agencies of this State, as may be appropriate.

L.2001, c.116, s.25.



Section 12A:12-26 - "Statute, Regulation Or Other Rule Of Law" Defined

12A:12-26. "Statute, regulation or other rule of law" defined
26. For purposes of this act, references to "statute, regulation or other rule of law" shall include the Rules Governing the Courts of the State of New Jersey and the reference to "court orders or notices or official court documents" as used in paragraph (1) of subsection c. of section 3 of this act shall include all official court documents governed by the Rules Governing the Courts of the State of New Jersey.

L.2001, c.116, s.26.






Title 13 - Conservation And Development--parks And Reservations

Section 13:1A-6.1 - Power To Arrest Without Warrant; Law Enforcement Training Program.

13:1A-6.1 Power to arrest without warrant; law enforcement training program.

1.The Commissioner of the Department of Environmental Protection shall have the power to vest in the conservation officers of the Division of Fish and Wildlife and the park police officers and law enforcement operation officers of the Division of Parks and Forestry at all times the power to arrest without warrant any person violating any law of this State committed in their presence and bring the offender before any court having jurisdiction to receive the complaint of such violation. The Department of Environmental Protection, with the approval of the Attorney General, shall establish and maintain a suitable law enforcement training program for such personnel.

L.1977,c.167,s.1; amended 2003, c.147, s.1; 2005, c.216, s.3.



Section 13:1B-2 - Commissioner Of Conservation And Economic Development; Appointment; Term; Salary

13:1B-2. Commissioner of Conservation and Economic Development; appointment; term; salary
The administrator and head of the department shall be a commissioner, who shall be known as the Commissioner of Conservation and Economic Development, and who shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. He shall receive such salary as shall be provided by law.

L.1948, c. 448, p. 1784, s. 2.



Section 13:1B-3 - Duties Of Commissioner

13:1B-3. Duties of commissioner
The commissioner, as head of the department, shall:

a. Administer the work of the department;

b. Appoint and remove officers and other personnel employed within the department, subject to the provisions of Title 11 of the Revised Statutes, Civil Service, and other applicable statutes, except as herein otherwise specifically provided;

c. Perform, exercise and discharge the functions, powers and duties of the department through such divisions as may be established by this act or otherwise by law;

d. Organize the work of the department in such divisions, not inconsistent with the provisions of this act and in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation;

e. Adopt, issue and promulgate, in the name of the department, such rules and regulations as may be authorized by law;

f. Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees;

g. Institute or cause to be instituted such legal proceedings or processes as may be necessary properly to enforce and give effect to any of his powers or duties;

h. Make an annual report to the Governor and to the Legislature of the department's operations, and render such other reports as the Governor shall from time to time request or as may be required by law.

i. Co-ordinate the activities of the department, and the several divisions and other agencies therein, in a manner designed to eliminate overlapping and duplicating functions;

j. Integrate within the department, so far as practicable, all staff services of the department and of the several divisions and other agencies therein; and

k. Perform such other functions as may be prescribed in this act or by any other law.

L.1948, c. 448, p. 1784, s. 3.



Section 13:1B-4 - Delegation Of Powers By Commissioner

13:1B-4. Delegation of powers by commissioner
The commissioner may delegate to subordinate officers or employees in the department such of his powers as he may deem desirable, to be exercised under his supervision and direction. He shall, by order, rule or regulation filed with the Secretary of State, designate one or more of the officers or employees in the department who may act for him and on his behalf in the event of his absence or disability.

L.1948, c. 448, p. 1785, s. 4.



Section 13:1B-5 - Divisions In Department; Assistants In Administrative Division; Designation Of Deputy

13:1B-5. Divisions in department; assistants in administrative division; designation of deputy
a. There is hereby established in the Department of Environmental Protection, a Division of Environmental Quality, a Division of Marine Services, a Division of Fish, Game and Shell Fisheries, a Division of Water Resources, and a Division of Parks and Forestry.

The commissioner shall have authority to organize and maintain in his offices an administrative division and to assign to employment therein such secretarial, clerical and other assistants in the department as his office and the internal operations of the department shall require, and the commissioner shall have authority to direct and coordinate the uses of all public lands under the jurisdiction of the department.

In addition, the commissioner shall have the authority to reorganize the department and the several divisions established therein, into such offices, bureaus and agencies which he deems to be necessary and desirable.

b. The commissioner may designate any officer or employee in the department to perform all of the powers, functions and duties of the commissioner during the absence or disability of the commissioner. Such designation shall be subject to the approval of the Governor, and shall be in writing and filed with the Secretary of State. In the event that the commissioner shall die, resign or be removed from office or become disqualified to execute the duties of his office or a vacancy shall occur in the office of the commissioner for any cause whatever, the person designated as aforesaid shall have and exercise the powers and perform the functions, powers and duties of the commissioner until the successor of the commissioner is appointed and shall qualify.

L.1948, c. 448, p. 1785, s. 5. Amended by L.1961, c. 47, p. 497, s. 2; L.1965, c. 21, s. 9; L.1966, c. 54, s. 7, eff. July 1, 1966; L.1970, c. 33, s. 3, eff. April 22, 1970; L.1971, c. 133, s. 1, eff. May 6, 1971.



Section 13:1B-8 - Director Of Division Of Resource Development

13:1B-8. Director of Division of Resource Development
The Division of Resource Development shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1948, c. 448, p. 1788, s. 8. Amended by L.1961, c. 47, p. 498, s. 4, eff. July 1, 1961.



Section 13:1B-10 - Tidelands Resource Council.

13:1B-10 Tidelands Resource Council.

10. There shall be within the Department of Environmental Protection a Tidelands Resource Council , which shall consist of 12 members. Each member of the council shall be appointed by the Governor, with the advice and consent of the Senate, for a term of four years and shall serve until a successor has been appointed and has qualified.

At least nine of the council members shall be residents of counties wherein riparian lands are located and have been mapped. A person who is a member of the council on the effective date of P.L.1997, c.239 (C.12:3-12.1 et al.) shall not be removed from the council for failing to meet the aforementioned residency requirements, but may be reappointed by the Governor at the expiration of that term only if that reappointment would comply with the residency requirement for the council set forth in this section.

Each Governor shall designate one of the members of the council as chairperson and one of the members as vice-chairperson. Any member of the council so designated shall serve as chairperson or vice-chairperson at the pleasure of the Governor designating that member and until a successor has been designated. The chairperson of the council shall be its presiding officer and the vice-chairperson shall act as chairperson in the chairperson's absence.

Any vacancies in the membership of the council occurring other than by expiration of term shall be filled by the Governor, with the advice and consent of the Senate, for the unexpired term only. Any member of the council may be removed from office by the Governor for cause, upon notice and opportunity to be heard. A member of the council may be removed from office by a majority vote of the membership of the council upon failure of that member to attend three consecutive meetings of the council without good cause.

The members of the council shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

L.1948,c.448,s.10; amended 1961, c.47, ss.6,17; 1987, c.438; 1997, c.239, s.4.



Section 13:1B-13 - Approval Of Riparian Leases, Grants.

13:1B-13 Approval of riparian leases, grants.

13. No action shall be taken by the council except upon the approval of the Commissioner of Environmental Protection. No riparian leases or grants shall hereafter be allowed except when approved by at least a majority of the council and signed by the chairperson of the council; and no such leases or grants shall hereafter in any case be allowed except when approved and signed by the Commissioner of Environmental Protection and the Attorney General.

L.1948, c.488, s.13; amended 1961, c.47, ss.9,17; 1968, c.404, ss.86,103; 1979, c.386, s.2; 1997, c.239, s.5; 2009, c.40, s.12.



Section 13:1B-13.1 - Definitions

13:1B-13.1. Definitions
As used in sections 86 through 102, inclusive, of this act.

(a) "Meadowlands" means those lands, now or formerly consisting chiefly of salt water swamps, meadows, or marshes;

(b) "Improved meadowlands" means such meadowlands as have been reclaimed by fill or other material thereon, and may include the erection of structure.

(c) "Virgin meadowlands" means such meadowlands that are still in their natural state and upon which no diking, fill or structures have been placed.

(d) "Council" means the Resource Development Council of the Department of Conservation and Economic Development.

L.1968, c. 404, s. 87.



Section 13:1B-13.2 - Title Studies And Surveys; Certification Of State Owned Lands

13:1B-13.2. Title studies and surveys; certification of state owned lands
The council is hereby directed to undertake title studies and surveys of meadowlands throughout the State and to determine and certify those lands which it finds are State owned lands.

In undertaking its studies and surveys the council shall divide its work into such a number of surveys as it shall determine is advisable and it shall establish the priority in which such surveys shall be undertaken. As its first survey, and within 6 months of the effective date of this act, the council shall undertake, and complete, a study of the Hackensack meadowlands. During the period of time between the initiation of a project and the publication of the map and study delineating the State-owned lands within the survey area, the council shall make no conveyances, leases or transfers of any riparian land within the survey area.

These studies and surveys shall be performed on behalf of the council by the Navigation Bureau of the Department of Conservation and Economic Development.

L.1968, c. 404, s. 88.



Section 13:1B-13.3 - Consideration Of Mean High Water Line

13:1B-13.3. Consideration of mean high water line
In making a thorough study of all such lands to determine which are State-owned lands and in making its determination the council shall take into account the mean high water line as established by the United States Coast and Geodetic Survey, the nature of the vegetation thereon, artificial changes in land or water elevation, and such other historical or scientific data which, in the opinion of the council, are relevant in determining whether a parcel of land is now or was formerly flowed by mean high tide.

L.1968, c. 404, s. 89.



Section 13:1B-13.4 - Publication Of Map; Filing; Distribution

13:1B-13.4. Publication of map; filing; distribution
Upon completion of each separate study and survey, the council shall publish a map portraying the results of its study and clearly indicating those lands designated by the council as State-owned lands. Copies of each such map and study shall be filed with the Secretary of State and sent to the clerk of each county or to the register of deeds and mortgages, whoever shall have the responsibility as the recording officer of the county, and to the governing body of each municipality whose political boundaries include lands shown on the map. Such maps and studies shall be available for public inspection.

The council shall also cause to be published at least once in a newspaper circulating in each county whose political boundaries include lands designated as State-owned lands a list of those parcels designated in whole or in part as State-owned lands.

L.1968, c. 404, s. 90. Amended by L.1982, c. 101, s. 1, eff. July 28, 1982.



Section 13:1B-13.5 - Action By Persons Aggrieved

13:1B-13.5. Action by persons aggrieved
(a) Any person aggrieved by a designation by the council that certain parcels are State-owned lands may file with the council pertinent information, maps, studies or other matters documenting his claim of title. Within 90 days the council shall determine either to issue a statement or quitclaim deed indicating that the State has no interest or releases its claim in the property or shall reaffirm that all or part of said property is or may be State-owned.

(b) Any person aggrieved by a designation by the council that certain parcels are State-owned may, either initially or after requesting the review as provided by subsection (a), commence an action in the Superior Court to adjudicate the title dispute.

L.1968, c. 404, s. 91. Amended by L.1973, c. 335, s. 1, eff. Dec. 27, 1973.



Section 13:1B-13.6 - Progress Reports To Governor And Legislature

13:1B-13.6. Progress reports to governor and legislature
The council shall make progress reports to the Governor and Legislature at least annually and shall complete its studies and title surveys and make its determinations as to interest of the State in meadowlands throughout the State on or before December 31, 1980.

L.1968, c. 404, s. 92. Amended by L.1975, c. 288, s. 1, eff. Jan. 12, 1976; L.1978, c. 44, s. 1, eff. June 19, 1978.



Section 13:1B-13.7 - Conveyance Or Lease Of State's Interest; Application

13:1B-13.7. Conveyance or lease of state's interest; application
(a) Any claimant of the meadowlands who shall desire to obtain a conveyance or lease of the State's interest in such land may apply to the council submitting with his application, a survey of the property showing its metes and bounds, an affidavit of title, a copy of the instrument of title under which he claims the land, a statement of the purpose for, and the manner in which, the claimant proposes to use or further improve the property and such other information as the council shall require.

(b) Any department, agency or instrumentality of the State, county, municipality, or any person, not a claimant, may apply to the council for a conveyance or lease of the State's interest in the meadowlands, said application shall contain a survey of the property showing its metes and bounds, a copy of the latest purported title which has been duly recorded in the county recording office in which the land is located, a statement of the purpose for, and the manner in which the applicant proposes to utilize or further improve the property, an affidavit of the applicant that he has sent notification of his application to the person or persons named in such instrument of title and to the person named as the owners in the tax records of the municipality in which the lands are located, and such other information as the council may require. No title or lease shall be issued pursuant to this subsection until any claimant to all, or part of, the property applied for has been given notice of the application and 3 months thereafter, in which to apply for a conveyance or lease of said lands.

(c) Any claimant owning meadowlands and applying only for a meadowlands grant or quitclaim instrument may apply for and receive a meadowland's riparian instrument for such lands without regard to the requirement of notices to riparian proprietors contained in R.S. 12:3-7 and R.S. 12:3-7.1.

L.1968, c. 404, s. 93. Amended by L.1973, c. 335, s. 2, eff. Dec. 27, 1973.



Section 13:1B-13.8 - Recommendations On Application

13:1B-13.8. Recommendations on application
Within 10 days of receipt of any application for a conveyance or lease, or any extension thereof, the council or its staff shall send a copy of the application and all material submitted therewith to the Hackensack Meadowlands Development Commission, if said application pertains to lands within the district; the Department of Transportation; the Department of Community Affairs; and the Department of Environmental Protection and other interested governmental agencies. The council shall take no action on such application until receipt of the recommendations of said commission and departments and agencies regarding the application or for 45 days, whichever occurs first. Any such recommendation shall be considered by the council and the authorized State officials in determining the terms, conditions and consideration for the conveyance or lease, and a copy thereof shall be forwarded to the Governor.

L.1968, c. 404, s. 94. Amended by L.1973, c. 335, s. 3, eff. Dec. 27, 1973.



Section 13:1B-13.9 - Approval Of Application; Fixing Of Consideration; Conveyance By Deed Of Bargain And Sale Or Quitclaim Deed

13:1B-13.9. Approval of application; fixing of consideration; conveyance by deed of bargain and sale or quitclaim deed
The council shall, subject to the provisions of applicable law, approve an application for lease, conveyance, license or permit, if after investigation and a review of the recommendations submitted to it pursuant to section 94, it is satisfied that the lease, conveyance, license or permit will be in the public interest. In determining whether a lease, conveyance, license or permit is in the public interest, the council shall consider the environmental impact of the use proposed to be made of the property in question. The council shall further determine the fair market value of the property at the time of the lease, conveyance, license or permit and shall fix the proper consideration to be charged for the lease, conveyance, license or permit of the lands owned by the State or quitclaim of any claim asserted by the State. In determining such consideration the council shall take into account the actions of a claimant under color of title who in good faith made improvements or paid taxes, or both, on the lands in question. Upon receipt of the payment of the consideration for a conveyance, the council and the appropriate State officers in accordance with the riparian statutes, shall convey the premises by deed of bargain and sale or quitclaim deed under the seal of the State. The council and the appropriate State officers shall require such terms and conditions in the conveyance instrument as it deems necessary and appropriate.

L.1968, c. 404, s. 95. Amended by L.1973, c. 335, s. 4, eff. Dec. 27, 1973.



Section 13:1B-13.10 - Investigation Of Applications For And Approval Of Lease, License Or Permit; Terms And Conditions; Acquisition Of State's Interest

13:1B-13.10. Investigation of applications for and approval of lease, license or permit; terms and conditions; acquisition of state's interest
The council shall investigate any application for a lease, license or permit in the meadowlands and if the council is satisfied that such a lease, license or permit will be in the public interest, or if the council approves the giving of a lease, license or permit in lieu of the conveyance applied for, the annual rental for the leasehold interest or the fee for the license or permit, shall be fixed based upon the fair market value of the land owned by the State or the value of any interest the State may have in said premises at the time of the lease, license or permit, upon such terms and conditions as the council may deem appropriate. In determining such annual rental the Council shall take into account the actions of a claimant under color of title who in good faith made improvements or paid taxes, or both, on the lands in question.

The lessee shall have the option of acquiring, if the council approves, a conveyance of the State's interest at any time during the term of the lease or any extension. In fixing the consideration for said conveyance, the council and the appropriate State officers shall determine the fair market value of the property and the State's interest therein at the start of the lease and shall give a reasonable credit for the rental paid by the lessee during the term of the lease or any extension thereof.

L.1968, c. 404, s. 96. Amended by L.1973, c. 335, s. 5, eff. Dec. 27, 1973.



Section 13:1B-13.11 - Application For Or Acceptance Of Lease Not Deemed Recognition Of State's Claim Of Paramount Title

13:1B-13.11. Application for or acceptance of lease not deemed recognition of state's claim of paramount title
The application for or acceptance of a lease shall not be deemed a recognition of the State's claim of paramount title by the claimant, nor shall the claimant be deemed to have waived his right to apply for an adjudication of title to the Superior Court. An application for any conveyance may also be made after the claimant has failed to establish the primacy of his title before the Superior Court.

L.1968, c. 404, s. 97.



Section 13:1B-13.12 - Termination Of Lease; Vacation Of Premises; Reimbursement For Original Costs Of Reclamation And Permanent Structures

13:1B-13.12. Termination of lease; vacation of premises; reimbursement for original costs of reclamation and permanent structures
Upon the expiration of the lease, or any renewal thereof, the lessee shall cease his activity and vacate the parcel; provided, however, that he shall be entitled to be reimbursed by the council for the provable original cost of any reclamation performed on the parcel prior to the effective date of this act or with the approval of the council, and also for the value of any permanent structures erected on the parcel prior to the effective date of this act or with the approval of the council. The amount of reimbursement for permanent structures shall be based on the provable original cost, unamortized, at the time of expiration of the lease.

L.1968, c. 404, s. 98.



Section 13:1B-13.13 - Disposition Of Net Proceeds From Sale, Lease Or Transfer Of State's Interest In Meadowlands

13:1B-13.13. Disposition of net proceeds from sale, lease or transfer of state's interest in meadowlands
The net proceeds from the sale, lease or transfer of the State's interest in the meadowlands shall be paid to the Fund for the Support of Free Public Schools established by the Constitution, Article VIII, Section IV, after deducting from the net proceeds any expenditures of the Hackensack Meadowlands Development Commission for reclaiming land within the district. The amount of said deduction for reclamation shall be paid to the Hackensack Meadowland Development Commission.

L.1968, c. 404, s. 99.



Section 13:1B-13.14 - Approval Of Conveyances, Leases, Permits And Licenses; Validation Of Instruments

13:1B-13.14. Approval of conveyances, leases, permits and licenses; validation of instruments
Except as expressly provided by this act, the council shall approve conveyances, leases, permits and licenses for meadowlands in the same manner and subject to the same provisions, terms, conditions and requirements as are applicable by law to all riparian instruments. Any instrument conveying or releasing the State's interest in the meadowlands executed by the council prior to this act is valid and binding notwithstanding any inconsistency with the provisions of this act.

L.1968, c. 404, s. 100. Amended by L.1973, c. 335, s. 6, eff. Dec. 27, 1973.



Section 13:1B-15.1 - Bureau Of Recreation

13:1B-15.1. Bureau of Recreation
There shall be within the Department of Community Affairs a Bureau of Recreation, subject to the authority of the commissioner to reorganize the department. The Bureau of Recreation shall, under the supervision of the department and subject to the approval of the Commissioner of Community Affairs:

a. Promote and encourage the expansion and development of recreational programs on a Statewide and local basis.

b. Disseminate informational and related materials to governmental and other agencies engaged in fostering recreational programs.

L.1950, c. 338, p. 1118, s. 1. Amended by L.1966, c. 54, s. 9, eff. July 1, 1966; L.1971, c. 411, s. 5.



Section 13:1B-15.2 - Definitions

13:1B-15.2. Definitions
The term "recreation" as used in this act means any activity, voluntarily engaged in, which contributes to the physical, mental or moral development of the individual or group participating therein, and includes any activity in the fields of music, drama, art, handicraft, science, nature study, aquatic sports and athletics and any informal activity incorporating any of them.

L.1950, c. 338, p. 1119, s. 2, eff. July 24, 1950.



Section 13:1B-15.3 - Appropriations

13:1B-15.3. Appropriations
There is appropriated for the purposes of this act such amounts as may, from time to time, be included therefor in any annual or supplemental appropriation act.

L.1950. c. 338, p. 1119, s. 3, eff. July 24, 1950.



Section 13:1B-15.4 - Definitions

13:1B-15.4. Definitions
The following terms wherever used or referred to in this act shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Commissioner" means the Commissioner of the Department of Conservation and Economic Development or his designated representative.

(b) "Council" means the natural areas council established under this act.

(c) "Department" means the Department of Conservation and Economic Development.

(d) "Natural areas" means areas of land or water which have retained their primeval character, although not necessarily completely natural and undisturbed, or having rare or vanishing species of plant and animal life or having similar features of interest which are worthy of preservation for the use of present and future residents of the State.

(e) "Section" means the natural areas section established under this act.

L.1961, c. 51, p. 524, s. 1, eff. June 3, 1961.



Section 13:1B-15.5 - Responsibility Of Department For Acquiring, Maintaining And Preserving Natural Areas

13:1B-15.5. Responsibility of department for acquiring, maintaining and preserving natural areas
The department is hereby vested with the responsibility of acquiring, maintaining and preserving natural areas within the State as a habitat for rare and vanishing species of plant and animal life so that the people of the State may be assured of their right to enjoy the benefits of such areas as places of natural interest and scenic beauty, as a living illustration of the State's original heritage and as a place for scientific study.

L.1961, c. 51, p. 525, s. 2, eff. June 3, 1961.



Section 13:1B-15.6 - Creation Of Natural Areas Section In Division Of Parks, Forestry And Recreation; Administration; Powers And Duties

13:1B-15.6. Creation of natural areas section in Division of Parks, Forestry and Recreation; administration; powers and duties
There is hereby created in the department a natural areas section in the Division of Parks, Forestry and Recreation, the function of which shall be, under the direction of the commissioner, to administer and enforce the provisions of this act and to perform such other duties as the commissioner may direct or as may be provided by law.

In addition to other functions, powers and duties vested in it by this and any other law, the Division of Parks, Forestry and Recreation shall, through the natural areas section:

a. Make periodic State-wide surveys to determine the availability of land that should be preserved as natural areas or as wild life preserves and recommend an over-all program of acquisition.

b. Recommend the acquisition of specific lands or interests in lands which are suitable for natural areas.

c. Maintain and operate lands being preserved as natural areas.

d. Prepare and disseminate literature and other materials to inform the public with respect to New Jersey's natural area program.

e. Consult with and co-operate with conservation and naturalists groups and organizations in the acquisition and maintenance of natural areas.

L.1961, c. 51, p. 525, s. 3. Amended by L.1966, c. 54, s. 10, eff. July 1, 1966.



Section 13:1B-15.7 - Natural Areas Council; Membership; Terms; Vacancies; Reimbursement For Expenses; Meetings

13:1B-15.7. Natural areas council; membership; terms; vacancies; reimbursement for expenses; meetings
There shall be within this section a natural areas council which shall consist of 7 members. The administrative head of the section shall serve as a member, ex officio. The other 6 members shall be appointed by the Governor. First appointments shall be made so that 2 members shall serve for terms of 1 year from July 1, 1961; 2 members for terms of 2 years from July 1, 1961; and 2 members for terms of 3 years from July 1, 1961. Subsequent appointments shall be for terms of 3 years. The appointed members of the council shall be either professional naturalists or persons who have a demonstrated interest in the preservation of natural lands and wild life.

The Governor shall fill any vacancy in the appointed membership of the council for the unexpired portion of the term.

The members of the council shall serve without compensation. They may be reimbursed for expenses necessarily incident to their duties. The council shall meet at least once every 6 months and at such other times as the commissioner may determine. A meeting of the council shall be called by the commissioner when requested by 3 members of the council. The administrative head of the section shall serve as secretary of the council.

L.1961, c. 51, p. 526, s. 4, eff. June 3, 1961.



Section 13:1B-15.8 - Duty Of Council To Advise Commissioner

13:1B-15.8. Duty of council to advise commissioner
The council shall advise the commissioner in matters relating to the administration of this act and shall co-operate with the section:

(a) In the development of rules and regulations to establish standards for the acquisition, maintenance and operation of lands under the administration of the section; and

(b) In the formation of an over-all program of land acquisition.

L.1961, c. 51, p. 526, s. 5, eff. June 3, 1961.



Section 13:1B-15.9 - Acquisition Of Lands

13:1B-15.9. Acquisition of lands
Lands acquired by the State pursuant to this act shall be acquired by the commissioner in the name of the State. They may be acquired by gift, purchase or otherwise on such terms and subject to such conditions and restrictions as the commissioner, after consultation with the council, may determine.

L.1961, c. 51, p. 526, s. 6, eff. June 3, 1961.



Section 13:1B-15.10 - Rules And Regulations; Standards For Acquisition, Maintenance And Operation Of Lands

13:1B-15.10. Rules and regulations; standards for acquisition, maintenance and operation of lands
The section, with the advice of the council, shall prescribe rules and regulations establishing standards for the acquisition, maintenance and operation of lands under its administration. Such rules and regulations shall be approved by the commissioner.

L.1961, c. 51, p. 527, s. 7, eff. June 3, 1961.



Section 13:1B-15.11 - Acceptance Of Grants And Gifts By Commissioner; Expenditure Of Funds

13:1B-15.11. Acceptance of grants and gifts by commissioner; expenditure of funds
The commissioner may accept grants and gifts of lands, money or other things of value to carry out the purpose of this act and may use such grants and gifts and any sums as may be appropriated from time to time to acquire lands for natural areas and to maintain and operate such lands. The commissioner may expend funds in the State Recreation and Conservation Land Acquisition Fund, should such fund be established by law, to implement the purpose of this act.

L.1961, c. 51, p. 527, s. 8, eff. June 3, 1961.



Section 13:1B-15.12 - Use Of Departmental Employees

13:1B-15.12. Use of departmental employees
Insofar as possible, the section shall make use of the employees of the department in carrying out the provisions of this act.

L.1961, c. 51, p. 527, s. 9, eff. June 3, 1961.



Section 13:1B-15.12A - Short Title

13:1B-15.12a. Short title
This act shall be known as, and may be cited as, the "Natural Areas System Act."

L.1975, c. 363, s. 1, eff. March 3, 1976.



Section 13:1B-15.12A1 - Natural Areas System; Standards For Inclusion Of Area

13:1B-15.12a1. Natural areas system; standards for inclusion of area
For inclusion in the system, it is not necessary that an area be wholly unmarked by man, but that the impact of man be not permanent, not seriously destructive of the area's potential for developing natural values, and not obtrusively apparent to the casual observer, and is of such character that the lessening of human impact will allow the land or water to recover natural values of interest. Notwithstanding the above definition and criteria, lands subject to the noise of vehicular traffic and of commercial and industrial operations, and subject to air and water pollution as the result of the activities of man, may nevertheless be designated as parts of the system if they lie on the perimeters of primary natural areas within the system, and if the purpose of their inclusion within the system is to protect or buffer the primary natural areas.

L.1975, c. 363, s. 2, eff. March 3, 1976.



Section 13:1B-15.12A2 - Review And Update Of Planning For Natural Areas

13:1B-15.12a2. Review and update of planning for natural areas
The Department of Environmental Protection shall within 2 years of the effective date of this act review and update the planning for natural areas as part of the New Jersey Statewide Comprehensive Outdoor Recreation Plan and shall recommend certain areas for inclusion within a New Jersey Natural Areas System, hereinafter referred to as "the system."

L.1975, c. 363, s. 3, eff. March 3, 1976.



Section 13:1B-15.12A3 - Establishment Of System; Inclusion Of Additional Areas

13:1B-15.12a3. Establishment of system; inclusion of additional areas
The department shall have the authority to establish the system initially by declaring those areas designated as natural areas as of January 1, 1975 and, after suitable studies and public hearings, up to 5,000 additional acres of State parklands, State forests, hunting and fishing preserves, or other State lands within the jurisdiction of the department to be within the system.

L.1975, c. 363, s. 4, eff. March 3, 1976.



Section 13:1B-15.12A4 - Inclusion Of Other Additional State Lands; Study; Public Hearings; Periodic Recommendations

13:1B-15.12a4. Inclusion of other additional state lands; study; public hearings; periodic recommendations
The department shall as rapidly as possible study all remaining State lands that may have the required potential for natural values, and after a public hearing as to each such area of land being considered for inclusion in the system, make periodic recommendations to the Governor concerning additional lands to be included within the system.

L.1975, c. 363, s. 5, eff. March 3, 1976.



Section 13:1B-15.12A5 - Study Of Private Lands For Inclusion

13:1B-15.12a5. Study of private lands for inclusion
The department shall also, as rapidly as possible study lands that are not State-owned lands to determine their natural values and potential for inclusion with the system.

L.1975, c. 363, s. 6, eff. March 3, 1976.



Section 13:1B-15.12A6 - Registry Of Lands Suitable For Inclusion

13:1B-15.12a6. Registry of lands suitable for inclusion
The department shall, in keeping with the findings of the studies conducted pursuant to sections 5 and 6 of this act, maintain a registry of all lands, public and private, which are suitable for inclusion within the system under the provisions of this act and the act to which this act is a supplement.

L.1975, c. 363, s. 7, eff. March 3, 1976.



Section 13:1B-15.12A7 - Limitations On Use Of Land In System

13:1B-15.12a7. Limitations on use of land in system
No land in the system may be leased, sold or exchanged or be taken by any corporation, public or private, nor shall the timber thereon be sold, removed or destroyed, nor minerals extracted, except by authorizing special legislation.

L.1975, c. 363, s. 8, eff. March 3, 1976.



Section 13:1B-15.12A8 - Acquisition Of Land By Purchase, Gift Or Otherwise

13:1B-15.12a8. Acquisition of land by purchase, gift or otherwise
The department is authorized to acquire by purchase, gift, or otherwise any land or any interest therein that will serve to further the purposes of this act and the act to which this act is a supplement.

L.1975, c. 363, s. 9, eff. March 3, 1976.



Section 13:1B-15.12A9 - Designation And Regulation Of Classifications And Uses Of Land Within System

13:1B-15.12a9. Designation and regulation of classifications and uses of land within system
The department shall designate and regulate those classifications and uses of lands within the system as it shall deem proper to effectuate the purposes of this act and the act to which this act is a supplement, such that the New Jersey Natural Areas System shall include:

a. Areas of limited public access which are dedicated and restricted to ecological research and study, wherein the only permissible development shall be that of temporary, unobtrusive structures erected for scientific purposes and later removed;

b. Areas which provide opportunities for public interpretation of the natural processes, flora and fauna of this State, wherein the development of nature trails and educational facilities shall be permitted;

c. Areas of minimal interference by man wherein those recreational activities at those levels, to be determined by the department, which will not have serious or long-term effects on natural values and processes shall be permitted.

L.1975, c. 363, s. 10, eff. March 3, 1976.



Section 13:1B-15.12A10 - Permitted Activities And Obligation Of Users

13:1B-15.12a10. Permitted activities and obligation of users
Swimming, canoeing, rowboating, fishing and hunting may be permitted in designated sections of the system at the discretion of the department, but only at levels of activity that will not have serious or long-term effects on the natural values of areas within the system. Hiking may also be permitted in lands of the system, but only to the extent of minimal impact on natural values. Camping may be permitted but shall be restricted to occasional overnight camping along trails and shall not include day-long camping or camping at established campgrounds. Auto campgrounds are excluded from all natural areas. Overnight trailside shelters of the type called lean-tos are permitted, but there may not be two such shelters within 3 miles of each other, and such shelters may not be used for day-long camping or for more extended stays. Nothing may be brought into a natural area and left there except upon specific approval of the department. Nonburnable camping trash shall be removed for disposal elsewhere.

L.1975, c. 363, s. 11, eff. March 3, 1976.



Section 13:1B-15.100 - Division Of Parks And Forestry, Director

13:1B-15.100. Division of Parks and Forestry, director
1. Within the Department of Environmental Protection there shall be a Division of Parks and Forestry.

The division shall be under the immediate supervision of a director, who shall be a person qualified by academic training and at least 7 years of responsible professional experience in the management of public parks, forests, and outdoor recreation facilities to direct the work of such division.

L.1966,c.54,s.1; amended 1991,c.415,s.1.



Section 13:1B-15.101 - Powers And Duties

13:1B-15.101. Powers and duties
The division shall, under the direction and supervision of the commissioner:

a. Develop, improve, protect, manage and administer all State forests, State parks, State recreation areas, State historic sites, and State natural areas, excepting those regulated by interstate compact.

b. Protect all forests, brush lands and marshes from damage by fire, insects and disease, and promote the use of good forest management principles on all forest lands.

c. Administer the program for licensing of certified tree experts in accordance with the "Tree Expert Act" (P.L.1940, c. 100).

d. Administer the program of the Bureau of Recreation in accordance with P.L.1950, chapter 338, effective July 24, 1950.

e. Administer the program of the natural areas section in accordance with P.L.1961, chapter 51.

f. Manage the properties of the Morris Canal and Banking Company in accordance with Revised Statutes 13:12-1 to 13:12-29.

g. Administer the historic sites program as in this act provided and in accordance with Revised Statutes 28:1-4 to 28:1-11, 28:1-13, 28:1-17, 28:2-7 to 28:2-14, 28:2-17 and 28:2-18, P.L.1945, chapter 22 and P.L.1948, chapter 448.

h. Provide liaison between the Federal and the lesser governmental levels in matters pertaining to forestry, conservation, recreation, historic sites and other appropriate fields.

i. Perform such other functions of the department as the commissioner may prescribe.

L.1966, c. 54, s. 2, eff. July 1, 1966.



Section 13:1B-15.102 - Division Organization

13:1B-15.102. Division organization
The functions of the division shall be administered by the director, under the direction and supervision of the commissioner, within such bureaus as may be necessary.

The commissioner shall have authority to create and organize such bureaus as may be appropriate for the efficient and effective administration of this act. The commissioner may designate a deputy director to assist the director and to exercise the duties of the director in event of the absence or disability of the director or of a vacancy in that office.

L.1966, c. 54, s. 3, eff. July 1, 1966.



Section 13:1B-15.105 - Administration Of Historic Sites And Structures Program; Functions And Duties

13:1B-15.105. Administration of historic sites and structures program; functions and duties
In addition to other functions, powers and duties vested in it by this or any other law, the Division of Parks, Forestry and Recreation shall administer the State's program concerned with the interpretation of New Jersey's heritage through its historic sites and structures and perform the following functions and such other duties as the commissioner may direct:

a. Formulate comprehensive policies for the preservation, restoration and public presentation of all historic sites within the State.

b. Make the necessary research, prepare exhibits and furnish the services required for a proper and adequate interpretive program.

c. Prepare and disseminate informational materials to inform the public with respect to New Jersey's historic sites.

d. Consult and co-operate with groups and organizations in order to advance the purposes of the historic sites program.

L.1966, c. 54, s. 6, eff. July 1, 1966.



Section 13:1B-15.106 - Transfer Of Moneys, Employees Or Property

13:1B-15.106. Transfer of moneys, employees or property
The transfer of any appropriation and other moneys available or of any employee, files, records, books, papers, tools, equipment and other property required by the adoption of this act shall be done in the same manner as is provided in P.L.1948, chapter 448.

L.1966, c. 54, s. 11, eff. July 1, 1966.



Section 13:1B-15.107 - Repeal

13:1B-15.107. Repeal
The provisions of any other act or acts inconsistent with the provisions of this act are to the extent of such inconsistency hereby repealed.

L.1966, c. 54, s. 12, eff. July 1, 1966.



Section 13:1B-15.108 - Historic Sites Council; Members; Terms; Compensation; Vacancies; Removal

13:1B-15.108. Historic sites council; members; terms; compensation; vacancies; removal
Within the Division of Parks, Forestry and Recreation of the Department of Conservation and Economic Development there shall be an Historic Sites Council consisting of 11 members. Each member of the council shall be appointed by the Governor with the advice and consent of the Senate, from among citizens of New Jersey or persons otherwise associated with the State who are known for their competence and experience in connection with historic sites preservation and related areas, to serve for a term of 4 years from the date of his appointment, except that of those first appointed, one shall be appointed for a term of 1 year, 2 for 2 years, 4 for 3 years, and 4 for 4 years. Members of the council shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their duties. The members of the council shall elect annually a chairman and vice-chairman from their number. The council shall organize and adopt procedures for the conduct of its business. The director or an employee of the division designated by him shall serve as secretary of the council. The chairman of the council shall be its presiding officer. Any vacancies in the membership of said council occurring other than by expiration of term shall be filled by the Governor, with the advice and consent of the Senate, for the unexpired term only. Any member of the council may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1967, c. 124, s. 1, eff. June 21, 1967.



Section 13:1B-15.109 - Use Of Division Employees

13:1B-15.109. Use of division employees
Insofar as possible, the council shall make use of the employees of the division in carrying out the provisions of this act.

L.1967, c. 124, s. 2, eff. June 21, 1967.



Section 13:1B-15.110 - Powers And Duties Of Council

13:1B-15.110. Powers and duties of council
The Historic Sites Council shall consult with and advise the commissioner and the director with respect to the work of the division.

The council, in addition to other powers and duties vested in it, shall recommend programs and policies for:

a. The acquisition, development, use, improvement and extension of historic sites, including archeological sites.

b. The development of a broad historic sites preservation program on a State-wide and local basis.

c. The identification, authentication, protection, preservation, conservation, restoration, and management of all historic sites within the State.

L.1967, c. 124, s. 3, eff. June 21, 1967.



Section 13:1B-15.111 - New Jersey Historic Trust

13:1B-15.111. New Jersey Historic Trust
4.There is hereby created and established in but not of the Department of State, a body corporate and politic with corporate succession, to be known as the New Jersey Historic Trust. The trust is hereby constituted an instrumentality exercising public and essential governmental functions, and the exercise by the trust of the powers conferred by P.L.1967, c.124 (C.13:1B-15.111 et al.) shall be deemed and held to be an essential governmental function of the State.

L.1967,c.124,s.4; amended 1983, c.562, s.1; 1995, c.217, s.1; 1999, c.152, s.44.



Section 13:1B-15.112A - Board Of Trustees

13:1B-15.112a. Board of trustees
3. a. The powers and duties of the New Jersey Historic Trust shall vest in and be exercised by a board of 15 trustees, of whom three shall be the Administrator of the New Jersey Historic Preservation Office in the Department of Environmental Protection or such other representative of that department as may be designated by the Commissioner of Environmental Protection, the State Treasurer, and the Executive Director of the New Jersey Historical Commission in the Department of State or such other representative of that department as may be designated by the Secretary of State, or their respective designees, who shall serve ex officio, and 12 shall be citizens of the State, representing the several geographic regions of the State, to be appointed by the Governor with the advice and consent of the Senate. Citizen trustees shall possess a minimum of five years' experience in historic preservation, except this requirement shall not apply to any citizen trustee serving on the board on the date of enactment of P.L.1995, c.217 (C.13:1B-15.115f et al.) for the remainder of the unexpired term of that trustee.

b.Citizen trustees shall serve for three-year terms provided, however, that the terms of the four new trustees appointed pursuant to P.L.1995, c.217 (C.13:1B-15.115f et al.) shall begin in the same calendar year as the effective date of that act, and that two of those trustees first appointed shall be appointed for a two-year term and two shall be appointed for a one-year term. Each citizen trustee shall hold office for the term of the appointment and until a successor shall have been appointed and qualified. No citizen trustee may serve more than three consecutive terms, except this restriction shall not apply to terms either completed or commenced prior to the effective date of P.L.1995, c.217 (C.13:1B-15.115f et al.).

c.The trustees shall elect a chairman, vice-chairman, treasurer, and assistant secretary.

d.Eight trustees shall constitute a quorum, and the concurrence of a majority of the quorum shall be necessary to validate all acts of the board.

L.1983,c.562,s.3; amended 1995, c.217, s.2; 1999, c.152, s.45.



Section 13:1B-15.113 - Compensation Of Trustees

13:1B-15.113. Compensation of trustees
The trustees shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their duties.

L.1967, c. 124, s. 6, eff. June 21, 1967. Amended by L.1983, c. 562, s. 2, eff. Jan. 17, 1984.



Section 13:1B-15.114 - Powers

13:1B-15.114 Powers
7. The New Jersey Historic Trust shall have the power:

a. to sue and be sued in its own name;

b. to adopt a seal and alter it at pleasure;

c. to adopt by-laws for the regulation of its affairs and the conduct of its business, and adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as necessary to implement this act;

d. to maintain an office or offices at such place or places within the State as it may designate;

e. to appoint such officers, who need not be trustees, in addition to a secretary and a treasurer, as the trust shall deem advisable, to establish advisory groups, and to employ such other employees and agents as may be necessary or desirable in its judgment; to fix their compensation; and to promote and discharge such officers, employees and agents; all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes;

f. to acquire in the name of the trust, hold and dispose of personal property in the exercise of its powers and the performance of its duties under this act;

g. to apply for and accept any grant or aid that might be or may become available for programs in furtherance of the trust and the goals of P.L.1967, c.124 (C.13:1B-15.108 et seq.), and to subscribe to and comply with any rule or regulation with respect to the application of such grant or aid, and to enter into and perform any contract or agreement with respect to the application of such grant or aid;

h. to make, enter into and perform all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act. No contract on behalf of the trust shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, if the sum to be expended exceeds the appropriate amount set forth in, or the amount calculated by the Governor pursuant to, section 2 of P.L.1954, c.48 (C.52:34-7), unless the trust first publicly advertises for bids therefor, and awards the contract to the lowest responsible, qualified bidder; but advertising is not required if the contract to be entered into is one for furnishing or performing services of a professional nature, if there is only one source for the product or service being procured, or if the product or service is supplied or rendered by a public utility subject to the jurisdiction of the Board of Public Utilities, and tariffs and schedules of the charges made, charged, or exacted by the public utility for such products to be supplied or services to be rendered are filed with the board. The provisions of this subsection shall not prevent the trust from having any work done by its own employees, nor does it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires, or the exigency of the circumstances will not admit of such advertisement. In such case the trust shall, by resolution passed by the affirmative vote of a majority of the trustees in attendance, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be expended; and

i. to do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

L.1967,c.124,s.7; amended 1995,c.217,s.3.



Section 13:1B-15.115 - Additional Powers.

13:1B-15.115 Additional powers.

8.The trust shall have power in particular to:

a.solicit and accept gifts, legacies, bequests and endowments for any purpose which falls within that of the trust, and to maintain interest-bearing trust accounts for those purposes; and, unless otherwise specified by the person making such gift, legacy, bequest or endowment, the trustees may expend both principal and income of any such gift, bequest, legacy, or endowment in furtherance of the trust or invest it in whole or in part in securities which are legal for trust funds in the State of New Jersey;

b.acquire and hold real and personal property of historic, aesthetic or cultural significance, by gift, purchase, devise, bequest, or by any other means, and to preserve and administer such properties; and in the acquisition of such properties, to acquire property adjacent thereto deemed necessary for the proper use and administration of historic, aesthetic or cultural property;

c.apply all moneys, assets, property or other things of value it may receive as an incident to its operation to the general purpose of the trust;

d.cooperate with and assist, insofar as practicable, any agency of the State or any of its political subdivisions, and any private agency or person in furtherance of the purpose of the trust;

e.give any moneys or property held by the trust to the Secretary of State or the Commissioner of Environmental Protection on behalf of the State for the purpose of administering, operating or maintaining the historic sites programs of the State of New Jersey;

f.report annually to the Governor and the Legislature of the State of New Jersey its activities during the preceding year together with any recommendations or requests it deems appropriate to further the purpose of the trust. The annual report shall include a summary of the trust's use of the fee-collection authority provided by subsection h. of this section. The summary shall include the following information:

(1)For conferences:

(a)a list of all conferences conducted during the preceding year for which fees were collected pursuant to subsection h. of this section;

(b)the dollar amount of actual costs incurred by the trust in connection with each conference listed in the summary;

(c)the dollar amount of fees collected pursuant to subsection h. of this section for each conference listed in the summary;

(d)the dollar amount of funds deposited as excess into the General Fund for each conference listed in the summary.

(2)For printed works:

(a)identification by author with title of each printed work for which fees were collected pursuant to subsection h. of this section;

(b)the actual cost of reprinting the printed work;

(c)the dollar amount of fees collected pursuant to subsection h. of this section for reprinting of the printed work;

(d)the dollar amount of funds deposited as excess into the General Fund, for each printed work identified in the summary.

g.to apply for recognition as an organization that is exempt from federal taxation, pursuant to section 501(c)(3) of the Internal Revenue Code (26 U.S.C.s.501(c)(3)), and to accept tax-deductible gifts, legacies, bequests, and endowments as provided pursuant to subsection a. of this section, and as allowed by the Internal Revenue Code. This authorization shall be deemed retroactive to June 21, 1967;

h.to collect fees for:

(1)admittance to any conference, seminar, exhibition, symposium, or similar meeting sponsored by the trust for the purpose of promoting the preservation, improvement, restoration, rehabilitation, or acquisition of historic properties in the State;

(2)distribution to any individual or entity of a book, treatise, research study, monograph, or other printed work, CDRom, or DVD that has been authored or commissioned by the trust for the purpose of promoting the preservation, improvement, restoration, rehabilitation, or acquisition of historic properties in the State.

i.to provide for the collection of fees under this section or by contract;

j.fees collected pursuant to paragraph (1) of subsection h. of this section shall be credited to the account from which the costs of the conference are paid and shall be available to pay the costs incurred by the trust in connection with its sponsorship of the conference, or to reimburse the trust for those costs. In the event that the total amount of fees collected exceeds the actual costs incurred by the trust in connection with its sponsorship of a conference, the amount of such excess shall be deposited in the General Fund as a miscellaneous receipt;

k.fees collected pursuant to paragraph (2) of subsection h. of this section shall be credited to the account from which the costs of reprinting the printed work are paid, and shall be available to pay the costs incurred by the trust to reprint the printed work, or to reimburse the trust for those costs. In the event the total amount of fees collected exceeds the actual costs incurred by the trust to reprint the printed work, the amount of such excess shall be deposited in the General Fund as a miscellaneous receipt.

L.1967, c.124, s.8; amended 1995, c.217, s.4; 1999, c.152, s.46; 2009, c.288, s.1.



Section 13:1B-15.115A - "Historic Preservation Revolving Loan Fund" Created

13:1B-15.115a. "Historic Preservation Revolving Loan Fund" created
There is created a revolving loan fund to be known as the "Historic Preservation Revolving Loan Fund," authorized pursuant to subsection b. of section 10 of P.L.1987, c.265. The "Historic Preservation Revolving Loan Fund" shall be administered by the New Jersey Historic Trust. Monies in the fund shall be used for loans for historic preservation projects.

L.1991,c.41,s.1.



Section 13:1B-15.115B - Appropriation To "Historic Preservation Revolving Loan Fund;" Approval, Terms

13:1B-15.115b. Appropriation to "Historic Preservation Revolving Loan Fund;" approval, terms
2. a. There is appropriated to the "Historic Preservation Revolving Loan Fund" from the "Cultural Centers and Historic Preservation Fund" created pursuant to section 20 of P.L.1987, c.265 the sum of $3,000,000 for the purpose of making low-interest loans, to the extent sufficient funds are available, to units of county or municipal government, or to tax-exempt nonprofit organizations, to finance the historic preservation costs of acquiring, restoring, repairing, or rehabilitating historic structures.

b.Prior to awarding any loans under this section, the New Jersey Historic Trust shall submit to the Legislature for its approval a list of projects that are to receive loans and the amount of each loan, which approval may given in the form of (1) a declaration of approval included in any act appropriating moneys for historic preservation projects pursuant to P.L.1999, c.152 (C.13:8C-1 et al.), (2) the passage of a concurrent resolution, or (3) a declaration of approval by the Joint Budget Oversight Committee or its successor.

c.Loans issued from the "Historic Preservation Revolving Loan Fund" shall be for a term not to exceed 20 years and at an interest rate not to exceed 4 percent per year. The terms of any loan agreements shall be approved by the State Treasurer.

L.1991,c.41,s.2; amended 1999, c.152, s.47.



Section 13:1B-15.115C - Criteria For Awarding Loan

13:1B-15.115c. Criteria for awarding loan
Any loan made by the New Jersey Historic Trust pursuant to this act shall be awarded based on the criteria established pursuant to section 5 of P.L.1987, c.265, except that no specific proportion of matching funds shall be required of loan applicants. The New Jersey Historic Trust shall, however, consider the extent of matching funds in reviewing loan applications.

L.1991,c.41,s.3.



Section 13:1B-15.115D - Rules, Regulations For Expenditure Of Funds

13:1B-15.115d. Rules, regulations for expenditure of funds
The expenditure of funds pursuant to this act shall be subject to the provisions and conditions of P.L.1987, c.265 and any rules and regulations adopted pursuant thereto.

L.1991,c.41,s.4.



Section 13:1B-15.115E - Repayment Of Loans

13:1B-15.115e. Repayment of loans
All repayments of loans made pursuant to this act, and interest thereon, shall be deposited in the "Historic Preservation Revolving Loan Fund." Earnings received from monies in the fund shall be credited to the fund.

L.1991,c.41,s.5.



Section 13:1B-15.115F - Charge, Collection Of Application Fee, Appraisal Costs

13:1B-15.115f Charge, collection of application fee, appraisal costs
6. a. The New Jersey Historic Trust may charge and collect an application fee not to exceed $100 to be paid in connection with any application for a loan pursuant to P.L.1991, c.41 (C.13:1B-115a et seq.). All application fees collected pursuant to this subsection shall be deposited into the Historic Preservation Revolving Loan Fund created pursuant to section 1 of P.L.1991, c.41 (C.13:1B-15.115a).

b. In connection with any application for a loan pursuant to P.L.1991, c.41 (C.13:1B-115a et seq.), the New Jersey Historic Trust may require the applicant to pay for the cost of any appraisal, credit investigation or report, survey, or other professional service performed by a third party that is deemed necessary by the trust to properly evaluate the application.

L.1995,c.217,s.6.



Section 13:1B-15.116 - Trust Restrictions.

13:1B-15.116 Trust restrictions.

9.The trust may not acquire, hold, receive or accept any moneys or other property, real or personal, tangible or intangible, which will result in the incurrence of any financial obligations on the part of the State of New Jersey which cannot be supported entirely from funds available in the trust without the express approval of the Commissioner of Community Affairs and the Legislature.

L.1967, c.124, s.9; amended 1995, c.217, s.5; 1999, c.152, s.48; 2009, c.288, s.2.



Section 13:1B-15.117 - Legal Counsel And Services

13:1B-15.117. Legal counsel and services
The trustees may request, and upon request shall receive from the Attorney General of the State of New Jersey, all legal counsel and services necessary to carry out the purpose of the trust.

L.1967, c. 124, s. 10, eff. June 21, 1967.



Section 13:1B-15.118 - Partial Invalidity

13:1B-15.118. Partial invalidity
If any section or sections of this act or any provision thereof shall be declared to be unconstitutional, invalid or inoperative in whole or in part, such section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative be enforced and effectuated and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of the sections of this act.

L.1967, c. 124, s. 12, eff. June 21, 1967.



Section 13:1B-15.119 - Natural Lands Trust

13:1B-15.119. Natural Lands Trust
There is hereby created and established in but not of the Division of Parks and Forestry of the Department of Environmental Protection, a body corporate and politic with corporate succession, to be known as the New Jersey Natural Lands Trust. The trust is hereby constituted an instrumentality exercising public and essential government functions and the exercise by the trust of the powers conferred by this act shall be deemed and held to be an essential government function of the State. The statutory goals of the trust shall include the preservation of land in its natural state for enjoyment by the public and to protect elements of natural diversity.

L. 1968, c. 425, s. 1, eff. Jan. 23, 1969. Amended by L. 1973, c. 64, s. 1, eff. March 22, 1973; L. 1986, c. 178, s. 1, eff. Dec. 9, 1986.



Section 13:1B-15.120 - Trustees; Terms; Appointment; Chairman

13:1B-15.120. Trustees; terms; appointment; chairman
The powers and duties of the trust shall vest in and be exercised by a board of 11 trustees comprised initially of the six members of the Natural Areas Council, who shall serve for terms co-extensive with their respective terms on the council, and shall be succeeded by trustees appointed by the Governor from a list of candidates nominated by a nominating committee provided by a group of nonprofit New Jersey corporations having open space preservation or environmental education as their corporate purpose, such as North Jersey Conservation Foundation, New Jersey Audubon Society, Rutgers, The State University, New Jersey Federation of Women's Clubs, Conservation and Garden Department, New Jersey Federation of Garden Clubs, and Watershed Associations incorporated in the State of New Jersey. Organizations must apply to the trustees in order to provide one member to the nominating committee. The trustees thus appointed will serve for 3-year terms, each of whom will continue to serve until succeeded. The remaining trustees shall be: a member of the State House Commission designated by the Governor, and by virtue of their offices, the State Treasurer, the Commissioner of the Department of Environmental Protection and two members of the staff of the Department of Environmental Protection designated by the commissioner, or their respective representatives.

The Chairman of the Board of Trustees of the Natural Lands Trust shall be elected by the trustees.

The concurrence of six members of the board shall be necessary to the validity of all acts of the board. At least one member of this majority must be an official of the State Government represented on the board.

L.1968, c. 425, s. 2, eff. Jan. 23, 1969. Amended by L.1973, c. 64, s. 2, eff. March 22, 1973.



Section 13:1B-15.121 - No Compensation; Reimbursement

13:1B-15.121. No compensation; reimbursement
The trustees shall serve without compensation, but the trust may reimburse its members for necessary expenses incurred in the discharge of their duties.

L. 1968, c. 425, s. 3, eff. Jan. 23, 1969. Amended by L. 1986, c. 178, s. 2, eff. Dec. 9, 1986.



Section 13:1B-15.122 - Powers Of Trust

13:1B-15.122. Powers of trust
The New Jersey Natural Lands Trust shall have the power:

(a) To sue and be sued in its own name, but the trustees shall be held harmless for acts performed in good faith;

(b) To adopt a seal and alter the same at pleasure;

(c) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(d) To maintain an office or offices at such a place or places within the State as it may designate;

(e) To appoint such officers, who need not be members of the trust, in addition to a secretary and a treasurer, as the trust shall deem advisable, and to employ such other employees and agents as may be necessary or desirable in its judgment, to fix their compensation, and to promote and discharge such officers, employees and agents, all without regard to the provisions of Title 11, Civil Service, of the Revised Statutes;

(f) To acquire in the name of the trust, hold and dispose of real or personal property in the exercise of its powers and the performance of its duties under this act;

(g) To apply for and accept any grant of money from the federal government, which might be or may become available for programs in furtherance of its statutory goals, and to subscribe to and comply with any rule or regulation made by the federal government with respect to the application of such a grant, and to enter into and perform any contract or agreement with respect to the application of such a grant;

(h) To make, enter into and perform all contracts and agreements necessary or incidental to the performance of its duties, the maintenance of its property and the execution of its powers under this act. No contract on behalf of the trust shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, where the sum to be expended exceeds the sum of $7,500.00, unless the trust first publicly advertises for bids therefor, and awards the contract to the lowest responsible bidder; but advertising is not required where the contract to be entered into is one for furnishing or performing services of a professional nature, where there is only one source for the product or service being procured, or for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utilities, and tariffs and schedules of the charges, made, charged, or exacted by the public utility for such products to be supplied or services to be rendered, are filed with the board. This section does not prevent the trust from having any work done by its own employees, nor does it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires, or the exigency of the circumstances will not admit of such advertisement. In such case the trust shall, by resolution passed by the affirmative vote of a majority of its members, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be expended;

(i) To do all acts and things necessary or convenient to carry out the powers expressly granted in this act;

(j) To hold and use all lands in said trust for educational and research purposes.

L. 1968, c. 425, s. 4, eff. Jan. 23, 1969. Amended by L. 1973, c. 64, s. 3, eff. March 22, 1973; L. 1986, c. 178, s. 3, eff. Dec. 9, 1986.



Section 13:1B-15.123 - Particular Powers

13:1B-15.123. Particular powers
The trust shall have power in particular:

(a) To accept gifts, legacies, bequests and endowments for any purpose which falls within that of the trust and, unless otherwise specified by the person making such a gift, legacy, bequest and endowment of money in furtherance of the trust, to invest the same in whole or in part in an interest-bearing trust account or general obligations of the State of New Jersey;

(b) To acquire and hold real and personal property and lands significant as natural areas, by gift, purchase, devise, bequest or by any other means, and to preserve, interpret and administer such properties; in the acquisition of such properties, to acquire properties deemed necessary for the proper use and administration of natural areas property;

(c) To apply all moneys, assets, property or other things of value it may receive as an incident to its operation to the general purpose of the trust;

(d) To cooperate with and assist, insofar as practicable, any agency of the State or any of its political subdivisions, and any private agency or person in furtherance of the purposes of the trust;

(e) To give any moneys or property held by the trust to the Commissioner of the Department of Environmental Protection on behalf of the State, for the purpose of administering, operating or maintaining the natural areas programs of the State of New Jersey;

(f) To establish a stewardship program, comprising committees of volunteers under the direction and supervision of the board of trustees, and take all reasonable action necessary for maintenance of its property, and to employ such other employees and agents as may be required in its judgment to safeguard and maintain its lands, all without regard to the provisions of Title 11, Civil Service, of the Revised Statutes;

(g) To procure insurance against any losses in connection with its property, operations or assets, in such amounts and from such insurers as it deems desirable.

L. 1968, c. 425, s. 5, eff. Jan. 23, 1969. Amended by L. 1973, c. 64, s. 4, eff. March 22, 1973; L. 1986, c. 178, s. 4, eff. Dec. 9, 1986.



Section 13:1B-15.124 - Annual Report; Recommendations Or Requests

13:1B-15.124. Annual report; recommendations or requests
The trust shall report annually to the Governor and the Legislature of the State of New Jersey as to their activities during the preceding year, together with any recommendations or requests the trustees deem appropriate to further the purposes of the trust.

L.1968, c. 425, s. 6, eff. Jan. 23, 1969.



Section 13:1B-15.125 - Approval Mandatory

13:1B-15.125. Approval mandatory
The trust may not purchase any lands directly or indirectly through the Department of Environmental Protection which will result in the incurrence of any financial obligations on the part of the State of New Jersey, without express approval of the Commissioner of the Department of Environmental Protection or the Legislature.

L. 1968, c. 425, s. 7, eff. Jan. 23, 1969. Amended by L. 1973, c. 64, s. 5, eff. March 22, 1973; L. 1986, c. 178, s. 5, eff. Dec. 9, 1986.



Section 13:1B-15.126 - Legal Counsel And Services; Request

13:1B-15.126. Legal counsel and services; request
The trustees may request, and upon such request shall receive from the Attorney General of the State of New Jersey, all legal counsel and services necessary to carry out the purposes of the trust.

L.1968, c. 425, s. 8, eff. Jan. 23, 1969.



Section 13:1B-15.127 - Partial Invalidity

13:1B-15.127. Partial invalidity
If any section or sections of this act or any provision thereof shall be declared to be unconstitutional, invalid or inoperative in whole or in part, such section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative be enforced and effectuated and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of the sections of this act.

L.1968, c. 425, s. 9, eff. Jan. 23, 1969.



Section 13:1B-15.128 - New Jersey Register Of Historic Places

13:1B-15.128. New Jersey Register of Historic Places
A New Jersey Register of Historic Places is established in the Division of Parks, Forestry and Recreation of the Department of Environmental Protection to consist of a permanent record of areas, sites, structures and objects within the State determined to have significant historical, archeological, architectural or cultural value.

L.1970, c. 268, s. 1, eff. Nov. 4, 1970.



Section 13:1B-15.129 - Approval Of Sites, Structures, Etc.; Notice To Owner

13:1B-15.129. Approval of sites, structures, etc.; notice to owner
The Commissioner of Environmental Protection, with the advice and recommendations of the Historic Sites Council, shall establish criteria for receiving and processing nominations and approval of areas, sites, structures and objects, both publicly and privately owned, for inclusion in the Register of Historic Places, together with appropriate documentation thereof to be included and maintained in the register and for the public identification of such historic places by appropriate plaques or documentation. The owners of all areas, sites, structures or objects approved for inclusion in the register shall be provided with appropriate written notification thereof by the department.

L.1970, c. 268, s. 2, eff. Nov. 4, 1970.



Section 13:1B-15.130 - State Aid

13:1B-15.130. State aid
No State funds shall be expended for, or in aid of, acquisition, preservation, restoration or maintenance as a historic place or site of any area, site, structure or object unless and until the same shall be approved for inclusion in the Register of Historic Places, but this section shall not apply to presently owned or maintained State Historic Sites.

L.1970, c. 268, s. 3, eff. Nov. 4, 1970.



Section 13:1B-15.131 - Encroachment Upon Or Damage To Historic Place; Authorization; Public Hearing

13:1B-15.131. Encroachment upon or damage to historic place; authorization; public hearing
The State, a county, municipality or an agency or instrumentality of any thereof shall not undertake any project which will encroach upon, damage or destroy any area, site, structure or object included in the Register of Historic Places without application to, and the prior written authorization or consent of, the Commissioner of Environmental Protection. The commissioner shall solicit the advice and recommendations of the Historic Sites Council in connection with any such application and may direct the conduct of a public hearing or hearings thereon prior to granting or denying authorization or consent. The failure of the commissioner to authorize, consent or deny any such application within 120 days of application therefor shall constitute his consent thereto.

L.1970, c. 268, s. 4, eff. Nov. 4, 1970.

13:1B-15.131a Preservation of certain Civil War monuments.

1. a. The Commissioner of Environmental Protection, in consultation with the Historic Sites Council, shall use volunteer services of appropriate historical organizations and the resources of the department to conduct, and update on a periodic basis, a survey of Civil War monuments located within this State. Civil War monuments which, based on the results of the survey, are determined to have significant historical value shall be included in the New Jersey Register of Historic Places.

b.In addition to the protections provided by section 4 of P.L.1970, c.268 (C.13:1B-15.131), the State, a county or municipality, or an instrumentality thereof, shall not approve any application or permit for any activity which will encroach upon, damage or destroy any Civil War monument listed in the New Jersey Register of Historic Places without first applying for the authorization of the commissioner in the manner provided in that section.

c.As used in this section, "Civil War monument" means any area, site, structure or object, publicly or privately owned, relating to the American Civil War.

L.1999,c.377,s.1.



Section 13:1B-15.131A - Preservation Of Certain Civil War Monuments.

13:1B-15.131a Preservation of certain Civil War monuments.

1. a. The Commissioner of Environmental Protection, in consultation with the Historic Sites Council, shall use volunteer services of appropriate historical organizations and the resources of the department to conduct, and update on a periodic basis, a survey of Civil War monuments located within this State. Civil War monuments which, based on the results of the survey, are determined to have significant historical value shall be included in the New Jersey Register of Historic Places.

b.In addition to the protections provided by section 4 of P.L.1970, c.268 (C.13:1B-15.131), the State, a county or municipality, or an instrumentality thereof, shall not approve any application or permit for any activity which will encroach upon, damage or destroy any Civil War monument listed in the New Jersey Register of Historic Places without first applying for the authorization of the commissioner in the manner provided in that section.

c.As used in this section, "Civil War monument" means any area, site, structure or object, publicly or privately owned, relating to the American Civil War.

L.1999,c.377,s.1.



Section 13:1B-15.132 - Appropriation

13:1B-15.132. Appropriation
There is appropriated to the Department of Environmental Protection for the purpose of establishing and maintaining the New Jersey Register of Historic Places such sums as shall be included in any annual or supplemental appropriation act.

L.1970, c. 268, s. 5, eff. Nov. 4, 1970.



Section 13:1B-15.133 - Short Title

13:1B-15.133. Short title
This act shall be known and may be cited as the "Open Lands Management Act."

L.1983, c. 560, s. 1, eff. Jan. 17, 1984.



Section 13:1B-15.134 - Definitions

13:1B-15.134. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of Environmental Protection;

b. "Department" means the Department of Environmental Protection;

c. "Program" means the Open Lands Management Program.

L.1983, c. 560, s. 2, eff. Jan. 17, 1984.



Section 13:1B-15.135 - Legislative Findings And Declarations

13:1B-15.135. Legislative findings and declarations
The Legislature finds and declares that opportunities for access to recreational open space are rapidly diminishing and that, in an effort to explore alternative techniques to provide that access, the State should aid private landowners permitting public recreational use of their land.

The Legislature further finds and declares that administering a program to aid private landowners, informing the public of recreational opportunities and evaluating the operation of the program would best be implemented by establishing an Open Lands Management Program, and by empowering the Department of Environmental Protection to provide financial assistance and in kind services to assist private landowners in maintaining and increasing public recreational opportunities, all as hereinafter provided.

L.1983, c. 560, s. 3, eff. Jan. 17, 1984.



Section 13:1B-15.136 - Open Lands Management Program; Establishment; Purpose

13:1B-15.136. Open lands management program; establishment; purpose
There is established in the Division of Parks and Forestry in the Department of Environmental Protection the Open Lands Management Program.

The purpose of this program shall be to provide financial assistance and in kind services for the development and maintenance of privately owned land for recreational purposes in accordance with the provisions of this act. It shall further be the purpose of this program to evaluate the operation of State efforts to provide opportunities for recreational access to privately-owned open space.

L.1983, c. 560, s. 4, eff. Jan. 17, 1984.



Section 13:1B-15.137 - Rules And Regulations

13:1B-15.137. Rules and regulations
The commissioner is authorized to adopt and enforce, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.1983, c. 560, s. 5, eff. Jan. 17, 1984.



Section 13:1B-15.138 - Public Meetings

13:1B-15.138. Public meetings
The department shall undertake an informational and educational effort to acquaint landowners with the basic objectives and details of the program by conducting public meetings in the various geographical regions of the State.

L.1983, c. 560, s. 6, eff. Jan. 17, 1984.



Section 13:1B-15.139 - Projects By Private Landowners

13:1B-15.139. Projects by private landowners
a. Voluntary offers to undertake certain projects shall be solicited by the department from private landowners. The department may provide a landowner with any appropriate assistance and guidance in the development of recreational opportunity proposals particularly suited to the topographical characteristics of the land.

b. A landowner may file an application with the department, on forms prescribed by the commissioner, requesting financial assistance for a specific project or projects for public recreational access to his privately-owned open space. The department shall evaluate the application and, within 30 days of receipt of the application, either deny the application citing the reasons therefore or grant preliminary approval thereof.

c. If preliminary approval has been granted, the landowner and the commissioner may enter into an agreement, hereinafter referred to as an "access covenant," which guarantees public access for a specified period of time, for specified recreational purposes to a specified parcel or parcels of land in return for appropriate and reasonable financial assistance or in kind services, or both, as determined by the commissioner.

d. If an access covenant has been signed by a landowner and the commissioner, the landowner shall cause a statement containing the conditions of the covenant to be attached to and recorded with the deed to the land in the same manner as the deed was originally recorded.

L.1983, c. 560, s. 7, eff. Jan. 17, 1984.



Section 13:1B-15.140 - Eligible Projects

13:1B-15.140. Eligible projects
Projects eligible for consideration by the commissioner shall include but not necessarily be limited to:

a. Installation, repair or replacement of existing protective structures, such as fencing, water bars, berms or stiles;

b. Installation, repair or replacement of any facility which provides or improves public recreational access to privately-owned land, such as parking areas, access roads, trails, signs, picnic areas, rest areas or boat or canoe launch areas;

c. Planting, restoration or maintenance of trees or shrubs for the purpose of screening or increasing the value of scenic areas; and,

d. Repair or restoration of any vandalized crops or improvements located on, or adjacent to, agricultural land which is subject to an access covenant.

L.1983, c. 560, s. 8, eff. Jan. 17, 1984.



Section 13:1B-15.141 - Liability Of Owner, Lessee Or Occupant

13:1B-15.141. Liability of owner, lessee or occupant
a. An owner, lessee or occupant of land for which an access covenant has been entered into and who is participating in the program and thereby guarantees access pursuant to subsection c. of section 7 of this act does not thereby: (1) extend any assurance that the premises, including any natural or man-made conditions, are safe for these purposes; (2) constitute the person to whom access is guaranteed an invitee or licensee to whom a duty of care is owned; or (3) assume responsibility for, or incur liability for, any injury to person or property caused by any act of persons to whom access is guaranteed.

b. This section shall not limit the liability which would otherwise exist for willful or malicious failure to guard, or to warn against, a dangerous condition, use, structure or activity.

L.1983, c. 560, s. 9, eff. Jan. 17, 1984.



Section 13:1B-15.142 - Assessment And Taxation

13:1B-15.142. Assessment and taxation
The access covenant for recreational purposes shall not affect the assessment and taxation of agricultural land which is taxed pursuant to the "Farmland Assessment Act of 1964," P.L. 1964, c. 48 (C. 54:4-23.1 et seq.), nor shall it affect the assessment and taxation of vacant land or agricultural land which is not taxed pursuant to the "Farmland Assessment Act of 1964."

L.1983, c. 560, s. 10, eff. Jan. 17, 1984.



Section 13:1B-15.143 - Appointment Of Officers, Employees; Qualifications.

13:1B-15.143 Appointment of officers, employees; qualifications.

11.Subject to the provisions of Title 11A of the New Jersey Statutes, and within the limits of funds appropriated or otherwise made available, the commissioner may appoint any officer or employee to the department necessary to carry out the provisions of P.L.1983, c.560 (C.13:1B-15.133 et seq.) , fix and determine their qualifications, which may include a knowledge of and familiarity with the pinelands area or the Highlands Region and the residents thereof.

L.1983,c.560,s.11; amended 2004, c.120, s.47.



Section 13:1B-15.144 - Report

13:1B-15.144. Report
The commissioner shall submit a written report to the Governor and to the Legislature within one year of the effective date of this act. The report shall detail the effectiveness of the Open Lands Management Program in increasing recreational opportunities and the advisability of continuing the program at its current level, expanding the program Statewide or terminating the program.

L.1983, c. 560, s. 12, eff. Jan. 17, 1984.



Section 13:1B-15.145 - Application, Acceptance And Expenditure Of Funds

13:1B-15.145. Application, acceptance and expenditure of funds
The department may apply for, accept and expend funds from any public or private source for the purposes of planning and implementing the program in accordance with the provisions of this act.

L.1983, c. 560, s. 13, eff. Jan. 17, 1984.



Section 13:1B-15.146 - Findings, Declarations

13:1B-15.146. Findings, declarations
The Legislature finds and declares that this State has a rich natural heritage which is in danger of disappearing as the State continues to experience economic and industrial growth; that a program to conduct an inventory of rare plants, animals, and natural communities throughout New Jersey was established in 1984 through a cooperative agreement between the Department of Environmental Protection and The Nature Conservancy, a nonprofit conservation organization; that this program is providing up-to-date information on rare species and natural communities to planners, developers, and conservation agencies for use in resource management, environmental impact assessment, and both public and private land protection efforts; that this program enables the State to share information, in a national network, with the more than 40 other states with comparable programs; that the continued success and usefulness of the program is dependent upon continuously updating and refining the information in the inventory; that, by design, The Nature Conservancy intended to end their participation in the program after fiscal year 1987 but has temporarily extended their participation pending the establishment of a formal program; the Legislature therefore determines that in order to preserve the State's natural diversity the Natural Heritage Program needs to be formally recognized and established.

L. 1988, c. 127, s. 1.



Section 13:1B-15.147 - Natural Heritage Program

13:1B-15.147. Natural Heritage Program
There is established in the Division of Parks and Forestry, Department of Environmental Protection, a Natural Heritage Program. The purpose of the program is to identify the most critically important natural areas in the State and provide detailed up-to-date information on rare species and natural communities to planners, developers, and conservation agencies for use in resource management, environmental impact assessment, and both public and private land protection efforts.

L. 1988, c. 127, s. 2.



Section 13:1B-15.148 - Functions

13:1B-15.148. Functions
The functions of the program shall include, but need not be limited to:

a. Maintaining and updating, through data collection and field work, a partially computerized data base which includes lists of rare and endangered species, and natural communities ranked according to rarity, as well as information on the location, quality, protection status, and sources of information of individual occurrences of the above species and natural communities; and

b. Providing information on species and natural community occurrences to other government agencies, consultants, and private landowners seeking to preserve natural diversity and advice on how best to protect these occurrences.

L. 1988, c. 127, s. 3.



Section 13:1B-15.149 - Fees

13:1B-15.149. Fees
The Commissioner of Environmental Protection is authorized to charge and collect fees in an amount sufficient to cover the costs of any services performed pursuant to this act. Such fees shall be in addition to any appropriation received by the department for this program and shall be devoted entirely and exclusively to carrying out the purposes and provisions of this act.

L. 1988, c. 127, s. 4.



Section 13:1B-15.150 - Administration

13:1B-15.150. Administration
With the approval of the Governor, the Commissioner of Environmental Protection may cooperate with and receive money from the federal government, or any county or municipal government or from private sources for the purposes of this act and to supplement administration of the program.

L. 1988, c. 127, s. 5.



Section 13:1B-15.151 - Short Title

13:1B-15.151. Short title
This act shall be known and may be cited as the "Endangered Plant Species List Act."

L.1989, c.56, s.1.



Section 13:1B-15.152 - Findings, Declarations

13:1B-15.152. Findings, declarations
The Legislature finds and declares that plant species have medicinal, genetic, ecological, educational and aesthetic value to the citizens of New Jersey; that the perpetuation of many plant species native to New Jersey or the United States is in jeopardy; and that a definitive, officially recognized State list of endangered plant species is needed to eliminate the confusion resulting from various existing unofficial lists which are inconsistent and is a necessary precondition to more effectively and efficiently incorporate the preservation of our State's natural diversity into government planning functions.

L.1989, c.56, s.2.



Section 13:1B-15.153 - Definitions

13:1B-15.153. Definitions
As used in this act:



"Commissioner" means the Commissioner of the Department of Environmental Protection;



"Department" means the Department of Environmental Protection;



"Endangered species" means any native plant species whose survival in the State or the nation is in jeopardy, including, but not limited to, plant species designated as listed, proposed, or under review by the federal government as endangered or threatened throughout its range in the United States pursuant to the "Endangered Species Act of 1973," Pub.L.93-205 (16 U.S.C. s. 1533), any additional species known or believed to be rare throughout its worldwide range, and any species having five or fewer extant populations within the State;

"Plant" means any member of the Plant Kingdom, including all roots, stems, leaves, flowers, fruits, seeds, spores, gametophytes and other parts thereof;

"Species" means any species, subspecies, or variety of plant.



L.1989, c.56, s.3.



Section 13:1B-15.154 - Endangered Plant Species List

13:1B-15.154. Endangered plant species list
Within one year of the effective date of this act, the Division of Parks and Forestry in the Department of Environmental Protection shall, on the basis of research and investigations and other available scientific data on plant species, and with the benefit of public comment, develop and adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a list of plant species occurring in the State which are endangered, either by the destruction, drastic modification, or severe curtailment of their habitat; their over-collection for aesthetic, commercial, educational, recreational, or scientific purposes; the effect on them of disease, pollution, or predation; or any other factor or combination of factors, natural or man-made.

L.1989, c.56, s.4.



Section 13:1B-15.155 - Research To Determine Eligibility

13:1B-15.155. Research to determine eligibility
Within the limits of funds appropriated or otherwise made available to the department for this purpose, the commissioner shall direct research and investigations relating to historical records, populations, distribution, critical habitat needs, limiting factors, and other biological and ecological data that will aid in determining the eligibility of a plant species for inclusion on the endangered plant species list.

L.1989, c.56, s.5.



Section 13:1B-15.156 - Moneys

13:1B-15.156. Moneys
The commissioner may cooperate with, and accept moneys from, the federal government, or any county or municipal government, or from any other State or private source to carry out this act. The commissioner may establish a separate fund from these contributions for the support of endangered plant species.

L.1989, c.56, s.6.



Section 13:1B-15.157 - Educational, Informational Programs

13:1B-15.157. Educational, informational programs
Within the limits of funds appropriated or otherwise made available to the department for this purpose, the commissioner shall develop and implement any educational or informational programs deemed necessary to inform the public as to the status and significance of endangered plant species in the State.

L.1989, c.56, s.7.



Section 13:1B-15.158 - Rules, Regulations

13:1B-15.158. Rules, regulations
The department shall, within 90 days of the effective date of this act and pursuant to the "Administrative Procedure Act," propose rules and regulation governing the formulation, and any revision, of the endangered plant species list to be adopted pursuant to section 4 of this act.

L.1989, c.56, s.8.



Section 13:1B-15.159 - Establishment Of Natural Resources Inventory.

13:1B-15.159 Establishment of natural resources inventory.

1.The Department of Environmental Protection, in cooperation with the Division of Travel and Tourism in the Department of State, in consultation with the Pinelands Commission as it affects the pinelands area designated pursuant to section 10 of P.L.1979, c.111 (C.13:18A-11), and in consultation with the Highlands Water Protection and Planning Council as it affects the Highlands Region designated pursuant to section 7 of P.L.2004, c.120 (C.13:20-7), shall establish a natural resources inventory, using the Geographic Information System, for the purpose of encouraging ecologically based tourism and recreation in New Jersey. This inventory shall contain information on New Jersey's natural, historic, and recreational resources, and shall include, to the greatest extent possible, but need not be limited to, federal, State, county and local parks, wildlife management areas, hatcheries, natural areas, historic sites, State forests, recreational areas, ecological and biological study sites, reservoirs, marinas, boat launches, campgrounds, waterfront access points, winter sports recreation areas, and national wildlife refuges.

L.1997, c.64, s.1; amended 2004, c.120, s.48; 2007, c.253, s.9.



Section 13:1B-15.160 - Pamphlet Of Information Published

13:1B-15.160. Pamphlet of information published

2. Within one year of the effective date of this act, the Department of Environmental Protection shall publish and make available to the public at all State offices a pamphlet which shall contain , to the greatest extent possible, information on the location, available facilities and activities, operating hours, admission fees, parking fees, and phone numbers of the areas included on the inventory established pursuant to section 1 of this act, together with any maps or indexes and any other information deemed helpful to facilitate the use of the areas. The department shall annually update the information contained in the pamphlet to provide the public with the most comprehensive and current information on the resources described in section 1 of this act.

L.1997,c.64,s.2.



Section 13:1B-15.161 - Information On Public Computer Network

13:1B-15.161. Information on public computer network


3. Within one year of the publication of the pamphlet completed pursuant to section 2 of this act, the Department of Environmental Protection shall make the information contained in the pamphlet available to the public through a widely available nonproprietary cooperative public computer network.

L.1997, c.64,s.3.



Section 13:1B-16 - Division Of Veterans' Services, Powers And Duties Transferred To

13:1B-16. Division of Veterans' Services, powers and duties transferred to
All of the functions, powers and duties of the Division of Veterans' Services of the existing Department of Economic Development, and of the Department of Economic Development and the Co-ordinator and Commissioner thereof relating to or administered through said division, herein transferred to the Department of Conservation and Economic Development, are hereby assigned to, and shall be exercised and performed through, the Division of Veterans' Services in the department.

L.1948, c. 448, p. 1794, s. 18.



Section 13:1B-17 - Veterans Loan Authority Transferred To Department; Powers And Duties

13:1B-17. Veterans loan authority transferred to Department; powers and duties
The veterans loan authority created by an act entitled "An act to provide for guaranteed or insured bank loans to certain war veterans for the purposes of establishing or re-establishing themselves in small businesses or professions, and of enabling them to purchase household furnishings and household appliances required by them for use in their homes, and providing appropriations therefor," approved April fourteenth, one thousand nine hundred and forty-four (P.L.1944, c. 126), as said title was amended by chapter one hundred twenty-one of the laws of one thousand nine hundred and forty-six, together with all of its functions, powers, duties, records and property is hereby transferred to the Department of Conservation and Economic Development established hereunder and is continued as a body politic and corporate therein, with corporate succession. The veterans loan authority shall have the same powers and duties and shall be subject to the same restrictions and limitations now prescribed by law with respect thereto. The functions, powers and duties of the veterans loan authority shall be exercised and performed through the Division of Veterans' Services in the department.

L.1948, c. 448, p. 1794, s. 19, eff. Oct. 25, 1948.



Section 13:1B-18 - Powers And Duties Of Public Housing And Development Authority To Be Performed Through Division Of Veterans' Services

13:1B-18. Powers and duties of public housing and development authority to be performed through Division of Veterans' Services
The functions, powers and duties of the public housing and development authority under and pursuant to "An act providing for housing for veterans of World War II and other people of the State and declaring an emergency in respect thereto," approved October first, one thousand nine hundred and forty-six (P.L.1946, c. 323), shall be exercised and performed through the Division of Veterans' Services in the department.

L.1948, c. 448, p. 1795, s. 20, eff. Oct. 25, 1948.



Section 13:1B-19 - Director Of Division Of Veterans' Services

13:1B-19. Director of Division of Veterans' Services
The Division of Veterans' Services shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. He shall be a person of demonstrated interest in veterans' affairs, and shall be a war veteran. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1948, c. 448, p. 1795, s. 21, eff. Oct. 25, 1948.



Section 13:1B-20 - Veterans' Services Council.

13:1B-20 Veterans' Services Council.

22.There shall be within the Department of Military and Veterans' Affairs, a Veterans' Services Council which shall consist of twelve members and shall include no less than two women. The Deputy Commissioner of Veterans' Affairs shall serve as a nonvoting ex-officio member. Each member of the council shall be a veteran, and shall be appointed by the Governor, with the advice and consent of the Senate, for a term of four years, but for a term of three years for a term beginning after the effective date of P.L.2010, c.60, and shall serve until his successor has been appointed and has qualified, except that of the first appointments pursuant to P.L.1948, c.448, two shall be for a term of one year, two for two years, two for three years, and three for four years, and of the two members first appointed pursuant to P.L.2010, c.60, one shall serve for a term of two years and one shall serve for a term of three years. At no time shall a member be allowed to serve more than two terms in the aggregate. All appointments to the council shall be made in consultation with the leaders of all federally-chartered veterans' organizations in the State.

The members shall nominate a chairman by majority vote of the members, and six members shall constitute a majority. The nomination shall be sent to the Governor for approval. The chairman of the council shall be its presiding officer and shall serve until a successor has been nominated by the council and approved by the Governor.

Any vacancies in the membership of said council occurring other than by expiration of term shall be filled by the Governor, with the advice and consent of the Senate, for the unexpired term only. Any member of the council may be removed from office by the Governor, for cause, upon notice and opportunity to be heard. Any member who shall be absent for three meetings of the council without being excused for good cause by the chairman may, upon recommendation to the Governor by a majority vote of the members of the council, be removed from office by the Governor.

The members of the council shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

L.1948, c.448, s.22; amended 1987, c.444, s.18; 1988, c.138, s.21; 2010, c.60, s.1.



Section 13:1B-21 - Powers And Duties Of Veterans' Services Council.

13:1B-21 Powers and duties of Veterans' Services Council.

23.The Veterans' Services Council shall, subject to the approval of the commissioner, formulate comprehensive policies for the co-ordination of all services for the benefit of veterans and their dependents.

The council shall also:

a.Consult with and advise the commissioner and the director of the Division of Veterans' Services with respect to the work of the division.

b.Study the activities of the Division of Veterans' Services and hold hearings with respect thereto as it may deem necessary or desirable.

c.Report to the Governor and the Legislature annually, and at such other times as it may deem in the public interest, with respect to its findings and conclusions.

L.1948, c.448, s.23; amended 2010, c.60, s.2.



Section 13:1B-22 - Powers And Duties Of Economic Council To Be Performed By Veterans' Services Council

13:1B-22. Powers and duties of Economic Council to be performed by Veterans' Services Council
The Veterans' Services Council shall succeed to, and shall exercise and perform, the functions, powers and duties of the Economic Council of the existing Department of Economic Development under and pursuant to "An act providing for housing for veterans of World War II and other people of the State and declaring an emergency in respect thereto," approved October first, one thousand nine hundred and forty-six (P.L.1946, c. 323).

L.1948, c. 448, p. 1796, s. 24, eff. Oct. 25, 1948.



Section 13:1B-23 - Division Of Fish And Game, Powers And Duties Transferred To

13:1B-23. Division of Fish and Game, powers and duties transferred to
All of the functions, powers and duties of the Division of Fish and Game of the existing State Department of Conservation, of the Fish and Game Council therein, and of the State Commissioner of Conservation relating to or administered through said division, herein transferred to the Department of Conservation and Economic Development, are hereby assigned to, and shall be exercised and performed through, the Division of Fish and Game in the department.

L.1948, c. 448, p. 1797, s. 25, eff. Oct. 25, 1948.



Section 13:1B-24 - Fish And Game Council; Members; Terms

13:1B-24. Fish and Game Council; members; terms
There shall be within the Division of Fish, Game and Wildlife, a Fish and Game Council which shall consist of 11 members, each of whom shall be chosen with due regard to his knowledge of and interest in the conservation of fish and game. Each member of the council shall be appointed by the Governor, with the advice and consent of the Senate. Three of such members shall be farmers, recommended to the Governor for appointment to the council by the agricultural convention held pursuant to the provisions of article 2 of chapter 1 of Title 4 of the Revised Statutes; six of such members shall be sportsmen, recommended to the Governor for appointment to the council by the New Jersey State Federation of Sportsmen's Clubs; one of such members shall be the chairman of the committee established pursuant to section 7 of the "Endangered and Nongame Species Conservation Act" (P.L.1973, c. 309; C. 23:2A-7), and one of such members shall be a person knowledgeable in land use management and soil conservation practices. One of such farmer representatives and two of such sportsmen representatives in the council shall be chosen from among residents of any of the following counties--Bergen, Essex, Hudson, Morris, Passaic, Sussex and Warren; one of such farmer representatives and two of such sportsmen representatives in the council shall be chosen from among residents of any of the following counties--Hunterdon, Mercer, Middlesex, Monmouth, Ocean, Somerset and Union; and one of such farmer representatives and two of such sportsmen representatives shall be chosen from among residents of any of the following counties--Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester and Salem.

Each member of the council shall be appointed for a term of 4 years and shall serve until his successor has been appointed and has qualified.

L.1948, c. 448, p. 1797, s. 26, eff. Oct. 25, 1948. Amended by L.1979, c. 199, s. 72, eff. Sept. 19, 1979.



Section 13:1B-25 - Sportsmen's Clubs Eligible For Membership

13:1B-25. Sportsmen's clubs eligible for membership
In order to permit for the broadest possible representation of sportsmen in the making of recommendations for appointment of sportsmen to membership in the council, every sportsmen's club, duly organized and existing under and by virtue of the laws of this State, and having a membership of twenty-five or more persons interested in the conservation of the natural resources of the State, shall be eligible for membership in the appropriate county federation of sportsmen's clubs. Any refusal by any such county federation of sportsmen's clubs to accept any such club into membership shall be subject to reversal by the State Federation of Sportsmen's Clubs. Any sportsmen's club consisting of less than twenty-five members may be accepted by the county federation of sportsmen's clubs if said federation desires to accept said club.

L.1948, c. 448, p. 1797, s. 27. Amended by L.1951, c. 179, p. 666, s. 1, eff. June 5, 1951.



Section 13:1B-26 - Chairman Of Fish And Game Council; Vacancies; Removal; Compensation; Eligibility

13:1B-26. Chairman of Fish and Game Council; vacancies; removal; compensation; eligibility
Each Governor shall designate one of the members of the council as chairman of such council. Any member of the council so designated shall serve as such chairman at the pleasure of the Governor designating him and until his successor has been designated. The chairman of the council shall be its presiding officer.

Any vacancies in the membership of said council occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only. Any member of the council may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

The members of the council shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

No person who has been appointed a member of the council for two successive terms, including an unexpired term, shall again be eligible for that office for four years next following the expiration of his second successive term.

L.1948, c. 448, p. 1799, s. 28, eff. Oct. 25, 1948.



Section 13:1B-27 - Director Of Division Of Fish And Game

13:1B-27. Director of Division of Fish and Game
The Division of Fish and Game shall be under the immediate supervision of a director, who shall be a person with special training and experience in wild life management and otherwise qualified to direct the work of such division. The director of such division shall be appointed by the Fish and Game Council, subject to the approval of the Governor, and shall, unless sooner removed by the Governor as hereinafter provided, serve at the pleasure of such council and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner.

L.1948, c. 448, p. 1799, s. 29, eff. Oct. 25, 1948.



Section 13:1B-28 - Council To Formulate Policies; Other Duties

13:1B-28. Council to formulate policies; other duties
In addition to its powers and duties otherwise hereinafter provided, the Fish and Game Council shall, subject to the approval of the commissioner, formulate comprehensive policies for the protection and propagation of fish, birds, and game animals and for the propagation and distribution of food fish and for the keeping up of the supply thereof in the waters of the State.

The council shall also:

a. Consult with and advise the commissioner and director of the Division of Fish and Game with respect to the work of such division.

b. Study the activities of the Division of Fish and Game and hold hearings with respect thereto as it may deem necessary or desirable.

c. Report to the Governor and the Legislature annually, and at such other times as it may deem in the public interest, with respect to its findings and conclusions.

L.1948, c. 448, p. 1799, s. 30.



Section 13:1B-29 - Definitions

13:1B-29. Definitions
As used in this article, unless otherwise specifically indicated:

"Division" means the Division of Fish and Game in the Department of Conservation and Economic Development.

"Council" means the Fish and Game Council in the Division of Fish and Game of the Department of Conservation and Economic Development.

"Code" means the State Fish and Game Code.

L.1948, c. 448, p. 1800, s. 31.



Section 13:1B-30 - State Fish And Game Code

13:1B-30. State Fish and Game Code
For the purpose of providing an adequate and flexible system of protection, propagation, increase, control and conservation of fresh water fish, game birds, game animals, and fur-bearing animals in this State, and for their use and development for public recreation and food supply, the council is hereby authorized and empowered to determine under what circumstances, when and in what localities, by what means and in what amounts and numbers such fresh water fish, game birds, game animals, and fur-bearing animals, or any of them, may be pursued, taken, killed, or had in possession so as to maintain an adequate and proper supply thereof, and may, after first having determined the need for such action on the basis of scientific investigation and research, adopt and from time to time amend and repeal such appropriate and reasonable regulations concerning the same, or any of them, penalties for the violation of which are prescribed by certain of the sections of Title 23 of the Revised Statutes amended herein, as it deems necessary to preserve, properly utilize or maintain the best relative number of any species or variety thereof, at the times, in the manner and to the extent hereinafter provided. The regulations so established shall be called the State Fish and Game Code.

L.1948, c. 448, p. 1800, s. 32.



Section 13:1B-31 - Regulations And Amendments Thereof Relating To Fish

13:1B-31. Regulations and amendments thereof relating to fish
Any regulation of the council or amendment thereto adopted pursuant to the provisions of this article which relates to fresh water fish, or any species or variety thereof, after the council has first determined the need for such action on the basis of scientific investigation and research, may apply to all or any portion of the State, at the discretion of the council, and may do any or all of the following as to any or all species or varieties of fresh water fish:

a. Establish, extend, shorten or abolish open seasons and closed seasons.

b. Establish, change or abolish bag limits, possession limits and size limits.

c. Establish and change territorial limits for the pursuit, taking, or killing of any or all species or varieties.

d. Prescribe the manner and the means of pursuing, taking, or killing any species or variety.

L.1948, c. 448, p. 1801, s. 33.



Section 13:1B-32 - Regulations And Amendments Thereof Relating To Game

13:1B-32. Regulations and amendments thereof relating to game
Any regulation of the council or amendment thereto adopted pursuant to the provisions of this article which relates to game birds, game animals or fur-bearing animals, after the council has first determined the need for such action on the basis of scientific investigation and research, may apply to all or any part of the State, at the discretion of the council, and may do any or all of the following as to any or all species or varieties of game birds, game animals, and fur-bearing animals:

a. Establish, extend, shorten or abolish open seasons and closed seasons.

b. Establish, change or abolish bag limits and possession limits.

c. Establish and change territorial limits for the pursuit, taking, or killing of any or all species or varieties.

d. Prescribe the manner and the means of pursuing, taking, or killing any species or variety.

e. Establish, change or abolish restrictions based upon sex, maturity, or other physical distinction.

L.1948, c. 448, p. 1801, s. 34.



Section 13:1B-33 - Public Hearing On Regulations; Notice

13:1B-33. Public hearing on regulations; notice
Prior to final adoption by the council of any regulation authorized to be established pursuant to the provisions of this article, or any amendment thereto or repealer thereof, the council shall hold a public hearing thereon. Notice of such hearing shall be filed with the Secretary of State at least twenty days prior to the hearing, and shall be published in the New Jersey Register if such Register be then required to be published by the Secretary of State, and in such other manner as the council shall determine, not less than fifteen days prior to the hearing. Such notice shall specify the time when and the place where such hearing will be held, together with the text of the proposed regulation, amendment or repealer.

L.1948, c. 448, p. 1802, s. 35.



Section 13:1B-34 - Adoption Of Regulations, Amendments Or Repealers; Publication; Evidence; Emergencies

13:1B-34. Adoption of regulations, amendments or repealers; publication; evidence; emergencies
If after such hearing the council is satisfied that the proposed regulation, amendment or repealer, or any part of such regulation, amendment or repealer, is advisable, it may adopt the same, and if so, it shall state the date on which it takes effect and the council shall cause a true copy of the same to be filed with the Secretary of State.

Every regulation, amendment or repealer adopted by the council pursuant to the provisions of this article shall become effective at the time specified therein but not sooner than 5 days after its publication in the New Jersey Register following such filing, if such register be then required to be published by the Secretary of State; or if such register is not then required to be published by the Secretary of State, then not sooner than 10 days after such filing.

The council may publish and distribute summaries of such regulations, amendments, and repealers in such manner as it may from time to time determine.

Copies of the State Fish and Game Code, and its amendments, duly certified by the chairman of the council shall be received in evidence in all court or other judicial proceedings in the State.

If the Governor shall find that an emergency exists by reason of unusual snow, flood or other natural disaster, the council may amend any regulation establishing open and closed seasons, to extend, shorten or abolish such season, without public hearings, and such amendment may become effective immediately.

L.1948, c. 448, p. 1802, s. 36. Amended by L.1960, c. 149, p. 687, s. 1, eff. Dec. 19, 1960.



Section 13:1B-35 - Review Of Regulations, Amendments Or Repealers

13:1B-35. Review of regulations, amendments or repealers
Any regulation, or amendment thereto, or repealer thereof adopted by the council pursuant to the provisions of this article shall be subject to review on certiorari, or action or proceeding in lieu thereof, to any court of competent jurisdiction.

L.1948, c. 448, p. 1803, s. 37.



Section 13:1B-36 - Violation Of Fish And Game Code Provisions

13:1B-36. Violation of Fish and Game Code provisions
It shall be unlawful for any person to violate any of the provisions of the State Fish and Game Code adopted and published in accordance with the provisions of this article.

L.1948, c. 448, p. 1803, s. 38.



Section 13:1B-37 - Cost Of Licenses, Permits Or Fees Not Affected

13:1B-37. Cost of licenses, permits or fees not affected
The provisions of the State Fish and Game Code shall not in any manner affect, change or modify any of the provisions of Title 23 of the Revised Statutes setting or determining the amount or cost of licenses, permits or fees.

L.1948, c. 448, p. 1804, s. 40.



Section 13:1B-38 - Wardens And Deputies; Powers And Duties

13:1B-38. Wardens and deputies; powers and duties
The fish and game wardens and deputy fish and game wardens shall enforce all the provisions of the State Fish and Game Code, and may execute all processes issued for the violation of such provisions, and serve subpoenas issued for the examination, investigation or trial of all offenses against such provisions.

L.1948, c. 448, p. 1804, s. 41.



Section 13:1B-39 - Pending Prosecutions; Violation Of Laws Rendered Inoperative

13:1B-39. Pending prosecutions; violation of laws rendered inoperative
The adoption by the council of any regulation pursuant to the provisions of this article shall not affect any prosecution pending on the effective date of such regulation, nor prevent the institution of any prosecution for violation of any of the provisions of law rendered inoperative by the taking effect of such regulation, which was committed prior to the effective date of such regulation; but all such pending prosecutions shall be completed, and all such violations shall be prosecuted, in the same manner, and under the same authority, and with like effect, as prior to the effective date of such regulation.

L.1948, c. 448, p. 1832, s. 90.



Section 13:1B-40 - Partial Invalidity Of Article

13:1B-40. Partial invalidity of article
If any clause, sentence, paragraph, or part of this article or the application thereof to any person or circumstance, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this article.

L.1948, c. 448, p. 1832, s. 91.



Section 13:1B-41 - Effective Date Of Article

13:1B-41. Effective date of article
The provisions of this article shall be inoperative until the first day of April, one thousand nine hundred and forty-nine.

L.1948, c. 448, p. 1832, s. 92.



Section 13:1B-48 - Director Of Division Of Water Policy And Supply

13:1B-48. Director of Division of Water Policy and Supply
The Division of Water Policy and Supply shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1948, c. 448, p. 1835, s. 99.



Section 13:1B-49.1 - Water Policy And Supply Council; Transfer Of Powers, Duties And Functions To Department Of Environmental Protection

13:1B-49.1. Water policy and supply council; transfer of powers, duties and functions to department of environmental protection
All of the powers, duties and functions of the Water Policy and Supply Council are transferred to the Department of Environmental Protection. Whenever the term "Water Policy and Supply Council" occurs or any reference is made thereto in any law, contract or document, administrative or judicial determination, or otherwise, it shall be deemed to mean or refer to the Department of Environmental Protection.

L.1981, c. 262, s. 17, eff. Aug. 13, 1981.



Section 13:1B-49.2 - Water Supply Advisory Council.

13:1B-49.2 Water supply advisory council.

18. a. There is established in the department a Water Supply Advisory Council which shall consist of eleven members appointed by the Governor with the advice and consent of the Senate. Each of these members shall be appointed for a term of three years, provided that, of the members first appointed by the Governor, three shall serve for terms of one year, two shall serve for terms of two years, and two shall serve for terms of three years. Of these members, one shall be a representative of the agricultural community, one shall be a representative of industrial and commercial water users, one shall be a representative of residential water users, two shall be representatives of investor-owned water companies, two shall be representatives of municipal or county water companies, one shall be a representative of private watershed protection associations, one shall be a representative of the academic community, one shall be a representative of golf course superintendents located in the State, and one shall be a representative of the nursery or landscape industry or a landscape irrigation contractor in the State as recommended by the Alliance for Water Conservation

b.A majority of the membership of the council shall constitute a quorum for the transaction of council business. Action may be taken and motions and resolutions adopted by the council at any meeting thereof by the affirmative vote of a majority of the full membership of the council.

c.The council shall meet regularly as it may determine, and shall also meet at the call of the commissioner.

d.The council shall appoint a chairperson from among its members and such other officers as may be necessary. The council may, within the limits of any funds appropriated or otherwise made available to it for this purpose, appoint such staff or hire such experts as it may require.

e.Members of the council shall serve without compensation, but the council may, within the limits of funds appropriated or otherwise made available for such purposes, reimburse its members for necessary expenses incurred in the discharge of their official duties.

L.1981,c.262,s.18; amended 2005, c.307.



Section 13:1B-49.3 - Duties Of Water Supply Advisory Council

13:1B-49.3. Duties of water supply advisory council
The council shall:

a. Advise the department concerning the preparation, adoption and revision of the New Jersey Statewide Water Supply Plan;

b. Advise the department concerning the implementation of the permit program required by this act;

c. Advise the New Jersey Water Supply Authority concerning the construction, maintenance and operation of State water supply facilities and projects; and

d. Advise the department concerning the preparation and implementation of the Emergency Water Supply Allocation Plan.

L.1981, c. 262, s. 19, eff. Aug. 13, 1981.



Section 13:1B-49.4 - Powers Of Water Supply Advisory Council

13:1B-49.4. Powers of water supply advisory council
The council may:

a. Review any matter relating to water supply and to transmit such recommendations thereon to the department or to the New Jersey Water Supply Authority as it may deem appropriate;

b. Hold public meetings or hearings within this State on any matter related to water supply; and

c. Call to its assistance and avail itself of the services of such employees of any State, county or municipal department, board, commission or agency as may be required and made available for such purposes.

L.1981, c. 262, s. 20, eff. Aug. 13, 1981.



Section 13:1B-63 - Grants, Conveyances, Devises, Bequests And Donations; Acceptance For State

13:1B-63. Grants, conveyances, devises, bequests and donations; acceptance for state
The department, or any of the divisions established hereunder, is authorized to accept for and in the name of the State, subject to the approval of the Governor and the Commissioner of Conservation and Economic Development, grants, conveyances and devises of land, and bequests and donations of money or other personal property to be used for the maintenance and use of any service in or activity of the department, or of such division, if such grants, conveyances, devises, bequests or donations are unconditional or are subject to such conditions as the commissioner finds are reasonable and not inconsistent with the use of such property for such service or activity; provided, however, that prior to the acceptance of any such grant, conveyance or devise due notice and hearing has been granted by the commissioner to the municipality or municipalities which may be affected thereby.

L.1948, c. 448, p. 1841, s. 114.



Section 13:1B-65 - Federal Grants

13:1B-65. Federal grants
The department, or any of the divisions established hereunder, may, subject to the approval of the Governor and Commissioner of Conservation and Economic Development, apply for and accept grants from the Federal Government or any agency thereof, and may comply with the terms, conditions and limitations thereof, for any of the purposes of the department, or of such division. Any money so received may be expended by the department, or such division, subject to any limitations imposed in such grants to effect any of the purposes of the department, or of such division, as the case may be, upon warrant of the Director of the Division of Budget and Accounting of the Department of the Treasury on vouchers certified and approved by the Commissioner of Conservation and Economic Development.

L.1948, c. 448, p. 1842, s. 116.



Section 13:1B-68 - Terms Of Directors Of Morris Canal And Banking Company To Expire; Persons To Constitute Board Until Successors Qualify

13:1B-68. Terms of directors of Morris Canal and Banking Company to expire; persons to constitute board until successors qualify
The terms of office of the present directors of the Morris Canal and Banking Company shall expire on the effective date of this act, and the persons holding the offices of Commissioner of Conservation and Economic Development, State Treasurer, and Director of the Division of Budget and Accounting in the Department of the Treasury, respectively, on the effective date of this act, shall constitute the board of directors, and shall exercise and perform the functions, powers and duties of the directors, of the Morris Canal and Banking Company until the next annual meeting of the stockholders of said company, and until their successors are duly elected and qualified.

L.1948, c. 448, p. 1844, s. 119.



Section 13:1B-69 - Terms, As Used In Laws, Contracts Or Documents, Defined

13:1B-69. Terms, as used in laws, contracts or documents, defined
Whenever the term "Department of Economic Development" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Department of Conservation and Economic Development established hereunder.

Whenever the terms "Co-ordinator" or "Commissioner of the Department of Economic Development" occur or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Commissioner of Conservation and Economic Development, designated as the head of the Department of Conservation and Economic Development established hereunder.

Whenever the term "State Department of Conservation" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Department of Conservation and Economic Development established hereunder.

Whenever the term "State Commissioner of Conservation" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to refer to the Commissioner of Conservation and Economic Development, designated as the head of the Department of Conservation and Economic Development established hereunder.

Whenever the term "director of shell fisheries" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the director of the Division of Shell Fisheries established hereunder.

Whenever the term "State Department of Aviation" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Department of Conservation and Economic Development established hereunder.

Whenever the term "State Aviation Commission" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Commissioner of Conservation and Economic Development, designated as the head of the Department of Conservation and Economic Development established hereunder.

Whenever the term "State Director of Aviation" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Commissioner of Conservation and Economic Development, designated as the head of the Department of Conservation and Economic Development established hereunder.

Whenever the term "veterans loan authority" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the veterans loan authority in the Department of Conservation and Economic Development established hereunder.

Whenever the term "public housing and development authority" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the public housing and development authority in the Department of Conservation and Economic Development established hereunder.

Whenever the term "State soil conservation committee" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the State soil conservation committee in the Department of Agriculture.

Whenever the terms "board of New Jersey pilot commissioners" or "commissioners of pilotage" occur or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the board of New Jersey pilot commissioners or commissioners of pilotage in the Division of Resource Development established hereunder.

Whenever the term "harbor master" occurs or any reference is made thereto under and pursuant to the provisions of article 1, of chapter 9, of Title 12 of the Revised Statutes, the same shall be deemed to mean or refer to the Commissioner of Conservation and Economic Development, designated as the head of the Department of Conservation and Economic Development established hereunder.

Whenever the term "harbor master for the harbor of Elizabeth and Elizabeth creek" occurs or any reference is made thereto under and pursuant to the provisions of article 2, of chapter 9, of Title 12 of the Revised Statutes, the same shall be deemed to mean or refer to the Commissioner of Conservation and Economic Development, designated as the head of the Department of Conservation and Economic Development established hereunder.

Whenever the term "port warden" occurs or any reference is made thereto under and pursuant to the provisions of chapter 10, of Title 12 of the Revised Statutes, the same shall be deemed to mean or refer to the Commissioner of Conservation and Economic Development, designated as the head of the Department of Conservation and Economic Development established hereunder.

Whenever the term "Division of Planning and Development" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Resource Development established hereunder.

Whenever the term "Planning and Development Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Resource Development Council established hereunder.

L.1948, c. 448, p. 1844, s. 120. Amended by L.1961, c. 47, p. 502, s. 12, eff. July 1, 1961.



Section 13:1B-70 - Repeal

13:1B-70. Repeal
Sections 12:9-1, 12:9-10 and 12:10-1 of the Revised Statutes are repealed.

In addition thereto, all acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 448, p. 1847, s. 121.



Section 13:1B-71 - Short Title

13:1B-71. Short title
This act shall be known as, and may be cited as, the "Department of Environmental Protection Act of 1970."

L.1948, c. 448, p. 1847, s. 122. Amended by L.1970, c. 33, s. 25, eff. Apr. 22, 1970.



Section 13:1C-2 - Board Of Recreation Examiners Abolished, Powers, Duties; Transferred.

13:1C-2 Board of Recreation Examiners abolished, powers, duties; transferred.

2. a. There is hereby established in the Department of Community Affairs the Board of Recreation Examiners of the State of New Jersey, which shall consist of five members to be appointed by the Governor with the advice and consent of the Senate.

b.Upon the enactment of P.L.2013, c.253 (C.30:1-2.3a et al.), the Board of Recreation Examiners of the State of New Jersey is abolished, and the powers, functions, and duties of the board are transferred to and vested in the Commissioner of Community Affairs.

L.1966, c.291, s.2; amended 1971, c.411, s.6; 2013, c.253, s.1.



Section 13:1D-1 - Reorganization Of Department Of Conservation And Economic Development

13:1D-1. Reorganization of department of conservation and economic development
The Department of Conservation and Economic Development heretofore established as a principal department in the Executive Branch of the State Government is hereby reorganized, continued and designated as the Department of Environmental Protection, and the office of Commissioner of Conservation and Economic Development is hereby continued and designated as the office of the Commissioner of Environmental Protection.

L.1970, c. 33, s. 1, eff. April 22, 1970.



Section 13:1D-2 - Continuation Of Functions

13:1D-2. Continuation of functions
Except as otherwise provided by this act, all the functions, powers and duties of the existing Department of Conservation and Economic Development and the commissioner thereof are continued in the Department of Environmental Protection as hereby designated and in the office of the commissioner thereof.

L.1970, c. 33, s. 2, eff. April 22, 1970.



Section 13:1D-3 - Division Of Marine Services; Natural Resource Council

13:1D-3. Division of marine services; natural resource council
a. The Division of Marine Services, together with all of its functions, powers and duties is continued as the Division of Coastal Resources in the Department of Environmental Protection.

b. The Natural Resource Council, together with all of its functions, powers and duties, is continued as the Tidelands Resource Council in the Department of Environmental Protection. This act shall not affect the terms of office of the present members of the council. The members of the council shall continue to be appointed as provided by existing law.

L.1970, c. 33, s. 4, eff. April 22, 1970. Amended by L.1971, c. 133, s. 2, eff. May 6, 1971; L.1979, c. 386, s. 1, eff. Feb. 5, 1980.



Section 13:1D-4 - Division Of Fish, Game And Shell Fisheries; Fish And Game Council; Shell Fisheries Council

13:1D-4. Division of fish, game and shell fisheries; fish and game council; shell fisheries council
a. All the functions, powers and duties of the Division of Fish and Game of the existing Department of Conservation and Economic Development, of the Fish and Game Council therein, and of the Division of Shell Fisheries of the existing Department of Conservation and Economic Development, and of the Shell Fisheries Council therein, and of the Commissioner of Conservation and Economic Development relating to, or administered through said divisions, are transferred to and vested in the Division of Fish, Game and Shell Fisheries established hereunder.

b. The Fish and Game Council, together with all of its functions, powers and duties, is continued as the Fish and Game Council in the Division of Fish, Game and Shell Fisheries in the Department of Environmental Protection. This act shall not affect the terms of office of the present members of the council. The members of the council shall continue to be appointed as provided by existing law.

c. The Shell Fisheries Council, together with all of its functions, powers, and duties, is continued as the Shell Fisheries Council in the Division of Fish, Game and Shell Fisheries in the Department of Environmental Protection. This act shall not affect the terms of office of the present members of the council. The members of the council shall continue to be appointed as provided by existing law.

L.1970, c. 33, s. 7, eff. April 22, 1970.



Section 13:1D-5 - Division Of Environmental Quality

13:1D-5. Division of environmental quality
The Division of Clean Air and Water established by Executive Notice No. 109, dated February 16, 1967, and Executive Notice No. 132 dated July 1, 1968 of the State Commissioner of Health pursuant to P.L.1947, chapter 177, section 5 (C. 26:1A-5) together with all of its functions, powers and duties, is transferred to and constituted the Division of Environmental Quality in the Department of Environmental Protection. Such division, by and through its director, shall continue to have all of the powers and shall exercise all of the functions and duties vested in it or imposed upon it by said executive notices or by this or any other law.

L.1970, c. 33, s. 8, eff. April 22, 1970.



Section 13:1D-6 - Director Of Division Of Environmental Quality

13:1D-6. Director of division of environmental quality
The Director of the Division of Environmental Quality shall be appointed by the commissioner, subject to the approval of the Governor, and shall serve at the pleasure of the commissioner. The director shall receive such salary as shall be provided by law. The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1970, c. 33, s. 9, eff. April 22, 1970.



Section 13:1D-7 - Department Of Health, Transfer Of Certain Functions; Clean Air Council; Clean Water Council; Commission On Radiation Protection

13:1D-7. Department of health, transfer of certain functions; clean air council; clean water council; commission on radiation protection
a. All the functions, powers and duties heretofore exercised by the Department of Health, the commissioner thereof, and of the Public Health Council relating to air pollution, water pollution, radiation protection, waters of this State, sewage, sewerage facilities, refuse disposal, and potable water supplies, including the licensing of water and sewerage treatment plant operators, are hereby transferred to, and vested in The Division of Environmental Quality and the Commissioner of the Department of Environmental Protection, and including without limitation, those functions, powers and duties derived from the "Air Pollution Control Act (1954)," P.L.1954, chapter 212, P.L.1967, chapter 106, P.L.1966, chapter 16, P.L.1962, chapter 215 (C. 26:2C-1 to 26:2C-25), the "Air Pollution Emergency Control Act (1967)," P.L.1967, chapter 108 (C. 26:2C-26 to 26:2C-36), the "Radiation Protection Act," P.L.1958, chapter 116, P.L.1961, chapter 124 (C. 26:2D-1 et seq.), the "State Public Sanitary Sewerage Facilities Act (1965)," P.L.1965, chapter 121 and P.L.1967, chapter 109 (C. 26:2E-1 et seq.), P.L.1942, chapter 308 (C. 58:11-9.1 to 58:11-9.11), P.L.1938, chapter 206 (C. 58:11-18.1 to 58:11-18.5), P.L.1941, chapter 234 (C. 58:11-18.7 to 58:11-18.9), P.L.1946, chapter 295 (C. 58:11-18.10 to 58:11-18.22), the "Realty Improvement Sewerage Facilities Act (1954)," P.L.1954, chapter 199 (C. 58:11-23 to 58:11-42), chapter 14 of Title 24 of the Revised Statutes (Oysters, Clams and other Shellfish), chapter 10 of Title 58 of the Revised Statutes (Pollution of Waters), chapter 11 of Title 58 of the Revised Statutes (Water and Sewerage Plants and Systems in General), chapter 12 of Title 58 of the Revised Statutes (Sewerage Districts and Sewerage District Boards), the "Water Conservation Bond Act," P.L.1969, chapter 127, P.L.1966, chapter 15 (C. 39:3-70.1, 39:3-70.2), P.L.1966, chapter 127, and P.L.1967, chapter 104 (C. 54:4-3.56 to 54:4-3.58), and all amendments and supplements to said acts and statutes.

b. The Clean Air Council, together with all of its functions, powers and duties, is continued, transferred and constituted the Clean Air Council in the Department of Environmental Protection. This act shall not affect the terms of office of the present members of the council. The members of the council shall continue to be appointed as provided by existing law.

c. The Clean Water Council, together with all of its functions, powers and duties, is continued, transferred and constituted the Clean Water Council in the Department of Environmental Protection. This act shall not affect the terms of office of the present members of the council. The members of the council shall continue to be appointed as provided by existing law.

d. The Commission on Radiation Protection, together with all of its functions, powers and duties, is continued, transferred and constituted the Commission on Radiation Protection in the Department of Environmental Protection. This act shall not affect the terms of office of the present members of the commission. The members of the commission shall continue to be appointed as provided by existing law.

L.1970, c. 33, s. 10, eff. April 22, 1970.



Section 13:1D-8 - Department Of Agriculture; Transfer Of Certain Functions

13:1D-8. Department of agriculture; transfer of certain functions
All the functions, powers and duties heretofore exercised by the Department of Agriculture, the Secretary thereof, and the State Chemist therein, pursuant to the "Economic Poison Act of 1951," P.L.1951, chapter 316 and P.L.1969, chapter 116 (C. 4:8A-1, et seq.), and all amendments and supplements to said acts, are hereby transferred to and vested in the Division of Environmental Quality established hereunder.

L.1970, c. 33, s. 11, eff. April 22, 1970.



Section 13:1D-9 - Powers Of Department.

13:1D-9 Powers of department.

12.The department shall formulate comprehensive policies for the conservation of the natural resources of the State, the promotion of environmental protection and the prevention of pollution of the environment of the State. The department shall in addition to the powers and duties vested in it by this act or by any other law have the power to:

a.Conduct and supervise research programs for the purpose of determining the causes, effects and hazards to the environment and its ecology;

b.Conduct and supervise Statewide programs of education, including the preparation and distribution of information relating to conservation, environmental protection and ecology;

c.Require the registration of persons engaged in operations which may result in pollution of the environment and the filing of reports by them containing such information as the department may prescribe to be filed relative to pollution of the environment, all in accordance with applicable codes, rules or regulations established by the department;

d.Enter and inspect any property, facility, building, premises, site or place for the purpose of investigating an actual or suspected source of pollution of the environment and conducting inspections, collecting samples, copying or photocopying documents or records, and for otherwise ascertaining compliance or noncompliance with any laws, permits, orders, codes, rules and regulations of the department. Any information relating to secret processes concerning methods of manufacture or production, obtained in the course of such inspection, investigation or determination, shall be kept confidential, except this information shall be available to the department for use, when relevant, in any administrative or judicial proceedings undertaken to administer, implement, and enforce State environmental law, but shall remain subject only to those confidentiality protections otherwise afforded by federal law and by the specific State environmental laws and regulations that the department is administering, implementing and enforcing in that particular case or instance. In addition, this information shall be available upon request to the United States Government for use in administering, implementing, and enforcing federal environmental law, but shall remain subject to the confidentiality protection afforded by federal law. If samples are taken for analysis, a duplicate of the analytical report shall be furnished promptly to the person suspected of causing pollution of the environment;

e.Receive or initiate complaints of pollution of the environment, including thermal pollution, hold hearings in connection therewith and institute legal proceedings for the prevention of pollution of the environment and abatement of nuisances in connection therewith and shall have the authority to seek and obtain injunctive relief and the recovery of fines and penalties in a court of competent jurisdiction;

f.Prepare, administer and supervise Statewide, regional and local programs of conservation and environmental protection, giving due regard for the ecology of the varied areas of the State and the relationship thereof to the environment, and in connection therewith prepare and make available to appropriate agencies in the State technical information concerning conservation and environmental protection, cooperate with the Commissioner of Health and Senior Services in the preparation and distribution of environmental protection and health bulletins for the purpose of educating the public, and cooperate with the Commissioner of Health and Senior Services in the preparation of a program of environmental protection;

g.Encourage, direct and aid in coordinating State, regional and local plans and programs concerning conservation and environmental protection in accordance with a unified Statewide plan which shall be formulated, approved and supervised by the department. In reviewing such plans and programs and in determining conditions under which such plans may be approved, the department shall give due consideration to the development of a comprehensive ecological and environmental plan in order to be assured insofar as is practicable that all proposed plans and programs shall conform to reasonably contemplated conservation and environmental protection plans for the State and the varied areas thereof;

h.Administer or supervise programs of conservation and environmental protection, prescribe the minimum qualifications of all persons engaged in official environmental protection work, and encourage and aid in coordinating local environmental protection services;

i.Establish and maintain adequate bacteriological, radiological and chemical laboratories with such expert assistance and such facilities as are necessary for routine examinations and analyses, and for original investigations and research in matters affecting the environment and ecology;

j.Administer or supervise a program of industrial planning for environmental protection; encourage industrial plants in the State to undertake environmental and ecological engineering programs; and cooperate with the State Departments of Health and Senior Services, and Labor and Workforce Development, and the New Jersey Commerce Commission in formulating rules and regulations concerning industrial sanitary conditions;

k.Supervise sanitary engineering facilities and projects within the State, authority for which is now or may hereafter be vested by law in the department, and shall, in the exercise of such supervision, make and enforce rules and regulations concerning plans and specifications, or either, for the construction, improvement, alteration or operation of all public water supplies, all public bathing places, landfill operations and of sewerage systems and disposal plants for treatment of sewage, wastes and other deleterious matter, liquid, solid or gaseous, require all such plans or specifications, or either, to be first approved by it before any work thereunder shall be commenced, inspect all such projects during the progress thereof and enforce compliance with such approved plans and specifications;

l.Undertake programs of research and development for the purpose of determining the most efficient, sanitary and economical ways of collecting, disposing, recycling or utilizing of solid waste;

m.Construct and operate, on an experimental basis, incinerators or other facilities for the disposal of solid waste, provide the various municipalities and counties of this State, and the Division of Local Government Services in the Department of Community Affairs with statistical data on costs and methods of solid waste collection, disposal and utilization;

n.Enforce the State air pollution, water pollution, conservation, environmental protection, solid and hazardous waste management laws, rules and regulations, including the making and signing of a complaint and summons for their violation by serving the summons upon the violator and thereafter filing the complaint promptly with a court having jurisdiction;

o.Acquire by purchase, grant, contract or condemnation, title to real property, for the purpose of demonstrating new methods and techniques for the collection or disposal of solid waste;

p.Purchase, operate and maintain, pursuant to the provisions of this act, any facility, site, laboratory, equipment or machinery necessary to the performance of its duties pursuant to this act;

q.Contract with any other public agency or corporation incorporated under the laws of this or any other state for the performance of any function under this act;

r.With the approval of the Governor, cooperate with, apply for, receive and expend funds from, the federal government, the State Government, or any county or municipal government or from any public or private sources for any of the objects of this act;

s.Make annual and such other reports as it may deem proper to the Governor and the Legislature, evaluating the demonstrations conducted during each calendar year;

t.Keep complete and accurate minutes of all hearings held before the commissioner or any member of the department pursuant to the provisions of this act. All such minutes shall be retained in a permanent record, and shall be available for public inspection at all times during the office hours of the department;

u.Require any person subject to a lawful order of the department, which provides for a period of time during which such person subject to the order is permitted to correct a violation, to post a performance bond or other security with the department in such form and amount as shall be determined by the department. Such bond need not be for the full amount of the estimated cost to correct the violation but may be in such amount as will tend to insure good faith compliance with said order. The department shall not require such a bond or security from any public body, agency or authority. In the event of a failure to meet the schedule prescribed by the department, the sum named in the bond or other security shall be forfeited unless the department shall find that the failure is excusable in whole or in part for good cause shown, in which case the department shall determine what amount of said bond or security, if any, is a reasonable forfeiture under the circumstances. Any amount so forfeited shall be utilized by the department for the correction of the violation or violations, or for any other action required to insure compliance with the order;

v.Encourage and aid in coordinating State, regional and local plans, efforts and programs concerning the remediation and reuse of former industrial or commercial properties that are currently underutilized or abandoned and at which there has been, or is perceived to have been, a discharge, or threat of a discharge, of a contaminant. For the purposes of this subsection, "underutilized property" shall not include properties undergoing a reasonably timely remediation or redevelopment process; and

w.Conduct research and implement plans and programs to promote ecosystem-based management.
L.1970, c.33, s.12; amended 1975, c.33; 1981, c.446, s.1; 1983, c.38, s.1; 1984, c.5, s.1; 1997, c.278, s.26; 2007, c.246, s.2; 2007, c.288, s.6.



Section 13:1D-9.1 - Definitions

13:1D-9.1. Definitions
1. As used in this act:

"Department" means the Department of Environmental Protection.

"Fee" means any fee, assessment or other charge imposed by the department pursuant to any law, rule or regulation for licenses, permits or other approvals, or for regulatory actions or services performed or provided by the department pursuant to federal or State law.

"Program" means any regulatory or other activity by the department, required or permitted by law, for which the department imposes a fee.

"Program costs or costs" means all direct and indirect costs incurred by the department in implementing a program for which a fee is assessed and collected.

L.1991,c.427,s.1.



Section 13:1D-9.2 - Report On Department Fees, Requirements

13:1D-9.2. Report on department fees, requirements
2. On or before December 31, 1991 and December 31 of each year thereafter, the department shall submit to the Governor, the Legislature, and the State Auditor a written report setting forth information concerning the imposition, collection and expenditure of fees imposed by the department. The report shall contain a section setting forth the following information:

a. A list of the fees imposed or assessed, by program, during the preceding fiscal year, and the statutory or regulatory authority for each;

b. An explanation of the methodology used to calculate the fees for each specific program;

c. The total amount of fees imposed, by specific program where appropriate, during the preceding fiscal year;

d. The total amount of fees collected, by program where appropriate, and the total amount of all fees collected for all programs during the preceding fiscal year, and all fees reappropriated for the preceding fiscal year from the next preceding fiscal year;

e. The total amount of fees expended for each program and the grand total expended during the preceding fiscal year;

f. The percentage of each program listed according to this section which is funded by fees, appropriations from the General Fund, appropriations of bond revenues, federal funds, and other sources;

g. Estimates of the total amount of fees, by program where appropriate, anticipated to be imposed, collected, expended and carried forward during the current fiscal year and the next fiscal year;

h. The number of licenses, permits or other approvals applied for and issued pursuant to each program;

i. The number of personnel, by program, whose positions are funded by fees, and the percentage of the total personnel employed in each such program which this number represents;

j. The number of personnel, by program and funding source, funded by other revenue sources;

k. The number and percentage of personnel throughout the department whose positions are funded, wholly or in part, by fees;

l. The percentage of all departmental revenues and expenditures represented by fees for the appropriate fiscal year;

m. The total amount of all fines or other penalties assessed, and the amounts collected;

n. The total amount, by program, of all fines or other penalties assessed by the department, and the amounts collected, including environmental fines or other penalties collected on behalf of the department, and their disposition; and

o. For each fiscal year following the date on which the Environmental Program Fee Fund is created pursuant to section 3 of this act, the total amounts of transfers to and from each subaccount.

L.1991,c.427,s.2.



Section 13:1D-9.3 - Environmental Program Fee Fund

13:1D-9.3. Environmental Program Fee Fund
3. Notwithstanding any law, rule or regulation to the contrary, and beginning with each State fiscal year commencing on and after July 1 next following the effective date of this act, there shall be established in the department a non-lapsing revolving fund to be known as the "Environmental Program Fee Fund," hereinafter referred to as "the fund." The fund shall contain a separate subaccount for fees imposed for each specific program. All fees collected by the department shall be deposited in the appropriate subaccount. The fee revenues deposited in each subaccount shall be appropriated and used only for the costs of the program for which the fees were imposed; provided, however, that if the report required to be prepared by the department pursuant to section 2 of this act is not received by the Legislature by December 31 of any fiscal year, all unobligated revenues in each subaccount in the fund, for which a report has not been received by the Legislature, may not be used to support the designated program until such time as the report on the subaccount or subaccounts has been received by the Legislature. An additional appropriation shall not be required in order for the department to expend monies from a subaccount for which a report is received by the Legislature after December 31.

L.1991,c.427,s.3.



Section 13:1D-10 - Division Of Economic Development; Economic Development Council; New Jersey Area Redevelopment Authority; Department Of Institutions And Agencies; Veterans' Services Council

13:1D-10. Division of economic development; economic development council; New Jersey Area Redevelopment Authority; department of institutions and agencies; veterans' services council
a. The Division of Economic Development, together with all of its functions, powers and duties, is continued, transferred and constituted the Division of Economic Development in the Department of Labor and Industry.

The Economic Development Council, together with all of its functions, powers and duties, is continued, transferred and constituted the Economic Development Council in the Department of Labor and Industry. This act shall not affect the terms of office of the present members of the council. The members of the council shall continue to be appointed as provided by existing law.

b. The New Jersey Area Redevelopment Authority, established pursuant to the laws of 1962, chapter 204, as amended and supplemented (C. 13:1B-15.13 et seq.), together with all of its functions, powers and duties, is continued and transferred to the Department of Labor and Industry. This act shall not affect the terms of office of the present members of the authority. The members of the authority shall continue to be appointed as provided by existing law, except that the Commissioner of Banking shall serve as an ex-officio member of the authority in the place and stead of the Commissioner of Banking and Insurance as heretofore.

c. The functions, powers and duties of the Division of Veterans Services in the Department of Conservation and Economic Development are transferred to and shall be exercised and performed by the Department of Institutions and Agencies through an appropriate organizational unit to be established by the Commissioner of Institutions and Agencies with the approval of the State Board of Control. The term of office of the Director of the Division of Veterans Services shall expire on the effective date of this act.

The Veterans' Services Council, together with all its functions, powers and duties, is continued and constituted the Veterans' Services Council in the Department of Institutions and Agencies. This act shall not affect the terms of office of the present members of the council. The members of the council shall continue to be appointed as provided by existing law.

L.1970, c. 33, s. 13, eff. April 22, 1970.



Section 13:1D-11 - Transfer Of Appropriations, Grants And Other Moneys

13:1D-11. Transfer of appropriations, grants and other moneys
a. All appropriations, grants and other moneys available and to become available to any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Environmental Protection, are hereby transferred to the Department of Environmental Protection established hereunder, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

b. All appropriations, grants and other moneys available and to become available to any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been hereto assigned or transferred to the Department of Labor and Industry or the Department of Institutions and Agencies are hereby transferred to the Department of Labor and Industry and the Department of Institutions and Agencies, respectively, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1970, c. 33, s. 14, eff. April 22, 1970.



Section 13:1D-12 - Transfer Of Employees

13:1D-12. Transfer of employees
a. Such employees of any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Environmental Protection or to any agency designated, continued or constituted therein, as the Commissioner of Environmental Protection may determine are needed for the proper performance of the functions and duties imposed upon the Department of Environmental Protection, or any agency therein, are hereby transferred to the department or agency to which such functions, powers and duties have been herein assigned or transferred.

b. Such employees of any division, bureau, board, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or the Department of Institutions and Agencies or to any agency designated, continued or constituted therein, are hereby transferred to the department or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1970, c. 33, s. 15, eff. April 22, 1970.



Section 13:1D-13 - Employee's Tenure Rights

13:1D-13. Employee's tenure rights
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1970, c. 33, s. 16, eff. April 22, 1970.



Section 13:1D-13.1 - Unclassified Titles

13:1D-13.1. Unclassified titles
2. a. Notwithstanding any provision of law to the contrary in Title 11A (Civil Service) of the New Jersey Statutes, the following titles in the Department of Environmental Protection shall be assigned or reassigned, within 60 days of the effective date of this act, to the unclassified service:

(1) Assistant commissioners; and



(2) Except as otherwise provided in subsection b. and d. of this section, division directors.

b. The titles of Director, Division of Personnel and Director, Division of Fiscal Management and General Services, in the Department of Environmental Protection, shall remain, as applicable, in the competitive division of the classified service or the senior executive service.

c. The Commissioner of Environmental Protection shall, within 60 days of the effective date of this act and thereafter, appoint all persons to the positions with titles assigned or reassigned to the unclassified service pursuant to this section, who shall serve at the pleasure of the commissioner.

d. The provisions of this section shall not apply to the Director of the Division of Fish, Game and Wildlife, as reconstituted pursuant to section 25 of P.L.1948, c.448 (C.13:1B-23).

L.1991,c.415,s.2.



Section 13:1D-13.2 - Reinstatement To Classified Service

13:1D-13.2. Reinstatement to classified service
3. a. Any employee of the Department of Environmental Protection in the classified service holding a position on the effective date of this act that has been assigned or reassigned to the State unclassified service pursuant to section 2 of this act, who is not reappointed within the 60-day period to a position allocated to the State unclassified service pursuant to that section, shall be eligible to be reinstated to the position last held in the classified service prior to appointment to the position assigned or reassigned to the unclassified service.

b. An employee in the classified service appointed on or after the effective date of this act to a position in the department that is assigned or reassigned to the unclassified service pursuant to section 2 of this act, shall be eligible, upon termination of that appointment, to be reinstated to the position last held in the classified service prior to that persons's appointment to any position so assigned or reassigned pursuant to the provisions of Title 11A (Civil Service) of the New Jersey Statutes.

L.1991,c.415,s.3.



Section 13:1D-13.3 - Classified And Senior Executive Service

13:1D-13.3 Classified and senior executive service
4. a. Within 60 days of the effective date of this act, the Department of Personnel shall, pursuant to N.J.S.11A:3-1, assign or reassign,

(1) to the competitive division of the classified service, the following titles in the Department of Environmental Protection:

(a) all Manager 3, Environmental Protection and Manager 3, Waste Management positions;

(b) all Manager 4, Environmental Protection, and Manager 4, Waste Management positions; and

(c) all Section Chief, Environmental Protection positions and all Section Chief, Waste Management positions; and

(2) to the senior executive service, the titles of Deputy Director and assistant director in the Division of Parks and Forestry, Department of Environmental Protection.

Employees serving in the unclassified service in any of the positions subject to paragraph (1) of this subsection, other than the titles of all Section Chief, Environmental Protection positions, on the date of assignment or reassignment of such titles, shall be appointed to the classified service through the non-competitive interim appointment process, and upon completion of the working test periods therefor, the positions shall be reallocated to the competitive division of the classified service.

b. All persons holding a position in any of the titles subject to the provisions of subsection a. of this section on the date of assignment or reassignment of such titles by the Department of Personnel, shall, as necessary, be transferred as of that date to, as appropriate, the competitive division of the classified service, or the senior executive service.

c. Within 60 days of the filing of a written request by the Department of Environmental Protection, the Department of Personnel shall, pursuant to N.J.S.11A:3-1, establish within the Department of Environmental Protection a title series for the department-wide processing of permits. The title series shall be, except as other provided by law, in the competitive division of the classified service. The series shall provide a second career track wherein progression to higher level titles, including permit review titles equivalent to supervisory positions, shall be based on the assumption of permit review responsibilities of higher complexity without any supervisory responsibilities.

d. Appointments to any of the positions subject to this section shall be in accordance with applicable laws and rules, regulations, policies and practices of the Department of Personnel not inconsistent herewith.

e. The provisions of this section shall not apply to employees of the Division of Fish, Game and Wildlife, as reconstituted pursuant to section 25 of P.L.1948, c.448 (C.13:1B-23).

L.1991,c.415,s.4.



Section 13:1D-14 - Transfer Of Records And Equipment

13:1D-14. Transfer of records and equipment
a. All files, books, papers, records, equipment and other property of any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Environmental Protection or to any agency designated, continued or constituted hereunder, shall upon the effective date of this act be transferred to the department or agency to which such assignment or transfer has been made hereunder.

b. All files, books, papers, records, equipment and other property of any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or the Department of Institutions and Agencies, shall upon the effective date of this act be transferred to the department or agency to which such assignment or transfer has been made hereunder.

L.1970, c. 33, s. 17, eff. April 22, 1970.



Section 13:1D-15 - Orders, Rules, Regulations

13:1D-15. Orders, rules, regulations
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Environmental Protection or to any agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

a. This act shall not affect the orders, rules and regulations heretofore made or promulgated by any division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or the Department of Institutions and Agencies; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1970, c. 33, s. 18, eff. April 22, 1970.



Section 13:1D-16 - Actions And Proceedings

13:1D-16. Actions and proceedings
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Environmental Protection or to any other department, or to any agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, division, bureau, board, commission, council or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Environmental Protection or to any other department, or to any agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, division, bureau, board, commission, council or other agency on the effective date of this act shall be continued by the department or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1970, c. 33, s. 19, eff. April 22, 1970.



Section 13:1D-17 - Reports And Certifications

13:1D-17. Reports and certifications
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to a department, division, bureau, board, commission, council or other agency, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department or agency to which such assignment or transfer has been made hereunder.

L.1970, c. 33, s. 20, eff. April 22, 1970.



Section 13:1D-18 - References In Laws, Regulations, Contracts, Etc.; To Other Agencies

13:1D-18. References in laws, regulations, contracts, etc.; to other agencies
With respect to the functions, powers and duties hereby transferred to the Department of Environmental Protection, whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Department of Conservation and Economic Development, or the commissioner thereof, the same shall mean and refer to the Department of Environmental Protection and the Commissioner of Environmental Protection, respectively.

With respect to the functions, power and duties of the Department of Health and the commissioner thereof, which are herein transferred and vested in the Division of Environmental Quality established hereunder, whenever in any law, rule, regulation, contract, document or otherwise, reference is made to the Department of Health, or the commissioner thereof, the same shall be deemed to mean and refer to the Department of Environmental Protection and the Commissioner of Environmental Protection, respectively.

Whenever the term "Division of Clean Air and Water" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Environmental Quality in the Department of Environmental Protection established hereunder.

Whenever the term "Clean Air Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Clean Air Council in the Department of Environmental Protection established hereunder.

Whenever the term "Clean Water Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Clean Water Council in the Department of Environmental Protection established hereunder.

Whenever the term, "Commission on Radiation Protection" or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Commission on Radiation Protection in the Department of Environmental Protection established hereunder.

Whenever the term "Division of Fish and Game" or "Division of Shell Fisheries" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to refer to the Division of Fish, Game and Shell Fisheries established hereunder.

Whenever the term "Director of Fish and Game" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Fish, Game and Shell Fisheries established hereunder.

Whenever the term "Fish and Game Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Fish and Game Council in the Department of Environmental Protection established hereunder.

Whenever the term "Shell Fisheries Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Shell Fisheries Council in the Department of Environmental Protection established hereunder.

Whenever the term "Director of Shell Fisheries" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Fish, Game and Shell Fisheries established hereunder.

Whenever the term "Division of Resource Development" or "Director of the Division of Resource Development" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Natural Resources established hereunder and the director thereof, respectively.

Whenever the term "Resource Development Council" or "Planning and Development Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Natural Resource Council established hereunder.

Whenever the term "Division of Parks, Forestry and Recreation" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Parks, Forestry and Recreation in the Department of Environmental Protection established hereunder.

Whenever the term "Parks, Forestry and Recreation Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Parks, Forestry and Recreation Council in the Department of Environmental Protection established hereunder.

Whenever the term "Division of Water Policy and Supply" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Water Policy and Supply in the Department of Environmental Protection.

Whenever the term "Water Policy and Supply Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Water Policy and Supply Council in the Department of Environmental Protection.

Whenever the term "Division of Economic Development" is referred to in any law, contract or document, the same shall be deemed to mean or refer to the Division of Economic Development in the Department of Labor and Industry.

Whenever the term "Economic Development Council" is referred to in any law, contract or document, the same shall be deemed to mean or refer to the Economic Development Council in the Department of Labor and Industry.

Whenever the term "Division of Veterans' Services" is referred to in any law, contract or document, the same shall be deemed to mean or refer to the organizational unit of the Department of Institutions and Agencies to be established pursuant to section 13 of this act.

Whenever the term "Veterans' Services Council" is referred to in any law, contract or document, the same shall be deemed to mean or refer to the Veterans Services Council in the Department of Institutions and Agencies.

With respect to the functions, powers and duties of the Department of Agriculture which are hereby transferred and vested in the Division of Environmental Quality established hereunder, whenever in any law, rule, regulation, contract, document or otherwise reference is made to the Department of Agriculture, the same shall mean and refer to the Department of Environmental Protection established hereunder.

L.1970, c. 33, s. 21, eff. April 22, 1970.



Section 13:1D-18.1 - Use Of Terms

13:1D-18.1. Use of terms
Whenever the term "Division of Natural Resources" or "Director of the Division of Natural Resources" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Marine Services and the director thereof, respectively.

Whenever the term "Division of Parks, Forestry and Recreation" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Parks and Forestry in the Department of Environmental Protection.

Whenever the term "Division of Water Policy and Supply" or "Director of the Division of Water Policy and Supply" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Water Resources and the director thereof, respectively, in the Department of Environmental Protection.

Whenever the term "Water Policy and Supply Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Water Policy and Supply Council in the Department of Environmental Protection.

L.1971, c. 133, s. 3, eff. May 6, 1971.



Section 13:1D-18.2 - References Deemed To Refer To Tidelands Resource Council

13:1D-18.2. References deemed to refer to Tidelands Resource Council
a. Whenever the term "Division of Resource Development" , "Division of Natural Resources" , or "Division of Marine Services" or the terms "Director of the Division of Resource Development" , "Director of the Division of Natural Resources" , or "Director of the Division of Marine Services" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Coastal Resources and director thereof, respectively.

b. Whenever the term "Resource Development Council" , "Planning and Development Council" or "Natural Resource Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Tidelands Resource Council.

L.1979, c. 386, s. 3, eff. Feb. 5, 1980.



Section 13:1D-18.3 - Office Of Recycling

13:1D-18.3. Office of Recycling
a. There is established in the Department of Environmental Protection a New Jersey Office of Recycling. All of the functions, powers and duties heretofore exercised by the Department of Energy and the commissioner thereof pursuant to P.L. 1981, c. 278 (C. 13:1E-92 et seq.) are transferred to and vested in the New Jersey Office of Recycling in the Department of Environmental Protection and the commissioner thereof. The New Jersey Office of Recycling shall be under the immediate supervision of an administrator who shall be appointed by the Commissioner of Environmental Protection and who shall be in the unclassified service of the State.

b. The administrator shall administer the work of the New Jersey Office of Recycling under the direction of the commissioner and shall perform any other functions of the department as the commissioner may prescribe.

c. Whenever in any law, rule, regulation, order, contract document, judicial or administrative proceeding or otherwise, reference is made to the de facto Office of Recycling under the joint administration of the Departments of Energy and Environmental Protection, the same shall mean and refer to the New Jersey Office of Recycling in the Department of Environmental Protection.

d. All transfers directed by this section shall be made in accordance with the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L. 1987, c. 102, s. 49.



Section 13:1D-19 - Repealer

13:1D-19. Repealer
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, superseded and repealed.

L.1970, c. 33, s. 23, eff. April 22, 1970.



Section 13:1D-29 - Definitions

13:1D-29. Definitions
For the purposes of this act, unless the context clearly requires a different meaning, the following terms shall have the following meanings:

a. "Commissioner" means the State Commissioner of Environmental Protection.

b. "Construction permit" means and shall include:

(1) Approval of plans for the development of any waterfront upon any tidal waterway pursuant to R.S. 12:5-3.

(2) A permit for a regulated activity pursuant to "The Wetlands Act of 1970," P.L.1970, c. 272 (C. 13:9A-1 et seq.).

(3) A permit issued pursuant to the "Coastal Area Facility Review Act," P.L.1973, c. 185 (C. 13:19-1 et seq.)

(4) Approval of a structure or alteration within the area which would be inundated by the 100 year design flood of any nondelineated stream or of a change in land use within any delineated floodway or any State administered and delineated flood fringe area, all pursuant to the "Flood Hazard Area Control Act," P.L.1962, c. 19 (C. 58:16A-50 et seq.) as amended and supplemented.

(5) Approval of plans and specifications for the construction changes, improvements, extensions or alterations to any sewer system pursuant to R.S. 58:11-10.

"Construction permit" shall not, however, include any approval of or permit for an electric generating facility or for a petroleum processing or storage facility, including a liquefied natural gas facility, with a storage capacity of over 50,000 barrels.

c. "Department" means the Department of Environmental Protection.

L.1975, c. 232, s. 1. Amended by L.1979, c. 359, s. 8, eff. Jan. 31, 1980.



Section 13:1D-30 - Application For Construction Permits; Review; Request For Additional Information

13:1D-30. Application for construction permits; review; request for additional information
The department shall promptly review all applications for construction permits. The department shall within 20 working days following the filing of an application for a construction permit, except a permit issued pursuant to the Coastal Area Facility Review Act, P.L.1973, c. 185 (C. 13:19-1 et seq.), request that the applicant submit additional information to assist it in its review if it deems that such information is necessary. In the event that such information is requested, the application will be construed to be complete when the additional information is received by the department.

L.1975, c. 232, s. 2.



Section 13:1D-31 - Application For Construction Permit; Approval Conditioning Or Disapproval; Time Period

13:1D-31. Application for construction permit; approval conditioning or disapproval; time period
The department shall approve, condition or disapprove an application for a construction permit within 90 days following the date that the application is complete, except that this time period may be extended for a 30-day period by the mutual consent of the applicant and the department, provided that the department request the applicant for such an extension at least 15 days prior to the expiration date for the approval, conditioning or disapproval of such an application.

L.1975, c. 232, s. 3.



Section 13:1D-32 - Failure To Take Action Within Time Period; Application Deemed Approved

13:1D-32. Failure to take action within time period; application deemed approved
4. In the event that the department fails to take action on an application for a construction permit within the 90-day period specified herein, then the application shall be deemed to have been approved; provided, however, that the time periods specified in P.L.1973, c.185 (C.13:19-1 et seq.) shall apply to applications for construction permits pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.).

L.1975,c.232,s.4; amended by L.1993,c.190,s.22.



Section 13:1D-33 - Rules, Regulations; "Environmental Services Fund;" Fees

13:1D-33. Rules, regulations; "Environmental Services Fund;" fees
5. a. The commissioner shall adopt, amend and repeal rules and regulations to implement the provisions of this act. The commissioner shall in accordance with a fee schedule adopted as a rule or regulation establish and charge reasonable fees for the filing and review of any application for a construction permit. The fees imposed hereunder, except as may otherwise be provided by law, shall be deposited in a fund to be known as the "Environmental Services Fund," kept separate and apart from all other State receipts and appropriated only as provided herein. There shall be appropriated annually to the department revenue from such fund sufficient to defray in full the costs incurred in the processing and review of applications for construction permits.

b.In establishing the fee schedule required pursuant to subsection a. of this section, the commissioner shall not establish a fee in excess of $30,000 for the filing and review of any application for a construction permit pursuant to R.S.12:5-3 or the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), except that a fee in excess of $30,000 may be charged if the department documents actual costs in excess of $30,000 for the review and processing of an application and the estimated cost of determining compliance with the conditions of the permit.

L.1975,c.232,s.5; amended by L.2001, c.314.



Section 13:1D-34 - Monthly Bulletin

13:1D-34. Monthly bulletin
The commissioner shall publicly distribute, at least monthly, a bulletin, listing the pending applications for construction permits and the status of the review of those applications, including decisions thereon.

L.1975, c. 232, s. 6.



Section 13:1D-35 - Short Title

13:1D-35. Short title
1. Sections 1 through 16 of this act shall be known, and may be cited, as the "Pollution Prevention Act."

L.1991,c.235,s.1.



Section 13:1D-36 - Findings, Declarations

13:1D-36. Findings, declarations
2. The Legislature finds and declares that thousands of tons of a multitude of hazardous substances, the environmental and health effects of which are largely unknown, are discharged into the environment of the State each year; that most of these hazardous substances are legally discharged under the terms of air pollution, water pollution, and hazardous waste management permits that allow discharges of up to certain stipulated amounts; and that the discharge of these hazardous substances into air and water, onto the land, and into the workplaces and neighborhoods of the State constitutes an unnecessary risk to the environment and to occupational and public health.

The Legislature further finds and declares that for the past two decades the State's major environmental regulatory efforts, to wit, the air pollution, water pollution, and hazardous waste management programs administered by the Department of Environmental Protection as directed and mandated under federal and State law, have focused on controlling or managing discharges of hazardous substances through permit systems and the installation of pollution control technologies; that the traditional system of separately regulating air pollution, water pollution, and hazardous waste management constitutes a fragmented approach to environmental protection and potentially allows pollution to be shifted from one environmental medium to another; and that while the traditional system has produced palpable improvements in the State's environmental quality, it does not adequately address the impact of the use of hazardous substances upon occupational health in pollution-generating industrial processes.

The Legislature further finds and declares that the inherent limitations of the traditional system of pollution control should be addressed by a new emphasis on pollution prevention, including the reduction of the use of hazardous substances in industrial and manufacturing processes; that a rigorous accounting of the use of hazardous substances, the generation of hazardous substances as nonproduct output, and the multimedia environmental release of hazardous substances at each step of an industrial process will identify the points at which, and the procedures by which, pollution can be prevented; that pollution prevention can be achieved through a more efficient and rational use of hazardous substances, or through the use of less hazardous substitute substances or processes less prone to produce pollution; and that a soundly planned pollution prevention program can be implemented without adversely affecting the State's economic health or the livelihood of those employed by industries that use and discharge hazardous substances.

The Legislature therefore determines that it is in the interest of the environment and public and occupational health, and in the general public interest of all residents of the State, to transform the current system of pollution control to a system of pollution prevention; that it is in the public interest to propose as a State public policy goal a significant reduction over five years after the preparation of the pollution prevention plans required by this act, calculated on the basis of 1987 amounts, in the use of hazardous substances at industrial facilities, and a 50% reduction over five years after the preparation of the pollution prevention plans required by this act, calculated on the basis of 1987 amounts, in the generation of hazardous substances as nonproduct output; that an Office of Pollution Prevention should be established in the Department of Environmental Protection, charged with implementing a comprehensive pollution prevention program and integrating the air pollution, water pollution, and hazardous waste management programs into the pollution prevention program; and that certain industries or facilities should be required to prepare and implement pollution prevention plans, pollution prevention plan summaries, and pollution prevention progress reports for the purpose of making pollution prevention a primary technique in the control of hazardous substances and their environmental and health effects.

L.1991,c.235,s.2.



Section 13:1D-37 - Definitions.

13:1D-37 Definitions.

3.As used in this act:

"Commissioner" means the Commissioner of the Department of Environmental Protection.

"Consume" means to change or alter the molecular structure of a hazardous substance within a production process.

"Department" means the Department of Environmental Protection.

"Facility" means all buildings, equipment, structures, and other property that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person.

"Facility-wide permit" means a single permit issued by the department to the owner or operator of a priority industrial facility incorporating the permits, certificates, registrations, or any other relevant department approvals previously issued to the owner or operator of the priority industrial facility pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.), and the appropriate provisions of the pollution prevention plan prepared by the owner or operator of the priority industrial facility pursuant to section 7 and section 8 of this act.

"Hazardous substance" means any substance on the list established by the United States Environmental Protection Agency for reporting pursuant to 42 U.S.C. s.11023, and any other substance which the department, pursuant to the provisions of subsection i. of section 8 of this act, defines as a hazardous substance for the purposes of this act.

"Hazardous waste" means any solid waste defined as hazardous waste by the department pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.).

"Industrial facility" means any facility having a Standard Industrial Classification, as designated in the Standard Industrial Classification Manual prepared by the federal Office of Management and Budget, within the Major Group Numbers, Group Numbers, or Industry Numbers listed in subsection h. of section 3 of P.L.1983, c.315 (C.34:5A-3) and which is subject to the regulatory requirements of P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.).

"Manufacture" means to produce, prepare, import, or compound a hazardous substance.

"Multimedia release" means the release of a hazardous substance to any environmental medium, or any combination of media, including the air, water or land, and shall include any release into workplaces.

"Nonproduct output" means all hazardous substances or hazardous wastes that are generated prior to storage, recycling, treatment, control, or disposal and that are not intended for use as a product.

"Office" means the Office of Pollution Prevention established in the department pursuant to section 4 of this act.

"Operator" means any person in control of, or exercising responsibility for, the daily operation of an industrial facility or a priority industrial facility.

"Owner" means any person who owns an industrial facility or a priority industrial facility.

"Person" means any individual, partnership, company, corporation, society, firm, consortium, joint venture, or any commercial or other legal entity.

"Pilot facility" means a facility or designated area of a facility used for pilot-scale development of products or processes.

"Pollution prevention" means: changes in production technologies, raw materials or products, that result in the reduction of the demand for hazardous substances per unit of product manufactured and the creation of hazardous products or nonproduct outputs; or changes in the use of raw materials, products, or production technologies that result in the reduction of the input use of hazardous substances and the creation of hazardous by-products or destructive results; or on-site facility changes in production processes, products, or the use of substitute raw materials that result in the reduction of the amount of hazardous waste generated and disposed of on the land or hazardous substances discharged into the air or water per unit of product manufactured prior to treatment, and that reduce or eliminate, without shifting, the risks that the use of hazardous substances at an industrial facility pose to employees, consumers, and the environment and human health. "Pollution prevention" shall include, but need not be limited to, raw material substitution, product reformulation, production process redesign or modification, in-process recycling, and improved operation and maintenance of production process equipment. "Pollution prevention" shall not include any action or change entailing a substitution of one hazardous substance, product or nonproduct output for another that results in the creation of substantial new risk, and shall not include treatment, increased pollution control, out-of-process recycling, or incineration, except as otherwise provided pursuant to subsection f. of section 7 of this act.

"Pollution prevention plan" means a plan required to be prepared by an industrial facility pursuant to the provisions of section 7 of this act.

"Pollution prevention plan progress report" means a report required to be submitted annually to the department by the owner or operator of an industrial facility pursuant to the provisions of section 7 of this act.

"Pollution prevention plan summary" means a summary of a pollution prevention plan required to be prepared by an industrial facility and submitted to the department pursuant to the provisions of section 7 of this act.

"Priority industrial facility" means any industrial facility required to prepare and submit a toxic chemical release form pursuant to 42 U.S.C. s.11023, or any other facility designated a priority industrial facility pursuant to rules and regulations adopted by the department pursuant to the provisions of subsection h. of section 8 of this act.

"Process" means the preparation of a hazardous substance, after its manufacture, for sale or use in the same form or physical state, or in a different form or physical state, as that in which it was received at the industrial facility where it is processed, or as part of an article or product containing the hazardous substance.

"Product" means a desired result of a production process that is used as a commodity in trade in the channels of commerce by the general public in the same form as it is produced.

"Production process" means a process, line, method, activity or technique, or a series or combination of processes, lines, methods or techniques used to produce a product or reach a planned result.

"Research and development laboratory" means a facility or a specially designated area of a facility used primarily for research, development, and testing activity, and not primarily involved in the production of goods for commercial sale, in which hazardous substances are used by, or under, the direct supervision of a technically qualified person.

"Source" means a point or location in a production process at which a nonproduct output is generated or released, provided, however, that similar, related, or identical kinds of sources may be considered a single source for the purposes of this act."Targeted production process" means any production process which significantly contributes to the use or release of hazardous substances or the generation of hazardous waste or nonproduct output, as determined by the owner or operator of an industrial facility pursuant to criteria established by the department.

"Targeted source" means any source which significantly contributes to the generation of nonproduct output, as determined by the owner or operator of an industrial facility pursuant to criteria established by the department.

"Use" means to process or otherwise use a hazardous substance.

"Violation of this act" means a violation of any provision of this act, or any rule or regulation, administrative order, or facility-wide permit adopted or issued pursuant thereto.

L.1991, c.235, s.3; amended 2010, c.87, s.18.



Section 13:1D-38 - Office Of Pollution Prevention Established; Programs; Reports

13:1D-38. Office of Pollution Prevention established; programs; reports
4. a. There is established in the Department of Environmental Protection the Office of Pollution Prevention. The office shall be under the immediate supervision of an administrator appointed by the commissioner who shall report directly to the commissioner. The administrator and all managerial employees necessary to implement the provisions of this act as determined by the commissioner may be members of the unclassified service of the State. The office shall be responsible for the implementation of the provisions of this act, for the coordination of all pollution prevention policies within the department, for conducting an ongoing review of all appropriate regulatory and enforcement policies to ensure that these policies require or encourage pollution prevention to the maximum extent practicable and feasible, and for performing any other function that the commissioner may deem appropriate.

b. The department may establish an educational and outreach program designed to explain and make available to the general public all pollution prevention plan summaries and pollution prevention plan progress reports submitted to the department pursuant to this act, in accordance with rules and regulations adopted by the department to protect trade secret information.

c. Upon a written request by a member of the public for a copy of a pollution prevention plan summary or pollution prevention plan progress report submitted to the department pursuant to this act, the department shall provide that person with a copy of any pollution prevention plan summary or pollution prevention plan progress report submitted to the department pursuant to this act within 30 days of receipt of the request therefor for a cost not to exceed the cost of printing and postage.

L.1991,c.235,s.4.



Section 13:1D-40 - Rules, Regulations

13:1D-40. Rules, regulations
6. a. Within 18 months of the effective date of this act, the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary for the implementation of this act.

b. Within 18 months of the effective date of this act the department shall adopt, pursuant to the "Administrative Procedure Act," rules and regulations that outline the substantive requirements of pollution prevention plans, pollution prevention plan summaries, and pollution prevention plan progress reports, and shall make a document setting forth these requirements available to owners and operators of priority industrial facilities. The rules and regulations adopted pursuant to this subsection shall, to the maximum extent practicable and feasible, require that information required for the preparation of a pollution prevention plan, pollution prevention plan summary, and a pollution prevention plan progress report be based on information developed by the owner or operator of an industrial facility for the purposes of compliance with 42 U.S.C. s. 11023 and P.L.1983, c.315 (C.34:5A-1 et al.). These rules and regulations shall specify which information required in a pollution prevention plan summary and pollution prevention plan progress report may be reported to the department in an environmental survey submitted pursuant to P.L.1983, c.315 instead of in a pollution prevention plan summary or a pollution prevention plan progress report. These regulations may require owners or operators of industrial facilities to submit pollution prevention plan summaries or pollution prevention plan progress reports in a form that is compatible with the department's electronic information storage and retrieval system.

c. Within 18 months of the effective date of this act the department shall adopt, pursuant to the "Administrative Procedure Act," rules and regulations establishing criteria pursuant to which the department shall be authorized to issue a directive requiring an industrial facility which is not a priority industrial facility to prepare a pollution prevention plan, pollution prevention plan summary, and a pollution prevention plan progress report. These criteria shall include the toxicity and volume of the hazardous substances or hazardous waste used, generated or released at the industrial facility, and the history of unpermitted releases at the industrial facility. These criteria shall also include a requirement that the department, prior to issuing a directive pursuant to this subsection, make a written finding that, based on the past performance of the industrial facility and the compliance of the industrial facility with the terms of any permit, certificate, registration, or any other relevant department approval issued to the owner or operator of the industrial facility pursuant to P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.), and the extent to which the industrial facility contributes to the total amount of hazardous substances used, generated, or released in the State or a region of the State, the preparation of a pollution prevention plan, pollution prevention plan summary, and pollution prevention plan progress report for the industrial facility could result in a reduction in the use or release of hazardous substances or the generation of hazardous waste or nonproduct output at the industrial facility and a reduction in the threat posed to the environment or public health by the use or release of hazardous substances or the generation of hazardous waste or nonproduct output at the industrial facility.

d. The department, pursuant to rules and regulations adopted pursuant to the "Administrative Procedure Act," may establish for any hazardous substance used or manufactured at an industrial facility a facility-wide threshold quantity of up to 10,000 pounds below which the hazardous substance need not be included in the pollution prevention plan, pollution prevention plan summary or pollution prevention plan progress report, or a 10-employee threshold below which an industrial facility would not be required to prepare a pollution prevention plan or submit a pollution prevention plan summary and a pollution prevention plan progress report.

e. An owner or operator of an industrial facility may include in a pollution prevention plan, pollution prevention plan summary, and pollution prevention plan progress report an input-use exemption list of any hazardous substances used in a specific production process at the industrial facility, the input-use of which he has determined through pollution prevention planning cannot be reduced below the current level. For each hazardous substance included on the input-use exemption list, the owner or operator shall be required to demonstrate, in writing, that there is no reasonably available and economically viable alternative to the current level of input-use of the hazardous substances in the specified production process. An owner or operator shall not be required to include in a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report a reduction in use for any hazardous substance included on an input-use exemption list, but shall be required to provide all other information concerning such a hazardous substance required in a pollution prevention plan, pollution prevention plan summary, and pollution prevention plan progress report. Notwithstanding the inclusion of a hazardous substance on an input-use exemption list, the owner or operator of an industrial facility shall be required to consider pollution prevention techniques other than use reduction with regard to each hazardous substance on the input-use exemption list.

f. An owner or operator of an industrial facility shall not be required to include in a pollution prevention plan, pollution prevention plan summary or pollution prevention plan progress report information pertaining to improvements in pollution prevention for a production process established after January 1, 1992 until the first five-year revision of the pollution prevention plan and pollution prevention plan summary prepared for the industrial facility at which the production process is carried out after the establishment of the production process, or until five years after the establishment of the production process, whichever occurs later. Within 18 months of the effective date of this act, the department shall adopt, pursuant to the "Administrative Procedure Act," rules and regulations establishing criteria for the identification of production processes subject to the provisions of this subsection.

L.1991,c.235,s.6.



Section 13:1D-41 - Information Required In Pollution Prevention Plan

13:1D-41. Information required in pollution prevention plan
7. a. The information required by the department in a pollution prevention plan shall cover the previous calendar year and be reported in two parts.

b. Part I of a pollution prevention plan shall consist of a comprehensive inventory and analysis of the use and release of hazardous substances, and the generation of hazardous waste and nonproduct output at an industrial facility. The information required by the department in Part I of a pollution prevention plan, except as otherwise provided by the department in rules and regulations adopted pursuant to section 6 of this act, shall include the following information:

(1) A certification by the highest ranking corporate official with direct operating responsibility at the industrial facility that he has read the pollution prevention plan and that the pollution prevention plan is true, accurate, and complete to the best of his knowledge, and a certification by the highest ranking corporate official at the industrial facility that he is familiar with the pollution prevention plan and that it is the corporate policy of that industrial facility to achieve the goals of the pollution prevention plan;

(2) The name and business telephone number of the owner or operator of the industrial facility, and of the highest ranking corporate official at the industrial facility, and the name and business telephone number of a non-management employee representative at the industrial facility;

(3) An identification of each production process using or producing hazardous substances at the industrial facility, the product produced in the production process, and the total units of production produced in each production process during the year;

(4) The chemical identity and Chemical Abstract Service (CAS) number of each hazardous substance manufactured, stored or used at the industrial facility;

(5) The amounts of each hazardous substance in pure form or contained in a mixture in storage at the industrial facility on the first and last days of the year, stored on an annual average at the industrial facility, manufactured as a product at the industrial facility, brought into the industrial facility, generated as nonproduct output at the industrial facility, used at the industrial facility, consumed at the industrial facility, and contained in the product or products produced at the industrial facility;

(6) For each production process, the amounts of each hazardous substance, either in pure form or contained in a mixture, manufactured, used, consumed, contained in the product or products produced, and generated as nonproduct output;

(7) The amounts of each hazardous waste generated, and hazardous substance released at each production process at the industrial facility and the amount of nonproduct output generated at each source at the industrial facility;

(8) The address of each off-site treatment, disposal, or storage facility to which hazardous waste generated at the industrial facility is transported, and the type of treatment or disposal method utilized at each off-site facility;

(9) For the industrial facility as a whole, the amounts of each hazardous waste generated, recycled in-process, treated, stored, disposed of or recycled outside of any production process on-site, recycled outside of any production process off-site, and treated, stored, or disposed of off-site;

(10) The amount of each hazardous substance in nonproduct output recycled within each production process at the industrial facility, recycled outside of any production process on-site and recycled outside of any production process off-site;

(11) The amounts of all hazardous substances that are released into the air or discharged into the water or any other waste stream following recycling, treatment, or any combination thereof;

(12) A comprehensive financial analysis of the costs associated with the use, generation, release, or discharge of hazardous substances which occur as a result of current production processes at the industrial facility, including the costs of generation of nonproduct output, the savings realized by investments in pollution prevention and the more efficient use of raw materials, the cost of the treatment and disposal of hazardous waste, and the cost of liability insurance;

(13) A calculation of the reduction or increase in the use of each hazardous substance per comparable unit of production in each targeted production process, or any other production process, as determined by the department, in comparison to the use of each hazardous substance per unit of production in each production process reported in the pollution prevention plan for the previous year, including an indication if the calculation is an estimate;

(14) A calculation of the reduction or increase in the amount of each hazardous substance generated as nonproduct output from each targeted source and targeted production process or any other production process or source, as determined by the department, per comparable unit of product, and in the amount of each hazardous waste generated at each targeted source and targeted production process, or any other production process or source, as determined by the department, per unit of product, in comparison to the amounts reported in the pollution prevention plan for the previous year;

(15) A calculation of the reduction or increase in the use of each hazardous substance by the entire industrial facility in comparison to the use of each hazardous substance by the entire industrial facility reported in the pollution prevention plan for the previous year, including an indication if the calculation is an estimate;

(16) A calculation of the reduction or increase in the amount of each hazardous substance generated as nonproduct output by the entire industrial facility and in the amount of each hazardous waste generated by the entire industrial facility, in comparison to the amounts reported in the pollution prevention plan for the previous year; and

(17) Indications of the methods, modifications, or procedures used to achieve each reduction reported pursuant to paragraphs (13), (14), (15), and (16) of this subsection, and the industrial facility's five-year goals for such reductions at each production process and on a facility-wide basis, except that the product of a production process need not be included in the reduction goal, and except that any hazardous substance listed on an input-use exemption list pursuant to subsection d. of section 6 of this act need not be included in the use reduction goal.

The information identified in paragraphs (13), (14), (15), and (16) of this subsection shall not be required for the first year covered by a pollution prevention plan prepared pursuant to this subsection.

c. The information required by the department in Part II of a pollution prevention plan shall consist of information concerning targeted production processes and sources, and, except as otherwise provided by the department in rules and regulations adopted pursuant to section 6 of this act, shall include the following information:

(1) For the industrial facility, the industrial facility's five-year numeric goals for reducing the use of each hazardous substance and for reducing the generation as nonproduct output of each hazardous substance;

(2) For each targeted production process, the industrial facility's five-year numeric goals for reducing the use of each hazardous substance per unit of product in the targeted production process, and for reducing the generation as nonproduct output of each hazardous substance per unit of product in the targeted production process;

(3) A description of each targeted production process and targeted source;



(4) An identification, for each targeted production process and targeted source, of available reduction options, including procedures, technologies and equipment, that may substantially reduce the use and generation of hazardous substances;

(5) A feasibility analysis, for each targeted production process and targeted source, of reduction options identified pursuant to paragraph (4) of this subsection, which shall include, but need not be limited to, a full-cost accounting of the options, and any technological obstacles to adopting the options;

(6) A description, for each targeted production process, of options the owner or operator of the industrial facility intends to undertake during the next five years to achieve its reduction goals and a schedule for the implementation of the options. The options to be described shall include, but need not be limited to, employee training, management policies, inventory control, scheduling improvements, material handling improvements, and spill and leak prevention;

(7) A description of the valuation methods used by the owner or operator to determine not to install or utilize each option identified pursuant to paragraph (6) of this subsection that would have resulted in a greater percentage reduction in the use of hazardous substances or generation of nonproduct output than the option chosen;

(8) An assessment and schedule for implementing on-site out-of-process recycling with regard to industrial facilities authorized by the department to include out-of-process recycling in a pollution prevention plan; and

(9) A quantitative description of the impact that individual pollution prevention techniques have had on post-treatment multimedia environmental releases of hazardous substances, reported by medium.

d. Within 18 months of the effective date of this act, the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing criteria pursuant to which owners and operators of industrial facilities may identify targeted production processes and targeted sources for the purpose of focusing pollution prevention strategies on these targeted production sources and targeted sources. The criteria for the identification of targeted production processes and targeted sources shall be based on a consideration of the toxicity of specific hazardous substances or hazardous wastes used, generated or released at the targeted production process or targeted source, and shall require that a targeted production process or targeted source be a production process or source which makes a significant contribution to the use and release of hazardous substances, the generation of hazardous waste, and the generation of nonproduct output, as appropriate, at the industrial facility.

e. The owner or operator of an industrial facility may include in a pollution prevention plan and pollution prevention plan summary a description of any pollution prevention strategies implemented at the industrial facility prior to 1987.

f. The department may authorize an owner or operator of an industrial facility to include out-of-process recycling in a pollution prevention plan and a pollution prevention plan summary if the department determines that pollution prevention strategies are not reasonably available to the owner or operator.

g. The information required by the department in a pollution prevention plan progress report, except as otherwise provided by the department in rules and regulations adopted pursuant to section 6 of this act, shall include the following:

(1) An identification of each production process and targeted production process, and calculations, for the industrial facility and for each targeted production process and any other production process required by the department, of the reduction or increase in the use of each hazardous substance per unit of production, in the generation of each nonproduct output per unit of production, and in multimedia releases, by medium, following recycling and treatment of each hazardous substance, in comparison to the previous year;

(2) An indication of the method used to achieve each reduction listed pursuant to paragraph (1) of this subsection;

(3) A numerical statement demonstrating the industrial facility's progress towards achieving each of its five-year goals, including the most recent information required pursuant to paragraphs (1) and (2) of subsection c. of this section;

(4) An explanation of why the industrial facility's annual progress may be less than that anticipated in the pollution prevention plan time schedule for implementation; and

(5) A description of pollution prevention techniques that the owner or operator of the industrial facility intends to undertake during the forthcoming year at a targeted production process level.

h. The information required by the department in a pollution prevention plan summary, except as otherwise provided by the department in rules and regulations adopted pursuant to section 6 of this act, shall contain the following:

(1) For the industrial facility, the industrial facility's five-year numeric goal for reducing the use of each hazardous substance, and for reducing the generation of each nonproduct output;

(2) For each targeted production process, the industrial facility's five-year numeric goals for reducing the use of each hazardous substance per unit of production, and for reducing the generation of nonproduct output per unit of product in the targeted production process;

(3) A description of each targeted production process and targeted source;



(4) A description, for each targeted production process, of the techniques the owner or operator of the industrial facility intends to undertake during the next five years to achieve the industrial facility's reduction goals, and a schedule for the implementation of the techniques;

(5) An indication, for each hazardous substance used in a targeted production process, of whether the hazardous substance is used in an amount of 0 to 5,000 pounds, 5000 pounds to 10,000 pounds, or greater than 10,000 pounds;

(6) A written certification that the owner or operator of the industrial facility has prepared a pollution prevention plan and that the plan is available on site for the department's inspection; and

(7) A list of all other permits, certificates, registrations, or other approvals, or documents issued by the department for the industrial facility.

i. The owner or operator of an industrial facility shall not be required to include in a pollution prevention plan or pollution prevention plan summary information concerning a research and development laboratory located at the industrial facility.

j. The owner or operator of an industrial facility shall not be required to prepare a pollution prevention plan, pollution prevention plan summary or pollution prevention plan progress report for a pilot facility

k. The department shall adopt, pursuant to the "Administrative Procedure Act," rules and regulations establishing criteria under which the department shall consider sources or production processes that use similar ingredients to produce one or more similar products as a single source or production process for the purposes of reporting information in a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report.

l. Nothing in this act shall be construed to authorize the department to request or require the owner or operator of an industrial facility to provide information concerning non-hazardous substances or product formulas for mixtures that include non-hazardous substances, or to require that such information be included in a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report.

L.1991,c.235,s.7.



Section 13:1D-42 - Preparation Of Pollution Prevention Plan, Submission Of Summary; Progress Reports

13:1D-42. Preparation of pollution prevention plan, submission of summary; progress reports
8. a. The owner or operator of each priority industrial facility having a Standard Industrial Classification, as designated by the federal Office of Management and Budget, within Major Group Numbers 26, 28, 30, 33 and 34, shall prepare a pollution prevention plan and submit a pollution prevention plan summary to the department on or before July 1, 1994.

b. The owner or operator of each priority industrial facility, other than those priority industrial facilities enumerated in subsection a. of this section, shall prepare a pollution prevention plan and submit a pollution prevention plan summary to the department on or before July 1, 1996.

c. The owner or operator of a priority industrial facility shall maintain a copy of the pollution prevention plan for the facility at the facility, where it shall be available for inspection by the department.

d. The owner or operator of a priority industrial facility shall annually update the information required to be reported pursuant to paragraphs (13) through (17) of subsection b. of section 7 of this act. The owner or operator of a priority industrial facility shall update the information required to be reported in paragraphs (1) through (12) of subsection b. of section 7 of this act, and pursuant to subsection h. of section 7 of this act, if a significant change in the operation of the priority industrial facility occurs, including the cessation or major expansion of a production process, the installation or removal of primary components of a production process, or the use or release of a hazardous substance, or the generation of a hazardous waste, which was not used, released, or generated when the initial pollution prevention plan was completed.

e. The owner or operator of a priority industrial facility shall prepare a complete revision of a pollution prevention plan by July 1 of the fifth year after the year of the initial completion of the pollution prevention plan, and by July 1 of each fifth year thereafter.

f. The owner or operator of a priority industrial facility shall prepare and submit to the department a complete revision of a pollution prevention plan summary by July 1 of the fifth year after the year of the initial completion of the pollution prevention plan summary, and by July 1 of each fifth year thereafter.

g. The owner or operator of a priority industrial facility shall prepare and submit to the department, on July 1 of each year after the year of the initial completion of a pollution prevention plan or the year of a complete revision of the pollution prevention plan, a pollution prevention plan progress report that indicates the progress made in the previous year in complying with the pollution prevention goals set forth in the initial pollution prevention plan, or revised pollution prevention plan, as appropriate.

h. After January 1, 1995, the department, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations designating as priority industrial facilities industrial facilities other than those designated as priority industrial facilities pursuant to section 3 of this act. At least one year prior to the final adoption of any rules and regulations designating proposed priority industrial facilities pursuant to this subsection, the department shall submit to the Legislature a list of the proposed priority industrial facilities.

i. The department may adopt, pursuant to the "Administrative Procedure Act," rules and regulations establishing criteria for the inclusion of hazardous substances in pollution prevention plans, pollution prevention plan summaries, and pollution prevention plan progress reports other than the hazardous substances on the list established pursuant to 42 U.S.C. s. 11023, which criteria shall include a consideration of the toxicity of a substance, evidence of the production of the substance in commercial quantities, and prior regulation as a hazardous substance pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.), section 4 of P.L.1985, c.403 (C.13:1K-22), or 42 U.S.C. s. 9601.

L.1991,c.235,s.8.



Section 13:1D-43 - Department Authorized To Require Submission Of Pollution Prevention Plan, Summary, Progress Report

13:1D-43. Department authorized to require submission of pollution prevention plan, summary, progress report
9. a. The department shall have the authority to require the owner or operator of a priority industrial facility to prepare and submit a pollution prevention plan and submit a pollution prevention plan summary and pollution prevention plan progress report to the department.

b. The department shall have the authority to approve a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report prepared pursuant to this act and require the owner or operator of a priority industrial facility to make any revisions or modifications of a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report necessary for compliance with the provisions of this act, as determined by the department pursuant to rules and regulations adopted pursuant to section 6 of this act. In reviewing a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report, the department shall have the authority to require an owner or operator of a priority industrial facility to provide such information as the department deems necessary to support the owner or operator's identification of a targeted production process or targeted source. If the department requires the owner or operator of a priority industrial facility to make revisions or modify a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report, the department shall consider the financial impact on the owner or operator of the priority industrial facility of the changes or modifications.

c. At the time of an initial application for, or renewal of, any permit, certificate, registration, or any other relevant department approval issued to the owner or operator of a priority industrial facility pursuant to P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.), the department may require that the permit, certificate, registration or approval include the pollution prevention strategies set forth in the pollution prevention plan or pollution prevention plan summary prepared for the priority industrial facility pursuant to this act, or may require, as a condition of issuing a permit, certificate, registration, or any other relevant department approval to the owner or operator of a priority industrial facility pursuant to P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.), that the owner or operator of the priority industrial facility prepare a pollution prevention plan and submit a pollution prevention plan summary to the department.

d. The department may revoke, issue, reissue, or modify any permit, certificate, registration, or any other relevant approval issued to the owner or operator of a priority industrial facility by the department pursuant to P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.) for the purpose of issuing a facility-wide permit, or requiring more stringent emission or effluent levels based on pollution prevention strategies contained in the pollution prevention plan prepared by the owner or operator of the priority industrial facility. Any action taken by the department pursuant to this subsection to revoke, issue, reissue, or modify any permit, certificate, registration, or other departmental approval may be appealed pursuant to the provisions of P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.), as appropriate.

L.1991,c.235,s.9.



Section 13:1D-44 - Department May Direct Owner Of Non-priority Industrial Facility To Submit Pollution Prevention Plan, Summary, Progress Report

13:1D-44. Department may direct owner of non-priority industrial facility to submit pollution prevention plan, summary, progress report
10. a. The department, pursuant to the criteria established in rules and regulations adopted pursuant to subsection c. of section 6 of this act, may direct the owner or operator of an industrial facility which is not designated a priority industrial facility pursuant to section 3 or subsection h. of section 8 of this act, to prepare a pollution prevention plan for the industrial facility and to submit a pollution prevention plan summary and pollution prevention plan progress report to the department. An owner or operator of an industrial facility directed to prepare a pollution prevention plan, pollution prevention plan summary, and pollution prevention plan progress report pursuant to this subsection shall prepare the pollution prevention plan, submit the pollution prevention plan summary to the department within 18 months of receipt of the department's directive, and shall annually submit to the department a pollution prevention plan progress report.

b. The department shall have the authority to approve a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report prepared pursuant to this section, and to require the owner or operator of an industrial facility to make any revisions or modifications in a pollution prevention plan or pollution prevention plan summary necessary for compliance with the provisions of this act, as determined by the department pursuant to rules and regulations adopted pursuant to section 6 of this act. In reviewing a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report, the department shall have the authority to require an owner or operator of an industrial facility to provide such information as the department deems necessary to support the owner or operator's identification of a targeted production process or targeted source. If the department requires the owner or operator of an industrial facility to make revisions or modify a pollution prevention plan, pollution prevention plan summary, or pollution prevention plan progress report, the department shall consider the financial impact on the owner or operator of the industrial facility of the changes or modifications.

c. At the time of an initial application for, or an application for the renewal of, any permit, certificate, registration, or any other relevant approval issued by the department pursuant to P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.) to the owner or operator of an industrial facility that has been directed by the department to prepare a pollution prevention plan and pollution prevention plan summary pursuant to subsection a. of this section, the department may require that the permit, certificate, registration, or approval include the pollution prevention strategies set forth in the pollution prevention plan or pollution prevention plan summary prepared for the industrial facility.

d. The department may revoke, issue, reissue, or modify any permit, certificate, registration, or any other relevant approval issued by the department pursuant to P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.) to the owner or operator of an industrial facility that has been directed by the department to prepare a pollution prevention plan and pollution prevention plan summary pursuant to subsection a. of this section for the purpose of including the pollution prevention strategies set forth in the pollution prevention plan or pollution prevention plan summary prepared for the industrial facility. Any action taken by the department pursuant to this subsection to revoke, issue, reissue, or modify any permit certificate, registration, or other department approval may be appealed pursuant to the provisions of P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.), as appropriate.

L.1991,c.235,s.10.



Section 13:1D-45 - Department Research On Pollution Prevention Trends

13:1D-45. Department research on pollution prevention trends
11. The department shall conduct research on pollution prevention trends within each of the Standard Industrial Classification industry groups represented by priority industrial facilities. This research shall include an analysis of information contained in pollution prevention plan summaries prepared and submitted to the department by owners or operators of priority industrial facilities, and may include an analysis of pollution prevention plans. Within five years of the effective date of this act, the department shall prepare and submit to the Governor and the Legislature, and shall make available to the public, a pollution prevention profile report for each of the Standard Industrial Classification industry groups represented by priority industrial facilities that summarizes the department's research on each industry group, and, if warranted by the research, that recommends any administrative or legislative action necessary to increase pollution prevention activities at priority industrial facilities.

L.1991,c.235,s.11.



Section 13:1D-46 - Department May Enter Industrial Facility To Obtain Information About Pollution Prevention Practices

13:1D-46. Department may enter industrial facility to obtain information about pollution prevention practices
12. The department may enter any industrial facility for the purpose of obtaining information concerning the industrial facility's pollution prevention practices, reviewing a pollution prevention plan, ascertaining the quality of any work performed in accordance with this act or rules or regulations adopted pursuant thereto, or ascertaining compliance with a facility-wide permit or the provisions of this act or any rule or regulation adopted pursuant thereto. Any information relating to a trade secret obtained in the course of implementing or enforcing the provisions of this act shall be kept confidential and shall be inadmissible as evidence in any court or in any other proceeding in such a manner so as to protect the confidentiality of the information.

L.1991,c.235,s.12.



Section 13:1D-47 - Omission Of Trade Secrets From Pollution Plan, Summary

13:1D-47. Omission of trade secrets from pollution plan, summary
13. a. Any owner or operator of an industrial facility required to prepare a pollution prevention plan and submit to the department a pollution prevention plan summary may omit from the pollution prevention plan or pollution prevention plan summary the specific chemical identity of a hazardous substance about which information is required, and include instead the generic class or category of the hazardous substance, or may omit any other information required to be disclosed, if the owner or operator files with the department a trade secret claim pursuant to this section.

b. Any owner or operator of an industrial facility omitting information from a pollution prevention plan or pollution prevention plan summary pursuant to this section shall submit to the department, accompanied by the pollution prevention plan summary, a trade secret claim in which the owner or operator of the industrial facility provides the commissioner with the information omitted, and a statement demonstrating that the information omitted meets the criteria for a valid trade secret established pursuant to subsection c. of this section. The trade secret claim shall include the information omitted from the pollution prevention plan or pollution prevention plan summary, and the commissioner shall maintain this information on a confidential basis. Any trade secret claim made pursuant to this section which the department determines is false or frivolous shall be considered a violation of this act.

c. No owner or operator of an industrial facility shall omit information from a pollution prevention plan or pollution prevention plan summary unless the owner or operator can demonstrate that:

(1) The information has not been disclosed to any other person other than to a person bound by a confidentiality agreement;

(2) The owner or operator has taken all reasonable measures necessary to protect the secrecy of the information;

(3) The information is not required to be disclosed, or to be otherwise made available, to the public pursuant to any other federal or State law;

(4) Disclosure of the information would be likely to cause the owner or operator substantial economic disadvantage or harm; and

(5) The information is not readily discoverable through reverse engineering or other analytical techniques.

d. The department shall act to make a determination on the validity of a trade secret claim when a request is made by any person for the disclosure of the information for which the trade secret claim was made, or at any time that the department deems appropriate. Upon making a determination on the validity of a trade secret claim, the department shall inform the owner or operator of the affected industrial facility of the determination by certified mail. If the department determines that the owner or operator's trade secret claim is not valid, the owner or operator shall have 45 days from the receipt of the department's determination to file with the department a written request for an administrative hearing on the determination. If the owner or operator does not file such a request within 45 days, the department shall take action to provide that the information for which the trade secret claim was made be disclosed pursuant to the provisions of this act. If an owner or operator requests an administrative hearing pursuant to the provisions of this subsection, the department shall refer the matter to the Office of Administrative Law for a hearing thereon. At the hearing, the owner or operator shall have the burden to show that the trade secret claim is valid. Within 45 days of receipt of the administrative law judge's recommendation, the department shall affirm, reject, or modify the recommendation. The department's action shall be considered the final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and shall be subject only to judicial review as provided in the Rules of Court. The department shall inform the owner or operator of its decision on the administrative law judge's recommendation by certified mail. If the department determines that the trade secret claim is not valid, the owner or operator shall have 45 days to notify the department in writing that he has filed an appeal of the department's decision in the courts. If the owner or operator does not so notify the department, the department shall take action to provide that the information for which the trade secret claim was made be disclosed pursuant to the provisions of this act.

e. The department shall provide any information for which a trade secret claim is pending or has been approved pursuant to this section to a physician or osteopath when such information is needed for medical diagnosis or treatment. The department shall require the physician or osteopath to sign an agreement protecting the confidentiality of information disclosed pursuant to this subsection.

f. Any pollution prevention plan summary containing information for which a trade secret claim is pending or has been approved shall be made available to the public with that information omitted.

g. The subject of any trade secret claim pending or approved shall be treated as confidential information. Confidential information shall be kept in a locked file within a locked room at the department, and shall not be duplicated by any person, including any employee of the department. The department shall maintain a record of all persons obtaining access to the confidential information, including the date and time of, and the reasons for, the access. Except as provided in subsection e. of this section, the department shall not disclose any confidential information to any person except an officer or employee of the State in connection with the official duties of the officer or employee under any law for the protection of public health, or to the contractors of the State and their employees if, in the opinion of the department, the disclosure is necessary for the completion of any work contracted for in connection with the implementation of this act. Any officer or employee of the State, contractor of the State, physician, or osteopath who has access to any confidential information, and who willingly and knowingly discloses the confidential information to any person not authorized to receive it, is guilty of a crime of the third degree.

h. The commissioner shall not approve any trade secret claim for any information which the Administrator of the United States Environmental Protection Agency has determined is not a trade secret pursuant to 42 U.S.C. s.11042 or 42 U.S.C. s.6921.

i. An owner or operator of an industrial facility may not claim the following information as a trade secret:

(1) The chemical name, identity, and amounts of any hazardous substance discharged into the air or the surface or ground waters of the State or into a wastewater treatment system, the chemical identity and amounts of hazardous waste generated, or the location of a discharge or generation; or

(2) Hazards to health or the environment posed by any hazardous substance at an industrial facility, and potential routes of human exposure to a hazardous substance.

j. The information for which a trade secret claim is made pursuant to this section may be used by the department in general compilations of information based on industry groups or classifications of hazardous substances, or for the conducting of research and preparation of the reports required pursuant to section 9 of this act if this use does not identify the specific industrial facility or priority industrial facility for which the information was reported.

L.1991,c.235,s.13.



Section 13:1D-48 - Designation Of Priority Industrial Facilities To Receive Permit

13:1D-48. Designation of priority industrial facilities to receive permit
14. a. Within 18 months of adoption of the rules and regulations required pursuant to section 6 of this act, the department shall designate no fewer than 10 but not more than 15 individual priority industrial facilities to each receive a facility-wide permit on the basis of criteria adopted by the department. These criteria shall include, but need not be limited to:

(1) The potential for a priority industrial facility to serve as a State-wide model for multimedia pollution prevention programs;

(2) The potential for a priority industrial facility that does not meet industry-wide pollution prevention goals to meet these goals through a facility-wide permit; and

(3) The potential for a priority industrial facility that has not met the pollution prevention goals set forth in its pollution prevention plan to meet these goals through a facility-wide permit.

At the time of the designation of priority industrial facilities pursuant to this subsection, the department shall prepare and submit to the Legislature a report summarizing the designation process and progress made to date in establishing a facility-wide permitting program.

b. Within 30 months of the adoption of the rules and regulations required pursuant to section 6 of this act, the department shall issue facility-wide permits to the priority industrial facilities designated pursuant to subsection a. of this section.

c. Within 36 months of the adoption of the rules and regulations required pursuant to section 6 of this act, the department shall prepare and submit to the Governor and the Legislature a report analyzing the facility-wide permit program, evaluating the successes or shortcomings of the facility-wide permit program, evaluating the ability of the department to conduct and expand the facility-wide permit program, and proposing, if warranted, a schedule to expand the applicability of the facility-wide permit program. The department shall not expand the facility-wide permitting program beyond the number of priority industrial facilities designated pursuant to subsection a. of this section without authorization by law.

L.1991,c.235,s.14.



Section 13:1D-49 - Violations, Penalties

13:1D-49. Violations, penalties
15. a. Whenever, on the basis of information available to the commissioner, the commissioner finds that a person is in violation of this act, the commissioner shall:

(1) Issue an order in accordance with subsection b. of this section requiring the person to comply;

(2) Bring a civil action in accordance with subsection c. of this section;



(3) Levy a civil administrative penalty in accordance with subsection d. of this section; or

(4) Bring an action for a civil penalty in accordance with subsection e. of this section.

The exercise of any of the remedies provided in this section shall not preclude recourse to any other remedy so provided.

b. Whenever, on the basis of information available to the commissioner, the commissioner finds that a person is in violation of this act, the commissioner may issue an order (1) specifying the provision or provisions of this act, or the rule or regulation adopted pursuant thereto, of which the person is in violation; (2) citing the action that caused the violation; (3) requiring compliance with the provision of this act or the rule or regulation adopted pursuant thereto of which the person is in violation; and (4) giving notice to the person of his right to a hearing on the matters contained in the order.

c. The commissioner is authorized to commence a civil action in Superior Court for appropriate relief from a violation of this act. This relief may include an assessment against the violator for the costs of any investigation, inspection, or monitoring survey that led to the discovery and establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection.

d. (1) The commissioner is authorized to impose a civil administrative penalty of not more than $15,000 for each violation, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount imposed under this subsection shall be assessed pursuant to rules and regulations adopted by the commissioner for violations of similar type, seriousness, and duration. The commissioner shall have the authority to assess penalties prior to the establishment of rules and regulations governing penalties to the extent that such penalties are reasonable and based on other violations of a similar type, seriousness, and duration. No civil administrative penalty shall be imposed until after the person has been notified by certified mail or personal service. The notice shall include: a reference to the section of the act, rule, regulation, order, or permit violated; a concise statement of the facts alleged to constitute a violation; a statement of the amount of the civil administrative penalties to be imposed; and a statement of the person's right to a hearing. The person shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. Subsequent to the hearing and upon finding that a violation has occurred, the commissioner may issue a final order or civil administrative penalty after imposing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order or a final civil administrative penalty upon the expiration of the 20-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order or a final civil administrative penalty. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of a civil administrative penalty shall not be deemed to affect the availability of any other enforcement provision in connection with the violation for which the penalty is levied. A civil administrative penalty imposed under this subsection may be compromised by the commissioner upon the posting of a performance bond by the violator, or upon terms and conditions the commissioner may establish by rule or regulation.

(2) In addition to the assessment of a civil administrative penalty, the commissioner may, by administrative order and upon an appropriate finding, assess a violator for the reasonable costs of any investigation, inspection, or monitoring survey which led to the establishment of the violation.

e. Any person who violates this act, an order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay in full a civil administrative penalty levied pursuant to subsection d. of this section, shall be subject, upon order of a court, to a civil penalty not to exceed $15,000 for each day during which the violation continues. Any penalty imposed pursuant to this subsection may be collected, and any costs incurred in connection therewith may be recovered, in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce "the penalty enforcement law."

f. Any violation of a pollution prevention condition of a facility-wide permit issued pursuant to this act shall be considered a violation of P.L.1970, c.33 (C.13:1D-1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), or P.L.1954, c.212 (C.26:2C-1 et seq.), as the department deems appropriate.

L.1991,c.235,s.15.



Section 13:1D-50 - "Pollution Prevention Fund" Established

13:1D-50. "Pollution Prevention Fund" established
16. There is established in the department a nonlapsing fund to be known as the "Pollution Prevention Fund," hereinafter referred to as "the fund." The fund shall be credited with all fees imposed and collected by the Department of Labor pursuant to paragraph (2) of subsection b. of section 26 of P.L.1983, c.315 (C.34:5A-26), and with all penalties collected for violations of this act, and with any other monies that may be made available, or appropriated, to the department for the implementation of this act. Monies in the fund shall be used by, and are hereby appropriated to, the department solely for the purpose of implementing the provisions of this act.

L.1991,c.235,s.16.



Section 13:1D-51 - Definitions

13:1D-51. Definitions
1. As used in sections 1 through 7 of this amendatory and supplementary act:

"Commissioner" means the Commissioner of the Department of Environmental Protection.

"Convey" means to sell, exchange, lease for a term of 25 years or more, grant, or agree to sell, exchange, lease for a term of 25 years or more, or grant, in an amount greater than one acre.

"Department" means the Department of Environmental Protection, or any agency, division, or office thereof.

"Green Acres funds" means any funds made available for the acquisition or development of lands by the State for recreation and conservation purposes pursuant to: P.L.1961, c.46; P.L.1971, c.165; P.L.1974, c.102; P.L.1978, c.118; P.L.1983, c.354; P.L.1987, c.265; and P.L.1989, c.183; or any similar act for such purposes that may be enacted, or any such funds administered pursuant to P.L.1961, c.45 (C.13:8A-1 et seq.), P.L.1971, c.419 (C.13:8A-19 et seq.), and P.L.1975, c.155 (C.13:8A-35 et seq.), or any similar act for such purposes that may be enacted.

"Land" or "lands" means real property, including improvements thereof or thereon, rights-of-way, water, riparian and other rights, easements, and privileges, and all other rights or interests of any kind or description in, relating to, or connected with real property.

"Minor conveyance" means a conveyance or proposed conveyance of lands acquired or developed by the State with Green Acres funds, or acquired or developed by the State in any other manner and administered by the department, which lands shall be greater than one acre but less than five acres in size and valued at less than $50,000, and which conveyance or proposed conveyance under law requires the approval of the State House Commission established pursuant to R.S.52:20-1 et seq.

L.1993,c.38,s.1.



Section 13:1D-52 - Conditions For Conveyance Of Lands; Fees

13:1D-52. Conditions for conveyance of lands; fees
2. a. No lands acquired or developed by the State with Green Acres funds, or acquired or developed by the State in any other manner and administered by the Department of Environmental Protection, or any agency of the department, may be conveyed unless the department first:

(1) Prepares a report identifying the reasons for, and all advantages and disadvantages and benefits and detriments of, the proposed conveyance; assessing the environmental and recreational impact of that proposed conveyance, including, but not limited to, the impact on endangered species and nongame species as defined and regulated pursuant to P.L.1973, c.309 (C.23:2A-1 et seq.), and endangered plant species as defined and regulated pursuant to P.L.1989, c.56 (C.13:1B-15.151 et seq.); and assessing the environmental and economic value of the lands proposed to be conveyed under both their current and proposed uses;

(2) Transmits the report required to be prepared pursuant to paragraph (1) of this subsection at least 30 days in advance of the date of the first scheduled public hearing required pursuant to paragraph (4) of this subsection to the chairpersons of the Senate Environment Committee, the Senate State Government Committee, the Senate Budget and Appropriations Committee, the Assembly Environment Committee, the Assembly State Government Committee, and the Assembly Appropriations Committee, or the successors of those committees as designated by the President of the Senate for the Senate committees and by the Speaker of the General Assembly for the Assembly committees, and to the State House Commission;

(3) Makes the report required to be prepared pursuant to paragraph (1) of this subsection available upon request, at no cost or at the cost of reproduction, to the public at least 30 days in advance of the date of the first scheduled public hearing required pursuant to paragraph (4) of this subsection, and at each of the two public hearings;

(4) In addition to any other applicable requirements of law, rule, or regulation, conducts two public hearings on the proposed conveyance at least 14 days apart and at least 90 days in advance of the date on which the proposed conveyance is scheduled to be considered by the State House Commission, or, if review by the State House Commission is not required under law, than at least 90 days in advance of the date of the proposed conveyance. Of the two public hearings, one shall be held in the City of Trenton, Mercer county, and the other in the municipality wherein the lands proposed to be conveyed are located or, if that is not practicable, in a municipality as close thereto as can reasonably be arranged. At each such hearing, the department shall explain the proposed conveyance and indicate the consideration to be received by the State for agreeing to the proposed conveyance.

Notwithstanding the provisions of this subsection to the contrary, in the case of a minor conveyance, a public hearing shall be held in accordance with this subsection in the municipality wherein the lands proposed to be conveyed are located or, if that is not practicable, in a municipality as close thereto as can reasonably be arranged, but no second public hearing in the City of Trenton need be held as otherwise required pursuant to this subsection. Any subsequent conveyance or proposed conveyance involving lands contiguous to those considered under the minor conveyance exception of this paragraph shall not be considered a minor conveyance for the purposes of this amendatory and supplementary act, notwithstanding that the conveyance or proposed conveyance may otherwise meet the definition of a minor conveyance as set forth in section 1 of this amendatory and supplementary act.

b. The department may assess and collect a reasonable fee from any person to whom lands may be conveyed pursuant to this amendatory and supplementary act, which fee shall cover the administrative and any other costs incurred by the department in complying with the provisions and requirements of this amendatory and supplementary act. The fee shall be payable whether or not the lands are in fact eventually conveyed to such person.

L.1993,c.38,s.2.



Section 13:1D-53 - Notice Of Public Hearing

13:1D-53. Notice of public hearing
3. In addition to any other applicable requirements of law, rule, or regulation, the department shall provide notice of any public hearing required pursuant to paragraph (4) of subsection a. of section 2 of this amendatory and supplementary act at least 30 days in advance of the date of the hearing as follows:

a. By mailing a copy of the notice to:



(1) all parties to the proposed conveyance;



(2) the governing body, county clerk, and municipal clerk of every county and municipality in which the lands proposed to be conveyed are located; and

(3) any person who requests in writing of the department to receive in advance such notices;

b. By publishing the notice in a daily or weekly newspaper of general circulation in each county and municipality in which the lands proposed to be conveyed are located;

c. By publishing a notice in the New Jersey Register; and



d. By publishing a notice in the Department of Environmental Protection Monthly Bulletin.

L.1993,c.38,s.3.



Section 13:1D-54 - Information Included In Notices

13:1D-54. Information included in notices
4. The department shall include the following information in all notices required pursuant to section 3 of this amendatory and supplementary act:

a. A general description and the location of the lands proposed to be conveyed, including the street address, if any, and the lot and block numbers from the currently applicable municipal tax map. In the case of an exchange, the notice shall also include a general description and the location of the lands proposed to be conveyed to the State, including the street address, if any, and the lot and block numbers from the currently applicable municipal tax map;

b. The name of the parties to the proposed conveyance;



c. A description of the current and proposed use of the lands proposed to be conveyed;

d. The date, time, and place of the public hearing;



e. A statement that the public may submit written comments to the department on or before the date of the public hearing;

f. A brief description of the comment procedures;



g. The name and address of the person in the administering agency, division, or office designated to receive written comments and to contact for additional information and copies of any reports, analyses, hearing transcripts, or appraisals of value prepared concerning the proposed conveyance; and

h. Any additional information considered by the department to be necessary or appropriate.

L.1993,c.38,s.4.



Section 13:1D-55 - Submission Of Summary, Transcripts Of Public Hearing

13:1D-55. Submission of summary, transcripts of public hearing
5. The appropriate agency, division, or office within the department conducting a public hearing required pursuant to paragraph (4) of subsection a. of section 2 of this amendatory and supplementary act shall submit to the commissioner, and to the State House Commission for any conveyance of lands requiring, pursuant to law, review by the commission, a summary of the written comments received and the testimony heard at each public hearing pertaining to the proposed conveyance within 30 days after the date on which the public hearing was held. Transcripts of any public hearing shall also be made available to the State House Commission and, upon request, to the public within that time period.

L.1993,c.38,s.5.



Section 13:1D-56 - Valuation Of Lands; Terms As Covenants Running With The Land

13:1D-56. Valuation of lands; terms as covenants running with the land
6. a. For the purpose of determining the amount of consideration to be paid or transferred to the State in exchange for conveying lands acquired or developed by the State with Green Acres funds, or acquired or developed by the State in any other manner and administered by the department, the value of such lands shall be based upon their intended use upon conveyance or upon their highest and best use, whichever shall provide to the State the greatest value in return.

b. If lands acquired or developed by the State with Green Acres funds, or acquired or developed by the State in any other manner and administered by the department, are conveyed, and within 25 years after the date of the conveyance the governing body of the municipality wherein the lands are located proposes to amend or revise for any reason the zoning ordinance as it pertains to those lands, or the zoning board of adjustment or planning board of the municipality receives an application for a variance from the zoning regulations or requirements pertaining to those lands, the governing body, zoning board of adjustment, or planning board, as the case may be, shall notify the commissioner in writing at least 30 days prior to taking action on the proposed amendment or revision to the zoning ordinance or variance application, as the case may be, according to procedures to be developed therefor by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c. (1) If the governing body of the municipality wherein the lands are located amends or revises for any reason the zoning ordinance as it pertains to those lands, or the zoning board of adjustment or planning board of the municipality grants a variance from the zoning regulations or requirements pertaining to those lands, as the case may be, within 25 years after the date of conveyance of the lands by the State, and that amendment or revision of the zoning ordinance or grant of a variance results in an increase in the value of the lands, an amount of money equal to that increase in value measured as of the effective date of the amendment or revision of the zoning ordinance or grant of a variance, as the case may be, shall be paid to the department by the then current owner of the lands within 60 days after the date of the last public hearing required pursuant to paragraph (3) of this subsection, or if a court determination of the value is required pursuant to paragraph (2) of this subsection, within 60 days after the date of the court's judgment, for deposit and use by the department pursuant to section 7 of this amendatory and supplementary act. In addition, the current owner of the lands on the effective date of the first amendment or revision of the zoning ordinance or first grant of a variance pertaining to those lands, as the case may be, shall dedicate 20% of the lands for use as public open space.

(2) If the department and the then current owner are unable to agree on the amount of the increased value resulting from an amendment or revision of the zoning ordinance or grant of a variance pertaining to the lands, as the case may be, the value shall be decided in a summary proceeding before the Superior Court.

(3) The department shall not agree to any determination of the amount of money equal to an increased value unless it has first conducted two additional public hearings and given appropriate notice of its intentions according to the procedures set forth in sections 2, 3, and 4 of this amendatory and supplementary act.

(4) If the current owner of the lands on the effective date of any amendment or revision of the zoning ordinance or grant of a variance pertaining to those lands, as the case may be, is unable to pay an amount of money equal to the increase in value required pursuant to this subsection, the lands shall revert to the State and shall be managed by the department for the same purposes as they were immediately prior to the original conveyance by the State.

d. The department may accept land of equivalent or greater value in lieu of any payment required pursuant to subsection c. of this section, but prior to doing so, the department shall comply with the requirements of paragraph (3) of that subsection.

e. The terms of subsections b., c., and d. of this section shall be incorporated into any contract of sale, lease, or other similar instrument, as well as any deed or other instrument of conveyance, involving the lands, and shall run with the land.

L.1993,c.38,s.6.



Section 13:1D-57 - Disposition Of Proceeds; Management Of Lands

13:1D-57. Disposition of proceeds; management of lands
7. a. Except as provided pursuant to section 8 of P.L.1983, c.324 (C.13:1L-8) and sections 1 and 3 of P.L.1958, c.93 (C.23:8A-1 and C.23:8A-3), any proceeds obtained from the conveyance of lands acquired or developed by the State with Green Acres funds, or acquired or developed by the State in any other manner and administered by the department, shall be deposited in the appropriate Green Acres fund or such other fund that may be specially created therefor, to be appropriated to, and utilized by, the department for the acquisition of lands by the State for recreation and conservation purposes.

b. Except as provided pursuant to section 8 of P.L.1983, c.324 (C.13:1L-8) and sections 1 and 3 of P.L.1958, c.93 (C.23:8A-1 and C.23:8A-3), any lands obtained in exchange for lands acquired or developed by the State with Green Acres funds, or acquired or developed by the State in any other manner and administered by the department, shall be managed by the department for the same purposes as those lands of the State that were exchanged.

L.1993,c.38,s.7.



Section 13:1D-58 - Nonapplicability Of C.13:1d-51 et Seq.; Hearing, Determination.

13:1D-58 Nonapplicability of C.13:1D-51 et seq.; hearing, determination.

1. a. The provisions of P.L.1993, c.38 (C.13:1D-51 et seq.) shall not apply in the case of conveyances by the State or the department involving an exchange of lands within the pinelands area, as defined in section 10 of P.L.1979, c.111 (C.13:18A-11), or within the Hackensack Meadowlands District, as defined in section 4 of P.L.1968, c.404 (C.13:17-4), or within the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3), to the federal government or any agency or entity thereof, another State agency or entity, or a local unit, provided the lands to be conveyed are used for recreation or conservation purposes, shall continue to be used for recreation or conservation purposes and it has been determined pursuant to subsection c. of this section that the proposed recreation and conservation purposes for the lands do not significantly alter the ecological and environmental value of the lands being exchanged.

b.Prior to any conveyance of lands that is exempted from the provisions of P.L.1993, c.38 (C.13:1D-51 et seq.) pursuant to subsection a. of this section, the Department of Environmental Protection shall conduct at least one public hearing on the proposed conveyance in the municipality in which the lands proposed to be conveyed are located. The local unit proposing the recreation or conservation use of the lands being exchanged shall present its proposal for the use of the lands being exchanged at the public hearing, including a description of the proposed recreation or conservation use of the lands and any proposed alterations to the lands for the recreation or conservation purposes.

c.As a condition of any conveyance of lands that is exempted from the provisions of P.L.1993, c.38 (C.13:1D-51 et seq.) pursuant to subsection a. of this section, and prior to any public hearing required pursuant to subsection b. of this section, the Pinelands Commission, the New Jersey Meadowlands Commission, or the Highlands Water Protection and Planning Council, as appropriate, after consultation with the local units in which the lands to be conveyed are located, shall determine that the proposed recreation or conservation purpose does not significantly alter the ecological and environmental value of the lands being exchanged. The appropriate commission or council shall determine that the proposed recreation or conservation purpose does not significantly alter the ecological and environmental value of the lands being exchanged, if:

(1)the appropriate commission or council determines that any proposed recreation or conservation use of the lands being exchanged is consistent with the law, rules and regulations governing the protection and development of the pinelands area or pinelands preservation area, as appropriate and as defined in section 10 of P.L.1979, c.111 (C.13:18A-11), the Hackensack Meadowlands District, as defined in section 4 of P.L.1968, c.404 (C.13:17-4), or the Highlands Region, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), and the requirements of the law, rules or regulations have been met to the satisfaction of the appropriate commission or council; and

(2)a portion of the lands would be maintained in an undeveloped or pre-conveyance state and no wetlands would be negatively affected in violation of State or federal law, or any rules or regulations adopted pursuant thereto.

The determinations required pursuant to this subsection shall be made available to the public at the time of the public hearing required pursuant to subsection b. of this section.

d.For the purposes of this section, "local unit" means a municipality, county, or other political subdivision of the State, or any agency thereof authorized to administer, protect, develop and maintain lands for recreation and conservation purposes.

L.1995,c.306,s.1; amended by L.2004, c.120, s.49.



Section 13:1D-64 - "Antifreeze" Defined.

13:1D-64 "Antifreeze" defined.

1.As used in this act:

"Antifreeze" means any substance intended for use as the cooling medium, or to be added to the cooling liquid, in the cooling system of internal combustion engines to prevent freezing of the cooling liquid or to lower its freezing point.

L.2009, c.277, s.1.



Section 13:1D-65 - Addition Of Bittering Agent Required.

13:1D-65 Addition of bittering agent required.

2. a. Any engine coolant or antifreeze manufactured on or after January 1, 2011 and subsequently sold in this State, and that contains more than 10 percent ethylene glycol, shall include denatonium benzoate at a minimum of 30 parts per million and a maximum of 50 parts per million as an aversive or bittering agent within the product so as to render it unpalatable.

b.Any manufacturer or processor of engine coolant or antifreeze subject to this section shall maintain a record of the trade name, scientific name, and active ingredients of any bittering agent used pursuant to this section. Information and documentation maintained pursuant to this section shall be made available to a member of the public upon request.

L.2009, c.277, s.2.



Section 13:1D-66 - Immunity From Liability.

13:1D-66 Immunity from liability.


3.A manufacturer, processor, seller, distributor, or recycler of engine coolant or antifreeze that is required pursuant to this act to include a bittering agent shall not be liable to any person for any personal injury, death, damage to property, damage to the environment or natural resources, or economic loss that results from the inclusion of the bittering agent in the engine coolant or antifreeze in the concentration required by this act unless the personal injury, death, damage to the property, damage to the environment or natural resources, or economic loss results from willful conduct of the manufacturer, processor, seller, distributor, or recycler of the engine coolant or antifreeze.

L.2009, c.277, s.3.



Section 13:1D-67 - Inapplicability.

13:1D-67 Inapplicability.

4.The provisions of this act shall not apply to any of the following:

a.the sale of a motor vehicle that contains engine coolant or antifreeze; or

b.a whole container of engine coolant or antifreeze containing 55 gallons or more of engine coolant or antifreeze.

L.2009, c.277, s.4.



Section 13:1D-68 - Violations, Penalties Relative To Violations Of C.13:1d-65.

13:1D-68 Violations, penalties relative to violations of C.13:1D-65.

1. a. Any person who violates any provision of section 2 of P.L.2009, c.277 (C.13:1D-65) shall be subject to a civil penalty of up to $500 , to be collected by the Commissioner of Environmental Protection in a civil action by summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction over proceedings for the enforcement of the penalty established by this section.

b.The Commissioner of Environmental Protection may institute a civil action for injunctive relief to enforce the provisions of P.L.2009, c.277 (C.13:1D-64 et seq.) and prohibit and prevent a violation of section 2 of that act, and the court may proceed in the action in a summary manner.

L.2015, c.160, s.1.



Section 13:1D-69 - Construction Of Act Relative To C.13:1d-65.

13:1D-69 Construction of act relative to C.13:1D-65.

2.Nothing set forth in P.L.2009, c.277 (C.13:1D-64 et seq.) shall be construed as creating, establishing, or authorizing a private cause of action by an aggrieved person against a person who has violated, or is alleged to have violated, the provisions of section 2 of P.L.2009, c.277 (C.13:1D-65).

L.2015, c.160, s.2.



Section 13:1D-101 - Checklist Of Requirements; Permit Defined

13:1D-101. Checklist of requirements; permit defined
1. Within 180 days of the effective date of this act, the Department of Environmental Protection shall provide each applicant, or prospective applicant, for a permit to engage in a regulated activity, with a checklist of all submissions required to be made as part of a filing of a permit application with the department.

A checklist shall be prepared by the department, after consultations with interested parties for each permit subject to the provisions of this act, or the department may consolidate the requirements for two or more related approvals into a single checklist. A checklist shall, with particularity, identify: the application form or forms required by the department for a completed application; any documents or other written submissions required to be filed with the application; any filing, notice, hearing or other requirement that is a precondition for review of an application by the department, including any certification of compliance therewith required by the department; and the technical manual for the permit prepared by the department pursuant to P.L.1991, c.422 (C.13:1D-111 to 13:1D-113). Checklists shall not be subject to the notice and publication requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Checklists shall be reviewed at least annually, and shall be updated as often as necessary.

As used in this act:



"Permit" means any permit, registration or license issued by the Department of Environmental Protection establishing the regulatory and management requirements for an ongoing regulated activity as authorized by federal law or the following State enactments: R.S.12:5-1 et seq.; P.L.1975, c.232 (C.13:1D-29 et seq.); the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.); section 17 of P.L.1975, c.326 (C.13:1E-26); the "Comprehensive Regulated Medical Waste Management Act," P.L.1989, c.34 (C.13:1E-48.1 et al.); P.L.1989, c.151 (C.13:1E-99.21a et al.); the "New Jersey Statewide Mandatory Source Separation and Recycling Act," P.L.1987, c.102 (C.13:1E-99.11 et al.); the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.); the "Environmental Cleanup Responsibility Act," P.L.1983, c.330 (C.13:1K-6 et seq.); the "Toxic Catastrophe Prevention Act," P.L.1985, c.403 (C.13:1K-19 et seq.); "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.); the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.); the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.); the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.); the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.); P.L.1947, c.377 (C.58:4A-5 et seq.); the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.); P.L.1986, c.102 (C.58:10A-21 et seq.); the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.); the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.).

L.1991,c.421,s.1.



Section 13:1D-102 - Reliance On Checklists; Applications Deemed Complete; Construction Of Section

13:1D-102. Reliance on checklists; applications deemed complete; construction of section
2. a. Checklists prepared pursuant to section 1 of this act shall constitute the exclusive and exhaustive list of items required to be submitted in order for a permit application subject to this act or to P.L.1975, c.232 (C.13:1D-29 et seq.) to be deemed administratively complete by the department, for the purpose of commencing a technical review of the application by the department, provided all submissions or certifications identified on the checklist therefor have been completed and filed with the department.

b. Within 30 days following the filing of an application subject to the provisions of this act, including any supportive documentation required to be filed in conjunction with the application, the department shall notify an applicant if the application lacks a submission identified on the checklist therefor, or a submission has not been completed. If an application, including all necessary documentation is determined to be complete, or if a notice of incompleteness is not provided within 30 days of filing of the application, and all necessary documentation, the application shall be deemed complete for purposes of commencing a technical review thereof, and the time period established for completing a review of the application and taking final action thereon shall, notwithstanding any other provisions of law to the contrary, commence on the 31st day following the date of filing of the completed application. Commencement of a technical review of an application shall not be delayed because of the failure of an applicant to file a submission not specifically identified on the checklist for that application that was in effect as of the date of the filing of the application.

c. Nothing in this section shall be construed to:



(1) limit the authority of the department to request at any time a submission that was not identified on the checklist for an application if the submission is required by State or federal law, or rule or regulation promulgated in accordance therewith, except that such additional submission shall not affect the time period allowed the department for reviewing and taking final action on a completed application;

(2) diminish the responsibility of an applicant to comply with all applicable requirements of State or federal law, or any rule or regulation promulgated in accordance therewith, or an order issued thereunder;

(3) compromise or limit any enforcement action available to the department pursuant to law; or

(4) exempt an applicant from complying with all applicable provisions of federal and State laws, or rules or regulations promulgated pursuant thereto.

L.1991,c.421,s.2.



Section 13:1D-103 - Applicants Advised And Informed By Department

13:1D-103. Applicants advised and informed by department
3. The department shall advise a prospective applicant of his right to request a pre-application conference with appropriate departmental staff, and of the estimated time period required by the department to review and take final action on a completed application. Within 20 days of the date that an application is determined to be complete, or is required to be deemed complete pursuant to subsection b. of section 2 of this act, the department shall inform the applicant of the names of the individuals assigned to review the application.

L.1991,c.421,s.3.



Section 13:1D-104 - Guidance Provided, Pre-application Conference

13:1D-104. Guidance provided, pre-application conference
4. a. Within 30 days of receipt of a written request therefor, the department shall convene a pre-application conference to provide guidance to a prospective applicant regarding any application for a permit subject to the provisions of section 1 of this act. A pre-application conference shall be requested on a pre-application conference request form prepared by the department. The filing of a request form by a prospective applicant shall be accompanied by a conceptual plan of the proposed project for which departmental approval may be sought. The pre-application form shall advise prospective applicants that the purpose of the pre-application conference is to discuss the general requirements of the department with regard to the type of application identified by a prospective applicant and, if requested, to discuss the conceptual plan for the proposed project. A pre-application conference is not to be used for the purpose of procuring consulting services for the preparation of an application. The conceptual plan and supportive information submitted in conjunction therewith shall be for discussion purposes only, and such discussion shall not be binding either on the department or the applicant with respect to an application subsequently filed by the applicant unless otherwise expressly agreed to by the parties.

b. Within 30 days of a written request therefor by an applicant, the department shall notify an applicant of the status of his application and of any outstanding issues relating to the review of the application.

L.1991,c.421,s.4.



Section 13:1D-105 - Classification System For Permits

13:1D-105. Classification system for permits
1. Within 120 days of the effective date of this act, the Department of Environmental Protection shall establish classes or categories (hereinafter referred to as a "classification system") for all permits, as defined pursuant to section 1 of P.L.1991, c.421 (C.13:1D-101), issued by the department, authorizing an applicant to engage in a regulated activity. The classification system shall be based upon: the nature and complexity of an application and of the supportive documentation or other information required therefor; and the nature and magnitude of potential environmental or health impacts that could result from issuance of a permit approval.

L.1991,c.423,s.1.



Section 13:1D-106 - Review Schedules For Classes Of Permits

13:1D-106. Review schedules for classes of permits
2. a. Within 120 days of the effective date of this act, the department shall adopt guidelines establishing review schedules for each class or category of permit established pursuant to section 1 of this act, which guidelines shall serve as goals of the department. Review schedules shall set forth the estimated time required by the department to review and take final action on an application therefor. The time-frame established for each permit, license, certificate, registration or other approval shall correspond to the scope and complexity of the application; the magnitude of potential environmental or health impacts; the length of time needed for public notice or hearing requirements, or afforded to government agencies, other than the department, to review and comment on an application prior to final action thereon by the department; and such other relevant considerations as may affect the length of time reasonably required for the efficient, effective and equitable processing of, and the taking of a final action on, an application. The department may, from time to time, alter particular review schedules in order to effectuate more efficient, effective and equitable review of applications.

b. The review schedules shall serve as guidelines only for departmental review of applications for the different classes or categories of permits.

c. The department shall adopt an expedited review schedule for permit applications authorizing remediation or corrective actions to clean up or remove pollutants from surface waters or groundwaters.

d. In adopting review schedules, the department may consider using the following time-frames: over-the-counter or mail service approvals; 45-day review periods; 90-day review periods; 180-day review periods; and review periods in excess of 180 days; or such other specific time-frames as the department may deem appropriate.

e. Nothing in this section shall be deemed to authorize any change in a review period established by law.

L.1991,c.423,s.2.



Section 13:1D-107 - Level Of Review, Identification

13:1D-107. Level of review, identification
3. Within 120 days from the effective date of this act, the department shall identify for each class or category of permit the administrative level within the department responsible for the review of, and the taking of final action on, an application therefor, which shall include the identity of each division, bureau or other agency, and the name and business address and telephone number of the employee designated by each division, bureau or other agency to provide information on applications filed with the department.

L.1991,c.423,s.3.



Section 13:1D-108 - Publication Of Information On Classes And Review

13:1D-108. Publication of information on classes and review
4. a. Within 150 days from the effective date of this act, the department shall publish in the New Jersey Register the classification and review schedule guidelines adopted pursuant to sections 1 and 2 of this act, the identity of the administrative levels involved in the review, and the methodologies or factors used in establishing the classification system and review schedules. Copies of the information required to be published in the New Jersey Register shall, as soon as practicable, be provided to the Speaker of the General Assembly and the Assembly Energy and Environment Committee, and the Senate President and the Senate Environmental Quality Committee, or the successor to the Assembly or Senate committee.

b. A change in any information required to be published pursuant to subsection a. of this section shall be published in the New Jersey Register within 30 days following adoption of the change.

c. Classification and review schedule guidelines adopted in accordance with this act shall not, for purposes of adoption, be subject to the notice and publication requirements of the "Administrative Procedure Act," P.L.1968, c.410, (C.52:14B-1 et seq.).

L.1991,c.423,s.4.



Section 13:1D-108.1 - Biotechnology Permit Acceleration Task Force

13:1D-108.1. Biotechnology Permit Acceleration Task Force
1. a. There is created within the Department of Environmental Protection a Biotechnology Permit Acceleration Task Force. In addition to the activities specifically enumerated in this section, it shall be the function of the task force to develop and recommend rules and regulations and to take such other actions within the department designed to accelerate the commercialization of biotechnology related products and services. Upon the development and recommendations of rules and regulations by the task force, the Commissioner of Environmental Protection shall take all appropriate action to propose and adopt those rules and regulations. The development of rules and regulations by the task force shall be undertaken in consultation with the New Jersey Commission on Science and Technology and the New Jersey Commerce and Economic Growth Commission.

b.The task force shall be responsible: (1) for the development of rules and regulations designed to shorten the time period for persons involved in biotechnology related activities to obtain permits from the department; (2) for the coordination of the review and approval of permits for biotechnology related activities in various divisions within the department; and (3) for the development of policies to decrease the application and review costs imposed by the department on persons who apply for permits for biotechnology related activities.

c.The task force shall be an internal working group within the department consisting of employees of the department. The task force shall be headed by an employee of the department of sufficient education and technical expertise to perform the functions of the position. The Commissioner of Environmental Protection shall vest in the task force sufficient authority to properly manage and expedite the permit approval process for biotechnology related permits. The commissioner shall assign sufficient and appropriate employees to the task force so as to allow the task force to perform its functions.

d.As used in this section "biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge.

L.2004,c.14.



Section 13:1D-109 - Reports On Application Dispositions

13:1D-109. Reports on application dispositions
5. a. Not later than February 1 of each year for three consecutive years, beginning on February 1 next following the first full year of implementation of the review schedules adopted pursuant to section 2 of this act, the department shall submit to the Speaker of the General Assembly and the Assembly Energy and Environment Committee, and to the President of the Senate and the Senate Environmental Quality Committee, or the successor to the Assembly or Senate committee, a report on the disposition of all applications filed in the preceding year for which review schedules have been established pursuant to section 2 of this act. The report shall contain the following information for each class or category of permit, certificate, registration, license or other approval for which application was made, and the review schedule therefor:

(1) the number of applications filed with the department;

(2) the number of completed applications reviewed by the department, and the average number of days required from the date of filing of an application to determine the application's completeness;

(3) the number of completed applications on which the department took final action within the time-frame allotted in the review schedule;

(4) the number of completed applications on which the department failed to take final action within the time-frame established therefor, and the average number of days in excess of that time-frame required for the taking of final action thereon;

(5) the number of completed applications on which the department failed to take final action within the time-frames of the review schedules, where the cause of delay was the result of an applicant's failure to provide in a timely manner additional information required by the department, a failure of a governmental agency, other than the department, to comment or take final action on the application within the time allotted therefor, or for such other reasons (identify) as are beyond the control of the department.

b. The report shall also contain an assessment of the review schedules or procedures, including:

(1) identification of any special problems, including administrative bottlenecks or manpower or other resources, hampering the achievement of review schedule guidelines;

(2) evaluation of the adequacy of existing review schedules in promoting an efficient, effective and equitable processing of applications;

(3) identification of any changes made in review schedules during the preceding year and the reasons therefor, and of any significant management initiatives taken by the department to improve the review process; and

(4) such recommendations for simplifying, expediting or otherwise improving the review process as the department determines will best promote more efficient, effective and equitable review processes.

L.1991,c.423,s.5.



Section 13:1D-110 - Evaluation Of Applications, Notice Of Deficiencies; Definitions

13:1D-110. Evaluation of applications, notice of deficiencies; definitions
1. The Department of Environmental Protection shall, within 30 days of receipt of a permit application, evaluate each application and supporting documentation thereon, to determine whether the application, and supporting documentation constitute a completed application for the purpose of commencing a technical review of the application. The evaluation shall identify the specific deficiencies in the permit application, if any. Written notice of the specific deficiencies shall be provided within the 30-day period to the applicant and, if other than the applicant, to the person or persons having prepared the incomplete submission.

For purposes of this section:

"Applicant" means the person in whose name the permit is to be issued.

"Completed application" means the submission of all of the information designated on the checklist, adopted pursuant to section 1 of P.L.1991, c.421 (C.13:1D-101), for the class or category of permit for which application is made.

"Permit" has the same meaning as defined in section 1 of P.L.1991, c.421 (C.13:1D-101).

L.1991,c.418,s.1.



Section 13:1D-111 - Technical Manual For Each Class Of Permit, Requirements

13:1D-111. Technical manual for each class of permit, requirements
1. Within 12 months of the effective date of this section, the Department of Environmental Protection shall develop a technical manual for each class or category of permit, as established pursuant to section 1 of P.L.1991, c.423 (C.13:1D-105), issued by the department. Each manual shall define the procedural and substantive requirements for the completion of an application for a class or category of permit and the review thereof, and shall clarify departmental policies and interpretations of any laws, rules, and regulations relating to the filing and review of the application. Each technical manual shall also:

a. Provide a detailed summary and explanation of any policy considerations not otherwise identified by law, rule, or regulation that are used in the department's review and consideration of the permit application;

b. Detail and clarify the department's interpretation of any standards or other requirements that do not have a fixed meaning or are not defined by law, rule, or regulation, including, but not limited to, identification or stipulation of state-of-the-art control technologies and best management practices; and

c. Include any other general information about department policies that would facilitate the preparation by an applicant, and the review by the department, of an application.

d. Adoption of a technical manual, or of revisions thereto, shall not be subject to the notice and publication requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

As used in this act:



"Permit" shall have the same meaning as in section 1 of P.L.1991,c.421 (C.13:1D-101).

L.1991,c.422,s.1.



Section 13:1D-112 - Effect Of Technical Manual On Filed Applications; Revisions

13:1D-112. Effect of technical manual on filed applications; revisions
2. a. Policies and interpretations contained in a technical manual developed pursuant to section 1 of this act and in force on the date that an application for a permit subject to that technical manual has been filed, shall be binding upon both the department and a permit applicant, except as otherwise required under federal or State law, or rule or regulation promulgated thereunder, or an order of the court; however, if an application is determined to be incomplete, the date of filing shall be the date that the information required for a completed application is filed with the department. Any revision made to a technical manual shall have no effect upon a permit application that was submitted to the department prior to adoption of the revision.

Nothing in this section shall be construed to:



(1) exempt an applicant from complying with all applicable federal and State laws, or rules or regulations adopted thereunder, including compliance with the requirements of a permit issued by the department; or

(2) compromise or limit any enforcement action available to the department pursuant to law.

b. The department shall periodically, but not more frequently than every six months, except as otherwise required by federal or State law, or rules or regulations adopted thereunder, update and revise a technical manual.

L.1991,c.422,s.2.



Section 13:1D-113 - Availability Of Copies; Fees

13:1D-113. Availability of copies; fees
3. The department shall make copies of technical manuals developed pursuant to this act readily available to prospective applicants for department permits and the public, and may charge a reasonable fee to cover the reasonable costs of producing the manuals.

L.1991,c.422,s.3.



Section 13:1D-114 - Information On Permit Applications

13:1D-114. Information on permit applications
1. The Department of Environmental Protection shall compile information and maintain records concerning the review of, and actions taken on, permit applications filed with the department, including, but not limited to, the following information:

(1) the number of permit applications received;



(2) the number of permits issued, modified, and denied;



(3) the number of permit applications pending;



(4) the number of permit applications deemed complete but not issued, modified, or denied;

(5) the status of all permit applications related to the same project or regulated activity undertaken, conducted, or engaged in by the applicant;

(6) the average period of time that elapses between the receipt of a permit application and an administrative review of the application for completeness;

(7) the average period of time that elapses between an administrative review of a permit application for completeness and its being deemed complete;

(8) the average period of time that elapses between a permit application being deemed complete and the issuance, modification, or denial of the permit;

(9) the average total period of time that elapses between the receipt of a permit application and the issuance, modification, or denial of the permit; and

(10) the number of personnel in each permit program assigned to review each type of permit.

To the extent practicable, the information required under this section shall be provided by class or category of permit, as established pursuant to section 1 of P.L.1991, c.423 (C.13:1D-105).

For purposes of this act:



"Permit" shall have the same meaning as in section 1 of P.L.1991, c.421 (C.13:1D-101).

"Administrative review" means a review to determine if all of the information identified on a checklist, which is required for a permit application to be deemed complete, has been submitted to the department.

L.1991,c.417,s.1.



Section 13:1D-114.1 - Use Of Permit Fee Revenues To Fund Permit Management Staff

13:1D-114.1. Use of permit fee revenues to fund permit management staff
1. With regard to any permit defined pursuant to section 1 of P.L. 1991, c.417 (C.13:1D-114), and notwithstanding any other provision of law to the contrary, the Department of Environmental Protection may allocate from those permit fee revenues otherwise authorized such sums, not to exceed $700,000 annually, as are necessary to cover the reasonable cost of administering, staffing and equipping the department's permit management staff. No fee shall be increased to compensate for any allocation made pursuant to this section.

L.1993,c.9.



Section 13:1D-115 - Semi-annual Informational Reports

13:1D-115. Semi-annual informational reports
2. a. The Department of Environmental Protection shall prepare, and submit to the Senate Environmental Quality Committee and the Assembly Energy and Environment Committee, or their successors as designated respectively by the President of the Senate and the Speaker of the General Assembly, a semi-annual report. The report shall include, for each type of permit issued by the department during the reporting period, summaries of the records required to be maintained pursuant to section 1 of this act, and any other statistical or other type of information deemed pertinent by the department to evaluate the effectiveness of the permit review capabilities and performance of the department and its various divisions, bureaus, agencies, offices, and other administrative units. The report shall also identify recurring problems in the permitting process and procedures, citing any particular types of permits that are chronically subject to significant delays and backlogs and describing the causes thereof; suggest possible solutions to those recurring problems; provide an evaluation and analysis of the permit data and information collected and set forth in the report; and make recommendations for appropriate legislative or administrative action.

b. The department shall make copies of each semi-annual report available to the public for a charge not to exceed the cost of reproduction.

c. The first report prepared by the department pursuant to this act shall be submitted to the respective legislative committees not later than July 15, 1992, and shall include information for the period January 1 through June 30, 1992 as well as, to the maximum extent practicable, comparable information for the six month period, beginning July 1 through December 31, 1991. All subsequent reports shall be submitted to the legislative committees not later than the 15th day of the month next following the end of each six month period.

L.1991,c.417,s.2.



Section 13:1D-115.1 - Annual Report To Legislature

13:1D-115.1. Annual report to Legislature
23. In addition to the information required to be submitted annually to the Legislature pursuant to section 2 of P.L.1991, c.417 (C.13:1D-115), the department shall report annually to the Legislature on actions taken to reduce fees and increase the efficiency of application processing pursuant to section 6 of P.L.1973, c.185 (C.13:19-6), section 9 of P.L.1973, c.185 (C.13:19-9) and section 7 of P.L.1993, c.190 (C.13:19-5.2).

L.1993,c.190,s.23.



Section 13:1D-116 - Continuing Education Seminars; Fees; Definitions

13:1D-116. Continuing education seminars; fees; definitions
1. a. The Department of Environmental Protection shall periodically, as necessary, but at least annually, for each class or category of permit as established in accordance with section 1 of P.L.1991, c.423 (C.13:1D-105), conduct, or contract with a qualified entity to conduct, continuing education seminars for any person who prepares, or otherwise provides information included in, a permit application, or part thereof, or any supportive documentation submitted in conjunction therewith, filed with the department. The seminars shall provide an explanation of the procedural and substantive requirements pertaining to the preparation of a permit application or supportive documentation for each permit program, and of the contents of any applicable technical manual developed therefor by the department pursuant to P.L.1991, c.422 (C.13:1D-111 to 13:1D-113). If a seminar is conducted by the department, the department shall provide sufficient notice of the date, time, location, and content thereof to the appropriate professional organizations or trade associations of the person to whom the seminar is directed, and, in the case of a member of a regulated profession, the licensing board having jurisdiction over the regulated profession, in order that those bodies may inform their members or licensees of each pending seminar. The department shall consult and coordinate with the appropriate professional organizations, trade associations, and licensing boards in developing the curriculum and conducting the continuing education seminars. The department shall charge a seminar fee to cover the reasonable costs of developing and conducting a seminar.

b. The department may delegate to a qualified entity the responsibility to conduct, on behalf of the department, a continuing education seminar required pursuant to this section. The department shall prescribe and certify the nature and contents of the seminars to be conducted by a qualified entity.

As used in this act:



"Permit" shall have the same meaning as in section 1 of P.L.1991, c.421 (C.13:1D-101)

"Member of a regulated profession" means an engineer, planner, architect, landscape architect, or any other person subject to regulation pursuant to Title 45 of the Revised Statutes, who, acting in such professional capacity, prepares, on behalf of a client, a permit application, or part thereof, or any documentation provided in conjunction with the application, for submission to the Department of Environmental Protection.

"Licensing board" means a professional or occupational licensing board established pursuant to Title 45 of the Revised Statutes.

"Qualified entity" means a professional organization, trade association, an educational institution, or a licensing board.

L.1991,c.419,s.1.



Section 13:1D-117 - Record Of Attendees; Conduct By Qualified Entity

13:1D-117. Record of attendees; conduct by qualified entity
2. a. The department shall keep a record of the name of any member of a regulated profession attending a continuing education seminar conducted pursuant to this act, and shall notify the licensing board having regulatory authority thereover of the attendance within 30 days thereof.

b. If the department delegates to a qualified entity the responsibility for conducting a continuing education seminar pursuant to section 1 of this act, the qualified entity shall satisfy the notice requirements of subsection a. of that section, and shall be entitled to charge a seminar fee to cover the reasonable costs of developing and conducting the seminar.

L.1991,c.419,s.2.



Section 13:1D-118 - Cooperation Of Professional Licensing Boards

13:1D-118. Cooperation of professional licensing boards
3. All professional licensing boards established by law shall cooperate with the department in implementing this act.

L.1991,c.419,s.3.



Section 13:1D-119 - Reports On Backlogs Of Review Of Permit Applications

13:1D-119. Reports on backlogs of review of permit applications
1. a. The Department of Environmental Protection shall report, in writing, to the Assembly Energy and Environment Committee and Senate Environmental Quality Committee, or their successors, whenever the number of applications for a given class or category of permits, as established pursuant to section 1 of P.L.1991, c.423 (C.13:1D-105), that is pending before the department exceeds by more than:

(1) 33% the maximum number of permit applications that can be reviewed on a timely basis at current staff levels, as determined by the department. Vacant staff positions shall be excluded for purposes of determining current staff levels; or

(2) 10% the number of permit applications determined to be complete for purposes of technical review and pending before the department, which percentage of applications remain outstanding for more than 45 days beyond the time-frame for completing the review of that class or category of permits as contained in the review schedule therefor established pursuant to section 2 of P.L.1991, c. 423 (C.13:1D-106).

b. Department reports shall be submitted to the legislative committees within 15 days of a determination that either condition specified in subsection a. of this section exists. The report shall identify the nature of the condition requiring the submission of a report, including the class or category of permits involved; detail current work force levels, and work load and productivity levels; provide a plan and schedule for, as applicable, reviewing the applications in a timely manner, or completing the outstanding reviews in an expeditious manner; and identify with specificity any additional resources, including qualified private consultants, that are required by the department to effectuate the department's plan.

L.1991,c.424,s.1.



Section 13:1D-120 - Findings, Declarations

13:1D-120. Findings, declarations
1. The Legislature finds and declares that:



a. It is within the public interest to promote economic growth, to encourage and foster the development and establishment of new industries and businesses, to champion and expedite the expansion, modernization and diversification of existing businesses, corporations and establishments, and to attract and facilitate the siting and relocation of employers who will provide highly skilled and high-paying employment opportunities for the citizens of this State;

b. While the quality of New Jersey's environment is paramount to the health and well-being of the residents of this State, it is essential to counter forcefully those who preach the erroneous dogma that our citizens must choose between the environment and economic prosperity and growth;

c. The Department of Environmental Protection must play a central role in educating the public that a clean environment and economic prosperity and growth are not only compatible, but interdependent;

d. To dispel the illusion that those two worthy objectives are inherently incompatible, the Department of Environmental Protection should immediately revise its current policies and procedures for reviewing permit applications, eliminating unduly long and burdensome practices which hinder timely investment, severely inhibit the availability of necessary capital, retard economic growth and development, frustrate new business ventures, and obstruct the creation of new employment opportunities for the citizens of this State;

e. It is, therefore, altogether fitting and proper, and within the public interest, to direct the Department of Environmental Protection to adopt new policies and procedures which will facilitate and expedite the review of permit applications and to that end to institute a system by which permit application fees will be paid incrementally based upon the department's completion of its duties and responsibilities at specific stages of the application review process.

L.1993,c.361,s.1.



Section 13:1D-121 - Definitions

13:1D-121. Definitions
2. As used in this act:



"Administrative review" means a review to determine whether all of the information which is required for a permit application to be deemed complete has been submitted to the department;

"Applicant" means the person in whose name a permit is to be issued;



"Commissioner" means the Commissioner of Environmental Protection;



"Completed application" means the submission of all of the information designated on the checklist adopted pursuant to section 1 of P.L.1991, c.421 (C.13:1D-101 et seq.), for the class or category of permit for which an application is made;

"Department" means the Department of Environmental Protection;



"Fee" means any fee, assessment or other charge imposed by the department pursuant to any law, rule or regulation for a permit;

"Member of a regulated profession or occupation" means any person subject to regulation by licensure or certification by the department pursuant to any law of this State; and

"Permit" means any permit, registration or license issued by the Department of Environmental Protection establishing the regulatory and management requirements for an ongoing regulated activity as authorized by federal law or the following State laws: R.S.12:5-1 et seq.; P.L.1975, c.232 (C.13:1D-29 et al.); the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.); section 17 of P.L.1975, c.326 (C.13:1E-26); the "Comprehensive Regulated Medical Waste Management Act," P.L.1989, c.34 (C.13:1E-48.1 et al.); P.L.1989, c.151 (C.13:1E-99.21a et al.); the "New Jersey Statewide Mandatory Source Separation and Recycling Act," P.L.1987, c.102 (C.13:1E-99.11 et al.); the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.); the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.); the "Toxic Catastrophe Prevention Act," P.L.1985, c.403 (C.13:1K-19 et seq.); "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.); the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et al.); the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.); the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.); the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et al.); P.L.1947, c.377 (C.58:4A-5 et seq.); the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.); P.L.1986, c.102 (C.58:10A-21 et seq.); the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et al.); the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.). "Permit" shall not include the renewal or modification of a New Jersey Pollutant Discharge Elimination System permit issued pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.).

L.1993,c.361,s.2.



Section 13:1D-122 - Schedule For Payment Of Fees

13:1D-122. Schedule for payment of fees
3. a. The commissioner shall adopt rules and regulations establishing a schedule for the payment of fees for applications for those permits issued by the department which exceed $1,000 in cost. The rules and regulations shall provide that each applicant shall receive at the time a payment is due pursuant to the provisions of paragraph (2) or (3) of this subsection a written notice from the department. The notice shall certify that the department has completed its responsibilities at this stage of the process and specify any actions, findings, or conclusions by the department with regard to the application. The schedule shall provide that payment may be made by an applicant in the following manner:

(1) One third of the total fee amount shall be payable to the department at the time of the filing of an application for a permit;

(2) One third of the total fee amount shall be payable to the department upon the conclusion of the administrative review of a completed application for a permit; and

(3) One third of the total fee amount shall be payable to the department upon the taking of final action by the department on the permit application.

b. In the case when a permit applicant requests that the department discontinue the review of a permit application, the applicant shall be required to pay that portion of the cost of the permit application incurred by the department until the review of the application was discontinued.

c. When an applicant for a permit appeals a decision of the department, and the appeal results in a contested case pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the department shall not require the payment of one third of the total fee amount as provided in paragraph (3) of subsection a. of this section, until the decision of the administrative law judge has been transmitted to the commissioner, and the commissioner has acted on that decision in the manner provided in section 10 of P.L.1968, c.410 (C.52:14B-10).

L.1993,c.361,s.3.



Section 13:1D-123 - Inapplicability Of Act

13:1D-123. Inapplicability of act
4. The provisions of this act shall not apply to any license or certification fee charged by the department to a member of a regulated profession or occupation.

L.1993,c.361,s.4.



Section 13:1D-124 - Rules, Regulations

13:1D-124. Rules, regulations
5. The commissioner, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations setting forth the payment schedule required pursuant to section 3 of this act, and any other rules and regulations as are necessary to implement the provisions of this act.

L.1993,c.361,s.5.



Section 13:1D-125 - Findings, Declarations Relative To Enforcement Of Environmental Laws

13:1D-125.Findings, declarations relative to enforcement of environmental laws
1. The Legislature finds and declares that:

The Department of Environmental Protection has historically measured the success of its enforcement programs based upon the magnitude of penalties imposed, correlating higher penalties with greater success, and that this paradigm is predicated upon the belief that the threat or imposition of monetary sanctions is the sole economic incentive inducing compliance and the dominant force driving corporate compliance decisions and investments.

The economic dynamics of pollution control and waste management have substantially changed since the inception of environmental regulatory and enforcement programs; that considerable market forces now exist which substantially influence the economics of compliance; that the threat or imposition of monetary sanctions is no longer the dominant force driving corporate compliance decisions and investments; and that the enforcement programs administered by the Department of Environmental Protection should recognize these changes in the factors which influence compliance.

There are equally effective alternative methods to promote compliance with environmental laws, such as establishing grace (compliance) periods, which are especially well-suited for minor violations that have minimal, if any, effect upon public health, safety or natural resources, and that the Department of Environmental Protection affords grace (compliance) periods in certain regulatory programs for minor violations of environmental laws, but this policy is not consistently applied throughout all regulatory programs.

Expanding the use of grace (compliance) periods will promote compliance by allowing those members of the regulated community who are committed to working diligently and cooperatively toward compliance, to invest private capital in pollution control equipment and other measures which will yield long-term environmental benefits, instead of in costly litigation and the payment of punitive monetary sanctions.

Establishing a policy for the consistent application of grace (compliance) periods for minor violations is a proper exercise of the Department of Environmental Protection's enforcement discretion and will enable the Department of Environmental Protection to more sharply focus limited public resources on serious violations of environmental law.

Establishing and employing grace (compliance) periods for minor violations will ensure the administration of an effective, consistent, sensible and fair enforcement program by the Department of Environmental Protection, and promote the health and safety of the public and the protection of natural resources.

Persons responsible for minor violations of environmental laws should be afforded a grace (compliance) period, and if the person responsible for the violation achieves compliance within the grace period, the Department of Environmental Protection should refrain from imposing penalties.

The economic dynamics of compliance, in combination with an evolving environmentally-sensitive corporate ethic, have resulted in the initiation of environmental audits by regulated entities and the consequent discovery of violations of environmental laws.

Environmental enforcement policies should promote and encourage the initiation of environmental audits, the diligent remediation of violations so discovered and the immediate and voluntary disclosure of such violations to the Department of Environmental Protection.

The Department of Environmental Protection should refrain from imposing monetary sanctions for violations immediately and voluntarily disclosed, provided certain conditions are met.

L.1995,c.296,s.1.



Section 13:1D-126 - Definitions

13:1D-126.Definitions
2. As used in this act:

"Department" means the Department of Environmental Protection.

"Environmental law" means the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.); the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.); the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.); the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et seq.); the "Toxic Catastrophe Prevention Act," P.L.1985, c.403 (C.13:1K-19 et seq.); the "Worker and Community Right To Know Act," P.L.1983, c.315 (C.34:5A-1 et al.); the "Comprehensive Regulated Medical Waste Management Act," P.L.1989, c.34 (C.13:1E-48.1 et seq.); P.L.1986, c.102 (C.58:10A-21 et seq.); the "Pollution Prevention Act," P.L.1991, c.235 (C.13:1D-35 et seq.); the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.); the "Noise Control Act of 1971," P.L.1971, c.418 (C.13:1G-1 et seq.); the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.); the "Radiation Protection Act," P.L.1958, c.116 (C.26:2D-1 et seq.); the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.); the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.); "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.); R.S.12:5-1 et seq.; the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.); any rule or regulation promulgated thereunder; and any permit issued pursuant thereto. It shall also include any ordinance adopted by a local government agency to implement or effectuate the purposes or objectives of an environmental law.

"Facility" means the building, equipment and contiguous area at a single location used for the conduct of business, and which is regulated pursuant to an environmental law.

"Local government agency" means a political subdivision of the State or any instrumentality thereof, including, but not limited to, a municipality, county, local board of health, county board of health, regional health commission, improvement authority, utility authority or sewerage authority authorized by law to enforce an environmental law or adopt ordinances implementing or effectuating the purposes or objectives of an environmental law.

"Minor violation" means any violation which the department, pursuant to section 5 of this act, has designated as a minor violation.

"Penalty" means a civil penalty imposed or civil administrative penalty assessed for a violation of any environmental law or any rule or regulation adopted pursuant thereto or any permit issued thereunder.

"Person" means any individual, corporation, company, partnership, firm, association, political subdivision of this State or any State or interstate agency.

L.1995,c.296,s.2.



Section 13:1D-127 - Minor Violations

13:1D-127.Minor violations
3. a. Upon identification of a violation of an environmental law which, pursuant to section 5 of this act, is designated as a minor violation, the department or a local government agency, as the case may be, shall issue an order, notice of violation, or other enforcement document to the person responsible for the minor violation which: (1) identifies the condition or activity that constitutes the violation and the specific statute, rule or regulation, or permit condition violated; and (2) notifies the person responsible for the violation that a penalty may be imposed unless the activity or condition constituting the minor violation is corrected and compliance is achieved within the period of time specified in the order, notice of violation, or other enforcement document, as the case may be.

b. In each order, notice of violation, or other enforcement document issued pursuant to subsection a. of this section, the department or local government agency, as the case may be, shall provide the person responsible for the minor violation a period of time to correct that violation and achieve compliance. The department shall promulgate rules and regulations establishing the period of time within which each type or category of minor violation shall be corrected and compliance achieved. The periods of time established for correction and compliance pursuant to this subsection shall be no less than 30 days or more than 90 days, based upon the nature and extent of the minor violation and a reasonable estimate of the time necessary to achieve compliance; provided, however, the department may establish a special type or category of minor violation which for public health and safety reasons shall be corrected and compliance achieved in a period of less than 30 days. The department or local government agency, as the case may be, may extend for an additional period of time not to exceed 90 days, in its discretion, the period of time set forth in the order, notice of violation, or other enforcement document within which the minor violation is to be corrected and compliance achieved. If compliance is not achieved during that period due to a lack of required action by the department or a local government agency, then the compliance period shall be tolled until the department or local government agency takes such required action.

c. If a person responsible for a minor violation corrects that violation and achieves compliance within the period of time specified in the order, notice of violation, or other enforcement document issued pursuant to subsection a. of this section, the department or the local government agency, as the case may be, shall not impose a penalty for that violation. The department or local government agency, as the case may be, may require the person responsible for correcting a minor violation or achieving compliance to submit a written certification, or other documentation, to verify that compliance has been achieved.

d. Nothing in this act shall be construed to limit the authority of the department or a local government agency to seek damages or injunctive relief, to initiate or proceed with a criminal investigation or prosecution, or to obtain any other appropriate relief that may be available.

L.1995,c.296,s.3.



Section 13:1D-128 - Failure To Correct Violation

13:1D-128.Failure to correct violation
4. If the person responsible for the minor violation fails to correct or achieve compliance within the period of time specified in the order, notice of violation, or other enforcement document, the department or local government agency, as the case may be, may impose at its discretion a penalty which is retroactive to the date on which the order, notice of violation, or other enforcement document was first issued to the person responsible.

L.1995,c.296,s.4.



Section 13:1D-129 - Rules, Regulations; Violation Designation

13:1D-129.Rules, regulations; violation designation
5. a. The department shall promulgate rules and regulations designating specific types or categories of violations within each regulatory and enforcement program of each environmental law as minor violations and non-minor violations. In designating minor violations, the department shall utilize the criteria set forth in this section. All types or categories of violations not designated as minor violations shall be designated as non-minor violations.

b. A violation shall be designated by the department as a minor violation if:

(1) The violation is not the result of the purposeful, knowing, reckless or criminally negligent conduct of the person responsible for the violation;

(2) The violation poses minimal risk to the public health, safety and natural resources;

(3) The violation does not materially and substantially undermine or impair the goals of the regulatory program;

(4) The activity or condition constituting the violation has existed for less than 12 months prior to the date of discovery by the department or local government agency;

(5) (a) The person responsible for the violation has not been identified in a previous enforcement action by the department or a local government agency as responsible for a violation of the same requirement of the same permit within the preceding 12-month period;

(b) in the case of a violation that does not involve a permit, the person responsible for the violation has not been identified in a previous enforcement action by the department or a local government agency as responsible for the same or a substantially similar violation at the same facility within the preceding 12-month period;

(c) in the case of a violation of the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.); the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.); "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.); R.S.12:5-1 et seq.; the "Flood Hazard Area Control Act,"P.L.1962, c.19 (C.58:16A-50 et seq.) or any rule or regulation promulgated thereunder, or permit issued pursuant thereto, the person responsible for the violation has not been identified in a previous enforcement action by the department or a local government agency as responsible for the same or a substantially similar violation at the same site or any other site within the preceding 12-month period; or

(d) in the case of any violation, the person responsible for the violation has not been identified by the department or a local government agency as responsible for the same or substantially similar violations at any time that reasonably indicate a pattern of illegal conduct and not isolated incidents on the part of the person responsible; and

(6) The activity or condition constituting the violation is capable of being corrected and compliance achieved within the period of time prescribed by the department pursuant to subsection b. of section 3 of P.L.1995, c.296 (C.13:1D-127).

c. Any violation subject to the mandatory assessment of civil administrative penalties pursuant to section 6 of P.L.1990, c.28 (C.58:10A-10.1) shall not be designated as a minor violation pursuant to this act.

L.1995,c.296,s.5.



Section 13:1D-130 - Voluntary Disclosure; Nonimposition Of Penalty

13:1D-130.Voluntary disclosure; nonimposition of penalty
6. Whenever a person responsible for a minor violation designated as such pursuant to section 5 of this act of an environmental law voluntarily discloses to the department or local government agency the existence of that violation, the department or local government agency, as the case may be, shall not impose a civil or civil administrative penalty for the violation; provided the person responsible for the violation fully discloses all relevant circumstances surrounding the violation within 30 days of its discovery, immediately ceases any continuation of the violation, and promptly remedies the violation and achieves compliance, in accordance with the timeframes established pursuant to section 3 of this act.

L.1995,c.296,s.6.



Section 13:1D-131 - Violation Procedures Prior To Adopted Rules, Regulations

13:1D-131.Violation procedures prior to adopted rules, regulations
7. Prior to the adoption of the rules and regulations prescribed in subsection a. of section 5 of P.L.1995, c.296 (C.13:1D-129), the department or a local governmental agency, upon the identification of a violation of an environmental law and upon a case-by-case basis, may utilize the criteria set forth in section 5 of P.L.1995, c.296 (C.13:1D-129) to designate that violation as a minor violation and determine that the person responsible for that minor violation is eligible for the relief available under this act. In any such case, the department or local government agency, as the case may be, shall specify the time period which shall not exceed 180 days within which the responsible person shall correct the violation and achieve compliance. If compliance is achieved within that specified period, the department or local government agency shall not impose a penalty for the violation. If compliance is not achieved during that period due to a lack of required action by the department or a local government agency, then the compliance period shall be tolled until the department or local government agency takes such required action.

L.1995,c.296,s.7.



Section 13:1D-132 - Report, Contents; Recommendations

13:1D-132.Report, contents; recommendations
8. The department shall annually submit to the Governor and the Legislature a report that provides the following information on each regulatory and enforcement program administered pursuant to an environmental law:

a. The number of facilities regulated;

b. The number of inspections performed;

c. The number of minor violations identified, and the number of facilities responsible therefor;

d. The number of minor violations corrected during a grace period, and the number of facilities responsible therefor;

e. The number of minor violations not corrected during a grace period, and the number of facilities responsible therefor;

f. The number of enforcement actions assessing a penalty initiated for one or more minor violations not corrected during a grace period;

g. The number of non-minor violations identified, and the number of facilities responsible therefor; and

h. The number of enforcement actions assessing a penalty initiated for one or more non-minor violations.

Along with the report, the department may submit any recommendations it may have for any legislation it determines is necessary.

L.1995,c.296,s.8.



Section 13:1D-133 - Rules, Regulations; Submission To Legislature

13:1D-133.Rules, regulations; submission to Legislature
9. Within 180 days of the effective date of this act, the department, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act. Not less than 60 days prior to the proposed adoption of any rules or regulations proposed by the department pursuant to this act, the department shall submit such proposed rules and regulations to the chairperson of the Senate Legislative Oversight Committee, or its successor, and the chairperson of the Assembly Regulatory Oversight Committee, or its successor. The department shall provide for a comment period of no less than 60 days prior to the adoption of the proposed rules or regulations, during which at least one public hearing shall be held for the purpose of obtaining comments on the proposed rules or regulations.

L.1995,c.296,s.9.



Section 13:1D-134 - Findings, Declarations Relative To Development, Promotion Of Energy, Environmental Technology.

13:1D-134 Findings, declarations relative to development, promotion of energy, environmental technology.

1.The Legislature finds and declares that it is in the public interest to encourage new businesses to locate in the State and assist existing enterprises to remain and expand in the State by facilitating the development and commercial use of technology-based environmental and energy-related products, services and systems in the State that abate and prevent environmental pollution and promote energy conservation in a cost-effective manner; that there is a need to stimulate and encourage the development of such products within the State by providing technical assistance for the development of technologies with commercial applications so that the commercial use of these technologies can be expedited; that advances in environmental and energy technology can be achieved through the formation of alliances between individuals seeking such assistance and technology-based businesses, industry, research universities, utility companies, government agencies and third party investors; that collaboration between the public and private sectors in technology development can expedite the commercial use of technologies and represents an effective way to leverage resources, pool talents and accelerate the growth and expansion of innovative business and industry in the State; and that private/public partnerships will realize expanded economic growth in the State and will enhance New Jersey's ability to be nationally and globally recognized as the center for the advancement of environmental and energy-related technologies.

The Legislature further finds and declares that it is the mission of the Department of Environmental Protection to preserve, sustain, protect and enhance the environment and ensure the integration of high environmental quality, public health and economic vitality; that through partnerships with the general public, businesses, environmental communities, and all levels of government, the Department of Environmental Protection can assure that pollution is efficiently prevented and the best technology is planned for, and applied to, long-term environmental goals; that the New Jersey Corporation for Advanced Technology, a nonprofit organization whose membership is composed of technology-based businesses, industries, research universities, utility companies, government agencies and third party investors, has as its mission the development, retention and growth of technology-based businesses that develop and employ energy and environmental technologies; and that the Department of Environmental Protection must implement a cost-effective and technically sound method to verify the operations and performance of new energy and environmental technologies to maximize the benefits of potential environmental improvements through innovative energy and environmental technologies.

The Legislature therefore determines that it is in the public interest for the Department of Environmental Protection and the New Jersey Corporation for Advanced Technology to enter into a performance partnership agreement and thereby establish and implement an energy and environmental technology verification program for the purposes of identifying, evaluating, verifying, and expediting the commercial use of innovative energy and environmental technologies that provide significant environmental benefits to the State by providing technical guidance, coordinating the required approvals and reviews, and revising the regulatory framework affecting the development and commercial use of these technologies; that the New Jersey Corporation for Advanced Technology can ensure the maximum effectiveness of these innovative energy and environmental technologies with the support of private industry, State government, utilities, not-for-profit corporations, academia, and the investment community; that the New Jersey Corporation for Advanced Technology can provide a process for conformance and validation of environmental, operational and overall performance evaluation of innovative energy and environmental technology; that the New Jersey Corporation for Advanced Technology can recommend technologies for further development, because its standards for verification of technologies are at least as stringent as the requirements of the Department of Environmental Protection; and that by implementing a verification process that ensures technologies can perform within acceptable methods of quality assurance, the Department of Environmental Protection and the New Jersey Corporation for Advanced Technology will accomplish their goals of preventing contamination and pollution in the State while achieving and preserving high environmental quality and promoting a healthier, richer economy in the State.

L.1999,c.400,s.1.



Section 13:1D-135 - Definitions Relative To Development, Promotion Of Energy, Environmental Technology.

13:1D-135 Definitions relative to development, promotion of energy, environmental technology.

2.For the purposes of this act:

"Corporation" means the New Jersey Corporation for Advanced Technology, a not-for-profit membership corporation, incorporated under the "New Jersey Nonprofit Corporation Act," P.L.1983, c.127 (N.J.S.15A:1-1 et seq.), whose membership comprises technology-based businesses, industries, research universities, utility companies, government agencies and third party investors that are interested in advancing the development and use of technology in the State;

"Department" means the Department of Environmental Protection; and

"Program" means the energy and environmental technology verification program for the identification, evaluation, verification and, through the coordination and revision of regulatory mechanisms and requirements, the promotion and expedited commercial use of innovative energy and environmental technologies, and established under the performance partnership agreement between the department and the corporation entered into pursuant to section 3 of this act.

L.1999,c.400,s.2.



Section 13:1D-136 - Performance Partnership Agreement.

13:1D-136 Performance partnership agreement.

3. a. Pursuant to the performance contract authority established by subsection q. of section 12 of P.L.1970, c.33 (C.13:1D-9), the Department of Environmental Protection shall enter into a performance partnership agreement with the New Jersey Corporation for Advanced Technology for the purposes of establishing and administering an energy and environmental technology verification program for the identification, evaluation, verification and, through the coordination and revision of regulatory mechanisms and requirements, the promotion and expedited commercial use of innovative energy and environmental technologies.

b.The department, in consultation and in conjunction with the corporation, shall develop and establish evaluation and verification procedures, processes and protocols for the purposes of:

(1)Determining the application and use, and the outcome of the application and use, of certain energy and environmental technologies;

(2)Studying, evaluating and verifying the benefits of any innovative energy and environmental technologies; and

(3)Identifying beneficial and innovative technologies requiring assistance with regulatory mechanisms and requirements.

c.The department shall develop a technical guidance document for the program that shall include, but not be limited to, a technical manual for each class or category of technology and the permits required for its commercial use, and the evaluation and verification procedures, processes, and protocols developed and established pursuant to subsection b. of this section to be used by the program for evaluating, verifying and promoting a technology. The technical guidance document also shall provide for the revision of such protocols, processes and procedures to accommodate verification procedures employed and proposed by the corporation. The technical guidance document shall define the procedural and substantive requirements for selection for, and participation in, the program and the review of applications pertaining thereto, and shall clarify any department and corporation interpretations of any laws, rules, and regulations relating to the review, selection and verification of a technology for the program. The department shall publish the technical guidance document, and any revisions thereto, in the New Jersey Register. The adoption of a technical guidance document, or of the revisions thereto, shall not be subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.The corporation shall provide notification of the availability of participation in the technology verification program, as it deems appropriate and in the manner it determines shall reach persons with technologies likely to be eligible for evaluation and verification under the technology verification program. The corporation shall accept applications for the review and consideration for verification of technologies under the program, in accordance with the procedures, processes and protocols established pursuant to subsection b. of this section and the technical guidance document developed pursuant to subsection c. of this section. After a review of the application to preliminarily evaluate and verify that the technology may have significant energy or environmental benefits, the corporation may select a technology as a candidate for evaluation and verification under the program and shall notify the department of the selected technology and the results of the preliminary evaluation of the technology and the protocols for its verification.

e.Upon notice of the selection of a technology, the department shall review any and all laws, rules or regulations affecting the development and commercial use of the selected technology and, as the department deems appropriate and necessary, shall consult with the applicant whose technology has been selected. The department shall coordinate the required permits, permit review, permit approvals and other required action on the part of federal and State agencies, entities and officials to assist in the promotion and expedited commercial use of the verified technology upon its verification.

f.The corporation, in conjunction and cooperation with the department and its action pursuant to subsection e. of this section, shall evaluate the selected energy or environmental technology and its performance, and, whenever appropriate, shall verify the technology evaluated. The evaluation and verification shall include, but not be limited to, ascertaining the conservation or environmental benefit of the technology being evaluated and confirming that the technology in fact achieves the alleged benefit and has a significant net beneficial environmental effect from its overall performance.

g.The Department of Environmental Protection may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary to expedite the commercial use of energy or environmental technologies selected for the program and verified by the corporation as a technology with a significant net beneficial environmental effect from its overall performance, or required to implement the provisions of this section.

h.The Commissioner of Environmental Protection shall implement the contract provisions, protocols, processes, procedures, rules and regulations established pursuant to subsections a. through d. of this section, and shall require any person engaged in a permit process to work in conjunction with the corporation and rely on its evaluation and verification processes.

i.The department shall work closely with the State Treasurer to include in State bid specifications, as deemed appropriate by the State Treasurer, any technology verified under the energy and environmental technology verification program established pursuant to this section.

L.1999,c.400,s.3.



Section 13:1D-137 - Reciprocal Environmental Technology Agreements.

13:1D-137 Reciprocal environmental technology agreements.

4.The department shall enter into reciprocal environmental technology agreements concerning the evaluation and verification protocols used by the corporation and the department between the department, the United States Environmental Protection Agency, other local, regional or national environmental agencies, entities or groups, or other state agencies, entities or groups in other states and in New Jersey for the purposes of encouraging and permitting the reciprocal acceptance of technical data and information concerning the evaluation and verification of energy and environmental technologies. Such acceptance may include providing equivalent regulatory approvals, as appropriate and consistent with the regulatory changes established pursuant to subsections c., e. and g. of section 3 of this act, for technologies previously evaluated and verified under protocols substantially identical to those developed by the corporation and the department under the energy and environmental technology verification program established under section 3 of this act. Nothing herein provided shall be construed to restrict the New Jersey Corporation of Advanced Technology from entering into similar reciprocal environmental technology agreements and the department shall encourage the corporation to do so.

L.1999,c.400,s.4.



Section 13:1D-138 - Rules, Regulations Adopted By Dep

13:1D-138. Rules, regulations adopted by DEP
1.The Department of Environmental Protection, in consultation with the Department of Labor, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) rules and regulations that:

a.identify the categories of employers, entities, establishments or facilities contained in those Standard Industrial Classification codes that are included in the definition of "business entity," "employer," "industrial establishment," "industrial facility," or "private firm," regulated under P.L.1991, c.235 (C.13:1D-35 et seq.), P.L.1983, c.330 (C.13:1K-6 et seq.), P.L.1984, c.210 (C.13:1K-15 et seq.), P.L.1993, c.381 (C.58:28-1 et seq.), P.L.1983, c.315 (C.34:5A-1 et seq.), or P.L.1986, c.142 (C.52:27D-222 et seq.); and

b.identify the universe of those employers, entities, establishments, or facilities under the North American Industry Classification System of codes that are generally equivalent to those identified in subsection a. of this section.

L.2003,c.157,s.1.



Section 13:1D-139 - Regulated Universe Of Business Entities

13:1D-139. Regulated universe of business entities
2. a. The generally equivalent universe of employers, entities, establishments, or facilities identified in the rules and regulations adopted by the Department of Environmental Protection pursuant to subsection b. of section 1 of this act shall be the regulated universe of business entities, employers, industrial establishments, industrial facilities, or private firms subject to the provisions of P.L.1991, c.235 (C.13:1D-35 et seq.), P.L.1983, c.330 (C.13:1K-6 et seq.), P.L.1984, c.210 (C.13:1K-15 et seq.), P.L.1993, c.381 (C.58:28-1 et seq.), P.L.1983, c.315 (C.34:5A-1 et seq.), or P.L.1986, c.142 (C.52:27D-222 et seq.) upon the operative date of the regulations.

b.The department shall ensure that the categories of employers, entities, establishments, or facilities regulated pursuant to the rules and regulations adopted pursuant to section 1 of this act are consistent with those regulated prior to the effective date of this act.

No business entities, employers, industrial establishments, industrial facilities, or private firms shall be subject to, or excluded from the provisions of P.L.1991, c.235 (C.13:1D-35 et seq.), P.L.1983, c.330 (C.13:1K-6 et seq.), P.L.1984, c.210 (C.13:1K-15 et seq.), P.L.1993, c.381 (C.58:28-1 et seq.), P.L.1983, c.315 (C.34:5A-1 et seq.), or P.L.1986, c.142 (C.52:27D-222 et seq.) solely as a result of the replacement of the Standard Industrial Classification codes with the North American Industrial Classification System of codes.

L.2003,c.157,s.2.



Section 13:1D-140 - Regulation Prior To Operative Date

13:1D-140. Regulation prior to operative date
3.Prior to the operative date of the rules and regulations required to be adopted by the Department of Environmental Protection pursuant to section 1 of this act, every business entity, employer, industrial establishment, industrial facility or private firm that is subject to P.L.1991, c.235 (C.13:1D-35 et seq.), P.L.1983, c.330 (C.13:1K-6 et seq.), P.L.1984, c.210 (C.13:1K-15 et seq.), P.L.1993, c.381 (C.58:28-1 et seq.), P.L.1983, c.315 (C.34:5A-1 et seq.), or P.L.1986, c.142 (C.52:27D-222 et seq.) shall continue to be regulated pursuant to those acts without regard to the cessation of use by certain State or federal agencies of the Standard Industrial Classification system.

L.2003,c.157,s.3.



Section 13:1D-141 - Temporary Regulations

13:1D-141. Temporary regulations
4.Prior to the adoption of rules and regulations pursuant to section 1 of this act and notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Environmental Protection may, immediately upon filing the proper notice with the Office of Administrative Law, adopt such temporary regulations as the commissioner determines is necessary to provide for classification under the North American Industry Classification System of business entities, employers, industrial establishments, industrial facilities, or private firms regulated under P.L.1991, c.235 (C.13:1D-35 et seq.), P.L.1983, c.330 (C.13:1K-6 et seq.), P.L.1984, c.210 (C.13:1K-15 et seq.), P.L.1993, c.381 (C.58:28-1 et seq.), P.L.1983, c.315 (C.34:5A-1 et seq.), or P.L.1986, c.142 (C.52:27D-222 et seq.) and classified under the Standard Industrial Classification System. The temporary regulations shall not exclude any business entity, employer, industrial establishment, industrial facility, or private firm that was regulated prior to the effective date of this act, or include any business entity, employer, industrial establishment, industrial facility, or private firm that was not already regulated prior to the effective date of this act. The temporary regulations shall be in effect for a period not to exceed 270 days after the date of the filing, except that in no case shall the temporary regulations be in effect one year after the effective date of P.L.2003, c.157 (C.13:1D-138 et al.). The temporary regulations may thereafter be amended, adopted or readopted by the commissioner as the commissioner determines is necessary in accordance with the requirements of the "Administrative Procedure Act".

L.2003,c.157,s.4.



Section 13:1D-144 - Definitions Relative To Smart Growth In Dep And Expedited Permits.

13:1D-144 Definitions relative to smart growth in DEP and expedited permits.

4.As used in sections 5 and 10 of P.L.2004, c.89 (C.13:1D-145 and C.13:1D-146):

"Applicant" means any person applying for a permit pursuant to sections 5 or 10 of P.L.2004, c.89 (C.13:1D-145 or C.13:1D-146);

"Ombudsman" or "Smart Growth Ombudsman" means the Smart Growth Ombudsman appointed by the Governor pursuant to section 2 of P.L.2004, c.89 (C.52:27D-10.3);

"Permit" means any permit or approval issued by the Department of Environmental Protection pursuant to any law, or any rule or regulation adopted pursuant thereto, provided that "permit" shall not include any approval of a grant, or a permit issued pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.), the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), or the "Radiation Protection Act," P.L.1958, c.116 (C.26:2D-1 et seq.);

"Person" means any individual, corporation, company, partnership, firm, association, owner or operator of a treatment works, political subdivision of this State, or State or interstate agency; and

"Smart growth area" means an area designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), a designated center, or a designated growth center in an endorsed plan; a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6); a growth area designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to section 7 of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-8); an urban enterprise zone designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) or P.L.2001, c.347 (C.52:27H-66.2 et al.); an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) and as approved by the Department of Community Affairs; or similar areas designated by the Department of Environmental Protection.

L.2004,c.89,s.4.



Section 13:1D-145 - Division Of Smart Growth Established In Dep.

13:1D-145 Division of Smart Growth established in DEP.

5. a. There is established in the Department of Environmental Protection a Division of Smart Growth under the direction of a director, who shall be appointed by the Governor and report to the Commissioner of Environmental Protection. The director shall review and take action on permits for which the applicant has requested expedited review pursuant to this section.

b.The director shall coordinate and expedite the review of permits issued by the division with the Smart Growth Ombudsman appointed pursuant to section 2 of P.L.2004, c.89 (C.52:27D-10.3).

c. (1) An applicant may request an expedited permit application review for a proposed project in a smart growth area. In order to qualify for expedited permit application review pursuant to this section, an applicant shall include with a permit application all necessary documentation, a request for expedited permit application review, and the permit fee established in accordance with subsection d. of this section. The permit application shall be signed by the applicant and by a professional qualified and registered in accordance with subsection e. of this section, certifying that a permit application is complete and that the statutory and regulatory requirements for the permit have been met by the applicant. A copy of the application and the request shall also be submitted to the ombudsman and to the clerk of the municipality and the clerk of the county in which the proposed project is located. A permit application that qualifies for expedited permit application review pursuant to this section shall be subject to the following time frames:

(a)the division shall notify an applicant within 20 days after the filing date if the permit application lacks a submission identified on a checklist therefor, or a submission has not been completed. If an application, including the permit fee and all necessary documentation, is determined to be complete, or if a notice of incompleteness is not provided within 20 days after the filing of the application, the application shall be deemed complete for purposes of commencing a technical review. In the case of a permit application affecting wetlands, a complete application shall include an effective letter of interpretation issued by the department concerning the delineation of the wetlands;

(b) (i) except as otherwise provided in subsubparagraph (ii) of this subparagraph, the division shall notify an applicant if the permit application is technically complete or issue a notice of deficiency within 45 days after the filing of the application. If an application is determined to be technically complete, or if a notice of deficiency is not issued within 45 days after the filing of the application, the application shall be deemed technically complete. A notice of deficiency shall itemize all deficiencies that must be addressed in order for the application to be determined technically complete. A notice of deficiency shall be deemed exclusive and further review for technical completeness shall be limited to the items so identified;

(ii) in the case of water allocation permits issued pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.) and P.L.1993, c.202 (C.58:1A-7.3 et seq.) for a diversion from an unconfined aquifer or surface water body and New Jersey Pollutant Discharge Elimination System permits issued pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) for a discharge of 1,000,000 gallons per day or greater, the division shall notify an applicant if the permit application is technically complete or issue a notice of deficiency within 60 days after filing of the application. If an application is determined to be technically complete, or if a notice of deficiency is not issued within 60 days after filing of the application, the application shall be deemed technically complete;

(c)except as provided in subparagraphs (e) and (f) of this paragraph, the division shall take action on a technically complete permit application within 45 days, except that this time period may be extended for a 30-day period by the mutual consent of the applicant and the department. Except for any New Jersey Pollutant Discharge Elimination System permit issued pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) in the event that the department fails to take action on an application for a permit within the 45-day period specified herein, or within the periods set forth in subparagraphs (e) and (f) of this paragraph, then the application shall be deemed to have been approved;

(d)if more than one notice of deficiency is issued by the division, the applicant may request an expedited hearing in accordance with section 14 of P.L.2004, c.89 (C.52:14F-17) to determine whether the application is technically complete;

(e)in the cases of water allocation permits issued pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.) and P.L.1993, c.202 (C.58:1A-7.3 et seq.) for a diversion from a confined aquifer and New Jersey Pollutant Discharge Elimination System permits issued pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) for a discharge of less than 1,000,000 gallons per day, after a permit application is deemed complete, and after a 30-day public comment period, the department shall take action on the permit within five days if minimal or no comments were received in the public comment period, or within 15 days if more than minimal comments were received in the public comment period; and

(f)in the cases of water allocation permits issued pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.) and P.L.1993, c.202 (C.58:1A-7.3 et seq.) for a diversion from an unconfined aquifer or surface water body and New Jersey Pollutant Discharge Elimination System permits issued pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) for a discharge of 1,000,000 gallons per day or greater, after a permit application is deemed complete, and after a 30-day public comment period, the department shall take action on the permit within five days if minimal or no comments were received in the public comment period, or within 45 days if more than minimal comments were received in the public comment period.

(2)Nothing in this subsection shall supersede shorter periods for department action provided by applicable law.

d.The direct and indirect costs of personnel, equipment, operating expenses, and activities of the division shall be funded solely through permit fees for expedited permits issued in the smart growth areas pursuant to this section. The department shall, in consultation with the ombudsman, establish permit fees necessary for the department to administer and enforce the expedited permit application review program established pursuant to this section. The fee schedule established pursuant to this subsection shall include the department's pro rata share of the budget of the Smart Growth Ombudsman. Within 30 days after the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.), the department, in consultation with the ombudsman, shall publish a schedule of permit fees in the New Jersey Register and may amend the fee schedule as necessary. The fee schedule may provide for increased fees for complex projects.

e. (1) The Director of the Division of Smart Growth shall, within 120 days after the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.), develop a program for the qualification and registration of professionals who shall certify that a permit application is complete and that the statutory and regulatory requirements for the permit have been met by the applicant. The requirements for qualification and registration may include, but shall not be limited to, professional licensure relevant to the subject matter of the permit, a review of projects undertaken by the professional applying for qualification and registration, and a review of the nature of the professional's services provided on each project.

(2)The director shall include in the program for the qualification and registration of professionals any standards or requirements necessary for proper administration and enforcement of the provisions of P.L.2004, c.89 (C.52:27D-10.2 et al.), and shall provide for the suspension or revocation of the qualification and registration of professionals as provided in this subsection.

(3)Any person who negligently violates any requirement of the program established by the department for the qualification and registration of professionals may lose professional licensure for one year, may be barred from qualification and registration for a period of three years, and the firm with which that individual is associated may be barred from seeking qualification and registration for a period of three years.

(4)If a person willfully or recklessly violates any requirement of the program established by the department for the qualification and registration of professionals, that individual shall lose professional licensure for one year, shall be permanently barred from qualification and registration, and the firm with which that individual is associated shall be permanently barred from seeking qualification and registration.

(5)Prior to any suspension, revocation, or failure to renew a person's qualification and registration, the department shall afford the person or firm an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that, if the department has reason to believe that a condition exists which poses an imminent threat to the public health, safety or welfare, it may order the immediate suspension of qualification and registration pending the outcome of the hearing.

f.The Director of the Division of Smart Growth, after consultation with the Smart Growth Ombudsman, may adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as appropriate to implement the requirements of this section and to encourage development in the smart growth areas.

g.Nothing in this section shall be construed or implemented in such a way as to modify any requirement of law that is necessary to retain federal delegation to, or assumption by, the State of the authority to implement a federal law or program.

h.Applications for an expedited permit application review pursuant to subsection c. of this section shall not be accepted until 120 days following the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.). Applications pending on the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.) shall, upon request of the applicant, be processed in the expedited permit application review program when it becomes effective. A permit application that is the subject of a request under this provision shall be transferred to the Division of Smart Growth for processing in accordance with P.L.2004, c.89 (C.52:27D-10.2 et al.).

L.2004,c.89,s.5.



Section 13:1D-146 - Additional Provisions Concerning Expedited Permit Mechanisms.

13:1D-146 Additional provisions concerning expedited permit mechanisms.

10. a. In addition to the provisions of subsection c. of section 5, subsection c. of section 7 and subsection c. of section 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 and C.52:27D-10.6), expedited permit mechanisms, such as a permits-by-rule, general permits, and certification by professionals qualified and registered in accordance with subsection e. of section 5, subsection e. of section 7 or subsection e. of section 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1-2 or C.52:27D-10.6), as appropriate, shall be made available in the smart growth areas as determined appropriate by the Commissioner of Environmental Protection, the Commissioner of Transportation, or the Commissioner of Community Affairs, as appropriate, after consultation with the Smart Growth Ombudsman.

b.The following permits or approvals in smart growth areas shall be by permit-by-rule upon certification of compliance with statutory and regulatory requirements by a professional qualified and registered in accordance with subsection e. of section 5 of P.L.2004, c.89 (C.13:1D-145):

(1)treatment works approvals pursuant to section 6 of P.L.1977, c.74 (C.58:10A-6) for sewer lines, pumping stations, force mains or service connections in sewer service areas;

(2)water quality management plan amendments adopted pursuant to the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.) for new or expanded sewer service areas associated with an existing wastewater treatment facility;

(3)water main extension permits pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.) where a public water system has available, uncommitted resources;

(4)well drilling permits pursuant to section 10 of P.L.1947, c.377 (C.58:4A-14); and

(5)the following general permits issued by the Department of Environmental Protection for activities in the waterfront development area designated pursuant to R.S.12:5-3 and in accordance with rules and regulations in effect on June 14, 2004:

(a)the landfall of utilities including cable, including electric, television and fiber optics, telecommunication, petroleum, natural gas, water and sanitary sewer lines constructed in tidal water bodies authorized pursuant to R.S.12:5-1 et seq. or the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.);

(b)minor maintenance dredging in man-made lagoons; and

(c)the voluntary reconstruction of a non-damaged legally constructed, currently habitable residential or commercial development landward of the existing footprint of development.

c.The Director of the Division of Smart Growth established in the Department of Environmental Protection pursuant to subsection a. of section 5 of P.L.2004, c.89 (C.13:1D-145) shall take action on the following wetlands general permits issued by the Department of Environmental Protection pursuant to the Freshwater Wetlands Protection Act Rules adopted under the authority of the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.) and in effect on June 14, 2004, provided the application includes an effective letter of interpretation issued by the department pursuant to section 8 of P.L.1987, c.156 (C.13:9B-8), in smart growth areas within 45 days upon certification of compliance with statutory and regulatory requirements by a professional qualified and registered in accordance with subsection e. of section 5 of P.L.2004, c.89 (C.13:1D-145):

(1)regulated activities in freshwater wetlands, transition areas, or State open waters, necessary for the construction or maintenance of an underground utility line provided that any permanent above-ground disturbance of wetlands, transition area, or State open waters shall be no greater than one acre;

(2)a regulated activity in a freshwater wetland, transition area, or State open water, if the freshwater wetland or State open water is not part of a surface water tributary system discharging into an inland lake or pond, or a river or stream, and provided the activity shall disturb no more than one-half acre of a freshwater wetland, transition area, or State open water up to one-half acre;

(3)minor road crossings, including attendant features such as shoulders, sidewalks and embankments, provided that the total area of disturbance shall not exceed one-quarter acre of freshwater wetland, transition area, and State open water, without regard to the distance or length of road, to access developable uplands;

(4)regulated activities in freshwater wetlands, transition areas, or State open waters, necessary to stabilize the bank of a water body in order to reduce or prevent erosion through bioengineering methods;

(5)regulated activities in freshwater wetlands, transition areas, or State open waters, necessary for the construction of an above ground utility line;

(6)the disturbance of certain degraded freshwater wetlands, transition areas, or State open waters necessary for redevelopment of an area previously significantly disturbed by industrial or commercial activities provided that the disturbance shall not exceed one-tenth acre of freshwater wetlands and one-quarter acre total disturbance including transition areas;

(7)regulated activities in freshwater wetlands or transition areas, necessary for the construction of additions or appurtenant improvements to residential dwellings lawfully existing prior to July 1, 1988, provided that the improvements or additions require less than a cumulative surface area of 750 square feet of fill or disturbance and shall not result in new alterations to a freshwater wetland outside of the 750 square foot area;

(8)regulated activities in freshwater wetlands, transition areas and State open waters necessary for surveying and investigative activities, including: soil borings dug by machine; hand dug soil borings larger than three feet in diameter or depth; cutting of vegetation by machine for a survey line; cutting of vegetation by hand for a survey line; and digging of exploratory pits and other temporary activities necessary for a geotechnical or archaeological investigation; and

(9)regulated activities in freshwater wetlands and transition areas necessary for the repair or modification of a malfunctioning individual subsurface sewage disposal system provided that the activity shall disturb no more than one-quarter acre of freshwater wetlands or transition areas combined.

d.The Director of the Division of Smart Growth established in the Department of Environmental Protection pursuant to subsection a. of section 5 of P.L.2004, c.89 (C.13:1D-145) shall take action on minor stream encroachment permits for an encroachment project that does not require hydrologic or hydraulic review; does not require review of any stormwater detention basin; does not increase potential for erosion or sedimentation in stream and does not require substantial channel modification or relocation; and does not need to be reviewed for the zero percent or 20 percent net fill limitations other than that associated with a single family dwelling, in smart growth areas within 30 days upon certification of compliance with statutory and regulatory requirements by a professional qualified and registered in accordance with subsection e. of section 5 of P.L.2004, c.89 (C.13:1D-145).

e.The following Highway Occupancy permits or approvals in smart growth areas shall be by permit-by-rule upon certification of compliance with statutory and regulatory requirements by a professional qualified and registered in accordance with subsection e. of section 7 of P.L.2004, c.89 (C.27:1E-2):

(1)drainage;

(2)utility openings; and

(3)utility poles (new and relocation).

f.Notwithstanding the provisions of P.L.1987, c.156 (C.13:9B-1 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, an activity conducted under the authority of a general permit issued by the Department of Environmental Protection pursuant to section 23 of P.L.1987, c.156 (C.13:9B-23) may occur in a vernal habitat located within a smart growth area or in a transition area adjacent to a vernal habitat located within a smart growth area.

g.A copy of the application for a general permit or a notice of the permit by rule provided pursuant to this section shall be submitted to the ombudsman and to the clerk of the municipality and the clerk of the county in which the proposed project is located.

h.Nothing in this section shall be construed or implemented in such a way as to modify any requirement of law that is necessary to retain federal delegation to, or assumption by, the State of the authority to implement a federal law or program.

L.2004,c.89,s.10.



Section 13:1D-147 - Construction Of Act Relative To Preservation Area Of Highlands Region.

13:1D-147 Construction of act relative to preservation area of Highlands Region.

19. Nothing in this act shall be construed to apply to, or affect in any way, the preservation area of the Highlands Region as defined pursuant to P.L.2004, c.120 (C.13:20-1 et al.), or the authority of any State department or agency to adopt any rules and regulations for the preservation area.

L.2004,c.89,s.19.



Section 13:1D-148 - "Environmental Stewardship Program."

13:1D-148 "Environmental Stewardship Program."

1. a. The Commissioner of Environmental Protection shall establish a list of businesses, companies, and corporations in the State that are, as determined by the commissioner, environmentally responsible. In making this determination, the commissioner, at a minimum, shall evaluate a business, company, or corporation on the basis of the following:

(1)the contribution of the business, company, or corporation to the improved environment of the State, especially any contribution to environmental education and awareness in the State; the reduction of air and water pollution and the preservation of natural resources; the implementation of policies, procedures, or technologies to reduce, replace, or minimize the environmental impact of toxic materials and substances used in manufacturing processes or other applications; the increased use of recycled materials, energy conservation, or alternative forms of energy or fuel with environmental benefits; and the implementation of open space preservation, habitat protection, or responsible land use policies and projects;

(2)the extent to which these contributions are in addition to steps the business, company, or corporation is required to take in these areas due to local, State, or federal requirements; and

(3)the use of innovative policies, procedures, and technologies that result in sound environmental practices and important environmental benefits for the State.

The list established pursuant to this subsection shall be displayed prominently on the Department of Environmental Protection's website, and shall be updated as appropriate.

b.In addition to designating businesses, companies, or corporations as environmentally responsible pursuant to subsection a. of this section, the Commissioner of Environmental Protection shall periodically provide public recognition to those businesses, companies, or corporations in the State that, as determined by the commissioner, have exhibited exemplary attention to, and concern for, the environment in their business practices, policies, procedures or goods, as evidenced by their contribution to the improved environment of the State and use of innovative policies, procedures, and technologies that result in sound environmental practices and important environmental benefits for the State. This recognition may be in the form of the award of certificates, press announcements, or other forms of recognition the commissioner deems appropriate to highlight the achievements of these businesses, companies, or corporations. The commissioner may also create a logo which businesses, companies, or corporations who have been recognized as environmentally responsible may use in the promotion of that business, company, or corporation.

c.Any business, company, or corporation in the State that makes a contribution to the improved environment of the State or implements innovative policies, procedures, or technologies, above and beyond the scope of those measures required pursuant to local, State, or federal requirements, may submit to the Commissioner of Environmental Protection documentation of these contributions or the implementation of these measures, how the measures constitute environmental measures above and beyond the scope of those measures required pursuant to local, State, or federal requirements, and the environmental benefit gained by the State from these contributions or the implementation of the measures. The commissioner shall review the submitted documentation and determine if the business, company, or corporation should be included in the list established pursuant to subsection a. of this section, and if the business, company, or corporation should be further recognized for its achievements pursuant to subsection b. of this section.

d.The list and the recognition program established pursuant to subsections a. and b. of this section may be known as the "Environmental Stewardship Program."

e.The Commissioner of Environmental Protection may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary for the implementation of this section, including, but not limited to, provisions establishing the criteria for designation as an environmentally responsible business, company, or corporation, and for award of certificates of recognition to exemplary businesses, companies, or corporations. Any rules and regulations adopted pursuant to this subsection shall include, at a minimum, the evaluation criteria provided in subsection a. of this section.

L.2009, c.316, s.1.



Section 13:1D-149 - Study Of Availability And Efficiency Of Blue And Green Roofs As Stormwater Management Tools.

13:1D-149 Study of availability and efficiency of blue and green roofs as stormwater management tools.

1.The Commissioner of Environmental Protection shall periodically study the availability and efficiency of blue roofs and green roofs as stormwater management tools, and make, as necessary and as appropriate, recommendations to the Governor that will help foster and maintain efficient and effective stormwater management in the State.

L.2015, c.20, s.1.



Section 13:1E-1 - Short Title

13:1E-1. Short title
This act shall be known, and may be cited, as the "Solid Waste Management Act."

L.1970, c. 39, s. 1, eff. May 6, 1970. Amended by L.1975, c. 326, s. 2.



Section 13:1E-2 - Legislative Findings And Declaration Of Policy

13:1E-2. Legislative findings and declaration of policy
a. The Legislature finds that the collection, disposal and utilization of solid waste is a matter of grave concern to all citizens and is an activity thoroughly affected with the public interest; that the health, safety and welfare of the people of this State require efficient and reasonable solid waste collection and disposal service or efficient utilization of such waste; that the management of solid waste in New Jersey consists largely of piecemeal, uncoordinated activities developed to meet the immediate needs of local governments with little, if any, regard for regional planning and coordination; that local units of government acting on their own, despite the most dedicated and sincere efforts, lack the financial resources, scope of alternatives and expertise to plan, develop and implement efficient and effective solutions to their solid waste problems; and that, for the most part, the solid waste planning and management process is adversely affected by the absence of area-wide structures, the limitations of local initiative, the general inadequacy of State technical assistance, the paucity of State grants for solid waste experimentation, the failure of the State to establish guidelines for the preparation of county and intercounty plans, and the failure to implement county and intercounty solid waste collection, disposal and utilization operations.

b. The Legislature, therefore, declares that it is the policy of this State to

(1) Establish a statutory framework within which all solid waste collection, disposal and utilization activity in this State may be coordinated;

(2) Designate each county in this State and the Hackensack Meadowlands District as a Solid Waste Management District, and provide each county and the Hackensack Meadowlands Development Commission with the power, singly or jointly with one or more other districts, to develop and implement a comprehensive solid waste management plan which meets the needs of every municipality within each such county and within the Hackensack Meadowlands District;

(3) Provide citizens and municipalities with opportunities to contribute to the development and implementation of solid waste management plans by requiring public hearings prior to their adoption and by the creation of advisory solid waste councils;

(4) Protect the bondholders of the several incinerator authorities, solid waste management authorities, municipal public utility authorities, county improvement authorities, and other public authorities concerned with solid waste management functions and facilities, while coordinating their activities under solid waste management plans;

(5) Expand and strengthen the existing relationships between the solid waste industry, representing the free enterprise system and the public sector, including the State and municipal governments and the districts established by this act, in order that both may most effectively contribute to an efficient and economical solution to the problem of solid waste management and to take into account the long term financial commitments entered into by solid waste facilities and to recognize, through the Public Utilities Commission the added cost of compliance with environmental standards by the provision of equitable rate increases;

(6) Establish a meaningful and responsible role for the State in the solution of solid waste problems by granting the Department of Environmental Protection and the Solid Waste Advisory Council the power, not only to regulate and supervise all solid waste collection and disposal facilities and operations and to register all persons engaged in the collection or disposal of solid waste in this State, but also to develop through a Statewide solid waste management plan objectives, criteria and procedures to assure the orderly preparation and evaluation of the solid waste management plans developed by every solid waste management district, and to approve, modify, or reject such solid waste management plans on the basis of their conformity with such objectives, criteria and procedures, to develop and implement such a plan where none is approved or forthcoming from any solid waste management district, to arbitrate disputes between solid waste management districts in the development and implementation of solid waste management plans, to utilize the funds received by the department from registration fees and such other funds as may be from time to time appropriated to it to support and undertake experimental projects and programs of research and development to determine the most efficient, sanitary and economical ways of collecting, disposing, limiting and utilizing solid waste, to grant funds to the districts for the formulation and development of solid waste management plans, and to take such other actions in accordance with the policies set forth in this act, all in the manner and extent hereinafter provided;

(7) Encourage resource recovery through the development of systems to collect, separate, recycle and recover metals, glass, paper and other materials of value for reuse or for energy production.

c. The Legislature recognizes that solid waste and recycling facilities will be financed through long term borrowing which requires the negotiation of long term contracts with municipalities and other solid waste collectors to guarantee the flow of solid waste to such facilities. The Legislature, however, does not intend to encourage or permit the public entity, or its designees, that holds these contracts to establish or charge rates to municipalities or other solid waste collectors within its jurisdiction which discriminate on the basis of the cost of disposal at a particular facility which has been designated as the place of disposal for the solid waste of such municipality or other solid waste collector pursuant to an approved solid waste management plan for that district.

L.1970, c. 39, s. 2, eff. May 6, 1970. Amended by L.1975, c. 326, s. 3.



Section 13:1E-3 - Definitions.

13:1E-3 Definitions.

3.As used in the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.):

"Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids, except for source separated recyclable materials or source separated food waste collected by livestock producers approved by the State Department of Agriculture to collect, prepare and feed such wastes to livestock on their own farms.

"Solid waste collection" means the activity related to pick-up and transportation of solid waste from its source or location to a solid waste facility or other destination.

"Disposal" means the storage, treatment, utilization, processing, resource recovery of, or the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid or hazardous waste into or on any land or water, so that the solid or hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

"Solid waste management" includes all activities related to the collection or disposal of solid waste by any person engaging in any such process.

"Council" means the Advisory Council on Solid Waste Management.

"Department" means the Department of Environmental Protection.

"Commissioner" means the Commissioner of the Department of Environmental Protection.

"Solid waste facilities" means and includes the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by, or on behalf of, any person, public authority or county pursuant to the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.) or any other act, including transfer stations, incinerators, resource recovery facilities, sanitary landfill facilities or other plants for the disposal of solid waste, and all vehicles, equipment and other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or disposal of solid waste in a sanitary manner.

"Public authority" means a municipal or county utilities authority created pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.); a county improvement authority created pursuant to the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.); a pollution control financing authority created pursuant to the "New Jersey Pollution Control Financing Law," P.L.1973, c.376 (C.40:37C-1 et seq.); or any other public body corporate and politic created for solid waste management purposes in any county, pursuant to the provisions of any law.

"Hackensack Meadowlands District" means the area within the jurisdiction of the New Jersey Meadowlands Commission created pursuant to the provisions of the "Hackensack Meadowlands Reclamation and Development Act," P.L.1968, c.404 (C.13:17-1 et seq.).

"Hackensack Commission" means the New Jersey Meadowlands Commission created pursuant to the provisions of the "Hackensack Meadowlands Reclamation and Development Act," P.L.1968, c.404 (C.13:17-1 et seq.).

"Public sewage treatment plant" means any structure or structures required to be approved by the department pursuant to P.L.1977, c.224 (C.58:12A-1 et seq.) or P.L.1977, c.74 (C.58:10A-1 et seq.), by means of which domestic wastes are subjected to any artificial process in order to remove or so alter constituents as to render the waste less offensive or dangerous to the public health, comfort or property of any of the inhabitants of this State, before the discharge of the plant effluent into any of the waters of this State; this definition includes plants for the treatment of industrial wastes, as well as a combination of domestic and industrial wastes.

"Resource recovery" means the collection, separation, recycling and recovery of metals, glass, paper and other materials for reuse; or the incineration of solid waste for energy production and the recovery of metals and other materials for reuse.

"Resource recovery facility" means a solid waste facility constructed and operated for the incineration of solid waste for energy production and the recovery of metals and other materials for reuse; or a mechanized composting facility, or any other solid waste facility.

"Sanitary landfill facility" means a solid waste facility at which solid waste is deposited on or in the land as fill for the purpose of permanent disposal or storage for a period exceeding six months, except that it shall not include any waste facility approved for disposal of hazardous waste.

"Transfer station" means a solid waste facility at which solid waste is transferred from a solid waste collection vehicle to a registered solid waste haulage vehicle, including a rail car, for transportation to an offsite sanitary landfill facility, resource recovery facility, or designated out-of-State disposal site for disposal.

L.1970,c.39,s.3; amended 1975, c.326, s.4; 1984, c.7, s.1; 1987, c.449, s.1; 1990, c.113, s.4; 2003, c.231, s.1.



Section 13:1E-4 - Supervision Of Solid Waste Collection Activities, Facilities, Disposal Operations.

13:1E-4 Supervision of solid waste collection activities, facilities, disposal operations.

4.The department shall have power to supervise solid waste collection activities, solid waste facilities and solid waste disposal operations, and shall in the exercise of this supervision require the registration of all solid waste collection activities, solid waste facilities and solid waste disposal operations in this State. The department may exempt from the requirement of registration any class of solid waste collection activity, solid waste facility or solid waste disposal operation if the department determines that the exemption is necessitated by the public interest.

b.The department in reviewing the registration statement for a new solid waste collection activity, solid waste facility or disposal operation and in determining the conditions under which it may be approved, shall not approve the registration of any new solid waste collection activity, solid waste facility or disposal operation that does not conform to the district solid waste management plan of the district in which the proposed solid waste collection activity, solid waste facility or disposal operation is to be located, as the relevant district plan shall have been approved by the department as hereinafter provided.

L.1970,c.39,s.4; amended 1975, c.326, s.5; 2003, c.231, s.2.



Section 13:1E-5 - Registration Statement, Engineering Design; Approval.

13:1E-5 Registration statement, engineering design; approval.

5. a. No person shall engage in the collection or disposal of solid waste in this State without first filing an application for a registration statement or engineering design approval and obtaining approval thereof from the department. A person seeking to engage in solid waste disposal shall file a separate application for a registration statement and an engineering design approval for each particular solid waste facility.

b.The application for a registration statement or an engineering design approval shall be made on forms provided by the department and shall contain whatever information as may be prescribed by the department. The State and any of its political subdivisions, public agencies and public authorities shall be deemed a person within the meaning of P.L.1970, c.39 (C.13:1E-1 et seq.).

c.The application for a registration statement or an engineering design approval shall not be approved by the department if the department determines that the solid waste collection activity, solid waste facility or solid waste disposal operation will not meet the standards or criteria set forth in P.L.1970, c.39 (C.13:1E-1 et seq.) or in rules or regulations as may be adopted pursuant thereto. The department may require the amendment of an approved registration statement or engineering design approval if the department determines that the continued solid waste collection activity or continued operation of a solid waste facility in accordance with its approved registration would not meet these standards, criteria or regulations.

L.1970,c.39,s.5; amended 1975, c.326, s.6; 2003, c.231, s.3.



Section 13:1E-5.1 - Application; Notice To Municipality; Rejection Or Grant Of Tentative Approval; Transmittal With Fact Sheet; Public Hearing; Recommendations Of Administrative Law Judge; Approval Or Denial By Department

13:1E-5.1. Application; notice to municipality; rejection or grant of tentative approval; transmittal with fact sheet; public hearing; recommendations of administrative law judge; approval or denial by department
In addition to all other standards, conditions and procedures required pursuant to law for the approval of applications for registration statements and engineering designs for new solid waste disposal facilities:

a. The department shall transmit, by certified mail, a complete copy of any application for a registration statement or engineering design approval for a new solid waste disposal facility to the governing body of the affected municipality;

b. Within 6 months of the receipt of a complete application, the department shall reject the application or grant tentative approval thereof, which tentative approval shall establish design and operating conditions for the proposed solid waste disposal facility, requirements for the monitoring thereof, and any other conditions required under federal or State laws or rules and regulations;

c. All tentative approvals of applications granted pursuant to subsection b. of this section shall be transmitted to the applicant and to the affected municipality and shall be accompanied by a fact sheet setting forth the principal facts and the significant factual, legal, methodological, and policy questions considered in granting the tentative approval. The fact sheet shall include a description of the facility which is the subject of the tentative approval; the type and quantities of solid waste or sludge which may be disposed of at the proposed facility; and a brief summary of the basis for the conditions of the tentative approval; and

d. Within 45 days of the granting of a tentative approval of an application, a public hearing on the proposed facility and operator shall be conducted by the department. The department shall adopt and promulgate rules and regulations necessary to ensure that the public hearing is full and impartial and that the applicant is present to answer questions relating to the facility which are posed by interested parties.

L.1983, c. 464, s. 1, eff. Jan. 12, 1984.



Section 13:1E-5.2 - Facility On Site In More Than One Municipality; Notices; Affected Municipalities As Single Party

13:1E-5.2. Facility on site in more than one municipality; notices; affected municipalities as single party
In the event that any application review by the department pursuant to this 1983 act is for a registration statement and engineering design approval for a proposed solid waste disposal facility on a site located in more than one municipality, the notices required herein shall be transmitted to each affected municipality, and all of the affected municipalities shall be considered a single party for the purposes of the public hearing held concerning the application.

L.1983, c. 464, s. 2, eff. Jan. 12, 1984.



Section 13:1E-5.3 - Sanitary Landfill Facility On Property Of State College; Prohibition Of Approval; Termination Of Contractual Right Or Regulatory Approval; Reimbursement

13:1E-5.3. Sanitary landfill facility on property of state college; prohibition of approval; termination of contractual right or regulatory approval; reimbursement
a. Notwithstanding the provisions of any law, rule or regulation to the contrary, the Commissioner of the Department of Environmental Protection shall not approve a registration statement and engineering design which authorizes a sanitary landfill facility located on the property of any State college whose charter was filed prior to 1920 to receive municipal waste, as defined by the Department of Environmental Protection pursuant to rule or regulation. For the purposes of this act, "sanitary landfill facility" means a solid waste facility at which solid waste is deposited on or in the land as fill for the purpose of permanent disposal or storage for a period exceeding six months, but shall not include a facility engaged in composting vegetative waste.

b. Any existing contract right or regulatory approval to operate a sanitary landfill facility on the property of a State college not otherwise terminated in accordance with law shall, upon the effective date of this act, be void and the State Treasurer, after review of all records and documents in the possession of the current holder of the approved registration statement and engineering design which the treasurer deems necessary for making his determination, and upon the advice and consent of the Department of Environmental Protection and the Board of Public Utilities shall, within 60 days of the effective date of this act, determine an amount which would fairly and properly reimburse the current holder of the certificate of approved registration statement and engineering design for all verifiable and reasonable expenses directly related to the maintenance of the certificate of approved registration statement and engineering design and its rescission, plus interest on the amount of these expenses. The interest shall be calculated from the date upon which payment of these expenses was made. The rate of interest shall be at the rates provided by the Rules Governing the Courts of the State of New Jersey for the applicable period of time.

c. The amount determined fair and properly payable by the treasurer shall be paid to the current holder of the certificate of approved registration statement and engineering design upon an appropriation in that amount and for that purpose being made by the Legislature to the State college on whose property the sanitary landfill is located. However, by this action the State college and the State shall in no way incur liability for third party obligations which are or shall become the responsibility of the current holder of the certificate of approved registration statement and engineering design.

d. If the current holder of the certificate of approved registration statement and engineering design does not agree that the amount determined by the treasurer constitutes full reimbursement for all these expenses and files with the treasurer a letter containing the reasons therefor within 10 days of the treasurer's determination, the treasurer, within five days of the receipt of that letter, shall submit all records and documents relevant to the matter to the Office of Administrative Law which, within 30 days of receiving these records and documents, shall commence a hearing to be conducted as a contested case pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), and P.L.1978, c. 67 (C. 52:14F-1 et seq.).

e. Notwithstanding the provisions of section 10 of P.L.1968, c. 410 (C. 52:14B-10) to the contrary, within 15 days of the receipt of the recommendations of the administrative law judge, the treasurer shall adopt, reject, or modify the recommendations. The final decision of the treasurer is considered the final agency action thereon for the purposes of the "Administrative Procedure Act" and is subject only to judicial review as provided in the Rules of Court.

L.1984, c. 221, s. 1, eff. Dec. 20, 1984.



Section 13:1E-5A - Registration Renewal Of Solid Waste Collection And Disposal Vehicles.

13:1E-5a Registration renewal of solid waste collection and disposal vehicles.

33.Notwithstanding sections 4 and 5 of P.L.1970, c.39 (C.13:1E-4 and C.13:1E-5) and any regulations promulgated thereunder, the registration renewal of solid waste collection and disposal vehicles operated by a public entity shall be valid for a five-year period and the registration fee for the public entity shall be no greater than the fee in effect as of March 1, 1999 for the one-year registration.

L.2000,c.126,s.33.



Section 13:1E-6 - Powers And Duties Of Department

13:1E-6. Powers and duties of department
a. The department shall, in addition to such other powers as it may possess by law:

(1) Undertake a program of research and development for the purpose of determining the most efficient, sanitary and economical way of collecting, disposing and utilizing solid waste.

(2) Formulate and promulgate, amend and repeal codes, rules and regulations concerning solid waste collection and solid waste disposal activities. Such codes, rules and regulations shall establish the procedures relating to the preparation and submission of environmental impact statements prior to the construction, acquisition, or operation of any solid waste facility, and shall establish standards for the construction and operation of solid waste facilities, which standards shall include, but not be limited to, provisions requiring: the maintenance of ground water quality monitoring wells to check water pollution; periodic monitoring of water quality by chemical analysis; measures to monitor methane gas production at sanitary landfills; plans for erosion control; revegetation procedures and plans for the maintenance, upkeep, and reuse of any sanitary landfill site; adequate cover material; safety measures; rodent, insect, bird, dust, fire and odor control programs; and such other measures as shall be deemed necessary to protect the public health and safety and the natural environment.

All codes, rules and regulations heretofore adopted by the Public Health Council relating to refuse disposal shall continue in full force and effect and be enforceable by the department, subject to its power as herein provided to amend or repeal the same.

(3) Develop, formulate, promulgate and review for the purpose of revising or updating not less than once every 2 years, a Statewide solid waste management plan which shall encourage the maximum practicable use of resource recovery procedures and which shall provide the objectives, criteria and standards for the evaluation of solid waste management plans prepared pursuant to the provisions of this amendatory and supplementary act for solid waste management districts in this State; and to the extent practicable, encourage and assist in the development and formulation of such solid waste management plans and guidelines to implement such plans. Such objectives, criteria and standards shall be promulgated within 180 days of the effective date of this act; provided, however, that general guidelines sufficient to initiate the solid waste management planning process by solid waste management districts in this State shall be promulgated within 30 days of the effective date of this act. In the development and formulation of the Statewide solid waste management plan the department shall consult with relevant agencies and instrumentalities of the Federal Government, and the aforesaid objectives, criteria and standards provided by said Statewide solid waste management plan shall conform, to the extent practicable, or as may be required, to the provisions of any Federal law concerning such objectives, criteria and standards.

(4) Make an annual report to the Governor and the Legislature evaluating the operation of this amendatory and supplementary act, including any recommendations deemed necessary by the department to better effectuate the purposes hereof.

b. The department may, in addition:

(1) Order any district, pursuant to the Statewide solid waste management plan, the objectives, criteria and standards contained therein, the environmental and economic studies conducted by the department therefor and in a manner designed to enhance the environment within the concerned districts, (a) to plan for the construction of resource recovery facilities, (b) to specify what processes should be utilized therein, (c) to develop a joint program with one or more adjacent districts for providing resource recovery facilities, and (d) for those districts affected by the guarantee provided in P.L.1968, c. 404, s. 9.1 (C. 13:17-10), to cooperate on a continuing basis with the department and with the other districts so affected in the development of a combined approach to solid waste management in northeastern New Jersey and make the final determination in the event of any overlap or conflict between the Hackensack Commission and any board of chosen freeholders pursuant to their respective responsibilities under this amendatory and supplementary act or pursuant to the Hackensack Commission's responsibilities under P.L.1968, c. 404 (C. 13:17-1 et seq.).

(2) Acquire, by purchase, grant, contract or condemnation, title to real property, for the purpose of demonstrating new methods and techniques for the collection, disposal and utilization of solid waste;

(3) Purchase, operate and maintain, pursuant to the provisions of this act, any facility, site, laboratory equipment or machinery necessary to the performance of its duties pursuant to this act;

(4) Apply for, receive and expend funds from any public or private source;

(5) Contract with any other public agency, including county and municipal boards of health, or corporation incorporated under the laws of this or any other state for the performance of any function under this act. Any such contract with a county or municipal board of health may provide for the inspection and monitoring of solid waste facilities; the enforcement of the department's standards therefor; and the training of county or municipal health officers engaged in such inspection, monitoring or enforcement;

(6) Make grants to assist in experimenting with new methods of solid waste collection, disposal, or utilization, pursuant to the provisions of sections 21 through 25 of this amendatory and supplementary act;

(7) Construct and operate, on an experimental basis, incinerators or other facilities for the disposal or utilization of solid waste, to provide the various municipalities and counties of this State, the Board of Public Utility Commissioners, the Hackensack Commission, and the Division of Local Government Services in the Department of Community Affairs with statistical data on costs and methods of solid waste collection and disposal;

(8) Make annual and such other reports as it may deem proper to the Governor and the Legislature evaluating the demonstrations and experiments conducted during each calendar year.

L.1970, c. 39, s. 6, eff. May 6, 1970. Amended by L.1975, c. 326, s. 7.



Section 13:1E-7 - Advisory Council On Solid Waste Management

13:1E-7. Advisory Council on Solid Waste Management
7. a. There is hereby created in the department an Advisory Council on Solid Waste Management which shall consist of 14 members, four of whom shall be the President of the Board of Public Utilities, the Commissioner of Community Affairs, the Secretary of Agriculture and the Commissioner of Health, or their designees, who shall serve ex officio, and ten citizens of the State, four of whom shall be actively engaged in the solid waste collection, recycling or solid waste disposal industries, of whom one shall be a representative of the Institute for Scrap Recycling Industries who shall represent the scrap recycling or processing industry in the State, two health professionals of whom one shall be a representative of the New Jersey Hospital Association and the other a licensed practitioner selected from the medical or dental communities in the State who shall represent the regulated medical waste generators in the State, and four of whom shall be representing the general public to be appointed by the Governor, with the advice and consent of the Senate. The Governor shall designate a chairman and vice chairman of the council from the public members who shall serve at the will of the Governor.

b. All public members shall be appointed for terms of four years. All appointed members shall serve after the expiration of their terms until their respective successors are appointed and shall qualify, and any vacancy occurring in the appointed membership of the council by expiration of term or otherwise, shall be filled in the same manner as the original appointment for the unexpired term only, notwithstanding that the previous incumbent may have held over and continued in office as aforesaid.

c. Members of the council shall serve without compensation but shall be reimbursed for expenses actually incurred in attending meetings of the council and in performance of their duties as members thereof.

L.1970,c.39,s.7; amended 1975,c.326,s.7.1; 1989,c.34,s.26; 1991,c.292,s.1.



Section 13:1E-8 - Council Powers

13:1E-8. Council powers
8. The Advisory Council on Solid Waste Management is empowered to:



a. Request from the commissioner such information concerning the Statewide solid waste management plan or district solid waste management plans as it may deem necessary;

b. Consider any matter relating to the improvement of the Statewide solid waste management plan or district solid waste management plans, and advise the commissioner thereon;

c. From time to time submit to the commissioner any recommendations which it deems necessary for the improvement of the Statewide solid waste management plan or district solid waste management plans;

d. From time to time submit to the commissioner recommendations of any statutory and regulatory changes deemed necessary to implement the comprehensive State regulated medical waste management plan prepared by the Department of Environmental Protection and the Department of Health pursuant to section 13 of P.L.1989, c.34 (C.13:1E-48.13);

e. From time to time submit to the commissioner recommendations of any statutory and regulatory changes deemed necessary to implement the State Recycling Plan goals;

f. Study any regulations adopted by the department and the Department of Health concerning the management of regulated medical waste and make its recommendations for their improvement to the commissioner;

g. Study and investigate the state of the art and the technical capabilities and limitations of regulations concerning solid waste collection, disposal or recycling activities and report its findings and recommendations thereon to the commissioner;

h. Study and investigate the need for programs for the long-range technical support of solid waste programs and solid waste management plans, and report its findings and recommendations thereon to the commissioner;

i. Hold public hearings annually or more frequently in regard to existing solid waste statutes and regulations and upon the state of the art and technical capabilities and limitations in solid waste collection, disposal or recycling activities and report its recommendations thereon to the commissioner.

L.1970,c.39,s.8; amended 1975,c.326,s.8; 1989,c.34,s.27; 1991,c.292,s.2.



Section 13:1E-9 - Codes, Rules And Regulations; Enforcement; Penalties

13:1E-9. Codes, rules and regulations; enforcement; penalties
9. a. All codes, rules and regulations adopted by the department related to solid waste collection and disposal shall have the force and effect of law. These codes, rules and regulations shall be observed throughout the State and shall be enforced by the department and by every local board of health, or county health department, as the case may be.

The department and the local board of health, or the county health department, as the case may be, shall have the right to enter a solid waste facility at any time in order to determine compliance with the registration statement and engineering design required pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5), and with the provisions of all applicable laws or rules and regulations adopted pursuant thereto.

The municipal attorney or an attorney retained by a municipality in which a violation of such laws or rules and regulations adopted pursuant thereto is alleged to have occurred shall act as counsel to a local board of health.

The county counsel or an attorney retained by a county in which a violation of such laws or rules and regulations adopted pursuant thereto is alleged to have occurred shall act as counsel to the county health department.

Any county health department may charge and collect from the owner or operator of any sanitary landfill facility within its jurisdiction such fees for enforcement activities as may be established by ordinance or resolution adopted by the governing body of any such county. The fees shall be established in accordance with a fee schedule regulation adopted by the department, pursuant to law, and shall be utilized exclusively to fund such enforcement activities.

All enforcement activities undertaken by county health departments pursuant to this subsection shall conform to all applicable performance and administrative standards adopted pursuant to section 10 of the "County Environmental Health Act," P.L.1977, c.443 (C.26:3A2-28).

b.Whenever the commissioner finds that a person has violated any provision of P.L.1970, c.39 (C.13:1E-1 et seq.), or any rule or regulation adopted, permit issued, or district solid waste management plan adopted pursuant to P.L.1970, c.39, he shall:

(1) Issue an order requiring the person found to be in violation to comply in accordance with subsection c. of this section;

(2) Bring a civil action in accordance with subsection d. of this section;

(3) Levy a civil administrative penalty in accordance with subsection e. of this section;

(4) Bring an action for a civil penalty in accordance with subsection f. of this section; or

(5) Petition the Attorney General to bring a criminal action in accordance with subsection g. of this section.

c.Whenever the commissioner finds that a person has violated any provision of P.L.1970, c.39, or any rule or regulation adopted, permit issued, or district solid waste management plan adopted pursuant to P.L.1970, c.39, he may issue an order specifying the provision or provisions of P.L.1970, c.39, or the rule, regulation, permit or district solid waste management plan of which the person is in violation, citing the action which constituted the violation, ordering abatement of the violation, and giving notice to the person of his right to a hearing on the matters contained in the order. The ordered party shall have 20 calendar days from receipt of the order within which to deliver to the commissioner a written request for a hearing. Such order shall be effective upon receipt and any person to whom such order is directed shall comply with the order immediately. A request for hearing shall not automatically stay the effect of the order.

d.The commissioner, a local board of health or county health department may institute an action or proceeding in the Superior Court for injunctive and other relief, including the appointment of a receiver for any violation of this act, or of any code, rule or regulation adopted, permit issued, district solid waste management plan adopted or order issued pursuant to this act and said court may proceed in the action in a summary manner. In any such proceeding the court may grant temporary or interlocutory relief, notwithstanding the provisions of R.S.48:2-24.

Such relief may include, singly or in combination:

(1) A temporary or permanent injunction;

(2) Assessment of the violator for the costs of any investigation, inspection, or monitoring survey which led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection;

(3) Assessment of the violator for any cost incurred by the State in removing, correcting or terminating the adverse effects upon water and air quality resulting from any violation of any provision of this act or any rule, regulation or condition of approval for which the action under this subsection may have been brought;

(4) Assessment against the violator of compensatory damages for any loss or destruction of wildlife, fish or aquatic life, and for any other actual damages caused by any violation of this act or any rule, regulation or condition of approval established pursuant to this act for which the action under this subsection may have been brought. Assessments under this subsection shall be paid to the State Treasurer, or to the local board of health, or to the county health department, as the case may be, except that compensatory damages may be paid by specific order of the court to any persons who have been aggrieved by the violation.

If a proceeding is instituted by a local board of health or county health department, notice thereof shall be served upon the commissioner in the same manner as if the commissioner were a named party to the action or proceeding. The department may intervene as a matter of right in any proceeding brought by a local board of health or county health department.

e.The commissioner is authorized to assess a civil administrative penalty of not more than $50,000.00 for each violation provided that each day during which the violation continues shall constitute an additional, separate and distinct offense. The commission shall not assess a civil administrative penalty in excess of $25,000.00 for a single violation, or in excess of $2,500.00 for each day during which a violation continues, until the department has adopted, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulations requiring the commissioner, in assessing a civil administrative penalty, to consider the operational history of the solid waste facility at which the violation occurred, the severity of the violation, the measures taken to mitigate or prevent further violations, and whether the penalty will maintain an appropriate deterrent. No assessment shall be levied pursuant to this section until after the violator has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute, rule, regulation, order, permit condition or district solid waste management plan violated, a concise statement of the facts alleged to constitute a violation, a statement of the amount of the civil administrative penalties to be imposed, and a statement of the party's right to a hearing. The ordered party shall have 20 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in P.L.1970, c.39, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount the department determines appropriate.

f.Any person who violates the provisions of P.L.1970, c.39, or any code, rule or regulation adopted pursuant thereto shall be liable to a penalty of not more than $50,000.00 per day, to be collected in a civil action commenced by a local board of health, a county health department, or the commissioner.

Any person who violates an administrative order issued pursuant to subsection c. of this section, or a court order issued pursuant to subsection d. of this section, or who fails to pay an administrative assessment in full pursuant to subsection e. of this section is subject upon order of a court to a civil penalty not to exceed $100,000.00 per day of such violations.

Of the penalty imposed pursuant to this subsection, 10% or $250.00, whichever is greater, shall be paid to the department from the General Fund if the Attorney General determines that a person is entitled to a reward pursuant to section 2 of P.L.1987, c.158 (C.13:1E-9.2).

Any penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this act.

g.Any person who knowingly:

(1) Transports any hazardous waste to a facility or any other place which does not have authorization from the department to accept such waste;

(2) Generates and causes or permits to be transported any hazardous waste to a facility or any other place which does not have authorization from the department to accept such waste; (3) Disposes, treats, stores or transports hazardous waste without authorization from the department;

(4) Makes any false or misleading statement to any person who prepares any hazardous waste application, label, manifest, record, report, design or other document required to be submitted to the department; or

(5) Makes any false or misleading statement on any hazardous waste application, label, manifest, record, report, design or other document required to be submitted to the department shall, upon conviction, be guilty of a crime of the third degree and, notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $50,000.00 for the first offense and not more than $100,000.00 for the second and each subsequent offense and restitution, in addition to any other appropriate disposition authorized by subsection b. of N.J.S.2C:43-2.

h.Any person who recklessly:

(1) Transports any hazardous waste to a facility or any other place which does not have authorization from the department to accept such waste;

(2) Generates and causes or permits to be transported any hazardous waste to a facility or any other place which does not have authorization from the department to accept such waste;

(3) Disposes, treats, stores or transports hazardous waste without authorization from the department;

(4) Makes any false or misleading statement to any person who prepares any hazardous waste application, label, manifest, record, report, design or other document required to be submitted to the department; or

(5) Makes any false or misleading statement on any hazardous waste application, label, manifest, record, report, design or other document required to be submitted to the department, shall, upon conviction, be guilty of a crime of the fourth degree.

i.Any person who, regardless of intent, generates and causes or permits any hazardous waste to be transported, transports, or receives transported hazardous waste without completing and submitting to the department a hazardous waste manifest in accordance with the provisions of this act or any rule or regulation adopted pursuant hereto shall, upon conviction, be guilty of a crime of the fourth degree.

j.All conveyances used or intended for use in the willful discharge, in violation of the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.), of any solid waste, or hazardous waste as defined in P.L.1976, c.99 (C.13:1E-38 et seq.) are subject to forfeiture to the State pursuant to the provisions of P.L.1981, c.387 (C.13:1K-1 et seq.).

k.(Deleted by amendment, P.L.1997, c.325.)

l.Pursuit of any remedy specified in this section shall not preclude the pursuit of any other remedy provided by any other law. Administrative and judicial remedies provided in this section may be pursued simultaneously.

L.1970, c.39, s.9; amended 1975, c.326, s.27; 1979, c.395, s.1; 1981, c.438, s.1; 1982, c.123, s.1; 1983, c.68; 1983, c.569; 1984, c.240, s.1; 1985, c.348, s.2; 1985, c.483, s.1; 1986, c.170, s.1; 1987, c.158, s.1; 1990, c.70, s.1; 1997, c.325, s.3.



Section 13:1E-9.1 - Surcharges

13:1E-9.1. Surcharges
2. The provisions of any law to the contrary notwithstanding, the owner or operator of any sanitary landfill facility may collect any fee imposed pursuant to section 9 of P.L.1970, c.39 (C.13:1E-9) as a surcharge on any tariff established pursuant to law for the solid waste disposal operations of the facility.

L.1981,c.438,s.2; amended 1991,c.381,s.37.



Section 13:1E-9.2 - Reward For Information

13:1E-9.2. Reward for information
A member of the public who supplies information to an enforcing authority which proximately results in the imposition and collection of a civil penalty as the result of a civil action brought pursuant to subsection f. of section 9 of P.L. 1970, c. 39 (C. 13:1E-9), or any code, rule, or regulation promulgated, administrative order issued or assessment imposed pursuant thereto, shall be entitled to a reward of 10% of the civil penalty collected, or $250.00, whichever amount is greater. The reward shall be paid by the department from any money received by the department pursuant to subsection f. of section 9 of P.L. 1970, c. 39 (C. 13:1E-9). The Attorney General shall adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to implement this section, including procedures to provide for the protection of the identity of persons providing information to an enforcing authority concerning a violation of the "Solid Waste Management Act," in appropriate circumstances.

L. 1987, c. 158, s. 2.



Section 13:1E-9.3 - Disposal, Transportation Of Solid Waste; Authorization.

13:1E-9.3 Disposal, transportation of solid waste; authorization.

2. a. No person shall, regardless of intent, engage, or be permitted to engage, in the disposal of solid waste in excess of 0.148 cubic yards of solids or 30 United States gallons of liquids, whether for profit or otherwise, except at a solid waste facility or an out-of-State disposal site which has authorization from the appropriate state regulatory agency having jurisdiction over solid waste management to accept solid waste for disposal, or any other place in this State which has authorization from the Department of Environmental Protection to accept solid waste for disposal, as the case may be.

b.No person shall, regardless of intent, transport or cause or permit to be transported any solid waste in excess of 0.148 cubic yards of solids or 30 United States gallons of liquids, whether for profit or otherwise, except to a solid waste facility or an out-of-State disposal site which has authorization from the appropriate state regulatory agency having jurisdiction over solid waste management to accept solid waste for disposal, or to any other place in this State which has authorization from the Department of Environmental Protection to accept solid waste for disposal, as the case may be.

c.No person shall, regardless of intent, cause, engage in or be permitted to engage in, the disposal of any amount of solid waste on real property subject to the use, control or ownership of a railroad company, unless such disposal is expressly authorized by the railroad company and approved by the Department of Environmental Protection.

d.The provisions of this section shall be enforced by the Department of Environmental Protection and by every relevant municipality, local board of health, or county health department, as the case may be.

L.1989,c.118,s.2; amended 1995, c.11, s.1; 2003, c.231, s.4.



Section 13:1E-9.4 - Penalties

13:1E-9.4. Penalties
3. a. Any person who violates the provisions of subsection a. or b. of section 2 of P.L.1989, c.118 (C.13:1E-9.3) commits a disorderly persons offense.

b. Any person convicted of a violation of the provisions of subsection a. or b. of section 2 of P.L.1989, c.118 (C.13:1E-9.3) is subject to a fine of not less than $2,500.00 for a first offense, not more than $5,000.00 for a second offense and not more than $10,000.00 for a third and every subsequent offense. Each day during which the violation continues constitutes an additional, separate and distinct offense.

c. If a person is convicted of a violation of the provisions of subsection a. or b. of section 2 of P.L.1989, c.118 (C.13:1E-9.3), the court shall, in addition to the penalties provided under subsection b. of this section, require the person to perform community service for a term of not more than 90 days, and the person shall forthwith forfeit his right to operate a motor vehicle over the highways of this State for a period of not less than six months nor more than one year.

d. All conveyances used or intended for use in the unlawful transportation or disposal of solid waste in violation of the provisions of subsection a. or b. of section 2 of P.L.1989, c.118 (C.13:1E-9.3) are subject to forfeiture to the State pursuant to the provisions of P.L.1981, c.387 (C.13:1K-1 et seq.).

e. The provisions of P.L.1981, c.387 (C.13:1K-1 et seq.) or any other law to the contrary notwithstanding, whenever a conveyance is forfeited to the State pursuant to subsection d. of this section, the proceeds from the disposal and sale of such conveyance shall be remitted to the chief financial officer of the municipality wherein the violation occurred, to be used by the municipality to help finance enforcement activities undertaken pursuant to section 13 of P.L.1970, c.40 (C.48:13A-12) or section 2 of P.L.1989, c.118 (C.13:1E-9.3).

f. A person convicted of a violation of the provisions of subsection c. of section 2 of P.L.1989, c.118 (C.13:1E-9.3) shall be liable to the railroad company in the amount of three times the damages caused directly or indirectly by the unlawful disposal together with three times the costs associated with the cleanup of the real property upon which the violation occurred, including, but not limited to, all attorneys' fees and costs which the railroad company may reasonably expend in a civil suit brought in a court of competent jurisdiction to collect the sums imposed by this subsection. In any such suit, a final judgment of conviction shall be admissible as conclusive proof that the person violated the provisions of subsection c. of section 2 of P.L.1989, c.118 (C.13:1E-9.3).

L.1989,c.118,s.3; amended 1995,c.11,s.2.



Section 13:1E-9.5 - Issuance Of Emergency Order

13:1E-9.5. Issuance of emergency order
a. If the commissioner determines that any activity occurring at a solid waste facility, recycling center, or any other site at which solid waste is placed, processed, stored, or disposed of presents an imminent threat to the environment or public health and safety, the commissioner may issue an emergency order to the owner or operator of the solid waste facility, recycling center or other site, which order shall include:

(1) The specific activity or activities occurring at the solid waste facility, recycling center, or other site which present an imminent threat to the environment or public health and safety;

(2) A description of the specific threats to the environment or public health and safety which the activity or activities present;

(3) The specific measures which the owner or operator of the solid waste facility, recycling center or other site is directed to undertake immediately to abate or eliminate the imminent threat to the environment or public health and safety; and

(4) The actions which the department will take upon the signing of the emergency order, or at any time thereafter, which may include, but need not be limited to, the immediate revocation or suspension of a registration statement in the case of a solid waste facility, or a license in the case of a recycling center, or the limitation of physical access to, or egress from, the solid waste facility, recycling center, or other site by vehicles or persons.

b. An emergency order issued pursuant to this section shall take effect upon the signing of the emergency order by the commissioner, and the person to whom the emergency order is directed shall comply with the emergency order immediately upon receipt thereof.

c. Any action brought by a person seeking a temporary or permanent stay of an emergency order issued pursuant to this section shall be brought in the Superior Court. Any person bringing such an action shall have the burden of demonstrating, by clear and convincing evidence, that the activity or activities specified in the emergency order as presenting an imminent threat to the environment or public health and safety do not present an imminent threat to the environment or public health and safety.

L.1990,c.70,s.2.



Section 13:1E-9.6 - Solid Waste Disposal Offenses, Degree Of Crime, Penalties.

13:1E-9.6 Solid waste disposal offenses, degree of crime, penalties.

5. a. A person is guilty of a crime of the second degree if that person knowingly:

(1)disposes of solid waste, or causes or permits the disposal of solid waste, or otherwise engages in the disposal of solid waste within this State in the amount of 1,000 cubic yards or more of solids or 10,000 United States gallons or more of liquids, whether for profit or otherwise, except at a solid waste facility which has received approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) or any other place in this State which has authorization from the Department of Environmental Protection to accept solid waste for disposal, as the case may be; or

(2)transports or causes or permits to be transported any solid waste in the amount of 1,000 cubic yards or more of solids or 10,000 United States gallons or more of liquids, whether for profit or otherwise, to a disposal site within this State which does not have approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) to accept solid waste for disposal.

b.A person is guilty of a crime of the third degree if that person:

(1)recklessly disposes of solid waste, or causes or permits the disposal of solid waste, or otherwise engages in the disposal of solid waste within this State in the amount of 100 cubic yards or more of solids or 1,000 United States gallons or more of liquids, whether for profit or otherwise, except at a solid waste facility which has received approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) or any other place in this State which has authorization from the Department of Environmental Protection to accept solid waste for disposal, as the case may be; or

(2)recklessly transports or causes or permits to be transported any solid waste in the amount of 100 cubic yards or more of solids or 1,000 United States gallons or more of liquids, whether for profit or otherwise, to a disposal site within this State which does not have approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) to accept solid waste for disposal; or

(3)knowingly disposes of solid waste, or causes or permits the disposal of solid waste, or otherwise engages in the disposal of solid waste within this State in an amount of at least 10 but less than 100 cubic yards of solids or an amount of at least 250 but less than 1,000 United States gallons of liquids, whether for profit or otherwise, except at a solid waste facility which has received approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) or any other place in this State which has authorization from the Department of Environmental Protection to accept solid waste for disposal, as the case may be; or

(4)knowingly transports or causes or permits to be transported any solid waste in an amount of at least 10 but less than 100 cubic yards of solids or an amount of at least 250 but less than 1,000 United States gallons of liquids, whether for profit or otherwise, to a disposal site within this State which does not have approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) to accept solid waste for disposal .

Notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $50,000 may be imposed for a violation of this subsection.

c.A person is guilty of a crime of the fourth degree if that person recklessly:

(1)disposes of solid waste, or causes or permits the disposal of solid waste, or otherwise engages in the disposal of solid waste within this State in an amount of at least 10 but less than 100 cubic yards of solids or an amount of at least 250 but less than 1,000 United States gallons of liquids, whether for profit or otherwise, except at a solid waste facility which has received approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) or any other place in this State which has authorization from the Department of Environmental Protection to accept solid waste for disposal, as the case may be; or

(2)transports or causes or permits to be transported any solid waste in an amount of at least 10 but less than 100 cubic yards of solids or an amount of at least 250 but less than 1,000 United States gallons of liquids, whether for profit or otherwise, to a disposal site within this State which does not have approval from the department pursuant to section 5 of P.L.1970, c.39 (C.13:1E-5) to accept solid waste for disposal.

Notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, a fine of up to $25,000 may be imposed for a violation of this subsection.

d.A person who knowingly or recklessly engages in the collection of solid waste, whether for profit or otherwise, in violation of the requirements of section 5 of P.L.1970, c.39 ( C.13:1E-5), is guilty of an offense.

It is a crime of the third degree if the amount of solid waste collected is in the amount of 100 cubic yards or more of solids or 1,000 United States gallons or more of liquids, and it is a crime of the fourth degree if the amount of solid waste collected is at least 10 but less than 100 cubic yards of solids or at least 250 but less than 1,000 United States gallons of liquids.

e.A prosecution for a violation of the provisions of this section shall be commenced within ten years of the date of discovery of the violation.

f.The quantity of solid waste involved in an offense under this section shall be determined by the trier of fact. The quantity of solid waste involved in offenses committed pursuant to one scheme or course of conduct, whether at one or several locations, may be aggregated in determining the degree of the offense.

L.2003,c.231,s.5.



Section 13:1E-11 - Temporary Approval Of Registration

13:1E-11. Temporary approval of registration
11. a. During the first registration year of each applicant or permittee as defined in section 2 of P.L.1983, c.392 (C.13:1E-127) for approval of a registration statement to engage in the collection of solid waste, or a registration statement or engineering design approval for a solid waste facility, or the year following any violation of the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.) resulting in a revocation of registration, the department is authorized to give temporary approval of registrations conditioned upon the applicant or permittee, as the case may be, effecting specified additions, changes or improvements in methods of operation and equipment within such time and manner as may be required by the department. The fee for such temporary approval shall be the appropriate fee established pursuant to section 3 of P.L.1971, c.461 (C.13:1E-18), notwithstanding the length of time for which it is given.

b. After July 1, 1992, the provisions of any other law to the contrary notwithstanding, no temporary approval of registrations shall be given, issued or renewed by the department for any applicant or permittee, as the case may be, to own or operate a resource recovery facility or other solid waste facility approved by the department for the long-term solid waste disposal requirements of a district or districts pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) prior to the completion by the Attorney General and the department of the requirements of sections 3 and 8 of P.L.1983, c.392 (C.13:1E-128 and 13:1E-133); except that the department may renew the temporary approval of registrations of an applicant or permittee if the commissioner determines, in writing, that the renewal of a temporary approval for that applicant or permittee is necessitated by the public interest.

L.1970,c.39,s.11; amended 1975,c.326,s.9; 1991,c.269,s.14.



Section 13:1E-12 - Revocation Or Suspension Of Registration

13:1E-12. Revocation or suspension of registration
The department, after hearing, may revoke or suspend the registration issued to any person engaged in the solid waste collection or solid waste disposal upon a finding that such person:

a. Has violated any provision of this act or any rule, regulation, or administrative order promulgated hereunder; or

b. Has violated any provision of any laws related to pollution of the waters, air or land surfaces of the State; or

c. Has refused or failed to comply with any lawful order of the department.

L.1970, c. 39, s. 12, eff. May 6, 1970.



Section 13:1E-13 - Tax Exemption

13:1E-13. Tax exemption
All property acquired or utilized by the department to implement the provisions of this act shall be exempt from all taxation, State and local.

L.1970, c. 39, s. 13, eff. May 6, 1970.



Section 13:1E-14 - Liberal Construction

13:1E-14. Liberal construction
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1970, c. 39, s. 14, eff. May 6, 1970.



Section 13:1E-15 - Severability

13:1E-15. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1970, c. 39, s. 15, eff. May 6, 1970.



Section 13:1E-15.1 - Hours Of Operation; Facility Within 1000 Feet Of Residential Zone

13:1E-15.1. Hours of operation; facility within 1000 feet of residential zone
Notwithstanding the provisions of P.L.1970, c. 40 (C. 48:13A-1 et seq.) or any other law, rule or regulation to the contrary, no solid waste disposal facility located in or within 1000 feet of any area zoned residential, other than a resource recovery facility, a baling facility and its related operations, a transfer station, or a recycling facility, shall be operated on any day before 7:00 a.m. or after 7:00 p.m.; provided, however, the department, upon finding that the public health, safety or welfare so requires, is authorized to exempt any solid waste disposal facility from the provisions of this supplementary act.

L.1981, c. 81, s. 1, eff. March 25, 1981.



Section 13:1E-18 - Fees

13:1E-18. Fees
3. a. The department may in accordance with a fee schedule adopted as a rule or regulation establish and charge annual or periodic fees for any of the services to be performed in connection with the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), except that the annual or periodic fees charged by the department to cover the costs incurred by any State agency relevant to pre-licensing investigations, post-licensing compliance monitoring or related activities under the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.) shall be based upon the size of the business concern. For the purposes of this subsection, "business concern" means any corporation, association, firm, partnership, sole proprietorship, trust or other form of commercial organization; "size" means the number of key employees or persons required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant, permittee or licensee as defined in section 2 of P.L.1983, c.392 (C.13:1E-127); and "State agency" means any State department, division, agency, commission or authority.

The department, upon receipt of standard billing, shall provide reimbursement in full to the Attorney General or any other State agency for all expenses incurred by that State agency in the performance of pre-licensing investigations, post-licensing compliance monitoring or any other related activities consistent with the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.).

b. The fee schedule shall reasonably reflect the duration or complexity of the specific service rendered, permit application reviewed, or registration statement or engineering design application approval sought.

L.1971,c.461,s.3; amended 1989,c.34,s.28; 1991,c.269,s.15.



Section 13:1E-19 - Solid Waste Management Districts; Designation

13:1E-19. Solid waste management districts; designation
Every county in the State of New Jersey and the Hackensack Meadowlands District is hereby designated a solid waste management district.

L.1975, c. 326, s. 10.



Section 13:1E-20 - Solid Waste Management Plans

13:1E-20. Solid waste management plans
a. (1) Within 360 days after the effective date of this amendatory and supplementary act, the respective boards of chosen freeholders, in the case of counties, and the Hackensack Commission, in the case of the Hackensack Meadowlands District, shall develop and formulate, pursuant to the procedures herein contained, a solid waste management plan for each respective solid waste management district; provided, however, that the commissioner may extend such period for a maximum of 45 additional days upon the certification of the board of chosen freeholders or the Hackensack Commission, as the case may be, of the causes of the delay in developing and formulating a plan, and upon the commissioner's determination that an extension will permit the development and formulation of a solid waste management plan as required herein. Within 90 days of the effective date of this act, each district shall make the necessary personnel, financial and legal arrangements to assure the development and formulation of the plan within 360 days of the effective date of this act. Every solid waste management plan shall be developed and formulated to be in force and effect for a period of not less than 10 years, upon the expiration of which a new plan shall be developed and formulated pursuant to the procedures herein contained; provided, however, that every such plan shall contain provisions for automatic review thereof not less than once every two years following the approval thereof by the department, which review shall be undertaken by the board of chosen freeholders or the Hackensack Commission, as the case may be; and provided further, however, that every such plan may be reviewed at any time by the department. Upon such review, if the board of chosen freeholders, the Hackensack Commission, or the department, as the case may be, determines that any solid waste management plan, or any part thereof, is inadequate for the purposes for which it was intended, such board of chosen freeholders or the Hackensack Commission, as the case may be, shall develop and formulate a new solid waste management plan, or any part thereof, and such new plan, or part thereof, shall be adopted thereby pursuant to the procedures contained in section 14 of P.L. 1975, c. 326 (C. 13:1E-23).

Nothing herein contained shall be construed as to prevent any board of chosen freeholders or the Hackensack Commission from readopting a solid waste management plan upon the expiration of same in a solid waste management district; provided, however, that any such readoption shall be pursuant to the provisions of section 14 of P.L. 1975, c. 326 (C. 13:1E-23).

(2) Any two or more districts may formulate and adopt a single solid waste management plan which shall meet all the requirements of this act for the combined area of the cooperating solid waste management districts.

b. (1) To assist each board of chosen freeholders in the development and formulation of the solid waste management plans required herein, an advisory solid waste council shall be constituted in every county and shall include municipal mayors or their designees, persons engaged in the collection or disposal of solid waste and environmentalists. The respective size, composition and membership of each such council shall be designated by the respective boards of chosen freeholders. In the Hackensack Meadowlands District, the Hackensack Meadowlands Municipal Committee, established pursuant to article 4 of P.L. 1968, c. 404 (C. 13:17-7 and 13:17-8), is hereby designated an advisory solid waste council for the purposes of this amendatory and supplementary act; provided, however, that nothing herein contained shall be construed as in any way altering the powers, duties and responsibilities of the Hackensack Meadowlands Municipal Committee except as herein specifically provided. The respective boards of chosen freeholders and the Hackensack Commission shall consult with the relevant advisory solid waste council at such stages in the development and formulation of the solid waste management plan as each such board of chosen freeholders or the Hackensack Commission, as the case may be, shall determine; provided, however, that a solid waste management plan shall be adopted as hereinafter provided only after consultation with the relevant advisory solid waste council.

(2) In the development and formulation of a solid waste management plan for any solid waste management district, the board of chosen freeholders or the Hackensack Commission, as the case may be, shall:

(a) Consult with the county or municipal government agencies concerned with, or responsible for, water pollution control, water policy, water supply, or zoning or land use within the solid waste management district;

(b) Review such plans for solid waste collection and disposal proposed by, or in force in, any municipality or municipalities within the solid waste management district, to determine the suitability of any such plan, or any part thereof, for inclusion within the solid waste management plan of the solid waste management district; and

(c) Consult with persons engaged in solid waste collection and disposal in the solid waste management district.

L. 1975, c. 326, s. 11. Amended by L. 1985, c. 38, s. 35, eff. Feb. 4, 1985.



Section 13:1E-21 - Solid Waste Management Plan; Report; Contents

13:1E-21. Solid waste management plan; report; contents
a. Every solid waste management plan shall be based upon and shall be accompanied by a report containing:

(1) An inventory of the sources, composition, and quantity of solid waste generated within the solid waste management district in the year in which the report is prepared;

(2) Projections of the amounts and composition of solid waste to be generated within the district in each of the 10 years following the year in which the report is prepared; provided, however, that in the formulation of its solid waste management plan every board of chosen freeholders may deduct from the actual amount of solid waste generated within the solid waste management district in the year in which the report is prepared, and projected for each of the 10 years following said year, the total solid waste tonnage treated and disposed on a daily basis in the Hackensack Meadowlands District by every municipality within said solid waste management district as of July 1, 1968, which deduction shall be pursuant to the guarantee provided in P.L.1968, c. 404, section 9.1 (C. 13:17-10);

(3) An inventory and appraisal, including the identity, location, and life expectancy, of all solid waste facilities within the solid waste management district, including such facilities operated by any person, and the identity of every person engaging in solid waste collection or disposal within the district; and

(4) An analysis of existing solid waste collection systems and transportation routes within the solid waste management district.

b. Every solid waste management plan shall include:

(1) The designation of a department, unit or committee of the county government, in the case of counties, or of the Hackensack Commission, in the case of the Hackensack Meadowlands District, to supervise the implementation of the solid waste management plan and to report thereon at such times as may be required by the board of chosen freeholders or the Hackensack Commission, as the case may be;

(2) A statement of the solid waste disposal strategy to be applied in the solid waste management district, which strategy shall include the maximum practicable use of resource recovery procedures; and a plan for using terminated landfill disposal sites, if any, in the solid waste management district;

(3) A site plan, which shall include all existing solid waste facilities located within the solid waste management district, provided that they are operated and maintained in accordance with all applicable health and environmental standards, and sufficient additional available suitable sites to provide solid waste facilities to treat and dispose of the actual and projected amounts of solid waste contained in the report accompanying the plan.

Upon a certification to the commissioner by the board of chosen freeholders or the Hackensack Commission, as the case may be, of the absence of sufficient existing or available suitable sites for such solid waste facilities within the solid waste management district, the site plan shall identify sufficient additional existing or available suitable sites for such facilities located in another solid waste management district; provided, however, that such certification shall be accompanied by a copy of the contract or agreement entered into by the concerned boards of chosen freeholders or the Hackensack Commission, as the case may be, authorizing the use by a solid waste management district of solid waste facilities located in another solid waste management district, and providing for the acquisition of such lands and rights and interests therein as may be required within the solid waste management district in which the solid waste facilities are to be located. Notwithstanding the above, however, a board of chosen freeholders may enter into an agreement with any person engaged in solid waste disposal in an adjacent solid waste management district with the approval of said adjacent district, which shall be reflected in the plans for said adjacent districts, to treat and dispose of the amount of solid waste from their district that said person treats and disposes of in that adjacent district on the effective date of this act. Upon the failure for any reason of the concerned boards of chosen freeholders or the Hackensack Commission, as the case may be, to make such a contract or to reach such an agreement, the board of chosen freeholders or the Hackensack Commission, as the case may be, seeking to locate said solid waste facilities in another solid waste management district shall certify such failure to the commissioner.

Upon the receipt of any such certification of failure, the commissioner shall cause a study to be made by the department to determine the suitable location of solid waste facilities for the use of the solid waste management district for which such certification was made. In such study, the commissioner may request the submission of any specifications or other information he deems necessary from any solid waste management district, and the board of chosen freeholders or the Hackensack Commission, as the case may be, shall submit all such material so requested. In determining the suitable location of solid waste facilities, the commissioner shall weigh the relative feasibility of alternative locations in terms of such factors as environmental impact, transportation patterns and their comparative costs, compatibility with the current land use policies in the immediate area of the alternative locations, as well as with the Statewide solid waste management plan and such other master plans and planning policies as may exist at the municipal, county, regional or State levels, and such other criteria as the commissioner deems relevant.

Upon the completion of said study the commissioner shall:

(a) Require the certifying board of chosen freeholders or the Hackensack Commission, as the case may be, to locate the required solid waste facilities within its own solid waste management district and as part of the solid waste management plan therefor; or

(b) Require any other board of chosen freeholders or the Hackensack Commission, as the case may be, to provide solid waste facilities, or parts thereof, within its solid waste management district and as part of the solid waste management plan therefor, for the use of the certifying solid waste management district; provided, however, that the full cost of any such solid waste facilities, or of any part thereof to the extent of use thereof, shall be borne by the solid waste management district making use of same.

In the adoption of any solid waste management plan pursuant to the provisions of section 14 of this amendatory and supplementary act, no board of chosen freeholders nor the Hackensack Commission, as the case may be, shall alter any part required by a determination made by the commissioner as herein provided concerning the location of any solid waste facilities.

Notwithstanding the provisions of section 11 of this amendatory and supplementary act, the time taken by the commissioner from the receipt of any certification of failure pursuant to this section to the completion of the study required herein concerning such certification of failure, shall be in addition to, and shall not count towards, the 360 days permitted in said section 11 for the development and formulation of a solid waste management plan.

(4) A survey of proposed collection districts and transportation routes, with projected transportation costs from collection districts to existing or available suitable sites for solid waste facilities;

(5) The procedures for coordinating all activities related to the collection and disposal of solid waste by every person engaging in such process within the solid waste management district, which procedures shall include the agreements entered into as provided herein between the board of chosen freeholders or the Hackensack Commission, as the case may be, and every such person; and the procedures for furnishing the solid waste facilities contained in the solid waste management plan; and

(6) The method or methods of financing solid waste management in the solid waste management district pursuant to the solid waste management plan.

c. Any existing joint meeting formed for the construction or operation of solid waste facilities pursuant to the "consolidated municipal services act" (P.L.1952, c. 72; (C. 40:48B-1 et seq.) ) or any existing authority composed of two or more municipalities formed pursuant to the "solid waste management authorities law" (P.L.1968, c. 249; (C. 40:66A-32 et seq.) ) may request the commissioner to review its solid waste management plan. The commissioner may direct the concerned solid waste management district to incorporate all or part of said plan into the solid waste management plan of that district.

L.1975, c. 326, s. 12.



Section 13:1E-22 - Prohibition Of Solid Waste Facilities Competitive With Facilities Of Public Authority; Agreements Or Contracts; Authorization

13:1E-22. Prohibition of solid waste facilities competitive with facilities of public authority; agreements or contracts; authorization
In order to preserve and maintain the State's pledges and covenants with the holders of any bonds issued by any public authority, no solid waste management plan shall include provisions for establishing any solid waste facility in competition with such facilities operated, or for which bonds have been issued, by any such public authority; provided, however, that every board of chosen freeholders and the Hackensack Commission is hereby authorized and empowered in the development and formulation of a solid waste management plan to enter into any contract or agreement with any public authority within any solid waste management district providing for or relating to solid waste collection and solid waste disposal. Any such contract or agreement may provide for the furnishing of solid waste facilities either by or to the solid waste management district, or the joint construction or operation of solid waste facilities. Every such contract or agreement shall conform to all the requirements of law for contracts or agreements made by any public authority, and may include such provisions for rates and charges, and for the furnishing of solid waste facilities, as the board of chosen freeholders or the Hackensack Commission, as the case may be, deems necessary in the development and formulation of a solid waste management plan to coordinate all activities relating to solid waste collection and solid waste disposal within the solid waste management district, and for the furnishing of adequate and suitable solid waste facilities therein. Every board of chosen freeholders and the Hackensack Commission, as the case may be, is hereby further authorized and empowered to purchase the bonds of any public authority, and to purchase any solid waste facilities of any public authority upon a contract or agreement therewith for any such solid waste facility purchase.

L.1975, c. 326, s. 13.



Section 13:1E-23 - Adoption Of Solid Waste Management Plan; Procedure; Review

13:1E-23. Adoption of solid waste management plan; procedure; review
a. Pursuant to the procedures herein contained, the respective boards of chosen freeholders, in the case of counties, and the Hackensack Commission, in the case of the Hackensack Meadowlands District, shall have the power, after consultation with the relevant advisory solid waste council, to adopt a solid waste management plan for the relevant solid waste management district; provided, however, that if in any solid waste management district the procedures contained in this section are not commenced within 361 days after the effective date of this amendatory and supplementary act, unless the commissioner shall have extended the time for the development and formulation of a solid waste management plan pursuant to section 11 of this amendatory and supplementary act, and unless a certification of failure shall have been received by the commissioner pursuant to 12 b.(3) of this amendatory and supplementary act, the department shall have the power to develop, formulate and, pursuant to the procedures herein contained, adopt and promulgate a solid waste management plan for any such solid waste management district.

b.Upon the development and formulation of a solid waste management plan, and after consultation with the relevant advisory solid waste council, the relevant board of chosen freeholders, in the case of counties, or the Hackensack Commission, in the case of the Hackensack Meadowlands District, shall prepare a map showing the boundaries of the solid waste management district and the location of all existing and proposed solid waste facilities. In the event such solid waste management plan proposes to locate solid waste facilities in another solid waste management district, a map of such other district, showing the location of the proposed facilities, shall be prepared. Said map shall be appended to a copy of the district's solid waste management plan, to which shall also be appended a copy of the report accompanying said plan. Said map, plan and report shall be sent by mail to the mayor of each municipality within the county, in the case of counties, and in the case of the Hackensack Meadowlands District, said map, plan and report shall be maintained at the main office of the Hackensack Commission.

c.The board of chosen freeholders, or the Hackensack Commission, as the case may be, shall thereupon cause a hearing to be held at an appointed time and place for the purpose of hearing persons interested in, or who would be affected by, the adoption of the solid waste management plan for the relevant solid waste management district, and who are in favor of or are opposed to such adoption.

d.A notice of such hearing shall be given setting forth the purpose thereof and stating that a map, plan and report have been prepared and can be inspected at the offices of every municipality within the county, or at the main office of the Hackensack Commission, as the case may be. A copy of such notice shall be published in a newspaper of general circulation in the solid waste management district once each week for two consecutive weeks, and the last publication shall be not less than 10 days prior to the date set for the hearing. A copy of the notice shall be mailed at least 10 days prior to the date set for the hearing to the last owner, if any, of each parcel of property within or without the district on which it is proposed to locate any solid waste facilities pursuant to the district's solid waste management plan. Such mailing shall be according to the assessment records of the municipality where such parcel is located and shall be sent to the last known postal address of such owners. A notice shall also be sent to any and all persons at his, or their, last known address, if any, whose names are noted on said assessment records as claimants of an interest in any such parcel. The assessor of such municipality shall make a notation upon the said records when requested so to do by any person claiming to have an interest in any parcel of property in such municipality. Failure to mail any such notice shall not invalidate the adoption of any solid waste management plan.

e.At the hearing, which may be adjourned from time to time, the board of chosen freeholders, or the Hackensack Commission, as the case may be, shall hear all persons interested in the solid waste management plan and shall consider any, and all, written objections that may be filed and any evidence which may be introduced in support of the objections, or any opposition to the adoption of the solid waste management plan for the solid waste management district. After the hearing the board of chosen freeholders, or the Hackensack Commission, as the case may be, shall, by resolution, adopt or reject, in whole or in part, the solid waste management plan for the solid waste management district. The adoption of all or a part of a solid waste management plan, if supported by substantial evidence, shall be binding and conclusive upon all persons affected by the adoption. If all or any part of the solid waste management plan is adopted, the board of chosen freeholders, or the Hackensack Commission, as the case may be, within 10 days after such adoption, shall cause to be served a copy of the resolution of adoption upon each person who filed a written objection at or prior to the hearing; provided, the address of the objector was stated in, or upon, the written objection.

Such service may be made (1) by delivering a copy of the resolution personally to the objector, (2) by mailing such copy addressed to the objector according to his said stated address, or (3) leaving such copy at said stated address for the objector with a person of suitable age and discretion.

f.Any person who shall have filed such a written objection with the board of chosen freeholders, or the Hackensack Commission, as the case may be, may have the adoption of a solid waste management plan reviewed by the Superior Court of New Jersey by procedure in lieu of prerogative writs. An action for such review shall be commenced within 30 days after the adoption by the board of chosen freeholders, or by the Hackensack Commission, as the case may be. In any such action, the said court may make any incidental order that shall be deemed by the court to be proper.

g.Upon the adoption of a solid waste management plan in its entirety, the board of chosen freeholders or the Hackensack Commission, as the case may be, shall forthwith submit such plan, and a copy of the transcript of every public hearing held thereon, and a complete record of the dates and results of all consultation with governmental agencies and the relevant advisory solid waste council, to the commissioner. Upon the adoption of a part or parts of a solid waste management plan, the board of chosen freeholders or the Hackensack Commission, as the case may be, shall certify the fact of such partial adoption to the commissioner, and such board of chosen freeholders or the Hackensack Commission, as the case may be, shall, notwithstanding any previous extension granted pursuant to any of the provisions of this amendatory and supplementary act, have an additional 45 days from the date of such certification to adopt a solid waste management plan in its entirety, which adoption shall be pursuant to all the procedures contained herein for the adoption of solid waste management plans.

h.Every board of chosen freeholders and the Hackensack Commission shall adopt a solid waste management plan in its entirety and submit same to the commissioner, with a copy of the transcript of every public hearing held thereon, and a complete record of the dates and results of all consultation with governmental agencies and the relevant advisory solid waste council, within 450 days after the effective date of this amendatory and supplementary act; provided, however, that if the commissioner shall have granted an extension of time for the development and formulation of such plan pursuant to section 11 of this amendatory and supplementary act, or an extension of time for the adoption of any such plan in its entirety pursuant to this section, or both, the time for adoption and submission to the commissioner as required herein shall be increased to a maximum of 495 days in the case of either such extension, or 540 days in the case of both such extensions; and, provided further, however, that if the commissioner shall have received a certification of failure pursuant to section 12 b. of this amendatory and supplementary act, the time for adoption and submission to the commissioner, notwithstanding any other increase authorized in this amendatory and supplementary act, shall be increased by the number of days taken by the commissioner from the date of such receipt to the completion of his study concerning such certification of failure.

i. Upon the failure of any board of chosen freeholders or the Hackensack Commission, as the case may be, to adopt a solid waste management plan in its entirety and to submit same to the commissioner, with a copy of the transcript of every public hearing held thereon, and a complete record of the dates and results of all consultation with governmental agencies and the relevant advisory solid waste council, within the time prescribed in subsection h. of this section, the department shall have the power to develop and formulate a solid waste management plan in its entirety for any such solid waste management district, either including therein or excluding therefrom any part or parts of such plan as may have been adopted by the board of chosen freeholders or the Hackensack Commission, as the case may be. Following the holding of a public hearing pursuant to the procedures contained herein, the department shall have the power to adopt and promulgate such solid waste management plan in its entirety for any such solid waste management district. Any solid waste management plan so adopted and promulgated by the department for any solid waste management district shall be subject to the same review by the Superior Court as solid waste management plans otherwise adopted pursuant to this section.

L.1975, c. 326, s. 14.



Section 13:1E-24 - Submission To Commissioner; Approval, Modification Or Rejection; Certification; Adoption Of Modification By District; Filing

13:1E-24. Submission to commissioner; approval, modification or rejection; certification; adoption of modification by district; filing
a. Upon receipt by the commissioner of a solid waste management plan adopted in its entirety, and a copy of the transcript of every public hearing held thereon, as required pursuant to section 14 of this amendatory and supplementary act, he shall:

(1) Study and review the solid waste management plan according to the objectives, criteria and standards developed in the Statewide solid waste management plan developed and formulated by the department pursuant to the provisions of section 6 of the act to which this act is amendatory and supplementary;

(2) Submit a copy of said plan for review and recommendations to the Advisory Council on Solid Waste Management in the department, and to the agencies, bureaus and divisions within the department concerned with, or responsible for, environmental quality, including, but not limited to, the Bureau of Solid Waste Management, Bureau of Air Pollution Control, Bureau of Geology, and the Bureau of Water Pollution Control, or their successors; and

(3) Submit a copy of said plan to the Board of Public Utility Commissioners for review and recommendations on the economic aspect of the plan.

b. After completing his study and review of the solid waste management plan, and upon receipt of the recommendations thereon provided for in subsection a. (2) of this section, if any, but in no event later than 150 days after his receipt of said plan, the commissioner shall determine whether to approve, modify, or reject any such solid waste management plan, and shall certify such determination to the board of chosen freeholders or to the Hackensack Commission, as the case may be, which submitted such plan.

c. If the commissioner determines to approve any solid waste management plan, or if the commissioner has made no determination within 150 days after his receipt of any such plan, the board of chosen freeholders or the Hackensack Commission, as the case may be, shall proceed, pursuant to the requirements of this amendatory and supplementary act, to implement such solid waste management plan in the relevant solid waste management district.

d. If the commissioner determines to modify or reject any solid waste management plan, or any part thereof, the certification required of him herein shall be accompanied by a detailed statement prepared by the commissioner indicating the reasons for any modification or rejection, and outlining the action to be taken thereon. In outlining such action the commissioner shall direct the board of chosen freeholders or the Hackensack Commission, as the case may be, to make any modification in, or replace any rejected part of, a solid waste management plan, either with or without holding another public hearing in the solid waste management district. Such direction shall be based upon the commissioner's determination, in his discretion, that such modification, or the part rejected, is or is not minor, and that such modification or replacement may or may not be made without substantially modifying or altering other aspects of the solid waste management plan; provided, however, that a public hearing shall be required upon a rejection by the commissioner of any solid waste management plan in its entirety.

e. (1) If the commissioner directs the holding of another public hearing in the solid waste management district, such hearing shall be held within 45 days after such direction and shall be conducted pursuant to the procedures contained in section 14 of this amendatory and supplementary act for the conduct of public hearings held prior to the adoption of solid waste management plans. Following any such public hearing on any modification to, or replacement of, any solid waste management plan, or any part thereof, the board of chosen freeholders or the Hackensack Commission, as the case may be, holding same shall formally adopt a modification to, or replacement of, the solid waste management plan, or any part thereof, and shall submit same to the commissioner within the time limit set by the commissioner in the public hearing order.

(2) If the commissioner directs that the modification or replacement may be made without the holding of another public hearing, the board of chosen freeholders or the Hackensack Commission, as the case may be, shall have 45 days after such direction within which to adopt any such modification or replacement, and to submit same to the commissioner.

f. The commissioner shall have 30 days from the date of receipt of any submission under subsection e. herein to approve such modification or replacement or to reject same, and he shall certify such approval or rejection to the board of chosen freeholders or the Hackensack Commission, as the case may be, which submitted same. If the commissioner approves such modification or replacement, or if the commissioner has made no such certification within 30 days after his receipt thereof, the board of chosen freeholders or the Hackensack Commission, as the case may be, shall proceed, pursuant to the requirements of this amendatory and supplementary act, to implement the solid waste management plan in the relevant solid waste management district. Upon a rejection of any modification or replacement submitted to him pursuant to this section, or upon the failure of a board of chosen freeholders or the Hackensack Commission, as the case may be, to submit any modification or replacement as required herein, the commissioner shall have the power to adopt and promulgate any modification or replacement he deems necessary with respect to the solid waste management plan, and upon the certification of the commissioner, the board of chosen freeholders or the Hackensack Commission, as the case may be, shall proceed, pursuant to the requirements of this amendatory and supplementary act, to implement the solid waste management plan in the relevant solid waste management district with the modifications or replacements adopted by the commissioner.

g. The commissioner shall maintain on file in the department a copy of the Statewide solid waste management plan developed proved pursuant to this amendatory and supplementary act, and a copy of the Statewide solid waste management plan developed and formulated by the department. Such plans are hereby declared to be public records and shall be subject to all the provisions of P.L.1963, c. 73 (C. 47:1A-1 et seq.) concerning such public records.

L.1975, c. 326, s. 15.



Section 13:1E-25 - Payment Of Costs; Adoption Of County Solid Waste Disposal Financing Law

13:1E-25. Payment of costs; adoption of County Solid Waste Disposal Financing Law
a. Every action taken pursuant to the provisions of this amendatory and supplementary act by any county is hereby declared to be a county purpose and the costs thereof may be paid out of the general funds of the county and from the proceeds of any grants for this purpose from the State, Federal Government or any agency thereof.

b. In the performance of any responsibilities or requirements pursuant to this amendatory and supplementary act, any county may adopt and come under the "County Solid Waste Disposal Financing Law," P.L.1970, c. 242 (C. 40:66A-31.1 et seq.); provided, however, that after the effective date of this amendatory and supplementary act every action taken by any county under the aforesaid "County Solid Waste Disposal Financing Law" shall be pursuant to the adopted and approved solid waste management plan of the solid waste management district constituting said county.

L.1975, c. 326, s. 16.



Section 13:1E-26 - Approval By Commissioner Prior To Construction, Acquisition, Or Operation Of Facility

13:1E-26. Approval by commissioner prior to construction, acquisition, or operation of facility
17. a. Prior to the construction, acquisition, or operation of any solid waste facility in any solid waste management district pursuant to the adopted and approved district solid waste management plan therefor, the person proposing the construction, acquisition, or operation, in addition to preparing an environmental impact statement for the solid waste facility in such form as shall be required by the commissioner pursuant to the provisions of section 6 of P.L.1970, c.39 (C.13:1E-6), shall make or cause to be made any preliminary surveys, investigations, studies, borings, maps, plans, drawings, and estimates of costs and of revenues as the commissioner may deem necessary relating to the type of solid waste facility.

The results of the environmental impact statements, surveys, investigations, studies, borings, maps, plans, drawings, and estimates required by the commissioner shall be submitted to the commissioner for approval. No person may proceed to construct, acquire, or operate any solid waste facility without having first obtained the approval of the commissioner. Such approval shall be granted only if the commissioner determines that:

(1) The proposed construction, acquisition, or operation is consistent with the adopted and approved district solid waste management plan of the solid waste management district within which the solid waste facility is to be located; and

(2) The proposed solid waste facility will be constructed or acquired, and operated, pursuant to the standards adopted and promulgated therefor by the department pursuant to the provisions of section 6 of P.L.1970, c.39 (C.13:1E-6).

b. In addition to the requirements of subsection a. of this section, no person shall commence construction of a resource recovery facility prior to the completion by the Attorney General and the department of the requirements of sections 3 and 8 of P.L.1983, c.392 (C.13:1E-128 and 13:1E-133), unless such person has received a temporary license approved by the department pursuant to section 10 of P.L.1983, c.392 (C.13:1E-135). The commissioner shall not approve the commencement of construction of a resource recovery facility unless the person proposing to own or operate the resource recovery facility has received a license approved by the department pursuant to section 8 of P.L.1983, c.392 (C.13:1E-133) or a temporary license approved by the department pursuant to section 10 of P.L.1983, c.392 (C.13:1E-135).

L.1975,c.326,s.17; amended 1991,c.269,s.16.



Section 13:1E-27 - Solid Waste Facility Deemed Public Utility

13:1E-27. Solid waste facility deemed public utility
18. Any solid waste facility constructed, acquired or operated pursuant to the provisions of the "Solid Wast Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) shall be deemed a public utility and shall be subject to such rules and regulations as may be adopted by the Board of Public Utilities in accordance with the provisions of the "Solid Waste Utility Control Act," P.L.1970, c.40 (C.48:13A-1 et seq.) and P.L.1991, c.381 (C.48:13A-7.1 et al.).

L.1975,c.326,s.18; amended 1991,c.269,s.18; 1991,c.381,s.38.



Section 13:1E-28 - Annual Payment To Host Municipality

13:1E-28. Annual payment to host municipality
19. a. Any municipality within which a sanitary landfill facility is located pursuant to an adopted and approved district solid waste management plan shall be entitled to an annual economic benefit not less than the equivalent of $1.00 per ton of solids on all solid waste accepted for disposal at the sanitary landfill facility during the previous calendar year as determined by the department.

The owner or operator of the sanitary landfill facility shall annually pay to the relevant municipality the full amount due under this subsection and each relevant municipality is empowered to anticipate this amount for the purposes of preparing its annual budget. For the purposes of calculating the payments, the owner or operator of the sanitary landfill facility may, subject to the prior agreement of the relevant municipality and the approval of the Department of Environmental Protection, provide the municipality with any of the following benefits in consideration for the use of land within its municipal boundaries as the location of a sanitary landfill facility:

(1) The receipt of annual sums of money in lieu of taxes on the land used for the sanitary landfill facility;

(2) The exemption from all fees and charges for the disposal of solid waste generated within its boundaries;

(3) The receipt of a lump sum cash payment; or



(4) Any combination thereof.



b. (Deleted by amendment, P.L.1994, c.27).



c. Every owner or operator of a sanitary landfill facility required to make annual payments to a municipality pursuant to subsection a. of this section may petition the Department of Environmental Protection for an increase in its tariff which reflects these payments. The department, within 60 days of the receipt of the petition, shall issue an appropriate order that these payments shall be passed along to the users of the sanitary landfill facility as an automatic surcharge on any tariff filed with, and recorded by, the department for the solid waste disposal operations of the facility.

d. In issuing any order required by this section, the Department of Environmental Protection shall be exempt from the provisions of R.S.48:2-21.

L.1975,c.326,s.19; amended 1985,c.38,s.38; 1991,c.381,s.39; 1993,c.152; 1994,c.27,s.1.



Section 13:1E-28.1 - Transfer Station Payment To Host Municipality

13:1E-28.1. Transfer station payment to host municipality
2. a. Any municipality within which a transfer station is located pursuant to an adopted and approved district solid waste management plan shall be entitled to an annual economic benefit to be paid or adjusted not less than quarterly in an amount established by agreement with the owner or operator of the transfer station or by order of the Board of Public Utilities, but not less than the equivalent of $0.50 per ton of all solid waste accepted for transfer at the transfer station during the 1987 calendar year and each year thereafter.

The owner or operator of the transfer station shall, not less frequently than quarterly, pay to the relevant municipality the full amount due under this subsection and each relevant municipality is empowered to anticipate this amount for the purposes of preparing its annual budget. For the purposes of calculating the payments, the owner or operator of the transfer station may, subject to the prior agreement of the relevant municipality and the approval of the Board of Public Utilities, provide the municipality with any of the following benefits in consideration for the use of land within its municipal boundaries as the location of a transfer station:

(1) The receipt of quarterly payments of annual sums of money in lieu of taxes on the land used for the transfer station;

(2) The exemption from all fees and charges for the acceptance for transfer of solid waste generated within its boundaries;

(3) The receipt of quarterly lump sum cash payments; or



(4) Any combination thereof.



b. Every owner or operator of a transfer station required to make payments not less frequently than quarterly to a municipality pursuant to subsection a. of this section may petition the Board of Public Utilities for an increase in its tariff which reflects these payments. The board, within 60 days of the receipt of the petition, shall issue an order that these payments shall be passed along to the users of the transfer station as an automatic surcharge on any tariff filed with, and recorded by, the board for the solid waste disposal operations of the transfer station.

c. In issuing any order required by this section, the Board of Public Utilities shall be exempt from the provisions of R.S.48:2-21.

L.1987,c.449,s.2; amended 1990,c.54; 1991,c.381,s.40.



Section 13:1E-28.2 - Nonapplicability

13:1E-28.2. Nonapplicability
The provisions of section 2 of P.L.1987, c.449 (C.13:1E-28.1) shall not apply to a solid waste facility at which solid waste is received from outside sources for the purpose of onsite transfer utilizing equipment or vehicles belonging to the facility and operated therefor, and the transfer activities are incidental to the processing or disposal operations of the facility.

L.1990,c.113,s.5.



Section 13:1E-28.3 - Annual Economic Benefit For Certain Neighboring Municipalities

13:1E-28.3. Annual economic benefit for certain neighboring municipalities
2. a. Any municipality with a population density of more than 1,500 persons per square mile, according to the latest federal decennial census, that shares a common boundary with a municipality within which is located, pursuant to an adopted and approved district solid waste management plan, a sanitary landfill facility:

(1) any part of which lies within 1,300 feet of the common boundary between the municipalities, as determined by the Department of Environmental Protection;

(2) that received more than 700,000 tons of solid waste in the 1992 calendar year or in any calendar year thereafter; and

(3) that is owned or operated by a county or by a county utilities authority created pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), shall be entitled to an annual economic benefit in consideration for the proximity of the sanitary landfill facility. The annual economic benefit shall be not less than the equivalent of $0.50 per ton, and not more than $1.50 per ton, of all solid waste accepted for disposal at the sanitary landfill facility, as determined by the department, during the 1993 calendar year and each year thereafter.

b. A municipality that qualifies for an economic benefit pursuant to subsection a. of this section may negotiate with the owner or operator of the sanitary landfill facility to determine the actual dollar amount of the annual economic benefit to be paid to that municipality.

The owner or operator of the sanitary landfill facility shall annually pay to every municipality qualifying under subsection a. of this section the full amount due under this subsection, except that the owner or operator shall pay the 1993 economic benefit by the last day of the first quarter of the 1994 calendar year. Each municipality qualifying under subsection a. of this section may anticipate the annual economic benefit for the purposes of preparing its 1994 budget and each annual budget thereafter. For the purposes of calculating the method of payment, the owner or operator of the sanitary landfill facility may, subject to the prior agreement of a municipality qualifying under subsection a. of this section and to the approval of the Department of Environmental Protection, provide that municipality with any of the following benefits in consideration for the proximity of the sanitary landfill facility:

(1) The exemption from all fees and charges for the disposal of solid waste generated within the boundaries of the municipality;

(2) The receipt of a lump sum cash payment; or



(3) Any combination thereof.



c. Every owner or operator of a sanitary landfill facility required to make annual payments to a municipality qualifying pursuant to subsection a. of this section may petition the Department of Environmental Protection for an increase in its tariff which reflects these payments. The department, within 60 days of the receipt of the petition, shall issue an appropriate order that these payments shall be passed along to the users of the sanitary landfill facility as an automatic surcharge on any tariff filed with, and recorded by, the department for the solid waste disposal operations of the facility.

d. In issuing any order required by this section, the Department of Environmental Protection shall be exempt from the provisions of R.S.48:2-21.

L.1994,c.27,s.2.



Section 13:1E-29 - Issuance Of Bonds Or Modification Or Renewal Of Contracts Involving Solid Waste Facility After Effective Date Of Act

13:1E-29. Issuance of bonds or modification or renewal of contracts involving solid waste facility after effective date of act
a. The provisions of any other law to the contrary notwithstanding, no public authority, county or municipality shall issue any bonds or other obligations for the erection, construction, operation or maintenance of any solid waste facility after the effective date of this amendatory and supplementary act unless such erection, construction, operation, or maintenance shall have been approved by the commissioner pursuant to the provisions of section 17 of this amendatory and supplementary act; provided, however, that nothing in this act shall be construed as to limit or alter the rights vested by law in any public authority, county or municipality to fulfill the terms of any agreement made with the holders of any bonds or other obligations issued by the public authority prior to the effective date of this amendatory and supplementary act, or as to in any way impair the rights or remedies of the holders of such bonds.

b. Nothing herein contained shall be construed as to interfere with, or in any way modify, the provisions of any contract for solid waste collection or solid waste disposal in force in any solid waste management district upon the effective date of this act; provided, however, that no renewal of any such contract upon the expiration or termination of the original term thereof, and no new contract for solid waste collection or solid waste disposal, shall be entered into after the effective date of this act, unless such renewal or such new contract shall conform with the applicable provisions of the approved solid waste management plan of the relevant solid waste management district or unless such contract is approved by the commissioner. In the event that no solid waste management plan has been approved for a solid waste management district, no contract renewal or new contract for solid waste collection or solid waste disposal shall be entered into for a period in excess of 1 year from the date of such contract renewal or new contract in such solid waste management district unless such a contract contains a provision for its renegotiation to bring it into conformance with an approved solid waste management plan for that solid waste management district upon the approval of said plan or unless such contract is approved by the commissioner.

L.1975, c. 326, s. 20.



Section 13:1E-30 - State Grant For Experiental, Landfill Mining Projects; Application; Evaluation

13:1E-30. State grant for experiental, landfill mining projects; application; evaluation
21. a. The commissioner may make, or contract to make, a State grant to any person engaged in solid waste collection, disposal or utilization activities, to assist that person in experimenting with new methods of solid waste collection, disposal or utilization, including but not limited to, source reduction, material recycling and energy recovery demonstration projects, intermunicipal waste collection and disposal systems projects, and coordinated multiusage of terminated sanitary landfill disposal sites projects. The commissioner may also make, or contract to make, a State grant to a local government unit, as defined pursuant to subsection f. of section 1 of P.L.1994, c.99 (C.13:1E-34.1) that owns or operates a sanitary landfill facility to undertake a landfill mining project, as defined pursuant to subsection a. of section 1 of P.L.1994, c.99 (C.13:1E-34.1).

Any person engaged in solid waste collection, disposal or utilization activities, or a local government unit as provided by section 1 of P.L.1994, c.99 (C.13:1E-34.1) may apply to the commissioner for a State grant; provided, however, that the application has been approved by the board of chosen freeholders, or the Hackensack Commission, as the case may be, as in conformity with the adopted and approved solid waste management plan of the solid waste management district within which the experimental project is to be undertaken. The applicant shall submit a copy of the plan for any solid waste collection, disposal or utilization experimental project for which a State grant is sought and such other detailed information concerning the project, including maps, data, plans, estimated costs, and method of financing, as the commissioner may require by rules and regulations promulgated hereunder. The commissioner may exempt any demonstration project from the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.) or P.L.1970, c.40 (C.48:13A-1 et seq.).

b. The commissioner shall review and evaluate all applications submitted to him pursuant to subsection a. of this section, and shall establish such priorities for making grants pursuant to this amendatory and supplementary act as shall give due regard to the degree to which the experimental project for which a State grant is sought will have a beneficial and long term effect on solid waste collection, disposal and utilization methods in this State.

L.1975,c.326,s.21; amended 1994,c.99,s.3.



Section 13:1E-31 - Commitments And Grants; Approval; Findings

13:1E-31. Commitments and grants; approval; findings
The commissioner may issue commitments for, and may make or contract to make, grants pursuant to section 21 of this amendatory and supplementary act, upon his approval of any application submitted to him therefor and the finding that:

a. The proposed plan for the solid waste collection, disposal or utilization project is consistent with the adopted and approved solid waste management plan of the solid waste management district within which the project is to be undertaken and is in conformity with the objectives, criteria and standards contained in the Statewide solid waste management plan;

b. The estimated funds available to the applicant for the experimental project, including loans and grants from any department or agency of the United States, local grants-in-aid, and the proposed State grant, will be sufficient to meet all the probable costs of the experimental project and assure its completion; and

c. There is no legal impediment or bar to the implementation and completion of the experimental project.

L.1975, c. 326, s. 22.



Section 13:1E-32 - Change In Experimental Project; Written Approval Of Commissioner

13:1E-32. Change in experimental project; written approval of commissioner
Any commitment issued by the commissioner and any contract based thereon shall, in addition to such other terms, covenants and conditions as the commissioner may require, provide that no change may be made in any experimental project assisted with a State grant without the prior written approval of the commissioner.

L.1975, c. 326, s. 23.



Section 13:1E-33 - Inspections Of Experimental Projects

13:1E-33. Inspections of experimental projects
The commissioner shall be entitled to make such inspections of any project, and lands, buildings, improvements or facilities thereon; to request and secure the submission of certifications, data, maps, documents and other information by the applicant; to audit and examine any books and records of the applicant; and to require such periodic reports as shall be necessary to ascertain the progress of any experimental project assisted with a State grant pursuant to this amendatory and supplementary act and the extent of compliance with the contract for the grant.

L.1975, c. 326, s. 24.



Section 13:1E-34 - Solid Waste Management Research And Development Fund; Creation

13:1E-34. Solid Waste Management Research and Development Fund; creation
25. a. There is hereby created in the Department of Environmental Protection a special fund which shall be known as the Solid Waste Management Research and Development Fund. There shall be included in the fund all moneys appropriated by the Legislature for inclusion therein. The commissioner may invest and reinvest any moneys in the fund, or any portion thereof, in legal obligations, of this State or any political subdivision thereof or the United States. Any income or interest on, or increment to, moneys so invested or reinvested shall be included in the fund.

b. Upon the approval by the commissioner of any application for a State grant pursuant to this amendatory and supplementary act, the commissioner shall pay over the moneys in the fund, or any portion thereof, to the contracting person in accordance with commitments made and contracts entered into pursuant to this amendatory and supplementary act.

c. Nothing herein shall be construed as requiring the commissioner to approve any application for any State grant or to expend the moneys in the aforesaid Solid Waste Management Research and Development Fund solely for the purposes of making such State grants, and the commissioner is hereby authorized and empowered, in his discretion, to allocate the moneys in the fund, or any portion thereof, for any experimentation with, or demonstration of, new methods and techniques for the collection, disposal and utilization of solid waste, including the acquisition of real property and the purchase of any facility, site, laboratory, equipment or machinery as authorized pursuant to section 6 of P.L.1970, c.39 (C.13:1E-6).

L.1975,c.326,s.25; amended 1994,c.99,s.4.



Section 13:1E-34.1 - Development Of Landfill Mining Demonstration Project

13:1E-34.1. Development of landfill mining demonstration project
1. a. The department shall authorize the development of a landfill mining demonstration project to provide information and experience concerning landfill mining. As used in this act, "landfill mining" means the excavation and removal of materials from a closed sanitary landfill facility for the purposes of recycling, use, reuse, sale, or composting.

b. Any local government unit that owns or operates a sanitary landfill facility proposing to undertake a landfill mining demonstration project shall submit to the department an application package that shall contain a mining plan and any other information as may be prescribed by the department.

c. The department shall allocate $250,000 from the Sanitary Landfill Contingency Fund, established pursuant to section 6 of P.L.1981, c.306 (C.13:1E-105), to the Solid Waste Management Research and Development Fund, established pursuant to section 25 of P.L.1975, c.326 (C.13:1E-34), for grants to local government units that own or operate sanitary landfill facilities to undertake landfill mining demonstration projects.

d. An owner or operator of a sanitary landfill facility who undertakes a landfill mining demonstration project shall prepare a written report concerning the project every six months during the implementation of the project and a final report within six months of its completion, which shall be submitted to the department, to the Legislature, and to the Chairmen of the Senate Environment Committee, the Assembly Solid and Hazardous Waste Committee and the Assembly Environment and Energy Committee or their successor committees. The final report shall include but shall not be limited to an explanation of the procedures used in the project, the number of tons of recyclable materials recovered, the types of materials recovered, the number of tons of materials sold, the buyers of any materials recovered, the materials composted, the number of tons of materials composted, additional disposal capacity created, cost effectiveness, the environmental problems revealed, the measures taken for closure, the materials remaining in the landfill, if any, the equipment purchased, an accounting of the costs of the projects, and any other information the department deems appropriate.

e. The department may charge reasonable fees, not to exceed 10% of the amount of the grant, for any of the services to be performed or rendered in connection with this section, and for the costs of compliance monitoring and administration. The fee schedule shall reasonably reflect the duration or complexity of the specific service performed or rendered, information reviewed, or inspection conducted.

f. As used in this section, "local government unit" means any county or municipality, or any agency, instrumentality, authority or corporation of any county or municipality, including, but not limited to, sewerage, utility and improvement authorities, or any public body having local or regional jurisdiction over solid waste disposal, including, but not limited to, solid waste management districts, or any political subdivision of the State, authority or agency authorized pursuant to law to own or operate sanitary landfill facilities or to provide for the environmentally sound disposal of solid waste.

L.1994,c.99,s.1.



Section 13:1E-34.2 - Provisions Of "Pinelands Protection Act" Not Modified

13:1E-34.2. Provisions of "Pinelands Protection Act" not modified
5. Nothing in sections 1 through 4 of P.L.1994, c.99 (C.13:1E-34.1 et al.), shall be construed to modify the provisions of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) or any rule or regulation promulgated pursuant to that act and section 502 of the "National Parks and Recreation Act of 1978" (Pub.L.95-625).

L.1994,c.99,s.5.



Section 13:1E-35 - Liberal Construction; Severability

13:1E-35. Liberal construction; severability
The object and design of this amendatory and supplementary act being the protection and preservation of public health, safety and welfare, and the creation of solid waste management districts based upon the counties of this State and the Hackensack Meadowlands District, through which the management of solid waste in New Jersey may be undertaken in a comprehensive manner, this amendatory and supplementary act shall be liberally construed and the powers granted and the duties imposed by this amendatory and supplementary act shall be construed to be independent and severable. If any one or more sections, clauses, sentences or parts of this amendatory and supplementary act shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

L.1975, c. 326, s. 26.



Section 13:1E-36 - Exemption Of Construction And Operation Of Planned Disposal Facility From Provisions Of Act

13:1E-36. Exemption of construction and operation of planned disposal facility from provisions of act
Any board of chosen freeholders which has prepared a solid waste management plan, purchased land therefore, contracted for the purchase and installation of processing or recycling machinery or equipment, and received an approved registration for a solid waste disposal facility from the department prior to the effective date of this act, shall be exempt from any provision of this act which would delay the construction and operation of such a planned disposal facility.

L.1975, c. 326, s. 29.



Section 13:1E-37 - Formulation And Development Of Plan; State Aid To Districts

13:1E-37. Formulation and development of plan; state aid to districts
The commissioner is authorized to make grants to any board of chosen freeholders and to the Hackensack Commission, subject to the availability of funds appropriated therefor, for the formulation and development of a solid waste management plan. The commissioner shall prescribe procedures for applying for the grant and terms and conditions for receiving the grant. The State's contribution toward the financing of the plan shall not exceed 50% of its total cost. The Hackensack Commission or any board of chosen freeholders may be reimbursed for work previously completed which meets the terms and conditions for receiving a grant pursuant to this section.

L.1975, c. 326, s. 30.



Section 13:1E-38 - Definitions

13:1E-38. Definitions
As used in this act, the following words and phrases shall have the following meanings, unless the context clearly requires another meaning:

a. "Bulk liquids" means liquid or semiliquid waste, including petroleum products, which is contained within, or is discharged from, any one vessel, tank or other container which has a capacity of 20 or more gallons;

b. "Chemical waste" means a material normally generated by or used in chemical, petrochemical, plastic, pharmaceutical, biochemical or microbiological manufacturing processes or petroleum refining processes, which has been selected for waste disposal and which is known to hydrolize, ionize or decompose, which is soluble, burns or oxidizes, or which may react with any of the waste materials which are introduced into the landfill, or which is buoyant on water, or which has a viscosity less than that of water or which produces a foul odor. Chemical waste may be either hazardous or nonhazardous.

c. "Hazardous waste" means any waste or any combination of waste which poses a present or potential threat to human health, living organisms or the environment. "Hazardous waste" shall include, but not be limited to, waste material that is toxic, corrosive, irritating, sensitizing, radioactive, biologically infectious, explosive or flammable;

d. "Leachate" is a liquid that has been in contact with solid waste and contains dissolved or suspended materials from that solid waste.

e. "Pesticide" means and includes any substance or mixture of substances labeled, designed, intended for or capable of use in preventing, destroying, repelling, sterilizing or mitigating any insects, rodents, nematodes, predatory animals, fungi, weeds and other forms of plant or animal life or viruses, except viruses on or in living man or other animals. "Pesticide" shall also include any substance or mixture of substances labeled, designed or intended for use as a defoliant, desiccant or plant regulator.

f. "Commercial solid waste facility" means any solid waste facility operated for profit which accepts any solid waste generated from any other source and is subject to the jurisdiction of the Board of Public Utilities pursuant to the provisions of P.L.1970, c. 40 (C. 48:13A-1 et seq.).

L.1976, c. 99, s. 1, eff. Oct. 7, 1976. Amended by L.1979, c. 395, s. 2.



Section 13:1E-39 - Commercial Solid Waste Facility Near River Flood Hazard Area; Prohibition Of Disposal Of Certain Waste Materials

13:1E-39. Commercial solid waste facility near river flood hazard area; prohibition of disposal of certain waste materials
After January 1, 1977, no commercial solid waste facility located within: 1,000 yards of a river flood hazard area delineated prior to the effective date of this act pursuant to P.L.1962, c. 19 (C. 58:16A-50 et seq.), shall accept for disposal on or in the ground any hazardous waste, chemical waste, bulk liquids or pesticides.

L.1976, c. 99, s. 2, eff. Oct. 7, 1976.



Section 13:1E-40 - Hazardous Wastes; List; Transmittal To Department And Municipality

13:1E-40. Hazardous wastes; list; transmittal to department and municipality
The registered operator of each solid waste facility shall maintain a list of all hazardous wastes received for disposal, treatment or storage during the past calendar year. The list shall be forwarded to the department and to the municipality by February 15 of each year. The list shall identify the material; source; quantity; type of container in which disposed or stored, if any, and how marked; the carrier delivering the material; shipping document reference number; date received; type of treatment, if any; and the location where disposed or stored.

L.1976, c. 99, s. 3, eff. Oct. 7, 1976.



Section 13:1E-41 - Monitoring Wells; Samples; Analyses; Order To Discontinue Acceptance Of Wastes; Reacceptance; Conditions

13:1E-41. Monitoring wells; samples; analyses; order to discontinue acceptance of wastes; reacceptance; conditions
Any solid waste facility accepting hazardous waste, chemical waste, bulk liquids or pesticides for disposal or storage on or in the ground, shall install monitoring wells which are constructed and located in accordance with rules and regulations promulgated by the department. Samples shall be taken from each well and analyzed by a laboratory acceptable to the department at least once every three months. Analyses shall be made for the factors or determinations specified by the department. Results of the analyses shall be furnished to the department within 30 days of sampling. Should monitoring well analyses or any other means of detection indicate to the department a real or potential threat to the quality of the waters of this State by the solid waste facility, the acceptance of hazardous waste, chemical waste, bulk liquids or pesticides by the operator shall be immediately discontinued upon the receipt of an order from the department requiring same. An acceptable system of interception, collection, and treatment shall be implemented at once and such treatment shall continue until the threat to the waters of the State by the solid waste facility is determined by the department to no longer exist. Prior to reacceptance of the discontinued material, an engineering design acceptable to the department which describes corrective measures to prevent recurrence of the threat shall be submitted and the design implemented.

L.1976, c. 99, s. 4, eff. Oct. 7, 1976.



Section 13:1E-42 - System For Interception, Collection And Treatment Of Leachates; Installation By 1980; Approval; Temporary Disposal Of Septage And Sewage Sludge At Designated Solid Waste Facilities

13:1E-42. System for interception, collection and treatment of leachates; installation by 1980; approval; temporary disposal of septage and sewage sludge at designated solid waste facilities
After March 15, 1980, no solid waste facility shall accept or receive for disposal, any hazardous waste, chemical waste, bulk liquid or pesticide unless such facility has installed a system for the interception, collection and treatment of any and all leachate generated at the facility, and has obtained approval from the department for the entire system. Requests for department approval may be in the form of an addendum to the registration statement submitted in accordance with section 5 (C. 13:1E-5) of the act to which this act is a supplement, shall be prepared by a New Jersey licensed professional engineer, and shall include detailed engineering drawings and specifications of the proposed system. In addition, requests for department approval shall specify the exact nature and quantity of the waste to be accepted at the facility, the method of handling and treating those wastes, and shall include proof that all necessary permits and licenses have been obtained for any discharge into the waters of the State.

Notwithstanding any provisions of this section to the contrary, the department may permit the temporary disposal of septage and sewage sludge at designated solid waste facilities, to the extent necessary to implement comprehensive plans and requirements for sludge management and septage management pursuant to law, and as necessary to meet short-term emergencies identified by the department. The permission shall be by written order fixing the date by which the disposal shall cease, which date shall be no later than March 15, 1981, in the case of septage and March 15, 1985 in the case of sewage sludge, and such date as the department deems reasonable in cases of emergency.

L.1976, c. 99, s. 5, eff. Oct. 7, 1976. Amended by L.1980, c. 9, s. 1, eff. March 14, 1980.



Section 13:1E-42.1 - Weekly Inspection Of Major Hazardous Waste Facilities

13:1E-42.1. Weekly inspection of major hazardous waste facilities
The Department of Environmental Protection shall conduct a complete inspection, at least weekly, of each major hazardous waste facility. For the purposes of this act, hazardous waste means any waste or combination of wastes which poses a present or potential threat to human health, living organisms or the environment including, but not limited to, waste material that is toxic, carcinogenic, corrosive, irritating, sensitizing, biologically infectious, explosive or flammable, and any wastes so designated by the United States Environmental Protection Agency. Major hazardous waste facility means any commercial hazardous waste facility which has a total capacity to treat, store or dispose of more than 250,000 gallons of hazardous waste, or the equivalent thereof, as determined by the department, except that any facility which would otherwise be considered a major hazardous waste facility pursuant to this section solely as the result of the recycling or rerefining of any hazardous wastes which are or contain gold, silver, osmium, platinum, palladium, iridium, rhodium, ruthenium or copper shall not be considered a major hazardous waste facility for the purposes of this act.

L.1979, c. 186, s. 1, eff. Sept. 6. 1979. Amended by L.1981, c. 279, s. 45, eff. Sept. 10, 1981.



Section 13:1E-42.2 - Assessment For Inspection Of Major Hazardous Waste Facility; Schedule

13:1E-42.2. Assessment for inspection of major hazardous waste facility; schedule
The Department of Environmental Protection is hereby authorized to make an assessment against any major hazardous waste facility that handles or disposes of hazardous wastes in an amount sufficient to cover the costs of the inspections required pursuant to section 1 of this act (C. 13:1E-42.1). Any such assessment shall be charged and collected in accordance with a fee schedule adopted by the department as a rule and regulation pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1979, c. 186, s. 2, eff. Sept. 6, 1979. Amended by L.1981, c. 279, s. 46, eff. Sept. 10, 1981.



Section 13:1E-43 - Legislative Findings And Declarations

13:1E-43. Legislative findings and declarations
a. The Legislature hereby finds that the current practice of ocean disposal of sludge, is, to a large degree, responsible for the degradation of the coastal waters of this State and the serious environmental and economic problems related thereto; that such degradation and problems will be aggravated by a continued reliance upon this practice to the point of being virtually irreversible; that land disposal methods and new technological processes now make it feasible to minimize the adverse effects of sludge while deriving useful products therefrom; and that the health, safety and welfare of the citizens of this State now require that such methods and processes replace the practice of ocean disposal of sludge.

b. The Legislature further finds that the efficient and reasonable management of solid waste and sludge are inherently compatible; that the recycling of solid waste and the processing of sludge into energy, fertilizers and other useful products are complementary; that State programs which seek to provide for comprehensive approaches to the proper disposal or utilization of solid waste or sludge must be regional in nature; and that the interests of the citizens of this State would best be served through an integration of sludge management with the regional solid waste planning and management process.

c. The Legislature, therefore, declares that it is the policy of this State to supplement the regional objectives of the "Solid Waste Management Act," P.L.1970, c. 39 (C. 13:1E-1 et seq.), by requiring that the solid waste management districts established therein plan and provide for the processing or land disposal of sludge in the manner and extent hereinafter provided.

L.1977, c. 328, s. 1, eff. Jan. 10, 1978.



Section 13:1E-44 - Definitions

13:1E-44. Definitions
As used in this act:

a. "Sludge" means the solids, precipitates and liquids, other than effluent, which are produced as a result of the storage or treatment of domestic or industrial sewage; provided, however, that any waste material which is disposed of in accordance with the provisions of a special permit issued by the Administrator of the U.S. Environmental Protection Agency pursuant to the provisions of section 102 of the "Marine Protection, Research and Sanctuaries Act of 1972" (P.L. 92-532, 33 U.S.C. s. 1412), as implemented by 40 CFR 220.3 shall not be considered sludge for the purposes of this supplementary act.

b. "Processing of sludge" means the use of sludge for the production of energy, fertilizer or other useful materials.

c. "Land disposal" means the disposal of sludge at a sanitary landfill or the application of wet or dry sludge on agricultural, park or institutional lands in a manner which conforms to the Statewide solid waste management plan and the solid waste management plan for the district wherein such disposal or application occurs.

d. "Effluent" means liquids which are treated in, and discharged by, public sewage treatment plants.

L.1977, c. 328, s. 2, eff. Jan. 10, 1978.



Section 13:1E-45 - District Solid Waste Management Plans; Sludge; Inventory And Plans For Disposal

13:1E-45. District solid waste management plans; sludge; inventory and plans for disposal
The solid waste management plan developed and formulated for every solid waste management district in this State pursuant to sections 11 through 15 of P.L.1975, c. 326 (C. 13:1E-20 to 13:1E-24) shall provide:

a. An inventory of the sources, composition, and quantity of sludge presently generated within the solid waste management district;

b. Projections of the amounts and composition of sludge which will be generated within the district in each of the subsequent 10 years;

c. An inventory and appraisal, including the identity, location and life expectancy, of any solid waste facility or recycling facility located within the district which could be utilized for the processing or land disposal of sludge;

d. An analysis of the present systems of sludge disposal for the district;

e. A statement of the sludge disposal strategy to be applied in the district, which strategy shall provide for the maximum practical processing of all sludge generated within the district following the adoption of the solid waste management plan by such district and for the processing or land disposal of any sludge generated within the district after December 31, 1981; provided, however, that such strategy takes into account, and incorporates where possible, facilities planning for environmentally sound land-based alternatives to the ocean dumping of sludge prepared by local agencies under Section 201 of P.L. 92-500, the "Federal Water Pollution Control Act Amendments of 1972" and conforms to the sludge management strategy developed by the department pursuant to section 4 of this supplementary act;

f. A site plan, which shall include all existing solid waste facilities or recycling facilities which could be utilized for the processing or land disposal of sludge, provided that they are operated and maintained in accordance with all applicable health and environmental standards, and sufficient additional available suitable sites to provide for the processing or land disposal of the amounts of sludge presently generated within the district as well as the amounts of sludge projected to be generated in each of the subsequent 10 years.

L.1977, c. 328, s. 3, eff. Jan. 10, 1978.



Section 13:1E-46 - Statewide Solid Waste Management Plan; Sludge Management Strategy; Directions To Solid Waste Management District By Department

13:1E-46. Statewide solid waste management plan; sludge management strategy; directions to solid waste management district by department
a. The Statewide solid waste management plan developed and formulated by the department pursuant to section 6 of the act to which this act is a supplement shall contain a sludge management strategy, which strategy shall provide for the maximum practical processing of all sludge generated within the State following the adoption of such plan, and for the processing or land disposal of any such sludge generated within the State after December 31, 1981.

b. The department is hereby empowered to direct any solid waste management district, pursuant to the Statewide solid waste management plan, (1) to plan for the utilization of any existing solid waste facility or recycling facility for the land disposal or processing of sludge, or (2) to develop a program, singly or with one or more other districts, to provide for the land disposal or processing of sludge generated within such district or districts.

L.1977, c. 328, s. 4, eff. Jan. 10, 1978.



Section 13:1E-47 - Disposal Of Sludge In Solid Waste Management District

13:1E-47. Disposal of sludge in solid waste management district
All sludge generated within the boundaries of any solid waste management district in this State shall be disposed of in a manner which conforms to the Statewide solid waste management plan and the solid waste management plan for the district wherein such sludge is generated.

L.1977, c. 328, s. 5, eff. Jan. 10, 1978.



Section 13:1E-48 - Pursuit And Coordination Of Federal, State Or Private Aid

13:1E-48. Pursuit and coordination of federal, state or private aid
The commissioner shall vigorously pursue all Federal, State or private aid which is available or may become available for the processing or land disposal of sludge and shall coordinate such aid requests as may be forthcoming with the appropriate State, county and local agencies and authorities.

L.1977, c. 328, s. 6, eff. Jan. 10, 1978.



Section 13:1E-48.1 - Short Title

13:1E-48.1. Short title
Sections 1 through 25 of this act shall be known and may be cited as the "Comprehensive Regulated Medical Waste Management Act."

L. 1989, c. 34, s. 1.



Section 13:1E-48.2 - Findings, Declarations.

13:1E-48.2 Findings, declarations.

2.The Legislature finds and declares that:

a.Various human and animal health care centers and clinics, hospitals, laboratories, and other facilities generate substantial volumes of medical waste that must be transported and disposed in a sanitary and environmentally sound manner; that this waste poses both a potential threat to the health of those persons who handle, transport, dispose, or otherwise come into contact with it and to the public health; that, in addition to the actual and perceived risks associated with the management of medical waste, there are important aesthetic concerns that must be addressed; that the present regulatory scheme for medical waste is confusing and inadequate, and the enforcement thereof has been lacking and the penalties assessed for violations insufficient; and that the citizens of the State generally lack confidence that medical waste in the State is being managed in a proper and safe manner;

b.The beaches, coastline, and waters of New Jersey are a natural treasure cherished by the people of the State, provide a superior national recreational destination protected by State and federal law, host a myriad of commercial industries intrinsically linked to the economic prosperity of the State, are a reflection of the State and its reputation, and are host to a tourist industry that provides hundreds of thousands of jobs for New Jersey's workers and generates more than $36 billion for the State's economy;

c.Medical waste illegally dumped in State waters or washing onto the shores is a health, safety, and environmental hazard, contaminating and polluting highly visited and beloved beaches that are open to the public and supported by both the State and coastal municipalities, and that any disturbance on the beach, in the waters of the State, or otherwise threatening the visitors to such places harms the State's reputation, deters future tourism, diminishes the revenue realized from those places and severely impacts the local economy; and

d.It is therefore appropriate, necessary, and in the best interest of the State to establish a comprehensive management system that provides for the proper and safe tracking, identification, packaging, storage, control, monitoring, handling, collection, and disposal of regulated medical waste; that monitoring of the regulated medical waste stream is best accomplished through the creation of a manifest tracking system for regulated medical waste; and strict enforcement of the law concerning regulated medical waste and the establishment of substantial civil and criminal penalties for violations thereof will deter unlawful behavior and further protect the State's beaches, coastline, waters, and land from illegally dumped medical waste that so greatly affects the health and welfare of citizens and visitors, the quality and safety of State waters, the valuable tourism industry, and the State and local economies.

L.1989, c.34, s.2; amended 2012, c.65, s.1.



Section 13:1E-48.3 - Definitions.

13:1E-48.3 Definitions.

3.As used in P.L.1989, c.34 (C.13:1E-48.1 et al.):

"Board" means the Board of Public Utilities.

"Collection" means the activity related to pick-up and transportation of regulated medical waste from a generator, or from an intermediate location, to a facility, or to a site outside the State, for disposal.

"Commissioners" means the Commissioner of Environmental Protection and the Commissioner of Health and Senior Services.

"Departments" means the Department of Environmental Protection and the Department of Health and Senior Services.

"Dispose" or "disposal" means the storage, treatment, utilization, processing, resource recovery of, or the discharge, deposit, injection, dumping, spilling, leaking, or placing of any regulated medical waste into or on any land or water so that the regulated medical waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

"Facility" means a solid waste facility as defined in section 3 of P.L.1970, c.39 (C.13:1E-3); or any other incinerator or commercial or noncommercial regulated medical waste disposal facility in this State that accepts regulated medical waste for disposal.

"Federal Act" means the "Medical Waste Tracking Act of 1988" (42 U.S.C. s.6903 et seq.), or any rule or regulation adopted pursuant thereto.

"Generator" means an ambulatory surgical or care facility, community health center, medical doctor's office, dentist's office, podiatrist's office, home health care agency, health care facility, hospital, medical clinic, morgue, nursing home, urgent care center, sterile syringe access program operating pursuant to sections 3 and 4 of P.L.2006, c.99 (C.26:5C-27 and C.26:5C-28), veterinary office or clinic, animal, biological, clinical, medical, microbiological, or pathological diagnostic or research laboratory, any of which generates regulated medical waste, or any other facility identified by the departments that generates regulated medical waste. "Generator" shall not include individual households utilizing home self-care.

"Health care professional" means a person licensed or otherwise authorized pursuant to Title 45 of the Revised Statutes to practice a health care profession that is regulated by one of the following boards: the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Dentistry, the New Jersey State Board of Pharmacy, the Acupuncture Examining Board, or the State Board of Veterinary Medical Examiners.

"Regulated medical waste" means blood vials; cultures and stocks of infectious agents and associated biologicals, including cultures from medical and pathological laboratories, cultures and stocks of infectious agents from research and industrial laboratories, wastes from the production of biologicals, discarded live and attenuated vaccines, and culture dishes and devices used to transfer, inoculate, and mix cultures; pathological wastes, including tissues, organs, and body parts that are removed during surgery or autopsy; waste human blood and products of blood, including serum, plasma, and other blood components; sharps that have been used in patient care or in medical, research, or industrial laboratories engaged in medical research, testing, or analysis of diseases affecting the human body, including hypodermic needles, syringes, Pasteur pipettes, broken glass, and scalpel blades; contaminated animal carcasses, body parts, and bedding of animals that were exposed to infectious agents during research, production of biologicals, or testing of pharmaceuticals; any other substance or material related to the transmission of disease as may be deemed appropriate by the departments; and any other substance or material as may be required to be regulated by, or permitted to be exempted from, the Federal Act. The departments may adopt, by rule or regulation and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a more specific definition of regulated medical waste upon the expiration of the demonstration program established under the Federal Act.

"Noncommercial facility" means a facility or on-site generator, as the case may be, which accepts regulated medical waste from other generators for on-site disposal for a cost-based fee not in excess of the costs actually incurred by the facility or on-site generator for the treatment or disposal of the regulated medical waste.

"Transporter" means a person engaged in the collection or transportation of regulated medical waste.

L.1989, c.34, s.3; amended 2006, c.99, s.9; 2012, c.65, s.2.



Section 13:1E-48.4 - Regulated Medical Waste Management System

13:1E-48.4. Regulated medical waste management system
a. The Department of Environmental Protection, in consultation with the Department of Health, shall adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), a regulated medical waste management system that shall provide for the proper and safe manifesting, tracking, identification, packaging, storage, control, monitoring, handling, collection, and disposal of regulated medical waste. The regulated medical waste management system shall include a manifest system that includes, but need not be limited to, a requirement that every shipment of regulated medical waste released by any generator to a transporter for delivery to a facility for disposal, be accompanied by a manifest as prescribed by the Department of Environmental Protection and as may be required by the Federal Act.

b. The departments may, by rule or regulation, adopt an exemption from all or a portion of the regulated medical waste management system requirements of this section for regulated medical waste, or portions of regulated medical waste, that have been properly treated by the generator pursuant to subsection b. of section 6 of this act.

L. 1989, c. 34, s. 4.



Section 13:1E-48.5 - Interim Regulation

13:1E-48.5. Interim regulation
a. Prior to the adoption of any rules or regulations pursuant to section 4 of this act, or the implementation of the comprehensive State regulated medical waste management plan prepared by the departments pursuant to section 13 of this act, or the implementation of any other provisions of this act, the manifesting, tracking, identification, packaging, storage, control, monitoring, handling, collection, management and disposal of regulated medical waste in this State shall be governed in all respects by the rules and regulations heretofore adopted by the Department of Environmental Protection pursuant to the provisions of the "Solid Waste Management Act," P.L. 1970, c. 39 (C. 13:1E-1 et seq.). All rules and regulations heretofore adopted by the department relating to regulated medical waste shall continue in full force and effect and be enforceable by the department, subject to its power as provided by this act to amend or repeal the same, except that on and after the effective date of this act all generators, without regard to the quantity of regulated medical waste generated per month, shall be subject to the manifesting requirements of these rules and regulations.

b. Within 30 days of the adoption by the United States Environmental Protection Agency of rules and regulations to implement the Federal Act, the Department of Environmental Protection, in consultation with the Department of Health, shall adopt, without regard to the provisions of the "Administrative Procedure Act," rules and regulations identical to, and as required by, the rules and regulations adopted by the United States Environmental Protection Agency under the Federal Act. The rules and regulations adopted by the departments pursuant to this subsection shall require all generators, without regard to the quantity of regulated medical waste generated per month, to comply with the regulated medical waste manifesting requirements included in these rules and regulations.

L. 1989, c. 34, s. 5.



Section 13:1E-48.6 - Requirements; Certification

13:1E-48.6. Requirements; certification
a. The regulated medical waste management system adopted by the departments pursuant to subsection a. of section 4 of this act shall require all regulated medical waste to be:

(1) securely stored, packaged for safe handling, and distinctively identified by a generator as regulated medical waste and with the name and address of the generator on the outside of the package in a manner approved by the departments; and

(2) securely stored and transported by a transporter separately from all other solid waste, and not stored by a generator, transporter, or any other person longer than a period prescribed by the departments; and

(3) incinerated in a facility approved therefor, or otherwise destroyed or disposed in a manner approved by law or the departments, except that no regulated medical waste may be disposed in a sanitary landfill facility unless it has been properly treated in accordance with subsection b. of this section and so identified.

b. The Department of Health shall prescribe which types of regulated medical waste shall be treated by a generator and, in the case of regulated medical waste autoclaved, and wherever else appropriate, the proper time and temperature exposures, volume, load, and density configurations, packaging, and labeling to be utilized.

c. A generator shall certify to the transporter for each collection of regulated medical waste that the generator has complied with paragraphs (1) and (2) of subsection a. and with all requirements prescribed pursuant to subsection b. of this section. No transporter may collect regulated medical waste from a generator unless the generator has supplied this certification. A facility operator may require a transporter to produce all such pertinent certifications as a condition of accepting regulated medical waste for disposal.

d. A transporter shall certify to the Department of Environmental Protection that the transporter will comply with the provisions of this act, and any rule or regulation adopted pursuant thereto, and shall disclose to the department the number and types of vehicles utilized by that transporter for the collection of regulated medical waste and the equipment or methods utilized to ensure secure segregation of regulated medical waste.

L. 1989, c. 34, s. 6.



Section 13:1E-48.7 - Generator Registration, Fees

13:1E-48.7. Generator registration, fees
Every generator shall register with the Department of Environmental Protection on a form prescribed by the department, and pay an annual fee therefor in an amount set by the department pursuant to a rule or regulation adopted in accordance with the "Administrative Procedure Act." The department shall set annual fees based upon the volume of the regulated medical waste produced by the generator. The annual fees shall not exceed the following limitations:

I. Under 50 pounds per year ..................... $100.00.

II. 50 - 200 pounds per year ..................... $300.00.

III. Over 200 - 300 pounds per year................ $500.00.

IV. Over 300 - 1000 pounds per year ............. $1,000.00.

V. Over 1000 pounds per year .................. $3,500.00.

The generator shall indicate on the registration form the name of every transporter retained by the generator to collect the generator's regulated medical waste.



L.1989, c.34, s.7; amended 1989,c.240,s.1.



Section 13:1E-48.8 - Transporter Requirements

13:1E-48.8. Transporter requirements
a. No person may transport regulated medical waste unless the person has:



(1) satisfied all requirements prescribed by the Department of Environmental Protection, and filed a registration statement and obtained approval thereof from the department on a form provided, and containing all information requested by the department;

(2) paid an annual registration fee in an amount set by the Department of Environmental Protection pursuant to a rule or regulation adopted in accordance with the "Administrative Procedure Act;"

(3) received written instruction from the departments on the proper and safe tracking, identification, packaging, storage, control, monitoring, handling, collection, and disposal of regulated medical waste;

(4) obtained a registration statement required by section 5 of P.L. 1970, c. 39 (C. 13:1E-5);

(5) obtained a certificate of public convenience and necessity required by section 7 of P.L. 1970, c. 40 (C. 48:13A-6);

(6) complied with the requirements of P.L. 1983, c. 392 (C. 13:1E-126 et seq.); and

(7) paid an annual fee to, and in an amount set by, the Board of Public Utilities pursuant to section 9 of this act.

b. The provisions of subsection a. of this section shall not apply to a generator who generates less than three cubic feet of regulated medical waste per month and who transports that regulated medical waste to another generator for storage or disposal.

L. 1989, c. 34, s. 8.



Section 13:1E-48.9 - Transporter Application, Fees

13:1E-48.9. Transporter application, fees
Every transporter shall submit an application for a certificate of public convenience and necessity to the Board of Public Utilities on a form prescribed by the board, and pay an initial and annual renewal fee in an amount set by the board as may be necessary to cover the costs of reviewing the qualifications of applicants, including background investigations, and the costs of compliance monitoring and administration.

L. 1989, c. 34, s. 9.



Section 13:1E-48.10 - Acceptance For Disposal

13:1E-48.10. Acceptance for disposal
No person, including generators, may accept regulated medical waste for disposal within the State or for transfer to an in-state or out-of-state disposal site except upon authorization of the Department of Environmental Protection and payment of an annual registration fee in an amount set by the Department of Environmental Protection pursuant to a rule or regulation adopted in accordance with the "Administrative Procedure Act."

L. 1989, c. 34, s. 10.



Section 13:1E-48.11 - Instruction

13:1E-48.11. Instruction
The departments shall provide at least written instruction on the proper and safe tracking, identification, packaging, storage, control, monitoring, handling, collection, and disposal of regulated medical waste to every transporter, facility or organization that may come into contact with regulated medical waste. Every transporter, facility and organization shall disseminate such information to all employees. The departments shall also jointly and regularly conduct a course thereon, which all supervisory personnel of a transporter, facility or organization shall be required to attend.

L. 1989, c. 34, s. 11.



Section 13:1E-48.12 - Regulation Of Flow

13:1E-48.12. Regulation of flow
a. The Department of Environmental Protection, in conjunction with the Board of Public Utilities, shall adopt appropriate rules or regulations or issue administrative orders providing for the interdistrict or intradistrict flow of regulated medical waste. The rules, regulations, or administrative orders shall establish the manner in which the department and the board jointly will direct the flow of regulated medical waste in this State pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1970, c.40 (C.48:13A-1 et seq.) and the provisions of this act, and determine where regulated medical waste may be disposed.

b. The Board of Public Utilities shall have jurisdiction over rates or charges for the disposal of regulated medical waste received by any commercial incinerator or commercial facility in this State that accepts regulated medical waste for disposal. The department, in conjunction with the board, may require any solid waste facility to accept for disposal regulated medical waste prepared for that purpose in accordance with the provisions of this act, and any rule or regulation adopted pursuant thereto, on the same terms and under the same conditions as ordinary solid waste.

c. The Board of Public Utilities shall not have jurisdiction over rates or charges for the disposal of regulated medical waste imposed by any noncommercial facility in this State that accepts regulated medical waste for disposal, without regard to whether the regulated medical waste was generated onsite or otherwise.

d. (1) The Commissioner of Health shall recommend to the Hospital Rate Setting Commission adjustments to the reimbursement rates for affected generators for activities that are required under this act, but that are not currently reimbursed under the rate setting system established by section 5 of P.L.1978, c.83 (C.26:2H-4.1). The Division of Medical Assistance and Health Services shall recommend to the Commissioner of Human Services adjustments to the reimbursement rates under Medicaid for affected generators for activities that are required under this act, but that are not currently reimbursed under the Medicaid rate setting system.

(2) The Commissioner of Health shall develop and implement a generic appeal process, under which any hospital may petition the Hospital Rate Setting Commission under the appropriate appeal option for the expeditious reimbursement of the costs incurred in complying with the provisions of this act, including the amount of the annual registration fee paid to the department by generators of regulated medical waste pursuant to section 7 of P.L.1989, c.34 (C.13:1E-48.7), to the extent that these costs and the annual fee is not currently reimbursed under the rate setting system established by P.L.1971, c.136 (C.26:2H-1 et seq.) or section 5 of P.L.1978, c.83 (C.26:2H-4.1), as the case may be.

L.1989, c.34, s.12; amended 1989,c.240,s.2.



Section 13:1E-48.13 - State Regulated Medical Waste Management Plan

13:1E-48.13. State regulated medical waste management plan
a. The departments shall study the issue of regulated medical waste in the State and prepare a comprehensive State regulated medical waste management plan addressing the immediate, interim, and long-term needs of the State with respect to the disposal of regulated medical waste in a manner that will protect the public health and the environment. The departments, within one year of the effective date of this act, shall transmit to the Governor and the Legislature the comprehensive State regulated medical waste management plan.

b. The comprehensive State regulated medical waste management plan shall include:

(1) an inventory of the number and types of generators of regulated medical waste within the State, and of the composition and quantities of regulated medical waste generated thereby, together with a recommendation with respect to the advisability, practicability and feasibility of exempting certain small quantity generators from the manifest requirements imposed by this act;

(2) a projection of the number and types of generators of regulated medical waste within the State for the next 30 years following enactment of this act, and the composition and quantities of regulated medical waste to be generated thereby;

(3) an evaluation of the impact of out-of-state generators upon the present and future regulated medical waste disposal capacity within the State;

(4) an evaluation, to be undertaken in conjunction with the Board of Public Utilities, of the status of the regulated medical waste collection and disposal industries, and whether they are of sufficient size and competitiveness to meet the needs of the State, and, if not, recommendations of ways to increase the size and competitiveness thereof;

(5) an inventory and appraisal, including the identity, location, and life expectancy, of all existing and approved incineration or non-incineration disposal capacity which is anticipated to be available to each county in this State for its regulated medical waste disposal needs, including all commercial and noncommercial regulated medical waste disposal facilities, and solid waste facilities within the State and in nearby states permitted to accept regulated medical waste for disposal;

(6) an updated projection of the anticipated regulated medical waste disposal capacity shortfall in each county in this State in the next five years from the date of enactment of this act;

(7) a recommendation of the regulated medical waste disposal strategy to be applied in the State, which strategy shall include the maximum practicable use of existing and approved incineration capacity for regulated medical waste, particularly pathology specimens, resource recovery procedures, recycling, and consideration of the establishment of regional regulated medical waste disposal facilities;

(8) recommendations of any statutory and regulatory changes deemed necessary to implement the comprehensive State regulated medical waste management plan and assure utilization of the most sanitary, efficient, and economical methods for the tracking, identification, packaging, storage, control, monitoring, handling, collection, and disposal of regulated medical waste; and

(9) an evaluation of the environmental and public health impacts of all reasonably available regulated medical waste treatment and disposal technologies, and a recommendation concerning the extent to which non-incineration technologies may be utilized as an alternative to incineration technologies.

L. 1989, c. 34, s. 13.



Section 13:1E-48.14 - Commercial Facilities

13:1E-48.14. Commercial facilities
a. Every existing incinerator or facility in operation as of the effective date of this act that accepts regulated medical waste for disposal shall be incorporated within the relevant district solid waste management plan required pursuant to the provisions of the "Solid Waste Management Act," P.L. 1970, c. 39 (C. 13:1E-1 et seq.), without regard to the provisions of sections 11, 14 and 15 of P.L. 1975, c. 326 (C. 13:1E-20, 13:1E-23 and 13:1E-24).

b. No proposed new commercial regulated medical waste disposal facility shall be included within a district solid waste management plan prior to the submission to the Governor and the Legislature of the comprehensive State regulated medical waste management plan prepared by the departments pursuant to section 13 of this act.

c. Any county may, consistent with the provisions of subsections a. and b. of this section and pursuant to the provisions of sections 11, 14 and 15 of P.L. 1975, c. 326 (C. 13:1E-20, 13:1E-23 and 13:1E-24), prepare and adopt an amendment to the district solid waste management plan to provide for the proper and safe disposal of regulated medical waste generated within the district prior to the submission to the Governor and the Legislature of the comprehensive State regulated medical waste management plan prepared by the departments pursuant to section 13 of this act.

d. Prior to submission to the Governor and the Legislature of the comprehensive State regulated medical waste management plan prepared by the departments pursuant to section 13 of this act, the Department of Environmental Protection shall not consider any application for, or approve any registration statement or engineering design application required by section 5 of P.L. 1970, c. 39 (C. 13:1E-5) for, a proposed new commercial regulated medical waste disposal facility.

e. Prior to submission to the Governor and the Legislature of the comprehensive State regulated medical waste management plan prepared by the departments pursuant to section 13 of this act, the provisions of any other law, ordinance, resolution, rule or regulation to the contrary notwithstanding, no State department, division, commission, authority, council, agency, board, or any other political subdivision of the State, or any county or municipality, shall consider any application for, or grant any approval, certificate, license, consent, permit or other authorization for, a proposed new commercial regulated medical waste disposal facility.

f. Nothing in this section shall prohibit the granting of any State, county or municipal approval, certificate, license, consent, permit or other authorization for any proposed noncommercial incinerator or other noncommercial facility in this State that accepts regulated medical waste for disposal.

L. 1989, c. 34, s. 14.



Section 13:1E-48.15 - County Shortfall Determination

13:1E-48.15. County shortfall determination
a. Upon the submission to the Governor and the Legislature of the comprehensive State regulated medical waste management plan prepared by the departments pursuant to section 13 of this act, the Department of Environmental Protection shall:

(1) transmit, by certified mail, a written determination of need to the governing body of each county in this State in which the department has determined that there exists or impends an anticipated regulated medical waste disposal capacity shortfall; and

(2) issue, in conjunction with the Board of Public Utilities, appropriate administrative orders providing for the interdistrict or intradistrict flow of regulated medical waste. The administrative orders shall direct the flow of regulated medical waste generated within each county in this State to designated commercial regulated medical waste disposal facilities and, subject to the prior approval of the owner or operator thereof, to designated noncommercial facilities for disposal.

b. In the event that appropriate rules and regulations to implement the Federal Act have not been adopted by the United States Environmental Protection Agency prior to the submission to the Governor and the Legislature of the comprehensive State regulated medical waste management plan, the departments may adopt, by rule or regulation, regulated medical waste management requirements to provide for the proper and safe segregation, identification, packaging, storage, labeling, control, monitoring, handling, collection, and disposal of regulated medical waste consistent with those set forth in this act.

L. 1989, c. 34, s. 15.



Section 13:1E-48.16 - County Options

13:1E-48.16. County options
a. Within 12 months of the receipt of a written determination of need and notification of a regulated medical waste disposal capacity shortfall pursuant to section 15 of this act, the governing body of the affected county shall provide for the regulated medical waste disposal requirements of the county as determined by the department.

b. A county may provide for its regulated medical waste disposal requirements in accordance with any of the following arrangements:

(1) the development of one or more new commercial regulated medical waste disposal facilities, which facilities may utilize incineration or non-incineration technologies, within the county;

(2) the development of one or more new noncommercial regulated medical waste disposal facilities within the county;

(3) the more efficient utilization of existing operational incinerators or facilities, which incinerators and facilities accept regulated medical waste for disposal and are located within the county; or

(4) the negotiation of an interdistrict agreement providing for the disposal of regulated medical waste generated within the county at an out-of-district incinerator, facility or proposed new commercial regulated medical waste disposal facility, as the case may be.

c. In the event that a county has negotiated an interdistrict agreement pursuant to subsection b. of this section, the governing body of the county that is the designated recipient of out-of-district regulated medical waste shall transmit to the department, by certified mail, a copy of the negotiated or proposed interdistrict agreement and any other agreements therefor, including evidence of the intent of the parties to adopt the agreement, and the terms and conditions thereof.

d. Each affected county shall prepare and adopt an amendment to the district solid waste management plan required pursuant to the provisions of the "Solid Waste Management Act," P L. 1970, c. 39 (C. 13:1E-1 et seq.) to incorporate the regulated medical waste disposal arrangement selected pursuant to subsection b. of this section.

L. 1989, c. 34, s. 16.



Section 13:1E-48.16A - Preparation, Adoption Of Sharps Disposal Component For District Solid Waste Management Plan.

13:1E-48.16a Preparation, adoption of sharps disposal component for district solid waste management plan.

10. a. The board of chosen freeholders of each county and the New Jersey Meadowlands Commission, in accordance with standards adopted by the Commissioner of Environmental Protection in consultation with the Commissioner of Health and Senior Services, shall prepare and adopt a sharps disposal component as an amendment to the district solid waste management plan required pursuant to the provisions of the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) to provide for the proper and safe disposal of medical waste generated at home within the district.

b.The sharps disposal component of each district solid waste management plan shall be developed in consultation with a work group established by the governing body of the affected county and the New Jersey Meadowlands Commission, in the case of the Hackensack Meadowlands District, that includes persons not employed by or affiliated with the county or the commission, as the case may be, who have a demonstrated interest or expertise in the use and disposal of sharps, including, but not limited to, representatives of waste management companies, persons with diabetes and licensed health care facilities.

c.The Commissioner of Environmental Protection shall provide such financial assistance as may be available to the commissioner for the purpose of this section to the various counties to implement the sharps disposal component of the district solid waste management plan. The commissioner shall be authorized to accept such funding as may be made available from the private sector to effectuate the purposes of this section.

L.2006, c.99, s.10.



Section 13:1E-48.16B - Rules, Regulations.

13:1E-48.16b Rules, regulations.

11. a. The Commissioner of Environmental Protection, in consultation with the Commissioner of Health and Senior Services and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of section 10 of P.L.2006, c.99 (C.13:1E-48.16a).

b.Notwithstanding any provision of P.L.1968, c.410 to the contrary, the commissioner shall adopt, immediately upon filing with the Office of Administrative Law and no later than the 90th day after the effective date of this act, such regulations as the commissioner deems necessary to implement the provisions of section 10 of P.L.2006, c.99 (C.13:1E-48.16a), which shall be effective until the adoption of rules and regulations pursuant to subsection a. of this section and may be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410.

L.2006, c.99, s.11.



Section 13:1E-48.17 - Noncompliance Determination

13:1E-48.17. Noncompliance determination
a. On or after the first day of the 25th month following the effective date of this act, the department shall make a written determination as to whether each county required to provide for its regulated medical waste disposal requirements has selected and implemented an appropriate disposal arrangement. In the event that a county has failed to provide for its regulated medical waste disposal requirements pursuant to section 16 of this act, the commissioner shall certify the failure of that county.

b. In the event that the department determines that a county has failed to fulfill its regulated medical waste disposal responsibilities, as certified by the commissioner pursuant to subsection a. of this section, the department shall hold a public hearing thereon within 30 days of making the determination. At the public hearing, the relevant county shall have the burden to show that the county has taken timely and significant action toward providing for its regulated medical waste disposal requirements and that the determination of the department is unwarranted. Within 45 days of the conclusion of the hearing, the department shall make a final determination, which action shall be considered to be final agency action thereon for the purposes of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), and shall be subject only to judicial review as provided in the Rules of Court.

c. In the event that the department makes a final determination after the public hearing that a county has failed to fulfill its regulated medical waste disposal responsibilities, the department shall have the power to designate and develop in that county one or more appropriate regulated medical waste disposal facilities, which facilities may utilize incineration or non-incineration technologies, to be utilized by the county or several counties on a regional basis.

L. 1989, c. 34, s. 17.



Section 13:1E-48.18 - Payments To County; Surcharges

13:1E-48.18. Payments to county; surcharges
a. Any county within which a solid waste facility is located pursuant to an adopted and approved district solid waste management plan, which facility is a designated recipient of regulated medical waste pursuant to an interdistrict or intradistrict waste flow order issued by the Board of Public Utilities, in conjunction with the Department of Environmental Protection, may be entitled to an annual economic benefit in an amount established by agreement with the owner or operator of the solid waste facility. The governing body of the relevant county may negotiate with the owner or operator of the solid waste facility for the payment of an annual economic benefit.

b. If the parties reach an agreement on the amount of an annual economic benefit, the owner or operator of the solid waste facility shall petition the board for an adjustment in its disposal tariff. The petition shall be accompanied by a copy of the agreement which reflects the proposed annual payments and shall be filed with the board prior to its implementation. The board, within 60 days of the receipt of the petition, shall issue an appropriate order that these payments shall be paid by the users of the facility as an automatic surcharge on any tariff filed with, and recorded by, the board for the regulated medical waste disposal operations of the facility. The surcharge shall be calculated and itemized in all appropriate tariffs on a per ton basis. In the event that any regulated medical waste is measured, upon acceptance for disposal, by other than tons, the surcharge shall be calculated and itemized by using the equivalents thereof as shall be determined by the board.

c. In issuing any order required by this section, the Board of Public Utilities shall be exempt from the provisions of R.S. 48:2-21.

L. 1989, c. 34, s. 18.



Section 13:1E-48.19 - Regional Procedures

13:1E-48.19. Regional procedures
The departments shall seek the cooperation of their counterparts in the states of New York and Pennsylvania in developing regional regulated medical waste tracking, identification, packaging, storage, control, monitoring, handling, collection, and disposal procedures consistent with those set forth in this act. The departments shall prepare, and transmit annually to the Governor and the Legislature, a report summarizing these discussions, including recommendations for appropriate executive and legislative action.

L. 1989, c. 34, s. 19.



Section 13:1E-48.20 - Enforcement.

13:1E-48.20 Enforcement.

20. a. This act, and any rule or regulation adopted pursuant thereto, shall be enforced by the departments and by every local board of health, or county health department, as the case may be.

The departments and the local board of health, or the county health department, as the case may be, shall have the right to enter the premises of a generator, transporter, or facility at any time in order to determine compliance with this act.

The municipal attorney or an attorney retained by a municipality in which a violation of this act is alleged to have occurred shall act as counsel to a local board of health.

The county counsel or an attorney retained by a county in which a violation of this act is alleged to have occurred shall act as counsel to the county health department.

All enforcement activities undertaken by county health departments pursuant to this subsection shall conform to all applicable performance and administrative standards adopted pursuant to section 10 of the "County Environmental Health Act," P.L.1977, c.443 (C.26:3A2-28).

b.Whenever the Commissioner of Environmental Protection or the Commissioner of Health finds that a person has violated this act, or any rule or regulation adopted pursuant thereto, that commissioner shall:

(1)issue an order requiring the person found to be in violation to comply in accordance with subsection c. of this section;

(2)bring a civil action in accordance with subsection d. of this section;

(3)levy a civil administrative penalty in accordance with subsection e. of this section;

(4)bring an action for a civil penalty in accordance with subsection f. of this section; or

(5)petition the Attorney General to bring a criminal action in accordance with subsections g. through j. of this section.

Pursuit of any of the remedies specified under this section shall not preclude the seeking of any other remedy specified.

c.Whenever the Commissioner of Environmental Protection or the Commissioner of Health finds that a person has violated this act, or any rule or regulation adopted pursuant thereto, that commissioner may issue an order specifying the provision or provisions of this act, or the rule or regulation adopted pursuant thereto, of which the person is in violation, citing the action that constituted the violation, ordering abatement of the violation, and giving notice to the person of the person's right to a hearing on the matters contained in the order. The ordered party shall have 20 days from receipt of the order within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order. If no hearing is requested, the order shall become final after the expiration of the 20-day period. A request for hearing shall not automatically stay the effect of the order.

d.The Commissioner of Environmental Protection, the Commissioner of Health, a local board of health, or a county health department may institute an action or proceeding in the Superior Court for injunctive and other relief, including the appointment of a receiver for any violation of this act, or of any rule or regulation adopted pursuant thereto, and the court may proceed in the action in a summary manner. In any proceeding the court may grant temporary or interlocutory relief.

The relief may include, singly or in combination:

(1)a temporary or permanent injunction;

(2)assessment of the violator for the costs of any investigation, inspection, or monitoring survey that led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection;

(3)assessment of the violator for any cost incurred by the State in removing, correcting, or terminating the adverse effects upon environmental quality or public health resulting from any violation of this act, or any rule or regulation adopted pursuant thereto, for which the action under this subsection may have been brought;

(4)assessment against the violator of compensatory damages for any loss or destruction of wildlife, fish or aquatic life, and for any other actual damages caused by any violation of this act, or any rule or regulation adopted pursuant thereto, for which the action under this subsection may have been brought; and

(5)assessment against the violator of the actual amount of any economic benefits accruing to the violator from a violation. Economic benefits may include the amount of any savings realized from avoided capital or noncapital costs resulting from the violation; the return earned or that may be earned on the amount of avoided costs; any benefits accruing to the violator as a result of a competitive market advantage enjoyed by reason of the violation; or any other benefits resulting from the violation.

Assessments under this subsection shall be paid to the State Treasurer, or to the local board of health, or to the county health department, as the case may be, except that compensatory damages may be paid by specific order of the court to any persons who have been aggrieved by the violation.

If a proceeding is instituted by a local board of health or county health department, notice thereof shall be served upon the commissioners in the same manner as if the commissioners were named parties to the action or proceeding. Either of the departments may intervene as a matter of right in any proceeding brought by a local board of health or county health department.

e.Either of the commissioners, as the case may be, may assess a civil administrative penalty of not more than $100,000 for each violation. Each day that a violation continues shall constitute an additional, separate, and distinct offense. A commissioner may not assess a civil administrative penalty in excess of $25,000 for a single violation, or in excess of $2,500 for each day during which a violation continues, until the departments have respectively adopted, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulations requiring the appropriate commissioner, in assessing a civil administrative penalty, to consider the operational history of the violator, the severity of the violation, the measures taken to mitigate or prevent further violations, and whether the penalty will maintain an appropriate deterrent. No assessment may be levied pursuant to this section until after the violator has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute, rule, regulation, or order violated, a concise statement of the facts alleged to constitute a violation, a statement of the amount of the civil administrative penalties to be imposed, and a statement of the party's right to a hearing. The ordered party shall have 20 calendar days from receipt of the notice within which to deliver to the appropriate commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, that commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. Each department may compromise any civil administrative penalty assessed under this section in an amount the department determines appropriate.

f.A person who violates this act, or any rule or regulation adopted pursuant thereto, shall be liable for a penalty of not more than $100,000 per day for each violation, to be collected in a civil action commenced by the Commissioner of Environmental Protection, the Commissioner of Health, a local board of health, or a county health department.

A person who violates an administrative order issued pursuant to subsection c. of this section, or a court order issued pursuant to subsection d. of this section, or who fails to pay an administrative assessment in full pursuant to subsection e. of this section is subject upon order of a court to a civil penalty not to exceed $200,000 per day for each violation.

Of the penalty imposed pursuant to this subsection, 10% or $250, whichever is greater, shall be paid to the appropriate department from the General Fund if the Attorney General determines that a person is entitled to a reward pursuant to section 24 of this act.

Any penalty imposed pursuant to this subsection may be collected, with costs, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this act.

g.A person who purposely or knowingly:

(1)disposes or stores regulated medical waste without authorization from either the Department of Environmental Protection or the Department of Health, as appropriate, or in violation of this act, or any rule or regulation adopted pursuant thereto;

(2)makes any false or misleading statement to any person who prepares any regulated medical waste application, registration, form, label, certification, manifest, record, report, or other document required by this act, or any rule or regulation adopted pursuant thereto;

(3)makes any false or misleading statement on any regulated medical waste application, registration, form, label, certification, manifest, record, report, or other document required by this act, or any rule or regulation adopted pursuant thereto; or

(4)fails to properly treat certain types of regulated medical waste designated by the Department of Health in a prescribed manner; shall, upon conviction, be guilty of a crime of the third degree and, notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $100,000 for the first offense, and not more than $200,000 for each subsequent offense, and restitution, in addition to any other appropriate disposition authorized by subsection b. of N.J.S.2C:43-2.

h.A person who recklessly or negligently:

(1)disposes or stores regulated medical waste without authorization from either the Department of Environmental Protection or the Department of Health, as appropriate, or in violation of this act, or any rule or regulation adopted pursuant thereto;

(2)makes any false or misleading statement to any person who prepares any regulated medical waste application, registration, form, label, certification, manifest, record, report, or other document required by this act, or any rule or regulation adopted pursuant thereto;

(3)makes any false or misleading statement on any regulated medical waste application, registration, form, label, certification, manifest, record, report, or other document required by this act, or any rule or regulation adopted pursuant thereto; or

(4)fails to properly treat certain types of regulated medical waste designated by the Department of Health in a manner prescribed thereby; shall, upon conviction, be guilty of a crime of the fourth degree.

i.A person who, regardless of intent:

(1)transports any regulated medical waste to a facility or any other place in the State that does not have authorization from the Department of Environmental Protection to accept the waste, or in violation of this act, or any rule or regulation adopted pursuant thereto; or

(2)transports, or receives transported, regulated medical waste without completing and submitting a manifest in accordance with this act, or any rule or regulation adopted pursuant thereto; shall, upon conviction, be guilty of a crime of the fourth degree.

j.A person who purposely, knowingly, or recklessly:

(1)generates and causes or permits to be transported any regulated medical waste to a facility or any other place in the State that does not have authorization from the Department of Environmental Protection to accept the waste, or in violation of this act, or any rule or regulation adopted pursuant thereto; or

(2)violates any other provision of this act, or any rule or regulation adopted pursuant thereto, for which no other criminal penalty has been specifically provided for; shall, upon conviction, be guilty of a crime of the fourth degree.

k.All conveyances used or intended for use in the willful discharge, in violation of this act, or any rule or regulation adopted pursuant thereto, of regulated medical waste are subject to forfeiture to the State pursuant to P.L.1981, c.387 (C.13:1K-1 et seq.).

l.(Deleted by amendment, P.L.1997, c.325.)

m.No prosecution for a violation under this act shall be deemed to preclude a prosecution for the violation of any other applicable statute.

L.1989, c.34, s.20; amended 1997, c.325, s.4; 2009, c.282, s.1; 2012, c.17, s.27.



Section 13:1E-48.21 - Strict Liability

13:1E-48.21. Strict liability
Any person who violates any provision of this act, which violation proximately results in the discharge of regulated medical waste into the waters or onto the land of this State, shall be strictly liable, jointly and severally, without regard to fault, for all costs, no matter by whom sustained, associated with the cleanup and removal of the regulated medical waste.

L. 1989, c. 34, s. 21.



Section 13:1E-48.22 - Temporary Approval

13:1E-48.22. Temporary approval
During the first registration year of each applicant, or the year following any violation of this act resulting in a revocation of registration, the departments may give temporary approval of registrations conditioned upon the applicant's effecting specified additions, changes, or improvements in methods of operation and equipment within the time and manner as may be required by the departments. The fee for the temporary approval shall be the same as that established pursuant to this act for the corresponding regular registration, notwithstanding the length of time for which it is given.

L. 1989, c. 34, s. 22.



Section 13:1E-48.23 - Revocation; Suspension Of Registration; Reissuance, Reinstatement.

13:1E-48.23 Revocation; suspension of registration; reissuance, reinstatement.

23. a.The departments, after hearing, may revoke or suspend the registration issued to any transporter or facility upon a finding that the transporter or facility has:

(1)violated this act, or any rule, regulation, or administrative order adopted or issued pursuant thereto;

(2)violated any law, or any rule, regulation, or administrative order adopted or issued pursuant thereto, related to pollution of the environment or endangerment of the public health; or

(3)refused or failed to comply with any lawful order of either of the departments.

b.If the transporter or facility continues to operate while suspended the departments shall revoke the registration and authorization of the transporter or facility to operate in the State. After completion of the term of suspension, a transporter or facility may, after a hearing, reapply to the departments to have their registration, or other authorization to operate, reissued or reinstated.

(1)If a violation involving the illegal or improper disposal of regulated medical waste in New Jersey is committed by a transporter or facility that is registered and authorized in another state, the Attorney General of New Jersey shall notify the Attorney General or other equivalent authority of that state within 30 days.

(2)If information concerning a transporter or facility registered and authorized in this State and found in violation of another state's medical waste disposal laws is received by the Attorney General or another State governmental entity, the Attorney General or other State governmental entity shall forward the information to the departments. Within 60 days, the departments shall determine if the information is sufficient to hold a hearing and consider the suspension or revocation of any registration or other authorization to operate, pursuant to this section.

L.1989, c.34, s.23; amended 2012, c.65, s.3.



Section 13:1E-48.23A - Violations, Revocation Of Generator's Registration; Application For Reissuance.

13:1E-48.23a Violations, revocation of generator's registration; application for reissuance.

4.If, after a hearing, the Commissioner of Environmental Protection and Commissioner of Health and Senior Services determine that a generator is in violation of P.L.1989, c.34 (C.13:1E-48.1 et al.), or any rule or regulation adopted pursuant thereto, and the violation relates to the willful illegal or improper disposal of regulated medical waste, the Department of Environmental Protection and Department of Health and Senior Services, in addition to any other applicable penalties, may suspend or revoke the generator's registration issued by the departments for the generator to operate in the State. After completion of the term of suspension, a generator may, after a hearing, reapply to the department to have their registration reissued.

a.If a violation involving the illegal or improper disposal of regulated medical waste in New Jersey is committed by a generator that is registered and authorized in another state, the Attorney General of New Jersey shall notify the Attorney General or other equivalent authority of that state within 30 days.

b.If information concerning a generator who is registered in this State and found in violation of another state's medical waste disposal laws is received by the Attorney General or another State governmental entity, the Attorney General or other State governmental entity shall forward the information to the departments. Within 60 days, the departments shall determine if the information is sufficient to hold a hearing and consider the suspension or revocation of any registration or other authorization to operate, pursuant to this section.

L.2012, c.65, s.4.



Section 13:1E-48.23B - Violations, Revocation Of Health Care Professionals' License; Application For Reissuance.

13:1E-48.23b Violations, revocation of health care professionals' license; application for reissuance.

5.In addition to any other applicable penalties, if, after a hearing, the Commissioner of Environmental Protection or Commissioner of Health and Senior Services determines that a violation of P.L.1989, c.34 (C.13:1E-48.1 et al.), or any rule or regulation adopted pursuant thereto, has been committed by a health care professional, then the appropriate professional licensing board of the health care professional, or the Division of Consumer Affairs in the Department of Law and Public Safety, as the case may be, after a hearing, may suspend or revoke the health care professional's license or other authorization to practice in the State. After completion of the term of suspension, a health care professional may, after a hearing, reapply to the appropriate professional licensing board of the health care professional, or the Division of Consumer Affairs, to have their license reinstated.

a.If a violation is committed by a health care professional who is licensed or residing in another state, the Attorney General of New Jersey shall notify the Attorney General or other equivalent authority of that state within 30 days.

b.If information concerning a health care professional licensed in this State and found in violation of another state's medical waste disposal laws is received by the Attorney General or another State governmental entity, the Attorney General or the other State governmental entity shall forward the information to the appropriate professional licensing board, or the Division of Consumer Affairs as the case may be. Within 60 days, the appropriate professional licensing board or the division shall determine if the information is sufficient to hold a hearing and consider the licensure suspension under this section.

L.2012, c.65, s.5.



Section 13:1E-48.24 - Reward To Informant

13:1E-48.24. Reward to informant
A member of the public who supplies information to an enforcing authority that proximately results in the imposition and collection of a civil penalty as the result of a civil action brought pursuant to subsection f. of section 20 of this act, or any rule or regulation adopted, administrative order issued, or assessment imposed pursuant thereto, or the imposition and collection of a criminal penalty as a result of a criminal action brought pursuant to subsection g., h., i., or j. of section 20 of this act, shall be entitled to a reward of 10% of the penalty collected, or $250, whichever amount is greater. The reward shall be paid by the appropriate department from any money received by the department pursuant to section 20 of this act. The Attorney General shall adopt, pursuant to the "Administrative Procedure Act," rules and regulations necessary to implement this section, including procedures to provide for the protection of the identity of persons providing information to an enforcing authority concerning a violation of this act in appropriate circumstances.

L. 1989, c. 34, s. 24.



Section 13:1E-48.25 - State Agencies Included

13:1E-48.25. State agencies included
The State and any of its political subdivisions, public agencies, and public authorities shall be deemed a person within the meaning of this act.

L. 1989, c. 34, s. 25.



Section 13:1E-48.26 - Allocation Of Fees

13:1E-48.26. Allocation of fees
The monies collected from the fees imposed pursuant to sections 7, 8, and 10 of this act shall be utilized by the departments to administer and enforce this act, and shall be allocated as follows: 75% to the Department of Environmental Protection and 25% to the Department of Health.

L. 1989, c. 34, s. 31.



Section 13:1E-48.27 - Rules, Regulations

13:1E-48.27. Rules, regulations
The departments shall, pursuant to the "Administrative Procedure Act," adopt rules and regulations necessary to implement this act.

L. 1989, c. 34, s. 32.



Section 13:1E-48.28 - Local Regulation Superseded

13:1E-48.28. Local regulation superseded
The provisions of this act and any rule or regulation promulgated thereunder shall supersede any local ordinance, rule or regulation concerning the proper and safe tracking, identification, packaging, storage, control, monitoring, handling, collection, and disposal of regulated medical waste.

L. 1989, c. 34, s. 33.



Section 13:1E-49 - Short Title

13:1E-49. Short title
Sections 1 through 43 inclusive of this act shall be known and may be cited as the "Major Hazardous Waste Facilities Siting Act."

L.1981, c. 279, s. 1, eff. Sept. 10, 1981.



Section 13:1E-50 - Legislative Findings And Declarations

13:1E-50. Legislative findings and declarations
The Legislature finds and declares that the proper treatment, storage or disposal of hazardous waste generated in this State is today the exception, rather than the rule; that the improper treatment, storage or disposal of hazardous waste results in substantial impairment of the environment and the public health; that insuring the proper treatment, storage or disposal of hazardous waste is a public purpose in the best interests of all citizens of this State; and that the only way to accomplish this purpose is to provide for the siting, design, construction, operation and use of environmentally acceptable major hazardous waste facilities.

The Legislature further finds and declares that certain environmentally sensitive areas must be preserved and therefore excluded from consideration as sites for any major hazardous waste facilities because the risk of irreversible ecological damage, despite the application of sound engineering practices, is too great to be tolerated.

The Legislature further finds and declares that the choice of hazardous waste disposal sites is now made, all too frequently, on an indiscriminate and illegal basis; that it is necessary to establish a mechanism for the rational siting of hazardous waste facilities; that the informed participation of the public and of elected and appointed officials at all levels of government is essential to establish this mechanism; that the proper siting, design, construction, operation and use of major hazardous waste facilities must be provided in a timely fashion; that these facilities should be totally or partially constructed above existing grade and physically accessible to inspection personnel, unless such construction is technologically or economically impracticable and the hazardous waste to be treated, stored or disposed of therein can be effectively monitored; and that major hazardous waste facilities should be privately operated and subject to strict governmental regulation, all as hereinafter provided.

L.1981, c. 279, s. 2, eff. Sept. 10, 1981.



Section 13:1E-51 - Definitions.

13:1E-51 Definitions.

3.As used in this act:

a."Applicant" means the applicant for a registration statement and engineering design for a major hazardous waste facility;

b."Application" means the application for a registration statement and engineering design for a major hazardous waste facility;

c."Commission" means the Hazardous Waste Facilities Siting Commission established by section 4 of this act;

d."Commissioner" means the Commissioner of Environmental Protection;

e.(Deleted by amendment, P.L.2007, c.39);

f."Criteria" means the criteria for the siting of new major hazardous waste facilities adopted by the department pursuant to section 9 of this act;

g."Department" means the Department of Environmental Protection;

h.(Deleted by amendment, P.L.1983, c. 392);

i."Engineering design" means the specifications and parameters approved by the department for the construction and operation of a major hazardous waste facility;

j."Environmental and health impact statement" means a statement of likely environmental and public health impacts resulting from the construction and operation of a major hazardous waste facility, and includes an inventory of existing environmental conditions at the site, a project description, an assessment of the impact of the project on the environment and on public health, a listing of unavoidable environmental and public health impacts, and steps to be taken to minimize environmental and public health impacts during construction and operation;

k."Hazardous waste" means any waste or combination of wastes which poses a present or potential threat to human health, living organisms or the environment including, but not limited to, waste material that is toxic, carcinogenic, corrosive, irritating, sensitizing, biologically infectious, explosive or flammable, and any waste so designated by the United States Environmental Protection Agency. Hazardous waste does not include radioactive waste;

l."Hazardous waste facility" means any area, plant or other facility for the treatment, storage or disposal of hazardous waste, including loading and transportation facilities or equipment used in connection with the processing of hazardous wastes; "major hazardous waste facility" means any commercial hazardous waste facility which has a total capacity to treat, store or dispose of more than 250,000 gallons of hazardous waste, or the equivalent thereof, as determined by the department, except that any facility which would otherwise be considered a major hazardous waste facility pursuant to this subsection solely as the result of the recycling or rerefining of any hazardous wastes which are or contain gold, silver, osmium, platinum, palladium, iridium, rhodium, ruthenium or copper shall not be considered a major hazardous waste facility for the purposes of this act; "existing major hazardous waste facility" means any major hazardous waste facility which was legally in operation or upon which construction had legally commenced prior to the effective date of this act; "new major hazardous waste facility" means any major hazardous waste facility other than an existing major hazardous waste facility; "commercial hazardous waste facility" means any hazardous waste facility which accepts hazardous waste from more than one generator for storage, treatment or disposal at a site other than the site where the hazardous waste was generated;

m."Hazardous waste industry" means any industry which operates a hazardous waste facility or which proposes to construct or operate a hazardous waste facility;

n."Owner or operator" means and includes, in addition to the usual meanings thereof, every owner of record of any interest in land whereon a major hazardous waste facility is or has been located, and any person or corporation which owns a majority interest in any other corporation which is the owner or operator of any major hazardous waste facility;

o."Plan" means the Major Hazardous Waste Facilities Plan adopted by the commission pursuant to section 10 of this act;

p."Registration statement" or "registration" means the operating license, approved by the department, for a major hazardous waste facility; "registrant" means the person to whom such approval was granted.

L.1981, c.279, s.3; amended 1983, c.392, s.11; 2007, c.39, s.19.



Section 13:1E-52 - Hazardous Waste Facilities Siting Commission

13:1E-52. Hazardous waste facilities siting commission
a. There is established in the Executive Branch of the State Government a public body corporate and politic, with corporate succession, to be known as the Hazardous Waste Facilities Siting Commission. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Environmental Protection, but, notwithstanding that allocation, the commission shall be independent of any supervision or control by the department or by the commissioner or any officer or employee thereof. The commission shall constitute an instrumentality of the State exercising public and essential governmental functions, and the exercise by the commission of the powers conferred by this or any other act shall be deemed and held to be an essential governmental function of the State.

b. The commission shall consist of nine members, except as otherwise provided in subsection c. of this section. Three of these members shall be county or municipal elected or appointed officials at the time of their appointment, three shall be employed by an industrial firm, and three shall be representatives of environmental or public interest organizations. Each of these members shall be appointed by the Governor, with the advice and consent of the Senate, for a term of 3 years, provided that of the members of the commission first appointed by the Governor, three shall serve for terms of 1 year, three for terms of 2 years, and three for terms of 3 years, so that one member from each of the three categories of membership shall be appointed to serve for a term of each such duration. Each of these members shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A member shall be eligible for reappointment . Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

c. Whenever the commission considers the recommendations of an administrative law judge pursuant to subsection a. of section 11 hereof, two additional voting members shall be appointed to the commission. One of the additional members shall be appointed by the governing body of the county wherein the proposed major hazardous waste facility site is located, and the other shall be appointed by the governing body of the municipality wherein such site is located. In the event that such site is located in more than one county or municipality, each of the affected county and municipal governing bodies shall appoint an additional member of the commission, except that all of such county appointments shall share a single vote, and all of such municipal appointments shall share a single vote.

d. Each member may be removed from office by the appointing authority, for cause and after opportunity for a hearing, and may be suspended by the appointing authority pending the completion of the hearing. Each member who shall miss three consecutive meetings of the commission without being excused for good cause by the chairman shall be deemed to have vacated his office.

e. Each member of the commission shall, before entering upon his duties, take and subscribe an oath to perform the duties of his office faithfully, impartially, and justly to the best of his ability. A record of these oaths shall be filed in the office of the Secretary of State.

f. The members of the commission shall elect from among their number a chairman, who shall schedule, convene and chair commission meetings, and a vice-chairman, who shall act as chairman in his absence. The members of the commission shall appoint an executive director, who shall be the chief administrative officer and secretary of the commission. The executive officer shall serve at the pleasure of the commission, and shall be a person qualified by training and experience to perform the duties of his office.

g. The powers of the commission shall be vested in the members thereof in office, and a majority of the total authorized membership of the commission shall be required to exercise its powers at any meeting thereof.

h. Each member of the commission shall execute a bond to be conditioned upon the faithful performance of his duties in such form and amount as may be prescribed by the State Treasurer. The bonds shall be filed in the Office of the Secretary of State. At all times thereafter, the commission members shall maintain the bonds in full force. The commission shall pay the cost of the bonds.

i. The members of the commission shall serve without compensation, but the commission may, within the limits of funds appropriated or otherwise made available therefor, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

j. A true copy of the minutes of every meeting of the commission shall be prepared and forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at the meeting by the commission shall have effect until 10 days, Saturdays, Sundays, and public holidays excepted, after the copy of the minutes shall have been so delivered, unless during the 10-day period, the Governor shall approve the minutes, in which case the action shall become effective upon that approval. If, in the 10-day period, the Governor returns the copy of the minutes with a veto of any action taken by the commission at that meeting, the action shall be of no effect.

L.1981, c. 279, s. 4, eff. Sept. 10, 1981.



Section 13:1E-53 - Powers

13:1E-53. Powers
The commission shall have the following powers:

a. To adopt bylaws for the regulation of its affairs and the conduct of its business;

b. To adopt and have a seal and to alter the same at its pleasure;

c. To sue and be sued;

d. To enter into contracts upon such terms and conditions as the commission shall determine to be reasonable, and to pay or compromise any claim arising therefrom;

e. To call to its assistance and avail itself of the services of such employees of any State, county or municipal department, board, commission or agency as may be required and made available for such purposes;

f. To contract for and to accept any gifts or grants or loans of funds or financial or other aid in any form from the United States of America or any agency, instrumentality or political subdivision thereof, or from any other source and to comply, subject to the provisions of the act, with terms and conditions thereof;

g. To employ an executive director, consulting engineers, architects, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the commission to carry out the purposes of this act, and to fix and pay their compensation from funds available to the commission therefor, all without regard to the provisions of Title 11, Civil Service, of the Revised Statutes;

h. To hold public meetings or hearings within this State on any matter related to the need for, or the siting of, major hazardous waste facilities;

i. To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contract with any person;

j. To adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) rules and regulations establishing eligibility standards to be utilized by the department in granting exemptions pursuant to subsection e. of section 12 of this act.

L.1981, c. 279, s. 5, eff. Sept. 10, 1981.



Section 13:1E-55.1 - Annual Program Analysis Required.

13:1E-55.1 Annual program analysis required.

3. a. The Director of the Office of Management and Budget shall annually conduct an analysis of the program established in the Department of Environmental Protection for the cleanup of hazardous discharges in the State. This program analysis shall include an evaluation of the staff levels necessary to efficiently carry out the program and an analysis of the most efficient use of the various sources of funds dedicated to the cleanup program.

b.The program analysis shall be submitted to the Commissioner of Environmental Protection for review and to the State Auditor for utilization in the preparation of the audit report.

c.(Deleted by amendment, P.L.2007, c.39).

L.1989, c.243, s.3; amended 2007, c.39, s.20.



Section 13:1E-57 - Criteria For Siting Of New Major Hazardous Waste Facilities; Preparation And Adoption.

13:1E-57 Criteria for siting of new major hazardous waste facilities; preparation and adoption.

9. a. The department shall, within 1 year of the effective date of this act, prepare, adopt and transmit to the commission criteria for the siting of new major hazardous waste facilities. Such criteria shall be designed to prevent any significant adverse environmental impact resulting from the location or operation of a major hazardous waste facility, including any significant degradation of the surface or ground waters of this State, and shall prohibit the location or operation of any new major hazardous waste facility, at a minimum, within:

(1)2,000 feet of any structure which is routinely occupied by the same person or persons more than 12 hours per day, or by the same person or persons under the age of 18 for more than 2 hours per day, except that the commission may permit the location of a major hazardous waste facility less than 2,000 feet, but in no case less than 1,500 feet, from such structures upon showing that such a location would not present a substantial danger to the health, welfare, and safety of the persons occupying or inhabiting such structures;

(2)Any flood hazard area delineated pursuant to P.L.1962, c.19 (C.58:16A-50 et seq.);

(3)Any wetlands designated pursuant to P.L.1970, c.272 (C.13:9A-1 et seq.);

(4)Any area where the seasonal high water table rises to within 1 foot of the surface, unless the seasonal high water table can be lowered to more than 1 foot below the surface by permanent drainage measures approved by the department; and

(5)Any area within a 20 mile radius of a nuclear fission power plant at which spent nuclear fuel rods are stored on-site.

b.The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or any other law to the contrary notwithstanding, the department shall prepare and adopt criteria for the siting of new major hazardous waste facilities as follows:

(1)Within 6 months of the effective date of this act, the department shall prepare and make available to all interested persons preliminary criteria for the siting of new major hazardous waste facilities;

(2)Within 8 months of the effective date of this act, the department shall conduct public meetings on the preliminary criteria in the several geographic areas of this State. Notice of these meetings shall be published, at least 30 days in advance thereof, in at least two newspapers circulating in the specific geographic area where the meeting will be held. Notice of these meetings shall also be transmitted, at least 30 days in advance thereof, to every municipal clerk and environmental commission within the specified geographic area where the meeting will be held;

(3)Within 9 months of the effective date of this act, the department shall consider and evaluate any comments made at the public meetings, make such revisions to the preliminary criteria as it deems necessary or appropriate, and schedule a public hearing on the revised criteria. Notice of this hearing shall be published, at least 30 days in advance thereof, in at least four newspapers of general circulation in this State;

(4)Within 10 months of the effective date of this act, the department shall conduct the public hearing on the revised criteria; and

(5)Within 1 year of the effective date of this act, the department shall consider and evaluate any comments made at the public hearing, make such changes to the revised criteria as it deems necessary or appropriate, and adopt and transmit to the commission final criteria for the siting of new major hazardous waste facilities.

L.1981, c.279, s.9; amended 2007, c.39, s.21.



Section 13:1E-58 - Major Hazardous Waste Facilities Plan; Preparation And Adoption; Contents; Public Information Program.

13:1E-58 Major hazardous waste facilities plan; preparation and adoption; contents; public information program.

10. a. The commission shall prepare and adopt, within 1 year of the effective date of this act, a Major Hazardous Waste Facilities Plan. This plan shall be revised and updated every 3 years, or more frequently when, in the discretion of the commission, changes in existing hazardous waste facilities, the amount or type of hazardous waste generated in this State, or technological advances so require.

b.The plan shall include, but need not be limited to:

(1)An inventory and appraisal, including the identity, location and life expectancy, of all hazardous waste facilities located within the State, and the identity of every person engaging in hazardous waste collection, treatment, storage or disposal within the State;

(2)A current inventory of the sources, composition and quantity of the hazardous waste generated within the State;

(3)Projections of the amounts and composition of hazardous waste to be generated within the State in each of the next 3 years;

(4)A determination of the number and type of new major hazardous waste facilities needed to treat, store or dispose of hazardous waste in this State;

(5)An analysis of the ability of all existing facilities to meet current and proposed State and federal environmental, health and safety standards and their performance in meeting these standards;

(6)An analysis of transportation routes and transportation costs from hazardous waste generators to existing or available suitable sites for major hazardous waste facilities;

(7) Procedures to encourage codisposal of solid and hazardous waste, source reduction, materials recovery, energy recovery, waste exchanging and recycling and to discourage all inappropriate disposal techniques, and to minimize the amount of hazardous waste to be treated, stored or disposed of in this State; and

(8)A regional analysis of existing and necessary major hazardous waste facilities and recommended procedures for coordinating major hazardous waste facilities planning on a regional basis.

c.The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or any other law to the contrary notwithstanding, the commission shall prepare and adopt the plan as follows:

(1)Within 6 months of the effective date of this act, the commission shall prepare and make available to all interested persons a proposed plan;

(2)Within 8 months of the effective date of this act, the commission shall conduct public hearings in the several geographic areas of the State on the proposed plan. Notice of these hearings shall be published at least 30 days in advance thereof in at least two newspapers circulating in the specific geographic area where the hearing will be held;

(3)Within 1 year of the effective date of this act, the commission shall consider any comments made at the public hearings, make such revisions to the proposed plan as it deems necessary or appropriate, and adopt the plan.

d.Within 90 days of the effective date of this act, the commission shall, in consultation with the department, establish a public information program which addresses:

(1)The nature and dimension of the hazardous waste problem;

(2)The need for the proper and expeditious siting of new major hazardous waste facilities;

(3)The respective responsibilities of the commission and department pursuant to this act; and

(4)The necessity and opportunities for public participation as provided herein.

e.In preparing or revising the plan pursuant to this section, the commission may direct that the department provide or prepare any data or other information which the commission deems necessary for the performance of its responsibilities pursuant to this act.

L.1981, c.279, s.10; amended 2007, c.39, s.22.



Section 13:1E-59 - Site Designations; Proposal And Adoption.

13:1E-59 Site designations; proposal and adoption.

11. a. The commission shall propose and adopt site designations for the number and type of new major hazardous waste facilities determined to be necessary in the plan.

The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) or any other law to the contrary notwithstanding, these sites shall be proposed and adopted in the following manner:

(1)Within 18 months of the effective date of this act, or within 6 months of the receipt of the criteria from the department, whichever is sooner, the commission shall propose sites for new major hazardous waste facilities, transmit written notice thereof, by certified mail, to the governing body, board of health, planning board and environmental commission of the affected municipality, and provide the governing body with a grant, pursuant to the provisions of subsection d. of this section, to conduct a site suitability study of the proposed site. In the event that a site is located in a county wherein has been established a county health department, such notice shall also be transmitted thereto;

(2)Within 6 months of the receipt of a grant from the commission, the governing body of the affected municipality shall complete and transmit to the commission the site suitability study on the proposed site;

(3)Within 45 days of the receipt by the commission of the municipal site suitability study, an adjudicatory hearing concerning the proposed site shall be conducted by an administrative law judge. The affected municipality shall be a party of interest to such hearing, and shall have the right to present testimony and cross-examine witnesses. Intervention in this hearing by any other person shall be as provided by the "Administrative Procedure Act";

(4)Within 30 days of the close of such hearing, the administrative law judge shall transmit his recommendations for action on the proposed site to the commission. The judge shall not favorably recommend the proposed site as suitable for a major hazardous waste facility unless he finds clear and convincing evidence that locating a major hazardous waste facility on the proposed site will not constitute a substantial detriment to the public health, safety and welfare of the affected municipality; and
(5)Within 30 days of the receipt thereof, the commission shall affirm, conditionally affirm or reject the recommendations of the administrative law judge and adopt or withdraw the proposed site. Such action by the commission shall be based upon the potential for significant impairment of the environment or the public health, shall be considered to be final agency action thereon for the purposes of the "Administrative Procedure Act" and shall be subject only to judicial review as provided in the Rules of Court.

If the commission fails to act upon the recommendations of the administrative law judge as required in this subsection, the failure shall constitute commission affirmance of those recommendations.

b.The commission may designate alternate or additional sites for new major hazardous waste facilities, at the request of any hazardous waste industry, and the requestor shall have the burden of proof concerning the suitability of the site in proceedings conducted pursuant to subsection a. of this section.

c.The commission may, upon its own motion or at the request of the governing body of any affected municipality, repeal or withdraw any adopted site for a new major hazardous waste facility if, in the discretion of the commission, such action is consistent with the purposes and provisions of this act.

d.The commission may make grants to municipalities for conducting site suitability studies of proposed sites for major hazardous waste facilities, pursuant to this section, from any State, federal or other funds which may be appropriated or otherwise made available to it for this purpose.

e.In the event that any site proposed by the commission pursuant to this section is located in more than one municipality, the notices required herein shall be transmitted to each affected municipality or agency thereof, the grant awarded for the municipal site suitability study shall be made to all of the affected municipalities, the site suitability study shall be conducted jointly by all of the affected municipalities, and all of the affected municipalities shall be considered a single party for the purposes of the adjudicatory hearing held pursuant to this section.1

L.1981, c.279, s.11; amended 2007, c.39, s.23.



Section 13:1E-60 - Construction Of Major Hazardous Waste Facility; Registration Statement And Engineering Design; Review; Approval; Findings; Fees; Exemptions.

13:1E-60 Construction of major hazardous waste facility; registration statement and engineering design; review; approval; findings; fees; exemptions.

12. a. No person shall commence construction of any major hazardous waste facility on or after the effective date of this act unless that person shall have obtained the approval of the department for the registration statement and engineering design for such facility prior to construction thereof.

b.The department shall review all applications for registration statements and engineering designs for new major hazardous waste facilities. The review shall include the evaluation of an environmental and health impact statement, which statement shall be prepared by the commission at the applicant's expense.

In addition to all other standards and conditions pertaining to an application for registration and engineering design approval, no such approval shall be granted by the department for a new major hazardous waste facility unless the department finds that:

(1)(Deleted by amendment, P.L.1983, c. 392);

(2)The environmental and health impact statement shows that the location and design of the proposed facility will pose no significant threat to human health or to the environment if properly managed in accordance with all relevant federal and State laws and all rules and regulations adopted pursuant thereto; and

(3)The proposed facility would be operated by the proposed operator on a site designated by the commission for that particular type of major hazardous waste facility.

c.The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or any other law to the contrary notwithstanding, the review of all applications for registration and engineering design approval for new major hazardous waste facilities shall be conducted in the following manner:

(1)Not less than 90 days prior to filing an application for registration and engineering design approval, the applicant shall submit to the department and the governing body of the affected municipality a letter of intent to apply for registration and engineering design approval, and a brief description of the nature of the proposed facility;

(2)(Deleted by amendment, P.L.1983, c.392);

(3)The department shall transmit, by certified mail, a complete copy of any application submitted pursuant to this subsection to the governing body, board of health, planning board and environmental commission of the affected municipality;

(4)Within 6 months of the receipt of such notice, the affected municipality shall conduct and transmit to the department a review of the proposed facility and operator, including a site plan review conducted in the manner provided by the "Municipal Land Use Law," P.L.1975, c.291 (C. 40:55D-1 et seq.). The cost of the municipal review shall be borne by the applicant, except that such cost shall not exceed $15,000.00 per application. In preparing this review, the affected municipality may request and receive any reasonable and relevant information from the applicant or the department;

(5)Within 8 months of the receipt of a complete application, the department shall reject the application or grant tentative approval thereof, which tentative approval shall establish design and operating conditions for the proposed major hazardous waste facility, requirements for the monitoring thereof, and any other conditions required under State rules and regulations;

(6)All tentative approvals of applications granted pursuant to this subsection shall be transmitted to the applicant and to the affected municipality and shall be accompanied by a fact sheet setting forth the principal facts and the significant factual, legal, methodological, and policy questions considered in granting the tentative approval. The fact sheet shall include a description of the type of facility or activity which is the subject of the tentative approval; the types and quantities of wastes which are proposed to be treated, stored, or disposed of at the proposed facility; a brief summary of the basis for the conditions of the tentative approval; the environmental and health impact statement prepared for the proposed facility and a summary as to how the statement demonstrates that the proposed facility, subject to such conditions as may have been imposed, would not create a significant adverse impact upon the public health or the environment, and, in the event that the granting of the tentative approval is contrary to the findings of the municipal review of the application, the department's reasons for the rejection of those findings;

(7)Within 45 days of the granting of a tentative approval of an application, an adjudicatory hearing on the proposed facility and operator shall be conducted by an administrative law judge. The affected municipality shall be a party of interest to such hearing, and shall have the right to present testimony and cross-examine witnesses. Intervention in this hearing by any other person shall be as provided in the "Administrative Procedure Act" ;

(8)Within 30 days of the close of such hearing, the administrative law judge shall transmit his recommendations for action on the application to the department. The judge shall not recommend approval of an application unless he finds clear and convincing evidence that the disclosure statement and application for a registration statement establish that the owner and operator of the proposed facility possess sufficient financial resources to construct, operate, and guarantee maintenance and closure of the facility, and that the facility will not constitute a substantial detriment to the public health, safety and welfare of the affected municipality; and

(9)Within 60 days of the receipt thereof, the department shall affirm, conditionally affirm or reject the recommendations of the administrative law judge and grant final approval to or deny the application. Such approval or denial of an application by the department shall be considered to be final agency action thereon for the purposes of the "Administrative Procedure Act," and shall be subject only to judicial review as provided in the Rules of Court.

If the department fails to act upon the recommendations of the administrative law judge as required by this subsection, the failure shall constitute departmental affirmance of the recommendations.

d.The department may charge and collect, in accordance with a fee schedule adopted as a rule and regulation pursuant to the "Administrative Procedure Act," such reasonable fees as may be necessary to cover the costs of reviewing applications pursuant to this section.

e.The department may, upon request of an owner or operator and after public hearing, exempt a major hazardous waste facility below a certain size or of a particular type from being considered a major hazardous waste facility for the purposes of this section, provided that such exemption is consistent with the eligibility standards contained in rules and regulations adopted by the commission.

f.In the event that any application reviewed by the department pursuant to this section is for a registration statement and engineering design approval for a proposed major hazardous waste facility on a site located in more than one municipality, the notices required herein shall be transmitted to each affected municipality or agency thereof, the municipal review of the proposed facility and operator shall be conducted jointly by all of the affected municipalities, and all of the affected municipalities shall be considered a single party for the purposes of the adjudicatory hearing held pursuant to this section.

L.1981, c.279, s.12; amended 1983, c.392, s.12; 2007, s.39, s.24.



Section 13:1E-61 - Criteria For New Major Hazardous Waste Facilities; Failure To Meet Requirements; Approval; Findings

13:1E-61. Criteria for new major hazardous waste facilities; failure to meet requirements; approval; findings
a. The provisions of any other law to the contrary notwithstanding, all new major hazardous waste facilities shall be:

(1) Totally or partially constructed above existing grade;

(2) Physically accessible to inspection personnel;

(3) Designed to allow 99.9% extraction of all hazardous waste stored or disposed of therein; and

(4) Designed to prevent any significant adverse impact on the environment or public health.

b. Registration statements and engineering designs for secure landfills or other facilities which do not meet the requirements of criterion (1) or (2) of subsection a. of this section may be approved by the department only upon a finding that:

(1) All alternatives to the proposed facility design are technologically or economically impracticable;

(2) All hazardous waste to be treated, stored or disposed of in the proposed facility can be effectively monitored;

(3) The requirements of criteria (3) and (4) of subsection a. of this section will not be violated; and

(4) Such approval is consistent with the purposes and provisions of this act.

L.1981, c. 279, s. 13, eff. Sept. 10, 1981.



Section 13:1E-62 - Joint And Severally Strict Liability Of Owners And Operators

13:1E-62. Joint and severally strict liability of owners and operators
a. Every owner or operator of a major hazardous waste facility shall be jointly and severally strictly liable, without regard to fault, for:

(1) All direct and indirect damages, no matter by whom sustained, proximately resulting from the operations or closure of the facility, including any personal injuries or medical expenses incurred as a result thereof; and

(2) The cleanup and removal of any discharge of a hazardous substance, as defined in section 3 of P.L.1976, c. 141 (C. 58:10-23.11b), which occurs at the facility;

b. The liability imposed pursuant to this section shall be subject only to the monetary limits and defenses provided in section 8 of P.L.1976, c. 141 (C. 58:10-23.11g).

L.1981, c. 279, s. 14, eff. Sept. 10, 1981.



Section 13:1E-63 - Construction And Operation; Inapplicability Of Local Government Approval Or Zoning Ordinance; Compliance With State Law; Inspections

13:1E-63. Construction and operation; inapplicability of local government approval or zoning ordinance; compliance with state law; inspections
The owner or operator of any major hazardous waste facility which has received departmental approval of the registration statement and engineering design for the such facility may construct and operate that facility without regard to any local zoning ordinance, and the use shall not be required to be submitted to or approved by any county or municipal governing body, zoning or planning board or other agency, except as otherwise expressly provided herein. All major hazardous waste facilities shall be constructed in compliance with the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.). The department shall conduct inspections during construction under the supervision of the State Uniform Construction Code Office.

L.1981, c. 279, s. 15, eff. Sept. 10, 1981.



Section 13:1E-64 - Weekly Inspections By Local Health Board Or Department; Violations; Injunction Or Other Relief; Disposition Of Penalties

13:1E-64. Weekly inspections by local health board or department; violations; injunction or other relief; disposition of penalties
a. The local board of health or county health department, as the case may be, shall conduct weekly inspections of major hazardous waste facilities in order to determine compliance with the provisions of the registration statement or engineering design for the facility and of all relevant Federal or State laws or any rule and regulation adopted pursuant thereto. These inspections shall be conducted by the appropriate health or code enforcement official, as the case may be, shall commence with the commencement of construction of such facility, and shall continue for 30 years following the closure thereof. Prior to the commencement of operation of any major hazardous waste facility, the department, in conjunction with the Department of Health, shall provide for the training of local or county health personnel to conduct the inspections required pursuant to this section.

b. In the event that any municipal or county inspection of a major hazardous waste facility discloses a violation of any law or rule and regulation adopted pursuant thereto, the local board of health or the county health department, as the case may be, may institute an action in a court of competent jurisdiction for injunctive relief to restrain the violation and for such other relief as the court shall deem proper. The court may proceed in such action in a summary manner. Neither the institution of such action nor any of the proceedings therein shall relieve any party to the proceedings from other fines or penalties prescribed by law for the violation. One-half of any penalty imposed upon the owner or operator of a major hazardous waste facility as the result of a violation disclosed in any municipal or county inspection thereof shall, the provisions of any law to the contrary notwithstanding, be awarded to the local board of health or county health department, as the case may be, which conducted the inspection.

c. The department, in consultation with the commission, shall conduct or cause to be conducted a training program for municipal or county officials performing inspections of major hazardous waste facilities pursuant to this section.

L.1981, c. 279, s. 16, eff. Sept. 10, 1981.



Section 13:1E-65 - Right Of Entry Of Local Inspector

13:1E-65. Right of entry of local inspector
The department and the local board of health, or the county health department, as the case may be, shall have the right to enter any major hazardous waste facility at any time in order to determine compliance with the registration statement and engineering design, and with the provisions of all applicable laws or rules and regulations adopted pursuant thereto.

L.1981, c. 279, s. 17, eff. Sept. 10, 1981. Amended by L.1981, c. 511, s. 5, eff. Jan. 12, 1982.



Section 13:1E-66 - Failure To Comply With Laws Or Rules And Regulations; Enforcement And Closure Actions

13:1E-66. Failure to comply with laws or rules and regulations; enforcement and closure actions
Subsequent to the effective date of this act, any major hazardous waste facility which fails to comply with the provisions of any Federal or State law, or of any rule and regulation adopted pursuant thereto shall be subject to enforcement and closure actions in the manner provided by law.

L.1981, c. 279, s. 18, eff. Sept. 10, 1981.



Section 13:1E-67 - Award For Information On Violations

13:1E-67. Award for information on violations
a. Any person who supplies any information which proximately results in the arrest and conviction of any other person for the illegal treatment, storage or disposal of hazardous waste shall be awarded one-half of any penalty collected as a result thereof.

b. The Attorney General shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), such rules and regulations as are necessary to implement this section.

L.1981, c. 279, s. 19, eff. Sept. 10, 1981.



Section 13:1E-68 - Evidence Of Financial Responsibility; Mechanism To Defray Closing Costs And Post-closure Monitoring Expenses

13:1E-68. Evidence of financial responsibility; mechanism to defray closing costs and post-closure monitoring expenses
The department shall require that the owner or operator of every major hazardous waste facility provide evidence of financial responsibility for the duration of the operation of the facility and establish a mechanism to defray closing costs and post-closure monitoring expenses for such period of time as may be deemed necessary by the department, whether by escrow accounts, performance bonds or otherwise. Post-closure monitoring of major hazardous waste facilities shall be assumed by the department 30 years subsequent to the closure of a particular facility.

L.1981, c. 279, s. 20, eff. Sept. 10, 1981.



Section 13:1E-69 - Conservatorship

13:1E-69. Conservatorship
a. Notwithstanding any other provision of this act or any other law to the contrary:

(1) Upon the revocation by the department of a registration; or

(2) Upon, in the discretion of the commission, the suspension by the department of a registration for a period of in excess of 120 days, and notwithstanding the pendency of any appeal therefrom, the commission shall appoint and constitute a conservator to, among other things, take over and into his possession and control all the property and business of the registrant relating to the major hazardous waste facility.

b. The commission may proceed in a conservatorship action in a summary manner or otherwise and shall have the power to appoint and remove one or more conservators and to enjoin the former or suspended registrant from exercising any of its privileges, from collecting or receiving any debts and from paying out, selling, assigning or transferring any of its property to other than a conservator, except as the commission may otherwise order. The commission shall have such further powers as shall be appropriate for the fulfillment of the purposes of this act.

c. Every conservator shall, before assuming his duties, execute and file a bond for the faithful performance of his duties payable to the commission in the office of the commission with such surety and in such form as the commission shall approve and in such amount as the commission shall prescribe.

d. When more than one conservator is appointed pursuant to this section, the provisions of this act applicable to one conservator shall be applicable to all; the debts and property of the former or suspended registrant may be collected and received by any of them; and the powers and rights conferred upon them shall be exercised by a majority of them.

e. The governing body of a municipality or county in which there is located a major hazardous waste facility is authorized to petition a court of competent jurisdiction to impose a conservatorship on a facility which is causing a substantial threat to the health, safety, and welfare of the residents of such a municipality or county. Except in the event of an emergency, such an action shall not be taken unless 30 days' written notice shall have been given to the commission, which notice shall indicate the intention of the affected municipality or county to request this action and state the reasons therefor. If the commission fails to act to the satisfaction of the affected municipality or county within the 30 day period, the conservatorship action may be filed and the court shall determine whether a conservatorship should be imposed on the facility.

L.1981, c. 279, s. 21, eff. Sept. 10, 1981.



Section 13:1E-70 - Conservator; Powers And Duties

13:1E-70. Conservator; powers and duties
a. Upon his appointment, the conservator shall become vested with the title of all the property of the former or suspended registrant relating to the major hazardous waste facility, subject to any and all valid liens, claims, and encumbrances. The conservator shall have the duty to conserve and preserve the assets so acquired to the end that such assets shall continue to be operated on a sound and businesslike basis.

b. Subject to the general supervision of the commission and pursuant to any specific order it may deem appropriate, a conservator shall have power to:

(1) Take into his possession all the property of the former or suspended registrant relating to the major hazardous waste facility, including its books, records and papers;

(2) Institute and defend actions by or on behalf of the former or suspended registrant;

(3) Settle or compromise with any debtor or creditor of the former or suspended registrant, including any taxing authority;

(4) Continue the business of the former or suspended registrant and to that end enter into contracts, borrow money and pledge, mortgage or otherwise encumber the property of the former or suspended registrant as security for the repayment of the conservator's loans; except that such power shall be subject to any provisions and restrictions in any existing credit documents;

(5) Hire, fire and discipline employees;

(6) Reach agreements with the department for the cleanup or removal of any discharge of a hazardous substance, or make any payment for any direct or indirect damage claim pursuant to the provisions of P.L.1976, c. 141 (C. 58:10-23.11 et seq.).

c. Except during the pendency of a suspension or during the pendency of any appeal from any action or event set forth in section 21 of this act which precipitated the conservatorship or in instances in which the commission finds that the interests of justice so require, the conservator, subject to the prior approval of and in accordance with such terms and conditions as may be prescribed by the commission and after appropriate prior consultation with the former registrant as to the reasonableness of such terms and conditions, shall endeavor to and be authorized to sell, assign, convey or otherwise dispose of in bulk, subject to any and all valid liens, claims, and encumbrances, all the property of a former registrant relating to the major hazardous waste facility only upon prior written notice to all creditors and other parties in interest and only to such persons who shall qualify as a major hazardous waste facility owner or operator pursuant to the provisions of this act and any rules and regulations adopted pursuant hereto. Prior to any such sale, the former registrant shall be granted, upon request, a summary review by the commission of such proposed sale.

d. The commission may direct that the conservator, for an indefinite period of time, retain the property and continue the business of the former or suspended registrant relating to the major hazardous waste facility. During such period of time or any period of operation by the conservator, he shall pay when due, without in any way being personally liable, all secured obligations and shall not be immune from foreclosure or other legal proceedings to collect the secured debt, nor with respect thereto shall the conservator have any legal rights, claims, or defenses other than those which would have been available to the former or suspended registrant.

L.1981, c. 279, s. 22, eff. Sept. 10, 1981.



Section 13:1E-71 - Compensation For Services, Costs And Expenses In Conservatorship Action

13:1E-71. Compensation for services, costs and expenses in conservatorship action
In any proceeding pursuant to section 21 of this act, the commission shall allow a reasonable compensation for the services, costs and expenses in the conservatorship action of the conservator, the attorney for the conservator, the appraiser, the auctioneer, the accountant and such other persons as the commission may appoint in connection with the conservatorship action.

L.1981, c. 279, s. 23, eff. Sept. 10, 1981.



Section 13:1E-72 - Assumption Of Outstanding Debts Of Former Registrant By Purchaser

13:1E-72. Assumption of outstanding debts of former registrant by purchaser
As an incident of its prior approval pursuant to subsection c. of section 22 of this act, of the sale, assignment, conveyance or other disposition in bulk of all property of the former registrant relating to the major hazardous waste facility, the commission may, in its discretion, require that the purchaser thereof assume in a form and substance acceptable to the commission all of the outstanding debts of the former registrant that arose from or were based upon the operation of major hazardous waste facility.

L.1981, c. 279, s. 24, eff. Sept. 10, 1981.



Section 13:1E-73 - Payment Of Net Earnings During Conservatorship; Approval

13:1E-73. Payment of net earnings during conservatorship; approval
No payment of net earnings during the period of the conservatorship may be made by the conservator without the prior approval of the commission, which may, in its discretion, direct that all or any part of same be paid either to the suspended or former registrant or to the Spill Compensation Fund pursuant to the "Spill Compensation and Control Act," P.L.1976, c. 141 (C. 58:10-23.11 et seq.).

L.1981, c. 279, s. 25, eff. Sept. 10, 1981.



Section 13:1E-74 - Disposition In Bulk Of All Property; Net Proceeds To Former Or Suspended Registrant

13:1E-74. Disposition in bulk of all property; net proceeds to former or suspended registrant
Following any sale, assignment, conveyance or other disposition in bulk of all the property subject to the conservatorship, the net proceeds therefrom, if any, after payment of all obligations owing to the State of New Jersey and any political subdivision thereof and of those allowances set forth in section 23 of this act, shall be paid by the conservator to the former or suspended registrant.

L.1981, c. 279, s. 26, eff. Sept. 10, 1981.



Section 13:1E-75 - Conservator; Subjection To Laws, Rules And Regulations And Conditions And Restrictions In Statement Or Design

13:1E-75. Conservator; subjection to laws, rules and regulations and conditions and restrictions in statement or design
A conservator appointed pursuant to section 21 of this act shall at all times be subject to the provisions of any relevant law or any rule or regulation promulgated pursuant thereto, as well as any condition or restriction in the registration statement or engineering design for the particular major hazardous waste facility.

L.1981, c. 279, s. 27, eff. Sept. 10, 1981.



Section 13:1E-76 - Discontinuation Of Conservatorship Action; Disposition Of Securities Issued By Former Or Suspended Registrant; Inapplicability To Powers Of Conservator

13:1E-76. Discontinuation of conservatorship action; disposition of securities issued by former or suspended registrant; inapplicability to powers of conservator
a. The commission shall direct the discontinuation of any conservatorship action instituted pursuant to section 21 of this act when the conservator has, pursuant to section 22 of this act and with the prior approval of the commission, consummated the sale, assignment, conveyance or other disposition in bulk of all the property of the former registrant relating to the major hazardous waste facility.

b. The commission may direct the discontinuation of any such conservatorship action when it determines that for any reason the cause for which action was instituted no longer exists.

c. Upon the discontinuation of the conservatorship action and with the approval of the commission, the conservator shall take such steps as may be necessary in order to effect an orderly transfer of the property of the former or suspended registrant.

d. The sale, assignment, transfer, pledge or other disposition of the securities issued by a former or suspended registrant during the pendency of a conservatorship action instituted pursuant to this act shall neither divest, have the effect of divesting, nor otherwise affect the powers conferred upon a conservator by this act.

L.1981, c. 279, s. 28, eff. Sept. 10, 1981.



Section 13:1E-77 - Reports Of Conservator; Availability And Distribution; Publication

13:1E-77. Reports of conservator; availability and distribution; publication
A conservator appointed and constituted pursuant to section 21 of this act shall file with the commission such reports with regard to the administration of the conservatorship in such form and at such intervals as the commission shall prescribe. The reports shall be available for examination and inspection by any creditor or party in interest and, in addition, the commission may direct that copies of the reports be mailed to such creditors or other parties in interest as it may designate and that summaries of the reports be published in such newspapers of general circulation as it may designate.

L.1981, c. 279, s. 29, eff. Sept. 10, 1981.



Section 13:1E-78 - Creditor Or Party In Interest Aggrieved By Alleged Breach Of Fiduciary Obligation; Review

13:1E-78. Creditor or party in interest aggrieved by alleged breach of fiduciary obligation; review
Any creditor or party in interest aggrieved by any alleged breach of a fiduciary obligation of a conservator in the discharge of his duties shall be entitled, upon request, to a review thereof in accordance with regulations to be promulgated by the commission.

L.1981, c. 279, s. 30, eff. Sept. 10, 1981.



Section 13:1E-79 - Qualifications Of Conservator; Investigation And Report

13:1E-79. Qualifications of conservator; investigation and report
The Attorney General shall investigate and report to the commission with regard to the qualifications of each person who is proposed as a candidate to serve as a conservator pursuant to this act.

L.1981, c. 279, s. 31, eff. Sept. 10, 1981.



Section 13:1E-80 - Taxation Of Hazardous Waste Facilities; Collection Of Excess Amounts; Lower Payments Directed By Commission

13:1E-80. Taxation of hazardous waste facilities; collection of excess amounts; lower payments directed by commission
32. a. All major hazardous waste facilities shall, for the purposes of local property taxation, be assessed and taxed in the same manner as other real property.

In the event that a major hazardous waste facility is constructed or operated on a site which is exempt from local property taxation by virtue of the ownership thereof by any public agency, the owner or operator of the facility shall, the provisions of any law, rule, regulation, ordinance, resolution or contract to the contrary notwithstanding, annually pay to the affected municipality a sum equal to the amount which would annually be due if the land on which the facility is located and any improvements thereto were assessed and taxed as real property subject to local property taxation. Such payments shall be made to the chief fiscal officer of the affected municipality by December 31 of each year.

b. Subsequent to the effective date of this act, the owner or operator of every major hazardous waste facility shall, on or before January 25 of each year, file with the chief fiscal officer of the municipality wherein the facility is located a statement, verified by oath, showing the gross receipts from all charges imposed during the preceding calendar year upon any person for the treatment, storage or disposal of hazardous waste at the facility, and shall at the same time pay to the chief fiscal officer a sum equal to 5% of those receipts.

c. (Deleted by amendment, P.L.1992, c.27).



d. Any municipality in which a major hazardous waste facility is located may petition the commission for approval to collect an amount in excess of the amount prescribed in subsection b. of this section. The commission, after affording the affected owner or operator with notice of such petition and an opportunity to be heard thereon, may grant the petition, but only if the commission is satisfied that such grant is warranted as a result of the operation of the major hazardous waste facility.

e. The commission may, upon the petition of the owner or operator of a solvent or oil recycling facility or upon its own motion, direct that the amount to be paid by that owner or operator pursuant to subsection b. of this section be reduced to a lower percentage if, after affording the affected municipality notice of such petition or commission intent to decrease such amount and an opportunity to be heard thereon, the commission finds that such lower amount is sufficient to cover the expenses imposed upon the municipality as a result of the operation of the solvent or oil recycling facility.

f. Any commission action taken pursuant to subsection d. or e. of this section shall be considered to be final agency action thereon for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and shall be subject only to judicial review as provided in the Rules of Court.

L.1981,c.279,s.32; amended 1987,c.74,s.9; 1992,c.27.



Section 13:1E-81 - Eminent Domain

13:1E-81. Eminent domain
a. In addition to the other powers conferred by this act, the commission may acquire, in the name of the State, by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, by the exercise of the power of eminent domain as hereinafter provided, and to lease, sell, or otherwise convey, as hereinafter provided, to hazardous waste industries, any land and other property which it may determine is reasonably necessary for a major hazardous waste facility or for the relocation or reconstruction of any highway by the commission and any and all rights, title, interest or option in that land and other property, including public lands, highways or parkways, owned by or in which the State or any county, municipality, or other political subdivision of the State has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property for the purposes of this act.

b. Notwithstanding its land acquisition and conveyance powers provided in subsection a., the commission shall not implement those powers with respect to any land or interest therein unless:

(1) The site on which the facility would be constructed has been adopted by the commission pursuant to the provisions of this act;

(2) An agreement has been entered into between the commission and the hazardous waste industry whereby compensation for the land or any interest therein acquired by the commission will be provided by the hazardous waste industry;

(3) The hazardous waste industry has sought to obtain the land or any interest therein from the owner thereof in good faith bargaining; and

(4) The hazardous waste industry has already obtained the approval of the department for the registration statement and engineering design for the major hazardous waste facility to be constructed on the land.

c. Upon the exercise of the power of eminent domain by the commission, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in the "Eminent Domain Act of 1971," P.L.1971, c. 361 (C. 20:3-1 et seq.), and the commission may file with the clerk of the Superior Court a declaration of taking in the manner provided in that act.

d. Nothing in this section shall authorize the exercise of the power of eminent domain for the acquisition of any land which has been specifically designated as a site for a solid waste disposal facility by any solid waste management district in any solid waste plan or amendment thereto approved by the department pursuant to the provisions of the "Solid Waste Management Act," P.L.1970, c. 39 (C. 13:1E-1 et seq.), unless the prior approval of the affected solid waste management district shall have been obtained by the commission.

L.1981, c. 279, s. 33, eff. Sept. 10, 1981.



Section 13:1E-82 - Conflict Of Interest Of Member, Officer, Employee Or Agent Of Commission

13:1E-82. Conflict of interest of member, officer, employee or agent of commission
a. No member, officer, employee, or agent of the commission shall take any official action on any matter in which he has a direct or indirect financial interest.

b. Any commission action taken or approval granted in violation of this section is voidable.

c. Any person who knowingly violates any provision of this section shall forfeit his office or employment and is guilty of a crime of the fourth degree.

L.1981, c. 279, s. 34, eff. Sept. 10, 1981.



Section 13:1E-83 - Annual Audit Of Commission

13:1E-83. Annual audit of commission
The State Auditor shall conduct an annual audit of the commission's activities pursuant to the provisions of chapter 24 of Title 52 of the Revised Statutes.

L.1981, c. 279, s. 35, eff. Sept. 10, 1981.



Section 13:1E-84 - Annual Report

13:1E-84. Annual report
On or before March 31 in each year the commission shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. Each report shall set forth a complete operating and financial statement covering its operations during the year.

L.1981, c. 279, s. 36, eff. Sept. 10, 1981.



Section 13:1E-85 - Rules And Regulations

13:1E-85. Rules and regulations
The commission and the department shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), adopt such rules and regulations as may be necessary for the performance of their respective responsibilities pursuant to this act.

L.1981, c. 279, s. 37, eff. Sept. 10, 1981.



Section 13:1E-86 - Report; Need For State Construction And Operation Of Major Hazardous Waste Facilities Or Exchange.

13:1E-86 Report; need for State construction and operation of major hazardous waste facilities or exchange.

38.Within 5 years of the effective date of this act, the commission, in consultation with the department, shall prepare and transmit to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature a report detailing the findings of the commission with respect to the need, if any, for State construction and operation of major hazardous waste facilities, the need, if any, for the State operation of a hazardous waste exchange, as well as the need, if any, for State rate regulation of major hazardous waste facilities.

L.1981, c.279, s.38; amended 2007, c.39, s.25.



Section 13:1E-87 - First Date Of Approval Of New Facility; Increase In Capacity; Approval

13:1E-87. First date of approval of new facility; increase in capacity; approval
a. Prior to the adoption, pursuant to section 9 of this act, of the criteria for the siting of new major hazardous waste facilities, no registration statement or engineering design for any new major hazardous waste facility shall be approved by the department. Amendments to registration statements or engineering designs filed under section 5 of P.L.1970, c. 39 (C. 13:1E-5) for the expansion of existing major hazardous waste facilities may be granted by the department prior to such adoption, provided that, if the expansion would result in an increase of more than 50% of the capacity of the facility as of the effective date of this act, the review and approval of the application for such amendments shall be conducted in the manner provided in section 12 of this act.

b. Subsequent to the adoption, pursuant to section 9 of this act, of the criteria for the siting of new major hazardous waste facilities, the review and approval by the department of all amendments to registration statements or engineering designs which would result in an increase of more than 50% of the capacity of any major hazardous waste facility shall be conducted in the manner provided in section 12 of this act.

L.1981, c. 279, s. 39, eff. Sept. 10, 1981.



Section 13:1E-88 - Commission Or Department; Prohibited Acts; Prohibition Of Regulation Of Rates, Fees Or Charges By Certain Governmental Agencies

13:1E-88. Commission or department; prohibited acts; prohibition of regulation of rates, fees or charges by certain governmental agencies
a. Nothing in this act shall authorize the commission or the department to construct or operate any major hazardous waste facility.

b. Nothing in this act shall authorize the commission or the department to impose any restrictions or regulations upon any rate, fee or charge imposed or collected for the treatment, storage or disposal of hazardous waste at any major hazardous waste facility.

c. The provisions of any law to the contrary notwithstanding, neither the Board of Public Utilities nor any other State, county or municipal department, board, commission or agency shall exercise any power to restrict or regulate any rate, fee or charge imposed or collected for the treatment, storage or disposal of hazardous waste at any major hazardous waste facility.

L.1981, c. 279, s. 40, eff. Sept. 10, 1981.



Section 13:1E-89 - Precedence Of Act Over Laws, Rules And Regulations In Conflict Or Inconsistent With Act

13:1E-89. Precedence of act over laws, rules and regulations in conflict or inconsistent with act
It is the intent of the Legislature that, except as otherwise specifically provided in this act, in the event of any conflict or inconsistency in the provisions of this act and any other acts pertaining to matters herein established or provided for or in any rules and regulations adopted under this act and under any other acts, to the extent of such conflict or inconsistency, the provisions of this act and the rules and regulations adopted hereunder shall be enforced and the provisions of such other acts and rules and regulations adopted thereunder shall be of no effect.

L.1981, c. 279, s. 41, eff. Sept. 10, 1981.



Section 13:1E-90 - Severability

13:1E-90. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision, or application directly involved in the controversy in which the judgment shall have been rendered and it shall not affect or impair the validity of the remainder of this act or the application thereof to other persons.

L.1981, c. 279, s. 42, eff. Sept. 10, 1981.



Section 13:1E-91 - Liberal Construction Of Act

13:1E-91. Liberal construction of act
The object, design and purpose of this act being the protection of the environment and public health through the proper treatment, storage or disposal of hazardous waste generated in this State, and the maintenance of a proper balance, as provided herein, between competing State and local interests, this act shall be liberally construed.

L.1981, c. 279, s. 43, eff. Sept. 10, 1981.



Section 13:1E-96 - State Recycling Fund; Allocation Of Moneys.

13:1E-96 State Recycling Fund; allocation of moneys.

5. a. The State Recycling Fund (hereinafter referred to as the "fund") is established as a nonlapsing, revolving fund. The fund shall be administered by the Department of Environmental Protection, and shall be credited with all recycling tax revenue collected pursuant to section 4 of P.L.2007, c.311 (C.13:1E-96.5), and all interest received on moneys in the fund.

b.Moneys in the fund shall be appropriated annually solely for the following purposes and no others:

(1)Not less than 60% of the estimated annual balance of the fund shall be used for the annual expenses of a program for direct recycling grants to municipalities or counties in those instances where a county, at its own expense, provides for the collection, processing and marketing of recyclable materials on a regional basis. The amount of a direct recycling grant shall be calculated on the basis of the total number of tons of recyclable materials annually recycled from residential, commercial and institutional sources within a particular municipality, or group of municipalities in the case of a county recycling program. No direct recycling grant shall exceed $10 per ton of recyclable materials recycled. All grant moneys received by a municipality shall be expended only for its recycling program. The department may allocate a portion of the direct recycling grant moneys as bonus grants to municipalities and counties whenever a municipality or county, at its own expense, provides for the collection of recyclable materials in its recycling program. The department shall announce each year the total amount of moneys available in the bonus grant fund.

A municipality may distribute a portion of its direct recycling grant moneys to nonprofit groups that are located within that municipality and which have contributed to the receipt of the direct recycling grant, except that this distribution shall not exceed the value of approved documented tonnage contributed by a nonprofit group.

A municipality may designate any nonprofit group as a recycling agent. A recycling agent shall receive that part of the municipality's direct recycling grant under this paragraph that represents the percentage of the grant received by the municipality due to the documented tonnage contributed by that recycling agent. Moneys received by a recycling agent shall be expended only for its recycling program. Any moneys not used for recycling shall be returned by the recycling agent to the municipality.

To be eligible for a direct recycling grant pursuant to this paragraph, a municipality or county in the case of a county recycling program shall demonstrate that the recyclable materials recycled by the municipal or county recycling program were not diverted from a commercial recycling program already in existence on the effective date of the ordinance or resolution establishing the municipal or county recycling program.

To remain eligible for a direct recycling grant pursuant to this paragraph, a municipality or county in the case of a county recycling program shall submit an annual recycling tonnage report to the department in accordance with rules and regulations adopted by the department therefor. Following the designation of a district certified recycling coordinator pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13) and the designation of a municipal certified recycling coordinator pursuant to section 6 of P.L.1987, c.102 (C.13:1E-99.16), the department shall not accept an annual recycling tonnage report from a county or municipality unless the report has been signed by a certified recycling coordinator.

No direct recycling grant to any municipality shall be used for constructing or operating any facility for the baling of wastepaper or for the shearing, baling or shredding of ferrous or nonferrous materials.

Whenever a municipality operates a municipal service system for solid waste collection pursuant to R.S.40:66-1, or provides for regular solid waste collection service under a contract awarded pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the amount of grant moneys received by the municipality shall not be less than the annual amount of recycling tax paid by the municipality pursuant to section 4 of P.L.2007, c.311 (C.13:1E-96.5), except that all grant moneys received by the municipality shall be expended only for its recycling program;

(2)5% of the estimated annual balance of the fund shall be used for State recycling program planning and program funding, including the administrative expenses thereof;

(3)25% of the estimated annual balance of the fund shall be used to provide State aid to counties for preparing, revising, and implementing solid waste management plans, including the implementation of the goals of the State Recycling Plan. The moneys may also be used by the counties to support community oversight projects and to establish a citizens' advisory committee. A county receiving State aid shall not expend more than 2% of the amount of aid received in any year for the costs of administering the aid. The State aid shall be distributed to the counties on the basis of the total amount of solid waste generated from within each county during the previous calendar year as determined by the department. In the event that the department determines that any county has failed to fulfill its district solid waste management planning responsibilities, the department may withhold for an entire year or until the county fulfills its responsibilities, all or a portion of the amount of moneys that county would have received in any year pursuant to this paragraph. Any moneys withheld for an entire year shall be distributed among the remaining counties in the same proportion as the other moneys were distributed. The moneys may also be used by the counties for household hazardous waste collection, and for recycling program planning and program funding, including the administrative expenses thereof;

(4)5% of the estimated annual balance of the fund shall be used by counties for public information and education programs concerning recycling activities; and

(5)Not more than 5% of the estimated annual balance of the fund shall be used by the department to provide grants to institutions of higher education for recycling demonstration, research or education, including professional training.

L.1981, c.278, s.5; amended 1983, c.415; 1985, c.346, s.1; 1985, c.533, s.5; 1987, c.102, s.36; 1990, c.117; 2002, c.128, s.11; 2007, c.311, s.7; 2008, c.6, s.3.



Section 13:1E-96.1 - Functions, Etc. Transferred To Department Of Environmental Protection

13:1E-96.1. Functions, etc. transferred to Department of Environmental Protection
a. All of the functions, powers and duties heretofore exercised by the Department of Energy and the commissioner thereof pursuant to P.L.1981, c. 278 (C. 13:1E-92 et seq.) are continued and transferred to and vested in the Department of Environmental Protection and the commissioner thereof.

b. Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Office of Recycling in the Department of Energy, the same shall mean and refer to the Office of Recycling in the Department of Environmental Protection or its successor.

L. 1987,c.365,s.11.



Section 13:1E-96.2 - Short Title.

13:1E-96.2 Short title.

1.This act shall be known and may be cited as the "Recycling Enhancement Act."

L.2007, c.311, s.1.



Section 13:1E-96.3 - Findings, Declarations Relative To Recycling Goals And Recycling Of Solid Waste.

13:1E-96.3 Findings, declarations relative to recycling goals and recycling of solid waste.

2.The Legislature finds and declares that the State Recycling Plan goals, which provide for the recycling of 50% of the municipal solid waste stream and 60% of the total solid waste stream, are perhaps the most ambitious in the nation; that since the expiration of the recycling tax on December 31, 1996 the State of New Jersey provides less public support to recycling than at least 25 other states; that this lack of public financial support, especially for local public information and recycling education programs, is at least partly responsible for the steady decline in New Jersey's recycling rates over the past decade, from a high of 45% recycling of the municipal solid waste stream in 1995 to a recycling rate of 33% in 2003; and that it is unacceptable that the State which enacted the nation's first statewide mandatory recycling law has been unable to sustain its heretofore exemplary recycling efforts due to inadequate public funding.

The Legislature further finds that the recycling of waste materials decreases waste flow to county solid waste facilities and out-of-State disposal sites, and that by achieving the statutory recycling goals a disposal facility capacity savings equal to the annual utilization of 3.5 solid waste incinerators or 4.5 solid waste landfills can be realized; that recycling reduces waste flow to the State's solid waste incinerators while contributing to their overall combustion efficiency through the removal of noncombustible and nonprocessible materials at the source, recovers or saves valuable resources, including over 3 million tons of iron, coal and limestone in the production of new ferrous metals and over 9 million trees in the production of virgin paper from the ferrous metals and paper recycling by New Jersey residents and businesses in 2003 alone, conserves an estimated 86 trillion BTU's, or the equivalent of 700 million gallons of gasoline in the manufacturing process, and offers a supply of domestic raw materials for the State's recycling-related industries, which include over 2,000 businesses with over 27,000 employees; that recycling reduces air and water pollutants emitted during the manufacturing process by more than 134,000 metric tons; that economically viable municipal and county recycling programs are necessary to achieve the maximum practicable recovery of reusable materials from solid waste in this State; and that such programs will reduce the amount of solid waste disposed at county solid waste facilities, result in more efficient solid waste incinerators, conserve energy and resources, and recover materials for industrial uses.

The Legislature, therefore, declares it to be in the environmental and economic interests of the State of New Jersey to provide financial support for municipal and county recycling programs through the imposition of a tax on solid waste generation.
L.2007, c.311, s.2.



Section 13:1E-96.4 - Definitions Relative To Recycling Of Solid Waste.

13:1E-96.4 Definitions relative to recycling of solid waste.

3.For the purposes of this act:

"Beverage container" means an individual, separate, hermetically sealed, or made airtight with a metal or plastic cap, bottle or can composed of glass, metal, plastic or any combination thereof, containing a beverage.

"Certified recycling coordinator" means a person or persons designated as such pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13) or section 6 of P.L.1987, c.102 (C.13:1E-99.16).

"Commissioner" means the Commissioner of Environmental Protection.

"Department" means the Department of Environmental Protection.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Division" means the Division of Taxation in the Department of the Treasury.

"Materials recovery" means the processing and separation of solid waste utilizing manual or mechanical methods for the purposes of recovering recyclable materials for disposition and recycling prior to the disposal of the residual solid waste at an authorized solid waste facility.

"Materials recovery facility" means a transfer station or other authorized solid waste facility at which nonhazardous solid waste, which material is not source separated by the generator thereof prior to collection, is received for onsite processing and separation utilizing manual or mechanical methods for the purposes of recovering recyclable materials for disposition and recycling prior to the disposal of the residual solid waste at an authorized solid waste facility.

"Post-consumer waste material" means a material or product that would otherwise become solid waste, having completed its intended end use and product life cycle; except that "post-consumer waste material" shall not include secondary waste material or materials and by-products generated from, and commonly used within, an original manufacturing and fabrication process.

"Recycled product" means any product or commodity which is manufactured or produced in whole or in part from post-consumer waste material and which meets the recycled content standard of the United States Environmental Protection Agency as published in the Comprehensive Procurement Guidelines for Products Containing Recovered Material.

"Residue" means any solid waste generated as a result of the use of post-consumer waste material in the manufacture of a recycled product.

"Resource recovery facility" means a solid waste facility constructed and operated for the incineration of solid waste for energy production and the recovery of metals and other materials for reuse; or a mechanized composting facility, or any other solid waste facility constructed or operated for the collection, separation, recycling, and recovery of metals, glass, paper, and other materials for reuse or for energy production.

"Secondary waste material" means waste material generated after the completion of a manufacturing process.

"Solid waste" means the same as that term is defined in section 3 of P.L.1970, c.39 (C.13:1E-3), except that, as used in the provisions of P.L.2007, c.311 (C.13:1E-96.2 et al.), "solid waste" shall be limited to the following solid waste ID types: Type 10 Municipal; Type 13 Bulky waste; Type 13C Construction and Demolition waste; Type 23 Vegetative waste; Type 25 Animal and food processing wastes; and Type 27 Dry industrial waste, including Type 27-A Asbestos-containing waste, as set forth in N.J.A.C.7:26-1.6 and N.J.A.C.7:26-2.13.

"Solid waste collection" means the activity related to pick-up and transportation of solid waste from its source or location to a solid waste facility or other destination.

"Solid waste collector" means a person engaged in the collection of solid waste and registered pursuant to sections 4 and 5 of P.L.1970, c.39 (C.13:1E-4 and 13:1E-5); or any municipality wherein the municipal governing body has established and operates a municipal service system for solid waste collection pursuant to R.S.40:66-1.

"Solid waste disposal" means the storage, treatment, utilization, processing, transfer, or final disposal of solid waste.

"Solid waste facilities" means and includes the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by, or on behalf of, any person, public authority or county pursuant to the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.) or any other act, including transfer stations, incinerators, resource recovery facilities, sanitary landfill facilities or other plants for the disposal of solid waste, and all vehicles, equipment and other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or disposal of solid waste in a sanitary manner.

L.2007, c.311, s.3; amended 2008, c.6, s.2



Section 13:1E-96.5 - Recycling Tax On Owner, Operator Of Solid Waste Facility; Applicability; Rate.

13:1E-96.5 Recycling tax on owner, operator of solid waste facility; applicability; rate.

4. a. (1) Beginning on April 1, 2008, there is levied upon the owner or operator of every solid waste facility a recycling tax of $3.00 per ton on all solid waste accepted for disposal or transfer at the solid waste facility.

The recycling tax shall not be imposed on solid waste transported from an in-State transfer station from which the recycling tax has been levied on the owner or operator thereof to an in-State solid waste facility for final disposal.

(a)The recycling tax shall not be imposed on the owner or operator of a railroad transfer station or other facility designed exclusively to transport waste on railroads.

(b)The recycling tax shall not be imposed on the owner or operator of a sanitary landfill facility for the acceptance for disposal of the ash residue resulting from the incineration of solid waste at a resource recovery facility.

(c)The recycling tax shall not be imposed on the owner or operator of a solid waste facility for the acceptance for disposal of solid waste originating from out-of-State sources under a contract awarded prior to December 31, 2007 if the contract does not include a change-in-law or similar mechanism by which the recycling tax imposed by this section may be passed through as a fee or surcharge on the rates and charges set forth in the contract.

(d)The recycling tax shall not be imposed on the owner or operator of a resource recovery facility for the acceptance for disposal of solid waste originating from in-State sources under a contract awarded prior to December 31, 2007 if the contract does not include a change-in-law or similar mechanism by which the recycling tax imposed by this section may be passed through as a fee or surcharge on the rates and charges set forth in the contract.

The recycling tax shall be imposed on the owner or operator of a solid waste facility for the acceptance for disposal of solid waste originating from out-of-State sources under any contract awarded after December 31, 2007.

(2)Beginning on April 1, 2008, there is levied upon every solid waste collector that transports solid waste for transshipment or direct transportation to an out-of-State disposal site a recycling tax. The recycling tax shall be levied on the solid waste collector at the rate of $3.00 per ton on all solid waste collected for transportation to a railroad transfer station or other facility designed to transport waste on railroads or directly to an out-of-State disposal site.

b. (1) Every person subject to the recycling tax shall, by April 1, 2008, register with the director on forms prescribed by the director.

(2)Every person subject to the recycling tax shall, on or before July 20, 2008, and quarterly thereafter with returns due the 20th day of the first month following the end of the quarter, render a return under oath to the director, on such forms as may be prescribed by the director, indicating the number of tons of solid waste accepted for disposal or transfer, or collected, as appropriate, and at that time shall pay the full amount due.

c.If a return required by this section is not filed, or if a return when filed is incorrect or insufficient in the opinion of the director, the amount due shall be determined by the director from such information as may be available. Notice of the determination shall be given to the person subject to the recycling tax. The determination shall finally and irrevocably fix the amount due, unless the person on whom it is imposed, within 90 days after the giving of the notice of the determination, shall file a protest in writing as provided in R.S.54:49-18 and request a hearing, or unless the director on the director's own motion shall redetermine the same. After the hearing the director shall give notice of the determination to the person on whom the recycling tax is imposed.

d.Any person subject to the recycling tax who fails to file a return when due or to pay any tax when it becomes due, as herein provided, shall be subject to such penalties and interest as provided in the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq. If the director determines that the failure to comply with any provision of this section was excusable under the circumstances, the director may remit that part or all of the penalty as shall be appropriate under the circumstances.

e.The director shall deposit all revenues collected pursuant to this section in the State Recycling Fund established pursuant to section 5 of P.L.1981, c.278 (C.13:1E-96).

f.In addition to the other powers granted to the director in this section, the director is authorized:

(1)To delegate to any officer or employee of the division those powers and duties as the director deems necessary to carry out efficiently the provisions of this section, and the person to whom the power has been delegated shall possess and may exercise all of these powers and perform all of the duties delegated by the director;

(2)To prescribe and distribute all necessary forms for the implementation of this section.

g. (1) Every owner or operator of a solid waste facility may collect the recycling tax imposed by this section by (a) including the amount of recycling tax due as a separate line item on every customer bill or other statement presented to a solid waste collector or solid waste generator; (b) including the amount of recycling tax due as a fee or surcharge on any amount collected under a contract awarded pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) or any other law for the provision of solid waste collection or solid waste disposal services; or (c) imposing an automatic surcharge on any tariff established pursuant to law for the solid waste disposal or transfer operations of the solid waste facility.

(2)Every solid waste collector is hereby authorized to calculate, charge and collect rates, fees or surcharges from all solid waste generators serviced by the solid waste collector sufficient to recover the recycling tax collected by the owner or operator of the solid waste facility.

(3)Every solid waste collector subject to the recycling tax is hereby authorized to calculate, charge and collect rates, fees or surcharges from all solid waste generators serviced by the solid waste collector sufficient to recover the recycling tax imposed by this section.

h.The recycling tax imposed by this section shall be governed in all respects by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq., except only to the extent that a specific provision of this section may be in conflict therewith.

i. (1) The recycling tax imposed by this section shall not be imposed on the owner or operator of a materials recovery facility for the acceptance of Type 13C Construction and Demolition waste, provided that the facility meets or exceeds recyclable materials extraction rates as established by the department.

(2)The recycling tax imposed by this section shall not be imposed on a solid waste collector or the owner or operator of a solid waste facility for the collection or acceptance for disposal or transfer of residue resulting from the operations of a scrap processing facility as defined in section 2 of P.L.1987, c.102 (C.13:1E-99.12).

j.The recycling tax imposed by this section shall not be imposed on a solid waste collector or the owner or operator of a solid waste facility for the collection or acceptance for disposal or transfer of residue, provided that the residue is generated as a result of the use of post-consumer waste material in the manufacture of a recycled product which constitutes at least 75% of total annual sales dollar volume of the products manufactured by a manufacturer in this State as determined by the director.

k.The registration issued to any person subject to the recycling tax who violates the provisions of this section may be subject to revocation or suspension pursuant to section 12 of P.L.1970, c.39 (C.13:1E-12).

l.Subsections a. through k. of this section shall be without effect on and after the tenth day following a certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of section 6 of P.L.2007, c.311 (C.13:1E-96.7).

L.2007, c.311, s.4; amended 2008, c.6, s.1.



Section 13:1E-96.6 - Recycling Tax Suspended When Beverage Containers Are Refundable.

13:1E-96.6 Recycling tax suspended when beverage containers are refundable.

5.The recycling tax imposed pursuant to section 4 of P.L.2007, c.311 (C.13:1E-96.5) shall not be due and payable if, and as long as, any State of New Jersey or federal law, or any rule or regulation adopted pursuant thereto, requiring a deposit on, or establishing a refund value for, any beverage container shall be in effect.

L.2007, c.311, s.5.



Section 13:1E-96.7 - Annual Appropriations; Conditions.

13:1E-96.7 Annual appropriations; conditions.

6. a. The annual appropriations act for each State fiscal year shall, without other conditions, limitations or restrictions on the following:

(1)appropriate the amounts specified pursuant to paragraph (1) of subsection b. of section 5 of P.L.1981, c.278 (C.13:1E-96) for use by the Department of Environmental Protection for direct recycling grants to counties and municipalities; and

(2)appropriate the balance of the State Recycling Fund established pursuant to section 5 of P.L.1981, c.278 (C.13:1E-96) for the purposes set forth in paragraphs (2), (3) and (4) of subsection b. of that section.

b.If the requirements of subsection a. of this section are not met on the effective date of an annual appropriations act for the State fiscal year, or if an amendment or supplement to an annual appropriations act for the State fiscal year should violate any of the requirements of subsection a. of this section, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, not later than five days after the enactment of the annual appropriations act, or an amendment or supplement thereto, that violates any of the requirements of subsection a. of this section, certify to the Director of the Division of Taxation that the requirements of subsection a. of this section have not been met.

L.2007, c.311, s.6.



Section 13:1E-99.3 - Penalties For Littering

13:1E-99.3 Penalties for littering
8. a. A person who throws, drops, discards or otherwise places any litter of any nature upon public or private property other than in a litter receptacle commits a petty disorderly persons offense, and notwithstanding the provisions of N.J.S.2C:43-3 to the contrary, for every such offense shall be fined not less than $100 or more than $500. The Superior Court and every municipal court shall have jurisdiction to enforce this section. The State or any municipality may institute proceedings under this section. If a money judgment is rendered against a defendant, the payment made to the court shall be remitted to the chief financial officer of the municipality wherein the violation occurred, to be used by the municipality to help finance litter control activities in addition to or supplementing existing litter pickup and removal activities in the municipality.

b.If a person violates subsection a. of this section the court, in addition to any penalty imposed under that subsection, may direct the person to perform community service, including litter pickup and removal from any public property, or any private property with permission of the owner, upon which the person deposited litter, for a term of not less than 20 hours nor more than 40 hours.

c.A person who is convicted of an offense under subsection a. of this section within six months after the date of a previous conviction thereunder shall be sentenced to pay a fine not less than $250 or more than $1,000, may be sentenced to imprisonment for a definite term not to exceed 60 days, and may be directed to perform community service, including litter pickup and removal from any public property or from any private property if permission of the owner has been granted, for a term of not less than 40 nor more than 80 hours.

L.1985,c.533,s.8; amended 1989, c.108, s.3; 2001, c.78.



Section 13:1E-99.4 - Banned Containers

13:1E-99.4. Banned containers
No beverage shall be sold within the State in a metal container designed and constructed so that the container is opened by detaching a metal ring or tab, except if the tab is made of tape, foil, or other soft material; or in metal beverage containers connected to each other by a separate device made of plastic which does not decompose by photodegradation, chemical degradation, or biodegradation. For the purposes of this section, "beverage" means alcoholic beverages, including beer or other malt beverages, liquor, wine, vermouth and sparkling wine, and nonalcoholic beverages, including fruit juice, mineral water and soda water and similar nonalcoholic carbonated drinks intended for human consumption.

L. 1985, c. 533, s. 9.



Section 13:1E-99.11 - Findings, Declarations

13:1E-99.11. Findings, declarations
The Legislature finds that removing certain materials from the municipal solid waste stream will decrease the flow of solid waste to sanitary landfill facilities, aid in the conservation and recovery of valuable resources, conserve energy in the manufacturing process, and increase the supply of reusable raw materials for the State's industries; and that the recycling of reusable waste materials will reduce substantially the required capacity of proposed resource recovery facilities and contribute to their overall combustion efficiency, thereby resulting in significant cost-savings in the planning, construction, and operation of these resource recovery facilities.

The Legislature further finds that the expeditious identification of local, national and international markets and distribution networks for recyclable materials is a necessary prerequisite to the orderly development of mandatory Statewide county and municipal recycling programs; and that the State must institute and complete studies of market stimulation for recyclable materials.

The Legislature further finds that the State may most appropriately demonstrate its long-term commitment to proper solid waste management by establishing a mandatory Statewide source separation and recycling program, and by increasing the purchase of recycled paper and paper products by the various agencies and instrumentalities of the State Government.

The Legislature therefore declares that it is in the public interest to mandate the source separation of marketable waste materials on a Statewide basis so that reusable materials may be returned to the economic mainstream in the form of raw materials or products rather than be disposed of at the State's overburdened landfills, and further declares that the recycling of marketable materials by every municipality in this State, and the development of public and private sector recycling activities on an orderly and incremental basis, will further demonstrate the State's long-term commitment to an effective and coherent solid waste management strategy.

L. 1987, c. 102, s. 1.



Section 13:1E-99.12 - Definitions

13:1E-99.12. Definitions
2. As used in sections 1 through 24 and sections 40 and 41 of P.L.1987, c.102 (C.13:1E-99.11 through 13:1E-99.32 and 13:1E-99.33 and 13:1E-99.34):

"Agricultural or horticultural land" means land deemed actively devoted to agricultural or horticultural use pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.);

"Beverage" means milk, alcoholic beverages, including beer or other malt beverages, liquor, wine, vermouth and sparkling wine, and nonalcoholic beverages, including fruit juice, mineral water and soda water and similar nonalcoholic carbonated and noncarbonated drinks intended for human consumption;

"Beverage container" means an individual, separate, hermetically sealed, or made airtight with a metal or plastic cap, bottle or can composed of glass, metal, plastic or any combination thereof, containing a beverage;

"Commingled" means a combining of nonputrescible source separated recyclable materials for the purpose of recycling;

"County" means any county of this State of whatever class;



"Department" means the Department of Environmental Protection;



"Designated recyclable materials" means those recyclable materials, including metal, glass, paper, or plastic, polycoated paperboard packaging, including beverage containers and aseptic packaging, food waste, corrugated and other cardboard, newspaper, magazines, or high-grade office paper designated in a district recycling plan to be source separated in a municipality pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13);

"Disposition" or "disposition of designated recyclable materials" means the transportation, placement, reuse, sale, donation, transfer or temporary storage for a period not exceeding six months of designated recyclable materials for all possible uses except for disposal as solid waste;

"District" means a solid waste management district as designated by section 10 of P.L.1975, c.326 (C.13:1E-19), except that, as used in the provisions of P.L.1987, c.102 (C.13:1E-99.11 et seq.), "district" shall not include the Hackensack Meadowlands District;

"District recycling plan" means the plan prepared and adopted by the governing body of a county and approved by the department to implement the State Recycling Plan goals pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13);

"Leaf composting facility" means a solid waste facility which is designed and operated solely for the purpose of composting leaves and shall also include leaf mulching operations on land deemed actively devoted to agricultural or horticultural use as defined in section 5 of P.L.1964, c.48 (C.54:4-23.5);

"Market" or "markets" means the disposition of designated recyclable materials;

"Municipality" means any city, borough, town, township or village situated within the boundaries of this State;

"Municipal solid waste stream" means all residential, commercial and institutional solid waste generated within the boundaries of any municipality;

"Paper" means all paper grades, including but not limited to, newspaper, corrugated and other cardboard, high-grade office paper, fine paper, bond paper, offset paper, xerographic paper, mimeo paper, duplicator paper, and related types of cellulosic material containing not more than 10% by weight or volume of non-cellulosic material such as laminates, binders, coatings, or saturants;

"Paper product" means any paper items or commodities, including but not limited to, paper napkins, towels, construction material, toilet tissue, paper and related types of cellulosic products containing not more than 10% by weight or volume of non-cellulosic material such as laminates, binders, coatings, or saturants;

"Plastic container" means any formed or molded and hermetically sealed, or made airtight with a metal or plastic cap, rigid container with a minimum wall thickness of not less than 0.010 inches, and composed primarily of thermoplastic synthetic polymeric material;

"Post-consumer waste material" means any finished product generated by a business or consumer which has served its intended end use, and which has been separated from solid waste for the purposes of collection, recycling and disposition and which does not include secondary waste material;

"Recognized academic institution" means any of the following educational or research institutions located in this State: a duly authorized institution of higher education licensed by the Board of Higher Education; a public school operated by a local school district; a private vocational school; or a nonpublic school satisfying the State's compulsory attendance requirements;

"Recyclable material" means those materials which would otherwise become solid waste, and which may be collected, separated or processed and returned to the economic mainstream in the form of raw materials or products;

"Recycled paper" means any paper having a total weight consisting of not less than 50% secondary waste paper material and with not less than 10% of its total weight consisting of post-consumer waste material;

"Recycled paper product" means any paper product consisting of not less than 50% secondary waste paper material and with not less than 10% of its total weight consisting of post-consumer waste material;

"Recycled product" or "product made from recycled material" means any nonpaper item or commodity which is manufactured or produced in whole or in part from post-consumer waste material;

"Recycling" means any process by which materials which would otherwise become solid waste are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products;

"Recycling center" means any facility designed and operated solely for receiving, storing, processing or transferring source separated recyclable materials; except that "recycling center" shall not include a scrap processing facility;

"Recycling services" means the services provided by persons engaging in the business of recycling, including the collection, transportation, processing, storage, purchase, sale or disposition, or any combination thereof, of recyclable materials;

"Scrap processing facility" means a commercial industrial facility designed and operated for receiving, storing, processing and transferring source separated, nonputrescible ferrous and nonferrous metal, which materials are purchased by the owner or operator thereof, and which are altered or reduced in volume or physical characteristics onsite by mechanical methods, including but not limited to baling, cutting, torching, crushing, or shredding, for the purposes of resale for remelting, refining, smelting or remanufacturing into raw materials or products;

"Secondary waste material" means waste material generated after the completion of a manufacturing process;

"Secondary waste paper material" means paper waste generated after the completion of a paper making process, such as envelope cuttings, bindery trimmings, printing waste, cutting and other converting waste, butt rolls and mill wrappers; except that secondary waste paper material shall not include fibrous waste generated during the manufacturing process, such as fibers recovered from waste water or trimmings of paper machine rolls, fibrous byproducts of harvesting, extractive or woodcutting processes, or forest residue such as bark, or mill broke;

"Source separated recyclable materials" means recyclable materials which are separated at the point of generation by the generator thereof from solid waste for the purposes of recycling;

"Source separation" or "source separated" means the process by which recyclable materials are separated at the point of generation by the generator thereof from solid waste for the purposes of recycling;

"Vegetative waste composting facility" means a solid waste facility which is designed and operated for the purpose of composting leaves, either exclusively or in combination with other vegetative wastes authorized by the department.

L.1987,c.102,s.2; amended 1989,c.151,s.1; 1993,c.109,s.1; 1994,c.122.



Section 13:1E-99.13 - District Recycling Plan.

13:1E-99.13 District recycling plan.

3. a. Each county shall prepare and adopt a district recycling plan to implement the State Recycling Plan goals. Each district recycling plan shall be adopted as an amendment to the district solid waste management plan required pursuant to the provisions of the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) and subject to the approval of the department. Each district recycling plan may be modified after adoption pursuant to a procedure set forth in the adopted plan as approved by the department.

b.Each district recycling plan required pursuant to this section shall include, but need not be limited to:

(1)Designation of a district recycling coordinator;

(2)Designation of the recyclable materials to be source separated in each municipality which shall include, in addition to leaves, at least three other recyclable materials separated from the municipal solid waste stream;

(3)Designation of the strategy for the collection, marketing and disposition of designated source separated recyclable materials in each municipality;

(4)Designation of recovery targets in each municipality to achieve the maximum feasible recovery of recyclable materials from the municipal solid waste stream which shall include, at a minimum, the following schedule:

(a)The recycling of at least 15% of the total municipal solid waste stream by December 31, 1989;

(b)The recycling of at least 25% of the total municipal solid waste stream by December 31, 1990; and

(c)The recycling of at least 50% of the total municipal solid waste stream, including yard waste and vegetative waste, by December 31, 1995; and

(5)Designation of countywide recovery targets to achieve the maximum feasible recovery of recyclable materials from the total solid waste stream which shall include, at a minimum, the recycling of at least 60% of the total solid waste stream by December 31, 1995.

Within 24 months of the effective date of P.L.2007, c.311 (C.13:1E-96.2 et al.), each district recycling plan shall be modified to include the designation of a district certified recycling coordinator.

For the purposes of this subsection, "district certified recycling coordinator" means a person who shall have completed the requirements of a course of instruction in various aspects of recycling program management, as determined and administered by the department; "total municipal solid waste stream" means the sum of the municipal solid waste stream disposed of as solid waste, as measured in tons, plus the total number of tons of recyclable materials recycled; and "total solid waste stream" means the aggregate amount of solid waste generated within the boundaries of any county from all sources of generation, including the municipal solid waste stream.

c.Each district recycling plan, in designating a strategy for the collection, marketing and disposition of designated recyclable materials in each municipality, shall authorize municipalities that adopt a recycling ordinance pursuant to subsection b. of section 6 of P.L.1987, c.102 (C.13:1E-99.16) to limit the collection of designated recyclable materials to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

d.A district recycling plan may be modified to require that each municipality within the county revise the ordinance adopted pursuant to subsection b. of section 6 of P.L.1987, c.102 (C.13:1E-99.16) to provide for the source separation and collection of used dry cell batteries as a designated recyclable material.

e.(Deleted by amendment, P.L.2008, c. 130)

L.1987, c.102, s.3; amended 1991, c.521, s.24; 1992, c.167; 2001, c.92, s.7; 2007, c.311, s.8; 2007, c.347, s.22; 2008, c.130, s.19.



Section 13:1E-99.13A - Adoption Of Model Ordinance On Recycling In Multifamily Housing

13:1E-99.13a. Adoption of model ordinance on recycling in multifamily housing
2. The Commissioner of Environmental Protection, in cooperation with the Commissioner of Community Affairs, shall, within 90 days of the effective date of this act, adopt a model ordinance requiring approval by the planning board of either subdivisions or site plans, or both, pursuant to paragraph (15) of subsection b. of section 29 of P.L.1975, c.291 (C.40:55D-38), as provided herein. The department shall submit the model ordinance to the Legislature for review upon its adoption. A municipality shall adopt an ordinance which is substantially similar to the model ordinance within 12 months of the adoption of the model ordinance. The model ordinance shall set forth standards governing the inclusion, in all new multifamily housing developments which require subdivision or site plan approval, of collection or storage facilities which allow for the source separation of all recyclable materials required by the district recycling plan adopted pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13). For the purposes of this section, "multifamily housing" shall mean housing in which three or more units of dwelling space are occupied, or are intended to be occupied, by three or more persons who live independently of one another.

L.1993,c.81,s.2.



Section 13:1E-99.13B - Written Cooperative Marketing Agreement

13:1E-99.13b. Written cooperative marketing agreement
2. For the purposes of implementing the State Recycling Plan goals, any county, municipality or authority may enter into a written cooperative agreement for the cooperative marketing of the recyclable materials designated in a district recycling plan required pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13).

L.1995,c.103,s.2.



Section 13:1E-99.14 - Contracts For Recycling Services

13:1E-99.14. Contracts for recycling services
a. Each county shall, within six months of the adoption and approval by the department of the district recycling plan required pursuant to section 3 of this amendatory and supplementary act, solicit proposals from, review the qualifications of, and enter into contracts or agreements on behalf of municipalities with persons providing recycling services or operating recycling centers for the collection, storage, processing, and disposition of recyclable materials designated in the district recycling plan in those instances where these services are not otherwise provided by the municipality, interlocal service agreement or joint service program, or other private or public recycling program operator.

b. In the event that a county is unable to enter into contracts or otherwise execute agreements to market specific designated recyclable materials in order to achieve the designated recovery targets set forth in the district recycling plan, the county may petition the department for a temporary exemption from the provisions of subsection a. of this section for these specified materials. The department is authorized to grant, deny or conditionally grant the exemption. If the exemption is denied, the department shall assist the county in identifying and securing markets for the recyclable materials designated in the district recycling plan. Any exemption granted by the department shall not exceed one year in duration, and shall be granted or renewed only upon a finding that the county has made a good faith effort to identify and secure markets for its recyclable materials. Each county shall continue to solicit those recycling services necessary to achieve the maximum feasible recovery targets in each municipality as set forth in the district recycling plan.

L. 1987, c. 102, s. 4.



Section 13:1E-99.15 - Exemption

13:1E-99.15. Exemption
Any county which has prepared and adopted a district recycling plan as an amendment to the district solid waste management plan required pursuant to the provisions of the "Solid Waste Management Act," P.L. 1970, c. 39 (C. 13:1E-1 et seq.), and the district recycling plan has been approved by the department prior to January 1, 1987, shall be exempt from the provisions of sections 3 and 4 of this amendatory and supplementary act. To be eligible for an exemption pursuant to this section, a county shall have established and implemented a county-wide mandatory source separation and recycling program for at least three recyclable materials, in addition to leaves, and shall have demonstrated that it has secured markets for these materials.

L. 1987, c. 102, s. 5.



Section 13:1E-99.16 - Municipal Recycling System.

13:1E-99.16 Municipal recycling system.

6.Each municipality in this State shall, by January 13, 2012, designate one or more persons as the municipal certified recycling coordinator. For the purposes of this section, "municipal certified recycling coordinator" means a person who shall have completed the requirements of a course of instruction in various aspects of recycling program management, as determined and administered by the department.

Each municipality shall establish and implement a municipal recycling program in accordance with the following requirements:

a.Each municipality shall provide for a collection system for the recycling of the recyclable materials designated in the district recycling plan as may be necessary to achieve the designated recovery targets set forth in the plan in those instances where a recycling collection system is not otherwise provided for by the generator or by the county, interlocal service agreement or joint service program, or other private or public recycling program operator.

b.The governing body of each municipality shall adopt an ordinance which requires persons generating municipal solid waste within its municipal boundaries to source separate from the municipal solid waste stream, in addition to leaves, the specified recyclable materials for which markets have been secured and, unless recycling is otherwise provided for by the generator, place these specified recyclable materials for collection in the manner provided by the ordinance.

c.The governing body of each municipality shall, at least once every 36 months, conduct a review and make necessary revisions to the master plan and development regulations adopted pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.), which revisions shall reflect changes in federal, State, county and municipal laws, policies and objectives concerning the collection, disposition and recycling of designated recyclable materials.

The revised master plan shall include provisions for the collection, disposition and recycling of recyclable materials designated in the municipal recycling ordinance adopted pursuant to subsection b. of this section, and for the collection, disposition and recycling of designated recyclable materials within any development proposal for the construction of 50 or more units of single-family residential housing or 25 or more units of multi-family residential housing and any commercial or industrial development proposal for the utilization of 1,000 square feet or more of land.

d.The governing body of a municipality may exempt persons occupying commercial and institutional premises within its municipal boundaries from the source separation requirements of the ordinance adopted pursuant to subsection b. of this section if those persons have otherwise provided for the recycling of the recyclable materials designated in the district recycling plan from solid waste generated at those premises. To be eligible for an exemption pursuant to this subsection, a commercial or institutional solid waste generator annually shall provide written documentation to the municipality of the total number of tons recycled.

e.The governing body of each municipality shall, on or before July 1 of each year, submit a recycling tonnage report to the New Jersey Office of Recycling in accordance with rules and regulations adopted by the department therefor.

f.The governing body of each municipality shall, at least once every six months, notify all persons occupying residential, commercial, and institutional premises within its municipal boundaries of local recycling opportunities, and the source separation requirements of the ordinance. In order to fulfill the notification requirements of this subsection, the governing body of a municipality may, in its discretion, place an advertisement in a newspaper circulating in the municipality, post a notice in public places where public notices are customarily posted, include a notice with other official notifications periodically mailed to residential taxpayers, or any combination thereof, as the municipality deems necessary and appropriate.

The governing body of a municipality that adopts a recycling ordinance pursuant to subsection b. of this section may limit the collection of designated recyclable materials to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

L.1987, c.102, s.6; amended 2001, c.92, s.8; 2007, c.311, s.9; 2007, c.347, s.23; 2008, c.130, s.20; 2009, c.164.



Section 13:1E-99.17 - Bidding For Collection, Disposal Of Recyclable Materials

13:1E-99.17. Bidding for collection, disposal of recyclable materials
A municipality may require that every solid waste collector or solid waste transporter registered pursuant to sections 4 and 5 of P.L. 1970, c. 39 (C. 13:1E-4 and 13:1E-5) and holding a certificate of public convenience and necessity pursuant to sections 7 and 10 of P.L. 1970, c. 40 (C. 48:13A-6 and 48:13A-9) bid on a contract for the collection or disposition of recyclable materials, if required to do so by the district recycling plan of the county in which the collector or transporter engages in solid waste collection or transportation services.

L. 1987, c. 102, s. 9.



Section 13:1E-99.18 - Identification As Recyclable Container

13:1E-99.18. Identification as recyclable container
a. No plastic or bi-metal beverage container shall be identified as a recyclable container unless the department determines that a convenient and economically feasible recycling system for that specific container is available.

b. The department shall adopt, upon consultation with the appropriate industries and pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this section.

L. 1987, c. 102, s. 10.



Section 13:1E-99.19 - Written Determination

13:1E-99.19. Written determination
a. Within 18 months of the effective date of this amendatory and supplementary act, the department shall make a written determination as to whether a convenient and economically feasible mechanism for the collection, recycling, and marketing of plastic or bi-metal beverage containers is available to counties and municipalities in this State. A determination by the department that such a mechanism is available shall be based upon a finding that the manufacturers of plastic or bi-metal beverage containers and the beverage manufacturing industries have achieved, by the end of the previous 12 months, the recycling, on a percentage basis, of plastic or bi-metal beverage containers at a rate at least equal to the recovery rates achieved for glass or aluminum beverage containers during that one-year period, whichever is less.

b. In the event that the department makes a written determination that the manufacturers of plastic or bi-metal beverage containers and the beverage manufacturing industries have not achieved the recycling of plastic or bi-metal beverage containers at a recovery rate at least equal to that achieved for glass or aluminum beverage containers as provided in subsection a. of this section, the department shall transmit its findings to the Governor and the Legislature, including appropriate recommendations for the proper disposition or recycling of these containers.

L. 1987, c. 102, s. 11.



Section 13:1E-99.20 - Disposition, Recycling Of Automobile Tires

13:1E-99.20. Disposition, recycling of automobile tires
Within 18 months of the effective date of this amendatory and supplementary act, the department shall prepare a report on convenient and economically feasible methods for the disposition or recycling of scrap automobile tires which may be available to counties and municipalities. The department shall investigate various methods for the recovery or reuse of automobile tires from the municipal solid waste stream, including, but not limited to, incineration, artificial reef construction, retreading, asphalt paving material manufacture, sludge composting and energy recovery, and shall report to the Governor and the Legislature thereon, including a recommendation that a deposit be imposed on automobile tires, if warranted by the findings.

L. 1987, c. 102, s. 12.



Section 13:1E-99.21 - Use Of Leaf Composting, Vegetative Waste Composting Facilities Or Recycling Center

13:1E-99.21. Use of leaf composting, vegetative waste composting facilities or recycling center
a. After April 20, 1989, all leaves collected by a municipality pursuant to the provisions of section 14 of P.L.1987, c.102 (C.13:1E-99.22) shall be transported to a leaf composting facility, vegetative waste composting facility or recycling center authorized or approved by the department. Each district recycling plan shall identify the leaf composting facility, vegetative waste composting facility or recycling center to be utilized by each municipality within the county. Any two or more counties may negotiate an interdistrict agreement for the development or use of a regional leaf composting facility, vegetative waste composting facility or recycling center. Notwithstanding the provisions of section 18 of P.L.1975, c.326 (C.13:1E-27) or any other law, rule or regulation to the contrary, the Board of Public Utilities shall not have jurisdiction over, or otherwise regulate the tariffs or return of, a leaf composting facility, vegetative waste composting facility or recycling center authorized or approved by the department.

b. No solid waste facility in this State, other than a leaf composting facility, vegetative waste composting facility or recycling center, shall accept for final disposal truckloads containing leaves at any time, except that leaves source separated from solid waste may be accepted by a sanitary landfill facility in those instances where the facility has provided and maintains for that purpose separate leaf composting facilities, and the composted leaves are utilized as part of the final vegetative cover for the landfill, or for other uses as a soil conditioning material.

c. No person shall transport leaves to an out-of-State facility except in those instances where the out-of-State facility is designed and operated for the purpose of accepting leaves for recycling and the facility is designated in the district recycling plan required pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13).

L.1987,c.102,s.13; amended 1989,c.151,s.2.



Section 13:1E-99.21A - Authorization To Own Or Operate Leaf Composting Facility

13:1E-99.21a. Authorization to own or operate leaf composting facility
a. No person shall own or operate a leaf composting facility located on agricultural or horticultural land, or on lands owned or operated by a recognized academic institution, unless that person shall have obtained authorization or approval thereof from the Department of Environmental Protection.

b. To be eligible for authorization pursuant to this act, the proposed leaf composting facility shall be located on land which qualifies for differential property tax assessment pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), or on lands owned or operated by a recognized academic institution as defined in section 2 of P.L.1987, c.102 (C.13:1E-99.12).

L.1989,c.151,s.5.



Section 13:1E-99.21B - Requirements For Licensing For Owner, Operator Of Leaf Composting Facility

13:1E-99.21b. Requirements for licensing for owner, operator of leaf composting facility
a. Every person proposing to own or operate a leaf composting facility located on agricultural or horticultural land, or on lands owned or operated by a recognized academic institution, shall submit to the department for authorization a filing package which shall contain a site plan and any other information as may be prescribed by the department.

b. No owner or operator of a leaf composting facility located on agricultural or horticultural land, or on lands owned or operated by a recognized academic institution, which facility is authorized by the department pursuant to this act shall be subject to the registration requirements of section 5 of P.L.1970, c.39 (C.13:1E-5) or the licensing requirements of P.L.1983, c.392 (C.13:1E-126 et seq.).

L.1989,c.151,s.6.



Section 13:1E-99.21C - Leaf Composting Demonstration Projects

13:1E-99.21c. Leaf composting demonstration projects
a. The department may authorize the development of leaf composting demonstration projects for educational purposes on lands owned or operated by a recognized academic institution.

b. A recognized academic institution proposing to undertake a leaf composting demonstration project, in conjunction with the relevant Soil Conservation District, shall submit to the department for authorization a filing package which shall contain a site plan and any other information as may be prescribed by the department.

c. No leaf composting demonstration project authorized by the department pursuant to this section shall accept leaves for composting in excess of 500 cubic yards per year.

L.1989,c.151,s.9.



Section 13:1E-99.21D - Vehicles For Transporting Leaves To Facility, Registration Not Required

13:1E-99.21d. Vehicles for transporting leaves to facility, registration not required
Notwithstanding the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.) or any other law, rule or regulation to the contrary, vehicles used exclusively for the transportation of leaves to a leaf composting facility, vegetative waste composting facility, recycling center or lands owned or operated by a recognized academic institution authorized or approved by the department shall not be required to be registered with, or approved by, the department.

L.1989,c.151,s.10.



Section 13:1E-99.21E - Jurisdiction Over Charges, Rates; Revenue Not Included In Tariff Computation

13:1E-99.21e. Jurisdiction over charges, rates; revenue not included in tariff computation
Notwithstanding the provisions of P.L.1970, c.40 (C.48:13A-1 et seq.) or any other law, rule or regulation to the contrary, the Board of Public Utilities shall not have jurisdiction over charges or rates for services provided by persons engaging in the transportation of leaves to a leaf composting facility, vegetative waste composting facility, recycling center or lands owned or operated by a recognized academic institution authorized or approved by the Department of Environmental Protection pursuant to P.L.1989, c.151 (C.13:1E-99.21a et al.). The revenues generated by persons engaging in the transportation of leaves shall not be included within the computation of current or adjusted tariffs established pursuant to law for solid waste collection.

L.1989,c.151,s.11.



Section 13:1E-99.21F - Rules, Regulations.

13:1E-99.21f Rules, regulations.

13. The Department of Environmental Protection shall, pursuant to the "Administrative Procedure Act," adopt rules and regulations necessary to implement sections 5 through 11 of P.L.1989, c.151 (C.13:1E-99.21a through C.13:1E-99.21e and C.4:24-22.1).

L.1989,c.151,s.13; amended 1997, c.236, s.34.



Section 13:1E-99.22 - Municipal Leaf Collection

13:1E-99.22. Municipal leaf collection
a. No later than April 20, 1989, each municipality in this State shall, by a duly adopted ordinance of its governing body, provide for a collection system for leaves generated from residential premises, prohibit the placement of leaves for collection or disposal as solid waste, and require that persons occupying residential premises within its municipal boundaries shall source separate leaves from solid waste generated at those premises and, unless leaves are stored or recycled for composting or mulching by the generator, place the leaves for collection in the manner provided by the ordinance.

b. As an alternative to the provisions of subsection a. of this section, a municipality may, by a duly adopted ordinance of its governing body, prohibit the placement of leaves for collection or disposal as solid waste, and specify that all persons occupying residential premises within its municipal boundaries shall mulch or compost the leaves generated at those premises.

L.1987,c.102,s.14; amended 1989,c.151,s.3.



Section 13:1E-99.23 - Preference To Materials Paid With Public Funds

13:1E-99.23. Preference to materials paid with public funds
All State and local agencies responsible for the maintenance of public lands in this State shall, to the maximum extent practicable and feasible, give due consideration and preference to the use of compost materials in all land maintenance activities which are to be paid for with public funds.

L. 1987, c. 102, s. 15.



Section 13:1E-99.24 - Purchase Of Recycled Paper, Products; Review Of Bid Specs

13:1E-99.24. Purchase of recycled paper, products; review of bid specs
16. a. The provisions of P.L.1971, c.257 (C.52:34-21 et seq.) or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, the Director of the Division of Purchase and Property in the Department of the Treasury shall, upon consultation with the department, review and modify all bid and product specifications relating to the purchase of recycled paper or recycled paper products so that the specifications do not discriminate against, but encourage the maximum purchase of products made from recycled paper or recycled paper products. Preference shall be given to recycled paper or recycled paper products with the highest percentage of post-consumer waste material.

b. The provisions of P.L.1971, c.257 (C.52:34-21 et seq.) or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, the Director of the Division of Purchase and Property shall, upon consultation with the department, review and modify all bid and product specifications relating to the purchase of nonpaper finished products or supplies, so that the specifications do not discriminate against, but encourage the maximum purchase of products made from recycled material. Preference shall be given to recycled products with the highest percentage of post-consumer waste material.

L.1987,c.102,s.16; amended 1993,c.109,s.2.



Section 13:1E-99.25 - Contracts For Recycled Paper, Products

13:1E-99.25. Contracts for recycled paper, products
17. a. In purchasing any paper or paper products for use by the various agencies and departments of the State government or for any county, municipality or school district pursuant to P.L.1969, c.104 (C.52:25-16.1 et al.), the Director of the Division of Purchase and Property, whenever the price is competitive and the quality satisfactory for the purpose intended, shall make contracts available for those items which are manufactured or produced from recycled paper or recycled paper products. For the purposes of this section, "competitive" means a price no more than 10% above the price of items which are manufactured or produced from virgin paper products; except that the director, upon consultation with the department, may make contracts available for recycled paper or recycled paper products at a price no more than 15% above the price of virgin paper products whenever the director determines that a 15% price preference is in the best interest of the State.

b. The Director of the Division of Purchase and Property, after formal advertisement and solicitation of proposals for recycled paper or recycled paper products, and having received no competitive proposals for recycled paper or recycled paper products, may award the contract for paper or paper products manufactured or produced from virgin paper products in the manner prescribed by law. Any award or contract made for virgin paper products shall not relieve the director of any future obligation to make available contracts for recycled paper or recycled paper products as provided in subsection a. of this section.

L.1987,c.102,s.17; amended 1993,c.109,s.3.



Section 13:1E-99.26 - Cooperative Purchase, Marketing

13:1E-99.26. Cooperative purchase, marketing
18. a. The Director of the Division of Local Government Services in the Department of Community Affairs shall, pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), permit counties, municipalities and authorities, and the State Board of Education shall, pursuant to the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., permit any board of education to cooperatively purchase recycled paper or products made from recycled paper products procured by the Division of Purchase and Property.

b. The Director of the Division of Local Government Services in the Department of Community Affairs shall, pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), permit counties, municipalities and authorities to engage in the cooperative marketing of recyclable materials recovered through a recycling program.

L.1987,c.102,s.18; amended 1995,c.103,s.1.



Section 13:1E-99.27 - Increasing Percentage Of Recycled Paper

13:1E-99.27. Increasing percentage of recycled paper
19. a. (1) On or after December 1, 1992, not less than 55% of the total dollar amount of paper or paper products purchased by the State shall be made from recycled paper or recycled paper products having a total weight consisting of not less than 50% secondary waste paper material and with not less than 10% of its total weight consisting of post-consumer waste material.

(2) On or after July 1, 1993, not less than 60% of the total dollar amount of paper or paper products purchased by the State shall be made from recycled paper or recycled paper products having a total weight consisting of not less than 50% secondary waste paper material and with not less than 15% of its total weight consisting of post-consumer waste material.

(3) On or after January 1, 1995, not less than 65% of the total dollar amount of paper or paper products purchased by the State shall be made from recycled paper or recycled paper products having a total weight consisting of not less than 50% secondary waste paper material and with not less than 25% of its total weight consisting of post-consumer waste material; except that high-grade office paper, fine paper, bond paper, offset paper, xerographic paper, mimeo paper and duplicator paper shall be made from recycled paper having a total weight consisting of not less than 50% secondary waste paper material and with not less than 15% of its total weight consisting of post-consumer waste material.

Priority procurement consideration shall be given to recycled paper or recycled paper products with the highest percentage of post-consumer waste material.

b. The Director of the Division of Purchase and Property, after formal advertisement and solicitation of proposals for recycled paper or recycled paper products, and having received no competitive proposals for recycled paper or recycled paper products, may award the contract for paper or paper products manufactured or produced from virgin paper products in the manner prescribed by law. Any award or contract made for virgin paper products shall not relieve the director of any future obligation to purchase recycled paper or recycled paper products as provided in subsection a. of this section. For the purposes of this section, "competitive" means a price no more than 10% above the price of items which are manufactured or produced from virgin paper products; except that the director, upon consultation with the department, may make contracts available for recycled paper or recycled paper products at a price no more than 15% above the price of virgin paper products whenever the director determines that a 15% price preference is in the best interest of the State.

L.1987,c.102,s.19; amended 1993,c.109,s.4.



Section 13:1E-99.27A - Contracts For Purchase Of Recycled Nonpaper Products

13:1E-99.27a. Contracts for purchase of recycled nonpaper products
5. In purchasing any nonpaper finished products or supplies for use by the various agencies and departments of the State government or for any county, municipality or school district pursuant to P.L.1969, c.104 (C.52:25-16.1 et al.), the Director of the Division of Purchase and Property, upon consultation with the department, may make contracts available for those products or supplies made from recycled material whenever the director determines that such items meet performance standards set forth in applicable product specifications and are available at a reasonable price. For the purposes of this section, "reasonable" means a price no more than 15% above the price of items which are manufactured or produced from raw materials.

Preference shall be given to recycled products with the highest percentage of post-consumer waste material.

L.1993,c.109,s.5.



Section 13:1E-99.28 - Recyclable Paving Materials

13:1E-99.28. Recyclable paving materials
The provisions of R.S. 27:2-1 et seq. or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, the Commissioner of Transportation shall, upon consultation with the department, review and modify all bid and paving material and sub base specifications relating to the purchase of recyclable asphalt pavement, crushed concrete sub base, foundry slag and paving materials utilizing recycled materials, including, but not limited to, crumb rubber from automobile tires, ash, glass and glassy aggregates, to provide that the specifications encourage the maximum purchase of recyclable asphalt pavement and paving materials utilizing recycled materials.

L. 1987, c. 102, s. 20.



Section 13:1E-99.29 - Fuel From Waste Oil

13:1E-99.29. Fuel from waste oil
The provisions of R.S. 27:2-1 et seq. or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, the Commissioner of Transportation shall, upon consultation with the department, review and modify if necessary all bid specifications relating to the purchase of asphalt or recycled asphalt pavement to provide that the specifications encourage the use of fuel derived from waste oil as a furnace or boiler fuel by manufacturers of asphalt or recycled asphalt pavement.

L. 1987, c. 102, s. 21.



Section 13:1E-99.30 - Compliance With District Recycling Plan

13:1E-99.30. Compliance with district recycling plan
a. The provisions of P.L. 1970, c. 39 (C. 13:1E-1 et seq.) or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, on or after July 1, 1987, the department shall not issue a registration statement or engineering design approval for any new or expanded solid waste facility in any county unless the person or party proposing to construct or operate the facility submits written documentation and any other evidence the department may require demonstrating to the department's satisfaction that the goals of the relevant district recycling plan required by section 3 of this amendatory and supplementary act have been incorporated into the plans for the proposed facility.

b. The department may adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this section.

L. 1987, c. 102, s. 22.



Section 13:1E-99.31 - Resource Recovery Facility To Comply With District Recycling Plan

13:1E-99.31. Resource recovery facility to comply with district recycling plan
a. The provisions of section 6 of P.L. 1970, c. 40 (C. 48:13A-5) to the contrary notwithstanding, on or after July 1, 1987 the Board of Public Utilities shall not award a franchise to any person or party proposing to construct or operate a resource recovery facility unless the person or party proposing to construct or operate the facility submits written documentation and any other evidence the board may require demonstrating to the satisfaction of the board that the goals of the relevant district recycling plan required by section 3 of this amendatory and supplementary act have been incorporated into the plans for the proposed facility.

b. The board may adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this section.

L. 1987, c. 102, s. 23.



Section 13:1E-99.32 - Short Title

13:1E-99.32. Short title
Sections 1 through 24 inclusive of this 1987 amendatory and supplementary act shall be known and may be cited as the "New Jersey Statewide Mandatory Source Separation and Recycling Act."

L. 1987, c. 102, s. 24.



Section 13:1E-99.33 - Recycling Activities Outside Bpu Jurisdiction

13:1E-99.33. Recycling activities outside BPU jurisdiction
40. a. Any person engaged in the business of solid waste collection or solid waste disposal in accordance with the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1970, c.40 (C.48:13A-1 et seq.), P.L.1991, c.381 (C.48:13A-7.1 et al.) or any other act may engage in recycling or otherwise provide recycling services in this State.

b. The Board of Public Utilities shall not have jurisdiction over charges or rates for recycling or services provided by persons engaging in the business of recycling or otherwise providing recycling services in this State.

L.1987,c.102,s.40; amended 1991,c.381,s.42.



Section 13:1E-99.34 - Recycling Centers

13:1E-99.34. Recycling centers
a. Notwithstanding the provisions of P.L. 1970, c. 39 (C. 13:1E-1 et seq.) or any other law, rule or regulation to the contrary, no recycling center as defined in section 2 of P.L. 1987, c. 102 (C. 13:1E-99.12) shall be required by the department to obtain a registration statement, engineering design approval, or approval of an environmental and health impact statement prior to the commencement of operations.

b. No recycling center shall receive, store, process or transfer any waste material other than source separated nonputrescible or source separated commingled nonputrescible metal, glass, paper, or plastic containers, and corrugated and other cardboard without the prior approval of the department.

L. 1987, c. 102, s. 41.



Section 13:1E-99.34A - Mobile Electronic Waste Destruction Units, Operation Without Dep Permit.

13:1E-99.34a Mobile electronic waste destruction units, operation without DEP permit.
1. a. Notwithstanding the provisions of subsection b. of section 41 of P.L.1987, c.102 (C.13:1E-99.34) or any other law, or any rule or regulation adopted pursuant thereto, to the contrary, the owner or operator of a mobile unit that crushes, shreds, or otherwise destroys electronic storage devices for the purpose of destroying the data contained therein shall not be required to obtain prior approval to operate the mobile unit from the Department of Environmental Protection as long as the owner or operator of the mobile unit submits a certification to the department, in writing, that the mobile unit is certified by the National Association for Information Destruction.
b.The material generated from the destruction of electronic storage devices by the mobile unit shall be delivered for processing to a recycling center authorized to operate by the department pursuant to subsection b. of section 41 of P.L.1987, c.102 (C.13:1E-99.34) or to an otherwise authorized recycler that operates in compliance with all applicable federal, state, and local laws, regulations, and ordinances.
c.As used in this section, "electronic storage device" means a hard drive or other electronic data storage device.

L.2015, c.188, s.1.



Section 13:1E-99.35 - Sale Of Motor Oil; Rules, Regulations.

13:1E-99.35.Sale of motor oil; rules, regulations.
43. a. On or after July 1, 1987, no person shall sell, or offer for sale, at retail or at wholesale for direct retail sale in this State any motor oil in containers for use off the premises unless:

(1) Every container of lubricating or other oil is clearly marked or labeled as containing a recyclable material which shall be disposed of after use only at a used oil collection center; and

(2) The motor oil retailer shall conspicuously post and maintain, at or near the point of sale, a durable and legible sign, not less than 11 inches by 15 inches in size, informing the public of the importance of the proper collection and disposal of used oil, and how and where used oil may be properly disposed. For the purposes of this section, "motor oil retailer" means any person who sells to consumers more than 500 gallons of lubricating or other oil annually in containers for use off the premises where sold.

b. The Commissioner of the Department of Environmental Protection shall adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) any rules and regulations necessary to implement the provisions of this section.

L.1987,c.102,s.43; amended 1995,c.353,s.1.



Section 13:1E-99.36 - Sign Posted "Used Oil Collection Center" Defined; Rules, Regulations

13:1E-99.36.Sign posted "used oil collection center" defined; rules, regulations
44. a. On or after July 1, 1987, every owner or operator of a used oil collection center shall post and maintain a durable and legible sign, not less than 11 inches by 15 inches in size, in a prominent location, informing the public that it is a collection site for the disposal of used oil. For the purposes of this section, "used oil collection center" means any reinspection station permitted by the Division of Motor Vehicles in the Department of Law and Public Safety, or retail service station which has a used oil collection tank on the premises, or any site which accepts used oil for recycling.

b. The Commissioner of the Department of Environmental Protection shall adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) any rules and regulations necessary to implement the provisions of this section.

L.1987,c.102,s.44; amended 1995,c.353,s.2.



Section 13:1E-99.37 - Statewide Mandatory Source Separation And Recycling Program Fund

13:1E-99.37. Statewide Mandatory Source Separation and Recycling Program Fund
a. The "Statewide Mandatory Source Separation and Recycling Program Fund" is established as a special account in the Department of the Treasury. The fund shall be administered by the State Treasurer and shall be the depository of all moneys appropriated by the Legislature pursuant to this 1987 amendatory and supplementary or any subsequent act for the purposes of assisting counties and municipalities in the implementation of the county and municipal recycling program requirements of sections 3, 4 and 6 of this amendatory and supplementary act, and for studies of markets for recyclable materials as provided in section 48 of this amendatory and supplementary act.

b. The moneys in the fund shall be allocated and used to provide State aid to counties and municipalities for implementing the recycling program requirements of sections 3, 4 and 6 of this amendatory and supplementary act. The amount of this State aid shall be calculated based on the proportion which the housing units of a county or municipality bears to the total housing units in the State, except that no municipality shall receive less than .001% of the amount apportioned to aid all municipalities. Total housing units shall be determined using the most recent federal decennial population estimates for New Jersey and its municipalities filed in the office of the Secretary of State.

c. Within 30 days of the effective date of this amendatory and supplementary act, the State Treasurer shall pay and distribute to the chief fiscal officer of every county and municipality in this State, from moneys in the "Statewide Mandatory Source Separation and Recycling Program Fund," an amount equal to the local government unit's proportionate share of the State aid as calculated pursuant to subsection b. of this section.

L. 1987, c. 102, s. 45.



Section 13:1E-99.38 - Marketing Studies

13:1E-99.38. Marketing studies
a. Of the moneys appropriated from the General Fund to the "Statewide Mandatory Source Separation and Recycling Program Fund" pursuant to section 52 of this amendatory and supplementary act, there is allocated the sum of $200,000.00 which shall be dedicated to studies of markets for recyclable materials, and of local, national and international distribution networks for recyclable materials. These funds shall be distributed by the Commissioner of Environmental Protection through the New Jersey Office of Recycling as grants to qualified colleges and universities in this State or contracts to private firms which can demonstrate the administrative and technical capability to undertake studies of this nature. Each study shall focus on a particular recyclable material, including, but not limited to, automobile tires, paper, and plastic beverage containers. In contracting for these studies, the New Jersey Office of Recycling shall specify that consideration shall be accorded to alternative pricing structures and marketing strategies, including so-called "negative pricing," in order to determine whether the competitive disposition and marketing of recyclable materials may be achieved through means other than traditional price structures and commodity sales and transactions.

b. The New Jersey Office of Recycling in the Department of Environmental Protection shall, within nine months of the effective date of this amendatory and supplementary act, transmit copies of the studies prepared pursuant to subsection a. of this section to the governing bodies of each county and municipality in the State. These studies shall be made available to the general public at a cost not to exceed the cost of reproduction and distribution.

L. 1987, c. 102, s. 48.



Section 13:1E-99.39 - Report To Legislature

13:1E-99.39. Report to Legislature
The Commissioner of Environmental Protection shall prepare a report to the Legislature concerning the implementation of this amendatory and supplementary act, including a recommendation that the continuation of the tax imposed pursuant to section 4 of P.L. 1981, c. 278 (C. 13:1E-95) is necessary to ensure the achievement of the State Recycling Plan goals and the success of county and municipal recycling programs in meeting the designated recovery targets set forth in the district recycling plans, if warranted by the circumstances. This report shall be transmitted to the Legislature not later than April 1, 1990, and shall be revised, and modified if necessary, at least once every three years thereafter.

L. 1987, c. 102, s. 50.



Section 13:1E-99.40 - Definitions

13:1E-99.40. Definitions
As used in this act:



"Beverage" means milk, alcoholic beverages, including beer or other malt beverages, liquor, wine, vermouth and sparkling wine, and nonalcoholic beverages, including fruit juice, mineral water and soda water and similar nonalcoholic carbonated and noncarbonated drinks intended for human consumption;

"Beverage container" means an individual, separate, hermetically sealed, or made airtight with a metal or plastic cap, bottle or can composed of glass, metal, plastic or any combination thereof, containing a beverage;

"Commissioner" means the Commissioner of Environmental Protection;



"Department" means the Department of Environmental Protection;



"Plastic bottle" means any plastic beverage container having a capacity of at least 16 fluid ounces but less than 5 United States gallons, and composed of thermoplastic synthetic polymeric material;

"Plastic container" means any formed or molded and hermetically sealed, or made airtight with a metal or plastic cap, rigid container, other than a plastic bottle, intended for single-use and having a capacity of at least 8 ounces but less than 5 United States gallons with a minimum wall thickness of not less than 0.010 inches, and composed primarily of thermoplastic synthetic polymeric material.

L.1989, c.268, s.1.



Section 13:1E-99.41 - Material Code Labels On Bottles, Containers; Required

13:1E-99.41. Material code labels on bottles, containers; required
a. On or after January 1, 1991, no person shall sell, offer for sale, or distribute any plastic bottle or plastic container in this State unless the bottle or container is labeled with a material code indicating the plastic resin used to produce the bottle or container. Any plastic bottle or plastic container with a label or basecup affixed thereto, the composition of which consists of a different material than the bottle or container itself, shall be coded by its basic material.

b. The material code shall consist of a uniform symbol and identification number, and an acronym comprising no more than five letters. The symbol shall consist of a triangular-shaped configuration of three arrows with a specific number placed within the center of the symbol to indicate the composition of the material used to produce the bottle or container. The acronym shall be placed below the triangle of arrows. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer (arrowhead) of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints shall depict a clockwise path around the code number.

c. The material code shall consist of an identification number and acronym as follows:



(1) Polyethylene terephthalate: "1" and "PETE";



(2) High density polyethylene: "2" and "HDPE";



(3) Vinyl: "3" and "V";



(4) Low density polyethylene: "4" and "LDPE";



(5) Polypropylene: "5" and "PP";



(6) Polystyrene: "6" and "PS"; and



(7) All other plastic resins and laminates: "7" and



"OTHER".



d. The commissioner shall maintain on file in the department for public inspection copies of the material code provided in subsection c. of this section. The department shall provide a copy to any person upon request.

L.1989, c.268, s.2.



Section 13:1E-99.42 - Violations, Penalties

13:1E-99.42. Violations, penalties
a. Any person convicted of a violation of this act shall be subject to a penalty of not less than $500.00 nor more than $1,000.00 for each offense, to be collected in a civil action by a summary proceeding under "the penalty enforcement law," (N.J.S.2A:58-1 et seq.), or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this act. If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate, and distinct offense.

b. The department may institute a civil action for injunctive relief to enforce this act and to prohibit and prevent a violation of this act, and the court may proceed in the action in a summary manner.



L.1989, c.268, s.3.



Section 13:1E-99.43 - Rules, Regulations

13:1E-99.43. Rules, regulations
The commissioner shall adopt, within one year of the effective date of this act and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement this act.

L.1989, c.268, s.4.



Section 13:1E-99.44 - Short Title

13:1E-99.44. Short title
1. This act shall be known and may be cited as the "Toxic Packaging Reduction Act."

L.1991,c.520,s.1.



Section 13:1E-99.45 - Findings, Declarations, Determinations

13:1E-99.45. Findings, declarations, determinations
2. The Legislature finds that discarded packaging constitutes the largest single category of solid waste within New Jersey's waste stream and is, therefore, a necessary focus of any effort to reduce the flow of solid waste to costly disposal facilities; that the presence of heavy metals in packaging is a matter of great concern in light of their likely presence in emissions or ash when packaging is incinerated at a resource recovery facility, or in leachate when packaging is landfilled; that lead, mercury, cadmium and hexavalent chromium, on the basis of available scientific and medical evidence, are of particular concern; that it is desirable as a first step in reducing the toxicity of packaging waste to eliminate the addition of these heavy metals to packaging; and that because New Jersey is faced with a very restricted range of disposal alternatives, the reduction at the source of toxic packaging materials can make a significant contribution to the reduction of the State's overall solid waste stream.

The Legislature further finds and declares that a Statewide solid waste reduction strategy must begin with fundamental changes in manufacturing practices and packaging processes; and that the most effective and appropriate method to promote reduction is to prohibit the distribution or sale of toxic packaging in this State.

The Legislature therefore determines that it is in the public interest to achieve this reduction in toxicity without impeding or discouraging the expanded use of post-consumer waste materials in the production of packaging and its components.

L.1991,c.520,s.2.



Section 13:1E-99.46 - Definitions.

13:1E-99.46 Definitions.

3.As used in this act:

"Commissioner" means the Commissioner of Environmental Protection.

"Department" means the Department of Environmental Protection.

"Distribution" means the practice of taking title to packages or packaging components for promotional purposes or resale.

"Distributor" means any person who distributes packaged products intended for retail sale in packages or packaging components, but shall not include any person involved solely in delivering packages or packaging components on behalf of third parties.

"Manufacturing" means the physical or chemical modification of a material to produce packaging or packaging components.

"Package" means a container specifically manufactured for the purposes of marketing, protecting or handling a product and shall include a unit package, an intermediate package and a shipping container as defined by the American Society for Testing and Materials in ASTM D996; "package" shall also mean and include such unsealed receptacles as carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags and tubs.

"Package manufacturer" means any person who manufactures packages or packaging components.

"Packaging component" means any individual assembled part of a package including, but not limited to, any interior or exterior blocking, bracing, cushioning, weatherproofing, exterior strapping, coating, closure, ink, label, dye, pigment, adhesive, stabilizer or any other additive; except that a "coating" shall not include a thin tin or zinc layer applied to base steel or sheet steel during manufacturing of the steel or package; except that tin-plated steel that meets ASTM specification A-623 shall be considered as a single package component, and electro-galvanized coated steel and hot dipped coated galvanized steel that meets the ASTM specification A-525 and A-879 shall be treated in the same manner as tin-plated steel.

"Product manufacturer" means any person who purchases packages or packaging components from a package manufacturer for the purposes of marketing, protecting or handling the contents of the package or packaging component, including a product intended for retail sale.

"Retailer" means any person who engages in the sale within the State of packaged products intended for retail sale in packages or packaging components to a consumer at retail for off-premises use or consumption.

L.1991,c.520,s.3; amended 1997, c.307, s.1.



Section 13:1E-99.47 - Sale Of Certain Packages, Components, Packaged Products, Restricted; Terms Defined.

13:1E-99.47 Sale of certain packages, components, packaged products, restricted; terms defined.

4. a. On or after January 1, 1993, no person shall sell, offer for sale, or offer for promotional purposes in this State any package or packaging component which includes, in the package itself or in any packaging component, inks, dyes, pigments, adhesives, stabilizers or any other additives containing any lead, cadmium, mercury or hexavalent chromium which has been intentionally introduced as a chemical element during manufacturing or distribution as opposed to the incidental presence of any of these elements.

b.On or after January 1, 1993, no person shall sell, offer for sale, or offer for promotional purposes in this State any product contained in a package which includes, in the package itself or in any packaging component, inks, dyes, pigments, adhesives, stabilizers or any other additives containing any lead, cadmium, mercury or hexavalent chromium which has been intentionally introduced as a chemical element during manufacturing or distribution as opposed to the incidental presence of any of these elements.

c.The sum of the concentration levels of lead, cadmium, mercury or hexavalent chromium present in any package or packaging component, which shall constitute an incidental presence, shall not exceed the following levels:

(1) Not more than 600 parts per million by weight (0.06%) after January 1, 1993;

(2) Not more than 250 parts per million by weight (0.025%) after January 1, 1994;

(3) Not more than 100 parts per million by weight (0.01%) after January 1, 1995.

As used in this section, "incidental presence" means the presence or a regulated metal as an unintended or undesired ingredient of a package or packaging component.

As used in this section, "intentionally introduced" means the deliberate use of a regulated heavy metal to provide a desired characteristic, appearance, or quality.

"Intentionally introduced" shall not include:

(1) Using a regulated metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing, whereupon the incidental retention of a residue of a regulated metal in the final package or packaging component is neither desired nor deliberate, if the final package or packaging component is in compliance with this act; or

(2) Using recycled materials as feed stock for the manufacture of new packaging materials, where some portion of the recycled materials may contain amounts of the regulated metals if the new package or packaging component is in compliance with this act.

L.1991,c.520,s.4; amended 1997, c.307, s.2.



Section 13:1E-99.48 - Exemptions, Criteria.

13:1E-99.48 Exemptions, criteria.

5. a. Any package manufacturer, product manufacturer or distributor may, in accordance with rules or regulations adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), claim an exemption from the provisions of section 4 of this act for any package or packaging component meeting any of the following criteria:

(1) Those packages or packaging components labeled with a code indicating a date of manufacture prior to January 1, 1993; except that the labeling requirement may be waived by the department in those instances where it is not feasible or practical to label individual packages or packaging components provided that suitable alternative evidence of date of manufacture is furnished to the department;

(2) Those packages or packaging components used to contain alcoholic beverages, including liquor, wine, vermouth and sparkling wine, bottled prior to January 1, 1993;

(3) Those packages or packaging components which are glass containers with ceramic labeling used to contain pharmaceutical preparations; except that the exemption provided in this paragraph shall expire on January 1, 1995;

(4) Those packages or packaging components which are glass containers with ceramic labeling used to contain cosmetics; except that the exemption provided in this paragraph shall expire on January 1, 1995;

(5) Those packages or packaging components to which lead, cadmium, mercury or hexavalent chromium have been added in the manufacturing, forming, printing or distribution process in order to comply with health or safety requirements of federal law, provided that the package manufacturers of such package or packaging component shall petition the department for an exemption and receive approval from the department based upon a satisfactory demonstration that the criterion is met; provided that an exemption under this paragraph shall be for a period of no more than two years, except that the package manufacturer may apply to the department for renewals of the exemption for periods of no more than two years;

(6) Those packages or packaging components to which lead, cadmium, mercury or hexavalent chromium have been added in the manufacturing, forming, printing or distribution process for the use of which there is no feasible or practical alternative, provided that the package manufacturers of such package or packaging component shall petition the department for an exemption and receive approval from the department based upon a satisfactory demonstration that the criterion is met; provided that an exemption under this paragraph shall be for a period of no more than two years, except that the package manufacturer may apply to the department for renewals of the exemption for periods of no more than two years;

(7) Those packages or packaging components that would not exceed the maximum contaminant levels set forth in subsection c. of section 4 of this act but for the addition of recycled materials; except that the exemption provided in this paragraph shall expire on January 1, 2000;

(8) Those packages or packaging components composed of metal and commonly referred to as "tin cans" that are used to contain food or food products intended for human consumption and that may exceed the maximum contaminant levels set forth in subsection c. of section 4 of this act due to the incidental presence of lead as a naturally occurring chemical element in the metal that is unrelated to the manufacturing process;

(9) Those packages or packaging components composed of metal and commonly referred to as "tin cans" that are used to contain paint, chemicals or other nonfood products, to which lead has been added in the manufacturing process for the purposes of forming, soldering or sealing the can, or that may exceed the maximum contaminant levels set forth in subsection c. of section 4 of this act due to the incidental presence of lead as a naturally occurring chemical element in the metal that is unrelated to the manufacturing process;

(10) Those packages or packaging components that are reused, provided that the related product is regulated under federal or State health or safety requirements and that the transportation of the related product is regulated under federal or State transportation requirements, and the disposal of the related product is performed according to federal or State radioactive or hazardous waste disposal requirements; provided that an exemption under this paragraph shall expire on January 1, 2000;

(11) Those packages or packaging components having a controlled distribution and reuse, provided that the manufacturers or distributors of such package or packaging component shall petition the department for an exemption and receive approval from the department, based on satisfactory demonstration that the environmental benefit of the controlled distribution and reuse is significantly greater as compared to the same package manufactured in compliance with the contaminant levels; provided that an exemption under this paragraph shall expire on January 1, 2000.

The manufacturer shall submit with the petition a plan that shall include:

(a) A means of identifying in a permanent and visible manner those reusable entities containing regulated metals for which an exemption is sought;

(b) A method of regulatory and financial accountability so that a specified percentage of the reusable entities manufactured and distributed to other persons are not discarded by those persons after use but are returned to the manufacturer or designee;

(c) A system of inventory and record maintenance to account for the reusable entities placed in, and removed from, service;

(d) A means of transforming returned entities, that are no longer reusable, into recycled materials for manufacturing or into manufacturing waste that are subject to existing federal or State laws or regulations governing manufacturing waste to ensure that these wastes do not enter the commercial or municipal waste stream; and

(e) A system of annually reporting to the commissioner changes to the system and changes in designees; or

(12) Those packages or packaging components that are glass or ceramic that have a vitrified decoration and when tested in accordance with the toxicity characteristic leaching procedure (TCLP) of the United States Environmental Protection Agency Test Method SW-846 does not exceed 1.0 ppm for cadmium and 5.0 ppm for lead; provided that an exemption under this paragraph shall expire on January 1, 2000.

The exemptions provided in paragraphs (8) and (9) shall expire on January 1, 1997, except that any exemption provided in paragraph (8) or (9) may be renewed by the department after this date for periods not to exceed two years. Any renewal granted by the department for the exemption provided in paragraph (8) or (9) shall be based on evidence furnished to the department that there is no feasible method to reduce the concentration levels of lead for the specified package or packaging component.

For the purposes of this subsection, a use for which there is "no feasible or practical alternative or substitute" means one in which the use of lead, cadmium, mercury or hexavalent chromium is essential to the protection, safe handling, or function of the contents of the package.

b.Any package manufacturer, product manufacturer or distributor claiming an exemption pursuant to subsection a. of this section shall maintain on file a written declaration of exemption for each specified package or packaging component for which an exemption is claimed. Copies of each declaration of exemption shall be furnished to the department upon its request and to members of the public in accordance with the provisions of section 14 of this act.

c.Any product contained in a package or packaging component for which an exemption is claimed may be sold by a retailer provided that the declaration of exemption claimed is valid and in accordance with the criteria provided in subsection a. of this section, as may be verified by the department pursuant to section 9 of this act.

L.1991,c.520,s.5; amended 1997, c.307, s.3.



Section 13:1E-99.49 - Request For Information By Department

13:1E-99.49. Request for information by department
6. a. Any person claiming an exemption pursuant to subsection a. of section 5 of this act shall maintain on file, and shall transmit, in writing, to the department upon its request, the following information:

(1) A statement setting forth the specific basis upon which the exemption is claimed;

(2) The full name, business address, telephone number and signature of the person claiming the exemption; and

(3) The full name, business address and telephone number of the authorized local representative of the person claiming the exemption.

b. The information required pursuant to this section shall be furnished to the department for each specified package or packaging component requested by the department.

L.1991,c.520,s.6.



Section 13:1E-99.50 - Fees

13:1E-99.50. Fees
7. a. The department may, in accordance with a fee schedule adopted as a rule or regulation pursuant to the provisions of the "Administrative Procedure Act," establish and charge fees for any of the services to be performed or rendered in connection with this act, and for the costs of compliance monitoring and administration.

b. The fee schedule shall reasonably reflect the duration or complexity of the specific service performed or rendered, information reviewed, or inspection, sampling or testing conducted.

L.1991,c.520,s.7.



Section 13:1E-99.51 - Certification Of Compliance

13:1E-99.51. Certification of compliance
8. No later than January 1, 1993, a written certification of compliance stating that a package or packaging component is in compliance with the requirements of this act shall be furnished by the package manufacturer to the product manufacturer or distributor of the product packaged in that specified package or packaging component, which certification shall be signed by an authorized representative of the package manufacturer.

a. The product manufacturer or distributor shall retain the certification of compliance for as long as the package or packaging component is in use. A copy of the certification of compliance shall be kept on file by the package manufacturer. Copies of each certification of compliance shall be furnished to the department upon its request and to members of the public in accordance with the provisions of section 14 of this act.

b. In the event that the package manufacturer reformulates or creates a new package or packaging component, a new or amended certification of compliance shall be furnished by the package manufacturer to the product manufacturer or distributor for the reformulated or new package or packaging component.

c. The provisions of this section shall not apply to any package or packaging component for which a declaration of exemption is kept on file pursuant to subsection b. of section 5 of this act.

L.1991,c.520,s.8.



Section 13:1E-99.52 - Determination Of Compliance By Department

13:1E-99.52. Determination of compliance by department
9. a. The department shall have the right to enter the premises of a package manufacturer, product manufacturer, distributor or retailer at which packages or packaging components are manufactured or stored, or at which products packaged in packages or packaging components are sold or offered for sale or for promotional purposes, in order to determine compliance with the provisions of this act, or any rule or regulation adopted pursuant thereto. The department may, at any time during normal business hours and upon presentation of appropriate credentials, conduct inspections, including the taking of samples of products packaged in a package or packaging component, for the purpose of testing the package or packaging component. The department may be required to purchase any product packaged in a package or packaging component for which a sample is sought at a retail establishment, if requested to do so by the retailer.

b. The department may request, by certified mail, that any package manufacturer, product manufacturer or distributor transmit to the department a written certification that a specified package or packaging component is in compliance with the provisions of this act. The package manufacturer, product manufacturer or distributor, as the case may be, shall submit copies of each declaration of exemption and certification of compliance to the department within 45 days of receipt of the request. Upon receipt by the department of the information requested from the package manufacturer, product manufacturer or distributor, the department shall review this information and shall verify that all certifications of compliance are complete and that all declarations of exemption claimed are valid and in accordance with the criteria provided in section 5 of this act.

L.1991,c.520,s.9.



Section 13:1E-99.53 - Noncompliance

13:1E-99.53. Noncompliance
10. a. Whenever the commissioner finds that a package or packaging component fails to comply with the provisions of this act, or any rule or regulation adopted pursuant thereto, the commissioner may issue an order requiring the distributor or retailer, as the department deems appropriate, to remove or arrange for the removal of the entire allotment of the product packaged in the noncomplying package or packaging component from the premises, and directing that the distributor or retailer return the entire allotment of the product packaged in the noncomplying package or packaging component to the product manufacturer for credit or reimbursement.

b. Whenever the commissioner finds that a package manufacturer, product manufacturer or distributor has failed to respond to a request for certification made by the department pursuant to subsection b. of section 9 of this act, the commissioner may issue an order requiring the package manufacturer or product manufacturer, as the department deems appropriate, to submit a specified package or packaging component to laboratory analysis, conducted at the ordered person's expense by a laboratory certified by the department in accordance with rules or regulations adopted pursuant to the "Administrative Procedure Act," in order to certify that the package or packaging component is in compliance with the provisions of this act.

c. Whenever the commissioner finds that a package or packaging component fails to comply with the provisions of this act, or any rule or regulation adopted pursuant thereto, all samples taken from the same allotment of the noncomplying package or packaging component for the purpose of testing shall constitute a single violation.

L.1991,c.520,s.10.



Section 13:1E-99.54 - Violations, Penalties, Remedies

13:1E-99.54. Violations, penalties, remedies
11. a. Whenever the commissioner finds that a person has violated any provision of this act, or any rule or regulation adopted pursuant thereto, the commissioner may:

(1) issue an order requiring the person found to be in violation to comply in accordance with subsection b. of this section;

(2) bring a civil action in accordance with subsection c. of this section;

(3) levy a civil administrative penalty in accordance with subsection d. of this section;

(4) bring an action for a civil penalty in accordance with subsection e. of this section; or

(5) petition the Attorney General to bring a criminal action in accordance with subsection g. of this section.

Pursuit of any of the remedies specified under this section shall not preclude the seeking of any other remedy specified.

b. Whenever the commissioner finds that a person has violated this act, or any rule or regulation adopted pursuant thereto, the commissioner may issue an order specifying the provision or provisions of this act, or the rule or regulation adopted pursuant thereto, of which the person is in violation, citing the action that constituted the violation, ordering abatement of the violation, and giving notice to the person of the person's right to a hearing on the matters contained in the order. The ordered person shall have 20 calendar days from receipt of the order within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order. If no hearing is requested, the order shall become final after the expiration of the 20-day period. A request for hearing shall not automatically stay the effect of the order.

c. The commissioner may institute an action or proceeding in the Superior Court for injunctive and other relief to enforce the provisions of this act and to prohibit and prevent a violation of this act, or of any rule or regulation adopted pursuant thereto, and the court may proceed in the action in a summary manner. In any such proceeding the court may grant temporary or interlocutory relief.

Such relief may include, singly or in combination:



(1) a temporary or permanent injunction;



(2) assessment of the violator for the reasonable costs of any inspection, including the costs of any sampling or testing of packages or packaging components that led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection.

d. (1) The commissioner may assess a civil administrative penalty of not more than $7,500.00 for a first offense, not more than $10,000.00 for a second offense and not more than $25,000.00 for a third and every subsequent offense. Each day that a violation continues shall constitute an additional, separate, and distinct offense.

No assessment may be levied pursuant to this section until after the violator has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute, rule, regulation, or order violated, a concise statement of the facts alleged to constitute a violation, a statement of the amount of the civil administrative penalties to be imposed, and a statement of the person's right to a hearing. The ordered person shall have 20 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing.

After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount the department determines appropriate.

(2) The commissioner may not assess a civil administrative penalty for a first offense for any violation of the provisions of this act, or of any rule or regulation adopted pursuant thereto, except in those instances where an ordered person violates an administrative order issued pursuant to subsection b. of section 10 of this act.

e. (1) A person who violates this act, or any rule or regulation adopted pursuant thereto, shall be liable for a penalty of not more than $7,500.00 per day, to be collected in a civil action commenced by the commissioner.

(2) The commissioner may not bring an action for a civil penalty for a first offense for any violation of the provisions of this act, or of any rule or regulation adopted pursuant thereto, except in those instances where an ordered person violates an administrative order issued pursuant to subsection b. of section 10 of this act.

A person who violates an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay an administrative assessment in full pursuant to subsection d. of this section is subject upon order of a court to a civil penalty not to exceed $50,000.00 per day of each violation.

Any penalty imposed pursuant to this subsection may be collected, with costs, in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this act.

f. Assessments and penalties under this section shall be paid to the department and deposited into the "Toxic Packaging Reduction Fund" established pursuant to section 12 of this act.

g. Any person who purposely or knowingly:



(1) sells, offers for sale, or offers for promotional purposes any package or packaging component in violation of subsection a. of section 4 of this act, or of any rule or regulation adopted pursuant thereto;

(2) sells, offers for sale, or offers for promotional purposes any product in violation of subsection b. of section 4 of this act, or of any rule or regulation adopted pursuant thereto; or

(3) sells, offers for sale, or offers for promotional purposes any package or packaging component that exceeds the maximum contaminant levels set forth in subsection c. of section 4 of this act; shall, upon conviction, be guilty of a crime of the third degree and, notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not less than $7,500.00 for a first offense, not more than $10,000.00 for a second offense and not more than $25,000.00 for a third and every subsequent offense. Each day during which the violation continues constitutes an additional, separate and distinct offense.

h. The provisions of N.J.S.2C:1-6 to the contrary notwithstanding, a prosecution for a violation of the provisions of subsection g. of this section shall be commenced within five years of the date of discovery of the violation.

i. No retailer shall be deemed to have violated the provisions of section 4 of this act, if the commissioner finds that the retailer can demonstrate that, in the purchase of a specified package or packaging component, the retailer relied in good faith on the written assurance of the product manufacturer or distributor that the package or packaging component complied with the provisions of this act. The written assurance shall state that a specified package or packaging component is in compliance with the provisions of this act, and shall be signed by an authorized representative of the package manufacturer or distributor. If an exemption is claimed for the package or packaging component pursuant to subsection b. of section 5 of this act, the written assurance shall state the specific basis upon which the exemption is claimed.

L.1991,c.520,s.11.



Section 13:1E-99.55 - "Toxic Packaging Reduction Fund" Created

13:1E-99.55. "Toxic Packaging Reduction Fund" created
12. There is created in the Department of Environmental Protection and Energy a special nonlapsing fund to be known as the "Toxic Packaging Reduction Fund." The fund shall be administered by the department and shall be the depository for all fees collected pursuant to section 7 of this act, and all assessments and penalties received pursuant to section 11 of this act, and any interest earned thereon. Unless otherwise specifically provided by law, monies in the fund shall be utilized exclusively by the department to administer and enforce the provisions of this act, or any rule or regulation adopted pursuant thereto.

L.1991,c.520,s.12.



Section 13:1E-99.56 - Review, Report.

13:1E-99.56 Review, report.

13. The department, in consultation with the Source Reduction Task Force of the Coalition of Northeastern Governors (CONEG), shall review the effectiveness of this act no later than 42 months after its effective date and shall provide to the Governor and the Legislature a written report based upon that review.

a.The report shall include:

(1) a recommendation whether to continue the exemptions provided in paragraphs (7), (8) and (9) of subsection a. of section 5 of this act; and

(2) a description of the nature of the substitute elements used in lieu of lead, cadmium, mercury or hexavalent chromium during the manufacturing or distribution of a package or packaging component.

b.The report may contain recommendations to include additional toxic substances contained in packages or packaging components on the list set forth in section 4 of this act in order to further reduce the toxicity of packaging waste.

Any recommendation to include an additional toxic substance on the list set forth in section 4 of this act shall include:

(1) a determination as to whether the continued use of the proposed substance presents or will present an unreasonable risk to health or the environment, which determination shall utilize a nationally recognized risk assessment protocol taking into account the magnitude and severity of the environmental harm against the benefits of the substance to product manufacturers and the general public;

(2) a determination as to the availability of a substitute element to be used in lieu of the proposed substance; and

(3) a description of other adverse effects which the addition of the proposed substance to the list set forth in section 4 of this act may have on product manufacturers or the general public.

L.1991,c.520,s.13; amended 1997, c.307, s.4.



Section 13:1E-99.57 - Request For Copy Of Declaration Of Exemption, Certificate Of Compliance

13:1E-99.57. Request for copy of declaration of exemption, certificate of compliance
14. A member of the public may request a package manufacturer, product manufacturer or distributor for a copy of the declaration of exemption or certification of compliance for any specified package or packaging component. The request shall be made in writing with a copy thereof provided to the department. The package manufacturer, product manufacturer or distributor shall respond, in writing, within 60 days of receipt of the request and shall provide a copy of this response to the department.

L.1991,c.520,s.14.



Section 13:1E-99.58 - Rules, Regulations

13:1E-99.58. Rules, regulations
15. The department shall adopt, pursuant to the provisions of the "Administrative Procedure Act," any rules or regulations necessary to implement the provisions of this act.

L.1991,c.520,s.15.



Section 13:1E-99.59 - Short Title

13:1E-99.59. Short title
1. Sections 1 through 23 of this act shall be known and may be cited as the "Dry Cell Battery Management Act."

L.1991,c.521,s.1.



Section 13:1E-99.60 - Findings, Declarations

13:1E-99.60. Findings, declarations
2. The Legislature finds and declares that the presence of toxic metals in certain discarded dry cell batteries is a matter of great concern in light of their likely presence in emissions or residual ash when used batteries are incinerated at a resource recovery facility; that cadmium, lead and mercury, on the basis of available scientific and medical evidence, are of particular concern; that it is desirable as a first step in reducing the toxicity of waste materials in the solid waste streams directed to resource recovery facilities to eliminate the various sources of these toxic metals; and that the removal of used dry cell batteries containing high levels of cadmium, lead or mercury from the solid waste stream can have a significant beneficial impact on the quality of the emissions and residual ash resulting from the incineration of solid waste at resource recovery facilities, and on groundwater quality in those regions of the State where solid waste is disposed at sanitary landfill facilities.

The Legislature further finds and declares that a Statewide toxic waste source reduction strategy must begin with fundamental changes in manufacturing practices and consumer disposal habits; that the manufacturers of products containing high levels of cadmium, lead and mercury that are discarded after serving their intended use must assume financial responsibility for their environmentally sound disposal; and that in particular, the dry cell battery industry must begin to bear a more equitable share of the environmental and social costs associated with manufacturing batteries which place a burden on the State's severely limited disposal options.

The Legislature further finds and declares that mercuric oxide batteries, nickel-cadmium and sealed lead rechargeable batteries are especially problematical and require separate management; that the most effective and appropriate method to promote toxic metal source reduction is to require manufacturers of all dry cell batteries to reduce the mercury concentration in their products to environmentally acceptable levels and to require manufacturers to accept the financial responsibility for the environmentally sound collection, transportation, recycling or proper disposal of used dry cell batteries; and that environmentally sound methods of managing used dry cell batteries include county recycling or household hazardous waste collection programs.

The Legislature therefore determines that it is in the public interest to remove all used mercuric oxide batteries, and all used nickel-cadmium or sealed lead rechargeable batteries from the solid waste stream, and to require the manufacturers of these dry cell batteries to assume the costs of, and accept the responsibility for, their environmentally sound collection, transportation, recycling or proper disposal; that all battery manufacturers shall be required to reduce the mercury concentration in their products to environmentally acceptable levels; that the manufacturers of consumer appliances containing nickel-cadmium or sealed lead rechargeable batteries shall be required to redesign their products so that these batteries are readily removable from the product; that retailers may be required to accept used rechargeable batteries from consumers if a manufacturer's battery management plan includes retail collection as an appropriate method to facilitate the environmentally sound recycling or proper disposal of these types of used dry cell batteries; by authorizing counties to include the collection of used dry cell batteries within district recycling plans; and by requiring that counties include the collection of used dry cell batteries within existing district household hazardous waste collection programs.

L.1991,c.521,s.2.



Section 13:1E-99.61 - Definitions Relative To Dry Cell Batteries

13:1E-99.61 Definitions relative to dry cell batteries
3. As used in sections 1 through 23 of this act:

"Commissioner" means the Commissioner of the Department of Environmental Protection;

"Consumer mercuric oxide battery" means any button or coin shaped mercuric oxide battery which is purchased at retail by a consumer for personal or household use;

"Department" means the Department of Environmental Protection;

"Distributor" means a person who sells dry cell batteries at wholesale to retailers in this State, including any manufacturer who engages in these sales, except that a "distributor" shall not include any wholesaler or distributor owned cooperatively by retailers;

"Dry cell battery" means any type of button, coin, cylindrical, rectangular or other shaped, enclosed device or sealed container consisting of a combination of two or more voltaic or galvanic cells, electrically connected to produce electric energy, composed of lead, lithium, manganese, mercury, mercuric oxide, silver oxide, cadmium, zinc, copper or other metals, or any combination thereof, and designed for commercial, industrial, medical, institutional or household use, including any alkaline manganese, lithium, mercuric oxide, silver oxide, zinc-air or zinc-carbon battery, nickel-cadmium rechargeable battery or sealed lead rechargeable battery; "Institutional generator" means the owner or operator of any public or private, commercial or industrial establishment or facility, including any establishment owned or operated by, or on behalf of, a governmental agency, health care facility or hospital, licensed or other authorized hearing aid dispenser, research laboratory or facility, who routinely uses large quantities of mercuric oxide batteries or nickel-cadmium or sealed lead rechargeable batteries; or the owner or operator of any public or private facility identified by the department that generates at least 220 pounds of these types of used dry cell batteries per month, or the owner or operator of any public or private facility that accumulates 220 pounds of these types of used dry cell batteries at any time;

"Lithium battery" means any button, coin, cylindrical, rectangular or other shaped dry cell battery consisting of lithium and other chemicals commonly used in pocket calculators, wrist watches and other electrical appliances;

"Manufacturer" means a person producing dry cell batteries for sale to institutional generators, distributors, retailers, small quantity generators or consumers;

"Mercuric oxide battery" means any button, coin, cylindrical, rectangular or other shaped dry cell battery consisting of zinc, potassium and mercury oxide which is designed or sold for commercial, industrial, medical or institutional use;

"Nickel-cadmium rechargeable battery" means any button, coin, cylindrical, rectangular or other shaped dry cell battery composed of cadmium and nickel which is designed for reuse and is capable of being recharged after repeated uses, and which has a useful life of at least 12 months , except that "nickel-cadmium rechargeable battery" shall not include any dry cell battery used as a backup power source for memory or program instruction storage, timekeeping, or any similar purpose that requires uninterrupted electrical power in order to operate if the primary energy supply fails or fluctuates momentarily ;

"Rechargeable battery" means any nickel-cadmium rechargeable battery or sealed lead rechargeable battery;

"Rechargeable consumer product" means any product, including, but not limited to, a cordless electrical tool or appliance, containing a nickel-cadmium rechargeable battery or a sealed lead rechargeable battery, which is purchased at retail and commonly used for personal or household purposes;

"Retailer" means a person engaged in the sale of rechargeable batteries to any consumer at retail;
"Sealed lead rechargeable battery" means any button, coin, cylindrical, rectangular or other shaped dry cell battery composed of lead and other chemicals which is designed for reuse and is capable of being recharged after repeated uses, and which has a useful life of at least 12 months;

"Silver oxide battery" means any button, coin, cylindrical, rectangular or other shaped dry cell battery consisting of silver oxide, potassium hydroxide or sodium hydroxide and zinc, and mercury commonly used in wrist watches and other electrical appliances;

"Solid waste container" means a receptacle, container or bag suitable for the depositing of solid waste;

"Solid waste facilities" mean and include the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by any person pursuant to the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1970, c.40 (C.48:13A-1 et seq.) or any other act, including transfer stations, incinerators, resource recovery facilities, sanitary landfill facilities or other plants for the disposal of solid waste, and all vehicles, equipment and other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or disposal of solid waste in a sanitary manner;

"Small quantity generator" means the owner or operator of any public or private, commercial or industrial establishment or facility, including any establishment owned or operated by, or on behalf of, a governmental agency, health care facility or hospital, licensed or other authorized hearing aid dispenser, research laboratory or facility, who routinely uses small quantities of mercuric oxide batteries or nickel-cadmium or sealed lead rechargeable batteries; or the owner or operator of any public or private facility identified by the department that generates less than 220 pounds of these types of used dry cell batteries per month, or the owner or operator of any public or private facility that accumulates over 20 pounds but less than 220 pounds of these types of used dry cell batteries at any time;

"Zinc-air battery" means any button, coin, cylindrical, rectangular or other shaped dry cell battery consisting of zinc, potassium hydroxide and commonly used in hearing aids, photographic equipment and electrical appliances.

L.1991,c.521,s.3; amended 1997, c.91.



Section 13:1E-99.62 - Restricted Sales Of Certain Batteries

13:1E-99.62. Restricted sales of certain batteries
4. a. No person shall sell, offer for sale, or offer for promotional purposes in this State any alkaline manganese battery which exceeds the following mercury concentration levels:

(1) For alkaline manganese batteries, other than button or coin shaped batteries, not more than 250 parts per million by weight (0.025%) for all batteries manufactured on or after January 1, 1992; and

(2) For button or coin shaped alkaline manganese batteries, not more than 25 milligrams of mercury per battery for all batteries manufactured on or after January 1, 1992.

b. No person shall sell, offer for sale, or offer for promotional purposes in this State any zinc-carbon battery which exceeds a mercury concentration level of one part per million by weight (0.0001%) for all batteries manufactured on or after January 1, 1992.

c. No person shall sell, offer for sale, or offer for promotional purposes in this State any alkaline manganese battery which exceeds a mercury concentration level of one part per million by weight (0.0001%) for all batteries manufactured on or after January 1, 1996.

L.1991,c.521,s.4.



Section 13:1E-99.63 - Restricted Sale Of Consumer Mercuric Oxide Battery

13:1E-99.63. Restricted sale of consumer mercuric oxide battery
5. a. No person shall sell, offer for sale, or offer for promotional purposes in this State any consumer mercuric oxide battery which exceeds a mercury concentration level of more than 250 parts per million by weight (0.025%) for all batteries manufactured on or after January 1, 1992.

b. Prior to January 1, 1994, the provisions of this section shall not apply to consumer mercuric oxide batteries being sold for use in hearing aids which require a consumer mercuric oxide battery to function properly and which are sold by hearing aid dispensers licensed pursuant to the provisions of P.L.1973, c.19 (C.45:9A-1 et seq.) or by other specialized hearing aid dispensers authorized by the commissioner to sell these batteries.

L.1991,c.521,s.5.



Section 13:1E-99.64 - Sale Of Rechargeable Consumer Products Restricted, Exemptions

13:1E-99.64. Sale of rechargeable consumer products restricted, exemptions
6. a. On or after July 1, 1993, no person shall sell, offer for sale, or offer for promotional purposes in this State any rechargeable consumer product unless:

(1) the rechargeable battery is readily removable from the product; or the rechargeable battery is contained in a battery pack which is separate from the product and the battery pack is readily removable from the product;

(2) the rechargeable consumer product, the package containing the product, or the rechargeable battery are labeled pursuant to the provisions of subsection b. of this section; and

(3) the instruction manual for the rechargeable consumer product includes information explaining methods to assure the proper disposal of used nickel-cadmium or sealed lead rechargeable batteries, as appropriate.

b. Every rechargeable consumer product, the package containing the product, or the rechargeable battery contained therein shall be labeled in a manner which is visible to consumers prior to purchase informing consumers that used rechargeable batteries may not enter the solid waste stream, and that these types of used dry cell batteries shall be collected, recycled or disposed of in an environmentally sound manner. The label shall contain one of the following statements, as appropriate, printed in capital letters:

"CONTAINS NICKEL-CADMIUM BATTERY. MUST BE DISPOSED OF PROPERLY"; or



"NICKEL-CADMIUM BATTERY. MUST BE DISPOSED OF PROPERLY."



"CONTAINS SEALED LEAD BATTERY. MUST BE DISPOSED OF PROPERLY"; or



"SEALED LEAD BATTERY. MUST BE DISPOSED OF PROPERLY."



c. Any person may, in accordance with rules or regulations adopted by the department pursuant to the "Administrative Procedure Act," apply for a temporary exemption from the requirements of paragraph (1) of subsection a. of this section for any rechargeable consumer product which was sold in this State at any time prior to the effective date of this act.

(1) Any person seeking a temporary exemption shall submit an application, in writing, to the department for its review and approval. The application shall include the following information:

(a) Documented evidence that the rechargeable consumer product for which the exemption is sought was sold in this State prior to the effective date of this act;

(b) A statement setting forth the specific basis upon which the exemption is sought;

(c) The full name, business address, telephone number and signature of the person seeking the exemption; and

(d) The full name, business address and telephone number of the authorized local representative of the person seeking the exemption.

(2) The information required pursuant to this subsection shall be furnished to the department for each specified rechargeable consumer product for which an exemption is sought.

(3) The department shall approve or deny a temporary exemption upon receipt of an application therefor. Any temporary exemption approved by the department shall be based on evidence furnished to the department that:

(a) The redesign of the rechargeable consumer product to comply with the requirements of paragraph (1) of subsection a. of this section would result in significant danger to public health and safety; and

(b) The rechargeable consumer product cannot reasonably be redesigned and manufactured to comply with the requirements of paragraph (1) of subsection a. of this section during the time period for which the temporary exemption would be issued or renewed.

(4) The temporary exemptions provided in this subsection may be issued or renewed by the department after July 1, 1993 for periods not to exceed 12 months, except that any renewal granted by the department shall be based on evidence furnished to the department that there is no feasible or practical alternative or substitute for the specified rechargeable consumer product.

d. The department may, in accordance with a fee schedule adopted as a rule or regulation pursuant to the provisions of the "Administrative Procedure Act," establish and charge reasonable fees for any of the services to be performed or rendered in connection with this section, and for the costs of compliance monitoring and administration. The fee schedule shall reasonably reflect the duration or complexity of the specific service performed or rendered, information reviewed, or inspection conducted.

L.1991,c.521,s.6.



Section 13:1E-99.65 - Sale Of Certain Batteries Dependent On Battery Management Plan

13:1E-99.65. Sale of certain batteries dependent on battery management plan
7. a. No person shall sell, offer for sale, or offer for promotional purposes in this State any mercuric oxide battery, or any nickel-cadmium or sealed lead rechargeable battery, unless the manufacturer thereof has obtained the prior written approval of the department of a plan for the collection, transportation, recycling or proper disposal of that used dry cell battery pursuant to the provisions of section 8 of this act.

Any two or more manufacturers may submit a joint plan to the department for any specified mercuric oxide battery or rechargeable battery that they manufacture.

b. Every manufacturer shall be liable, at his own expense, for the environmentally sound collection, transportation, recycling or proper disposal of every used mercuric oxide battery, or used nickel-cadmium or sealed lead rechargeable battery, as the case may be, produced by him and sold or offered for promotional purposes in this State.

c. Manufacturers may establish or utilize a trade association or a consortium comprised of members of the dry cell battery industry, as appropriate, in order to facilitate compliance with the requirements of this act.

L.1991,c.521,s.7.



Section 13:1E-99.66 - Submission Of Battery Management Plan

13:1E-99.66. Submission of battery management plan
8. a. (1) Within nine months of the effective date of this act, every manufacturer of mercuric oxide batteries, nickel-cadmium rechargeable batteries or sealed lead rechargeable batteries sold or offered for promotional purposes in this State shall prepare and submit a battery management plan, in writing, to the department for the environmentally sound collection, transportation, recycling or proper disposal of each specified used dry cell battery produced by that manufacturer.

(2) Prior to submission to the department of a battery management plan, every manufacturer of nickel-cadmium or sealed lead rechargeable batteries shall consult with distributors and retailers of the rechargeable batteries produced by that manufacturer. No battery management plan shall require a retail establishment where food or food products are sold or offered for sale directly to the consumer for consumption off the premises of the retail establishment to accept the return of used rechargeable batteries.

b. Each battery management plan submitted by a manufacturer shall include, as appropriate, but need not be limited to:

(1) Designation of the collector, transporter, processor or collection system to be utilized by the manufacturer, or by the county or municipality, institutional generator, retailer or small quantity generator on behalf of the manufacturer, for the collection, transportation, recycling or proper disposal of used mercuric oxide batteries or used rechargeable batteries in each county, including, as appropriate, evidence of contracts or agreements entered into therefor;

(2) Designation of the funding source or mechanism to be utilized by the manufacturer to defray the costs of implementing the battery management plan;

(3) A strategy for informing consumers, on any store display promoting the sale or use of the rechargeable batteries he manufactures, that these types of used dry cell batteries may not enter the solid waste stream, and that a convenient mechanism for the collection, transportation, recycling or proper disposal of used rechargeable batteries is available to the consumer;

(4) A Statewide consumer education program to assure the widespread dissemination of information concerning the environmental impact of the improper disposal of used mercuric oxide batteries or rechargeable batteries, and to inform consumers that manufacturers of these types of dry cell batteries are liable for their environmentally sound disposal; and

(5) A strategy for establishing and implementing, as the department deems necessary, an industry-wide uniform coding system for the identification and labeling of all mercuric oxide batteries or rechargeable batteries by brand name, electrode type, product type or shape; except that the commissioner may grant a waiver from this requirement based on evidence furnished to the department that it is not technologically feasible to label a specified dry cell battery.

The commissioner shall maintain on file in the department for public inspection copies of any uniform coding system implemented pursuant to this paragraph. The department shall provide a copy to any person upon request.

c. Any manufacturer seeking approval of a battery management plan for the environmentally sound collection, transportation, recycling or proper disposal of any specified used mercuric oxide battery, used nickel-cadmium or sealed lead rechargeable battery that he manufactures shall submit the plan to the department for its review and approval. Notice of any battery management plan received by the department pursuant to this subsection shall be published in the New Jersey Register.

The commissioner shall maintain on file in the department for public inspection copies of any battery management plan received by the department pursuant to this subsection. The department shall provide a copy to any person upon request at a cost not to exceed the cost of reproduction.

(1) The department shall promptly review all plans submitted pursuant to this subsection. The department shall, within 30 days of receipt of a plan, request that the manufacturer submit additional information to assist in its review if it deems that such information is necessary. If no such request is made, the plan shall be construed to be completed. In the event that additional information is requested, the plan shall be construed to be completed when the additional information is received by the department.

(2) The department shall approve or deny a plan within 45 days of receipt of a completed plan. In the event that the department fails to take action on a plan within the 45-day period specified herein, then the plan shall be deemed to have been approved.

(3) The department shall review any battery management plan submitted by a manufacturer and approved pursuant to this subsection at least once every 24 months following its initial approval. If the department finds, in writing, that the plan is no longer a convenient or economically feasible method for the collection, transportation, recycling or proper disposal of these types of used dry cell batteries, the department may require the manufacturer to submit a new or revised plan for its review and approval; except that any previously approved plan shall remain in effect until such time as a new or revised plan is approved by the department.

d. Within 15 months of the effective date of this act and at least once every six months thereafter, every manufacturer of mercuric oxide batteries or rechargeable batteries shall submit a written report to the department on used dry cell battery return or recovery rates in accordance with rules and regulations adopted by the department therefor.

e. Manufacturers may establish an advisory council comprised of members of the dry cell battery industry, institutional generators, retailers, small quantity generators and county representatives in order to facilitate the collection, transportation, recycling or proper disposal of used mercuric oxide batteries or used rechargeable batteries in this State.

L.1991,c.521,s.8.



Section 13:1E-99.67 - Submission Of Dry Cell Battery Collection Plan

13:1E-99.67. Submission of dry cell battery collection plan
9. a. Within nine months of the effective date of this act, every manufacturer of dry cell batteries sold or offered for promotional purposes in this State shall prepare and submit to the department, in writing, a dry cell battery collection plan to expand or increase the Statewide collection, recycling or proper disposal of all used dry cell batteries produced by that manufacturer.

b. Each dry cell battery collection plan submitted by a manufacturer shall include, but need not be limited to:

(1) A strategy for expanding and increasing the collection, recycling or proper disposal of all used dry cell batteries in each county, including, but not limited to, those alkaline manganese, consumer mercuric oxide or zinc-carbon batteries manufactured prior to the effective date of this act; and

(2) A strategy for establishing and implementing, as the department deems necessary, an industry-wide uniform coding system for the identification and labeling of all dry cell batteries by brand name, electrode type, product type or shape; except that the commissioner may grant a waiver from this requirement based on evidence furnished to the department that it is not technologically feasible to label a specified dry cell battery.

The commissioner shall maintain on file in the department for public inspection copies of any uniform coding system implemented pursuant to this paragraph. The department shall provide a copy to any person upon request.

c. Within 15 months of the effective date of this act and at least once every six months thereafter, every manufacturer of dry cell batteries shall submit a written report to the department on used dry cell battery return or recovery rates in accordance with rules and regulations adopted by the department therefor.

L.1991,c.521,s.9.



Section 13:1E-99.68 - Disposal Of Mercuric Oxide Batteries As Solid Waste, Prohibited

13:1E-99.68. Disposal of mercuric oxide batteries as solid waste, prohibited
10. a. No person shall knowingly dispose of used mercuric oxide batteries as solid waste at any time.

b. Any person seeking to dispose of used mercuric oxide batteries may:



(1) transport these types of used dry cell batteries to a household hazardous waste collection site established pursuant to a county household hazardous waste collection program;

(2) place these types of used dry cell batteries for collection in the manner provided by the municipal recycling ordinance in instances where the adopted district recycling plan as approved by the department pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13) requires the collection and disposition of used dry cell batteries as a designated source separated recyclable material; or

(3) collect, transport, recycle or dispose of these types of used dry cell batteries as otherwise provided by the battery management plan required pursuant to section 8 of this act.

L.1991,c.521,s.10.



Section 13:1E-99.69 - Disposal Of Used Nickel-cadmium Rechargeable Batteries As Solid Waste, Prohibited

13:1E-99.69. Disposal of used nickel-cadmium rechargeable batteries as solid waste, prohibited
11. a. No person shall knowingly dispose of used nickel-cadmium rechargeable batteries or used sealed lead rechargeable batteries as solid waste at any time.

b. Any person seeking to dispose of used nickel-cadmium or sealed lead rechargeable batteries derived from household use may:

(1) return these types of used dry cell batteries to a retailer unless otherwise provided by the battery management plan required pursuant to section 8 of this act;

(2) transport these types of used dry cell batteries to a household hazardous waste collection site established pursuant to a county household hazardous waste collection program;

(3) place these types of used dry cell batteries for collection in the manner provided by the municipal recycling ordinance in instances where the adopted district recycling plan as approved by the department pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13) requires the collection and disposition of used dry cell batteries as a designated source separated recyclable material; or

(4) collect, transport, recycle or dispose of these types of used dry cell batteries as otherwise provided by the battery management plan required pursuant to section 8 of this act.

L.1991,c.521,s.11.



Section 13:1E-99.70 - Solid Waste Collector Not To Collect Certain Used Batteries

13:1E-99.70. Solid waste collector not to collect certain used batteries
12. a. No solid waste collector registered pursuant to sections 4 and 5 of P.L.1970, c.39 (C.13:1E-4 and 13:1E-5) shall, at any time, knowingly collect used mercuric oxide batteries, used nickel-cadmium rechargeable batteries or used sealed lead rechargeable batteries placed for collection and disposal as solid waste.

b. A solid waste collector may refuse to collect the contents of a solid waste container containing a visible quantity of used mercuric oxide batteries or used rechargeable batteries.

L.1991,c.521,s.12.



Section 13:1E-99.71 - Solid Waste Facility Not To Accept Certain Used Batteries For Disposal

13:1E-99.71. Solid waste facility not to accept certain used batteries for disposal
13. a. No solid waste facility in this State shall knowingly accept for disposal any truckload or roll-off container of solid waste containing a visible quantity of used mercuric oxide batteries, used nickel-cadmium rechargeable batteries or used sealed lead rechargeable batteries at any time.

b. The owner or operator of a solid waste facility may refuse to accept for disposal any truckload or roll-off container of solid waste containing a visible quantity of used mercuric oxide batteries or used rechargeable batteries.

L.1991,c.521,s.13.



Section 13:1E-99.72 - Retailers, Distributors, Manufacturers To Accept Used Batteries

13:1E-99.72. Retailers, distributors, manufacturers to accept used batteries
14. a. Except as otherwise provided in a battery management plan approved by the department pursuant to the provisions of section 8 of this act, every retailer shall:

(1) Accept from customers at any time during business hours up to three used nickel-cadmium rechargeable batteries or sealed lead rechargeable batteries derived from household use, of the type and size he sells or offers for sale;

(2) Conspicuously post and maintain, at or near the point of display, a legible sign, not less than 8 1/2 inches by 11 inches in size, informing customers that used rechargeable batteries of the type and size sold or offered for sale by the retailer may not enter the solid waste stream, and that the retail establishment is a collection site for the recycling or proper disposal of these types of used dry cell batteries. The sign shall contain the following inscription:

"It is illegal to dispose of used nickel-cadmium or sealed lead rechargeable batteries in this State as solid waste"; and

"State law requires us to accept used nickel-cadmium or sealed lead rechargeable batteries for return to the manufacturer"; and

(3) Conspicuously provide or maintain, at a convenient location within the retail establishment, collection boxes or other suitable receptacles into which customers may deposit used nickel-cadmium or sealed lead rechargeable batteries accepted by the retailer.

b. Except as otherwise provided in a battery management plan approved by the department pursuant to the provisions of section 8 of this act, a distributor or his agent shall accept the return of all used nickel-cadmium or sealed lead rechargeable batteries he distributes in his service area from a retailer.

c. Every manufacturer, at his own expense, shall accept the return of all used nickel-cadmium or sealed lead rechargeable batteries he manufactures from distributors or retailers as provided in a battery management plan approved by the department pursuant to the provisions of section 8 of this act. A manufacturer shall, upon return of a used dry cell battery, provide for its proper disposal or recycling.

d. The provisions of this section shall not apply to any retail establishment where food or food products are sold or offered for sale directly to the consumer for consumption off the premises of the retail establishment.

L.1991,c.521,s.14.



Section 13:1E-99.73 - Institutional Generator To Provide For Disposal Of Certain Batteries

13:1E-99.73. Institutional generator to provide for disposal of certain batteries
15. a. Every institutional generator shall provide for the on-site source separation, collection and disposal of all used mercuric oxide batteries, nickel-cadmium rechargeable batteries and sealed lead rechargeable batteries generated at the facility.

b. Every small quantity generator shall provide for the on-site source separation, collection and disposal of all used mercuric oxide batteries, nickel-cadmium rechargeable batteries and sealed lead rechargeable batteries generated at the facility.

c. Except as otherwise provided in rules or regulations adopted by the department pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.), or as otherwise prescribed under any other applicable federal or State law, every institutional or small quantity generator shall source-separate used mercuric oxide batteries, nickel-cadmium rechargeable batteries and sealed lead rechargeable batteries for collection and disposal in the manner provided in the battery management plan required pursuant to section 8 of this act.

L.1991,c.521,s.15.



Section 13:1E-99.74 - Adoption Of District Household Hazardous Waste Management Plan.

13:1E-99.74 Adoption of district household hazardous waste management plan.

16.Whenever a county prepares and adopts a district household hazardous waste management plan, the commissioner may require the plan to be adopted as an amendment to the district solid waste management plan required pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.). Any district household hazardous waste management plan adopted by a county shall be subject to approval by the department.

a.Each district household hazardous waste management plan, subject to approval by the department, shall identify the county strategy or strategies for the collection and disposal of household hazardous waste, which shall, at a minimum:

(1)provide for the collection and disposal of used mercuric oxide batteries, nickel-cadmium rechargeable batteries and sealed lead rechargeable batteries at least once every 90 days;

(2)be consistent with the provisions of the district recycling plan required pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13);

(3)designate, if necessary, one or more collection sites within the county for household hazardous waste collection and disposal; and

(4)include such other information as may be prescribed in rules or regulations of the department.

b.A district household hazardous waste management plan, subject to approval by the department, may provide for the collection and disposal of any used dry cell batteries, cathode ray tubes from used computer monitors or television sets.

c.Household hazardous waste shall be collected, stored and transported in accordance with all applicable standards for such wastes adopted as rules or regulations by the department pursuant to P.L.1970, c.39, or as prescribed under any other applicable federal or State law.

d.The department may use a portion of the moneys available in the State Recycling Fund pursuant to paragraph (2) of subsection b. of section 5 of P.L.1981, c.278 (C.13:1E-96) for the purposes of providing to counties technical assistance and training in proper used dry cell battery management.

L.1991,c.521,s.16; amended 2002, c.106, s.6.



Section 13:1E-99.75 - Implementation Of Countywide Used Dry Cell Battery Source Separation And Collection Program

13:1E-99.75. Implementation of countywide used dry cell battery source separation and collection program
17. a. The provisions of P.L.1970, c.39 (C.13:1E-1 et seq.) or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, the department, as a condition of any permit or approval required pursuant to P.L.1970, c.39, may require the owner or operator of any resource recovery facility, in conjunction with the governing body of the county wherein the resource recovery facility is located, to implement a countywide used dry cell battery source separation and collection program, which program shall be subject to approval by the department, to ensure that any used dry cell batteries found to be of particular concern are removed from the solid waste stream prior to acceptance for disposal at the resource recovery facility.

b. As used in this section, "resource recovery facility" means a solid waste facility constructed and operated for the incineration of solid waste for energy production and the recovery of metals and other materials for reuse.

L.1991,c.521,s.17.



Section 13:1E-99.76 - Order Issued By Commissioner To Manufacturers

13:1E-99.76. Order issued by commissioner to manufacturers
18. a. In the event that the commissioner makes a finding, in writing, that the continued disposal of a specified used dry cell battery, including, but not limited to, any used lithium battery, silver oxide battery, zinc-air battery, alkaline manganese battery or zinc-carbon battery as solid waste presents a threat to the environment or public health and safety, the commissioner may issue an order to every manufacturer of the specified dry cell battery, which order shall include:

(1) The specific type of used dry cell battery which presents a threat to the environment or public health and safety;

(2) A description of the specific threats to the environment or public health and safety which the specified type of used dry cell battery presents;

(3) The specific measures which manufacturers of the specified dry cell battery are directed to undertake immediately to abate or eliminate any threat to the environment or public health and safety; and

(4) The actions which the department will take upon the signing of the order, or at any time thereafter, which may include, but need not be limited to:

(a) requiring every manufacturer to prepare and submit a battery management plan for the environmentally sound collection, transportation, recycling or proper disposal of that used dry cell battery pursuant to the provisions of section 8 of this act;

(b) requiring the suspension of the sale or distribution of that dry cell battery in this State unless the manufacturer prepares and submits a battery management plan that is approved by the department pursuant to the provisions of this section; or

(c) requiring every manufacturer to reduce the cadmium, lead or mercury concentration levels in the dry cell battery to environmentally acceptable and technologically feasible levels as a condition of sale or distribution of that dry cell battery in this State.

b. (1) Any manufacturer required to prepare and submit a battery management plan pursuant to this section shall submit the plan to the department for its review and approval within 12 months of the effective date of the order.

(2) The department is authorized to impose and enforce an indefinite suspension of the sale or distribution in this State of the dry cell battery specified in the order if the manufacturer thereof fails to submit a plan pursuant to the provisions of this subsection.

c. An order issued pursuant to this section shall take effect upon the signing of the order by the commissioner, and the person to whom the order is directed shall comply with the order immediately upon receipt thereof.

d. Any action brought by a person seeking a temporary or permanent stay of an order issued pursuant to this section shall be brought in the Superior Court. Any person bringing such an action shall have the burden of demonstrating, by clear and convincing evidence, that the dry cell battery specified in the order as presenting a threat to the environment or public health and safety does not present a threat to the environment or public health and safety.

L.1991,c.521,s.18.



Section 13:1E-99.77 - Addressing Consumer Complaints, Establishment Of Public Education Program, Determination Of Compliance

13:1E-99.77. Addressing consumer complaints, establishment of public education program, determination of compliance
19. a. The commissioner shall establish a means of addressing consumer complaints and a public education program to assure the widespread dissemination of information concerning the purpose of this act.

b. The department shall have the right to enter, at any time during normal business hours and upon presentation of appropriate credentials, any retail establishment at which consumer mercuric oxide batteries, nickel-cadmium rechargeable batteries or sealed lead rechargeable batteries are sold or offered for promotional purposes in order to determine compliance with the provisions of this act.

L.1991,c.521,s.19.



Section 13:1E-99.78 - Violations, Penalties

13:1E-99.78. Violations, penalties
20. a. Any person convicted of a violation of this act shall be subject to a penalty of not less than $500.00 nor more than $1,000.00 for each offense, to be collected in a civil action by a summary proceeding under "the penalty enforcement law," (N.J.S.2A:58-1 et seq.), or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this act.

If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate, and distinct offense.

b. The department may institute a civil action for injunctive relief to enforce this act and to prohibit and prevent a violation of this act, and the court may proceed in the action in a summary manner.

L.1991,c.521,s.20.



Section 13:1E-99.79 - Rules, Regulations

13:1E-99.79. Rules, regulations
21. The commissioner shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement this act.

L.1991,c.521,s.21.



Section 13:1E-99.80 - Report By Commissioner To The Legislature

13:1E-99.80. Report by commissioner to the Legislature
22. a. The commissioner shall prepare a report to the Legislature concerning the implementation of this act, including recommendations as to whether the collection, transportation, recycling or disposal methods prescribed in this act are the most appropriate means to ensure the environmentally sound collection, transportation, recycling or proper disposal of used dry cell batteries. The report shall be transmitted to the Legislature not later than two years following the effective date of this act.

b. The report shall include, but need not be limited to, recommendations concerning:

(1) A requirement that manufacturers further reduce the cadmium, lead or mercury concentration levels in dry cell batteries:

(a) For alkaline manganese dry cell batteries, except for button or coin shaped batteries, not more than one part per million by weight (0.0001%); and

(b) For button or coin shaped alkaline manganese dry cell batteries, not more than five milligrams of mercury per battery;

(2) The practicability and feasibility of providing for the collection of used dry cell batteries by requiring a deposit on, and establishing a refund value for, any dry cell battery sold or offered for promotional purposes in this State; and

(3) The practicability and feasibility of ensuring the proper disposal of used dry cell batteries by imposing a pre-disposal surcharge on the sale of dry cell batteries.

L.1991,c.521,s.22.



Section 13:1E-99.81 - Collector, Transporter Exemptions

13:1E-99.81. Collector, transporter exemptions
23. No collector or transporter utilized by a manufacturer for the collection of used dry cell batteries who is not otherwise required to file a disclosure statement with the Attorney General and the department shall be subject to the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.).

L.1991,c.521,s.23.



Section 13:1E-99.82 - Short Title.

13:1E-99.82 Short title.

1.This act shall be known and may be cited as the "Mercury Switch Removal Act of 2005."

L.2005,c.54,s.1.



Section 13:1E-99.83 - Findings, Declarations Relative To Mercury Pollution From Switches In Scrap Vehicles.

13:1E-99.83 Findings, declarations relative to mercury pollution from switches in scrap vehicles.

2.The Legislature finds and declares that mercury is a persistent and toxic pollutant that bioaccumulates in the environment and that 41 states, including New Jersey, have issued fish advisories that warn certain individuals to restrict or avoid consuming fish from bodies of water contaminated with mercury.

The Legislature further finds and declares that the United States Food and Drug Administration has advised pregnant women and women of childbearing age who may become pregnant not to eat shark, swordfish, king mackerel, and tilefish due to methyl mercury contamination, and that according to estimates of the United States Environmental Protection Agency, over 600,000 babies are born annually at risk for adverse neuro-developmental effects from in-utero exposure to methyl mercury resulting from the consumption of mercury contaminated fish.

The Legislature further finds and declares that recent findings show that historic and current use of mercury in vehicles can cause the release of as much as 10 tons of mercury to the nation's environment each year.

The Legislature further finds and declares that the vehicle recycling industry, consisting primarily of small business operators, is a vital component of the State's overall recycling efforts; that iron and steel manufacturers provide a valuable scrap metal recycling service; that reliable estimates indicate that iron and steel manufacturing plants are the largest in-State source of mercury emissions; that the main feed stock for these plants is scrap metal which includes shredded end-of-life vehicles, some of which contain mercury in switches that can be emitted to the atmosphere when the scrap metal is melted in high-temperature processes to convert it into new iron and steel products; that mercury provides no benefit to iron and steel manufacturing plants and has no role in the manufacture of iron and steel; and that the federal Environmental Protection Agency recently finalized regulations that would require certain iron and steel foundries to implement work practice standards to exclude mercury switches from the scrap metal feed materials of these foundries.

The Legislature further finds and declares that, with regard to mercury emissions, pollution prevention is more desirable than waste management and pollution control; and that removing mercury switches from end-of-life vehicles before they are crushed or shredded and preventing mercury from entering high temperature processes is an effective way to reduce mercury emissions into the environment.

The Legislature further finds and declares that a majority of vehicle manufacturers have responsibly ceased using mercury switches in currently-manufactured vehicles; that over the next decade and beyond millions of vehicles containing mercury switches will be recycled; that vehicle mercury switch collection programs are being established across the country to protect human health and the environment; and that iron and steel foundries, vehicle recyclers and the residents of this State would benefit from a Statewide program that removes mercury switches from end-of-life vehicles.

The Legislative therefore determines that it is in the public interest of the residents of New Jersey to reduce the quantity of mercury in the environment by removing mercury switches from end-of-life vehicles in New Jersey, by creating a collection and recovery program for mercury switches removed from end-of-life vehicles in New Jersey, and by establishing a system to store the mercury collected and recovered from vehicle mercury switches in the event that environmentally appropriate management technologies are not available.

L.2005,c.54,s.2.



Section 13:1E-99.84 - Definitions Relative To Mercury Switches In Scrap Vehicles.

13:1E-99.84 Definitions relative to mercury switches in scrap vehicles.

3.As used in this act:

"Capture rate" means the annual removal, collection, and recovery of mercury switches as a percentage of the total number of mercury switches available for removal from end-of-life vehicles;

"Commissioner" means the Commissioner of Environmental Protection;

"Department" means the Department of Environmental Protection;

"End-of-life vehicle" means a vehicle that is sold, given or otherwise conveyed to a vehicle recycler or scrap recycling facility for the purpose of recycling;

"Manufacturer" means a person, firm, association, partnership, corporation, governmental entity, organization, combination, or joint venture which is the last person in the production or assembly process of a new vehicle that utilizes mercury switches, or in the case of an imported vehicle, the importer or domestic distributor of the vehicle;

"Mercury minimization plan" means a plan for removing, collecting and recovering mercury switches from end-of-life vehicles and prepared pursuant to section 4 of this act;

"Mercury switch" means each mercury-containing capsule, commonly known as a "bullet," that is part of a convenience light switch assembly or part of an anti-lock braking system assembly installed in a vehicle. An anti-lock braking system assembly may contain more than one mercury switch;

"Scrap recycling facility" means a fixed location where machinery and equipment are utilized for processing and manufacturing scrap metal into prepared grades and whose principal product is scrap iron, scrap steel or nonferrous metallic scrap for sale for remelting purposes;

"Vehicle" means any passenger car, station wagon, truck, van, or sport utility vehicle with a gross vehicle weight rating of less than 12,000 pounds; and

"Vehicle recycler" means an individual or entity engaged in the business of acquiring, dismantling or destroying six or more end-of-life vehicles in a calendar year for the primary purpose of resale of their parts.

L.2005,c.54,s.3.



Section 13:1E-99.85 - Development Of Mercury Minimization Plan For Vehicles By Manufacturers.

13:1E-99.85 Development of mercury minimization plan for vehicles by manufacturers.

4. a. Within 90 days after the effective date of this act, every manufacturer of vehicles sold within the State, individually or as part of a group, shall develop, in consultation with the department, a mercury minimization plan prepared pursuant to this section and submit the mercury minimization plan to the commissioner for review and approval pursuant to section 5 of this act.

b.The mercury minimization plan prepared and submitted pursuant to this section shall include, at a minimum, the following:

(1)information identifying the make, model, and year of vehicles, including current or anticipated future production models, that may contain one or more mercury switches; a description of the mercury switches; the location of these mercury switches; and the safe and environmentally sound methods for their removal from end-of-life vehicles. To the extent a manufacturer is uncertain as to the content of a switch installed during the manufacture of a vehicle, the mercury minimization plan shall presume that the switch is a mercury switch;

(2)educational materials to assist a vehicle recycler or a scrap recycling facility in undertaking a safe and environmentally sound method for the removal of the mercury switches from end-of-life vehicles, including information on the hazards related to, and the proper handling of, mercury;

(3)a proposal for the method of storage or disposal of the mercury switches, including the method of packaging and shipping mercury switches to authorized recycling, storage, or disposal facilities;

(4)a proposal for the storage of mercury switches collected and recovered from end-of-life vehicles in the event that environmentally appropriate management technologies are not available; and

(5)a plan for implementing and financing the system, in accordance with subsection d. of this section.

c.A mercury minimization plan shall, to the extent practicable, utilize the existing end-of-life vehicle recycling infrastructure. Where the existing end-of-life vehicle recycling infrastructure is not utilized, the mercury minimization plan shall include the reasons for establishing a separate infrastructure.

d.A mercury minimization plan must provide for the financing of the removal, collection, and recovery system for mercury switches as provided in this subsection. These costs shall be borne by the manufacturers of vehicles sold in the State, and the manufacturers shall develop a method that ensures the prompt payment to vehicle recyclers, scrap recycling facilities and the department, for costs associated with mercury switch removal and disposal. Costs shall include, but not be limited to, the following:

(1)a minimum of $2 for each mercury switch removed by a vehicle recycler pursuant to subsection a. of section 6 of this act as partial compensation for the labor and other costs incurred by a vehicle recycler in the removal of the mercury switch;

(2)a minimum of $2 for each mercury switch removed by a scrap recycling facility pursuant to subsection b. of section 6 of this act as partial compensation for the labor and other costs incurred by a scrap recycling facility in the removal of the mercury switch;

(3)$0.25 for each mercury switch removed by a vehicle recycler pursuant to subsection a. of section 6 of this act or by a scrap recycling facility pursuant to subsection b. of section 6 of this act as partial compensation for the department for costs incurred in administering and enforcing the provisions of this act;

(4)packaging in which to transport mercury switches to recycling, storage or disposal facilities;

(5)shipping of mercury switches to recycling, storage or disposal facilities;

(6)recycling, storage or disposal of the mercury switches;

(7)the preparation and distribution to vehicle recyclers and scrap recycling facilities of the educational materials required pursuant to paragraph (2) of subsection b. of this section; and

(8)maintenance of all appropriate record-keeping systems.

e.Within 30 days after the effective date of this act, every manufacturer of vehicles sold within the State, individually or as part of a group, shall provide to vehicle recyclers and scrap recycling facilities containers suitable for storing mercury switches until such time that vehicle recyclers and scrap recycling facilities can be reimbursed pursuant to this section.

f.Manufacturers of vehicles sold within the State shall provide recyclers or scrap recycling facilities with reimbursement for each mercury switch in the amount set pursuant to this section regardless of when these switches were removed from the vehicles, provided that the vehicle recyclers or scrap recycling facilities record and provide the Vehicle Identification Number (VIN) associated with each mercury switch as required pursuant to section 6 of this act.

L.2005,c.54,s.4.



Section 13:1E-99.86 - Approval, Disapproval, Conditional Approval Of Mercury Minimization Plan.

13:1E-99.86 Approval, disapproval, conditional approval of mercury minimization plan.

5. a. Within 120 days after receipt of a mercury minimization plan, the commissioner shall approve, disapprove, or conditionally approve the entire mercury minimization plan. The commissioner may solicit input from representatives of vehicle recyclers, scrap recycling facilities, and other stakeholders as the commissioner deems appropriate.

(1)If the entire mercury minimization plan is approved, the manufacturer shall begin implementation within 30 days after receipt of approval or as otherwise agreed to by the commissioner. If the entire mercury minimization plan is disapproved, the commissioner shall inform the manufacturer as to the reasons for the disapproval. The manufacturer shall have 30 days thereafter to submit a new mercury minimization plan.

(2)The commissioner may approve those parts of a mercury minimization plan that meet the requirements of section 4 of this act and disapprove the parts that do not comply with the requirements of section 4 of this act. The manufacturer shall implement the approved parts within 30 days after receipt of approval or as otherwise agreed to by the commissioner, and submit a revised mercury minimization plan for the disapproved parts within 30 days after receipt of notification of the disapproval of the commissioner. The commissioner shall review, and approve, conditionally approve, or disapprove a revised mercury minimization plan within 30 days after receipt.

(3)If, at the conclusion of the time period of 120 days after receipt of a mercury minimization plan, the commissioner has neither approved nor disapproved the mercury minimization plan pursuant to paragraph (1) or (2) of this subsection, the mercury minimization plan shall be considered to be conditionally approved. A manufacturer, subject to any modifications required by the commissioner, shall implement a conditionally approved mercury minimization plan within 30 days after receipt of approval or as otherwise agreed to by the commissioner.

b.The commissioner shall reserve the right to complete, at the conclusion of a time period 240 days after the date of enactment of this act, on behalf of a manufacturer, any portion of a mercury minimization plan that has not been approved pursuant to this section.

c.The commissioner may review a mercury minimization plan approved pursuant to this section and recommend modifications thereto at any time upon a finding that the approved mercury minimization plan is deficient.

L.2005,c.54,s.5.



Section 13:1E-99.87 - Removal Of Mercury Switches.

13:1E-99.87 Removal of mercury switches.

6. a. Commencing 30 days after the approval or conditional approval of a mercury minimization plan pursuant to section 5 of this act, a vehicle recycler who sells, gives or otherwise conveys ownership of an end-of-life vehicle to a scrap recycling facility for recycling shall remove all mercury switches identified in the approved mercury minimization plan from the end-of-life vehicle prior to delivery to a scrap recycling facility, unless a mercury switch is inaccessible due to significant damage to the vehicle in the area surrounding the location of the mercury switch, in which case such damage shall be noted on the normal business records of the vehicle recycler who delivered the end-of-life vehicle to the scrap recycling facility.

b.Notwithstanding subsection a. of this section, a scrap recycling facility may agree to accept an end-of-life vehicle, which has not been intentionally flattened, crushed or baled, containing mercury switches, in which case the scrap recycling facility shall be responsible for removing the mercury switches identified in the mercury minimization plan approved pursuant to section 5 of this act before the end-of-life vehicle is intentionally flattened, crushed, baled, or shredded.

c.A vehicle recycler or scrap recycling facility who removes mercury switches pursuant to subsection a. or subsection b. of this section shall maintain records documenting the number of mercury switches collected, the number of end-of-life vehicles containing mercury switches, and the number of end-of-life vehicles processed for recycling. The records shall include the Vehicle Identification Number (VIN) of each vehicle from which one or more mercury switches were removed, and the number of mercury switches removed from that vehicle. These records shall be made available for review by the department upon the request of the department.

d.No person shall represent that mercury switches have been removed from an end-of-life vehicle being sold, given or otherwise conveyed for recycling if that person has not removed the mercury switches, or arranged with another person to remove the mercury switches.

e.Upon removal, mercury switches shall be collected, stored, transported, and otherwise handled in accordance with the mercury minimization plan approved pursuant to section 5 of this act.

f.Upon removal, mercury switches shall be collected, stored, transported, and otherwise handled in accordance with the provisions of the rules and regulations concerning universal waste adopted by the department pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) and the "New Jersey Statewide Mandatory Source Separation and Recycling Act," P.L.1987, c.102 (C.13:1E-99.11 et al.), as applicable.

L.2005,c.54,s.6.



Section 13:1E-99.88 - Manufacturer's Report To Commissioner Relative To Implementation Of Mercury Minimization Plan.

13:1E-99.88 Manufacturer's report to commissioner relative to implementation of mercury minimization plan.

7. a. One year after the implementation of a mercury minimization plan approved pursuant to section 5 of this act, and annually thereafter, a manufacturer subject to section 4 of this act shall, individually or as part of a group, report to the commissioner concerning the implementation of the mercury minimization plan. The report shall include, but need not be limited to, the following: (1) a detailed description and documentation of the capture rate achieved, with the goal of achieving a mercury switch capture rate of at least 90 percent, consistent with the principle that mercury switches shall be recovered unless the mercury switch is inaccessible due to significant damage to the end-of-life vehicle in the area surrounding where the mercury switch is located; (2) a description of additional or alternative actions that may be implemented to improve the mercury minimization plan and its implementation in the event that a mercury switch capture rate of at least 90 percent is not achieved; (3) the number of mercury switches collected, the number of end-of-life vehicles containing mercury switches, the number of end-of-life vehicles processed for recycling, and a description of how the mercury switches were managed; and (4) a description of the amounts paid to cover the costs of implementing the mercury minimization plan.

b.The commissioner may discontinue the requirement for the annual report pursuant to subsection a. of this section upon a finding that mercury switches in end-of-life vehicles no longer pose a significant threat to the environment or to public health.


L.2005,c.54,s.7.



Section 13:1E-99.89 - Violations, Civil Action, Penalty.

13:1E-99.89 Violations, civil action, penalty.

8. a. Whenever the commissioner finds that a person has violated any provision of this act, or any rule or regulation adopted pursuant thereto, the commissioner may:

(1)issue an order requiring the person found to be in violation to comply in accordance with subsection b. of this section;

(2)bring a civil action in accordance with subsection c. of this section;

(3)levy a civil administrative penalty in accordance with subsection d. of this section;

(4)bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Pursuit of any of the remedies specified under this section shall not preclude the seeking of any other remedy specified.

b.Whenever the commissioner finds that a person has violated this act, or any rule or regulation adopted pursuant thereto, the commissioner may issue an order specifying the provision or provisions of this act, or the rule or regulation adopted pursuant thereto, of which the person is in violation, citing the action that constituted the violation, ordering abatement of the violation, and giving notice to the person of the person's right to a hearing on the matters contained in the order. The ordered person shall have 20 calendar days from receipt of the order within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order. If no hearing is requested, the order shall become final after the expiration of the 20-day period. A request for hearing shall not automatically stay the effect of the order.

c.The commissioner may institute an action or proceeding in the Superior Court for injunctive and other relief to enforce the provisions of this act and to prohibit and prevent a violation of this act, or of any rule or regulation adopted pursuant thereto, and the court may proceed in the action in a summary manner. In any such proceeding the court may grant temporary or interlocutory relief.

Such relief may include, singly or in combination:

(1)a temporary or permanent injunction;

(2)assessment of the violator for the reasonable costs of any inspection that led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection.

d.The commissioner may assess a civil administrative penalty of not more than $7,500 for a first offense, not more than $10,000 for a second offense and not more than $25,000 for a third and every subsequent offense. Each day that a violation continues shall constitute an additional, separate, and distinct offense.

No assessment may be levied pursuant to this section until after the violator has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute, rule, regulation, or order violated, a concise statement of the facts alleged to constitute a violation, a statement of the amount of the civil administrative penalties to be imposed, and a statement of the person's right to a hearing. The ordered person shall have 20 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing.

After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The commissioner may compromise any civil administrative penalty assessed under this section in an amount the commissioner determines appropriate.

e.A person who violates this act, or any rule or regulation adopted pursuant thereto, shall be liable for a penalty of not more than $7,500 per day, to be collected in a civil action commenced by the commissioner.

A person who violates an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay an administrative assessment in full pursuant to subsection d. of this section is subject upon order of a court to a civil penalty not to exceed $50,000 per day of each violation.

Any penalty imposed pursuant to this subsection may be collected, with costs, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this act.

f.A person who willfully or negligently violates this act shall be guilty, upon conviction, of a crime of the fourth degree and shall be subject to a fine of not less than $2,500 nor more than $25,000 per day of violation. A second offense under this subsection shall subject the violator to a fine of not less than $5,000 nor more than $50,000 per day of violation. A person who knowingly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under this act, or who falsifies, tampers with or knowingly renders inaccurate, any monitoring device or method required to be maintained pursuant to this act, shall, upon conviction, be subject to a fine of not more than $10,000.

L.2005,c.54,s.8.



Section 13:1E-99.90 - Revision Of Policies Of Department Of The Treasury Relative To Purchase Of Vehicles.

13:1E-99.90 Revision of policies of Department of the Treasury relative to purchase of vehicles.

9.Notwithstanding any other policies and guidelines for the procurement of vehicles to the contrary, the Department of the Treasury shall, within one year after the effective date of this act, revise its policies, rules and procedures to give priority and preference to the purchase of vehicles that do not contain mercury, taking into consideration competition, price, availability and performance.

L.2005,c.54,s.9.



Section 13:1E-99.91 - Sale Of Certain Mercury Thermometers Prohibited.

13:1E-99.91 Sale of certain mercury thermometers prohibited.

1.Within 180 days after the effective date of this act, no person shall sell, offer for sale, or offer for promotional purposes in this State a basal, oral or rectal mercury thermometer.

The provisions of this act shall not apply to thermometers utilized in research and development, for professional health care purposes, or for industrial, manufacturing or commercial purposes.

As used in this act, "mercury thermometer" means a device used for measuring temperature that contains liquid mercury.

L.2005,c.80,s.1.



Section 13:1E-99.92 - Dep Responsible For Compliance, Public Education Program.

13:1E-99.92 DEP responsible for compliance, public education program.

2. a. The Commissioner of Environmental Protection shall establish a means of addressing consumer complaints and a public education program to assure the widespread dissemination of information concerning the purpose of this act.

b.The Department of Environmental Protection shall have the right to enter, at any time during normal business hours and upon presentation of appropriate credentials, any retail establishment at which mercury thermometers are sold or offered for promotional purposes in order to determine compliance with the provisions of this act.

L.2005,c.80,s.2.



Section 13:1E-99.93 - Violations, Penalties.

13:1E-99.93 Violations, penalties.

3. a. Any person convicted of a violation of this act shall be subject to a penalty of not less than $500.00 nor more than $1,000.00 for each offense, to be collected in a civil action by a summary proceeding under "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The municipal court and the Superior Court shall have jurisdiction of proceedings for the enforcement of the penalty provided by this section.

If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate, and distinct offense.

b.The Department of Environmental Protection may institute a civil action for injunctive relief to enforce this act and to prohibit and prevent a violation of this act, and the court may proceed in the action in a summary manner.

L.2005,c.80,s.3.



Section 13:1E-99.94 - Short Title.

13:1E-99.94 Short title.

1.Sections 1 through 21 of P.L.2007, c.347 (C.13:1E-99.94 et seq.) and section 3 of P.L.2008, c.130 (C.13:1E-99.96a) shall be known and may be cited as the "Electronic Waste Management Act."

L.2007, c.347, s.1; amended 2008, c.130, s.21.



Section 13:1E-99.95 - Definitions Relative To Electronic Waste Management.

13:1E-99.95 Definitions relative to electronic waste management.

2.As used in sections 1 through 21 of P.L.2007, c.347 (C.13:1E-99.94 et seq.) and section 3 of P.L.2008, c.130 (C.13:1E-99.96a):

"Authorized recycler" means a person who: (1) engages in the manual or mechanical separation of covered electronic devices to recover components and commodities contained therein for the purpose of re-use or recycling; or (2) changes the physical or chemical composition of a covered electronic device by deconstructing, size reduction, crushing, cutting, sawing, compacting, shredding, or refining for the purpose of segregating components, and for the purpose of recovering or recycling those components, and who arranges for the transport of those components to an end user.

"Brand" means symbols, words, or marks that identify a covered electronic device, rather than any of its components.

"Business concern" means any corporation, association, firm, partnership, sole proprietorship, trust or other form of commercial organization. "Business concern" shall not include a small business enterprise.

"Cathode ray tube" means a vacuum tube or picture tube used to convert an electronic signal into a visual image.

"Computer" means an electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage function, and may include both a computer central processing unit and a monitor, but the term shall not include an automated typewriter or typesetter, a portable handheld calculator, a portable digital assistant, or other similar device.

"Consumer" means a person who purchases a covered electronic device in a transaction that is a retail sale. "Consumer" shall not include any business concern purchasing covered electronic devices.

"Covered electronic device" means a desktop or personal computer, computer monitor, portable computer, or television sold to a consumer. A "covered electronic device" shall not include any of the following: (1) an electronic device that is a part of a motor vehicle or any component part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle; (2) an electronic device that is functionally or physically a part of a larger piece of equipment designed and intended for use in an industrial, commercial, or medical setting, including diagnostic, monitoring, or control equipment; (3) an electronic device that is contained within a clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, or air purifier; or (4) a telephone of any type unless it contains a video display area greater than four inches measured diagonally.

"Department" means the Department of Environmental Protection.

"Local government unit" means any county or municipality, or any agency, instrumentality, authority or corporation of any county or municipality, including, but not limited to, sewerage, utilities and improvement authorities, or any other political subdivision of the State.

"Manufacturer" means any person: (1) who manufactures or manufactured covered electronic devices under a brand that it owns or owned or is or was licensed to use, other than a license to manufacture covered electronic devices for delivery exclusively to or at the order of the licensor; (2) who sells or sold covered electronic devices manufactured by others under a brand that the seller owns or owned or is or was licensed to use, other than a license to manufacture covered electronic devices for delivery exclusively to or at the order of the licensor; (3) who manufactures or manufactured covered electronic devices without affixing a brand; (4) who manufactures or manufactured covered electronic devices to which the person affixes or affixed a brand that the person neither owns or owned nor is or was licensed to use; (5) for whose account covered electronic devices manufactured outside the United States are or were imported into the United States, provided however, if, at the time such covered electronic devices are or were imported into the United States, another person has registered as the manufacturer of the brand of the covered electronic devices pursuant to subsection b. of section 9 of P.L.2007, c.347 (C.13:1E-99.102), then paragraph (5) of this definition shall not apply; or (6) a person who assumes the obligations and responsibilities for any manufacturer pursuant to paragraphs (1) through (5) of this definition.

"Market share" means a television manufacturer's national sales of televisions expressed as a percentage of the total weight of all television manufacturers' national sales based on the best available public data.

"Monitor" means a separate video display component of a computer, whether sold separately or together with a computer central processing unit and computer box, and includes a cathode ray tube, liquid crystal display, gas plasma, digital light processing, or other image projection technology, greater than four inches measured diagonally, and its case, interior wires and circuitry, cable to the central processing unit, and power cord.

"Obligation" means: (1) the return share in weight, identified for an individual manufacturer, as determined by the department pursuant to subsection a. of section 12 of P.L.2007, c.347 (C.13:1E-99.105); or (2) the market share, identified for an individual television manufacturer, as determined by the department pursuant to subsection c. of section 3 of P.L.2007, c.347 (C.13:1E-99.96).

"Orphan device" means a covered electronic device for which no manufacturer can be identified, or for which the original manufacturer no longer exists.

"Person" means an individual, trust firm, joint stock company, business concern, and corporation, including, but not limited to, a government department, partnership, limited liability company, or association.

"Portable computer" means a computer and video display greater than four inches in size that can be carried as one unit by an individual, including a laptop computer.

"Program year" means a full calendar year beginning on or after January 1, 2011.

"Purchase" means the taking, by sale, of title in exchange for consideration.

"Recycling" means any process by which materials which would otherwise become solid waste are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products. "Recycling" shall not include energy recovery or energy generation by means of incinerating electronic waste whether apart or in combination with other wastes.

"Registrant" means a manufacturer of covered electronic devices that is in full compliance with the requirements of this act.

"Retail sales" means the sale of covered electronic devices through sales outlets, via the Internet, mail order, or other means, whether or not the retailer has a physical presence in this State.

"Retailer" means a person who owns or operates a business that sells new covered electronic devices in this State by any means to a consumer.

"Return share" means the proportion of covered electronic devices for which an individual manufacturer is responsible to collect, transport, and recycle, as determined by the department pursuant to subsection a. of section 12 of P.L.2007, c.347 (C.13:1E-99.105).

"Return share in weight" means the total weight of covered electronic devices for which an individual manufacturer is responsible to collect, transport, and recycle, as determined by the department pursuant to subsection a. of section 12 of P.L.2007, c.347 (C.13:1E-99.105).

"Sale" or "sell" means any transfer for consideration of title, including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet, or any other, similar electronic means, and excluding leases.

"Small business enterprise" means any business which has its principal place of business in this State, is independently owned and operated, and employs the equivalent of fewer than 50 full-time employees.

"Television" means a stand-alone display system containing a cathode ray tube or any other type of display primarily intended to receive video programming via broadcast, having a viewable area greater than four inches measured diagonally, able to adhere to standard consumer video formats and having the capability of selecting different broadcast channels and support sound capability.

"Video display" means an output surface having a viewable area greater than four inches when measured diagonally that displays moving graphical images or a visual representation of image sequences or pictures, showing a number of quickly changing images on a screen in fast succession to create the illusion of motion, including, if applicable, a device that is an integral part of the display and cannot be easily removed from the display by the consumer that produces the moving image on the screen. A "video display" typically uses a cathode ray tube, liquid crystal display, gas plasma, digital light processing, or other image projection technology.

L.2007, c.347, s.2; amended 2008, c.130, s.1; 2012, c.79, s.11.



Section 13:1E-99.96 - Registration For Television Manufacturers; Fee, Annual Report, Recycling Program.

13:1E-99.96 Registration for television manufacturers; fee, annual report, recycling program.

3. a. Beginning on January 1, 2010, and each January 1 thereafter, each manufacturer of televisions offered for sale for delivery in this State shall register with the department and pay a registration fee of $5,000. Each television manufacturer's registration and renewal shall include a list of all of the brands under which its televisions are sold. All fees collected pursuant to this subsection shall be allocated to the department to be used in the administration of the "Electronic Waste Management Act," P.L.2007, c.347 (C.13:1E-99.94 et seq.).

b.Each registered television manufacturer shall submit an annual renewal of its registration to the department and pay to the department a registration renewal fee of $5,000 by January 1 of each program year. Each registered television manufacturer's renewal shall include an annual report. All fees collected pursuant to this subsection shall be allocated to the department to be used in the administration of P.L.2007, c.347.

c.In addition to reporting all brands under which its televisions are sold, regardless of whether the brand is owned or licensed, the registered television manufacturer's annual report shall include the total number and weight of all new televisions sold in the State in the previous program year. The department shall determine a registered television manufacturer's market share by weight.

d.A registered television manufacturer shall inform the department, in writing, as soon as it becomes aware that it will cease selling televisions in the State.

e.By June 1, 2010, each registered television manufacturer or group of registered television manufacturers shall submit a plan to the department to collect, transport and recycle used televisions based on the television manufacturer's market share. Every plan shall be filed with a television manufacturer's annual registration, and shall include:

(1)Methods that will be used to collect the used televisions including proposed collection services;

(2)The processes and methods that will be used to recycle recovered used televisions including a description of the recycling processes that will be used, including the name and location of all authorized recyclers to be directly utilized by the plan;

(3)Means that will be utilized to publicize the collection services, including specification of a website or toll-free telephone number that provides information about the registrant's recycling program in sufficient detail to allow consumers to learn how to return their used televisions for recycling, including limitations placed by collection sites on the number of used televisions permitted for drop-off by consumers; and

(4)The intention of the registrant to fulfill its obligation through its own operations, either individually or with other registered television manufacturers, or by contract with for-profit or not-for-profit corporations, or local government units.

The department shall hold confidential any information obtained pursuant to this subsection when shown by a registered television manufacturer that the information, if made public, would divulge competitive business information, methods or processes entitled to protection as trade secrets of the registered television manufacturer.

Recovered used televisions shall not be sent to prisons for recycling either directly or through intermediaries and nothing in this section shall be construed to allow for the recycling of used televisions by prisoners. Any person committed to a jail, prison, or other institution for the detention of persons charged with or convicted of an offense shall be disqualified from being an authorized recycler.

By January 1, 2011, each registered television manufacturer or group of registered television manufacturers shall commence its used television recycling program to implement and finance the collection, transportation, and recycling of used televisions. The used television recycling program shall accept all types and all brands of used televisions, including orphan devices.

f.Each registrant's plan or plan jointly submitted by a group of registrants shall be reviewed to determine its compliance with subsection e. of this section and approved by the department. The department may reject the plan, in whole or in part, and may impose additional requirements as a condition of approval.

g.If a registered television manufacturer fails to comply with all the conditions and terms of an approved plan, the registered television manufacturer shall be prohibited from selling or offering for sale televisions in this State.

h.Registered television manufacturers that collect, transport, and recycle used televisions in excess of their market share may sell credits to another registrant or apply that excess to the following year's recycling program; provided that no more than 25 percent of a manufacturer's obligation for any program year may be met with credits generated in a prior program year. No manufacturer or group of manufacturers, as the case may be, may cease implementing its plan required pursuant to subsection e. of this section and approved by the department, during any program year by using credits.

i.Nothing in this act is intended to exempt any person from liability the person would otherwise have under applicable law.

j.If less than 100 televisions are sold by a manufacturer in the previous program year, the department shall not require a manufacturer to pay the registration fee or registration renewal fee, as appropriate, in the subsequent year, pursuant to subsection a. or b. of this section.

L.2007, c.347, s.3; amended 2008, c.130, s.2; 2012, c.79, s.1.



Section 13:1E-99.96A - Preparation Of Plan, Annual Report By Department.

13:1E-99.96a Preparation of plan, annual report by department.

3. a. The department shall prepare a plan every three years that: (1) establishes used television per-capita collection and recycling goals; and (2) identifies any necessary State actions to expand collection opportunities to achieve the used television per-capita collection and recycling goals. The plan shall be posted on the department's Internet website and submitted, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

b.The department shall prepare an annual report, which shall be posted on the department's Internet website and submitted, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

The annual report shall include the following:

(1)Progress toward achieving the overall annual total recovery and recycling goals described in the plan prepared pursuant to subsection a. of this section; and

(2)An evaluation of the effectiveness of existing used television collection and processing infrastructure.

c.(Deleted by amendment, P.L.2012, c.79).

L.2008, c.130, s.3; amended 2012, c.79, s.2.



Section 13:1E-99.99 - Noncompliance By Manufacturer, Prohibition From Sales.

13:1E-99.99 Noncompliance by manufacturer, prohibition from sales.

6. a. Any manufacturer that is not in compliance with all financial and other requirements of this act shall be prohibited from selling or offering for sale in this State a covered electronic device.

b.Beginning on January 1, 2011, it shall be unlawful for any person to sell or offer for sale in this State a new covered electronic device from a manufacturer that is not in full compliance with the requirements of this act.

c.Beginning on January 1, 2011, the department shall maintain a list of all manufacturers in compliance with the requirements of this act and shall post the list on the department's Internet website.

d.Sellers of covered electronic devices in or into the State shall consult the list established by the department pursuant to subsection c. of this section prior to selling covered electronic devices in this State. A seller shall be considered to have complied with this responsibility if, on the date that the covered electronic device was ordered from the manufacturer or its agent, the manufacturer was listed as being in compliance on the aforementioned website.

L.2007, c.347, s.6; amended 2008, c.130, s.4.



Section 13:1E-99.100 - Labeling Of Electronic Device Required.

13:1E-99.100 Labeling of electronic device required.

7.Beginning on January 1, 2010, a manufacturer or retailer may not sell or offer for sale a covered electronic device in this State unless the covered electronic device is labeled with the manufacturer's brand, and the label is permanently affixed and readily visible.

L.2007, c.347, s.7; amended 2008, c.130, s.5.



Section 13:1E-99.101 - Compliance With Directive 2002/94/ec.

13:1E-99.101 Compliance with Directive 2002/94/EC.

8.Beginning on January 1, 2011, no person shall sell or offer for sale in this State a new covered electronic device, including a television, if the covered electronic device is prohibited from being sold or offered for sale in the European Union on or after its date of manufacture due to the concentration of one or more heavy metals in the covered electronic device exceeding its maximum concentration value, as specified in the Commission of European Communities' Decision of August 18, 2005, amending Directive 2002/95/EC (European Union document 2005/618/EC), or as specified in a subsequent amendment to the Directive. The sale or offer for sale of a new covered electronic device that exceeds the European Union heavy metal maximum concentration value on or after its date of manufacture shall be permitted if the use of the heavy metal is necessary to comply with consumer, health, or safety requirements imposed by the Underwriters Laboratories or federal or State law.

L.2007, c.347, s.8; amended 2008, c.130, s.6; 2012, c.79, s.3.



Section 13:1E-99.102 - Collection Of Sampling Information By Department; Registration; Fee; Tv Exception.

13:1E-99.102 Collection of sampling information by department; registration; fee; TV exception.

9. a. (1) By January 30, 2012, and by each January 30 thereafter, the department shall:

(a)have completed an auditable, statistically valid sampling of covered electronic devices collected from consumers in this State during the previous program year. The sampling information collected shall consist of a list of brands of covered electronic devices and the weight of covered electronic devices that are identified for each brand. The department's sampling shall be conducted in accordance with a procedure established by the department and may be conducted by a third-party organization including an authorized recycler, to be determined by the department. The department may, at its discretion, be present at the sampling and may audit the methodology and the results of the third-party organization. The costs associated with the sampling shall be recovered from the fees paid by manufacturers to the department; and

(b)determine the total weight of covered electronic devices, including orphan devices, collected from consumers in this State during the previous program year.

(2)If a manufacturer or group of manufacturers conducts its own sampling of covered electronic devices, the manufacturer or group of manufacturers shall submit a report to the department annually by March 1, beginning the year after the program is initiated. The report shall include:

(a)the results of an auditable, statistically valid sampling of covered electronic devices collected from consumers in this State by the manufacturer or group of manufacturers during the previous program year. The sampling information reported shall consist of a list of brands of covered electronic devices and the weight of covered electronic devices that are identified for each brand; and

(b)the total weight of covered electronic devices, including orphan devices, collected from consumers in this State by the manufacturer or group of manufacturers during the previous program year and documentation verifying collection and recycling of such devices.

b.By February 1, 2010, and each January 1 thereafter, each manufacturer of covered electronic devices offered for sale for delivery in this State shall register with the department and pay a registration fee of $5,000. Any manufacturer to whom the department provides notification of a return share and return share in weight pursuant to subsection a. of section 12 of P.L.2007, c.347 (C.13:1E-99.105) and who has not previously filed a registration shall file a registration with the department within 30 days of receiving such notification from the department. Each manufacturer's registration and renewal shall include a list of all of the manufacturer's brands of covered electronic devices.

The provisions of this section shall not apply to any manufacturer or retailer of televisions offered for sale for delivery in this State.

c.If less than 100 covered electronic devices are sold by a manufacturer in the previous program year, the department shall not require a manufacturer to pay the registration fee or registration renewal fee, as appropriate, in the subsequent year, pursuant to subsection b. of this section.

L.2007, c.347, s.9; amended 2008, c.130, s.7; 2012, c.79, s.4.



Section 13:1E-99.103 - Requirements For Manufacturer Provided With Return Share In Weight Greater Than Zero, Tv Exception.

13:1E-99.103 Requirements for manufacturer provided with return share in weight greater than zero, TV exception.

10. a. By June 1, 2010, each manufacturer to whom the department provides, by April 2, 2010, a return share in weight that is greater than zero shall submit a plan to the department to collect, transport and recycle covered electronic devices.

b.Each manufacturer to whom the department provides, by February 15, 2012 or by February 15 of any year thereafter, a return share in weight that is greater than zero shall, by March 15 of that year, comply with the requirements of subsection a. of this section.

c.An individual manufacturer submitting a plan pursuant to subsection a. of this section shall collect, transport, and recycle its return share in weight.

d.A group of manufacturers jointly submitting a plan pursuant to subsection a. of this section shall collect, transport, and recycle the sum of the obligations of each participating manufacturer.

e.Every plan shall be filed with a manufacturer's annual registration, and shall include:

(1)Methods that will be used to collect the covered electronic devices including proposed collection services;

(2)The processes and methods that will be used to recycle recovered covered electronic devices including a description of the recycling processes that will be used, including the name and location of all authorized recyclers to be directly utilized by the plan;

(3)The processes and methods that will be used to recycle recovered covered electronic devices which originated from transactions between business concerns;

(4)Means that will be utilized to publicize the collection services, including specification of a website or toll-free telephone number that provides information about the manufacturer's program in sufficient detail to allow consumers to learn how to return their covered electronic devices for recycling; and

(5)The intention of the registrant to fulfill its obligation through operation of its own plan, either individually or with other manufacturers.

The department shall hold confidential any information obtained pursuant to this subsection when shown by a manufacturer that the information, if made public, would divulge competitive business information, methods or processes entitled to protection as trade secrets of the manufacturer.

Recovered covered electronic devices shall not be sent to prisons for recycling either directly or through intermediaries and nothing in this section shall be construed to allow for the recycling of covered electronic devices by prisoners. Any person committed to a jail, prison, or other institution for the detention of persons charged with or convicted of an offense shall be disqualified from engaging in the manual or mechanical separation of covered electronic devices to recover components and commodities contained therein for the purpose of re-use or recycling.

By January 1, 2011, each manufacturer or group of manufacturers required to submit a plan, pursuant to subsection a. of this section, shall commence its covered electronic device recycling program to implement and finance the collection, transportation, and recycling of covered electronic devices other than televisions. The covered electronic device recycling program shall accept all types and all brands of used covered electronic devices, including orphan devices.

f.Each manufacturer's plan or plan jointly submitted by a group of manufacturers shall be reviewed to determine its compliance with subsection e. of this section and approved by the department. The department may reject the plan, in whole or in part, and may impose additional requirements as a condition of approval.

g.If a manufacturer fails to comply with all the conditions and terms of an approved plan, the manufacturer shall be prohibited from selling or offering for sale in this State a covered electronic device.

h.Manufacturers that collect, transport, and recycle covered electronic devices in excess of their obligation may sell credits to another registrant or apply that excess to the following year's recycling obligation; provided that no more than 25 percent of a manufacturer's obligation for any program year may be met with credits generated in a prior program year. No manufacturer or group of manufacturers, as the case may be, may cease implementing its plan required pursuant to subsection e. of this section and approved by the department, during any program year by using credits.

i.(Deleted by amendment, P.L.2008, c.130)

j.(Deleted by amendment, P.L.2008, c.130)

k.Nothing in this act is intended to exempt any person from liability the person would otherwise have under applicable law.

l.The provisions of this section shall not apply to any manufacturer or retailer of televisions offered for sale for delivery in this State.

L.2007, c.347, s.10; amended 2008, c.130, s.8; 2012, c.79, s.5.



Section 13:1E-99.104 - Information Provided By Retailer Relative To Recycling.

13:1E-99.104 Information provided by retailer relative to recycling.

11. a. A retailer shall provide information provided by the department that describes where and how to recycle the covered electronic device and opportunities and locations for the collection or return of the device, including limitations placed by collection sites on the number of covered electronic devices permitted for drop-off by consumers, through the use of a toll-free telephone number and website, information included in the packaging, or information provided accompanying the sale of the covered electronic device. This information shall be provided in clear written form in English and any other languages deemed to be primary languages by the State Department of Education.

b.Beginning January 1, 2011, a retailer shall only sell covered electronic devices from registrants. Retailers shall consult the list posted on the department's Internet website pursuant to section 6 of P.L.2007, c.347 (C.13:1E-99.99) prior to selling covered electronic devices in this State. A retailer shall be considered to have complied with this responsibility if on the date that the covered electronic device was ordered from the manufacturer or its agent, the manufacturer was listed as being in compliance on the aforementioned website.

L.2007, c.347, s.11; amended 2008, c.130, s.9



Section 13:1E-99.105 - Determination Of Return Share For Manufacturer; Tv Exception; Annual Report.

13:1E-99.105 Determination of return share for manufacturer; TV exception; annual report.

12. a. (1) The department shall determine the return share for each program year for each manufacturer by dividing the weight of covered electronic devices identified for each manufacturer by the total weight of covered electronic devices identified for all manufacturers. For the first program year, the return share of covered electronic devices identified for each manufacturer shall be based on the best available public return share data from the United States, including data from other states, for covered electronic devices from consumers. For the second and each subsequent program year, the return share of covered electronic devices identified for each manufacturer shall be based on the most recent samplings of covered electronic devices conducted in this State pursuant to subsection a. of section 9 of P.L.2007, c.347 (C.13:1E-99.102).

(2)The department shall determine the return share in weight for each program year for each manufacturer for whom a return share is determined pursuant to paragraph (1) of this subsection by multiplying the return share for each such manufacturer by the total weight in pounds of covered electronic devices, including orphan devices, collected from consumers the previous program year. For the first program year, the total weight in pounds of covered electronic devices shall be based on the best available public weight data from the United States, including data from other states, for covered electronic devices from consumers. For the second and each subsequent program year, the total weight in pounds of covered electronic devices shall be based on the total weight of covered electronic devices, including orphan devices, determined by the department pursuant to subsection a. of section 9 of P.L.2007, c.347 (C.13:1E-99.102).

(3)By April 2, 2011, the department shall provide each manufacturer for whom a return share is determined pursuant to paragraph (1) of this subsection with its return share and its return share in weight for the first program year. Annually thereafter, by February 15, beginning in 2013, the department shall provide each manufacturer for whom a return share is determined pursuant to paragraph (1) of this subsection with its return share and its return share in weight for the second and subsequent program years.

b.(Deleted by amendment, P.L.2008, c.130)

c. (1) The department shall ensure that at least one electronics collection opportunity is available in each county throughout the State and in such a manner as to be convenient, to the maximum extent practicable and feasible, to all consumers in the county.

(2)The department shall ensure that collection sites do not place unreasonable limits on the number of covered electronic devices permitted for drop-off by consumers.

d. (1) Beginning on January 1, 2011, the department shall maintain a list of registrants and the brands reported in each manufacturer's registration, and post the list on the department's Internet website that is updated at least once a month.

(2)The department shall organize and coordinate public education and outreach.

e.The department shall prepare a plan every three years that: (1) establishes per-capita collection and recycling goals; and (2) identifies any necessary State actions to expand collection opportunities to achieve the per-capita collection and recycling goals. The plan shall be posted on the department's Internet website and submitted, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

f.The department shall prepare an annual report, which shall be posted on the department's Internet website and submitted, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

The annual report shall include the following:

(1)The total weight of covered electronic devices collected in the State the previous calendar year;

(2)Progress toward achieving the overall annual total recovery and recycling goals described in the plan prepared pursuant to subsection e. of this section;

(3)A complete listing of all collection sites operating in the State in the prior calendar year, the parties that operated them, and the amount of material by weight collected at each site;

(4)An evaluation of the effectiveness of the education and outreach program; and

(5)An evaluation of the existing collection and processing infrastructure.

g.(Deleted by amendment, P.L.2012, c.79).

h.The provisions of this section shall not apply to any manufacturer or retailer of televisions offered for sale for delivery in this State.

L.2007, c.347, s.12; amended 2008, c.130, s.10; 2012, c.79, s.6.



Section 13:1E-99.106 - Maintenance Of Internet Website, Toll-free Number Listing Recycling Sites.

13:1E-99.106 Maintenance of Internet website, toll-free number listing recycling sites.

13. a. The department shall maintain an Internet website and toll-free number complete with up-to-date listings of where consumers can bring covered electronic devices for recycling under the provisions of this act.

b.(Deleted by amendment, P.L.2008, c.130)

c.(Deleted by amendment, P.L.2012, c.79).

d.No fees or costs may be charged to consumers for the collection, transportation, or recycling of covered electronic devices except that a nominal fee may be charged to a consumer if a financial incentive, such as a coupon, of equal or greater value is provided. Any authorized recycler may charge fees to schools or local government units for the reasonable costs incurred by the authorized recycler for the collection, transportation, or recycling of covered electronic devices.

L.2007, c.347, s.13; amended 2008, c.130, s.11; 2012, c.79, s.7.



Section 13:1E-99.108 - Recycling Of Covered Electronic Devices; Compliance With Laws; Performance Requirements.

13:1E-99.108 Recycling of covered electronic devices; compliance with laws; performance requirements.

15. a. Covered electronic devices collected through any program in this State shall be recycled in a manner that is in compliance with all applicable federal, State, and local laws, regulations, and ordinances, and shall not be exported for disposal in a manner that poses a significant risk to the public health or the environment.

The provisions of this subsection shall apply to the collection and recycling of used televisions.

b.The department shall establish performance requirements for collectors, transporters, and authorized recyclers. Every collector, transporter, and authorized recycler shall, at a minimum, demonstrate compliance with the United States Environmental Protection Agency's Plug-In to eCycling Guidelines for Materials Management as issued and available on the United States Environmental Protection Agency's Internet website in addition to any other requirements mandated by federal or State law. The department shall maintain an Internet website that shall include a list of collectors, transporters, and authorized recyclers that it has determined have met these performance requirements.

L.2007, c.347, s.15; amended 2008, c.130, s.12.



Section 13:1E-99.109 - Used Covered Electronic Device, Disposal As Solid Waste Prohibited.

13:1E-99.109 Used covered electronic device, disposal as solid waste prohibited.

16. a. On and after January 1, 2011, no person shall knowingly dispose of a used covered electronic device, or any of the components or subassemblies thereof, as solid waste.

b.No solid waste facility in this State shall knowingly accept for disposal any truckload or roll-off container of solid waste containing a visible quantity of covered electronic devices, or any of the components or subassemblies thereof, as solid waste at any time.

c.An owner or operator of a solid waste facility may refuse to accept for disposal any truckload or roll-off container of solid waste containing a visible quantity of covered electronic devices or any of the components or subassemblies thereof.

d.An owner or operator of a solid waste facility shall not be found in violation of this section if the owner or operator has:

(1)made a good faith effort to comply with this section;

(2)posted in a conspicuous location at the solid waste facility a sign stating that covered electronic devices, or any of the components or subassemblies thereof, shall not be accepted at the solid waste facility; and

(3)notified, in writing, all persons authorized to deposit solid waste at the solid waste facility that covered electronic devices, or any of the components or subassemblies thereof, shall not be accepted at the solid waste disposal facility.

e.As used in this section, "solid waste facility" shall have the same meaning as set forth in section 3 of P.L.1970, c.39 (C.13:1E-3).

L.2007, c.347, s.16; amended 2008, c.130, s.13; 2012, c.79, s.8.



Section 13:1E-99.110 - Enforcement; Violations, Penalties.

13:1E-99.110 Enforcement; violations, penalties.

17. a. (Deleted by amendment, P.L.2012, c.79

b.(Deleted by amendment, P.L.2012, c.79)

c.(Deleted by amendment, P.L.2012, c.79)

d.The "Electronic Waste Management Act," P.L.2007, c.347 (C.13:1E-99.94 et seq.), and any rule or regulation adopted pursuant thereto, shall be enforced by the department and may be enforced by every certified local health agency, as the case may be. Whenever the commissioner finds that a person has violated any provision of P.L.2007, c.347, or any rule or regulation adopted pursuant thereto, the commissioner may:

(1)issue an order, in accordance with subsection e. of this section, requiring the person found to be in violation to comply;

(2)bring a civil action in accordance with subsection f. of this section;

(3)levy a civil administrative penalty in accordance with subsection g. of this section; or

(4)bring an action for a civil penalty in accordance with subsection h. of this section.

e.Whenever, on the basis of available information, the commissioner finds that a person has violated any provision of P.L.2007, c.347, or any rule or regulation adopted thereto, the commissioner may issue an administrative enforcement order: (1) specifying the provision or provisions of P.L.2007, c.347, or the rule or regulation, of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; and (4) providing notice to the person of the right to a hearing on the matters contained in the administrative enforcement order. The ordered party shall have 35 days from receipt of the order within which to deliver to the commissioner a written request for a hearing. An order shall be effective upon receipt and any person to whom such order is directed shall comply with the order immediately. A request for hearing shall not automatically stay the effect of the order.

f.The commissioner is authorized to, and a certified local health agency may, institute a civil action in Superior Court for appropriate relief from any violation of the provisions of P.L.2007, c.347, or any rule or regulation adopted thereof. Such relief may include, singly or in combination:

(1)a temporary or permanent injunction;

(2)recovery of reasonable costs of any investigation or inspection which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation of the provisions of P.L.2007, c.347, or any rule or regulation adopted pursuant thereto, for which a civil action has been commenced and brought under this subsection;

(4)recovery of compensatory damages caused by a violation of the provisions of P.L.2007, c.347, or any rule or regulation adopted, for which a civil action has been commenced and brought under this subsection. Assessments under this subsection shall be paid to the State Treasurer, or to the certified local health agency, as the case may be, except that compensatory damages may be paid by specific order of the court to any persons who have been aggrieved by the violation. If a proceeding is instituted by a certified local health agency, notice thereof shall be served upon the commissioner in the same manner as if the commissioner were a named party to the action or proceeding. The department may intervene as a matter of right in any proceeding brought by a certified local health agency.

g. (1) Except as authorized otherwise in paragraph (2) of this subsection, the commissioner is authorized to assess a civil administrative penalty of not less than $500 nor more than $1,000 for each violation, provided that each day during which the violation continues shall constitute an additional, separate and distinct offense.

(2)For any violation of section 3, 7, 8, 10 or 11 of P.L.2007, c.347 (C.13:1E-99.96, C.13:1E-99.100, C.13:1E-99.101, C.13:1E-99.103, or C.13:1E-99.104) or subsection a. or b. of section 6, subsection b. of section 9, or subsection a. of section 15 of P.L.2007, c.347 (C.13:1E-99.99, C.13:1E-99.102, C.13:1E-99.108), the commissioner is authorized to assess a civil administrative penalty not to exceed $25,000 for each day during which a violation continues. In assessing a civil administrative penalty, the commissioner shall consider the severity of the violation, the measures taken to prevent further violations, and whether the penalty will maintain an appropriate deterrent.

Prior to assessment of a civil administrative penalty, the person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall identify the section of the statute, rule, regulation, or order violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil administrative penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative order is in addition to all other enforcement provisions in P.L.2007, c.347, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate.

h.A person who violates any provision of P.L.2007, c.347, or any rule or regulation adopted pursuant thereto, or an administrative order issued pursuant to subsection e. of this section, or a court order issued pursuant to subsection f. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection g. of this section, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 per day of the violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), or may be collected in a civil action commenced by a certified local health agency, or the commissioner, as the case may be. In addition to any penalties, costs or interest charges, the Superior Court, or the municipal court as the case may be, may assess against the violator the amount of economic benefit accruing to the violator from the violation.

i.As used in this section, "certified local health agency" shall have the same meaning as set forth in section 3 of P.L.1977, c.443 (C.26:3A2-23).

j.Violations of the act include, but are not limited to:

(1)the sale of a new covered electronic device by any person that is not in full compliance with the provisions of this act;

(2)the use of a qualified collection program to recycle covered electronic devices not discarded within the State, or region as provided in section 19 of P.L.2007, c.347 (C.13:1E-99.112);

(3)the knowing failure to report or accurately report any data required to be reported to the department pursuant to this act;

(4)the non-payment of any fee required pursuant to this act;

(5)failure to register, pursuant to subsection a. of section 3 of P.L.2007, c.347 (C.13:1E-99.96) or pursuant to subsection b. of section 9 of P.L.2007, c.347 (C.13:1E-99.102);

(6)failure to submit or implement a plan pursuant to section 3 or 10 of P.L.2007, c.347 (C.13:1E-99.96 or C.13:1E-99.103); and

(7)failure to comply with any provision of section 16 of P.L.2007, c.347 (C.13:1E-99.109).

L.2007, c.347, s.17; amended 2008, c.130, s.14; 2012, c.79, s.9.



Section 13:1E-99.111 - Rules, Regulations; Fees To Cover Department Costs.

13:1E-99.111 Rules, regulations; fees to cover department costs.

18. a. (1) The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as are necessary to effectuate the purposes of P.L.2007, c.347 (C.13:1E-99.94 et al.) and section 3 of P.L.2008, c.130 (C.13:1E-99.96a).

(2)The department shall adopt rules and regulations, in accordance with the provisions of section 8 of P.L.2007, c.347 (C.13:1E-99.101), that prohibit a new covered electronic device from being sold or offered for sale in this State if the covered electronic device is prohibited from being sold or offered for sale in the European Union on and after its date of manufacture, to the extent that Directive 2002/95/EC, adopted by the European Parliament and the Council of the European Union on January 27, 2003, and as amended thereafter by the Commission of European Communities, prohibits that sale due to the presence of certain heavy metals.

(a)The department shall exclude from the rules and regulations the sale of a new covered electronic device that contains a substance that is used to comply with the consumer, health, or safety requirements that are required by the Underwriters Laboratories or federal or State law.

(b)In adopting rules and regulations pursuant to this subsection, the department may not require the manufacture or sale of a new covered electronic device that is different than, or otherwise not prohibited by, the European Union under Directive 2002/95/EC, adopted by the European Parliament and the Council of the European Union on January 27, 2003. The department shall use, in addition to any other information deemed relevant by the department, the published decisions of the Technical Adaptation Committee and European Union member states that interpret the requirements of Directive 2002/95/EC.

b.The department may, in accordance with a fee schedule adopted as a rule or regulation pursuant to the provisions of the "Administrative Procedure Act," establish and charge reasonable fees for any of the services to be performed in connection with this act, which shall cover the full costs incurred by the department for the review of plans and for other costs incurred by the department for implementation of this act.

L.2007, c.347, s.18; amended 2008, c.130, s.15.



Section 13:1E-99.112 - Establishment Of Organizations, Compacts.

13:1E-99.112 Establishment of organizations, compacts.

19.The department is authorized to participate in the establishment and implementation of a regional, multi-state organization or compact that is consistent with the requirements of P.L.2007, c.347 (C.13:1E-99.94 et al.) and section 3 of P.L.2008, c.130 (C.13:1E-99.96a).

L.2007, c.347, s.19; amended 2008, c.130, s.16.



Section 13:1E-99.113 - Intent Of Act; Implementation Of National Program.

13:1E-99.113 Intent of act; implementation of national program.

20.The provisions of P.L.2007, c.347 (C.13:1E-99.94 et al.) and section 3 of P.L.2008, c.130 (C.13:1E-99.96a) are intended to govern all aspects of the collection and recycling of covered electronic devices as those terms are defined in section 2 of P.L.2007, c.347 (C.13:1E-99.95). Upon a determination by the Department of Environmental Protection of an equivalent national program to collect or recycle covered electronic devices, the Commissioner of Environmental Protection shall notify, in writing, the Governor, the President of the Senate and the Speaker of the General Assembly, and the members of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors, of this determination.

The provisions of this act shall expire 60 days after the date of the notification required pursuant to this section or within the timeframe provided by federal law, as appropriate.

The department shall provide notice in the New Jersey Register of any determination made pursuant to this section, and shall take any administrative action necessary in order to implement the national program.

L.2007, c.347, s.20; amended 2008, c.130, s.17.



Section 13:1E-99.114 - Report Posted On Website, To Legislature By January 1, 2014.

13:1E-99.114 Report posted on website, to Legislature by January 1, 2014.

21.By January 1, 2014, the department shall prepare a report, which shall be posted on the department's Internet website and submitted, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature, assessing the success or failure of the electronic waste management system implemented pursuant to the provisions of P.L.2007, c.347 (C.13:1E-99.94 et al.) and section 3 of P.L.2008, c.130 (C.13:1E-99.96a) relative to the statutory management of covered electronic devices in other states, including jurisdictions that have adopted a producer responsibility model versus those that have adopted an advance recovery fee approach, or both, with respect to the recycling of used televisions and other covered electronic devices.

L.2007, c.347, s.21; amended 2008, c.130, s.18.



Section 13:1E-100 - Short Title

13:1E-100. Short title
This act shall be known and may be cited as the "Sanitary Landfill Facility Closure and Contingency Fund Act."

L.1981, c. 306, s. 1.



Section 13:1E-101 - Legislative Findings And Declarations

13:1E-101. Legislative findings and declarations
The Legislature finds and declares that the proper closure of sanitary landfills is essential to the public health, safety and welfare; that closure activities can require capital expenditures at a time when revenues collected by sanitary landfill facilities are minimal or nonexistent; and that it is necessary to guarantee that adequate funds are reserved to insure such closure.

The Legislature further finds and declares that the improper operation or closure of sanitary landfill facilities can result in the contamination of surface and ground waters, including potable water supplies; that the migration of methane gas from sanitary landfill facilities poses a significant threat to life and property; that compensation for the damage resulting from improper operation or closure is, at best, inadequate; and that it is necessary to provide a mechanism for the prompt and adequate compensation for these damages.

L.1981, c. 306, s. 2.



Section 13:1E-102 - Definitions

13:1E-102. Definitions
As used in this act:

a. "Closing costs" or "closure" means all activities and costs associated with the design, purchase, construction or maintenance of all measures required by the department, pursuant to law, in order to prevent, minimize or monitor pollution or health hazards resulting from sanitary landfill facilities subsequent to the termination of operations at any portion thereof, including, but not necessarily limited to, the costs of the placement of earthen or vegetative cover, the installation of methane gas vents or monitors and leachate monitoring wells or collection systems at the site of any sanitary landfill facility, and the cost of general liability insurance, including environmental impairment liability insurance, or an amount sufficient to create a self-insurance fund as may be determined by the Board of Public Utilities pursuant to section 10 of P.L.1981, c. 306 (C. 13:1E-109), to fund potential claims against the owner or operator of the sanitary landfill facility during the closure and post-closure period.

b. "Owner or operator" means and includes, in addition to the usual meanings thereof, every owner of record of any interest in land whereon a sanitary landfill facility is or has been located, and any person or corporation which owns a majority interest in any other corporation which is the owner or operator of any sanitary landfill facility.

c. "Division" means the Division of Taxation in the Department of the Treasury.

d. "Director" means the Director of the Division of Taxation in the Department of the Treasury.

e. "Tax period" means every calendar month, or any other period as may be prescribed by rule and regulation adopted by the director, on the basis of which the owner or operator of a sanitary landfill facility is required to report to the director pursuant to this act.

f. "Taxpayer" means the owner or operator of a sanitary landfill facility subject to the tax provisions of this act.

L. 1981,c.306, s.3; amended by L. 1987,c.347,s.1.



Section 13:1E-103 - Joint And Several Liability Of Owner Or Operator For Proper Operation And Closure

13:1E-103. Joint and several liability of owner or operator for proper operation and closure
Every owner or operator of a sanitary landfill facility shall be jointly and severally liable for the proper operation and closure of the facility, as required by law, and for any damages, no matter by whom sustained, proximately resulting from the operations or closure.

L.1981, c. 306, s. 4.



Section 13:1E-104 - Sanitary Landfill Facility Tax

13:1E-104. Sanitary landfill facility tax
a. There is levied upon the owner or operator of every sanitary landfill facility a tax to insure the proper closure thereof and to provide funds to compensate for any damages resulting from the operations or closure of the facility. The tax shall be levied on all solid waste accepted for disposal, at the rate of $0.15 per cubic yard of solids and $0.002 per gallon of liquids. In the event that any solid waste is measured, upon acceptance for disposal, by other than cubic yards or gallons, the tax shall be levied on the equivalents thereof as shall be determined by the director.

b. (1) Every owner or operator of a sanitary landfill facility shall, on or before the 20th day of the month following the close of each tax period, render a return under oath to the director on such form as may be prescribed by the director indicating the number of cubic yards of solid waste and gallons of liquid waste accepted for disposal and at said time the owner or operator shall pay the full amount of tax due.

(2) Every owner or operator of a sanitary landfill which accepts solid or liquid waste for disposal and which is subject to the tax under subsection a. of this section shall, within 20 days after the first acceptance of this waste, register with the director on forms prescribed by him.

c. If a return required by this act is not filed, or if a return when filed is incorrect or insufficient in the opinion of the director, the amount of tax due shall be determined by the director from such information as may be available. Notice of such determination shall be given to the taxpayer liable for the payment of the tax. Such determination shall finally and irrevocably fix the tax unless the person against whom it is assessed, within 30 days after receiving notice of such determination, shall apply to the director for a hearing, or unless the director on his own motion shall redetermine the same. After such hearing the director shall give notice of his determination to the person to whom the tax is assessed.

d. Any taxpayer who shall fail to file his return when due or to pay any tax when the same becomes due, as herein provided, shall be subject to such penalties and interest as provided in the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq. If the Division of Taxation determines that the failure to comply with any provision of this section was excusable under the circumstances, it may remit such part or all of the penalty as shall be appropriate under such circumstances.

e. (1) (Deleted by amendment, P.L. 1987, c. 76.)

(2) (Deleted by amendment, P.L. 1987, c. 76.)

f. In addition to the other powers granted to the director in this section, he is hereby authorized and empowered:

(1) To delegate to any officer or employee of his division such of his powers and duties as he may deem necessary to carry out efficiently the provisions of this section, and the person or persons to whom such power has been delegated shall possess and may exercise all of said powers and perform all of the duties delegated by the director;

(2) To prescribe and distribute all necessary forms for the implementation of this section.

g. The tax imposed by this section shall be governed in all respects by the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., except only to the extent that a specific provision of this section may be in conflict therewith.

L. 1981, c. 306, s. 5; amended by L. 1987, c. 76, s. 47.



Section 13:1E-105 - Sanitary Landfill Facility Contingency Fund

13:1E-105. Sanitary landfill facility contingency fund
The Sanitary Landfill Facility Contingency Fund (hereinafter referred to as "the fund" ) is established as a nonlapsing, revolving fund in the Department of Environmental Protection. The fund shall be administered by the department, and shall be credited with all tax revenues collected by the division pursuant to section 5 of this supplementary act. Interest received on moneys in the fund shall be credited to the fund.

L.1981, c. 306, s. 6.



Section 13:1E-106 - Strict Liability Of Fund For Damages Due To Operations Or Closure Of Sanitary Landfill; Payment

13:1E-106. Strict liability of fund for damages due to operations or closure of sanitary landfill; payment
a. The fund shall be strictly liable for all direct and indirect damages, no matter by whom sustained, proximately resulting from the operations or closure of any sanitary landfill. These damages shall include, but not be limited to:

(1) The cost of restoring, repairing or replacing any real or personal property damaged or destroyed;

(2) The cost of restoration and replacement, where possible, of any natural resource damaged or destroyed, including any potable water supply;

(3) The cost of any personal injuries, including medical expenses incurred and income lost as a result thereof; and

(4) The costs of the design, construction, installation, operation and maintenance of any device or action deemed necessary by the department to clean up, remedy, mitigate, monitor or analyze any threat to the public health, safety or welfare of the citizens of this State, including the installation and maintenance of methane gas monitors and vents and leachate monitoring wells and collection systems, and the sampling and analysis of any public or private potable water supply.

b. In the event that the total of claims awarded exceeds the current balance of the fund, the immediate award shall be paid on a pro rata basis, and all claimants paid on a pro rata basis shall be paid, as determined by the department, on a pro rata share of all moneys received by the fund until the total amount of the proven damages is paid to the claimants. The department may also provide, by regulation, priority for the payment of claims based on extreme hardship or extreme existing or imminent hazard.

L.1981, c. 306, s. 7.



Section 13:1E-107 - Limitations On Claims

13:1E-107. Limitations on claims
Claims against the fund shall be filed within 1 year of the date of discovery of damage, and in the manner as shall be prescribed by the department.

L.1981, c. 306, s. 8.



Section 13:1E-108 - Disbursement Of Fund

13:1E-108. Disbursement of fund
9. Moneys in the fund shall be disbursed by the department for the following purposes and no others:

a. Administrative costs incurred by the department pursuant to section 6 of P.L.1981, c.306 (C.13:1E-105);

b. Damages as provided in section 7 of P.L.1981, c.306 (C.13:1E-106);

c. Grants for landfill mining demonstration projects as provided in section 1 of P.L.1994, c.99 (C.13:1E-34.1); and

d. Administrative costs incurred by the Attorney General, the department or any other State agency to implement the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.), as amended and supplemented by P.L.1991, c.269 (C.13:1E-128.1 et al.), on a timely basis, except that the amounts used for this purpose shall not exceed $5,000,000.00. Any moneys disbursed by the department from the fund for this purpose shall be repaid to the fund in equal amounts from the fees collected by the department pursuant to section 3 of P.L.1971, c.461 (C.13:1E-18), in annual installments beginning July 1, 1990 and annually thereafter until the full amount is repaid according to a schedule of repayments determined by the State Treasurer. For the purposes of this subsection, "State agency" means any State department, division, agency, commission or authority.

L.1981,c.306,s.9; amended 1991,c.269,s.19; 1994,c.99,s.2.



Section 13:1E-109 - Monthly Deposits In Escrow Account; Violation Crime Of Third Degree; Increased Tariffs

13:1E-109. Monthly deposits in escrow account; violation crime of third degree; increased tariffs
a. The owner or operator of every sanitary landfill facility shall deposit, on a monthly basis in an interest-bearing account with an accredited financial institution, an amount equal to $1.00 per ton of all solid waste accepted for disposal during the preceding month at the sanitary landfill facility. In the event that any solid waste is measured, upon acceptance for disposal, by other than tons, the amount to be deposited shall be calculated by using the equivalents thereof as shall be determined by the division.

The account established pursuant to this subsection shall constitute an escrow account for the closure of the particular sanitary landfill facility, and no withdrawals therefrom may be made without written approval of the department, except as otherwise authorized by the department.

b. Any owner or operator of a sanitary landfill facility who shall fail to deposit funds into an escrow account, as provided herein, or uses those funds for any purpose other than closing costs, as approved by the department, shall be guilty of a crime of the third degree.

c. The Board of Public Utilities may, in accordance with the provisions of P.L.1970, c. 40 (C. 48:13A-1 et seq.), issue an appropriate order increasing current tariffs established pursuant to law for the solid waste disposal operations of a sanitary landfill facility as may be necessary to purchase general liability insurance, including environmental impairment liability insurance, or to create a self-insurance fund sufficient to meet anticipated present and future obligations for the closure and post-closure period. Any additional revenues specifically collected for this insurance or fund shall be deposited in the escrow account established pursuant to subsection a. of this section for the closure of the facility and shall be withdrawn only for the purchase of insurance or the payment of claims or claims costs made against the owner or operator of the sanitary landfill facility, as authorized by the department. No withdrawals from an escrow account shall be made for insurance costs, claims or claims costs unless and until the board issues an appropriate order increasing the relevant tariff to provide specifically for these costs.

L. 1981,c.306, s.10; amended by L. 1987,c.347,s.2.



Section 13:1E-109.1 - Meadowlands Commission Payment To Certain Solid Waste Debt Defeasance Fund.

13:1E-109.1 Meadowlands Commission payment to certain solid waste debt defeasance fund.

1.Notwithstanding the provisions of section 35 of P.L.1975, c.326 (C.13:17-10.1), sections 10 and 11 of P.L.1981, c.306 (C.13:1E-109 and C.13:1E-110), section 8 of P.L.1985, c.368 (C.13:1E-176), or any rules or regulations adopted pursuant thereto, or any order issued by the Board of Public Utilities or the Department of Environmental Protection to the contrary, and subject to the approval of the Director of the Division of Budget and Accounting, the New Jersey Meadowlands Commission may withdraw from the escrow accounts established for the closure and post-closure monitoring of the sanitary landfill facilities operated by the commission an amount not to exceed $42,000,000 for payment to the State Treasurer for deposit in any solid waste debt defeasance fund created with respect to any county included within the Hackensack Meadowlands District.

L.2001,c.398,s.1.



Section 13:1E-109.2 - Payments Into Escrow Accounts Of Meadowlands Commission, Certain, Authorized.

13:1E-109.2 Payments into escrow accounts of Meadowlands Commission, certain, authorized.

2.The provisions of any other law to the contrary notwithstanding, there is appropriated from the Sanitary Landfill Facility Contingency Fund established pursuant to section 6 of P.L.1981, c.306 (C.13:1E-105) an amount equal to the moneys paid into the fund pursuant to subsection b. of section 11 of P.L.1981, c.306 (C.13:1E-110), from the moneys remaining in the escrow accounts established for the closure of the Kingsland Park Sanitary Landfill pursuant to section 10 of P.L.1981, c.306 (C.13:1E-109) or pursuant to an order issued by the Board of Public Utilities or the Department of Environmental Protection, subsequent to the proper and complete closure of the Kingsland Park Sanitary Landfill pursuant to law, but not subsequent to post-closure obligations, to the New Jersey Meadowlands Commission for deposit into the escrow accounts established for the closure and post-closure monitoring of the sanitary landfill facilities operated by the commission.

L.2001,c.398,s.2.



Section 13:1E-110 - Landfill Closure Account Audits

13:1E-110. Landfill closure account audits
a. Every owner or operator of a sanitary landfill facility which accepts more than 10,000 tons of solid waste per year, or whose escrow account balance is in excess of $100,000.00, shall file with the department an annual audit of the escrow account established for the closure of the facility pursuant to this supplementary act. The audit shall be conducted by a certified public accountant, a registered municipal accountant, or a registered public accountant, and shall be filed no later than October 31 of each year.

b. Any moneys remaining in the escrow account of any sanitary landfill facility subsequent to the proper and complete closure thereof, as determined by the department, shall be paid by the owner or operator thereof into the fund.

L. 1981, c. 306, s. 11. Amended by L. 1985, c. 455, s. 1, eff. Jan. 15, 1986.



Section 13:1E-111 - Rights Of Subrogation Of Fund

13:1E-111. Rights of subrogation of fund
Payment of any damages by the fund shall be conditioned upon the department acquiring, by subrogation, all rights of the claimant to recovery of the damages from any owner or operator of a sanitary landfill facility.

L.1981, c. 306, s. 12.



Section 13:1E-112 - Tax And Escrow Collected As Surcharge; Adjustments

13:1E-112. Tax and escrow collected as surcharge; adjustments
13. a. The provisions of any law to the contrary notwithstanding, the owner or operator of any sanitary landfill facility may collect the tax imposed pursuant to section 5 of P.L.1981, c.306 (C.13:1E-104), and the escrow account payments required by section 10 of P.L.1981, c.306 (C.13:1E-109), as a surcharge on any tariff established pursuant to law for the solid waste disposal operations of the facility.

b. The Board of Public Utilities may direct the owner or operator of a sanitary landfill facility to reduce the rate of payments to an escrow account required by section 10 of P.L.1981, c.306 (C.13:1E-109), but only to the extent that:

(1) The current tariff established pursuant to law for the solid waste disposal operations of the facility specifically allocates a portion thereof for closing costs; and

(2) The amount collected for closing costs pursuant to this tariff are deposited, on a monthly basis, in the escrow account for the facility.

L.1981,c.306,s.13; amended 1991,c.381,s.43.



Section 13:1E-114 - Rules And Regulations

13:1E-114. Rules and regulations
The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), such rules and regulations as are necessary to effectuate this supplementary act.

L.1981, c. 306, s. 15.



Section 13:1E-115 - Availability Of Other Remedies; Remedies Additional To Existing Law

13:1E-115. Availability of other remedies; remedies additional to existing law
Nothing in this supplementary act shall be deemed to preclude the pursuit of any other civil or injunctive remedy by any person. The remedies provided in this supplementary act are in addition to those provided by existing statutory or common law, but no person who receives compensation for damages pursuant to any other State or Federal law shall be permitted to receive compensation for the same damages or cleanup costs under this supplementary act.

L.1981, c. 306, s. 16.



Section 13:1E-116 - Contract For Sale Of Land; Statement Of Use As Sanitary Landfill Facility; Violation; Voidability

13:1E-116. Contract for sale of land; statement of use as sanitary landfill facility; violation; voidability
a. No person shall contract to sell any land which has been utilized as a sanitary landfill facility at any time prior to the effective date of this supplementary act unless the contract of sale for the land shall state the fact and the period of time that the land was so utilized.

Any prospective purchaser of such land may obtain from the department, upon written request therefor, a history of the compliance by the facility with all applicable statutes, rules and regulations administered by the department.

b. Any contract made in violation of this section is voidable.

L.1981, c. 306, s. 17.



Section 13:1E-116.1 - Short Title

13:1E-116.1. Short title

1. This act shall be known and may be cited as the "Municipal Landfill Site Closure, Remediation and Redevelopment Act."

L.1996,c.124,s.1.



Section 13:1E-116.2 - Definitions Regarding Municipal Landfill Sites

13:1E-116.2. Definitions regarding municipal landfill sites
2.As used in this act:

"Closure" means all activities associated with the design, purchase, construction or maintenance of all measures required by the department, pursuant to law, in order to prevent, minimize or monitor pollution or health hazards resulting from municipal solid waste landfills subsequent to the termination of operations at any portion thereof, including, but not necessarily limited to, the placement of final earthen or vegetative cover, the installation of methane gas vents or monitors and leachate monitoring wells or collection systems, and long-term operations and maintenance, at the site of any municipal solid waste landfill that is not listed on the National Priorities List pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C. s.9605.

"Closure and remediation costs" means all reasonable costs associated with the closure and remediation of a municipal solid waste landfill except that "closure and remediation costs" shall not include any costs incurred in financing the closure or remediation.

"Commercial solid waste" means any nonhazardous solid waste derived from wholesale, retail or service establishments, including stores, markets, theaters, offices, restaurants, warehouses, or from other non-manufacturing commercial activities.

"Developer" means any person that enters or proposes to enter into a redevelopment agreement with the State pursuant to the provisions of section 3 of P.L.1996, c.124 (C.13:1E-116.3).

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Household solid waste" means any solid waste derived from households, including but not limited to single and multiple residences, hotels and motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds and day use recreation areas, except that "household solid waste" shall not include septic waste as defined in section 3 of P.L.1970, c.40 (C.48:13A-3).

"Industrial solid waste" means any solid waste derived from manufacturing, industrial and research and development processes and operations that is not a hazardous waste as defined in section 1 of P.L.1976, c.99 (C.13:1E-38), except that "industrial solid waste" shall not include mining waste, oil waste, gas waste, or cement kiln dust waste.

"Municipal solid waste landfill" means a landfill that ceased operations prior to January 1, 1982 and received for disposal household solid waste and at least one of the following: (1) commercial solid waste; (2) industrial solid waste; or (3) waste material that was received for disposal prior to October 21, 1976 and that is included within the definition of hazardous waste adopted by the federal government pursuant to the "Resource Conservation and Recovery Act," 42 U.S.C. s.6921 et seq. A "municipal solid waste landfill" shall not include any landfill that is approved for disposal of hazardous waste and regulated pursuant to Subchapter III of the "Resource Conservation and Recovery Act," 42 U.S.C. s.6921 et seq. A "municipal solid waste landfill" shall include any "Pinelands municipal landfill" regardless of the date the landfill ceased operations.

"Pinelands municipal landfill" means a municipal solid waste landfill that is located in a rural municipality within a non-growth area in the Pinelands area as defined in section 3 of P.L.1979, c.111 (C.13:18A-3) and the rural Pinelands municipality within which the landfill is located has participated in the pilot program for rural economic development developed by the Pinelands Commission pursuant to section 2 of P.L.1997, c.233 (C.13:18A-57).

"Project" or "redevelopment project" means a specific work or improvement, including lands, buildings, improvements, real and personal property or any interest therein, including lands under water, riparian rights, space rights and air rights, acquired, owned, developed or redeveloped, constructed, reconstructed, rehabilitated or improved, undertaken by a developer within an area of land whereon a municipal solid waste landfill is or has been located, under a redevelopment agreement with the State pursuant to section 3 of P.L.1996, c.124 (C.13:1E-116.3). Any redevelopment project to be undertaken by a developer within an area of land whereon a Pinelands municipal landfill is or has been located shall be consistent with the recommendations of the pilot program for rural economic development developed by the Pinelands Commission pursuant to section 2 of P.L.1997, c.233 (C.13:18A-57) and the report thereon submitted to the Governor and the Legislature pursuant to section 3 of P.L.1997, c.233 (C.13:18A-58).

"Redevelopment agreement" means an agreement between the State and a developer under which the developer agrees to perform any work or undertaking necessary for the environmentally sound and proper closure and remediation of the municipal solid waste landfill located at the site of the redevelopment project, and for the clearance, development or redevelopment, construction or rehabilitation of any structure or improvement of commercial, industrial or public structures or improvements within an area of land whereon a municipal solid waste landfill is or has been located pursuant to section 3 of P.L.1996, c.124 (C.13:1E-116.3), and the State agrees that the developer shall be eligible for the reimbursement of 75% of the costs of closure and remediation of the municipal solid waste landfill from the fund established pursuant to section 6 of P.L.1996, c.124 (C.13:1E-116.6) as authorized pursuant to section 4 of P.L.1996, c.124 (C.13:1E-116.4).

"Remediation" or "remediate" means all necessary actions to investigate and clean up any known, suspected, or threatened discharge of contaminants, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action, as those terms are defined in section 23 of P.L.1993, c.139 (C.58:10B-1).

L.1996,c.124,s.2; amended 2001, c.311.



Section 13:1E-116.3 - Redevelopment Agreement, Negotiation

13:1E-116.3. Redevelopment agreement, negotiation

3. a. The provisions of any other law, or rule or regulation adopted pursuant thereto, to the contrary notwithstanding, any developer may enter into a redevelopment agreement with the State pursuant to the provisions of this section.

The Commissioner of the Department of Commerce and Economic Development in consultation with the State Treasurer shall negotiate the terms and conditions of any redevelopment agreement on behalf of the State.

b. In negotiating a redevelopment agreement with a developer, the commissioner shall consider the following factors:

(1) the economic feasibility of the redevelopment project;

(2) the extent of economic and related social distress in the municipality and the area to be affected by the redevelopment project;

(3) the degree to which the redevelopment project will advance State, regional and local development strategies;

(4) the likelihood that the redevelopment project shall upon completion be capable of repaying the closure and remediation costs incurred;

(5) the relationship of the redevelopment project to a comprehensive local development strategy, including other major projects undertaken within the municipality; and

(6) the degree to which the redevelopment project enhances and promotes job creation and economic development.

L.1996,c.124,s.3.



Section 13:1E-116.4 - Reimbursement Of Costs Of Closure And Remediation

13:1E-116.4. Reimbursement of costs of closure and remediation

4. a. The provisions of any other law, or rule or regulation adopted pursuant thereto, to the contrary notwithstanding, any developer that enters into a redevelopment agreement pursuant to section 3 of P.L.1996, c.124 (C.13:1E-116.3), may be eligible for reimbursement of 75% of the costs of the closure and remediation of the municipal solid waste landfill pursuant to the provisions of this section upon the commencement of a business operation within a redevelopment project, the sales receipts of which are subject to the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b. To be eligible for reimbursement of 75% of the costs of closure and remediation, a developer shall submit an application, in writing, to the director for review and certification of the reimbursement. The director shall review the request for the reimbursement upon receipt of an application therefor, and shall approve or deny the application for certification on a timely basis.

The director shall certify a developer to be eligible for the reimbursement if the director shall find that:

(1) a place of business is located in the area subject to the redevelopment agreement for the purpose of making retail sales;

(2) non-exempt items are regularly exhibited and offered for retail sale at that location;

(3) the place of business is not utilized primarily for the purpose of catalogue or mail order sales; and

(4) the developer has entered into a memorandum of agreement with the Commissioner of Environmental Protection for the environmentally sound and proper closure and remediation of the municipal solid waste landfill located on the site of the redevelopment project pursuant to section 5 of P.L.1996, c.124 (C.13:1E-116.5) and is in compliance with the memorandum of agreement.

c. When filing an application for certification for a reimbursement pursuant to this section, the developer shall submit to the director a certification of the total closure and remediation costs incurred by the developer for the closure and remediation of the municipal solid waste landfill located at the site of the redevelopment project as provided in the redevelopment agreement.

L.1996,c.124,s.4.



Section 13:1E-116.5 - Memorandum Of Agreement To Qualify For Reimbursement Certification

13:1E-116.5. Memorandum of agreement to qualify for reimbursement certification

5. a. To qualify for the certification of reimbursement of 75% of the closure and remediation costs authorized pursuant to section 4 of P.L.1996, c.124 (C.13:1E-116.4), a developer shall enter into a memorandum of agreement with the Commissioner of Environmental Protection for the environmentally sound and proper closure or remediation of the municipal solid waste landfill located on the site of the redevelopment project.

b. Under the memorandum of agreement, the developer shall agree to perform and complete any closure activity or remediation as may be required by the Department of Environmental Protection, pursuant to law, to ensure the environmentally sound and proper closure and remediation of the municipal solid waste landfill located at the site of the redevelopment project. Any activity necessary to remediate ground or surface water contamination caused by a municipal solid waste landfill shall be undertaken in compliance with the remediation standards adopted by the Department of Environmental Protection pursuant to P.L.1993, c.139 (C.58:10B-1 et al.).

c. After the developer has entered into a memorandum of agreement with the Commissioner of Environmental Protection, the commissioner shall submit a copy thereof to the developer, the clerk of the municipality in which the municipal solid waste landfill is located, the Commissioner of the Department of Commerce and Economic Development, and the director.

L.1996,c.124,s.5.



Section 13:1E-116.6 - Municipal Landfill Closure And Remediation Fund

13:1E-116.6. Municipal Landfill Closure and Remediation Fund

6. a. There is created in the Department of the Treasury a special fund to be known as the Municipal Landfill Closure and Remediation Fund. Moneys in the fund shall be dedicated to the purpose of reimbursing a developer who enters into a redevelopment agreement pursuant to section 3 of P.L.1996, c.124 (C.13:1E-116.3) and is certified for reimbursement pursuant to section 4 of P.L.1996, c.124 (C.13:1E-116.4) in an amount equal to 75% of the closure and remediation costs of the municipal solid waste landfill. A special account within the fund shall be created for each developer upon approval of a certification pursuant to section 4 of P.L.1996, c.124 (C.13:1E-116.4). The Legislature shall annually appropriate the entire balance of the fund for the purposes of reimbursement of closure and remediation costs as provided in section 7 of P.L.1996, c.124 (C.13:1E-116.7).

b. The fund shall be credited with one half of all taxes due and payable pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) by any person required to collect the tax at the site of a redevelopment project which is the subject of a redevelopment agreement with the State pursuant to section 3 of P.L.1996, c.124 (C.13:1E-116.3) until the amount credited equals 75% of the dollar amount of the closure and remediation costs actually and reasonably incurred by the developer, as certified to the director by the developer.

L.1996,c.124,s.6.



Section 13:1E-116.7 - Reimbursement Of Developer

13:1E-116.7. Reimbursement of developer

7. a. The State Treasurer shall reimburse the developer for 75% of the closure and remediation costs of the municipal solid waste landfill from the Municipal Landfill Closure and Remediation Fund upon approval of certification of the reimbursement pursuant to section 4 of P.L.1996, c.124 (C.13:1E-116.4). The developer shall be entitled to periodic payments from the fund in an amount equal to one half of the taxes due and payable pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) from any person required to collect the tax at the site of a redevelopment project which is subject to a redevelopment agreement between the developer and the State pursuant to section 3 of P.L.1996, c.124 (C.13:1E-116.3). Payments from the fund shall be made to a developer at the same frequency in which the payments are made to the State from the persons required to collect the tax. Payments to the developer shall be made within 15 days of receipt by the State of the taxes.

b. A developer shall submit to the director updated closure and remediation costs actually incurred by the developer for the closure or remediation of the municipal solid waste landfill located at the site of the redevelopment project as provided in the redevelopment agreement. The reimbursement authorized pursuant to this section shall continue until such time as the aggregate dollar amount of the reimbursement equals 75% of the dollar amount of the closure and remediation costs actually incurred by the developer, as certified to the director by the developer. To remain entitled to the reimbursement authorized pursuant to this section, the developer shall perform and complete all closure and remediation activities during the closure and post-closure periods as may be required pursuant to the memorandum of agreement entered into with the Commissioner of Environmental Protection pursuant to section 5 of P.L.1996, c.124 (C.13:1E-116.5). The Department of Environmental Protection may review the closure and remediation costs incurred by the developer to determine if they are reasonable.

L.1996,c.124,s.7.



Section 13:1E-117 - Scales To Determine Weight Of Vehicles Disposing Of Waste; Record; Exemption

13:1E-117. Scales to determine weight of vehicles disposing of waste; record; exemption
All new solid waste facilities, other than privately-owned, noncommercial, onsite industrial solid waste facilities which do not accept solid waste generated from any other source and solid waste facilities used exclusively for the land disposal of sludge, shall install and use scales to determine the gross and net tare weight of all vehicles disposing of solid waste at these facilities. The registered operator of each new facility shall maintain a monthly record of the weight and vehicle information for the solid waste disposed of at the facility. This information shall be forwarded to the department on a monthly basis and shall be made available by the department for public inspection. For the purposes of this act, a "new solid waste facility" means any solid waste facility for which a registration statement and engineering design has been filed with the department subsequent to the effective date of this act. The department may adopt regulations or guidelines exempting any class of new solid waste facility from this requirement, except that in no case shall the department exempt any facility the total disposal design capacity of which exceeds 100,000 tons of non-liquid solid waste, as computed by the department. All existing solid waste facilities that are identified in an approved district solid waste management plan for operation after January 1, 1985 and which accept in excess of 31,200 tons of non-liquid solid waste annually, as computed by the department, shall install scales within six months of the effective date of this act. Any existing solid waste transfer station, or any solid waste transfer station for which a registration statement and engineering design are filed after the effective date of this act, which accepts less than 31,200 tons of non-liquid solid waste annually, as computed by the department, shall be exempt from the provisions of this act.

L.1983, c. 93, s. 1.



Section 13:1E-118 - Rate Schedule; Amendment Of Tariff

13:1E-118. Rate schedule; amendment of tariff
a. The Board of Public Utilities shall, in accordance with the provisions of the "Solid Waste Utility Control Act of 1970" (P.L.1970, c. 40; C. 48:13A-1 et seq.), establish an equitable rate schedule based upon weight for the solid waste disposed of at all solid waste facilities required to install scales pursuant to this act.

b. In instances where solid waste to be disposed is of substantially higher or lower density than normal, the solid waste facility shall weigh the waste, but the board, at its discretion, or upon petition, may require the amendment of any tariff to provide for rates based on factors in addition to weight.

L.1983, c. 93, s. 2.



Section 13:1E-119 - Increase In Tariffs

13:1E-119. Increase in tariffs
3. Any solid waste facility required to install scales pursuant to this act may petition the Board of Public Utilities for an increase in its tariff which reflects the costs reasonably incurred by the facility in complying with this act. The board, within 60 days of the receipt of such a petition, shall determine the extent to which these costs shall be passed along to the users of the solid waste facility as an automatic surcharge on any tariff filed with, and recorded by, the board for the operation of the solid waste facility.

L.1983,c.93,s.3; amended 1991,c.381,s.44.



Section 13:1E-120 - Regulations Or Guidelines

13:1E-120. Regulations or guidelines
The department shall, within 90 days of the effective date of this act, adopt regulations or guidelines for determining the weighing requirements and number of scales necessary for the timely, efficient and reliable operation of solid waste facilities.

L.1983, c. 93, s. 4.



Section 13:1E-122 - Waste Generated By Federal Government; Exemption From Tariffs

13:1E-122. Waste generated by federal government; exemption from tariffs
The tariffs established pursuant to this act shall not be levied upon the collectors or haulers of solid waste for that portion of the solid waste generated by the Federal Government or agencies thereof. The exemption from tariffs shall apply only to solid waste disposed of pursuant to contracts in effect prior to the effective date of this act. In order to qualify for an exemption from the new tariff schedule, a hauler shall certify to the board that the contract in question involves solid waste generated by the Federal Government or agencies thereof and was in effect prior to the effective date of this act. All solid waste to be disposed of pursuant to contracts which are entered into, or renewed, on or after the effective date of this act shall be subject to the provisions thereof.

L.1983, c. 93, s. 6.



Section 13:1E-123 - Disposal Of Solid Waste Generated By Agency Of Federal Government; Exemption From Taxes And Fees

13:1E-123. Disposal of solid waste generated by agency of federal government; exemption from taxes and fees
The provisions of P.L.1981, c. 278 (C. 13:1E-92 et seq.) or P.L.1981, c. 306 (C. 13:1E-100 et seq.) to the contrary notwithstanding, no tax or fee shall be levied upon the owner or operator of a sanitary landfill facility for the acceptance for disposal of solid waste generated exclusively by any agency of the federal government, if the solid waste collector who transports that solid waste to the sanitary landfill facility submits to the owner or operator thereof an itemized invoice to that federal agency, signed and verified by a duly authorized officer of the agency, indicating the number of cubic yards of solid waste to be disposed of, and if that owner or operator attaches a copy of that invoice with the monthly tax return filed pursuant to the aforecited acts.

L.1983, c. 267, s. 1, eff. July 14, 1983.



Section 13:1E-124 - Exemption Applicable Only To Contracts Signed Prior To Jan. 1, 1982

13:1E-124. Exemption applicable only to contracts signed prior to Jan. 1, 1982
The exemption provided for in this supplementary act shall apply only to solid waste collected pursuant to contracts signed prior to January 1, 1982. The solid waste collector, at his initial disposal of the exempt waste, shall submit to the owner or operator of the sanitary landfill facility a copy of his contract with an agency of the federal government indicating an effective date of the contract prior to January 1, 1982. The owner or operator of the sanitary landfill facility, at his initial request for the exemption provided for in this act, shall submit the contract with the monthly tax return filed pursuant to the acts cited in section 1 of this act.

L.1983, c. 267, s. 2, eff. July 14, 1983.



Section 13:1E-125 - Construction Of Act; Refunds; Tax Liability Incurred Prior To Effective Date

13:1E-125. Construction of act; refunds; tax liability incurred prior to effective date
Nothing herein provided shall be construed to authorize a refund of taxes paid or to relieve any tax liability incurred prior to the effective date of this act.

L.1983, c. 267, s. 3, eff. July 14, 1983.



Section 13:1E-125.1 - Definitions Relative To Certain Landfills.

13:1E-125.1 Definitions relative to certain landfills.

1.As used in this act:

"Closed sanitary landfill facility" means a sanitary landfill facility, or a portion of a sanitary landfill facility, for which performance is complete with respect to all activities associated with the design, installation, purchase, or construction of all measures, structures, or equipment required by the Department of Environmental Protection, pursuant to law, in order to prevent, minimize, or monitor pollution or health hazards resulting from a sanitary landfill facility subsequent to the termination of operations at any portion thereof, including, but not necessarily limited to, the placement of earthen or vegetative cover, and the installation of methane gas vents, monitors, and air pollution control devices and leachate monitoring wells or collection systems at the site of any sanitary landfill facility.

"Closure" or "closure costs" means activities and costs associated with the design, purchase, reuse, construction, or maintenance of all measures deemed necessary by the Department of Environmental Protection, pursuant to law, in order to prevent, minimize, or monitor pollution or health hazards resulting from a legacy landfill or any other landfill subsequent to the termination of operations at any portion thereof, including, but not necessarily limited to, the costs of general liability insurance, the placement or regrading of fill material, the placement of final earthen or vegetative cover, the installation of methane gas vents or monitors and leachate monitoring wells or collection systems, and long-term operations and maintenance, at the site of a legacy landfill or any other landfill that is not listed on the National Priorities List pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C. s.9605.

"Commissioner" means the Commissioner of Environmental Protection.

"Department" means the Department of Environmental Protection.

"Legacy landfill" means a landfill that ceased operations prior to January 1, 1982, and received for disposal: (1) solid waste; or (2) waste material that was received for disposal prior to October 21, 1976 and that is included within the definition of hazardous waste adopted by the federal government pursuant to the "Resource Conservation and Recovery Act," 42 U.S.C. s.6921 et seq.

"Owner or operator" means and includes, in addition to the usual meanings thereof, each owner of record or any interest in land whereon a legacy landfill or sanitary landfill facility is or has been located, and any person or corporation which owns a majority interest in any other corporation which is the owner or operator of any legacy landfill or sanitary landfill facility.

"Person" means an individual, trust, firm, joint stock company, business concern, and corporation, including, but not limited to, a partnership, limited liability company, or association. "Person" shall also mean any responsible corporate official.

"Sanitary landfill facility" means a solid waste facility at which solid waste is deposited on or in the land as fill for the purpose of permanent disposal or storage for a period exceeding six months, except that it shall not include any waste facility approved for disposal of hazardous waste.

"Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial, and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids.

L.2013, c.69, s.1.



Section 13:1E-125.2 - Voidable Causes; Closure.

13:1E-125.2 Voidable causes; closure.

2. a. (1) An administrative consent order, agreement, closure or post-closure plan, or other permit or approval entered into before or after the effective date of this act by the Department of Environmental Protection and any person for the closure of a legacy landfill or for the authorization to place additional waste or material on a closed sanitary landfill facility shall be voidable for any of the following causes:

(a)if the owner or operator does not satisfy the financial assurance requirements of P.L.2013, c.69 (C.13:1E-125.1 et seq.) or any material financial plan requirements in any administrative consent order, agreement, closure or post-closure plan, or other permit or approval;

(b)if the owner or operator, or any person entering into the administrative consent order, agreement, closure or post-closure plan, or other permit or approval, made or submitted to any government entity or official any material misrepresentation, false statement, false report, false filing, misleading statement, or evasion or suppression of a material fact, including making a false financial disclosure, related to the subject of the administrative consent order, the closure or post-closure plans of the legacy landfill or closed sanitary landfill facility, the property ownership of the legacy landfill site or closed sanitary landfill facility, or the qualifications of the person responsible for the closure or post-closure plans for the legacy landfill or closed sanitary landfill facility; or

(c)for fraud, deceit, or material misrepresentation in securing a license issued pursuant to P.L.1983, c.392 (C.13:1E-126 et seq.) related to the closure of a legacy landfill or the placement of waste or material at a closed sanitary landfill facility.

(2)The commissioner may institute a summary action in the Superior Court to terminate an administrative consent order, agreement, closure or post-closure plan, or other permit or approval entered into by the department and a person for the closure of a legacy landfill or the placement of waste or material at a closed sanitary landfill facility. In any such proceeding, if an administrative consent order, agreement, closure or post-closure plan, or other permit or approval is voidable as provided in paragraph (1) of this subsection, the Superior Court shall issue an order terminating the administrative consent order, agreement, plan, permit, or approval.

b.If an administrative consent order, agreement, closure or post-closure plan, or other permit or approval, entered into by the department and any person for the closure of a legacy landfill or the placement of waste or material at a closed sanitary landfill facility is terminated pursuant to the provisions of subsection a. of this section, the department shall take such measures deemed necessary by the department to protect the public, which may include closing the legacy landfill or sanitary landfill facility, consistent with the provisions of P.L.2013, c.69 (C.13:1E-125.1 et seq.).

c.Any closure costs and costs incurred by the department in a proceeding resulting in termination pursuant to subsection a. of this section, including attorney's fees and court costs, may be recovered by the State from the owner or operator of the legacy landfill or closed sanitary landfill facility and shall constitute a debt of the owner or operator to the State. All owners or operators shall be jointly and severally liable for all recoverable costs. The debt shall constitute a lien on all property owned by the owner or operator when a notice of lien, incorporating a description of the property of the owner or operator subject to the closure and an identification of the amount of closure and related costs expended by the State, is duly filed with the clerk of the Superior Court. The clerk shall promptly enter upon the civil judgment or order docket the name and address of the owner or operator and the amount of the lien as set forth in the notice of lien. Upon entry by the clerk, the lien, to the amount committed by the State for closure and related costs, shall attach to the revenues and all real and personal property of the owner or operator, whether or not the owner or operator is insolvent.

d.The notice of lien filed pursuant to subsection c. of this section which affects the property of an owner or operator subject to the closure shall create a lien with priority over all other claims or liens which are or have been filed against the property. The notice of lien filed pursuant to subsection c. of this section which affects any property of an owner or operator, other than the property subject to the closure, shall have priority from the day of the filing of the notice of the lien over all other claims and liens filed against the property, but shall not affect any valid lien, right, or interest in the property filed in accordance with established procedure prior to the filing of a notice of lien pursuant to this subsection.

L.2013, c.69, s.2.



Section 13:1E-125.3 - Site Plan Approval Required.

13:1E-125.3 Site plan approval required.

3.Notwithstanding the provisions of any other law to the contrary, any person who undertakes the closure of a legacy landfill, or the owner or operator of a closed sanitary landfill facility, who accepts for any reason, solid waste, recyclable material, contaminated soil, cover material, wastewater treatment residual material, dredge material, construction debris, or any other waste or material shall apply for and obtain site plan approval pursuant to the provisions of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

L.2013, c.69, s.3.



Section 13:1E-125.4 - Hydrogen Sulfide Levels, Odors; Violations; Adoption Of Standards.

13:1E-125.4 Hydrogen sulfide levels, odors; violations; adoption of standards.

4. a. Hydrogen sulfide levels emanating from a legacy landfill or closed sanitary landfill facility shall not exceed 30 parts per billion averaged over a period of any 30 minutes to be measured at the property line of a legacy landfill or closed sanitary landfill facility.

b.Upon verification by the department of complaints about hydrogen sulfide odors and a determination by the department that the legacy landfill or closed sanitary landfill facility is the source of those odors, the department may order the person who is undertaking the closure of a legacy landfill or placement of materials at a closed sanitary landfill facility, or the owner or operator of the legacy landfill or closed sanitary landfill facility to:

(1)develop a hydrogen sulfide monitoring plan to be approved by the department;

(2)purchase and install devices in accordance with this plan to monitor hydrogen sulfide levels at the property boundary of the legacy landfill or closed sanitary landfill facility;

(3)operate and maintain these devices to record hydrogen sulfide levels in accordance with the plan; and

(4) provide periodic reports to the department on a schedule determined by the department on the levels of hydrogen sulfide emitted from the legacy landfill or closed sanitary landfill facility.

c.The Department of Environmental Protection, a county, or a municipality in which a violation of subsection a. of this section occurs, or any person who resides or owns property within two miles of the boundary of the legacy landfill or closed sanitary landfill facility, may institute an action or proceeding in the Superior Court for injunctive and other relief, for any violation of the air quality standard established in subsection a. of this section that is measured at the legacy landfill or the closed sanitary landfill facility, or within two miles of the property boundary of a legacy landfill or closed sanitary landfill facility, and the court may proceed in the action in a summary manner. In any such proceeding the court may grant temporary or interlocutory relief. Upon a finding of a violation, the court shall require the owner or operator of the legacy landfill or closed sanitary landfill facility to abate the violation immediately and may require that wastes or materials be mixed, rolled, or covered, or that odor shields be installed to abate the violation.

Such relief may also include, singly or in combination:

(1)a temporary or permanent injunction that requires that the wastes or materials that are the source of the violation be mixed, covered, or removed;

(2)assessment of the violator for the costs of any investigation, inspection, or monitoring survey that led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this section;

(3)assessment of the violator for any cost incurred by the State, county, or municipality in removing, correcting, or terminating the adverse effects upon environmental quality or public health resulting from any violation for which the action under this subsection may have been brought;

(4)assessment against the violator of compensatory damages for any damages to health or property, loss or destruction of wildlife, fish or aquatic life, and for any other actual damages caused by any violation of subsection a. of this section; and

(5)assessment against the violator of the amount of any economic benefits accruing to the violator from a violation. Economic benefits may include the amount of any fees or charges paid for the placement of the waste or material that is the source of the violation; savings realized from avoided capital or noncapital costs resulting from the violation; any return earned or that may be earned on the amount of fees or charges or of the avoided costs; any benefits accruing to the violator as a result of a competitive market advantage enjoyed by reason of the violation; or any other benefits resulting from the violation.

Assessments under this subsection shall be paid to the party bringing the action, except that compensatory damages shall be paid by specific order of the court to any persons who have been aggrieved by the violation.

Recourse to any remedy available under this section shall not preclude recourse to any other remedies authorized in this act or by any other applicable law.

d. The department may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), standards for hydrogen sulfide emanating from a legacy landfill or closed sanitary landfill facility that, upon adoption, shall supersede the standard set forth in subsection a. of this section.

L.2013, c.69, s.4.



Section 13:1E-125.5 - Financial Assurance To Pay For Closure Costs.

13:1E-125.5 Financial assurance to pay for closure costs.

5. a. The owner or operator of any legacy landfill or closed sanitary landfill facility who accepts recyclable material, contaminated soil, wastewater treatment residual material, or construction debris shall establish and maintain financial assurance in an amount necessary to pay for all closure costs, and shall maintain a general liability insurance policy in an amount determined in advance by the department to pay for damages or claims resulting from operations or closure of the legacy landfill or closed sanitary landfill facility, as required pursuant to subsection b. of this section. Financial assurance shall be certified by a New Jersey licensed professional engineer prior to the acceptance of any solid waste or any other materials at the legacy landfill or closed sanitary landfill facility. General liability insurance coverage shall be maintained through the entirety of closure and post-closure activities.

b.Financial assurance shall be established in an amount equal to or greater than the cost estimate of the closure costs (1) as certified by the New Jersey licensed professional engineer retained pursuant to section 7 of P.L.2013, c.69 (C.13:1E-125.7), (2) as provided in an administrative consent order, (3) as stated in a departmental order or directive, or (4) as approved by a court, and shall be in effect for a term not less than the actual time necessary to complete all activities at the legacy landfill or closed sanitary landfill facility including all closure activities. Closure cost estimates shall be revised and re-certified by a New Jersey licensed professional engineer every two years after commencement of approved activities on the legacy landfill or closed sanitary landfill facility. In the event of an increase, the owner or operator shall cause the amount of the financial assurance to be increased to an amount at least equal to the new estimate. If the closure cost estimate decreases as a result of a periodic review, the owner or operator may file a written request with the department to decrease the amount of the financial assurance, supported by a certification by a New Jersey licensed professional engineer of the details of the decrease in the cost estimate, as applicable. The financial assurance may be decreased to the amount of the new estimate upon written approval by the department.

c.Financial assurance shall be established pursuant to this section by any of the following, individually or in combination, surety bond, a letter of credit or a line of credit upon which the department may draw directly to fund closure in the event of a termination.

d.Any person who fails to establish financial assurance, deposits or places any waste or material prior to the establishment of financial assurance, or uses those funds for any purpose other than closure costs as approved by the department, or to pay damages or claims as approved by the department or by a court, shall be guilty of a crime of the third degree.

L.2013, c.69, s.5.



Section 13:1E-125.6 - Monthly Deposit Of Costs Of Post-closure Monitoring.

13:1E-125.6 Monthly deposit of costs of post-closure monitoring.

6. a. The owner or operator of every legacy landfill and every closed sanitary landfill facility that accepts any recyclable material, contaminated soil, wastewater treatment residual material, or construction debris shall deposit, on a monthly basis in an interest-bearing account with an accredited financial institution, an amount determined by the department after review of the estimated costs of post-closure monitoring and operational costs, but not less than $1.00 per ton of all waste or material accepted during the preceding month at the legacy landfill or closed sanitary landfill facility. In the event that any waste or material is measured, upon acceptance, by a metric other than tons, the amount to be deposited shall be calculated by using the equivalents thereof as shall be determined by the department.

The account established pursuant to this subsection shall constitute an escrow account for the post-closure monitoring and operating costs of the legacy landfill or closed sanitary landfill facility, and no withdrawals therefrom may be made without written approval of the department, except as otherwise authorized by the department.

b.Any owner or operator of a legacy landfill or closed sanitary landfill facility who fails to deposit funds into an escrow account, as provided herein, or uses those funds for any purpose other than closure costs, as approved by the department, shall be guilty of a crime of the third degree.

L.2013, c.69, s.6.



Section 13:1E-125.7 - New Jersey Licensed Professional Engineer To Perform Closure.

13:1E-125.7 New Jersey licensed professional engineer to perform closure.

7. a. The owner or operator of a legacy landfill or a closed sanitary landfill facility that undertakes any activity that includes the placement or disposal of any material, regrading, compression, venting, construction, or installation of monitors or wells at a legacy landfill or a closed sanitary landfill shall hire a New Jersey licensed professional engineer to perform the closure and to oversee any other activities performed at the legacy landfill or closed sanitary landfill facility.

b.The New Jersey licensed professional engineer shall certify on a quarterly basis that all wastes and materials accepted at the site for any purpose are weighed, sampled, and tested according to a protocol approved in advance by the department, and that all provisions and prohibitions of the administrative consent order, closure or post-closure plans, permits, or approvals are complied with at the legacy landfill or closed sanitary landfill facility.

L.2013, c.69, s.7.



Section 13:1E-125.8 - Violations, Penalties.

13:1E-125.8 Violations, penalties.

8. a. Whenever the commissioner finds that a person has violated any provision of P.L.2013, c.69 (C.13:1E-125.1 et seq.), the commissioner may institute an action or proceeding in the Superior Court for injunctive and other relief, and for a civil penalty for each violation in an amount not to exceed $25,000 per day provided that each day during which the violation continues shall constitute an additional, separate and distinct offense.

In any such proceeding the court may grant temporary or interlocutory relief. Such relief may include, singly or in combination:

(1)a temporary or permanent injunction that requires that the wastes or materials that are the source of the violation be mixed, covered, or removed;

(2)assessment of the violator for the costs of any investigation, inspection, or monitoring survey that led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this section;

(3)assessment of the violator for any cost incurred by the State, county, or municipality in removing, correcting, or terminating the adverse effects upon environmental quality or public health resulting from any violation for which the action under this subsection may have been brought;

(4)assessment against the violator of compensatory damages for any damages, loss, or destruction of wildlife, fish or aquatic life, and for any other actual damages to the public caused by any violation of P.L.2013, c.69 (C.13:1E-125.1 et seq.); and

(5)assessment against the violator of the amount of any economic benefits accruing to the violator from a violation. Economic benefits may include the amount of any fees or charges paid for the placement of the waste or material that is the source of the violation; savings realized from avoided capital or noncapital costs resulting from the violation; any return earned or that may be earned on the amount of fees or charges or of the avoided costs; any benefits accruing to the violator as a result of a competitive market advantage enjoyed by reason of the violation; or any other benefits resulting from the violation.

b.Assessments under this section shall be paid to the State Treasurer. Recourse to any remedy available under this section shall not preclude recourse to any other remedies authorized by P.L.2013, c.69 (C.13:1E-125.1 et seq.) or by any other applicable law.

L.2013, c.69, s.8.



Section 13:1E-125.9 - Emergency Orders.

13:1E-125.9 Emergency orders.

9.If the commissioner determines that any activity or activities occurring at a legacy landfill or closed sanitary landfill facility present an imminent threat to the environment or public health and safety, the provisions of section 2 of P.L.1990, c.70 (C.13:1E-9.5) shall govern the issuance of and any challenge to, any emergency order issued by the commissioner to the owner or operator of a legacy landfill or closed sanitary landfill facility.

L.2013, c.69, s.9.



Section 13:1E-126 - Legislative Findings And Declarations

13:1E-126. Legislative findings and declarations
The Legislature hereby finds and declares to be the public policy of this State:

That the collection, transportation, treatment, storage, and disposal of solid waste are critical components of the economic structure of this State and, when properly controlled and regulated, make substantial contributions to the general welfare, health and prosperity of the State and its inhabitants by minimizing the serious health and environmental threats inherent in the management of these wastes;

That the regulatory provisions of this act are designed to extend strict State regulation to those persons involved in the operations of these licensed activities so as to foster and justify the public confidence and trust in the credibility and integrity of the conduct of these activities;

That the solid and hazardous waste industries in New Jersey can attain, maintain, and retain integrity, public confidence, and trust, and promote the general public interest, only under a system of control and regulation that precludes the participation therein of persons with known criminal records, habits, or associations, and excludes or removes from any position of authority or responsibility any person known to be so deficient in reliability, expertise, or competence with specific reference to the solid or hazardous waste industries that his participation would create or enhance the dangers of unsound, unfair, or illegal practices, methods, and activities in the conduct of the business of these industries;

That, notwithstanding the fact that the major percentage of operators involved in these industries are respectable and responsible and that there exists in New Jersey a substantial waste industry capable of meeting the licensing standards, the solid and hazardous waste industries remain vulnerable to corrupting influences; and

Therefore, that it is vital to the interests of the State to prevent entry, direct or indirect, into the operations of the solid or hazardous waste industries of persons who have pursued economic gains in an occupational manner or context violative of the criminal code or civil public policies of the State, and it is to the end of excluding such persons that the regulatory and investigatory powers and duties provided in this supplementary act shall be exercised to the fullest extent consistent with law.

L.1983, c. 392, s. 1.



Section 13:1E-127 - Definitions.

13:1E-127 Definitions.

2.As used in the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.) and P.L.1991, c.269 (C.13:1E-128.1 et al.):

a."Applicant" means any business concern which has filed a disclosure statement with the department and the Attorney General and is seeking an initial license, provided that the business concern has furnished the department and the Attorney General with any information required pursuant to P.L.1991, c.269 (C.13:1E-128.1 et al.).

b."Application" means the forms and accompanying documents filed in connection with an applicant's or permittee's request for a license.

c."Business concern" means any corporation, association, firm, partnership, sole proprietorship, trust or other form of commercial organization.

d."Department" means the Department of Environmental Protection.

e."Disclosure statement" means a statement submitted to the department and the Attorney General by an applicant or a permittee, which statement shall include:

(1)The full name, business address and social security number of the applicant or the permittee, as the case may be, and of any officers, directors, partners, or key employees thereof and all persons holding any equity in or debt liability of the applicant or permittee, or, if the applicant or permittee is a publicly traded corporation, all persons holding more than 5% of the equity in or the debt liability of the applicant or permittee, except that (a) where the equity in or debt liability of the applicant or permittee is held by an institutional investor, the applicant or permittee need only supply the name, business address and the basis upon which the institutional investor qualifies as an institutional investor, and (b) where the debt liability is held by a chartered lending institution, the applicant or permittee need only supply the name and business address of the lending institution;

(2)The full name, business address and social security number of all officers, directors, or partners of any business concern disclosed in the disclosure statement and the names and addresses of all persons holding any equity in or the debt liability of any business concern so disclosed, except that (a) where the business concern is a publicly traded corporation, the applicant or permittee need only supply the name and business address of the publicly traded corporation and copies of its annual filings with the Securities and Exchange Commission, or its foreign equivalent, (b) where the equity in or debt liability of that business concern is held by an institutional investor, the applicant or permittee need only supply the name, business address and the basis upon which the institutional investor qualifies as an institutional investor, and (c) where the debt liability is held by a chartered lending institution, the applicant or permittee need only supply the name and business address of the lending institution;

(3)The full name and business address of any business concern which collects, transports, treats, stores, transfers or disposes of solid waste or hazardous waste in which the applicant or the permittee holds an equity interest;

(4)A description of the experience and credentials in, including any past or present licenses for, the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste possessed by the applicant or the permittee, as the case may be, and by the key employees, officers, directors, or partners thereof;

(5)A listing and explanation of any notices of violation or prosecution, administrative orders or license revocations issued by this State or any other state or federal authority, in the 10 years immediately preceding the filing of the application or disclosure statement, whichever is later, which are pending or have resulted in a finding or a settlement of a violation of any law or rule and regulation relating to the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste by the applicant or the permittee, as the case may be, or by any key employee, officer, director, or partner thereof;

(6)A listing and explanation of any judgment of liability or conviction which was rendered, pursuant to the laws of this State, or any other state or federal statute or local ordinance, against the applicant or the permittee, as the case may be, or against any key employee, officer, director, or partner thereof, except for any violation of Title 39 of the Revised Statutes other than a violation of the provisions of P.L.1983, c.102 (C.39:5B-18 et seq.), P.L.1983, c.401 (C.39:5B-25 et seq.) or P.L.1985, c.415 (C.39:5B-30 et seq.);

(7)A listing of all labor unions and trade and business associations in which the applicant or the permittee was a member or with which the applicant or the permittee had a collective bargaining agreement during the 10 years preceding the date of the filing of the application or disclosure statement, whichever is later;

(8)A listing of any agencies outside of New Jersey which had regulatory responsibility over the applicant or the permittee, as the case may be, in connection with the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste; and

(9)Any other information the Attorney General or the department may require that relates to the competency, reliability or integrity of the applicant or the permittee.

The provisions of paragraphs (1) through (9) of this subsection to the contrary notwithstanding, if an applicant or a permittee is a secondary business activity corporation, "disclosure statement" means a statement submitted to the department and the Attorney General by an applicant or a permittee, which statement shall include:

(a)The full name, primary business activity, office or position held, business address, home address, date of birth and federal employer identification number of the applicant or the permittee, as the case may be, and of all officers, directors, partners, or key employees of the business concern; and of all persons holding more than 5% of the equity in or debt liability of that business concern, except that where the debt liability is held by a chartered lending institution, the applicant or permittee need only supply the name and business address of the lending institution. The Attorney General or the department may request the social security number of any individual identified pursuant to this paragraph;

(b)The full name, business address and federal employer identification number of any business concern in any state, territory or district of the United States, which collects, transports, treats, stores, recycles, brokers, transfers or disposes of solid waste or hazardous waste on a commercial basis, in which the applicant or the permittee holds an equity interest of 25% or more, and the type, amount and dates of the equity held in such business concern;

(c)A listing of every license, registration, permit, certificate of public convenience and necessity, uniform tariff approval or equivalent operating authorization held by the applicant or permittee within the last five years under any name for the collection, transportation, treatment, storage, recycling, processing, transfer or disposal of solid waste or hazardous waste on a commercial basis in any state, territory or district of the United States, and the name of every agency issuing such operating authorization;

(d)If the applicant or the permittee is a subsidiary of a parent corporation, or is the parent corporation of one or more subsidiaries, or is part of a group of companies in common ownership, as the case may be, a chart, or, if impractical or burdensome, a list showing the names, federal employer identification numbers and relationships of all parent, sister, subsidiary and affiliate corporations, or members of the group;

(e)A listing and explanation of any notices of violation or prosecution, administrative orders or license revocations issued by this State or any other state or federal authority to the applicant or permittee in the 10 years immediately preceding the filing of the application or disclosure statement, whichever is later, which are pending or have resulted in a finding or a settlement of a violation of any law or rule or regulation relating to the collection, transportation, treatment, storage, recycling, processing, transfer or disposal of solid waste or hazardous waste by the applicant or permittee;

(f)A listing and explanation of any judgment, decree or order, whether by consent or not, issued against the applicant or permittee in the 10 years immediately preceding the filing of the application, and of any pending civil complaints against the applicant or permittee pertaining to a violation or alleged violation of federal or state antitrust laws, trade regulations or securities regulations;

(g)A listing and explanation of any conviction issued against the applicant or permittee for a felony resulting in a plea of nolo contendere, or any conviction in the 10 years immediately preceding the filing of the application, and of any pending indictment, accusation, complaint or information for any felony issued to the applicant or the permittee pursuant to any state or federal statute; and

(h)A completed personal history disclosure form shall be submitted to the department and the Attorney General by every person required to be listed in this disclosure statement, except for those individuals who are exempt from the personal history disclosure requirements pursuant to paragraph (5) of subsection a. of section 3 of P.L.1983, c.392 (C.13:1E-128).

f."Key employee" means any individual employed by the applicant, the permittee or the licensee in a supervisory capacity or empowered to make discretionary decisions with respect to the solid waste or hazardous waste operations of the business concern but shall not include employees exclusively engaged in the physical or mechanical collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste.

g."License" means the initial approval and first renewal by the department of any registration statement or engineering design pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.) or P.L.1981, c.279 (C.13:1E-49 et seq.), for the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste in this State.

A "license" shall not include any registration statement or engineering design approved for:

(1)Any State department, division, agency, commission or authority, or county, municipality or agency thereof;

(2)Any person solely for the collection, transportation, treatment, storage or disposal of solid waste or hazardous waste generated by that person;

(3)Any person for the operation of a hazardous waste facility, if at least 75% of the total design capacity of that facility is utilized to treat, store or dispose of hazardous waste generated by that person;

(4)Any person for the operation of a hazardous waste facility which is considered as such solely as the result of the reclamation, recycling or refining of hazardous wastes which are or contain any of the following precious metals: gold, silver, osmium, platinum, palladium, iridium, rhodium, ruthenium, or copper;

(5)Any person solely for the transportation of hazardous wastes which are or contain precious metals to a hazardous waste facility described in paragraph (4) of this subsection for the purposes of reclamation.

A "license" shall include any registration statement approved for any person who transports any other hazardous waste in addition to hazardous wastes which are or contain precious metals;

(6)Any person solely for the collection, transportation, treatment, storage or disposal of granular activated carbon used in the adsorption of hazardous waste; or

(7)Any regulated medical waste generator for the treatment or disposal of regulated medical waste at any noncommercial incinerator or noncommercial facility in this State that accepts regulated medical waste for disposal.

h."Licensee" means any business concern which has completed the requirements of section 3 of P.L.1983, c.392 (C.13:1E-128) and whose application for the issuance or renewal of a license has been approved by the department pursuant to section 8 of P.L.1983, c.392 (C.13:1E-133).

i."Permittee" means and shall include:

(1)Any business concern which has filed a disclosure statement with the department and the Attorney General and to which a valid registration statement or engineering design approval for the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.) or P.L.1981, c.279 (C.13:1E-49 et seq.) has been given by the department prior to June 14, 1984;

(2)Any business concern which has filed a disclosure statement with the department and the Attorney General and to which a temporary license has been approved, issued or renewed by the department pursuant to section 10 of P.L.1983, c.392 (C.13:1E-135), but which has not otherwise completed the requirements of section 3 of P.L.1983, c.392 (C.13:1E-128) and whose application for a license has not been approved by the department pursuant to section 8 of P.L.1983, c.392 (C.13:1E-133), provided that the temporary license remains valid, and provided further that the business concern has furnished the department and the Attorney General with any information required pursuant to P.L.1991, c.269 (C.13:1E-128.1 et al.);

(3)Any business concern which has filed a disclosure statement with the department and the Attorney General and to which a valid registration statement or engineering design approval for the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.) or P.L.1981, c.279 (C.13:1E-49 et seq.) has been given by the department between February 20, 1985 and January 23, 1986, inclusive, provided that the registration statement or engineering design approval remains valid, and provided further that the business concern has furnished the department and the Attorney General with any information required pursuant to P.L.1991, c.269 (C.13:1E-128.1 et al.); or

(4)Any business concern to which a temporary approval of registration has been given by the department at any time after January 23, 1986 pursuant to statute or rule and regulation, provided that such temporary approval of registration, statute, or rule and regulation remains valid, and provided further that the business concern has furnished the department and the Attorney General with any information required pursuant to P.L.1991, c.269 (C.13:1E-128.1 et al.) and filed a disclosure statement with the department and the Attorney General.

j."Person" means any individual or business concern.

k."Secondary business activity corporation" means any business concern which has derived less than 5% of its annual gross revenues in each of the three years immediately preceding the one in which the application for a license is being made from the collection, transportation, treatment, storage, recycling, processing, transfer or disposal of solid waste or hazardous waste, whether directly or through other business concerns partially or wholly owned or controlled by the applicant or the permittee, as the case may be, and which (1) has one or more classes of security registered pursuant to section 12 of the "Securities Exchange Act of 1934," as amended (15 U.S.C. s.78l), or (2) is an issuer subject to subsection (d) of section 15 of the "Securities Exchange Act of 1934," as amended (15 U.S.C. s.78o).

l."Institutional investor" means a retirement fund administered by a public agency for the exclusive benefit of federal, state, or local public employees; government or government-owned entity; investment company registered under the "Investment Company Act of 1940" (15 U.S.C. s.80a-1 et seq.); collective investment trust organized by banks under Part Nine of the Rules of the Comptroller of the Currency; closed end investment trust; chartered or licensed life insurance company or property and casualty insurance company; banking or other chartered or licensed lending institution; partnerships, funds or trusts managed by or directed in conjunction with an investment adviser registered under the "Investment Advisers Act of 1940" (15 U.S.C. s.80b-1 et seq.) or an institutional investment manager required to make filings under subsection (f) of section 13 of the "Securities Exchange Act of 1934," as amended (15 U.S.C. s.78m); institutional buyer, as defined pursuant to section 2 of the "Uniform Securities Law (1997)," P.L.1967, c.93 (C.49:3-49); small business investment company licensed by the United States Small Business Administration under subsection (c) of section 301 of the "Small Business Investment Act of 1958," as amended (15 U.S.C. s.681); private equity or venture capital entity having or managing aggregate capital commitments in excess of $25,000,000; and other persons as the department may determine for reasons consistent with the policies of P.L.1983, c.392 (C.13:1E-126 et seq.).

m."Publicly traded corporation" means a corporation or other legal entity, except a natural person, which:

(1)has one or more classes of security registered pursuant to section 12 of the "Securities Exchange Act of 1934," as amended (15 U.S.C. s.78l);

(2)is an issuer subject to subsection (d) of section 15 of the "Securities Exchange Act of 1934," as amended (15 U.S.C. s.78o); or

(3)has one or more classes of securities traded in an open market in any foreign jurisdiction, provided that the department determines that the foreign exchange provides openness, integrity and oversight in its operations sufficient to meet the intent of P.L.1983, c.392 (C.13:1E-126 et seq.), or that the securities traded on the foreign exchange are regulated pursuant to a statute of a foreign jurisdiction that is substantially similar, both in form and effect, to section 12 or subsection (d) of section 15 of the "Securities Exchange Act of 1934," as amended.

L.1983, c.392, s.2; amended 1989, c.34, s.29; 1991, c.269, s.1; 1995, c.72, s.1; 2009, c.253, s.1; 2011, c.68, s.1.



Section 13:1E-128 - Disclosure.

13:1E-128 Disclosure.

3.In addition to any other procedure, condition or information required pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1981, c.279 (C.13:1E-49 et seq.) or any other law:

a. (1) Every applicant and permittee shall file a disclosure statement with the department and the Attorney General;

(2)Except as otherwise provided in this subsection, any person required to be listed in the disclosure statement shall be fingerprinted for identification and investigation purposes in accordance with procedures therefor established by the Attorney General;

(3)The Attorney General shall, upon the receipt of the disclosure statement from an applicant for an initial license or from a permittee, prepare and transmit to the department an investigative report on the applicant or the permittee, as the case may be, based in part upon the disclosure statement. In preparing this report, the Attorney General may request and receive criminal history information from the State Commission of Investigation or the Federal Bureau of Investigation;

(4)In conducting a review of the application, the department shall include a review of the disclosure statement and investigative report;

(5)An applicant or permittee may file a limited disclosure statement pursuant to the provisions of paragraphs (a) through (h) of subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127); and a person required to be listed in the disclosure statement is exempt from the fingerprint and personal history disclosure requirements; if:

(a)The applicant or permittee is a secondary business activity corporation; and

(b)The person required to be listed in the disclosure statement is (i) a director or chief executive officer; or (ii) an individual who does not have any responsibility for, or control of, the commercial solid waste or hazardous waste operations of the applicant, permittee or licensee conducted in New Jersey, and who will not exercise any such responsibility or control upon the issuance of a license by the department;

(6) (a) A person who is a director or chief executive officer of a business concern that is a secondary business activity corporation, a publicly traded corporation or an institutional investor, including limited partnership interests, that is not the applicant or permittee but which is listed in a disclosure statement pursuant to subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127), shall be exempt from the fingerprint and personal history disclosure requirements;

(b)An individual who is an officer or partner of, or who holds any equity in or debt liability of, a business concern that is a secondary business activity corporation, a publicly traded corporation or an institutional investor, including limited partnership interests, that is not the applicant or permittee but which is listed in a disclosure statement pursuant to subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127), shall be exempt from the fingerprint and personal history disclosure requirements, provided that the person or secondary business activity corporation or publicly traded corporation or institutional investor is not and will not be engaged in active management of the commercial solid waste or hazardous waste operations of the applicant or permittee conducted in New Jersey;

(c)A business concern that is a secondary business activity corporation or an institutional investor, including limited partnership interests, that is not the applicant, licensee, or permittee but which is listed in a disclosure statement pursuant to subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127), shall be exempt from disclosure requirements established in subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127) provided that the secondary business activity corporation or institutional investor is not and will not be engaged in active management of the commercial solid waste or hazardous waste operations of the applicant, licensee, or permittee conducted in New Jersey;

(d)A business concern that is a publicly traded corporation that is not the applicant, licensee, or permittee but which is listed in a disclosure statement pursuant to subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127), shall be exempt from disclosure requirements established in subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127) provided that the name and business address of the publicly traded corporation and copies of its annual filings with the Securities and Exchange Commission, or its foreign equivalent, are filed with the disclosure forms of the applicant, licensee, or permittee. Subsidiaries intervening in the chain of equity between the publicly traded corporation and the applicant, licensee, or permittee, and the officers and directors of those intervening subsidiaries, shall also be exempt from the disclosure requirements established in subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127) provided that the intervening subsidiary is not and will not be engaged in active management of the commercial solid waste or hazardous waste operations of the applicant, licensee, or permittee conducted in New Jersey;

(e)An individual exempt from disclosure requirements under subparagraph (b) of this paragraph, a secondary business activity corporation or institutional investor exempt from disclosure requirements under subparagraph (c) of this paragraph, and a publicly traded corporation exempt from disclosure requirements under subparagraph (d) of this paragraph, may be required by the Attorney General to file disclosure forms and be fingerprinted in the circumstances described in subsection d. of this section; and

(f)A person that holds equity in, or debt liability of, a business concern that is exempt from the disclosure requirements established in subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127) shall also be exempt from the disclosure requirements established in subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127).

b.All applicants, permittees and licensees shall have the continuing duty to provide any assistance or information requested by the department or the Attorney General, and to cooperate in any inquiry or investigation conducted by the Attorney General or the State Commission of Investigation and any inquiry, investigation, or hearing conducted by the department. Except as otherwise determined by the Superior Court pursuant to subsection d. of this section, if, upon issuance of a formal request to answer any inquiry or produce information, evidence or testimony, any applicant, permittee or licensee refuses to comply, the application of the business concern for a license may be denied, or the license of that business concern may be revoked by the department.

c.If any of the information required to be included in the disclosure statement changes, or if any information provided concerning the applicability of an exemption under subsection d. of this section changes, or if any additional information should be added to the disclosure statement after it has been filed, the applicant, permittee or licensee shall provide that information to the department and the Attorney General, in writing, within 30 days of the change or addition.

d.The provisions of paragraphs (5) and (6) of subsection a. of this section to the contrary notwithstanding, the Attorney General may at any time require any person required to be listed in the disclosure statement to file a completed personal history disclosure form and a full disclosure statement with the department and the Attorney General pursuant to paragraphs (1) through (9) of subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127), or to be fingerprinted for identification and investigation purposes pursuant to paragraph (2) of subsection a. of this section, if the Attorney General determines that there exists a reasonable suspicion that the additional information is likely to lead to information relevant to a determination regarding the approval of a license pursuant to section 8 of P.L.1983, c.392 (C.13:1E-133), the revocation of a license pursuant to section 9 of P.L.1983, c.392 (C.13:1E-134), or the severance of a disqualifying person pursuant to section 10 of P.L.1983, c.392 (C.13:1E-135).

If the Attorney General requires any or all of this information, a written request for the additional information shall be served upon the applicant, permittee or licensee. Within 60 days of receipt of a written request for additional information, the applicant, permittee or licensee may seek review of the Attorney General's determination in the Superior Court. If the applicant, permittee or licensee fails to provide the additional information to the Attorney General within 60 days of receipt of the written request, the Attorney General may file with the Superior Court a petition for an order requiring the applicant, permittee or licensee to provide the additional information. In a proceeding brought by either party, the applicant, permittee or licensee shall demonstrate that the additional information requested is not likely to lead to information relevant to a determination regarding the approval of a license pursuant to section 8 of P.L.1983, c.392 (C.13:1E-133), the revocation of a license pursuant to section 9 of P.L.1983, c.392 (C.13:1E-134), or the severance of a disqualifying person pursuant to section 10 of P.L.1983, c.392 (C.13:1E-135). For good cause shown, the court may review in camera the submission of the Attorney General or the applicant, permittee or licensee, or any part thereof.

L.1983, c.392, s.3; amended 1991, c.269, s.2; 1995, c.72, s.2; 2009, c.253, s.3; 2011, c.68, s.2.



Section 13:1E-128.1 - Priority Schedule For Investigative Reports

13:1E-128.1. Priority schedule for investigative reports
3. a. With respect to the preparation and transmittal to the department of the investigative reports required pursuant to section 3 of P.L.1983, c.392 (C.13:1E-128), the Attorney General shall establish a priority schedule for their timely completion. The priority schedule shall accord priority consideration to:

(1) Those permittees who own or operate a solid waste facility pursuant to a temporary license or registration approved, issued or renewed by the department or whose temporary license or registration is limited by the time constraints imposed pursuant to section 10 of P.L.1983, c.392 (C.13:1E-135) or section 11 of P.L.1970, c.39 (C.13:1E-11); and

(2) Any applicant proposing to own or operate a resource recovery facility or other solid waste facility approved by the department for the long-term solid waste disposal requirements of a district or districts pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.).

b. With respect to the review of the investigative reports of applicants or permittees transmitted by the Attorney General pursuant to section 3 of P.L.1983, c.392 (C.13:1E-128), the department shall comply with the priority schedule established by the Attorney General pursuant to subsection a. of this section.

c. Nothing in this section shall be construed to establish any priority which would preclude or restrict the timing or discretion of the Attorney General or the department regarding a decision to institute and prosecute a revocation proceeding against a permittee or licensee.

L.1991,c.269,s.3.



Section 13:1E-128.2 - Disclosure, Submission Requirements.

13:1E-128.2 Disclosure, submission requirements.

2.Notwithstanding any provision of section 2 of P.L.1983, c.392 (C.13:1E-127) or section 3 of P.L.1983, c.392 (C.13:1E-128), or any rules or regulations adopted pursuant thereto, to the contrary, a business concern that is a secondary business activity corporation which is listed in the disclosure statement of an applicant or a permittee as required pursuant to P.L.1983, c.392 (C.13:1E-126 et seq.), and that is not the applicant or permittee, shall not be required to disclose or submit any more information than that which is required of a secondary business activity corporation that is an applicant or a permittee, as provided pursuant to paragraphs (a) through (h) of subsection e. of section 2 of P.L.1983, c.392 (C.13:1E-127), and, as applicable, subsections b. and d. of section 3 of P.L.1983, c.392 (C.13:1E-128) and sections 4 and 5 of P.L.1983, c.392 (C.13:1E-129 and C.13:1E-130).

L.2009, c.253, s.2.



Section 13:1E-129 - Investigative Interrogatory

13:1E-129. Investigative interrogatory
4. a. Whenever the Attorney General determines that there exists a reasonable suspicion that any person may have information or be in possession, custody, or control of any documentary materials relevant to an investigation of an applicant, permittee or licensee conducted pursuant to this act, he may issue in writing, and cause to be served upon that person an investigative interrogatory requiring that person to answer questions under oath and produce material for examination.

b. Each interrogatory shall:



(1) Identify the licensee, permittee or applicant who is the subject of the investigation;



(2) Advise the person that he has the right to discuss the interrogatory with legal counsel prior to returning it to the Attorney General or prior to making material available, as provided in subsection f. of this section, and that he has the right to file in Superior Court a petition to modify or set aside the interrogatory, as provided in subsection j. of this section;

(3) Describe the class or classes of documentary material to be produced thereunder with sufficient particularity as to permit the material to be reasonably identified;

(4) Prescribe a return date, which date shall provide a reasonable period of time within which answers may be made and material so demanded may be assembled and made available for inspection and copying or reproduction, as provided in subsection f. of this section.

c. No interrogatory shall:



(1) Contain any requirement which would be held to be unreasonable if contained in a subpena duces tecum issued in aid of a grand jury investigation; or

(2) Require the production of any documentary evidence which would be otherwise privileged from disclosure if demanded by a subpena duces tecum issued in aid of a grand jury investigation.

d. Service of any interrogatory filed under this section may be made upon any person by:



(1) Delivering a duly executed copy thereof to the person or any partner, executive officer, managing agent, employee or general agent thereof, or to any agent thereof authorized by appointment or by law to receive service of process on behalf of the person; or

(2) Delivering a duly executed copy thereof to the principal office or place of business of the person to be served; or

(3) Depositing a copy in the United States mail, by registered or certified mail duly addressed to the person at his principal office or place of business.

e. A verified return by the individual serving any interrogatory, setting forth the manner of service, shall be prima facie proof of service. In the case of service by registered or certified mail, the return shall be accompanied by the return post office receipt of delivery of the interrogatory.

f. Any person upon whom any interrogatory issued under this section has been duly served which requires the production of materials shall make the material available for inspection and copying or reproduction to the Attorney General at the principal place of business of that person in the State of New Jersey or at any other place as the Attorney General and the person thereafter may agree and prescribe in writing, on the return date specified in the interrogatory or on a later date as the Attorney General may prescribe in writing. Upon written agreement between the person and the Attorney General, copies may be substituted for all or any part of the original materials. The Attorney General may cause the preparation of any copies of documentary material as may be required for official use by the Attorney General.

No material produced pursuant to this section shall be available for examination, without the consent of the person who produced the material, by an individual other than the Attorney General or any person retained by the Attorney General in connection with the enforcement of this act. Under reasonable terms and conditions as the Attorney General shall prescribe, documentary material while in his possession shall be available for examination by the person who produced the material or any of his duly authorized representatives.

In any investigation conducted pursuant to this act, the Attorney General may present before the department, court or grand jury any documentary material in his possession pursuant to this section, subject to any protective order deemed proper by the Superior Court.

g. Upon completion of:



(1) The review and investigation for which any documentary material was produced under this section, and

(2) Any case or proceeding arising from the investigation, the Attorney General shall return to the person who produced the material all the material, other than copies thereof made by the Attorney General pursuant to this section, which has not passed into the control of the department or any court or grand jury through the introduction thereof into the record of the case or proceeding.

h. When any documentary material has been produced by any person under this section for use in an investigation, and no case or proceeding arising therefrom has been instituted within two years after completion of the examination and analysis of all evidence assembled in the course of the investigation, the person shall be entitled, upon written demand made upon the Attorney General, to the return of all documentary material, other than copies thereof made pursuant to this section so produced by him.

i. Whenever any person fails to comply with any investigative interrogatory duly served upon him under this section, or whenever satisfactory copying or reproduction of any material cannot be done and he refuses to surrender the material, the Attorney General may file in the Superior Court a petition for an order of the court for the enforcement of this section.

j. At any time before the return date specified in the interrogatory, the person served with the interrogatory may file in the Superior Court a petition for an order modifying or setting aside the interrogatory. The time allowed for compliance with the interrogatory shall not run during the pendency of this petition. The petition shall specify each ground upon which the petition relies in seeking relief, and may be based upon any failure of the interrogatory to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. In this proceeding, the Attorney General shall establish the existence of an investigation pursuant to this act and the nature and subject matter of the investigation.

L.1983,c.392,s.4; amended 1991,c.269,s.4.



Section 13:1E-130 - Subpena Power

13:1E-130. Subpena power
5. a. Whenever the Attorney General determines that there exists a reasonable suspicion that any person may have information or knowledge relevant to an investigation conducted pursuant to this act, he may issue in writing and cause to be served upon that person a subpena to appear and be examined under oath before the Attorney General.

b. The subpena shall:



(1) Identify the licensee, permittee or applicant who is the subject of the investigation;



(2) Advise that person that he may have an attorney present when he appears and testifies or otherwise responds to the subpena, that he has a right, at any time before the return date of the subpena, to file in Superior Court a petition to modify or set aside the subpena, as provided in subsection f. of this section;

(3) Prescribe a date and time at which that person must appear to testify, under oath, provided that this date shall not be less than seven days from the date of service of the subpena.

c. Except as otherwise provided in this section, no information derived pursuant to the subpena shall be disclosed by the Attorney General or the department without the consent of the person testifying.

In any investigation conducted pursuant to this act, the Attorney General may present before the department, court or grand jury any information disclosed pursuant to the subpena, subject to any protective order deemed proper by the Superior Court.

d. Service of a subpena pursuant to this section shall be by any of those methods specified in the New Jersey Court Rules for service of summons and complaint in a civil action.

e. Whenever any person fails to comply with any subpena duly served upon him under this section, or whenever satisfactory copying or reproduction of any material cannot be done and he refuses to surrender the material, the Attorney General may file in the Superior Court a petition for an order of the court for the enforcement of the subpena.

f. At any time before the return date specified in the subpena, the person who has been served with the subpena may file in the Superior Court a petition for an order modifying or setting aside the subpena. The time allowed for compliance with the subpena shall not run during the pendency of this petition. The petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based upon any failure of the subpena to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. In this proceeding, the Attorney General shall establish the existence of an investigation pursuant to this act and the nature and subject matter of the investigation.

L.1983,c.392,s.5; amended 1991,c.269,s.5.



Section 13:1E-131 - Disclosure Of Information By Public Officer Or Employee; Penalty

13:1E-131. Disclosure of information by public officer or employee; penalty
Any public officer or employee who shall disclose to any person, other than the Attorney General or a person retained by the Attorney General as herein provided, the name of any person who receives an investigative interrogatory or a subpena or any information obtained pursuant thereto, except in proceedings involving an alleged violation of this act and except as so directed by the Attorney General, shall be guilty of a crime of the fourth degree.

L.1983, c. 392, 6.



Section 13:1E-132 - Grant Of Immunity After Disclosure Of Evidence; Failure To Obey Subpena; Penalties

13:1E-132. Grant of immunity after disclosure of evidence; failure to obey subpena; penalties
a. If any person in attendance pursuant to a subpena or interrogatory issued pursuant to this act refuses to answer personally a question or produce evidence of any kind, or make the required answers on the ground that he may be incriminated thereby, and if the Attorney General, in a writing directed to that person, orders that he answer the question or produce the evidence, the person shall comply with the order. After complying therewith and if, but for this section, he would have been privileged to withhold the answer given or the evidence produced, that answer, testimony or evidence or any evidence directly or indirectly derived therefrom, may not be used against him in any prosecution for a crime or offense concerning which he gave answer or produced evidence; provided that the answer, testimony or evidence is responsive to the question propounded. That person may, however, be prosecuted or subject to penalty or forfeiture for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing evidence or failing to produce evidence or failing to do so in accordance with the order.

b. If any person fails to obey the command of the subpena after being ordered to do so by a court of competent jurisdiction, he shall be guilty of a crime of the fourth degree. In the alternative, if a person shall fail to obey the command of a subpena after being ordered to do so by a court of competent jurisdiction, the Attorney General may apply to that court to adjudge the person in contempt and to commit him to jail until such time as he purges himself of contempt by responsively answering, testifying or producing evidence as ordered.

L.1983, c. 392, s. 7.



Section 13:1E-133 - Disqualification Critieria

13:1E-133. Disqualification critieria
8. The provisions of any law to the contrary notwithstanding, no license shall be approved by the department:

a. Unless the department finds that the applicant, or the permittee, as the case may be, in any prior performance record in the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste, has exhibited sufficient integrity, reliability, expertise, and competency to engage in the collection or transportation of solid waste or hazardous waste, or to operate the solid waste facility or hazardous waste facility, given the potential economic consequences for affected counties, municipalities and ratepayers or significant adverse impacts upon human health and the environment which could result from the irresponsible participation therein or operation thereof, or if no prior record exists, that the applicant or the permittee is likely to exhibit that integrity, reliability, expertise and competence.

b. If any person required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant, the permittee or the licensee, has been convicted of any of the following crimes under the laws of New Jersey or the equivalent thereof under the laws of any other jurisdiction:

(1) Murder;



(2) Kidnapping;



(3) Gambling;



(4) Robbery;



(5) Bribery;



(6) Extortion;



(7) Criminal usury;



(8) Arson;



(9) Burglary;



(10) Theft and related crimes;



(11) Forgery and fraudulent practices;



(12) Fraud in the offering, sale or purchase of securities;



(13) Alteration of motor vehicle identification numbers;



(14) Unlawful manufacture, purchase, use or transfer of firearms;

(15) Unlawful possession or use of destructive devices or explosives;



(16) Violation of N.J.S.2C:35-5, except possession of 84 grams or less of marijuana, or of N.J.S.2C:35-10;

(17) Racketeering, P.L.1981, c.167 (C.2C:41-1 et seq.);



(18) Violation of criminal provisions of the "New Jersey Antitrust Act," P.L.1970, c.73 (C.56:9-1 et seq.);

(19) Any purposeful or reckless violation of the criminal provisions of any federal or state environmental protection laws, rules, or regulations, including, but not limited to, solid waste or hazardous waste management laws, rules, or regulations;

(20) Violation of N.J.S.2C:17-2;



(21) Any offense specified in chapter 28 of Title 2C; or



(22) Violation of the "Solid Waste Utility Control Act of 1970," P.L.1970, c.40 (C.48:13A-1 et seq.) or P.L.1981, c.221 (C.48:13A-6.1).

c. If the Attorney General determines that there is a reasonable suspicion to believe that a person required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant, the permittee or the licensee, does not possess a reputation for good character, honesty and integrity, and that person or the applicant, the permittee or the licensee fails, by clear and convincing evidence, to establish his reputation for good character, honesty and integrity.

d. With respect to the approval of an initial license, if there are current prosecutions or pending charges in any jurisdiction against any person required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant or the permittee, for any of the crimes enumerated in subsection b. of this section, provided, however, that at the request of the applicant, permittee, or the person charged, the department shall defer decision upon such application during the pendency of such charge.

e. If any person required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant, permittee or the licensee, has pursued economic gain in an occupational manner or context which is in violation of the criminal or civil public policies of this State, where such pursuit creates a reasonable belief that the participation of that person in any activity required to be licensed under this act would be inimical to the policies of this act. For the purposes of this section, "occupational manner or context" means the systematic planning, administration, management, or execution of an activity for financial gain.

f. If the Attorney General determines that any person required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant, permittee or the licensee, has been identified by the State Commission of Investigation or the Federal Bureau of Investigation as a career offender or a member of a career offender cartel or an associate of a career offender or career offender cartel, where such identification, membership or association creates a reasonable belief that the participation of that person in any activity required to be licensed under this act would be inimical to the policies of this act. For the purposes of this section, "career offender" means any person whose behavior is pursued in an occupational manner or context for the purpose of economic gain, utilizing such methods as are deemed criminal violations of the public policy of this State; and a "career offender cartel" means any group of persons who operate together as career offenders.

A license may be approved by the department for any applicant or permittee if the information contained within the disclosure statement and investigative report, including any determination made by the Attorney General concerning the character, honesty and integrity of any person required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant or permittee, would not require disqualification pursuant to subsection a., b. c., e. or f. of this section.

A license approved by the department for any applicant or permittee pursuant to this section is non-transferable and shall be valid only for the length of time for which it is given.

Any applicant or permittee who is denied an initial license pursuant to this section shall, upon a written request transmitted to the department within 30 days of that denial, be afforded the opportunity for a hearing thereon in the manner provided for contested cases pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1983,c.392,s.8; amended 1991,c.269,s.6.



Section 13:1E-133.1 - Rehabilitated Ex-offenders, Licensing

13:1E-133.1. Rehabilitated ex-offenders, licensing
7. a. Notwithstanding the conviction of any person required to be listed in a disclosure statement, or otherwise shown to have a beneficial interest in the business of an applicant, permittee or licensee for any of the crimes enumerated in subsection b. of section 8 of P.L.1983, c.392 (C.13:1E-133), the department may issue or renew a license to an applicant, permittee or licensee if the department determines in a writing setting forth findings of fact that the convicted person has affirmatively demonstrated rehabilitation by clear and convincing evidence pursuant to the provisions of this section. If the department determines that the nature and seriousness of the crime creates a reasonable doubt that an applicant, permittee, or licensee will engage in the activity for which a license is sought in a lawful and responsible manner, the department shall make a determination in a writing setting forth findings of fact that the convicted person cannot affirmatively demonstrate rehabilitation.

b. In determining whether a convicted individual has affirmatively demonstrated rehabilitation, the department shall request a recommendation thereon from the Attorney General, which recommendation shall be in writing and based upon a consideration of at least the following factors:

(1) The nature and responsibilities of the position which a convicted individual would hold;

(2) The nature and seriousness of the crime;



(3) The circumstances under which the crime was committed;



(4) The date of the crime;



(5) The age of the convicted individual when the crime was committed;



(6) Whether the crime was an isolated or repeated act;



(7) Any evidence of good conduct in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, or the recommendation of persons who have supervised the convicted individual since the conviction; and

(8) The full criminal record of the convicted individual, any record of civil or regulatory violations or notices or any complaints alleging any such civil or regulatory violations, or any other allegations of wrongdoing.

Notwithstanding any other provision of this subsection, a convicted individual shall have affirmatively demonstrated rehabilitation pursuant to the provisions of this section if the convicted individual produces evidence of a pardon issued by the Governor of this or any other state, or evidence of the expungement of every conviction for any of the crimes enumerated in subsection b. of section 8 of P.L.1983, c.392 (C.13:1E-133).

c. In determining whether a convicted business concern has affirmatively demonstrated rehabilitation, the department shall request a recommendation thereon from the Attorney General, which recommendation shall be in writing and based upon a consideration of at least the following factors:

(1) The nature and seriousness of the crime;



(2) The circumstances under which the crime was committed;



(3) The date of the crime;



(4) Whether the crime was an isolated or repeated act; and



(5) The full criminal record of the convicted business concern, any record of civil or regulatory violations or notices or any complaints alleging any such civil or regulatory violations, or any other allegations of wrongdoing.

d. The Attorney General may require, as a predicate to a determination that a convicted business concern has affirmatively demonstrated rehabilitation, that the convicted business concern agree, in writing, to an investigation of the crime or crimes committed by the convicted business concern which caused disqualification pursuant to subsection b. of section 8 of P.L.1983, c.392 (C.13:1E-133), the persons involved in the crime, and any corporate policies, procedures, and organizational structure that may have led to the crime. At the conclusion of this investigation a report shall be prepared identifying the underlying conduct giving rise to any criminal convictions and any steps that have subsequently been taken by the convicted business concern to prevent a recurrence of the criminal activity, and recommending any steps that may be deemed necessary to prevent a recurrence of the criminal activity. The investigation shall be conducted by, or on behalf of, the Attorney General, and the cost thereof shall be borne by the convicted business concern.

The Attorney General may require, on the basis of this investigation and as a condition of recommending that a convicted business concern has affirmatively demonstrated rehabilitation, that a convicted business concern comply, or agree in writing to comply, with any of the following:

(1) changes in the convicted business concern's organizational structure to reduce the opportunity and motivation of individual employees to engage in criminal activity, including procedures for informing employees of the requirements of relevant state and federal law;

(2) changes in the convicted business concern's long and short term planning to ensure that the convicted business concern implements procedures and policies to prevent future violations of the law;

(3) changes in the convicted business concern's legal, accounting, or other internal or external control and monitoring procedures to discourage or prevent future violations of state or federal law;

(4) changes in the convicted business concern's ownership, control, personnel, and personnel selection practices, including the removal of any person shown to have a beneficial interest in the convicted business concern, and the imposition of a reward or disincentive system in order to encourage employees to comply with relevant state and federal law;

(5) post-licensing monitoring of the convicted business concern's activities relating to any changes in policy, procedure, or structure required by the Attorney General pursuant to this subsection, the cost of such monitoring to be borne by the convicted business concern; and

(6) any other requirements deemed necessary by the Attorney General.



e. The department shall not determine that a convicted business concern has affirmatively demonstrated rehabilitation if the convicted business concern has not complied, or agreed in writing to comply, with every requirement imposed by the Attorney General pursuant to subsection d. of this section.

L.1991,c.269,s.7.



Section 13:1E-133.2 - Reestablished Integrity, Licensing

13:1E-133.2. Reestablished integrity, licensing
8. a. Notwithstanding any current prosecutions or pending charges in any jurisdiction against any person required to be listed in a disclosure statement, or otherwise shown to have a beneficial interest in the business of an applicant, permittee or licensee for any of the crimes enumerated in subsection b. of section 8 of P.L.1983, c.392 (C.13:1E-133), the department may issue or renew a license to an applicant, permittee or licensee if the department determines in a writing setting forth findings of fact that the person against whom there are current prosecutions or pending charges has affirmatively reestablished a reputation for good character, honesty and integrity by clear and convincing evidence pursuant to the provisions of this section. If the department determines that the nature and seriousness of the crime alleged in a current prosecution or pending charge creates a reasonable doubt that an applicant, permittee, or licensee will engage in the activity for which a license is sought in a lawful and responsible manner, the department shall make a determination in a writing setting forth findings of fact that the person against whom there are current prosecutions or pending charges cannot reestablish a reputation for good character, honesty and integrity.

A person may affirmatively reestablish a reputation for good character, honesty and integrity pursuant to this section in advance of the disposition of the current prosecutions or pending charges provided that this reestablishment consists of evidence of good character, honesty and integrity rather than any defenses to the current prosecutions or pending charges. A reestablishment of a reputation for good character, honesty and integrity pursuant to this section shall not be deemed insufficient due to a lack of admission of guilt to the current prosecutions or pending charges.

b. In determining whether an individual against whom there are current prosecutions or pending charges has affirmatively reestablished a reputation for good character, honesty and integrity, the department shall request a recommendation thereon from the Attorney General, which recommendation shall be in writing and based upon a consideration of at least the following factors:

(1) The nature and responsibilities of the position which the individual against whom there are current prosecutions or pending charges would hold;

(2) The nature and seriousness of the alleged crime;



(3) The circumstances under which the alleged crime was committed;



(4) The date of the alleged crime;



(5) The age of the individual against whom there are current prosecutions or pending charges when the alleged crime was committed;

(6) Whether the alleged crime was an isolated or repeated act;



(7) Any evidence of good conduct in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, or the recommendation of persons who have supervised the individual since the date of the alleged crime; and

(8) The full criminal record of the individual against whom there are current prosecutions or pending charges, any record of civil or regulatory violations or notices or any complaints alleging any such civil or regulatory violations, or any other allegations of wrongdoing.

c. In determining whether a business concern against whom there are current prosecutions or pending charges has affirmatively reestablished a reputation for good character, honesty and integrity, the department shall request a recommendation thereon from the Attorney General, which recommendation shall be in writing and based upon a consideration of at least the following factors:

(1) The nature and seriousness of the alleged crime;



(2) The circumstances under which the alleged crime was committed;



(3) The date of the alleged crime;



(4) Whether the alleged crime was an isolated or repeated act; and



(5) The full criminal record of the business concern against whom there are current prosecutions or pending charges, any record of civil or regulatory violations or notices or any complaints alleging any such civil or regulatory violations, or any other allegations of wrongdoing.

d. The Attorney General may require, as a predicate to a determination that a business concern against which there are current prosecutions or pending charges has affirmatively reestablished a reputation for good character, honesty and integrity, that the business concern agree, in writing, to an investigation of the alleged crime or crimes committed by the business concern, the persons involved in the alleged crime, and any corporate policies, procedures, and organizational structure that may have led to the alleged crime. At the conclusion of this investigation a report shall be prepared identifying the underlying conduct giving rise to any alleged criminal activity and any steps that have subsequently been taken by the business concern to prevent a recurrence of the alleged criminal activity, and recommending any steps that may be deemed necessary to prevent a recurrence of the alleged criminal activity. The investigation shall be conducted by, or on behalf of, the Attorney General, and the cost thereof shall be borne by the business concern.

The Attorney General may require, on the basis of this investigation and as a condition of recommending that a business concern against which there are current prosecutions or pending charges has affirmatively reestablished a reputation for good character, honesty and integrity, that a business concern comply, or agree in writing to comply, with any of the following:

(1) changes in the business concern's organizational structure to reduce the opportunity and motivation of individual employees to engage in criminal activity, including procedures for informing employees of the requirements of relevant state and federal law;

(2) changes in the business concern's long and short term planning to ensure that the business concern implements procedures and policies to prevent future violations of state or federal law;

(3) changes in the business concern's legal, accounting, or other internal or external control and monitoring procedures to discourage or prevent future violations of state or federal law;

(4) changes in the business concern's ownership, control, personnel, and personnel selection practices, including the removal of any person shown to have a beneficial interest in the business concern, and the imposition of a reward or disincentive system in order to encourage employees to comply with relevant state and federal law;

(5) post-licensing monitoring of the business concern's activities relating to any changes in policy, procedure, or structure required by the Attorney General pursuant to this subsection, the cost of such monitoring to be borne by the business concern; and

(6) any other requirements deemed necessary by the Attorney General.



e. The department shall not determine that a business concern against which there are current prosecutions or pending charges has affirmatively reestablished a reputation for good character, honesty and integrity if the business concern has not complied, or agreed in writing to comply, with every requirement imposed by the Attorney General pursuant to subsection d. of this section.

L.1991,c.269,s.8.



Section 13:1E-133.3 - Resource Recovery Permits; Completion Of Investigation, Licensing Required

13:1E-133.3. Resource recovery permits; completion of investigation, licensing required
17. The Department of Environmental Protection shall not issue any permits required pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.), P.L.1962, c.19 (C.58:16A-50 et seq.), P.L.1975, c.232 (C.13:1D-29 et seq.), P.L.1977, c.74 (C.58:10A-1 et seq.), P.L.1981, c.262 (C.58:1A-1 et seq.), or any other law, or any rules and regulations adopted thereto, to any person proposing to own or operate a resource recovery facility prior to the completion by the Attorney General and the department of the requirements of sections 3 and 8 of P.L.1983, c.392 (C.13:1E-128 and 13:1E-133), and unless the person proposing to own or operate the resource recovery facility has received a license approved by the department pursuant to section 8 of P.L.1983, c.392 (C.13:1E-133); except that the department may issue such permits if the department has approved, issued or renewed a temporary license for such person pursuant to section 10 of P.L.1983, c.392 (C.13:1E-135).

L.1991,c.269,s.17.



Section 13:1E-133.4 - Rules, Regulations

13:1E-133.4. Rules, regulations
20. The Attorney General and the Department of Environmental Protection shall, within 120 days of the effective date of this act and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to implement this act.

L.1991,c.269,s.20.



Section 13:1E-134 - Causes For Revocation

13:1E-134. Causes for revocation
9. Any license may be revoked by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) for any of the following causes:

a. Any cause which would require disqualification, pursuant to subsection a., b., c., e. or f. of section 8 of P.L.1983, c.392 (C.13:1E-133), from receiving a license upon original application;

b. Fraud, deceit or misrepresentation in securing the license, or in the conduct of the licensed activity;

c. Offering, conferring or agreeing to confer any benefit to induce any other person to violate the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.), or of any other law relating to the collection, transportation, treatment, storage, transfer or disposal of solid waste or hazardous waste, or of any rule or regulation adopted pursuant thereto;

d. Coercion of a customer by violence or economic reprisal or the threat thereof to utilize the services of any permittee or licensee; or

e. Preventing, without authorization of the department, any permittee or licensee from disposing of solid waste or hazardous waste at a licensed, authorized or approved treatment, storage, transfer or disposal facility.

L.1983,c.392,s.9; amended 1991,c.269,s.9.



Section 13:1E-135 - Licensing After Removal Of Disqualification; Temporary Licenses

13:1E-135. Licensing after removal of disqualification; temporary licenses
10. a. (1) Notwithstanding the disqualification of the applicant or permittee pursuant to subsection a., b., c., e. or f. of section 8 of P.L.1983, c.392 (C.13:1E-133), the department may issue or renew a license if the applicant or permittee severs the interest of or affiliation with the person who would otherwise cause that disqualification.

(2) The department may issue or renew a temporary license to any applicant or permittee for periods not to exceed six months if the department determines that the issuance or renewal of a temporary license is necessitated by the public interest.

b. After July 1, 1992 , the provisions of any other law to the contrary notwithstanding, no temporary license shall be approved, issued or renewed by the department for any applicant or permittee, as the case may be, to own or operate a resource recovery facility or other solid waste facility approved by the department for the long-term solid waste disposal requirements of a district or districts pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) prior to the completion by the Attorney General and the department of the requirements of sections 3 and 8 of P.L.1983, c.392 (C.13:1E-128 and 13:1E-133); except that the department may issue a temporary license to an applicant or renew the temporary license of a permittee if the Commissioner of the Department of Environmental Protection determines, in writing, that the issuance of a temporary license for that applicant or renewal of the temporary license for that permittee is necessitated by the public interest.

L.1991,c.269,s.10.



Section 13:1E-136 - Findings, Declarations

13:1E-136. Findings, declarations
The Legislature finds that the proper disposal of solid waste and the maximum practical recovery of any potential resource in solid waste, especially its conversion to useable energy, are matters of basic concern to all citizens of this State, and insuring the implementation of an efficient solid waste and resource recovery management strategy is a governmental function thoroughly imbued with the public interest; that the State's capacity to safely dispose of solid waste of sanitary landfills is rapidly diminishing; that New Jersey must move away from its current reliance on landfilling as the principal method of solid waste disposal to the application of waste reduction, recycling, and energy recovery technologies; that decreasing the waste flow to landfills, whether by means of predisposal methods such as source separation and recycling or through high technology energy conversion is in the energy, environmental, and economic interests of the State of New Jersey; and that these issues must be addressed as thoroughly and expeditiously as possible.

The Legislature further finds that the planning, construction or operation of resource recovery facilities is characterized by high initial capital expenditures and initially high disposal costs or tipping fees relative to landfilling, costs which may be stabilized or decreased based upon a return on energy generated and materials recovered; that these increased initial costs require long-term financial arrangements and a prior Statewide commitment to waste reduction and recycling; that to attract private investment capital for these waste-to-energy projects it is necessary to establish a favorable regulatory climate, which will at the same time insure safe, adequate and proper solid waste disposal service at just and reasonable rates; and that to encourage these joint public-private sector cooperative ventures it is also necessary to attain the most advantageous financial and programmatic scrutiny by the Legislature and agencies of State government.

The Legislature therefore declares that it is the public policy of the State of New Jersey to provide a framework for the implementation of an efficient solid waste disposal and resource recovery strategy which facilitates the orderly development of resource recovery facilities while protecting the public health, safety, and welfare, all as hereinafter provided.

L. 1985, c. 38, s. 1, eff. Feb. 4, 1985.



Section 13:1E-137 - Definitions.

13:1E-137 Definitions.

2. As used in this act:

"Contract file" means a file established and maintained by a contracting unit, in which the contracting unit shall maintain a copy of its request for qualifications issued pursuant to section 19 of P.L.1985, c.38 (C.13:1E-154), a list of vendors responding to its request for qualifications, a copy of its request for proposals issued pursuant to section 20 of P.L.1985, c.38 (C.13:1E-155), a list of qualified vendors submitting proposals, and a document outlining the general criteria used by the contracting unit in selecting a proposal;

"Contracting unit" means any county; any municipality; any bistate authority; or any public authority which has statutory power to enter into contracts or agreements for the design, financing, construction, operation, or maintenance, or any combination thereof, of a resource recovery facility;

"County" means any county of this State of whatever class;

"Department" means the Department of Environmental Protection;

"Director" means the Director of the Division of Taxation in the Department of the Treasury;

"Division" means the Division of Taxation in the Department of the Treasury;

"Division of Local Government Services" means the Division of Local Government Services in the Department of Community Affairs;

"Franchise" means the exclusive right to control and provide for the disposal of solid waste, except for recyclable material whenever markets for those materials are available, within a district as awarded by the Board of Public Utilities or the department prior to November 10, 1997;

"Independent public accountant" means a certified public accountant, a licensed public accountant or a registered municipal accountant;

"Person or party" means any individual, public or private corporation, company, partnership, firm, association, political subdivision of this State, or any State, bistate, or interstate agency or public authority;

"Proposed contract" means a contract negotiated by a contracting unit pursuant to the provisions of P.L.1985, c.38 (C.13:1E-136 et al.);

"Public authority" means any municipal or county utilities authority created pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.); county improvement authority created pursuant to the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.); pollution control financing authority created pursuant to the "New Jersey Pollution Control Financing Law," P.L.1973, c.376 (C.40:37C-1 et seq.), or any other public body corporate and politic created for solid waste management purposes in any county, pursuant to the provisions of any law;

"Qualified vendor" means any person or party financially qualified for, and technically and administratively capable of, undertaking the design, financing, construction, operation, or maintenance, or any combination thereof, of a resource recovery facility or of providing resource recovery services, as provided in section 19 of P.L.1985, c.38 (C.13:1E-154);

"Recyclable material" means those materials which would otherwise become solid waste, which may be collected, separated or processed and returned to the economic mainstream in the form of raw materials or products;

"Recycling" means any process by which materials which would otherwise become solid waste are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products;

"Resource recovery facility" means a solid waste facility constructed and operated for the incineration of solid waste for energy production and the recovery of metals and other materials for reuse; or a mechanized composting facility, or any other solid waste facility constructed or operated for the collection, separation, recycling, and recovery of metals, glass, paper, and other materials for reuse or for energy production;

"Sanitary landfill facility" means a solid waste facility at which solid waste is deposited on or in the land as fill for the purpose of permanent disposal or storage for a period exceeding six months, except that it shall not include any waste facility approved for disposal of hazardous waste;

"Vendor" means any person or party proposing to undertake the design, financing, construction, operation, or maintenance, or any combination thereof, of a resource recovery facility or of providing resource recovery services.

L.1985, c.38, s.2; amended 2007, c.311, s.10.



Section 13:1E-138 - Solid Waste Services, Tax; Obligation To Pay.

13:1E-138 Solid waste services, tax; obligation to pay.

3. a. There is levied upon the owner or operator of every sanitary landfill facility a solid waste services tax. The services tax shall be imposed on the owner or operator at the rate of $1.65 per ton of solid waste on all solid waste accepted for disposal at a sanitary landfill facility. No services tax shall be levied on the owner or operator of a sanitary landfill facility for the acceptance for disposal of the waste products resulting from the operation of a resource recovery facility.

The services tax imposed by this subsection shall expire on the first day of the first month after the effective date of P.L.2007, c.311 (C.13:1E-96.2 et al.). However, this expiration shall not affect any obligation, lien or duty to pay taxes that may be due with respect to the imposition of any levy, or interest or penalties that may accrue by virtue of any assessment, which may be made with respect to taxes levied for any taxable year or part of a taxable year, prior to the first day of the first month after the effective date of P.L.2007, c.311 (C.13:1E-96.2 et al.), nor shall this expiration affect the legal authority to assess and collect the taxes that may be due and payable under subsection a. of section 3 of P.L.1985, c.38 (C.13:1E-138), as the case may be, together with such interest and penalties as would accrue thereon under section 6 of P.L.1985, c.38 (C.13:1E-141), nor shall the expiration invalidate any assessment or affect any proceeding for the enforcement thereof.

b.(Deleted by amendment, P.L.2007, c.311).

c.(Deleted by amendment, P.L.2007, c.311).

d.If any owner or operator of a sanitary landfill facility determines the quantity of solid waste accepted for disposal by a measure other than tons, the taxes imposed pursuant to the provisions of this section shall be levied at an equivalent rate as determined by the director.

e.No taxes shall be levied on the owner or operator of a sanitary landfill facility for the acceptance of solid waste generated exclusively by an agency of the federal government if a solid waste collector submits to the owner or operator an itemized invoice, signed and verified by an authorized officer of the federal agency, indicating the number of tons of solid waste to be disposed of, and a copy of the contract with the federal agency for the collection of solid waste with an effective date prior to May 1, 1985. Taxes shall be levied on the owner or operator for acceptance of solid waste generated by a federal agency if the contract between the federal agency and the solid waste collector was entered into, or renewed, on or after May 1, 1985.

L.1985, c.38, s.3; amended 2007, c.311, s.11.



Section 13:1E-147 - Solid Waste Services Tax Fund.

13:1E-147 Solid Waste Services Tax Fund.

12.The Solid Waste Services Tax Fund is established as a nonlapsing, revolving fund in the Department of Environmental Protection. The services tax fund shall be administered by the department and shall be the depository for the revenues generated by the solid waste services tax levied and imposed pursuant to section 3 of P.L.1985, c.38 (C.13:1E-138), and any interest earned thereon.

No later than 30 days following the effective date of P.L.2007, c.311 (C.13:1E-96.2 et al.), the remaining moneys in the services tax fund shall be appropriated to the State Recycling Fund established pursuant to section 5 of P.L.1981, c.278 (C.13:1E-96).

L.1985, c.38, s.12; amended 2007, c.311, s.12.



Section 13:1E-153 - 40-year Contracts Authorized

13:1E-153. 40-year contracts authorized
The provisions of any other law, rule or regulation to the contrary notwithstanding, and as an alternative to any other procedure provided for by law or by order of the Board of Public Utilities, a contracting unit may enter into a contract with a vendor for the design, financing, construction, operation or maintenance, or any combination thereof, of a resource recovery facility, or for the provision of resource recovery services, pursuant to the provisions of this amendatory and supplementary act. Any contracting unit intending to enter into a contract with a vendor pursuant to the provisions of this amendatory and supplementary act shall establish a contract file, which shall be open to members of the public for inspection at the offices of the contracting unit. Any contract entered into pursuant to the provisions of this amendatory and supplementary act may be awarded for a period not to exceed 40 years.

L. 1985, c. 38, s. 18, eff. Feb. 4, 1985.



Section 13:1E-154 - Request For Qualifications; Selection Of Qualified Vendors

13:1E-154. Request for qualifications; selection of qualified vendors
a. A contracting unit which intends to enter into a contract with a vendor pursuant to the provisions of this amendatory and supplementary act shall issue a request for qualifications of interested vendors. The request for qualifications shall include a general description of the resource recovery services required by the contracting unit, the minimum acceptable qualifications to be possessed by a vendor proposing to enter into a contract for the provision of these services, and the date by which vendors must submit their qualifications. In addition to all other factors bearing on qualifications, the contracting unit shall consider the reputation and experience of the vendor, and may consider information which might result in debarment or suspension of a vendor from State contracting, and may disqualify a vendor if the vendor has been debarred or suspended by any State agency. The request for qualifications shall be published in at least one appropriate professional or trade journal, and in at least one newspaper of general circulation in the jurisdiction which would be served under the terms of the proposed contract.

b. After reviewing the qualifications submitted by vendors pursuant to subsection a. of this section, the contracting unit shall establish a list of qualified vendors, which shall include the criteria applied by the contracting unit in selecting the qualified vendors, and shall publish the list in the same publications in which the requests for qualifications were published pursuant to subsection a. of this section. Any vendor designated by a contracting unit as a qualified vendor shall be a person or party financially, technically and administratively capable of undertaking the design, financing, construction, operation, or maintenance, or any combination thereof, of a resource recovery facility, or for providing resource recovery services.

L. 1985, c. 38, s. 19, eff. Feb. 4, 1985.



Section 13:1E-155 - Request For Proposals

13:1E-155. Request for proposals
Upon the selection of qualified vendors pursuant to the provisions of section 19 of this amendatory and supplementary act, the contracting unit shall issue a request for proposals to the qualified vendors, which shall include a detailed description of the resource recovery facility and services required, the format and procedure to be followed in submitting proposals, the specific information which qualified vendors must provide in the proposal, a statement setting forth the relative importance of factors, including cost, which the contracting unit will consider in evaluating a proposal submitted by a qualified vendor, and any other information which the contracting unit deems appropriate. The request for proposals shall include the date and time of day by which, and the place at which, the proposals shall be submitted to the contracting unit. The contracting unit may extend the deadline for submission of proposals, but this extension shall apply to all qualified vendors, who shall be provided with simultaneous written notification of this extension.

L. 1985, c. 38, s. 20, eff. Feb. 4, 1985.



Section 13:1E-156 - Review Of Proposals; Revisions

13:1E-156. Review of proposals; revisions
A contracting unit shall review proposals submitted by vendors pursuant to section 20 of this amendatory and supplementary act in such a manner as to avoid disclosure of the contents of any proposal to vendors submitting competing proposals. If provided for in the request for proposals, the contracting unit may conduct discussions with qualified vendors who have submitted proposals for the purpose of clarifying any information submitted in the proposal, or assuring that the vendor fully understood and responded to the requirements set forth in the request for proposals. If, as a result of these discussions, the contracting unit decides to revise the request for proposals, it shall immediately notify in writing each qualified vendor which has submitted a proposal of any such revision or revisions to the request for proposals. In the event of any revision in the request for proposals, a qualified vendor shall be permitted to submit revisions to its proposal prior to contract negotiations. In conducting discussions with qualified vendors, a contracting unit shall not disclose information derived from proposals submitted by competing qualified vendors.

L. 1985, c. 38, s. 21, eff. Feb. 4, 1985.



Section 13:1E-157 - Vendor Designation; Contract Negotiations

13:1E-157. Vendor designation; contract negotiations
Upon a review of the proposals submitted by qualified vendors pursuant to section 21 of this amendatory and supplementary act, a contracting unit shall designate one or more qualified vendors whose proposal or proposals the contracting unit finds in writing to be the most advantageous to the public, taking into consideration price and the evaluation factors set forth in the request for proposals. Upon making this designation, the contracting unit may begin negotiations with the qualified vendor or vendors, and may negotiate a proposed contract with a qualified vendor or vendors, which shall include the accepted proposal.

L. 1985, c. 38, s. 22, eff. Feb. 4, 1985.



Section 13:1E-158 - Approvals Required

13:1E-158. Approvals required
a. A contracting unit shall submit any proposed contract negotiated with a qualified vendor pursuant to the provisions of this act to the Division of Rate Counsel for review, and to the department, the Board of Public Utilities, and the Division of Local Government Services for review and approval pursuant to the provisions of section 24 through section 28 of this amendatory and supplementary act.

L. 1985, c. 38, s. 23, eff. Feb. 4, 1985.



Section 13:1E-159 - Notification Of Proposed Contract

13:1E-159. Notification of proposed contract
Any contracting unit intending to submit a proposed contract to the department, the Board of Public Utilities, and the Division of Local Government Services for review and approval pursuant to the provisions of this amendatory and supplementary act shall notify the department, the Board of Public Utilities, the Division of Local Government Services, and the Division of Rate Counsel of its intention to submit its proposed contract for review and approval at least 10 days prior to the submission.

L. 1985, c. 38, s. 24, eff. Feb. 4, 1985.



Section 13:1E-160 - Request For Additional Information

13:1E-160. Request for additional information
The department, the Board of Public Utilities, the Division of Local Government Services, and the Division of Rate Counsel shall have 15 days from the date of receipt of a proposed contract submitted by a contracting unit for review and approval pursuant to the provisions of this amendatory and supplementary act to request the contracting unit to supply additional information or documentation concerning the proposed contract. The contracting unit shall provide written responses to these requests within 10 days of receipt of the request. Any supplemental requests for information shall be made within five days of receipt of the written responses to the initial requests. The contracting unit shall provide written responses to any supplemental requests within 10 days of receipt of the supplemental requests. The schedule may be modified by the mutual consent of the contracting unit and the department, the Division of Local Government Services, the Board of Public Utilities, or the Division of Rate Counsel, as the case may be.

L. 1985, c. 38, s. 25, eff. Feb. 4, 1985.



Section 13:1E-161 - Notice Of Public Hearing

13:1E-161. Notice of public hearing
a. A contracting unit shall hold a public hearing on a proposed contract submitted to the department, the Board of Public Utilities and the Division of Local Government Services for review and approval pursuant to the provisions of this amendatory and supplementary act no sooner than 30 days nor later than 45 days following submission of the proposed contract for review and approvaL. This public hearing shall be held in the area to be served under the terms of the proposed contract.

b. The contracting unit shall provide at least 20 days' advance written notice of a public hearing to be held on a proposed contract pursuant to the provisions of this section to the department, the Board of Public Utilities, the Division of Local Government Services, the Division of Rate Counsel, the clerk of each municipality within the area to be served under the terms of the proposed contract, and to the county clerk of each county in whole or in part within the area to be served under the terms of the proposed contract.

c. A contracting unit shall provide advance notice to the public of a public hearing to be held on a proposed contract pursuant to the provisions of this section. This notice shall be published once a week for two consecutive weeks in at least one newspaper of general circulation in the area to be served under the terms of the proposed contract. The second notice shall be published at least 10 days prior to the date of the public hearing. These notices shall include the date, time and location of the public hearing, a general description of the proposed contract, and shall inform the public of the availability of copies of the proposed contract for inspection by any interested party at the offices of the contracting unit. Upon request, the contracting unit shall provide any interested party with a copy of the proposed contract at a cost not to exceed the actual cost of reproducing the proposed contract and any supporting documentation.

L. 1985, c. 38, s. 26, eff. Feb. 4, 1985.



Section 13:1E-162 - Hearing; Report

13:1E-162. Hearing; report
a. At the public hearing on the proposed contract held by the contracting unit pursuant to the provisions of section 26 of this amendatory and supplementary act any interested party may present statements or questions concerning the terms and conditions of the proposed contract. Prior to the conclusion of the public hearing, the contracting unit shall respond to questions concerning the proposed contract raised by any interested party. The contracting unit shall provide that a verbatim record be kept of the public hearing. The record of the public hearing shall be kept open for a period of 15 days following the conclusion of the hearing, during which interested parties may submit written statements to be included in the hearing record. The contracting unit shall provide that a hearing report be printed, which shall include the verbatim record of the public hearing, written statements submitted by interested parties, and a statement prepared by the contracting unit summarizing the major issues raised at the public hearing and the contracting unit's specific response to these issues. The contracting unit shall make copies of the transcript of the hearing report available to interested parties upon request at a cost not to exceed the actual cost of printing.

b. Within 45 days of the close of a public hearing on a proposed contract held pursuant to this section, the contracting unit shall submit a copy of the hearing report to the department, the Board of Public Utilities, the Division of Local Government Services, and the Division of Rate Counsel.

L. 1985, c. 38, s. 27, eff. Feb. 4, 1985.



Section 13:1E-163 - Approval; Conditional Approval

13:1E-163. Approval; conditional approval
a. Within 30 days of receipt of the hearing report submitted by a contracting unit pursuant to the provisions of subsection b. of section 27 of this amendatory and supplementary act, the department shall approve or conditionally approve the proposed contract submitted for review by the contracting unit pursuant to the provisions of this amendatory and supplementary act. The department shall approve the proposed contract if it finds that the terms of the proposed contract are consistent with the district solid waste management plan adopted pursuant to the provisions of the "Solid Waste Management Act," P.L. 1970, c. 39 (C. 13:1E-1 et seq.) by the solid waste district to be served under the terms of the proposed contract. If the department conditionally approves the proposed contract, it shall state in writing the revisions which must be made to the proposed contract to receive approval, and the contracting unit may prepare and submit to the department a revised proposed contract. If the department determines that the revisions are substantial, the contracting unit shall hold a public hearing on the revisions pursuant to the provisions of section 26 and section 27 of this amendatory and supplementary act. In the alternative, the district solid waste management plan may be amended pursuant to law so as to be consistent with the terms of the proposed contract.

b. Within 30 days of receipt of the hearing report submitted by a contracting unit pursuant to the provisions of subsection b. of section 27 of this amendatory and supplementary act, the Division of Local Government Services shall approve or conditionally approve the proposed contract submitted by the contracting unit pursuant to the provisions of this amendatory and supplementary act. The division shall approve the proposed contract if it finds in writing that the terms of the proposed contract are in compliance with the provisions of section 29 of this amendatory and supplementary act, and that the terms of the proposed contract will result in the provision of services or facilities necessary for the health, safety, welfare, convenience or betterment of the recipients or users of these services or facilities, that the terms and provisions of the proposed contract are not unreasonable, exorbitant or impracticable, would not impose an undue and unnecessary financial burden on the citizens residing in or served by the contracting unit, and will not materially impair the ability of the contracting unit to punctually pay the principal and interest on its outstanding indebtedness and to supply other essential public improvements and services, except that the division, in its review of the proposed contract, shall be bound by any applicable findings or determinations of the Local Finance Board made pursuant to the provisions of subsection d. of N.J.S. 40A:2-7 or section 7 of P.L. 1983, c. 313 (C. 40A:5A-7). If the division conditionally approves the proposed contract, it shall state in writing the revisions which must be made to the proposed contract to receive approval, and the contracting unit may prepare and submit to the division a revised proposed contract. If the division determines that revisions are substantial, the contracting unit shall hold a public hearing on the revisions pursuant to the provisions of section 26 and section 27 of this amendatory and supplementary act. c. Within 30 days of receipt of the hearing report submitted by a contracting unit pursuant to the provisions of subsection b. of section 27 of this amendatory and supplementary act, the Board of Public Utilities shall approve or conditionally approve the proposed contract submitted by the contracting unit pursuant to the provisions of this amendatory and supplementary act. The board shall approve the proposed contract if it finds in writing that the terms of the proposed contract are in the public interest. If the board conditionally approves the proposed contract it shall state in writing the revisions which must be made to the proposed contract to receive approval, and the contracting unit may prepare and submit to the board a revised proposed contract. If the board determines that the revisions are substantial, the contracting unit shall hold a public hearing on the revisions pursuant to the provisions of section 26 and section 27 of this amendatory and supplementary act. In reviewing and approving the contract, the Board of Public Utilities shall not determine a rate base for, or otherwise regulate the tariffs or return of, the proposed resource recovery facility. The board shall not, thereafter, conduct any further review of the contract.

d. Notwithstanding the provisions of subsection c. of this section, all parties to any contract may request the board to determine a rate base for the proposed resource recovery facility, in which case the board may make that determination and the terms of any contract so approved shall remain subject to the continuing jurisdiction of the board.

L. 1985, c. 38, s. 28, eff. Feb. 4, 1985.



Section 13:1E-164 - Mandatory Contract Provisions

13:1E-164. Mandatory contract provisions
Any contract to be awarded to a vendor pursuant to the provisions of this amendatory and supplementary act or pursuant to the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.) or any other contracting procedure permitted by law for resource recovery facilities, shall include where applicable, but not be limited to, provisions concerning:

a. Allocation of the risks of financing and constructing a resource recovery facility, such risks to include:

(1) Delays in project completion;

(2) Construction cost overruns and change orders;

(3) Changes necessitated by revisions in laws, rules or regulations;

(4) Failure to achieve the required operating performance;

(5) Loss of tax benefits; and

(6) The need for additional equity contributions;

b. Allocation of the risks of operating and maintaining a resource recovery facility, such risks to include:

(1) Excess downtime or technical failure;

(2) Excess labor or materials costs due to underestimation;

(3) Changes in operating procedure necessitated by revisions in laws, rules or regulations;

(4) Changes in the amount or composition of the solid waste delivered for disposal;

(5) Excess operation or maintenance costs due to poor management;

(6) Increased costs of disposal of the resource recovery facility residue;

(7) The increased costs associated with the disposal of solid waste delivered to a resource recovery facility which cannot be processed at the facility; and

(8) The costs of disposal of recovered material which cannot be sold;

c. Allocation of the risks associated with circumstances beyond the control of any party to the contract;

d. Allocation of the revenues from the sale of energy or other recovered metals and other materials for reuse;

e. Default and termination of the contract;

f. The periodic preparation by the vendor of an operating performance report and an audited balance statement of the facility which shall be submitted to the contracting unit, the department and the Division of Local Government Services in the Department of Community Affairs;

g. The intervals at which the contract shall be renegotiated;

h. Employment of current employees of the contracting unit whose positions will be affected by the terms of the contract;

i. Competitive bidding procedures, or other methods of cost control, to be utilized by the vendor in obtaining any goods or services the cost of which will automatically be included, pursuant to the terms of the contract, in the rates to be charged at the resource recovery facility; and

j. The formulas to be used to determine the charges, rates, or fees to be charged for the resource recovery services, and the methodology or methodologies used to develop these formulas.

L. 1985, c. 38, s. 29, eff. Feb. 4, 1985.



Section 13:1E-167 - Lease Or Sale To Vendor

13:1E-167. Lease or sale to vendor
Notwithstanding the provisions of any other law, rule or regulation to the contrary, a contracting unit, or State board, commission, committee, authority or agency may lease or sell the site for a resource recovery facility to a qualified vendor which has been awarded a contract pursuant to the provisions of this amendatory and supplementary act or pursuant to the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.) or any other contracting procedure permitted by law for resource recovery facilities.

L. 1985, c. 38, s. 32, eff. Feb. 4, 1985.



Section 13:1E-168 - Rules, Regulations

13:1E-168. Rules, regulations
a. (1) The department may adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this amendatory and supplementary act.

(2) The department shall adopt rules and regulations for the engineering design of resource recovery facilities, to include a requirement that state-of-the-art air emission technology be installed to control the emission of hydrocarbons, particulates, dioxins, nitrogen oxides, carbon monoxide, heavy metals, hydrochloric acid, sulfur oxides and other acid gases and pollutants from each resource recovery facility which is expected to emit these pollutants.

b. The Board of Public Utilities may adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this amendatory and supplementary act.

c. The Division of Local Government Services may adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this amendatory and supplementary act.

L. 1985, c. 38, s. 33, eff. Feb. 4, 1985.



Section 13:1E-169 - Findings, Declarations

13:1E-169. Findings, declarations
The Legislature finds that the ever-increasing costs of environmentally sound solid waste disposal necessarily impose significant economic burdens on local governments and residential taxpayers alike and put a severe strain on the ability of municipalities to meet their budgetary requirements without periodic increases in local property taxes; that while the individual escrow accounts that landfill owners are currently required to maintain for closure were mandated to assure that sufficient funds would be available upon the termination of landfills, those sanitary landfill facilities approaching capacity will not have a sufficient time to generate the needed revenues; that the proper disposal of solid waste and the environmentally sound and proper closure of sanitary landfill facilities are governmental functions affected with the public interest; that the considerable escrow and closing costs required to insure the proper closure of sanitary landfills have contributed to these escalating disposal costs or tipping fees; and that the State shall assume a concomitant share of the financial obligations created by these requirements.

The Legislature declares that it is the public policy of the State of New Jersey to provide a funding source to defray the costs of increases in landfill tipping fees required for closure and to provide needed assistance for such closures through the issuance of grants and loans to local government units to stabilize these costs in an efficient and equitable manner.

The Legislature therefore determines that it is in the public interest to establish a "Sanitary Landfill Closure and Rate Relief Fund" in the Department of Environmental Protection, which program shall provide State funding to make grants and loans to local governments to defray the costs of increases in landfill disposal tipping fees specifically required for closure and to finance the closure of sanitary landfill facilities approaching capacity.

L. 1985, c. 368, s. 1, eff. Nov. 12, 1985.



Section 13:1E-170 - Definitions

13:1E-170. Definitions
As used in this act:

"Commissioner" means the Commissioner of the Department of Environmental Protection;

"Closing costs" or "closure" means all activities and costs associated with the design, purchase, construction or maintenance of all measures required by the department, pursuant to law, in order to prevent, minimize or monitor pollution or health hazards resulting from sanitary landfill facilities subsequent to the termination of operations at any portion thereof, including, but not limited to, the costs of the placement of final earthen or vegetative cover, and the installation of methane gas vents or monitors and leachate monitoring wells or collection systems at the site of any sanitary landfill facility; except that the costs which are incurred prior to the commencement of acceptance of solid waste for disposal at any portion of a sanitary landfill facility, including, but not limited to, the initial grading and installation of liners and leachate collection systems, and the costs associated with the normal operations of a sanitary landfill facility, including, but not limited to, the placement of daily and intermediate cover and the construction of ongoing environmental improvements, shall not be included as closing costs. Any such activities which will be undertaken subsequent to the cessation of acceptance of solid waste for disposal at the sanitary landfill facility shall be considered closure activities;

"Department" means the Department of Environmental Protection;

"Local government unit" means any county or municipality, or any agency, instrumentality, authority or corporation of any county or municipality, including, but not limited to, sewerage, utility and improvement authorities, or any public body having local or regional jurisdiction over solid waste disposal, including, but not limited to, solid waste management districts, or any political subdivision of the State, authority or agency authorized pursuant to law to own or operate sanitary landfill facilities or to provide for the environmentally sound disposal of solid waste;

"Owner or operator" means and includes, in addition to the usual meanings thereof, every owner of record of any interest in land whereon a sanitary landfill facility is or has been located; any operator of a sanitary landfill facility; and any person or corporation which owns a majority interest in any other corporation which is the owner or operator of any sanitary landfill facility. The foregoing also includes any local government unit which is the owner or operator of any sanitary landfill facility or which is required in the utilization of any facility to pay any portion of closure costs through the payment of rates and charges for the disposal of solid waste at any sanitary landfill facility;

"Sanitary landfill facility" means a solid waste facility at which solid waste is deposited on or in the land as fill for the purpose of permanent disposal or storage for a period exceeding six months, except that it shall not include any waste facility approved for disposal of hazardous waste.

L. 1985, c. 368, s. 2, eff. Nov. 12, 1985.



Section 13:1E-171 - Sanitary Landfill Closure And Rate Relief Fund

13:1E-171. Sanitary Landfill Closure and Rate Relief Fund
a. The "Sanitary Landfill Closure and Rate Relief Fund" (hereinafter referred to as the "fund") is established as a special account in the Department of Environmental Protection. The fund shall be administered by the department, and shall be the depository of all monies appropriated to the fund by the Legislature pursuant to section 9 of this act or any subsequent act for the purpose of making State grants or loans to local government units to defray costs of increases in landfill disposal tipping fees specifically required for closure and to finance the closure of sanitary landfill facilities. Monies in the fund are specifically dedicated to making grants or loans to local government units for eligible closure projects as provided in section 5 of this act, and shall not be expended except in accordance with appropriations from the fund made pursuant to law. An act appropriating monies from the fund shall identify the particular project or projects to be funded, and shall specify the terms and conditions of each grant or loan.

b. Project grants shall be for the local government unit's portion of the closure costs, and grants shall be made only for projects which meet the eligibility requirements set forth in section 5 of this act.

c. The interest rate on loans made to local government units from the fund shall not exceed 50% of the average interest rate of the Bond Buyer Municipal Bond Index for bonds available for purchase during the last 26 weeks preceding the date of the approval of the loan by the department. All principal and interest payments on loans made from the fund shall be repaid by the local government units into the fund and shall be deposited into the fund in accordance with the terms of a written loan agreement. The terms of the loan agreement shall be approved by the State Treasurer.

d. When a federal agency pays part of the cost of a project, the cost of the project shall be computed after deducting the federal contribution.

L. 1985, c. 368, s. 3, eff. Nov. 12, 1985. Amended by L. 1985, c. 369, s. 1, eff. Nov. 12, 1985.



Section 13:1E-172 - Project Priority List

13:1E-172. Project priority list
a. Applications and preliminary plans for closure project grants and loans shall be filed with the commissioner. The commissioner shall develop a priority system for landfill closure projects which shall establish ranking criteria and funding policies for the projects. With respect to the ranking criteria for these projects, priority shall be given to the owners and operators of sanitary landfill facilities in the following order:

(1) Those owners or operators of sanitary landfill facilities who have received, for a period of at least six months, solid waste from sources out-of-State;

(2) Those owners or operators of sanitary landfill facilities who are local government units; and

(3) Any other owners or operators of sanitary landfill facilities.

b. The commissioner shall set forth a project priority list for closure project grants and loans in accordance with the ranking criteria established pursuant to subsection a. of this section. Eligibility of an owner or operator of a sanitary landfill facility for a grant or loan for a closure project to be included on the project priority list shall be determined in accordance with the provisions of section 5 of this act. The project priority list shall include for each landfill closure project the date each project is scheduled to be certified by the department as ready for funding and shall be in conformance with applicable provisions of State law.

L. 1985, c. 368, s. 4, eff. Nov. 12, 1985.



Section 13:1E-173 - Eligibility For Grants, Loans

13:1E-173. Eligibility for grants, loans
a. The commissioner shall apply the criteria set forth in this section in determining the eligibility of owners and operators of sanitary landfill facilities for grants or loans to pay the closure costs of landfill closure projects. No owner or operator of a sanitary landfill facility shall be eligible for a grant or loan under this act prior to the submission for approval to the department of a financial plan for closure as required by section 8 of this act.

b. Where the Board of Public Utilities has issued an order increasing the rates and charges for solid waste disposal on the relevant tariff filed with and approved by the board for the solid waste disposal operations of a sanitary landfill facility and where this increase, or a portion thereof, is allocated specifically in the tariff for the closure costs of the sanitary landfill facility, and where the facility has accepted for final disposal out-of-State solid waste prior to October 1, 1984, any local government unit which is required to pay a portion of the closure costs through payment of rates or charges for disposal of solid waste at the facility shall be eligible to apply for a grant for the payment of a portion of the closure costs, to the extent that the closure costs would have been borne by the out-of-State solid waste generators who had previously, but no longer, utilized the facility.

c. Where the Board of Public Utilities has issued an order increasing the rates and charges for solid waste disposal on the relevant tariff filed with and approved by the board for the solid waste disposal operations of a sanitary landfill facility and where this increase, or a portion thereof, is specifically allocated in the tariff for the closure costs of the facility, any local government unit which is required to pay any portion of the closure costs through the payment of rates or charges for disposal of solid waste at the facility shall be eligible to apply for a loan for the payment of a portion of the closure costs.

d. Upon the final approval by the Board of Public Utilities of increases in the solid waste disposal tariff with respect to a sanitary landfill facility, as set forth in this section, the board shall file with the department a copy of the order increasing the solid waste tariff, including the projected amounts thereof specifically allocated for closure costs to be generated from local government units required to pay a portion of the closure costs through the payment of rates or charges for the disposal of solid waste at the sanitary landfill facility and the proportionate amounts thereof specifically allocated for closure costs which would have been generated from the out-of-State solid waste generators who had previously, but no longer, utilized the facility.

e. Where the Board of Public Utilities has not issued an order increasing the rates or charges for solid waste disposal on the relevant tariff with respect to solid waste disposal operations of a sanitary landfill facility, or, where the Board of Public Utilities does not exercise rate setting jurisdiction or has denied a request for an order increasing the rates or charges for solid waste disposal on the relevant tariff with respect to solid waste disposal operations of a sanitary landfill facility, any owner or operator thereof shall be eligible to apply for a loan to pay closure costs of the sanitary landfill facility, if the commissioner determines that funds currently available in the escrow account established for the facility pursuant to P.L. 1981, c. 306 (C. 13:1E-100 et seq.), or otherwise legally available from the owner or operator thereof, are inadequate to cover the required closure costs for the sanitary landfill facility.

L. 1985, c. 368, s. 5, eff. Nov. 12, 1985.



Section 13:1E-174 - Project Appropriations

13:1E-174. Project appropriations
The commissioner shall annually provide the Legislature with the project priority list for the awarding of grants and loans from the "Sanitary Landfill Closure and Rate Relief Fund" for specific eligible closure projects, as provided in section 5 of this act, and the terms and conditions of each grant or loan. No grant or loan shall be awarded except upon specific project appropriation, including the terms and conditions of the grant or loan, by the Legislature.

L. 1985, c. 368, s. 6, eff. Nov. 12, 1985.



Section 13:1E-175 - Rules

13:1E-175. Rules
The commissioner shall, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules governing the awarding and use of loans and grants, including, but not limited to, procedures for the submission of applications, standards for the evaluation of applications, requirements for the reporting by the recipients of the expenditure of funds, and any limitations, restrictions or requirements concerning the use of a loan or grant as the commissioner may prescribe.

L. 1985, c. 368, s. 7, eff. Nov. 12, 1985.



Section 13:1E-176 - Financial Plan For Closure

13:1E-176. Financial plan for closure
It shall remain the continuing responsibility of the owner or operator of every sanitary landfill facility to insure that the rates or charges received at the facility, whether or not these rates or charges are subject to the jurisdiction of the Board of Public Utilities pursuant to P.L. 1970, c. 40 (C. 48:13A-1 et seq.), will provide sufficient revenues for all costs, including closure costs, likely to be incurred by the facility. In order to insure the integrity of financial planning for closure, the owner or operator of every sanitary landfill facility, whether or not the rates or charges received by the facility are subject to the jurisdiction of the Board of Public Utilities, shall submit for approval to the department and, where relevant, the board, a financial plan addressing all aspects of closure. The owner or operator of every existing sanitary landfill facility for which a registration statement and engineering design have been filed with, and approved by, the department prior to June 1, 1985 shall submit a financial plan for closure within 180 days of the effective date of this act, except that the department, or the board, as the case may be, may grant an extension of up to 180 days, if sufficient reason exists to grant the extension. The owner or operator of every new sanitary landfill facility for which a registration statement and engineering statement have been filed with the department subsequent to June 1, 1985 shall submit for approval to the department and, where relevant, the board, a financial plan for closure prior to commencement of operations, except that the department, or the board, as the case may be, may grant an extension of up to 180 days, if sufficient reason exists to grant the extension.

L. 1985, c. 368, s. 8, eff. Nov. 12, 1985.



Section 13:1E-177 - Short Title

13:1E-177. Short title
This act shall be known and may be cited as the "Regional Low-Level Radioactive Waste Disposal Facility Siting Act."

L. 1987,c.333, s.1.



Section 13:1E-179 - Definitions.

13:1E-179 Definitions.

3.As used in this act:

"Class of low-level radioactive waste" means a designation of low-level radioactive waste by the United States Nuclear Regulatory Commission based on the concentration of specific radionuclides in the waste;

"Commission" means the Northeast Interstate Low-Level Radioactive Waste Commission created pursuant to Article IV of P.L.1983, c.329 (C.32:31-5);

"Department" means the Department of Environmental Protection;

"Disposal" means the isolation of low-level radioactive waste from the biosphere for the hazardous life of the waste;

"Facility" means the land, buildings, equipment, and improvements used or developed for the treatment, storage, or disposal of the low-level radioactive wastes generated within the party states to the Northeast Interstate Low-Level Radioactive Waste Management Compact;

"Low-level radioactive waste" means radioactive waste that (1) is neither high-level waste nor spent fuel, nor by-product material as defined in paragraph (2) of subsection (e) of 42 U.S.C. s.2014; and (2) is classified by the federal government as low-level waste, consistent with existing law; but does not include waste generated as a result of atomic energy defense activities of the federal government, as defined in the "Low-Level Radioactive Waste Policy Act," Pub.L.96-573 (42 U.S.C. s.2021b et seq.) and the "Low-Level Radioactive Waste Policy Amendments Act of 1985," Pub.L.99-240 (42 U.S.C. s.2021b et seq.) or federal research and development activities;

"Plan" means the Low-Level Radioactive Waste Disposal Plan adopted by the department pursuant to section 10 of P.L.1987, c.333 (C.13:1E-186);

"Region" means the geographical area encompassed by the combined jurisdictions of the party states to the Northeast Interstate Low-Level Radioactive Waste Management Compact;

"Site" means both the physical location with a buffer zone and the technology employed to isolate low-level radioactive waste at that location; and

"Generator" means any person, association, public utility, hospital, clinic, research laboratory, corporation, society, radiopharmaceutical facility, academic facility, or nuclear medical research facility that produces low-level radioactive waste, or any other entity identified by the board that produces low-level radioactive waste, or that is licensed by the United States Nuclear Regulatory Commission to use, possess, handle or dispose of radioactive materials.

L.1987,c.333,s.3; amended 1991, c.166, s.1; 2002, c.105, s.1.



Section 13:1E-181.3 - Low-level Radioactive Waste Disposal Facility Fund.

13:1E-181.3 Low-Level Radioactive Waste Disposal Facility Fund.

5. a. The Low-level Radioactive Waste Disposal Facility Fund is established as a nonlapsing revolving fund in the Department of Environmental Protection. The fund shall be administered by the department, and shall be credited with all fees collected pursuant to section 3 of P.L.1991, c.166 (C.13:1E-181.1) prior to the effective date of P.L.2002, c.105. Moneys in the fund shall be used by the department to perform the functions for which it is responsible under the provisions of P.L.1987, c.333 (C.13:1E-177 et seq.), the "Low-Level Radioactive Waste Policy Act," Pub.L.96-573 (42 U.S.C. s.2021b et seq.) and the "Low-Level Radioactive Waste Policy Amendments Act of 1985," Pub.L.99-240 (42 U.S.C.s.2021b et seq.). The expenditure of moneys in the fund shall be subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury. In the event that additional expenditures are not otherwise required, any moneys remaining in the fund shall be returned to generators in the same proportion in which the fees were assessed and paid.

b.The department shall cause an annual audit to be made of the fund and all expenditures of moneys from the fund. The audit shall include a determination of the extent to which the expenditures directly relate to costs incurred in the implementation of the relevant provisions of P.L.1987, c.333 (C.13:1E-177 et seq.), the "Low-Level Radioactive Waste Policy Act," Pub.L.96-573 (42 U.S.C.s.2021b et seq.), and the "Low-Level Radioactive Waste Policy Amendments Act of 1985," Pub.L.99-240 (42 U.S.C. s.2021b et seq.), including, but not limited to, salaries and administrative expenses. Each annual audit shall be subject to review by the State Auditor, and shall be transmitted to the presiding officer of each House of the Legislature and to the respective chairpersons of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors.

L.1991,c.166,s.5; amended 2002, c.105, s.2.



Section 13:1E-186 - Low-level Radioactive Waste Disposal Plan.

13:1E-186 Low-Level Radioactive Waste Disposal Plan.

10. a. The department shall review the regional management plan developed by the Northeast Interstate Low-Level Radioactive Waste Commission pursuant to Article V of P.L.1983, c.329 (C.32:31-6), and revise and update the Low-Level Radioactive Waste Disposal Plan when, in the discretion of the department, changes in the amount or class of low-level radioactive waste generated in the region, or technological advances in the means of managing, storing, transporting, or disposing of low-level radioactive waste, so require.

b.The plan shall include, but need not be limited to:

(1)A current inventory of all low-level radioactive waste generators within the region;

(2)A current inventory of the sources, volumes, classes, and hazardous life of the low-level radioactive wastes generated within the region;

(3)Projections of the volumes, classes, and hazardous life of the low-level radioactive wastes which are expected to be generated in the region during the next 20 years; and

(4)An analysis of transportation routes and transportation costs from low-level radioactive waste generators in the region to out-of-State processing and disposal sites.

c.(Deleted by amendment, P.L.2002, c.105).

d.The department shall establish and maintain a public information program which addresses:

(1)The nature and dimension of the low-level radioactive waste disposal problem;

(2)The need for the proper and expeditious siting of a regional low-level radioactive waste disposal facility or the need to develop other disposal or management options that will be used to manage the State's low-level radioactive waste; and

(3)The necessity and opportunities for public participation as provided herein.

e.(Deleted by amendment, P.L.2002, c.105).

L.1987,c.333,s.10; amended 2002, c.105, s.3.



Section 13:1E-191 - Reward For Information.

13:1E-191 Reward for information.

15. a. Any person who supplies any information which proximately results in the arrest and conviction of any other person for the illegal treatment, transport, storage or disposal of low-level radioactive waste shall be awarded one-half of any penalty collected as a result thereof.

b.The Attorney General shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), such rules and regulations as are necessary to implement this section.

L.1987,c.333,s.15; amended 2002, c.105, s.4.



Section 13:1E-198 - Rules, Regulations.

13:1E-198 Rules, regulations.

22.The department shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations as may be necessary to implement the provisions of P.L.1987, c.333 (C.13:1E-177 et seq.)

L.1987,c.333,s.22; amended 2002, c.105, s.5.



Section 13:1E-199 - Definitions

13:1E-199. Definitions
As used in this act:



"Distributor" means a person who sells lead acid batteries at wholesale to retailers in this State, including any manufacturer who engages in these sales;

"Lead acid battery" means a lead acid electric storage battery designed for use in motor vehicles, aviation equipment or marine vessels;

"Manufacturer" means a person producing lead acid batteries for sale to distributors or retailers or consumers;

"Recycling" means any process by which solid waste materials are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products;

"Retailer" means a person engaged in the sale of lead acid batteries to any person at retail and includes any manufacturer or distributor engaging in retail sales, except that "retailer" shall not include a person engaged in the sale of new motor vehicles;

"Scrap processing facility" means a commercial industrial facility designed and operated for receiving, storing, processing and transferring source separated, nonputrescible ferrous and nonferrous metal, which materials are purchased by the owner or operator thereof, and which are altered or reduced in volume or physical characteristics onsite by mechanical methods, including but not limited to baling, cutting, torching, crushing, or shredding, for the purposes of resale for remelting, refining, smelting or remanufacturing into raw materials or products;

"Solid waste container" means a receptacle, container or bag suitable for the depositing of solid waste.

L.1991,c.94,s.1.



Section 13:1E-200 - Disposal Of Used Lead Acid Battery

13:1E-200. Disposal of used lead acid battery
No person shall dispose of a used lead acid battery as solid waste at any time. Any person seeking to discard a used lead acid battery may deliver the used lead acid battery to:

a. a retailer of lead acid batteries, or a distributor or manufacturer engaged in the sale at wholesale of lead acid batteries;

b. a secondary lead smelter;



c. a scrap processing facility at which used lead acid batteries are received, stored, processed or transferred for the purposes of recycling; or

d. a household hazardous waste collection site established pursuant to a county household hazardous waste collection program.

L.1991,c.94,s.2.



Section 13:1E-201 - Retailers To Accept Used Lead Acid Battery

13:1E-201. Retailers to accept used lead acid battery
a. Every retailer, including every distributor or manufacturer offering lead acid batteries for sale at wholesale, upon presentation at any time during business hours from a member of the public, shall accept any used lead acid battery if the battery is offered as part of an exchange related to the sale of a new lead acid battery.

b. No retailer shall dispose of a used lead acid battery as solid waste at any time. Any retailer may return used lead acid batteries accepted from the public directly to the distributor. A retailer may arrange for the pickup and proper recycling of used lead acid batteries with:

(1) a secondary lead smelter;



(2) a scrap processing facility at which used lead acid batteries are received, stored, processed or transferred for the purposes of recycling; or

(3) a household hazardous waste collection site established pursuant to a county household hazardous waste collection program.

L.1991,c.94,s.3.



Section 13:1E-202 - Distributor To Accept Used Lead Acid Battery From Retailer

13:1E-202. Distributor to accept used lead acid battery from retailer
a. No distributor or his agent may refuse to accept any used lead acid battery returned to the distributor or his agent from any retailer in the distributor's service area. Whenever a retailer or group of retailers receives a shipment or consignment of, or in any manner acquires, lead acid batteries from any distributor outside of New Jersey for sale to consumers in New Jersey, the retailer or retailers shall be subject to the provisions of this act as if they were distributors as well as retailers.

b. No distributor shall dispose of a used lead acid battery as solid waste at any time. Any distributor may return used lead acid batteries accepted from a retailer directly to the manufacturer. A distributor may arrange for the pickup and proper recycling of used lead acid batteries with:

(1) a secondary lead smelter;



(2) a scrap processing facility at which used lead acid batteries are received, stored, processed or transferred for the purposes of recycling; or

(3) a household hazardous waste collection site established pursuant to a county household hazardous waste collection program.

L.1991,c.94,s.4.



Section 13:1E-203 - Manufacturer To Accept Used Lead Acid Battery From Distributor

13:1E-203. Manufacturer to accept used lead acid battery from distributor
No manufacturer may refuse to accept any used lead acid battery from any distributor. Every manufacturer producing lead acid batteries for distribution or sale in this State shall provide for the proper recycling of used lead acid batteries returned pursuant to this act. A manufacturer may arrange for the transportation of used lead acid batteries to:

a. a secondary lead smelter permitted by the United States Environmental Protection Agency; or

b. any scrap processing facility that accepts used lead acid batteries for recycling.

L.1991,c.94,s.5.



Section 13:1E-204 - Retailer To Display Notice That Lead Acid Batteries May Be Recycled

13:1E-204. Retailer to display notice that lead acid batteries may be recycled
Every retailer of lead acid batteries shall conspicuously post and maintain, at or near the point of sale, a legible notice to consumers, not less than 8 1/2 inches by 11 inches in size and bearing the State recycling logo or symbol, containing the following inscription:

"Lead acid batteries can be recycled here. It is illegal to discard an automotive or marine lead acid battery in New Jersey. State law requires us to accept and recycle any used automotive or marine lead acid battery returned to us, in exchange for the purchase of a new lead acid battery."

L.1991,c.94,s.6.



Section 13:1E-205 - Solid Waste Collector Not To Collect Used Lead Acid Batteries

13:1E-205. Solid waste collector not to collect used lead acid batteries
No solid waste collector registered pursuant to sections 4 and 5 of P.L.1970, c.39 (C.13:1E-4 and 13:1E-5) and holding a certificate of public convenience and necessity pursuant to sections 7 and 10 of P.L.1970, c.40 (C.48:13A-6 and 48:13A-9) shall knowingly collect used lead acid batteries placed for collection and disposal as solid waste. A solid waste collector may refuse to collect a solid waste container containing a used lead acid battery.

L.1991,c.94,s.7.



Section 13:1E-206 - Solid Waste Facility Not To Accept Used Lead Acid Batteries

13:1E-206. Solid waste facility not to accept used lead acid batteries
No solid waste facility in this State shall knowingly accept for disposal a truckload or roll-off container of solid waste containing any used lead acid batteries. The owner or operator of a solid waste facility may refuse to accept for disposal any truckload or roll-off container of solid waste containing any used lead acid batteries.

L.1991,c.94,s.8.



Section 13:1E-207 - Consumer Complaints, Dissemination Of Information

13:1E-207. Consumer complaints, dissemination of information
a. The Department of Environmental Protection shall establish a means of addressing consumer complaints and a public education program to assure the widespread dissemination of information concerning the purpose of this act.

b. The department shall have the right to enter, at any time during normal business hours and upon presentation of appropriate credentials, any recycling center as defined in section 2 of P.L.1987, c.102 (C.13:1E-99.12), or any retail establishment or scrap processing facility at which used lead acid batteries are received, stored, processed or transferred for the purposes of recycling, in order to determine compliance with the provisions of this act.

L.1991,c.94,s.9.



Section 13:1E-208 - Findings, Declarations Relative To Recycling, Reuse Of Used Computers.

13:1E-208 Findings, declarations relative to recycling, reuse of used computers.

1.The Legislature finds and declares that as computers have become more popular, many innovative programs have been developed throughout the nation to recover those being discarded; that the recycling of used computers represents one electronic by-product that may create new opportunities in the evolving re-manufacturing industry, in which private firms recapture household appliances and old electronic equipment; that during the course of the past ten years, personal computer sales have increased enormously, and surveys reveal that up to 25 percent of American households now own at least one personal computer; and that with the proliferation of personal computers and the continuously emerging computer technologies, computer recycling has evolved, and with it programs of reuse and recycling of such component parts as metal and plastic.

The Legislature further finds and declares that approximately every year two computers will be discarded for every three manufactured in this country, thereby contributing approximately 200,000 tons of old electronic equipment to the nation's solid waste stream; that while many used computers may end up in the trash, others may be taken home by employees or donated to friends or schools; that there are several dozen computer recycling programs throughout the United States, with numerous others sprouting up to serve social service community organizations; and that keyboards, circuit boards, monitors and other computer components and accessories can become obsolete just with the advent of new processing chips.

The Legislature further finds and declares that, to date, over 25 million personal computers had been discarded globally; that this number is expected to increase to 150 million by the end of the decade; that it has been estimated that between 50 and 70 million computers alone have been disposed of between 1992 and 1996; that at landfill disposal "tipping fees" of $50.00 per ton, the discarded computers would cost more than $100 million, not including the potential cleanup costs of any hazardous materials that the computers may leach into the environment; and that the disposal of used computers in an environmentally-sound manner as solid waste is costly.

The Legislature further finds and declares that computers contain numerous heavy metals; that cathode ray tubes (CRTs), commonly known as "monitors," have high levels of lead in the glass, as well as mercury, cadmium, and phosphorous in the vacuum tubes; that CRTs are also found in television sets; that the CRT comprises about two-thirds of the weight of a typical computer workstation; that the lead in a monitor is about eight percent by weight, and the glass more than 18 pounds in a typical 17-inch monitor; and that both of these items may be recycled.

The Legislature therefore determines that it is in the public interest to limit and eventually reduce the volume of used computer monitors entering New Jersey's solid waste stream; and that the State, through the Department of Environmental Protection, in conjunction with the manufacturers, retailers and distributors of computers and other electronic equipment, should seek to develop an environmentally-sound strategy for the proper management, recycling and reuse of used computers.

L.2002,c.106,s.1.



Section 13:1E-209 - Dep Educational Materials On Computer Recycling And Reuse.

13:1E-209 DEP educational materials on computer recycling and reuse.

2. a. The Department of Environmental Protection, pursuant to state and Federal law, and in consultation with manufacturers, retailers and distributors of computers and other electronic equipment, and environmental groups, and with the cooperation of the Department of Education, shall prepare educational materials relating to the reclamation, recycling or reuse of used computer monitors and used consumer electronics.

b.The materials shall promote the values of recycling used computer monitors and other used consumer electronics, such as television sets and other cathode ray tubes mercury lamps; provide information on the environmentally-sound disposal of such items; and encourage the reuse of all cathode ray tubes found in consumer electronics.

L.2002,c.106,s.2.



Section 13:1E-210 - Distribution Of Educational Materials By Doe.

13:1E-210 Distribution of educational materials by DOE.

3.The Department of Education shall distribute the educational materials prepared by the Department of Environmental Protection pursuant to section 2 of P.L.2002, c.106 (C.13:1E-209) to each school district in the State. Local school boards are encouraged to integrate these educational materials into the curricula whenever possible, and to otherwise make them available to elementary and secondary school children for extracurricular activities and to their parents.

L.2002,c.106,s.3.



Section 13:1E-211 - Dep Evaluation Demonstration Project; Report.

13:1E-211 DEP evaluation demonstration project; report.

4. a. The Department of Environmental Protection, pursuant to State and federal law, and in consultation with manufacturers, retailers and distributors of computers and other electronic equipment, and environmental groups, shall organize and coordinate a cooperative public-private demonstration project to evaluate the practicability and feasibility of requiring the Statewide mandatory source separation and recycling of used computer monitors, used consumer electronic equipment or used television sets or other cathode ray tube-containing devices, found to be of particular concern to the department, as a means of encouraging the recycling rather than disposal of these items.

b.The department shall investigate the availability of, and apply for, funds available from the federal government, or any private or public source, to finance the costs of the demonstration project.

c.The department shall prepare and submit a report to the Governor, to the Legislature, and to the Chairmen of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee or their successor committees no later than two years following the effective date of this act. The report shall describe the progress of the demonstration project and shall include recommendations for further administrative or legislative action.

L.2002,c.106,s.4.



Section 13:1E-212 - Rules, Regulations.

13:1E-212 Rules, regulations.

5.The Commissioner of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement this act.

L.2002,c.106,s.5.



Section 13:1E-213 - Title Amended.

13:1E-213 Title amended.

1.Sections 1 through 10 and section 13 of P.L.2002, c.128 (C.13:1E-213 et seq.) shall be known and may be cited as the "Clean Communities Program Act."

L.2002, c.128, s.1; amended 2007, c.311, s.13.



Section 13:1E-214 - Findings, Declarations Relative To The Clean Communities Program.

13:1E-214 Findings, declarations relative to the Clean Communities Program.

2.The Legislature finds that an uncluttered landscape is among the most priceless heritages which New Jersey can bequeath to posterity; that it is the duty of government to promote and encourage a clean and safe environment; that the proliferation and accumulation of carelessly discarded litter may pose a threat to the public health and safety; that the litter problem is especially serious in a State as densely populated and heavily traveled as New Jersey; and that unseemly litter has an adverse economic effect on New Jersey by making the State less attractive to tourists and new industry and residents.

The Legislature, therefore, declares it to be in the aesthetic, environmental, and economic interests of the State of New Jersey to support a Clean Communities Program.

L.2002, c.128, s.2; amended 2007, c.311, s.14.



Section 13:1E-215 - Definitions Relative To The Clean Communities Program.

13:1E-215 Definitions relative to the Clean Communities Program.

3.As used in the provisions of P.L.2002, c.128 (C.13:1E-213 et al.):

a."Department" means the Department of Environmental Protection.

b."Division" means the Division of Taxation in the Department of the Treasury.

c."Director" means the Director of the Division of Taxation in the Department of the Treasury.

d."Litter" means any used or unconsumed substance or waste material which has been discarded, whether made of aluminum, glass, plastic, rubber, paper, or other natural or synthetic material, or any combination thereof, including, but not limited to, any bottle, jar or can, or any top, cap or detachable tab of any bottle, jar or can, any unlighted cigarette, cigar, match or any flaming or glowing material or any garbage, trash, refuse, debris, rubbish, grass clippings or other lawn or garden waste, newspapers, magazines, glass, metal, plastic or paper containers or other packaging or construction material, but does not include the waste of the primary processes of mining or other extraction processes, logging, sawmilling, farming or manufacturing.

e."Litter-generating products" means the following specific goods which are produced, distributed, or purchased in disposable containers, packages or wrappings; or which are not usually sold in packages, containers, or wrappings but which are commonly discarded in public places; or which are of an unsightly or unsanitary nature, commonly thrown, dropped, discarded, placed, or deposited by a person on public property, or on private property not owned by that person:

(1)Beer and other malt beverages;

(2)Cigarettes and tobacco products;

(3)Cleaning agents and toiletries;

(4)Distilled spirits;

(5)Food for human or pet consumption;

(6)Glass containers sold as such;

(7)Groceries;

(8)Metal containers sold as such;

(9)Motor vehicle tires;

(10) Newsprint and magazine paper stock;

(11) Drugstore sundry products, but not including prescription drugs or nonprescription drugs;

(12) Paper products and household paper, but not including roll stock produced by paper product manufacturers and wood pulp;

(13) Plastic or fiber containers made of synthetic material and sold as such, but not including any container which is routinely reused, has a useful life of more than one year and is ordinarily sold empty at retail;

(14) Soft drinks and carbonated waters; and

(15) Wine.

f."Litter receptacle" means a container suitable for the depositing of litter.

g."Municipality" means any city, borough, town, township or village situated within the boundaries of this State.

h."Person" means any individual or business concern.

i."Public place" means any area that is used or held out for use by the public, whether owned or operated by public or private interests.

j."Recycling" means any process by which materials which would otherwise become solid waste are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products.

k."Sold within the State" or "sales within the State" means all sales of retailers engaged in business within the State and, in the case of manufacturers, wholesalers and distributors, all sales of products for use and consumption within the State. It shall be presumed that all sales of manufacturers, wholesalers and distributors sold within the State are for use and consumption within the State unless it is determined by the director that the products are shipped out of State for out-of-State use.

L.2002,c.128,s.3.



Section 13:1E-216 - User Fee Imposed On Sales By Manufacturer, Wholesaler, Distributor, Retailer Of Litter-generating Products.

13:1E-216 User fee imposed on sales by manufacturer, wholesaler, distributor, retailer of litter-generating products.

4. a. There is imposed upon each person engaged in business in the State as a manufacturer, wholesaler, or distributor of litter-generating products a user fee of 3/100 of 1% (.0003) on sales of those products within the State, and each person engaged in business in the State as a retailer of litter-generating products a user fee of 2.25/100 of 1% (.000225) on sales of those products within the State, except any retailer with less than $500,000.00 in annual retail sales of litter-generating products is exempt from the user fee imposed under this section. A sale by a wholesaler or distributor to another wholesaler or distributor, a sale by a company to another company owned wholly by the same individuals or companies, or a sale by a wholesaler or distributor owned cooperatively by retailers to those retailers is not subject to the user fee imposed under this section. For the purposes of this section, "retailer" includes the owner or operator of a take-out or drive-thru restaurant, the principal activity of which consists of selling for consumption off the premises of the restaurant a meal or food prepared and ready to be eaten. A retailer shall not include (1) the owner or operator of a restaurant with less than 10% in annual retail sales of meals or food prepared and ready to be eaten for consumption off the premises of the restaurant; or (2) the owner or operator of a restaurant, the principal activity of which consists of preparing for consumption within the restaurant a meal or food to be eaten on the premises.

b.Every person subject to the user fee on the sale of litter-generating products imposed pursuant to subsection a. of this section shall file with the director a certificate of registration on a form prescribed by the director. Any person who is registered under any law administered by the division or who is subject to and files returns under any of these laws shall not be required to comply with the provisions of this subsection.

c.Every person subject to the user fee on the sale of litter-generating products imposed pursuant to subsection a. of this section shall, on or before March 15 of each year, prepare and file a return, under oath, for the preceding calendar year with the director on forms and containing any information as the director shall prescribe. The return shall indicate the dollar value of the sales within the State of litter-generating products and at the same time the person shall pay the full amount of user fees due.

d.If a return required by this section is not filed, or if a return when filed is incorrect or insufficient in the opinion of the director, the amount of user fees due shall be determined by the director based on collections from the person liable for the payment of the user fees during the previous five years. Notice of the determination shall be given to the person liable for the payment of the user fees. The determination shall finally and irrevocably fix the user fees unless the person against whom it is assessed, within 90 days after the giving of the notice of the determination, shall file a protest in writing as provided in R.S.54:49-18 and request a hearing, or unless the director on the director's own motion shall redetermine the same. After the hearing the director shall give notice of the determination to the person to whom the user fees are assessed.

e.Any person who shall fail to file a return when due or to pay any user fee when the user fee becomes due, as herein provided, shall be subject to such penalties and interest as may be provided by law. If the director determines that the failure to comply with any provision of this section was excusable under the circumstances, the director may remit any part of the penalty as shall be appropriate under the circumstances.

f.In addition to the other powers granted by this section, the director may:

(1)Delegate to any officer or employee of the division those powers and duties as the director may deem necessary to carry out efficiently the provisions of this section, and the person or persons to whom the powers have been delegated shall possess and may exercise all of the powers and perform all of the duties delegated by the director;

(2)Prescribe and distribute all necessary forms for the implementation of this section; and

(3)Adopt any rules and regulations necessary for the implementation of this section.

g.Notwithstanding the provisions of subparagraph of paragraph (2) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4), if any, to the contrary, any deduction of the user fee imposed pursuant to subsection a. of this section allowed in computing a taxpayer's taxable income which the taxpayer is required to report to the United States Treasury Department for the purpose of computing its federal taxable income shall be allowed in determining the taxpayer's "entire net income" pursuant to subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4).

h.Subsections a. through g. of this section shall be without effect on and after the tenth day following a certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of section 13 of P.L.2002, c.128 (C.13:1E-223).

L.2002,c.128,s.4.



Section 13:1E-217 - Clean Communities Program Fund.

13:1E-217 Clean Communities Program Fund.

5.The Clean Communities Program Fund is established as a nonlapsing, revolving fund in the Department of the Treasury. The Clean Communities Program Fund shall be administered by the Department of Environmental Protection and credited, in addition to any appropriations made thereto, with all user fees imposed pursuant to section 4 of P.L.2002, c.128 (C.13:1E-216) or penalties imposed pursuant to section 10 of P.L.2002, c.128 (C.13:1E-222), and any sums received as voluntary contributions from private sources. Interest received on moneys in the Clean Communities Program Fund shall be credited to the fund. Unless otherwise expressly provided by the specific appropriation thereof by the Legislature, which shall take the form of a discrete legislative appropriations act and shall not be included within the annual appropriations act, all available moneys in the Clean Communities Program Fund shall be appropriated annually solely for the following purposes and no others:

a.10% of the estimated annual balance of the Clean Communities Program Fund shall be used for a State program of litter pickup and removal and of enforcement of litter-related laws and ordinances in State owned places and areas that are accessible to the public. Moneys in the fund may also be used by the State to abate graffiti;

b.50% of the estimated annual balance of the Clean Communities Program Fund shall be distributed as State aid to eligible municipalities with total housing units of 200 or more for programs of litter pickup and removal, including establishing an "Adopt-A-Highway" program, of public education and information relating to litter abatement and of enforcement of litter-related laws and ordinances. The amount of State aid due each municipality shall be solely calculated based on the proportion which the housing units of a qualifying municipality bear to the total housing units in the State. Total housing units shall be determined using the most recent federal decennial population estimates for New Jersey and its municipalities, filed in the office of the Secretary of State. Moneys in the fund may also be used by an eligible municipality to abate graffiti;

c.30% of the estimated annual balance of the Clean Communities Program Fund shall be distributed as State aid to eligible municipalities with total housing units of 200 or more for programs of litter pickup and removal, including establishing an "Adopt-A-Highway" program, of public education and information relating to litter abatement and of enforcement of litter-related laws and ordinances. The amount of State aid due each municipality shall be solely calculated based on the proportion which the municipal road mileage of a qualifying municipality bears to the total municipal road mileage within the State. For the purposes of this subsection, "municipal road mileage" means that road mileage under the jurisdiction of municipalities, as determined by the Department of Transportation. Moneys in the fund may also be used by an eligible municipality to abate graffiti;

d.10% of the estimated annual balance of the Clean Communities Program Fund shall be distributed as State aid to eligible counties for programs of litter pickup and removal, including establishing an "Adopt-A-Highway" program, of public education and information relating to litter abatement and of enforcement of litter-related laws and ordinances. The amount of State aid due each county shall be solely calculated based on the proportion which the county road mileage of an eligible county bears to the total county road mileage within the State. For the purposes of this subsection, "county road mileage" means that road mileage under the jurisdiction of counties, as determined by the Department of Transportation. Moneys in the fund may also be used by an eligible county to abate graffiti;

e.No eligible municipality shall receive less than $4,000 in State aid as apportioned pursuant to subsections b. and c. of this section. A municipality or county may use up to 5% of its State aid for administrative expenses;

f.Prior to the distribution of funds pursuant to subsections a. through d. of this section, $375,000 of the estimated annual balance of the Clean Communities Program Fund shall be annually appropriated to the department and made available on July 1 of every year to the organization under contract with the department pursuant to section 6 of P.L.2002, c.128 (C.13:1E-218) for a Statewide public information and education program concerning antilittering activities and other aspects of responsible solid waste handling behavior, of which up to $75,000 shall be used exclusively to finance an annual Statewide television, radio, newspaper and other media advertising campaign to promote antilittering and responsible solid waste handling behavior.

The organization under contract with the department pursuant to section 6 of P.L.2002, c.128 (C.13:1E-218) shall, no later than the date on which the contract period concludes, submit a report to the Governor and the Legislature concerning its activities during the contract period and any recommendations concerning improving the program. Every eligible municipality and county shall cooperate with the organization under contract with the department pursuant to section 6 of P.L.2002, c.128 (C.13:1E-218) in providing information concerning its program of litter pickup and removal.

No later than May 31, 2008, 25% of the estimated annual balance of the Clean Communities Program Fund shall be appropriated to the State Recycling Fund established pursuant to section 5 of P.L.1981, c.278 (C.13:1E-96). These moneys shall be used by the Department of Environmental Protection for direct recycling grants to counties and municipalities, up to a maximum appropriation of $4,000,000.

g.As used in this section, "graffiti" means any inscription drawn, painted or otherwise made on a bridge, building, public transportation vehicle, rock, wall, sidewalk, street or other exposed surface on public property.

The department may carry forward any unexpended balances in the Clean Communities Program Fund as of June 30 of each year.

L.2002, c.128, s.5; amended 2006, c.31, s.3; 2007, c.311, s.15.



Section 13:1E-218 - Statewide Public Information And Education Program.

13:1E-218 Statewide public information and education program.

6. a. The organization under contract with the department pursuant to section 2 of P.L.1999, c.418 (C.13:1E-99.2b et al.) on the effective date of P.L.2002, c.128 (C.13:1E-213 et al.) shall administer a Statewide public information and education program concerning antilittering activities and other aspects of responsible solid waste handling behavior as part of the Clean Communities Program.

b.The contract to administer the Clean Communities Statewide public information and education program concerning antilittering activities and other aspects of responsible solid waste handling behavior shall provide (1) the terms and conditions of the contract; (2) conditions under which the contract may be terminated and grant funds recaptured by the Department of Environmental Protection; and (3) that the Commissioner of Environmental Protection and the State Treasurer, or their designees, are included as members on the Board of Trustees of the organization.

c.The contract shall be for a period of two years and a contract recipient shall be eligible for a subsequent contract unless the recipient is otherwise disqualified or fails to meet the conditions provided in subsection d. of this section.

d.An organization may be awarded a contract with the department if it meets the following criteria:

(1)the organization is exempt from federal income tax under section 501(c)(3) of the United States Internal Revenue Code (26 U.S.C.s.501(c)(3));

(2)the organization qualifies for tax deductible contributions under section 170(b)(1)(A)(vi) or (viii) of the United States Internal Revenue Code (26 U.S.C.s.170(b)(1)(A)(vi) or (viii));

(3)the organization is incorporated under and subject to the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes and the "Charitable Registration and Investigation Act," P.L.1994, c.16 (C.45:17A-18 et seq.);

(4)the sole purpose of the organization is the funding and administration of a Statewide public information and education program concerning antilittering activities and other aspects of responsible solid waste handling behavior as part of the Clean Communities Program;

(5)the organization demonstrates that it has raised funds or has the capability to raise funds from the private sector for the same purposes moneys in the Clean Communities Program Fund are appropriated; and

(6)the membership of the governing board of the organization consists of representatives of private sector companies or organizations that were subject to the provisions of section 6 of P.L.1985, c.533 (C.13:1E-99.1) prior to December 31, 2000, representatives of the public sector who are local clean community coordinators duly appointed by their county or municipal governing bodies, the Commissioner of Environmental Protection and the State Treasurer or their designees, and representatives of community organizations, academia and organizations that have an interest in litter prevention and education.

L.2002,c.128,s.6.



Section 13:1E-219 - Contract Not Required For Receipt Of State Aid.

13:1E-219 Contract not required for receipt of State aid.

7. a. (1) No contract shall be required as a prerequisite to the distribution of State aid to eligible municipalities and counties for programs of litter pickup and removal pursuant to section 5 of P.L.2002, c.128 (C.13:1E-217). All State aid funds for each fiscal year for which these funds are to be distributed shall be distributed by May 31 of the following year.

(2)Every eligible municipality and county shall submit a brief annual report to the department summarizing the uses and expenditure of funds received for its program of litter pickup and removal.

b.The department shall report to the Governor and the Legislature on the success of the county and municipal litter pickup and removal programs in reducing litter in New Jersey not later than August 30 of each year.

c.Additional expenditures or incremental costs necessary and reasonably incurred by a municipality or county for the abatement and control of litter or any other antilittering activities as a direct result of the implementation of the provisions of P.L.2002, c.128 (C.13:1E-213 et al.) shall, for the purposes of P.L.1976, c.68 (C.40A:4-45.1 et seq.), be considered expenditures mandated by State law.

L.2002,c.128,s.7.



Section 13:1E-220 - Additional Duties, Responsibilities Of Department.

13:1E-220 Additional duties, responsibilities of department.

8.In addition to the duties and responsibilities imposed pursuant to P.L.2002, c.128 (C.13:1E-213 et al.), the Department of Environmental Protection shall:

a.Coordinate the various industry and business organizations seeking to aid in the antilitter effort;

b.Conduct periodic litter surveys or random inspections in various parts of the State to ensure the satisfactory implementation of the county and municipal litter pickup and removal programs required pursuant to section 5 of P.L.2002, c.128 (C.13:1E-217);

c.Encourage and cooperate with all local voluntary and government antilitter campaigns attempting to focus public attention on the Statewide public information and education program concerning antilittering activities and other aspects of responsible solid waste handling behavior as part of the Clean Communities Program;

d.Investigate the availability of, and apply for, funds available from any private or public source to be used in the Clean Communities Program;

e.Investigate the successful methods of litter pickup and removal programs in other states or jurisdictions, encourage the use of litter receptacles, and evaluate their possible incorporation into the New Jersey Clean Communities Program.

L.2002,c.128,s.8.



Section 13:1E-221 - Violations, Penalties.

13:1E-221 Violations, penalties.

9.Every person convicted of a violation of the provisions of P.L.2002, c.128 (C.13:1E-213 et al.) for which no penalty is specifically provided is subject to a fine of not more than $100 for each violation. If the violation is of a continuing nature, each day during which it continues constitutes a separate and distinct offense.

L.2002,c.128,s.9.



Section 13:1E-222 - Rules, Regulations.

13:1E-222 Rules, regulations.

10. a. The Commissioner of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as are necessary to effectuate the provisions of P.L.2002, c.128 (C.13:1E-213 et al.).

b.The director shall adopt, pursuant to the "Administrative Procedure Act," rules and regulations as are necessary to effectuate the provisions of section 4 of P.L.2002, c.128 (C.13:1E-216).

L.2002,c.128,s.10.



Section 13:1E-223 - Annual Appropriations; Conditions.

13:1E-223 Annual appropriations; conditions.

13. a. The annual appropriations act for each State fiscal year shall, without other conditions, limitations or restrictions on the following:

(1)(Deleted by amendment, P.L.2007, c.311).

(2)appropriate the amount specified pursuant to subsection f. of section 5 of P.L.2002, c.128 (C.13:1E-217) to the Department of Environmental Protection for use by the organization under contract with the department pursuant to section 6 of P.L.2002, c.128 (C.13:1E-218) for a Statewide public information and education program concerning antilittering activities and other aspects of responsible solid waste handling behavior; and

(3)appropriate the balance of the Clean Communities Program Fund established pursuant to section 5 of P.L.2002, c.128 (C.13:1E-217) for the purposes set forth in subsections a., b., c. and d. of that section.

b.If the requirements of subsection a. of this section are not met on the effective date of an annual appropriations act for the State fiscal year, or if an amendment or supplement to an annual appropriations act for the State fiscal year should violate any of the requirements of subsection a. of this section, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, not later than five days after the enactment of the annual appropriations act, or an amendment or supplement thereto, that violates any of the requirements of subsection a. of this section, certify to the Director of the Division of Taxation that the requirements of subsection a. of this section have not been met.

L.2002, c.128, s.13; amended 2007, c.311, s.16.



Section 13:1E-224 - Tire Management And Cleanup Fund.

13:1E-224 Tire Management and Cleanup Fund.
3.There is established the Tire Management and Cleanup Fund as a nonlapsing fund in the Department of Environmental Protection in which shall be annually deposited the sum provided pursuant to section 2 of P.L.2004, c.46 (C.54:32F-2) and any recoveries made pursuant to subsection c. of section 4 of P.L.2004, c.46 (C.13:1E-225).

L.2004,c.46,s.3.



Section 13:1E-225 - Local Tire Management Program.

13:1E-225 Local Tire Management Program.
4. a. There is established in the Department of Environmental Protection a Local Tire Management Program for the proper cleanup of abandoned tire piles and to provide grants to counties and municipalities for proper cleanup of abandoned tire piles within their respective jurisdictions.

b.The department may enter any property, facility, premises or site for the purpose of conducting inspections, sampling of soil or water, copying or photocopying documents or records, and otherwise determining if tires may be illegally accumulated.

c.The department shall recover to the use of the Tire Management and Cleanup Fund from the site owner or the person responsible for the accumulation of tires at the site, jointly and severally, all sums expended from the fund to manage tires at an illegal waste tire site, except that the department may decline to pursue such recovery if it finds the amount involved too small or the likelihood of recovery too uncertain.

d.The department may impose a lien on the real property on which the waste tire site is located equal to the estimated cost to bring the tire site into compliance, including attorney's fees and court costs. An owner whose property has such a lien imposed may release that property from a lien claimed under this subsection by filing with the clerk of the Superior Court a cash or surety bond, payable to the department in the amount of the estimated cost of bringing the tire site into compliance with department rules, including attorney's fees and court costs, or the value of the property after the abatement action is complete, whichever is less.

e.This section does not limit the use of other remedies available to the department.

f.The Commissioner of the Department of Environmental Protection may adopt any rules and regulations necessary for the implementation of this section.

L.2004,c.46,s.4.



Section 13:1F-1 - Short Title

13:1F-1. Short title
This act shall be known, and may be cited, as the "Pesticide Control Act of 1971."

L.1971, c. 176, s. 1, eff. June 1, 1971.



Section 13:1F-1A - Inapplicability Of Pesticide Control Act To Certain Insect Inspections.

13:1F-1a Inapplicability of pesticide control act to certain insect inspections.

34.Notwithstanding the provisions of the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.) or any rule or regulation promulgated thereunder to the contrary, the requirements for pesticide applicator or pesticide operator certification, licensing or record keeping shall not apply to any licensed sanitary or health inspector who applies a pesticide not classified for restricted use, on property or premises for the purpose of determining insect infestation.

L.2000,c.126,s.34.



Section 13:1F-2 - Legislative Findings

13:1F-2. Legislative findings
New Jersey, as the most urban State in the Nation, must be especially alert to any possibilities of disturbing natural ecological balance. It is essential to coordinate the activities of State agencies involved in the use of pesticides and, in addition, to formulate State policies regulating the use, transportation, storage, sale and disposal of pesticides and their containers. This requires consideration of many factors, including long term effects on the environment, as well as the safety and effectiveness of pesticides.

The Legislature finds and declares that pesticides have been of value in preventing the outbreak of diseases and insuring bountiful production of agricultural crops, however, indiscriminate use of pesticides in this State would constitute a serious threat to the environment; and that this threat can be eliminated only by the adoption and enforcement of regulations governing the sale, use and application of all pesticides.

L.1971, c. 176, s. 2, eff. June 1, 1971.



Section 13:1F-3 - Definitions

13:1F-3. Definitions
For purposes of this act, unless the context clearly requires a different meaning:

a. "Person" means and shall include corporations, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals, and shall also include all political subdivisions of this State or any agencies or instrumentalities thereof.

b. "Pesticide" means and includes any substance or mixture of substances labeled, designed, intended for or capable of use in preventing, destroying, repelling, sterilizing or mitigating any insects, rodents, nematodes, predatory animals, fungi, weeds and other forms of plant or animal life or viruses, except viruses on or in living man or other animals. The term "pesticide" shall also include any substance or mixture of substances labeled, designed or intended for use as a defoliant, desicant or plant regulator.

c. "Commissioner" means the Commissioner of Environmental Protection in the State Department of Environmental Protection.

d. "Department" means the State Department of Environmental Protection.

e. "Council" means the Pesticide Control Council.

L.1971, c. 176, s. 3, eff. June 1, 1971.



Section 13:1F-4 - Orders, Rules And Regulations; Application Of Federal Law And Regulations

13:1F-4. Orders, rules and regulations; application of federal law and regulations
The commissioner shall have the power to formulate and promulgate, amend and repeal orders, rules and regulations prohibiting, conditioning and controlling the sale, purchase, transportation, labeling, use and application, or any thereof, of pesticides which cause or may tend to cause adverse effects on man or the environment by any person within this State. State rules and regulations with respect to the labeling of any pesticide, the labeling of which is prescribed by Federal law and regulations, shall to the extent practicable conform to the Federal requirements.

L.1971, c. 176, s. 4, eff. June 1, 1971.



Section 13:1F-5 - Adoption, Amendment Or Repeal Of Rule Or Regulation; Notice To Interested Party Of Determination

13:1F-5. Adoption, amendment or repeal of rule or regulation; notice to interested party of determination
No rule or regulation, and no amendment or repeal thereof, shall be adopted except after 30 days prior notice thereof by public advertisement of the date, time and place of such hearing at which opportunity to be heard by the department with respect thereto shall be given to the public, except as to emergent matters presenting imminent peril to the public health, safety or welfare and provided, further, that no rule or regulation and no such amendment or repeal shall be or become effective, except as otherwise provided, until after notice and public hearing before the department as required under the Administrative Procedure Act (C. 52:14B-1 et seq.). Any interested party heard at such public hearing shall be given written notice of the determination of the department.

L.1971, c. 176, s. 5, eff. June 1, 1971.



Section 13:1F-6 - Pesticide Control Council; Creation; Members; Term Of Office; Compensation

13:1F-6. Pesticide control council; creation; members; term of office; compensation
a. There is hereby created in the department a Pesticide Control Council which shall consist of nine members, three of whom shall be the Secretary of Agriculture, the Commissioner of Health, the Dean of the College of Agriculture and Environmental Science of Rutgers, The State University, or their designees, who shall serve as ex officio, and six citizens of the State representing the general public to be appointed by the Governor, to serve at his pleasure, of whom one shall be a farmer, one a toxicologist and one an ecologist. The Governor shall designate a chairman and a vice chairman of the council from the public members who shall serve at the will of the Governor.

b. Of the six members first to be appointed, two shall be appointed for terms of 2 years, two for terms of 3 years and two for terms of 4 years. Thereafter all appointments shall be made for terms of 4 years. All appointed members shall serve after the expiration of their terms until their respective successors are appointed and shall qualify, and any vacancy occurring in the appointed membership of the council shall be filled in the same manner as the original appointment for the unexpired term only, notwithstanding that the previous incumbent may have held over and continued in office as aforesaid.

c. Members of the council shall serve without compensation, but shall be entitled to reimbursement for expenses in attendance at meetings of the council and in performance of their duties as members thereof.

L.1971, c. 176, s. 6, eff. June 1, 1971.



Section 13:1F-7 - Powers And Duties

13:1F-7. Powers and duties
The Pesticide Control Council shall be the advisory body in the Department of Environmental Protection in matters relating to the control, regulation and use of pesticides and is empowered to:

a. Request from the commissioner such information concerning pesticides as it may deem necessary;

b. Study and consider any matter relating to the improvement of pesticide control programs and advise the commissioner thereon;

c. From time to time submit to the commissioner such recommendations and reports which it deems necessary for the proper conduct and improvement of pesticide control programs;

d. Study the use, application and disposal of pesticides and advise the commissioner thereon;

e. Study pesticide control programs and make reports and recommendations thereon to the commissioner as it may deem necessary;

f. Study any regulations promulgated by the department or any other governmental entity in regard to the control of pesticides and make such recommendations thereon to the commissioner as it may deem appropriate;

g. Study and investigate the state of the art and the technical capabilities and limitations of regulations concerning use and control of pesticides and their relation to the environment and ecology and report its findings and recommendations thereon to the commissioner;

h. Study and investigate the need for programs for long range technical support of pesticide control programs and report its findings and recommendations thereon to the commissioner; and

i. Hold periodic public hearings concerning the use and application of pesticides and upon the state of the art and technical capabilities and limitations in pesticide control and report its recommendations thereon to the commissioner.

L.1971, c. 176, s. 7, eff. June 1, 1971.



Section 13:1F-8 - Advice To Commissioner On Proposed Regulations

13:1F-8. Advice to commissioner on proposed regulations
The commissioner shall consult with the council to afford them an opportunity to furnish advice concerning any proposed regulation at least 30 days prior to the public advertisement thereof.

L.1971, c. 176, s. 8, eff. June 1, 1971.



Section 13:1F-9 - Additional Powers

13:1F-9. Additional powers
The department shall have power, in addition to those granted by any other law, to

a. Conduct and supervise research programs for the purpose of determining the effects and hazards of the use and application of pesticides on man and his environment; and in furtherance of this research effort the commissioner shall consider the School of Agriculture of Rutgers, The State University, as a primary source of assistance;

b. Conduct and supervise Statewide programs of pesticide control education including the preparation and distribution of information relating to pesticide control;

c. Enter and inspect any building or place, except private residences, for the purpose of investigating an actual or suspected violation of law relating to pesticides and ascertaining compliance or noncompliance with any rules, regulations or orders of the department;

d. Receive or initiate complaints of violations of applicable laws, rules, regulations and orders relating to pesticides and institute legal proceedings for the prevention of such violations and for the recovery of penalties, in accordance with law;

e. With the approval of the Governor, cooperate with, and receive money from, the Federal Government, the State Government, or any county or municipal government or from private sources for the study and control of pesticides;

f. Declare as a pest any form of plant or animal life or virus which is injurious to plants, man, domestic animals, articles, or substances;

g. Determine whether pesticides are highly toxic to man;

h. Determine standards of coloring or discoloring for pesticides;

i. Subject pesticides to the requirements of Section 11 of P.L.1971, c. 176 (C. 13:1F-11);

j. Cooperate with, and enter into agreement with, any other agency of this State, or the United States, and any other state or agency thereof for the purpose of carrying out the provisions of this act and securing uniformity of regulations, in order to avoid confusion endangering the public health, resulting from diverse requirements, particularly as to the labeling and coloring of pesticides, and to avoid increased costs due to the necessity complying with such diverse requirements in the manufacture and sale of such pesticides;

k. Have the power, in accordance with a fee schedule adopted as a rule or regulation in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), to establish and charge fees for any of the services it performs, which fees shall be annual or periodic as the department shall determine. The fees charged by the department pursuant to this section shall reflect the actual or projected expense incurred by the department in the performance of the service for which the fee is charged. All fees collected pursuant to this section shall be deposited in the Environmental Services Fund created pursuant to P.L.1975, c. 232 and kept separate from other receipts deposited therein and appropriated for the operation of the Pesticide Control Program in the Department of Environmental Protection.

L.1971, c. 176, s. 9, eff. June 1, 1971. Amended by L.1981, c. 538, s. 1, eff. Jan. 12, 1982.



Section 13:1F-10 - Violations, Enforcement, Remedies.

13:1F-10 Violations, enforcement, remedies.

10. a. Whenever, on the basis of available information, the commissioner finds that a person is in violation of the provisions of P.L.1971, c.176 (C.13:1F-1 et seq.), or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an administrative enforcement order in accordance with subsection b. of this section requiring the person to comply;

(2)Bring a civil action in accordance with subsection c. of this section;

(3)Levy a civil administrative penalty in accordance with subsection d. of this section;

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

The exercise of any of the remedies provided in this section shall not preclude recourse to any other remedy so provided.

b. Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an administrative enforcement order: (1) specifying the provision or provisions of P.L.1971, c.176, or of the rule, regulation, permit or order of which the person is in violation; (2) citing the action that constituted the violation; (3) requiring compliance with the provision or provisions violated; and (4) giving notice to the person of a right to a hearing on the matters contained in the order.

c.The commissioner is authorized to commence a civil action in Superior Court for appropriate relief from a violation of the provisions of P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto. This relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, sampling or monitoring survey that led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3) Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation of P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto, for which legal action under this subsection may have been brought;

(4)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

(5)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by any violation for which a civil action has been commenced and brought under this subsection. Recovery of damages and costs under this subsection shall be paid to the State Treasurer.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall include: a reference to the section of the statute, regulation, or order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative order is in addition to all other enforcement provisions in P.L.1971, c.176, or of any rule or regulation adopted, or permit or order issued pursuant thereto, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until 90 days after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

e.Any person who violates the provisions of P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto, or violates an administrative enforcement order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay in full a civil administrative penalty levied pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 for each day during which the violation continues. Any civil penalty imposed pursuant to this subsection may be collected, and any costs incurred in connection therewith may be recovered, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation. The Superior Court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999."

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to P.L.1971, c.176, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g.Each applicant, permittee or licensee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of P.L.1971, c.176.

L.1971, c.176, s.10; amended 1991, c.91, s.222; 2007, c.246, s.3.



Section 13:1F-11 - Detained Or Embargoed Pesticide; Illegal Sale, Label, Use Or Application; Tag; Permission To Use

13:1F-11. Detained or embargoed pesticide; illegal sale, label, use or application; tag; permission to use
Whenever an agent of the department finds, or has probable cause to believe that any pesticide is being sold, labeled, used or applied in violation of any provision of this act or any rule, regulation or order promulgated pursuant to this act, he may affix to such pesticide a tag or other appropriate marking giving notice that such pesticide has been detained or embargoed, and warning all persons not to remove, dispose, or use such pesticide until permission is given by the department or the court. It shall be a violation of this act for any person to remove, dispose, or use any detained or embargoed pesticide without such permission.

L.1971, c. 176, s. 11, eff. June 1, 1971.



Section 13:1F-12 - Powers, Duties And Functions Of Department Under Other Laws; Effect Of Act

13:1F-12. Powers, duties and functions of department under other laws; effect of act
The powers, duties and functions vested in the State Department of Environmental Protection under the provisions of this act shall not be construed to limit in any manner the functions, powers and duties vested in the State Department of Environmental Protection under any other provisions of law.

L.1971, c. 176, s. 12, eff. June 1, 1971.



Section 13:1F-13 - Ordinances, Rules Or Regulations Of Municipality, County Or Board Of Health; Effect Of Act

13:1F-13. Ordinances, rules or regulations of municipality, county or board of health; effect of act
No ordinances of any governing body of a municipality or county or board of health more stringent than this act or any rules or regulations promulgated pursuant thereto shall be superseded by this act. Nothing in this act or in any rules or regulations promulgated pursuant thereto shall preclude the right of any governing body of a municipality or county or board of health, subject to the approval of the department, to adopt ordinances or regulations more stringent than this act or any rules or regulations promulgated pursuant thereto.

L.1971, c. 176, s. 13, eff. June 1, 1971.



Section 13:1F-14 - Construction Of Act; Severability

13:1F-14. Construction of act; severability
This act shall be liberally construed to effectuate the purpose and intent thereof.

If any clause, sentence, paragraph, or part of this act shall for any reason be judged invalid by any court of competent jurisdiction, such judgment shall not affect, impair or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1971, c. 176, s. 14, eff. June 1, 1971. Amended by L.1981, c. 538, s. 2, eff. Jan. 12, 1982.



Section 13:1F-15 - Pesticide Held, Used, Distributed, Sold Or Offered For Sale Or Delivered For Transportation Or Transported In Intrastate Commerce; Annual Registration; Renewal; Denial, Refusal To Register Or Cancellation; Grounds

13:1F-15. Pesticide held, used, distributed, sold or offered for sale or delivered for transportation or transported in intrastate commerce; annual registration; renewal; denial, refusal to register or cancellation; grounds
a. Every pesticide which is held, used, distributed, sold, or offered for sale within this State or delivered for transportation or transported in intrastate commerce or between points within this State through any point outside this State shall be registered annually with the department. All registrations of products shall expire on December 31, following date of issuance, unless such registration shall be renewed annually, in which event the expiration date shall be extended for each year of renewal registration, or until otherwise terminated; provided, that within the discretion of the commissioner, or his authorized representative, a change in the labeling or formula, of a pesticide may be made within the current period of registration, without requiring a re-registration of the product;

b. Each registrant, before selling or offering for sale a pesticide in this State, shall register each branch of pesticide with the department upon forms furnished by the department and shall provide the department with the information it may deem necessary;

c. The department may require the complete formula of any pesticide;

d. If it does not appear to the department that the product is such as to warrant the proposed claims for it or if the product and its labeling and other material required to be submitted do not comply with the provisions of this act or the rules and regulations issued thereunder, the registrant shall be notified of the manner in which the product, labeling, or other material required to be submitted fails to comply with this act or the rules and regulations issued thereunder, so as to afford the registrant an opportunity to make the necessary corrections. If, after receipt of such notice, such corrections are not forthcoming, the department shall deny registration;

e. The department is authorized and empowered to refuse to register, or to cancel the registration of, any brand of pesticide as herein provided, upon satisfactory proof that the registrant has been guilty of fraudulent and deceptive practices in the evasion or attempted evasion of the provisions of this act or any rules and regulations promulgated thereunder; provided, that no registration shall be revoked or refused until the registrant shall have been given a hearing by the department;

f. Nothing in this act shall be construed to restrict or prohibit sales or exchanges of pesticides to each other by importers, manufacturers, or manipulators who mix pesticide materials for sale or as preventing the free and unrestricted shipment of pesticides to manufacturers or manipulators, who have registered their brands as required by the provisions of this act.

L.1981, c. 538, s. 3, eff. Jan. 12, 1982.



Section 13:1F-16 - Violations; Securement Or Impoundment; Hearing; Disposition

13:1F-16. Violations; securement or impoundment; hearing; disposition
a. Any pesticide that is distributed, sold, or offered for sale within this State or delivered for transportation or transported in intrastate commerce or between points within this State through any point outside this State may be secured or impounded by order of the department if it is in violation of any other provision of this act.

b. Any person aggrieved by an order of the department to secure or impound a pesticide who shall apply for a hearing within 15 days after the issuance of the order, shall be granted a hearing in accordance with law.

c. If upon hearing it shall appear that the pesticide was offered or exposed for sale, or had in possession with intent to distribute or sell, or was intended for distribution or sale in violation of any provisions of this act, it shall be confiscated and disposed of by destruction or sale as the court or judge may direct, but no such articles shall be sold contrary to any provisions of this act. The proceeds of any sale, less the legal costs and charges, shall be paid into the Environmental Services Fund.

d. In case the article seized is of such character that when properly marked or branded its sale is not prohibited by this act, such article shall be delivered to the owner upon the payment of the costs of the proceeding and the execution and delivery to the department as obligee, of a good and sufficient bond to the effect that such article shall not be sold or otherwise disposed of contrary to the provisions of this act or the laws of any state, territory, district of the United States, or of the United States.

L.1981, c. 538, s. 4, eff. Jan. 12, 1982.



Section 13:1F-17 - Registration Fee Exemption

13:1F-17. Registration fee exemption
Notwithstanding the provisions of the "Pesticide Control Act of 1971," P.L. 1971, c. 176 (C. 13:1F-1 et seq.) or any rule or regulation promulgated thereunder to the contrary, no registration fee shall be charged any certified private applicator who applies a pesticide on property or premises owned or rented by him and actively devoted to agricultural or horticultural use.

L. 1987, c. 204, s. 1.



Section 13:1F-18 - Definition

13:1F-18. Definition
For the purposes of this act "land actively devoted to agricultural or horticultural use" means land, not less than three acres in area, which is devoted to:

a. In the case of agricultural use, the production for sale of plants and animals useful to man, including but not limited to forages and sod crops; grains and feed crops; dairy animals and dairy products; poultry and poultry products; livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, including the breeding or grazing of any or all of such animals; bees and apiary products; fur animals; trees and forest products; or when devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government; and

b. In the case of horticultural use, the production for sale of fruits of all kinds, including grapes, nuts and berries; vegetables; nursery, floral, ornamental and greenhouse products; or when devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government.

L. 1987, c. 204, s. 2.



Section 13:1F-19 - Short Title

13:1F-19. Short title
1.This act shall be known and may be cited as the "School Integrated Pest Management Act."

L.2002,c.117,s.1.



Section 13:1F-20 - Findings, Declarations Relative To The "School Integrated Pest Management Act."

13:1F-20. Findings, declarations relative to the "School Integrated Pest Management Act."
2.The Legislature finds and declares that in 1992, the National Parent Teacher Association passed a resolution calling for the reduced use of pesticides in schools and calling on policy makers to consider all possible alternatives before using any pesticides; that the National Education Association and many national public interest organizations have announced support for reducing or eliminating pesticide use in schools; that the State, as well as 87 local government entities throughout the State, have adopted integrated pest management policies for their buildings and grounds; that childhood cancer is continuing to increase at the alarming rate of one percent per year; that the overall incidence of childhood cancer increased 10 percent between 1974 and 1991, making cancer the leading cause of childhood death from disease; and that approximately 4,800,000 children in the United States under the age of 18 have asthma, the most common chronic illness in children, and the incidence of asthma is on the rise.

The Legislature further finds and declares that children are more susceptible to hazardous impacts from pesticides than are adults; that numerous scientific studies have linked both cancer and asthma to pesticide exposure; that the United States Environmental Protection Agency has recommended the use of an integrated pest management system by local educational agencies, which emphasizes nonchemical ways of reducing pests, such as sanitation and maintenance; that integrated pest management is an effective and environmentally sensitive approach to pest management that relies on common sense practices; that integrated pest management programs use current, comprehensive information on the life cycles of pests and their interaction with the environment, and that this information, in combination with available pest control methods is used to manage pest damage with the least hazard to people, property and the environment and by economical means; and that integrated pest management programs take advantage of all pest management options possibly including, but not limited to, the judicious use of pesticides; that a notification process should be established for schools under which each student, parent, guardian, staff member, and teacher shall be notified of a pesticide application; that parents and guardians have a right to know that there is an integrated pest management system in their children's schools; that an integrated pest management system provides long-term health and economic benefits; and that parents and guardians should have a right to be notified in advance of any use of a pesticide in their children's schools.

The Legislature therefore determines that it is in the public interest of all of the people of New Jersey that the schools in this State establish an integrated pest management policy.

L.2002,c.117,s.2.



Section 13:1F-21 - Definitions Relative To The "School Integrated Pest Management Act"

13:1F-21. Definitions relative to the "School Integrated Pest Management Act"
3.As used in this act:

"Charter school" means a school established pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.).

"Commissioner" means the Commissioner of Environmental Protection.

"Department" means the Department of Environmental Protection.

"Integrated pest management coordinator" or "coordinator" means an individual who is knowledgeable about integrated pest management systems and has been designated by a local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, as the integrated pest management coordinator pursuant to section 5 of this act.

"Low Impact Pesticide" means any pesticide or pesticidal active ingredient alone, or in combination with inert ingredients, that the United States Environmental Protection Agency has determined is not of a character necessary to be regulated pursuant to the "Federal Insecticide, Fungicide, and Rodenticide Act," 7 U.S.C. s.136 et seq. and that has been exempted from the registration and reporting requirements adopted pursuant to that act; any gel; paste; bait; antimicrobial agent such as a disinfectant used as a cleaning product; boric acid; disodium octoborate tetrahydrate; silica gels; diatomaceous earth; microbe-based insecticides such as bacillus thuringiensis; botanical insecticides, not including synthetic pyrethroids, without toxic synergists; and biological, living control agents.

"Pesticide" means any substance or mixture of substances labeled, designed, intended for or capable of use in preventing, destroying, repelling, sterilizing or mitigating any insects, rodents, nematodes, predatory animals, fungi, weeds and other forms of plant or animal life or viruses, except viruses on or in living man or other animals. "Pesticide" shall also include any substance or mixture of substances labeled, designed or intended for use as a defoliant, desiccant or plant regulator.

"School" means any public or private school as defined in N.J.S.18A:1-1.

"School integrated pest management policy" means a managed pest control policy that eliminates or mitigates economic, health, and aesthetic damage caused by pests in schools; that delivers effective pest management, reduces the volume of pesticides used to minimize the potential hazards posed by pesticides to human health and the environment in schools; that uses integrated methods, site or pest inspections, pest population monitoring, an evaluation of the need for pest control, and one or more pest control methods, including sanitation, structural repair, mechanical and biological controls, other nonchemical methods, and when nonchemical options are ineffective or unreasonable, allows the use of a pesticide, with a preference toward first considering the use of a low impact pesticide for schools.

"School pest emergency" means an urgent need to mitigate or eliminate a pest that threatens the health or safety of a student or staff member.

"School property" means any area inside and outside of the school buildings controlled, managed, or owned by the school or school district.

"Staff member" means an employee of a school or school district, including administrators, teachers, and other persons regularly employed by a school or school district, but shall not include an employee hired by a school, school district or the State to apply a pesticide or a person assisting in the application of a pesticide.

"Universal notification" means notice provided by a local school board, a board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, to all parents or guardians of children attending a school, and staff members of a school or school district.

L.2002,c.117,s.3.



Section 13:1F-22 - Development Of Model School Integrated Pest Management Policy

13:1F-22. Development of model school integrated pest management policy
4. a. No later than 12 months after the effective date of this act, the commissioner, in consultation with the Commissioner of Education, the New Jersey School Boards Association, and the New Jersey Cooperative Extension of Rutgers, The State University shall develop a model school integrated pest management policy that is based upon recommended integrated pest management plans for schools disseminated by the United States Environmental Protection Agency and that conforms to the rules adopted by the department pursuant to the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.).

b.No later than 18 months after the effective date of this act, the superintendent of the school district, for each school in the district, the board of trustees of a charter school, and the principal or chief administrator of a private school, shall adopt and implement a school integrated pest management policy for the school property consistent with the model policy developed pursuant to subsection a. of this section and that complies with the provisions of this act.

L.2002,c.117,s.4.



Section 13:1F-23 - Designation Of Integrated Pest Management Coordinator

13:1F-23. Designation of integrated pest management coordinator
5. a. Each local school board of a school district, each board of trustees of a charter school, and each principal or chief administrator of a private school, as appropriate, shall designate an integrated pest management coordinator to carry out the school integrated pest management policy required pursuant to section 4 of this act.

b.The integrated pest management coordinator for a school or school district shall:

(1)maintain information about the school or school district's school integrated pest management policy and about pesticide applications on the school property of the school or the schools within the school district;

(2)act as a contact for inquiries about the school integrated pest management policy; and

(3)maintain material safety data sheets, when available, and labels for all pesticides that are used on the school property of the school or of the schools in the school district.

L.2002,c.117,s.5.



Section 13:1F-24 - Maintenance Of Records Of Pesticide Application; Notices Of Policy

13:1F-24. Maintenance of records of pesticide application; notices of policy
6. a. The local school board of a school district, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall request from the pesticide applicator and shall maintain records of pesticide applications used on school property at each school or for each school in the school district for three years after the application, and for five years after the application of a pesticide designed to control termites, and on request, shall make the data available to the public for review.

b.Annually, each local school board, each board of trustees of a charter school, or each principal or chief administrator of a private school, as appropriate, shall include a notice of the school integrated pest management policy of the school or school district in school calendars or other forms of universal notification.

c.The notice shall include:

(1)the school integrated pest management policy of the school or school district;

(2)a list of any pesticide that is in use or that has been used in the last 12 months on school property;

(3)the name, address, and telephone number of the integrated pest management coordinator of the school or school district;

(4)a statement that: (a) the integrated pest management coordinator maintains the product label and material safety data sheet, when available, of each pesticide that may be used on school property; (b) the label and data sheet is available for review by a parent, guardian, staff member, or student attending the school; and (c) the integrated pest management coordinator is available to parents, guardians, and staff members for information and comment;

(5)the time and place of any meetings that will be held to adopt the school integrated pest management policy; and

(6)the following statement:

"As part of a school pest management plan, (insert school name) may use pesticides to control pests. The United States Environmental Protection Agency (EPA) and the New Jersey Department of Environmental Protection (DEP) register pesticides to determine that the use of a pesticide in accordance with instructions printed on the label does not pose an unreasonable risk to human health and the environment. Nevertheless, the EPA and DEP cannot guarantee that registered pesticides do not pose any risk to human health, thus unnecessary exposure to pesticides should be avoided. The EPA has issued the statement that where possible, persons who are potentially sensitive, such as pregnant women, infants and children, should avoid unnecessary pesticide exposure."

d.After the beginning of each school year, each local school board, each board of trustees of a charter school, or each principal or chief administrator of a private school, as appropriate, shall provide the notice required pursuant to subsection b. of this section to: (1) each new staff member who is employed during the school year; and (2) the parent or guardian of each new student enrolled during the school year.

L.2002,c.117,s.6.



Section 13:1F-25 - Permitted Use Of Certain Pesticides; Notice

13:1F-25. Permitted use of certain pesticides; notice
7. a. If a local school board, board of trustees of a charter school or principal or chief administrator of a private school, as appropriate, determines that a pesticide, other than a low impact pesticide, must be used on school property, a pesticide may be used only in accordance with this section.

b.At least 72 hours before a pesticide, other than a low impact pesticide, is used on school property, the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall provide to a parent or guardian of each student enrolled at the school and each staff member of the school, notice that includes:

(1)the common name, trade name, and federal Environmental Protection Agency registration number of the pesticide;

(2)a description of the location of the application of the pesticide;

(3)a description of the date and time of application, except that, in the case of outdoor pesticide applications, one notice shall include three dates, in chronological order, on which the outdoor pesticide applications may take place if the preceding date is canceled;

(4)a statement that The Office of Pesticide Programs of the United States Environmental Protection Agency has stated: "Where possible, persons who potentially are sensitive, such as pregnant women, infants, and children, should avoid any unnecessary pesticide exposure";

(5)a description of potential adverse effects of the pesticide based on the material safety data sheet, if available, for the pesticide;

(6)a description of the reasons for the application of the pesticide;

(7)the name and telephone number of the integrated pest management coordinator for the school or the school district; and

(8)any additional label instruction and precautions related to public safety.

c.The local school board of a school district, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, may provide the notice required by subsection b. of this section by:

(1)written notice sent home with the student and provided to each staff member;

(2)a telephone call;

(3)direct contact;

(4)written notice mailed at least one week before the application; or

(5)electronic mail.

d.If the date of the application of the pesticide must be extended beyond the period required for notice under this section, the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall reissue the notice required under this section for the new date of application.

L.2002,c.117,s.7.



Section 13:1F-26 - Posting Of Sign Prior To Use Of Certain Pesticides

13:1F-26. Posting of sign prior to use of certain pesticides
8. a. At least 72 hours before a pesticide, other than a low impact pesticide, is used on school property, the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall post a sign that provides notice of the application of the pesticide (1) in a prominent place that is in or adjacent to the location to be treated; and (2) at each entrance to the building or school ground to be treated.

b.A sign required pursuant to subsection a. of this section for the application of a pesticide shall (1) remain posted for at least 72 hours after the end of the treatment; (2) be at least 8 « inches by 11 inches; and (3) state the same information as that required for prior notification of the pesticide application pursuant to section 7 of this act.

c.In the case of outdoor pesticide applications, each sign shall include three dates, in chronological order, on which the outdoor pesticide application may take place if the preceding date is canceled due to weather. A sign shall be posted after an outdoor pesticide application in accordance with subsection b. of this section.

d.The requirement imposed pursuant to this section shall be in addition to any requirements imposed pursuant to the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.), and any rules or regulations adopted pursuant thereto.

L.2002,c.117,s.8.



Section 13:1F-27 - Applicability Of Notice And Posting Requirements

13:1F-27. Applicability of notice and posting requirements
9.The provisions of sections 7 and 8 of this act shall apply if any person applies a pesticide, other than a low impact pesticide, on school property, including a custodian, staff member, or commercial applicator. These provisions shall apply to a school during the school year, and during holidays and the summer months, only if the school is in use by children during those periods. During those periods, notices shall be provided to all staff members and the parents or guardians of the students that are using the school in an authorized manner.

L.2002,c.117,s.9.



Section 13:1F-28 - Emergency Use Of Certain Pesticides

13:1F-28. Emergency use of certain pesticides
10. a. A pesticide, other than a low impact pesticide, may be applied on school property in response to an emergency, without complying with the provisions of sections 7 and 8 of this act, provided the requirements of subsection b. of this section are met.

b.Within 24 hours after the application of a pesticide pursuant to this section, or on the morning of the next school day, whichever is earlier, the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall provide to each parent or guardian of a student enrolled at the school, and staff member of the school, notice of the application of the pesticide for emergency pest control that includes: (1) the information required for a notice under section 7 of this act; (2) a description of the problem and the factors that qualified the problem as an emergency that threatened the health or safety of a student or staff member; and (3) if necessary, a description of the steps that will be taken in the future to avoid emergency application of a pesticide pursuant to this section.

c.The local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, may provide the notice required by subsection b. of this section by: (1) written notice sent home with the student and provided to the staff member; (2) a telephone call; (3) direct contact; or (4) electronic mail.

d.When a pesticide is applied pursuant to this section, the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall post a sign warning of the pesticide application at the time of the application of the pesticide, in accordance with the provisions of section 8 of this act.

e.If there is an application of a pesticide pursuant to this section, the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall modify the school integrated pest management policy of the school or school district if necessary, to minimize the future emergency applications of pesticides under this section.

L.2002,c.117,s.10.



Section 13:1F-29 - Prohibited Use Of Certain Pesticides

13:1F-29. Prohibited use of certain pesticides
11. a. A pesticide, other than a low impact pesticide, shall not be applied on school property where students are expected to be present for academic instruction or for organized extra-curricular activities prior to the time prescribed for re-entry to the application site by the United State Environmental Protection Agency on the pesticide label, except that if no specific numerical re-entry time is prescribed on a pesticide label, such a pesticide, other than a low impact pesticide, shall not be applied on school property where students are expected to be present for academic instruction or for organized extra-curricular activities within seven hours of the application.

b.A pesticide, other than a low impact pesticide, shall not be applied in a school building when students are present. Students may not be present in an untreated portion of a school building unless the area being treated with a pesticide, other than a low impact pesticide, is served by a separate ventilation system and is separated from the untreated area by smoke or fire doors.

c.A low impact pesticide may be applied in areas of a school building where students will not contact treated areas until sufficient time is allowed for the substance to dry or settle, or after the period of time prescribed for re-entry or for ventilation requirements on the pesticide label has elapsed.

d. This section shall not apply when pesticides are applied on school property for student instructional purposes or by public health officials during the normal course of their duties.

L.2002,c.117,s.11.



Section 13:1F-30 - Immunity From Liability Of Commercial Pesticide Applicator

13:1F-30. Immunity from liability of commercial pesticide applicator
12. A commercial pesticide applicator shall not be liable to any person for damages resulting from the application of a pesticide at a school if the damages are solely due to the failure of the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, to provide the notice required prior to the application of a pesticide pursuant to the provisions of section 7, 8, 9, or 10 of P.L.2002, c.117 (C.13:1F-25, C.13:1F-26, C.13:1F-27 or C.13:1F-28).

L.2002,c.117,s.12.



Section 13:1F-31 - Development, Availability Of Form For Certifying Compliance

13:1F-31. Development, availability of form for certifying compliance
13. The department shall develop and make available to commercial pesticide applicators a form which a commercial pesticide applicator may request an integrated pest management coordinator to sign prior to the application of a pesticide, other than a low impact pesticide, on school property. The form developed pursuant to this section shall set forth a certification by the integrated pest management coordinator that the notice and posting requirements for the application of a pesticide established pursuant to section 7 and section 8 of this act, or the posting requirement established pursuant to section 10 of this act, as appropriate, have been complied with. Upon being presented by a commercial pesticide applicator with a form pursuant to this section, the signature of the integrated pest management coordinator shall be required as a condition for the application of the pesticide.

L.2002,c.117,s.13.



Section 13:1F-32 - Issuance Of Administrative Order; Notice Of Violation

13:1F-32. Issuance of administrative order; notice of violation
14. a. The Department of Environmental Protection may issue an administrative order against a local school board, the board of trustees of a charter school, or a principal or chief administrator of a private school that fails to adopt and implement a pesticide use and school integrated pest management policy in compliance with the provisions of this act. Upon identification of a violation of this act, the department shall issue a notice of violation by certified mail or personal service to the person responsible for the violation that identifies the violation and states that an administrative order may be issued requiring compliance with the act. Any notice of violation or administrative order shall (1) specify the provision or provisions of this act, or the rule or regulation adopted pursuant thereto, of which the person is in violation; (2) cite the action that caused the violation; and (3) require compliance with the provision of this act or the rule or regulation adopted pursuant thereto of which the person is in violation. In addition, any administrative order issued pursuant to this section shall give notice to the person of his right to a hearing on the matters contained in the order. The person shall have 20 days from receipt of the order within which to deliver to the commissioner a written request for a hearing. Subsequent to the hearing and upon finding that a violation has occurred, the commissioner may issue a final order. If no hearing is requested, the order shall become a final order upon the expiration of the 20-day period.

b.The provisions of section 10 of P.L.1971, c.176 (C.13:1F-10) shall not apply to this act.

L.2002,c.117,s.14.



Section 13:1F-33 - Rules, Regulations

13:1F-33. Rules, regulations
15. The commissioner shall adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules or regulations as are necessary to implement the provisions of this act.

L.2002,c.117,s.15.



Section 13:1G-1 - Short Title

13:1G-1. Short title
This act shall be known and may be cited as the "Noise Control Act of 1971."

L.1971, c. 418, s. 1, eff. Jan. 24, 1972.



Section 13:1G-2 - Legislative Findings

13:1G-2. Legislative findings
The Legislature finds and determines that the people of the State are entitled to and should be insured an environment free from noise which unnecessarily degrades the quality of life; that the levels of noise in the community have reached such a degree as to endanger the health, safety and welfare of the people of this State as well as the integrity of the environment; and that this threat can be abated by the adoption and enforcement of noise standards embodied in regulations.

L.1971, c. 418, s. 2, eff. Jan. 24, 1972.



Section 13:1G-3 - Definitions

13:1G-3. Definitions
For the purposes of this act, the following words shall have the following meanings:

a. "Commissioner" means the Commissioner of the State Department of Environmental Protection.

b. "Council" means the Noise Control Council created under this act.

c. "Department" means the State Department of Environmental Protection.

d. "Noise" means any sounds of such level and duration as to be or tend to be injurious to human health or welfare, or which would unreasonably interfere with the enjoyment of life or property throughout the State or in any portions thereof, but excludes all aspects of the employer-employee relationship concerning health and safety hazards within the confines of a place of employment.

e. "Person" means any corporation, company, association, society, firm, partnership, and joint stock company as well as individuals, and shall also include the State and all its political subdivisions and any agencies or instrumentalities thereof.

L.1971, c. 418, s. 3, eff. Jan. 24, 1972.



Section 13:1G-4 - Codes, Rules And Regulations; Contents; Promulgation; Enforcement

13:1G-4. Codes, rules and regulations; contents; promulgation; enforcement
The department, in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) shall, from time to time, adopt, amend, repeal and enforce reasonable codes, rules and regulations necessary to carry out the intent of this act. Such codes, rules and regulations may include, but shall not be limited to the following:

a. Antidegradation provisions which restrain noisemakers from raising their noise output to the maximum allowable limit.

b. Curfew provisions which prohibit particular noisemaking activities or operations during particular days or particular hours;

c. Spill-over provisions which consider noise only to the extent that it spills over a property line;

d. Zonal provisions which restrict particular noisemaking activities to specified areas;

e. Accessory provisions which prohibit the use of machines or vehicles without noise quieting devices and materials such as mufflers, insulation or isolators; and

f. License and permit provisions which limit or require compliance with performance standards as a condition to the installation or operation of machinery and equipment in the conduct of noise-making activities.

L.1971, c. 418, s. 4, eff. Jan. 24, 1972.



Section 13:1G-4.1 - Curfew Hour Alarms

13:1G-4.1. Curfew hour alarms
It shall not be a violation of the "Noise Control Act of 1971" P.L. 1971, c. 418 (C. 13:1G-1 et seq.) or any rule or regulation promulgated by the Department of Environmental Protection pursuant to that act, for a municipality to sound an alarm by siren, bell or other appropriate method in order to warn juveniles of the approach or arrival of the curfew hour established by municipal ordinance; providing that the governing body of the municipality has, by ordinance, determined to sound an alarm.

L. 1986, c. 179, s. 1, eff. Dec. 9, 1986.



Section 13:1G-4.2 - Use Of Sirens Near Schools Restricted; Exceptions

13:1G-4.2. Use of sirens near schools restricted; exceptions
1. a. A siren or other sound emitting device used to alert firefighters or other emergency services personnel of a fire or other emergency shall be located no closer than 250 feet from any elementary school or adjacent school yard or playground, except that this prohibition shall not apply to any siren or sound emitting device that is located on the premises of a fire station or other facility operated by a local fire department or force or first aid, rescue or emergency squad.

This subsection shall not apply to sirens or other sound emitting devices placed in service before July 16, 1992, and located in municipalities with a population of less than 25,000 persons and with a population density of more than 2,500 persons per square mile, according to the latest federal decennial census.

Nothing in this subsection shall have the effect of restricting the use of a siren or other sound emitting device to alert the public of an emergency pursuant to the provisions of the emergency management act, P.L.1942, c.251 (C.App. A:9-33 et seq.), or any applicable federal laws or regulations pertaining to emergency planning and preparedness.

b. The Commissioner of Environmental Protection and Energy shall promulgate rules and regulations necessary to carry out the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1991,c.475,s.1; amended 1992,c.122.



Section 13:1G-4.3 - Exceptions To The "Noise Control Act Of 1971."

13:1G-4.3 Exceptions to the "Noise Control Act of 1971."

1. a. (1) (a) It shall not be a violation of the "Noise Control Act of 1971," P.L.1971, c.418 (C.13:1G-1 et seq.), or any rule or regulation established pursuant thereto, for a person to operate a beach bar, located outside of the Atlantic City Tourism District and existing and operating as of August 31, 2011, during normal business hours, as defined by the department, between May 15 and October 15.

(b)(Deleted by amendment, P.L.2014, c.24)

(2)It shall not be a violation of the "Noise Control Act of 1971," P.L.1971, c.418 (C.13:1G-1 et seq.), or any rule or regulation established pursuant thereto, for a person to operate an amusement park or a carnival amusement ride, existing and operating as of August 31, 2011, during normal business hours, as defined by the department, between May 15 and October 15, provided, however, that the person operating the carnival amusement ride, whether within an amusement park or otherwise, is complying with the recommendations of the manufacturer for maintaining and lubricating the carnival amusement ride to minimize, to the extent practicable, the noise sources within and on the ride.

b.In the event of the replacement of a carnival amusement ride existing and in operation as of August 31, 2011, the ride shall remain subject to the provisions of paragraph (2) of subsection a. of this section provided that the noise emissions of the new carnival amusement ride are less than or equal to the noise emissions of the ride that is being replaced.

c.As used in this section:

"Amusement park" means "amusement park" as defined in section 1 of P.L.1992, c.118 (C.5:3-55).

"Atlantic City Tourism District" means the district established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219).

"Carnival amusement ride" means "carnival amusement ride" as defined in section 2 of P.L.1975, c.105 (C.5:3-32).

L.2011, c.198, s.1; amended 2013, c.34; 2014, c.24.



Section 13:1G-5 - Powers Of Department

13:1G-5. Powers of department
The department, in addition to its power to make and enforce codes, rules or regulations promulgated by it, and in furtherance of said power, shall also have the power to:

a. Conduct and supervise research programs for the purpose of determining the causes, effects and hazards of noise.

b. Conduct and supervise Statewide programs of noise control education, including the preparation and distribution of information relating to noise control.

c. Require the registration of persons involved in operations which may result in noise and the filing of reports by them containing information relating to the sources of said noise and such other information as the department shall prescribe. Such registration may be revoked or suspended or renewal withheld, for any violation of this act or of any codes, rules, regulations or orders promulgated hereunder. The department may in accordance with a fee schedule adopted as a rule or regulation establish and charge nonrefundable fees for registration which may be annual or periodic as the department shall determine. The registration fee shall not be less than $10.00 nor more than $250.00 based on criteria contained in the fee schedule.

d. Enter and inspect any building or place, except private residences, for the purpose of investigating an actual or suspected source of noise and ascertaining compliance or noncompliance of any code, rule and regulation of the department. Any information relating to secret processes or methods of manufacture or production obtained in the course of such inspection, investigation or determination shall be kept confidential and shall not be admissible in evidence in any court or in any other proceeding except to the extent herein provided. If tests of any type are made for the purpose of determining whether or not a violation has occurred, or for any other purpose in connection with such entry and inspection, a duplicate of the results of the tests shall be furnished promptly to the person suspected of violating the code, rule or regulation.

e. With the approval of the Governor, cooperate with and receive money from the Federal Government, the State Government or any county or municipal government or from private sources for the study and control of noise.

f. Receive or initiate complaints of noise, hold hearings in connection therewith and institute legal proceedings for the prevention of noise and for the recovery of penalties, in accordance with this act.

L.1971, c. 418, s. 5, eff. Jan. 24, 1972.



Section 13:1G-6 - Motor Vehicles; Control Of Noise; Codes, Rules And Regulations

13:1G-6. Motor vehicles; control of noise; codes, rules and regulations
The department, after consultation with the Director of the Division of Motor Vehicles, shall have the power to formulate, promulgate, amend and repeal codes, rules and regulations establishing standards and requirements for the control of noise from motor vehicles.

L.1971, c. 418, s. 6, eff. Jan. 24, 1972.



Section 13:1G-7 - Application Of Code, Rule Or Regulation To Motor Vehicles

13:1G-7. Application of code, rule or regulation to motor vehicles
Any code, rule or regulation establishing standards and requirements for the control of noise from motor vehicles shall be applicable to such classification of motor vehicles as the department shall determine to be necessary to carry out the purpose of this act and shall apply to such motor vehicles not earlier than 180 days following the date of adoption.

L.1971, c. 418, s. 7, eff. Jan. 24, 1972.



Section 13:1G-8 - Motor Vehicles; Inspections; Compliance With Standards Of Noise Control

13:1G-8. Motor vehicles; inspections; compliance with standards of noise control
Any motor vehicle which is subject to inspection by the Division of Motor Vehicles or any other duly authorized body shall, as a condition of compliance with said inspection, pass such tests as may be required to demonstrate that the motor vehicle compliance with any standards and requirements for the control of noise established by the New Jersey State Department of Environmental Protection which are applicable to such motor vehicle.

L.1971, c. 418, s. 8, eff. Jan. 24, 1972.



Section 13:1G-9 - Motor Vehicles; Operation In Violation Of Noise Standards; Penalty

13:1G-9. Motor vehicles; operation in violation of noise standards; penalty
Any person who operates a motor vehicle or owns a motor vehicle which he permits to be operated upon the public highways of this State which generates noise in excess of standards adopted by the department shall be liable to a penalty of not less than $25.00 nor more than $1,000.00 which shall be enforced in accordance with the provisions of chapter 5 of Title 39 of the Revised Statutes.

L.1971, c. 418, s. 9, eff. Jan. 24, 1972.



Section 13:1G-10 - Obstruction Or Interference With Performance Of Duties By Department Personnel

13:1G-10. Obstruction or interference with performance of duties by department personnel
No person shall obstruct, hinder or delay, or interfere with by force or otherwise, the performance by the department or its personnel of any duty under the provisions of this act, or refuse to permit such personnel to perform their duties by refusing them, upon proper identification or presentation of a written order of the department, entrance to any premises.

L.1971, c. 418, s. 10, eff. Jan. 24, 1972.



Section 13:1G-11 - Violations; Investigation; Order To Cease; Enforcement; Corrections By Violator; Hearings

13:1G-11. Violations; investigation; order to cease; enforcement; corrections by violator; hearings
Whenever the department has cause to believe that any person is violating any code, rule or regulation promulgated by the department, the department shall cause a prompt investigation to be made in connection therewith.

If upon inspection the department discovers a condition which is in violation of any provision of this act or any code, rule or regulation promulgated pursuant thereto, it shall be authorized to order such violation to cease and to take such steps necessary to enforce such an order. The said order shall state the items which are in violation and shall provide a reasonable specified time within which the violation must cease.

The person responsible shall make the corrections necessary to comply with the requirements of this act or code, rule or regulation promulgated pursuant thereto within the time specified in the order.

Nothing herein shall be deemed to prevent the department from prosecuting any violation of this act or any code, rule or regulation promulgated pursuant thereto notwithstanding that such violation is corrected in accordance with its order. The department shall not be prevented from directly prosecuting any violations of this act or any code, rule, or regulation promulgated pursuant thereto, without the necessity of first issuing an order.

Any person aggrieved by an order of the department under this act may, upon application made within 15 days after notice thereof, be entitled to a hearing before the department which shall within 30 days thereafter hold a hearing of which at least 15 days' written notice shall be given to such persons. Within 30 days after such hearing the department shall issue an appropriate order modifying, approving or disapproving its prior order. A copy of such order shall be served upon all interested parties. Pending the determination by the department and upon application therefor the department may stay the operation of such order upon such terms and conditions as it may deem proper.

L.1971, c. 418, s. 11, eff. Jan. 24, 1972.



Section 13:1G-12 - Hearings; Testimony; Copies Of Transcript Or Record

13:1G-12. Hearings; testimony; copies of transcript or record
The testimony taken at any hearing shall be under oath and recorded stenographically, but the parties shall not be bound by the strict rules of evidence prevailing in the courts of law and equity. True copies of any transcript and of any other record made of or at such hearings shall be furnished to any party thereto upon request and at his expense.

L.1971, c. 418, s. 12, eff. Jan. 24, 1972.



Section 13:1G-13 - Hearings; Hearing Officer; Powers

13:1G-13. Hearings; hearing officer; powers
Any hearing required by this act to be held before the department shall be held before the commissioner or a member of the department designated by him, who shall have power to subpoena witnesses and compel their attendance, administer oaths and require the production for examination of any books or papers relating to any matter under investigation in any such hearing. The department, at the request of any respondent to a complaint made by it, or to it, pursuant to this act, shall subpoena and compel the attendance of such witnesses as the respondent may designate and require the production for examination of any books or papers relating to any matter under investigation in any such hearing.

L.1971, c. 418, s. 13, eff. Jan. 24, 1972.



Section 13:1G-14 - Injunctive Relief; Penalties

13:1G-14. Injunctive relief; penalties
14. If any person violates any of the provisions of this act or any rule, regulation or order promulgated pursuant to the provisions of this act, the department may institute an action in a court of competent jurisdiction for injunctive relief to prohibit and prevent such violation or violations and the said court may proceed in the action in a summary manner.

Any person who violates the provisions of this act or any rule, regulation or order promulgated pursuant to this act shall be liable to a penalty of not more than $3,000.00 for each offense, to be collected in a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), and in any case before a court of competent jurisdiction wherein injunctive relief has been requested, except as provided in section 9 of this act. The Superior Court shall have jurisdiction to enforce said penalty enforcement law. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The department is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances, including a rebate of any such penalty paid to the extent of 75% thereof where such person satisfies the department within one year or such other period as the department may deem reasonable that such violation has been eliminated or removed or that such order or injunction has been met or satisfied as the case may be.

L.1971,c.418,s.14; amended 1991,c.91,s.223.



Section 13:1G-15 - Judicial Review

13:1G-15. Judicial review
Review of any final decision or action by the department or review of the validity of any code, rule or regulation of the department shall be in accordance with the rules of court.

L.1971, c. 418, s. 15, eff. Jan. 24, 1972.



Section 13:1G-16 - Cooperation And Agreements With Other Governmental Agencies

13:1G-16. Cooperation and agreements with other governmental agencies
The department shall cooperate with the Departments of Labor and Industry, Health, Community Affairs, Transportation, and Agriculture, with the State Division of Motor Vehicles, with the Federal Aviation Administration and with any other appropriate governmental agency while preparing and before promulgating any codes, rules and regulations. The department shall also be empowered to enter into agreements with the above mentioned agencies to expedite the administration of said codes, rules and regulations and to reduce the number of inspections which any person or premise might be subjected to.

L.1971, c. 418, s. 16, eff. Jan. 24, 1972.



Section 13:1G-17 - Noise Control Council

13:1G-17. Noise control council
There is hereby created in the Department of Environmental Protection a Noise Control Council, which shall consist of 13 members, four of whom shall be the Commissioner of Community Affairs or a member of the Department of Community Affairs designated by him, the Commissioner of Health, or a member of the Department of Health designated by him, the Commissioner of Labor and Industry, or a member of the Department of Labor and Industry designated by him, and the Director of the Division of Motor Vehicles, or a member of the Division of Motor Vehicles designated by him, all of whom shall serve ex officio, and nine public members, all of whom shall be appointed by the Governor. The public members shall include a medical doctor, an industrialist, an ecologist, a civil engineer and a member of a local governing body.

Of the nine members first to be appointed by the Governor, two shall be appointed for a term of 1 year, two for a term of 2 years, two for a term of 3 years, and three for terms of 4 years beginning on January 1, 1972. Thereafter, all appointments shall be made for terms of 4 years beginning on January 1. All appointed members shall serve after the expiration of their terms until their respective successors are appointed and shall qualify, and any vacancy occurring in the appointed membership of the council, by expiration of term or otherwise, shall be filled in the same manner as the original appointment for the unexpired term only, notwithstanding that the previous incumbent may have held over and continued in office as aforesaid. The Governor may remove any appointed member of the council for cause after a public hearing.

Members of the council shall serve without compensation, but shall be reimbursed for expenses actually incurred in attending meetings of the council and in the performance of their duties as members thereof.

The council shall elect biannually a chairman and vice-chairman from its own membership, and seven members of the council shall constitute a quorum to transact its business.

L.1971, c. 418, s. 17, eff. Jan. 24, 1972.



Section 13:1G-18 - Powers And Duties Of Council

13:1G-18. Powers and duties of council
The Noise Control Council shall:

a. Request from the commissioner information concerning the noise control program.

b. Consider any matter relating to the preservation and improvement of the noise control program and advise the commissioner thereof.

c. From time to time, submit to the commissioner any recommendations which it deems necessary for the proper conduct and improvement of the noise control program.

d. Study the noise control program and make its recommendations thereon to the commissioner.

e. Study the codes, rules and regulations promulgated by the department in regard to noise control and make its recommendations for their improvement to the commissioner.

f. Study and investigate the state of the art and the technical capabilities and limitations of noise control and report its findings and recommendations thereon to the commissioner.

g. Study and investigate the need for programs for the long-range technical support of the noise control program and report its findings and recommendations thereon to the commissioner.

h. Hold public hearings at least once a year in regard to existing noise control statutes, codes, rules and regulations and upon the state of the art and technical capabilities and limitations in noise control and report its recommendations thereon to the commissioner.

i. Be empowered to veto the adoption, amendment or repeal of any code, rule or regulation for the control of noise. By majority vote of the whole council, the council may vote its disapproval of any code, rule or regulation or any change therein. The council may exercise its veto at any time before the promulgation by the commissioner of any such code, rule or regulation.

L.1971, c. 418, s. 18, eff. Jan. 24, 1972.



Section 13:1G-19 - Consultation By Commissioner With Council On Proposed Code, Rule Or Regulation

13:1G-19. Consultation by commissioner with council on proposed code, rule or regulation
The commissioner shall consult with the council to afford them an opportunity to express their opinion concerning any proposed code, rule or regulation at least 30 days prior to the public advertisement thereof.

L.1971, c. 418, s. 19, eff. Jan. 24, 1972.



Section 13:1G-20 - Inapplicability Of Act To Limit Powers, Duties And Functions Vested Under Other Laws Related To Community Noise Control

13:1G-20. Inapplicability of act to limit powers, duties and functions vested under other laws related to community noise control
The powers, duties and functions vested in State Government under the provisions of this act shall not be construed to limit in any manner the powers, duties and functions vested therein or in any person under any other provision of law or any civil or criminal remedies now or hereafter available to any person related to community noise control.

L.1971, c. 418, s. 20, eff. Jan. 24, 1972.



Section 13:1G-21 - Validity Of Existing Civil Or Criminal Remedies; Validity Of Ordinances Or Resolutions Stricter Than This Act

13:1G-21. Validity of existing civil or criminal remedies; validity of ordinances or resolutions stricter than this act
No existing civil or criminal remedy now or hereafter available to any person shall be superseded by this act or any code, rules, regulations or orders promulgated pursuant thereto.

No ordinances or resolutions of any governing body of a municipality or county or board of health which establish specific standards for the level or duration of community noise more stringent than this act or any code, rules, regulations or orders promulgated pursuant thereto shall be superseded. Nothing in this act or in any code, rules, regulations or orders promulgated pursuant thereto shall preclude the right of any governing body of a municipality or county board of health, subject to the approval of the department, to adopt ordinances, resolutions or regulations which establish specific standards for the level or duration of community noise more stringent than this act or any code, rules or regulations promulgated pursuant thereto.

L.1971, c. 418, s. 21, eff. Jan. 24, 1972.



Section 13:1G-21.1 - Definitions

13:1G-21.1. Definitions
1. As used in this act:



"Handgun" means a pistol, revolver or other firearm originally designed or manufactured to be fired by the use of a single hand.

"Rifle" means a firearm designed to be fired from the shoulder and using the energy of the explosive in a fixed metallic cartridge to fire a single projectile through a rifled bore for each single pull of the trigger.

"Shotgun" means a firearm designed to be fired from the shoulder and using the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shots or a single projectile for each pull of the trigger, or any firearm designed to be fired from the shoulder which does not fire fixed ammunition.

"Skeet shooting" means shooting with a shotgun at a succession of clay pigeons sprung at different angles into the air from a trap.

"Trapshooting" means shooting with a shotgun at a clay pigeon sprung into the air from a trap.

L.1991,c.391,s.1.



Section 13:1G-21.2 - Immunity From Liability

13:1G-21.2. Immunity from liability
2. Notwithstanding the provisions of section 21 of P.L.1971, c.418 (C.13:1G-21) to the contrary, an owner of a handgun, rifle, shotgun, skeet shooting or trapshooting range in this State shall be immune from liability where the liability is based upon noise resulting from normal operation of the range in any civil proceeding, or in any proceeding brought pursuant to the "Noise Control Act of 1971," P.L.1971, c.418 (C.13:1G-1 et seq.).

Nothing in this section shall be deemed to grant immunity to any person causing damage by his willful, wanton, or grossly negligent act of commission or omission.

L.1991,c.391,s.2.



Section 13:1G-21.3 - Applicability

13:1G-21.3. Applicability
3. This act shall apply only to a handgun, rifle, shotgun, skeet shooting or trapshooting range located in this State which has been maintained continuously in the same location since January 24, 1972.

L.1991,c.391,s.3.



Section 13:1G-22 - Construction Of Act

13:1G-22. Construction of act
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1971, c. 418, s. 22, eff. Jan. 24, 1972.



Section 13:1G-23 - Severability

13:1G-23. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1971, c. 418, s. 23, eff. Jan. 24, 1972.



Section 13:1H-1 - Short Title

13:1H-1. Short title
This act shall be known and may be cited as the "Environmental Aid Act."

L.1972, c. 49, s. 1, eff. June 1, 1972.



Section 13:1H-2 - Definitions

13:1H-2. Definitions
The following words shall have the following meanings:

a. "Department" means the Department of Environmental Protection.

b. "Local environmental agency" means (1) a municipal environmental commission or joint environmental commission established by two or more municipalities, (2) a county environmental commission and (3) a soil conservation district.

L.1972, c. 49, s. 2, eff. June 1, 1972. Amended by L.1975, c. 334, s. 6, eff. March 3, 1976.



Section 13:1H-3 - Purposes For Grant

13:1H-3. Purposes for grant
State aid may be granted by the department to a local environmental agency for any purpose that the agency is authorized to perform by law and for the preparation of an environmental index.

L.1972, c. 49, s. 3, eff. June 1, 1972.



Section 13:1H-4 - Environmental Index Defined

13:1H-4. Environmental index defined
An environmental index shall be a report on environmental conditions within the locality and community objectives concerning open areas, parks, water supply, solid waste, wildlife protection, soil resources, air pollution, water pollution and others.

L.1972, c. 49, s. 4, eff. June 1, 1972.



Section 13:1H-5 - Application For State Aid

13:1H-5. Application for state aid
Local environmental agencies shall submit applications for environmental aid to the department. The application shall include such information as the department may require.

L.1972, c. 49, s. 5, eff. June 1, 1972.



Section 13:1H-6 - Technical Assistance

13:1H-6. Technical assistance
The department may provide technical assistance in addition to or in lieu of State aid to any local environmental agency for the purpose indicated in this act.

L.1972, c. 49, s. 6, eff. June 1, 1972.



Section 13:1H-7 - Limitation On State Aid

13:1H-7. Limitation on state aid
The department may grant up to $2,500.00 in State aid per year to any local environmental agency, except that such aid to a joint environmental commission may be up to $2,500.00 for each municipality participating in such joint environmental commission. The contribution by the department shall not exceed 50% of the cost of the project which qualifies for assistance under this act.

L.1972, c. 49, s. 7, eff. June 1, 1972. Amended by L.1975, c. 334, s. 7, eff. March 3, 1976.



Section 13:1H-8 - Short Title

13:1H-8. Short title
This act shall be known and may be cited as the "Aid for Urban Environmental Concerns Act."

L.1979, c. 56, s. 1, eff. March 27, 1979.



Section 13:1H-9 - Legislative Findings And Declarations

13:1H-9. Legislative findings and declarations
The Legislature hereby finds and declares that urban communities, where the high population and building densities, aged housing stock, economic decline and incidence of poverty present special problems, have unique environmental concerns; and that State assistance can help environmental agencies meet such concerns.

L.1979, c. 56, s. 2, eff. March 27, 1979.



Section 13:1H-10 - Definitions

13:1H-10. Definitions
As used in this act:

a. "Department" means the Department of Environmental Protection.

b. "Eligible municipality" means a municipality eligible for aid pursuant to P.L.1978, c. 14 (C. 52:27D-178 et seq.) or pursuant to the "Depressed Rural Centers Aid Act," P.L.1977, c. 260 (C.52:27D-162 et seq.).

c. "Environmental agency" means (1) a municipal parks or recreation department or commission; (2) a municipal planning department or board; (3) a municipal environmental commission, (4) a county parks department or commission, or (5) a county environmental commission.

d. "Project" may include, but is not limited to, artwork in public places, street scaping, flower gardens, flowering trees, neighborhood sitting places and recreation areas.

L.1979, c. 56, s. 3, eff. March 27, 1979.



Section 13:1H-11 - State Aid To Environmental Agency For Projects In Eligible Municipalities

13:1H-11. State aid to environmental agency for projects in eligible municipalities
The department may grant up to $10,000.00 per year in State aid to any environmental agency for a project or projects addressing urban environmental concerns within an eligible municipality. The contribution by the department shall not exceed 80% of the cost of the project which qualifies for assistance under this act.

L.1979, c. 56, s. 4, eff. March 27, 1979.



Section 13:1I-1 - Short Title

13:1I-1. Short title
This act shall be known as and may be cited as the "Waste Control Act."

L.1973, c. 39, s. 1.



Section 13:1I-2 - Legislative Findings

13:1I-2. Legislative findings
The Legislature finds and determines that the volume of solid and liquid waste is rapidly increasing, that the treatment and disposal of these wastes poses a threat to the quality of the environment, that the quality of New Jersey's environment is being threatened by the treatment and disposal of wastes generated or collected outside the State; and that this hazard can be reduced by the adoption of regulations governing this practice.

L.1973, c. 39, s. 2.



Section 13:1I-3 - Definitions

13:1I-3. Definitions
For the purposes of this act, unless the context clearly requires a different meaning:

a. "Commissioner" means the Commissioner of Environmental Protection;

b. "Department" means the Department of Environmental Protection;

c. "Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids disposed of incident thereto;

d. "Person" means and shall include corporations, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals, and shall also include all political subdivisions of this State or any agencies or instrumentalities thereof.

L.1973, c. 39, s. 3.



Section 13:1I-4 - Treatment Or Disposal Of Waste Originating Or Collected Outside State; Rules And Regulations

13:1I-4. Treatment or disposal of waste originating or collected outside state; rules and regulations
a. The commissioner shall have the power to formulate and promulgate, amend and repeal orders, rules and regulations prohibiting, conditioning and controlling the incineration or landfill of solid waste and the treatment or disposal of liquid wastes within the State which originated or were collected outside the territorial limits of the State.

b. The orders, rules and regulations adopted pursuant to this section may prescribe methods for identifying the place of origin or collection of solid waste or liquid waste.

c. Except that this section shall not restrict any person from bringing garbage to be fed to swine into the State of New Jersey.

L.1973, c. 39, s. 4.



Section 13:1I-5 - Injunctive Relief; Penalties

13:1I-5. Injunctive relief; penalties
5. If any person violates any of the provisions of this act or any rule, regulation or order promulgated pursuant to the provisions of this act, the department may institute an action in a court of competent jurisdiction for injunctive relief to prohibit and prevent such violation or violations and the said court may proceed in the action in a summary manner.

Any person who violates any of the provisions of this act or any rule, regulation or order promulgated pursuant to this act shall be liable to a penalty of not more than $3,000.00 for each offense to be collected in a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court shall have jurisdiction to enforce said penalty enforcement law. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The department is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

L.1973,c.39,s.5; amended 1991,c.91,s.224.



Section 13:1I-6 - Limitation On Powers, Duties And Functions Vested In Department Under This Act

13:1I-6. Limitation on powers, duties and functions vested in department under this act
The powers, duties and functions vested in the department under the provisions of this act shall not be construed to limit in any manner the powers, duties and functions vested therein under any other provisions of law.

L.1973, c. 39, s. 6.



Section 13:1I-7 - Severability

13:1I-7. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1973, c. 39, s. 7.



Section 13:1I-8 - Construction Of Act

13:1I-8. Construction of act
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1973, c. 39, s. 8.



Section 13:1J-1 - Legislature's Findings And Declarations

13:1J-1. Legislature's findings and declarations
The Legislature finds and declares that the exploration, mining or milling of fissionable source materials poses a significant danger to the public health, safety and welfare; that the hazards associated with these activities cannot now be prevented or satisfactorily minimized; that, therefore, unprecedented caution is needed in determining public policy pertaining to the exploration, mining and milling of fissionable source materials; and that the prohibition of these activities is necessary at this time to insure the protection of the public health, safety and welfare.

L.1981,c.130,s.1; amended 1989,c.146,s.1.



Section 13:1J-2 - Definitions

13:1J-2. Definitions
As used in this act:

a. "Fissionable source material" means

(1) Mineral ore which is extracted or processed with the intention of permitting the product to become or to be further processed into fuel for nuclear fission reactors or weapons; or

(2) Mineral ore which contains uranium or thorium in concentrations which might reasonably be expected to permit economically profitable conversion or processing into fuel for nuclear fission reactors or weapons;

b. "Reconnaissance" means

(1) A geologic and mineral resource appraisal of a region by searching and analyzing published literature, aerial photography and geologic maps; or

(2) Use of geophysical, geochemical, and remote sensing techniques that do not involve road building, land clearing, the use of explosives, or the introduction of chemicals to a land or water area; or

(3) Surface geologic, topographic or other mapping and property surveying; or

(4) Sample collections which do not involve excavation or drilling equipment, the use of explosives or the introduction of chemicals to the land or water area.

L.1981, c. 130, s. 2, eff. May 4, 1981.



Section 13:1J-3 - Exploration For, Extraction, Milling Or Processing; Prohibition

13:1J-3. Exploration for, extraction, milling or processing; prohibition
No person shall explore, beyond the reconnaissance phase, or extract, mill or process fissionable source materials in this State.

L.1981, c. 130, s. 3, eff. May 4, 1981.



Section 13:1J-4 - Violation; Penalty; Injunction

13:1J-4. Violation; penalty; injunction
a. A person who violates this act shall be punished by a fine of not more than $10,000.00, to be collected in accordance with the provisions of "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

b. In addition to the penalty provided above, if a person violates this act, the attorney general may seek injunctive relief to prohibit and prevent the violation.

L.1981, c. 130, s. 4, eff. May 4, 1981.



Section 13:1J-6 - Inapplicability Of Act To Authority For Containment, Cleanup Or Removal If Danger To Public Health And To Local Regulation

13:1J-6. Inapplicability of act to authority for containment, cleanup or removal if danger to public health and to local regulation
Nothing in this act shall be construed to:

a. Prohibit or impair any authority of the Department of Environmental Protection to provide for the containment, cleanup or removal of any fissionable source material which poses an immediate or imminent danger to the public health, safety and welfare.

b. Supersede or prohibit the adoption, by the governing body of any county or municipality, of any ordinance or resolution regulating or prohibiting the exploration, mining or processing of any fissionable material.

L.1981, c. 130, s. 6, eff. May 4, 1981.



Section 13:1K-1 - Conveyances Used In Willful Discharge; Forfeiture; Exceptions

13:1K-1. Conveyances used in willful discharge; forfeiture; exceptions
All conveyances which are used or intended for use in the willful discharge of harmful or destructive substances shall be subject to forfeiture to the State, except that:

a. No conveyance used by any person as a common carrier in the transaction of business as a common carrier shall be forfeited under this act unless it appears that the owner or person in charge of such conveyance was a consenting party or privy to a violation of this act. The term conveyance shall mean aircraft, vessels, vehicles, other equipment or containers;

b. No conveyance shall be forfeited by reason of any act or omission, established by the owner thereof, to have been committed or omitted without his knowledge by any person other than such owner while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal law of the United States or of any state;

c. The forfeiture of any conveyance encumbered by a bona fide security interest shall remain subject to the interest of the secured party if he had no knowledge of the act or omission.

L.1981, c. 387, s. 1, eff. Jan. 6, 1982.



Section 13:1K-2 - Seizure Of Conveyance

13:1K-2. Seizure of conveyance
When in the presence of a law enforcement officer, a department official shall seize and secure any such conveyance upon process issued pursuant to a summary hearing and upon a determination that such conveyance was used in violation of this act by any court having jurisdiction over the property, or having final jurisdiction over a related criminal proceeding under this act except that seizure without such process may be made when:

a. It is not inconsistent with the Constitution of this State and the United States;

b. The property subject to seizure has been the subject of a prior judgment in favor of the State in a criminal injunctive relief or forfeiture proceeding under this act;

c. The department or any person charged with enforcement of this act has probable cause to believe that the property has been used or intended to be used in violation of this act. In the event of seizure pursuant to this subsection proceedings shall be promptly instituted.

L.1981, c. 387, s. 2, eff. Jan. 6, 1982.



Section 13:1K-3 - Status And Disposition Of Confiscated Or Detained Property

13:1K-3. Status and disposition of confiscated or detained property
Property confiscated or detained pursuant to this act shall be deemed to be in the custody of the State and subject only to the judgments and orders of the court. Whenever property is seized under this provision the State may:

a. Detain such conveyance by affixing thereto a statement or other appropriate marking, giving notice that it is being confiscated.

b. Require that the department take custody of the property and remove it to an appropriate location for disposition in accordance with law.

L.1981, c. 387, s. 3, eff. Jan. 6, 1982.



Section 13:1K-4 - Disposition After Forfeiture

13:1K-4. Disposition after forfeiture
Whenever any property is forfeited under this act, its disposition shall be determined at the discretion of the commissioner including official use by the department, or referral to the Director of the Division of Purchase and Property for disposal in the following manner:

a. Any public entity or political subdivision may make application to the Director of the Division of Budget and Accounting in the State Department of Treasury, to take title to such property by demonstrating the need to do so and the use to which it will be put.

b. The Director, Division of Budget and Accounting shall review applications submitted pursuant to this section, make determinations regarding final disposition, and notify the applicant and the Director of Purchase and Property accordingly.

c. In the event that no disposition is made under a. or b. above, the director of Purchase and Property shall dispose of the property in the manner authorized by law for disposal of surplus property.

L.1981, c.387, s. 4, eff. Jan. 6, 1982.



Section 13:1K-5 - Burden Of Proof

13:1K-5. Burden of proof
a. The burden of proof required for in rem forfeiture proceedings under this act is by a preponderance of the evidence.

b. It shall not be necessary for the State to negate any exemption or exception set forth in any proceeding under this act, and the burden of proof for any such exemption or exception shall be upon the person claiming its benefit.

L.1981, c. 387, s. 5, eff. Jan. 6, 1982.



Section 13:1K-6 - Short Title.

13:1K-6 Short title.
1. This act shall be known and may be cited as the "Industrial Site Recovery Act."

L.1983,c.330,s.1; amended 1993,c.139,s.1.



Section 13:1K-7 - Findings, Declarations

13:1K-7. Findings, declarations
2. The Legislature finds that discharges of toxic chemicals dating back to early industrialization have left a legacy of contaminated industrial property in this State; that in 1983, due to the growing public awareness and concern of the risks to the public health and the environment and the potential costs to the State to clean up abandoned contaminated sites, the "Environmental Cleanup and Responsibility Act" was enacted. The Legislature also finds that the act's imposition of a cleanup plan approval before the transfer or upon the closing of an industrial establishment and the requirement to establish a funding source for the cleanup are in the general public interest by ensuring the discovery of contamination, by assuring that funding for cleanup is set aside at the time it is available from a transfer or closing, and by assuring that contaminated property is not abandoned to the State for cleanup. The Legislature further finds that at the time of the act's passage, the extent of the State's industrial contamination and the cost and complexity of remediations were not well understood; that in the intervening years, there has been a significant advance in the body of knowledge concerning how to remediate contaminated sites effectively and how to manage the remediation efficiently; that the regulated and financial communities are now more familiar with the liabilities involving contaminated property and with the necessity to discover and remediate that contamination; and that it is in the interest of the environment and the State's economic health to promote certainty in the regulatory process by incorporating that knowledge to create a more efficient regulatory structure and to allow greater privatization of that process where it is possible to do so without incurring unnecessary risks to the public health or the environment.

The Legislature therefore declares that it is the policy of this State to protect the public health, safety, and the environment, to promote efficient and timely cleanups, and to eliminate any unnecessary financial burden of remediating contaminated sites; that these policies can be achieved by streamlining the regulatory process, by establishing summary administrative procedures for industrial establishments that have previously undergone an environmental review, and by reducing oversight of those industrial establishments where less extensive regulatory review will ensure the same degree of protection to public health, safety, and the environment; and that the new procedures established pursuant to this act shall be designed to guard against redundancy from the regulatory process and to minimize governmental involvement in certain business transactions.

L.1983,c.330,s.2; amended 1993,c.139,s.2.



Section 13:1K-8 - Definitions.

13:1K-8 Definitions.

3.As used in this act:

"Remedial action workplan" means a plan for the remedial action to be undertaken at an industrial establishment, or at any area to which a discharge originating at the industrial establishment is migrating or has migrated; a description of the remedial action to be used to remediate the industrial establishment; a time schedule and cost estimate of the implementation of the remedial action; and any other relevant information the department deems necessary;

"Closing operations" means:

(1)the cessation of operations resulting in at least a 90 percent reduction in the total value of the product output from the entire industrial establishment, as measured on a constant, annual date-specific basis, within any five-year period, or, for industrial establishments for which the product output is undefined, a 90 percent reduction in the number of employees or a 90 percent reduction in the area of operations of an industrial establishment within any five-year period; provided, however, the department may approve a waiver of the provisions of this paragraph for any owner or operator who, upon application and review, evidences a good faith effort to maintain and expand product output, the number of employees, or area of operations of the affected industrial establishment;

(2)any temporary cessation of operations of an industrial establishment for a period of not less than two years;

(3)any judicial proceeding or final agency action through which an industrial establishment becomes nonoperational for health or safety reasons;

(4)the initiation of bankruptcy proceedings pursuant to Chapter 7 of the federal Bankruptcy Code, 11 U.S.C. s.701 et seq. or the filing of a plan of reorganization that provides for a liquidation pursuant to Chapter 11 of the federal Bankruptcy Code, 11 U.S.C. s.1101 et seq.;

(5)any change in operations of an industrial establishment that changes the industrial establishment's Standard Industrial Classification number to one that is not subject to this act; or

(6)the termination of a lease unless there is no disruption in operations of the industrial establishment, or the assignment of a lease;

"Transferring ownership or operations" means:

(1)any transaction or proceeding through which an industrial establishment undergoes a change in ownership;

(2)the sale or transfer of more than 50% of the assets of an industrial establishment within any five-year period, as measured on a constant, annual date-specific basis;

(3)the execution of a lease for a period of 99 years or longer for an industrial establishment; or

(4)the dissolution of an entity that is an owner or operator or an indirect owner of an industrial establishment, except for any dissolution of an indirect owner of an industrial establishment whose assets would have been unavailable for the remediation of the industrial establishment if the dissolution had not occurred;

"Change in ownership" means:

(1)the sale or transfer of the business of an industrial establishment or any of its real property;

(2)the sale or transfer of stock in a corporation resulting in a merger or consolidation involving the direct owner or operator or indirect owner of the industrial establishment;

(3)the sale or transfer of stock in a corporation, or the transfer of a partnership interest, resulting in a change in the person holding the controlling interest in the direct owner or operator or indirect owner of an industrial establishment;

(4)the sale or transfer of title to an industrial establishment or the real property of an industrial establishment by exercising an option to purchase; or

(5)the sale or transfer of a partnership interest in a partnership that owns or operates an industrial establishment, that would reduce, by 10% or more, the assets available for remediation of the industrial establishment;

"Change in ownership" shall not include:

(1)a corporate reorganization not substantially affecting the ownership of the industrial establishment;

(2)a transaction or series of transactions involving the transfer of stock, assets or both, among corporations under common ownership, if the transaction or transactions will not result in the diminution of the net worth of the corporation that directly owns or operates the industrial establishment by more than 10%, or if an equal or greater amount in assets is available for the remediation of the industrial establishment before and after the transaction or transactions;

(3)a transaction or series of transactions involving the transfer of stock, assets or both, resulting in the merger or de facto merger or consolidation of the indirect owner with another entity, or in a change in the person holding the controlling interest of the indirect owner of an industrial establishment, when the indirect owner's assets would have been unavailable for cleanup if the transaction or transactions had not occurred;

(4)a transfer where the transferor is the sibling, spouse, child, parent, grandparent, child of a sibling, or sibling of a parent of the transferee;

(5)a transfer to confirm or correct any deficiencies in the recorded title of an industrial establishment;

(6)a transfer to release a contingent or reversionary interest except for any transfer of a lessor's reversionary interest in leased real property;

(7)a transfer of an industrial establishment by devise or intestate succession;

(8)the granting or termination of an easement or a license to any portion of an industrial establishment;

(9)the sale or transfer of real property pursuant to a condemnation proceeding initiated pursuant to the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.);

(10) execution, delivery and filing or recording of any mortgage, security interest, collateral assignment or other lien on real or personal property; or

(11) any transfer of personal property pursuant to a valid security agreement, collateral assignment or other lien, including, but not limited to, seizure or replevin of such personal property which transfer is for the purpose of implementing the secured party's rights in the personal property which is the collateral;

"Department" means the Department of Environmental Protection;

"Hazardous substances" means those elements and compounds, including petroleum products, which are defined as such by the department, after public hearing, and which shall be consistent to the maximum extent possible with, and which shall include, the list of hazardous substances adopted by the Environmental Protection Agency pursuant to Section 311 of the "Federal Water Pollution Control Act Amendments of 1972" (33 U.S.C. s.1321) and the list of toxic pollutants designated by Congress or the Environmental Protection Agency pursuant to Section 307 of that act (33 U.S.C. s.1317); except that sewage and sewage sludge shall not be considered as hazardous substances for the purposes of this act;

"Hazardous waste" shall have the same meaning as provided in section 1 of P.L.1976, c.99 (C.13:1E-38);

"Industrial establishment" means any place of business engaged in operations which involve the generation, manufacture, refining, transportation, treatment, storage, handling, or disposal of hazardous substances or hazardous wastes on-site, above or below ground, having a Standard Industrial Classification number within 22-39 inclusive, 46-49 inclusive, 51 or 76 as designated in the Standard Industrial Classifications Manual prepared by the Office of Management and Budget in the Executive Office of the President of the United States. Those facilities or parts of facilities subject to operational closure and post-closure maintenance requirements pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), the "Major Hazardous Waste Facilities Siting Act," sections 1 through 43 of P.L.1981, c.279 (C.13:1E-49 et seq.) or the "Solid Waste Disposal Act" (42 U.S.C. s.6901 et seq.), or any establishment engaged in the production or distribution of agricultural commodities, shall not be considered industrial establishments for the purposes of this act. The department may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), exempt certain sub-groups or classes of operations within those sub-groups within the Standard Industrial Classification major group numbers listed in this subsection upon a finding that the operation of the industrial establishment does not pose a risk to public health and safety;

"Negative declaration" means a written declaration, submitted by the owner or operator of an industrial establishment or other person assuming responsibility for the remediation under paragraph (3) of subsection b. of section 4 of P.L.1983, c.330 to the department, certifying that there has been no discharge of hazardous substances or hazardous wastes on the site, or that any such discharge on the site or discharge that has migrated or is migrating from the site has been remediated in accordance with procedures approved by the department and in accordance with any applicable remediation regulations;

"Discharge" means an intentional or unintentional action or omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying, or dumping of a hazardous substance or hazardous waste into the waters or onto the lands of the State;

"No further action letter" means a written determination by the department that, based upon an evaluation of the historical use of the industrial establishment and the property, or of an area of concern or areas of concern, as applicable, and any other investigation or action the department deems necessary, there are no discharged hazardous substances or hazardous wastes present at the site of the industrial establishment, at the area of concern or areas of concern, or at any other site to which discharged hazardous substances or hazardous wastes originating at the industrial establishment have migrated, and that any discharged hazardous substances or hazardous wastes present at the industrial establishment or that have migrated from the site have been remediated in accordance with applicable remediation regulations;

"Indirect owner" means any person who holds a controlling interest in a direct owner or operator, holds a controlling interest in another indirect owner, or holds an interest in a partnership which is an indirect owner or a direct owner or operator, of an industrial establishment;

"Direct owner or operator" means any person that directly owns or operates an industrial establishment. A holder of a mortgage or other security interest in the industrial establishment shall not be deemed to be a direct owner or operator of the industrial establishment unless or until it loses its exemption under P.L.1993, c.112 (C.58:10-23.11g4 et al.) or obtains title to the industrial establishment by deed of foreclosure, by other deed, or by court order or other process;

"Area of concern" means any location where hazardous substances or hazardous wastes are or were known or suspected to have been discharged, generated, manufactured, refined, transported, stored, handled, treated, or disposed, or where hazardous substances or hazardous wastes have or may have migrated;

"Licensed site remediation professional" means an individual who is licensed by the Site Remediation Professional Licensing Board pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) or the department pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12);

"Owner" means any person who owns the real property of an industrial establishment or who owns the industrial establishment. A holder of a mortgage or other security interest in the industrial establishment shall not be deemed to be an owner of the industrial establishment unless or until it loses its exemption under P.L.1993, c.112 (C.58:10-23.11g4 et al.) or obtains title to the industrial establishment by deed of foreclosure, by other deed, or by court order or other process;

"Operator" means any person, including users, tenants, or occupants, having and exercising direct actual control of the operations of an industrial establishment. A holder of a mortgage or other security interest in the industrial establishment shall not be deemed to be an operator of the industrial establishment unless or until it loses its exemption under P.L.1993, c.112 (C.58:10-23.11g4 et al.) or obtains title to the industrial establishment by deed of foreclosure, by other deed, or by court order or other process;

"Preliminary assessment" means the first phase in the process of identifying areas of concern and determining whether hazardous substances or hazardous wastes are or were present at an industrial establishment or have migrated or are migrating from the industrial establishment, and shall include the initial search for and evaluation of, existing site specific operational and environmental information, both current and historic, to determine if further investigation concerning the documented, alleged, suspected or latent discharge of any hazardous substance or hazardous waste is required. The evaluation of historic information shall be conducted from 1932 to the present, except that the department may require the search for and evaluation of additional information relating to ownership and use of the site prior to 1932 if such information is available through diligent inquiry of public records;

"Remediation" or "remediate" means all necessary actions to investigate and clean up or respond to any known, suspected, or threatened discharge of hazardous substances or hazardous wastes, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action;

"Remediation standards" means the combination of numeric standards that establish a level or concentration and narrative standards, to which hazardous substances or hazardous wastes must be treated, removed, or otherwise cleaned for soil, groundwater, or surface water, as provided by the department pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12) in order to meet the health risk or environmental standards;

"Remedial action" means those actions taken at an industrial establishment or offsite of an industrial establishment if hazardous substances or hazardous wastes have migrated or are migrating therefrom, as may be required by the department to protect public health, safety, and the environment. These actions may include the removal, treatment, containment, transportation, securing, or other engineering measures, whether to an unrestricted use or otherwise, designed to ensure that any discharged hazardous substances or hazardous wastes at the site or that have migrated or are migrating from the site, are remediated in compliance with the applicable health risk or environmental standards;

"Remedial investigation" means a process to determine the nature and extent of a discharge of hazardous substances or hazardous wastes at an industrial establishment or a discharge of hazardous substances or hazardous wastes that have migrated or are migrating from the site and the problems presented by a discharge, and may include data collection, site characterization, sampling, monitoring, and the gathering of any other sufficient and relevant information necessary to determine the necessity for remedial action and to support the evaluation of remedial actions if necessary;

"Response action outcome" means a written determination by a licensed site remediation professional that the contaminated site was remediated in accordance with all applicable statutes and regulations, and based upon an evaluation of the historical use of the site, or of any area of concern at that site, as applicable, and any other investigation or action the department deems necessary, there are no contaminants present at the site, or at any area of concern, at any other site to which a discharge originating at the site has migrated, or that any contaminants present at the site or that have migrated from the site have been remediated in accordance with applicable remediation regulations, and all applicable permits and authorizations have been obtained;

"Site investigation" means the collection and evaluation of data adequate to determine whether or not discharged hazardous substances or hazardous wastes exist at the industrial establishment or have migrated or are migrating from the site at levels in excess of the applicable remediation standards. A site investigation shall be developed based upon the information collected pursuant to the preliminary assessment.

L.1983, c.330, s.3; amended 1993, c.139, s.3; 1997, c.278, s.7; 2009, c.60, s.33.



Section 13:1K-9 - Closing, Transfer Procedures.

13:1K-9 Closing, transfer procedures.

4. a. The owner or operator of an industrial establishment planning to close operations or transfer ownership or operations shall notify the department in writing, no more than five days subsequent to closing operations or of its public release of its decision to close operations, whichever occurs first, or within five days after the execution of an agreement to transfer ownership or operations, as applicable. The notice to the department shall: identify the subject industrial establishment; describe the transaction requiring compliance with P.L.1983, c.330 (C.13:1K-6 et al.); state the date of the closing of operations or the date of the public release of the decision to close operations as evidenced by a copy of the appropriate public announcement, if applicable; state the date of execution of the agreement to transfer ownership or operations and the names, addresses and telephone numbers of the parties to the transfer, if applicable; state the proposed date for closing operations or transferring ownership or operations; list the name, address, and telephone number of an authorized agent for the owner or operator; and certify that the information submitted is accurate. The notice shall be transmitted to the department in the manner and form required by the department. The department may, by regulation, require the submission of any additional information in order to improve the efficient implementation of P.L.1983, c.330. The owner or operator of the industrial establishment shall also provide all information required to be submitted to the department pursuant to this subsection, to the clerk of the municipality in which the industrial establishment is located, at the same time the information is submitted to the department.

b. (1) Subsequent to the submittal of the notice required pursuant to subsection a. of this section, the owner or operator of an industrial establishment shall, except as otherwise provided by P.L.1983, c.330 or P.L.1993, c.139 (C.13:1K-9.6 et al.), remediate the industrial establishment. The remediation shall be conducted in accordance with criteria, procedures, and time schedules established by the department.

(2)The owner or operator shall attach a copy of any approved negative declaration, approved remedial action workplan, no further action letter, remediation agreement approval, response action outcome, or remediation certification to the contract or agreement of sale or agreement to transfer or any option to purchase which may be entered into with respect to the transfer of ownership or operations. In the event that any sale or transfer agreements or options have been executed prior to the approval of a negative declaration, remedial action workplan, no further action letter, or remediation agreement, or prior to the submission of a remediation certification or the filing of a response action outcome with the department, these documents, as relevant, shall be transmitted by the owner or operator, by certified mail, overnight delivery, or personal service, prior to the transfer of ownership or operations, to all parties to any transaction concerning the transfer of ownership or operations, including purchasers, bankruptcy trustees, mortgagees, sureties, and financiers.

(3)The preliminary assessment, site investigation, remedial investigation, and remedial action for the industrial establishment shall be performed and implemented by the owner or operator of the industrial establishment, except that any other party may assume that responsibility pursuant to the provisions of P.L.1983, c.330.

c.The owner or operator of an industrial establishment shall, subsequent to closing operations, or of its public release of its decision to close operations, or prior to transferring ownership or operations except as otherwise provided in subsection e. of this section, as applicable, submit to the department for approval a proposed negative declaration, proposed remedial action workplan, or a remedial action workplan certified by a licensed site remediation professional. The owner or operator shall also provide written notification to the clerk of the municipality in which the industrial site is located, that upon written request, the municipality may receive a copy of the proposed negative declaration, proposed remedial action workplan, or a remedial action workplan certified by a licensed site remediation professional. The owner or operator of the industrial establishment shall provide the requested documents to the clerk of the municipality within five days after receipt of the written request. Except as otherwise provided in section 6 of P.L.1983, c.330 (C.13:1K-11), and sections 13, 16, 17 and 18 of P.L.1993, c.139 (C.13:1K-11.2, C.13:1K-11.5, C.13:1K-11.6 and C.13:1K-11.7), the owner or operator of an industrial establishment shall not transfer ownership or operations until a negative declaration or a remedial action workplan has been approved by the department, a remedial action workplan has been prepared and certified by a licensed site remediation professional and submitted to the department, or the conditions of subsection e. of this section for remediation agreements or remediation certifications have been met and until, in cases where a remedial action workplan is required to be approved or a remediation agreement has been approved, a remediation funding source, as required pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3), has been established.

d. (1) Upon the submission of the results of either the preliminary assessment, site investigation, remedial investigation, or remedial action, where applicable, which demonstrate that there are no discharged hazardous substances or hazardous wastes at the industrial establishment, or that have migrated from or are migrating from the industrial establishment, in violation of the applicable remediation regulations, the owner or operator may submit to the department a proposed negative declaration as provided in subsection c. of this section.

(2)After the submission and review of the information submitted pursuant to a preliminary assessment, site investigation, remedial investigation, or remedial action, as necessary, the department shall, within 45 days of submission of a complete and accurate negative declaration, approve the negative declaration, or inform the owner or operator of the industrial establishment that a remedial action workplan or additional remediation shall be required. The department shall approve a negative declaration by the issuance of a no further action letter. Upon the remediation of the industrial establishment pursuant to the requirements of section 30 of P.L.2009, c.60 (C.58:10B-1.3), a licensed site remediation professional may file a response action outcome with the department.

e.The owner or operator of an industrial establishment, who has submitted a notice to the department pursuant to subsection a. of this section, may transfer ownership or operations of the industrial establishment prior to the approval of a negative declaration or remedial action workplan upon application to and approval by the department of a remediation agreement or upon submission to the department of a remediation certification. The owner or operator requesting a remediation agreement shall submit the following documents: (1) an estimate of the cost of the remediation that is approved by the department; (2) a certification of the statutory liability of the owner or operator pursuant to P.L.1983, c.330 to perform and to complete a remediation of the industrial establishment in the manner and time limits provided by the department in regulation and consistent with all applicable laws and regulations; however, nothing in this paragraph shall be construed to be an admission of liability, or to impose liability on the owner or operator, pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.) or pursuant to any other statute or common law; (3) evidence of the establishment of a remediation funding source in an amount of the estimated cost of the remediation and in accordance with the provisions of section 25 of P.L.1993, c.139 (C.58:10B-3); (4) a certification that the owner or operator is subject to the provisions of P.L.1983, c.330, including the liability for penalties for violating the act, defenses to liability and limitations thereon, the requirement to perform a remediation as required by the department, allowing the department access to the industrial establishment as provided in section 5 of P.L.1983, c.330 (C.13:1K-10), and the requirement to prepare and submit any document required by the department relevant to the remediation of the industrial establishment; and (5) evidence of the payment of all applicable fees required by the department.

The owner or operator submitting a remediation certification shall provide the following documents to the department: (1) an estimate of the cost of the remediation prepared and certified by a licensed site remediation professional; (2) a certification of the statutory liability of the owner or operator pursuant to P.L.1983, c.330 to perform and to complete a remediation of the industrial establishment in the manner and time limits provided by the department in regulation and consistent with all applicable laws and regulations; however, nothing in this paragraph shall be construed to be an admission of liability, or to impose liability on the owner or operator, pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.) or pursuant to any other statute or common law; (3) evidence of the establishment of a remediation funding source in an amount of the estimated cost of the remediation and in accordance with the provisions of section 25 of P.L.1993, c.139 (C.58:10B-3); (4) a certification that the owner or operator is subject to the provisions of P.L.1983, c.330, including the liability for penalties for violating the act, defenses to liability and limitations thereon, the requirement to perform a remediation as required by the department, allowing the department access to the industrial establishment as provided in section 5 of P.L.1983, c.330 (C.13:1K-10), the requirement to comply with the provisions of P.L.2009, c.60 (C.58:10C-1 et al.), and the requirement to prepare and submit any document required by the department relevant to the remediation of the industrial establishment; and (5) evidence of the payment of all applicable fees required by the department.

The department may require in the remediation agreement that all plans for and results of the preliminary assessment, site investigation, remedial investigation, and the implementation of the remedial action workplan, prepared or initiated subsequent to the transfer of ownership or operations, be submitted to the department, for review purposes only, at the completion of each phase of the remediation.

The department shall adopt regulations establishing the manner in which the documents required pursuant to this subsection shall be submitted. The department shall approve the application for the remediation agreement upon the complete and accurate submission of the documents required to be submitted pursuant to this subsection. The regulations shall include a sample form of the certifications. Approval of a remediation agreement shall not affect an owner's or operator's right to avail itself of the provisions of section 6 of P.L.1983, c.330 (C.13:1K-11), of section 13, 14, 15, 16, 17, or 18 of P.L.1993, c.139 (C.13:1K-11.2, C.13:1K-11.3, C.13:1K-11.4, C.13:1K-11.5, C.13:1K-11.6 or C.13:1K-11.7), or of the other provisions of this section.

The owner or operator of the industrial establishment shall also provide written notification to the clerk of the municipality in which the industrial establishment is located, at the same time the information is submitted to the department, that upon written request, the owner or operator shall provide the information required to be submitted to the department pursuant to this subsection, to the municipality. The owner or operator shall provide the information to the municipality within five days after receipt of the written request.

f.An owner or operator of an industrial establishment may perform a preliminary assessment, site investigation, or remedial investigation for a soil, surface water, or groundwater remediation without the prior submission to or approval of the department, except as otherwise provided in a remediation agreement required pursuant to subsection e. of this section. However, the plans for and results of the preliminary assessment, site investigation, and remedial investigation may, at the discretion of the owner or operator, be submitted to the department for its review and approval at the completion of each phase of the remediation.

g.Except as provided in section 27 of P.L.2009, c.60 (C.58:10C-27), the soil, groundwater, and surface water remediation standard and the remedial action to be implemented on an industrial establishment shall be selected by the owner or operator, and reviewed and approved by the department, or prepared, certified and submitted to the department by a licensed site remediation professional, based upon the policies, requirements, and criteria enumerated in section 35 of P.L.1993, c.139 (C.58:10B-12).

h.An owner or operator of an industrial establishment may implement a soil remedial action at an industrial establishment without prior department approval of the remedial action workplan for the remediation of soil when the remedial action can reasonably be expected to be completed pursuant to standards, criteria, and time schedules established by the department, which schedules shall not exceed five years from the commencement of the implementation of the remedial action and if the owner or operator is implementing a soil remediation which meets the established minimum residential or nonresidential use soil remediation standards adopted by the department.

Nothing in this subsection shall be construed to authorize the closing of operations or the transfer of ownership or operations of an industrial establishment without the department's approval of a negative declaration, a remedial action workplan or a remediation agreement, or without the submission of a remediation certification.

i.An owner or operator of an industrial establishment shall base the decision to select a remedial action upon the standards, requirements, and criteria set forth in section 35 of P.L.1993, c.139 (C.58:10B-12). When a remedial action selected by an owner or operator includes the use of an engineering or institutional control that necessitates the recording of a notice pursuant to section 36 of P.L.1993, c.139 (C.58:10B-13), the owner or operator shall obtain the approval of the transferee of the industrial establishment.

At any time after the effective date of P.L.1993, c.139, an owner or operator may request the department to provide a determination as to whether a proposed remedial action is consistent with the standards and criteria set forth in section 35 of P.L.1993, c.139 (C.58:10B-12). The department shall make that determination based upon the standards and criteria set forth in that section. The department shall provide any such determination within 30 calendar days of the department's receipt of the request.

j.Except as provided in P.L.2009, c.60 (C.58:10C-1 et al.), an owner or operator proposing to implement a soil remedial action other than one which is set forth in subsection h. of this section must receive department approval prior to implementation of the remedial action.

k.Except as provided in P.L.2009, c.60 (C.58:10C-1 et al.), an owner or operator of an industrial establishment shall not implement a remedial action involving the remediation of groundwater or surface water without the prior review and approval by the department of a remedial action workplan.

l.Submissions of a preliminary assessment, site investigation, remedial investigation, remedial action workplan, and the results of a remedial action shall be in a manner and form, and shall contain any relevant information relating to the remediation, as may be required by the department.

Upon receipt of a complete and accurate submission, the department shall review and approve or disapprove the submission in accordance with the review schedules established pursuant to section 2 of P.L.1991, c.423 (C.13:1D-106). The owner or operator shall not be required to wait for a response by the department before continuing remediation activities, except as otherwise provided in this section. Upon completion of the remediation, the plans for and results of the preliminary assessment, site investigation, remedial investigation, remedial action workplan, and remedial action and any other information required to be submitted as provided in section 35 of P.L.1993, c.139 (C.58:10B-12), that has not previously been submitted to the department, shall be submitted to the department for its review and approval.

The department shall review all information submitted to it by the owner or operator at the completion of the remediation to determine whether the actions taken were in compliance with rules and regulations of the department regarding remediation.

The department may review and approve or disapprove every remedial action workplan, no matter when submitted, to determine, in accordance with the criteria listed in subsection g. of section 35 of P.L.1993, c.139 (C.58:10B-12) if the remedial action that has occurred or that will occur is appropriate to meet the applicable health risk or environmental standards.

The department may order additional remediation activities at the industrial establishment, or offsite where necessary, or may require the submission of additional information, where (a) the department determines that the remediation activities undertaken were not in compliance with the applicable rules or regulations of the department; (b) all documents required to be submitted to the department were not submitted or, if submitted, were inaccurate, or deficient; or (c) discharged hazardous substances or hazardous wastes remain at the industrial establishment, or have migrated or are migrating offsite, at levels or concentrations or in a manner that is in violation of the applicable health risk or environmental standards. Upon a finding by the department that the remediation conducted at the industrial establishment was in compliance with all applicable regulations, that no hazardous substances or hazardous wastes remain at the industrial establishment in a manner that is in violation of the applicable health risk or environmental standards, and that all hazardous substances or hazardous wastes that migrated from the industrial establishment have been remediated in conformance with the applicable health risk or environmental standards, the department shall approve the remediation for that industrial establishment by the issuance of a no further action letter. The owner or operator of the industrial establishment may also perform the remediation pursuant to the provisions of P.L.2009, c.60 (C.58:10C-1 et al.)

L.1983, c.330, s.4; amended 1993, c.139, s.4; 1997, c.278, s.8; 2007, c.1, s.4; 2009, c.60, s.34.



Section 13:1K-9.1 - Tax Sale, Foreclosure As Decision To Close Operations

13:1K-9.1. Tax sale, foreclosure as decision to close operations
1. Upon the date set for the sale of a tax sale certificate, or the provision of legal notice by a municipality of its intent to foreclose the right of redemption from a previously issued certificate, for failure to pay taxes, assessments and other municipal charges, on property on which an industrial establishment is located, the owner or operator of that establishment shall be deemed to be planning to close operations pursuant to P.L.1983, c.330 (C.13:1K-9), and the sale of the tax sale certificate or the provision of the legal notice of the municipality's intent to foreclose shall have the same effect as a public release of a decision to close operations. A municipality shall notify the department of all actions undertaken by the municipality pursuant to this section.

L.1991,c.238,s.1.



Section 13:1K-9.2 - Owner, Operator Required To Remediate Industrial Establishment

13:1K-9.2. Owner, operator required to remediate industrial establishment
2. The acquiring of title to an industrial establishment by a municipality pursuant to a foreclosure action pertaining to a certificate of tax sale purchased and held by the municipality shall not relieve the previous owner or operator of the industrial establishment of his duty to remediate the industrial establishment as required pursuant to P.L.1983, c.330.

L.1991,c.238,s.2; amended 1993,c.139,s.5.



Section 13:1K-9.3 - Remediation Of Industrial Establishment By Municipality, Debt Of Immediate Past Owner Or Operator

13:1K-9.3. Remediation of industrial establishment by municipality, debt of immediate past owner or operator
3. If a municipality undertakes a remediation of an industrial establishment, the title to which the municipality acquired pursuant to a foreclosure action pertaining to a certificate of tax sale, all expenditures incurred in the remediation shall be a debt of the immediate past owner or operator of the industrial establishment. The debt shall constitute a lien on all property owned by the immediate past owner or operator when a notice of lien, incorporating a description of the property subject to the remediation and an identification of the amount of remediation and related costs expended by the municipality is duly filed with the clerk of the Superior Court. The clerk shall promptly enter upon the civil judgment or order docket the name and address of the immediate past owner or operator and the amount of the lien as set forth in the notice of lien. Upon entry by the clerk, the lien shall attach to the revenues and all real and personal property of the immediate past owner or operator, whether or not he is insolvent. The notice of lien filed pursuant to this section which affects any property of an immediate past owner or operator shall have priority from the day of the filing of the notice of the lien, but shall not affect any valid lien, right, or interest in the property filed in accordance with established procedure prior to the filing of a notice of lien pursuant to this section.

L.1991,c.238,s.3; amended 1993,c.139,s.6.



Section 13:1K-9.4 - Certain Provisions Not Applicable To Governmental Unit, Agent

13:1K-9.4. Certain provisions not applicable to governmental unit, agent
4. The provisions of P.L.1983, c.330 (C.13:1K-6 et seq.) shall not apply to a governmental unit or agent thereof, pursuing foreclosure proceedings against the owner or operator of an industrial establishment to satisfy a delinquent tax liability of the owner or operator. However, when the governmental unit seeks to issue a tax sale certificate for the property on which is located an industrial establishment to satisfy a delinquent tax liability, or seeks to convey any parcel of such property acquired by it, the governmental unit shall notify prospective purchasers in writing that the property may be subject to the provisions of the "Environmental Cleanup Responsibility Act," P.L.1983, c.330 (C.13:1K-6 et seq.), the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.), and the "Water Pollution Control Act," P.L.1977, c.44 (C.58:10A-1 et seq.). When a governmental unit seeks to issue a tax sale certificate for the property on which is located an industrial establishment to satisfy a delinquent tax liability, or seeks to convey any parcel of such property acquired by it, the governmental unit shall not consider prospective purchasers who are, or were in any way connected to the previous owner or operator of the site.

L.1991,c.238,s.4.



Section 13:1K-9.5 - Remediation By Municipality, Approval

13:1K-9.5. Remediation by municipality, approval
5. If a municipality undertakes a remediation of an industrial establishment, the municipality shall undertake that remediation and shall obtain all approvals required by the Department of Environmental Protection and Energy.

L.1991,c.238,s.5; amended 1993,c.139,s.7.



Section 13:1K-9.6 - Review, Approval Of Remediation

13:1K-9.6. Review, approval of remediation
8. Upon the submission of the complete and accurate results of a phase of the remediation pursuant to section 4 of P.L.1983, c.330 (C.13:1K-9) or of any other document required to be submitted that requires the department's review and approval in order to comply with P.L.1983, c.330, the department shall review and approve, approve with conditions, or disapprove the submission or other documents in accordance with the review schedules established pursuant to section 2 of P.L.1991, c.423 (C.13:1D-106).

L.1993,c.139,s.8.



Section 13:1K-9.7 - Transfer, Close Of Operations Without Compliance; Conditions

13:1K-9.7. Transfer, close of operations without compliance; conditions
9. The owner or operator of an industrial establishment may, upon submission of a written notice to the department, transfer ownership or operations or close operations without complying with the provisions of section 4 of P.L.1983, c.330 (C.13:1K-9) if the total quantity of hazardous substances and hazardous wastes generated, manufactured, refined, transported, treated, stored, handled, or disposed of at the industrial establishment at any one time during the owner's or operator's period of ownership or operations:

(a) does not exceed 500 pounds or 55 gallons;



(b) if a hazardous substance or hazardous waste is mixed with nonhazardous substances, the total quantity in the mixture does not exceed 500 pounds or 55 gallons; or

(c) if, in the aggregate, hydraulic or lubricating oil, does not exceed 220 gallons.

L.1993,c.139,s.9.



Section 13:1K-10 - Rules, Regulations; Department Access

13:1K-10. Rules, regulations; department access
5. a. The department shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations establishing: (1) criteria and minimum standards necessary for the submission, evaluation and approval of plans or results of preliminary assessments, site investigations, remedial investigations, and remedial action workplans and for the implementation thereof. The documents for the preliminary assessment, site investigation, remedial investigation, and remedial action workplan required to be submitted for a remediation shall not be identical to the criteria and standards used for similar documents submitted pursuant to federal law, except as may be required by federal law. In establishing criteria and minimum standards for these terms, the department shall strive to avoid duplicate or unnecessarily costly or time consuming conditions or standards; (2) a fee schedule, as necessary, reflecting the actual costs associated with the review of plans for or results of negative declarations, preliminary assessments, site investigations, remedial investigations, and remedial actions, and review of the implementation thereof and for any other review or approval required by the department; (3) standards and procedures for remediation agreements authorized pursuant to subsection e. of section 4 of P.L.1983, c.330 (C.13:1K-9); and (4) any other provisions or procedures necessary to implement this act.

b. The owner or operator shall allow the department reasonable access to the industrial establishment and to offsite areas under the owner's or operator's control to inspect the premises, review records, and to take soil, groundwater, or other samples or measurements as deemed necessary by the department to verify the results of any submission made to the department and to verify the owner's or operator's compliance with the requirements of this act.

L.1983,c.330,s.5; amended 1993,c.139,s.10.



Section 13:1K-11 - Transfer Of Industrial Establishment; Deferral Of Remedial Action Workplan

13:1K-11. Transfer of industrial establishment; deferral of remedial action workplan
6. a. The owner or operator of an industrial establishment planning to transfer ownership or operations may apply to the department for a deferral of the preparation, approval, and implementation of a remedial action workplan for the industrial establishment. The applicant shall submit to the department:

(1) a certification signed by the purchaser, transferee, mortgagee or other party to the transfer, approved by the department, that the industrial establishment would be subject to substantially the same use by the purchaser, transferee, mortgagee or other party to the transfer;

(2) a certification, approved by the department, that the owner or operator has satisfactorily completed a preliminary assessment, site investigation, and remedial investigation of the industrial establishment;

(3) a cost estimate for the remedial action necessary at the industrial establishment, approved by the department based upon the information collected in the preliminary assessment, site investigation, and remedial investigation and developed in accordance with department regulations; and

(4) a certification, approved by the department, that the purchaser, transferee, mortgagee or other party to the transfer has the financial ability to pay for the implementation of the necessary remedial action.

The preparation, approval, and implementation of a remedial action workplan for the industrial establishment may be deferred for that transfer until the use changes or until the purchaser, transferee, mortgagee or other party to the transfer closes operations.

b. Upon submission of a complete and accurate application, the department shall approve the deferral. Upon approval of the deferral, the preparation, approval, and implementation of a remedial action workplan at the industrial establishment shall be deferred.

c. The authority to defer the preparation, approval, and implementation of a remedial action workplan set forth in this section shall not be construed to limit, restrict, or prohibit the department from directing site remediation under any other statute, rule, or regulation, but shall be solely applicable to the obligations of the owner or operator of an industrial establishment, pursuant to the provisions of this act, nor shall any other provisions of this act be construed to limit, restrict, or prohibit the department from directing site remediation under any other statute, rule, or regulation.

For the purposes of this section, substantially the same use means that the industrial establishment shall retain the same three digit Industry Group Number, as designated in the Standard Industrial Classifications Manual prepared by the federal Office of Management and Budget in the Executive Office of the President of the United States. In a manner and form, and in accordance with the specific criteria prescribed by the department, an applicant may petition for a finding by the department that the affected industrial establishment be deemed subject to substantially the same use based upon its retention of the same two digit Major Group Number, as designated in the Standard Industrial Classifications Manual.

L.1983,c.330,s.6; amended 1993,c.139,s.11.



Section 13:1K-11.1 - Obligations Of Trust, Estate To Remove Discharge

13:1K-11.1. Obligations of trust, estate to remove discharge
7. In the event of the closing, termination or transfer of an industrial establishment, which industrial establishment is all or part of a trust, receivership estate, guardianship estate or estate of a deceased person, only the assets of the trust or estate, or assets of any discharger other than the fiduciary of such trust or estate shall be subject to the obligation to remove the discharge as set forth in P.L.1983, c.330 (C.13:1K-6 et al.).

L.1993,c.112,s.7; amended 1993,c.139,s.46.



Section 13:1K-11.2 - Application For Expedited Review.

13:1K-11.2 Application for expedited review.
13. a. The owner or operator of an industrial establishment planning to close operations or transfer ownership or operations of an industrial establishment may, in lieu of complying with the provisions of subsection b. of section 4 of P.L.1983, c.330 (C.13:1K-9), apply to the department for an expedited review. An application for an expedited review pursuant to this section shall include:

(1) the notice required pursuant to the provisions of subsection a. of section 4 of P.L.1983, c.330 (C.13:1K-9);

(2) a certification that for the industrial establishment, a remedial action workplan has previously been implemented and a no further action letter has been issued pursuant to P.L.1983, c.330, a negative declaration has been previously approved by the department pursuant to P.L.1983, c.330, or the department or the United States Environmental Protection Agency, pursuant to the "Resource Conservation and Recovery Act," 42 U.S.C. s.6901 et seq. or the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C. s.9601 et seq., or any other law, has previously approved a remediation of the industrial establishment equivalent to that performed pursuant to the provisions of P.L.1983, c.330;

(3) a certification that the owner or operator has performed remediation activities at the industrial establishment that are consistent with current regulations established by the department in order to identify areas of concern that are new or have continued in use since the issuance of a no further action letter, negative declaration approval, or remediation approval as described in paragraph (2) of this subsection, and, based on those remediation activities, that there has been no discharge of a hazardous substance or hazardous waste at the industrial establishment subsequent to the approval of the negative declaration, the issuance of the no further action letter, or the equivalent remediation; or, if any discharge has occurred, a certification listing any discharge, describing the action taken to remediate the discharge, a certification that the remediation was performed in accordance with procedures established by the department, a certification that the remediation was approved by the department and a copy of the document evidencing the departmental approval;

(4) a certification that for any underground storage tank covered by the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.), an approved method of secondary containment or a monitoring system as required by P.L.1986, c.102, has been installed;

(5) a copy of the most recent negative declaration, or no further action letter, or other approval, as applicable, approved by the department for the entire industrial establishment; and

(6) a proposed negative declaration.



b. Upon the submission of a complete and accurate application and after an inspection, if necessary, the department shall approve or disapprove the negative declaration. The department shall approve the negative declaration upon a finding that the information in the certifications submitted pursuant to subsection a. of this section is accurate. Upon a disapproval of the proposed negative declaration by the department pursuant to this section, the owner or operator shall comply with the provisions of section 4 of P.L.1983, c.330.

L.1993,c.139,s.13.



Section 13:1K-11.3 - Application For Limited Site Review

13:1K-11.3. Application for limited site review
14. a. The owner or operator of an industrial establishment planning to close operations or transfer ownership or operations of the industrial establishment may, in lieu of complying with the provisions of subsection b. of section 4 of P.L.1983, c.330 (C.13:1K-9), apply to the department for a limited site review. An application for a limited site review pursuant to this section shall include:

(1) the notice required pursuant to the provisions of subsection a. of section 4 of P.L.1983, c.330 (C.13:1K-9);

(2) a certification that for the industrial establishment, a remedial action workplan has previously been implemented and a no further action letter has been issued pursuant to P.L.1983, c.330, a negative declaration has been previously approved by the department pursuant to P.L.1983, c.330, or the department or the United States Environmental Protection Agency, pursuant to the "Resource Conservation and Recovery Act," 42 U.S.C. s.6901 et seq. or the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C. s.9601 et seq., or any other law, has previously approved a remediation of the industrial establishment equivalent to that performed pursuant to the provisions of P.L.1983, c.330;

(3) a certification that the owner or operator has performed remediation activities at the industrial establishment that are consistent with current regulations established by the department in order to identify areas of concern and, based on those remediation activities, that subsequent to the issuance of the negative declaration, no further action letter or remediation approval described in paragraph (2) of this subsection, a discharge has occurred at the industrial establishment that was not remediated in accordance with the procedures established by the department or that any remediation performed has not been approved by the department and that no other discharge of a hazardous substance or hazardous waste has occurred at the industrial establishment;

(4) a certification that for any underground storage tank covered by the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.), an approved method of secondary containment or a monitoring system as required by P.L.1986, c.102, has been installed;

(5) a copy of the most recent negative declaration, no further action letter, or other approval, as applicable, approved by the department for the industrial establishment; and

(6) a proposed negative declaration, if applicable.

b. Upon the submission of a complete application, and after an inspection if necessary, the department may:

(1) approve the negative declaration upon a finding that any discharge of a hazardous substance or hazardous waste, as certified to pursuant to paragraph (3) of subsection a. of this section, has been remediated consistent with the applicable remediation regulations as established by the department; or

(2) require that the owner or operator perform a remediation as set forth in subsection b. of section 4 of P.L.1983, c.330 (C.13:1K-9) only for those areas of concern identified by the information provided pursuant to paragraph (3) of subsection a. of this section upon a finding that further investigation or remediation is necessary to bring the industrial establishment into compliance with the applicable remediation regulations.

c.The owner or operator of an industrial establishment subject to the provisions of this section shall not close operations or transfer ownership or operations until a remedial action workplan, or a negative declaration, as applicable, has been approved by the department or upon approval of a remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330.

L.1993,c.139,s.14; amended 1997, c.278, s.43.



Section 13:1K-11.4 - Application For Area Of Concern Waiver

13:1K-11.4. Application for area of concern waiver
15. a. The owner or operator of an industrial establishment who is required to perform a remediation at an industrial establishment pursuant to subsection b. of section 4 of P.L.1983, c.330 (C.13:1K-9) may apply to the department for an area of concern waiver. Approval of the area of concern waiver shall relieve the owner or operator of the requirement to perform a remediation pursuant to subsection b. of section 4 of P.L.1983, c.330 (C.13:1K-9) for any area of concern at that industrial establishment for which a remediation has previously been conducted and approved by the department. An application pursuant to this subsection shall include:

(1) a certification that the department or the United States Environmental Protection Agency, pursuant to the "Resource Conservation and Recovery Act," 42 U.S.C. s.6901 et seq. or the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C. s.9601 et seq., or any other law, has previously approved a remediation at an area of concern and has issued a no further action letter or an equivalent approval of a remediation for that area of concern;

(2) a copy of the most recent no further action letter or equivalent approval for that area of concern, approved by the department; and

(3) a certification that the owner or operator has performed remediation activities at that area of concern that are consistent with current regulations established by the department, and based on those remediation activities, that subsequent to the issuance of the no further action letter or equivalent approval described in paragraph (1) of this subsection, there has been no discharge of a hazardous substance or hazardous waste at that area of concern.

b. Upon submission of a complete and accurate application and after an inspection, if necessary, the department shall approve the application for an area of concern waiver upon a finding that the information in the certifications submitted pursuant to subsection a. of this section is accurate. Upon a disapproval of the application by the department pursuant to this section, the owner or operator shall perform a remediation of the subject area of concern as may be required pursuant to subsection b. of section 4 of P.L.1983, c.330.

L.1993,c.139,s.15.



Section 13:1K-11.5 - Application For Closing, Transfer When Remediation Is Already In Progress

13:1K-11.5. Application for closing, transfer when remediation is already in progress
16. a. The owner or operator of an industrial establishment may apply to the department to close operations or transfer ownership or operations at an industrial establishment without obtaining departmental approval of a remedial action workplan or a negative declaration or without the approval of a remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330 (C.13:1K-9), if the industrial establishment is already in the process of a remediation pursuant to subsection b. of section 4 of P.L.1983, c.330 (C.13:1K-9) or a remediation equivalent to that performed pursuant to the provisions of P.L.1983, c.330, including a cleanup being performed under the "Resource Conservation and Recovery Act," 42 U.S.C. s.6901 et seq. or the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C. s.9601 et seq.. The application shall include:

(1) the notice required pursuant to the provisions of subsection a. of section 4 of P.L.1983, c.330;

(2) a certification that there has been no discharge of any hazardous substance or hazardous waste at the industrial establishment during the applicant's period of operation or ownership or that the remediation of any discharge of a hazardous substance or hazardous waste that occurred during the applicant's period of ownership or operation was approved by the department;

(3) a certification by the owner or operator that a remediation funding source for the cost of the remediation or the implementation of the remedial action workplan at the industrial establishment has been established as required pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3); and

(4) a certification, as applicable, that any transferee of the industrial establishment has been notified that the industrial establishment is the subject of a remediation.

b. Upon the submission of a complete application, and upon a finding that the information submitted is accurate, the department shall authorize, in writing, that the applicant may close operations or transfer ownership or operations of the industrial establishment.

L.1993,c.139,s.16.



Section 13:1K-11.6 - Application For Closing, Transfer When Discharges Are From Regulated Underground Storage Tank

13:1K-11.6. Application for closing, transfer when discharges are from regulated underground storage tank
17. a. The owner or operator of an industrial establishment may apply to the department to close operations or transfer ownership or operations at an industrial establishment without obtaining departmental approval of a remedial action workplan or a negative declaration or without the approval of a remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330 if the only areas of concern or the only discharges at the industrial establishment are from an underground storage tank or tanks regulated pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.). The application shall include:

(1) the notice required pursuant to the provisions of subsection a. of section 4 of P.L.1983, c.330;

(2) the submission of a preliminary assessment that shows that the only area of concern at an industrial establishment is an underground storage tank or tanks as defined pursuant to section 2 of P.L.1986, c.102 (C.58:10A-22), or the submission of a site investigation that shows that the only discharged hazardous substances or hazardous wastes at the industrial establishment, or that has migrated offsite, above the applicable remediation standards are from a leak or discharge from that underground storage tank or tanks; and

(3) a certification that the owner or operator of the industrial establishment is in compliance with the provisions of P.L.1986, c.102 for all underground storage tanks at the industrial establishment that are covered by that act. The owner or operator of an industrial establishment, at which a discharge of a hazardous substance or hazardous waste from an underground storage tank has occurred, shall be deemed in compliance with the provisions of P.L.1986, c.102, as it relates to that discharge for the purposes of this paragraph, if the owner or operator has been issued an order by or has entered into an agreement with the department to remediate that discharge and the owner or operator is in compliance with that order or agreement.

b. Upon the submission of a complete application, and upon a finding that the information submitted is accurate, the department shall authorize, in writing, the applicant to close operations or transfer ownership or operations of the industrial establishment.

L.1993,c.139,s.17.



Section 13:1K-11.7 - Application For Closing, Transfer When Discharges Are Of Minimal Environmental Concern.

13:1K-11.7. Application for closing, transfer when discharges are of minimal environmental concern.
18. a. The owner or operator of an industrial establishment may apply to the department to close operations or transfer ownership or operations at an industrial establishment without obtaining departmental approval of a remedial action workplan or without the approval of a remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330 if the discharge of hazardous substances or hazardous wastes at the industrial establishment is of minimal environmental concern. Upon the completion of a preliminary assessment, site investigation, and remedial investigation for the industrial establishment, conducted pursuant to subsection b. of section 4 of P.L.1983, c.330, any owner or operator may submit to the department an application for a determination that the discharge at an industrial establishment is of minimal environmental concern, which application shall include:

(1) a certification, supported by the submission of data from the preliminary assessment, site investigation, and remedial investigation, that there are no more than two areas of concern at the industrial establishment that are contaminated at levels above the applicable remediation standards, and that remedial action at those areas of concern can be completed pursuant to standards and criteria established by the department within six months of the owner's or operator's receipt of the approval of the application by the department;

(2) a certification that a remedial action workplan shall be prepared pursuant to standards and criteria established by the department and that the remediation will meet either the nonresidential use or residential use soil remediation standards and the applicable surface water and groundwater remediation standards;

(3) a certification that the remedial action workplan will be prepared and implemented pursuant to standards and criteria established by the department within six months of the owner's or operator's receipt of the approval of the application by the department;

(4) evidence that the remediation funding source required pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3) has been established;

(5) the payment of all fees or surcharges related to the remediation imposed pursuant to P.L.1983, c.330, P.L.1993, c.139 (C.13:1K-9.6 et al.), and section 33 of P.L.1993, c.139 (C.58:10B-11), and any rules or regulations adopted pursuant thereto; and

(6) documentation establishing that the discharged hazardous substances or hazardous wastes at the industrial establishment do not pose a threat to human health because of the proximity of an area of concern to a drinking water source or because of the location, complexity, or the nature of the discharge.

b. Upon the submission of a complete application, and upon a finding that the information submitted is accurate, the department shall approve the application for a determination that the discharge at an industrial establishment is of minimal environmental concern. Prior to making a finding upon the application pursuant to this section, the department may inspect the industrial establishment, as necessary, to verify the information in the application. The decision of the department shall be made within 30 days of the submission of a complete application. In determining the amount of time necessary to complete the remedial action, the department shall not include that time in which it takes the department to issue a permit for a discharge to surface water pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.).

c. The owner or operator shall, upon the completion of the remedial action at the subject areas of concern, certify to the department that the remedial action workplan has been implemented in accordance with the standards and criteria established by the department and in compliance with the certifications made pursuant to this section. The certification shall include a copy of the remedial action workplan and the results of all sampling analysis and any tests performed as part of the remedial action. Within 45 days of receipt of the certification, the department shall issue a no further action letter to the owner or operator. The department may perform an inspection of the industrial establishment or any area offsite that is under the owner's or operator's control, as relevant, prior to issuing the no further action letter.

The department may refuse to issue the no further action letter pursuant to this section only upon a finding that hazardous substances or hazardous wastes remain at the relevant areas of concern at levels or concentrations in excess of the applicable remediation standards.

d. Upon the failure of an owner or operator to complete the implementation of a remedial action workplan within the six month period as provided in subsection a. of this section, the owner or operator shall so notify the department in writing and provide the reasons therefor. The owner or operator shall have no more than 120 additional days to complete the implementation of the remedial action. If the implementation of the remedial action is not completed within this additional time, the department may rescind its determination that the industrial establishment is of minimal environmental concern and may require that a new remedial action workplan be submitted and implemented by the owner or operator in a manner and under the terms and conditions provided in its general regulations for remedial action workplan submissions and implementation.

L.1993,c.139,s.18.



Section 13:1K-11.8 - Application For Certificate Of Limited Conveyance

13:1K-11.8. Application for certificate of limited conveyance
19. a. The owner of an industrial establishment may transfer a portion of the real property on which an industrial establishment is situated without conducting a remediation of the entire industrial establishment pursuant to the provisions of P.L.1983, c.330, if, upon application by the owner, the department issues a certificate of limited conveyance pursuant to subsections b. through e. of this section, or if the owner transfers the portion of real property in accordance with the provisions of subsection f. of this section.

b. An application for a certificate of limited conveyance shall be in the form of a certification by the owner which shall include a description of the real property to be transferred, an appraisal of the real property to be transferred, the sale price or market value of the real property to be transferred, an appraisal of the entire industrial establishment, and an appraisal of the remaining property if the certificate of limited conveyance were issued, as well as any other information the department deems necessary to make the findings required in subsection c. of this section.

c. The department shall issue a certificate of limited conveyance for a portion of the real property on which an industrial establishment is situated after the submission of a complete and accurate application and upon a finding that the sales price or market value of the real property to be conveyed, together with any additional diminution in value to the remaining property as a result of the conveyance is not more than one third of the total appraised value of the industrial establishment prior to the transfer, and that the remaining real property is an industrial establishment subject to the provisions of P.L.1983, c.330. The appraisals shall be made no more than one year prior to the submission of application for a certificate of limited conveyance. Conveyances made pursuant to this section shall not exceed one third of the value of the industrial establishment during the period of ownership of the applicant.

d. Upon issuance of the certificate of limited conveyance, the owner or operator shall, prior to the conveyance, comply with the provisions of section 4 of P.L.1983, c.330 for that portion of the real property certified for conveyance. The remediation that may be required on the real property subject to the certificate of limited conveyance shall include any hazardous substances or hazardous wastes that are migrating from the remaining portion of the industrial establishment onto the real property being conveyed. The remaining portion of the industrial establishment, upon the subsequent closing of operations or transferring of ownership or operations, shall be subject to the provisions of P.L.1983, c.330 and P.L.1993, c.139 (C.13:1K-9.6 et al.).

e. A certificate of limited conveyance shall be valid for three years from the date of issuance.

f. An owner, either as part of or subsequent to a conveyance made in accordance with subsections b. through e. of this section, may transfer additional portions of the real property of the industrial establishment in excess of the conveyance limitation set forth in subsection c. of this section; provided, however, that the additional portions proposed for transfer do not constitute a closing of operations or transferring of ownership or operations, subject to section 4 of P.L.1983, c.330.

The amount paid for the additional portion of real property, or any part thereof, which exceeds the permissible conveyance limitation under subsection c. of this section shall be used exclusively for the purposes of remediating that parcel of real property in accordance with the provisions of subsection d. of this section; provided, however, if any portion of that amount shall remain unexpended for the remediation of the parcel, that unexpended amount shall be deposited in a remediation trust fund as provided in subsection g. of this section.

g. To provide for the subsequent remediation of that portion of the real property of an industrial establishment which was not transferred pursuant to subsection f. of this section, the owner shall establish a remediation trust fund in accordance with subsection c. of section 25 of P.L.1993, c.139 (C.58:10B-3) and shall deposit any unexpended amounts, as provided in subsection f. of this section, into that fund.

L.1993,c.139,s.19.



Section 13:1K-11.9 - Responsibilities Of Owner As Landlord, Operator As Tenant

13:1K-11.9. Responsibilities of owner as landlord, operator as tenant
20. a. Where the owner of an industrial establishment is a landlord and the operator of the industrial establishment is a tenant, the landlord shall be responsible for providing any information that is requested by the tenant that is not otherwise available through a diligent inquiry by the tenant, and the tenant shall be responsible for providing any information that is requested by the landlord that is not otherwise available through a diligent inquiry by the landlord.

b.Where the owner of an industrial establishment is a landlord and the operator of the industrial establishment is a tenant, the person that remediates the industrial establishment shall provide copies to the other person of all submissions to the department concerning the remediation.
c.Where the owner of an industrial establishment is a landlord and the operator of the industrial establishment is a tenant, and there has been a failure to comply with the provisions of P.L.1983, c.330, the landlord or the tenant may petition the department, in writing, to first compel that party who is responsible pursuant to the provisions of the lease, to comply with the requirements of P.L.1983, c.330. The department shall develop a form for a petition made pursuant to this section, and shall establish a list of documents required to be submitted with the petition which shall include, but not be limited to: (1) a copy of the notice required pursuant to subsection a. of section 4 of P.L.1983, c.330 (C.13:1K-9); (2) the names and addresses of the landlord and the tenant; (3) a copy of the signed lease between the landlord and the tenant; (4) a certification by the petitioner that includes the relevant facts concerning noncompliance with the act; and (5) any other documents the department deems relevant. The department shall make a determination that the provisions of the lease are unclear within 30 days of receipt of a complete petition. Upon a determination by the department that the provisions of the lease are unclear as it relates to the responsibility of either party to comply with the provisions of P.L.1983, c.330, or upon the failure by the person responsible pursuant to the provisions of the lease to comply, the department may compel compliance by all persons subject to the requirements of P.L.1983, c.330 for the industrial establishment.

L.1993,c.139,s.20; amended 1997,c.278,s.46.



Section 13:1K-11.10 - Notification Of Transfer, Avoidance Of Penalty.

13:1K-11.10 Notification of transfer, avoidance of penalty.
21. a. Any person who, prior to the effective date of P.L.1993, c.139, violated the provisions of P.L.1983, c.330 by closing operations or transferring ownership or operations of an industrial establishment without receiving departmental approval of a cleanup plan or a negative declaration pursuant to the provisions of P.L.1983, c.330, or without entering into an administrative consent order that allows the closure of operations or transfer of ownership or operations, shall not be subject to a penalty for that violation if the person notifies the department of the closure of operations or of the transfer of ownership or operations of the industrial establishment, and, within one year of the effective date of P.L.1993, c.139, enters into an administrative consent order or a memorandum of agreement with the department to complete a remediation of the industrial establishment pursuant to the provisions of P.L.1983, c.330 and any rules or regulations adopted pursuant thereto.

b. Notwithstanding the provisions of subsection a. of this section, any person who enters into a memorandum of agreement or an administrative consent order with the department pursuant to this section and fails to remediate the industrial establishment in accordance with the memorandum of agreement or administrative consent order shall be subject to penalties for violations that occurred before the effective date of P.L.1993, c.139 as well as any penalties for subsequent violations.

c. Any documents or information provided to the department pursuant to this section may not be used in a criminal investigation or criminal prosecution against the person providing the information or documents for those violations that occurred before the effective date of P.L.1993, c.139 as long as the person remediates the industrial establishment in conformance with the administrative consent order or memorandum of agreement entered into pursuant to subsection a. of this section.

L.1993,c.139,s.21.



Section 13:1K-11.11 - Audit Of Negative Declarations And Remedial Action Workplans

13:1K-11.11. Audit of negative declarations and remedial action workplans
22. a. Within one year of the effective date of P.L.1993, c.139, the Department of Environmental Protection and Energy shall conduct an audit of the negative declarations and remedial action workplans that have been submitted to the department pursuant to P.L.1983, c.330 (C.13:1K-6 et al.). On the basis of this audit, and any other information it may have available to it, the department shall adopt regulations identifying, within the Standard Industrial Classification major group numbers listed in the definition of "industrial establishment," all industries designated by Standard Industrial Classification number subgroups, or classes of operations within those subgroups, that should not pose a risk to public health and safety or to the environment. The audit shall, to the extent practicable, distinguish between hazardous substances or hazardous wastes at an industrial establishment caused by a particular type of industry and hazardous substances or hazardous wastes that exist as a result of activities at an industrial establishment unrelated to the activities of that industry.

b. An industrial establishment for which a remedial action workplan was previously implemented and a no further action letter was received pursuant to P.L.1983, c.330, a negative declaration was previously approved by the department pursuant to P.L.1983, c.330, or for which the department has previously approved a remediation equivalent to that performed pursuant to the provisions of P.L.1983, c.330, and that is designated by a Standard Industrial Classification subgroup or class of operations that does not pose a risk to public health and safety or to the environment as identified in subsection a. of this section, shall not be considered an industrial establishment for the purposes of P.L.1983, c.330.

L.1993,c.139,s.22.



Section 13:1K-12 - Obligations Imposed By Act Not Affected By Bankruptcy Proceedings And Constitute Continuing Regulatory Obligations Imposed By State

13:1K-12. Obligations imposed by act not affected by bankruptcy proceedings and constitute continuing regulatory obligations imposed by state
No obligations imposed by this act shall constitute a lien or claim which may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this act shall constitute continuing regulatory obligations imposed by the State.

L.1983, c. 330, s. 7.



Section 13:1K-13 - Grounds For Voiding Sale.

13:1K-13 Grounds for voiding sale.

8.Failure of the transferor to perform a remediation and obtain department approval thereof as required pursuant to the provisions of this act is grounds for voiding the sale or transfer of an industrial establishment or any real property utilized in connection therewith by the transferee, entitles the transferee to recover damages from the transferor, and renders the owner or operator of the industrial establishment strictly liable, without regard to fault, for all remediation costs and for all direct and indirect damages resulting from the failure to implement the remedial action workplan. A transferee may not act to void the sale or transfer of an industrial establishment or any real property except upon providing notice to the transferor of the failure to perform and affording the transferor a reasonable amount of time to comply with the provisions of this act. A transferee may bring an action in Superior Court to void the sale or transfer of an industrial establishment or any real property or to recover damages from the transferor, pursuant to this section.

L.1983, c.330, s.8; amended 1993, c.139, s.12; 1997, c.278, s.47; 2007, c.1, s.5.



Section 13:1K-13.1 - Violations; Actions, Penalties.

13:1K-13.1 Violations; actions, penalties.



Section 13:1K-14 - Residential Property Contaminated With Radon Gas Or Radon Progeny; Inspection And Testing; Removal; Certification; Costs

13:1K-14. Residential property contaminated with radon gas or radon progeny; inspection and testing; removal; certification; costs
a. The Department of Environmental Protection shall, upon a determination after inspection and testing that the premises of any residential property are not significantly contaminated with radon gas or radon progeny and require no remedial action, provide the owner of the property with written certification that, as of the date of the testing, any radon gas or radon progeny contamination present was within acceptable limits as established by the United States Environmental Protection Agency and the department.

b. The department shall, upon completion of any project undertaken to remove radium from any residential property and to remedy excessive levels of radon gas or radon progeny therefrom, provide the owner of the property with written certification that, as of the date of the completion of the project, any radon gas or radon progeny contamination present was within acceptable limits as established by the United States Environmental Protection Agency and the department.

c. The costs incurred by the department in providing the certifications required by this section shall be covered by sums which may be appropriated or otherwise made available to the department to remedy radon gas or radon progeny contamination.

L.1983, c. 575, s. 1.



Section 13:1K-15 - Definitions

13:1K-15. Definitions
As used in this act:

a. "Hazardous substances" means those elements and compounds, including petroleum products, which are defined as such by the Department of Environmental Protection, after public hearing, and which shall be consistent to the maximum extent possible with, and which shall include, the list of hazardous substances adopted by the federal Environmental Protection Agency pursuant to Section 311 of the "Federal Water Pollution Control Act Amendments of 1972," Pub.L. 92-500 (33 U.S.C. s. 1321), as amended, and the list of toxic pollutants designated by Congress or the Environmental Protection Agency pursuant to Section 307 of that act (33 U.S.C. s. 1317); except that sewage and sewage sludge shall not be considered as hazardous substances for the purposes of this act.

b. "Hazardous discharge" means a discharge of a hazardous substance required to be reported to the Department of Environmental Protection pursuant to the provisions of P.L.1976, c. 141 (C. 58:10-23.11 et seq.) and any rules and regulations adopted pursuant thereto, but shall not include such a hazardous discharge reported to the department prior to the effective date of this act.

c. "Industrial establishment" means any place of business engaged in operations which involve the generation, manufacture, refining, transportation, treatment, storage, handling, or disposal of hazardous substances on-site, above or below ground, and having a primary Standard Industrial Classification number within Major Group Numbers 22-39 inclusive, 46-49 inclusive, 51, 55, 75 or 76 as designated in the Standard Industrial Classification manual prepared by the Office of Management and Budget in the Executive Office of the President of the United States; and including any other places of business which the Department of Environmental Protection may by regulation prescribe. The department may, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), exempt certain sub-groups within the Standard Industrial Classification major group numbers listed in this subsection upon a finding that the operation of the industrial establishment does not pose a risk to public health and safety.

L.1984, c. 210, s. 1, eff. Dec. 10, 1984.



Section 13:1K-16 - Industrial Establishment; Owners' Or Operators' Inspection And Reporting Requirement; Violations; Penalty; Injunctions; Liability Of Reporter

13:1K-16. Industrial establishment; owners' or operators' inspection and reporting requirement; violations; penalty; injunctions; liability of reporter
a. An owner or operator of an industrial establishment, or real property which once was the site of an industrial establishment who knows or suspects the occurrence of any hazardous discharge on-site, above or below ground at the industrial establishment or real property shall, within 10 days of obtaining any information leading to this knowledge or suspicion, make an inspection thereof and file a written report concerning this hazardous discharge with the governing body of the municipality in which the industrial establishment or real property is located and the local board of health. The report shall include: the types and quantity of hazardous substances involved in the hazardous discharge if known; the location of the hazardous discharge; and any actions taken by the owner or operator of the industrial establishment to contain the hazardous substance.

b. A person who fails to make a report required pursuant to this section knowingly gives or causes to be given any false information in any such report, or otherwise violates the provisions of this section, or any rule or regulation adopted pursuant thereto, is liable to a penalty of not more than $50,000.00, to be collected in a summary proceeding under "the penalty enforcement law," N.J.S. 2A:58-1 et seq., or in a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court shall have jurisdiction to enforce "the penalty enforcement law." If the violation is of a continuing nature each day during which it continues shall constitute an additional, separate and distinct offense.

c. If any person violates any of the provisions of this section, the Department of Environmental Protection, the governing body of the municipality or the local health department may institute a civil action in the Superior Court for injunctive relief to prohibit and prevent the continuation of the violation and the court may proceed in a summary manner.

d. Any person reporting a hazardous discharge pursuant to the provisions of this section shall not, by this report, incur liability for the cleanup of the hazardous discharge. The provisions of this subsection shall not affect a person's liability for the cleanup of a hazardous discharge under any other law, rule, or regulation.

L.1984, c. 210, s. 2, eff. Dec. 10, 1984.



Section 13:1K-17 - Notice To Local Bodies And Verification Of Hazardous Discharge; List Of Reported Discharges; Notification Of Department By Local Bodies

13:1K-17. Notice to local bodies and verification of hazardous discharge; list of reported discharges; notification of department by local bodies
a. When the Department of Environmental Protection obtains any information which leads it to suspect that a hazardous discharge has occurred, it shall immediately notify, in writing and orally, the governing body and the local board of health of the municipality, in which the hazardous discharge has occurred and shall take appropriate action to verify that a hazardous discharge has occurred, including authorizing an agent or officer of the municipality to investigate the site of the suspected hazardous discharge and to report to the department.

b. Within six months of the effective date of this act, the department shall transmit to the governing body of each municipality in the State a list of all hazardous discharges reported to the department pursuant to the provisions of P.L.1976, c. 141 (C. 58:10-23.11 et seq.) or which the department discovered by any other means, which occurred within the boundaries of the municipality between the effective date of P.L.1976, c. 141 and the effective date of this act. This list also shall include the status of the department's response to, or action taken concerning each discharge.

c. When the governing body of a municipality or the local board of health obtains any information which leads it to suspect that a hazardous discharge has occurred, it shall immediately notify the department, in writing and orally.

L.1984, c. 210, s. 3, eff. Dec. 10, 1984.



Section 13:1K-18 - Rules And Regulations

13:1K-18. Rules and regulations
The department shall adopt pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) the rules and regulations necessary to carry out the provisions of this act.

L.1984, c. 210, s. 4, eff. Dec. 10, 1984.



Section 13:1K-19 - Short Title

13:1K-19. Short title
This act shall be known and may be cited as the "Toxic Catastrophe Prevention Act."

L. 1985, c. 403, s. 1, eff. Jan. 8, 1986.



Section 13:1K-20 - Findings, Declarations

13:1K-20. Findings, declarations
The Legislature finds and declares that a number and variety of industrial facilities and related operations generate, store, handle, and transport extremely hazardous substances; that some of those operations may represent a catastrophic threat to public health and safety, especially in a densely populated state; that, in recent months, the catastrophically tragic event in Bhopal, India, as well as a score of accidental chemical releases into the atmosphere of the State demonstrate that modern technology, operations systems, and safeguards can fail in protecting against such threats to the public; that while a strengthened capacity to minimize and abate discharges once they occur and efficient plans to evacuate populations if those discharges cannot be contained are vital components of a comprehensive public protection program, the single most effective effort to be made is toward prevention of those environmental accidents by anticipating the circumstances that could result in their occurrence and taking those precautionary and preemptive actions required.

L. 1985, c. 403, s. 2, eff. Jan. 8, 1986.



Section 13:1K-21 - Definitions

13:1K-21. Definitions
As used in this act:

a. "Extraordinarily hazardous accident risk" means a potential for release of an extraordinarily hazardous substance into the environment, which could produce a significant likelihood that persons exposed may suffer acute health effects resulting in death or permanent disability;

b. "Commissioner" means the Commissioner of the Department of Environmental Protection;

c. "Department" means the Department of Environmental Protection;

d. "Extraordinarily Hazardous Substance Accident Risk Assessment" or "EHSARA" means a review and safety evaluation of those operations in a facility which involve the generation, storage, or handling of an extraordinarily hazardous substance, as provided in section 6 of this act;

e. "Extraordinarily Hazardous Substance" means any substance or chemical compound used, manufactured, stored, or capable of being produced from on-site components in this State in sufficient quantities at a single site such that its release into the environment would produce a significant likelihood that persons exposed will suffer acute health effects resulting in death or permanent disability;

f. "Extraordinarily Hazardous Substance List" means the substances or chemical compounds identified in subsection a. of section 4 of this act and adopted by regulation pursuant to subsection c. of that section;

g. "Extraordinarily Hazardous Substance Risk Reduction Work Plan" or "work plan" means the document developed by the department for each facility at which is generated, stored, or handled an extraordinarily hazardous substance, setting forth the scope and detail of the EHSARA to which the facility will be submitted, as provided in section 6 of this act;

h. "Facility" means a building, equipment, and contiguous area. Facility shall not include a research and development laboratory, which means a specially designated area used primarily for research, development, and testing activity, and not primarily involved in the production of goods for commercial sale, in which extraordinarily hazardous substances are used by or under the supervision of a technically qualified person;

i. "Risk management program" means the sum total of programs for the purpose of minimizing extraordinarily hazardous accident risks, including, but not limited to, requirements for safety review of design for new and existing equipment, requirements for standard operating procedures, requirements for preventive maintenance programs, requirements for operator training and accident investigation procedures, requirements for risk assessment for specific pieces of equipment or operating alternatives, requirements for emergency response planning, and internal or external audit procedures to ensure programs are being executed as planned.

L. 1985, c. 403, s. 3, eff. Jan. 8, 1986.



Section 13:1K-22 - Extraordinarily Hazardous Substance List

13:1K-22. Extraordinarily hazardous substance list
a. The following chemicals or chemical compounds, in the quantities indicated, shall constitute the initial extraordinarily hazardous substance list: hydrogen chloride (HCl) and allyl chloride in quantities of 2,000 pounds or more; hydrogen cyanide (HCN), hydrogen fluoride (HF), chlorine (Cl2), phosphorus trichloride, and hydrogen sulfide (H2S) in quantities of 500 pounds or more; and phosgene, bromine, methyl isocyanate (MIC), and toluene-2, 4-diisocyanate (TDS) in quantities of 100 pounds or more.

b. Within 60 days of the effective date of this act, the department shall develop and issue a registration form to be completed within 120 days of the effective date of this act, by the owner or operator of each facility in the State which at any time generates, stores, or handles any of the extraordinarily hazardous substances on the initial extraordinarily hazardous substance list, pursuant to subsection a. of this section. The registration form shall provide, in addition to any other information that may be required by the department, the following: an inventory of the extraordinarily hazardous substance or substances generated, stored, or handled at the facility and the quantity or quantities thereof, which inventory shall identify whether those substances are end products, intermediate products, by-products, or waste products; a general description of the processes and principal equipment involved in the management of the substance or substances; a profile of the area in which the facility is situated, including its proximity to population and water supplies; the extent to which the risks and hazards of the processes, equipment, and operations have been identified, evaluated, and abated, and the expertise and affiliation of the evaluators and any direct or indirect relationship between the evaluators and the owner or operator of the facility; and the name or names of all insurance carriers underwriting the facility's environmental liability and workers' compensation insurance policies and the scope of these policies, including any limitations and exclusions.

c. Within 18 months of the effective date of this act, the Department of Environmental Protection, in consultation with the Department of Health, shall develop and, after public hearing, adopt as a regulation, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), an extraordinarily hazardous substance list. The list shall correlate the substances or compounds with the quantities thereof required to produce the potentially catastrophic circumstance. The department shall have the power to amend, by regulation, the extraordinarily hazardous substance list to accommodate new chemical compounds that may be developed or reflect new information or scientific data that may become available to the department.

d. Within 90 days of the adoption by the department of an extraordinarily hazardous substance list pursuant to subsection c. of this section, the owner or operator of each facility in the State which generates, stores, or handles any of the extraordinarily hazardous substances on the extraordinarily hazardous substance list, not registered pursuant to subsection b. of this section, shall complete the registration form developed and issued by the department.

L. 1985, c. 403, s. 4, eff. Jan. 8, 1986.



Section 13:1K-23 - Risk Management Program

13:1K-23. Risk management program
a. If the owner or operator of a facility that submitted a registration form pursuant to section 4 of this act has established a risk management program, the department shall provide for the submission and review of the risk management program before requiring the owner or operator to take any other action regarding the facility and program pursuant to this act. If the department finds the risk management program has any material deficiencies or omissions that could reduce the effectiveness of the risk management program, it shall recommend to the owner or operator risk management program changes or additions. No later than 60 days after the recommendation, the owner or operator shall submit to the department any action the owner or operator proposes in order to correct the deficiencies or omissions. The owner's or operator's proposals may be in accordance with the changes and additions recommended by the department or in accordance with alternative changes, additions or proposals recommended by the owner or operator.

b. If the owner or operator and the department agree on the measures necessary to correct the deficiencies or omissions in the risk management program, the parties may enter into a consent agreement.

c. If the parties cannot reach agreement, the commissioner, after notice and hearing and written findings of fact, may issue an administrative order requiring changes or additions to correct the deficiencies. Information available on the cost-effectiveness, extraordinarily hazardous accident risk reduction effectiveness and technical feasibility of any changes or additions that the department or owner or operator recommends shall be considered by the department and the commissioner in making any decision. Such an order shall follow administrative hearing procedures, which are subject to judicial review as necessary. This hearing procedure shall, to the maximum extent practicable and feasible, be accorded priority status.

L. 1985, c. 403, s. 5, eff. Jan. 8, 1986.



Section 13:1K-24 - Risk Reduction Work Plan

13:1K-24. Risk reduction work plan
Upon review of all registrations and accompanying materials submitted pursuant to this section, the department shall, in cooperation with the facility owner or operator, develop an Extraordinarily Hazardous Substance Risk Reduction Work Plan for each registered facility without a risk management program agreed upon by the facility owner and the department or subject to a consent agreement or administrative order entered into pursuant to section 5 of this act. The work plan shall constitute the basis for any Extraordinarily Hazardous Substance Accident Risk Assessment required of that facility, to be performed pursuant to this section. The work plan shall require the reporting of the identity and quantity of all extraordinarily hazardous substances generated, stored, handled, or that could unwittingly be produced in the event of an equipment breakdown, human error, design defect, or procedural failure, or the imposition of an external force; the nature, age, and condition of all the equipment and instruments involved in the handling and management of the extraordinarily hazardous substance or substances at the facility, and the schedules for their testing and maintenance; the measures and precautions designed to protect against the intrusions of external forces and events, or to control or contain discharges within the facility; the circumstances that would have to obtain in order for there to result a discharge of an extraordinarily hazardous substance, and the practices, procedures, and equipment designed to forestall such an event; any alternative processes, procedures, or equipment which might reduce the risk of a release of an extraordinarily hazardous substance while yielding the same or commensurate results, and the specific reasons they are not employed; any training or management practices in place which impart knowledge to relevant personnel regarding the dangers posed by a release of an extraordinarily hazardous substance and the training provided to prepare them for the safe operation of the facility and for unanticipated occurrences; any other preventive maintenance measure or on-site emergency response capability or other internal mechanism developed to safeguard against the occurrence of an accidental release of an extraordinarily hazardous substance or any other aspect or component of the facility deemed relevant by the department. The department may, by regulation or on a case-by-case basis, limit the scope or detail of the work plan and the priority or frequency of review of any facility or facility operation or component thereof where it determines, in writing, that the action does not remove or compromise the protection required for the public interest, and enables the department to allocate its resources more efficiently and effectively.

L. 1985, c. 403, s. 6, eff. Jan. 8, 1986.



Section 13:1K-25 - Accident Risk Assessment

13:1K-25. Accident risk assessment
The owner or operator of every facility registered with the department pursuant to section 4 of this act shall submit those operations in the facility concerned with the generation, storage, handling or safeguarding of any extraordinarily hazardous substance to an Extraordinarily Hazardous Substance Accident Risk Assessment, except as provided for in section 5 with respect to facilities with an established risk management program. The EHSARA shall be conducted in conformity with the work plan for the facility developed by the department pursuant to section 6 of this act by an independent consultant selected by the department from a list of three candidates submitted by the owner of the subject facility or, at the option of the department, by the department or by an independent consultant contracted for directly by the department; except that the department, with respect to the former option, may request the owner of the subject facility to provide three additional candidate consultants if it finds all three originally submitted by the facility owner unacceptable.

The owner of the subject facility shall be assessed a fee established in accordance with a schedule, established as a regulation by the department, which reflects all the costs of the risk assessment of that facility conducted by, or on behalf of, the department.

L. 1985, c. 403, s. 7, eff. Jan. 8, 1986.



Section 13:1K-26 - Risk Reduction Plan; Review, Hearing

13:1K-26. Risk reduction plan; review, hearing
a. Upon review of the Extraordinarily Hazardous Substance Accident Risk Assessment for each facility, the department shall, if appropriate, order the owner or operator of the facility to undertake an extraordinarily hazardous substance risk reduction plan. The order shall identify the risk or risks which must, within the limits of practicability and feasibility, be abated and a reasonable timetable for implementation of the plan. The department shall, by regulation, establish criteria or quantitative standards for determining risk, which criteria and standards shall reflect, among other factors, the size of the potentially exposed population and the gravity of consequences. The commissioner may order those operations posing the identified risk or risks that have not been abated on schedule to cease until the risk reduction plan has been implemented.

b. The owner of a facility who is aggrieved by an order issued pursuant to subsection a. of this section may petition the commissioner for a review of the matter, pursuant to which he shall provide the commissioner with all data and documents which he believes demonstrate that the order is unwarranted. If the commissioner, after review, affirms the initial order, he shall, at the request of the aggrieved owner, transmit all relevant materials and documents on the matter to the Office of Administrative Law, which shall conduct a hearing on the order pursuant to the provisions of P.L. 1978, c. 67 (C. 52:14F-1 et seq.). This hearing shall be an adjudicatory proceeding, and shall be conducted as a contested case pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). The department and the aggrieved owner of the facility shall be deemed parties in interest in the proceeding. Intervention in this hearing by any other person shall be as provided in the "Administrative Procedure Act." After review of the record of the adjudicatory proceeding and the recommendation of the administrative law judge, the commissioner shall affirm or modify his order. The decision of the commissioner shall constitute final agency action on the matter, and shall be subject only to judicial review as provided in the Rules of Court. During the pendency of the review and the hearing, the timetable for compliance with the order giving rise to the proceeding shall be suspended.

L. 1985, c. 403, s. 8, eff. Jan. 8, 1986.



Section 13:1K-27 - Right-of-entry; Recordkeeping

13:1K-27. Right-of-entry; recordkeeping
a. The department has the right to enter any facility at any time in order to verify compliance with the provisions of this act and the quality of all work performed pursuant to this act except that facility owners or operators shall be under no obligation to employ any personnel solely to assure access to the facility by the department when this access would otherwise be impossible.

b. The department shall develop and establish, pursuant to regulation, and enforce a system of recordkeeping, which system shall require the owner or operator of each facility registered pursuant to section 4 of this act to report to the department on all risk assessment and risk reduction efforts undertaken pursuant to this act, all ongoing maintenance measures taken, all unanticipated and unusual events, and any other information the department deems appropriate, and which shall be so designed as to prevent the destruction or alteration of information and data contained in those records.

These regulations shall also establish strict penalties, or other sanctions, to be assessed against any party guilty of destroying or tampering with any records required to be kept pursuant to this act.

L. 1985, c. 403, s. 9, eff. Jan. 8, 1986.



Section 13:1K-28 - Insurance Information Release

13:1K-28. Insurance information release
a. The department may institute an administrative procedure to determine whether an owner of a facility which generates, stores, or handles any extraordinarily hazardous substances should be required to authorize the insurance carrier or carriers which underwrite environmental liability or workers' compensation insurance for that facility to release to the department information relevant to the risks posed by the facility's management of the substance or substances. If so authorized, the insurance carrier or carriers shall release the information within the period of time established by the department, but in no case less than two weeks.

b. An insurance carrier or its representative shall not be held liable in a civil proceeding for any statement made or action taken voluntarily or in response to an authorization or request from the client facility pursuant to this section unless actual malice on the part of the insurer or its representative is present. This immunity shall extend to protect an insurance carrier or its representative from being held liable to any party who sustains any loss or injury as a direct or consequential result of the carrier's or its representative's compliance, noncompliance, or attempt to comply with this act.

c. The department is authorized to disclose information obtained from an insurance carrier or its representative pursuant to this section only to its own employees or agents to assist in enforcing the provisions of this act, or for use in a civil or criminal proceeding, if so ordered by a court.

d. A person who, as required by this section, knowingly and willfully refuses to release information required under this act, or fails to hold information received under this act in confidence, is liable for a penalty not to exceed $5,000.00, to be collected and enforced in a summary manner under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The proceedings may be brought by the department or by a person or an insurer injured by a failure to keep the information confidential. If a money judgment is rendered against the defendant, it shall be paid to the plaintiff. A reasonable and good faith effort to comply with the provisions of this section shall be a defense to an alleged violation of this section.

L. 1985, c. 403, s. 10, eff. Jan. 8, 1986.



Section 13:1K-29 - Internal Management Of Confidential Information

13:1K-29. Internal management of confidential information
a. The department shall, pursuant to regulation, adopt principles, guidelines, and procedures governing the internal management of confidential information supplied to the department pursuant to this act. The regulations shall provide that information obtained pursuant to this act shall be disclosed only to its employees or agents to assist in enforcing the provisions of this act, or for use in a civil or criminal proceeding, if so ordered by a court, and shall include, but not be limited to requirements: (1) that all confidential information supplied pursuant to this act be labeled as such by the facility owner; (2) that receipt of such labeled information be acknowledged in writing by an authorized employee of the department; (3) that the department establish a review procedure by which only specifically designated personnel be authorized access to such information and then only on a "need-to-know" basis; and (4) that the department establish secure areas for the express purpose of storage of such confidential information.

b. The owner of a facility who alleges that certain information required to be disclosed pursuant to this act contains or relates to a trade secret or constitutes security information which, notwithstanding the management procedures for such information adopted by the department pursuant to subsection a. of this section, must be kept privileged so as not to competitively disadvantage the facility, or compromise the security of the facility or its operations, shall petition the commissioner for the right to withhold the information. Upon receipt of the petition, the commissioner shall review the matter. If the commissioner, in his discretion, denies the petition, he shall, at the request of the facility owner, transmit all relevant information to the Office of Administrative Law, which shall conduct a hearing on the claim pursuant to the provisions of P.L. 1978, c. 67 (C. 52:14F-1 et seq.). At the hearing, the petitioner shall have the burden to show that the trade secret or security risk claim is valid. This hearing shall be an adjudicatory proceeding, and shall be conducted as a contested case pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1985, c. 403, s. 11, eff. Jan. 8, 1986.



Section 13:1K-30 - Violations; Penalties

13:1K-30. Violations; penalties
a. If any person violates any of the provisions of sections 4 through 8 of this act or any rule, regulation or order promulgated or issued pursuant thereto, the department may institute a civil action in a court of competent jurisdiction for injunctive or any other appropriate relief to prohibit and prevent this violation and the court may proceed in the action in a summary manner.

b. Any person who violates the provisions of sections 4 through 8 of this act or any rule, regulation or order promulgated pursuant thereto is liable to a civil administrative penalty of not more than $10,000.00 for the first offense, not more than $20,000.00 for the second offense, and up to $50,000.00 for the third and each subsequent offense. If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate and distinct offense. No civil administrative penalty shall be levied except subsequent to the notification of the violator by certified mail or personal service. The notice shall include a reference to the section of the statute, regulation, order or permit condition violated; a concise statement of the facts alleged to constitute the violation; a statement of the amount of the civil penalties to be imposed; and a statement of the violator's right to a hearing. The violator shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. Subsequent to the hearing and upon a finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order upon the expiration of the 20-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of a civil administrative penalty shall not be deemed to affect the availability of any other enforcement provision in connection with the violation for which the penalty is levied.

c. The department is authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances, including the posting of a performance bond by the violator.

d. Any person who violates any of the provisions of sections 4 through 8 of this act, or any rule, regulation, or order promulgated or issued pursuant thereto, or an administrative order issued pursuant to subsection b. of this section or a court order issued pursuant to subsection a. of this section or who fails to pay a civil administrative penalty in full pursuant to subsection b. of this section is subject, upon order of the court, to a civil penalty not to exceed $10,000.00 per day of the violation, and each day's continuance of the violation constitutes a separate and distinct violation. Any penalty imposed under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

L. 1985, c. 403, s. 12, eff. Jan. 8, 1986.



Section 13:1K-31 - Fee Schedule

13:1K-31. Fee schedule
The department is authorized to charge and collect fees from facility owners registered pursuant to section 4 of this act, in accordance with a schedule adopted as a rule or regulation, which schedule shall reflect the costs to the department of reviewing individual facilities while enabling the department to continue to administer the program on a self-supporting basis.

L. 1985, c. 403, s. 13, eff. Jan. 8, 1986.



Section 13:1K-32 - Involvement Of Other Entities

13:1K-32. Involvement of other entities
The department shall make every effort to involve hazardous materials advisory councils, where they exist; local government officials, and other pertinent entities in explaining actions taken in regard to facilities in their areas. Local ordinances which are inconsistent with, in conflict with, or more restrictive than the provisions of this act must be approved by the department before adoption.

L. 1985, c. 403, s. 14, eff. Jan. 8, 1986.



Section 13:1K-33 - Hazardous Material Discharge Initial Emergency Response Training Program

13:1K-33. Hazardous material discharge initial emergency response training program
Within 180 days of the effective date of this act and annually thereafter, the Division of State Police in the Department of Law and Public Safety and the Department of Environmental Protection shall establish and operate a hazardous material discharge initial emergency response training program for municipal and county agents or officers involved in investigating suspected hazardous material discharges. The training program shall be a one day program offered in different regions of the State in order to be accessible to all municipalities and counties. Each municipality and county shall, every two years, send to the training program that individual primarily responsible for activating the municipality's or county's hazardous material emergency response program or that individual's designee. Each municipality and county may send any other individuals with similar responsibilities as may be deemed necessary. A municipality's responsibility pursuant to this section shall not be fulfilled if the individual sent to the training program serves as a regional response agent for hazardous material discharges for more than one municipality.

L. 1987, c. 220, s. 1.



Section 13:1K-34 - Purpose Of Program

13:1K-34. Purpose of program
The hazardous material discharge training program shall be designed to enable its participants to competently:

a. Verify if a hazardous material discharge has occurred;

b. Identify the type and amount of the hazardous material;

c. Insure timely notification of the discharge incident to the appropriate municipal, county and State officials;

d. Know the responsibilities of municipal, county and State organizations in dealing with hazardous materials;

e. Know the appropriate precautions to safeguard the public health and safety until specialized hazardous material response personnel arrive; and

f. Communicate the required notification information to all other municipal representatives who may potentially receive the initial call regarding a hazardous material discharge.

L. 1987, c. 220, s. 2.



Section 13:1K-35 - Annual Appropriation For Continued Implementation Of Program

13:1K-35. Annual appropriation for continued implementation of program
There shall be annually appropriated to the Division of State Police in the Department of Law and Public Safety from the General Fund such sums as the Legislature deems necessary to continue implementing this act. The division and the Department of Environmental Protection shall approve the expenditure of any such funds, including the funds appropriated pursuant to section 3 of this act.

L. 1987, c. 220, s. 4.



Section 13:1K-36 - Findings, Declarations, Determinations Relative To Sale, Use, Burning Of Creosote.

13:1K-36 Findings, declarations, determinations relative to sale, use, burning of creosote.

1.The Legislature finds and declares that creosote, commonly used as a wood preservative to repel insects and prevent rot and water damage of wood and wooden structures, is a hazardous substance, is recognized by the United States Environmental Protection Agency as a carcinogen and regulated as a restricted-use pesticide, and is composed of over 300 chemicals known to pose a threat to the environment and human health; that leakage of creosote from industrial and other hazardous waste sites and seepage from in-use creosote-treated wood have led to the contamination of soil and groundwater; and that ingestion of water, plant material, or animal tissues contaminated with creosote or absorption of creosote through the skin may result in skin irritation, chemical burns, convulsions and mental confusion, liver or kidney disease, damage to the nervous or reproductive systems, development of skin cancer, or, in extreme cases, death.

The Legislature therefore determines that it is in the public interest to prohibit the sale, use, and burning of creosote and creosote-treated wood products.

L.2007, c.113, s.1.



Section 13:1K-37 - "Creosote," "Utility Company" Defined.

13:1K-37 "Creosote," "utility company" defined.

2.As used in this act:

"Creosote" means the substance produced by the high temperature treatment of coal tar and used primarily as a wood preservative.

"Utility company" means any public utility company as defined by R.S.48:2-13.

L.2007, c.113, s.2.



Section 13:1K-38 - Sale, Use Of Certain Creosote Products Prohibited.

13:1K-38 Sale, use of certain creosote products prohibited.

3.On or after July 1, 2007 neither creosote nor any wood or other product treated with or containing creosote shall be sold, offered for sale, or used in this State. Nothing in this section shall prohibit the removal, demolition or repair of existing structures that contain products treated with or containing creosote.

L.2007, c.113, s.3.



Section 13:1K-39 - Burning, Disposal Of Certain Creosote Products Prohibited.

13:1K-39 Burning, disposal of certain creosote products prohibited.

4.On or after July 1, 2007 neither creosote nor any wood or other product treated with or containing creosote shall be burned in any manner in this State, including in fireplaces and stoves, or shall be disposed of in this State, except in a landfill properly lined to prevent groundwater contamination.

L.2007, c.113, s.4.



Section 13:1K-40 - Inapplicability Of Act.

13:1K-40 Inapplicability of act.

5.The provisions of this act shall not apply to:

a.the operation, use or maintenance of railroad and railroad shipping facilities, including but not limited to, the right of way, tracks, track siding, team tracks and bridges; or

b.the operation, use or maintenance of any new or existing power pole or facility owned or used, in whole or in part, by any utility company.

L.2007, c.113, s.5.



Section 13:1K-41 - Violations, Penalties, Civil Actions.

13:1K-41 Violations, penalties, civil actions.

6. a. Any person who violates this act shall be subject to a civil penalty of $500 for the first offense and $1,000 for the second or subsequent offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

b.The Department of Environmental Protection may institute a civil action for injunctive relief to enforce this act and to prohibit and prevent a violation of this act, and the court may proceed in the action in a summary manner.

L.2007, c.113, s.6.



Section 13:1K-42 - Rules, Regulations; Temporary Waivers.

13:1K-42 Rules, regulations; temporary waivers.

7. a. The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations, as appropriate, to implement the provisions of this act.

b.The department shall have the authority to temporarily waive the provisions of this act on a case by case basis if it is determined by the department to be necessary to meet the construction and reconstruction need as a result of a declared state of emergency. The waiver, once granted by the department, shall expire within one year after receipt of the waiver.

L.2007, c.113, s.7.



Section 13:1L-1 - Short Title

13:1L-1. Short title
This act shall be known and may be cited as the "State Park and Forestry Resources Act."

L.1983, c. 324, s. 1, eff. Sept. 1, 1983.



Section 13:1L-2 - Legislative Findings And Declarations

13:1L-2. Legislative findings and declarations
The Legislature finds and declares that the acquiring, planning, designing, developing, operating and managing of the State parks and forests is in the best interest of the citizens of this State and that the provision of recreational programs to all segments of the public enhances the public health, prosperity and general welfare and is a proper responsibility of the State. The Legislature further finds and declares that forested lands in the State should be managed to maximize the public benefit from the State's forest resources.

L.1983, c. 324, s. 2, eff. Sept. 1, 1983.



Section 13:1L-3 - Definitions.

13:1L-3 Definitions.

3.For the purposes of this act:

"All-terrain vehicle" means the same as the term is defined pursuant to section 1 of P.L.1973, c.307 (C.39:3C-1).

"Commissioner" means the Commissioner of Environmental Protection.

"Department" means the Department of Environmental Protection.

"Dirt bike" means any two-wheeled motorcycle that is designed and manufactured for off-road use only and that does not comply with Federal Motor Vehicle Safety Standards or United States Environmental Protection Agency on-road emissions standards.

"Forest resources" means those renewable products and reusable resources of all forest lands in the State, including but not limited to trees, timber, shrubs, and other vegetation, and the value of forest lands relating to recreation, wilderness appreciation, aesthetic appeal, and soil fertility.

"Green Acres program" means the program for the purchase of land for recreation and conservation purposes pursuant to P.L.1961, c.45 (C.13:8A-1 et seq.), P.L.1971, c.419 (C.13:8A-19 et seq.), P.L.1975, c.155 (C.13:8A-35 et seq.), any Green Acres bond act, and P.L.1999, c.152 (C.13:8C-1 et seq.).

"Recreational activities" includes, but is not limited to, fresh and salt water swimming, water skiing, boating and fishing, ice skating, snow skiing, camping, trail hiking, horseback riding, picnicking, bicycling, court and field games, track and field events, birdwatching, playground activities, and golf.

"Snowmobile" means the same as the term is defined pursuant to section 1 of P.L.1973, c.307 (C.39:3C-1).

"State parks and forests" means all State owned or leased lands, waters and facilities administered by the Department of Environmental Protection, including, but not limited to, parks, forests, recreational areas, marinas, historic sites, burial sites, and natural areas, but not including wildlife management areas or reservoir lands.

L.1983, c.324, s.3; amended 2009, c.275, s.35.



Section 13:1L-4 - Powers

13:1L-4. Powers
The department shall acquire, plan, design, construct, operate and maintain State parks and forests and shall have the power to:

a. Install permanent improvements for the health and comfort of the public;

b. Install permanent improvements for the protection, development or maintenance of lands or properties;

c. Acquire, lay out, construct and maintain roads and trails:

(1) over the State park and forest lands and acquire lands;

(2) between or connecting any separate portions of such lands;

(3) from points on such land up to, but not including, other public roads outside of and adjacent to such lands;

d. For the purposes of this section, acquire rights of way upon and across any intervening lands;

e. Vacate and close any municipal street or any portion of a municipal street that is solely bordered by State property when closure is necessary to protect the public interest;

f. Sell or exchange forest products or products reasonably related to recreational activities on State park and forest land.

L.1983, c. 324, s. 4, eff. Sept. 1, 1983.



Section 13:1L-5 - Duties

13:1L-5. Duties
The department shall:

a. Provide recreational activities and programs within State parks and forests for the benefit of the State's citizens;

b. Strive to provide recreational opportunities to all segments of the State's population and may provide transportation for urban residents to the State parks and forests;

c. Conduct and promote cultural activities, such as plays, movies and exhibits, at State parks and forests and at other locations throughout the State;

d. Prepare and implement a master plan and a management plan for each State park and forest.

L.1983, c. 324, s. 5, eff. Sept. 1, 1983.



Section 13:1L-5.1 - Duties Of Commissioner Relative To Designation Of Sites.

13:1L-5.1 Duties of commissioner relative to designation of sites.

38. a. Within three years after the date of enactment of P.L.2009, c.275 (C.39:3C-3.1 et al.), the Commissioner of Environmental Protection shall:

(1)designate and make available three sites on State-owned land for the use of snowmobiles, all-terrain vehicles, and dirt bikes, one each in the northern, central, and southern part of the State; and

(2)adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations governing the use of the sites designated pursuant to paragraph (1) of this subsection. These rules and regulations shall seek to minimize any detrimental effects on the environment that may be caused by snowmobiles, all-terrain vehicles, and dirt bikes, and shall protect public safety.

b.In designating the sites for the use of snowmobiles, all-terrain vehicles, and dirt bikes pursuant to subsection a. of this section, the commissioner shall determine the most suitable location for the sites. The preferred location shall be on lands that are not State parks and forests, wildlife management areas, or reservoir lands. The commissioner shall consider: impacts to wildlife, biota, natural resources and forest resources, and water quality; the potential impacts on other authorized recreational activities that occur within State parks and forests, wildlife management areas, and reservoir lands; and public safety.

c.The sites designated pursuant to subsection a. of this section may be the same sites as the commissioner may designate pursuant to section 14 of P.L.1973, c.307 (C.39:3C-14).

d.If the commissioner is unable to designate and make available three sites for the use of snowmobiles, all-terrain vehicles, and dirt bikes pursuant to subsection a. of this section, the commissioner shall submit a report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature detailing the reasons why sites have not been designated.

L.2009, c.275, s.38.



Section 13:1L-6 - Grant Of Authority To Operate Facilities For Private Profit; Acquisition Of Interest In Lands

13:1L-6. Grant of authority to operate facilities for private profit; acquisition of interest in lands
a. Notwithstanding any other law, rule or regulation to the contrary, the department shall have the authority to grant such rights or privileges to individuals or corporations for the construction, operation and maintenance for private profit of any facility, utility or device upon the State parks and forests, lands and waters as the department shall find necessary and proper for the use and enjoyment of the lands by the public. Such rights and privileges shall include, but not be limited to, concessions, franchises, licenses, permits and other rights and privileges deemed by the department to be appropriate in the utilization of the lands for the public benefit. The grant or award of such rights or privileges shall be made in the name of the State of New Jersey and executed by the department, at such price and upon such terms and conditions as shall be fixed by the department.

b. The department shall have the authority to acquire rights and privileges in lands owned by individuals or corporations where the department deems it necessary or useful, for the proper implementation of the provisions of this amendatory and supplementary act, that an interest in such lands be acquired. Such rights and privileges shall include, but not be limited to, leases, licenses, concessions, franchises and permits. Any rights or privileges acquired hereunder and the considerations therefor shall be subject to terms and conditions fixed by the department.

L.1983, c. 324, s. 6, eff. Sept. 1, 1983.



Section 13:1L-7 - Powers Of Department

13:1L-7. Powers of department
7. a. For the purposes of acquiring, holding, managing or developing lands or other properties for a State park or forest, the department shall have the power to enter, inspect, survey, investigate ownership and take title to, in fee or otherwise, by purchase, gift, devise, exchange, or eminent domain, any appropriate lands of the State that would be useful as a State park or forest.

b.The power of eminent domain shall extend to all rights, interests and easements in any property in the State.

c.The department shall exercise its power of eminent domain in accordance with the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.) and section 28 of P.L.1999, c.152 (C.13:8C-28).

d.Whenever the department wishes to acquire, by eminent domain, title to unoccupied lands and it appears that such title may be defective in any manner, the department may, with the consent of the Attorney General, acquire the best available title, notwithstanding that such title is defective or incomplete.

e.For purposes of P.L.1983, c.324 (C.13:1L-1 et seq.), the department may acquire by gift, grant or by payment of tax lien any municipal lands that have been acquired by the municipality through the foreclosure of a tax lien pursuant to chapter 5 of Title 54 (Taxation).

f.(Deleted by amendment, P.L.1999, c.152).

g.No title or interest in any of the lands or properties acquired or held by the department for the purposes of P.L.1983, c.324 (C.13:1L-1 et seq.) shall be subject to be taken by condemnation proceedings through the power of eminent domain.

L.1983,c.324,s.7; amended 1989, c.347; 1999, c.152, s.49.



Section 13:1L-8 - Authority To Exchange Lands

13:1L-8. Authority to exchange lands
8. The department shall have the authority to sell, lease or exchange any lands or any interest therein, except those lands or interests acquired pursuant to the Green Acres program, for the acquisition of any other lands or interests therein for incorporation into the State park and forest system. Any such sale, lease or exchange shall be executed in accordance with P.L.1993, c.38 (C.13:1D-51 et al.).

L.1983,c.324,s.8; amended 1993,c.38,s.8.



Section 13:1L-9 - Closing Of Park; Removal Of Persons

13:1L-9. Closing of park; removal of persons
The department may close a State park or forest or may remove any person from a State park or forest without legal procedure if the department determines that it is in the interest of the State to do so.

L.1983, c. 324, s. 9, eff. Sept. 1, 1983.



Section 13:1L-10 - Destruction Of Park Property, Archaeological Findings, Sites Prohibited.

13:1L-10 Destruction of park property, archaeological findings, sites prohibited.
10. a. (1) Except as may be provided pursuant to subsection c. or subsection d. of this section, no person may alter, deface, destroy, disturb, or remove any State park or forest property, whether man-made or natural, or any animal, or any archaeological findings on State park or forest property or which are held by the department pursuant to the provisions of P.L.1983, c.324 (C.13:1L-1 et seq.), without the written permission of the department. As used in this section, "archaeological findings" shall include, but need not be limited to, relics, objects, fossils, or artifacts of an historical, prehistorical, geological, paleontological, archaeological or anthropological nature.

(2)No person may sell, transfer, exchange, transport, purchase, receive or offer to sell, transfer, exchange, transport, purchase or receive any archaeological findings originating in a State park or forest property without the written permission of the department.

b.No person may litter or abandon any material on State park or forest property held pursuant to the provisions of P.L.1983, c.324 (C.13:1L-1 et seq.).

c.The department shall provide for exceptions to the prohibitions concerning archaeological findings set forth in subsection a. of this section for archaeological findings of de minimis value innocently discovered on any State park or forest property.

d.No provision of this section shall be construed to restrict or affect in any way fishing, hunting, trapping, or other such activities or related activities otherwise authorized or permitted on State park or forest property by the Department of Environmental Protection.

e.Notwithstanding any provision of this section to the contrary, examination or retrieval of artifacts, or scientific research, conducted by a State department, agency, commission, authority or corporation otherwise required or permitted by federal or State law are exempt from the provisions of this section.

L.1983,c.324,s.10; amended 2004, c.170, s.2.



Section 13:1L-11 - Shooting Or Trapping Of Birds At High Point Park; Preservation Of Island Beach Park

13:1L-11. Shooting or trapping of birds at High Point Park; preservation of Island Beach Park
a. In specific regard to High Point Park, the department shall not allow the shooting or trapping of birds on park grounds, other than that of vermin, and then only by authorized representatives of the State.

b. As Island Beach State Park is a unique recreational resource and is highly valued for its topography, flora and fauna, it shall be preserved, maintained and improved in such a manner as the department determines will best perpetuate the present physical state.

L.1983, c. 324, s. 11, eff. Sept. 1, 1983.



Section 13:1L-12 - Free Admission For Elderly, Disabled, Members Of New Jersey National Guard

13:1L-12. Free admission for elderly, disabled, members of New Jersey National Guard
12. The department shall not charge an admission fee for entrance into a State park or forest by any resident of the State of 62 or more years of age or who is totally disabled or who is an active member of the New Jersey National Guard who has completed Initial Active Duty Training. The department shall prescribe by regulation the types of evidence that may be used to qualify persons for the benefits of this subsection.

As used in this section, "Initial Active Duty Training" means Basic Military Training, for members of the New Jersey Air National Guard, and Basic Combat Training and Advanced Individual Training, for members of the New Jersey Army National Guard.

L.1983,c.324,s.12; amended 1993,c.304.



Section 13:1L-12.1 - Free Admission For Veterans To State Parks, Forests, Certain Circumstances; Definitions.

13:1L-12.1 Free admission for veterans to State parks, forests, certain circumstances; definitions.

1. a. The department shall not charge an admission fee for entrance into a State park or forest by any veteran during an event held by a veterans' organization. In addition, the department shall not charge a facilities fee of any kind to any veterans' organization using a State park or forest for an event.

b.As used in this section:

"Veteran" means any resident of the State who has been honorably discharged or released under honorable circumstances from active service in any branch of the armed forces of the United States, or any honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits; and

"Veterans' organization" means the American Legion, Veterans of Foreign Wars, or other veterans' organizations chartered under federal law, or any service foundation of such an organization recognized in its bylaws.

L.2007, c.275, s.1.



Section 13:1L-13 - Forest Management Program

13:1L-13. Forest management program
The department shall plan, develop and implement a forest management program for the forest resources of the State parks and forest and by providing technical information, advice and related assistance to promote the best technical management practices for public and private forest landowners and managers, vendors, forest operators, wood processors, public agencies and individuals regarding:

a. The harvesting, marketing and processing of timber and other forest resources and the development of maximum efficiency in the utilization of wood and wood products consistent with the principle of maintaining long-term, sustained yield of these products;

b. Conversion of wood to energy for domestic, industrial, municipal and other uses;

c. Management planning and treatment of forest land, including but not limited to, protection, site preparation, timber stand improvement, reforestation, prescribed burning and other practices designed to increase the quantity and improve the quality of timber and other forest resources;

d. Protection and improvement of: forest soil fertility; watersheds to enhance the quality and quantity of water yields; and beneficial effects of forest habitat on fish and wildlife.

L.1983, c. 324, s. 13, eff. Sept. 1, 1983.



Section 13:1L-14 - Tree Seeds And Seedling Trees; Procurement, Production And Distribution

13:1L-14. Tree seeds and seedling trees; procurement, production and distribution
The department shall procure, produce and distribute tree seeds and seedling trees for the purpose of:

a. Establishing forests, windbreaks, shelterbelts, woodlots, and other plantings;

b. Developing genetically improved tree seeds;

c. Planting tree seeds and trees for the reforestation or forestation of lands suitable for the production of timber and other benefits associated with the growing of trees.

L.1983, c. 324, s. 14, eff. Sept. 1, 1983.



Section 13:1L-14.1 - Definitions

13:1L-14.1. Definitions
1. As used in this act:



"Division" means the Division of Parks and Forestry in the Department of Environmental Protection.

"State entity" means a department, agency, or office of State government, including a State university or college, or an authority created by the State.

L.1993,c.106,s.1.



Section 13:1L-14.2 - Plan For Compensatory Reforestation

13:1L-14.2. Plan for compensatory reforestation
2. a. Each State entity, by July 1, 1993, and at least annually thereafter, shall develop, and submit to the Division of Parks and Forestry in the Department of Environmental Protection, a plan for compensatory reforestation for all areas at least one-half acre in size that are owned or maintained by that State entity and are scheduled for deforestation. A reforestation plan required pursuant to this act shall establish a goal of no net loss of existing forested area based upon a reasonable and practical Tree Replacement Factor developed due to the act of deforestation and in accordance with this act. The plan shall be subject to approval of the division after review and comment by the Community Forestry Council established pursuant to section 5 of P.L.1996, c.135 (C.13:1L-17.5). No project that would deforest land at least one-half acre in size that is owned or maintained by a State entity may be commenced without approval of that State entity's plan by the division.

A reforestation plan shall provide that, if tree planting adjacent to the deforested area is not feasible, it shall be conducted in the following order: within the municipality in which the deforestation occurred, within five miles of the site of deforestation, or off-site.

b.A reforestation plan developed pursuant to this section shall include appropriate and approved methods for the planting, protection, care and management of trees and other related natural resources. With the advice and assistance of the Community Forestry Council, the division shall develop and make available to State entities a list of guideline elements that shall be required in a reforestation plan. These guidelines shall establish but not limit the basic framework of an approved reforestation plan.

A reforestation plan developed pursuant to this section shall provide that:

(1)if the division determines that it is not feasible to conduct the tree planting efforts on-site, then the tree planting shall be conducted first on State property within the municipality in which the deforestation occurred or municipal property within the municipality in which the deforestation occurred. Municipal property may include property owned or maintained by that community including but not limited to parks, streets, schools, municipal facilities, and open space and recreation areas;

(2)if the division determines that it is not feasible to conduct the tree planting efforts on-site or within that municipality, then the tree planting shall be conducted within five miles of the site of the deforestation. Sites within five miles of the site of deforestation may include property owned or maintained by the State, county or other municipal entity;

(3)if the division determines that it is not practicable to conduct the tree planting efforts on-site, within the municipality or five miles of the site, then the tree planting shall be conducted off-site by the State entity. Off-site property may include property owned or maintained by a State entity other than the one developing and implementing the plan if the State entity that is to receive the benefits of the off-site tree planting efforts agrees thereto;

(4)the State entity shall use native species when practicable;

(5)the shape or configuration of the reforested area may be substantially similar to the shape or configuration of the deforested area;

(6)the replacement of trees shall be determined by the Tree Replacement Factor and shall be based upon accepted forestry research and practices which show the average tree density within urban areas to be 204 trees per acre of tree cover;

(7)in using the Tree Replacement Factor (TRF) for sites that are deforested the following number of stems shall be calculated for seeding, caliper and whip/container trees:

TRF = 204 (2" - 2 1/2") caliper trees per acre

= 408 whip/container (4' - 6') trees per acre

= 1210 tree seedlings per acre;

(8)the seedlings shall be planted from six to 10 feet apart, or at a distance mutually agreed to by the division and the State entity, and that the seedlings are obtainable from a tree nursery owned and operated by the State. Subject to availability from a State tree nursery, the seedlings used in reforestation by a State entity pursuant to this act shall be those that are the most suitable for the site; and

(9)the species of caliper nursery grown trees measured at two and one half inches and whips at one and one half inches shall be planted based upon the approved planting plan and subject to the standards established by the American Association of Nurserymen. Trees to be planted shall be selected from those recommended in the publication entitled "Trees for New Jersey Streets" published by the New Jersey Shade Tree Federation and in accordance with the recommended planting specifications. Diversity in species composition shall be required to reduce the risk of widespread loss of trees to single insect and disease infestation and, therefore, similar species shall not exceed 30 percent of the total planting.

c.The State entity shall enter into a memorandum of agreement with the division that guarantees the division reimbursement for actual labor hours attributable to the review and implementation of that State entity's reforestation plan pursuant to this act. If the compensatory reforestation as required by this act cannot be accomplished on the site of the project by the State entity, the division and the State entity may mutually agree within the memorandum of agreement that the State entity responsible for the deforestation shall pay an amount equal to the value of the number of trees required as determined by the Tree Replacement Factor and in accordance with an approved plan. This payment shall be deposited in the "Shade Tree and Community Forest Preservation License Plate Fund," established pursuant to section 12 of P.L.1996, c.135 (C.39:3-27.81), and shall be expended for reforestation by the division with the advice of the Community Forestry Council and the approval of the director of the division. The memorandum of agreement shall be part of the State entity's plan for compensatory reforestation.

L.1993,c.106,s.2; amended 2001, c.10, s.1.



Section 13:1L-14.3 - Nonapplicability Of Act.

13:1L-14.3 Nonapplicability of act.

3.The requirements of P.L.1993, c.106 (C.13:1L-14.1 et seq.) shall not apply to activities:

a.that are deemed by the division to constitute standard forestry, wildlife management, or arboricultural practices, or to actively managed existing utility easements; or

b.conducted, or that are caused to be conducted, by the Department of Military and Veterans' Affairs at the Brigadier General William C. Doyle Veterans' Memorial Cemetery.

L.1993, c.106, s.3; amended 2001, c.10, s.3; 2009, c.191.



Section 13:1L-14.4 - Public Forum To Present Plan For Deforestation, Reforestation By State Entities

13:1L-14.4. Public forum to present plan for deforestation, reforestation by State entities
2.Whenever a State entity owns or maintains land on which an area of at least one acre in size is scheduled for deforestation, at least 180 days prior to the deforestation of the area the State entity shall hold at least one public forum within the municipality in which the deforestation is scheduled, or, if the forested area scheduled for deforestation spans more than one municipality, in any one of the municipalities in which deforestation is scheduled, to present its plan for deforestation and its plan for reforestation. The public shall be permitted to present oral and written comments to the State entity within a comment period of 60 days from the date of the forum. No more than 60 days after the comment period has closed, the State entity shall provide written responses to the comments presented.

Whenever a public process is already required by any other State or federal law, or any rule or regulation adopted pursuant thereto, for a project that includes forested land scheduled for deforestation, the State entity shall not be required to conduct a separate public forum to comply with the provisions of this section, provided that the public forum requirements established herein are also met at the public forum or hearing conducted pursuant to any other State or federal law. The State entity shall clearly advise the public in its agenda for the public forum that a reforestation plan will be presented. Copies of written responses to the public comments shall be provided by the State entity to the division at the close of the comment period.

L.2001,c.10,s.2.



Section 13:1L-15 - Protection Of Trees And Wood From Insects And Disease

13:1L-15. Protection of trees and wood from insects and disease
The department shall protect from insects and diseases the trees and forests and wood products, stored wood, and wood in use in the State. This protection shall include, but not be limited to:

a. Conducting surveys to detect and evaluate insect infestations and disease conditions affecting forests and trees;

b. Determining the biological, chemical and mechanical measures necessary to prevent, retard, control or suppress incipient, potentially threatening or emergency insect infestation and disease conditions affecting trees;

c. Taking any other actions deemed necessary to protect the State's trees, forests and wood products from insects and diseases.

L.1983, c. 324, s. 15, eff. Sept. 1, 1983.



Section 13:1L-16 - Fire Protection; Technical Assistance To Local Government

13:1L-16. Fire protection; technical assistance to local government
The department shall:

a. Minimize the threat to life, property, and damage to forest resources through the use of appropriate fire prevention, presuppression and suppression practices;

b. Provide information and technical assistance to units of local government, including but not limited to Shade Tree Commissions and Soil Conservation Districts, to encourage urban and community forestry programs.

L.1983, c. 324, s. 16, eff. Sept. 1, 1983.



Section 13:1L-17 - State Forester

13:1L-17. State forester
The chief forester employed by the department shall be designated and known as the State Forester.

L.1983, c. 324, s. 17, eff. Sept. 1, 1983.



Section 13:1L-17.1 - Short Title

13:1L-17.1. Short title
1. Sections 1 through 9 of this act shall be known and may be cited as the "New Jersey Shade Tree and Community Forestry Assistance Act."

L.1996,c.135,s.1.



Section 13:1L-17.2 - Findings, Declarations Relative To Shade Trees, Forests In Communities

13:1L-17.2. Findings, declarations relative to shade trees, forests in communities
2. The Legislature finds and declares that shade trees and forests are a necessary and important part of community and urban environments, and are critical to the environmental, social and economic welfare of the State; that the ability of all county and municipal governments to care for and manage their shade trees could be enhanced through technical and financial assistance from a State community forestry program; that local governments have experienced recurring and damaging exposure to litigation due to the drastic decline and poor condition of the State's community tree resource; that properly planned and implemented local community forestry programs can provide the necessary basis for local governments to reduce or eliminate liability associated with local tree care programs and shade tree commissions; and that the viability of county and municipal shade tree commissions is essential to the preservation and enhancement of the State's community tree resource.

The Legislature therefore determines that it is appropriate for the State to encourage, promote and assist in the establishment, retention and enhancement of shade tree and community forestry programs by local governments; and that it is altogether fitting and proper to establish a shade tree and community forest preservation license plate, the revenues from which would be dedicated to the support of a State community forestry program.

L.1996,c.135,s.2.



Section 13:1L-17.3 - Definitions Relative To Community Forestry

13:1L-17.3. Definitions relative to community forestry
3. As used in sections 1 through 9 of this act:

"Commissioner" means the Commissioner of Environmental Protection;

"Community forestry" means the planting, protection, care and management of trees and other related natural resources within a municipality or county;

"Department" means the Department of Environmental Protection;

"Local government" means a municipality, county or other political subdivision of the State, or any agency thereof;

"Shade tree commission" means a municipal body created pursuant to R.S.40:64-1 et seq. or a county body created pursuant to R.S.40:37-1 et seq.; and

"State Forester" means the State Forester designated pursuant to section 17 of P.L.1983, c.324 (C.13:1L-17).

L.1996,c.135,s.3.



Section 13:1L-17.4 - "New Jersey Shade Tree And Community Forestry Program" Established.

13:1L-17.4. "New Jersey Shade Tree and Community Forestry Program" established.
4. There is established in the Division of Parks and Forestry in the Department of Environmental Protection, under the supervision of the State Forester, the "New Jersey Shade Tree and Community Forestry Program," the purposes of which shall be to:

a. Assist local governments and shade tree commissions in establishing and maintaining community forestry programs and in encouraging persons to engage in appropriate and approved practices with respect to tree management and care;

b. Advise local governments and shade tree commissions in the development and coordination of policies, programs and activities for the promotion of community forestry;

c. Provide grants to local governments and shade tree commissions applying for assistance in the development and implementation of a comprehensive community forestry plan approved pursuant to section 7 of P.L.1996, c.135 (C.13:1L-17.7), to the extent monies are appropriated or otherwise made available therefor;

d. Educate citizens on the importance of trees and forests and their role in the maintenance of a clean and healthy environment;

e. Provide technical assistance, planning and analysis for projects related to community forestry;

f. Provide training assistance to local governments and shade tree commissions regarding community forestry issues such as tree diseases, insect programs and tree planting and maintenance; and

g. Provide volunteer opportunities for the State's citizens and organizations interested in community forestry activities.

L.1996,c.135,s.4.



Section 13:1L-17.5 - Community Forestry Council, Establishment, Membership, Powers

13:1L-17.5. Community Forestry Council, establishment, membership, powers
5. a. There is established in the department a Community Forestry Council, which shall consist of 20 members, appointed by the State Forester, all of whom shall be citizens with expertise or interest in trees, forestry, or tree or forest management, maintenance or care. Each of the members appointed shall serve for a term of three years and until a successor is appointed and qualified, except that of the members first appointed, seven shall serve terms of one year and seven shall serve terms of two years. All vacancies, except those created through the expiration of term, shall be filled for the unexpired term only, and in the same manner as the original appointment. Each member shall be eligible for reappointment, but may be removed by the commissioner or the State Forester for cause.

b. A majority of the membership of the council shall constitute a quorum for the transaction of council business. Action may be taken and motions and resolutions adopted by the council at any meeting thereof by the affirmative vote of a majority of the full membership of the council.

c. Members of the council shall serve without compensation, but may be reimbursed for expenses necessarily incurred in the discharge of their official duties.

d. The State Forester shall appoint a chairperson and vice-chairperson and the council may elect such other officers as may be necessary. The council may appoint such staff or hire such experts as it may require within the limits of appropriations made for these purposes.

e. The council may call to its assistance such employees as are necessary and made available to it from any agency or department of the State or its political subdivisions.

f. The council may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and in consultation with the department, any rules and regulations necessary to carry out its responsibilities pursuant to P.L.1996, c.135 (C.13:1L-17.1 et al.).

g. The council shall advise the State Forester, the Division of Parks and Forestry and the department on issues concerning community forestry and assist with such other functions as may be authorized pursuant to P.L.1996, c.135 (C.13:1L-17.1 et al.) or any other law.

L.1996,c.135,s.5.



Section 13:1L-17.6 - Duties Of State Forester

13:1L-17.6. Duties of State Forester
6. The State Forester, with the advice and assistance of the council, shall establish minimum standards, and provide a training skills and accreditation program, for representatives of local governments and shade tree commissions, the content of which shall be the appropriate and approved methods for the planting, protection, care and management of trees and other related natural resources under their control.

L.1996,c.135,s.6.



Section 13:1L-17.7 - Development, Distribution Of Comprehensive Community Forestry Plan, Approval

13:1L-17.7. Development, distribution of comprehensive community forestry plan, approval
7. a. The State Forester, with the advice and assistance of the council, shall develop and make available to local governments and shade tree commissions a list of guideline elements found within a comprehensive community forestry plan. These guidelines shall establish but not limit the basic framework of an approved plan. The State Forester, with the advice and assistance of the council, shall develop and make available to local governments and shade tree commissions a procedure for submitting for approval a comprehensive community forestry plan.

b. A local government may develop and submit to the State Forester for approval a comprehensive community forestry plan according to procedures established by the department.

c. The State Forester, after review and comment by the council, shall approve a comprehensive community forestry plan if all required parts of the plan adequately address the needs of the community and the tree resource.

L.1996,c.135,s.7.



Section 13:1L-17.8 - Annual Report On Status Of New Jersey Shade Tree And Community Forestry Program

13:1L-17.8. Annual report on status of New Jersey Shade Tree and Community Forestry Program
8. The commissioner, with advice from the State Forester, shall prepare an annual report on the status of the New Jersey Shade Tree and Community Forestry Program established pursuant to section 4 of P.L.1996, c.135 (C.13:1L-17.4), which shall also include any recommendations for legislative or administrative action to improve implementation of that act, and transmit that report to the Governor, the President of the Senate, the Speaker of the General Assembly, and the chairpersons of the Senate Natural Resources and Economic Development Committee, the Senate Budget and Appropriations Committee, the Assembly Environment, Science and Technology Committee, and the Assembly Appropriations Committee, or the successors of those committees as designated respectively by the President of the Senate and the Speaker of the General Assembly.

L.1996,c.135,s.8.



Section 13:1L-17.9 - Rules, Regulations

13:1L-17.9. Rules, regulations
9. The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement P.L.1996, c.135 (C.13:1L-17.1 et al.), including establishment of:

a. Guidelines for development of a comprehensive community forestry plan;

b. Criteria for proper selection, planting and care of trees;

c. Procedures to accept and evaluate submitted comprehensive community forestry plans;

d. Procedures for the review and approval of training skills and accreditation programs in tree care and management for local officials;

e. Guidelines for the provision of technical assistance under the program to local governments and shade tree commissions in the formation of comprehensive community forestry plans; and

f. Criteria for ranking grant applications received from local governments and shade tree commissions applying for assistance in the development and implementation of comprehensive community forestry plans.

L.1996,c.135,s.9.



Section 13:1L-18 - Publications

13:1L-18. Publications
The department may publish, from time to time, any information it deems to be in the public interest at a cost not to exceed that of publication and distribution.

L.1983, c. 324, s. 18, eff. Sept. 1, 1983.



Section 13:1L-19 - Fees For Services; Rules And Regulations

13:1L-19. Fees for services; rules and regulations
The department may, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), charge and collect fees for any of the services it performs pursuant to the provisions of this amendatory and supplementary act, and adopt any other rules or regulations consistent with the provisions of P.L.1975, c. 363 (C. 13:1B-15.12a et seq.) necessary to carry out the provisions of this amendatory and supplementary act.

L.1983, c. 324, s. 19, eff. Sept. 1, 1983.



Section 13:1L-20 - Employees

13:1L-20. Employees
The department may hire such employees as may be necessary to carry out the provisions of this amendatory and supplementary act. Subject to the provisions of Title 11 (Civil Service), the department shall determine the compensation for the employees hired under this amendatory and supplementary act. The department shall employ the underprivileged, minorities and young people where appropriate.

L.1983, c. 324, s. 20, eff. Sept. 1, 1983.



Section 13:1L-21 - Powert To Arrest Without Warrant; Authorization To Carry Firearm; Law Enforcement Training Program.

13:1L-21 Powert to arrest without warrant; authorization to carry firearm; law enforcement training program.

21. The commissioner of the department shall have the power to vest in State park police officers and other personnel of the department at all times the power to arrest without warrant any person violating any law of the State committed in their presence and bring the offender before any court having jurisdiction to receive the complaint of such violation. These personnel are hereby authorized to carry firearms at all times. The department, with the approval of the Attorney General, shall establish and maintain a law enforcement training program for such personnel.

L1983,c.324,s.21; amended 2003, c.147, s.2; 2005, c.216, s.2.



Section 13:1L-22 - Oaths; Witnesses; Subpenas

13:1L-22. Oaths; witnesses; subpenas
For the purpose of this amendatory and supplementary act, the department may administer oaths, examine witnesses under oath, and issue subpenas for the production of written material or requiring personal attendance before the department.

L.1983, c. 324, s. 22, eff. Sept. 1, 1983.



Section 13:1L-23 - Injunctive Relief; Penalties.

13:1L-23 Injunctive relief; penalties.

23. a. If a person violates any provision of P.L.1983, c.324 (C.13:1L-1 et seq.), or any rule, regulation, or order adopted or issued pursuant thereto, the department may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent the violation and the court may proceed in a summary manner.

b.A person who knowingly violates, or who solicits or employs any other person to violate, the provisions of subsection a. of section 10 of P.L.1983, c.324 (C.13:1L-10) shall be subject to the following penalties: a fine of not less than $750 nor more than $1,500 for the first offense; a fine of not less than $1,500 nor more than $3,000 for the second offense; and a fine of not less than $3,000 nor more than $5,000 for any subsequent offense.

Penalties assessed pursuant to this subsection shall be collected in a civil action by a summary proceeding. Any vessel, vehicle or equipment used in the commission of the violation shall be subject to confiscation and forfeiture to the State, if warranted, as determined by the courts. Further, in addition to any penalty provided pursuant to subsection a. of this section, restitution and damages may be ordered to compensate the State for the cost of remediating any violation of this section and for the value of any lost, damaged, or destroyed archaeological findings. All fines, restitution payments, and damages collected shall be remitted to the department to be used for the preservation, remediation or protection of State archaeological sites. Any archaeological findings obtained as a result of a violation of this section shall be subject to confiscation, forfeiture, and return to the State and, upon recovery, shall be deposited with the New Jersey State Museum.

c.Notwithstanding any provision of this section to the contrary, examination or retrieval of artifacts, or scientific research, conducted by a State department, agency, commission, authority or corporation otherwise required or permitted by federal or State law are exempt from the provisions of this section.

d.A person who violates any provision of P.L.1983, c.324 (C.13:1L-1 et seq.), or any rule, regulation, or order adopted or issued pursuant thereto, shall be liable to a civil penalty of not less than $50 nor more than $1,500, plus restitution if applicable, for each offense, except as otherwise provided under subsection b. of this section, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c. 274 (C.2A:58-10 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested, except that any violation involving any vehicle or off-road vehicle shall be subject to the provisions of sections 33 and 34 of P.L.2009, c.275 (C.39:3C-33 and C.39:3C-34). The Superior Court and municipal courts shall have jurisdiction to hear and determine violations of P.L.1983, c.324 (C.13:1L-1 et seq.). If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. If the violation results in pecuniary gain to the violator, or the violator willfully or wantonly causes injury or damage to property, including but not limited to natural resources, the violator shall be liable to an additional civil penalty equal to three times the value of the pecuniary gain or injury or damage to property.

e.Penalties assessed pursuant to this section shall be in addition to any other civil or criminal penalties that may be applicable pursuant to law.

As used in subsection d., "vehicle" and "off-road vehicle" have the meanings prescribed for those respective terms in section 32 of P.L.2009, c.275 (C.39:3C-32).

L.1983, c.324, s.23; amended 1991, c.91, s.225; 2004, c.170, s.3; 2005, c.330, s.1; 2009, c.275, s.36.



Section 13:1L-24 - Programs For Providing Job Opportunities For Youth And Disadvantaged Persons

13:1L-24. Programs for providing job opportunities for youth and disadvantaged persons
The department is authorized and directed to implement and administer comprehensive programs for the purpose of providing employment opportunities for youth or for disadvantaged persons in the improvement, maintenance and conservation of State parks and forests, public lands, recreation facilities and natural resources. The department is authorized and directed to seek the assistance and cooperation of any other federal, State or municipal department or agency in providing such employment opportunities.

L.1983, c. 324, s. 24, eff. Sept. 1, 1983.



Section 13:1L-25 - Disadvantaged Youth; Agreements Or Grants To Provide Transportation Or Camping Experiences

13:1L-25. Disadvantaged youth; agreements or grants to provide transportation or camping experiences
Upon proper application to the department by a nonprofit association or corporation, or municipality, the department is authorized to enter into agreements with, and make grants of money to, the applicant for the purpose of providing to disadvantaged youth up to age 18:

a. Transportation to and from State parks and forests, recreation areas and other recreational facilities, or

b. Camping experiences at day or overnight camps approved by the department.

L.1983, c. 324, s. 25, eff. Sept. 1, 1983.



Section 13:1L-26 - Findings, Declarations Relative To Establishment Of Forest Health Advisory Council.

13:1L-26 Findings, declarations relative to establishment of Forest Health Advisory Council.
1.The Legislature finds and declares that trees and forests help clean and refresh the air by filtering dust and particulates and by absorbing carbon dioxide and releasing oxygen; that trees and forests also help clean the waters of the State, stabilize soils, provide shade, and furnish food and shelter to birds and other wildlife; and that the beautiful and majestic trees which form an integral part of the streetscapes of New Jersey's municipalities produce a calming effect and create a sense of peace and community.

The Legislature further finds and declares that oak trees are an historically important part of the landscape of New Jersey; that the red oak is the State Tree and the pin oak is one of the top five most commonly planted street trees in the State; and that oak trees, as well as other important tree species and forests, in New Jersey are now threatened by various pathogens.

The Legislature further finds and declares that Sudden Oak Death, a highly contagious and mysterious pathogen, discovered in California in 1995, represents a looming threat to New Jersey forests and poses a threat to every species of oak, redwood and Douglas fir in the country; that Sudden Oak Death, one of the most virulent forest epidemics ever to hit the United States, is caused by the deadly fungus-like algae, Phytophthora ramorum, which thrives in cool climates and is responsible for widespread tree mortality in central and northern California; and that while the disease originated in California, killing tens of thousands of oaks along the northern coast of that state, it now threatens forests in the East and South as well as California.

The Legislature further finds and declares that the potential eastward spread of this disease could wreak havoc to New Jersey's forests and ecosystems, due to the unprecedented capacity of this pathogen to spread very quickly; and that the disease is transmitted through the dispersal of microbes in nursery plants imported into the United States, through the interstate movement of plant materials, foliage, firewood, wood products, leaves, and soil, and through the movements of humans, insects and birds.

The Legislature further finds and declares that Bacterial Leaf Scorch is a disease caused by bacteria that clog the water transport vessels in a tree, thereby blocking the flow of water from roots to leaves and causing the leaves to scorch and die, leading to the decline and eventual mortality of the tree; that the economic impact of this disease could be devastating to the budgets of New Jersey's municipalities because the affected trees will need to be pruned and in many cases removed to address potential hazards caused by the disease; that the aesthetic impact of this disease also will be felt throughout New Jersey's affected municipalities as the character of neighborhoods change due to the removal of larger trees and their replacement with new trees that will take decades to grow to maturity; and that Bacterial Leaf Scorch will impact not only streetscapes but also traditional forests for which there will be a need to survey, sample, and monitor for this disease.

The Legislature therefore determines that studying and tracking the spread of these exotic pathogens, for which there are no known cures, and other forest health issues is critical to preventing a potential ecological disaster in New Jersey's forests and significant harm to the State's resource of community trees.

L.2007,c.44,s.1.



Section 13:1L-27 - Forest Health Advisory Council; Membership.

13:1L-27 Forest Health Advisory Council; membership.
2. a. There is established within the Department of Environmental Protection the Forest Health Advisory Council. The council shall be composed of 10 members, as follows: the Commissioner of Environmental Protection, or a designee, who shall serve ex-officio; the Secretary of Agriculture, or a designee, who shall serve ex-officio; the Director of the Division of Parks and Forestry in the Department of Environmental Protection, or a designee, who shall serve ex-officio; the chairperson of the Department of Plant Biology and Pathology at Cook College, Rutgers, the State University, or a designee, who shall serve ex-officio; and six public members, who shall be residents of the State, appointed by the Governor with the advice and consent of the Senate. Of the public members appointed by the Governor: one shall be a representative from the New Jersey Forestry Association; one shall be a representative from the New Jersey Tree Foundation; one shall be a representative from the Community Forestry Council established pursuant to section 5 of P.L.1996, c.135 (C.13:1L-17.5); one shall be a New Jersey certified tree expert; one shall be a plant pathologist; and one shall be a biologist.

b.The Governor shall appoint each public member for a term of three years, except that of the members first appointed, two shall serve for terms of three years, two shall serve for terms of two years, and two shall serve for terms of one year. Each member shall hold office for the term of appointment and until their successor is appointed and qualified.

c.Any vacancy in the membership of the council shall be filled for the unexpired term in the manner provided for the original appointment. Members are eligible for reappointment to the council.

d.The council shall organize as soon as possible after the appointment of its members and shall annually elect a chairperson and vice-chairperson from among its members, and a secretary who need not be a member of the council. The council shall meet at least four times a year and may hold additional meetings as necessary to discharge its duties. In addition to such meetings, the council shall meet at the call of the chairperson or the Commissioner of Environmental Protection.

e.A majority of the membership of the council shall constitute a quorum for the transaction of council business.

f.Members of the council shall serve without compensation, but shall be compensated and reimbursed for actual expenses reasonably incurred in the performance of their official duties, and provided with office and meeting facilities required for the proper conduct of the council's business.

L.2007,c.44,s.2.



Section 13:1L-28 - Duties Of Council.

13:1L-28 Duties of council.
3. a. The council shall act in an advisory capacity to the Department of Environmental Protection, through the Division of Parks and Forestry, in making public policy to minimize the threat of forest health issues to New Jersey's forests and community trees. The council shall: (1) study and track the eastward spread of Sudden Oak Death and the impact and spread of Bacterial Leaf Scorch and other potential forest health issues; (2) evaluate New Jersey's susceptibility to these forest health issues and their impact on New Jersey's forests and community trees; (3) make recommendations to the Commissioner of Environmental Protection and officials of other appropriate State departments and agencies regarding prevention, management, treatment, control and spread of forest health issues; (4) conduct research, as necessary, on forest health issues, and seek advice, counsel and resources from State and federal sources to address them; and (5) conduct a public outreach and education program to inform the public about forest health issues.

b.The council shall annually submit a written report of its findings and recommendations, including any recommended legislation, to the Governor, the President of the Senate, and the Speaker of the General Assembly, and to the chairpersons of the Senate Environment Committee and the Assembly Agriculture and Natural Resources Committee, or their successor committees.

L.2007,c.44,s.3.



Section 13:1L-29 - Findings, Declarations Relative To Forest Stewardship.

13:1L-29 Findings, declarations relative to forest stewardship.

1. a. The Legislature finds and declares that forest lands are critical to the environmental welfare of the State; that forest lands help clean and refresh the air by filtering dust and particulates; that forest lands absorb carbon dioxide and release oxygen, helping to reduce global warming; that forest lands help clean and protect the waters of the State, promote replenishment of aquifers, stabilize soils, provide shade, and provide habitat essential to sustaining New Jersey's native biodiversity, including habitat critical for endangered and threatened species and species of special concern; and that it is proper to consider the management of forests in a sustainable manner as an agricultural or horticultural use which yields public benefits.

b.The Legislature further finds and declares that forest lands are critical to the social welfare of the State; that forest lands are a necessary and important part of community and urban environments, and are essential to the maintenance of quality of life in the State; that forest lands afford outdoor recreational opportunities and irreplaceable aesthetic benefits; and that forest lands promote the health of the citizenry by contributing to the availability of clean air and water.

c.The Legislature further finds and declares that forest lands contribute to the economic well being of the State through increased property values, ecotourism, business opportunities, and forest products, and through helping to preserve New Jersey as a place where both employers and skilled and talented employees choose to reside.

d.The Legislature further finds and declares that forest lands are an irreplaceable component of the environment worthy of conservation and stewardship and that they must be nurtured to guarantee sustained and improved yields of forest benefits; that the State's publicly and privately owned forest lands are now seldom managed effectively due to a lack of guidance, resources, and incentives for improved forest stewardship; and that care and management of forest lands could be enhanced through the establishment of a forest stewardship program.

e.The Legislature therefore determines that it is in the public interest to establish a forest stewardship program to develop and promote the long-term active management of the State's forest resources in order to preserve and enhance those resources and realize the benefits thereof.

L.2009, c.256, s.1.



Section 13:1L-30 - Definitions Relative To Forest Stewardship.

13:1L-30 Definitions relative to forest stewardship.

2.As used in sections 1 through 8 of P.L.2009, c.256 (C.13:1L-29 through C.13:1L-36):

"Department" means the Department of Environmental Protection.

"Forest stewardship plan" means a plan prepared and implemented by an owner of forest land, and approved by the department, pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31).

"Local government unit" means a municipality, county, or other political subdivision of the State, or any agency, board, commission, utilities authority or other authority, or other entity thereof.

"Owner" means an owner of forest land.

"Sustainability" means, with respect to forest land, having the ability to: (1) maintain its ecological processes, biodiversity, resource productivity, regeneration capacity, and vitality; and promote forest health, preclude the spread of invasive non-native species, maintain forest integrity and contiguity, preserve New Jersey's native biodiversity, and protect endangered and threatened species and species of special concern and the habitat that sustains them; and (2) realize the potential to fulfill now and for future generations, relevant ecological, environmental, economic, and social functions, including but not limited to protection and improvement of air quality and of water supply and water quality, stabilization of soils, prevention and suppression of uncontrolled wildfires, service of markets for forest products, provision of recreational opportunities, and improvement of quality of life.

"Sustainable manner" means employing practices for the use and care of forest land that promote sustainability and do not cause damage to other ecosystems, and avoiding acts and omissions that undermine sustainability.

L.2009, c.256, s.2.



Section 13:1L-31 - Forest Stewardship Program, Plan.

13:1L-31 Forest stewardship program, plan.

3. a. The department shall establish a forest stewardship program under which an owner, in conjunction with a forester or other professional selected by the owner from a list of foresters approved by the department, or from a list of other professionals authorized by the department in consultation with the forest stewardship advisory committee established pursuant to section 8 of P.L.2009, c.256 (C.13:1L-36), may prepare a forest stewardship plan for land, five acres or greater in area, submit the plan to the department for approval, and implement the plan as approved, or as subsequently amended with the approval of the department.

A forest stewardship plan, at a minimum, shall:

(1)conform with the rules and regulations adopted pursuant to section 8 of P.L.2009, c.256 (C.13:1L-36) designed to ensure the sustainability of forest lands;

(2)list the owner's long term stewardship goals for the forest land; and, for each year that the plan applies, list the activities to be implemented that year, including the activities designed to ensure the sustainability of the forest land as well as activities designed to eliminate excessive and unnecessary cutting, and provide the rationale for each activity listed; and

(3)establish the monitoring, recordkeeping, and reporting necessary to document implementation of the forest stewardship plan, including documentation of activities and inspections performed.

Notwithstanding the provisions of section 6 of P.L.2009, c.256 (C.13:1L-34), a forest stewardship plan submitted for land in the pinelands area shall comply with the standards of the comprehensive management plan for the pinelands area adopted pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.).

b.The department may elect to inspect the forest land, prior to determining whether to approve a forest stewardship plan, in order to assess the appropriateness and sufficiency of the proposed plan.

After the department approves a forest stewardship plan, the forest land shall be subject to inspection by the department during one of the first three years following approval and at least once every three years following the first inspection.

c.A forest stewardship plan shall be valid for a period of 10 years, unless sooner terminated by the owner or revoked by the department. To continue, without interruption, participation in the forest stewardship program, an owner shall prepare a new or revised forest stewardship plan pursuant to subsection a. of this section and, in accordance with procedures established by the department, obtain the department's approval of the new or revised forest stewardship plan prior to the expiration date of the current forest stewardship plan.

d.A forest stewardship plan approved pursuant to this section shall be considered to be a woodland management plan pursuant to section 3 of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.3) when the approved forest stewardship plan is submitted as part of an application for valuation, assessment and taxation pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

L.2009, c.256, s.3.



Section 13:1L-32 - Forest Certification Program.

13:1L-32 Forest certification program.

4. a. For the purposes of section 1 of P.L.2005, c.367 (C.52:32-45), the department shall establish a forest certification program under which the department may certify that forest land is managed in a sustainable manner, provided that:

(1)the owner has obtained a forest stewardship plan approved by the department pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31); and

(2)the owner and a forester or other professional selected by the owner from a list of foresters approved by the department, or from a list of other professionals authorized by the department in consultation with the forest stewardship advisory committee established pursuant to section 8 of P.L.2009, c.256 (C.13:1L-36), has annually attested to full compliance with the forest stewardship plan for at least two years.

b.Certification pursuant to subsection a. of this section, or renewal thereof, shall be in accordance with procedures established by the department and shall be valid for five years, except that the department may withdraw certification if the department determines that the owner has failed to maintain full implementation of the forest stewardship plan. To maintain in good standing the certification of forest land beyond the date that a forest stewardship plan expires, the owner shall obtain the department's approval of a new or revised forest stewardship plan pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31) prior to the expiration date of the current forest stewardship plan.

L.2009, c.256, s.4.



Section 13:1L-33 - "Forest Stewardship Incentive Fund."

13:1L-33 "Forest Stewardship Incentive Fund."

5. a. There is established in the General Fund a special nonlapsing fund, to be known as the "Forest Stewardship Incentive Fund." Moneys in the fund shall be dedicated to:

(1)providing grants to persons for the purpose of developing and implementing a forest stewardship plan pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31);

(2)paying the costs of the department to develop, implement, and administer the provisions of P.L.2009, c.256 (C.13:1L-29 et al.); and

(3)providing for the stewardship and management of State forests.

b.The fund shall be credited with:

(1)the amount allocated for programs that enhance the stewardship and restoration of the State's forests pursuant to section 7 of P.L.2007, c.340 (C.26:2C-51) from the "Global Warming Solutions Fund," established pursuant to section 6 of P.L.2007, c.340 (C.26:2C-50);

(2)any other moneys as may be appropriated to the fund by the Legislature or otherwise provided to the fund; and

(3)any return on the investment of moneys deposited in the fund.

c.In each State fiscal year, the amount credited to the Forest Stewardship Incentive Fund shall be appropriated to the fund for the purposes set forth in this section.

d.The department may award individual grants of up to $1,500 from the fund to pay for the cost of developing a forest stewardship plan pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31). If the cost of developing a forest stewardship plan exceeds $1,500, the department may also award 80 percent of the cost that exceeds $1,500 to the owner, up to a maximum grant of $2,500. Grants from the fund may be made to local government units, nonprofit organizations, and private owners of forest land. Notwithstanding the provisions of this subsection to the contrary, the amount of the grants prescribed by this subsection may be adjusted annually by the department in direct proportion to the increase in the Consumer Price Index for all urban consumers in the New York City area as reported by the United States Department of Labor.

e.The department may award individual grants through a cost-sharing program established pursuant to subsection c. of section 8 of P.L.2009, c.256 (C.13:1L-36) to private owners who have obtained a forest stewardship plan approved by the department pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31). The department shall expend no more than $150,000 in any State fiscal year for grants awarded through the cost-sharing program.

L.2009, c.256, s.5.



Section 13:1L-34 - Enactment Of Conflicting Ordinance, Rule, Regulation Prohibited.

13:1L-34 Enactment of conflicting ordinance, rule, regulation prohibited.

6.No local government unit may enact, on or after the date of enactment of P.L.2009, c.256 (C.13:1L-29 et al.), any ordinance, rule, or resolution, as appropriate, that conflicts with, prevents or impedes the implementation of a forest stewardship plan approved pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31) or impose a fee in excess of $100 in any calendar year for the cutting of trees on any land that is the subject of an approved forest stewardship plan. The provisions of P.L.2009, c.256 (C.13:1L-29 et al.) supersede any such ordinance, rule, or resolution, as appropriate, enacted or adopted on or prior to the date of enactment of P.L.2009, c.256 (C.13:1L-29 et al.).

L.2009, c.256, s.6.



Section 13:1L-35 - Forest Sustainability Criteria, Indicators.

13:1L-35 Forest sustainability criteria, indicators.

7. a. The department, utilizing guidance provided by the United States Forest Service and in consultation with the forest stewardship advisory committee established pursuant to subsection d. of section 8 of P.L.2009, c.256 (C.13:1L-36), and with the benefit of public comment, shall develop and establish forest sustainability criteria and indicators appropriate to the circumstances encountered in New Jersey, as a basis for monitoring, recording, and assessing the extent, condition, and sustainability of all New Jersey forests, whether publicly or privately owned. The department shall prepare a report setting forth the findings and assessments based on these forest sustainability criteria and indicators by February 1 of the third year after the date of enactment of P.L.2009, c.256 (C.13:1L-29 et al.), and every seven years thereafter, which report shall include any recommendations for legislative or administrative action. The Commissioner of Environmental Protection shall transmit the report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

b.The department shall consider the findings and assessments set forth in the forest sustainability criteria and indicators report prepared pursuant to subsection a. of this section to determine how to adapt the rules and regulations adopted pursuant to section 8 of P.L.2009, c.256 (C.13:1L-36) to ensure the sustainability of forest lands, to set priorities for the management of State-owned forest lands, and to assist in establishing priorities for the use of State funds for the acquisition of forest lands.

L.2009, c.256, s.7.



Section 13:1L-36 - Rules, Regulations.

13:1L-36 Rules, regulations.

8.The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary for the implementation of P.L.2009, c.256 (C.13:1L-29 et al.), including rules and regulations:

a.setting forth policies, guidelines and best management practices that establish standards designed to ensure the sustainability of forest lands, which may be applicable to any publicly and privately owned forest land;

b.establishing, in consultation with the forest stewardship advisory committee established pursuant to subsection d. of this section, professional standards and requirements of persons in addition to foresters on the list approved by the department, authorized to prepare forest stewardship plans pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31);

c.establishing, in consultation with the forest stewardship advisory committee established pursuant to subsection d. of this section, a cost-sharing program modeled upon the federal forest land enhancement program established pursuant to 16 U.S.C. s.2103 to provide individual grants to private owners to assist with a portion of the costs associated with the implementation of forest stewardship plans approved by the department pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31); and identifying eligibility criteria, establishing the reimbursement rate, and developing a priority ranking system for grant applications; and

d.establishing a forest stewardship advisory committee, consistent with the federal requirements for the establishment of a State Forest Stewardship Coordinating Committee pursuant to 16 U.S.C. s.2113, to advise the department (1) on issues related to forest stewardship and recommend programs, actions and standards, including rules and regulations, policies, guidelines and best management practices, for the conservation and stewardship of forest lands, and (2) with respect to the standards and requirements to be established pursuant to subsection b. of this section.

L.2009, c.256, s.8.



Section 13:1M-1 - Findings, Declarations

13:1M-1. Findings, declarations
The Legislature finds and declares that the production of oil and natural gas from sources within the State can provide substantial economic benefits to the public and private sectors of this State; that notwithstanding such potential, the exploratory, drilling and extraction operations incident to such production pose significant risks to the public health, safety and welfare, as well as the natural resources of the State; and that a strict regulatory framework is necessary to minimize the potentially adverse impact of oil and natural gas production operations without jeopardizing the benefits.

L. 1985, c. 432, s. 1, eff. Jan. 13, 1986.



Section 13:1M-2 - Permit To Commence Operations

13:1M-2. Permit to commence operations
Notwithstanding any requirements imposed pursuant to P.L. 1947, c. 377 (C. 58:4A-5 et seq.), or any other law, rule, or regulation, no person shall commence operations incident to the exploration and drilling of wells for oil or natural gas without having received a permit therefor from the Department of Environmental Protection. For the purposes of this act, "natural gas" shall not include methane or other hydrocarbon gases resulting from the decomposition of organic matter in solid waste at any landfill facility. Applications for this permit shall be made on forms prescribed and supplied by the department, and the applicant shall provide, in addition to any other information required by the department, the following:

a. The name and address of the owner, and if a corporation, the name and address of the statutory agent;

b. The signature of the owner or his authorized agent. When an authorized agent signs an application it shall be accompanied by a certified copy of his appointment as such agent;

c. The names and addresses of all persons holding the royalty interest in the tract upon which the well is located or is to be drilled or within a proposed drilling unit;

d. The location of the tract or drilling unit on which the well is located or is to be drilled, as identified by municipal tax map by lot and block;

e. Designation of the well by name and number;

f. The geological formation to be tested or used and the proposed total depth of the well;

g. The type of drilling equipment to be used;

h. The name of the New Jersey-licensed well driller or driller who supervises the drilling operations, as required by section 9 of P.L. 1947, c. 377 (C. 58:4A-13);

i. The name and address of the corporate surety and the identifying number of the bond required pursuant to section 5 of this act;

j. A plan for ground and surface water protection, which shall include a method for disposal of water and other waste substances--including brine--resulting, obtained, or produced in connection with the exploration and drilling for oil or natural gas;

k. A plan for casing, which shall include the type, method of installation and depth of installation of each string of casing and shall meet the State requirements for casing size, ASTM specifications, annulus between casing and borehole, and grouting requirements;

l. A plan for handling muds, which shall include specification of their characteristics, use, and testing;

m. A plan for safety, which shall include the installation of a blowout preventer, shut-off valves and other measures to be followed in the drilling of wells for oil or natural gas;

n. A plan for restoration of the land surface disturbed by operations incident to the exploration, drilling, and plugging and abandonment of wells for oil or natural gas, which shall comport with all restoration requirements adopted by the department pursuant to rule or regulation;

o. If the well is for the injection of a liquid, identity of the geological formation to be used as the injection medium and the composition of the liquid to be injected;

p. A sworn statement that the owner has in force, and will maintain until abandonment of any oil or gas well in this State, liability insurance coverage in an amount not less than $10,000,000.00 for bodily injury and $10,000,000.00 for property damage, to pay claims arising out of the drilling, operation, or plugging and abandonment of the wells; q. A sworn statement that all requirements of any municipality having jurisdiction over any activity related to the exploration, drilling and plugging and abandonment of any oil or gas well that have been filed with the department and are in effect at the time the application is filed, including but not limited to zoning ordinances and resolutions, will be complied with;

r. A description, by name or number, of the county, State, and municipal roads, streets, and highways that the applicant anticipates will be used for access to and egress from the well site; and

s. A map, on a scale not smaller than four hundred feet to the inch, prepared by a surveyor licensed in New Jersey, showing the location of the well and containing such other data as may be required by the department.

L. 1985, c. 432, s. 2, eff. Jan. 13, 1986.



Section 13:1M-3 - Written Findings Required

13:1M-3. Written findings required
A permit required by section 2 of this act shall be issued only upon a written finding by the department that the authorized activities will not result in:

a. Any adverse consequences to groundwater and surface water;

b. Any significant degradation of landscape;

c. Any threat to public health and safety; and

d. Any substantial air and noise pollution.

L. 1985, c. 432, s. 3, eff. Jan. 13, 1986.



Section 13:1M-4 - Permit Fee; Display

13:1M-4. Permit fee; display
Each application for the permit required by section 2 of this act, or renewal thereof, shall be accompanied by a fee, established in accordance with a fee schedule adopted by the department by rule or regulation, reflecting the costs of reviewing and processing the application, and monitoring permitted activities as deemed necessary by the department. The permit holder shall submit to the Department of Environmental Protection for approval any transfer or sale of well ownership.

The original permit, or photostatic copy thereof, shall be prominently displayed in a conspicuous location at the well site, together with a document providing the name, current address, and telephone number of the permit holder and the telephone numbers of fire and emergency medical services. The permit or copy and the emergency numbers shall remain prominently displayed at all times during the course of all work authorized or required by the permit.

The department may, by rule or regulation, establish a period of time during which, and the conditions under which, permits will be valid.

Prior to the approval of any permit or amended permit, the department shall provide timely and informative notice of the permit application to the public in the affected area. The public shall be afforded an opportunity to review the permit application. Any public comment submitted to the department shall be made part of the record and considered by the department in determining whether to approve the permit. The department shall hold a public hearing on a permit application upon request by any person.

L. 1985, c. 432, s. 4, eff. Jan. 13, 1986.



Section 13:1M-5 - Surety Bond

13:1M-5. Surety bond
As a precondition to the issuance of a permit under section 2 of this act, the applicant shall execute and file with the department a surety bond guaranteeing compliance with all provisions of this act and all rules and regulations adopted pursuant thereto and all provisions and conditions of the permit. The bond shall be in an amount established by rule or regulation by the department. The surety bond required by this section shall be executed by a surety company authorized to do business in this State. The department shall not approve any bond until it is personally signed and acknowledged by both principal and surety, or as to either, by his attorney in fact, with a certified copy of the power of attorney attached thereto. The department shall not approve a bond unless there is attached a certificate of the Commissioner of Insurance that the company is authorized to transact a fidelity and surety business in this State.

All bonds shall be given in a form to be prescribed by the department and shall run to the State as obligee.

L. 1985, c. 432, s. 5, eff. Jan. 13, 1986.



Section 13:1M-6 - Suspension Order

13:1M-6. Suspension order
The department may order the immediate suspension of any exploration, drilling, or plugging activities if it finds that the activity poses an imminent danger to public health or safety or results in, or is likely to result in, substantial damage to natural resources. Within five calendar days after the issuance of the order the department shall provide the permittee an opportunity to be heard and to present evidence that the allegedly dangerous condition or activity is not likely to result in substantial damage to natural resources and does not present an imminent danger to public health or safety. After the hearing, the department shall make a final determination.

L. 1985, c. 432, s. 6, eff. Jan. 13, 1986.



Section 13:1M-7 - Forfeiture Of Bond

13:1M-7. Forfeiture of bond
If the department finds that a holder of a permit issued under section 2 of this act has violated a provision or condition of his permit or a rule or regulation adopted pursuant to this act, the department may declare the surety bond filed to guarantee compliance forfeited. The department shall certify the forfeiture to the Attorney General, who shall proceed to collect the amount thereof, and forward it to the department.

Forfeiture moneys shall be expended by the department only to plug wells, to properly restore the land surface as required in section 8 of this act, or to purify contaminated ground or surface water in the event contamination occurs.

L. 1985, c. 432, s. 7, eff. Jan. 13, 1986.



Section 13:1M-8 - Restoration Of Surface

13:1M-8. Restoration of surface
A holder of a permit issued under section 2 of this act shall restore, or cause to be restored, the land surface within the area disturbed in siting, drilling and plugging and abandonment of the well, in accordance with rules and regulations adopted by the department.

L. 1985, c. 432, s. 8, eff. Jan. 13, 1986.



Section 13:1M-9 - Location Change

13:1M-9. Location change
The location of a well drilling operation may be changed after the issuance of a permit under section 2 of this act only with the approval of the department. Requests for a change of location shall be accompanied by an amended application.

Drilling shall not be commenced at a new location until the amended permit, approved by the department, is posted at the well site.

L. 1985, c. 432, s. 9, eff. Jan. 13, 1986.



Section 13:1M-10 - Report After Completion

13:1M-10. Report after completion
A person drilling an oil or gas well within this State shall, within 30 days after the conclusion of drilling or after the plugging and abandonment of the well, file with the Department of Environmental Protection in a form and manner prescribed by the department an accurate report designating:

a. The purpose for which the well was drilled;

b. The character, depth, and thickness of geological formations encountered, including freshwater, mineral beds, brine and oil and gas bearing formations;

c. The length in feet of the various sizes of casing and tubing used in drilling the well, the amount removed after completion, the type and setting depth of each packer, and all other data relating to mudding in the annular space behind the casing or tubing, indicating completion as a dry, gas, oil, combination oil and gas, brine, or artificial brine well; and

d. The elevation above mean sea level of the point from which the depth measurements were made, stating also the height of the point above ground level at the well.

Upon request in writing by the department prior to the commencement of drilling of the well, the person performing the drilling operation shall make available a complete set of cuttings accurately identified as to depth. The department may, at its discretion, conduct geophysical borehole logs independently of the applicant before plugging a productive well.

L. 1985, c. 432, s. 10, eff. Jan. 13, 1986.



Section 13:1M-11 - Permit For Plugging, Abandonment

13:1M-11. Permit for plugging, abandonment
No person shall plug and abandon an oil or gas well except in accordance with a permit issued therefor by the Department of Environmental Protection pursuant to this section. An application for this permit shall be made on forms prescribed and supplied by the department and shall contain at least the following information:

a. The name and address of the owner;

b. The signature of the owner or his authorized agent and when an authorized agent signs an application it shall be accompanied by a certified copy of his appointment as an agent of the owner;

c. The location of the well, as identified by the municipal tax map by lot and block;

d. Designation of well by name and number;

e. The total depth of the well to be plugged;

f. The date and amount of last production from the well; and

g. Any other data the department may require.

An application for a permit to plug and abandon a well shall be accompanied by a fee, established in accordance with a fee schedule adopted by the department by rule or regulation, reflecting the costs of reviewing and processing the application. No well plugging or abandonment operation shall commence unless the holder of a permit provides at least five days' notice to the State Geologist, to the owner of the land upon which the well is located, to the owners or agents of adjoining land, and to adjoining well owners or agents of his intention to abandon the well, and of the time when plugging operations will commence.

L. 1985, c. 432, s. 11, eff. Jan. 13, 1986.



Section 13:1M-12 - Contents Of Report

13:1M-12. Contents of report
Subsequent to the plugging and abandonment of each well, the holder of a permit therefor shall make a written report to the department. The report shall include at least the following:

a. The date of abandonment;

b. The name of the owner or operator of the well at the time of abandonment and his post-office address;

c. The location of the well as to township and county and the name of the owner of the surface upon which the well is drilled, with the address thereof;

d. The date of the permit to drill;

e. The date when drilled;

f. Whether the well has been logged;

g. The depth of the well;

h. The depth of the top of the formation to which the well was drilled; and

i. A report detailing how the well was plugged, and the date of the plugging of the well, including the names of those who witnessed the plugging of the well.

This report shall be signed by the owner or operator agent thereof who abandons and plugs the well and verified by the oath of the party so signing.

L. 1985, c. 432, s. 12, eff. Jan. 13, 1986.



Section 13:1M-13 - Order To Plug Well

13:1M-13. Order to plug well
A well drilled for the production of oil or gas which is incapable of producing oil or gas in commercial quantities shall be plugged unless written permission is granted by the department to do otherwise. If the department finds that a well should be plugged or repaired, it shall notify the permittee to that effect by order in writing and shall specify in the order a reasonable time for compliance.

L. 1985, c. 432, s. 13, eff. Jan. 13, 1986.



Section 13:1M-14 - Report On Producible Quantity

13:1M-14. Report on producible quantity
Within seven days of determining that the well will yield a commercially producible quantity of oil or natural gas, the holder of a permit issued under section 2 of this act shall file a written report to the department providing, in addition to any other information required by the department, the location and depth of the well, the estimated quantity of oil or natural gas producible from the well and any plans for its extraction.

L. 1985, c. 432, s. 14, eff. Jan. 13, 1986.



Section 13:1M-15 - Permit For Commercial Operations

13:1M-15. Permit for commercial operations
No person shall commence commercial operations to extract or produce oil or natural gas without receiving a permit therefor from the Department of Environmental Protection. The application for this permit shall include information the department deems necessary and shall be accompanied by a fee and other surety as the department may require.

L. 1985, c. 432, s. 15, eff. Jan. 13, 1986.



Section 13:1M-16 - Rules, Regulations

13:1M-16. Rules, regulations
The Department of Environmental Protection, within 180 days of the effective date of this act and pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), shall adopt rules and regulations necessary to carry out the purposes of this act.

L. 1985, c. 432, s. 16, eff. Jan. 13, 1986.



Section 13:1M-17 - Violations; Injunctions; Penalties

13:1M-17. Violations; injunctions; penalties
a. If any person violates any of the provisions of this act or any rule, regulation or order promulgated or issued pursuant to the provisions of this act, the department may institute a civil action in a court of competent jurisdiction for injunctive or any other appropriate relief to prohibit and prevent this violation and the court may proceed in the action in a summary manner.

b. Any person who violates the provisions of this act or any rule, regulation or order promulgated pursuant to this act is liable to a civil administrative penalty of not more than $10,000.00 for the first offense, not more than $20,000.00 for the second offense, and up to $50,000.00 for the third and each subsequent offense. If the violation is of a continuing nature, each day during which it continues subsequent to receipt of an order to cease the violation constitutes an additional, separate and distinct offense. No civil administrative penalty shall be levied except subsequent to the notification of the violator by certified mail or personal service. The notice shall include a reference to the section of the statute, regulation, order or permit condition violated; a concise statement of the facts alleged to constitute the violation; a statement of the amount of the civil penalties to be imposed; and a statement of the violator's right to a hearing. The violator shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. Subsequent to the hearing and upon a finding that a violation has occurred, the commissioner may issue a final order, after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order upon the expiration of the 20-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of a civil administrative penalty shall not be deemed to affect the availability of any other enforcement provision in connection with the violation for which the penalty is levied.

c. The department is authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances, including the posting of a performance bond by the violator.

d. Any person who violates this act or an administrative order issued pursuant to subsection b. of this section or a court order issued pursuant to subsection a. of this section or who fails to pay a civil administrative penalty in full pursuant to subsection b. of this section is subject, upon order of the court, to a civil penalty not to exceed $10,000.00 per day of the violation, and each day's continuance of the violation constitutes a separate and distinct violation. Any penalty imposed under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The Law Division of Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

L. 1985, c. 432, s. 17, eff. Jan. 13, 1986.



Section 13:1M-18 - Municipal, County Regulation Of Oil, Gas Exploration.

13:1M-18 Municipal, county regulation of oil, gas exploration.

18. a. Nothing in this act shall be construed to supersede or prohibit the adoption, by the governing body of any municipality or county, of any ordinance or resolution regulating or prohibiting the exploration beyond the reconnaissance phase, drilling for and the extraction of oil and natural gas or uranium. As used in this section, "reconnaissance" means:

(1)A geologic and mineral resource appraisal of a region by searching and analyzing published literature, aerial photography, and geologic maps;

(2)Use of geophysical, geochemical, and remote sensing techniques that do not involve road building, land clearing or the introduction of chemicals to a land or water area;

(3)Surface geologic, topographic or other mapping and property surveying; or

(4)Sample collections which do not involve excavation or drilling equipment or the introduction of chemicals to land or water area.

b.A municipality or county shall submit a copy of any ordinance or regulation specifically pertaining to activities regulated by this act, or a rule or regulation promulgated pursuant to this act, to the department.

c.The department shall, within 90 days of submittal, approve or disapprove any ordinance or regulation submitted pursuant to subsection b. of this section. An ordinance or regulation shall be disapproved only if the department finds it unreasonable and provides in writing its reasons for the finding. The failure of the department to act within 90 days of submittal shall constitute approval.

d.Nothing in this section shall be construed to limit the authority of a municipality or county or board of health to enact ordinances or regulations of general applicability to all industrial or commercial activities, including, but not limited to, ordinances and regulations limiting noise, light, and odor.

e.The department shall not approve any ordinance or regulation submitted pursuant to subsection b. of this section which governs activities within the Pinelands area designated in the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), unless the Pinelands Commission has approved the ordinance or regulation. The department shall not disapprove an ordinance or regulation, or portion thereof, which has been certified by the Pinelands Commission as consistent with the requirements of the Comprehensive Management Plan as required by the "Pinelands Protection Act."

f.The department shall not approve any ordinance or regulation submitted pursuant to subsection b. of this section which governs activities within the Highlands preservation area designated in the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), unless the Highlands Water Protection and Planning Council has approved the ordinance or regulation. The department shall not disapprove an ordinance or regulation, or portion thereof, which has been certified by the Highlands Water Protection and Planning Council as consistent with the requirements of the Highlands regional master plan as required by the "Highlands Water Protection and Planning Act."

L.1985,c.432,s.18; amended 2004, c.120, s.50.



Section 13:8-23 - Adjunct State Forest Reserves; Agreements With Owners Of Lakes Or Ponds For Use By Public; Tax Exemption

13:8-23. Adjunct state forest reserves; agreements with owners of lakes or ponds for use by public; tax exemption
Any owner of a fresh water lake or pond which is subject to acquisition by the state as provided by section 13:8-22 of this title, may propose an agreement with the board, by which he shall retain title to the property, but grant to the citizens of this state access to and the free use of the waters of such lake or pond for boating and fishing subject to a reasonable charge to be made for the use of boats belonging to the owner of such lake or pond.

If, after making an investigation, the board shall be satisfied that the public interest will be as well served by the freedom to use the lake or pond for boating or fishing, as it would be if the property were conveyed to the state, the board shall enter into an agreement with the owner of such lake or pond, which agreement shall provide that, in consideration of the free use by the public of the waters of such lake or pond for boating and fishing, the property shall be exempt from taxation so long as the agreement remains in force, the same as it would be if the state acquired title thereto.



Section 13:8-24 - Contents Of Agreement; Certification Of Tax Exemption

13:8-24. Contents of agreement; certification of tax exemption
As a preliminary to the agreement mentioned in section 13:8-23 of this title, the board shall require that the waters of the fresh water lake or pond mentioned in said section 13:8-23 be actually free to all citizens for a period of at least six months and notices thereof conspicuously posted on the shores of such lake or pond. The board shall also require a covenant that the lake or pond will not be closed to the public without notice given to the board and by signs posted at least six months in advance of such intended closing. When the board shall be satisfied that the waters of such lake or pond are actually free for the use of the public, subject to the provision made in said section 13:8-23, it shall certify to the assessor of the township or other municipality in which such lake or pond is taxable, that, by virtue of the agreement made between the owner and the board, the property has become an adjunct state forest reserve, and by the provisions of this section and said section 13:8-23, is exempt from taxation.



Section 13:8-25 - Rules And Regulations; Powers Of Board

13:8-25. Rules and regulations; powers of board
The board shall have power to make reasonable and proper regulations for the use of adjunct state forest reserves created under authority of sections 13:8-23 and 13:8-24 of this title, and shall exercise the same powers over them as it does over the state forest reserves established by law.



Section 13:8-26 - Lakes Or Ponds Used For Water Power Excepted

13:8-26. Lakes or ponds used for water power excepted
Nothing in sections 13:8-23 to 13:8-25 of this title shall warrant the owner of a pond or lake used solely or chiefly as a source of water power for a mill or factory in active operation to apply for exemption of taxes.



Section 13:8-29 - Easements; Acquisition

13:8-29. Easements; acquisition
The Commissioner of the Department of Environmental Protection is hereby authorized to acquire by gift, purchase or appropriation, in the name of the State and in consultation with the Appalachian Trail Conference and the United States Secretary of the Interior, title to easements over, or controlled use agreements relating to, sections lying within the State of the hiking trail commonly known as the Appalachian Trail which are not in public ownership; to construct thereon suitable shelters or other facilities for use by hikers; and to enter into cooperative agreements with the conference or secretary regarding the operation, maintenance and supervision thereof.

L.1973, c. 54, s. 1, eff. March 7, 1973.



Section 13:8-30 - Short Title

13:8-30. Short title
This act shall be known and may be cited as the "New Jersey Trails System Act."

L.1974, c. 159, s. 1, eff. Nov. 14, 1974.



Section 13:8-31 - Legislative Findings And Declaration

13:8-31. Legislative findings and declaration
a. The Legislature hereby finds that in order to provide for the ever-increasing outdoor recreation needs of an expanding population, and in order to promote public access to, travel within, and enjoyment and appreciation of the outdoor, natural and remote areas of this State trails should be established both in natural and scenic areas of New Jersey, and in and near the urban areas of this State.

b. The Legislature, therefore, declares that it is the policy of this State to provide the means for attaining these objectives by instituting a Statewide system of recreation and scenic trails, by designating the Appalachian trail as the initial component of that system, and by prescribing the methods by which, and standards according to which, additional components may be added to the system.

L.1974, c. 159, s. 2, eff. Nov. 14, 1974.



Section 13:8-32 - Definitions

13:8-32. Definitions
As used in this act, unless the context clearly indicates otherwise:

a. "Department" means the Department of Environmental Protection.

b. "Commissioner" means the Commissioner of Environmental Protection.

c. "Scenic easement" means a perpetual easement in land which (1) is held for the benefit of the public (2) is specifically enforceable by its holder or beneficiary, and (3) limits or obligates the holder of the servient estate, his heirs, and assigns with respect to their use and management of activities conducted thereon, the object of such limitations and obligations being the maintenance or enhancement of the natural beauty of the land in question or of areas affected by it.

d. "Scenic trail" means an extended trail so located as to provide for maximum outdoor recreation potential and for the conservation and enjoyment of the significant scenic, historic, natural or cultural qualities of the areas through which such trails may pass.

L.1974, c. 159, s. 3, eff. Nov. 14, 1974.



Section 13:8-33 - Classes Of Trails

13:8-33. Classes of trails
The State trails system shall be composed of the following classes of trails:

a. State scenic trails, which will be extended trails so located as to provide maximum potential for the appreciation of natural areas and for the conservation and enjoyment of the significant scenic, historic, natural, ecological, geological, or cultural qualities of the areas through which such trails may pass. Each of these trails will be limited exclusively to foot use, except that the use by horses or nonmotorized bicycles may also be permitted on segments of scenic trails where deemed appropriate by the department.

b. State recreation trails, which will provide a variety of outdoor recreation uses in or reasonably accessible to urban areas.

c. Connecting or side trails, which will provide additional points of public access to State scenic or recreation trails or which will provide connections between such trails. They shall be of the nature of the trails they serve.

L.1974, c. 159, s. 4, eff. Nov. 14, 1974.



Section 13:8-34 - Establishment Of System; Uniform Markers; Coordination With National Trails System

13:8-34. Establishment of system; uniform markers; coordination with national trails system
a. The department is hereby authorized, empowered, and directed to establish a State trails system of recreation trails, scenic trails and connecting or side trails in the State composed of (1) the Appalachian trail, and (2) such other trails that are established or designated from time to time by the department under the provisions of this act.

b. The department, in consultation with appropriate Federal, State, and local governmental agencies and public and private organizations, shall establish a uniform marker for the trails system, and shall coordinate the trails system with the National trails system established under applicable provisions of Federal law.

L.1974, c. 159, s. 5, eff. Nov. 14, 1974.



Section 13:8-35 - Establishment And Designation; Recreation And Scenic Trails; Appalachian Trail; Connecting Or Side Trails

13:8-35. Establishment and designation; recreation and scenic trails; Appalachian trail; connecting or side trails
a. The department may establish and designate recreation and scenic trails over lands administered by it.

b. There is hereby established as the initial scenic trail the Appalachian trail, which shall be administered primarily as footpath by the department, provided however, that nothing herein contained shall be construed as amending, repealing or superseding the provisions of P.L.1973, c. 54 (C. 13:8-29), except as specifically provided herein.

c. Connecting or side trails within park, forest, and other recreation areas or natural areas may be established, designated and marked as components of a recreation or scenic trail.

L.1974, c. 159, s. 6, eff. Nov. 14, 1974.



Section 13:8-36 - Selection Of Routes And Rights-of-way; Criteria

13:8-36. Selection of routes and rights-of-way; criteria
a. The selected route shall be compatible with the preservation or enhancement of the environment it traverses, and the boundaries of the right-of-way shall be established in such a manner that they protect the scenic values of the trail.

b. In selecting rights-of-way, the department shall give full consideration to minimizing the adverse effects upon the adjacent landowner or user and his operation. Development and management of each segment of the trails system shall be designed to harmonize with and complement any established multiple-use plans for that specific area in order to insure continued maximum benefits from the land.

L.1974, c. 159, s. 7, eff. Nov. 14, 1974.



Section 13:8-37 - Use Of State Lands; Acquisition Of Lands Or Interests In Land

13:8-37. Use of state lands; acquisition of lands or interests in land
The department may use for trail purposes lands owned by the State, with the concurrence of the head of the administering agency, and may acquire lands or interests in land by scenic easements, written cooperative agreement, eminent domain, donation, purchase with donated or appropriated funds, or exchange. Acquisition of land or interest shall be accomplished with all possible speed.

L.1974, c. 159, s. 8, eff. Nov. 14, 1974.



Section 13:8-38 - Noninterference With Nature And Purposes By Use Of Trail; Maintenance Of Natural And Scenic Qualities

13:8-38. Noninterference with nature and purposes by use of trail; maintenance of natural and scenic qualities
Within the external boundaries of the right-of-way, the natural vegetation shall be kept undisturbed except for any clearing required for construction of the trail, occasional vistas, or trail-use facilities. The department shall make every effort to avoid any use of the right-of-way that is incompatible with the purposes for which the trails were established. Development and management of each segment of the State trails system shall be designed to harmonize with and complement any established multiple-use plans for that specific area in order to insure continual maximum benefits from the land. Other uses along the trail which will not substantially interfere with the nature and purposes of the trail may be permitted by the department.

State scenic trails shall be managed in such a way as to maintain their natural and scenic quality.

L.1974, c. 159, s. 9, eff. Nov. 14, 1974.



Section 13:8-39 - Development And Maintenance Of Trails; Written Cooperative Agreements

13:8-39. Development and maintenance of trails; written cooperative agreements
a. The department shall provide for the development and maintenance of trails established under this act and shall cooperate with and encourage other State agencies to operate, develop and maintain portions of such trails which are located in areas administered by such agencies.

b. When deemed to be in the public interest, the department may enter into written cooperative agreements with local governments, landowners, private organizations or individuals to operate, develop and maintain any portion of a recreation or scenic trail.

L.1974, c. 159, s. 10, eff. Nov. 14, 1974.



Section 13:8-40 - Studies For Designation Of Additional Trails

13:8-40. Studies for designation of additional trails
The department shall make studies for the purpose of determining the feasibility and desirability of designating additional trails as recreation or scenic trails.

L.1974, c. 159, s. 11, eff. Nov. 14, 1974.



Section 13:8-41 - Review Of Formal Declarations Of Railroad Right-of-way Abandonments For Inclusion In System

13:8-41. Review of formal declarations of railroad right-of-way abandonments for inclusion in system
The department shall review all formal declarations of railroad right-of-way abandonments by the Interstate Commerce Commission or other Federal agencies, for possible inclusion into the State trails system.

L.1974, c. 159, s. 12, eff. Nov. 14, 1974.



Section 13:8-42 - Rules And Regulations

13:8-42. Rules and regulations
The commissioner may adopt and promulgate pursuant to law, rules and regulations governing the use, protection, management, development and administration of the trails system and such other rules and regulations as he deems necessary to effectuate the purposes of this act.

L.1974, c. 159, s. 13, eff. Nov. 14, 1974.



Section 13:8-43 - Violations; Penalties

13:8-43. Violations; penalties
Any person violating any provision of this act or any rule or regulation promulgated thereunder shall be liable to a penalty of not more than $50.00 to be collected in a summary proceeding pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

L.1974, c. 159, s. 14, eff. Nov. 14, 1974.



Section 13:8-44 - Funds Available For Acquisition Of Lands Or Interests Therein

13:8-44. Funds available for acquisition of lands or interests therein
The commissioner may use any sum hereafter appropriated by any act from the proceeds of the sale of bonds under the New Jersey Green Acres Land Acquisition Act of 1971, P.L.1971, c. 419 (C. 13:8A-19 et seq.), and such other sums as may be appropriated for like purposes for the acquisition of lands or interests therein for the purposes of this act.

L.1974, c. 159, s. 15, eff. Nov. 14, 1974.



Section 13:8-44.1 - "Chingwe Brook" In Wildcat Rock Shelter Designated.

13:8-44.1 "Chingwe Brook" in Wildcat Rock Shelter designated.

1.The Commissioner of the Department of Environmental Protection shall officially name the brook which is part of the Wildcat Rock Shelter, located on a parcel along the Wallkill Valley Mineral Heritage Trail in Franklin Borough, Sussex County, the "Chingwe Brook."

L.2005,c.327,s.1.



Section 13:8-44.2 - Notification Of Name Of Brook.

13:8-44.2 Notification of name of brook.

2.The Commissioner shall take appropriate action to notify the public and the community of the naming of the brook by erecting appropriate signs bearing that name and updating the State internet website with the name of the brook.

L.2005,c.327,s.2.



Section 13:8-45 - Short Title

13:8-45. Short title
This act shall be known and may be cited as the "New Jersey Wild and Scenic Rivers Act."

L.1977, c. 236, s. 1, eff. Sept. 28, 1977.



Section 13:8-46 - Legislative Findings And Declarations

13:8-46. Legislative findings and declarations
The Legislature hereby finds and declares that many of the rivers of New Jersey, or sections thereof, together with adjacent land areas, possess outstanding scenic, recreational, geologic, fish and wildlife, floral, historic, cultural, or similar values which are of benefit and enjoyment to present and future generations of this State; that selected rivers, or sections thereof, are a public trust and should be preserved and protected so as to insure that this and succeeding generations have the opportunity to enjoy the aesthetic and recreational qualities of such rivers; and that it shall, therefore be the policy of this State to preserve, protect, and enhance the natural and recreational values of such rivers through the establishment of a New Jersey Wild and Scenic Rivers System, and by prescribing the procedures and criteria for designating, protecting and administering the system and for adding new components to it from time to time.

L.1977, c. 236, s. 2, eff. Sept. 28, 1977.



Section 13:8-47 - Definitions

13:8-47. Definitions
As used in this act, unless the context clearly indicates otherwise:

a. "Commissioner" means the Commissioner of the Department of Environmental Protection.

b. "Department" means the Department of Environmental Protection.

c. "Designated adjacent area of land" means those lands immediately adjacent to rivers or sections of rivers included in the system which have been delineated by the department as a floodway, flood fringe area or flood hazard area, as determined by the department, pursuant to the provisions of P.L.1962, c. 19 (C. 58:16A-50 et seq.), as amended by P.L.1972, c. 185, as well as any additional lands to which the department acquires a fee simple interest or scenic easement in accordance with the provisions of this act.

d. "Free of impoundment," as applied to any river, means existing or flowing in natural condition without impoundment, diversion, straightening, riprapping, or other significant modification of the waterway; provided, however, that the existence of low dams, diversion works, and other minor structures at the time any river or section of river is proposed for inclusion in the system shall not necessarily bar its consideration for such inclusion.

e. "River" means a flowing body of water or estuary or a section, portion, or tributary thereof, including but not limited to rivers, streams, creeks, runs, kills, rills, and small lakes.

f. "River area" means rivers and designated adjacent areas of land which are included in the system.

g. "Scenic easement" means a perpetual easement in land which (1) is held for the benefit of the public; (2) is specifically enforceable by its holder or beneficiary; and (3) limits or obligates the holder of the servient estate, his heirs, and assigns with respect to their use and management of activities conducted thereon, the object of such limitations and obligations being the maintenance or enhancement of the natural beauty of the land in question or of the areas affected by it; provided, however, that nothing herein contained shall be construed as to affect, without the owner's consent, any normal or usual use of and or water exercised prior to the acquisition of a scenic easement therein.

h. "System" means the New Jersey Wild and Scenic Rivers System established pursuant to this act.

L.1977, c. 236, s. 3, eff. Sept. 28, 1977.



Section 13:8-48 - Establishment; Components; Administration; Classification Of River Areas

13:8-48. Establishment; components; administration; classification of river areas
The department is hereby authorized, empowered and directed to establish a State system of rivers to be known as the New Jersey Wild and Scenic Rivers System, which shall comprise river areas classified, designated and administered as wild, scenic, recreational, or developed recreational rivers. Such river areas shall be administered by the department or by a local commission as provided in section 9 of this act. Such administration shall reflect the classification of such river area so as to prevent incompatible management or development which could detract from the quality or alter the character of such area. The administration of all State-owned lands within any wild river area shall be consistent with the administration of lands included within the New Jersey Natural Areas System pursuant to the provisions of P.L.1975, c. 363 (C. 13:1B-15.12a et seq.); provided, however that such lands within such river areas shall be deemed to be in addition to, and not a part of, the New Jersey Natural Areas System for the purposes of section 4 of P.L.1975, c. 363 (C. 13:1B-15.12a3). Such classifications shall be as follows:

a. Wild river areas, which are those rivers, or sections thereof, that are free of impoundment and generally inaccessible except by trail, with watersheds or shorelines essentially primitive and undeveloped and waters unpolluted.

b. Scenic river areas, which are those rivers, or sections thereof, that are free of impoundment, with watersheds or shorelines still largely primitive and undeveloped, but accessible in places by road.

c. Recreational river areas, which are those rivers, or sections thereof, that are readily accessible, that may have some development along their shorelines, and that may have undergone some impoundment or diversion prior to their inclusion in the New Jersey Scenic River System.

d. Developed recreational rivers, which are those rivers, or sections thereof, that are readily accessible, that may have substantial development along their shorelines, that may have undergone substantial impoundment or diversion, but which remain suitable for a variety of recreational uses.

L.1977, c. 236, s. 4, eff. Sept. 28, 1977.



Section 13:8-49 - Inclusion Of River In System; Determination Of Suitability; Hearings; Designation; Notice

13:8-49. Inclusion of river in system; determination of suitability; hearings; designation; notice
In order to determine the suitability of any river for inclusion in the system, the department shall:

a. Complete the delineation of the flood hazard area for such river as required by section 3 of P.L.1962, c. 19 (C. 58:16A-52).

b. Conduct such studies as are necessary in order to prepare a report containing the following information concerning the proposed river area: a map portraying the location and boundaries of such area; a summary of the current and potential ownership and uses of such lands; a discussion of the environmental and economic impact upon local communities and the State which would result from the inclusion of such area in the system; a recommendation concerning the proper classification and use of such proposed river area; and, an estimation of the cost which would be incurred by the State in designating such area as a component of the system. Such report shall be made available to the Assembly Agriculture and Environment Committee, the Senate Energy and Environment Committee and to the public at least 30 days prior to the public hearing required by this section.

c. Conduct a public hearing in a location convenient to all interested parties at least 30 days prior to designating any river area as a component of the system. Public notices of such hearings shall be published in at least two newspapers circulating within the affected counties not less than 3 weeks prior to the hearings. At least 2 weeks prior to the date set for such hearing, a copy of the public notice shall be sent by certified mail to each owner having a recorded interest in the lands within the proposed river area as shown in the municipal tax office wherein such land is located. Such notice shall be mailed to the address shown in the records of the municipal tax office. Following any such public hearing, the commissioner shall consider the testimony presented thereat and evaluate any reasonable alternative to, or revision of, the designation of such proposed river area.

d. Subsequent to the fulfillment of the above requirements, the commissioner may designate such river area as a component of the system. Upon such designation, the commissioner shall cause notice thereof, including a map portraying the boundaries of the river area, to be published in the New Jersey Register.

L.1977, c. 236, s. 5, eff. Sept. 28, 1977.



Section 13:8-50 - State Lands; Use For System; Scenic Easements; Acquisition Or Agreements

13:8-50. State lands; use for system; scenic easements; acquisition or agreements
a. The department may use for the purposes of the system lands owned by the State, with the concurrence of the head of the administering agency, and acquire scenic easements in such lands by written cooperative agreement, donation, or purchase with donated or appropriated funds, or agree to manage any such lands in a manner consistent with the provisions of this act.

b. The department may enter into such agreements with landowners, counties, municipalities, private organizations and individuals for the use of lands within the designated boundaries of any river area of the system in accordance with the provisions of this act, or may acquire therefor scenic easements by donation or purchase with donated or appropriated funds.

L.1977, c. 236, s. 6, eff. Sept. 28, 1977.



Section 13:8-51 - Funds; Authorization To Apply For, Accept And Expend

13:8-51. Funds; authorization to apply for, accept and expend
The department is hereby authorized to apply for, accept and expend funds from any public or private source for the planning or acquisition of lands, scenic easements thereto, or the development of facilities for the system as provided by this act.

L.1977, c. 236, s. 7, eff. Sept. 28, 1977.



Section 13:8-52 - Rules And Regulations; Use By Commissions Created By Municipalities; Transmittal; Veto By Legislature

13:8-52. Rules and regulations; use by commissions created by municipalities; transmittal; veto by legislature
a. The department is hereby empowered and directed, pursuant to the "Administrative Procedure Act" (C. 52:14B-1 et seq.), and after public hearings thereon, to promulgate rules and regulations concerning the development and use of designated adjacent areas of land, which rules and regulations shall also serve as minimum standards for the adoption of appropriate rules and regulations by any commission created by the affected municipalities in accordance with section 9 of this act; provided, however, that such rules and regulations shall not be construed so as to affect any use of such lands which exists at the time of the effective date of this act; provided, further, however, that such rules and regulations shall not be construed so as to prohibit or adversely affect the expansion of any agricultural use of such lands which exists at the time of the effective date of this act.

b. The department is further authorized, pursuant to the aforesaid, "Administrative Procedure Act," and after public hearings thereon, to adopt, amend or repeal such other rules and regulations as are necessary to effectuate the purposes of this act.

c. The department shall transmit copies of all rules and regulations proposed pursuant to this section to the Assembly Agriculture and Environment Committee and to the Senate Energy and Environment Committee.

d. The department shall further transmit copies of all rules and regulations proposed pursuant to this section to the Senate and General Assembly on a day on which both Houses shall be meeting in the course of a regular or special session. The provisions of the aforesaid "Administrative Procedure Act' or any other law to the contrary notwithstanding, no such rule or regulation shall take effect if, within 60 days of the date of its transmittal to the Senate and General Assembly, the Legislature shall pass a concurrent resolution stating in substance that the Legislature does not favor such proposed rule or regulation.

L.1977, c. 236, s. 8, eff. Sept. 28, 1977.



Section 13:8-53 - Municipal Wild And Scenic River Commissions; Authority; Members; Failure To Adopt And Enforce Rules And Regulations; Enforcement By Department

13:8-53. Municipal wild and scenic river commissions; authority; members; failure to adopt and enforce rules and regulations; enforcement by department
a. Within 6 months of the adoption of rules and regulations pursuant to subsection a. of section 8 of this act, each affected municipality may, singly or jointly, create a commission to be known and designated as "the . . . wild and scenic river commission." Any existing environmental commission or joint environmental commission established pursuant to P.L.1968, c. 245 (C. 40:56A-1 et seq.), by any affected municipality or municipalities may be designated as such a wild and scenic river commission. Such commission shall have authority to adopt, amend and administer, with the approval of the commissioner, rules and regulations concerning the development and use of the appropriate designated adjacent area of land; provided, however, that no such rules and regulations shall be less restrictive than the minimum standards promulgated by the department pursuant to section 8 of this act. Members of such commissions shall be appointed by the governing body of municipalities creating same. The method, number, and terms of such appointments shall be determined by such governing bodies with the approval of the commissioner.

b. If any affected municipality fails to create, or join in the creation of, such a commission, or if any such commission fails to adopt and enforce such rules and regulations, the department shall enforce existing State rules and regulations applicable to such land.

L.1977, c. 236, s. 9, eff. Sept. 28, 1977.



Section 13:8-54 - Development Of Facilities For Public Welfare On State-owned Land

13:8-54. Development of facilities for public welfare on state-owned land
Nothing in this act shall be construed so as to prohibit the department from developing facilities on any State-owned land within a component river area of the system to provide for the public welfare, including recreational use and enjoyment of such area; provided, however, that such facilities shall be consistent with the relevant classification of the river area and with rules and regulations promulgated by the department or a local commission pursuant to this act.

L.1977, c. 236, s. 10, eff. Sept. 28, 1977.



Section 13:8-55 - Guidelines For Preparation Of Reports

13:8-55. Guidelines for preparation of reports
Within 1 year of the effective date of this act, the commissioner shall promulgate guidelines for the preparation of the reports required for designation of component river areas of the system and for the management of the four classes of rivers herein established, including the goals, objectives, policies, and State rules and regulations which shall also serve as minimum standards for local rules and regulations concerning the development and use of designated adjacent areas of land.

L.1977, c. 236, s. 11, eff. Sept. 28, 1977.



Section 13:8-56 - Easements And Rights-of-way On State-owned Land; Grants; Reclassification Of Designation Of Component River Area

13:8-56. Easements and rights-of-way on state-owned land; grants; reclassification of designation of component river area
a. The department may grant easements and rights-of-way upon, over, under, across, or through any State-owned land within a component river area of the system in accordance with the laws and rules and regulations applicable to the department; provided, however, that any conditions precedent to granting such easements and rights-of-way shall be related to the policy and purposes of this act.

b. Subsequent to the designation procedure provided in section 5 of this act, the commissioner may reclassify the designation of any component river area of the system.

L.1977, c. 236, s. 12, eff. Sept. 28, 1977.



Section 13:8-57 - Violations; Penalty; Injunction

13:8-57. Violations; penalty; injunction
Any person who violates the provisions of any rule or regulation adopted by the department pursuant to this act shall be guilty of a disorderly persons offense. If such violation is of a continuing nature, each day in which it continues shall constitute an additional, separate and distinct offense. The department is hereby empowered to institute any action in a court of competent jurisdiction for injunctive relief to prohibit and prevent such violation, and such court may proceed in a summary manner.

L.1977, c. 236, s. 13, eff. Sept. 28, 1977.



Section 13:8-58 - Funds Expendable For Acquisition Of Lands Or Scenic Easements

13:8-58. Funds expendable for acquisition of lands or scenic easements
The commissioner may use any sum hereafter appropriated by any act from the proceeds of the sale of bonds under the "New Jersey Green Acres and Recreation Opportunities Bond Act of 1974" (P.L.1974, c. 102), which is intended for the State acquisition of lands or interests in lands for recreation and conservation purposes, and such other sums as may be appropriated for like purposes for the acquisition of lands or scenic easements thereto for the purposes of this act.

L.1977, c. 236, s. 14, eff. Sept. 28, 1977.



Section 13:8-59 - Component River Area Within Flood Hazard Area Or Part Of State Park, Wildlife Refuge Or Similar Area; Acts Governing

13:8-59. Component river area within flood hazard area or part of state park, wildlife refuge or similar area; acts governing
Any portion of a component river area included in the system which is delineated as within the boundaries of a flood hazard area pursuant to section 3 of P.L.1962, c. 19 (C. 58:16A-52), or which is or shall become a part of any State park, wildlife refuge or similar area shall be subject to the provisions of this act and the acts under which such other areas may be administered; in the case of conflict between the provisions of such acts, the more restrictive provisions shall apply.

L.1977, c. 236, s. 15, eff. Sept. 28, 1977.



Section 13:8-60 - Inclusion Of Component River Areas In National Wild And Scenic Rivers System

13:8-60. Inclusion of component river areas in national wild and scenic rivers system
The Governor is hereby authorized to make application on behalf of the State for the inclusion of component river areas of the New Jersey Wild and Scenic Rivers System in the National Wild and Scenic Rivers System. The Governor is further authorized to enter into written cooperative agreements concerning such inclusion and for the joint Federal-State administration of a New Jersey component river area of such system; provided, however, that no such agreement for the administration of such area shall be less restrictive than the provisions of this act or the rules and regulations promulgated pursuant hereto.

L.1977, c. 236, s. 16, eff. Sept. 28, 1977.



Section 13:8-61 - Severability

13:8-61. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1977, c. 236, s. 17, eff. Sept. 28, 1977.



Section 13:8-62 - Liberal Construction Of Act

13:8-62. Liberal construction of act
This act shall be liberally construed to effectuate the purpose and intent hereof.

L.1977, c. 236, s. 18, eff. Sept. 28, 1977.



Section 13:8-63 - Designation Of Initial Components Of System

13:8-63. Designation of initial components of system
The department shall, within 1 year of the effective date of this act, complete all of the necessary requirements as herein provided for the designation of that portion of the Mullica river from Lake Atsion at State Highway 206 to Burlington County Route 542 at Pleasant Mills and that creek known as Cedar creek, which has headwaters in Lacey, Berkeley, Manchester and Ocean townships in Ocean county, and flows thence easterly to a terminus in Barnegat bay, or portions thereof, as the initial components of the system.

L.1977, c. 236, s. 19, eff. Sept. 28, 1977.



Section 13:8-64 - Wildlife Sanctuary Defined

13:8-64. Wildlife sanctuary defined
As used in this act, "wildlife sanctuary" means that portion of a State park dedicated to the preservation and protection of the animals inhabiting that portion of the park.

L.1982, c. 167, s. 1, eff. Nov. 4, 1982.



Section 13:8-65 - Ferber Plot; Designation As Sanctuary

13:8-65. Ferber plot; designation as sanctuary
The Commissioner of Environmental Protection shall designate as a wildlife sanctuary that portion of Wawayanda State Park commonly known as the "Ferber plot" and more accurately described as Block 247, part of Lot 3 and Block 249, all of Lot 4A and Lot 5, Tax Maps, West Milford Township, Passaic county, N.J.

L.1982, c. 167, s. 2, eff. Nov. 4, 1982.



Section 13:8-66 - Penalties; Enforcement

13:8-66. Penalties; enforcement
3. a. Any person who abuses, mutilates, injures, removes or destroys any animal inhabiting a wildlife sanctuary shall be liable to a penalty of not less than $100.00 and not more than $5,000.00, to be collected in a civil action instituted by the Department of Environmental Protection by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and municipal courts shall have jurisdiction to enforce "the penalty enforcement law." If the prohibited activity is of a continuing nature, each day during which it continues constitutes an additional, separate and distinct offense.

b. Nothing in this section shall be construed to interfere with any action taken by the Department of Environmental Protection to protect the public health or promote animal welfare.

L.1982,c.167,s.3; amended 1991,c.91,s.226.



Section 13:8-67 - Release Of Animals Into Sanctuary

13:8-67. Release of animals into sanctuary
The release of animals onto the wildlife sanctuary by any person or group of persons for their protection and preservation shall be permitted as prescribed by the Commissioner of Environmental Protection.

L.1982, c. 167, s. 4, eff. Nov. 4, 1982.



Section 13:8-68 - Rules And Regulations

13:8-68. Rules and regulations
The Commissioner of Environmental Protection may propose, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), necessary rules and regulations and prescribe procedures to effect and enforce compliance with this act.

L.1982, c. 167, s. 5, eff. Nov. 4, 1982.



Section 13:8A-1 - Short Title

13:8A-1. Short title
This act may be cited as the "New Jersey Green Acres Land Acquisition Act of 1961."

L.1961, c. 45, p. 477, s. 1, eff. June 3, 1961.



Section 13:8A-2 - Legislative Findings

13:8A-2. Legislative findings
The Legislature hereby finds that:

(a) The provision of lands for public recreation and the conservation of natural resources promotes the public health, prosperity and general welfare and is a proper responsibility of government;

(b) Lands now provided for such purposes will not be adequate to meet the needs of an expanding population in years to come;

(c) The expansion of population, while increasing the need for such lands, will continually diminish the supply and tend to increase the cost of public acquisition of lands available and appropriate for such purposes;

(d) The State of New Jersey must act now to acquire and to assist local governments to acquire substantial quantities of such lands as are now available and appropriate for such purposes so that they may be used and preserved for use for such purposes; and

(e) The sum of $60,000,000.00 is needed now to make such acquisition possible.

(f) Such sum will be made available by the sale of bonds authorized by the New Jersey Green Acres Bond Act of 1961, if the same be approved by the people;

(g) It is desirable to appropriate said sum for prompt use and to specify the manner in which the Legislature now proposes that such sum, and such other funds as may be appropriated, shall be used for such purposes.

L.1961, c. 45, p. 478, s. 2.



Section 13:8A-3 - Definitions

13:8A-3. Definitions
Except as the context may otherwise require:

(a) "Commissioner" means the Commissioner of Conservation and Economic Development or his designated representative;

(b) "Local unit" means a municipality, county or other political subdivision of this State, or any agency thereof.

(c) "Recreation and conservation purposes" means use of lands for parks, natural areas, forests, camping, fishing, water reserves, wildlife, reservoirs, hunting, boating, winter sports and similar uses for public outdoor recreation and conservation of natural resources; and

(d) "Land" or "lands" means real property, including improvements thereof or thereon, rights of way, water, riparian and other rights, easements, privileges and all other rights or interests of any kind or description in, relating to or connected with real property.

L.1961, c. 45, p. 478, s. 3.



Section 13:8A-4 - Acquisition Of Lands For Recreation And Conservation Purposes; Grants To Assist Local Units Acquire Lands

13:8A-4. Acquisition of lands for recreation and conservation purposes; grants to assist local units acquire lands
The commissioner shall use the sum appropriated by this act from the proceeds of the sale of bonds under the New Jersey Green Acres Bond Act of 1961, and such other sums as may be appropriated from time to time for like purpose, to acquire lands for recreation and conservation purposes and to make grants to assist local units to acquire lands for such purposes, subject to the conditions and limitations prescribed by this act.

L.1961, c. 45, p. 479, s. 4.



Section 13:8A-5 - Considerations To Guide Commissioner In Acquiring Lands And Making Grants

13:8A-5. Considerations to guide commissioner in acquiring lands and making grants
In acquiring lands and making grants to assist local units to acquire lands the commissioner shall:

(a) seek to achieve a reasonable balance among all areas of the State in consideration of the relative adequacy of area recreation and conservation facilities at the time and the relative anticipated future needs for additional recreation and conservation facilities;

(b) insofar as practicable, limit acquisition to predominantly open and natural land to minimize the cost of acquisition and the subsequent expense necessary to render land suitable for recreation and conservation purposes;

(c) wherever possible, select land for acquisition which is suitable for multiple recreation and conservation purposes;

(d) give due consideration to co-ordination with the plans of other departments of State Government with respect to land use or acquisition. For this purpose, the commissioner is authorized to use the facilities of any interdepartmental committee or other agency suitable to assist in such co-ordination.

L.1961, c. 45, p. 479, s. 5.



Section 13:8A-6 - Manner Of Acquisition; Statement Of Intended Acquisition

13:8A-6. Manner of acquisition; statement of intended acquisition
Lands acquired by the State shall be acquired by the commissioner in the name of the State. They may be acquired by purchase or otherwise on such terms and conditions as the commissioner shall determine, or by the exercise of the power of eminent domain in the manner provided in chapter 1 of Title 20 of the Revised Statutes. This power of acquisition shall extend to lands held by any local unit.

At least 60 days prior to any acquisition the commissioner shall submit a statement of any such intended acquisition to each of the following bodies in the Department of Conservation and Economic Development: the Water Policy and Supply Council, the Planning and Development Council, the Fish and Game Council and the Shell Fisheries Council.

L.1961, c. 45, p. 479, s. 6.



Section 13:8A-7 - Rules And Regulations Governing Administration, Operation And Use Of Lands

13:8A-7. Rules and regulations governing administration, operation and use of lands
The commissioner shall prescribe rules and regulations governing the administration, operation and use of lands acquired by the State under this act to effect the purpose of this act.

L.1961, c. 45, p. 480, s. 7.



Section 13:8A-8 - Manner Of Acquisition Of Lands By Local Unit With State Assistance

13:8A-8. Manner of acquisition of lands by local unit with state assistance
Lands approved by the commissioner for acquisition by a local unit with State assistance shall be acquired by and in the name of the local unit and may be acquired in any manner authorized by law for the acquisition of lands for such purposes by the local unit.

L.1961, c. 45, p. 480, s. 8.



Section 13:8A-9 - Conditions Precedent To Local Assistance Grant; Terms And Conditions Of Grant; Acceptance By Local Unit

13:8A-9. Conditions precedent to local assistance grant; terms and conditions of grant; acceptance by local unit
A grant to assist a local unit to acquire lands for recreation and conservation purposes shall not be made under this act until:

(a) The local unit has applied to the commissioner on forms prescribed by him describing the land acquisition for which a grant is sought, stating the recreation and conservation purpose or purposes to which such lands will be devoted, stating the facts which give rise to the need for such lands for such purpose, enclosing a comprehensive plan for the development of the local unit approved by its governing body, and stating such other matters as the commissioner shall prescribe;

(b) The commissioner shall have prescribed the terms and conditions under which the grant applied for will be made; and

(c) The local unit shall have filed with the commissioner its acceptance of such terms and conditions, and has otherwise complied with the provisions of this act.

L.1961, c. 45, p. 480, s. 9.



Section 13:8A-10 - Conditions Precedent To Local Assistance Grant; Rules And Regulations Governing Administration, Operation And Use Of Lands

13:8A-10. Conditions precedent to local assistance grant; rules and regulations governing administration, operation and use of lands
A grant may not be made under this act until the local unit has adopted regulations governing the administration, use and development of the lands in question, and until the commissioner shall have approved such regulations. No such regulation may be altered thereafter without the approval of the commissioner.

L.1961, c. 45, p. 481, s. 10.



Section 13:8A-11 - Grants By State Treasurer Upon Approval By Commissioner; Amount Of Grant

13:8A-11. Grants by state treasurer upon approval by commissioner; amount of grant
Grants under this act shall be made by the State Treasurer upon certification of approval by the commissioner. Each grant shall be in an amount equal to 50% of the actual price to be paid for the lands in question.

L.1961, c. 45, p. 481, s. 11.



Section 13:8A-12 - Acquisition Of Lands Subject To Rights Of Another; Conservation Easements

13:8A-12. Acquisition of lands subject to rights of another; conservation easements
Without limitation of the definition of "lands" herein, the commissioner may acquire, or approve grants to assist a local unit to acquire:

(a) lands subject to the right of another to occupy the same for a period measured in years or otherwise; or

(b) an interest or right consisting, in whole or in part, of a restriction on the use of land by others including owners of other interests therein; such interest or right sometimes known as a "conservation easement."

L.1961, c. 45, p. 481, s. 12.



Section 13:8A-13 - Disposal Of Acquired Land; Disposition Of Returned Moneys

13:8A-13. Disposal of acquired land; disposition of returned moneys
13. (a) Lands acquired by a local unit with the aid of a grant under this act shall not be disposed of or diverted to a use for other than recreation and conservation purposes without the approval of the commissioner and the State House Commission. Such approval of the State House Commission shall not be given unless the local unit shall agree to pay an amount equal to 50% of the value of such land, as determined by the commission, into the State Recreation and Conservation Land Acquisition Fund, if the original grant shall have been made from that fund, or, if not, then into the State Treasury. Money so returned to said fund shall be deemed wholly a part of the portion of that fund available for grants to local units under this act.

(b) Lands acquired by the State under this act with money from the State Recreation and Conservation Land Acquisition Fund shall not be disposed of or diverted to use for other than recreation and conservation purposes without the approval of the State House Commission and unless the disposal or diversion is executed in accordance with P.L.1993, c.38 (C.13:1D-51 et al.). Such approval shall not be given unless the commissioner shall agree to pay an amount equal to the value of such land, as determined by the commission, into that fund. Money so returned to said fund shall be deemed wholly a part of the portion of that fund available for land acquisition by the State under this act.

(c) If land acquired by the State under this act with money from the State Recreation and Conservation Land Acquisition Fund is subsequently developed for any water supply projects, the commissioner shall pay an amount equal to the value of the land so developed, as said value is determined by the State House Commission, into that fund. Money so returned to the fund shall be deemed wholly a part of the portion of that fund available for land acquisition by the State under this act. The commissioner shall make said payment from any funds available for such purpose in the State Water Development Fund or other water development moneys appropriated and available for such purpose.

L.1961,c.45,s.13; amended 1993,c.38,s.9.



Section 13:8A-14 - Discrimination Prohibited

13:8A-14. Discrimination prohibited
Use of lands acquired under this act by the State or with State assistance shall not be restricted by any conditions of race, creed, color or nationality, and shall not be restricted by any condition of residence except by direction of or with the approval of the commissioner.

L.1961, c. 45, p. 481, s. 14.



Section 13:8A-15 - Sale Of Lands By Local Unit To State

13:8A-15. Sale of lands by local unit to state
Notwithstanding any other provision of law, lands to be acquired by the State under this act from any local unit may be sold to the State by the unit at private sale.

L.1961, c. 45, p. 481, s. 15.



Section 13:8A-16 - Powers Of Commissioner

13:8A-16. Powers of commissioner
The commissioner, in executing this act, may do all things necessary or useful and convenient in connection with the acquisition of lands by the State or with the assistance of the State, including the following:

(a) Make arrangements for and direct (i) engineering, inspection, legal, financial, geological, hydrological and other professional services, estimates and advice; (ii) and organizational, administrative and other work and services;

(b) Enter on any lands for the purpose of making surveys, borings, soundings or other inspections or examinations;

(c) Prescribe rules and regulations to implement any provisions of this act.

L.1961, c. 45, p. 481, s. 16.



Section 13:8A-17 - Appropriation

13:8A-17. Appropriation
The money in the State Recreation and Conservation Land Acquisition Fund created by the New Jersey Green Acres Bond Act of 1961 is hereby appropriated to the Department of Conservation and Economic Development for use in executing the provisions of this act, according to the following division:

(a) with respect to acquisition of lands by the State under this act, $40,000,000.00;

(b) with respect to State grants under this act to assist local units to acquire lands, $20,000,000.00.

L.1961, c. 45, p. 482, s. 17.



Section 13:8A-18 - Effective Date

13:8A-18. Effective date
Section 17 of this act shall take effect upon approval by the people at a general election of the New Jersey Green Acres Bond Act of 1961, and the remainder of this act shall take effect immediately.

L.1961, c. 45, p. 483, s. 18.



Section 13:8A-19 - Short Title

13:8A-19. Short title
This act may be cited as the "New Jersey Green Acres Land Acquisition Act of 1971."

L.1971, c. 419, s. 1, eff. Jan. 24, 1972.



Section 13:8A-20 - Legislative Findings

13:8A-20. Legislative findings
The Legislature hereby finds that:

a. The provision of lands for public recreation and conservation of natural resources promotes the public health, prosperity and general welfare and is a proper responsibility of government;

b. Lands now provided for such purposes will not be adequate to meet the needs of an expanding population in years to come;

c. The expansion of population, while increasing the need for such lands, will continually diminish the supply and tend to increase the cost of public acquisition of lands available and appropriate for such purposes;

d. The State of New Jersey must act now to acquire and to assist local governments to acquire substantial quantities of such lands as are now available and appropriate so that they may be preserved and developed for such purposes;

e. Since the most critical need for open lands now exists in the urban sectors of the State, special attention should be focused on the provision of lands for such purposes;

f. Acquisition of lands actively devoted to agriculture shall be avoided whenever possible and in lieu thereof, whenever feasible, development rights, conservation easements and other interest less than a fee simple shall be acquired;

g. Of the approved $80 million "New Jersey Green Acres Bond Act of 1971," the sum of $20 million is needed now to make such acquisition possible in order to effectively implement a continuing Open Land Conservation Program and to augment the lands acquired and set aside for the people of New Jersey under the combined State and Local Assistance Program completed under the 1961 State Recreation and Conservation Land Acquisition Fund;

h. Such sum will be made available by the sale of bonds authorized by the New Jersey Green Acres Land Acquisition Bond Act of 1971 approved by the people of the State of New Jersey;

i. It is desirable to appropriate said sum for prompt use and to specify the manner in which the Legislature now proposes that such sum, and such other funds as may be appropriated, shall be used for such purposes.

L.1971, c. 419, s. 2, eff. Jan. 24, 1972.



Section 13:8A-21 - Definitions

13:8A-21. Definitions
Except as the context may otherwise require:

a. "Commissioner" means the Commissioner of Environmental Protection or his designated representative;

b. "Local unit" means a municipality, county or other political subdivision of this State, or any agency thereof authorized to administer, protect and maintain lands for recreation and conservation purposes.

c. "Recreation and conservation purposes" means use of lands for parks, natural, and historic areas, forests, camping, fishing, water reserve, wildlife, hunting, boating, recreation centers, winter sports and similar uses for public recreation and conservation of natural resources;

d. "Land" or "lands" means real property, including improvements thereof or thereon, rights of way, water and other rights, easements, privileges and all other rights or interests of any kind or description in, relating to, connected with real property.

L.1971, c. 419, s. 3, eff. Jan. 24, 1972.



Section 13:8A-22 - Use Of Moneys

13:8A-22. Use of moneys
The commissioner shall use the sum appropriated by this act from the proceeds of the sale of bonds under the New Jersey Green Acres Land Acquisition Act of 1971, and such other sums as may be appropriated from time to time for like purposes, to acquire lands for recreation and conservation purposes and to make grants to assist local units to acquire lands for such purposes, subject to the conditions and limitations prescribed by this act.

L.1971, c. 419, s. 4, eff. Jan. 24, 1972.



Section 13:8A-23 - Guidelines In Acquisition Of Lands And Making Grants

13:8A-23. Guidelines in acquisition of lands and making grants
In acquiring lands and making grants to assist local units to acquire lands the commissioner shall:

a. Seek to achieve a reasonable balance among all areas of the State in consideration of the relative adequacy of area recreation and conservation facilities at the time and the relative anticipated future needs for additional recreation and conservation facilities;

b. Insofar as practicable, limit acquisition to predominantly open and natural land and to minimize the cost of acquisition and the subsequent expense necessary to render land suitable for recreation and conservation purposes;

c. Wherever possible, select land for acquisition which is suitable for multiple recreation and conservation purposes;

d. Give due consideration to coordination with the plans of other departments of State Government with respect to land use or acquisition;

e. Acquisition of lands actively devoted to agriculture shall be avoided whenever possible and in lieu thereof, whenever feasible, development rights, conservation easements and other interests less than a fee simple shall be acquired.

L.1971, c. 419, s. 5, eff. Jan. 24, 1972.



Section 13:8A-24 - Acquisition Of Lands; Purchase; Eminent Domain; Declaration Of Taking; Filing; Deposit Of Estimated Compensation; Notice; Right To Possession; Adjustment Of Compensation

13:8A-24. Acquisition of lands; purchase; eminent domain; declaration of taking; filing; deposit of estimated compensation; notice; right to possession; adjustment of compensation
Lands acquired by the State shall be acquired by the commissioner in the name of the State. They may be acquired by purchase or otherwise on such terms and conditions as the commissioner shall determine, or by the exercise of the power of eminent domain in the manner provided in chapter 1 of Title 20 of the Revised Statutes, except as otherwise provided by this act. This power of acquisition shall extend to lands held by any local unit.

Upon the institution of an action to fix the compensation to be paid, or at any time thereafter, the commissioner may file with the Clerk of the Superior Court a declaration of taking, declaring that the possession of one or more of the tracts or parcels of property described in the petition is thereby being taken by and for the use of the State. The declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of property to be taken; (2) a statement of the estate or interest in the said property being taken; and (3) a statement of the sum of money estimated by the commissioner to be just compensation for the taking. Upon the filing of said declaration, the commissioner shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration.

Upon the filing of the declaration and the depositing with the Clerk of the Superior Court of the amount of the estimated compensation as stated in the declaration, the State, without other process or proceedings shall be entitled to the exclusive possession and use of each tract or parcel of property described in the declaration and may forthwith enter into and take possession of said property, it being the intent of this provision that the action to fix the compensation to be paid or any other proceeding relating to the taking of such property or entering therein shall not delay the taking of possession and the use thereof by the State. The commissioner shall not abandon any condemnation proceeding subsequent to the date upon which the State has taken possession of the property as herein provided.

In the event that any party in possession fails to peaceably surrender the premises condemned within 30 days after service upon him of the notice set forth below, then, upon affidavit of the commissioner, a writ of possession shall issue forthwith from the Clerk of the Superior Court.

The commissioner shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party to the action to fix the compensation to be paid, who resides in this State, either personally or by leaving a copy thereof at his residence, and upon each such party who resides out of the State by mailing thereof to him at his residence if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in the newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publishing shall be made within 20 days after the filing of the declaration. Upon the application of any party in interest and after notice to other parties in interest, including the commissioner and the Director of the Division of Taxation, Department of the Treasury, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof to be paid forthwith, without deduction of any fees or commissions, to the person or persons entitled thereto for or on account of the just compensation to be awarded in such action; provided, that each person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the action shall be less than the amount deposited, the court, after such notice as the court prescribes and a hearing, may determine the liability, if any, for the return of such difference or any part thereof and enter judgment therefor. In no event shall more than 75% of the money on deposit be paid unless the party in possession shall have vacated the premises condemned.

If the amount of the award as finally determined by the court shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the State the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of the making of the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the commissioner unless the amount of the deposit or any part thereof shall have thereto been distributed, in which event the court, upon application of the commissioner and notice to all parties interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the State for such difference against the party or parties liable for the return thereof.

L.1971, c. 419, s. 6, eff. Jan. 24, 1972.



Section 13:8A-25 - Rules And Regulations On Administration, Operation And Use Of Acquired Lands

13:8A-25. Rules and regulations on administration, operation and use of acquired lands
The commissioner shall prescribe rules and regulations governing the administration, operation and use of lands acquired by the State under this act to effect the purpose of this act.

L.1971, c. 419, s. 7, eff. Jan. 24, 1972.



Section 13:8A-26 - Acquisition Of Lands By Local Units

13:8A-26. Acquisition of lands by local units
Lands approved by the commissioner for acquisition by a local unit with State assistance shall be acquired by and in the name of the local unit and may be acquired in any manner authorized by law for the acquisition of lands for such purposes by the local unit.

L.1971, c. 419, s. 8, eff. Jan. 24, 1972.



Section 13:8A-27 - Grant To Assist Local Unit To Acquire Lands For Recreation And Conservation Use; Conditions

13:8A-27. Grant to assist local unit to acquire lands for recreation and conservation use; conditions
A grant to assist a local unit to acquire lands for recreation and conservation purposes shall not be made under this act until:

a. The local unit has applied to the commissioner on forms prescribed by him describing the land acquisition for which a grant is sought, stating the recreation and conservation purpose or purposes to which such lands will be devoted, stating the facts which give rise to the need for such lands for such purpose, enclosing a comprehensive plan for the development of the local unit or a comprehensive conservation or environment protection plan for the preservation of the local unit approved by its governing body, or both, and stating such other matters as the commissioner shall prescribe;

b. The commissioner shall have prescribed the terms and conditions under which the grant applied for will be made;

c. The local unit shall have filed with the commissioner its application for appropriate funding under the Federal Open Space Park and Recreation Program;

d. The local unit shall have filed with the commissioner its acceptance of such terms and conditions, and has otherwise complied with the provisions of this act.

L.1971, c. 419, s. 9, eff. Jan. 24, 1972.



Section 13:8A-28 - Grant To Local Unit; Prerequisite Of Adoption Of Regulations Governing Administration, Use And Development Of Lands; Alteration Of Regulations; Approval

13:8A-28. Grant to local unit; prerequisite of adoption of regulations governing administration, use and development of lands; alteration of regulations; approval
A grant may not be made under this act until the local unit has adopted regulations governing the administration, use and development of the lands in question, and until the commissioner shall have approved such regulations. No such regulations may be altered thereafter without the approval of the commissioner.

L.1971, c. 419, s. 10, eff. Jan. 24, 1972.



Section 13:8A-29 - Grants; Payment Upon Certification Of Approval; Limitation

13:8A-29. Grants; payment upon certification of approval; limitation
Grants under this act shall be made by the State Treasurer upon certification of approval by the commissioner. Each grant shall be in an amount equal to not more than 50% of the actual cost of the lands in question.

L.1971, c. 419, s. 11, eff. Jan. 24, 1972.



Section 13:8A-30 - Power To Acquire Lands Subject To Leases Or Conservation Easements

13:8A-30. Power to acquire lands subject to leases or conservation easements
Without limitation of the definition of "lands" herein, the commissioner may acquire, or approve grants to assist a local unit to acquire:

a. Lands subject to the right of another to occupy the same for a period measured in years or otherwise; or

b. An interest or right consisting, in whole or in part, of a restriction on the use of land by others including owners of other interests therein; such interest or right sometimes known as a "conservation easement."

L.1971, c. 419, s. 12, eff. Jan. 24, 1972.



Section 13:8A-31 - Use Of Acquired Lands

13:8A-31. Use of acquired lands
13. a. Lands acquired by a local unit with the aid of a grant under this act shall not be disposed of or diverted to a use for other than recreation and conservation purposes without the approval of the commissioner and the State House Commission and following a public hearing at least one month prior to any such approvals. Such approval of the State House Commission shall not be given unless the local unit shall agree to pay an amount equal to 50% of the current value of such land, as determined by the commission, into the State Recreation and Conservation Land Acquisition Fund, if the original grant shall have been made from that fund, or, if not, then into the State Treasury. Money so returned to said fund shall be deemed wholly a part of the portion of that fund available for grants to local units under this act.

b. Lands acquired by the State under this act with money from the State Recreation and Conservation Land Acquisition Fund shall not be disposed of or diverted to use for other than recreation and conservation purposes without the approval of the State House Commission and unless the disposal or diversion is executed in accordance with P.L.1993, c.38 (C.13:1D-51 et al.). Such approval shall not be given unless the commissioner shall agree to pay an amount equal to the value of such land, as determined by the commission, into that fund. Money so returned to said fund shall be deemed wholly a part of the portion of that fund available for land acquisition by the State under this act.

c. If land acquired by the State under this act with money from the State Recreation and Conservation Land Acquisition Fund is subsequently developed for any water supply projects, the commissioner shall pay an amount equal to the current value of the land so developed, as said value is determined by the State House Commission, into that fund. Money so returned to the fund shall be deemed wholly a part of the portion of that fund available for land acquisition by the State under this act. The commissioner shall make said payment from any funds available for such purpose in the State Water Development Fund or other water development moneys appropriated and available for such purpose.

L.1971,c.419,s.13; amended 1993,c.38,s.10.



Section 13:8A-32 - Prohibition Of Discrimination In Use Of Lands

13:8A-32. Prohibition of discrimination in use of lands
Use of lands acquired under this act by the State or with State assistance shall not be restricted by any conditions of race, creed, color or nationality, and shall not be restricted by any condition of residence except by direction of or with the approval of the commissioner.

L.1971, c. 419, s. 14, eff. Jan. 24, 1972.



Section 13:8A-33 - Sale Of Lands To State By Local Unit

13:8A-33. Sale of lands to state by local unit
Notwithstanding any other provision of law, lands to be acquired by the State under this act from any local unit may be sold to the State by the unit at private sale.

L.1971, c. 419, s. 15, eff. Jan. 24, 1972.



Section 13:8A-34 - Assistance Rendered By Commissioner To Help In Acquisition Of Lands

13:8A-34. Assistance rendered by commissioner to help in acquisition of lands
The commissioner, in executing this act, may do all things necessary or useful and convenient in connection with the acquisition of lands by the State or with the assistance of the State, including the following:

a. Make arrangements for and direct (1) engineering, inspection, legal, financial, geological, hydrological and professional services, estimates and advice; (ii) and organizational, administrative and other work and services;

b. Enter on any lands for the purpose of making surveys, borings, soundings or other inspections or examinations;

c. Prescribe rules and regulations to implement any provisions of this act.

L.1971, c. 419, s. 16, eff. Jan. 24, 1972.



Section 13:8A-35 - Short Title

13:8A-35. Short title
This act may be cited as the "New Jersey Green Acres Land Acquisition and Recreation Opportunities Act."

L.1975, c. 155, s. 1, eff. July 15, 1975.



Section 13:8A-36 - Legislative Findings

13:8A-36. Legislative findings
The Legislature hereby finds that:

a. The provision of lands for public recreation and the conservation of natural resources promotes the public health, prosperity and general welfare and is a proper responsibility of government;

b. Lands now provided for such purposes will not be adequate to meet the needs of an expanding population in years to come;

c. The expansion of population, while increasing the need for such lands, will continually diminish the supply and tend to increase the cost of public acquisition of lands available and appropriate for such purposes;

d. It is necessary to provide funds to assure that lands which have been, or which may hereafter be, acquired for recreation and conservation purposes can be developed to provide public recreation and conservation opportunities and to implement the New Jersey Statewide Comprehensive Outdoor Recreation Plan;

e. The State of New Jersey must act now to acquire and develop as well as to assist local units to acquire and develop substantial quantities of such lands as are now available and appropriate for such purposes so that they may be used and preserved for use for such purposes;

f. Of the approved $200 million "New Jersey Green Acres and Recreation Opportunities Bond Act of 1974," the sum of $30 million is needed at this time for the acquisition of lands for recreation and conservation purposes to augment the lands acquired for the people of New Jersey;

g. Of the approved $200 million "New Jersey Green Acres and Recreation Opportunities Bond Act of 1974," the sum of $30 million is needed at this time for the development of lands for recreation and conservation purposes and to provide recreation and conservation opportunities to the people of New Jersey; and

h. Such sums will be made available by the sale of bonds authorized by the New Jersey Green Acres and Recreation Opportunities Bond Act of 1974 approved by the people of the State of New Jersey.

L.1975, c. 155, s. 2, eff. July 15, 1975.



Section 13:8A-37 - Definitions

13:8A-37. Definitions
Except as the context may otherwise require:

a. "Commissioner" means the Commissioner of Environmental Protection or his designated representative;

b. "Cost," as used with respect to cost of acquisition or cost of development, shall include, in addition to the usual connotations thereof, the cost of all things deemed necessary or useful and convenient in connection with the acquisition and development of lands by or with the assistance of the State, for recreation and conservation purposes, including expenditures by the State for the cost of issuance of bonds, the cost of engineering, inspection, relocation services, legal, financial, geological, hydrological and other professional services, the cost of organizational, administrative and other work and services of the State, including salaries, supplies, equipment and materials necessary to administer this act, and the cost of reimbursement of any fund or account from which moneys shall have been advanced to the State Recreation and Conservation Land Acquisition and Development Fund;

c. "Development" means any improvement to land or water areas designed to expand and enhance their utilization for outdoor recreation and conservation purposes, including but not limited to engineering and architectural fees, site preparation, construction of recreation facilities, and equipment necessary to make a facility initially operable. Development may also include, but not be limited to, the following types of ancillary support facilities: roadways, parking, landscaping, fencing, lighting, utilities, and buildings in support of outdoor recreation;

d. "Land" or "lands" means real property, including improvements thereof or thereon, rights-of-way, water, riparian and other rights, easements, privileges and all other rights or interest of any kind or description in, relating to or connected with real property;

e. "Local unit" means a municipality, county or other political subdivision of this State, or any agency thereof authorized to administer, protect, develop and maintain lands for recreation and conservation purposes;

f. "Recreation and conservation purposes" means use of lands for parks, natural areas, historic areas, forests, camping, fishing, water reserves, wildlife, reservoirs, hunting, boating, winter sports and similar uses for either public outdoor recreation or conservation of natural resources, or both.

L.1975, c. 155, s. 3, eff. July 15, 1975.



Section 13:8A-38 - Use Of Funds

13:8A-38. Use of funds
The commissioner shall use the sums appropriated by this act from the proceeds of the sale of bonds under the New Jersey Green Acres and Recreation Opportunities Bond Act of 1974 and such other sums as may be appropriated from time to time for like purposes, to acquire and develop lands for recreation and conservation purposes and to make grants to assist local units to acquire and develop lands for such purposes, subject to the conditions and limitations prescribed by this act.

L.1975, c. 155, s. 4, eff. July 15, 1975.



Section 13:8A-39 - Considerations In Acquisition And Development Of Lands And In Grants To Assist Local Units

13:8A-39. Considerations in acquisition and development of lands and in grants to assist local units
In acquiring and developing lands and making grants to assist local units to acquire and develop lands the commissioner shall:

a. Seek to achieve a reasonable balance among all areas of the State in consideration of the relative adequacy of area recreation and conservation facilities at the time and the relative anticipated future needs for additional recreation and conservation facilities;

b. Insofar as practicable, limit acquisition to predominantly open and natural land and minimize the cost of acquisition and the subsequent expense necessary to develop such land for recreation and conservation purposes;

c. Wherever possible, select land for acquisition which is suitable for multiple recreation and conservation purposes;

d. Give due consideration to coordination with the plans of other departments of State Government with respect to land use or acquisition;

e. Avoid acquisition of lands actively devoted to agriculture whenever possible and in lieu thereof, whenever feasible, development rights, conservation easements and other interests less than a fee simple shall be acquired;

L.1975, c. 155, s. 5, eff. July 15, 1975.



Section 13:8A-40 - Acquisition Of Lands; Purchase Or Condemnation

13:8A-40. Acquisition of lands; purchase or condemnation
a. Lands acquired by the State shall be acquired by the commissioner in the name of the State. They may be acquired by purchase or otherwise on such terms and conditions as the commissioner shall determine, or by condemnation in the manner provided in the "Eminent Domain Act of 1971," P.L.1971, c. 361 (C. 20:3-1 et seq.). This power of acquisition shall extend to lands held by any local unit.

b. At any time contemporaneous with or after the institution of an action and service of process, the condemnor may file in the action, a declaration of taking pursuant to section 17 of P.L.1971, c. 361 (C. 20:3-17) and simultaneously therewith shall, pursuant to section 18 of P.L.1971, c. 361 (C. 20:3-18) deposit the amount of the estimated compensation with the clerk of the Superior Court.

c. The condemnor shall have the right to the immediate and exclusive possession of the property upon complying with section 19 of P.L.1971, c. 361 (C. 20:3-19). Thereafter, upon application of any condemnee, or any other party in interest, and on notice to all parties to the action, and pursuant to section 23 of P.L.1971, c. 361 (C. 20:3-23), the court may direct that the estimated compensation on deposit, or any part thereof, be withdrawn.

L.1975, c. 155, s. 6, eff. July 15, 1975.



Section 13:8A-41 - Rules And Regulations Governing Administration, Operation And Use

13:8A-41. Rules and regulations governing administration, operation and use
The commissioner may prescribe rules and regulations governing the administration, operation and use of lands acquired or developed by the State under this act to effect the purpose of this act.

L.1975, c. 155, s. 7, eff. July 15, 1975.



Section 13:8A-42 - Acquisition Of Land By Local Unit With State Aid

13:8A-42. Acquisition of land by local unit with state aid
Lands approved by the commissioner for acquisition by a local unit with State assistance shall be acquired by and in the name of the local unit and may be acquired in the manner provided in section 6 hereof or in any other manner authorized by law for the acquisition of lands for such purposes by the local unit.

L.1975, c. 155, s. 8, eff. July 15, 1975.



Section 13:8A-43 - Grant To Assist Local Unit; Conditions

13:8A-43. Grant to assist local unit; conditions
A grant to assist a local unit to acquire or develop lands for recreation and conservation purposes shall not be made under this act until:

a. The local unit has applied to the commissioner on forms prescribed by him describing the land acquisition or development for which a grant is sought, stating the recreation and conservation purpose or purposes to which such lands will be devoted, stating the facts which give rise to the need for such purpose, enclosing, as may be appropriate, a plan for development by the local unit, or a conservation or environmental protection plan, approved by its governing body, or both, and stating such other matters as the commissioner shall prescribe;

b. The commissioner shall have prescribed the terms and conditions under which the grants shall be made;

c. The local unit shall have filed with the commissioner its acceptance of such terms and conditions, and has otherwise complied with the provisions of this act.

L.1975, c. 155, s. 9, eff. July 15, 1975.



Section 13:8A-44 - Regulations By Local Unit Governing Administration And Use Of Lands

13:8A-44. Regulations by local unit governing administration and use of lands
A grant may not be made under this act until the local unit has adopted regulations governing the administration and use of the lands in question.

L.1975, c. 155, s. 10, eff. July 15, 1975.



Section 13:8A-45 - Grants By Commissioner; Limitation On Amount

13:8A-45. Grants by commissioner; limitation on amount
Grants under this act shall be made by the commissioner. Each grant shall be in an amount not more than 50% of the actual cost of acquisition or development of the lands in question.

L.1975, c. 155, s. 11, eff. July 15, 1975.



Section 13:8A-46 - Lands Subject To Occupation For Term Or To Conservation Easement; Acquisition

13:8A-46. Lands subject to occupation for term or to conservation easement; acquisition
Without limitation of the definition of "lands" herein, the commissioner may acquire, or approve grants to assist a local unit to acquire:

a. Lands subject to the right of another to occupy the same for a period measured in years or otherwise; or

b. An interest or right consisting, in whole or in part, of a restriction on the use of land by others including owners of other interests therein; such interest or right sometimes known as a "conservation easement."

L.1975, c. 155, s. 12, eff. July 15, 1975.



Section 13:8A-47 - Use, Disposal Of Land Acquired By Local Unit For Other Than Recreation, Conservation Purposes; Exceptions

13:8A-47. Use, disposal of land acquired by local unit for other than recreation, conservation purposes; exceptions
13. a. Lands acquired or developed by a local unit with the aid of a grant under this act shall not be disposed of or diverted to a use for other than recreation and conservation purposes without the approval of the commissioner and the State House Commission and following a public hearing at least one month prior to any such approvals. Such approval of the State House Commission shall not be given unless the local unit shall agree to pay an amount equal to 50% of the current value of such land, as determined by the commission, into the State Recreation and Conservation Land Acquisition and Development Fund if the original grant shall have been made from that fund, or, if not, then into the State Treasury. Money so returned to said fund shall be deemed wholly a part of the portion of that fund available for grants to local units under this act.

b. (1) A local unit which receives a grant under this act shall not dispose of or divert to a use for other than recreation and conservation purposes any lands held by such local unit for such purposes at the time of receipt of said grant without the approval of the commissioner and the State House Commission and following a public hearing by the local unit at least one month prior to any such approvals.

(2) (a) Except as provided pursuant to subparagraph (b) of this paragraph, paragraph (1) of this subsection shall not apply to lands included in a redevelopment plan adopted pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7) that are being, or which have been, used for recreation and conservation purposes pending implementation of the redevelopment plan and the eventual use of those lands for other purposes in accordance with the redevelopment plan. Such lands, because of their use for recreation and conservation purposes, shall not be deemed to be part of any inventory of lands prepared for the purposes of administering or enforcing this section. The exception provided by this subparagraph shall apply only to lands not acquired or developed for recreation or conservation purposes with financial assistance in whole or in part provided by the State, the federal Land and Water Conservation Fund, 16 U.S.C. s.460l-4 et al., the federal "Urban Park and Recreation Recovery Act of 1978," 16 U.S.C. s.2501 et seq., or a county or local open space trust fund created pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.)

.(b)A municipality may adopt an ordinance specifically including the lands described in subparagraph (a) of this paragraph as part of any inventory of lands prepared for the purposes of administering or enforcing this section, in which case paragraph (1) of this subsection shall apply to those lands thereby included in the inventory. Any such ordinance shall cite to this subparagraph as authority for the ordinance.

(c)This paragraph shall apply only to redevelopment plans adopted pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7) prior to July 18, 2002.

L.1975,c.155,s.13; amended 2002,c.124,s.1.



Section 13:8A-48 - Disposition Of Lands Acquired By State; Approval

13:8A-48. Disposition of lands acquired by State; approval
14. a. Lands acquired or developed by the State under this act with money from the State Recreation and Conservation Land Acquisition and Development Fund shall not be disposed of or diverted to use for other than recreation and conservation purposes without the approval of the State House Commission and unless the disposal or diversion is executed in accordance with P.L.1993, c.38 (C.13:1D-51 et al.). Such approval shall not be given unless the commissioner shall agree to pay an amount equal to the value of such land, as determined by the commission, into that fund. Money so returned to said fund shall be deemed wholly a part of the portion of that fund available for land acquisition or development by the State under this act.

b. If land acquired by the State under this act with money from the State Recreation and Conservation Land Acquisition and Development Fund is subsequently developed for any water supply projects, the commissioner shall pay an amount equal to the current value of the land so developed, as said value is determined by the State House Commission, into that fund. Money so returned to the fund shall be deemed wholly a part of the portion of that fund available for land acquisition and development by the State under this act. The commissioner shall make said payment from any funds available for such purpose from the State Water Development Fund or other water development moneys appropriated and available for such purpose.

L.1975,c.155,s.14; amended 1993,c.38,s.11.



Section 13:8A-49 - Acquisition Of Lands By Lease With Minimum Term Of 25 Years; Use For Recreation Facilities

13:8A-49. Acquisition of lands by lease with minimum term of 25 years; use for recreation facilities
The commissioner may authorize the development of recreation facilities or approve grants to assist a local unit develop recreation facilities on lands acquired through the execution of an irrevocable lease having a minimum term of 25 years. Upon expiration of the term of the lease, the provisions of 13.a. and 14.a. shall not apply.

L.1975, c. 155, s. 15, eff. July 15, 1975.



Section 13:8A-50 - Operation And Maintenance Of Property Or Facilities By Local Unit

13:8A-50. Operation and maintenance of property or facilities by local unit
A local unit which receives a grant under this act shall satisfactorily operate and maintain, or cause to be operated and maintained, the property or facilities acquired or developed pursuant to the conditions of the agreement between the local unit and the department when such grant is made. In the event that the local unit cannot or will not correct deficiencies in operation and maintenance within a reasonable time period, the commissioner may require the repayment of a portion of or the entire grant amount received by the local unit.

L.1975, c. 155, s. 16, eff. July 15, 1975.



Section 13:8A-51 - Restrictions On Use Due To Race, Sex, Nationality, Or Residence; Prohibition

13:8A-51. Restrictions on use due to race, sex, nationality, or residence; prohibition
Use of lands acquired under this act by the State or with State assistance shall not be restricted by any conditions of race, creed, color, sex or nationality, and shall not be restricted by any condition of residence except by direction of or with the approval of the commissioner.

L.1975, c. 155, s. 17, eff. July 15, 1975.



Section 13:8A-52 - Acquisition Of Lands From Local Unit By State; Private Sale

13:8A-52. Acquisition of lands from local unit by state; private sale
Notwithstanding any other provision of law, lands to be acquired by the State under this act from any local unit may be sold to the State by the unit at private sale.

L.1975, c. 155, s. 18, eff. July 15, 1975.



Section 13:8A-53 - Powers Of Commissioner

13:8A-53. Powers of commissioner
The commissioner, in executing this act, may do all things necessary or useful and convenient in connection with the acquisition or development of lands by the State or with the assistance of the State, including the following:

a. Make arrangements for and direct (i) engineering, inspection, legal, financial, geological, hydrological and professional services, (ii) and organizational, administrative and other work and services;

b. Enter on lands for the purpose of making surveys, borings, soundings or other inspections or examinations;

c. Prescribe rules and regulations to implement any provisions of this act.

L.1975, c. 155, s. 19, eff. July 15, 1975.



Section 13:8A-54 - Appropriation Of Money In State Recreation And Conservation Land Acquisition And Development Fund; Use

13:8A-54. Appropriation of money in state recreation and conservation land acquisition and development fund; use
The money in the State Recreation and Conservation Land Acquisition and Development Fund created by the New Jersey Green Acres and Recreation Opportunities Bond Act of 1974 is hereby appropriated to the Department of Environmental Protection for use in executing the provisions of this act, according to the following division:

a. With respect to acquisition of lands by the State under this act, $15 million, which shall include administrative costs as defined in section 3.b. of this act;

b. With respect to State grants under this act to assist local units to acquire lands, $15 million;

c. With respect to development of lands owned by the State under this act, $15 million which shall include administrative costs as defined in section 3.b. of this act;

d. With respect to the State grants under this act to assist local units to develop land, $15 million.

L.1975, c. 155, s. 20, eff. July 15, 1975.



Section 13:8A-55 - Comprehensive Master Plan; Acquisition, Development And Use Of Open Lands; Annual Report

13:8A-55. Comprehensive master plan; acquisition, development and use of open lands; annual report
The Commissioner of the Department of Environmental Protection is hereby authorized and directed to develop and maintain a Comprehensive Master Plan for the acquisition, development and use of open lands in the State in conjunction with the provisions of the "New Jersey Green Acres and Recreation Opportunities Bond Act of 1974" (P.L.1974, c. 102) or any other Green Acres Bond Act adopted subsequent to the effective date of this act. This plan shall be long range in nature and be regularly revised and updated. On February 1 of each year the commissioner shall report to the Legislature on the status of the Comprehensive Master Plan.

L.1977, c. 348, s. 1, eff. Jan. 30, 1978.

13:8A-56 Certain public parking lots, use for commuter parking.

1. a. Notwithstanding the provisions of section 13 of P.L.1961, c.45 (C.13:8A-13), section 13 of P.L.1971, c.419 (C.13:8A-31), section 13 of P.L.1975, c.155 (C.13:8A-47), or any rule or regulation adopted pursuant thereto to the contrary, a parking lot located on, and which is used to provide public access to, lands acquired or developed for recreation and conservation purposes by a local unit with financial assistance from the State in the form of a grant or loan of Green Acres bond funds, may also be used by the public as a designated commuter parking lot, and that additional use shall not be deemed to constitute a disposal or diversion of those lands pursuant to section 13 of P.L.1961, c.45 (C.13:8A-13), section 13 of P.L.1971, c.419 (C.13:8A-31), section 13 of P.L.1975, c.155 (C.13:8A-47), or any rule or regulation adopted pursuant thereto; provided that the Commissioner of Environmental Protection, after holding at least one public hearing in the municipality wherein the lands are located, has approved the additional use of the parking lot for commuter parking.

b.The commissioner shall grant the approval required pursuant to subsection a. of this section only if the commissioner finds that:

(1)the local unit has adopted an ordinance or resolution, as appropriate, designating the parking lot for dual use as a public park access and commuter parking lot, subject to the approval of the commissioner pursuant to this section;

(2)the parking lot was constructed prior to June 30, 1999;

(3)no Green Acres bond funds were used to pay for construction of the parking lot; and

(4)the additional use of the parking lot, and any improvements which may be made thereto, for commuter parking (a) in consultation with the Commissioner of Transportation, fulfill a compelling public need or yield a significant public benefit, (b) would not substantially inhibit use of the parking lot for public access to the lands for recreation and conservation purposes, and (c) would not substantially harm the recreation and conservation purposes for which the lands were acquired.

c.The expansion of any parking lot or the construction of any additional parking lot on lands acquired or developed for recreation and conservation purposes and for which an approval for a dual use public park access and commuter parking lot has been granted by the commissioner pursuant to this section shall be deemed to constitute a disposal or diversion of those lands pursuant to section 13 of P.L.1961, c.45 (C.13:8A-13), section 13 of P.L.1971, c.419 (C.13:8A-31), or section 13 of P.L.1975, c.155 (C.13:8A-47), as the case may be.

d.The commissioner, after holding at least one public hearing in the municipality wherein the lands are located, may revoke any approval granted pursuant to this section if the facts or findings upon which the approval was based have changed to the extent that the requirements for approval as prescribed in this section are no longer met.

e.No improvements shall be made to any parking lot designated and approved for dual use as a public park access and commuter parking lot pursuant to this section without the approval of the commissioner. Such approval shall be granted only if the commissioner, after holding at least one public hearing in the municipality wherein the parking lot is located, finds that (1) the improvements meet the criteria set forth in paragraph (4) of subsection b. of this section, and (2) do not constitute an expansion of the parking lot.

f.For the purposes of this section:

"Commissioner" means the Commissioner of Environmental Protection;

"Green Acres bond funds" means proceeds from the sale of bonds pursuant to P.L.1961, c.46; P.L.1971, c.165; P.L.1974, c.102; P.L.1978, c.118; P.L.1983, c.354; P.L.1987, c.265; P.L.1989, c.183; P.L.1992, c.88; or P.L.1995, c.204, for the purpose of providing State grants or loans to assist local units to meet the cost of acquiring or developing lands for recreation and conservation purposes;

"Local unit" means the same as that term is defined pursuant to section 3 of P.L.1961, c.45 (C.13:8A-3), section 3 of P.L.1971, c.419 (C.13:8A-21), or section 3 of P.L.1975, c.155 (C.13:8A-37); and

"Recreation and conservation purposes" means the same as that term is defined pursuant to section 3 of P.L.1961, c.45 (C.13:8A-3), section 3 of P.L.1971, c.419 (C.13:8A-21), or section 3 of P.L.1975, c.155 (C.13:8A-37).

L.2003,c.290,s.1.



Section 13:8A-56 - Certain Public Parking Lots, Use For Commuter Parking.

13:8A-56 Certain public parking lots, use for commuter parking.

1. a. Notwithstanding the provisions of section 13 of P.L.1961, c.45 (C.13:8A-13), section 13 of P.L.1971, c.419 (C.13:8A-31), section 13 of P.L.1975, c.155 (C.13:8A-47), or any rule or regulation adopted pursuant thereto to the contrary, a parking lot located on, and which is used to provide public access to, lands acquired or developed for recreation and conservation purposes by a local unit with financial assistance from the State in the form of a grant or loan of Green Acres bond funds, may also be used by the public as a designated commuter parking lot, and that additional use shall not be deemed to constitute a disposal or diversion of those lands pursuant to section 13 of P.L.1961, c.45 (C.13:8A-13), section 13 of P.L.1971, c.419 (C.13:8A-31), section 13 of P.L.1975, c.155 (C.13:8A-47), or any rule or regulation adopted pursuant thereto; provided that the Commissioner of Environmental Protection, after holding at least one public hearing in the municipality wherein the lands are located, has approved the additional use of the parking lot for commuter parking.

b.The commissioner shall grant the approval required pursuant to subsection a. of this section only if the commissioner finds that:

(1)the local unit has adopted an ordinance or resolution, as appropriate, designating the parking lot for dual use as a public park access and commuter parking lot, subject to the approval of the commissioner pursuant to this section;

(2)the parking lot was constructed prior to June 30, 1999;

(3)no Green Acres bond funds were used to pay for construction of the parking lot; and

(4)the additional use of the parking lot, and any improvements which may be made thereto, for commuter parking (a) in consultation with the Commissioner of Transportation, fulfill a compelling public need or yield a significant public benefit, (b) would not substantially inhibit use of the parking lot for public access to the lands for recreation and conservation purposes, and (c) would not substantially harm the recreation and conservation purposes for which the lands were acquired.

c.The expansion of any parking lot or the construction of any additional parking lot on lands acquired or developed for recreation and conservation purposes and for which an approval for a dual use public park access and commuter parking lot has been granted by the commissioner pursuant to this section shall be deemed to constitute a disposal or diversion of those lands pursuant to section 13 of P.L.1961, c.45 (C.13:8A-13), section 13 of P.L.1971, c.419 (C.13:8A-31), or section 13 of P.L.1975, c.155 (C.13:8A-47), as the case may be.

d.The commissioner, after holding at least one public hearing in the municipality wherein the lands are located, may revoke any approval granted pursuant to this section if the facts or findings upon which the approval was based have changed to the extent that the requirements for approval as prescribed in this section are no longer met.

e.No improvements shall be made to any parking lot designated and approved for dual use as a public park access and commuter parking lot pursuant to this section without the approval of the commissioner. Such approval shall be granted only if the commissioner, after holding at least one public hearing in the municipality wherein the parking lot is located, finds that (1) the improvements meet the criteria set forth in paragraph (4) of subsection b. of this section, and (2) do not constitute an expansion of the parking lot.

f.For the purposes of this section:

"Commissioner" means the Commissioner of Environmental Protection;

"Green Acres bond funds" means proceeds from the sale of bonds pursuant to P.L.1961, c.46; P.L.1971, c.165; P.L.1974, c.102; P.L.1978, c.118; P.L.1983, c.354; P.L.1987, c.265; P.L.1989, c.183; P.L.1992, c.88; or P.L.1995, c.204, for the purpose of providing State grants or loans to assist local units to meet the cost of acquiring or developing lands for recreation and conservation purposes;

"Local unit" means the same as that term is defined pursuant to section 3 of P.L.1961, c.45 (C.13:8A-3), section 3 of P.L.1971, c.419 (C.13:8A-21), or section 3 of P.L.1975, c.155 (C.13:8A-37); and

"Recreation and conservation purposes" means the same as that term is defined pursuant to section 3 of P.L.1961, c.45 (C.13:8A-3), section 3 of P.L.1971, c.419 (C.13:8A-21), or section 3 of P.L.1975, c.155 (C.13:8A-37).

L.2003,c.290,s.1.



Section 13:8B-1 - Title Of Act

13:8B-1. Title of act
This act shall be known and may be cited as the "New Jersey Conservation Restriction and Historic Preservation Restriction Act."

L.1979, c. 378, s. 1, eff. Feb. 5, 1980.



Section 13:8B-2 - Definitions

13:8B-2. Definitions
As used in this act:

a. "Charitable conservancy" means a corporation or trust whose purposes include the acquisition and preservation of land or water areas or of a particular land or water area, or either thereof, in a natural, scenic or open condition, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and which has received tax exemption under section 501(c) of the 1954 Internal Revenue Code;

b. "Conservation restriction" means an interest in land less than fee simple absolute, stated in the form of a right, restriction, easement, covenant, or condition, in any deed, will or other instrument, other than a lease, executed by or on behalf of the owner of the land, appropriate to retaining land or water areas predominantly in their natural, scenic or open or wooded condition, or for conservation of soil or wildlife, or for outdoor recreation or park use, or as suitable habitat for fish or wildlife, to forbid or limit any or all:

(1) Construction or placing of buildings, roads, signs, billboards or other advertising, or other structures on or above the ground;

(2) Dumping or placing of soil or other substance or material as landfill, or dumping or placing of trash, waste or unsightly or offensive materials;

(3) Removal or destruction of trees, shrubs or other vegetation;

(4) Excavation, dredging or removal of loam, peat, gravel, soil, rock or other mineral substance;

(5) Surface use except for purposes permitting the land or water area to remain predominantly in its natural condition;

(6) Activities detrimental to drainage, flood control, water conservation, erosion control or soil conservation, or fish and wildlife habitat preservation;

(7) Other acts or uses detrimental to the retention of land or water areas according to the purposes of this act.

c. "Local unit" means a municipality, county or other political subdivision of this State, or any agency thereof.

d. "Historic preservation restriction" means an interest in land less than fee simple absolute, stated in the form of a right, restriction, easement, covenant, or condition, in any deed, will or other instrument, other than a lease, executed by or on behalf of the owner of the land, appropriate to preserving a structure or site which is historically significant for its architecture, archeology or associations, to forbid or limit any or all:

(1) Alteration in exterior or interior features of such structure;

(2) Changes in appearance or condition of such site;

(3) Uses of such structure or site which are not historically appropriate;

(4) Other acts or uses detrimental to the appropriate preservation of such structure or site.

L.1979, c. 378, s. 2, eff. Feb. 5, 1980.



Section 13:8B-3 - Acquisition And Enforcement Of Conservation Or Historic Preservation Restrictions

13:8B-3. Acquisition and enforcement of conservation or historic preservation restrictions
A conservation restriction or an historic preservation restriction may be acquired by the Commissioner of Environmental Protection in the name of State, or by any local unit, or by any charitable conservancy in the same manner as other interest in land may be acquired by gift, purchase or devise and, in the case of the State or local unit, by condemnation. Such restrictions may be enforced in the same manner as other interests in land, and shall entitle representatives of the holder of such restriction to enter the land or water area involved in a reasonable manner and at reasonable times so as to assure compliance with the provisions of said restriction.

L.1979, c. 378, s. 3, eff. Feb. 5, 1980.



Section 13:8B-4 - Privity Of Estate Or Contract; Enforceability Of Restrictions; Recording

13:8B-4. Privity of estate or contract; enforceability of restrictions; recording
No conservation restriction or an historic preservation restriction held by the State or a local unit or by a charitable conservancy, shall be unenforceable by reason of lack of privity of estate or contract, or lack of benefit to particular land, or an account of the benefit being assignable or being assigned to any other governmental body or charitable conservancy with like purposes. All such restrictions shall be duly recorded and indexed in the registry of deeds for the county where the land lies so as to affect its title, in the manner of other conveyances of interests in land, and shall describe the land subject to said restrictions by adequate legal description or by reference to a recorded plan showing its boundaries.

L.1979, c. 378, s. 4, eff. Feb. 5, 1980.



Section 13:8B-5 - Release Of Restrictions; Public Hearing

13:8B-5. Release of restrictions; public hearing
A conservation restriction or an historic preservation restriction may be released in whole or in part, by the holder thereof, for such consideration, if any, as the holder may determine, in the same manner as the holder may dispose of other interests in land, subject to such conditions as may have been imposed at the time of creation of the restriction; provided, however, that prior to any release, a public hearing shall be held, after notice by publication thereof at least twice in each of the 3 weeks next preceding the date of such hearing in a newspaper of general circulation in the municipality or municipalities in which the land is situated. The hearing shall be held by the governmental body holding the restriction, or if held by a charitable conservancy, by the governing body of the municipality in which the land is situated.

L.1979, c. 378, s. 5, eff. Feb. 5, 1980.



Section 13:8B-6 - Approval Of Commissioner Of Environmental Protection

13:8B-6. Approval of commissioner of environmental protection
The provisions of section 5 of this act notwithstanding, no conservation restriction acquired pursuant to this act shall be released without the approval of the Commissioner of Environmental Protection. Approval of releases shall be evidenced by certificates of the Commissioner of Environmental Protection and shall be recorded in the same manner as the restriction itself. In determining whether the release should be approved, the Commissioner of Environmental Protection shall take into consideration the public interest in preserving these lands in their natural state, and any State, regional or local program in furtherance thereof, as well as any State, regional or local comprehensive land use or development plan affecting such property.

L.1979, c. 378, s. 6, eff. Feb. 5, 1980.



Section 13:8B-7 - Valuation Of Land Subject To Restriction

13:8B-7. Valuation of land subject to restriction
The existence of any conservation restriction or historical preservation restriction acquired pursuant to this act shall be considered by local assessors in establishing the full value of any lands subject to such restriction.

L.1979, c. 378, s. 7, eff. Feb. 5, 1980.



Section 13:8B-8 - Construction

13:8B-8. Construction
Nothing in this act shall be construed to imply that any restriction, easement, covenant, or condition which does not have the benefit of this act, on account of any provision hereof, is unenforceable. Nothing in this act shall diminish the powers granted by any general or special law to acquire by purchase, gift, eminent domain or otherwise and to use land for public purposes.

L.1979, c. 378, s. 8, eff. Feb. 5, 1980.



Section 13:8B-9 - Severability

13:8B-9. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1979, c. 378, s. 9, eff. Feb. 5, 1980.



Section 13:8C-1 - Short Title

13:8C-1. Short title
1.Sections 1 through 42 of this act shall be known, and may be cited, as the "Garden State Preservation Trust Act."

L.1999,c.152,s.1.



Section 13:8C-2 - Findings, Declarations Relative To Open Space, Farmland, And Historic Preservation.

13:8C-2 Findings, declarations relative to open space, farmland, and historic preservation.

2.The Legislature finds and declares that enhancing the quality of life of the citizens of New Jersey is a paramount policy of the State; that the acquisition and preservation of open space, farmland, and historic properties in New Jersey protects and enhances the character and beauty of the State and provides its citizens with greater opportunities for recreation, relaxation, and education; that the lands and resources now dedicated to these purposes will not be adequate to meet the needs of an expanding population in years to come; that the open space and farmland that is available and appropriate for these purposes will gradually disappear as the costs of preserving them correspondingly increase; and that it is necessary and desirable to provide funding for the development of parks and other open space for recreation and conservation purposes.

The Legislature further finds and declares that agriculture plays an integral role in the prosperity and well-being of the State as well as providing a fresh and abundant supply of food for its citizens; that much of the farmland in the State faces an imminent threat of permanent conversion to non-farm uses; and that the retention and development of an economically viable agricultural industry is of high public priority.

The Legislature further finds and declares that there is an urgent need to preserve the State's historic heritage to enable present and future generations to experience, understand, and enjoy the landmarks of New Jersey's role in the birth and development of this nation; that the restoration and preservation of properties of historic character and importance in the State is central to meeting this need; and that a significant number of these historic properties are located in urban centers, where their restoration and preservation will advance urban revitalization efforts of the State and local governments.

The Legislature further finds and declares that there is growing public recognition that the quality of life, economic prosperity, and environmental quality in New Jersey are served by the protection and timely preservation of open space and farmland and better management of the lands, resources, historic properties, and recreational facilities that are already under public ownership or protection; that the protection and preservation of New Jersey's water resources, including the quality and quantity of the State's limited water supply, is essential to the quality of life and the economic health of the citizens of the State; that the acquisition of flood-prone areas is in the best interests of the State to prevent the loss of life and property; that the preservation of the existing diversity of animal and plant species is essential to sustaining both the environment and the economy of the Garden State, and the conservation of adequate habitat for endangered, threatened, and other rare species is necessary to preserve this biodiversity; that there is a need to establish a program to serve as the successor to the programs established by the "Green Acres, Farmland and Historic Preservation, and Blue Acres Bond Act of 1995," P.L.1995, c.204, nine previous similar bond acts enacted in 1961, 1971, 1974, 1978, 1981, 1983, 1987, 1989, and 1992, and various implementing laws; and that any such successor program should support implementation of Statewide policies, goals, and strategies concerned with and emphasizing the importance of preserving open space, sensitive environmental areas, critical wildlife habitat, farmland, and historic resources.

The Legislature further finds and declares that the citizens of the State have indicated their very strong support for open space, farmland, and historic preservation efforts not only in the past approval of State Green Acres bond acts and numerous county and municipal dedicated funding sources for those purposes, but most recently in 1998 with the approval of an amendment to the New Jersey Constitution that provides for a stable and dedicated source of funding for those purposes for the next decade and beyond.

The Legislature therefore determines that it is in the public interest to preserve as much open space and farmland, and as many historic properties, as possible within the means provided by the 1998 constitutional amendment; that of the open space preserved, as much of those lands as possible shall protect water resources and preserve adequate habitat and other environmentally sensitive areas; that, in recognition of the recommendations of the Governor's Council on New Jersey Outdoors, it is a worthy goal to preserve one million more acres of open space and farmland in the Garden State in the next decade to protect the quality of life for New Jersey residents; and that, to accomplish that goal, it is also in the public interest to create the Garden State Preservation Trust and to enable it to raise revenue for those purposes, and to delegate to it such other duties and responsibilities as shall be necessary to further the purposes of the constitutional amendment and to advance the policies and achieve the goals set forth in this preamble.

L.1999,c.152,s.2; amended 2002, c.76, s.1.



Section 13:8C-3 - Definitions Relative To Open Space, Farmland, And Historic Preservation.

13:8C-3 Definitions relative to open space, farmland, and historic preservation.

3.As used in sections 1 through 42 of this act:

"Acquisition" or "acquire" means the obtaining of a fee simple or lesser interest in land, including but not limited to a development easement, a conservation restriction or easement, or any other restriction or easement permanently restricting development, by purchase, installment purchase agreement, gift, donation, eminent domain by the State or a local government unit, or devise; except that any acquisition of lands by the State for recreation and conservation purposes by eminent domain shall be only as authorized pursuant to section 28 of this act;

"Bonds" means bonds issued by the trust pursuant to this act;

"Commissioner" means the Commissioner of Environmental Protection;

"Committee" means the State Agriculture Development Committee established pursuant to section 4 of P.L.1983, c.31 (C.4:1C-4);

"Constitutionally dedicated moneys" means any moneys made available pursuant to Article VIII, Section II, paragraph 7 of the State Constitution or through the issuance of bonds, notes or other obligations by the trust, as prescribed by Article VIII, Section II, paragraph 7 of the State Constitution and this act, or any moneys from other sources deposited in the trust funds established pursuant to sections 19, 20, and 21 of this act, and appropriated by law, for any of the purposes set forth in Article VIII, Section II, paragraph 7 of the State Constitution or this act;

"Convey" or "conveyance" means to sell, donate, exchange, transfer, or lease for a term of 25 years or more;

"Cost" means the expenses incurred in connection with: all things deemed necessary or useful and convenient for the acquisition or development of lands for recreation and conservation purposes, the acquisition of development easements or fee simple titles to farmland, or the preservation of historic properties, as the case may be; the execution of any agreements or franchises deemed by the Department of Environmental Protection, State Agriculture Development Committee, or New Jersey Historic Trust, as the case may be, to be necessary or useful and convenient in connection with any project funded in whole or in part using constitutionally dedicated moneys; the procurement or provision of appraisal, archaeological, architectural, conservation, design, engineering, financial, geological, historic research, hydrological, inspection, legal, planning, relocation, surveying, or other professional advice, estimates, reports, services, or studies; the purchase of title insurance; the undertaking of feasibility studies; the establishment of a reserve fund or funds for working capital, operating, maintenance, or replacement expenses and for the payment or security of principal or interest on bonds, as the Director of the Division of Budget and Accounting in the Department of the Treasury may determine; and reimbursement to any fund of the State of moneys that may have been transferred or advanced therefrom to any fund established by this act, or any moneys that may have been expended therefrom for, or in connection with, this act;

"Department" means the Department of Environmental Protection;

"Development" or "develop" means, except as used in the definitions of "acquisition" and "development easement" in this section, any improvement made to a land or water area designed to expand and enhance its utilization for recreation and conservation purposes, and shall include the construction, renovation, or repair of any such improvement, but shall not mean shore protection or beach nourishment or replenishment activities;

"Development easement" means an interest in land, less than fee simple title thereto, which interest represents the right to develop that land for all nonagricultural purposes and which interest may be transferred under laws authorizing the transfer of development potential;

"Farmland" means land identified as having prime or unique soils as classified by the Natural Resources Conservation Service in the United States Department of Agriculture, having soils of Statewide importance according to criteria adopted by the State Soil Conservation Committee, established pursuant to R.S.4:24-3, or having soils of local importance as identified by local soil conservation districts, and which land qualifies for differential property taxation pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), and any other land on the farm that is necessary to accommodate farm practices as determined by the State Agriculture Development Committee;

"Farmland preservation," "farmland preservation purposes" or "preservation of farmland" means the permanent preservation of farmland to support agricultural or horticultural production as the first priority use of that land;

"Garden State Farmland Preservation Trust Fund" means the Garden State Farmland Preservation Trust Fund established pursuant to section 20 of this act;

"Garden State Green Acres Preservation Trust Fund" means the Garden State Green Acres Preservation Trust Fund established pursuant to section 19 of this act;

"Garden State Historic Preservation Trust Fund" means the Garden State Historic Preservation Trust Fund established pursuant to section 21 of this act;

"Green Acres bond act" means: P.L.1961, c.46; P.L.1971, c.165; P.L.1974, c.102; P.L.1978, c.118; P.L.1983, c.354; P.L.1987, c.265; P.L.1989, c.183; P.L.1992, c.88; P.L.1995, c.204; and any State general obligation bond act that may be approved after the date of enactment of this act for the purpose of providing funding for the acquisition or development of lands for recreation and conservation purposes or for farmland preservation purposes;

"Historic preservation," "historic preservation purposes," or "preservation of historic properties" means any work relating to the conservation, improvement, interpretation, preservation, protection, rehabilitation, renovation, repair, restoration, or stabilization of any historic property, and shall include any work related to providing access thereto for disabled or handicapped persons;

"Historic property" means any area, building, facility, object, property, site, or structure approved for inclusion, or which meets the criteria for inclusion, in the New Jersey Register of Historic Places pursuant to P.L.1970, c.268 (C.13:1B-15.128 et seq.);

"Indoor recreation" means active recreation that otherwise is or may be pursued outdoors but, for reasons of extending the season or avoiding inclement weather, is or may be pursued indoors within a fully or partially enclosed building or other structure, and includes basketball, ice skating, racquet sports, roller skating, swimming, and similar recreational activities and sports as determined by the Department of Environmental Protection;

"Land" or "lands" means real property, including improvements thereof or thereon, rights-of-way, water, lakes, riparian and other rights, easements, privileges and all other rights or interests of any kind or description in, relating to, or connected with real property;

"Local government unit" means a county, municipality, or other political subdivision of the State, or any agency, authority, or other entity thereof; except, with respect to the acquisition and development of lands for recreation and conservation purposes, "local government unit" means a county, municipality, or other political subdivision of the State, or any agency, authority, or other entity thereof the primary purpose of which is to administer, protect, acquire, develop, or maintain lands for recreation and conservation purposes;

"New Jersey Historic Trust" means the entity established pursuant to section 4 of P.L.1967, c.124 (C.13:1B-15.111);

"Notes" means the notes issued by the trust pursuant to this act;

"Permitted investments" means any of the following securities:

(1)Bonds, debentures, notes or other evidences of indebtedness issued by any agency or instrumentality of the United States to the extent such obligations are guaranteed by the United States or by another such agency the obligations (including guarantees) of which are guaranteed by the United States;

(2)Bonds, debentures, notes or other evidences of indebtedness issued by any corporation chartered by the United States, including, but not limited to, Governmental National Mortgage Association, Federal Land Banks, Federal Home Loan Mortgage Corporation, Federal National Mortgage Association, Federal Home Loan Banks, Federal Intermediate Credit Banks, Banks for Cooperatives, Tennessee Valley Authority, United States Postal Service, Farmers Home Administration, Resolution Funding Corporation, Export-Import Bank, Federal Financing Bank and Student Loan Marketing Association;

(3)Bonds, debentures, notes or commercial paper rated in the highest two rating categories without regard to rating subcategories (derogation) by all nationally recognized investment rating agencies or by a nationally recognized investment rating agency if rated by only one nationally recognized investment rating agency;

(4)Repurchase agreements or investment agreements issued by (i) a commercial bank or trust company or a national banking association, each having a capital stock and surplus of more than $100,000,000, or (ii) an insurance company with the highest rating provided by a nationally recognized insurance company rating agency, or (iii) a broker/dealer, or (iv) a corporation; provided that the credit of such commercial bank or trust company or national banking association or insurance company or broker/dealer or corporation, as the case may be, is rated (or, in the case of a broker/dealer or corporation, whose obligations thereunder are guaranteed by a commercial bank or trust company or a national banking association or insurance company with the highest rating provided by a nationally recognized insurance company rating agency or corporation whose credit is rated) not lower than the "AA" category without regard to rating subcategories (derogation) of any two nationally recognized investment rating agencies then rating the State; provided that any such agreement shall provide for the investment of funds and shall be collateralized by obligations described in paragraph 1 or paragraph 2 or paragraph 3 above at a level of at least one hundred and two (102) percent in principal amount of those obligations;

"Pinelands area" means the pinelands area as defined pursuant to section 3 of P.L.1979, c.111 (C.13:18A-3);

"Pinelands regional growth area" means a regional growth area established pursuant to the pinelands comprehensive management plan adopted pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.);

"Project" means all things deemed necessary or useful and convenient in connection with the acquisition or development of lands for recreation and conservation purposes, the acquisition of development easements or fee simple titles to farmland, or the preservation of historic properties, as the case may be;

"Qualifying open space referendum county" means any county that has: (1) approved and implemented, and is collecting and expending the revenue from, an annual levy authorized pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.) for an amount or at a rate equivalent to at least one half of one cent per $100 of assessed value of real property, or for an amount or at a rate established by the county and in effect as of April 1, 1999, whichever is greater; or (2) adopted an alternative means of funding for the same or similar purposes as an annual levy, which the Department of Environmental Protection, in consultation with the committee and the New Jersey Historic Trust, approves to be stable and reasonably equivalent in effect to an annual levy;

"Qualifying open space referendum municipality" means any municipality that has: (1) approved and implemented, and is collecting and expending the revenue from, an annual levy authorized pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.) for an amount or at a rate equivalent to at least one half of one cent per $100 of assessed value of real property, or for an amount or at a rate established by the municipality and in effect as of April 1, 1999, whichever is greater; or (2) adopted an alternative means of funding for the same or similar purposes as an annual levy, which the Department of Environmental Protection, in consultation with the committee and the New Jersey Historic Trust, approves to be stable and reasonably equivalent in effect to an annual levy;

"Qualifying tax exempt nonprofit organization" means a nonprofit organization that is exempt from federal taxation pursuant to section 501 (c)(3) of the federal Internal Revenue Code, 26 U.S.C. s.501 (c)(3), and which qualifies for a grant pursuant to section 27, 39, or 41 of this act;

"Recreation and conservation purposes" means the use of lands for beaches, biological or ecological study, boating, camping, fishing, forests, greenways, hunting, natural areas, parks, playgrounds, protecting historic properties, water reserves, watershed protection, wildlife preserves, active sports, or a similar use for either public outdoor recreation or conservation of natural resources, or both; and

"Trust" means the Garden State Preservation Trust established pursuant to section 4 of this act.

L.1999, c.152, s.3; amended 2005, c.281, s.1; 2010, c.70, s.1.



Section 13:8C-4 - "Garden State Preservation Trust"

13:8C-4. "Garden State Preservation Trust"
4. a. There is hereby established in but not of the Department of the Treasury a public body corporate and politic, with corporate succession, to be known as the "Garden State Preservation Trust." For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the trust is hereby allocated within the Department of the Treasury, but notwithstanding that allocation, the trust shall be independent of any supervision or control by that department or by any board or officer thereof. The trust is hereby constituted as an instrumentality of the State, exercising public and essential governmental functions, no part of whose revenues shall accrue to the benefit of any individual, and the exercise by the trust of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

b.The trust shall consist of nine voting members as follows: the Commissioner of Environmental Protection, the Secretary of Agriculture, the Secretary of State, and the State Treasurer, who shall be members ex officio; and five public members, one of whom shall be appointed by the Governor, two of whom shall be appointed by the President of the Senate and of those two so appointed no more than one shall be from the same political party, and two of whom shall be appointed by the Speaker of the General Assembly and of those two so appointed no more than one shall be from the same political party. The public member appointed by the Governor shall serve a term of five years. Each public member appointed by the President of the Senate shall serve a term of five years, except of those first appointed, one shall serve a term of three years and the other a term of two years. Each public member appointed by the Speaker of the General Assembly shall serve a term of five years, except of those first appointed, one shall serve a term of three years and the other a term of two years.

No person holding elective public office shall be eligible to be a member of the trust.

c.Each public member shall hold office for the term of the member's appointment and until the member's successor shall have been appointed and qualified. A public member shall be eligible for reappointment. Any vacancy in a public membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

d.Any public member may be removed from office by the appointing authority, for cause, after a public hearing, and may be suspended by the appointing authority pending the completion of the hearing. All members before entering upon their duties shall take and subscribe an oath to perform the duties of their office faithfully, impartially and justly to the best of their ability. A record of each oath shall be filed in the Office of the Secretary of State.

e.The first chairperson of the trust shall be the public member first appointed by the Governor. At the first meeting of the trust held in each subsequent year, the members shall elect one of the public members to serve as chairperson of the trust in a manner that ensures that the chair rotates annually among at least one of the appointees of the President of the Senate, at least one of the appointees of the Speaker of the General Assembly, and the appointee of the Governor.

f.The trust shall not be deemed to be constituted and shall not take action or adopt motions or resolutions until all five authorized public members shall have been appointed and qualified in the manner provided in this section. The members shall annually elect one of the public members as vice chairperson. The members shall elect a secretary and a treasurer, who need not be members, and the same person may be elected to serve as both secretary and treasurer. The powers of the trust shall be vested in the members thereof in office from time to time and five members of the trust shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the trust at any meeting thereof by the affirmative vote of a majority of the full membership of the trust. No vacancy in the membership of the trust shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the trust. The trust shall in all respects comply with the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

g.Each public member of the trust shall receive compensation in the amount of $150 per day for each day that the public member attends a meeting of the trust, unless otherwise prohibited by law. Ex officio members of the trust shall serve without compensation. All members shall be reimbursed for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no member shall be deemed to have forfeited nor shall the member forfeit the member's office or employment or any benefits or emoluments thereof by reason of the member's acceptance of the office of ex officio member of the trust or the member's services therein.

h.Each ex officio member may designate an employee of the member's department or agency to represent the member at meetings of the trust. All designees may lawfully vote and otherwise act on behalf of the member for whom they constitute the designee. The designation shall be in writing delivered to the trust and shall continue in effect until revoked or amended in writing delivered to the trust.

i.A true copy of the minutes of every meeting of the trust shall be delivered forthwith by and under the certification of the secretary thereof to the Governor. No action taken at the meeting by the trust shall have force or effect until 15 days after the copy of the minutes shall have been so delivered, unless during this 15-day period the Governor shall approve in writing the minutes or any part thereof, in which case the action shall become effective upon approval. If, within that 15-day period, the Governor returns a copy of the minutes with the Governor's veto of any action taken by the trust or any member thereof at the meeting, the action shall be null and void and of no effect. Notwithstanding the foregoing, if the last day of the 15-day period shall be a Saturday, Sunday or legal holiday, then the 15-day period shall be deemed extended to the next following business day. The powers conferred in this subsection upon the Governor shall be exercised with due regard for the rights of the holders of bonds, notes or other obligations of the trust at any time outstanding, and nothing in, or done pursuant to, this subsection shall in any way limit, restrict or alter the obligation or powers of the trust or any representative or officer of the trust to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the trust with respect to its bonds, notes or other obligations or for the benefit, protection or security of the holders thereof.

j.The trust shall continue in existence until dissolved by act of the Legislature. However, any dissolution of this trust shall be on condition that the trust has no debts, contractual duties or obligations outstanding, or that provision has been made for the payment, discharge or retirement of these debts, contractual duties or obligations. Upon any dissolution of the trust, all property, rights, funds and assets thereof shall pass to and become vested in the State.

L.1999,c.152,s.4.



Section 13:8C-5 - Purpose Of Trust

13:8C-5. Purpose of trust
5.It shall be the sole purpose of the trust established pursuant to this act to:

a.Provide funding to the Department of Environmental Protection, the State Agriculture Development Committee, and the New Jersey Historic Trust for all or a portion of the cost of projects undertaken by those entities or by grant or loan recipients in accordance with the purposes and procedures established by Article VIII, Section II, paragraph 7 of the State Constitution and this act; and

b.Perform such other duties and responsibilities as authorized pursuant to this act or any other law.

L.1999,c.152,s.5.



Section 13:8C-6 - Powers Of Trust

13:8C-6. Powers of trust
6.In addition to all other powers granted to the trust in this act, the trust shall have power:

a.To sue and be sued;

b.To have an official seal and alter it at the trust's pleasure;

c.To make and alter bylaws for its organization and internal management and rules and regulations for the conduct of its affairs and business;

d.To maintain an office at a place or places within the State as it may determine, and acquire, own, lease as lessee or lessor, hold, use, sell, transfer, or dispose of real or personal property for that purpose;

e.To acquire, hold, use and dispose of its income, revenues, funds and moneys;

f.To borrow money and to issue its bonds, notes or other obligations and to secure them by its revenues or other funds and otherwise to provide for and secure the payment thereof and to provide for the rights of the holders thereof and to provide for the refunding thereof, all as provided in this act;

g.To issue subordinated indebtedness and to enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, insurance contract, surety bond, commitment to purchase or sell bonds, notes or other obligations, purchase or sale agreement, or commitments or other contracts or agreements, and other security agreements as approved by the trust in connection with the issuance of bonds, notes or other obligations;

h.Subject to any agreement with the holders of bonds, notes or other obligations, to invest moneys of the trust not required for immediate use, including proceeds from the sale of any bonds, notes or other obligations, in obligations, securities and other investments as the trust shall deem prudent;

i.Subject to any agreements with holders of bonds, notes or other obligations, to purchase bonds, notes or other obligations of the trust out of any funds or moneys of the trust available therefor, and to hold, cancel or resell the bonds, notes or other obligations;

j.For its sole purpose as established in section 5 of this act, to appoint and employ an executive director and such additional officers, who need not be members of the trust, and such other personnel and staff as it may require, at an annual expense not to exceed $150,000, all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes;

k.To do and perform any acts and things authorized by this act under, through, or by means of its officers, agents or employees or by contract with any person, firm or corporation or any public body;

l.To procure insurance against any losses in connection with its property, operations, assets or obligations in amounts and from insurers as it deems desirable;

m.To adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) such rules and regulations as it deems necessary to effectuate the purposes of Article VIII, Section II, paragraph 7 of the State Constitution and this act;

n.To make and enter into any and all contracts and agreements which the trust determines are necessary, incidental, convenient or desirable to the performance of its duties and the execution of its powers under this act;

o.To accept and use any funds appropriated and paid by the State to the trust, including, without limitation, appropriations and payments from the Garden State Preservation Trust Fund Account established pursuant to section 17 of this act, for the purposes for which the appropriations and payments are made;

p.To apply for, and receive and accept, appropriations or grants of property, money, services, or reimbursements for money previously spent and other assistance offered or made available to it by or from any person, government agency, public authority, or any public or private entity whatever for any lawful corporate purpose of the trust, including, without limitation, grants, appropriations, or reimbursements from the federal government, and to apply and negotiate for these upon such terms and conditions as may be required by any person, government agency, authority, or entity as the trust may determine to be necessary, convenient, or desirable, provided that all such moneys, grants, appropriations, and reimbursements so received and accepted shall be subject to appropriation by law pursuant to the procedures established by this act; and

q.To do any and all things necessary, incidental, convenient or desirable to carry out its purposes and exercise the powers given and granted in this act.

L.1999,c.152,s.6.



Section 13:8C-7 - Powers Of Trust To Issue Bonds, Notes, Other Obligations.

13:8C-7 Powers of trust to issue bonds, notes, other obligations.
7. a. The trust shall have the power and is hereby authorized to issue its bonds, notes or other obligations in principal amounts as determined by the trust to be necessary to provide for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest on, or redemption premiums, if any, on bonds, notes or other obligations issued by it, whether the bonds, notes, obligations or interest to be funded or refunded have or have not become due; and to provide for the security thereof and for the establishment or increase of reserves to secure or to pay the bonds, notes or other obligations or interest thereon and all other reserves and all costs or expenses of the trust incident to and necessary or convenient to carry out its corporate purposes and powers; and in addition to its bonds, notes and other obligations, the trust shall have the power to issue subordinated indebtedness, which shall be subordinate in lien to the lien of any or all of its bonds, notes or other obligations as the trust may determine. No resolution or other action of the trust providing for the issuance of bonds, refunding bonds, notes or other obligations shall be adopted or otherwise made effective by the trust without the prior approval in writing of the Governor and the State Treasurer.

b.Except as may be otherwise expressly provided in P.L.1999, c.152 (C.13:8C-1 et seq.) or by the trust, every issue of bonds, notes or other obligations shall be general obligations payable out of any revenues or funds of the trust, subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular revenues or funds. The trust may provide the security and payment provisions for its bonds, notes or other obligations as it may determine, including, without limiting the generality of the foregoing, bonds, notes or other obligations as to which the principal and interest are payable from and secured by all or any portion of the revenues of and payments to the trust, and other moneys or funds as the trust shall determine. The trust may also enter into bank loan agreements, lines of credit and other security agreements as authorized pursuant to subsection g. of section 6 of P.L.1999, c.152 (C.13:8C-6) and obtain for or on its behalf letters of credit in each case for the purpose of securing its bonds, notes or other obligations or to provide direct payment of any costs which the trust is authorized to pay by P.L.1999, c.152 and to secure repayment of any borrowings under the loan agreement, line of credit, letter of credit or other security agreement by its bonds, notes or other obligations or the proceeds thereof or by any or all of the revenues of and payments to the trust or by any appropriation, grant or reimbursement to be received by the trust and other moneys or funds as the trust shall determine.

c.Whether or not the bonds and notes are of the form and character as to be negotiable instruments under the terms of Title 12A, Commercial Transactions, of the New Jersey Statutes, the bonds and notes are hereby made negotiable instruments within the meaning of and for all the purposes of Title 12A.

d.Bonds or notes of the trust shall be authorized by a resolution or resolutions of the trust and may be issued in one or more series and shall bear the date, or dates, mature at the time or times, bear interest at the rate or rates of interest per annum, be in the denomination or denominations, be in the form, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources, in the medium of payment, at the place or places within or outside of the State, and be subject to the terms of redemption, with or without premium, as the resolution or resolutions may provide. Bonds or notes may be further secured by a trust indenture between the trust and a corporate trustee within or outside of the State. All other obligations of the trust shall be authorized by resolution containing terms and conditions as the trust shall determine.

e.Bonds, notes or other obligations of the trust may be sold at public or private sale at a price or prices and in a manner as the trust shall determine, either on a negotiated or on a competitive basis.

f.Bonds or notes may be issued and other obligations incurred under the provisions of P.L.1999, c.152 (C.13:8C-1 et seq.) without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by subsection a. of this section, and without any other proceedings or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by P.L.1999, c.152.

g.Bonds, notes and other obligations of the trust issued or incurred under the provisions of P.L.1999, c.152 (C.13:8C-1 et seq.) shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the trust and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision or be or constitute a pledge of the faith and credit of the State or of any political subdivision but all bonds, notes and obligations, unless funded or refunded by bonds, notes or other obligations of the trust, shall be payable solely from revenues or funds pledged or available for their payment as authorized in P.L.1999, c.152. Each bond, note or other obligation shall contain on its face a statement to the effect that the trust is obligated to pay the principal thereof, redemption premium, if any, or the interest thereon only from revenues or funds of the trust and that neither the State nor any political subdivision thereof is obligated to pay the principal thereof, redemption premium, if any, or interest thereon and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of, redemption premium, if any, or the interest on the bonds, notes or other obligations. For the purposes of this subsection, political subdivision does not include the trust.

h.All expenses incurred in carrying out the provisions of P.L.1999, c.152 (C.13:8C-1 et seq.) shall be payable solely from the revenues or funds provided or to be provided under or pursuant to the provisions of P.L.1999, c.152 and nothing in P.L.1999, c.152 shall be construed to authorize the trust to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

i.Prior to July 1, 2009, the aggregate principal amount of bonds, notes or other obligations, including subordinated indebtedness, of the trust shall not exceed $1,150,000,000; except that this limitation shall not include any bonds, notes or other obligations, including subordinated indebtedness, of the trust issued for refunding purposes in accordance with the provisions of this section, and any bonds, notes or other obligations of the trust issued to fund the costs of issuance of its bonds, notes or other obligations. After June 30, 2009, the trust may issue only refunding bonds in any amount subject to subsections j. through n. of this section.

The trust shall not issue bonds, notes or other obligations in any State fiscal year in excess of $350,000,000, except that if that permitted amount of bonds, notes or other obligations, or any portion thereof, is not issued in a State fiscal year it may be issued in a subsequent State fiscal year. Any increase in this limitation shall only occur if so provided for by law.

The limitations specified in this subsection shall apply only to bonds, notes or other obligations of the trust that are payable from, or secured by, amounts on deposit in the Garden State Preservation Trust Fund Account established pursuant to section 17 of P.L.1999, c.152 (C.13:8C-17).

j.Upon the decision by the trust to issue refunding bonds pursuant to this section, and prior to the sale of those bonds, the trust shall transmit to the Joint Budget Oversight Committee, or its successor, a report that a decision has been made, reciting the basis on which the decision was made, including an estimate of the debt service savings to be achieved and the calculations upon which the trust relied when making the decision to issue refunding bonds. The report shall also disclose the intent of the trust to issue and sell the refunding bonds at public or private sale and the reasons therefor.

k.The Joint Budget Oversight Committee, or its successor, shall have authority to approve or disapprove the sale of refunding bonds as included in each report submitted in accordance with subsection j. of this section. The Joint Budget Oversight Committee, or its successor, shall approve or disapprove the sale of refunding bonds within 10 business days after physical receipt of the report. The Joint Budget Oversight Committee, or its successor, shall notify the trust in writing of the approval or disapproval as expeditiously as possible.

l.No refunding bonds shall be issued unless the report has been submitted to and approved by the Joint Budget Oversight Committee, or its successor, as set forth in subsection k. of this section.

m. Within 30 days after the sale of the refunding bonds, the trust shall notify the Joint Budget Oversight Committee, or its successor, of the result of that sale, including the prices and terms, conditions and regulations concerning the refunding bonds, and the actual amount of debt service savings to be realized as a result of the sale of refunding bonds.

n.The Joint Budget Oversight Committee, or its successor, shall, however, review all information and reports submitted in accordance with this section and may, on its own initiative, make observations and recommendations to the trust or to the Legislature, or both, as it deems appropriate.

L.1999,c.152,s.7; amended 2004, c.126, s.1.



Section 13:8C-8 - Powers Of Trust To Secure Payment Of Bonds, Notes, Other Obligations

13:8C-8. Powers of trust to secure payment of bonds, notes, other obligations
8.In any resolution of the trust authorizing or relating to the issuance of any bonds, notes or other obligations or in any indenture securing the bonds, notes or other obligations, the trust, in order to secure the payment of the bonds, notes or other obligations and in addition to its other powers, shall have the power by provisions therein, which shall constitute covenants by the trust and contracts with the holders of the bonds, notes or other obligations, to:

a.Pledge all or any part of its revenues or receipts to which its right then exists or may thereafter come into existence and other moneys or funds as the trust shall determine and the moneys derived therefrom, and the proceeds of any bonds, notes or other obligations;

b.Pledge any agreement, including a grant, agreement or contract with the federal government, the revenues or payments thereunder and the proceeds thereof;

c.Covenant against pledging all or any part of its revenues or receipts or its agreements and the revenues derived thereunder or the proceeds thereof and other moneys or funds as the trust shall determine and the moneys derived therefrom or against permitting or suffering any lien on any of the foregoing;

d.Covenant with respect to limitations on any right to sell, lease or otherwise dispose of any property of any kind;

e.Covenant as to any bonds, notes and other obligations to be issued and the limitations thereof and the terms and conditions thereof and as to the custody, application, investment, and disposition of the proceeds thereof;

f.Covenant as to the issuance of additional bonds, notes or other obligations or as to limitations on the issuance of additional bonds, notes or other obligations and on the incurring of other debts by it;

g.Covenant as to the payment of the principal of or interest on the bonds, notes or other obligations, as to the sources and methods of payment, as to the rank or priority of any bonds, notes or obligations with respect to any lien or security or as to the acceleration of the maturity of any bonds, notes or obligations;

h.Provide for the replacement of lost, stolen, destroyed or mutilated bonds, notes or other obligations;

i.Covenant against extending the time for the payment of bonds, notes or other obligations or interest thereon;

j.Covenant as to the redemption of bonds, notes or other obligations and privileges of exchange thereof for other bonds, notes or other obligations of the trust;

k.Covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for payment or redemption of bonds, notes or other obligations, reserves or other purposes and as to the use, investment, and disposition of the moneys held in the funds;

l.Establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds, notes or other obligations may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which the consent may be given;

m.Provide for the release of property, agreements, or revenues and receipts from any pledge and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge;

n.Provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the trust shall become or may be declared due and payable before maturity and the terms and conditions upon which any declaration and its consequences may be waived;

o.Vest in a trustee or trustees within or outside of the State such property, rights, powers and duties in trust as the trust may determine, and to limit the rights, duties and powers of that trustee or trustees;

p.Execute all bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties;

q.Pay the costs or expenses incident to the enforcement of the bonds, notes or other obligations or of the provisions of the resolution or of any covenant or agreement of the trust with the holders of its bonds, notes or other obligations;

r.Limit the rights of the holders of any bonds, notes or other obligations to enforce any pledge or covenant securing the bonds, notes or other obligations; and

s.Make covenants, in addition to the covenants herein expressly authorized, of like or different character, and to make covenants to do or refrain from doing acts and things as may be necessary, or convenient and desirable, in order to better secure bonds, notes or other obligations or which in the absolute discretion of the trust will tend to make bonds, notes or other obligations more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1999,c.152,s.8.



Section 13:8C-9 - Pledges Made By The Trust

13:8C-9. Pledges made by the trust
9.Any pledge of revenues, moneys, funds or other property made by the trust shall be valid and binding from the time when the pledge is made; the revenues, moneys, funds or other property so pledged and thereafter received by the trust shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the trust, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge of revenues, moneys or funds is created need be filed or recorded, except in the records of the trust.

L.1999,c.152,s.9.



Section 13:8C-10 - Immunity From Personal Liability

13:8C-10. Immunity from personal liability
10. Neither the members of the trust nor any person executing bonds, notes or other obligations issued pursuant to this act shall be liable personally on the bonds, notes or other obligations by reason of the issuance thereof.

L.1999,c.152,s.10.



Section 13:8C-11 - Establishment Of Reserves, Funds, Accounts

13:8C-11. Establishment of reserves, funds, accounts
11. The trust may establish reserves, funds or accounts as may be, in its discretion, necessary or desirable to further the accomplishment of the purposes of the trust or to comply with the provisions of any agreement made by or any resolution of the trust.

L.1999,c.152,s.11.



Section 13:8C-12 - Pledge, Covenant Of State

13:8C-12. Pledge, covenant of State
12. The State does hereby pledge to and covenant and agree with the holders of any bonds, notes or other obligations issued or incurred pursuant to the authorization of this act that the State will not limit or alter the rights or powers hereby vested in the trust in any way that would jeopardize the interest of the holders of the bonds, notes or other obligations or inhibit or prevent performance or fulfillment by the trust of the terms of any agreement made with the holders of the bonds, notes or other obligations, or prevent the trust from obtaining sufficient revenues which, together with other available funds, shall be sufficient to meet all expenses of the trust and fulfill the terms of any agreement made with the holders of the bonds, notes or other obligations, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, as provided in any agreement provided for in this act, until the bonds, notes or other obligations, together with interest thereon, are fully met and discharged or provided for. The failure of the State to appropriate moneys for any purpose of this act shall not be deemed or construed to be a violation of this section.

L.1999,c.152,s.12.



Section 13:8C-13 - Investment Of Moneys, Funds In The Trust

13:8C-13. Investment of moneys, funds in the trust
13. The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, notes or other obligations issued pursuant to this act, and the bonds, notes or other obligations shall be authorized security for any and all public deposits.

L.1999,c.152,s.13.



Section 13:8C-14 - Property Of Trust Declared Public

13:8C-14. Property of trust declared public
14. All property of the trust is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any political subdivision thereof. All bonds, notes or other obligations issued pursuant to this act are hereby declared to be issued by a body corporate and politic of the State and for an essential public and governmental purpose and the bonds, notes and other obligations, and the interest thereon and the income therefrom, and all funds, revenues, income and other moneys received or to be received by the trust and pledged or available to pay or secure the payment of the bonds, notes and other obligations, or interest thereon, shall at all times be exempt from taxation, except for transfer inheritance and estate taxes.

L.1999,c.152,s.14.



Section 13:8C-15 - Annual Fiscal Report To Governor, Legislature; Audits

13:8C-15. Annual fiscal report to Governor, Legislature; audits
15. On or before the first day of September in each year, commencing with the calendar year after the date of enactment of this act, the trust shall make an annual report of its activities for the preceding State fiscal year to the Governor and to the Legislature, in addition to responding to other requests made by the Legislature from time to time. The report shall set forth a complete operating and financial statement covering its operations during the year, a long range financing plan for the next five years and a more specific short range financing plan for the next year with respect to providing the funding necessary to achieve the goals and objectives of this act, and a summary of the progress made to date on achieving those goals and objectives. The trust shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof shall be considered an expense of the trust and a copy thereof shall be filed with the Director of the Division of Budget and Accounting in the Department of the Treasury. Notwithstanding the provisions of any law to the contrary, the State Auditor, or the State Auditor's legally authorized representative, may examine the accounts and books of the trust.

L.1999,c.152,s.15.



Section 13:8C-16 - Services Rendered To Trust

13:8C-16. Services rendered to trust
16. All officers, departments, boards, agencies, divisions, and commissions of the State are hereby authorized and empowered to render any and all services to the trust as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the trust. Insofar as possible, the cost and expense of any services shall be met and provided for by those officers, departments, boards, agencies, divisions and commissions.

L.1999,c.152,s.16.



Section 13:8C-17 - "Garden State Preservation Trust Fund Account"

13:8C-17. "Garden State Preservation Trust Fund Account"

17. a. There is established in the General Fund a special account to be known as the "Garden State Preservation Trust Fund Account." The State Treasurer shall credit to this account:

(1) In each State fiscal year from State fiscal year 2000 through and including State fiscal year 2009, an amount from the State revenue annually collected from the State tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), as amended and supplemented, equal to $98,000,000; and

(2) In each State fiscal year from State fiscal year 2010 through and including State fiscal year 2029, an amount from the State revenue annually collected from the State tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), as amended and supplemented, necessary to satisfy any payments relating to bonds, notes or other obligations, including refunding bonds, of the trust, but such amount shall not exceed $98,000,000 in any such State fiscal year.

b.In each State fiscal year, the amount credited to the Garden State Preservation Trust Fund Account shall be appropriated only for the purposes set forth in Article VIII, Section II, paragraph 7 of the State Constitution and this act.

c. (1) On the basis of a payment schedule provided annually by the trust to the State Treasurer for State fiscal year 2000 through and including State fiscal year 2009, the State Treasurer shall pay to the trust the amount credited to the Garden State Preservation Trust Fund Account, plus any interest or other income earned on the amount so credited prior to payment pursuant to this subsection, for each such State fiscal year as provided pursuant to paragraph (1) of subsection a. of this section and appropriated pursuant to subsection b. of this section, which the trust shall use for its purposes as set forth in this act. The State Treasurer also shall pay to the trust such other amounts as may be appropriated from time to time for use by the trust for its purposes as set forth in this act.

This paragraph shall not apply to such portion of the amount credited to the Garden State Preservation Trust Fund Account in State fiscal year 2000 that is appropriated pursuant to the annual appropriations act for State fiscal year 2000 (P.L.1999, c.138) to pay the cost of projects listed in that act for the purposes set forth in Article VIII, Section II, paragraph 7 of the State Constitution.

(2) In each State fiscal year from State fiscal year 2010 through and including State fiscal year 2029, the State Treasurer shall pay to the trust the amount credited to the Garden State Preservation Trust Fund Account for that State fiscal year as provided pursuant to paragraph (2) of subsection a. of this section and appropriated pursuant to subsection b. of this section, which the trust shall use for its purposes as set forth in this act. The State Treasurer also shall pay to the trust such other amounts as may be appropriated from time to time for use by the trust for its purposes as set forth in this act.

d.Any repayments of the principal and interest on loans issued to local government units for the acquisition or development of lands for recreation and conservation purposes pursuant to subsection b. of section 27 of this act credited to the Garden State Preservation Trust Fund Account as provided pursuant to Article VIII, Section II, paragraph 7 of the State Constitution shall be deposited in the Garden State Green Acres Preservation Trust Fund established pursuant to section 19 of this act.

L.1999,c.152,s.17.



Section 13:8C-18 - Transfers For Deposit To Preservation Trust Funds

13:8C-18. Transfers for deposit to preservation trust funds
18. a. In each State fiscal year, from State fiscal year 2000 through and including State fiscal year 2009, the trust shall transfer to the State Treasurer for deposit into:

(1) the Garden State Green Acres Preservation Trust Fund, established pursuant to section 19 of this act, 60% of such amounts as are available from:

(a) the amount paid to the trust for that State fiscal year pursuant to subsection c. of section 17 of this act, net of the amount necessary to be deposited in the Garden State Historic Preservation Trust Fund pursuant to paragraph (3) of this subsection and net of any amount that shall be retained by the trust to make any necessary payments related to bonds, notes or other obligations, including refunding bonds, issued by the trust; and

(b) such proceeds raised by the trust for the purposes set forth in Article VIII, Section II, paragraph 7 of the State Constitution and this act through the issuance of bonds, notes or other obligations;

(2) the Garden State Farmland Preservation Trust Fund, established pursuant to section 20 of this act, 40% of such amounts as are available from:

(a) the amount paid to the trust for that State fiscal year pursuant to subsection c. of section 17 of this act, net of the amount necessary to be deposited in the Garden State Historic Preservation Trust Fund pursuant to paragraph (3) of this subsection and net of any amount that shall be retained by the trust to make any necessary payments related to bonds, notes or other obligations, including refunding bonds, issued by the trust; and

(b) such proceeds raised by the trust for the purposes set forth in Article VIII, Section II, paragraph 7 of the State Constitution and this act through the issuance of bonds, notes or other obligations; and

(3) the Garden State Historic Preservation Trust Fund, established pursuant to section 21 of this act, the sum of $6,000,000 per year from the amount paid to the trust for that State fiscal year pursuant to subsection c. of section 17 of this act.

b. (1) Of the amount deposited each State fiscal year into the Garden State Green Acres Preservation Trust Fund pursuant to paragraph (1) of subsection a. of this section, or received into the fund each State fiscal year from other sources: 50% thereof shall be allocated for the purposes of paying the cost of acquisition and development of lands by the State for recreation and conservation purposes; 40% thereof shall be allocated for the purposes of providing grants and loans to assist local government units to pay the cost of acquisition and development of lands for recreation and conservation purposes; and 10% thereof shall be allocated for the purposes of providing grants to assist qualifying tax exempt nonprofit organizations to pay the cost of acquisition and development of lands for recreation and conservation purposes, all as provided pursuant to this act.

(2) Notwithstanding the provisions of this subsection to the contrary, any repayments of the principal and interest on loans issued to local government units for the acquisition or development of lands for recreation and conservation purposes pursuant to subsection b. of section 27 of this act, including repayments received after June 30, 2009, shall be allocated only for the issuance of additional loans to local government units for the acquisition or development of lands for recreation and conservation purposes pursuant to subsection b. of section 27 of this act.

c. (1) Notwithstanding the provisions of this section to the contrary, the trust, after conducting at least one public hearing upon at least 60 days' advance public notice thereof, and upon finding that it would further the purposes of Article VIII, Section II, paragraph 7 of the State Constitution and this act, may (a) alter for a specific and identified State fiscal year the funding allocation percentages or levels set for or within each of the trust funds as prescribed pursuant to this section for that State fiscal year, or (b) request the State Treasurer to transfer moneys from one trust fund to another trust fund, to respond to the special needs and funding priorities of the State within a specific and identified State fiscal year, respond to exigent circumstances, take advantage of unexpected opportunities, or maximize the impact of financial resources applied to the purposes of any particular funding category. Upon receipt of any such request from the trust, the State Treasurer shall transfer the moneys between the trust funds in the manner prescribed by the trust. Moneys so transferred from a trust fund shall not be required to be repaid to the trust fund from which they were transferred, provided that the moneys so transferred are expended for any of the purposes authorized by Article VIII, Section II, paragraph 7 of the State Constitution or this act.

(2) Moneys deposited into the Garden State Green Acres Preservation Trust Fund from the repayments of the principal and interest on loans, including repayments received after June 30, 2009, issued to local government units for the acquisition or development of lands for recreation and conservation purposes pursuant to subsection b. of section 27 of this act shall not be subject to transfer to other trust funds or be made available for other purposes authorized for moneys deposited into the Garden State Green Acres Preservation Trust Fund; such repayments shall be allocated only for the issuance of additional loans to local government units for the acquisition or development of lands for recreation and conservation purposes as provided pursuant to subsection b. of section 27 of this act.

d.All administrative costs and expenses, including but not limited to salaries, fringe and other benefits, equipment, materials, direct and indirect costs, and non-salaried administrative costs, of the Department of Environmental Protection, the State Agriculture Development Committee, the New Jersey Historic Trust, and any other State entity incurred in connection with the implementation or administration of Article VIII, Section II, paragraph 7 of the State Constitution or this act shall be paid from the General Fund and not from constitutionally dedicated moneys.

L.1999,c.152,s.18.



Section 13:8C-18.1 - Allocation Of Amount Exceeding $1,000,000,000.

13:8C-18.1 Allocation of amount exceeding $1,000,000,000.
3.Of the total of up to $1,150,000,000 in proceeds raised by the trust from the issuance of bonds, notes or other obligations, and transferred by the trust to the State Treasurer and deposited by the State Treasurer into the Garden State Green Acres Preservation Trust Fund established pursuant to section 19 of P.L.1999, c.152 (C.13:8C-19) and the Garden State Farmland Preservation Trust Fund established pursuant to section 20 of P.L.1999, c.152 (C.13:8C-20) as required pursuant to subsection a. of section 18 of P.L.1999, c.152 (C.13:8C-18), any amounts exceeding $1,000,000,000 in such proceeds shall be allocated and deposited into those two trust funds as follows notwithstanding the provisions of subsection a. of section 18 of P.L.1999, c.152 (C.13:8C-18) to the contrary:

a.80% thereof to the Garden State Green Acres Preservation Trust Fund to be used for the purposes of that trust fund; and

b.20% thereof to the Garden State Farmland Preservation Trust Fund to be used for the purposes of that trust fund.

L.2004,c.126,s.3.



Section 13:8C-19 - "Garden State Green Acres Preservation Trust Fund."

13:8C-19 "Garden State Green Acres Preservation Trust Fund."

19.The State Treasurer shall establish a fund to be known as the "Garden State Green Acres Preservation Trust Fund." The State Treasurer shall deposit into the fund all moneys transferred from the trust to the State Treasurer for deposit into the fund pursuant to paragraph (1) of subsection a. of section 18 of this act and any other moneys appropriated by law for deposit into the fund. Moneys in the fund shall be invested in permitted investments or shall be held in interest-bearing accounts in those depositories as the State Treasurer may select, and may be invested and reinvested in permitted investments or as other trust funds in the custody of the State Treasurer in the manner provided by law. All interest or other income or earnings derived from the investment or reinvestment of moneys in the fund shall be credited to the fund. Moneys derived from the payment of principal and interest on the loans to local government units authorized in subsection b. of section 27 of this act shall also be held in the fund. Such grants, contributions, donations, and reimbursements from federal aid programs, including but not limited to funding received by the State from the federal Land and Water Conservation Fund, 16 U.S.C. s.4601-4 et al., and from other public or private sources as may be used lawfully for the purposes of section 26 of this act shall also be held in the fund, but shall be expended in accordance with any purposes for which the moneys were designated and in compliance with any conditions or requirements attached thereto. The moneys in the fund are specifically dedicated and shall be applied to the cost of the purposes set forth in section 26 of this act. Moneys derived from the payment of principal and interest on the loans to local government units authorized in subsection b. of section 27 of this act are specifically dedicated for the issuance of additional loans in accordance with subsection b. of section 27 of this act. Moneys in the fund shall not be expended except in accordance with appropriations from the fund made by law. Unexpended moneys due to project withdrawals, cancellations, or cost savings shall be returned to the fund, except as otherwise provided pursuant to paragraph (3) of subsection a. of section 23 of this act, to be used for the purposes of the fund.

L.1999,c.152,s.19; amended 2005, c.281, s.2.



Section 13:8C-20 - "Garden State Farmland Preservation Trust Fund."

13:8C-20 "Garden State Farmland Preservation Trust Fund."

20.The State Treasurer shall establish a fund to be known as the "Garden State Farmland Preservation Trust Fund." The State Treasurer shall deposit into the fund all moneys transferred from the trust to the State Treasurer for deposit into the fund pursuant to paragraph (2) of subsection a. of section 18 of this act and any other moneys appropriated by law for deposit into the fund. Moneys in the fund shall be invested in permitted investments or shall be held in interest-bearing accounts in those depositories as the State Treasurer may select, and may be invested and reinvested in permitted investments or as other trust funds in the custody of the State Treasurer in the manner provided by law. All interest or other income or earnings derived from the investment or reinvestment of moneys in the fund shall be credited to the fund. Such grants, contributions, donations, and reimbursements from federal aid programs and from other public or private sources as may be used lawfully for the purposes of section 37 of this act shall also be held in the fund, but shall be expended in accordance with any purposes for which the moneys were designated and in compliance with any conditions or requirements attached thereto. The moneys in the fund are specifically dedicated and shall be applied to the cost of the purposes set forth in section 37 of this act. Moneys in the fund shall not be expended except in accordance with appropriations from the fund made by law. Unexpended moneys due to project withdrawals, cancellations, or cost savings shall be returned to the fund, except as otherwise provided pursuant to paragraph (3) of subsection b. of section 23 of this act, to be used for the purposes of the fund.

L.1999,c.152,s.20; amended 2005, c.281, s.3.



Section 13:8C-21 - "Garden State Historic Preservation Trust Fund."

13:8C-21 "Garden State Historic Preservation Trust Fund."

21.The State Treasurer shall establish a fund to be known as the "Garden State Historic Preservation Trust Fund." The State Treasurer shall deposit into the fund all moneys transferred from the Garden State Preservation Trust to the State Treasurer for deposit into the fund pursuant to paragraph (3) of subsection a. of section 18 of this act and any other moneys appropriated by law for deposit into the fund. Moneys in the fund shall be invested in permitted investments or shall be held in interest-bearing accounts in those depositories as the State Treasurer may select, and may be invested and reinvested in permitted investments or as other trust funds in the custody of the State Treasurer in the manner provided by law. All interest or other income or earnings derived from the investment or reinvestment of moneys in the fund shall be credited to the fund. Such grants, contributions, donations, and reimbursements from federal aid programs and from other public or private sources as may be used lawfully for the purposes of section 41 of this act shall also be held in the fund, but shall be expended in accordance with any purposes for which the moneys were designated and in compliance with any conditions or requirements attached thereto. The moneys in the fund are specifically dedicated and shall be applied to the cost of the purposes set forth in section 41 of this act. Moneys in the fund shall not be expended except in accordance with appropriations from the fund made by law. Unexpended moneys due to project withdrawals, cancellations, or cost savings shall be returned to the fund, except as otherwise provided pursuant to paragraph (3) of subsection c. of section 23 of this act, to be used for the purposes of the fund.

L.1999,c.152,s.21; amended 2005, c.281, s.4.



Section 13:8C-22 - Audits By State Auditor

13:8C-22. Audits by State Auditor
22. a. The State Auditor shall conduct audits of the expenditures from the Garden State Green Acres Preservation Trust Fund, the Garden State Farmland Preservation Trust Fund, and the Garden State Historic Preservation Trust Fund as necessary to determine from time to time whether moneys from those funds have been expended for costs consistent with Article VIII, Section II, paragraph 7 of the State Constitution, this act, any appropriations of those moneys made by the Legislature, and any requirements established therefor by the trust. The State Auditor shall transmit the audit to the President of the Senate and the Speaker of the General Assembly, and to the members of the Senate Budget and Appropriations Committee, the Assembly Appropriations Committee, and the Joint Budget Oversight Committee, or their successors. The State Auditor shall also provide copies of the audit to the Governor, the State Treasurer, and the trust.

b.The State Auditor shall review bond, note and other obligation issuances of the trust and report annually to the members of the Senate Budget and Appropriations Committee, the Assembly Appropriations Committee, and the Joint Budget Oversight Committee, or their successors, on the status of the bonds, notes and other obligations of the trust and projects financed from the proceeds of the bonds, notes or other obligations. The report shall include the investment status of all unexpended bond, note or other obligation proceeds and provide a description of any bond, note or other obligation issues expected during a fiscal year, including type of issue, estimated amount of bonds, notes or other obligations to be issued, and the expected month of sale.

L.1999,c.152,s.22.



Section 13:8C-23 - Submission Of Recommendations, Requests For Funding.

13:8C-23 Submission of recommendations, requests for funding.
23. a. (1) At least twice each State fiscal year, the Department of Environmental Protection shall submit to the trust a list of projects that the department recommends to receive funding from: the Garden State Green Acres Preservation Trust Fund, based upon a priority system, ranking criteria, and funding policies established by the department pursuant to P.L.1999, c.152 (C.13:8C-1 et seq.); or any Green Acres bond act with respect to moneys allocated therein for appropriation for the purpose of acquiring or developing lands for recreation and conservation purposes, based upon a priority system, ranking criteria, and funding policies established by the department pursuant to law and any rules or regulations adopted pursuant thereto.

To the extent the department receives a sufficient number of applications from local government units for the funding of projects to acquire or develop, for recreation and conservation purposes, lands located in municipalities eligible to receive State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.), and those projects qualify for funding based upon the priority system, ranking criteria, and funding policies established by the department, in any State fiscal year the percentage of funding from the Garden State Green Acres Preservation Trust Fund for such projects recommended by the department shall be substantially equivalent to or greater than the percentage derived by dividing the total amount allocated pursuant to P.L.1983, c.354, P.L.1987, c.265, P.L.1989, c.183, P.L.1992, c.88, and P.L.1995, c.204, for local government unit projects for recreation and conservation purposes in municipalities eligible to receive State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) by the total amount allocated pursuant to P.L.1983, c.354, P.L.1987, c.265, P.L.1989, c.183, P.L.1992, c.88, and P.L.1995, c.204, for all local government unit projects for recreation and conservation purposes. In any State fiscal year, not less than 20% of the total amount of funding from the Garden State Green Acres Preservation Trust Fund for all State projects to acquire and develop lands for recreation and conservation purposes throughout the State recommended by the department shall be for State projects located in highly populated counties of the State with population densities of at least 1,000 persons per square mile according to the latest federal decennial census.

The trust shall review the list and may make such deletions, but not additions, of projects therefrom as it deems appropriate and in accordance with the procedures established for such deletions pursuant to subsection d. of this section, whereupon the trust shall approve the list. At least twice each State fiscal year: (a) the trust shall prepare, and submit to the Governor and to the President of the Senate and the Speaker of the General Assembly for introduction in the Legislature, proposed legislation appropriating moneys from the Garden State Green Acres Preservation Trust Fund, or from any Green Acres bond act with respect to moneys allocated therein for appropriation for the purpose of acquiring or developing lands for recreation and conservation purposes, to fund projects on any such list; and (b) the Legislature may approve one or more appropriation bills containing a project list or lists submitted by the trust pursuant to this paragraph.

(2)Any act appropriating moneys from the Garden State Green Acres Preservation Trust Fund, or from any Green Acres bond act with respect to moneys allocated therein for appropriation for the purpose of acquiring or developing lands for recreation and conservation purposes, shall identify the particular project or projects to be funded by those moneys, and any expenditure for a project for which the location is not identified by county and municipality in the appropriation shall require the approval of the Joint Budget Oversight Committee or its successor.

Moneys may be appropriated to a local government unit that has prepared and adopted an open space acquisition and development plan approved by the department, or to a qualifying tax exempt nonprofit organization that in cooperation and with the approval of a local government unit is implementing or assisting in the implementation of an open space acquisition and development plan adopted by the local government unit and approved by the department, without identifying in the act the particular project or projects to be funded, provided that the appropriation will be expended in accordance with that approved plan and, with respect to Green Acres bond act moneys, the appropriation in that form is not inconsistent with the Green Acres bond act.

(3)Any transfer of moneys appropriated from the Garden State Green Acres Preservation Trust Fund, or from any Green Acres bond act with respect to moneys allocated therein for appropriation for the purpose of acquiring or developing lands for recreation and conservation purposes, or any change in project sponsor, site, or type that has received an appropriation from the fund or from a Green Acres bond act, shall require the approval of the Joint Budget Oversight Committee or its successor but shall not require the approval of the Garden State Preservation Trust.

b. (1) At least once each State fiscal year, the State Agriculture Development Committee shall submit to the trust a request for funding that includes a list of projects that the committee recommends to receive funding from the Garden State Farmland Preservation Trust Fund, based upon a priority system, ranking criteria, and funding policies established by the committee pursuant to P.L.1999, c.152 (C.13:8C-1 et seq.) and the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et seq.), and any rules or regulations adopted pursuant thereto. The trust shall review the request and may make such deletions, but not additions, of projects therefrom as it deems appropriate and in accordance with the procedures established for such deletions pursuant to subsection d. of this section, whereupon the trust shall approve the request. At least once each State fiscal year: (a) the trust shall prepare, and submit to the Governor and to the President of the Senate and the Speaker of the General Assembly for introduction in the Legislature, proposed legislation appropriating moneys from the Garden State Farmland Preservation Trust Fund to fund the request, including the projects on any such list; and (b) the Legislature may approve one or more appropriation bills containing the request and any project list or lists submitted by the trust pursuant to this paragraph.

Notwithstanding the provisions of this paragraph to the contrary, in any request submitted by the committee to the trust for funding to pay the cost of acquisition by the State of development easements on farmland or the cost of acquisition by the State, a local government unit, or a qualifying tax exempt nonprofit organization of fee simple titles to farmland, the committee shall not be required to submit a list of projects for which those funds are to be expended.

(2)Any act appropriating moneys from the Garden State Farmland Preservation Trust Fund shall identify the particular project or projects to be funded with those moneys, and any expenditure for a project for which the location is not identified by county and municipality in the appropriation shall require the approval of the Joint Budget Oversight Committee or its successor.

Notwithstanding the provisions of this paragraph to the contrary, any appropriation of moneys from the fund to pay the cost of acquisition by the State of a development easement on farmland or the cost of acquisition by the State, a local government unit, or a qualifying tax exempt nonprofit organization of a fee simple title to farmland shall not be required to identify the particular project or identify its location by county or municipality, and the expenditure of those moneys shall not require the approval of the Joint Budget Oversight Committee or its successor.

(3)Any transfer of moneys appropriated from the Garden State Farmland Preservation Trust Fund, or change in project sponsor, site, or type that has received an appropriation from the fund, shall require the approval of the Joint Budget Oversight Committee or its successor but shall not require the approval of the Garden State Preservation Trust.

c. (1) At least once each State fiscal year, or at such other interval as the New Jersey Historic Trust in consultation with the Garden State Preservation Trust deems appropriate, the New Jersey Historic Trust shall submit to the Garden State Preservation Trust a list of projects that the New Jersey Historic Trust recommends to receive funding from the Garden State Historic Preservation Trust Fund, based upon a priority system, ranking criteria, and funding policies established by the New Jersey Historic Trust pursuant to P.L.1999, c.152 (C.13:8C-1 et seq.) and P.L.1967, c.124 (C.13:1B-15.111 et al.), and any rules or regulations adopted pursuant thereto. The Garden State Preservation Trust shall review the list and may make such deletions, but not additions, of projects therefrom as it deems appropriate and in accordance with the procedures established for such deletions pursuant to subsection d. of this section, whereupon the Garden State Preservation Trust shall approve the list. At least once each State fiscal year, or at such other interval as the Garden State Preservation Trust in consultation with the New Jersey Historic Trust deems appropriate: (a) the Garden State Preservation Trust shall prepare, and submit to the Governor and to the President of the Senate and the Speaker of the General Assembly for introduction in the Legislature, proposed legislation appropriating moneys from the Garden State Historic Preservation Trust Fund to fund projects on any such list; and (b) the Legislature may approve one or more appropriation bills containing a project list or lists submitted by the Garden State Preservation Trust pursuant to this paragraph.

(2)Any act appropriating moneys from the Garden State Historic Preservation Trust Fund shall identify the particular project or projects to be funded by those moneys, and any expenditure for a project for which the location is not identified by county and municipality in the appropriation shall require the approval of the Joint Budget Oversight Committee or its successor.

(3)Any transfer of moneys appropriated from the Garden State Historic Preservation Trust Fund, or change in project sponsor, site, or type that has received an appropriation from the fund, shall require the approval of the Joint Budget Oversight Committee or its successor but shall not require the approval of the Garden State Preservation Trust.

d.Whenever the Garden State Preservation Trust deletes a project from a list of projects that has been submitted to the Garden State Preservation Trust pursuant to subsection a., b., or c. of this section, the Garden State Preservation Trust shall, in consultation with the applicant and the department, the committee, or the New Jersey Historic Trust, as the case may be, review and reevaluate the merits and validity of the project. After completion of this review and reevaluation, if the department, committee, or New Jersey Historic Trust, as the case may be, continues to recommend funding of the project, it shall transmit its reasons therefor in writing to the Garden State Preservation Trust and place the project on the next or a subsequent list of projects submitted to the Garden State Preservation Trust pursuant to subsection a., b., or c. of this section. The Garden State Preservation Trust shall include the project in the next proposed legislation appropriating moneys from the Garden State Green Acres Preservation Trust Fund, Green Acres bond act, Garden State Farmland Preservation Trust Fund, or Garden State Historic Preservation Trust Fund, as the case may be, that is submitted to the Governor, President of the Senate, and Speaker of the General Assembly pursuant to subsection a., b., or c. of this section, together with a written report setting forth the rationale of the Garden State Preservation Trust in recommending deletion of the project from the proposed legislation and the rationale of the department, committee, or New Jersey Historic Trust, as the case may be, in recommending retention of the project in the proposed legislation.

e.The Garden State Preservation Trust may at any time suggest projects to be considered or rejected for consideration by the department, the committee, or the New Jersey Historic Trust in the preparation of recommended project funding lists pursuant to this section.

f.Projects involving the joint effort of more than one level of government or qualifying tax exempt nonprofit organization, or the joint effort of the department, the committee, and the New Jersey Historic Trust, or any combination thereof, shall be encouraged.

g.For the purposes of efficiency and convenience, nothing in this section shall prohibit the Garden State Preservation Trust from combining the project lists, in whole or in part, of the department, committee, and New Jersey Historic Trust into one proposed appropriation bill or bills to be submitted to the Governor and Legislature for consideration and enactment into law as otherwise prescribed pursuant to this section.

h.The total amount appropriated in any State fiscal year from the Garden State Green Acres Preservation Trust Fund and the Garden State Farmland Preservation Trust Fund for proposed projects pursuant to subsections a. and b. of this section shall not exceed $350,000,000, excluding grants, contributions, donations, and reimbursements from federal aid programs, including but not limited to funding received by the State from the federal Land and Water Conservation Fund, 16 U.S.C. s.4601-4 et al., and from other public or private sources as may be used lawfully for such projects.

L.1999,c.152,s.23; amended 2000, c.10; 2000, c.91; 2004, c.126, s.2; 2005, c.178, s.6.



Section 13:8C-24 - Office Of Green Acres Established.

13:8C-24 Office of Green Acres established.

24. a. (1) There is established in the Department of Environmental Protection the Office of Green Acres. The commissioner may appoint an administrator or director who shall supervise the office, and the department may employ such other personnel and staff as may be required to carry out the duties and responsibilities of the department and the office pursuant to this act, all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes. Persons appointed or employed as provided pursuant to this subsection shall be compensated in a manner similar to other employees in the Executive Branch, and their compensation shall be determined by the Civil Service Commission.

(2)The Green Acres Program in the Department of Environmental Protection, together with all of its functions, powers and duties, are continued and transferred to and constituted as the Office of Green Acres in the Department of Environmental Protection. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Green Acres Program, the same shall mean and refer to the Office of Green Acres in the Department of Environmental Protection. This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

b.The duties and responsibilities of the office shall be as follows:

(1)Administer all provisions of this act pertaining to funding the acquisition and development of lands for recreation and conservation purposes as authorized pursuant to Article VIII, Section II, paragraph 7 of the State Constitution;

(2)Continue to administer all grant and loan programs for the acquisition and development of lands for recreation and conservation purposes, including the Green Trust, established or funded for those purposes pursuant to: P.L.1961, c.45 (C.13:8A-1 et seq.); P.L.1971, c.419 (C.13:8A-19 et seq.); P.L.1975, c.155 (C.13:8A-35 et seq.); or any Green Acres bond act; and

(3)Adopt, with the approval of the commissioner and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations:

(a)establishing application procedures for grants and loans for the acquisition and development of lands for recreation and conservation purposes, criteria and policies for the evaluation and priority ranking of projects for eligibility to receive funding for recreation and conservation purposes using constitutionally dedicated moneys, any conditions that may be placed on the award of a grant or loan for recreation and conservation purposes pursuant to this act, and any restrictions that may be placed on the use of lands acquired or developed with a grant or loan for recreation and conservation purposes pursuant to this act. The criteria and policies established pursuant to this subparagraph for the evaluation and priority ranking of projects for eligibility to receive funding for recreation and conservation purposes using constitutionally dedicated moneys may be based upon, but need not be limited to, such factors as: protection of the environment, natural resources, water resources, watersheds, aquifers, wetlands, floodplains and flood-prone areas, stream corridors, beaches and coastal resources, forests and grasslands, scenic views, biodiversity, habitat for wildlife, rare, threatened, or endangered species, and plants; degree of likelihood of development; promotion of greenways; provision for recreational access and use; protection of geologic, historic, archaeological, and cultural resources; relative cost; parcel size; and degree of public support; and

(b)addressing any other matters deemed necessary to implement and carry out the goals and objectives of Article VIII, Section II, paragraph 7 of the State Constitution and this act with respect to the acquisition and development of lands for recreation and conservation purposes; and

(4)Establishing criteria and policies for the evaluation and priority ranking of State projects to acquire and develop lands for recreation and conservation purposes using constitutionally dedicated moneys, which criteria and policies may be based upon, but need not be limited to, such factors as: protection of the environment, natural resources, water resources, watersheds, aquifers, wetlands, floodplains and flood-prone areas, stream corridors, beaches and coastal resources, forests and grasslands, scenic views, biodiversity, habitat for wildlife, rare, threatened, or endangered species, and plants; degree of likelihood of development; promotion of greenways; provision for recreational access and use; protection of geologic, historic, archaeological, and cultural resources; relative cost; parcel size; and degree of public support.

L.1999, c.152, s.24; amended 2002, c.76, s.2; 2008, c.29, s.114.



Section 13:8C-25 - Biennial Progress Report To Governor, Legislature By The Trust.

13:8C-25 Biennial progress report to Governor, Legislature by the trust.

25.Within one year after the date of enactment of this act, and biennially thereafter until and including 2008, the Garden State Preservation Trust, after consultation with the Department of Environmental Protection, the State Agriculture Development Committee, the New Jersey Historic Trust, the Pinelands Commission, the Highlands Water Protection and Planning Council, and the Office of State Planning in the Department of Community Affairs, shall prepare and submit to the Governor and the Legislature a written report, which shall:

a.Describe the progress being made on achieving the goals and objectives of Article VIII, Section II, paragraph 7 of the State Constitution and this act with respect to the acquisition and development of lands for recreation and conservation purposes, the preservation of farmland, and the preservation of historic properties, and provide recommendations with respect to any legislative, administrative, or local action that may be required to ensure that those goals and objectives may be met in the future;

b.Tabulate, both for the reporting period and cumulatively, the total acreage for the entire State, and the acreage in each county and municipality, of lands acquired for recreation and conservation purposes and of farmland preserved for farmland preservation purposes that have been applied toward meeting the goals and objectives of Article VIII, Section II, paragraph 7 of the State Constitution and this act with respect to the acquisition of lands for recreation and conservation purposes and the preservation of farmland;

c.Tabulate, both for the reporting period and cumulatively, the total acreage for the entire State, and the acreage in each county and municipality, of any donations of land that have been applied toward meeting the goals and objectives of Article VIII, Section II, paragraph 7 of the State Constitution and this act with respect to the acquisition of lands for recreation and conservation purposes and the preservation of farmland;

d.List, both for the reporting period and cumulatively, and by project name, project sponsor, and location by county and municipality, all historic preservation projects funded with constitutionally dedicated moneys in whole or in part;

e.Indicate those areas of the State where, as designated by the Department of Environmental Protection in the Open Space Master Plan prepared pursuant to section 5 of P.L.2002, c.76 (C.13:8C-25.1), the acquisition and development of lands by the State for recreation and conservation purposes is planned or is most likely to occur, and those areas of the State where there is a need to protect water resources, including the identification of lands where protection is needed to assure adequate quality and quantity of drinking water supplies in times of drought, indicate those areas of the State where the allocation of constitutionally dedicated moneys for farmland preservation purposes is planned or is most likely to occur, and provide a proposed schedule and expenditure plan for those acquisitions, developments, and allocations, for the next reporting period, which shall include an explanation of how those acquisitions, developments, and allocations will be distributed throughout all geographic regions of the State to the maximum extent practicable and feasible;

f.List any surplus real property owned by the State or an independent authority of the State that may be utilizable for recreation and conservation purposes or farmland preservation purposes, and indicate what action has been or must be taken to effect a conveyance of those lands to the department, the committee, local government units, qualifying tax exempt nonprofit organizations, or other entities or persons so that the lands may be preserved and used for those purposes;

g.List, for the reporting period, all projects for which applications for funding under the Green Acres, farmland preservation, and historic preservation programs were received but not funded with constitutionally dedicated moneys during the reporting period, and the reason or reasons why those projects were not funded;

h.Provide, for the reporting period, a comparison of the amount of constitutionally dedicated moneys annually appropriated for local government unit projects for recreation and conservation purposes in municipalities eligible to receive State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) to the average amount of Green Acres bond act moneys annually appropriated for such projects in the years 1984 through 1998; and

i.Tabulate, both for the reporting period and cumulatively, the total acreage for the entire State, and the acreage in each county and municipality, of lands acquired for recreation and conservation purposes that protect water resources and that protect flood-prone areas.

L.1999,c.152,s.25; amended 2002, c.76, s.3; 2004, c.120, s.51.



Section 13:8C-25.1 - Submission Of Open Space Master Plan.

13:8C-25.1 Submission of Open Space Master Plan.

5. a. Within one year after the date of enactment of P.L.2002, c.76 (C.13:8C-25.1 et al.), and annually thereafter, the Department of Environmental Protection, in consultation with the Office of State Planning in the Department of Community Affairs, the Pinelands Commission, and the Highlands Water Protection and Planning Council, shall prepare and submit to the Governor and the Legislature an Open Space Master Plan, which shall indicate those areas of the State where the acquisition and development of lands by the State for recreation and conservation purposes is planned or is most likely to occur, and those areas of the State where there is a need to protect water resources, including the identification of lands where protection is needed to assure adequate quality and quantity of drinking water supplies in times of drought, and which shall provide a proposed schedule and expenditure plan for those acquisitions and developments for the next reporting period, which shall include an explanation of how those acquisitions and developments will be distributed throughout all geographic regions of the State to the maximum extent practicable and feasible.

b.The department shall provide any information the Garden State Preservation Trust deems necessary in preparing its biennial report pursuant to section 25 of P.L.1999, c.152 (C.13:8C-25).

L.2002,c.76,s.5; amended 2004, c.120, s.52.



Section 13:8C-26 - Allocation Of Funds Appropriated; Conditions.

13:8C-26 Allocation of funds appropriated; conditions.

26. a. Moneys appropriated from the Garden State Green Acres Preservation Trust Fund to the Department of Environmental Protection shall be used by the department to:

(1)Pay the cost of acquisition and development of lands by the State for recreation and conservation purposes;

(2)Provide grants and loans to assist local government units to pay the cost of acquisition and development of lands for recreation and conservation purposes; and

(3)Provide grants to assist qualifying tax exempt nonprofit organizations to pay the cost of acquisition and development of lands for recreation and conservation purposes.

b.The expenditure and allocation of constitutionally dedicated moneys for recreation and conservation purposes shall reflect the geographic diversity of the State to the maximum extent practicable and feasible.

c. (1) Notwithstanding the provisions of section 5 of P.L.1985, c.310 (C.13:18A-34) or this act, or any rule or regulation adopted pursuant thereto, to the contrary, the value of a pinelands development credit, allocated to a parcel pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.) and the pinelands comprehensive management plan adopted pursuant thereto, shall be made utilizing a value to be determined by either appraisal, regional averaging based upon appraisal data, or a formula supported by appraisal data. The appraisal and appraisal data shall consider as appropriate: land values in the pinelands regional growth areas; land values in counties, municipalities, and other areas reasonably contiguous to, but outside of, the pinelands area; and other relevant factors as may be necessary to maintain the environmental, ecological, and agricultural qualities of the pinelands area.

(2)No pinelands development credit allocated to a parcel of land pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.) and the pinelands comprehensive management plan adopted pursuant thereto that is acquired or obtained in connection with the acquisition of the parcel for recreation and conservation purposes by the State, a local government unit, or a qualifying tax exempt nonprofit organization using constitutionally dedicated moneys in whole or in part may be conveyed in any manner. All such pinelands development credits shall be retired permanently.

d.(Deleted by amendment, P.L.2010, c.70)

e.Moneys appropriated from the fund may be used to match grants, contributions, donations, or reimbursements from federal aid programs or from other public or private sources established for the same or similar purposes as the fund.

f.Moneys appropriated from the fund shall not be used by local government units or qualifying tax exempt nonprofit organizations to acquire lands that are already permanently preserved for recreation and conservation purposes, as determined by the department.

g.Whenever lands are donated to the State by a public utility, as defined pursuant to Title 48 of the Revised Statutes, for recreation and conservation purposes, the commissioner may make and keep the lands accessible to the public, unless the commissioner determines that public accessibility would be detrimental to the lands or any natural resources associated therewith.

h.Whenever the State acquires land for recreation and conservation purposes, the agency in the Department of Environmental Protection responsible for administering the land shall, within six months after the date of acquisition, inspect the land for the presence of any buildings or structures thereon which are or may be historic properties and, within 60 days after completion of the inspection, provide to the New Jersey Historic Preservation Office in the department (1) a written notice of its findings, and (2) for any buildings or structures which are or may be historic properties discovered on the land, a request for determination of potential eligibility for inclusion of the historic building or structure in the New Jersey Register of Historic Places. Whenever such a building or structure is discovered, a copy of the written notice provided to the New Jersey Historic Preservation Office shall also be sent to the New Jersey Historic Trust and to the county historical commission or advisory committee, the county historical society, the local historic preservation commission or advisory committee, and the local historical society if any of those entities exist in the county or municipality wherein the land is located.

i.(Deleted by amendment, P.L.2010, c.70)

j. (1) Commencing on the date of enactment of P.L.2004, c.120 (C.13:20-1 et al.) and through June 30, 2019 for lands located in the Highlands Region as defined pursuant to section 3 of P.L.2004, c.120 (C.13:20-3), when the department, a local government unit, or a qualifying tax exempt nonprofit organization seeks to acquire lands for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part or Green Acres bond act moneys in whole or in part, it shall conduct or cause to be conducted an appraisal or appraisals of the value of the lands that shall be made using (a) the land use zoning of the lands, and any State environmental laws or Department of Environmental Protection rules and regulations that may affect the value of the lands, subject to the appraisal and in effect at the time of proposed acquisition, and (b) the land use zoning of the lands, and any State environmental laws or Department of Environmental Protection rules and regulations that may affect the value of the lands, subject to the appraisal and in effect on January 1, 2004. The higher of those two values shall be utilized by the department, a local government unit, or a qualifying tax exempt nonprofit organization as the basis for negotiation with the landowner with respect to the acquisition price for the lands. The landowner shall be provided with both values determined pursuant to this paragraph.

A landowner may waive any of the requirements of this paragraph and may agree to sell the lands for less than the values determined pursuant to this paragraph.

The provisions of this paragraph shall be applicable only to lands the owner of which at the time of proposed acquisition is the same person who owned the lands on the date of enactment of P.L.2004, c.120 (C.13:20-1 et al.) and who has owned the lands continuously since that enactment date, or is an immediate family member of that person.

(2)(Deleted by amendment, P.L.2010, c.70)

(3)The requirements of this subsection shall be in addition to any other requirements of law, rule, or regulation not inconsistent therewith.

(4)This subsection shall not:

(a)apply in the case of lands to be acquired with federal moneys in whole or in part;

(b)(Deleted by amendment, P.L.2010, c.70); or

(c)alter any requirements to disclose information to a landowner pursuant to the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.).

(5)For the purposes of this subsection, "immediate family member" means a spouse, child, parent, sibling, aunt, uncle, niece, nephew, first cousin, grandparent, grandchild, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepparent, stepchild, stepbrother, stepsister, half brother, or half sister, whether the individual is related by blood, marriage, or adoption.

k.The department shall adopt guidelines for the evaluation and priority ranking process which shall be used in making decisions concerning the acquisition of lands by the State for recreation and conservation purposes using moneys from the Garden State Green Acres Preservation Trust Fund and from any other source. The guidelines shall be designed to provide, to the maximum extent practicable and feasible, that such moneys are spent equitably among the geographic areas of the State. The guidelines, and any subsequent revisions thereto, shall be published in the New Jersey Register. The adoption of the guidelines or of the revisions thereto, shall not be subject to the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

l.In making decisions concerning the acquisition of lands by the State for recreation and conservation purposes using moneys from the Garden State Green Acres Preservation Trust Fund, in the evaluation and priority ranking process the department shall accord three times the weight to acquisitions of lands that would protect water resources, and two times the weight to acquisitions of lands that would protect flood-prone areas, as those criteria are compared to the other criteria in the priority ranking process.

m.The department, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations that establish standards and requirements regulating any activity on lands acquired by the State for recreation and conservation purposes using constitutionally dedicated moneys to assure that the activity on those lands does not diminish the protection of surface water or groundwater resources.

Any rules and regulations adopted pursuant to this subsection shall not apply to activities on lands acquired prior to the adoption of the rules and regulations.

n. (1) The department, within three months after the date of the first meeting of the Highlands Water Protection and Planning Council established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), shall consult with and solicit recommendations from the council concerning land preservation strategies and acquisition plans in the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3).

The council's recommendations shall also address strategies and plans concerning establishment by the department of a methodology for prioritizing the acquisition of land in the Highlands preservation area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), for recreation and conservation purposes using moneys from the Garden State Green Acres Preservation Trust Fund, especially with respect to (a) any land that has declined substantially in value due to the implementation of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), and (b) any major Highlands development, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), that would have qualified for an exemption pursuant to paragraph (3) of subsection a. of section 30 of P.L.2004, c.120 (C.13:20-28) but for the lack of a necessary State permit as specified in subparagraph (b) or (c), as appropriate, of paragraph (3) of subsection a. of section 30 of P.L.2004, c.120 (C.13:20-28), and for which an application for such a permit had been submitted to the Department of Environmental Protection and deemed by the department to be complete for review on or before March 29, 2004. The recommendations may also include a listing of specific parcels in the Highlands preservation area that the council is aware of that meet the criteria of subparagraph (a) or (b) of this paragraph and for that reason should be considered by the department as a priority for acquisition, but any such list shall remain confidential notwithstanding any provision of P.L.1963, c.73 (C.47:1A-1 et seq.) or any other law to the contrary.

(2)In making decisions concerning applications for funding submitted by municipalities in the Highlands planning area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), to acquire or develop lands for recreation and conservation purposes using moneys from the Garden State Green Acres Preservation Trust Fund, in the evaluation and priority ranking process the department shall accord a higher weight to any application submitted by a municipality in the Highlands planning area that has amended its development regulations in accordance with section 13 of P.L.2004, c.120 (C.13:20-13) to establish one or more receiving zones for the transfer of development potential from the Highlands preservation area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), than that which is accorded to comparable applications submitted by other municipalities in the Highlands planning area that have not made such amendments to their development regulations.

o.Notwithstanding any provision of P.L.1999, c.152 (C.13:8C-1 et seq.) to the contrary, for State fiscal years 2005 through 2009, the sum spent by the department in each of those fiscal years for the acquisition of lands by the State for recreation and conservation purposes using moneys from the Garden State Green Acres Preservation Trust Fund in each county of the State shall be not less, and may be greater if additional sums become available, than the average annual sum spent by the department therefor in each such county, respectively, for State fiscal years 2002 through 2004, provided there is sufficient and appropriate lands within the county to be so acquired by the State for such purposes.

L.1999, c.152, s.26; amended 2001, c.315, s.1; 2002, c.76, s.4; 2004, c.120, s.53; 2010, c.70, s.2; 2015, c.5, s.1.



Section 13:8C-27 - Grants, Loans To Local Government Unit; Conditions

13:8C-27. Grants, loans to local government unit; conditions
27. a. (1) Any grant awarded by the State to a local government unit to acquire lands for recreation and conservation purposes shall be for 25% of the cost of acquisition, except that the trust may authorize an increase in the State's share of the cost to a maximum of 50% upon a demonstration of special need or exceptional circumstances.

(2) Notwithstanding the provisions of paragraph (1) of this subsection to the contrary:

(a) a grant by the State for lands acquired for recreation and conservation purposes by a qualifying open space referendum county or a qualifying open space referendum municipality shall be for 50% of the cost of acquisition of the lands by that county or municipality, except that the trust may authorize an increase in the State's share of the cost to a maximum of 75% upon a demonstration of special need or exceptional circumstances; and

(b) a grant by the State for lands acquired or developed for recreation and conservation purposes by a local government unit in a municipality eligible to receive State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) shall be for 50% of the cost of acquisition or development of the lands by the local government unit, except that the trust may authorize an increase in the State's share of the cost to a maximum of 75% upon a demonstration of special need or exceptional circumstances.

b.A loan by the State for lands to be acquired or developed by a local government unit for recreation and conservation purposes may include up to 100% of the cost of acquisition or development of the lands by the local government unit, shall bear interest of not more than 2% per year, and shall be for a term of not more than 30 years for an acquisition project and not more than 20 years for a development project.

c. (1) A grant by the State for lands to be acquired or developed by a qualifying tax exempt nonprofit organization for recreation and conservation purposes may include up to 50% of the cost of acquisition or development of the lands by the qualifying tax exempt nonprofit organization.

(2) (a)No grant shall be made to a qualifying tax exempt nonprofit organization for a development project for recreation and conservation purposes on lands owned by a local government unit unless the local government unit is a co-applicant with the qualifying tax exempt nonprofit organization or has otherwise indicated its approval in writing of the proposed development project.

(b) A qualifying tax exempt nonprofit organization shall not use as its matching share of the cost of acquisition or development of lands for recreation and conservation purposes any constitutionally dedicated grant moneys or any grant moneys obtained from a Green Acres bond act.

(3) To qualify to receive a grant pursuant to this subsection, the board of directors or governing body of the applying tax exempt nonprofit organization shall:

(a) demonstrate to the commissioner that the organization qualifies as a charitable conservancy for the purposes of P.L.1979, c.378 (C.13:8B-1 et seq.);

(b) demonstrate that the organization has the resources to match the grant requested;

(c) agree to make and keep the lands accessible to the public, unless the commissioner determines that public accessibility would be detrimental to the lands or any natural resources associated therewith;

(d) agree not to convey the lands except to the federal government, the State, a local government unit, or another qualifying tax exempt nonprofit organization, for recreation and conservation purposes; and

(e) agree to execute and donate to the State at no charge a conservation restriction pursuant to P.L.1979, c.378 (C.13:8B-1 et seq.) on the lands to be acquired with the grant.

d.The local government unit or qualifying tax exempt nonprofit organization share of the cost of an acquisition of lands, if any, may be reduced (1) by the fair market value, as determined by the commissioner, of any portion of the lands to be acquired that have been donated to, or otherwise received without cost by, the local government unit or qualifying tax exempt nonprofit organization; or (2) in the case of a conveyance of the lands, or any portion thereof, to the local government unit or qualifying tax exempt nonprofit organization at less than fair market value, by the difference between the fair market value at the time of the conveyance and the conveyance price to the local government unit or qualifying tax exempt nonprofit organization.

e.Whenever a local government unit or qualifying tax exempt nonprofit organization acquires land for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part, the local government unit or qualifying tax exempt nonprofit organization, shall, within six months after the date of acquisition, inspect the land for the presence of any buildings or structures thereon which are or may be historic properties and, within 60 days after completion of the inspection, provide to the New Jersey Historic Preservation Office in the Department of Environmental Protection (1) a written notice of its findings, and (2) for any buildings or structures which are or may be historic properties discovered on the land, a request for determination of potential eligibility for inclusion of the historic building or structure in the New Jersey Register of Historic Places. Whenever such a building or structure is discovered, a copy of the written notice provided to the New Jersey Historic Preservation Office shall also be sent to the New Jersey Historic Trust and to the county historical commission or advisory committee, the county historical society, the local historic preservation commission or advisory committee, and the local historical society if any of those entities exist in the county or municipality wherein the land is located.

L.1999,c.152,s.27.



Section 13:8C-28 - Use Of Power Of Eminent Domain

13:8C-28. Use of power of eminent domain
28. The State shall not use the power of eminent domain in any manner for the acquisition of lands by the State for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part unless a concurrent resolution approving that use is approved by both Houses of the Legislature; except that, without the need for such a concurrent resolution, the State may use the power of eminent domain to the extent necessary to establish a value for lands to be acquired from a willing seller by the State for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part.

L.1999,c.152,s.28.



Section 13:8C-29 - Payments To Municipalities In Lieu Of Taxes For Lands Acquired Using Dedicated Money

13:8C-29. Payments to municipalities in lieu of taxes for lands acquired using dedicated money
29. a. (1) (a) To the end that municipalities may not suffer a loss of taxes by reason of the acquisition and ownership by the State of lands in fee simple for recreation and conservation purposes, or the acquisition and ownership by qualifying tax exempt nonprofit organizations of lands in fee simple for recreation and conservation purposes that become certified exempt from property taxes pursuant to P.L.1974, c.167 (C.54:4-3.63 et seq.) or similar laws, using constitutionally dedicated moneys in whole or in part, the State shall pay annually on October 1 to each municipality in which lands are so acquired and owned, for a period of 13 years following an acquisition the following amounts: in the first year a sum of money equal to the tax last assessed and last paid by the taxpayer upon this land and the improvements thereon for the taxable year immediately prior to the time of its acquisition and thereafter the following percentages of the amount paid in the first year: second year, 92%; third year, 84%; fourth year, 76%; fifth year, 68%; sixth year, 60%; seventh year, 52%; eighth year, 44%; ninth year, 36%; 10th year, 28%; 11th year, 20%; 12th year, 12%; 13th year, 4%.

(b)Notwithstanding the provisions of subparagraph (a) of this paragraph to the contrary, any payment made pursuant to that subparagraph shall be not less than the amount that would be paid as provided pursuant to paragraph (2) of this subsection.

(2)After the 13th year, or sooner as provided pursuant to subparagraph (b) of paragraph (1) of this subsection, the State shall pay annually on October 1 to each municipality in which lands are so acquired and owned the following amounts: $2 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute less than 20% of the total land area of the municipality; $5 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute at least 20% but less than 40% of the total land area of the municipality; $10 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute at least 40% but less than 60% of the total land area of the municipality; and $20 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute at least 60% of the total land area of the municipality.

b.In the event that land acquired by the State, a local government unit, a qualifying tax exempt nonprofit organization, or the Palisades Interstate Park Commission for recreation and conservation purposes was assessed at an agricultural and horticultural use valuation in accordance with provisions of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.) at the time of its acquisition by the State, local government unit, qualifying tax exempt nonprofit organization, or the Palisades Interstate Park Commission, no roll-back tax pursuant to section 8 of P.L.1964, c.48 (C.54:4-23.8) shall be imposed as to this land nor shall this roll-back tax be applicable in determining the annual payments to be made pursuant to subsection a. of this section by the State to the municipality in which this land is located.

c.Any payments made by the State pursuant to this section shall be paid from the General Fund but not from constitutionally dedicated moneys.

d.All sums of money received by the respective municipalities as compensation for loss of tax revenue pursuant to this section shall be applied to the same purposes as is the tax revenue from the assessment and collection of taxes on real property of these municipalities, and to accomplish this end the sums shall be apportioned in the same manner as the general tax rate of the municipality for the tax year preceding the year of receipt.

e.For the purposes of this section, lands owned in fee simple by the State for recreation and conservation purposes shall mean State parks and forests, as defined pursuant to section 3 of P.L.1983, c.324 (C.13:1L-3), State wildlife management areas, and any other lands owned in fee simple by the State and administered by the Department of Environmental Protection for recreation and conservation purposes.

L.1999,c.152,s.29; amended 2001, c.312, s.2.



Section 13:8C-30 - Payments To Municipalities In Lieu Of Taxes For Lands Acquired Using Other Than Dedicated Money

13:8C-30. Payments to municipalities in lieu of taxes for lands acquired using other than dedicated money
30. a. With respect to lands acquired using any funding source other than constitutionally dedicated moneys, whether prior to the date of enactment of this act or thereafter, and owned in fee simple by the State or by a qualifying tax exempt nonprofit organization, and which lands are permanently preserved for recreation and conservation purposes, the State shall pay annually on October 1 to each municipality in which those lands are located the following amounts: $2 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute less than 20% of the total land area of the municipality; $5 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute at least 20% but less than 40% of the total land area of the municipality; $10 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute at least 40% but less than 60% of the total land area of the municipality, and $20 per acre of lands so acquired and owned for any municipality for which all lands owned in fee simple by the State or by a qualifying tax exempt nonprofit organization for recreation and conservation purposes constitute at least 60% of the total land area of the municipality.

b.In the event payments in lieu of taxes are due and payable from the State on those lands pursuant to another law, and those payments, if made by the State, would exceed those that would be paid pursuant to this section, the payments shall be made in accordance with the other law. In no case shall payments be made to a municipality in compliance with both this section and any other applicable law.

c.Any payments made by the State pursuant to this section shall be paid from the General Fund but not from constitutionally dedicated moneys.

d.All sums of money received by the respective municipalities as compensation for loss of tax revenue pursuant to this section shall be applied to the same purposes as is the tax revenue from the assessment and collection of taxes on real property of these municipalities, and to accomplish this end the sums shall be apportioned in the same manner as the general tax rate of the municipality for the tax year preceding the year of receipt.

e.For the purposes of this section, lands owned in fee simple by the State for recreation and conservation purposes shall mean State parks and forests, as defined pursuant to section 3 of P.L.1983, c.324 (C.13:1L-3), State wildlife management areas, and any other lands owned in fee simple by the State and administered by the Department of Environmental Protection for recreation and conservation purposes.

L.1999,c.152,s.30.



Section 13:8C-31 - Use Of Lands Acquired, Developed By State Using Dedicated Money

13:8C-31. Use of lands acquired, developed by State using dedicated money
31. Lands acquired or developed by the State for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part shall not be conveyed, disposed of, or diverted to use for other than recreation and conservation purposes without the approval of the commissioner and the State House Commission established pursuant to R.S.52:20-1 et seq. Approval shall not be given unless the commissioner shall agree to pay an amount equal to or greater than the fair market value of the land at the time of the proposed conveyance, disposal, or diversion, as determined by the State House Commission, into the Garden State Green Acres Preservation Trust Fund; and the amount to be paid shall be determined also in accordance with the requirements of P.L.1993, c.38 (C.13:1D-51 et seq.). Moneys so returned to that fund shall be deemed wholly a part of the portion of that fund available for the acquisition by the State of lands for recreation and conservation purposes as provided pursuant to this act.

L.1999,c.152,s.31.



Section 13:8C-32 - Use Of Lands Acquired, Developed By Local Government Unit, Tax Exempt Nonprofit Organization Using Dedicated Money; Exceptions

13:8C-32. Use of lands acquired, developed by local government unit, tax exempt nonprofit organization using dedicated money; exceptions
32. a. Lands acquired or developed by a local government unit or a qualifying tax exempt nonprofit organization for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part shall not be conveyed, disposed of, or diverted to a use for other than recreation and conservation purposes without the approval of the commissioner and the State House Commission and following a public hearing held at least one month prior to those approvals. Approval of the commissioner and the State House Commission shall not be given unless the local government unit or qualifying tax exempt nonprofit organization agrees to (1) replace the lands with lands of equal or greater fair market value and of reasonably equivalent size, quality, location, and usefulness for recreation and conservation purposes, as approved by the commissioner, or (2) pay an amount equal to or greater than the fair market value of the lands, as determined by the commission, into the Garden State Green Acres Preservation Trust Fund. Moneys so returned to that fund shall be deemed wholly a part of the portion of that fund available for grants or loans to local government units or grants to qualifying tax exempt nonprofit organizations for the acquisition of lands for recreation and conservation purposes as provided pursuant to this act.

b. (1) A local government unit that receives a grant or loan for recreation and conservation purposes pursuant to this act shall not convey, dispose of, or divert to a use for other than recreation and conservation purposes any lands held by the local government unit for those purposes at the time of receipt of the grant or loan without the approval of the commissioner and the State House Commission and following a public hearing held by the local government unit at least one month prior to those approvals. Approval of the commissioner and the State House Commission shall not be given unless the local government unit agrees to (a) replace the lands with lands of equal or greater fair market value and of reasonably equivalent size, quality, location, and usefulness for recreation and conservation purposes, as approved by the commissioner, or (b) pay an amount equal to or greater than the fair market value of the lands, as determined by the commission, into the Garden State Green Acres Preservation Trust Fund. Moneys so returned to that fund shall be deemed wholly a part of the portion of that fund available for grants or loans to local government units for the acquisition of lands for recreation and conservation purposes as provided pursuant to this act.

(2) (a) Except as provided pursuant to subparagraph (b) of this paragraph, paragraph (1) of this subsection shall not apply to lands included in a redevelopment plan adopted pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7) that are being, or which have been, used for recreation and conservation purposes pending implementation of the redevelopment plan and the eventual use of those lands for other purposes in accordance with the redevelopment plan. Such lands, because of their use for recreation and conservation purposes, shall not be deemed to be part of any inventory of lands prepared for the purposes of administering or enforcing this section. The exception provided by this subparagraph shall apply only to lands not acquired or developed for recreation or conservation purposes with financial assistance in whole or in part provided by the State, the federal Land and Water Conservation Fund, 16 U.S.C. s.460l-4 et al., the federal "Urban Park and Recreation Recovery Act of 1978," 16 U.S.C. s.2501 et seq., or a county or local open space trust fund created pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.).

(b) A municipality may adopt an ordinance specifically including the lands described in subparagraph (a) of this paragraph as part of any inventory of lands prepared for the purposes of administering or enforcing this section, in which case paragraph (1) of this subsection shall apply to those lands thereby included in the inventory. Any such ordinance shall cite to this subparagraph as authority for the ordinance.

(c)This paragraph shall apply only to redevelopment plans adopted pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7) prior to July 18, 2002.

c.For the purposes of this section, "fair market value" shall mean the fair market value at the time of the proposed conveyance, disposal, or diversion.

L.1999, c.152, s.32; amended 2002,c.124,s.2.



Section 13:8C-33 - Permissible Actions By Local Government Unit For Other Lands

13:8C-33. Permissible actions by local government unit for other lands
33. a. For lands held by a local government unit for recreation and conservation purposes that were neither acquired nor developed for any of those purposes with any financial assistance from the State, and which have been included in an inventory of lands prepared for the purposes of complying with section 32 of this act, the local government unit may (1) change the recreation and conservation purpose for which the lands are being used to another recreation and conservation purpose, including but not limited to developing the lands for public outdoor recreation, or (2) construct a building or other structure on the lands for public indoor recreation, provided that the local government unit has held at least one public hearing on the proposed change in purpose or use at least 90 days prior to final approval thereof by the local government unit. Any action taken by a local government unit pursuant to this section shall not be deemed to be a conveyance, disposal, or diversion for the purposes of subsection b. of section 32 of this act.

b.The local government unit shall provide to the commissioner (1) at least 30 days' advance written notice of any public hearing to be held on any such change in purpose or use, (2) within 90 days after final approval of the change in purpose or use by the local government unit, written proof that any such public hearing was held, and (3) written notice of the change in purpose or use within 90 days after it has been effected.

L.1999,c.152,s.33.



Section 13:8C-34 - Conveyance Of Land By Local Government Unit, Conditions

13:8C-34. Conveyance of land by local government unit, conditions
34. a. A local government unit may convey lands held by the local government unit for recreation and conservation purposes to the federal government, the State, another local government unit, or a qualifying tax exempt nonprofit organization, provided that (1) the lands will continue to be preserved and used for recreation and conservation purposes, (2) any restrictions on the lands when they were held by the local government unit are maintained by the new owner, and (3) at least one public hearing on the proposed conveyance is held by the local government unit at least 90 days prior to final approval thereof by the local government unit.

b.The local government unit shall provide to the commissioner (1) at least 30 days' advance written notice of any public hearing to be held on any such conveyance, (2) within 90 days after final approval of the conveyance by the local government unit, written proof that any such public hearing was held, and (3) written notice of the conveyance within 90 days after it has been executed.

L.1999,c.152,s.34.



Section 13:8C-35 - Conveyance Of Land Acquired Using Dedicated Money By State, County, Local Government Unit, Restrictions

13:8C-35. Conveyance of land acquired using dedicated money by State, county, local government unit, restrictions
35. a. No lands acquired or developed by the State for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part may be conveyed except in accordance with the provisions of this act, P.L.1993, c.38 (C.13:1D-51 et seq.), and any other applicable law.

b.No lands acquired or developed by a county for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part may be conveyed except in accordance with the provisions of this act, P.L.1993, c.36 (C.40A:12-13.5 et seq.), and any other applicable law.

c.No lands acquired or developed by a local government unit, other than a county, for recreation and conservation purposes using constitutionally dedicated moneys in whole or in part may be conveyed except in accordance with the provisions of this act and any other applicable law.

L.1999,c.152,s.35.



Section 13:8C-36 - Operation, Maintenance Of Lands

13:8C-36. Operation, maintenance of lands
36. A local government unit that receives a grant or loan for recreation and conservation purposes pursuant to this act shall satisfactorily operate and maintain the lands acquired or developed pursuant to the conditions of the agreement between the local government unit and the department when the grant or loan is made. In the event that the local government unit cannot or will not correct deficiencies in the operation and maintenance within a reasonable time period, the commissioner may require the repayment of all or a portion of the grant or loan amount received by the local government unit.

L.1999,c.152,s.36.



Section 13:8C-37 - Use Of Funds Appropriated For Farmland Preservation

13:8C-37. Use of funds appropriated for farmland preservation
37. a. Moneys appropriated from the Garden State Farmland Preservation Trust Fund to the State Agriculture Development Committee for farmland preservation purposes shall be used by the committee to:

(1) Provide grants to local government units to pay up to 80% of the cost of acquisition of development easements on farmland, and to qualifying tax exempt nonprofit organizations to pay up to 50% of the cost of acquisition of development easements on farmland as provided in section 39 of this act, provided that any funds received for the transfer of a development easement shall be dedicated to the future purchase of development easements on farmland and the State's pro rata share of any such funds shall be deposited in the Garden State Farmland Preservation Trust Fund to be used for the purposes of that fund and provided that the terms of any such development easement to be acquired by a qualifying tax exempt nonprofit organization shall be approved by the committee;

(2) Provide grants to local government units to pay up to 80% of the cost of acquisition of fee simple titles to farmland from willing sellers only, and to qualifying tax exempt nonprofit organizations to pay up to 50% of the cost of acquisition of fee simple titles to farmland from willing sellers only as provided in section 39 of this act, which shall be offered for resale or lease with agricultural deed restrictions, as determined by the committee, and any proceeds received from a resale shall be dedicated for farmland preservation purposes and the State's pro rata share of any such proceeds shall be deposited in the Garden State Farmland Preservation Trust Fund to be used for the purposes of that fund;

(3) Pay the cost of acquisition by the State of development easements on farmland, provided that any funds received for the transfer of a development easement shall be deposited in the Garden State Farmland Preservation Trust Fund to be used for the purposes of that fund; and

(4) Pay the cost of acquisition by the State of fee simple titles to farmland from willing sellers only, which shall be offered for resale or lease with agricultural deed restrictions, as determined by the committee, and any proceeds received from a resale or lease shall be deposited in the Garden State Farmland Preservation Trust Fund to be used for the purposes of that fund.

b.Moneys appropriated from the fund may be used to match grants, contributions, donations, or reimbursements from federal aid programs or from other public or private sources established for the same or similar purposes as the fund.

L.1999,c.152,s.37.



Section 13:8C-38 - Acquisitions, Grants With Respect To Farmland Preservation.

13:8C-38 Acquisitions, grants with respect to farmland preservation.

38. a. All acquisitions or grants made pursuant to section 37 of P.L.1999, c.152 (C.13:8C-37) shall be made with respect to farmland devoted to farmland preservation under programs established by law.

b.The expenditure and allocation of constitutionally dedicated moneys for farmland preservation purposes shall reflect the geographic diversity of the State to the maximum extent practicable and feasible.

c.The committee shall implement the provisions of section 37 of P.L.1999, c.152 (C.13:8C-37) in accordance with the procedures and criteria established pursuant to the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et seq.) except as provided otherwise by this act.

d.The committee shall adopt the same or a substantially similar method for determining, for the purposes of this act, the committee's share of the cost of a development easement on farmland to be acquired by a local government as that which is being used by the committee on the date of enactment of this act for prior farmland preservation funding programs.

e.Notwithstanding the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31) or this act, or any rule or regulation adopted pursuant thereto, to the contrary, whenever the value of a development easement on farmland to be acquired using constitutionally dedicated moneys in whole or in part is determined based upon the value of any pinelands development credits allocated to the parcel pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.) and the pinelands comprehensive management plan adopted pursuant thereto, the committee shall determine the value of the development easement by:

(1)conducting a sufficient number of fair market value appraisals as it deems appropriate to determine the value for farmland preservation purposes of the pinelands development credits;

(2)considering development easement values in counties, municipalities, and other areas (a) reasonably contiguous to, but outside of, the pinelands area, which in the sole opinion of the committee constitute reasonable development easement values in the pinelands area for the purposes of this subsection, and (b) in the pinelands area where pinelands development credits are or may be utilized, which in the sole opinion of the committee constitute reasonable development easement values in the pinelands area for the purposes of this subsection;

(3)considering land values in the pinelands regional growth areas;

(4)considering the importance of preserving agricultural lands in the pinelands area; and

(5)considering such other relevant factors as may be necessary to increase participation in the farmland preservation program by owners of agricultural lands located in the pinelands area.

f.No pinelands development credit that is acquired or obtained in connection with the acquisition of a development easement on farmland or fee simple title to farmland by the State, a local government unit, or a qualifying tax exempt nonprofit organization using constitutionally dedicated moneys in whole or in part may be conveyed in any manner. All such pinelands development credits shall be retired permanently.

g.(Deleted by amendment, P.L.2010, c.70)

h.Any farmland for which a development easement or fee simple title has been acquired pursuant to section 37 of P.L.1999, c.152 (C.13:8C-37) shall be entitled to the benefits conferred by the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et al.) and the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et al.).

i.(Deleted by amendment, P.L.2010, c.70)

j. (1) Commencing on the date of enactment of P.L.2004, c.120 (C.13:20-1 et al.) and through June 30, 2019 for lands located in the Highlands Region as defined pursuant to section 3 of P.L.2004, c.120 (C.13:20-3), when the committee, a local government unit, or a qualifying tax exempt nonprofit organization seeks to acquire a development easement on farmland or the fee simple title to farmland for farmland preservation purposes using constitutionally dedicated moneys in whole or in part or Green Acres bond act moneys in whole or in part, it shall conduct or cause to be conducted an appraisal or appraisals of the value of the lands that shall be made using (a) the land use zoning of the lands, and any State environmental laws or Department of Environmental Protection rules and regulations that may affect the value of the lands, subject to the appraisal and in effect at the time of proposed acquisition, and (b) the land use zoning of the lands, and any State environmental laws or Department of Environmental Protection rules and regulations that may affect the value of the lands, subject to the appraisal and in effect on January 1, 2004. The higher of those two values shall be utilized by the committee, a local government unit, or a qualifying tax exempt nonprofit organization as the basis for negotiation with the landowner with respect to the acquisition price for the lands. The landowner shall be provided with both values determined pursuant to this paragraph.

A landowner may waive any of the requirements of this paragraph and may agree to sell the lands for less than the values determined pursuant to this paragraph.

The provisions of this paragraph shall be applicable only to lands the owner of which at the time of proposed acquisition is the same person who owned the lands on the date of enactment of P.L.2004, c.120 (C.13:20-1 et al.) and who has owned the lands continuously since that enactment date, or is an immediate family member of that person .

(2)(Deleted by amendment, P.L.2010, c.70)

(3)The requirements of this subsection shall be in addition to any other requirements of law, rule, or regulation not inconsistent therewith.

(4)This subsection shall not:

(a)apply in the case of lands to be acquired with federal moneys in whole or in part;

(b)(Deleted by amendment, P.L.2010, c.70); or

(c)alter any requirements to disclose information to a landowner pursuant to the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.).

(5)For the purposes of this subsection, "immediate family member" means a spouse, child, parent, sibling, aunt, uncle, niece, nephew, first cousin, grandparent, grandchild, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepparent, stepchild, stepbrother, stepsister, half brother, or half sister, whether the individual is related by blood, marriage, or adoption.

k.The committee and the Department of Environmental Protection, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall jointly adopt rules and regulations that establish standards and requirements regulating any improvement on lands acquired by the State for farmland preservation purposes using constitutionally dedicated moneys to assure that any improvement does not diminish the protection of surface water or groundwater resources.

Any rules and regulations adopted pursuant to this subsection shall not apply to improvements on lands acquired prior to the adoption of the rules and regulations.

l. (1) The committee, within three months after the date of the first meeting of the Highlands Water Protection and Planning Council established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), shall consult with and solicit recommendations from the council concerning farmland preservation strategies and acquisition plans in the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3).

The council's recommendations shall also address strategies and plans concerning establishment by the committee of a methodology for prioritizing the acquisition of development easements and fee simple titles to farmland in the Highlands preservation area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), for farmland preservation purposes using moneys from the Garden State Farmland Preservation Trust Fund, especially with respect to farmland that has declined substantially in value due to the implementation of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.). The recommendations may also include a listing of specific parcels in the Highlands preservation area that the council is aware of that have experienced a substantial decline in value and for that reason should be considered by the committee as a priority for acquisition, but any such list shall remain confidential notwithstanding any provision of P.L.1963, c.73 (C.47:1A-1 et seq.) or any other law to the contrary.

(2)In prioritizing applications for funding submitted by local government units in the Highlands planning area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), to acquire development easements on farmland in the Highlands planning area using moneys from the Garden State Farmland Preservation Trust Fund, the committee shall accord a higher weight to any application submitted by a local government unit to preserve farmland in a municipality in the Highlands planning area that has amended its development regulations in accordance with section 13 of P.L.2004, c.120 (C.13:20-13) to establish one or more receiving zones for the transfer of development potential from the Highlands preservation area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), than that which is accorded to comparable applications submitted by other local government units to preserve farmland in municipalities in the Highlands planning area that have not made such amendments to their development regulations.

m.Notwithstanding any provision of P.L.1999, c.152 (C.13:8C-1 et seq.) to the contrary, for State fiscal years 2005 through 2009, the sum spent by the committee in each of those fiscal years for the acquisition by the committee of development easements and fee simple titles to farmland for farmland preservation purposes using moneys from the Garden State Farmland Preservation Trust Fund in each county of the State shall be not less, and may be greater if additional sums become available, than the average annual sum spent by the department therefor in each such county, respectively, for State fiscal years 2002 through 2004, provided there is sufficient and appropriate farmland within the county to be so acquired by the committee for such purposes.

L.1999, c.152, s.38; amended 2001, c.315, s.2; 2002, c.76, s.6; 2004, c.120, s.54; 2010, c.70, s.3; 2015, c.5, s.2.



Section 13:8C-38.1 - Solicitation Of Development Easements, Fee Simple Interests In Farmland.

13:8C-38.1 Solicitation of development easements, fee simple interests in farmland.
7. a. To accomplish the expenditure provisions required pursuant to section 38 of P.L.1999, c.152 (C.13:8C-38), and advance the preservation of important agricultural resources of the State, the State Agriculture Development Committee shall solicit, at least annually, applications for sale to the committee of development easements on farmland and fee simple interests in farmland. The committee shall utilize appropriate farmland resource data and information available to effectively identify and target farmland resources eligible for inclusion in the farmland preservation program.

b.The committee shall request, at least annually, the opinion of the respective county agriculture development boards regarding farmland that, in the opinion of each board, is appropriate and suitable for targeting and acquisition under the State development easement and fee simple acquisition programs in order to further and effectuate the goals and objectives of the respective county farmland preservation program.

c.The committee shall utilize the priority system, ranking criteria, and funding policies established by the committee pursuant to the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et seq.) to identify, process, and preserve eligible farms through the farmland preservation program.

L.2005,c.178,s.7.



Section 13:8C-38.2 - Report Of Farms Preserved Through Receipt Of Grants.

13:8C-38.2 Report of farms preserved through receipt of grants.
8. a. The State Agriculture Development Committee shall prepare and issue at least annually a report listing the farms preserved through the acquisition by the committee of development easements on farmland or the acquisition of fee simple interests in farmland using monies appropriated from the Garden State Farmland Preservation Trust Fund or any other source. The report also shall include a list of any farms that have received soil and water conservation grants from the State in the prior State fiscal year. The report shall identify each farm by name and provide the county and municipality in which it is located.

b.Each report shall be transmitted within 15 business days after its issuance to: (1) the President of the Senate; (2) the Speaker of the General Assembly; (3) the chairpersons of the Senate Economic Growth Committee and the Assembly Agriculture and Natural Resources Committee, or their successors as designated by the President of the Senate and the Speaker of the General Assembly, respectively; (4) the Garden State Preservation Trust established pursuant to section 4 of P.L.1999, c.152 (C.13:8C-4); (5) the Highlands Water Protection and Planning Council established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4); and (6) the Pinelands Commission established pursuant to section 4 of P.L.1979, c.111 (C.13:18A-4). Copies of each report shall also be made available to the public upon request and on the Internet website maintained by the State Agriculture Development Committee.

L.2005,c.178,s.8.



Section 13:8C-39 - Grant To Qualifying Tax Exempt Nonprofit Organization For Farmland.

13:8C-39 Grant to qualifying tax exempt nonprofit organization for farmland.

39. a. The committee may provide a grant to a qualifying tax exempt nonprofit organization for up to 50% of the cost of acquisition of (1) a development easement on farmland, provided that the terms of any such development easement shall be approved by the committee, or (2) fee simple title to farmland, which shall be offered for resale or lease with an agricultural deed restriction, as determined by the committee, and any proceeds received from a resale shall be dedicated for farmland preservation purposes and the State's pro rata share of any such proceeds shall be deposited in the Garden State Farmland Preservation Trust Fund to be used for the purposes of that fund.

b.The value of a development easement or fee simple title shall be established by two appraisals conducted on each parcel and certified by the committee. The appraisals shall be conducted by independent professional appraisers selected by the qualifying tax exempt nonprofit organization and approved by the committee from among members of recognized organizations of real estate appraisers.

c.The appraisals shall determine the fair market value of the fee simple title to the parcel, as well as the fair market value of the parcel for agricultural purposes. The difference between the two values shall represent an appraisal of the value of the parcel for nonagricultural purposes, which shall be the value of the development easement.

d.Any grant provided to a qualifying tax exempt nonprofit organization pursuant to this section shall not exceed 50% of the appraised value of the development easement, or of the fee simple title in the case of fee simple acquisitions, plus up to 50% of any costs incurred including but not limited to the costs of surveys, appraisals, and title insurance.

e.The appraisals conducted pursuant to this section or the fair market value of land restricted to agricultural use shall not be used to increase the assessment and taxation of agricultural land pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

f.To qualify to receive a grant pursuant to this section, the applicant shall:

(1)demonstrate that it has the resources to match the grant requested; and

(2)in the case of the acquisition of a development easement, agree not to convey the development easement except to the federal government, the State, a local government unit, or another qualifying tax exempt nonprofit organization, for farmland preservation purposes.

g. (1) In deciding whether to award a grant to a qualifying tax exempt nonprofit organization pursuant to this section, the committee may also include as additional factors for consideration the presence of a historic building or structure on the land and the willingness of the landowner to preserve that building or structure, but only if the committee first adopts, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations implementing this subsection. The committee may, by rule or regulation adopted pursuant to the "Administrative Procedure Act," assign any such weight it deems appropriate to be given to these factors.

(2)For the purposes of this subsection: "historic building or structure," in the context of the grant program for qualifying tax exempt nonprofit organizations to acquire development easements on farmland for farmland preservation purposes, means the same as that term is defined pursuant to subsection c. of section 2 of P.L.2001, c.405 (C.13:8C-40.2); and "historic building or structure," in the context of the grant program for qualifying tax exempt nonprofit organizations to acquire fee simple titles to farmland for farmland preservation purposes, means the same as that term is defined pursuant to subsection c. of section 1 of P.L.2001, c.405 (C.13:8C-40.1).

L.1999,c.152,s.39; amended 2001, c.405, s.5.



Section 13:8C-40 - Acquisition, Permanent Retirement Of Development Easements On Farmland.

13:8C-40 Acquisition, permanent retirement of development easements on farmland.

40. a. The committee may acquire and permanently retire development easements on farmland.

b.The committee shall evaluate the suitability of the acquisition of a development easement based upon the eligibility criteria listed in section 24 of P.L.1983, c.32 (C.4:1C-31) and any other criteria that may be adopted by the committee.

c.Appraisals to determine the fair market value of a development easement to be acquired by the committee shall be conducted by appraisers approved by the committee and in a manner consistent with the process set forth in subsection c. of section 24 of P.L.1983, c.32 (C.4:1C-31).

d.Any development easement acquired by the committee shall be held of record in the name of the committee.

L.1999,c.152,s.40; amended 2001, c.405, s.6.



Section 13:8C-40.1 - Property Acquired For Farmland Preservation Of Historic Buildings, Structures; Terms Defined.

13:8C-40.1 Property acquired for farmland preservation of historic buildings, structures; terms defined.

1. a. Notwithstanding any law, rule, or regulation to the contrary, whenever the State, a local government unit, or a qualifying tax exempt nonprofit organization acquires, for farmland preservation purposes using constitutionally dedicated moneys in whole or in part, the fee simple title to farmland which is to be offered for resale or lease with agricultural deed restrictions as determined by the committee, and there is an historic building or structure located on the farmland, the State, local government unit, or qualifying tax exempt nonprofit organization may, with the approval of the committee:

(1)place a historic preservation restriction on any historic building or structure on the farmland as a condition of the resale or lease of the farmland; or

(2)subdivide the historic building or structure, together with at least enough associated acreage to meet local zoning requirements, from the remaining portion of the farmland, and, after placing a historic preservation restriction upon the historic building or structure, offer the historic building or structure for resale or lease separately from the remaining portion of the farmland.

b.A historic preservation restriction may be placed on any historic building or structure on farmland as provided pursuant to subsection a. of this section even if the proceeds received from the resale or lease of the farmland or the historic building or structure would be less than otherwise would have been realized for use for farmland preservation purposes without the historic preservation restriction in place or the subdivision having been made.

c.For the purposes of this section:

"Historic building or structure" means a building or structure that:

(1)is included, meets the criteria for inclusion, or has been determined to be potentially eligible for inclusion in the New Jersey Register of Historic Places pursuant to P.L.1970, c.268 (C.13:1B-15.128 et seq.) or any rules or regulations adopted pursuant thereto;

(2)has been recognized by a county or municipality as a place of historic interest in a county or municipal master plan;

(3)is located in a historic district on a municipal zoning map; or

(4)meets any other criteria which may be adopted by the committee, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for recognizing the historical value or significance of a building or structure on farmland; and

"Historic preservation restriction" means the same as that term is defined pursuant to section 2 of P.L.1979, c.378 (C.13:8B-2).

L.2001,c.405,s.1.



Section 13:8C-40.2 - Demolishing Of Historic Building, Structure Prohibited, Terms Defined.

13:8C-40.2 Demolishing of historic building, structure prohibited, terms defined.

2. a. No historic building or structure located on farmland for which a development easement has been acquired by the State, a local government unit, or a qualifying tax exempt nonprofit organization after one year from the date of enactment of this act for farmland preservation purposes using constitutionally dedicated moneys in whole or in part may be demolished by the landowner or any other person without the prior approval of the committee.

b. (1) The committee may institute a civil action in a court of competent jurisdiction to prohibit or prevent a violation of this section, and the court may proceed in the action in a summary manner. The committee may also seek damages and other appropriate relief for a violation of this section.

(2)The committee may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations providing for liquidated damages to be paid by the violator to the committee in the event of a violation of this section.

c.For the purposes of this section:

"Historic building or structure" means a building or structure that:

(1)is included in the New Jersey Register of Historic Places established pursuant to P.L.1970, c.268 (C.13:1B-15.128 et seq.); or

(2)meets any other criteria which may be adopted by the committee, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for recognizing the historical value or significance of a building or structure on farmland, and which criteria may include but need not be limited to (a) the building or structure having met the criteria for inclusion, or having been determined to be potentially eligible for inclusion, in the New Jersey Register of Historic Places pursuant to P.L.1970, c.268 (C.13:1B-15.128 et seq.) or any rules or regulations adopted pursuant thereto; (b) recognition by a county or municipality of the building or structure as a place of historic interest in a county or municipal master plan; or (c) location of the building or structure in a historic district on a municipal zoning map; and

"Historic preservation restriction" means the same as that term is defined pursuant to section 2 of P.L.1979, c.378 (C.13:8B-2).

L.2001,c.405,s.2.



Section 13:8C-41 - Use Of Moneys Appropriated To New Jersey Historic Trust

13:8C-41. Use of moneys appropriated to New Jersey Historic Trust
41. a. Moneys appropriated from the Garden State Historic Preservation Trust Fund to the New Jersey Historic Trust for historic preservation purposes shall be used by the New Jersey Historic Trust to provide grants to local government units or qualifying tax exempt nonprofit organizations to pay a portion of the cost of preservation of historic properties. Grants shall be awarded on a competitive basis based upon the following criteria:

(1) submission of specific plans and objectives for the preservation of the architectural and historical integrity of the project, including a statement of public benefit and the need for the work proposed;

(2) demonstration by the applicant of administrative capabilities to carry out the preservation plans required pursuant to paragraph (1) of this subsection;

(3) evidence of ability to meet the eligibility standards set forth in subsection b. of this section; and

(4) evidence that the historic property is and shall remain accessible to the public, or if it is not accessible to the public at the time of application, that it shall be made, and shall remain, accessible to the public.

b.To qualify to receive a construction grant pursuant to this section, the applicant shall:

(1) if not in ownership in fee simple of the property, obtain a valid lease of a term acceptable to the New Jersey Historic Trust within 18 months after the date of the appropriation by law of the moneys for the grant, or the grant for the project shall lapse into the Garden State Historic Preservation Trust Fund;

(2) certify that the property is an historic property and, if it is not listed in the New Jersey Register of Historic Places pursuant to P.L.1970, c.268 (C.13:1B-15.128 et seq.), agree to list it in that register;

(3) demonstrate that it has the resources to match the grant requested;

(4) agree, if requested by the New Jersey Historic Trust, to execute and donate at no charge to the New Jersey Historic Trust or another entity designated by the New Jersey Historic Trust, an historic preservation restriction pursuant to P.L.1979, c.378 (C.13:8B-1 et seq.) on the historic property; and

(5) in the case of a qualifying tax exempt nonprofit organization, agree not to convey the historic property to any person or organization that does not have tax exempt nonprofit or governmental status without the approval of the New Jersey Historic Trust.

c.Moneys raised within two years prior to the date of enactment of this act for ongoing historic preservation projects may be used by an applicant to meet the matching requirements of this section, but moneys raised prior thereto may not be used for that purpose.

d.No grant awarded pursuant to this section may exceed $750,000.

e.Recipients of grants awarded pursuant to this section shall reflect the racial, ethnic, and geographic diversity of the State.

f.Any local government unit or qualifying tax exempt nonprofit organization awarded a grant pursuant to this section shall execute a contract between that entity and the New Jersey Historic Trust within 18 months after the date of the appropriation by law of the moneys for the grant, or the grant for the project shall lapse into the Garden State Historic Preservation Trust Fund.

g.The New Jersey Historic Trust shall establish an advisory committee composed of trustees of the New Jersey Historic Trust and other individuals with the requisite professional expertise to evaluate the grant applications submitted pursuant to this section and to advise the New Jersey Historic Trust on the merits of each application received.

h.Moneys appropriated from the fund may be used to match grants, contributions, donations, or reimbursements from federal aid programs or from other public or private sources established for the same or similar purposes as the fund.

L.1999,c.152,s.41.



Section 13:8C-42 - Rules, Regulations; Contracts; Study Of Utility Easements

13:8C-42. Rules, regulations; contracts; study of utility easements
42. a. The Department of Environmental Protection, the State Agriculture Development Committee, the New Jersey Historic Trust, and the Department of the Treasury shall each adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement and carry out the goals and objectives of Article VIII, Section II, paragraph 7 of the State Constitution and this act.

b.Notwithstanding the provisions of any law to the contrary, any rules and regulations of the Department of Environmental Protection, the State Agriculture Development Committee, the New Jersey Historic Trust, and the Department of the Treasury that have been adopted pursuant to the "Administrative Procedure Act" and are in effect as of the date of enactment of this act, that are not inconsistent with the provisions of this act, and that pertain to the Green Acres, farmland preservation, and historic preservation programs continued pursuant to this act, shall continue in effect until amended or supplemented and readopted as necessary to reflect the provisions and requirements of Article VIII, Section II, paragraph 7 of the State Constitution and this act.

c.In order to implement the funding provisions provided for in this act, the State Treasurer, the Department of Environmental Protection, the State Agriculture Development Committee, the New Jersey Historic Trust, and the Garden State Preservation Trust are hereby authorized to enter into one or more contracts. The contracts shall commence in the State fiscal year beginning July 1, 1999, and provide for the credit to the Garden State Preservation Trust Fund Account in the amounts provided for in section 17 of this act and for the payment to the Garden State Preservation Trust of the amounts credited to the Garden State Preservation Trust Fund Account in accordance with the provisions of section 17 of this act. The contracts shall also provide for the payment by the Garden State Preservation Trust of the amounts provided for in section 18 of this act and for expenditures from the Garden State Green Acres Preservation Trust Fund, the Garden State Farmland Preservation Trust Fund, and the Garden State Historic Preservation Trust Fund, as provided in section 18 of this act. The contract or contracts shall be on terms and conditions as determined by the parties and may contain terms and conditions necessary and desirable to secure the bonds, notes and other obligations of the Garden State Preservation Trust, provided, however, that the incurrence of any obligation by the State under the contract or contracts, including any payments to be made thereunder from the Garden State Preservation Trust Fund Account, the Garden State Green Acres Preservation Trust Fund, the Garden State Farmland Preservation Trust Fund, or the Garden State Historic Preservation Trust Fund, as provided in sections 17, 19, 20, and 21 of this act, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

d.Within one year after the date of enactment of this act, the Department of Environmental Protection, the State Agriculture Development Committee, and the State House Commission established pursuant to R.S.52:20-1 et seq. shall conduct a study of the process by which easements are granted to public utilities, as defined in Title 48 of the Revised Statutes, on lands acquired for recreation and conservation purposes or for farmland preservation purposes, and prepare and submit to the Legislature a written report of the study findings together with any recommendations for legislative or administrative action that would improve that process. The agencies shall jointly hold at least one public hearing to receive testimony on the issue prior to preparation of the report.

L.1999,c.152,s.42.



Section 13:8C-43 - Short title.

13:8C-43 Short title.
1. This act shall be known, and may be cited, as the "Preserve New Jersey Act."

L.2016, c.12, s.1.



Section 13:8C-44 - Findings, declarations relative to the "Preserve New Jersey Act."

13:8C-44 Findings, declarations relative to the "Preserve New Jersey Act."
2. The Legislature finds and declares that:

a. Enhancing the quality of life of the citizens of New Jersey is a paramount policy of the State, and the acquisition, preservation, and stewardship of open space, farmland, and historic properties in New Jersey protect and enhance the character and beauty of the State and provide its citizens with greater opportunities for recreation, relaxation, and education;

b. The lands and resources now dedicated to these purposes will not be adequate to meet the needs of an expanding population in years to come, and the open space and farmland that is available and appropriate for these purposes will gradually disappear as the costs of preserving them correspondingly increase;

c. The Delaware River, the Passaic River, and the Raritan River, and their respective tributaries, and many other areas throughout the State have been subject to serious flooding over the years, causing on some occasions loss of life and significant property damage;

d. Beginning on October 28, 2012, the post-tropical storm commonly referred to as "Hurricane Sandy" struck New Jersey, producing unprecedented severe weather conditions, including enormous storm surges, devastating wind, and widespread flooding, crippling entire communities across New Jersey, and inflicting incalculable harm to the economy of the State;

e. The acquisition of properties damaged by Hurricane Sandy and of other damaged and flood-prone properties throughout the State is in the best interests of the State to prevent future losses of life and property;

f. "Blue Acres" is the term used to refer to the acquisition, for recreation and conservation purposes, of lands that have been damaged by, or may be prone to incurring damage caused by, storms or storm-related flooding, or that may buffer or protect other lands from such damage;

g. Under the Blue Acres Program, structures on acquired property are demolished, the debris is removed, and the property is preserved for recreation and conservation purposes;

h. Agriculture plays an integral role in the prosperity and well-being of the State as well as providing a fresh and abundant supply of food for its citizens;

i. Much of the farmland in the State faces an imminent threat of permanent conversion to non-farm uses, and retention and development of an economically viable agricultural industry is of high public priority;

j. There is an urgent need to preserve the State's historic heritage to enable present and future generations to experience, understand, and enjoy the landmarks of New Jersey's role in the birth and development of this nation;

k. The restoration and preservation of properties of historic character and importance in the State are central to meeting this need, and a significant number of these historic properties are located in urban centers, where their restoration and preservation will advance urban revitalization efforts of the State and local governments;

l. There is growing public recognition that the quality of life, economic prosperity, and environmental quality in New Jersey are served by the protection and timely preservation of open space and farmland and better management of the lands, resources, historic properties, and recreational facilities that are already under public ownership or protection;

m. The protection and preservation of New Jersey's water resources, including the quality and quantity of the State's limited water supply, are essential to the quality of life and the economic health of the citizens of the State;

n. The preservation of the existing diversity of animal and plant species is essential to sustaining both the environment and the economy of the Garden State, and the conservation of adequate habitat for endangered, threatened, and other rare species is necessary to preserve this biodiversity;

o. As recognized by the voters of the State when they, on November 4, 2014, approved an amendment to the State Constitution to dedicate a portion of corporation business tax revenues specifically for the purposes of open space, farmland, and historic preservation, there is a need to continue the State open space, farmland, and historic preservation programs previously funded by the "Green Acres, Water Supply and Floodplain Protection, and Farmland and Historic Preservation Bond Act of 2009" (P.L.2009, c.117), the "Green Acres, Farmland, Blue Acres, and Historic Preservation Bond Act of 2007" (P.L.2007, c.119), Article VIII, Section II, paragraph 7 of the State Constitution, the "Green Acres, Farmland and Historic Preservation, and Blue Acres Bond Act of 1995" (P.L.1995, c.204), and the nine previous similar bond acts enacted in 1961, 1971, 1974, 1978, 1981, 1983, 1987, 1989, and 1992, and various implementing laws; and

p. It is therefore in the public interest to preserve and protect as much land for recreation and conservation purposes, including lands that protect water supplies and flood-prone lands, and for farmland preservation purposes, and as many historic properties, as possible within the means provided by Article VIII, Section II, paragraph 6 of the State Constitution.

L.2016, c.12, s.2.



Section 13:8C-45 - Definitions relative to the "Preserve New Jersey Act."

13:8C-45 Definitions relative to the "Preserve New Jersey Act."
3. As used in this act:

"Acquisition" or "acquire" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Blue Acres cost" means the expenses incurred in connection with: all things deemed necessary or useful and convenient for the acquisition by the State or a qualifying tax exempt nonprofit organization, for recreation and conservation purposes, of lands that have been damaged by, or may be prone to incurring damage caused by, storms or storm-related flooding, or that may buffer or protect other lands from such damage; the execution of any agreements or franchises deemed by the Department of Environmental Protection to be necessary or useful and convenient in connection with any Blue Acres project authorized by this act; the procurement or provision of appraisal, archaeological, architectural, conservation, design, engineering, financial, geological, historic research, hydrological, inspection, legal, planning, relocation, surveying, or other professional advice, estimates, reports, services, or studies; the purchase of title insurance; the undertaking of feasibility studies; the demolition of structures, the removal of debris, and the restoration of lands to a natural state or to a state useful for recreation and conservation purposes; the establishment of a reserve fund or funds for working capital, operating, maintenance, or replacement expenses as the Director of the Division of Budget and Accounting in the Department of the Treasury may determine; and reimbursement to any fund of the State of moneys that may have been transferred or advanced therefrom to any fund established by this act, or any moneys that may have been expended therefrom for, or in connection with, this act.

"Blue Acres project" means any project of the State or a qualifying tax exempt nonprofit organization to acquire, for recreation and conservation purposes, lands that have been damaged by, or may be prone to incurring damage caused by, storms or storm-related flooding, or that may buffer or protect other lands from such damage.

"Commissioner" means the Commissioner of Environmental Protection.

"Committee" means the State Agriculture Development Committee established pursuant to section 4 of P.L.1983, c.31 (C.4:1C-4).

"Constitutionally dedicated CBT moneys" means any moneys made available pursuant to Article VIII, Section II, paragraph 6 of the State Constitution deposited in the funds established pursuant to sections 6, 7, 8, and 9 of this act, and appropriated by law, for recreation and conservation, farmland preservation, or historic preservation purposes set forth in Article VIII, Section II, paragraph 6 of the State Constitution or this act.

"Convey" or "conveyance" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Cost" means the expenses incurred in connection with: all things deemed necessary or useful and convenient for the acquisition or development of lands for recreation and conservation purposes, the acquisition of development easements or fee simple titles to farmland, or the preservation of historic properties, as the case may be; the execution of any agreements or franchises deemed by the Department of Environmental Protection, State Agriculture Development Committee, or New Jersey Historic Trust, as the case may be, to be necessary or useful and convenient in connection with any project funded in whole or in part using constitutionally dedicated CBT moneys; the procurement or provision of appraisal, archaeological, architectural, conservation, design, engineering, financial, geological, historic research, hydrological, inspection, legal, planning, relocation, surveying, or other professional advice, estimates, reports, services, or studies; the purchase of title insurance; the undertaking of feasibility studies; materials and labor costs for stewardship activities, but not overhead or administration costs for such activities; the establishment of a reserve fund or funds for working capital, operating, maintenance, or replacement expenses, as the Director of the Division of Budget and Accounting in the Department of the Treasury may determine; and reimbursement to any fund of the State of moneys that may have been transferred or advanced therefrom to any fund established by this act, or any moneys that may have been expended therefrom for, or in connection with, this act.

"Department" means the Department of Environmental Protection.

"Development" or "develop" means, except as used in the definitions of "acquisition" and "development easement" in this section, any improvement, including a stewardship activity, made to a land or water area designed to expand and enhance its utilization for recreation and conservation purposes, and shall include the construction, renovation, or repair of any such improvement, but shall not mean shore protection or beach nourishment or replenishment activities.

"Development easement" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Emergency intervention" means an immediate assessment or capital improvement necessary to protect or stabilize the structural integrity of a historic property.

"Farmland" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Farmland preservation," "farmland preservation purposes," or "preservation of farmland" means the same as those terms are defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Garden State Preservation Trust" or "trust" means the Garden State Preservation Trust established pursuant to section 4 of P.L.1999, c.152 (C.13:8C-4).

"Green Acres bond act" means: P.L.1961, c.46; P.L.1971, c.165; P.L.1974, c.102; P.L.1978, c.118; P.L.1983, c.354; P.L.1987, c.265; P.L.1989, c.183; P.L.1992, c.88; P.L.1995, c.204; P.L.2007, c.119; P.L.2009, c.117; and any State general obligation bond act that may be approved after the date of enactment of this act for the purpose of providing funding for the acquisition or development of lands for recreation and conservation purposes or for farmland preservation purposes.

"Historic preservation," "historic preservation purposes," or "preservation of historic properties" means the same as those terms are defined in section 3 of P.L.1999, c.152 (C.13:8C-3) and shall also include emergency intervention and the acquisition of a historic preservation easement.

"Historic preservation easement" means an interest in land, less than fee simple title thereto, that is purchased from a private or governmental property owner to permanently protect a historic property, and that is granted by the property owner to the New Jersey Historic Trust, a local government unit, or a qualifying tax exempt nonprofit organization.

"Historic property" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Land" or "lands" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Local government unit" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"New Jersey Historic Trust" means the entity established pursuant to section 4 of P.L.1967, c.124 (C.13:1B-15.111).

"Permitted investments" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Preserve New Jersey Blue Acres Fund" means the Preserve New Jersey Blue Acres Fund established pursuant to section 7 of this act.

"Preserve New Jersey Farmland Preservation Fund" means the Preserve New Jersey Farmland Preservation Fund established pursuant to section 8 of this act.

"Preserve New Jersey Green Acres Fund" means the Preserve New Jersey Green Acres Fund established pursuant to section 6 of this act.

"Preserve New Jersey Historic Preservation Fund" means the Preserve New Jersey Historic Preservation Fund established pursuant to section 9 of this act.

"Preserve New Jersey Fund Account" means the Preserve New Jersey Fund Account established pursuant to section 4 of this act.

"Project" means all things deemed necessary or useful and convenient in connection with the acquisition or development of lands for recreation and conservation purposes, the acquisition of development easements or fee simple titles to farmland, or the preservation of historic properties, as the case may be.

"Qualifying tax exempt nonprofit organization" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Recreation and conservation purposes" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Stewardship activity" means an activity, which is beyond routine operations and maintenance, undertaken by the State, a local government unit, or a qualifying tax exempt nonprofit organization to repair, or restore lands acquired or developed for recreation and conservation purposes for the purpose of enhancing or protecting those lands for recreation and conservation purposes. For the purposes of the farmland preservation program, "stewardship activity" means an activity, which is beyond routine operation and maintenance, undertaken by the landowner, or a farmer operator as an agent of the landowner, to repair, restore, or improve lands preserved for farmland preservation purposes, including but not limited to soil and water conservation projects approved pursuant to section 17 of P.L.1983, c.32 (C.4:1C-24).

L.2016, c.12, s.3.



Section 13:8C-46 - "Preserve New Jersey Fund Account."

13:8C-46 "Preserve New Jersey Fund Account."
4. There is established in the General Fund a special account to be known as the "Preserve New Jersey Fund Account."

a. The State Treasurer shall credit to this account:

(1) (a) (i) For State fiscal year 2016, an amount equal to 71 percent of the four percent of the revenue annually derived from the tax imposed pursuant to the "Corporation Business Tax Act (1945)," P.L.1945, c.162 (C.54:10A-1 et seq.), as amended and supplemented, or any other State law of similar effect, dedicated for recreation and conservation, farmland preservation, and historic preservation purposes pursuant to subparagraph (a) of Article VIII, Section II, paragraph 6 of the State Constitution, less $19,972,000 already appropriated and expended for parks management in P.L.2015, c.63; and

(ii) in each State fiscal year 2017 through and including State fiscal year 2019 an amount equal to 71 percent of the four percent of the revenue annually derived from the tax imposed pursuant to the "Corporation Business Tax Act (1945)," P.L.1945, c.162 (C.54:10A-1 et seq.), as amended and supplemented, or any other State law of similar effect, dedicated to recreation and conservation, farmland preservation, and historic preservation purposes pursuant to subparagraph (a) of Article VIII, Section II, paragraph 6 of the State Constitution; and

(b) in each State fiscal year commencing in State fiscal year 2020 and annually thereafter, an amount equal to 78 percent of the six percent of the revenue annually derived from the tax imposed pursuant to the "Corporation Business Tax Act (1945)," P.L.1945, c.162 (C.54:10A-1 et seq.), as amended and supplemented, or any other State law of similar effect, dedicated to recreation and conservation, farmland preservation, and historic preservation purposes pursuant to subparagraph (a) of Article VIII, Section II, paragraph 6 of the State Constitution; and

(2) in each State fiscal year, an amount equal to the amount dedicated pursuant to subparagraph (b) of Article VIII, Section II, paragraph 6 of the State Constitution.

b. In each State fiscal year, the amount credited to the Preserve New Jersey Fund Account shall be appropriated from time to time by the Legislature only for the applicable purposes set forth in Article VIII, Section II, paragraph 6 of the State Constitution and this act for:

(1) providing funding, including loans or grants, for the preservation, including acquisition, development, and stewardship, of lands for recreation and conservation purposes, including lands that protect water supplies and lands that have incurred flood or storm damage or are likely to do so, or that may buffer or protect other properties from flood or storm damage;

(2) providing funding, including loans or grants, for the preservation and stewardship of land for agricultural or horticultural use and production;

(3) providing funding, including loans or grants, for historic preservation; and

(4) paying administrative costs associated with (1) through (3) of this subsection.

c. Nothing in this act shall authorize any State entity to use constitutionally dedicated CBT moneys for the purpose of making any payments relating to any bonds, notes, or other debt obligations, other than those relating to obligations arising from land purchase agreements made with landowners.

L.2016, c.12, s.4.



Section 13:8C-47 - Deposit of amount credited.

13:8C-47 Deposit of amount credited.

5. a. In State fiscal year 2017 through and including State fiscal year 2019, of the amount credited by the State Treasurer to the Preserve New Jersey Fund Account pursuant to paragraph (1) of subsection a. of section 4 of this act:

(1) 60 percent shall be deposited into the Preserve New Jersey Green Acres Fund established pursuant to section 6 of this act;
(2) 4 percent shall be deposited into the Preserve New Jersey Blue Acres Fund established pursuant to section 7 of this act;

(3) 31 percent shall be deposited into the Preserve New Jersey Farmland Preservation Fund established pursuant to section 8 of this act; and

(4) 5 percent shall be deposited into the Preserve New Jersey Historic Preservation Fund established pursuant to section 9 of this act.

b. In State fiscal year 2017 through and including State fiscal year 2019, of the amount credited by the State Treasurer to the Preserve New Jersey Fund Account pursuant to paragraph (2) of subsection a. of section 4 of this act, each State park, forest, or wildlife management area shall receive an amount equal to the amount of revenue annually derived from leases or conveyances of lands at that State park, forest, or wildlife management area, as appropriate, to be used for recreation and conservation purposes at that State park, forest, or wildlife management area.

L.2016, c.12, s.5



Section 13:8C-48 - "Preserve New Jersey Green Acres Fund."

13:8C-48 "Preserve New Jersey Green Acres Fund."
6. a. The State Treasurer shall establish a fund to be known as the "Preserve New Jersey Green Acres Fund" and shall deposit into the fund all moneys received pursuant to paragraph (1) of subsection a. of section 5 of this act and any other moneys appropriated by law for deposit into the fund.

Moneys in the fund shall be invested in permitted investments or shall be held in interest-bearing accounts in those depositories as the State Treasurer may select, and may be invested and reinvested in permitted investments or as other trust funds in the custody of the State Treasurer in the manner provided by law. All interest or other income or earnings derived from the investment or reinvestment of moneys in the fund shall be credited to the fund. Moneys derived from the payment of principal and interest on the loans to local government units authorized by this act shall also be held in the fund.

b. Of the amount deposited each State fiscal year into the Preserve New Jersey Green Acres Fund pursuant to paragraph (1) of subsection a. of section 5 of this act:

(1) 55 percent shall be allocated for the purpose of paying the cost of acquisition and development of lands by the State for recreation and conservation purposes, and the amount provided pursuant to this paragraph shall be allocated as follows:

(a) 50 percent shall be allocated for the purpose of paying the cost of acquisition of lands by the State for recreation and conservation purposes; and

(b) 50 percent shall be allocated for the purpose of paying the cost of development of lands by the State for recreation and conservation purposes, and of the amount provided pursuant to this subparagraph:

(i) up to 22 percent shall be allocated for the purpose of paying the cost for stewardship activities undertaken on lands administered by the Division of Fish and Wildlife in the department; and

(ii) up to 22 percent shall be allocated for the purpose of paying the cost for stewardship activities undertaken on lands administered by the Division of Parks and Forestry in the department;

(2) 38 percent shall be allocated for the purposes of providing grants and loans to assist local government units to pay the cost of acquisition and development of lands for recreation and conservation purposes, and of this amount, up to 2 percent shall be allocated for stewardship activities undertaken by local government units; and

(3) 7 percent shall be allocated for the purposes of providing grants to assist qualifying tax exempt nonprofit organizations to pay the cost of acquisition and development of lands for recreation and conservation purposes, and of this amount, 11 percent shall be allocated for stewardship activities undertaken by qualifying tax exempt nonprofit organizations.

c. Any repayments of the principal and interest on loans issued to local government units for the acquisition or development of lands for recreation and conservation purposes using constitutionally dedicated CBT moneys shall be deposited into the Preserve New Jersey Green Acres Fund, and shall be specifically dedicated for the issuance of additional loans in the same manner as provided in subsection b. of section 27 of P.L.1999, c.152 (C.13:8C-27).

d. (1) The moneys in the fund are specifically dedicated and shall be used for the same purposes and according to the same criteria and provisions as those set forth in section 26 of P.L.1999, c.152 (C.13:8C-26), and as provided pursuant to this act.

(2) Grants and loans issued to local government units and grants issued to qualifying tax exempt nonprofit organizations using constitutionally dedicated CBT moneys for the acquisition and development of lands for recreation and conservation purposes shall be subject to the same provisions as those prescribed in section 27 of P.L.1999, c.152 (C.13:8C-27), except as otherwise provided in section 10 of this act.

e. Moneys in the fund shall not be expended except in accordance with appropriations from the fund made by law. Any act appropriating moneys from the Preserve New Jersey Green Acres Fund shall identify any particular project or projects to be funded by the moneys, and any expenditure for a project for which the location is not identified by municipality and county in the appropriation shall require the approval of the Joint Budget Oversight Committee, or its successor, except as permitted otherwise in accordance with the same exceptions as those specified in paragraph (2) of subsection a. of section 23 of P.L.1999, c.152 (C.13:8C-23).

f. Unexpended moneys due to project withdrawals, cancellations, or cost savings shall be returned to the fund.

g. Of the amount authorized pursuant to this section, not more than five percent shall be utilized for organizational, administrative and other work and services, including salaries, equipment and materials necessary to administer the applicable provisions of this act.

h. To the end that municipalities may not suffer a loss of taxes by reason of the acquisition and ownership by the State of lands in fee simple for recreation and conservation purposes, or the acquisition and ownership by qualifying tax exempt nonprofit organizations of lands in fee simple for recreation and conservation purposes that become certified as exempt from property taxes pursuant to P.L.1974, c.167 (C.54:4-3.63 et seq.) or similar laws, the State shall make payments annually in the same manner as payments are made pursuant to section 29 of P.L.1999, c.152 (C.13:8C-29).

i. The State shall not use the power of eminent domain in any manner for the acquisition of lands by the State for recreation and conservation purposes using constitutionally dedicated CBT moneys in whole or in part unless a concurrent resolution approving that use is approved by both Houses of the Legislature; except that, without the need for such a concurrent resolution, the State may use the power of eminent domain to the extent necessary to establish a value for lands to be acquired from a willing seller by the State for recreation and conservation purposes using constitutionally dedicated CBT moneys in whole or in part.

L.2016, c.12, s.6.



Section 13:8C-49 - "Preserve New Jersey Blue Acres Fund."

13:8C-49 "Preserve New Jersey Blue Acres Fund."
7. a. The State Treasurer shall establish a fund to be known as the "Preserve New Jersey Blue Acres Fund" and shall deposit into the fund all moneys received pursuant to paragraph (2) of subsection a. of section 5 of this act and any other moneys appropriated by law for deposit into the fund.

Moneys in the fund shall be invested in permitted investments or shall be held in interest-bearing accounts in those depositories as the State Treasurer may select, and may be invested and reinvested in permitted investments or as other trust funds in the custody of the State Treasurer in the manner provided by law. All interest or other income or earnings derived from the investment or reinvestment of moneys in the fund shall be credited to the fund.

b. The moneys in the Preserve New Jersey Blue Acres Fund are specifically dedicated and shall be applied for the purposes of providing moneys to:

(1) meet the Blue Acres costs to the State for the acquisition of lands for a Blue Acres project; or

(2) provide grants, pursuant to the provisions of subsection c. of this section, to assist a qualifying tax exempt nonprofit organization in meeting the Blue Acres costs for the acquisition of lands for a Blue Acres project.

c. (1) A grant by the State for lands to be acquired by a qualifying tax exempt nonprofit organization for a Blue Acres project may include up to 50 percent of the Blue Acres cost of acquisition of the lands by the qualifying tax exempt nonprofit organization.

(2) A qualifying tax exempt nonprofit organization shall not use as its matching share of the Blue Acres cost of acquisition of lands for a Blue Acres project any constitutionally dedicated moneys, as defined pursuant to section 3 of P.L.1999, c.152 (C.13:8C-3), or any grant moneys obtained from a Green Acres bond act.

(3) To qualify to receive a grant from the Preserve New Jersey Blue Acres Fund, the board of directors or governing body of the applying tax exempt nonprofit organization shall:

(a) demonstrate to the commissioner that the organization qualifies as a charitable conservancy for the purposes of P.L.1979, c.378 (C.13:8B-1 et seq.);

(b) demonstrate that the organization has the resources to match the grant requested;

(c) agree to make and keep the lands accessible to the public, unless the commissioner determines that public accessibility would be detrimental to the lands or any natural resources associated therewith;

(d) agree not to convey the lands except to the federal government, the State, a local government unit, or another qualifying tax exempt nonprofit organization, for recreation and conservation purposes; and

(e) agree to execute and donate to the State at no charge a conservation restriction pursuant to P.L.1979, c.378 (C.13:8B-1 et seq.) on the lands to be acquired with the grant.

d. The State shall not use the power of eminent domain in any manner for the acquisition of lands by the State for Blue Acres projects using constitutionally dedicated CBT moneys in whole or in part unless a concurrent resolution approving that use is approved by both Houses of the Legislature; except that, without the need for such a concurrent resolution, the State may use the power of eminent domain to the extent necessary to establish a value for lands to be acquired from a willing seller by the State for recreation and conservation purposes, as part of a Blue Acres project, using constitutionally dedicated CBT moneys in whole or in part.

e. Moneys in the fund shall not be expended except in accordance with appropriations from the fund made by law. Any act appropriating moneys from the Preserve New Jersey Blue Acres Fund shall identify the particular project or projects to be funded by the moneys, and any expenditure for a project for which the location is not identified by municipality and county in the appropriation shall require the approval of the Joint Budget Oversight Committee, or its successor.

f. Unexpended moneys due to project withdrawals, cancellations, or cost savings shall be returned to the fund to be used for the purposes of the fund.

g. Of the amount authorized pursuant to this section, not more than five percent shall be utilized for organizational, administrative and other work and services, including salaries, equipment and materials necessary to administer the applicable provisions of this act.

L.2016, c.12, s.7.



Section 13:8C-50 - "Preserve New Jersey Farmland Preservation Fund."

13:8C-50 "Preserve New Jersey Farmland Preservation Fund."
8. a. The State Treasurer shall establish a fund to be known as the "Preserve New Jersey Farmland Preservation Fund" and shall deposit all moneys received pursuant to paragraph (3) of subsection a. of section 5 of this act and any other moneys appropriated by law for deposit into the fund.

Moneys in the fund shall be invested in permitted investments or shall be held in interest-bearing accounts in those depositories as the State Treasurer may select, and may be invested and reinvested in permitted investments or as other trust funds in the custody of the State Treasurer in the manner provided by law. All interest or other income or earnings derived from the investment or reinvestment of moneys in the fund shall be credited to the fund.

b. (1) The moneys in the fund are specifically dedicated and shall be used for the same purposes as those set forth in section 37 of P.L.1999, c.152 (C.13:8C-37) and as provided in paragraph (2) of this subsection.

(2) Of the moneys deposited into the Preserve New Jersey Farmland Preservation Fund each year, up to 3 percent shall be allocated by the committee on an annual basis for stewardship activities.

c. Moneys in the fund shall not be expended except in accordance with appropriations from the fund made by law. Any act appropriating moneys from the Preserve New Jersey Farmland Preservation Fund shall identify any particular project or projects to be funded by the moneys, and any expenditure for a project for which the location is not identified by municipality and county in the appropriation shall require the approval of the Joint Budget Oversight Committee, or its successor, except as permitted otherwise in accordance with the same exceptions as those specified in paragraph (2) of subsection b. of section 23 of P.L.1999, c.152 (C.13:8C-23).

d. Unexpended moneys due to project withdrawals, cancellations, or cost savings shall be returned to the fund.

L.2016, c.12, s.8.



Section 13:8C-51 - "Preserve New Jersey Historic Preservation Fund."

13:8C-51 "Preserve New Jersey Historic Preservation Fund."
9. a. The State Treasurer shall establish a fund to be known as the "Preserve New Jersey Historic Preservation Fund" and shall deposit all moneys received pursuant to paragraph (4) of subsection a. of section 5 of this act and any other moneys appropriated by law for deposit into the fund.

Moneys in the fund shall be invested in permitted investments or shall be held in interest-bearing accounts in those depositories as the State Treasurer may select, and may be invested and reinvested in permitted investments or as other trust funds in the custody of the State Treasurer in the manner provided by law. All interest or other income or earnings derived from the investment or reinvestment of moneys in the fund shall be credited to the fund.

b. The moneys in the fund are specifically dedicated and shall be used for the same purposes as those set forth in section 41 of P.L.1999, c.152 (C.13:8C-41), and for emergency intervention and the acquisition of historic preservation easements.

c. Moneys in the fund shall not be expended except in accordance with appropriations from the fund made by law. Any act appropriating moneys from the Preserve New Jersey Historic Preservation Fund shall identify any particular project or projects to be funded by the moneys, and any expenditure for a project for which the location is not identified by municipality and county in the appropriation shall require the approval of the Joint Budget Oversight Committee, or its successor.

d. Unexpended moneys due to project withdrawals, cancellations, or cost savings shall be returned to the fund.

L.2016, c.12, s.9.



Section 13:8C-52 - Use of grant by qualifying entity.

13:8C-52 Use of grant by qualifying entity.
10. a. Notwithstanding the provisions of subparagraph (b) of paragraph (2) of subsection a. of section 27 of P.L.1999, c.152 (C.13:8C-27) to the contrary, a grant by the State for lands acquired or developed for recreation and conservation purposes by a local government unit in a municipality eligible to receive State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) shall be for 75 percent of the cost of acquisition or development of the lands by the local government unit, except that the department may authorize an increase in the State's share of the cost up to 100 percent of the allowable funding cap established by the department upon a demonstration of special need or exceptional circumstances.

b. A local government unit or a qualifying tax exempt nonprofit organization may use a grant or loan received pursuant to this act for recreation and conservation purposes for the construction of a community garden, provided that public access to the lands acquired for recreation and conservation purposes is not limited by the community garden.

L.2016, c.12, s.10.



Section 13:8C-53 - Required usage of land acquired.

13:8C-53 Required usage of land acquired.
11. Lands acquired or developed by the State, a local government unit, or a qualifying tax exempt nonprofit organization for recreation and conservation purposes using constitutionally dedicated CBT moneys shall not be conveyed, disposed of, or diverted to a use for other than recreation and conservation purposes without complying with the provisions of sections 31 through 35 of P.L.1999, c.152 (C.13:8C-31 through C.13:8C-35), as appropriate, and any other applicable law.

L.2016, c.12, s.11.



Section 13:8C-54 - Operation, maintenance of land acquired, developed.

13:8C-54 Operation, maintenance of land acquired, developed.
12. A local government unit that receives a grant or loan for recreation and conservation purposes pursuant to this act shall satisfactorily operate and maintain the lands acquired or developed pursuant to the conditions of the agreement between the local government unit and the department when the grant or loan is made. In the event that the local government unit cannot or will not correct deficiencies in the operation and maintenance within a reasonable time period, the commissioner may require the repayment of all or a portion of the grant or loan amount received by the local government unit.

L.2016, c.12, s.12.



Section 13:8C-55 - Submission of list of projects recommended to receive funding.

13:8C-55 Submission of list of projects recommended to receive funding.
13. a. At least once every two years, the Department of Environmental Protection, the State Agriculture Development Committee, and the New Jersey Historic Trust shall each submit to the Garden State Preservation Trust a list of projects recommended to receive funding pursuant to this act. Except as otherwise provided by this act, such funding recommendations shall be based upon the same respective priority systems, ranking criteria, and funding policies as those established pursuant to sections 23, 24, 26, 27, and 37 through 42 of P.L.1999, c.152 (C.13:8C-23, C.13:8C-24, C.13:8C-26, C.13:8C-27, and C.13:8C-37 through C.13:8C-42), section 7 of P.L.2005, c.178 (C.13:8C-38.1), and sections 1 and 2 of P.L.2001, c.405 (C.13:8C-40.1 and C.13:8C-40.2), and any rules or regulations adopted pursuant to thereto.

b. The Garden State Preservation Trust shall review the project lists submitted pursuant to subsection a. of this section, and prepare, and submit to the Governor and to the President of the Senate and the Speaker of the General Assembly for introduction in the Legislature, proposed legislation appropriating moneys pursuant to this act to fund projects on any such list. The Legislature may approve one or more appropriation bills containing a project list or lists submitted by the Garden State Preservation Trust pursuant to this subsection.

L.2016, c.12, s.13.



Section 13:8C-56 - Report to Governor, Legislature.

13:8C-56 Report to Governor, Legislature.
14. Within one year after the date of enactment of this act, and biennially thereafter, the Garden State Preservation Trust, after consultation with the Department of Environmental Protection, the State Agriculture Development Committee, and the New Jersey Historic Trust shall submit to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), a written report, which shall:

a. Describe the progress being made with respect to the acquisition and development of lands for recreation and conservation purposes, including lands that have incurred flood or storm damage or are likely to do so, or that may buffer or protect other properties from flood or storm damage, the preservation of farmland, and the preservation of historic properties, and provide recommendations with respect to any legislative, administrative, or local action that may be required to enable the Department of Environmental Protection, the State Agriculture Development Committee, and the New Jersey Historic Trust to meet their goals and objectives;

b. Tabulate, both for the reporting period and cumulatively, the total acreage for the entire State, and the acreage in each county and municipality, of lands acquired for recreation and conservation purposes, including lands that protect water supplies and lands that have incurred flood or storm damage or are likely to do so, or that may buffer or protect other properties from flood or storm damage, using (1) funding provided by this act, and (2) any other funding provided for such purposes;

c. Tabulate, both for the reporting period and cumulatively, the total acreage for the entire State, and the acreage in each county and municipality, of farmland preserved for farmland preservation purposes using (1) funding provided by this act, and (2) any other funding provided for such purposes;

d. Tabulate, both for the reporting period and cumulatively, the total acreage for the entire State, and the acreage in each county and municipality, of any donations of land for recreation and conservation purposes or farmland preservation purposes;

e. List, both for the reporting period and cumulatively, and by location by county and municipality, all stewardship activities funded pursuant to subsection b. of section 6 of this act and paragraph (2) of subsection b. of section 8 of this act;

f. List, both for the reporting period and cumulatively, and by project name, project sponsor, and location by county and municipality, all historic preservation projects, including emergency intervention and the acquisition of historic preservation easements, funded with constitutionally dedicated CBT moneys in whole or in part;

g. Indicate those areas of the State where, as designated by the Department of Environmental Protection in the Open Space Master Plan prepared pursuant to section 5 of P.L.2002, c.76 (C.13:8C-25.1), the acquisition and development of lands by the State for recreation and conservation purposes, including lands that have incurred flood or storm damage or are likely to do so, or that may buffer or protect other properties from flood or storm damage, is planned or is most likely to occur, and those areas of the State where there is a need to protect water resources, including the identification of lands where protection is needed to assure adequate quality and quantity of drinking water supplies in times of drought, indicate those areas of the State where the allocation of constitutionally dedicated CBT moneys for farmland preservation purposes is planned or is most likely to occur, and provide a proposed schedule and expenditure plan for those acquisitions, developments, and allocations, for the next reporting period, which shall include an explanation of how those acquisitions, developments, and allocations will be distributed throughout all geographic regions of the State to the maximum extent practicable and feasible;

h. List any surplus real property owned by the State or an independent authority of the State that may be utilizable for recreation and conservation purposes or farmland preservation purposes, and indicate what action has been or must be taken to effect a conveyance of those lands to the department, the committee, local government units, qualifying tax exempt nonprofit organizations, or other entities or persons so that the lands may be preserved and used for those purposes;

i. List, for the reporting period, all projects for which applications for funding under the Green Acres, Blue Acres, farmland preservation, and historic preservation programs were received but not funded with constitutionally dedicated CBT moneys or other funds during the reporting period, and the reason or reasons why those projects were not funded;

j. Tabulate, both for the reporting period and cumulatively, the total acreage for the entire State, and the acreage in each county and municipality, of lands acquired for recreation and conservation purposes that protect water resources and that have incurred flood or storm damage or are likely to do so, or that may buffer or protect other properties from flood or storm damage; and

k. Describe any other information or statistics necessary to document the expenditure of funds pursuant to this act in conjunction with the expenditure of funds pursuant to P.L.1999, c.152 (C.13:8C-1 et al.) and any Green Acres bond act.

L.2016, c.12, s.14.



Section 13:8C-57 - Rules, regulations.

13:8C-57 Rules, regulations.
15. a. The Department of Environmental Protection, the State Agriculture Development Committee, the New Jersey Historic Trust, and the Department of the Treasury shall each adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement and carry out the goals and objectives of this act.

b. Notwithstanding the provisions of any law to the contrary, any rules and regulations of the Department of Environmental Protection, the State Agriculture Development Committee, the New Jersey Historic Trust, and the Department of the Treasury that have been adopted pursuant to the "Administrative Procedure Act" and are in effect as of the date of enactment of this act, that are not inconsistent with the provisions of this act, and that pertain to the Green Acres, Blue Acres, farmland preservation, and historic preservation programs continued pursuant to this act, shall continue in effect until amended or supplemented and readopted as necessary to reflect the provisions and requirements of this act.

L.2016, c.12, s.15.



Section 13:9-1 - Forest Fire Service Established

13:9-1. Forest fire service established
The Department of Environmental Protection shall maintain a forest fire service for the protection of forests, and property adjacent thereto, wherever the department shall determine the necessity therefor.

Amended by L.1981, c. 369, s. 11, eff. Dec. 30, 1981.



Section 13:9-2 - General Powers Of Department

13:9-2. General powers of department
The department, through its agents, shall have power to:

a. Determine forest fire hazards;

b. Remove or cause to be removed brush, undergrowth or other material which contributes to forest fire hazards;

c. Maintain or cause to be maintained fire breaks;

d. Plough lands, set prescribed fires and back fires, order any highway or road closed to traffic and adopt regulations for burning forests or any forest material;

e. Summon any person between the ages of 18 and 50, who may be within the jurisdiction of the State, to assist in extinguishing fires; and

f. Require the use of materials, equipment or property needed for extinguishing wildfires when required to abate an emergency.

Amended by L.1981, c. 369, s. 12, eff. Dec. 30, 1981.



Section 13:9-3 - Duties Of And Regulations Governing Firewardens

13:9-3. Duties of and regulations governing firewardens
The department shall have power from time to time, subject to the limitations of this chapter, to prescribe such duties and make such regulations for the government of firewardens for the prevention and extinguishing of forest fires, and for the employment, discharge and pay of firewardens, as, in its judgment, shall be efficacious to that purpose. Firewardens shall perform such service and have such authority as shall be determined by the department.

Amended by L.1981, c. 369, s. 13, eff. Dec. 30, 1981.



Section 13:9-4 - Material, Supplies, Equipment And Property; Purchase And Distribution; Custodian

13:9-4. Material, supplies, equipment and property; purchase and distribution; custodian
The department may purchase and distribute to the firewardens such material, supplies and equipment and purchase such other property as it may deem necessary to effectuate the provisions of this chapter. The department shall be custodian of all property, equipment and supplies used in the protection of forests.

Amended by L.1981, c. 369, s. 14, eff. Dec. 30, 1981.



Section 13:9-5 - Expenses Of Administration Of Chapter; How Paid

13:9-5. Expenses of administration of chapter; how paid
All expenses incurred by the department in carrying out the provisions of this chapter, including the compensation of officers and employees in the forest fire service, shall be paid by the State; but such sums shall not exceed the amount appropriated therefor by the Legislature with the amount available from cooperative forest fire funds received from the Federal Government or any county, municipality, corporation or person.

Amended by L.1981, c. 369, s. 15, eff. Dec. 30, 1981.



Section 13:9-6 - Divisions, Sections And Districts

13:9-6. Divisions, sections and districts
The department shall divide the forest areas of the State into divisions, sections and districts.

Amended by L.1981, c. 369, s. 16, eff. Dec. 30, 1981.



Section 13:9-7 - State Firewarden, Supervisors, Deputies And Other Officers And Employees; Appointment, Removal And Compensation

13:9-7. State firewarden, supervisors, deputies and other officers and employees; appointment, removal and compensation
The department may appoint, removable by the department after charges have been preferred and hearing granted, a State firewarden, and such supervisors, deputies, assistants, other officers and employees as may be needed and fix their compensation. The department may create job titles and appoint with or without annual salary, a work force necessary to conduct the business of the service.

Amended by L.1981, c. 369, s. 17, eff. Dec. 30, 1981.



Section 13:9-7.1 - Mandatory Training Requirements For Fire Service Instructors

13:9-7.1. Mandatory training requirements for fire service instructors
7. In accordance with the legislative findings and declarations in section 1 of P.L.1995, c.266, training for fire service instructors of forestland fire fighters shall be mandatory and shall be implemented under the authority and pursuant to regulations of the Department of Environmental Protection. This training requirement shall apply to instructors of fire fighters with the State forest fire service in the Division of Parks and Forestry of the Department of Environmental Protection whose job descriptions, duties and training standards are determined, regulated and implemented by the State forest fire service in accordance with standards of the United States Forest Service and of nationally recognized forest fire service associations or organizations.

L.1995,c.266,s.7.



Section 13:9-9 - Emergency Help; Cooperative Or Contractual Agreements

13:9-9. Emergency help; cooperative or contractual agreements
The department shall, when the emergency arises, employ work crews and purchase equipment to fight forest fires as may be deemed necessary. The department may enter into cooperative or contractual agreements with the United States or any agency or department thereof, other State departments and any subdivisions of this State or any other person or body politic for the accomplishment of the purposes of this amendatory and supplementary act. The department shall cooperate with any public and private agencies or persons in the conduct of fire management plans and other matters of mutual interest.

Amended by L.1981, c. 369, s. 18, eff. Dec. 30, 1981.



Section 13:9-10 - Deputy Firewardens; Designation

13:9-10. Deputy firewardens; designation
Each firewarden, subject to the approval of the department, may designate one or more proper persons to act as deputy or deputies in case of his absence or disability from any cause.

Amended by L.1981, c. 369, s. 19, eff. Dec. 30, 1981.



Section 13:9-12 - Hourly Compensation Of District Firewardens And Helpers

13:9-12. Hourly compensation of district firewardens and helpers
District firewardens and their helpers shall be paid at the following rates while fighting forest fires:

a. District firewardens, while engaged in fighting fires, two dollars for two hours or less, and fifty cents per hour thereafter; and, while otherwise employed, fifty cents per hour;

b. Helpers, fighting fire, one dollar for two hours or less, and forty cents per hour thereafter;

c. Helpers, on patrol or employed otherwise than fighting fire, forty cents per hour.



Section 13:9-13 - General Powers Of State Firewarden

13:9-13. General powers of state firewarden
The State firewarden, under the direction of the commissioner, shall administer and supervise the forest fire service, cooperating agencies and such laws as shall deal with the protection of forests from wildfire.

Amended by L.1981, c. 369, s. 20, eff. Dec. 30, 1981.



Section 13:9-15 - Enforcement Of Laws And Extinguishment Of Fires; Summoning Assistance

13:9-15. Enforcement of laws and extinguishment of fires; summoning assistance
Firewardens shall be trained law enforcement officers and shall enforce the laws of this State for the protection of forests from wildfire. They shall have control and direction of all persons and apparatus engaged in extinguishing fires in forests. They may plough lands or set back fires to check any fire. They may summon any person between the ages of 18 and 50 years, living or being within their jurisdiction, to assist in extinguishing fires, and may require the use of any property needed for such purpose. No physically fit person so summoned shall refuse or neglect to assist, nor shall any person refuse the use of any property, equipment or material required.

Amended by L.1981, c. 369, s. 21, eff. Dec. 30, 1981.



Section 13:9-16 - Obstruction, Threat, Abuse, Assault, Injury Or Interference With Firewarden, Deputies Or Assistants

13:9-16. Obstruction, threat, abuse, assault, injury or interference with firewarden, deputies or assistants
No person shall obstruct, threaten, abuse, assault, injure or in anywise interfere with any firewarden, his deputies or assistants, or any one or more of them, in the performance of any duty under this chapter.

Amended by L.1981, c. 369, s. 22, eff. Dec. 30, 1981.



Section 13:9-17 - Right Of Trespass To Extinguish Wildfire; Right Of Entry To Inspect

13:9-17. Right of trespass to extinguish wildfire; right of entry to inspect
No action for trespass shall lie against any person crossing or working upon lands of another to extinguish wildfire. Any duly authorized employee of the department and any law enforcement officer or fire protection officer having jurisdiction to enforce any provision of this amendatory and supplementary act shall have power to enter upon any forest lands at any time in order to inspect the same and to ascertain the degree of compliance with this act and rule, regulation or order adopted pursuant to this act.

Amended by L.1981, c. 369, s. 23, eff. Dec. 30, 1981.



Section 13:9-19 - Burning Waste, Vegetation Or Other Materials; Permits

13:9-19. Burning waste, vegetation or other materials; permits
In any district for which firewardens have been appointed under the provisions of this chapter, no person shall set fire to or cause to be set on fire in any manner whatsoever; or to start fires anywhere and permit them to spread to forests, thereby causing damage to or threat to life or property, either accidentally or otherwise, directly or indirectly, in person or by agent, or cause to be burned waste, fallows, stumps, logs, brush, dry grass, fallen timber or any property, material, or vegetation being grown thereon, or anything that may cause a forest fire, without first obtaining the written permission of the department. Within the designated protection area this requirement supersedes any law, rule, regulation or ordinance inconsistent therewith. No such permission shall be granted if, in the department's opinion, any forest will be endangered thereby; or if it violates the air pollution statutes; nor shall any such permission, if granted, relieve or exonerate any person from any penalties provided by this chapter, if by reason of such wildfire, any forest be burned.

Amended by L.1981, c. 369, s. 24, eff. Dec. 30, 1981.



Section 13:9-20 - Burning Forest; Permit; Back Fires; Liability; Recreational Or Permitted Fire; Precautions

13:9-20. Burning forest; permit; back fires; liability; recreational or permitted fire; precautions
No person shall, unless granted a permit by the department, set fire to or burn, or cause to be burned, any forest, but nothing in this section shall be interpreted to forbid any person from setting a back fire upon his own property to protect the same; but, if such permitted back fire be allowed to escape or does escape to adjoining property, the person setting such back fire, or causing it to be set, shall be subject to costs of extinguishment and all damage incurred upon the property of another. Any firewarden, however, shall have power to set any back fire. Any person maintaining a recreational fire or a permitted fire or a fire to burn any brush, grass, litter, undergrowth or other material shall keep and maintain a competent watch. All reasonable precautions must be taken to prevent its escape from control. No such fire shall be left until extinguished or certified by a firewarden to be safely contained.

Amended by L.1981, c. 369, s. 25, eff. Dec. 30, 1981.



Section 13:9-21 - Duty To Extinguish Fires And Notify Firewarden

13:9-21. Duty to extinguish fires and notify firewarden
In any district in which a fire service is established, any person finding a wildfire burning in a forest or where the forest is endangered, shall immediately extinguish the same and shall notify a firewarden as soon as possible.

Amended by L.1981, c. 369, s. 26, eff. Dec. 30, 1981.



Section 13:9-22 - Theft, Mutilation Or Destruction Of Property, Equipment Or Posted Notices

13:9-22. Theft, mutilation or destruction of property, equipment or posted notices
No person shall willfully or maliciously steal, mutilate, tear down or destroy any forest fire service property, equipment or any notice concerning forest fires, which has been posted under regulations of the department.

Amended by L.1981, c. 369, s. 27, eff. Dec. 30, 1981.



Section 13:9-23 - Accumulations In Forests As Extraordinary Fire Hazard And Public Nuisance

13:9-23. Accumulations in forests as extraordinary fire hazard and public nuisance
The owner or lessee of any forest, any contractor or employee with authority of the owner of, or any person doing public work in or upon, such forest, who shall permit or suffer the accumulation by human activity of any litter from trees, to lie or be upon such forest within 100 feet of any road trail or fire break, to such an extent or in such manner as to facilitate either the origin or spread of forest fires, shall be deemed thereby to have created an extraordinary fire hazard, which endangers life and property and to have made and maintained a public nuisance.

Amended by L.1939, c. 246, p. 660, s. 1; L.1981, c. 369, s. 28, eff. Dec. 30, 1981.



Section 13:9-24 - Removal Of Fire Hazard And Nuisance; Penalty

13:9-24. Removal of fire hazard and nuisance; penalty
On the complaint of a firewarden or any citizen, the department shall cause an investigation to be made of the alleged nuisance mentioned in section 13:9-23 of this Title. If, in its judgment, a situation endangering the security of adjacent property, either with reference to the possible origin or spread of forest fires, exists, it shall require the responsible party to remove such menace within a reasonable specified time, in manner as directed and at his own cost. If he neglects to do so, he shall be subject to penalties provided for in this act. When the department considers it necessary to prevent danger to life or property, it may abate such public nuisance and charge the costs to the responsible person, owner, lessee, firm, corporation or public agency. If the removal is done by burning, all the provisions and requirements of this chapter shall be observed. If fire escapes and damages the property of another, nothing done under this chapter shall operate as a release of responsibility therefor.

Amended by L.1981, c. 369, s. 29, eff. Dec. 30, 1981.



Section 13:9-25 - Compliance With Chapter; Civil Liability For Damages

13:9-25. Compliance with chapter; civil liability for damages
Compliance with the provisions of this chapter shall not bar any action for damages for which any person or corporation would otherwise be liable; but conformance with the provisions of this chapter and with the terms of any notice or order issued by the department may be shown and considered as evidence of the use of due care on the part of such person or corporation.

Amended by L.1981, c. 369, s. 30, eff. Dec. 30, 1981.



Section 13:9-28 - Penalties; Payment And Disposition

13:9-28. Penalties; payment and disposition
All payments on account of penalties under this chapter shall be made to the Department of Environmental Protection for the support of the fire service.

Amended by L.1981, c. 369, s. 31, eff. Dec. 30, 1981.



Section 13:9-29 - Arrests Without Warrant

13:9-29. Arrests without warrant
Any firewarden may arrest, without warrant, any person whom he has probable cause to believe is committing a violation of this act.

Amended by L.1981, c. 369, s. 32, eff. Dec. 30, 1981.



Section 13:9-44.1 - Short Title

13:9-44.1. Short title
Sections 1 through 10 inclusive of this act shall be cited and may be known as the "Forest Fire Prevention and Control Act."

L.1981, c. 369, s. 1, eff. Dec. 30, 1981.



Section 13:9-44.2 - Legislative Declarations

13:9-44.2. Legislative declarations
The Legislature declares it to be the policy of this State to prevent, control and manage wildfires on or threatening the forests or wildlands of New Jersey in order to preserve forests and other natural resources; to enhance the growth and maintenance of forests; to protect recreational, residential, wildlife, plant life, watershed, airshed, and other values; to promote the stability of forest using industries; and to prevent loss of life, bodily injury and damage to property from wildfires and conflagrations.

L.1981, c. 369, s. 2, eff. Dec. 30, 1981.



Section 13:9-44.3 - Definitions

13:9-44.3. Definitions
As used in this amendatory and supplementary act:

a. "Commissioner" means the Commissioner of Environmental Protection or an official designated by the commissioner.

b. "Back fire" means a controlled fire purposely ignited in the path of wildfire along the inner edge of a control line.

c. "Department" means the Department of Environmental Protection.

d. "Forest" means and includes any forest, bushland, grassland, salt marsh, and any combination thereof.

e. "Wildfire" means an uncontrolled fire burning the different types of vegetation that cover the land.

L.1981, c. 369, s. 3, eff. Dec. 30, 1981.



Section 13:9-44.4 - Authority To Make, Conduct Or Participate In Investigation Of Cause Or Responsibility For Wildfire; Cooperation

13:9-44.4. Authority to make, conduct or participate in investigation of cause or responsibility for wildfire; cooperation
The Department of Environmental Protection is authorized to make, conduct or participate in any investigation or survey designed to establish the cause of and responsibility for a particular wildfire and to cooperate with any law enforcement officers of this State with respect to violations of this act.

L.1981, c. 369, s. 4, eff. Dec. 30, 1981.



Section 13:9-44.5 - Rules And Regulations; Orders

13:9-44.5. Rules and regulations; orders
The Department of Environmental Protection is authorized to formulate, promulgate, amend, and repeal rules and regulations and to issue orders to carry out the purposes of this act.

L.1981, c. 369, s. 5, eff. Dec. 30, 1981.



Section 13:9-44.6 - Discharge Of Incendiary Device, Operation Of Mechanism Which Might Cause Wildfire Or Machinery Without Spark Arrestor; Precautions; Presumption On Escape Of Fire

13:9-44.6. Discharge of incendiary device, operation of mechanism which might cause wildfire or machinery without spark arrestor; precautions; presumption on escape of fire
No person shall discharge or cause to be discharged any incendiary device on or across any forest land, or operate a welding torch or other mechanism which may cause a wildfire, without clearing flammable material surrounding the operation or without taking such other precautions as prescribed by the department to insure against the ignition and spread of wildfire, or cause to be operated any engine, locomotive, power vehicle, equipment, or other machinery not equipped with spark arrestors or other suitable controls, approved by the department by rule to prevent the escape of fire or sparks. Spark arrestors or devices must be in good working order and in use. The department may prohibit the operation of any locomotive, rapid transit, engine, equipment, or other motorized unit not properly equipped with department approved fire protection devices. Escape of fire from such equipment shall be presumed to be evidence that it was not maintained properly in compliance with this section. Any person in violation thereof may be put upon his proof to rebut such presumption in any civil proceeding under this act.

L.1981, c. 369, s. 6, eff. Dec. 30, 1981.



Section 13:9-44.7 - Throwing Or Dropping Object Within Forest Likely To Cause Wildfire

13:9-44.7. Throwing or dropping object within forest likely to cause wildfire
No person shall throw or drop any object within forests which is likely to cause a wildfire, including but not limited to a lighted cigarette, lighted cigar, match or live ashes.

L.1981, c. 369, s. 7, eff. Dec. 30, 1981.



Section 13:9-44.8 - Rights-of-way Of Railroads; Burning And Clearance; Failure To Comply; Notice; Declaration As Public Nuisance

13:9-44.8. Rights-of-way of railroads; burning and clearance; failure to comply; notice; declaration as public nuisance
The rights-of-way of all railroads which are operated through forests shall be prescribed burned by the railroad during the fall and winter months and kept cleared of all obsolete ties or other flammable material. The department shall notify the owner of such property that failure to comply will result in the property being declared a public nuisance which by reason of its condition or operation is a special forest fire hazard and as such endangers other property or human life. The department shall notify the owner of such property or the person responsible for the condition or operation thereof, that it has been declared a public nuisance and order him to abate it.

L.1981, c. 369, s. 8, eff. Dec. 30, 1981.



Section 13:9-44.9 - Costs Of Extinguishment; Recovery; Action

13:9-44.9. Costs of extinguishment; recovery; action
The department may, in the name of the State, recover costs of extinguishment and costs associated therewith from any person or agency, public or private, whose negligence or whose knowing violation of any provision of this act caused any fire in the State for the services of persons and equipment under the provisions of this act to control confine, extinguish, or suppress such fire. The claim shall be paid within 60 days and if not paid within that time, the department may bring suit against the person or agency in a court of competent jurisdiction for the collection of the claim.

L.1981, c. 369, s. 9, eff. Dec. 30, 1981.



Section 13:9-44.10 - Penalties; Enforcement

13:9-44.10. Penalties; enforcement
10. If any person violates any of the provisions of this act or any rule, regulation or order promulgated pursuant to provisions of this act, the department may:

(a) Institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent such violation and the court may proceed in the action in a summary manner. Any person who violates the provisions of this act or any rule, regulation or order promulgated pursuant to this act shall be liable to a penalty of not more than $5,000.00 for each offense, to be collected in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court and municipal courts shall have jurisdiction to enforce "the penalty enforcement law." The Attorney General or the prosecuting attorney of the municipality or county in which the offense was committed may prosecute the case. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The department is authorized to settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances;

(b) Petition the Attorney General to bring a criminal action against any person who knowingly violates any of the provisions of this act or any rule, regulation or order promulgated pursuant to the provisions of this act and thereby causes a wildfire. Such person shall, upon conviction, be guilty of a crime of the fourth degree and notwithstanding the provisions of N.J.S.2C:43-3 shall be subject to a fine of not more than $100,000.00 for each offense; or

(c) Levy a civil administrative remedy of not more than $5,000.00 for each violation and additional penalties of not more than $500.00 for each day during which such violation continues after receipt of an order from the department. No penalty shall be levied pursuant to this section until the person has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute violated; a concise statement of the facts alleged to constitute a violation; a statement of the person's right to a hearing. The person shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, then the notice shall become a final order after the expiration of the 20 day period. Payment is due when the final order is issued or the notice becomes a final order.

L.1981,c.369,s.10; amended 1991,c.91,s.227.



Section 13:9-52 - Drought; Closing Of Forests And Suspension Or Curtailment Of Open Seasons For Game And Fish; Proclamation Of Commissioner

13:9-52. Drought; closing of forests and suspension or curtailment of open seasons for game and fish; proclamation of commissioner
Notwithstanding the provisions of any other law to the contrary:

Whenever, by reason of drought, the forests of the State are in danger of fires, the commissioner shall have the authority to forbid by proclamation any person or persons, except those authorized by such proclamation, from entering forests in such parts of the State as the department deems the public interest requires, and may by such proclamation suspend or curtail any open season for taking fish, game birds, game animals and furbearing animals, or any of them, therein. Such proclamation shall be in effect at such time as the commissioner may determine after notice is given in the manner the commissioner may determine and remain in force and effect until rescinded by the commissioner. It shall be unlawful for any person or persons, except those authorized by written permission of the commissioner, to enter such forests while such proclamation shall be in effect.

L.1948, c. 11, p. 59, s. 1, eff. April 5, 1948. Amended by L.1981, c. 369, s. 33, eff. Dec. 30, 1981.



Section 13:9A-1 - Legislative Intent; Inventory And Mapping Of Tidal Wetlands; Filing In Office Of County Recording Officer

13:9A-1. Legislative intent; inventory and mapping of tidal wetlands; filing in office of county recording officer
a. The Legislature hereby finds and declares that one of the most vital and productive areas of our natural world is the so-called "estuarine zone," that area between the sea and the land; that this area protects the land from the force of the sea, moderates our weather, provides a home for water fowl and for 2/3 of all our fish and shellfish, and assists in absorbing sewage discharge by the rivers of the land; and that in order to promote the public safety, health and welfare, and to protect public and private property, wildlife, marine fisheries and the natural environment, it is necessary to preserve the ecological balance of this area and prevent its further deterioration and destruction by regulating the dredging, filling, removing or otherwise altering or polluting thereof, all to the extent and in the manner provided herein.

b. The Commissioner of Environmental Protection shall, within 2 years of the effective date of this act, make an inventory and maps of all tidal wetlands within the State. The boundaries of such wetlands shall generally define the areas that are at or below high water and shall be shown on suitable maps, which may be reproductions or aerial photographs. Each such map shall be filed in the office of the county recording officer of the county or counties in which the wetlands indicated thereon are located. Each wetland map shall bear a certificate of the commissioner to the effect that it is made and filed pursuant to this act. To be entitled to filing no wetlands map need meet the requirements of R.S. 47:1-6.

L.1970, c. 272, s. 1, eff. Nov. 5, 1970.



Section 13:9A-2 - Authority Of Commissioner To Adopt, Modify Or Repeal Orders Regulating, Altering Or Polluting Coastal Wetlands; Coastal Wetlands Defined

13:9A-2. Authority of commissioner to adopt, modify or repeal orders regulating, altering or polluting coastal wetlands; coastal wetlands defined
The Commissioner may from time to time, for the purpose of promoting the public safety, health and welfare, and protecting public and private property, wildlife and marine fisheries, adopt, amend, modify or repeal orders regulating, restricting or prohibiting dredging, filling, removing or otherwise altering, or polluting, coastal wetlands. For the purposes of this act the term "coastal wetlands" shall mean any bank, marsh, swamp, meadow, flat or other low land subject to tidal action in the State of New Jersey along the Delaware bay and Delaware river, Raritan bay, Barnegat bay, Sandy Hook bay, Shrewsbury river including Navesink river, Shark river, and the coastal inland waterways extending southerly from Manasquan Inlet to Cape May Harbor, or at any inlet, estuary or tributary waterway or any thereof, including those areas now or formerly connected to tidal waters whose surface is at or below an elevation of 1 foot above local extreme high water, and upon which may grow or is capable of growing some, but not necessarily all, of the following: Salt meadow grass (Spartine patens), spike grass (Distichlis spicata), black grass (Juncus gerardi), saltmarsh grass (Spartina alterniflora), saltworts (Salicornia Europaea, and Salicornia bigelovii), Sea Lavendar (Limonium carolinianum), saltmarsh bulrushes (Scirpus robustus and Scirpus paludosus var. atlanticus), sand spurrey (Spergularia marina), switch grass (Panicum virgatum), tall cordgrass (Spartina pectinata), hightide bush (Iva frutescens var. oraria), cattails (Typha angustifolia, and Typha latifolia), spike rush (Eleocharis rostellata), chairmaker's rush (Scirpus americana), bent grass (Agrostis palustris), and sweet grass (Hierochloe odorata). The term "coastal wetlands" shall not include any land or real property subject to the jurisdiction of the Hackensack Meadowlands Development Commission pursuant to the provisions of P.L.1968, chapter 404, sections 1 through 84 (C. 13:17-1 through C. 13:17-86).

L.1970, c. 272, s. 2, eff. Nov. 5, 1970.



Section 13:9A-3 - Public Hearing; Notice To Owner; Recordation Of Orders

13:9A-3. Public hearing; notice to owner; recordation of orders
The commissioner shall, before adopting, amending, modifying or repealing any such order, hold a public hearing thereon in the county in which the coastal wetlands to be affected are located, giving notice thereof to each owner having a recorded interest in such wetlands by mail at least 21 days prior thereto addressed to his address as shown in the municipal tax office records and by publication thereof at least twice in each of the 3 weeks next preceding the date of such hearing in a newspaper of general circulation in the municipality or municipalities in which such coastal wetlands are located.

Upon the adoption of any such order or any order amending, modifying or repealing the same, the commissioner shall cause a copy thereof, together with a plan of the lands affected, including reference to the filed wetlands map or maps on which the same are shown and a list of the owners of record of such lands, to be recorded in the office of the county clerk or register of deeds, where it shall be indexed and filed as a judgment, and shall mail a copy of such order and plan to each owner of record of such lands affected thereby.

L.1970, c. 272, s. 3, eff. Nov. 5, 1970.



Section 13:9A-4 - Regulated Activity; Necessity Of Permit To Conduct; Application; Notice; Determination Of Issuance

13:9A-4. Regulated activity; necessity of permit to conduct; application; notice; determination of issuance
a. For purposes of this section "regulated activity" includes but is not limited to draining, dredging, excavation or removal of soil, mud, sand, gravel, aggregate of any kind or depositing or dumping therein any rubbish or similar material or discharging therein liquid wastes, either directly or otherwise, and the erection of structures, drivings of pilings, or placing of obstructions, whether or not changing the tidal ebb and flow. "Regulated activity" shall not include continuance of commercial production of salt hay or other agricultural crops or activities conducted under section 7 of this act.

b. No regulated activity shall be conducted upon any wetland without a permit.

c. Any person proposing to conduct or cause to be conducted a regulated activity upon any wetland shall file an application for a permit with the commissioner, in such form and with such information as the commissioner may prescribe and shall provide notice to each electric or gas public utility in the State and to each owner of all real property as shown on the current tax duplicate, located in the State and within 200 feet in all directions of the property which is the subject of such application in the manner prescribed by section 7.1 of P.L.1975, c. 291 (C. 40:55D-12). Such application shall include a detailed description of the proposed work and a map showing the area of wetland directly affected, with the location of the proposed work thereon, together with the names of the owners of record of adjacent land and known claimants of rights in or adjacent to the wetlands of whom the applicant has notice. All applications, with any maps and documents relating thereto, shall be open for inspection at the office of the Department of Environmental Protection.

d. In granting, denying or limiting any permit the commissioner shall consider the effect of the proposed work with reference to the public health and welfare, marine fisheries, shell fisheries, wildlife, the protection of life and property from flood, hurricane and other natural disasters, and the public policy set forth in section 1a. of this act.

L.1970, c. 272, s. 4, eff. Nov. 5, 1970. Amended by L.1983, c. 133, s. 1, eff. April 13, 1983.



Section 13:9A-5 - Jurisdiction Of Violations

13:9A-5. Jurisdiction of violations
The Superior Court shall have jurisdiction to restrain violations of orders issued pursuant to this act.

L.1970, c. 272, s. 5, eff. Nov. 5, 1970.



Section 13:9A-6 - Complaint By Landowner Affected By Order; Recordation Of Finding

13:9A-6. Complaint by landowner affected by order; recordation of finding
Any person having a recorded interest in land affected by any such order or permit, may, within 90 days after receiving notice thereof, file a complaint in the Superior Court to determine whether such order or permit so restricts or otherwise affects the use of his property as to deprive him of the practical use thereof and is therefore an unreasonable exercise of the police power because the order or permit constitutes the equivalent of a taking without compensation. If the court finds the order or permit to be an unreasonable exercise of the police power, the court shall enter a finding that such order or permit shall not apply to the land of the plaintiff; provided, however, that such finding shall not affect any other land than that of the plaintiff. Any party to the suit may cause a copy of such finding to be recorded forthwith in the office of the county clerk or register of deeds, where it shall be indexed and filed as a judgment.

The method provided in this section for the determination of the issue shall be exclusive, and such issue shall not be determined in any other proceeding.

L.1970, c. 272, s. 6, eff. Nov. 5, 1970.



Section 13:9A-7 - Application Of Act On Powers And Duties Of Certain State Departments Or Agencies

13:9A-7. Application of act on powers and duties of certain state departments or agencies
No action by the commissioner under this act shall prohibit, restrict or impair the exercise or performance of the powers and duties conferred or imposed by law on the State Department of Environmental Protection, the Natural Resource Council and the State Mosquito Control Commission in said Department, the State Department of Health, or any mosquito control or other project or activity operating under or authorized by the provisions of chapter 9 of Title 26 of the Revised Statutes.

L.1970, c. 272, s. 7, eff. Nov. 5, 1970.



Section 13:9A-8 - Application Of Act To Riparian Lands

13:9A-8. Application of act to riparian lands
Nothing in this act or any permit issued hereunder shall affect the rights of the State in, or the obligations of a riparian owner with respect to, riparian lands.

L.1970, c. 272, s. 8, eff. Nov. 5, 1970.



Section 13:9A-9 - Violations; Penalties.

13:9A-9 Violations; penalties.

9. a. Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an administrative enforcement order requiring any such person to comply in accordance with subsection b. of this section; or

(2)Bring a civil action in accordance with subsection c. of this section; or

(3)Levy a civil administrative penalty in accordance with subsection d. of this section; or

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies.

b. Whenever, on the basis of available information, the commissioner finds a person in violation of any provision of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an administrative enforcement order: (1) specifying the provision or provisions of P.L.1970, c.272, or the rule, regulation, permit or order of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration to address any adverse effects upon a coastal wetland resulting from the violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the administrative enforcement order.

c.The commissioner is authorized to institute a civil action in Superior Court for appropriate relief from any violation of any provision of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, or monitoring survey which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3) Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects upon a coastal wetland resulting from any violation for which a civil action has been commenced and brought under this subsection;

(4)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by any violation for which a civil action has been commenced and brought under this subsection. Recovery of damages and costs ordered under this subsection shall be paid to the State Treasurer;

(5)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall include a reference to the section of the statute, regulation, order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final administrative enforcement order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final administrative enforcement order after the expiration of the 35-day period. Payment of the assessment is due when a final administrative enforcement order is issued or the notice becomes a final administrative enforcement order. The authority to levy a civil administrative order is in addition to all other enforcement provisions in P.L.1970, c.272, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until 90 days after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

e.A person who violates any provision of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto, or an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, who fails to pay a civil administrative penalty in full pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 per day of the violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation. The Superior Court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999."

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g.Each applicant or permittee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of P.L.1970, c.272, or any rule or regulation adopted, or permit or order issued pursuant thereto.

L.1970, c.272, s.9; amended 2007, c.246, s.4.



Section 13:9A-10 - Short Title

13:9A-10. Short title
This act may be cited as "The Wetlands Act of 1970."

L.1970, c. 272, s. 10, eff. Nov. 5, 1970.



Section 13:9B-1 - Short Title

13:9B-1. Short title
This act shall be known and may be cited as the "Freshwater Wetlands Protection Act."

L. 1987, c. 156, s. 1.



Section 13:9B-2 - Findings, Declarations

13:9B-2. Findings, declarations
The Legislature finds and declares that freshwater wetlands protect and preserve drinking water supplies by serving to purify surface water and groundwater resources; that freshwater wetlands provide a natural means of flood and storm damage protection, and thereby prevent the loss of life and property through the absorption and storage of water during high runoff periods and the reduction of flood crests; that freshwater wetlands serve as a transition zone between dry land and water courses, thereby retarding soil erosion; that freshwater wetlands provide essential breeding, spawning, nesting, and wintering habitats for a major portion of the State's fish and wildlife, including migrating birds, endangered species, and commercially and recreationally important wildlife; and that freshwater wetlands maintain a critical baseflow to surface waters through the gradual release of stored flood waters and groundwater, particularly during drought periods.

The Legislature further finds and declares that while the State has acted to protect coastal wetlands, it has not, except indirectly, taken equally vigorous action to protect the State's inland waterways and freshwater wetlands; that in order to advance the public interest in a just manner the rights of persons who own or possess real property affected by this act must be fairly recognized and balanced with environmental interests; and that the public benefits arising from the natural functions of freshwater wetlands, and the public harm from freshwater wetland losses, are distinct from and may exceed the private value of wetland areas.

The Legislature therefore determines that in this State, where pressures for commercial and residential development define the pace and pattern of land use, it is in the public interest to establish a program for the systematic review of activities in and around freshwater wetland areas designed to provide predictability in the protection of freshwater wetlands; that it shall be the policy of the State to preserve the purity and integrity of freshwater wetlands from random, unnecessary or undesirable alteration or disturbance; and that to achieve these goals it is important that the State expeditiously assume the freshwater wetlands permit jurisdiction currently exercised by the United States Army Corps of Engineers pursuant to the Federal Act and implementing regulations.

L. 1987, c. 156, s. 2.



Section 13:9B-3 - Definitions

13:9B-3. Definitions
As used in this act:

"Bank" means the Wetlands Mitigation Bank established pursuant to section 14 of this act;

"Commissioner" means the Commissioner of the Department of Environmental Protection;

"Council" means the Wetlands Mitigation Council established pursuant to section 14 of this act;

"Department" means the Department of Environmental Protection;

"Environmental commission" means a municipal advisory body created pursuant to P.L. 1968, c. 245 (C. 40:56A-1 et seq.);

"Federal Act" means section 404 of the "Federal Water Pollution Control Act Amendments of 1972" as amended by the "Clean Water Act of 1977" (33 U.S.C. s. 1344) and the regulations adopted pursuant thereto;

"Freshwater wetland" means an area that is inundated or saturated by surface water or groundwater at a frequency and duration sufficient to support, and that under normal circumstances does support, a prevalence of vegetation typically adapted for life in saturated soil conditions, commonly known as hydrophytic vegetation; provided, however, that the department, in designating a wetland, shall use the 3-parameter approach (i.e. hydrology, soils and vegetation) enumerated in the April 1, 1987 interim-final draft "Wetland Identification and Delineation Manual" developed by the United States Environmental Protection Agency, and any subsequent amendments thereto;

"Freshwater wetlands permit" means a permit to engage in a regulated activity issued pursuant to this act;

"Hydrophyte" means plant life adapted to growth and reproduction under periodically saturated root zone conditions during at least a portion of the growing season;

"Linear development" means land uses such as roads, drives, railroads, sewerage and stormwater management pipes, gas and water pipelines, electric, telephone and other transmission lines and the rights-of-way therefor, the basic function of which is to connect two points. Linear development shall not mean residential, commercial, office, or industrial buildings;

"Person" means an individual, corporation, partnership, association, the State, municipality, commission or political subdivision of the State or any interstate body;

"Regulated activity" means any of the following activities in a freshwater wetland:

(1) The removal, excavation, disturbance or dredging of soil, sand, gravel, or aggregate material of any kind;

(2) The drainage or disturbance of the water level or water table;

(3) The dumping, discharging or filling with any materials;

(4) The driving of pilings;

(5) The placing of obstructions;

(6) The destruction of plant life which would alter the character of a freshwater wetland, including the cutting of trees;

"Transition area" means an area of land adjacent to a freshwater wetland which minimizes adverse impacts on the wetland or serves as an integral component of the wetlands ecosystem.

L. 1987, c. 156, s. 3.



Section 13:9B-4 - Exemptions From Permit, Transition Area Requirements.

13:9B-4 Exemptions from permit, transition area requirements.
4.The following are exempt from the requirement of a freshwater wetlands permit and transition area requirements unless the United States Environmental Protection Agency's regulations providing for the delegation to the state of the federal wetlands program conducted pursuant to the Federal Act require a permit for any of these activities, in which case the department shall require a permit for those activities so identified by that agency:

a. Normal farming, silviculture, and ranching activities such as plowing, seeding, cultivating, minor drainage, harvesting for the production of food and fiber, or upland soil and water conservation practices; construction or maintenance of farm or stock ponds or irrigation ditches, or the maintenance of drainage ditches; the installation of temporary farm structures with only a dirt or fabric floor, including hoophouses and polyhouses, and any grading or land contouring associated therewith on lands that were actively cultivated on or before July 1, 1988, have been in active agricultural use since then, were in active agricultural use at the time that the temporary farm structures were or are to be erected, and are identified as "ModAg" farmed wetlands on the Wetland Maps promulgated by the Department of Environmental Protection in 1988; maintenance of cranberry bogs and blueberry fields including, but not limited to, periodic flooding, sanding, control or suppression of weeds or brush in or around the bog or field, and pest control or suppression; maintenance, repair, or cleaning of dams, ditches, underdrains, floodgates, irrigation systems, or other drainage or water control facilities for cranberry bogs or blueberry fields; activities for the renewal or rehabilitation of a cranberry bog, including, but not limited to, removal of undesirable soil or vegetation, grading and leveling, installation, reconfiguration, repair or replacement of water control or supply systems or facilities, removal, relocation, or construction of internal dams, and planting of new vines in an appropriate soil layer; construction or maintenance of farm roads or forest roads constructed and maintained in accordance with best management practices to assure that flow and circulation patterns and chemical and biological characteristics of freshwater wetlands are not impaired and that any adverse effect on the aquatic environment will be minimized;

b.Normal harvesting of forest products in accordance with a forest management plan approved by the State Forester;

c.Areas regulated as a coastal wetland pursuant to P.L.1970, c.272 (C.13:9A-1 et seq.);

d.Projects for which (1) preliminary site plan or subdivision applications have received preliminary approvals from the local authorities pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) prior to the effective date of this act, (2) preliminary site plan or subdivision applications have been submitted prior to June 8, 1987, or (3) permit applications have been approved by the U.S. Army Corps of Engineers prior to the effective date of this act, which projects would otherwise be subject to State regulation on or after the effective date of this act, shall be governed only by the Federal Act, and shall not be subject to any additional or inconsistent substantive requirements of this act; provided, however, that upon the expiration of a permit issued pursuant to the Federal Act any application for a renewal thereof shall be made to the appropriate regulatory agency. The department shall not require the establishment of a transition area as a condition of any renewal of a permit issued pursuant to the Federal Act prior to the effective date of this act. Projects not subject to the jurisdiction of the United States Army Corps of Engineers and for which preliminary site or subdivision applications have been approved prior to the effective date of this act shall not require transition areas;

e.The exemptions in subsections a. and b. of this section shall not apply to any discharge of dredged or fill material into a freshwater wetland incidental to any activity which involves bringing an area of freshwater wetlands into a use to which it was not previously subject, where the flow or circulation patterns of the waters may be impaired, or the reach of the waters is reduced.

f.For the purposes of the exemptions in subsection a. of this section, a cranberry bog, blueberry field, or portion thereof, on which any of the activities specifically pertaining to cranberry bogs or blueberry fields listed in that subsection has occurred within the prior five years shall be considered an established, ongoing farming operation, and shall not be deemed abandoned. The lack of a commercial harvest or production of a crop on or from the bog or field shall not be a determining factor as to whether the agricultural use has been abandoned.

L.1987, c.156, s.4; amended 2014, c.89; 2015, c.272.



Section 13:9B-5 - Permit Process

13:9B-5. Permit process
a. The department shall consolidate the processing of wetlands related aspects of other regulatory programs which affect activities in freshwater wetlands, including, but not limited to, sewer extension approvals required pursuant to P.L. 1977, c. 74 (C. 58:10A-1 et seq.), permits required pursuant to P.L. 1973, c. 185 (C. 13:19-1 et seq.), and any permits and approvals required pursuant to P.L. 1977, c. 75 (C. 58:11A-1 et seq.) and P.L. 1962, c. 19 (C. 58:16A-50 et seq.), with the freshwater wetlands permit process established herein so as to provide a timely and coordinated permit process consistent with the Federal Act.

b. Within 60 days after the department receives comment on a complete application for a permit from the United States Environmental Protection Agency, or upon receipt of notice from the United States Environmental Protection Agency that no comment will be forthcoming, the department may hold a public hearing on the application for a permit. If such a hearing is held, it shall be in the county wherein the freshwater wetland is located whenever practicable. The department may issue or deny a permit without a public hearing, unless there is a significant degree of public interest in the application as manifested by written requests for a hearing within 20 days after the publication of notice of the permit application in the bulletin of the department.

c. The department shall issue or deny a permit within 90 days of receipt of comments, or notice that comments will not be forthcoming, from the United States Environmental Protection Agency, or within 180 days of submittal of a complete application, whichever is later. Until the State assumes the implementation of the Federal Act, the department shall issue or deny a permit within 180 days of submittal of a complete application, except as may otherwise be provided by the Federal Act. The department shall review an application for a permit for completeness, and make any necessary requests for further information, within 30 days of receipt of the application for a permit; provided, however, that this deadline shall not apply to requests for further information made by the department on the basis of comments received from the United States Environmental Protection Agency. If the department issues the permit, the department shall send notice thereof to the applicant. If the department denies, or requests a modification of, the complete permit application, the department shall send notice thereof to the applicant. The department may issue a permit imposing conditions necessary for compliance with this act and the "Water Pollution Control Act," P.L. 1977, c. 74 (C. 58:10A-1 et seq.).

d. The fees authorized pursuant to sections 8, 9, and 17 of this act shall be dedicated to further the specific purposes of this act.

L. 1987, c. 156, s. 5.



Section 13:9B-5.1 - Regulation Of Freshwater Wetlands Area.

13:9B-5.1 Regulation of freshwater wetlands area.

38.Notwithstanding the provisions of P.L.1987, c.156 (C.13:9B-1 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, major Highlands development as defined in section 3 of P.L.2004, c.120 (C.13:20-3) that includes a regulated activity as defined in section 3 of P.L.1987, c.156 (C.13:9B-3) in a freshwater wetland or freshwater wetland transition area located in the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3) shall also be regulated pursuant to sections 32 through 37 of P.L.2004, c.120 (C.13:20-30 through C.13:20-35).

L.2004,c.120,s.38.



Section 13:9B-6 - Meadowlands, Pinelands Exemptions

13:9B-6. Meadowlands, Pinelands exemptions
a. Activities in areas under the jurisdiction of the Hackensack Meadowlands Development Commission pursuant to P.L. 1968, c. 404 (C. 13:17-1 et seq.) shall not require a freshwater wetlands permit, or be subject to transition area requirements, except that the discharge of dredged or fill material shall require a permit issued under the provisions of the Federal Act, or under an individual and general permit program administered by the State under the provisions of the Federal Act and applicable State laws.

b. Activities in areas under the jurisdiction of the Pinelands Commission pursuant to P.L. 1979, c. 111 (C. 13:18A-1 et seq.) shall not require a freshwater wetlands permit, or be subject to transition area requirements established in this act, except that the discharge of dredged or fill material shall require a permit issued under the provisions of the Federal Act, or under an individual and general permit program administered by the State under the provisions of the Federal Act and applicable State laws, provided that the Pinelands Commission may provide for more stringent regulation of activities in and around freshwater wetland areas within its jurisdiction.

L. 1987, c. 156, s. 6.



Section 13:9B-7 - Classification System

13:9B-7. Classification system
The department shall develop a system for the classification of freshwater wetlands based upon criteria which distinguish among wetlands of exceptional resource value, intermediate resource value, and ordinary resource value.

a. Freshwater wetlands of exceptional resource value shall be freshwater wetlands which exhibit any of the following characteristics:

(1) Those which discharge into FW-1 waters and FW-2 trout production (TP) waters and their tributaries; or

(2) Those which are present habitats for threatened or endangered species, or those which are documented habitats for threatened or endangered species which remain suitable for breeding, resting, or feeding by these species during the normal period these species would use the habitat. A habitat shall be considered a documented habitat if the department makes a finding that the habitat remains suitable for use by the specific documented threatened and endangered species, based upon information available to it, including but not limited to, information submitted by an applicant for a freshwater wetlands permit. An applicant shall have the opportunity to request the department that a documented habitat not result in the classification of a freshwater wetland as a freshwater wetland of exceptional value if the applicant can demonstrate the loss of one or more requirements of the specific documented threatened or endangered species, including, but not limited to wetlands or overall habitat size, water quality, or vegetation density or diversity.

b. Freshwater wetlands of ordinary value shall be freshwater wetlands which do not exhibit the characteristics enumerated in subsection a. of this section, and which are certain isolated wetlands, man-made drainage ditches, swales, or detention facilities.

c. Freshwater wetlands of intermediate resource value shall be all freshwater wetlands not included in subsection a. or b. of this section.

d. As used in this section "threatened or endangered species" shall be those species identified pursuant to "The Endangered and Nongame Species Conservation Act," P.L. 1973, c. 309 (C. 23:2A-1 et seq.) or which appear on the federal endangered species list, and "FW-1, FW-2, trout production (TP) waters" shall mean those waters delineated as such by the department under regulations adopted pursuant to the "Water Pollution Control Act," P.L. 1977, c. 74 (C. 58:10A-1 et seq.) and the "Water Quality Planning Act," P.L. 1977, c. 75 (C. 58:11A-1 et seq.).

e. The classification system established in this section shall not restrict the department's authority to require the creation or restoration of freshwater wetlands pursuant to the provisions of section 13 of this act.

L. 1987, c. 156, s. 7.



Section 13:9B-8 - Letter Of Interpretation

13:9B-8. Letter of interpretation
a. A person proposing to engage in a regulated activity in a freshwater wetland or in an activity which requires a transition area waiver may, prior to applying for a freshwater wetlands permit or transition area waiver, request from the department a letter of interpretation to establish that the site of the proposed activity is located in a freshwater wetland or transition area.

b. Within 20 days after receipt of a request for a letter of interpretation, the department may require the submission of any additional information necessary to issue the letter of interpretation.

c. If no additional information is required, the department shall issue a letter of interpretation within 30 days after receiving the request.

d. If additional information is required the department shall issue a letter of interpretation within 45 days after receipt of the information.

e. The department may require an applicant for a letter of interpretation to perform and submit to the department an onsite inspection to determine or verify the general location of the freshwater wetland boundary and the applicable transition area. This inspection shall be subject to approval and verification by the department. If the department determines that onsite inspection by the department is necessary, the department shall make the inspection. If an on-site inspection is required by the department the time specified in this section for issuance of the letter of interpretation shall be extended by 45 days.

f. If a person requesting the letter has not made a reasonable good faith effort to provide the department with information sufficient to make a determination, the department shall issue a letter of interpretation requiring the application for a freshwater wetlands permit or transition area waiver.

g. A person applying for a letter of interpretation may also submit a report of an onsite freshwater wetlands delineation and receive within the time specified in this section a letter of interpretation verifying the actual freshwater wetlands and transition area boundaries.

h. The department may charge a fee not to exceed the costs for reviewing the information submitted, conducting on-site inspections pursuant to subsection e. of this section, and for issuing a letter of interpretation.

i. Any person who requests a letter of interpretation pursuant to the provisions of this act and does not receive a response from the department within the deadlines imposed in this section shall not be entitled to assume that the site of the proposed activity which was the subject of the request for a letter of interpretation is not in a freshwater wetland. A person who receives a letter of interpretation pursuant to this section shall be entitled to rely on the determination of the department, except as provided in subsection j. of this section.

j. The department shall transmit to the United States Environmental Protection Agency a copy of any letter of interpretation determining that the site of a proposed regulated activity is not in a freshwater wetland. Any letter of interpretation which determines that the site of a proposed regulated activity is not in a freshwater wetlands shall be subject to review, modification, or revocation by the United States Environmental Protection Agency.

k. The department shall publish in the bulletin of the department a list indicating the status of each application for a permit submitted to the department pursuant to the provisions of this act.

L. 1987, c. 156, s. 8.



Section 13:9B-9 - Permit Application; Conditions For Issuance

13:9B-9. Permit application; conditions for issuance
a. A person proposing to engage in a regulated activity shall apply to the department for a freshwater wetlands permit, for a fee not to exceed the cost of reviewing and processing the application, and on forms and in the manner prescribed by the commissioner pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). An agency of the State proposing to engage in a regulated activity shall also apply to the department for a freshwater wetlands permit on forms and in a manner prescribed by the commissioner, but shall not be required to pay a fee therefor. The application shall include the name and address of the applicant, the purpose of the project, the names and addresses of all owners of property adjacent to the proposed project, and at least the following:

(1) A preliminary site plan or subdivision map of the proposed development activities, or another map of the site if no preliminary site plan or subdivision map exists, and a written description of the proposed regulated activity, the total area to be modified, and the total area of the freshwater wetland potentially affected;

(2) Verification that a notice has been forwarded to the clerk, environmental commission, and planning board of the municipality in which the proposed regulated activity will occur, the planning board of the county in which the proposed regulated activity will occur, landowners within 200 feet of the site of the proposed regulated activity, and to all persons who requested to be notified of proposed regulated activities, which notice may be filed concurrently with notices required pursuant to P.L. 1975, c. 291 (C. 40:55D-1 et seq.), describing the proposed regulated activity and advising these parties of their opportunity to submit comments thereon to the department;

(3) Verification that notice of the proposed activity has been published in a newspaper of local circulation;

(4) A statement detailing any potential adverse environmental effects of the regulated activity and any measures necessary to mitigate those effects, and any information necessary for the department to make a finding pursuant to subsection b. of this section.

b. The department, after considering the comments of the environmental commission and planning boards of the county and municipality wherein the regulated activity is to take place, federal and State agencies of competent jurisdiction, other affected municipalities and counties, and the general public, shall issue a freshwater wetlands permit only if it finds that the regulated activity:

(1) Is water-dependent or requires access to the freshwater wetlands as a central element of its basic function, and has no practicable alternative which would not involve a freshwater wetland or which would have a less adverse impact on the aquatic ecosystem, and which would not have other significant adverse environmental consequences, and also complies with the provisions of paragraphs (3)-(9) of this subsection; or

(2) Is nonwater-dependent and has no practicable alternative as demonstrated pursuant to section 10 of this act, which would not involve a freshwater wetland or which would have a less adverse impact on the aquatic ecosystem, and which would not have other significant adverse environmental consequences; and

(3) Will result in minimum feasible alteration or impairment of the aquatic ecosystem including existing contour, vegetation, fish and wildlife resources, and aquatic circulation of the freshwater wetland; and

(4) Will not jeopardize the continued existence of species listed pursuant to "The Endangered and Nongame Species Conservation Act," P.L. 1973, c. 309 (C. 23:2A-1 et seq.) or which appear on the federal endangered species list, and will not result in the likelihood of the destruction or adverse modification of a habitat which is determined by the Secretary of the United States Department of the Interior or the Secretary of the United States Department of Commerce as appropriate to be a critical habitat under the "Endangered Species Act of 1973," (16 U.S.C. s. 1531 et al.); and

(5) Will not cause or contribute to a violation of any applicable State water quality standard; and

(6) Will not cause or contribute to a violation of any applicable toxic effluent standard or prohibition imposed pursuant to the "Water Pollution Control Act," P.L. 1977, c. 74 (C. 58:10A-1 et seq.); and

(7) Will not violate any requirement imposed by the United States government to protect any marine sanctuary designated pursuant to the "Marine Protection, Research and Sanctuaries Act of 1972," (33 U.S.C. s. 1401 et al.); and

(8) Will not cause or contribute to a significant degradation of ground or surface waters; and

(9) Is in the public interest as determined pursuant to section 11 of this act, is necessary to realize the benefits derived from the activity, and is otherwise lawful.

L. 1987, c. 156, s. 9.



Section 13:9B-10 - Rebuttable Presumption

13:9B-10. Rebuttable presumption
a. It shall be a rebuttable presumption that there is a practicable alternative to any nonwater-dependent regulated activity that does not involve a freshwater wetland, and that such an alternative to any regulated activity would have less of an impact on the aquatic ecosystem. An alternative shall be practicable if it is available and capable of being carried out after taking into consideration cost, existing technology, and logistics in light of overall project purposes, and may include an area not owned by the applicant which could reasonably have been or be obtained, utilized, expanded, or managed in order to fulfill the basic purpose of the proposed activity.

b. In order to rebut the presumption established in subsection a. of this section an applicant for a freshwater wetlands permit must demonstrate the following

(1) That the basic project purpose cannot reasonably be accomplished utilizing one or more other sites in the general region that would avoid, or result in less, adverse impact on an aquatic ecosystem; and

(2) That a reduction in the size, scope, configuration, or density of the project as proposed and all alternative designs to that of the project as proposed that would avoid, or result in less, adverse impact on an aquatic ecosystem will not accomplish the basic purpose of the project; and

(3) That in cases where the applicant has rejected alternatives to the project as proposed due to constraints such as inadequate zoning, infrastructure, or parcel size, the applicant has made reasonable attempts to remove or accommodate such constraints.

c. In order to rebut the presumption established in subsection a. of this section with respect to wetlands of exceptional resource value, an applicant, in addition to complying with the provisions of subsection b. of this section, must also demonstrate that there is a compelling public need for the proposed activity greater than the need to protect the freshwater wetland that cannot be met by essentially similar projects in the region which are under construction or expansion, or have received the necessary governmental permits and approvals; or that denial of the permit would impose an extraordinary hardship on the part of the applicant brought about by circumstances peculiar to the subject property.

L. 1987, c. 156, s. 10.



Section 13:9B-11 - Determination Of Public Interest

13:9B-11. Determination of public interest
In determining whether a proposed regulated activity in any freshwater wetland is in the public interest, the department shall consider the following:

a. the public interest in preservation of natural resources and the interest of the property owners in reasonable economic development;

b. the relative extent of the public and private need for the proposed regulated activity;

c. where there are unresolved conflicts as to resource use, the practicability of using reasonable alternative locations and methods, including mitigation, to accomplish the purpose of the proposed regulated activity;

d. the extent and permanence of the beneficial or detrimental effects which the proposed regulated activity may have on the public and private uses for which the property is suited;

e. the quality of the wetland which may be affected and the amount of freshwater wetlands to be disturbed;

f. the economic value, both public and private, of the proposed regulated activity to the general area; and

g. the ecological value of the freshwater wetlands and probable impact on public health and fish and wildlife.

L. 1987, c. 156, s. 11.



Section 13:9B-12 - Accessibility To Approved Site

13:9B-12. Accessibility to approved site
If a freshwater wetlands permit is approved and issued pursuant to the provisions of this act the department shall waive or modify the requirement for a transition area to the extent required to provide access to the site of the approved regulated activity.

L. 1987, c. 156, s. 12.



Section 13:9B-13 - Mitigation Of Adverse Environmental Impacts

13:9B-13. Mitigation of adverse environmental impacts
13. a. The department shall require as a condition of a freshwater wetlands permit that all appropriate measures have been carried out to mitigate adverse environmental impacts, restore vegetation, habitats, and land and water features, prevent sedimentation and erosion, minimize the area of freshwater wetland disturbance and insure compliance with the Federal Act and implementing regulations.

b. The department may require the creation, enhancement, or restoration of an area of freshwater wetlands of equal ecological value to those which will be lost, and shall determine whether the creation, enhancement, or restoration of freshwater wetlands is conducted onsite or offsite. The department shall accept and evaluate a proposal to create, enhance, or restore an area of freshwater wetlands only after the department has evaluated the permit application for which the proposal is made, and shall evaluate the proposal to create, enhance, or restore an area of freshwater wetlands independently of the permit application. The department's evaluation of a proposal to create, enhance, or restore an area of freshwater wetlands shall be conducted in consultation with the United States Environmental Protection Agency.

c. If the department determines that the creation, enhancement, or restoration of freshwater wetlands onsite is not feasible, the department, in consultation with the United States Environmental Protection Agency, may consider the option of permitting: the creation of freshwater wetlands or the enhancement or restoration of degraded freshwater wetlands offsite on private property with the restriction on these freshwater wetlands of any future development; the protection of transition areas or upland areas offsite, on private property, that are deemed by the department to be valuable for the protection of a freshwater wetlands ecosystem, with the restriction on these areas of any future development; or the making of a contribution to the Wetlands Mitigation Bank. The contribution shall be equivalent to the lesser of the following costs: (1) purchasing, and enhancing or restoring, existing degraded freshwater wetlands, resulting in preservation of freshwater wetlands of equal ecological value to those which are being lost; or (2) purchase of property and the cost of creation of freshwater wetlands of equal ecological value to those which are being lost. The applicant may also donate land as part of the contribution if the Wetlands Mitigation Council determines that the donated land has potential to be a valuable component of the freshwater wetlands ecosystem. The department shall permit the donation of land as a part of the contribution to the Wetlands Mitigation Bank only after determining that all alternatives to the donation are not practicable or feasible.

L.1987,c.156,s.13; amended 1993,c.298,s.5.



Section 13:9B-13.1 - Permit Not Required For Certain Restoration Work On Manmade Drainage Ditch.

13:9B-13.1 Permit not required for certain restoration work on manmade drainage ditch.

35.Notwithstanding any rules or regulations to the contrary, no permit shall be required of a county or municipality by the Department of Environmental Protection for the purpose of performing restoration work on any manmade drainage ditch located in the jurisdiction, provided that the restoration activity does not deviate in any manner from the original cross sectional area and location. For the purposes of this section, "ditch" means a linear topographic depression with bed and banks of human construction which conveys water to or from a site, but does not include channelized or redirected water courses.

L.2000,c.126,s.35.



Section 13:9B-14 - Wetlands Mitigation Bank; Council Membership

13:9B-14. Wetlands Mitigation Bank; council membership
a. There is established in the Executive Branch of State Government the Wetlands Mitigation Bank. For the purpose of complying with Article V, section IV, paragraph 1 of the New Jersey Constitution, the bank is allocated within the Department of Environmental Protection but, notwithstanding this allocation, the bank shall be independent of any supervision or control by the department or the commissioner, or any other officer or employee thereof.

b. The bank shall be governed by the Wetlands Mitigation Council which shall comprise seven members as follows: the Commissioner of Environmental Protection, who shall serve ex officio; and six members of the general public to be appointed by the Governor with the advice and consent of the Senate, two of whom shall be appointed from persons recommended by recognized building and development organizations; two of whom shall be appointed from persons recommended by recognized environmental and conservation organizations; and two of whom shall be appointed from institutions of higher learning in the State. Each of the members appointed from the general public shall serve for a term of three years and until a successor is appointed and qualified, except that of the members first appointed, two shall serve terms of one year, and two shall serve terms of two years. All vacancies, except those created through the expiration of term, shall be filled for the unexpired term only, and in the same manner, and with a member having the same class, as the original appointment. Each member shall be eligible for reappointment, but may be removed by the Governor for cause.

c. A majority of the membership of the council shall constitute a quorum for the transaction of council business. Action may be taken and motions and resolutions adopted by the council at any meeting thereof by the affirmative vote of a majority of the full membership of the council.

d. The Governor shall appoint a chairman from the public members and the council may appoint such other officers as may be necessary. The council may appoint such staff or hire such experts as it may require within the limits of appropriations made for these purposes.

e. Members of the council shall serve without compensation, but may be reimbursed for expenses necessarily incurred in the discharge of their official duties.

f. The council may call to its assistance such employees as are necessary and made available to it from any agency or department of the State or its political subdivisions.

g. The council may adopt, pursuant to the "Administrative Procedure Act," and in consultation with the department, any rules and regulations necessary to carry out its responsibilities.

L. 1987, c. 156, s. 14.



Section 13:9B-15 - Powers Of Wetlands Mitigation Council

13:9B-15. Powers of Wetlands Mitigation Council
15. a. The Wetlands Mitigation Council shall be responsible for disbursements of funds from the bank to finance mitigation projects. The council shall have the power to purchase land to provide areas for the enhancement or restoration of degraded freshwater wetlands, to engage in the enhancement or restoration of degraded freshwater wetlands on any public lands, including public lands other than those acquired by the bank, and to preserve freshwater wetlands and transition areas determined to be of critical importance in protecting freshwater wetlands. The council shall assist the department in preparing the portions of the report required pursuant to section 29 of this act which pertain to mitigation.

b. The council may contract with nonprofit organizations, the Division of Fish, Game and Wildlife in the department, the United States Fish and Wildlife Service, and other appropriate agencies to carry out its responsibilities, and may aggregate mitigation actions to achieve economies of scale. Any contract proposed by the council pursuant to this subsection shall be subject to review and approval by the United States Environmental Protection Agency.

c. The council, in consultation with the United States Environmental Protection Agency, may transfer any funds or lands restricted by deed, easement or other appropriate means to mitigation and freshwater wetlands conservation purposes, to a state or federal conservation agency that consents to the transfer, to expand or provide for:

(1) Freshwater wetlands preserves;



(2) Transition areas around existing freshwater wetlands to preserve freshwater wetland quality;

(3) Future mitigation sites for freshwater wetlands enhancement, restoration, or other mitigation efforts; or

(4) Research to enhance the practice of mitigation.



L.1987,c.156,s.15; amended 1993,c.298,s.6.



Section 13:9B-16 - Transition Areas

13:9B-16. Transition areas
a. There shall be transition areas adjacent only to freshwater wetlands of exceptional resource value and of intermediate resource value. A transition area shall serve as:

(1) An ecological transition zone from uplands to freshwater wetlands which is an integral portion of the freshwater wetlands ecosystem, providing temporary refuge for freshwater wetlands fauna during high water episodes, critical habitat for animals dependent upon but not resident in freshwater wetlands, and slight variations of freshwater wetland boundaries over time due to hydrologic or climatologic effects; and

(2) A sediment and storm water control zone to reduce the impacts of development upon freshwater wetlands and freshwater wetlands species.

b. The width of the transition area shall be determined by the department as follows:

(1) No greater than 150 feet nor less than 75 feet for a freshwater wetland of exceptional resource value;

(2) No greater than 50 feet nor less than 25 feet for a freshwater wetland of intermediate resource value.

c. The minimum width of a transition area established pursuant to this section may be further reduced consistent with a transition area averaging plan approved under section 18 of this act.

L. 1987, c. 156, s. 16.



Section 13:9B-17 - Prohibited Activities

13:9B-17. Prohibited activities
a. The following activities, except for normal property maintenance or minor and temporary disturbances of the transition area resulting from, and necessary for, normal construction activities on land adjacent to the transition area, are prohibited in the transition area, except in accordance with a transition area waiver approved by the department pursuant to section 18 of this act:

(1) Removal, excavation, or disturbance of the soil;

(2) Dumping or filling with any materials;

(3) Erection of structures, except for temporary structures of 150 square feet or less;

(4) Placement of pavements;

(5) Destruction of plant life which would alter the existing pattern of vegetation.

b. A person proposing to engage in an activity prohibited pursuant to subsection a. of this section within 150 feet of a freshwater wetland of exceptional resource value, or within 50 feet of a freshwater wetland of intermediate resource value, shall apply to the department for a transition area waiver, for a fee not to exceed the cost of reviewing and processing the waiver application, and on forms and in the manner prescribed by the commissioner pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). An agency of the State proposing to engage in such an activity in a transition area shall also apply to the department for a transition area waiver on forms and in a manner prescribed by the commissioner but shall not be required to pay a fee therefor. The waiver application shall include at least the following:

(1) A preliminary site plan or subdivision map of the site, or another map of the site if no preliminary site plan or subdivision map exists, containing proposed activities and a written description of the proposed activity, the total areas to be modified, and the total area of the transition area potentially affected; and

(2) Verification that a notice has been forwarded to the clerk, environmental commission, and planning board of the municipality, and the planning board of the county wherein the activity is to occur, which notice shall describe the activity and advise these instrumentalities of local government of their opportunity to submit comments thereon to the department; and

(3) A statement detailing any potential adverse environmental effects of the activity on the freshwater wetlands and any measures that may be necessary to mitigate those effects; and

(4) A transition area averaging plan, if an averaging plan is required in connection with a transition area waiver requested pursuant to section 18 of this act.

c. At the applicant's option, the maximum transition area distances established in subsection b. of section 16 of this act, or a lesser transition area distance established pursuant to a waiver approved pursuant to section 18 of this act, shall be further reduced, or the transition area adjacent to a portion of a wetlands shall be eliminated, pursuant to a transition area averaging plan submitted by the applicant, provided that the plan is consistent with the provisions of subsection a. of section 16 of this act.

L. 1987, c. 156, s. 17.



Section 13:9B-18 - Transition Area Waivers

13:9B-18. Transition area waivers
a. The department shall grant a transition area waiver reducing the size of a transition area to not less than the minimum distance established in subsection b. of section 16 of this act; provided that (1) the proposed activity would have no substantial impact on the adjacent freshwater wetland or (2) the waiver is necessary to avoid a substantial hardship to the applicant caused by circumstances peculiar to the property. If the proposed activity is the construction of a stormwater management facility having no feasible alternative on-site location or is linear development having no feasible alternative location, the department shall approve a further transition area waiver or elimination of a portion of a transition area as necessary to permit the activity. A transition area waiver approved pursuant to this subsection shall not require transition area averaging to compensate for the reduction of transition area distance or for partial elimination of the transition area.

b. The department shall also approve transition area waivers reducing the transition area distances established in subsection b. of section 16 of this act and shall also approve waiver applications eliminating portions of transition areas, provided that the applicant submits a transition area averaging plan. The transition area requirements of this act shall be satisfied if the transition area averaging plan expands a portion of the transition area to compensate, on a square footage basis, for reduction of a transition area distance or for partial elimination of a transition area. The applicant shall have the right to determine the area of transition area reduction or partial elimination; provided that the transition area averaging plan will result in a transition area consistent with the provisions of subsection a. of section 16 of this act. If a transition area waiver is approved pursuant to subsection a. of this section, the average transition area required by this subsection shall be based upon the transition area distance established pursuant to subsection a. of this section. If no waiver is approved pursuant to subsection a. of this section, the average transition area shall be based upon the maximum applicable transition area distance provided in subsection b. of section 16 of this act.

c. Any other provision of this act to the contrary notwithstanding, the transition area distance from a freshwater wetland of exceptional resource value may be reduced to no less than 75 feet except pursuant to section 12 of this act. A transition area waiver shall be approved pursuant to this subsection only if a transition area distance reduction would have no substantial adverse impact on the adjacent freshwater wetlands or if denial of a transition area waiver would result in extraordinary hardship to the applicant because of circumstances peculiar to the subject property. A transition area waiver approved pursuant to this subsection shall be conditioned on a transition area averaging plan which provides an average transition area of not less than 100 feet.

d. The department shall issue or deny an application for a transition area waiver within 90 days of submission of a complete application; provided, however, that if the project or activity for which the transition area waiver is requested also involves a regulated activity in a freshwater wetland, or if an application for a permit to conduct a regulated activity in a freshwater wetland adjacent to the transition area for which the transition area waiver is requested is pending before the department, the department shall approve or deny the transition area waiver within the time period set forth for the approval or denial of a permit in subsection c. of section 5 of this act.

L. 1987, c. 156, s. 18.



Section 13:9B-19 - Consideration For Tax Purposes

13:9B-19. Consideration for tax purposes
If the department denies an application for a freshwater wetlands permit, the owner of record of the property affected may request, and the local tax assessor shall provide, that this fact be taken into account when the property is valued, assessed, and taxed for property tax purposes.

L. 1987, c. 156, s. 19.



Section 13:9B-20 - Administrative Hearing

13:9B-20. Administrative hearing
An applicant for a freshwater wetlands permit issued pursuant to this act may request the commissioner for an administrative hearing on any decision to issue or deny a permit made by the department pursuant to this act. Upon receipt of such a request, the commissioner shall refer the matter to the Office of Administrative Law, which shall assign an administrative law judge to conduct a hearing on the matter in the form of a contested case pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). Within 45 days of receipt of the administrative law judge's decision, the commissioner shall affirm, reject, or modify the decision. The commissioner's action shall be considered the final agency action for the purposes of the "Administrative Procedure Act," and shall be subject only to judicial review as provided in the Rules of Court.

L. 1987, c. 156, s. 20.



Section 13:9B-21 - Remedies For Violations.

13:9B-21 Remedies for violations.

21. a. Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an order requiring any such person to comply in accordance with subsection b. of this section; or

(2)Bring a civil action in accordance with subsection c. of this section; or

(3)Levy a civil administrative penalty in accordance with subsection d. of this section; or

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies.

b.Whenever, on the basis of available information, the commissioner finds a person in violation of any provision of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an order: (1) specifying the provision or provisions of P.L.1987, c.156, or the rule, regulation, permit or order of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration to address any adverse effects upon the freshwater wetland or transition area resulting from any violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the order.

c.The commissioner is authorized to institute a civil action in Superior Court for appropriate relief from any violation of any provisions of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, or monitoring survey which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3) Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects upon the freshwater wetland or transition area resulting from any violation for which a civil action has been commenced and brought under this subsection;

(4)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by any violation for which a civil action has been commenced and brought under this subsection. Recovery of damages and costs under this subsection shall be paid to the State Treasurer;

(5)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to the assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall identify the section of the statute, regulation, or order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative order is in addition to all other enforcement provisions in P.L.1987, c.156, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including any portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, interest shall accrue on the amount of the penalty commencing on the date a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court. For the purposes of this subsection, the date that a penalty is due is the date that written notice of the penalty is received by the person responsible for payment thereof, or a later date as may be specified in the notice.

e.A person who violates any provision of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, or an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 per day of the violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999" in conjunction with this act.

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to P.L.1987, c.156, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g.In addition to the penalties prescribed in this section, the commissioner may record a notice for a violation of any provision of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, which shall be recorded on the deed of the property wherein the violation occurred, on order of the commissioner, by the clerk or register of deeds and mortgages of the county wherein the affected property is located and shall remain attached thereto until such time as the violation has been remedied and the commissioner orders the notice of violation removed. Any fees or other charges that are assessed against the department by either the clerk or register of deeds and mortgages of the county wherein the affected property is located for the recording of the notice of violation on the deed required pursuant to this subsection shall be paid by the owner of the affected property or the person committing the violation. The commissioner shall immediately order the notice removed once the violation is remedied or upon other conditions set forth by the commissioner.

h.If the violation is one in which the department has determined that the restoration of the site to its pre-violation condition would increase the harm to the freshwater wetland or its ecology, the department may issue an "after the fact" permit for the regulated activity that has already occurred; provided that any recovery of costs or damages ordered pursuant to subsection c. of this section has been satisfied, the creation or restoration of freshwater wetlands resources at another site has been required of the violator, an opportunity has been afforded for public hearing and comment, and the reasons for the issuance of the "after the fact" permit are published in the New Jersey Register and in a newspaper of general circulation in the geographical area of the violation. Any person violating an "after the fact" permit issued pursuant to this subsection shall be subject to the provisions of this section.

i.The burden of proof and degree of knowledge or intent required to establish a violation of any provision of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be no greater than the burden of proof or degree of knowledge or intent which the United States Environmental Protection Agency must meet in establishing a violation of the Federal Act or implementing regulations.

j.The department shall establish and implement a program designed to facilitate public participation in the enforcement of the provisions of P.L.1987, c.156, or any rule or regulation adopted, or permit or order issued pursuant thereto, which complies with the requirements of the Federal Act and implementing regulations.

k.The department shall make available without restriction any information obtained or used in the implementation of P.L.1987, c.156 to the United States Environmental Protection Agency upon a request therefor.

l.Each applicant or permittee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of P.L.1987, c.156.

m.The department shall have the authority to enter any property, facility, premises or site for the purpose of conducting inspections, sampling of soil or water, copying or photocopying documents or records, and for otherwise determining compliance with the provisions of P.L.1987, c.156.

L.1987, c.156, s.21; amended 2007, c.246, s.5.



Section 13:9B-22 - Taking Without Just Compensation

13:9B-22. Taking without just compensation
a. Any person having a recorded interest in land affected by a freshwater wetlands permit issued, modified or denied pursuant to the provision of this act may file an action in a court of competent jurisdiction to determine if the issuance, modification or denial of the freshwater wetlands permit constitutes a taking of property without just compensation.

b. If the court determines that the issuance, modification, or denial of a freshwater wetlands permit by the department pursuant to this act constitutes a taking of property without just compensation, the court shall give the department the option of compensating the property owner for the full amount of the lost value, condemning the affected property pursuant to the provisions of the "Eminent Domain Act of 1971," P.L. 1971, c. 361 (C. 20:3-1 et seq.), or modifying its action or inaction concerning the property so as to minimize the detrimental effect to the value of the property.

L. 1987, c. 156, s. 22.



Section 13:9B-23 - General Permits

13:9B-23. General permits
23. a. The department shall consider for adoption as general permits, to the extent practicable and feasible, and to the extent that this adoption is consistent to the maximum extent practicable and feasible with the provisions of P.L.1987, c.156 (C.13:9B-1 et seq.), all applicable Nationwide Permits which were approved under the Federal Act as of November 13, 1986 by the U.S. Army Corps of Engineers.

b. The department shall issue a general permit for an activity in a freshwater wetland which is not a surface water tributary system discharging into an inland lake or pond, or a river or stream, and which would not result in the loss or substantial modification of more than one acre of freshwater wetland, provided that this activity will not take place in a freshwater wetland of exceptional resource value. The department shall issue a general permit for a regulated activity in a freshwater wetland located in an area considered a headwater pursuant to the Federal Act if the regulated activity would not result in the loss or substantial modification of more than one acre of a swale or a man-made drainage ditch. The provisions of this subsection shall not apply to any wetlands designated as priority wetlands by the United States Environmental Protection Agency.

c. The department shall issue additional general permits on a Statewide or regional basis for the following categories of activities, if the department determines, after conducting an environmental analysis and providing public notice and opportunity for a public hearing, that the activities will cause only minimal adverse environmental impacts when performed separately, will have only minimal cumulative adverse impacts on the environment, will cause only minor impacts on freshwater wetlands, will be in conformance with the purposes of P.L.1987, c.156 (C.13:9B-1 et seq.), and will not violate any provision of the Federal Act:

(1) Maintenance, reconstruction, or repair of roads or public utilities lawfully existing prior to the effective date of P.L.1987, c.156 (C.13:9B-1 et seq.) or permitted under P.L.1987, c.156 (C.13:9B-1 et seq.), provided that such activities do not result in disturbance of additional wetlands upon completion of the activity;

(2) Maintenance or repair of active irrigation or drainage ditches lawfully existing prior to the effective date of P.L.1987, c.156 (C.13:9B-1 et seq.) or permitted under P.L.1987, c.156 (C.13:9B-1 et seq.), provided that such activities do not result in disturbance of additional freshwater wetlands upon completion of the activity;

(3) Appurtenant improvements or additions to residential dwellings lawfully existing prior to the effective date of P.L.1987, c.156 (C.13:9B-1 et seq.), provided that the improvements or additions require less than a cumulative surface area of 750 square feet of fill and will not result in new alterations to a freshwater wetland outside of the fill area;

(4) Mosquito management activities determined to be consistent with best mosquito control and freshwater wetlands management practices and for which all appropriate actions to minimize adverse environmental effects have been or shall be taken. Notwithstanding any law, rule, or regulation to the contrary, if the department requires public notice to be given prior to the undertaking of mosquito management activities pursuant to a general permit, a permittee that is a county or municipality or county or municipal entity shall be given the option of complying with that requirement by publication of a display advertisement of at least four column inches in size in at least one newspaper of local circulation and one of regional circulation within the county or municipality;

(5) Activities, as determined by the department, which will have no significant adverse environmental impact on freshwater wetlands, provided that the issuance of a general permit for any such activities is consistent with the provisions of the Federal Act and has been approved by the United States Environmental Protection Agency;

(6) Regulated activities which have received individual or general permit approval or a finding of no jurisdiction by the U.S. Army Corps of Engineers pursuant to the Federal Act, and which have received a grant waiver pursuant to the "National Environmental Policy Act of 1969" (42 U.S.C. 4321 et seq.); provided, that upon the expiration of a permit any application for a renewal or modification thereof shall be made to the department;

(7) State or federally funded roads planned and developed in accordance with the "National Environmental Policy Act of 1969" and the Federal Act, and with Executive Order Number 53, approved October 5, 1973 and for which application has been made prior to the effective date of P.L.1987, c.156 (C.13:9B-1 et seq.) to the United States Army Corps of Engineers for an individual or general permit under the Federal Act; provided that upon expiration of a permit any application for a renewal or modification thereof shall be made to the department, and, provided, further, that the department shall not require transition areas as a condition of the renewal or modification of the permit;

(8) Maintenance and repair of stormwater management facilities lawfully constructed prior to the effective date of P.L.1987, c.156 (C.13:9B-1 et seq.) or permitted under P.L.1987, c.156 (C.13:9B-1 et seq.), provided that these activities do not result in disturbance of additional freshwater wetlands upon completion of the activity;

(9) Maintenance, reconstruction, or repair of buildings or structures lawfully existing prior to the effective date of P.L.1987, c.156 (C.13:9B-1 et seq.) or permitted under P.L.1987, c.156 (C.13:9B-1 et seq.), provided that these activities do not result in disturbance of additional freshwater wetlands upon completion of the activity.

d. The department may, on the basis of findings with respect to a specific application, modify a general permit issued pursuant to this section by adding special conditions. The department may rescind a general permit and require an application for an individual permit if the commissioner finds that additional permit conditions would not be sufficient and that special circumstances make this action necessary to insure compliance with P.L.1987, c.156 (C.13:9B-1 et seq.) or the Federal Act.

e. The department shall review general permits adopted or authorized pursuant to subsection c. every five years, which review shall include public notice and opportunity for public hearing. Upon this review the department shall either modify, reissue or revoke a general permit. If a general permit is not modified or reissued within five years of publication in the New Jersey Register, it shall automatically expire.

f. The date of publication of the general permits authorized by subsections a. and b. of this section shall be the effective date of P.L.1987, c.156 (C.13:9B-1 et seq.).

g. A person proposing to engage in an activity covered by a general permit shall provide written notice to the department containing a description of the proposed activity at least 30 working days prior to commencement of work. The department, within 30 days of receipt of this notification, shall notify the person proposing to engage in the activity covered by a general permit as to whether an individual permit is required for the activity.

L.1987,c.156,s.23; amended L.1995,c.259,s.34.



Section 13:9B-24 - Temporary Emergency Permit

13:9B-24. Temporary emergency permit
a. Notwithstanding the provisions of this or any other act to the contrary, the department may issue a temporary emergency freshwater wetlands permit for a regulated activity if:

(1) An unacceptable threat to life or severe loss of property will occur if an emergency permit is not granted; and

(2) The anticipated threat or loss may occur before a permit can be issued or modified under the procedures otherwise required by this act and other applicable State law.

b. The emergency permit shall incorporate, to the greatest extent practicable and feasible but not inconsistent with the emergency situation, the standards and criteria required for non-emergency regulated activities under this act and shall:

(1) Be limited in duration to the time required to complete the authorized emergency activity, not to exceed 90 days;

(2) Require the restoration of the freshwater wetland within this 90 day period, except that if more than the 90 days from the issuance of the emergency permit is required to complete restoration, the emergency permit may be extended to complete this restoration.

c. The emergency permit may be issued orally or in writing, except that if it is issued orally, a written emergency permit shall be issued within five days thereof.

d. Notice of the issuance of the emergency permit shall be published and public comments received, in accordance with the provisions of the Federal Act, and applicable State law, provided that this notification shall be sent no later than 10 days after issuance of the emergency permit.

e. The emergency permit may be terminated at any time without process upon a determination by the department that this action is appropriate to protect human health or the environment.

L. 1987, c. 156, s. 24.



Section 13:9B-25 - Rules, Regulations

13:9B-25. Rules, regulations
a. Within 10 months of the enactment of this act, and after a 60 day comment period, the department shall adopt, pursuant to the provisions of the "Administrative Procedure Act," any rules and regulations necessary to implement the provisions of this act. These rules and regulations shall include the general permits which the department will issue pursuant to section 23 of this act.

b. Within one year of the enactment of this act, the department shall adopt, in consultation with the United States Environmental Protection Agency, a list of vegetative species classified as hydrophytes, as defined in section 3 of this act, indicative of freshwater wetlands and consistent with the geographical regions of the State.

c. The department shall develop a functional, complete, and up to date composite freshwater wetlands map and inventory using the most recent available data, which shall include, but need not be limited to, aerial photographs and soil inventories at a scale suitable for freshwater wetlands regulatory purposes, and shall make appropriate sections of this map and inventory available on a periodic basis to the county clerk or register of deeds and mortgages in each county, as appropriate, and to the clerk of each municipality.

L. 1987, c. 156, s. 25.



Section 13:9B-26 - Distribution Of National Wetlands Inventory Maps

13:9B-26. Distribution of National Wetlands Inventory maps
The department shall, within 180 days of enactment of this act, forward to the clerk of each municipality copies of the appropriate National Wetlands Inventory maps for the State prepared by the United States Fish and Wildlife Service and direct the clerk to notify the residents of the municipality of the availability for inspection of these maps, by publication in a newspaper of general circulation. The department shall inform the clerk of each municipality that these maps have not been determined to be accurate for the purposes of locating the actual wetlands boundary, and that the department will be preparing a composite freshwater wetlands map and inventory at the specified uniform scale.

L. 1987, c. 156, s. 26.



Section 13:9B-27 - Assumption Of Permit Jurisdiction

13:9B-27. Assumption of permit jurisdiction
a. The department and the Attorney General shall take all appropriate action to secure the assumption of the permit jurisdiction exercised by the United States Army Corps of Engineers pursuant to the Federal Act. The department shall make an initial application to the United States Environmental Protection Agency for this assumption within one year of enactment of this act, and shall provide the Governor and the Legislature with a schedule therefor and a copy of the application and supporting material forwarded to the federal government.

b. The department shall utilize, to the maximum extent practicable and feasible, forms and procedures for permit applications which are identical to those used by the United States Army Corps of Engineers in issuing permits under the Federal Act.

c. The department shall seek to conduct the review of an application for a freshwater wetlands permit in conjunction with federal personnel responsible for reviewing an application for a permit under the Federal Act.

d. It is the intention of the Legislature that the permit process imposed in this act be conducted by the department concurrently with the review conducted by the federal government until such time as the department secures assumption of the permit jurisdiction exercised by the United States Army Corps of Engineers.

L. 1987, c. 156, s. 27.



Section 13:9B-28 - Public Education Program

13:9B-28. Public education program
The department shall, within one year of the effective date of this act, conduct a public education program on the provisions of this act and the rules and regulations adopted pursuant hereto.

L. 1987, c. 156, s. 28.



Section 13:9B-29 - Report

13:9B-29. Report
The department shall, within two years of the effective date of this act, prepare and submit a report to the Governor, the President of the Senate and the Speaker of the General Assembly, and the Senate Energy and Environment Committee and the Assembly Energy and Natural Resources Committee, or their designated successors. The report shall describe:

(1) The success or failure of mitigation measures performed in actual development situations, both within the State and in other states, the nature of the mitigation measures, and the state-of-the-art techniques used for mitigation; and

(2) Recommendations for legislative or administrative action necessary to ensure the long term protection of freshwater wetlands from damage and degradation resulting from land use activities, pollution, and hydrologic changes which occur in upstream regions of the same watersheds of particular freshwater wetlands.

L. 1987, c. 156, s. 29.



Section 13:9B-30 - Local Regulation Preempted

13:9B-30. Local regulation preempted
It is the intent of the Legislature that the program established by this act for the regulation of freshwater wetlands constitute the only program for this regulation in the State except to the extent that these areas are regulated consistent with the provisions of section 6 of this act. To this end no municipality, county, or political subdivision thereof, shall enact, subsequent to the effective date of this act, any law, ordinance, or rules or regulations regulating freshwater wetlands, and further, this act, on and subsequent to its effective date, shall supersede any law or ordinance regulating freshwater wetlands enacted prior to the effective date of this act. Between the enactment and effective date of this act, no municipality, county, or political subdivision thereof shall enact any law, ordinance, or rule and regulation requiring a transition area adjacent to a freshwater wetland; provided however, that any such law, ordinance, or rule and regulation adopted prior to the enactment of this act shall be valid until the effective date of this act.

L. 1987, c. 156, s. 30.



Section 13:9C-1 - Definitions

13:9C-1. Definitions
1. As used in this act:



"Council" means the Wetlands Mitigation Council established pursuant to section 14 of P.L.1987, c.156 (C.13:9B-14).

"Department" means the Department of Environmental Protection.



"Wetlands" means freshwater wetlands as defined pursuant to P.L.1987, c.156 (C.13:9B-1 et al.), or coastal wetlands as defined pursuant to P.L.1970, c.272 (C.13:9A-1 et seq.).

"Wetlands creation, enhancement, or restoration" means those activities or techniques designed to create wetlands or enhance or restore degraded wetlands.

"Wetlands permit" means a permit approved and issued by the department for activities regulated pursuant to P.L.1987, c.156 (C.13:9B-1 et al.) or P.L.1970, c.272 (C.13:9A-1 et seq.).

L.1993,c.298,s.1.



Section 13:9C-2 - Responsibilities Of The Department, Council

13:9C-2. Responsibilities of the department, council
2. a. The Department of Environmental Protection, in addition to its responsibilities under P.L.1987, c.156 (C.13:9B-1 et al.) and P.L.1970, c.272 (C.13:9A-1 et seq.), and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt, within six months of the effective date of this act, rules and regulations to assist counties in identifying areas suitable for wetlands creation, enhancement, or restoration, and which shall be used by the Wetlands Mitigation Council to approve or disapprove areas so identified by the governing body of a county.

b. If the governing body of a county submits to the council a map of areas proposed for use in wetlands creation, enhancement, or restoration, and any supporting documents or information that the council may require, the council shall review and approve or disapprove the submittal within 120 days of receipt thereof. The council may conduct site visits and evaluations as may be necessary within that time to confirm the suitability for wetlands creation, enhancement, or restoration of the areas being proposed. The council may approve some of the areas identified by the county while disapproving other areas, stating the reasons for the disapproval of areas in writing.

c. Whenever the department issues a wetlands permit within a county with an approved list of areas suitable for wetlands creation, enhancement, or restoration and the department is requiring wetlands creation, enhancement, or restoration as a condition of the permit, the department may utilize the list of sites approved by the council for that county in identifying the areas wherein the wetlands creation, enhancement, or restoration activities are to take place.

L.1993,c.298,s.2.



Section 13:9C-3 - Identification, Inventory Of Areas Suitable For Use In County

13:9C-3. Identification, inventory of areas suitable for use in county
3. a. The governing body of a county may, in consultation with the municipalities within its territorial jurisdiction, identify and inventory areas within the county that it deems suitable for use in wetlands creation, enhancement, or restoration in the event a wetlands permit is issued by the Department of Environmental Protection and the department requires the creation, enhancement, or restoration of wetlands as a condition of the permit.

b. Upon identification, the governing body shall forward to the council a map of the areas and any supporting documents or information that the council may require in order to review and approve or disapprove the use of those areas for wetlands creation, enhancement, or restoration purposes.

L.1993,c.298,s.3.



Section 13:9C-4 - Nonapplicability Of Act

13:9C-4. Nonapplicability of act
4. a. Nothing in this act shall be construed to discourage or prevent the creation, enhancement, or restoration of wetlands on the site of the approved regulated activity or to discourage or prevent the use of any area suitable for the creation, enhancement, or restoration of wetlands because the area was not previously approved by the council pursuant to section 2 of this act.

b. No State, regional, county, or local governmental entity, agency, or authority may deny or disapprove a permit, approval, or other authorization, which is required pursuant to law, rule, regulation, or local resolution or ordinance in order to develop a parcel or engage in any other activities thereon, because the parcel is located within an area approved by the council pursuant to section 2 of this act as being suitable for wetlands creation, enhancement, or restoration.

L.1993,c.298,s.4.



Section 13:10-1 - Geological Survey Part Of Department Of Conservation And Development

13:10-1. Geological survey part of department of conservation and development
The board of conservation and development, hereinafter designated as the board, shall have the control, direction and supervision of the state geological survey, with all the authority, powers and duties in regard thereto formerly held and exercised by the board of managers of the geological survey.



Section 13:10-2 - State Geologist; Appointment; Term

13:10-2. State geologist; appointment; term
The board, subject to the approval of the governor, shall appoint a state geologist, who shall be a resident of this state and a qualified geologist, and who shall hold office during the pleasure of the board.



Section 13:10-5 - Reports Of State Geologist; Printing, Distribution And Sale

13:10-5. Reports of state geologist; printing, distribution and sale
The state geologist shall make to the governor an annual administrative report of the operation of the geological survey; and he shall, from time to time, prepare or cause to be prepared such scientific reports as are pertinent to the work of the geological survey. The state purchasing commissioner may, upon the recommendation of the board of conservation and development, order printed any or all of such scientific reports. The cost of printing such reports shall be paid from the appropriation for printing public documents.

Should the general demand for the publication of the annual or other reports of the geological survey make it advisable, the state purchasing commissioner may, on recommendation of the board, furnish the same at the cost of paper, printing and distribution, or may authorize the sale thereof by duly appointed agents, on like terms. All moneys received from sales authorized by this section shall be paid into the state treasury.



Section 13:11A-1 - Definitions Relative To Maritime History, Marine Life Preservation Projects

13:11A-1. Definitions relative to maritime history, marine life preservation projects

2. As used in this act:

"Accounts" means the "Barnegat Bay Decoy and Baymen's Museum Account" and the "Maritime History and Marine Life Preservation Project Account" created pursuant to section 6 of this act;

"Commissioner" means the Commissioner of Environmental Protection;

"Department" means the Department of Environmental Protection;

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation;

"Division" means the Division of Motor Vehicles in the Department of Transportation.

L.1997,c.74,s.1.



Section 13:11A-2 - Criteria For Selection Of Maritime History, Marine Life Preservation Projects, Grants

13:11A-2. Criteria for selection of maritime history, marine life preservation projects, grants

4. a. The department shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establish the criteria and process for selection of maritime history or marine life preservation projects to be supported by special license plates issued pursuant to section 3 of this act, the procedures for awarding of grants, and the limitation on the amount of individual grants from the Maritime History and Marine Life Preservation Project Account created pursuant to section 6 of this act.

b. Following adoption of these rules and regulations, the department shall select the project or projects to be selected for special license plates issued pursuant to section 3 of this act, after consultation with the director regarding the estimated costs of issuing those special license plates and the potential revenues therefrom, and include the selection and grant allocation in the department's budget request.

L.1997,c.74,s.4.



Section 13:11A-3 - Creation Of "Barnegat Bay Decoy And Baymen's Museum Account," "Maritime History And Marine Life Preservation Project Account"

13:11A-3. Creation of "Barnegat Bay Decoy and Baymen's Museum Account," "Maritime History and Marine Life Preservation Project Account"

6. a. There are created in the Department of Environmental Protection two special non-lapsing accounts to be known as the "Barnegat Bay Decoy and Baymen's Museum Account" and the "Maritime History and Marine Life Preservation Project Account." There shall be deposited into each of the accounts, the amounts collected from license plate fees collected pursuant to section 5 of this act, less the amounts necessary to reimburse the division for administrative costs pursuant to section 7 of this act, as follows:

(1) the amount collected from Barnegat Bay Decoy and Baymen's Museum license plate fees shall be deposited in the Barnegat Bay Decoy and Baymen's Museum Account; and

(2) the amount collected from other maritime history or marine life preservation project license plate fees shall be deposited in the Maritime History and Marine Life Preservation Project Account.

b. Monies deposited in the accounts shall be dedicated to the purposes set forth in section 8 of this act. Monies deposited in the accounts shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited into the accounts, and any monies which may be appropriated or otherwise become available for the purposes of the accounts, shall be credited to and deposited in the accounts for use as set forth in this act.

L.1997,c.74,s.6.



Section 13:11A-4 - Recommendation For Appropriation; Purposes

13:11A-4. Recommendation for appropriation; purposes

8. a. The Governor shall include in the annual budget recommendations to the Legislature, pursuant to section 11 of P.L.1944, c.112 (C.52:27B-20), a recommendation for an appropriation from the accounts created pursuant to section 6 of this act for the purposes set forth in this section. The Legislature shall annually appropriate to the department from the first $600,000 in license plate fees collected pursuant to section 5 of this act and deposited in the accounts:

(1) An amount not to exceed $400,000 for a grant to the Barnegat Bay Decoy and Baymen's Museum for the purposes of supporting and maintaining the museum, to be appropriated from the Barnegat Bay Decoy and Baymen's Museum Account created pursuant to section 6 of this act; and

(2) An amount not to exceed $200,000 for a grant to an agency, group, organization or individual responsible for a maritime history or marine life preservation project selected by the department as eligible for a special license plate issued pursuant to section 3 of this act, to be appropriated from the Maritime History and Marine Life Preservation Project Account created pursuant to section 6 of this act and allocated as provided in the rules and regulations adopted pursuant to section 4 of this act .

b. If an amount less than $600,000 is collected from license plate fees pursuant to section 5 of this act in any given year, the amounts provided in paragraphs (1) and (2) of subsection a. of this section shall be reduced proportionately.

L.1997,c.74,s.8.



Section 13:11A-5 - Interagency Memorandum Of Agreement

13:11A-5. Interagency memorandum of agreement

10. The commissioner, the director, and the State Treasurer shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the department and the division in carrying out their respective responsibilities under this act.

L.1997,c.74,s.10.



Section 13:12-1 - Corporate Existence Of Canal And Banking Company Continued

13:12-1. Corporate existence of canal and banking company continued
The corporate existence of the Morris Canal and Banking Company, chartered by the act entitled "An act to incorporate a company to form an artificial navigation between the Passaic and Delaware rivers," passed December thirty-one, one thousand eight hundred and twenty-four (L.1824, p. 158), and hereinafter in this chapter designated as the "canal and banking company" , is continued.



Section 13:12-2 - "Morris Canal" Defined

13:12-2. "Morris canal" defined
The term "Morris canal" as used in this chapter, and hereinafter designated as the "canal" , means and includes all of the property, lands, rights, easements, privileges and franchises of whatsoever character vested on March eleven, one thousand nine hundred and twenty-two, in the Morris Canal and Banking Company as well as that which on said date had passed to or had been directly or indirectly acquired by the Lehigh Valley Railroad Company, a corporation of the commonwealth of Pennsylvania, as lessee under and by virtue of a certain indenture of lease, dated May fourth, one thousand eight hundred and seventy-one, between the Morris Canal and Banking Company and the Lehigh Valley Railroad Company under and by virtue of the authority of the act entitled "A further supplement to "An act to incorporate a company to form an artificial navigation between the Passaic and Delaware rivers,' passed December thirty-one, one thousand eight hundred and twenty-four," approved March fourteen, one thousand eight hundred and seventy-one (L.1871, c. 153, p. 444), including two tracts of land and land under water in Jersey City fronting on the Hudson river, known as the "Little basin" and the "Big basin" , respectively, and including any water rights and rights of diversion vested on March eleven, one thousand nine hundred and twenty-two, or prior to such date, vested in the Lehigh Valley Railroad Company or the Morris Canal and Banking Company, excepting any such rights that may have been acquired by any municipality of this state.



Section 13:12-3 - Title To Property Vested In Canal And Banking Company In Trust For State

13:12-3. Title to property vested in canal and banking company in trust for state
The title to all the property and property rights acquired or to be acquired by the state of New Jersey, under and by virtue of the agreement entered into under the authority of the act entitled "An act to authorize the acquisition by the state of the Morris canal (as defined in this act), in whole or in part, and all the stock of the Morris Canal and Banking Company and the rights of all stockholders in said company in said canal property and water rights, and all or any part of the right, title and interest of the Lehigh Valley Railroad Company in said canal property and water rights by virtue of its lease of said canal from the Morris Canal and Banking Company, or otherwise; to provide for a commission authorized to negotiate and agree upon terms of settlement with the Morris Canal and Banking Company and the Lehigh Valley Railroad Company, in relation to the said canal property and water rights, and to vest in said commission certain powers necessary for carrying out the terms of settlement and to make such other provisions as may be necessary to effectuate the objects aforesaid," approved March eleven, one thousand nine hundred and twenty-two (L.1922, c. 212, p. 367), other than the shares of capital stock, bonds and scrip of the canal and banking company, the title to all of which property, other than such shares of stock, bonds and scrip, was vested in the canal and banking company in trust for the state of New Jersey by section one of the act entitled "An act to vest in the Morris Canal and Banking Company, in trust for the state of New Jersey, all of the property and property rights, other than shares of the capital stock, bonds and scrip of said company, acquired or to be acquired by the state of New Jersey under and by virtue of the agreement entered into under the authority of an act entitled "An act to authorize the acquisition by the state of the Morris canal (as defined in this act), in whole or in part, and all the stock of the Morris Canal and Banking Company and the rights of all stockholders in said company and in said canal property and water rights, and all or any part of right, title and interest of the Lehigh Valley Railroad Company in said canal property and water rights by virtue of its lease of said canal from the Morris Canal and Banking Company, or otherwise; to provide for a commission authorized to negotiate and agree upon terms of settlement with the Morris Canal and Banking Company and the Lehigh Valley Railroad Company, in relation to the said canal property and water rights, and to vest in said commission certain powers necessary for carrying out the terms of settlement and to make such other provisions as may be necessary to effectuate the objects aforesaid,' approved March eleventh, one thousand nine hundred and twenty-two," approved February twenty-eight, one thousand nine hundred and twenty-three (L.1923, c. 11, p. 34), shall continue to be so vested in the canal and banking company in trust for the state of New Jersey.



Section 13:12-4 - Rights In Certain Lakes, Etc., Vested In Canal And Banking Company In Trust For Certain Purposes

13:12-4. Rights in certain lakes, etc., vested in canal and banking company in trust for certain purposes
The rights vested in the Canal and Banking Company to impound and divert waters of lakes, ponds and streams, and the property and rights vested in such company in Lake Hopatcong, Lake Musconetcong--otherwise known as Stanhope reservoir--Cranberry lake, Bear ponds, the pond on the Musconetcong river at Saxton Falls, and Greenwood lake, together with all such lands, easements, rights and other property, the title to which is vested in such company in trust for the State of New Jersey, as may be necessary to maintain such lakes and ponds, or as may be of public value for public parks or recreation areas, shall be retained by such company in trust for the State of New Jersey, for the public use of conserving the public waters of the State or for public use for recreation, and shall be and are hereby dedicated to such public use; and the Canal and Banking Company is hereby authorized and directed to control, maintain and operate the dams and sluice gates at such lakes and ponds for the purpose aforesaid and in such manner that the rights of the riparian owners upon such lakes and ponds and the outlets thereof shall be properly conserved.

Amended by L.1939, c. 326, s. 1.



Section 13:12-5 - Use Of Lake Hopatcong For Boating, Etc.; Maintenance Of Water Level

13:12-5. Use of Lake Hopatcong for boating, etc.; maintenance of water level
The waters of Lake Hopatcong may be used as an aquatic public park, for boating, bathing, fishing and winter sports, and the lake level shall be maintained for such purposes at the normal high water mark as established on March eleven, one thousand nine hundred and twenty-two, natural elements permitting.



Section 13:12-6 - Title To Shares Of Stock Of Canal And Banking Company Transferred To Department In Trust

13:12-6. Title to shares of stock of canal and banking company transferred to Department in trust
The title to the shares of capital stock of the canal and banking company acquired or to be acquired by the State of New Jersey, under and by virtue of the agreement entered into under the authority of the act entitled "An act to authorize the acquisition by the State of the Morris canal (as defined in this act), in whole or in part, and all the stock of the Morris Canal and Banking Company and the rights of all stockholders in said company in said canal property and water rights, and all or any part of the right, title and interest of the Lehigh Valley Railroad Company in said canal property and water rights by virtue of its lease of said canal from the Morris Canal and Banking Company, or otherwise; to provide for a commission authorized to negotiate and agree upon terms of settlement with the Morris Canal and Banking Company and the Lehigh Valley Railroad Company, in relation to the said canal property and water rights, and to vest in said commission certain powers necessary for carrying out the terms of settlement and to make such other provisions as may be necessary to effectuate the objects aforesaid," approved March eleven, one thousand nine hundred and twenty-two (L.1922, c. 212, p. 367), and the title to the shares of capital stock of the canal and banking company, acquired or to be acquired by the State of New Jersey pursuant to the provisions of the act entitled "An act concerning and regulating the acquisition and taking of shares of the capital stock of the Morris Canal and Banking Company by the State of New Jersey, or any agent thereof, providing a procedure and the manner of making compensation therefor," approved March nineteen, one thousand nine hundred and twenty-three (L.1923, c. 112, p. 210), and the act entitled "A supplement to an act entitled "An act concerning and regulating the acquisition and taking of shares of the capital stock of the Morris Canal and Banking Company by the State of New Jersey, or any agent thereof, providing a procedure and the manner of making compensation therefor,' approved March nineteen, one thousand nine hundred and twenty-three," approved March eight, one thousand nine hundred and twenty-four (L.1924, c. 80, p. 156), and vested in the Board of Conservation and Development in trust for the State of New Jersey by section one of the act entitled "An act vesting in the Board of Conservation and Development in trust for the State of New Jersey, the title to the shares of capital stock of the Morris Canal and Banking Company now held or that may hereafter be acquired by the State of New Jersey and providing that the members of said board shall be eligible to serve as directors of said company," approved March nineteen, one thousand nine hundred and twenty-three (L.1923, c. 110, sec. 1, p. 208), is hereby transferred to and vested in the Department of Conservation and Economic Development in trust for the State of New Jersey.

Amended by L.1948, c. 448, p. 1791, s. 14.



Section 13:12-7 - Management And Control Of Property By Canal And Banking Company

13:12-7. Management and control of property by canal and banking company
Pending the sale of the property authorized or directed by the provisions of this chapter to be sold, such property shall continue to be managed and controlled by the canal and banking company. All the other property and rights, the title to which is vested in the canal and banking company in trust for the state of New Jersey, shall continue to be managed and controlled by the canal and banking company.



Section 13:12-8 - Board Of Directors Of Canal And Banking Company; Voting Capital Stock

13:12-8. Board of directors of canal and banking company; voting capital stock
The board of directors of the canal and banking company shall consist of three members, two of whom shall constitute a quorum. The members of the board shall be elected at the annual meeting of the stockholders of the canal company, and shall hold office for one year and until their successors are duly elected and qualified. The Commissioner of Conservation and Economic Development, the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury and their successors in office shall be eligible to serve as directors of the canal and banking company.

The capital stock of the canal and banking company, the title to which is vested in the Department of Conservation and Economic Development in trust for the State by section 13:12-6 of this Title, shall, at each election of directors of the canal and banking company, be voted in favor of the election as such directors of the persons then holding the offices of Commissioner of Conservation and Economic Development, State Treasurer, and Director of the Division of Budget and Accounting in the Department of the Treasury, respectively.

Amended by L.1948, c. 448, p. 1793, s. 15.



Section 13:12-9 - General Powers Of Board Of Directors

13:12-9. General powers of board of directors
The directors elected pursuant to section 13:12-8 of this title shall manage the affairs of the canal and banking company, and shall be fully vested with all the rights and powers, except as modified by this chapter of the board of directors of such company existing prior to March nineteen, one thousand nine hundred and twenty-three, which former board, and the terms of office of the members thereof are abolished.



Section 13:12-10 - Grants To Municipalities To Lay And Maintain Sewer Pipes Under And Along Canal Right Of Way

13:12-10. Grants to municipalities to lay and maintain sewer pipes under and along canal right of way
The board of directors of the canal and banking company shall have power to grant to any municipality or municipalities the right and easement of laying, constructing, replacing, renewing and forever maintaining, under or along the right of way of the Morris canal, sewer pipes for the preservation of the purity of the potable waters of this state and the protection of the health of the inhabitants of such municipality or municipalities. Any such grant or grants shall be made only when the board of directors is satisfied that such pipes are necessary and convenient. All pipes laid under any such grant or grants shall be laid under the supervision of and in the manner prescribed by the board of directors.



Section 13:12-11 - Sale Of Canal Property For Railroad Purposes

13:12-11. Sale of canal property for railroad purposes
L.1924, c. 218, p. 482 (1924 suppl. s. 170-144m), entitled "An act to authorize the sale of lands of the Morris Canal and Banking Company for railroad purposes in certain cases," approved March twelve, one thousand nine hundred and twenty-four, saved from repeal. [This act authorizes the board of directors of the canal and banking company to sell and convey to railroad companies whose right of ways adjoin the lands of the canal and banking company such portions of such lands as may be deemed reasonable and proper to enable the railroad companies to construct additional main tracks.]



Section 13:12-12 - Construction Of Electric Railways On Canal Lands Acquired By Municipalities

13:12-12. Construction of electric railways on canal lands acquired by municipalities
L.1925, c. 75, p. 248, entitled "An act to authorize any municipality through which the Morris canal passes to construct an electric railway upon such canal lands and other lands required for such purpose and to enter into leases or contracts providing for the operation thereof, and to issue bonds therefor," approved March thirteenth, one thousand nine hundred and twenty-five, saved from repeal. [This act authorizes any municipality through which the Morris canal passes and which has or shall acquire any such lands pursuant to law to construct and maintain thereon electric railways and issue bonds therefor.]



Section 13:12-13 - Abandoned Portions Of Canal Property Dedicated As Public Highways

13:12-13. Abandoned portions of canal property dedicated as public highways
Upon the discontinuance by the canal and banking company of the use as a means of transportation by water of that portion of the property the title to which is, by section 13:12-3 of this title, vested in the canal and banking company in trust for the state of New Jersey, and the discontinuance of the use as a means of transportation of water to the canal of those portions of such property which had been used as feeders to the canal, which discontinuance was authorized by section one of the act entitled "An act to authorize the abandonment of navigation upon the Morris canal and providing for the dismantling of the canal and the disposition of portions of the property, the title to which is now held in trust for the state of New Jersey by the Morris Canal and Banking Company upon terms and compensation fixed by said Morris Canal and Banking Company and providing for the review of said terms and compensation by the board of public utility commissioners of the state of New Jersey, and further providing for the management and control of such property pending the disposition thereof," approved March twelve, one thousand nine hundred and twenty-four (L.1924, c. 229, s. 1, p. 506), such portions of such property, the use of which has been so discontinued, shall be applied and are hereby dedicated, subject to the limitations hereinafter provided, to the public use as public highways for the transportation and passage thereon of persons and property and for any and all other purposes of public highways.



Section 13:12-14 - Diversion Of Waters For Municipal Purposes

13:12-14. Diversion of waters for municipal purposes
The canal and banking company is hereby authorized to consent, under restrictions which shall not impair any existing rights, and for a consideration in each case to be fixed by its board of directors and approved in writing by the governor of this state, to the diversion, for the purpose of municipal water supply, of the waters or any portion thereof, the title to the right to the use of which is vested in the canal company in trust for the state of New Jersey; but nothing in this section contained shall be construed to dispense with any consent at any time required to be obtained by any municipality, board or commission as a condition precedent to the diversion of the state's waters or to the development of a municipal water supply.



Section 13:12-15 - Sale Of Canal Property In Counties To Such Counties For Road Purposes

13:12-15. Sale of canal property in counties to such counties for road purposes
The canal and banking company is hereby authorized and directed to sell any and all of the property the title to which is vested in the company in trust for the state of New Jersey, other than the rights and property to be retained for public use as provided by section 13:12-4 of this title. Wherever such property shall consist of lands so located as to be capable of use in the widening of any county road, the canal and banking company is authorized to transfer to the county wherein such section of the canal is located such section thereof, upon the adoption by the board of chosen freeholders of such county of a resolution indicating the desire of such county to acquire such section for the purposes of a county road, within the period provided by section 13:12-16 of this title for the adoption of a similar resolution by municipalities or agencies; such transfer to be made upon such terms and for such consideration as shall be fixed after negotiation as provided by said section 13:12-16 in the case of municipalities and agencies and subject to the same right of review.



Section 13:12-16 - Sale Of Canal Property In Municipalities To Such Municipalities Or Port Of New York Authority

13:12-16. Sale of canal property in municipalities to such municipalities or Port of New York Authority
The canal and banking company is hereby authorized to transfer to the respective municipalities through which the canal passes the portions of the canal situated within their respective boundaries or to the Port of New York Authority, exclusive of the rights and property to be retained for public use as provided in section 13:12-4 of this title, upon the passage by the respective municipalities or by the Port of New York Authority, on or before the first day of January, one thousand nine hundred and thirty-one, of resolution expressing the desire of such municipalities or the Port of New York Authority to acquire such portions of the canal and setting forth the purposes to which such municipalities or the Port of New York Authority intend to devote such property when so acquired. Upon the submission of any such resolution the canal and banking company is authorized to negotiate with such municipality or the Port of New York Authority the terms upon which such property will be transferred to such municipality, and in determining the compensation, if any, to be paid by such municipality or the Port of New York Authority for such property the canal and banking company shall take into consideration the conditions of the canal in such municipality and the effect thereof upon such municipality and the adjoining property and also the nature of the use to which such property is to be devoted and the estimated cost of adapting the property to such new use. After the conclusion of such negotiations the canal and banking company shall, subject to the approval of the governor, determine the terms upon which such transfer shall be made and the price, if any, which in its judgment, regard being had to the considerations above set forth, is a fair price for such municipality or Port of New York Authority to pay; such determination, whether in the case of a municipality or the Port of New York Authority, or of a county as provided in section 13:12-15 of this title, shall be subject to review by the board of public utility commissioners of the state of New Jersey, which is hereby directed and empowered to grant such review on the application either of such municipality or the Port of New York Authority or county or of the canal and banking company; and upon such review, such board shall have power to determine the fairness of the terms and compensation determined upon by the canal and banking company, and in the event that such board finds said terms or compensation unfair to fix the terms and compensation deemed by it to be fair. The terms and compensation so fixed shall be the terms and compensation for which such property shall be transferred to such municipality or to the Port of New York Authority, unless such municipality or the Port of New York Authority shall, within thirty days thereafter, determine not to proceed with the acquisition of such property and shall pay the costs of such proceeding. Upon the purchase as herein above provided by any municipality, or the Port of New York Authority, county or counties of any such property for any such public use or uses, the property so purchased shall be applied to such public use or uses, or some of them, and such public use or uses shall supersede any other or different public use to which such property may have been heretofore dedicated; but upon the acquisition of any such property by the Port of New York Authority it shall be devoted to no use other than the uses contemplated by the contract between the states of New York and New Jersey under which the Port of New York Authority is created.



Section 13:12-17 - Sale Of Canal Property Outside Municipalities To Municipalities; Public Sale

13:12-17. Sale of canal property outside municipalities to municipalities; public sale
If any municipality mentioned in section 13:12-16 of this title shall fail to accept the terms and compensation for any such property fixed by the canal and banking company or upon review of its decision by the board of public utility commissioners as provided in said section 13:12-16 or if prior to the first day of January, one thousand nine hundred and thirty-one, any such municipality shall have failed to adopt the resolution mentioned in said section 13:12-16, or if prior to such date any such municipality shall have adopted a resolution declaring that it does not desire to acquire the property of the canal and banking company within its limits, then, and in either of such cases, the canal and banking company may transfer such property as hereinafter in this section provided.

In the first place, the canal and banking company shall offer, subject to the same review as provided in said section 13:12-16, to any municipality which shall have taken appropriate steps to acquire the canal property lying within its boundaries pursuant to said section 13:12-16, such portions of the canal lying in any municipality or municipalities which shall have failed to take the necessary steps to acquire such property, as shall form a single, contiguous tract capable of development for the purpose for which the first mentioned municipality shall have acquired its tract.

In the second place, if, after a reasonable time, any municipality to which any such canal property lying without its limits shall have been offered, shall fail to have availed itself of such offer, the canal and banking company, after advertisement, in such manner as may be determined by its board of directors, shall sell any unsold portions of the canal property to the highest bidder deemed by such board of directors to be responsible, at public or private sale; but no such sale shall be made unless first approved, in writing, by the governor of the state of New Jersey; and at such sale any municipality through which such canal may pass, either alone or jointly with other municipalities through which such canal may pass, may bid for any parcel of the canal so offered for sale.

Upon any such sale, any previous dedication of the property so sold to any public use shall cease and be of no further force and effect, and the purchaser shall be entitled to take and hold such property free from any previous dedication to any public use.

The canal company is also hereby authorized to sell, in such manner and for such price and upon such terms as its board of directors may deem advisable, the structures and parts thereof and other materials to be removed on dismantling the canal as provided for in section 13:12-19 of this title and other personal property no longer useful in connection with the canal.



Section 13:12-17.1 - Sale By Municipalities Of Canal Property Acquired From Morris Canal And Banking Company

13:12-17.1. Sale by municipalities of canal property acquired from Morris Canal and Banking Company
When any municipality to which canal property has been conveyed pursuant to chapter 229 of the laws of 1924 or chapter 12 of Title 13 of the Revised Statutes, shall hereafter determine that any part or parts thereof are no longer needed for the public use or uses for which such property was purchased, the governing body of such municipality may sell or lease said land in the manner provided by law for the sale or leasing of lands owned by municipalities.

L.1957, c. 185, p. 681, s. 1, eff. Aug. 22, 1957.



Section 13:12-18 - Leases; Termination

13:12-18. Leases; termination
The canal and banking company is hereby authorized to let part or parts of the property and property rights, the title to which is vested in it in trust for the state of New Jersey; but any and all leasehold estates so created shall be terminable upon thirty days' notice to the lessee of the desire of the canal and banking company or the state of New Jersey to terminate the same.



Section 13:12-19 - Removal Of Bridges, Etc.

13:12-19. Removal of bridges, etc.
The canal and banking company is hereby authorized and directed, as soon as the water shall have been drained off from the canal under authority of the act mentioned in section 13:12-13 of this title, to proceed promptly to remove such highway and road bridges as have heretofore been maintained by the canal and banking company at intersections of the canal with existing highways and roads and to refill the canal bed at these points and to grade down the approaches and to replace such bridges with roadways connecting with the adjoining highways or roads, graded, paved or surfaced to conform to the adjoining highways or roads respectively.



Section 13:12-20 - Repair, Etc., Of Dams, Sluice Gates, Etc.

13:12-20. Repair, etc., of dams, sluice gates, etc.
The canal and banking company is authorized and directed to repair and make safe the dams and sluice gates at the lakes and ponds mentioned in section 13:12-4 of this title and to raze and remove or put in a condition safe to life and limb all other structures heretofore maintained by the canal company and to make proper provision to prevent future obstruction of highways, roads or watercourses through the decay and fall of culverts, aqueducts or other structures and to provide for the proper drainage of the canal.



Section 13:12-21 - Crossings In Municipalities

13:12-21. Crossings in municipalities
If the authorities in charge of any street, highway or road, on which there is a bridge or crossing to be removed by the canal and banking company as provided by section 13:12-19 of this title, shall prefer to relocate or otherwise readjust such crossing in a manner and to an extent different from that provided in said section 13:12-19, the canal and banking company, instead and in lieu of constructing any such crossing as required by said section 13:12-19, is authorized to contract with such authorities for the construction, by such authorities, of any such relocated or readjusted crossing, and, in such contract, to agree with such authorities for the payment by the canal company of such portion of the cost of such relocated or readjusted crossing as shall not exceed the estimated cost of the crossing instead of which such relocated or readjusted crossing shall be so contracted for.



Section 13:12-22 - Legal And Administrative Help, Etc.; Agreements With Independent Contractors

13:12-22. Legal and administrative help, etc.; agreements with independent contractors
The canal and banking company is hereby authorized to procure and employ such legal and technical aid and to employ such administrative officers, clerical assistants and laborers as it may require for the purpose of enabling it to administer, in accordance with the terms of this chapter, the property, the title to which is vested in it in trust for the state of New Jersey. The canal and banking company is hereby authorized to enter into such agreements with independent contractors as its board of directors may deem advisable in order to carry out the directions contained in this chapter; but no such agreement involving the expenditure of more than one thousand dollars shall be entered into unless first approved in writing by the governor of this state; nor shall any such agreement be entered into in excess of existing appropriations available therefor and applicable thereto.



Section 13:12-23 - Canal And Banking Company Acting Through Officers Thereof; Execution Of Contracts, Conveyances, Etc.

13:12-23. Canal and banking company acting through officers thereof; execution of contracts, conveyances, etc.
The board of directors of the canal and banking company are hereby authorized and directed in behalf of the canal and banking company to do or cause to be done by the officers of the canal and banking company, thereunto authorized by the board of directors, all acts and things and to execute or cause to be executed all contracts, instruments of conveyance, consents, leases or other documents authorized or directed by the provisions of this chapter to be done or executed by the canal and banking company or which its board of directors shall deem expedient to be done or executed for the purpose of this chapter.



Section 13:12-24 - Contracts, Conveyances, Etc., Approved By Attorney General

13:12-24. Contracts, conveyances, etc., approved by attorney general
All contracts, instruments of conveyance, consents, leases or other documents mentioned in section 13:12-23 of this title shall be approved as to form by the attorney general before being executed by the canal company.



Section 13:12-25 - Title Conveyed By Deeds Of Canal And Banking Company

13:12-25. Title conveyed by deeds of canal and banking company
Any instrument of conveyance executed by the canal and banking company pursuant to any of the provisions of this chapter shall operate to convey all the right, title and interest of the canal and banking company and of the state of New Jersey in and to the property therein described.



Section 13:12-26 - Release Of Lien Of Bonds On Sale Of Property

13:12-26. Release of lien of bonds on sale of property
The board of conservation and development, in whom is vested the title to the bonds issued by the canal and banking company, shall, upon any sale of any property as authorized by the terms of this chapter, take such action and execute such documents as may be necessary or advisable to procure the release of such property from the lien of the mortgage securing such bonds.



Section 13:12-27 - Receipts From Sales Or Rentals Of Property; Payment Into State Treasury

13:12-27. Receipts from sales or rentals of property; payment into state treasury
The canal and banking company, by its general manager or by any officer thereunto duly authorized by its board of directors, shall be entitled to and is hereby authorized to receive and receipt for the purchase price, rentals or other income of any property sold or let as authorized by any of the provisions of this chapter, and to receive and receipt for the consideration paid upon the granting of any consent, as authorized by any of the provisions of this chapter. All moneys so received by the canal and banking company shall be paid into the state treasury not later than the tenth of the month following that during which such moneys were collected or received.



Section 13:12-28 - Canal Fund

13:12-28. Canal fund
The money heretofore paid or to be paid to the state of New Jersey by the Lehigh Valley Railroad Company by the terms of the agreement dated the twenty-ninth day of November, one thousand nine hundred and twenty-two, between Frank H. Sommer, Louis Focht and Edward L. Young, commissioners acting on behalf of the state of New Jersey pursuant to the act mentioned in section 13:12-3 of this title, and the canal and banking company and the Lehigh Valley Railroad Company, together with so much of the interest thereon payable by such railroad company as has not been heretofore otherwise appropriated and also all rents and other income from the property, the title to which is vested in the canal and banking company in trust for the state of New Jersey, and also all moneys received as the purchase price of any such property sold, and all moneys received upon the granting of any consent to the diversion of water, and also any unexpended balance of the rents and other income from such property received during the fiscal year ending June thirtieth, nineteen hundred and twenty-four, and heretofore appropriated to the department of conservation and development by the act approved March twenty-third, one thousand nine hundred and twenty-three, known as chapter 165 of the laws of 1923, shall constitute a special fund to be known as the "canal fund" . The entire cost of the dismantling of that part of the property, the title to which is vested in the canal and banking company in trust for the state of New Jersey, heretofore maintained as a means of water transportation, including the removal of highway and road bridges heretofore maintained by the canal company and the refilling of the canal bed at these points and the drainage of the canal upon the abandonment of navigation upon the canal and the entire cost of the management and control of the property, the title to which is vested in the canal and banking company in trust for the state of New Jersey, shall be paid from such fund and shall be a first charge thereon, and there is hereby appropriated from such fund, in such amounts as shall be included in any annual or supplemental appropriation bill, so much of such fund as may be necessary promptly to accomplish the work aforesaid. The balance of such fund after all expenses of dismantling the canal and of managing and controlling such property have been met shall be available, up to eight hundred and seventy-five thousand dollars, for the purpose of acquiring rights of way for the New Jersey ship canal or for such other purposes as the legislature may determine, but nothing in this section shall in any way be construed to interfere with the provisions of the act entitled "An act appropriating to the board of commerce and navigation for the acquisition of rights of way for the New Jersey ship canal, the moneys heretofore realized and hereafter to be derived, pursuant to the terms of the contract between the commissioners acting for the state of New Jersey and the Morris Canal and Banking Company and the Lehigh Valley Railroad Company, which said contract was made pursuant to the provisions of an act entitled "An act to authorize the acquisition by the state of the Morris canal (as defined in this act) in whole or in part and all the stock of the Morris Canal and Banking Company and the rights of all stockholders in said company, and in said canal property, and water rights, and all or in part of the right, title and interest of the Lehigh Valley Railroad Company in said canal property and water rights by virtue of its lease of said canal from the Morris Canal and Banking Company, or otherwise; to provide for a commission authorized to negotiate and agree upon terms of settlement with the Morris Canal and Banking Company and the Lehigh Valley Railroad Company, in relation to the said canal property and water rights, and to vest in said commission certain powers necessary for carrying out the terms of settlement and to make such other provisions as may be necessary to effectuate the objects aforesaid,' " approved March eleventh, one thousand nine hundred and twenty-two, approved March twenty-first, one thousand nine hundred and twenty-three.



Section 13:12-29 - Injuries To Or Destruction Of Canal Property; Forfeiture; Recovery

13:12-29. Injuries to or destruction of canal property; forfeiture; recovery
If any person shall, in any manner, willfully or maliciously, destroy, injure or damage any of the property of the Morris canal, the title to which is vested in the canal and banking company in trust for the state of New Jersey, or any of its parts, or any of the works connected therewith, or thereunto appertaining, or if any person shall, against the will or without the consent of the person appointed by the canal and banking company to have charge of or attend any existing lock, open any gate of such lock, or pass a boat, raft or other floating thing through or over such lock, or if any person shall willfully or maliciously let off or discharge water from any part of the canal property still in existence, through or by any waste weir, or water gate, or otherwise, or shall shut down or close, either in part or in whole, any feed gate, or water weir, when the same shall be in operation, such person, so offending, shall forfeit and pay to the canal and banking company the sum of twenty-five dollars, to be recovered by and in the name of the president and board of directors of the canal and banking company, in any court of competent jurisdiction.



Section 13:13-1 - Title To Canal Vested In State

13:13-1. Title to canal vested in state
Pursuant to the rights reserved by it in and by virtue of an act entitled "An act to incorporate the Delaware and Raritan Canal Company," which act was enacted by the legislature of the state of New Jersey on February fourth, one thousand eight hundred and thirty, and by virtue of section seventeen of said act, and all other acts supplemental and amendatory to said act, the state of New Jersey shall forthwith take possession of the Delaware and Raritan canal, hereinafter in this chapter designated as the "canal" , and the feeder thereof and the appendages thereto, and the works and improvements erected thereon, except the properties and facilities now used for railroad purposes referred to in section 13:13-7 of this title, heretofore abandoned by the United New Jersey Railroad and Canal Company, the former owner thereof, and that in and by and upon such taking of possession, title to such canal and feeder, the appendages thereto and the works and improvements erected thereon shall be deemed to be and shall thenceforth be vested in the state of New Jersey to be thereafter used or disposed of as the legislature may deem proper.



Section 13:13-2 - Custody Of Canal And Feeder Vested In Department Of Conservation And Development

13:13-2. Custody of canal and feeder vested in department of conservation and development
The department of conservation and development is empowered and directed to enter upon and take possession of the canal and feeder mentioned in section 13:13-1 of this title, except the properties and facilities now used for railroad purposes referred to in section 13:13-7 of this title, for and on behalf of the state of New Jersey.



Section 13:13-3 - Repair And Preservation Of Canal And Feeder And Banks Thereof

13:13-3. Repair and preservation of canal and feeder and banks thereof
13:13-3. The canal and feeder shall continue to be a public highway, and, until the legislature shall have further directed the use or disposition of the canal and feeder, the Department of Environmental Protection or its designee, the New Jersey Water Supply Authority, shall, until further directions of the legislature, repair and preserve the banks of the canal and feeder, and at all times keep a flow of water through the canal at a level heretofore maintained when the canal was in operation or as necessary to conduct dredging operations or effect repairs, except that, during the period of December fifteenth of each year and March first of the ensuing year, the department may close the canal or maintain such flow of water as it deems desirable or necessary to comply with any contract for the sale of water.

To insure the flow aforesaid and in order to preserve sanitary conditions in the canal and about the banks thereof and the towpath adjacent thereto, the feeder, the canal and the banks thereof and the towpath shall be kept free of weeds and other growth, save and except such growth as, in the judgment of the department, is conducive to the appearance of the canal and feeder and the banks and towpath thereof.

Amended 1991,c.344,s.2.



Section 13:13-3.1 - Department Of Transportation, Control And Responsibility For Bridge Maintenance; Commissioner May Close Public Access

13:13-3.1. Department of Transportation, control and responsibility for bridge maintenance; commissioner may close public access
4. The provisions of any law, rule, or regulation to the contrary notwithstanding, and until further direction from the Legislature, the Department of Transportation shall have control and responsibility for the maintenance, repair, rehabilitation and replacement of any existing vehicle bridges over the Delaware and Raritan Canal carrying State, county, or municipal roads and any guardrails or barriers along the approaches to these vehicle bridges. The commissioner, in accordance with generally accepted engineering principles, standards or techniques, may, in order to protect the public safety, order the closing of public access, including roads, highways, sidewalk, tracks, paths or passageways, leading to, in, under or near any bridge described pursuant to this amendatory and supplementary act, the provisions of any law, rule, or regulation to the contrary notwithstanding.

L.1991,c.344,s.4.



Section 13:13-3.2 - Department Of Transportation, Consult Prior To Bridge Repair; Responsibility For Bridge Design

13:13-3.2. Department of Transportation, consult prior to bridge repair; responsibility for bridge design
5. The Department of Transportation shall consult with the Department of Environmental Protection and the Delaware and Raritan Canal Commission, not less than 30 days before the Department of Transportation undertakes, or causes to be undertaken, any maintenance, repair, rehabilitation and replacement performed upon any existing vehicle bridges carrying State, county, or municipal roads and any guardrails or barriers along the approaches to these vehicle bridges over the Delaware and Raritan Canal. The provisions of section 5 of P.L.1974, c.118 (C.13:13A-5), Section 4 of P.L.1970, c.268 (C.13:1B-15.131), or any other law, rule, or regulation to the contrary notwithstanding, the Department of Transportation shall be responsible for the design of any bridges or structures appurtenant thereto along or traversing the canal.

L.1991,c.344,s.5.



Section 13:13-3.3 - Right-of-way Permission Provided

13:13-3.3. Right-of-way permission provided
6. Each person, agency of the State or instrumentality thereof owning or controlling a right-of-way shall provide permission for the use of and sufficient access to that right-of-way, and any other incidental services required by the Department of Transportation to undertake its responsibilities under this amendatory and supplementary act.

L.1991,c.344,s.6.



Section 13:13-3.4 - Rules, Regulations

13:13-3.4. Rules, regulations
7. The Commissioner of Transportation shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) adopt the rules and regulations necessary to carry out its responsibilities under the provisions of this amendatory and supplementary act.

L.1991,c.344,s.7.



Section 13:13-4 - Sale Of Water; Rental Or Use Of Property

13:13-4. Sale of water; rental or use of property
The department of conservation and development is empowered to sell water from the canal for industrial or potable purposes, and rent or, in its discretion, use as a residence for its employees connected with the maintenance of the canal lands and dwellings adjoining the canal and feeder, to which the title has vested in this state.



Section 13:13-5 - Maintenance Deficit

13:13-5. Maintenance deficit
The deficit, if any, arising from the maintenance of the canal, after deducting the income derived therefrom in the manner provided in section 13:13-4 of this title, shall be borne and paid out of funds appropriated under any general or special act of the legislature.



Section 13:13-6 - Operation Of Canal; Charges For Use

13:13-6. Operation of canal; charges for use
The department of conservation and development may, but, by this chapter, shall not be required to, operate the canal and the locks thereof, and, as a part of such operation, permit the use of the canal by pleasure and commercial craft, or pleasure craft alone, passing through or requiring the use of such locks. In the event of such operation, the department of conservation and development shall adopt and formulate, from time to time, a tariff of tolls and lock charges to be paid by the craft so using the canal.



Section 13:13-7 - Quitclaim Deeds To Canal And Feeder

13:13-7. Quitclaim deeds to canal and feeder
The department of conservation and development, if it deems it necessary and advisable so to do, is empowered and directed to accept a quitclaim deed or deeds from the United New Jersey Railroad and Canal Company and the Pennsylvania Railroad Company, or either of them, of their rights in and to the canal and feeder. Any such quitclaim deed or deeds may except perpetual easement rights for railroad tracks, sidings, switches, spurs, crossings and other railroad facilities now existing for the operation of the railroads owning the same and their service to the shippers and industries located thereon.



Section 13:13-8 - Lease Of Buildings

13:13-8. Lease of buildings
The department of conservation and development is empowered to lease any buildings acquired by the state under the provisions of this chapter, which buildings are not required for use in the maintenance and operation of the canal, and shall have authority to determine the terms of such lease or leases.



Section 13:13-9 - Fixing Boundaries Of Canal

13:13-9. Fixing boundaries of canal
In addition to the powers conferred by the other provisions of this chapter the department of conservation and development shall have power to agree with the Pennsylvania Railroad Company or the United New Jersey Railroad and Canal Company, or both, as to the limits and boundaries of the land vested in the state of New Jersey by virtue of this chapter and of section seventeen of an act entitled "An act to incorporate the Delaware and Raritan Canal Company," passed February fourth, one thousand eight hundred and thirty.



Section 13:13-10 - Grants Of Easements Along Or Across Canal; Sale Of Canal Lands Not Needed

13:13-10. Grants of easements along or across canal; sale of canal lands not needed
The department of conservation and development shall have power:

a. To grant to any public utility the right to cross the lands of the canal, including the canal itself, upon such conditions as in the judgment of the department may be necessary to protect the state in its use and occupancy thereof;

b. To grant to the state highway commissioner or any other department of the state, or to any county or municipal authority, or any person or corporation owning or occupying lands abutting lands of the canal, an easement for highway, driveway or drainage purposes across or along any canal lands; and

c. To sell, subject to the approval of the governor, any lands not needed for canal purposes.

No grant or sale shall be made, or easement created, which shall interfere with the canal as a waterway for either drainage, recreational, or commercial use.



Section 13:13-11 - Transfer Of Portion Of Canal Property To City Of Trenton For Highway Purposes

13:13-11. Transfer of portion of canal property to city of Trenton for highway purposes
The department of conservation and development is authorized and directed to transfer and convey to the city of Trenton, New Jersey, for highway purposes that portion of the Delaware and Raritan canal property lying within said city and extending from the south side of the junction of the feeder with the main canal southward to the city limits on such terms as shall be agreed upon by the board of conservation and development and the city authorities of the city of Trenton, and approved by the governor.



Section 13:13-12 - Filling In Of Canal

13:13-12. Filling in of canal
The department of conservation and development is authorized, by agreement either with the city of Trenton, or with any Federal agency, or with the authorities of any municipalities in which the canal may lie, to fill the canal from the southerly line of the city of Trenton to its terminus at Bordentown.



Section 13:13-12.1 - Canal To Be Used For Industrial Water Supply And For Recreational Purposes

13:13-12.1. Canal to be used for industrial water supply and for recreational purposes
The Delaware and Raritan canal and the feeder thereof and the appendages thereto and the works and improvements erected thereon, except the properties and facilities referred to in the proviso of section five of chapter one hundred thirty-nine of the laws of one thousand nine hundred and thirty-four and except the existing vehicle bridges over the same, shall henceforth be used as a source of industrial water supply and for recreational purposes, all as hereinafter more fully set forth.

L.1944, c. 172, p. 659, s. 1, eff. April 20, 1944.



Section 13:13-12.2 - Department To Retain Possession Of Canal

13:13-12.2. Department to retain possession of canal
The Department of Conservation and Development shall continue to retain possession of said canal and shall hold the same for the purposes of this act.

L.1944, c. 172, p. 659, s. 2.



Section 13:13-12.3 - Department To Maintain Canal And Flow

13:13-12.3. Department to maintain canal and flow
Until otherwise directed by the Legislature, the Department of Conservation and Development shall repair, rehabilitate, reconstruct, maintain and improve the said canal in such manner as shall preserve said canal in safe and proper condition for operation of the same for the purposes of this act and as shall maintain such necessary flow through said canal in order that safety and sanitary conditions in and adjoining said canal shall be in a safe and wholesome condition and as shall assure and maintain such flow of water through said canal as may from time to time be appropriate in order that the maintenance and operation of said canal as a source of industrial water supply may be efficiently provided for.

L.1944, c. 272, p. 659, s. 3.



Section 13:13-12.4 - Department May Sell Water; Long Term Contracts

13:13-12.4. Department may sell water; long term contracts
The Department of Conservation and Development shall be empowered to sell, for industrial purposes, water from said canal, on just and reasonable terms and conditions and at just and reasonable prices, and shall be empowered to enter into long term contracts, but not exceeding twenty-five years for the sale of such water, for industrial purposes, whenever it deems the same will reasonably promote industrial development in any section or sections of the State through which said canal flows and will properly conserve the public interest.

L.1944, c. 272, p. 660, s. 4.



Section 13:13-12.5 - Contracts For Sale Of Water; Duration; Repair And Reconstruction

13:13-12.5. Contracts for sale of water; duration; repair and reconstruction
Without limiting the powers herein granted to the Department of Conservation and Development it may, if it deems proper, enter into contracts for the sale, for industrial purposes, of water from the said canal but such contracts shall not exceed a duration of twenty-five years and which contracts may as a part thereof provide that the purchaser of such industrial water may repair, reconstruct, rehabilitate, improve and maintain certain parts of the canal and likewise require when such purchaser shall return to the canal the water developed for such industrial purposes in such condition as the department may require or determine and may likewise contract for the sale of such water for industrial purposes by the withdrawal from the canal either in pipeline, viaduct or other means of transmission to any convenient point within the Raritan basin; provided, however, that no contract for the sale of industrial water or the repair, rehabilitation, reconstruction, maintenance and improvement of the said canal shall be entered into or let or awarded unless and until the Governor shall have approved thereof in writing.

L.1944, c. 272, p. 660, s. 5.



Section 13:13-12.6 - Lease Of Canal Lands

13:13-12.6. Lease of canal lands
The Department of Conservation and Development is empowered to lease or, in its discretion, use as residence for its employees connected with the maintenance of said canal, such canal lands and dwellings as will not interfere with the operation of the same as herein provided and the Department of Conservation and Development is empowered to lease, for industrial or other purposes, such canal lands as may, in the opinion of the department, be suitable for such use and as will not, in the opinion of the department, unreasonably interfere with the use of said canal as a source of industrial water supply and for recreational and park purposes as hereinafter provided for.

L.1944, c. 272, p. 660, s. 6.



Section 13:13-12.7 - Park And Recreational Uses

13:13-12.7. Park and recreational uses
The Department of Conservation and Development shall, in addition, improve such portion of said canal and its appurtenances as it may deem proper to develop for recreational and park uses; provided, said uses shall not unreasonably interfere with the efficient operation of said canal as a source of industrial water supply.

L.1944, c. 272, p. 661, s. 7.



Section 13:13-12.8 - Bridges; Possession By Department Of Transportation

13:13-12.8. Bridges; possession by Department of Transportation
8. The provisions of any law, rule, or regulation to the contrary notwithstanding, and until further direction from the Legislature, the Department of Transportation in co-operation with the Department of Environmental Protection is empowered and directed to enter upon and take possession of, all of the existing vehicle bridges carrying State, county, or municipal roads and any guardrails or barriers along the approaches to any such vehicle bridges over the canal.

L.1944,c.172,s.8; amended 1991,c.344,s.3.



Section 13:13-12.9 - Sale Of Water At Wholesale

13:13-12.9. Sale of water at wholesale
The Division of Water Policy and Supply of the Department of Conservation and Economic Development shall be empowered to sell water from the Delaware and Raritan canal and from the feeder of said canal, at wholesale, on just and reasonable terms and conditions and at just and reasonable prices, to persons, corporations, municipalities, municipal and district water commissions, for industrial, public, potable and other purposes upon application and after public hearing, provided that before such water may be used for potable purposes, purification and treatment shall be accomplished by the purchaser, subject to the approval of the State Department of Health. The division may, at its discretion, dispense with public hearing when the quantity of water applied for is less than one-half million gallons a day.

Nothing in this act shall affect the use of the canal and feeder for recreational purposes.

L.1949, c. 168, p. 555, s. 1, eff. May 19, 1949.



Section 13:13-12.9A - Notice Of Hearing

13:13-12.9a. Notice of hearing
The Division of Water Policy and Supply of the Department of Conservation and Economic Development shall cause a notice of every public hearing required to be held pursuant to section 1 of the act to which this act is supplementary to be given by mail at least 10 days prior to such public hearing to every county and municipality wherein any part of the Delaware and Raritan canal is located or which abuts said canal and to every person whose property abuts said canal and to every user of the water of said canal provided, on or before January 1 in each year, a written request for notice of such public hearings is filed with the Division of Water Policy and Supply.

L.1954, c. 163, p. 670, s. 1, eff. July 15, 1954.



Section 13:13-12.10 - Long Term Contracts

13:13-12.10. Long term contracts
The Division of Water Policy and Supply shall be empowered to enter into long term contracts, but not exceeding twenty-five years, for the sale of such water, provided that no contract shall be entered into unless and until the Governor shall have approved thereof in writing.

L.1949, c. 168, p. 555, s. 2.



Section 13:13-12.11 - Expense Of Hearing

13:13-12.11. Expense of hearing
The expense of any hearing on application to purchase canal water shall be certified by the division to the applicant, who shall pay the same within thirty days thereafter.

L.1949, c. 168, p. 555, s. 3.



Section 13:13-12.12 - Repeal Of Inconsistent Acts

13:13-12.12. Repeal of inconsistent acts
The provisions of any other act or acts inconsistent with the provisions of this act are hereby repealed.

L.1949, c. 168, p. 556, s. 4.



Section 13:13A-1 - Short Title

13:13A-1. Short title
This act shall be known and may be cited as the "Delaware and Raritan Canal State Park Law of 1974."

L.1974, c. 118, s. 1, eff. Oct. 10, 1974.



Section 13:13A-2 - Legislative Findings And Declarations

13:13A-2. Legislative findings and declarations
The Legislature finds and declares that:

a. The Delaware and Raritan Canal is a vital source of water supply and is of historic, ecological, and recreational value to the citizens of New Jersey; that the canal and the narrow band of land along the canal banks owned by the State are also an extremely attractive and lucrative asset to the State; that the quantity and quality of surface water runoff, flooding potential, esthetic surroundings, and even the structural integrity of the canal, can all be adversely affected by surrounding developments; that within the State Government, decisions which affect the canal and the State owned land appertaining thereto are often made separately by different State agencies and local governing bodies; that the surrounding properties are private and public portions of 17 municipalities in four counties, each with its own planning and zoning authority; that, in general, the decisions which are made often reflect local expediencies rather than a coherent plan.

b. The State of New Jersey must act immediately and thereafter to preserve, locate, survey, and acquire such lands as are now available for public recreation and the conservation of natural resources, in order to promote the public health, prosperity, and general welfare, as a proper responsibility of government; that the enactment of the provisions set forth in this act would create a Delaware and Raritan Canal State Park to be maintained and operated under the jurisdiction of the Department of Environmental Protection, which shall have the power, with the approval of the Delaware and Raritan Canal Commission, as hereafter provided, to take such measures as may be necessary to preserve, maintain, improve, and enlarge the park, if funds for these purposes are made available from time to time; that a Delaware and Raritan Canal Commission be established to prepare, adopt, and implement a master plan for the physical development of the park, and to review State and local actions that impact on the park to insure that these actions conform as nearly as possible to the commission's master plan; that funds will be appropriated in this act to the Department of Environmental Protection for the purposes of locating, surveying, and selecting necessary land sites appertaining to the canal, immediately and thereafter, which information shall be reported to the Legislature for its consideration, and for the use of the Delaware and Raritan Canal Commission in the performance of its powers and duties pursuant to this act, and that funds will be appropriated for the use of the commission in the performance of its powers and duties pursuant to this act.

L.1974, c. 118, s. 2, eff. Oct. 10, 1974.



Section 13:13A-3 - Definitions

13:13A-3. Definitions
As used in this act:

a. "Department" means the Department of Environmental Protection.

b. "Park" means the Delaware and Raritan Canal Park as determined by the Department of Environmental Protection, pursuant to section 6 a. of this act.

c. "Canal" means the Delaware and Raritan Canal, its feeder canal, and the abandoned section of the canal in the township of Hamilton, county of Mercer, to be determined, pursuant to subsection 6 f. of this act.

d. "Commission" means the Delaware and Raritan Canal Commission.

e. "Commissioner" means the Commissioner of the Department of Environmental Protection.

f. "Review zone" means that region appertaining to and including the park, as determined pursuant to subsections 6 e. and 14 a. of this act, in which proposed "projects," as defined in subsection 14 c., may cause an adverse impact on the park including, but not limited to, drainage, esthetic, and ecological factors. Such review zone shall not include that portion of the canal and those lands along and appertaining to the canal banks situated between the Landing Lane bridge and the juncture of the canal with the Raritan river.

L.1974, c. 118, s. 3, eff. Oct. 10, 1974. Amended by L.1977, c. 126, s. 1, eff. June 13, 1977.



Section 13:13A-4 - Designation; Maintenance And Operation

13:13A-4. Designation; maintenance and operation
The Delaware and Raritan Canal and the lands along the canal banks, now or hereafter owned by the State, except that portion of the canal and those lands along and appertaining to the canal banks situated between the Landing Lane bridge and the juncture of the canal with the Raritan river, are designated as the Delaware and Raritan Canal State Park, to be maintained and operated under the Department of Environmental Protection as a State park.

L.1974, c. 118, s. 4, eff. Oct. 10, 1974. Amended by L.1977, c. 126, s. 2, eff. June 13, 1977.



Section 13:13A-5 - Preservation, Maintenance, Development And Improvement Of Park; Approval Of Plans By Commission; Alteration Of Facilities; Approval

13:13A-5. Preservation, maintenance, development and improvement of park; approval of plans by commission; alteration of facilities; approval
a. The department shall, as funds for these purposes are made available from time to time, take such measures as may be necessary to preserve, maintain, develop and improve the park in such manner and to such extent as, in its judgment, will best make it of use to the public. In the development of the park, the department shall have the power to install permanent improvements for the health and comfort of the public; provided, however, that the department shall take no such measures, nor install such improvements, unless the plans therefor shall have been submitted to and approved by the Delaware and Raritan Canal Commission, created pursuant to section 11 of this act.

b. Notwithstanding the provisions of any other law to the contrary, no building or structure, streets, bridges, parking areas, public transit lines, utilities, sewerage, and service-water supply facilities may be altered within the park unless the plans or specifications for the proposed alteration meet park standards to be adopted and promulgated by the department.

L.1974, c. 118, s. 5, eff. Oct. 10, 1974.



Section 13:13A-6 - Selection Of Land Sites For Acquisition

13:13A-6. Selection of land sites for acquisition
a. The department shall, within 1 month after this act takes effect, proceed to locate, survey and select critical land sites, and within 1 year after this act takes effect, and from time to time thereafter, such other land sites appertaining to the park which may be advisable, proper or necessary for the purpose of establishing the park and to expand and preserve the uses, benefits, and enjoyments thereof to the people, and report its findings, including its recommended priorities, and a schedule of required funding for the acquisition of such lands, pursuant to the provisions of subsection 6 d. of this act, to the Legislature.

b. In locating, surveying, and selecting the land sites mentioned in subsection 6 a. of this act, the department shall: (1) assemble a detailed data base, including updated mapping and zoning information, to determine the ownership and use of lands appertaining to park properties; and (2) consult with the Delaware and Raritan Canal Commission, county and municipal governmental officials of jurisdictions in which the State park or any of the land sites therefor are located; concerned environmental groups; water suppliers; historical associations and such State agencies as now or hereafter have jurisdiction over the park, or any part thereof.

c. In determining which land sites described in subsection 6 a. of this act should be recommended to the Legislature for acquisition, the department shall consider: (1) the existence of present historical structures; (2) the immediate danger of an occurrence of adverse impact to the park including, but not limited to, drainage, esthetic, and ecological factors; (3) proximity to high-density population concentrations; and (4) the availability of land at a cost advantageous to the State.

d. The department shall, pursuant to the provisions of subsection 6 a. of this act, determine and recommend to the Legislature a schedule of required funding for the acquisition of those land sites described in subsection 6 a. of this act. The schedule may provide for any combination of: (1) inclusion of necessary revenues in a future State bond issue for the acquisition of open space or other lands; (2) special authorization for purposes of completing the State Park; and (3) local-State matching fund proposals to implement or expand the agreed plan.

e. The department, in locating, surveying, and selecting the land sites described in subsection 6 a. of this act, and in assembling a detailed data base pursuant to subsection 6 b. of this act shall locate, survey, select, and recommend to the commission land sites to be included in the review zone, pursuant to the provisions of subsection 14 a. of this act; provided that such recommendations shall not be binding on the commission.

f. The department shall, within 3 months after this act takes effect, proceed to locate, survey, and select the abandoned section of the canal, in the township of Hamilton, county of Mercer, which, for purposes of this act, shall be considered part of the canal.

g. The department shall in locating, surveying, and selecting the land sites described in subsection 6 a. of this act, exclude those lands situated between the Landing Lane bridge and the juncture of the canal with the Raritan river.

L.1974, c. 118, s. 6, eff. Oct. 10, 1974.



Section 13:13A-7 - Entry On Lands, Waters Or Premises

13:13A-7. Entry on lands, waters or premises
In addition to the foregoing powers, the commissioner and his authorized agents and employees may enter upon any lands, waters, and premises for the purpose of making surveys, soundings, drillings, and examinations as he may deem necessary or convenient for the purposes of this act, all in accordance with due process of law, and such entry shall not be deemed a trespass nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending. The commissioner shall make reimbursement for any actual damages resulting to such lands, waters, and premises as a result of such activities.

L.1974, c. 118, s. 7, eff. Oct. 10, 1974.



Section 13:13A-8 - Acquisition Of Lands By Gift, Devise, Purchase Or Eminent Domain; Authorization

13:13A-8. Acquisition of lands by gift, devise, purchase or eminent domain; authorization
The department shall have power to take title, in fee or otherwise, by gift or devise, and, if funds are made available for these purposes from time to time, by purchase or eminent domain to such lands appertaining to the park and to any rights, interests and easements therein, in the name of the State of New Jersey. In the event that it becomes necessary or advisable to acquire any lands or interest therein for the purpose of this act by eminent domain, the procedure for condemnation of such lands shall be taken in accordance with the provisions of the "Eminent Domain Act of 1971," P.L.1971, c. 361 (C. 20:3-1 et seq.).

L.1974, c. 118, s. 8, eff. Oct. 10, 1974.



Section 13:13A-9 - Hiring Or Leasing Lands To Private Enterprises

13:13A-9. Hiring or leasing lands to private enterprises
The department, to effectuate the general purpose of this act, shall with the approval of the commission, have power to hire, rent or lease any portion of such lands to private enterprises and such moneys as are derived from such hiring, renting, or leasing shall be deposited with the General State Fund.

L.1974, c. 118, s. 9, eff. Oct. 10, 1974.



Section 13:13A-10 - Rules And Regulations; Powers Of Employees As Peace Officers

13:13A-10. Rules and regulations; powers of employees as peace officers
The department shall, with the approval of the commission, have power to make such rules and regulations for the use and protection of the park as may, in its judgment, be necessary. The department shall, subject to the approval of the Attorney General and in accordance with such regulations for the protection of the public safety and welfare as the Attorney General shall prescribe, further have power to vest in such of its employees as it may be determined to be necessary the powers and duties of peace officers for the abatement of nuisances, stopping of abuses, and protection and management of the park under any rules and regulations the department may prescribe.

L.1974, c. 118, s. 10, eff. Oct. 10, 1974.



Section 13:13A-11 - Delaware And Raritan Canal Commission

13:13A-11. Delaware and Raritan canal commission
a. There is hereby established in the Department of Environmental Protection a Delaware and Raritan Canal Commission which shall consist of nine members appointed and qualified as follows:

(1) The Commissioner of the Department of Environmental Protection, serving ex officio; provided, however, that the commissioner may designate an officer or employee of the department to represent him at meetings of the commission, and such designee may lawfully vote and otherwise act on behalf of the commissioner. Any such designation shall be in writing delivered to the chairman of the commission and shall continue in effect during the period the commissioner is in such office, or until revoked or amended by writing delivered to the chairman of the commission.

(2) Eight citizens of the State, appointed by the Governor, with the advice and consent of the Senate, no more than four of whom shall be of the same political party; at least four of whom shall be residents of the counties of Hunterdon, Mercer, Middlesex and Somerset, respectively, and one of whom shall be a mayor of a municipality appertaining to the Delaware and Raritan Canal State Park; provided, however, that no more than one citizen shall be appointed from any one municipality. In making appointments to the commission, the Governor may consider the recommendations of concerned environmental groups; historical associations; water suppliers; real estate interests; and members of relevant professions.

b. The commissioner shall serve on the commission during his term of office and shall be succeeded by his successor in office. Each member appointed by the Governor shall serve for terms of 5 years; provided that of the first members appointed by the Governor, two shall serve for a term of 2 years, two for a term of 3 years, two for a term of 4 years, and two for a term of 5 years. Each member shall serve for the term of his appointment and until his successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment for the unexpired term only.

c. Any member of the commission may be removed by the Governor for cause after a public hearing.

d. Each member of the commission, before entering upon his duties, shall take and subscribe to an oath to perform the duties of his office faithfully, impartially, and justly to the best of his ability. A record of such oaths shall be filed in the office of the Secretary of State.

e. The members of the commission shall serve without compensation, but the commission may reimburse its members for necessary expenses incurred in the discharge of their duties.

f. The Governor shall designate one of the members of the commission, other than the Commissioner of the Department of Environmental Protection, as chairman. The commission shall select from its members a vice-chairman and shall employ an executive director, who shall be secretary, and a treasurer. The commission may also appoint, retain and employ, without regard to the provisions of Title 11, Civil Service, of the Revised Statutes, such officers, agents, employees and experts as it may require, and it shall determine their qualifications, terms of office, duties, services and compensation.

g. The powers of the commission shall be vested in the members thereof in office from time to time, and a majority of the total authorized membership of the commission shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of a majority of the members, unless in any case the bylaws of the commission or any of the provisions of this act shall require a larger number; provided, however, that the commission may designate one or more of its agents or employees to exercise such administrative functions, powers, and duties, as it may deem proper, under its supervision and control. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission, except that the commission shall not take any final action on any matter to be submitted to the Legislature, pursuant to subsection 12 g. of this act, except by a vote of two-thirds of the full membership of the commission.

h. The commission shall prepare, adopt, and implement a master plan for the physical development of the park, or a portion thereof; review State and local actions that impact on the park to insure that these actions conform as nearly as possible to the commission's master plan; and coordinate and support activities by citizens' groups to promote and preserve the park.

i. On or before December 31 in each year the commission shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. Each such report shall set forth a complete operating and financial statement covering its operations during the year, all as more fully provided in section 15 of this act. The commission may, in addition, at any time request the Governor and the Legislature to appropriate funds for commission purposes, as more fully provided in subsection 12 g. of this act.

j. The commission shall cause an audit of its books and accounts to be made at least once in each year and the cost thereof shall be treated as one incurred by the commission in the administration of this act, and a copy thereof shall be filed with the State Treasurer and the Office of Fiscal Affairs.

k. (1) No member, officer, employee, or agent of the commission shall be financially interested, either directly or indirectly, in any project or any part of a project area, other than a residence, or in any contract, sale, purchase, lease, or transfer of real or personal property to the Department of Environmental Protection for inclusion in the Delaware and Raritan Canal State Park.

(2) Any contract or agreement knowingly made in contravention of this section is voidable.

(3) Any person who shall willfully violate any of the provisions of this section shall forfeit his office or employment and shall be guilty of a misdemeanor.

L.1974, c. 118, s. 11, eff. Oct. 10, 1974.



Section 13:13A-12 - Powers.

13:13A-12 Powers.

12.The commission shall have the following powers:

a.To adopt and from time to time amend and repeal suitable bylaws for the management of its affairs;

b.To maintain offices at such place or places within the State as it may designate;

c.To enter upon any building or property in order to conduct investigations, examinations, surveys, soundings, or test borings necessary to carry out the purposes of sections 13 and 14 of this act, all in accordance with due process of law;

d.To receive and accept, from any Federal or other public agency or governmental entity, grants or loans for, or aid of, the purposes of sections 13 and 14 of this act, and to enter into cooperative agreements with the Federal Government or any other public or governmental agency for the performance of such acts as may be necessary and proper for the purposes of sections 13 and 14 of this act;

e.To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the commission or to carry out any power expressly given to the commission in this act;

f.To conduct examinations and investigations, hear testimony and take proof under oath at public or private hearings, of any material matter, require attendance of witnesses and the production of books and papers and issue commissions for the examination of witnesses who are out of State, unable to attend, or excused from attendance;

g.To petition the Legislature for specific direction or appropriation to accomplish commission objectives, in the event of substantial disagreement between the commission and the department; and

h.To establish and charge, in accordance with a fee schedule to be set forth by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), reasonable fees for (1) the review of applications for a proposed governmental, public or private project and other applications filed with or otherwise brought before the commission, and (2) other services the commission may provide. Fees collected pursuant to this subsection shall be deposited into a separate account, and shall be dedicated for use by the commission solely for the purposes of administering and enforcing its responsibilities pursuant to the "Delaware and Raritan Canal State Park Law of 1974," P.L.1974, c.118 (C.13:13A-1 et seq.), and any rules or regulations adopted pursuant thereto.

L.1974, c.118, s.12; amended 2007, c.142, s.1.



Section 13:13A-13 - Master Plan For Physical Development Of Park; Review Of State Projects, Permits.

13:13A-13 Master plan for physical development of park; review of State projects, permits.

13. a. The commission shall prepare, or cause to be prepared, and, after a public hearing, or public hearings, and pursuant to the provisions provided for in subsection 13 b. of this act, adopt a master plan or portion thereof for the physical development of the park, which plan may include proposals for various stages in the future development of the park, or amend the master plan. The master plan shall include a report presenting the objectives, assumptions, standards and principles which are embodied in the various interlocking portions of the master plan. The master plan shall be a composite of the one or more written proposals recommending the physical development and expansion of the park either in its entirety or a portion thereof which the commission shall prepare after meetings with the governing bodies of the affected municipalities and counties, and any agencies and instrumentalities thereof.

b.In preparing the master plan or any portion thereof or amendment thereto the commission shall give due consideration to: (1) the function of the canal as a major water supply facility in the State; (2) the necessity to provide recreational activities to the citizens of this State, including but not limited to, facilities, design capacities, and relationship to other available recreational areas; (3) existing historical sites and potential restorations or compatible development; (4) the range of uses and potential uses of the canal in the urban environments of the older, intensively developed communities through which it passes; and (5) designated wilderness areas to be kept as undeveloped, limited-access areas restricted to canoeing and hiking. In preparing the master plan or any portion thereof or amendment thereto the commission shall consider existing patterns of development and any relevant master plan or other plan of development, and shall insure widespread citizen involvement and participation in the planning process.

c.The commission shall act in support of local suggestions or desires to complement the park master plan. Consultation, planning, and technical expertise will be made available to local planning bodies that wish to implement land-use policy to enhance the park area. The commission shall act on or refer complaints by citizens' groups or private residents who discover hazardous situations, pollution, or evidence of noncompliance with use regulations.

d.The commission shall review and approve, reject or modify, any State project planned or State permits issued in the park, and submit its decision to the Governor.

e.The commission shall consult with the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), on any provision of the park master plan that may impact upon or otherwise affect the Highlands Region or the Highlands regional master plan, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), and any such provision shall be consistent with the Highlands regional master plan adopted by the council pursuant to that act.

L.1974,c.118,s.13; amended 2004, c.120, s.55.



Section 13:13A-14 - Review Zone Designated.

13:13A-14 Review zone designated.

14. a. The commission shall determine, after a public hearing, or public hearings held in Hunterdon, Somerset, Mercer, and Middlesex counties respectively, the extent and limits of the region to be designated the review zone. Any subsequent modification of the review zone shall be made by the commission only after public hearings in the county or counties in which the modification is to be made. All public hearings required pursuant to this section shall be held only after giving prior notice thereof by public advertisement once each week for two consecutive weeks in such newspaper or newspapers selected by the chairman of the commission as will best give notice thereof. The last publication of such notice shall be not less than 10 days prior to the date set for the hearing.

b.The commission shall approve all State actions within the review zone that impact on the park, and insure that these actions conform as nearly as possible to the commission's master plan and relevant local plans or initiatives. The State actions which the commission shall review will include the operations of the Division of Water Resources concerning water supply and quality; the Division of Parks and Forestry in developing recreation facilities; and the activities of any other State department or agency that might affect the park.

c.The commission shall review and approve, reject, or modify any project within the review zone. The initial application for a proposed project within the zone shall be submitted by the applicant to the appropriate municipal reviewing agency. If approved by the agency, the application shall be sent to the commission for review. The commission shall review each proposed project in terms of its conformity with, or divergence from, the objectives of the commission's master plan and shall: (1) advise the appropriate municipal reviewing agency that the project can proceed as proposed; (2) reject the application and so advise the appropriate municipal reviewing agency and the governing body of the municipality; or (3) require modifications or additional safeguards on the part of the applicant, and return the application to the appropriate municipal reviewing agency, which shall be responsible for insuring that these conditions are satisfied before issuing a permit. If no action is taken by the commission within a period of 45 days from the date of submission of the application to the commission by the municipal reviewing agency, this shall constitute an approval by the commission. The commission's decision shall be final and binding on the municipality, and the commission may, in the case of any violation or threat of a violation of a commission's decision by a municipality, or by the appropriate municipal reviewing agency, as the case may be, institute civil action (1) for injunctive relief; (2) to set aside and invalidate a decision made by a municipality in violation of this subsection; or (3) to restrain, correct or abate such violation. As used herein: (1) "project" means any structure, land use change, or public improvements for which a permit from, or determination by, the municipality is required, which shall include, but not be limited to, building permits, zoning variances, and excavation permits; and (2) "agency" means any body or instrumentality of the municipality responsible for the issuance of permits or the approval of projects, as herein defined, which shall include, but not be limited to, governing bodies, planning and zoning boards, building inspectors, managers and municipal engineers.

d.To the extent that any action the commission takes pursuant to this section may impact upon or otherwise affect the Highlands Region or the Highlands regional master plan, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), the commission shall consult with the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), and any such action taken shall be consistent with the Highlands regional master plan adopted by the council pursuant to that act.

e.Notwithstanding the provisions of P.L.1974, c.118 (C.13:13A-1 et seq.), and any rules and regulations adopted pursuant thereto, to the contrary, the commission is authorized to issue a general permit in lieu of an approval required pursuant to subsection b. or c. of this section. The commission shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations that identify the types of projects eligible for a general permit and establish the criteria for the approval or rejection of a general permit issued pursuant to this subsection. The commission may authorize, by adoption of a resolution by the affirmative vote of a majority of the members, the executive director of the commission to approve, approve with conditions, or reject an application for a general permit issued pursuant to this subsection in accordance with the provisions of P.L.1974, c.118 (C.13:13A-1 et seq.) and any rules and regulations adopted pursuant thereto.

L.1974, c.118, s.14; amended 2004, c.120, s.56; 2007, c.142, s.2.



Section 13:13A-15 - Annual Audit Of Accounts; Employment Of Accountant

13:13A-15. Annual audit of accounts; employment of accountant
The commission shall cause an annual audit of its accounts to be made, and for this purpose it shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the commission within 4 months after the close of the fiscal year of the commission, and a certified duplicate copy thereof shall be filed in the Office of Management and Budget in the Department of Environmental Protection, in the office of the Division of Budget and Accounting in the Department of the Treasury, and in the Office of Fiscal Affairs within 5 days after the original audit is filed with the commission.

L.1974, c. 118, s. 15, eff. Oct. 10, 1974.



Section 13:15A-15 - Funds Transferred To Home Port Alliance And Foundation.

13:15A-15 Funds transferred to Home Port Alliance and Foundation.

5.All funds of the U.S.S. New Jersey Battleship Commission, established pursuant to P.L.1979, c. 440 (C.13:15A-1 et seq.) are transferred to the Home Port Alliance. All funds of the Foundation for the U.S.S. New Jersey Battleship established pursuant to P.L.1997, c.45 (C.13:15A-10 et al.) are transferred to the Foundation for the Battleship New Jersey.

L.2007, c.262, s.5.



Section 13:15B-1 - Historic New Bridge Landing Park Commission Created; Membership; Master Plan; Annual Report.

13:15B-1 Historic New Bridge Landing Park Commission created; membership; master plan; annual report.

1. a. The Historic New Bridge Landing Park Commission, a body corporate and politic with corporate succession, is created in the Department of Environmental Protection. The commission is an instrumentality exercising public and essential governmental functions. Exercise by the commission of the powers conferred by this act is deemed to be an essential governmental function of the State.

b.The commission shall consist of nine members to be appointed and qualified as follows:

(1)the Commissioner of Environmental Protection or the commissioner's designee; and

(2)eight residents of the State, who shall be recommended by their respective governing body and appointed by the Governor, with the advice and consent of the Senate, among whom shall be one representative each from the County of Bergen, the Blauvelt-Demarest Foundation, River Edge Borough, and New Milford Borough; and two representatives each from the Bergen County Historical Society and Teaneck Township.

Each member in office on the effective date of P.L.2009, c.45 (C.13:15B-5 et al.) shall serve for the term of the appointment and until a successor shall have been appointed and qualified.

Each member appointed by the Governor shall serve for a term of five years; provided, however, that of the members first appointed, the representative from the County of Bergen shall serve a term of four years, one representative from Teaneck Township shall serve a term of three years and one shall serve a term of four years, one representative from the Bergen County Historical Society shall serve a term of four years and one shall serve a term of five years, the representative from the Blauvelt-Demarest Foundation shall serve a term of five years, and the representatives from River Edge Borough and New Milford Borough shall each serve an initial term of three years. Each member appointed by the Governor may be reappointed upon completion of the term.

Each member shall serve for the term of the appointment and until a successor shall have been appointed and qualified. Any vacancy or reappointment shall be filled in the same manner as the original appointment.

Members of the commission shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their duties. The members of the commission shall elect annually a chairman and vice-chairman from their number, and a secretary and treasurer who need not be members of the commission. The same person may be elected to serve both as secretary and treasurer. The chairman of the commission shall be its presiding officer and the vice-chairman shall serve as chairman in the absence of the chairman. The commission shall organize and adopt procedures for the conduct of its business. Five members of the commission shall constitute a quorum and the concurrence of five members of the commission shall be necessary to validate all acts of the commission.

c.Any member of the commission may be removed by the Governor, for cause, after a public hearing.

d.Each member of the commission, before entering upon the member's duties, shall take and subscribe an oath to perform the duties of the office faithfully, impartially, and justly to the best of the member's ability. A record of the oath shall be filed in the Office of the Secretary of State.

e.The commission shall prepare, adopt, and implement a master plan for the physical development of the property under the commission's jurisdiction, hereby designated as the Historic New Bridge Landing State Park, or a portion thereof; review State and local actions that impact on the park to insure that these actions conform as nearly as possible to the commission's master plan; and coordinate and support activities by citizens' groups to promote and preserve the park.

f.On or before December 31 in each year the commission shall make an annual report of its activities for the preceding calendar year to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature. The report shall set forth a complete operating and financial statement covering its operations during the year. The commission may, in addition, at any time request the Governor and the Legislature to appropriate funds for commission purposes.

g.The commission shall cause an audit of its books and accounts to be made at least once in each year and the cost thereof shall be treated as one incurred by the commission in the administration of this act, and a copy thereof shall be filed with the State Treasurer, the State Comptroller, and the State Auditor.

h. (1) No member, officer, employee, or agent of the commission shall be financially interested, either directly or indirectly, in any project or any part of a project area, or in any contract, sale, purchase, lease, or transfer of real or personal property to the Department of Environmental Protection for inclusion in the Historic New Bridge Landing State Park.

(2)Any contract or agreement knowingly made in contravention of this section is voidable.

(3)Any person who shall willfully violate any of the provisions of this section shall forfeit his office or employment and shall be guilty of a crime of the fourth degree.

L.1995, c.260, s.1; amended 2009, c.45, s.1.



Section 13:15B-2 - Objectives, Jurisdiction Of Commission.

13:15B-2 Objectives, jurisdiction of commission.

2. a. The Historic New Bridge Landing Park Commission shall coordinate and implement federal, State, county, municipal, and private development policies and other activities relating to the historic preservation and recreational use of the property under the commission's jurisdiction.

b.The commission has jurisdiction over the area in Bergen County known as New Bridge Landing, in the Borough of River Edge, between Main Street and Hackensack Avenue and extending into Teaneck Township, excluding Block 1002, Lot 2, and the Borough of New Milford, the area being situated along the banks of the Hackensack River. The jurisdiction of the commission shall extend to all publicly-owned lands, buildings, and structures: fronting the Hackensack River at the former village of New Bridge; fronting on Hackensack Avenue and fronting on Main Street, east of Hackensack Avenue and north of Coles Brook, in the Borough of River Edge; fronting on Old New Bridge Road, on Steuben Place in the Borough of New Milford; lying south of Riverview Avenue, east to River Road in Teaneck Township; and fronting on the Hackensack River within two-tenths of a mile of New Bridge Landing and the 1889 iron swing bridge.

L.1995, c.260, s.2; amended 2009, c.45, s.2.



Section 13:15B-3 - Powers Of Commission.

13:15B-3 Powers of commission.

3.The Historic New Bridge Landing Park Commission shall have the following powers:

a.To sue and be sued in its own name, but the members of the commission shall be held harmless for acts performed in good faith;

b.To adopt a seal and alter the same at its pleasure;

c.To adopt bylaws for the regulation of its affairs and the conduct of its business;

d.To maintain an office or offices at such place or places within the State as it may designate;

e.To appoint officers, who need not be members of the commission, in addition to a secretary and a treasurer, as the commission deems advisable, and to employ other employees and agents as may be necessary or desirable in its judgment, to fix their compensation, and to promote and discharge officers, employees and agents all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes;

f.To acquire in the name of the commission, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act;

g.To make, enter into, and perform all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act, including agreements to indemnify and hold harmless a local government unit against any claim arising from the use of property leased from that local government unit by the Historic New Bridge Landing Park Commission;

h.To request the State Historic Preservation Officer to place the lands and buildings under the commission's jurisdiction on the National Register of Historic Places pursuant to the "National Historic Preservation Act," Pub.L.89-665 (16 U.S.C. s.470 et al.), as amended and supplemented by the "National Historic Preservation Act Amendments of 1980," Pub.L.96-515, and the "National Historic Preservation Act Amendments of 1992," Pub.L.102-575, or any future amendments or supplements thereto;

i.To acquire and hold real and personal property by gift, purchase, devise, bequest, or by other means and to preserve and administer these properties;

j.To conduct public information and education programs relating to the historic nature of the property under the commission's jurisdiction;

k.To apply to the Department of Environmental Protection for grants from the Green Acres or historic preservation bond programs or other appropriate funding sources, for the purpose of acquisitions pursuant to subsection f. of this section or for the purposes of development, preservation, or maintenance of those acquired properties; and

l.To do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

L.1995,c.260,s.3; amended 2000, c.158, s.1.



Section 13:15B-4 - Specific Powers Of Commission.

13:15B-4 Specific powers of commission.

4. a. The Historic New Bridge Landing Park Commission has the specific power to contract for the construction, reconstruction, restoration, or maintenance of all lands, buildings, landscaping, bridges, docks, and facilities under its jurisdiction including the maintenance, restoration, and reconstruction of the Steuben House, the Demarest House, the Campbell-Christie House, the Westervelt-Thomas Barn and the construction and operation of a visitor center, library, mill site, curator's residence, parking area, and other appropriate structures. The Historic New Bridge Landing Park Commission also has the specific power to agree to indemnify and hold harmless any local government unit against claims arising from the use of property leased from that local government unit by the commission.

b.Upon an annual determination by the Commissioner of Environmental Protection that the Historic New Bridge Landing Park Commission has fulfilled all conditions required pursuant to section 1 of P.L.1995, c.260 (C.13:15B-1) and following the commissioner's approval of the master plan required pursuant to section 4 of P.L.2009, c.45 (C.13:15B-5): (1) the commission shall administer the Historic New Bridge Landing State Park, including but not limited to the Steuben House; and (2) any State funds appropriated to the Department of Environmental Protection or the Division of Parks and Forestry in the department specifically for, or related to the administration of, the Steuben House or the Historic New Bridge Landing State Park shall be reallocated to the Historic New Bridge Landing Park Commission for the purposes of the administration of the Historic New Bridge Landing State Park.

c.In addition to any other powers pursuant to P.L.1995, c.260 (C.13:15B-1 et seq.), the commission shall review and approve all proposed changes, developments or improvements to publicly-owned lands, buildings, and structures within its jurisdiction to prevent or mitigate any adverse impact upon pre-historic or historic resources that have a significant potential to add to the knowledge and appreciation of the story of Historic New Bridge Landing and its vicinity or to enhance its preservation as a Revolutionary War site.

L.1995, c.260, s.4; amended 2000, c.158, s.2; 2009, c.45, s.3.



Section 13:15B-5 - Master Plan For Physical Development Of Historic New Bridge Landing State Park.

13:15B-5 Master plan for physical development of Historic New Bridge Landing State Park.

4. a. The Historic New Bridge Landing Park Commission shall prepare, or cause to be prepared, and, after a public hearing, or public hearings, adopt a master plan or portion thereof for the physical development of the Historic New Bridge Landing State Park, or amend the master plan. The master plan shall consist of a general management plan and an interpretive plan. The master plan may include proposals for various stages in the future development or preservation of the park. The master plan shall include a report presenting the objectives, assumptions, standards and principles which are embodied in the various interlocking portions of the master plan. The master plan shall be a composite of the one or more written proposals recommending the physical development and expansion of the park either in its entirety or a portion thereof which the commission shall prepare after meetings with the governing bodies of the affected municipalities and counties, and any agencies and instrumentalities thereof.

b.In preparing the master plan or any portion thereof or amendment thereto the commission shall consider existing patterns of development and any relevant master plan or other plan of development, and shall insure widespread citizen involvement and participation in the planning process.

c.The commission shall act in support of local suggestions or desires to complement the park master plan. Consultation, planning, and technical expertise shall be made available to local planning bodies that wish to implement land-use policy to enhance the park area. The commission shall act on or refer complaints by citizens' groups or private residents who discover hazardous situations, pollution, or evidence of noncompliance with use regulations.

d.Upon completion, the commission shall submit the master plan or any amendment to the master plan to the Commissioner of Environmental Protection for review and approval.

The commissioner shall approve or disapprove the master plan or any amendment thereto within 90 days of receipt thereof. The commissioner may, for cause, disapprove the master plan or any amendment thereto. In the event that the commissioner fails to take action on the master plan or any amendment thereto within the 90-day period specified herein, then the master plan or amendment, as appropriate, shall be deemed to have been approved.

L.2009, c.45, s.4.



Section 13:16-1 - Short Title

13:16-1. Short title
This act may be cited as the "State Economic Development Assistance Act of 1966."

L.1966, c. 130, s. 1, eff. June 17, 1966.



Section 13:16-2 - Legislative Findings

13:16-2. Legislative findings
The Legislature hereby finds that:

a. The maintenance of the State economy at a high level is vital to the public interest and in order to continue and accelerate the growth of new industries and businesses in the State, to enable our citizens the opportunity to secure gainful employment within the State, and to compete successfully with other States in attracting industry, business concerns and new job opportunities, it is necessary for the State to encourage and facilitate the actions of such concerns interested in locating in New Jersey, and to cooperate in the preparation of necessary surveys which will determine the feasibility of locating said industry or business in New Jersey.

b. To further achieve the optimum effectiveness of our State's over-all economic development, expansion and growth, a State financial assistance program is necessary at all levels of government, including public or private nonprofit agencies participating in economic development; to provide more intense, vigorous economic development programs related to industry, commerce, international trade, small business, agricultural markets, conventions, research and science advancement, and tourist-resort-vacation trade throughout the State of New Jersey.

L.1966, c. 130, s. 2, eff. June 17, 1966.



Section 13:16-3 - Meaning Of Terms

13:16-3. Meaning of terms
The following terms whenever used or referred to in this act have the following meanings, except where the context clearly indicates otherwise:

(a) "Commissioner" shall mean the Commissioner of the Department of Conservation and Economic Development or his designated representative.

(b) "Department" shall mean the Department of Conservation and Economic Development.

(c) "Division" shall mean the Division of Economic Development of the Department of Conservation and Economic Development.

(d) "Survey" shall mean any study of the feasibility of locating within this State a specific industrial or business concern, including but not limited to an analysis of the potential market, plant or business location, availability of raw materials or land use zone requirements, topographic characteristics, labor supply, profitability and other financial considerations.

(e) "Economic Development Agency" shall mean any county, municipality, other governmental agency or nonprofit agency, or a combination thereof, which is engaged in economic development programs to expand, locate or relocate industry and improve commerce or trade in its area of responsibility, and including but not limited to, the following:

(1) "International and Domestic Trade Agency" shall mean any nonprofit corporation, organization, association or agency that is properly designated to encourage, stimulate and advance trade between the States of the union and between nations internationally and which conducts studies, promotional programs and activities relating to the increase of production of New Jersey manufactured products.

(2) "Agricultural Marketing Agency." This will apply to any nonprofit corporation, organization, association or agency that has been established to advance, promote and otherwise increase the marketing potential of agricultural products indigenous to its area.

(3) "Convention-Promotion Agency." This term is defined as a nonprofit corporation that is organized to attract, promote and otherwise stimulate the convention business in its respective area.

(4) "Tourist Vacation Trade Agency." This term is defined as any nonprofit corporation, organization, association or similar agency that is properly designated and which conducts programs to promote, advertise, study and attract the tourist visitor and improve vacation business in the area it serves.

(5) "Research and Science Advancement Agency." This term is defined as any nonprofit corporation that has been designated to advance the interest of research, science and product development within the area it serves or within the entire State of New Jersey.

(6) "Nonprofit Agency." This term shall apply to those agencies designated to promote and execute plans for expanding economic development, conduct studies, promotional programs and related activity to increase the economic climate of the area it serves.

(f) "Promotion." This term is defined as including advertising, brochures, reports, exhibits, radio, television and other media to attract, stimulate and otherwise generate business in the area of service and in the category defined.

(g) "Matching Funds." This term shall be defined as the matching of funds allocated by the State under the terms of this act to an economic development agency, and in no instance shall the matching funds exceed the amounts that the agency shall itself appropriate and expend.

(h) "Eligibility." The term "eligibility" shall apply to the matter of any nonprofit corporation, organization, association or agency, municipality, county, other governmental agency or combination thereof that may apply to the State for financial assistance and such eligibility shall be determined by rules and regulations established by the Commissioner of Conservation and Economic Development.

L.1966, c. 130, s. 3, eff. June 17, 1966.



Section 13:16-4 - Application For Grant; Determination Of Eligibility

13:16-4. Application for grant; determination of eligibility
Any nonprofit corporation, organization or association which is engaged in economic development programs to expand, locate or relocate industry and improve commerce or trade in its area of responsibility may make application to the commissioner for a grant in accordance with the provisions of this act. Upon a determination of eligibility of said nonprofit corporation, organization or association by the commissioner, the commissioner may make a grant to said applicant for the purposes specified in this act. The commissioner may reject an application which substantially duplicates or overlaps another economic development program for the county, municipality or region and recommend a joint application and undertaking if appropriate.

L.1966, c. 130, s. 4, eff. June 17, 1966.



Section 13:16-5 - Designation Of Agency To Apply For And Receive Grants

13:16-5. Designation of agency to apply for and receive grants
Any county, municipality, other governmental agency or a combination thereof may by resolution designate itself or an agency or agencies to apply for and perform any one or more of the programs encompassed by this act. Such county, municipality or other governmental agency or a combination thereof may itself or authorize such a designated agency to make application to the commissioner and subject to his approval receive grants to carry out the programs and the purposes specified in this act.

L.1966, c. 130, s. 5.



Section 13:16-6 - Recognition Of Economic Development Agencies

13:16-6. Recognition of economic development agencies
The commissioner upon receipt of certified copies of such resolutions or other documentation as may be necessary to satisfy him that an economic development agency has been duly chosen to act for a particular county, municipality, other governmental agency or a combination thereof, may recognize such development agency or agencies for such county, municipality or region for the purposes of this act.

L.1966, c. 130, s. 6.



Section 13:16-7 - Applications For And Approval Of Grants To Economic Development Agencies

13:16-7. Applications for and approval of grants to economic development agencies
The commissioner is hereby authorized to make grants to recognized economic development agencies, to assist such agencies in the financing of their operational costs for the purposes of making studies, surveys and investigations, the compilation of data and statistics and in the carrying out of planning and promotional programs: Provided, that, before any such grant may be made:

(a) The economic development agency shall have made application to the commissioner for such grant, and shall have therein set forth the studies proposed to be made, the statistics, data and surveys proposed to be completed, and the program proposed to be undertaken for the purpose of encouraging and stimulating economic development in the county, municipality or region. The application shall further state, under oath or affirmation, with evidence thereof satisfactory to the commissioner, the amount of funds held by, committed or subscribed to the economic development agency for application to the purposes herein described and the amount of the grant for which application is made; and

(b) The commissioner, after review of the application, if satisfied that the program of the economic development agency appears to be in accord with the purposes of this act, shall authorize the making of a matching grant to such economic development agency, not to exceed 50% of the funds allocated by the agency to the program described in its application.

L.1966, c. 130, s. 7.



Section 13:16-8 - Payment Of Grants To Economic Development Agencies

13:16-8. Payment of grants to economic development agencies
Upon approval of each application and the making of a grant by the commissioner in accordance therewith, the commissioner shall give notice to the particular development agency of such approval and grant, and shall direct the development agency to proceed with its application and to use therefor the furnishing of satisfactory evidence to the commissioner on a quarterly basis, that the particular development agency has so proceeded, the grant allocated to such development agency shall be paid over on such basis to the development agency by the commissioner.

L.1966, c. 130, s. 8.



Section 13:16-9 - Rules And Regulations Of The Department

13:16-9. Rules and regulations of the department
In order to effectuate and enforce the provisions of this act, the commissioner is authorized to promulgate necessary rules and regulations and prescribe procedures in order to assure compliance by economic development agencies in carrying out the purposes for which grants may be made hereunder.

L.1966, c. 130, s. 9.



Section 13:16-10 - Criteria For Eligibility

13:16-10. Criteria for eligibility
(a) Criteria for eligibility shall in the case of tourist-vacation trade agencies include requirements for the accumulation of accurate reporting media dealing with total visitor and visitor income, registration of hotel, motel, amusement, recreation, restaurant and similar operations for the purpose of directories, maintenance of rates, charges, fees and costs thereof and such added factual materials as the commissioner may require.

(b) Criteria for eligibility shall in the case of industrial location and development agencies include requirements for the preparation of community fact sheets, compilation of industrial sites by size and characteristics, and usage, as well as vacant buildings, and the registration of new operation industries, including research establishments together with such other factual material as the commissioner may require.

(c) Criteria for eligibility shall in the case of agricultural markets include the compilation of statistics relating to commodity production, farms, producers and related matters for consumer directories and product promotion.

(d) Criteria for eligibility for those agencies dealing with other factors of the economy shall be determined by the nature and substance of the applications submitted to the commissioner.

L.1966, c. 130, s. 10.



Section 13:16-11 - Co-operation With Other Agencies

13:16-11. Co-operation with other agencies
The commissioner is directed to administer this development assistance program with such flexibility as to permit full co-operation between the State and Federal Governments, or any subdivision, agency or instrumentality, corporate or otherwise, of either of them, so as to bring about as effective and economical a development program as possible.

L.1966, c. 130, s. 11.



Section 13:16-12 - Criteria For Division Of Programmed And Recognized Expenditures

13:16-12. Criteria for division of programmed and recognized expenditures
The criteria for the division of programmed and recognized expenditures under the provisions of this act shall be on the basis that, as against total project costs, not more than 25% shall be expended for salaries; not more than 25% for special services; and, the balance of 50% for surveys, brochures, advertising, exhibits and similar promotional operations as defined by regulation of the commissioner. The division set forth herein may, for good and just cause submitted by special application to the commissioner, be reallocated up to 10% from and to each category.

L.1966, c. 130, s. 12.



Section 13:16-13 - Application For Loan; Additional Information

13:16-13. Application for loan; additional information
Any person or corporation considering locating an industrial or business concern in the State and desiring a State loan for the purpose of surveying the feasibility of such action, may file an application for such loan with the commissioner. With this application there shall be attached such information as the commissioner may require concerning the type, cost and financing contemplated for the concern which would be established, the area in the State under consideration for the location of the concern and the natural resources, if any, or facilities which would be necessary for the operation of such a concern.

L.1966, c. 130, s. 13, eff. June 17, 1966.



Section 13:16-14 - Authority To Enter Into Contract With Applicant

13:16-14. Authority to enter into contract with applicant
The commissioner, if after reviewing the application and the material attached thereto, is satisfied that:

(a) The proposed plans of the applicant, if executed, would contribute to New Jersey's economic growth and would create new employment opportunities for the State.

(b) The applicant has a bona fide interest in locating a concern in the State and there is a reasonable prospect that the survey would result in the establishment of an industrial or business concern, may, within the limits of the funds available in the Industrial and Business Survey Loan Fund, hereinafter created by this act, enter into a contract with the applicant whereby the State agrees to pay up to 50% of the cost of a survey exploring the feasibility of establishing in the State the industrial or business concern contemplated by the applicant.

L.1966, c. 130, s. 14.



Section 13:16-15 - Contract Provisions

13:16-15. Contract provisions
Any contract entered into pursuant to the provisions of this act shall provide that:

(a) The State will pay a certain percentage fixed by the commissioner, not exceeding 50%, of the cost of the survey. The survey must be made by a qualified person or firm selected by the applicant subject to the prior approval of the commissioner. The commissioner has the right to review and make such changes as he shall deem necessary in the survey agreement to be executed between the applicant and the person responsible for making the survey. The time of completion of the contract will be established by the applicant subject to the approval of the commissioner.

(b) The person making the survey shall submit progress reports to the commissioner and the applicant in accordance with a schedule to be provided for in each individual contract.

(c) If the commissioner finds that there has been noncompliance with the terms of the contract, that the progress reports of the survey indicate that the establishment of the industrial or business concern is not feasible or that the applicant is no longer interested in locating his concern in the State, he may cancel the contract, upon 10 days written notice to the applicant and the person making the survey. If the contract is so canceled, as of the date of the cancellation, the cost of the survey shall be prorated between the State and the applicant and all information, material and other data assembled in connection with the survey shall become the exclusive property of the State.

(d) If the applicant, upon completion of the survey, decides to locate his concern in the State, he will repay the loan made by the State, in the manner and within the time to be prescribed in the contract. Upon completion of said repayment, the applicant shall have exclusive rights to the survey.

(e) If the applicant, upon completion of the survey decides not to locate his concern in the State, the survey will forthwith become the exclusive property of the State of New Jersey. If the applicant refuses to turn over the survey upon a request therefor he shall be liable for the entire amount of the loan made by the State.

L.1966, c. 130, s. 15.



Section 13:16-16 - Rules And Regulations

13:16-16. Rules and regulations
The commissioner shall have the power to make, promulgate, modify, amend and repeal rules and regulations to effectuate his powers and duties under this act.

L.1966, c. 130, s. 16.



Section 13:16-17 - Partial Invalidity

13:16-17. Partial invalidity
If any clause, sentence, subdivision, paragraph, section or part of this act be adjudged by any court of competent jurisdiction to be invalid such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the controversy in which said judgment shall have been rendered.

L.1966, c. 130, s. 17.



Section 13:16-18 - Appropriation Of Funds

13:16-18. Appropriation of funds
The funds necessary to accomplish the provisions of this act shall be appropriated from the General Treasury to the department for the purposes of this act.

L.1966, c. 130, s. 18.



Section 13:17-1 - Declaration Of Purpose

13:17-1. Declaration of purpose
It is hereby declared that there are approximately 21,000 acres of salt water swamps, meadows and marshes which are commonly known as meadowlands, in the lower Hackensack river basin; that extensive portions of this area have so far resisted comprehensive development because of their low elevation, exposure to tidal waters, unfavorable soil composition, and, in some instances, their distribution among many municipalities; that this land acreage is a land resource of incalculable opportunity for new jobs, homes and recreational sites, which may be lost to the State through piecemeal reclamation and unplanned development; that much of this acreage may be subject to redevelopment under section 3, Article VIII, of the State Constitution; that the orderly, comprehensive development of these areas, due to their strategic location in the heart of a vast metropolitan area with urgent needs for more space for industrial, commercial, residential, and public recreational and other uses, can no longer be deferred; that insofar as meadowlands are State-owned lands they are an asset of the fund for the support of free public schools whose integrity may not be impaired; that while the State, in the name of the people, has an obligation to assert its interests in meadowlands that are clearly State-owned, it has an equal obligation to establish a framework within which private owners may assert their interests and take title to meadowlands that are privately-owned; that these areas need special protection from air and water pollution and special arrangements for the provision of facilities for the disposal of solid waste; that the necessity to consider the ecological factors constituting the environment of the meadowlands and the need to preserve the delicate balance of nature must be recognized to avoid any artificially imposed development that would adversely affect not only this area but the entire State; that it is the purpose of this act to meet the aforementioned needs and accomplish the aforementioned objectives by providing for a commission transcending municipal boundaries and a committee representing municipal interests which will act in concert to reclaim, plan, develop and redevelop the Hackensack meadowlands; and to safeguard fully the interests of the fund for the support of free public schools, all to the extent and manner provided herein.

L.1968, c. 404, s. 1.



Section 13:17-2 - Short Title

13:17-2. Short title
Sections 1 through 84, inclusive, of this act shall be known and may be cited as the "Hackensack Meadowlands Reclamation and Development Act."

L.1968, c. 404, s. 2.



Section 13:17-3 - Definitions

13:17-3. Definitions
3.As used in this act, the following words and terms shall have the following meanings, unless the context indicates or requires another or different meaning or intent:

(a)"Commission" means the New Jersey Meadowlands Commission created by this act or any board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers and duties conferred upon the commission by this act shall be given by law;

(b)"Bonds" means any bonds, notes, interim certificates, debentures, or other obligations, issued by the commission pursuant to this act;

(c)"Claimant" means a person holding or occupying riparian lands within meadowlands under color of title;

(d)"School fund" means the fund for the support of free public schools, as provided by the New Jersey Constitution, Article VIII, Section IV;

(e)"Riparian lands" are those lands now, formerly or hereafter flowed by mean high tide, except where such tidal flow is caused by artificially produced changes in land or water elevation;

(f)"Person" means and shall include all individuals, partnerships, associations, private or municipal corporations and all political subdivisions of the State;

(g)"Owner" means and shall include all persons having any title or interest in any property, rights, easements and interests authorized to be acquired, assessed or regulated by this act;

(h)"Constituent municipality" means a municipality with lands in the district;

(i)"District" means the Hackensack Meadowlands District, the area within the jurisdiction of the commission described in section 4 of this act;

(j)"Hackensack meadowlands" means all those meadowlands lying within the municipalities of Carlstadt, East Rutherford, Little Ferry, Lyndhurst, Moonachie, North Arlington, Ridgefield, Rutherford, South Hackensack and Teterboro all in Bergen county; and Jersey City, Kearny, North Bergen and Secaucus, all in Hudson county;

(k)"Master plan" means the comprehensive plan for the district prepared and adopted in accordance with article 5 of this act;

(l)"Renewal area" means an area designated by the commission pursuant to article 5 of this act whose redevelopment is necessary to effectuate the public purposes declared in this act. A renewal area may contain lands, buildings or improvements which of themselves are not detrimental to the public health, safety or welfare, but whose inclusion is found necessary, with or without change in their condition, for the effective redevelopment of the area of which they are a part;

(m)"Project area" means all or a portion of a renewal area;

(n)"Project" means any plan, work or undertaking by the commission or by a redeveloper under contract to the commission, pursuant to the master plan or a redevelopment plan. Such undertaking may include the reclamation and improvement of meadowlands, any buildings, land (including demolition, clearance or removal of buildings from land), equipment, facilities, or other real or personal properties, which are necessary, convenient or desirable appurtenances, including but not limited to, streets, water systems, sewer systems, utilities, parks, site preparation, landscaping, and administrative, community, health, recreational, educational and welfare facilities, and buildings and structures in renewal areas for industrial, commercial or residential use;

(o)"Redeveloper" means any person, firm, corporation or public or private agency that shall enter into or propose to enter into a contract with the commission for the reclamation, development, redevelopment or improvement of an area or any part thereof under the provisions of this act, or for the construction of any project pursuant to the master plan or redevelopment plan;

(p)"Improvement" means (1) the laying out, opening, construction, widening, straightening, enlargement, extension, alteration, changing of location, grading, paving or otherwise improving, a street, alley or public highway; (2) curbing or guttering of a sidewalk along a street, alley or highway; (3) construction and improvement of bridges and viaducts; (4) construction, enlargement or extension of a sewer or drain or of a sewerage or drainage system including, but not limited to, such systems under streets, alleys, or public highways or systems for drainage of marshes and wet lowlands; or works for the sanitary disposal of sewerage or drainage; (5) the installation of service connections to water, and other utility works including the laying, construction, or placing of mains, conduits, or cables under or along a street, alley or highway; (6) the construction, enlargement, or extension of water mains or water distribution works; (7) the construction, enlargement, or extension of sanitary landfills or incinerators or other facilities for the disposal of solid wastes; (8) the installation of lighting standards, appliances and appurtenances required for the illumination of streets; (9) widening, deepening, or improvement of, the removal of obstructions in, and the construction, enlargement and extension of any waterway, or of enclosing walls, or of a pipe or conduit along a water course; (10) the reclaiming, filling and improving and bulkheading lands under tidal or other water and lands adjacent to such reclaimed or filled lands, and the dredging of channels and improvement of harbor approaches in waters abounding the lands to be reclaimed, filled and improved, or bulkheaded and filled; (11) the development and improvement of parks and recreational facilities; and (12) the construction of buildings and other structures;

(q)"Redevelopment" means a program for renewal through reclamation, clearance, replanning, development and redevelopment; the rehabilitation of any improvements; conservation or rehabilitation work; the construction and provision for construction of projects; and the grant or dedication of spaces as may be appropriate or necessary in the interest of the general welfare for such projects or other public purposes incidental or appurtenant thereto, in accordance with the master plan or any part thereof, or a redevelopment plan;

(r)"Redevelopment plan" means a plan as it exists from time to time for a redevelopment project or projects in all or any part of the district, which plan shall conform to the master plan and shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, improvements, conservation or rehabilitation work as may be proposed to be carried out in the area of the project, existing and proposed land uses, building requirements, maximum densities, zoning and planning changes, if any, public transportation and utilities, recreational and community facilities and other public improvements, and to indicate the relationship of the plan to definite regional objectives;

(s)"Site plan" means a plan for an existing lot or plot or a subdivided lot on which is shown topography, location of all existing or proposed buildings, structures, drainage facilities, roads, rights-of-way, easements, parking areas, together with any other information, and at such a scale as may be required by a commission site plan review and approval resolution;

(t)"Subdivision" means the division of a lot, tract or parcel of land into two or more lots, sites or other divisions of land for the purpose, whether immediate or future, of sale or building development except that the following divisions shall not be considered subdivisions within the meaning of this act; provided, however, that no new streets or roads are involved; divisions of land for agricultural purposes where the resulting parcels are three acres or larger in size, divisions of property by testamentary or intestate provisions, or divisions of property pursuant to court order;

(u)"Cost," in addition to the usual meanings thereof, means the cost of acquisition or construction of all or any part of an improvement and of all or any property, rights, easements, privileges, agreements and franchises deemed by the commission to be necessary or useful and convenient therefor or in connection therewith, including interest or discount on bonds, cost of issuance of bonds; engineering and inspection costs and legal expenses; cost of financial, professional and other estimates and advice; organization, administration, operation and other expenses of the commission prior to and during such acquisition or construction; and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of said improvement or part thereof and the placing of same in operation; and also such provision or reserves for working capital, operating or maintenance or replacement expenses, or for payment or security of principal of or interest on bonds during or after such acquisition or construction; and also reimbursements to the commission or any county, municipality or other person of any moneys theretofore expended for the purpose of the commission or in connection with such improvements;

(v)"Special assessment" means an assessment for benefits accruing from the construction of improvements by or at the direction of the commission;

(w)"Committee" means the Hackensack Meadowlands Municipal Committee established pursuant to article 4 of this act;

(x)"Solid waste" shall mean any refuse matter, trash or garbage from residences, hotels, apartments or any other public or private building, but shall not include water-carried wastes or the kinds of wastes usually collected, carried away and disposed of by a sewerage system;

(y)"Solid waste disposal facilities" shall mean the plants, structures and other real and personal property acquired, constructed or operated, or to be acquired, constructed or operated by the commission, as hereinafter provided, including incinerators, sanitary landfills or other plants or facilities for the treatment and disposal of solid waste.

L.1968,c.404,s.3; amended 2001, c.232, s.1.



Section 13:17-3.1 - References To Hmdc Deemed To Be New Jersey Meadowlands Commission

13:17-3.1. References to HMDC deemed to be New Jersey Meadowlands Commission
2.On and after the effective date of this act, any reference in any law, rule, regulation, order, contract or document to the "Hackensack Meadowlands Development Commission" shall be deemed to mean and refer to the "New Jersey Meadowlands Commission."

L.2001,c.232,s.2.



Section 13:17-4 - Boundaries

13:17-4. Boundaries
(a) Except as otherwise provided, the commission shall be authorized to carry out the purposes of this act within the following district:

All that certain area bounded as described therein, excepting therefrom the area described in subsections (b) and (c) of this section:

Beginning at a point on Hendricks Causeway at its junction with the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch in Ridgefield;

Thence southerly along the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch to its junction with the Fairview-Ridgefield Municipal boundary;

Thence westerly along the Fairview-Ridgefield Municipal boundary to its junction with the Fairview-North Bergen Municipal boundary;

Thence easterly along the Fairview-North Bergen Municipal boundary to its junction with the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch;

Thence southerly along the tracks of the Erie-Lackawanna Railroad--Northern Railroad of New Jersey Branch to its junction with Tonnelle Avenue (U. S. Route 1 and 9) in Jersey City;

Thence southerly along Tonnelle Avenue (U.S. Route 1 and 9) to its intersection with the Pulaski Skyway;

Thence westerly along a line formed by the Pulaski Skyway to a point where the Port Authority Trans-Hudson tracks pass under the Pulaski Skyway;

Thence westerly along the Port Authority Trans-Hudson tracks to their intersection with the Harrison-Kearny Municipal Boundary;

Thence northwesterly along the Harrison-Kearny Municipal Boundary, as its jogs and curves, to its intersection with the Erie-Lackawanna Railroad, Harrison-Kingsland connecting branch of the Morris and Essex Division;

Thence northerly along the tracks of the Erie-Lackawanna Railroad, Harrison-Kingsland connecting branch of the Morris and Essex Division to its junction with Orient Way in Lyndhurst;

Thence northerly along Orient Way to its junction with Valley Brook Avenue-Smith Street;

Thence easterly along Smith Street to its junction with Madison Street;

Thence northerly along Madison Street to its junction with Evergreen Place;

Thence westerly along Evergreen Place to its junction with Meadow Road;

Thence northerly along Meadow Road to its junction with Rutherford Avenue;

Thence northerly along a straight line drawn between the intersection of Rutherford Avenue and Meadow Road and the junction of Union Avenue and Erie-Lackawanna-New Jersey and New York Railroad;

Thence northerly along the tracks of the Erie-Lackawanna-New Jersey and New York Railroad to its intersection with the Wood-Ridge-Carlstadt municipal boundary;

Thence easterly along the Wood-Ridge-Carlstadt municipal boundary to its intersection with Moonachie-Wood-Ridge municipal boundary;

Thence northerly and westerly along the Moonachie-Wood-Ridge municipal boundary to its intersection with the Hasbrouck Heights-Moonachie municipal boundary;

Thence easterly and northerly along Hasbrouck Heights-Moonachie municipal boundary to its intersection with the Moonachie-Teterboro municipal boundary;

Thence westerly and northerly along the Hasbrouck Heights-Teterboro municipal boundary to its intersection with U. S. Route 46;

Thence easterly along U. S. Route 46 to its intersection with the Teterboro-Little Ferry municipal boundary;

Thence southerly along the Teterboro-Little Ferry municipal boundary to its intersection with the Moonachie-Little Ferry boundary;

Thence southerly along the Moonachie-Little Ferry municipal boundary to its intersection with Red Neck Road;

Thence southerly along Red Neck Road to its junction with Moonachie Avenue in Moonachie;

Thence easterly along Moonachie Avenue to its junction with Moonachie Road;

Thence northerly along Moonachie Road to its junction with Maple Street;

Thence easterly along Maple Street approximately 930 feet to its intersection with the Transcontinental gas pipeline;

Thence northeasterly along a straight line drawn between the intersection of Maple Street and the Transcontinental gas pipeline and the intersection of Bertolotto Avenue and the Moonachie-Little Ferry Municipal boundary (Losen Slofe Creek);

Thence easterly along Bertolotto Avenue to its junction with Eckel Road;

Thence southerly along 5th Street to its junction with Mansfield Avenue;

Thence easterly along Columbus avenue to its junction with Mehrhof Road;

Thence northerly along Mehrhof Road to its junction with Washington Avenue;

Thence easterly and northerly along Washington Avenue to its junction with Main Street;

Thence easterly along Main Street extended to the Little Ferry-Ridgefield Park Municipal boundary; (The middle of the Hackensack River);

Thence southerly along the Little Ferry-Ridgefield Park Municipal boundary (in the middle of the Hackensack River) to its intersection with the Ridgefield Park-Ridgefield Municipal boundary;

Thence easterly along the Ridgefield Park-Ridgefield Municipal boundary (in the middle of Overpeck Creek) to its intersection with Bergen Turnpike;

Thence southerly along Bergen Turnpike to its junction with Hendricks Causeway;

Thence southeasterly along Hendricks Causeway to its junction with the tracks of the Lackawanna Railroad--Northern Branch, the point of beginning.

(b) Exception:

Beginning at a point on Old New Jersey Route 3 (New Jersey Route 153) (Paterson Plank Road) at its junction with County Avenue in Secaucus;

Thence southerly along County Avenue to its junction with Secaucus Road;

Thence westerly along Secaucus Road a distance of 1,321 feet more or less to its junction with Private Road;

Thence northerly along a straight line drawn between the intersection of Secaucus Road and the aforementioned Private Road and the intersection of Pandolfi Avenue-Golden Avenue in Secaucus;

Thence westerly along Pandolfi Avenue to its junction with 5th Street;

Thence southerly along 5th Street to its junction with Mansfield Avenue;

Thence westerly along Mansfield Avenue to its junction with Walter Place;

Thence northerly along Walter Place to its junction with Mansfield Avenue;

Thence westerly along Mansfield Avenue to its junction with 9th Street;

Thence northerly along 9th Street to its junction with Grace Street;

Thence easterly along Grace Street to its junction with Eighth Street;

Thence northerly along Eighth Street to its junction with Old New Jersey Route 3 (Route 153);

Thence easterly along Old New Jersey Route 3 (Route 153) to its junction with Paterson Plank Road;

Thence easterly continuing along Old New Jersey Route 3 (Route 153) (Paterson Plank Road) to its junction with County Avenue, the point of beginning.

(c) Exception:

Beginning at a point on Maple Avenue at its junction with 7th Street in Secaucus;

Thence northerly and easterly along 7th Street to its junction with Paterson Plank Road;

Thence northerly along Paterson Plank Road to its junction with Farm Road;

Thence northerly along Farm Road to its junction with Meadow Lane;

Thence easterly along Meadow Lane to its junction with Stonewall Lane and Mill Ridge Road;

Thence easterly along Mill Ridge Road to its junction with Koelle Boulevard;

Thence southerly along Koelle Boulevard to its junction with Huber Street;

Thence westerly along Huber Street to its junction with Radio Avenue;

Thence southerly on Radio Avenue to its junction with Pikeview Terrace;

Thence westerly and northerly along Pikeview Terrace to its intersection with Lausecker Lane;

Thence westerly along Lausecker Land to its junction with Paterson Plank Road;

Thence southerly along Paterson Plank Road to its junction with Maple Street;

Thence westerly along Maple Street to its junction with 7th Street, the point of beginning.

L.1968, c. 404, s. 4.



Section 13:17-5 - Establishment And Organization

13:17-5. Establishment and organization
(a) There is hereby established in, but not of, the Department of Community Affairs a public body corporate and politic, with corporate succession, to be known as the "Hackensack Meadowlands Development Commission." The commission shall constitute a political subdivision of the State established as an instrumentality exercising public and essential governmental functions, and the exercise by the commission of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

(b) The commission shall consist of 7 members appointed and qualified as follows:

(1) The Commissioner of the Department of Community Affairs, ex officio; provided that he may appoint an alternate to act in his place and stead, with the authority to attend, vote and perform any duty or function assigned to the Commissioner of the Department of Community Affairs in his absence. The alternate shall serve during the term of the Commissioner of the Department of Community Affairs, subject to removal at his pleasure. In the event of a vacancy in the position of alternate, it shall be filled in the same manner as an original appointment and only for the unexpired term.

(2) Six citizens of the State, appointed by the Governor, with the advice and consent of the Senate and no more than 3 of whom shall be of the same political party; 2 of whom shall be residents of the constituent municipalities of Bergen county and 2 of whom shall be residents of the constituent municipalities of Hudson county; provided, however, no more than one citizen shall be appointed from any one constituent municipality; one of whom shall be a resident of Bergen county and one of whom shall be a resident of Hudson county. The Commissioner of the State Department of Transportation, the Commissioner of the Department of Conservation and Economic Development, and a representative of the United States Army Corps of Engineers, may, within the limits of their respective responsibilities and at the request of the commission, serve as non-voting advisors to the commission. The members of the liaison committee established, as hereinafter provided, by the Hackensack Meadowlands Municipal Committee, shall also serve as non-voting advisors to the commission;

(c) The Commissioner of the Department of Community Affairs shall serve on the commission during his term of office and shall be succeeded by his successor in office. Each member appointed by the Governor shall serve for terms of 5 years; provided that of the first members appointed by the Governor one shall serve for a term of 1 year, one for a term of 2 years, one for a term of 3 years, one for a term of 4 years, and 2 for a term of 5 years. Each member shall serve for the term of his appointment and until his successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment for the unexpired term only.

(d) Any member of the commission may be removed by the Governor for cause after a public hearing.

(e) Each member of the commission before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of such oaths shall be filed in the office of the Secretary of State.

(f) The members of the commission shall serve without compensation, but the commission may reimburse its members for necessary expenses incurred in the discharge of their duties.

(g) The Governor shall designate one of the members of the commission as chairman. The commission shall select from its members a vice-chairman and a treasurer, and shall employ an executive director, who shall be secretary, and a chief fiscal officer. The commission may also appoint, retain and employ, without regard to the provisions of Title 11, Civil Service, of the Revised Statutes, such officers, agents, employees and experts as it may require, and it shall determine their qualifications, terms of office, duties, services and compensation.

(h) The powers of the commission shall be vested in the members thereof in office from time to time and a majority of the total authorized membership of the commission shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of a majority of the members, unless in any case the by-laws of the commission or any of the provisions of this act shall require a larger number; provided that the commission may designate one or more of its agents or employees to exercise such administrative functions, powers and duties as it may deem proper, under its supervision and control. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission, except as provided by section 8.

(i) Before the issuance of any bonds under the provisions of this act, the members and the officer of the commission charged with the handling of the commission's moneys shall be covered by a surety bond or bonds in such sum as provided by the rules and regulations of the commission conditioned upon the faithful performance of the duties of their respective offices, and executed by a surety company authorized to transact business in the State of New Jersey as a surety. Each such surety bond shall be submitted to the Attorney General for his approval and upon his approval shall be filed in the office of the Secretary of State prior to the issuance of any bonds by the commission. At all times after the issuance of any bonds by the commission the officer of the commission charged with the handling of the commission's moneys and each member shall maintain such surety bonds in full force and effect. All costs of such surety bonds shall be borne by the commission.

(j) On or before March 31 in each year the commission shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. Each such report shall set forth a complete operating and financial statement covering its operations during the year.

(k) The commission shall cause an audit of its books and accounts to be made at least once in each year and the cost thereof shall be treated as one incurred by the commission in the administration of this act, and a copy thereof shall be filed with the State Treasurer, all as more fully provided in section 76 of this act.

(l)(1) No member, officer, employee or agent of the commission shall be financially interested, either directly or indirectly, in any project or any part of a project area (other than a residence) or in any contract, sale, purchase, lease or transfer of real or personal property to which the commission is a party;

(2) Any contract or agreement knowingly made in contravention of this section is voidable;

(3) Any person who shall willfully violate any of the provisions of this section shall forfeit his office or employment and shall be guilty of a misdemeanor.

L.1968, c. 404, s. 5.



Section 13:17-6 - Powers

13:17-6. Powers
The commission shall have perpetual succession and shall have the following powers:

(a) To adopt and from time to time amend and repeal suitable by-laws for the management of its affairs;

(b) To adopt and use an official seal and alter the same at its pleasure;

(c) To maintain an office at such place or places within the State as it may designate;

(d) To sue and be sued in its own name;

(e) To issue bonds or notes of the commission and to provide for the rights of the holders thereof as provided in this act; provided, however, that prior to the issuance of any bonds or notes and prior to incurring any financial obligation in excess of $1,000,000.00, the commission shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey to inspect its accounts and certify to the State Treasurer that such bonds or such obligations may be issued or incurred by the commission without prejudice to any bonds or obligations of the commission outstanding, and that such bonds or obligations are, or may reasonably be expected to be, within the ability of the commission to meet.

(f) To enter upon any building or property in order to conduct investigations, examinations, surveys, soundings, or test borings necessary to carry out the purposes of this act, all in accordance with due process of law.

(g) To acquire in the name of the commission by purchase, lease as lessee, or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain, any land or interest therein and other property, including land under water and riparian lands, land or highways held by any municipality or other governmental subdivision of the State, or any fee simple absolute in, easements upon, or the benefit of restrictions upon abutting property, that it may determine is reasonably necessary for the performance of any of its duties under this act; provided that the power of eminent domain shall not be exercised by the commission to acquire any property owned or used by a public utility, as defined in section 48:2-13 of the Revised Statutes, in furnishing any commodity or service which by law it is authorized to furnish;

(h) To receive and accept, from any Federal or other public agency or governmental entity, grants or loans for or in aid of the planning or construction of any project or improvement, or the acquisition of any property, and to receive and accept aid or contributions from any other source, of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants, loans and contributions may be made, and to enter into co-operative agreements with the Federal Government or any other public or governmental agency for the performance of such acts as may be necessary and proper for the reclamation of the meadowlands and to comply with other requirements for such participation;

(i) To prepare, adopt and implement a master plan for the physical development of all lands, or a portion thereof, lying within the district; and to adopt and enforce codes and standards for the effectuation of such plan;

(j) By contract or contracts with a redeveloper or by its own employees to undertake any development or other project or improvement as it finds necessary to reclaim, develop, redevelop and improve the land within the district;

(k) To establish engineering standards for land reclamation, including the type of fill, drainage and grading, and to promulgate a building code specifying the maximum weight, size and density of all buildings and structures to be placed on any land within its jurisdiction according to the method of reclamation employed and the load-bearing quality of the reclaimed land;

(l) To recover by special assessments the cost of improvements from the increase of property values attributable to such improvements;

(m) Generally to fix and revise from time to time and to charge and collect rates, fees and other charges for the use of any facilities operated and maintained by the commission;

(n) To make such legal arrangements for the use of the property of the school fund so as to increase the capital of such fund as may be necessary or desirable;

(o) To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the commission or to carry out any power expressly given in this act;

(p) To conduct examinations and investigations, hear testimony and take proof under oath at public or private hearings, of any material matter, require attendance of witnesses and the production of books and papers and issue commissions for the examination of witnesses who are out of State, unable to attend, or excused from attendance;

(q) To publish and disseminate information and to make known to potential users, by advertisement, solicitation or other means, the availability for development of lands in the district;

(r) To review and regulate plans for any subdivision or development within the district;

(s) To subordinate, waive, sell, assign, or release any right, title, claim, lien, or demand however acquired, including any equity or right or redemption; to foreclose, sell, or assign any mortgage held by it, or any interest in real or personal property; and to purchase at any sale upon such terms and at such prices as it determines to be reasonable and to take title to property, real, personal, or mixed, so acquired, and to sell, exchange, assign, convey, lease, mortgage, or otherwise dispose of any such property, subject to such conditions and restrictions as it deems necessary to carry out the purposes of this act;

(t) To cause to be prepared plans, specifications, designs and estimates of costs for the construction of projects and improvements under the provisions of this act, and from time to time to modify such plans, specifications, designs or estimates;

(u) To determine the existence of renewal areas, and to undertake redevelopment projects therein;

(v) To exercise all authorized powers of the commission which shall be deemed to be for a public purpose and to acquire any property which shall be deemed for public use, which use shall be deemed superior to the public use of any municipality, county, school district, or other local or regional district, authority or agency;

(w) To provide solid waste disposal facilities for the treatment and disposal of solid waste, as hereinafter provided.

L.1968, c. 404, s. 6.



Section 13:17-6.1 - Purchases, Contracts, Or Agreements Over Threshold Amount; Public Bids.

13:17-6.1 Purchases, contracts, or agreements over threshold amount; public bids.

6. a. All purchases, contracts, or agreements where the cost or contract price exceeds the sum of $25,000 or, after the effective date of P.L.1999, c.440, the amount determined pursuant to subsection b. of this section shall be made, negotiated, or awarded only after public advertisement for bids therefor and shall be awarded to that responsible bidder whose bid, conforming to the invitation for bids, is most advantageous to the Hackensack Meadowlands Development Commission, in its judgment, upon consideration of price and other factors; provided, however, that such advertising shall not be required when the contract to be entered into is one for the furnishing or performing of services of a professional nature, or when the purchase is to be made through or by the Director of the Division of Purchase and Property pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1), or through a contract made by any of the following: the New Jersey Sports and Exposition Authority established under section 4 of P.L.1971, c.137 (C.5:10-4), the New Jersey Highway Authority established under section 4 of P.L.1952, c.16 (C.27:12B-4); the New Jersey Turnpike Authority established under section 3 of P.L.1948, c.454 (C.27:23-3); the New Jersey Water Supply Authority established under section 4 of P.L.1981, c.293 (C.58:1B-4); the South Jersey Transportation Authority established under section 4 of P.L.1991, c.252 (C.27:25A-4); the Port Authority of New York and New Jersey established under R.S.32:1-4; the Delaware River Port Authority established under R.S.32:3-2; the Higher Education Student Assistance Authority established under N.J.S.18A:71A-3. Any bid may be rejected when the commission determines that it is in the public interest to do so.

Any purchase, contract, or agreement where the cost or contract price is less than or equal to $25,000 or, after the effective date of P.L.1999, c.440, the amount determined pursuant to subsection b. of this section may be made, negotiated, or awarded by the commission without advertising and in any manner which the commission, in its judgment, deems necessary to serve its unique interests and purposes and which promotes, whenever practicable, full and free competition by the acceptance of quotations or proposals or by the use of other suitable methods.

b.Commencing in the fifth year after the year in which P.L.1999, c.440 takes effect, and every five years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in subsection a. of this section, or after the effective date of P.L.1999, c.440, the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify the commission of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

L.1984,c.128,s.6; amended 1999, c.440, s.84.



Section 13:17-6.2 - Consultation With Governing Body

13:17-6.2. Consultation with governing body
1. Whenever the commission prepares plans for the development, improvement, redevelopment or rezoning of, or for the construction or reconstruction of buildings or structures on, land in the district, the commission shall notify within seven days, in writing by certified mail, the governing body of the municipality or municipalities in which the land is located and any municipality immediately adjacent thereto. During the preparation of the plans, the commission shall regularly meet and consult with the notified governing body or bodies of the municipality or municipalities in which the land is located. If the final plans of the commission are inconsistent with any recommendations of the governing body or bodies of the municipality or municipalities in which the land is located, the commission shall inform the governing body or bodies of the municipality or municipalities in which the land is located, in writing by certified mail, of the reasons for the inconsistencies prior to the submission of the plans to the municipal committee and shall include a copy of this notice when submitting the plans to the municipal committee.

L.1988,c.136,s.1; amended 1992,c.54,s.1.



Section 13:17-7 - Establishment And Organization

13:17-7. Establishment and organization
(a) There is hereby established a Hackensack Meadowlands Municipal Committee, the membership of which shall consist of the mayor or elected chief executive, or his designated alternate, of each constituent municipality.

(b) A majority of the membership of the committee shall constitute a quorum for the transaction of committee business. Action may be taken and motions and resolutions adopted by the committee at any meeting thereof by the affirmative vote of a majority of the full membership of the committee unless in any case the by-laws of the committee or any of the provisions of this act shall require a larger number. The committee shall elect from its membership a liaison-committee consisting of 4 members, 2 of whom shall be residents of Bergen county and 2 of whom shall be residents of Hudson county. It shall be the purpose of the liaison-committee to act as liaison between the commission and the committee.

(c) The committee shall meet regularly as it may determine, and may also meet at the call of the chairman of the commission.

(d) The committee shall appoint a chairman from among its members and such other officers as may be necessary. The committee may, within the limits of any funds appropriated or otherwise made available to it for this purpose, also appoint, retain and employ, without regard to the provisions of Title 11, Civil Service, of the Revised Statutes, such officers, agents, employees and experts as it may require, and it shall determine their qualifications, terms of office, duties, services and compensation.

(e) Members of the committee shall serve without compensation, and each member shall serve only so long as he is the mayor or elected chief executive of the municipality he represents. The committee may reimburse its members for necessary expenses incurred in the discharge of their duties.

L.1968, c. 404, s. 7.



Section 13:17-8 - Powers

13:17-8. Powers
(a) The commission shall submit to the committee for review, prior to final action thereon, codes and standards formulated by the commission, the district master plan and amendments thereto, development and redevelopment plans, and improvement plans. The commission may also submit to the committee any other matter which the commission deems advisable.

(b) The committee shall review matters submitted to it by the commission pursuant to this section and shall indicate its position in writing to the commission. Failure of the committee to state its position within 45 days of the receipt of any matter so referred to the committee shall be deemed to constitute approval of the proposed action of the commission. Except that, the committee shall have 120 days after receipt of the master plan to state its position, in writing, to the commission.

(c) The commission shall not take any final action on any matter required to be submitted to the committee pursuant to this section, which matter has been formally rejected by the committee, except by a vote of 5/7 of the full membership of the commission.

(d) The committee may make recommendations to the commission on any matter it deems advisable whether or not such matter was submitted to said committee by said commission.

L.1968, c. 404, s. 8.



Section 13:17-9 - Master Plan; Preparation And Adoption; Contents; Amendments; Considerations; Consultations With State And Federal Agencies

13:17-9. Master plan; preparation and adoption; contents; amendments; considerations; consultations with state and federal agencies
(a) The commission shall prepare, or cause to be prepared, and, after public hearing and pursuant to the procedures hereinafter provided, shall adopt a master plan or portion thereof for the physical development of all lands lying within the district, which plan may include proposals for various stages in the future development of the district. The commission may from time to time, pursuant to the procedures hereinafter provided, and after public hearing, amend said master plan. The master plan shall include a report presenting the objectives, assumptions, standards and principles which are embodied in the various interlocking portions of the master plan. The master plan shall be a composite of the one or more written proposals recommending the physical development of the lands within its jurisdiction either in its entirety or a portion thereof which the commission shall prepare after meetings with the governing bodies of the constituent municipalities and affected counties, and any agencies and instrumentalities thereof.

(b) In preparing the master plan or any portion thereof or amendment thereto the commission shall give due consideration to the necessity to provide in the district sanitary landfills and other facilities for the disposal of solid waste which may be utilized by municipalities within the district and municipalities throughout the State. In preparing the master plan or any portion thereof or amendment thereto the commission shall give due consideration to the existing patterns of the development in the constituent municipalities and to any master plan or other plan of development adopted by any constituent municipality prior to the effective date of this act or prior to the preparation of the master plan by the commission.

(c) In preparing the master plan or any portion thereof or amendment thereto, the commission shall consult with any Federal or State agency having an interest in the district. At least 60 days prior to taking any action relating to the district such Federal and State agency shall file with the commission their proposed plans for the commission's review and recommendation.

L.1968, c. 404, s. 9.



Section 13:17-10 - Survey Of District; Provision Of Solid Waste Disposal Facilities

13:17-10. Survey of district; provision of solid waste disposal facilities
(a) Within 6 months of the effective date of this act the commission shall undertake and complete a survey of the district to determine the total amount of solid waste treated and disposed on a daily basis in the district as of the effective date of this act by persons in this State.

(b) The commission is hereby authorized, empowered and directed to guarantee that solid waste disposal facilities sufficient to treat and dispose of the total amount of solid waste determined by its survey shall be available or be provided by the commission.

(c) In providing the solid waste disposal facilities which it is hereby authorized, empowered and directed to provide, the commission shall, prior to preparing any plans or specifications for such facilities, consult with those persons utilizing the district for the treatment and disposal of solid waste and, pursuant to the provisions of section 78 of this act, contract with such persons or any of such persons, who desire to utilize any solid waste disposal facilities provided by the commission, and in the provision of such facilities the commission may:

(1) Acquire or construct any such facilities as an improvement, and may recover the cost of such acquisition or construction in the same manner and pursuant to the same procedure provided for any other improvement undertaken by the commission pursuant to this act;

(2) Operate and maintain any such facilities and generally fix and collect rates, fees or other charges for any such facilities in the same manner and pursuant to the same procedure provided for any other facilities operated and maintained by the commission; or lease as lessor or lessee any such facilities, or provide by agreement or contract with any person for the operation of any such facilities; provided, however, that prior to the acquisition, construction, operation, lease as lessor or lessee, contract or agreement by the commission for any such solid waste disposal facilities in the district, the commission shall submit to the Commissioner of the State Department of Health for approval a plan or plans describing in detail the purpose of such acquisition, construction, operation, lease as lessor or lessee, contract or agreement. In reviewing the plans submitted in compliance with this section and in determining conditions under which such plans may be approved the commissioner shall give due consideration to community development of comprehensive regional solid waste disposal facilities, in order to be assured insofar as is practicable that all proposed solid waste disposal facilities shall conform to reasonably contemplated development of comprehensive community or regional solid waste disposal facilities. No solid waste disposal facility shall be acquired, constructed, operated, leased, contracted or agreed for in the district without approval of the Commissioner of the State Department of Health.

(3) Join and participate in any agency, instrumentality or authority created by the State, or by any political subdivision or subdivisions thereof, for the purpose of treating or disposing of solid waste in which it may be authorized by law to join and participate, under any terms or conditions, subject to any duties and entitled to any rights and powers provided by such law.

(4) Permit, by contract or agreement, any agency, instrumentality or authority created by the State, or by any political subdivision or subdivisions thereof, for the purpose of treating or disposing of solid waste to acquire, construct, or operate and maintain any solid waste disposal facilities which such agency, instrumentality or authority is authorized by law to acquire, construct, or operate and maintain. Any such facilities acquired, constructed, or operated and maintained by any such agency, instrumentality or authority may be located either within the district or without the district but within the jurisdiction of such agency, instrumentality or authority; provided, however, that if any such facility is located within the district it shall be subject to the same procedure for approval by the Commissioner of the State Department of Health as any other such facility in the district.

(d) Nothing herein contained shall be interpreted as requiring any person to utilize any solid waste disposal facility provided by the commission; provided, however, that upon the completion of the survey undertaken by the commission pursuant to this section no solid waste may be treated or disposed in the district by any person without the express written consent of the commission.

(e) The commission, in its discretion, may provide solid waste disposal facilities sufficient to treat and dispose of more than the total amount of solid waste determined by its survey, and may make such facilities available to persons other than those treating and disposing of solid waste in the district as of the effective date of this act.

(f) In order to acquire or construct any solid waste disposal facility the commission is authorized to issue bonds and notes and to pay or redeem said bonds and notes from revenue derived from the fees and other charges collected for such facilities. Any cost incurred by the commission in providing any solid waste disposal facilities shall be charged by the commission to the persons utilizing such facilities, and nothing herein contained shall be interpreted as requiring the commission to bear the cost of any solid waste disposal facility provided by the commission pursuant to this act.

L.1968, c. 404, s. 9.1.



Section 13:17-10.1 - Surplus Moneys From Operation Of Solid Waste Disposal Facilities; Disposition

13:17-10.1. Surplus moneys from operation of solid waste disposal facilities; disposition
In the event that surplus moneys become available from the operation of solid waste disposal facilities by the Hackensack Commission, which are not required by any contract with the holders of any bonds, notes or other obligations of the commission to be retained in any fund or account established by any such contract for the security of the commission's bonds, notes or other obligations, then 75% of that surplus shall be used by the Hackensack Commission for any lawful purpose and 25% of that surplus shall be apportioned among the municipalities in the Hackensack Meadowlands District in the same ratio as the number of acres within the district of each such municipality bears to the total number of acres in the district.

L.1975, c. 326, s. 35.



Section 13:17-11 - Provisions Of Master Plan For Location And Use Of Buildings, Structures And Facilities; Land Use; Codes And Standards

13:17-11. Provisions of master plan for location and use of buildings, structures and facilities; land use; codes and standards
(a) The master plan shall include provisions or criteria for the location and use of buildings, structures, facilities, and land for solid waste disposal, and may include provisions for: (1) the use of land and buildings, residential, commercial, industrial, mining, agricultural, park and other like purposes; (2) service-water supply, utilities, sewerage, and other like matters; (3) transportation, streets, parking, public transit lines and stations both above and below ground level, freight facilities, airports, harbors, channels, docks and wharves, and other like matters; (4) housing, residential standards, clearance, redevelopment, rehabilitation, conservation, and other like matters; (5) water, forest, soil conservation, flood control, and other like matters; (6) public and semipublic facilities including but not limited to civic centers, schools, libraries, parks, playgrounds, fire houses, police buildings, hospitals, and other like matters; (7) the distribution and density of population; (8) planned unit development; (9) community appearance; (10) financing and programming capital improvements; (11) and other related elements of growth and development, including the social implications of any proposed development, and advances in technology related to any subject included in the plan.

(b) The plan may also include codes and standards covering land use, comprehensive zoning, subdivisions, building construction and design, housing, and the control of air and water pollution and solid waste disposal which has been approved by the State Department of Health, and other subjects necessary to carry out the plan or to undertake a workable program of community improvement. No codes or standards concerning building construction and design shall be promulgated without the certificate of the chief engineer or equivalent official of the commission that the proposed codes and standards meet the engineering standards adopted by the commission. No municipality shall enact or enforce any code which is inconsistent with the code contained in the master plan insofar as such code applies to property within the district; provided, however, that the governing body or other appropriate body of each constituent municipality may enact zoning ordinances and any other codes or standards, which it is authorized by the laws of this State to enact, for lands within the boundaries of said municipality which are subject to the jurisdiction of the commission and which will effectuate the purposes of the commission's master plan.

L.1968, c. 404, s. 10.



Section 13:17-12 - Construction And Alteration Of Buildings Or Structures; Necessity Of Permit; Referral Of Action Involving Specific Projects To Commission

13:17-12. Construction and alteration of buildings or structures; necessity of permit; referral of action involving specific projects to commission
(a) No building or structure may be constructed or altered within the area shown on the master plan unless the commission shall first issue a permit approving the plans and specifications for the proposed construction or alteration as being in conformity with the master plan. No permit may be issued without a certificate from the chief engineer or equivalent official of the commission that the proposed construction or alteration meets the engineering standards adopted by the commission.

(b) Whenever the commission shall have adopted a master plan or any portion thereof, the governing body of any constituent municipality or affected county, or any agency or instrumentality thereof, before taking action necessitating the expenditure of any public funds incidental to the location, character, or extent of one or more projects of said municipality or affected county, or any agency or instrumentality thereof, shall refer action involving such specific project to the commission for review and approval, and shall not act thereon unless the commission has indicated its approval by a majority vote of said commission within 45 days of reference to the commission or by the failure of the commission to disapprove by a majority vote of said commission within said 45 days.

L.1968, c. 404, s. 11.



Section 13:17-13 - Subdivisions And Land Development; Review And Regulation By Commission; Standards

13:17-13. Subdivisions and land development; review and regulation by commission; standards
The commission shall review and regulate subdivisions and land development within the district, in accordance with procedures and engineering and planning standards adopted by resolution, which shall require that:

(a) All subdivisions, site plans, buildings and other development be in accordance with the master plan and any applicable redevelopment plan;

(b) Adequate drainage facilities and easements be provided;

(c) Road improvements be provided for subdivisions or sites where necessary to protect the safety and convenience of the traveling public, such improvements to include, but not be limited to, additional rights-of-way or pavement widths, marginal access streets, reverse frontage and highway and traffic design features necessitated by increased traffic, potential safety hazards or traffic flow impediments caused by the subdivision or development;

(d) Public water and sewer systems be provided where necessary to protect public health and to insure an adequate supply of water;

(e) Performance guarantees, maintenance bonds and agreements be provided specifying minimum standards of construction for required improvements by the commission and not to exceed the full cost of the facility and installation thereof or the developer's proportionate share thereof. Any bonds, moneys or guarantees received by the commission under this paragraph shall not duplicate bonds, moneys or guarantees required by municipalities for municipal purposes.

L.1968, c. 404, s. 12.



Section 13:17-14 - Application For Subdivision, Site Plan Or Building Permit; Review And Approval

13:17-14. Application for subdivision, site plan or building permit; review and approval
(a) Each application for a subdivision, site plan or building permit shall be submitted to the commission for review and, where required, approval prior to approval by the local constituent municipal approving authority. Commission approval of any subdivision application shall be limited by and based upon the rules, regulations and standards established by and duly set forth in a resolution adopted by the commission. The constituent municipal approval authority shall defer taking final action on a subdivision application until receipt of the commission report thereon. The commission shall report to the municipal authority within 45 days from the date of receipt of the application. If the commission fails to report to the municipal approving authority within the 45-day period, said subdivision application shall be deemed to have been approved by the commission unless, by mutual agreement between the commission and municipal approving authority, with approval of the applicant, the 45-day period shall be extended for an additional 45-day period, and any such extension shall so extend the time within which a municipal approving authority shall be required by law to act thereon.

(b) The commission shall review each subdivision plan and building permit application and withhold approval if said application does not meet the approval standards previously adopted by the commission, in accordance with this section. In the event of the withholding of approval, or the disapproval of, any such application, the reasons for such action shall be set forth in writing and a copy thereof shall be transmitted to the applicant.

L.1968, c. 404, s. 13.



Section 13:17-14.1 - Development Application

13:17-14.1. Development application
2. Whenever the commission receives an application for the development, improvement or redevelopment of, or for the construction or reconstruction of buildings or structures on, land in the district, the commission shall notify within seven days, in writing by certified mail, the governing body of the municipality or municipalities in which the land is located and any municipality immediately adjacent thereto. Before approving an application, the commission shall consult with the notified governing body or bodies of the municipality or municipalities in which the land is located. If the commission approves an application which the governing body or bodies of the municipality or municipalities in which the land is located oppose in any manner, the commission shall inform the governing body or bodies, in writing by certified mail, of the reasons for approval within seven days of that approval.

L.1988,c.136,s.2; amended 1992,c.54,s.2.



Section 13:17-15 - Filing Of Subdivision Plats; Necessity Of Certification By Commission

13:17-15. Filing of subdivision plats; necessity of certification by commission
The county clerk or registrar of deeds and mortgages shall not accept for filing any subdivision plat for lands in the district unless it bears the certification of approval of the commission in addition to all other requirements for filing a subdivision plat. If the commission shall have taken no action to approve or disapprove a subdivision within the period required by section 13 of this act it shall, at the request of the developer, certify such fact upon the plat. Such certification shall be sufficient authorization for further action by the municipal approving authority and filing with the appropriate county recording officer.

L.1968, c. 404, s. 14.



Section 13:17-16 - Notice Of Hearing By Constituent Municipality Or Affected County; Contents; Commission As Party In Interest

13:17-16. Notice of hearing by constituent municipality or affected county; contents; commission as party in interest
(a) Whenever a hearing upon notice is required in any constituent municipality or affected county with respect to the adoption or amendment of a master plan, official map, zoning or subdivision regulations, or to the granting of variances or special exceptions, involving property within the district or within 200 feet of its borders, the person required to give such notice shall also, at least 45 days prior to the hearing, give written notice of the hearing to the commission by registered or certified mail. Said notice of hearing shall contain a brief description of the property involved, its location, a concise statement of the matters to be heard, and a copy of any plan, code, regulations or standards to be approved.

(b) The commission shall be considered a party in interest at such hearing, and no action involving a municipal master plan, zoning ordinance, subdivision, building, or site plan approval, the official map, or the grant or variance or special exception shall be taken by a public body of a constituent municipality, or affected county which shall be inconsistent with the master plan.

L.1968, c. 404, s. 15.



Section 13:17-17 - Project Sites; Suitability Of Locations And Sizes; Reservation; Grant Of Building Permits

13:17-17. Project sites; suitability of locations and sizes; reservation; grant of building permits
(a) If portions of the master plan contain proposals for drainage rights-of-way, roads or streets, schools, colleges, parks, playgrounds, or for any project as defined in this act, before approving any subdivision or site plan, the commission may require that such project sites be shown in locations and of sizes suitable to their intended uses. The commission shall be permitted to reserve the location and extent of such project sites shown on the master plan or any part thereof for a period of 1 year after the approval of the subdivision or site plan or within such further time as agreed to by the applying party. Unless during each 1 year period or extension thereof the commission shall have entered into a contract to purchase or institute condemnation proceedings according to law for said project site, the developer shall not be bound by the proposals for such areas shown on the plan. This subsection shall not apply to streets and roads and drainage rights-of-way required for approval of any subdivision or site plan and deemed essential to the public welfare.

(b) Whenever one or more parcels of land on which is located such a project site cannot yield a reasonable return to the owner unless a building permit is granted or a subdivision or site plan is approved, the commission may, in a specific case, by a majority vote, grant a permit for a building on such project site, which will as little as practicable diminish the area and use of the project site for its intended purposes, or may pay over to the developer the amount of damages found by the commission to have been caused by the delay in approval or acquisition.

L.1968, c. 404, s. 16.



Section 13:17-18 - Waiver Of Strict Compliance With Standards; Exemption Of Certain Subdivisions From Regulations

13:17-18. Waiver of strict compliance with standards; exemption of certain subdivisions from regulations
Provision may be made by the commission for the waiver, according to definite criteria, of strict compliance with the standards promulgated, where necessary to alleviate hardship. The commission may exempt subdivisions of less than a designated number of lots or site plans involving single-family residences from its regulations where no new streets are involved.

L.1968, c. 404, s. 17.



Section 13:17-19 - Penalties For Failure To Obtain Approval

13:17-19. Penalties for failure to obtain approval
(a) If any person transfers, sells, or rents to another, or agrees to transfer, sell or rent to another any land or building or other structure or constructs or alters any building or structure within the district, or directly causes the transfer, sale or rental to another, or arranges for an agreement to transfer, sell or rent to another any land or building or other structure or directly causes the construction or alteration of any building or structure within the district, without first obtaining the approval of the commission of any application for a subdivision, site plan or building permit as may be required by P.L. 1968, c. 404 (C. 13:17-1 et seq.), the person shall be subject to a fine of not more than $5,000.00, and each parcel, lot, plot, building, or rental unit so disposed of or agreed or caused to be disposed of shall be deemed a separate violation.

The commission may cancel and revoke any permit, approval or certificate required or permitted to be granted or issued to any person pursuant to P.L. 1968, c. 404 (C. 13:17-1 et seq.), if the commission finds that the person has violated this subsection. Where any violation of this subsection is of a continuing nature, each day during which the continuing violation remains unabated, after the date fixed by the commission in any order or notice for the correction or termination of the violation, constitutes an additional, separate and distinct violation. The commission, in the exercise of its administrative authority pursuant to P.L. 1968, c. 404 (C. 13:17-1 et seq.), may levy and collect the fines in the amounts set forth in this subsection. Where an administrative penalty order has not been satisfied, the penalty may be sued for and recovered by and in the name of the commission in a civil action brought in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.), in Superior Court.

(b) In addition to the foregoing, the commission may in the case of any violation of subsection (a) of this section, institute civil action:



(1) For injunctive relief;



(2) To set aside and invalidate any conveyance or lease made pursuant to contract for sale or otherwise in violation of subsection (a) of this section;

(3) To prevent such unlawful sale, rental, erection, construction, reconstruction, alteration, repair, conversion, maintenance or use;



(4) To restrain, correct, or abate such violation;



(5) To prevent the occupancy of said dwelling, structure or land; or



(6) To prevent any illegal act, conduct, business or use in or about such premises.



L. 1968, c. 404, s. 18; amended 1989,c.27,s.1.



Section 13:17-20 - Declaration Of District As Renewal Area; Necessary Findings; Investigation; Notice And Hearing; Review By Court; Acquisition Of Land; Development

13:17-20. Declaration of district as renewal area; necessary findings; investigation; notice and hearing; review by court; acquisition of land; development
(a) Pursuant to the procedure hereinafter provided, the commission shall have the exclusive power to declare the district or any portion thereof to be a renewal area; provided, that the commission shall find prior to such declaration that there exist in the district or portion thereof the conditions of "blight" as said conditions are defined in section 3 of chapter 306 of laws of 1949 (P.L.1949, c. 306). It is hereby determined by the Legislature that such conditions contained in section 3 of chapter 306 of laws of 1949 (P.L.1949, c. 306) are a social and economic liability to the district.

(b) Prior to declaring any portion of the district a renewal area the commission by resolution shall provide for a preliminary investigation. Upon the adoption of such a resolution, the commission shall prepare a map showing the boundaries of the area to be investigated and the location of the various parcels of property located therein, and shall append thereto a statement setting forth the reasons for the investigation.

(c) The commission shall thereupon cause a hearing to be held at an appointed time and place for the purpose of hearing persons interested in, or who would be affected by, a determination that the area is a renewal area as defined in this act and who are in favor of or are opposed to such determination.

(d) A notice of such hearing shall be given setting forth the general boundaries of the area to be investigated and stating that a map has been prepared and can be inspected at the office of the commission. A copy of such notice shall be published in a newspaper of general circulation in the district once each week for 2 consecutive weeks and the last publication shall be not less than 10 days prior to the date set for the hearing. A copy of the notice shall be mailed at least 10 days prior to the date set for the hearing to the last owner, if any, of each parcel of property within the area according to the assessment records of the municipality where the parcel is located. Such notice shall be sent to the last known postal address of such owners. A notice shall also be sent to any and all persons at his, or their last known address, if any, whose names are noted on said assessment records as claimants of an interest in any such parcel. The assessor of such municipality shall make such a notation upon the said records when requested so to do by any person claiming to have an interest in any parcel of property in such municipality. Failure to mail any such notice shall not invalidate the investigation or determination thereon.

(e) At the hearing, which may be adjourned from time to time the commission shall hear all persons interested in the investigation and shall consider any, and all, written objections that may be filed and any evidence which may be introduced in support of the objections, or any opposition to a determination that the area is a renewal area. After the hearing the commission shall, by resolution, determine that the area or any part thereof is, or is not, a renewal area, as defined in this act. A determination that the area or any part thereof is a renewal area, if supported by substantial evidence, shall be binding and conclusive upon all persons affected by the determination. If the determination is that the area or any part thereof is a renewal area, the commission within 10 days after such determination, shall cause to be served a copy of the resolution upon each person who filed a written objection at or prior to the hearing; provided, the address of the objector was stated in, or upon, the written objection.

Such service may be made (1) by delivering a copy of the resolution personally to the objector, (2) by mailing such copy addressed to the objector according to his said stated address, or (3) by leaving such copy at said stated address for the objector with a person of suitable age and discretion.

(f) Any person who shall have filed such a written objection with the commission, may have a determination that an area is a renewal area reviewed by the Superior Court of New Jersey by procedure in lieu of prerogative writs. An action for any such review shall be commenced within 30 days after the determination by the commission. In any such action, the said court may make any incidental order that shall be deemed by the court to be proper.

(g) If the determination is that an area is a renewal area, the commission may, but shall not be required to, acquire the real property within the area by purchase, or by eminent domain proceedings, and may proceed with the clearance, replanning, development or redevelopment of the area as a public purpose and for public use, or the commission may, by resolution, agree that a redeveloper may undertake such clearance, replanning, development or redevelopment in accordance with statutory authority and subject to the provisions of paragraph 1, Section III, Article VII, of the New Jersey Constitution.

L.1968, c. 404, s. 19.



Section 13:17-21 - Redevelopment Plans For Renewal Areas; Authority Of Commission In Undertaking Projects

13:17-21. Redevelopment plans for renewal areas; authority of commission in undertaking projects
(a) The commission is authorized to prepare and adopt redevelopment plans for areas in the district determined by the commission to be renewal areas;

(b) In undertaking projects pursuant to any redevelopment plan, the commission may:

(1) Acquire, by condemnation or otherwise, real or personal property, or any interest therein, including such property as it may deem necessary or proper, although temporarily not required for such purposes, in a renewal area and in any area within the district designated by it as necessary for relocation of residents, industry or commerce displaced from a renewal area;

(2) Clear or reclaim any area so acquired and install, construct or reconstruct projects therein necessary to prepare such area for development;

(3) Relocate or arrange or contract with public or private agencies for the relocation of residents, industry or commerce displaced from the renewal area;

(4) Dispose of real property so acquired by sale, lease or exchange for the uses and purposes specified in the redevelopment plan, to any person or public agency;

(5) Study the recommendations of any planning board for redevelopment of any area and make its own investigations as to current trends and blighting factors in the district, or any area thereof;

(6) By contract or contracts with public agencies or redevelopers or by its own employees or consultants plan, replan, construct, reconstruct, operate, maintain and repair any redevelopment or other project or any part thereof;

(7) Make and adopt plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements, and for the enforcement of codes and laws relating to the use of land, the use and occupancy of buildings and improvements and to the control over the pollution of water and air and the disposal of solid waste;

(8) Prepare and adopt from time to time a workable program, representing an official plan of action for effectively dealing with the problem of urban renewal areas within the district and for the establishment and preservation of well-planned communities with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life; for utilizing appropriate private and public resources to eliminate and prevent the development or spread of blight and deterioration; to encourage needed conservation or rehabilitation; to provide for the redevelopment of renewal areas; or to undertake such of the aforesaid activities or other feasible activities as may be suitably employed to achieve the objectives of such a program.

L.1968, c. 404, s. 20.



Section 13:17-22 - Required Provisions In Agreements, Leases, Deeds Or Other Instruments From Or Between Commission And To Or With A Redeveloper

13:17-22. Required provisions in agreements, leases, deeds or other instruments from or between commission and to or with a redeveloper
All agreements, leases, deeds and other instruments from or between the commission and to or with a redeveloper shall contain, without being limited to, the following provisions: (a) a covenant running with the land to the effect that the land, and any buildings or improvements thereon, shall only be used for the purposes designated in the redevelopment plan; (b) a provision that the redeveloper shall be without power to sell, lease or otherwise transfer the redevelopment area or project or any part thereof without the prior written consent of the commission; (c) any lease to a redeveloper may provide that all improvements shall become the property of the commission; (d) such other covenants, provisions and continuing controls as may be deemed necessary to effectuate the purposes of this act.

L.1968, c. 404, s. 21.



Section 13:17-23 - Issuance And Renewal Of Negotiable Bonds And Notes; Contents Of Bond Resolution; Payment

13:17-23. Issuance and renewal of negotiable bonds and notes; contents of bond resolution; payment
The commission is authorized from time to time to issue its negotiable bonds and notes for any corporate purpose and to renew from time to time any bonds and notes by the issuance of new bonds and notes, whether the bonds and notes to be renewed have or have not matured. The commission may issue bonds and notes partly to renew bonds and notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. The commission may issue bonds and notes on which the principal and interest are payable (1) exclusively from the income and revenues of the improvement or project financed with the proceeds of such bonds or notes; (2) exclusively from the income and revenue of certain designated improvement or projects whether or not they are financed in whole or in part with the proceeds of such bonds or notes; or (3) from its revenue generally. Any such bonds or notes may be additionally secured by a pledge of any grant or contribution from any department or agency of the United States or the State or person or a pledge of any money, income or revenues of the agency from any source whatsoever. Any resolution or resolutions authorizing bonds and notes of the commission or any issue thereof may contain the following provisions:

(a) A covenant against pledging all or any part of its charges or revenues, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired or against permitting or suffering any lien on such charges, revenues or property;

(b) A covenant with respect to limitations on any right to sell, lease or otherwise dispose of any project or any part thereof or any property of any kind;

(c) A covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by the commission;

(d) A covenant against extending the time for the payment of bonds or notes or interest thereon;

(e) A covenant as to the rates of fees and other charges to be established and charged, the amount to be raised each year or other period of time by fees, charges or other revenues and as to the use and disposition to be made thereof;

(f) A covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction operating expenses, payment or redemption of bonds or notes, reserves or other purposes and as to the use and disposition of the moneys held in such funds;

(g) A provision for the establishment of a procedure, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(h) A provision for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all bonds, notes or other obligations of the commission shall become or may be declared due and payable before maturity and the terms and conditions upon which any such declaration and its consequences may be waived;

(i) A provision for the payment of the costs or expenses incident to the enforcement of such bonds or notes or of the provisions of such resolution or of any covenant or agreement of the commission with the holders of its bonds or notes;

(j) A limit on the powers of the commission to construct, acquire or operate any structures, facilities or properties which may compete or tend to compete with any of its projects;

(k) A limit on the rights of the holders of any bonds or notes to enforce any pledge or covenant securing bonds or notes; and

(l) Any other covenant or provision, in addition to those herein expressly authorized, which the commission deems may be necessary, convenient or desirable in order to better secure the bond or notes, or which in the opinion of the commission will tend to make the bonds or notes more marketable.

All such bonds and notes shall be payable from the revenues or other moneys of the commission, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

L.1968, c. 404, s. 22.



Section 13:17-24 - Issuance And Renewal Of Negotiable Bond Anticipation Notes; Payment; Provisions, Conditions And Limitations

13:17-24. Issuance and renewal of negotiable bond anticipation notes; payment; provisions, conditions and limitations
(a) In anticipation of the sale of such bonds the commission may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed 5 years from the date of the issuance of the original note. Such notes shall be paid from any revenues or other moneys of the commission available therefor and not otherwise pledged, or from the proceeds of the sale of the bonds of the commission in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a bond resolution of the commission may contain.

(b) Except as may otherwise be expressly provided by the commission, every issue of its bonds or notes shall be general obligations of the commission payable from any revenues or moneys of the commission, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys. Notwithstanding that bonds and notes may be payable from a special fund, they shall be fully negotiable within the meaning of the Uniform Commercial Code, subject only to the provisions of the bonds and notes for registration.

(c) The bonds may be issued in one or more series as serial bonds or as term bonds, or the commission, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the commission and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, not exceeding 6% per annum, be payable at such time or times, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in lawful money of the United States of America at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution or resolutions may provide. The bonds or notes may be sold at public or private sale for such price or prices as the commission shall determine, but which shall not at the time of sale yield more than 6% per annum computed according to standard tables of bond values. Pending preparation of the definitive bonds, the commission may issue interim receipts of certificates which shall be exchanged for such definitive bonds.

(d) Neither the members of the commission nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(e) The commission shall have the power out of any funds available therefor to purchase its bonds or notes. The commission may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

L.1968, c. 404, s. 23.



Section 13:17-25 - Trust Agreement To Secure Bonds; Pledge Or Assignment Of Revenues; Provisions; Lien Of Pledge

13:17-25. Trust agreement to secure bonds; pledge or assignment of revenues; provisions; lien of pledge
(a) In the discretion of the commission, any bonds issued under the provisions of this act may be secured by a trust agreement by and between the commission and a corporate trustee or trustees which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement, or the resolution providing for the issuance of such bonds, may pledge or assign the revenues or other moneys to be received or the proceeds of any contract or contracts pledged. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission in relation to the acquisition of property, and the construction, improvement, maintenance, repair, operation and insurance of the project or projects, the amount of assessments or other charges to be levied upon holders of lands affected by the project or projects, the payment, security or redemption of bonds, and the custody, safeguarding and application of all moneys. Any bank or trust company incorporated under the laws of this State which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the commission. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the commission may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of construction or of a reclamation project or projects.

(b) Any pledge or assignment made pursuant to this section shall be valid and binding from the time when the pledge or assignment is made; the revenues or moneys so pledged or assigned and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the commission, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge or assignment is created need be filed or recorded except in the records of the commission.

L.1968, c. 404, s. 24.



Section 13:17-26 - Bonds And Notes Not Deemed Debt Or Liability Of State Or Political Subdivision

13:17-26. Bonds and notes not deemed debt or liability of state or political subdivision
Except as otherwise provided by or pursuant to Section II of Article VIII of the State Constitution and approved by a majority of the legally constituted voters of the State voting thereon or except when any county or municipality shall have guaranteed principal or interest thereon, bonds and notes issued by the commission under the provisions of this act shall not be deemed to constitute a debt or liability of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any political subdivision except the commission and all such bonds or notes shall contain on the face thereof a statement to that effect.

L.1968, c. 404, s. 25.



Section 13:17-27 - Agreement By State With Holders Of Bonds Or Notes

13:17-27. Agreement by state with holders of bonds or notes
The State does pledge to and agree with the holders of the bonds or notes issued pursuant to the provisions of this act that the State will not, without the commission's prior consent enlarge, limit or restrict any of the rights and powers hereby vested in the commission to maintain, acquire, construct, improve, reconstruct, repair and operate any project as defined in this act, nor will the State limit or restrict the fixing, establishment and collection by the commission of such fees, assessments and charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of the commission and to fulfill the terms of any agreements made with the holders of bonds or notes authorized by this act, nor will the State in any way impair the rights or remedies of the holders of such notes or bonds, or modify in any way the exemption from taxation provided in this act until the notes and bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs in connection with any action or proceeding in behalf of such bondholders are fully paid and discharged or provided for.

L.1968, c. 404, s. 26.



Section 13:17-28 - Exemption Of Bonds And Notes From Taxation

13:17-28. Exemption of bonds and notes from taxation
All bonds or notes issued by the commission pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose, and such bonds and notes, their transfer and the interest and premium, if any thereon and the income therefrom, including any profit made on the sale thereof, and all assessments, charges, funds, revenues, income and other moneys pledged or available to pay or secure the payment of such bonds or notes, or interest thereon, shall at all times be exempt from taxation of every kind by the State and by the municipalities and other political subdivisions in the State, except transfer, inheritance and estate taxes.

L.1968, c. 404, s. 27.



Section 13:17-29 - Moneys Received Pursuant To Act As Trust Funds

13:17-29. Moneys received pursuant to act as trust funds
All moneys received pursuant to the authority of this act whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this act. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purpose hereof, subject to such regulations as this act and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

L.1968, c. 404, s. 28.



Section 13:17-30 - Proceedings By Bondholders And Trustees To Protect And Enforce Rights

13:17-30. Proceedings by bondholders and trustees to protect and enforce rights
Any holder of bonds issued under the provisions of this act, or of any of the coupons appertaining thereto; and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the State or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this act or by such resolution or trust agreement to be performed by the commission or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

L.1968, c. 404, s. 29.



Section 13:17-31 - Refunding Bonds; Use Of Proceeds

13:17-31. Refunding bonds; use of proceeds
(a) The commission is hereby authorized to provide for the issuance of bonds of the commission for the purpose of refunding any bonds of the commission then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption purchase or maturity, of such bonds, and, if deemed advisable by the commission for the additional purpose of paying all or any part of the cost of acquiring and constructing improvements, extensions, additions or enlargements of project or projects or any portion thereof.

(b) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the commission be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the commission.

(c) Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations of or guaranteed by the United States of America, or in certificates of deposit or time deposits secured by obligations of or guaranteed by the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investment thereof may be returned to the commission for use by it in any lawful manner.

(d) The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or projects, may be invested and reinvested in obligations of or guaranteed by the United States of America, or in certificates of deposit or time deposits secured by obligations of or guaranteed by the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the commission in any lawful manner.

(e) All such bonds shall be subject to the provisions of this act in the same manner and to the same extent as other bonds issued pursuant to this act.

L.1968, c. 404, s. 30.



Section 13:17-32 - Bonds And Notes As Legal Investments

13:17-32. Bonds and notes as legal investments
Bonds and notes issued by the commission under the provisions of this act are hereby made securities in which the State and all political subdivisions of the State, their officers, boards, commissions, departments or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds including capital belonging to them or within their control; and said bonds, notes or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officers or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

L.1968, c. 404, s. 31.



Section 13:17-33 - Issuance Of Bonds Without Consent Or Other Proceedings

13:17-33. Issuance of bonds without consent or other proceedings
Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau, agency or officer of the State, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specifically required by this act.

L.1968, c. 404, s. 32.



Section 13:17-34 - Acquisition; Eminent Domain

13:17-34. Acquisition; eminent domain
(a) If for any of its authorized purposes (including temporary construction purposes) the commission shall find it necessary or convenient to acquire any real property within its jurisdiction, or if for any of its authorized purposes (including temporary construction purposes) the commission shall find it necessary to acquire any real property beyond its jurisdiction, whether for immediate or future use, the commission may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for public use and, upon such determination, the said property shall be deemed to be required for a public use until otherwise determined by the commission; and the said determination shall not be affected by the fact that such property has heretofore been taken for, or is then devoted to, a public use of any municipality, county, school district, or other local or regional district, authority or agency, but the public use in the hands or under the control of the commission shall be deemed superior.

(b) If the commission is unable to agree with the owner or owners thereof upon terms for the acquisition of any such real property, for any reason whatsoever, then the commission may acquire, and is hereby authorized to acquire, such property, whether a fee simple absolute or a lesser interest, in the manner provided in chapter 1 of Title 20 of the Revised Statutes insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this section.

(c) The commission may join, in separate subdivisions of one petition or complaint, the descriptions of any number of tracts or parcels of land or property to be condemned, and the names of any number of owners and other parties who may have an interest therein and all such land or property included in said petition or complaint may be condemned in a single proceeding; provided, however, that separate awards be made for each tract or parcel of land or property; and provided, further, that each of said tracts or parcels of land or property lies wholly in or has a substantial part of its value lying wholly within the same county.

(d) When the commission by resolution determines that it requires immediate possession or use of land or interest therein or other property, the commission shall file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the commission, declaring that possession of one or more of the tracts or parcels of land or property described in the declaration is thereby being taken by and for the use of the commission. The said declaration of taking shall set forth (1) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof to which a plan or map thereof may be attached, (2) a statement of the estate or interest in the land or property being taken and (3) a statement of the sum of money estimated by the commission by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration. Upon the filing by the commission of a declaration of taking of property as provided in this section, the commission shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration.

(e) Upon the filing by the commission of a declaration of taking of property as provided in this act and the depositing with the Clerk of the Superior Court of the amount of the estimated compensation stated in said declaration, the commission, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that an action to fix the compensation to be paid or any other proceeding relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the commission for the purpose or purposes for which the commission is authorized by law to acquire or condemn such land or property or interest therein.

(f) The commission shall cause notice of the filing of a declaration of taking of property as provided in this section and of the making of the deposit required by this section with respect thereto to be served upon each party to the action to fix the compensation to be paid who resides in the State, either personally or by leaving a copy thereof at his residence if known, and upon each such party who resides out of the State, by mailing a copy thereof to him at his residence if known. In the event that the residence of any such party or the name of any such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publication shall be made within 30 days after filing such declaration.

(g) Upon the application of any party in interest and after notice to other parties in interest, including the commission, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in such action, provided that each such person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in said action shall be less than the amount deposited, the court, after such notice as the court prescribes and hearing, may determine liability, if any, for the return of the difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the commission the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of making the deposit. If the amount of the award shall be less than the amount deposited, the Clerk of the Superior Court shall return the remainder of the deposit to the commission unless the deposit or any part thereof shall have theretofore been distributed, in which event the court, on application of the commission and notice to all persons interested in the award shall afford them an opportunity to be heard and shall enter judgment in favor of the commission for the difference against the party or parties liable for the return thereof.

(h) The commission shall not abandon any condemnation proceedings subsequent to the date upon which it has taken possession of the land or property as provided in this act.

L.1968, c. 404, s. 33.



Section 13:17-35 - Regulations For Installation, Construction, Maintenance, Etc., Of Public Utility Equipment And Appliances

13:17-35. Regulations for installation, construction, maintenance, etc., of public utility equipment and appliances
(a) In addition to the other powers conferred upon it by this act or by any other law and not in limitation thereof, the commission, in connection with construction or operation of any project, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (in this section called "works" ) of any public utility as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any project, public highway or real property, including public lands or water. Whenever in connection with construction or operation of any project, the commission shall determine that it is necessary that any such works, which now or hereafter may be located in, on, along, over or under any project, public highway or such real property, should be relocated in the project, public highway or such real property or should be removed therefrom, the public utility owning or operating such works shall relocate or remove the same in accordance with the order of the commission, provided, however, that the cost and expense of such relocation or removal including the cost of installing such works in a new location or new locations, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interest in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such works, shall be paid by the commission and shall be included in the cost of such project. In case of any such relocation or removal of works as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such works, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such works in their former location.

(b) In the case of any such relocation or removal of works, as aforesaid, the commission shall own and maintain, repair and renew structures within the rights-of-way of railroad companies carrying any project of feeder road over railroads, and the commission shall bear the cost of maintenance, repair and renewal of structures within the rights-of-way of railroad companies carrying railroads over any project or feeder road but this provision shall not relieve any railroad company from responsibility for damage caused to any commission or railroad structure by the operation of its railroad. Such approaches, curbing, sidewalk paving, guard rails on approaches and surface paving on projects or feeder roads as shall be within the rights-of-way of a railroad company or companies shall be owned and maintained, repaired and renewed by the commission; rails, pipes and lines shall be owned and maintained, repaired and renewed by the railroad company or companies.

L.1968, c. 404, s. 34.



Section 13:17-36 - Tax Exemption

13:17-36. Tax exemption
Since the exercise of the powers granted by this act will be in all respects for the benefit of the people of the State, all projects, lands and other property of the commission are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof; provided, however, that when property or land of the commission exempt from taxation is leased or licensed to another whose property is not exempt, and the licensing or leasing of which does not make the real estate taxable, the estate created by the lease or license and the appurtenances thereto shall be listed as the property of the lessee or licensee thereof, or his assignee, and be assessed and taxed as real estate.

L.1968, c. 404, s. 35.



Section 13:17-37 - Exemption From Levy And Sale On Execution

13:17-37. Exemption from levy and sale on execution
All projects and property of the commission shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the commission be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holders of any bonds or notes to pursue any remedy for the enforcement of any pledge or lien given by the commission on its revenues or other moneys.

L.1968, c. 404, s. 36.



Section 13:17-38 - Agreements For Payments In Lieu Of Taxes

13:17-38. Agreements for payments in lieu of taxes
To the end that municipalities and counties may not suffer undue loss of tax revenue by reason of the acquisition and ownership of property therein by the commission, the commission is hereby authorized, empowered and directed to enter into an agreement or agreements with any municipality or county, whereby said commission will undertake to pay a fair and reasonable sum or sums to compensate the said municipality or county for a loss of revenue in connection with any property acquired and owned by the commission in carrying out the provisions of this act. Any such payment or payments which the commission is hereby authorized, empowered and directed to make may be made on an annual basis, in which case the payment or payments shall not be less than the amount of taxes upon the property when last assessed prior to its acquisition by the commission. Every municipality and county wherein the property shall be acquired by the commission is hereby empowered to enter into such agreement or agreements with the commission to accept the payment or payments which the commission is herein authorized, empowered and directed to make.

L.1968, c. 404, s. 37.



Section 13:17-39 - Formation Of Improvement Districts; Levy Of Special Assessments

13:17-39. Formation of improvement districts; levy of special assessments
The commission may form within the district, improvement districts for any authorized purpose in order to levy special assessments against real estate located within such districts for benefits rendered.

All special assessments for improvements within the district shall be made by the appropriate officer of the commission.

L.1968, c. 404, s. 38.



Section 13:17-40 - Division Of Land Into Classes

13:17-40. Division of land into classes
All land within the district shall be divided by the commission into 3 classes as follows:

Class 1--Land owned by the State of New Jersey, any of its political subdivisions, or any other public agency or instrumentality which enjoys the privilege of general property tax exemption under the laws of the State, and which land is designated by the owner as presently or ultimately intended for a public use.

Class 2--Land owned by the State of New Jersey, any of its political subdivisions, or any other public agency or instrumentality which enjoys the privilege of general property tax exemption under the laws of the State, and which land is designated by the owner as ultimately disposable to private ownership, or usable by private parties.

Class 3--All other land.

L.1968, c. 404, s. 39.



Section 13:17-41 - Certification Whether Public Land In Class 1 Or 2 And Nature Of Present Or Ultimate Use; Approval; Request For Reclassification

13:17-41. Certification whether public land in class 1 or 2 and nature of present or ultimate use; approval; request for reclassification
The owners of all public land in the district shall be required to certify to the commission, by a date established by the commission, whether said public lands are in class 1 or class 2; and in the case of land being in class 1, the public owners shall indicate the nature of the present or ultimate use. The commission shall approve or modify the certifications by resolution. The commission may also, by affirmative vote, reclassify lands, upon the request of any owner for such reclassification.

L.1968, c. 404, s. 40.



Section 13:17-42 - Change In Classification Of Class 3 Land Passing To State

13:17-42. Change in classification of class 3 land passing to state
In the case that the title of lands designated to be in class 3 passes to the State of New Jersey, the commission shall change the designation of the class of such land to reflect the use to which such land shall be put.

L.1968, c. 404, s. 41.



Section 13:17-43 - Improvements; Resolution Of Intention; Notice And Hearing; Resolution Of Determination

13:17-43. Improvements; resolution of intention; notice and hearing; resolution of determination
If in its judgment, public necessity or interest demands the construction of improvements which would benefit lands within improvement district, the commission shall pass a resolution of its intention to undertake such improvement or improvements and shall give notice of such intention by advertising in one or more newspapers circulating in such district and such advertisement shall fix a time and place, not earlier than 2 weeks after notice, for a hearing on said proposed action and prior to said hearing, the commission shall prepare a tentative assessment which shall be presented at such hearing and shall be open to inspection. Any person desiring to be heard in regard thereto shall be given a hearing. After said hearing, if the commission shall decide to carry out said improvements, it shall pass a resolution declaring such determination and proceed to make such improvements.

L.1968, c. 404, s. 42.



Section 13:17-44 - Statement Of Cost Of Improvement; Maximum Amount Of Levy

13:17-44. Statement of cost of improvement; maximum amount of levy
Upon the completion of any improvement, the appropriate officer of the commission shall prepare a statement showing in detail the cost of the improvement. Such statement shall also show the proportion of the amount to the whole cost of improvement, if any, paid or contributed by any public body or by any person. The total amount of assessment levied upon the land benefited by the improvement shall not exceed the cost thereof.

L.1968, c. 404, s. 43.



Section 13:17-45 - Hearing On Assessment; Notice; Making Of Assessment

13:17-45. Hearing on assessment; notice; making of assessment
The appropriate officer of the commission shall examine the work of any improvement and view all lands benefited thereby and shall thereupon fix the time and place for hearing all persons interested. Notice of the time and place of the hearing shall be mailed to owners of land affected, directed to their last known post-office addresses, and shall be published at least 10 days before the hearing. Failure to mail any such notice shall not invalidate any proceeding or assessment. Such officer of the commission shall attend at the time and place appointed and shall give all parties interested or affected by an improvement ample opportunity to be heard upon the subject of assessment. Thereafter, such officer shall make a just and equitable assessment of the benefits conferred upon any land by reason of such improvement, having due regard to the rights and interests of all persons concerned, and the increment in the value of the land benefited thereby.

L.1968, c. 404, s. 44.



Section 13:17-46 - Assessments To Be Proportionate To Increase In Benefit Or Value

13:17-46. Assessments to be proportionate to increase in benefit or value
All assessments levied under this article for any improvement shall in each case be as nearly as may be in proportion to and not in excess of the benefit, advantage or increase in value which respective lots and parcels of land shall be deemed to receive by reason of such improvement.

L.1968, c. 404, s. 45.



Section 13:17-47 - Assessment Of Damages Incurred By Improvement; Payments To Owner; Appeal

13:17-47. Assessment of damages incurred by improvement; payments to owner; appeal
In addition to the making of assessments for benefits, the appropriate officer of the commission shall fix and determine the amount, if any, the property is damaged incidentally to the making of the improvement and deduct such amount from the amount of benefits assessed thereon. If the amount of any such damages as confirmed by the commission shall exceed the benefits assessed on the same property, if in case no benefits shall accrue thereto, or if such property is damaged subsequent to the levying and collection of an assessment which shall be confirmed by the commission to be a direct result of the making of the improvement, the balance or amount of such damages so fixed, may be raised from the general revenues of the commission, and shall be paid by the commission to the owner of the property so damaged. Any person aggrieved by such assessment or award of damages may after the same has been confirmed by the commission, appeal therefrom as provided in section 58 of this act.

L.1968, c. 404, s. 46.



Section 13:17-48 - Payment Of Funds Into Court In Event Of Uncertainty Or Dispute

13:17-48. Payment of funds into court in event of uncertainty or dispute
When owners of any property have been or shall have been awarded damages as incidental to any improvement undertaken pursuant to this act, and such award has been or shall have been duly confirmed, the amount thereof shall be tendered to the person or persons entitled thereto. If there is uncertainty as to the person entitled to receive the award or if the party entitled to receive the amount awarded shall refuse upon tender thereof to receive the same, or shall be out of the State or under any legal disability, or if several parties interested in the fund shall not agree as to the distribution thereof, or the lands damaged are encumbered by any mortgage, judgment or other lien, or if for any other reason the commission cannot safely pay the amount awarded to any person, in all such cases the amount awarded may, with leave of the Superior Court, be paid into said court and shall there be distributed according to law, on the application of any person interested therein.

L.1968, c. 404, s. 47.



Section 13:17-49 - Report Certifying Assessments And Awards Of Damages; Map

13:17-49. Report certifying assessments and awards of damages; map
Assessments for benefits for any improvement together with any accompanying awards for incidental damages and all awards of damages for land or interests therein taken from any improvement, shall be certified by the officer making the same to the commission by a report in writing signed by the officer. The report shall be accompanied by a map showing the land taken, damaged or benefited by the improvement and for which damages or benefits have been assessed.

L.1968, c. 404, s. 48.



Section 13:17-50 - Consideration Of Report; Notice; Adoption And Confirmation; Appeal

13:17-50. Consideration of report; notice; adoption and confirmation; appeal
The report may be considered by the commission at any meeting, notice whereof shall be published in a newspaper circulating in the district, once each week for 2 weeks prior to said meeting, and also by mailing a copy of the notice to the owners named in the report, directed to his or their last known post-office addresses, and the affidavit of the appropriate officer of the commission shall be conclusive as to such mailing. The notice shall briefly state the object of the meeting with reference to the assessment. At that or any subsequent meeting the commission, after considering the report and map, may adopt and confirm the same with or without alterations, as may seem proper, and may refer such matter to any committee of the commission, or to the officer making such assessment, for revision or correction before taking final action thereon. When the report shall be adopted and confirmed with or without alterations, it shall be final and conclusive and appeals may be taken as hereinafter provided. Failure to mail the notice in this section required shall not invalidate the proceedings.

L.1968, c. 404, s. 49.



Section 13:17-51 - Bills For Assessment; Record And Books Of Assessments

13:17-51. Bills for assessment; record and books of assessments
Immediately after the confirmation of any assessment, a duplicate thereof duly certified by the commission shall be delivered to the appropriate officer of the commission, who shall immediately thereafter send out by mail or deliver to owners of such land, bills for such assessment. Such officer shall mail or deliver a bill for an assessment in the manner required in connection with local improvements and shall keep a record and books of assessments in the same manner required for local improvements under Revised Statutes 40:56-31, at the expense of the commission. The commission may make additional requirements for recording, accounting for, and collecting assessments.

L.1968, c. 404, s. 50.



Section 13:17-52 - Levy And Payment Of Special Assessments; Establishment And Administration Of Revolving Fund

13:17-52. Levy and payment of special assessments; establishment and administration of revolving fund
(a) Special assessments levied against land in class 1 shall be considered to be of general benefit to the entire district and shall be included as a charge against general revenues of the commission or paid out of any funds of the commission which shall be available for such purpose.

(b) Special assessments made against land certified to be in class 2 shall be paid to the commission, immediately upon delivery of an assessment bill to the State Treasurer from the Hackensack Meadowland Revolving Fund.

(c) There is hereby established a Hackensack Meadowland Revolving Fund which shall be administered by the State Treasurer. The Legislature may appropriate from time to time amounts to such fund. All money appropriated or otherwise made available to this fund, including the repayment of expenditures made under the provisions of subsection (b), shall be held for the purpose of paying special assessments made against class 2 property pursuant to this article. Pending use, moneys in the Hackensack Meadowland Revolving Fund may be invested and reinvested as other trust funds in the custody of the State Treasurer in the manner provided by law. All earnings received from the investment or deposit of such moneys shall be paid into and become a part of such fund.

(d) A statement of the amount of the special assessment against class 2 property paid for out of the fund shall be filed with the appropriate agency having title to the property and shall be included in the purchase price fixed for lands and made part of the payment for the grant or sale. The full amount of such assessment shall be repaid and deposited in the fund established by subsection (c). In the case said lands are leased for a term of years, there shall be included in the annual rental, a charge for the assessment levied on the property. Such payments up to the full amount of such assessment shall be paid to and deposited in said fund.

(e) The assessment against land in class 3 shall be payable immediately upon delivery to the collecting officer of the commission.

When any assessment shall not be paid within 2 months after the date of confirmation thereof, interest thereon from the date of confirmation shall be imposed at the rate of 6%.

L.1968, c. 404, s. 51.



Section 13:17-53 - Lien Of Assessment; Confirmation Of Amount.

13:17-53 Lien of assessment; confirmation of amount.

53.Every assessment for any improvement together with interest thereon and all costs and charges connected therewith shall be upon authorization of the assessment by ordinance or resolution a first lien on the land described in the assessment, paramount to all prior or subsequent alienations and descents of such land or encumbrances thereon, shall constitute a lien in the same manner as taxes and assessments for State purposes notwithstanding any mistake in the name or names of any owner or owners, or any omission to name any owner or owners who are unknown, and notwithstanding any lack of form therein, or in any proceeding which does not impair the substantial rights of the owner or owners or person or persons having a lien upon or interest in any such land. Confirmation of the amount of the assessment by the commission or by the court shall be considered as determining the amount of the existing lien and not as establishing the lien. All assessments for improvements shall be presumed to have been regularly assessed and confirmed and every assessment or proceeding preliminary thereto shall be presumed to have been regularly made or conducted until the contrary be shown.

L.1968,c.404,s.52; amended 2002, c.15, s.1.



Section 13:17-54 - New Assessments; Lien

13:17-54. New assessments; lien
In all cases in which any assessment incident to any improvement has been set aside by a court of competent jurisdiction, and the improvement shall have been actually made in the manner provided by law, the officer charged with the duty of making assessments for benefits for improvements shall make a new assessment of benefits upon the property benefited by the improvement, in the manner and by the proceeding herein provided. All such new assessments shall become a lien upon the land so assessed in the same manner and with like effect and be enforceable in the same way as an original assessment for like improvements.

L.1968, c. 404, s. 53.



Section 13:17-55 - Refund Of Amount Of Illegal Assessments

13:17-55. Refund of amount of illegal assessments
When any court of competent jurisdiction shall decide that any assessment has been illegally made, the commission shall refund the amount thereof, if the same has been paid, and if a new assessment of less amount is to be made, then the difference between the new assessment and the amount paid shall be refunded.

L.1968, c. 404, s. 54.



Section 13:17-56 - Installment Payments

13:17-56. Installment payments
The commission may by resolution provide that the owner of any land upon which any assessments for any improvement shall have been made may pay such assessments in such equal yearly installments, for such number of years as may be provided by rules and regulations of the commission, with legal interest thereon, and at such time and in each year as the commission shall determine under the requirements and conditions for local improvements pursuant to Revised Statutes 40:56-35, provided that any person assessed may pay the whole of any assessment, or any balance of installments, with accrued interest thereon, at one time. If any such installment becomes due and is not paid the whole assessment or balance due thereon shall become and be immediately due, shall draw interest at the rate of 6% and be collected in the same manner as is provided in this act for other past due assessments.

L.1968, c. 404, s. 55.



Section 13:17-57 - Enforcement Of Lien

13:17-57. Enforcement of lien
When any unpaid assessment, interest thereon or other charges for collection thereof, remains in arrears on July 1 of the calendar year following the calendar year when the same became in arrears, the appropriate officer of the commission shall enforce the lien by selling the property in the manner set forth in sections 54:5-19 to 54:5-129 of the Revised Statutes.

L.1968, c. 404, s. 56.



Section 13:17-58 - Deposit Of Funds In Improvement Assessment Account

13:17-58. Deposit of funds in improvement assessment account
All assessments as collected shall be immediately placed in an account to be known as "improvement assessment account." Such moneys shall be used only to pay the cost of such improvements or indebtedness incurred for such improvements or interest or premium, if any thereon.

L.1968, c. 404, s. 57.



Section 13:17-59 - Appeal From Assessment Or Award; Enforcement Of Order Or Judgment

13:17-59. Appeal from assessment or award; enforcement of order or judgment
The owner of any property assessed for benefits or awarded damages incident to any improvement under this act may, within 30 days after confirmation of such assessment or award, appeal from the same to the Appellate Division of the Superior Court by serving written notice of such appeal upon the tax collector and a duplicate upon the appropriate officer of the commission, either personally or by leaving the same at his office or place of abode. The court shall determine whether or not the record contains substantial evidence that the assessment or award appealed from is just and fair, and if not shall make an order correcting the same, or, if the assessment or award is sustained shall so order. The determination shall be by order or judgment for the amount determined and shall be enforced in an appropriate manner pursuant to procedures set forth in Revised Statutes 40:56-57, as amended. The commission may proceed with the prosecution and completion of the improvement and the issuing of bonds and other indebtedness in connection with said improvements notwithstanding any such appeal.

L.1968, c. 404, s. 58.



Section 13:17-60 - Purpose; Report To Legislature

13:17-60. Purpose; report to legislature
(a) The Legislature hereby finds and declares that a vital component of any comprehensive plan for the development of the meadowland district, is a program whereby the financial benefits and liabilities of each constituent municipality, are clearly established and equitably distributed. Article 9 of this act provides for such a program, by the creation of an intermunicipal account, and specifically provides that each constituent municipality will be guaranteed, in perpetuity, against loss of its present existing tax ratable values within the meadowland district occurring by reason of the acquisition of taxable real property, through purchase, eminent domain or gift, by a governmental body or agency to be used for a public purpose, to the extent that such loss of existing tax ratable values is not offset by increased true value of the remaining taxable real property within the district, and will equitably share in the new financial benefits and new costs resulting from the development of the meadowland district as a whole. This article further provides that the Hackensack Meadowlands Development Commission shall not be able to receive any funds from the intermunicipal account.

(b) The Hackensack Meadowlands Development Commission shall, in 1974, and every year thereafter, submit a report to the Meadowlands Municipal Committee and the Legislature, relating to the operation of the intermunicipal account in the prior year, and shall recommend, when it deems necessary, such amendments to this article as it may deem necessary, to carry out the legislative intent herein stated.

L.1968, c. 404, s. 59. Amended by L.1972, c. 103, s. 1, eff. July 19, 1972.



Section 13:17-61 - Definitions

13:17-61 Definitions
As used in this article, unless the context indicates another meaning or intent:

(a) "Adjustment year" means the year in which the respective obligations of the intermunicipal account and the constituent municipalities of the district are due and payable.

(b) "Intermunicipal account" means the administrative device established and administered by the commission to record all the transactions made pursuant to this article for the purpose of calculating the meadowlands adjustment payment for each constituent municipality, and to act as the clearinghouse for the transfer of the meadowlands adjustment payments among the constituent municipalities as required by this article.

(c) "Meadowlands adjustment payment" means the amount that is payable by each constituent municipality to the intermunicipal account, or the amount that is payable by the intermunicipal account to each municipality, as the commission shall determine the case to be, pursuant to the provisions of this article.

(d) "Resident enrollment" means the number of full-time pupils who are residents of the school district and who are enrolled in day schools on the last day of September during the school year in which calculation of aid is made and are attending the public schools of the school district or a school district or State teachers' college demonstration school in which the school district of residence pays tuition; school district may count in its enrollment any pupil regularly attending on a full-time basis a county vocational school in the same county, for which the school district pays tuition.

(e) "Base year" means the calendar year 1970.



(f) "Comparison year" means the second calendar year preceding the adjustment year.



(g) "Apportionment rate" means a rate determined as follows:



(1) The total property taxes levied for local, school, and veterans' and senior citizens' purposes, as certified pursuant to R.S. 54:4-52, of the municipality in the comparison year after the meadowlands adjustment payment made in that comparison year has been subtracted or added, as the case may be, divided by

(2) The aggregate true value of all taxable real property, exclusive of Class II railroad property, located in the municipality, both within and without the district, in the comparison year, as determined by the Director of the Division of Taxation on October 1 of the comparison year, pursuant to P.L. 1954, c. 86, as amended, as the same may have been modified by the tax court. If a tax appeal is decided after calculations are made for an adjustment year, the next year's calculations must show a retroactive correction for the applicable preceding two years.

L. 1968, c. 404, s. 59.1; amended 1972, c.103, s.2; amended 1983, c.36, s.2; 1989,c.26,s.1.



Section 13:17-62 - Applicability Of Laws Relating To Assessment And Taxation Of Real And Personal Property

13:17-62. Applicability of laws relating to assessment and taxation of real and personal property
The laws relating to the assessment and taxation of real and personal property shall apply to all constituent municipalities unless otherwise specifically provided in this act.

L.1968, c. 404, s. 60.



Section 13:17-63 - Assessor's List

13:17-63. Assessor's list
(a) In preparing the list of owners of taxable property pursuant to Revised Statutes 54:4-24, the assessor of each constituent municipality shall indicate in the list for each parcel of property whether or not it is located within the district boundaries, in accordance with regulations prescribed by the Director of the Division of Taxation.

(b) When the boundary of the district divides a lot of land, the entire lot shall be included within the district.

L.1968, c. 404, s. 61.



Section 13:17-65 - Resident Enrollment Certification

13:17-65. Resident enrollment certification
On or before November 15, 1969, and on or before November 15 of each year thereafter, the secretary, superintendent or a person designated by the school board of each school district of each constituent municipality shall certify to the commission the resident enrollment as of September 30 of that year. The certification shall show the number, address and grade enrolled of pupils who reside within the district and the number who reside outside, in a manner to be prescribed by the Commissioner of the Department of Education.

L. 1968, c. 404, s. 63; amended 1989,c.26,s.2.



Section 13:17-66 - Establishment Of Intermunicipal Account; Computation Of Amount Payable By Or Due To Each Constituent Municipality

13:17-66. Establishment of intermunicipal account; computation of amount payable by or due to each constituent municipality
In the adjustment year 1973, and in each adjustment year thereafter, the commission shall establish an intermunicipal account and shall compute the amount payable to said account by each of the constituent municipalities and the amount due to each constituent municipality from said account for that year pursuant to this article.

L.1968, c. 404, s. 64. Amended by L.1970, c. 319, s. 1, eff. Dec. 21, 1970.



Section 13:17-67 - Aggregate True Value

13:17-67. Aggregate true value
(a) As used in this section, except as otherwise specifically provided:



(1) The increase or decrease in aggregate true value of taxable real property for any adjustment year shall be the difference between:



(i) The aggregate true value of that portion of taxable real property, exclusive of Class II railroad property, in the municipality located within the district in the comparison year, and

(ii) The aggregate true value of said property in the base year.



(2) Aggregate true value of all taxable real property shall be determined by aggregating the assessed value of all real property within the district boundaries in each constituent municipality, and dividing said total by the average assessment ratio as promulgated by the Director of the Division of Taxation in the Department of the Treasury for State school aid purposes on October 1 of the respective years for which aggregate true value is to be determined, pursuant to P.L. 1954, c. 86, as amended, as the same may have been modified by the tax court.

(3) For the purpose of calculating aggregate true value, the assessed value of taxable real property for any given year shall comprise:



(i) The assessed value shown on the assessment duplicate for such year, as certified by the county board of taxation and reflected in the county table of aggregates prepared pursuant to R.S. 54:4-52, as the same may be modified by the county board of taxation upon appeal, plus

(ii) The prorated assessed values pertaining to such year, as certified by the county board of taxation on or before October 10, with respect to the assessor's added assessment list for such year, as the same may be modified by the county board of taxation upon appeal, plus

(iii) The assessed values pertaining to such year, as certified by the county board of taxation on or about October 10, with respect to the assessor's omitted property assessment list for such year, as the same may be modified by the county board of taxation upon appeal.

(b) The amount payable to the intermunicipal account by each constituent municipality in any adjustment year shall be determined in the following manner: the apportionment rates calculated for the comparison year shall be multiplied by the increase, if any, in aggregate true value of taxable real property for such year; provided, however, that the amount payable to the intermunicipal account shall be limited to 10% of the amount so calculated in the adjustment year 1973 and shall increase 4 percentage points a year until 50% of the amount so calculated is paid into the intermunicipal account in the adjustment year 1983 through adjustment year 1988. Beginning in adjustment year 1989 the amount payable into the intermunicipal account shall be reduced by 2 percentage points a year until 40% of the amount calculated pursuant to this subsection is paid into the intermunicipal account in the adjustment year 1993 and thereafter.

(c) If, during any comparison year, a constituent municipality has received a payment in lieu of real estate taxes on property located within the district, then, for the purpose of calculating the increase or decrease in the municipality's aggregate true value under subsection (a)(1) of this section, there shall be added to the aggregate true value otherwise determined for such comparison year an amount determined by dividing the amount of said in lieu payment by the municipal tax rate for the comparison year and dividing the result by the average assessment ratio for school aid purposes as promulgated by the Director of the Division of Taxation, as same may have been modified by the tax court.

L. 1968, c. 404, s. 65; amended 1972, c.103, s.4; amended 1983, c.36, s.3; 1989,c.26,s.3.



Section 13:17-67.1 - Adjustment Payment Exclusion

13:17-67.1. Adjustment payment exclusion
Notwithstanding the provision of any law, rule or regulation to the contrary, no constituent municipality shall pay out or receive a meadowlands adjustment payment for any adjustment year in which its municipal equalized valuation per capita, as defined in section 1 of P.L. 1978, c. 14 (C. 52:27D-178) and as certified by the Director of the Division of Local Government Services in the Department of Community Affairs exceeds $1,000,000.00.

L. 1989, c.26,ss.4,5.



Section 13:17-68 - Computation Of Guarantee Payment Payable By Intermunicipal Account To Each Constituent Municipality

13:17-68. Computation of guarantee payment payable by intermunicipal account to each constituent municipality
(a) The guarantee payment payable by the intermunicipal account to each constituent municipality in any adjustment year shall be computed as follows:

(1) If there is a decrease in the aggregate true value of taxable real property of any constituent municipality, as determined pursuant to subsection (a) of section 65 of this act, the commission shall, subject to the provision of subsection (b) of this section, calculate the amount of decreased aggregate true value, occurring in the comparison year, by reason of the acquisition, through purchase, eminent domain or gift, during the year preceding the comparison year, of taxable real property by a governmental body or agency to be used for a public purpose, whereby said taxable real property parcels or portions thereof became exempt from local real property taxes. Such decreased aggregate true value shall be calculated in the same manner as aggregate true value is determined pursuant to subsection (a) of section 65 of this act and shall be based on the assessed value in the year of acquisition, of the parcels or portions thereof affected.

(2) There shall be payable as a guarantee payment from the intermunicipal account to each municipality, an amount to be calculated by multiplying the lesser of

(i) the amount of the decrease in aggregate true value determined pursuant to subsection (a) of section 65 of this act and

(ii) the amount of the decrease, if any, in aggregate true value calculated to be attributable to conversion of taxable property to exempt status, specified in paragraph (1) of this subsection,

by the apportionment rate, as defined in subsection (g) of section 59.1 of this act, determined for the comparison year. If, in any comparison year and with respect to any constituent municipality, no amount of decrease in aggregate true value is found to be attributable to the conversion from taxable to exempt status specified in paragraph (1) of this section, no guarantee payment shall be payable to such municipality in the applicable adjustment year.

(b) The commission shall not be required to make the calculation prescribed in paragraph (1) of subsection (a) of this section, unless the governing body of any constituent municipality claiming a decrease in aggregate true value attributable to the conversion of real property from a taxable to an exempt status specified in paragraph (1) of subsection (a) of this section shall, no later than December 1 in the comparison year, file with the commission a statement to such effect, setting forth a description of the parcels, or portions thereof, involved, together with such other information as may be pertinent, in such form as the commission shall prescribe.

L.1968, c. 404, s. 66. Amended by L.1972, c. 103, s. 5, eff. July 19, 1972.



Section 13:17-70 - School District Services; Determination Of Service Payment

13:17-70. School district services; determination of service payment
For school district services, the service payment payable by the intermunicipal account to any constituent municipality in any adjustment year shall be found by dividing:

(a) The total local school tax levy, as shown on the Table of Aggregates pursuant to R.S. 54:4-52 for the comparison year, by the

(b) School resident enrollment on September 30 of such comparison year, as certified pursuant to section 63 of this act, and multiplying the result by the increase, if any, in resident enrollment within the district boundaries of that constituent municipality between September 30, 1970 and September 30 of the comparison year.

L.1968, c. 404, s. 68. Amended by L.1972, c. 103, s. 7, eff. July 19, 1972.



Section 13:17-72 - Apportionment Of Balance Among Constituent Municipalities; Prohibition Of Payments To Commission

13:17-72. Apportionment of balance among constituent municipalities; prohibition of payments to commission
(a) If, in any adjustment year, the amount payable to the constituent municipalities by the intermunicipal account for guarantee payments and school district service payments is less than the amount payable to the intermunicipal account pursuant to section 65 of this act, the balance, if any, shall be apportioned among the constituent municipalities in the same ratio as the number of acres within the district of each constituent municipality bears to the total number of acres in the district, and shall be known as an apportionment payment.

(b) The commission shall not be able to receive any funds from the intermunicipal account for any purpose.

L.1968, c. 404, s. 70. Amended by L.1972, c. 103, s. 9, eff. July 19, 1972.



Section 13:17-73 - Payment Of Excessive Funds To Constituent Municipalities; Reduction Of Service Payments

13:17-73. Payment of excessive funds to constituent municipalities; reduction of service payments
If, in any adjustment year, the amount payable to the constituent municipalities by the intermunicipal account for guarantee payments and service payments exceeds the amount payable to said account pursuant to section 65 of this act, the total service payments payable to all constituent municipalities shall be reduced by the amount of the deficit and the service payment payable to each constituent municipality shall be reduced by the same ratio as the total service payment to all constituent municipalities was reduced.

L.1968, c. 404, s. 71. Amended by L.1972, c. 103, s. 10, eff. July 19, 1972.



Section 13:17-74 - Meadowlands Adjustment Payment; Determination And Payment.

13:17-74. Meadowlands adjustment payment; determination and payment.
72. (a) On or before February 1, 1973 and on or before February 1 of each year thereafter, the commission shall certify to the chief financial officer of each constituent municipality an amount, known as the meadowlands adjustment payment. The meadowlands adjustment payment for each constituent municipality shall be determined by adding all the payments payable to that municipality from the intermunicipal account for school district service payments, guarantee payments, and apportionment payments, if any, and by subtracting therefrom the obligations of that municipality to the intermunicipal account, as calculated pursuant to sections 65 and 71 of this act. The amount so derived shall be referred to as the meadowlands pre-adjustment payment. For calendar year 2000, the meadowlands adjustment payment shall be the average of the meadowlands pre-adjustment payments for calendar years 1999 and 2000. For calendar year 2001, the meadowlands adjustment payment shall be the average of the meadowlands pre-adjustment payments for calendar years 1999, 2000, and 2001. For calendar year 2002 and subsequent years, the meadowlands adjustment payment shall be the average of the meadowlands pre-adjustment payments for the prior three calendar years.

(b) If the meadowlands adjustment payment for any constituent municipality in any adjustment year is payable to the constituent municipality, the amount of said payment shall be identified in the municipal budget of that municipality for that year as "meadowlands adjustment" within the category "miscellaneous revenues anticipated," and shall be due and payable in three equal installments to be made by the intermunicipal account to that municipality on May 15, August 15, and November 15 of that year.

(c) If the meadowlands adjustment payment for any constituent municipality in any adjustment year is payable to the intermunicipal account, the amount of said payment shall be entered as a special line item appropriation in the budget of the municipality for that year and shall be payable in three equal installments to be made by the municipality to the account on May 15, August 15, and November 15 of that year. No transfers may be made from said appropriation except as is herein provided.

L.1968, c.404, s.72; amended 1970, c.319, s.2; 1972, c.103, s.11; 1999, c.178, s.1.



Section 13:17-74.1 - Hackensack Meadowlands Tax Sharing Stabilization Fund Established

13:17-74.1. Hackensack Meadowlands Tax Sharing Stabilization Fund established
2.There is established the Hackensack Meadowlands Tax Sharing Stabilization Fund in the Hackensack Meadowlands Development Commission. The fund shall be comprised of revenues made available from interest payments on sanitary landfill closure accounts maintained by the commission or such other revenues which are made available for these purposes. Moneys in the fund shall be used to fully compensate municipalities from excessive fluctuations in payments to or from the intermunicipal account in 1999 and subsequent years, as provided hereunder. In the event that there are insufficient monies in the fund to fully compensate all municipalities in any year, the amount paid to each municipality shall constitute the same proportion of the total amount of money available to all municipalities as each municipality would receive if the amount of money in the fund were sufficient to fully compensate all municipalities in that year.

For the purposes of this section, any increase in the payment required to be made by a constituent municipality to the intermunicipal account which is in excess of five percent over the previous year's payment shall be considered an "excessive fluctuation." Any decrease in a payment required to be made from the intermunicipal account to a constituent municipality which is in excess of five percent below the previous year's payment shall also be considered an "excessive fluctuation."

L.1999,c.178,s.2.



Section 13:17-75 - Comparable Services; Withholding Of Payments To Noncomplying Municipalities

13:17-75. Comparable services; withholding of payments to noncomplying municipalities
(a) Services provided in the district shall be comparable to those provided elsewhere in each constituent municipality.

(b) If, after public hearing, the commission shall determine that a constituent municipality or its school district is not complying with this section, it shall have the authority to withhold all payments made pursuant to this article until such time as the commission is satisfied that the municipality and its school district are performing such services in accordance with this section.

L.1968, c. 404, s. 73.



Section 13:17-76 - Appeal Or Review By Constituent Municipalities

13:17-76. Appeal or review by constituent municipalities
An appeal or review may be taken by any constituent municipality regarding any alleged arithmetical or typographical error in the calculation and payment of the meadowlands adjustment payment.

L.1968, c. 404, s. 74.



Section 13:17-77 - Annual Budget; Items Of Expenditure

13:17-77. Annual budget; items of expenditure
On or before February 25 of each year the commission shall adopt an annual budget for the year, which shall include the following items of expenditure:

(a) An operating budget covering administrative operating and maintenance expenses of each office, activity or project of the commission, plus contingent expenses of up to 5% of the amount stated;

(b) Capital budget, including deposits in any capital improvement fund or capital reserve fund, down payments or expenditures for capital projects, and interest payments, sinking fund deposits, principal maturities, and redemption premiums payable in such year on bond and notes of the commission;

(c) Deferred charges; and estimates of the following revenues;

(1) Cash balances and surplus;

(2) Federal, State and other grants-in-aid;

(3) Revenues from charges and fees for the use of the commission's facilities;

(4) Receipts from special assessments; but not in excess of the amount budgeted in such year for interest, principal maturities, sinking fund deposits and redemption premiums on bonds secured by such assessments, until all bonds so secured are paid in full;

(5) Payments by municipalities or other governmental bodies pursuant to contracts for services performed by the commission; and

(6) Miscellaneous other revenues and receipts.

L.1968, c. 404, s. 75.



Section 13:17-78 - Annual Audit Of Commission Accounts

13:17-78. Annual audit of commission accounts
The commission shall cause an annual audit of its accounts to be made, and for this purpose it shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the commission within 4 months after the close of the fiscal year of the commission and a certified duplicate copy thereof shall be filed in the office of the Division of Local Finance in the Department of Community Affairs and in the office of the Division of Budget and Accounting in the Department of the Treasury in the office of the treasurer of the county of Bergen and in the office of the treasurer of the county of Hudson within 5 days after the original audit is filed with the commission.

L.1968, c. 404, s. 76.



Section 13:17-79 - Aid And Cooperation By Public Bodies

13:17-79. Aid and cooperation by public bodies
For the purpose of aiding and co-operating with the commission; the planning, undertaking construction or operation of its activities, any public body may upon such terms, with or without consideration, as it may determine:

(a) Dedicate, sell, convey or lease any of its property to the commission or the Federal Government;

(b) Cause parks, playgrounds, recreational, community, educational, water, sewer or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with projects of the commission;

(c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(d) Plan or replan, zone or rezone any part of such public body; make exceptions from building regulations and ordinances and change its map;

(e) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with the commission or the Federal Government respecting action to be taken by such public body pursuant to any of the powers granted by this act;

(f) Do any and all things necessary or convenient to aid and co-operate in planning undertakings, construction, or operations of the commission;

(g) Cause services to be furnished to the commission of the character which such public body is otherwise empowered to furnish;

(h) Purchase or legally invest in any of the bonds of the commission and exercise all of the rights of any holder of such bonds;

(i) In connection with any public improvements made by a public body in exercising the powers herein granted, such public body may incur the entire expense thereof. Any law or statute to the contrary notwithstanding, any grant, sale, conveyance, lease, or agreement provided for in this section, may be made by a public body without appraisal, public notice, advertisement or public bidding;

(j) Upon such terms as it may deem advisable, with or without consideration, grant, sell, convey or lease any of its property, including real property already devoted to a public use, whether held in a proprietary or governmental capacity to the commission, provided, that the public body making the grant or lease determines that the premises are no longer required for the public purposes to which the property is devoted, and that it is in the public interest so to grant, sell, convey or lease said property.

L.1968, c. 404, s. 77.



Section 13:17-80 - Contracts With Municipalities Or Public Agencies For Operation Of Public Works, Improvements, Facilities, Etc.

13:17-80. Contracts with municipalities or public agencies for operation of public works, improvements, facilities, etc.
(a) The commission may enter into, from time to time, contract with one or more municipalities, counties or other public agencies for the operation of public improvements, works, facilities, services, or undertakings of such municipalities, counties, or agencies, or of the commission.

(b) Such contracts shall specifically provide for the services or improvements to be undertaken, the fee or fees to be charged for such services or facilities, the method of apportionment of such fees among the contracting parties, persons or officers or agencies responsible for the performance of the contract and other appropriate terms and conditions of participation.

(c) Such contracts shall be subject to approval by resolution of the commission and of the governing body of each participating municipality, county or other participating agency.

(d) The apportionment of costs and expenses may be based upon property valuations, population, area, and of such other factors as may be provided in the contract.

L.1968, c. 404, s. 78.



Section 13:17-81 - Examination Of Accounts And Books Of Commission By State Auditor

13:17-81. Examination of accounts and books of commission by state auditor
The State Auditor and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements, contracts, sinking funds, investments and any other matters relating to its financial standing.

L.1968, c. 404, s. 79.



Section 13:17-82 - Assistance To Commission By Employees Of State Departments And Agencies

13:17-82. Assistance to commission by employees of state departments and agencies
The commission shall be entitled to call to its assistance and avail itself of the services of such employees of any State department or agency as it may require and as may be available to it for said purpose.

L.1968, c. 404, s. 80.



Section 13:17-83 - Supplemental And Additional Provisions

13:17-83. Supplemental and additional provisions
The foregoing sections of this act shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or refunding bonds under the provisions of this act need not comply with the requirements of any other law applicable to the issuance of bonds.

L.1968, c. 404, s. 81.



Section 13:17-84 - Liberal Construction

13:17-84. Liberal construction
This act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect the purpose thereof.

L.1968, c. 404, s. 82.



Section 13:17-85 - Severability

13:17-85. Severability
If the provisions of any article, section or clause of this act or the application thereof to any person shall be judged invalid by a court of competent jurisdiction, such order or judgment shall be confined in its operation to the controversy in which it was rendered, and shall not affect or invalidate the remainder of any provision of any article, section or clause of this act or the application of any part thereof to any other person or circumstance and to this end, the provisions of each title, section and clause of this act are hereby declared to be severable.

L.1968, c. 404, s. 83.



Section 13:17-86 - Payment Of Expenses

13:17-86. Payment of expenses
All expenses incurred in carrying out the provisions of this act shall be payable from funds provided the commission therefor, and no liability or obligation shall be incurred by the commission hereunder beyond the extent to which moneys shall have been provided therefor.

L.1968, c. 404, s. 84.

13:17-87 Short title.

1.This act shall be known, and may be cited, as the "Meadowlands Conservation Trust Act."

L.1999,c.31,s.1.



Section 13:17-87 - Short Title.

13:17-87 Short title.

1.This act shall be known, and may be cited, as the "Meadowlands Conservation Trust Act."

L.1999,c.31,s.1.



Section 13:17-88 - Definitions Relative To Meadowlands Conservation Trust.

13:17-88 Definitions relative to Meadowlands Conservation Trust.

2.As used in this act:

"Board" means the board of trustees of the Meadowlands Conservation Trust established pursuant to section 4 of P.L.1999, c.31 (C.13:17-90);

"Convey" means to sell, transfer, lease, or donate land;

"Governmental entity" means the federal government, the State, a bi-state agency, a county, or a municipality, or any political subdivision, department, authority, board, bureau, commission, or agency thereof; an independent authority; Rutgers, The State University, or any other public institution of higher education in the State; or the Hackensack Meadowlands Development Commission established pursuant to section 5 of P.L.1968, c.404 (C.13:17-5);

"Hackensack meadowlands" means the same as that term is defined pursuant to section 3 of P.L.1968, c.404 (C.13:17-3);

"Land" or "lands" means real property, including improvements thereof or thereon, rights-of-way, water, riparian and other rights, easements, and privileges, and all other rights or interests of any kind or description in, relating to, or connected with real property; and

"Trust" means the Meadowlands Conservation Trust created pursuant to section 3 of P.L.1999, c.31 (C.13:17-89).

L.1999,c.31,s.2.



Section 13:17-89 - Meadowlands Conservation Trust.

13:17-89 Meadowlands Conservation Trust.

3.There is created in but not of the Hackensack Meadowlands Development Commission, established pursuant to section 5 of P.L.1968, c.404 (C.13:17-5), a body corporate and politic with corporate succession, to be known as the Meadowlands Conservation Trust. The trust is hereby constituted as an instrumentality exercising public and essential government functions and the exercise by the trust of the powers conferred by this act shall be deemed and held to be an essential government function of the State. The purposes of the trust shall be to acquire and hold, or acquire and convey to other governmental entities or to qualified nonprofit organizations, environmentally important, valuable, or sensitive lands located in the Hackensack meadowlands or within the Hackensack river watershed, which lands shall be permanently preserved and managed in their natural state or in a largely natural or undeveloped state for the purposes of conserving and enhancing natural resources, protecting elements of natural diversity, providing open space, or providing public outdoor passive recreational opportunities.

L.1999,c.31,s.3.



Section 13:17-90 - Powers, Duties Of Trust; Board Of Trustees.

13:17-90 Powers, duties of trust; board of trustees.

4. a. The powers and duties of the trust shall vest in and be exercised by a board of trustees, comprised of seven voting members, of whom four shall be private citizens appointed by the Governor, with the advice and consent of the Senate. The four trustees thus appointed shall serve for three-year terms and shall continue to serve until succeeded; except, of the four trustees first appointed, two shall serve a term of three years, one shall serve a term of two years, and one shall serve a term of one year. A trustee may be reappointed to a succeeding term or terms. The Governor shall appoint the four trustees from a list of 12 candidates that shall be provided by the following entities within 90 days of the effective date of this section: American Littoral Society - Baykeeper; The Nature Conservancy; New Jersey Audubon Society; New Jersey Chapter of the Sierra Club; New Jersey Conservation Foundation; and The Trust for Public Land. Each of those six entities shall provide two nominees for the list of 12 candidates. In the event that less than 12 candidates are provided by those six entities, persons suggested to the Governor by other nonprofit organizations having open space preservation or environmental education as their corporate purpose shall be added to the list to make a total of 12 candidates to be considered by the Governor for the four appointments.

The remaining three trustees, all of whom shall serve ex officio, shall be: the Commissioner of Community Affairs or the commissioner's designee; the executive director of the Hackensack Meadowlands Development Commission, or the executive director's designee; and a mayor, or elected chief executive of a municipality, appointed by, and who shall serve at the pleasure of, the Hackensack Meadowlands Municipal Committee established pursuant to section 7 of P.L.1968, c.404 (C.13:17-7).

b. (1) A trustee may be removed for cause by the appropriate appointing authority.

(2)A vacancy on the board shall be filled in the same manner as the original appointment was made.

(3)The trustees shall serve without compensation, but may be reimbursed for all reasonable expenses necessarily incurred in the discharge of their official duties.

(4)A majority of the full membership of the board shall constitute a quorum for the transaction of business.

Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of the full membership of the board.

(5)The trustees shall elect a chairperson and a vice-chairperson from the members of the board.

(6)The board shall meet regularly as it may determine, and shall also meet at the call of the chairperson of the board or the Governor. Meetings of the board shall be subject to the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.1999,c.31,s.4.



Section 13:17-91 - Powers Of Trust.

13:17-91 Powers of trust.

5.The Meadowlands Conservation Trust shall have the power to:

a.Sue and be sued in its own name;

b.Adopt a seal and alter it at pleasure;

c.Adopt bylaws for the regulation of its affairs and the conduct of its business, and adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as necessary to implement this act;

d.Maintain an office or offices at such place or places within the State as it may designate;

e.Appoint such officers, who need not be trustees, in addition to a secretary and a treasurer, as the trust shall deem advisable, to establish advisory groups, and to employ such other employees, consultants, and agents, including an executive director, as may be necessary or desirable in its judgment, to fix their compensation, and to promote and discharge such officers, employees, consultants, and agents, all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes;

f.Authorize, if deemed useful, the establishment by appropriate persons or organizations of a nonprofit organization or organizations exempt from taxation pursuant to section 501 (c)(3) of the federal Internal Revenue Code of 1986, 26 U.S.C.s.501 (c)(3), for the purposes of assisting the trust in furthering the purposes of the trust as set forth in this act;

g.Cooperate with and assist, insofar as practicable, any governmental entity or any private entity or person in furtherance of the purposes of the trust;

h.Call to its assistance and avail itself of the services of such employees of any governmental entity as it may require and as may be available to it for the purpose of exercising its powers and performing its duties under this act;

i.Incur such traveling and other miscellaneous expenses as it may deem necessary in the exercise of its powers and the performance of its duties under this act, and as may be within the limits of funds appropriated or otherwise made available to it for those purposes;

j.Acquire in the name of the trust, hold, and dispose of personal property in the exercise of its powers and the performance of its duties under this act;

k.Make, enter into, and perform all contracts and agreements necessary or incidental to the exercise of its powers and the performance of its duties under this act. No contract on behalf of the trust shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, if the sum to be expended exceeds the appropriate amount set forth in, or the amount calculated by the Governor pursuant to, section 2 of P.L.1954, c.48 (C.52:34-7), unless the trust first publicly advertises for bids therefor, and awards the contract to the lowest responsible, qualified bidder; but advertising is not required if the contract to be entered into is one for furnishing or performing services of a professional nature, if there is only one source for the product or service being procured, or if the product or service is supplied or rendered by a public utility subject to the jurisdiction of the Board of Public Utilities, and tariffs and schedules of the charges made, charged, or exacted by the public utility for such products to be supplied or services to be rendered are filed with the Board of Public Utilities. The provisions of this subsection shall not prevent the trust from having any work done by its own employees, nor does it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires, or the exigency of the circumstances will not admit of such advertisement. In such case the trust shall, by resolution passed by the affirmative vote of a majority of the trustees in attendance, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be expended;

l.Apply for and accept any grant or aid, whether from a governmental entity, a nonprofit organization, a foundation or trust, or any other public or private source, that might be or may become available for programs in furtherance of the purposes of the trust, to subscribe to and comply with any rule or regulation with respect to the application of such grant or aid, and to enter into and perform any contract or agreement with respect to the application of such grant or aid;

m.Solicit and to accept gifts, donations, legacies, bequests, and endowments, including but not limited to land, money, securities, or other property of value from public or private sources, to enable the trust to acquire and hold or convey land for any purpose which falls within those of the trust; and, unless otherwise specified by the person making such a gift, donation, legacy, bequest, or endowment of money or securities, to invest it in whole or in part as provided in section 6 of P.L.1999, c.31 (C.13:17-92);

n.Solicit and accept rents or royalties, if appropriate, and to apply them to furthering the purposes of the trust;

o.Apply all moneys, assets, property, or other things of value it may receive as an incident to its operation to furthering the purposes of the trust;

p.Plan and implement strategies to maximize land acquisition and preservation and environmental enhancement in the Hackensack meadowlands and the Hackensack river watershed in keeping with the purposes of the trust;

q.Acquire and hold, or acquire and convey to other governmental entities, including but not limited to the New Jersey Natural Lands Trust created pursuant to P.L.1968, c.425 (C.13:1B-15.119 et seq.), or to qualified nonprofit organizations, environmentally important, valuable, or sensitive lands located in the Hackensack meadowlands or within the Hackensack river watershed; and to preserve and manage those lands in their natural state or in a largely natural or undeveloped state for the purposes of conserving and enhancing natural resources, including but not limited to wetlands mitigation sites and banks, and protecting elements of natural diversity, providing open space, or providing public outdoor passive recreational opportunities;

r.Establish a special working relationship with the Hackensack Meadowlands Development Commission established pursuant to section 5 of P.L.1968, c.404 (C.13:17-5) and the Hackensack Meadowlands Municipal Committee established pursuant to section 7 of P.L.1968, c.404 (C.13:17-7) in furthering the purposes of the trust;

s.Establish incentive programs to encourage landowners within the Hackensack meadowlands or the Hackensack river watershed to (1) convey land to the trust or to other public or private entities seeking to preserve land in keeping with the purposes of the trust, or (2) manage their lands in keeping with the purposes of the trust;

t.Establish a volunteer stewardship program, and take all reasonable action necessary for management and maintenance of trust property;

u.Procure insurance against any losses in connection with its property, operations, or assets, in such amounts and from such insurers as it deems desirable;

v.Exercise its powers and perform its duties as required pursuant to sections 9 through 14 of P.L.1999, c.31 (C.39:3-27.100 through C.39:3-27.105) pertaining to the issuance of Meadowlands conservation license plates; and

w.Do all acts and things necessary or convenient to exercising its powers and performing its duties under this act in furthering the purposes of the trust.

L.1999,c.31,s.5.



Section 13:17-92 - "Meadowlands Conservation Trust Fund."

13:17-92 "Meadowlands Conservation Trust Fund."

6. a. There is established in the Meadowlands Conservation Trust a trust fund, to be known as the "Meadowlands Conservation Trust Fund," and the moneys therein are to be held in those depositories as the State Treasurer may select. The State Treasurer shall deposit into the trust fund all moneys: (1) received as a grant or other form of aid by the trust or by the State and designated for the trust; (2) given, donated, bequeathed, or endowed to the trust from public or private sources; (3) received as rent or as a royalty by the trust or by the State on behalf of the trust; (4) received as net revenues from the Division of Motor Vehicles in the Department of Transportation in connection with the issuance of Meadowlands conservation license plates as provided pursuant to sections 9 through 14 of P.L.1999, c.31 (C.39:3-27.100 through C.39:3-27.105); and (5) appropriated or otherwise made available to the trust by the State. The moneys in the trust fund are specifically dedicated and shall be utilized only for the purposes of the trust as set forth in this act. Such grants, contributions, donations, and reimbursements from federal aid programs as may be lawfully used for the purposes of the trust as set forth in this act shall also be held in the trust fund. Moneys in the trust fund shall not be expended except in accordance with appropriations from the trust fund made by law. Any act appropriating moneys from the trust fund to acquire land shall identify the particular project or projects to be funded by the moneys, and any expenditure for a land acquisition project for which the location is not identified by municipality and county in the appropriation shall require the approval of the Joint Budget Oversight Committee or its successor. Pending their application to the purposes set forth in this act, the moneys in the trust fund shall be invested and reinvested as are trust funds in the custody of the State Treasurer, in the manner provided by law. Net earnings received from the investment or deposit of moneys in the trust fund shall be redeposited therein and become part of the trust fund to be used only for the purposes of the trust.

b. (1) No moneys in the Meadowlands Conservation Trust Fund shall be utilized for the development of any land for any purpose or for the acquisition of land that will not remain in a natural or largely natural or undeveloped state, except that up to 5% of the moneys annually received and deposited into the trust fund may be utilized to pay for development of sites to allow for public access and environmental education and interpretation and for the development of trails, and up to 2% of the moneys annually received and deposited into the trust fund may be utilized to pay for promotional and program awareness efforts.

(2)No moneys in the trust fund shall be utilized to pay or discharge the principal of or interest on any indebtedness incurred for any purpose by the trust or any other governmental entity.

c.Notwithstanding any law, rule, or regulation to the contrary, any proceeds returned to the trust or the State from the conveyance of lands acquired by the trust with moneys from the "Meadowlands Conservation Trust Fund" or from other sources shall be redeposited therein and become part of the trust fund to be used only for the purposes of the trust.

L.1999,c.31,s.6.



Section 13:17-93 - Attorney General To Provide Legal Services.

13:17-93 Attorney General to provide legal services.

7.The trustees may request, and upon such request shall receive, from the Attorney General of the State of New Jersey, all legal counsel and services necessary to further the purposes of the trust.

L.1999,c.31,s.7.



Section 13:17-94 - Annual Report.

13:17-94 Annual report.

8.The trust shall report annually to the Governor and the Legislature of the State of New Jersey as to its activities during the preceding year, together with any recommendations or requests the trustees deem appropriate to further the purposes of the trust.

L.1999,c.31,s.8.



Section 13:17A-4 - Designation Of Site; Commission; Establishment; Members; Term Of Office; Designation Of Representative; Oath; Vacancies; Meetings; Actions; Approval

13:17A-4. Designation of site; Commission; establishment; members; term of office; designation of representative; oath; vacancies; meetings; actions; approval
a. By December 31, 1983 the Hackensack Meadowlands Development Commission shall identify an appropriate site, if any, for a food distribution center within the Hackensack Meadowlands District and shall advise the Governor on whether the center is compatible with its master plan and is needed within the district. Upon receipt of this advice from the Hackensack Meadowlands Development Commission or in any event after December 31, 1983, the Governor may designate an appropriate site within the Hackensack Meadowlands District for a food distribution center and establish the Hackensack Meadowlands Food Distribution Center Commission. The site designated by the Governor need not be the site selected by the Hackensack Meadowlands Development Commission.

b. The commission is established in, but not of, the Department of Community Affairs and constituted a body politic and corporate and an instrumentality exercising public and essential governmental functions to provide for the public health and welfare, and the exercise by the commission of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

c. The commission shall consist of eleven members to be appointed as follows:

(1) The Commissioner of the Department of Community Affairs, who shall be a member ex officio;

(2) The Secretary of the Department of Agriculture, who shall be a member ex officio;

(3) The State Treasurer, who shall be a member ex officio;

(4) The Commissioner of the Department of Commerce and Economic Development, who shall be a member ex officio;

(5) Two members of the Hackensack Meadowlands Development Commission, to be appointed by the Governor;

(6) Three members to be appointed by the Governor to represent the municipalities in which the site for the food distribution center is located. The members shall be selected from names submitted by the mayors of the municipalities and may include the mayors themselves; and

(7) Two public members, to be appointed by the Governor.

The members first appointed pursuant to subsections (6) and (7) above shall be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februaries next ensuing after the dates of their appointments. Subsequent appointments shall be for a term of five years.

Each member shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A member of the commission shall be eligible for reappointment.

d. Each ex officio member of the commission may designate an officer or employee of his department to represent him at meetings of the commission, and each designee may lawfully vote and otherwise act on behalf of the member for whom he constitutes the designee. Any designation shall be in writing, delivered to the commission and shall continue in effect until revoked or amended by writing, delivered to the agency.

e. Each member of the agency before entering upon his duties shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of his ability. A record of these oaths shall be filed in the office of the Secretary of State.

f. Any vacancies in the membership of the commission occurring other than by expiration of term shall be filled in the same manner as the original appointments but for the unexpired terms only.

g. A true copy of the minutes of every meeting of the commission shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the commission shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after the copy of the minutes shall have been so delivered, unless during the 10-day period the Governor shall approve the same, in which case such action shall become effective upon the approval. If, in said 10-day period, the Governor returns the copy of the minutes with veto of any action taken by the commission or any member thereof at the meeting, the action shall be null and void and of no effect. The Governor may approve all or part of the action taken at the meeting prior to the expiration of the said 10-day period.

L.1983, c. 272, s. 4, eff. July 18, 1983.



Section 13:17A-4.1 - Siting Restriction

13:17A-4.1. Siting restriction
The Governor may designate or redesignate the site for a food distribution center in a municipality or municipalities located in any county with land located in, or bordering on, the district.

L. 1985, c. 499, s. 6, eff. Jan. 21, 1986.



Section 13:18A-1 - Short Title

13:18A-1. Short title
This act shall be known and may be cited as the "Pinelands Protection Act."

L.1979, c. 111, s. 1, eff. June 28, 1979.



Section 13:18A-2 - Legislative Findings And Declarations

13:18A-2. Legislative findings and declarations
The Legislature hereby finds and declares that the pinelands area comprises pine-oak forests, cedar swamps, and extensive surface and ground water resources of high quality which provide a unique habitat for a wide diversity of rare, threatened and endangered plant and animal species and contains many other significant and unique natural, ecological, agricultural, scenic, cultural and recreational resources; that the continued viability of such area and resources is threatened by pressures for residential, commercial and industrial development; that the protection of such area and resources is in the interests of the people of this State and of the Nation; that such protection will require the coordinated efforts of all relevant municipal, county, State and Federal agencies; that the Congress and President of the United States have demonstrated a recognition of these facts through the enactment of section 502 of the "National Parks and Recreation Act of 1978" (PL 95-625); and, that it is now necessary to implement the afore-cited Federal Act and insure the realization of pinelands protection through the establishment of a regional planning and management commission empowered to prepare and oversee the implementation of a comprehensive management plan for the pinelands area.

The Legislature further finds and declares that a certain portion of the pinelands area is especially vulnerable to the environmental degradation of surface and ground waters which would be occasioned by the improper development or use thereof; that the degradation of such waters would result in a severe adverse impact upon the entire pinelands area; that it is necessary to designate this portion as a preservation area, wherein more stringent restrictions on the development and use of land should be utilized and public acquisition of land or interests therein should be concentrated; and, that in order to facilitate such acquisition, and otherwise to effectuate the provisions of this act and the Federal Act, it is further necessary to establish certain notice requirements and procedures for the purchase of land or interests therein in such area.

The Legislature further finds and declares that the current pace of random and uncoordinated development and construction in the pinelands area poses an immediate threat to the resources thereof, especially to the survival of rare, threatened and endangered plant and animal species and the habitat thereof, and to the maintenance of the existing high quality of surface and ground waters; that such development and construction increase the risk and extent of destruction of life and property which could be caused by the natural cycle of forest fires in this unique area; and, that, in order to effectuate the purposes and provisions of this act and the Federal Act, it is necessary to impose certain interim limitations upon the local approval of applications for development in the preservation area, and upon certain State and local approvals in the pinelands area, all as hereinafter provided.

L.1979, c. 111, s. 2, eff. June 28, 1979.



Section 13:18A-3 - Definitions.

13:18A-3 Definitions.

3. As used in this act:

a. "Agricultural or horticultural purposes" or "agricultural or horticultural use" means any production of plants or animals useful to man, including but not limited to: forages or sod crops; grains and feed crops; dairy animals and dairy products; poultry and poultry products; livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, and including the breeding and grazing of any or all of such animals; bees and apiary products; fur animals; aquatic organisms as part of aquaculture; trees and forest products; fruits of all kinds, including grapes, nuts and berries; vegetables; nursery, floral, ornamental and greenhouse products; or any land devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agency of the Federal Government;

b. "Application for development" means the application form and all accompanying documents required by municipal ordinance for approval of a subdivision plat, site plan, planned development, conditional use, zoning variance or other permit as provided in the "Municipal Land Use Law," P.L.1975, c. 291 (C. 40:55D-1 et seq.), for any use, development or construction other than the improvement, expansion or reconstruction of any single-family dwelling unit or appurtenance thereto, or the improvement, expansion, construction or reconstruction of any structure used exclusively for agricultural or horticultural purposes;

c. "Commission" means the Pinelands Commission created by section 4 of this act;

d. "Comprehensive management plan" means the plan prepared and adopted by the commission pursuant to section 7 of this act;

e. "Council" means the Pinelands Municipal Council created by section 6.1 of this act;

f. "Federal Act" means section 502 of the "National Parks and Recreation Act of 1978" (Pub.L. 95-625);

g. "Major development" means any division or subdivision of land into five or more parcels; any construction or expansion of any housing development of five or more dwelling units; any construction or expansion of any commercial or industrial use or structure on a site of more than three acres; or any grading, clearing or disturbance of any area in excess of 5,000 square feet for other than agricultural or horticultural purposes;

h. "Pinelands area" means that area so designated by subsection a. of section 10 of this act;

i. "Pinelands National Reserve" means the approximately 1,000,000 acre area so designated by the Federal Act and generally depicted on the map entitled "Pinelands National Reserve Boundary Map" numbered NPS/80,011A and dated September, 1978;

j. "Preservation area" means that portion of the pinelands area so designated by subsection b. of section 10 of this act;

k. "Protection area" means that portion of the pinelands area not included within the preservation area;

l. "Aquaculture" means the propagation, rearing, and subsequent harvesting of aquatic organisms in controlled or selected environments, and the subsequent processing, packaging and marketing and shall include but need not be limited to, activities to intervene in the rearing process to increase production such as stocking, feeding, transplanting and providing for protection from predators. "Aquaculture" shall not include the construction of facilities and appurtenant structures that might otherwise be regulated pursuant to any other State or federal law or regulation;

m. "Aquatic organism " means and includes, but need not be limited to, finfish, mollusks, crustaceans, and aquatic plants which are the property of a person engaged in aquaculture.

L.1979,c.111,s.3; amended 1997, c.236, s.35.



Section 13:18A-4 - Pinelands Commission; Establishment; Allocation Within Department Of Environmental Protection

13:18A-4. Pinelands commission; establishment; allocation within department of environmental protection
a. There is hereby established a public body corporate and politic, with corporate succession, to be known as the "Pinelands Commission." The commission shall constitute a political subdivision of the State established as an instrumentality exercising public and essential governmental functions, and the exercise by the commission of the powers and duties conferred by this act and by the Federal Act shall be deemed and held to be an essential governmental function of the State. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is hereby allocated within the Department of Environmental Protection, but, notwithstanding said allocation, the commission shall be independent of any supervision or control by such department or by the commissioner or any officer or employee thereof.

b. In addition to the powers and duties herein provided, the Pinelands Commission shall constitute the planning entity authorized in the Federal Act and shall exercise all the powers and duties as may be necessary in order to effectuate the purposes and provisions thereof.

c. Any action taken prior to the effective date of this act by the planning entity established pursuant to the Federal Act shall continue with full force and effect as an action of the commission established hereunder.

L.1979, c. 111, s. 4, eff. June 28, 1979.



Section 13:18A-5 - Members; Appointment; Qualifications; Terms Of Office; Vacancies; Removal; Oath; Reimbursement Of Expenses; Vote Necessary; Chairman; Executive Director; Veto By Governor

13:18A-5. Members; appointment; qualifications; terms of office; vacancies; removal; oath; reimbursement of expenses; vote necessary; chairman; executive director; veto by Governor
a. The commission shall consist of 15 members to be appointed and qualified as follows:

(1) Seven residents of the State, appointed by the Governor, with the advice and consent of the Senate, except as otherwise provided herein;

(2) Seven residents of the State, one resident each of the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester and Ocean, appointed by the board of chosen freeholders of each such county; provided, however, that in any county operating under the county executive plan or county supervisor plan pursuant to the provisions of the "Optional County Charter Law," P.L.1972, c. 154 (C. 40:41A-1 et seq.), such appointment shall be made by the county executive or the county supervisor, as the case may be;

(3) One member to be appointed by the Secretary of the United States Department of the Interior.

Any appointments made prior to the effective date of this act by the Governor or by any of the respective counties to the planning entity established pursuant to the Federal Act shall be considered appointments made to the commission, and no such gubernatorial appointment shall be subject to the advice and consent of the Senate.

b. Commission members shall serve for terms of 3 years; provided, however, that of the first members appointed by the Governor, two shall serve 3 year terms, two shall serve 2 year terms and three shall serve 1 year terms; and provided further, however, that of the first members appointed by the respective counties, such members appointed from Atlantic and Burlington counties shall serve 1 year terms, such members appointed from Camden and Cape May counties shall serve 2 year terms, and such members appointed from Cumberland, Gloucester and Ocean counties shall serve 3 year terms. Each member shall serve for the term of his appointment and until his successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment for the unexpired term only. The membership of the entire commission shall include residents of the pinelands area who represent economic activities, such as agriculture, in the area, as well as residents of the State who represent conservation interests.

c. Any member of the commission may be removed by the appointing authority, for cause, after a public hearing.

d. Each member of the commission, before entering upon his duties, shall take and subscribe an oath to perform the duties of his office faithfully, impartially, and justly to the best of his ability. A record of such oaths shall be filed in the Office of the Secretary of State.

e. The members of the commission shall serve without compensation, but the commission may, within the limits or funds appropriated or otherwise made available for such purposes, reimburse its members for necessary expenses incurred in the discharge of their official duties.

f. The powers of the commission shall be vested in the members thereof in office, and a majority of the total authorized membership of the commission shall be required to exercise its powers at any meeting thereof. No alternate or designee of any commission member shall exercise any power to vote on any matter pending before the commission.

g. The Governor shall designate one of the members of the commission as chairman. The commission shall appoint an executive director, who shall be the chief administrative officer thereof. The executive director shall serve at the pleasure of the commission, and shall be a person qualified by training and experience to perform the duties of his office.

h. A true copy of the minutes of every meeting of the commission shall be prepared and forthwith delivered to the Governor. No action taken at such meeting by the commission shall have force or effect until 10 days, exclusive of Saturdays, Sundays and public holidays, after such copy of the minutes shall have been so delivered; provided, however, that no action taken with respect to the adoption of the comprehensive management plan, or any portion thereof, shall have force or effect until 30 days, exclusive of Saturdays, Sundays and public holidays, after such copy of the minutes shall have been so delivered. If, in said 10-day period, or 30-day period, as the case may be, the Governor returns such copy of the minutes with a veto of any action taken by the commission at such meeting, such action shall be null and void and of no force and effect.

L.1979, c. 111, s. 5, eff. June 28, 1979. Amended by L.1980, c. 65, s. 1, eff. July 10, 1980.



Section 13:18A-5.1 - Pinelands Commission, Approval For Certain Reconstruction Of Single Family Dwellings, Exempt.

13:18A-5.1 Pinelands Commission, approval for certain reconstruction of single family dwellings, exempt.

1. a. Except for the development of an historic resource as designated by the Pinelands Commission, a person shall be exempt from the Pinelands Commission approval of an application for development pursuant to section 14 of P.L.1979, c.111 (C.13:18A-15) for the improvement, expansion or reconstruction within five years of destruction or demolition of a single family dwelling or appurtenance thereto.

b.The Pinelands Commission, in reviewing any application for development for the improvement or reconstruction of a single family dwelling or appurtenance thereto five years or more after destruction or demolition of the single family dwelling, shall determine that such improvement or reconstruction is in conformance with the comprehensive management plan adopted pursuant to section 7 of P.L.1979, c.111 (C.13:18A-8) if the person submitting the application for development for the improvement or reconstruction demonstrates:

(1)the improvement or reconstruction does not involve an historic resource as designated by the Pinelands Commission;

(2)the improvement or reconstruction is performed within 25 years of the destruction or demolition of a single family dwelling unit or appurtenance thereto;

(3)the foundation of the demolished or destroyed single family dwelling unit is intact, will be used for the development and will constitute the footprint of the improvement or reconstruction; and

(4)the destroyed or demolished building was a single family dwelling.

The Pinelands Commission shall transmit any determination made pursuant to this subsection, in writing, to the person who submitted the application.

L.1999,c.389,s.1.



Section 13:18A-5.2 - Solar Panels Not Included In Certain Calculations Relative To Development In The Pinelands.

13:18A-5.2 Solar panels not included in certain calculations relative to development in the pinelands.

2.Notwithstanding the provisions of the comprehensive management plan or any rule or regulation to the contrary, the commission shall not include solar panels in any calculation of impervious surface or impervious cover that may be required for an application for development in the pinelands area.

As used in this section, "solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

L.2010, c.4, s.2.



Section 13:18A-6 - Powers.

13:18A-6 Powers.


6.The Pinelands Commission shall have the following powers:

a.To adopt and from time to time amend and repeal suitable bylaws for the management of its affairs;

b.To adopt and use an official seal and alter the same at its pleasure;

c.To maintain an office at such place or places in the pinelands area as it may designate;

d.To sue and be sued in its own name;

e.To appoint, retain and employ, without regard to the provisions of Title 11A of the New Jersey Statutes but within the limits of funds appropriated or otherwise made available for such purposes, such officers, agents, employees and experts as it may require, and to determine the qualifications, terms of office, duties, services and compensation therefor;

f.To apply for, receive, and accept, from any federal, State, or other public or private source, grants or loans for, or in aid of, the commission's authorized purposes;

g.To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the commission or to carry out any power expressly given in this act;

h.To conduct examinations and investigations, to hear testimony, taken under oath at public or private hearings, on any material matter, and to require attendance of witnesses and the production of books and papers;

i.To prepare and transmit to the Commissioner of Environmental Protection such recommendations for water quality standards for surface and ground waters in the pinelands area, or in tributaries and watersheds thereof, as the commission deems appropriate;

j.To prepare, promulgate, adopt, amend or repeal, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as are necessary in order to implement the provisions of this act;

k.To appoint advisory boards, commissions, or panels to assist in its activities;

l.To identify any lands in which the public acquisition of a fee simple or lesser interest therein is necessary or desirable in order to insure the preservation thereof, or to provide sites for public recreation, as well as any lands the beneficial use of which are so adversely affected by the restrictions imposed pursuant to this act as to require a guarantee of just compensation therefor, and to transmit such identifications to the affected local governments, the Commissioner of Environmental Protection and to the Secretary of the United States Department of Interior;

m.To call to its assistance and avail itself of the services of such employees of any State, county or municipal department, board, commission or agency as may be required and made available for such purposes;

n.To establish and change, in accordance with a fee schedule to be set forth by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), reasonable fees for services performed relating to development review applications filed with the commission as required by the Comprehensive Management Plan.

L.1979,c.111,s.6; amended 2003, c.117, s.30.



Section 13:18A-7 - Pinelands Municipal Council Established

13:18A-7. Pinelands Municipal Council established
6.1. a. There is hereby established a Pinelands Municipal Council, the membership of which shall consist of the mayor, or his designee, of each municipality located, in whole or in part, within the pinelands area.

b. (1) Fifteen members of the council shall constitute a quorum for the transaction of council business. Action may be taken and motions and resolutions adopted by the council at any meeting thereof by the affirmative vote of a majority of those members of the council in attendance.

(2)The council shall draft and adopt bylaws to govern the proceedings of the council.

c. (1) The council shall meet at the call of the chairperson of the council or upon the concurrence of a majority of the full membership of the council.

(2)Notice of the agenda for each meeting shall be mailed by the chairperson to all members of the council at least seven calendar days in advance of the date of the meeting .

d. The council shall appoint a chairperson from among its members and such other officers as may be necessary until such time as elections may be held therefor as provided pursuant to section 2 of P.L.1995, c.272 (C.13:18A-7.1).

e. (1) Members of the council shall serve without compensation, and each member shall serve only as long as he is the mayor or the designee of the mayor of the municipality he represents. The council may, within the limits of funds appropriated or otherwise made available for such purposes, reimburse its members for necessary expenses incurred in the discharge of their official duties.

(2)The council may, within the limits of funds appropriated or otherwise made available for such purposes, appoint such staff or hire such experts as it may require.

f. The commission shall submit to the council, for review, prior to final commission action thereon, the comprehensive management plan, and any revisions thereto, including the minimum standards for the adoption of municipal and county plans and ordinances concerning the development and use of land in the pinelands area. The commission may also submit to the council any other matter that the commission deems advisable.

g. The council shall review all matters submitted to it by the commission and shall state its position to the commission and to all members of the council within 60 days of the submission thereof.

h. The council may make recommendations to the commission on any matters it deems advisable whether or not the matter was submitted to the council by the commission. The council shall mail to all members of the council any recommendations made to the commission at the time that the recommendations are submitted to the commission. Members of the council may provide comments to the commission regarding the recommendations.

L.1979,c.111,s.6.1; amended 1995,c.272,s.1.



Section 13:18A-7.1 - Election Of Officers By Council

13:18A-7.1. Election of officers by council
2. a. The council shall annually elect from among its members a chairperson, vice-chairperson, secretary, and treasurer. The term of office for each of those offices shall be one year, commencing April 1st and extending to March 31st of the following year. If for any reason an officer of the council is no longer a member of the council as defined pursuant to subsection a. of section 6.1 of P.L.1979, c.111 (C.13:18A-7), the officer shall be deemed to have resigned from the office as of the date of loss of membership and the office shall be deemed vacant. In the event of a vacancy in the office of the chairperson, the vice-chairperson shall assume the duties of the office of chairperson until the next annual election as provided in subsection b. of this section. An incumbent officer shall be eligible for reelection to the same or a different office, if nominated.

b. Elections for the offices of chairperson, vice-chairperson, secretary, and treasurer of the council shall be conducted each year in the following manner:

(1)Between January 15th and January 25th, the chairperson of the council shall notify by mail all members of the council that they may submit nominations for the various offices on the council. Nominations shall be accepted if received at the address specified on the notice by February 10th.

(2)Ballots shall be prepared listing the nominations submitted for the various offices and shall be mailed to all members of the council by February 15th. Members of the council shall submit their marked ballots by mail to the address specified on the ballot. Only ballots postmarked by March 1st shall be accepted. The ballots shall be counted, and the results of the election announced, at a meeting of the council held not later than March 10th. For each office, the nominee on the ballot receiving the most votes after all properly submitted marked ballots have been counted shall be declared the winner.

(3)Notwithstanding the provisions of paragraphs (1) and (2) of this subsection to the contrary, the election of officers first held pursuant to the requirements of this section shall be conducted on behalf of the council, and the ballots counted and results of the election announced, by the Secretary of State; thereafter, each such annual election shall be conducted by the council through its officers as prescribed in this section.

L.1995,c.272,s.2.



Section 13:18A-8 - Comprehensive Management Plan; Preparation And Adoption; Contents

13:18A-8. Comprehensive management plan; preparation and adoption; contents
The commission shall, on or before August 8, 1980, and after public hearings held in the pinelands area and in other areas of the State at places of its choosing, prepare and adopt a comprehensive management plan for the pinelands area. The portion or portions of the comprehensive management plan applicable to the preservation area shall be adopted on or before August 8, 1980. The portion or portions of the comprehensive management plan applicable to the protection area shall be adopted on or after November 14, 1980, but in no case later than December 15, 1980, and shall take effect on the thirty-first day following adoption, except as otherwise expressly provided in subsection h. of section 5 of P.L.1979, c. 111 (C. 13:18A-5). Such plan shall be periodically revised and updated, after public hearings, and shall include, but need not necessarily be limited to:

a. A resource assessment which:

(1) Determines the amount and type of human development and activity which the ecosystem of the pinelands area can sustain while still maintaining the overall ecological values thereof, with special reference to ground and surface water supply and quality; natural hazards, including fire; endangered, unique, and unusual plants and animals and biotic communities; ecological factors relating to the protection and enhancement of blueberry, cranberry and other agricultural production or activity; air quality; and other appropriate considerations affecting the ecological integrity of the pinelands area;

(2) Includes an assessment of scenic, aesthetic, cultural, open space, and outdoor recreation resources of the area, together with a determination of overall policies required to maintain and enhance such resources; and

(3) Utilizes soil resources information from the National Co-operative Soil Survey and the soil conservation districts in the pinelands area.

b. A map showing the detailed boundary of the Pinelands National Reserve, such map to delineate:

(1) Major areas within the boundary which are of critical ecological importance;

(2) Major areas and resources adjacent to the boundary that have significance to the ecological integrity of the Pinelands National Reserve; and

(3) Areas of scenic, open space, cultural, and recreational significance.

c. The map prepared pursuant to subsection c. of section 10 of this act.

d. A land use capability map and a comprehensive statement of policies for planning and managing the development and use of land in the pinelands area, which policies shall:

(1) Consider and detail the application of a variety of land and water protection and management techniques, including but not limited to, zoning and regulation derived from State and local police powers, development and use standards, permit systems, acquisition of conservation easements and other interest in land, public access agreements with private landowners, purchase of land for resale or lease-back, fee acquisition of public recreation sites and ecologically sensitive areas, transfer of development rights, dedication of private lands for recreation or conservation purposes and any other appropriate method of land and water protection and management which will help meet the goals and carry out the policies of the management plan;

(2) Include a policy for the use of State and local police power responsibilities to the greatest extent practicable to regulate the use of land and water resources in a manner consistent with the purposes and provisions of this act and the Federal Act; and

(3) Recognize existing economic activities within the area and provide for the protection and enhancement of such activities as farming, forestry, proprietary recreational facilities, and those indigenous industries and commercial and residential developments which are consistent with such purposes and provisions.

e. A coordination and consistency component which details the ways in which local, State, and Federal programs and policies may best be coordinated to promote the goals and policies of the management plan, and which details how land, water, and structures managed by governmental or non-governmental entities in the public interest within the pinelands area may be integrated into the management plan.

f. A public use component including, but not limited to, a detailed program to inform the public of appropriate uses of the pinelands area.

g. A financial component, together with a cash flow timetable which:

(1) Details the cost of implementing the management plan, including, but not limited to, payments in lieu-of-taxes, acquisition, within 5 years of the effective date of this act, of fee simple or other interests in lands for preservation or recreation purposes, compensation guarantees, general administrative costs, and any anticipated extraordinary or continuing costs; and

(2) Details the sources of revenue for covering such costs, including, but not limited to, grants, donations, and loans from local, State, and Federal departments and agencies, and from the private sector.

h. A program to provide for the maximum feasible local government and public participation in the management of the pinelands area.

i. A program for State and local governmental implementation of the comprehensive management plan and the various elements thereof in a manner that will insure the continued, uniform, and consistent protection of the pinelands area in accord with the purposes and provisions of this act and the Federal Act, including:

(1) Minimum standards for the adoption, as required in section 11 of this act, of municipal and county plans and ordinances concerning the development and use of land in the pinelands area, including, but not limited to, standards for minimum lot sizes and stream setbacks, maximum appropriate population densities, and regulated or prohibited uses for specific portions of the pinelands area; and

(2) Such guidelines for any State or local agencies as may be prepared by the commission pursuant to section 12 hereof.

j. In conjunction with existing State programs and planning processes, a plan to implement the provisions of the "Clean Water Act" (P.L. 95-217) and the "Safe Drinking Water Act" (P.L. 93-523) which pertain to the surface and ground water of the Pinelands National Reserve;

k. The report transmitted to the commission by the Department of Environmental Protection pursuant to section 22 of this act.

L.1979, c. 111, s. 7, eff. June 28, 1979. Amended by L.1980, c. 65, s. 2, eff. July 10, 1980.



Section 13:18A-8.1 - Certain Field Sports Conducted In Pinelands Area Deemed Low Intensity Recreational Use.

13:18A-8.1 Certain field sports conducted in pinelands area deemed low intensity recreational use.
1.Field sports, including but not limited to soccer and soccer tournaments, conducted or occurring in an agricultural production area within the pinelands area, shall constitute a low intensity recreational use under the comprehensive management plan adopted pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), provided that no permanent structure is established to accommodate the use.

L.2015, c.285, s.1.



Section 13:18A-9 - Goals Of Comprehensive Management Plan

13:18A-9. Goals of comprehensive management plan
a. The goal of the comprehensive management plan with respect to the entire pinelands area shall be to protect, preserve and enhance the significant values of the resources thereof in a manner which is consistent with the purposes and provisions of this act and the Federal Act.

b. The goals of the comprehensive management plan with respect to the protection area shall be to:

(1) Preserve and maintain the essential character of the existing pinelands environment, including the plant and animal species indigenous thereto and the habitat therefor;

(2) Protect and maintain the quality of surface and ground waters;

(3) Promote the continuation and expansion of agricultural and horticultural uses;

(4) Discourage piecemeal and scattered development; and

(5) Encourage appropriate patterns of compatible residential, commercial and industrial development, in or adjacent to areas already utilized for such purposes, in order to accommodate regional growth influences in an orderly way while protecting the pinelands environment from the individual and cumulative adverse impacts thereof.

c. The goals of the comprehensive management plan with respect to the preservation area shall be to:

(1) Preserve an extensive and contiguous area of land in its natural state, thereby insuring the continuation of a pinelands environment which contains the unique and significant ecological and other resources representative of the pinelands area;

(2) Promote compatible agricultural, horticultural and recreational uses, including hunting, fishing and trapping, within the framework of maintaining a pinelands environment;

(3) Prohibit any construction or development which is incompatible with the preservation of this unique area;

(4) Provide a sufficient amount of undeveloped land to accommodate specific wilderness management practices, such as selective burning, which are necessary to maintain the special ecology of the preservation area; and

(5) Protect and preserve the quantity and quality of existing surface and ground waters.

L.1979, c. 111, s. 8, eff. June 28, 1979.



Section 13:18A-10 - Consultations; Adoption; Submission Of Plan; Development, Construction Or Disturbance Of Land; Conformance To Plan; Waiver; Rules And Regulations

13:18A-10. Consultations; adoption; submission of plan; development, construction or disturbance of land; conformance to plan; waiver; rules and regulations
a. During the development of the comprehensive management plan, the commission shall consult with appropriate officials of local governments, including the council, and State or Federal agencies with jurisdiction over lands, waters and natural resources within the pinelands area, with interested professional, scientific, and citizen organizations, and with any citizens advisory committee which may be established by the Governor. The commission shall review all relevant existing information and studies on the pinelands area including, but not limited to, the report of the committee created pursuant to Executive Order 56, issued May 28, 1977.

b. Upon the adoption thereof, the comprehensive management plan shall be submitted to the Governor and to the Legislature. The commission shall further submit such plan to the Secretary of the United States Department of Interior, as provided in the Federal Act.

c. Subsequent to the adoption of the comprehensive management plan, the provisions of any other law, ordinance, rule or regulation to the contrary notwithstanding, no application for development within the pinelands area shall be approved by any municipality, county or agency thereof, and no State approval, certificate, license, consent, permit, or financial assistance for the construction of any structure or the disturbance of any land within such area shall be granted, unless such approval or grant conforms to the provisions of such comprehensive management plan; provided, however, that the commission is hereby authorized to waive strict compliance with such plan or with any element or standard contained therein, upon finding that such waiver is necessary to alleviate extraordinary hardship or to satisfy a compelling public need, is consistent with the purposes and provisions of this act and the Federal Act, and would not result in substantial impairment of the resources of the pinelands area; and provided further, however, that the commission shall, within 90 days of the effective date of this act, and after public hearing thereon, adopt rules and regulations which specify the standards for determining such extraordinary hardship, compelling public need, consistency and substantial impairment.

L.1979, c. 111, s. 9, eff. June 28, 1979.



Section 13:18A-11 - Boundaries Of Pinelands And Preservation Areas; Official State Planning Maps Of Pinelands National Reserve, And Pinelands, Protection And Preservation Areas

13:18A-11. Boundaries of pinelands and preservation areas; official state planning maps of Pinelands National Reserve, and pinelands, protection and preservation areas
a. The pinelands area shall consist of all that area within the boundaries described herein:

Beginning at the intersection of the abandoned-right-of-way of the Pennsylvania Railroad and the Garden State Parkway near south Toms River; thence southerly along the Garden State Parkway to its intersection with the boundary of the Bass River State Forest; thence southerly, and then westerly, along the Bass River State Forest boundary to its intersection with the Garden State Parkway; thence southerly along the Garden State Parkway to its intersection with Atlantic County Alternate Route 559; thence northwesterly along Atlantic County Alternate Route 559 to its intersection with Atlantic County Route 559 at Gravelly Run; thence northwesterly along Atlantic County Route 559 to its intersection with U.S. 40 and N.J. Route 50 at Mays Landing; thence westerly along U.S. 40 and N.J. Route 50 to their intersection with N.J. Route 50; thence southerly on N.J. Route 50 to its intersection with Buck Hill Road near Buck Hill; thence westerly along Buck Hill Road (River Road) to its intersection with N.J. Route 49; thence southeasterly along N.J. Route 49 to its intersection with N.J. Route 50; thence southeasterly along N.J. Route 50 to its intersection with Cape May County Route 610; thence southwesterly along Cape May County Route 610 to its intersection with N.J. Route 47 at Dennisville; thence northwesterly along N.J. Route 47 to its intersection with the east bank of the Manamuskin River; thence northerly along the east bank of the Manamuskin River to N.J. Route 49; thence northwesterly along N.J. Route 49 to its intersection with Cumberland County Route 671; thence northerly along Cumberland County Route 671 and then Atlantic County Route 671 (both known as Union Road) to Atlantic County Route 557; thence northwesterly along Atlantic County Route 557 to its intersection with U.S. Route 40; thence northwesterly along U.S. Route 40 to its intersection with Gloucester County Route 555; thence northerly along Gloucester County Route 555 to its intersection with U.S. Route 322 and Gloucester County Route 536; thence easterly along Gloucester County Route 536 (known as New Brooklyn Road) to its intersection with Camden County Route 705 at New Brooklyn Lake; thence northerly along the western shoreline of New Brooklyn Lake to the east bank of the main stem of the Great Egg Harbor River; thence northerly along the east bank of the main stem of the Great Egg Harbor River to its intersection with the east bank of Tinkers Branch; thence northeasterly along the east bank of Tinkers Branch to its intersection with the corporate boundary of Berlin Borough; thence easterly along the Berlin Borough corporate boundary to its intersection with the boundary of that area designated as the critical area for sewerage purposes pursuant to the provisions of P.L.1954, c. 199 (C. 58:11-23 et seq.), as amended, and as implemented by N.J.A.C. 7:9-10.1 et seq.; thence northerly and then easterly along such critical area boundary to its intersection with the Burlington County-Camden County boundary; thence northerly along the Burlington County-Camden County boundary to its intersection with N.J. Route 73; thence northerly along N.J. Route 73 to its intersection with Braddock Mill Road; thence easterly along Braddock Mill Road to its intersection with Tomlinson Mill Road; thence northeasterly along Tomlinson Mill Road to its intersection with Kettle Run Road; thence northerly along Kettle Run Road, then along Willow Corner-Tomlinson Mill Road, to its intersection with South Elmwood Road; thence easterly, then northerly along South Elmwood Road to its intersection with East Main Street; thence easterly along East Main Street to its intersection with Marlton Pike; thence northeasterly along Marlton Pike to its intersection with N.J. Route 70; thence easterly along N.J. Route 70 to its intersection with U.S. Route 206; thence northerly along U.S. Route 206 to its intersection with Burlington County Route 530; thence easterly along Burlington County Route 530 to the corporate boundary of Pemberton Borough; thence southerly, then easterly, then northerly, and then westerly, along the Pemberton Borough corporate boundary to its intersection with Burlington County Route 616; thence northerly along Burlington County Route 616 to its intersection with Burlington County Route 663; thence northerly along Burlington County Route 663 to its intersection with the corporate boundary of Springfield Township; thence easterly along the Springfield Township corporate boundary to its intersection with the boundary of the Fort Dix Military Reservation/McGuire Air Force Base; thence easterly along the boundary of the Fort Dix Military Reservation/McGuire Air Force Base to its intersection with Ocean County Route 539; thence northwesterly along Ocean County Route 539 to its intersection with Ocean County Route 528; thence northeasterly along Ocean County Route 528 to its intersection with Ocean County Route 547; thence southerly along Ocean County Route 547 to its intersection with Ocean County Route 527; thence southeasterly along Ocean County Route 527 to its intersection with the Central Railroad of New Jersey tracks; thence southwesterly along the tracks of the Central Railroad of New Jersey to the junction with the abandoned right-of-way of the Pennsylvania Railroad near Whiting; thence easterly along the abandoned Pennsylvania Railroad right-of-way to its intersection with the Garden State Parkway near South Toms River, at the point of origin.

b. The preservation area shall consist of all that area within the boundaries described herein:

Beginning at the crossing of the Mullica River and the Garden State Parkway; thence southerly along the Garden State Parkway to its intersection with Atlantic County Route 624; thence northwesterly along Atlantic County Route 624 to its intersection with Atlantic County Route 563; thence northwesterly along Atlantic County Route 563 to its intersection with Elwood-Weekstown Road at Weekstown; thence westerly along Elwood-Weekstown Road to its intersection with Atlantic County Route 643; thence northwesterly along Atlantic County Route 643 to an unnamed local road south of Nescochague Lake; thence westerly along such unnamed local road to its intersection with Atlantic County Route 542; thence northeasterly along Atlantic County Route 542 to its intersection with the boundary of Wharton State Forest; thence northwesterly along the Wharton State Forest boundary to its intersection with the Mullica River; thence westerly along the Mullica River to its intersection with the corporate boundary of Medford Township; thence northerly along the Medford Township corporate boundary to its intersection with the boundary of that area designated as the critical area for sewerage purposes pursuant to the provisions of P.L.1954, c. 199 (C. 58:11-23 et seq.), as amended, and as implemented by N.J.A.C. 7:9-10.1 et seq.; thence northeasterly along such critical area boundary to its intersection with the boundary of Wharton State Forest; thence easterly along the Wharton State Forest boundary to its intersection with Medford-Atsion Road, south of Dellette; thence northerly along Medford-Atsion Road to its intersection with Willow Grove Road; thence northeasterly along Willow Grove Road to its intersection with Stokes Road; thence southerly along Stokes Road to its intersection with Burnt House Road; thence northeasterly along Burnt House Road to its intersection with Fork Neck Road; thence southerly, then easterly along Fork Neck Road to its intersection with Dingletown Road; thence northeasterly along Dingletown Road to its intersection with Hampton Gate-Caranza Road; thence northwesterly along Hampton Gate-Caranza Road to its intersection with Burlington County Route 532; thence easterly on Burlington County Route 532 to its intersection with Patty Bowker Road and Irick's Causeway Road; thence northeasterly along Irick's Causeway Road to its intersection with Vincentown-South Park Road; thence southeasterly along Vincentown-South Park Road to its intersection with Sooy Place Road; thence easterly along Sooy Place Road to its intersection with the corporate boundary of Woodland Township; thence northwesterly, then northeasterly, along the Woodland Township corporate boundary to its intersection with the boundary of Lebanon State Forest and Burlington County Route 644 at Four Mile Circle; thence northwesterly, then northeasterly, then southeasterly, along the Lebanon State Forest boundary to its intersection with N.J. Route 70; thence northeasterly along N.J. Route 70 to its intersection with the Lebanon State Forest boundary at a point approximately one-half mile west of the intersection of N.J. Route 70 and Burlington County Route 530; thence westerly, and then northerly, along the Lebanon State Forest boundary to its intersection with the boundary of the Fort Dix Military Reservation near South Boundary Road; thence northwesterly along the Fort Dix Military Reservation boundary to its intersection with Burlington County Route 667; thence northerly along Burlington County Route 667 to its intersection with the northern boundary of the Fort Dix Military Reservation; thence easterly along the Fort Dix Military Reservation boundary to its intersection with the boundary of the Colliers Mills Fish and Wildlife Management Area; thence northerly along the Colliers Mills Fish and Wildlife Management Area boundary to its intersection with Ocean County Route 528; thence northeasterly along Ocean County Route 528 to its easternmost intersection with the Colliers Mills Fish and Wildlife Management Area boundary; thence southerly along the Colliers Mills Fish and Wildlife Management Area boundary to its intersection with the boundary of the Lakehurst Naval Air Station; thence easterly, then southerly, and then westerly along the Lakehurst Naval Air Station boundary to its intersection with an unnamed local road at the northeastern corner of the boundary of the Manchester Fish and Wildlife Management Area; thence southerly along such unnamed local road, then along Beckerville Road, to its intersection with N.J. Route 70; thence southwesterly along N.J. Route 70 to its intersection with the boundary of the Fort Dix Military Reservation; thence southerly, and then northwesterly, along the Fort Dix Military Reservation boundary to its intersection with the boundary of the Lebanon State Forest; thence southerly along the Lebanon State Forest Boundary to its intersection with the boundary of the Pasadena Fish and Wildlife Management Area; thence southeasterly along the Pasadena Fish and Wildlife Management Area boundary to its intersection with the northern ridge line of the Cedar Creek Drainage Basin; thence northeasterly along the northern ridge line of the Cedar Creek Drainage Basin to its intersection with the Garden State Parkway; thence southerly along the Garden State Parkway to its intersection with the southern ridge line of the Cedar Creek Drainage Basin; thence southwesterly along the southern ridge line of the Cedar Creek Drainage Basin to its intersection with the boundary of the Greenwood Forest Fish and Wildlife Management Area; thence southeasterly along the Greenwood Forest Fish and Wildlife Management Area to its intersection with N.J. Route 72; thence northwesterly along N.J. Route 72 to its intersection with the East Branch of the Oswego River; thence southerly along the East Branch of the Oswego River to its intersection with Ocean County Route 539; thence southerly along Ocean County Route 539 to its intersection with the boundary of the Stafford Forge Fish and Wildlife Management Area; thence southeasterly along the Stafford Forge Fish and Wildlife Management Area to its intersection with the north bank of Governors Branch Creek; thence easterly along the north bank of Governors Branch Creek to its intersection with the boundary of the Stafford Forge Fish and Wildlife Management Area; thence easterly along the Stafford Forge Fish and Wildlife Management Area boundary to its intersection with the Garden State Parkway; thence southerly along the Garden State Parkway to its intersection with the boundary of Bass River State Forest; thence southerly, and then westerly, along the Bass River State Forest boundary to its intersection with the Garden State Parkway; thence southerly along the Garden State Parkway to its intersection with the east bank of the Bass River; thence northerly along the east bank of the Bass River to its intersection with the east bank of the East Branch of the Bass River; thence northerly along the east bank of the East Branch of the Bass River to its intersection with the Atlantic City Electric Company transmission line; thence westerly, and then southwesterly, along the Atlantic City Electric Company transmission line to its intersection with Burlington County Route 542; thence easterly along Burlington County Route 524 to its intersection with Burlington County Route 167; thence southerly along Burlington County Route 167 to its intersection with the Garden State Parkway at exit 50S; thence southerly along the Garden State Parkway to the crossing of the Mullica River, at the point of origin.

c. The commission shall, within 120 days of the effective date of this act, prepare a detailed map of the Pinelands National Reserve, the pinelands area, the protection area and the preservation area. Such map shall include, but need not be limited to, the location of all major waterways, roads, and publicly-owned lands in such areas, as well as a depiction of the boundaries of every county and municipality which is located in whole or in part within such areas. Such map shall be transmitted to the governing body of every such county and municipality, shall be published in the New Jersey Register and in at least two newspapers circulating within the affected areas, within 150 days of said effective date, and shall be submitted to the Governor and the Legislature as the official State planning maps of the Pinelands National Reserve, the pinelands area, the protection area and the preservation area.

L.1979, c. 111, s. 10, eff. June 28, 1979.



Section 13:18A-12 - Master Plan Revisions

13:18A-12. Master plan revisions
a. The provisions of any other law, ordinance, rule or regulation to the contrary notwithstanding, within one year of the date of the adoption of the comprehensive management plan, or any revision thereof, each county located in whole or in part in the pinelands area shall submit to the commission such revisions of the county master plan as may be necessary in order to implement the objectives of the comprehensive management plan and conform with the minimum standards contained therein. After receiving and reviewing such revisions, as applicable to the development and use of land in the pinelands area, the commission shall approve, reject, or approve with conditions said revised plans, as it deems appropriate, after public hearing, within 60 days of the submission thereof.

Upon rejecting or conditionally approving any such revised plan, the commission shall identify such changes therein that it deems necessary for commission approval thereof, and the relevant county shall adopt and enforce such plan, as so changed.

b. Within one year of the date of the adoption of the comprehensive management plan, or any revision thereof, each municipality located in whole or in part in the pinelands area shall submit to the commission such revisions of the municipal master plan and local land use ordinances as may be necessary in order to implement the objectives of the comprehensive management plan and conform with the minimum standards contained therein. After receiving and reviewing such revisions, as applicable to the development and use of land in the pinelands area, the commission shall approve, reject, or approve with conditions said revised plans and ordinances, as it deems appropriate, after public hearing, within 120 days of the date of the submission thereof. The number of low or moderate income housing units provided for in the revised plan shall not be used by the commission as a criterion for the approval, rejection, or conditional approval of the revised plan.

Upon rejecting or conditionally approving any such revised plan or ordinance, the commission shall identify such changes therein that it deems necessary for commission approval thereof, and the relevant municipality shall adopt and enforce such plan or ordinance, as so changed.

The commission may, as herein provided, delegate the review of any municipal master plan or land use ordinance to the planning board of the county wherein such municipality is located. Any such delegation shall be made only: (1) upon a finding by the commission that such delegation is consistent with the purposes and provisions of this act and the Federal Act; (2) if the commission has approved the master plan for such county; and (3) at the request of the governing body of such county. The results of any such county planning board review shall be transmitted to the commission prior to the commission's review and approval of any such municipal master plan or ordinance.

c. In the event that any county or municipality fails to adopt or enforce an approved revised master plan or implementing land use ordinances, as the case may be, including any condition thereto imposed by the commission, the commission shall adopt and enforce such rules and regulations as may be necessary to implement the minimum standards contained in the comprehensive management plan as applicable to any such county or municipality.

d. Any approval of any application for development granted by any municipality, county, or agency thereof in violation of the provisions of this section shall be null and void and of no force and effect at law or equity.

L. 1979, c. 111, s. 11; amended by L. 1987, c. 267, s. 1.



Section 13:18A-13 - Guidelines For Location And Construction; Periodic Revision And Transmittal To State, County And Municipal Agencies

13:18A-13. Guidelines for location and construction; periodic revision and transmittal to state, county and municipal agencies
In order to assure that the actions, decisions, determinations and rulings of the State, county and municipal governments shall, to the maximum extent practicable and feasible, conform with the comprehensive management plan adopted by the commission pursuant to section 7 of this act, the commission shall prepare, periodically revise and transmit to all State, county or municipal agencies empowered to finance or construct any capital project within the pinelands area, and to all State agencies empowered to grant or deny any approval, certificate, license, consent, or permit for the construction of any structure or the disturbance of land therein, such guidelines for the location and construction of such capital projects or for the granting of any such approval, certificate, license, consent, permit, or financial assistance, as the case may be, as the commission deems necessary and appropriate.

L.1979, c. 111, s. 12, eff. June 28, 1979.



Section 13:18A-14 - Approvals, Certificates, Licenses, Consents, Permits Or Financial Assistance For Construction Of Structure Or Disturbance Of Land; Prohibition Prior To Adoption Of Plan And Revisions; Exceptions

13:18A-14. Approvals, certificates, licenses, consents, permits or financial assistance for construction of structure or disturbance of land; prohibition prior to adoption of plan and revisions; exceptions
Subsequent to the effective date of this act, the provisions of any other law, ordinance, rule or regulation to the contrary notwithstanding:

a. No State department, division, commission, authority, council, agency or board shall grant any approval, certificate, license, consent, permit or financial assistance for the construction of any structure or the disturbance of any land within the pinelands area, for other than agricultural or horticultural purposes prior to the adoption of the comprehensive management plan; provided, however, that such grant may be made for such construction or disturbance within the protection area prior to such adoption if the commission finds that such grant is necessary to alleviate extraordinary hardship, or to satisfy a compelling public need, or is consistent with the purposes and provisions of this act and the Federal Act, and would not result in substantial impairment of the resources of the pinelands area; and provided further, however, that such grant may be made for such construction or disturbance within the preservation area if the commission finds that such grant is necessary to alleviate extraordinary hardship or to satisfy a compelling public need, and is consistent with the purposes and provisions of this act and the Federal Act, and would not result in substantial impairment of the resources of the pinelands area.

b. No application for a major development in the protection area shall be approved by any municipality, county or agency thereof, prior to the adoption of the comprehensive management plan; provided, however, that such an application may be approved if the commission finds that such approval is necessary to alleviate extraordinary hardship or to satisfy a compelling public need, or is consistent with the purposes and provisions of this act and the Federal Act, and would not result in substantial impairment of the resources of the pinelands area.

c. No application for development in the preservation area shall be approved by any municipality, county, or agency thereof prior to the adoption of the comprehensive management plan and the approval, pursuant to section 11 of this act, of the master plan and land use ordinances applicable to any such municipality, county, or agency thereof; provided, however, that such an application may be approved prior to such adoption and approval if the commission finds that such approval is necessary to alleviate extraordinary hardship or to satisfy a compelling public need, and is consistent with the purposes and provisions of this act and the Federal Act, and would not result in substantial impairment of the resources of the pinelands area.

d. Any approval, certificate, license, consent, permit, or financial assistance granted in violation of this section shall be null and void and of no force and effect at law or equity.

e. The commission shall, within 90 days of the effective date of this act, and after public hearing thereon, adopt rules and regulations which specify the standards for determining such extraordinary hardship, compelling public need, consistency and substantial impairment for the purposes of this section.

f. The executive director is hereby authorized and directed to review all requests or applications for a commission finding pursuant to this section and to make such recommendations thereon to the commission as he shall deem appropriate; provided, however, that the commission shall take final action on all such requests or applications.

g. Nothing in this section shall prohibit the granting of any State, county or municipal approval, certificate, license, consent or permit for the construction of any single family residence upon any existing lot in the protection area, provided that (1) the lot upon which such residence would be constructed was owned, as of February 7, 1979, by the person who would occupy such residence; and (2) that sewage treatment facilities, within the capacity of an existing sewage treatment plant, are available to service such residence, or, where no such facilities are available, that such residence would be constructed upon a lot greater than one acre.

L.1979, c. 111, s. 13, eff. June 28, 1979.



Section 13:18A-15 - Pinelands Development Applications

13:18A-15. Pinelands development applications
Subsequent to the adoption of the comprehensive management plan, the commission is hereby authorized to commence a review, within 15 days after any final municipal or county approval thereof, of any application for development in the pinelands area. Upon determining to exercise such authority, the commission shall transmit, by certified mail, written notice thereof to the person who submitted such application. The commission shall, after public hearing thereon, approve, reject, or approve with conditions any such application within 45 days of transmitting such notice; provided, however, that such application shall not be rejected or conditionally approved unless the commission determines that such development does not conform with the comprehensive management plan or the minimum standards contained therein, as applicable to the county or municipality wherein such development is located, or that such development could result in substantial impairment of the resources of the pinelands area. Such approval, rejection or conditional approval shall be binding upon the person who submitted such application, shall supersede any municipal or county approval of any such development, and shall be subject only to judicial review as provided in section 19 of this act.

The number of low or moderate income housing units provided for in the application for development shall not be used as a criterion for the approval or rejection of the application.

L. 1979, c. 111, s. 14; amended by L. 1987, c. 267, s. 2.



Section 13:18A-15.1 - Rules, Regulations Providing For Approval Of Development Of Solar, Photovoltaic Energy Facility, Structure On Certain Sites In The Pinelands.

13:18A-15.1 Rules, regulations providing for approval of development of solar, photovoltaic energy facility, structure on certain sites in the pinelands.

1. a. Within 180 days after the date of enactment of this act, the Pinelands Commission shall adopt rules and regulations providing for the approval of the development of a solar or photovoltaic energy facility or structure in the pinelands area on the site of a landfill or resource extraction operation, provided that the development is consistent with the comprehensive management plan, adopted pursuant to section 7 of P.L.1979, c.111 (C.13:18A-8), and:

(1)if located on a resource extraction site, the facility or structure shall be on previously disturbed lands that have not subsequently been restored, and which are not subject to any restoration obligation pursuant to the comprehensive management plan; or

(2)if located on a landfill, the facility or structure shall be on previously disturbed lands or on adjacent lands as necessary to facilitate closure of the landfill in accordance with a plan approved by the Pinelands Commission in consultation with the Department of Environmental Protection. The landfill shall be closed in accordance with a plan approved by the commission, in consultation with the department, under the requirements of the comprehensive management plan prior to, or concurrent with, the installation of the solar or photovoltaic energy facility or structure.

b.In addition to the conditions set forth in subsection a. of this section, development of the facility or structure shall not permanently or adversely impact: (1) any existing engineering devices or other environmental controls located on a site, except as may be approved by the Pinelands Commission in consultation with the Department of Environmental Protection; and (2) ecologically sensitive areas located on, adjacent to, or within the same sub-watershed as the site proposed for development, except as may be approved by the commission in consultation with the department.

c.Within one year after the termination of use of the solar or photovoltaic energy facility or structure, the facility, and all structures associated therewith, shall be removed and restoration of the site shall be completed in accordance with the comprehensive management plan, or within another time period as approved by the Pinelands Commission, in consultation with the Department of Environmental Protection and under the requirements of the comprehensive management plan.

L.2011, c.141, s.1.



Section 13:18A-16 - Grants To Municipalities And Counties For Revisions

13:18A-16. Grants to municipalities and counties for revisions
The commission is hereby authorized to make grants to municipalities and counties for any revision of local master plans or the implementing ordinances thereto which is designed to bring such plans and ordinances into conformance with the comprehensive management plan prepared by the commission. The commission may make such grants from any State, Federal or other funds which may be appropriated or otherwise made available to it for such purpose.

L.1979, c. 111, s. 15, eff. June 28, 1979.



Section 13:18A-17 - Conflict Of Interest Of Member, Officer, Employee Or Agent Of Commission; Violations; Action Voidable; Penalties

13:18A-17. Conflict of interest of member, officer, employee or agent of commission; violations; action voidable; penalties
a. No member, officer, employee, or agent of the commission shall take any official action on any matter in which he has a direct or indirect financial interest; provided, however, that the ownership of, or tenancy in, one's own private residence shall not be considered a financial interest for the purposes of this section; and provided further, however, that nothing in this section shall be construed so as to prohibit any such member from participating in the preparation and approval of the comprehensive management plan;

b. Any commission action taken or approval granted in violation of this section is voidable;

c. Any person who shall willfully violate any provision of this section shall forfeit his office or employment and shall be guilty of a misdemeanor and be punished by a fine of not more than $7,500.00 or by imprisonment for not more than 18 months, or both such fine and imprisonment.

L.1979, c. 111, s. 16, eff. June 28, 1979.



Section 13:18A-18 - Annual Audit

13:18A-18. Annual audit
The State Auditor shall conduct an annual audit of the commission's activities pursuant to the provisions of chapter 24 of Title 52 of the Revised Statutes.

L.1979, c. 111, s. 17, eff. June 28, 1979.



Section 13:18A-19 - Annual Report

13:18A-19. Annual report
On or before March 31 in each year the commission shall make an annual report of its activities for the preceding calendar year to the Governor, the Legislature and to the Secretary of the United States Department of Interior. Each such report shall set forth a complete operating and financial statement covering its operations during the year.

L.1979, c. 111, s. 18, eff. June 28, 1979.



Section 13:18A-20 - Judicial Review

13:18A-20. Judicial review
Any person aggrieved by any decision rendered by the commission pursuant to subsection c. of section 9 and sections 13 and 14 of this act may obtain judicial review thereof by the filing of a petition in the Appellate Division of the Superior Court of New Jersey within 45 days after the issuance of such decision. The court shall have the power to grant such relief as it deems just and proper, and to make and enter an order enforcing, modifying and enforcing as so modified, remanding for further specific evidence or findings, or setting aside in whole or in part, such decision of the commission. The findings of fact on which such decision is based shall be conclusive if supported by substantial evidence on the record considered as a whole.

L.1979, c. 111, s. 19, eff. June 28, 1979.



Section 13:18A-21 - Report On State Payments In Lieu Of Taxes To Municipalities

13:18A-21. Report on state payments in lieu of taxes to municipalities
The commission shall, within 1 year of the effective date of this act, prepare and submit to the Governor and Legislature a report concerning State payments in lieu of taxes to municipalities in the pinelands area wherein the State owns any land or interests therein. Such report shall include an evaluation of the manner of calculation and amount of such payments made or to be made pursuant to the provisions of the "New Jersey Green Acres and Recreation Opportunities Bond Act of 1974," P.L.1974, c. 102; P.L.1977, c. 272 (C. 54:4-2.2a et seq.); and the "New Jersey Green Acres Bond Act of 1978," P.L.1978, c. 118, as well as the recommendations of the commission for executive and legislative action on additional or alternative proposals for such payments, including the fiscal implications of any such proposal and potential sources of funding therefor.

L.1979, c. 111, s. 20, eff. June 28, 1979.



Section 13:18A-22 - Sale Of Land Within Preservation Area; Written Notice Of Intention; Exceptions; Transmittal And Publication Of Provisions Of Section; Violations; Voidability Of Contract; Corporations

13:18A-22. Sale of land within preservation area; written notice of intention; exceptions; transmittal and publication of provisions of section; violations; voidability of contract; corporations
a. No person shall contract to sell any land within the preservation area, or any interest therein or option therefor, until such person has transmitted to the Commissioner of Environmental Protection, by certified mail, a written notice of intention to sell such land, interest, or option at least 60 days prior to entering into any such contract; provided, however, that the provisions of this subsection shall not be applicable to any contract of sale for any structure which is located on any lot less than 10 acres, nor to any contract of sale between or among husband and wife, parent and child, brother and sister, or grandparent and grandchild.

b. The Commissioner of Environmental Protection shall, within 30 days of the effective date of this act, transmit, by certified mail, written notice of the provisions of this section to the governing body of every county and municipality located in whole or in part in the preservation area, and publish such notice in the New Jersey Register and in at least two newspapers circulating within the affected areas.

c. Any contract made in violation of subsection a. of this section is voidable.

d. Any corporation which owns any land, or interest therein, within the preservation area shall transmit, by certified mail, within 10 days of the occurrence thereof, a written notice to the Commissioner of Environmental Protection of any change or series of changes in the ownership of more than 10% of the stockholdings in such corporation.

e. Nothing in this section shall be construed so as to limit any authority granted the commissioner, pursuant to law, to acquire any lands, or interests therein or options therefor, in such manner as may be provided in such law.

L.1979, c. 111, s. 21, eff. June 28, 1979.



Section 13:18A-23 - Coastal Area; Revision Of Environmental Design

13:18A-23. Coastal area; revision of environmental design
In addition to the functions required pursuant to the "Coastal Area Facility Review Act," P.L.1973, c. 185 (C. 13:19-1 et seq.), the Department of Environmental Protection shall, in consultation with the commission and within 18 months of the effective date of this act, review the environmental design for the coastal area as it affects the planning and management of the development and use of any land in the coastal area which is also within the boundaries of the Pinelands National Reserve, make any necessary revisions to such environmental design as may be necessary in order to effectuate the purposes of this act and the Federal Act, and prepare and transmit to the commission a report detailing the provisions of the environmental design as so revised and as applicable to such land.

L.1979, c. 111, s. 22, eff. June 28, 1979.



Section 13:18A-24 - Operation Of Power Vessels Or Motor Vehicles Within Pinelands; Littering; Violations; Penalty

13:18A-24. Operation of power vessels or motor vehicles within pinelands; littering; violations; penalty
23. a. No person shall operate any power vessel which utilizes any engine in excess of 10 horse power upon any of the waters of this State within the pinelands area, except upon that portion of the Mullica River downstream from Burlington County Route 542, upon that portion of the Great Egg Harbor River downstream from its confluence with Mare Run, or upon that portion of the Wading River downstream from its confluence with the Oswego River. As used in this subsection, "power vessel" means any vessel temporarily or permanently equipped with machinery for propulsion, not including a vessel propelled wholly by sails or by muscular power.

b. No person shall operate any motor vehicle upon any public land within the pinelands area other than upon public highways, except in such areas designated by the commission for such purposes. As used in this subsection, "motor vehicle" means all vehicles propelled other than by muscular power, but not including those vehicles run only upon rails or tracks, police, fire or emergency vehicles, or those vehicles utilized for the administration or maintenance of any public land.

c. No person shall throw, drop, discard or otherwise place any litter upon any land or water within the pinelands area. As used in this subsection, "litter" means any paper, bottle, can, trash, garbage, refuse or debris of any nature.

d. Any person who violates any provision of this section shall be liable to a penalty of not more than $500.00 for each offense, which penalty shall be imposed in addition to any other penalty otherwise provided by P.L.1954, c.38 (C.23:7-9), R.S.39:4-64, or by any other law. Such penalty shall be collected by the Department of Environmental Protection pursuant to the provisions of "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1979,c.111,s.23; amended 1992,c.69.



Section 13:18A-25 - Inapplicability Of Act To Exportation Of Waters Or To Regulation Of Fish And Game Activities Or Other Recreational Activities In Pinelands Area

13:18A-25. Inapplicability of act to exportation of waters or to regulation of fish and game activities or other recreational activities in pinelands area
a. Nothing in this act shall be construed to authorize or permit the exportation of any ground or surface waters from the pinelands area.

b. Nothing in this act shall be construed to authorize any regulation of hunting, fishing, trapping or possession of wildlife, or other recreational activities in the pinelands area, except as otherwise provided in section 23 of this act or by Title 13 or Title 23 of the Revised Statutes.

L.1979, c. 111, s. 24, eff. June 28, 1979.



Section 13:18A-26 - Surcharge On Fees; Pinelands Fund; Disposition

13:18A-26. Surcharge on fees; pinelands fund; disposition
The commission is hereby authorized to adopt rules and regulations which impose a surcharge of up to $1.00 upon any fee currently levied and collected, pursuant to law, for the use of State-owned lands within the pinelands area. All of the sums collected as a result of any such surcharge shall be deposited in a fund to be known as the "Pinelands Fund," which fund shall be kept separate from all other State receipts. There shall be appropriated annually from such fund, in accordance with a formula adopted by the commission, such revenue as may be available to defray the costs of payments in lieu-of-taxes, as herein provided, to municipalities located in whole or in part in the pinelands area.

L.1979, c. 111, s. 25, eff. June 28, 1979.



Section 13:18A-27 - Enforcement Of Provisions Of This Act Over Inconsistent Or Conflicting Acts

13:18A-27. Enforcement of provisions of this act over inconsistent or conflicting acts
It is the intent of the Legislature that, except as otherwise specifically provided in this act, in the event of any conflict or inconsistency in the provisions of this act and any other acts pertaining to matters herein established or provided for or in any rules and regulations adopted under this act or said other acts, to the extent of such conflict or inconsistency, the provisions of this act and the rules and regulations adopted hereunder shall be enforced and the provisions of such other acts and rules and regulations adopted thereunder shall be of no force and effect.

L.1979, c. 111, s. 26, eff. June 28, 1979.



Section 13:18A-28 - Severability

13:18A-28. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision, or application directly involved in the controversy in which such judgment shall have been rendered and it shall not affect or impair the validity of the remainder of this act or the application thereof to other persons.

L.1979, c. 111, s. 27, eff. June 28, 1979.



Section 13:18A-29 - Liberal Construction

13:18A-29. Liberal construction
The object, design and purpose of this act being the protection of the pinelands area and the resources thereof, this act shall be liberally construed.

L.1979, c. 111, s. 28, eff. June 28, 1979.



Section 13:18A-30 - Short Title

13:18A-30. Short title
This act shall be known and may be cited as the "Pinelands Development Credit Bank Act."

L. 1985, c. 310, s. 1, eff. Aug. 28, 1985.



Section 13:18A-31 - Findings, Declarations

13:18A-31. Findings, declarations
The Legislature finds and declares that, pursuant to the provisions of P.L. 1979, c. 111 (C. 13:18A-1 et seq.), the comprehensive management plan for the pinelands area has been adopted and is now being implemented; that this plan includes a program for the allocation and transfer of pinelands development credits; and that the intent of the pinelands development credit program is to provide a mechanism to facilitate both the preservation of the resources of this area and the accommodation of regional growth influences in an orderly fashion.

The Legislature further finds and declares that the concept of transferable development credits is innovative and, as yet, unprecedented on a regional scale; that in order to realize the full measure of the benefits of such a program, steps must be taken to assure the marketability of these credits; and that the best means of providing this assurance is through the establishment of a Pinelands Development Credit Bank empowered to purchase and sell pinelands development credits and to guarantee loans secured thereby, all as hereinafter provided.

L. 1985, c. 310, s. 2, eff. Aug. 28, 1985.



Section 13:18A-32 - Definitions

13:18A-32. Definitions
As used in this act:

a. "Applicant" means a person applying for, or in receipt of, a loan secured pursuant to the provisions of this act;

b. "Bank" means the Pinelands Development Credit Bank established pursuant to section 4 of this act;

c. "Board" means the Board of Directors of the Pinelands Development Credit Bank;

d. "County bank" means a public body established pursuant to section 14 of this act;

e. "County board" means the board of directors of the county development credit bank;

f. "Lender" means any bank or trust company, savings bank, national banking association, savings and loan association, or building and loan association maintaining an office in the State, or any insurance company authorized to transact business in the State;

g. "Pinelands development credit guarantee" means a guarantee extended pursuant to section 9 of this act;

h. "Pinelands development credit" means a transferable development right created pursuant to the comprehensive management plan.

L. 1985, c. 310, s. 3, eff. Aug. 28, 1985.



Section 13:18A-33 - Pinelands Development Credit Bank

13:18A-33. Pinelands Development Credit Bank
a. There is established in the Executive Branch of the State Government a public body corporate and politic, with corporate succession, to be known as the Pinelands Development Credit Bank. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the bank is allocated within the Department of Banking, but notwithstanding that allocation, the bank shall be independent of any supervision or control by the department or by an officer or employee thereof, except as otherwise expressly provided in this act. The bank is constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the bank of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

b. The bank shall be governed by a board of directors consisting of five ex officio members, or the designees thereof, as follows: the Commissioner of Banking, who shall serve as chairman; the Secretary of Agriculture; the Attorney General; the Commissioner of Environmental Protection; and the Chairman of the Pinelands Commission; and four members, each of whom shall be a resident of counties in the pinelands area, two to be appointed by the Governor upon the recommendation of the President of the Senate, and two to be appointed by the Governor upon the recommendation of the Speaker of the General Assembly. Designees of the five ex officio members shall have the power to vote in the absence of members.

L. 1985, c. 310, s. 4, eff. Aug. 28, 1985.



Section 13:18A-34 - Powers Of Board

13:18A-34. Powers of board
The board shall have the following powers:

a. To adopt and, from time to time, amend and repeal suitable bylaws for the management of its affairs;

b. To adopt and use an official seal and alter the same at its pleasure;

c. To apply for, receive, and accept, from any federal, State, or other public or private source, grants or loans for, or in aid of, the board's authorized purposes;

d. To enter into any agreement or contract, execute any instrument, and perform any act or thing necessary, convenient, or desirable for the purposes of the board or to carry out any power expressly given in this act;

e. To adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act;

f. To call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, commission or agency as may be required and made available for these purposes;

g. To purchase pinelands development credits to further the objectives of P.L. 1979, c. 111 (C. 13:18A-1 et seq.) or when necessary to alleviate hardship, as determined pursuant to rules and regulations adopted by the board. The purchase price in these cases shall be not less than $10,000.00 per credit, or a fraction of that amount which reflects that portion of a pinelands development credit allocated to the applicant pursuant to the provisions of the comprehensive management plan. The board may periodically increase the purchase price; provided that its action does not substantially impair the private sale of pinelands development credits. In no case shall the purchase price be greater than 80% of the market value of pinelands development credits, as determined by the board.

L. 1985, c. 310, s. 5, eff. Aug. 28, 1985.



Section 13:18A-35 - Development Credit Certification

13:18A-35. Development credit certification
The board shall, upon application of the appropriate landowner, and certification by the commission, issue Pinelands Development Credit Certificates for all pinelands development credits allocated pursuant to the comprehensive management plan. These certificates shall be issued to the current owner of record of the land with marketable title, verified by a 60 year search, who is legally empowered to restrict the use of the property in conformance with the comprehensive management plan, as indicated in the index of deeds recorded in the office of the recording officer of the appropriate county, subsequent to the recording of deed restrictions imposed on the use of that land pursuant to the comprehensive management plan.

L. 1985, c. 310, s. 6, eff. Aug. 28, 1985.



Section 13:18A-36 - Registry Of Development Credits

13:18A-36. Registry of development credits
a. The board shall establish and maintain a Registry of Pinelands Development Credits, which shall include:

(1) The name and address of every owner to whom a pinelands development credit certificate is issued pursuant to section 6 of this act, the date of its issuance, the municipal tax lot and block identification of the parcels of land to which the pinelands development credit has been assigned, the number of pinelands development credits or fraction thereof assigned to each parcel, the total number of pinelands development credits assigned, and the total acreage to which pinelands development credits have been assigned;

(2) The name and address of every person to whom a pinelands development credit is sold or otherwise conveyed, the date of the conveyance, and the consideration, if any, received therefor;

(3) The name and address of any person who has pledged a pinelands development credit as security on any loan or other obligation, the name and address of the lender, and the date, amount and term of the loan or obligation;

(4) The name and address of any person who has redeemed a pinelands development credit, the location of the land to which the credit was transferred, and the date this redemption was made; and

(5) An annual enumeration of the total number of pinelands development credits purchased and transferred, listing the municipality in which the land for which each pinelands development credit was issued is located, and the municipality to which the pinelands development credit was transferred.

b. No person shall purchase or otherwise acquire, encumber, or redeem any pinelands development credit without recording that fact, within 10 business days thereof, with the bank.

c. The board shall make available in the form of an annual report the information included in the registry to each county and municipality located in whole or in part in the pinelands area, and, upon request, pertinent information to any other person. The first annual report shall be submitted to the Governor and Legislature and shall be made available to the public on the first anniversary of the effective date of this act.

L. 1985, c. 310, s. 7, eff. Aug. 28, 1985.



Section 13:18A-37 - Application For Guarantee

13:18A-37. Application for guarantee
Any person desiring to secure a loan using a pinelands development credit as collateral may apply to the board for determination of eligibility for a pinelands development credit guarantee. The board shall notify the applicant of its decision within 30 days of its receipt of the application.

L. 1985, c. 310, s. 8, eff. Aug. 28, 1985.



Section 13:18A-38 - Approval By Board

13:18A-38. Approval by board
a. The board may extend a pinelands development credit guarantee with respect to any loan secured pursuant to the provisions of this act if:

(1) Adequate funds are available in reserve to fulfill the guarantee in the event of a default; and

(2) The applicant can demonstrate that he holds marketable title to the property and that the property has been certified by the commission as eligible for issuance of pinelands development credit certificates pursuant to the provisions of this act, that the owner is legally empowered to restrict the use of the property in conformance with the comprehensive management plan, that this credit has not been otherwise encumbered, transferred or redeemed, and that the credit shall be pledged as security for the guarantee.

b. If the application is denied, the board shall return it to the applicant with a written statement of the reasons for denial.

c. If the application is approved, the board shall retain the original and transmit copies of the application to the applicant and the lender. The applicant and the lender may then complete the transaction for the loan. Nothing herein contained shall be construed to require a lender to approve or deny any loan applied for pursuant to this act, regardless of the approval or disapproval by the board of any application for a pinelands development credit guarantee.

L. 1985, c. 310, s. 9, eff. Aug. 28, 1985.



Section 13:18A-39 - $10,000 Guarantee Minimum

13:18A-39. $10,000 guarantee minimum
The bank is authorized to guarantee the value of a pinelands development credit in an amount not less than $10,000.00, or a fraction of that amount which reflects that portion of a pinelands development credit allocated to the applicant pursuant to the provisions of the comprehensive management plan, provided that the value upon which the guarantee is made may be adjusted in accordance with the provisions of section 5 of this act. Nothing herein contained shall be construed to establish or limit fair market value of any pinelands development credit or to preclude the extension of a pinelands development credit guarantee for any loan of less than $10,000.00.

L. 1985, c. 310, s. 10, eff. Aug. 28, 1985.



Section 13:18A-40 - Default

13:18A-40. Default
a. Following the 31st day of a default on any loan secured, in whole or in part, by a pinelands development credit guarantee, the lender shall send notice by certified mail to the applicant and the board, stating the consequences of his default. The applicant and the lender may, within 90 days of the initial default, agree to take any reasonable steps to assure the fulfillment of the loan obligation.

b. In the event the applicant and the lender have not made arrangements for the continuation of the loan obligation within 90 days of the initial default, the lender shall file a claim with the board, identifying the loan and the nature of the default and shall: (1) assign the security interest in the pinelands development credit to the board in exchange for payment according to the terms of pinelands development credit guarantee; or (2) retain the security interest in the pinelands development credit and waive any claim to payment pursuant to the terms of the pinelands development credit guarantee.

L. 1985, c. 310, s. 11, eff. Aug. 28, 1985.



Section 13:18A-41 - Payment Of Guaranteed Amount

13:18A-41. Payment of guaranteed amount
In the event a default occurs on any loan secured, in whole or in part, by a pinelands development credit guarantee and the lender has assigned the security interest in the pinelands development credit to the board, the board shall authorize payment to the lender up to the limits of the pinelands development credit guarantee, and shall notify the defaulting party. The board shall, in these cases, take all appropriate action to secure its interest in the pinelands development credit.

L. 1985, c. 310, s. 12, eff. Aug. 28, 1985.



Section 13:18A-42 - Sales By Board Of Credits

13:18A-42. Sales by board of credits
a. The board may sell, exchange, or otherwise convey or retire any pinelands development credit which is purchased or otherwise acquired pursuant to the provisions of this act. All sales, exchanges, conveyances or retirements shall be made prior to the expiration of this act. The provisions of any other law to the contrary notwithstanding, no such sale, exchange, conveyance or retirement shall be subject to approval of the State House Commission.

b. When the board sells, exchanges, or otherwise conveys or retires a pinelands development credit, it shall do so in a manner which shall not substantially impair the private sale of pinelands development credits. The board may convey a pinelands development credit without remuneration for use in projects that satisfy a compelling public purpose only by an affirmative vote of two-thirds of its members.

L. 1985, c. 310, s. 13, eff. Aug. 28, 1985.



Section 13:18A-43 - County Banks

13:18A-43. County banks
a. The governing body of any county located in whole or in part within the pinelands area may, by resolution duly adopted, create a public body to carry out the functions of the bank created herein within the jurisdiction of the county with all or any significant part of the name of the county inserted. The county bank shall be governed by a board of directors consisting of five members, appointed by the board of chosen freeholders, or, in the counties operating under the county executive plan or county supervisor plan pursuant to the provisions of the "Optional County Charter Law," P.L. 1972, c. 154 (C. 40:41A-1 et seq.), by the county executive or the county supervisor, as the case may be, with the advice and consent of the board of chosen freeholders.

b. The members of the county board shall be appointed from among residents of the county with substantive experience in agriculture, banking and finance, land use regulation, and the law. Nothing contained herein shall be construed to preempt a county from carrying out functions substantially similar to those described and authorized herein exclusive of any State assistance.

L. 1985, c. 310, s. 14, eff. Aug. 28, 1985.



Section 13:18A-44 - Delegation Of Authority To County

13:18A-44. Delegation of authority to county
The board may delegate any authority granted it by this act to any county which creates a county board pursuant to the provisions of this act if:

a. The commission has approved the master plan for the county;

b. The governing body of the county has requested that this delegation be made; and

c. The governing body of the county can demonstrate that it has the financial resources necessary to meet the obligations of this delegation.

L. 1985, c. 310, s. 15, eff. Aug. 28, 1985.



Section 13:18A-45 - Matching Grants

13:18A-45. Matching grants
If the board has delegated its authority pursuant to the provisions of section 15 of this act, it may provide, upon application therefor and approval thereof, matching grants to the county bank for the purpose of meeting the obligation of this delegation. These grants may be applied retroactively to January 14, 1981.

L. 1985, c. 310, s. 16, eff. Aug. 28, 1985.



Section 13:18A-46 - Exercise Of Authority

13:18A-46. Exercise of authority
The county board shall exercise the authority delegated to it by the board in a manner prescribed by rules and regulations adopted by the board.

L. 1985, c. 310, s. 17, eff. Aug. 28, 1985.



Section 13:18A-47 - Funding Of The Bank; Proceeds From The Sale Of Credits.

13:18A-47 Funding of the bank; proceeds from the sale of credits.

18. a. There is appropriated to the bank, from the General Fund, the sum of $5,000,000.00. This sum shall be used for the purchase of pinelands development credits and to extend pinelands development credit guarantees, as herein provided.

b.The proceeds from the sale of pinelands development credits by the board or a county board shall remain available to the board or county board for the purposes of this act. Within 60 days after December 31, 2015 the board shall transfer to the General Fund all funds remaining on deposit in the bank. The board may transfer part or all of the funds on deposit in the bank to the General Fund prior to this date upon the affirmative vote of two-thirds of the members of the board.

c.Within 30 days after December 31, 2015 a county board shall transfer to the board that percentage of the funds remaining on deposit in the county bank which reflects the percentage of the matching grant made by the board to the county board pursuant to section 16 of P.L.1985, c.310 (C.13:18A-45).

L.1985, c.310, s.18; amended 1997, c.282, s.1; 2005, c.241.



Section 13:18A-48 - Extension Of Pinelands Development Credit Guarantee, Purchases

13:18A-48. Extension of pinelands development credit guarantee, purchases
19.Notwithstanding any other provisions of this act to the contrary:

a.No pinelands development credit guarantee shall be extended for a period of time in excess of five years;

b.No pinelands development credit guarantee shall be extended after December 31, 2005;

c.No pinelands development credit shall be purchased by the bank after December 31, 2005.

L.1985,c.310,s.19; amended 1991, c.24; 1994, c.141; 1997, c.282, s.2.



Section 13:18A-49 - County Authority Unimpaired

13:18A-49. County authority unimpaired
Nothing in this act shall be construed to prohibit or in any other way interfere with any county carrying out functions substantially similar to those described and authorized herein, exclusive of State financial assistance.

L. 1985, c. 310, s. 20, eff. Aug. 28, 1985.



Section 13:18A-50 - Funds For Land Acquisition; "Limited Practical Use" Defined

13:18A-50.Funds for land acquisition; "limited practical use" defined
1. a. The Commissioner of Environmental Protection, utilizing any monies that may be made available from any source for the purpose, may acquire on behalf of the State from willing sellers any land or interest therein that qualifies for acquisition pursuant to the limited practical use program for the pinelands area as set forth in section 502(k)(2)(C) of the "National Parks and Recreation Act of 1978," Pub.L.95-625 (16 U.S.C.471i(k)(2)(C)), and pay any necessary costs associated with those acquisitions. The commissioner may not expend more than $100,000 on any single acquisition pursuant to this subsection without the approval of the Joint Budget Oversight Committee or its successor.

For the purposes of this act, "limited practical use" means the designation given to any land or interest therein that has limited practical use because it is located in the pinelands area and is held by a landowner who both owns less than 50 acres in the pinelands area and has exhausted existing remedies to secure relief, or has such meaning as may be otherwise provided by federal law.

b. Notwithstanding any law, rule, or regulation to the contrary, if the commissioner determines that the costs for surveys, appraisals, or other technical or administrative processes, procedures, or matters associated with the proposed acquisition of any land or interest therein pursuant to subsection a. of this section are disproportionate to the estimated cost of the land or interest therein to be acquired, the commissioner may waive the surveys, appraisals, or other technical or administrative processes, procedures, or matters to the extent necessary to ensure that the transaction shall be cost effective; provided, however, that the current owner of record has marketable title to the land or interest therein at issue, as verified by a 60-year search.

L.1995,c.232,s.1.



Section 13:18A-51 - Sale Of Land

13:18A-51.Sale of land
2. a. If the commissioner determines that any land or interest therein acquired pursuant to subsection a. of section 1 of this act is not useful to be retained by the State, or any agency, authority, or entity thereof, for recreation and conservation purposes as defined pursuant to section 3 of P.L.1992, c.88, or for farmland preservation, historic preservation, water supply protection, or other public purposes, the commissioner may sell, exchange, or otherwise convey or transfer that land or interest therein to: (1) any public entity, including the federal government or a local government unit, or any agency, authority, or entity thereof, or any private nonprofit organization that agrees to retain and maintain the land for public purposes, at no cost or at such cost as may be established by the commissioner; or (2) any private party as set forth in subsection b. of this section.

b. If the commissioner determines that any land or interest therein acquired pursuant to subsection a. of section 1 of this act should be sold, exchanged, or otherwise conveyed or transferred to a private party, the commissioner may offer the land or interest therein first for private sale to any owner of land contiguous thereto acting either individually or jointly with another such owner, at a price to be established by the commissioner. The minimum price for which the land or interest therein may be offered for private sale shall be the same as the cost of acquisition of that land or interest therein by the commissioner pursuant to subsection a. of section 1 of this act, or, if the private sale involves an exchange, a value equivalent to the cost of acquisition; except that, if the land or interest therein offered for private sale includes a deed restriction imposed by the commissioner, the minimum price shall be the same as the cost of acquisition less the value of that deed restriction. If more than one such owner of contiguous land indicates interest in obtaining the land or interest therein at issue at the established price, it shall be sold, exchanged, or otherwise conveyed or transferred to the highest bidder from among all such landowners. If no owner of contiguous land indicates interest in obtaining the land or interest therein at issue, it may be offered for public sale at auction to the highest bidder.

c. Notwithstanding the provisions of any other law, rule, or regulation to the contrary, no sale, exchange, conveyance, or transfer of any land or interest therein as authorized pursuant to this section shall be subject to the approval of the State House Commission or the requirements of P.L.1993, c.38 (C.13:1D-51 et al.).

L.1995,c.232,s.2.



Section 13:18A-52 - Use Of Monetary Proceeds

13:18A-52.Use of monetary proceeds
3. a. Any monetary proceeds realized from the sale, exchange, conveyance, or transfer of any land or interest therein pursuant to section 2 of this act may be used by the commissioner to acquire additional lands or interests therein deemed to be of limited practical use as authorized pursuant to subsection a. of section 1 of this act.

b. Any monetary proceeds realized from the sale, exchange, conveyance, or transfer of any land or interest therein pursuant to section 2 of this act and not expended as authorized pursuant to subsection a. of this section shall be deposited into the applicable fund from which the State share of the monies used to acquire the land or interest therein pursuant to subsection a. of section 1 of this act was drawn.

L.1995,c.232,s.3.



Section 13:18A-53 - Actions, Conformity With Law

13:18A-53.Actions, conformity with law
4. No action may be taken pursuant to this act unless it is consistent with section 502 of the "National Parks and Recreation Act of 1978" and conforms with, and furthers the purposes of, the comprehensive management plan for the pinelands area adopted pursuant to section 7 of P.L.1979, c.111 (C.13:18A-8).

L.1995,c.232,s.4.



Section 13:18A-54 - Rules, Regulations

13:18A-54.Rules, regulations
5. The commissioner, in consultation with the Pinelands Commission, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement this act.

L.1995,c.232,s.5.



Section 13:18A-55 - "Pinelands Preservation Fund"

13:18A-55. "Pinelands Preservation Fund"
2. a. There is created in the Department of the Treasury a non-lapsing, revolving fund to be known as the "Pinelands Preservation Fund." The fund shall be the depository of the fees collected pursuant to subsection b. of section 1 of P.L.1996, c.147 (C.39:3-27.85). Interest or other income earned on monies deposited into the Pinelands Preservation Fund shall be credited to the fund.

b. Moneys in the Pinelands Preservation Fund shall be appropriated and distributed exclusively: (1) to reimburse the Division of Motor Vehicles for all costs incurred by that division, as stipulated by the director of that division, in producing, issuing, renewing, making computer programming changes in connection with and publicizing the Pinelands preservation license plates; (2) to pay for the costs of surveys and appraisals and other necessary costs incurred by the Department of Environmental Protection to acquire lands in the Pinelands National Reserve that have limited practical use because of their location and that are held by landowners who both own less than 50 acres in the reserve and have exhausted existing remedies to secure relief; and (3) to pay for Pinelands acquisition projects approved by the Commissioner of Environmental Protection in accordance with applicable State and federal laws relating to the protection of the Pinelands National Reserve and the pinelands area.

Of the initial fees collected from the issuance of Pinelands preservation license plates, an amount not to exceed $100,000 shall be allocated to the Division of Motor Vehicles to pay the cost of any computer programming changes that may be necessary to implement the Pinelands preservation license plates program established by this act.

L.1996,c.147,s.2.



Section 13:18A-56 - Findings, Declarations Relative To Economic Development In The Pinelands.

13:18A-56 Findings, declarations relative to economic development in the Pinelands.
1. The Legislature finds and declares that the Pinelands comprehensive management plan and its accompanying land use regulations place a number of restrictions on opportunities for economic development in portions of the region in which growth is restricted and which are largely devoted to conservation and agriculture; that within these areas, there is potential for limited development that may be undertaken in a manner that does not detract from ecological protection goals; and that certain types of economic development can be identified that are compatible with the environmentally sensitive and rural character of the region.

The Legislature further finds and declares that small villages exist in non-growth portions of the region that include areas zoned for commercial and other uses but are isolated in the rural municipalities and lack the staff and resources for planning and economic development; that economic development of a certain type, such as ecotourism, retail sales and services, recreation, and light manufacturing, may be viable alternatives for these areas; and that in order to promote opportunities for these areas, it is necessary to create a program to research and test viable economic development opportunities and to design implementation strategies to bring development to these areas compatible with the ecologically sensitive nature of the region.

L.1997,c.233,s.1.



Section 13:18A-57 - Pilot Program Developed By Pinelands Commission.

13:18A-57 Pilot program developed by Pinelands Commission.

2. a. The Pinelands Commission shall develop a pilot program to assist rural Pinelands municipalities in non-growth regions in the Pinelands area in identifying economic development opportunities that complement regional requirements for resource protection and in attracting such development to the area. The pilot program shall be developed by the Pinelands Commission, together with several rural municipalities within non-growth areas in the Pinelands area chosen by the commission, to enable similarly situated municipalities to match local conditions with compatible economic development opportunities. The commission shall choose municipalities to participate in the program based on the extent to which: the entire municipality or large portions thereof are located in an environmentally sensitive area; limited sites are available for development; sewer service is unavailable in most of the municipality; large portions of the municipality are owned by the State; and no local resources are available for economic development planning.

b. The Pinelands Commission shall establish a partnership with each municipality participating in the program. The municipality shall be given technical and other assistance in developing a local economic development entity. Each local economic development entity shall, together with the commission, perform a community assessment to determine community interests and opportunities for development, and to identify sites for development that are compatible with resource protection and that take into account constraints on the scale of allowable development. The commission, together with the local economic development entities shall develop strategies for attracting development and shall develop promotional materials for that purpose, and shall develop links with county and regional economic development entities. The commission shall develop strategies for the expedited review of development applications and permits for such projects.

L.1997,c.233,s.2.



Section 13:18A-58 - Report By Pinelands Commission To Governor, Legislature.

13:18A-58 Report by Pinelands Commission to Governor, Legislature.

3. Not later than two years after the effective date of this act, the Pinelands Commission shall prepare and submit a report to the Governor and the Legislature describing the pilot program developed pursuant to this act, evaluating its effectiveness, detailing the expenditure of the funds appropriated pursuant to section 4 of P.L.1997, c.233 and discussing its applicability to other regions of the State. The commission shall also make the report available, upon request, to any municipality in the State.

L.1997,c.233,s.3.



Section 13:19-1 - Short Title

13:19-1. Short title
This act shall be known and may be cited as the "Coastal Area Facility Review Act."

L.1973, c. 185, s. 1.



Section 13:19-2 - Findings, Declarations

13:19-2. Findings, declarations
2. The Legislature finds and declares that New Jersey's bays, harbors, sounds, wetlands, inlets, the tidal portions of fresh, saline or partially saline streams and tributaries and their adjoining upland fastland drainage area nets, channels, estuaries, barrier beaches, near shore waters and intertidal areas together constitute an exceptional, unique, irreplaceable and delicately balanced physical, chemical and biologically acting and interacting natural environmental resource called the coastal area, that certain portions of the coastal area are now suffering serious adverse environmental effects resulting from existing development activity impacts that would preclude or tend to preclude those multiple uses which support diversity and are in the best long-term, social, economic, aesthetic and recreational interests of all people of the State; and that, therefore, it is in the interest of the people of the State that all of the coastal area should be dedicated to those kinds of land uses which promote the public health, safety and welfare, protect public and private property, and are reasonably consistent and compatible with the natural laws governing the physical, chemical and biological environment of the coastal area.

It is further declared that the coastal area and the State will suffer continuing and ever-accelerating serious adverse economic, social and aesthetic effects unless the State assists, in accordance with the provisions of this act, in the assessment of impacts, stemming from the future location and kinds of developments within the coastal area, on the delicately balanced environment of that area.

The Legislature further recognizes the legitimate economic aspirations of the inhabitants of the coastal area and wishes to encourage the development of compatible land uses in order to improve the overall economic position of the inhabitants of that area within the framework of a comprehensive environmental design strategy which preserves the most ecologically sensitive and fragile area from inappropriate development and provides adequate environmental safeguards for the construction of any developments in the coastal area.

L.1973,c.185,s.2; amended 1993,c.190,s.2.



Section 13:19-3 - Definitions.

13:19-3 Definitions.

3.As used in this act:

"Beach" means a gently sloping unvegetated area of sand or other unconsolidated material found on tidal shorelines, including ocean, inlet, bay and river shorelines, and that extends landward from the mean high water line to either: the vegetation line; a man-made feature generally parallel to the ocean, inlet, bay or river waters such as a retaining structure, seawall, bulkhead, road or boardwalk, except that sandy areas that extend fully under and landward of an elevated boardwalk are considered to be beach areas; or the seaward or bayward foot of dunes, whichever is closest to the ocean, inlet, bay or river waters;

"Commercial development" means a development designed, constructed or intended to accommodate commercial or office uses. "Commercial development" shall include, but need not be limited to, any establishment used for the wholesale or retail sale of food or other merchandise, or any establishment used for providing professional, financial, or other commercial services;

"Commissioner" means the Commissioner of Environmental Protection;

"Department" means the Department of Environmental Protection;

"Development" means the construction, relocation, or enlargement of any building or structure and all site preparation therefor, the grading, excavation or filling on beaches or dunes, and shall include residential development, commercial development, industrial development, and public development;

"Dune" means a wind- or wave-deposited or man-made formation of vegetated sand that lies generally parallel to and landward of the beach, and between the upland limit of the beach and the foot of the most inland slope of the dune. Dune includes the foredune, secondary and tertiary dune ridges, as well as man-made dunes, where they exist;

"Dwelling unit" means a house, townhouse, apartment, cooperative, condominium, cabana, hotel or motel room, a room in a hospital, nursing home or other residential institution, mobile home, campsite for a tent or recreational vehicle or any other habitable structure of similar size and potential environmental impact, except that dwelling unit shall not mean a vessel as defined in section 2 of P.L.1962, c.73 (C.12:7-34.37);

"Governmental agency" means the Government of the United States, the State of New Jersey, or any other state, or a political subdivision, authority, agency or instrumentality thereof, and shall include any interstate agency or authority;

"Industrial development" means a development that involves a manufacturing or industrial process, and shall include, but need not be limited to, electric power production, food and food by-product processing, paper production, agri-chemical production, chemical processes, storage facilities, metallurgical processes, mining and excavation processes, and processes utilizing mineral products;

"Person" means any individual, corporation, company, association, society, firm, partnership, joint stock company, or governmental agency;

"Public development" means a solid waste facility, including an incinerator and landfill, wastewater treatment plant, public highway, airport, an above or underground pipeline designed to transport petroleum, natural gas, or sanitary sewage, and a public facility, and shall not mean a seasonal or temporary structure related to the tourism industry, an educational facility or power lines;

"Public highway" means a public highway as defined in section 3 of P.L.1984, c.73 (C.27:1B-3);

"Reconstruction" means the repair or replacement of a building, structure, or other part of a development;

"Residential development" means a development that provides one or more dwelling units; and

"Solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

L.1973, c.185, s.3; amended 1993, c.190, s.3; 2010, c.4, s.3.



Section 13:19-4 - "Coastal Area" Defined

13:19-4. "Coastal area" defined
4. The "coastal area" shall consist of all that certain area lying between the line as hereinafter described and the line formed by the State's seaward (Raritan Bay and Atlantic Ocean) territorial jurisdiction on the east thereof, the State's bayward (Delaware Bay) territorial jurisdiction on the south and southwest thereof, and the State's riverward (Delaware River) territorial jurisdiction on the west thereto. Beginning at the confluence of Cheesequake Creek with the Raritan Bay; thence southwesterly along the center line of Cheesequake Creek to its intersection with the Garden State Parkway; thence southeasterly along the Garden State Parkway to Exit 117 at State Highway 36; thence northeasterly along State Highway 36 to the intersection of Middle Road (County 516); thence easterly along Middle Road to the intersection of Palmer Avenue (County 7); thence northeasterly on Main Street to the intersection of State Highway 36; thence easterly on State Highway 36 to the intersection of Navesink Avenue; thence southerly on Navesink Avenue to the intersection of Monmouth Avenue at Navesink; thence westerly on Monmouth Avenue to its intersection with Browns Dock Road; thence southerly on Browns Dock Road to its intersection with Cooper Road; thence southwesterly on Cooper Road to the intersection of State Highway 35; thence southerly on State Highway 35 to its intersection with State Highway 71; thence southeasterly on State Highway 71 to its crossing of the Central Railroad of New Jersey tracks, now the Consolidated Rail Corporation (Conrail)/New Jersey Transit Corporation (NJ Transit); thence southerly along the Central Railroad of New Jersey tracks (now Conrail/NJ Transit) to its intersection of 6th Avenue (County 2); thence westerly on 6th Avenue (County 2) to the intersection of State Highway 33; thence westerly along State Highway 33 to the crossing of State Highway 18; thence southerly on State Highway 18 to its intersection of Marconi Road; thence southeasterly on Marconi Road to Adrienne Road, continuing south on Adrienne Road to Belmar Boulevard; thence easterly on Belmar Boulevard and 16th Avenue to the intersection of State Highway 71; thence southerly on State Highway 71 to the intersection of State Highway 35; thence northwesterly along State Highway 35 to State Highway 34 at the Brielle Circle; thence northwesterly along State Highway 34 to the Garden State Parkway at Exit 96; thence southwesterly along the Garden State Parkway to the intersection of the Monmouth, Ocean County boundary; thence westerly along that boundary to the intersection of the Central Railroad of New Jersey tracks (now Conrail); thence southwesterly along the tracks of the Central Railroad of New Jersey (now Conrail) to its junction with the tracks of the Pennsylvania Railroad near Whiting; thence easterly along the tracks of the Pennsylvania Railroad to its intersection with the Garden State Parkway near South Toms River; thence southerly along the Garden State Parkway to its intersection with the boundary of the Bass River State Forest; thence southerly, and thence westerly, along the Bass River State Forest to its intersection with the Garden State Parkway in Bass River Township; thence southerly along the Garden State Parkway to its intersection with Alt. 559, and thence northwesterly along Alt. 559 to its intersection with County Road 559 at Gravelly Run; thence northwesterly along County Road 559 to its intersection with U.S. 40 and S.R. 50 at Mays Landing; thence westerly along combined U.S. 40 and S.R. 50 to its intersection with S.R. 40; thence westerly along S.R.40 to its intersection with S.R.50; thence southerly on S.R. 50 to its intersection with Buck Hill Road near Buck Hill; thence westerly along Buck Hill (River Road also Head of River Road and Aetna Drive) Road to its intersection with S.R. 49; thence southeasterly along S.R. 49 to its intersection with S.R. 50; thence southeasterly along S.R. 50 to its intersection with County Road 585 (now County Road 610); thence southwesterly along County Road 585 (now County Road 610) to its intersection with S.R. 47 at Dennisville; thence northwesterly along S.R. 47 to its intersection with State Road 49 at Millville; thence through Millville along State Road 49 to its intersection with County Road 610 (Cedar Street); thence southwesterly along County Road 610 (Cedar Street) to its intersection with County Road 555 (Race Street); thence southerly along County Road 555 (Race Street) to its intersection with County Road 27 (now County Road 627); thence southerly along County Road 27 (now County Road 627) to its intersection with County Road 70 (now County Road 670); thence southerly on County Road 70 (now County Road 670) to the Center of Mauricetown; thence through Mauricetown westerly on County Road 548 (now County Road 676) to its intersection with the tracks of the Central Railroad of New Jersey (now Conrail); thence northwesterly on the tracks of the Central Railroad of New Jersey (now Conrail) to its intersection with County Road 98 (now County Road 698); thence easterly along County Road 98 (now County Road 698) to the intersection with County Road 38 (now County Road 638); thence northerly along County Road 38 (now County Road 638) to its intersection with S.R. 49 east of Bridgeton; thence westerly along S.R. 49 through Bridgeton to its intersection with West Avenue; thence south on West Avenue to its intersection with County Road 5 (Roadstown Road) (now County Road 626); thence westerly along County Road 5 (Roadstown Road) (now County Road 626) to Roadstown; thence northwesterly along the Roadstown Road to County Road 47 (now County Road 647); thence southwesterly along County Road 47 (now County Road 647) to its intersection with County Road 19 (now County Road 623); thence along County Road 19 (now County Road 623) northwesterly to Gum Tree Corner; thence northwesterly along County Road 19 (now County Road 623) from Gum Tree Corner across Stowe Creek to its intersection with Salem County Road 59 (now County Road 623) (Hancock's Bridge Road); thence northwesterly along County Road 59 (now County Road 623) to its intersection with County Road 51 (now County Road 651) at Coopers Branch; thence northeasterly along County Road 51 (now County Road 651) to its intersection with S.R. 49 at Quinton; thence northwesterly along S.R. 49 to its intersection with County Road 50 (now County Road 650); thence southwesterly along County Road 50 (now County Road 650) to its intersection with County Road 58 (now County Road 658); thence southerly on County Road 58 (now County Road 658) to its intersection with County Road 24 (now County Road 624); thence westerly along County Road 24 (now County Road 624) to its intersection with County Road 65 (now County Road 637); thence northeasterly along County Road 65 (now County Road 637) to its intersection with County Road 665 (Walnut Street); thence northerly along County Road 65 (now County Road 665) (Walnut Street) to its intersection with County Road 4 (now County Road 633); thence westerly along County Road 4 (now County Road 633) to its intersection with County Road 627; thence northerly along County Road 627 to its intersection with County Road 661; thence easterly along County Road 661 to its intersection with State Road 49; thence northerly along State Road 49 (Front Street) to its intersection with County Road 57 (now County Road 657); thence easterly along County Road 57 (now County Road 657) to its intersection with State Road 45; thence northerly along State Road 45 to its intersection with County Road 540 at Pointers; thence northerly and northwesterly along County Road 540 (Pointers Auburn Road/Deepwater-Slapes Corner Road) to its intersection with the New Jersey Turnpike; thence westerly along the New Jersey Turnpike to its intersection with County Road 33 (now County Road 551); thence southerly along County Road 33 (now County Road 551) to its intersection with State Road 49; thence southeasterly along S.R. 49 to its intersection with County Road 26 (now County Road 632); thence northwesterly along County Road 26 (now County Road 632) to the Killcohook National Wildlife Refuge; thence northwesterly along this northeasterly boundary to the limits of the State's territorial jurisdiction on the Delaware River; provided, however, that the coastal area shall not include all that certain area in Cape May county lying within a line beginning at the intersection of S.R. 47 and County Road 54 (now County Road 654); thence westerly on County Road 54 (now County Road 654); to the intersection of County Road 3 (now County Road 603); thence southeasterly on County Road 3 (now County Road 603) through the intersection of County Road 3 (now County Road 603) with County Road 13 (now County Road 639) to the intersection with County Road 47 (now County Road 647); thence easterly and northerly along County Road 47 (now County Road 647) to its intersection with U.S. Route 9; thence northerly along U.S. Route 9 to its intersection with State Road 47; thence westerly along State Road 47 to its intersection with County Road 54 (now County Road 654).

L.1973,c.185,s.4; amended 1993,c.190,s.4.



Section 13:19-5 - Development Permits Required

13:19-5. Development permits required
5. A permit issued pursuant to P.L.1973, c.185 (C.13:19-1 et seq.) shall be required for:

a. A development located in the coastal area on any beach or dune;



b. A development located in the coastal area between the mean high water line of any tidal waters, or the landward limit of a beach or dune, whichever is most landward, and a point 150 feet landward of the mean high water line of any tidal waters or the landward limit of a beach or dune, whichever is most landward, that would result, either solely or in conjunction with a previous development, in:

(1) A development if there is no intervening development with an above ground structure, excluding any shore protection structure or sand fencing, that is either completed or under active construction between the proposed site of the development and the mean high water line of any tidal waters;

(2) A residential development having three or more dwelling units if there is an intervening development with an above ground structure, excluding any shore protection structure or sand fencing, that is either completed or under active construction between the proposed site of the dwelling units and the mean high water line of any tidal waters;

(3) A commercial development having five or more parking spaces if there is an intervening development with an above ground structure, excluding any shore protection structure or sand fencing, that is either completed or under active construction between the proposed site of the commercial development and the mean high water line of any tidal waters; or

(4) A public development or industrial development;



c. A development located in the coastal area between a point greater than 150 feet landward of the mean high water line of any tidal waters or the landward limit of a beach or dune, whichever is most landward, and a point 500 feet landward of the mean high water line of any tidal waters or the landward limit of a beach or dune, whichever is most landward, which is located within the boundaries of a municipality which meets the criteria of a "qualifying municipality" pursuant to section 1 of P.L.1978, c.14 (C.52:27D-178), or which is located within the boundaries of a city of the fourth class with a population of over 30,000 persons according to the latest federal decennial census, that would result, either solely or in conjunction with a previous development, in:

(1) A residential development having 25 or more dwelling units;



(2) A commercial development having 50 or more parking spaces; or



(3) A public development or industrial development;



d. A development located in the coastal area at a point beyond 500 feet landward of the mean high water line of any tidal waters or the landward limit of a beach or dune, whichever is most landward, and which is located within the boundaries of a municipality which meets the criteria of a "qualifying municipality" pursuant to section 1 of P.L.1978, c.14 (C.52:27D-178), or which is located within the boundaries of a city of the fourth class with a population of over 30,000 persons according to the latest federal decennial census, that would result, either solely or in conjunction with a previous development, in:

(1) A residential development having 75 or more dwelling units;



(2) A commercial development having 150 or more parking spaces; or



(3) A public development or industrial development; or



e. Except as otherwise provided in subsection c. and subsection d. of this section, a development in the coastal area at a point beyond 150 feet landward of the mean high water line of any tidal waters or the landward limit of a beach or dune, whichever is most landward, that would result, either solely or in conjunction with a previous development, in:

(1) A residential development having 25 or more dwelling units;



(2) A commercial development having 50 or more parking spaces; or



(3) A public development or industrial development.



L.1973,c.185,s.5; amended 1993,c.190,s.5.



Section 13:19-5.1 - Issuance Of General Permit

13:19-5.1. Issuance of general permit
6. Notwithstanding any other provision of law, rule or regulation to the contrary, the commissioner is authorized to issue a general permit in lieu of a permit issued pursuant to section 5 of P.L.1973, c.185 (C.13:19-5). The department shall adopt rules and regulations which identify the activities subject to general permit review, and which establish the criteria for the approval or disapproval of a general permit issued pursuant to this section. The department shall approve, approve with conditions, or disapprove an application for a general permit pursuant to this section in accordance with P.L.1975, c.232 (C.13:1D-29 et al.).

L.1993,c.190,s.6.



Section 13:19-5.2 - Permits Not Required, Conditions.

13:19-5.2 Permits not required, conditions.
7.A permit shall not be required pursuant to section 5 of P.L.1973, c.185 (C.13:19-5) for:

a.A development which has received preliminary site plan approval pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) or a final municipal building or construction permit on or prior to July 19, 1994, or a residential development which has received preliminary subdivision approval or minor subdivision approval on or prior to July 19, 1994 where no subsequent site plan approval is required, provided that, in any of the cases identified above, construction begins within three years of July 19, 1994, and continues to completion with no lapses in construction activity of more than one year. This subsection shall not apply to any development that required a permit pursuant to P.L.1973, c.185 (C.13:19-1 et seq.) prior to July 19, 1994;

b.The reconstruction of any development that is damaged or destroyed, in whole or in part, by fire, storm, natural hazard or act of God, provided that such reconstruction is in compliance with existing requirements or codes of municipal, State and federal law;

c.The enlargement of any development if the enlargement does not result in:

(1)the enlargement of the footprint of the development; or

(2)an increase in the number of dwelling units within the development;

d.The construction of a patio, deck or similar structure at a residential development;

e.Services provided, within the existing public right-of-way, by any governmental entity which involve:

(1)the routine reconstruction, substantially similar functional replacement, or maintenance or repair of public highways;

(2)public highway lane widening, intersection and shoulder improvement projects which do not increase the number of travel lanes; or

(3)public highway signing, lighting, guiderail and other nonintrusive safety projects;

f.The expansion of an existing, functional amusement pier, provided such expansion does not exceed the footprint of the existing, functional amusement pier by more than 25 percent, and provided the expansion is located in the area beyond 150 feet landward of the mean high water line, beach or dune, whichever is most landward; or

g.The enclosure of an establishment offering dining, food services and beverages that was in operation as of December 18, 2000 and is located upon a functional pier, provided the enclosure only includes an open area which was actively used in the operation of the establishment.

A development subject to any exemption provided in this section shall be required to satisfy all other applicable requirements of law.

L.1993,c.190,s.7; amended 2001, c.418.



Section 13:19-5.3 - Waiving Of Permit Requirement

13:19-5.3. Waiving of permit requirement
21. The commissioner may waive the permit requirement for development in the coastal area pursuant to P.L.1973, c.185 (C.13:19-1 et seq.) for any development that involves the grading or excavation of a dune by a governmental agency if the commissioner finds that such a waiver is warranted as a result of a storm, natural disaster or similar act of God.

L.1993,c.190,s.21.



Section 13:19-5.4 - Solar Panels Not Included In Certain Calculations Relative To Coastal Development.

13:19-5.4 Solar panels not included in certain calculations relative to coastal development.

4.Notwithstanding the provisions of any rule or regulation to the contrary, the department shall not include solar panels in any calculation of impervious surface or impervious cover that may be required as a condition of approval of an application to construct or undertake a development in the coastal area, pursuant to the provisions of P.L.1973, c.185 (C.13:19-1 et seq.).

As used in this section, "solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

L.2010, c.4, s.4.



Section 13:19-6 - Application For Permit

13:19-6. Application for permit
6. Any person proposing to construct or cause to be constructed, or to undertake or cause to be undertaken, as the case may be, a development in the coastal area shall file an application for a permit, if so required pursuant to section 5 of P.L.1973, c.185 (C.13:19-5), with the commissioner, on forms and with any information the commissioner may prescribe. The application shall include an environmental impact statement which shall provide the information needed to evaluate the effects of a proposed development upon the environment of the coastal area. The department shall adopt rules and regulations that set forth the contents required in an environmental impact statement, and the conditions under which the commissioner may vary the content requirements of an environmental impact statement or waive the requirement that an environmental impact statement be submitted.

L.1973,c.185,s.6; amended 1993,c.190,s.8.



Section 13:19-8 - Declaration Of Completeness Of Application

13:19-8. Declaration of completeness of application
8. a. Within 20 working days following receipt of an application, the commissioner shall issue a notification to the applicant in writing regarding its completeness. The commissioner may declare the application to be complete for filing or may notify the applicant of specific deficiencies. The commissioner, within 15 days following the receipt of additional information to correct deficiencies, shall issue a notification to the applicant of the completeness of the amended application. The application shall not be considered to be filed until it has been declared complete by the commissioner.

b. The commissioner, within 15 days of declaring the application complete for filing, shall set a date for either a public hearing or a public comment period. The date for the public hearing or the start of the public comment period shall be set not later than 60 days after the application is declared complete for filing.

L.1973,c.185,s.8; amended 1993,c.190,s.9.



Section 13:19-9 - Hearing, Comment Period

13:19-9. Hearing, comment period
9. a. The commissioner, or a member of the department designated by the commissioner, may hold a hearing to afford interested parties the opportunity to present, orally or in writing, their position concerning the filed application and any data they may have developed in reference to the environmental or other relevant effects of the proposed development. The department shall adopt rules and regulations which set forth the conditions under which a hearing is to be held. If no hearing is held, the department shall provide for a 30-day comment period and shall provide sufficient public notice as to the commencement of the comment period.

b. The commissioner, within 15 days after the hearing, if one is held, or 15 days after the close of the comment period if no hearing is held, may require an applicant to submit any additional information necessary for the complete review of the application.

c. The department shall approve, approve with conditions, or disapprove an application for a permit pursuant to P.L.1973, c.185 (C.13:19-1 et seq.) within 60 days after the hearing, if one is held, or within 60 days after the close of the comment period if no hearing is held. In the event the commissioner requires additional information as provided in subsection b. of this section, the department shall approve, approve with conditions, or disapprove an application within 90 days following receipt of the additional information.

L.1973,c.185,s.9; amended 1979,c.86,s.3; 1993,c.190,s.10.



Section 13:19-10 - Review Of Applications; Required Findings.

13:19-10 Review of applications; required findings.
10.The commissioner shall review filed applications, including any environmental impact statement and all information presented at public hearings or during the comment period, or submitted during the application review period. A permit may be issued pursuant to this act only upon a finding that the proposed development:

a.Conforms with all applicable air, water and radiation emission and effluent standards and all applicable water quality criteria and air quality standards.

b.Prevents air emissions and water effluents in excess of the existing dilution, assimilative, and recovery capacities of the air and water environments at the site and within the surrounding region.

c.Provides for the collection and disposal of litter, recyclable material and solid waste in such a manner as to minimize adverse environmental effects and the threat to the public health, safety, and welfare.

d.Would result in minimal feasible impairment of the regenerative capacity of water aquifers or other ground or surface water supplies.

e.Would cause minimal feasible interference with the natural functioning of plant, animal, fish, and human life processes at the site and within the surrounding region.

f.Is located or constructed so as to neither endanger human life or property nor otherwise impair the public health, safety, and welfare.

g.Would result in minimal practicable degradation of unique or irreplaceable land types, historical or archeological areas, and existing public scenic attributes at the site and within the surrounding region.

h.Provides, pursuant to standards established by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), on-site public access to the waterfront and adjacent shoreline, or off-site public access to the waterfront and adjacent shoreline if on-site public access is not feasible as determined by the department. Nothing in this subsection shall be construed to abrogate or otherwise affect any public access obligations or requirements of any permit, administrative order, consent decree, or court order in effect prior to the effective date of P.L.2015, c.260.

L.1973, c.185, s.10; amended 1993, c.190, s.11; 2015, c.260, s.2.



Section 13:19-10.1 - Wind Dependent Energy Facilities, Construction On Piers, Certain Circumstances; Permitted.

13:19-10.1 Wind dependent energy facilities, construction on piers, certain circumstances; permitted.

1. a. Notwithstanding the provisions of any rule or regulation adopted pursuant to P.L.1973, c.185 (C.13:19-1 et seq.) to the contrary, construction of a wind dependent energy facility shall not be prohibited within 500 feet of the mean high water line of tidal waters on a pier pursuant to P.L.1973, c.185, provided that (1) the permit application filed with the department meets all other criteria established by P.L.1973, c.185, any rules and regulations adopted pursuant thereto, and any other applicable law, rule or regulation, and (2) the wind dependent energy facility is an accessory use to the other uses of, or purposes for, the pier.

b.Within 30 days after the date of enactment of this act, and notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the department shall adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as deemed necessary to implement the provisions of this act which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted or readopted in accordance with the provisions of P.L.1968, c.410.

L.2011, c.20, s.1.



Section 13:19-11 - Grounds For Denial Of Permit Application; Conditional Permit; Approval Of Nuclear Electricity Generating Facility

13:19-11. Grounds for denial of permit application; conditional permit; approval of nuclear electricity generating facility
11. Notwithstanding the applicant's compliance with the criteria listed in section 10 of P.L.1973, c.185 (C.13:19-10), if the commissioner finds that the proposed development would violate or tend to violate the purpose and intent of this act as specified in section 2 of P.L.1973, c.185 (C.13:19-2), or that the proposed development would materially contribute to an already serious and unacceptable level of environmental degradation or resource exhaustion, the commissioner may deny the permit application, or the commissioner may issue a permit subject to such conditions as the commissioner finds reasonably necessary to promote the public health, safety and welfare, to protect public and private property, wildlife and marine fisheries, and to preserve, protect and enhance the natural environment. The construction and operation of a nuclear electricity generating facility shall, however, not be approved by the commissioner unless the commissioner finds that the proposed method for disposal of radioactive waste material to be produced or generated by the facility will be safe, conforms to standards established by the Nuclear Regulatory Commission and will effectively remove danger to life and the environment from such waste material.

L.1973,c.185,s.11; amended 1993,c.190,s.12.



Section 13:19-11.1 - Low, Moderate Income Housing, No Conditions For

13:19-11.1. Low, moderate income housing, no conditions for
1. Notwithstanding the provisions of any rule or regulation to the contrary, the department shall not require the provision for low and moderate income housing as a condition for approval of an application to construct or undertake a development in the coastal area pursuant to the provisions of P.L.1973, c.185 (C.13:19-1 et seq.).

L.1986,c.145,s.1; amended 1993,c.190,s.13.



Section 13:19-13.1 - Coastal Area Review Board Abolished Upon Completion Date Of Duties

13:19-13.1. Coastal Area Review Board abolished upon completion date of duties
20. a. The Coastal Area Review Board established pursuant to section 13 of P.L.1973, c.185 (C.13:19-13) is, upon the completion date of its duties, abolished, and all powers, functions and duties thereof shall terminate. Any appeal pending before the Coastal Area Review Board prior to the enactment date of this act may be decided by the board. Any appeal initiated on or after the enactment date of this act shall be referred to the Office of Administrative Law.

b. For the purposes of this section, "completion date," with respect to the Coastal Area Review Board, shall mean the date upon which all decisions on appeal to the board from decisions by the commissioner pursuant to P.L.1973, c.185 (C.13:19-1 et seq.), have been rendered by the board, as certified by the voting members thereof. Notice of the certification of the completion date shall be published by the board in the New Jersey Register.

L.1993,c.190,s.20.



Section 13:19-14 - Continuance In Force Of Issued Permit

13:19-14. Continuance in force of issued permit
14. In the event of rental, lease, sale or other conveyances by an applicant to whom a permit is issued, such permit, with any conditions, shall be continued in force and shall apply to the new tenant, lessee, owner, or assignee so long as there is no change in the nature of the development set forth in the original application.

L.1973,c.185,s.14; amended 1993,c.190,s.14.



Section 13:19-15 - Effect Of Denial On Future Submittal Of New Application

13:19-15. Effect of denial on future submittal of new application
The denial of an application shall in no way adversely affect the future submittal of a new application.

L.1973, c. 185, s. 15.



Section 13:19-16.1 - "Shore Protection Fund" Created.

13:19-16.1 "Shore Protection Fund" created.

1. a. There is created in the Department of the Treasury a special non-lapsing fund to be known as the "Shore Protection Fund." The monies in the fund are dedicated and shall only be used to carry out the purposes enumerated in subsection b. of this section. The fund shall be credited with all revenues collected and deposited in the fund pursuant to section 4 of P.L.1968, c.49 (C.46:15-8), all interest received from the investment of monies in the fund, and any monies which, from time to time, may otherwise become available for the purposes of the fund. Pending the use thereof pursuant to the provisions of subsection b. of this section, the monies deposited in the fund shall be held in interest-bearing accounts in public depositories, as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited into the fund shall be credited to the fund for use as set forth in this act for other monies in the fund.

b. (1) Monies deposited in the "Shore Protection Fund" shall be used, in accordance with the priority list approved by the Legislature pursuant to section 1 of P.L.1997, c.384 (C.13:19-16.2), for shore protection projects associated with the protection, stabilization, restoration or maintenance of the shore, including monitoring studies and land acquisition, consistent with the current New Jersey Shore Protection Master Plan prepared pursuant to section 5 of P.L.1978, c.157, and may include the nonfederal share of any State-federal project. The requirements of subsection c. of section 1 of P.L.1997, c.384 (C.13:19-16.2) notwithstanding, the Commissioner of Environmental Protection may, pursuant to appropriations made by law, allocate monies deposited in the fund for shore protection projects of an emergency nature, in the event of storm, stress of weather or similar act of God. Two percent of the monies annually deposited in the fund shall be allocated and annually appropriated for the purposes of funding the Coastal Protection Technical Assistance Service established pursuant to section 1 of P.L.1993, c.176 (C.18A:64L-1), of which amount up to $100,000 annually may be utilized for funding coastal engineering research and development to be conducted by Stevens Institute of Technology in response to requests therefor made by State or local governmental entities.

(2) (a) Notwithstanding the provisions of paragraph (1) of this subsection, in State Fiscal Year 2009 up to $9,000,000 of the monies deposited in the Shore Protection Fund may be used to help defray the cost of operation and maintenance of State parks and forests as defined in subsection e. of section 3 of P.L.1983, c.324 (C.13:1L-3).

(b) (i) If the unobligated balance of the monies in the Shore Protection Fund on June 30, 2009 is less than $20,000,000, as certified by the State Treasurer, the sum of $9,000,000 shall be appropriated and credited to the Shore Protection Fund, to be used solely for the purposes prescribed in paragraph (1) of this subsection, from the proceeds of the State portion of the basic fee, collected pursuant to P.L.1968, c.49 (C.46:15-5 et seq.) and paid to the State Treasurer pursuant to paragraph (2) of subsection b. of section 4 of P.L.1968, c.49 (C.46:15-8), excluding any amounts from those proceeds credited to the Shore Protection Fund pursuant to paragraph (1) of subsection c. of section 4 of P.L.1968, c.49 (C.46:15-8), or from such other unappropriated revenues as the State Treasurer may determine that are not otherwise dedicated by law.

(ii)If the requirements of subsubparagraph (i) of this subparagraph are not met for any reason, or any portion of the sum of $9,000,000 transferred and credited to the Shore Protection Fund pursuant to that subsubparagraph is used for any purpose other than the purposes prescribed in paragraph (1) of this subsection, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, not later than five days thereafter, certify to the Director of the Division of Taxation that these requirements have not been met.

L.1992, c.148, s.1; amended 1993, c.176, s.5; 1997, c.384, s.2; 2008, c.31, s.1.



Section 13:19-16.2 - Priority System For Ranking Shore Protection Projects.

13:19-16.2 Priority system for ranking shore protection projects.

1. a. The Commissioner of Environmental Protection shall develop a priority system for ranking shore protection projects and establish appropriate criteria therefor. Commencing with the fiscal year beginning on July 1, 1999, and for each fiscal year thereafter, the commissioner shall use the priority system to establish a shore protection project priority list for projects designated to receive funding pursuant to an appropriation made from the Shore Protection Fund, hereinafter referred to as the "fund," established pursuant to section 1 of P.L.1992, c.148 (C.13:19-16.1). The list shall include a description of each project and its purpose, impact, estimated cost, and estimated construction schedule, and an explanation of the manner in which priorities were established. A description of the priority system and the project priority list for the ensuing fiscal year shall be submitted to the Legislature on or before January 31 of each year on a day when both Houses are meeting. The President of the Senate and the Speaker of the General Assembly shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively, and shall cause the project priority list to be introduced in each House in the form of legislative bills authorizing the expenditure of monies appropriated pursuant to section 1 of P.L.1992, c.148 (C.13:19-16.1) for projects on the list, and shall refer these bills to the Senate Economic Growth, Agriculture and Tourism Committee, the Senate Budget and Appropriations Committee, the General Assembly Environment, Science and Technology Committee, and the General Assembly Appropriations Committee, or their successors, for their respective consideration.

b.Within 60 days of the referral thereof, the Senate Economic Growth, Agriculture and Tourism Committee, the Senate Budget and Appropriations Committee, the General Assembly Environment, Science and Technology Committee, and the General Assembly Appropriations Committee, or their successors, shall, either individually or jointly, consider the legislation containing the project priority list, and shall report the legislation, together with any modifications, out of committee for consideration by each House of the Legislature. On or before June 1 of each year, the Legislature shall approve the legislation containing the project priority list, including any amendatory or supplementary provisions thereto. The legislation approved by the Legislature shall authorize the expenditure of monies appropriated to the Department of Environmental Protection from the Shore Protection Fund for the specific projects, including the estimated amounts therefor, on the list.

c.No monies appropriated from the Shore Protection Fund to the Department of Environmental Protection shall be expended for any shore protection project unless the estimated expenditure is authorized pursuant to legislation approved in accordance with the provisions of subsection b. of this section or unless the shore protection project is of an emergency nature pursuant to the provisions of subsection b. of section 1 of P.L.1992, c.148 (C.13:19-16.1). The department is authorized to transfer monies between authorized projects to compensate for the differences between the estimated and actual costs of a project. If the Legislature fails to approve legislation within the time frame specified pursuant to subsection b. of this section, the expenditure of monies appropriated from the Shore Protection Fund shall be authorized pursuant to the provisions of the annual appropriations act.

L.1997,c.384,s.1.



Section 13:19-16.3 - Public Hearings For Shore Protection Projects, Certain.

13:19-16.3 Public hearings for shore protection projects, certain.

1.Whenever the State enters into an agreement, on or after the date of enactment of this act, with the United States Army Corps of Engineers for the State to assume responsibility as the non-federal sponsor of a shore protection project, the Department of Environmental Protection shall conduct a public hearing and provide the opportunity for public comment at the conclusion of the feasibility study phase for the proposed shore protection project.

L.2007, c.278, s.1.



Section 13:19-17 - Rules, Regulations

13:19-17. Rules, regulations
17. a. The department shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations to effectuate the purposes of this act.

b. Within one year of the enactment date of P.L.1993, c.190 (C.13:19-5.1 et al.), the department, in consultation with the State Planning Commission and county and municipal governments located in the coastal area, as defined in section 4 of P.L.1973, c.185 (C.13:19-4), shall adopt new rules and regulations to implement P.L.1993, c.190 (C.13:19-5.1 et al.). Any rules or regulations adopted pursuant to this subsection shall be closely coordinated with the provisions of the State Development and Redevelopment Plan adopted pursuant to P.L.1985, c.398 (C.52:18A-196 et al.) and the federal "Coastal Zone Management Act of 1972," 16 U.S.C. s.1451 et seq.

L.1973,c.185,s.17; amended 1993,c.190,s.15.



Section 13:19-18 - Violations, Remedies, Penalties; "Cooperative Coastal Monitoring, Restoration And Enforcement Fund."

13:19-18 Violations, remedies, penalties; "Cooperative Coastal Monitoring, Restoration and Enforcement Fund."

18. a. Whenever, on the basis of available information, the department finds that a person has violated any provision of P.L.1973, c.185 (C.13:19-1 et seq.), or any rule or regulation adopted, or permit or order issued by the department pursuant thereto, the department may:

(1)Issue an order requiring the person found to be in violation to comply in accordance with subsection b. of this section;

(2)Bring a civil action in accordance with subsection c. of this section;

(3)Levy a civil administrative penalty in accordance with subsection d. of this section;

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Pursuit of any of the remedies specified under this section shall not preclude the seeking of any other remedy specified.

b.Whenever, on the basis of available information, the department finds that a person has violated any provision of P.L.1973, c.185, or any rule or regulation adopted, or permit or order issued by the department pursuant thereto, the department may issue an order: (1) specifying the provision or provisions of the act, regulation, rule, permit, or order of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration to address any adverse effects resulting from the violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the order. The ordered party shall have 35 days from receipt of the order within which to deliver to the department a written request for a hearing. After the hearing and upon finding that a violation has occurred, the department may issue a final order. If no hearing is requested, then the order shall become final after the expiration of the 35-day period. A request for hearing shall not automatically stay the effect of the order.

c.The department may institute a civil action in the Superior Court for appropriate relief, including the appointment of a receiver, from any violation of any provision of P.L.1973, c.185, or any rule or regulation adopted, or permit or order issued by the department pursuant thereto, and the court may proceed in the action in a summary manner.

Such relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, or monitoring survey which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)Recovery of reasonable costs incurred by the department in removing, correcting or terminating the adverse effects upon the land or upon water or air quality resulting from any violation of any provision of P.L.1973, c.185, or any rule or regulation adopted, or permit or order issued by the department pursuant thereto, for which a civil action has been commenced and brought under this subsection;

(4)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by a violation of the provisions of P.L.1973, c.185 for which a civil action has been commenced and brought under this subsection. Assessments under this subsection shall be paid to the State Treasurer;

(5)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

d.The department is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1973, c.185, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration, and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall include a reference to the section or provision of P.L.1973, c.185, the regulation, rule, permit, or order issued by the department pursuant to that act that has been violated, a concise statement of the facts alleged to constitute a violation, a statement of the basis for the amount of the civil administrative penalties to be assessed, including any interest that may accrue thereon if the penalty is not paid when due, and a statement of the party's right to a hearing. The ordered party shall have 35 calendar days from receipt of the notice within which to deliver to the department a written request for a hearing. After the hearing and upon finding that a violation has occurred, the department may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until after the date on which a final order is issued.

Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court. For the purposes of this subsection, the date that a penalty is due is the date that written notice of the penalty is received by the person responsible for payment thereof, or a later date as may be specified in the notice.

e.Any person who violates the provisions of P.L.1973, c.185, or any rule or regulation adopted pursuant thereto, or any permit or order issued by the department pursuant to that act, or an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty of not more than $25,000 for each violation, and each day during which a violation continues shall constitute an additional, separate, and distinct offense.

Any penalty established pursuant to this subsection may be imposed and collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999" in conjunction with this act. In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation.

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1973, c.185, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly, or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1973, c.185, or any rule or regulation adopted pursuant thereto, or who falsifies, tampers with or purposely, knowingly, or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to P.L.1973, c.185, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g. Each applicant or permittee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of P.L.1973, c.185, or any rule or regulation adopted, or permit or order issued pursuant thereto.

h.There is created in the department a special nonlapsing fund, to be known as the "Cooperative Coastal Monitoring, Restoration and Enforcement Fund." Except as otherwise provided in this section, all monies from penalties, fines, or recoveries of costs collected by the department pursuant to this section on and after the effective date of this section, shall be deposited in the fund. Interest earned on monies deposited in the fund shall be credited to the fund. Unless otherwise specifically provided by law, monies in the fund shall be utilized by the department for the cost of coastal restoration projects and providing aircraft overflights for coastal monitoring, surveillance and enforcement activities conducted by the department and for the cost of administering P.L.1973, c.185 (C.13:19-1 et seq.). The department shall submit annually to the Legislature a report which provides an accounting of all monies deposited in the fund and the purposes for which monies in the fund are disbursed.

L.1973, c.185, s.18; amended 1993, c.190, s.16; 2007, c.246, s.6.



Section 13:19-19 - Applicability Of Act

13:19-19. Applicability of act
19. The provisions of this act shall not be regarded as to be in derogation of any powers now existing and shall be regarded as supplemental and in addition to powers conferred by other laws, including the authority of the department to regulate waterfront development pursuant to R.S.12:5-1 et seq. and municipal zoning authority. The provisions of this act shall not apply to those portions of the coastal areas regulated pursuant to enforceable orders under P.L.1970, c.272 (C.13:9A-1 et seq.).

L.1973,c.185,s.19; amended 1993,c.190,s.17.



Section 13:19-20 - Construction Of Act

13:19-20. Construction of act
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1973, c. 185, s. 20.



Section 13:19-21 - Severability

13:19-21. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1973, c. 185, s. 21.



Section 13:19-22 - Short Title

13:19-22. Short title
1. This act shall be known, and may be cited, as the "New Jersey Adopt a Beach Act."

L.1992,c.213,s.1.



Section 13:19-23 - Findings, Determinations

13:19-23. Findings, determinations
2. The Legislature finds and determines:



a. The presence of debris, litter, floatable waste, and other refuse in the ocean waters has an adverse impact on the quality of those waters and on sea mammals and other marine life;

b. Programs involving public participation can be an integral part of a Statewide strategy to combat the deleterious effects of ocean pollution, and can contribute to the goal of achieving a pollution free environment with the hope that in the future, cleanups of this nature will no longer be required;

c. "Adopt a beach" programs, which provide for citizen cleanups of beaches and shores of debris, litter, floatable waste, and other refuse, have been enthusiastically received in other states, and have proved useful in the continuing effort to remove potential pollutants from ocean waters; and

d. It is in the public interest and in furtherance of the general welfare of the people of this State to establish an "Adopt a Beach" program in the Department of Environmental Protection.

L.1992,c.213,s.2.



Section 13:19-24 - Definitions

13:19-24. Definitions
3. As used in this act:



"Department" means the Department of Environmental Protection.



"Program volunteer" means any group, organization, business, or individual who has adopted a section of beach or shore for cleanup in accordance with this act.

L.1992,c.213,s.3.



Section 13:19-25 - Establishment Of "Adopt A Beach" Program

13:19-25. Establishment of "Adopt a Beach" program
4. The department shall, within 180 days of the effective date of this act, establish an "Adopt a Beach" program. The purpose of the program shall be to utilize volunteer labor in a cooperative effort with State and local government to periodically clear the public beaches and shores of the State of debris, litter, floatable waste, and other refuse.

L.1992,c.213,s.4.



Section 13:19-26 - Duties Of Department

13:19-26. Duties of department
5. a. The department shall:



(1) Develop a packet of information and instructions, and, within the limits of funds made available therefor, provide cleanup supplies, for use by program volunteers in cleaning up beaches and shores in accordance with this act;

(2) Coordinate with program volunteers and appropriate local government officials in arranging for the disposal, and to the maximum extent practicable and feasible, the recycling, of debris, litter, floatable waste, and other refuse collected by program volunteers;

(3) Advertise and promote the "Adopt a Beach" program, and develop and utilize such slogans, symbols, and mascots as the department may deem expedient for such purposes;

(4) Coordinate the operation of the "Adopt a Beach" program with the responsibilities of the department and the Department of Education to prepare and distribute educational materials concerning the deleterious effects of plastics and other forms of pollution on the marine environment pursuant to the "Clean Ocean Education Act," P.L.1988, c.62 (C.58:10A-52 et seq.);

(5) Cooperate with the Department of Corrections on any program established by law or by that department that utilizes prisoners to clean up or maintain beaches or shores;

(6) Provide notice of the provisions of this act to every coastal municipality in the State; and

(7) Organize, coordinate, and designate the dates for two annual coastwide beach and shore cleanups, one in the Spring and one in the Fall, in which all program volunteers shall be asked to participate, and which shall be in addition to any other cleanup activities that program volunteers may undertake.

b. The department may:



(1) Prepare or use from existing environmental advocacy group sources, data cards to be distributed to program volunteers to record information on the amounts and types of debris, litter, floatable waste, and other refuse collected, and such other information as the department may deem useful;

(2) Utilize the information derived from data cards distributed to program volunteers to formulate recommendations to the Governor and the Legislature for administrative or legislative action to effectuate the goal of preventing ocean pollution; and

(3) Issue to each program volunteer an adoption certificate, and, within the limits of funds made available therefor, provide a sign indicating the name of the participating group, organization, business, or individual for placement, if not otherwise prohibited by law or municipal ordinance, at an appropriate point on the public road providing access to the section of beach or shore adopted by the program volunteer, or at such other point as the department may prescribe.

L.1992,c.213,s.5.



Section 13:19-27 - Notification To Department; Assignment Of Section Of Beach, Shore

13:19-27. Notification to department; assignment of section of beach, shore
6. a. Any group, organization, business, or individual interested in adopting a section of beach or shore for cleanup in accordance with this act shall notify the department. Such notification may include a request to adopt, if possible, a specified section of beach or shore. Upon receipt of a notification of interest, the department shall: (1) assign an appropriate section of beach or shore to that group, organization, business, or individual for adoption; (2) notify the group, organization, business, or individual of that assignment and provide thereto the materials required to be prepared pursuant to paragraph (1) of subsection a. of section 5 of this act.

b. Upon receipt from the department of notification of its assigned section of beach or shore, the program volunteer shall notify the clerk of the municipality within which the assigned section of beach or shore is located so that the municipality will be aware of the program volunteer's activities and may, at its discretion, provide assistance.

c. (1) An adopted section of beach or shore shall be approximately one mile in length, but other lengths may be permitted depending upon the desires and capabilities of the program volunteer, the amount of waste that may be expected to be collected, or the accessibility of the section of beach or shore.

(2) The adoption period for a section of beach or shore shall be one year, but a program volunteer may renew its participation in the program by notifying the department annually at such time as shall be specified therefor by the department.

L.1992,c.213,s.6.



Section 13:19-28 - Other Cleanup Activities Permitted

13:19-28. Other cleanup activities permitted
7. Nothing in this act shall be construed to prohibit any person from cleaning up any section of beach or shore, regardless of whether or not it has been adopted for cleanup in accordance with this act.

L.1992,c.213,s.7.



Section 13:19-29 - Immunity; Waiver; Volunteers Not Considered Public Employees

13:19-29. Immunity; waiver; volunteers not considered public employees
8. a. No department, agency, bureau, board, commission, authority, or other entity of the State, or of any county or municipality, and no employee thereof, shall be liable to any person for any injury or damages that may be caused or sustained by a program volunteer during an "Adopt a Beach" event or activity.

As a condition of participating in the program, a prospective program volunteer shall sign a waiver releasing the department, the State, and any other appropriate governmental entity, and all employees thereof, from liability for any injury or damages that may be caused or sustained by that volunteer during an "Adopt a Beach" event or activity.

b. A program volunteer shall not be considered a "public employee" or "State employee" for purposes of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., or otherwise be accorded any of the protections set forth therein.

L.1992,c.213,s.8.



Section 13:19-30 - Donations

13:19-30. Donations
9. Any person may donate to the department, or to a county or municipality, funds, supplies, or services for use in the "Adopt a Beach" program, and the department and any county or municipality are authorized to accept such donations.

L.1992,c.213,s.9.



Section 13:19-31 - Findings, Declarations, Determinations

13:19-31. Findings, declarations, determinations
1. The Legislature finds and declares that the New Jersey shore is a valuable environmental and economic resource, and that every effort should be made to ensure the continued viability of the shoreline; that periodic storms threaten to destroy portions of the shore and property located upland of the shore, especially in areas where beach and dune maintenance has been neglected; that although federal shore protection and disaster relief aid has helped to mitigate the adverse effects of subsequent storms on particular beachfronts, many beaches remain ineligible for these types of federal aid due to ignorance of the eligibility requirements; and that many shore municipalities could qualify for federal aid in the future if they implement the basic beach maintenance techniques specified in federal guidelines.

The Legislature therefore determines that it is altogether fitting and proper for the State to provide informational and educational services to shore municipalities concerning the eligibility requirements for federal shore protection and disaster relief aid.

L.1995,c.19,s.1.



Section 13:19-32 - Dep Guidance Document On Federal Aid, Availability; "Coastal Municipality" Defined

13:19-32. DEP guidance document on federal aid, availability; "coastal municipality" defined
2. a. The Department of Environmental Protection shall prepare a guidance document which provides information to coastal municipalities on eligibility requirements for receiving federal monies related to shore protection projects and disaster aid. The document shall provide detailed information which describes the policies, programs or other actions required of a municipality to qualify for these federal monies, and shall include a section which explains what a municipality must do to create and maintain an engineered beach.

b. Upon completion of the guidance document, the Department of Environmental Protection shall notify all coastal municipalities of the availability of the guidance document. The department shall provide copies of the guidance document to a municipality upon request.

c. As used in this act, "coastal municipality" means any municipality located within the coastal area as defined in section 4 of P.L.1973, c.185 (C.13:19-4).

L.1995,c.19,s.2.

13:19-33 Transport, dumping of certain dredged materials in certain ocean sites prohibited.
1. a. The Department of Environmental Protection shall not permit or otherwise authorize the transport in State waters of dredged material for the purpose of placing or dumping of such material into State waters of the Atlantic Ocean at a site designated for remediation if the material is found to exceed an effects level of 113 parts per billion of polychlorinated biphenyls (PCBs) in the tissue of worms tested and analyzed in accordance with the applicable federal procedures, or a level or in accordance with a procedure subsequently determined by the Commissioner of Environmental Protection to be more protective of human health and the environment.

b.The Department of Environmental Protection shall implement the provisions of subsection a. of this section through the enforceable policies of the State, including, but not limited to, any rules and regulations adopted pursuant to R.S.12:5-3.

c.Upon the effective date of this act, the Commissioner of Environmental Protection shall submit P.L.2003, c.65 (C.13:19-33) to the National Oceanic and Atmospheric Administration under the provisions of the federal "Coastal Zone Management Act of 1972", as amended, 16 U.S.C. s.1451 et seq., for incorporation into the enforceable policies of the approved State management program.


L.2003,c.65,s.1.



Section 13:19-33 - Transport, Dumping Of Certain Dredged Materials In Certain Ocean Sites Prohibited.

13:19-33 Transport, dumping of certain dredged materials in certain ocean sites prohibited.
1. a. The Department of Environmental Protection shall not permit or otherwise authorize the transport in State waters of dredged material for the purpose of placing or dumping of such material into State waters of the Atlantic Ocean at a site designated for remediation if the material is found to exceed an effects level of 113 parts per billion of polychlorinated biphenyls (PCBs) in the tissue of worms tested and analyzed in accordance with the applicable federal procedures, or a level or in accordance with a procedure subsequently determined by the Commissioner of Environmental Protection to be more protective of human health and the environment.

b.The Department of Environmental Protection shall implement the provisions of subsection a. of this section through the enforceable policies of the State, including, but not limited to, any rules and regulations adopted pursuant to R.S.12:5-3.

c.Upon the effective date of this act, the Commissioner of Environmental Protection shall submit P.L.2003, c.65 (C.13:19-33) to the National Oceanic and Atmospheric Administration under the provisions of the federal "Coastal Zone Management Act of 1972", as amended, 16 U.S.C. s.1451 et seq., for incorporation into the enforceable policies of the approved State management program.


L.2003,c.65,s.1.



Section 13:19-34 - Findings, Declarations Relative To Coastal, Ocean Resources.

13:19-34 Findings, declarations relative to coastal, ocean resources.

1.The Legislature finds and declares that:

a.The quality of life and strength of the economy in New Jersey are challenged by persistent threats to the health and vitality of one of the State's most cherished and fragile assets, its ocean resources;

b.Coastal tourism is extremely important to the State economy, generating billions of dollars annually and providing thousands of jobs throughout the region;

c.Good water quality, healthy beaches, and abundant recreational opportunities are essential to attracting visitors and sustaining coastal tourism;

d.Despite regulatory efforts by the State to date, New Jersey residents continue to face beach closings, seafood health advisories, and prohibitions on shellfishing in some areas due to pollution;

e.Reports such as the 2003 Pew Oceans Commission Report, entitled "America's Living Oceans: Charting a Course for Sea Change," and the 2004 Report of the United States Commission on Ocean Policy, both document degraded ocean values, due to coastal and ocean development, onshore and offshore pollution, certain fishing and aquaculture practices, and invasive species, among other things;

f.The ocean is a public trust and in order to ensure the protection of the public trust, the governance of these ocean resources should be guided by principles of sustainability, ecosystem health, precaution, recognition of the interconnectedness between land and ocean, and public participation in the decision-making process;

g.The Pew Oceans Commission and the United States Commission on Ocean Policy both recommend that government agencies move toward an ecosystem-based management approach and should be required to protect, maintain, and restore coastal and ocean ecosystems;

h.Good governance and stewardship of coastal and ocean resources necessitate more efficient and effective use of public funds; and

i.Since many different State and local agencies are responsible for governing or protecting New Jersey's coastal and ocean resources, there is a critical need for these agencies to work together in a coordinated manner to ensure effective, comprehensive, and consistent protection of coastal and ocean resources and ecosystems.

L.2007, c.288, s.1.



Section 13:19-35 - "Ecosystem-based Management" Defined.

13:19-35 "Ecosystem-based management" defined.

2.As used in this act, "ecosystem-based management" means an integrated approach to management that integrates biological, social, and economic factors into a comprehensive strategy aimed at protecting, restoring, and enhancing the sustainability, diversity, and productivity of ecosystems.

L.2007, c.288, s.2.



Section 13:19-36 - New Jersey Coastal And Ocean Protection Council Established.

13:19-36 New Jersey Coastal and Ocean Protection Council established.

3. a. There is established in the Department of Environmental Protection the New Jersey Coastal and Ocean Protection Council.

b.The council shall consist of nine members as follows:

(1)the Commissioner of Environmental Protection, or the commissioner's designee, who shall serve ex officio;

(2)the Chief Executive Officer of the New Jersey Economic Development Authority, or the chief executive officer's designee, who shall serve ex officio;

(3)the Executive Director of the Division of Travel and Tourism in the New Jersey Commerce Commission, or the executive director's designee, who shall serve ex officio; and

(4)six public members to be appointed by the Governor with the advice and consent of the Senate for four-year terms, except that of those first appointed, one shall be appointed for a term of one year, one for a term of two years, two for a term of three years and two for a term of four years. Of the public members: one shall be a representative of the commercial fishing industry, representing the range of commercial fisheries in the State, including shellfish and finfish fisheries and fisheries in State and federal waters; one shall be a representative of the recreational fishing industry, representing the range of recreational fisheries in the State, including the hook and line and the party and charter boat fishing industry; one shall be a representative of the academic community with expertise, knowledge, or experience in coastal or ocean ecosystems and habitat; one shall be a representative of an environmental organization with expertise, knowledge, or experience in coastal or ocean ecosystems and habitat; one shall be a representative of a public interest group with expertise, knowledge, or experience in coastal or ocean ecosystems and habitat; and one shall be a representative of a non-profit organization with expertise, knowledge, or experience in habitat protection and land preservation.

c.Any vacancy in the membership shall be filled in the same manner as the original appointment.

d.The members of the council shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties, within the limits of funds appropriated or otherwise made available to the council for its purposes.

e.The council shall be entitled to the assistance and service of the employees of any State, county or municipal department, board, bureau, commission, authority, or agency as it may require and as may be available to it for its purposes, and to employ stenographic and clerical assistance and to incur traveling or other miscellaneous expenses as may be necessary in order to perform its duties, within the limits of funds appropriated or otherwise made available to it for its purposes. The department shall provide primary staff support to the council.

f.The council shall organize as soon as possible after the appointment of its members and shall annually elect a chairperson from among its members, and a secretary who need not be a member of the council. The council shall meet at the call of the chairperson or the Commissioner of Environmental Protection or when requested by any four members of the council.

g.A majority of the membership of the council shall constitute a quorum for the transaction of council business.

h.The members of the council shall be subject to the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.).

i.The council shall be subject to the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

j.A true copy of the minutes of every meeting of the council shall be prepared and made available to the public. The minutes shall also be made available on the department's Internet website.

L.2007, c.288, s.3.



Section 13:19-37 - Powers, Duties, Responsibilities Of Council.

13:19-37 Powers, duties, responsibilities of council.

4. a. The council shall have the following powers, duties, and responsibilities:

(1)to request from the commissioner any information concerning ecosystem-based management as it may deem necessary;

(2)to consider any matter relating to the protection, maintenance, and restoration of coastal and ocean resources;

(3)to submit, from time to time, to the commissioner any recommendations which the council deems necessary that will protect, maintain and restore coastal and ocean resources;

(4)to study ecosystem-based management approaches;

(5)to study any policies, plans, and rules and regulations adopted by the department that impact coastal and ocean resources;

(6)to study and investigate coastal and habitat protection;

(7)to coordinate and develop plans for a research agenda on ecosystem-based management;

(8)to consider data and any other relevant information on the overall health of New Jersey's coastal and ocean resources in order to document how the State is meeting the goal of protecting, maintaining and restoring healthy coastal and ocean ecosystems; and

(9)to hold public hearings at least once a year to take testimony from the public concerning ecosystem-based management approaches.

b.The council shall present a report of its activities, findings, and recommendations to the commissioner within one year after its organizational meeting, and biennially thereafter. Copies of the report shall also be submitted to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

L.2007, c.288, s.4.



Section 13:19-45 - Notification By Dep To Coastal Municipalities Relative To Certain Settlement Discussions.

13:19-45 Notification by DEP to coastal municipalities relative to certain settlement discussions.

1.Whenever the Department of Environmental Protection enters into discussions in order to reach a settlement agreement with an owner of property containing dunes or other environmentally sensitive areas located in a coastal municipality, the department shall provide notice, in writing, to the governing body of the coastal municipality in which the property is located. The notice required pursuant to this section shall state the location of the property, including the address and the lot and block number of the property, and a description of the nature of the settlement discussions, and shall offer the governing body of the coastal municipality the opportunity to participate in the settlement discussions.

As used in this section, "coastal municipality" means any municipality located within the coastal area as defined in section 4 of P.L.1973, c.185 (C.13:19-4).

L.2009, c.171, s.1.



Section 13:19-46 - State Oceanographer.

13:19-46 State Oceanographer.
1. a. The Governor shall, with the advice and consent of the Senate, appoint a State Oceanographer, who shall be a resident of the State with expertise in oceanography. The State Oceanographer shall serve for a term of five years, or until a successor is appointed, and may be reappointed. The State Oceanographer shall provide advice and assistance, when requested, to the Governor, the Legislature, and the various departments and agencies of State government on issues involving the ocean, and serve as a member of the New Jersey Coastal and Ocean Protection Council established pursuant to section 3 of P.L.2007, c.288 (C.13:19-36).

b. On or before April 1 of each year, the State Oceanographer shall prepare and transmit an annual report for the preceding calendar year to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature. The annual report shall detail the activities of the State Oceanographer in the preceding calendar year, and the developments in the State in ocean observation, research, and prediction.

c. The State Oceanographer shall serve without compensation, but shall be entitled to the actual and necessary expenses incurred in the performance of the duties of the position pursuant to this section, within the limits of funds appropriated or made available therefor.

L.2016, c.59, s.1.



Section 13:20-1 - Short Title.

13:20-1 Short title.

1.This act shall be known, and may be cited, as the "Highlands Water Protection and Planning Act."

L.2004,c.120,s.1.



Section 13:20-2 - Findings, Declarations Relative To The "Highlands Water Protection And Planning Act."

13:20-2 Findings, declarations relative to the "Highlands Water Protection and Planning Act."

2.The Legislature finds and declares that the national Highlands Region is an area that extends from northwestern Connecticut across the lower Hudson River Valley and northern New Jersey into east central Pennsylvania; that the national Highlands Region has been recognized as a landscape of special significance by the United States Forest Service; that the New Jersey portion of the national Highlands Region is nearly 800,000 acres, or about 1,250 miles, covering portions of 88 municipalities in seven counties; and that the New Jersey Highlands Region is designated as a Special Resource Area in the State Development and Redevelopment Plan.

The Legislature further finds and declares that the New Jersey Highlands is an essential source of drinking water, providing clean and plentiful drinking water for one-half of the State's population, including communities beyond the New Jersey Highlands, from only 13 percent of the State's land area; that the New Jersey Highlands contains other exceptional natural resources such as clean air, contiguous forest lands, wetlands, pristine watersheds, and habitat for fauna and flora, includes many sites of historic significance, and provides abundant recreational opportunities for the citizens of the State.

The Legislature further finds and declares that the New Jersey Highlands provides a desirable quality of life and place where people live and work; that it is important to ensure the economic viability of communities throughout the New Jersey Highlands; and that residential, commercial, and industrial development, redevelopment, and economic growth in certain appropriate areas of the New Jersey Highlands are also in the best interests of all the citizens of the State, providing innumerable social, cultural, and economic benefits and opportunities.

The Legislature further finds and declares that there are approximately 110,000 acres of agricultural lands in active production in the New Jersey Highlands; that these lands are important resources of the State that should be preserved; that the agricultural industry in the region is a vital component of the economy, welfare, and cultural landscape of the Garden State; and, that in order to preserve the agricultural industry in the region, it is necessary and important to recognize and reaffirm the goals, purposes, policies, and provisions of the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et seq.) and the protections afforded to farmers thereby.

The Legislature further finds and declares that, since 1984, 65,000 acres, or over 100 square miles, of the New Jersey Highlands have been lost to development; that sprawl and the pace of development in the region has dramatically increased, with the rate of loss of forested lands and wetlands more than doubling since 1995; that the New Jersey Highlands, because of its proximity to rapidly expanding suburban areas, is at serious risk of being fragmented and consumed by unplanned development; and that the existing land use and environmental regulation system cannot protect the water and natural resources of the New Jersey Highlands against the environmental impacts of sprawl development.

The Legislature further finds and declares that the protection of the New Jersey Highlands, because of its vital link to the future of the State's drinking water supplies and other key natural resources, is an issue of State level importance that cannot be left to the uncoordinated land use decisions of 88 municipalities, seven counties, and a myriad of private landowners; that the State should take action to delineate within the New Jersey Highlands a preservation area of exceptional natural resource value that includes watershed protection and other environmentally sensitive lands where stringent protection policies should be implemented; that a regional approach to land use planning in the preservation area should be established to replace the existing uncoordinated system; that such a new regional approach to land use planning should be complemented by increased standards more protective of the environment established by the Department of Environmental Protection for development in the preservation area of the New Jersey Highlands; that the new regional planning approach and the more stringent environmental regulatory standards should be accompanied, as a matter of wise public policy and fairness to property owners, by a strong and significant commitment by the State to fund the acquisition of exceptional natural resource value lands; and that in the light of the various pressures now arrayed against the New Jersey Highlands, these new approaches should be implemented as soon as possible.

The Legislature further finds and declares that in the New Jersey Highlands there is a mountain ridge running southwest from Hamburg Mountain in Sussex County that separates the eastern and the western New Jersey Highlands; that much of the State's drinking water supplies originate in the eastern New Jersey Highlands; and that planning for the region and the environmental standards and regulations to protect those water supplies should be developed with regard to the differences in the topography of the Highlands Region and how the topography affects the quality of the water supplies.

The Legislature therefore determines, in the light of these findings set forth hereinabove, and with the intention of transforming them into action, that it is in the public interest of all the citizens of the State of New Jersey to enact legislation setting forth a comprehensive approach to the protection of the water and other natural resources of the New Jersey Highlands; that this comprehensive approach should consist of the identification of a preservation area of the New Jersey Highlands that would be subjected to stringent water and natural resource protection standards, policies, planning, and regulation; that this comprehensive approach should also consist of the establishment of a Highlands Water Protection and Planning Council charged with the preparation of a regional master plan for the preservation area in the New Jersey Highlands as well as for the region in general; that this comprehensive approach should also include the adoption by the Department of Environmental Protection of stringent standards governing major development in the Highlands preservation area; that, because of the imminent peril that the ongoing rush of development poses for the New Jersey Highlands, immediate, interim standards should be imposed on the date of enactment of this act on major development in the preservation area of the New Jersey Highlands, followed subsequently by adoption by the department of appropriate rules and regulations; that it is appropriate to encourage in certain areas of the New Jersey Highlands, consistent with the State Development and Redevelopment Plan and smart growth strategies and principles, appropriate patterns of compatible residential, commercial, and industrial development, redevelopment, and economic growth, in or adjacent to areas already utilized for such purposes, and to discourage piecemeal, scattered, and inappropriate development, in order to accommodate local and regional growth and economic development in an orderly way while protecting the Highlands environment from the individual and cumulative adverse impacts thereof; that the maintenance of agricultural production and a positive agricultural business climate should be encouraged to the maximum extent possible wherever appropriate in the New Jersey Highlands; and that all such aforementioned measures should be guided, in heart, mind, and spirit, by an abiding and generously given commitment to protecting the incomparable water resources and natural beauty of the New Jersey Highlands so as to preserve them intact, in trust, forever for the pleasure, enjoyment, and use of future generations while also providing every conceivable opportunity for appropriate economic growth and development to advance the quality of life of the residents of the region and the entire State.

L.2004,c.120,s.2.



Section 13:20-3 - Definitions Relative To The "Highlands Water Protection And Planning Act."

13:20-3 Definitions relative to the "Highlands Water Protection and Planning Act."

3.As used in this act:

"Agricultural or horticultural development" means construction for the purposes of supporting common farmsite activities, including but not limited to: the production, harvesting, storage, grading, packaging, processing, and the wholesale and retail marketing of crops, plants, animals, and other related commodities and the use and application of techniques and methods of soil preparation and management, fertilization, weed, disease, and pest control, disposal of farm waste, irrigation, drainage and water management, and grazing;

"Agricultural impervious cover" means agricultural or horticultural buildings, structures, or facilities with or without flooring, residential buildings, and paved areas, but shall not mean temporary coverings;

"Agricultural or horticultural use" means the use of land for common farmsite activities, including but not limited to: the production, harvesting, storage, grading, packaging, processing, and the wholesale and retail marketing of crops, plants, animals, and other related commodities and the use and application of techniques and methods of soil preparation and management, fertilization, weed, disease, and pest control, disposal of farm waste, irrigation, drainage and water management, and grazing;

"Application for development" means the application form and all accompanying documents required for approval of a subdivision plat, site plan, planned development, conditional use, zoning variance, or direction of the issuance of a permit pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) or R.S.40:27-1 et seq., for any use, development, or construction;

"Capital improvement" means any facility for the provision of public services with a life expectancy of three or more years, owned and operated by or on behalf of the State or a political subdivision thereof;

"Construction beyond site preparation" means having completed the foundation for a building or structure, and does not include the clearing, cutting, or removing of vegetation, bringing construction materials to the site, or site grading or other earth work associated with preparing a site for construction;

"Construction materials facility" means any facility or land upon which the activities of production of ready mix concrete, bituminous concrete, or class B recycling occurs;

"Council" means the Highlands Water Protection and Planning Council established by section 4 of this act;

"Department" means the Department of Environmental Protection;

"Development" means the same as that term is defined in section 3.1 of P.L.1975, c.291 (C.40:55D-4);

"Development regulation" means the same as that term is defined in section 3.1 of P.L.1975, c.291 (C.40:55D-4);

"Disturbance" means the placement of impervious surface, the exposure or movement of soil or bedrock, or the clearing, cutting, or removing of vegetation;

"Environmental land use or water permit" means a permit, approval, or other authorization issued by the Department of Environmental Protection pursuant to the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.), the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.), the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.), the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), or the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.);

"Facility expansion" means the expansion of the capacity of an existing capital improvement in order that the improvement may serve new development;

"Farm conservation plan" means a site specific plan that prescribes needed land treatment and related conservation and natural resource management measures, including forest management practices, that are determined to be practical and reasonable for the conservation, protection, and development of natural resources, the maintenance and enhancement of agricultural or horticultural productivity, and the control and prevention of nonpoint source pollution;

"Farm management unit" means a parcel or parcels of land, whether contiguous or noncontiguous, together with agricultural or horticultural buildings, structures and facilities, producing agricultural or horticultural products, and operated as a single enterprise;

"Highlands open waters" means all springs, streams including intermittent streams, wetlands, and bodies of surface water, whether natural or artificial, located wholly or partially within the boundaries of the Highlands Region, but shall not mean swimming pools;

"Highlands Region" means that region so designated by subsection a. of section 7 of this act;

"Immediate family member" means spouse, child, parent, sibling, aunt, uncle, niece, nephew, first cousin, grandparent, grandchild, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepparent, stepchild, stepbrother, stepsister, half brother, or half sister, whether the individual is related by blood, marriage, or adoption;

"Impact fee" means cash or in-kind payments required to be paid by a developer as a condition for approval of a major subdivision or major site plan for the developer's proportional share of the cost of providing new or expanded reasonable and necessary public improvements located outside the property limits of the subdivision or development but reasonably related to the subdivision or development based upon the need for the improvement created by, and the benefits conferred upon, the subdivision or development;

"Impervious surface" means any structure, surface, or improvement that reduces or prevents absorption of stormwater into land, and includes porous paving, paver blocks, gravel, crushed stone, decks, patios, elevated structures, and other similar structures, surfaces, or improvements;

"Individual unit of development" means a dwelling unit in the case of a residential development, a square foot in the case of a non-residential development, or any other standard employed by a municipality for different categories of development as a basis upon which to establish a service unit;

"Local government unit" means a municipality, county, or other political subdivision of the State, or any agency, board, commission, utilities authority or other authority, or other entity thereof;

"Major Highlands development" means, except as otherwise provided pursuant to subsection a. of section 30 of this act, (1) any non-residential development in the preservation area; (2) any residential development in the preservation area that requires an environmental land use or water permit or that results in the ultimate disturbance of one acre or more of land or a cumulative increase in impervious surface by one-quarter acre or more; (3) any activity undertaken or engaged in the preservation area that is not a development but results in the ultimate disturbance of one-quarter acre or more of forested area or that results in a cumulative increase in impervious surface by one-quarter acre or more on a lot; or (4) any capital or other project of a State entity or local government unit in the preservation area that requires an environmental land use or water permit or that results in the ultimate disturbance of one acre or more of land or a cumulative increase in impervious surface by one-quarter acre or more. Major Highlands development shall not mean an agricultural or horticultural development or agricultural or horticultural use in the preservation area. Solar panels shall not be included in any calculation of impervious surface;

"Mine" means any mine, whether on the surface or underground, and any mining plant, material, equipment, or explosives on the surface or underground, which may contribute to the mining or handling of ore or other metalliferous or non-metalliferous products. The term "mine" shall also include a quarry, sand pit, gravel pit, clay pit, or shale pit;

"Mine site" means the land upon which a mine, whether active or inactive, is located, for which the Commissioner of Labor and Workforce Development has granted a certificate of registration pursuant to section 4 of P.L.1954, c.197 (C.34:6-98.4) and the boundary of which includes all contiguous parcels, except as provided below, of property under common ownership or management, whether located in one or more municipalities, as such parcels are reflected by lot and block numbers or metes and bounds, including any mining plant, material, or equipment. "Contiguous parcels" as used in this definition of "mine site" shall not include parcels for which mining or quarrying is not a permitted use or for which mining or quarrying is not permitted as a prior nonconforming use under the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.);

"Office of Smart Growth" means the Office of State Planning established pursuant to section 6 of P.L.1985, c.398 (C.52:18A-201);

"Planning area" means that portion of the Highlands Region not included within the preservation area;

"Preservation area" means that portion of the Highlands Region so designated by subsection b. of section 7 of this act;

"Public utility" means the same as that term is defined in R.S.48:2-13;

"Recreation and conservation purposes" means the same as that term is defined in section 3 of P.L.1999, c.152 (C.13:8C-3);

"Regional master plan" means the Highlands regional master plan or any revision thereof adopted by the council pursuant to section 8 of this act;

"Resource management systems plan" means a site specific conservation system plan that (1) prescribes needed land treatment and related conservation and natural resource management measures, including forest management practices, for the conservation, protection, and development of natural resources, the maintenance and enhancement of agricultural or horticultural productivity, and the control and prevention of nonpoint source pollution, and (2) establishes criteria for resources sustainability of soil, water, air, plants, and animals;

"Service area" means that area to be served by the capital improvement or facility expansion as designated in the capital improvement program adopted by a municipality under section 20 of P.L.1975, c.291 (C.40:55D-29);

"Service unit" means a standardized measure of consumption, use, generation or discharge attributable to an individual unit of development calculated in accordance with generally accepted engineering or planning standards for a particular category of capital improvements or facility expansions;

"Soil conservation district" means the same as that term is defined in R.S.4:24-2;

"Solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array;

"State Development and Redevelopment Plan" means the State Development and Redevelopment Plan adopted pursuant to P.L.1985, c.398 (C.52:18A-196 et al.);

"State entity" means any State department, agency, board, commission, or other entity, district water supply commission, independent State authority or commission, or bi-state entity;

"State Soil Conservation Committee" means the State Soil Conservation Committee in the Department of Agriculture established pursuant to R.S.4:24-3;

"Temporary coverings" means permeable, woven and non-woven geotextile fabrics that allow for water infiltration or impermeable materials that are in contact with the soil and are used for no more than two consecutive years; and

"Waters of the Highlands" means all springs, streams including intermittent streams, and bodies of surface or ground water, whether natural or artificial, located wholly or partially within the boundaries of the Highlands Region, but shall not mean swimming pools.

L.2004, c.120, s.3; amended 2010, c.4, s.5.



Section 13:20-4 - "Highlands Water Protection And Planning Council."

13:20-4 "Highlands Water Protection and Planning Council."

4.There is hereby established a public body corporate and politic, with corporate succession, to be known as the "Highlands Water Protection and Planning Council." The council shall constitute a political subdivision of the State established as an instrumentality exercising public and essential governmental functions, and the exercise by the council of the powers and duties conferred by this act shall be deemed and held to be an essential governmental function of the State. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the council is hereby allocated within the Department of Environmental Protection, but, notwithstanding that allocation, the council shall be independent of any supervision or control by the department or by the commissioner or any officer or employee thereof.

L.2004,c.120,s.4.



Section 13:20-5 - Membership Of Council, Appointment, Terms, Meetings, Minutes Delivered To Governor.

13:20-5 Membership of council, appointment, terms, meetings, minutes delivered to Governor.

5. a. The council shall consist of 15 voting members to be appointed and qualified as follows:

(1)Eight residents of the counties of Bergen, Hunterdon, Morris, Passaic, Somerset, Sussex, or Warren, appointed by the Governor, with the advice and consent of the Senate, (a) no more than four of whom shall be of the same political party, (b) of whom five shall be municipal officials residing in the Highlands Region and holding elective office at the time of appointment and three shall be county officials holding elective office at the time of appointment, and (c) among whom shall be (i) at least one resident from each of the counties of Bergen, Hunterdon, Morris, Passaic, Somerset, Sussex, and Warren, and (ii) two residents from the county that has the largest population residing in the Highlands Region, of whom no more than one shall be of the same political party; and

(2)Seven residents of the State, of whom five shall be appointed by the Governor, with the advice and consent of the Senate , one shall be appointed by the Governor upon the recommendation of the President of the Senate, and one shall be appointed by the Governor upon the recommendation of the Speaker of the General Assembly. The members appointed pursuant to this paragraph shall have, to the maximum extent practicable, expertise, knowledge, or experience in water quality protection, natural resources protection, environmental protection, agriculture, forestry, land use, or economic development, and at least four of them shall be property owners, business owners, or farmers in the Highlands Region or residents or nonresidents of the Highlands Region who benefit from or consume water from the Highlands Region.

b. (1) Council members shall serve for terms of five years; provided, however, that of the members first appointed, five shall serve a term of three years, five shall serve a term of four years, and five shall serve a term of five years. The initial terms of the two council members appointed by the Governor upon the recommendation, respectively, of the President of the Senate and the Speaker of the General Assembly shall be among those council members assigned initial terms of five years pursuant to this paragraph.

(2)Each member shall serve for the term of the appointment and until a successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment for the unexpired term only.

c.Any member of the council may be removed by the Governor, for cause, after a public hearing.

d.Each member of the council, before entering upon the member's duties, shall take and subscribe an oath to perform the duties of the office faithfully, impartially, and justly to the best of the member's ability, in addition to any oath that may be required by R.S.41:1-1 et seq. A record of the oath shall be filed in the Office of the Secretary of State.

e.The members of the council shall serve without compensation, but the council may, within the limits of funds appropriated or otherwise made available for such purposes, reimburse its members for necessary expenses incurred in the discharge of their official duties.

f.The powers of the council shall be vested in the members thereof in office. A majority of the total authorized membership of the council shall constitute a quorum and no action may be taken by the council except upon the affirmative vote of a majority of the total authorized membership of the council. No alternate or designee of any council member shall exercise any power to vote on any matter pending before the council.

g.The Governor shall designate one of the members of the council as chairperson. The council shall appoint an executive director, who shall be the chief administrative officer thereof. The executive director shall serve at the pleasure of the council, and shall be a person qualified by training and experience to perform the duties of the office.

h.The members and staff of the council shall be subject to the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.).

i.The council shall be subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

j.A true copy of the minutes of every meeting of the council shall be prepared and forthwith delivered to the Governor. No action taken at a meeting by the council shall have force or effect until 10 days, exclusive of Saturdays, Sundays, and public holidays, after a copy of the minutes shall have been so delivered; provided, however, that no action taken with respect to the adoption of the regional master plan, or any portion or revision thereof, shall have force or effect until 30 days, exclusive of Saturdays, Sundays, and public holidays, after a copy of the minutes shall have been so delivered. If, in the 10-day period, or 30-day period, as the case may be, the Governor returns the copy of the minutes with a veto of any action taken by the council at the meeting, the action shall be null and void and of no force and effect.

L.2004,c.120,s.5.



Section 13:20-6 - Powers, Duties, Responsibilities Of Council.

13:20-6 Powers, duties, responsibilities of council.

6.The council shall have the following powers, duties, and responsibilities, in addition to those prescribed elsewhere in this act:

a.To adopt and from time to time amend and repeal suitable bylaws for the management of its affairs;

b.To adopt and use an official seal and alter it at the council's pleasure;

c.To maintain an office at such place or places in the Highlands Region as it may designate;

d.To sue and be sued in its own name;

e.To appoint, retain and employ, without regard to the provisions of Title 11A of the New Jersey Statutes but within the limits of funds appropriated or otherwise made available for those purposes, such officers, employees, attorneys, agents, and experts as it may require, and to determine the qualifications, terms of office, duties, services, and compensation therefor;

f.To apply for, receive, and accept, from any federal, State, or other public or private source, grants or loans for, or in aid of, the council's authorized purposes or in the carrying out of the council's powers, duties, and responsibilities;

g.To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the council or to carry out any power, duty, or responsibility expressly given in this act;

h.To call to its assistance and avail itself of the services of such employees of any State entity or local government unit as may be required and made available for such purposes;

i.To adopt a regional master plan for the Highlands Region as provided pursuant to section 8 of this act;

j.To appoint advisory boards, commissions, councils, or panels to assist in its activities, including but not limited to a municipal advisory council consisting of mayors, municipal council members, or other representatives of municipalities located in the Highlands Region;

k.To solicit and consider public input and comment on the council's activities, the regional master plan, and other issues and matters of importance in the Highlands Region by periodically holding public hearings or conferences and providing other opportunities for such input and comment by interested parties;

l.To conduct examinations and investigations, to hear testimony, taken under oath at public or private hearings, on any material matter, and to require attendance of witnesses and the production of books and papers;

m.To prepare and transmit to the Commissioner of Environmental Protection such recommendations for water quality and water supply standards for surface and ground waters in the Highlands Region, or in tributaries and watersheds thereof, and for other environmental protection standards pertaining to the lands and natural resources of the Highlands Region, as the council deems appropriate;

n.To identify and designate in the regional master plan special areas in the preservation area within which development shall not occur in order to protect water resources and environmentally sensitive lands while recognizing the need to provide just compensation to the owners of those lands when appropriate, whether through acquisition, transfer of development rights programs, or other means or strategies;

o.To identify any lands in which the public acquisition of a fee simple or lesser interest therein is necessary or desirable in order to ensure the preservation thereof, or to provide sites for public recreation, as well as any lands the beneficial use of which are so adversely affected by the restrictions imposed pursuant to this act as to require a guarantee of just compensation therefor, and to transmit a list of those lands to the Commissioner of Environmental Protection, affected local government units, and appropriate federal agencies;

p.To develop model land use ordinances and other development regulations, for consideration and possible adoption by municipalities in the planning area, that would help protect the environment, including, but not limited to, ordinances and other development regulations pertaining to steep slopes, forest cover, wellhead and water supply protection, water conservation, impervious surface, and clustering; and to provide guidance and technical assistance in connection therewith to those municipalities;

q.To identify and designate, and accept petitions from municipalities to designate, special critical environmental areas in high resource value lands in the planning area, and develop voluntary standards and guidelines for protection of such special areas for possible implementation by those municipalities;

r.To comment upon any application for development before a local government unit, on the adoption of any master plan, development regulation, or other regulation by a local government unit, or on the enforcement by a local government unit of any development regulation or other regulation, which power shall be in addition to any other review, oversight, or intervention powers of the council prescribed by this act;

s.To work with interested municipalities to enter into agreements to establish, where appropriate, capacity-based development densities, including, but not limited to, appropriate higher densities to support transit villages or in centers designated by the State Development and Redevelopment Plan and endorsed by the State Planning Commission;

t.To establish and implement a road signage program in cooperation with the Department of Transportation and local government units to identify significant natural and historic resources and landmarks in the Highlands Region;

u.To promote, in conjunction with the Department of Environmental Protection and the Department of Agriculture, conservation of water resources both in the Highlands Region and in areas outside of the Highlands Region for which the Highlands is a source of drinking water;

v.To promote brownfield remediation and redevelopment in the Highlands Region;

w.To work with the State Agriculture Development Committee and the Garden State Preservation Trust to establish incentives for any landowner in the Highlands Region seeking to preserve land under the farmland preservation program that would be provided in exchange for the landowner agreeing to permanently restrict the amount of impervious surface and agricultural impervious cover on the farm to a maximum of five percent of the total land area of the farm;

x.To establish and charge, in accordance with a fee schedule to be set forth by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), reasonable fees for services performed relating to the review of applications for development and other applications filed with or otherwise brought before the council, or for other services, as may be required by this act or the regional master plan; and

y.To prepare, adopt, amend, or repeal, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary in order to exercise its powers and perform its duties and responsibilities under the provisions of this act.

L.2004,c.120,s.6.



Section 13:20-7 - Highlands Region, Preservation Area; Delineated.

13:20-7 Highlands Region, preservation area; delineated.

7. a. The Highlands Region shall consist of all that area within the boundaries of the following municipalities:

(1)in Bergen County: Mahwah and Oakland;

(2)in Hunterdon County: Alexandria, Bethlehem, Bloomsbury, Califon, Clinton Town, Clinton Township, Glen Gardner, Hampton, High Bridge, Holland, Lebanon Boro, Lebanon Township, Milford, Tewksbury, and Union;

(3)in Morris County: Boonton Town, Boonton Township, Butler, Chester Boro, Chester Township, Denville, Dover, Hanover, Harding, Jefferson, Kinnelon, Mendham Boro, Mendham Township, Mine Hill, Montville, Morris Plains, Morris Township, Morristown, Mount Arlington, Mount Olive, Mountain Lakes, Netcong, Parsippany-Troy Hills, Pequannock, Randolph, Riverdale, Rockaway Boro, Rockaway Township, Roxbury, Victory Gardens, Washington, and Wharton;

(4)in Passaic County: Bloomingdale, Pompton Lakes, Ringwood, Wanaque, and West Milford;

(5)in Somerset County: Bedminster, Bernards, Bernardsville, Far Hills, and Peapack-Gladstone;

(6)in Sussex County: Byram, Franklin, Green, Hamburg, Hardyston, Hopatcong, Ogdensburg, Sparta, Stanhope, and Vernon; and

(7)in Warren County: Allamuchy, Alpha, Belvidere, Franklin, Frelinghuysen, Greenwich, Hackettstown, Harmony, Hope, Independence, Liberty, Lopatcong, Mansfield, Oxford, Phillipsburg, Pohatcong, Washington Boro, Washington Township, and White.

b. (1) The preservation area shall consist of all that area within the boundaries described herein:

Beginning at the New Jersey and New York border and the intersection of State Highway 17 and Interstate 287 in northern Mahwah Township; thence southerly on Interstate 287 to its intersection with Ramapo Valley Road (U.S. Highway 202); thence southwesterly on Ramapo Valley Road (U.S. Highway 202) to its intersection with the Campgaw Mountain County Reservation, immediately south of Marion Drive; thence in a general northeastern direction along the boundary of the Campgaw Mountain County Reservation, until its intersection with Interstate 287; thence southerly on Interstate 287 to its intersection with the Mahwah Township and Oakland Borough corporate boundary; thence northwesterly along the Mahwah Township and Oakland Borough corporate boundary to its intersection with the Ramapo River; thence south on the east bank of the Ramapo River to its intersection with Interstate 287; thence westerly on Interstate 287 to its intersection with West Oakland Avenue; thence southerly and westerly on West Oakland Avenue to its intersection with Doty Road; thence southerly on Doty Road to its intersection with Ramapo Valley Road (U.S. Highway 202); thence westerly and southerly on Ramapo Valley Road (U.S. Highway 202) to its intersection with Long Hill Road (County Road 931); thence southerly on Long Hill Road (County Road 931) to its intersection with the Oakland Borough and Franklin Lakes Borough corporate boundary; thence southerly on the Oakland Borough and Franklin Lakes Borough corporate boundary to its intersection with the Oakland Borough corporate boundary; thence northwesterly along the Oakland Borough corporate boundary to the Wanaque Borough corporate boundary; thence westerly and southerly along the Wanaque Borough and Pompton Lakes Borough corporate boundary to its intersection with Ringwood Avenue (Alternate 511) to its intersection with the southwestern corner of Block 478, lot 7 in Wanaque Borough; thence east along the boundary of Block 478, lot 7 to boundary of Block 479, lot 3 in Wanaque Borough; thence northerly along the boundary of Block 479, lot 3 to the boundary of Block 479, lot 2; thence westerly and northerly to Interstate 287; thence northerly on Interstate 287 to its intersection with the Pompton River; thence northerly along the western bank of the Pompton River to its intersection in Wanaque Borough with the abandoned railroad right of way east of Ringwood Avenue; thence northerly on the abandoned railroad right of way to its intersection with Belmont Avenue; thence easterly on Belmont Avenue to its intersection with Mullen Avenue; thence southerly and easterly on Mullen Avenue to its intersection with Belmont Avenue thence easterly to Meadow Brook; thence northerly on the eastern bank of Meadow Brook to its intersection with Meadow Brook Avenue in Wanaque Borough; thence easterly on Meadow Brook Avenue to its intersection with Crescent Road; thence northerly on Crescent Road to its intersection with Tremont Terrace; thence northerly on Tremont Terrace to its intersection with Wilson Drive; thence northerly on Wilson Drive to its intersection with Conklintown Road; thence westerly on Conklintown Road to its intersection with Ringwood Avenue (Alternate 511); thence southerly on Ringwood Avenue (Alternate 511) to its intersection with the Wanaque Reservoir public lands; thence southerly and westerly on the Wanaque Reservoir public lands boundary to its intersection with Posts Brook; thence southerly on the eastern bank of Posts Brook to its intersection with Doty Road; thence easterly on Doty Road to its intersection the northeast corner of Block 401, lot 3 in Wanaque Borough; thence southerly along the boundary of Block 401, lot 3 to the intersection with the Bloomingdale Borough and Wanaque Borough corporate boundary; thence southerly on Bloomingdale Borough and Wanaque Borough corporate boundary to its intersection with Union Avenue County Road 511); thence westerly on Union Avenue (County Road 511) to its intersection with Morse Lake Road; thence north on Morse Lake Road to the southeastern corner of Block 57, lot 41 in Bloomingdale Borough; thence westerly along the boundary of Block 57, lot 41 to the boundary of Block 57, lot 40; thence northerly and westerly along the boundary of Block 57, lot 40 to the northeast corner of Block 57, lot 43.01; thence continuing westerly and southerly along the boundary of Block 57, lot 43.01 to the boundary of Block 92.08, lot 77; thence westerly along the boundary of Block 92.08, lot 77 to the northeast corner of Block 92.08, lot 1; thence continuing westerly along the northern boundary of Block 92.08, lot 1 to the southern boundary of Block 49.02, lot 12; thence continuing westerly along the southern boundary of Block 49.02, lot 12 to the southern boundary of Block 49.02, lot 28; thence continuing westerly along the southern boundary of Block 49.02, lot 28 to Woodlot Road; thence westerly across Woodlot Road to the boundary of Block 49.09, lot 8; thence westerly along the southern boundary of Block 49.09, lot 8 to the boundary of Block 49.09, lot 12; thence westerly along the southern boundary of Block 49.09, lot 12 to Overlook Road (Natalie Court); thence westerly across Overlook Road (Natalie Court) to the boundary of Block 49.01, lot 5.04; thence northwesterly along the boundary of Block 49.01, lot 5.04 to the southern corner of Block 49.01, lot 5.05; thence northwesterly along the boundary of Block 49.01, lot 5.05 to a corner of Block 44, lot 182; thence generally westerly following the southern boundary of Block 44, lot 182 to Glenwild Avenue (Carmantown Road) at South Road; thence northerly along the eastern edge of Glenwild Avenue (Carmantown Road) right of way to a point opposite Glade Road; thence south across Glenwild Avenue (Carmantown Road) to the northeast corner of Block 5, lot 28; thence south along the boundary of Block 5, lot 28 to the boundary of Block 5, lot 26.01; thence southerly along the boundary of Block 5, lot 26.01 to Star Lake Road (Ridge Road); thence southwest across Star Lake Road (Ridge Road) to the northern corner of Block 5, lot 26.11 along the boundary of Block 5, lot 26.01; thence westerly along the boundary of Block 5, lot 26.01 to the northern corner of Block 5, lot 26.02; thence southerly and westerly following along the boundary of Block 5, lot 26.02 to the northeastern corner of Block 5, lot 25.02; thence westerly and southerly along the boundary of Block 5, lot 25.02 to the northern limit of the Macopin Road (County Road 693) right of way; thence northerly and westerly on Macopin Road (County Road 693) to its intersection with the Bloomingdale Borough and West Milford Township corporate boundary; thence southerly on the Bloomingdale Borough and West Milford Township corporate boundary to its intersection with the West Milford Township and Butler Borough corporate boundary; thence southerly along this corporate boundary to its intersection with the Kinnelon Borough, Butler Borough and Morris County Corporate boundary; thence westerly, southerly and easterly on the Kinnelon Borough and Butler Borough corporate boundary to its intersection with State Highway 23; thence easterly on State Highway 23 to its intersection with the Kinnelon Borough and Riverdale Borough corporate boundary; thence southerly and easterly on the Riverdale Borough and Pequannock Township corporate boundary to its intersection with Interstate 287; thence southerly on Interstate 287 to its intersection with Old Lane Road Extension; thence westerly, northerly and westerly on Old Lane Road Extension to the intersection of Virginia Drive; thence southerly on Virginia Drive to its intersection with MacLeay Drive; thence southwesterly on MacLeay Drive to its intersection with West Lake Drive; thence southwesterly on West Lake Drive to Taylortown Road; thence northerly and westerly on Taylortown Road to its intersection with Boonton Avenue and Rockaway Valley Road; thence westerly on Rockaway Valley Road to its intersection with Powerville Road (County Road 618); thence northerly on Powerville Road (County Road 618) to its intersection with Kincaid Road; thence easterly on Kincaid Road to its intersection with the Boonton Township and Montville Township corporate boundary; thence northerly, along the corporate boundary to the intersection with the Boonton Township and Kinnelon Borough corporate boundary; thence westerly on the corporate boundary to the intersection with the Boonton Township and Rockaway Township corporate boundary; thence and southerly on the Boonton Township corporate boundary to its intersection with Split Rock Road; thence northerly on Split Rock Road to its intersection with Lyonsville Road; thence southerly and westerly on Lyonsville Road and its continuation as Meriden Lyonsville Road to its intersection with Beaver Brook; thence along the eastern bank of the Beaver Brook southerly to its intersection with Ford Road; thence southerly and westerly along Ford Road to its intersection with Morris Avenue; thence northerly and westerly along Morris Avenue to its intersection with Green Pond Road (County Road 513); thence northerly on Green Pond Road (County Road 513) to its intersection with the Wildcat Ridge Wildlife Management Area; thence westerly on the Wildcat Ridge Wildlife Management Area boundary to its intersection with Hibernia Brook; thence westerly on the southern bank of Hibernia Brook to its intersection with Valley View Drive; thence westerly on Valley View Drive to its intersection with Erie Avenue; thence northerly on Erie Avenue to its intersection with Comanche Avenue; thence southerly on Comanche Avenue to its intersection with West Lake Shore Drive; thence westerly on West Lake Shore Drive to its intersection with Jackson Avenue; thence westerly on Jackson Avenue to its intersection with Miami Trail; thence westerly and southerly on Miami Trail to its intersection with Cayuga Avenue; thence southerly on Cayuga Avenue to its intersection with South Brookside Avenue; thence easterly on South Brookside Avenue to its intersection with Montauk Avenue; thence southerly on Montauk Avenue to its intersection with Old Middletown Road; thence southwesterly on Old Middletown Road to its intersection with Ridge Road; thence westerly on Ridge Road to its intersection with Cathy's Place; thence southerly on Cathy's Place to its intersection with Mt. Hope Road (County Road 666); thence northerly on Mt. Hope Road (County Road 666) to its intersection with the Mt. Hope Park public land boundary; thence southerly and westerly on the Mt. Hope Park public land boundary to its intersection with Block 70001 in Rockway Township (Picatinny Arsenal); thence northeasterly, northerly and southwesterly on the boundary of Block 70001 (Picatinny Arsenal) to its intersection with State Highway 15; thence northerly on State Highway 15 to its intersection with the Rockaway Township and Jefferson Township corporate boundary; thence southwesterly on the Rockaway Township and Jefferson Township corporate boundary south of Interstate 80 to its intersection with the Conrail/NJ Transit right of way; thence westerly on Conrail/NJ Transit right of way to its intersection with the Roxbury Township and Mount Arlington Borough corporate boundary; thence northerly on the Roxbury Township and Mount Arlington Borough corporate boundary to its intersection with the southern corner of Block 22, lot 13 in Mount Arlington Borough; thence northerly and northwesterly on the boundary of Block 22, lot 13 to its intersection with Berkshire Avenue; thence westerly on Berkshire Avenue to its intersection with Mountainview Avenue; thence northerly on Mountainview Avenue to its intersection with the southern corner on Block 8, lot 5.01 in Mount Arlington Borough; thence easterly, northerly, southerly then northerly on the boundary of Block 8, lot 5.01 to its intersection with Littel Way; thence westerly on Littel Way to its intersection with Howard Boulevard (County Road 615); thence northerly on Howard Boulevard, continuing northerly as it becomes Espanong Road, to its intersection with Edison Road (County Road 615); thence easterly on Edison Road (County Road 615) to its intersection with State Highway 15; thence northerly on the eastern edge of the State Highway 15 right of way north of Lake Winona to its intersection with the electrical utility right of way; thence southerly and westerly on the utility right of way to its intersection with State Highway 181; thence southerly on State Highway 181 to its intersection with Prospect Point Road; thence southerly on Prospect Point Road to its intersection with Northwood Road (County Road 609); thence southwesterly on Northwood Road to its intersection with a tributary of the Musconetcong River; thence northerly on the west bank of the tributary of the Musconetcong River to its intersection with the southwestern boundary of Block 70001, lot 4 in Hopatcong Borough; thence southwesterly on the southwestern boundary of Block 70001, lot 4 to its intersection with the southernmost corner of Block 70001, lot 5; thence northwesterly on the boundary of Block 70001, lot 5 to its intersection with Block 70001, lot 1; thence southwesterly on Block 70001, lot 1 to its intersection with the easternmost point of Block 50002, lot 1; thence southwesterly on Block 50002, lot 1 to its intersection with Mohawk Trail and Block 50003, lot 1 in Hopatcong Borough; thence northwesterly and southwesterly along the northeast border of Block 5003, lot 1 to its intersection with the northwest corner of Block 5002, lot 2; thence southerly along the western boundary of Block 5002, lot 2 to its intersection with the northernmost corner of Block 5002, lot 4; thence southwesterly along Block 5002, lot 4 to its intersection with Block 5002, lot 6; thence northwesterly, southwesterly, southeasterly and southwesterly along the boundary of Block 5002, lot 6 to its westernmost corner; thence westerly on a line to the intersection of Old Sparta Stanhope Road and Lubbers Run; thence northerly on Old Sparta Stanhope Road to its intersection with Sparta Stanhope Road (County Route 605); thence southerly on Sparta Stanhope Road (County Route 605) to the intersection of the Conrail right of way; thence southerly along the Conrail right of way to its intersection with the Byram Township and Stanhope Borough corporate boundary; thence westerly and southerly along the Byram Township and Stanhope Borough corporate boundary to its intersection with the southeastern corner of Block 42, lot 115 in Byram Township; thence northeasterly and westerly on the block limit of Block 42 to its intersection with the southeastern corner of Block 42, lot 112; thence northerly on a line approximately 390 feet east of, and parallel to, State Highway 206 to its intersection with Brookwood Road; thence easterly on Brookwood Road to the southeastern corner of Block 40, lot 18; thence northerly on the boundary of Block 40, lot 18 to its intersection with Block 40, lot 15; thence easterly and northerly on Block 40, lot 15 to its intersection with Block 40, lot 14; thence northeasterly, northerly, and westerly on the boundary of Block 40, lot 14 to its intersection with the southeastern corner of Block 365, lot 5; thence northeasterly on the boundary of Block 365, lot 5 to Lake Lackawanna Road (also known as Lackawanna Drive) and the southeastern corner of Block 226, lot 16; thence northeasterly on the boundary of Block 226, lot 16 to its intersection with Block 226, lot 11; thence westerly, northerly, westerly, southerly, and westerly on the boundary of Block 226, lot 11 to its intersection with State Highway 206; thence southerly on State Highway 206 to its intersection with the northeast corner of Block 70, lot 7.02; thence westerly, southerly, westerly, and southerly on the boundary of Block 70, lot 7.02 to its intersection with Block 70, lot 7.01; thence southerly on the boundary of Block 70, lot 7.01 to its intersection with Block 70, lot 6; thence southerly on the boundary of Block 70, lot 6 to its intersection with Hi Glen Drive, continuing southerly to the northwest corner of Block 59, lot 5; thence southerly on the boundary of Block 59, lot 5 to its intersection with Block 34, lot 16; thence westerly, southerly, easterly and southerly on the boundary of Block 34, lot 16 to its intersection with Block 34, lot 17; thence westerly on the boundary of Block 34, Lot 17 to its intersection with Millstream Lane (as depicted on the municipal map); thence southerly on Millstream Lane (as depicted on the municipal map) to its intersection with Netcong Avenue; thence easterly on Netcong Avenue to its intersection with State Highway 206; thence southerly on the western edge of the State Highway 206 right of way to its intersection with the northeastern corner of Block 36, lot 39.01; thence westerly, southerly and easterly along the boundary of lot 39.01 to the western edge of the State Highway 206 right of way; thence southerly on the western edge of the State Highway 206 right of way to its intersection with the northeastern corner of Block 36, lot 40; thence westerly, northerly, westerly along the boundary of Block 36 Lot 40 to the boundary of Block 36, Lot 42; thence northerly, westerly, southerly along the boundary of Block 36, Lot 42 to Waterloo Road; thence westerly along Waterloo Road to the intersection with the northwestern corner of Block 29, Lot 201.03; thence southerly to the intersection of Block 29, Lot 201.02 and Block 27, Lot 379; thence easterly to the northeast corner of Block 27, Lot 379; thence southerly on a line approximately 143 feet west of, and paralleling, the western edge of the State Highway 206 right of way to the intersection with Acorn Street; thence easterly on Acorn Street to State Highway 206; thence southerly along the western edge of the State Highway 206 right of way to its intersection with the corporate boundary between Byram Township and Stanhope Borough; thence generally southerly along the corporate boundary between Byram Township and Stanhope Borough to the Musconetcong River and the corporate boundary between Byram Township and Mount Olive Township; thence northwesterly along the corporate boundary between Byram Township and Mount Olive Township to its intersection with Allamuchy State Park; thence southerly, westerly and southerly on the Allamuchy State Park boundary to its intersection with Interstate 80; thence southeasterly on Interstate 80 to its intersection with International Drive North; thence southeasterly on International Drive North to its intersection with Waterloo Valley Road; thence easterly and southerly on Waterloo Valley Road to its intersection with Allamuchy State Park; thence easterly and southerly and westerly on the Allamuchy State Park boundary to its intersection with Lozier Road; thence easterly on Lozier Road to its intersection with Waterloo Road; thence southerly on Waterloo Road to its intersection with 4th Street; thence westerly and southerly on 4th Street to its intersection with Hopkins Drive; thence southerly on Hopkins Drive to its intersection with Netcong Road (County Road 649); thence southerly and westerly on Netcong Road (County Road 649) to its intersection with Sand Shore Road (County Road 649); thence southerly on Sand Shore Road (County Road 649) to its intersection with U.S. Highway 46; thence northerly and easterly on U.S. Highway 46 to its intersection with Gold Mine Road; thence easterly on Gold Mine Road to its intersection with State Highway 206; thence northerly on State Highway 206 to its intersection with Mountain Road; thence southerly and easterly on Mountain Road to its intersection with Mooney Road; thence northerly on Mooney Road to its intersection with U.S. Highway 46; thence easterly and southerly on U.S. Highway 46 to its intersection with Main Street and the Morris Canal Park boundary; thence southerly on the Morris Canal Park boundary to its intersection with Mountain Road; thence northeasterly on Mountain Road to its intersection with Emmans Road; thence southerly and westerly on Emmans Road to its intersection with the Conrail right of way south of Drake's Brook; thence southerly and westerly on Conrail right of way to its intersection with State Highway 206; thence southerly on State Highway 206 to its intersection with the Mount Olive Township and Chester Township corporate boundary; thence northerly and westerly on the Chester Township corporate boundary to its intersection with the Roxbury Township corporate boundary, continuing northerly and westerly on the Roxbury Township and Chester Township corporate boundaries to the intersection with the Black River Wildlife Management Area; thence northerly and easterly on the boundary of the lands of the Morris County Utilities Authority to its intersection with easterly on Righter Road; thence easterly on Righter Road to its intersection with Park Avenue; thence southerly on Park Avenue to its intersection with the Randolph Township and Chester Township corporate boundary; thence southeasterly on the Chester Township corporate boundary to its intersection with North Road (County Road 513); thence southerly and westerly on North Road (County Road 513) to its intersection with the Chester Township and Chester Borough corporate boundary; thence northerly; thence westerly, southerly and easterly around the Chester Borough corporate boundary to its intersection with Main Street (County Road 510); thence southerly on County Route 510 to its intersection with Chester Township and Mendham Township corporate boundary; thence southerly on the Chester Township corporate boundary to its intersection with the Chester Township and Peapack-Gladstone Borough and Somerset County corporate boundary; thence southwesterly on the Chester Township and Peapack-Gladstone Borough and Somerset County corporate boundary to its intersection with the Bedminster Township corporate boundary; thence southerly on the Bedminster Township corporate boundary to its intersection with Pottersville Road (County Road 512); thence westerly on Pottersville Road (County Road 512) to its intersection with Black River Road; thence northerly and westerly on Black River Road to its intersection with the corporate boundaries of Bedminster Township and Tewksbury Township; thence northerly along the corporate boundaries to their intersection with the corporate boundary of Washington Township; thence westerly along the corporate boundaries of Washington Township and Tewksbury Township to the point where it intersects Black River Road; thence northerly and westerly on Black River Road to the intersection of Hacklebarney Road; thence north on Hacklebarney Road to the intersection of Old Farmers Road; thence northerly and westerly on Old Farmers Road to the intersection of Flintlock Drive; thence easterly and northerly on Flintlock Drive to the intersection of Parker Road; thence westerly on Parker Road to the intersection of Old Farmers Road; thence northerly on Old Farmers Road to the intersection with the southwestern corner of Block 36.06 in Washington Township; thence northeasterly on the southern boundary of Block 36.06 to its intersection with Block 36, lot 42; thence northwesterly on the boundary of Block 36, lot 42 to its intersection with the southern corner of Block 36, lot 41; thence northeasterly along the southern boundary of Block 36, lot 41 to its intersection with Block 36, lot 43; thence northwesterly on the eastern boundary of Block 36, lot 41 to its intersection with Block 36, lot 43.01; thence westerly and northwesterly on the boundary of Block 36, lot 43.01 to a point 560 feet southeast from the centerline of East Mill Road; thence easterly, and parallel to East Mill Road, a distance of 1300 feet to a point 560 feet from the centerline of East Mill Road; thence northerly to its intersection with East Mill Road; thence westerly on East Mill Road to its intersection with the southwestern corner of Block 28, lot 17.01; thence northwesterly on the western boundary of Block 28, lot 17.01 to its intersection with Block 28, lot 17; thence westerly, easterly and northwesterly on Block 28, lot 17 to its intersection with Block 28, lot 300; thence northwesterly on Block 28, lot 300 to its intersection with Block 28, lot 60; thence northwesterly on Block 28, lot 60 to its intersection with Fairview Avenue; thence southwesterly on Fairview Avenue to its intersection with Springtown Brook (Raritan River Tributary); thence northerly and northwesterly on Springtown Brook to its intersection with the southeastern corner of Block 25, lot 47; thence northwesterly and westerly on the boundary of Block 25, lot 47 to a point that is due east of the northernmost corner of Block 25, lot 48; thence due east to the northernmost corner of Block 25, lot 48; thence westerly, northerly and westerly on the northernmost boundaries of Block 25, lots 48, 49, 47.01, 51, and 52.01 to the intersection of Block 25, lot 52.02; thence northwesterly on Block 25, lot 52.02 to Schooley's Mountain Road (County Road 517); thence across Schooley's Mountain Road (County Road 517) to the northeastern corner of Block 33, lot 19.01; thence westerly on Block 33, lot 19.01 to the northernmost corner of Block 33, lot 19; thence southwesterly on a line to the southwestern corner of Block 33, lot 58.01; thence southeasterly on Block 33, lot 58.01 to its intersection with the abandoned railroad right of way (including the Columbia Gas transmission line); thence crossing the abandoned railroad right of way to the southeastern corner of Block 33, lot 58; thence southeasterly on Block 33, lot 58 to West Mill Road (County Road 513); thence crossing to West Mill Road (County Road 513) to the eastern corner of Block 34, lot 46; thence southeasterly and northeasterly on Block 34, lot 46 to its intersection with Block 34, lot 50; thence northeasterly on Block 34, lot 50 to its intersection with Block 34, lot 1.01; thence northeasterly on Block 34, lot 1.01 to its intersection with Block 34, lot 3.01; thence northeasterly on Block 34, lot 3.01 to its intersection with Fairmount Road (County Road 517); thence southerly along Fairmount Road to the intersection of Parker Road; thence northeast along Parker Road to Black River Road; thence east along Parker Road to Pickle Road; thence south on Pickle Road to the intersection of West Fairmount Road (County Road 512); thence southerly on West Fairmount Road (County Road 512) to its intersection with Hollow Brook Road; thence westerly on Hollow Brook Road to its intersection with Homestead Road; thence southerly on Homestead Road to its intersection with High Street (County Road 517) and Hill and Dale Road; thence westerly on Hill and Dale Road to its intersection with Rockaway Road; thence westerly on Rockaway Road to its intersection with Meadow Road; thence southerly on Meadow Road to its intersection with Bissell Road; thence westerly on Bissell Road to its intersection with Welsh Road; thence southerly and westerly on Welsh Road to its intersection with the Tewksbury Township and Clinton Township corporate boundary; thence westerly on the Tewksbury Township and Clinton Township corporate boundary to its intersection with Cokesbury Road (County Road 639); thence northerly and westerly on Cokesbury Road (County Road 639) to its intersection with Cokesbury Califon Road; thence northerly on Cokesbury Califon Road to its intersection with the Lebanon Township and Clinton Township corporate boundary; thence westerly on the Lebanon Township and Clinton Township corporate boundary to its intersection with Mt. Grove Road; thence southerly on Mt. Grove Road to its intersection with Beaver Brook Ravine public land boundary; thence southerly, westerly and northerly on the Beaver Brook Ravine public land boundary to its intersection with Highbridge Cokesbury Road (County Road 639); thence westerly on Highbridge Cokesbury Road (County Road 639) to its intersection with Stone Mill Road; thence north on Stone Mill Road to the Clinton Township and Lebanon Township corporate boundary; thence westerly on the Clinton Township corporate boundary to its intersection with the High Bridge Borough and Lebanon Township corporate boundary; thence west and southerly along the corporate boundary to the intersection with Cregar Road; thence westerly on Cregar Road to its intersection with State Highway 31; thence southerly on State Highway 31 to its intersection with the Spruce Run Reservoir boundary; thence southerly and westerly on the Spruce Run Reservoir boundary to its intersection with Rupell Road; thence westerly on Rupell Road to its intersection with the Clinton Fish and Wildlife Management Area; thence westerly on the Clinton Fish and Wildlife Management Area boundary to its intersection with Charlestown Road (County Road 635); thence southerly on Charlestown Road (County Road 635) to its intersection with South Frontage Road in Union Township; thence westerly on South Frontage Road to the intersection of Baptist Church Road; thence south on Baptist Church Road to the Norfolk Southern Lehigh Valley railroad right of way; thence easterly along the northern boundary of the Norfolk Southern Lehigh Valley railroad right of way to Mechlin Corner Road; thence north on Mechlin Corner Road to the intersection of Perryville Road; thence easterly and southerly on Perryville Road to its intersection with Race Street; thence easterly on Race Street to its intersection with the Franklin Township and Union Township corporate boundary; thence southerly on the Franklin Township and Union Township corporate boundary to Pittstown Clinton Road (County Road 513) to its intersection with Cook's Cross Road; thence westerly on Cook's Cross Road to its intersection with Bloomsbury Road (County Road 579); thence northerly and westerly on Bloomsbury Road (County Road 579) to its intersection with Little York Pattenburg Road (County Road 614); thence westerly and southerly on Little York Pattenburg Road (County Road 614) to its intersection with Little York Mt. Pleasant Road (County Road 631) and Ellis Road; thence westerly and northerly on Ellis Road to its intersection with Hawkes Schoolhouse Road; thence southerly on Hawkes Schoolhouse Road to its intersection with Milford Warren Glen Road (County Road 519); thence westerly on Milford Warren Glen Road (County Road 519) to its intersection with Dennis Road; thence westerly and northerly on Dennis Road to its intersection with Milford Warren Glen Road (County Road 519); thence northerly on Milford Warren Glen Road (County Road 519) to its intersection with the Musconetcong River; thence southerly and westerly on the southern bank of the Musconetcong River to its intersection with the Delaware River and the State of New Jersey corporate boundary; thence northerly and easterly on the Delaware River and the State of New Jersey corporate boundary to its intersection with the Phillipsburg Town and Pohatcong Township corporate boundary; thence northeasterly on the Phillipsburg Town and Pohatcong Township corporate boundary to its intersection with Interstate 78; thence southerly on interstate 78 to its intersection with the Pohatcong Township and Alpha Borough corporate boundary; thence southerly and westerly on the Pohatcong Township and Alpha Borough corporate boundary to its intersection with Snydersville Road; thence northeasterly on Snydersville Road to its intersection with Interstate 78; thence northeasterly on Interstate 78 to its intersection with the Pohatcong Township and Alpha Borough corporate boundary; thence northeasterly on the Pohatcong Township and Alpha Borough corporate boundary to its intersection with Edge Road; thence northwesterly on Edge Road to its intersection with Interstate 78; thence northerly and easterly on Interstate 78 to its intersection with US Highway 22; thence southeasterly on US Highway 22 to its intersection with the Greenwich Township and Pohatcong Township corporate boundary; thence southerly on the Greenwich Township and Pohatcong Township corporate boundary to its intersection with Warren Glen Bloomsbury Road (County Road 639); thence northerly and easterly on Warren Glen Bloomsbury Road (County Road 639) to its intersection with State Highway 173 in Greenwich Township; thence easterly on State Highway 173 to its intersection with Church Street (County Road 579); thence easterly on Church Street (County Road 579) to its intersection with the Musconetcong River; thence northerly and easterly on the northern bank of the Musconetcong River to its intersection with the eastern most boundary of the Musconetcong Valley Acquisition public lands in Bethlehem Township; thence easterly and southerly on the Musconetcong Valley Acquisition public land boundary to its intersection with the Conrail right of way; thence easterly on the Conrail right of way to its intersection with D. Hull Private Road; thence southerly on the D. Hull Private Road to its intersection with State Highway 173; thence east to the intersection of West Portal Asbury Road (County Road 643); thence easterly and northerly on West Portal Asbury Road (County Road 643); thence easterly and northerly on West Portal-Asbury Road (County Road 643) to its intersection with Maple Avenue in Warren County; thence northerly and easterly on Maple Avenue to its intersection with Shurts Road; thence southerly on Shurts Road, becoming Valley Road in Hunterdon County, continuing on Valley Road to its intersection with Main Street in Hampton Borough; thence northerly on Main Street to its intersection with State Highway 31; thence northerly on State Highway 31 to its intersection with the Musconetcong River; thence northerly and easterly on the northern bank of the Musconetcong River to its intersection with Newburgh Road; thence east on Newburgh Road to the intersection of Schooley's Mountain Road (County Route 517); thence northerly on Schooley's Mountain Road (County Route 517) to the Muscontecong River; thence northerly along the Muscontecong River to East Avenue; thence northeasterly along East Avenue to U.S. Highway 46; thence northerly and easterly along U.S. Highway 46 to the intersection with the Washington Township and Mount Olive Township corporate boundary; thence westerly and southerly along said corporate boundary to the Musconetcong River; thence northerly along the southern bank of the Musconetcong River to the Stephens State Park boundary; thence northerly, westerly, northerly, westerly along the Stephens State Park boundary to a point opposite the lands of Stephens State Park on the western and northern bank of the Musconetcong; thence across the Musconetcong River to the boundary of the lands of Stephens State Park; thence along the southern boundary of Stephens State Park to the intersection of Willow Grove Road (Warren County Route 604); thence north along the lands of Stephens State Park and Willow Grove Road (Warren County Route 604) to a point opposite the lands of Stephens State Park on the west side or Willow Grove Road (Warren County Route 604); thence crossing Willow Grove Road to the boundary of the lands of Stephens State Park; thence westerly along said State Park boundary lands to the intersection with the Conrail right of way; thence southerly on Conrail right of way to its intersection with Bilby Road; thence northerly and westerly on Bilby Road to its intersection with Old Bilby Road; thence northerly and westerly on Old Bilby Road to its intersection with High Street (County Road 517); thence southerly on High Street (County Road 517) to its intersection with Old Allamuchy Road; thence southerly and westerly on Old Allamuchy Road to its intersection with the Independence Township and Hackettstown Town corporate boundary; thence westerly and southerly on the Hackettstown Town corporate boundary to its intersection with the Hackettstown Town and Mansfield Township corporate boundary; thence southerly and easterly on the Hackettstown Town and Mansfield Township corporate boundary to its intersection with the Conrail railroad right of way at Rockport Road; thence southerly and westerly on the Conrail railroad right of way into Washington Township to a point along the Conrail railroad right of way 1,250 feet southwest of the Washington Township and Mansfield Township corporate boundary; thence proceeding northwesterly 380 feet more or less along a line projected to the southeastern corner of Block 43, lot 10.01 in Washington Township; thence continuing northwesterly and westerly along the boundary of Block 43, lot 10.01 to the northeastern corner of Block 43, lot 10; thence westerly along the boundary of Block 43, lot 10 to the southeastern corner of Block 43, lot 9; thence northerly along the eastern boundaries of Block 43, lots 9, 6 and 5; thence along a line projected from the northern corner of Block 43, lot 5 365 feet more or less across a portion of Block 43, lot 3 to the southeastern corner of Block 43, lot 4; thence northerly and westerly along the boundary of Block 43, lot 4 to Port Colden Road; thence northerly on Port Colden Road to the Shabbecong Creek crossing; thence southwesterly along the northern bank of the Shabbecong Creek to its intersection with the western boundary of Block 40, lot 86; thence south along Block 40, lot 86 to the northeastern corner of Block 40, lot 87.02; thence westerly along the northern boundary of Block 40, lot 87.02; thence 60 feet more or less along a line projected from the northwestern corner of Block 40, lot 87.02 across a portion of Block 40, lot 87 to the northeast corner of Block 40, lot 87.01 and a corner of Block 40, lot 87; thence westerly along the southern boundary of Block 40, lot 87 to the Washington Township and Washington Borough corporate boundary; thence northerly and westerly along the Washington Township and Washington Borough corporate boundary to the southern corner of Block 40, lot 105; thence northeasterly to the corner and intersection with the boundary of Block 40, lot 87; thence northwesterly along the boundary of Block 40, lot 87 to the intersection with the first southwestern corner of Block 40, lot 110; thence northwesterly along the western boundary of Block 40, lot 110 to the southern corner of Block 40, lot 25; thence northeasterly and northwesterly along the boundary of Block 40, lot 25 to the southern corner of Block 40, lot 28; thence northeasterly and northwesterly along the boundary of Block 40, lot 28 the intersection of Jackson Valley Road and State Highway 31; thence northerly along western edge of the right of way of State Highway 31 to a point 2,200 feet north of Jackson Valley Road intersection; thence turning 90 degrees west from the right of way edge and proceeding 1,300 feet more or less westerly across a portion of Block 38, lot 5 to the Conrail railroad tracks or right of way; thence south along the eastern edge of Conrail railroad tracks or right of way to the northern corner of Block 38, lot 8; thence south along the western boundary of Block 38, lot 8 to the southern bank of the Pohatcong Creek; thence southwesterly along the southern bank of the Pohatcong Creek to Mine Hill Road; thence northwesterly along Mine Hill Road to the intersection of Bowerstown Road; thence southwesterly approximately 310 feet on the northern edge of the Bowerstown Road right of way to its intersection with a 12 foot wide portion of Block 5, lot 18 which provides access to Bowerstown Road; thence 550 feet more or less westerly along the 12 foot wide portion of Block 5, lot 18 to the point it intersects with the western limit of the 100 foot wide New Jersey Power and Light easement; thence turning south approximately 104 degrees more or less and projecting along a line 200 feet more or less to the northern corner of Block 5, lot 16.04; thence projected southerly along a line 300 feet more or less to the northern corner of Block 5 , lot 17; thence continuing southerly along the western boundaries of Block 5, lots 17, 16.01, 16.02, and 16.03 to the western corner of Block 5, lot 16.03; thence projecting southerly along a line 670 feet more or less to the eastern corner of Block 5, lot 22.01; thence continuing southerly along the eastern boundary of Block 5, lot 22.01 to Lannings Trail; thence southeast across Lannings Trail to the northeast corner of Block 6, lot 13.05; thence southwesterly and northwesterly along the eastern boundary of Block 6, lot 13.05 to the eastern corner of Block 6, lot 11; thence southerly along the eastern boundary of Block 6, lot 11 to Lanning Terrace; thence southerly across Lanning Terrace to the northeastern corner of Block 6, lot 19.03; thence southerly along the eastern boundary of Block 6, lot 19.03 to the intersection of the northern boundary of Block 6, lot 20.01; thence following along the boundary of Block 6, lot 20.01 easterly and then generally southwesterly to the eastern corner of Block 6, lot 32; thence southwesterly along the eastern boundary of Block 6, lot 32 to Forces Hill Road; thence easterly on Forces Hill Road to the intersection of Brass Castle Road; thence westerly along the southern edge of the Brass Castle Road right of way to the eastern corner of Block 14, lot 1; thence southwesterly and southeasterly along the boundary of Block 14, lot 1 to the northeastern corner of Block 14, lot 22; thence southeasterly and southwesterly along the boundary of Block 14, lot 22 to Old Schoolhouse Road; thence southwesterly along the northern edge of the right of way for Old Schoolhouse Road to the intersection with the northern edge of the right of way of Little Philadelphia Road; thence southwesterly along the northern edge of the right of way for Little Philadelphia Road to the northeastern corner of Block 15, lot 8.01; thence southwesterly along the northern boundary of Block 15, lot 8.01 to the Washington Township and Franklin Township corporate boundary; thence southeasterly along the Washington Township and Franklin Township corporate boundary to State Highway Route 57; thence southwesterly along State Highway Route 57 to its intersection with Uniontown Road (County Road 519) in Lopatcong Township; thence northerly on Uniontown Road (County Road 519) to the intersection of Upper Belvidere Road Warren County Route 519; thence continuing northerly on Warren County Route 519 which becomes Belvidere Phillipsburg Road to its intersection with South Bridgeville Road (County Road 519); thence easterly and northerly on South Bridgeville Road (County Road 519) to its intersection with Brass Castle Road (County Road 623); thence easterly and southerly on Brass Castle Road (County Road 623) to its intersection with Hazen Oxford Road (County Road 624); thence easterly and southerly on Hazen Oxford Road (County Road 624) to its intersection with Belvidere Road (County Road 624); thence easterly and southerly on Belvidere Road (County Road 624) to its intersection with the northwestern corner of Block 24, lot 10 in Oxford Township; thence southerly, thence easterly on the boundary of Block 24, lot 10 to its intersection with the eastern boundary of Block 24, lot 20; thence southerly on the boundary of Block 24, lot 20 to its intersection with the northern boundary of Block 24, lot 19; thence easterly, thence southeasterly on the boundary of Block 24, lot 19 to its intersection with the northeastern corner of Block 24, lot 13.01; thence southerly on the eastern boundary of Block 24, lot 13.01 to its intersection with Block 24, lot 13; thence southerly on the eastern boundary of Block 24, lot 13 to its intersection with Buckley Avenue; thence easterly on Buckley Avenue to its intersection with the northwestern corner of Block 2, lot 30; thence southerly, thence easterly on the boundary of Block 2, lot 30, continuing easterly on the southern boundaries of Block 2, lots 31, 32, 33, 34, 35, and the southeastern corner of lot 36; thence on a line due south to its intersection with Block 2, lot 18.01; thence easterly, thence southerly on the boundary of Block 2, lot 18.01 to its intersection with the northwestern corner of Block 2, lot 19.02 at Kent Place; thence southerly on the boundary of Block 2, lot 19.02 to its southwestern corner; thence southerly on a line to the southwestern corner of Block 2, lot 61; thence easterly on the southern boundary of Block 2, lot 61 to its intersection with Jonestown Road; thence southerly on Jonestown Road to its intersection with the southwestern corner of Block 1.01, lot 39.02; thence easterly on the southern boundary of Block 1.01, lot 39.02, continuing easterly on the southern boundary of Block 1.01, lots 39 and 39.01 to the intersection with Mine Hill Road; thence northerly on Mine Hill Road to the intersection with Academy Street and the Oxford Mountain public land boundary; thence northeasterly on the Oxford Mountain public land boundary to the intersection with State Highway 31; thence easterly on State Highway 31 to the intersection of Oram's Lane; thence easterly on Oram's Lane to its end and intersection with Block 34, lot 2; thence northerly, thence easterly on the boundary of Block 34, lot 2 to its intersection with Block 34, lot 2.01; thence easterly on the northern boundary of Block 34, lot 2.01 to its intersection with the Pequest Wildlife Management Area boundary; thence northerly on the Pequest Wildlife Management Area boundary to its intersection with Axford Avenue and the Pequest Wildlife Management Area boundary; thence westerly and northerly on the Pequest Wildlife Management Area boundary to its intersection with the Oxford Township and White Township corporate boundary; thence westerly on the Oxford Township and White Township corporate boundary to its intersection with State Highway 31; thence northerly on State Highway 31 to its intersection with U.S. 46; thence easterly on U.S. 46 to its intersection with Free Union Road; thence northerly on Free Union Road to its intersection with Beechwood Road; thence westerly on Beechwood Road to its intersection with Tamarack Road; thence northerly on Tamarack Road to its intersection with the White Township and Liberty Township corporate boundary; thence northerly and westerly on the White Township and Liberty Township corporate boundary to its intersection with Mountain Lake Road (County Road 617); thence southerly and westerly on Mountain Lake Road to its intersection with North Bridgeville Road (County Road 519); thence northerly on North Bridgeville Road (County Road 519) to its intersection with the White Township and Hope Township corporate boundary; thence easterly and southerly on the White Township and Hope Township corporate boundary to its intersection with the Hope Township and Liberty Township corporate boundary; thence northerly and easterly on the Hope Township and Liberty Township corporate boundary to its intersection with the Frelinghuysen Township and Independence Township corporate boundary; thence northerly and easterly on the Frelinghuysen Township and Independence Township corporate boundary to its intersection with Frelinghuysen Township and Allamuchy Township corporate boundary; thence northerly and easterly on the Frelinghuysen Township and Allamuchy Township corporate boundary to its intersection with the southern boundary of the Interstate 80 right of way in Frelinghuysen Township; thence easterly along the southern boundary of the Interstate 80 right of way to its intersection with the Conrail right of way in Allamuchy Township; thence southerly and westerly on the Conrail right of way to its intersection with the southeastern corner of Block 29 , lot 29 in Independence Township; thence northwesterly along the southwest boundary of Block 29, lot 29 in Independence Township to the Pequest River; thence northerly on the western bank of the Pequest River to its intersection with the southern corner of Block 29, lot 44 in Independence Township; thence northwesterly along the southwestern boundary of Block 29, lot 44 in Independence Township to Shades of Death Road; thence southerly and westerly on Shades of Death Road to its intersection with Hope Road (County Road 611); thence southerly and easterly on Hope Road (County Road 611) to its intersection with U.S. 46; thence northerly and easterly on U.S. 46 to its intersection with Old Cemetery Road; thence southerly and easterly on Old Cemetery Road across the Conrail right of way to its intersection with Cemetery Road; thence southerly and easterly on Cemetery Road to its intersection with Barkers Mill Road; thence southerly and easterly on Barkers Mill Road to its intersection with Johnson Road; thence easterly and northerly on Johnson Road to its intersection with U.S. 46 and Ketchum Road; thence northerly and easterly on Ketchum Road to its intersection with Petersburg Road (County Road 614) and Ridge Road; thence northerly and easterly on Ridge Road to its intersection with County Road 517; thence northerly on County Road 517 to its intersection with Stuyvestant Road and Allamuchy State Park boundary; thence northerly along the Allamuchy State Park boundary into Green Township; thence southeasterly and northeasterly along the Allamuchy State Park boundary to its intersection with the Green Township and Byram Township corporate boundary; thence continuing northerly and easterly on the Byram Township and Andover Borough corporate boundary; thence continuing northerly and easterly along the Byram Township and Andover Township corporate boundary to its intersection with the Sparta Township corporate boundary; thence easterly on the Sparta Township corporate boundary to its intersection with Tomahawk Trail; thence easterly and northerly on Tomahawk Trail to its intersection with Green Road; thence northerly on Green Road to its intersection with Sawmill Road; thence easterly and northerly on Sawmill Road to its intersection with State Highway 181; thence northerly on State Highway 181 to its intersection with Blue Heron Road; thence easterly on Blue Heron Road to its intersection with State Highway 15; thence northerly along the western boundary of the State Highway 15 right of way to its intersection with the southern corner of Block 13.13, lot 21 in Sparta Township; thence easterly and thence northerly along the boundary of Block 13.13, lot 21 to its intersection with Block 13.13, lot 22; thence northeasterly on the boundary of Block 13.13, lot 22 to its intersection with Glen Road (Sussex County Route 620); thence westerly on Glen Road (Sussex County Route 620) to its intersection with the westernmost point of Block 7, lot 57; thence easterly on the boundary of Block 7, lot 57 to its intersection with Block 7, lot 58; thence northerly on the boundary of Block 7, lot 58 to its intersection with the southwestern edge of Block 7, lot 61.02; thence easterly, northerly, then westerly on the boundary of Block 7, lot 61.02 to its intersection with Main Street; thence southwesterly on Main Street to its intersection with the southernmost corner of Block 12, lot 3; thence westerly on the southern boundary of Block 12, lot 3 to its intersection with Sussex County Route 517); thence westerly on Sussex County Route 517 to its intersection with Station Road; thence northerly on Station Road to its intersection with the southernmost point of Block 19, lot 43; thence northerly, thence easterly on the boundary of Block 19, lot 43 to its intersection with Block 19, lot 39; thence following the boundary of Block 19, lot 39 around the parcel in a counterclockwise manner to its intersection with Block 19, lot 99; thence southerly on the boundary of Block 19, lot 99 to its intersection with the western boundary of the State Highway 15 right of way; thence northerly along the western boundary of the State Highway 15 right of way to its intersection with Houses Corner Road; thence easterly and northerly on Houses Corner Road to its intersection with West Mountain Road; thence southerly on West Mountain Road to its intersection with Sparta Munsons Road; thence southeasterly across Sparta Munsons Road to the Conrail right of way; thence northerly and easterly along the northwestern boundary of the Conrail right of way to its intersection with the Ogdensburg Borough and Sparta Township corporate boundary; thence northeasterly to the southwestern end of Heater's Pond and proceeding northerly along the western edge of Heater's Pond to the intersection of Edison Road; thence westerly on Edison Road to the intersection with the New York Susquehanna and Western Railroad right of way; thence northerly along the easterly edge of the New York Susquehanna and Western Railroad right of way to the Ogdensburg Borough and Hardyston Township corporate boundary; thence westerly on the Ogdensburg Borough and Hardyston Township corporate boundary to its intersection with the Franklin Borough corporate boundary; thence easterly and northerly on the Franklin Borough and Hardyston Township corporate boundary to its intersection with Henderson Road (Hamburg Turnpike); thence southerly and easterly on Henderson Road (Hamburg Turnpike) to the intersection of Mountain Road in Hardyston Township; thence northerly on Mountain Road to its intersection with Rudetown Road (County Road 517); thence easterly and northerly on Rudetown Road (County Road 517) to the Black Creek in Vernon Township; thence easterly along Black Creek to its intersection with the boundary of Block 280, lot 22 in Vernon Township; thence easterly along said boundary to the western boundary of Block 280, lot 23; thence following the boundary of Block 280, lot 23 south to the boundary of Block 177, lot 49; thence easterly and northerly along the boundary of Block 177, lot 49 to the boundary of Block 190, lot 18.06; thence easterly along the boundary of Block 190, lot 18.06 to the boundary of Block 190, lot 18.05; thence southeasterly and thence northeasterly along the boundary Block 190, lot 18.05 to the boundary of Block 190, lot 18.01; thence northeasterly along the boundary of Block 190, lot 18.01 to the boundary of Block 190, lot 18.S01; thence southeasterly along the boundary of Block 190, lot 18.S01 to the boundary of Block 190, lot 20; thence southwesterly and easterly along the boundary of Block 190, lot 20 to the boundary of Block 240, lot 1; thence easterly along the boundary of Block 240, lot 1 to County Road 515; thence northerly along County Road 515 to the intersection of Breakneck Road and County Road 515; thence easterly and southerly along the northern edge of the right of way of Breakneck Road to the intersection of the southeastern corner of Block 143, lot 17 in Vernon Township; thence northerly along the eastern boundary of Block 143, lot 17 to the northern corner of Block 143, lot 25; thence northerly 1035 feet more or less along a line projected across Block 143, lot 17 to the southern corner of Block 143, lot 16; thence northerly along the eastern boundary of Block 143, lot 16 to the southern corner of Block 143, lot 15; thence westerly and northerly along the southwestern boundary of Block 143, lot 15 to Pond Eddy Road; thence northerly across Pond Eddy Road to the southern corner of Block 143, lot 10; thence northerly along the eastern boundary of Block 143, lot 10 to the boundary of Block 143, lot 7; thence westerly southerly and generally northerly along the western boundary of Block 143, lot 7 to the limit of Block 143.01; thence northwesterly along the southern limit of Block 143.01 to the eastern corner of Block 143.01, lot 22; thence northwesterly along the northern boundary of Block 143.01, lot 22 and lot 23 to Vernon Warwick Road (State Highway 94); thence easterly and northerly on Vernon Warwick Road (State Highway 94) to its intersection with Maple Grange Road; thence northerly and westerly on Maple Grange Road to its intersection with Pochuck Creek and Wawayanda State Park/Appalachian Trail public land; thence northerly and westerly along the western and southern Wawayanda State Park/Appalachian Trail public land boundary to its intersection with the western terminus of Thistle Avenue (Walnut Hill Drive); thence easterly and southerly on Thistle Avenue (Walnut Hill Drive) to its intersection with Phlox Terrace; thence southerly on Phlox Terrace to its intersection with Cedar Terrace; thence southerly on Cedar Terrace to its intersection with Clover Lane; thence easterly on Clover Lane to its intersection with Zinnia Drive; thence southerly and westerly on the eastern and southern bank of the tributary of Black Creek to its intersection with Lounsberry Hollow Road; thence northerly on Lounsberry Hollow Road to its intersection with Dorchester Road; thence westerly and southerly on Dorchester Road to its intersection with Rolling Hills Road; thence southerly on Rolling Hills Road to its intersection with a tributary of Black Creek to its intersection with Pochuck Mountain public land boundary; thence southerly and northerly on the Pochuck Mountain public land boundary to its intersection with a tributary of Black Creek; thence northerly on the western bank of the tributary of Black Creek to its intersection with Lake Glenwood; thence along the west shore of Lake Glenwood to Pochuck Creek; thence northerly and westerly on Lake Shore Drive to its intersection with Glenwood Martin Station Road (County Road 565); thence southerly and westerly on Glenwood Martin Station Road (County Road 565) to its intersection with Babtown Road; thence northerly on Babtown Road to its intersection with Maple Avenue; thence northerly on with Maple Avenue to its intersection with Spring Lane; thence northerly on Spring Lane to its intersection with Lakeside Drive; thence northerly on Lakeside Drive to its intersection with Glen Road; thence westerly on Glen Road to its intersection with Lake Walkill Road; thence northerly on Lake Walkill Road to its intersection with the New York State corporate boundary; thence easterly and southerly to its intersection with State Highway 17 and Interstate Highway 287 in northern Mahwah Township, at a point of origin.

(2)Except as otherwise provided in paragraph (1) of this subsection, any natural geographical feature, including a river, stream, or brook, used in paragraph (1) of this subsection for the boundary description of the preservation area shall be considered to lie totally within the preservation area, and any road, railroad, or railroad right of way used in paragraph (1) of this subsection for the boundary description of the preservation area shall be considered to lie totally outside of the preservation area. The use of property block and lot designations include or exclude property from the preservation area. Where a survey gore exists between a property boundary depicted upon a municipal tax map and the limits of a surveyed property noted in paragraph (1) of this subsection, the surveyed property boundary description shall be considered to constitute the preservation area boundary.

c.The planning area shall consist of all that area of the Highlands Region not within the preservation area.

d.The preservation area shall not include any land located within the boundaries of any regional center or town center designated by the State Planning Commission pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.) as of the date of enactment of this act, except to the extent necessary as set forth in the boundary description of the preservation area in subsection b. of this section to reflect appropriate and nearest practicable, on-the-ground, and easily identified reference points.

L.2004,c.120,s.7.



Section 13:20-8 - Preparation, Adoption Of Master Plan For The Highlands Region.

13:20-8 Preparation, adoption of master plan for the Highlands Region.

8. a. The council shall, within 18 months after the date of its first meeting, and after holding at least five public hearings in various locations in the Highlands Region and at least one public hearing in Trenton, prepare and adopt a regional master plan for the Highlands Region. The Highlands regional master plan shall be periodically revised and updated at least once every six years, after public hearings.

The council shall not adopt the regional master plan unless it recommends receiving zones in the planning area and capacity therefor for each receiving zone pursuant to the transfer of development rights program authorized in section 13 of this act.

b.Within 60 days after adopting the regional master plan, the council shall submit the plan to the State Planning Commission for endorsement pursuant to the rules and regulations adopted by the State Planning Commission. The State Planning Commission review shall be limited to the planning area only.

L.2004,c.120,s.8.



Section 13:20-9 - Consultations, Etc. Relative To Preparation, Revisions Of Regional Master Plan.

13:20-9 Consultations, etc. relative to preparation, revisions of regional master plan.

9. a. During the preparation of the regional master plan or any revision thereof, the council shall consult with the Department of Environmental Protection, the Department of Community Affairs, the State Planning Commission, the Department of Agriculture, the State Agriculture Development Committee, the Department of Transportation, and appropriate officials of local government units and State, regional, and federal departments, agencies and other governmental entities with jurisdiction over lands, waters, and natural resources within the Highlands Region, with interested professional, scientific, and citizen organizations, and with any advisory groups that may be established by the council. The council shall also consult with the Department of Transportation in preparing the transportation component of the regional master plan. The council shall review all relevant federal, State, and private studies of the Highlands Region, the State Development and Redevelopment Plan, municipal, county, and regional plans, applicable federal and State laws and rules and regulations, and other pertinent information on the Highlands Region.

b.Prior to adoption of, and in preparing, the regional master plan, the council may, in conjunction with municipalities in the preservation area, identify areas in which redevelopment shall be encouraged in order to promote the economic well-being of the municipality, provided that the redevelopment conforms with the goals of the preservation area and this act , with the standards prescribed pursuant to section 32 of this act, and with the rules and regulations adopted by the Department of Environmental Protection pursuant to sections 33 and 34 of this act. Any areas identified for possible redevelopment pursuant to this subsection shall be either a brownfield site designated by the Department of Environmental Protection or a site at which at least 70% of the area thereof is covered with impervious surface.

c.In preparing and implementing the regional master plan or any revision thereto, the council shall ensure that the goals, purposes, policies, and provisions of, and the protections afforded to farmers by, the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et seq.), and any rules or regulations adopted pursuant thereto, are recognized and not compromised in any manner.

d.Upon adoption of the regional master plan or any revision thereof, copies thereof shall be transmitted to the Governor, the Legislature, the governing body of every municipality and county located in the Highlands Region, and the State Planning Commission.

L.2004,c.120,s.9.



Section 13:20-10 - Goals Of Regional Master Plan.

13:20-10 Goals of regional master plan.

10. a. The goal of the regional master plan with respect to the entire Highlands Region shall be to protect and enhance the significant values of the resources thereof in a manner which is consistent with the purposes and provisions of this act.

b.The goals of the regional master plan with respect to the preservation area shall be to:

(1)protect, restore, and enhance the quality and quantity of surface and ground waters therein;

(2)preserve extensive and, to the maximum extent possible, contiguous areas of land in its natural state, thereby ensuring the continuation of a Highlands environment which contains the unique and significant natural, scenic, and other resources representative of the Highlands Region;

(3)protect the natural, scenic, and other resources of the Highlands Region, including but not limited to contiguous forests, wetlands, vegetated stream corridors, steep slopes, and critical habitat for fauna and flora;

(4)preserve farmland and historic sites and other historic resources;

(5)preserve outdoor recreation opportunities, including hunting and fishing, on publicly owned land;

(6)promote conservation of water resources;

(7)promote brownfield remediation and redevelopment;

(8)promote compatible agricultural, horticultural, recreational, and cultural uses and opportunities within the framework of protecting the Highlands environment; and

(9)prohibit or limit to the maximum extent possible construction or development which is incompatible with preservation of this unique area.

c.The goals of the regional master plan with respect to the planning area shall be to:

(1)protect, restore, and enhance the quality and quantity of surface and ground waters therein;

(2)preserve to the maximum extent possible any environmentally sensitive lands and other lands needed for recreation and conservation purposes;

(3)protect and maintain the essential character of the Highlands environment;

(4)preserve farmland and historic sites and other historic resources;

(5)promote the continuation and expansion of agricultural, horticultural, recreational, and cultural uses and opportunities;

(6)preserve outdoor recreation opportunities, including hunting and fishing, on publicly owned land;

(7)promote conservation of water resources;

(8)promote brownfield remediation and redevelopment;

(9)encourage, consistent with the State Development and Redevelopment Plan and smart growth strategies and principles, appropriate patterns of compatible residential, commercial, and industrial development, redevelopment, and economic growth, in or adjacent to areas already utilized for such purposes, and discourage piecemeal, scattered, and inappropriate development, in order to accommodate local and regional growth and economic development in an orderly way while protecting the Highlands environment from the individual and cumulative adverse impacts thereof; and

(10) promote a sound, balanced transportation system that is consistent with smart growth strategies and principles and which preserves mobility in the Highlands Region.

L.2004,c.120,s.10.



Section 13:20-11 - Contents Of Regional Master Plan.

13:20-11 Contents of regional master plan.

11. a. The regional master plan shall include, but need not necessarily be limited to:

(1)A resource assessment which:

(a)determines the amount and type of human development and activity which the ecosystem of the Highlands Region can sustain while still maintaining the overall ecological values thereof, with special reference to surface and ground water quality and supply; contiguous forests and woodlands; endangered and threatened animals, plants, and biotic communities; ecological factors relating to the protection and enhancement of agricultural or horticultural production or activity; air quality; and other appropriate considerations affecting the ecological integrity of the Highlands Region; and

(b)includes an assessment of scenic, aesthetic, cultural, historic, open space, farmland, and outdoor recreation resources of the region, together with a determination of overall policies required to maintain and enhance such resources;

(2)A financial component, together with a cash flow timetable which:

(a)details the cost of implementing the regional master plan, including, but not limited to, property tax stabilization measures, watershed moratorium offset aid, planning grants and other State aid for local government units, capital requirements for any development transfer bank, payments in lieu-of-taxes, acquisition, within five years and within 10 years after the date of enactment of this act, of fee simple or other interests in lands for preservation or recreation and conservation purposes, compensation guarantees, general administrative costs, and any anticipated extraordinary or continuing costs; and

(b)details the sources of revenue for covering such costs, including, but not limited to, grants, donations, and loans from local, State, and federal departments, agencies, and other governmental entities, and from the private sector;

(3)A component to provide for the maximum feasible local government and public input into the council's operations, which shall include a framework for developing policies for the planning area in conjunction with those local government units in the planning area who choose to conform to the regional master plan;

(4)A coordination and consistency component which details the ways in which local, State, and federal programs and policies may best be coordinated to promote the goals, purposes, policies, and provisions of the regional master plan, and which details how land, water, and structures managed by governmental or nongovernmental entities in the public interest within the Highlands Region may be integrated into the regional master plan;

(5)A transportation component that provides a plan for transportation system preservation, includes all federally mandated projects or programs, and recognizes smart growth strategies and principles. The transportation component shall include projects to promote a sound, balanced transportation system that is consistent with smart growth strategies and principles and which preserves mobility and maintains the transportation infrastructure of the Highlands Region. Transportation projects and programs shall be reviewed and approved by the council in consultation with the Department of Transportation prior to inclusion in the transportation component; and

(6)A smart growth component that includes an assessment, based upon the resource assessment prepared pursuant to paragraph (1) of subsection a. of this section, of opportunities for appropriate development, redevelopment, and economic growth, and a transfer of development rights program which shall include consideration of public investment priorities, infrastructure investments, economic development, revitalization, housing, transportation, energy resources, waste management, recycling, brownfields, and design such as mixed-use, compact design, and transit villages. In preparing this component, the council shall:

(a)prepare a land use capability map;

(b)identify existing developed areas capable of sustaining redevelopment activities and investment;

(c)identify undeveloped areas in the planning area, which are not significantly constrained by environmental limitations such as steep slopes, wetlands, or dense forests, are not prime agricultural areas, and are located near or adjacent to existing development and infrastructure, that could be developed;

(d)identify transportation, water, wastewater, and power infrastructure that would support or limit development and redevelopment in the planning area. This analysis shall also provide proposed densities for development, redevelopment, or voluntary receiving zones for the transfer of development rights;

(e)identify potential voluntary receiving zones in the planning area for the transfer of development rights through the appropriate expansion of infrastructure or the modified uses of existing infrastructure;

(f)issue model minimum standards for municipal and county master planning and development regulations outside of the preservation area, including density standards for center-based development to encourage, where appropriate, the adoption of such standards;

(g)identify special critical environmental areas and other critical natural resource lands where development should be limited; and

(h)identify areas appropriate for redevelopment and set appropriate density standards for redevelopment. Any area identified for possible redevelopment pursuant to this subparagraph shall be either a brownfield site designated by the Department of Environmental Protection or a site at which at least 70% of the area thereof is covered with impervious surface.

b.The resource assessment, transportation component, and smart growth component prepared pursuant to subsection a. of this section shall be used only for advisory purposes in the planning area and shall have no binding or regulatory effect therein.

L.2004,c.120,s.11.



Section 13:20-12 - Additional Contents Of Regional Master Plan.

13:20-12 Additional contents of regional master plan.

12.In addition to the contents of the regional master plan described in section 11 of this act, the plan shall also include, with respect to the preservation area, a land use capability map and a comprehensive statement of policies for planning and managing the development and use of land in the preservation area, which shall be based upon, comply with, and implement the environmental standards adopted by the Department of Environmental Protection pursuant to sections 33 and 34 of this act, and the resource assessment prepared pursuant to paragraph (1) of subsection a. of section 11 of this act.

These policies shall include provision for implementing the regional master plan by the State and local government units in the preservation area in a manner that will ensure the continued, uniform, and consistent protection of the Highlands Region in accordance with the goals, purposes, policies, and provisions of this act, and shall include:

a.a preservation zone element that identifies zones within the preservation area where development shall not occur in order to protect water resources and environmentally sensitive lands and which shall be permanently preserved through use of a variety of tools, including but not limited to land acquisition and the transfer of development rights; and

b.minimum standards governing municipal and county master planning, development regulations, and other regulations concerning the development and use of land in the preservation area, including, but not limited to, standards for minimum lot sizes and stream setbacks, construction on steep slopes, maximum appropriate population densities, and regulated or prohibited uses for specific portions of the preservation area.

L.2004,c.120,s.12.



Section 13:20-13 - Use Of Regional Master Plan Elements For Tdr Program.

13:20-13 Use of regional master plan elements for TDR program.

13. a. The council shall use the regional master plan elements prepared pursuant to sections 11 and 12 of this act, including the resource assessment and the smart growth component, to establish a transfer of development rights program for the Highlands Region that furthers the goals of the regional master plan. The transfer of development rights program shall be consistent with the "State Transfer of Development Rights Act," P.L.2004, c.2 (C.40:55D-137 et seq.) or any applicable transfer of development rights program created otherwise by law, except as otherwise provided in this section.

b.In consultation with municipal, county, and State entities, the council shall, within 18 months after the date of enactment of this act, and from time to time thereafter as may be appropriate, identify areas within the preservation area that are appropriate as sending zones pursuant to P.L.2004, c.2 (C.40:55D-137 et seq.).

c.In consultation with municipal, county, and State entities, the council shall, within 18 months after the date of enactment of this act, and from time to time thereafter as may be appropriate, identify areas within the planning area that are appropriate for development as voluntary receiving zones pursuant to P.L.2004, c.2 (C.40:55D-137 et seq.) considering the information gathered pursuant to sections 11 and 12 of this act, including but not limited to the information gathered on the transfer of development rights pursuant to paragraph (6) of subsection a. of section 11 of this act. For the purposes of the council establishing a transfer of development rights program prior to the preparation of the initial regional master plan, the council in identifying areas appropriate for development as voluntary receiving zones shall consider such information as may be gathered pursuant to sections 11 and 12 of this act and as may be available at the time, but the council need not delay the creation of the transfer of development rights program until the initial regional master plan has been prepared. The council shall set a goal of identifying areas within the planning area that are appropriate for development as voluntary receiving zones that, combined together, constitute four percent of the land area of the planning area, to the extent that the goal is compatible with the amount and type of human development and activity that would not compromise the integrity of the ecosystem of the planning area.

d.The council shall work with municipalities and the State Planning Commission to identify centers, designated by the State Planning Commission, as voluntary receiving zones for the transfer of development rights program.

e.In consultation with municipal, county, and State entities, the council shall assist municipalities or counties in analyzing voluntary receiving zone capacity.

f.In consultation with municipal, county, and State entities, the council shall work with municipalities outside of the preservation area to assist these municipalities in developing ordinances necessary to implement the transfer of development rights. The council shall also establish advisory or model ordinances and other information for this purpose.

The council shall make assistance available to municipalities that desire to create additional sending zones on any lands within their boundaries which lie within the planning area and are designated for conservation in the regional master plan.

g.Notwithstanding the provisions of P.L.2004, c.2 (C.40:55D-137 et seq.) to the contrary, the council shall perform the real estate analysis for the Highlands Region that is required to be performed by a municipality prior to the adoption or amendment of any development transfer ordinance pursuant to P.L.2004, c.2.

h. (1) The council shall set the initial value of a development right. The Office of Green Acres in the Department of Environmental Protection and the State Agriculture Development Committee shall provide support and technical assistance to the council in the operation of the transfer of development rights program. The council shall establish the initial value of a development right considering the Department of Environmental Protection rules and regulations in effect the day before the date of enactment of this act.

(2)The council shall give priority consideration for inclusion in a transfer of development rights program any lands that comprise a major Highlands development that would have qualified for an exemption pursuant to paragraph (3) of subsection a. of section 30 of this act but for the lack of a necessary State permit as specified in subparagraph (b) or (c), as appropriate, of paragraph (3) of subsection a. of section 30 of this act, and for which an application for such a permit had been submitted to the Department of Environmental Protection and deemed by the department to be complete for review on or before March 29, 2004.

i. (1) The council may use the State Transfer of Development Rights Bank established pursuant to section 3 of P.L.1993, c.339 (C.4:1C-51) for the purposes of facilitating the transfer of development potential in accordance with this section and the regional master plan. The council may also establish a development transfer bank for such purposes.

(2)At the request of the council, the Department of Banking and Insurance, the State Transfer of Development Rights Bank, the State Agriculture Development Committee, and the Pinelands Development Credit Bank shall provide technical assistance to the council in establishing and operating a development transfer bank as authorized pursuant to paragraph (1) of this subsection.

(3)Any bank established by the council shall operate in accordance with provisions of general law authorizing the creation of development transfer banks by municipalities and counties.

j.The Office of Smart Growth shall review and coordinate State infrastructure capital investment, community development and financial assistance in the planning area in furtherance of the regional master plan. Prior to the council establishing its transfer of development rights program, the Office of Smart Growth shall establish a transfer of development rights pilot program that includes Highlands Region municipalities.

k.Any municipality in the planning area whose municipal master plan and development regulations have been approved by the council to be in conformance with the regional master plan in accordance with section 14 or 15 of this act, and that amends its development regulations to accommodate voluntary receiving zones within its boundaries which are identified pursuant to subsection c. of this section and which provide for a minimum residential density of five dwelling units per acre, shall, for those receiving zones, be: eligible for an enhanced planning grant from the council of up to $250,000; eligible for a grant to reimburse the reasonable costs of amending the municipal development regulations; authorized to impose impact fees in accordance with subsection m. of this section; entitled to legal representation pursuant to section 22 of this act; accorded priority status in the Highlands Region for any State capital or infrastructure programs; and eligible for any other appropriate assistance, incentives, or benefits provided pursuant to section 18 of this act.

l.Any municipality located outside of the Highlands Region that (1) has received plan endorsement by the State Planning Commission pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.), or the State Planning Commission, in coordination with the Highlands Water Protection and Planning Council, determines has designated an appropriate project area as a receiving zone, (2) establishes a receiving zone which provides for a minimum residential density of five dwelling units per acre for the transfer of development rights from a sending zone in the Highlands Region, and (3) accepts that transfer of development rights, shall, for those receiving zones, be eligible for the same grants, authority, and other assistance, incentives, and benefits as provided to municipalities in the planning area pursuant to subsection k. of this section except for legal representation as provided pursuant to section 22 of this act and priority status in the Highlands Region for any State capital or infrastructure programs.

m. (1) A municipality that is authorized to impose impact fees under subsection k. of this section shall exercise that authority by ordinance.

(2)Any impact fee ordinance adopted pursuant to this subsection shall include detailed standards and guidelines regarding: (a) the definition of a service unit, including specific measures of consumption, use, generation or discharge attributable to particular land uses, densities and characteristics of development; and (b) the specific purposes for which the impact fee revenues may be expended.

(3)An impact fee ordinance shall also include a delineation of service areas for each capital improvement whose upgrading or expansion is to be funded out of impact fee revenues, a fee schedule which clearly sets forth the amount of the fee to be charged for each service unit, and a payment schedule.

(4)An impact fee may be imposed by a municipality pursuant to this subsection in order to generate revenue for funding or recouping the costs of new capital improvements or facility expansions necessitated by new development, to be paid by the developer as defined pursuant to section 3.1 of P.L.1975, c.291 (C.40:55D-4). Improvements and expansions for which an impact fee is to be imposed shall bear a reasonable relationship to needs created by the new development, but in no case shall an impact fee assessed pursuant to this subsection exceed $15,000 per dwelling unit unless and until impact fees are otherwise established by law at which time the impact fee shall be 200% of the calculated impact fee.

(5)No impact fee shall be assessed pursuant to this subsection against any low or moderate income housing unit within an inclusionary development as defined under P.L.1985, c.222 (C.52:27D-301 et al.).

No impact fee authorized under this subsection shall include a contribution for any transportation improvement necessitated by a new development in a county which is covered by a transportation development district created pursuant to the "New Jersey Transportation Development District Act of 1989," P.L.1989, c.100 (C.27:1C-1 et al.).

L.2004, c.120, s.13; amended 2010, c.7, s.1.



Section 13:20-14 - Submission Of Revisions To Regional Master Plan By Municipalities, Counties In Preservation Area For Conformance.

13:20-14 Submission of revisions to regional master plan by municipalities, counties in preservation area for conformance.

14. a. Within nine to 15 months after the date of adoption of the regional master plan or any revision thereof, according to a schedule to be established by the council, each municipality located wholly or partially in the preservation area shall submit to the council such revisions of the municipal master plan and development regulations, as applicable to the development and use of land in the preservation area, as may be necessary in order to conform them with the goals, requirements, and provisions of the regional master plan. After receiving and reviewing the revisions, the council shall approve, reject, or approve with conditions the revised plan and development regulations, as it deems appropriate, after public hearing, within 60 days after the date of submission thereof.

Upon rejecting or conditionally approving any such revised plan or development regulations, the council shall identify such changes therein that it deems necessary for council approval thereof, and the relevant municipality shall adopt and enforce the plan or development regulations as so changed.

b.Within nine to 15 months after the date of adoption of the regional master plan or any revision thereof, according to a schedule to be established by the council, each county located wholly or partially in the preservation area shall submit to the council such revisions of the county master plan and associated regulations, as applicable to the development and use of land in the preservation area, as may be necessary in order to conform them with the goals, requirements, and provisions of the regional master plan. After receiving and reviewing the revisions, the council shall approve, reject, or approve with conditions those revised plans and associated regulations, as it deems appropriate, after public hearing, within 60 days after the date of submission thereof.

Upon rejecting or conditionally approving any such revised plan or associated regulations, the council shall identify such changes therein that it deems necessary for council approval thereof, and the relevant county shall adopt and enforce the plan or associated regulations as so changed.

c.The council may revoke a conformance approval granted pursuant to this section or section 15 of this act, after conducting a hearing, if the council finds that the local government unit has taken action inconsistent with the regional master plan.

d.In the event that any municipality or county fails to adopt or enforce an approved revised master plan, development regulations, or other regulations, as the case may be, including any condition thereto imposed by the council, as required pursuant to subsection a. or b. of this section, the council shall adopt and enforce such rules and regulations as may be necessary to implement the minimum standards contained in the regional master plan as applicable to any municipality or county within the preservation area. If any municipality or county fails to adopt or enforce an approved revised master plan, development regulations, or other regulations, as the case may be, including any condition thereto imposed by the council, as required pursuant to subsection a. or b. of this section, the council shall have all local enforcement authority provided pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), R.S.40:27-1 et seq., and this act, as well as the authority to issue stop construction orders, as may be necessary to implement the provisions of this act, any rules and regulations adopted pursuant thereto, and the requirements and provisions of the regional master plan.

e.A municipality or county may adopt revisions to its master plan, development regulations, or other regulations for the purposes of this section that are stricter, as determined by the council, than the minimum necessary to obtain approval of conformance with the regional master plan.

f.The requirements of this section shall not apply to any municipality or county located wholly within the planning area. Any municipality or county located partially within the preservation area and partially within the planning area shall be required to comply with the provisions of this section and the regional master plan only with respect to that portion of the municipality or county lying within the preservation area. Voluntary conformance with the regional master plan as it may apply to those portions of a municipality or county lying within the planning area shall be permitted as provided pursuant to section 15 of this act.

L.2004,c.120,s.14.



Section 13:20-15 - Municipalities, Counties In Planning Area May Petition Council Relative To Revision.

13:20-15 Municipalities, counties in planning area may petition council relative to revision.

15. a. (1) For any municipality located wholly in the planning area or for any portion of a municipality lying within the planning area, the municipality may, by ordinance, petition the council of its intention to revise its master plan and development regulations, as applicable to the development and use of land in the planning area, to conform with the goals, requirements, and provisions of the regional master plan.

The municipality shall proceed in revising its master plan and development regulations in accordance with the framework adopted by the council pursuant to subsection a. of section 14 of this act.

After receiving and reviewing those revisions, and after consulting with the State Planning Commission, the council shall approve, reject, or approve with conditions the revised plan and development regulations, as it deems appropriate, after public hearing, within 60 days after the date of submission thereof.

(2)Upon rejecting or conditionally approving any such revised plan or development regulations, the council shall identify such changes therein that it deems necessary for council approval thereof, and the municipality may adopt and enforce the plan or development regulations as so changed in order for them to be deemed approved in conformance with the regional master plan.

(3)Any municipality approved by the council to be in conformance with the regional master plan pursuant to this subsection shall be entitled to any financial or other assistance or incentives received by a municipality from the State as a benefit or result of obtaining council approval pursuant to section 14 of this act.

(4)Upon the commencement of each reexamination by the municipality of its master plan and development regulations as required pursuant to section 76 of P.L.1975, c.291 (C.40:55D-89) which have been previously approved by the council to be in conformance with the regional master plan pursuant to this subsection, the municipality shall so notify the council and, thereafter, submit to the council the draft revision of its master plan and development regulations for review, by the council, of conformance with the regional master plan. If, after conducting the reexamination, the municipality does not resubmit to the council its master plan and development regulations as they pertain to the planning area and obtain reapproval thereof from the council in accordance with this subsection, or if the council finds the reexamined master plan or development regulations not to be in conformance with the regional master plan, the council may require the municipality to reimburse the council or the State, as appropriate, in whole or in part for any financial or other assistance or incentives received by the municipality from the State as a benefit or result of obtaining council approval pursuant to this subsection.

(5)A municipality may adopt revisions to its master plan or development regulations for the purposes of this subsection that are stricter, as determined by the council, than the minimum necessary to obtain approval of conformance with the regional master plan.

b. (1) Each county with lands in the planning area may, by ordinance or resolution, as appropriate, petition the council of its intention to revise its master plan and associated regulations, as applicable to the development and use of land in the planning area, to conform with the goals, requirements, and provisions of the regional master plan.

The county shall proceed in revising its master plan and associated regulations in accordance with the framework adopted by the council pursuant to subsection b. of section 14 of this act.

After receiving and reviewing those revisions, and after consulting with the State Planning Commission, the council shall approve, reject, or approve with conditions the revised plan and associated regulations, as it deems appropriate, after public hearing, within 60 days after the date of submission thereof.

(2)Upon rejecting or conditionally approving any such revised plan or associated regulations, the council shall identify such changes therein that it deems necessary for council approval thereof, and the county may adopt and enforce the plan or associated regulations as so changed in order for them to be deemed approved in conformance with the regional master plan.

(3)Any county approved by the council to be in conformance with the regional master plan pursuant to this subsection shall be entitled to any financial or other assistance or incentives received by a county from the State as a benefit or result of obtaining council approval pursuant to section 14 of this act.

L.2004,c.120,s.15.



Section 13:20-16 - Council May Provide Comments, Recommendations On Projects.

13:20-16 Council may provide comments, recommendations on projects.

16. a. The council may provide comments and recommendations on any capital or other project proposed to be undertaken by any State entity or local government unit in the Highlands Region.

b.Within the preservation area, any capital or other project of a State entity or local government unit that involves the ultimate disturbance of two acres or more of land or a cumulative increase in impervious surface by one acre or more shall be submitted to the council for review, except that no such submission shall be required for (1) the routine maintenance and operations, rehabilitation, preservation, reconstruction, or repair of transportation or infrastructure systems by a State entity or local government unit, provided that the activity is consistent with the goals and purposes of this act and does not result in the construction of any new through-capacity travel lanes, or (2) the construction of transportation safety projects and bicycle and pedestrian facilities, provided that the activity does not result in the construction of any new through-capacity travel lanes. The council shall establish procedures for conducting such reviews and shall have the power to approve, approve with conditions, or disapprove the project. No such project shall proceed without the approval of the council; provided that, in the case of a project of a State entity, if the council disapproves the project, the head of the appropriate principal department of State government with primary responsibility for the project may override the council's disapproval upon making a written finding, which shall be submitted to the council and the Governor, that the project is necessary for public health, safety, or welfare and including with that finding a factual basis and explanation in support thereof. In the case of a project of an independent State authority or commission or a bi-state entity, any such finding shall be made by the Governor or such other State governmental official as the Governor may designate for that purpose.

The council shall review any submission pursuant to this subsection within 30 days after receipt. If the council fails to act within the 30-day period, or within such other time period as may be mutually agreed upon by the parties, the project shall be deemed approved.

c.Within the planning area, any capital or other project of a State entity or local government unit that provides for the ultimate disturbance of two acres or more of land or a cumulative increase in impervious surface by one acre or more shall be submitted to the council for a nonbinding review and comment, except that no such submission shall be required for (1) the routine maintenance and operations, rehabilitation, preservation, reconstruction, or repair of transportation or infrastructure systems by a State entity or local government unit, provided that the activity is consistent with the goals and purposes of this act and does not result in the construction of any new through-capacity travel lanes, or (2) the construction of transportation safety projects and bicycle and pedestrian facilities by a State entity or local government unit, provided that the activity does not result in the construction of any new through-capacity travel lanes. The council shall establish procedures for conducting such reviews within 30 days after receipt or within such other time period as may be mutually agreed upon by the parties. The failure of the council to act within the 30-day or other agreed upon time period on any such review pursuant to this subsection shall not be cause for delay of the project, and the project may proceed whether or not the council has conducted the review authorized pursuant to this subsection.

L.2004,c.120,s.16.



Section 13:20-17 - Review By Council Of Regional Applications For Development.

13:20-17 Review by council of regional applications for development.

17. a. (1) Subsequent to adoption of the regional master plan, the council may review, within 15 days after any final local government unit approval, rejection, or approval with conditions thereof, any application for development in the preservation area. Upon determining to exercise that authority, the council shall transmit, by certified mail, written notice thereof to the person who submitted the application to the local government unit. The council shall, after public hearing thereon, approve, reject, or approve with conditions any such application or decision within 60 days after transmitting the notice; provided, however, that an application shall not be rejected or conditionally approved unless the council determines that the development does not conform with the regional master plan, as applicable to the local government unit wherein the development is located, or that the development could result in substantial impairment of the resources of the Highlands Region. Such approval, rejection, or conditional approval shall be binding upon the person who submitted the application, shall supersede any local government unit decision on any such development, and shall be subject only to judicial review as provided in section 28 of this act. Pending completion of the review by the council of any final local government approval or approval with conditions of an application for development in the preservation area and the issuance of the council's decision thereon, the applicant shall not proceed with the development.

(2)No cause of action may be filed in the Superior Court to contest a local government unit decision on an application for development in the preservation area if the council exercises its review authority pursuant to this section. Any such cause of action filed before the date that the council exercises its review authority pursuant to this section shall be dismissed by the court for lack of jurisdiction. Upon determination of the council to exercise its review authority pursuant to this section, judicial review of the decision of the local government unit and of the council pursuant to this section shall proceed as provided pursuant to section 28 of this act.

b.Every person submitting an application for development in the preservation area shall be required to provide a notice of the application to the council in accordance with such procedures therefor as shall be established by the council.

c.Notwithstanding any provision of subsection a. or b. of this section to the contrary, for any municipality or county that has adopted an approved revised master plan, development regulations, or other regulations, as the case may be, including any condition thereto imposed by the council, the requirements of this section shall apply only to applications for development that provide for the ultimate disturbance of two acres or more of land or a cumulative increase in impervious surface by one acre or more. The council, however, may provide, pursuant to subsection d. of section 14 of this act, that the requirements of this section apply to any application for development within the preservation area in any municipality or county that fails to adopt or enforce an approved revised master plan, development regulations, or other regulations, as the case may be, including any condition thereto imposed by the council.

d.Any member of the public may request the council to consider reviewing an application for development in the preservation area as provided in this section.

L.2004,c.120,s.17.



Section 13:20-18 - Qualification For State Aid, Grants.

13:20-18 Qualification for State aid, grants.

18. a. Any municipality in the Highlands Region whose municipal master plan and development regulations, and any county in the Highlands Region whose county master plan and associated regulations, have been approved by the council to be in conformance with the regional master plan in accordance with section 14 or 15 of this act shall qualify for State aid, planning assistance, technical assistance, and other benefits and incentives that may be awarded or provided by the State to municipalities and counties which have received plan endorsement by the State Planning Commission pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.) or which otherwise practice or implement smart growth strategies and principles. Any such municipality or county shall also qualify for any State aid that may be provided for smart growth projects.

b.The council shall make available grants and other financial and technical assistance to municipalities and counties for any revision of their master plans, development regulations, or other regulations which is designed to bring those plans, development regulations, or other regulations into conformance with the regional master plan or for implementation of a transfer of development rights program pursuant to this act. The grants and other financial assistance shall pay for the reasonable expenses therefor incurred by a municipality or county and shall be distributed according to such procedures and guidelines as may be established by the council. The council shall make the grants and other financial assistance from any State, federal, or other funds that shall be appropriated or otherwise made available to it for that purpose, including monies required to be made available therefor from the "Highlands Protection Fund" created pursuant to section 21 of this act.

L.2004,c.120,s.18.



Section 13:20-19 - "Highlands Protection Fund"; Use.

13:20-19 "Highlands Protection Fund"; use.

21. a. There is created in the Department of the Treasury a special non-lapsing fund to be known as the "Highlands Protection Fund." The monies in the fund are dedicated and shall be used only to carry out the purposes enumerated in subsection b. of this section. The fund shall be credited with all revenues collected and deposited in the fund pursuant to section 4 of P.L.1968, c.49 (C.46:15-8), all interest and other income received from the investment of monies in the fund, and any monies which, from time to time, may otherwise become available for the purposes of the fund. Pending the use thereof pursuant to the provisions of subsection b. of this section, the monies deposited in the fund shall be held in interest-bearing accounts in public depositories, as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited into the fund shall be credited to the fund for use as set forth in subsection b. of this section for other monies in the fund.

b.Monies deposited in the "Highlands Protection Fund" shall be used only for:

(1)payments to the "Highlands Municipal Property Tax Stabilization Fund" established pursuant to subsection b. of section 19 of this act in such amounts as are necessary to provide property tax stabilization aid pursuant to that section;

(2)payments of watershed moratorium offset aid pursuant to section 1 of P.L.1999, c. 225 (C.58:29-8);

(3)the making of grants by the Highlands Water Protection and Planning Council pursuant to sections 13 and 18 of this act; and

(4) allocations to the Pinelands Property Tax Assistance Fund established pursuant to section 20 of this act.

L.2004,c.120,s.21.



Section 13:20-20 - Council To Provide Legal Representation To Local Units, Conditions.

13:20-20 Council to provide legal representation to local units, conditions.

22.The council shall provide legal representation to any requesting local government unit located in the Highlands Region in any cause of action filed against the local government unit and contesting an act or decision of the local government unit taken or made under authority granted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), R.S.40:27-1 et seq., the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), or this act, provided that:

a.the municipal master plan and development regulations, or, in the case of a county governmental entity, the county master plan and associated regulations, have been approved by the council to be in conformance with the regional master plan in accordance with section 14 or 15 of this act;

b.the council determines that the act or decision of the local government unit which is the subject of the cause of action is consistent with the regional master plan; and

c.the act or decision of the local government unit that is the subject of the cause of action involves an application for development that provides for the ultimate disturbance of two acres or more of land or a cumulative increase in impervious surface by one acre or more.

L.2004,c.120,s.22.



Section 13:20-21 - Guidelines, Instructions To Local Government Units.

13:20-21 Guidelines, instructions to local government units.

23.Within 10 days after the date of enactment of this act, the Department of Community Affairs, in consultation with the Department of Environmental Protection, shall provide guidelines and instructions to all local government units located wholly or partially within the preservation area with respect to the processing, review, and enforcement of applications for development after the date of enactment of this act and before adoption of the regional master plan.

L.2004,c.120,s.23.



Section 13:20-22 - Plans, Regulations Entitled To Strong Presumption Of Validity.

13:20-22 Plans, regulations entitled to strong presumption of validity.

24.The municipal master plan and development regulations of any municipality, and the county master plan and associated regulations of any county, located in the Highlands Region which have been approved by the council to be in conformance with the regional master plan in accordance with section 14 or 15 of this act shall be entitled to a strong presumption of validity. In any cause of action filed against such a local government unit and contesting an act or decision of the local government unit taken or made under authority granted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), R.S.40:27-1 et seq., the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), or this act, the court shall give extraordinary deference to the local government unit, provided that the municipal master plan and development regulations, or, in the case of a county governmental entity, the county master plan and associated regulations, have been approved by the council to be in conformance with the regional master plan in accordance with section 14 or 15 of this act. The plaintiff shall have the burden of proof to demonstrate by clear and convincing evidence that the act or decision of any such local government unit was arbitrary, capricious, or unreasonable or in patent abuse of discretion.

L.2004,c.120,s.24.



Section 13:20-23 - Regional Master Plan Considered In Allocation Of Prospective Fair Housing Share.

13:20-23 Regional master plan considered in allocation of prospective fair housing share.

25. a. The Council on Affordable Housing shall take into consideration the regional master plan prior to making any determination regarding the allocation of the prospective fair share of the housing need in any municipality in the Highlands Region under the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.) for the fair share period subsequent to 1999.

b.Nothing in this act shall affect protections provided through a grant of substantive certification or a judgment of repose granted prior to the date of enactment of this act.

L.2004,c.120,s.25.



Section 13:20-24 - Modification Of Site Improvement Standards For Residential Development.

13:20-24 Modification of site improvement standards for residential development.

26.Within 90 days after the first meeting of the Highlands Water Protection and Planning Council, the Site Improvement Advisory Board established pursuant to section 3 of P.L.1993, c.32 (C.40:55D-40.3) and the Commissioner of Community Affairs shall consult with the council and the Commissioner of Environmental Protection concerning whether the site improvement standards for residential development adopted pursuant to P.L.1993, c.32 (C.40:55D-40.1 et seq.) are appropriate and sufficiently protective for the Highlands Region, especially for the preservation area; and if it is determined they are not, those standards shall be modified accordingly as soon as practicable thereafter to meet that objective.

L.2004,c.120,s.26.



Section 13:20-25 - Council May Institute Action, Proceeding For Injunctive Relief.

13:20-25 Council may institute action, proceeding for injunctive relief.

27.The council may institute an action or proceeding in Superior Court for injunctive relief for any violation of this act, or any rule or regulation adopted pursuant thereto, or, in the preservation area for any violation of, or nonconformance with, the regional master plan. The council may also institute an action or proceeding for injunctive relief for any violation of the regional master plan in the planning area as it relates to a municipality or county that has been approved to be in conformance with the regional master plan pursuant to section 15 of this act. In any action or proceeding brought pursuant to this section, the court may proceed in a summary manner and may also grant temporary or interlocutory relief.

L.2004,c.120,s.27.



Section 13:20-26 - Council Decision Deemed Final Agency Action, Appellate Review.

13:20-26 Council decision deemed final agency action, appellate review.

28.Any decision rendered or action taken by the council pursuant to this act shall be a final agency action subject to judicial review in the Appellate Division of the Superior Court of New Jersey in accordance with the Rules of Court. The court may grant such relief as it deems just and proper, and to make and enter an order enforcing, modifying, and enforcing as so modified, remanding for further specific evidence or findings, or setting aside in whole or in part, the decision of the council. The findings of fact upon which the council's decision is based shall be conclusive if supported by substantial evidence on the record considered as a whole.

L.2004,c.120,s.28.



Section 13:20-27 - Annual Report Of Council.

13:20-27 Annual report of council.

29.On or before March 31 in each year the council shall make an annual report of its activities for the preceding calendar year to the Governor, the Legislature, and the governing body and the chief executive officer of each municipality and county in the Highlands Region. Each such report shall set forth a complete operating and financial statement covering its operations during the year.

L.2004,c.120,s.29.



Section 13:20-28 - Exemptions.

13:20-28 Exemptions.

30. a. The following are exempt from the provisions of this act, the regional master plan, any rules or regulations adopted by the Department of Environmental Protection pursuant to this act, or any amendments to a master plan, development regulations, or other regulations adopted by a local government unit to specifically conform them with the regional master plan:

(1)the construction of a single family dwelling, for an individual's own use or the use of an immediate family member, on a lot owned by the individual on the date of enactment of this act or on a lot for which the individual has on or before May 17, 2004 entered into a binding contract of sale to purchase that lot;

(2)the construction of a single family dwelling on a lot in existence on the date of enactment of this act, provided that the construction does not result in the ultimate disturbance of one acre or more of land or a cumulative increase in impervious surface by one-quarter acre or more;

(3)a major Highlands development that received on or before March 29, 2004:

(a)one of the following approvals pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.):

(i)preliminary or final site plan approval;

(ii) final municipal building or construction permit;

(iii) minor subdivision approval where no subsequent site plan approval is required;

(iv) final subdivision approval where no subsequent site plan approval is required; or

(v)preliminary subdivision approval where no subsequent site plan approval is required; and

(b)at least one of the following permits from the Department of Environmental Protection, if applicable to the proposed major Highlands development:

(i)a permit or certification pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.);

(ii) a water extension permit or other approval or authorization pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.);

(iii) a certification or other approval or authorization issued pursuant to the "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.); or

(iv) a treatment works approval pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.); or

(c)one of the following permits from the Department of Environmental Protection, if applicable to the proposed major Highlands development, and if the proposed major Highlands development does not require one of the permits listed in subsubparagraphs (i) through (iv) of subparagraph (b) of this paragraph:

(i)a permit or other approval or authorization issued pursuant to the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.); or

(ii) a permit or other approval or authorization issued pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.).

The exemption provided in this paragraph shall apply only to the land area and the scope of the major Highlands development addressed by the qualifying approvals pursuant to subparagraphs (a) and (b), or (c) if applicable, of this paragraph, shall expire if any of those qualifying approvals expire, and shall expire if construction beyond site preparation does not commence within three years after the date of enactment of this act;

(4)the reconstruction of any building or structure for any reason within 125% of the footprint of the lawfully existing impervious surfaces on the site, provided that the reconstruction does not increase the lawfully existing impervious surface by one-quarter acre or more. This exemption shall not apply to the reconstruction of any agricultural or horticultural building or structure for a non-agricultural or non-horticultural use;

(5)any improvement to a single family dwelling in existence on the date of enactment of this act, including but not limited to an addition, garage, shed, driveway, porch, deck, patio, swimming pool, or septic system;

(6)any improvement, for non-residential purposes, to a place of worship owned by a nonprofit entity, society or association, or association organized primarily for religious purposes, or a public or private school, or a hospital, in existence on the date of enactment of this act, including but not limited to new structures, an addition to an existing building or structure, a site improvement, or a sanitary facility;

(7)an activity conducted in accordance with an approved woodland management plan pursuant to section 3 of P.L.1964, c.48 (C.54:4-23.3) or a forest stewardship plan approved pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31), or the normal harvesting of forest products in accordance with a forest management plan or forest stewardship plan approved by the State Forester;

(8)the construction or extension of trails with non-impervious surfaces on publicly owned lands or on privately owned lands where a conservation or recreational use easement has been established;

(9)the routine maintenance and operations, rehabilitation, preservation, reconstruction, or repair of transportation or infrastructure systems by a State entity or local government unit, provided that the activity is consistent with the goals and purposes of this act and does not result in the construction of any new through-capacity travel lanes;

(10) the construction of transportation safety projects and bicycle and pedestrian facilities by a State entity or local government unit, provided that the activity does not result in the construction of any new through-capacity travel lanes;

(11) the routine maintenance and operations, rehabilitation, preservation, reconstruction, repair, or upgrade of public utility lines, rights of way, or systems, by a public utility, provided that the activity is consistent with the goals and purposes of this act;

(12) the reactivation of rail lines and rail beds existing on the date of enactment of this act;

(13) the construction of a public infrastructure project approved by public referendum prior to January 1, 2005 or a capital project approved by public referendum prior to January 1, 2005;

(14) the mining, quarrying, or production of ready mix concrete, bituminous concrete, or Class B recycling materials occurring or which are permitted to occur on any mine, mine site, or construction materials facility existing on June 7, 2004;

(15) the remediation of any contaminated site pursuant to P.L.1993, c.139 (C.58:10B-1 et seq.);

(16) any lands of a federal military installation existing on the date of enactment of this act that lie within the Highlands Region; and

(17) a major Highlands development located within an area designated as Planning Area 1 (Metropolitan), or Planning Area 2 (Suburban), as designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as of March 29, 2004, that on or before March 29, 2004 has been the subject of a settlement agreement and stipulation of dismissal filed in the Superior Court, or a builder's remedy issued by the Superior Court, to satisfy the constitutional requirement to provide for the fulfillment of the fair share obligation of the municipality in which the development is located. The exemption provided pursuant to this paragraph shall expire if construction beyond site preparation does not commence within three years after receiving all final approvals required pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

b.The exemptions provided in subsection a. of this section shall not be construed to alter or obviate the requirements of any other applicable State or local laws, rules, regulations, development regulations, or ordinances.

c.Nothing in this act shall be construed to alter the funding allocation formulas established pursuant to the "Garden State Preservation Trust Act," P.L.1999, c.152 (C.13:8C-1 et seq.).

d.Nothing in this act shall be construed to repeal, reduce, or otherwise modify the obligation of counties, municipalities, and other municipal and public agencies of the State to pay property taxes on lands used for the purpose and for the protection of a public water supply, without regard to any buildings or other improvements thereon, pursuant to R.S.54:4-3.3.

L.2004, c.120, s.30; amended 2009, c.256, s.11.



Section 13:20-29 - Agricultural, Horticultural Development, Review Required; Enforcement.

13:20-29 Agricultural, horticultural development, review required; enforcement.

31. a. (1) Any agricultural or horticultural development in the preservation area that would result in the increase, after the date of enactment of this act either individually or cumulatively, of agricultural impervious cover by three percent or more of the total land area of a farm management unit in the preservation area shall require the review and approval by the local soil conservation district of a farm conservation plan which shall be prepared and submitted by the owner or operator of the farm management unit. Upon approval of the farm conservation plan by the local soil conservation district, the owner or operator of the farm management unit shall implement the plan on the farm management unit. The local soil conservation district shall transmit a copy of an approved farm conservation plan to the State Soil Conservation Committee, and, if any part of the farm management unit is preserved under any farmland preservation program, to the State Agriculture Development Committee.

(2)Any agricultural or horticultural development in the preservation area that would result in the increase, after the date of enactment of this act either individually or cumulatively, of agricultural impervious cover by nine percent or more of the total land area of a farm management unit in the preservation area shall require the review and approval by the local soil conservation district of a resource management systems plan which shall be prepared and submitted by the owner or operator of the farm management unit.

Prior to the approval of a resource management systems plan by a local soil conservation district, a copy of the resource management systems plan shall be forwarded by the local soil conservation district to the Department of Environmental Protection for review and approval, with or without conditions, or denial within 60 days after receipt by the department. Upon approval of the resource management systems plan by the local soil conservation district and the Department of Environmental Protection, the owner or operator of the farm management unit shall implement the plan on the farm management unit. The local soil conservation district shall transmit a copy of an approved resource management systems plan to the State Soil Conservation Committee, and, if any part of the farm management unit is preserved under any farmland preservation program, to the State Agriculture Development Committee.

(3)A farm conservation plan required pursuant to paragraph (1) of this subsection and a resource management systems plan required pursuant to paragraph (2) of this subsection shall be prepared in accordance with science-based standards, consistent with the goals and purposes of this act, which standards shall be established by the State Board of Agriculture and the Department of Agriculture, in consultation with the Department of Environmental Protection, the State Agriculture Development Committee, Rutgers Cooperative Extension, and the Natural Resources Conservation Service in the United States Department of Agriculture. Within 270 days after the date of enactment of this act, the State Department of Agriculture, in consultation with the Department of Environmental Protection, shall develop and adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), these standards and any other rules and regulations necessary to implement this section.

(4)Solar panels shall not be included in any calculation of agricultural impervious cover pursuant to this subsection.

b. (1) If any person violates any provision of subsection a. of this section, any rule or regulation adopted pursuant to subsection a. of this section, or a farm conservation plan or a resource management systems plan approved pursuant to subsection a. of this section, the Department of Agriculture or the local soil conservation district may institute a civil action in the Superior Court for injunctive relief to prohibit and prevent the violation or violations and the court may proceed in a summary manner.

(2) (a) Any person who violates any provision of subsection a. of this section, any rule or regulation adopted pursuant to subsection a. of this section, or a farm conservation plan or a resource management systems plan approved pursuant to subsection a. of this section shall be liable to a civil administrative penalty of up to $5,000 for each violation. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. No assessment shall be levied pursuant to this subsection until after the party has been notified by certified mail or personal service and provided an opportunity for a hearing.

(b)Any amount assessed under this subsection shall fall within a range established in a penalty schedule adopted by the Department of Agriculture pursuant to the "Administrative Procedure Act," which shall take into account the seriousness and duration of the violation and whether the violation involves the failure to prepare or to implement a farm conservation plan or resource management systems plan. The schedule shall also provide for an enhanced penalty if the violation causes an impairment to water quality. Any civil administrative penalty assessed under this subsection may be compromised by the Secretary of Agriculture upon the posting of a performance bond by the violator, or upon such terms and conditions as the secretary may establish by regulation.

(c)Any person who fails to pay a civil administrative penalty in full pursuant to this subsection shall be subject, upon order of a court, to a civil penalty of up to $5,000 for each violation. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. Any such civil penalty imposed may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this subsection.

(d)All penalties collected pursuant to this subsection shall either be used, as determined by the council, by the State Agriculture Development Committee for the preservation of farmland in the preservation area or by any development transfer bank used or established by the council to purchase development potential in the preservation area.

c.Nothing in this act, the regional master plan, any rules or regulations adopted by the Department of Environmental Protection pursuant to this act, or any amendments to a master plan, development regulations, or other regulations adopted by a local government unit to specifically conform them with the regional master plan shall be construed to alter or compromise the goals, purposes, policies, and provisions of, or lessen the protections afforded to farmers by, the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et seq.), and any rules or regulations adopted pursuant thereto.

d.The provisions of this section shall not be construed to alter or obviate the requirements of any other applicable State or local laws, rules, regulations, development regulations, or ordinances.

L.2004, c.120, s.31; amended 2010, c.4, s.6.



Section 13:20-30 - Highlands Preservation Area, Major Development Approvals; Required, Fee Schedule.

13:20-30 Highlands Preservation Area, major development approvals; required, fee schedule.

32. a. Commencing on the date of enactment of this act and until the effective date of the rules and regulations adopted by the Department of Environmental Protection pursuant to sections 33 and 34 of this act, all major Highlands development in the preservation area shall require a Highlands Preservation Area approval from the department. The Highlands Preservation Area approval shall consist of the related aspects of other regulatory programs which may include, but need not be limited to, the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.), "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.), the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.), the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), and any rules and regulations adopted pursuant thereto. For the purposes of this section, the provisions of P.L.1975, c. 232 (C.13:1D-29 et seq.) shall not apply to an application for a permit pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.).

b.The Highlands Preservation Area approval shall also require:

(1)a prohibition on major Highlands development within 300 feet of any Highlands open waters, and a 300-foot buffer adjacent to all Highlands open waters; provided, however, that this buffer shall not extend into the planning area. For the purposes of this paragraph, major Highlands development does not include linear development for infrastructure, utilities, and the rights-of-way therefor, provided that there is no other feasible alternative, as determined by the department, for the linear development outside of the buffer. Structures or land uses in the buffer existing on the date of enactment of this act may remain, provided that the area of disturbance shall not be increased. This paragraph shall not be construed to limit the authority of the department to establish buffers of any size or any other protections for category one waters designated by the department pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), or any other law, or any rule or regulation adopted pursuant thereto, for major Highlands development or for other development that does not qualify as major Highlands development;

(2)the quality of all Highlands open waters and waters of the Highlands within the preservation area to be maintained, restored, or enhanced, as required pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) or the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), or any rule or regulation adopted pursuant thereto, and any new or expanded point source discharge, except discharges from water supply facilities, shall not degrade existing water quality. In the case of water supply facilities, all reasonable measures shall be taken to eliminate or minimize water quality impacts;

(3)notwithstanding the provisions of subsection a. of section 5 of P.L.1981, c.262 (C.58:1A-5), or any rule or regulation adopted pursuant thereto, to the contrary, any diversion of more than 50,000 gallons per day, and multiple diversions by the same or related entities for the same or related projects or developments of more than 50,000 gallons per day, of waters of the Highlands shall require a permit pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.), and any permit issued pursuant thereto shall be based on consideration of individual and cumulative impacts of multiple diversions, maintenance of stream base flows, minimization of depletive use, maintenance of existing water quality, and protection of ecological uses. Any new or increased diversion for nonpotable purposes that is more than 50% consumptive shall require an equivalent reduction in water demand within the same subdrainage area through such means as groundwater recharge of stormwater or reuse. Existing unused allocation or allocations used for nonpotable purposes may be revoked by the department where measures to the maximum extent practicable are not implemented to reduce demand. All new or increased diversions shall be required to implement water conservation measures to the maximum extent practicable;

(4)a zero net fill requirement for flood hazard areas pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.);

(5)the antidegradation provisions of the surface water quality standards and the stormwater regulations applicable to category one waters to be applied to Highlands open waters;

(6)a prohibition on impervious surfaces of greater than three percent of the land area of a lot existing on the date of enactment of this act, except that Highlands open waters shall not be included in the calculation of that land area;

(7)a prohibition on development, except linear development for infrastructure, utilities, and the rights-of-way therefor, provided that no other feasible alternative, as determined by the department, exists for the linear development, on steep slopes with a grade of 20% or greater; and

(8)a prohibition on development that disturbs upland forested areas, in order to prevent soil erosion and sedimentation, protect water quality, prevent stormwater runoff, and protect threatened and endangered animal and plant species sites and designated habitats. Notwithstanding the provisions of this paragraph to the contrary, if a major Highlands development complies with all other applicable requirements for a Highlands Preservation Area approval pursuant to this subsection and disturbance to an upland forested area is unavoidable, the department shall allow the disturbance to an upland forested area of no more than 20 feet directly adjacent to a structure and of no more than 10 feet on each side of a driveway as necessary to access a non-forested area of a site.

c. Application for a Highlands Preservation Area approval shall be made on forms made available by the department and shall be accompanied by a fee established in accordance with a fee schedule issued by the department within 10 days after the date of enactment of this act and published in the New Jersey Register. The fee schedule shall be exempt from the rulemaking requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and shall expire upon the adoption of the rules and regulations required pursuant to subsection a. of section 33 of this act.

d.The requirements and provisions of this section shall not apply in the planning area.

L.2004,c.120,s.32.



Section 13:20-31 - Adoption Of Rules, Regulations; Procedure.

13:20-31 Adoption of rules, regulations; procedure.

33. a. Within 270 days after the date of enactment of this act, and notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Environmental Protection, after consultation with the Department of Agriculture, the Department of Community Affairs, the State Planning Commission, and the Department of Transportation, shall, immediately upon filing proper notice with the Office of Administrative Law, adopt the rules and regulations prepared by the department pursuant to section 34 of this act and any other rules and regulations necessary to establish the Highlands permitting review program established pursuant to section 35 of this act.

b.The rules and regulations adopted pursuant to subsection a. of this section shall be in effect for a period not to exceed one year after the date of the filing. These rules and regulations shall thereafter be adopted, amended, or readopted by the commissioner in accordance with the requirements of the "Administrative Procedure Act," after consultation with the council, the Department of Agriculture, the Department of Community Affairs, the State Planning Commission, and the Department of Transportation.

c.The requirements and provisions of sections 33 through 43 of this act shall not apply in the planning area.

L.2004,c.120,s.33.



Section 13:20-32 - Rules, Regulations, Standards.

13:20-32 Rules, regulations, standards.

34.The Department of Environmental Protection shall prepare rules and regulations establishing the environmental standards for the preservation area upon which the regional master plan adopted by the council and the Highlands permitting review program administered by the department pursuant to this act shall be based. These rules and regulations shall provide for at least the following:

a.a prohibition on major Highlands development within 300 feet of any Highlands open waters, and the establishment of a 300-foot buffer adjacent to all Highlands open waters; provided, however, that this buffer shall not extend into the planning area. For the purposes of this subsection, major Highlands development does not include linear development for infrastructure, utilities, and the rights-of-way therefor, provided that there is no other feasible alternative, as determined by the department, for the linear development outside of the buffer. Structures or land uses in the buffer existing on the date of enactment of this act may remain, provided that the area of disturbance shall not be increased. This subsection shall not be construed to limit any authority of the department to establish buffers of any size or any other protections for category one waters designated by the department pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), or any other law, or any rule or regulation adopted pursuant thereto, for major Highlands development or for other development that does not qualify as major Highlands development;

b.measures to ensure that existing water quality shall be maintained, restored, or enhanced, as required pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) or the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), or any rule or regulation adopted pursuant thereto, in all Highlands open waters and waters of the Highlands, and to provide that any new or expanded point source discharge, except discharges from water supply facilities, shall not degrade existing water quality. In the case of water supply facilities, all reasonable measures shall be taken to eliminate or minimize water quality impacts;

c.notwithstanding the provisions of section 23 of P.L.1987, c.156 (C.13:9B-23), or any rule or regulation adopted pursuant thereto, to the contrary, the criteria for the type of activity or activities eligible for the use of a general permit for any portion of an activity located within a freshwater wetland or freshwater wetland transition area located in the preservation area, provided that these criteria are at least as protective as those provided in section 23 of P.L.1987, c.156 (C.13:9B-23);

d.notwithstanding the provisions of subsection a. of section 5 of P.L.1981, c.262 (C.58:1A-5), or any rule or regulation adopted pursuant thereto, to the contrary, a system for the regulation of any diversion of more than 50,000 gallons per day, and multiple diversions by the same or related entities for the same or related projects or developments of more than 50,000 gallons per day, of waters of the Highlands pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.), and any permit issued pursuant thereto shall be based on consideration of individual and cumulative impacts of multiple diversions, maintenance of stream base flows, minimization of depletive use, maintenance of existing water quality, and protection of ecological uses. Any new or increased diversion for nonpotable purposes that is more than 50% consumptive shall require an equivalent reduction in water demand within the same subdrainage area through such means as groundwater recharge of stormwater or reuse. Existing unused allocation or allocations used for nonpotable purposes may be revoked by the department where measures to the maximum extent practicable are not implemented to reduce demand. All new or increased diversions shall be required to implement water conservation measures to the maximum extent practicable;

e.a septic system density standard established at a level to prevent the degradation of water quality, or to require the restoration of water quality, and to protect ecological uses from individual, secondary, and cumulative impacts, in consideration of deep aquifer recharge available for dilution;

f.a zero net fill requirement for flood hazard areas pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.);

g.the antidegradation provisions of the surface water quality standards and the stormwater regulations applicable to category one waters to be applied to Highlands open waters;

h.a prohibition on impervious surfaces of greater than three percent of the land area, except that Highlands open waters shall not be included in the calculation of that land area, and solar panels shall not be included in any calculation of impervious surface;

i.notwithstanding the provisions of the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, a limitation or prohibition on the construction of new public water systems or the extension of existing public water systems to serve development in the preservation area, except in the case of a demonstrated need to protect public health and safety;

j.a prohibition on development, except linear development for infrastructure, utilities, and the rights-of-way therefor, provided that no other feasible alternative, as determined by the department, exists for the linear development, on steep slopes in the preservation area with a grade of 20% or greater, and standards for development on slopes in the preservation area exhibiting a grade of between 10% and 20%. The standards shall assure that developments on slopes exhibiting a grade of between 10% and 20% preserve and protect steep slopes from the negative consequences of development on the site and the cumulative impact in the Highlands Region. The standards shall be developed to prevent soil erosion and sedimentation, protect water quality, prevent stormwater runoff, protect threatened and endangered animal and plant species sites and designated habitats, provide for minimal practicable degradation of unique or irreplaceable land types, historical or archeological areas, and existing scenic attributes at the site and within the surrounding area, protect upland forest, and restrict impervious surface; and shall take into consideration differing soil types, soil erodability, topography, hydrology, geology, and vegetation types; and

k.a prohibition on development that disturbs upland forested areas, in order to prevent soil erosion and sedimentation, protect water quality, prevent stormwater runoff, and protect threatened and endangered animal and plant species sites and designated habitats; and standards to protect upland forested areas that require all appropriate measures be taken to avoid impacts or disturbance to upland forested areas, and where avoidance is not possible that all appropriate measures have been taken to minimize and mitigate impacts to upland forested areas and to prevent soil erosion and sedimentation, protect water quality, prevent stormwater runoff, and protect threatened and endangered animal and plant species sites and designated habitats.

L.2004, c.120, s.34; amended 2010, c.4, s.7.



Section 13:20-33 - Highlands Permitting Review Program.

13:20-33 Highlands permitting review program.

35. a. The Department of Environmental Protection shall establish a Highlands permitting review program to provide for the coordinated review of any major Highlands development in the preservation area based upon the rules and regulations adopted by the department pursuant to sections 33 and 34 of this act. The Highlands permitting review program established pursuant to this section shall consolidate the related aspects of other regulatory programs which may include, but need not be limited to, the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.), "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.), the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.), the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), and any rules and regulations adopted pursuant thereto, and the rules and regulations adopted pursuant to sections 33 and 34 of this act. For the purposes of this section, the provisions of P.L.1975, c.232 (C.13:1D-29 et seq.) shall not apply to an application for a permit pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.).

b.The Highlands permitting review program established pursuant to this section shall include:

(1)a provision that may allow for a waiver of any provision of a Highlands permitting review on a case-by-case basis if determined to be necessary by the department in order to protect public health and safety;

(2)a provision that may allow for a waiver of any provision of a Highlands permitting review on a case-by-case basis for redevelopment in certain previously developed areas in the preservation area identified by the council pursuant to subsection b. of section 9 or subparagraph (h) of paragraph (6) of subsection a. of section 11 of this act; and

(3)a provision that may allow for a waiver of any provision of the Highlands permitting review on a case-by-case basis in order to avoid the taking of property without just compensation.

The grant of a waiver pursuant to this subsection by the department shall be conditioned upon the department's determination that the major Highlands development meets the requirements prescribed for a finding as listed in subsection a. of section 36 of this act to the maximum extent possible.

c.The waiver provisions of subsection b. of this section are limited to the provisions of the rules and regulations adopted pursuant to section 34 of this act, and shall not limit the department's jurisdiction or authority pursuant to any other provision of law, or any rule or regulation adopted pursuant thereto, that is incorporated into the Highlands permitting review program.

d.The Highlands permitting review program established pursuant to this section may provide for the issuance of a general permit, provided that the department adopts rules and regulations which identify the activities subject to general permit review and establish the criteria for the approval or disapproval of a general permit.

e.Any person proposing to construct or cause to be constructed, or to undertake or cause to be undertaken, as the case may be, a major Highlands development in the preservation area shall file an application for a Highlands permitting review with the department, on forms and in a manner prescribed by the department.

f.The department shall, in accordance with a fee schedule adopted as a rule or regulation, establish and charge reasonable fees necessary to meet the administrative costs of the department associated with the processing, review, and enforcement of any application for a Highlands permitting review. These fees shall be deposited in the "Environmental Services Fund," established pursuant to section 5 of P.L.1975, c.232 (C.13:1D-33), and kept separate and apart from all other State receipts and appropriated only as provided herein. There shall be appropriated annually to the department revenue from that fund sufficient to defray in full the costs incurred in the processing, review, and enforcement of applications for Highlands permitting reviews.

L.2004,c.120,s.35.



Section 13:20-34 - Review Of Applications.

13:20-34 Review of applications.

36. a. The Commissioner of Environmental Protection shall review filed applications for Highlands permitting reviews, including any information presented at public hearings or during a comment period, or submitted during the application review period.

Except as otherwise provided by subsection b. of this section, a Highlands permitting review approval may be issued only upon a finding that the proposed major Highlands development:

(1)would have a de minimis impact on water resources and would not cause or contribute to a significant degradation of surface or ground waters. In making this determination, the commissioner shall consider the extent of any impacts on water resources resulting from the proposed major Highlands development, including, but not limited to, the regenerative capacity of aquifers or other surface or ground water supplies, increases in stormwater generated, increases in impervious surface, increases in stormwater pollutant loading, changes in land use, and changes in vegetative cover;

(2)would cause minimal feasible interference with the natural functioning of animal, plant, and other natural resources at the site and within the surrounding area, and minimal feasible individual and cumulative adverse impacts to the environment both onsite and offsite of the major Highlands development;

(3)will result in minimum feasible alteration or impairment of the aquatic ecosystem including existing contour, vegetation, fish and wildlife resources, and aquatic circulation of a freshwater wetland;

(4)will not jeopardize the continued existence of species listed pursuant to "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.) or the "Endangered Plant Species List Act," P.L.1989, c.56 (C.13:1B-15.151 et seq.), or which appear on the federal endangered or threatened species list, and will not result in the likelihood of the destruction or adverse modification of habitat for any rare, threatened, or endangered species of animal or plant;

(5)is located or constructed so as to neither endanger human life or property nor otherwise impair the public health, safety, and welfare;

(6)would result in minimal practicable degradation of unique or irreplaceable land types, historical or archeological areas, and existing public scenic attributes at the site and within the surrounding area; and

(7)meets all other applicable department standards, rules, and regulations and State laws.

b.A Highlands permitting review approval may be issued to a major Highlands development granted a waiver pursuant to the provisions of subsection b. of section 35 of this act notwithstanding the inability to make the finding required pursuant to subsection a. of this section.

L.2004,c.120,s.36.



Section 13:20-35 - Violations, Certain, Civil Actions, Penalties.

13:20-35 Violations, certain, civil actions, penalties.

37. a. Whenever the Commissioner of Environmental Protection finds that a person has violated any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act, the commissioner may:

(1)Issue an order requiring any such person to comply in accordance with subsection b. of this section; or

(2)Bring a civil action in accordance with subsection c. of this section; or

(3)Levy a civil administrative penalty in accordance with subsection d. of this section; or

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies prescribed in this section or by any other applicable law.

b.Whenever, on the basis of available information, the commissioner finds a person in violation of any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act, the commissioner may issue an order: (1) specifying the provision or provisions of the law, rule, regulation, permit, approval, or authorization of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration of the area which is the site of the violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the order.

c.The commissioner is authorized to institute a civil action in Superior Court for appropriate relief from any violation of any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Assessment of the violator for the costs of any investigation, inspection, or monitoring survey which led to the establishment of the violation, and for the reasonable costs of preparing and bringing legal action under this subsection;

(3)Assessment of the violator for any costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any unauthorized regulated activity for which legal action under this subsection may have been brought;

(4)Assessment against the violator for compensatory damages for any loss or destruction of wildlife, fish or aquatic life, and for any other actual damages caused by an unauthorized regulated activity;

(5)A requirement that the violator restore the site of the violation to the maximum extent practicable and feasible.

d.The commissioner is authorized to assess a civil administrative penalty of up to $25,000 for each violation of any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, and duration. In adopting rules and regulations establishing the amount of any penalty to be assessed, the commissioner may take into account the economic benefits from the violation gained by the violator. No assessment shall be levied pursuant to this section until after the party has been notified by certified mail or personal service. The notice shall: (1) identify the section of the law, rule, regulation, permit, approval, or authorization violated; (2) recite the facts alleged to constitute a violation; (3) state the amount of the civil penalties to be imposed; and (4) affirm the rights of the alleged violator to a hearing. The ordered party shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative penalty is in addition to all other enforcement provisions in this act and in any other applicable law, rule, or regulation, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. Any civil administrative penalty assessed under this section may be compromised by the commissioner upon the posting of a performance bond by the violator, or upon such terms and conditions as the commissioner may establish by regulation.

e.A person who violates any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act, an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection d. of this section, shall be subject, upon order of a court, to a civil penalty not to exceed $10,000 per day of such violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of actual economic benefit accruing to the violator from the violation. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this act.

f.A person who purposely or negligently violates any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act, shall be guilty, upon conviction, of a crime of the fourth degree and, notwithstanding any provision of N.J.S.2C:43-3 to the contrary, shall be subject to a fine of not less than $2,500 nor more than $25,000 per day of violation, in addition to any other applicable penalties and provisions under Title 2C of the New Jersey Statutes. A second or subsequent offense under this subsection shall subject the violator to a fine, notwithstanding any provision of N.J.S.2C:43-3 to the contrary, of not less than $5,000 nor more than $50,000 per day of violation, in addition to any other applicable penalties and provisions under Title 2C of the New Jersey Statutes. A person who knowingly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under this act shall be guilty, upon conviction, of a crime of the fourth degree and, notwithstanding any provision of N.J.S.2C:43-3 to the contrary, shall be subject to a fine of not more than $10,000, in addition to any other applicable penalties and provisions under Title 2C of the New Jersey Statutes.

g.In addition to the penalties prescribed in this section, a notice of violation of any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act, shall be recorded on the deed of the property wherein the violation occurred, on order of the commissioner, by the clerk or register of deeds and mortgages of the county wherein the affected property is located and with the clerk of the Superior Court and shall remain attached thereto until such time as the violation has been remedied and the commissioner orders the notice of violation removed.

h.The department may require an applicant or permittee to provide any information the department requires to determine compliance with any provision of section 32 of this act, a Highlands permitting review approval issued pursuant to section 36 of this act, or any rule or regulation adopted pursuant to sections 33 and 34 of this act.

i.Any person who knowingly, recklessly, or negligently makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under this act shall be in violation of this act and shall be subject to the penalties assessed pursuant to subsections d. and e. of this section.

j.All penalties collected pursuant to this section shall either be used, as determined by the council, by the department for the acquisition of lands in the preservation area or by any development transfer bank used or established by the council to purchase development potential in the preservation area.

k.The department shall have the authority to enter any property, facility, premises, or site for the purpose of conducting inspections or sampling of soil or water, and for otherwise determining compliance with the provisions of sections 32 through 36 of this act.

L.2004,c.120,s.37.






Title 14 - Acts Saved From Repeal

Section 14:2-2 - Additional Corporate Purposes

14:2-2. Additional corporate purposes
There may be incorporated under this Title corporations for the purpose of

(1) Constructing, maintaining and operating railroads or street railways, or

(2) Constructing, maintaining and operating works, systems, conduits, conductors, lines, equipment, and facilities for the carrying on of one or more of the activities separately described in any one of subsections a through g following:

a. Generation, transmission and distribution of electric current for heat, light and power, or

b. Manufacturing, processing, transmission, distribution and supply of gas for heat, light and power, and other purposes, or

c. Furnishing means of disposal of sewage, or

d. Production, transmission, distribution and supplying of steam heat and power or steam power, or

e. Generation, transmission and distribution of water power or of electrical power generated by water power, or

f. Supplying of telegraph or telephone service or telegraph and telephone service, or

g. Transmission, distribution and supplying of water, and

(3) Furnishing such service or the sale of such product for profit to the public within or outside of this State.

Each corporation heretofore incorporated and organized under any of the provisions of Title 48 of the Revised Statutes, or of any other statutes therein revised, shall hereafter be governed by the provisions of Title 14 of the Revised Statutes to the same extent that it would have been governed thereby if it had been incorporated thereunder and it shall be subject to the restrictions and conditions in said title contained but shall have, in addition to the powers and privileges conferred by said Title 14 of the Revised Statutes,

a. All the powers conferred upon it by the provisions of the statute under which it was incorporated and organized, and

b. The power to issue its capital stock without nominal or par value and to change its existing capital stock to stock without nominal or par value as may be provided for in its charter or certificate of incorporation or any amendment thereof in the manner prescribed by the statute hereby supplemented subject, however, to such control by the Public Utility Commission as is provided by law.

L.1937, c. 188. Amended by L.1962, c. 198, s. 197.



Section 14:3-7 - Land Improvement Companies; Ferry Rights; Sale Of Franchise For Operating Ferries; Waiver Of Exemptions By Purchaser

14:3-7. Land improvement companies; ferry rights; sale of franchise for operating ferries; waiver of exemptions by purchaser
That any corporation organized under any law of this state for the purpose of laying out and improving such lands as it is authorized to own or purchase, and having power under its act of incorporation or any supplement thereto, to purchase and enjoy ferry rights, shall have power whenever the directors of such company deem it advisable to separate such ferry rights from the other property and franchises of such company, to sell and transfer its franchise of owning, operating and enjoying a ferry or ferries and all its property, real and personal, connected therewith or appurtenant thereto, to any other corporation organized or to be organized under the laws of this state, authorized by law to transact the business of transporting goods, merchandise or passengers by water, at such price and upon such terms as may be agreed upon by and between the directors of said two corporations, and to receive payment therefor either in money, property or in the capital stock of such purchasing corporation; and after such sale and transfer it shall be lawful for the corporation purchasing such franchise or franchises, and the property connected therewith or appurtenant thereto, to possess and enjoy the same as fully in all respects as the corporation selling the same by its charter or any supplement thereto is authorized to enjoy such rights and franchises; provided, however, that this act shall not apply to any corporation unless such corporation shall first and as a condition precedent to the exercise of any power granted by this act, file in the office of the secretary of state an agreement, to be approved by the governor and attorney general, waiving all rights of exemption from taxation and from privileges and advantage arising from any law or contract, if any there be, establishing any special mode of taxation of any such corporation, and the further agreement to be bound by any general law of this state now in existence or that may hereafter be passed, taxing such corporations as are now authorized to be taxed by the legislature of the state under any general law, and further agreeing that the exercise of any power granted by this act shall not in any way affect the rights of the state, if any there exist, to take the property of such corporation under any existing law of the state, and agreeing further that all laws affecting such corporations shall be subject to alteration or repeal by the legislature.

L.1888, c. 155, s. 1, p. 198 [C.S. p. 2310, s. 12].



Section 14:3-10 - Prohibited Acquisitions Of Stock Of Other Corporations; Inapplicable To Public Utility Corporations; Subsidiaries

14:3-10. Prohibited acquisitions of stock of other corporations; inapplicable to public utility corporations; subsidiaries
No corporation of this state engaged in trade or commerce shall acquire, directly or indirectly, the whole or any part of the stock or other share capital of another corporation also engaged in trade or commerce, where the effect of such acquisition may be to substantially lessen competition between the corporation whose stock is so acquired and the corporation making the acquisition, or to restrain such trade or commerce in any section or community, or tend to created a monopoly of any line of trade or commerce.

No such corporation shall acquire, directly or indirectly, the whole or any part of the stock or other share capital of two or more corporations engaged in trade or commerce where the effect of such acquisition, or the use of such stock by the voting or granting of proxies or otherwise may be to substantially lessen competition between such corporations, or any of them, whose stock or other share capital is so acquired, or to restrain trade or commerce in any section or community, or tend to create a monopoly of any line of trade or commerce.

Nothing contained in this section shall apply to corporations subject to the jurisdiction of the board of public utility commissioners under Title 48, Public Utilities, nor to corporations purchasing such stock solely for investment and not using the same by voting or otherwise to bring about, or in attempting to bring about, the substantial lessening of competition, nor to prevent a corporation engaged in trade or commerce from causing the formation of subsidiary corporations for the actual carrying on of their immediate lawful business, or the natural and legitimate branches or extensions thereof, or from owning and holding all or a part of the stock of such subsidiary corporations, when the effect of such formation is not to substantially lessen competition.

This section shall not be held to affect or impair any right legally acquired before March twenty-eighth, one thousand nine hundred and seventeen.

L.1937, c. 188.



Section 14:7-5 - Residence Of Directors And Officers Of Corporations Organized Under Special Charter

14:7-5. Residence of directors and officers of corporations organized under special charter
The directors and officers of a corporation incorporated under any special charter need not reside in any designated county or counties of this state. This section shall not apply to mutual fire insurance companies incorporated by special charter.

L.1937, c. 188.



Section 14:8-18 - Mutual Association; Creation Of Capital Stock

14:8-18. Mutual association; creation of capital stock
The members of any incorporated mutual association may provide for and create a capital stock of such corporation, upon the consent in writing of all the members of the corporation, and may provide for the payment of such stock, and fix and prescribe the rights and privileges of the stockholders therein.

L.1937, c. 188.



Section 14:8-22(1) - Manufacturing Company Incorporated By Special Act; Exchange Of Full-paid Capital Stock For Assessable Shares; Issuance Of Preferred And Common Shares; Reissuance Of Stock; Total Capital

14:8-22(1). Manufacturing company incorporated by special act; exchange of full-paid capital stock for assessable shares; issuance of preferred and common shares; reissuance of stock; total capital
1. That it shall and may be lawful for any manufacturing company duly incorporated by special act of incorporation of this state, to exchange any portion of its full-paid capital stock, by and with the consent of the holders thereof, for assessable shares, which shall acknowledge the payment in the aggregate of the same amount of money as may be represented by the full-paid shares so surrendered; and the directors of the said company may call from time to time for installments on the said assessable shares until the same shall be fully paid, and the directors of any such company may, with the consent of all the stockholders thereof first had and obtained in writing, issue any portion of its capital stock in preferred shares bearing a fixed rate of dividend not exceeding eight per cent per annum, which shares shall be subjected to redemption and retirement upon such conditions as may be expressed in the certificates of said stock; and the said directors may use the said preferred shares at par, or the proceeds thereof, to provide additional capital or to pay the debts of the said corporation; it shall be lawful for the said directors in their discretion to make an issue of shares of common stock equal in number to the preferred shares so issued, which common stock shall be subject to assessment from time to time by the directors of the said company for the redemption and retirement of the said preferred stock in accordance with the provisions thereof or for the general uses of the said company; provided always, that any stock of any company which may at any time have been retired or surrendered may be reissued at par for money or in payment of debts; and provided further, that at no time shall the total amount of the capital stock outstanding at any one time exceed the amount authorized by law.

L.1892, c. 264, s. 1, p. 413 [C.S. p. 1671, s. 130].



Section 14:8-22(2) - Certificate Of Issue Of Additional Or Retirement Or Reissue Of Stock To Be Filed With Secretary Of State

14:8-22(2). Certificate of issue of additional or retirement or reissue of stock to be filed with secretary of state
2. That whenever any additional stock shall be issued, or any stock shall be retired or reissued, a certificate thereof shall be filed in the office of the secretary of state, showing the total amount of stock outstanding at the date of the filing of such certificate.

L.1892, c. 264, s. 2, p. 414 [C.S. p. 1671, s. 131].



Section 14:11-16(1) - Corporations Organized For Educational, Library Or Literary Purposes Having Authority To Issue Capital Stock; Change Of Name; Increase Of Capital Stock, Procedure

14:11-16(1). Corporations organized for educational, library or literary purposes having authority to issue capital stock; change of name; increase of capital stock, procedure
1. Any corporation of this state, organized for educational, library or literary purposes, incorporated under any general or special law of this state authorizing the issue of capital stock by such corporation, may change its name or increase its capital stock in manner following: The board of directors, trustees or managers of such corporation shall pass a resolution declaring that such change of name or increase of capital stock is advisable; a copy of such resolution, certified by the president and secretary under the corporate seal, acknowledged or proved as in the case of deeds of real estate, together with the written assent of a majority in interest of the stockholders of said corporation, shall be filed in the office of the secretary of state, and upon the filing of the same, the charter or certificate of incorporation of said corporation shall be deemed to be amended accordingly, and the certificate of the secretary of state that such certified copy of the resolution of the board of directors, managers or trustees, and assent of stockholders have been filed in his office, shall be taken and accepted as evidence of such change of name or increase of stock in all courts and places.

L.1904, c. 118, s. 1, p. 244 [C.S. p. 4297, s. 7].



Section 14:11-16(2) - Corporations Organized For Educational, Library Or Literary Purposes Authorized To Issue Shares Of Preferred Stock; Abrogation And Surrender Of Authority To Issue Preferred Shares; Procedure

14:11-16(2). Corporations organized for educational, library or literary purposes authorized to issue shares of preferred stock; abrogation and surrender of authority to issue preferred shares; procedure
2. Any corporation of this state organized for educational, library or literary purposes, incorporated under any general or special law of this state, authorizing the issue of capital stock by such corporation, and also authorizing the issue by such corporation of preferred stock or preferred shares or shares of stock entitled to dividend or interest in preference to other shares of stock of the corporation, but never having actually issued any such preferred stock or preference shares or shares of stock entitled to dividend or interest in preference to other shares of stock of the corporation, may abrogate and surrender any provision in its charter or certificate of incorporation authorizing the issue of such preferred stock or preference shares or shares of stock entitled to dividend or interest in preference to other shares of stock of the corporation, in manner following: The board of directors, managers or trustees shall pass a resolution declaring that the abrogation or surrender by the corporation of the provision in its charter or certificate of incorporation, authorizing the issue of preferred stock, preference shares or shares of stock entitled to dividend or interest in preference to other shares of the corporation, is advisable; a copy of such resolution, certified by the president and secretary under the corporate seal, acknowledged or proved as in the case of deeds of real estate, together with the written assent of a majority in interest of the stockholders of said corporation, shall be filed in the office of the secretary of state, and upon the filing of the same, the charter or certificate of incorporation of said corporation shall be deemed to be amended accordingly, and the certificate of the secretary of state that such certified copy of the resolution of the board of directors, managers or trustees, and assent of stockholders have been filed in his office, shall be taken and accepted as evidence of such abrogation and surrender of the provision in the charter or certificate of incorporation of said corporation authorizing the issue of preferred stock, preference shares or shares of stock entitled to dividend or interest in preference to other shares of stock of the corporation in all courts and places.

L.1904, c. 118, s. 2, p. 244 [C.S. p. 4297, s. 8].



Section 14:13-13 - Corporate Deeds Of Record Ten Years; Recitals As To Dissolution And Power Of Trustees To Convey; Presumptive Proof

14:13-13. Corporate deeds of record ten years; recitals as to dissolution and power of trustees to convey; presumptive proof
A corporation incorporated under the laws of this state prior to the year one thousand eight hundred and seventy-five shall be presumed to have been dissolved and its directors to have become trustees for the purpose of winding up its affairs, when any deed for the conveyance of any real estate of said corporation shall have been of record in the office of the clerk or register of deeds and mortgages of any county of this state for a period of at least ten years, and which deed recites that the corporate existence of said corporation has been dissolved, and that the persons executing said deed are the trustees of said corporation, having been former directors thereof, and empowered by law to close up its affairs. Any statement therein contained as to who were, at the time of the execution of said deed, the surviving trustees of said corporation, shall be presumptive proof thereof.

L.1915, c. 62, s. 1, p. 104, [1924 Suppl. s. 47-174].



Section 14:17-1 - Payment Of Taxes And Charges By Directors Or Trustees

14:17-1. Payment of taxes and charges by directors or trustees
The directors or trustees of any corporation organized and existing under any general or special law of this State are authorized to pay, and to appropriate money to pay, any taxes, charges or fees which have been or may be imposed or assessed against the corporation, or against or on account of its property, business, income, activities or franchises, by any law of the United States or of any territory of the United States, or of this or any other State or any of its political subdivisions, or of the District of Columbia, notwithstanding doubts as to the validity of such law, unless, prior to the payment of any such tax, charge or fee the law imposing the same shall have been expressly held invalid, ineffective, or inoperative, in whole or in part, by the State court having final appellate jurisdiction in the premises or by the Supreme Court of the United States.

L.1950, c. 102, p. 194, s. 1, eff. May 5, 1950.






Title 14a - Corporations, General

Section 14A:1-1 - Short Title; Purposes; Rules Of Construction; Variation

14A:1-1. Short title; purposes; rules of construction; variation
(1) This act shall be known and may be cited as the "New Jersey Business Corporation Act."

(2) This act shall be liberally construed and applied to promote its underlying purposes and policies.

(3) Underlying purposes and policies of this act are, among others,

(a) to simplify, clarify and modernize the law governing corporations;

(b) to provide a general corporate form for the conduct of lawful business with such variations and modifications from the form so provided as the interested parties in any corporation may agree upon, subject only to over-riding interests of this State and of third parties; and

(c) to give special recognition to the legitimate needs of the close corporation.

(4) The presence in certain provisions of this act of the words "unless otherwise provided in the certificate of incorporation" or "unless otherwise provided in the certificate of incorporation or by-laws," or words of similar import, does not imply that the effect of other provisions may not be varied by provisions in the certificate of incorporation or by-laws.

L.1968, c.350.



Section 14A:1-2.1 - Definitions.

14A:1-2.1 Definitions.

14A:1-2.1. Definitions.

As used in this act, unless the context otherwise requires, the term:

(a)"Act" or "this act" means the "New Jersey Business Corporation Act" and includes all amendments and supplements thereto.

(b)"Attorney General" means the Attorney General of New Jersey.

(c)"Authorized shares" means the shares of all classes and series which the corporation is authorized to issue.

(d)"Board" means board of directors. "Entire board" means the total number of directors which the corporation would have if there were no vacancies.

(e)"Bonds" includes secured and unsecured bonds, debentures, notes and other written obligations for the payment of money.

(f)"Certificate of incorporation" includes:

(i)the original certificate of incorporation or any other instrument filed or issued under any statute to form a domestic or foreign corporation, as amended, supplemented or restated by certificates of amendment, merger or consolidation or by other certificates or instruments filed or issued under any statute; and

(ii)a special act or charter creating a domestic or foreign corporation, as amended, supplemented or restated.

(g)"Corporation" or "domestic corporation" means a corporation for profit organized under this act, or existing on its effective date and theretofore organized under any other law of this State for a purpose or purposes for which a corporation may be organized under this act.

(h)"Director" means any member of the governing board of a corporation, whether designated as director, trustee, manager, governor, or by any other title.

(i)"Foreign corporation" means a corporation for profit organized under the laws of a jurisdiction other than this State, including any state or territory of the United States or the District of Columbia, the United States or any foreign country or other foreign jurisdiction.

(j)"Resolution" means any action taken or authority granted by the shareholders, the board, or a committee of the board, regardless of whether evidenced by a formal resolution.

(k)"Secretary of State" means the Secretary of State of New Jersey.

(l)"Shareholder" means one who is a holder of record of shares in a corporation.

(m)"Shares" means the units into which the proprietary interests in a corporation are divided.

(n)"Subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation.

(o)"Subsidiary" means a domestic or foreign corporation whose outstanding shares are owned directly or indirectly by another domestic or foreign corporation in such number as to entitle the holder at the time to elect a majority of its directors without regard to voting power which may thereafter exist upon a default, failure or other contingency.

(p)"Treasury shares" means shares of a corporation which have been issued, and have been subsequently acquired by the corporation under circumstances which do not result in cancellation. Treasury shares are issued shares, but not outstanding shares.

(q)"Other business entity" means a partnership, limited liability company, statutory trust, business trust or association, real estate investment trust, common-law trust, national association, or any other unincorporated business, whether organized under the laws of this State or under the laws of any other state or territory of the United States or the District of Columbia, the United States or any foreign country or other foreign jurisdiction.

(r)"Votes cast" means all votes cast in favor of and against a particular proposition, but shall not include abstentions.

Amended 1995, c.279, s.1; 2009, c.158, s.1.



Section 14A:1-3 - Application Of Act

14A:1-3. Application of act
This act shall apply to

(1) every corporation which is organized under this act;

(2) every corporation which reincorporates under this act pursuant to section 14A:1-4;

(3) every corporation which was organized under or became subject to, any heretofore enacted law of this State with respect to which power to amend or repeal was reserved to the Legislature, and which provided for the organization of a corporation or corporations for a purpose or purposes for which a corporation may be organized under this act;

(4) every corporation organized under or subject to any other law of this State providing for the organization of corporations for any purpose for which a corporation may not be organized under this act

(a) to the extent that this act provides that this act shall be applicable, in whole or in part, to any such corporation; or

(b) to the extent that the law applicable to any such corporation provides that this act shall be applicable to any such corporation;

(5) foreign corporations to the extent provided in this act; and

(6) commerce with foreign nations and among the several states, and to foreign corporations, including those formed by or under any act of Congress, only to the extent permitted under the Constitution and laws of the United States.

L.1968, c.350.



Section 14A:1-4 - Reincorporation Under This Act By Certain Corporations Organized Under Special Acts

14A:1-4. Reincorporation under this act by certain corporations organized under special acts
Any corporation which has been organized by special act of the Legislature for any of the purposes permitted by this act, and to which this act does not apply pursuant to section 14A:1-3, may come under and be subject to the provisions of this act, and continue in existence and operation as if organized hereunder, by amending its certificate of incorporation pursuant to the provisions of this act and filing a certificate of such amendment in the office of the Secretary of State, together with a certificate waiving any right of exemption from taxation and from privileges and advantages arising under such special act of incorporation. Thereupon, such corporation shall be deemed to be incorporated under this act and to be free from the liabilities and provisions of the act or acts under which it was formerly incorporated. Nothing in this section shall be held to affect such transactions, liabilities or debts of any such corporations, occurring before the filing of such certificate.

L.1968, c.350.



Section 14A:1-5 - Reservation Of Power

14A:1-5. Reservation of power
This act may be supplemented, altered, amended or repealed by the Legislature, and every corporation, domestic or foreign, to which this act applies shall be bound thereby.

L.1968, c.350.



Section 14A:1-6 - Execution, Filing And Recording Of Documents

14A:1-6.Execution, filing and recording of documents
14A:1-6. Execution, filing and recording of documents.

(1) If a document relating to a domestic or foreign corporation is required or permitted to be filed in the office of the Secretary of State under this act:

(a) The document shall be in the English language, shall be typed or machine printed, except that the corporate name need not be in the English language if written in English letters or Arabic or Roman numerals, and except that this requirement shall not apply to a certificate of good standing under paragraph 14A:2-4(2)(b), section 14A:2-5, or subsection 14A:13-4 (2).

(b) The filing shall be accomplished by delivering the document to the office of the Secretary of State, together with the fees and any accompanying documents required by law. Thereupon, the Secretary of State shall endorse the document with the word "Filed" with his official title and shall file it in his office. Each document accepted for filing shall be deemed filed as of the latest date and time of receipt stamped upon it pursuant to subsection (7) of this section. If a document was erroneously rejected for filing by the Secretary of State or for any other reason the latest "received" date would not properly reflect the filing date, the Secretary of State shall, upon request, mark the document "Filed" as of the correct date.

(c) The transaction in connection with which the document has been filed shall be effective at the time of filing, unless a subsequent effective time is set forth in such document pursuant to any other provision of this act, in which case such transaction shall be effective at the time so specified, which shall in no event be later than 90 days after the date of filing.

(2) If a document relating to a domestic corporation or a foreign corporation is required or permitted to be filed under this act and is also required by this act to be executed on behalf of such corporation, the document shall be signed by the chairman of the board, or the president or a vice-president. The name of any person so signing such a document, and the capacity in which he signs, shall be stated beneath or opposite his signature. The document may, but need not, contain

(a) The corporate seal; or

(b) An attestation by the secretary or an assistant secretary of the corporation; or

(c) An acknowledgment or proof.

If the corporation is in the hands of a receiver, trustee, or other court appointed officer, the document shall be signed by such fiduciary or the majority of them, if there are more than one.

(3) (Deleted by amendment, P.L.1988, c.94.)

(4) The Secretary of State shall record all documents, excepting annual reports, which relate to or in any way affect corporations, and which are required or permitted by law to be filed in his office. The recording may be effected by typewritten copy, or by photographic, microphotographic or microfilming process, or in such other manner as may be provided by law. Such records shall be kept in a place separate and away from the place where the originals are filed.

(5) If any instrument filed with the Secretary of State under any provision of this act is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, such instrument may be corrected by filing with the Secretary of State a certificate of correction executed on behalf of the corporation. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the correction. The instrument so corrected shall be deemed to have been effective in its corrected form as of its original filing date except as to persons who relied upon the inaccurate portion of the certificate and who are adversely affected by the correction; the correction shall be effective as to such persons as of the effective date of filing of the certificate of correction.

(6) Whenever this act requires that any certificate, report or statement made, published or recorded by any corporation, domestic or foreign, state the residence or post office address of any incorporator, shareholder, director or officer, there may be furnished in the document either the home address or the business address of the person.

(7) All documents submitted or resubmitted to the Secretary of State shall be stamped immediately with the word "Received" together with the date and time of receipt.

L.1968, c.350; amended 1973,c.366,s.1; 1988,c.94,s.2; 1995,c.279,s.2.



Section 14A:1-7 - Repeal Of Prior Acts

14A:1-7. Repeal of prior acts
The repeal by this act of the whole or any part of any act under which there was organized any corporation in existence on the effective date of this act, shall not work a dissolution of such corporation, but such corporation, its officers, directors and shareholders shall have the same rights, and shall be subject to the same limitations, restrictions, liabilities and penalties as those prescribed by this act for corporations organized under this act, their officers, directors and shareholders.

L.1968, c.350.



Section 14A:1-8 - Notices.

14A:1-8 Notices.

14A:1-8. In computing the period of time for the giving of any notice required or permitted by this act, or by a certificate of incorporation or by-laws or any resolution of directors or shareholders, the day on which the notice is given shall be excluded, and the day on which the matter noticed is to occur shall be included. If notice is given by mail, the notice shall be deemed to be given when deposited in the mail addressed to the person to whom it is directed at his last address as it appears on the records of the corporation, with postage prepaid thereon. Any notice required or permitted to be given under this act by electronic transmission as defined in section 2 of P.L.2009, c.176 (C.14A:1-8.1), mail or by certified mail, return receipt requested, may be given by personal delivery to the person to whom it is directed.

Amended 1988, c.94, s.3; 2009, c.176, s.1.



Section 14A:1-8.1 - Provision Of Certain Notices By Electronic Transmission.

14A:1-8.1 Provision of certain notices by electronic transmission.

2. (1) Any notice required or permitted pursuant to the provisions of N.J.S.14A:1-1 et seq., or by a certificate of incorporation or by-laws or any resolution of directors or shareholders, may be provided by electronic transmission as follows:

(a)Any notice to shareholders given by the corporation pursuant to any provision of N.J.S.14A:1-1 et seq., or by a certificate of incorporation or by-laws or any resolution of directors or shareholders, shall be effective if given by a form of electronic transmission consented to by the shareholder to whom the notice is given.

(i)Any consent given pursuant to paragraph (a) of this subsection shall be revocable by the shareholder by written notice, and not electronic transmission, to the corporation.

(ii)Any consent given pursuant to paragraph (a) of this subsection shall be deemed revoked if: (A) the corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with the shareholder's consent; and (B) that inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice following the second missed delivery; provided, however, the inadvertent failure to treat that inability as a revocation shall not invalidate any meeting or other action.

(b)Any notice to shareholders given by the corporation pursuant to any provision of N.J.S.14A:1-1 et seq., or by a certificate of incorporation or by-laws or any resolution of directors or shareholders, shall be deemed given:

(i)if by facsimile telecommunication, when directed to a number at which the shareholder has consented to receive notice;

(ii)if by electronic mail, when directed to an electronic mail address at which the shareholder has consented to receive notice;

(iii)if by a posting on an electronic network together with separate notice to the shareholder of that specific posting, upon the later of (A) that posting; or (B) the giving of the separate notice; or

(iv)if by any other form of electronic transmission, when directed to the shareholder.

(c)An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given by a form of electronic transmission shall, in the absence of fraud, be prima facie evidence that the notice has been given.

(d)For purposes of this section, "electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved and reviewed by a recipient, and that may be directly reproduced in paper form by that recipient through an automated process.

(2)This section shall not apply to notices required or permitted pursuant to N.J.S.14A:6-5, N.J.S.14A:7-3, N.J.S.14A:12-10, N.J.S.14A:12-12 or N.J.S.14A:14-15.

L.2009, c.176, s.2.



Section 14A:1-9 - Certificates And Certified Copies.

14A:1-9. Certificates and certified copies.
(1) Upon request of any person, the Secretary of State shall furnish certified copies of documents filed in his office in accordance with the provisions of this act.

(2) Upon request of any person, the Secretary of State shall certify to the existence or non-existence of any facts on record in his office relating to domestic or foreign corporations.

(3) In addition, the Secretary of State shall provide information and documents upon telephone request and over the counter in accordance with sections 3 and 4 of P.L. 1982, c. 150 (C. 52:16A-37 and C. 52:16A-38).

L.1968, c.350; amended 1988, c. 94, s. 4.



Section 14A:1-10 - Filing Documents By Telecopy

14A:1-10.Filing documents by telecopy
14A:1-10. Filing documents by telecopy.

(1) The Secretary of State may accept for filing by means of telecopy any document required or permitted to be filed in the office of the Secretary of State.

(2) The Secretary of State shall charge a fee for the filing of a document by telecopy, which fee shall be in addition to the usual fee charged for filing the document.

(3) "Telecopy" means any method or means adopted by the Secretary of State for the transmission or receipt of facsimile documents.

L.1988, c.94, s.5; amended 1995,c.279,s.3.



Section 14A:1-11 - Preclearance Of Documents To Be Filed

14A:1-11. Preclearance of documents to be filed
Any document required to be filed under this act may be submitted to the Secretary of State for review prior to the time the document is formally filed. The Secretary of State shall determine whether the document is acceptable for filing and, if it is not acceptable, shall state why it is not acceptable. The Secretary of State shall charge a fee for the preclearance of documents.

L. 1988, c. 94, s. 6.



Section 14A:2-1 - Purposes

14A:2-1. Purposes
A corporation may be organized under this act for any lawful business purpose or purposes except to do in this State any business for which organization is permitted under any other statute of this State unless such statute permits organization under this act.

L.1968, c.350.



Section 14A:2-2 - Corporate Name Of Domestic Or Foreign Corporations

14A:2-2. Corporate name of domestic or foreign corporations
(1) The corporate name of a domestic corporation or of a foreign corporation authorized to transact business in this State

(a) Shall not contain any word or phrase, or abbreviation or derivative thereof, which indicates or implies that it is organized for any purpose other than one or more of the purposes permitted by its certificate of incorporation;

(b) Shall be such as to distinguish it upon the records in the office of the Secretary of State from the names of other for profit and nonprofit domestic corporations and for profit and nonprofit foreign corporations qualified to do business in this State and from the names of domestic limited partnerships and foreign limited partnerships and from names subject to a current name reservation or a current name registration, unless there is filed a certified copy of a final judgment of a court of competent jurisdiction establishing the prior right of the corporation to the use of such name in this State;

(c) Shall not contain any word or phrase, or any abbreviation or derivative thereof, the use of which is prohibited or restricted by any other statute of this State, unless any such restrictions have been complied with; and

(d) Shall contain the word "corporation," "company," "incorporated," or shall contain an abbreviation of one of those words, or shall include the abbreviation Ltd. or shall contain words or abbreviations of like import in other languages, except that a foreign corporation which does not have those words or an abbreviation thereof in its name shall add at the end of its name one of those words or an abbreviation thereof for use in this State.

(2) This section

(a) Shall not require any domestic corporation or any foreign corporation authorized to transact business in this State to change its corporate name; and

(b) Shall not prevent a domestic corporation with which another corporation, domestic or foreign, is merged, or which is formed by the reorganization or consolidation of one or more other domestic or foreign corporations or upon a sale, lease or other disposition to, or exchange with, a domestic corporation of all or substantially all the assets of another corporation, domestic or foreign, including its name, from having the same corporate name as any of such corporations if at the time such other corporation was organized under the laws of, or is authorized to transact business in, this State.

(3) If the name of a foreign corporation is not available for use in this State because of the prohibitions of subsection 14A:2-2 (1), such corporation may be authorized to transact business in this State under an assumed name which is available for corporate use under this section. Such corporation shall file in the office of the Secretary of State with its application for an original or amended certificate of authority a resolution of its board adopting such assumed name for use in transacting business in this State.

(4) The corporate name of a domestic corporation or nonprofit corporation which has been dissolved shall not be available for corporate use for one year after the effective time of dissolution, unless, within such one-year period, the written consent of such dissolved corporation to the adoption of its name is filed in the office of the Secretary of State with the certificate of incorporation of another domestic corporation or with the application of a foreign corporation for an original or amended certificate of authority to transact business in this State.

(5) The filing in the office of the Secretary of State of the certificate of incorporation of a domestic corporation or the issuance by the Secretary of State of a certificate to a foreign corporation authorizing it to transact business in this State shall not preclude an action by this State to enjoin a violation of this section or an action by any person adversely affected to enjoin such violation or the use of a corporate name in violation of the rights of such person, whether on principles of unfair competition or otherwise. The court in any such action may grant any other appropriate relief.

L.1968, c.350.; amended 1973,c.366,s.2; 1983,c.490,s.1; 1988,c.94,s.7.



Section 14A:2-2C - Change Of Corporate Name; Existing Corporations Organized Or Authorized To Transact Business In State Prior To Effective Date Of Act

14A:2-2c. Change of corporate name; existing corporations organized or authorized to transact business in state prior to effective date of act
This amendatory and supplementary act shall not require any domestic corporation organized prior to the effective date of this act or any foreign corporation authorized to transact business in this State prior to the effective date of this act or any nonprofit corporation organized pursuant to Title 15 of the Revised Statutes prior to the effective date of this act to change its corporate name in order to comply with this act, if such name is otherwise lawful on the effective date of this act. No corporation shall change its corporate name on or after the effective date to a name which is not available for use under this act.

L.1983, c. 490, s. 2, eff. Jan. 17, 1984.



Section 14A:2-2.1 - Corporate Alternate Names

14A:2-2.1. Corporate alternate names
(1) No domestic corporation, or foreign corporation which transacts business in this State within the meaning of section 14A:13-3, shall transact any business in this State using a name other than its actual name unless

(a) It also uses its actual name in the transaction of any such business in such a manner as not to be deceptive as to its actual identity; or

(b) It has been authorized to transact business in this State, using an assumed name as provided in subsection 14A:2-2(3); or

(c) It has first registered the alternate name as provided in this section.

(2) Any corporation may adopt and use any alternate name, including any which would be unavailable as the name of a domestic or foreign corporation because of the prohibitions of paragraph 14A:2-2(1)(b), but not including a name prohibited as a corporate name by paragraph 14A:2-2(1)(c), by filing a certificate of registration of a corporate alternate name with the Secretary of State executed on behalf of the corporation. The certificate shall set forth

(a) The name, jurisdiction and date of incorporation of the corporation;

(b) The alternate name;

(c) A brief statement of the character or nature of the particular business or businesses to be conducted using the alternate name;

(d) That the corporation intends to use such name in this State;

(e) That the corporation has not previously used the alternate name in this State in violation of this section or, if it has, the month and year in which it commenced such use.

(3) Such a registration shall be effective for five years from the date of filing, unless sooner terminated as provided below, and may be renewed successively for additional five-year periods by filing a certificate of renewal executed on behalf of the corporation at any time within three months prior to, but not later than, the date of expiration of the registration. Not more than four months and not less than one month prior to the date of expiration of the registration, the Secretary of State shall notify the corporation of the date of expiration and the requirements for renewal of the registration. The certificate of renewal shall be effective as of the date of expiration of the earlier registration. The certificate of renewal shall set forth the information required in paragraph 14A:2-2.1(2)(a) through paragraph 14A:2-2.1(2)(d), the date of filing of the certificate of registration then in effect, and that the corporation is continuing to use the alternate name. If a corporation ceases to use an alternate name in this State prior to the expiration date of the five-year registration period, it may file a termination certificate. A termination certificate shall state the name of the corporation, the alternate name for which the corporation has filed a certificate of registration and that the corporation has ceased to use the registered alternate name. The termination certificate may recite the date upon which the corporation ceased to use the alternate name, but no recital shall be required.

(4) Nothing in this section shall be construed

(a) To grant to the registrant of an alternate name any right in the name as against any prior or subsequent user of the name, regardless of whether used as a trademark, trade name, business name, or corporate name; or

(b) To interfere with the power of any court to enjoin the use of any such name on the basis of the law of unfair competition or on any other basis except the mere fact of identity or similarity of the alternate name to any other corporate name.

(5) A corporation which has used an alternate name in this State contrary to the provisions of this section shall, upon filing a certificate of registration of alternate name or an untimely certificate of renewal, pay to the Secretary of State the filing fee prescribed for such a certificate plus an additional filing fee equal to the full amount of the regular filing fee multiplied by the number of years it has been using such alternate name in violation of this section after August 1, 1974. For purposes of this subsection, any part of a year shall be considered a full year.

(6) The failure of a corporation to file a certificate of registration or renewal of alternate name shall not impair the validity of any contract or act of such corporation and shall not prevent such corporation from defending any action or proceeding in any court of this State, but no such corporation shall maintain any action or proceeding in any court of this State arising out of a contract or act in which it used such alternate name until it has filed such a certificate.

(7) (a) A corporation which files a certificate of registration of alternate name which contains a false statement or omission regarding the date it first used a fictitious name in this State shall, if such false statement or omission reduces the amount of the additional fee it paid or should have paid as provided in subsection 14A:2-2.1(5), forfeit to the State a penalty of not less than $200.00 nor more than $500.00.

(b) A corporation which ought to have filed a certificate of registration or renewal of alternate name and fails to do so within 60 days after being notified of its obligation to do so by certified or registered mail by the Secretary of State, by any other governmental officer, or by any person aggrieved by its failure to do so, shall forfeit to the State a penalty of not less than $200.00 nor more than $500.00.

(c) Such penalty shall be recovered with costs in an action prosecuted by the Attorney General. The court may proceed in such an action in a summary manner or otherwise.

(8) (Deleted by amendment, P.L. 1988, c. 94.)

(added) 1973,c.366,s.3; amended 1988,c.94,s.8.



Section 14A:2-2.2 - "Blind" Or "Handicapped" As Part Of Corporate Name

14A:2-2.2. "Blind" or "handicapped" as part of corporate name
No corporation organized under the laws of the State of New Jersey nor any foreign corporation authorized to do business in New Jersey shall use the words "blind," or "handicapped," or term, terms, imprint, stamp, label or symbol suggesting such impairments, as part of its name unless the approval of the Attorney General, or his designee, is attached to the certificate of incorporation or application for amendment thereof. Such approval shall indicate that the words "blind" or "handicapped," or term, terms, imprint, stamp, label or symbol suggesting such impairments, as used in the corporate name will not tend to mislead or confuse the public into believing that the corporation is organized for charitable or nonprofit purposes for the blind or handicapped. Any corporation presently organized under the laws of this State or any foreign corporation presently authorized to do business in this State that employs the words "blind," or "handicapped," or term, terms, imprint, stamp, label or symbol suggesting such impairment, in its corporate name shall seek the approval of the Attorney General, or his designee, within 90 days after the effective date of this act if it wishes to continue the use of such words, terms, imprint, stamp, label or symbol in its corporate name.

L.1977, c. 8, s. 1, eff. Feb. 3, 1977.



Section 14A:2-3 - Reserved Name.

14A:2-3. Reserved name.
(1) The exclusive right to the use of a corporate name may be reserved upon compliance with the provisions of this section.

(2) The reservation shall be made by filing in the office of the Secretary of State an application to reserve a specified corporate name, or the first name available for corporate use among not more than three specified names, executed by or on behalf of the applicant and setting forth the name and address of the applicant. If the Secretary of State finds that the name complies with the provisions of section 14A:2-2, he shall reserve it for the exclusive use of the applicant for a period of 120 days from the date of filing of the application and shall issue a certificate of reservation.

(3) The right to the exclusive use of a specified corporate name so reserved may be transferred by filing in the office of the Secretary of State a notice of such transfer, executed by or on behalf of the applicant for whom the name was reserved, and specifying the name and address of the transferee.

(4) The holder of a reserved name may renew the reservation for additional periods of 120 days by filing an application for renewal within the last 30 days of the current reservation period. There shall be no limit upon the number of renewals.

L.1968, c.350; amended 1973,c.366,s.4; 1988,c.94,s.9.



Section 14A:2-4 - Registered Name

14A:2-4. Registered name
(1) Any foreign corporation may register its corporate name under this act, provided its corporate name is available for use under section 14A:2-2.

(2) Such registration shall be made by filing in the office of the Secretary of State:

(a) An application for registration executed on behalf of the corporation, setting forth the name and the address of the main business or headquarters office of the corporation, the jurisdiction of its incorporation, the date of its incorporation, a statement that it is carrying on or doing business, and a brief statement of the business in which it is engaged; and

(b) A certificate setting forth that such corporation is in good standing under the laws of the jurisdiction of its incorporation, executed by the official of such jurisdiction who has custody of the records pertaining to corporations and dated not earlier than 30 days prior to the filing of the application.

(3) Such registration shall be effective until the close of the calendar year in which the application for registration is filed.

L.1968, c.350.



Section 14A:2-5 - Renewal Of Registered Name

14A:2-5. Renewal of registered name
A corporation which has a registration of its corporate name in effect may renew such registration from year to year by annually filing in the office of the Secretary of State an application for renewal setting forth the facts required to be set forth in an original application for registration, together with a certificate of good standing as required for the original registration. A renewal application may be filed between the first day of October and the thirty-first day of December in each year, and shall extend the registration for the following calendar year.

L.1968, c.350.



Section 14A:2-6 - Incorporators

14A:2-6. Incorporators
(1) One or more individuals or domestic or foreign corporations may act as incorporator or incorporators of a corporation by signing and filing in the office of the Secretary of State a certificate of incorporation for such corporation. Individuals acting as incorporators shall be at least 18 years of age. Incorporators need not be United States citizens or residents of this State or subscribers to shares in the corporation.

(2) Except as otherwise provided in the certificate of incorporation, any action required or permitted by this act to be taken by incorporators may be taken without a meeting.

(3) When there are two or more incorporators, if any dies or is for any reason unable to act, the other or others may act. If there is no incorporator able to act, any person for whom an incorporator was acting as agent may act in his stead, or if such other person also dies or is for any reason unable to act, his legal representative may act.

L.1968, c.350.; amended by L.1973, c. 366, s. 5, eff. May 1, 1974.



Section 14A:2-7 - Certificate Of Incorporation

14A:2-7. Certificate of incorporation
14A:2-7. Certificate of incorporation.

(1) The certificate of incorporation shall set forth:

(a) The name of the corporation;

(b) The purpose or purposes for which the corporation is organized. It shall be a sufficient compliance with this paragraph to state, alone or with specifically enumerated purposes, that the corporation may engage in any activity within the purposes for which corporations may be organized under this act, and all such activities shall by such statement be deemed within the purposes of the corporation, subject to express limitations, if any;

(c) The aggregate number of shares which the corporation shall have authority to issue;

(d) If the shares are, or are to be, divided into classes, or into classes and series, the designation of each class and series, the number of shares in each class and series, and a statement of the relative rights, preferences and limitations of the shares of each class and series, to the extent that such designations, numbers, relative rights, preferences and limitations have been determined;

(e) If the shares are, or are to be, divided into classes, or into classes and series, a statement of any authority vested in the board to divide the shares into classes or series or both, and to determine or change for any class or series its designation, number of shares, relative rights, preferences and limitations;

(f) Any provision not inconsistent with this act or any other statute of this State, which the incorporators elect to set forth for the management of the business and the conduct of the affairs of the corporation, or creating, defining, limiting or regulating the powers of the corporation, its directors and shareholders or any class of shareholders, including any provision which under this act is required or permitted to be set forth in the bylaws;

(g) The address of the corporation's initial registered office, and the name of the corporation's initial registered agent at such address. On or after the effective date of this 1989 amendatory and supplementary act, the address of the registered office as shown on the certificate of incorporation shall be a complete address, including the number and street location of the registered office and, if applicable, the post office box number;

(h) The number of directors constituting the first board and the names and addresses of the persons who are to serve as such directors;

(i) The names and addresses of the incorporators;

(j) The duration of the corporation if other than perpetual; and

(k) If, pursuant to subsection 14A:2-7(2), the certificate of incorporation is to be effective on a date subsequent to the date of filing, the effective date of the certificate.

(2) The certificate of incorporation shall be filed in the office of the Secretary of State. The corporate existence shall begin upon the effective date of the certificate, which shall be the date of the filing or such later time, not to exceed 90 days from the date of filing, as may be set forth in the certificate. Such filing shall be conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and, after the corporate existence has begun, that the corporation has been incorporated under this act, except as against this State in a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the corporation.

(3) The certificate of incorporation may provide that a director or officer shall not be personally liable, or shall be liable only to the extent therein provided, to the corporation or its shareholders for damages for breach of any duty owed to the corporation or its shareholders, except that such provision shall not relieve a director or officer from liability for any breach of duty based upon an act or omission (a) in breach of such person's duty of loyalty to the corporation or its shareholders, (b) not in good faith or involving a knowing violation of law or (c) resulting in receipt by such person of an improper personal benefit. As used in this subsection, an act or omission in breach of a person's duty of loyalty means an act or omission which that person knows or believes to be contrary to the best interests of the corporation or its shareholders in connection with a matter in which he has a material conflict of interest.

L.1968, c.350; amended 1987,c.35,s.1; 1988,c.94,s.10; 1989,c.17,s.1; 1989,c.175, s.1.



Section 14A:2-8 - Organization Meeting Of Directors

14A:2-8. Organization meeting of directors
On or after the effective date of the certificate of incorporation, an organization meeting of the board named in the certificate of incorporation shall be held, at the call of a majority of the board so named, to adopt by-laws, elect officers, authorize the issuance of shares, and transact such other business as may come before the meeting. The board members calling the meeting shall give at least 5 days' notice thereof by mail to each director named in the certificate of incorporation, which notice shall state the time and place of the meeting.

L.1968, c.350.; amended by L.1973, c. 366, s. 6, eff. May 1, 1974.



Section 14A:2-9 - By-laws; Making And Altering

14A:2-9. By-laws; making and altering
(1) The initial by-laws of a corporation shall be adopted by the board at its organization meeting. Thereafter, the board shall have the power to make, alter and repeal by-laws unless such power is reserved to the shareholders in the certificate of incorporation, but by-laws made by the board may be altered or repealed, and new by-laws made, by the shareholders. The shareholders may prescribe in the by-laws that any by-law made by them shall not be altered or repealed by the board.

(2) The initial by-laws of a corporation adopted by the board at its organization meeting shall be deemed to have been adopted by the shareholders for purposes of this act.

(3) Any provision which this act requires or permits to be set forth in the by-laws may be set forth in the certificate of incorporation with equal force and effect.

L.1968, c.350.



Section 14A:2-10 - By-laws And Other Powers In Emergency

14A:2-10. By-laws and other powers in emergency
(1) The board of a corporation may adopt emergency by-laws, subject to repeal or change by action of the shareholders, which shall, notwithstanding any different provision elsewhere in this act or in the certificate of incorporation or by-laws, be operative during any emergency in the conduct of the business of the corporation resulting from an attack on the United States or any nuclear or atomic disaster. The emergency by-laws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that

(a) a meeting of the board may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency by-laws;

(b) the director or directors in attendance at the meeting, or any greater number fixed by the emergency by-laws, shall constitute a quorum; and

(c) the officers or other persons designated in a list approved by the board before the emergency, all in such order of priority and subject to such conditions and for such period of time, not longer than reasonably necessary after the termination of the emergency, as may be provided in the emergency by-laws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board, be deemed directors for such meeting.

(2) Before or during any such emergency, the board may provide, and from time to time modify, lines of succession in the event that during such an emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties.

(3) Before or during any such emergency, the board may change the head office or designate several alternative head offices or regional offices, or authorize the officers so to do, said change to be effective during the emergency.

(4) To the extent not inconsistent with any emergency by-laws so adopted, the by-laws of the corporation shall remain in effect during any such emergency and upon its termination the emergency by-laws shall cease to be operative.

(5) Unless otherwise provided in emergency by-laws, notice of any meeting of the board during any such emergency need be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication, or other means of mass communication.

(6) To the extent required to constitute a quorum at any meeting of the board during any such emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency by-laws, be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

(7) No officer, director or employee acting in accordance with any emergency by-laws shall be liable except for willful misconduct. No officer, director or employee shall be liable for any action taken by him in good faith in such an emergency in furtherance of the ordinary business affairs of the corporation even though not authorized by the by-laws then in effect.

L.1968, c.350.



Section 14A:3-1 - General Powers.

14A:3-1 General powers.

14A:3-1. General powers.

(1)Each corporation, subject to any limitations provided in this act or any other statute of this State, or in its certificate of incorporation, shall have power

(a)to have perpetual duration unless a limited period is stated in its certificate of incorporation;

(b)to sue and be sued, complain and defend and participate as a party or otherwise in any judicial, administrative, arbitrative or other proceeding, in its corporate name;

(c)to have a corporate seal which may be altered at pleasure, and to use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced;

(d)to purchase, lease or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated;

(e)to sell, convey, mortgage, create a security interest in, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets;

(f)to purchase, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, exchange, mortgage, lend, create a security interest in, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships or individuals, or direct or indirect obligations of any domestic or foreign government or instrumentality thereof;

(g)to make contracts and guarantees and incur liabilities, borrow money, issue its bonds, and secure any of its obligations by mortgage of or creation of a security interest in all or any of its property, franchises and income;

(h)to lend money, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds so loaned or invested;

(i)to conduct its business, carry on its operations, and have offices and exercise the powers granted by this act anywhere in the universe;

(j)to elect or appoint officers, employees and agents of the corporation, and define their duties and fix their compensation;

(k)to make and alter by-laws for the administration and regulation of the affairs of the corporation;

(l)to pay pensions and establish pension, profit-sharing, stock option, stock purchase, incentive and deferred compensation plans, and plans of similar nature for, and to furnish medical services, life, sickness, accident, disability or unemployment insurance and benefits, education, housing, social and recreational services and other similar aids and services to, any or all of its directors, officers, employees, and agents, their families, dependents or beneficiaries;

(m)to participate with others in any corporation, partnership, limited partnership, joint venture, or other association of any kind, or in any transaction, undertaking or arrangement which the participating corporation would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(n)at the request of the United States government or of any of its agencies, to transact any lawful business in time of war or other national emergency, notwithstanding the purpose or purposes set forth in its certificate of incorporation;

(o)to provide for its benefit life insurance and other insurance with respect to the services of any or all of its directors, officers, employees, and agents, or on the life of any shareholder for the purpose of acquiring at his death shares of its stock owned by such shareholder;

(p)to have and exercise all other powers necessary or convenient to effect any or all of the purposes for which the corporation is organized ;

(q)to renounce, in its certificate of incorporation or by action of its board of directors, any interest or expectancy of the corporation in, or in being offered an opportunity to participate in, specified business opportunities or specified classes or categories of business opportunities that are presented to the corporation or one or more of its officers, directors or shareholders .

(2)It shall not be necessary to set forth in the certificate of incorporation any corporate powers enumerated in this act.

amended 1969, c.102, ss.1,17; 2011, c.36, s.1.



Section 14A:3-2 - Ultra Vires Transactions

14A:3-2. Ultra vires transactions
No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

(a) In a proceeding by a shareholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(b) In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through shareholders in a representative suit, against the incumbent or former officers or directors of the corporation.

(c) In a proceeding by the Attorney General, as provided in this act, to dissolve the corporation, or in a proceeding by the Attorney General to enjoin the corporation from the transaction of unauthorized business.

L.1968, c.350.



Section 14A:3-3 - Guaranty Not In Furtherance Of Business Interest

14A:3-3. Guaranty not in furtherance of business interest
(1) A corporation may give a guaranty not in furtherance of its direct or indirect business interests only when authorized at a meeting of shareholders by the affirmative vote of all of the votes cast by the holders of each class and series of shares entitled to vote thereon. If authorized by such a vote, the guaranty may be secured by a mortgage of or a security interest in all or any part of the corporate property, or any interest therein, wherever situated.

(2) Nothing in subsection 14A:3-3(1) shall be deemed to diminish the rights, if any, of the corporation's creditors.

L.1968, c.350; amended 1973,c.366,s.7; 1988,c.94,s.11.



Section 14A:3-4 - Contributions By Corporations

14A:3-4. Contributions by corporations
(1) Any corporation organized for any purpose under any general or special law of this State, unless otherwise provided in its certificate of incorporation or by-laws, shall have power, irrespective of corporate benefit, to aid, singly or in cooperation with other corporations and with natural persons, in the creation or maintenance of institutions or organizations engaged in community fund, hospital, charitable, philanthropic, educational, scientific or benevolent activities or patriotic or civic activities conducive to the betterment of social and economic conditions, and the board may authorize the making of contributions for those purposes in money, securities, including shares of the corporation, or other property, in such reasonable amounts as the board may determine; provided, that a contribution shall not be authorized hereunder if at the time of the contribution or immediately thereafter the donee institution shall own more than 10% of the voting stock of the donor corporation or one of its subsidiaries.

(2) The provisions of this section shall not be construed as directly or indirectly minimizing or interpreting the rights and powers of corporations, as heretofore existing, with reference to appropriations, expenditures or contributions of the nature above specified.

L.1968, c.350.; amended 1988, c. 94, s. 12.



Section 14A:3-5 - Indemnification Of Directors, Officers And Employees.

14A:3-5 Indemnification of directors, officers and employees.

14A:3-5. Indemnification of directors, officers and employees.

(1)As used in this section,

(a)"Corporate agent" means any person who is or was a director, officer, employee or agent of the indemnifying corporation or of any constituent corporation absorbed by the indemnifying corporation in a consolidation or merger and any person who is or was a director, officer, trustee, employee or agent of any other enterprise, serving as such at the request of the indemnifying corporation, or of any such constituent corporation, or the legal representative of any such director, officer, trustee, employee or agent;

(b)"Other enterprise" means any domestic or foreign corporation, other than the indemnifying corporation, and any partnership, joint venture, sole proprietorship, trust or other enterprise, whether or not for profit, served by a corporate agent;

(c)"Expenses" means reasonable costs, disbursements and counsel fees;

(d)"Liabilities" means amounts paid or incurred in satisfaction of settlements, judgments, fines and penalties;

(e)"Proceeding" means any pending, threatened or completed civil, criminal, administrative or arbitrative action, suit or proceeding, and any appeal therein and any inquiry or investigation which could lead to such action, suit or proceeding; and

(f)References to "other enterprises" include employee benefit plans; references to "fines" include any excise taxes assessed on a person with respect to an employee benefit plan; and references to "serving at the request of the indemnifying corporation" include any service as a corporate agent which imposes duties on, or involves services by, the corporate agent with respect to an employee benefit plan, its participants, or beneficiaries; and a person who acted in good faith and in a manner the person reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

(2)Any corporation organized for any purpose under any general or special law of this State shall have the power to indemnify a corporate agent against his expenses and liabilities in connection with any proceeding involving the corporate agent by reason of his being or having been such a corporate agent, other than a proceeding by or in the right of the corporation, if

(a)such corporate agent acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation; and

(b)with respect to any criminal proceeding, such corporate agent had no reasonable cause to believe his conduct was unlawful. The termination of any proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, shall not of itself create a presumption that such corporate agent did not meet the applicable standards of conduct set forth in paragraphs 14A:3-5(2)(a) and 14A:3-5(2)(b).

(3)Any corporation organized for any purpose under any general or special law of this State shall have the power to indemnify a corporate agent against his expenses in connection with any proceeding by or in the right of the corporation to procure a judgment in its favor which involves the corporate agent by reason of his being or having been such corporate agent, if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation. However, in such proceeding no indemnification shall be provided in respect of any claim, issue or matter as to which such corporate agent shall have been adjudged to be liable to the corporation, unless and only to the extent that the Superior Court or the court in which such proceeding was brought shall determine upon application that despite the adjudication of liability, but in view of all circumstances of the case, such corporate agent is fairly and reasonably entitled to indemnity for such expenses as the Superior Court or such other court shall deem proper.

(4)Any corporation organized for any purpose under any general or special law of this State shall indemnify a corporate agent against expenses to the extent that such corporate agent has been successful on the merits or otherwise in any proceeding referred to in subsections 14A:3-5(2) and 14A:3-5(3) or in defense of any claim, issue or matter therein.

(5)Any indemnification under subsection 14A:3-5(2) and, unless ordered by a court, under subsection 14A:3-5(3) may be made by the corporation only as authorized in a specific case upon a determination that indemnification is proper in the circumstances because the corporate agent met the applicable standard of conduct set forth in subsection 14A:3-5(2) or subsection 14A:3-5(3). Unless otherwise provided in the certificate of incorporation or bylaws, such determination shall be made

(a)by the board of directors or a committee thereof, acting by a majority vote of a quorum consisting of directors who were not parties to or otherwise involved in the proceeding; or

(b)if such a quorum is not obtainable, or, even if obtainable and such quorum of the board of directors or committee by a majority vote of the disinterested directors so directs, by independent legal counsel, in a written opinion, such counsel to be designated by the board of directors; or

(c)by the shareholders if the certificate of incorporation or bylaws or a resolution of the board of directors or of the shareholders so directs.

(6)Expenses incurred by a corporate agent in connection with a proceeding may be paid by the corporation in advance of the final disposition of the proceeding upon receipt of an undertaking by or on behalf of the corporate agent to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified as provided in this section.

(7) (a) If a corporation upon application of a corporate agent has failed or refused to provide indemnification as required under subsection 14A:3-5(4) or permitted under subsections 14A:3-5(2), 14A:3-5(3) and 14A:3-5(6), a corporate agent may apply to a court for an award of indemnification by the corporation, and such court

(i)may award indemnification to the extent authorized under subsections 14A:3-5(2) and 14A:3-5(3) and shall award indemnification to the extent required under subsection 14A:3-5(4), notwithstanding any contrary determination which may have been made under subsection 14A:3-5(5); and

(ii)may allow reasonable expenses to the extent authorized by, and subject to the provisions of, subsection 14A:3-5(6), if the court shall find that the corporate agent has by his pleadings or during the course of the proceeding raised genuine issues of fact or law.

(b)Application for such indemnification may be made

(i)in the civil action in which the expenses were or are to be incurred or other amounts were or are to be paid; or

(ii)to the Superior Court in a separate proceeding. If the application is for indemnification arising out of a civil action, it shall set forth reasonable cause for the failure to make application for such relief in the action or proceeding in which the expenses were or are to be incurred or other amounts were or are to be paid.

The application shall set forth the disposition of any previous application for indemnification and shall be made in such manner and form as may be required by the applicable rules of court or, in the absence thereof, by direction of the court to which it is made. Such application shall be upon notice to the corporation. The court may also direct that notice shall be given at the expense of the corporation to the shareholders and such other persons as it may designate in such manner as it may require.

(8)The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not exclude any other rights, including the right to be indemnified against liabilities and expenses incurred in proceedings by or in the right of the corporation, to which a corporate agent may be entitled under a certificate of incorporation, bylaw, agreement, vote of shareholders, or otherwise; provided that no indemnification shall be made to or on behalf of a corporate agent if a judgment or other final adjudication adverse to the corporate agent establishes that his acts or omissions (a) were in breach of his duty of loyalty to the corporation or its shareholders, as defined in subsection (3) of N.J.S.14A:2-7, (b) were not in good faith or involved a knowing violation of law or (c) resulted in receipt by the corporate agent of an improper personal benefit.

(9)Any corporation organized for any purpose under any general or special law of this State shall have the power to purchase and maintain insurance on behalf of any corporate agent against any expenses incurred in any proceeding and any liabilities asserted against him by reason of his being or having been a corporate agent, whether or not the corporation would have the power to indemnify him against such expenses and liabilities under the provisions of this section. The corporation may purchase such insurance from, or such insurance may be reinsured in whole or in part by, an insurer owned by or otherwise affiliated with the corporation, whether or not such insurer does business with other insureds.

(10) The powers granted by this section may be exercised by the corporation, notwithstanding the absence of any provision in its certificate of incorporation or bylaws authorizing the exercise of such powers.

(11) Except as required by subsection 14A:3-5(4), no indemnification shall be made or expenses advanced by a corporation under this section, and none shall be ordered by a court, if such action would be inconsistent with a provision of the certificate of incorporation, a bylaw, a resolution of the board of directors or of the shareholders, an agreement or other proper corporate action, in effect at the time of the accrual of the alleged cause of action asserted in the proceeding, which prohibits, limits or otherwise conditions the exercise of indemnification powers by the corporation or the rights of indemnification to which a corporate agent may be entitled.

(12) This section does not limit a corporation's power to pay or reimburse expenses incurred by a corporate agent in connection with the corporate agent's appearance as a witness in a proceeding at a time when the corporate agent has not been made a party to the proceeding.

(13) A right to indemnification or to advancement of expenses in favor of an officer or director pursuant to a corporation's certificate of incorporation or bylaws shall not be eliminated or impaired by an amendment to the certificate of incorporation or bylaws after the occurrence of an act or omission that is the subject of a civil, criminal, administrative or investigative action, suit or proceeding for which indemnification or advancement of expenses is sought, unless the certificate of incorporation or bylaws in effect at the time of the act or omission explicitly authorizes that elimination or impairment after the action or omission has occurred.

amended 1973, c.366, s.8; 1987, c.35, s.2; 1988, c.94, s.13; 1989, c.17, s.2; 2011, c.31, s.1; 2014, c.77.



Section 14A:3-6.1 - Definitions Relative To Derivative Proceedings And Shareholder Class Actions.

14A:3-6.1 Definitions relative to derivative proceedings and shareholder class actions.

1.As used in this section:

"Derivative proceeding" means a civil suit in the right of a domestic corporation.

"Shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.

"Shareholder class action" means a civil suit by a shareholder against a domestic corporation or its directors or officers which alleges a breach of any duty by the directors or officers or the corporation which is imposed in whole or in part by statutory or common law of the State of New Jersey and seeks a right, remedy, or damages on behalf of a class of the domestic corporation's shareholders.

L.2013, c.42, s.1.



Section 14A:3-6.2 - Conditions For Commencing, Maintaining Proceeding.

14A:3-6.2 Conditions for commencing, maintaining proceeding.

2.A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(1)was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time and remains a shareholder throughout the derivative proceeding; and

(2)fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

L.2013, c.42, s.2.



Section 14A:3-6.3 - Actions Taken Before Commencing Proceeding.

14A:3-6.3 Actions taken before commencing proceeding.

3.No shareholder may commence a derivative proceeding until:

(1)a written demand has been made upon the corporation to take suitable action; and

(2)90 days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the 90-day period.

L.2013, c.42, s.3.



Section 14A:3-6.4 - Stay Of Proceeding.

14A:3-6.4 Stay of proceeding.

4.If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding as the court deems appropriate.

L.2013, c.42, s.4.



Section 14A:3-6.5 - Conditions For Dismissal Of Proceeding.

14A:3-6.5 Conditions for dismissal of proceeding.

5. (1) Subject to subsection (5) of this section, a derivative proceeding shall be dismissed by the court on motion by the corporation if the court finds that:

(a) the person or group specified in paragraph (a) or (b) of subsection (2) of this section or subsection (6) of this section has determined in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation; or

(b)the shareholders specified in paragraph (c) of subsection (2) of this section have voted to terminate the derivative proceeding.

(2)Unless a panel is appointed pursuant to subsection (6) of this section, the determination in subsection (1) of this section shall be made by:

(a)a majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum;

(b)a majority vote of a committee consisting of one or more independent directors appointed by majority vote of independent directors, or one independent director if the board consists of only one independent director, present at a meeting of the board of directors, regardless of whether those independent directors constitute a quorum of the board; or

(c)the vote of the holders of a majority of the outstanding shares entitled to vote, not including shares owned by or voted under the control of a shareholder or related person who has or had a material beneficial financial interest in the act or omission complained of or other interest therein that would reasonably be expected to exert an influence on that shareholder's or related person's judgment if called upon to vote in the determination.

(3)If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing that a majority of the board of directors, or all members of a committee, which in either case determined the matter, did not consist of independent directors at the time the determination was made.

(4)If a majority of the board of directors consisted of independent directors at the time the determination in subsection (1) of this section was made or if the determination is made by shareholders, the plaintiff shall have the burden of proving that the requirements of subsection (1) of this section have not been met. If a majority of the board of directors does not consist of independent directors at the time the determination by independent directors is made, the corporation shall have the burden of proving that the requirements of subsection (1) of this section have been met.

(5) (a) If the corporation moves to dismiss the derivative proceeding, it shall make a written filing with the court setting forth, among other things, facts to show:

(i)whether or not a majority of the board of directors was independent at the time of the determination by the independent director or directors; and

(ii)that the independent director or directors made the determination in good faith after conducting a reasonable inquiry upon which the conclusions are based.

(b)Following a motion filed pursuant to paragraph (a) of this subsection, the court shall dismiss the derivative suit unless:

(i)the court finds that the requirements of subsection (1) of this section have not been met, taking into account the burden of proof under subsection (4) or (6) of this section; or

(ii)the plaintiff, in its complaint, an amended complaint, or in a written filing with the court, has alleged with particularity facts rebutting the facts contained in the corporation's filing.

(c)All discovery proceedings shall be stayed upon the filing by the corporation of its motion to dismiss and the filing required by this subsection until the notice of entry of the order ruling on the motion. Notwithstanding the foregoing stay of discovery, the court, on motion and after a hearing, may order that specified and limited discovery be conducted if plaintiffs make a good cause showing of alleged facts which evidence a lack of independence by the person or group making the determination for the corporation or a lack of a good faith determination. Limited discovery shall not include the work product, privileged communications, or testimony of attorneys who advised or assisted the person or group making the determination.

(6)Upon motion by the corporation, the court may appoint a panel of one or more individuals to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. The plaintiff shall have the burden of proving to the panel that the requirements of subsection (1) of this section have not been met.

(7) (a) A director shall be considered independent for the purposes of this section if the director has:

(i)no economic interest in the challenged act or transaction material to him or her, other than an economic interest that is shared by all shareholders generally; and

(ii)no material, personal, or business relationships with the defendant directors or officers who have a material interest in the act or transaction challenged.

(b)None of the following shall by itself cause a director to be considered not independent for the purposes of this section:

(i)the nomination or election of the director by a person who is a defendant in the derivative proceeding or against whom action is demanded;

(ii)the naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded; or

(iii) the approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

L.2013, c.42, s.5.



Section 14A:3-6.6 - Court's Approval Required.

14A:3-6.6 Court's approval required.

6.A derivative proceeding or a shareholder class action may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

L.2013, c.42, s.6.



Section 14A:3-6.7 - Termination Of Derivative Proceeding, Shareholder Class Action.

14A:3-6.7 Termination of derivative proceeding, shareholder class action.

7.On termination of a derivative proceeding or a shareholder class action the court may:

(1)order the corporation to pay the plaintiff's expenses incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(2)order the plaintiff to pay any defendant's expenses incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without the exercise of reasonable diligence by the plaintiff or without reasonable cause or for an improper purpose; or

(3)order a party to pay an opposing party's expenses incurred because of the filing of a pleading, motion or other paper, if it finds that the pleading, motion or other paper was not well grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needlessly increase the cost of litigation.

L.2013, c.42, s.7.



Section 14A:3-6.8 - Security For Reasonable Expenses.

14A:3-6.8 Security for reasonable expenses.

8.In any derivative proceeding or shareholder class action instituted by a shareholder or shareholders holding less than 5% of the outstanding shares of any class or series of the corporation, unless the shares have a market value in excess of $250,000, the corporation in whose right the action is brought shall be entitled at any time before final judgment to require the plaintiff or plaintiffs to give security for the reasonable expenses, including fees of attorneys, that may be incurred by it in connection with the action or may be incurred by other parties named as defendant for which it may become legally liable. Market value shall be determined as of the date that the plaintiff institutes the action or, in the case of an intervener, as of the date that the intervener becomes a party to the action. The corporation shall have recourse to that security in that amount which the court having jurisdiction shall determine upon the termination of the action in accordance with section 7 of P.L.2013, c.42 (C.14A:3-6.7).

L.2013, c.42, s.8.



Section 14A:3-6.9 - Applicability.

14A:3-6.9 Applicability.

9.In any derivative proceeding or shareholder class action, the provisions of P.L.2013, c.42 (C.14A:3-6.1 et seq.) shall apply to actions brought in state or federal court both within and outside of the State of New Jersey if the provisions of P.L.2013, c.42 (C.14A:3-6.1 et seq.) are made applicable to the corporation by the certificate of incorporation.

L.2013, c.42, s.9.



Section 14A:4-1 - Registered Office And Registered Agent

14A:4-1. Registered office and registered agent
(1) Every corporation organized for any purpose under any general or special law of this State and every foreign corporation authorized to transact business in this State shall continuously maintain a registered office in this State, and a registered agent having a business office identical with such registered office.

(2) The registered office may be, but need not be, the same as a place of business of the corporation which it serves.

(3) The registered agent may be a natural person of the age of 18 years or more, or a domestic corporation or a foreign corporation authorized to transact business in this State, whether or not any such agent corporation is organized for a purpose or purposes for which a corporation may be organized under this act.

(4) The designation of a principal or registered office in this State and of a registered agent in charge thereof by any corporation of this State or by any foreign corporation authorized to transact business in this State, as in force on the effective date of this act, shall continue with like effect as if made hereunder until changed pursuant to this act.

L.1968, c.350; amended by L.1973, c. 366, s. 10, eff. May 1, 1974.



Section 14A:4-2 - Function Of Registered Agent And Office; Service Of Process, Notice Or Demand

14A:4-2. Function of registered agent and office; service of process, notice or demand
(1) Every registered agent shall be an agent of the corporation which has appointed him, upon whom process against the corporation may be served.

(2) Whenever any law of this State requires or permits any notice or demand to be given to or made upon a domestic corporation or a foreign corporation authorized to transact business in this State, its officers or directors, such notice or demand may be sent by mail or otherwise, as the law may require or permit, to the registered office of the corporation in this State, and such notice so given or demand so made shall be sufficient notice or demand.

(3) The provisions of this section shall not exclude any other method provided by law for service of process upon a corporation, domestic or foreign, or for service of a notice or demand upon such corporation, its officers or directors.

(4) (Deleted by amendment, P.L. 1988, c. 94.)

L.1968, c.350; amended 1969,c.102,ss.2,17; 1988,c.94,s.14.



Section 14A:4-3 - Change Of Registered Office Or Registered Agent

14A:4-3. Change of registered office or registered agent

14A:4-3. Change of registered office or registered agent.

(1) A domestic corporation or a foreign corporation authorized to transact business in this State may change its registered office or its registered agent, or both. When the registered office is changed, or when the registered agent is changed, or dies, resigns or becomes disqualified, the corporation shall, by resolution of the board, forthwith fix the address of the new registered office or designate the successor registered agent or both, as the case may be.

(2) Such corporation shall forthwith file in the office of the Secretary of State a certificate executed on behalf of the corporation setting forth

(a) the name of the corporation;

(b) if the registered agent is not being changed, the name of the registered agent;

(c) if the registered agent is being changed, the names of the registered agent being succeeded and of the successor registered agent;

(d) if the registered office is not being changed, the address of the then registered office;

(e) if the registered office is being changed, the address of the registered office immediately prior to the change, and the address of the new registered office;

(f) that the address of its registered office and the address of its registered agent will be identical after the change; and

(g) that the change in registered office, or registered agent, or both, is made pursuant to resolution of the board.

(3) The registered agent of one or more domestic or foreign corporations may change the registered office of such corporation or corporations to another address in this State by filing in the office of the Secretary of State a certificate executed by such agent and setting forth

(a) the names of all the corporations whose registered offices are being changed and for which he or it is the registered agent, listed in alphabetical order;

(b) the address of the registered office of each such corporation immediately prior to the change, and the address of the new registered office;

(c) that the address of the registered office of each such corporation and the address of its registered agent will be identical after the change; and

(d) a statement that at least 20 days' prior notice of the change has been given to each such corporation in writing.

The change of the registered office of each of the corporations named in the certificate shall become effective upon the date of such filing or at such later time, not to exceed 30 days after the date of filing, as may be set forth in the certificate.

(4) (Deleted by amendment, P.L.1997, c.139.)

L.1968, c.350; amended 1969, c.102, ss.3,17; 1971, c.253, s.1; 1977, c.34, s.1; 1997, c.139, s.1.



Section 14A:4-4 - Resignation Of Registered Agent

14A:4-4. Resignation of registered agent

14A:4-4. Resignation of registered agent.

(1) The registered agent of a domestic corporation or a foreign corporation authorized to transact business in this State may resign by complying with the provisions of this section.

(2) The registered agent shall serve a notice of resignation by certified mail, return receipt requested, upon the president, or any vice president, or the secretary or treasurer of the corporation at the address last known to the agent, and shall make an affidavit of such service. The notice shall also advise the recipient of the requirements of subsection 14A:4-3(1). If such service cannot be made, the affidavit shall so state, and shall state briefly why such service cannot be made. The affidavit, together with a copy of the notice of resignation, shall be filed in the office of the Secretary of State.

(3) Such resignation shall become effective upon the expiration of 30 days after the filing in the office of the Secretary of State of the affidavit under this section or upon the designation by the corporation of a new registered agent pursuant to this act, whichever is earlier. If the corporation fails to designate a new registered agent within said 30-day period, the corporation shall thereafter be deemed to have no registered agent or registered office in this State.

(4) (Deleted by amendment, P.L.1997, c.139.)

L.1968, c.350; amended 1988, c.94, s.15; 1997, c.139, s.2.



Section 14A:4-5 - Annual Report To State Treasurer

14A:4-5 Annual report to State Treasurer
14A:4-5. Annual report to State Treasurer.

(1)Every domestic corporation and every foreign corporation authorized to transact business in this State shall file in the Department of the Treasury, within the time prescribed by this section, an annual report, executed on behalf of the corporation, or executed by the registered agent, setting forth

(a)The name of the corporation and, in the case of a foreign corporation, the jurisdiction of its incorporation;

(b)The address of the registered office of the corporation in this State, and the name of its registered agent in this State at such address;

(c)The names and addresses of the directors and officers of the corporation;

(d)(Deleted by amendment, P.L.1988, c.94.)

(e)The address of its main business or headquarters office; and

(f)The address of its principal business office in New Jersey, if any.

(2)The State Treasurer shall designate a date for filing annual reports for each corporation required to submit a report pursuant to this section and shall annually notify the corporation of the date so designated not less than 60 days prior to such date. The corporation shall file the report within 30 days before or 30 days after the date so designated. If the date so designated is not more than six months after the date on which an annual report pursuant to the provisions of prior law was filed or on which the certificate of incorporation became effective, the corporation shall not be required to file an annual report until one year after the first occurrence of the date so designated.

(3)(Deleted by amendment, P.L.1997, c.139.)

(4)The State Treasurer shall furnish annual report forms, shall keep in his office all such reports and shall prepare an alphabetical index thereof, which reports and index shall be open to public inspection at proper hours.

(5)In the event a domestic corporation fails to file an annual report for two consecutive years with the State Treasurer, then, after written notice by certified mail to the corporation at its last known main business or headquarters office or at the address of its registered agent, the State Treasurer may issue a proclamation declaring that the certificate of incorporation of the corporation has been revoked and that all powers conferred by law upon it shall thereafter be inoperative and void. The proclamation of the State Treasurer shall be filed in the office of the State Treasurer. No corporation's certificate of incorporation shall be revoked pursuant to this subsection if, within 30 days after the giving of notice, it files the reports required by law and pays to the State Treasurer all of the fees due for the filing of the reports.

(6)In the event a foreign corporation fails to file an annual report for two consecutive years with the State Treasurer, then, after written notice by certified mail to the corporation at its last known main business or headquarters office or at the address of its registered agent, the State Treasurer may issue a proclamation declaring that the certificate of authority to do business of the corporation and the powers conferred by law upon it shall be revoked. The proclamation of the State Treasurer shall be filed in the office of the State Treasurer. No corporation's certificate of authority shall be revoked pursuant to this paragraph if, within 30 days after the giving of notice, it files the reports required by law and pays to the State Treasurer all of the fees due for the filing of the reports.

(7)If the certificate of incorporation of a domestic corporation or a certificate of authority of a foreign corporation has been revoked by proclamation, the certificate shall be reinstated by proclamation of the State Treasurer upon: (a) payment by the corporation of all fees due to the State Treasurer, consisting of a reinstatement filing fee of $75.00, tax clearance filing fee of $20, current annual report fee, all delinquent annual report fees, and a reinstatement assessment of $200; and (b) certification of the Director of the Division of Taxation that no cause exists for revocation of the corporation's certificate of incorporation or certificate of authority pursuant to R.S.54:11-2. The reinstatement relates back to the date of issuance of the proclamation revoking the certificate of incorporation or the certificate of authority and shall validate all actions taken in the interim. In the event that in the interim the corporate name has become unavailable, the State Treasurer shall issue the certificate upon, in the case of a domestic corporation, the filing of an amendment to its certificate of incorporation to change the corporate name to an available name, and, in the case of a foreign corporation, the filing of an amended certificate of authority adopting an assumed name. The State Treasurer shall provide the forms necessary to effect annual report reinstatements.

L.1968, c.350; amended 1971, c.253, s.2; 1973, c.366, s.11; 1988, c.94, s.16; 1997, c.139, s.3; 2002, c.34, s.22.



Section 14A:4-6 - Complete Address Required

14A:4-6. Complete address required
On or after the effective date of this 1989 amendatory and supplementary act, whenever the address of a registered office is required to be provided on any document under the provisions of chapter 4 of Title 14A of the New Jersey Statutes, the complete address shall be provided, including the number and street location and, if applicable, the post office box number. If the complete address has not been previously filed with the Secretary of State, it shall be provided by completion of a change of address form to be approved and made available by the Annual Reports Section of the Division of Commercial Recording in the Department of State.

L.1989,c.175,s.2.



Section 14A:5-1 - Place Of Shareholders' Meetings.

14A:5-1 Place of shareholders' meetings.

14A:5-1. Place of shareholders' meetings.

(1)Meetings of shareholders of every corporation organized for any purpose under any general or special law of this State may, unless otherwise provided by law, be held at such place, within or without this State, as may be provided in the by-laws or as may be fixed by the board pursuant to authority granted by the by-laws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation.

(2)A shareholder may participate in a meeting of shareholders by means of remote communication to the extent the board authorizes that participation. Participation by means of remote communication shall be subject to those guidelines and procedures as the board adopts, and shall be in conformity with subsection 14A:5-1(3).

(3)A shareholder participating in a meeting of shareholders by means of remote communication shall be deemed present and shall be entitled to vote at the meeting if the corporation has implemented reasonable measures to:

(a)verify that each person participating remotely is a shareholder; and

(b)provide each shareholder participating remotely with a reasonable opportunity to participate in the meeting, including an opportunity to vote on matters submitted to the shareholders, and to read or hear the proceedings of the meeting substantially concurrently with those proceedings.

amended 2013, c.41, s.1.



Section 14A:5-2 - Annual Meeting Of Shareholders

14A:5-2. Annual meeting of shareholders
An annual meeting of the shareholders shall be held at such time as may be provided in the by-laws, or as may be fixed by the board pursuant to authority granted in the by-laws, and, in the absence of such a provision, at noon on the first Tuesday of April. Failure to hold the annual meeting at the designated time, or to elect a sufficient number of directors at such meeting or any adjournment thereof, shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation. If the annual meeting for election of directors is not held on the date designated therefor, the directors shall cause the meeting to be held as soon thereafter as convenient. If there is a failure to hold an annual meeting for a period of 30 days after the date designated therefor, or if no date has been designated for a period of 13 months after the organization of the corporation or after its last annual meeting, the Superior Court may, upon the application of any shareholder, summarily order the meeting or the election, or both, to be held at such time and place, upon such notice and for the transaction of such business as may be designated in such order. At any meeting ordered to be called pursuant to this section, the shareholders present in person or by proxy and having voting powers shall constitute a quorum for the transaction of the business designated in such order.

L.1968, c.350; amended by L.1969, c. 102, s. 4.



Section 14A:5-3 - Call Of Special Meeting Of Shareholders

14A:5-3. Call of special meeting of shareholders

Special meetings of the shareholders may be called by the president or the board, or by such other officers, directors or shareholders as may be provided in the by-laws. Notwithstanding any such provision, upon the application of the holder or holders of not less than 10% of all the shares entitled to vote at a meeting, the Superior Court, in an action in which the court may proceed in a summary manner, for good cause shown, may order a special meeting of the shareholders to be called and held at such time and place, upon such notice and for the transaction of such business as may be designated in such order. At any meeting ordered to be called pursuant to this section, the shareholders present in person or by proxy and having voting powers shall constitute a quorum for the transaction of the business designated in such order.

L.1968,c.350.



Section 14A:5-4 - Notice Of Shareholders' Meetings.

14A:5-4 Notice of shareholders' meetings.

14A:5-4. Notice of shareholders' meetings.

(1)Except as otherwise provided in this act, written notice of the time, place and purpose or purposes of every meeting of shareholders shall be given not less than 10 nor more than 60 days before the date of the meeting, either personally or by mail, to each shareholder of record entitled to vote at the meeting. If the board has authorized participation by shareholders by means of remote communication pursuant to section 14A:5-1, the notice to that class or series of shareholders shall describe the means of remote communication to be used.

(2)When a meeting is adjourned to another time or place, it shall not be necessary, unless the by-laws otherwise provide, to give notice of the adjourned meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken and at the adjourned meeting only such business is transacted as might have been transacted at the original meeting. However, if after the adjournment the board fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given to each shareholder of record on the new record date entitled to notice under subsection 14A:5-4(1).

amended 2013, c.41, s.2.



Section 14A:5-5 - Waiver Of Notice Or Of Lapse Of Time

14A:5-5. Waiver of notice or of lapse of time
(1) Notice of a meeting need not be given to any shareholder who signs a waiver of such notice, in person or by proxy, whether before or after the meeting. The attendance of any shareholder at a meeting, in person or by proxy, without protesting prior to the conclusion of the meeting the lack of notice of such meeting, shall constitute a waiver of notice by him.

(2) Whenever shareholders are authorized to take any action after the lapse of a prescribed period of time, the action may be taken without such lapse if such requirement is waived in writing, in person or by proxy, before or after the taking of such action, by every shareholder entitled to vote thereon as at the date of the taking of such action.

L.1968, c.350.



Section 14A:5-6 - Action By Shareholders Without A Meeting.

14A:5-6 Action by shareholders without a meeting.

14A:5-6. Action by shareholders without a meeting.

(1)Any action required or permitted to be taken at a meeting of shareholders by this act or the certificate of incorporation or bylaws of a corporation, may be taken without a meeting if all the shareholders entitled to vote thereon consent thereto in writing, except that in the case of any action to be taken pursuant to N.J.S.14A:10-1 et seq., such action may be taken without a meeting only if all shareholders consent thereto in writing or if all shareholders entitled to vote thereon consent thereto in writing and the corporation provides to all other shareholders the advance notification required by paragraph (b) of subsection (2) of this section.

(2)Except as otherwise provided in the certificate of incorporation and subject to the provisions of this subsection, any action required or permitted to be taken at a meeting of shareholders by this act, the certificate of incorporation, or bylaws, other than the annual election of directors, may be taken without a meeting, without prior notice and without a vote, upon the written consent of shareholders who would have been entitled to cast the minimum number of votes which would be necessary to authorize such action at a meeting at which all shareholders entitled to vote thereon were present and voting.

(a)If any shareholder shall have the right to dissent from the proposed action, pursuant to N.J.S.14A:11-1 et seq., the board shall fix a date on which written consents are to be tabulated; in any other case, it may fix a date for tabulation. If no date is fixed, consents may be tabulated as they are received. No consent shall be counted which is received more than 60 days after the date of the board action authorizing the solicitation of consents or, in a case in which consents, or proxies for consents, are solicited from all shareholders who would have been entitled to vote at a meeting called to take such action, more than 60 days after the date of mailing of solicitation of consents, or proxies for consents.

(b)Except as provided in paragraph (c) of this subsection, the corporation, upon receipt and tabulation of the requisite number of written consents, shall promptly notify all non-consenting shareholders, who would have been entitled to notice of a meeting to vote upon such action, of the action consented to, the proposed effective date of such action, and any conditions precedent to such action. In the case of any action taken pursuant to N.J.S.14A:10-1 et seq., such notification shall be given at least 20 days in advance of the proposed effective date of such action. Any shareholder who did not consent, personally, or by proxy, to any action which he has a right to dissent from as provided in N.J.S.14A:11-1 et seq. shall in such notice also be informed that he has the right to dissent and to be paid the fair value of his shares, provided he files with the corporation a written notice of dissent as required by subsection (1) of N.J.S.14A:11-2 within 20 days from the date of giving of the notice, or such greater period of time as may be granted by the corporation, and outlining briefly, with particular reference to the time periods within which actions must be taken, the procedures set forth in N.J.S.14A:11-1 et seq. with which he must comply in order to assert and enforce such right.

(c)The corporation need not provide the notification required by paragraph (b) of this subsection if it

(i)solicits written consents or proxies for consents from all shareholders who would have been entitled to vote at a meeting called to take such action, and at the same time gives notice of the proposed action to all other shareholders who would have been entitled to notice of a meeting called to vote upon such action;

(ii)advises all shareholders, if any, who are entitled to dissent from the proposed action, as provided in N.J.S.14A:11-1 et seq., of their right to do so and to be paid the fair value of their shares, provided they file with the corporation before the date fixed for tabulation of the written consents a written notice of dissent as required by subsection (1) of N.J.S.14A:11-2, and outlining briefly, with particular reference to the time periods within which actions must be taken, the procedures set forth in N.J.S.14A:11-1 et seq. with which they must comply in order to assert and enforce such right; and

(iii) in the case of any proposed action to be taken pursuant to N.J.S.14A:10-1 et seq., fixes a date for tabulation of consents not less than 20 days, and not more than 60 days, after the date of mailing of solicitations of consents or proxies for consents.

(d)Any consent obtained pursuant to paragraph (c) of this subsection may be revoked at any time prior to the day fixed for tabulation of consents. Any other consent may be revoked at any time prior to the day on which the proposed action could be taken upon compliance with paragraph (b) of this subsection. No revocation shall be effective unless in writing and until received by the corporation at the place fixed for receipt of consents or, if none, at the main business office or headquarters of the corporation.

(3)Whenever action is taken pursuant to subsection (1) or (2) of this section, the written consents of the shareholders consenting thereto or the written report of inspectors appointed to tabulate such consents shall be filed with the minutes of proceedings of shareholders.

(4)Any action taken pursuant to subsection (1) or (2) of this section shall have the same effect for all purposes as if such action had been taken at a meeting of the shareholders.

(5)If any other provision of this act requires the filing of a certificate upon the taking of an action by shareholders, and such action is taken in the manner authorized by subsection (1) or (2) of this section, such certificate shall state that such action was taken without a meeting pursuant to the written consents of the shareholders and shall set forth the number of shares represented by such consents.

amended 1969, c.102, ss.5,17; 1973, c.366, s.12; 1995, c.279, s.4; 2010, c.15, s.1.



Section 14A:5-7 - Fixing Record Date

14A:5-7.Fixing record date
14A:5-7. Fixing record date.

(1) The bylaws may provide for fixing, or in the absence of such a provision the board may fix, in advance, a date as the record date for determining the corporation's shareholders with regard to any corporate action or event and, in particular, for determining the shareholders entitled to

(a) notice of or to vote at any meeting of shareholders or any adjournment thereof;

(b) give a written consent to any action without a meeting; or

(c) receive payment of any dividend or allotment of any right. The record date may in no case be more than 60 days prior to the shareholders' meeting or other corporate action or event to which it relates. The record date for a shareholders' meeting may not be less than 10 days before the date of the meeting. The record date to determine shareholders entitled to give a written consent may not be more than 60 days before the date fixed for tabulation of the consents or, if no date has been fixed for tabulation, more than 60 days before the last day on which consents received may be counted.

(2) If no record date is fixed

(a) the record date for a shareholders' meeting shall be the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day next preceding the day on which the meeting is held; and

(b) the record date for determining shareholders for any purpose other than that specified in paragraph 14A:5-7(2)(a) shall be at the close of business on the day on which the resolution of the board relating thereto is adopted; and

(c) the record date for determining shareholders entitled to consent to corporate action in writing without a meeting, when no prior action by the board of directors is required by this act, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the corporation by delivery to its registered office in this State, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of shareholders are recorded.

(3) When a determination of shareholders of record for a shareholders' meeting has been made as provided in this section, such determination shall apply to any adjournment thereof, unless the board fixes a new record date under this section for the adjourned meeting.

L.1968, c.350; amended 1973,c.366,s.13; 1995,c.279,s.5.



Section 14A:5-8 - Voting List

14A:5-8. Voting list
(1) The officer or agent having charge of the stock transfer books for shares of a corporation shall make a complete list of the shareholders entitled to vote at a shareholders' meeting or any adjournment thereof. A list required by this subsection may consist of cards arranged alphabetically or any equipment which permits the visual display of the information required by this section. Such list shall

(a) Be arranged alphabetically within each class, series, or group of shareholders maintained by the corporation for convenience of reference, with the address of, and the number of shares held by, each shareholder;

(b) Be produced (or available by means of a visual display) at the time and place of the meeting;

(c) Be subject to the inspection of any shareholder for reasonable periods during the meeting; and

(d) Be prima facie evidence as to who are the shareholders entitled to examine such list or to vote at any meeting.

(2) If the requirements of this section have not been complied with, the meeting shall, on the demand of any shareholder in person or by proxy, be adjourned until the requirements are complied with. Failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting prior to the making of any such demand.

L.1968, c.350; amended 1973,c.366,s.14; 1988,c.94,s.17.



Section 14A:5-9 - Quorum Of Shareholders

14A:5-9. Quorum of shareholders
(1) Unless otherwise provided in the certificate of incorporation or this act, the holders of shares entitled to cast a majority of the votes at a meeting shall constitute a quorum at such meeting. The shareholders present in person or by proxy at a duly organized meeting may continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum. Less than a quorum may adjourn.

(2) Whenever the holders of any class or series of shares are entitled to vote separately on a specified item of business, the provisions of this section shall apply in determining the presence of a quorum of such class or series for the transaction of such specified item of business.

L.1968, c.350.



Section 14A:5-10 - Voting Of Shares

14A:5-10. Voting of shares
Each outstanding share shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders, unless otherwise provided in the certificate of incorporation.

L.1968, c.350.



Section 14A:5-11 - Votes Required

14A:5-11. Votes required
(1) Whenever any action, other than the election of directors, is to be taken by vote of the shareholders, it shall be authorized by a majority of the votes cast at a meeting of shareholders by the holders of shares entitled to vote thereon, unless a greater plurality is required by the certificate of incorporation or another section of this act.

(2) The certificate of incorporation may provide that any class or classes of shares, or any series thereof, shall vote as a class to authorize any action, including amendments to the certificate of incorporation. Such voting as a class shall be in addition to any other vote required by this act. Where voting as a class or series is provided in the certificate of incorporation, it shall be by the proportionate vote provided in the certificate or, if no proportionate vote is so provided, then for any action other than the election of directors, by a majority of the votes cast at such meeting by the holders of shares of such class or series entitled to vote thereon.

(3) Where voting as a class or series is required by this act to authorize any action, such action shall be authorized by a majority of the votes cast at such meeting by the holders of shares of each such class or series entitled to vote thereon, unless a greater vote is required by the certificate of incorporation or another section of this act. Such voting as a class shall be in addition to any other vote required by this act.

L.1968, c.350.



Section 14A:5-12 - Greater Voting Requirements

14A:5-12. Greater voting requirements
(1) The provisions of the certificate of incorporation shall control whenever, with respect to any action to be authorized by the shareholders of a corporation, including the election of directors, the certificate of incorporation requires the affirmative vote of a greater proportion of the votes cast, including a unanimous vote, by the holders of shares entitled to vote thereon, or by the holders of shares of any class or series thereof, than is required by this act with respect to such action.

(2) An amendment of the certificate of incorporation which changes or deletes such a provision shall be authorized by the same vote as would be required to take action under the provision.

L.1968, c.350; amended 1988,c.94,s.18.



Section 14A:5-13 - Shares Owned Or Controlled By The Corporation Not Voted Or Counted

14A:5-13. Shares owned or controlled by the corporation not voted or counted
A corporation holding its own shares shall not vote those shares at any meeting and those shares shall not be counted in determining the total number of outstanding shares at any given time. If the corporation holds a majority of the shares entitled to vote for the election of directors of another domestic corporation or a foreign corporation, shares of the corporation held by such other domestic corporation or foreign corporation shall not be voted at any meeting or counted in determining the total number of outstanding shares at any given time.

L.1968, c.350; amended 1988,c.94,s.19.



Section 14A:5-14 - Shares Held By Another Corporation

14A:5-14. Shares held by another corporation
Shares standing in the name of another domestic or foreign corporation may be voted by any officer or agent, or by proxy appointed by any of them, unless some other person, by resolution of its board or pursuant to its by-laws, shall be appointed to vote such shares.

L.1968, c.350.



Section 14A:5-15 - Shares Held By Fiduciaries

14A:5-15. Shares held by fiduciaries
Shares held by any person in any representative or fiduciary capacity may be voted by him without a transfer of such shares into his name. Where shares are held jointly by any number of fiduciaries, and the instrument or order appointing such fiduciaries does not otherwise direct, such shares shall be voted as the majority of such fiduciaries shall determine. If the fiduciaries are equally divided as to how the shares shall be voted, any court having jurisdiction may, in an action brought by any of such fiduciaries or by any beneficiary, appoint an additional person to act with such fiduciaries in such matter, and the stock shall be voted by the majority of such fiduciaries and such additional person. The court may proceed in the action in a summary manner or otherwise.

L.1968, c.350.



Section 14A:5-16 - Shares Held Jointly Or As Tenants In Common

14A:5-16. Shares held jointly or as tenants in common
Shares held by two or more persons as joint tenants or as tenants in common may be voted at any meeting of the shareholders by any one of such persons, unless another joint tenant or tenant in common seeks to vote any of such shares in person or by proxy. In the latter event, the written agreement, if any, which governs the manner in which such shares shall be voted, shall control if presented at the meeting. If there be no such agreement presented at the meeting, the majority in number of such joint tenants or tenants in common present shall control the manner of voting. If there be no such majority, or if there be two such joint tenants or tenants in common, both of whom seek to vote such shares, the shares shall, for the purpose of voting, be divided equally among such joint tenants or tenants in common present.

L.1968, c.350.



Section 14A:5-17 - Voting Of Pledged Stock

14A:5-17. Voting of pledged stock
A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, or a nominee of the pledgee.L.1968, c.350.



Section 14A:5-18 - When Redeemable Shares No Longer Entitled To Vote

14A:5-18. When redeemable shares no longer entitled to vote
On and after the date on which written notice of redemption of redeemable shares has been mailed to the holders thereof and a sum sufficient to redeem such shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders thereof upon surrender of certificates therefor, such shares shall not be entitled to vote on any matter and shall not be deemed to be outstanding shares.

L.1968, c.350.



Section 14A:5-19 - Proxy Voting.

14A:5-19 Proxy voting.

14A:5-19. Proxy voting.

(1)Every shareholder entitled to vote at a meeting of shareholders or to express consent without a meeting may authorize another person or persons to act for him by proxy. Every proxy shall be executed in writing by the shareholder or his agent, except that a proxy may be given by a shareholder or his agent by telegram, cable, telephonic transmission or by any other means of electronic communication so long as that telegram, cable, telephonic transmission or other means of electronic communication either sets forth or is submitted with information from which it can be determined that the proxy was authorized by the shareholder or his agent. No proxy shall be valid for more than 11 months, unless a longer time is expressly provided therein. Unless it is irrevocable as provided in subsection 14A:5-19(3), a proxy shall be revocable at will. The grant of a later proxy revokes any earlier proxy unless the earlier proxy is irrevocable. A proxy shall not be revoked by the death or incapacity of the shareholder, but the proxy shall continue to be in force until revoked by the personal representative or guardian of the shareholder. The presence at any meeting of any shareholder who has given a proxy does not revoke the proxy unless the shareholder files written notice of the revocation with the secretary of the meeting prior to the voting of the proxy or votes the shares subject to the proxy by written ballot.

(2)A person named in a proxy as the attorney or agent of a shareholder may, if the proxy so provides, substitute another person to act in his place, including any other person named as an attorney or agent in the same proxy. The substitution shall not be effective until an instrument effecting it is filed with the secretary of the corporation.

(3)A proxy which states that it is irrevocable is irrevocable if coupled with an interest either in the stock itself or in the corporation and, in particular and without limitation, if it is held by any of the following or a nominee of any of the following:

(a)A pledgee;

(b)A person who has purchased or agreed to purchase the shares;

(c)A creditor of the corporation who has extended credit or has agreed to continue to extend credit to the corporation if the proxy is given in consideration of the extension or continuation;

(d)A person who has agreed to perform services as an employee of the corporation if the proxy is given in consideration of the agreement; or

(e)A person designated pursuant to the terms of an agreement as to voting between two or more shareholders.

An irrevocable proxy becomes revocable when the interest which supports the proxy has terminated.

(4)Unless noted conspicuously on the share certificate, an otherwise irrevocable proxy may be revoked by a person who becomes the holder of the shares without actual knowledge of the restriction.

L.1968, c.350; amended 1973, c.366, s.15; 1988, c.94, s.20; 1998, c.144.



Section 14A:5-20 - Voting Trust

14A:5-20. Voting trust
14A:5-20. (1) One or more shareholders of a corporation may confer upon a trustee or trustees the right to vote or otherwise represent his or their shares, for a period not to exceed 21 years, by entering into a written voting trust agreement specifying the terms and conditions of the voting trust, by filing an executed counterpart of the agreement at the registered office of the corporation and by depositing his or their shares of an original issue with, or by transferring his or their shares to, such trustee or trustees for the purposes of the agreement. After the filing of the agreement, certificates for shares shall be issued to the trustee or trustees to represent any shares of an original issue so deposited with him or them, and any certificates for shares so transferred shall be surrendered and cancelled and new certificates therefor issued to such trustee or trustees stating that they are issued under such agreement, and in the entry of such ownership in the records of the corporation that fact shall also be noted, and such trustee or trustees may vote the shares so transferred during the term of such agreement. The copy of the voting trust agreement so filed shall be subject to inspection at any reasonable time by any shareholder of the corporation or by any holder of a beneficial interest in the voting trust, in person or by agent or attorney. Voting trust certificates shall be issued to evidence beneficial interests in the voting trust.

(2) A trustee who votes shares subject to a voting trust shall incur no responsibility as shareholder, trustee, or otherwise, except for his own dereliction of duty.

(3) Where two or more persons are designated as voting trustees, and the right and method of voting any shares standing in their names at any meeting of the corporation are not fixed by the agreement appointing the trustees, the right to vote said shares and the manner of voting the same at any such meeting shall be determined by a majority of the trustees. If the trustees are equally divided as to how the shares shall be voted, the Superior Court may, in an action brought by any of such trustees, appoint an additional person to act with such trustees in such matter, and the right to vote said shares and the manner of voting the same at any such meeting shall be determined by a majority of the trustees and such additional person. The court may proceed in the action in a summary manner or otherwise.

(4) At any time within two years prior to the time of expiration of any such voting trust agreement as originally fixed or as extended as herein provided, one or more beneficiaries of the voting trust may, by agreement in writing and with the written consent of such voting trustees, extend the duration of such voting trust agreement with regard to the shares subject to their beneficial interest for an additional period not exceeding 21 years. The voting trustees shall, prior to the time of expiration of any such voting trust agreement, as originally fixed or as previously extended, as the case may be, file in the registered office of the corporation an executed counterpart of such extension agreement and of their consent thereto, and thereupon the duration of such voting trust agreement shall be extended for the period fixed in such extension agreement; but no such extension agreement shall affect the rights or obligations of persons not parties thereto.

(5) The validity of a voting trust or of an extension thereof, otherwise lawful, shall not be affected during a period of 21 years from the date of its commencement by the fact that by its terms it will or may last beyond such 21-year period; but it shall become inoperative at the end of such 21-year period.

L.1968, c.350; amended 1991,c.91,s.228.



Section 14A:5-21 - Agreements As To Voting; Provision In Certificate Of Incorporation As To Control Of Directors

14A:5-21. Agreements as to voting; provision in certificate of incorporation as to control of directors
(1) An agreement between two or more shareholders, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the shares held by them shall be voted as therein provided, or as they may agree, or as determined in accordance with a procedure agreed upon by them. Those agreements shall be specifically enforceable.

(2) A provision in the certificate of incorporation otherwise prohibited by law because it improperly restricts the board in its management of the business of the corporation, or improperly transfers or provides for the transfer to one or more persons named in the certificate of incorporation or to be selected from time to time by shareholders, all or any part of such management otherwise within the authority of the board, shall nevertheless be valid if all the incorporators have authorized such provision in the certificate of incorporation or the holders of record of all outstanding shares, whether or not having voting power, have authorized such provision in an amendment to the certificate of incorporation. If all management powers otherwise within the authority of the board are so transferred, the certificate of incorporation may provide that the corporation shall not have a board in which case the certificate of incorporation and any other certificate or document requiring a statement of the number, names, and addresses of directors shall set out in lieu thereof the name, address, and title, if any, of the person or persons in whom such management authority is then vested.

(3) A provision authorized by subsection 14A:5-21(2) shall become invalid if, to the knowledge of the board, or of the person or persons having the management authority otherwise in the board,

(a) Subsequent to the adoption of such provision, shares are transferred or issued to any person who takes delivery of the share certificate without notice thereof, unless such person consents in writing to such provisions; or

(b) Any shares of the corporation are listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or affiliated securities association.

(4) If a provision authorized by subsection 14A:5-21(2) shall have become invalid as provided in subsection 14A:5-21(3), the board, or the person or persons having the management authority otherwise in the board, shall amend the certificate of incorporation to delete such provision by filing a certificate of amendment in the office of the Secretary of State. The certificate shall be executed on behalf of the corporation and shall set forth (a) The name of the corporation;

(b) The date of the adoption of the amendment;

(c) The deleted provision; and

(d) The event set forth in subsection 14A:5-21(3)

by reason of which the provision has become invalid.

(5) The effect of any provision authorized by subsection 14A:5-21(2) shall be to relieve the directors, if any, and grant to and impose upon, the person or persons vested with management authority otherwise in the board the rights, powers, privileges, and liabilities, including liability for managerial acts or omissions, that are granted to and imposed upon directors by law to the extent that, and so long as, the discretion and powers which otherwise would be in the directors in their management of corporate affairs are vested in such person or persons by any such provision. Such person or persons shall be deemed to be directors for purposes of applying the provisions of this act and shall be deemed to be corporate agents for the purposes of section 14A:3-5.

(6) If the certificate of incorporation contains a provision authorized by subsection 14A:5-21(2), the existence of such provision shall be noted conspicuously on the face of every certificate for shares issued by such corporation, and each holder of such certificate shall conclusively be deemed to have taken delivery with notice of such provision.

(7) As used in this section, "person" shall include a natural person, a domestic or foreign corporation, a partnership, limited partnership, trust, firm, society, association, joint stock company, or any other entity legally competent to contract in its own name.

L.1968, c.350; amended 1973,c.366,s.16; 1988,c.94,s.21.



Section 14A:5-22 - Infant Shareholders And Bondholders

14A:5-22. Infant shareholders and bondholders
(1) A corporation may treat an infant who holds shares or bonds of such corporation as having capacity to receive and to empower others to receive dividends, interest, principal and other payments and distributions, to vote or express consent or dissent, and to make elections and exercise rights relating to such shares or bonds, unless, in the case of shares, the corporate officer responsible for maintaining the list of shareholders or the transfer agent of the corporation or, in the case of bonds, the treasurer or paying officer or agent, has received written notice that such holder is an infant.

(2) An infant holder of shares or bonds of a corporation who has received or empowered others to receive payments or distributions, voted or expressed consent or dissent, or made an election or exercised a right relating to such shares or bonds, shall have no right thereafter to disaffirm or avoid, as against the corporation, any such act on his part, unless prior to such receipt, vote, consent, dissent, election or exercise, as to shares, the corporate officer responsible for maintaining the list of shareholders or its transfer agent or, in the case of bonds, the treasurer, other paying officer or transfer agent, had received written notice that such holder was an infant.

(3) This section does not limit any other statute which authorizes any corporation to deal with an infant or limits the right of an infant to disaffirm his acts.

L.1968, c.350.



Section 14A:5-23 - Voting Powers Of Bondholders; Right To Inspect

14A:5-23. Voting powers of bondholders; right to inspect
The certificate of incorporation may confer upon the holders of bonds issued by the corporation the power to vote for the election of directors and in respect to other corporate affairs and management, upon such terms and conditions as the certificate of incorporation shall provide. The certificate of incorporation or by-laws may provide for the manner of exercising such voting powers. The holders of bonds with voting powers shall, when entitled by the terms of such bonds to exercise such voting powers, have the same rights as those accorded to shareholders under section 14A:5-28.

L.1968, c.350.



Section 14A:5-24 - Elections Of Directors; Cumulative Voting.

14A:5-24 Elections of directors; cumulative voting.

14A:5-24. Elections of directors; cumulative voting.

(1)Elections of directors need not be by ballot unless a shareholder demands election by ballot at the election and before the voting begins. If the by-laws require election by ballot at any shareholders' meeting, such requirement is waived unless compliance therewith is requested by a shareholder entitled to vote at such meeting.

(2)At each election of directors every shareholder entitled to vote at such election shall have the right to vote the number of shares owned by him for as many persons as there are directors to be elected and for whose election he has a right to vote, or, if the certificate of incorporation so provides, to cumulate his votes by giving one candidate as many votes as the number of such directors multiplied by the aggregate number of his votes shall equal, or by distributing such votes on the same principle among any number of such candidates.

(3)Except as otherwise provided by the certificate of incorporation or by-laws, directors shall be elected by a plurality of the votes cast at an election.

Amended 1973, c.366, s.17; 2009, c.10.



Section 14A:5-25 - Selection Of Inspectors

14A:5-25. Selection of inspectors
(1) Unless the by-laws otherwise provide, the board may, in advance of any shareholders' meeting, or of the tabulation of written consents of shareholders without a meeting, appoint one or more inspectors to act at the meeting or any adjournment thereof or to tabulate such consents and make a written report thereof.

(2) If inspectors to act at any meeting of shareholders are not so appointed by the board or as otherwise provided in the by-laws or shall fail to qualify, the person presiding at a shareholders' meeting may, and on the request of any shareholder entitled to vote thereat, shall, make such appointment.

(3) In case any person appointed as inspector fails to appear or act, the vacancy may be filled by appointment made by the board in advance of the meeting or at the meeting by the person presiding at the meeting.

(4) If the by-laws require inspectors at any shareholders' meeting, such requirement is waived unless compliance therewith is requested by a shareholder entitled to vote at such meeting.

(5) Each inspector, before entering upon the discharge of his duties, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of his ability.

(6) No person shall be elected a director in an election for which he has served as an inspector.

L.1968, c.350; amended by L.1973, c. 366, s. 18, eff. May 1, 1974.



Section 14A:5-26 - Duties Of Inspectors

14A:5-26. Duties of inspectors
The inspectors shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes or consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders. If there are three or more inspectors, the act of a majority shall govern. On request of the person presiding at the meeting or any shareholder entitled to vote thereat, the inspectors shall make a report in writing of any challenge, question or matter determined by them. Any report made by them shall be prima facie evidence of the facts therein stated, and such report shall be filed with the minutes of the meeting.

L.1968, c.350.



Section 14A:5-27 - Review Of Elections By Superior Court

14A:5-27. Review of elections by superior court
Any election by shareholders may be reviewed by the Superior Court in a summary manner, or otherwise, in an action brought by a shareholder entitled to vote at such election upon notice to the persons elected, the corporation and such other persons as the court may direct. The court may confirm the election, order a new election or provide such other relief as justice may require.

L.1968, c.350.



Section 14A:5-28 - Books And Records; Right Of Inspection

14A:5-28. Books and records; right of inspection
(1) Each corporation shall keep books and records of account and minutes of the proceedings of its shareholders, board and executive committee, if any. Unless otherwise provided in the bylaws, such books, records and minutes may be kept outside this State. The corporation shall keep at its principal office, its registered office, or at the office of its transfer agent, a record or records containing the names and addresses of all shareholders, the number, class and series of shares held by each and the dates when they respectively became the owners of record thereof. Any of the foregoing books, minutes or records may be in written form or in any other form capable of being converted into readable form within a reasonable time. A corporation shall convert into readable form without charge any such records not in such form, upon the written request of any person entitled to inspect them.

(2) Upon the written request of any shareholder, the corporation shall mail to such shareholder its balance sheet as at the end of the preceding fiscal year, and its profit and loss and surplus statement for such fiscal year.

(3) Any person who shall have been a shareholder of record of a corporation for at least six months immediately preceding his demand, or any person holding, or so authorized in writing by the holders of, at least 5% of the outstanding shares of any class or series, upon at least five days' written demand shall have the right for any proper purpose to examine in person or by agent or attorney, during usual business hours, its minutes of the proceedings of its shareholders and record of shareholders and to make extracts therefrom, at the places where the same are kept pursuant to subsection 14A:5-28(1).

(4) Nothing herein contained shall impair the power of any court, upon proof by a shareholder of proper purpose, irrespective of the period of time during which the shareholder shall have been a shareholder of record, and irrespective of the number of shares held by him, to compel the production for examination by such shareholder of the books and records of account, minutes, and record of shareholders of a corporation. The court may, in its discretion prescribe any limitations or conditions with reference to the inspection, or award any other or further relief as the court may deem just and proper. The court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within this State and kept in this State upon whatever terms and conditions as the order may prescribe. In any action for inspection the court may proceed summarily.

(5) Holders of voting trust certificates representing shares of the corporation shall be regarded as shareholders for the purpose of this section.

L.1968, c.350; amended 1973,c.366,s.19; 1988,c.94,s.22.



Section 14A:5-29 - Preemptive Rights.

14A:5-29.Preemptive rights.
14A:5-29. Preemptive rights.

(1) The shareholders of corporations organized after January 1, 1969 shall not have preemptive rights unless the certificate of incorporation provides otherwise. The shareholders of corporations organized prior to January 1, 1969 shall have preemptive rights unless a bylaw duly adopted by the shareholders prior to that date or the certificate of incorporation provides otherwise. Any corporation may alter or abolish preemptive rights by amendment to its certificate of incorporation.

(2) Any corporation may elect to grant its shareholders preemptive rights. An election may be made by including in the certificate of incorporation a statement to the effect that the shareholders shall have preemptive rights.

(3) Unless otherwise provided in the certificate of incorporation, the effect of shareholders having preemptive rights shall be as follows:

(a) Upon the issuance for cash of shares, or options to purchase shares, of the same class as those held by a shareholder, the shareholder shall have a right to acquire a pro rata portion of such shares or options so issued according to the number of shares of such class held by him. Such preemptive right shall extend to shares, obligations or other securities, however described, which are convertible into shares of the same class as those held by the shareholder.

(b) Shares, obligations or other securities of the corporation which are subject to preemptive rights as herein provided shall not be deemed to be issued for cash within the meaning of this section if cash constitutes only a part of the consideration received by the corporation.

(c) A shareholder may waive his preemptive right; a waiver of a preemptive right, when evidenced by a writing, shall be binding upon the shareholder notwithstanding it is given without consideration.

(d) No shareholder shall have a preemptive right to acquire shares, obligations or other securities as herein provided, which

(i) are issued pursuant to a plan of merger or consolidation;

(ii)are issued pursuant to Chapter 8 of this act;

(iii) are issued to satisfy conversion or option rights, however evidenced, granted by the corporation;

(iv) are issued pursuant to a plan of reorganization approved by a court pursuant to a statute of this State or of the United States; or

(v) are part of the shares, obligations or other securities authorized in the original certificate of incorporation and are issued within six months from the effective date of such certificate.

(e) Upon the proposed issuance of shares, obligations or other securities subject to preemptive rights, the board shall cause notice to be given to each shareholder of record entitled to preemptive rights. The notice shall set forth (i) the amount of shares, obligations or other securities with respect to which the shareholder has a preemptive right and the method used to determine that amount;

(ii) the price and other terms and conditions upon which the shareholder may purchase such shares, obligations or other securities; and

(iii) the time within which and the method by which the shareholder must exercise the right.

The notice shall be given at least 30 days prior to the time within which the shareholder must exercise the right.

(f) Shares, obligations or other securities subject to preemptive rights, which are not acquired by shareholders in the exercise of their preemptive rights may, for a period not exceeding one year after the date limited by the directors for the exercise of such preemptive rights, be issued, sold, or optioned to such person or persons as the board may determine, at a price not less than that at which they were offered to such shareholders. Any such shares, obligations or other securities not so issued, sold or optioned during such one-year period, shall at the expiration of such period again be subject to preemptive rights of shareholders.

L.1968, c.350; amended 1973,c.366,s.20; 1988,c.94,s.23; 1995,c.279,s.6.



Section 14A:5-30 - Liability Of Subscribers And Shareholders

14A:5-30.Liability of subscribers and shareholders
14A:5-30. Liability of subscribers and shareholders.

(1) A holder of or subscriber for shares of a corporation shall be under no obligation to the corporation or its creditors to pay for such shares other than the obligation to pay to the corporation the unpaid portion of the consideration for which such shares were issued or to be issued, which in no event shall be less than the amount of the consideration for which such shares could be lawfully issued.

(2) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts of the corporation, except that a shareholder may become personally liable by the reason of his own acts or conduct.

(3) A person holding stock in a fiduciary or representative capacity shall not be personally liable to the corporation as the holder of or subscriber for shares of a corporation but the estate and funds in his hands shall be so liable.

(4) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be liable to the corporation or its creditors for any unpaid portion of such consideration, but the original holder or subscriber and any assignee or transferee prior to an assignment or transfer to a person taking in good faith and without such knowledge or notice shall remain liable therefor.

(5) No pledgee or other holder of shares as collateral security shall be liable as a shareholder.

L.1968, c.350; amended 1995,c.279,s.7.



Section 14A:6-1 - Board Of Directors

14A:6-1. Board of Directors
14A:6-1. Board of directors.

(1) The business and affairs of a corporation shall be managed by or under the direction of its board, except as in this act or in its certificate of incorporation otherwise provided. Directors shall be at least 18 years of age and need not be United States citizens or residents of this State or shareholders of the corporation unless the certificate of incorporation or by-laws so require. The certificate of incorporation or by-laws may prescribe other qualifications for directors.

(2) In discharging his duties to the corporation and in determining what he reasonably believes to be in the best interest of the corporation, a director may, in addition to considering the effects of any action on shareholders, consider any of the following: (a) the effects of the action on the corporation's employees, suppliers, creditors and customers; (b) the effects of the action on the community in which the corporation operates; and (c) the long term as well as the short-term interests of the corporation and its shareholders, including the possibility that these interests may best be served by the continued independence of the corporation.

(3) If on the basis of the factors described in subsection (2) of this section, the board of directors determines that any proposal or offer to acquire the corporation is not in the best interest of the corporation, it may reject such proposal or offer. If the board of directors determines to reject any such proposal or offer, the board of directors shall have no obligation to facilitate, remove any barriers to, or refrain from impeding the proposal or offer.

L.1968, c.350; amended 1973,c.366,s.21; 1988,c.94,s.24; 1989,c.106,s.1.



Section 14A:6-2 - Number Of Directors

14A:6-2. Number of directors
The board of directors of a corporation shall consist of one or more members. Subject to any provisions contained in the certificate of incorporation, the by-laws shall specify the number of directors, or that the number of directors shall not be less than a stated minimum nor more than a stated maximum, with the actual number to be determined in the manner prescribed in the by-laws, except as to the number constituting the first board.

L.1968, c.350.; amended by L.1969, c. 102, s. 6; L.1973, c. 366, s. 22, eff. May 1, 1974.



Section 14A:6-3 - Term Of Directors; Resignation.

14A:6-3 Term of directors; resignation.

14A:6-3. Term of directors; resignation.

(1)The directors named in the certificate of incorporation shall hold office until the first annual meeting of shareholders, and until their successors shall have been elected and qualified. At the first annual meeting of shareholders and at each annual meeting thereafter the shareholders shall elect directors to hold office until the next succeeding annual meeting, except in case of the classification of directors pursuant to subsection (1) of N.J.S.14A:6-4 and in the case of directors whose terms expire as provided for in subsection (2) of N.J.S.14A:6-4. Each director shall hold office for the term for which he is elected and until his successor shall have been elected and qualified.

(2)A director may resign by written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation of that notice, or at such subsequent time as shall be specified in the notice of resignation, or upon the occurrence of a certain event or events specified in the notice of resignation. Any resignation which is contingent upon a director failing to receive a specified vote for re-election shall provide that the resignation is irrevocable.

Amended 1988, c.94, s.25; 2009, c.9.



Section 14A:6-4 - Classification Of Directors; Restriction Of Right To Choose Directors

14A:6-4. Classification of directors; restriction of right to choose directors
(1) A corporation may provide in its certificate of incorporation for the classification of its directors in respect to the time for which they shall severally hold office, but no class of directors shall hold office for a term shorter than one year or longer than five years, and the term of office of at least one class shall expire in each year. No classification of directors shall be effective prior to the first annual meeting of shareholders.

(2) Any corporation having more than one class or series of shares may provide in its certificate of incorporation for the election of one or more directors by the shareholders of any class or series, to the exclusion of other shareholders. The certificate of incorporation may grant shareholders of a class or series of shares the right to elect one or more directors upon the occurrence of stated events for a specific term or a term ending upon the occurrence of stated events.

L.1968, c.350; amended 1988,c.94,s.26.



Section 14A:6-5 - Vacancies And Newly Created Directorships

14A:6-5. Vacancies and newly created directorships
(1) Unless otherwise provided in the certificate of incorporation or the by-laws, any directorship not filled at the annual meeting, any vacancy, however caused, occurring in the board, and newly created directorships resulting from an increase in the authorized number of directors may be filled by the affirmative vote of a majority of the remaining directors even though less than a quorum of the board, or by a sole remaining director. A director so elected by the board shall hold office until the next succeeding annual meeting of shareholders and until his successor shall have been elected and qualified.

(2) Unless otherwise provided in the certificate of incorporation or by-laws, when one or more directors shall resign from the board effective at a future date, a majority of the directors, then in office, including those who have so resigned, shall have power to fill such vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall become effective, and each director so chosen shall hold office as herein provided in the filling of other vacancies.

(3) Any directorship not filled by the board may be filled by the shareholders at an annual meeting or at a special meeting of shareholders called for that purpose.

(4) If by reason of death, resignation or other cause a corporation has no directors in office, any shareholder or the executor or administrator of a deceased shareholder may call a special meeting of shareholders for the election of directors and, over his own signature, shall give notice of said meeting in accordance with section 14A:5-4 except to the extent that such notice is waived pursuant to section 14A:5-5.

L.1968, c.350; amended 1988,c.94,s.27.



Section 14A:6-6 - Removal Of Directors

14A:6-6. Removal of directors
(1) One or more or all the directors of a corporation may be removed for cause or, unless otherwise provided in the certificate of incorporation, without cause by the shareholders by the affirmative vote of the majority of the votes cast by the holders of shares entitled to vote for the election of directors.

(2) Unless otherwise provided in the certificate of incorporation, the removal of directors, with or without cause, by vote of the shareholders as provided in subsection 14A:6-6(1), is subject to the following qualifications

(a) In any case where cumulative voting is authorized, if less than the total number of directors then serving on the board is to be removed by the shareholders, no one of the directors may be so removed if the votes cast against his removal would be sufficient to elect him if then voted cumulatively at an election of the entire board; or, if there are classes of directors, at an election of the class of directors of which he is a part;

(b) A director elected by a class vote, as authorized by subsection 14A:6-4(2), may be removed only by a class vote of the holders of shares entitled to vote for his election;

(c) If the certificate of incorporation requires a greater vote than a plurality of the votes cast for the election of directors, no director may be removed except by the greater vote required to elect him; and

(d) Shareholders of a corporation whose board of directors is classified as provided in subsection 14A:6-4(1) shall not be entitled to remove directors without cause.

(3) The certificate of incorporation or a by-law adopted by the shareholders may provide that the board shall have the power to remove directors for cause and to suspend directors pending a final determination that cause exists for removal.

(4) The Superior Court, in an action in which the court may proceed in a summary manner or otherwise, may review the removal or suspension of a director for cause.

(5) No act of the board done during the period when a director has been suspended or removed for cause shall be impugned or invalidated solely on account of the suspension or removal if the suspension or removal is thereafter rescinded by the shareholders or by the board or by the final judgment of the court.

L.1968, c.350; amended 1988,c.94,s.28.



Section 14A:6-7.1 - Directors' Voting; Quorum Of Board Of Directors And Committees; Action Of Board And Committees; Action Of Directors Without A Meeting

14A:6-7.1. Directors' voting; quorum of board of directors and committees; action of board and committees; action of directors without a meeting
(1) Each director shall have one vote at meetings of the board or at meetings of board committees unless the certificate of incorporation provides the director is entitled to more than one vote pursuant to a provision in the certificate of incorporation consistent with subsection 14A:6-7.1(2).

(2) The certificate of incorporation may provide either that one or more directors elected by the holders of shares of a class or series shall have more than one vote or that the shareholders at an annual or special meeting shall have the right to designate one or more directors who shall have more than one vote. The certificate of incorporation shall also specify either the number of votes which those directors shall have or that the shareholders electing those directors shall have the right to specify the number of votes which the directors shall have. Any person appointed by the board to fill a vacancy of a directorship with more than one vote shall have only one vote unless otherwise provided by the certificate of incorporation. If a director has more than one vote as provided in this subsection, any reference in this act to the vote or act of a majority of the board, of the directors, or of the entire board, or similar language, means the vote or act of directors who are entitled to cast a majority of the votes.

(3) The participation of directors with a majority of the votes of the entire board, or of any committee thereof, shall constitute a quorum for the transaction of business, unless the certificate of incorporation or the by-laws provide that a greater or lesser proportion shall constitute a quorum, which in no case shall be less than one-third of the votes of the entire board or committee.

(4) Any action approved by a majority of the votes of directors present at a meeting at which a quorum is present shall be the act of the board or of the committee, unless this act, or the certificate of incorporation, or the by-laws require a greater proportion, including a unanimous vote.

(5) Unless otherwise provided by the certificate of incorporation or by-laws, any action required or permitted to be taken pursuant to authorization voted at a meeting of the board or any committee thereof, may be taken without a meeting if, prior or subsequent to the action, all members of the board or of such committee, as the case may be, consent thereto in writing and the written consents are filed with the minutes of the proceedings of the board or committee. Such consent shall have the same effect as a unanimous vote of the board or committee for all purposes, and may be stated as a unanimous vote in any certificate or other document filed with the Secretary of State.

(added) 1988,c.94,s.29.



Section 14A:6-8 - Director Conflicts Of Interest

14A:6-8. Director conflicts of interest
(1) No contract or other transaction between a corporation and one or more of its directors, or between a corporation and any domestic or foreign corporation, firm or association of any type or kind in which one or more of its directors are directors or are otherwise interested, shall be void or voidable solely by reason of such common directorship or interest, or solely because such director or directors are present at the meeting of the board or a committee thereof which authorizes or approves the contract or transaction, or solely because his or their votes are counted for such purpose, if any one of the following is true:

(a) The contract or other transaction is fair and reasonable as to the corporation at the time it is authorized, approved or ratified; or

(b) The fact of the common directorship or interest is disclosed or known to the board or committee and the board or committee authorizes, approves, or ratifies the contract or transaction by unanimous written consent, provided at least one director so consenting is disinterested, or by affirmative vote of a majority of the disinterested directors, even though the disinterested directors be less than a quorum; or

(c) The fact of the common directorship or interest is disclosed or known to the shareholders, and they authorize, approve or ratify the contract or transaction.

(2) Common or interested directors may be counted in determining the presence of a quorum at a board or committee meeting at which a contract or transaction described in subsection 14A:6-8(1) is authorized, approved or ratified.

(3) The board, by the affirmative vote of a majority of directors in office and irrespective of any personal interest of any of them, shall have authority to establish reasonable compensation of directors for services to the corporation as directors, officers, or otherwise.

L.1968, c.350; amended 1973,c.366,s.24; 1988,c.94,s.30.



Section 14A:6-9 - Executive Committee; Other Committees

14A:6-9. Executive committee; other committees
(1) If the certificate of incorporation or the by-laws so provide, the board, by resolution adopted by a majority of the entire board, may appoint from among its members an executive committee and one or more other committees, each of which shall have one or more members. To the extent provided in such resolution, or in the certificate of incorporation or in the by-laws, each such committee shall have and may exercise all the authority of the board, except that no such committee shall

(a) make, alter or repeal any by-law of the corporation;

(b) elect or appoint any director, or remove any officer or director;

(c) submit to shareholders any action that requires shareholders' approval; or

(d) amend or repeal any resolution theretofore adopted by the board which by its terms is amendable or repealable only by the board.

(2) The board, by resolution adopted by a majority of the entire board may,

(a) fill any vacancy in any such committee;

(b) appoint one or more directors to serve as alternate members of any such committee, to act in the absence or disability of members of any such committee with all the powers of such absent or disabled members;

(c) abolish any such committee at its pleasure; and

(d) remove any director from membership on such committee at any time, with or without cause.

(3) Actions taken at a meeting of any such committee shall be reported to the board at its next meeting following such committee meeting; except that, when the meeting of the board is held within 2 days after the committee meeting, such report shall, if not made at the first meeting, be made to the board at its second meeting following such committee meeting.

(4) The designation of any such committee and the delegation thereto of authority shall not operate to relieve the board, or any member thereof, of any responsibility imposed by law.

L.1968, c.350; amended by L.1971, c. 394, s. 1, eff. Jan. 7, 1972; L.1973, c. 366, s. 25, eff. May 1, 1974.



Section 14A:6-10 - Place And Notice Of Directors' Meetings

14A:6-10. Place and notice of directors' meetings
(1) Meetings of the board may be held either within or without this State, unless otherwise provided by the certificate of incorporation or the by-laws.

(2) Regular meetings of the board may be held with or without notice as prescribed in the by-laws. Special meetings of the board shall be held upon such notice as is prescribed in the by-laws. Notice of any meeting need not be given to any director who signs a waiver of notice, whether before or after the meeting. The attendance of any director at a meeting without protesting prior to the conclusion of the meeting the lack of notice of such meeting shall constitute a waiver of notice by him. Neither the business to be transacted at, nor the purpose of, any meeting of the board need be specified in the notice or waiver of notice of such meeting unless required by the by-laws. Notice of an adjourned meeting need not be given if the time and place are fixed at the meeting adjourning and if the period of adjournment does not exceed ten days in any one adjournment.

(3) Where appropriate communication facilities are reasonably available, any or all directors shall have the right to participate in all or any part of a meeting of the board or a committee of the board by means of conference telephone or any means of communication by which all persons participating in the meeting are able to hear each other, unless otherwise provided in the certificate of incorporation or the by-laws.

L.1968, c.350; amended 1969,c.102,ss.7,17; 1988,c.94,s.31.



Section 14A:6-11 - Loans To Directors, Officers Or Employees

14A:6-11. Loans to directors, officers or employees
A corporation may lend money to, or guarantee any obligation of, or otherwise assist, any director, officer or employee of the corporation or of any subsidiary, whenever, in the judgment of the directors, such loan, guarantee or assistance may reasonably be expected to benefit the corporation. The loan, guarantee or other assistance may be made with or without interest, and may be unsecured, or secured in such manner as the board shall approve, including, without limitation, a pledge of shares of the corporation, and may be made upon such other terms and conditions as the board may determine.

L.1968, c.350; amended 1973,c.366,s.26; 1988,c.94,s.32.



Section 14A:6-12 - Liability Of Directors In Certain Cases

14A:6-12. Liability of directors in certain cases
(1) In addition to any other liabilities imposed by law upon directors of a corporation, directors who vote for, or concur in, any of the following corporate actions

(a) the declaration of any dividend or other distribution of assets to the shareholders contrary to the provisions of this act or contrary to any restrictions contained in the certificate of incorporation;

(b) the purchase of the shares of the corporation contrary to the provisions of this act or contrary to any restrictions contained in the certificate of incorporation;

(c) the distribution of assets to shareholders during or after dissolution of the corporation without paying, or adequately providing for, all known debts, obligations and liabilities of the corporation, except that the directors shall be liable only to the extent of the value of assets so distributed and to the extent that such debts, obligations and liabilities of the corporation are not thereafter paid, discharged, or barred by statute or otherwise;

(d) the complete liquidation of the corporation and distribution of all of its assets to its shareholders without dissolving or providing for the dissolution of the corporation and the payment of all fees, taxes, and other expenses incidental thereto, except that the directors shall be liable only to the extent of the value of assets so distributed and to the extent that such fees, taxes, and other expenses incidental to dissolution are not thereafter paid;

(e) the making of any loan to an officer, director or employee of the corporation or of any subsidiary thereof contrary to the provisions of this act;

shall be jointly and severally liable to the corporation for the benefit of its creditors or shareholders, to the extent of any injury suffered by such persons, respectively, as a result of any such action.

(2) Any director against whom a claim is successfully asserted under this section shall be entitled to contribution from the other directors who voted for, or concurred in, the action upon which the claim is asserted.

(3) Directors against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amounts paid by them to the corporation as a result of such claims,

(a) upon payment to the corporation of any amount of an improper dividend or distribution, to be subrogated to the rights of the corporation against shareholders who received such dividend or distribution with knowledge of facts indicating that it was not authorized by this act, in proportion to the amounts received by them respectively;

(b) upon payment to the corporation of any amount of the purchase price of an improper purchase of shares, to have the corporation rescind such purchase of shares and recover for their benefit, but at their expense, the amount of such purchase price from any seller who sold such shares with knowledge of facts indicating that such purchase of shares by the corporation was not authorized by this act;

(c) upon payment to the corporation of the claim of any creditor by reason of a violation of paragraph 14A:6-12(1)(c), to be subrogated to the rights of the corporation against shareholders who received an improper distribution of assets;

(d) upon payment to the corporation of the amount of any loan made improperly, to be subrogated to the rights of the corporation against the person who received the improper loan.

(4) A director shall not be liable under this section if, in the circumstances, he discharged his duty to the corporation under section 14A:6-14.

(5) Every action against a director for recovery upon a liability imposed by subsection 14A:6-12(1) shall be commenced within six years next after the cause of any such action shall have accrued.

L.1968, c.350; amended by L.1973, c. 366, s. 27, eff. May 1, 1974.



Section 14A:6-13 - Liability Of Directors; Presumption Of Assent To Action Taken At A Meeting

14A:6-13. Liability of directors; presumption of assent to action taken at a meeting
A director of a corporation who is present at a meeting of its board, or any committee thereof of which he is a member, at which action on any corporate matter referred to in section 14A:6-12 is taken shall be presumed to have concurred in the action taken unless his dissent shall be entered in the minutes of the meeting or unless he shall file his written dissent to such action with the person acting as the secretary of the meeting before or promptly after the adjournment thereof. Such right to dissent shall not apply to a director who voted in favor of such action. A director who is absent from a meeting of the board, or any committee thereof of which he is a member, at which any such action is taken shall be presumed to have concurred in the action unless he shall file his dissent with the secretary of the corporation within a reasonable time after learning of such action.

L.1968, c.350; amended by L.1973, c. 366, s. 28, eff. May 1, 1974.



Section 14A:6-14 - Liability Of Directors; Reliance On Records And Reports

14A:6-14. Liability of directors; reliance on records and reports
Liability of directors; reliance on records and reports.

(1) Directors and members of any committee designated by the board shall discharge their duties in good faith and with that degree of diligence, care and skill which ordinarily prudent people would exercise under similar circumstances in like positions.

(2) In discharging their duties, directors and members of any committee designated by the board shall not be liable if, acting in good faith, they rely

(a) Upon the opinion of counsel for the corporation;

(b) Upon written reports setting forth financial data concerning the corporation and prepared by an independent public accountant or certified public accountant or firm of such accountants;

(c) Upon financial statements, books of account or reports of the corporation represented to them to be correct by the president, the officer of the corporation having charge of its books of account, or the person presiding at a meeting of the board; or

(d) Upon written reports of committees of the board.

(3) A director shall not be personally liable to the corporation or its shareholders for damages for breach of duty as a director if and to the extent that such liability has been eliminated or limited by a provision in the certificate of incorporation authorized by subsection (3) of N.J.S. 14A:2-7.

(4) In taking action, including, without limitation, action which may involve or relate to a change or potential change in the control of the corporation, a director shall be entitled to consider, without limitation, both the long-term and the short-term interests of the corporation and its shareholders. For the purpose of this subsection, "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of the corporation, whether through the ownership of voting shares, by contract or otherwise.

L.1968, c.350; amended 1987,c.35,s.3; 1988,c.94,s.33; 1989,c.17,s.3.



Section 14A:6-15 - Officers

14A:6-15. Officers
(1) The officers of a corporation shall consist of a president, a secretary, a treasurer, and, if desired, a chairman of the board, one or more vice presidents, and such other officers as may be prescribed by the by-laws. Unless otherwise provided in the by-laws, the officers shall be elected by the board.

(2) Any two or more offices may be held by the same person but no officer shall execute, acknowledge, or verify any instrument in more than one capacity if such instrument is required by law or by the by-laws to be executed, acknowledged, or verified by two or more officers.

(3) Any officer elected as herein provided shall hold office for the term for which he is so elected and until a successor is elected and has qualified, subject to earlier termination by removal or resignation.

(4) All officers of the corporation, as between themselves and the corporation, shall have such authority and perform such duties in the management of the corporation as may be provided in the by-laws, or as may be determined by resolution of the board not inconsistent with the by-laws.

L.1968, c.350; amended by L.1973, c. 366, s. 29, eff. May 1, 1974.



Section 14A:6-16 - Removal And Resignation Of Officers; Filling Of Vacancies

14A:6-16. Removal and resignation of officers; filling of vacancies
(1) Any officer elected by the board may be removed by the board with or without cause. An officer elected by the shareholders may be removed, with or without cause, only by vote of the shareholders but his authority to act as an officer may be suspended by the board for cause. The removal of an officer shall be without prejudice to his contract rights, if any. Election of an officer shall not of itself create contract rights.

(2) An officer may resign by written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at such subsequent time as shall be specified in the notice of resignation.

(3) Any vacancy occurring among the officers, however caused, shall be filled in the manner provided in the by-laws. In the absence of such provision, any vacancy shall be filled by the board.

L.1968, c.350; amended 1988,c.94,s.34.



Section 14A:6-17 - Bonds; Facsimile Signatures And Seals

14A:6-17. Bonds; facsimile signatures and seals
The seal of the corporation and any or all signatures of the officers or other agents of the corporation upon a bond and any coupon attached thereto may be facsimiles if the bond is countersigned by an officer or other agent of a trustee or other certifying or authenticating authority. In case any officer or other agent who has signed or whose facsimile signature has been placed upon such bond or coupon shall have ceased to be such officer or agent before such bond is issued, it may be issued by the corporation with the same effect as if he were such officer or agent at the date of its issue.

L.1968, c.350.



Section 14A:7-1 - Authorized Shares

14A:7-1. Authorized shares
(1) Each corporation shall have power to create and issue the number of shares stated in its certificate of incorporation. Such shares may consist of one class or may be divided into two or more classes and any class may be divided into one or more series. Each class and series may have such designation and such relative voting, dividend, liquidation and other rights, preferences, and limitations as shall be stated in the certificate of incorporation, except that all shares of the same class shall be either without par value or shall have the same par value. Each class and series shall be designated so as to distinguish its shares from those of every other class and series.

(2) In particular, and without limitation upon the general power granted by subsection 14A:7-1(1), a corporation, when so authorized in its certificate of incorporation, may issue classes of shares and series of shares of any class

(a) entitling the holders thereof to cumulative, non-cumulative or partially cumulative dividends;

(b) entitling the holders thereof to receive dividends payable on a parity with or in preference to the dividends payable on any other class or series;

(c) entitling the holders thereof to preferential rights upon the liquidation of, or upon any distribution of the assets of, the corporation;

(d) convertible as provided in section 14A:7-9;

(e) redeemable as provided in section 14A:7-6;

(f) lacking voting rights or having limited voting rights or enjoying special or multiple voting rights.

L.1968, c.350.



Section 14A:7-2 - Issuance Of Shares In Classes And Series; Board Action

14A:7-2. Issuance of shares in classes and series; board action
(1) The division of shares into classes and into series within any class or classes, the determination of the designation and the number of shares of any class or series, the determination of the relative rights, preferences and limitations of the shares of any class or series, and any or all of such divisions and determinations, may be accomplished by the original certificate of incorporation or may be accomplished by an amendment or amendments thereto. Such an amendment may be made by any procedure to amend the certificate of incorporation provided for in Chapter 9 of this act or as provided in subsection 14A:7-2(2).

(2) Such an amendment may be made by action of the board if the certificate of incorporation authorizes the board to make such divisions and determinations. Unless otherwise provided in the certificate of incorporation, authority granted to the board to determine the number of shares of any class or series shall be deemed to include the power to increase the number of shares of such class or series previously determined by it, and to decrease such previously determined number of shares to a number not less than that of the shares then outstanding. Upon any such decrease, the affected shares shall continue as part of the authorized shares and shall have such designation and such relative rights, preferences and limitations as they had before the board first acted to include them in such class or series. Unless otherwise provided in the certificate of incorporation, authority granted to the board to determine the relative rights and preferences of any class or series shall be deemed to include the power to determine relative rights and preferences which are prior or subordinate to, or equal with, the shares of any other class or series, whether or not such other shares are issued and outstanding at the time when the board acts to determine such relative rights and preferences. The certificate of incorporation may authorize the board to change the designation or number of shares, or the relative rights, preferences and limitations of the shares, of any theretofore established class or series no shares of which have been issued.

(3) Whenever the board acts under subsection 14A:7-2(2) it shall adopt a resolution setting forth its actions and stating the designation and number of shares, and the relative rights, preferences and limitations of the shares, of each class and series thereby created or with respect to which it has made a determination or change.

(4) Before the issue of any shares of a class or series with respect to which the board has acted under subsection 14A:7-2(2), the corporation shall execute and file in the office of the Secretary of State a certificate of amendment to the certificate of incorporation setting forth

(a) the name of the corporation;

(b) a copy of the resolution of the board required by subsection 14A:7-2(3);

(c) that such resolution was duly adopted by the board and the date of such adoption; and

(d) that the certificate of incorporation is amended so that the designation and number of shares of each class and series acted upon in the resolution, and the relative rights, preferences and limitations of each such class and series, are as stated in the resolution.

L.1968, c.350; amended by L.1973, c. 366, s. 30, eff. May 1, 1974.



Section 14A:7-3 - Subscription For Shares.

14A:7-3 Subscription for shares.

14A:7-3. Subscription for shares.

(1) Unless otherwise provided by the subscription agreement or unless all of the subscribers consent to the revocation of such subscription, a subscription for shares of a corporation to be formed shall be irrevocable for a period of six months if no certificate of incorporation shall be filed within such period. If the certificate of incorporation is filed within such period, or if it is filed at any later time before revocation, such subscription shall also be irrevocable until 60 days after the filing of the certificate of incorporation. Subscriptions for shares, whether made before or after the organization of a corporation, shall be accepted or rejected by the board, unless the certificate of incorporation or the bylaws require action by the shareholders.

(2) (Deleted by amendment, P.L.1997, c.252.)

(3) A subscriber shall not become a holder of any shares for which the full consideration has not been paid. Unless otherwise provided by the subscription agreement

(a) Any payment made by the subscriber, in accordance with the subscription agreement or as called for by the board, shall be applied to pay the full consideration for as many whole shares as possible and any remaining balance of such payment shall be applied as part payment of a share;

(b) A share certificate shall be registered in the name of the subscriber for the number of shares so paid for in full; and

(c) The corporation shall be entitled to retain such share certificate as security for the performance by the subscriber of his obligations under the subscription agreement and subject to the power of sale or rescission upon default provided in paragraphs 14A:7-3(5)(b) and 14A:7-3(5)(c).

(4) Unless otherwise provided by the subscription agreement

(a) Subscriptions for shares, whether made before or after the organization of a corporation, shall be paid in full at such time, or in such installments and at such times, as shall be determined by the board;

(b) Any call made by the board for payment on subscriptions shall be uniform as to all shares of the same class or as to all shares of the same series, as the case may be;

(c) All such calls for payments on subscriptions shall be upon 30 days' notice thereof and of the time and place of payment, which notice shall be given personally or by registered or certified mail.

(5) In the event of default in the payment of any installment or call or other amount due under the terms of the subscription agreement, including any amount which may become due as a result of a default in the performance of any provision thereof, the corporation shall have the following rights and duties:

(a) It may proceed to collect the amount due in the same manner as any other debt owing to it. At any time before full satisfaction of the claim or any judgment therefor, it may proceed as provided in paragraph 14A:7-3(5)(b).

(b) It may sell the shares in any reasonable manner. Notice of the time and place of any public sale or of the time after which any private sale may be had, together with a statement of the amount due upon each share, shall be given in writing to the subscriber personally or by registered or certified mail at least 20 days before any such time stated in the notice. Unless otherwise provided in the subscription agreement, the corporation may not be the purchaser at any sale. Any excess of net proceeds realized over the amount due plus interest shall be paid over to the subscriber. If the sale is made in good faith, in a reasonable manner and upon the notice required by this paragraph, the corporation may recover the difference between the amount due plus interest and the net proceeds of the sale. A good faith purchaser for value shall acquire title to the sold shares free of any rights of the subscriber even though the corporation fails to comply with one or more of the requirements of this subsection.

(c) It may rescind the subscription, with the effect provided in subsection 14A:7-3(6), and may recover damages for breach of contract. Unless special circumstances show proximate damages of a different amount, the measure of damages shall be the difference between the market price at the time and place for tender of the shares and the unpaid contract price. Liquidated damages may be provided for in the subscription agreement in an amount which is reasonable under the circumstances, including the difficulties of proof of loss. The subscriber shall be entitled to restitution of any amount by which the sum of his payments exceeds the corporation's damages for breach of contract, whether fixed by agreement or judgment.

The rights and duties set forth in subsection 14A:7-3(5) shall be interpreted as cumulative so far as is consistent with the purpose of entitling the corporation to a full and single recovery of the amount due or its damages. The subscription agreement may limit the rights and remedies of the corporation set forth in subsection 14A:7-3(5), and may add to them so far as is consistent with the preceding sentence.

(6) The rescission by the corporation of a subscription under which a portion of the shares subscribed for have been issued and in which the corporation retains a security interest, as provided in subsection 14A:7-3(3), shall effect the cancellation of such shares.

(7) A contract made with a corporation to purchase its shares is a subscription agreement and not an executory contract to purchase shares, unless otherwise provided in the agreement.

L.1968, c.350; amended 1973,c.366,s.31; 1988,c.94,s.35, 1997,c.252,s.20.



Section 14A:7-4 - Consideration For Shares

14A:7-4. Consideration for shares
(1) Subject to any restriction contained in the certificate of incorporation, shares may be issued for such consideration as shall be fixed from time to time by the board or as shall be determined in accordance with a general formula or at not less than such minimum consideration as the board shall authorize.

(2) The shareholders may reserve in the certificate of incorporation the right to fix the consideration to be received for shares. If such right is reserved as to any shares, the shareholders shall either fix the consideration to be received for such shares or authorize the board to fix such consideration.

(3) (Deleted by amendment, P.L. 1988, c. 94.)

(4) (Deleted by amendment, P.L. 1988, c. 94.)

(5) (Deleted by amendment, P.L. 1988, c. 94.)

(6) A good faith judgment of the board of directors or the shareholders, as the case may be, as to the value of the consideration is conclusive.

L.1968, c.350; amended 1988,c.94,s.36.



Section 14A:7-5 - Payment For Shares; Nonassessability

14A:7-5. Payment for shares; nonassessability
(1) Subject to any restrictions contained in the certificate of incorporation, the consideration for the issuance of shares may be paid, in whole or in part, in: (a) money, (b) real property,(c) tangible or intangible personal property, including stock of another corporation, and obligations of the subscriber or of another person, whether secured or unsecured, (d) labor or services actually performed for the corporation or in its formation, or (e) labor or services to be performed in the future for the corporation. A new employee's termination of employment with a prior employer or the employee's acceptance of employment with the corporation is adequate consideration for the issuance of shares.

(2) When payment of the full consideration for which shares are to be issued is made, the subscriber shall thereupon become entitled to all the rights and privileges of a holder of such shares, including the registration in his name of a certificate representing them, and such shares shall be fully paid and nonassessable.

L.1968, c.350; amended 1973,c.366,s.32; 1988,c.94,s.37.



Section 14A:7-6 - Redeemable Shares

14A:7-6. Redeemable shares
(1) A corporation may provide in its certificate of incorporation for one or more classes or series of shares which are redeemable, in whole or in part, at the option of the corporation in cash, its bonds or other property, at such price or prices, within such period or periods, and under such conditions as are stated in the certificate of incorporation. A sinking fund may be created for the redemption of any class or series of redeemable shares.

(2) A corporation which is an open-end investment company, as defined in an Act of Congress entitled "Investment Company Act of 1940," as amended or supplemented, or any act adopted in substitution therefor, may, if its certificate of incorporation so provides and upon compliance with that act, issue shares which are redeemable at the option of the holder at a price approximately equal to the shares' proportionate interest in the net assets of the corporation, and a shareholder may compel redemption of such shares in accordance with their terms.

(3) A corporation may provide, in its certificate of incorporation for one or more classes or series of shares which are redeemable, in whole or in part, at the option of the shareholder. Subject to the restrictions imposed by section 14A:7-16, such shares may be redeemable in cash, bonds of the corporation or other property, at such price or prices, as are fixed, or established by formula, within such period or periods and under such conditions as are stated in the certificate of incorporation, and such shares may also be redeemable at the option of the corporation, as provided in subsection 14A:7-6(1). If any shares redeemable at the option of the shareholder are outstanding, the certificate of incorporation may be amended to delete or limit the provisions concerning redeemability with respect to those outstanding shares only with the unanimous approval of the holders of those shares. The provisions of this subsection shall not be applicable to an open-end investment company.

(4) (Deleted by amendment, P.L. 1988, c. 94.)

L.1968, c.350; amended 1969,c.102,ss.8,17; 1973,c.366,s.33; 1988,c.94,s.38.



Section 14A:7-7 - Share Rights And Options

14A:7-7. Share rights and options
14A:7-7. Share rights and options.

(1) Subject to any provisions in respect thereof set forth in its certificate of incorporation in effect before the authorization and issuance of the rights or options, a corporation may create and issue, whether or not in connection with the issuance and sale of any of its shares or bonds, rights or options entitling the holders thereof to purchase from the corporation shares of any class or series for such consideration and upon such terms and conditions as may be fixed by the board. Such rights or options shall be evidenced in such manner as the board shall approve and, without limiting the generality of the foregoing, may be evidenced by warrants attached to or forming part of bond instruments or share certificates or existing independently thereof. The instruments evidencing such rights or options shall set forth or incorporate by reference the terms and conditions of their exercise, including the time or times, which may be limited or unlimited in duration, within which, and the price or prices at which such shares may be purchased from the corporation, and any limitations on the transferability of any such right or option. The rights or options may contain provisions which adjust the rights or options in the event of an acquisition of shares or a reorganization, merger, consolidation, sale of assets or other occurrence. The consideration for shares to be purchased upon the exercise of any such right or option shall comply with the requirements of sections 14A:7-4 and 14A:7-5. A good faith judgment of the board as to the adequacy of the consideration received for such rights or options is conclusive.

(2) (Deleted by amendment, P.L.1988, c.94.)

(3) Notwithstanding N.J.S.14A:7-1 and N.J.S.14A:7-2 and any other provision of chapter 7 of Title 14A of the New Jersey Statutes, and unless otherwise provided in the certificate of incorporation in effect before the authorization and issuance of the rights or options, a corporation may before, on or after the effective date of this 1989 amendatory act, authorize and issue rights or options which include conditions that prevent the holder of a specified percentage of the outstanding shares of the corporation, including subsequent transferees of the holder, from exercising those rights or options or which invalidate any rights or options beneficially owned by the holder of a specified percentage of the outstanding shares of the corporation, including subsequent transferees of the holder.

L.1968, c.350; amended 1969,c.102,ss.9,17; 1973,c.366,s.34; 1988,c.94,s.39; 1989,c.107,s.1.



Section 14A:7-8.1 - Par Value Of Shares And Stated Capital.

14A:7-8.1. Par value of shares and stated capital.
(1) Unless otherwise provided in the certificate of incorporation, all shares shall have no par value and no stated capital shall be required to be maintained.

(2) A corporation in its certificate of incorporation may specify a par value for any class or series of its shares, may require that a specified stated capital be maintained, or may impose any other capitalization requirements. A corporation which specifies in its certificate of incorporation the par value for its shares or a specified stated capital shall not be subject to any limitations on distributions other than those set forth in section 14A:7-14.1, unless other restrictions are set forth in the certificate of incorporation.

(3) If for any reason the laws of this State or those of any other jurisdiction require that the par value of shares or stated capital of a corporation be ascertained, then solely for that purpose a domestic corporation which has not otherwise made express provision therefor in its certificate of incorporation shall be deemed to have declared and be entitled to declare that its capital stock has a par value of one mill per share and a stated capital of one mill times the number of shares then outstanding.

(added) 1988,c.94,s.40.



Section 14A:7-9 - Convertible Shares And Bonds.

14A:7-9. Convertible shares and bonds.
(1) When so provided in its certificate of incorporation, a corporation may issue shares of any class or series convertible, at the option of the holder or of the corporation or both, into shares of any other class or classes or of any series of the same or any other class or classes.

(2) Unless otherwise provided in its certificate of incorporation, a corporation may issue bonds convertible, at the option of the holder or of the corporation or both, into shares of any class or classes or of any series of any class or classes, upon such terms and conditions as may be fixed by the board. The bond instrument shall set forth or incorporate by reference the terms and conditions of the conversion privilege.

(3) No issue of shares or bonds convertible into shares of the corporation shall be made unless a sufficient number of shares of the appropriate class or classes or series, either authorized but unissued or treasury shares, are reserved by the board to be issued or disposed of only in satisfaction of the conversion privileges of the convertible shares or bonds being issued.

(4) If there is shareholder approval of the issue of shares or bonds convertible into shares of the corporation, such approval may provide that the board is authorized upon such issue to increase the authorized shares of any class or series to such number as will be not more than sufficient, when added to the previously authorized but unissued shares of such class or series, to satisfy the conversion privileges of the convertible shares or bonds being issued. The board, when so authorized, may increase the authorized shares of the corporation by filing a certificate of amendment to the certificate of incorporation. The certificate shall be executed on behalf of the corporation and shall set forth

(a) The name of the corporation;

(b) The date of adoption of the amendment;

(c) The amendment so adopted;

(d) That the amendment is made pursuant to authority granted by the shareholders in connection with shareholder approval of the issue of shares or bonds of the corporation convertible into the shares being authorized by the amendment; and

(e) The designation of the convertible shares or bonds and the date of such shareholder approval.

(5) (Deleted by amendment, P.L. 1988, c. 94.)

(6) (Deleted by amendment, P.L. 1988, c. 94.)

(7) When bonds have been converted, they shall be cancelled and not reissued. The disposition of converted shares is provided for in section 14A:7-18.

L.1968, c.350; amended 1988,c.94,s.41.



Section 14A:7-10 - Expenses Of Organization, Reorganization And Financing

14A:7-10. Expenses of organization, reorganization and financing
The reasonable charges and expenses of organization or reorganization of a corporation, and the reasonable expenses of and compensation for the sale or underwriting of its shares, may be paid or allowed by such corporation out of the consideration received by it in payment for its shares without thereby rendering such shares assessable or not fully paid.

L.1968, c.350.



Section 14A:7-11 - Certificates Representing Shares

14A:7-11. Certificates representing shares
(1) The shares of a corporation shall be represented by certificates or, in accordance with subsection 14A:7-11(6), shall be uncertificated shares. Certificates shall be signed by, or in the name of the corporation by, the chairman or vice-chairman of the board, or the president or a vice-president, and may be countersigned by the treasurer or an assistant treasurer, or the secretary or an assistant secretary of the corporation and may be sealed with the seal of the corporation or a facsimile thereof. Any or all signatures upon a certificate may be a facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon such certificate, shall have ceased to be such officer, transfer agent, or registrar before such certificate is issued, it may be issued by the corporation with the same effect as if he were such officer, transfer agent or registrar at the date of its issue.

(2) Every share certificate delivered after the effective date of this act by a corporation which is authorized to issue shares of more than one class shall set forth upon the face or back of the certificate, a full statement

(a) Of the designations, relative rights, preferences and limitations of the shares of each class and series authorized to be issued, so far as the same have been determined, and

(b) Of the authority of the board to divide the shares into classes or series and to determine and change the relative rights, preferences and limitations of any class or series, or shall set forth that the corporation will furnish to any shareholder, upon request and without charge, such a full statement.

(3) Each certificate representing shares shall state upon the face thereof

(a) That the corporation is organized under the laws of this State;

(b) The name of the person to whom issued; and

(c) The number and class of shares, and the designation of the series, if any, which such certificate represents.

(4) No certificate shall be issued for any share until such share is fully paid.

(5) A card which is punched, magnetically coded or otherwise treated so as to facilitate machine or automatic processing, may be used as a share certificate if it otherwise complies with the provisions of this section.

(6) The board may provide that some or all of the shares of any class or series shall be represented by uncertificated shares. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates by subsections 14A:7-11(2) and 14A:7-11(3), and if required, 14A:7-12(2). Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated shares and the rights and obligations of the holders of certificates representing shares of the same class and series shall be identical.

L.1968, c.350; amended 1973,c.366,s.36; 1988,c.94,s.42.



Section 14A:7-12 - Transfer Of Shares And Restrictions On Transfer

14A:7-12. Transfer of shares and restrictions on transfer
(1) The shares of a corporation shall be personal property and shall be transferable in accordance with the provisions of Chapter 8 of the Uniform Commercial Code (N.J.S. 12A:8-101 et seq.), as amended from time to time, except as otherwise provided in this act.

(2) Any reasonable restriction on the transfer or registration of transfer of shares, or other securities having conversion or option rights, may be enforced against the holder of the restricted securities and any successor or transferee of the holder, including any fiduciary entrusted with responsibility for the person or property of the holder. Such restriction shall be valid only if imposed by the certificate of incorporation or by-laws or by the provisions of an employee benefit plan permitted by Chapter 8 of this act, or by a written agreement among any number of shareholders or among such holders and the corporation. No restriction shall be valid with respect to any securities issued prior to the imposition of the restriction unless their holders shall have voted in favor of the imposition of the restriction or are parties to the agreement imposing it. Unless noted conspicuously on the security or contained in the information statement required by subsection 14A:7-11(6), a restriction shall not be valid against a person who becomes the holder of the security without actual knowledge of the restriction.

(3) In particular and without limitation of the generality of the power granted by subsection 14A:7-12(2) to impose restrictions, a restriction on the transfer or registration of transfer of shares, or other securities having conversion or option rights, may be enforced as provided in subsection 14A:7-12(2), if it:

(a) Obligates the holder of the restricted securities to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities;

(b) Obligates the corporation or any holder of securities of the corporation or any other person or any combination of the foregoing, to purchase the securities which are the subject of an agreement respecting the purchase and sale of the restricted securities;

(c) Requires the corporation or the holders of any class or series of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities;

(d) Prohibits the transfer of the restricted securities to designated persons or classes of persons, and such designation is not manifestly unreasonable; or

(e) Exists for the purpose of maintaining the status of the corporation as an electing small business corporation under subchapter S of the United States Internal Revenue Code.

(4) If a restriction on transfer of shares or other securities having conversion or option rights is held not to be authorized by the law of this State, the corporation shall nevertheless have an option for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the restricted securities at a price to be agreed upon by the parties, or if no agreement is reached as to price, then at their fair value as determined by any court having jurisdiction. In order to determine fair value, the court may appoint an appraiser to receive evidence and report to the court his findings and recommendations as to fair value. The appraiser shall have such powers and shall proceed so far as applicable, in the same manner as an appraiser appointed under section 14A:11-8.

L.1968, c.350; amended 1988,c.94,s.43.



Section 14A:7-13 - Issuance Of Fractional Shares Or Scrip

14A:7-13. Issuance of fractional shares or scrip
Unless otherwise provided in its certificate of incorporation, a corporation may, but shall not be obliged to, issue fractions of a share and certificates therefor. By action of its board, a corporation may, in lieu of issuing fractional shares, pay cash equal to the value of such fractional share, or issue scrip in registered or bearer form which shall entitle the holder to receive a certificate for a full share upon the surrender of such scrip aggregating a full share. A certificate for a fractional share shall entitle the holder to exercise voting rights, to receive dividends thereon, and to participate in any distribution of assets of the corporation in the event of liquidation, but scrip shall not entitle the holder to exercise such voting rights, receive dividends or participate in any such distribution of assets unless such scrip shall so provide. All scrip shall be issued subject to the condition that it shall become void if not exchanged for certificates representing full shares before a specified date. If such scrip is not so exchanged, the corporation shall either sell the shares for which such scrip was exchangeable and distribute the proceeds thereof pro rata to the holders of such scrip, or pay, pro rata, to the holders of such scrip the market value of the shares for which such scrip was exchangeable as of the day when such scrip became void.

L.1968, c.350; amended by L.1973, c. 366, s. 37, eff. May 1, 1974.



Section 14A:7-14.1 - Limitations On Distributions To Shareholders

14A:7-14.1. Limitations on distributions to shareholders
(1) "Distribution" means a direct or indirect transfer of money or other property (except its own shares) or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a dividend, a purchase, redemption or other acquisition of its shares, or otherwise.

(2) A corporation may not make a distribution if, after giving effect thereto, either:

(a) The corporation would be unable to pay its debts as they become due in the usual course of its business; or

(b) The corporation's total assets would be less than its total liabilities.

(3) Determinations under paragraph 14A:7-14.1(2)(b) may be based upon (i) financial statements prepared on the basis of generally accepted accounting principles, (ii) financial statements prepared on the basis of other accounting practices and principles that are reasonable in the circumstances, or (iii) a fair valuation or other method that is reasonable in the circumstances.

(4) In the case of a purchase, redemption or other acquisition by a corporation of its own shares, the effect of a distribution shall be measured as of the earlier of (i) the date money or other property is transferred or debt is incurred by the corporation, or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares. In all other cases, the effect of a distribution shall be measured (i) as of the date of its authorization if payment occurs 120 days or less following the date of authorization, or (ii) as of the date of payment if payment occurs more than 120 days following the date of authorization.

(5) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section shall not be subordinated to the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(added) 1988,c.94,s.44.



Section 14A:7-15 - Authority To Pay Dividends

14A:7-15. Authority to pay dividends
(1) Subject to any restrictions contained in the certificate of incorporation and to the provisions of section 14A:7-14.1, a corporation may, from time to time, by resolution of its board, pay dividends on its shares in cash, in its own shares, in its bonds or in other property, including the shares or bonds of other corporations.

(2) (Deleted by amendment, P.L. 1988, c. 94.)

(3) (Deleted by amendment, P.L. 1988, c. 94.)

(4) (Deleted by amendment, P.L. 1988, c. 94.)

(5) Unless the certificate of incorporation otherwise provides, a dividend may be paid in shares having a preference in the assets of the corporation upon liquidation, whether or not the net assets at the time of the share dividend are less than the aggregate amount of such prior and newly created preferences.

(6) (Deleted by amendment, P.L. 1988, c. 94.)

L.1968, c.350; amended 1988,c.94,s.45.



Section 14A:7-15.1 - Share Dividends, Share Divisions And Combinations

14A:7-15.1.Share dividends, share divisions and combinations
14A:7-15.1. Share dividends, share divisions and combinations.

(1) A corporation may effect a share dividend or a division or combination of its shares in the manner hereinafter set forth. As used in this section, the terms "division" and "combination" mean dividing or combining shares of any class or series, whether issued or unissued, into a greater or lesser number of shares of the same class or series.

(2) Except as otherwise provided in the certificate of incorporation, a share dividend, a division or combination may be effected by action of the board alone; except that any division which adversely affects the shares of another class shall be made by amendment. The board in effecting a share dividend, combination or division shall have authority to amend the certificate of incorporation to increase or decrease the par value of shares, increase or decrease the number of authorized shares and to make any other change necessary or appropriate to assure that the rights or preferences of the holders of outstanding shares of any class or series will not be adversely affected by such combination or division. Notwithstanding the foregoing sentence, the board shall not have the authority to amend the certificate of incorporation, and shareholder approval for the amendment shall be required in accordance with subsection 14A:9-2(4) and section 14A:9-3, if as a result of the amendment:

(a) The rights or preferences of the holders of outstanding shares of any class or series will be adversely affected; or

(b) The percentage of authorized shares that remains unissued after the share dividend, division or combination will exceed the percentage of authorized shares that was unissued before the share dividend, division or combination.

(3) If a share dividend, division or combination is effected by board action without shareholder approval and includes an amendment of the certificate of incorporation, there shall be executed on behalf of the corporation and filed in the office of the Secretary of State a certificate of amendment setting forth

(a) The name of the corporation;

(b) The date of adoption by the board of the resolution approving the dividend, division or combination;

(c) That the amendment to the certificate of incorporation will not adversely affect the rights or preferences of the holders of outstanding shares of any class or series and will not result in the percentage of authorized shares that remains unissued after the share dividend, division or combination exceeding the percentage of authorized shares that was unissued before the share dividend, division or combination;

(d) The class or series and number of shares thereof subject to the dividend, division or combination and the number of shares to be issued on the dividend or into which they are to be divided or combined;

(e) The amendment of the certificate of incorporation made in connection with the dividend, division or combination; and

(f) If the dividend, division or combination is to become effective at a time subsequent to the time of filing, the date, which may not exceed 90 days from the date of filing, when the same is to become effective.

(4) If a share dividend, division or combination is effected by action of the board and the shareholders, there shall be executed on behalf of the corporation and filed in the office of the Secretary of State a certificate of amendment as provided in subsection 14A:9-4(3), which certificate shall set forth, in addition to all information required by said subsection, the information required by paragraph 14A:7-15.1(3)(d).

(5) Upon a combination becoming effective, the authorized shares of the class or series subject thereto shall be reduced by the same percentage by which the issued shares of such class or series were reduced as a result of the combination unless the certificate of incorporation otherwise provides or the combination was approved by the shareholders in accordance with subsection 14A:9-2(4) and section 14A:9-3.

(6) (Deleted by amendment, P.L.1988, c.94.)

L.1973, c.366, s.38; amended 1988,c.94,s.46; 1995,c.279,s.8.



Section 14A:7-16 - Acquisitions Of A Corporation's Own Shares

14A:7-16.Acquisitions of a corporation's own shares
14A:7-16. Acquisitions of a corporation's own shares.

(1) Subject to the provisions of section 14A:7-14.1, a corporation may acquire its own shares.

(2) (Deleted by amendment, P.L.1988, c.94.)

(3) (Deleted by amendment, P.L.1988, c.94.)

(4) (Deleted by amendment, P.L.1988, c.94.)

(5) No acquisition of its own shares shall be made by a corporation

(a) Contrary to any restrictions contained in the certificate of incorporation;

(b) (Deleted by amendment, P.L.1988, c.94.)

(c) Unless after such acquisition there remain outstanding one or more classes or series of shares possessing, among them collectively, voting rights and unlimited residual rights as to dividends and distribution of assets on liquidation; or

(d) In the case of redeemable shares and within the period of their redeemability, at a price greater than the applicable redemption price plus, in the case of shares entitled to cumulative dividends, the dividends which would have accrued to the next dividend date following the date of acquisition.

(6) (Deleted by amendment, P.L.1988, c.94.)

(7) Unless the certificate of incorporation otherwise provides, a corporation may acquire its shares whether or not the net assets remaining after the transaction are less than the aggregate amount of the preferences of outstanding shares in the assets of the corporation upon liquidation.

(8) In connection with an agreement to acquire its shares, a corporation may grant a security interest in the acquired shares to secure an obligation to pay for the acquisition. The shares shall not be deemed to be reacquired by the corporation and cancelled on its books until the obligation of the corporation is fully paid or discharged.

(9) A corporation may acquire or agree to acquire its shares, notwithstanding that the acquisition would constitute a distribution prohibited under section 14A:7-14.1, if all or part of the purchase price is deferred until such time as the payment would not constitute a prohibited distribution.

L.1968, c.350; amended 1988,c.94,s.47; 1995,c.279,s.9.



Section 14A:7-18 - Cancellation Of Reacquired Shares

14A:7-18.Cancellation of reacquired shares
14A:7-18. Cancellation of reacquired shares.

(1) When shares of a corporation are reacquired by purchase, by redemption or by their conversion into other shares of the corporation, the reacquisition shall effect their cancellation, unless the board determines that the shares shall be treasury shares or the bylaws so provide. In addition, any shares which were treasury shares on or before December 1, 1988, shall continue to be treasury shares unless cancelled by the board. The board may cancel treasury shares at any time. Upon their cancellation, shares shall be restored to the status of authorized but unissued shares, unless the certificate of incorporation, or the plan of merger or consolidation in the case of shares acquired by the corporation pursuant to Chapter 11 of this act, provides that such shares shall not be reissued, in which case a certificate of amendment to the certificate of incorporation shall be filed, pursuant to a resolution of the board, reducing the authorized number of shares by the number of shares so cancelled.

(2) The certificate of amendment reducing the authorized shares shall be executed on behalf of the corporation and filed in the office of the Secretary of State not later than 30 days after the cancellation of the reacquired shares not to be reissued. The statement shall set forth:

(a) The name of the corporation;

(b) The number of shares cancelled, itemized by classes and series, and the date of adoption of the resolution of the board cancelling such shares;

(c) The aggregate number of authorized shares, itemized by classes and series, after giving effect to such cancellation;

(d) A statement that the certificate of incorporation or plan of merger provides that the shares cancelled shall not be reissued; and

(e) That the certificate of incorporation is amended by decreasing the aggregate number of shares which the corporation is authorized to issue by the number of shares cancelled.

(f) (Deleted by amendment, P.L.1988, c.94.)

(3) (Deleted by amendment, P.L.1988, c.94.)

(4) A certificate of amendment reducing the authorized shares because of the conversion of convertible shares shall be filed only if the certificate of incorporation provides that such shares shall not be reissued. The certificate of amendment shall set forth the information required by subsection 14A:7-18(2) and in the case of cancellation of converted shares, the certificate of amendment shall be filed not later than 90 days after the close of the fiscal year in which the shares were reacquired.

(5) Nothing contained in this section shall be construed to forbid a cancellation of shares or a reduction of authorized shares in any other manner permitted by this act.

L.1968, c.350; amended 1973,c.366,s.40; 1988,c.94,s.48; 1995,c.279,s.10.



Section 14A:8-1 - Employee Benefit Plans.

14A:8-1 Employee benefit plans.

14A:8-1. Employee benefit plans.

(1)A corporation may establish and carry out wholly or partly at its expense, any one or more of the following plans for the benefit of some or all employees, as hereinafter defined, and their families, dependents or beneficiaries:

(a)Plans providing for the sale or distribution of its shares of any class or series, held by it or issued or purchased by it for the purpose, including stock option, stock purchase, stock bonus, profit-sharing, savings, pension, retirement, deferred compensation and other plans of similar nature, whether or not such plans also provide for the distribution of cash or property other than its shares;

(b)Plans providing for payments solely in cash or property other than shares of the corporation, including profit-sharing, bonus, savings, pension, retirement, deferred compensation and other plans of similar nature; and

(c)Plans for the furnishing of medical services; life, sickness, accident, disability or unemployment insurance or benefits; education; housing; social and recreational services; and other similar aids and services.

(2)The term "employees" as used in this chapter means employees, officers, directors, and agents of the corporation or any subsidiary thereof, or other persons who are or have been actively engaged in the conduct of the business of the corporation or any subsidiary thereof, including any who have retired, become disabled or died prior to the establishment of any plan heretofore or hereafter adopted.

(3)Employee benefits plans may be adopted, amended or terminated by a corporation by the act of its board, a committee of the board, or officers to whom the responsibility has been delegated. Notwithstanding the foregoing, any plan providing for the issuance of shares shall be initially adopted by the board or any committee thereof.

(4)The board of directors may, by a resolution adopted by the board or a committee of the board, authorize one or more officers of the corporation to do one or both of the following: (a) designate officers and employees of the corporation or of any of its subsidiaries to be recipients of shares of stock, rights or options created by the corporation; or (b) determine the number of shares, rights or options to be received by those officers and employees; provided, however that the resolution authorizing those officers shall specify the total number of shares, rights or options the officers may award. A resolution adopted pursuant to this subsection shall prohibit any officer from designating himself as a recipient of any shares, rights or options.

Amended 1969, c.102, ss.11,17; 1973, c.366, s.42; 1988, c.94, s.49; 2009, c.159.



Section 14A:8-2.1 - Trust Funds For Employees; Creation; Maintenance And Administration

14A:8-2.1. Trust funds for employees; creation; maintenance and administration
Any domestic or foreign corporation which has adopted, or hereafter adopts, a plan described in section 14A:8-1 may establish one or more trust funds of the property contributed or held by any corporation or any subsidiary thereof for the purposes of a plan. Any trust fund may be held and administered by the corporation adopting a plan or by any trustee or trustees, within or without this State, appointed by the corporation for that purpose.

(added) 1988,c.94,s.50.



Section 14A:8-3.1 - Continuation Of Trust; Law Against Perpetuities Inapplicable

14A:8-3.1. Continuation of trust; law against perpetuities inapplicable
The period for which any trust may be created and maintained may be as long as may be desirable for the complete administration of any plan as originally adopted or thereafter amended, and no trust or trust fund shall be subject to or held to be in violation of any principle of law, against perpetuities or restraints on alienation or perpetual accumulations of trusts.

(added) 1988,c.94,s.51.



Section 14A:9-1 - Amendment Of Certificate Of Incorporation

14A:9-1. Amendment of certificate of incorporation
(1) A corporation may amend its certificate of incorporation, from time to time, in any and as many respects as may be desired so long as the amendment contains only such provisions as might lawfully be contained in an original certificate of incorporation filed at the time of making such amendment.

(2) In particular, and without limitation upon the general power of amendment granted by subsection 14A:9-1(1), a corporation may amend its certificate of incorporation

(a) To change its corporate name;

(b) To enlarge, limit, or otherwise change its corporate purposes or powers;

(c) To change the duration of the corporation, even if such duration has expired, to a limited or perpetual duration;

(d) To increase or decrease the aggregate number of shares or shares of any class or series of any class, which the corporation has authority to issue;

(e) To increase or decrease the par value of the authorized shares of any class having a par value, whether issued or unissued;

(f) To exchange, classify, reclassify or cancel all or any part of its shares, whether issued or unissued;

(g) To change the designation of all or any part of its shares, whether issued or unissued, and to change the preferences, limitations and the relative rights in respect of all or any part of its shares, whether issued or unissued;

(h) To change shares having a par value, whether issued or unissued, into the same or a different number of shares without par value, and to change shares without par value, whether issued or unissued, into the same or a different number of shares having a par value;

(i) To change the shares of any class or series, whether issued or unissued, and whether with or without par value, into a different number of shares of the same class or series or into the same or a different number of shares, either with or without par value, of other classes or series;

(j) To create new classes or series of shares having rights and preferences superior or inferior to, or equal with, the shares of any class or series then authorized, whether issued or unissued;

(k) To cancel or otherwise affect the right of the holders of the shares of any class or series to receive dividends which have accrued but have not been declared;

(l) To divide any class of shares, whether issued or unissued, into series and fix the designations of such series and the preferences, limitations and relative rights of the shares of such series;

(m) To authorize the board to divide authorized but unissued shares of any class into series and fix the designations and number of shares of such series and the preferences, limitations and relative rights of the shares of such series;

(n) To authorize the board to fix or change the designation or number of shares of, or preferences, limitations or relative rights of the shares of any theretofore established series the shares of which have not been issued;

(o) To revoke, diminish or enlarge the authority of the board to take any of the actions set forth in paragraphs 14A:9-1(2)(m) and 14A:9-1(2)(n);

(p) To limit, deny or grant to shareholders of any class the preemptive right to acquire additional or treasury shares of the corporation, whether then or thereafter authorized;

(q) To strike out, change or add any provision, not inconsistent with law, for the management of the business and the conduct of the affairs of the corporation, or creating, defining, limiting and regulating the powers of the corporation, its directors and shareholders or any class of shareholders, including any provision which under this act is required or permitted to be set forth in the by-laws.

(3) (Deleted by amendment, P.L. 1988, c. 94.)

L.1968, c.350; amended 1988,c.94,s.52.



Section 14A:9-2 - Procedure To Amend Certificate Of Incorporation

14A:9-2.Procedure to amend certificate of incorporation
14A:9-2. Procedure to amend certificate of incorporation.

(1) Before the organization meeting of the board, the incorporators may amend the certificate of incorporation by complying with subsection 14A:9-4(1).

(2) Amendment of the certificate of incorporation by action of the board is provided for in subsection 14A:4-3(1), subsection 14A:5-21(4), subsection 14A:7-2(4), subsection 14A:7-9(4), subsection 14A:7-15.1(3), and subsections 14A:7-18(1) and 14A:7-18(4). Amendment of the certificate of incorporation by action of the registered agent to change the registered office is provided for in subsection 14A:4-3(3).

(3) An amendment of the certificate of incorporation pursuant to a plan of merger may be made in the manner provided in Chapter 10 of this act.

(4) All other amendments of the certificate of incorporation shall be made in the following manner:

(a) The board shall approve the proposed amendment and direct that it be submitted to a vote at a meeting of the shareholders.

(b) Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each shareholder of record entitled to vote thereon within the time and in the manner provided in this act for the giving of notice of meetings of shareholders.

(c) At such meeting a vote of shareholders entitled to vote thereon shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of a majority of the votes cast by the holders of shares entitled to vote thereon and, in addition, if any class or series of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote; except that, in the case of a corporation organized prior to January 1, 1969, the proposed amendment shall be adopted upon receiving the affirmative vote of two-thirds of the votes so cast. The voting requirements of this section shall be subject to such greater requirements as are provided in this act for specific amendments, or as may be provided in the certificate of incorporation.

(d) Subject to the provisions of section 14A:5-12, a corporation organized prior to January 1, 1969 may adopt the majority voting requirements prescribed in paragraph 14A:9-2(4)(c) by amendment of its certificate of incorporation adopted by the affirmative vote of two-thirds of the votes cast by the holders of shares entitled to vote thereon.

(e) Any number of amendments may be acted upon at one meeting.

(f) Upon adoption, a certificate of amendment shall be filed in the office of the Secretary of State as provided in section 14A:9-4.

L.1968, c.350; amended 1973,c.366,s.47; 1988,c.94,s.53; 1995,c.279,s.11.



Section 14A:9-3 - Class Voting On Amendments

14A:9-3. Class voting on amendments
(1) Except as otherwise provided in subsection 14A:9-3(4), and notwithstanding any provision in the certificate of incorporation, the holders of the outstanding shares of a class or series shall be entitled to vote as a class upon a proposed amendment, if the amendment would

(a) exclude or limit their right to vote on any matter, except as such right may be limited by voting rights given to new shares then being authorized of any existing or new class or series;

(b) limit or deny their existing preemptive rights;

(c) cancel or otherwise adversely affect dividends which have accrued but have not been declared on the shares held by them; or

(d) create, or authorize the board to create, a new class or series having, or convertible into shares having, rights or preferences prior or superior to those of the shares held by them, or increase such rights or preferences of any class or series.

(2) Except as otherwise provided in subsection 14A:9-3(4), and notwithstanding any provision in the certificate of incorporation, the holders of the outstanding shares of a class or series whose rights or preferences would be subordinated or otherwise adversely affected by a proposed amendment shall be entitled to vote as a class thereon, if the amendment would

(a) decrease the par value of their shares;

(b) effect a conversion, exchange or reclassification of their shares;

(c) effect a conversion or exchange, or create a right of conversion or exchange, of any shares of another class or series into shares of their class or series;

(d) change the designation, preferences, limitations or relative rights of their shares;

(e) change their shares into a different number of shares, or into the same number of shares of another class or series; or

(f) divide the shares of their class into series or determine the designation of any series in their class or determine any preferences, limitations or relative rights of any series in their class, or authorize the board to make any such division or to make or change any such determination.

(3) If any proposed amendment referred to in subsections 14A:9-3(1) and 14A:9-3(2) would subordinate or otherwise adversely affect the rights or preferences of the holders of shares of one or more series of any class, but not of the entire class, then only the holders of such series shall be entitled by this section to vote as a class upon such proposed amendment.

(4) This section shall not apply to amendments which may be made by board action without shareholder approval, as set forth in subsection 14A:9-2(2).

L.1968, c.350.



Section 14A:9-4 - Certificate Of Amendment

14A:9-4. Certificate of amendment
(1) If the amendment is made as provided by subsection 14A:9-2(1), a certificate of amendment shall, subject to subsection 14A:2-6(3), be signed by all the incorporators, shall set forth the name of the corporation and the amendment so adopted, and shall recite that the amendment is made by unanimous consent of the incorporators before the organization meeting of the directors.

(2) If the amendment is made by the board as referred to in subsection 14A:9-2(2), a certificate of amendment shall be executed on behalf of the corporation. The certificate shall set forth the information required by the section of this act which empowers the board to make the amendment.

(3) If the amendment is made as provided by subsection 14A:9-2(4), a certificate of amendment shall be executed on behalf of the corporation and shall set forth

(a) The name of the corporation;

(b) The amendment so adopted;

(c) The date of the adoption of the amendment by the shareholders;

(d) The number of shares entitled to vote thereon, and if the shares of any class or series are entitled to vote thereon as a class, the designation and number of shares entitled to vote thereon of each such class or series;

(e) The number of shares voted for and against such amendment, respectively, and if the shares of any class or series are entitled to vote thereon as a class, the number of shares of each such class and series voted for and against such amendment, respectively;

(f) If such amendment is intended to provide for an exchange, reclassification or cancellation of issued shares, a statement of the manner in which the same shall be effected; and

(g) If, pursuant to subsection 14A:9-4(5), the amendment is to become effective at a time subsequent to the time of filing, the date when the amendment is to become effective.

(4) (Deleted by amendment, P.L. 1988, c. 94.)

(5) Each certificate of amendment of the certificate of incorporation shall be filed in the office of the Secretary of State and the amendment shall become effective upon the date of filing or at such later time, not to exceed 90 days from the date of filing, as may be set forth in the certificate.

L.1968, c.350; amended 1973,c.366,s.48; 1988,c.94,s.54.



Section 14A:9-5 - Restated Certificate Of Incorporation

14A:9-5. Restated certificate of incorporation
(1) A corporation may restate and integrate in a single certificate the provisions of its certificate of incorporation as theretofore amended, including any provision effected by a merger or consolidation and any further amendments as may be adopted concurrently with the restated certificate.

(2) If the proposed restated certificate merely restates and integrates, but does not substantively amend the certificate of incorporation as theretofore amended, it may be adopted by the board.

(3) If the proposed restated certificate restates and integrates and also substantively amends the certificate of incorporation as theretofore amended, such restated certificate shall be adopted in the following manner:

(a) The board shall approve the proposed restated certificate and direct that it be submitted to a vote at a meeting of the shareholders;

(b) Written notice setting forth the proposed restated certificate shall be given to each shareholder of record entitled to vote thereon within the time and in the manner provided in this act for the giving of notice of such meeting;

(c) At such meeting a vote of shareholders entitled to vote thereon shall be taken on the proposed restated certificate. The proposed restated certificate shall be adopted upon receiving a number of votes sufficient to adopt an amendment to the corporation's certificate of incorporation. The voting requirements of this section shall be subject to such greater requirements as are provided in this act for specific amendments or as may be provided in the certificate of incorporation.

(4) The restated certificate shall recite that it is a restated certificate and shall contain all such provisions as are required in an original certificate of incorporation filed at the time the restated certificate is filed, except that

(a) It shall state the address of the corporation's then current registered office, and the name of its then current registered agent, and it shall also state the number, names and addresses of the directors constituting its then current board;

(b) It need not include statements as to the incorporator or incorporators or as to the first directors or the first registered office and registered agent;

(c) If, pursuant to subsection 14A:9-5(6), the restated certificate is to become effective subsequent to the time of filing, it shall state the date when it is to become effective.

(5) The restated certificate shall be executed on behalf of the corporation, and shall be filed in the office of the Secretary of State. There shall be attached to it and filed therewith a certificate executed on behalf of the corporation and setting forth

(a) The name of the corporation;

(b) The date such restated certificate was adopted; and

(c) If the restated certificate was adopted by the shareholders, it shall also set forth

(i) the number of shares entitled to vote

thereon, and, if the shares of any class or

series are entitled to vote thereon as a class,

the designation and number of shares entitled

to vote thereon of each such class and series;



(ii) the number of shares voted for and

against such adoption, and, if the shares of

any class or series are entitled to vote thereon

as a class, the number of shares of each such

class and series voted for and against such

adoption; and



(iii) if any amendment of the certificate of

incorporation made by such restated certificate

is intended to provide for an exchange,

reclassification, or cancellation of issued

shares, a statement of the manner in which the

same shall be effected.



(6) The restated certificate shall become effective upon the date of filing with the Secretary of State or at such later time, not to exceed 90 days from the date of filing, as may be set forth therein. A restated certificate adopted in the manner prescribed herein, whether by action of the board alone pursuant to subsection 14A:9-5 (2) or by action of the board and the shareholders pursuant to subsection 14A:9-5(3), shall supersede for all purposes the original certificate of incorporation and all amendments thereto made prior to the adoption of such restated certificate, and such restated certificate may be separately certified as the certificate of incorporation.

L.1968, c.350; amended 1969,c.102,ss.13,17; 1973,c.366,s.49; 1988,c.94,s.55.



Section 14A:9-6 - Abandonment Of Amendment Or Restated Certificate

14A:9-6. Abandonment of amendment or restated certificate
Prior to the effective date of an amendment of the certificate of incorporation or of a restated certificate for which shareholder approval is required under the provisions of this act, such amendment or such restated certificate may be abandoned pursuant to provisions therefor, if any, set forth in the resolution of the shareholders approving such amendment or such restated certificate or in any resolution subsequently adopted by the shareholders. If a certificate of amendment or a restated certificate has been filed in the office of the Secretary of State prior to such abandonment, a certificate of abandonment shall be filed in the office of the Secretary of State. The certificate shall state that the amendment or the restated certificate has been abandoned in accordance with the provisions therefor set forth in the resolution of the shareholders.

L.1968, c.350; amended by L.1973, c. 366, s. 50, eff. May 1, 1974.



Section 14A:10-1 - Procedure For Merger

14A:10-1.Procedure for merger
14A:10-1. Procedure for merger.

(1) Any two or more domestic corporations, or any one or more domestic corporations and any one or more other business entities, may merge into one of such corporations or other business entities pursuant to a plan of merger approved in the manner provided in this act.

(2) The board of each corporation shall approve a plan of merger setting forth

(a) The names of the corporations or other business entities proposing to merge, and the name of the corporation or other business entity into which they propose to merge, which is hereinafter designated as the surviving corporation or surviving other business entity;

(b) The terms and conditions of the proposed merger, including a statement of any amendments in the certificate of incorporation of the surviving corporation to be effected by such merger which amendments may be set forth in and effected by a restated certificate of incorporation which may be filed as an additional document together with the certificate of merger;

(c) The manner and basis of converting the shares of each corporation into shares, obligations, or other securities of the surviving corporation or of the surviving other business entity, or of any other corporation or other business entity, or, in whole or
in part, into cash or other property; and

(d) Such other provisions with respect to the proposed merger as are deemed necessary or desirable.

L.1968, c.350; amended 1973,c.366,s.51; 1988,c.94,s.56; 1995,c.279,s.12.



Section 14A:10-2 - Procedure For Consolidation

14A:10-2.Procedure for consolidation
14A:10-2. Procedure for consolidation.

(1) Any two or more domestic corporations, or any one or more corporations and any one or more other business entities, may consolidate into a new corporation or other business entity pursuant to a plan of consolidation approved in the manner provided in this act.

(2) The board of each corporation shall approve a plan of consolidation setting forth

(a) the names of the corporations proposing to consolidate, and the name of the new corporation or other business entity into which they propose to consolidate, which is hereinafter designated as the new corporation or new business entity;

(b) the terms and conditions of the proposed consolidation;

(c) the manner and basis of converting the shares of each corporation into shares, obligations or other securities of the new corporation or new business entity, or of any other corporation or business entity, in whole or in part, into cash or other property;

(d) with respect to the new corporation, all of the statements required to be set forth in the certificate of incorporation for corporations organized under this act, except that it shall not be necessary to set forth the name and address of each incorporator; and

(e) such other provisions with respect to the proposed consolidation as are deemed necessary or desirable.

L.1968, c.350; amended 1973,c.366,s.52; 1995,c.279,s.13.



Section 14A:10-3 - Approval By Shareholders.

14A:10-3 Approval by shareholders.

14A:10-3. Approval by shareholders.

(1)The board of each corporation, upon approving such plan of merger or plan of consolidation, shall direct that the plan be submitted to a vote at a meeting of shareholders. Written notice shall be given not less than 20 nor more than 60 days before such meeting to each shareholder of record, whether or not entitled to vote at such meeting, in the manner provided in this act for the giving of notice of meetings of shareholders. Such notice shall include, or shall be accompanied by

(a)A copy or a summary of the plan of merger or consolidation; and

(b)A statement informing shareholders who, under Chapter 11 of this act, are entitled to dissent, that they have the right to dissent and to be paid the fair value of their shares and outlining briefly, with particular reference to the time periods within which actions must be taken, the procedures set forth in Chapter 11 of this act with which they must comply in order to assert and enforce such right.

(2)At each such meeting, a vote of the shareholders shall be taken on the proposed plan of merger or consolidation. Such plan shall be approved upon receiving the affirmative vote of a majority of the votes cast by the holders of shares of each such corporation entitled to vote thereon, and, in addition, if any class or series is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote; except that, in the case of a corporation organized prior to January 1, 1969, the plan of merger or consolidation shall be approved upon receiving the affirmative vote of two-thirds of the votes so cast. Any class or series of shares of any such corporation shall be entitled to vote as a class if the plan of merger or consolidation, as the case may be, contains any provision which, if contained in a proposed amendment to the certificate of incorporation, would entitle such class or series of shares to vote as a class unless such provision is one which could be adopted by the board without shareholder approval as referred to in subsection 14A:9-2(2). The voting requirements of this section shall be subject to such greater requirements as are provided in this act for specific amendments or as may be provided in the certificate of incorporation.

(3)Subject to the provisions of section 14A:5-12, a corporation organized prior to January 1, 1969, may adopt the majority voting requirements prescribed in subsection 14A:10-3(2) by an amendment of its certificate of incorporation adopted by the affirmative vote of two-thirds of the votes cast by the holders of shares entitled to vote thereon.

(4)Notwithstanding the provisions set forth in subsections 14A:10-3(1) and 14A:10-3(2), the approval of the shareholders of a surviving corporation shall not be required to authorize a merger (unless its certificate of incorporation otherwise provides) if

(a)The plan of merger does not make an amendment of the certificate of incorporation of the surviving corporation which is required by the provisions of this act to be approved by the shareholders;

(b)Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations, and rights, immediately after;

(c)The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable on conversion of other securities or on exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 40% the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(d)The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable on conversion of other securities or on exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 40% the total number of participating shares of the surviving corporation outstanding immediately before the merger.

(5)As used in subsection 14A:10-3(4):

(a)"Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(b)"Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(6)Notwithstanding the provisions set forth in subsections 14A:10-3(1) and 14A:10-3(2), the approval of the shareholders of a corporation shall not be required to authorize a merger with or into a single indirect wholly-owned subsidiary of that corporation (unless its certificate of incorporation otherwise provides) if:

(a)the corporation, the holding company and the indirect wholly-owned subsidiary of the corporation are the only parties to the merger; and

(b)each shareholder of the corporation will hold the same number of shares of the holding company, with identical designations, preferences, limitations and rights, immediately after the effective date of the merger; and

(c)the corporation, the indirect wholly-owned subsidiary and the holding company are domestic corporations; and

(d)the certificate of incorporation and bylaws of the holding company immediately after the effective date of the merger contain provisions identical to the certificate of incorporation and bylaws of the corporation immediately before the effective date of the merger, other than provisions, if any, regarding the incorporators, the corporate name, the registered office and agent, the initial board of directors, the initial subscribers for shares and the provisions necessary to effect a change, exchange, reclassification or cancellation of shares, if such change, exchange, reclassification or cancellation has become effective prior to the effective date of the merger; and

(e)the surviving corporation, as a result of the merger, remains or becomes a direct or indirect wholly-owned subsidiary of the holding company; and

(f)the directors of the corporation remain or become the directors of the holding company upon the effective date of the merger; and

(g)the certificate of incorporation of the surviving corporation immediately after the effective date of the merger is identical to the certificate of incorporation of the corporation immediately before the effective date of the merger, other than provisions, if any, regarding the incorporators, the corporate name, the registered office and agent, the initial board of directors, the initial subscribers for shares and the provisions necessary to effect a change, exchange, reclassification or cancellation of shares, if such change, exchange, reclassification or cancellation has become effective prior to the effective date of the merger; provided that: (i) the certificate of incorporation of the surviving corporation shall contain a provision requiring that any act or transaction by or involving the surviving corporation that requires for its adoption under N.J.S.14A:1-1 et seq., or its certificate of incorporation, approval by the shareholders of the surviving corporation, other than the election or removal of directors of the surviving corporation, shall require approval by the shareholders of the holding company (or any successor by merger), by the same vote as is required by N.J.S.14A:1-1 et seq. or by the certificate of incorporation of the surviving corporation, until thereafter otherwise amended by approval of the shareholders of the surviving corporation and the holding company; and (ii) the certificate of incorporation of the surviving corporation may be amended to reduce the number of classes and shares of capital stock that the surviving corporation is authorized to issue; and

(h)the shareholders of the corporation do not recognize a gain or loss for United States federal income tax purposes as determined by the board of directors of the corporation.

(7)On and after the effective date of a merger authorized by action of the board of directors of a corporation and without any vote of the shareholders pursuant to subsection (6) of N.J.S.14A:10-3:

(a)to the extent that the restrictions of the "New Jersey Shareholders' Protection Act," P.L.1986, c.74 (C.14A:10A-1 et seq.), applied to the corporation and its shareholders at the effective date of the merger, the restrictions shall apply to the holding company and its shareholders immediately after the effective date of the merger in the same manner as if it were the corporation and all shares of the holding company acquired in the merger shall for purposes of the "New Jersey Shareholders' Protection Act," P.L.1986, c.74 (C.14A:10A-1 et seq.) be deemed to have been acquired at the time that the shares of the corporation converted in the merger were acquired, and provided further that any shareholder who, immediately prior to the effective date of the merger, was not an interested stockholder within the meaning of section 3 of the "New Jersey Shareholders' Protection Act," P.L.1986, c.74 (C.14A:10A-3) shall not solely by reason of the merger become an interested stockholder of the holding company; and

(b)if the corporate name of the holding company immediately after the effective date of the merger is the same as the corporate name of the corporation immediately prior to the effective date of the merger, the shares of the holding company into which the shares of the corporation are converted in the merger shall be represented by the stock certificates that previously represented shares of the corporation.

(8)As used in subsections (6) and (7) of N.J.S.14A:10-3, "holding company" means a corporation which, from its incorporation until consummation of a merger governed by subsections (6) and (7) of N.J.S.14A:10-3, was at all times a direct wholly-owned subsidiary of the corporation and shares of which are issued in the merger; and "indirect wholly-owned subsidiary of the corporation" means a corporation all the shares of which are owned, directly or indirectly, by the holding company.

L.1968, c.350; amended 1973, c.366, s.53; 1988, c.94, s.57; 2001, c.193, s.1.



Section 14A:10-4.1 - Certificate Of Merger Or Consolidation.

14A:10-4.1 Certificate of merger or consolidation.

14A:10-4.1. Certificate of merger or consolidation.

(1)After approval of the plan of merger or consolidation, a certificate of merger or a certificate of consolidation shall be executed on behalf of each corporation. The certificate shall set forth

(a)The name of the surviving or new corporation or new other business entity and the names of the merging or consolidating corporations or other business entities;

(b)The plan of merger or the plan of consolidation;

(c)The date or dates of approval by the shareholders of each corporation of the plan of merger or the plan of consolidation;

(d)As to each corporation whose shareholders are entitled to vote, the number of shares entitled to vote thereon, and, if the shares of any class or series are entitled to vote thereon as a class, the designation and number of shares entitled to vote thereon of each class or series;

(e)As to each corporation whose shareholders are entitled to vote, the number of shares voted for and against the plan, respectively, and, if the shares of any class are entitled to vote as a class, the number of shares of each class or series voted for and against the plan, respectively;

(f)In the case of a merger governed by subsection 14A:10-3 (4), that the plan of merger was approved by the board of directors of the surviving corporation and that no vote of the shareholders of the surviving corporation was required because of the applicability of that subsection;

(g)If, pursuant to subsection 14A:10-4.1(2), the merger is to become effective at a time subsequent to the date of filing with the Secretary of State, the date when the merger is to become effective; and

(h)In the case of a merger governed by subsection (6) of N.J.S.14A:10-3, that the plan of merger was approved by the board of directors of the surviving corporation, that no vote of the shareholders of the surviving corporation was required because of the applicability of that subsection, and that the conditions of paragraphs (a) through (h) of that subsection have been satisfied.

(2)The executed original and a copy of the certificate shall be filed in the office of the Secretary of State and the merger or consolidation shall become effective upon the date of the filing or at a later time, not to exceed 90 days after the date of filing, as may be set forth in the certificate. The Secretary of State shall, upon filing, forward the copy of the certificate to the Director of the Division of Taxation.

(added) 1988, c.94, s.58; amended 1995, c.279, s.14; 2001, c.193, s.2.



Section 14A:10-5.1 - Merger Of Subsidiary Corporation

14A:10-5.1.Merger of subsidiary corporation
14A:10-5.1. Merger of subsidiary corporation.

(1) A domestic corporation owning at least 90% of the outstanding shares of each class and series of another domestic corporation or corporations, may merge the other corporation or corporations into itself, or may merge itself, or itself and any subsidiary corporation or corporations, into any subsidiary corporation, without approval of the shareholders of any of the corporations, except as provided in subsections 14A:10-5.1(5) and 14A:10-5.1(6). The board of the parent corporation shall approve a plan of merger setting forth those matters required to be set forth in plans of merger under section 14A:10-1. Approval by the board of any subsidiary corporation shall not be required.

(2) If the parent corporation owns less than 100% of the outstanding shares of each subsidiary corporation, it shall mail to each minority shareholder of record of each subsidiary corporation, unless waived in writing, a copy or a summary of the plan of merger. The parent corporation shall also mail to each shareholder who, under Chapter 11 of this act, is entitled to dissent, a statement informing the shareholder that he has the right to dissent and to be paid the fair value of his shares, and outlining briefly, with particular reference to the time periods within which actions shall be taken, the procedures set forth in Chapter 11 of this act with which he shall comply in order to assert and enforce that right.

(3) A certificate of merger shall be executed on behalf of the parent corporation. The certificate shall set forth:

(a) The name of the surviving corporation and the names of the merged corporations;

(b) The plan of merger;

(c) The date of approval by the board of the parent corporation of the plan of merger;

(d) The number of outstanding shares of each class and series of each subsidiary corporation which is a party to the merger and the number of shares of each class and series owned by the parent corporation;

(e) If the parent corporation owns less than 100% of the outstanding shares of each subsidiary corporation, the date of the mailing of a copy or a summary of the plan of merger to minority shareholders of each subsidiary corporation; or if all the shareholders have waived the mailing in writing, a statement that the waiver has been obtained;

(f) If approval of the shareholders of the parent corporation is required by subsection 14A:10-5.1(6), the information as to the corporation required by paragraphs 14A:10-4.1(1)(d) and (e); and

(g) If, pursuant to subsection 14A:10-5.1(4), the merger is to become effective at a time subsequent to the date of filing with the Secretary of State, the date when the merger is to become effective.

(4) The executed original and a copy of the certificate shall be filed in the office of the Secretary of State and the merger shall become effective upon the date of the filing or at a later time, not to exceed 90 days from the date of filing, as may be set forth in the certificate. The Secretary of State shall, upon filing, forward the copy of the certificate to the Director of the Division of Taxation.

(5) Approval of the shareholders of any subsidiary corporation shall be obtained pursuant to its certificate of incorporation, if the certificate requires approval of a merger by the affirmative vote of the holders of more than the percentage of the shares of any class or series of the corporation then owned by the parent corporation.

(6) Approval of the shareholders of the parent corporation shall be obtained:

(a) Whenever its certificate of incorporation requires shareholder approval of a merger; or

(b) Pursuant to section 14A:10-3 where

(i)the plan of merger contains a provision which would change any part of the certificate of incorporation of the parent corporation into which a subsidiary corporation is being merged, unless the change is one that can be made by the board without shareholder approval as referred to in subsection 14A:9-2(2); or

(ii)a subsidiary corporation is to be the surviving corporation.

(7) The grant of the power to merge under this section shall not preclude the effectuation of any merger as elsewhere provided in this Chapter.

L.1988, c.94, s.59; amended 1995,c.279,s.15.



Section 14A:10-6 - Effect Of Merger Or Consolidation

14A:10-6. Effect of merger or consolidation
When a merger or consolidation has become effective:

(a) The parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation.

(b) The separate existence of all parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease.

(c) Such surviving or new corporation shall, to the extent consistent with its certificate of incorporation as amended or established by the merger or consolidation, possess all the rights, privileges, powers, immunities, purposes and franchises, both public and private, of each of the merging or consolidating corporations.

(d) All real property and personal property, tangible and intangible, of every kind and description, belonging to each of the corporations so merged or consolidated shall be vested in the surviving or new corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation.

(e) The surviving or new corporation shall be liable for all the obligations and liabilities of each of the corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of such corporations may be enforced as if such merger or consolidation had not taken place. Neither the rights of creditors nor any liens upon, or security interests in, the property of any of such corporations shall be impaired by such merger or consolidation.

(f) In the case of a merger, the certificate of incorporation of the surviving corporation shall, without further act or deed, be amended to the extent, if any, stated in the plan of merger; and, in the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in the certificate of incorporation of corporations organized under this act shall be the certificate of incorporation of the new corporation.

L.1968, c.350.



Section 14A:10-7 - Merger Or Consolidation Of Domestic And Foreign Corporations

14A:10-7. Merger or consolidation of domestic and foreign corporations
(1) One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the following manner:

(a) Each domestic corporation shall comply with the provisions of this act with respect to the merger or consolidation of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the jurisdiction under which it is organized.

(b) The certificate of merger or consolidation required by section 14A:10-4.1 shall be executed on behalf of each domestic corporation and each foreign corporation and, in addition to the information required by subsection 14A:10-4.1(1), shall set forth that the applicable provisions of the laws of the jurisdiction under which each foreign corporation was organized have been, or upon compliance with filing and recording requirements will have been, complied with.

(c) If the surviving or new corporation is to be a foreign corporation and is to transact business in this State, it shall comply with the provisions of this act with respect to foreign corporations, and, whether or not it is to transact business in this State, the certificate of merger or consolidation required by section 14A:10-4.1 shall, in addition to other required information, set forth

(i) an agreement by such foreign corporation

that it may be served with process in this State

in any proceeding for the enforcement of any

obligation of any domestic corporation or any

foreign corporation, previously amenable to suit

in this State, which is a party to such merger

or consolidation, and in any proceeding for

the enforcement of the rights of a dissenting

shareholder of any such domestic corporation

against the surviving or new corporation; and



(ii) an irrevocable appointment by such

foreign corporation of the Secretary of State of

this State as its agent to accept service of

process in any such proceeding, and the post

office address, within or without this State,

to which the Secretary of State shall mail a

copy of the process in such proceeding;



(iii) an agreement by such foreign corporation

that it will promptly pay to the dissenting

shareholders of any such domestic corporation

the amount, if any, to which they shall be

entitled under the provisions of this act with

respect to the rights of dissenting shareholders.



(2) The provisions of subsection 14A:10-3(4) shall apply to a merger in which the surviving corporation is a domestic corporation.

(3) If the surviving or new corporation is a domestic corporation, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations. If the surviving or new corporation is a foreign corporation, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations except insofar as the laws of the jurisdiction of incorporation of such foreign corporation shall provide otherwise.

(4) One or more foreign corporations and one or more domestic corporations may be merged in the manner provided in section 14A:10-5.1, provided that, if the parent corporation is a foreign corporation, it shall, notwithstanding the provisions of the laws of its jurisdiction of incorporation, comply with the provisions of subsection 14A:10-5.1(2) with respect to notice to shareholders of any domestic subsidiary corporation which is a party to the merger.

L.1968, c.350; amended 1973,c.366,s.56; 1988,c.94,s.60.



Section 14A:10-8 - Abandonment Of Merger Or Consolidation

14A:10-8. Abandonment of merger or consolidation
Prior to the time when a merger or consolidation authorized by this Chapter shall become effective, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation. If a certificate of merger or consolidation has been filed in the office of the Secretary of State prior to such abandonment, a certificate of abandonment shall be filed in the office of the Secretary of State. The certificate shall be executed on behalf of each corporation which is a party to the plan of merger or consolidation, unless the plan permits abandonment by less than all of such corporations, in which event the certificate may be executed on behalf of the corporation or corporations exercising the right to abandon. The certificate shall state that the merger or consolidation has been abandoned in accordance with the provisions therefor set forth in the plan of merger or consolidation.

L.1968, c.350.



Section 14A:10-9 - Acquisition Of All The Shares, Or A Class Or Series Of Shares, Of A Corporation

14A:10-9. Acquisition of all the shares, or a class or series of shares, of a corporation
(1) Subject to the limitations imposed by any other statute of this State, any domestic corporation may, in the manner provided by this section, acquire, in exchange for its shares, all the shares, or all the shares of any class or series, of any other corporation organized under any statute of this State.

(2) Such acquiring corporation shall submit by first-class mail to all holders of the shares to be acquired a written offer which shall

(a) specify the shares to which such offer relates;

(b) prescribe the terms and conditions of such offer, including the method of acceptance thereof and the manner of exchanging such shares;

(c) contain a statement summarizing the rights of such shareholders as provided in paragraph 14A:10-9(3)(b).

Any such offer may provide for the payment of cash in lieu of the issuance of fractional shares of the acquiring corporation.

(3) If, within 120 days after the date of such mailing, the offer is accepted by the holders of not less than 90% of the shares of each class and series to which the offer relates, other than shares already held at the date of mailing by, or by a nominee for, the acquiring corporation or any subsidiary thereof, the acquiring corporation shall, within 60 days after such acceptance:

(a) execute and file a certificate in the office of the Secretary of State setting forth such acceptance; and

(b) give written notice of such acceptance, by registered or certified mail, return receipt requested, to each holder of such shares to which the offer relates, who has not accepted the offer. Such notice shall include, or be accompanied by, a statement

(i) that such shareholders may elect either to accept the offer or to dissent therefrom and be paid the fair value of their shares provided that they file with the acquiring corporation, not later than 20 days after the mailing of such written notice, a written demand for the fair value of their shares as required by subsection 14A:11-2(5), and otherwise comply with the procedures set forth in Chapter 11 of this act;

(ii) outlining briefly, with particular reference to the time periods within which actions must be taken, the procedures set forth in Chapter 11 of this act with which they must comply; and

(iii) that if such shareholders do not make written demand for the payment of the fair value of their shares within said 20-day period, they shall be deemed to have accepted the offer.

(4) Upon the filing of such certificate in the office of the Secretary of State as required by paragraph 14A:10-9(3)(a)

(a) the acquiring corporation shall cause to be issued to the holders of shares who have accepted or who are deemed to have accepted such offer pursuant to the provisions of paragraph 14A:10-9(3)(b) certificates for shares of the acquiring corporation to which they respectively are entitled;

(b) all shares in exchange for which shares of the acquiring corporation are so issued shall become the property of the acquiring corporation, irrespective of whether the certificates for such shares have been surrendered for exchange, and the acquiring corporation shall be entitled to have new certificates registered in its name as the holder thereof; and

(c) the acquiring corporation, or a corporate fiduciary designated by it, shall hold in trust, for delivery to the persons entitled thereto, certificates for its shares registered in the names of any holders, other than shares of dissenting shareholders, who have not surrendered their shares for exchange in accordance with the offer, and shall hold in trust, for payment to the persons entitled thereto, any cash payable in lieu of fractional shares.

(5) This section shall not be construed to prevent a corporation from making an offer to purchase the shares of another corporation conditioned upon the acceptance of holders of less than 90% of the shares to which such offer relates. Such an offer may be joined as an alternate offer with an offer made pursuant to this section; but in no case shall the acquiring corporation have the right to avail itself of the provisions of this section unless the holders of the percentage of shares to which the offer relates required by subsection 14A:10-9(3) shall accept the offer within the time period required by subsection 14A:10-9(3).

(6) Whenever a corporation whose capital stock is acquired pursuant to this section is a stock insurance company organized under any law of this State (hereinafter called the insurance subsidiary),

(a) the acquiring corporation shall furnish to the Commissioner of Banking and Insurance such information as he may, from time to time, reasonably request in respect to the honesty and trustworthiness of its directors and officers, and

(b) upon a finding by the Commissioner of Banking and Insurance that the acquiring corporation has failed or refused to take such steps as may be necessary to remove from office any of the directors or officers referred to in paragraph 14A:10-9(6)(a) hereof whom the commissioner, after hearing upon notice to such acquiring corporation and such officer or director, has found to be a dishonest or untrustworthy person, the commissioner may forthwith take possession of the property and business of the insurance subsidiary as provided in chapter 30 of Title 17 of the Revised Statutes, and

(c) upon a finding by the Commissioner of Banking and Insurance that access to specified books and records of the acquiring corporation which relate to the condition and affairs of the insurance subsidiary is necessary to the discharge of his regulatory duties with respect to such subsidiary under Title 17 of the Revised Statutes, the commissioner may have access to the books and records which he has so specified and the acquiring corporation shall answer any inquiry by him which is pertinent thereto.

L.1968, c.350; amended by L.1973, c. 366, s. 57, eff. May 1, 1974.



Section 14A:10-10 - Sale Or Other Disposition Of Assets In Regular Course Of Business And Mortgage Or Pledge Of Assets

14A:10-10. Sale or other disposition of assets in regular course of business and mortgage or pledge of assets
The sale, lease, exchange, or other disposition of all, or substantially all, the assets of a corporation in the usual and regular course of its business as conducted by such corporation, and the mortgage or pledge of any or all the assets of a corporation whether or not in the usual and regular course of business as conducted by such corporation, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares, bonds or other securities of any other corporation, domestic or foreign, as shall be authorized by its board. In any such case, unless otherwise provided in the certificate of incorporation, no approval of the shareholders shall be required.

L.1968, c.350.



Section 14A:10-11 - Sale Or Other Disposition Of Assets Other Than In Regular Course Of Business

14A:10-11.Sale or other disposition of assets other than in regular course of business
14A:10-11. Sale or other disposition of assets other than in regular course of business.

(1) A sale, lease, exchange, or other disposition of all, or substantially all, the assets of a corporation, if not in the usual and regular course of its business as conducted by such corporation, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares, bonds, or other securities of any other corporation, domestic or foreign, as may be authorized in the following manner:

(a) The board shall recommend such sale, lease, exchange, or other disposition and direct that it be submitted to a vote at a meeting of shareholders.

(b) Written notice shall be given not less than 20 nor more than 60 days before such meeting to each shareholder of record, whether or not entitled to vote at such meeting, in the manner provided in this act for the giving of notice of meetings of shareholders. Such notice shall include, or shall be accompanied by

(i)a statement summarizing the principal terms of the proposed transaction; and (ii) a statement informing shareholders who, under Chapter 11 of this act, are entitled to dissent, that they have the right to dissent and to be paid the fair value of their shares and outlining briefly, with particular reference to the time periods within which actions must be taken, the procedures set forth in Chapter 11 of this act with which they must comply in order to assert and enforce such right.

(c) At such meeting the shareholders may approve such sale, lease, exchange, or other disposition and may fix, or may authorize the board to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such sale, lease, exchange or other disposition shall be approved upon receiving the affirmative vote of a majority of the votes cast by the holders of shares entitled to vote thereon, and, in addition, if any class or series of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote; except that, in the case of a corporation organized prior to January 1, 1969, the sale, lease, exchange, or other disposition shall be approved upon receiving the affirmative vote of two-thirds of the votes so cast.

(d) Subject to the provisions of section 14A:5-12, a corporation organized prior to January 1, 1969, may adopt the majority voting requirements prescribed in paragraph 14A:10-11(1)(c) by an amendment of its certificate of incorporation adopted by the affirmative vote of two-thirds of the votes cast by the holders of shares entitled to vote thereon.

(2) Notwithstanding such approval or authorization by the shareholders, the board may abandon such sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action by the shareholders.

(3) The sale, lease, exchange, or other disposition of all, or substantially all, the assets of one or more subsidiaries of a corporation, if not in the usual and regular course of business as conducted by such subsidiary or subsidiaries, shall be treated as a disposition within the meaning of subsection 14A:10-11(1) if the subsidiary or subsidiaries constitute all, or substantially all, the assets of the corporation.

(4) Notwithstanding the provisions of subsection (1) of this section, a parent corporation may, upon such terms and conditions and for such consideration as may be determined by its board, transfer any or all of its assets to any corporation, all of the outstanding shares of which are owned, directly or indirectly, by the parent corporation, and, unless the certificate of incorporation of the parent corporation otherwise requires, no approval or authorization by the shareholders of the parent corporation shall be required.

L.1968, c.350; amended 1973,c.366,s.58; 1988,c.94,s.61; 1995,c.279,s.16.



Section 14A:10-12 - Shareholders' Rights On Other Corporate Acquisitions

14A:10-12. Shareholders' rights on other corporate acquisitions
(1) Shareholders of a corporation which proposes to acquire, directly or through a subsidiary, in exchange for its shares, obligations or other securities, some or all of the outstanding shares of another corporation, or some or all of the assets of a corporation, a business trust, a business proprietorship or a business partnership, shall have the same rights, if any, as they would if they were shareholders of a surviving corporation in a merger

(a) To notice of the proposed acquisition;

(b) To vote on the proposed acquisition; and

(c) To dissent from the proposed acquisition and be paid the fair value of their shares, if:

(i) the number of voting shares outstanding immediately after the transaction, plus the number of voting shares issuable on conversion of other securities or on exercise of rights and warrants issued pursuant to the transaction, will exceed by more than 40% the total number of voting shares of the corporation outstanding immediately before the transaction; or

(ii) the number of participating shares outstanding immediately after the transaction, plus the number of participating shares issuable on conversion of other securities or on exercise of rights and warrants issued pursuant to the transaction will exceed by more than 40% the total number of participating shares of the corporation outstanding immediately before the transaction.

(2) As used in subsection 14A:10-12(1):

(a) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(b) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(added) 1973,c.366,s.59; amended 1988,c.94,s.62.



Section 14A:10-13 - Share Exchange

14A:10-13. Share exchange
(1) A domestic or foreign corporation may acquire all of the outstanding shares, or all of the outstanding shares of one or more classes or series, of a domestic corporation if the board of each corporation adopts and the shareholders of the acquired corporation approve a plan of exchange.

(2) The plan of exchange shall set forth:

(a) The name of the acquired corporation, and the name of the acquiring corporation;

(b) All classes and series of shares of the acquired corporation which are proposed to be acquired by exchange;

(c) The terms and conditions of the proposed exchange;

(d) The manner and basis of exchanging the shares of the acquired corporation for shares, obligations or other securities of the acquiring corporation or any other corporation or for cash or other property or for any combination of securities, cash or property; and

(e) Other provisions considered necessary or desirable with respect to the exchange.

(3) The board of the acquired corporation upon approving the plan of exchange shall submit it to a vote at a meeting of its shareholders. If the plan of exchange provides for the acquisition of all of the outstanding shares of the acquired corporation, the shareholders of the acquired corporation shall be entitled to all the voting rights they would have if the exchange were a merger. If less than all of the classes or series of shares of the acquired corporation are to be acquired, only the holders of shares of those classes or series of shares of the acquired corporation which are proposed to be acquired shall be entitled to vote at the meeting. Written notice shall be given not less than 20 and not more than 60 days before the meeting to each shareholder of record, whether or not entitled to vote at the meeting, in the manner provided in this act for the giving of notices of meetings of shareholders. The notice shall include or be accompanied by:

(a) A copy or summary of the plan of exchange; and

(b) A statement informing shareholders who, under Chapter 11 of this act, are entitled to dissent, that they have the right to dissent and to be paid the fair value of their shares and outlining briefly, with particular reference to the time periods within which actions shall be taken, the procedures set forth in Chapter 11 of this act with which they shall comply in order to assert and enforce that right.

(4) The plan of exchange shall be approved upon receiving the affirmative vote of a majority of the votes cast by the holders of shares which are entitled to vote on the plan of exchange. In the case of a corporation organized prior to January 1, 1969, the plan of exchange shall be approved upon receiving the affirmative vote of two-thirds of the votes so cast unless the corporation has adopted the majority voting requirements prescribed in this subsection or in subsection 14A:10-3(3) by an amendment of its certificate of incorporation adopted by the affirmative vote of two-thirds of the votes cast by the holders of shares entitled to vote thereon.

(5) After approval of the plan of exchange, a certificate of exchange shall be executed on behalf of each corporation which shall set forth:

(a) The name of the acquired corporation and the name of the acquiring corporation;

(b) The plan of exchange;

(c) The dates of the approval of the plan of exchange by the boards of directors of each corporation;

(d) The date of the approval of shareholders of the acquired corporation and, if necessary, the acquiring corporation;

(e) As to the acquired corporation whose shareholders are entitled to vote: the number of shares entitled to vote thereon, and if the shares of any class or series are entitled to vote thereon as a class, the designation and number of shares entitled to vote thereon of each said class or series; the number of shares voted for and against the plan respectively, and, if the shares of any class are entitled to vote as a class, the number of shares of each class or series voted for and against the plan, respectively;

(f) That the plan of exchange was approved by the boards of directors of each corporation; and

(g) If the exchange is to be effective at a time subsequent to the date of filing with the Secretary of State, the date when the exchange is to be effective, which date may be no more than 90 days after the filing of the certificate.

(6) The certificate of exchange shall be filed in the office of the Secretary of State and the exchange shall become effective upon the date of the filing or at a later time, not to exceed 90 days after the date of filing, as may be set forth in the certificate.

(7) Upon the effective date of the exchange, the terms of the plan of exchange shall automatically become effective. Without limiting the foregoing, upon the effective date all of the outstanding shares of the acquired corporation, which the plan of exchange provides shall be acquired, automatically shall become the property of the acquiring corporation; share certificates which formerly evidenced the acquired shares shall only evidence the right of the holder thereof to receive the consideration provided for in the plan. The acquiring corporation may condition the payment of the consideration provided for in the plan upon the surrender of the share certificate evidencing the acquired shares.

(8) Any shareholder of an acquired corporation whose shares are acquired pursuant to the plan of exchange shall have all of the rights of a dissenting shareholder under Chapter 11 of this act to the extent the shareholder would have those rights if the plan of exchange were treated as a merger under paragraph 14A:11-1(1)(a).

(added) 1988,c.94,s.63.



Section 14A:10-14 - Merger Or Consolidation Of Domestic Corporation With Other Entities; Manner.

14A:10-14 Merger or consolidation of domestic corporation with other entities; manner.

30. (1) A domestic corporation may merge or consolidate with one or more other business entities in the following manner:

(a)Each domestic corporation shall comply with the provisions of chapter 10 of Title 14A of the New Jersey Statutes with respect to the merger or consolidation of domestic corporations and each other business entity shall comply with the applicable provisions of the laws of the jurisdiction under which it is organized.

(b)The certificate of merger or consolidation required by N.J.S.14A:10-4.1 shall be executed on behalf of each domestic corporation and each other business entity and, in addition to the information required by subsection (1) of N.J.S.14A:10-4.1, shall set forth that the applicable provisions of the laws of the jurisdiction under which each other business entity was organized have been, or upon compliance with filing and recording requirements will have been, complied with.

(c)If the surviving business entity or new business entity meets the definition of "other business entity" pursuant to subsection (q) of N.J.S.14A:1-2.1, and is organized under the laws of another jurisdiction and is to transact business in this State, it shall comply with the laws of this State applicable to that other business entity, and, whether or not it is to transact business in this State, the certificate of merger or consolidation required by N.J.S.14A:10-4.1 shall, in addition to other required information, set forth:

(i)an agreement by that other business entity that it may be served with process in this State in any proceeding for the enforcement of any obligation of any domestic corporation or any other business entity, previously amenable to suit in this State, which is a party to such merger or consolidation, and in any proceeding for the enforcement of the rights of a dissenting shareholder of any such domestic corporation against the surviving or new corporation;

(ii)an irrevocable appointment by that other business entity of the Secretary of State of this State as its agent to accept service of process in any such proceeding, and the post office address, within or without this State, to which the Secretary of State shall mail a copy of the process in such proceeding; and

(iii) an agreement by that other business entity that it will promptly pay to the dissenting shareholders of any such domestic corporation the amount, if any, to which they shall be entitled under the provisions of chapter 11 of Title 14A of the New Jersey Statutes with respect to the rights of dissenting shareholders.

(2)The provisions of subsection (4) of N.J.S.14A:10-3 shall apply to a merger in which the surviving corporation is a domestic corporation.

(3)If the surviving or new corporation is a domestic corporation, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations. If the surviving or new corporation is any other business entity, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations except insofar as provided otherwise in the laws under which such other business entity is organized.

L.1995, c.279, s.30; amended 2009, c.158, s.2.



Section 14A:10A-1 - Short Title

14A:10A-1. Short title
This act shall be known and may be cited as the "New Jersey Shareholders' Protection Act." The requirements of this act shall be in addition to the requirements of applicable law, including Title 14A of the New Jersey Statutes and any additional requirements contained in the certificate of incorporation or bylaws of a resident domestic corporation with respect to business combinations as defined herein.

L. 1986, c. 74, s. 1.



Section 14A:10A-2 - Findings, Declarations

14A:10A-2. Findings, declarations
The Legislature hereby finds and declares it to be the public policy of this State, the following:

a. Resident domestic corporations, as defined in this act, encompass, represent and affect, through their ongoing business operations, a variety of constituencies, including New Jersey shareholders, employees, customers, suppliers and local communities and their economies whose welfare is vital to the State's interests.

b. In order to promote such welfare, the regulation of the internal affairs of resident domestic corporations as reflected in the laws of this State governing business corporations should allow for the stable, long-term growth of resident domestic corporations.

c. Takeovers of public corporations financed largely through debt to be repaid in the short term by the sale of substantial assets of the target corporation, in other states, have impaired local employment conditions and disrupted local commercial activity. These takeovers prevent shareholders from realizing the full value of their holdings through forced mergers and other coercive devices. The threat of these takeovers also deprives shareholders of value by forcing the adoption of short-term business strategies as well as defensive tactics which may not be in the public interest.

L. 1986, c. 74, s. 2.



Section 14A:10A-3 - Definitions.

14A:10A-3 Definitions.

3.As used in this act:

a."Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person.

b."Announcement date," when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for that business combination.

c."Associate," when used to indicate a relationship with any person, means (1) any corporation or organization of which that person is an officer or partner or is, directly or indirectly, the beneficial owner of 10% or more of any class of voting stock, (2) any trust or other estate in which that person has a substantial beneficial interest or as to which that person serves as trustee or in a similar fiduciary capacity, or (3) any relative or spouse of that person, or any relative of that spouse, who has the same home as that person.

d."Beneficial owner," when used with respect to any stock, means a person:

(1)that, individually or with or through any of its affiliates or associates, beneficially owns that stock, directly or indirectly;

(2)that, individually or with or through any of its affiliates or associates, has (a) the right to acquire that stock (whether that right is exercisable immediately or only after the passage of time), pursuant to any agreement, arrangement or understanding (whether or not in writing), or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; provided, however, that a person shall not be deemed the beneficial owner of stock tendered pursuant to a tender or exchange offer made by that person or any of that person's affiliates or associates until that tendered stock is accepted for purchase or exchange; or (b) the right to vote that stock pursuant to any agreement, arrangement or understanding (whether or not in writing); provided, however, that a person shall not be deemed the beneficial owner of any stock under this subparagraph if the agreement, arrangement or understanding to vote that stock (i) arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act, and (ii) is not then reportable on a Schedule 13D under the Exchange Act (or any comparable or successor report); or

(3)that has any agreement, arrangement or understanding (whether or not in writing), for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in subparagraph (b) of paragraph (2) of this subsection), or disposing of that stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, that stock.

e."Business combination," when used in reference to any resident domestic corporation and any interested stockholder of that resident domestic corporation, means:

(1)any merger or consolidation of that resident domestic corporation or any subsidiary of that resident domestic corporation with (a) that interested stockholder or (b) any other corporation (whether or not it is an interested stockholder of that resident domestic corporation) which is, or after a merger or consolidation would be, an affiliate or associate of that interested stockholder;

(2)any sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one transaction or a series of transactions) to or with that interested stockholder or any affiliate or associate of that interested stockholder of assets of that resident domestic corporation or any subsidiary of that resident domestic corporation (a) having an aggregate market value equal to 10% or more of the aggregate market value of all the assets, determined on a consolidated basis, of that resident domestic corporation, (b) having an aggregate market value equal to 10% or more of the aggregate market value of all the outstanding stock of that resident domestic corporation, or (c) representing 10% or more of the earning power or income, determined on a consolidated basis, of that resident domestic corporation;

(3)the issuance or transfer by that resident domestic corporation or any subsidiary of that resident domestic corporation (in one transaction or a series of transactions) of any stock of that resident domestic corporation or any subsidiary of that resident domestic corporation which has an aggregate market value equal to 5% or more of the aggregate market value of all the outstanding stock of that resident domestic corporation to that interested stockholder or any affiliate or associate of that interested stockholder, except pursuant to the exercise of warrants or rights to purchase stock offered, or a dividend or distribution paid or made, pro rata to all stockholders of that resident domestic corporation;

(4)the adoption of any plan or proposal for the liquidation or dissolution of that resident domestic corporation proposed by, on behalf of or pursuant to any agreement, arrangement or understanding (whether or not in writing) with that interested stockholder or any affiliate or associate of that interested stockholder;

(5)any reclassification of securities (including, without limitation, any stock split, stock dividend, or other distribution of stock in respect of stock, or any reverse stock split), or recapitalization of that resident domestic corporation, or any merger or consolidation of that resident domestic corporation with any subsidiary of that resident domestic corporation, or any other transaction (whether or not with, or into, or otherwise involving that interested stockholder), proposed by, on behalf of or pursuant to any agreement, arrangement or understanding (whether or not in writing) with that interested stockholder or any affiliate or associate of that interested stockholder, which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of stock or securities convertible into voting stock of that resident domestic corporation or any subsidiary of that resident domestic corporation which is directly or indirectly owned by that interested stockholder or any affiliate or associate of that interested stockholder, except as a result of immaterial changes due to fractional share adjustments; or

(6)any receipt by that interested stockholder or any affiliate or associate of that interested stockholder of the benefit, directly or indirectly (except proportionately as a stockholder of that resident domestic corporation), of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through that corporation; provided, however, that the term "business combination" shall not be deemed to include the receipt of any of the foregoing benefits by that resident domestic corporation or any of that corporation's affiliates arising from transactions (such as intercompany loans or tax sharing arrangements) between that resident domestic corporation and its affiliates in the ordinary course of business.

f."Common stock" means any stock other than preferred stock.

g."Consummation date," with respect to any business combination, means the date of consummation of that business combination.

h."Control," including the terms "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract, or otherwise. A person's beneficial ownership of 10% or more of the voting power of a corporation's outstanding voting stock shall create a presumption that that person has control of that corporation. Notwithstanding the foregoing in this subsection, a person shall not be deemed to have control of a corporation if that person holds voting power, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of that corporation.

i."Exchange Act" means the "Securities Exchange Act of 1934," 48 Stat. 881 (15 U.S.C. s. 78a et seq.) as the same has been or hereafter may be amended from time to time.

j."Interested stockholder," when used in reference to any resident domestic corporation, means any person (other than that resident domestic corporation or any subsidiary of that resident domestic corporation) that:

(1)is the beneficial owner, directly or indirectly, of 10% or more of the voting power of the outstanding voting stock of that resident domestic corporation; or

(2)is an affiliate or associate of that resident domestic corporation and at any time within the five-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of 10% or more of the voting power of the then outstanding stock of that resident domestic corporation. For the purpose of determining whether a person is an interested stockholder pursuant to this subsection, the number of shares of voting stock of that resident domestic corporation deemed to be outstanding shall include shares deemed to be beneficially owned by the person through application of subsection d. of this section but shall not include any other unissued shares of voting stock of that resident domestic corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

k."Market value," when used in reference to property of any resident domestic corporation, means:

(1)in the case of stock, the highest closing sale price during the 30-day period immediately preceding the date in question of a share of that stock on the composite tape for New York Stock Exchange-listed stocks, or, if that stock is not quoted on that composite tape or if that stock is not listed on that exchange, on the principal United States securities exchange registered under the Exchange Act on which that stock is listed, or, if that stock is not listed on any such exchange, the highest closing bid quotation with respect to a share of that stock during the 30-day period preceding the date in question on the National Association of Securities Dealers, Inc. Automated Quotations System, or any system then in use, or if no such quotations are available, the fair market value on the date in question of a share of that resident domestic stock as determined by the board of directors of that corporation in good faith; and

(2)in the case of property other than cash or stock, the fair market value of that property on the date in question as determined by the board of directors of that resident domestic corporation in good faith.

l."Preferred stock" means any class or series of stock of a resident domestic corporation which under the bylaws or certificate of incorporation of that resident domestic corporation is entitled to receive payment of dividends prior to any payment of dividends on some other class or series of stock, or is entitled in the event of any voluntary liquidation, dissolution or winding up of the resident domestic corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of stock.

m."Resident domestic corporation" means an issuer of voting stock which is organized under the laws of this State, provided, however, that an issuer which did not have its principal executive offices located in this State and did not have significant business operations in this State on the date of enactment of P.L.2013, c.40, may elect not to be a resident domestic corporation and not be governed by P.L.1986, c.74 (C.14A:10A-1 et seq.), by its board of directors adopting an amendment to its bylaws to that effect within 90 days of the date of enactment of P.L.2013, c.40, and which amendment shall not be further amended by the board of directors.

n."Stock" means:

(1)any stock or similar security, any certificate of interest, any participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for stock; and

(2)any security convertible, with or without consideration, into stock, or any warrant, call or other option or privilege of buying stock without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase stock.

o."Stock acquisition date," with respect to any person and any resident domestic corporation, means the date that person first becomes an interested stockholder of that resident domestic corporation.

p."Subsidiary" of any resident domestic corporation means any other corporation of which voting stock having a majority of the votes entitled to be cast is owned, directly or indirectly, by that resident domestic corporation.

q."Voting stock" means shares of capital stock of a corporation entitled to vote generally in the election of directors.

L.1986, c.74, s.3; amended 1987, c.380, s.1; 1989, c.106, s.2; 2013, c.40, s.1.



Section 14A:10A-4 - Five-year Restriction; Exceptions.

14A:10A-4 Five-year restriction; exceptions.

4.Notwithstanding anything to the contrary contained in this act (except section 6 of this act), no resident domestic corporation shall engage in any business combination with any interested stockholder of that resident domestic corporation for a period of five years following that interested stockholder's stock acquisition date unless:

a.that business combination is approved by the board of directors of that resident domestic corporation prior to that interested stockholder's stock acquisition date; or

b.the transaction or series of related transactions which caused the person to become an interested stockholder was approved by the board of directors of that resident domestic corporation prior to that interested stockholder's stock acquisition date and any subsequent business combinations with that interested stockholder are approved by the board of directors of that resident domestic corporation, provided that any such subsequent business combination is approved by (1) the board of directors, or a committee of that board, consisting solely of persons who are not employees, officers, directors, stockholders, affiliates or associates of that interested stockholder, and (2) the affirmative vote of the holders of a majority of the voting stock not beneficially owned by such interested stockholder at a meeting called for such purpose.

L.1986, c.74, s.4; amended 2013, c.40, s.2.



Section 14A:10A-5 - Permissible Business Combinations.

14A:10A-5 Permissible business combinations.

5.In addition to the restriction contained in section 4 of this act, and except as provided in section 6 of this act, no resident domestic corporation shall engage at any time in any business combination with any interested stockholder of that resident domestic corporation other than a business combination specified in any one of subsection a., b., c. or d. of this section (the satisfaction of any one subsection being sufficient):

a.a business combination approved by the board of directors of that resident domestic corporation prior to that interested stockholder's stock acquisition date.

b.a business combination approved by the affirmative vote of the holders of two-thirds of the voting stock not beneficially owned by that interested stockholder at a meeting called for such purpose.

c.a business combination that meets all of the following conditions:

(1)the aggregate amount of the cash and the market value, as of the consummation date, of consideration other than cash to be received per share by holders of outstanding shares of common stock of that resident domestic corporation in that business combination is at least equal to the higher of the following:

(a)the highest per share price (including any brokerage commissions, transfer taxes and soliciting dealers' fees) paid by that interested stockholder for any shares of common stock of the same class or series acquired by it (i) within the five-year period immediately prior to the announcement date with respect to that business combination, or (ii) within the five-year period immediately prior to, or in, the transaction in which that interested stockholder became an interested stockholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which that highest per share acquisition price was paid through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since that earliest date, up to the amount of that interest; and

(b)the market value per share of common stock on the announcement date with respect to that business combination or on that interested stockholder's stock acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since that date, up to the amount of that interest;

(2)the aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of stock, other than common stock, of that resident domestic corporation is at least equal to the highest of the following (whether or not that interested stockholder has previously acquired any shares of that class or series of stock):

(a)the highest per share price (including any brokerage commissions, transfer taxes and soliciting dealers' fees) paid by that interested stockholder for any shares of that class or series of stock acquired by it (i) within the five-year period immediately prior to the announcement date with respect to that business combination, or (ii) within the five-year period immediately prior to, or in, the transaction in which that interested stockholder became an interested stockholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which that highest per share acquisition price was paid through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of that class or series of stock since that earliest date, up to the amount of that interest;

(b)the highest preferential amount per share to which the holders of shares of that class or series of stock are entitled in the event of any liquidation, dissolution or winding up of that resident domestic corporation, plus the aggregate amount of any dividends declared or due as to which those holders are entitled prior to payment of dividends on some other class or series of stock (unless the aggregate amount of those dividends is included in that preferential amount); and

(c)the market value per share of that class or series of stock on the announcement date with respect to that business combination or on that interested stockholder's stock acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of that class or series of stock since that date, up to the amount of that interest;

(3)the consideration to be received by holders of a particular class or series of outstanding stock (including common stock) of that resident domestic corporation in that business combination is in cash or in the same form as the interested stockholder has used to acquire the largest number of shares of that class or series of stock previously acquired by it;

(4)the holders of all outstanding shares of stock of that resident domestic corporation not beneficially owned by that interested stockholder immediately prior to the consummation of that business combination are entitled to receive in that business combination cash or other consideration for those shares in compliance with paragraphs (1), (2) and (3) of this subsection; and

(5)after that interested stockholder's stock acquisition date and prior to the consummation date with respect to that business combination, that interested stockholder has not become the beneficial owner of any additional shares of stock of that resident domestic corporation, except:

(a)as part of the transaction which resulted in that interested stockholder becoming an interested stockholder;

(b)by virtue of proportionate stock splits, stock dividends or other distributions of stock in respect of stock not constituting a business combination under paragraph (5) of subsection e. of section 2 of this act;

(c)through a business combination meeting all of the conditions of paragraph (3) and this paragraph; or

(d)through purchase by that interested stockholder at any price which, if that price had been paid in an otherwise permissible business combination, the announcement date and consummation date of which were the date of that purchase, would have satisfied the requirements of paragraphs (1), (2) and (3) of this subsection.

d.a business combination approved by (1) the board of directors, or a committee of the board of directors, of that resident domestic corporation consisting solely of persons who are not employees, officers, directors, stockholders, affiliates or associates of that interested stockholder prior to the consummation of the business combination; and (2) the affirmative vote of the holders of a majority of the voting stock not beneficially owned by such interested stockholder at a meeting called for such purpose if the transaction or series of related transactions with the interested stockholder which caused the person to become an interested stockholder was approved by the board of directors of the resident domestic corporation prior to the consummation of such transaction or series of related transactions.

L.1986, c.74, s.5; amended 1987, c.380, s.2; 2013, c.40, s.3.



Section 14A:10A-6 - Exemptions.

14A:10A-6 Exemptions.

6. a. Unless the certificate of incorporation provides otherwise, the provisions of this act shall not apply to any business combination of a resident domestic corporation with an interested stockholder if the resident domestic corporation did not have a class of voting stock registered or traded on a national securities exchange or registered with the Securities and Exchange Commission pursuant to section 12(g) of the Exchange Act, 48 Stat. 892 (15 U.S.C. s.78l ) on that interested stockholder's stock acquisition date.

b.Unless the certificate of incorporation provides otherwise, the provisions of this act shall not apply to any business combination with an interested stockholder who was an interested stockholder prior to the effective date of this act unless subsequent thereto that interested stockholder increased his or its interested stockholder's proportion of the voting power of the resident domestic corporation's outstanding voting stock to a proportion in excess of the proportion of voting power that interested stockholder held prior to the effective date of this act.

c.(Deleted by amendment, P.L.1987, c.380.)

d.The provisions of this act shall not apply to any business combination of a resident domestic corporation with an interested stockholder of that corporation which became an interested stockholder inadvertently, if such interested stockholder (1) as soon as practicable divests itself or himself of a sufficient amount of the voting stock of that resident domestic corporation so that he or it no longer is the beneficial owner, directly or indirectly, of 10% or more of the voting power of the outstanding voting stock of that corporation, or a subsidiary of that resident domestic corporation, and (2) would not at any time within the five-year period preceding the announcement date with respect to that business combination have been an interested stockholder but for that inadvertent acquisition.

e.(Deleted by amendment, P.L.1989, c.106.)

f.The provisions of this act shall not apply to any business combination of a resident domestic corporation with an interested stockholder of that corporation which, prior to August 5, 1986, became the beneficial owner of more than 50% of the voting power of the outstanding voting stock of that resident domestic corporation by reason of a purchase of voting stock directly from that resident domestic corporation in a transaction approved by the board of directors of that resident domestic corporation, provided that, at the time of the approval, none of the directors of the resident domestic corporation was an employee, officer, director, shareholder, affiliate or associate of the interested stockholder.

g.The provisions of this act shall not apply to any business combination of a resident domestic corporation with an interested stockholder of that corporation which became an interested stockholder on or after August 5, 1986 and before January 1, 1987.

h.The provisions of P.L.1986, c.74 (C.14A:10A-1 et seq.) shall not apply to any stockholder who was the beneficial owner of 5% or more of the voting power of the outstanding voting stock of that resident domestic corporation on the effective date of P.L.2013, c.40 if the resident domestic corporation did not, on the effective date of P.L.2013, c.40, have its principal executive offices located in this State or significant business operations located in this State.

L.1986, c.74, s.6; amended 1987, c.380, s.3; 1988, c.155; 1989, c.106, s.3; 2013, c.40, s.4.



Section 14A:11-1 - Right Of Shareholder To Dissent.

14A:11-1 Right of shareholder to dissent.

14A:11-1. Right of shareholder to dissent.

(1)Any shareholder of a domestic corporation shall have the right to dissent from any of the following corporate actions

(a)Any plan of merger or consolidation to which the corporation is a party, provided that, unless the certificate of incorporation otherwise provides

(i)a shareholder shall not have the right to dissent from any plan of merger or consolidation with respect to shares

(A)of a class or series which is listed on a national securities exchange or is held of record by not less than 1,000 holders on the record date fixed to determine the shareholders entitled to vote upon the plan of merger or consolidation; or

(B)for which, pursuant to the plan of merger or consolidation, he will receive (x) cash, (y) shares, obligations or other securities which, upon consummation of the merger or consolidation, will either be listed on a national securities exchange or held of record by not less than 1,000 holders, or (z) cash and such securities;

(ii)a shareholder of a surviving corporation shall not have the right to dissent from a plan of merger, if the merger did not require for its approval the vote of such shareholders as provided in section 14A:10-5.1 or in subsection 14A:10-3(4), 14A:10-7(2) or 14A:10-7(4);

(iii) a shareholder of a corporation shall not have the right to dissent from a plan of merger, if the merger did not require, for its approval, the vote of the shareholders as provided in subsection (6) of N.J.S.14A:10-3; or

(b)Any sale, lease, exchange or other disposition of all or substantially all of the assets of a corporation not in the usual or regular course of business as conducted by such corporation, other than a transfer pursuant to subsection (4) of N.J.S.14A:10-11, provided that, unless the certificate of incorporation otherwise provides, the shareholder shall not have the right to dissent

(i)with respect to shares of a class or series which, at the record date fixed to determine the shareholders entitled to vote upon such transaction, is listed on a national securities exchange or is held of record by not less than 1,000 holders; or

(ii)from a transaction pursuant to a plan of dissolution of the corporation which provides for distribution of substantially all of its net assets to shareholders in accordance with their respective interests within one year after the date of such transaction, where such transaction is wholly for

(A)cash; or

(B)shares, obligations or other securities which, upon consummation of the plan of dissolution will either be listed on a national securities exchange or held of record by not less than 1,000 holders; or

(C)cash and such securities; or

(iii) from a sale pursuant to an order of a court having jurisdiction.

(2)Any shareholder of a domestic corporation shall have the right to dissent with respect to any shares owned by him which are to be acquired pursuant to section 14A:10-9.

(3)A shareholder may not dissent as to less than all of the shares owned beneficially by him and with respect to which a right of dissent exists. A nominee or fiduciary may not dissent on behalf of any beneficial owner as to less than all of the shares of such owner with respect to which the right of dissent exists.

(4)A corporation may provide in its certificate of incorporation that holders of all its shares, or of a particular class or series thereof, shall have the right to dissent from specified corporate actions in addition to those enumerated in subsection 14A:11-1(1), in which case the exercise of such right of dissent shall be governed by the provisions of this Chapter.

(5)A shareholder entitled to dissent from a corporate action as enumerated in subsection 14A:11-1(1) or as specified pursuant to a corporation's certificate of incorporation shall not have the right to challenge a corporate action from which a shareholder has a right to dissent, regardless of whether the shareholder actually exercised the right to dissent as to that action, except that a shareholder may challenge a corporate action that was:

(a)not effectuated in accordance with the applicable provisions of this Chapter or the corporation's certificate of incorporation; or

(b)procured as a result of fraud, material misrepresentation, or other deceptive means.

amended 1973, c.366, s.60; 1988, c.94, s.64; 1995, c.279, s.21; 2001, c.193, s.3; 2013, c.41, s.3.



Section 14A:11-2 - Notice Of Dissent; Demand For Payment; Endorsement Of Certificates

14A:11-2. Notice of dissent; demand for payment; endorsement of certificates
(1) Whenever a vote is to be taken, either at a meeting of shareholders or upon written consents in lieu of a meeting pursuant to section 14A:5-6, upon a proposed corporate action from which a shareholder may dissent under section 14A:11-1, any shareholder electing to dissent from such action shall file with the corporation before the taking of the vote of the shareholders on such corporate action, or within the time specified in paragraph 14A:5-6(2)(b) or 14A:5-6(2)(c), as the case may be, if no meeting of shareholders is to be held, a written notice of such dissent stating that he intends to demand payment for his shares if the action is taken.

(2) Within 10 days after the date on which such corporate action takes effect, the corporation, or, in the case of a merger or consolidation, the surviving or new corporation, shall give written notice of the effective date of such corporate action, by certified mail to each shareholder who filed written notice of dissent pursuant to subsection 14A:11-2(1), except any who voted for or consented in writing to the proposed action.

(3) Within 20 days after the mailing of such notice, any shareholder to whom the corporation was required to give such notice and who has filed a written notice of dissent pursuant to this section may make written demand on the corporation, or, in the case of a merger or consolidation, on the surviving or new corporation, for the payment of the fair value of his shares.

(4) Whenever a corporation is to be merged pursuant to section 14A:10-5.1 or subsection 14A:10-7(4) and shareholder approval is not required under subsections 14A:10-5.1(5) and 14A:10-5.1(6), a shareholder who has the right to dissent pursuant to section 14A:11-1 may, not later than 20 days after a copy or summary of the plan of such merger and the statement required by subsection 14A:10-5.1(2) is mailed to such shareholder, make written demand on the corporation or on the surviving corporation, for the payment of the fair value of his shares.

(5) Whenever all the shares, or all the shares of a class or series, are to be acquired by another corporation pursuant to section 14A:10-9, a shareholder of the corporation whose shares are to be acquired may, not later than 20 days after the mailing of notice by the acquiring corporation pursuant to paragraph 14A:10-9(3)(b), make written demand on the acquiring corporation for the payment of the fair value of his shares.

(6) Not later than 20 days after demanding payment for his shares pursuant to this section, the shareholder shall submit the certificate or certificates representing his shares to the corporation upon which such demand has been made for notation thereon that such demand has been made, whereupon such certificate or certificates shall be returned to him. If shares represented by a certificate on which notation has been made shall be transferred, each new certificate issued therefor shall bear similar notation, together with the name of the original dissenting holder of such shares, and a transferee of such shares shall acquire by such transfer no rights in the corporation other than those which the original dissenting shareholder had after making a demand for payment of the fair value thereof.

(7) Every notice or other communication required to be given or made by a corporation to any shareholder pursuant to this Chapter shall inform such shareholder of all dates prior to which action must be taken by such shareholder in order to perfect his rights as a dissenting shareholder under this Chapter.

L.1968, c.350; amended 1973,c.366,s.61; 1988,c.94,s.65.



Section 14A:11-3 - "Dissenting Shareholder" Defined; Date For Determination Of Fair Value

14A:11-3. "Dissenting shareholder" defined; date for determination of fair value
(1) A shareholder who has made demand for the payment of his shares in the manner prescribed by subsection 14A:11-2(3), 14A:11-2(4) or 14A:11-2(5) is hereafter in this Chapter referred to as a "dissenting shareholder."

(2) Upon making such demand, the dissenting shareholder shall cease to have any of the rights of a shareholder except the right to be paid the fair value of his shares and any other rights of a dissenting shareholder under this Chapter.

(3) "Fair value" as used in this Chapter shall be determined

(a) As of the day prior to the day of the meeting of shareholders at which the proposed action was approved or as of the day prior to the day specified by the corporation for the tabulation of consents to such action if no meeting of shareholders was held; or

(b) In the case of a merger pursuant to section 14A:10-5.1 or subsection 14A:10-7(4) in which shareholder approval is not required, as of the day prior to the day on which the board of directors approved the plan of merger; or

(c) In the case of an acquisition of all the shares or all the shares of a class or series by another corporation pursuant to section 14A:10-9, as of the day prior to the day on which the board of directors of the acquiring corporation authorized the acquisition, or, if a shareholder vote was taken pursuant to section 14A:10-12, as of the day provided in paragraph 14A:11-3(3)(a).

In all cases, "fair value" shall exclude any appreciation or depreciation resulting from the proposed action.

L.1968, c.350; amended 1973,c.366,s.62; 1988,c.94,s.66.



Section 14A:11-4 - Termination Of Right Of Shareholder To Be Paid The Fair Value Of His Shares

14A:11-4. Termination of right of shareholder to be paid the fair value of his shares
(1) The right of a dissenting shareholder to be paid the fair value of his shares under this Chapter shall cease if

(a) he has failed to present his certificates for notation as provided by subsection 14A:11-2(6), unless a court having jurisdiction, for good and sufficient cause shown, shall otherwise direct;

(b) his demand for payment is withdrawn with the written consent of the corporation;

(c) the fair value of the shares is not agreed upon as provided in this Chapter and no action for the determination of fair value by the Superior Court is commenced within the time provided in this Chapter;

(d) the Superior Court determines that the shareholder is not entitled to payment for his shares;

(e) the proposed corporate action is abandoned or rescinded; or

(f) a court having jurisdiction permanently enjoins or sets aside the corporate action.

(2) In any case provided for in subsection 14A:11-4(1), the rights of the dissenting shareholder as a shareholder shall be reinstated as of the date of the making of a demand for payment pursuant to subsections 14A:11-2(3), 14A:11-2(4) or 14A:11-2(5) without prejudice to any corporate action which has taken place during the interim period. In such event, he shall be entitled to any intervening preemptive rights and the right to payment of any intervening dividend or other distribution, or, if any such rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the board, the fair value thereof in cash as of the time of such expiration or completion.

L.1968, c.350.



Section 14A:11-5 - Rights Of Dissenting Shareholder

14A:11-5. Rights of dissenting shareholder
(1) A dissenting shareholder may not withdraw his demand for payment of the fair value of his shares without the written consent of the corporation.

(2) The enforcement by a dissenting shareholder of his right to receive payment for his shares shall exclude the enforcement by such dissenting shareholder of any other right to which he might otherwise be entitled by virtue of share ownership, except as provided in subsection 14A:11-4(2) and except that this subsection shall not exclude the right of such dissenting shareholder to bring or maintain an appropriate action to obtain relief on the ground that such corporate action will be or is ultra vires, unlawful or fraudulent as to such dissenting shareholder.

L.1968, c.350.



Section 14A:11-6 - Determination Of Fair Value By Agreement

14A:11-6. Determination of fair value by agreement
(1) Not later than 10 days after the expiration of the period within which shareholders may make written demand to be paid the fair value of their shares, the corporation upon which such demand has been made pursuant to subsections 14A:11-2(3), 14A:11-2(4) or 14A:11-2(5) shall mail to each dissenting shareholder the balance sheet and the surplus statement of the corporation whose shares he holds, as of the latest available date which shall not be earlier than 12 months prior to the making of such offer and a profit and loss statement or statements for not less than a 12-month period ended on the date of such balance sheet or, if the corporation was not in existence for such 12-month period, for the portion thereof during which it was in existence. The corporation may accompany such mailing with a written offer to pay each dissenting shareholder for his shares at a specified price deemed by such corporation to be the fair value thereof. Such offer shall be made at the same price per share to all dissenting shareholders of the same class, or, if divided into series, of the same series.

(2) If, not later than 30 days after the expiration of the 10-day period limited by subsection 14A:11-6(1), the fair value of the shares is agreed upon between any dissenting shareholder and the corporation, payment therefor shall be made upon surrender of the certificate or certificates representing such shares.

L.1968, c.350; amended by L.1973, c. 366, s. 63, eff. May 1, 1974.



Section 14A:11-7 - Procedure On Failure To Agree Upon Fair Value; Commencement Of Action To Determine Fair Value

14A:11-7. Procedure on failure to agree upon fair value; commencement of action to determine fair value
(1) If the fair value of the shares is not agreed upon within the 30-day period limited by subsection 14A:11-6(2), the dissenting shareholder may serve upon the corporation upon which such demand has been made pursuant to subsections 14A:11-2(3), 14A:11-2(4) or 14A:11-2(5) a written demand that it commence an action in the Superior Court for the determination of the fair value of the shares. Such demand shall be served not later than 30 days after the expiration of the 30-day period so limited and such action shall be commenced by the corporation not later than 30 days after receipt by the corporation of such demand, but nothing herein shall prevent the corporation from commencing such action at any earlier time.

(2) If a corporation fails to commence the action as provided in subsection 14A:11-7(1), a dissenting shareholder may do so in the name of the corporation, not later than 60 days after the expiration of the time limited by subsection 14A:11-7(1) in which the corporation may commence such an action.

L.1968, c.350.



Section 14A:11-8 - Action To Determine Fair Value; Jurisdiction Of Court; Appointment Of Appraiser

14A:11-8. Action to determine fair value; jurisdiction of court; appointment of appraiser
In any action to determine the fair value of shares pursuant to this Chapter:

(a) The Superior Court shall have jurisdiction and may proceed in the action in a summary manner or otherwise;

(b) All dissenting shareholders, wherever residing, except those who have agreed with the corporation upon the price to be paid for their shares, shall be made parties thereto as an action against their shares quasi in rem;

(c) The court in its discretion may appoint an appraiser to receive evidence and report to the court on the question of fair value, who shall have such power and authority as shall be specified in the order of his appointment; and

(d) The court shall render judgment against the corporation and in favor of each shareholder who is a party to the action for the amount of the fair value of his shares.

L.1968, c.350.



Section 14A:11-9 - Judgment In Action To Determine Fair Value

14A:11-9. Judgment in action to determine fair value
(1) A judgment for the payment of the fair value of shares shall be payable upon surrender to the corporation of the certificate or certificates representing such shares.

(2) The judgment shall include an allowance for interest at such rate as the court finds to be equitable, from the date of the dissenting shareholder's demand for payment under subsections 14A:11-2(3), 14A:11-2(4) or 14A:11-2(5) to the day of payment. If the court finds that the refusal of any dissenting shareholder to accept any offer of payment, made by the corporation under section 14A:11-6, was arbitrary, vexatious or otherwise not in good faith, no interest shall be allowed to him.

L.1968, c.350.



Section 14A:11-10 - Costs And Expenses Of Action

14A:11-10. Costs and expenses of action
The costs and expenses of bringing an action pursuant to section 14A:11-8 shall be determined by the court and shall be apportioned and assessed as the court may find equitable upon the parties or any of them. Such expenses shall include reasonable compensation for and reasonable expenses of the appraiser, if any, but shall exclude the fees and expenses of counsel for and experts employed by any party; but if the court finds that the offer of payment made by the corporation under section 14A:11-6 was not made in good faith, or if no such offer was made, the court in its discretion may award to any dissenting shareholder who is a party to the action reasonable fees and expenses of his counsel and of any experts employed by the dissenting shareholder.

L.1968, c.350.



Section 14A:11-11 - Disposition Of Shares Acquired By Corporation

14A:11-11.Disposition of shares acquired by corporation
14A:11-11. Disposition of shares acquired by corporation.

(1) The shares of a dissenting shareholder in a transaction described in subsection 14A:11-1(1) shall become reacquired by the corporation which issued them or by the surviving corporation, as the case may be, upon the payment of the fair value of shares.

(2) (Deleted by amendment, P.L.1995, c.279.)

(3) In an acquisition of shares pursuant to section 14A:10-9 or section 14A:10-13, the shares of a dissenting shareholder shall become the property of the acquiring corporation upon the payment by the acquiring corporation of the fair value of such shares. Such payment may be made, with the consent of the acquiring corporation, by the corporation which issued the shares, in which case the shares so paid for shall become reacquired by the corporation which issued them and shall be cancelled.

L.1968, c.350; amended 1995,c.279,s.17.



Section 14A:12-1 - Methods Of Dissolution

14A:12-1. Methods of dissolution
(1) A corporation may be dissolved in any one of the following ways

(a) By the filing of a certificate of dissolution pursuant to section 14A:12-5.1 upon expiration of any period of duration stated in the corporation's certificate of incorporation;

(b) By action of the incorporators or directors pursuant to section 14A:12-2;

(c) By action of the shareholders pursuant to section 14A:12-3;

(d) By action of the board and the shareholders pursuant to section 14A:12-4;

(e) By action of a shareholder or shareholders pursuant to section 14A:12-5;

(f) By a judgment of the Superior Court in an action brought pursuant to section 14A:12-6 or 14A:12-7, or otherwise;

(g) Automatically by a proclamation of the Secretary of State repealing or revoking a certificate of incorporation for nonpayment of taxes or for failure to file annual reports;

(h) By action of a corporation without assets pursuant to section 14A:12-4.1.

(2) A corporation which has been dissolved in a proceeding pursuant to section 14A:12-6 or 14A:12-7, or which has been dissolved, or whose charter has been forfeited or revoked, for a cause or by a method not mentioned in this section, shall be subject to all the provisions of this Chapter and of Chapter 14, to the extent that such provisions are compatible with a court directed dissolution, or with the statute or common-law proceeding pursuant to which such dissolution, forfeiture or revocation is effected.

L.1968, c.350; amended 1973,c.366,s.64; 1988,c.94,s.67.



Section 14A:12-2 - Dissolution Before Commencing Business

14A:12-2. Dissolution before commencing business
(1) A corporation may be dissolved by action of its incorporators when there has been no organization meeting of the board, or by the board if there has been an organization meeting, provided that the corporation

(a) Has not commenced business;

(b) Has not issued any shares;

(c) Has no debts or other liabilities; and

(d) Has received no payments on subscriptions for its shares, or, if it has received such payments, has returned them to those entitled thereto, less any part thereof disbursed for expenses.

(2) The dissolution of such a corporation shall be effected in the following manner: the sole incorporator or director, if there is only one, or both incorporators or directors, if there are only two, or a majority of the incorporators or directors, if there are more than two, shall execute and file in the office of the Secretary of State a certificate of dissolution stating

(a) The name of the corporation;

(b) The name of the registered agent of the corporation;

(c) The location of the registered office of the corporation;

(d) The names of the incorporations and directors constituting the first board;

(e) That the corporation has not commenced business and has issued no shares, and has no debts or other liabilities;

(f) That the corporation has received no payments or subscriptions to its shares, or, if it has received such payments, that it has returned them to those entitled thereto, less any part thereof disbursed for expenses; and

(g) That the sole incorporator or director, if there is only one, or both incorporators or directors, if there are only two, or a majority of the incorporators or directors, if there are more than two, has or have elected that the corporation be dissolved.

(3) Notwithstanding the provisions of sections 14A:2-2 and 14A:15-2 and section 3 of P.L.1973, c. 367 (C. 54:50-14),

(a) The Secretary of State shall accept for filing a certificate of dissolution pursuant to the provisions of this section

(i) Without payment of any filing fee; and

(ii) Without the filing with him of the certificate of the Director of the Division of Taxation evidencing the payment, or provision for the payment, by the corporation of taxes, fees, penalties, and interest; and

(b) The name of the corporation shall be available immediately for corporate use upon the filing of a certificate of dissolution pursuant to the provisions of this section.

L.1968, c.350; amended by L.1973, c. 366, s. 65, eff. May 1, 1974; L.1979, c. 86, s. 4, eff. May 15, 1979.



Section 14A:12-3 - Dissolution Without A Meeting Of Shareholders

14A:12-3.Dissolution without a meeting of shareholders
14A:12-3. Dissolution without a meeting of shareholders.

A corporation may be dissolved by the consent of all its shareholders entitled to vote thereon. Notice of dissolution pursuant to this section shall be provided to all shareholders not entitled to vote thereon, not less than 10 nor more than 60 days before the filing of the certificate of dissolution, in the manner provided in this act for the giving of notice of meetings of shareholders. To effect such dissolution, all shareholders entitled to vote thereon shall sign and file in the office of the Secretary of State a certificate of dissolution which shall state

(a) the name of the corporation;

(b) the name of the registered agent of the corporation;

(c) the location of the registered office of the corporation;

(d) the names of its directors and officers;

(e) that the corporation is dissolved; and

(f) that the certificate has been signed in person or by proxy by all the shareholders of the corporation entitled to vote thereon.

L.1968, c.350; amended 1995,c.279,s.18.



Section 14A:12-4 - Dissolution Pursuant To Action Of Board And Shareholders

14A:12-4.Dissolution pursuant to action of board and shareholders
14A:12-4. Dissolution pursuant to action of board and shareholders.

(1) A corporation may be dissolved by action of its board and its shareholders as provided in this section.

(2) The board shall recommend that the corporation be dissolved, and direct that the question of dissolution be submitted to a vote at a meeting of shareholders.

(3) Written notice of the meeting shall be given not less than 10 nor more than 60 days before the meeting to each shareholder of record whether or not entitled to vote at such meeting in the manner provided in this act for the giving of notice of meetings of shareholders.

(4) At such meeting, a vote of the shareholders shall be taken on the proposed dissolution. Such dissolution shall be approved upon receiving the affirmative vote of a majority of the votes cast by the holders of shares of the corporation entitled to vote thereon, and, in addition, if any class or series is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote; except that, in the case of a corporation organized prior to the effective date of this act, the proposed dissolution shall be approved upon receiving the affirmative vote of two-thirds of the votes so cast. The voting requirements of this section shall be subject to such greater requirements as may be provided in the certificate of incorporation.

(5) Subject to the provisions of section 14A:5-12, a corporation organized prior to January 1, 1969 may adopt the majority voting requirements prescribed in subsection 14A:12-4(4) by an amendment of its certificate of incorporation adopted by the affirmative vote of two-thirds of the votes cast by the holders of shares entitled to vote thereon.

(6) If dissolution is approved as provided in this section, a certificate of dissolution shall be executed on behalf of the corporation and shall be filed in the office of the Secretary of State. The certificate shall set forth

(a) the name of the corporation;

(b) the name of the registered agent of the corporation;

(c) the location of the registered office of the corporation;

(d) the names of the corporation's directors and officers;

(e) the text of the board resolution authorizing the dissolution;

(f) the date and place of the meeting of shareholders called to vote upon the dissolution;

(g) the number of outstanding shares of the corporation entitled to vote on the dissolution, and, if the shares of any class or series are entitled to vote as a class, the designation and number of outstanding shares of each such class and series; and

(h) the number of shares represented at the meeting, the number of shares voted for and voted against the dissolution, and, if the shares of any class or series are entitled to vote as a class, the number of shares of each such class and series voted for and voted against the dissolution.

L.1968, c.350; amended 1995,c.279,s.19.



Section 14A:12-4.1 - Dissolution Of Corporations Without Assets

14A:12-4.1. Dissolution of corporations without assets
(1) A corporation which has ceased doing business and does not intend to recommence doing business may be dissolved by action of its board and shareholders or, as set forth in this section, by a corporate officer, if the corporation

(a) Has no assets;

(b) Has ceased doing business and does not intend to recommence doing business; and

(c) Has not made any distributions of cash or property to its shareholders within the last 24 months and does not intend to make any distribution following its dissolution.

(2) The dissolution of a corporation may be authorized by the shareholders without a meeting as provided in section 14A:12-3, by action of the board and the shareholders as provided in section 14A:12-4 or by action of a corporate officer as provided below. The dissolution may be authorized by a corporate officer if the officer has given 30 days' prior written notice of his intention to dissolve the corporation by mail or personal service to all known directors and shareholders at their last known address and no director or shareholder has objected to the proposed dissolution. The dissolution shall be effected by filing with the Secretary of State a certificate of dissolution executed on behalf of the corporation by all of the shareholders or any officer of the corporation setting forth the following:

(a) The name of the corporation;

(b) The name and address of the shareholders executing the certificate, or the name, address and title of the officer executing the certificate;

(c) That the corporation has no assets, has ceased doing business and does not intend to recommence doing business, and has not made any distributions of cash or property to its shareholders within the last 24 months and does not intend to make any distribution following its dissolution;

(d) That (i) the shareholders have authorized the dissolution by signing the certificate of dissolution in person or by proxy, or (ii) the board and the shareholders have authorized the dissolution as provided in section 14A:12-4, or (iii) 30 days' prior written notice of the dissolution has been mailed to or personally served upon all known directors and shareholders at their last known addresses and no one of them has objected to the dissolution; and

(e) That the shareholders executing the certificate believe, or the officer executing the certificate believes, that all of the statements in the certificate are true under penalty of perjury.

(3) Notwithstanding the provisions of sections 14A:2-2 and 14A:15-2, and section 3 of P.L. 1973, c. 367 (C. 54:50-14) or any other provisions of law,

(a) The Secretary of State shall accept for filing a certificate of dissolution pursuant to the provisions of this section

(i) without payment of any filing fee; and



(ii) without the filing with the Secretary of

State of the certificate of the Director of the

Division of Taxation evidencing the payment, or

provision for the payment, by the corporation of

taxes, fees, penalties, and interest; and



(b) The name of the corporation shall be available immediately for corporate use upon the filing of a certificate of dissolution pursuant to the provisions of this section.

(added) 1988,c.94,s.68.



Section 14A:12-5 - Dissolution Pursuant To Provision In Certificate Of Incorporation

14A:12-5. Dissolution pursuant to provision in certificate of incorporation
(1) The certificate of incorporation may provide that any shareholder, or any specified number of shareholders, or the holders of any specified number or proportion of shares, or of any specified number or proportion of shares of any class or series, may effect the dissolution of the corporation at will or upon the occurrence of a specified event. In such a case, dissolution of the corporation may be effected by the filing of a certificate of dissolution in the office of the Secretary of State, signed, as the certificate of incorporation may provide, by a single shareholder, or the specified number of shareholders, or the holders of any specified number or proportion of shares, or of any specified number or proportion of shares of any class or series. The certificate of dissolution shall state the name of the corporation, the location of its registered office and the name of its registered agent. It shall also state that the corporation is dissolved; that the dissolution is effected pursuant to a provision of the certificate of incorporation; and that the certificate is executed and filed by the person or persons authorized by the certificate of incorporation.

(2) An amendment of the certificate of incorporation which adds a provision authorized by this section, or which amends or deletes such a provision, shall be authorized at a meeting of shareholders by a vote of all outstanding shares, or by such lesser vote, but not less than the vote set forth in paragraph 14A:9-2(4)(c), as may be specifically provided for in the certificate of incorporation for such amendment.

(3) If the certificate of incorporation of any corporation contains a provision authorized by this section, the fact that such provision exists shall be noted conspicuously on the face or back of every certificate for shares issued by such corporation, and each holder of such certificates shall conclusively be deemed to have taken delivery with notice of such provision. A provision authorized by this subsection shall become invalid if, subsequent to the adoption of such provision, shares are transferred or issued to any person who takes delivery of the share certificate without notice thereof, unless such person consents in writing to such provision.

L.1968, c.350.



Section 14A:12-5.1 - Dissolution Upon Expiration Of Period Of Duration

14A:12-5.1. Dissolution upon expiration of period of duration
(1) A corporation shall not be dissolved when the period of duration stated in its certificate of incorporation expires until a certificate of dissolution executed on its behalf has been filed in the office of the Secretary of State. Upon written demand to the corporation by any shareholder, a corporation whose duration has expired shall, within 60 days of such demand, file a certificate of dissolution in the office of the Secretary of State unless within such time it amends its certificate of incorporation to extend its duration, as provided in section 14A:9-1(2)(c).

(2) A certificate of dissolution filed pursuant to this section shall set forth

(a) the name of the corporation;

(b) the name of the registered agent of the corporation;

(c) the location of the registered office of the corporation;

(d) the names of the corporation's directors and officers; and

(e) the fact that the corporation is dissolved because of expiration of the period of duration stated in its certificate of incorporation.

L.1973, c. 366, s. 66, eff. May 1, 1974.



Section 14A:12-6 - Dissolution In Action Brought By The Attorney General

14A:12-6. Dissolution in action brought by the Attorney General
(1) The Attorney General may bring an action in the Superior Court for the dissolution of a corporation upon the ground that the corporation

(a) has procured its organization through fraud;

(b) has repeatedly exceeded the authority conferred upon it by law; or

(c) has repeatedly conducted its business in an unlawful manner.

(2) The Superior Court may proceed in such action in a summary manner or otherwise.

(3) The enumeration in subsection 14A:12-6(1) of grounds for dissolution shall not exclude any other statutory or common law action by the Attorney General for the dissolution of a corporation or the revocation or forfeiture of its corporate franchises.

L.1968, c.350.



Section 14A:12-7 - Involuntary Dissolution; Other Remedies

14A:12-7. Involuntary dissolution; other remedies
(1) The Superior Court, in an action brought under this section, may appoint a custodian, appoint a provisional director, order a sale of the corporation's stock as provided below, or enter a judgment dissolving the corporation, upon proof that

(a) The shareholders of the corporation are so divided in voting power that, for a period which includes the time when two consecutive annual meetings were or should have been held, they have failed to elect successors to directors whose terms have expired or would have expired upon the election and qualification of their successors; or

(b) The directors of the corporation, or the person or persons having the management authority otherwise in the board, if a provision in the corporation's certificate of incorporation contemplated by subsection 14A:5-21(2) is in effect, are unable to effect action on one or more substantial matters respecting the management of the corporation's affairs; or

(c) In the case of a corporation having 25 or less shareholders, the directors or those in control have acted fraudulently or illegally, mismanaged the corporation, or abused their authority as officers or directors or have acted oppressively or unfairly toward one or more minority shareholders in their capacities as shareholders, directors, officers, or employees.

(2) An action may be brought under this section by one or more directors or by one or more shareholders. In such action, in the case of appointment of a custodian or a provisional director, the court may proceed in a summary manner or otherwise.

(3) One or more provisional directors may be appointed if it appears to the court that such an appointment may be in the best interests of the corporation and its shareholders, notwithstanding any provisions in the corporation's by-laws, certificate of incorporation, or any resolutions adopted by the board or shareholders. A provisional director shall have all the rights and powers of a duly elected director of the corporation, including the right to notice of and to vote at meetings of directors, until such time as he shall be removed by order of the court or, unless otherwise ordered by the court, by a vote or written consent of a majority of the votes entitled to be cast by the holders of shares entitled to vote to elect directors.

(4) A custodian may be appointed if it appears to the court that such an appointment may be in the best interests of the corporation and its shareholders, notwithstanding any provisions in the corporation's by-laws, certificate of incorporation, or any resolutions adopted by the shareholders or the board. Subject to any limitations which the court imposes, a custodian shall be entitled to exercise all of the powers of the corporation's board and officers to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors, until such time as he shall be removed by order of the court or, unless otherwise ordered by the court, by the vote or written consent of a majority of the votes entitled to be cast by the holders of shares entitled to vote to elect directors. Such powers may be exercised directly or through, or in conjunction with, the corporation's board or officers, in the discretion of the custodian or as the court may order. If so provided in the order appointing him, a custodian shall have the fact-determining powers of a receiver as provided in subsections 14A:14-5 (e) and (f).

(5) Any custodian or provisional director shall be an impartial person who is neither a shareholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation.

(6) Any custodian or provisional director shall report from time to time to the court concerning the matter complained of, or the status of the deadlock, if any, and of the status of the corporation's business, as the court shall direct. In addition, he shall submit to the court, if so directed, his recommendations as to the appropriate disposition of the action. If, after the appointment of a custodian or provisional director, the court determines that a judgment of dissolution is in the best interests of the shareholders of the corporation, such a judgment shall be entered. The court may continue any custodian or provisional director in such office subsequent to the entry of a judgment of dissolution and until such time as the affairs of the corporation are wound up, or it may appoint such person or another as receiver, as provided in section 14A:12-15.

(7) In any proceeding under this section, the court shall allow reasonable compensation to the custodian or provisional director for his services and reimbursement or direct payment of his reasonable costs and expenses which amounts shall be paid by the corporation.

(8) Upon motion of the corporation or any shareholder who is a party to the proceeding, the court may order the sale of all shares of the corporation's stock held by any other shareholder who is a party to the proceeding to either the corporation or the moving shareholder or shareholders, whichever is specified in the motion, if the court determines in its discretion that such an order would be fair and equitable to all parties under all of the circumstances of the case.

(a) The purchase price of any shares so sold shall be their fair value as of the date of the commencement of the action or such earlier or later date deemed equitable by the court, plus or minus any adjustments deemed equitable by the court if the action was brought in whole or in part under paragraph 14A:12-7(1)(c).

(b) Within five days after the entry of any such order, the corporation shall provide each selling shareholder with the information it is required to provide a dissenting shareholder under section 14A:11-6, and within 10 days after entry of the order the purchasing party shall make a written offer to purchase at a price deemed by the purchasing party to be the fair value of the shares.

(c) If the parties are unable to agree on fair value within 40 days of entry of the order, the court shall make the determination of the fair value, and the provisions of sections 14A:11-8 through 14A:11-11 shall be followed insofar as they are applicable.

(d) Interest may be allowed at the rate and from the date determined by the court to be equitable, and if the court finds that the refusal of the shareholder to accept any offer of payment was arbitrary, vexatious, or otherwise not in good faith, no interest shall be allowed. If the court finds that the action was maintainable under paragraph 14A:12-7(1)(c), the court in its discretion may award to the selling shareholder or shareholders reasonable fees and expenses of counsel and of any experts, including accountants, employed by them.

(e) The purchase price shall be paid by the delivery of cash, notes, or other property, or any combination thereof within 30 days after the court has determined the fair value of the shares. The court shall, in its discretion, determine the method of payment of the purchase price. Whenever practicable, the purchase price shall be paid entirely in cash. If the court determines that an all cash payment is not practicable, it shall determine the amount of the cash payment, the kind and amount of any property, whether any note shall be secured, and other appropriate terms, including the interest rate of any note.

(f) Upon entry of an order for the sale of shares under this subsection, and provided the corporation or the moving shareholders post a bond in adequate amount with sufficient sureties or otherwise satisfy the court that the full purchase price of the shares, plus whatever additional costs, expenses, and fees as may be awarded, will be paid when due and payable, the selling shareholders shall no longer have any rights or status as shareholders, officers, or directors, except the right to receive the fair value of their shares plus whatever other amounts as may be awarded. In such event, the court may remove any custodian or provisional director who may have been appointed.

(9) In determining whether to enter a judgment of dissolution in an action brought under this section, the court shall take into consideration whether the corporation is operating profitably and in the best interests of its shareholders, but shall not deny entry of such a judgment solely on that ground.

(10) If the court determines that any party to an action brought under this section has acted arbitrarily, vexatiously, or otherwise not in good faith, it may in its discretion award reasonable expenses, including counsel fees incurred in connection with the action, to the injured party or parties.

L.1968, c.350; amended 1973,c.366,s.67; 1988,c.94,s.69.



Section 14A:12-8 - Effective Time Of Dissolution

14A:12-8.Effective time of dissolution
14A:12-8. Effective time of dissolution.

A corporation is dissolved

(a) when the period of duration stated in the corporation's certificate of incorporation expires and the corporation files a certificate of dissolution in the office of the Secretary of State pursuant to section 14A:12-5.1; or

(b) upon the proclamation of the Secretary of State issued pursuant to section 54:11-2 of the Revised Statutes; or

(c) when a certificate of dissolution is filed in the office of the Secretary of State pursuant to section 14A:12-2, 14A:12-3, 14A:12-4 or 14A:12-5, except when a later time not to exceed 90 days after the date of filing is specified in the certificate of dissolution; or

(d) when a judgment of forfeiture of corporate franchises or of dissolution is entered by a court of competent jurisdiction.

L.1968, c.350; amended 1973,c.366,s.68; 1995,c.279,s.20.



Section 14A:12-9 - Effect Of Dissolution

14A:12-9. Effect of dissolution
(1) Except as a court may otherwise direct, a dissolved corporation shall continue its corporate existence but shall carry on no business except for the purpose of winding up its affairs by

(a) collecting its assets;

(b) conveying for cash or upon deferred payments, with or without security, such of its assets as are not to be distributed in kind to its shareholders;

(c) paying, satisfying and discharging its debts and other liabilities; and

(d) doing all other acts required to liquidate its business and affairs.

(2) Subject to the provisions of subsection 14A:12-9(1), and except as otherwise provided by court order, the corporation, its officers, directors and shareholders shall continue to function in the same manner as if dissolution had not occurred. In particular, and without limiting the generality of the foregoing,

(a) the directors of the corporation shall not be deemed to be trustees of its assets and shall be held to no greater standard of conduct than that prescribed by section 14A:6-14;

(b) title to the corporation's assets shall remain in the corporation until transferred by it in the corporate name;

(c) the dissolution shall not change quorum or voting requirements for the board or shareholders, nor shall it alter provisions regarding election, appointment, resignation or removal of, or filling vacancies among, directors or officers, or provisions regarding amendment or repeal of by-laws or adoption of new by-laws;

(d) shares may be transferred until the record date of the final liquidating distribution or dividend to shareholders;

(e) the corporation may sue and be sued in its corporate name and process may issue by and against the corporation in the same manner as if dissolution had not occurred;

(f) no action brought against any corporation prior to its dissolution shall abate by reason of such dissolution.

(3) The right of the corporation to sell its assets and the right of a shareholder to dissent from such sale shall be governed by Chapters 10 and 11 in the same manner as if dissolution had not occurred.

(4) A dissolved corporation may condition the payment to its shareholders

(a) of any partial liquidating distribution or dividend on the surrender to it of the share certificates on which the distribution or dividend is to be paid for endorsement to reflect such payment; or

(b) of the final liquidating distribution or dividend on the surrender to it for cancellation of the share certificates on which the distribution or dividend is to be paid.

L.1968, c.350; amended by L.1973, c. 366, s. 69, eff. May 1, 1974.



Section 14A:12-10 - Revocation Of Dissolution Proceedings

14A:12-10. Revocation of dissolution proceedings
(1) Dissolution proceedings commenced pursuant to sections 14A:12-3, 14A:12-4 or 14A:12-5 may be revoked at any time within 60 days after the effective time of dissolution, as determined pursuant to section 14A:12-8, provided that no distribution of corporate assets has been made to the shareholders and no proceeding pursuant to section 14A:12-15 is pending, by filing in the office of the Secretary of State a certificate of revocation signed, in person or by proxy, by all of the shareholders, stating that revocation is effective pursuant to subsection 14A:12-10(1) and that all the shareholders of the corporation have signed the certificate, in person or by proxy.

(2) Dissolution proceedings commenced pursuant to sections 14A:12-3 or 14A:12-4 may also be revoked at any time within 60 days after the effective time of dissolution, as determined pursuant to section 14A:12-8, provided that no distribution of corporate assets has been made to the shareholders and no proceeding pursuant to section 14A:12-15 is pending, in the following manner:

(a) The board of directors shall call a meeting of shareholders to vote upon the question of revocation of the dissolution proceedings. In connection with such meeting, the shareholders shall be given the same notice, and the revocation shall be approved by the same vote, as that required by section 14A:12-4 for the approval of dissolution.

(b) A certificate of revocation, stating

(i) that dissolution is revoked pursuant to subsection 14A:12-10(2), and

(ii) the matters required by subsection 14A:12-4(6)

shall be executed on behalf of the corporation and shall be filed in the office of the Secretary of State.

L.1968, c.350; amended by L.1969, c. 102, s. 14.



Section 14A:12-11 - Effect Of Revocation Of Dissolution

14A:12-11. Effect of revocation of dissolution
(1) Upon the filing of a certificate of revocation of dissolution proceedings as authorized by this act, the revocation of dissolution proceedings shall become effective, and the corporation may, subject to the provisions of subsection 14A:12-11(2), again carry on its business in the same manner as if dissolution proceedings had never been commenced. The corporation shall be liable for all taxes payable under the "Corporation Business Tax Act (1945)" (P.L.1945, c. 162), as amended and supplemented, or under the "Financial Business Tax Law (1946)" (P.L.1946, c. 174), as amended and supplemented, as though dissolution of the corporation had not occurred.

(2) If, pursuant to subsection 14A:2-2(3), a dissolved corporation has filed a written consent to the adoption of its name or a confusingly similar name by another, the subsequent revocation of dissolution proceedings pursuant to this section shall not restore the dissolved corporation's right to the use of its name.

L.1968, c.350.



Section 14A:12-12 - Notice To Creditors; Filing Claims

14A:12-12. Notice to creditors; filing claims
(1) At any time after a corporation has been dissolved, the corporation, or a receiver appointed for the corporation pursuant to this chapter, may give notice requiring all creditors to present their claims in writing. Such notice shall be published 3 times, once in each of 3 consecutive weeks, in a newspaper of general circulation in the county in which the registered office of the corporation is located and shall state that all persons who are creditors of the corporation shall present written proof of their claims to the corporation or the receiver, as the case may be, at a place and on or before a date named in the notice, which date shall not be less than 6 months after the date of the first publication.

(2) On or before the date of the first publication of the notice as provided in subsection 14A:12-12(1), the corporation, or the receiver, as the case may be, shall mail a copy of the notice to each known creditor of the corporation. The giving of such notice shall not constitute recognition that any person to whom such notice is directed is a creditor of the corporation other than for the purpose of receipt of notice hereunder.

(3) As used in this section, "creditor" means all persons to whom the corporation is indebted, and all other persons who have claims or rights against the corporation, whether liquidated or unliquidated, matured or unmatured, direct or indirect, absolute or contingent, secured or unsecured.

(4) Proof of the publication and mailing authorized by this section shall be made by an affidavit filed in the office of the Secretary of State.

L.1968, c.350; amended by L.1973, c. 366, s. 70, eff. May 1, 1974.



Section 14A:12-13 - Barring Of Claims Of Creditors

14A:12-13. Barring of claims of creditors
(1) Any creditor as defined in subsection 14A:12-12(3) who does not file his claim as provided in the notice given pursuant to section 14A:12-12, and all those claiming through or under him, shall be forever barred from suing on such claim or otherwise realizing upon or enforcing it except, in the case of a creditor who shows good cause for not having previously filed his claim, to such extent as the Superior Court may allow

(a) against the corporation to the extent of any undistributed assets; or

(b) if the undistributed assets are not sufficient to satisfy such a claim, against a shareholder to the extent of his ratable part of such claim, out of the assets of the corporation distributed to him in liquidation or dissolution.

(2) This section shall not apply to claims which are in litigation on the date of the first publication of the notice pursuant to section 14A:12-12.

L.1968, c.350; amended by L.1973, c. 366, s. 71, eff. May 1, 1974.



Section 14A:12-13.1 - Creditors Barred From Suing Shareholders Of Certain Dissolved Corporations

14A:12-13.1. Creditors barred from suing shareholders of certain dissolved corporations
1. (1) A creditor as defined in subsection (3) of N.J.S.14A:12-12 or subsection (b) of N.J.S.14A:14-1, and all those claiming through or under the creditor, shall be forever barred from suing a shareholder on any claim, or otherwise realizing upon or enforcing any claim against a shareholder, unless that claim was filed against the shareholder, pursuant to N.J.S.14A:12-13 or N.J.S.14A:14-15, or otherwise, within five years after the corporation was dissolved.

(2)This section shall not: (a) apply to claims against shareholders which are in litigation on the effective date of this section; (b) operate to extend any otherwise applicable statute of limitations; or (c) affect any rights of creditors under the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq.

L.2001,c.231.



Section 14A:12-14 - Disposition Of Rejected Claims

14A:12-14. Disposition of rejected claims
If the corporation, or the receiver of a corporation appointed pursuant to this chapter, rejects in whole or in part any claim filed by a creditor, as defined in subsection 14A:12-12(3), the corporation or the receiver, as the case may be, shall mail notice of such rejection to the creditor. If the creditor does not bring suit upon such claim within 60 days from the time such notice was mailed to him, the creditor and all those claiming through or under him shall, except as otherwise provided in this chapter, be forever barred from suing on such claim or otherwise realizing upon or enforcing it. Proof of the mailing required by this section shall be made by an affidavit filed in the office of the Secretary of State.

L.1968, c.350.



Section 14A:12-15 - Jurisdiction Of The Superior Court

14A:12-15. Jurisdiction of the Superior Court
At any time after a corporation has been dissolved in any manner, a creditor, as defined in subsection 14A:12-12(3), or a shareholder of the corporation, or the corporation itself, may apply to the Superior Court for a judgment that the affairs of the corporation and the liquidation of its assets continue under the supervision of the court. The court shall have power to proceed in a summary manner or otherwise upon such application, and shall make such orders and judgments as may be required, including, but not limited to, the continuance of the liquidation of the corporation's assets by its officers and directors under the supervision of the court, or the appointment of a receiver of the corporation, who shall be vested with all the powers provided in Chapter 14 to be exercised by receivers appointed to liquidate the affairs of a corporation.

L.1968, c.350; amended by L.1973, c. 366, s. 72, eff. May 1, 1974.



Section 14A:12-16 - Distribution To Shareholders

14A:12-16. Distribution to shareholders
Any assets remaining after payment of or provision for claims against the corporation shall be distributed among the shareholders according to their respective rights and interests. Distribution may be made in either or both cash and kind.

L.1968, c.350; amended by L.1969, c. 102, s. 15.



Section 14A:12-17 - Disposition Of Unclaimed Distributive Shares

14A:12-17. Disposition of unclaimed distributive shares
The distributive shares payable to any person who is unknown or cannot be found, or who is under a disability and for whom there is no legal representative, shall be paid into the Superior Court to be held for the benefit of the owners, subject to the order of the court.

L.1968, c.350.



Section 14A:12-18 - Judgment Of Dissolution; Filing Copy

14A:12-18. Judgment of dissolution; filing copy
A copy of every judgment dissolving a corporation or forfeiting its charter shall be forthwith filed by the clerk of the court in the office of the Secretary of State, and a notation thereof shall be made by the Secretary of State on the charter or certificate of incorporation of the corporation affected.

L.1968, c.350.



Section 14A:12-19 - Dissolution Upon Liquidation

14A:12-19. Dissolution upon liquidation
No corporation shall be completely liquidated and all of its assets distributed to its shareholders unless provision is made for the dissolution of the corporation and the payment of all fees, taxes, and other expenses incidental thereto.

L.1973, c. 366, s. 73, eff. May 1, 1974.



Section 14A:13-1 - Holding And Conveying Real Estate

14A:13-1. Holding and conveying real estate
A corporation organized under laws other than the laws of this State, whether or not constituting a foreign corporation as defined in this act, shall have the same powers with respect to real property located in this State, or any interest therein, as a domestic corporation.

L.1968, c.350.



Section 14A:13-2 - Application Of Act To Foreign Corporations

14A:13-2. Application of act to foreign corporations
(1) Foreign corporations which are duly authorized to transact business in this State on the effective date of this act, for a purpose or purposes for which a corporation might secure such authority under this act, shall be entitled to all the rights and privileges applicable to foreign corporations procuring certificates of authority to transact business in this State under this act, and from the time this act takes effect such corporations shall be subject to all the duties, restrictions, penalties and liabilities prescribed herein for foreign corporations procuring certificates of authority to transact business in this State under this act.

(2) A foreign corporation which receives a certificate of authority under this act shall, until a certificate of revocation or of withdrawal is issued as provided in this act, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in the application pursuant to which such certificate of authority is issued; and, except as in this act otherwise provided, shall be subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a domestic corporation of like character.

(3) A foreign corporation which transacts business in this State without a certificate of authority under this act shall be subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a foreign corporation procuring such certificate of authority.

L.1968, c.350.



Section 14A:13-3 - Admission Of Foreign Corporation

14A:13-3. Admission of foreign corporation
(1) No foreign corporation shall have the right to transact business in this State until it shall have procured a certificate of authority so to do from the Secretary of State. A foreign corporation may be authorized to do in this State any business which may be done lawfully in this State by a domestic corporation, to the extent that it is authorized to do such business in the jurisdiction of its incorporation, but no other business.

(2) Without excluding other activities which may not constitute transacting business in this State, a foreign corporation shall not be considered to be transacting business in this State, for the purposes of this act, by reason of carrying on in this State any one or more of the following activities

(a) maintaining, defending or otherwise participating in any action or proceeding, whether judicial, administrative, arbitrative or otherwise, or effecting the settlement thereof or the settlement of claims or disputes;

(b) holding meetings of its directors or shareholders;

(c) maintaining bank accounts or borrowing money, with or without security, even if such borrowings are repeated and continuous transactions and even if such security has a situs in this State;

(d) maintaining offices or agencies for the transfer, exchange and registration of its securities, or appointing and maintaining trustees or depositaries with relation to its securities.

(3) The specification in subsection 14A:13-3(2) does not establish a standard for activities which may subject a foreign corporation to service of process or taxation in this State.

L.1968, c.350.



Section 14A:13-4 - Application For Certificate Of Authority

14A:13-4. Application for certificate of authority
(1) To procure a certificate of authority to transact business in this State, a foreign corporation shall file in the office of the Secretary of State an application executed on behalf of the corporation setting forth

(a) the name of the corporation and the jurisdiction of its incorporation;

(b) the date of incorporation and the period of duration of the corporation;

(c) the address of the main business or headquarters office of the corporation;

(d) the address of the registered office of the corporation in this State, and the name of its registered agent in this State at such address, together with a statement that the registered agent is an agent of the corporation upon whom process against the corporation may be served; and

(e) the character of the business it is to transact in this State, together with a statement that it is authorized to transact such business in the jurisdiction of its incorporation.

(2) Attached to the application shall be a certificate setting forth that such corporation is in good standing under the laws of the jurisdiction of its incorporation, executed by the official of such jurisdiction who has custody of the records pertaining to corporations and dated not earlier than 30 days prior to the filing of the application. If such certificate is in a foreign language, a translation thereof under oath of the translator shall be attached thereto.

(3) Upon the filing of the application, the Secretary of State shall issue to the foreign corporation a certificate of authority to transact business in this State.

L.1968, c.350.



Section 14A:13-5 - Effect Of Certificate Of Authority

14A:13-5. Effect of certificate of authority
Upon the issuance of a certificate of authority by the Secretary of State, the foreign corporation shall be authorized to transact in this State any business of the character set forth in its application. Such authority shall continue so long as it retains its authority to transact such business in the jurisdiction of its incorporation and its authority to transact business in this State has not been surrendered, suspended or revoked.

L.1968, c.350.



Section 14A:13-6 - Amended Certificate Of Authority

14A:13-6. Amended certificate of authority
(1) A foreign corporation authorized to transact business in this State shall procure an amended certificate of authority in the event it desires to change its corporate name, or to enlarge, limit or otherwise change the character of the business which it proposes to transact in this State, by making application therefor to the Secretary of State.

(2) The requirements in respect to the form and contents of such application, the manner of its execution, the filing thereof in the office of the Secretary of State, the issuance of an amended certificate of authority and the effect thereof, shall be the same as in the case of an original application for a certificate of authority.

L.1968, c.350.



Section 14A:13-7 - Change Of Name By Foreign Corporation

14A:13-7. Change of name by foreign corporation
Whenever a foreign corporation which is authorized to transact business in this State shall change its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of such corporation shall be suspended and the corporation shall not thereafter transact any business in this State until it has changed its name to a name which is available to it under the laws of this State or has otherwise complied with the provisions of this act.

L.1968, c.350.



Section 14A:13-8 - Withdrawal Of Foreign Corporation

14A:13-8. Withdrawal of foreign corporation
(1) A foreign corporation authorized to transact business in this State may withdraw from this State upon procuring from the Secretary of State a certificate of withdrawal. In order to procure such a certificate of withdrawal, such foreign corporation shall file in the office of the Secretary of State an application for withdrawal executed on behalf of the corporation setting forth

(a) the name of the corporation and the jurisdiction of its incorporation;

(b) that the corporation is not transacting business in this State;

(c) that the corporation surrenders its authority to transact business in this State; and

(d) a post-office address within or without this State to which the Secretary of State may mail a copy of any process against the corporation that may be served on him.

(2) Upon the filing of the application for withdrawal, the Secretary of State shall issue to the corporation a certificate of withdrawal, whereupon

(a) the authority of the corporation to transact business in this State shall cease;

(b) the authority of its registered agent in this State to accept service of any process against the corporation shall be deemed revoked;

(c) the corporation shall be deemed to have irrevocably consented that service of process in any action or proceeding based upon any liability or obligation incurred by it within this State before the issuance of the certificate of withdrawal may thereafter be made on such corporation by service thereof on the Secretary of State or the chief clerk in his office; and

(d) the Secretary of State shall be charged with such duties and shall be entitled to receive such fees with respect to any process which may be served hereunder on him or the chief clerk of his office, as are provided in N.J.S. sections 2A:15-26 to 2A:15-30.

(3) The post-office address specified in paragraph 14A:13-8(1)(d) may be changed from time to time by filing in the office of the Secretary of State a certificate executed on behalf of the corporation setting forth

(a) the name of the foreign corporation;

(b) the jurisdiction of its incorporation;

(c) the date of the issuance of its certificate of withdrawal by the Secretary of State; and

(d) the changed post-office address.

L.1968, c.350.



Section 14A:13-9 - Termination Of Existence Of Foreign Corporation

14A:13-9. Termination of existence of foreign corporation
(1) When a foreign corporation authorized to transact business in this State is dissolved, or its authority or existence is otherwise terminated or cancelled in the jurisdiction of its incorporation, or it is merged into or consolidated with another corporation, there shall be filed in the office of the Secretary of State

(a) a certificate of the official of the jurisdiction of incorporation of such foreign corporation who has custody of the records pertaining to corporations, attesting to the occurrence of any such event; or

(b) a certified copy of an order or decree of a court of competent jurisdiction directing the dissolution of such foreign corporation, the termination of its existence, or the cancellation of its authority;

together with a statement executed on behalf of the corporation of the post-office address within or without this State to which the Secretary of State may mail a copy of any process against the corporation that may be served on him.

(2) Upon the filing of the certificate, order or decree and the statement of the post-office address, the Secretary of State shall issue a certificate of withdrawal with like effect as provided in subsection 14A:13-8(2).

(3) The post-office address specified in subsection 14A:13-9(1) may be changed from time to time in the same manner as is provided in subsection 14A:13-8(3).

L.1968, c.350.



Section 14A:13-10 - Revocation Of Certificate Of Authority; Issuance Of Certificate Of Revocation

14A:13-10. Revocation of certificate of authority; issuance of certificate of revocation
(1) In addition to any other ground for revocation provided by law, the certificate of authority of a foreign corporation to transact business in this State may be revoked by the Secretary of State upon the conditions prescribed in this section when

(a) the certificate of authority of the corporation has been suspended for 90 days under this act; or

(b) the corporation has failed to apply for an amended certificate of authority within 90 days after it was required to do so under this act; or

(c) the corporation has failed to maintain a registered agent in this State as required by this act; or

(d) the corporation has failed, after change of its registered office or registered agent, to file in the office of the Secretary of State a statement of such change as required by this act; or

(e) the corporation has failed to file its annual report within the time required by this act.

(2) No certificate of authority of a foreign corporation shall be revoked by the Secretary of State unless

(a) he shall have given the corporation not less than 90 days' notice that such default exists and that its certificate of authority will be revoked unless such default is cured within 90 days after the mailing of such notice; and

(b) the corporation shall fail prior to revocation to cure such default.

Such notice shall be sent by certified mail to the corporation at its registered office in this State and at its main business or headquarters office as such offices are on record in the office of the Secretary of State.

(3) Upon revoking any such certificate of authority, the Secretary of State shall issue a certificate of revocation and shall mail a copy to such corporation at each of the addresses designated in subsection 14A:13-10(2).

(4) The issuance of the certificate of revocation shall have the same force and effect as the issuance of a certificate of withdrawal under subsection 14A:13-8(2).

L.1968, c.350.



Section 14A:13-11 - Transacting Business Without Certificate Of Authority

14A:13-11. Transacting business without certificate of authority
(1) No foreign corporation transacting business in this State without a certificate of authority shall maintain any action or proceeding in any court of this State, until such corporation shall have obtained a certificate of authority. This prohibition shall apply to

(a) any successor in interest of such foreign corporation, except any receiver, trustee in bankruptcy or other representative of creditors of such corporation; and

(b) any assignee of the foreign corporation, except an assignee for value who accepts an assignment without knowledge that the foreign corporation should have but has not obtained a certificate of authority in this State.

(2) The failure of a foreign corporation to obtain a certificate of authority to transact business in this State shall not impair the validity of any contract or act of such corporation, and shall not prevent such corporation from defending any action or proceeding in any court of this State.

(3) In addition to any other liabilities imposed by law, a foreign corporation which transacts business in this State without a certificate of authority shall forfeit to the State a penalty of not less than $200.00, nor more than $1,000.00 for each calendar year, not more than 5 years prior thereto, in which it shall have transacted business in this State without a certificate of authority. Such penalty shall be recovered with costs in an action prosecuted by the Attorney General. The court may proceed in such action in a summary manner or otherwise.

L.1968, c.350.



Section 14A:13-12 - Injunction Against Foreign Corporation

14A:13-12. Injunction against foreign corporation
(1) The Attorney General may bring an action in the Superior Court in the name of the State to enjoin a foreign corporation from transacting business in this State

(a) without having first obtained a certificate of authority pursuant to this Chapter; or

(b) of a character not set forth in its application for a certificate of authority or for an amended certificate of authority; or

(c) after its authority to transact business in this State has been surrendered or revoked; or

(d) after it is dissolved or its authority or existence is otherwise terminated or cancelled in the jurisdiction of its incorporation.

(2) The Superior Court may proceed in such action in a summary manner or otherwise.

(3) The provisions of this section shall not exclude any other ground provided by law for injunctive relief against a foreign corporation to restrain it from the exercise of any franchise or the transaction of any business within this State.

L.1968, c.350.



Section 14A:13-13 - Vesting Of Title To Real Property Upon Merger Or Consolidation Of Foreign Corporations

14A:13-13. Vesting of title to real property upon merger or consolidation of foreign corporations
(1) As used in this section, unless the context clearly requires otherwise:

(a) "Surviving foreign corporation" means a foreign corporation into which one or more other foreign corporations have merged.

(b) "New foreign corporation" means a foreign corporation formed by the consolidation of two or more other foreign corporations.

(c) "Certificate of merger" means the instrument, by whatever name it is called, filed or issued under any statute to merge one or more foreign corporations into another foreign corporation.

(d) "Certificate of consolidation" means the instrument, by whatever name it is called, filed or issued under any statute to consolidate two or more foreign corporations into a new foreign corporation.

(e) "Certified copy" , when used with reference to a certificate of merger or a certificate of consolidation, means a copy of the certificate of merger or of the certificate of consolidation, as the case may be, which was filed in or issued by the jurisdiction of the surviving corporation, as the case may be, to make the merger or consolidation effective, certified by the official of such jurisdiction having custody of its records pertaining to corporations.

(2) Whenever a foreign corporation shall merge into or consolidate with another foreign corporation, and a certified copy of the certificate of merger or certificate of consolidation, as the case may be, is filed in the office of the secretary of state of New Jersey, any and all real property in New Jersey and any and all interests therein, owned by each of the merging or consolidating foreign corporations, shall be deemed to have been vested in the surviving foreign corporation or the new foreign corporation, as the case may be, upon the effective date of the merger or consolidation, without further act or deed. Such merger or consolidation shall be valid and effectual to vest title to such real property and interests therein in the surviving foreign corporation or the new foreign corporation, as the case may be, as fully and completely as if regularly conveyed to it by deed.

(3) The provisions of this section shall apply to every merger and to every consolidation of foreign corporations which became effective before the effective date of this act, as well as to every merger and every consolidation of foreign corporations which shall become effective after the effective date of this act, whether the certified copy of the certificate of merger or of the certificate of consolidation, as the case may be, was filed in the office of the secretary of state of New Jersey before the effective date of this act or shall be so filed thereafter. In the case of mergers or consolidations of foreign corporations which became effective before the effective date of this act, the title of each surviving foreign corporation and of each new foreign corporation to all real property in New Jersey and to all interests in real property in New Jersey which at the time of the merger or consolidation was owned by each foreign corporation which was a party to the merger or consolidation is hereby confirmed and made valid and effectual, provided a certified copy of the certificate of consolidation, as the case may be, is filed in the office of the secretary of state of New Jersey.

L.1968, c.350.



Section 14A:13-14 - Short Title

14A:13-14. Short title
This act shall be known as the "Corporation Business Activities Reporting Act."

L.1973, c. 171, s. 1, eff. June 7, 1973.



Section 14A:13-15 - Notice Of Business Activities Report; Necessity; Filing; Activities Or Property Maintenance Covered

14A:13-15. Notice of business activities report; necessity; filing; activities or property maintenance covered
Every foreign corporation which during any calendar or fiscal accounting year ending after December 31, 1973, carried on any activity or owned or maintained any property in this State, unless specifically exempted under section 3 of this act, shall be required to file a notice of business activities report, as hereinafter provided.

Activities or property maintenance in this State which require corporations to file this report are:

a. the maintenance in this State of an office or other place of business; or

b. the maintenance of personnel in this State, including the presence of employees, agents, representatives or independent contractors in connection with the corporation's business, even though not regularly stationed in this State; or

c. the ownership or maintenance of real and/or tangible personal property directly used by the corporation in this State; or

d. the ownership or maintenance of tangible and/or intangible property in this State which is used by others; or

e. receiving payments from persons residing in this State, or businesses located in this State, aggregating in excess of $25,000.00 regardless of any other connections with this State; or

f. the derivation of income from any source or sources within this State; or

g. any other activity or property in, or interrelationships with, this State as designated by the director.

L.1973, c. 171, s. 2, eff. June 7, 1973.



Section 14A:13-16 - Exemptions

14A:13-16. Exemptions
A foreign corporation shall not be required to file a notice of business activities report if

a. by the end of an accounting period for which it was otherwise required to file a notice of business activities report under this act, it had received a certificate of authority to do business in this State; or

b. a timely return has been filed under the Corporation Business Tax Act or the Corporation Income Tax Act for such accounting period.

L.1973, c. 171, s. 3, eff. June 7, 1973.



Section 14A:13-17 - Definitions

14A:13-17. Definitions
For the purposes of this act, unless the context requires a different meaning:

a. "Director" shall mean the Director of the Division of Taxation of the State Department of the Treasury.

b. "Corporation" shall mean any corporation, joint-stock company or association and any business conducted by a trustee or trustees wherein interest or ownership is evidenced by a certificate of interest or ownership or similar written instrument.

c. "Calendar year" shall mean an accounting period ending on the last day of December on the basis of which the corporation is required to report for Federal income tax purposes.

d. "Fiscal year" shall mean an accounting period ending on any day other than the last day of December on the basis of which the corporation is required to report for Federal income tax purposes.

e. "Accounting period" shall mean the calendar or fiscal year, or part thereof, for which a report is due under this act.

L.1973, c. 171, s. 4, eff. June 7, 1973.



Section 14A:13-18 - Annual Filing; Due Date

14A:13-18. Annual filing; due date
a. Every foreign corporation shall annually file a notice of business activities report with respect to all or any part of each of its calendar or fiscal accounting years ending after December 31, 1973, on a report which shall be filed on or before the fifteenth day of the fourth month after the close of such calendar or fiscal accounting year.

b. For purposes of this act, every foreign corporation shall use the same calendar or fiscal accounting year upon which it reports to the United States Treasury Department for Federal income tax purposes.

L.1973, c. 171, s. 5, eff. June 7, 1973.



Section 14A:13-19 - Forms; Certification

14A:13-19. Forms; certification
The director shall design a form of report and forms for such additional statements or schedules as he may require to be filed therewith. Such form shall contain a provision in which the foreign corporation may disclaim liability for the corporation business tax and the corporation income tax, and any obligation to obtain a certificate of authority to do business in this State and shall provide for the setting forth of such additional facts as the director may deem necessary for the proper enforcement of this act. He shall cause a supply thereof to be printed and shall furnish appropriate blank forms to each corporation upon application or otherwise as he may deem necessary. Failure to receive a form shall not relieve any corporation from the obligation to file a report under the provisions of this act. Each such report shall have annexed thereto a certification by the president, vice president, comptroller, secretary, treasurer, assistant treasurer, accounting officer of the corporation or any other officer of the corporation duly authorized so to act to the effect that the statements contained therein are true. The fact that an individual's name is signed on a certification of the report shall be prima facie evidence that such individual is authorized to sign and certify the report on behalf of the corporation. In the case of a corporation in liquidation or in the hands of a receiver or trustee, certification shall be made by the person responsible for the conduct of the affairs of such corporation.

L.1973, c. 171, s. 6, eff. June 7, 1973.



Section 14A:13-20 - Failure To File Timely Report

14A:13-20. Failure to file timely report
a. No foreign corporation carrying on any activity or owning or maintaining any property in this State which has not obtained a certificate of authority to do business in this State and disclaims liability for the corporation business tax and the corporation income tax shall maintain any action or proceeding in any State or Federal court in New Jersey, until such corporation shall have filed a timely notice of business activities report.

b. The failure of a foreign corporation to file a timely report shall prevent the use of the courts in this State for all contracts executed and all causes of action that arose at any time prior to the end of the last accounting period for which the corporation failed to file a required timely report.

c. The court in which the issues arise shall be granted the power to excuse the corporation for failure to file a report when due, and restore the right of access to the courts in this State. Such failure to file a report shall be excusable where the court finds the corporation has sustained the burden of establishing that

(1) the failure to file a timely report was done in ignorance of the requirement to file, such ignorance was reasonable in all circumstances; and

(2) all taxes, interest and civil penalties due the State for all periods have been paid, or provided for by adequate security or bond approved by the director, before the suit may proceed.

L.1973, c. 171, s. 7, eff. June 7, 1973.



Section 14A:13-21 - Application Of State Tax Uniform Procedure Law To This Act

14A:13-21. Application of state tax uniform procedure law to this act
This act shall be governed in all respects by the provisions of the State tax uniform procedure law (subtitle 9 of Title 54 of the Revised Statutes) except only to the extent that a specific provision of this act may be in conflict therewith.

L.1973, c. 171, s. 8, eff. June 7, 1973.



Section 14A:13-22 - Administration Of Act By Director Of Division Of Taxation

14A:13-22. Administration of act by director of division of taxation
The Director, Division of Taxation in the Department of Treasury shall administer the provisions of this act, adopt regulations necessary or desirable to effectuate its purposes, prepare instructions for guidance and information and provide for all other matters reasonably required for the fair, impartial and practical administration of this act.

L.1973, c. 171, s. 9, eff. June 7, 1973.



Section 14A:13-23 - Severability

14A:13-23. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1973, c. 171, s. 10, eff. June 7, 1973.



Section 14A:14-1 - Definitions

14A:14-1. Definitions
As used in this chapter, and unless the context requires otherwise

(a) "corporation" means a domestic corporation and a foreign corporation;

(b) "creditor" means the holder of any claim, of whatever character, against a corporation, whether secured or unsecured, matured or unmatured, liquidated or unliquidated, absolute or contingent;

(c) "debt" includes any legal liability, whether matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent;

(d) "encumbrance" means a mortgage, security interest, lien or charge of any nature in or upon property;

(e) "fair consideration" is given for property or an obligation when, in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is transferred or an antecedent debt is satisfied; or when such property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared with the value of the property or obligation obtained;

(f) "insolvent" : a corporation shall be deemed to be insolvent for the purposes of this chapter (1) when the aggregate of its property, exclusive of any property which it may have conveyed, transferred, concealed, removed or permitted to be concealed or removed, with intent to defraud, hinder or delay its creditors, shall not at a fair valuation be sufficient in amount to pay its debts; or (2) when the corporation is unable, by its available assets or the honest use of credit, to pay its debts as they become due;

(g) "property" means real property, tangible and intangible personal property, and rights, claims and franchises of every nature;

(h) "receiver" means a receiver of a corporation appointed pursuant to this chapter, and includes corporations authorized by law to act as receivers in this State, as well as individuals;

(i) "receivership action" means an action brought pursuant to this chapter for the appointment of a receiver of a corporation;

(j) "transfer" means the sale and every other method, direct or indirect, of disposing of or parting with property or with an interest therein, or with the possession thereof, or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings, as a conveyance, sale, payment, pledge, mortgage, lien, encumbrance, gift, security, or otherwise; the retention of security title to property delivered to a corporation shall be deemed a transfer suffered by such corporation.



Section 14A:14-2 - Jurisdiction Of The Superior Court; Appointment Of Receiver

14A:14-2. Jurisdiction of the superior court; appointment of receiver
(1) A receivership action may be brought in the Superior Court by

(a) a creditor whose claim is for a sum certain or for a sum which can by computation be made certain; or

(b) a shareholder or shareholders who individually or in combination own at least ten per cent of the outstanding shares of any class of the corporation; or

(c) the corporation, pursuant to resolution of its board.

(2) The action shall be based upon at least one of the following grounds:

(a) the corporation is insolvent;

(b) the corporation has suspended its ordinary business for lack of funds;

(c) the business of the corporation is being conducted at a great loss and greatly prejudicial to the interests of its creditors or shareholders.

(3) The court may proceed in the action in a summary manner or otherwise. It shall have power to appoint and remove one or more receivers of the corporation from time to time, and to enjoin the corporation, its officers and agents, from exercising any of its privileges and franchises, and from collecting or receiving any debts, or paying out, selling, assigning or transferring any of its property, except to a receiver, and except as the court may otherwise order. The court shall have such further powers as shall be appropriate for the fulfillment of the purposes of this chapter.

(4) Every receiver shall, before assuming his duties, execute and file a bond in the office of the Clerk of the Superior Court, with such sureties and in such form as the court shall approve.

L.1968, c.350.



Section 14A:14-3 - Multiple Receivers

14A:14-3. Multiple receivers
When more than one receiver of a corporation is appointed,

(a) the provisions of this chapter applicable to one receiver shall be applicable to all;

(b) the debts and property of the corporation may be collected and received by any of them; and

(c) the powers and rights conferred upon them may be exercised by a majority of them.

L.1968, c.350.



Section 14A:14-4 - Title To Corporate Property And Franchises

14A:14-4. Title to corporate property and franchises
(1) Upon his appointment, the receiver shall become vested with the title to all the property of the corporation, of every nature, including its franchises.

(2) For the purpose of avoiding encumbrances, transfers and preferences, the right and title of a receiver shall relate back to the date upon which the receivership action commenced.

L.1968, c.350.



Section 14A:14-5 - Powers Of Receivers; General

14A:14-5. Powers of receivers; general
Subject to the general supervision of the Superior Court and pursuant to specific order where appropriate, a receiver shall have power to

(a) take into his possession all the property of the corporation, including its books, records and papers;

(b) institute and defend actions by or on behalf of the corporation;

(c) sell, assign, convey or otherwise dispose of all or any part of the property of the corporation;

(d) settle or compromise with any debtor or creditor of the corporation, including any taxing authority;

(e) summon and examine under oath, which he may administer, or by affirmation, any persons concerning any matter pertaining to the receivership or to the corporation, its property and its transactions, and require such person to produce books, records, papers and other tangible things and to be examined thereon;

(f) take testimony within or without the State, and, if without the State, apply to courts of other jurisdictions for compulsory process to obtain the attendance of witnesses;

(g) continue the business of the corporation, and, to that end, enter into contracts, borrow money, pledge, mortgage or otherwise encumber the property of the corporation as security for the repayment of the receiver's loans;

(h) do all further acts as shall best fulfill the purposes of this chapter.

L.1968, c.350.



Section 14A:14-6 - Powers Of Receiver; Contempt Of Court

14A:14-6. Powers of receiver; contempt of court
If any person summoned to be examined pursuant to section 14A:14-5 shall refuse to be sworn, or to affirm, or to testify, or to answer a proper question, or to produce the books, papers, documents or tangible things demanded, or shall otherwise misconduct himself, the Superior Court may, on motion, and after affording such person the opportunity to be heard, punish such person in the same manner as like failure is punishable in a case pending in the court.

L.1968, c.350.



Section 14A:14-7 - Powers Of Receiver; Sale Of Property Free Of Encumbrances

14A:14-7. Powers of receiver; sale of property free of encumbrances
When property of a corporation for which a receiver has been appointed is, at the time of such appointment, subject to one or more encumbrances, the Superior Court, upon the application of the receiver, may authorize the receiver to sell such property at public or at private sale, clear of encumbrances, for such price and upon such terms as the court may approve. No such sale shall be authorized or made except upon prior notice to the holders of the encumbrances affecting such property, and unless the receiver demonstrates to the satisfaction of the court that the sale of such property may be reasonably expected to benefit general creditors of the corporation without adversely affecting the interests of the holders of the encumbrances. The proceeds of such sale shall be paid into court, there to remain until the further order of the court, subject to the same encumbrances which affected the property at the time of the sale.

L.1968, c.350.



Section 14A:14-8 - Rights Of Debtors; Setoff; Counterclaim

14A:14-8. Rights of debtors; setoff; counterclaim
(1) In all cases of mutual debts or mutual credits between the corporation and a creditor, the account shall be stated and one debt shall be set off against the other, and the balance only shall be allowed or paid.

(2) A right of setoff or counterclaim shall not be allowed in favor of any debtor of the corporation if it was acquired by such debtor after the commencement of the receivership action, or within four months before such commencement, with a view to such use and with knowledge or notice that the corporation was insolvent.

L.1968, c.350.



Section 14A:14-9 - Payment Or Delivery To Corporation

14A:14-9. Payment or delivery to corporation
(1) After the commencement of a receivership action, but before the appointment of a receiver, a debtor of the corporation may make payment to the corporation of his debt, and a person holding property of the corporation may deliver it to the corporation, and such payment and such delivery shall have the same effect as if the receivership action were not pending.

(2) If such payment or such delivery is made after the appointment of a receiver by a person acting in good faith and without knowledge of the appointment, such payment and such delivery shall have the same effect as if a receiver had not been appointed.

L.1968, c.350.



Section 14A:14-13 - Liens By Legal Process

14A:14-13. Liens by legal process
(1) Every lien against the property of a corporation shall be void if

(a) such lien is obtained by attachment, judgment, levy or other legal process; and

(b) a receivership action against the corporation is commenced within four months after the date on which such lien was obtained, or if such lien is obtained after the commencement of the receivership action; and

(c) the assets of the corporation are distributed in the receivership action.

(2) The property affected by any such lien shall be discharged from such lien and shall pass to the receiver, but the court may order such lien to be preserved for the benefit of the corporation's creditors. The Superior Court may direct such conveyance of the property affected as may be proper or adequate to evidence title thereto of the receiver. The title of a bona fide purchaser of such property shall be valid, but, if such title is acquired otherwise than by a judicial sale held to enforce such lien, it shall be valid only to the extent of the present consideration paid for such property.

L.1968, c.350.



Section 14A:14-14 - Preferences

14A:14-14. Preferences
(1) For the purposes of this chapter, a preference arises when

(a) a corporation which, while insolvent, and within four months of the commencement of a receivership action by or against it, transfers any property to or for the benefit of a creditor for or on account of an antecedent debt; and

(b) the effect of such transfer will be to enable such creditor to obtain a greater percentage of his debt than some other creditor of the same class; and

(c) the creditor receiving or to be benefited by the transfer, or his agent acting with reference thereto, has, at the time when the transfer is made, reasonable cause to believe that the corporation is insolvent.

(2) For the purpose of determining whether a preference has arisen

(a) a transfer of property other than real property shall be deemed to have been made or suffered at a time when it became so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee;

(b) a transfer of real property shall be deemed to have been made or suffered when it became so far perfected that no subsequent bona fide purchase from the corporation could create rights in such property superior to the rights of the transferee.

(3) If any transfer of real property is not so perfected against a bona fide purchase, or if any transfer of other property is not so perfected against such liens by legal or equitable proceedings prior to the commencement of a receivership action, it shall be deemed to have been made immediately before the commencement of such action.

(4) When a preference has arisen, the receiver may recover the property or, if it has been converted, its value, from any person who has received or converted such property, except a bona fide purchaser from or lienor of the corporation's transferee for a present fair consideration. Where, however, such bona fide purchaser or lienor has given less than such value, he shall nevertheless have a lien upon such property, but only to the extent of the consideration actually given by him. When a preference is by way of lien or security title, the Superior Court may on due notice order such lien or title to be preserved for the benefit of the insolvent corporation's estate, in which event the lien or title shall pass to the receiver.

(5) If a creditor has been preferred and afterward in good faith gives the corporation further credit without security of any kind for property which becomes a part of the insolvent corporation's property, the amount of such new credit remaining unpaid at the time of the commencement of the receivership action may be set off against the amount which would otherwise be recoverable from such creditor.

L.1968, c.350.



Section 14A:14-15 - Notice To Creditors

14A:14-15. Notice to creditors
(1) The receiver shall, within 30 days following the date of his appointment, give notice requiring all creditors to present their claims in writing. Such notice shall be published twice, once in each of two consecutive weeks, in a newspaper of general circulation in the county in which the registered office of the corporation is located and shall state that all persons who are creditors of the corporation shall present written proof of their claims, under oath, to the receiver at a place and on or before a date named in the notice, which date shall not be less than 6 months after the date of the first publication. By order of the Superior Court, the time for giving such notice to creditors and the time within which creditors shall be required to file proofs of claim may be extended or limited, or the giving of such notice to creditors may be entirely excused.

(2) Any creditor who does not file his claim as provided in the notice given pursuant to subsection 14A:14-15(1), and all those claiming through or under him, shall be forever barred from suing on such claim or otherwise realizing upon or enforcing it except, in the case of a creditor who shows good cause for not having previously filed his claim, to such extent as the Superior Court may allow

(a) against the corporation to the extent of any undistributed assets; or

(b) if the undistributed assets are not sufficient to satisfy such a claim, against a shareholder to the extent of his ratable part of such claim, out of the assets of the corporation distributed to him in liquidation or dissolution.

(3) On or before the date of the first publication of the notice as provided in subsection (1) of this section, the receiver shall mail a copy of the notice to each known creditor of the corporation. The giving of such notice shall not constitute recognition that any person to whom such notice is directed is a creditor of the corporation other than for the purpose of receipt of notice hereunder.

(4) Proof of the publication and mailing required by this section shall be made by an affidavit filed in the office of the Clerk of the Superior Court.

L.1968, c.350; amended by L.1973, c. 366, s. 74, eff. May 1, 1974.



Section 14A:14-16 - Claims; Presentation; Approval Or Rejection

14A:14-16. Claims; presentation; approval or rejection
Creditors shall, if required by the receiver, submit themselves to examination by him and produce before him such records and proof relating to their claims as the receiver may direct. The receiver may also examine under oath all witnesses produced before him relating to the claims, and he shall pass upon, and allow or disallow, such claims, and shall notify the creditors of his determination.

L.1968, c.350.



Section 14A:14-17 - Claims; Jury Trial

14A:14-17. Claims; jury trial
A creditor who presents his claim to a receiver pursuant to this chapter and whose claim is disallowed in whole or in part by the receiver shall, on demand in writing, be entitled to trial by jury on any issue triable of right by jury.

L.1968, c.350.



Section 14A:14-18 - Review Of Receiver's Actions

14A:14-18. Review of receiver's actions
Any person aggrieved by the proceedings or determination of the receiver in the discharge of his duties shall be entitled to a review of the receiver's action in a summary manner in the Superior Court.

L.1968, c.350.



Section 14A:14-19 - Discontinuance Of Receivership Action

14A:14-19. Discontinuance of receivership action
A receivership action against a corporation may be discontinued at any time when it is established that cause for the action no longer exists. In such event, the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its property remaining in his hands. Upon such redelivery, the corporation shall be revested with full rights in such property and in its franchises as if the receiver had not been appointed.

L.1968, c.350.



Section 14A:14-20 - Allowances To Receiver And Others; Costs And Expenses

14A:14-20. Allowances to receiver and others; costs and expenses
In any proceeding under this chapter, the court shall allow a reasonable compensation to the receiver for his services and his costs and expenses in the receivership action. It shall also allow reasonable compensation to the following for their services in the receivership action and their costs and expenses: the attorney for the receiver, the appraiser, the auctioneer, the accountant and other persons appointed by the court in connection with the receivership action.

L.1968, c.350.



Section 14A:14-21 - Distribution Of Assets; Priorities

14A:14-21. Distribution of assets; priorities
(1) After payment of all allowances, expenses and costs, and, subject to the laws of the United States and to subsection 14A:14-21(3), the satisfaction of all liens upon the funds of the corporation to the extent of their lawful priority, the creditors shall be paid proportionately to the amount of their respective debts, excepting mortgage and judgment creditors when the judgment has not been by confession for the purpose of preferring creditors. The creditors shall be entitled to distribution on debts not due, making in such case a rebate of interest, when interest is not accruing on the same.

(2) The surplus funds, if any, after payment of the creditors and the costs, expenses and allowances aforesaid, and the preferred stockholders, shall be divided and paid to the general stockholders proportionately, according to their respective shares.

(3) In any distribution to creditors all persons doing labor or service of any character, in the regular employment of the corporation, shall be entitled to priority of payment for the wages, not to exceed $600. for each claimant, due them respectively for all labor, work and services performed within three months before the institution of a receivership action under this chapter. A claim under this subsection 14A:14-21(3) shall have priority over all other claims against the corporation, but shall be subordinate to (1) a security interest in personal property perfected prior to the date when the receivership action was instituted, which perfected security interest cannot be set aside by the receiver under the provisions of this Chapter, (2) mortgages upon the real property of the corporation, and (3) all claims entitled to higher priority by law.

L.1968, c.350; amended by L.1973, c. 366, s. 75, eff. May 1, 1974.



Section 14A:14-22 - Judgment Of Dissolution

14A:14-22. Judgment of dissolution
After distribution of the corporation's assets as provided in section 14A:14-21, the Superior Court may make a judgment dissolving the corporation and declaring its charter forfeited and void.

L.1968, c.350.



Section 14A:14-23 - Reorganization Under Act Of Congress; "Plan Of Reorganization" Defined

14A:14-23. Reorganization under act of Congress; "plan of reorganization" defined
As used in sections 14A:14-24, 14A:14-25 and 14A:14-26, "plan of reorganization" means a plan of corporate reorganization which has been ordered or confirmed by a court or by a commission or other agency of the United States, in a proceeding brought under any act of Congress providing for the reorganization of corporations.

L.1968, c.350.



Section 14A:14-24 - Reorganization Under Act Of Congress; Implementation Of Plan Of Reorganization

14A:14-24. Reorganization under act of Congress; implementation of plan of reorganization
(1) A corporation shall have the power to do any act required or permitted by a plan of reorganization in order to put such plan in effect according to its terms.

(2) The power conferred by subsection (1) of this section shall be exercised by the trustee or trustees, or other person or persons acting in similar capacities, appointed in the reorganization proceeding resulting in the plan of reorganization, or, if none be then acting, by any other person or persons designated or appointed for such purpose in such organization proceeding, or, if no such other person or persons be then acting, by an officer or officers of the corporation.

(3) The exercise of the power to put in effect a plan of reorganization by those designated in subsection (2) of this section shall have the same effect as if done with the unanimous consent of the directors and the shareholders.

L.1968, c.350.



Section 14A:14-25 - Reorganization Under Act Of Congress; Rights Of Certain Shareholders

14A:14-25. Reorganization under act of Congress; rights of certain shareholders
In any case where a plan of reorganization of a corporation provides for any action to be taken, which, if taken pursuant to any provisions of this act would entitle dissenting shareholders to payment of the value of their shares, such action may be taken by such corporation in reorganization without payment to shareholders of the value of their shares.

L.1968, c.350; amended by L.1973, c. 366, s. 76, eff. May 1, 1974.



Section 14A:14-26 - Reorganization Under Act Of Congress; Certificates

14A:14-26. Reorganization under act of Congress; certificates
When any plan of reorganization provides for any action to be taken, which, if taken pursuant to any provisions of this act, would require the filing of a certificate or other document in the office of the Secretary of State, such certificate or other document shall be executed on behalf of the corporation by the persons specified in subsection (2) of section 14A:14-24 and shall be filed in the office of the Secretary of State. Such certificate or other document shall recite that its making and filing are authorized pursuant to a plan of reorganization, and shall make reference to the proceeding in which the plan of reorganization was ordered or confirmed.

L.1968, c.350; amended by L.1973, c. 366, s. 77, eff. May 1, 1974.



Section 14A:14-27 - Reorganization Under Act Of Congress; Powers And Duties Of State Instrumentalities

14A:14-27. Reorganization under act of Congress; powers and duties of state instrumentalities
Nothing contained in sections 14A:14-24, 14A:14-25 or 14A:14-26 shall be construed to abrogate, limit or restrict the powers and duties over any corporation imposed or conferred by law on any State officer, board, commission or other agency.

L.1968, c.350.



Section 14A:15-2 - Filing Fees Of The State Treasurer

14A:15-2 Filing fees of the State Treasurer
14A:15-2. On filing any certificate or other papers relative to corporations in the Department of the Treasury, there shall be paid to the State Treasurer, filing fees as follows:

(1)Certificate of incorporation and amendments thereto:

(a)for filing the original certificate of incorporation$125.00

(b)for filing a certificate of amendment of

the certificate of incorporation, including

any number of amendments75.00

(c)for filing a certificate of abandonment

of one or more amendments of the

certificate of incorporation75.00

(d)for filing a certificate of merger or

a certificate of consolidation75.00

(e)for filing a certificate of abandonment

of a merger or consolidation75.00

(2)Restated certificate of incorporation:

for filing a restated certificate of incorporation,

including any amendments of the certificate of

incorporation concurrently adopted75.00

(3)Dissolution of corporation:

(a)for filing a certificate of dissolution75.00

(b)for filing a certificate of revocation of

dissolution proceedings75.00

(4)Admission and withdrawal of foreign corporation:

(a)for filing an application for a certificate of

authority to transact business in this State and

issuing a certificate of authority125.00

(b)for filing an application for an amended

certificate of authority to transact business

in this State and issuing an amended

certificate of authority75.00

(c)for filing an application for withdrawal

from this State and issuing a

certificate of withdrawal75.00

(d)for filing a certificate of change of post-office

address to which process may be mailed by the

State Treasurer25.00

(e)for filing a certificate, order or decree

with respect to the dissolution of a

foreign corporation, the termination of

its existence, or the cancellation of its

authority, and issuing a certificate

of withdrawal75.00

(5)Registered office and registered agent:

(a)for filing a certificate of change of address

of registered office, or change of

registered agent, or both25.00

(b) (i) for filing a certificate of change of address

of registered agent, where such certificate effects

a change in the address of the registered office

of one to 499 corporations or of 500 or more

corporations in cases where the filing information

is not transmitted to the State Treasurer

in a machine readable format agreeable to the

Division of Commercial Recording, for each

corporation named in the certificate25.00

(ii) for filing a certificate of change of address

of registered agent, where such certificate

effects a change in the address of the registered

office of 500 or more corporations in cases

where the filing information is transmitted

to the State Treasurer

in a machine readable format agreeable to

the Division of Commercial Recording5,000.00

(iii) In addition to the fee imposed pursuant to

subparagraph (ii) of this paragraph, the

State Treasurer may assess an additional fee

not to exceed those administrative costs

associated with the technical transmission of

the filing information.

(c)for filing an affidavit of resignation of

a registered agent25.00

(6)Annual report:

for each such report required to be filed50.00

(7)Tax clearance certificate from the Director of

the Division of Taxation: for each such certificate

required to be filed20.00

L.1968, c.350; amended 1971, c.253, s.4; 1977, c.34, s.2; 1982, c.52, s.5; 1987, c.435, s.9; 1991, c.247; 1994, c.60, s.2; 2002, c.34, s.20.



Section 14A:15-3 - Additional Corporate Filing Fees

14A:15-3 Additional corporate filing fees
14A:15-3. Additional corporate filing fees. The State Treasurer shall also charge and collect for:

(1)filing an application to reserve a

specified corporate name and issuing

a certificate of reservation$50.00

if application is for the first name available for

corporate use among not more than

three specified names$50.00

(2)filing a notice of transfer of a

reserved corporate name$25.00

(3)filing an application by a foreign corporation

to register its corporate name$50.00

(4)filing an application by a foreign corporation

to renew the registration of its corporate name$50.00

(5)filing a statement of cancellation of shares$75.00

(6)filing a statement of reduction of

stated capital$75.00

(7)filing a certificate as to the acquisition of

the shares or a class of shares of

a domestic corporation$75.00

(8)issuing a certificate of standing, including

registered agent and registered office$25.00

(9)issuing a certificate of standing, same as

above, but including incorporators, officers

and directors, and authorized shares$25.00

(10) issuing a certificate of standing,

listing charter documents$25.00

(11) issuing a certificate of availability of

corporate name (one to three names)$25.00

(12) filing a certificate of registration of

alternate name$50.00

(13) filing a certificate of renewal of

registration of alternate name$25.00

(14) filing a certificate of correction, in addition

to any applicable license fee$10.00

(15) filing and issuing a rein

(15) filing and issuing a reinstatement

of charter$75.00

(16) corporate status reports -- per name$5.00

(17) accepting service of process

against corporation pursuant

to N.J.S.2A:15-26 et seq.$25.00

(18) filing a termination of alternate name$75.00

L.1968, c.350; amended 1971, c.253, s.5; 1973, c.366, s.78; 1979, c.295; 1982, c.52, s.6; 1987, c.435, s.10; 1988, c.94, s.70; 2002, c.34, s.21.



Section 14A:16-1 - Construction

14A:16-1. Construction
(1) The provisions of this act not inconsistent with those of prior laws shall be construed as a continuation of such laws.

(2) This act shall be deemed to be a part of the general and permanent statutes of this State. The abbreviation "N.J.S. 14A" shall constitute a reference to this act, and sections of this act may be cited by section number only, preceded by such abbreviation.

(3) No repeal contained herein shall affect any right now vested in any person pursuant to the provisions of any law so repealed, nor, except as otherwise provided herein, shall it affect any remedy in an action or proceeding heretofore instituted and pending on the effective date of this act. "Action or proceeding" as used in this section shall not be limited to judicial actions or proceedings.

(4) The repeal of Title 14 of the Revised Statutes, as amended and supplemented, shall not of itself be deemed to revive any common law right or remedy abolished by any provision of said Title.

(5) The classification and arrangement of the sections of this act have been made for purposes of convenience, reference and orderly arrangement, and no implication or presumption of a legislative construction shall be drawn therefrom.

(6) In the construction of this act, no outline or analysis of the contents hereof or of any chapter or other part hereof, no cross-reference or cross-reference note and no headnote or source note to any section shall be deemed to be a part hereof.

(7) If any chapter, section or provision of this act shall be declared to be unconstitutional, invalid or inoperative in whole or in part, by a court of competent jurisdiction, such chapter, section or provision shall, to the extent that it is not declared unconstitutional, invalid or inoperative, be enforced and effectuated, and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of this act.

(8) The provisions of chapter 1 of Title 1 of the Revised Statutes shall be applicable to this act.

(9) Any reference to a section or sections of Title 14 of the Revised Statutes, as amended and supplemented, in any other statute which became effective prior to the effective date of this act and which remains in effect, shall be given effect on and after the effective date of this act, as though the reference therein were made to the section or sections of this act which contain the statutory material formerly included in said section or sections of Title 14, as amended and supplemented. Where the statutory material formerly included in Title 14 as amended and supplemented, is not included in this act, references thereto in any other statute which so became effective and remains in effect, shall cease to be operative and shall be deemed to be superseded.

L.1968, c.350; amended by L.1969, c. 102, s. 16.



Section 14A:16-2 - Acts Saved From Repeal

14A:16-2. Acts saved from repeal
The following acts and parts of acts, and all amendments thereof, are saved from repeal:

R.S. 14:2-2

R.S. 14:3-7

R.S. 14:3-10

R.S. 14:7-5

R.S. 14:8-18

R.S. 14:8-22

R.S. 14:11-16

R.S. 14:13-13

P.L.1950, c. 102 (C. 14:17-1)

P.L.1959, c. 200 (C. 14:18-1 through C. 14:18-12)

P.L.1962, c. 233 (C. 14:19-1 through C. 14:19-17)

L.1968, c.350.



Section 14A:16-3 - Acts Repealed

14A:16-3. Acts repealed
The following acts and parts of acts, and all other acts which are inconsistent with this act, except those specifically saved from repeal by this act, are hereby repealed:

Title 14 of the Revised Statutes

P.L.1938, c. 178 (C. 14:15-7 through C. 14:15-9)

P.L.1938, c. 180 (C. 14:15-10)

P.L.1938, c. 303 (C. 14:13-15)

P.L.1942, c. 124 (C. 14:3-14)

P.L.1943, c. 175 (C. 14:8-3.1)

P.L.1945, c. 131 (C. 14:3-15 through C. 14:3-17)

P.L.1950, c. 220 (C. 14:3-13.1 through C. 14:3-13.4)

P.L.1950, c. 282 (C. 14:4-4.1)

P.L.1951, c. 254 (C. 14:13-7.1 through C. 14:13-7.3)

P.L.1952, c. 33 (C. 14:12-10)

P.L.1963, c. 161 (C. 14:4-7, C. 14:4-8)

P.L.1964, c. 177 (C. 14:10-9.1)

P.L.1967, c. 116 (C. 14:12A-1 through C. 14:12A-5)

P.L.1968, c. 151 (C. 14:15-1.1)

P.L.1968, c. 168 (C. 14:1-3.1)

P.L.1968, c. 262 (C. 14:3-18)

L.1968, c.350.



Section 14A:16-4 - Effective Date

14A:16-4. Effective date
This act shall take effect on January 1, 1969.

L.1968, c.350.



Section 14A:17-1 - Legislative Intent

14A:17-1. Legislative intent
It is the legislative intent to provide for the incorporation of an individual or group of individuals to render the same professional service to the public for which such individuals are required by law to be licensed or to obtain other legal authorization.

L.1969, c. 232, s. 1, eff. Dec. 16, 1969.



Section 14A:17-2 - Short Title

14A:17-2. Short title
This act may be cited as "The Professional Service Corporation Act."

L.1969, c. 232, s. 2, eff. Dec. 16, 1969.



Section 14A:17-3 - Terms Defined.

14A:17-3 Terms defined.

3.Terms defined. As used in this act, the following words shall have the meanings indicated:

(1)"Professional service" shall mean any type of personal service to the public which requires as a condition precedent to the rendering of such service the obtaining of a license or other legal authorization and which prior to the passage of this act and by reason of law could not be performed by a corporation. By way of example and without limiting the generality thereof, the personal services which come within the provisions of this act are the personal services rendered by certified public accountants, architects, optometrists, ophthalmic dispensers and technicians, professional engineers, land surveyors, land planners, chiropractors, physical therapists, registered professional nurses, psychologists, dentists, osteopaths, physicians and surgeons, doctors of medicine, doctors of dentistry, podiatrists, veterinarians and, subject to the Rules of the Supreme Court, attorneys-at-law;

(2)"Professional corporation" means a corporation which is organized under this act for the sole and specific purpose of rendering the same or closely allied professional service as its shareholders, each of whom must be licensed or otherwise legally authorized within this State to render such professional service;

(3)"Closely allied professional service" means and is limited to the practice of (a) architecture, professional engineering, land surveying and land planning and (b) any branch of medicine and surgery, optometry, opticianry, physical therapy, registered professional nursing, psychology, and dentistry;

(4)"Domestic professional legal corporation" means a professional corporation incorporated under P.L.1969, c.232 (C.14A:17-1 et seq.) for the sole purpose of rendering legal services of the type provided by attorneys-at-law;

(5)"Foreign professional legal corporation" means a corporation incorporated under the laws of another state for the purpose of rendering legal services of the type provided by attorneys-at-law.

L.1969, c.232, s.3; amended 1981, c.425, s.1; 1986, c.131; 1991, c.105, s.1; 1995, c.375, s.1; 2005, c.27; 2005, c.259, s.22 2014, c.79.



Section 14A:17-4 - Application Of Act

14A:17-4. Application of act
This act shall not apply to any individual or groups within this State who, prior to the passage of this act, were permitted to organize a corporation and perform personal services to the public by the means of a corporation, and this act shall not apply to any corporations organized by such individual or group of individuals prior to the passage of this act; provided, however, any such individual or group of individuals or any such corporation may bring themselves and such corporation within the provisions of this act by amending the certificate of incorporation in such a manner so as to be consistent with all the provisions of this act and by affirmatively stating in the amended certificate of incorporation that the shareholders have elected to bring the corporation within the provisions of this act.

L.1969, c. 232, s. 4, eff. Dec. 16, 1969.



Section 14A:17-5 - Professional Corporation And Foreign Professional Legal Corporation

14A:17-5.Professional corporation and foreign professional legal corporation
5. Professional corporation and foreign professional legal corporation.
(a) One or more persons, each of whom is duly licensed or otherwise legally authorized to render the same or closely allied professional service within this State, may organize and become a shareholder or shareholders of a professional corporation for pecuniary profit under the provisions of the Business Corporation Act of New Jersey (Title 14A, Corporations, General, of the New Jersey Statutes), for the sole and specific purpose of rendering such professional service.

(b) A foreign professional legal corporation may render legal services of the type provided by attorneys-at-law in this State provided by that it secures a certificate of authority from the Secretary of State in accordance with Chapter 13 of the Business Corporation Act of New Jersey (Title 14A, Corporations, General, of the New Jersey Statutes) and provided further that every shareholder or employee of the foreign professional legal corporation providing legal services in this State is an attorney-at-law licensed and eligible to practice in this State under the Rules of the Supreme Court.

L.1969,c.232,s.5; amended 1981,c.425,s.2; 1995,c.375,s.2.



Section 14A:17-6 - Directors And Officers

14A:17-6. Directors and officers
A professional corporation which has only one shareholder need have only one director who shall be such shareholder. Such one shareholder shall also serve as the president of the corporation. The other officers of the corporation in such a case need not be licensed or otherwise legally authorized to render the same professional service within this State, as such one shareholder. A professional corporation which has only 2 shareholders need have only 2 directors who shall be such shareholders. The 2 shareholders shall, between them, fill all the officerships of the professional corporation.

L.1969, c. 232, s. 6, eff. Dec. 16, 1969.



Section 14A:17-7 - Rendering Of Professional Service Limited To Licensed Personnel; Charges Authorized

14A:17-7.Rendering of professional service limited to licensed personnel; charges authorized
7. Rendering of professional service limited to licensed personnel; charges authorized.
No professional corporation or foreign professional legal corporation may render professional services in this State except through its officers, employees and agents who are duly licensed or otherwise legally authorized to render such professional services within this State; provided, however, that this provision shall not be interpreted to include in the term "employee" as used herein clerks, secretaries, administrators, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by law, custom and practice to be rendering professional service to the public for which a license or other legal authorization is required in connection with the profession to be practiced, nor does the term "employee" include any other person who performs all his employment under the direct supervision and control of an officer, agent or employee who is himself rendering professional service to the public on behalf of the professional corporation; provided, that no person shall, under the guise of employment, practice a profession unless duly licensed to practice that profession under the laws of this State. Notwithstanding any other or contrary provisions of the laws of the State, a professional corporation or foreign professional legal corporation may charge for its services, may collect such charges, and may compensate its officers, employees and agents, including those persons excluded from the term "employee" as used herein.

L.1969,c.232,s.7; amended 1991,c.105,s.2; 1995,c.375,s.3.



Section 14A:17-8 - Professional Relationship; Personal Liability; Corporate Liability

14A:17-8.Professional relationship; personal liability; corporate liability
8. Professional relationship; personal liability; corporate liability. Nothing contained in this act shall be interpreted to abolish, repeal, modify, restrict or limit the law now in effect in this State applicable to the professional relationship and the contract, tort and other legal liabilities between the person furnishing the professional services and the person receiving such professional service and to the standards for professional conduct, including the confidential relationship between the person rendering the professional services and the person receiving such professional service, if any; and all confidential relationships previously enjoyed under the laws of this State or hereafter enacted shall remain inviolate. Any officer, shareholder, agent or employee of a professional corporation or a foreign professional legal corporation shall remain personally and fully liable and accountable for any negligent or wrongful acts or misconduct committed by him, or by any person under his direct supervision and control, while rendering professional service on behalf of the corporation in this State to the person for whom such professional service was being rendered; provided, that the personal liability of shareholders of a professional corporation, in their capacity as shareholders of such corporation, shall be no greater in any aspect than that of a shareholder-employee of a corporation organized under the provisions of the Business Corporation Act of New Jersey, exclusive of this act. The professional corporation shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its officers, shareholders, agents or employees while they are engaged on behalf of the corporation in the rendering of professional service. The assets of a professional corporation shall not be liable to attachment for the individual debts of its shareholders. Notwithstanding the foregoing, the relationship of an individual to a professional corporation or a foreign professional legal corporation with which such individual is or may be associated, whether as shareholder, director, officer, employee or agent, shall in no way modify, extend or diminish the jurisdiction over such individual, of and by whatever State, agency, office or authority which licensed or otherwise legally authorized him to render service in a particular field of endeavor in this State.

L.1969,c.232,s.8; amended 1995,c.375,s.4.



Section 14A:17-9 - Limitations On Corporate Business Activity

14A:17-9.Limitations on corporate business activity
9. Limitations on corporate business activity.
No professional corporation shall engage in any business other than the rendering of the professional services for which it was specifically incorporated; and no foreign professional legal corporation shall engage in any business in this State other than the rendering of legal services of the type provided by attorneys-at-law; provided, that nothing in this act or in any other provisions of existing law applicable to corporations shall be interpreted to prohibit such corporation from investing its funds in real estate, mortgages, stocks, bonds or any other type of investments, or from owning real or personal property necessary for, or appropriate or desirable in, the fulfillment or rendering of its professional services.

L.1969,c.232,s.9; amended 1995,c.375,s.5.



Section 14A:17-10 - Who May Own Shares; Voting Trust; Estate Ownership

14A:17-10.Who may own shares; voting trust; estate ownership
10. Who may own shares; voting trust; estate ownership.
(a) No professional corporation may issue any of its shares to anyone other than an individual who is duly licensed or otherwise legally authorized to render the same professional service as that for which the corporation was incorporated. No shareholder of a professional corporation shall enter into a voting trust agreement or proxy or any other type of agreement vesting another person not a shareholder of the corporation with the authority to exercise the voting power of any or all of his shares. Subject to the provisions of the corporation's certificate of incorporation, the estate of a deceased shareholder may continue to hold the shares of such shareholder for a reasonable period of administration of the estate, but shall not be authorized to participate in any decisions concerning the rendering of professional service.

(b) A foreign professional legal corporation rendering legal services in this State shall have at least one shareholder who is an attorney-at-law licensed and eligible to practice in this State under the Rules of the Supreme Court.

L.1969,c.232,s.10; amended 1995,c.375,s.6.



Section 14A:17-11 - Disqualification To Render Service

14A:17-11. Disqualification to render service
If any officer, shareholder, agent or employee of a professional corporation becomes legally disqualified to render the same professional service as that for which the corporation was organized, he shall forthwith sever all employment with such corporation and shall not, directly or indirectly, participate or share, as a shareholder, in any earnings or profits realized by such corporation on account of professional services rendered on or after the effective date of such disqualification.

L.1969, c. 232, s. 11, eff. Dec. 16, 1969.



Section 14A:17-12 - Transfer Of Shares

14A:17-12. Transfer of shares
No shareholder of a professional corporation may transfer his shares in such corporation except to the corporation or to another individual who is eligible to be a shareholder of such corporation.

L.1969, c. 232, s. 12, eff. Dec. 16, 1969.



Section 14A:17-13 - Corporate Existence; Corporation To Convert To Business Corporation; Acquisition Of Shares Of Disqualified Or Deceased Shareholder

14A:17-13. Corporate existence; corporation to convert to business corporation; acquisition of shares of disqualified or deceased shareholder
(a) A professional corporation shall have perpetual existence until dissolved in accordance with the provisions of the Business Corporation Act of New Jersey.

(b) Whenever all shareholders of a professional corporation shall cease at any one time and for any reason to be duly licensed or otherwise legally authorized to render the same professional service for which such corporation was organized, or if such corporation shall for any reason fail to comply or require compliance with the provisions of this section or of section 11 of this act, said corporation shall thereupon be treated as converted into and shall operate thereafter solely as a business corporation under applicable provisions of the Business Corporation Act of New Jersey, exclusive of this act.

(c) Within 375 days following the date of death of a shareholder, or within 90 days following his disqualification to own shares in the corporation, all of the shares of such shareholder shall be transferred to, and acquired by, the corporation or persons qualified to own such shares. If such transfer and acquisition is not otherwise effected within said period, the corporation shall forthwith purchase and redeem all of his shares at the book value thereof, determined as of the end of the month immediately preceding death or disqualification. For this purpose, the book value shall be determined by an independent certified public accountant employed by the professional corporation from the books and records of the corporation in accordance with the regular methods of accounting used by it. Such determination shall be conclusive on the professional corporation and its shareholders. Nothing contained in this section shall prevent the parties involved from making any other arrangement or provision in the certificate of incorporation or by-laws, or by agreement, to transfer the shares of a deceased or disqualified shareholder to the corporation or to persons qualified to own the same, whether made before or after the death or disqualification of the shareholder, provided that within the period herein specified, all the stock involved shall have been so transferred.

L.1969, c. 232, s. 13, eff. Dec. 16, 1969.



Section 14A:17-14 - Corporate Name.

14A:17-14 Corporate name.

14. a. Corporate name. The corporate name of a professional corporation shall contain the full or last names of one or more of the shareholders or a name descriptive of the type of professional service in which the corporation will be engaged and shall also contain the words "chartered," "professional association" or "a professional corporation," or the abbreviation "P.A.," "P.C.," "PA," or "PC". The use of the word "company," "corporation" or "incorporated," or any other word, words, abbreviations, affix or prefix indicating that it is a corporation, in the corporate name of a professional corporation, other than the words "chartered," "professional association" or "a professional corporation," or the abbreviation "P.A.," "P.C.," "PA," or "PC" is specifically prohibited. It shall be permissible, however, for the corporation and the shareholders to render professional services or to exercise its authorized powers under a name which is identical to its corporate name except that the words "chartered," "professional association" or "a professional corporation," or the abbreviation "P.A.," "P.C.," "PA," or "PC" is omitted. Nothing in this subsection shall limit the right of a professional corporation to use or register an alternate name pursuant to N.J.S.14A:2-2.1, provided that the alternate name contains the full or last name of one or more of the shareholders or adequately describes the type of professional service in which the professional corporation will be engaged.

b.Notwithstanding the provisions of subsection a. of this section, the corporate name of a professional corporation may contain the name of a deceased person only if, at the time of the person's death:

(1)that person's name was part of the corporate name; or

(2)that person's name was part of the name of an existing partnership and at least two-thirds of that partnership's partners become shareholders of the professional corporation.

L.1969, c.232, s.14; amended 1982, c.97, s.1; 1991, c.50; 2011, c.27, s.1



Section 14A:17-15 - Applicable Law; Consolidation, Merger; Report, Contents

14A:17-15.Applicable law; consolidation, merger; report, contents
15. Applicable law; consolidation, merger; report, contents. The Business Corporation Act of New Jersey shall be applicable to a professional corporation and to a foreign professional legal corporation except to the extent that any of the provisions of this act are interpreted to be in conflict with the provisions of the Business Corporation Act of New Jersey, and in such event the provisions and sections of this act shall take precedence with respect to a professional corporation and a foreign professional legal corporation. Except for a domestic professional legal corporation, a professional corporation organized under this act may consolidate or merge only with another professional corporation organized under this act and empowered to render the same professional service. A merger or consolidation with any foreign corporation is prohibited. A domestic professional legal corporation may consolidate or merge either with another domestic professional legal corporation or with a foreign professional legal corporation provided that the registration requirements of this act and the Rules of the Supreme Court are complied with. A professional corporation shall annually furnish a report to the office of the Secretary of State on a date designated by the Secretary of State showing the names and post-office addresses of all its shareholders, directors and officers, which shall certify that, with the exception permitted in section 6, all such persons are duly licensed or otherwise legally authorized to render the same professional service in this State. A foreign professional legal corporation shall annually furnish a report to the office of the Secretary of State on a date designated by the Secretary of State showing the names and post-office addresses of all its shareholders, directors and officers, and shall certify that the foreign professional legal corporation is authorized to render legal services of the type provided by attorneys-at-law in its state of incorporation and further certify that the shareholders and employees providing such services in this State are attorneys-at-law licensed and eligible to practice in this State. This report shall be made on forms prescribed and furnished by the Secretary of State, but shall contain no information except that expressly called for by this section. It shall be signed by the president or vice-president and the secretary or an assistant secretary of the corporation, and acknowledged by the persons signing the report before a notary public or other officer duly authorized to administer oaths, shall be filed in the office of the Secretary of State, and shall be in lieu of the regular annual report of corporations otherwise required by the Business Corporation Act of New Jersey.

L.1969,c.232,s.15; amended 1982,c.97,s.2.; 1995,c.375,s.7.



Section 14A:17-16 - Provisions Severable; Repealer

14A:17-16. Provisions severable; repealer
If any provision of this act or the application thereof to any person or circumstances be held invalid, such invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable. All laws and parts of laws in conflict with any of the provisions of this act are hereby repealed, to the extent so in conflict.

L.1969, c. 232, s. 16, eff. Dec. 16, 1969.



Section 14A:17-17 - Construction

14A:17-17. Construction
The provisions of this act shall not be construed as repealing, modifying or restricting the applicable provisions of law relating to incorporations, sales of securities or regulating the several professions enumerated in this act except insofar as such laws conflict with the provisions of this act.

L.1969, c. 232, s. 17, eff. Dec. 16, 1969.



Section 14A:17-18 - Repeal

14A:17-18. Repeal
Chapter 233 of the laws of 1962, as amended, is hereby repealed, but all corporations formed under the provisions thereof shall continue and shall be governed by the provisions of this act.

L.1969, c. 232, s. 18, eff. Dec. 16, 1969.



Section 14A:18-1 - Definitions Relative To Benefit Corporations.

14A:18-1 Definitions relative to benefit corporations.

1.For purposes of this act:

"Benefit corporation" means a corporation organized under provisions of the "New Jersey Business Corporation Act," N.J.S.14A:1-1 et seq., that has elected to become subject to this act and whose status as a benefit corporation has not been terminated as provided in this act.

"Benefit director" means the director designated as the benefit director of a benefit corporation as provided in section 7 of this act.

"Benefit enforcement proceeding" means a claim or action brought directly by a benefit corporation, or derivatively on behalf of a benefit corporation, against a director or officer for:

(1)Failure to pursue the general public benefit purpose of the benefit corporation or any specific public benefit purpose set forth in its certificate of incorporation; or

(2)Violation of a duty or standard of conduct under this act.

"Benefit officer" means the officer of a benefit corporation, if any, designated as the benefit officer as provided in section 9 of this act.

"General public benefit" means a material positive impact on society and the environment by the operations of a benefit corporation through activities that promote some combination of specific public benefits.

"Independent" means that a person has no material relationship with a benefit corporation or any of its subsidiaries (other than the relationship of serving as the benefit director or benefit officer), either directly or as a shareholder, partner, member or other owner or a director, officer or other manager of an entity that has a material relationship with the benefit corporation or any of its subsidiaries. A material relationship between an individual and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist if:

(1)The person is, or has been within the last three years, an employee of the benefit corporation or any of its subsidiaries, other than as a benefit officer;

(2)An immediate family member of the person is, or has been within the last three years, an executive officer, other than a benefit officer, of the benefit corporation or any of its subsidiaries; or

(3)The person, or an entity of which the person is a director, officer or other manager or in which the person owns beneficially or of record 5% or more of the outstanding equity interests, owns beneficially or of record 5% or more of the outstanding shares of the benefit corporation.

A percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

"Minimum status vote" means that, in addition to any other approval or vote required by Title 14A of the New Jersey Statutes or the certificate of incorporation:

(1)The holders of shares of every class or series shall be entitled to vote on the corporate action regardless of any limitation stated in the certificate of incorporation on the voting rights of any class or series; and

(2)The corporate action must be approved by vote of the shareholders of each class or series entitled to cast at least two-thirds of the votes that all shareholders of the class or series are entitled to cast thereon.

"Specific public benefit" includes:

(1)Providing low-income individuals or communities with beneficial products or services;

(2)Promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

(3)Preserving the environment;

(4)Improving human health;

(5)Promoting the arts, sciences or advancement of knowledge;

(6)Increasing the flow of capital to entities with a public benefit purpose; and

(7)The accomplishment of any other particular benefit for society or the environment.

"Subsidiary" of a person means an entity in which the person owns beneficially or of record 50% or more of the outstanding equity interests. A percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

"Third-party standard" means a recognized standard for defining, reporting and assessing corporate social and environmental performance that is:

(1)Developed by a person that is independent of the benefit corporation; and

(2)Transparent because the following information about the standard is publicly available:

(a)the factors considered when measuring the performance of a business;

(b)the relative weightings of those factors; and

(c)the identity of the persons who developed and control changes to the standard and the process by which those changes are made.

L.2011, c.30, s.1.



Section 14A:18-2 - Formation Of Benefit Corporation.

14A:18-2 Formation of benefit corporation.

2.A benefit corporation shall be formed in accordance with chapter 2 of Title 14A of the New Jersey Statutes, except that its certificate of incorporation shall also state that it is a benefit corporation.

L.2011, c.30, s.2.



Section 14A:18-3 - Certain Corporations May Become Benefit Corporations.

14A:18-3 Certain corporations may become benefit corporations.

3. a. A corporation organized under the provisions of the "New Jersey Business Corporation Act," N.J.S.14A:1-1 et seq., may become a benefit corporation under this act by amending its certificate of incorporation so that it contains a statement that the corporation is a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

b.If a corporation that is not a benefit corporation is a party to a merger or consolidation or is the exchanging corporation in a share exchange, and the surviving or new corporation in the merger, consolidation, or share exchange is to be a benefit corporation, then the plan of merger, consolidation, or share exchange shall not be effective unless it is adopted by the corporation by at least the minimum status vote.

L.2011, c.30, s.3.



Section 14A:18-4 - Termination Of Status As Benefit Corporation.

14A:18-4 Termination of status as benefit corporation.

4. a. A benefit corporation may terminate its status as a benefit corporation and cease to be subject to this act by amending its certificate of incorporation to delete the provision required by section 2 or subsection a. of section 3 of this act. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

b.If a plan of merger, consolidation or exchange would have the effect of terminating the status of a corporation as a benefit corporation, the plan shall not be effective unless it is adopted by at least the minimum status vote.

L.2011, c.30, s.4.



Section 14A:18-5 - Purpose Of Benefit Corporation.

14A:18-5 Purpose of benefit corporation.

5. a. Every benefit corporation shall have the purpose of creating a general public benefit. This purpose is in addition to, and may be a limitation on, its purpose under its certificate of incorporation and any specific purpose set forth in its certificate of incorporation.

b.The certificate of incorporation of a benefit corporation may identify one or more specific public benefits that is the purpose of the benefit corporation to create in addition to its purposes under its certificate of incorporation and subsection a. of this section. The identification of a specific public benefit under this subsection does not limit the obligation of a benefit corporation to create general public benefit.

c.The creation of general and specific public benefits, as provided in subsections a. and b. of this section, shall be in the best interests of the benefit corporation.

d.A benefit corporation may amend its certificate of incorporation to add, amend or delete a specific public benefit that is the purpose of the benefit corporation to create. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

L.2011, c.30, s.5.



Section 14A:18-6 - Consideration Of Effects Of Action.

14A:18-6 Consideration of effects of action.

6. a. The board of directors, committees of the board and individual directors of a benefit corporation, in considering the best interests of the benefit corporation shall consider the effects of any action upon:

(1)the shareholders of the benefit corporation;

(2)the employees and workforce of the benefit corporation and its subsidiaries and suppliers;

(3)the interests of customers as beneficiaries of the general or specific public benefit purposes of the benefit corporation;

(4)community and societal considerations, including those of any community in which offices or facilities of the benefit corporation or its subsidiaries or suppliers are located;

(5)the local and global environment; and

(6)the short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation;

b.The board of directors, committees of the board and individual directors of a benefit corporation, in considering the best interests of the benefit corporation may consider:

(1)matters listed in subsection (2) of N.J.S.14A:6-1; and

(2)any other pertinent factors or the interests of any other group that they deem appropriate; and

c.The board of directors, committees of the board and individual directors of a benefit corporation shall not be required to give priority to the interests of any particular person or group referred to in subsection a. or subsection b. of this section over the interests of any other person or group unless the benefit corporation has stated its intention to give priority to interests related to a specific public benefit purpose identified in its certificate of incorporation.

d.A director is not personally liable for monetary damages for failure of the benefit corporation to create general or specific public benefits.

L.2011, c.30, s.6.



Section 14A:18-7 - "Benefit Director."

14A:18-7 "Benefit director."

7. a. The board of directors of a benefit corporation shall include one director who shall be designated the "benefit director" and shall have, in addition to all of the powers, duties, rights and immunities of the other directors of the benefit corporation, the powers, duties, rights and immunities provided in this act.

b.The benefit director shall be elected, and may be removed, in the manner provided by chapter 6 of Title 14A of the New Jersey Statutes, and shall be an individual who is independent. The benefit director may serve as the benefit officer, designated pursuant to section 9 of this act, at the same time as serving as the benefit director. The certificate of incorporation or bylaws of a benefit corporation may prescribe additional qualifications of the benefit director not inconsistent with this subsection.

c.The benefit director shall prepare, and the benefit corporation shall include in the annual benefit report to shareholders required by section 11 of this act, a statement whether, in the opinion of the benefit director, the benefit corporation acted in accordance with its general, and any specific, public benefit purpose in all material respects during the period covered by the report and whether the directors and officers complied with subsection a. of section 6 of this act and subsection a. of section 8 of this act. If in the opinion of the benefit director the benefit corporation or its directors or officers failed to act in accordance with its public benefit purpose, then the statement of the benefit director shall include a description of the ways in which the benefit corporation or its directors or officers failed to act.

d.If the by-laws of a benefit corporation provide that the powers and duties conferred or imposed upon the board of directors shall be exercised or performed by a person other than the directors pursuant to N.J.S.14A:6-1, then the bylaws of the benefit corporation must provide that the person or shareholders who perform the duties of a board of directors shall include a person with the powers, duties, rights and immunities of a benefit director.

e.Regardless of whether the certificate of incorporation of a benefit corporation includes a provision eliminating or limiting the personal liability of directors authorized by subsection (3) of N.J.S.14A:2-7, a benefit director shall not be personally liable for any act or omission in the capacity of a benefit director unless the act or omission constitutes self-dealing, willful misconduct or a knowing violation of law.

L.2011, c.30, s.7.



Section 14A:18-8 - Actions Of Officers.

14A:18-8 Actions of officers.

8. a. Each officer of a benefit corporation shall consider the interests and factors described in subsection a. of section 6 of this act when:

(1)The officer has discretion to act with respect to a matter; and

(2)It reasonably appears to the officer that the matter may have a material effect on:

(a)the creation of general or specific public benefits by the benefit corporation; or

(b)any of the interests or factors referred to in subsection a. of section 6 of this act.

b.The consideration of interests and factors in the manner described in subsection c. of section 6 of this act.

c.An officer is not personally liable for monetary damages for failure of the benefit corporation to create general or specific public benefit.

L.2011, c.30, s.8.



Section 14A:18-9 - "Benefit Officer."

14A:18-9 "Benefit officer."

9.A benefit corporation may have an officer designated the "benefit officer" who shall have authority and shall perform duties in the management of the benefit corporation relating to the purpose of the corporation to create general or specific public benefits as may be provided by or pursuant to the by-laws or, in the absence of controlling provisions in the by-laws, as may be determined by or pursuant to resolutions or orders of the board of directors. If a benefit corporation has a benefit officer, the duties of the benefit officer shall include preparing the benefit report required by section 11 of this act.

L.2011, c.30, s.9.



Section 14A:18-10 - Enforcement Of Duties Of Directors And Officers.

14A:18-10 Enforcement of duties of directors and officers.

10. a. The duties of directors and officers under this act, and the general and any specific public benefit purpose of a benefit corporation, may be enforced only in a benefit enforcement proceeding. No person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to the duties of directors and officers under this act and the general and any specific public benefit purpose of the benefit corporation except in a benefit enforcement proceeding.

b.A benefit enforcement proceeding may be commenced or maintained only:

(1)Directly by the benefit corporation; or

(2)Derivatively by:

(a)a shareholder;

(b)a director;

(c)a person or group of persons that owns beneficially or of record 10% or more of the equity interests in an entity of which the benefit corporation is a subsidiary; or

(d)such other persons as may be specified in the certificate of incorporation or by-laws of the benefit corporation.

L.2011, c.30, s.10.



Section 14A:18-11 - Annual Benefit Report.

14A:18-11 Annual benefit report.

11. a. A benefit corporation shall deliver to each shareholder an annual benefit report including:

(1)A narrative description of:

(a)The ways in which the benefit corporation pursued a general public benefit during the year and the extent to which the general public benefit was created;

(b)The ways in which the benefit corporation pursued any specific public benefit that the certificate of incorporation states is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created; and

(c)Any circumstances that have hindered the creation by the benefit corporation of general or specific public benefits;

(2)An assessment of the social and environmental performance of the benefit corporation, prepared in accordance with a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application;

(3)The name of the benefit director and the benefit officer, if any, and the address to which correspondence to each of them may be directed;

(4)The compensation paid by the benefit corporation during the year to each director in that capacity;

(5)The name of each person that owns 5% or more of the outstanding shares of the benefit corporation either beneficially, to the extent known to the benefit corporation without independent investigation, or of record; and

(6)The statement of the benefit director described in section 7 of this act.

b.The benefit report must be sent annually to each shareholder within 120 days following the end of the fiscal year of the benefit corporation or at the same time that the benefit corporation delivers any other annual report to its shareholders.

c.A benefit corporation must post its most recent benefit report on the public portion of its website, if any, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as posted.

d. (1) With the delivery of the benefit report to shareholders pursuant to subsection b. of this section, the benefit corporation must deliver a copy of the benefit report to the Department of the Treasury for filing, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as filed under this section. The State Treasurer shall charge a fee of $70 for filing a benefit report.

(2)If a benefit corporation has not delivered a benefit report to the department for a period of two years, the department may prepare and file a statement that the corporation has forfeited its status as a benefit corporation and is no longer subject to this act. If the corporation subsequently delivers a benefit report to the department for filing, the status of the corporation as a benefit corporation shall be automatically reinstated upon the filing of the benefit report by the department and the corporation shall again be subject to this act.

L.2011, c.30, s.11.






Title 15 - Corporations And Associations Not For Profit

Section 15:1-6 - Board Of Trade; Power To Hold Property

15:1-6. Board of trade; power to hold property
Any board of trade incorporated by special act of this state may acquire and hold real and personal property without limitation as to amount.



Section 15:1-23 - Vested Rights Of Certain Corporations Saved

15:1-23. Vested rights of certain corporations saved
The repeal of any act or part of any act by section thirteen of the act entitled "An act to incorporate associations not for pecuniary profit," approved April twenty-first, one thousand eight hundred and ninety-eight (L.1898, c. 181, s. 13, p. 427), shall not dissolve any corporation in existence on July fourth, one thousand eight hundred and ninety-eight, and nothing in the above-entitled act or in this title contained shall impair or annul any vested rights, privileges or powers actually exercised and enjoyed by any corporation under any law so repealed.



Section 15:5-1 - Revaluation And Remeasurement Of Meadow And Marsh Lands As Basis Of Future Assessments; Commissioners

15:5-1. Revaluation and remeasurement of meadow and marsh lands as basis of future assessments; commissioners
Except as otherwise provided by law, at any annual meeting of a company which exists under any act of the legislature of this state to enable the owners and possessors of meadow and marsh lands to erect and maintain banks, dams, sluices and waterways sufficient to prevent the tide from overflowing the same, but not oftener than once in five years, the owners and possessors of said lands may proceed to elect by ballot three judicious and disinterested freeholders as commissioners. At the election each owner of such lands shall have one vote for each five valued acres of such lands held by him, but no such owner shall be deprived of having at least one vote thereat.

The commissioners, or a majority of them, after a notification of their election by the managers of the company, or a majority of them, shall view the premises and cause each owner's and possessor's share to be exhibited on a correct plot or map, to be made either from previous measurements or a new survey, setting forth the number of acres held by each owner, and also making a new valuation of the same, having regard to the quantity, quality and location. Their map, report and valuation, under their hands, or under the hands of a majority of them, shall be given to the managers of the company, shall remain in their possession during their continuance in office, and at the expiration of that term shall be delivered to their successors. They shall also be entered in the clerk's book and received as evidence of each owner's quantity of acres and of the value at which each lot is rated, and all future assessments shall be made in proportion thereto, unless changed thereafter as herein above provided. The duties of the commissioners shall be performed within four months of the time of the notice of their election, and their compensation shall be such as may be determined upon by vote at the annual meeting electing them. Notice of an intention to take proceedings at an annual meeting under this section shall be given to the owners and possessors of meadow and marsh lands to be affected thereby.



Section 15:5-2 - Limitation Of Assessments For Drainage

15:5-2. Limitation of assessments for drainage
All assessments on lands authorized to be made for the costs and expenses of the drainage of wet or overflowed lands by a commissioner or commissioners appointed by any court, or justice or judge thereof, under any general or special law enacted prior to April second, one thousand eight hundred and sixty-eight, shall be made with reference to the benefits resulting from such drainage and shall in no case be greater than the benefits. Any such general or special law authorizing such assessments shall be considered and construed in all courts as authorizing assessments to be made as herein above provided.



Section 15:5-3 - Overflow By Tide Or Filling In Of Lands Within Bounds Of Any Meadow Company; Expenses

15:5-3. Overflow by tide or filling in of lands within bounds of any meadow company; expenses
The owners and possessors of lands contained within the bounds of a meadow company, organized under any special or general law of this state prior to March twenty-fourth, one thousand nine hundred and thirteen, may cause the same to be subjected to overflow by the tide, and may control the overflow for such period as may be agreed upon at the meeting held therefor as provided in sections 15:5-4 to 15:5-7 of this title, or may cause the same to be filled in and the surface thereof raised. The managers of the company, in addition to their duties in connection with the maintenance of the banks, dams, sluices and drains, shall direct and order the control of the overflow. All expenses, costs and charges incurred by the managers in the control of the overflow shall be raised, collected and paid in the manner provided by the general or special law under which the meadow company is organized.



Section 15:5-4 - Submission To Owners Of Propositions Of Overflow And Filling In

15:5-4. Submission to owners of propositions of overflow and filling in
The proposition to subject said lands to overflow by the tide, and to control the overflow, or to cause the lands to be filled in, may be submitted to the owners of these lands at any annual or special meeting of the meadow company, called by the managers thereof or by at least five of the owners of lands within the bounds of the company. If submitted at a special meeting, the meeting shall be called by notice in writing, signed by a majority of the managers, or by the five owners if called by them, and such notices in either instance shall be posted for a period of at least fifteen days at five or more public places in the township in which the lands or the greater part thereof lie, and a copy thereof shall be published for two weeks, once in each week, in a newspaper published in the county wherein the lands lie and circulating in the neighborhood.



Section 15:5-5 - Proposition Receiving Majority Of Votes To Be Carried Out

15:5-5. Proposition receiving majority of votes to be carried out
At the annual or special meeting so called the question of overflowing the meadow lands of the company and the control of the overflow or of filling in the same may be submitted. If more than one-half of all the votes to which the owners of such lands are entitled are cast in favor of overflowing the lands and the control of the overflow, the managers shall cause the same to be overflowed and the overflow to be controlled for such period of time as may, by the vote aforesaid, be decided upon at the meeting. If more than one-half of all the votes to which the owners of such lands are entitled are, at such meeting, cast in favor of filling in the meadows, the managers shall cause the same to be filled in.



Section 15:5-6 - Proceedings If Lands To Be Overflowed Or Filled In Abut On Lands Of Other Meadow Company

15:5-6. Proceedings if lands to be overflowed or filled in abut on lands of other meadow company
15:5-6. If the lands of a meadow company taking advantage of sections 15:5-3 to 15:5-7 abut on the lands of another meadow company, and it shall be necessary to erect a cross bank to protect the adjoining meadow company from the overflow or the fill, the managers of the meadow company so taking advantage of said sections 15:5-3 to 15:5-7, or a majority of them, may apply to the Superior Court for the appointment of three judicious and disinterested persons well acquainted with banked meadows, as commissioners. The commissioners shall be appointed by the court after the giving of such notice of the application as the court prescribes, and when appointed, after giving such notice of the time and place of meeting as the court directs, shall view the premises, hear the parties in interest, may adjourn from time to time, and shall lay out the correct bank required to protect the adjoining meadows and cause the same to be constructed, the cost thereof to be paid by each meadow company in accordance with the assessments made by the commissioners. If the adjoining meadow company refuses to pay its proportion of the assessment, the company taking advantage of said sections 15:5-3 to 15:5-7 shall, in the first instance, pay the cost thereof, and the amount assessed against the adjoining company by the commissioners shall be returned in the report of the commissioners to the Superior Court. The collection of the same by the managers of the company so taking advantage of said sections 15:5-3 to 15:5-7 may be enforced by a civil action in any competent court or by a proceeding in lieu of prerogative writ. The commissioners shall receive such compensation as said court may order, to be paid by the plaintiffs.

Amended 1953, c.15, s.4; 1991,c.91,s.229.



Section 15:5-7 - Expenses Of Filling In; Limitation, Assessment And Payment Thereof

15:5-7. Expenses of filling in; limitation, assessment and payment thereof
The expenses incident to the filling in of the meadows shall not exceed ten per cent of the value of the meadow lands within the bounds of a meadow company taking advantage of sections 15:5-3 to 15:5-7 of this title, as valued for assessment for meadow purposes on March twenty-fourth, one thousand nine hundred and thirteen. The obligations incurred by the managers within the limit aforesaid shall be assessed on the meadow owners and shall be paid as provided by law for the other legal expenses of the meadow company.



Section 15:5-8 - Improvement And Protection Of Tide Marshes And Swamps By Companies Organized By Owners Therefor

15:5-8. Improvement and protection of tide marshes and swamps by companies organized by owners therefor
Rev.1877, pp. 642 to 646, s.s. 1 to 21 (C.S. pp. 3241 to 3248, s.s. 1 to 21), entitled "An act to enable the owners of the tide swamps and marshes, to improve the same, and the owners of meadows already banked in, and held by different persons, to keep the same in good repair," passed November twenty-ninth, one thousand seven hundred and eighty-eight, saved from repeal, together with amendments and supplements, and amendments to amendments and supplements, thereto, approved or passed on the following dates:

November 27, 1806 (Rev.1877, pp. 646 to 648, s.s. 22 to 26; C.S. pp. 3248, 3249, s.s. 22 to 26, which act was further amended by L.1895, c. 110, p. 214).

February 10, 1819 (Rev.1877, p. 648, s. 27; C.S. p. 3250, s. 27).

January 22, 1829 (Rev.1877, pp. 648, 649, s.s. 28 to 31; C.S. pp. 3250, 3251, s.s. 28 to 31, which act was further amended by L.1895, c. 111, p. 215, and L.1926, c. 181, p. 302).

March 7, 1832 (Rev.1877, pp. 649, 650, s.s. 33 to 37; C.S. pp. 3251, 3252, s.s. 32 to 36).

March 5, 1839 (Rev.1877, p. 650, s.s. 38, 39; C.S. p. 3245, s.s. 14a, 14b).

March 1, 1849 (Rev.1877, p. 650, s. 40; C.S. p. 3252, s. 37).

April 5, 1855 (Rev.1877, p. 651, s.s. 41 to 44; C.S. pp. 3252, 3253, s.s. 38 to 41).

March 20, 1857 (Rev.1877, p. 651, s.s. 45, 46; C.S. p. 3243, s.s. 6a, 6b).

March 16, 1870 (Rev.1877, p. 652, s. 47; C.S. p. 3253, s. 42).

March 19, 1878 (L.1878, c. 79, p. 138; C.S. p. 3253, s.s. 43, 44, which act was further amended by L.1895, c. 112, p. 217).

March 10, 1882 (L.1882, c. 72, p. 85; C.S. p. 3252, s. 35a, which act was further amended by L.1886, c. 63, p. 81).

(Passed) March 24, 1885 (L.1885, c. 103, p. 120; C.S. p. 3243, s. 9).

(Passed) March 10, 1886 (L.1886, c. 63, p. 81).

March 7, 1895 (L.1895, c. 109, p. 212; C.S. p. 3241, s. 1).

March 7, 1895 (L.1895, c. 110, p. 214; C.S. p. 3248, s. 22).

March 7, 1895 (L.1895, c. 111, p. 215; C.S. pp. 3250, 3251, s.s. 28, 30, 31, which act was further amended by L.1926, c. 181, p. 302).

March 7, 1895 (L.1895, c. 112, p. 217; C.S. p. 3253, s. 43).

March 22, 1895 (L.1895, c. 326, p. 649; C.S. pp. 3254, 3255, s.s. 45 to 50).

April 14, 1903 (L.1903, c. 264, p. 707; C.S. pp. 3255, 3256, s.s. 51, 52).

March 26, 1926 (L.1926, c. 181, p. 302).

December 18, 1957 (L.1957, c. 201, p. 708).

[This act, as so amended and supplemented, provides for the organization and conduct of companies by the owners of tide marshes and swamps for the purpose of improving and protecting the same. It provides for and regulates the carrying out and financing of the various projects and undertakings of such companies.]



Section 15:5-9 - Improvement And Protection Of Tide Marshes And Swamps, Not Exceeding Two Hundred Acres In Area

15:5-9. Improvement and protection of tide marshes and swamps, not exceeding two hundred acres in area
L.1880, c. 163, p. 240 (C.S. pp. 3256 to 3260, s.s. 53 to 64), entitled "An act for incorporation of companies for draining and improving meadows and lands overflowed by tide water," approved March eleventh, one thousand eight hundred and eighty, saved from repeal, together with the supplements thereto, approved March eighteenth, one thousand eight hundred and eighty-one (L.1881, c. 120, p. 136; C.S. p. 3260, s. 65). [This act, as so supplemented, provides for the organization and conduct of companies by the owners of tide marshes and swamps, not exceeding two hundred acres in area, for the purpose of improving and protecting the same. It provides for and regulates the carrying out and financing of the various projects and undertakings of such companies.]



Section 15:5-10 - Improvement And Support Of Roads To Salt Marshes By Companies Formed By Owners

15:5-10. Improvement and support of roads to salt marshes by companies formed by owners
Rev.1877, pp. 660, 661, s.s. 87 to 93 (C.S. pp. 3274, 3275, s.s. 120 to 126), entitled "An act to enable two-thirds of the owners in value of any body or tract of salt marsh or meadow, within this state, using a common road to the fast land, to support the same," passed November eighteenth, one thousand eight hundred and twenty-two, saved from repeal, together with the supplement thereto, approved March fourth, one thousand eight hundred and fifty-eight (Rev.1877, pp. 661, 662, s.s. 94 to 97; C.S. pp. 3275, 3276, s.s. 127 to 129). [This act, as so supplemented, provides for the organization of owners of salt marshes for the purpose of improving and supporting roads connected therewith and used in common by such owners. It establishes the proceedings necessary for carrying out and financing the work necessary for effecting said purposes.]



Section 15:5-11 - Improvement Of Islands And Protection Thereof Against Tides By Owners

15:5-11. Improvement of islands and protection thereof against tides by owners
L.1881, c. 146, p. 177 (C.S. pp. 3060 to 3064, s.s. 35 to 48), entitled "An act to enable the owners of any island, or part thereof, to improve the same and to protect the same from damage by high tides," passed March twenty-third, one thousand eight hundred and eighty-one, saved from repeal. [This act provides for the organization and conduct of companies by the owners of any island for the purpose of protecting the same against tides. It provides for and regulates the carrying out and financing of the various projects and undertakings of such companies.]



Section 15:8-1.1 - Arsonists Ineligible To Be Fire Fighters

15:8-1.1. Arsonists ineligible to be fire fighters
a. A person who is convicted of a violation of subsections a., b., c. or d. of N.J.S. 2C:17-1, concerning arson and arson related offenses, is ineligible for membership in a volunteer fire company.

b. A person who is convicted of a violation of N.J.S. 2C:33-3, concerning false public alarms, is ineligible for membership in a volunteer fire company for a period of 10 years from the date of the conviction.

c. For the purposes of this act, "membership in a volunteer fire company" means membership in a volunteer fire company organized pursuant to Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes, membership in a volunteer fire company or similar organization constituted in a fire district pursuant to N.J.S. 40A:14-70.1, membership in a junior firemen's auxiliary established pursuant to N.J.S. 40A:14-95, or nonpaid membership in a part-paid fire department or force established pursuant to chapter 14 of Title 40A of the New Jersey Statutes.

L. 1985, c. 323, s. 1, eff. Sept. 17, 1985.



Section 15:8-4 - Appointment Of Members Of Volunteer Fire Company For Police Duty, Certain Circumstances

15:8-4. Appointment of members of volunteer fire company for police duty, certain circumstances
15:8-4. Any duly organized volunteer fire company may provide for the appointment of certain of its members to perform certain police duties at fires and fire drills, for a term of office not exceeding five years from the date of the appointment. The appointed members shall, before entering upon their duties, qualify by:

(1)Successfully completing a basic fire police training course formulated or approved by the Division of Fire Safety.

(2)Taking and subscribing an oath that they will justly, impartially and faithfully discharge their duties according to the best of their ability and understanding. The oath shall be administered by the municipal clerk and subscribed to in duplicate. The original copy of the oath shall be filed with the municipal clerk and the copy thereof filed with the secretary of the fire company making the appointment.

After appointment, a qualified member shall be eligible as a fire police officer and shall have full power and authority to act as a fire police officer anywhere in the county in which he is appointed or in any other county in which he is called upon to act.

It shall be the duty of a member of the fire police to perform his duties under the supervision of the fire officer in charge of the fire or fire drill, until the arrival of a duly authorized police officer, who shall assume responsibility for the supervision of the performance of traffic duties, preservation of evidence and all other law enforcement duties. Nothing in this paragraph shall diminish the powers of the chief or other superior officer of any volunteer fire company in the exercise of his duties pursuant to section 1 of P.L.1981, c.435 (C.40A:14-54.1).

The duties of said fire police subject to the supervision aforesaid shall be to:

(1)Protect property and contents.

(2)Establish and maintain fire lines.

(3)Perform such traffic duties as necessary, from the fire station to and at the vicinity of the fire, fire drill or other emergency call, until the arrival of a duly authorized police officer or at any public event where fire police services may be requested to protect the public, subject to the approval of and supervision by the chief law enforcement officer of the municipality in which the public event takes place, or the Superintendent of State Police if the municipality does not have a police department.

(4)In the absence of investigating authorities, fire police shall investigate all causes of fires and preserve all evidence pertaining to questionable fires and turn evidence over to proper investigating authorities.

(5)Wear the authorized fire police badge on the left breast of the outermost garment while on duty.

Provided, however, nothing herein contained shall give the fire police or any of them the right to supersede a duly authorized police officer.

If any person shall unreasonably refuse to obey the orders of the fire police, a fire police officer may arrest him and keep him under arrest until the fire is extinguished or the drill completed. If the offender is found guilty by a municipal court or Superior Court, he shall be sentenced to pay a fine not exceeding $200 and costs.

Amended 1940, c.235; 1947, c.293; 1953, c.15, s.5; 1953, c.292; 1979, c.53; 1991, c.91, s.230; 1998, c.61.



Section 15:8-5 - Exempt Certificates Issued To Certain Members On Disbandment

15:8-5. Exempt certificates issued to certain members on disbandment
Whenever a municipality shall disband any fire, hose, truck or hook and ladder company by reason of establishing a paid fire department, the members in good standing on the rolls of the company, who have served faithfully for three or more years at the time of the disbandment, shall be entitled to "exempt certificates" issued in the same manner as exempt certificates are now issued. All holders of such certificates shall be entitled to all the rights, privileges and exemptions from duties of exempt firemen. This section shall not apply to the members of companies disbanded for insubordination or failure faithfully to perform fire duty.



Section 15:8-7 - Disposition Of Accumulated Fire Department Fund On Expiration Of Charter

15:8-7. Disposition of accumulated fire department fund on expiration of charter
When the volunteer fire department in any city has accumulated or shall accumulate a fire department fund for the benefit of said departments, such funds, on the expiration of the charters of said departments by limitation of law or otherwise, if the department maintains an existence as an exempt fire association, shall revert to and become the property of said exempt association as aforesaid.



Section 15:11-4.1 - Increase Of Trustees Of College Or University Created By Special Charter

15:11-4.1. Increase of trustees of college or university created by special charter
Any college or university in this State created by special charter which limits the number of members on the board of trustees and restricts membership to members of a religious order or community, may, notwithstanding such limitation and restriction, appoint or elect to the board of trustees additional members, including lay members, in such number as it deems advisable.

L.1969, c. 291, s. 1, eff. Jan. 15, 1970.



Section 15:11-7 - Acquisition Of Additional Land By Trustees Of Educational Corporation

15:11-7. Acquisition of additional land by trustees of educational corporation
The board of trustees of any corporation created by any law of this state for educational purposes and owning and maintaining grounds open to the public for park or recreation purposes shall have power and authority to purchase and take title to such lands as shall adjoin on three sides the land already owned by such corporation.



Section 15:11-8 - Power To Acquire Land By Condemnation

15:11-8. Power to acquire land by condemnation
When the board of trustees shall deem it desirable to acquire any lands as described in section 15:11-7 of this title, and cannot agree with the owners of the land as to price or terms of the purchase; or when by the incapacity or absence of the owners, or their inability to convey valid title; or when, for any other reason, said board cannot arrange for the purchase thereof, the said board, with the consent, expressed by resolution or ordinance of the governing body of the municipality, wherein the lands sought to be condemned are situate, after due notice to the property owners affected, may acquire such land by condemnation pursuant to chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.). This section shall not authorize the condemnation of lands owned by a religious, charitable or educational society or corporation.



Section 15:13-3 - Taxation

15:13-3. Taxation
The property of any such patriotic society shall be taxed as if the property of an individual, and no franchise or other tax than as above shall be assessed upon any such society or its property, stock or bonds.



Section 15:18-25 - Short Title.

15:18-25 Short title.

1.This act shall be known and may be cited as the "Uniform Prudent Management of Institutional Funds Act."

L.2009, c.64, s.1.



Section 15:18-26 - Definitions Relative To Funds Held By Charitable Institutions.

15:18-26 Definitions relative to funds held by charitable institutions.

2.As used in this act:

"Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose, the achievement of which is beneficial to the community.

"Endowment fund" means an institutional fund or any part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

"Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

"Institution" means: a person, other than an individual, organized and operated exclusively for charitable purposes; a government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and a trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

"Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include: program-related assets; a fund held for an institution by a trustee that is not an institution; or a fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, for-profit corporation, non-profit corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

L.2009, c.64, s.2.



Section 15:18-27 - Consideration Of Purpose Of Charitable Institution, Fund.

15:18-27 Consideration of purpose of charitable institution, fund.

3. a. Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

b.In addition to complying with the duty of loyalty imposed by law other than this act, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

c.In managing and investing an institutional fund, an institution:

(1)may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2)shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

d.An institution may pool two or more institutional funds for purposes of management and investment.

e.Except as otherwise provided by a gift instrument, the following apply:

(1)In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(a)general economic conditions;

(b)the possible effect of inflation or deflation;

(c)the expected tax consequences, if any, of investment decisions or strategies;

(d)the role that each investment or course of action plays within the overall investment portfolio of the fund;

(e)the expected total return from income and the appreciation of investments;

(f)other resources of the institution;

(g)the needs of the institution and the fund to make distributions and to preserve capital; and

(h)an asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2)Management and investment decisions about an individual asset shall be made in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution, and shall not be made in isolation from these considerations.

(3)Except as otherwise provided by law other than this act, an institution may invest in any kind of property or type of investment consistent with this section.

(4)An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5)Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this act.

(6)A person who has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

L.2009, c.64, s.3.



Section 15:18-28 - Accumulation Of Expenditures From Endowment Fund.

15:18-28 Accumulation of expenditures from endowment fund.

4. a. Subject to the intent of a donor expressed in the applicable gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1)the duration and preservation of the endowment fund;

(2)the purposes of the institution and the endowment fund;

(3)general economic conditions;

(4)the possible effect of inflation or deflation;

(5)the expected total return from income and the appreciation of investments;

(6)other resources of the institution; and

(7)the investment policy of the institution.

b.To limit the authority to appropriate for expenditure or accumulate under subsection a. of this section, a gift instrument shall specifically state the limitation.

c.Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends," or "rents, issues, or profits," or "to preserve the principal intact," or words of similar import:

(1)create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2)do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection a. of this section.

L.2009, c.64, s.4.



Section 15:18-29 - Delegation Of Management, Investment Of Institutional Fund To External Agent.

15:18-29 Delegation of management, investment of institutional fund to external agent.

5. a. Subject to any specific limitation set forth in a gift instrument or in law other than this act, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1)selecting an agent;

(2)establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3)periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

b.In performing a delegated function, an agent shall owe a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

c.An institution that complies with subsection a. of this section shall not be liable for the decisions or actions of an agent to which the function was delegated.

d.By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent shall submit to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

e.An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this State other than this act.

L.2009, c.64, s.5.



Section 15:18-30 - Release Of Restriction Contained In Gift Instrument.

15:18-30 Release of restriction contained in gift instrument.

6. a. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund, so long as the release or modification does not allow a fund to be used for a purpose other than a charitable purpose of the institution.

b.The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall give notice to the Attorney General in accordance with the Rules of Court of the application, and the Attorney General shall be given an opportunity to be heard. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

c.If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purpose of the institution or charitable intent of the donor. The institution shall give notice to the Attorney General of the application in accordance with the Rules of Court, and the Attorney General shall be given an opportunity to be heard.

d.If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution may, following 60 days' notice to the Attorney General, release or modify the restriction, in whole or in part, if:

(1)the institutional fund subject to the restriction has a total value of less than $250,000;

(2)more than 20 years have elapsed since the fund was established; and

(3)the institution uses the property in a manner consistent with the charitable purpose expressed in the gift instrument.

L.2009, c.64, s.6.



Section 15:18-31 - Compliance.

15:18-31 Compliance.

7.Compliance with this act shall be determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

L.2009, c.64, s.7.



Section 15:18-32 - Inapplicability Of Act.

15:18-32 Inapplicability of act.

8.This act shall apply to institutional funds existing on or established after the effective date of this act. As applied to institutional funds existing on the effective date of this act, this act governs only decisions made or actions taken on or after that date.

L.2009, c.64, s.8.



Section 15:18-33 - Modifications, Limits, Supersedure.

15:18-33 Modifications, limits, supersedure.

9.This act modifies, limits, and supersedes the "Electronic Signatures in Global and National Commerce Act," Pub.L.106-229 (15 U.S.C. s.7001 et seq.), but does not modify, limit, or supersede Section 101(a) of that act (15 U.S.C. s.7001(a)), or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. s.7003(b)).

L.2009, c.64, s.9.



Section 15:18-34 - Application, Construction Of Act.

15:18-34 Application, construction of act.



Section 15:19-1 - Definitions

15:19-1. Definitions
As used in this act:

(a) "code" means the Internal Revenue Code of 1954 as amended;

(b) "private foundation trust" means a charitable trust administered by a corporation as herein defined, and which is a private foundation described in section 509(a) of the code, including each nonexempt charitable trust described in section 4947(a)(1) of the code which is treated as a private foundation;

(c) "corporation" means a corporation organized under Title 15 of the Revised Statutes or under any other law of this State applicable to corporations not for profit, to function as a private foundation trust.

L.1971, c. 337, s. 1, eff. Dec. 13, 1971.



Section 15:19-2 - Certificates Of Incorporation; Contents

15:19-2. Certificates of incorporation; contents
Notwithstanding any provision to the contrary contained in any law of this State and except as otherwise provided in section 3 of this act, the certificate of incorporation of every corporation as herein defined, shall be deemed to include the following:

"This corporation shall make distributions at such times and in such manner as not to subject it to tax under section 4942 of the Internal Revenue Code of 1954, as amended, and shall not engage in any act of self-dealing as defined in section 4941 of the said code, and shall not retain any excess business holdings as defined in section 4943 of said code, and shall not make any investments as defined in section 4944 of the said code, and shall not make any taxable expenditures which would subject it to tax under section 4945 of the said code."

L.1971, c. 337, s. 2, eff. Dec. 13, 1971.



Section 15:19-3 - Certificate Of Incorporation; Exclusion Of Provision By Amendment

15:19-3. Certificate of incorporation; exclusion of provision by amendment
The governing body of any corporation as herein defined may, without judicial proceedings, amend its certificate of incorporation to expressly exclude the provisions of section 2 of this act, by executing a certificate of amendment incorporating such exclusion and filing a copy thereof in the office of the Secretary of State of this State. Upon the filing of such amendment, the provisions of section 2 of this act shall not be applicable to such corporation.

L.1971, c. 337, s. 3, eff. Dec. 13, 1971.



Section 15:19-4 - Construction Of Act To Qualify For Maximum Tax Exemptions

15:19-4. Construction of act to qualify for maximum tax exemptions
This act shall be so construed as to enable split-interest trusts and private foundation trusts to qualify for the maximum tax exemptions available to such trusts under the provisions of the Internal Revenue Code of 1954 as amended.

L.1971, c. 337, s. 4, eff. Dec. 13, 1971.



Section 15:19-5 - Act Not To Impair Power Of Courts And Attorney General

15:19-5. Act not to impair power of courts and attorney general
Nothing in this act shall impair the power conferred by law upon the courts or the Attorney General of this State with respect to any corporation subject to the provisions of this act.

L.1971, c. 337, s. 5, eff. Dec. 13, 1971.



Section 15:19-6 - Effective Date; Application To Corporations

15:19-6. Effective date; application to corporations
This act shall take effect immediately, and shall apply to all corporations as described in section 2 hereof, whether organized before or after the effective date of this act.

L.1971, c. 337, s. 6, eff. Dec. 13, 1971.






Title 15a - Corporations, Nonprofit

Section 15A:1-1 - Short Title; Purposes; Rules Of Construction; Variation

15A:1-1. Short title; purposes; rules of construction; variation
a. This title shall be known and may be cited as the "New Jersey Nonprofit Corporation Act."

b. This title shall be liberally construed and applied to promote its underlying purposes and policies.

c. Underlying purposes and policies of this title are, among others:

(1) to simplify, clarify and modernize the law governing nonprofit corporations;

(2) to provide a general corporate form for the conduct of lawful, nonprofit activities with such variations and modifications from the form so provided as the interested parties in any nonprofit corporation may agree upon, subject only to overriding interests of this State and of third parties; and

(3) to make the law governing nonprofit corporations as nearly compatible with the New Jersey Business Corporation Act (N.J.S. 14A:1-1 et seq.) as may be practicable, subject to the particular requirements of nonprofit corporations.

d. The presence in certain provisions of this title of the words "unless otherwise provided in the certificate of incorporation" or "unless otherwise provided in the certificate of incorporation or bylaws," or words of similar import, does not imply that the effect of other provisions may not be varied by provisions in the certificate of incorporation or bylaws.

L.1983, c. 127, s. 15A:1-1, eff. Oct. 1, 1983.



Section 15A:1-2 - Definitions

15A:1-2. Definitions
As used in this title:

a. "Act" means the "New Jersey Nonprofit Corporation Act" ;

b. "Board" means the board of trustees or the group of persons vested with management of the business and affairs of the corporation irrespective of the name by which the group is designated; "entire board" means all the trustees then in office;

c. "Bylaws" means the code of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name by which these rules are designated;

d. "Certificate of incorporation" includes:

(1) the original certificate of incorporation or any other instrument filed or issued under any statute to form a domestic or foreign corporation, as amended, supplemented or restated by certificates of amendment, merger or consolidation or by other certificates or instruments filed or issued under any statute, and

(2) a special act or charter creating a domestic or foreign corporation, as amended, supplemented or restated;

e. "Corporation" or "domestic corporation" means a nonprofit corporation incorporated under this act, or existing on its effective date and organized under any law of this State (other than laws contained in Title 16 of the Revised Statutes) for purposes for which a corporation may be organized under this act;

f. "Corporate business entity" means an organization organized under any other statute of this State or any statute of any jurisdiction other than this State pursuant to which business corporate entities may be organized;

g. "Foreign corporation" means a nonprofit corporation organized under the laws of a jurisdiction other than this State for the purposes for which a corporation may be organized under this act;

h. "Member" means a participant in a corporation having such rights or obligations therein as provided in this act;

i. "Trustee" means any member of the board of a corporation, whether designated as a trustee, director, manager, governor, or by any other title.

L.1983, c. 127, s. 15A:1-2, eff. Oct. 1, 1983.



Section 15A:1-3 - Application Of Act

15A:1-3. Application of act
a. This act shall apply to:

(1) every corporation which is organized under this act;

(2) every corporation without capital stock which was organized under or became subject to any heretofore enacted law of this State with respect to which power to amend or repeal was reserved to the Legislature, and which provided for the organization of a corporation or corporations for a purpose or purposes for which a corporation may be organized under this act;

(3) every corporation which reincorporates under this act pursuant to section 15A:1-4; and

(4) foreign corporations to the extent provided in this act.

b. Chapters 12 (dissolution) and 14 (insolvency, receivers, and reorganization) of this act shall apply to any corporation organized under any provision of Title 16 of the Revised Statutes except as otherwise provided by any law of this State.

L.1983, c. 127, s. 15A:1-3, eff. Oct. 1, 1983.



Section 15A:1-4 - Certain Corporations Organized Under Other Acts; Reincorporation Or Conversion

15A:1-4. Certain corporations organized under other acts; reincorporation or conversion
a. Any corporation not having capital stock which has been organized by any special act of the Legislature for any of the purposes for which a corporation may be organized under this act, and to which this act does not apply pursuant to section 15A:1-3, may come under and be subject to the provisions of this act, and continue in existence and operation as if organized hereunder, by amending its certificate of incorporation pursuant to the provisions of this act and filing an original and a copy of a certificate of the amendment in the office of the Secretary of State, together with a certificate waiving any right of exemption from taxation and from privileges and advantages arising under that special act of incorporation. The Secretary of State shall forward the copy to the Attorney General. Upon filing a certificate of the amendment, the corporation shall be deemed to be incorporated under this act and to be free from the liabilities and provisions of the act under which it was formerly incorporated. Nothing in this section shall be held to affect transactions, liabilities or debts of the corporation, occurring before the filing of the certificate.

b. Any corporate business entity or corporation having capital stock formed for purposes for which corporations may be formed under this act, may, in the manner hereinafter provided, be converted into a corporation under this act as follows:

(1) A plan of conversion shall be prepared, setting forth:

(a) the terms and conditions of the conversion,

(b) the manner of carrying the conversion into effect,

(c) a restatement of the certificate of incorporation which complies with this act, and

(d) such other details and provisions as are deemed desirable.

(2) The plan of conversion shall be adopted by the unanimous vote of all of the shareholders of the corporate entity or corporation.

(3) Upon adoption of a plan of conversion by the corporate entity or corporation, a certificate of conversion shall be executed under its name by the president or any vice president, and shall set forth:

(a) the name of the corporate entity or corporation and the address including street and number, if any, of its registered office;

(b) the statute under which the corporate entity or corporation was incorporated and the date of incorporation;

(c) if the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date;

(d) the manner in which the plan was adopted by the corporate entity or corporation.

The original and a copy of the certificate of conversion shall be filed in the office of the Secretary of State, and upon the filing, or upon the effective date, not to exceed 30 days, specified in the plan of conversion, whichever is later, the conversion shall become effective.

Upon the conversion becoming effective, the corporate entity or corporation shall be deemed to be a corporation without capital stock organized under this act for all purposes. The corporate entity or corporation shall remain liable for all existing obligations, public or private, and for all taxes due the State of New Jersey or any other taxing authority for periods prior to the effective date of the conversion, and as a nonprofit corporation, it shall continue to be entitled to all assets it held as a corporate entity or corporation. The capital stock of the corporation theretofore outstanding shall be cancelled.

L.1983, c. 127, s. 15A:1-4, eff. Oct. 1, 1983.



Section 15A:1-5 - Authorization To Corporations Which Could Be Or Are Organized Under Title 16 Of The Revised Statutes To Adopt Provisions Of This Act Without Reincorporation

15A:1-5. Authorization to corporations which could be or are organized under title 16 of the revised statutes to adopt provisions of this act without reincorporation
a. Any corporation organized for any purpose for which corporations may be incorporated under Title 16 of the Revised Statutes which is not organized under this act and which has not reincorporated under this act pursuant to section 15A:1-4 may amend its certificate of incorporation or its bylaws to include provisions incorporating by reference any sections of this act to which the corporation wishes to be subject.

b. Without limiting the foregoing, any corporation which amends its certificate of incorporation or bylaws to include a provision which sets forth "This corporation shall be subject to the administrative provisions of the New Jersey Nonprofit Corporation Act" shall, without a recitation of the specific sections thereof, be subject to the following sections of this act as if the certificate of incorporation or bylaws of the corporation has been amended to recite the applicability of the text thereof: sections 15A:2-10; 15A:2-11; 15A:3-1 through 15A:3-5; 15A:5-1 through 15A:5-24; 15A:6-1 through 15A:6-17; and 15A:8-1 through 15A:8-5.

L.1983, c. 127, s. 15A:1-5, eff. Oct. 1, 1983.



Section 15A:1-6 - Reservation Of Power

15A:1-6. Reservation of power
This act may be supplemented, altered, amended or repealed by the Legislature and every corporation, domestic or foreign, to which this act applies shall be bound thereby.

L.1983, c. 127, s. 15A:1-6, eff. Oct. 1, 1983.



Section 15A:1-7 - Execution, Filing And Recording Of Documents

15A:1-7. Execution, filing and recording of documents
a. If a document relating to a domestic or foreign corporation is required or permitted to be filed in the office of the Secretary of State under this act:

(1) The document shall be in the English language, except that the corporate name need not be in the English language if written in English letters or Arabic or Roman numerals, and except that this requirement shall not apply to a certificate of good standing under paragraph (2) of subsection b. of section 15A:2-5, section 15A:2-6 or subsection b. of section 15A:13-4;

(2) The filing shall be accomplished by delivering the document to the office of the Secretary of State, together with the fees and any accompanying documents required by law.

The Secretary of State shall endorse upon it the word "Filed" with the Secretary's official title and the date of filing thereof, and shall file it in the office of the Secretary of State. If so requested at the time of the delivery of the document, the Secretary of State shall include the time of filing in the endorsement thereon;

(3) The transaction in connection with which the document has been filed shall be effective at the time of filing, unless a subsequent effective time is set forth in the document pursuant to any other provision of this act, in which case the transaction shall be effective at the time specified, which shall not be later than 30 days after the date of filing.

b. If a document relating to a domestic corporation or a foreign corporation is required or permitted to be filed under this act and is also required by this act to be executed on behalf of the corporation, the document shall be signed by the chairman of the board, or the president or a vice-president. The name of any person so signing the document, and the capacity in which signed, shall be stated beneath or opposite the signature. The document may contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary of the corporation; or

(3) An acknowledgment or proof.

If the corporation is in the hands of a court-appointed officer, the document shall be signed by that officer or the majority of them, if there are more than one.

c. If a document relating to a domestic or foreign corporation was required or permitted to be filed in the office of the Secretary of State under the law in force prior to the effective date of this act and was or is duly executed before or after the effective date of this act, in accordance with that law, to reflect any vote, consent, certification, or action by trustees, officers, or members of a corporation or by any of these persons on behalf of the corporation, duly taken, given or made before the effective date of this act, the document and any annual report by a corporation, so executed, may be filed in the office of the Secretary of State on the effective date of this act, and within 6 months thereafter.

d. The Secretary of State shall record all documents, except annual reports, which relate to or in any way affect corporations, and which are required or permitted by law to be filed in the office of the Secretary of State. The recording may be effected by typewritten copy, or by photographic, microphotographic or microfilming process, or in other manner as may be provided by law. The recorded documents shall be kept in a place different from the place where the originals are filed.

e. If any instrument filed with the Secretary of State under any provision of this act is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, the instrument may be corrected by filing with the Secretary of State a certificate of correction executed on behalf of the corporation. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the correction. The instrument as corrected shall be deemed to have been effective in its corrected form as of its original filing date, but as to persons who relied upon the inaccurate portion of the certificate and who are adversely affected by the correction, the correction shall be effective as of the effective date of filing the certificate of correction.

L.1983, c. 127, s. 15A:1-7, eff. Oct. 1, 1983.



Section 15A:1-8 - Repeal Of Prior Acts

15A:1-8. Repeal of prior acts
The repeal by this act of the whole or any part of any act under which there was organized any corporation in existence on the effective date of this act, shall not dissolve the corporation, and the corporation, its officers, trustees and members shall have the same rights, and shall be subject to the same limitations, restrictions, liabilities and penalties as those prescribed by this act for corporations organized under this act, their officers, trustees and members.

L.1983, c. 127, s. 15A:1-8, eff. Oct. 1, 1983.



Section 15A:1-9 - Notices; Computation Of Time; Effect Of Postage Class Used

15A:1-9. Notices; computation of time; effect of postage class used
a. In computing the period of time for the giving of any notice required or permitted by this act, or by a certificate of incorporation or bylaws or any resolution of trustees or members, the day on which the notice is given shall be excluded, and the day on which the matter noticed is to occur shall be included.

b. If notice is given by mail, the notice shall be deemed to be given when deposited in the mail addressed to the person to whom it is directed at the last address of the person as it appears on the records of the corporation, with first class postage prepaid thereon, or 10 days thereafter if the notice is mailed by any postage class other than first class.

L.1983, c. 127, s. 15A:1-9, eff. Oct. 1, 1983.



Section 15A:1-10 - Certificates And Certified Copies

15A:1-10. Certificates and certified copies
a. Upon request of any person, the Secretary of State shall furnish certified copies of documents filed in the office of the Secretary of State in accordance with the provisions of this act.

b. Upon the request of any person, the Secretary of State shall certify to the existence or non-existence of any facts on record in the office of the Secretary of State pertaining to domestic or foreign corporations.

L.1983, c. 127, s. 15A:1-10, eff. Oct. 1, 1983.



Section 15A:2-1 - Purposes

15A:2-1. Purposes
a. A corporation may be organized under this act for any lawful purpose other than for pecuniary profit including, without being limited to, any one or more of the following purposes: charitable; benevolent; eleemosynary; educational; cemetery; civic; patriotic; political; religious; social; fraternal; literary; cultural; athletic; scientific; agricultural; horticultural; animal husbandry; volunteer fire company; ambulance, first aid or rescue; professional, commercial, industrial or trade association; and labor union and cooperative purposes.

b. A corporation for which organization is permitted under any other statute of this State may not be organized under this act unless that statute permits organization under this act.

c. A corporation may be organized under this act for any purpose or purposes for which corporations may be incorporated under Title 16 of the Revised Statutes.

d. No corporation organized under this act shall have or issue capital stock or shares. No dividend shall be paid and no part of the income or profit of a corporation organized under this act shall be distributed to its members, trustees or officers, but a corporation may pay compensation in a reasonable amount to its members, trustees and officers, for services rendered, may pay interest on loans or other credit advances by members, trustees and officers, may confer benefits on its members in conformity with its purposes, and, upon dissolution, may make distributions to its members as permitted by this act; except the payment, benefit, or distribution shall not be deemed to be a dividend or distribution of income or profit.

L.1983, c. 127, s. 15A:2-1, eff. Oct. 1, 1983.



Section 15A:2-2 - Corporate Name Of Domestic Or Foreign Corporation

15A:2-2. Corporate name of domestic or foreign corporation
a. The corporate name of a domestic corporation or of a foreign corporation authorized to transact business in this State:

(1) Shall not contain any word or phrase, or abbreviation or derivative thereof, which indicates or implies that it is organized for any purpose other than one or more of the purposes permitted by its certificate of incorporation;

(2) Shall not be the same as, or confusingly similar to, the corporate name of any domestic corporation, including a corporate name set forth in a certificate of incorporation filed in the office of the Secretary of State for which the effective date is subsequent to the date of filing, as authorized by subsection b. of section 15A:2-8 or of any foreign corporation authorized to conduct activities in this State or any corporate name reserved or registered under this act, or any corporate name in use, reserved or registered under the New Jersey Business Corporation Act, unless the written consent of the other domestic, foreign corporation or corporate entity, or holder of a reserved or registered name to the adoption of its name or a confusingly similar name, is filed in the office of the Secretary of State with the certificate of incorporation or with the application for an original or amended certificate of authority to conduct activities in this State; or, in lieu of that consent, there is filed a certified copy of a final judgment of a court of competent jurisdiction establishing the prior right of the corporation to the use of the name in this State;

(3) Shall not contain any word or phrase, or any abbreviation or derivative thereof, the use of which is prohibited or restricted by any other statute of this State, unless the restrictions have been complied with; and

(4) Shall contain one of the following: "a New Jersey nonprofit corporation," "incorporated," "corporation," "inc.," or "corp." unless it is a corporation which could organize pursuant to the provisions of Title 16 of the Revised Statutes.

b. (1) This section shall not require any domestic corporation organized prior to the effective date of this act or any foreign corporation authorized to conduct activities in this State prior to the effective date of this act to change its corporate name in order to comply with this section, if the name is otherwise lawful on the effective date of this act. The corporation shall not change its corporate name on or after the effective date of this act to a name which is not available for corporate use under this section.

(2) This section shall not prevent a domestic corporation (a) with which another corporation, domestic or foreign, is merged, or (b) which is formed by the reorganization or consolidation of one or more domestic or foreign corporations, or (c) which receives upon a sale, lease or other disposition from, or exchange with, another corporation, domestic or foreign, all or substantially all the assets of the other corporation including its name, from having the same corporate name as any of those corporations if, at the time, the other corporation was organized under the laws of, or is authorized to conduct activities in, this State.

c. If the name of a foreign corporation is not available for use in this State because of subsection a. of this section, the corporation may be authorized to conduct activities in this State under an alternate name which is available for corporate use under this section. The corporation shall file in the office of the Secretary of State with its application for an original or amended certificate of authority an original and a copy of a resolution of its board adopting the alternate name for use in conducting activities in this State. The Secretary of State shall forward the copy to the Attorney General.

d. The corporate name of a domestic corporation which has been dissolved and any name confusingly similar to the name of a domestic corporation which has been dissolved shall not be available for corporate use for 2 years after the effective time of dissolution, unless, within that 2-year period, the written consent of the dissolved corporation to the adoption of its name, or a confusingly similar name, is filed in the office of the Secretary of State with the certificate of incorporation of another domestic corporation or with the application of a foreign corporation for an original or amended certificate of authority to conduct activities in this State.

e. The filing in the office of the Secretary of State of the certificate of incorporation of a domestic corporation or the issuance by the Secretary of State of a certificate to a foreign corporation authorizing it to conduct activities in this State shall not preclude an action by this State to enjoin a violation of this section or an action by any person adversely affected to enjoin the violation or the use of a corporate name in violation of the rights of that person, whether on principles of unfair competition or otherwise. The court may grant any other appropriate relief.

L.1983, c. 127, s. 15A:2-2, eff. Oct. 1, 1983.



Section 15A:2-3 - Use Of Name Other Than Actual Corporate Name

15A:2-3. Use of name other than actual corporate name
a. No domestic corporation, or foreign corporation which conducts activities in this State within the meaning of section 15A:13-3 shall conduct any activities in this State using an alternate name including an abbreviation of its corporate name or an acronym unless:

(1) It also uses its actual corporate name in the transaction of any of its activities in a manner as not to be deceptive as to its actual identity; or

(2) It has been authorized to conduct activities in this State using the alternate name as provided in subsection c. of section 15A:2-2; or

(3) It has first registered the alternate name as provided in this section.

b. Any corporation may adopt and use any alternate name, including any which would be unavailable as the name of a domestic or foreign corporation because of the prohibitions of paragraph (2) of subsection a. of section 15A:2-2, but not including any name prohibited as a corporate name by paragraph (3) or (4) of subsection a. of section 15A:2-2, by filing an original and a copy of a certificate of registration of alternate name with the Secretary of State executed on behalf of the corporation. The Secretary of State shall forward the copy to the Attorney General. The certificate shall set forth:

(1) The name, jurisdiction and date of incorporation of the corporation;

(2) The alternate name;

(3) A brief statement of the character or nature of the particular activities to be conducted using the alternate name;

(4) That the corporation intends to use the alternate name in this State;

(5) That the corporation has not previously used the alternate name in this State in violation of this section or, if it has, the month and year in which it commenced the use.

c. The registration shall be effective for 5 years from the date of filing and may be renewed successively for additional 5-year periods by filing an original and a copy of a certificate of renewal executed on behalf of the corporation at any time within 90 days prior to, but not later than, the date of expiration of the registration. The certificate of renewal shall be effective as of the date of expiration of the earlier registration. The certificate of renewal shall set forth the information required in paragraphs (1) through (4) of subsection b. of this section, the date of filing of the certificate of registration then in effect, and that the corporation is continuing to use the alternate name. The Secretary of State shall forward the copy to the Attorney General.

d. This section shall not:

(1) Grant to the registrant of an alternate name any right in the name as against any prior or subsequent user of the name, regardless of whether used as a trademark, trade name, business name, or corporate name; or

(2) Interfere with the power of any court to enjoin the use of the name on the basis of the law of unfair competition or on any other basis except the identity or similarity of the alternate name to any other corporate name.

e. A corporation which has used an alternate name in this State contrary to the provisions of this section shall, upon filing a certificate of registration of alternate name or an untimely certificate of renewal, pay to the Secretary of State the filing fee prescribed for the certificate plus an additional filing fee equal to the full amount of the regular filing fee multiplied by the number of years it has been using the alternate name in violation of this section after the operative date of the prohibitions of this section specified in subsection h. of this section. For the purpose of this subsection, any part of a year shall be considered a full year.

f. The failure of a corporation to file a certificate of registration or renewal of an alternate name shall not impair the validity of any contract or act of the corporation and shall not prevent the corporation from defending any action or proceeding in any court of this State, but the corporation shall not maintain any action or proceeding in any court of this State arising out of a contract or act in which it used the alternate name until it has filed the certificate.

g. (1) A corporation which files a certificate of registration of alternate name which contains a false statement or omission regarding the date it first used an alternate name in this State shall, if the false statement or omission reduces the amount of the additional fee it paid or should have paid as provided in subsection e. of this section, forfeit to the State a penalty of not less than $200.00 nor more than $500.00.

(2) A corporation which ought to have filed a certificate of registration or renewal of alternate name and fails to do so within 60 days after being notified of its obligation to do so by certified or registered mail by the Secretary of State, by any other governmental officer, or by any person aggrieved by its failure to do so, shall forfeit to the State a penalty of not less than $200.00 nor more than $500.00.

(3) The penalty shall be recovered with costs in an action prosecuted by the Attorney General. The court may proceed in the action in a summary manner or otherwise.

h. The prohibitions of this section shall not be operative until 90 days after the effective date of this act. Any certificate of registration filed during that 90-day period need not include the information required by paragraph (5) of subsection b. of this section.

L.1983, c. 127, s. 15A:2-3, eff. Oct. 1, 1983.



Section 15A:2-4 - Reserved Name

15A:2-4. Reserved name
a. The exclusive right to the use of a corporate name may be reserved upon compliance with the provisions of this section.

b. The reservation shall be made by filing in the office of the Secretary of State an application to reserve a specified corporate name, or the first name available for corporate use among not more than three specified names, executed by or on behalf of the applicant and setting forth the name and address of the applicant. If the Secretary of State finds that the name complies with the provisions of section 15A:2-2, the Secretary of State shall reserve it for the exclusive use of the applicant for a period of 120 days from date of filing of the application and shall issue a certificate of reservation.

c. The right to the exclusive use of a specified corporate name so reserved may be transferred by filing in the office of the Secretary of State a notice of the transfer, executed by or on behalf of the applicant for whom the name was reserved, and specifying the name and address of the transferee.

L.1983, c. 127, s. 15A:2-4, eff. Oct. 1, 1983.



Section 15A:2-5 - Registered Name

15A:2-5. Registered name
a. Any foreign corporation may register its corporate name under this act, provided its corporate name is available for use under section 15A:2-2.

b. The registration shall be made by filing in the office of the Secretary of State:

(1) An application for registration executed on behalf of the corporation, setting forth the name and address of the headquarters or main office of the corporation, the jurisdiction of its incorporation, the date of its incorporation, a statement that it is conducting activities, and a brief statement of the activities in which it is engaged; and

(2) A certificate setting forth that the corporation is in good standing under the laws of the jurisdiction of its incorporation, executed by the official of that jurisdiction who has custody of the records pertaining to corporations and dated not earlier than 30 days prior to the filing of the application.

c. The registration shall be effective until the close of the calendar year in which the application for registration is filed.

L.1983, c. 127, s. 15A:2-5, eff. Oct. 1, 1983.



Section 15A:2-6 - Renewal Of Registered Name

15A:2-6. Renewal of registered name
A corporation which has a registration of its corporate name in effect may renew the registration by annually filing in the office of the Secretary of State an application for renewal setting forth the facts required to be set forth in an original application for registration, together with a certificate of good standing as required for the original registration. A renewal application may be filed between October 1 and December 31 in each year, and shall extend the registration for the following calendar year.

L.1983, c. 127, s. 15A:2-6, eff. Oct. 1, 1983.



Section 15A:2-7 - Incorporators

15A:2-7. Incorporators
a. Subject to the provisions of subsection d. of this section, one or more individuals, corporations, foreign corporations or corporate entities may act as incorporators of a corporation by signing and filing in the office of the Secretary of State a certificate of incorporation for the corporation. Individuals acting as incorporators shall be at least 18 years of age. Incorporators need not be United States citizens or residents of this State.

b. Except as otherwise provided in the certificate of incorporation, any action required or permitted by this act to be taken by incorporators may be taken without a meeting.

c. If any incorporator dies or is for any reason unable to act, the others may act. If there is no incorporator able to act, any person for whom an incorporator was acting as agent may act in that incorporator's stead, or if the other person also dies or is for any reason unable to act, the legal representative of the person may act.

d. Ten or more individuals shall act as incorporators for any corporation having as a purpose the establishment of a volunteer fire company or an exempt firemen's association.

L.1983, c. 127, s. 15A:2-7, eff. Oct. 1, 1983.



Section 15A:2-8 - Certificate Of Incorporation

15A:2-8. Certificate of incorporation
15A:2-8. Certificate of incorporation.

a. The certificate of incorporation shall set forth:

(1) The name of the corporation;

(2) The purpose or purposes for which the corporation is organized;

(3) If the corporation is to have members, the qualifications for members or that the qualifications shall be as set forth in the bylaws of the corporation;

(4) If the members are to be divided into classes, the relative right and limitations of the different classes of members to the extent those rights and limitations have been determined or that the rights and limitations shall be as set forth in the bylaws of the corporation;

(5) If the corporation is to have no members, that there shall be no members;

(6) The method of electing trustees or that the method shall be as set forth in the bylaws of the corporation;

(7) Any provision not inconsistent with this act or any other statute of this State, which the incorporators elect to set forth for the management and conduct of the affairs of the corporation, or creating, defining, limiting or regulating the powers of the corporation, its trustees and members or any class of members, including any provision which under this act is required or permitted to be set forth in the bylaws;

(8) The address, including actual location as well as postal designation, if different, of the corporation's initial registered office, and the name of the corporation's initial registered agent at that address;

(9) The number of trustees, not less than three, constituting the first board and the names and addresses of the persons who aim to serve as trustees, which addresses shall be either the residence address of the person or other address where the person regularly receives mail and which is not the address of the corporation;

(10) The names and addresses of the incorporators, which addresses shall be either the residence address of the person or other address where the person regularly receives mail and which is not the address of the corporation;

(11) The duration of the corporation if other than perpetual;

(12) The method of distribution of assets of the corporation upon dissolution, or that the distribution shall be as set forth in the bylaws of the corporation;

(13) If, pursuant to subsection b. of this section, the certificate of incorporation is to be effective on a date subsequent to the date of filing, the effective date of the certificate;

(14) If, pursuant to the exception in paragraph (4) of subsection a. of section 15A:2-2, the name of the corporation does not include a term required thereby, a statement that the corporation could be organized pursuant to the provisions of Title 16 of the Revised Statutes, the applicable section of Title 16 of the Revised Statutes permitting that organization, and an undertaking to add the required term if the corporation ceases to be so organized.

b. An original and one copy of the certificate of incorporation shall be filed in the office of the Secretary of State. The corporate existence shall begin upon the effective date of the certificate, which shall be the date of the filing, or such later time, not to exceed 30 days from the date of filing, as may be set forth in the certificate. The filing shall be conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and, after the corporate existence has begun, that the corporation has been incorporated under this act, except as against this State in a proceeding to cancel or revoke the certificate of incorporation or for voluntary dissolution of the corporation. The Secretary of State shall forward the copy of the certificate of incorporation to the Attorney General.

c. The certificate of incorporation may provide that a trustee or officer shall not be personally liable, or shall be liable only to the extent therein provided, to the corporation or its members for damages for breach of any duty owed to the corporation or its members, except that such provision shall not relieve a trustee or officer from liability for any breach of duty based upon an act or omission (1) in breach of such person's duty of loyalty to the corporation or its members, (2) not in good faith or involving a knowing violation of law or (3) resulting in receipt by such person of an improper personal benefit.

d. Notwithstanding the provisions of subsection c. of this section, the immunities provided for in this 1989 amendatory act shall apply to any corporation organized under Title 15A of the New Jersey Statutes which is established for the purposes provided for in P.L.1959, c.90 (C.2A:53A-7 et seq.), whether or not the certificate of incorporation has been amended, and nothing in this section shall operate to diminish or affect any limitation of liability or limitation on liability which is conferred upon nonprofit corporations, societies or associations by the provisions of section 1 of P.L.1987, c.87 (C.2A:53A-7.1).

L.1983, c.127, s.15A:2-8, eff. Oct. 1, 1983; amended 1989,c.260,s.1.



Section 15A:2-9 - Organization Meeting Of Board Of Trustees

15A:2-9. Organization meeting of board of trustees
On or after the effective date of the certificate of incorporation, an organization meeting of the board named in the certificate of incorporation shall be held, at the call of a majority of the board named, to adopt bylaws, elect officers, provide for initial members if there are to be members, and transact all other business as may come before the meeting. The board members calling the meeting shall give at least 5 days' notice thereof by mail to each trustee named in the certificate of incorporation, which notice shall state the time and place of the meeting.

L.1983, c. 127, s. 15A:2-9, eff. Oct. 1, 1983.



Section 15A:2-10 - Bylaws; Making And Altering

15A:2-10. Bylaws; making and altering
a. The initial bylaws of a corporation shall be adopted by the board at its organization meeting. Thereafter, the board shall have the power to make, alter and repeal bylaws unless that power is reserved to the members in the certificate of incorporation or the bylaws, but bylaws made by the board may be altered or repealed, and new bylaws may be made, by the members. The members may prescribe in the bylaws that any bylaw made by them shall not be altered or repealed by the board.

b. For purposes of this act, the initial bylaws of a corporation adopted by the board at its organization meeting shall be deemed to have been adopted by the members, if the certificate of incorporation provides for members.

c. Any provision which this act requires or permits to be set forth in the bylaws may be set forth in the certificate of incorporation.

L.1983, c. 127, s. 15A:2-10, eff. Oct. 1, 1983.



Section 15A:2-11 - Bylaws And Other Powers In Emergency

15A:2-11. Bylaws and other powers in emergency
a. The board of a corporation may adopt emergency bylaws, subject to repeal or change by action of the members, which shall, notwithstanding any different provision elsewhere in this act or in the certificate of incorporation or bylaws, be operative during any emergency in the conduct of the business of the corporation resulting from an attack on the United States or any nuclear or atomic disaster. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1) A meeting of the board may be called by any officer or trustee in the manner and under the conditions as shall be prescribed in the emergency bylaws;

(2) The trustees in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

(3) The officers or other persons designated in a list approved by the board before the emergency, all in the order of priority and subject to the conditions and for a period of time, not longer than reasonably necessary after the termination of the emergency, as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board, be deemed trustees for that meeting.

b. Before or during the emergency, the board may provide, and from time to time modify, lines of succession in the event that during the emergency any officers or agents of the corporation shall be rendered incapable of discharging their duties.

c. Before or during the emergency, the board may change the head office or designate several alternative head offices or regional offices, or authorize the officers to do so, the change or designation to be effective during the emergency.

d. To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during the emergency and upon its termination the emergency bylaws shall be inoperative.

e. Unless otherwise provided in emergency bylaws, notice of any meeting of the board during the emergency need be given only to those of the trustees as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication, or other means of mass communication.

f. To the extent required to constitute a quorum at any meeting of the board during the emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, trustees for that meeting.

g. No officer, trustee or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct. No officer, trustee or employee shall be liable for any action taken by that person in good faith in the emergency in furtherance of the ordinary activities of the corporation even though not authorized by the bylaws then in effect.

L.1983, c. 127, s. 15A:2-11, eff. Oct. 1, 1983.



Section 15A:2-12 - Chapter Organizations

15A:2-12. Chapter organizations
a. Any corporation to which this act is applicable pursuant to paragraph (1), (2) or (3) of subsection a. of section 15A:1-3 may provide in its certificate of incorporation that it is to be a "chapter organization" which is a corporation having subordinate or local chapters, however designated, located within or without this State and that it shall exercise the powers granted in this section.

b. Any chapter organization, as set forth in subsection a. of this section, in addition to the other powers granted pursuant to this act, may:

(1) Grant charters to subordinate or local chapters;

(2) Make, amend, and change bylaws for the government of its chapters and the use of its name; and

(3) Revoke or cancel the charter of a chapter for the violation of its bylaws or for other cause as it may determine.

c. Any chapter of a chapter organization which includes in its certificate of incorporation a provision that it is a chapter of a chapter organization shall, upon revocation of its charter by the chapter organization, continue to be a corporation until dissolved in accordance with chapter 12 of this act. It shall not conduct any activities as a chapter of the chapter organization and, if the certificate of incorporation or bylaws of the chapter organization so provide, its assets may be taken and conserved by the chapter organization and be distributed in accordance with the certificate of incorporation or bylaws of the chapter organization. The chapter organization or any other interested person may apply to the Superior Court for the appointment of a receiver or custodian or for any other relief to enforce the provisions of this section. The court may proceed in a summary manner or otherwise.

d. No corporation shall adopt or use a name or symbol indicating that it is affiliated in any way with a chapter organization unless it is a chapter of the chapter organization or does so with the consent of the chapter organization.

e. Any corporation in existence prior to the effective date of this act which was, on that date, a state organization pursuant to R.S. 15:16-1, shall, on the effective date of this act be deemed a chapter organization under this section.

L.1983, c. 127, s. 15A:2-12, eff. Oct. 1, 1983.



Section 15A:3-1 - General Powers

15A:3-1. General powers
a. Each corporation, subject to any limitations provided in this act or other statute of this State, or in its certificate of incorporation or bylaws, may:

(1) have perpetual duration unless a limited period is stated in its certificate of incorporation;

(2) sue and be sued, complain and defend and participate as a party or otherwise in any judicial, administrative, arbitrative or other proceeding, in its corporate name;

(3) have a corporate seal which may be altered at pleasure, and to use the seal by causing it, or a facsimile to be impressed or affixed or in any other manner reproduced;

(4) take and hold by lease, gift, purchase, grant, devise or bequest any property, real or personal, necessary or desirable for attaining the objects and carrying into effect the purposes of the corporation and to purchase, lease or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated, subject, however, to any alteration or modification made by general law as to the amount of real and personal property to be held by the corporation;

(5) sell, convey, mortgage, create a security interest in, lease, exchange, transfer and otherwise dispose of its property and assets;

(6) purchase, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, exchange, mortgage, lend, create a security interest in, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporate entities, associations, partnerships or individuals, or direct or indirect obligations of any domestic or foreign government or instrumentality thereof;

(7) make contracts and guarantees and incur liabilities, borrow money, issue its bonds, and secure any of its obligations by mortgage of or creation of a security interest in its property, franchises and income;

(8) lend money, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds so loaned or invested;

(9) conduct its activities, carry on its operations, and have offices and exercise the powers granted by this act anywhere in the universe;

(10) elect or appoint officers, employees and agents of the corporation, and define their duties and fix their compensation;

(11) make and alter bylaws for the administration and regulation of the affairs of the corporation;

(12) levy dues and assessments on its members in accordance with its certificate of incorporation or bylaws which may provide for reasonable regulations for enforcement and collection thereof and for different dues and assessments for different classes of members;

(13) pay pensions and establish pension and deferred compensation plans, and plans of similar nature for, and to furnish medical services, life, sickness, accident, disability or unemployment insurance and benefits, education, housing, social and recreational services and other similar aids and services to its officers, employees, and agents including any of the foregoing who may be trustees, their families, dependents or beneficiaries;

(14) participate with others in any corporate entity, partnership, limited partnership, joint venture, or other association of any kind, or in any transaction, undertaking or arrangement which the participating corporation would have power to conduct by itself, whether or not that participation involves sharing or delegation of control with or to others;

(15) at the request of the United States Government or of any of its agencies, transact any lawful activity in time of war or other national emergency, notwithstanding the purposes set forth in its certificate of incorporation;

(16) have and exercise all other powers necessary or convenient to effect any of the purposes for which the corporation is organized.

b. It shall not be necessary to set forth in the certificate of incorporation any corporate powers enumerated in this act.

L.1983, c. 127, s. 15A:3-1, eff. Oct. 1, 1983.



Section 15A:3-2 - Ultra Vires Transactions

15A:3-2. Ultra vires transactions
No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid because the corporation was without capacity or power to do that act or to make or receive the conveyance or transfer, but the lack of capacity or power may be asserted:

a. In a proceeding by a member or trustee against the corporation to enjoin the doing of any act or the transfer of real or personal property by or to the corporation. If the unauthorized act or transfer sought to be enjoined is or is to be performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

b. In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through members in a representative suit, against the incumbent or former officers or trustees of the corporation;

c. In a proceeding by the Attorney General, as provided in this act, to dissolve the corporation, or in a proceeding by the Attorney General to enjoin the corporation from the transaction of unauthorized activities.

L.1983, c. 127, s. 15A:3-2, eff. Oct. 1, 1983.



Section 15A:3-3 - Contributions By Corporations

15A:3-3. Contributions by corporations
a. Any corporation, unless otherwise provided in its certificate of incorporation or bylaws, and subject to the purposes specified in its certificate of incorporation, may, irrespective of corporate benefit, aid, singly or in cooperation with other corporate entities and with natural persons, in the creation or maintenance of institutions or organizations engaged in activities for the purpose of which a corporation may be organized under this act; including institutions or organizations engaged in community fund, hospital, charitable, philanthropic, educational, scientific or benevolent activities or patriotic or civic activities conducive to the betterment of social and economic conditions. The trustees may appropriate, spend or contribute for the purposes reasonable sums as they may determine.

b. The provisions of this section shall not be construed as directly or indirectly minimizing or interpreting the rights and powers of corporations, provided for prior to the effective date of this act, with reference to appropriations, expenditures or contributions of the nature set forth in subsection a. of this section.

L.1983, c. 127, s. 15A:3-3, eff. Oct. 1, 1983.



Section 15A:3-4 - Indemnification Of Trustees, Officers And Employees

15A:3-4. Indemnification of trustees, officers and employees
15A:3-4. Indemnification of trustees, officers and employees.

a. As used in this section:

(1) "Corporate agent" means any person who is or was a trustee, officer, employee or agent of the indemnifying corporation or of any constituent corporation absorbed by the indemnifying corporation in a consolidation or merger and any person who is or was a trustee, officer, employee or agent of any other enterprise, serving as such at the request of the indemnifying corporation, or of the constituent corporation, or the legal representative of the trustee, officer, employee or agent;

(2) "Other enterprise" means any domestic corporation, foreign corporation, or corporate business entity, other than the indemnifying corporation or any employee benefit plan or trust;

(3) "Expenses" means reasonable costs, disbursements and counsel fees;

(4) "Liabilities" means amounts paid or incurred in satisfaction of settlements, judgments, fines and penalties; and

(5) "Proceeding" means any pending, threatened or completed civil, criminal, administrative or arbitrative action, suit or proceeding, and any appeal therein and any inquiry or investigation which could lead to the action, suit or proceeding.

b. Any corporation may indemnify a corporate agent against the agent's expenses and liabilities in connection with any proceeding involving the corporate agent because the agent is or was a corporate agent, other than a proceeding by or in the right of the corporation, if:

(1) the corporate agent acted in good faith and in a manner which the agent reasonably believed to be in or not opposed to the best interests of the corporation; and

(2) with respect to any criminal proceeding, the corporate agent had no reasonable cause to believe the conduct was unlawful. The termination of any proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, shall not of itself create a presumption that the corporate agent did not meet the applicable standards of conduct set forth in paragraphs (1) and (2) of subsection b. of this section.

c. Any corporation may indemnify a corporate agent against the agent's expenses in connection with any proceeding by or in the right of the corporation to procure a judgment in its favor which involves the corporate agent by reason of being or having been the corporate agent, if the agent acted in good faith and in a manner which the agent reasonably believed to be in or not opposed to the best interests of the corporation. However, in the proceeding no indemnification shall be provided in respect of any claim, issue or matter as to which the corporate agent was liable to the corporation, unless and only to the extent that the Superior Court or the court in which the proceeding was brought shall determine upon application that despite the adjudication of liability, but in view of all circumstances of the case, the corporate agent is fairly and reasonably entitled to indemnity for those expenses as the Superior Court or the other court shall deem proper.

d. Any corporation shall indemnify a corporate agent against expenses to the extent that the corporate agent has been successful on the merits or otherwise in any proceeding referred to in subsections b. and c. of this section or in defense of any claim, issue or matter therein.

e. Any indemnification under subsection b. of this section and, unless ordered by a court, under subsection c. of this section, may be made by the corporation only as authorized in a specific case upon a determination that indemnification is proper in the circumstances because the corporate agent met the applicable standard of conduct set forth in subsection b. or c. Unless otherwise provided in the certificate of incorporation or bylaws, the determination shall be made:

(1) By the board of trustees or a committee thereof at a meeting at which is present a quorum determined without including trustees who were parties to or otherwise involved in the proceeding, acting by a majority vote of trustees who were not parties to or otherwise involved in the proceeding;

(2) If the quorum is not obtainable, or, even if obtainable and the quorum of the boards of trustees or committee by a majority vote of the disinterested trustees directs, by independent legal counsel, in a written opinion, the counsel to be designated by the board of trustees; or

(3) By the members, if the corporation has members and if the certificate of incorporation or bylaws or a resolution of the board of trustees directs.

f. Expenses incurred by a corporate agent in connection with the proceeding may be paid by the corporation in advance of the final disposition of the proceeding as authorized by the board of trustees upon receipt of an undertaking by or on behalf of the corporate agent to repay the amount unless it shall ultimately be determined that the agent is entitled to be indemnified as provided in this section.

g. (1) If a corporation upon application of a corporate agent has failed or refused to provide indemnification as required under subsection d. of this section or permitted under subsections b., c. and f. of this section, a corporate agent may apply to a court for an award of indemnification by the corporation, and the court:

(a) may award indemnification to the extent authorized under subsections b. and c. of this section and shall award indemnification to the extent required under subsection d. of this section, notwithstanding any contrary determination which may have been made under subsection e. of this section; and

(b) may allow reasonable expenses to the extent authorized by, and subject to the provisions of, subsection f. of this section, if the court shall find that the corporate agent has by the agent's pleadings or during the course of the proceeding raised genuine issues of fact or law.

(2) Application for indemnification may be made:

(a) in the civil action in which the expenses were or are to be incurred or other amounts were or are to be paid; or

(b) to the Superior Court in a separate proceeding.

(3) If the application is for indemnification arising out of a civil action, it shall set forth reasonable cause for the failure to make application for the relief in the action or proceeding in which the expenses were or are to be incurred or other amounts were or are to be paid. The application shall set forth the disposition of any previous application for indemnification and shall be made in the manner and form as may be required by the applicable rules of the court or, in the absence thereof, by direction of the court to which it is made. The application shall be upon notice to the corporation. The court may also direct that notice shall be given at the expense of the corporation to the members, if any, and all other persons as it may designate in the manner as it may require.

h. The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not exclude any other rights to which a corporate agent may be entitled under a certificate of incorporation, bylaw, agreement, or otherwise; provided that no indemnification shall be made to or on behalf of a corporate agent if a judgment or other final adjudication adverse to the corporate agent establishes that his acts or omissions (1) were in breach of his duty of loyalty to the corporation or its members, (2) were not in good faith or involved a knowing violation of law, or (3) resulted in receipt by the corporate agent of an improper personal benefit.

i. Any corporation shall have the power to purchase and maintain insurance on behalf of any corporate agent against any expense incurred in any proceeding and any liabilities asserted by reason of the agent's being or having been a corporate agent, whether or not the corporation would have the power to indemnify the agent against those expenses and liabilities under the provisions of this section.

j. The powers granted by this section may be exercised by the corporation notwithstanding the absence of any provision in its certificate of incorporation or bylaws authorizing the exercise of these powers.

k. Except as required by subsection d. of this section, no indemnification shall be made or expenses advanced by a corporation under this section, and none shall be ordered by a court, if that action would be inconsistent with a provision of the certificate of incorporation, a bylaw, a resolution of the board or of the members, an agreement or other proper corporate action in effect at the time of the accrual of the alleged cause of action asserted in the proceeding, which prohibits, limits or otherwise conditions the exercise of indemnification powers by the corporation or the rights of indemnification to which a corporate agent may be entitled.

l. This section does not limit a corporation's power to pay or reimburse expenses incurred by a corporate agent in connection with the corporate agent's appearance as a witness in a proceeding at a time when the corporate agent has not been made a party to the proceeding.

L.1983, c.127, s.15A:3-4, eff. Oct. 1, 1983; amended 1989,c.260,s.2.



Section 15A:3-5 - Provisions Relating To Actions In The Right Of A Corporation

15A:3-5. Provisions relating to actions in the right of a corporation
a. No action shall be brought in this State by a member in the right of a domestic or foreign corporation unless the plaintiff was a member at the time of the transaction of which the plaintiff complains.

b. In any action hereafter instituted in the right of the corporation by a member, the court having jurisdiction, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff to pay to the parties named as defendant the reasonable expenses, including fees of attorneys, incurred by them in the defense of the action.

c. In any action now pending or hereafter instituted or maintained in the right of the corporation by less than 5% of the members or any class of members, the corporation in whose right the action is brought shall be entitled at any time before final judgment to require the plaintiff to give security for the reasonable expenses, including fees of attorneys, that may be incurred by it in connection with the action or may be incurred by other parties named as defendant for which it may become legally liable. The amount of the security may from time to time be increased or decreased, in the discretion of the court, upon showing that the security provided has or may become inadequate or excessive. The corporation shall have recourse to the security in an amount as the court having jurisdiction shall determine upon the termination of the action.

d. This section shall not impair, restrict, or impose a condition on any right of a trustee of a corporation with or without members, to bring an action in this State in the right of a domestic or foreign corporation.

L.1983, c. 127, s. 15A:3-5, eff. Oct. 1, 1983.



Section 15A:3A-1 - Definitions Relative To Criminal History Background Checks For Employees, Volunteers Of Youth Serving Organizations.

15A:3A-1 Definitions relative to criminal history background checks for employees, volunteers of youth serving organizations.

1.As used in this act:

"Criminal history record background check" means a determination of whether a person has a criminal record by cross-referencing that person's name and fingerprints with those on file with the Federal Bureau of Investigation, Identification Division and the State Bureau of Identification in the Division of State Police.

"Department" means the Department of Law and Public Safety.

"Nonprofit youth serving organization" or "organization" means a corporation, association or other organization established pursuant to Title 15 of the Revised Statutes, Title 15A of the New Jersey Statutes, or other law of this State, but excluding public and nonpublic schools, and which provides recreational, cultural, charitable, social or other activities or services for persons younger than 18 years of age, and is exempt from federal income taxes.

L.1999,c.432,s.1.



Section 15A:3A-2 - Youth Serving Organization Request For Criminal Background Check; Costs.

15A:3A-2 Youth serving organization request for criminal background check; costs.

2. a. A nonprofit youth serving organization may request, through the department, that the State Bureau of Identification in the Division of State Police conduct a criminal history record background check on each prospective and current employee or volunteer of the organization.

b.For the purpose of conducting the criminal history record background check, the division shall examine its own files and arrange for a similar examination by federal authorities. The division shall inform the department whether the person's criminal history record background check reveals a conviction of a disqualifying crime or offense as specified in section 3 of this act.

c.The division shall conduct a criminal history record background check only upon receipt of the written consent to the check of the prospective or current employee or volunteer.

d.The organization or the prospective or current employee or volunteer shall bear the costs associated with conducting criminal history background checks. Notwithstanding any law or regulation to the contrary, the department shall not charge a fee for a criminal history record background check that exceeds the actual cost of conducting that check, as determined by the Attorney General. The Attorney General shall annually certify to the State Treasurer the cost per criminal history background check in the immediately preceding year.

L.1999,c.432,s.2.



Section 15A:3A-3 - Conditions Under Which Person Is Disqualified From Service.

15A:3A-3 Conditions under which person is disqualified from service.

3.Except as provided in P.L.2009, c.139 (C.2C:7-22 et al.), a person may be disqualified from serving as an employee or volunteer of a nonprofit youth serving organization if that person's criminal history record background check reveals a record of conviction of any of the following crimes and offenses:

a.In New Jersey, any crime or disorderly persons offense:

(1)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.;

(2)against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.;

(3)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes;

(4)involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10.

b.In any other state or jurisdiction, conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in subsection a. of this section.

c.Nothing herein shall be construed to authorize an excluded sex offender, as defined in section 1 of P.L.2009, c.139 (C.2C:7-22), to serve as an employee or volunteer in a youth serving organization or any other entity from which the excluded sex offender is otherwise statutorily disqualified.

L.1999, c.432, s.3; amended 2009, c.139, s.3.



Section 15A:3A-4 - Submissions, Exchange Of Background Check Information.

15A:3A-4 Submissions, exchange of background check information.

4. a. Prospective or current employees and volunteers of nonprofit youth serving organizations shall submit their name, address, fingerprints and written consent to the organization for the criminal history record background check to be performed. The organization shall supply this documentation to the Attorney General, who shall coordinate the background check.

b.The Attorney General is authorized to exchange fingerprint data with, and receive criminal history record information for use by nonprofit youth serving organizations from the Federal Bureau of Investigation, Identification Section and the Division of State Police, Bureau of Identification and such other law enforcement agencies and jurisdictions as may be necessary for the purposes of this act.

c.The department shall act as a clearinghouse for the collection and dissemination of information obtained as a result of conducting criminal history record background checks pursuant to this act.

L.1999,c.432,s.4.



Section 15A:3A-5 - Rules, Regulations.

15A:3A-5 Rules, regulations.

5.The Attorney General, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act concerning access to and dissemination of information obtained as a result of conducting a criminal history record background check.

L.1999,c.432,s.5.



Section 15A:4-1 - Registered Office And Registered Agent

15A:4-1. Registered office and registered agent
a. Every corporation organized under this title and every foreign corporation authorized to conduct activities in this State shall continuously maintain a registered office in this State, and a registered agent having an address identical with the registered office.

b. The registered office may be, but need not be, the same as a place where the corporation which it serves conducts activities.

c. The registered agent may be a natural person of the age of 18 years or more, or a domestic corporate entity or a foreign corporate entity authorized to conduct activities or transact business in this State, whether or not the agent corporation is organized for purposes for which a corporation may be organized under this title.

d. The designation of a resident office in this State and of a resident agent in charge thereof by any corporation as in force on the effective date of this act, shall be deemed to be the registered office or registered agent, respectively, with like effect as if made hereunder until changed pursuant to this act.

L.1983, c. 127, s. 15A:4-1, eff. Oct. 1, 1983.



Section 15A:4-2 - Function Of Registered Agent And Office; Service Of Process, Notice Or Demand

15A:4-2. Function of registered agent and office; service of process, notice or demand
a. Every registered agent shall be an agent of the corporation which has appointed the agent, upon whom process against the corporation may be served and who shall deliver to the corporation all process, notices or demands received by the agent as agent for the corporation.

b. Whenever any law of this State requires or permits any notice or demand to be given to or made upon a domestic corporation or a foreign corporation authorized to conduct activities in this State, its officers or trustees, the notice or demand may be sent by mail or otherwise, as the law may require, to the registered office of the corporation in this State, and the notice given or demand made shall be sufficient notice or demand.

c. The provisions of this section shall not exclude any other method provided by law for service of process upon a corporation, domestic or foreign, or for service of a notice or demand upon the corporation, its officers or trustees.

d. Whenever the law of this State requires that any certificate, report or statement made, published, filed or recorded by any corporation, domestic or foreign, state the residence address of any incorporator, trustee or officer, there must be furnished in the document the residence address of that person or other address, other than a postal designation, where the person regularly receives mail and which is not the address of the corporation.

L.1983, c. 127, s. 15A:4-2, eff. Oct. 1, 1983.



Section 15A:4-3 - Change Of Registered Office Or Registered Agent

15A:4-3. Change of registered office or registered agent

15A:4-3. Change of Registered Office or Registered Agent.

a. A domestic corporation or a foreign corporation authorized to conduct activities in this State may change its registered office or its registered agent, or both. When the registered office is changed, or when the registered agent is changed, or dies, resigns or becomes disqualified, the corporation shall, by resolution of the board, forthwith fix the address of the new registered office or designate the successor registered agent or both, as the case may be.

b. The corporation shall forthwith file in the office of the Secretary of State a certificate executed on behalf of the corporation setting forth:

(1) The name of the corporation;

(2) If the registered agent is not being changed, the name of the registered agent;

(3) If the registered agent is being changed, the names of the registered agent being succeeded and of the successor registered agent;

(4) If the registered office is not being changed, the address of the then registered office;

(5) If the registered office is being changed, the address of the registered office immediately prior to the change, and the address of the new registered office;

(6) That the address of its registered office and the address of its registered agent will be identical after the change; and

(7) That the change in registered office, or registered agent, or both, is made pursuant to resolution of the board.

c. The registered agent of one or more domestic or foreign corporations may change the registered office of the corporation or corporations to another address in this State by filing in the office of the Secretary of State a certificate executed by the agent and setting forth:

(1) The names of all the corporations whose registered offices are being changed and for which it is the registered agent, listed in alphabetical order;

(2) The address of the registered office of each corporation immediately prior to the change, and the address of the new registered office;

(3) That the address of the registered office of each corporation and the address of its registered agent will be identical after the change; and

(4) A statement that at least 20 days' prior notice of the change has been given to each corporation in writing.

The change of the registered office of each of the corporations named in the certificate shall become effective upon the date of the filing or at a later time, not to exceed 30 days after the date of filing, as may be set forth in the certificate.

d. (Deleted by amendment, P.L.1997, c.138).

L.1983, c.127, s.15A:4-3, eff. Oct. 1, 1983; amended 1997, c.138, s.1.



Section 15A:4-4 - Resignation Of Registered Agent

15A:4-4. Resignation of registered agent
a. The registered agent of a domestic corporation or a foreign corporation authorized to conduct activities in this State may resign by complying with the provisions of this section.

b. The registered agent shall serve a notice of resignation by certified mail, return receipt requested, upon the president, or any vice-president, or the secretary or treasurer of the corporation at the address last known to the agent, and shall make an affidavit of the service. If service cannot be made, the affidavit shall so state, and shall state briefly why the service cannot be made. The affidavit, together with a copy of the notice of resignation, shall be filed in the office of the Secretary of State.

c. The resignation shall become effective upon the expiration of 30 days after the filing in the office of the Secretary of State of the affidavit under this section or upon the designation by the corporation of a new registered agent pursuant to this act, whichever is earlier. If the corporation fails to designate a new registered agent within the 30-day period, the corporation shall thereafter be deemed to have no registered agent or registered office in this State.

L.1983, c. 127, s. 15A:4-4, eff. Oct. 1, 1983.



Section 15A:4-5 - Annual Report To Secretary Of State

15A:4-5. Annual report to Secretary of State

15A:4-5. Annual Report to Secretary of State.

a. Every domestic corporation and every foreign corporation authorized to conduct activities in this State shall file in the office of the Secretary of State, within the time prescribed by this section, an annual report, executed on behalf of the corporation, setting forth:

(1) the name of the corporation and, in the case of a foreign corporation, the jurisdiction of its incorporation;

(2) the address, including the actual location as well as postal designation, if different, of the registered office of the corporation in this State, and the name of its registered agent in this State at that address, and, if a foreign corporation, the address of its main or headquarters office; and

(3) the names and addresses of the trustees and the officers of the corporation, which addresses shall be either the residence address of that person or other address where that person regularly receives mail and which is not the address of the corporation.

b. The Secretary of State shall designate a date for filing annual reports for each corporation required to submit a report pursuant to this section and shall annually notify the corporation of the date so designated not less than 60 days prior to that date. The corporation shall file the report within 30 days before or within 30 days after the date so designated. If the date so designated is not more than six months after the date on which an annual report pursuant to the provisions of prior law was filed or on which the certificate of incorporation became effective, the corporation shall not be required to file an annual report until one year after the first occurrence of the date so designated.

c. If the report is not filed for two consecutive years, the certificate of incorporation of the corporation or the certificate of authority of a foreign corporation shall, after written demand for the reports by the Secretary of State by certified mail addressed to the corporation at the last address appearing of record in the office of the Secretary of State, be revoked for the failure to file reports. No corporation shall be subject to the revocation of its certificate of incorporation or its certificate of authority if it shall, within 60 days after the written demand, file the reports required by law and pay to the Secretary of State the fee provided by law for the filing of each report. Any corporation having its certificate of incorporation or its certificate of authority revoked may cause a reinstatement of the certificate upon payment to the Secretary of State of: the fee then payable upon the filing of the certificate of incorporation; a current annual report fee; and payment of a reinstatement filing assessment as set forth in N.J.S. 15A:15-1. The reinstatement relates back to the date of issuance of the proclamation revoking the certificate of incorporation or the certificate of authority and shall validate all actions taken in the interim. In the event that in the interim the corporate name has become unavailable, the Secretary of State shall issue the certificate upon, in the case of a domestic corporation, the filing of an amendment to its certificate of incorporation to change the corporate name to an available name, and, in the case of a foreign corporation, the filing of an amended certificate of authority adopting an alternate name. The Secretary of State shall provide the forms necessary to effect annual report reinstatements.

d. The Secretary of State shall furnish annual report forms, shall keep all the reports and shall prepare an alphabetical index thereof. The reports and index shall be open to public inspection at proper hours.

L.1983, c.127, s.15A:4-5, eff. Oct. 1, 1983; amended 1997, c.138, s.2.



Section 15A:4-6 - Certain veterans' organizations exempt from annual report filing fee.

15A:4-6 Certain veterans' organizations exempt from annual report filing fee.
1. A veterans' organization which organizes as a corporation under the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq., shall be exempt from paying the annual report filing fee required pursuant to subsection f. of N.J.S.15A:15-1, when filing the annual report required pursuant to N.J.S.15A:4-5.

As used in this section, "veterans' organization" means the American Legion, Veterans of Foreign Wars, or other veterans' organizations chartered under federal law, or any service foundation of such an organization recognized in its bylaws.

L.2016, c.39, s.1.



Section 15A:5-1 - Place Of Members' Meetings

15A:5-1. Place of members' meetings
Meetings of members of every corporation organized under this title may, unless otherwise provided by law, be held at a place, within or without this State, as may be provided in the bylaws or as may be fixed by the board pursuant to authority granted by the bylaws. In the absence of such a provision, all meetings of members shall be held at the registered office of the corporation.

L.1983, c. 127, s. 15A:5-1, eff. Oct. 1, 1983.



Section 15A:5-2 - Annual Or Biennial Meeting Of Members

15A:5-2. Annual or biennial meeting of members
a. If the certificate of incorporation or bylaws or other applicable law provides that some or all of the trustees shall be elected by the members, the certificate of incorporation or bylaws may provide that a meeting of the members of the corporation shall be held at least once every 2 years. If no provision for a required meeting of members is set forth in the certificate of incorporation or bylaws, then the meeting to elect the trustees shall be held annually.

b. An annual or biennial meeting of the members shall be held at a time as may be provided in the bylaws, or as may be fixed by the board pursuant to authority granted in the bylaws, and, in the absence of such a provision, at noon on the first Tuesday of April. Failure to hold the annual or biennial meeting at the designated time, or to elect a sufficient number of trustees at that meeting or any adjournment thereof, shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation. If the annual or biennial meeting for election of trustees is not held on the date designated, the trustees shall cause the meeting to be held as soon thereafter as convenient. If there is a failure to hold an annual or biennial meeting for a period of 30 days after the date designated, or if no date has been designated for a period of 13 months after the organization of the corporation or after its last annual meeting, or 25 months after its last biennial meeting, as the case may be, the Superior Court may, upon the application of a member, summarily order the meeting or the election, or both, to be held at a time and place, upon notice and for the transaction of business as may be designated in the order. At any meeting ordered by the court called pursuant to this section, the members present in person or by proxy and having voting powers shall constitute a quorum for the transaction of the business designated in the order.

L.1983, c. 127, s. 15A:5-2, eff. Oct. 1, 1983.



Section 15A:5-3 - Special Meetings Of Members

15A:5-3. Special meetings of members
Special meetings of the members may be called by the president or the board, or by any other officers, trustees or members as may be provided in the bylaws. Notwithstanding any provision in the bylaws, upon the application of not less than 10% of all the members entitled to vote at a meeting, the Superior Court, in an action in which the court may proceed in a summary manner, for good cause shown, may order a special meeting of the members to be called and held at a time and place, upon notice and for the transaction of such business as may be designated in the order. At any meeting ordered to be called pursuant to this section, the members present in person or by proxy and having voting powers shall constitute a quorum for the transaction of the business designated in such order.

L.1983, c. 127, s. 15A:5-3, eff. Oct. 1, 1983.



Section 15A:5-4 - Notice Of Members' Meetings

15A:5-4. Notice of members' meetings
a. Except as otherwise provided in this act, written notice of the time, place and purposes of every meeting of members shall be given not less than 10 nor more than 60 days before the date of the meeting, either personally or by mail, to each member of record entitled to vote at the meeting.

b. When a meeting is adjourned to another time or place, it shall not be necessary, unless the bylaws otherwise provide, to give notice of the adjourned meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken and at the adjourned meeting only business shall be transacted as might have been transacted at the original meeting. If after the adjournment, the board fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given to each member of record on the new record date entitled to notice under subsection a. of this section.

L.1983, c. 127, s. 15A:5-4, eff. Oct. 1, 1983.



Section 15A:5-5 - Waiver Of Notice Or Of Lapse Of Time

15A:5-5. Waiver of notice or of lapse of time
a. Notice of a meeting need not be given to any member who signs a waiver of the notice, in person or by proxy, whether before or after the meeting. The attendance of any member at a meeting, in person or by proxy, without protesting prior to the conclusion of the meeting the lack of notice of the meeting, shall constitute a waiver of notice by that member.

b. Whenever members are authorized to take any action after the lapse of a prescribed period of time, the action may be taken without the lapse if the requirement is waived in writing, in person or by proxy, before or after the taking of that action, by every member entitled to vote thereon as of the date of the taking of the action.

L.1983, c. 127, s. 15A:5-5, eff. Oct. 1, 1983.



Section 15A:5-6 - Action By Members Without A Meeting

15A:5-6. Action by members without a meeting
a. Except as otherwise provided in the certificate of incorporation or bylaws, any action required or permitted to be taken at a meeting of members by this act or the certificate of incorporation or bylaws of a corporation, may be taken without a meeting if all the members entitled to vote thereon consent thereto in writing, except that in the case of any action to be taken pursuant to chapter 10 of this act (merger, consolidation and sale of assets), the action may be taken without a meeting only (1) if all members consent thereto in writing; or (2) if (a) all members entitled to vote thereon consent thereto in writing, (b) the corporation provides to all other members advance notification setting forth the proposed action consented to, (c) the proposed action is not consummated before the expiration of 10 days after the giving of the notice, and (d) the notice sets forth the existence of the 10-day period.

b. Except as otherwise provided in the certificate of incorporation or bylaws and subject to the provisions of this subsection, any action required or permitted to be taken at a meeting of members by this act, the certificate of incorporation, or bylaws, other than the annual or biennial election of trustees, may be taken without a meeting upon the written consent of members who would have been entitled to cast the minimum number of votes which would be necessary to authorize the action at a meeting at which all members entitled to vote thereon were present and voting, if (1) the corporation provides to all other members advance notification setting forth the proposed action consented to, (2) the proposed action is not consummated before the expiration of 10 days from the giving of the notice and 20 days from the giving of the notice in the case of any action taken pursuant to chapter 10 of this act, and (3) the notice sets forth the existence of such 10-day period.

c. Whenever action is taken pursuant to subsection a. or b. of this section, the written consents of the members consenting thereto or the written report of inspectors appointed to tabulate the consents shall be filed with the minutes of proceedings of members.

d. Any action taken pursuant to subsection a. or b. of this section shall have the same effect for all purposes as if the action had been taken at a meeting of the members.

e. If any other provision of this act requires the filing of a certificate upon the taking of an action by members, and the action is taken in the manner authorized by subsection a. or b. of this section, the certificate shall state that the action was taken without a meeting pursuant to the written consents of the members and shall set forth the number of votes represented by the consents.

L.1983, c. 127, s. 15A:5-6, eff. Oct. 1, 1983.



Section 15A:5-7 - Fixing Record Date

15A:5-7. Fixing record date
a. The bylaws may provide for fixing, or in the absence of such a provision, the board may fix, in advance, a date as the record date for determining the corporation's members with regard to any corporate action or event and, in particular, for determining the members entitled to:

(1) Notice of or to vote at any meeting of members or any adjournment thereof;

(2) Give a written consent to any action without a meeting; or

(3) Receive or enjoy any benefit or right.

The record date may in no case be more than 60 days prior to the members' meeting or other corporate action or event to which it relates. The record date for a members' meeting may not be less than 10 days before the date of the meeting. The record date to determine members entitled to give a written consent may not be more than 60 days before the date fixed for tabulation of the consents or, if no date has been fixed for tabulation, more than 60 days before the last day on which consents received may be counted.

b. If no record date is fixed:

(1) The record date for a members' meeting shall be the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day next preceding the day on which the meeting is held; and

(2) The record date for determining members for any purpose other than that specified in paragraph 1 of subsection b. of this section shall be at the cessation of activities on the day on which the resolution of the board relating thereto is adopted.

c. When a determination of members of record for a members' meeting has been made as provided in this section, the determination shall apply to any adjournment thereof, unless the board fixes a new record date under this section for the adjourned meeting.

L.1983, c. 127, s. 15A:5-7, eff. Oct. 1, 1983.



Section 15A:5-8 - Voting List

15A:5-8. Voting list
a. The officer or agent having charge of the membership record books for a corporation shall make and certify a complete list of the members entitled to vote at a members' meeting or any adjournment thereof. A list required by this subsection may consist of cards arranged alphabetically. The list shall:

(1) Be arranged alphabetically within each class, series, or group of members maintained by the corporation for convenience of reference, with the address of each member;

(2) Be produced at the time and place of the meeting;

(3) Be subject to the inspection of any members during the whole time of the meeting; and

(4) Be prima facie evidence as to who are the members entitled to examine the list or to vote at any meeting.

b. If the requirements of this section have not been complied with, the meeting shall, on the demand of any member in person or by proxy, be adjourned until the requirements are complied with. Failure to comply with the requirements of this section shall not affect the validity of any action taken at the meeting prior to the making of any such demand.

L.1983, c. 127, s. 15A:5-8, eff. Oct. 1, 1983.



Section 15A:5-9 - Quorum Of Members

15A:5-9. Quorum of members
a. Unless otherwise provided in the certificate of incorporation, the bylaws, or this act, the members entitled to cast a majority of the votes at a meeting shall constitute a quorum at the meeting. The members present in person or by proxy at a duly organized meeting may continue to do business until adjournment, notwithstanding the withdrawal of enough members to leave less than a quorum. Less than a quorum may adjourn.

b. Whenever any class of members is entitled to vote separately on a specified item, the provisions of this section shall apply in determining the presence of a quorum of that class for the transaction of the specified item.

L.1983, c. 127, s. 15A:5-9, eff. Oct. 1, 1983.



Section 15A:5-10 - Voting By Members

15A:5-10. Voting by members
The right of the members or any class or classes of members to vote may be limited, enlarged or denied to the extent specified in the certificate of incorporation or bylaws. Unless so limited, enlarged or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.

L.1983, c. 127, s. 15A:5-10, eff. Oct. 1, 1983.



Section 15A:5-11 - Votes Required

15A:5-11. Votes required
a. Whenever any action, other than the election of trustees is to be taken by vote of the members, it shall be authorized by a majority of the votes cast at a meeting of members by the members entitled to vote thereon, unless a greater plurality is required by the certificate of incorporation or bylaws or another section of this act.

b. The certificate of incorporation or bylaws may provide that any class or classes of members shall vote as a class to authorize any action, including amendments to the certificate of incorporation or bylaws. Voting as a class shall be in addition to any other vote required by this act. Where voting as a class is provided in the certificate of incorporation or bylaws it shall be by the proportionate vote so provided for or, if no proportionate vote is provided, then for any action other than the election of trustees, by a majority of the votes cast at the meeting by the members of the class entitled to vote thereon.

c. Where voting as a class is required by this act to authorize any action, the action shall be authorized by a majority of the votes cast at the meeting by the members of each class entitled to vote thereon, unless a greater vote is required by the certificate of incorporation, the bylaws, or another section of this act. Voting as a class shall be in addition to any other vote required by this act.

L.1983, c. 127, s. 15A:5-11, eff. Oct. 1, 1983.



Section 15A:5-12 - Greater Or Lesser Voting Requirements

15A:5-12. Greater or lesser voting requirements
a. Whenever any action is to be authorized by the members of a corporation and the certificate of incorporation or the bylaws require the affirmative vote of a greater proportion of the votes cast by the members entitled to vote thereon, or by the members of any class or series thereof than is required by this act with respect to the action, the provisions of the certificate of incorporation or bylaws shall control.

b. Whenever any action is to be authorized by two-thirds of the votes cast by members of a corporation pursuant to this act, and the certificate of incorporation provides for the affirmative vote of a lesser proportion of the votes cast by the members entitled to vote thereon, or by the members of any class of members, but not less than a majority thereof than is required by this act with respect to the action, the provisions of the certificate of incorporation shall control. Any provision for lesser voting requirements may be set forth in the bylaws, and the requirements shall control, if the certificate of incorporation provides that the lesser voting requirements may be set forth in the bylaws.

c. An amendment of the certificate of incorporation or bylaws which changes or deletes greater or lesser voting provisions shall be authorized by the same vote as would be required to take action under that provision.

d. Any action required to be authorized by a vote of the members greater than a majority shall be rescinded or modified only by a like vote.

L.1983, c. 127, s. 15A:5-12, eff. Oct. 1, 1983.



Section 15A:5-13 - Memberships Held Or Controlled By The Corporation Not Voted Or Counted

15A:5-13. Memberships held or controlled by the corporation not voted or counted
If the corporation holds interests or memberships which entitle it to cast the plurality of the votes required for the election of directors of a domestic or foreign corporate entity or the election of trustees of a domestic or foreign corporation, any of which are herein referred to as a "controlled entity," any memberships in the corporation held by the controlled entity shall not be voted at any meeting or counted in determining the total number of members at any given time. A "plurality" means the minimum number of interests or memberships necessary to elect a majority of directors or trustees based upon the total number of interests or memberships which may be voted in that election.

L.1983, c. 127, s. 15A:5-13, eff. Oct. 1, 1983.



Section 15A:5-14 - Memberships Held By Another Corporation

15A:5-14. Memberships held by another corporation
Memberships standing in the name of another domestic or foreign corporation may be voted by any officer or agent, or by proxy appointed by any of them, unless some other person, by resolution of its board or pursuant to its bylaws, shall be appointed to vote the shares.

L.1983, c. 127, s. 15A:5-14, eff. Oct. 1, 1983.



Section 15A:5-15 - Memberships Held By Fiduciaries

15A:5-15. Memberships held by fiduciaries
Memberships held by any person in any representative or fiduciary capacity may be voted by that person without a transfer of the membership into the name of that person. Where memberships are held jointly by any number of fiduciaries, and the instrument or order appointing the fiduciaries does not otherwise direct, the membership shall be voted as the majority of the fiduciaries shall determine. If the fiduciaries are equally divided as to how the membership shall be voted, a court having jurisdiction may, in an action brought by any of the fiduciaries or by a beneficiary, appoint an additional person to act with the fiduciaries in the matter. The membership shall be voted by the majority of the fiduciaries and the additional person. The court may proceed in the action in a summary manner or otherwise.

L.1983, c. 127, s. 15A:5-15, eff. Oct. 1, 1983.



Section 15A:5-16 - Memberships Held Jointly Or As Tenants In Common

15A:5-16. Memberships held jointly or as tenants in common
Membership held by two or more persons as joint tenants or as in common may be voted at any meeting of the members by any one of the persons, unless another joint tenant or tenant seeks to vote the membership in person or by proxy. In the latter event, the written agreement, if any, which governs the manner in which the membership shall be voted, shall control if presented at the meeting. If there is no such agreement presented at the meeting, the majority in number of the joint tenants or tenants in common present shall control the manner of voting. If there is no majority, or if there are two or more joint tenants, or tenants in common, who seek to vote the membership, the membership shall, for the purpose of voting, be divided equally among the joint tenants or tenants in common present.

L.1983, c. 127, s. 15A:5-16, eff. Oct. 1, 1983.



Section 15A:5-17 - Voting Of Pledged Memberships

15A:5-17. Voting of pledged memberships
A member whose membership interest is pledged shall be entitled to vote the membership until the membership has been transferred into the name of the pledgee, or a nominee of the pledgee.

L.1983, c. 127, s. 15A:5-17, eff. Oct. 1, 1983.



Section 15A:5-18 - Proxy Voting

15A:5-18. Proxy voting
a. Unless otherwise provided in the certificate of incorporation or bylaws, every member entitled to vote at a meeting of members or to express consent without a meeting may authorize another person or persons to act for the member by proxy. Every proxy shall be executed in writing by the member or the member's agent, except that a proxy may be given by a member or the agent by telegram or cable or its equivalent. A proxy shall not be valid for more than 11 months unless a longer time is expressly provided therein, but in no event shall a proxy be valid after 3 years from the date of execution. Unless it is coupled with an interest, a proxy shall be revocable at will. A proxy shall not be revoked by the death or incapacity of the member but the proxy shall continue in force until revoked by the personal representative or guardian of the member. The presence at any meeting of any member who has given a proxy shall not revoke the proxy unless the member shall file written notice of revocation with the secretary of the meeting prior to the voting of the proxy.

b. A person named in a proxy as the attorney or agent of a member may, if the proxy so provides, substitute another person to act in that person's place, including any other person named as an attorney or agent in the same proxy. The substitution shall not be effective until an instrument effecting it is filed with the secretary of the corporation.

L.1983, c. 127, s. 15A:5-18, eff. Oct. 1, 1983.



Section 15A:5-19 - Agreements As To Voting; Provision In Certificate Of Incorporation As To Control Of Trustees

15A:5-19. Agreements as to voting; provision in certificate of incorporation as to control of trustees
a. An agreement between two or more members, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the members shall vote as therein provided, or as they may agree, or as determined in accordance with the procedure agreed upon by them.

b. A provision in the certificate of incorporation otherwise prohibited by law because it improperly restricts the board in its management of the activities of the corporation, or improperly transfers or provides for the transfer to one or more members or trustees named in the certificate of incorporation or to be selected from time to time by members or, if none, the trustees, all or any part of the management otherwise within the authority of the board, shall nevertheless be valid if all the incorporators have authorized the provision in the certificate of incorporation or all the members, whether or not having voting power, or, if there are no members, the trustees have authorized the provision in an amendment to the certificate of incorporation.

c. A provision authorized by subsection b. of this section shall become invalid if, to the knowledge of the board, or of the members or trustees having the management authority otherwise in the board, subsequent to the adoption of the provision, memberships are transferred or issued to any person who becomes a member without notice thereof, unless that person consents in writing to the provision.

d. If a provision authorized by subsection b. of this section becomes invalid as provided in subsection c. of this section, the board, or the person or persons having the management authority otherwise in the board, shall amend the certificate of incorporation to delete the provision by filing a certificate of amendment in the office of the Secretary of State. The certificate shall be executed on behalf of the corporation and shall set forth:

(1) the name of the corporation;

(2) the date of the adoption of the amendment;

(3) the deleted provision; and

(4) the event set forth in subsection c. of this section by reason of which the provision has become invalid.

e. The effect of any provision authorized by subsection b. of this section shall be to grant to and impose upon the members or trustees vested with management authority otherwise in the board the rights, powers, privileges, and liabilities, including liability for managerial acts or omissions, that are granted to and imposed upon trustees by law to the extent that, and so long as, the discretion and powers which otherwise would be in the trustees in their management of corporate affairs are vested in the members or trustees by any provision. The members or trustees shall be deemed to be trustees for purposes of applying the provisions of this act and shall be deemed to be corporate agents for the purposes of section 15A:3-5.

f. If the certificate of incorporation contains a provision authorized by subsection b. of this section, the existence of the provision shall be disclosed in writing in advance of issuance or transfer of membership certificates, if any, and shall be noted conspicuously on the face of the certificates; and, if noted, upon receipt of the certificate a member shall conclusively be deemed to have become a member with notice of the provision. A corporation may provide in its certificate of incorporation or bylaws that memberships are not transferable until the transferor evidences proof that the proposed transferee has notice of the provision.

L.1983, c. 127, s. 15A:5-19, eff. Oct. 1, 1983.



Section 15A:5-20 - Elections Of Trustees; Cumulative Voting

15A:5-20. Elections of trustees; cumulative voting
a. Elections of trustees need not be by ballot unless a member demands election by ballot at the election and before the voting begins. If the bylaws require election by ballot at any meeting, the requirement is waived unless compliance therewith is requested by a member entitled to vote at the meeting. Where trustees are to be elected by members, the bylaws may provide that the elections may be conducted by mail.

b. At each election of trustees every member entitled to vote at the election shall have the right to cast the number of votes to which the membership entitles the member for as many persons as there are trustees to be elected and for whose election the member has a right to vote.

c. The certificate of incorporation or bylaws may provide that each member shall be entitled to as many votes as shall equal the number of votes to which he is entitled by law or under the provisions of the certificate of incorporation or bylaws multiplied by the number of trustees to be elected, and that he may cast all the votes for a single trustee, or may distribute them among the number to be elected or any two or more of them as he may see fit.

d. Except as otherwise provided by the certificate of incorporation or the bylaws, trustees shall be elected by a plurality of the votes cast at an election.

e. If a bylaw adopted by the members provides a fair and reasonable procedure for the nomination of candidates for any office (including election of a trustee), only candidates who have been duly nominated in accordance therewith shall be eligible for election.

L.1983, c. 127, s. 15A:5-20, eff. Oct. 1, 1983.



Section 15A:5-21 - Selection Of Inspectors

15A:5-21. Selection of inspectors
a. Unless the bylaws otherwise provide, the board may, in advance of a members' meeting, appoint one or more inspectors to act at the meeting or any adjournment thereof.

b. If inspectors are not so appointed by the board or as otherwise provided in the bylaws or shall fail to qualify, the person presiding at a members' meeting may, and on the request of any member entitled to vote thereat, shall, make the appointment.

c. If any person appointed as inspector fails to appear or act, the vacancy may be filled by appointment made by the board in advance of the meeting or at the meeting by the person presiding at the meeting.

d. If the bylaws require inspectors at any members' meeting, the requirement is waived unless compliance therewith is requested by a member entitled to vote at the meeting.

e. Each inspector, before entering upon a discharge of duties, shall take and sign an oath faithfully to execute the duties of inspector at the meeting with strict impartiality and according to the best of that person's ability.

f. A person shall not be elected a trustee at a meeting at which that person has served as an inspector.

L.1983, c. 127, s. 15A:5-21, eff. Oct. 1, 1983.



Section 15A:5-22 - Duties Of Inspectors

15A:5-22. Duties of inspectors
The inspectors shall determine the number of memberships outstanding and the voting power of each, the members represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes or consents, determine the result, and do all acts as are proper to conduct the election or vote with fairness to all members. If there are three or more inspectors, the act of a majority shall govern. On request of the person presiding at the meeting or any member entitled to vote at the meeting, the inspectors shall make a report in writing of any challenge, question or matter determined by them. Any report made by them shall be prima facie evidence of the facts therein stated, and the report shall be filed with the minutes of the meeting.

L.1983, c. 127, s. 15A:5-22, eff. Oct. 1, 1983.



Section 15A:5-23 - Review Of Elections By Superior Court

15A:5-23. Review of elections by superior court
Any election by members may be reviewed by the Superior Court in a summary manner, or otherwise, in an action brought by a member entitled to vote at the election upon notice to the persons elected, the corporation and all other persons as the court may direct. The court may confirm the election, order a new election or provide all other relief as justice may require.

L.1983, c. 127, s. 15A:5-23, eff. Oct. 1, 1983.



Section 15A:5-24 - Books And Records; Right Of Inspection

15A:5-24. Books and records; right of inspection
a. Each corporation shall keep books and records of account and minutes of the proceedings of its members and board and executive committee, if any. Unless otherwise provided in the bylaws, the books, records and minutes may be kept outside this State. The corporation shall make available for inspection at its registered office, in this State, or at its principal office if it is in this State, records containing the names and addresses of all members, the number, class and series of memberships held by each and the dates when they respectively became members of record thereof, within 10 days after demand by a member entitled to inspect them, as defined in subsection c. of this section. The foregoing books, minutes or records may be in written form or in any other form capable of being converted into written form within a reasonable time. A corporation shall convert into written form without charge any records not in that form, upon the written request of any person entitled to inspect them.

b. Upon the written request of any member, the corporation shall mail to that member its balance sheet as at the end of the preceding fiscal year, and its statement of income and expenses for that fiscal year.

c. Any person who shall have been a member of record of a corporation for at least 6 months immediately preceding that person's demand, or any person holding, or so authorized in writing by the members holding, at least 5% of the memberships of any class or series, upon at least 5 days' written demand, shall have the right for any proper purpose to examine in person or by agent or attorney, during usual business hours, its minutes of the proceedings of its members and record of members and to make extracts therefrom, at the places where the same are kept pursuant to subsection a. of this section.

d. This section shall not impair the right of any court, upon proof of a member of proper purpose, irrespective of the period of time during which the member shall have been a member of record, and irrespective of the total number of memberships held by that person, to compel the production for examination by the member of the books and records of account, minutes and record of members of a corporation.

L.1983, c. 127, s. 15A:5-24, eff. Oct. 1, 1983.



Section 15A:5-25 - Liabilities Of Members

15A:5-25. Liabilities of members
a. The members of a nonprofit corporation shall not be personally liable for the debts, liabilities or obligations of the corporation.

b. A member shall be liable to the corporation only to the extent of any unpaid portion of membership dues or assessments which the corporation may have lawfully imposed, or for any other indebtedness owed by the member to the corporation. No action shall be brought by any creditor of the corporation to reach and apply any liability to any debt of the corporation until after final judgment shall have been rendered against the corporation in favor of the creditor and execution thereon returned unsatisfied, or the corporation shall have been adjudged bankrupt, or a receiver shall have been appointed with power to collect debts, and the receiver, on demand of a creditor to bring an action thereon, has refused to sue for the unpaid amount, or the corporation shall have been dissolved or ceased its activities leaving debts unpaid. No such action shall be brought more than 3 years after the happening of any one of the events.

L.1983, c. 127, s. 15A:5-25, eff. Oct. 1, 1983.



Section 15A:6-1 - Board Of Trustees

15A:6-1. Board of trustees
The activities of a corporation shall be managed by its board, except as in this act or in its certificate of incorporation otherwise provided. Trustees shall be at least 18 years of age and need not be United States citizens or residents of this State or members of the corporation unless the certificate of incorporation or bylaws so require. The certificate of incorporation or bylaws may prescribe other qualifications for trustees.

L.1983, c. 127, s. 15A:6-1, eff. Oct. 1, 1983.



Section 15A:6-2 - Number Of Trustees

15A:6-2. Number of trustees
The number of trustees of a corporation shall be not less than three. Subject to any provisions contained in the certificate of incorporation, the bylaws shall specify the number of trustees or that the number of trustees shall not be less than a stated minimum or more than a stated maximum, with the actual number to be determined in the manner prescribed in the bylaws, except as to the number constituting the first board.

L.1983, c. 127, s. 15A:6-2, eff. Oct. 1, 1983.



Section 15A:6-3 - Term Of Trustees

15A:6-3. Term of trustees
a. If the certificate of incorporation or the bylaws or any other applicable law provides that the trustees shall be elected by the members, the trustees named in the certificate of incorporation shall hold office until the first annual or biennial meeting of the members and until their successors are elected and qualified. If the certificate of incorporation or the bylaws or any other applicable law provides that the trustees shall be elected by the board, the trustees named in the certificate of incorporation shall hold office until the first annual or biennial meeting of the board of trustees and until their successors shall have been elected and qualified. The certificate of incorporation or the bylaws may provide that a meeting of the board to elect trustees shall be held at least once every 2 years. If a provision for a required meeting of the board is not set forth in the certificate of incorporation or bylaws, then the meeting shall be held annually.

b. If the certificate of incorporation or the bylaws provide that some of or all the trustees shall be elected or selected other than by the members or the board, the trustees named in the certificate of incorporation shall hold office for the term specified in the certificate of incorporation or bylaws and until their successors are elected and qualified.

c. At the first annual or biennial meeting of the members or of the board of trustees and at each annual or biennial meeting thereafter, the members or the board of trustees, as the certificate of incorporation or the bylaws or any other applicable law may provide, shall elect trustees to be elected by them to hold office until the next annual or biennial meeting, except as to the classification of trustees as permitted by subsection b. of section 15A:6-4. Each trustee shall hold office for the term for which the trustee is elected and qualified and until a successor is elected and qualified.

d. A trustee may resign by written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at a subsequent time as shall be specified in the notice of resignation.

L.1983, c. 127, s. 15A:6-3, eff. Oct. 1, 1983.



Section 15A:6-4 - Classification Of Trustees; Restriction Of Right To Choose Trustees

15A:6-4. Classification of trustees; restriction of right to choose trustees
a. As to trustees to be elected by the members or by the board of trustees, a corporation may provide in its certificate of incorporation or its bylaws for the classification of its trustees in respect to the time for which they shall severally hold office, but a class of trustees shall not hold office for a term shorter than 1 year or longer than 6 years. The term of office of at least one class shall expire every 2 years. A classification of trustees shall not be effective prior to the first annual or biennial meeting of members or the board of trustees.

b. Any corporation having more than one class of members may provide in its certificate of incorporation or its bylaws for the election of one or more trustees by the members of any class to the exclusion of members of other classes of members.

L.1983, c. 127, s. 15A:6-4, eff. Oct. 1, 1983.



Section 15A:6-5 - Vacancies And Newly Created Trusteeships

15A:6-5. Vacancies and newly created trusteeships
a. Unless otherwise provided in the certificate of incorporation or the bylaws, any trusteeship not filled at the annual or biennial meeting and any vacancy, however caused, occurring in the board may be filled by the affirmative vote of a majority of the remaining trustees even though less than a quorum of the board, or by a sole remaining trustee. A trustee so elected by the board shall hold office until the next succeeding annual or biennial meeting and until a successor is elected and qualified.

b. Unless otherwise provided in the certificate of incorporation or bylaws, when one or more trustees shall resign from the board effective at a future date, a majority of the trustees then in office, including those who have so resigned, may fill the vacancy or vacancies, the vote thereon to take effect when the resignation or resignations become effective. Each trustee so chosen shall hold office as herein provided in the filling of other vacancies.

c. Any trusteeship to be filled by reason of an increase in the number of trustees shall be filled by election at an annual or biennial meeting or at a special meeting called for that purpose of the members, or of the board if the certificate of incorporation, the bylaws or any other applicable law provides for the election of trustees by the board. A trustee elected by the board to fill the trusteeship shall hold office until the next succeeding annual or biennial meeting and until a successor is elected and qualified.

d. If by reason of death, resignation or other cause, a corporation has no trustees in office, any member or the executor or administrator of a deceased member may call a special meeting of members for the election of trustees and, over the signature of that person, shall give notice of the meeting in accordance with section 15A:5-4, except to the extent that the notice is waived pursuant to section 15A:5-5.

L.1983, c. 127, s. 15A:6-5, eff. Oct. 1, 1983.



Section 15A:6-6 - Removal Of Trustees

15A:6-6. Removal of trustees
a. If the certificate of incorporation or the bylaws or any other applicable law provides for the election of trustees by the members, one or more or all the trustees may be removed for cause by the affirmative vote of the majority of the votes cast by the members entitled to vote for the election of trustees. The certificate of incorporation or bylaws may provide that the board may remove trustees for cause and to suspend trustees pending a final determination that cause exists for removal. If the certificate of incorporation or the bylaws so provide, one or more or all the trustees may be removed without cause by the affirmative vote of the majority of the votes cast by the members entitled to vote for the election of trustees.

b. If the certificate of incorporation or bylaws or any other applicable law provides that trustees may be elected by the board of trustees, one or more, but not all, of the trustees of the corporation may be removed for cause by the board by the affirmative vote of a majority of all the trustees.

c. The removal of trustees, with or without cause, by vote of the members as provided in subsection a. of this section is subject to the following qualifications:

(1) In any case where cumulative voting is authorized, if less than the total number of trustees then serving on the board is to be removed by the members, no one of the trustees may be so removed if the votes cast against that trustee's removal would be sufficient to elect the trustee if then voted cumulatively at an election of the entire board; or, if there are classes of trustees, at an election of the class of trustees of which such trustee is a part; and

(2) A trustee elected by a class vote, as authorized by subsection b. of section 15A:6-4, may be removed only by a class vote of the members entitled to vote for the election of that trustee.

d. The Superior Court, in an action in which the court may proceed in a summary manner or otherwise, may review the removal or suspension of a trustee for cause.

e. No act of the board done during the period when a trustee has been suspended or removed for cause shall be impugned or invalidated if the suspension or removal is thereafter rescinded or invalidated.

L.1983, c. 127, s. 15A:6-6, eff. Oct. 1, 1983.



Section 15A:6-7 - Quorum Of Board Of Trustees And Committees; Vote Required; Action Of Trustees Without A Meeting

15A:6-7. Quorum of board of trustees and committees; vote required; action of trustees without a meeting
a. A majority of the entire board, or of any committee thereof, shall constitute a quorum for the transaction of business, unless the certificate of incorporation or the bylaws shall provide that a greater or lesser number constitutes a quorum, which in no case shall be less than the greater of two persons or one-third of the entire board or committee, except that when a committee of the board consists of one trustee, then one trustee shall constitute a quorum.

b. The act of the majority present at a meeting at which a quorum is present shall be the act of the board or the committee, unless the act of a greater number is required by this act, the certificate of incorporation or the bylaws. Any action required to be authorized by a vote of the trustees greater than a majority shall be rescinded or modified only by a like vote.

c. Unless otherwise provided by the certificate of incorporation or bylaws, any action required or permitted to be taken pursuant to authorization voted at a meeting of the board or any committee thereof may be taken without a meeting if, prior or subsequent to the action, all members of the board or of the committee, as the case may be, consent thereto in writing and the written consents are filed with the minutes of the proceedings of the board or committee. The consents shall have the same effect as a unanimous vote of the board or committee for all purposes, and may be stated as such in any certificate or other document filed with the Secretary of State.

L.1983, c. 127, s. 15A:6-7, eff. Oct. 1, 1983.



Section 15A:6-8 - Effect Of Common Trusteeships And Trustees' Personal Interest

15A:6-8. Effect of common trusteeships and trustees' personal interest
a. No contract or other transaction between a corporation and one or more of its trustees, or between a corporation and any domestic or foreign corporation, firm, corporate business entity or association of any type or kind in which one or more of its trustees are trustees or directors or are otherwise interested, shall be void or voidable solely by reason of the common trusteeship or interest, or solely because the trustee or trustees are present at the meeting of the board or a committee thereof which authorizes or approves the contract or transaction, or solely because the trustee's or trustees' votes are counted for that purpose, if the contract or other transaction is fair and reasonable as to the corporation at the time it is authorized, approved or ratified and either:

(1) the fact of the common trusteeship or interest is disclosed or known to the board or committee and the board or committee authorizes, approves, or ratifies the contract or transaction by unanimous written consent, provided at least one trustee so consenting is disinterested, or by affirmative vote of a majority of the disinterested trustees, even though the disinterested trustees be less than a quorum; or

(2) the fact of the common trusteeship or interest is disclosed or known to the members, if any, and they authorize, approve or ratify the contract or transaction.

b. Common or interested trustees may be counted in determining the presence of a quorum at a board or committee meeting at which a contract or transaction described in subsection a. of this section is authorized, approved or ratified.

c. The board, by the affirmative vote of a majority of trustees in office and irrespective of any personal interest of any of them, shall have authority to establish reasonable compensation of trustees for services rendered to the corporation as trustees, officers, or otherwise. The approval of the members shall be required if the bylaws so provide.

L.1983, c. 127, s. 15A:6-8, eff. Oct. 1, 1983.



Section 15A:6-9 - Executive Committee; Other Committees

15A:6-9. Executive committee; other committees
a. If the certificate of incorporation or the bylaws so provide, the board, by resolution adopted by a majority of the entire board, may appoint from among the trustees an executive committee and one or more other committees, each of which shall have at least one or more members. To the extent provided in the resolution, or in the certificate of incorporation or in the bylaws, each committee shall have and may exercise all the authority of the board, except that no committee shall:

(1) Make, alter or repeal any bylaw of the corporation;

(2) Elect or appoint any trustee, or remove any officer or trustee;

(3) Submit to members any action that requires members' approval; or

(4) Amend or repeal any resolution previously adopted by the board.

b. The board, by resolution adopted by a majority of the entire board, may:

(1) Fill any vacancy in any committee;

(2) Appoint one or more trustees to serve as alternate members of any committee, to act in the absence or disability of members of any committee with all the powers of the absent or disabled members;

(3) Abolish any committee at its pleasure; and

(4) Remove any trustee from membership on a committee at any time, with or without cause.

c. Actions taken at a meeting of any committee shall be reported to the board at its next meeting following the committee meeting; except that, when the meeting of the board is held within 2 days after the committee meeting, the report shall, if not made at the first meeting, be made to the board at its second meeting following the committee meeting.

d. The designation of any committee and the delegation thereto of authority shall not operate to relieve the board, or any member thereof, of any responsibility imposed by law.

L.1983, c. 127, s. 15A:6-9, eff. Oct. 1, 1983.



Section 15A:6-10 - Place And Notice Of Trustees' Meetings

15A:6-10. Place and notice of trustees' meetings
a. Meetings of the board may be held either within or without this State, unless otherwise provided by the certificate of incorporation or the bylaws.

b. Regular meetings of the board may be held with or without notice as prescribed in the bylaws. Special meetings of the board shall be held upon notice as prescribed in the bylaws. Notice of any meeting need not be given to any trustee who signs a waiver of notice, whether before or after the meeting. The attendance of any trustee at a meeting without protesting prior to the conclusion of the meeting the lack of notice of the meeting shall constitute a waiver of notice by that trustee. Neither the business to be transacted at, nor the purpose of, any meeting of the board need be specified in the notice or waiver of notice of the meeting unless required by the bylaws. Notice of an adjourned meeting need not be given if the time and place are fixed at the meeting adjourning and if the period of adjournment does not exceed 10 days in any one adjournment.

c. Any or all trustees may participate in a meeting of the board or a committee of the board by means of conference telephone or any means of communication by which all persons participating in the meeting are able to hear each other, unless otherwise provided in the certificate of incorporation or the bylaws.

L.1983, c. 127, s. 15A:6-10, eff. Oct. 1, 1983.



Section 15A:6-11 - Loans To Officers Or Employees

15A:6-11. Loans to officers or employees
A corporation may lend money to, or guarantee any obligation of, or otherwise assist, any officer or other employee of the corporation or of any subsidiary, whenever, in the judgment of the board, the loan, guarantee or assistance may reasonably be expected to benefit the corporation, except that a corporation shall not lend money to, guarantee any obligation of, or otherwise assist, any officer or other employee who is also a trustee of the corporation unless the loan, guarantee or assistance is authorized by the certificate of incorporation or bylaws and then only when authorized by at least two-thirds of the entire board, with the vote of the interested trustee not counted. The loan, guarantee or other assistance may be made with or without interest, and may be unsecured or secured in a manner as the board shall approve, and may be made upon other terms and conditions as the board may determine.

L.1983, c. 127, s. 15A:6-11, eff. Oct. 1, 1983.



Section 15A:6-12 - Liability Of Trustees In Certain Cases

15A:6-12. Liability of trustees in certain cases
a. In addition to any other liabilities imposed by law upon trustees of a corporation, trustees who vote for, or concur in, any of the following corporate actions:

(1) The distribution or disposition of any asset in violation of this act, the certificate of incorporation, the bylaws, or the terms, conditions, or restrictions, express or implied, imposed upon the corporation upon acceptance of the asset by the corporation;

(2) The distribution of assets to members during or after dissolution of the corporation without paying, or adequately providing for, all known debts, obligations, and liabilities of the corporation, except that the trustees shall be liable only to the extent of the value of assets so distributed and to the extent that the debts, obligations and liabilities of the corporation are not thereafter paid, discharged, or barred by statute or otherwise;

(3) The complete liquidation of the corporation and distribution of all of its assets and cessation of the activities for which it was formed without dissolving or providing for the dissolution of the corporation and the payment of all fees, taxes and other expenses incidental thereto, except that the trustees shall be liable only to the extent of the value of assets so distributed and to the extent that the fees, taxes, and other expenses incidental thereto are not thereafter paid, discharged, or barred by statute or otherwise;

(4) The making of any loan to an officer, trustee or employee of the corporation contrary to the provisions of this act;

shall be jointly and severally liable to the corporation for the benefit of the corporation and its creditors, members or other interested persons to the extent of any injury suffered by those persons, respectively, as a result of the action.

b. Any trustee against whom a claim is successfully asserted under this section shall be entitled to contribution from the other trustees who voted for or concurred in the action upon which the claim is asserted.

c. Trustees against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amounts paid by them to the corporation as a result of the claim upon payment to the corporation of the value of any assets wrongfully distributed or disposed of, or upon payment to the corporation of the amount of any loan made improperly, to be subrogated to the rights of the corporation against the person who received the asset or the improper loan.

d. A trustee shall not be liable under this section if, in the circumstances the trustee discharged the duty owned by the trustee to the corporation under section 15A:6-14.

e. Every action against a trustee for recovery upon a liability imposed by subsection a. of this section shall be commenced within 6 years next after the cause of action shall have accrued.

L.1983, c. 127, s. 15A:6-12, eff. Oct. 1, 1983.



Section 15A:6-13 - Liability Of Trustees; Presumption Of Assent To Action Taken At A Meeting

15A:6-13. Liability of trustees; presumption of assent to action taken at a meeting
A trustee who is present at a meeting of the board, or any committee thereof of which the trustee is a member, at which action on any corporate matter referred to in section 15A:6-12 is taken shall be presumed to have concurred in the action taken unless the dissent of the trustee shall be entered in the minutes of the meeting or unless the trustee shall file a written dissent to the action with the person acting as the secretary of the meeting before or promptly after the adjournment of the meeting. The right to dissent shall not apply to a trustee who voted in favor of the action. A trustee who is absent from a meeting of the board, or any committee thereof of which the trustee is a member, at which any action is taken shall be presumed to have concurred in the action unless the trustee shall file a dissent with the secretary of the corporation within a reasonable time after learning of the action.

L.1983, c. 127, s. 15A:6-13, eff. Oct. 1, 1983.



Section 15A:6-14 - Standard Of Care; Liability Of Trustees; Reliance On Corporate Records

15A:6-14. Standard of care; liability of trustees; reliance on corporate records
15A:6-14. Standard of care; liability of trustees; reliance on corporate records.

Trustees and members of any committee designated by the board shall discharge their duties in good faith and with that degree of diligence, care and skill which ordinary, prudent persons would exercise under similar circumstances in like positions. In discharging their duties, trustees and members of any committee designated by the board shall not be liable if, acting in good faith, they rely on the opinion of counsel for the corporation or upon written reports setting forth financial data concerning the corporation and prepared by an independent public accountant or certified public accountant or firm of accountants or upon financial statements, books of account or reports of the corporation represented to them to be correct by the president, the officer of the corporation having charge of its books of account, or the person presiding at a meeting of the board. A trustee shall not be personally liable to the corporation or its members for damages for breach of duty as a trustee if and to the extent that such liability has been eliminated or limited by a provision in the certificate of incorporation authorized by subsection c. of N.J.S.15A:2-8, except that, in the case of a trustee of a corporation which is established for the purposes provided for in P.L.1959, c.90 (C.2A:53A-7 et seq.) who serves without compensation, other than reimbursement for actual expenses, the trustee shall not be personally liable to the corporation or its members for damages for breach of duty as a trustee, whether or not such liability has been eliminated or limited by a provision in the certificate of incorporation authorized by subsection c. of N.J.S.15A:2-8.

L.1983, c.127, s.15A:6-14, eff. Oct. 1, 1983; amended 1989,c.260,s.3.



Section 15A:6-15 - Officers

15A:6-15. Officers
a. The officers of a corporation shall consist of a president, a secretary, a treasurer, and, if desired, a chairman of the board, an executive director, one or more vice presidents, and all other officers as may be prescribed by the bylaws. Unless otherwise provided in the bylaws, the officers shall be elected or appointed by the board. A corporation may provide alternative titles for those officers; provided that the certificate of incorporation or the bylaws specify which other officer titles correspond to the president, secretary and treasurer and that the alternative titles not be used in completing the annual report filed pursuant to section 15A:4-5.

b. Any two or more offices may be held by the same person, but no officer shall execute, acknowledge, or verify any instrument in more than one capacity if the instrument is required by law or by the bylaws to be executed, acknowledged, or verified by two or more officers.

c. Any officer elected or appointed as herein provided shall hold office for the term for which that officer is so elected or appointed and until a successor is elected or appointed and has qualified, subject to earlier termination by removal or resignation.

d. All officers of the corporation, as between themselves and the corporation, shall have the authority and perform the duties in the management of the corporation as may be provided in the bylaws, or as may be determined by resolution of the board not inconsistent with the bylaws.

L.1983, c. 127, s. 15A:6-15, eff. Oct. 1, 1983.



Section 15A:6-16 - Removal And Resignation Of Officers; Filling Of Vacancies

15A:6-16. Removal and resignation of officers; filling of vacancies
a. Any officer elected or appointed by the board may be removed by the board with or without cause. An officer elected by the members may be removed, with or without cause, only by vote of the members, but the authority to act as an officer may be suspended by the board for cause. The removal of an officer without cause shall be without prejudice to that officer's contract rights, if any. Election or appointment of an officer shall not of itself create contract rights.

b. An officer may resign by written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at a subsequent time as shall be specified in the notice of resignation.

c. Any vacancy occurring among the officers, however caused, shall be filled in the manner provided in the bylaws. In the absence of such a provision, any vacancy shall be filled by the board.

L.1983, c. 127, s. 15A:6-16, eff. Oct. 1, 1983.



Section 15A:6-17 - Bonds; Facsimile Signatures And Seals

15A:6-17. Bonds; facsimile signatures and seals
The seal of the corporation, if any, and any or all signatures of the officers or other agents of the corporation upon a bond and any coupon attached thereto may be facsimiles if the bond is countersigned by an officer or other agent or a trustee or other certifying or authenticating authority. In case any officer or other agent who has signed or whose facsimile signature has been placed upon the bond or coupon shall have ceased to be an officer or agent before the bond is issued, it may be issued by the corporation with the same effect as if that officer or agent were an officer or agent at the date of its issue.

L.1983, c. 127, s. 15A:6-17, eff. Oct. 1, 1983.



Section 15A:7-1 - Certificates Or Other Written Evidence Of Membership

15A:7-1. Certificates or other written evidence of membership
a. Memberships in a corporation may be, but need not be, represented by certificates or other written evidence of membership. Unless the certificate of incorporation or bylaws otherwise provide, the certificates or written evidences shall be signed by, or in the name of the corporation by, the chairman of the board, or the president or a vice-president, and by the treasurer or an assistant treasurer, or the secretary or an assistant secretary of the corporation and may be sealed with the seal of the corporation or a facsimile thereof.

b. Each certificate or other written evidence representing membership delivered after the effective date of this act shall state upon the face thereof:

(1) That the corporation is organized under the laws of this State;

(2) The name of the person to whom it is issued; and

(3) The class of membership, if any, which such certificate represents.

c. Every certificate or other written evidence of membership delivered after the effective date of this act by a corporation having more than one class of members shall set forth upon the face or back of the certificate or the written evidence, either a full statement of the designations and relative rights of each class of membership to be issued or a statement that the corporation will furnish to any member, upon request and without charge, a full statement.

L.1983, c. 127, s. 15A:7-1, eff. Oct. 1, 1983.



Section 15A:7-2 - Restrictions On Transfer Of Memberships

15A:7-2. Restrictions on transfer of memberships
a. Memberships of a corporation shall be personal property and, unless otherwise provided in the certificate of incorporation or bylaws, are not transferable and terminate upon the death of the member.

b. If memberships are transferable, any reasonable restriction on the transfer of memberships may be enforced against the members. The restrictions shall be valid only if imposed by the certificate of incorporation or bylaws or by a written agreement among any number of members. Unless noted conspicuously on the certificate or other written evidence representing memberships, a restriction shall not be valid against a person who becomes a member without actual knowledge of the restriction.

c. In particular and without limitation of the generality of the power granted by subsection b. of this section to impose restrictions, a restriction on the transfer of memberships may be enforced, if it:

(1) Obligates the member to offer to the corporation or to any other members a prior opportunity to acquire the membership;

(2) Obligates the corporation to purchase the membership;

(3) Requires the corporation to consent to any proposed transfer of the membership or to approve the proposed transferee; or

(4) Prohibits the transfer of the membership to designated persons or classes of persons, and the designation is not manifestly unreasonable.

d. If a restriction on transfer of memberships is held not to be authorized by the law of this State, the corporation shall nevertheless have an option for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the membership at a price to be agreed upon by the parties, or if an agreement is not reached as to price, then at its fair value as determined by any court having jurisdiction. In order to determine fair value, the court may appoint an appraiser to receive evidence and report to the court the findings and recommendations as to fair value.

L.1983, c. 127, s. 15A:7-2, eff. Oct. 1, 1983.



Section 15A:8-1 - Employee Benefit Plans

15A:8-1. Employee benefit plans
a. A corporation may, in the manner prescribed in section 15A:8-2, establish and carry out wholly or partly at its expense, any one or more of the following plans for the benefit of some or all employees, as hereinafter defined, and their families, dependents or beneficiaries:

(1) Plans providing for payments solely in cash or property including salary, bonus, savings, pension, retirement, deferred compensation and other plans of similar nature; and

(2) Plans for the furnishing of medical services, life, sickness, accident, disability or unemployment insurance or benefits, education, housing, social and recreational services, and other similar aids and services.

b. The term "employees" as used in this chapter means employees, officers, and agents including any of the foregoing who may also be trustees of the corporation, or other persons who are or have been actively engaged in the conduct of the activities of the corporation, including any who have retired, become disabled or died prior to the establishment of any plan heretofore or hereafter adopted.

L.1983, c. 127, s. 15A:8-1, eff. Oct. 1, 1983.



Section 15A:8-2 - Formulation Of Plans

15A:8-2. Formulation of plans
The board alone, by affirmative vote of a majority of the entire board, may adopt any plan described in section 15A:8-1 and may include provisions therein as the board may deem advisable.

L.1983, c. 127, s. 15A:8-2, eff. Oct. 1, 1983.



Section 15A:8-3 - Amendment Or Termination Of Plans

15A:8-3. Amendment or termination of plans
Unless otherwise provided in the plan, the board may amend or terminate any plan described in section 15A:8-1. An amendment or termination of any plan shall not impair any rights which have accrued under the plan or deprive any employee or beneficiary of the employee of the equivalent in cash or other benefits of the contributions of the employee under the plan.

L.1983, c. 127, s. 15A:8-3, eff. Oct. 1, 1983.



Section 15A:8-4 - Trust Funds For Employees; Creation; Maintenance And Administration

15A:8-4. Trust funds for employees; creation; maintenance and administration
Any domestic or foreign corporation which adopts a plan described in section 15A:8-1 may establish one or more trust funds of the property contributed or held by the corporation or any subsidiary thereof for the purposes of the plan. The trust fund may be held and administered by the corporation adopting the plan or by any trustee or trustees, within or without this State, appointed by the corporation for that purpose.

L.1983, c. 127, s. 15A:8-4, eff. Oct. 1, 1983.



Section 15A:8-5 - Continuation Of Trust; Law Against Perpetuities Inapplicable

15A:8-5. Continuation of trust; law against perpetuities inapplicable
The period for which any trust may be created and maintained may be as long as may be desirable for the complete administration of any plan as originally adopted or thereafter amended, and a trust fund shall not be subject to or held to be in violation of any principle of law against perpetuities or restraints on alienation or perpetual accumulations of trusts.

L.1983, c. 127, s. 15A:8-5, eff. Oct. 1, 1983.



Section 15A:9-1 - Amendment Of Certificate Of Incorporation

15A:9-1. Amendment of certificate of incorporation
a. A corporation may amend its certificate of incorporation from time to time in any and as many respects as may be desired as long as the amendment contains only those provisions as might lawfully be contained in an original certificate of incorporation filed at the time of making the amendment.

b. In particular, and without limitation upon the general power of amendment granted by subsection a. of this section, a corporation may amend its certificate of incorporation:

(1) To change its corporate name;

(2) To enlarge, limit or otherwise change its corporate purposes or powers;

(3) To provide for expansion or limitation on eligibility requirements for membership;

(4) To increase or decrease the number of trustees or their powers;

(5) To create new classes of members, to divide any class of members into one or more classes of members, and to transfer members from one class to another;

(6) To become a corporation with members or without members;

(7) To extend its period of duration; or

(8) To strike out, change or add any provision not inconsistent with law for the management and conduct of the affairs of the corporation, or creating, defining, limiting and regulating the powers of the corporation, its trustees and members or any class of members, including any provision which under this act is required or permitted to be set forth in the bylaws.

L.1983, c. 127, s. 15A:9-1, eff. Oct. 1, 1983.



Section 15A:9-2 - Procedure To Amend Certificate Of Incorporation

15A:9-2. Procedure to amend certificate of incorporation
a. Before the organization meeting of the board of trustees, the incorporators may amend the certificate of incorporation by complying with subsection a. of section 15A:9-4.

b. An amendment of the certificate of incorporation pursuant to a plan of merger may be made in the manner provided in chapter 10 of this act.

c. An amendment of the certificate of incorporation of a corporation not having any members entitled to vote thereon shall be approved upon receipt of the affirmative vote of two-thirds of those trustees present at a meeting called for the purpose of considering and voting upon the proposed amendment unless the vote of a greater number is required by the certificate of incorporation or bylaws. Upon adoption, a certificate of amendment shall be filed in the office of the Secretary of State as provided in section 15A:9-4.

d. All other amendments of the certificate of incorporation shall be made in the following manner:

(1) The board of trustees shall approve the proposed amendment and direct that it be submitted to a vote at a meeting of the members;

(2) Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member of record entitled to vote thereon within the time and in the manner provided in this act for the giving of notice of meetings of members;

(3) At the meeting, a vote of members entitled to vote thereon shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of two-thirds of the votes cast by the members entitled to vote thereon and, in addition, if any class of members is entitled to vote thereon as a class, the affirmative vote of two-thirds of the votes cast in each class vote. The voting requirements of this subsection shall be subject to the greater or lesser requirements as are adopted pursuant to section 15A:5-12;

(4) Any number of amendments may be acted upon at one meeting;

(5) Upon adoption, a certificate of amendment shall be filed in the office of the Secretary of State as provided in section 15A:9-4.

L.1983, c. 127, s. 15A:9-2, eff. Oct. 1, 1983.



Section 15A:9-3 - Class Voting On Amendments

15A:9-3. Class voting on amendments
Notwithstanding any provision in the certificate of incorporation, the members of a class, with or without voting rights, whose voting or other rights or preferences or privileges would be subordinated or otherwise adversely affected by a proposed amendment, shall be entitled to vote as a class thereon.

L.1983, c. 127, s. 15A:9-3, eff. Oct. 1, 1983.



Section 15A:9-4 - Certificate Of Amendment

15A:9-4. Certificate of amendment
a. If the amendment is made as provided by subsection a. of section 15A:9-2, a certificate of amendment shall, subject to subsection c. of section 15A:2-7, be signed by all incorporators, shall set forth the name of the corporation and the amendment so adopted, and shall recite that the amendment is made by the unanimous consent of the incorporators before the organization meeting of the board of trustees.

b. If the amendment is made as provided by subsection c. or d. of section 15A:9-2, a certificate of amendment shall be executed on behalf of the corporation and shall set forth:

(1) the name of the corporation;

(2) the amendment so adopted;

(3) whether the corporation has or does not have members;

(4) the date of the adoption of the amendment by the trustees if the corporation has no members entitled to vote thereon, or by the members, whichever is applicable;

(5) if the corporation has no members entitled to vote thereon, the number of trustees of the corporation and either the number of trustees voting for and against the amendment, respectively, and the number of trustees present at the meeting or that the amendment was adopted by the unanimous written consent of the trustees without a meeting;

(6) if applicable, the number of members entitled to vote thereon and either the number of members voting for and against the amendment, respectively, if any class or classes of members are entitled to vote thereon as a class, the number of members in each class, the votes of each class voted for and against the amendment, respectively, and the number of members present at the meeting; or that the amendment was adopted by the unanimous written consent of the members without a meeting; and

(7) if, pursuant to subsection c. of this section, the amendment is to become effective at a time subsequent to the time of filing, the date when the amendment is to become effective.

c. An original and one copy of each certificate of amendment of the certificate of incorporation shall be filed in the office of the Secretary of State and the amendment shall become effective upon the date of filing or at a later time, not to exceed 30 days from the date of filing, as may be set forth in the certificate. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:9-4, eff. Oct. 1, 1983.



Section 15A:9-5 - Restated Certificate Of Incorporation

15A:9-5. Restated certificate of incorporation
a. A corporation may restate and integrate in a single certificate the provisions of its certificate of incorporation as theretofore amended, including any provision effected by a merger or consolidation and any further amendments which may be adopted concurrently with the restated certificate.

b. If the proposed restated certificate merely restates and integrates, but does not substantively amend the certificate of incorporation as theretofore amended, it may be adopted by the board.

c. If the proposed restated certificate restates and integrates and also substantively amends the certificate of incorporation as theretofore amended, such restated certificate shall be adopted pursuant to the procedure set forth in section 15A:9-2.

d. The restated certificate shall recite that it is a restated certificate and shall contain all provisions as are required in an original certificate of incorporation filed at the time the restated certificate is filed except that:

(1) It shall state the address of the corporation's then current registered office, and the name of its then current registered agent, and it shall state the number, names and addresses of the trustees constituting its then current board of trustees;

(2) It need not include statements as to the incorporator or incorporators or as to the first board of trustees or the first registered office and registered agent;

(3) If pursuant to subsection f. of this section, the restated certificate is to become effective subsequent to the time of its filing, it shall state the date when it is to become effective.

e. A restated certificate shall be executed on behalf of the corporation, and an original and a copy thereof shall be filed in the office of the Secretary of State. There shall be attached to it and filed therewith a certificate executed on behalf of the corporation and setting forth:

(1) The name of the corporation;

(2) Whether the corporation has or does not have members;

(3) If the restated certificate was adopted by the board and no amendment to the certificate of incorporation is made thereby, the date of adoption by the board;

(4) If the restated certificate was adopted by the board and an amendment to the certificate of incorporation is made by the restated certificate, the date of adoption by the board and either the number of trustees of the corporation, the number of trustees voting for and against the restated certificate, respectively, and the number of trustees present at the meeting; or that the amendment was adopted by the unanimous written consent of the trustees without a meeting; or

(5) If the restated certificate was adopted by the members, the date of adoption by the members and either the number of members entitled to vote thereon, the number of members voting for and against the adoption, respectively, if any class or classes of members are entitled to vote thereon as a class, the number of members in each class, the votes of each class voted for and against the adoption respectively and the number of members present at the meeting or that the amendment was adopted by the unanimous written consent of the members without a meeting.

f. The restated certificate shall become effective upon the date of filing with the Secretary of State or at a later time, not to exceed 30 days from the date of filing, as may be set forth therein. The Secretary of State shall forward the copy to the Attorney General. A restated certificate adopted in the manner prescribed herein, whether by action of the board or by action of the board and the members, shall supersede for all purposes the original certificate of incorporation and all amendments made prior to the adoption of the restated certificate, and the restated certificate may be separately certified as the certificate of incorporation.

L.1983, c. 127, s. 15A:9-5, eff. Oct. 1, 1983.



Section 15A:9-6 - Abandonment Of Amendment Or Restated Certificate

15A:9-6. Abandonment of amendment or restated certificate
Prior to the effective date of an amendment of a certificate of incorporation or of a restated certificate for which the approval of members is required by this act, the amendment or the restated certificate may be abandoned pursuant to provisions therefor, if any, set forth in the resolution of the members approving the amendment or the restated certificate or in any resolution subsequently adopted by the members. Prior to the effective date of an amendment of a certificate of incorporation or of a restated certificate for which the approval of members is not required by this act, the amendment or restated certificate may be abandoned pursuant to provisions therefor, if any, set forth in the resolution of the trustees approving the amendment or the restated certificate, or in any resolution subsequently adopted by the board. If a certificate of amendment or a restated certificate has been filed in the office of the Secretary of State prior to the abandonment, an original and a copy of a certificate of abandonment shall be filed in the office of the Secretary of State. The certificate shall state that the amendment or the restated certificate has been abandoned in accordance with the provisions set forth in the resolution therefor and shall specify whether the resolution was adopted by the board or the members and the date of adoption of the resolution. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:9-6, eff. Oct. 1, 1983.



Section 15A:10-1 - Procedure For Merger

15A:10-1. Procedure for merger
a. Any two or more domestic corporations may merge into one of the corporations pursuant to a plan of merger approved in the manner provided in this act.

b. The board of each corporation shall approve a plan of merger setting forth:

(1) the names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation;

(2) the terms and conditions of the proposed merger, including a statement of any amendments in the certificate of incorporation of the surviving corporation to be affected by the merger;

(3) the manner and basis of converting the membership of each corporation, in whole or in part, into memberships or obligations of the surviving corporation, or into cash or other property;

(4) Any other provisions with respect to the proposed merger as are deemed necessary or desirable.

L.1983, c. 127, s. 15A:10-1, eff. Oct. 1, 1983.



Section 15A:10-2 - Procedure For Consolidation

15A:10-2. Procedure for consolidation
a. Any two or more domestic corporations may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in this act.

b. The board of each corporation shall approve a plan of consolidation setting forth:

(1) the names of corporations proposing to consolidate, and the name of the new corporation into which they propose to consolidate, which is hereinafter designated as the new corporation;

(2) the terms and conditions of the proposed consolidation;

(3) the manner and basis of converting the memberships of each corporation, in whole or in part, into memberships or obligations of the new corporation or into cash or other property;

(4) with respect to the new corporation, all of the statements required to be set forth in the certificate of incorporation for corporations organized under this act, except that it shall not be necessary to set forth the name and address of each incorporator; and

(5) any other provisions with respect to the proposed consolidation as are deemed necessary or desirable.

L.1983, c. 127, s. 15A:10-2, eff. Oct. 1, 1983.



Section 15A:10-3 - Approval By Corporation Not Having Members Entitled To Vote

15A:10-3. Approval by corporation not having members entitled to vote
When a corporation is without members entitled to vote thereon, a merger or consolidation shall be approved upon receipt of the affirmative vote of two-thirds of the trustees present at a meeting called for the purpose of considering and voting upon the proposed merger or consolidation, unless a greater number is fixed by the certificate of incorporation or the bylaws.

L.1983, c. 127, s. 15A:10-3, eff. Oct. 1, 1983.



Section 15A:10-4 - Approval By Members

15A:10-4. Approval by members
a. Where a corporation has members entitled to vote thereon, the board shall approve the plan of merger or plan of consolidation and direct that the plan be submitted to a vote at a meeting of members. Written notice shall be given not less than 20 nor more than 60 days before the meeting to each member of record entitled to vote at that meeting, in the manner provided in this act for the giving of notice of meetings of members. The notice shall include, or shall be accompanied by, a copy or a summary of the plan of merger or consolidation.

b. At the meeting, a vote of the members entitled to vote shall be taken on the proposed plan of merger or consolidation. The plan shall be approved upon receiving the affirmative vote of two-thirds of the votes cast by the members entitled to vote thereon, and, in addition, if any class is entitled to vote thereon as a class, the affirmative vote of two-thirds of the votes cast in each class vote. Any class of members of any corporation shall be entitled to vote as a class if the plan of merger or consolidation, as the case may be, contains any provision which, if contained in a proposed amendment to the certificate of incorporation, would entitle the class of members to vote as a class, unless the provision is one which could be adopted by the board without member approval. The voting requirements of this section shall be subject to such greater or lesser requirements as are adopted pursuant to section 15A:5-12.

L.1983, c. 127, s. 15A:10-4, eff. Oct. 1, 1983.



Section 15A:10-5 - Certificate Of Merger Or Consolidation

15A:10-5. Certificate of merger or consolidation
a. After approval of the plan of merger or consolidation, a certificate of merger or a certificate of consolidation shall be executed on behalf of each corporation. The certificate shall set forth:

(1) the name of each corporation which is a party to the merger or consolidation and, with respect to each, whether or not it has members entitled to vote on the merger or consolidation;

(2) the plan of merger or the plan of consolidation;

(3) as to each corporation without members entitled to vote thereon:

(a) that the plan of merger or plan of consolidation was approved by the board of trustees of the corporation, and

(b) the number of trustees and either the number of votes cast for and against the plan of merger or plan of consolidation and the number of trustees present at the meeting or that the plan of merger or plan of consolidation was adopted by the unanimous written consent of the trustees without a meeting;

(4) as to each corporation having members entitled to vote thereon:

(a) the number of members entitled to vote on such plan,

(b) if the members of any class are entitled to vote thereon as a class, the designation and number of members entitled to vote thereon of each class,

(c) either the number of votes for and against such plan, respectively, if the members of any class are entitled to vote as a class, the number of votes of each class voted for and against such plan, respectively, and the number of members present at the meeting or that the plan of merger or plan of consolidation was adopted by the unanimous written consent of the members without a meeting;

(5) if, pursuant to subsection b. of this section, the merger is to become effective at a time subsequent to the date of filing with the Secretary of State, the date when the merger is to become effective.

b. The executed original and a copy of the certificate shall be filed in the office of the Secretary of State and the merger or consolidation shall become effective upon the date of the filing or at a later time, not to exceed 30 days after the date of filing, as may be set forth in the certificate. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:10-5, eff. Oct. 1, 1983.



Section 15A:10-6 - Effect Of Merger Or Consolidation

15A:10-6. Effect of merger or consolidation
When a merger or consolidation has become effective:

a. The parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation;

b. The separate existence of all parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease;

c. The surviving or new corporation shall, to the extent consistent with its certificate of incorporation as amended or established by the merger or consolidation, possess all the rights, privileges, prerogatives, powers, immunities, purposes and franchises, both public and private, of each of the merging or consolidating corporations;

d. All real property and personal property, tangible and intangible, of every kind and description, belonging to each of the corporations so merged or consolidated shall be vested in the surviving or new corporation without further act or deed, and the title to any real estate or any interest therein, vested in any of the corporations shall not revert or be in any way impaired by reason of the merger or consolidation, but the real and personal property shall be and remain subject to any trusts on which it may have been theretofore held;

e. The surviving or new corporation shall assume, carry and discharge and shall be liable for all the obligations and liabilities of each of the corporations so merged or consolidated, and any claim existing or action or proceeding pending by or against any of the corporations may be enforced as if the merger or consolidation had not taken place, and neither the rights of creditors nor any liens upon, or security interests in, the property of any of the corporations shall be impaired by the merger or consolidation;

f. In the case of a merger, the certificate of incorporation of the surviving corporation shall, without further act or deed, be amended to the extent, if any, stated in the plan of merger, and, in the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in the certificate of incorporation of corporations organized under this act shall be the certificate of incorporation of the new corporation;

g. The corporate entity of each corporation combined by merger or consolidation shall be continued for the sole purpose of enabling it to receive any devise made for its benefit and intended for its use and purposes as if the merger or consolidation had not been effected; the trustees of the surviving corporation or the new corporation shall for this purpose be deemed the trustees of each corporation merged or consolidated, and upon the receipt of the devise or the proceeds thereof, title to the property shall vest in the surviving or new corporation subject to any trust or other condition imposed in relation thereto.

L.1983, c. 127, s. 15A:10-6, eff. Oct. 1, 1983.



Section 15A:10-7 - Merger Or Consolidation Of Domestic And Foreign Corporations

15A:10-7. Merger or consolidation of domestic and foreign corporations
a. One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the following manner:

(1) Each domestic corporation shall comply with the provisions of this act with respect to the merger or consolidation of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the jurisdiction under which it is organized;

(2) The certificate of merger or consolidation required by section 15A:10-5 shall be executed on behalf of each domestic corporation and each foreign corporation and, in addition to the information required by subsection a. of section 15A:10-5, shall set forth that the applicable provisions of the laws of the jurisdiction under which each foreign corporation was organized have been, or upon compliance with filing and recording requirements will have been, complied with;

(3) If the surviving or new corporation is to be a foreign corporation and is to conduct activities in this State, it shall comply with the provisions of this act with respect to foreign corporations, and, whether or not it is to conduct activities in this State, the certificate of merger or consolidation required by section 15A:10-5 shall, in addition to other required information, set forth:

(a) an agreement by the foreign corporation that it may be served with process in this State in any proceeding for the enforcement of any obligation of any domestic corporation or any foreign corporation, previously amenable to suit in this State, which is a party to the merger or consolidation, and

(b) an irrevocable appointment by the foreign corporation of the Secretary of State of this State as its agent to accept service of process in any proceeding, and the post office address, within or without this State, to which the Secretary of State shall mail a copy of the process in the proceeding.

b. If the surviving or new corporation is a domestic corporation, the effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations. If the surviving or new corporation is a foreign corporation, the effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations except as the laws of the jurisdiction of incorporation of the foreign corporation shall provide otherwise.

L.1983, c. 127, s. 15A:10-7, eff. Oct. 1, 1983.



Section 15A:10-8 - Abandonment Of Merger Or Consolidation

15A:10-8. Abandonment of merger or consolidation
Prior to the time when a merger or consolidation authorized by this chapter shall become effective, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation. If a certificate of merger or consolidation has been filed in the office of the Secretary of State prior to the abandonment, an original and a copy of a certificate of abandonment shall be filed in the office of the Secretary of State. The certificate shall be executed on behalf of each corporation which is a party to the plan of merger or consolidation, unless the plan permits abandonment by less than all of the corporations, in which event the certificate may be executed on behalf of the corporation or corporations exercising the right to abandon. The certificate shall state that the merger or consolidation has been abandoned in accordance with the provisions therefor set forth in the plan of merger or consolidation. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:10-8, eff. Oct. 1, 1983.



Section 15A:10-9 - Acquisition Of Shares Or Assets

15A:10-9. Acquisition of shares or assets
Nothing contained in this chapter shall limit the right of any corporation to acquire all or some of the shares or the assets of another domestic corporation, foreign corporation or corporate entity. The certificate of incorporation or bylaws may contain provisions which restrict or limit a corporation as to the acquisition of shares or assets.

L.1983, c. 127, s. 15A:10-9, eff. Oct. 1, 1983.



Section 15A:10-10 - Sale Or Other Disposition Of Assets In Regular Course Of Activities And Mortgage Or Pledge Of Assets

15A:10-10. Sale or other disposition of assets in regular course of activities and mortgage or pledge of assets
The sale, lease, exchange, or other disposition of all, or substantially all, the assets of a corporation in the usual and regular course of its activities as conducted by the corporation, and the mortgage or pledge of any or all the assets of a corporation whether or not in the usual and regular course of activities as conducted by the corporation, may be made upon terms and conditions and for a consideration, which may consist in whole or in part of money or property, real or personal, including shares, bonds or other securities of any domestic corporation, foreign corporation, or any corporate business entity as shall be authorized by its board. Unless otherwise provided in the certificate of incorporation or bylaws, no approval of the members shall be required.

L.1983, c. 127, s. 15A:10-10, eff. Oct. 1, 1983.



Section 15A:10-11 - Sale Or Other Disposition Of Assets Other Than In Regular Course Of Activities

15A:10-11. Sale or other disposition of assets other than in regular course of activities
a. A sale, lease, exchange, or other disposition of all, or substantially all, the assets of a corporation, if not in the usual and regular course of its activities as conducted by the corporation, may be made upon terms and conditions and for a consideration, which may consist in whole or in part of money or property, real or personal, including shares, bonds or other securities of any corporation, domestic or foreign, or any corporate business entity as may be authorized in the following manner:

(1) If the corporation is without members entitled to vote thereon, the board shall adopt a resolution authorizing the sale, lease, exchange, or other disposition by a vote of not less than two-thirds of the trustees present.

(2) If the corporation has members entitled to vote thereon:

(a) The board shall recommend such sale, lease, exchange, or other disposition and direct that it be submitted to a vote at a meeting of members;

(b) Written notice shall be given not less than 20 nor more than 60 days before the meeting to each member of record, whether or not entitled to vote at the meeting, in the manner provided in this act for the giving of notice of meetings of members, and the notice shall include, or shall be accompanied by a statement summarizing the principal terms of the proposed transaction;

(c) At the meeting the members may approve the sale, lease, exchange, or other disposition and may fix, or may authorize the board to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor; the sale, lease, exchange or other disposition shall be approved upon receiving the affirmative vote of two-thirds of the votes cast by the members entitled to vote thereon, and, if any class of shares is entitled to vote thereon as a class, the affirmative vote of two-thirds of the votes cast in each class vote; and the voting requirement of this paragraph shall be subject to such greater or lesser requirements as are adopted pursuant to section 15A:5-12.

b. Notwithstanding the approval or authorization by the members, the board may abandon the sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action by the members.

c. The sale, lease, exchange, or other disposition of all, or substantially all, the assets of one or more subsidiaries of a corporation, if not in the usual and regular course of activities as conducted by the subsidiary or subsidiaries, shall be treated as a disposition within the meaning of subsection a. of this section if the subsidiary or subsidiaries constitute all, or substantially all, the assets of the corporation.

L.1983, c. 127, s. 15A:10-11, eff. Oct. 1, 1983.



Section 15A:11-1 - Limitations On Rights Of Dissenting Members

15A:11-1. Limitations on rights of dissenting members
A member of a domestic corporation shall not have the right to dissent from any merger, consolidation, sale of assets, or amendment of the certificate of incorporation or bylaws, nor shall any member have the right to be paid the value of any membership held by the member of a domestic corporation effecting any transaction. The transaction shall not be enjoined, preliminarily or permanently, except upon a showing that the transaction is fraudulent or is fundamentally unfair to any member and, in the action, the member or members complaining thereof shall have the burden of showing fraud or fundamental unfairness.

L.1983, c. 127, s. 15A:11-1, eff. Oct. 1, 1983.



Section 15A:12-1 - Methods Of Dissolution

15A:12-1. Methods of dissolution
a. A corporation may be dissolved in any one of the following ways:

(1) by action of the incorporators or trustees pursuant to section 15A:12-2;

(2) by action of the members pursuant to section 15A:12-3;

(3) by action of the board and the members pursuant to section 15A:12-4;

(4) by action of the board pursuant to section 15A:12-5;

(5) by action of the members pursuant to section 15A:12-6;

(6) by the filing of a certificate of dissolution pursuant to section 15A:12-7 upon expiration of any period of duration stated in the corporation's certificate of incorporation;

(7) by a judgment of the Superior Court in an action brought pursuant to section 15A:12-11, 15A:12-12, or 15A:14-2 or otherwise; or

(8) automatically by the Secretary of State revoking a certificate of incorporation as set forth in subsection c. of section 15A:4-5.

b. A corporation which has been dissolved in a proceeding pursuant to section 15A:12-11 or 15A:12-12, or which has been dissolved, or the certificate of incorporation of which has been revoked, for a cause or by a method not mentioned in this section, shall be subject to all the provisions of this chapter and of chapter 14, to the extent that those provisions are compatible with a court-directed dissolution, or with the statute or common law proceeding pursuant to which the dissolution, or revocation is effected.

L.1983, c. 127, s. 15A:12-1, eff. Oct. 1, 1983.



Section 15A:12-2 - Dissolution Before Commencing Activities

15A:12-2. Dissolution before commencing activities
a. A corporation may be dissolved by action of its incorporators when there has been no organization meeting of the board, or by the board if there has been an organization meeting, if the corporation:

(1) has not commenced activities;

(2) has no debts or other liabilities; and

(3) has no assets or if it had assets, has distributed them according to a plan pursuant to section 15:12-8 less any part of the assets disbursed for expenses.

b. The dissolution of a corporation shall be effected when a majority of the incorporators or trustees execute and file in the office of the Secretary of State an original and a copy of a certificate of dissolution stating:

(1) the name of the corporation;

(2) the name of the registered agent of the corporation;

(3) the location of the registered office of the corporation;

(4) the names of the incorporators and trustees constituting the first board;

(5) that the corporation has not commenced activities and has no debts or other liabilities;

(6) that the corporation has no assets or if it had assets, has distributed them according to a plan pursuant to section 15A:12-8, less any part of the assets disbursed for expenses; and

(7) that a majority of the incorporators or trustees has elected that the corporation be dissolved.

c. The Secretary of State shall accept for filing a certificate of dissolution pursuant to the provisions of this section without payment of a filing fee and shall make the name of the corporation available immediately for corporate use upon the filing of a certificate of dissolution pursuant to the provisions of this section. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:12-2, eff. Oct. 1, 1983.



Section 15A:12-3 - Dissolution Without A Meeting Of Members

15A:12-3. Dissolution without a meeting of members
A corporation may be dissolved by the written consent of all its members entitled to vote thereon. To effect the dissolution, the members shall adopt a plan of dissolution pursuant to section 15A:12-8 and shall execute and file in the office of the Secretary of State an original and a copy of a certificate of dissolution which shall contain the information required by section 15A:12-10. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:12-3, eff. Oct. 1, 1983.



Section 15A:12-4 - Dissolution Pursuant To Action Of Board And Members

15A:12-4. Dissolution pursuant to action of board and members
a. A corporation which has members entitled to vote on its dissolution may be dissolved by action of its board and its members as provided in this section.

b. The board shall recommend that the corporation be dissolved, adopt a plan of dissolution pursuant to section 15A:12-8, and direct that the plan of dissolution be submitted to a vote at a meeting of members.

c. Notice of the meeting shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this act for the giving of notice of meetings of members.

d. At the meeting, a vote of the members shall be taken on the proposed plan of dissolution. The plan of dissolution shall be approved upon receiving the affirmative vote of two-thirds of the votes cast by the members of the corporation entitled to vote thereon, and, in addition, if any class is entitled to vote thereon as a class, the affirmative vote of two-thirds of the votes cast in each class vote. The voting requirements of this section shall be subject to the greater or lesser requirements as are adopted pursuant to section 15A:5-12.

L.1983, c. 127, s. 15A:12-4, eff. Oct. 1, 1983.



Section 15A:12-5 - Dissolution Pursuant To Action Of Board

15A:12-5. Dissolution pursuant to action of board
If there are no members of the corporation entitled to vote on the dissolution of the corporation, a corporation may be dissolved by the affirmative vote of two-thirds of its trustees at a meeting of the board. If dissolution is approved as provided in this section, a certificate of dissolution shall be executed on behalf of the corporation and an original and a copy shall be filed in the office of the Secretary of State. The certificate shall contain the information required by section 15A:12-10. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:12-5, eff. Oct. 1, 1983.



Section 15A:12-6 - Dissolution Pursuant To Provision In Certificate Of Incorporation

15A:12-6. Dissolution pursuant to provision in certificate of incorporation
a. The certificate of incorporation may provide that any member, any trustee, or any specified number of members or trustees or any class of members may effect the dissolution of the corporation at will or upon the occurrence of a specified event. The provision shall specify the procedures for adopting a plan of dissolution. The dissolution of the corporation may be effected by adopting a plan of dissolution pursuant to section 15A:12-8 and by filing an original and a copy of a certificate of dissolution in the office of the Secretary of State, executed as the certificate of incorporation may provide. The certificate of dissolution shall contain the information required by section 15A:12-10. The Secretary of State shall forward the copy to the Attorney General.

b. An amendment of the certificate of incorporation which adds, amends, or deletes a provision authorized by subsection a. of this section, shall be authorized at a meeting of members by a vote of all the members, or by a lesser vote, but not less than the vote set forth in paragraph 3 of subsection d. of section 15A:9-2, as may be specifically provided for in the certificate of incorporation for such amendment.

c. If the corporation has no members entitled to vote on a dissolution of the corporation, the certificate of incorporation may provide that any trustee or any specified number of trustees may effect the dissolution of the corporation at will or upon the occurrence of a specified event. The provision shall specify the procedures for adopting a plan of dissolution. The dissolution of the corporation may be effected by adopting a plan of dissolution pursuant to section 15A:12-8 and by filing an original and a copy of a certificate of dissolution in the office of the Secretary of State, executed as the certificate of incorporation may provide. The certificate of dissolution shall contain the information required by section 15A:12-10. The Secretary of State shall forward the copy to the Attorney General.

d. An amendment of the certificate of incorporation which adds, amends, or deletes a provision authorized by subsection c. of this section, shall be authorized at a meeting of the trustees by a vote of all the trustees, or by a lesser vote not below two-thirds, as may be specifically provided for in the certificate of incorporation for such an amendment.

L.1983, c. 127, s. 15A:12-6, eff. Oct. 1, 1983.



Section 15A:12-7 - Dissolution Upon Expiration Of Period Of Duration

15A:12-7. Dissolution upon expiration of period of duration
A corporation shall not be dissolved when the period of duration stated in its certificate of incorporation expires until a plan of dissolution pursuant to subsection a. of section 15A:12-8 has been adopted and an original and a copy of a certificate of dissolution containing the information required by section 15A:12-10 executed on behalf of the corporation has been filed in the office of the Secretary of State. Upon written demand to the corporation by any trustee or member, a corporation whose duration has expired shall, within 60 days of the demand, file an original and a copy of a certificate of dissolution in the office of the Secretary of State unless within that time it amends its certificate of incorporation to extend its duration, as provided in paragraph (2) of subsection b. of section 15A:9-1. The Secretary of State shall forward the copy to the Attorney General.

L.1983, c. 127, s. 15A:12-7, eff. Oct. 1, 1983.



Section 15A:12-8 - Plan Of Dissolution And Disposition Of Assets

15A:12-8. Plan of dissolution and disposition of assets
a. Every corporation which dissolves pursuant to section 15A:12-2, 15A:12-3, 15A:12-4, 15A:12-5, 15A:12-6 or 15A:12-7 shall adopt a plan of dissolution for the satisfaction of its liabilities and the distribution of its assets. The plan shall implement all provisions in the certificate of incorporation or bylaws prescribing the disposition of assets.

b. The plan shall include, where appropriate, provisions to implement the following in the priority set forth below:

(1) Payment and discharge of all liabilities and obligations of the corporation;

(2) Compliance with all conditions of any tax exemption applicable to the corporation;

(3) Return, transfer or conveyance of all assets received and held by the corporation upon condition that the assets be returned, transferred or conveyed upon dissolution of the corporation;

(4) Transfer or conveyance of all assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon condition set forth in paragraph (3) of subsection b. of this section, to one or more domestic or foreign corporations engaged in activities substantially similar to those of the dissolving corporation or, if applicable, to a receiver to be held for the benefit of the public and for use in accordance with the limitations, or pursuant to a court order;

(5) Distribution of all assets required by the corporation's certificate of incorporation or bylaws to be distributed to the members in the manner so specified;

(6) Disposition of all other assets.

c. If the corporation has no disposable assets at the time of dissolution, the plan of dissolution shall include a statement to that effect.

L.1983, c. 127, s. 15A:12-8, eff. Oct. 1, 1983.



Section 15A:12-9 - Disposition Of Unclaimed Assets

15A:12-9. Disposition of unclaimed assets
Any assets required to be distributed to any person who is unknown or cannot be found, or who is under a disability and for whom there is no legal representative, shall be paid into the Superior Court to be held for the benefit of the owners, subject to the order of the court.

L.1983, c. 127, s. 15A:12-9, eff. Oct. 1, 1983.



Section 15A:12-10 - Certificate Of Dissolution; Contents; Approval

15A:12-10. Certificate of dissolution; contents; approval
Upon authorization of dissolution in the manner specified in this chapter, a certificate of dissolution shall be executed and an original and a copy of the certificate shall be filed in the office of the Secretary of State in accordance with the section of this act pursuant to which the dissolution is authorized. The Secretary of State shall forward the copy to the Attorney General. The certificate of dissolution shall set forth:

a. The name of the corporation;

b. The name of the registered agent of the corporation;

c. The location of the registered office of the corporation;

d. The name and address of each of its officers and trustees, which addresses shall be either the residence address of such person or other address where that person regularly receives mail and which is not the address of the corporation;

e. The plan of dissolution;

f. That the corporation elects to dissolve;

g. The manner in which the dissolution was authorized;

h. A statement that the liabilities of the corporation have been discharged, or that adequate provision has been made therefor, or that the assets of the corporation are not sufficient to discharge its liabilities, and that all the assets of the corporation have been fairly applied, to the extent possible, to pay the liabilities;

i. If the dissolution is effected by the written consent of all its members pursuant to section 15A:12-3 or of all its trustees pursuant to section 15A:12-5, that the certificate has been signed in person or by proxy by all the members entitled to vote thereon or by all the trustees of the corporation;

j. If the dissolution is effected pursuant to section 15A:12-4, the text of the board resolution authorizing dissolution, the date and place of the meeting of members called to vote upon the dissolution, the total number of members entitled to vote on the dissolution and the number of members present at the meeting, the number of votes voted for and voted against the dissolution and, where applicable, the number of votes in each class voted for and voted against the dissolution;

k. If the dissolution is effected pursuant to section 15A:12-6, that the dissolution is effected pursuant to a provision of the certificate of incorporation and that the certificate is executed and filed by the person or persons authorized by the certificate of incorporation;

l . If the dissolution is effected pursuant to section 15A:12-7, the fact that the corporation is dissolved because of expiration of the period of duration stated in its certificate of incorporation or bylaws; and

m. A statement that the plan of dissolution and the distribution of assets has been approved by a judge of the Superior Court or by a governmental body or officer if such approval is required.

L.1983, c. 127, s. 15A:12-10, eff. Oct. 1, 1983.



Section 15A:12-11 - Dissolution In Action Brought By The Attorney General

15A:12-11. Dissolution in action brought by the Attorney General

15A:12-11. Dissolution in Action Brought by the Attorney General.

a. The Attorney General may bring an action in the Superior Court for the dissolution of a corporation upon the ground that the corporation:

(1) Has procured its organization through fraudulent misrepresentation or concealment of a material fact;

(2) Has had its certificate of incorporation revoked under subsection c. of section 15A:4-5 (failure to file its annual report);

(3) Has conducted activities after the period of duration specified in its certificate of incorporation and has neither amended its certificate of incorporation to extend the period nor proceeded to liquidate and cease activities;

(4) Has repeatedly exceeded the authority conferred upon it by law;

(5) Has repeatedly conducted its business in an unlawful manner;

(6) Has misused or improperly failed to use its powers, privileges or franchises;

(7) Is insolvent;

(8) Has suspended its ordinary activities for lack of funds;

(9) Is conducting its activities in violation of its certificate of incorporation or, with respect to specific assets, in violation of any terms, conditions, or restrictions applicable to those assets imposed upon it;

(10) Is conducting its activities at a great loss and with great prejudice to the interests of its creditors or members; or

(11) Is conducting activities in a manner which is prejudicial to the public.

b. The Superior Court may proceed in the action in a summary manner or otherwise. Upon a showing by clear and convincing evidence of any cause set forth in subsection a. of this section, the court may declare the corporation dissolved and a copy of the order of the court may be filed in the office of the Secretary of State as evidence thereof.

c. The enumeration in subsection a. of this section of grounds for dissolution shall not exclude any other statutory or common law action by the Attorney General for the dissolution of a corporation or the revocation or forfeiture of its corporate franchises.

L.1983, c.127, s.15A:12-11, eff. Oct. 1, 1983; amended 1997, c.139, s.4.



Section 15A:12-12 - Involuntary Dissolution; Other Remedies

15A:12-12. Involuntary dissolution; other remedies
a. The Superior Court, in an action brought under this section, may appoint a custodian, appoint a provisional trustee, order a sale of the corporation's assets as provided below, or enter a judgment dissolving the corporation, upon proof that:

(1) The members of the corporation are so divided in voting power that, for a period which includes the time when two consecutive annual or biennial meetings were or should have been held they have failed to elect successors to trustees whose terms have expired or would have expired upon the election and qualification of their successors; or

(2) The trustees of the corporation, or the person or persons having the management authority (if a provision in the corporation's certificate of incorporation contemplated by subsection b. of section 15A:5-19 is in effect) are unable to effect action on one or more substantial matters respecting the management of the corporation's affairs; or

(3) There is internal dissension and two or more factions of members are so divided that dissolution would be beneficial to the members; or

(4) The trustees or members in control of the corporation have looted or wasted corporate assets, have perpetuated the corporation solely for their personal benefit, or have otherwise acted in an illegal, oppressive or fraudulent manner; or

(5) The corporation is no longer able to carry out its purposes.

b. An action may be brought under this section by one or more trustees or by one or more members. In the action, in the case of appointment of a custodian or a provisional trustee, the court may proceed in summary manner or otherwise.

c. One or more provisional trustees may be appointed if it appears to the court that the appointment may be in the best interests of the corporation and its members, notwithstanding any provisions in the corporation's bylaws, certificate of incorporation, or any resolutions adopted by the board or members. A provisional trustee shall have all the rights and powers of a duly elected trustee of the corporation, including the right to notice of and to vote at meetings of trustees until the time as the provisional trustee shall be removed by order of the court, or unless otherwise ordered by the court, by a vote or written consent of a majority of the votes entitled to be cast by the members entitled to vote to elect trustees or where the corporation has no members, by a vote or written consent of a majority of the votes entitled to be cast by the trustees entitled to elect trustees.

d. A custodian may be appointed if it appears to the court that the appointment may be in the best interests of the corporation and its members, notwithstanding any provisions in the corporation's bylaws, certificate of incorporation, or any resolutions adopted by the members or the board. Subject to any limitations which the court imposes, a custodian shall be entitled to exercise all of the powers of the corporation and its officers to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors, until the time as the custodian shall be removed by order of the court or, unless otherwise ordered by the court, by the vote or written consent of a majority of the votes entitled to be cast by members entitled to vote to elect trustees or where the corporation has no members, by a vote or written consent of a majority of the votes entitled to be cast by the trustees entitled to elect trustees. The powers may be exercised directly or through, or in conjunction with, the corporation's board or officers, in the discretion of the custodian or as the court may order. If so provided in the order appointing the custodian, a custodian shall have the fact-determining powers of a receiver as provided in subsections e. and f. of section 15A:14-5.

e. Any custodian or provisional trustee shall be an impartial person who is neither a member nor a creditor of the corporation or of any subsidiary or affiliate of the corporation.

f. Any custodian or provisional trustee shall report from time to time to the court concerning the matter complained of, or the status of the deadlock, if any, and of the status of the corporation's business, as the court shall direct. In addition, that person shall submit to the court, if so directed, recommendations as to the appropriate disposition of the action. If, after the appointment of a custodian or provisional trustee, the court determines that a judgment of dissolution is in the best interests of the members of the corporation, a judgment shall be entered. The court may continue any custodian or provisional trustee in the office subsequent to the entry of a judgment of dissolution and until the time as the affairs of the corporation are wound up, or it may appoint that person or another as receiver, as provided in section 15A:12-18.

g. In any proceeding under this section, the court shall allow reasonable compensation to the custodian or provisional trustee for services and reimbursement or direct payment of the reasonable costs and expenses, which amounts shall be paid by the corporation.

h. In determining whether to enter a judgment of dissolution in an action brought under this section, the court shall take into consideration whether the corporation is operating in the best interests of its members, but shall not deny entry of a judgment solely on that ground.

i. If the court determines that any party to an action brought under this section has acted arbitrarily, vexatiously, or otherwise not in good faith, it may in its discretion award reasonable expenses, including counsel fees incurred in connection with the action, to the injured party or parties.

L.1983, c. 127, s. 15A:12-12, eff. Oct. 1, 1983.



Section 15A:12-13 - Discontinuance Of Action Or Special Proceeding

15A:12-13. Discontinuance of action or special proceeding
An action or special proceeding for the dissolution of a corporation may be discontinued at any stage when it is established that the cause for dissolution did not exist or no longer exists. In that event, the court shall dismiss the action or special proceeding and direct any receiver, appointed pursuant to this chapter, or other court appointed officer, to redeliver to the corporation all its remaining property.

L.1983, c. 127, s. 15A:12-13, eff. Oct. 1, 1983.



Section 15A:12-14 - Effective Time Of Dissolution

15A:12-14. Effective time of dissolution
A corporation is dissolved:

a. Upon the proclamation of the Secretary of State issued pursuant to subsection c. of section 15A:4-5; or

b. When an original and a copy of a certificate of dissolution is filed in the office of the Secretary of State pursuant to section 15A:12-2, 15A:12-7, or 15A:12-10, except when a later time not to exceed 30 days after the date of filing is specified in the certificate of dissolution; or

c. When a judgment of forfeiture of corporate existence or of dissolution is entered by a court of competent jurisdiction.

L.1983, c. 127, s. 15A:12-14, eff. Oct. 1, 1983.



Section 15A:12-15 - Effect Of Dissolution

15A:12-15. Effect of dissolution
a. Except as a court may otherwise direct, a dissolved corporation shall continue its corporate existence but shall not carry on activities except for the purpose of winding up its affairs by:

(1) Collecting its assets;

(2) Fulfilling or discharging its contracts;

(3) Conveying for cash or upon deferred payments, with or without security, those of its assets as are not to be distributed in kind to its members;

(4) Paying, satisfying and discharging its debts and other liabilities; and

(5) Doing all other acts required to liquidate its activities and affairs.

b. Subject to the provisions of subsection a. of this section, and except as otherwise provided by court order, the corporation, its officers, trustees and members shall continue to function for the purpose of winding up the affairs of the corporation in the same manner as if dissolution had not occurred. In particular, and without limiting the generality of the foregoing:

(1) The trustees of the corporation shall not be deemed to be trustees of its assets and shall be held to no greater standard of conduct than that prescribed by section 15A:6-14;

(2) Title to the corporation's assets shall remain in the corporation until transferred by it in the corporate name;

(3) The dissolution shall not change quorum or voting requirements for the board or members, nor shall it alter provisions regarding election, appointment, resignation or removal of, or filling vacancies among, trustees or officers, or provisions regarding amendment or repeal of bylaws or adoption of new bylaws;

(4) Memberships which were transferable prior to the dissolution may thereafter be transferred;

(5) The corporation may sue and be sued in all courts and participate in actions and proceedings, whether judicial, administrative, arbitrative or otherwise, in its corporate name, and process may issue by and against the corporation in the same manner as if dissolution had not occurred;

(6) No action brought against any corporation prior to its dissolution shall abate by reason of the dissolution.

c. The dissolution of a corporation shall not affect any remedy available to or against the corporation, its trustees, officers or members, for any right or claim existing or any liability incurred before the dissolution, except as provided in section 15A:12-12 (jurisdiction of Superior Court to supervise dissolution and liquidation) or 15A:12-19 (filing or barring claims).

L.1983, c. 127, s. 15A:12-15, eff. Oct. 1, 1983.



Section 15A:12-16 - Revocation Of Dissolution Proceedings

15A:12-16. Revocation of dissolution proceedings
a. Dissolution proceedings commenced pursuant to section 15A:12-3, 15A:12-4, 15A:12-5, 15A:12-6, or 15A:12-7 may be revoked at any time within 60 days after the effective time of dissolution, as determined pursuant to section 15A:12-14, if no disposition of corporate assets has been made and no proceeding pursuant to section 15A:12-21 is pending, by filing in the office of the Secretary of State an original and a copy of a certificate of revocation signed, in person or by proxy, by all of the members or, if there are no members entitled to vote thereon, by all of the trustees, stating that revocation is effective pursuant to subsection a. of this section and that all the members or, if there are no members entitled to vote thereon, all of the trustees of the corporation have signed the certificate, in person or by proxy. In the case of a corporation dissolved pursuant to section 15A:12-7, the certificate must be accompanied by an original and a copy of a certificate of amendment executed by the same persons executing the certificate of revocation containing the information set forth in subsection b. of section 15A:9-4 and extending the period of duration for a specified or indefinite period of time. The Secretary of State shall forward the copy of the certificate to the Attorney General.

b. In addition to the procedures for revocation of dissolution set forth in subsection a. of this section, corporations having dissolved pursuant to section 15A:12-3, 15A:12-4 or 15A:12-5 may also revoke the dissolution at any time within 60 days after the effective time of dissolution, as determined pursuant to section 15A:12-14, if no disposition of corporate assets has been made and no proceeding pursuant to section 15A:12-21 is pending, in the following manner:

(1) The board of trustees shall call a meeting of members to vote upon the question of revocation of the dissolution proceedings, and in connection with the meeting, the members shall be given the same notice, and the revocation shall be approved by the same vote, as that required by section 15A:12-4 for the approval of dissolution; if there are no members entitled to vote on the revocation, the trustees must approve the revocation at a meeting of the board by the same vote as that required by section 15A:12-5 for the approval of the dissolution;

(2) If the members or trustees approve the revocation, an original and a copy of a certificate of revocation shall be executed on behalf of the corporation and shall be filed in the office of the Secretary of State, and the certificate shall state:

(a) that dissolution is revoked pursuant to subsection b. of section 15A:12-16;

(b) the matters required by subsections a., b., c., and d. of section 15A:12-10;

(c) if the revocation of the dissolution is effected by the written consent of all of its members or all of its trustees, that the certificate has been signed in person or by proxy by all the members entitled to vote thereon or by all of the trustees of the corporation; and

(d) if the revocation of the dissolution is effected by action of its board and its members, the text of the board resolution authorizing revocation, the date and place of the meeting of members called to vote upon the revocation, the total number of members entitled to vote on the revocation, the number of members present at the meeting, the number of votes voted for and voted against the revocation and, where applicable, the number of votes in each class voted for and voted against the revocation.

The Secretary of State shall forward the copy to the Attorney General;

(3) If approval of the dissolution of a corporation is required by a governmental body or officer, and the approval has been given, approval of the revocation of that body or officer must be filed with the certificate of revocation.

L.1983, c. 127, s. 15A:12-16, eff. Oct. 1, 1983.



Section 15A:12-17 - Effect Of Revocation Of Dissolution

15A:12-17. Effect of revocation of dissolution
a. Upon the filing of an original and a copy of a certificate of revocation as authorized by this act, the revocation of dissolution proceedings shall become effective, and the corporation may, subject to the provisions of subsection b. of this section, again conduct activities in the same manner as if the dissolution proceedings had never been commenced.

b. If, pursuant to subsection d. of section 15A:2-2, a dissolved corporation has filed a written consent to the adoption of its name or a confusingly similar name by another, the subsequent revocation of dissolution proceedings pursuant to this section shall not restore the dissolved corporation's right to the use of its name.

L.1983, c. 127, s. 15A:12-17, eff. Oct. 1, 1983.



Section 15A:12-18 - Notice To Creditors; Filing Claims

15A:12-18. Notice to creditors; filing claims
a. At any time after a corporation has been dissolved, the corporation, or a receiver appointed for the corporation pursuant to this chapter, may give notice requiring all creditors to present their claims in writing. The notice shall be published three times, once in each of 3 consecutive weeks, in a newspaper of general circulation in the county in which the registered office of the corporation is located and shall state that all persons who are creditors of the corporation shall present written proof of their claims to the corporation or the receiver, as the case may be, at a place and on or before a date named in the notice, which date shall not be less than 6 months after the date of the first publication.

b. On or before the date of the first publication of the notice as provided in subsection a. of this section, the corporation, or the receiver, as the case may be, shall mail a copy of the notice to each known creditor of the corporation. The giving of the notice shall not constitute recognition that any person to whom the notice is directed is a creditor of the corporation other than for the purpose of receipt of notice hereunder.

c. As used in this section, "creditor" means all persons to whom the corporation is indebted, and all other persons who have claims or rights against the corporation, whether liquidated or unliquidated, matured or unmatured, direct or indirect, absolute or contingent, secured or unsecured.

d. Proof of the publication and mailing authorized by this section shall be made by an affidavit filed in the office of the Secretary of State.

L.1983, c. 127, s. 15A:12-18, eff. Oct. 1, 1983.



Section 15A:12-19 - Barring Of Claims Of Creditors

15A:12-19. Barring of claims of creditors
a. Any creditor as defined in subsection c. of section 15A:12-18 who does not file a claim as provided in the notice given pursuant to section 15A:12-18, and all those claiming through or under that creditor, shall be forever barred from suing on the claim or otherwise realizing upon or enforcing it except, in the case of a creditor who shows good cause for not having previously filed a claim, to the extent as the Superior Court may allow:

(1) Against the corporation to the extent of any undistributed assets; or

(2) If the undistributed assets are not sufficient to satisfy the claim, against a member or other person, corporation or corporate business entity to the extent of the distributee's ratable part of the claim, out of the assets of the corporation distributed to the distributee in liquidation or dissolution.

b. This section shall not apply to claims which are in litigation on the date of the first publication of the notice pursuant to section 15A:12-18.

L.1983, c. 127, s. 15A:12-19, eff. Oct. 1, 1983.



Section 15A:12-20 - Disposition Of Rejected Claims

15A:12-20. Disposition of rejected claims
If the corporation, or the receiver of a corporation appointed pursuant to this chapter, rejects in whole or in part any claim filed by a creditor, as defined in subsection c. of section 15A:12-18, the corporation or the receiver, as the case may be, shall mail notice of the rejection to the creditor. If the creditor does not bring suit upon the claim within 60 days from the time the notice was mailed, the creditor and all those claiming through or under that creditor shall, except as otherwise provided in this chapter, be forever barred from suing on the claim or otherwise realizing upon or enforcing it. Proof of the mailing required by this section shall be made by an affidavit filed in the office of the Secretary of State.

L.1983, c. 127, s. 15A:12-20, eff. Oct. 1, 1983.



Section 15A:12-21 - Jurisdiction Of The Superior Court

15A:12-21. Jurisdiction of the superior court
At any time after a corporation has been dissolved in any manner, a creditor, as defined in subsection c. of section 15A:12-18, or a member of the corporation, or, where there are no members, a trustee of the corporation, or the corporation itself, may apply to the Superior Court for a judgment that the affairs of the corporation and the liquidation of its assets continue under the supervision of the court. The court shall have power to proceed in a summary manner or otherwise upon the application, and shall make orders and judgments as may be required including, but not limited to, the continuance of the liquidation of the corporation's assets by its officers and trustees under the supervision of the court, or the appointment of a receiver of the corporation, who shall be vested with all the powers provided in Chapter 14 to be exercised by receivers appointed to liquidate the affairs of a corporation.

L.1983, c. 127, s. 15A:12-21, eff. Oct. 1, 1983.



Section 15A:12-22 - Judgment Of Dissolution; Filing Copy

15A:12-22. Judgment of dissolution; filing copy
A copy of every judgment dissolving a corporation or forfeiting its charter shall be forthwith filed by the clerk of the court in the office of the Secretary of State, and a notation thereof shall be made by the Secretary of State on the charter or certificate of incorporation of the corporation affected. The Secretary of State shall notify the Attorney General of the action.

L.1983, c. 127, s. 15A:12-22, eff. Oct. 1, 1983.



Section 15A:12-23 - Dissolution Upon Liquidation

15A:12-23. Dissolution upon liquidation
No corporation shall be completely liquidated and all of its assets distributed unless provision is made for the dissolution of the corporation and the payment of all fees, taxes, and other expenses incidental thereto.

L.1983, c. 127, s. 15A:12-23, eff. Oct. 1, 1983.



Section 15A:13-1 - Holding And Conveying Real Estate

15A:13-1. Holding and conveying real estate
A foreign corporation shall have the same powers with respect to real property located in this State, or any interest therein, as a domestic corporation.

L.1983, c. 127, s. 15A:13-1, eff. Oct. 1, 1983.



Section 15A:13-2 - Application Of Act To Foreign Corporations

15A:13-2. Application of act to foreign corporations
a. Foreign corporations which were duly authorized to conduct activities in this State prior to January 1, 1969, and which did not thereafter withdraw from this State and which remain so authorized on the effective date of this act, for a purpose or purposes for which a corporation might secure authority under this act, are deemed to be authorized to conduct activities under this act and shall be entitled to all the rights and privileges applicable to foreign corporations procuring certificates of authority to transact business in this State under this act; and from the time this act takes effect those corporations shall be subject to all the duties, restrictions, penalties and liabilities prescribed herein for foreign corporations procuring certificates of authority to transact business in this State under this act.

b. A foreign corporation which receives a certificate of authority under this act shall, until a certificate of revocation or of withdrawal is issued as provided in this act, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in the application pursuant to which the certificate of authority is issued; and, except as in this act otherwise provided, shall be subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a domestic corporation of like character.

c. A foreign corporation which conducts activities in this State without a certificate of authority under this act shall be subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a foreign corporation procuring a certificate of authority.

L.1983, c. 127, s. 15A:13-2, eff. Oct. 1, 1983.



Section 15A:13-3 - Admission Of Foreign Corporation

15A:13-3. Admission of foreign corporation
a. A foreign corporation shall not have the right to conduct activities in this State until it shall have procured a certificate of authority so to do from the Secretary of State. The preceding sentence shall not be operative until 90 days after the effective date of this act. A foreign corporation may be authorized to conduct in this State any activities which may be done lawfully in this State by a domestic corporation, to the extent that it is authorized to conduct those activities in the jurisdiction of its incorporation, but no other activities.

b. Without excluding other activities which may not constitute conducting activities in this State, a foreign corporation shall not be considered to be conducting activities in this State, for the purposes of this act, by reason of carrying on in this State any one or more of the following activities:

(1) Maintaining, defending or otherwise participating in any action or proceeding, whether judicial, administrative, arbitrative or otherwise, or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its trustees or members;

(3) Maintaining bank accounts or borrowing money, with or without security, even if the borrowings are repeated and continuous transactions and even if the security has a situs in this State;

(4) Maintaining offices or agencies for the transfer, exchange and registration of its securities, or appointing and maintaining trustees or depositories with relation to its securities.

c. The specification in subsection b. of this section does not establish a standard for activities which may subject a foreign corporation to service of process or taxation in this State.

L.1983, c. 127, s. 15A:13-3, eff. Oct. 1, 1983.



Section 15A:13-4 - Application For Certificate Of Authority

15A:13-4. Application for certificate of authority
a. To procure a certificate of authority to conduct activities in this State, a foreign corporation shall file in the office of the Secretary of State an original and a copy of an application executed on behalf of the corporation setting forth:

(1) The name of the corporation and the jurisdiction of its incorporation;

(2) The date of incorporation and the period of duration of the corporation;

(3) The address of the main office or headquarters of the corporation;

(4) The address of the registered office of the corporation in this State, and the name of its registered agent in this State at that address, together with a statement that the registered agent is an agent of the corporation upon whom process against the corporation may be served; and

(5) The character of the activities it is to conduct in this State, together with a statement that it is authorized to conduct those activities in the jurisdiction of its incorporation.

b. Attached to the application shall be a certificate setting forth that the corporation is in good standing under the laws of the jurisdiction of its incorporation, executed by the official of that jurisdiction who has custody of the records pertaining to corporations and dated not earlier than 30 days prior to the filing of the application. If the certificate is in a foreign language, a translation thereof under oath of the translator shall be attached thereto.

c. Upon the filing of the original and the copy of the application, the Secretary of State shall forward the copy to the Attorney General and shall issue to the foreign corporation a certificate of authority to conduct activities in this State.

L.1983, c. 127, s. 15A:13-4, eff. Oct. 1, 1983.



Section 15A:13-5 - Effect Of Certificate Of Authority

15A:13-5. Effect of certificate of authority
Upon the issuance of a certificate of authority by the Secretary of State, the foreign corporation shall be authorized to conduct in this State any activities of the character set forth in its application. The authority shall continue so long as it retains authority to conduct those activities in the jurisdiction of its incorporation and its authority to conduct activities in this State has not been surrendered or revoked.

L.1983, c. 127, s. 15A:13-5, eff. Oct. 1, 1983.



Section 15A:13-6 - Amended Certificate Of Authority

15A:13-6. Amended certificate of authority
a. A foreign corporation authorized to conduct activities in this State shall procure an amended certificate of authority in the event it desires to change its corporate name, or to enlarge, limit or otherwise change the character of the activities which it proposes to conduct in this State, by making application therefor to the Secretary of State.

b. The requirements in respect to the form and contents of the application, the manner of its execution, the filing thereof in the office of the Secretary of State, the issuance of an amended certificate of authority and the effect thereof, shall be the same as in the case of an original application for a certificate of authority.

L.1983, c. 127, s. 15A:13-6, eff. Oct. 1, 1983.



Section 15A:13-7 - Change Of Name By Foreign Corporation

15A:13-7. Change of name by foreign corporation
Whenever a foreign corporation which is authorized to conduct activities in this State shall change its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of the corporation shall be suspended and the corporation shall not thereafter conduct any activities in this State until it has changed its name to a name which is available to it under the laws of this State or has otherwise complied with the provisions of this act.

L.1983, c. 127, s. 15A:13-7, eff. Oct. 1, 1983.



Section 15A:13-8 - Withdrawal Of Foreign Corporation

15A:13-8. Withdrawal of foreign corporation
a. A foreign corporation authorized to conduct activities in this State may withdraw from this State upon procuring from the Secretary of State a certificate of withdrawal. In order to procure a certificate of withdrawal, the foreign corporation shall file in the office of the Secretary of State an original and a copy of an application for withdrawal, executed on behalf of the corporation, setting forth:

(1) the name of the corporation and the jurisdiction of its incorporation;

(2) that the corporation is not conducting activities in this State;

(3) that the corporation surrenders its authority to conduct activities in this State; and

(4) a post-office or street address within or without this State to which the Secretary of State may mail a copy of any process against the corporation that may be served on the Secretary of State.

b. Upon the filing of the original and the copy of an application for withdrawal, the Secretary of State shall forward the copy to the Attorney General and shall issue to the corporation a certificate of withdrawal, whereupon:

(1) the authority of the corporation to conduct activities in this State shall cease;

(2) the authority of its registered agent in this State to accept service of any process against the corporation shall be deemed revoked;

(3) the corporation shall be deemed to have irrevocably consented that service of process in any action or proceeding based upon any liability or obligation incurred by it within this State before the issuance of the certificate of withdrawal may thereafter be made on the corporation by service thereof on the Secretary of State or the person designated by the Secretary of State; and

(4) the Secretary of State shall be charged with the duties and shall be entitled to receive fees with respect to any process which may be served hereunder on the Secretary of State or the chief clerk of the office of the Secretary of State, as is provided in N.J.S. 2A:15-26 to 2A:15-30.

c. The post-office address specified in paragraph (4) of subsection a. of this section may be changed from time to time by filing in the office of the Secretary of State an original and a copy of a certificate executed on behalf of the corporation setting forth:

(1) the name of the foreign corporation;

(2) the jurisdiction of its incorporation;

(3) the date of the issuance of its certificate of withdrawal by the Secretary of State; and

(4) the changed post-office address.

The Secretary of State shall forward the copy of the certificate to the Attorney General.

L.1983, c. 127, s. 15A:13-8, eff. Oct. 1, 1983.



Section 15A:13-9 - Termination Of Existence Of Foreign Corporation

15A:13-9. Termination of existence of foreign corporation
a. When a foreign corporation authorized to conduct business in this State is dissolved, or its authority or existence is otherwise terminated or cancelled in the jurisdiction of its incorporation, or it is merged into or consolidated with another corporation, there shall be filed in the office of the Secretary of State:

(1) a certificate of the official of the jurisdiction of incorporation of the foreign corporation who has custody of the records pertaining to corporations, attesting to the occurrence of the event; or

(2) a certified copy of an order or decree of a court of competent jurisdiction directing the dissolution of the foreign corporation, the termination of its existence, or the cancellation of its authority, together with a statement executed on behalf of the corporation of the post-office address within or without this State to which the Secretary of State may mail a copy of any process against the corporation that may be served on the Secretary of State.

b. Upon the filing of the certificate, order or decree and the statement of the post-office address, the Secretary of State shall issue a certificate of withdrawal with like effect as provided in subsection b. of section 15A:13-8 and shall notify the Attorney General of the action.

c. The post-office address specified in subsection a. of this section may be changed from time to time in the same manner as is provided in subsection c. of section 15A:13-8.

L.1983, c. 127, s. 15A:13-9, eff. Oct. 1, 1983.



Section 15A:13-10 - Revocation Of Certificate Of Authority; Issuance Of Certificate Of Revocation

15A:13-10. Revocation of certificate of authority; issuance of certificate of revocation
a. In addition to any other ground for revocation provided by law, the certificate of authority of a foreign corporation to conduct activities in this State may be revoked by the Secretary of State upon the conditions prescribed in this section when:

(1) The corporation has failed to apply for an amended certificate of authority within 90 days after it was required to do so under this act; or

(2) The corporation has failed to maintain a registered agent in this State as required by this act; or

(3) The corporation has failed, after change of its registered office or registered agent to file in the office of the Secretary of State a statement of the change as required by this act.

b. A certificate of authority of a foreign corporation shall not be revoked by the Secretary of State unless:

(1) The Secretary of State has given the corporation not less than 90 days' notice that the default exists and that its certificate of authority will be revoked unless the default is cured within 90 days after the mailing of the notice; and

(2) The corporation shall fail prior to revocation to cure the default.

The notice shall be sent by certified mail to the corporation at its registered office in this State and at its main office or headquarters as those offices are on record in the office of the Secretary of State.

c. Upon revoking any certificate of authority the Secretary of State shall issue a certificate of revocation and shall mail a copy to the corporation at each of the addresses designated in subsection b. of this section and shall forward a copy to the Attorney General.

d. The issuance of the certificate of revocation shall have the same force and effect as the issuance of a certificate of withdrawal under subsection b. of section 15A:13-8.

L.1983, c. 127, s. 15A:13-10, eff. Oct. 1, 1983.



Section 15A:13-11 - Conducting Activities Without Certificate Of Authority

15A:13-11. Conducting activities without certificate of authority
a. A foreign corporation conducting activities in this State without a certificate of authority shall not maintain any action or proceeding in any court of this State, until the corporation obtains a certificate of authority. This prohibition shall apply to:

(1) Any successor in interest of the foreign corporation, except any receiver, trustee in bankruptcy or other representative of creditors of the corporation; and

(2) Any assignee of the foreign corporation, except an assignee for value who accepts an assignment without knowledge that the foreign corporation should have but has not obtained a certificate of authority in this State.

b. The failure of a foreign corporation to obtain a certificate of authority to conduct activities in this State shall not impair the validity of any contract or act of the corporation, and shall not prevent the corporation from defending any action or proceeding in any court of this State.

c. In addition to any other liabilities imposed by law, a foreign corporation which conducts activities in this State without a certificate of authority shall forfeit to the State a penalty of not less than $200.00, nor more than $1,000.00 for each calendar year from and after the effective date of this act in which it shall have conducted activities in this State without a certificate of authority, provided that the number of years for which a penalty may be forfeited shall not exceed five. The penalty shall be recovered with costs in an action prosecuted by the Attorney General. The court may proceed in the action in a summary manner or otherwise.

d. The prohibitions of this section shall not be operative until 90 days after the effective date of this act.

L.1983, c. 127, s. 15A:13-11, eff. Oct. 1, 1983.



Section 15A:13-12 - Injunction Against Foreign Corporation

15A:13-12. Injunction against foreign corporation
a. The Attorney General may bring an action in the Superior Court in the name of the State to enjoin a foreign corporation from conducting activities in this State:

(1) Without having first obtained a certificate of authority pursuant to this chapter;

(2) Of a character not set forth in its application for a certificate of authority or for an amended certificate of authority;

(3) After its authority to conduct activities in this State has been surrendered or revoked;

(4) After it is dissolved or its authority or existence is otherwise terminated or canceled in the jurisdiction of its incorporation;

(5) If it has procured its organization certificate of authority through fraudulent misrepresentation or concealment of a material fact;

(6) If it has repeatedly exceeded the authority conferred upon it by law;

(7) If it has repeatedly conducted its business in an unlawful manner;

(8) If it has misused or failed to use its powers, privileges or franchises;

(9) If it is insolvent;

(10) If it is conducting its activities in violation of its certificate of incorporation or its application for certificate of authority, or, with respect to specific assets, in violation of any restrictions applicable to those assets imposed upon it;

(11) If it is conducting its activities at a great loss and with great prejudice to the interests of its creditors or members; or

(12) If it is conducting activities in a manner which is prejudicial to the public.

b. The Superior Court may proceed in the action in a summary manner or otherwise. Upon a showing by clear and convincing evidence of any cause set forth in subsection a. of section 15A:12-11, the court may declare the corporation's certificate of authority revoked and a copy of the order of the court shall be filed in the office of the Secretary of State as evidence thereof, but the failure to file the order with the Secretary of State shall not affect the enforceability of the order.

c. The provisions of this section shall not exclude any other ground provided by law for injunctive relief against a foreign corporation to restrain it from the exercise of any franchise or the conducting of any activities within this State.

L.1983, c. 127, s. 15A:13-12, eff. Oct. 1, 1983.



Section 15A:13-13 - Vesting Of Title To Real Property Upon Merger Or Consolidation Of Foreign Corporations

15A:13-13. Vesting of title to real property upon merger or consolidation of foreign corporations
a. As used in this section:

(1) "Surviving foreign corporation" means a foreign corporation into which one or more other foreign corporations have merged;

(2) "New foreign corporation" means a foreign corporation formed by the consolidation of two or more other foreign corporations;

(3) "Certificate of merger" means the instrument, by whatever name it is called, filed or issued under any statute to merge one or more foreign corporations into a new foreign corporation;

(4) "Certificate of consolidation" means the instrument, by whatever name it is called, filed or issued under any statute to consolidate two or more foreign corporations into a new foreign corporation;

(5) "Certified copy" , when used with reference to a certificate of merger or a certificate of consolidation, means a copy of the certificate of merger or of the certificate of consolidation, as the case may be, which was filed in or issued by the jurisdiction of the surviving corporation, as the case may be, to make the merger or consolidation effective, certified by the official of the jurisdiction having custody of its records pertaining to corporations.

b. Whenever a foreign corporation merges into or consolidates with another foreign corporation, and a certified copy of the certificate of merger or certificate of consolidation, as the case may be, is filed in the office of the Secretary of State of New Jersey, all real property in New Jersey and all interests therein, owned by each of the merging or consolidating foreign corporations, shall be deemed to vest in the surviving foreign corporation or the new foreign corporation, as the case may be, upon the effective date of the merger or consolidation, without further act or deed. The merger or consolidation shall be valid and effectual to vest title to the real property and interests therein in the surviving foreign corporation or the new foreign corporation, as the case may be, as fully and completely as if regularly conveyed to it by deed.

c. The provisions of this section shall apply to every merger and to every consolidation of foreign corporations which become effective before the effective date of this act, as well as to every merger and every consolidation of foreign corporations which shall become effective after the effective date of this act, whether the certified copy of the certificate of merger or of the certificate of consolidation, as the case may be, was filed in the office of the Secretary of State of New Jersey before the effective date of this act or shall be filed thereafter. In the case of mergers or consolidations of foreign corporations which became effective before the effective date of this act, the title of each surviving foreign corporation and of each new foreign corporation to all real property in New Jersey and to all interests in real property in New Jersey which at the time of the merger or consolidation was owned by each foreign corporation which was a party to the merger or consolidation is hereby confirmed and made valid and effectual, provided a certified copy of the certificate of merger or of the certificate of consolidation, as the case may be, is filed in the office of the Secretary of State of New Jersey.

L.1983, c. 127, s. 15A:13-13, eff. Oct. 1, 1983.



Section 15A:14-1 - Definitions

15A:14-1. Definitions
As used in this chapter:

a. "Corporation" means a domestic corporation or a foreign corporation;

b. "Creditor" means the holder of any claim, of whatever character, against a corporation, whether secured or unsecured, matured or unmatured, liquidated or unliquidated, absolute or contingent;

c. "Debt" includes any legal liability, whether matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent;

d. "Encumbrance" means a mortgage, security interest, lien or charge of any nature in or upon property;

e. "Fair consideration" is given for property or an obligation when, in exchange for the property or obligation, as a fair equivalent therefor, and in good faith, property is transferred or an antecedent debt is satisfied, or when the property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared with the value of the property or obligation obtained;

f. "Insolvent" , a corporation shall be deemed to be insolvent for the purposes of this chapter (1) when the aggregate of its property, exclusive of any property which it may have conveyed, transferred, concealed, removed or permitted to be concealed or removed, with intent to defraud, hinder or delay its creditors, shall not at a fair valuation be sufficient in amount to pay its debts, or (2) when the corporation is unable, by its available assets or the honest use of credit, to pay its debts as they become due;

g. "Property" means real property, tangible and intangible personal property, and rights, claims and franchises of every nature;

h. "Receiver" means a receiver of a corporation appointed pursuant to this chapter, and includes corporations authorized by law to act as receivers in this State, as well as individuals;

i. "Receivership action" means an action brought pursuant to this chapter for the appointment of a receiver of a corporation;

j. "Transfer" means the sale and every other method, direct or indirect, of disposing of or parting with property or with an interest therein, or with the possession thereof, or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings, as a conveyance, sale, payment, pledge, mortgage, lien, encumbrance, gift, security, or otherwise, and the retention of security title to property delivered to a corporation shall be deemed a transfer suffered by the corporation.

L.1983, c. 127, s. 15A:14-1, eff. Oct. 1, 1983.



Section 15A:14-2 - Jurisdiction Of The Superior Court; Appointment Of Receiver

15A:14-2. Jurisdiction of the superior court; appointment of receiver
a. A receivership action may be brought in the Superior Court by:

(1) a creditor whose claim is for a sum certain or for a sum which can by computation be made certain;

(2) a member or members who individually or in combination constitute at least 10% of the members of any class of members of the corporation;

(3) the corporation, pursuant to resolution of its board; or

(4) the Attorney General.

b. The action shall be based upon at least one of the following grounds:

(1) the corporation has misused or improperly failed to use its powers, privileges or franchises;

(2) the corporation is insolvent;

(3) the corporation has suspended its ordinary activities for lack of funds;

(4) the activities of the corporation are being conducted in violation of its certificate of incorporation or, with respect to specific assets, in violation of any terms, conditions, or restrictions applicable to those assets imposed upon the corporation;

(5) the activities of the corporation are being conducted at a great loss and with great prejudice to the interests of its creditors or members;

(6) the board has determined that it is advisable that the corporation be dissolved, its affairs settled, and its estate and effects divided and distributed by the court pursuant to this chapter; or

(7) if brought by the Attorney General, that the continued conduct of activities by the corporation is prejudicial to the public.

c. The court may proceed in the action in a summary manner or otherwise. It shall have power to appoint and remove one or more receivers of the corporation from time to time, and to enjoin the corporation, its officers and agents, from exercising any of its privileges and franchises, and from collecting or receiving any debts, or paying out, selling, assigning or transferring any of its property, except to a receiver, and except as the court may otherwise order. One or more receivers so appointed may be selected from among the trustees of the corporation. In an action by the Attorney General, the court may take action only upon a showing by clear and convincing evidence of any cause set forth in subsection b. of this section. The court shall have all powers as shall be appropriate for the fulfillment of the purposes of this chapter including the power, if equitable, to set aside any transfer in violation of any terms, conditions, or restrictions, applicable to assets imposed upon the corporation.

d. Every receiver shall, before assuming the receiver's duties, execute and file a bond in the office of the clerk of the Superior Court, with sureties and in form as the court shall approve.

L.1983, c. 127, s. 15A:14-2, eff. Oct. 1, 1983.



Section 15A:14-3 - Multiple Receivers

15A:14-3. Multiple receivers
When more than one receiver of a corporation is appointed:

(a) the provisions of this chapter applicable to one receiver shall be applicable to all;

(b) the debts and property of the corporation may be collected and received by any of them; and

(c) the powers and rights conferred upon them may be exercised by a majority of them.

L.1983, c. 127, s. 15A:14-3, eff. Oct. 1, 1983.



Section 15A:14-4 - Title To Corporate Property And Franchises

15A:14-4. Title to corporate property and franchises
a. Upon appointment, the receiver shall become vested with the title to all the property of the corporation, of every nature, including its franchises.

b. For the purpose of avoiding encumbrances, transfers and preferences, the right and title of a receiver shall relate back to the date upon which the receivership action commenced.

L.1983, c. 127, s. 15A:14-4, eff. Oct. 1, 1983.



Section 15A:14-5 - Powers Of Receivers; General

15A:14-5. Powers of receivers; general
Subject to the general supervision of the Superior Court and pursuant to specific order where appropriate, a receiver may:

a. take into possession all the property of the corporation including its books, records and papers;

b. institute and defend actions by or on behalf of the corporation;

c. sell, assign, convey or otherwise dispose of all or any part of the property of the corporation;

d. settle or compromise with any debtor or creditor of the corporation, including any taxing authority;

e. summon and examine under oath, which the receiver may administer, or by affirmation, any persons concerning any matter pertaining to the receivership or to the corporation, its property and its transactions, and require that person to produce books, records, papers and other tangible things and to be examined thereon;

f. take testimony within or without the State, and, if without the State, apply to courts of other jurisdictions for compulsory process to obtain the attendance of witnesses;

g. continue the activities of the corporation, and, to that end, enter into contracts, borrow money, pledge, mortgage or otherwise encumber the property of the corporation as security for the repayment of the receiver's loans;

h. do all further acts as shall best fulfill the purposes of this chapter.

L.1983, c. 127, s. 15A:14-5, eff. Oct. 1, 1983.



Section 15A:14-6 - Powers Of Receiver; Contempt Of Court

15A:14-6. Powers of receiver; contempt of court
If any person summoned to be examined pursuant to section 15A:14-5 shall refuse to be sworn, or to affirm, or to testify, or to answer a proper question, or to produce the books, papers, documents or tangible things demanded, or shall otherwise engage in misconduct, the Superior Court may, on motion, and after affording that person the opportunity to be heard, punish that person in the same manner as like failure is punishable in a case pending in the court.

L.1983, c. 127, s. 15A:14-6, eff. Oct. 1, 1983.



Section 15A:14-7 - Powers Of Receiver; Sale Of Property Free Of Encumbrances

15A:14-7. Powers of receiver; sale of property free of encumbrances
When property of a corporation for which a receiver has been appointed is, at the time of the appointment, subject to one or more encumbrances, the Superior Court, upon the application of the receiver, may authorize the receiver to sell the property at public or at private sale, clear of encumbrances, for a price and upon terms as the court may approve. A sale shall not be authorized nor made except upon prior notice to the holders of the encumbrances affecting the property, and unless the receiver demonstrates to the satisfaction of the court that the sale of the property may be reasonably expected to benefit general creditors of the corporation without adversely affecting the interests of the holders of the encumbrances. The proceeds of the sale shall be paid into court, there to remain until the further order of the court, subject to the same encumbrances which affected the property at the time of the sale.

L.1983, c. 127, s. 15A:14-7, eff. Oct. 1, 1983.



Section 15A:14-8 - Rights Of Debtors; Setoff; Counterclaim

15A:14-8. Rights of debtors; setoff; counterclaim
a. In all cases of mutual debts or mutual credits between the corporation and a creditor, the account shall be stated and one debt shall be set off against the other, and the balance only shall be allowed or paid.

b. A right of setoff or counterclaim shall not be allowed in favor of any debtor of the corporation if it was acquired by the debtor after the commencement of the receivership action, or within 4 months before the commencement, with a view to the use and with knowledge or notice that the corporation was insolvent.

L.1983, c. 127, s. 15A:14-8, eff. Oct. 1, 1983.



Section 15A:14-9 - Payment Or Delivery To Corporation

15A:14-9. Payment or delivery to corporation
a. After the commencement of a receivership action, but before the appointment of a receiver, a debtor of the corporation may make payment to the corporation of the debt, and a person holding property of the corporation may deliver it to the corporation, and the payment and the delivery shall have the same effect as if the receivership action were not pending.

b. If the payment or the delivery is made after the appointment of a receiver by a person acting in good faith the payment and the delivery shall have the same effect as if a receiver had not been appointed.

L.1983, c. 127, s. 15A:14-9, eff. Oct. 1, 1983.



Section 15A:14-10 - Fraudulent Transfers

15A:14-10. Fraudulent transfers
a. Every transfer made and every obligation incurred by a corporation which is or will be thereby rendered insolvent, is fraudulent as to creditors without regard to its actual intent if the transfer is made or the obligation is incurred without a fair consideration.

b. Every transfer made without fair consideration, when the corporation making it is engaged or is about to engage in an activity or transaction for which the assets remaining in its hands after the transfer are unreasonably small, is fraudulent as to creditors and as to other persons who become creditors during the continuance of the business or transaction without regard to its actual intent.

c. Every transfer made and every obligation incurred without fair consideration when the corporation making the transfer or entering into the obligation intends to or believes that it will incur debts beyond its ability to pay as they mature, is fraudulent as to both present and future creditors.

d. Every transfer made and every obligation incurred by a corporation with actual intent, as distinguished from intent presumed in law, to hinder, or defraud either present or future creditors of the corporation, is fraudulent as to both present and future creditors.

e. Every transfer made and every obligation incurred by a corporation which is or will thereby be rendered insolvent, within 4 months prior to the commencement of a receivership action by or against the corporation, is fraudulent as to the then existing and future creditors: (1) if made or incurred in contemplation of the commencement of the action or in contemplation of liquidation of all or the greater portion of the corporation's property, with intent to use the consideration obtained for the transfer or obligation to enable any creditor of the corporation to obtain a greater percentage of a debt than some other creditor of the same class; and (2) if the transferee or obligee of the transfer or obligation, at the time of the transfer or obligation, knew or believed that the corporation intended to make that use of the consideration.

f. For the purposes of this section, a transfer shall be deemed to have been made at the time when it became so far perfected that no purchaser from the corporation could thereafter have acquired any rights in the property so transferred superior to the rights of the transferee therein, but, if the transfer is not so perfected prior to the commencement of the receivership action by or against the corporation, it shall be deemed to have been made immediately before the filing of the action.

L.1983, c. 127, s. 15A:14-10, eff. Oct. 1, 1983.



Section 15A:14-11 - Fraudulent Transfers; Continued

15A:14-11. Fraudulent transfers; continued
a. A transfer or an obligation incurred which is fraudulent under section 15A:14-10 against a creditor, is fraudulent against the receiver, except as to a purchaser for a fair consideration, without knowledge of the fraud at the time of the purchase.

b. When a transfer made or an obligation incurred is fraudulent as to a creditor whose claim has matured, the receiver may, as against any person except a purchaser for a fair consideration without knowledge of the fraud at the time of the purchase, or one who has derived title immediately, or immediately from the purchaser:

(1) Disregard the transfer and attach or levy execution upon the property conveyed or the obligation; or

(2) Have the transfer set aside or the obligation annulled to the extent necessary to satisfy the creditor's claim.

c. A purchaser who, without actual fraudulent intent, has given less than a fair consideration for the transfer or obligation, may retain the property or obligation as security for repayment.

d. When a transfer made or an obligation incurred is fraudulent as to a creditor whose claim has not matured, the receiver may proceed in the Superior Court against any person against whom the receiver could have proceeded if the claim were matured, and the court may:

(1) Restrain the defendant from disposing of the property covered or affected by the conveyance or of the obligation;

(2) Direct that the property or obligation be delivered to the custody of the receiver;

(3) If equitable, set aside the conveyance or annul the obligation to the extent necessary to satisfy the claim.

L.1983, c. 127, s. 15A:14-11, eff. Oct. 1, 1983.



Section 15A:14-12 - Fraudulent Transfers; Continued

15A:14-12. Fraudulent transfers; continued
Nothing contained in section 15A:14-10 or 15A:14-11 shall be construed to validate a transfer which is voidable under section 15A:14-13.

L.1983, c. 127, s. 15A:14-12, eff. Oct. 1, 1983.



Section 15A:14-13 - Liens By Legal Process

15A:14-13. Liens by legal process
a. Every lien against the property of a corporation shall be void if:

(1) The lien is obtained by attachment, judgment, levy or other legal process; and

(2) A receivership action against the corporation is commenced within 4 months after the date on which the lien was obtained, or if the lien is obtained after the commencement of the receivership action; and

(3) The assets of the corporation are distributed in the receivership action.

b. The property affected by any lien shall be discharged from the lien and shall pass to the receiver, but the court may order that lien to be preserved for the benefit of the corporation's creditors. The Superior Court may direct the conveyance of the property affected as may be proper or adequate to evidence title thereto of the receiver. The title of a bona fide purchaser of the property shall be valid, but, if the title is acquired otherwise than by a judicial sale held to enforce the lien, it shall be valid only to the extent of the present consideration paid for the property.

L.1983, c. 127, s. 15A:14-13, eff. Oct. 1, 1983.



Section 15A:14-14 - Preferences

15A:14-14. Preferences
a. For the purpose of this chapter, a preference arises when:

(1) A corporation which, while insolvent, and within 4 months of the commencement of a receivership action by or against it, transfers any property to or for the benefit of a creditor for or on account of an antecedent debt; and

(2) The effect of the transfer will be to enable the creditor to obtain a greater percentage of a debt than some other creditor of the same class; and

(3) The creditor receiving or to be benefited by the transfer, or the creditor's agent acting with reference thereto, has, at the time when the transfer is made, reasonable cause to believe that the corporation is insolvent.

b. For the purpose of determining whether a preference has arisen:

(1) A transfer of property other than real property shall be deemed to have been made or suffered at a time when it became so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee;

(2) A transfer of real property shall be deemed to have been made or suffered when it became so far perfected that no subsequent bona fide purchase from the corporation could create rights in the property superior to the rights of the transferee.

c. If any transfer of real property is not so perfected against a bona fide purchase, or if any transfer of other property is not so perfected against liens by legal or equitable proceedings prior to the commencement of a receivership action it shall be deemed to have been made immediately before the commencement of the action.

d. When a preference has arisen, the receiver may recover the property or, if it has been converted, its value, from any person who has received or converted the property, except a bona fide purchaser from or lienor of the corporation's transferee for a present fair consideration. Where the bona fide purchaser or lienor has given less than that value, the person shall nevertheless have a lien upon the property, but only to the extent of the consideration actually given by that person. When a preference is by way of lien or security title, the Superior Court may on due notice order the lien or title to be preserved for the benefit of the insolvent corporation's estate, in which event the lien or title shall pass to the receiver.

e. If a creditor has been preferred and afterward in good faith gives the corporation further credit without security of any kind for property which becomes a part of the insolvent corporation's property, the amount of the new credit remaining unpaid at the time of the commencement of the receivership action may be set off against the amount which would otherwise be recoverable from the creditor.

L.1983, c. 127, s. 15A:14-14, eff. Oct. 1, 1983.



Section 15A:14-15 - Notice To Creditors

15A:14-15. Notice to creditors
a. The receiver shall, within 30 days following the date of appointment, give notice requiring all creditors to present their claims in writing. The notice shall be published twice, once in each of 2 consecutive weeks, in a newspaper of general circulation in the county in which the registered office of the corporation is located and shall state that all persons who are creditors of the corporation shall present written proof of their claims, under oath, to the receiver at a place and on or before a date named in the notice, which date shall not be less than 6 months after the date of the first publication. By order of the Superior Court, the time for giving the notice to creditors and the time within which creditors shall be required to file proofs of claims may be extended or limited, or the giving of the notice to creditors may be entirely excused.

b. Any creditor who does not file a claim as provided in the notice given pursuant to subsection a. of this section, and all those claiming through or under that creditor, shall be forever barred from suing on the claim or otherwise realizing upon or enforcing it except, in the case of a creditor who shows good cause for not having previously filed a claim, to the extent as the Superior Court may allow:

(1) Against the corporation to the extent of any undistributed assets; or

(2) If the undistributed assets are not sufficient to satisfy the claim, against a member to the extent of the ratable part of the claim, out of the assets of the corporation distributed to the member in liquidation or dissolution.

c. On or before the date of the first publication of the notice as provided in subsection a. of this section, the receiver shall mail a copy of the notice to each known creditor of the corporation. The giving of the notice shall not constitute recognition that any person to whom the notice is directed is a creditor of the corporation other than for the purpose of receipt of notice hereunder.

d. Proof of the publication and mailing required by this section shall be made by an affidavit filed in the office of the Clerk of the Superior Court.

L.1983, c. 127, s. 15A:14-15, eff. Oct. 1, 1983.



Section 15A:14-16 - Claims; Presentation; Approval Or Rejection

15A:14-16. Claims; presentation; approval or rejection
Creditors shall, if required by the receiver, submit themselves to examination by the receiver and produce before the receiver the records and proof relating to their claims as the receiver may direct. The receiver may also examine under oath all witnesses produced before the receiver relating to the claims, and the receiver shall pass upon, and allow or disallow, the claims, and shall notify the creditors of that determination.

L.1983, c. 127, s. 15A:14-16, eff. Oct. 1, 1983.



Section 15A:14-17 - Claims; Jury Trial

15A:14-17. Claims; jury trial
A creditor who presents a claim to a receiver pursuant to this chapter and whose claim is disallowed in whole or in part by the receiver shall, on demand in writing, be entitled to trial by jury on any issue triable of right by jury.

L.1983, c. 127, s. 15A:14-17, eff. Oct. 1, 1983.



Section 15A:14-18 - Review Of Receiver's Actions

15A:14-18. Review of receiver's actions
Any person aggrieved by the proceedings or determination of the receiver in the discharge of his duties shall be entitled to a review of the receiver's action in a summary manner in the Superior Court.

L.1983, c. 127, s. 15A:14-18, eff. Oct. 1, 1983.



Section 15A:14-19 - Discontinuance Of Receivership Action

15A:14-19. Discontinuance of receivership action
A receivership action against a corporation may be discontinued at any time when it is established that cause for the action no longer exists. In that event, the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its property remaining in the receiver's hands. Upon the redelivery, the corporation shall be revested with full rights in the property and in its franchises as if the receiver had not been appointed.

L.1983, c. 127, s. 15A:14-19, eff. Oct. 1, 1983.



Section 15A:14-20 - Allowances To Receiver And Others; Costs And Expenses

15A:14-20. Allowances to receiver and others; costs and expenses
In any proceeding under this chapter, the court shall allow a reasonable compensation to the receiver for services, costs and expenses in the receivership action. It shall also allow reasonable compensation to the following for their services in the receivership action and their costs and expenses: the attorney for the receiver, the appraiser, the auctioneer, the accountant and other persons appointed by the court in connection with the receivership action.

L.1983, c. 127, s. 15A:14-20, eff. Oct. 1, 1983.



Section 15A:14-21 - Distribution Of Assets; Priorities

15A:14-21. Distribution of assets; priorities
a. After payment of all allowances, expenses and costs, and, subject to the laws of the United States and to subsection c. of this section, the satisfaction of all liens upon the funds of the corporation to the extent of their lawful priority, the creditors shall be paid proportionately to the amount of their respective debts, excepting mortgage and judgment creditors when the judgment has not been by confession for the purpose of preferring creditors. The creditors shall be entitled to distribution on debts not due, making in that case a rebate of interest, when interest is not accruing on those debts.

b. The surplus funds, if any, after payment to the creditors and the costs, expenses and allowances, as aforesaid, shall be divided and distributed as in the case of a voluntary dissolution of the corporation.

c. In any distribution to creditors all persons doing labor or service of any character, in the regular employment of the corporation, shall be entitled to priority of payment for the wages, not to exceed $600.00 for each claimant, due them respectively for all labor, work and services performed within 3 months before the institution of a receivership action under this chapter. A claim under this subsection shall have priority over all other claims against the corporation, but shall be subordinate to (1) a security interest in personal property perfected prior to the date when the receivership action was instituted, which perfected security interest cannot be set aside by the receiver under the provisions of this chapter; (2) mortgages upon the real property of the corporation; and (3) all claims entitled to higher priority by law.

L.1983, c. 127, s. 15A:14-21, eff. Oct. 1, 1983.



Section 15A:14-22 - Judgment Of Dissolution

15A:14-22. Judgment of dissolution
After distribution of the corporation's assets as provided in section 15A:14-21, the Superior Court may make a judgment dissolving the corporation and declaring its certificate of incorporation forfeited and void. The judgment shall be forthwith filed by the clerk of the court in the office of the Secretary of State, and a notation thereof shall be made by the Secretary of State on the certificate of incorporation of the corporation affected. The Secretary of State shall notify the Attorney General of the action.

L.1983, c. 127, s. 15A:14-22, eff. Oct. 1, 1983.



Section 15A:14-23 - Reorganization Under Act Of Congress; "Plan Of Reorganization" Defined

15A:14-23. Reorganization under act of congress; "plan of reorganization" defined
As used in sections 15A:14-24 and 15A:14-25, "plan of reorganization" means a plan of corporate reorganization which has been ordered or confirmed by a court or by a commission or other agency of the United States, in a proceeding brought under any act of Congress providing for the reorganization of corporations.

L.1983, c. 127, s. 15A:14-23, eff. Oct. 1, 1983.



Section 15A:14-24 - Reorganization Under Act Of Congress; Implementation Of Plan Of Reorganization

15A:14-24. Reorganization under act of congress; implementation of plan of reorganization
a. A corporation shall have the power to do any act required or permitted by a plan of reorganization in order to put the plan in effect according to its terms.

b. The power conferred by subsection a. of this section shall be exercised by the trustee or trustees, or other person or persons acting in similar capacities, appointed in the reorganization proceeding resulting in the plan of reorganization, or, if none be then acting, by any other person or persons designated or appointed for that purpose in the organization proceeding, or, if no other person or persons be then acting, by an officer or officers of the corporation.

c. The exercise of the power to put in effect a plan of reorganization by those designated in subsection b. of this section shall have the same effect as if done with the unanimous consent of the trustees and the members.

L.1983, c. 127, s. 15A:14-24, eff. Oct. 1, 1983.



Section 15A:14-25 - Reorganization Under Act Of Congress; Certificates

15A:14-25. Reorganization under act of congress; certificates
When any plan of reorganization provides for any action to be taken, which, if taken pursuant to any provisions of this act, would require the filing of a certificate or other document in the office of the Secretary of State, the certificate or other document shall be executed on behalf of the corporation by the persons specified in subsection b. of section 15A:14-24 and shall be filed in the office of the Secretary of State. The certificate or other document shall recite that its making and filing are authorized pursuant to a plan of reorganization, and shall make reference to the proceeding in which the plan of reorganization was ordered or confirmed.

L.1983, c. 127, s. 15A:14-25, eff. Oct. 1, 1983.



Section 15A:14-26 - Reorganization Under Act Of Congress; Powers And Duties Of State Instrumentalities

15A:14-26. Reorganization under act of congress; powers and duties of state instrumentalities
Nothing contained in sections 15A:14-24 and 15A:14-25 shall be construed to abrogate, limit or restrict the powers and duties over any corporation imposed or conferred by law on any State officer, board, commission or other agency.

L.1983, c. 127, s. 15A:14-26, eff. Oct. 1, 1983.



Section 15A:15-1 - Filing Fees Of The State Treasurer

15A:15-1 Filing fees of the State Treasurer
15A:15-1. Filing Fees of the State Treasurer. On filing any certificate or other papers relative to corporations in the Department of the Treasury, there shall be paid to the State Treasurer filing fees as follows:

a.Certificate of incorporation and amendments thereto:

(1)for filing the original certificate of incorporation$75.00

(2)for filing a certificate of amendment of the certificate of incorporation

including any number of amendments$75.00

(3)for filing a certificate of abandonment of one or

more amendments of the certificate of

incorporation$75.00

(4)for filing a certificate of merger or a certificate

of consolidation$75.00

(5)for filing a certificate of abandonment of a merger or

consolidation$75.00

b.Restated certificate of incorporation: for filing

a restated certificate of incorporation including

any amendments of the certificate of incorporation

concurrently adopted$75.00

c.Dissolution of corporation:

(1)for filing a certificate of dissolution$75.00

(2)for filing a certificate of revocation of

dissolution proceedings$75.00

d.Admission and withdrawal of foreign corporation:

(1)for filing an application for a certificate of authority to

conduct activities in this State and issuing a certificate of

authority$125.00

(2)for filing an application for an amended

certificate of authority to conduct activities

in this State and issuing an amended

certificate of authority$75.00

(3)for filing an application for withdrawal from

this State and issuing a certificate of

withdrawal$75.00

(4)for filing a certificate of change of post

office address to which process may be

mailed by the State Treasurer$25.00

(5)for filing a certificate, order or decree

with respect to the dissolution of a foreign

corporation, the termination of its existence,

or the cancellation of its authority, and

issuing a certificate of withdrawal$75.00

e.Registered office and registered agent:

(1)for filing a certificate of change of

address of registered office, or change

of registered agent or both$25.00

(2)for filing a certificate of change of address

of registered agent where such certificate

effects a change in the address

of the registered office of one or more

corporations, for each corporation named

in the certificate$25.00

(3)for filing an affidavit of resignation of

a registered agent$25.00

f.Annual report:

for each such report required to be filed$25.00

g.Reinstatement filing assessment:

payment of a reinstatement filing

assessment$75.00.

L.1983, c.127, s.15A:15-1, eff. Oct. 1, 1983; amended 1987, c.435, s.12; 1997, c.138, s.3; 2002, c.34, s.23.



Section 15A:15-2 - Additional Miscellaneous Fees

15A:15-2 Additional miscellaneous fees
15A:15-2. Additional Miscellaneous Fees.

The State Treasurer shall also charge and collect for:

a.filing an application to reserve a specified

corporate name and issuing a certificate of

reservation$50.00

(1)if application is for first name available

for corporate use among not more than three

specified names$50.00

b.filing a notice of transfer of a reserved

corporate name$50.00

c.filing an application by a foreign corporation

to register its corporate name$50.00

d.filing an application by a foreign corporation

to renew the registration of its corporate

name$50.00

e.issuing a certificate of standing, including

registered agent and registered office$25.00

f.issuing a certificate of standing, same as above,

but including incorporators, officers and

trustees$25.00

g.issuing a certificate of standing, listing

charter documents$25.00

h.issuing a certificate of availability of

corporate name (1 to 3 names)$25.00

i.filing a certificate of registration of alternate

name$50.00

j.filing a certificate of renewal of registration

of alternate name$50.00

k.filing a certificate of correction$50.00

l.corporate status reports--per name$5.00

L.1983, c.127, s.15A:15-2, eff. Oct. 1, 1983; amended 1987, c.435, s.13; 2002, c.34, s.24.



Section 15A:16-1 - Acts Saved From Repeal.

15A:16-1 Acts saved from repeal.

15A:16-1.The following are saved from repeal:

R.S.15:1-6 is saved from repeal. This section deals with specially incorporated boards of trade;

R.S.15:1-23 is saved from repeal. This section preserves certain nonprofit corporations in existence prior to July 4, 1898;

R.S.15:5-1 to R.S.15:5-7 inclusive are saved from repeal. These sections provide for a procedure for owners to drain swamp and meadow grounds and provide assessments for their drainage;

"An act to enable the owners of tide swamps and marshes to improve the same, and the owners of meadows already banked in and held by different persons, to keep the same in good repair," passed November 29, 1788, together with all amendments and supplements thereto which were saved from repeal by R.S.15:5-8 is saved from repeal;

P.L.1957, c.201 (C.15:5-8(58)) is saved from repeal. This act supplements "An act to enable the owners of tide swamps and marshes to improve the same, and the owners of meadows already banked in and held by different persons, to keep the same in good repair," passed November 29, 1788;

P.L.1880, c.163, entitled "An act for incorporation of companies for draining and improving meadows and lands overflowed by tide water," together with the supplements thereto, saved from repeal by R.S.15:5-9, is saved from repeal;

"An act to enable two-thirds of the owners in value of any body or tract of salt marsh or meadow, within this State, using a common road to the fast land, to support the same," passed November 18, 1822 together with the supplement thereto, saved from repeal by R.S.15:5-10, is saved from repeal;

P.L.1881, c. 146, entitled "An act to enable the owners of any island, or part thereof, to improve the same and to protect the same from damage by high tides," saved from repeal by R.S.15:5-11, is saved from repeal;

R.S.15:8-4 is saved from repeal. This section provides for the appointment by a volunteer fire company of members to perform police duties, their qualifications, and their power to arrest offenders;

R.S.15:8-5 is saved from repeal. This section provides for the issuance of exempt certificates to volunteer firemen on establishment of a paid fire department;

R.S.15:8-7 is saved from repeal. This section provides for disposition of accumulated fire department funds on expiration of the charter of the volunteer fire department;

R.S.15:11-7 and R.S.15:11-8 are saved from repeal. These sections deal with land acquisition rights of certain nonprofit corporations created for educational purposes, including the power to acquire by condemnation;

R.S.15:13-3 is saved from repeal. This section deals with the taxability of patriotic societies;

P.L.1969, c.291 (C.15:11-4.1) is saved from repeal. This section deals with trustees of certain colleges and universities created by special charter and authorizes the appointment or election of additional members to the board of trustees;

P.L.1975, c.26, ss. 1 to 10 (C.15:18-15 to C.15:18-24 inclusive) are saved from repeal. These sections enacted the "Uniform Management of Institutional Funds Act";

P.L.1971, c.337, ss.1 to 6 (C.15:19-1 to C.15:19-6 inclusive) are saved from repeal. These sections deal with private foundations and split interest trusts as defined by the Internal Revenue Code of 1954, as amended and supplemented.

amended 2014, c.69, s.4.



Section 15A:16-2 - Acts Repealed

15A:16-2. Acts repealed
The following are repealed:

R.S. 15:1-1 to R.S. 15:1-5 inclusive;

R.S. 15:1-7 to R.S. 15:1-14.1 inclusive;

R.S. 15:1-16 to R.S. 15:1-22 inclusive;

R.S. 15:2-1 to R.S. 15:2-9 inclusive;

R.S. 15:3-1 to R.S. 15:3-12 inclusive;

R.S. 15:6-1 to R.S. 15:6-3 inclusive;

R.S. 15:7-1 to R.S. 15:7-12 inclusive;

R.S. 15:8-1 to R.S. 15:8-3 inclusive;

R.S. 15:8-6 and R.S. 15:8-8;

R.S. 15:10-1 to R.S. 15:10-11 inclusive;

R.S. 15:11-1 to R.S. 15:11-6 inclusive;

R.S. 15:11-9 to R.S. 15:11-15 inclusive;

R.S. 15:12-1;

R.S. 15:13-1 and R.S. 15:13-2;

R.S. 15:14-1 to R.S. 15:14-8 inclusive;

R.S. 15:15-1 and R.S. 15:15-2;

R.S. 15:16-1 to R.S. 15:16-6 inclusive;

P.L. 1947, c. 100 (C. 15:1-11.1);

P.L. 1945, c. 109, ss. 1 to 4 inclusive (C. 15:8-9 to C. 15:8-12 inclusive);

P.L. 1946, c. 226 (C. 15:17-1 and C. 15:17-2).

L.1983, c. 127, s. 15A:16-2, eff. Oct. 1, 1983.






Title 16 - Corporations And Associations, Religious

Section 16:1-1 - Incorporation Of Religious Societies Or Congregations.

16:1-1 Incorporation of religious societies or congregations.

16:1-1. Members of every religious society or congregation, entitled to protection in the free use of their religion by the constitution and laws of this State, may assemble at their usual place of meeting for public worship, at any time agreed upon by them, after at least ten days' notice of the time and purpose of assembling, given by an advertisement set up in open view at or near the place of meeting and when so assembled a plurality of votes of the members of such society or congregation over 18 years of age who regularly contribute to its support and who are present at such meeting, may elect any number of such society or congregation to be its trustees for the purpose of incorporating such society or congregation as provided in section 16:1-2 of this title.

Amended 2007, c.231.



Section 16:1-2 - Certificate; Contents; Recording; Effect On Corporate Existence

16:1-2. Certificate; contents; recording; effect on corporate existence
The trustees shall make a certificate, under their hands and seals, of the name they take upon themselves, and shall transmit such certificate to the county clerk, who shall forthwith record the same, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon the trustees and their successors shall be a corporation by the name stated in the certificate.



Section 16:1-3 - Certain Religious Societies Authorized To File Record With Secretary Of State

16:1-3. Certain religious societies authorized to file record with secretary of state
Where the trustees of any religious society, pursuant to the provisions of an act entitled "An act to incorporate trustees of religious societies," approved April ninth, one thousand eight hundred and seventy-five, and further, pursuant to the provisions of an act entitled "A further supplement to an act entitled "An act to incorporate trustees of religious societies,' approved April ninth, one thousand eight hundred and seventy-five," which said further supplement was approved April ninth, nineteen hundred and fourteen, and further, pursuant to the provisions of an act entitled "A further supplement to an act entitled "An act to incorporate trustees of religious societies,' approved April ninth, one thousand eight hundred and seventy-five," which said further supplement was approved February sixteenth, nineteen hundred and eighteen, shall have recorded their certificate of incorporation with the county clerk of the county setting forth the name by which they and their successors shall be known and distinguished as a body, but have failed to file and record said certificate with the secretary of state, any such corporation is hereby authorized and empowered to file a certified copy of said certificate of incorporation with the secretary of state, and upon the filing of such certificate as aforesaid, the incorporation and all de facto acts done in pursuance thereof are hereby validated, ratified and confirmed.



Section 16:1-4 - Powers

16:1-4. Powers
Every religious society or congregation incorporated by virtue of any law of this state shall have power to:

a. Have perpetual succession as such corporation;

b. Sue and be sued, plead and be impleaded in any court;

c. Adopt and use a common seal and alter and renew the same at pleasure;

d. Appoint such officers, agents and employees as may be required for its properties, institutions and business;

e. Make by-laws and rules consistent with law, for the regulation and management of its affairs, properties and institutions;

f. Acquire, purchase, receive, have and hold and take by devise, bequest or gift without limit, real and personal property of all kinds, church edifices, schoolhouses, college buildings, parsonages, sisters' houses, hospitals, orphan asylums, and all other kinds of religious, ecclesiastical, educational and charitable institutions, and the lands whereon the same are or may be erected, and cemeteries or burial places, and any real estate suitable for any or all of said purposes;

g. Lease, grant, sell and dispose of all or any part of such property;

h. Borrow money for the purposes of the corporation, and to give bonds and mortgages therefor on any part of its property;

i. Have the management, direction and control of all the civil and temporal affairs of the congregation, church or parish; and

j. Exercise any corporate powers necessary and proper for the carrying out of the above-enumerated powers and the purposes of the corporation and its institutions.



Section 16:1-5 - Corporate Action By Majority Of Members; Presence In Person; Validity

16:1-5. Corporate action by majority of members; presence in person; validity
The proceedings, orders and acts of a majority of the members of such corporation present in person at any duly convened annual or special meeting, but not of a less number shall be valid and effectual.

Amended by L.1955, c. 124, p. 605, s. 1, eff. July 8, 1955.



Section 16:1-6 - Property; Power Of Sale; Authorization

16:1-6. Property; power of sale; authorization
The trustees of any church or religious society and their successors in office or a majority of them are authorized and empowered to sell at public or private sale and convey in fee simple or otherwise all the church and parsonage property of such church or religious society together with all the estate, right, title and interest which the said trustees or stewards or other officers now have or may have in the same by virtue of any deeds of conveyance or otherwise, if the sale is authorized and directed by a majority of the members present at any meeting called by the trustees and held at its usual place of public worship, after at least ten days' notice of the time and place and object of such meeting, by advertisement set up in open view at or near the place of meeting, which notice shall be signed by the president and secretary of the board of trustees or by a majority of the trustees.



Section 16:1-7 - Land For Cemetery Or Burial Purposes; Acquisition And Disposition

16:1-7. Land for cemetery or burial purposes; acquisition and disposition
Any religious society, however incorporated, may hold and convey and dispose of land, not exceeding fifty acres which was, before April twelfth, one thousand eight hundred and ninety-eight, conveyed to it for the purposes of a cemetery and the burial of the dead, and may sell the same in lots or plots for the burial of deceased persons, subject to the laws of this state governing cemeteries and the burial of the dead. The society may devote the moneys derived from such sale to the laying out, care and maintenance of the cemetery or burial ground and for no other purpose. When the moneys received from sales of lots shall exceed the sum needed for the proper care and maintenance of its burial grounds, the surplus may be invested in safe and suitable securities and the interest derived therefrom shall be devoted to the care and maintenance of its burial grounds and for no other purpose.



Section 16:1-7.1 - Prohibitions Relative To Religious Entities; Terms Defined.

16:1-7.1 Prohibitions relative to religious entities; terms defined.

1. a. Notwithstanding the provisions of any other law, rule or regulation to the contrary, a religious corporation, association, organization or society, however formed or incorporated, that owns or controls a cemetery or that engages in the management, operation or sales of or for a cemetery, whether directly or indirectly, or the owner or operator of a religious cemetery, is prohibited from engaging, directly or indirectly, in:

(1)the ownership, manufacture, installation, sale, creation, inscription, provision or conveyance, in any form, of memorials;

(2)the ownership, manufacture, installation, sale, creation, provision or conveyance, in any form, of vaults, including vaults installed in a grave before or after sale and including vaults joined with each other in the ground;

(3)the ownership, manufacture, installation, sale, creation, provision or conveyance, in any form, of a mausoleum intended for private use, which shall not include a mausoleum built for use by or sale to the general public membership of a religious organization;

(4)the ownership or conduct of any funeral home or mortuary, or the engaging in the business or profession of funeral directing or mortuary science;

(5)the sale, renting or leasing of any of its real property dedicated to cemetery purposes, for the location of a funeral home or mortuary or the conduct of the business or profession of funeral directing or mortuary science; or

(6)the entering into a management contract to authorize control of its cemetery related operations with any entity that, directly or indirectly, in this State, engages in the ownership or conduct of a funeral home or mortuary or that engages in the business or profession of funeral directing or mortuary science.

b.As used in this act:

(1)"funeral directing," "mortuary" and "mortuary science" shall have the same meanings as set forth in section 3 of P.L.1952, c.340 (C.45:7-34); and

(2)"mausoleum," "memorial" and "vault" shall have the same meanings as set forth in section 2 of P.L.2003, c.261 (C.45:27-2).

L.2015, c.30, s.1.



Section 16:1-8 - Election Of Trustees; Tenure

16:1-8. Election of trustees; tenure
Any religious society or congregation may, at the meeting for the election of trustees, provide, by by-law or resolution, for the election of its trustees for 3 years. In such event the number of trustees shall be fixed at the first election under this section by such society or congregation and shall be divided, as near as can be, into 3 equal numbers, 1 part of which shall be elected for 1 year, 1 part for 2 years, and 1 part for 3 years, and annually thereafter the terms of those expiring shall be filled for a period of 3 years.

Amended by L.1955, c. 124, p. 605, s. 2, eff. July 8, 1955.



Section 16:1-10 - Annual Meeting; Notice; Procedure

16:1-10. Annual meeting; notice; procedure
The annual meetings for the election of trustees and officers shall be called by the board of trustees of such religious society or congregation upon ten days' notice, signed by the secretary of the board and posted as required in section 16:1-1 of this Title. The meeting when convened shall select its own officers and determine its own rules of procedure.

Amended by L.1955, c. 124, p. 606, s. 6, eff. July 8, 1955.



Section 16:1-11 - Trustees Of Corporations Incorporated Under Special Act; Qualifications

16:1-11. Trustees of corporations incorporated under special act; qualifications
In the election of the trustees of any religious society incorporated by special act, it shall not be necessary that the trustees be members of the church in which the corporation exists, if they are attending members of the congregation and contribute to the support of the church, but at least a majority of the trustees elected shall be members of the church in good and regular standing.



Section 16:1-12 - Change Of Time And Place Of Annual Meeting Of Church Incorporated Under Special Act

16:1-12. Change of time and place of annual meeting of church incorporated under special act
Any church or religious society incorporated by special act prior to March twenty-second, one thousand eight hundred and eighty-three, may, at any annual meeting, designate, by a majority present duly qualified to vote, the time and place at which it will hold its annual meeting thereafter, any special law to the contrary notwithstanding. This section shall not apply to the Protestant Episcopal Church.



Section 16:1-13.1 - Election Of President, Vice President, Secretary, Treasurer, Other Officers; Dual Capacity As Officer And Trustee; Tenure

16:1-13.1. Election of president, vice president, secretary, treasurer, other officers; dual capacity as officer and trustee; tenure
Any religious society or congregation may elect, in the same manner and at the same time as trustees are elected, a president, a vice-president, a secretary, and a treasurer, and such other officers as the by-laws may require to be elected by the congregation. No officer or trustee shall serve in the dual capacity of officer and trustee but the officers elected shall be members of the board of trustees during the term of their respective offices. The officers so elected shall hold office until the next annual meeting of the congregation and until their successors are elected.

L.1955, c. 124, p. 606, s. 3, eff. July 8, 1955.



Section 16:1-13.2 - Vacancies

16:1-13.2. Vacancies
In the event of any vacancy on the board of trustees or among the officers occasioned by the death, resignation, moving out of the limits of such society or congregation, or any other cause or reason, such vacancy may be filled for the unexpired term by the trustees unless the by-laws expressly provide that any such vacancy shall be filled by the congregation.

L.1955, c. 124, p. 606, s. 4, eff. July 8, 1955.



Section 16:1-13.3 - Qualifications Of Trustees And Officers; Members Entitled To Vote

16:1-13.3. Qualifications of trustees and officers; members entitled to vote
Any religious society or congregation recognizing no superior judicatory may provide in its by-laws the qualifications for its trustees and officers and may further provide therein the qualifications of members entitled to vote for trustees and officers. Such provisions shall be effective only when adopted by 2/3 majority of the members entitled to vote, who shall be present and voting at a meeting of which notice has been given as prescribed by section 16:1-1 of the time, place and purpose of such meeting.

L.1955, c. 124, p. 606, s. 5, eff. July 8, 1955.



Section 16:1-14 - Convening Of Corporation And Execution Of Contracts

16:1-14. Convening of corporation and execution of contracts
The president may convene the corporation as occasion may require, preside at the meetings and execute all contracts. In his absence, sickness, death, resignation, refusal to act, or removal out of the limits of the religious society or congregation, his office shall devolve on the vice-president or the officer designated in the by-laws for the purpose, who shall occupy the same until the return or recovery of the president, or the election of another.

Amended by L.1955, c. 124, p. 607, s. 7.



Section 16:1-15 - Secretary; Duties; Delivery Of Records When Office Expires; Access To Records

16:1-15. Secretary; duties; delivery of records when office expires; access to records
The secretary shall keep the minutes and enter the orders, acts and proceedings in a book kept for that purpose. He shall have custody of the common seal, and of the papers, deeds, writings, documents and books of or relating to the corporation. Upon the death, resignation, removal or expiration of the office of secretary, or election of a new one, the common seal and all minutes, papers, deeds, writings, documents and books of or belonging to such corporation shall be delivered to his successor in office, on the oath of the preceding secretary, or in case of his death, on the oath of his executors or administrators, so far as the executors or administrators have or may reasonably acquire knowledge thereof, under such pecuniary penalty as said corporation shall have previously fixed, to be recovered by civil action in the name and for the use of the corporation. Upon application to the secretary, any member of the religious society or congregation shall have free access to all such papers, deeds, writings, minutes, documents and books.

Amended by L.1953, c. 16, p. 140, s. 1, eff. March 19, 1953.



Section 16:1-16 - Treasurer; Duties; Delivery Of Records When Term Expires

16:1-16. Treasurer; duties; delivery of records when term expires
The treasurer shall have charge of the money of the corporation and shall keep a correct account of its receipt and disbursement. At each annual election for officers he shall render to the society a statement, in writing, of the receipts and disbursements of the corporation for the preceding year. Upon his death, resignation, removal or the expiration of his office, or election of his successor, all the books, accounts, vouchers and documents in the hands of the treasurer, belonging to the corporation, shall be delivered to his successor in office.



Section 16:1-18 - Corporate Changes; Name; Number Of Officers Or Trustees; Tenure

16:1-18. Corporate changes; name; number of officers or trustees; tenure
Any religious corporation, incorporated by general or special act, may change its corporate name by a two-thirds vote of those present and entitled to vote at any regular meeting, or at a special meeting duly called for that purpose in the manner its meetings are usually called, specifying by such vote the new corporate name. Thereafter the corporation shall be known by the new name, and shall, by the new name, have, hold and retain all its property, and enjoy the same rights, privileges and powers and be subject to the same liabilities as if no change had been made.

Any change in the number of officers and managers or trustees, and the terms of their office, which may be considered expedient for the interests of the corporation, may be made by a majority vote at any regular meeting, and any new departments of religious work not specified in the act of incorporation may be established and maintained by a similar vote, at any regular meeting.

This section shall not apply to the Protestant Episcopal Church.



Section 16:1-19 - Certificate Of Change; Filing

16:1-19. Certificate of change; filing
Whenever any change provided for in section 16:1-18 of this title is made, a certificate thereof, over the hand of the presiding officer of the corporation and attested by its secretary, shall be filed with the secretary of state within thirty days after such change is made, for which filing the secretary of state shall be entitled to receive the fee provided in section 22:4-1 of the title Fees and Costs.

This section shall not apply to the Protestant Episcopal Church.



Section 16:1-20 - Consolidation; Procedure

16:1-20. Consolidation; procedure
Whenever two or more incorporated religious societies of the same denomination agree to consolidate or unite into one, with the approval thereof by the presbytery, classis or other like governing body of their denomination within whose jurisdiction they are located, the trustees, or other like bodies of the two societies, may make a certificate under the seal of each corporation, signed by the president and attested by the secretary of each, setting forth that such societies have consolidated or united and the name selected for the new organization, which certificate shall be transmitted to the clerk of the county in which they are located, who shall forthwith record the same. Thereupon the societies shall be consolidated or united into one corporation under the name so selected.



Section 16:1-21 - Effect Of Consolidation On Property, Powers, Rights, Privileges And Franchises

16:1-21. Effect of consolidation on property, powers, rights, privileges and franchises
The new corporation shall be entitled to, and invested with, all the real and personal property, assets, rights, privileges, powers and franchises belonging to each of the societies so consolidated or united, but subject to all the debts and liabilities of each, and to the terms of the agreement under which such consolidation or union was made. It shall also possess and exercise all the powers, rights, privileges and franchises which any religious society of like denomination may possess and exercise when incorporated under the existing laws of this state.



Section 16:1-22 - Sale Or Disposition Of Trust Property; Law Applicable; Disposition Of Proceeds

16:1-22. Sale or disposition of trust property; law applicable; disposition of proceeds
When an incorporated religious society or any officers or trustees thereof hold real estate granted, conveyed or devised by deed, will or otherwise, appropriating the rents, issues and profits of any such real estate to specific uses and purposes, but without power to sell, convey or otherwise dispose of the same, such society, officers or trustees may sell, convey or otherwise dispose of the same in accordance with the provisions of sections 15:14-7 to 15:14-11 of the title Corporations and Associations Not for Profit.

The proceeds of any such sale shall be disposed of as provided in said sections 15:14-7 to 15:14-11.



Section 16:1-23 - Sale And Conveyance Of Trust Property By Trustees When Discharged Of Trust By Donor

16:1-23. Sale and conveyance of trust property by trustees when discharged of trust by donor
Any incorporated religious society or congregation, owning or holding the title to any real estate in trust or on condition that it shall be used for church purposes, may, by its board of trustees, consistory or other board managing its temporalities, alone and without a vote of the members of the society, sell and convey all or any part of such real estate, in fee simple or otherwise, freed and discharged from the trust or condition, if the donor who created such trust or imposed such condition, or his heirs or devisees, discharge the property or such society or congregation from such trust or condition or consent to such conveyance. The deed therefor shall convey to the purchaser a good and effectual title, free from such trust or condition, and the grantee shall take the property so freed and discharged.



Section 16:1-24 - Conveyance Of Real Estate To Church Or Religious Society By Its Corporate Name

16:1-24. Conveyance of real estate to church or religious society by its corporate name
When a conveyance of real estate has been made to the trustees of any church or religious society, by their individual names as trustees of the church or religious society, said trustees and their survivors or successors in office may convey such real estate to the church or religious society of which they are trustees by its corporate name. Such conveyance shall vest in such church or religious society as good, effective and valid a title as if the conveyance to the trustees had been made directly to the church or religious society by its corporate name.



Section 16:1-25 - Diversion Of Estate, Property And Revenue; Action

16:1-25. Diversion of estate, property and revenue; action
No rector, wardens or vestrymen, or trustees, consistory or session of any incorporated church, congregation or religious society of this state shall divert the estate, property or revenue belonging thereto to any purpose other than the support and maintenance of the church or religious or benevolent institution or object connected with the church or denomination to which the corporation belongs. The highest judicatory of any denomination from which property is attempted to be diverted in violation hereof, may enforce this provision, but nothing herein contained shall prevent action being taken by members of the congregation or otherwise to enforce such provision.



Section 16:1-26 - Disposition Of Funds For School Purposes; Action To Determine Disposition

16:1-26. Disposition of funds for school purposes; action to determine disposition
When funds have been given to any person or corporation for the purpose of maintaining a school, or for the support of poor scholars in a school formerly maintained, on the property of a religious society, and such school has ceased to exist, the Superior Court, in a civil action by any such person or corporation may, if it be found impossible to carry out and comply with the trust fully, direct payment of the income from such funds to the maintenance of the property of such religious society, or for any other purpose nearest akin to the trust. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 16, p. 140, s. 2, eff. March 19, 1958.



Section 16:1-27 - Effect Of Incorporation Of Unincorporated Society On Property Previously Held

16:1-27. Effect of incorporation of unincorporated society on property previously held
When real estate has been conveyed or devised to any unincorporated religious association, society, meeting, congregation or organization, or to any persons as officers, trustees or otherwise on behalf of or in the interest of such religious body, upon condition that the same shall be held in trust for specific uses, or the rents, issues and profits be appropriated to specific uses and purposes, and such religious body subsequently becomes incorporated, then the title to such real estate shall vest in the incorporated association, society, meeting, congregation or organization as effectually as if it had been incorporated at the time of such conveyance or devise and such conveyance or devise had been made directly to the incorporated body. Such corporation shall have the same right to convey such real estate as the unincorporated body or such persons had, and any deed made by the corporation, its trustees or officers, shall be valid and effectual.



Section 16:1-28 - Saving Of Rights Under Charters Granted By Great Britain

16:1-28. Saving of rights under charters granted by Great Britain
Rev.1877, p. 960, s. 12 (C.S. p. 4311, s. 12), being section twelve of an act entitled "An act to incorporate the trustees of religious societies," approved April ninth, one thousand eight hundred and seventy-five, saved from repeal. [This section vested property held under charters of incorporation granted by Great Britain in corporation created in place thereof.]



Section 16:1-29 - Title Extended To Singing Classes And Sunday Schools

16:1-29. Title extended to singing classes and Sunday schools
The provisions of this title, with all its penalties, rights, privileges and advantages, are extended to and for the benefit of all associations, corporations and classes now or hereafter organized in this state, the object of which is the mutual improvement of their members in the science of vocal music, and to all associations now or hereafter organized in this state, the object of which is to establish and maintain what are commonly known as Sunday schools.



Section 16:1-30 - Church, Religious Society Or Denomination; Corporate Entity; Suits

16:1-30. Church, religious society or denomination; corporate entity; suits
Any church, religious society, or denomination of Christians, being the whole body of religious believers having a common faith and polity, now or hereafter to be established in the United States of America, and the supreme governing body thereof, whether sole or aggregate, shall be severally recognized in the courts of justice and elsewhere as an entity bearing the name by which it is commonly called and known, regardless of any civil incorporation. Such supreme governing body may bring any action or proceeding in any court, to enforce the civil rights or claims of the whole church, religious society or denomination.

Amended by L.1953, c. 16, p. 140, s. 3, eff. March 19, 1953.



Section 16:1-31 - Organizations Or Committees To Aid Feeble Congregations; Additional Powers

16:1-31. Organizations or committees to aid feeble congregations; additional powers
All organizations or committees incorporated prior to April sixth, one thousand nine hundred and eight, under the laws of this state, either by private or public acts, for the purpose of aiding feeble congregations in erecting, purchasing, procuring or securing to their use houses of worship, may also maintain houses of worship and carry on religious worship and teaching, in addition to their other powers.



Section 16:1-32 - Incorporation; Powers

16:1-32. Incorporation; powers
Any general organization for this state formed by societies or congregations which are incorporated or have a right to become incorporated under this title, and which belong to any one denomination or classification, and in which organization all the societies or congregations of that denomination or classification are, or are entitled to be, represented, or the executive committee thereof, may elect any number of its members to be trustees. Notice of all elections of trustees shall, unless waived, be given by such state organization, or executive committee thereof, to all the members of such state organization or executive committee personally, or shall be mailed to them at their post-office addresses, if resident in this state, at least ten days before such election.

Such trustees shall proceed in the manner provided in section 16:1-2 of this title, and they and their successors shall thereupon be a corporation by the name stated in such certificate, with all the powers and privileges of this title.



Section 16:1-33 - Property Subject To Regulations Of State Organization

16:1-33. Property subject to regulations of state organization
Any property held by such general organization for this state shall be for the use of the members of such societies or congregations and others, subject to such regulations as shall be adopted by such corporation and approved by such state organization or executive committee.



Section 16:1-34 - Incorporation; Powers; Corporate Action

16:1-34. Incorporation; powers; corporate action
Every association of persons composed of representatives from religious societies or congregations of Christians may, at any regular meeting of the association, by a majority vote, by ballot or otherwise, according to the constitution or by-laws of the association, elect any number of members of such association, not exceeding seven, to be its trustees, for the purpose of incorporating such association as hereinafter provided.

Such trustees shall proceed in the manner provided in section 16:1-2 of this title, transmitting the certificate therein provided for to the clerk of the county in which the association shall have held the meeting at which the trustees shall have been elected, whereupon they and their successors shall be a corporation by the name of incorporation so taken, certified and recorded, with all the powers enumerated in section 16:1-4 of this title, so far as the same may be consistent with and appropriate to the purposes for which such corporation is formed.

The proceedings, orders, acts and resolutions of a majority of all the trustees, but not of a less number, shall be valid and effectual.



Section 16:1-35 - Trustees; Election

16:1-35. Trustees; election
The members of such association, assembled at any regularly appointed meeting, may elect trustees in the manner provided in section 16:1-34 of this title for the purpose of:

a. Filling any vacancy occasioned by the removal of any trustee by such members for any cause they may deem sufficient, but such removal shall not be in less than one year after his election into office; or

b. Filling any vacancy occasioned by the death or resignation of any trustee.



Section 16:1-36 - Officers; Duties

16:1-36. Officers; duties
Such corporation may elect a president, secretary and treasurer as provided in sections 16:1-13, 16:1-15 and 16:1-16 of this title, which officers shall have the powers and duties therein set out, except that the treasurer so elected shall render a statement of the receipts and disbursements of the corporation whenever required by such corporation or association, instead of annually as provided in section 16:1-16 of this title.



Section 16:1-37 - Incorporation; Certificate; Trustees; Tenure

16:1-37. Incorporation; certificate; trustees; tenure
Any diocesan convention, presbytery, classis, synod, annual conference, or other governing body having jurisdiction over a number of incorporated or unincorporated churches, congregations or societies of any church or religious denomination in this state, may, at any stated or regularly convened meeting, elect trustees for the purpose of incorporation.

The presiding officer and clerk or secretary of such governing body shall prepare a certificate in writing, under their hands and seals, immediately after such election, setting forth:

a. The name or title of such corporation;

b. The names of the trustees and their terms of office.

This certificate shall be duly acknowledged by the presiding officer and clerk or secretary and shall be filed by them in the office of the secretary of state, whereupon such trustees shall be a corporation by the name mentioned therein, capable of taking, holding, managing, and dealing with real and personal property.

Such governing body may elect more than one set of trustees in manner aforesaid, who may become incorporated in like manner, and who shall adopt such names as shall distinguish and designate them, reference being had to the object of their trust. The trustees shall be elected for three years, one or more each year, except that the first trustees shall be elected, one-third of the number for one year, one-third for two years and one-third for three years.



Section 16:1-38 - Account; Trustees To Furnish; Audit

16:1-38. Account; trustees to furnish; audit
The trustees provided for in section 16:1-37 of this title shall furnish to the governing body a statement and account of the particulars and items of their trust and permit an audit of the same and an inspection of their books and investments and all things pertaining thereto, at such time and in such manner as the governing body shall direct.



Section 16:1-39 - Property Of Extinct Churches

16:1-39. Property of extinct churches
When any parish, congregation, society, church, chapel, mission, or religious, benevolent or educational institution in connection with any such governing body owning any property becomes extinct, by reason of the death or removal of its members, the trustees of such diocesan convention or other governing body may take possession of the temporalities and property belonging to such extinct organization and manage and apply the same to the uses and purposes of the church or religious denomination to which such extinct organization belonged, in the locality in which such extinct church or organization was located.



Section 16:1-40 - Incorporation; Certificate; Contents And Filing

16:1-40. Incorporation; certificate; contents and filing
Any diocesan convention, presbytery, classis, synod, annual conference or other governing body having jurisdiction over a number of incorporated or unincorporated churches, congregations or societies of any church or religious denomination in this state, may, at any stated or regularly convened meeting, elect or appoint trustees for the purpose of establishing, erecting, maintaining and managing a cathedral church and other cathedral foundations in and for the diocese or other jurisdiction. The trustees so elected or appointed shall become a corporation in the following manner:

The presiding officer and clerk or secretary of the governing body shall, under its direction, and after such election or appointment, prepare a certificate in writing, under their hands and seals, containing:

a. The name or title by which the corporation shall be known;

b. The names of the trustees and their terms of office; and

c. The object for which they are incorporated.

This certificate shall be duly acknowledged by the presiding officer or secretary and shall be filed by them in the office of the secretary of state, whereupon such trustees shall be a corporation by the name so chosen.



Section 16:1-41 - Trustees; Holders Of Designated Offices As

16:1-41. Trustees; holders of designated offices as
The convention or other governing body may provide that such persons, for the time holding certain designated offices in the church, convention or other governing body, shall, by virtue thereof, be members of the board of trustees of such corporation during their respective terms of office.



Section 16:1-42 - Trustees; Filling Vacancies

16:1-42. Trustees; filling vacancies
Vacancies in the board of trustees shall be filled by the convention or other governing body, which may provide that vacancies occurring in trusteeships held by persons selected in accordance with the provisions of section 16:1-41 of this title shall be filled by their successors in office.



Section 16:1-43 - Powers

16:1-43. Powers
Such corporation shall have power to:

a. Establish, erect, maintain and manage a cathedral church within the diocese or other jurisdiction, and such other cathedral foundations, schools, faculties and other religious and charitable works as may be connected therewith, in accordance with the doctrine, discipline, and worship of the religious denomination under whose governing body it is incorporated;

b. Acquire, hold, lease, mortgage or otherwise dispose of real or personal property, within such limits as may be fixed by law as to the amount of property religious corporations may hold; and

c. Adopt a constitution and statutes or by-laws, consistent with law, for the management of its affairs, and provide therein for the election or appointment from among its members of a chapter, or governing body, which shall have the control and management of the estate, property and affairs of the corporation.



Section 16:1-43.1 - Consolidation Authorized

16:1-43.1. Consolidation authorized
Any cathedral church or foundation incorporated under the provisions of "A supplement to an act entitled "An act to incorporate trustees of religious societies' (Revision), approved April ninth, one thousand eight hundred and seventy-five, and providing for the incorporation and management of cathedral churches, chapters and foundations," approved April ninth, one thousand nine hundred and eight (P.L.1908, c. 132), or under article five of chapter one of Title 16 of the Revised Statutes, and any incorporated church, congregation, parish or society (located in the same diocese or other jurisdiction in this State) of the same church or religious denomination under the jurisdiction of which such cathedral church or foundation was incorporated under said act, may consolidate into a single religious corporation, as hereinafter provided.

L.1944, c. 143, p. 379, s. 1, eff. April 14, 1944.



Section 16:1-43.2 - Consolidation Agreement

16:1-43.2. Consolidation agreement
Such cathedral church or foundation, by the vote of its general chapter or other highest governing body, and such church, congregation, parish or society, by the vote of its trustees, consistory, session, vestry, or other highest governing body, may make or authorize the making of a joint consolidation agreement, which shall set forth:

(a) The cathedral church or foundation, and the church, congregation, parish or society, to be consolidated;

(b) The terms or conditions of the consolidation, and the mode of carrying it into effect;

(c) The name of the consolidated corporation, which may be that of one of the constituent corporations;

(d) The period, if any, limited for the duration of the consolidated corporation; and

(e) The number, qualifications, if any, and terms of office of the persons who shall constitute the first board of trustees, chapter or other governing body, and the principal officers, of the consolidated corporation after the consolidation has been effected, their names or their designation ex officio as persons for the time holding specified clerical offices or offices or membership in specified religious bodies or organizations or committees thereof, or the manner in which, and the persons or bodies or organizations or committees thereof by which, they or some of them are to be elected or appointed, who shall hold their respective offices until their successors are elected or appointed.

The consolidation agreement may:

(f) Fix a time subsequent to the filing of the agreement in the office of the Secretary of State at which the consolidation shall become effective and provide for changing or extending that time;

(g) Fix a time at which the first meeting of the trustees, chapter or other governing body of the consolidated corporation, shall be held, or provide for the call and notice thereof;

(h) Contain other provisions necessary or proper for carrying the consolidation into effect;

(i) Provide that the constitution, and statutes or by-laws, of one of the constituent corporations shall constitute those of the consolidated corporation, or provide for the adoption and amendment thereof, from time to time, by the latter, or such agreement may, by reference, or otherwise, adopt or prescribe the constitution, and statutes or by-laws thereof;

(j) Contain provisions defining the objects and powers of the consolidated corporation; and

(k) Provide for the method of changing the name of the consolidated corporation, and for the subsequent amendment of provisions of the consolidation agreement defining the objects and powers of the consolidated corporation or other provisions therein contained relating to its regulation, organization, government, management and administration.

L.1944, c. 143, p. 380, s. 2.



Section 16:1-43.3 - Consolidation Agreement; Provisions For Organization, Etc.

16:1-43.3. Consolidation agreement; provisions for organization, etc.
The consolidation agreement, and the constitution and statutes or by-laws, of the consolidated corporation, or either thereof, may provide, consistently with the doctrine, government, discipline and usages of the church or religious denomination to the jurisdiction of which the consolidating corporations are subject, for:

(a) The organization, constitution, number, qualifications, classifications and term of office, according to classes or otherwise, of its trustees, chapter or governing body, committees and officers, their designation ex officio as persons for the time holding specified clerical offices or offices or membership in specified religious bodies or organizations or committees thereof, or the manner in which, and the persons or bodies or organizations or committees thereof by which, they or some of them are to be elected or appointed, or perpetuated in office, and may be suspended or removed, and the qualifications and constitution of the membership of the congregation;

(b) The regulation, management and administration of its temporal affairs and property, endowments and other funds, and creating, defining, limiting and regulating the powers of the trustees, chapter or governing body, committees and officers, and of the congregation, and the number necessary to constitute a quorum at any meeting of such governing body, committees, and congregation.

L.1944, c. 143, p. 382, s. 3.



Section 16:1-43.4 - Approval And Adoption Of Agreement

16:1-43.4. Approval and adoption of agreement
The consolidation agreement shall be submitted for approval and adoption,

(a) to the diocesan convention, presbytery, classis, synod, annual conference or other governing body under the jurisdiction of which such cathedral church or foundation was incorporated under said act of April ninth, one thousand nine hundred and eight, or said article five of chapter one of Title 16 of the Revised Statutes; and

(b) to the members of such church, congregation, parish or society, qualified to vote at an annual meeting thereof, at a special meeting thereof held in accordance with the government and usages thereof.

If (a) the said governing body shall vote to approve and adopt the consolidation agreement, and if (b) two-thirds of the members of said church, congregation, parish or society present and voting at such meeting shall vote to approve and adopt the consolidation agreement, the consolidation of the said parties thereto shall take effect in accordance with its terms and provisions, as hereinafter provided.

L.1944, c. 143, p. 382, s. 4.



Section 16:1-43.5 - Certificate Of Adoption; Filing, Notice Of Adoption

16:1-43.5. Certificate of adoption; filing, notice of adoption
The consolidation agreement, after adoption, with a certificate annexed by each constituent corporation, executed under its seal and signed by its secretary or clerk or registrar or assistant secretary or clerk or registrar, certifying the fact of the adoption thereof in accordance with this act, shall be filed in the office of the Secretary of State, and shall thereupon take effect in accordance with its terms and provisions and at the time therein fixed, or, if none, then upon its filing.

Within twenty days after the filing thereof as aforesaid, a copy thereof, certified by the Secretary of State, shall be filed in the office of the county clerk of the county or counties in which the constituent corporations are located, and shall be recorded by him, and a notice of the adoption thereof shall be published at least once in two newspapers circulating in the county or counties in which the constituent corporations are located.

L.1944, c. 143, p. 383, s. 5.



Section 16:1-43.6 - Effect Of Consolidation

16:1-43.6. Effect of consolidation
When the consolidation becomes effective, the constituent corporations shall be one corporation by the name provided in the agreement, and all of the rights, charter rights, privileges, exemptions, immunities, powers, prerogatives and franchises of each of the constituent corporations, real and personal property, wherever situated, funds, endowments, investments, legacies, remainders, estates in possession or expectancy, gifts, interests, and things in action, of or belonging to the constituent corporations, whether vested, contingent, accrued or to accrue, shall be vested in and be deemed to be transferred to the consolidated corporation without further act or deed, and shall be thereafter as effectually the property of and vested in the consolidated corporation as they were of the respective constituent corporations, and the title to any real estate, whether by deed, gift, will, devise, or otherwise, personal property, funds, endowments, investments, legacies, remainders, estates in possession or expectancy, gifts, interests, and things in action, under the laws of this or any other State, territory, or nation, vested in, or accruing or to accrue, or inuring to the benefit of, either of the constituent corporations, shall not revert or be in any way impaired, annulled or affected, by reason of the consolidation, but shall be fully vested in and inure to the benefit of the consolidated corporation.

All rights, all obligations and relations to any person, and all debts, liabilities, trusts and duties, of each of the constituent corporations, shall remain unimpaired, and the consolidated corporation shall, by the consolidation, succeed to all such rights, obligations, relations, debts, liabilities, trusts and duties, and shall execute and perform all of them, to the same uses and purposes, as nearly as may be, as those upon which they were to be executed and performed by the respective constituent corporations, and they may be enforced against it to the same extent and in the same manner as though it had itself assumed the obligations, relations or trusts, or incurred the debts, liabilities or duties.

All rights of creditors, and all liens upon the property, of the constituent corporations, shall be preserved unimpaired, and the constituent corporations shall be deemed to continue in existence in order to preserve the same.

No pending action or other judicial proceeding, to which either of the constituent corporations shall be a party, shall abate or be discontinued by reason of the consolidation, but the same may be prosecuted to final judgment against the consolidated corporation.

L.1944, c. 143, p. 383, s. 6. Amended by L.1953, c. 16, p. 141, s. 4, eff. March 19, 1953.



Section 16:1-43.7 - Gifts, Legacies, Etc., To Vest In Consolidated Corporation; Continuation Of Separate Constituents

16:1-43.7. Gifts, legacies, etc., to vest in consolidated corporation; continuation of separate constituents
Every gift, grant, legacy, bequest or devise, in trust or otherwise, vested or contingent, in possession or expectancy, contained in any will or other instrument, made before or after the consolidation, to or for, or inuring or accruing to, either constituent corporation, shall vest in, inure and accrue to the benefit of the consolidated corporation as effectually as though made to it and in its name and for its use and benefit, subject to all estates, trusts, interests and conditions imposed in relation thereto, and every such will or other instrument shall take effect subject to the provisions of this act and any consolidation hereunder. So far as may be necessary to accomplish the foregoing, the separate corporate entity and name of each constituent corporation shall be continued for the purpose of enabling it to accept and receive every such gift, grant, legacy, bequest or devise as fully as though the consolidation had not been effected, and the trustees, chapter or other governing body of the consolidated corporation shall, for such purpose, be deemed to be the trustees, chapter or other governing body of the constituent corporation. Immediately upon the accrual or receipt of every such gift, grant, legacy, bequest or devise, or the proceeds thereof, the title to the same shall become vested in the consolidated corporation, subject to all estates, trusts, interests and conditions imposed in relation thereto.

L.1944, c. 143, p. 385, s. 7.



Section 16:1-43.8 - Vested Rights And Privileges Of Constituent Corporations; Continuation Of Corporate Existence

16:1-43.8. Vested rights and privileges of constituent corporations; continuation of corporate existence
Nothing herein contained shall impair, annul or affect any vested rights, charter rights, privileges, exemptions, immunities, powers, prerogatives, franchises or advantages heretofore obtained and actually used or enjoyed by either constituent corporation under authority of any act of this State.

Neither constituent corporation shall be dissolved nor shall its existence be terminated by reason of the consolidation, but it shall continue to exist in the consolidated corporation, which shall succeed to and continue to have and enjoy unimpaired the several rights, charter rights, privileges, exemptions, immunities, powers, prerogatives, franchises and advantages of the constituent corporations, consistently with the provisions of this act and of the consolidation agreement.

L.1944, c. 143, p. 386, s. 8.



Section 16:1-43.9 - Powers Of Consolidated Corporation

16:1-43.9. Powers of consolidated corporation
The consolidated corporation shall have and may exercise all powers conferred by the respective certificates of incorporation or charters of the constituent corporations, by Title 14 (Corporations, General), and by Title 16 (Corporations and Associations, Religious), and, in particular, the powers conferred by article five of chapter one of Title 16, of the Revised Statutes, so far as the same are not inconsistent with this act, are necessary or convenient to the furtherance of its objects, and are in accordance with the doctrine, government, discipline and usages of the church or religious denomination to the jurisdiction of which the constituent corporations were subject. It shall have, among other powers, the power to invest, change the investments of and reinvest its endowment and funds in such investments, whether or not prescribed by statute, and in such manner, as it shall deem proper.

L.1944, c. 143, p. 386, s. 9.



Section 16:1-43.10 - Copy Of Consolidation Agreement To Be Evidence; Records

16:1-43.10. Copy of consolidation agreement to be evidence; records
A copy of the consolidation agreement, certified by the Secretary of State, shall be evidence in all courts and for all purposes of the agreement and of the existence, property rights, charter rights, privileges, exemptions, immunities, powers, prerogatives, franchises, obligations, relations, debts, liabilities, trusts and duties of the consolidated corporation.

Such a certified copy, although not otherwise acknowledged or proved, may be recorded in any county, in the office of the clerk of the county or in the office of the register of deeds in any county in which the office of register of deeds exists, in accordance with the provisions of Title 46 (Property) of the Revised Statutes, in any of the proper books for the record of deeds and assignments of mortgages, both of real and personal property. The record of such certified copy shall be as valid and effectual in law as if duly executed and acknowledged deeds to all the real estate and duly recorded assignments of all the mortgages owned of record by each of the constituent corporations, had been made, acknowledged and delivered by the constituent corporations to the consolidated corporation and duly recorded.

L.1944, c. 143, p. 386, s. 10.



Section 16:1-44 - Registration Of Name With Secretary Of State; Fee

16:1-44. Registration of name with secretary of state; fee
Any religious body may register with the secretary of state the name, title or designation under which it operates, or functions, or its activities are carried on. The secretary of state shall provide for the registration and recording of such names, titles and designations, and shall charge a fee of twenty-five dollars for such registration.



Section 16:1-45 - Certificate Of Registration; Certificate As Evidence

16:1-45. Certificate of registration; certificate as evidence
The secretary of state shall issue to such registrant a certificate of the recording of any such name, title or designation, which certificate shall be received in evidence in any court.



Section 16:1-46 - Infringement On Name; Misdemeanor

16:1-46. Infringement on name; misdemeanor
No association, corporation, society, foundation, order, federation or organization shall have or use a name, title or designation similar to, or in imitation of, or so nearly resembling any such registered name, title or designation as to be calculated to deceive, without the consent of the registrant.

Any association, corporation, society, foundation, order, federation or organization violating this section shall, upon request of the religious body so registered, be notified by the secretary of state of the violation, and the continuance of the use of the name, title or designation by such association, corporation, society, foundation, order, federation or organization for a term longer than one month shall constitute a misdemeanor.



Section 16:1-47 - Directors Of Corporations For Support Of Ministers; Increase; Tenure

16:1-47. Directors of corporations for support of ministers; increase; tenure
The body vested by law with the power of election or appointment of the managers or directors of any corporation of this state, the object of which is to provide for the support and maintenance of supernumerary or superannuated ministers of the gospel, or to provide for the support of the widows and orphans of deceased ministers of the gospel, whether such power be in the members of the corporation or in any annual conference or other ecclesiastical body, may add to the number of such managers or directors so that the whole number shall not exceed eighteen, at least one-half of whom shall be laymen, residents of this state and members of some church of the denomination to which the corporation belongs. Such corporation shall prescribe by by-law or otherwise the term of office of such managers or directors, which term shall not exceed three years.



Section 16:2-1 - Incorporation

16:2-1. Incorporation
The members of any Baptist church in this state, organized according to the usages and customs of Baptist churches, may incorporate in the following manner:

Notice of a meeting of such members to incorporate, with the day, hour and place thereof, shall be given by advertisement, signed by the clerk, or clerk pro tempore of such church, and set up in open view, at least ten days previous to the day named therein, at or near the place where the members usually assemble for public worship. The number of members necessary to constitute a quorum shall be determined by regulation previously adopted by such church. In the absence of any such regulation five members shall constitute a quorum, but a smaller number may adjourn the meeting from time to time. At such meeting the pastor or any member of such church called to the chair shall preside, and the clerk of the church shall be the secretary of the meeting and shall record the proceedings. A corporate name shall be adopted by a majority vote of the members present at such meeting, and any number of persons, not less than three, who are members of such church or congregation meeting therewith for public worship, shall be elected to be trustees by a similar vote.



Section 16:2-2 - Certificate; Filing And Recording

16:2-2. Certificate; filing and recording
A certificate in writing of such proceedings, under the hands and seals of the president and secretary of the meeting, shall be transmitted to the clerk of the county, who shall file and record the same, for which service the county clerk shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon the members of such church and their successors shall be a corporation by the name stated in the certificate.



Section 16:2-3 - Powers; Rules And Regulations

16:2-3. Powers; rules and regulations
Every such corporation shall have all the powers and liabilities of corporations enumerated in article 1 of chapter 1 of this title (s. 16:1-1 et seq.), and may make rules and regulations for the transaction of its business, number and election of its officers, the support of public worship, the calling to and dismissal from the pastoral office, the regulation of the proceedings of the board of trustees and the defining of the duties and powers of such board.



Section 16:2-4 - Conveyances Or Written Contracts; Requisites

16:2-4. Conveyances or written contracts; requisites
Any conveyance of real estate or interest therein, or other written contract made by any such corporation shall be executed under the hand of the president of its board of trustees and its common seal.



Section 16:2-5 - Devise Or Bequest; Not Defeated By Misnomer

16:2-5. Devise or bequest; not defeated by misnomer
Any devise or bequest to any such corporation shall not be defeated by reason of any misnomer, if the intention of the testator can be ascertained.



Section 16:2-6 - Organization For Business; President

16:2-6. Organization for business; president
The board of trustees of every such corporation shall, as soon as practicable after their election, organize for business by appointing one of their number president, who shall have custody of the deeds and muniments of title of the corporate property.



Section 16:2-7 - Trustees; Accounting; Action By Majority

16:2-7. Trustees; accounting; action by majority
Such board shall keep and report to the church annually, or oftener if required, a full and accurate account of its transactions and the financial condition of the church. All proceedings, acts and orders of the board shall be by a majority vote of all its members.



Section 16:2-8 - Property; Powers Concerning

16:2-8. Property; powers concerning
The board of trustees shall have the care, custody and oversight of the property of such incorporated church, except moneys raised for the support of the pastor or for benevolent objects. It shall not have the power, without express authority from the church itself for so doing, to alienate, sell or encumber such property, close the house of worship to the business or religious meetings of such church, or permit the same to be used for other than such meetings, or to buy, build or otherwise involve the church in expense aside from the ordinary expenditures incurred by the proper care, repair and preservation of its property.



Section 16:2-9 - Trustees; Election; Tenure; Notice Of Meeting

16:2-9. Trustees; election; tenure; notice of meeting
The members of any such incorporated church may, upon the notice prescribed by section 16:2-1 of this title, by the vote required for the election of first trustees by such section, elect trustees for the purposes and at the times provided by section 16:1-9 of this title. The term of office of such trustees may be regulated by by-law or resolution of such church, adopted before their election, but, in the absence of such regulation, such trustees shall hold office for one year from the date of their election and until their successors are chosen.

No election of trustees of any such church, except the first election, shall be deemed invalid by reason of failure to give the aforementioned notice of the meeting for the election of trustees, if the time of such election is regulated by a rule or standing resolution of the church.



Section 16:2-10 - Trustees; Increase In Number

16:2-10. Trustees; increase in number
Whenever any religious society of the Baptist denomination has incorporated trustees under the provisions of article 1 of chapter 1 of this title (s. 16:1-1 et seq.), it may increase the number of such trustees at any election held pursuant to section 16:1-9 of this title, after notice of the intention to elect the additional trustees, given in the manner and for the time prescribed in section 16:1-1 of this title, by electing an additional number of persons, not exceeding fifteen, trustees.



Section 16:2-11 - Law Applicable

16:2-11. Law applicable
The provisions of article 1 of chapter 1 of this title (s. 16:1-1 et seq.) shall be applicable to any Baptist churches which do not avail themselves of the special provisions of this article.



Section 16:2-12 - Incorporation Under This Article

16:2-12. Incorporation under this article
When any Baptist church, the trustees of which are incorporated under article 1 of chapter 1 of this title (s. 16:1-1 et seq.), desires to incorporate under the provisions of this article and complies with the requirements of sections 16:2-1 and 16:2-2 of this title and files the certificate therein provided, such church shall thereupon become a corporation, with all the privileges and liabilities contained in this article. The corporation composed of the trustees of such church shall thereupon be dissolved, and the title to all the real and personal property of the former corporation shall vest in the new one.



Section 16:2-13 - Consolidation

16:2-13. Consolidation
Any Baptist church, incorporated under any law of this state, may resolve to merge and consolidate with any other Baptist church by a two-thirds vote of the members having the right to vote, who are present at a meeting of said church duly called, and held upon the notice required by section 16:2-1 of this title. Such church shall make a certificate of the adoption of the resolution of the members to merge or consolidate and the name of the consolidated corporation over its corporate seal and the signature of the president and secretary or clerk of the meeting, or the president and secretary of its board of trustees, and shall verify it by the affidavit of such officers. The certificate shall then be presented to the incorporated Baptist church with which it is resolved to merge and consolidate and the same shall be submitted to a meeting of the members of the latter church. If two-thirds of the members present and voting at such meeting consent thereto, a certificate thereof shall be made, executed and verified in the same manner as is required of the certificate of merger and consolidation. This certificate shall be attached to the first, and both shall be filed in the office of the clerk of the county where the churches are located. Thereupon said churches shall be consolidated, merged or united, and the church with which such merger, consolidation and union is effected shall be entitled to and invested with all the real and personal property, rights, powers, privileges and franchises belonging to such church so merging, consolidating and uniting, but subject to all its debts and liabilities.



Section 16:2-14 - Change Of Name

16:2-14. Change of name
Any Baptist church in this state, however incorporated, may change its corporate name by a majority vote of its members present at a meeting held in the church building or usual place of meeting, and called upon the same notice as prescribed in section 16:2-1 of this title.



Section 16:2-15 - Certificate Of Change; Recording

16:2-15. Certificate of change; recording
A certificate in writing, setting forth and certifying that notice of such meeting had been given in accordance with section 16:2-14 of this title, the former name of such church, the name to which it has been changed and such other proceedings as may have been had concerning the change of name at such meeting, shall be signed by the chairman or presiding officer of the meeting and by the clerk thereof, and shall be duly verified by the oath or affirmation of the clerk. The certificate shall be recorded in the office of the county clerk of the county in which such church is located, whereupon the church shall be known by the name, title and designation to which the same has been changed, and shall, by that name, be entitled to all the benefits and privileges and be subject to all the limitations and restrictions as it was before such change was made.



Section 16:2-16 - Dissolution

16:2-16. Dissolution
Any Baptist church incorporated under any law of this state may dissolve by a two-thirds vote of the members, entitled to vote, present and voting at a meeting held in its meetinghouse or usual place of assembly for worship, after at least ten days' notice set up at or near such place of meeting. A certificate of the adoption of the resolution of the members to dissolve over the corporate seal of said church and the signature of the presiding officer and clerk or secretary of the meeting, or the president and secretary of the board of trustees, and verified by the officers signing it, shall be filed in the office of the clerk of the county where such church is located. Thereupon such church shall be dissolved, and the trustees shall remain trustees for the purpose of settling the affairs, in the same manner and with the same powers as are conferred by law upon directors of corporations that are dissolved.



Section 16:2-17 - Incorporation; Powers And Privileges

16:2-17. Incorporation; powers and privileges
Any association composed of representatives from Baptist churches may incorporate in the following manner:

At any regular meeting such association shall adopt a name and resolve to be incorporated by such name. The clerk, secretary or person having custody of the minutes of the association shall make a certificate embodying such resolution, duly verify it by oath, and file the same in the office of the secretary of state. Thereupon such association shall be a corporation by the name stated in such certificate, with the same powers and privileges, and subject to the same restrictions, as if incorporated under article 1 of chapter 1 of this title (s. 16:1-1 et seq.).



Section 16:2-18 - Change Of Name; Certificate; Filing

16:2-18. Change of name; certificate; filing
Any association of Baptist churches, incorporated under the laws of this state, may change its corporate name by a majority vote of its members assembled at any regular meeting, specifying by such vote the new name. A certificate of such vote, stating the old and the new names of the association, over the hand of the presiding officer of the association and attested by the clerk, shall be filed in the office of the secretary of state. Thereupon such association shall be known by the new name so adopted, and shall, by such new name, have, hold and retain all its property, and possess and enjoy the same rights and powers and be subject to the same liabilities as if the name had not been changed.



Section 16:2-19 - Disposition Of Property; Reversionary Interests; Liens

16:2-19. Disposition of property; reversionary interests; liens
All the real and personal property belonging to or held in trust for any Baptist church or Baptist religious society or belonging to or held in trust for any Seventh-Day Baptist church or Seventh-Day Baptist religious society that has or shall become extinct shall vest in and become the property of the New Jersey Baptist Missionary Convention, its successors and assigns, in the case of a Baptist church or Baptist religious society, and in the case of a Seventh-Day Baptist church or Seventh-Day Baptist religious society, the property of the Seventh-Day Baptist Missionary Society, its successors and assigns. The title to any Baptist church or religious society held by any Baptist association of this state, or the reversionary interest of any person in the property of such Baptist or Seventh-Day Baptist church or religious society, or any valid lien thereon, shall not be affected by anything contained herein.



Section 16:2-20 - Dissolution Of Church

16:2-20. Dissolution of church
Any Baptist church or religious society or any Seventh-Day Baptist church or religious society in this State, which has ceased, or failed to maintain religious worship, or services, or to use its property for religious worship or services according to the tenets, usages and customs of Baptist churches in this State, or of Seventh-Day Baptist churches which are members of the Seventh-Day Baptist General Conference, as the case may be, for the space of 2 consecutive years immediately prior to the commencement of the action; or whose membership has so diminished in numbers, or in financial strength, as to render it impossible or impracticable to maintain religious worship or services or to protect its property from exposure to waste and dilapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct. The Superior Court in a civil action, proceeding in a summary manner or otherwise, may dissolve any such church or religious society.

Amended by L.1953, c. 16, p. 142, s. 5; L.1963, c. 81, s. 3, eff. June 4, 1963.



Section 16:2-21 - Action For Dissolution; Disposition Of Property

16:2-21. Action for dissolution; disposition of property
Such an action may be brought by any member, trustee or officer of the New Jersey Baptist Missionary Convention or of the Seventh-Day Baptist Missionary Society, as the case may be, or any member of such church or society, when duly authorized by the board of managers of said New Jersey Baptist Missionary Convention, or the board of trustees of the Seventh-Day Baptist Missionary Society, as the case may be. If necessary or proper so to do, for any of the causes mentioned in section 16:2-20 of this Title, the court shall declare such church or society extinct, dissolving the same, and transferring to and vesting in the New Jersey Baptist Missionary Convention, or the Seventh-Day Baptist Missionary Society, as the case may be, any property, and the title and possession thereof, which may belong to such church or society, or which may be held in trust for it.

Amended by L.1953, c. 16, p. 143, s. 6.



Section 16:3-1 - Incorporation; Meeting For

16:3-1. Incorporation; meeting for
Any church of Christ, Scientist, in this state, which is a branch of and organized in accordance with the provisions of the manual of the First Church of Christ, Scientist, in Boston, Massachusetts, hereinafter referred to as the mother church, may incorporate in the following manner:

A meeting of the church shall be called by written notice, signed by six duly enrolled members of full age, setting forth the time and place of the meeting and that the meeting is for the purpose of incorporating the church, selecting a corporate name and electing trustees thereof. The notice shall be publicly read at each regular service of such church, on the two successive Sundays and the Wednesday next preceding the meeting.

At the time and place so appointed, one of the signers of the notice shall call the meeting to order. A chairman, clerk and two inspectors of election shall then be elected. The clerk and the inspectors of election shall be the judges of the qualifications of the voters and shall receive the ballots cast. Only duly enrolled members of said church, in good and regular standing and of full age, shall be entitled to vote or act as officers at the meeting. Nine qualified voters shall constitute a quorum and all questions shall be decided by a majority vote of those present.



Section 16:3-2 - Meeting; Facts To Be Determined; Election Of Trustees; Tenure

16:3-2. Meeting; facts to be determined; election of trustees; tenure
The meeting shall decide whether the church shall become incorporated and if it decides in favor of incorporation, it shall decide further:

a. The corporate title, which shall be "Church of Christ, Scientist" , prefixed by "First" , "Second" , "Third" or other numerical designation, and followed by the name of the place where it shall be located;

b. The date for holding the first annual election of the trustees; and

c. The number of trustees of the church, which shall not be less than three.

The meeting shall elect, by ballot, from the individuals qualified to vote thereat, the number of trustees so decided upon, which shall be divided into three classes to serve for one, two and three years respectively, or until their successors are elected and take office. Each trustee shall be elected by a majority of the votes cast.



Section 16:3-3 - Certificate; Contents; Recording

16:3-3. Certificate; contents; recording
The chairman and clerk of the meeting shall make, sign and acknowledge, before any person authorized to take the acknowledgment and proof of deeds in this state, a certificate in writing, setting forth:

a. That the meeting was called and organized in accordance with section 16:3-1 of this title;

b. The name assumed as the corporate title; and

c. The number and names of the trustees and the term of office of each.

This certificate shall be transmitted by said chairman and secretary to the clerk of the county in which the church is located, whose duty it shall be to file and record the same forthwith, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon said trustees and their successors shall be a corporation by the name stated in the certificate.



Section 16:3-4 - Powers; Sale Of Property Subject To Approval Of Members; By-laws

16:3-4. Powers; sale of property subject to approval of members; by-laws
Every such incorporated board of trustees elected in accordance with the provisions of this chapter shall have power to:

Have perpetual succession by its corporate name;

Sue and be sued;

Adopt and use a common seal and alter the same;

Purchase, lease, acquire, receive, have and hold any lands, tenements, hereditaments, legacies, donations, moneys, goods and chattels in trust for the use of the enrolled members of such church; and to sell, grant, convey, mortgage, lease, assign or otherwise dispose of the same or any part thereof; provided, that no such sale, conveyance, mortgage or lease of any real property, held in trust as aforesaid shall be made unless previously authorized by two-thirds of the votes cast at a regular or special meeting of its enrolled members duly called for that purpose.

Every church of Christ, Scientist, incorporated according to the provisions of this chapter shall have power to make such by-laws as are not inconsistent with the constitution or laws of the United States or of this State, or with the provisions of the manual of said the mother church.

Amended by L.1953, c. 16, p. 144, s. 7, eff. March 19, 1953.



Section 16:3-5 - Trustees; Filling Vacancies; Election

16:3-5. Trustees; filling vacancies; election
The enrolled members of any such church, who are twenty-one years of age, may assemble at a duly called regular or special meeting, and may at such meeting fill any vacancies in the board of trustees or elect new ones, by the same vote required for the election of the first trustees.



Section 16:3-6 - Reincorporation Under This Chapter

16:3-6. Reincorporation under this chapter
Any church of Christ, Scientist, which is a branch of and organized in accordance with the provisions of the manual of the mother church and incorporated under the provisions of any general, special or private act of this state, may incorporate under this chapter upon complying with sections 16:3-1 to 16:3-3 of this title, in the same manner as if it had not previously been incorporated. Where the trustees of the congregation of such church, so seeking to incorporate, are incorporated under article 1 of chapter 1 of this title (s. 16:1-1 et seq.), such congregation shall first decide, by a two-thirds vote of those present at a regular or special meeting duly called for that purpose, that the new corporation, when duly organized under this chapter, shall be entitled to and invested with all the real and personal estate of the old corporation, in like manner and to the same extent as the old corporation, subject to all its debts and liabilities. The certificate of the new corporation shall set forth that such congregational meeting was duly called and a copy of the resolution adopted at the meeting. Thereupon the former corporation shall be dissolved and the new corporation shall be entitled to and invested with all the real and personal estate of the former corporation, in like manner and to the same extent as the former corporation, but subject to all its debts and liabilities.



Section 16:3-7 - Changes; Title; Number Of Trustees

16:3-7. Changes; title; number of trustees
Any such corporation may, at a regular or special meeting of its enrolled members, duly called for the purpose, change its corporate title or the number of its trustees, by a two-thirds vote of those present, who are twenty-one years of age. A certificate shall thereupon be executed by the chairman and clerk of the meeting in the same manner as provided for the execution of the certificate of incorporation and shall be immediately filed and recorded in the office of the clerk of the county where the church is located, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon the change shall take effect.



Section 16:3-8 - Right To Consolidate

16:3-8. Right to consolidate
Any church of Christ, Scientist, in this state, which is a branch of, and which is organized in accordance with the provisions of the manual of the First Church of Christ, Scientist, in Boston, Massachusetts, may unite and consolidate, under the conditions prescribed by said manual, with any other church of Christ, Scientist, in this state, which is such a branch and is so organized. The right to consolidate two such churches into one is conferred without regard to whether the churches to be consolidated are incorporated under this chapter or under any other general or special law of this state, and without regard to whether or not the churches to be consolidated are both incorporated under the same law.



Section 16:3-9 - Consolidation; Agreement

16:3-9. Consolidation; agreement
Such consolidation may be effected in the following manner:

A written agreement, setting forth the corporate title of the new church, the number of trustees of the new church, the date for holding the first annual election of trustees, and fixing the time and place for the first consolidated meeting of the duly enrolled members of such consolidating churches, shall be adopted by a two-thirds vote of the duly enrolled members of each of the churches to be consolidated, who are present at a regular or special meeting of the church, regularly called. This agreement, when adopted, shall be signed by the president or chairman of the board of trustees or directors and shall be attested by the secretary or clerk of each of the churches adopting it.



Section 16:3-10 - Consolidation; Meeting; Election Of Trustees; Tenure

16:3-10. Consolidation; meeting; election of trustees; tenure
At the time and place fixed by the agreement for holding the first consolidated meeting of the churches that have entered into the agreement, the members of both churches shall meet. The meeting may be called to order by any member of either church. Only duly enrolled members, in good and regular standing, shall be entitled to vote or act as officers. Sixteen qualified voters shall constitute a quorum and all questions shall be decided by a majority vote of those present. A chairman and clerk and two inspectors of election shall be elected from the qualified voters present. The clerk of the meeting and the inspectors of election shall be the judges of the qualifications of the voters and shall receive the ballots cast.

The meeting shall elect, by ballot, from the persons qualified to vote thereat, the number of trustees provided for by the agreement of consolidation, which shall be divided into three classes to serve for one, two and three years respectively, or until their successors are elected and take office. Each trustee shall be elected by a majority of the votes cast.



Section 16:3-11 - Certificate; Contents; Filing And Recording; Consolidation Effected On; Property

16:3-11. Certificate; contents; filing and recording; consolidation effected on; property
The chairman and clerk of such meeting shall make, sign and acknowledge before any person authorized to take the acknowledgment and proof of deeds in this state a certificate in writing setting forth:

a. The adoption of the agreement of consolidation;

b. The name assumed as the corporate title; and

c. The number and names of the trustees and the term of office of each.

This certificate shall be transmitted to the clerk of the county in which such church is located, who shall file and record the same forthwith, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon said trustees and their successors shall be a corporation under this chapter by the title stated in such certificate, in which new corporation the churches uniting shall be consolidated and which new corporation shall be entitled to and invested with all the real and personal property of both the churches consolidated therein, in like manner and to the same extent as such churches so consolidating, subject to all their debts and liabilities.



Section 16:4-1 - Incorporation

16:4-1. Incorporation
Any church or congregation now or hereafter established by a branch of any society or confraternity of clergymen in this state may incorporate in the following manner:

The pastor of such church or congregation for the time being, and four of the clergymen resident in the house or parsonage connected with the church or congregation, and members of the society or confraternity by which the church or congregation has been established, who shall be elected by a majority of the clergymen resident as aforesaid, may sign a certificate setting forth the name by which they and their successors shall be known as a corporation, and transmit such certificate to the clerk of the county in which such church or congregation is located, who shall forthwith file and record the same, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon such church or congregation shall be a corporation by the name or title so taken, certified and recorded.



Section 16:4-2 - Trustees; Powers

16:4-2. Trustees; powers
The persons so signing such certificate shall be the trustees of the corporation, and they and their successors shall by such name of incorporation have all the powers enumerated in section 16:1-4 of this title.



Section 16:4-3 - Trustees; Succession; Filling Vacancies

16:4-3. Trustees; succession; filling vacancies
The successor in office for the time being of such pastor shall, by virtue of his office, be the trustee of such church or congregation in place of his predecessor. The office of any of the trustees shall become vacant by his removal out of the limits of the church or congregation, and whenever the office of any trustee, except the pastor, shall become vacant for any reason whatsoever, his successor shall be chosen in the manner herein provided for the selection of the original members of the board of trustees.



Section 16:4-4 - President; Powers And Duties

16:4-4. President; powers and duties
The corporation may elect annually, or oftener if necessary or expedient, one of its own members to be president, who shall keep the minutes and enter the orders and proceedings of the corporation in a book to be kept for that purpose. He shall have the custody of the common seal, and the papers, documents, deeds, writings and books of or relating to the corporation, and may convene the corporation as occasion may require.



Section 16:4-5 - Corporate Action By Majority Vote Of Members

16:4-5. Corporate action by majority vote of members
The proceedings, orders and acts of a majority of all the members of the corporation, but not of a less number, shall be valid and effectual.



Section 16:4-6 - Revival Of Corporation Dissolved For Failure To Continue Succession Of Trustees

16:4-6. Revival of corporation dissolved for failure to continue succession of trustees
If any corporation created under or by virtue of the provisions of this chapter shall be dissolved by failure to continue the succession of the trustees thereof, it may be revived and the church or congregation incorporated under this chapter, in the mode herein prescribed, at any time within six years from the date of the dissolution, and thereupon all the property, real and personal, belonging to the dissolved corporation at the time of its dissolution, shall vest in such new corporation.



Section 16:5-1 - Incorporation

16:5-1. Incorporation
Any Lutheran Church Congregation may, at the option of a majority of the adult members thereof, incorporate under the provisions of this chapter as amended and supplemented.

Amended by L.1957, c. 82, p. 154, s. 1; L.1962, c. 53, p. 238, s. 1.



Section 16:5-2 - Incorporation Validated

16:5-2. Incorporation validated
L.1884, c. 178, s. 1, p. 263 (C.S. p. 4352, s. 118), being section one of an act entitled "An act to confirm the incorporation and proceedings of Evangelical Lutheran churches in the state of New Jersey," approved April twenty-fifth, one thousand eight hundred and eighty-four, saved from repeal. [Evangelical Lutheran congregations organized under act of 1846 were declared to be bodies corporate, and certain of their acts were validated by this act.]



Section 16:5-3 - Certain Provisions Of Title Extended To Lutheran Church Congregations

16:5-3. Certain provisions of title extended to Lutheran Church Congregations
The provisions of article 1 of chapter 1 of this Title relating to the incorporation, and the rights, privileges and duties of religious societies and congregations, shall be applicable to all Lutheran Church Congregations except as otherwise provided in this chapter, and in the event of any inconsistency between the provisions of article 1 of chapter 1 of this Title and this chapter of this Title, the provisions of this chapter, as amended and supplemented, shall govern. Each incorporated Lutheran Church Congregation shall be subject to the laws and discipline of the synod and church with which it is affiliated.

Amended by L.1957, c. 82, p. 155, s. 2; L.1962, c. 53, s. 2.



Section 16:5-4 - Lutheran Synod Or District; Formation

16:5-4. Lutheran Synod or District; formation
Any general organization for this State formed by ordained ministers and congregations of the Lutheran Church, at a convention, conference or meeting, held within or without this State, attended by said ordained ministers and accredited delegates or representatives of such congregations, and in which organization all the congregations of that denomination, holding and confessing the doctrine of the Unaltered Augsburg Confession, are, or are entitled to be, represented at such convention, conference or meeting, may, by resolution, form a Lutheran Synod or District and any such synod or district may be incorporated in the manner provided in this act.

L.1950, c. 84, p. 146, s. 1. Amended by L.1962, c. 53, s. 3; L.1972, c. 138, s. 2, eff. Aug. 30, 1972.



Section 16:5-5 - Board Of Trustees

16:5-5. Board of trustees
The said ordained ministers and delegates or representatives of the said congregations at such convention, conference or meeting shall elect a board of trustees to consist of not less than ten nor more than twenty-nine trustees.

L.1950,c.84,s.2; amended 1991,c.69,s.1.



Section 16:5-6 - Certificate; Filing; Fee

16:5-6. Certificate; filing; fee
The trustees so elected, or the presiding officer and secretary, or acting secretary, of such convention, conference or meeting, on behalf of said trustees, shall make a certificate, as hereinafter provided, under their hands and seals, and file it in the office of the Secretary of State. The fee for the filing of any such certificate shall be as provided in section 22A:4-1 of the New Jersey Statutes.

L.1950, c. 84, p. 147, s. 3. Amended by L.1953, c. 16, p. 144, s. 8, eff. March 19, 1953.



Section 16:5-7 - Contents Of Certificate

16:5-7. Contents of certificate
Any such certificate shall set forth:

(a) The name or title or such corporation, which shall include the word "Lutheran" as part thereof and may include the name "Lutheran Synod of New Jersey" or any other name, and may include other words or initials to identify such corporation;

(b) The names and addresses of the trustees constituting the first board of trustees of the corporation;

(c) The object of the corporation;

(d) The location of the corporation's principal office or of its customary activities and, if so desired, the place of its annual convention, conference or meeting;

(e) Such other provisions as may be determined upon at the said convention, conference or meeting as may be proper to carry out the object of the corporation and which are not inconsistent with the general laws of this State relating to religious corporations nor with the doctrines held and confessed by the said Lutheran churches.

L.1950, c. 84, p. 147, s. 4. Amended by L.1962, c. 53, s. 4; L.1972, c. 138, s. 3, eff. Aug. 30, 1972.



Section 16:5-8 - Written Certificate Required; Acknowledgment

16:5-8. Written certificate required; acknowledgment
The said certificate shall be in writing and shall be duly acknowledged by the said trustees or the said officers in the same manner as deeds to convey title to real property are required to be acknowledged to be recorded.

L.1950, c. 84, p. 147, s. 5.



Section 16:5-9 - Constitution

16:5-9. Constitution
Any such corporation shall adopt a constitution defining its doctrinal basis and setting forth the qualifications and voting powers of its members and its affiliations and relationship to constituent congregations and other bodies and providing for the management of its corporate affairs and the distribution of its functions and powers to sessions, conferences, boards, committees and officers.

L.1950, c. 84, p. 148, s. 6.



Section 16:5-10 - By-laws

16:5-10. By-laws
Any such corporation may also adopt by-laws for the regulation of its corporate affairs, including the meetings of the members, officers, committees, sessions and conferences and such other matters as shall be deemed proper.

L.1950, c. 84, p. 148, s. 7.



Section 16:5-11 - Officers And Committees

16:5-11. Officers and committees
Any such constitution may provide for the holding ex officio of certain offices and positions and for an executive and other committees of the board of trustees. Any such constitution may also provide for acting officers, the filling of vacancies and succession in the membership of the board of trustees and in the offices of the corporation.

L.1950, c. 84, p. 148, s. 8.



Section 16:5-12 - Powers Of Corporation

16:5-12. Powers of corporation
Every such corporation shall have the general powers conferred by law upon incorporated religious societies and, in addition, shall have the following powers:

(a) To establish, erect, maintain and manage churches, colleges, seminaries, and all other religious, educational and eleemosynary institutions and agencies;

(b) To acquire by deed, gift, purchase, bequest, devise, merger, consolidation, combination, reversion, or by judicial order or judgment, or otherwise, real or personal property, in fee, trust, or otherwise, and to hold, grant, sell, convey, lease, mortgage, invest, improve or dispose of the same for the uses and purposes of the corporation;

(c) To sue and be sued and to be impleaded in any court;

(d) To adopt and use a common seal;

(e) To have perpetual succession as such corporation;

(f) To have all other powers necessary and proper to the carrying out of the above enumerated powers, and the purposes of such corporation and its institutions.

(g) To combine, consolidate or merge with any incorporated conference of ministers and congregations of similar doctrine and confession in the same manner as in the case of combinations, consolidations or mergers of corporations organized for purposes other than for pecuniary profit.

L.1950, c. 84, p. 148, s. 9. Amended by L.1962, c. 53, s. 5.



Section 16:5-13 - Strife And Division In Congregation; Settlement; Title And Disposition Of Property

16:5-13. Strife and division in congregation; settlement; title and disposition of property
Any such corporation, by its constitution or other agreement with its constituent and affiliated congregations, may provide for the settlement and determination of strife and division in any congregation which is a member of or is affiliated with said corporation, and in case of any such strife and division, such settlement and determination shall provide for a continuation in possession and title of all the property of the congregation represented by that part of the congregation's membership which continues in unity with the said synod or district and its faith, whether such part of the said membership constitutes a majority or a minority of its total membership. In similar manner, the said corporation may provide for the acquisition by the corporation of all of the real and personal property of any constituent or affiliated congregation which shall be dissolved by voluntary or involuntary action or which shall become inactive or extinct. In the event of any such acquisition, the Lutheran Synod or District incorporated under this act may manage, use, sell, convey, mortgage or otherwise dispose of all such real and personal property so acquired for the uses and purposes of the said corporation. Any sale, conveyance or other disposition of any such property so acquired shall be sufficient and as effectual as if made by the former congregation or its proper trustees, officers, agents or legal representatives, and shall vest in the grantee, vendee, purchaser, or person acquiring an interest therein, all the right, title and interest in and to such property theretofore vested in the said congregation, or in its trustees, officers, agents or legal representatives.

L.1950, c. 84, p. 149, s. 10. Amended by L.1962, c. 53, s. 6; L.1972, c. 138, s. 4, eff. Aug. 30, 1972.



Section 16:5-15 - Manner Of Incorporation Of Lutheran Church Congregation; Organizational Meeting; Notice

16:5-15. Manner of incorporation of Lutheran Church Congregation; organizational meeting; notice
The incorporation of a Lutheran Church Congregation shall be secured in the following manner:

An organization meeting or a special meeting of the members of the congregation, or of the intended charter members of the congregation, shall be called either by the council of the congregation or by 5 or more of the said intended charter members. Notice of any such meeting shall be given at least 10 days previous to the date of the meeting by posting such notice in a conspicuous place on or near to the premises where the congregation customarily conducts its public worship or, instead of such posting, notice may be given by ordinary mail addressed to each confirmed member of the congregation in good standing, at least 10 days before the date of the meeting, or to each of the intended charter members of the congregation, as the case may be. If the congregation shall have by-laws or other rules and regulations pertaining to the giving of notice of an organization or special meeting of the congregation, such by-laws, rules and regulations shall be complied with. The said notice shall state that the purpose, or one of the purposes, of the meeting is to decide whether the congregation shall be incorporated.

L.1957, c. 82, p. 155, s. 3. Amended by L.1962, c. 53, s. 8.



Section 16:5-16 - Resolution Of Incorporation; Number Of Trustees; Election; Terms

16:5-16. Resolution of incorporation; number of trustees; election; terms
If at such meeting a majority of the adult confirmed members in good standing, or of the intended charter members, shall decide by resolution to incorporate the congregation, they shall then by resolution determine the number of trustees to be elected, which number shall be not less than 5 nor more than 24. Thereupon, the meeting shall proceed to the election of such trustees. The trustees first chosen shall serve for terms to be fixed but not to exceed 3 years and, thereafter, the terms of the trustees shall be fixed by the by-laws of the incorporated congregation to be adopted as hereinafter provided.

L.1957, c. 82, p. 155, s. 4.



Section 16:5-17 - Trustees; Terms; Vacancies

16:5-17. Trustees; terms; vacancies
The terms of the trustees' offices may be so arranged as to provide that not more than 1/3 of the trustees shall be elected in any 1 year but no such term shall be for more than 3 years. It may be provided that vacancies caused by other than expiration of term shall be filled for unexpired terms.

L.1957, c. 82, p. 156, s. 5.



Section 16:5-18 - Corporate Name; Determination; Resolution; Required Vote

16:5-18. Corporate name; determination; resolution; required vote
The corporate name of the congregation shall be determined by resolution adopted by a majority vote of the said members of the congregation or of the intended charter members present and voting.

L.1957, c. 82, p. 156, s. 6.



Section 16:5-19 - Certificate Of Incorporation; Contents; Acknowledgment

16:5-19. Certificate of incorporation; contents; acknowledgment
If it shall be so decided to incorporate the congregation, a certificate of incorporation shall be made, signed and sealed by the trustees or by such officers as shall be designated by the said board of trustees, which certificate shall recite the calling of the meeting, the giving of the notice thereof and an abstract of the proceedings of the meeting sufficient to show that a majority or said members of the congregation, or of the intended charter members, voted in favor of the incorporation of the congregation, and shall further certify the number of trustees chosen and the names and addresses of the trustees first chosen. The said certificate shall also set forth the corporate name of the corporation as determined at the meeting. The said certificate shall be acknowledged by each trustee or other officer in the same manner as is required by law for the acknowledgment of deeds of real property, and a certificate of the acknowledgment shall be endorsed in writing on the said certificate of incorporation by the official taking the same.

L.1957, c. 82, p. 156, s. 7.



Section 16:5-20 - Certificate; Filing; Recording; Effect

16:5-20. Certificate; filing; recording; effect
The certificate so acknowledged shall be filed and recorded in the office of the Secretary of State and a certified copy thereof shall be filed and recorded in the office of the clerk of the county in which the congregation's usual place of meeting for public worship is located. The Secretary of State and the county clerk shall be entitled to the fees provided in Title 22A of the New Jersey Statutes. Upon such filing and recording, the congregation shall be a corporation by the corporate name set forth in such certificate.

L.1957, c. 82, p. 157, s. 8.



Section 16:5-21 - Members; Voting Rights

16:5-21. Members; voting rights
Every member of the congregation in good standing shall be a member of the corporation but only those members who are authorized to vote by the by-laws of the corporation shall be entitled to vote.

L.1957, c. 82, p. 157, s. 9.



Section 16:5-22 - Powers

16:5-22. Powers
The corporation shall have all the powers enumerated in section 16:1-4 of the Revised Statutes, except that no sale or conveyance of any real property owned by the corporation or mortgage upon any property of the corporation or purchase of real property by the corporation shall be made unless previously authorized by a majority of the votes cast at a duly called annual or other meeting of the members of the corporation or by such vote in excess of a majority of the votes cast as may be provided by the by-laws of the corporation.

L.1957, c. 82, p. 157, s. 10.



Section 16:5-23 - Meetings; By-laws

16:5-23. Meetings; by-laws
There shall be an annual meeting of the members of the corporation and such other meetings as shall be prescribed by the by-laws to be adopted for the management of the corporation, and the said by-laws may provide for the manner and method of executing deeds, bonds, mortgages, notes, contracts and all instruments of a legal nature by designated officers of the corporation whenever the corporation or the board of trustees authorizes the execution of any such contract or other legal instrument. The corporation may limit or restrict, or otherwise regulate the powers of the board of trustees.

L.1957, c. 82, p. 157, s. 11.



Section 16:5-24 - Affiliation With Constituent Synod Or District; Acceptance Of Act By Previously Incorporated Churches; Certificate

16:5-24. Affiliation with constituent synod or district; acceptance of act by previously incorporated churches; certificate
Every such incorporated congregation may affiliate itself with a constituent synod or district of the Lutheran Church or its successor but, after any such affiliation, may not withdraw therefrom except as provided in the constitution and by-laws of the synod or district or the laws of the church. Any Lutheran Church which has heretofore been incorporated under any law of this State, by a majority vote of its members at a regular, annual or at a special meeting to be called for the purpose, may accept the provisions of this act and thereby and thereafter become subject to the provisions of this act. Any such acceptance shall be evidenced by the filing of a certificate in the office of the Secretary of State, which shall substantially set forth the proceedings of the meeting of acceptance. Any such certificate shall be filed and acknowledged in manner similar to that required by this act for the execution, filing and recording of a certificate of incorporation, as provided in this act. The Secretary of State and the county clerk shall be entitled to the same fees as in the case of the filing and recording of certificates of incorporation under this act.

L.1957, c. 82, p. 158, s. 12. Amended by L.1962, c. 53, s. 9.



Section 16:5-25 - Merger; Consent; Certificate

16:5-25. Merger; consent; certificate
Any incorporated Lutheran Church or congregation may merge, with the consent of the synod with which it is affiliated, with any other incorporated Lutheran Church or congregation with the consent of 2/3 of the members of each such church or congregation. All such consents shall be evidenced by votes cast at regular or special meetings called for the purpose and 2/3 of the members present and voting upon the proposition shall be deemed to be the 2/3 required by this section. A certificate evidencing the merger and substantially setting forth the proceedings of such meeting shall be executed by the trustees or designated officers of each of the churches or congregations so merging and shall be filed in the office of the Secretary of State. All such certificates shall be executed, acknowledged, filed and recorded in the same manner as is required for the execution, filing and recording of certificates of incorporation under this act.

L.1957, c. 82, p. 158, s. 13. Amended by L.1962, c. 53, s. 10.



Section 16:5-26 - Disbanding Or Ceasing To Function; Passage Of Title To Synod Or District

16:5-26. Disbanding or ceasing to function; passage of title to synod or district
In the event that any incorporated Lutheran Church or congregation disbands, or ceases to function or to conduct public worship or fails to elect a board of trustees for more than 2 years after such election should have been held pursuant to this act or to the by-laws of the corporation and the property of such church or congregation is not properly maintained, the title to all such property shall pass to and be vested in the synod or district or its successor with which the said church or congregation is affiliated at the time of such default, nonuser or abandonment, and thereupon the said synod or district shall have the unrestricted right to use or dispose of such property.

L.1957, c. 82, p. 159, s. 14. Amended by L.1962, c. 53, s. 11.



Section 16:5-27 - Combinations, Consolidations Or Mergers

16:5-27. Combinations, consolidations or mergers
Any 2 or more organizations incorporated under the provisions of this chapter as amended and supplemented may combine, consolidate or merge in the same manner as in the case of combinations, consolidations or mergers of corporations organized for purposes other than for pecuniary profit. Any organization incorporated under the provisions of this chapter as amended and supplemented may combine, consolidate or merge with any organization having a similar purpose and incorporated under the laws of any other State if the said other incorporated organization is authorized so to do by the laws of the State of its incorporation.

L.1962, c. 53, s. 12.



Section 16:6-1 - Extinct Free Methodist Churches Or Societies; Disposition Of Property

16:6-1. Extinct Free Methodist churches or societies; disposition of property
All real and personal property belonging to or held in trust for any Free Methodist church or society which now is or may hereafter come under the supervision of the "Trustees of the New York Conference of the Free Methodist Church" , that has or shall become extinct, shall vest in and become the property of the "Trustees of the New York Conference of the Free Methodist Church" , its successors and assigns. This section shall not affect the reversion or interest of any person in any such property.



Section 16:6-2 - Extinct Church Or Society Defined

16:6-2. Extinct church or society defined
A church or religious society shall be regarded as extinct when its membership is so reduced that it has not sufficient members to fill its offices, and has ceased to hold its regular meetings, and to keep its relation with any church having regular connection with such annual conference for a period of three consecutive years.



Section 16:6-3 - Conference; Powers With Relation To Extinct Churches Or Religious Societies

16:6-3. Conference; powers with relation to extinct churches or religious societies
The "Trustees of the New York Conference of the Free Methodist Church" may, in pursuance of a resolution by it:

a. Sell the property of any such extinct church or religious society and convey the same to the purchaser by deed in its corporate name;

b. Convert any and all securities of any such extinct church or religious society into cash; and

c. Receipt for cancellation mortgages and other evidences of indebtedness belonging to and standing open of record in the name of the extinct church or religious society.



Section 16:7-1 - Division Of Property On Division Or Separation In Unincorporated Society Of Friends

16:7-1. Division of property on division or separation in unincorporated Society of Friends
Rev.1877, p. 967, s.s. 60 to 64 (C.S. p. 4337, s.s. 63 to 67), entitled "An act relative to the property of the unincorporated Society of Friends in this state," passed February eleventh, one thousand eight hundred and thirty-six, saved from repeal. [This act provided for the division of real and personal property on division or separation in the unincorporated Society of Friends.]



Section 16:7-2 - Title To Property; Appointment Of Trustee

16:7-2. Title to property; appointment of trustee
The members of any Monthly Meeting of the Religious Society of Friends, commonly known as Quakers, may, from time to time, at any of their business meetings, appoint one or more trustees to take and hold title to real property placed in trust by deed or indenture for the use and benefit of such meeting, provided that the sole or surviving trustee named in such deed or indenture, or in a subsequent deed or indenture, being the most recent in a series, has died without conveying such real property to another trustee or trustees.

L.1971, c. 296, s. 1, eff. Aug. 27, 1971.



Section 16:7-3 - Trustee's Title

16:7-3. Trustee's title
Such trustee or trustees shall hold title to such real property subject to all of the provisions contained in the trust instrument under which the original trustee or trustees was or were bound, including the duty to convey such real property to such person or persons which the members at any of their business meetings may designate.

L.1971, c. 296, s. 2, eff. Aug. 27, 1971.



Section 16:7-4 - Death Of Trustee; Appointment Of Successor

16:7-4. Death of trustee; appointment of successor
If all of the trustees appointed pursuant to this act have died, the members may, from time to time, at any of their business meetings, appoint one or more trustees to succeed them.

L.1971, c. 296, s. 3, eff. Aug. 27, 1971.



Section 16:7-5 - Certified Copy Of Minutes Of Meeting; Recording

16:7-5. Certified copy of minutes of meeting; recording
Any action taken by the members at a business meeting shall be duly recorded in the minutes thereof, and a copy of the minutes, certified as a true copy thereof by the secretary of such meeting, shall be filed for recording with the clerk of the county in which such real property is located, who shall record such certified copy in books reserved for the recording of deeds.

L.1971, c. 296, s. 4, eff. Aug. 27, 1971.



Section 16:7-6 - Contents Of Minutes

16:7-6. Contents of minutes
The minutes shall include a detailed description of the real property in question, a list of the names of the trustees to be succeeded and the fact of the death of each such trustee.

L.1971, c. 296, s. 5, eff. Aug. 27, 1971.



Section 16:8-1 - Certain Provisions Of Title Extended To German Reformed Churches

16:8-1. Certain provisions of title extended to German Reformed churches
The provisions of this title relating to the incorporation, the rights, privileges and duties of the Reformed, formerly the Reformed Dutch, churches shall be applicable to all German Reformed churches whose minister, elders and deacons, according to the constitution, usages and customs of such churches, have the management of the temporalities of such churches in like manner as the minister, elders and deacons of said Reformed churches.



Section 16:10A-1 - The United Methodist Church; Power To Assume And Use Name; Existing Rights, Powers, Etc., Not Affected

16:10A-1. The United Methodist Church; power to assume and use name; existing rights, powers, etc., not affected
Notwithstanding any other general, special or local law, all religious corporations or churches heretofore authorized to use, or known by, the names "The Methodist Church," "The Evangelical United Brethren Church," "Methodist Episcopal Church," "Methodist Protestant Church," or "Methodist Episcopal Church South," and all societies, conferences, boards, associations or other organizations directly connected therewith, are hereby authorized and empowered to assume and use the name "The United Methodist Church."

Nothing contained herein shall be deemed to limit, change, affect or alter any other existing right, power, property, obligation, liability or duty of any such religious corporation or church.

L.1968, c. 231, s. 1, eff. July 31, 1968.



Section 16:10A-2 - Incorporation Of Local Churches; Resolution; Meeting; Notice; Name; Trustees

16:10A-2. Incorporation of local churches; resolution; meeting; notice; name; trustees
When so authorized and directed by the charge conference of any unincorporated local church duly organized in accordance with the Discipline of The United Methodist Church, the board of trustees may incorporate, or if incorporated may reincorporate, such church in the following manner:

a. Pursuant to a resolution adopted by such board of trustees, a meeting of the membership of such church shall be called by notice in writing signed by the president or secretary of such board. Such notice shall state that at a specified date, time and place a meeting will be held for the purpose of incorporating or reincorporating such church, selecting a name therefor and electing trustees thereof. Such notice shall be posted conspicuously at the main entrance of the usual place of worship at least 10 days prior to the date of such meeting, and shall be read at each of the two morning services of worship, at least 1 week apart, preceding the date of such meeting.

b. At such meeting the district superintendent, or by his written designation the pastor, shall preside, and a secretary shall be elected to record the proceedings.

c. If at such meeting the members present and voting shall determine by resolution to incorporate or reincorporate such church, they shall similarly determine the name of the incorporated church and the number of its trustees which shall be three, six or nine. Such member shall elect the number of trustees, decided upon, which trustees shall be not less than 18 years of age, and 2/3 of whom shall be full members of The United Methodist Church. One-third of such trustees shall be elected to hold office until the end of the annual conference year in which elected, 1/3 until the end of the next succeeding annual conference year, and 1/3 until the end of the second succeeding annual conference year.

L.1968, c. 235, s. 1, eff. July 31, 1968. Amended by L.1973, c. 269, s. 1, eff. Nov. 29, 1973.



Section 16:10A-3 - Certificate Of Incorporation; Form And Content

16:10A-3. Certificate of incorporation; form and content
Whenever a local church of The United Methodist Church shall have resolved to incorporate or reincorporate at a meeting held for such purpose, as provided by section 1 of this act, the duly elected trustees or appropriate officers elected by such trustees shall execute and acknowledge, before any person authorized to take acknowledgment of deeds, a certificate of incorporation setting forth:

a. The place and date of such meeting;

b. The name of the incorporated church and the municipality and county in which it is located;

c. The names and respective periods of office of the trustees elected;

d. A statement that the members of the corporation shall be the members of the charge conference of such church as constituted in accordance with the Discipline of The United Methodist Church;

e. A statement that the corporation shall support the doctrine, and it, and all its property, both real and personal shall be subject to the laws, usages, and ministerial appointments of The United Methodist Church as are now or shall be from time to time established, made, and declared by the lawful authority of The United Methodist Church; and

f. The approval of the district superintendent of that district of the annual conference in which such local church is located.

Upon the filing of such certificate in the office of the clerk of the county in which such local church is located and in the office of the Secretary of State, such local church shall be a corporation by the name stated in such certificate, and the persons therein stated to be the elected trustees of such incorporated local church shall be authorized to serve for the terms for which they were elected and until their successors have been duly elected and qualified.

L.1968, c. 235, s. 2, eff. July 31, 1968. Amended by L.1973, c. 269, s. 2, eff. Nov. 29, 1973.



Section 16:10A-4 - Incorporation Of Society, Conference, Board, Association Or Other Organization Connected With Church

16:10A-4. Incorporation of society, conference, board, association or other organization connected with church
Any society, conference, board, association or other organization connected with The United Methodist Church may incorporate, or if incorporated may reincorporate, in the following manner:

a. At least 10 days notice shall be given to the members stating that at a specified date, time and place a meeting will be held for the purpose of incorporating or reincorporating such organization, selecting a name therefor and electing trustees thereof to serve as directors of the corporation. Such notice shall be in writing and signed by at least 6 of such members.

b. If at such meeting the members present and voting shall determine by resolution to incorporate or reincorporate such organization, they shall similarly determine the name of the corporation, and the number and terms of office of the trustees. Such members shall elect the number of trustees so determined, and shall provide for the time and place of the annual corporate meeting at which the annual election of trustees will be held.

c. The duly elected trustees of such organization shall execute and acknowledge, before any person authorized to take acknowledgment of deeds, a certificate of incorporation setting forth the name of the corporation, the names of the trustees and their terms of office, and such other provisions as adopted by vote of the members at such meeting to govern the business of the corporation. Upon the filing of such certificate in the office of the Secretary of State such organization shall be a corporation by the name stated in such certificate.

L.1968, c. 235, s. 3, eff. July 31, 1968.



Section 16:10A-5 - Alteration Or Amendment Of Certificate Of Incorporation

16:10A-5. Alteration or amendment of certificate of incorporation
Any local church of, or any other organization connected with, The United Methodist Church now or hereafter incorporated may alter or amend its certificate of incorporation in the same manner as provided by this act for the incorporation of a local church or of such other organization; provided, however, that the notice of meeting shall state the alterations or amendments to be considered; and provided further, that no alteration or amendment shall be inconsistent with the provisions of this act or the discipline of The United Methodist Church. Any such alteration or amendment shall become operative when an amended certificate of incorporation has been signed by the president or vice-president and secretary and acknowledged as in the case of deeds to real estate, and filed as provided by this act for an original certificate of incorporation.

L.1968, c. 235, s. 4, eff. July 31, 1968. Amended by L.1973, c. 269, s. 3, eff. Nov. 29, 1973.



Section 16:10A-6 - By-laws

16:10A-6. By-laws
The by-laws of any local church of, or of any other organization connected with, The United Methodist Church shall include the Discipline of The United Methodist Church as from time to time enacted, authorized, and declared by its general conference, and no other by-law shall be adopted inconsistent with the provisions of such Discipline.

L.1968, c. 235, s. 5, eff. July 31, 1968.



Section 16:10A-7 - Powers

16:10A-7. Powers
An incorporated local church of, or other incorporated organization connected with, The United Methodist Church shall have such powers as may be granted to and provided for a religious corporation under the laws of this State.

L.1968, c. 235, s. 6, eff. July 31, 1968.



Section 16:10A-8 - Board Of Trustees; Membership; Election; Term; Vacancy

16:10A-8. Board of trustees; membership; election; term; vacancy
The board of trustees of any local church of The United Methodist Church shall consist of three, six or nine members, as may be provided by the certificate of incorporation, each of whom shall be not less than 18 years of age, and at least 2/3 of whom shall be full members of The United Methodist Church. The members of the board of trustees shall be divided into three classes, each class having an equal number of members, and the terms of office of one class shall expire at the end of each annual conference year.

An election of trustees of a local church of The United Methodist Church shall be held annually at a meeting of the charge conference. Trustees shall be elected by the charge conference unless the charge conference shall have previously ordered that election shall be by the membership of the church. At least 10 days' notice of the time and place of meeting for election of trustees shall be given to the members of the church in writing or from the pulpit or in the weekly bulletin. Such notice shall be given by the pastor or the charge conference or the district superintendent, and shall state the names of those trustees whose successors are to be elected.

Trustees shall be elected to succeed those whose terms expire at the end of the annual conference year in which such meeting is held, and to fill a vacancy or vacancies in any other class which has occurred since the last annual election; provided, however, that a trustee may be elected to succeed himself. The persons elected shall take office at the beginning of the ensuing annual conference year, to serve for a term of 3 years or until their successors have been duly elected and qualified; but any trustee elected to fill a vacancy shall serve only for the term of such vacancy.

Any vacancy in the board of trustees of a local church of The United Methodist Church may be filled until the next annual election by the charge conference of such church at any regular or special meeting.

L.1968, c. 235, s. 7, eff. July 31, 1968. Amended by L.1973, c. 269, s. 4, eff. Nov. 29, 1973.



Section 16:10A-9 - Powers And Duties Of Trustees

16:10A-9. Powers and duties of trustees
The trustees of an incorporated local church of The United Methodist Church shall be the directors of the corporation, and shall have the custody and control of all the temporalities and property belonging to the corporation, and shall administer the same in accordance with the Discipline, rules and usages of The United Methodist Church and with the provisions of law relating thereto. The trustees shall be responsible to the charge conference of such church, and shall annually report in writing to the charge conference upon those items required by the Discipline of The United Methodist Church. The trustees shall not prevent or interfere with the pastor or other duly authorized ministers of The United Methodist Church in the use of the property of such church for religious services or other proper meetings recognized by the Discipline and usage of The United Methodist Church.

L.1968, c. 235, s. 8, eff. July 31, 1968.



Section 16:10A-10 - Merger Of Two Or More Local Churches

16:10A-10. Merger of two or more local churches
Any 2 or more local churches of The United Methodist Church in this State may resolve to merge and become a single church in accordance with a plan of merger proposed by the charge conference of each of the merging churches. The terms and conditions of such plan shall be stated in a resolution of each such charge conference adopted by a majority vote of the members having a right to vote who are present at a meeting of said members. Such resolution, which shall include the name under which such merger shall take place, shall be submitted to a meeting of the members of each merging church, called by the pastor or the charge conference or the district superintendent, provided that not less than 10 days notice of each meeting and its main purpose shall be given to the members of each church in writing or from the pulpit or in the weekly bulletin.

If a majority of the members of each church having the right to vote, who are present and vote at such meetings, consent thereto, a certificate thereof shall be made, executed and verified by the chairman and secretary of each such meeting, and approved by the district superintendent or superintendents. The certificates as so executed, verified and approved on behalf of each of the merging churches shall be filed in the office of the clerk of the county or counties where such churches are located and in the office of the Secretary of State. Thereupon such churches shall be merged, and the merged church shall, by the name so adopted, be entitled to and invested with all the real and personal property, rights, powers, privileges and franchises belonging to each church so merging, subject to all its debts, obligations and liabilities.

Title to the church property of the merging churches shall be held in the trustees of the merged church elected in accordance with the provisions of this act.

L.1968, c. 235, s. 9, eff. July 31, 1968.



Section 16:10A-11 - Real Property Of Local Church; Sale, Transfer Or Mortgage; Procedure And Conditions

16:10A-11. Real property of local church; sale, transfer or mortgage; procedure and conditions
Any real property owned by a local church of The United Methodist Church, or in which such local church has an interest, shall be held, used, kept and maintained by such local church subject to the Discipline and usage of The United Methodist Church as from time to time authorized and declared by the general conference and by the annual conference within whose bounds such property is located.

Any such real property may be sold, transferred or mortgaged by such local church only in accordance with the following procedure and conditions:

a. Notice of the proposed action, and the date, time and place of a meeting at which it is to be considered, shall be given to the members of such church in writing or from the pulpit or in the weekly bulletin at least 10 days prior to such meeting. Such notice shall be given by the pastor, the charge conference or the district superintendent.

b. A resolution authorizing the proposed action shall be presented to the charge conference of such church. If adopted, such resolution shall be presented for adoption by the members of such church; provided, however, that a vote by the members of the church shall not be required for the sale of property which was conveyed to such church for sale and use of the proceeds for a specific purpose.

c. Such resolution shall authorize and direct the board of trustees of such church to take all necessary steps to carry out the action authorized, and to cause to be executed any written instruments required therefor.

d. The board of trustees, at any regular or special meeting, shall take the action so directed and authorized, and adopt such resolutions as may be necessary or required by law.

e. Written consent to the proposed action by the pastor of such local church and the district superintendent shall be required, and shall be affixed to the instrument of sale, conveyance, transfer or mortgage.

L.1968, c. 235, s. 10, eff. July 31, 1968.



Section 16:10A-12 - Proceeds From Sale Or Mortgage Not Available For Current Church Expense

16:10A-12. Proceeds from sale or mortgage not available for current church expense
The real estate on which a church building or parsonage of a local church of The United Methodist Church is located shall not be mortgaged or encumbered to provide for the current expense of such church, nor shall the principal of the proceeds of the sale of any such property be so used.

L.1968, c. 235, s. 11, eff. July 31, 1968.



Section 16:10A-13 - Written Acknowledged Consent To Sale Or Transfer Of Real Property; Effect

16:10A-13. Written acknowledged consent to sale or transfer of real property; effect
The written acknowledged consent by the appropriate district superintendent to any sale, conveyance or transfer of real property by a local church of, or by an organization connected with, The United Methodist Church shall constitute a release and discharge of such property from any right, title or interest of The United Methodist Church, and in the case of a mortgage such consent shall constitute a formal recognition of the priority of the mortgage lien, whether or not the deed of conveyance to such local church or organization contained a trust clause in favor of The United Methodist Church.

L.1968, c. 235, s. 12, eff. July 31, 1968.



Section 16:10A-14 - Abandonment Of Local Church

16:10A-14. Abandonment of local church
All real and personal property belonging to or held in trust for any local church of The United Methodist Church that has or shall become abandoned shall vest in and become the property of that annual conference of The United Methodist Church in which such local church was located.

A local church of The United Methodist Church shall be regarded as abandoned when its membership is so reduced that it has not sufficient members to fill its offices, and when it has ceased to hold its regular meetings and to keep its relation with any charge having regular connection with an annual conference of The United Methodist Church for a period of 2 consecutive years.

The annual conference of The United Methodist Church in which any such abandoned local church was located may, in pursuance of a resolution by it, sell the property of any such abandoned local church and convey the same to the purchaser by deed in its corporate name.

L.1968, c. 235, s. 13, eff. July 31, 1968. Amended by L.1973, c. 269, s. 5, eff. Nov. 29, 1973.



Section 16:10A-15 - Voters; Qualifications; Majority Vote

16:10A-15. Voters; qualifications; majority vote
To be qualified to vote at a meeting of the charge conference, or at a meeting of the membership of a local church of, or organization connected with, The United Methodist Church, when such meeting is held for the purpose of incorporation, alteration or amendment of the certificate of incorporation, merger, election of trustees, or any action relating to the property of such church or organization, a person shall be a full member of such church or organization who is not less than 18 years of age. The presiding officer of any such meeting shall be the judge of the qualifications of voters, subject to appeal to the vote of the members present whose qualifications are not challenged. Such presiding officer shall receive the votes cast and declare the result of same.

Unless otherwise provided by this act, or by the certificate of incorporation or the bylaws of such local church or organization, elections and approval of actions shall be by a majority vote of the qualified voters present and voting. In elections of trustees a written individual ballot shall be used if so directed by vote of the members present, but cumulative voting shall be prohibited.

L.1968, c. 235, s. 16, eff. July 31, 1968. Amended by L.1973, c. 269, s. 6, eff. Nov. 29, 1973.



Section 16:11-1 - Incorporation; Election Of Trustees; Tenure

16:11-1. Incorporation; election of trustees; tenure
Any Christian congregation connected with the United Presbyterian Church in the United States of America, not having an incorporated board of trustees, may elect and incorporate a board of trustees in the following manner:

Any 7 or more members of the congregation, male or female, 21 years of age, may sign a written notice of a business meeting of the congregation to decide whether trustees shall be elected and incorporated, and to elect such trustees if so decided. The notice shall be conspicuously posted at the main entrance of the usual place of meeting for public worship at least 10 days previous to the date of the meeting mentioned in the notice. If, at such meeting, the congregation shall decide by resolution to elect and incorporate a board of trustees, they shall then by resolution determine the number of trustees to be elected, which number shall be 3 or any multiple of 3, and the name by which the incorporated board shall be known. Thereupon the congregation shall, by a plurality of the votes cast by those of its members, male or female, 21 years of age, who have within the 3 months next preceding contributed toward the support of the gospel in that congregation, elect, from such members, 1/3 of the whole number of trustees to serve until the first succeeding annual business meeting, 1/3 until the second succeeding annual business meeting, and 1/3 until the third succeeding annual business meeting, but a majority of the whole number of trustees shall at all times be members of the church in good and regular standing. At each succeeding annual business meeting of the congregation, successors of the class of trustees whose terms are then expiring shall be elected from such members of the congregation as aforesaid to serve until the third annual business meeting after the election of such successors.

Amended by L.1964, c. 270, s. 1.



Section 16:11-2 - Certificate Of Incorporation; Contents; Acknowledgment; Recording

16:11-2. Certificate of incorporation; contents; acknowledgment; recording
Such board of trustees shall make, sign and seal a certificate of incorporation as soon as possible after the first election, setting forth:

a. The location of the usual place of meeting for public worship of the congregation;

b. The names of the trustees elected at the first election and their respective terms of office; and

c. The name chosen by the congregation by which the board of trustees shall be known.

This certificate shall be acknowledged by each trustee before such officer and in such manner as may be required by law for the acknowledgment of deeds of lands, a certificate of which acknowledgment shall be indorsed in writing on the certificate of incorporation by the officer taking the same. The certificate, so acknowledged, shall then be recorded in the office of the clerk of the county in which the congregation's usual place of meeting for public worship is located and shall then be filed and recorded in the office of the secretary of state, for which services the county clerk and the secretary of state shall be respectively entitled to the fees provided in section 22:2-19 and section 22:4-1 of the title Fees and Costs. Thereupon such board of trustees and their successors shall be a corporation by the name set forth in such certificate.



Section 16:11-3 - Powers; Sale, Conveyance Or Mortgage; Authorization By Members

16:11-3. Powers; sale, conveyance or mortgage; authorization by members
The congregation may, at any annual business meeting or at a special business meeting duly called for that purpose, adopt by-laws for the management of the temporal affairs of the congregation and the election of trustees, not inconsistent with this article.

Every such incorporated board of trustees may annually elect from their number a president and a secretary and may make and execute such contracts as the congregation by its by-laws or resolutions may from time to time authorize. Such board shall also have all the powers enumerated in section 16:1-4 of this title, except that no sale or conveyance of any real estate held by such trustees, or mortgage upon any real or personal property held by such trustees to secure bonds issued by them shall be made unless previously authorized by two-thirds of the votes cast at a duly called annual or special business meeting of the congregation.



Section 16:11-4 - Certain Powers Subject To Authority Of Session Or Spiritual Officers

16:11-4. Certain powers subject to authority of session or spiritual officers
In the exercise of any power necessary to the proper care of the property held for the uses of the congregation, such corporation shall be subject to such authority over the worship of the congregation, including the musical service, over the times and places of preaching the word of God and of all other religious services, and over the uses to which the church buildings and other properties may be put, as may be committed by the constitution of the United Presbyterian Church in the United States of America to the session of the church or to any other spiritual officers, and shall have no power to make by-laws or exercise any power with respect to matters so committed.

Amended by L.1964, c. 270, s. 2.



Section 16:11-5 - Voters; Qualifications; List Of

16:11-5. Voters; qualifications; list of
The persons entitled to vote at any annual or special business meeting of any congregation connected with the United Presbyterian Church in the United States of America shall be those members of the congregation who are 21 years of age and who contribute by regular payments at stated periods to the support and necessary expenses of the congregation in accordance with its rules. There shall be a list of such contributors, which shall be compiled and kept accurate by the treasurer of the board of trustees and a copy of which shall be furnished by him to the session of the church. Such list shall be the authoritative list of voters at every such meeting.

Amended by L.1964, c. 270, s. 3.



Section 16:11-6 - Succession Of Trustees Of Church Having Incorporated Board

16:11-6. Succession of trustees of church having incorporated board
L.1905, c. 137, s. 3, p. 252 (C.S. p. 4342, s. 79), being section three of an act entitled "An act concerning the election and incorporation of the trustees and the management of the temporal affairs of Christian congregations connected with the Presbyterian Church in the United States of America," approved April twelfth, one thousand nine hundred and five, saved from repeal. [This section provides for the succession of trustees of Presbyterian churches having an incorporated board on January first, one thousand nine hundred and six.]



Section 16:11-7 - Trustees; Change Of Number

16:11-7. Trustees; change of number
Any Christian congregation connected with the United Presbyterian Church in the United States of America, having an incorporated board of trustees, may change the number of such trustees in the following manner:

Written notice of the proposed change, authorized by the existing board of trustees or signed by at least 7 members of the congregation entitled to vote on the question, shall be conspicuously posted at the main entrance of the congregation's usual place of meeting for public worship, at least 10 days previous to the date of the annual business meeting at which it is intended to take action on the proposed change. At such meeting the congregation shall determine by by-law or resolution the number of trustees of which the board shall thereafter be composed, which number shall be 3 or any multiple of 3.

The congregation shall then elect, by a plurality of the votes cast by the members thereof having the qualifications provided in section 16:11-5 of this Title, the number of trustees so determined, which trustees and their successors shall be apportioned and hold office for the terms and have the qualifications of trustees as provided in section 16:11-1 of this Title. The terms of all trustees theretofore elected shall end as soon as their successors shall be elected, when any such change is made.

Amended by L.1964, c. 270, s. 4.



Section 16:11-8 - Meetings Of Trustees; President To Convene

16:11-8. Meetings of trustees; president to convene
The president of the board of trustees may convene the board as occasion may require, and shall convene it on a written request signed by two members of the board.



Section 16:11-9 - Secretary; Minutes And Seal

16:11-9. Secretary; minutes and seal
The secretary of the board of trustees shall keep the minutes of the proceedings of the board in a book to be provided for that purpose, and shall have custody of the common seal of the board. He shall deliver the book of minutes and common seal to his successor in office upon demand.



Section 16:11-10 - Treasurer; Election And Duties

16:11-10. Treasurer; election and duties
A treasurer may be elected by a plurality of the votes cast by a congregation at its first business meeting for the election of trustees, or at any annual business meeting of the congregation, to serve until the next annual business meeting after his election. He shall be an ex-officio member of the board of trustees and shall:

a. Have charge of moneys of the congregation which are contributed or paid to the board of trustees for congregational uses, and shall keep a correct account of the receipts and disbursements of the same, separate from his private account and under his official title as "treasurer" ;

b. Render a statement in writing of the receipts and disbursements for the preceding year at each annual business meeting of the congregation, and from time to time render such other financial statements as shall be required by the congregation or the board of trustees; and

c. Be the custodian of all policies of insurance and securities of the board of trustees, and all books, papers and documents pertaining to the temporal affairs of the congregation, except the book of minutes of the proceedings of the board of trustees, which shall remain in the custody of the secretary of the board, and shall deliver them and the balance of moneys in his hands as such treasurer to his successor in office on demand.



Section 16:11-11 - Treasurer; Election By Trustees; Duties And Powers

16:11-11. Treasurer; election by trustees; duties and powers
If a treasurer is not elected by a congregation at its first business meeting for the election of trustees or at any annual business meeting thereof, such failure shall be construed as a preference by the congregation that the treasurer be elected by the board of trustees. In such case the trustees, at their first meeting thereafter, shall elect one of their own number, or any member of the congregation, treasurer, to serve until the next annual business meeting of the congregation, or, if no treasurer be then elected, until the first meeting of the board of trustees after such annual business meeting. The duties and powers of a treasurer elected by the trustees shall be the same as those of a treasurer elected by the congregation.



Section 16:11-12 - Auditing Committee

16:11-12. Auditing committee
An auditing committee consisting of three persons shall be elected at the first business meeting of a congregation for the election of trustees and at each annual business meeting of the congregation. Such committee shall, within ten days previous to the next annual business meeting of the congregation, examine the accounts and vouchers of the treasurer, and report thereon at such meeting.



Section 16:11-13 - Vacancies Of Trustees Or Officers; Filling

16:11-13. Vacancies of trustees or officers; filling
Whenever a vacancy shall occur in any board of trustees, the remaining trustees shall constitute the board until the vacancy is filled. The vacancy may be filled for the unexpired term either at a special business meeting of the congregation duly called for that purpose or at the next annual business meeting of the congregation. Whenever a vacancy shall occur in the office of president, the trustee of the board, senior in age, shall be president pro tempore, and the board shall elect one of its number to fill the vacancy for the unexpired term. A vacancy in the office of secretary or treasurer, or in the auditing committee, shall be filled by the board of trustees electing a person to fill the vacancy for the unexpired term.



Section 16:11-14 - Annual Meetings Of Congregation

16:11-14. Annual meetings of congregation
Every annual business meeting of any such congregation shall be held at its usual place of meeting for public worship at such time as the congregation shall by by-law prescribe, or, if there be no such by-law, then at such time as the board of trustees shall by resolution prescribe. In either case the board of trustees shall cause a notice of the annual meeting to be conspicuously posted at the main entrance of the congregation's usual place of meeting for public worship, at least ten days previous to the date prescribed for the meeting. If the board of trustees fail to cause the notice to be posted ten days before the date prescribed for the annual meeting by any by-law of the congregation, or, if there be no such by-law and the board of trustees fail to cause the notice to be posted within one year and ten days after any annual business meeting shall have been held, then any seven members of the congregation entitled to vote thereat may sign and cause a notice of such annual meeting to be conspicuously posted at the main entrance of the congregation's usual place of meeting for public worship, at least ten days previous to the date of the meeting mentioned in their notice.



Section 16:11-15 - Special Meetings Of Congregation

16:11-15. Special meetings of congregation
Every special business meeting of any such congregation shall be held at its usual place of meeting for public worship and may be called at any time by the board of trustees or by not less than 1/4 of the members of the congregation entitled to vote thereat, upon written notice of the time, place and object thereof. The notice shall be conspicuously posted at the main entrance of the congregation's usual place of meeting for public worship, at least 10 days prior to the date of the meeting mentioned in the notice. The business of such special meeting shall be limited to the object mentioned in the notice. Nothing in this section shall be construed as a limitation upon the power of the session of the church, or of any other spiritual officers, to call a congregational meeting at any time for any purpose authorized by the constitution of the United Presbyterian Church in the United States of America.

Amended by L.1964, c. 270, s. 5.



Section 16:11-16 - Annual Reports; Statements

16:11-16. Annual reports; statements
The minutes of the proceedings of the board of trustees and of all annual and special business meetings of the congregation, and a statement of the receipts and disbursements of the treasurer, shall at least annually, and as much oftener as may be required by the session of the church, be submitted to such session for review, for incorporation in its records, and for report to the higher judicatories of the church, according to the provisions of the constitution of the United Presbyterian Church in the United States of America.

Amended by L.1964, c. 270, s. 6.



Section 16:11-17 - Records; Trustees Or Members May Examine

16:11-17. Records; trustees or members may examine
Subject to reasonable regulations, any member of the board of trustees or congregation shall, upon application to the secretary or treasurer, be entitled to inspect and examine any of the policies of insurance, securities, books, papers and documents in the custody of either of such officers and to copy the same or make extracts therefrom.



Section 16:11-18 - Incorporation Of Presbytery; Powers

16:11-18. Incorporation of presbytery; powers
Any presbytery in this State of the United Presbyterian Church in the United States of America, convened at a stated meeting in accordance with its usages, may, for the purpose of incorporation, elect, by ballot, from its members, 5 ministers and 5 ruling elders to be trustees of the same.

Such trustees shall adopt a name, shall certify such name under their hands and seals, and forthwith transmit such certificate to the Secretary of State, who shall forthwith record the same. Thereupon such trustees and their successors shall be a corporation by the name stated in such certificate, with the powers enumerated in section 16:1-4 of this Title, except that of paragraph "i" of said section.

Amended by L.1964, c. 270, s. 7.



Section 16:11-19 - Trustees; Succession; Election; Tenure

16:11-19. Trustees; succession; election; tenure
The members of any presbytery, incorporated under section 16:11-18 of this title, may, at a stated meeting, elect by ballot, in the manner directed for the election of the first trustees, any trustee or trustees in place of those or any of those before elected. Such renewal shall not be less than one year after his or their election into office, unless it shall be to fill a vacancy caused by the death or resignation of any trustee or his moving out of the limits of such presbytery.



Section 16:11-20 - President

16:11-20. President
Such corporation may elect annually one of its own members to be president. He shall keep the minutes and enter the orders, acts and proceedings of the corporation in a book kept for that purpose, and shall have custody of the common seal and the papers, deeds, writings, documents and books of or relating to such corporation. He shall convene the corporation as occasion may require. In case of his absence for any cause, the office of president shall devolve on the senior trustee for the time being, who shall occupy the same until the return of the president or the election of another.



Section 16:11-21 - Reincorporation Under Other Provisions; Resolution; Certificate Recorded

16:11-21. Reincorporation under other provisions; resolution; certificate recorded
Any presbytery incorporated under this article, that shall desire to avail itself of any other statutory provisions relating to or providing for the incorporation of presbyteries in this state, may do so by a resolution of the board of trustees of such presbytery.

The president of such board of trustees shall make, under his hand and sealed with the seal of such presbytery, a certificate of such resolution and of the changes in organization or powers intended to be accomplished thereby, and of the acts, the provisions of which it is intended to take advantage, and shall have it recorded in the office of the secretary of state, for which service the secretary of state shall be entitled to receive the fees provided by section 22:4-1 of the title Fees and Costs.



Section 16:11-22 - Trustees; Change Of Number And Tenure; Provisions For Election Of Officers; Resolution; Certificate Recorded

16:11-22. Trustees; change of number and tenure; provisions for election of officers; resolution; certificate recorded
Any presbytery incorporated under this article may, by a resolution approved by its board of trustees and by the presbytery, change the number of trustees to be thereafter elected and their respective terms of office, and make such provisions for the election of a president, a secretary and a treasurer of the board of trustees as may be deemed advisable by such board of trustees and presbytery.

A copy of such resolution, certified under the hand and seal of the president and secretary of the board of trustees and of the stated clerk of the presbytery, shall be recorded in the office of the secretary of state, for which service the secretary of state shall be entitled to receive the fees provided by section 22:4-1 of the title Fees and Costs.



Section 16:11-23 - Property Of Dissolved Church; Disposition Of Property And Proceeds

16:11-23. Property of dissolved church; disposition of property and proceeds
When any presbytery in this State connected with the United Presbyterian Church in the United States of America heretofore has dissolved or hereafter dissolves any particular local church subject to the ecclesiastical jurisdiction of such presbytery, pursuant to the constitution, laws, usages or customs of the United Presbyterian Church in the United States of America, all the real and personal property of the particular local church and of the congregation connected therewith, whether held by an incorporated board of trustees or otherwise, shall thereupon vest in the trustees of such presbytery, provided the trustees are incorporated, in the same manner as the property was vested in the board of trustees or persons or body holding the same in trust for the particular local church and congregation.

The trustees of the presbytery may, under the direction of the presbytery, manage, sell, or otherwise freely dispose of the same, and shall apply the proceeds thereof in such manner as to the presbytery may seem best for religious uses and purposes within the territory over which the presbytery shall have ecclesiastical jurisdiction. Any sale or conveyance of such property made by such trustees shall be as good and effectual as if made by the board of trustees, persons or body formerly holding the same, and shall vest in the grantee all the right, title and interest in and to such property theretofore vested in the church and its trustees, or in the congregation connected therewith, or in the persons or body holding the same in trust for the particular local church and congregation.

Amended by L.1964, c. 270, s. 8.



Section 16:11-24 - Certified Copy Receivable In Evidence

16:11-24. Certified copy receivable in evidence
A copy of any certificate required to be filed in the office of the secretary of state by any provision of this chapter, duly certified under the hand and official seal of the secretary of state, shall be received in evidence in any court.



Section 16:12-1 - Incorporation; Meeting

16:12-1. Incorporation; meeting
Any congregation or parish of the Protestant Episcopal Church in this State, duly organized in accordance with the constitution and canons of such church, may incorporate in the following manner:

A meeting shall be called by notice, designating the time and place of such meeting and the object for which it is called, signed by the minister, if there be one, and 5 male members of full age, and read during public service at the usual place of worship, on the 2 successive Sundays next preceding. At such meeting only those persons who are qualified in accordance with the constitution and canons of the Protestant Episcopal Church in the diocese in which the parish is located shall be entitled to vote or act as officers. Five qualified voters shall constitute a quorum, and all questions shall be decided by a majority vote of those present. The minister shall preside at the meeting, but if he is absent, or if there be no minister in charge of the congregation, another person shall be chosen to act as chairman. The presiding officer shall be the judge of the qualification of voters, shall receive the votes and declare the result. A secretary shall be chosen to record the proceedings.

The meeting shall determine by ballot whether the congregation shall become incorporated, and if so determined, the meeting shall determine further:

a. The corporate title, which shall be in the form as follows: "The Rector, Wardens and Vestrymen of Church in " ;

b. The date of the annual meeting, which shall not be inconsistent with the constitution, canons or laws of such church; and

c. The number of vestrymen, which shall be 3, 6, 9, or 12.

The meeting shall then elect, by ballot, 2 wardens, 1 to hold office until the first annual meeting, and the other to hold office until the second annual meeting thereafter. The number of vestrymen determined upon shall be elected in like manner, 1/3 to hold office until the first annual meeting, 1/3 until the second annual meeting, and 1/3 until the third annual meeting thereafter.

Amended by L.1961, c. 114, p. 709, s. 1, eff. Nov. 29, 1961.



Section 16:12-2 - Certificate; Acknowledgment; Contents; Filing And Recording

16:12-2. Certificate; acknowledgment; contents; filing and recording
A certificate shall be executed, under the hands and seals of the chairman and secretary of the meeting and acknowledged or proved in the same manner as deeds of real estate, setting forth:

a. That the meeting was called and organized as provided in section 16:12-1 of this title;

b. The name assumed as the corporate title;

c. The day fixed for the annual meeting;

d. The number of vestrymen; and

e. The names of the persons elected as wardens and vestrymen and their terms of office.

The certificate shall be filed and recorded forthwith in the office of the clerk of the county in which the parish is located, whereupon such wardens and vestrymen, together with the rector, shall be a corporation, and shall constitute the trustees and the vestry of the parish.



Section 16:12-3 - Powers

16:12-3. Powers
Any parish of the Protestant Episcopal Church, duly incorporated hereunder or under any other law or charter or letters patent, notwithstanding any restriction contained in its charter, letters patent, act of incorporation, or certificate of organization, shall have all the powers enumerated in section 16:1-4 of this title except as hereinafter specifically provided.



Section 16:12-4 - Sale, Conveyance, Mortgage Or Lease Of Real Estate; Consent Of Bishop And Standing Committee

16:12-4. Sale, conveyance, mortgage or lease of real estate; consent of bishop and standing committee
No sale, conveyance or mortgage of any real estate other than burial lots in churchyards or cemeteries, and no lease for a longer term than one year shall be made by such corporation without the previous written consent of the bishop and a majority of the standing committee of the diocese within which the corporation is located, or in case of a vacancy in the office of bishop, or of his absence from the diocese, then of a majority of the standing committee. Such consent shall be acknowledged or proved and recorded with the deed, lease, mortgage or instrument of conveyance. Without such consent the sale, conveyance, mortgage or lease shall be void.



Section 16:12-5 - By-laws

16:12-5. By-laws
By-laws made by any such corporation shall be consistent with law and with the constitution and laws of the Protestant Episcopal Church.



Section 16:12-6 - Members And Officers

16:12-6. Members and officers
The rector shall be a member and the presiding officer of every such corporation, but if there be no rector, the wardens and vestrymen shall constitute the corporation, and one of the wardens shall be elected the presiding officer. A clerk or secretary, who shall be one of the vestrymen, and a treasurer shall be elected annually by the vestry, in such manner and subject to such restrictions as may be provided by the by-laws.



Section 16:12-7 - Rector; Filling Vacancy

16:12-7. Rector; filling vacancy
When a vacancy shall occur in the office of rector, in any manner whatsoever, the wardens and vestrymen, two-thirds of them concurring in the choice, may, subject to the constitution and canons of the Protestant Episcopal Church in the United States, and of the diocese in which the parish is located, choose some fit person, duly qualified, to be rector of the parish.



Section 16:12-8 - Meetings Of Vestry

16:12-8. Meetings of vestry
Meetings of the vestry shall be called on at least twenty-four hours' notice by:

a. The rector at any time;

b. The wardens, if there is no rector, or if the rector is absent from the diocese for three calendar months, or is incapable of acting, or if the rector has refused to call the meeting within one week after the receipt of a request signed by a majority of the members of the vestry; or

c. A majority of the members of the vestry, in case of failure of the wardens to call such meeting within one week after the receipt of such request.



Section 16:12-9 - Vestry; Quorum

16:12-9. Vestry; quorum
To constitute a quorum of the vestry there must be present either:

a. The rector, one of the wardens and a majority of the vestrymen; or

b. The rector, both wardens and one less than a majority of the vestrymen; or

c. The rector and two-thirds of the vestrymen; or

d. If the rector is absent from the diocese, or is incapable of acting, and shall have been so absent or incapable for more than three calendar months, or if the meeting is called by the rector and he is absent therefrom, or if the meeting is called by the wardens or vestrymen and the rector is absent therefrom, one warden and a majority of the vestrymen, or both wardens and one less than a majority of the vestrymen.

If there is a rector called to or settled in the parish, no action shall be taken in his absence, relating to or affecting the personal or exclusive rights of the rector, or the alienation of the capital or principal of any investments held by the corporation, or the sale of its real estate, or the encumbrance thereof, except as may be necessary for ordinary repairs.



Section 16:12-10 - Annual Parish Election; Notice; Officers; Qualifications Of Voters; Ballot; Quorum; By-law Regarding Wardens Or Vestrymen

16:12-10. Annual parish election; notice; officers; qualifications of voters; ballot; quorum; by-law regarding wardens or vestrymen
The annual election of any such parish shall be held on such day as may be designated in its certificate of incorporation, if consistent with the constitution, canons or laws of such church. Notice of the time and place of the annual election shall be given by advertisement set up in open view at the door of the church or usual place of worship, 10 days prior to the election and shall also be read by the rector or officiating minister on the 2 Sundays next preceding the election, in time of public service.

The rector shall preside, with the right to vote, or if he is absent or if no rector is settled in the parish, the meeting shall choose 1 of the wardens, or if neither of the wardens is present, 1 of the vestrymen, or if no vestryman is present, then some duly qualified voter to act as chairman. The secretary of the vestry, or in his absence a person appointed by the chairman, shall enter the proceedings in the minute book of the vestry, and shall sign the same together with the chairman. The qualifications for voters, and for such officers as may be elected by the meeting, shall be as provided from time to time by the constitution and canons of the Protestant Episcopal Church in the diocese in which the parish is located; provided, however, that, at any annual parish meeting held for the election of wardens or vestrymen, a by-law may be adopted providing that no warden or vestryman who has been duly elected at any parish meeting may succeed himself, which by-law shall remain in full force and effect until repealed at a subsequent annual parish meeting. The chairman shall be the judge of the qualifications of the voters, shall receive the votes and declare the result. The election shall be by ballot, and the polls shall remain open for 1/2 hour, and for such longer time as may be required to receive the ballots of the persons present and ready to vote. Three persons shall constitute a quorum. In case of failure to elect on the first ballot the required number of wardens or vestrymen to be elected at the meeting, 1 or more further ballots shall be taken in the same manner.

Amended by L.1949, c. 212, p. 688, s. 1; L.1961, c. 114, p. 710, s. 2, eff. Nov. 29, 1961.



Section 16:12-11 - Election Of Officers; Tenure

16:12-11. Election of officers; tenure
At each annual election of any such parish incorporated after March twentieth, one thousand nine hundred and one, one warden shall be elected to hold office for two years, or until his successor is chosen, and one-third of the total number of vestrymen shall be elected to hold office for three years, or until their successors are chosen, and of any such parish incorporated prior to March twentieth, one thousand nine hundred and one, both wardens and all the vestrymen may be elected to hold office for one year, or until their successors are chosen, or one warden shall be elected to hold office for two years or until his successor is chosen and one-third of the total number of vestrymen shall be elected to hold office for three years, or until their successors are chosen, notwithstanding any provisions in the charters or certificates of incorporation of any such parishes, congregations, societies or churches.



Section 16:12-12 - Warden Or Vestryman; Filling Vacancy

16:12-12. Warden or vestryman; filling vacancy
In the event of a vacancy in the office of warden or vestryman caused by the failure of any candidate to receive a majority of the votes cast, the vacancy shall be filled at a special meeting of the parish, called forthwith and conducted as hereinafter provided. In the event of a vacancy caused by the death, resignation, removal, incapacity, refusal or neglect for six months of any duly elected warden or vestryman to serve in such capacity, the vacancy may be filled by the vestry until the next annual meeting.



Section 16:12-13 - Special Parish Meetings

16:12-13. Special parish meetings
Special meetings of the parish for any of the purposes provided in this article, may be called by the rector at any time, or if there be no rector, by the wardens, upon the same notice as prescribed in section 16:12-10 of this title. The notice shall specify the object for which the meeting is called, and no vote shall be taken upon any question not specified in the notice. Special meetings shall be conducted in the same manner as the meetings for the annual election, but the votes may be counted and declared forthwith upon any question except the election of wardens and vestrymen.



Section 16:12-14 - Changes; Corporate Title, Number Of Vestrymen, Tenure, Annual Meeting

16:12-14. Changes; corporate title, number of vestrymen, tenure, annual meeting
Any parish of the Protestant Episcopal Church, however incorporated, may change its corporate title, the number of its vestrymen, the terms of office of its wardens and vestrymen, or the date of its annual meeting. Such changes shall in all respects conform to the requirements of this article, and shall be made in the following manner:

A meeting of the vestry shall be called and held in the manner provided by sections 16:12-8 and 16:12-9 of this title, except that at least one week's notice, stating the object thereof, shall be given to each member. If the vestry, by a two-thirds vote of all the members thereof, shall recommend such change or changes, a special parish meeting shall be called in the manner provided by section 16:12-13 of this title. If the meeting of the parish shall ratify the recommendations of the vestry by a two-thirds vote of those present balloting separately upon each proposed change, then a certificate shall be executed by the rector and secretary, in the same manner as provided in section 16:12-2 of this title for the execution of the certificate of incorporation, and shall be immediately filed and recorded in the office of the clerk of the county in which the parish is located, whereupon the change shall take effect.



Section 16:12-15 - Consolidation

16:12-15. Consolidation
Two or more incorporated parishes of such church may consolidate and become 1 parish in the following manner:

A meeting of the vestry of each parish may be called by the rector or wardens upon 1 week's notice to each member. If each vestry shall determine by a vote of 3/4 of all the members thereof that such consolidation is advisable, a further resolution shall be adopted by a like vote, requesting the consent of the bishop and standing committee of the diocese in which the parishes are located. Such consent shall be given in writing, signed by the bishop and a majority of the standing committee, and acknowledged or proved in the same manner as deeds of real estate.

A special meeting of the congregation of each parish shall then be called and conducted in the manner provided in section 16:12-13 of this Title. Each meeting shall determine by a vote of 3/4 of those present balloting separately upon each question:

a. Whether such consolidation is advisable, and, if the determination is favorable; then

b. Whether the consolidated parish shall act under the charter of 1 of the consolidated parishes, or under a new certificate of organization;

c. The corporate title of the consolidated parish, which may be identical with the name of the parish whose charter has been adopted. If no such charter is adopted, or if any change is made in the corporate title, it shall be in the form provided in section 16:12-1 of this Title;

d. The date of the annual meeting, which shall not be inconsistent with the constitution, canons or laws of such church;

e. The number of vestrymen, which shall be identical with the number fixed by the charter adopted, or if any change is made, shall be 3, 6 or 9; and

f. The wardens and vestrymen, who shall be chosen either in accordance with the provisions of the charter adopted, or as hereinbefore provided for new parishes.

A certificate shall then be made by the rector and secretary of each parish, and executed and acknowledged in accordance with section 16:12-2 of this Title, setting forth:

a. The meeting and action of the vestry;

b. That the bishop and a majority of the standing committee have consented; and

c. The meeting of the congregation, and its action upon the questions required to be determined.

All such certificates, and the written consent of the bishop and standing committee, shall be forthwith filed and recorded together in the offices of the clerks of the counties in which the parishes are located. Thereupon the consolidated parish shall immediately become vested with all the temporalities and real and personal property of the parishes so consolidated.

Amended by L.1961, c. 114, p. 711, s. 3, eff. Nov. 29, 1961.



Section 16:12-16 - Property Of Extinct Parish

16:12-16. Property of extinct parish
If and when the convention of said church which has ecclesiastical jurisdiction over a parish shall determine that regular church services are no longer maintained by such parish, or that the parish no longer elects wardens and a vestry in accordance with its certificate of incorporation, said convention may declare such parish extinct, and thereupon the corporation having title to the property of said parish shall be thereby dissolved and the property of said parish and all rights and interest of said parish pertaining to property shall vest in the corporation organized to hold in trust property under the control of said convention, in trust, for the same religious purposes and with the power of disposition and sale to the same extent as the same vested or would have vested in the corporation having title to the property of said parish before it became extinct; provided, however, that this act shall not affect the reversionary interest of any person or persons in such property. Said property and the income therefrom and the proceeds of sale thereof shall be applied to religious and charitable uses connected with the church, and the convention may direct the use to which the same or any part thereof shall be applied, and may direct the transfer thereof or any part thereof to any incorporated parish or other corporation, the funds of which are devoted to carrying on any of the objects or purposes of said church in said diocese. If and when the convention of said church shall make such determination and declare a parish extinct, a certificate of such action by the convention under the seal of the convention, signed by the bishop or other officer who presided at the meeting of the convention at which such action was taken and attested by the secretary of said convention and duly acknowledged, shall be filed and recorded in the office of the county clerk of the county where the certificate of incorporation of said parish has been filed, or where such extinct parish is located.

Amended by L. 1941, c.416, s.1, eff. Jan. 17, 1942, 1984, c. 54, s. 1, eff. June 18, 1984.



Section 16:12-17 - "Parish" As Meaning "Congregation"

16:12-17. "Parish" as meaning "congregation"
The word "parish" when used in this chapter shall be construed to be equivalent to "congregation" whenever necessary to carry out the object and intent of the chapter.



Section 16:12-18 - Incorporation

16:12-18. Incorporation
When any diocese now or hereafter created in this State under and by virtue of the authority of the general convention of the Protestant Episcopal Church in the United States of America shall desire to incorporate, the convention of the diocese may, at any regular meeting thereof, in which a majority of the parishes belonging thereto are represented by both clerical and lay deputies, declare their desire and intention to become such corporation by resolution. A copy of such resolution, together with a certificate stating the name of such diocese and the name of its president, secretary and standing committee, which shall consist of not less than four clerical and four lay members, duly signed by such president and secretary in the presence of one of the judges of the Superior Court or one of the justices of the Supreme Court, shall be filed in the office of the Secretary of State. Thereupon such convention shall be a corporation by the name or title stated in such certificate.

Amended by L.1953, c. 16, p. 144, s. 9, eff. March 19, 1959.



Section 16:12-19 - Powers; Holding Property In Trust

16:12-19. Powers; holding property in trust
Such corporation shall have all the powers enumerated in section 16:1-4 of this title, except the power stated in paragraph "i" of said section.

All the estate and property of such diocese shall be vested in and managed by such corporation, which may also take and hold by gift, grant, devise, bequest or otherwise, any property in trust for religious, ecclesiastical, charitable or educational objects, appertaining to or under the control of the convention or other ecclesiastical authority of the Protestant Episcopal Church in the diocese, and may carry out the objects of such trust, if consistent with the constitution, canons or laws of such church.



Section 16:12-20 - Trustees; Certificate Of Incorporation; Filing; Powers

16:12-20. Trustees; certificate of incorporation; filing; powers
The corporation may appoint or elect as trustees, in such manner as may be determined, not less that five discreet persons, who are members of the Protestant Episcopal Church, and citizens of this state, residing within the limits of the diocese. A certificate, under the hand and seal of the president and secretary of the convention, stating the corporate name selected for such trustees and also the names of such trustees, shall be filed in the office of the secretary of state. Thereupon such trustees and their successors shall be a corporation, under the name and title so certified, with the powers enumerated in section 16:1-4 of this title, except the power stated in paragraph "i" of said section.



Section 16:12-21 - Management Of Funds; Property In Trust

16:12-21. Management of funds; property in trust
Such trustees shall have the management and care of any fund already existing, or which may hereafter be contributed, acquired or received, and any accumulations thereof, for the support of the episcopate of the diocese, and the appropriation of the income of the fund for that purpose, according to the direction to be from time to time given by the convention of the diocese. Such trustees may also take and hold by gift, grant, devise, bequest, or otherwise, any property, funds or securities of any kind in trust for religious, ecclesiastical, charitable or educational purposes, appertaining to or under the control of the convention or other ecclesiastical authority of the diocese, and may carry out the objects of such trust, if consistent with the constitution, canons or laws of such church.



Section 16:12-22 - Statement Of Proceedings And Account; Removal Of Trustee; Filling Vacancy

16:12-22. Statement of proceedings and account; removal of trustee; filling vacancy
Such trustees shall present to each regular diocesan convention a statement of their proceedings, exhibiting the condition of the fund, together with an account of their receipts and disbursements. They may provide by laws for the removal of a trustee for good cause, and, on such removal, may declare the place vacant. Any vacancy in the office of trustee whether the same occur by death, resignation or removal of a trustee may be filled by the trustees until the next regular meeting of such convention. The convention shall permanently fill all vacancies existing in the trustees.

Amended by L.1954, c. 30, p. 100, s. 1, eff. May 28, 1954.



Section 16:12-23 - Division Of Property On Division Of Diocese

16:12-23. Division of property on division of diocese
When any diocese of the Protestant Episcopal Church in the United States of America within the state of New Jersey, has been or shall be divided into two or more dioceses, the body of trustees holding in trust or having control of the fund for the support of the bishop of such original or dividing diocese may make such division of all property as agreed upon by the original and the new diocese, whether after or in prospect of such division, and may assign, transfer and set over the same to such trustees as may be appointed for such new diocese, to hold to them and their successors for the trusts imposed upon them. If such division is made, all trusts in relation to the securities thereby conveyed, incumbent upon the former trustees, shall cease and be discharged.



Section 16:12-24 - Change Of Corporate Names; Filing Certificate

16:12-24. Change of corporate names; filing certificate
The incorporated convention of any diocese of the Protestant Episcopal Church may, by resolution at any regular meeting thereof, change the corporate name of the diocese or the corporate name of any or all boards of trustees selected by them, that have been or shall become incorporated. Such change shall take effect upon filing in the office of the Secretary of State a copy of the resolution, certified by the president and secretary of the convention, under their hands and seals, and acknowledged by them.

Amended by L.1953, c. 16, p. 145, s. 10, eff. March 19, 1953.



Section 16:12-25 - Effect Of Change On Property Rights And Liabilities

16:12-25. Effect of change on property rights and liabilities
After such change of name such corporations shall respectively hold, convey and administer, under and by their new name, all the property, estates, trusts, rights, privileges and franchises which they had under their former name, and may receive, hold, convey and administer all estates, gifts, bequests, devises, conveyances and trusts given or made to them by their new name or any former name, as fully and to the same intent as if such name had not been changed and such estates, gifts, bequests, devises, conveyances and trusts had been given or made to them by their former name.

Such change of name shall not impair any legal liability or obligation of or to such corporations.



Section 16:12-26 - Establishment Of Trust Fund

16:12-26. Establishment of trust fund
The Diocesan Convention of any Diocese of the Protestant Episcopal Church within the State of New Jersey may, by canon or by-law, establish a common trust fund for the purpose of furnishing investments to itself and to any trustees, incorporated or unincorporated, holding funds for the benefit of the missionary, religious, benevolent, charitable or educational purposes of said Diocese and to any church, parish, congregation, society, chapel or mission of, or connected with the Protestant Episcopal Church in said Diocese, whether said funds are held as fiduciary or otherwise.

L.1944, c. 139, p. 371, s. 1, eff. April 14, 1944.



Section 16:12-27 - Investment In Trust Fund

16:12-27. Investment in trust fund
Notwithstanding the provisions of any other law of this State in any way limiting the right of said trustees, parishes, congregations, societies, chapels or missions as fiduciaries or otherwise, to invest funds held by them, it shall be lawful for said trustees, parishes, congregations, societies, chapels or missions as fiduciaries or otherwise, to invest any or all of their funds in shares of or interests in such common trust fund; provided, that in case of funds held as fiduciary, such investment is not prohibited by the provisions of the will, deed, or other instrument creating such fiduciary relationship.

L.1944, c. 139, p. 372, s. 2.



Section 16:12-28 - Name Of Fund; Management; Incorporation; Powers Of Corporation

16:12-28. Name of fund; management; incorporation; powers of corporation
Said common trust fund, shall be designated as the Diocesan Investment Trust of the Diocese of (name of Diocese) and shall be under the management and control of trustees who shall be elected as provided by the canons or by-laws of the Diocesan Convention of the Diocese in which said investment trust fund is created. The trustees of said fund, and their successors, shall be incorporated by filing a certificate under the hand and seal of the president and secretary of the convention stating the corporate name, as aforesaid, and also the names of such trustees, in the office of the Secretary of State and, thereupon, such trustees and their successors shall be a corporation under the name and title so certified with the following powers:

a. Have perpetual succession as such corporation;

b. Sue and be sued, plead and be impleaded in any court;

c. Adopt and use a common seal and alter and renew the same at pleasure;

d. Appoint and employ such officers, agents, employees, advisers, banks and trust companies as may be necessary in the proper management of said trust and fix their compensation;

e. Make by-laws and rules consistent with law, for the regulation and management of its affairs, properties and institutions;

f. Acquire, purchase, receive, have and hold and take by devise, bequest or gift without limit, real and personal property of all kinds, church edifices, schoolhouses, college buildings, parsonages, sisters' houses, hospitals, orphan asylums, and all other kinds of religious, ecclesiastical, educational and charitable institutions, and the lands whereon the same are or may be erected, and cemeteries or burial places, and any real estate suitable for any or all of said purposes;

g. Lease, grant, sell and dispose of all or any part of such property;

h. Borrow money for the purposes of the corporation, and give bonds and mortgages therefor on any part of its property;

i. Exercise any corporate powers necessary and proper for the carrying out of the above-enumerated powers and the purposes of the corporation and its institutions.

L.1944, c. 139, p. 372, s. 3.



Section 16:12-29 - Authority To Retain Investments

16:12-29. Authority to retain investments
The corporation is authorized to retain in its absolute discretion and for such period as to the said trustees shall seem advisable any and all investments and other properties which may be entrusted to it by any of the said trustees, parishes, congregations, societies, chapels or missions.

L.1944, c. 139, p. 373, s. 4.



Section 16:12-30 - Reinvestments; Securities In Which Funds May Be Invested

16:12-30. Reinvestments; securities in which funds may be invested
The corporation is also authorized to change investments and properties and to invest and reinvest all or any part of the fund in such securities, investments, or other property as to the said trustees shall seem advisable without being restricted to those classes of securities which are lawful for the investment of trust funds under the laws of this State.

L.1944, c. 139, p. 373, s. 5.



Section 16:12-31 - Dividends

16:12-31. Dividends
The corporation shall pay ratably among the holders of shares or interests then outstanding, annually, or, in the discretion of said trustees, more frequently, dividends which shall approximately equal in each fiscal year, the net income of the trust, after establishing such reserves as they may deem advisable.

L.1944, c. 139, p. 373, s. 6.



Section 16:13-1 - Incorporation

16:13-1. Incorporation
As used in this chapter, "Reformed" congregation, church or society means and includes those which were formerly designated by the name "Reformed Dutch" congregation, church or society. The minister or ministers, elders and deacons, for the time being, or if there be no minister or ministers, the elders and deacons, for the time being, of every Reformed congregation, shall be trustees of the same and become a corporation by the name such trustees shall assume, in the following manner:

Such trustees shall certify the name they assume under their hands and seals, and transmit the certificate to the clerk of the county, who shall forthwith record the same, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon the trustees shall be a corporation by the name and title stated in such certificate.



Section 16:13-2 - Powers; Execution Of Deeds

16:13-2. Powers; execution of deeds
Such trustees shall have all the powers enumerated in section 16:1-4 of this title, except that no deed or instrument of conveyance of real estate shall be good and effectual unless it is sealed with the common seal and signed by a majority of the members of such corporation.



Section 16:13-3 - Succession Of Trustees; Tenure; Decision Of Disputes

16:13-3. Succession of trustees; tenure; decision of disputes
Every minister, elder or deacon shall continue in office as such trustee until another person shall be duly elected, appointed or called in his stead, according to the manner, usages and customs of the Reformed Church. If any dispute shall arise respecting the validity of the election, appointment or call of the trustees, such dispute shall be referred, for final decision, to the superior church judicature, to which the congregation is subordinate, according to the customs and constitution of the Reformed Church.



Section 16:13-4 - President; Corporate Meetings

16:13-4. President; corporate meetings
The president of such corporation shall be the person who is, according to the usage and custom of the Reformed Church, ordinarily to preside at the meeting of the ministers, elders and deacons of such congregation. He may convene the corporation as occasion may require, and shall convene the same at the request of any two or more members, in such manner and under such regulations as the corporation shall from time to time direct.



Section 16:13-5 - Minutes; Seal; Records

16:13-5. Minutes; seal; records
The corporation may, from time to time, appoint a fit person belonging to such congregation, who shall keep the minutes, and enter the orders, acts and proceedings of the corporation, in a book to be kept for that purpose, have custody of the common seal and the papers, deeds, writings, documents and books of or relating to such corporation, and who shall deliver the same, when demanded, to the corporation, under such pecuniary penalty as it shall have previously fixed and ordained.



Section 16:13-6 - Access To Corporate Records

16:13-6. Access to corporate records
Every person of the congregation who regularly contributes to the support of the gospel in the congregation, shall have free access to all the papers, deeds, writings, minutes, documents and books, of or belonging to the corporation.



Section 16:13-7 - Corporate Action By Majority Vote; Right To Vote

16:13-7. Corporate action by majority vote; right to vote
The proceedings, orders and acts of a majority of all the members of the corporation, but not of a less number, shall be valid and effectual. No member shall be allowed to vote on any matter which immediately affects himself, his private interest or emolument.



Section 16:13-8 - Renunciation Of Charter Upon Incorporation Under This Chapter

16:13-8. Renunciation of charter upon incorporation under this chapter
The trustees of any Reformed congregation, by whatever name incorporated, may renounce or forego the charter or act by which they were incorporated and their name, by writing under their hands and seals and recorded with the county clerk, if the ministers, elders and deacons, or elders and deacons of the congregation, as the case may require, incorporate themselves pursuant to this chapter. Upon such incorporation and recording of such writing, their former incorporation shall cease and be dissolved, and all the real and personal property shall vest in the corporation formed under this chapter, the trustees of which shall be the legal successors in office to those of the former corporation and liable to their debts.



Section 16:13-9 - Division Of Congregations And Property

16:13-9. Division of congregations and property
Where two or more Reformed congregations, which have been united into one corporation, shall disunite by renouncing or foregoing their former incorporation, and each or any of them shall incorporate under this chapter, the real and personal property that belongs to each of such congregations, separately considered, shall be and remain in the possession of the corporation of that particular church to which such property rightfully belongs. All real and personal property acquired by the congregations during their union as a body politic, shall be divided between them in such manner as shall be agreed upon by the trustees of the corporation.



Section 16:13-10 - Renunciation Of Separate Charters And Joint Incorporation

16:13-10. Renunciation of separate charters and joint incorporation
The trustees of any two or more Reformed congregations, by whatever name known in their charters or acts of incorporation, may form one joint corporation in the following manner:

Such trustees shall renounce or forego their separate charters or acts of incorporation by mutual consent in writing, under their hands and seals, which writing shall signify their intention to become one joint corporation and shall be recorded in the office of the county clerk. Such trustees shall also form themselves into one corporation in accordance with this chapter. Upon recording such writing, and after such joint incorporation, the former separate corporations shall cease and be dissolved, and all real and personal property held by them separately, shall vest in the trustees of the joint corporation, which trustees shall be the legal successors in office of the former separate bodies, and be liable to their debts.



Section 16:13-11 - Chapter Extended To True Reformed Dutch Or Christian Reformed Churches; Incorporations Validated

16:13-11. Chapter extended to True Reformed Dutch or Christian Reformed churches; incorporations validated
The provisions of this chapter and of former acts of the legislature relating to the incorporation of trustees of religious societies applying to Reformed or Reformed Dutch churches shall extend and apply to the religious societies or congregations of this state known as True Reformed Dutch churches or Christian Reformed churches, and all proceedings taken before March eleventh, one thousand eight hundred and ninety-two, by the True Reformed Dutch churches or Christian Reformed churches, to incorporate themselves and to exercise corporate powers, under and in accordance with said provisions are hereby validated and confirmed.



Section 16:13-12 - Rights And Customs Confirmed

16:13-12. Rights and customs confirmed
The rights and customs of the Reformed Church in America to conduct their affairs and to convey or mortgage their property by a majority vote of their consistory are hereby confirmed. Any law passed before March nineteenth, one thousand nine hundred, requiring the reference of such matters to a vote of the congregation shall not apply to the Reformed Church of America.



Section 16:13-13 - Sections Inapplicable To Reformed Churches

16:13-13. Sections inapplicable to Reformed churches
The provisions of sections 16:1-1, 16:1-2, 16:1-9, 16:1-13, 16:1-14, 16:1-15 and 16:1-16 of this title shall not be construed to extend to or affect the Reformed churches of this state.



Section 16:13-14 - Extinct Church Or Religious Society; Vesting Of Property; Reversionary Interests

16:13-14. Extinct church or religious society; vesting of property; reversionary interests
All real and personal property belonging to or held in trust for any Reformed church in America or any Reformed religious society in America that has or shall become extinct shall vest in and become the property of the classis having ecclesiastical jurisdiction over the same, its successors and assigns. This section shall not affect the reversionary interest of any person in such property or any valid lien thereon.



Section 16:13-15 - Extinct Church Or Religious Society Defined; Dissolution; Transfer Of Property

16:13-15. Extinct church or religious society defined; dissolution; transfer of property
Any Reformed church in America or Reformed religious society in America, in this State, which has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services, according to the tenets, usages and customs of Reformed churches in America in this State, for two consecutive years, or whose membership has so diminished in numbers, or in financial strength as to render it impossible or impracticable for such church or society to maintain religious worship or services, or to protect its property from exposure, waste and dilapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct, and may be so declared and thereupon dissolved by a civil action brought in the Superior Court. The court may proceed in the action in a summary manner or otherwise. The property of such church or society, or property which may be held in trust for such church or society may be transferred to and the title and possession thereof vested in the particular classis having ecclesiastical jurisdiction over the same.

Amended by L.1953, c. 16, p. 145, s. 11, eff. March 19, 1953.



Section 16:13-16 - Action For Dissolution

16:13-16. Action for dissolution
Such an action may be brought by any member or officer of such classis having ecclesiastical jurisdiction over the same, when duly authorized by the classis. If necessary or proper so to do, for any of the causes mentioned in section 16:13-15 of this Title, the court shall declare such church or society extinct, dissolving the same and transferring to and vesting in the classis having such ecclesiastical jurisdiction, any property and the title and possession thereof, which may belong to the church or society, or which may be held in trust for it, in as full and ample a manner as the same shall theretofore have been vested in the consistory or persons or body holding the same in trust for such church, society and congregation.

Amended by L.1953, c. 16, p. 146, s. 12.



Section 16:13-17 - Management Or Sale Of Property By Classis

16:13-17. Management or sale of property by classis
Such classis may manage, sell or otherwise freely dispose of such property and apply the proceeds of any sale, in such manner as to it may seem best for religious uses and purposes within the territory over which it has ecclesiastical jurisdiction. If such property is sold by the classis, the sale or conveyance shall be as good and effectual as though made by the consistory, persons or body formerly holding the same, and shall vest in the grantee all the right, title and interest in and to such property theretofore vested in the church and its trustees, or in the congregation connected therewith, or in the persons or body holding the same in trust for the church, society and congregation.



Section 16:14-1 - Reformed Episcopal Church; Incorporation And Powers

16:14-1. Reformed Episcopal Church; incorporation and powers
So much of Rev.1877, p. 962, s.s. 27 to 37 (C.S. p. 4318, s.s. 27 to 37), entitled "An act to incorporate trustees of religious societies," approved April ninth, one thousand eight hundred and seventy-five, as relates to the Reformed Episcopal Church, saved from repeal. [These sections provide for the incorporation, powers, offices and reincorporation of the Reformed Episcopal Church.]



Section 16:15-1 - Incorporation

16:15-1. Incorporation
Any Roman Catholic church or congregation in this state may incorporate in the following manner:

The Roman Catholic bishop of the diocese in which the church or congregation is located, the vicar-general of the diocese, or, during a vacancy in such offices, the administrator of the diocese for the time being, and the pastor of the church or congregation for the time being, or a majority of them, may elect two lay members of the church or congregation, and may with such laymen, sign a certificate setting forth the name by which they and their successors shall be known and distinguished as a corporation. They shall transmit the certificate to the clerk of the county in which the church or congregation is located, who shall forthwith file and record the same, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon the church or congregation shall be a corporation by such name or title.



Section 16:15-2 - Trustees; Powers

16:15-2. Trustees; powers
The persons so signing the certificate shall be the trustees of the corporation, and they and their successors shall, by such name of incorporation, have all the powers enumerated in section 16:1-4 of this title.



Section 16:15-3 - Succession Of Trustees; Tenure; Vacancy

16:15-3. Succession of trustees; tenure; vacancy
The successor in office for the time being of such bishop, vicar-general and pastor, respectively, shall by virtue of his office be the trustee of such church or congregation in place of his predecessor. The lay members shall hold office for one year, and the office of any such layman shall become vacant by his removal out of the limits of such church or congregation. When the office of any such layman becomes vacant in any manner whatsoever the vacancy shall be filled by appointment in the manner provided for the selection of the original lay members of such board of trustees.



Section 16:15-4 - President

16:15-4. President
Such corporation may elect annually, or oftener if necessary or expedient, one of their own members to be president. The president shall keep the minutes and enter the orders, acts and proceedings of the corporation in a book to be kept for that purpose, shall have custody of the common seal and the papers, documents, deeds, writings and books of or relating to the corporation, and may convene the corporation as occasion may require.



Section 16:15-5 - Corporate Action By Majority Of Members; Sanction Of Bishop

16:15-5. Corporate action by majority of members; sanction of bishop
The proceedings, orders and acts of a majority of all the members of such corporation, but not of a less number, upon receiving the sanction of the bishop, or in his absence, the vicar-general, or in case of a vacancy in that office, the administrator of the diocese for the time being, shall be valid and effectual.



Section 16:15-6 - Reincorporation After Failure Of Succession; Property

16:15-6. Reincorporation after failure of succession; property
If any corporation created under or by virtue of the provisions of this article shall be dissolved by failure to continue the succession of its trustees, it may be revived and the church or congregation reincorporated under this article, in the manner herein prescribed, at any time within six years from the date of such dissolution. Thereupon all the real and personal property belonging to the dissolved corporation at the time of its dissolution shall vest in the new corporation.



Section 16:15-7 - Reincorporation Of Religious Associations

16:15-7. Reincorporation of religious associations
Any religious association incorporated under or by virtue of any law of this state may organize under this article. Upon filing a certificate according to section 16:15-1 of this title, together with a certificate signed by the trustees of the association, consenting to such organization, all the right, title and interest of the association in any real or personal property and all its franchises and chartered rights shall be vested in the corporation so created, subject to all legal liabilities of the association, and the original incorporation of the association shall be null and void.



Section 16:15-8 - Conduct Of Affairs; Conveyances And Mortgages Without Approval Of Congregation

16:15-8. Conduct of affairs; conveyances and mortgages without approval of congregation
The rights and customs of any Roman Catholic church corporation, incorporated under the provisions of this title, to conduct its affairs and convey or mortgage its property through a board of trustees shall not be affected by any statute passed prior to May tenth, one thousand nine hundred and seven, requiring the reference of such matters to a vote of the congregation, and any conveyance or mortgage made prior to May tenth, one thousand nine hundred and seven, by any such corporation is hereby confirmed and declared to be valid notwithstanding the same has not been submitted to a vote of the congregation.



Section 16:15-9 - Incorporation

16:15-9. Incorporation
Any Roman Catholic diocese in this state may incorporate in the following manner:

The Roman Catholic bishop of any such diocese, the vicar-general of such diocese, or during a vacancy in such offices, the administrator of the diocese for the time being, and the chancellor of such diocese, or a majority of them, may elect two priests from the Roman Catholic priesthood of the diocese, and may, with such two priests, execute and acknowledge a certificate of incorporation, setting forth the name by which they and their successors shall be known and distinguished as a corporation. They shall file and record the certificate in the office of the secretary of state and a copy thereof in the office of the clerk of the county in which such diocese has its principal office, for which services the secretary of state and the county clerk shall be entitled respectively to the fees provided in section 22:4-1 and section 22:2-19 of the title Fees and Costs. Thereupon such diocese shall be a corporation by such name or title.



Section 16:15-10 - Trustees; Tenure; Vacancies; Succession

16:15-10. Trustees; tenure; vacancies; succession
The bishop, vicar-general, or administrator, as the case may be, and the chancellor of such diocese, together with the two priests elected as aforesaid, shall be the first trustees of such corporation. Such two priests shall hold office for one year, and until their successors are appointed in the manner provided in section 16:15-9 of this title, but shall be trustees only while in good standing, according to the statutes of such diocese and the canons of the Roman Catholic Church, and approved by the bishop, or in his absence by the vicar-general or by such administrator. The office of either of such priests shall become vacant by his removal out of such diocese, or in the discretion and on the direction of the bishop. The successor in office for the time being of such bishop, vicar-general or administrator and such chancellor, respectively, shall, by virtue of his office, be a trustee of such corporation in place of his predecessor.



Section 16:15-11 - Powers Of Trustees

16:15-11. Powers of trustees
Such first trustees and their successors shall, by such name of incorporation, be able and capable unlimitedly to:

Acquire, purchase, receive, erect, have, hold and use leases, legacies, devises, donations, moneys, goods and chattels of all kinds, church edifices, schoolhouses, college buildings, seminaries, parsonages, sisters' houses, hospitals, orphan asylums, reformatories and all other kinds of religious, ecclesiastical, educational and charitable institutions, and the lands whereon the same are, or may be erected, and cemeteries or burying places and any lands, tenements and hereditaments suitable for any or all of said purposes, in any place or places in any such diocese; and the same or any part thereof, to lease, sell, grant, assign, demise, alien and dispose of;

Sue and be sued;

Adopt and use a common seal, and alter the same;

Have perpetual succession;

Make by-laws and rules not inconsistent with the laws of this State, or of the United States, for the regulation and management of their affairs, properties and institutions;

Appoint such officers, agents and employees as they may require for the properties, institutions and business of the corporation;

Borrow money from time to time for the purposes of the corporation, and to give bonds and mortgages therefor on any part or parts of its properties;

Aid and assist such of the parishes in said diocese, or any of the institutions in such parishes, as said corporation may deem fit;

Aid and assist students pursuing their studies for the priesthood, and to aid and assist in the maintenance of the priesthood of such diocese, in accordance with the statutes of the diocese and the canons of the Roman Catholic Church;

Have the general management, direction and control of all the civil and temporal affairs of such diocese;

Exercise any corporate powers necessary and proper to the carrying out of the above-enumerated powers, and to the carrying out of the purposes of such corporation and its institutions.

Amended by L.1953, c. 16, p. 146, s. 13, eff. March 19, 1953.



Section 16:15-12 - President And Treasurer

16:15-12. President and treasurer
The bishop of such diocese shall, by virtue of his office, be the president and treasurer of the corporation, unless the board of trustees otherwise order unanimously. He shall have custody of the common seal, papers, documents, deeds, writings and books of or relating to the corporation, and may convene the trustees as occasion may require.



Section 16:15-13 - Secretary

16:15-13. Secretary
The corporation may elect annually, or at such periods as it may deem fit, one of its trustees to be the secretary, who shall keep the minutes and enter the orders, acts and proceedings of the corporation in a book kept for that purpose.



Section 16:15-14 - Corporate Action By Majority Of Members; Sanction Of Bishop

16:15-14. Corporate action by majority of members; sanction of bishop
The proceedings, orders, acts, contracts or obligations of a majority of all the members of the corporation, but not of a less number, upon receiving the written sanction of the bishop, or in his absence, the vicar-general, or in case of a vacancy in their office, such administrator, shall be valid and effectual.



Section 16:15-15 - Dissolution Not Caused By Failure Of Succession Of Trustees

16:15-15. Dissolution not caused by failure of succession of trustees
Any corporation created under this article shall not be dissolved by failure to continue the succession of trustees thereof at any time specified for the election of any such trustees.



Section 16:15-16 - Reincorporation Under This Article

16:15-16. Reincorporation under this article
Any diocesan or other religious organization incorporated under and by virtue of any law of this state, may organize under this article. Upon filing a certificate according to section 16:15-9 of this title, together with a certificate signed by the trustees of such existing association consenting to such organization, all the right, title and interest of such association in any real or personal property, and all its franchises and charter rights, shall be vested in such corporation, subject to all legal disabilities of such association, and the original incorporation of the association shall then be null and void.



Section 16:15-17 - Incorporations Under Other Statutory Provisions Unaffected

16:15-17. Incorporations under other statutory provisions unaffected
Nothing contained in this article shall be construed to interfere with or affect:

a. Any Roman Catholic diocesan corporation incorporated under an act entitled "An act to incorporate associations not for pecuniary profit," approved April twenty-first, one thousand eight hundred and ninety-eight, or any of the acts amendatory thereof or supplemental thereto, or which may hereafter be incorporated under Title 15, Corporations and Associations Not for Profit.

b. Any Roman Catholic parochial corporation incorporated under an act entitled "An act to incorporate trustees of religious societies," approved April ninth, one thousand eight hundred and seventy-five, or any of its supplements, or which may hereafter be incorporated under this title, except that any diocesan corporation organized under this article shall have jurisdiction over such parochial corporations as may be within the diocese, according to the statutes of such diocese and the canons of the Roman Catholic Church. Any such parochial corporation may give, grant, convey and vest the title to any or all of its properties to and in such diocesan corporation.



Section 16:15A-1 - "Russian Church In America" And "Russian Orthodox Church" Defined

16:15A-1. "Russian Church in America" and "Russian Orthodox Church" defined
As used in this chapter, "Russian Church in America" means that group of churches, cathedrals, chapels, congregations, societies, parishes, committees and other religious organizations of the Eastern Confession (Eastern Orthodox or Greek Catholic Church) which were known as (a) Russian American Mission of the Russian Orthodox Church from in or about one thousand seven hundred and ninety-three to in or about one thousand eight hundred and seventy; (b) Diocese of Alaska and the Aleutian Islands of the Russian Orthodox Church from in or about one thousand eight hundred and seventy to in or about one thousand nine hundred and four; (c) Diocese of North America and Alaska of the Russian Orthodox Church from in or about one thousand nine hundred and four to in or about one thousand nine hundred and twenty-four; and (d) Russian Orthodox Greek Catholic Church of North America since in or about one thousand nine hundred and twenty-four and were subject to the jurisdiction of the Most Sacred Synod in Moscow until in or about one thousand nine hundred and seventeen, later the Patriarchate of Moscow but now constitute an autonomous metropolitan district pursuant to resolutions adopted at a general convention (sobor) of said district held at Detroit, Michigan, on or about or between April second to fourth, one thousand nine hundred and twenty-four.

As used in this chapter, a "Russian Orthodox church" is a congregation or parish founded and established for the purpose and with the intent of adhering to, and being subject to the jurisdiction of, the Russian Church in America.

L.1945, c. 139, p. 505, s. 1, eff. April 11, 1945.



Section 16:15A-2 - Incorporation

16:15A-2. Incorporation
Any unincorporated Russian Orthodox church in this State may incorporate by executing a certificate setting forth the name by which such church shall be known, its principal place of worship, the number of its trustees and the names of the trustees and their terms of office. There shall be attached to such certificate the permission to incorporate signed by the metropolitan archbishop or other primate or hierarch of the Russian Church in America or by a locum tenens acting in his place. Such certificate shall be executed by not less than six lay members of the church and shall be acknowledged or proved in the same manner as deeds of real estate.

The certificate shall be filed and recorded forthwith in the office of the clerk of the county in which the church is or is to be located, whereupon such church shall be a corporation by the name stated in the certificate.

L.1945, c. 139, p. 506, s. 2.



Section 16:15A-3 - Powers

16:15A-3. Powers
Every Russian Orthodox church incorporated or reincorporated under this chapter shall have all of the powers enumerated in section 16:1-4 of this Title except as hereinafter specifically provided.

L.1945, c. 139, p. 506, s. 3.



Section 16:15A-4 - Governing Bodies And Authorities

16:15A-4. Governing bodies and authorities
Every Russian Orthodox church in this State, whether heretofore or hereafter incorporated, and whether incorporated or reincorporated pursuant to this chapter or any other chapter of this Title, or any general or private law, shall recognize and be and remain subject to the jurisdiction and authority of the general convention (sobor), metropolitan archbishop or other primate or hierarch, the council of bishops, the metropolitan council and other governing bodies and authorities of the Russian Orthodox Church in America, pursuant to the statutes for the government thereof adopted at a general convention (sobor) held in the city of New York on or about or between October fifth to eighth, one thousand nine hundred and thirty-seven, and any amendments thereto and any other statutes or rules heretofore or hereafter adopted by a general convention (sobor) of the Russian Orthodox Church in America and shall in all other respects conform to, maintain and follow the faith, doctrine, ritual, communion, discipline, canon law, traditions and usages of the Eastern Confession (Eastern Orthodox or Greek Catholic Church).

L.1945, c. 139, p. 506, s. 4.



Section 16:15A-5 - Trustees; Powers

16:15A-5. Trustees; powers
The trustees of every Russian Orthodox church shall have the custody and control of all the temporalities and property, real and personal, belonging to such church and of the revenues therefrom and shall administer the same in accordance with the by-laws of such church, the normal statutes for parishes of the Russian Orthodox Church in America approved at a general convention (sobor) thereof held at Cleveland, Ohio, on or about or between November twentieth to twenty-third, one thousand nine hundred and thirty-four, and any amendments thereto and all other rules, regulations and usages of the Russian Church in America.

L.1945, c. 139, p. 507, s. 5.



Section 16:15A-6 - Reincorporation Of Russian Orthodox Church

16:15A-6. Reincorporation of Russian Orthodox church
Any heretofore incorporated Russian Orthodox church may reincorporate under the provisions of this chapter by filing in the office of the clerk of the county in which its principal place of worship is located a certificate, signed by the trustees in office at the time of such reincorporation, or a majority of them, stating that they desire to reincorporate under the provisions of this chapter, the corporate name by which such church shall be known, its principal place of worship, the number of its trustees and their names and terms of office. Such certificate shall be acknowledged or proved in the same manner as deeds of real estate. Immediately upon the filing and recording of such certificate all of the right, title and interest of such church in any real or personal property and all of its franchises and charter rights shall be vested in the corporation so created, subject to all legal liabilities of such church, and the original incorporation of such church shall be null and void.

L.1945, c. 139, p. 507, s. 6.



Section 16:16-1 - Incorporation

16:16-1. Incorporation
Any Ruthenian Catholic church or congregation in this state may incorporate in the following manner:

The Catholic bishop appointed by the Pope of Rome to have supervision over the Ruthenian Catholics of the Greek rite in the United States, together with his secretary or chancellor, and the pastor of such Ruthenian Greek Catholic church or congregation for the time being, or a majority of them, may elect two lay members of such church or congregation, and may with such laymen, sign a certificate, setting forth the name by which they and their successors shall be known and distinguished as a body corporate. They shall transmit the certificate to the clerk of the county in which such church or congregation is located, who shall forthwith file and record the same, for which service he shall be entitled to receive the fee provided in section 22:2-19 of the title Fees and Costs. Thereupon such church or congregation shall be a body corporate by such name or title.



Section 16:16-2 - Reincorporation Of Religious Organizations

16:16-2. Reincorporation of religious organizations
Any religious organization incorporated under and by virtue of any law of this State may organize under the provisions of this article. Its trustees shall pass a resolution (a) declaring it advisable that the corporation reincorporate under the provisions of this article, and (b) calling a meeting of the congregation to take action thereon. Such resolution shall be submitted to the congregation at a meeting to be held at the usual place of meeting for public worship, upon such notice as the by-laws of said organization shall provide, and if there is no such provision, after at least ten days' notice of the time and purpose of the meeting, set up in open view at or near the place of meeting. The resolution shall be read publicly at each regular service of the church on the Sunday next preceding the meeting. If a majority of the congregation shall, at such meeting, approve incorporation under this article, the trustees or a majority of them shall file a certificate in accordance with section 16:16-1 of this Title. Upon filing such certificate, all the right, title and interest of such organization in any real or personal property and all franchises and charter rights, shall be vested in the corporation organized under the provisions of this article, and the original incorporation of such organization shall then be null and void.

Amended by L.1953, c. 16, p. 147, s. 14.



Section 16:16-3 - Trustees; Powers

16:16-3. Trustees; powers
The persons so executing and acknowledging such certificate shall be the trustees of the corporation and they and their successors shall, by the name of incorporation, have all the powers enumerated in section 16:1-4 of this title.



Section 16:16-4 - Trustees; Succession; Tenure; Vacancies

16:16-4. Trustees; succession; tenure; vacancies
The successor in office for the time being of the Ruthenian Greek Catholic bishop in communion with the Roman See and appointed by the Pope of Rome, the secretary of such United Greek Catholic bishop, or his chancellor, and the pastor, respectively, shall by virtue of their offices be the trustees of such corporation, church or congregation in place of their predecessors. The lay members shall hold office as trustees for one year, and until their successors are elected or appointed. When the office of any such layman shall become vacant in any manner whatsoever, his successor shall be appointed in the manner provided for the selection of the original lay members of the board of trustees. It shall not be necessary, however, to file with the county clerk any certificate of such selection or appointment, but an entry in the minutes of the corporation shall be sufficient.



Section 16:16-5 - President

16:16-5. President
The Ruthenian Catholic bishop appointed by the Pope as aforesaid shall, by virtue of his office, be the president of the board of trustees and of the corporation, and may convene the trustees as occasion may require.



Section 16:16-6 - Secretary

16:16-6. Secretary
The corporation may elect annually, or at such periods as it may deem fit, one of such trustees to be the secretary of such corporation. He shall keep the minutes and enter the orders, acts and proceedings of the corporation in a book to be kept for that purpose.



Section 16:16-7 - Corporate Action By Majority Of Members; Sanction Of Bishop

16:16-7. Corporate action by majority of members; sanction of bishop
The proceedings, orders, acts, contracts or obligations of a majority of all the members of the corporation, but not of a less number, upon receiving the written sanction or approval of the bishop, or in his absence, the vicar general of the bishop, if any there be, duly appointed as such vicar general by the bishop, or in case of a vacancy in the office of bishop, by the administrator acting as bishop, appointed and confirmed by the Pope and recognized by the apostolic delegate in the United States, shall be valid and effectual.



Section 16:16-8 - Dissolution Not Caused By Failure Of Succession Of Trustees

16:16-8. Dissolution not caused by failure of succession of trustees
Any corporation created under or by virtue of the provisions of this article shall not be dissolved by failure to continue the succession of the trustees thereof at any time specified for the election of such trustees.



Section 16:16-9 - Incorporation

16:16-9. Incorporation
Any Ruthenian Catholic diocese in this state or of the United States, of the Catholic Greek rite in the United States, may incorporate in the following manner:

Any Catholic bishop appointed by the Pope of Rome to have supervision over Catholics of the Ruthenian Greek rite in the United States, or during a vacancy in such office, the administrator of any such diocese for the time being, the bishop's secretary, and the chancellor of the diocese, or a majority of them, may elect two priests from the Ruthenian Catholic priesthood of the diocese, and may, with such two priests, execute and acknowledge a certificate of incorporation setting forth the name by which they and their successors shall be known and distinguished as a corporation. They shall file and record the certificate in the office of the secretary of state and a copy thereof in the office of the clerk of the county in which such diocesan corporation has its principal office, for which services the secretary of state and county clerk shall be entitled, respectively, to the fees provided in section 22:4-1 and section 22:2-19 of the title Fees and Costs. Thereupon the diocese shall be a corporation by the name so taken.



Section 16:16-10 - Powers Of Trustees

16:16-10. Powers of trustees
The first trustees of such corporation and their successors shall, by such name of incorporation, be able and capable unlimitedly to:

Acquire, purchase, receive, erect, have, hold and use leases, legacies, devises, donations, moneys, goods and chattels of all kinds, church edifices, schools, college buildings, seminaries, parsonages, sisters' houses, hospitals, orphan asylums, reformatories and all other kinds of religious, ecclesiastical, educational and charitable institutions, and the lands whereon the same are or may be erected, and cemeteries or burying places and any lands, tenements and hereditaments suitable for any or all of said purposes in any place or places in any such diocese; and same or any part thereof, to lease, sell, grant, assign, demise, alien and dispose of;

Sue and be sued;

Adopt and use a common seal, and alter the same;

Have perpetual succession;

Make by-laws and rules not inconsistent with the laws of this State, or of the United States, for the regulation and management of their affairs, properties and institutions;

Appoint such officers, agents and employees as they may require for the properties, institutions and business of the corporation;

Borrow money from time to time for the purposes of the corporation, and to give notes, bonds and mortgages therefor on any part or parts of its properties;

Aid and assist such of the parishes in said diocese, or any of the institutions in such parishes, as said corporation may deem fit;

Aid and assist students pursuing their studies for the priesthood, and to aid and assist in the maintenance of the priesthood of such diocese, in accordance with the statutes of the diocese and the canons of the Ruthenian Greek Catholic Church;

Have the general management, direction and control of all the civil and temporal affairs of such diocese;

Exercise any corporate power necessary and proper to the carrying out of the above enumerated powers, and to the carrying out of the purposes of such corporation and its institutions.

Amended by L.1953, c. 16, p. 148, s. 15, eff. March 19, 1953.



Section 16:16-11 - Trustees; Succession; Tenure; Vacancy

16:16-11. Trustees; succession; tenure; vacancy
The persons so executing and acknowledging such certificate shall be the first trustees of the corporation. The successor in office for the time being of the bishop, or the administrator in case of a vacancy in the office of bishop, the secretary, and the chancellor, respectively, shall, by virtue of their offices, be the trustees of such corporation in place of their predecessors. Such two priests shall hold office for one year, and until their successors are appointed, but shall be trustees only while in good standing according to the canons of the Ruthenian Greek Catholic Church, and approved by the bishop, or in his absence, by his vicar-general, or by the administrator. The office of either priest shall become vacant by his removal out of the diocese, or in the discretion and on the direction of the bishop or administrator.



Section 16:16-12 - President And Treasurer

16:16-12. President and treasurer
The bishop or administrator of the diocese shall, by virtue of his office, be the president and treasurer of the corporation, unless the board of trustees otherwise order unanimously. He shall have custody of the common seal, papers, documents, deeds, writings and books of or relating to the corporation, and may convene the trustees of the corporation, as occasion may require.



Section 16:16-13 - Secretary

16:16-13. Secretary
The corporation may elect annually, or at such periods as it may deem fit, one of its trustees to be the secretary. He shall keep the minutes and enter the orders, acts and proceedings of the corporation in a book kept for that purpose.



Section 16:16-14 - Corporate Action By Majority Of Members; Sanction Of Bishop

16:16-14. Corporate action by majority of members; sanction of bishop
The proceedings, orders, acts, contracts or obligations of a majority of all the members of such corporation, but not of a less number, upon receiving the written sanction of such bishop, or in his absence, of such vicar-general, or in case of a vacancy in their office, of such administrator, shall be valid and effectual.



Section 16:16-15 - Dissolution Not Caused By Failure Of Succession Of Trustees

16:16-15. Dissolution not caused by failure of succession of trustees
Any corporation created under or by virtue of the provisions of this article shall not be dissolved by failure to continue the succession of the trustees thereof at any time specified for their election.



Section 16:16-16 - Incorporations Under General Law Unaffected

16:16-16. Incorporations under general law unaffected
Nothing contained in this article shall be construed to interfere with or affect any Ruthenian Greek Catholic parochial corporation, incorporated or which may be incorporated under an act entitled "An act to incorporate trustees of religious societies," approved April ninth, one thousand eight hundred and seventy-five, or any of the supplements thereto, except that any diocesan corporation organized under this article shall have jurisdiction over such parochial corporations as may be within the diocese, according to the statutes of such diocese and the canons of the Ruthenian Greek Catholic Church. Any such parochial corporation may give, grant, convey, and vest the title to any or all its property to and in the diocesan corporation.



Section 16:17-1 - Corporation Continued; Trustees; Election; Term Of Office; Corporate Officers Members Of Board

16:17-1. Corporation continued; trustees; election; term of office; corporate officers members of board
The New Jersey State Association of Spiritualists, incorporated under authority of an act entitled "A supplement to an act entitled "An act to incorporate trustee[s] of religious societies,' approved April ninth, one thousand eight hundred and seventy-five," approved March eleventh, one thousand nine hundred and twenty-two, is hereby continued and the nine trustees elected under authority of the said act and their successors shall be and continue to be a body corporate. Such trustees shall hold office for one year, or until their successors, elected in like manner as the first trustees, shall be elected for the same term. Such board of trustees shall include the officers of said corporation, who shall be a president, vice president, secretary and treasurer.



Section 16:17-2 - Powers Of State Association

16:17-2. Powers of state association
The trustees of the New Jersey State Association of Spiritualists, or their successors, shall have power to:

a. Have perpetual succession by its corporate name;

b. Sue and be sued;

c. Adopt and use a common seal and alter the same;

d. Grant all charters of Spiritualist churches, societies and congregations and to revoke them for good cause;

e. Adopt a constitution and make by-laws;

f. Make laws governing individual societies, churches and congregations, and to prescribe the qualifications of ordained, licentiate and assistant ministers and the method by which candidates for the ministry shall be examined touching their qualifications;

g. Maintain colleges, seminaries and other schools for educating and preparing persons for the ministry; and

h. Purchase, acquire, receive, have and hold any real and personal property, legacies, donations and moneys in trust for the use of the corporation, and to sell, grant, convey, mortgage, lease or otherwise dispose of the same or any part thereof.



Section 16:17-3 - Incorporation; Meeting Called; Notice

16:17-3. Incorporation; meeting called; notice
Any Spiritualist society, church or congregation in this state, referred to in this article as "church" , which is a branch of and organized in accordance with the provisions of the constitution, by-laws and rules of the New Jersey State Association of Spiritualists, an auxiliary of the National Spiritualists' Association of the United States of America, incorporated as a religious society under the laws of the District of Columbia, may incorporate in the following manner:

A meeting shall be called by written notice signed by at least seven duly enrolled members of the church in good standing, who are of full age and have contributed regularly and have submitted themselves to the jurisdiction of the New Jersey State Association of Spiritualists and the National Spiritualists' Association of the United States of America. The notice shall state the time and place of the meeting and that it is called for the purpose of incorporating the church, selecting the corporate name therefor and electing the trustees thereof. The notice shall have the approval of the president or vice president, the treasurer and secretary of the New Jersey State Association of Spiritualists indorsed thereon, and shall be publicly read at each regular service of the church two successive Sundays next preceding the meeting.



Section 16:17-4 - Meeting; Qualifications Of Voters And Officers; Matters Decided; Trustees

16:17-4. Meeting; qualifications of voters and officers; matters decided; trustees
The members of the church having met at the time and place appointed, the meeting shall be called to order by one of the signers of the notice. Only duly enrolled members of such church in good and regular standing and of full age shall be entitled to vote or act as officers at such meeting and seven qualified voters shall constitute a quorum. All questions shall be decided by a majority of those present. A chairman, clerk and two inspectors of election shall be elected from the qualified voters present. The clerk and the inspectors of election shall be the judges of the qualifications of the voters and shall receive the ballots cast.

The meeting shall decide whether the church shall be incorporated and if the decision is in favor of incorporation, shall decide further:

a. The corporate title which shall include the words "Spiritualist Church" or "Society of Spiritualists" , prefixed by "First" , "Second" or other numerical designation, and followed by the name of the municipality where it shall be located.

b. The date for holding the annual election of trustees;

c. The number of trustees which shall be either three, six or nine.

The meeting shall elect, by ballot, from the individuals qualified to vote, the number of trustees decided upon, which shall be divided into three classes, to serve for one, two and three years, respectively, or until their successors are elected and take office. At the conclusion of the term of office of these trustees, their successors shall be elected for the term of three years.



Section 16:17-5 - Certificate; Contents; Approval Of State Association; Filing And Recording

16:17-5. Certificate; contents; approval of state association; filing and recording
The chairman and clerk of the meeting shall make, sign and acknowledge before any person authorized to take the acknowledgment and proof of deeds in this state, a certificate in writing, setting forth:

a. That said meeting was called and organized in accordance with the provisions of this article;

b. The name assumed as the corporate title;

c. The number of trustees; and

d. The names of the individuals elected as trustees with the term of office of each.

The approval of the New Jersey State Association of Spiritualists, signed by the president or vice president, the treasurer and secretary thereof, and sealed with its corporate seal, shall be appended to such certificate, without which approval such certificate shall not be entitled to record.

The chairman and clerk shall transmit the certificate to the clerk of the county in which such board is elected, who shall file and record the same forthwith, for which service he shall be entitled to receive the fee provided by section 22:2-19 of the title Fees and Costs. Thereupon such trustees and their successors shall be a corporation by the name stated in the certificate.



Section 16:17-6 - Powers Of Trustees; Constitution And By-laws

16:17-6. Powers of trustees; constitution and by-laws
For such incorporated church the trustees elected in accordance with the provisions of this chapter shall have power to:

Have perpetual succession by its corporate name;

Sue and be sued;

Adopt and use a common seal and alter the same;

Purchase, acquire, receive, have and hold any lands, tenements, hereditaments, legacies, donations, moneys, goods and chattels in trust for the use of the enrolled members of such church, and to sell, grant, convey, mortgage, lease, assign or otherwise dispose of the same or any part thereof; provided, that no such sale, conveyance, mortgage or lease of any real property held in trust as aforesaid shall be made unless previously authorized by two-thirds of the votes cast at a regular or special meeting of its enrolled members in good and regular standing and of full age, duly called for that purpose.

Every church incorporated according to the provisions of this chapter shall have power to adopt a constitution and make such by-laws as are not inconsistent with the constitution or laws of the United States of America or of this State, or with the provisions of the constitution, by-laws and rules of the said New Jersey State Association of Spiritualists.

Amended by L.1953, c. 16, p. 149, s. 16, eff. March 19, 1953.



Section 16:17-7 - Trustees; Vacancies

16:17-7. Trustees; vacancies
The enrolled members of any such church who are of the full age of twenty-one years may assemble at a duly called regular or special meeting, and when so assembled may fill any vacancies or elect new trustees by a majority vote of those present.



Section 16:17-8 - Changes; Corporate Title; Number Of Trustees

16:17-8. Changes; corporate title; number of trustees
Any church incorporated under this article may, at any regular or special meeting of its enrolled members duly called for that purpose, change its corporate title or the number of its trustees by a two-thirds vote of those present. A certificate of the change shall be executed by the chairman and clerk of the meeting in the same manner as provided for the execution of the certificate of incorporation, and shall be immediately filed and recorded in the office of the clerk of the county in which the church is located, for which service he shall be entitled to receive the fee provided by section 22:2-19 of the title Fees and Costs. Thereupon the change shall take effect.



Section 16:17-9 - Officers; Tenure; Duties

16:17-9. Officers; tenure; duties
The officers of the church shall be the president, vice president, secretary and treasurer, and such other officers as the by-laws provide. They shall be elected by the trustees and shall hold office for one year and until their successors are elected and qualify. The duties of the officers shall be as follows:

a. The president shall convene and preside at the meetings of the church, and with the secretary and treasurer execute all contracts.

b. The vice president shall serve in the place of the president in case of his absence, sickness, death, resignation, refusal to act or moving out of the limits of the church.

c. The secretary shall keep the minutes and enter the orders, acts and proceedings in a book kept for that purpose, and shall have custody of the common seal and of the papers, deeds, writings, documents and books of or relating to the church, which shall at all times be accessible to any member of the church, and which shall be delivered to the successor in office upon his death, resignation, removal or expiration of office.

d. The treasurer shall have charge of the moneys of the church and shall keep an accurate account of disbursements thereof, and at each annual election of officers shall render to the church a statement in writing of the receipts and disbursements of the corporation during the preceding year. Upon the death, resignation, removal or expiration of the office of treasurer or the election of a new one, all books, accounts, vouchers and documents in the hands of the treasurer belonging to the church shall be delivered to the successor in office.



Section 16:17-10 - Ministers

16:17-10. Ministers
The ordained, licentiate and associate ministers of the church shall be called, elected and removed and their salaries be fixed as the church shall provide in its by-laws. Such minister shall be regularly commissioned by the New Jersey State Association of Spiritualists according to its rules, after examination of his character and qualifications by its committee regularly appointed. No such church shall retain any minister who has been suspended or removed by the New Jersey State Association of Spiritualists.

No ordained, licentiate or associate minister shall be eligible to serve as an officer or trustee of the church.



Section 16:17-11 - Church Subject To State Association

16:17-11. Church subject to state association
Any church organized under the provisions of this article shall be subject to the constitution, by-laws and rules of the New Jersey State Association of Spiritualists.



Section 16:17-12 - Spiritualist Churches; Reincorporation

16:17-12. Spiritualist churches; reincorporation
Any church which is a branch of and organized in accordance with the provisions of the constitution, by-laws and regulations of the New Jersey State Association of Spiritualists, and however incorporated in this state, may incorporate under this article upon taking the proceedings prescribed in sections 16:17-3 and 16:17-4 of this title, in the same manner as if it had not previously been incorporated, but where the trustees of the congregation of the church are incorporated under article 1 of chapter 1 of this title (s. 16:1-1 et seq.), such congregation shall have first decided by a two-thirds vote of those present at a regular or special meeting, duly called for that purpose, that the new corporation when duly organized under this article shall be entitled to and invested with all the real and personal estate of the old corporation, in like manner and to the same extent as the old corporation, subject to all its debts and liabilities.

The certificate of the new corporation shall set forth that the meeting was duly called and also a copy of the resolution passed at such meeting. Thereupon the former corporation shall be dissolved and the new corporation shall be entitled to and invested with all the real and personal estate of the former corporation in like manner and to the same extent as the former corporation, subject to all its debts and liabilities.



Section 16:19-1 - General Law Applicable

16:19-1. General law applicable
The provisions of article 1 of chapter 1 of this title (s. 16:1-1 et seq.), with all its penalties, privileges and advantages shall be applicable to associations in this state known as:

a. Young Men's Christian Associations;

b. Young Women's Christian Associations;

c. Young Men's Hebrew Associations;

d. Young Women's Hebrew Associations; and

e. Young Men's and Young Women's Hebrew Associations.



Section 16:19-2 - Incorporation

16:19-2. Incorporation
Any association enumerated in section 16:19-1 of this Title may, by a majority of the votes cast at a meeting of the association, held in their regular place of meeting and called by them upon ten days' notice in writing set up at such place in plain view, adopt a name, constitution and by-laws, elect a board of directors, not to exceed thirty (except that in the case of a Young Men's Christian Association, a Young Men's Hebrew Association, a Young Women's Hebrew Association or a Young Men's and Young Women's Hebrew Association such board may be of any number), and declare themselves incorporated by such name. A copy of the resolution, with the names of the directors, together with a copy of the official seal of the association, certified, under oath, to be correct by the officers of the meeting or meetings at which such resolution was adopted, directors elected and seal adopted, shall be filed in the office of the clerk of the county in which the association is located, for which service the county clerk shall be entitled to receive the fee provided in section 22:2-19 of the Title Fees and Costs. Thereupon the association shall be a corporation, with all the powers conferred by article one, of chapter one, of this Title (s. 16:1-1 et seq.).

Amended by L.1939, c. 231, p. 628, s. 1, eff. July 18, 1939; L.1949, c. 12, p. 49, s. 1; L.1953, c. 64, p. 976, s. 1, eff. April 2, 1953.



Section 16:19-3 - Board Of Trustees; Name; Terms; Certified Copy Of Proceedings Filed

16:19-3. Board of trustees; name; terms; certified copy of proceedings filed
The board of directors of any such association may elect 8 or more persons, of whom, when elected by the directors of any Young Men's Christian Association, no more than one-third shall be members of any one religious denomination, who, with the president of the association for the time being, shall constitute a board of trustees of such association, by name of, the trustees of:

a. The Young Men's Christian Association of ...................................... ; or

b. The Young Women's Christian Association of ..................................... ; or

c. The Young Men's Hebrew Association of ....................................... ; or

d. The Young Women's Hebrew Association of ....................................... ; or

e. The Young Men's and Young Women's Hebrew Association of ....................................... , as the case may be, the blank to be filled in according to the proper name of the association. The trustees shall hold office for life, or for such term as the constitution or by-laws of the association may provide and until their successors shall be elected by the board of directors.

A certified copy of the proceedings of any such election by the board of directors, and the written acceptance of such offices by the persons so elected, signed by their names and acknowledged before an officer authorized to take the acknowledgment of deeds in this State, shall be filed in the office of the clerk of the county in which the association is located, who shall forthwith record the same, for which service the county clerk shall be entitled to receive the fee provided in section 22:2-19 of the Title, Fees and Costs. Thereupon such trustees shall be a corporation by the name as aforesaid.

Amended by L.1953, c. 63, p. 974, s. 1; L.1956, c. 151, p. 619, s. 1, eff. Sept. 10, 1956.



Section 16:19-4 - Powers Of Board Of Trustees

16:19-4. Powers of board of trustees
The board of trustees shall, by their corporate name, have power to:

a. Make and use a common seal, and alter or renew the same;

b. Sue and be sued;

c. Make by-laws and rules, consistent with law, for the management of its business and affairs, the convening or holding of its meetings, and the election or appointment, powers, duties and removal of its officers and agents, and to alter, amend or repeal the same; and

d. Acquire by purchase, gift, grant, devise, bequest or otherwise, and to hold any real or personal property for the uses of the association; and, with the consent of the board of directors, to sell, grant, assign, mortgage and dispose of the same or any part thereof.



Section 16:19-5 - Trustees; Filling Vacancies

16:19-5. Trustees; filling vacancies
When a vacancy shall occur in such board of trustees, by reason of the death or resignation of any trustee or his removal from the limits of the association, the same shall be filled by a majority vote of the remaining trustees. Nominations for trustees to fill any such vacancy shall be made in accordance with the provisions of the constitution or by-laws of the association or, if there are no such provisions, then by the board of trustees of the association. When such election is held by the remaining trustees of any Young Men's Christian Association, they shall elect to such vacancy a person who is a member in good standing of a Protestant Evangelical church. In the case of any Young Men's Christian Association no more than one-third of the members of the board of trustees, not including the president of the association, shall be members of any one religious denomination.

Amended by L.1953, c. 63, p. 975, s. 2; L.1956, c. 151, p. 620, s. 2, eff. Sept. 10, 1956.



Section 16:19-6 - President; Powers And Duties

16:19-6. President; powers and duties
The trustees shall elect at their first meeting one of their number to be the president of the board of trustees. The president may convene the board as occasion may require, preside at the meetings thereof, and may execute, for and in the name of the board of trustees, all contracts, deeds, leases, mortgages or other instruments required to be executed by the board. In case of his absence, sickness, death, resignation or removal from the limits of the association, the board of trustees shall elect one of their number to fill the office of president for the time being, who shall occupy the same until the disability of the president is removed or until the election of his successor.



Section 16:19-7 - Secretary, Treasurer And Other Officers

16:19-7. Secretary, treasurer and other officers
The board of trustees shall elect or appoint as soon after their election as practicable, from their number, a secretary and treasurer, and may also appoint such other officers or agents as such board may, from time to time, deem expedient. The proceedings, orders and acts of a majority of the trustees for the time being, but not of a less number, shall be valid and effectual.



Section 16:19-8 - Property And Income; Application

16:19-8. Property and income; application
The board of trustees shall devote the real and personal property held by them, and the income thereof, only to the purposes of the association, and so long as the board of directors shall so expend the same, the board of trustees shall pay over to the board of directors the income of the real and personal property of the association. In the discharge of the duties of the board of trustees it may constitute the finance committee of the board of directors, its agents for the repair, renting and collecting of the rents of the property of the association, or of the property held by the board of trustees for the use of the association.



Section 16:19-9 - Property Of Association Formed Under This Chapter

16:19-9. Property of association formed under this chapter
Any such association availing itself of the benefits of this chapter, and having at that time any real or personal property, shall convey and assign the same to the board of trustees constituted under this chapter, to be held by such board for the uses of the association in the same manner and with the same powers and duties in regard thereto as provided in section 16:19-4 of this title.



Section 16:20-1 - Definitions, Coptic Orthodox Church

16:20-1. Definitions, Coptic Orthodox Church
1. As used in this act:



"Bishop of the Coptic Orthodox Diocese" refers to that person who is serving as bishop for that diocese pursuant to the authority of and in accordance with the rules and regulations of the Synodical Committee for the Coptic Churches in Immigration. In accordance with the laws of the Holy Synod, the Pope of Alexandria, in Egypt, is the presiding bishop of any new diocese during the foundation period and until a bishop is ordained for that diocese. Likewise, and pursuant to such laws, the Pope of Alexandria, in Egypt, is the presiding bishop of any existing diocese which has no bishop.

"Coptic Orthodox Church" means the Apostolic Church presided over by His Holiness, the Pope of Alexandria, in Egypt, and the Patriarch of the See of St. Mark, the legislative body of which is known as the Holy Synod. The Coptic Orthodox Church is a hierarchical church.

"Holy Synod" means the highest legislative and executive authority in the Coptic Orthodox Church, presided over by His Holiness, the Pope of Alexandria and the Patriarch of the See of St. Mark and is more formally known as "The Holy Synod for the Coptic Orthodox Church of Alexandria and the See of St. Mark."

"Synodical Committee for the Coptic Churches in Immigration" means, according to the constitution and bylaws of the Holy Synod, the committee formed and presided over by His Holiness, the Pope of Alexandria and the Patriarch of the See of St. Mark from among the members of the Holy Synod, to assist him in marshalling the affairs of the churches abroad.

"Unincorporated church in this State" and a "church heretofore incorporated in this State" means a church, cathedral, chapel or other religious organization in this State founded and established for the purpose of and with the intent of adhering to, and being subject to the administrative jurisdiction of, the Synodical Committee for the Coptic Churches in Immigration.

L.1993,c.148,s.1.



Section 16:20-2 - Applicability Of Act

16:20-2. Applicability of act
2. This act applies to any unincorporated church in this State and any unincorporated diocese or archdiocese located in whole or in part in this State affiliated with the Coptic Orthodox Church and to any church, diocese or archdiocese heretofore incorporated in this State which desires to reincorporate pursuant to this act, except that nothing shall prevent or prohibit any church, diocese or archdiocese heretofore incorporated in this State affiliated with the Coptic Orthodox Church from maintaining and continuing that affiliation enjoyed at the time of the effective date of this act should that church, diocese or archdiocese determine not to reincorporate pursuant to this act.

L.1993,c.148,s.2.



Section 16:20-3 - Procedure For Becoming Incorporated As A Church

16:20-3. Procedure for becoming incorporated as a church
3. An unincorporated church in this State may become incorporated as a church by executing, acknowledging and filing a certificate of incorporation, stating the corporate name by which that church shall be known in the county and municipality where its principal place of worship is, or is intended to be located. A certificate of incorporation of an unincorporated church in this State shall be executed and acknowledged by the Bishop of the Coptic Orthodox Diocese in which its place of worship is located and by two or more persons who shall be appointed by the bishop from among the priests and deacons of that church. Upon filing that certificate of incorporation, that church shall be a corporation by the name stated in the certificate.

L.1993,c.148,s.3.



Section 16:20-4 - Procedure For Reincorporating A Church

16:20-4. Procedure for reincorporating a church
4. Any church heretofore incorporated in this State, with the consent of the Bishop of the Coptic Orthodox Diocese in which its place of worship is located, may reincorporate under the provisions of this act by filing in the office of the Secretary of State, and a copy thereof in the office of the county clerk in the county in which its principal place of worship is located, a certificate, signed by the trustees in office at the time of that reincorporation, in which the majority of those trustees set forth that they desire to reincorporate under the provisions of this act. The certificate shall include the corporate name by which that church shall be known, the county and municipality where its principal place of worship is located, and the names of the bishop and two or more persons appointed by the bishop from among the priests and deacons of that church, who shall constitute the initial board of trustees of the church. Immediately upon the filing of that certificate all the right, title, equity and interest of that church in any estate, real or personal, together with all franchise and charter rights, shall be vested in the body corporate so created under this act and the original incorporation of that church shall be null and void.

L.1993,c.148,s.4.



Section 16:20-5 - Incorporation Of Diocese, Archdiocese

16:20-5. Incorporation of diocese, archdiocese
5. Any diocese or archdiocese of the Coptic Orthodox Church located in whole or in part in this State may become incorporated as a diocese or archdiocese under the provisions of this act by filing in the Office of the Secretary of State a certificate of incorporation. A certificate of incorporation of a diocese or archdiocese shall be executed and acknowledged by the Bishop of the Coptic Orthodox Church, or the Archbishop of the Coptic Orthodox archdiocese, and by two or more persons who shall be appointed by the bishop from among the priests and deacons of that diocese or archdiocese. Upon filing that certificate of incorporation, that diocese or archdiocese shall be a corporation by the name stated in the certificate.

L.1993,c.148,s.5.



Section 16:20-6 - Trustees Of Church

16:20-6. Trustees of church
6. The Bishop of the Coptic Orthodox Diocese in which the place of worship of an incorporated church in this State is located and his successors in office shall, by virtue of his office, be a trustee of that church. Two or more persons selected by the bishop from among the priests and deacons of that church in the manner provided from time to time by rules and regulations of the Coptic Orthodox Church adopted by the Synodical Committee for the Coptic Churches in Immigration shall also be trustees of that incorporated church, and the bishop and other such persons shall together constitute the board of trustees thereof. The bishop and other persons signing the certificate of incorporation shall be the trustees of that church for the first year or until their successors are selected according to the rules, statutes, regulations and usages of the Coptic Orthodox Church adopted by the Synodical Committee for the Coptic Churches in Immigration. The trustees of every church in this State shall have the custody and control of all temporalities and property, real and personal, belonging to that church and of the revenues therefrom and shall administer them in accordance with the rules, statutes, regulations and usages of the Coptic Orthodox Church adopted by the Synodical Committee for the Coptic Churches in Immigration, except that no act or proceeding of the trustees of any such incorporated church shall be valid without the approval of the bishop of the diocese in which the place of worship of that church is located, or in case of his absence or inability to act, without the approval of the vicar of that diocese.

L.1993,c.148,s.6.



Section 16:20-7 - Division Of Parish, Transfer Of Assets

16:20-7. Division of parish, transfer of assets
7. Whenever a Coptic Orthodox parish shall be duly divided by the Bishop of the Coptic Orthodox Diocese in which the parish is located into two parishes within that diocese, then the bishop or his successor shall have the right and power, by himself and independently of any action or consent on the part of the trustees of the original church corporation to transfer assets, with or without valuable consideration, from the original church corporation to the new or second church corporation. That transfer shall be made by the bishop or his successor after having complied with the requirements imposed upon the trustees of any religious corporation under Title 16 of the Revised Statutes before making a transfer of church property.

L.1993,c.148,s.7.






Title 17 - Corporations And Institutions For Finance And Insurance

Section 17:1-1 - Department Of Banking And Insurance Reconstituted

17:1-1.Department of Banking and Insurance reconstituted
17:1-1. The Department of Banking and Insurance, hereinafter in Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes designated as the "department," created and established by an act entitled "An act to establish a Department of Banking and Insurance," approved February 10th, one thousand eight hundred and ninety-one (L.1891, c.6, p.17), and charged with the execution of all laws relative to insurance, banking, savings, trust, guarantee, safe deposit, indemnity, mortgage, investment and loan corporations, continued and constituted as a principal department in the executive branch of the State Government by the "Department of Banking and Insurance Act of 1948," P.L.1948, c.88 (C.17:1-1.1 et al.), is reconstituted as a principal department in the executive branch of State Government by this 1996 amendatory and supplementary act. The department, having been divided into two separate principal departments, the Department of Banking, pursuant to P.L.1970, c.11 (C.17:1B-1 et seq.), and the Department of Insurance, pursuant to P.L.1970, c.12 (C.17:1C-1 et seq.), is recombined and designated as the Department of Banking and Insurance by this 1996 amendatory and supplementary act. Such department shall be vested with all the powers and charged with all the duties and subject to all the obligations and penalties which, on February 10th, one thousand eight hundred and ninety-one, were vested in, conferred and imposed upon the Secretary of State, acting as commissioner of insurance, or upon the board of bank commissioners or any other officer or board charged with the execution of the laws relative to subjects hereinabove recited, as well as any additional duties, powers, and obligations prescribed in this 1996 amendatory and supplementary act or by any other law.

All the powers, functions and duties of the existing Department of Banking and Department of Insurance and the commissioners thereof are continued in the Department of Banking and Insurance, and in the office of the commissioner thereof.

Amended 1948, c.88, s.1; 1996, c.45, s.2.



Section 17:1-1.1 - Short Title

17:1-1.1. Short title
This act shall be known as, and may be cited as, the "Department of Banking and Insurance Act of 1948."

L.1948, c. 88, p. 503, s. 12.



Section 17:1-1.2 - Effective Date

17:1-1.2. Effective date
This act shall take effect on the first day of July, one thousand nine hundred and forty-eight, except that any appointment, and any confirmation of any appointment, permitted by this act may be made prior to such date.

L.1948, c. 88, p. 504, s. 13.



Section 17:1-2 - Commissioner Of Banking And Insurance, Appointment, Salary; Interests Prohibited To Commissioner, Officers, Employees

17:1-2.Commissioner of Banking and Insurance, appointment, salary; interests prohibited to commissioner, officers, employees
17:1-2. a. The head of the reconstituted department, to be denominated the Commissioner of Banking and Insurance and hereinafter in Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes, designated the "commissioner," shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. The person in office as the Commissioner of Insurance on June 30, 1996, shall at the pleasure of the Governor hold the office of Commissioner of Banking and Insurance reestablished by this 1996 amendatory and supplementary act for the unexpired term for which the commissioner was appointed, and until a successor is appointed and qualified. No person shall be appointed commissioner who is in any way connected with the management or control of any corporation, firm, association, institution, or licensee affected by Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes, and the commissioner shall immediately be dismissed from office if at any time the commissioner becomes so interested.

The commissioner shall receive such salary as shall be provided by law.

The commissioner shall devote full time to the performance of the duties of commissioner.

b. Neither the commissioner nor any officer or employee of the department shall have any ownership of, interest in, or any dealings or transactions in any capacity with any financial institution, insurance company or other entity chartered, licensed or regulated by the department, except in the strict performance of the commissioner's, officer's or employee's duties. This prohibition shall not preclude the commissioner, or officers or employees of the department from continuing routine banking services with financial institutions, including but not limited to, mortgages, checking and savings accounts, and personal loans, entered into prior to their employment, or from establishing banking accounts and from obtaining loans and other services normally obtained by members of the general public, or from obtaining insurance or making claims involving their person, property or affairs, under the same terms and conditions as are available to members of the general public. This prohibition shall not apply to investments in mutual funds, deferred compensation plans, blind trusts, or similar investments, in which the commissioner, officer or employee does not make or influence the selection of individual investments.

No department examiner shall examine any entity with which the examiner conducts personal or family banking or insurance activities.

Any violation of this section shall be cause for dismissal of the violator by the appointing authority.

Amended 1942, c.195, s.1; 1945, c.87; 1948, c.88, s.2; 1996, c.45, s.3.



Section 17:1-3.1 - New Jersey Real Estate Commission

17:1-3.1.New Jersey Real Estate Commission

3. There shall be within the Department of Banking and Insurance a division which shall be known as the division of the New Jersey Real Estate Commission. The terms of office of the members of the commission as of the effective date of this 1996 amendatory and supplementary act shall not be affected by this act. The commission shall continue to be constituted and the members thereof shall continue to be appointed as provided by law.

L.1948,c.88,s.3; amended 1996, c.45, s.5.



Section 17:1-5 - Seal Of Office; Certificates Under Seal As Evidence

17:1-5. Seal of office; certificates under seal as evidence
The seal of office of the commissioner, filed in the department of state, shall continue as the seal of such office.

Every certificate, assignment, conveyance or other official paper executed by the commissioner under authority of law and sealed with the seal, shall be received as evidence and may be recorded in proper recording offices in the same manner and with the same effect as a deed duly acknowledged or proved before an officer authorized by law to take proof or acknowledgment of deeds. All copies of papers in the office of the commissioner, certified by him and authenticated by the seal, shall be accepted as evidence equally and in like manner as the original. An impression of the seal directly on paper shall be as valid as if made on wax or wafer.



Section 17:1-8 - Fees; Disposition

17:1-8.Fees; disposition

17:1-8. The commissioner shall charge for a license and for all services performed by the department the fees provided in Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes, or in lieu thereof or where not so provided, such fees as the commissioner shall prescribe by rule or regulation, including but not limited to application fees, license fees, assessments, and charges for investigations and examinations. The commissioner shall make returns to the Director of the Division of Budget and Accounting of all fees and moneys collected by the department, and pay the sum so collected into the State Treasury.

Amended 1971, c.238; 1996, c.45, s.8.



Section 17:1-8.1 - Rules, Regulations

17:1-8.1.Rules, regulations

1. The commissioner may, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate such rules and regulations as are necessary to effectuate the purposes of this 1996 amendatory and supplementary act.

L.1958,c.66,s.1; amended 1996, c.45, s.17.



Section 17:1-13 - Short Title

17:1-13.Short title

1. This act shall be known and may be cited as the "Department of Banking and Insurance Act of 1996."

L.1996,c.45,s.1.



Section 17:1-14 - Appointments Of Deputy, Assistant Commissioners, Organization; Divisions

17:1-14. Appointments of deputy, assistant commissioners, organization; divisions

4. a. The commissioner may appoint such deputy commissioners and assistant commissioners as the commissioner shall deem necessary, to serve at the pleasure of the commissioner, subject to the provisions of Title 11A of the New Jersey Statutes. Each deputy or assistant commissioner shall exercise those powers and perform those duties of the commissioner as the commissioner may prescribe or delegate under the commissioner's direction and supervision. Subject to the provisions of paragraph (2) of subsection d. and paragraph (2) of subsection e. of this section, the commissioner shall designate one or more department officials to exercise the powers and perform the duties of the commissioner during the commissioner's absence, disability, or when otherwise specified by the commissioner.

b. Subject to applicable laws and the provisions of subsections d. and e. of this section, the commissioner shall have the authority to establish, engage, organize, and maintain in the department administrative personnel and structure as the commissioner deems necessary to perform all personnel, planning and budget and finance responsibilities, examinations, investigations, regulatory responsibilities or other duties or services as may be required for the efficient and effective operation of the department.

c. There is established within the Department of Banking and Insurance, a Division of Banking and a Division of Insurance. The Department of Banking and Insurance shall be organized so that, subject to the supervision of the commissioner, the Director of the Division of Banking shall be in charge of the functions and duties that relate to banking and supervise and regulate those entities previously supervised and regulated by the Department of Banking, and the Director of the Division of Insurance shall be in charge of the functions and duties that relate to insurance and supervise and regulate those entities previously supervised and regulated by the Department of Insurance.

d. The Director of the Division of Banking shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor, provided however, that the person in office as the Deputy and Acting Commissioner of Banking on June 30, 1996, shall, at the pleasure of the Governor, hold the office of Director of the Division of Banking. The director shall devote his entire time and attention to the duties of the office. The Director of the Division of Banking shall not, within the five years immediately preceding appointment as Director of the Division of Banking, have been employed by, acted as agent or contractor for, or managed or controlled any entity, other than an entity affiliated with a banking institution as defined pursuant to section 1 of P.L.1948, c.67 (C.17:9A-1), that was engaged in the insurance business pursuant to Subtitle 3 of Title 17 of the Revised Statutes, Title 17B of the New Jersey Statutes, or P.L.1973, c.337 (C.26:2J-1 et seq.), except that the provision shall not apply to any person appointed as Director of the Division of Banking on or before September 1, 1996. The duties and responsibilities of the Director of the Division of Banking shall include the following:

(1) to organize the work of the Division of Banking into the offices, bureaus and other organizational units as the director may determine, subject to the approval of the commissioner;

(2) in the absence of the commissioner, to be acting commissioner for all matters relating to banking;

(3) to review all banking institutions and other lenders and depository institutions, other than insurance entities, to ensure the safety and soundness of those institutions, and to make recommendations to the commissioner for appropriate action to ensure the safety and soundness of the institutions;

(4) to monitor the comparability of New Jersey laws and regulations with the laws and regulations governing federally chartered banks, savings banks and credit unions and to prepare for inclusion in the department's annual report required pursuant to subsection h. of section 6 of this 1996 amendatory and supplementary act, a report on the operation of the dual banking system in New Jersey;

(5) to exercise those powers and perform those duties as the commissioner may prescribe or delegate under the commissioner's direction and supervision.

e. The Director of the Division of Insurance shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor, provided however, that the person in office as the Deputy Commissioner of Insurance for Property and Casualty on June 30, 1996, shall, at the pleasure of the Governor, hold the office of Director of the Division of Insurance. The director shall devote his entire time and attention to the duties of the office. The Director of the Division of Insurance shall not, within the five years immediately preceding appointment as Director of the Division of Insurance, have been employed by, acted as agent or contractor for, or managed or controlled any entity that was engaged in the banking business pursuant to Subtitle 2 of Title 17 of the Revised Statutes, except that the provision shall not apply to any person appointed as Director of the Division of Insurance on or before September 1, 1996. The duties and responsibilities of the Director of the Division of Insurance shall include the following:

(1) to organize the work of the Division of Insurance into the offices, bureaus and other organizational units as the director may determine, subject to the approval of the commissioner;

(2) in the absence of the commissioner, to be acting commissioner for all matters relating to insurance;

(3) to exercise those powers and perform those duties as the commissioner may prescribe or delegate under the commissioner's direction and supervision.

L.1996,c.45,s.4.



Section 17:1-15 - Duties, Authority Of Commissioner.

17:1-15 Duties, authority of commissioner.

6.The commissioner, as administrator and chief executive officer of the department, shall:

a.Administer the work of the department;

b.Appoint and remove officers and other personnel employed within the department, subject to the provisions of Title 11A of the New Jersey Statutes, and other applicable statutes, except as otherwise specifically provided;

c.Perform, exercise and discharge the functions, powers and duties of the department through those divisions established by law or as the commissioner deems necessary;

d.Organize the work of the department pursuant to the structure or organizational units the commissioner determines to be necessary for efficient and effective operation, and which are not inconsistent with the provisions of this 1996 amendatory and supplementary act;

e.Formulate, adopt, issue and promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in the name of the department, rules and regulations authorized by law for the efficient conduct of the work and general administration of the department, and the appropriate regulation of the institutions, companies, agencies, boards, commissions, and other entities within its jurisdiction, including licensees, officers and employees as authorized by law;

f.Determine all matters of policy within the commissioner's jurisdiction;

g.Institute or cause to be instituted the legal proceedings or processes necessary to enforce properly and give effect to any of the commissioner's powers or duties;

h.Make a report each year to the Governor and to the Legislature of the department's operations for the preceding fiscal year, and render such other reports as the Governor shall from time to time request, or as may be required by law;

i.Appoint advisory committees which may be desirable to advise and assist the department or a division in carrying out its functions and duties;

j.Have the power, in addition to any powers prescribed by law, to order any person violating any provision of Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes to cease and desist from engaging in such conduct;

k. Perform such other functions as may be prescribed by law in this act or by any other law; and

l.Maintain suitable headquarters for the department and such other quarters as the commissioner shall deem necessary to the proper functioning of the department.

L.1996, c.45, s.6; amended 2014, c.81, s.57.



Section 17:1-16 - Examination Of Persons, Subpoena Of Witnesses, Documents

17:1-16. Examination of persons, subpoena of witnesses, documents

7. For the purpose of effectuating the powers and duties of the department and the commissioner, the commissioner may cause to be examined under oath any and all persons whatsoever and compel by subpoena upon appropriate notice the attendance of witnesses and the production of such books, records, accounts, papers, and other documents as are appropriate. If any person shall refuse to obey a subpoena, or to produce evidence as required thereby, the commissioner may apply ex parte to any court having jurisdiction over that person for an order compelling the appearance of the witness to give testimony or to produce evidence as required thereby, or both. Any person failing to obey the court order may be punished by the court for contempt.

L.1996,c.45,s.7.



Section 17:1-17 - Transfer Of Appropriations, Moneys

17:1-17.Transfer of appropriations, moneys

9. All appropriations and other moneys available and to become available to any department, division, bureau, board, commission, or other entity or agency, the functions, powers and duties of which have been assigned or transferred to the Department of Banking or to the Department of Insurance are hereby transferred to the Department of Banking and Insurance reestablished by this 1996 amendatory and supplementary act, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations, or other requirements imposed by State or federal law.

L.1996,c.45,s.9.



Section 17:1-18 - Assignment, Transfer Of Employees

17:1-18.Assignment, transfer of employees

10. Employees of any department, division, bureau, board, commission or other agency or entity, the functions, powers and duties of which have been assigned or transferred to the Department of Banking or to the Department of Insurance or to any agency continued or constituted therein, shall be assigned or transferred pursuant to Title 11A of the New Jersey Statutes to the reconstituted Department of Banking and Insurance as the commissioner may determine are needed for the proper performance of the duties of the department.

L.1996,c.45,s.10.



Section 17:1-19 - Tenure, Rights Preserved

17:1-19.Tenure, rights preserved

11. Nothing in this 1996 amendatory and supplementary act shall be construed to deprive any person of any tenure rights or of any right or protection provided him or her by Title 11A of the New Jersey Statutes, or under any pension law or retirement system.

L.1996,c.45,s.11.



Section 17:1-20 - Transfer Of Property

17:1-20.Transfer of property

12. All files, books, papers, records, information management systems, equipment and other property of any department, division, bureau, commission, board, or other agency or entity, the functions, powers and duties of which have been assigned or transferred to the Department of Banking or to the Department of Insurance, or to any agency designated, continued or constituted by this 1996 amendatory and supplementary act, shall upon the effective date of this act be assigned or transferred to the Department of Banking and Insurance as directed by the commissioner or the commissioner's designee.

L.1996,c.45,s.12.



Section 17:1-21 - References To Department, Commissioner

17:1-21. References to department, commissioner

13. With respect to the functions, powers and duties continued in the Department of Banking and Insurance by this 1996 amendatory and supplementary act, whenever in any law, rule, regulation, order, agreement, stipulation, judicial or administrative proceeding or otherwise, reference is made to the Department of Banking or to the Department of Insurance, or to the Commissioner of Banking or to the Commissioner of Insurance, the same shall mean and refer to the Department of Banking and Insurance, and the Commissioner of Banking and Insurance, respectively.

L.1996,c.45,s.13.



Section 17:1-22 - Existing Orders, Rules, Regulations Not Affected

17:1-22. Existing orders, rules, regulations not affected

14. This 1996 amendatory and supplementary act shall not affect the orders, rules, regulations, bulletins, plans of operation, contracts, settlement or consent agreements, or stipulations heretofore made, promulgated by, or approved by the Commissioners of Banking or Insurance, or any department, division, bureau, board or other agency, the functions powers and duties of which have been assigned or transferred to the reconstituted Department of Banking and Insurance by this act, or to any other agency designated, continued or constituted hereunder, but those orders, rules, regulations, bulletins, plans of operation, contracts, settlement or consent agreements, and stipulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1996,c.45,s.14.



Section 17:1-23 - Actions, Proceedings Not Affected

17:1-23. Actions, proceedings not affected

15. This 1996 amendatory and supplementary act shall not affect actions or proceedings, civil or criminal, brought by or against the Commissioners of Banking and Insurance, or any department, division, bureau, board, commission, or other agency, the functions, powers and duties of which have been herein assigned or transferred to the reconstituted Department of Banking and Insurance, or to any agency designated, continued, or constituted hereunder, and pending on the effective date of this act.

L.1996,c.45,s.15.



Section 17:1-25 - Findings, Declarations Relative To Enforcement Powers Of Department Of Banking And Insurance.

17:1-25 Findings, declarations relative to enforcement powers of Department of Banking and Insurance.

1.The Legislature finds and declares that:

a.Financial institutions increasingly influence and affect the lives and livelihood of consumers in this State to such a degree that the actions, and the potential adverse consequences of any possible abuse by those institutions, need to be diligently monitored and, when appropriate, adequately constrained.

b.Expanding and strengthening the enforcement powers of the Division of Banking within the Department of Banking and Insurance is needed in order to permit the division to maintain and fulfill its duty of responsible oversight of those financial institutions chartered or operating under New Jersey law.

c.Modeling these enhanced enforcement powers on those powers currently provided to and utilized by federal financial regulatory agencies will facilitate a uniform approach to regulatory oversight of all financial institutions and promote consistency in efficient and effective regulatory enforcement.

L.2005,c.195,s.1.



Section 17:1-26 - Definitions Relative To Enforcement Powers Of Department Of Banking And Insurance.

17:1-26 Definitions relative to enforcement powers of Department of Banking and Insurance.

2.As used in this act, and except as otherwise expressly provided in this act:

"Bank" means a bank as defined in subsection (1) of section 1 of P.L.1948, c.67 (C.17:9A-1).

"Commissioner" means the Commissioner of Banking and Insurance.

"Control" means:

(1) (a) Owning, controlling or having power to vote 25% or more of the outstanding shares of any class of voting securities of a covered institution, directly or indirectly, or by acting through one or more persons;

(b)Controlling in any manner the election of a majority of the directors, trustees, general partners or individuals exercising similar functions of the covered institution; or

(c)Exercising or having the power to exercise directly or indirectly a controlling influence over the management or policies of a covered institution.

(2)A person that is a covered institution shall not be deemed to control voting securities or assets of a covered institution acquired:

(a)in good faith, in a fiduciary capacity, except where those voting securities are held in a trust that constitutes a person; or

(b)in the regular course of securing or collecting a debt previously contracted in good faith which securities are disposed of within a period of two years after the date on which they were acquired or after the enactment of this act, whichever is later.

(3)A person is deemed to control voting securities or assets owned, controlled or held directly or indirectly:

(a)by any subsidiary of the person;

(b)in a fiduciary capacity, including by pension and profit-sharing trusts, for the benefit of the shareholders, members, employees or individuals serving in similar capacities, of the person or of any of its subsidiaries; or

(c)in a fiduciary capacity for the benefit of the person or any of its subsidiaries.

"Covered institution" means a bank, savings bank or State association.

"Department" means the Department of Banking and Insurance.

"Director" means a director of a bank and a manager of a mutual savings bank or mutual State association.

"Major shareholder" means anyone who owns voting securities of a covered institution and exercises control as defined in this section, and shall mean a depositor of a mutual State association which exercises control as defined in this section.

"Savings bank" means a savings bank as defined in subsection (13) of section 1 of P.L.1948, c.67 (C.17:9A-1).

"State association" means a State association as defined in subsection (1) of section 5 of P.L.1963, c.144 (C.17:12B-5).

"Subsidiary" means (1) any entity, 25 percent or more of whose voting shares are directly or indirectly owned or controlled by a covered institution or are held by a covered institution with power to vote; (2) any entity, the election of a majority of whose directors, general partners of a partnership or limited partnership, or members of a limited liability company is controlled in any manner by a covered institution; or (3) any entity, with respect to the management of the policies of which a covered institution has the power, directly or indirectly, to exercise a controlling influence.

"Voting securities" means shares of common or preferred stock, general or limited partnership shares or interests or similar interests if the shares or interests, by statute, charter, or in any manner, entitle the holder:

(1)To vote for or to select directors, trustees, partners or persons exercising similar functions for the issuing person; or

(2)To vote on or to direct the conduct of the operations or other significant policies of the issuing person.

Preferred shares, limited partnership shares or interests or similar interests are not "voting securities" if:

(1)Any voting rights associated with the shares or interests, including the right to select or vote for the selection of directors, trustees or partners or persons exercising similar functions, are limited solely to the type customarily provided by statute with regard to matters that would significantly and adversely affect the rights or preference of the security or other interest, such as the issuance of additional amounts or classes of senior securities, the modification of the terms of the security or interest, the dissolution of the issuing person, or the payment of dividends by the issuing person when preferred dividends are in arrears, or, entitle the holder thereof to vote for the election of directors, trustees or partners or persons exercising similar functions only as the result of the failure to pay a dividend or to fulfill an obligation or satisfy a condition specified by the terms of the shares or interests; and

(2)The shares or interests represent an essentially passive investment or financing device and do not otherwise provide the holder with control over the issuing person.

L.2005,c.195,s.2.



Section 17:1-27 - Prohibited Actions.

17:1-27 Prohibited actions.

3.No bank, savings bank, State association, or any officer, director, employee, or major shareholder thereof, shall:

a.Fail to comply with an order or other written instruction of the commissioner or any other financial regulatory agency;

b.Violate a State or federal law;

c.Take any action, or fail to take an action, with the result that a material interest of the covered institution is adversely affected;

d.Be convicted of a crime that would permit adverse action by a governmental agency pursuant to P.L.1968, c.282 (C. 2A:168A-1 et seq.);

e.Provide incorrect, misleading, incomplete or untrue material information about the covered institution to the commissioner or any federal financial regulatory agency;

f.Withhold material information from the commissioner or any federal financial regulatory authority about the covered institution; or

g.Take an action, or fail to take an action, the result of which poses a substantial risk to the safety and soundness of the covered institution or may cause substantial damage to its reputation.

L.2005,c.195,s.3.



Section 17:1-28 - Enforcement Of, Penalties For Violations Under C.17:1-27.

17:1-28 Enforcement of, penalties for violations under C.17:1-27.

4. a. In addition to any other penalty provided by law, if the commissioner determines that a bank, savings bank, State association, or any officer, director, employee or major shareholder thereof, has violated a provision of section 3 of this act, the commissioner may impose any one or more of the following penalties and sanctions as he deems appropriate. The commissioner may:

(1)Impose a civil penalty of up to $10,000 for each violation, or up to $50,000 for each willful violation;

(2)Suspend, revoke or refuse to renew a license issued by the department;

(3)Temporarily remove a person responsible for a violation of this act from working in that person's present capacity or in any capacity related to activities regulated by the department;

(4)Prohibit or bar a person responsible for a violation of this act from working in that person's present capacity or in any capacity related to activities regulated by the department;

(5)Order a person to cease and desist any violation of this act;

(6)Order a person to make restitution for actual damages;

(7)Enter an appropriate temporary order, to be effective immediately and until entry of a final order, pending completion of an investigation or any formal proceeding instituted pursuant to this act, if the commissioner finds that the interests of the public require immediate action to prevent undue harm to the covered institution, depositors or the public. Orders issued pursuant to this paragraph shall be subject to an application to vacate upon two days' notice, and a preliminary hearing on the temporary order shall be held, in any event, within five days after it is issued, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); and

(8)Impose other sanctions or conditions as the commissioner deems appropriate.

b.Penalties and other sanctions shall be reasonable, based on the nature, extent and frequency of the violation, and the risk to the covered institution, depositors and the public. In addition to these factors, the commissioner shall consider, when determining the amount of a monetary penalty against an institution pursuant to paragraph (1) of subsection a. of this section, the amount of other monetary penalties, if any, imposed, or to be imposed, by another regulatory agency or through other legal process, and the impact of the total penalties on the institution.

c.A decision of the commissioner shall be a final order of the department and shall be enforceable in a court of competent jurisdiction.

d.The department shall publish the final adjudication issued in accordance with this section, subject to redaction or modification to preserve confidentiality.

e.Orders may be appealed as a final administrative action pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005,c.195,s.4.



Section 17:1C-6.1 - Training Program For Volunteers

17:1C-6.1. Training program for volunteers
4. The Department of Insurance, in conjunction with the Division on Aging, shall develop a training program for volunteers in the Senior Health Insurance Counseling Program, established pursuant to P.L.1993, c.4 (C.52:27D-29.32 et al.), and conduct all training of volunteer counselors with regard to private health insurance coverage for senior citizens.

L.1993,c.4,s.4.



Section 17:1C-19 - Findings, Declarations Relative To The Department's Expenses

17:1C-19. Findings, declarations relative to the Department's expenses
1. a. The Legislature finds and declares that:

(1) The Department of Insurance has a statutory obligation to protect the interests of New Jersey's insurance consumers and to regulate and oversee the operations of the insurance industry. The special needs of the department relative to the monitoring of the financial condition of insurers and health maintenance organizations is recognized by the Legislature as being unique from its other responsibilities.

(2) In order to maintain an adequate level of financial oversight and perform all lawful duties in this regard, it is necessary to establish a special purpose funding mechanism for the department's special needs.

(3) A special purpose funding source is a clear indication of the commitment that the State of New Jersey has made to the special needs of the department relative to its administrative activities related to the financial regulation, supervision and monitoring of insurers and health maintenance organizations. A special purpose funding source will assist in maintenance of New Jersey's accreditation by the National Association of Insurance Commissioners (NAIC). Accreditation under the NAIC Financial Regulation and Standards Program is an indication of the department's ability to implement and enforce strong financial solvency standards.

b. The Legislature therefore intends for the actual incurred expenses of the Department of Insurance for all services related to the department's financial regulation, supervision and monitoring of insurers and health maintenance organizations to be apportioned among insurers and health maintenance organizations doing business in our State.

c. The Legislature also finds that establishing a dedicated funding mechanism for the operations of the New Jersey Real Estate Commission is in the public's interest.

L.1995,c.156,s.1.



Section 17:1C-20 - Certification Of Expenses Incurred, Apportionment

17:1C-20. Certification of expenses incurred, apportionment
2. a. The Director of the Division of Budget and Accounting in the Department of the Treasury shall, on or before August 15 in each year, ascertain and certify to the Commissioner of Banking and Insurance by category the total amount of expenses incurred by the State in connection with the administration of the special functions of the Division of Insurance in the Department of Banking and Insurance relative to the financial regulation, supervision and monitoring of insurers and health maintenance organizations during the preceding fiscal year. Those expenses shall include, in addition to the direct cost of personal service, the cost of maintenance and operation, the cost of employee benefits and the workers' compensation paid for and on account of personnel, rentals for space occupied in State-owned or State-leased buildings and all other direct and indirect costs of the administration of those functions of the department, as well as any amounts remaining uncollected from the special purpose apportionment of the previous fiscal year. Certification made pursuant to this subsection shall be made by the Director of the Division of Budget and Accounting in consideration of revenues paid by insurers and health maintenance organizations pursuant to all other special purpose assessments made pursuant to applicable law in effect on the effective date of this act.

b. (1) Upon receipt of the certification made by the Director of the Division of Budget and Accounting pursuant to subsection a. of this section, but no later than September 1 in each year following the close of the previous fiscal year, the commissioner shall issue, in accordance with the provisions of this section, a special purpose apportionment for the amount of the expenses incurred by, or on behalf of, the department for those special purposes recognized in this act. (2) Special purpose apportionments made pursuant to this section shall be distributed among all of the companies engaged in business pursuant to subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.), and P.L.1973, c.337 (C.26:2J-1 et seq.), in this State in the proportion that the net written premiums received by each of them for such insurance written or renewed on risks, in this State during the calendar year immediately preceding, bears to the sum total of all such net written premiums received by all companies writing that insurance or coverage within the State during that calendar year, as reported.
"Net written premiums received" means gross direct premiums written, less return premiums thereon and dividends credited or paid to policyholders as reported on the company's annual financial statement. For the purpose of calculating the apportionment amount for companies engaged in business pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), "net written premiums received" means direct premiums as reported on the annual financial statement submitted pursuant to section 9 of P.L.1973, c.337 (C.26:2J-9).

c.For the purposes of this section, no company shall be required to pay a special purpose apportionment which exceeds .10 percent of its net written premiums received during the calendar year immediately preceding.

d.The commissioner shall certify the amount of the special purpose apportionment issued to each company. Each company shall remit the amount so certified and apportioned to it to the department in accordance with the procedures established in this act. Amounts collected by the department shall be used for reimbursement to the State for expenses incurred in connection with the special functions of the Division of Insurance relative to the financial regulation, supervision and monitoring of insurers and health maintenance organizations, provided that the amount collected for those expenses shall not exceed the amount appropriated by the Legislature for those expenses

L.1995,c.156,s.2; amended 1999, c.143, s.1.



Section 17:1C-20.1 - Distribution Of Special Purpose Apportionment

17:1C-20.1. Distribution of special purpose apportionment

2. Notwithstanding the provisions of any law to the contrary, the Commissioner of Banking and Insurance shall take that action necessary to ensure that policyholders of the companies paying the special purpose apportionment pursuant to P.L.1995, c.156 (C.17:1C-19 et seq.) shall not pay for that portion of the special purpose apportionment attributable to the appointment of additional insurance fraud investigators as provided in section 13 of P.L.1995, c.156 (C.17:1C-31).

L.1997,c.154,s.2.



Section 17:1C-21 - Filing Of Objections To Apportionment

17:1C-21. Filing of objections to apportionment
3. Within 15 days after the date of mailing a statement of special purpose apportionment as provided in this act, a company may file its objections to its apportionment with the commissioner. Upon receiving those objections, the commissioner shall either: amend the statement as warranted, consistent with sections 5 and 9 of this act; or schedule and send a notice of a hearing on the objections, which hearing shall be held not less than 30 nor more than 60 days after the date of the notice.

L.1995,c.156,s.3.



Section 17:1C-22 - Commissioner's Findings, Notice

17:1C-22. Commissioner's findings, notice
4. If upon receiving the objections, or after the hearing, the commissioner finds any part of the special purpose apportionment against the objecting company excessive, erroneous, unlawful or invalid, he shall transmit to the objector, by registered mail, his findings and an amended statement of special purpose apportionment in accordance with those findings, which shall have the same force and effect as an original statement of special purpose apportionment. If the commissioner finds the entire statement of special purpose apportionment unlawful or invalid, he shall notify the objector, by registered mail, of that determination, and the original statement of special purpose apportionment shall be null and void. If the commissioner finds that the statement as rendered is neither excessive, erroneous, unlawful or invalid, in whole or in part, he shall transmit notice thereof to the objector by registered mail.

L.1995,c.156,s.4.



Section 17:1C-23 - Notice Of Delinquency

17:1C-23. Notice of delinquency
5. If a statement of special purpose apportionment against which objections are filed is not paid in full within 30 days after the date of mailing to the objector of notice of a finding that the objections have been disallowed; or if an amended statement of special purpose apportionment is not paid within 30 days of the date a copy thereof is mailed by registered mail to the objector, the commissioner shall give notice of the delinquency to the State Treasurer and to the objector, and the State Treasurer shall proceed to make the collection.

L.1995,c.156,s.5.



Section 17:1C-24 - Action For Recovery

17:1C-24. Action for recovery
6. No action for recovery of an amount paid under this act shall be maintained in any court unless objections have been filed with the commissioner. In an action for recovery of any payments, plaintiff may raise any relevant issue of law, but the commissioner's findings of fact shall be presumptive evidence of the facts therein stated.

L.1995,c.156,s.6.



Section 17:1C-25 - No Action, Proceeding Maintained In Court For Delaying Collection, Payment

17:1C-25. No action, proceeding maintained in court for delaying collection, payment
7. No action or proceeding shall be maintained in any court for the purpose of restraining or delaying the collection or payment of a statement of special purpose apportionment rendered in accordance with the provisions of this act. A company against which a statement of special purpose apportionment is rendered shall pay the amount thereof, and after the payment may in the manner provided by this act at any time within two years from the date of the payment, bring an action at law against the State to recover the amount paid, with legal interest thereon from the date of payment, upon the ground that the special purpose apportionment was excessive, erroneous, unlawful or invalid, in whole or in part.

L.1995,c.156,s.7.



Section 17:1C-26 - Procedure Exclusive

17:1C-26. Procedure exclusive
8. The procedure provided in this act for determining the lawfulness of statements of special purpose apportionment and the recovery of payments made pursuant to those statements of special purpose apportionment shall be exclusive of all other remedies and procedures.

L.1995,c.156,s.8.



Section 17:1C-27 - Failure, Refusal To Pay, Notice To Treasurer

17:1C-27. Failure, refusal to pay, notice to Treasurer
9. If any company to which a statement of special purpose apportionment as provided in this act has been mailed fails or refuses to pay the amount within 30 days, or fails to file with the commissioner objections to the statement of special purpose apportionment as provided in this act, the commissioner shall transmit to the State Treasurer a certified copy of both the statement of special purpose apportionment and the notice of the neglect or refusal of the company to pay the amount thereof, and at the same time shall mail by registered mail to the company a copy of the items transmitted to the State Treasurer.

L.1995,c.156,s.9.



Section 17:1C-28 - Collection Of Amount Due

17:1C-28. Collection of amount due
10. Within 10 days after receipt of the notice and certified copy of the statement of special purpose apportionment, the State Treasurer shall proceed to collect the amount stated to be due, with legal interest, by seizure and sale of any goods or chattels, including stocks, securities, bank accounts, evidences of debt and accounts receivable belonging to the company anywhere within the State.

L.1995,c.156,s.10.



Section 17:1C-29 - Additional Remedy

17:1C-29. Additional remedy
11. As an additional remedy, the State Treasurer may issue a certificate to the Clerk of the Superior Court, that a company is indebted under this act in an amount stated in the certificate. The clerk shall immediately enter upon his record of docketed judgments the name of the company, and of the State, the amount of debt so certified, and the date of the entry. The entry shall have the same force and effect as the entry of a docketed judgment in the office of the clerk, and the State Treasurer shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in an action, but without prejudice to the company's right of appeal.

L.1995,c.156,s.11.



Section 17:1C-30 - Exemption From Fees, Charges

17:1C-30. Exemption from fees, charges
12. a. Notwithstanding any law or regulation to the contrary, a company paying the amounts apportioned to it in statements of special purpose apportionment made pursuant to section 2 of this act shall be exempt from all fees or charges imposed by the Department of Insurance pursuant to any other provision of law or regulation.

b. Nothing in this section shall be construed to exempt a company from paying any other special purpose assessment made pursuant to any applicable law in effect on the effective date of this act.

c. Notwithstanding the provisions of subsection a. of this section, any fee imposed by the Department of Insurance for the periodic examination of domestic insurers pursuant to section 3 of P.L.1993, c.236 (C.17:23-22) shall remain in effect.

d. Nothing in this section shall exempt a company from paying any fine or penalty imposed by the commissioner for a violation of a statute or regulation.

L.1995,c.156,s.12.



Section 17:1C-31 - Permitted Increase In Amount Assessable.

17:1C-31 Permitted increase in amount assessable.

13.Commencing with fiscal year 1999 and in each fiscal year thereafter, the total amount assessable to companies in any fiscal year for all special purpose assessments made pursuant to applicable law as of the effective date of this act, including the special purpose apportionment established by this act, shall not exceed 0.25 percent of the combined net written premiums received, as defined in subsection b. of section 2 of this act, by all companies for the previous year.

L.1995, c.156, s.13; amended 1997, c.154, s.1; 1998, c.21, s.70; 1999, c.143, s.2; 2010, c.21, s.1.



Section 17:1C-32 - Rules, Regulations

17:1C-32. Rules, regulations
14. The State Treasurer and the Commissioner of Insurance may adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.1995,c.156,s.14.



Section 17:1C-33 - Findings, Declarations Relative To Funding Mechanism For Division Of Banking.

17:1C-33 Findings, declarations relative to funding mechanism for Division of Banking.

1. a. The Legislature finds and declares that:

(1)The Division of Banking has a statutory obligation to protect the interests of New Jersey's consumers and to regulate and oversee the operations of the financial industry it charters, licenses and registers.

(2)In order to maintain an adequate level of oversight and supervision, and to perform its regulatory responsibilities, it is necessary to establish an assessment funding mechanism for the division's special needs.

(3)A banking assessment funding source is a clear indication of the commitment that the State of New Jersey has made to the special needs of the Division of Banking relative to its administrative activities with regard to the financial regulation, supervision and monitoring of the depository institutions and other financial entities it charters, licenses and registers.

(4)A dedicated funding mechanism for the Division of Banking is in the public interest.

b.The Legislature therefore intends for the actual incurred expenses of the Division of Banking for all services related to the division's financial regulation, supervision and monitoring of depository institutions and other financial entities it charters, licenses and registers to be assessed among these depository institutions, licensees and registrants.

L.2005,c.199,s.1.



Section 17:1C-34 - Definitions Relative To Funding Mechanism For Division Of Banking.

17:1C-34 Definitions relative to funding mechanism for Division of Banking.

2.For the purposes of this act:

"Assessment" means the assessment imposed pursuant to section 3 of this act for the special functions of the division as provided in that section.

"Commissioner" means the Commissioner of Banking and Insurance.

"Department" means the Department of Banking and Insurance.

"Depository institution" means any entity holding a state charter for a bank, savings bank, savings and loan association or credit union, irrespective of whether the entity accepts deposits.

"Division" means the Division of Banking in the Department of Banking and Insurance.

"Other financial entity" means a person who is licensed or registered pursuant to: the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.); the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.), other than a financial entity with respect to the payment of required fees to the Nationwide Mortgage Licensing System and Registry as set forth by that nationwide system and registry; "The Check Cashers Regulatory Act of 1993," P.L.1993, c.383 (C.17:15A-30 et seq.); the "New Jersey Money Transmitters Act," P.L.1998, c.14 (C.17:15C-1 et seq.); the "Insurance Premium Finance Company Act," P.L.1968, c.221 (C.17:16D-1 et seq.); the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.); the "Door-to-Door Retail Installment Sales Act of 1968," P.L.1968, c.223 (C.17:16C-61.1 et seq.); the "Home Repair Financing Act," P.L.1960, c.41 (C.17:16C-62 et seq.); the "Door-to-Door Home Repair Sales Act of 1968," P.L.1968, c.224 (C.17:16C-95 et seq.); P.L.1979, c.16 (C.17:16G-1 et seq.); the "Foreclosure Rescue Fraud Prevention Act," P.L.2011, c.146 (C.46:10B-53 et al.); or the "pawnbroking law," R.S.45:22-1 et seq.

"Nationwide Mortgage Licensing System and Registry" means the mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators, or their successors, and utilized in this State pursuant to the provisions of the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.).

"Regulated entity" means a depository institution, other financial entity or person chartered, licensed or registered by the Division of Banking or who should be chartered, licensed or registered.

L.2005, c.199, s.2; amended 2009, c.53, s.63; 2011, c.146, s.17.



Section 17:1C-35 - Certification Of Expenses Incurred For Administration Of Special Administration Of Functions Of Division Of Banking; Assessments.

17:1C-35 Certification of expenses incurred for administration of special administration of functions of Division of Banking; assessments.

3. a. The Director of the Division of Budget and Accounting in the Department of the Treasury shall, on or before August 15 in each year, ascertain and certify to the commissioner by category the total amount of expenses incurred by the State in connection with the administration of the special functions of the Division of Banking in the Department of Banking and Insurance relative to the financial regulation, supervision and monitoring of depository institutions and other financial entities it licenses during the preceding fiscal year. Those expenses shall include, in addition to the direct cost of personal service, the cost of maintenance and operation, the cost of employee benefits and the workers' compensation paid for and on account of personnel, rentals for space occupied in State-owned or State-leased buildings and all other direct and indirect costs of the administration of those functions of the department, as well as any amounts remaining uncollected from the assessment of the previous fiscal year. Certification made pursuant to this subsection shall be made by the Director of the Division of Budget and Accounting.

b. (1) Upon receipt of the certification made by the Director of the Division of Budget and Accounting pursuant to subsection a. of this section, but no later than September 1 in each year following the close of the previous fiscal year, the commissioner shall issue, in accordance with the provisions of this section, the assessment for the amount of the expenses incurred by, or on behalf of, the department for those special purposes recognized in this act.

(2)Assessments made pursuant to this section shall be distributed among all regulated entities in accordance with regulations promulgated by the commissioner pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c.The commissioner shall certify the amount of the assessment issued to each regulated entity. Each regulated entity shall remit the amount so certified and assessed to it to the department in accordance with the procedures established in this act. Amounts collected by the department shall be used for reimbursement to the State for expenses incurred in connection with the special functions of the division relative to the financial regulation, supervision and monitoring of depository institutions and other financial entities it charters, licenses or registers, provided that the amount collected for those expenses shall not exceed the amount appropriated by the Legislature for those expenses.

L.2005,c.199,s.3.



Section 17:1C-36 - Objections To Assessment, Hearing.

17:1C-36 Objections to assessment, hearing.
4.Within 15 days after the date of mailing a statement of the assessment as provided in this act, a regulated entity may file its objections to its assessment with the commissioner. The filing of an objection shall not relieve a regulated entity from its obligation to pay its assessment in full within 30 days after receipt of the original statement of the assessment. Upon receiving those objections, the commissioner shall either: amend the statement as warranted, consistent with sections 5 and 6 of this act; or schedule and send a notice of a hearing on the objections, which hearing shall be held not less than 30 nor more than 60 days after the date of the notice.

L.2005,c.199,s.4; amended 2007, c.81, s.1.



Section 17:1C-37 - Transmission Of Findings To Objector.

17:1C-37 Transmission of findings to objector.

5.If upon receiving the objections, or after the hearing, the commissioner finds any part of the assessment against the objecting regulated entity excessive, erroneous, unlawful or invalid, he shall transmit to the objector, by registered mail, his findings and an amended statement of the assessment in accordance with those findings, which shall have the same force and effect as an original statement of the assessment. If the commissioner finds the entire statement of the assessment unlawful or invalid, he shall notify the objector, by registered mail, of that determination, and the original statement of the assessment shall be null and void. If the commissioner finds that the statement as rendered is neither excessive, erroneous, unlawful or invalid, in whole or in part, he shall transmit notice thereof to the objector by registered mail.

L.2005,c.199,s.5.



Section 17:1C-38 - Notice Of Delinquency, Collection.

17:1C-38 Notice of delinquency, collection.
6.If a statement of the assessment against which objections are filed is not paid in full within 30 days after the date of mailing of the original statement of the assessment; or if an amended statement of the assessment is not paid within 30 days of the date a copy thereof is mailed by registered mail to the objector, the commissioner shall give notice of the delinquency to the State Treasurer and to the objector, and the State Treasurer shall proceed to make the collection.

L.2005,c.199,s.6; amended 2007, c.81, s.2.



Section 17:1C-39 - Action For Recovery.

17:1C-39 Action for recovery.

7.No action for recovery of an amount paid under this act shall be maintained in any court unless objections have been filed with the commissioner. In an action for recovery of any payments, plaintiff may raise any relevant issue of law, but the commissioner's findings of fact shall be presumptive evidence of the facts therein stated.

L.2005,c.199,s.7.



Section 17:1C-40 - Action, Proceeding.

17:1C-40 Action, proceeding.

8.No action or proceeding shall be maintained in any court for the purpose of restraining or delaying the collection or payment of a statement of the assessment rendered in accordance with the provisions of this act. A regulated entity against which a statement of the assessment is rendered shall pay the amount thereof, and after the payment may, in the manner provided by this act at any time within two years from the date of the payment, bring an action at law against the State to recover the amount paid, with legal interest thereon from the date of payment, upon the ground that the assessment was excessive, erroneous, unlawful or invalid, in whole or in part.

L.2005,c.199,s.8.



Section 17:1C-41 - Exclusive Procedure Under Act.

17:1C-41 Exclusive procedure under act.

9.The procedure provided in this act for determining the lawfulness of statements of the assessment and the recovery of payments made pursuant to those statements of the assessment shall be exclusive of all other remedies and procedures.

L.2005,c.199,s.9.



Section 17:1C-42 - Failure, Refusal To Pay, Notice To Treasurer.

17:1C-42 Failure, refusal to pay, notice to Treasurer.

10. If any regulated entity to which a statement of the assessment as provided in this act has been mailed fails or refuses to pay the amount within 30 days, or fails to file with the commissioner objections to the statement of the assessment as provided in this act, the commissioner shall transmit to the State Treasurer a certified copy of both the statement of the assessment and the notice of the neglect or refusal of the regulated entity to pay the amount thereof, and at the same time shall mail by registered mail to the entity a copy of the items transmitted to the State Treasurer.

L.2005,c.199,s.10.



Section 17:1C-43 - Procedure For Collection.

17:1C-43 Procedure for collection.

11. Within 10 days after receipt of the notice and certified copy of the statement of the assessment, the State Treasurer shall proceed to collect the amount stated to be due, with legal interest, by seizure and sale of any goods or chattels, including stocks, securities, bank accounts, surety bonds, realty, evidences of debt and accounts receivable belonging to the regulated entity anywhere within the State. The State Treasurer shall not seize any goods or chattels held by the regulated entity on behalf of another.

L.2005,c.199,s.11.



Section 17:1C-44 - Additional Remedies.

17:1C-44 Additional remedies.

12. As an additional remedy, the State Treasurer may issue a certificate to the Clerk of the Superior Court, that a regulated entity is indebted under this act in an amount stated in the certificate. The clerk shall immediately enter upon his record of docketed judgments the name of the regulated entity, and of the State, the amount of debt so certified, and the date of the entry. The entry shall have the same force and effect as the entry of a docketed judgment in the office of the clerk, and the State Treasurer shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in an action, but without prejudice to the regulated entity's right of appeal.

L.2005,c.199,s.12.



Section 17:1C-45 - Exemption From Certain Fees And Charges; Remittance.

17:1C-45 Exemption from certain fees and charges; remittance.

13. a. Notwithstanding any law or regulation to the contrary, a regulated entity paying the amounts assessed to it in statements of the assessment made pursuant to section 3 of this act shall be exempt from all fees or charges imposed by the division pursuant to any other provision of law or regulation, except for:

(1)charter fees;

(2)application fees for licenses;

(3)(Deleted by amendment, P.L.2009, c.53)

(4)fees for entry by a foreign depository institution whether from another state of the United States or from another country into New Jersey for branch, trust or other activities;

(5)(Deleted by amendment, P.L.2009, c.326)

(6)fees charged any entity not chartered, licensed or registered by this State, including but not limited to activities conducted by foreign banks pursuant to section 316 of P.L.1948, c.67 (C.17:9A-316) or foreign associations pursuant to section 214 of P.L.1963, c.144 (C.17:12B-214); and

(7)fees charged qualified corporations authorized pursuant to section 213 of P.L.1948, c.67 (C.17:9A-213) to perform either registrar and transfer agent activities or activities permitted for qualified educational institutions.

b.Nothing in this section shall exempt a regulated entity from paying any fine or penalty imposed by the commissioner for a violation of a statute or regulation.

c.Except as provided in paragraph (1) of subsection d. of section 7 of the "New Jersey Home Ownership Security Act of 2002," P.L.2003, c.64 (C.46:10B-28), and subsection i. of section 3 of the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-43), all fees, charges, fines and penalties as described in subsections a. and b. of this subsection shall be remitted to the State Treasurer for deposit into the General Fund, and those fees, charges, fines and penalties shall not be part of the assessment funding mechanism or considered in the calculation pursuant to section 15 of this act.

L.2005, c.199, s.13; amended 2009, c.53, s.64; 2009, c.326, s.7.



Section 17:1C-46 - Rules, Regulations; Contents.

17:1C-46 Rules, regulations; contents.

14. a. The State Treasurer and the commissioner may adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

b.Any regulation promulgated by the commissioner shall describe the factors to be considered in computing the assessment. In the case of depository institutions, the assessment shall consider the following factors as appropriate: assets, deposits or shares, trust funds under management and the supervisory rating of the institution. In the case of licensees or registrants, the assessment shall consider the following factors as appropriate: loan volume, volume of money transmitted, number of transactions, volume of checks cashed, number of licensee branches, number of license types held under the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.) or the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.), and the supervisory rating of the entity. In computing the assessment for depository institutions, licensees or registrants, the commissioner may consider those additional factors the commissioner deems appropriate.

c.The general purpose of the computations to determine the assessment shall be to distribute the financial burden proportionally among the depository institutions and other financial entities it charters, licenses and registers consistent with the division's regulatory activities.

d.The commissioner shall provide for the orderly and fair transition to assessments on existing charters, licensees and registrants by promulgating rules and regulations and by establishing administrative procedures that are reasonable, necessary and consistent with this act.

e.The commissioner shall consider the impact of the assessment on check cashers licensed pursuant to P.L.1993, c.383 (C.17:15A-30 et seq.), and may take any appropriate action pursuant to the commissioner's authority to limit fees as provided in section 14 of P.L.1993, c.383 (C.17:15A-43).

L.2005, c.199, s.14; amended 2009, c.53, s.65.



Section 17:1C-47 - Total Amount Assessable.

17:1C-47 Total amount assessable.

15. a. The total amount assessable to regulated entities in any fiscal year for the assessment established by this act shall not exceed the lesser of:

(1)the total amount of expenses incurred by the State in connection with the administration of the special functions of the division pursuant to section 3 of this act during the preceding fiscal year as ascertained by the Director of the Division of Budget and Accounting in the Department of the Treasury, on or before August 15 in each year, and certified to the commissioner by category; or

(2).0001084 times the sum of (a) the average total assets for State-chartered banks, savings banks, and savings and loan associations for the preceding five calendar years' data, excluding the two most recent calendar years plus (b) the average total loan volume for residential mortgage loans closed by licensed residential mortgage lenders or residential mortgage brokers pursuant to the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.) for the preceding five calendar years' data, excluding the two most recent calendar years.

b.In calculating the assessments:

(1)Banks, savings banks and savings and loan associations shall be given prorated credit for unused portions of assessment periods; and

(2)Licensees shall be given prorated credit for unused portions of licensing periods.

c.The department shall not issue an examination bill for an examination that has not been completed by the date that the regulated entity becomes subject to the assessment pursuant to the provisions of this act. For the purposes of this act, the completion of the examination shall not include the time to process and review the examination report.

L.2005, c.199, s.15; amended 2007, c.81, s.3; 2009, c.53, s.66.



Section 17:1C-48 - Liability For Errors, Penalties; Third Degree Crime.

17:1C-48 Liability for errors, penalties; third degree crime.

16. a. A depository institution that submits figures on assets, deposits or any other factor used by the department to compute the depository institution's assessment that are substantially or materially in error shall be liable for an administrative penalty not to exceed $10,000 for each submission that contains incorrect information.

b.A licensee that submits figures on loan volume, number of branches, or any other factor used by the department to compute the licensee's assessment that are substantially or materially in error shall be liable for an administrative penalty not to exceed $10,000 for each submission that contains incorrect information.

c.In addition to any monetary penalty that may be imposed against a licensee pursuant to subsection b. of this section, the commissioner may take action to revoke, suspend or refuse to renew the license of a licensee that submits substantially or materially erroneous figures in violation of the provisions of this act. The suspension, revocation or refusal to renew a license shall be in addition to any monetary penalty imposed pursuant to subsection b. of this section.

d.The administrative penalty authorized pursuant to this section may be recovered in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A willful violation of this section shall be considered a crime of the third degree.


L.2005,c.199,s.16.



Section 17:1D-1 - Office For E-hit.

17:1D-1 Office for e-HIT.

8. a. There is established in the Department of Banking and Insurance the Office for the Development, Implementation, and Deployment of Electronic Health Information Technology in New Jersey, to be known as the Office for e-HIT.

b.The Office for e-HIT, in collaboration with the Health Information Technology Commission, shall develop, implement, and oversee the operation of a Statewide health information technology plan. The plan shall provide for, but not be limited to, a mechanism designed to support the establishment of a secure, integrated, interoperative, and Statewide electronic health information infrastructure for the sharing of electronic health information and electronic health records among health care facilities, health care professionals, public and private payers, and patients, which complies with all State and federal privacy requirements and links all components of the health care delivery system through secure and appropriate exchanges of health information for the purpose of enhancing health care quality, patient safety, communication of patient information, disease management capabilities, patient and provider satisfaction, clinical and administrative cost reductions, fraud and abuse prevention and detection, and public health emergency preparedness. The plan shall also provide for the designation of a custodian for all protected health information that meets federal and State privacy and security laws and is accredited by a national standard setting organization recognized by the department.

c.The Office for e-HIT shall submit the plan to the Health Information Technology Commission for the commission's review and approval.

d.In collaboration with the commission, the Office for e-HIT shall, no later than 18 months after its initial meeting and annually thereafter, submit a joint report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), concerning its activities and the status, and actions taken regarding development, implementation, and oversight, of the Statewide health information technology plan. The office shall include in that report any findings and recommendations that it desires to make, along with any legislative bills that it desires to recommend for adoption by the Legislature.

L.2007, c.330, s.8.



Section 17:1D-2 - Funding Of Commission Budget.

17:1D-2 Funding of commission budget.

9.The Department of Banking and Insurance shall fund the approved budget of the commission established pursuant to section 6 of P.L.2007, c.330 (C.26:1A-137) from fines, sanctions, and civil penalties assessed by the department on entities regulated by the department pursuant to subtitle 3 of Title 17 of the Revised Statutes, Title 17B of the New Jersey Statutes, and P.L.1973, c.337 (C.26:2J-1 et seq.).

L.2007, c.330, s.9.



Section 17:1D-3 - Rules, Regulations.

17:1D-3 Rules, regulations.

10.The Office for e-HIT in the Department of Banking and Insurance, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the purposes of this act.2

L.2007, c.330, s.10.



Section 17:2-1 - Bonds Secured By Mortgage On Leaseholds Of Camp Meeting Associations--limitations

17:2-1. Bonds secured by mortgage on leaseholds of camp meeting associations--limitations
All savings and loan associations, building and loan associations, title and mortgage guaranty companies and insurance companies may invest funds in bonds, secured by first mortgage, on leasehold estates of real estate in this State of camp meeting associations, to the giving of which bond and mortgage the camp meeting association has consented, subject to the conditions of the lease. The real estate, except as to the leasehold, shall be free and clear of all liens and encumbrances of every kind whatsoever, and the leasehold at the time of the giving of the bond and mortgage shall have an unexpired term of not less than 25 years, or shall be renewable to the lessee, his heirs and assigns, for a term of not less than 25 years, and be a lease of the entire interest in the real estate except the reversion. No investment shall be made in excess of 66 2/3 % of the appraised value of the leasehold estate and the improvements thereon; provided, however, that such limitation shall not apply to any loan which is wholly or partially guaranteed or insured by the United States of America, the State of New Jersey or any instrumentality or agency of either, but in case any such loan is only partially guaranteed or insured, then the unguaranteed or uninsured portion of the loan shall not exceed (60%) of the appraised value of the leasehold estate and improvements thereon. The appraisement may be made by a committee of the savings and loan association, building and loan association, title and mortgage guaranty company, insurance company, and, in the case of an individual, by 2 persons appointed by the individual for that purpose. No such investment shall be made until the camp meeting association shall first have been approved for the purpose by the commissioner. For the purposes of this section real estate upon which there is a building in process of construction, which when completed, will constitute a permanent improvement, shall be construed as improved and productive real estate.

Amended by L.1947, c. 27, p. 81, s. 1; L.1948, c. 37, p. 110, s. 1; L.1955, c. 29, p. 83, s. 1.



Section 17:2-2 - Bonds Issued By Commission Appointed By Supreme Court

17:2-2. Bonds issued by commission appointed by supreme court
Any insurance company, surety, trust and safe deposit company, incorporated under any law of this State, may invest moneys belonging to or deposited with it, in any bonds authorized by the laws of this State to be issued pursuant to any law of this State by any commission appointed by the Supreme Court as the court was constituted prior to September fifteenth, one thousand nine hundred and forty-eight.

Amended by L.1953, c. 17, p. 150, s. 1.



Section 17:2-4 - Bonds Of Home Owners' Loan Corporation

17:2-4. Bonds of home owners' loan corporation
Any savings bank, banking institution, trust company, insurance company or building and loan association, organized under the laws of this state and mutual savings banks organized under any special charter or special law of this state, may invest in, hold for investment, and accept in lieu of cash, in reduction or in payment of indebtedness due any of the aforesaid, or in part payment or in full payment of the purchase price on the sale or transfer of any asset of any of the aforesaid, bonds issued or hereafter issued by the home owners' loan corporation, created under an act of congress entitled "An act to provide emergency relief with respect to home mortgage indebtedness, to refinance home mortgages, to extend relief to the owners of homes occupied by them and who are unable to amortize their debt elsewhere, to amend the federal home loan bank act, to increase the market for obligations of the United States and for other purposes," approved June thirteenth, one thousand nine hundred and thirty-three.



Section 17:2-5 - Loans And Advances Eligible For Insurance By Federal Housing Administrator

17:2-5. Loans and advances eligible for insurance by federal housing administrator
Savings banks, banks, banking institutions, trust companies, personal finance companies, mortgage companies, installment lending companies, and other such financial institutions organized under any general or special law of this state which are approved by the federal housing administrator as eligible for credit insurance, are authorized to make loans and advances of credit and purchase obligations representing loans and advances of credit as are eligible for insurance by the federal housing administrator and to obtain such insurance.



Section 17:2-6 - General Powers

17:2-6. General powers
Savings banks, banks, banking institutions, trust companies, building and loan associations, savings and loan associations, mortgage companies and insurance companies organized under any general or special law of this State, all boards, commissions and departments of the State Government and of the various counties and municipalities thereof, and executors, administrators, trustees, guardians and other fiduciaries are authorized:

a. To make such real estate mortgage loans as may be guaranteed or insured in whole or in part by the United States of America or the State of New Jersey, or by any officer, agency or instrumentality of either of them, or for which a commitment to so guarantee or insure has been made, and to invest in, purchase or otherwise acquire, own or hold, mortgage notes or bonds so guaranteed or insured;

b. To cause such mortgage securities to be and be kept so guaranteed or insured and to pay for and receive the benefits of such guarantees or insurance;

c. To invest in, purchase or otherwise acquire, own and hold notes, bonds, debentures, capital stock or other such obligations of any national mortgage association; provided, the issuance of such notes, bonds, debentures, capital stock or other such obligations has been approved by the Federal Housing Administrator. Nothing in sections 17:2-5 to 17:2-8 of this Title contained shall be construed to empower any fiduciary to make any investment or commitment in capital stock pursuant to paragraph "c" of this section;

d. To make loans for the purpose of financing the purchase of or refinancing an existing ownership interest in certificates of stock or other evidence of an ownership interest in, and a proprietary lease from, a corporation or partnership formed for the purpose of cooperative ownership of real estate in this State.

Such institutions may, subject to such regulations as the commissioner finds necessary and proper, invest to an amount not exceeding 85% per annum of the purchase price or, in the case of a refinancing, the appraised value of certificates of stock or other evidence of an ownership interest in and a proprietary lease from, a corporation or partnership formed for the purpose of the cooperative ownership of real estate within the State, for the purpose of financing a purchase of or refinancing an existing ownership interest in such a corporation or partnership, provided (1) such investment is secured within 90 days from the making of the loan by an assignment or transfer of the stock or other evidence of an ownership interest of the borrower and a proprietary lease; and (2) repayment of principal and interest shall be effected within 30 years. Notwithstanding any other provision of law, the maximum rate of interest which may be charged, taken or received upon any loan or forbearance made pursuant to this subsection may exceed by no more than 1 1/2 % per annum the rate of interest prescribed by the commissioner which is applicable to mortgage loans on one-to-six family dwellings a portion of which may be used for commercial purposes, pursuant to the provisions of R.S. 31:1-1 et seq.

Amended by L.1938, c. 52, p. 146, s. 1; L.1968, c. 33, s. 1, eff. May 8, 1968; L.1977, c. 94, s. 1.



Section 17:2-6.1 - Insured Mortgages And Bonds And Obligations Of National Mortgage Associations

17:2-6.1. Insured mortgages and bonds and obligations of national mortgage associations
Wherever, by statute of this State, collateral is required as security for the deposit of public or other funds; or deposits are required to be made with any public official or department; or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities, mortgage loans and bonds insured by the Federal Housing Administrator and obligations of national mortgage associations shall be eligible for such purposes.

Amended by L.1938, c. 52, p. 147, s. 2.



Section 17:2-7 - Laws Governing Interest Rates Inapplicable

17:2-7. Laws governing interest rates inapplicable
No law of this state prescribing or limiting interest rates upon loans, discounts or advances of credit or upon obligations representing loans and advances of credit, shall be deemed to apply to loans, discounts, advances of credit or obligations representing loans and advances of credit made or purchased or discounted pursuant to section 17:2-5 of this title.



Section 17:2-8 - Other Laws Governing Loans Inapplicable; Exceptions

17:2-8. Other laws governing loans inapplicable; exceptions
No law of this state prescribing the nature, amount or form of security or requiring security upon which loans or investments may be made or prescribing or limiting the period for which loans or investments may be made or prescribing or limiting interest rates upon loans or investments shall be deemed to apply to loans, investments, purchases, or other acquisitions made pursuant to section 17:2-6 of this title, but nothing in said section 17:2-6 contained shall be deemed to authorize any such savings bank not otherwise authorized by law to make any mortgage loan upon real property not situated in this state, nor shall anything contained in sections 17:2-5 to 17:2-8 of this title increase the aggregate amount which any corporation specified in section 17:2-6 of this title is authorized to invest or have invested in mortgages upon real property.



Section 17:2-9 - Bonds, Debentures Or Other Obligations Of Federal Home Loan Bank

17:2-9. Bonds, debentures or other obligations of Federal Home Loan Bank
Any savings bank, bank, trust company or insurance company, organized under the laws of this State, may invest in the bonds, debentures or other obligations issued by or in behalf of any Federal Home Loan Bank or in behalf of all the Federal Home Loan Banks created pursuant to an Act of Congress entitled "An Act to create Federal Home Loan Banks, to provide for the supervision thereof and for other purposes," approved July twenty-second, one thousand nine hundred and thirty-two, and the amendments thereof and supplements thereto, which act is known as the "Federal Home Loan Bank Act," including the consolidated Federal Home Loan Bank debentures under said act authorized to be issued by the Federal Home Loan Bank Board as the joint and several obligations of all Federal Home Loan Banks organized and existing under the said Federal Home Loan Bank Act.

L.1938, c. 222, p. 517, s. 1.



Section 17:2-9.2 - Veterans, Loans To

17:2-9.2. Veterans, loans to
Any savings bank, banking institution or trust company organized under the laws of this State, notwithstanding any law of this State prescribing the nature, amount or form of security or requiring security for its loans or investments, may legally invest its funds in bonds or notes evidencing loans to veterans if the full amount of any such loan is guaranteed by the Administrator of Veterans' Affairs, pursuant to the servicemen's readjustment act of one thousand nine hundred and forty-four, approved June twenty-second, one thousand nine hundred and forty-four; and in the case of loans guaranteed for less than the full amount thereof by the Administrator of Veterans' Affairs, the maximum amount which may be loaned or invested by it pursuant to the provisions of any law of this State shall be increased by the amount so guaranteed.

L.1945, c. 257, p. 783, s. 1.



Section 17:2-9.3 - Legal Investments In International Banks

17:2-9.3. Legal investments in international banks
1. The following may, in addition to other investments allowed by law, properly and legally invest any funds, including capital, belonging to them or within their control in obligations issued or guaranteed by the International Bank for Reconstruction and Development, or the International Finance Corporation, or by the Inter-American Development Bank or the Asian Development Bank or the African Development Bank; that is to say:

(a) Insurance companies, insurance associations, and all other persons carrying on an insurance business.

(b) Executors, administrators, guardians, committees, conservators, liquidators, rehabilitators, receivers, trustees, and all other persons occupying similar fiduciary positions.

(c) Banks, trust companies, bankers and savings banks.



(d) Savings and loan, and building and loan associations, investment companies, and other financial institutions.

(e) Credit unions, cemetery associations, mutual benevolent and benefit associations.

(f) Firemen's, police, and teachers' association pension and relief funds.



(g) Other pension, retirement, compensation, and sinking fund systems.



(h) The State and its counties, and municipalities and their subdivisions and agencies.

(i) All public officers, officials, boards, commissions, bodies and agencies of the State and its counties, and municipalities and their subdivisions and agencies.

(j) Any other individual, firm, group, corporation, association, institution, and fund of any nature whatsoever.

L.1947, c.308, s.1; amended 1962, c.60; 1968, c.98; 1985, c.309, s.2; 1993, c.253, s.1; repealed (as to life insurance companies), 1967, c.201, s.9; 1994, c.20, s.2.



Section 17:2-9.4 - Trust Fund, Application To

17:2-9.4. Trust fund, application to
The provisions of this act shall not apply to any trust fund where the deed of trust, or will, or any court having jurisdiction of the same, specially directs that said trust fund shall be invested in other securities.

L.1947, c. 308, p. 1026, s. 2.



Section 17:2-10 - Development And Other Bonds Of Foreign Governments Or Obligations Of International Development Banks

17:2-10. Development and other bonds of foreign governments or obligations of international development banks
In addition to investments in obligations of foreign governments permitted by Title 17 of the Revised Statutes or by regulation of the Commissioner of Banking, any savings bank, savings and loan association or credit union organized under the laws of this State may invest in such development bonds issued by foreign governments or in such obligations of international development banks as are approved by the Comptroller of the Currency for investment by national banks; provided, however, that the principal and interest payable thereon shall be payable in United States dollars; and provided further that such investments are approved by the Commissioner of Banking. In addition, the commissioner may by regulation approve investment in other bond issues of foreign governments in which the principal and interest payable thereon are payable in United States dollars. Such investments may not exceed, in the case of development bonds in the aggregate 5% of the institution's capital deposits, surplus, and reserves, and in the case of other foreign bonds, 10% of an institution's capital deposits, surplus, and reserves.

L.1977, c. 45, s. 1, eff. March 23, 1977. Amended by L.1981, c. 308, s. 1, eff. Nov. 30, 1981.



Section 17:2A-1 - Definitions

17:2A-1. Definitions
For the purposes of this act:

(a) "Mortgage loan" means:

(1) A loan made by a financial institution, secured by a mortgage constituting a lien upon real property or upon a lease of the fee of real property; and,

(2) An existing mortgage or part interest thereof purchased by a financial institution and constituting a lien upon real property or upon a lease of the fee of real property.

(b) "Financial institution" means any bank, savings bank, savings and loan association, building and loan association or insurance company organized or doing business under the laws of this State and supervised by the Commissioner of Banking and Insurance.

(c) "Disaster area" means any area of this State which has been proclaimed by the President of the United States or the Governor of this State or any official lawfully succeeding to their respective duties to be a disaster area within the meaning of applicable Federal or State law.

(d) "Period of emergency" means a period terminating one year from the date an area was proclaimed to be a disaster area, unless extended as provided in section 5 of this act.

L.1962, c. 43, s. 1.



Section 17:2A-2 - Emergency Rules And Regulations; Adopted By Commissioner

17:2A-2. Emergency rules and regulations; adopted by commissioner
The Commissioner of Banking and Insurance may adopt rules and regulations affecting financial institutions which hold, make or purchase mortgage loans within a disaster area during a period of emergency.

Such rules and regulations may, to the extent deemed necessary by the commissioner, authorize financial institutions to refinance, compromise, adjust or otherwise relax provisions of mortgage loans held by them on property within a disaster area, or to make or purchase mortgage loans on such property notwithstanding any law of this State concerning ratio of mortgage loans to appraised value, rank of lien, minimum amortization, maximum maturity date, prior appraisals, or other limitations which the commissioner determines should be waived, modified or relaxed during a period of emergency.

L.1962, c. 43, s. 2.



Section 17:2A-3 - Basis For Rules; Rates And Interest Charges; Property Not Affected By Disaster

17:2A-3. Basis for rules; rates and interest charges; property not affected by disaster
In the adoption, implementation and administration of such emergency rules and regulations, the commissioner shall consider the interest of disaster victims, the welfare of the public generally and the safety of the financial institutions involved. The commissioner shall have no power to relax, waive or modify any statutory limitation upon permissible rates or lawful interest charges. He shall incorporate in such regulations precautions necessary to prevent the use of any broadened mortgage powers permitted by rule or regulation in connection with real property not destroyed, damaged or materially affected by the disaster.

L.1962, c. 43, s. 3.



Section 17:2A-4 - Exercise Of Emergency Powers; Declaration By Commissioner; Operative Period Of Rules And Regulations

17:2A-4. Exercise of emergency powers; declaration by commissioner; operative period of rules and regulations
Whenever a disaster area is so proclaimed, the Commissioner of Banking and Insurance shall review promptly conditions in the area in order to determine the extent of destruction and damage to real property. If he shall determine, within the standards set forth in section 3 of this act, that exercise of the emergency powers herein delegated is warranted, he may declare operative for such disaster area all or any portion of the rules and regulations adopted pursuant to section 2 of this act. The declaration shall be publicly announced and circulated in newspapers and financial publications throughout the State. Unless the operative period is sooner terminated by the commissioner, such rules and regulations shall be applicable for mortgage loan transactions entered into with respect to property in the disaster area during the period of emergency.

L.1962, c. 43, s. 4.



Section 17:2A-5 - Extension Of Termination Date

17:2A-5. Extension of termination date
The commissioner may, upon publication and filing of his finding that emergency conditions concerning mortgage loans still prevail in a disaster area, extend for not more than 6 months the termination date of any period of emergency as hereinabove defined.

L.1962, c. 43, s. 5.



Section 17:3-1 - Extension Of Time Of Payment

17:3-1. Extension of time of payment
When there comes into the custody and control of a receiver appointed by a court of competent jurisdiction, or under authority of a statute of this State, or into the custody and control of an official of this State acting under authority of the order, decree or judgment of a court or by virtue of an existing statute, mortgages or mortgage securities constituting a part of the assets or liabilities of a corporation organized under the laws of this State and subject to the supervision and control of the department, or any superseding department or departments of the State Government; and the receiver or official is charged with the duty of collecting the mortgages or mortgage securities; and it is deemed by the receiver or official to be for the best interest of the creditors and stockholders of the corporation to extend the time for the payment of the mortgage or mortgage security, the receiver or official may extend the time for the payment of the mortgage or mortgage security upon such terms and for such period of time as will be a reasonable exercise of his discretion, or for such period of time as may be approved by a court of competent jurisdiction by a general order or by the commissioner where the corporation is not under control of a court.

This section shall be deemed to be remedial in its purpose and to have been enacted to enable a liquidating officer to use such discretion as will enable him to dispose of mortgages and mortgage securities to better advantage than they can be disposed of under existing conditions.

The words "receiver" and "official" as used in this section includes any person or group of persons, who under appointment, order, decree or judgment of a court of competent jurisdiction, or by virtue of a statute of this State, is or shall be authorized and empowered to take custody and control of the assets of a corporation organized as defined in this section, and to dispose of the same by sale or otherwise for the benefit of the creditors and stockholders of the corporation. The term "corporation" as used in this section shall not include a bank or savings bank as defined in section one of the Banking Act of 1948 (P.L.1948, c. 67, as amended by P.L.1949, c. 44, s. 1).

Amended by L.1953, c. 17, p. 151, s. 2.



Section 17:3-2 - Home Owners' Loan Corporation Bonds; Acceptance By Receiver In Payment Of Mortgages

17:3-2. Home owners' loan corporation bonds; acceptance by receiver in payment of mortgages
When there shall come into the custody and control of a receiver or liquidator appointed by a court of competent jurisdiction or under authority of any statute of this State, or into the custody and control of any official of this State acting under authority of the order, decree or judgment of a court or by virtue of any existing statute, mortgages or mortgage securities constituting a part of the assets of any corporation organized under the laws of this State and subject to the supervision and control of the Department of Banking and Insurance or any superseding department or departments of this State, and such receiver, liquidator or official is charged with the duty of collecting such mortgages or mortgage securities, and if it shall be deemed by such receiver, liquidator or official to be to the best interest of the creditors and stockholders of any such corporation to accept bonds issued by the Home Owners' Loan Corporation authorized pursuant to an Act of Congress, approved June thirteenth, one thousand nine hundred and thirty-three, entitled "An act to provide emergency relief with respect to home mortgage indebtedness, to refinance home mortgages, to extend relief to the owners of homes occupied by them and who are unable to amortize their debt elsewhere, to amend the federal home loan bank act, to increase the market for obligations of the United States and for other purposes," in payment of such mortgages or mortgage securities, the receiver, liquidator or official may accept the bonds issued by the Home Owners' Loan Corporation in payment of the mortgage, mortgages or mortgage securities.

Amended by L.1953, c. 17, p. 152, s. 3.



Section 17:3-3 - Definitions And Construction

17:3-3. Definitions and construction
The words "receiver," "liquidator" and "official," as used in this section and section 17:3-2 of this Title, include any person or group of persons, who under appointment, order, decree or judgment of a court of competent jurisdiction, or by virtue of any statute of this State, shall be authorized and empowered to take custody and control of the assets of any corporation organized under the laws of this State and subject to the supervision and control of the department of banking and insurance, and to dispose of the same by sale or otherwise for the benefit of creditors and stockholders of any such corporation. The term "corporation" as used in this section and section 17:3-2 of this Title shall not include a bank or savings bank as defined in section one of the Banking Act of 1948 (P.L.1948, c. 67, as amended by P.L.1949, c. 44, s. 1).

Section 17:3-2 of this Title shall be deemed to be remedial in its purpose and to be enacted to enable a liquidating officer to use such discretion as will enable him to dispose of mortgages and mortgage securities to better advantage than they can be disposed of under existing conditions.

Amended by L.1953, c. 17, p. 153, s. 4.



Section 17:3A-1 - Definitions

17:3A-1. Definitions
As used in this act:

(a) "Corporation" shall mean a corporation organized pursuant to any law of this State, over which the Commissioner of Banking and Insurance or the Department of Banking and Insurance is required or authorized by law to exercise supervisory or regulatory powers;

(b) "Liquidator" means (1) the trustee or trustees in voluntary dissolution of a corporation; (2) the Commissioner of Banking and Insurance in the exercise of his statutory power to take possession of and to liquidate a corporation; (3) the receiver or receivers, or the trustee or trustees appointed by a court of competent jurisdiction to liquidate a corporation; and (4) every person or persons engaged in the liquidation of a corporation in dissolution pursuant to any statute of this State, or by virtue of any lawful order, decree, judgment or proclamation of any administrative, executive or judicial officer of this State.

L.1948, c. 266, p. 1156, s. 1. Amended by L.1953, c. 17, p. 153, s. 5.



Section 17:3A-2 - Application During Liquidation For Order To Destroy Records, Etc.; Notice Of Application; Publication; Order For Destruction

17:3A-2. Application during liquidation for order to destroy records, etc.; notice of application; publication; order for destruction
At any time during the liquidation of a corporation, the liquidator may apply to the Superior Court for an order authorizing the destruction of such of the records, documents and other papers of the corporation, excluding those relating to the liquidation, which, in the opinion of the liquidator, it is unnecessary further to preserve or retain. The court may, in its discretion, order that notice of the application be advertised not less than once a week for three successive weeks, in a newspaper published in the municipality in which the corporation maintained its principal office, or, if there be no such newspaper, then in one published in the county in which such principal office was maintained, or in an adjoining county, and which has a general circulation in such municipality. If the court is satisfied that no rights will be adversely affected by the destruction of such records, documents and other papers, and that their further preservation or retention is unnecessary, it may make an order authorizing the liquidator to destroy them.

L.1948, c. 266, p. 1157, s. 2.



Section 17:3A-3A - Application After Liquidation For Order To Destroy Records, Etc.; Notice Of Application; Publication; Order For Destruction

17:3A-3a. Application after liquidation for order to destroy records, etc.; notice of application; publication; order for destruction
At any time after liquidation of the corporation has been completed and final distribution made, the liquidator may apply to the Superior Court for an order authorizing the destruction of all records, documents and other papers relating to the liquidation, and of all records, documents and other papers of the corporation not previously destroyed pursuant to section two. The court may, in its discretion, order that notice of the application be advertised in the manner provided by section two. If the court is satisfied that the liquidation has been completed and final distribution made, it may make an order authorizing the liquidator to destroy such records, documents and other papers on or after a date to be designated in such order, but in no case shall such destruction take place until after the expiration of one year from the completion of such liquidation and the making of the final distribution.

L.1948, c. 266, p. 1157, s. 3-A.



Section 17:3A-3B - Destruction Of Records After Five Years From Liquidation Date Without Leave Of Court; Notice

17:3A-3b. Destruction of records after five years from liquidation date without leave of court; notice
At any time after the expiration of five years from the date on which the liquidation of a corporation shall have been completed and final distribution made, the liquidator may, in his discretion, and without leave of court, destroy, or cause to be destroyed, any of the records, documents and other papers of the corporation, including those relating to the liquidation, which, in his opinion, it is unnecessary further to preserve or retain; provided, however, that the liquidator shall first give notice of his intention so to do by advertising such notice in the manner provided in section two.

L.1948, c. 266, p. 1158, s. 3-B.



Section 17:3A-4 - Liquidator Not Accountable For Authorized Destruction

17:3A-4. Liquidator not accountable for authorized destruction
No liquidator shall be held accountable for any act of destruction authorized in the manner provided by this act.

L.1948, c. 266, p. 1158, s. 4.



Section 17:3A-5 - Corporations Affected By Act

17:3A-5. Corporations affected by act
The provisions of this act shall apply to all corporations heretofore liquidated; to all corporations in process of liquidation on the effective date of this act; and to all corporations to be liquidated after the effective date of this act.

L.1948, c. 266, p. 1158, s. 5.



Section 17:3A-6 - Presumption As To Prior Law

17:3A-6. Presumption as to prior law
No presumption shall be drawn from the enactment of this act that, prior to its passage, liquidators were without power or authority to destroy the records, documents and other papers of a corporation or those relating to its liquidation.

L.1948, c. 266, p. 1158, s. 6.



Section 17:3A-7 - Effective Date

17:3A-7. Effective date
This act shall take effect September sixteenth, one thousand nine hundred and forty-eight.

L.1948, c. 266, p. 1158, s. 7.



Section 17:3B-1 - Truth In Lending; Inconsistent State Provisions

17:3B-1. Truth in lending; inconsistent state provisions
To the extent that the provisions of any of the following cited New Jersey laws are inconsistent with respect to disclosure, advertising, terminology, type size, method of computation of finance charges, form, content, or time of delivery provisions and requirements of Title I, the Truth in Lending Act, of the Consumer Credit Protection Act (Public Law 90-321, 82 Stat. 146) and regulations issued pursuant thereto, compliance with said Federal law and regulations shall be deemed and construed to be compliance with the specifically related provisions of the following New Jersey laws:

The Banking Act of 1948, P.L.1948, chapter 67 (C. 17:9A-1 et seq.)

Advance Loan Law of 1968, P.L.1959, chapter 91 (C. 17:9A-59.1 to 17:9A-59.17)

Small Business Loan Act, P.L.1964, chapter 162 (C. 17:9A-59.25 to 17:9A-59.39)

Credit Life Insurance, P.L.1963, chapter 103 (C. 17:9A-70.1 to 17:9A-70.2)

Credit Life and Accident and Health Insurance, P.L.1958, chapter 169 (C. 17:38A-1 to 17:38A-15)

Small Loan Law (R.S. 17:10-1 et seq.)

The Secondary Mortgage Act of 1965, P.L.1965, chapter 91 (C. 17:11A-1 et seq.)

Savings and Loan Act (1963) P.L.1963, chapter 144 (C. 17:12B-1 et seq.)

Credit Union Law, P.L.1938, chapter 293 (C. 17:13-26 to 17:13-74)

Installment Loan Rate Advertising Act, P.L.1965, chapter 169 (C. 17:13A-1 et seq.)

Retail Installment Sales Act of 1960, P.L.1960, chapter 40 (C. 17:16C-1 to 17:16C-61)

Door-to-Door Installment Sales Act of 1968, P.L.1968, chapter 223 (C. 17:16C-61.1 to 17:16C-61.9)

Home Repair Financing Act, P.L.1960, chapter 41 (C. 17:16C-62 to 17:16C-94)

Door-to-Door Home Repair Sales Act of 1968, P.L.1968, chapter 224 (C. 17:16C-95 to 17:16C-103)

Insurance Premium Finance Company Act, P.L.1968, chapter 221 (C. 17:16D-1 et seq.)

Pawnbrokers (R.S. 45:22-1 et seq.)

L.1969, c. 112, s. 1.



Section 17:3B-2 - Violation Of Truth In Lending Act And State Law; Civil Actions

17:3B-2. Violation of truth in lending act and state law; civil actions
When under any law of this State, a civil action is expressly provided for any act or failure to act which constitutes a violation of any provision of such law, and such act or failure to act also constitutes a violation of the Truth in Lending Act, Title I of the Consumer Credit Protection Act (Public Law 90-321, 82 Stat. 146) for which a civil action may be brought under the provisions of the Truth in Lending Act, the provisions of the Truth in Lending Act shall supersede the provisions of State law when the penalty for violation of the Truth in Lending Act is more severe than the penalty for violation of the State law, to the end that only one recovery may be had for such act or failure to act.

L.1969, c. 112, s. 2.



Section 17:3B-3 - Rules And Regulations

17:3B-3. Rules and regulations
The Commissioner of Banking and Insurance may promulgate appropriate rules and regulations to effectuate the purposes of this act.

L.1969, c. 112, s. 3.



Section 17:3B-4 - Short Title

17:3B-4. Short title
This act shall be known and may be cited as the "Market Rate Consumer Loan Act."

L. 1985, c. 81, s. 1, eff. March 14, 1985.



Section 17:3B-5 - Definitions

17:3B-5. Definitions
Definitions. As used in this act:

a. "Borrower" means a natural person or persons obtaining credit for personal, family or household purposes.

b. "Closed end credit" means the extension of credit by a lender to a borrower pursuant to a note or loan agreement which contains a term of payment and which is not a revolving credit plan.

c. "Credit device" means any card, check, identification code, or other means of identification contemplated by the agreement governing a revolving credit plan.

d. "Lender" means a banking institution as defined in section 1 of P.L. 1948, c. 67 (C. 17:9A-1), a federally chartered savings bank, and an association as defined in section 5 of P.L. 1963, c. 144 (C. 17:12B-5).

e. "Loan" means an advance or extension of credit to a borrower.

f. "Note" or "loan agreement" means a promissory note, bond or other written evidence of the extension by the lender of credit to a borrower.

g. "Outstanding unpaid indebtedness" means, on any day, the amount not in excess of the total amount of purchases and loans charged to the borrower's account under the plan, which is outstanding and unpaid at the end of such day, after adding the aggregate amount of any new purchases and loans charged to the account as of that day and deducting the aggregate amount of any payments and credits applied to that indebtedness as of that day.

h. "Purchases" means an agreement to make payment for property of whatever nature, real or personal, tangible or intangible, and an agreement to make payment for services, licenses, taxes, official fees, fines, private or governmental obligations, or any other thing of value.

i. "Revolving credit plan" or "plan" means a plan contemplating the extension of credit under an account governed by an agreement between a lender and a borrower pursuant to which:

(1) The lender permits the borrower and, if the agreement governing the plan so provides, persons acting on behalf of or with authorization from the borrower, from time to time to make purchases or to obtain loans by use of a credit device;

(2) The amounts of the purchases and loans are charged to the borrower's account under the revolving credit plan;

(3) The borrower is required to pay the lender the amounts of all purchases and loans charged to the borrower's account under the plan but has the privilege of paying those amounts outstanding from time to time in full or in installments; and

(4) Interest may be charged and collected by the lender from time to time on the outstanding unpaid indebtedness under that plan, except that interest shall be calculated on a simple interest basis.

j. "Periodic percentage rate" means a rate of interest on a revolving credit plan or under a closedend credit agreement for a daily, weekly, monthly, annual or other period.

L. 1985, c. 81, s. 2, eff. March 14, 1985.



Section 17:3B-6 - Extension Of Credit Under Revolving Credit Plan

17:3B-6. Extension of credit under revolving credit plan
Extension of credit under revolving credit plan. Any lender offering and extending credit under a revolving credit plan to a borrower may charge and collect interest and charges and may take security as collateral in connection therewith as hereinafter provided. Credit may be extended under a revolving credit plan by a lender's acquisition of obligations arising out of the honoring by a merchant, a lender, whether chartered or organized under the laws of this or any other state, the District of Columbia, the United States or any district, territory or possession of the United States, or any foreign country, or a government or governmental subdivision or agency of a credit device made available to a borrower under a plan, whether directly or indirectly by means of telephone, point of sale terminal, automated teller machine or other electronic or similar device or through the mails.

L. 1985, c. 81, s. 3, eff. March 14, 1985.



Section 17:3B-7 - Interest

17:3B-7. Interest
Interest. Notwithstanding the provisions of R.S. 31:1-1, a lender may, subject to the criminal usury provisions of N.J.S. 2C:21-19, charge and collect interest under a revolving credit plan on outstanding unpaid indebtedness in the borrower's account under the plan at daily, weekly, monthly, annual or other periodic percentage rates as the agreement governing the plan provides or as established in the manner provided in the agreement governing the plan. If the applicable periodic percentage rate under the agreement governing the plan is other than daily, interest may be calculated on an amount not in excess of the average of outstanding unpaid indebtedness for the applicable billing period, determined by dividing the total of the amounts of outstanding unpaid indebtedness for each day in the applicable billing period by the number of days in the billing period. If the applicable periodic percentage rate under the agreement governing the plan is monthly, a billing period shall be deemed to be a month or monthly if the last day of each billing period is on the same day of each month or does not vary by more than four days therefrom.

Nothing in this section shall be construed to authorize the charging of interest on the amount of any accrued interest remaining unpaid on the account.

L. 1985, c. 81, s. 4, eff. March 14, 1985.



Section 17:3B-8 - Periodic Percentage Rates

17:3B-8. Periodic percentage rates


5. Periodic percentage rates. If the agreement governing the revolving credit plan provides that the periodic percentage rates of interest under the plan may increase or decrease, the increase or decrease shall take place only in correspondence with the movement of the market interest rate index specified in the revolving credit plan agreement, which index shall be readily verifiable by the borrower and beyond the control of the lender. Periodic percentage rate increases, based on a rise in the interest rate index, may be made at the option of the lender. Periodic percentage rate decreases shall be made whenever there is a decrease in the interest rate index which results in an interest rate which is less than the interest rate then applicable to the note or loan, except that the revolving credit plan agreement may stipulate a percentage decrease in the interest rate index below which a corresponding decrease in the periodic percentage rate need not be made by the lender, provided that the index decrement shall be the same as the index increment used for interest rate increases. Interest rate increases may, and interest rate decreases shall, apply to all outstanding unpaid indebtedness under the plan on or after the effective date of the rate variation, as provided in the plan agreement.

L.1985,c.81,s.5; amended 1997, c.12, s.1; 1997, c.33, s.2.



Section 17:3B-9 - Purchases And Loans--differing Terms

17:3B-9. Purchases and loans--differing terms
Purchases and loans--differing terms. A lender may, if the agreement governing a revolving credit plan so provides, impose different terms, including, without limitation, the terms governing the periodic percentage rate or rates used to calculate interest, the method of computing the outstanding unpaid indebtedness to which the rates are applied, and the terms of the installment repayment schedule, with respect to indebtedness arising out of purchases or loans made under the plan.

L. 1985, c. 81, s. 6, eff. March 14, 1985.



Section 17:3B-10 - Overdraft Accounts

17:3B-10. Overdraft accounts
Overdraft accounts. If credit under a revolving credit plan is offered and extended in connection with a demand deposit account or other account maintained by the borrower with the lender pursuant to an agreement or arrangement whereby the lender agrees to honor checks, drafts or other debits to the account, which if paid would create or increase a negative balance in the account, by making extensions of credit to the borrower under the revolving credit plan, any charges customarily imposed by the lender, under the terms governing the demand deposit or other transaction account in the absence of any associated revolving credit plan, may continue to be imposed on the account without specific reference thereto or incorporation thereof by reference in the agreement governing the revolving credit plan, and the amount of the charge, to the extent the balance in the demand deposit or other transaction account is insufficient to pay the charge, may be charged to the borrower's account under the plan as a loan thereunder and may be included in outstanding unpaid indebtedness in accordance with the terms of the agreement governing the revolving credit plan.

L. 1985, c. 81, s. 7, eff. March 14, 1985.



Section 17:3B-11 - Omitted Installments

17:3B-11. Omitted installments
Omitted installments. A lender may at any time extend to a borrower under a revolving credit plan the option of omitting monthly installments.

L. 1985, c. 81, s. 8, eff. March 14, 1985.



Section 17:3B-12 - Loans Under A Revolving Credit Plan

17:3B-12. Loans under a revolving credit plan


9. Loans under a revolving credit plan. If the agreement governing the revolving credit plan so provides, a lender may:

a. Take personal or real property, or both, as security on a loan made under a revolving credit plan;

b. Require that any property securing the loan be insured for the benefit of the lender against loss or damage of the security, and retain out of the proceeds of the loan the premium for the insurance;

c. Require that all taxes, assessments and other governmental charges against property securing the loan be paid when due and that the security be maintained free of all executions, levies, encumbrances, and other charges which may adversely affect the value of the lender's interest in the security;

d. Charge and collect fees and charges, in addition to interest and fees and charges specifically permitted by P.L.1985, c.81 (C.17:3B-4 et seq.), in amounts as provided in the agreement or as established in the manner the agreement provides, such as, but not limited to, minimum charges, annual fees, check charges, maintenance charges, and late charges, except as may be specifically limited by P.L.1985, c.81 (C.17:3B-4 et seq.);

e. On a secured loan, charge and collect the actual costs of filing or recording the instrument of security, or notice or abstract thereof, if the filing or recording is authorized by law.

L.1985,c.81,s.9; amended 1997, c.12, s.2; 1997,c.33, s.3.



Section 17:3B-13 - Revolving Credit Plan Prohibitions

17:3B-13. Revolving credit plan prohibitions


10. Revolving credit plan prohibitions. No revolving credit plan agreement shall contain:

a. An acceleration clause under which any part or all of the balance, not yet matured, may be declared immediately due and payable because the lender deems himself to be insecure, which provision shall be void and unenforceable;

b. A provision whereby the borrower waives any right of action or defense against the lender or other person acting on his behalf for any illegal act committed in the collection of the payments under the revolving credit plan, which provision shall be void and unenforceable; and

c. A power of attorney to confess judgment or any other power of attorney, which provision shall be void and unenforceable.

d. (Deleted by amendment, P.L.1997, c.12.)

L.1985,c.81,s.10; amended 1997, c.12, s.3; 1997, c.33, s.4.



Section 17:3B-14 - Collection Costs

17:3B-14. Collection costs
Collection costs. Upon the filing of an action for the collection of an amount in default under the terms of the revolving credit plan, the lender, in addition to the recovery of all court costs, reasonable attorney's fees and expenses of repossessing and storing goods where so authorized by law, may charge and collect from the borrower other reasonable collection costs incurred, not to exceed 20% of the first $500.00 of the amount in default, 10% of the amount over $500.00 up to $2,000.00, and 5% of any amount in excess of $2,000.00.

L. 1985, c. 81, s. 11, eff. March 14, 1985.



Section 17:3B-15 - Changes In Terms

17:3B-15. Changes in terms


12. Changes in terms. a. A lender may, if the agreement governing a revolving credit plan so provides, at any time amend the terms of the agreement with respect to the periodic percentage rates used to calculate interest, the method of computing the outstanding unpaid indebtedness to which those rates are applied, and the terms of the installment repayment schedule, subject to the limitations of subsection b. of this section.

b. The lender shall notify each affected borrower of any amendment pursuant to subsection a. by mailing or delivering to the borrower, at least 30 days before the effective date of the amendment, a clear and conspicuous written notice which shall describe the amendment and the existing terms of the agreement affected by the amendment and shall also set forth the effective date of the amendment and the pertinent information contemplated by the following provisions of this section. If the amendment has the effect of increasing the interest or other charges to be paid by the borrower by changing the method of calculating interest or the index used to calculate the interest, the amendment shall become effective only if the borrower uses the plan after a date specified in the notice which is at least 30 days after the giving of the notice, but which need not be the date the amendment becomes effective, by making a purchase or obtaining a loan, or if the borrower indicates to the lender in writing the borrower's express agreement to the amendment, and the amendment may become effective as to a particular borrower as of the first day of the billing period during which the borrower so used the borrower's account or so indicated agreement to the amendment. Any borrower who fails to use the borrower's account or so to indicate agreement to an amendment shall be permitted to pay the outstanding unpaid indebtedness in the borrower's account under the plan in accordance with the terms of the agreement governing the plan without giving effect to the amendment.

For purposes of this section a variation in periodic percentage rates of interest in accordance with the terms of the index established in the revolving credit plan agreement shall not be considered to be an amendment.

L.1985,c.81,s.12; amended 1997, c.12, s.4; 1997, c.33, s.5.



Section 17:3B-16 - Extension Of Closed End Credit

17:3B-16. Extension of closed end credit
Extension of closed end credit. A lender may, subject to the provisions of this act, offer and extend closed end credit in amounts, at rates of interest, and for a term of payment, and may take security, including personal property or real property, as collateral for the loan made in connection therewith, as may be agreed to by the lender and borrower, and as set forth in the note or loan agreement.

L. 1985, c. 81, s. 13, eff. March 14, 1985.



Section 17:3B-17 - Interest

17:3B-17. Interest
Interest. Notwithstanding the provisions of R.S. 31:1-1, a lender extending closed end credit may, subject to the criminal usury provisions of N.J.S. 2C:21-19, charge and collect interest with respect to a note or loan at daily, weekly, monthly, annual or other periodic percentage rates established in accordance with the terms of the loan agreement, except that the interest shall be calculated on a simple interest basis. In no instance shall the precomputed interest method be used. Nothing in this section shall be construed to authorize the charging of interest on any accrued interest remaining unpaid on the account.

For purposes of this section, a year may be, but need not be, a calendar year and shall be a period of 365 days. "Precomputed interest" means an amount equal to the whole amount of interest payable on a loan for the period from the making of the loan to the date scheduled by the terms of the loan for the repayment of the loan in full.

L. 1985, c. 81, s. 14, eff. March 14, 1985.



Section 17:3B-18 - Periodic Percentage Rates

17:3B-18. Periodic percentage rates


15. Periodic percentage rates. The periodic percentage rates of interest charged and collected with respect to a loan under a closed end credit agreement may, subject to any limitations set forth in the loan agreement, vary in accordance with the market interest rate index specified in the loan agreement, which index shall be readily verifiable by the borrower and beyond the control of the lender. Periodic percentage rate increases, based on a rise in the interest rate index, may be made at the option of the lender. Periodic percentage rate decreases shall be made whenever there is a decrease in the interest rate index which results in an interest rate which is less than the interest rate then applicable to the note or loan, except that the loan agreement may stipulate a percentage decrease below which a corresponding decrease in the periodic percentage rate need not be made by the lender, provided the index decrement shall be the same as the index increment used for interest rate increases. Interest rate increases may, and interest rate decreases shall, apply to any outstanding and unpaid loan balances on or after the effective date of the rate variation. Upon an increase in the rate of interest, the term of the note shall be extended as necessary to provide for payment of the balance due without any increase in the amount of each of the borrower's periodic payments, except that the periodic payments may be increased, if either a. the agreement so provides or the parties agree to the increase in writing, or b. if the periodic payment amounts would not be sufficient to reduce the principal amount due, the lender, no sooner than 30 days after notifying the borrower of that fact, may require that the periodic payments be increased, or that there be a combination of an extended term and increased periodic payments.

L.1985,c.81,s.15; amended 1997, c.12, s.5; 1997, c.33, s.6.



Section 17:3B-19 - Additional Charges.

17:3B-19 Additional charges.

16.Additional charges. If the closed end loan agreement so provides, a lender may:

a. Charge and collect the actual costs of filing or recording the instrument of security on a secured loan, or notice or abstract thereof, if the filing or recording is authorized by law.

b.Charge and collect fees and charges on secured and unsecured loans, in addition to interest and fees and charges specifically permitted by P.L.1985, c.81 (C.17:3B-4 et seq.), in amounts as provided in the agreement or as established in the manner the agreement provides, such as, but not limited to, minimum charges, check charges and maintenance charges, and late charges except as may be specifically limited by P.L.1985, c.81 (C.17:3B-4 et seq.).

L.1985,c.81,s.16; amended 1997, c.12, s.6; 1997, c.33, s.7; 2003, c.291.



Section 17:3B-20 - Deferred Installments

17:3B-20. Deferred installments
Deferred installments. A lender under a closed end credit agreement may, at any time, permit a borrower to defer installment payments on a loan and may, in connection with the deferral, charge and collect deferral charges in accordance with the loan agreement.

L. 1985, c. 81, s. 17, eff. March 14, 1985.



Section 17:3B-21 - Insurance

17:3B-21. Insurance


18. Insurance. A lender under a closed or open end credit agreement may:

a. Subject to the terms of the loan agreement, require any property securing the loan to be insured for the benefit of the lender against loss or damage of the security;

b. Offer credit life insurance or credit accident and health insurance, or both, on the borrower in accordance with the provisions of chapter 29 of Title 17B of the New Jersey Statutes.

A lender may deduct and retain from the proceeds of the loan the amount of the premium for any insurance provided by the lender to the borrower pursuant to this section.

L.1985,c.81,s.18; amended 1997, c.12, s.7; 1997, c.33, s.8.



Section 17:3B-22 - Prepayment In A Closed End Credit Arrangement

17:3B-22. Prepayment in a closed end credit arrangement
Prepayment in a closed end credit arrangement a. An individual borrower may prepay a loan in full at any time without payment of any prepayment charge.

b. If a borrower wishes to prepay a loan, a lender shall not use the "rule of 78's" to calculate the amount of interest owed by the borrower. The lender shall use a simple interest basis to calculate the amount of interest owed by the borrower.

L. 1985, c. 81, s. 19, eff. March 14, 1985.



Section 17:3B-23 - Closed End Loan Prohibitions

17:3B-23. Closed end loan prohibitions
Closed end loan prohibitions. No closed end loan agreement shall contain:

a. An acceleration clause under which any part or all of the balance, not yet matured, may be declared immediately due and payable because the lender deems himself to be insecure, which provision shall be void and unenforceable;

b. A provision whereby the borrower waives any right of action or defense against the lender or other person acting on his behalf for any illegal act committed in the collection of the payments under the agreement, which provision shall be void and unenforceable; and

c. A power of attorney to confess judgment or any other power of attorney, which provision shall be void and unenforceable.

L. 1985, c. 81, s. 20, eff. March 14, 1985.



Section 17:3B-24 - Collection Costs In A Closed End Credit Arrangement

17:3B-24. Collection costs in a closed end credit arrangement
Collection costs in a closed end credit arrangement. Upon the filing of an action for the collection of an amount in default under the terms of the loan agreement, the lender, in addition to the recovery of all court costs, reasonable attorney's fees and expenses of repossession and storing goods where so authorized by law, may charge and collect from the borrower other reasonable collection costs incurred, not to exceed 20% of the first $500.00 of the unpaid balance of the loan, 10% of the amount over $500.00 up to $2,000.00, and 5% of any amount in excess of $2,000.00.

L. 1985, c. 81, s. 21, eff. March 14, 1985.



Section 17:3B-25 - Applicable Federal Law

17:3B-25. Applicable federal law
Applicable federal law. Revolving credit plans or closed end credit agreements shall be subject to the federal truth in lending provisions of the "Consumer Credit Protection Act," Pub.L. 90-321 (15 U.S.C. s. 1601 et seq.) or other applicable provisions of federal law.

L. 1985, c. 81, s. 22, eff. March, 14, 1985.



Section 17:3B-26 - Administrative Regulations

17:3B-26. Administrative regulations
Administrative regulations. The Commissioner of Banking may promulgate regulations to implement the provisions of this act.

L. 1985, c. 81, s. 23, eff. March 14, 1985.



Section 17:3B-27 - Nonexclusivity

17:3B-27. Nonexclusivity
Nonexclusivity. The provisions of this act are not exclusive and the lender may at its option elect to extend credit either pursuant to this act or as otherwise permitted by applicable law. The provisions of this act shall apply to all transactions made pursuant to this act, notwithstanding any limitation on interest rate, charges, costs, fees, term of loan or collateral in any other loan or credit laws of this State.

L. 1985, c. 81, s. 24, eff. March 14, 1985.



Section 17:3B-29 - Findings, Declarations Relative To Bank Revolving Credit Plans

17:3B-29. Findings, declarations relative to bank revolving credit plans

1. a. The Legislature finds and declares that:

(1) Interest that can be charged by issuers of bank credit cards may depend on the laws of the state under which a bank is chartered or in which a federally chartered bank has its principal office, or the laws of the state where such bank has a branch office;

(2) The United States Supreme Court has held, in accordance with the provisions of federal law, that a national bank issuer of a bank credit card can export the rate of interest allowed in its home state to other states, and this holding is now equally applicable to national and state banks;

(3) There has been significant and expensive litigation concerning the extent to which certain related charges constitute part of the exportable rate of interest, but federal and state courts and the Comptroller of the Currency have taken the expansive view that related charges constitute a part of the exportable rate of interest; and

(4) Consequently, issuers of bank credit cards have located and continue to locate in states which have the least restrictive laws regarding interest and related charges.

b. Therefore, the Legislature proposes to simplify State law with respect to interest on bank credit cards to make this State as equally attractive as other states for the location of bank credit card operations.

c. Moreover, since the rules applicable to revolving credit plans have been the subject of disputes by courts and regulators; since the New Jersey Department of Banking and Insurance has advised New Jersey-based banks that under State parity law there are no limits on late fees and related charges; and since any retroactive application of restrictions would impose upon New Jersey-based banks a competitive disadvantage, the Legislature proposes to "level the playing field" for New Jersey-based banks and to preclude potentially costly litigation by permitting this act to apply to all revolving credit plans entered into before and after the effective date of this act.

L.1996,c.137,s.1.



Section 17:3B-30 - Definitions Relative To Bank Revolving Credit Plans

17:3B-30. Definitions relative to bank revolving credit plans

2. As used in this act:

"Bank" means any state or federally charted bank, savings bank or savings and loan association.

"Borrower" means any corporation, partnership, association, government or governmental subdivision or agency, trust, individual or other entity.

"Individual borrower" means a borrower who is a natural person borrowing for personal, household or family purposes.

"Credit device" means any card, check, identification code or other means of identification contemplated by the agreement governing the plan.

"Loans" means cash advances or loans to be paid to or for the account of the borrower.

"Outstanding unpaid indebtedness" means, on any day, an amount not in excess of the total amount of purchases and loans charged to the borrower's account under the plan which is outstanding and unpaid at the end of the day, after adding the aggregate amount of any new purchases and loans charged to the account as of that day and deducting the aggregate amount of any payments and credits applied to that indebtedness as of that day and, if the agreement governing the plan so provides, may include the amount of any periodic interest, interest charges and other charges permitted by this act, including late or delinquency charges, which have accrued in the account and which are unpaid at the end of the day.

"Purchases" means payments for property of whatever nature, real or personal, tangible or intangible, and payments for services, licenses, taxes, official fees, fines, private or governmental obligations, or any other thing of value.

"Revolving credit plan" or "plan" means a plan contemplating the extension of credit under an account governed by an agreement between a bank and a borrower pursuant to which:

(1) the bank permits the borrower, and if the agreement governing the plan so provides, persons acting on behalf of or with authorization from the borrower, from time to time to make purchases or to obtain loans, or both, by use of a credit device;

(2) the amounts of purchases made and loans obtained are charged to the borrower's account under the plan;

(3) the borrower is required to pay the bank the amounts of all purchases and loans charged to the borrower's account under the plan, but has the privilege of paying the amounts outstanding from time to time in full or in installments; and

(4) interest may be charged and collected by the bank from time to time on the outstanding unpaid indebtedness under the plan.

L.1996,c.137,s.2.



Section 17:3B-31 - Bank Permitted To Offer Credit Under Revolving Credit Plan

17:3B-31. Bank permitted to offer credit under revolving credit plan

3. A bank may, subject to any limitations on lending authority contained in its charter or otherwise imposed by law, and subject to other provisions of this act, offer and extend credit under a revolving credit plan to a borrower and in connection therewith may charge and collect periodic interest, interest charges and other charges permitted by this act and may take such security as collateral in connection therewith as may be acceptable to the bank. Without limitation of the foregoing, credit may be extended under a revolving credit plan by a bank's acquisition of obligations arising out of the honoring by a merchant, a bank or other financial institution, whether chartered or organized under the laws of this or any other state, the District of Columbia, the United States or any district, territory or possession of the United States, or any foreign country, or a government or governmental subdivision or agency, of a credit device made available to a borrower under a plan, whether directly or indirectly by means of telephone, point of sale terminal, automated teller machine or other electronic or similar device, or through the mails.

L.1996,c.137,s.3.



Section 17:3B-32 - Bank Permitted To Charge, Collect Periodic Interest Under Revolving Credit Plan

17:3B-32. Bank permitted to charge, collect periodic interest under revolving credit plan

4. A bank may charge and collect periodic interest under a revolving credit plan on outstanding unpaid indebtedness in the borrower's account under the plan at such daily, weekly, monthly, annual or other periodic percentage rate or rates as the agreement governing the plan provides or as established in the manner provided in the agreement governing the plan. If the applicable periodic percentage rate under the agreement governing the plan is other than daily, periodic interest may be calculated on an amount not in excess of the average outstanding unpaid indebtedness for the applicable billing period, determined by dividing the total of the amounts of outstanding unpaid indebtedness for each day in the applicable billing period by the number of days in the billing period. If the applicable periodic percentage rate under the agreement governing the plan is monthly, a billing period shall be deemed to be a month or monthly if the last day of each billing period is on the same day of each month or does not vary by more than four days therefrom.

L.1996,c.137,s.4.



Section 17:3B-33 - Periodic Percentage Rate, Rates Of Interest May Vary

17:3B-33. Periodic percentage rate, rates of interest may vary

5. If the agreement governing the revolving credit plan so provides, the periodic percentage rate or rates of interest under the plan may vary in accordance with a schedule or formula. The periodic percentage rate or rates may vary from time to time as the rate determined in accordance with the schedule or formula varies and the periodic percentage rate or rates, as so varied, may be made applicable to all or any part of the outstanding unpaid indebtedness under the plan on or after the effective date of the variation, including any indebtedness arising out of purchases made or loans obtained prior to the variation in the periodic percentage rate or rates. Without limitation, a permissible schedule or formula hereunder may include provision in the agreement governing the plan for a change in the periodic percentage rate or rates of interest applicable to all or any part of outstanding unpaid indebtedness, whether by variation of the then applicable periodic percentage rate or rates of interest, variation of an index or margin or otherwise, or whether contingent upon the happening of any event or circumstance specified in the plan, which event or circumstance may include the failure of the borrower to perform in accordance with the terms of the plan.

L.1996,c.137,s.5.



Section 17:3B-34 - Additional Interest, Charges Permitted

17:3B-34. Additional interest, charges permitted

6. In addition to or in lieu of interest at a periodic rate or rates as provided pursuant to sections 4 and 5 of this act, a bank may, if the agreement governing the revolving credit plan so provides, charge and collect as interest, in the manner or form as the plan may provide, one or more of the following:

a. A daily, weekly, monthly, annual or other periodic charge in the amount or amounts as the agreement may provide for the privileges made available to the borrower under the plan.

b. A transaction charge or charges in the amount or amounts as the agreement may provide for each separate purchase or loan under the act.

c. A minimum charge for each daily, weekly, monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding unpaid indebtedness under the plan.

d. Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the bank or its agents in connection with the plan, or other reasonable fees incident to the application for and the opening, administration, and termination of a plan, including, without limitation, commitment, application and processing fees, official fees and taxes, costs incurred by reason of examination of title, inspection, appraisal, recording, mortgage satisfaction or other formal acts necessary or appropriate to the security for the plan, and filing fees.

e. Returned payment charges.

f. Documentary evidence charges.

g. Stop payment fees.

h. Over limit charges.

i. Automated teller machine charges or similar electronic or interchange fees or charges.

j. Any other fee expressly disclosed to the borrower prior to the imposition of the fee.

L.1996,c.137,s.6.



Section 17:3B-35 - Imposition Of Different Terms

17:3B-35. Imposition of different terms

7. A bank may, if the agreement governing a revolving credit plan so provides, impose different terms, including without limitation, the terms governing the periodic percentage rate or rates used to calculate interest, the method of computing the outstanding unpaid indebtedness to which the rate or rates are applied, the amounts of other charges and the applicable installment repayment schedule, in respect of indebtedness arising out of purchases and loans made under the plan.

L.1996,c.137,s.7.



Section 17:3B-36 - Customary Checking Charges May Be Imposed

17:3B-36. Customary checking charges may be imposed

8. If credit under a revolving credit plan is offered and extended in connection with a demand deposit account or other transaction account maintained by the borrower with the bank pursuant to an agreement or arrangement whereby the bank agrees to honor checks, drafts or other debits to the account, which if paid would create or increase a negative balance in the account, by making extensions of credit to the borrower under a revolving credit plan, any charges customarily imposed by the bank under the terms governing the demand deposit or other transaction account in the absence of any associated revolving credit plan, including, without limitation, check charges, monthly maintenance charges, checkbook charges, charges for a check drawn on funds in excess of an available line of credit and other similar charges, may continue to be imposed on the account without specific reference thereto or incorporation thereof by reference in the agreement governing the revolving credit plan and the amount of any charge, to the extent the balance in the demand deposit or other transaction account is insufficient to pay the charge, may be charged to the borrower's account under the plan as a loan thereunder and may be included in the outstanding unpaid indebtedness in accordance with the terms of the agreement governing the revolving credit plan.

L.1996,c.137,s.8.



Section 17:3B-37 - Omission Of Monthly Installments

17:3B-37. Omission of monthly installments

9. A bank may at any time and from time to time unilaterally extend to a borrower under a revolving credit plan the option of omitting one or more monthly installments.

L.1996,c.137,s.9.



Section 17:3B-38 - Insurance For Borrower Requested, Required

17:3B-38. Insurance for borrower requested, required

10. a. A bank may request but not require an individual borrower to be insured with respect to a revolving credit plan under a life, health, accident, health and accident or other credit or other permissible insurance policy, whether group or individual. If an individual borrower's outstanding unpaid indebtedness under the plan is secured by an interest in real or personal property, a bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, against loss of or damage to the property, or against liability arising out of the ownership or use of the property, and may finance the premiums for the insurance.

b. In the case of a borrower borrowing under a revolving credit plan for other than personal, household or family purposes, a bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, under a life, health, accident, health and accident or other credit or other permissible insurance policy, whether group or individual. If the borrower's outstanding unpaid indebtedness under the plan is secured by an interest in real or personal property, the bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, against loss of or damage to the property, or against liability arising out of the ownership or use of the property and may finance the premiums for the insurance.

c. The offer and placement of insurance under this section shall be subject in all respects to the applicable provisions of N.J.A.C.3:1-13.1 or 3:1-13.2, or both.

L.1996,c.137,s.10.



Section 17:3B-39 - Imposition Of Late, Delinquency Charge

17:3B-39. Imposition of late, delinquency charge

11. If the agreement governing a revolving credit plan so provides, a bank may impose, as interest, a late or delinquency charge upon any outstanding unpaid installment payments or portions thereof under the plan which are in default, except that: no more than one late or delinquency charge may be imposed with respect to any single installment payment or portion thereof regardless of the period during which it remains in default; and for the purpose only of the preceding proviso, all payments by the borrower shall be deemed to be applied to the satisfaction of installment payments in the order in which they become due. Nothing contained in this section shall limit, restrict or otherwise affect the right of the bank pursuant to section 5 of this act to change the periodic percentage rate or rates of interest applicable to the revolving credit plan between the bank and a borrower upon the occurrence of a delinquency or default or other failure of the borrower to perform in accordance with the terms of the plan.

L.1996,c.137,s.11.



Section 17:3B-40 - Default By Borrower, Attorney's, Collection Agency's Fee

17:3B-40. Default by borrower, attorney's, collection agency's fee

12. If a borrower defaults under the terms of a plan and the bank refers the borrower's account for collection to an attorney or collection agency, not a regularly salaried employee of the bank, for collection, the bank may, if the agreement governing the revolving credit plan so provides, charge and collect from the borrower a reasonable attorney's or collection agency's fee and, in addition, if the agreement governing the plan so provides, the bank may recover from the borrower all court or other collection costs actually incurred by the bank.

L.1996,c.137,s.12.



Section 17:3B-41 - Terms Of Agreement, Amendment

17:3B-41. Terms of agreement, amendment

13. a. A bank may, if the agreement governing a revolving credit plan so provides, at any time, or from time to time, amend the terms of the agreement, including without limitation, the terms governing the periodic percentage rate or rates used to calculate interest, the method of computing the outstanding unpaid indebtedness to which the rate or rates are applied, the amounts of other charges and the applicable installment repayment schedule, in accordance with the further provisions of this section.

b. (1) The bank shall notify each affected borrower of an amendment to the terms of the agreement in the manner set forth in the agreement governing the plan and in compliance with the requirements of the federal "Truth in Lending Act," 15 U.S.C. s.1601 et seq., and regulations promulgated thereunder, if applicable; except that if the amendment has the effect of increasing the periodic interest or interest charges to be paid by the borrower, the bank shall mail or deliver to the borrower, at least 30 days before the effective date of the amendment, a conspicuous written notice which shall clearly describe the amendment and shall also set forth the effective date of the amendment and the pertinent information contemplated by the following provisions of this section.

(2) If the amendment has the effect of increasing the periodic interest or interest charges to be paid by the borrower, the amendment shall, except as otherwise provided for in this section, become effective as to a particular borrower as of the first day of the billing cycle during which the effective date of the amendment occurs or as of any later date, in either case, in accordance with this section and as stipulated in the notice, so long as the borrower does not, within 30 days of the mailing or the delivery of the notice of the amendment, whichever is earlier, furnish written notice to the bank that the borrower does not agree to accept the amendment. The notice from the bank shall include: a statement that, absent the borrower's written notice to the bank, within 30 days of the earlier of the mailing or delivery of the notice of the amendment, that the borrower does not agree to accept the amendment, the proposed amendment will become effective and apply to the borrower and the borrower's account; and the address to which a borrower may send notice of the borrower's election not to accept the amendment. Any borrower who gives timely notice electing not to accept an amendment shall be permitted to pay the outstanding unpaid indebtedness in the borrower's account under the plan in accordance with the terms of the agreement governing the plan without giving effect to the amendment; except that if the borrower does not agree to accept the proposed amendment, the bank may convert the borrower's account to a closed-end credit account on credit terms substantially identical to or more favorable to the borrower than those set forth in the then existing agreement governing the borrower's account and the borrower will continue to be subject to the terms of the existing agreement or the more favorable terms until the borrower's account balance is paid in full. As a condition to the effectiveness of any notice that a borrower does not accept the amendment, the bank may require the borrower to return all credit devices. If after 30 days from mailing or delivery by the bank of a proposed amendment, a borrower uses a credit device to obtain credit under a plan, notwithstanding that the borrower has, prior to the use, given the bank notice that the borrower does not accept an amendment, the amendment shall be deemed to have been accepted and shall become effective as to the borrower and the borrower's account as of the date that the amendment would have become effective but for the giving of notice by the borrower.

(3) Notwithstanding paragraph (2) of this subsection b., the bank may also amend the agreement governing the plan to require that any amendment shall become effective only if the borrower uses the plan after a date specified in the notice of the proposed amendment which is at least 30 days after the giving of the notice, but which need not be the date the amendment becomes effective, by making a purchase or obtaining a loan or if the borrower indicates to the bank the borrower's express agreement to the amendment. Any such amendment may become effective as to a particular borrower as of the first day of the billing period during which the borrower used the borrower's account or indicated agreement to the amendment. Any borrower who fails to use the borrower's account or to indicate agreement to an amendment shall be permitted to pay the outstanding unpaid indebtedness in the borrower's account under the plan in accordance with the terms of the agreement governing the plan without giving effect to the amendment subject to the right of the bank to convert the borrower's account to a closed-end credit account as provided in paragraph (2) of this subsection b.

c. If the terms of the agreement governing the plan, as originally drawn or as amended pursuant to this section, so provide, any amendment may, on and after the date upon which it becomes effective as to a particular borrower, apply to all then outstanding unpaid indebtedness in the borrower's account under the plan, including any indebtedness which shall have arisen out of purchases made or loans obtained prior to the effective date of the amendment.

d. For purposes of this section, the following shall not be deemed an amendment which has the effect of increasing the interest to be paid by the borrower:

(1) A decrease in the required amount of a periodic installment payment.

(2) A change in the schedule or formula used under a variable rate plan under section 5 of this act so long as the initial interest rate resulting from the change is not an increase.

(3) A change from a daily periodic rate to a periodic rate other than daily or from a periodic rate other than daily to a daily periodic rate under section 4 of this act.

e. The procedure for amendment by a bank of the terms of a plan to which the borrower, other than an individual borrower, is a party may, in lieu of the foregoing provisions of this section, be as the agreement governing the plan may otherwise provide.

L.1996,c.137,s.13.



Section 17:3B-42 - Other Laws Not Applicable; Exceptions

17:3B-42. Other laws not applicable; exceptions

14. Any other law of this State limiting the rate or amount of interest, discount, points, finance charges, service charges or other charges which may be charged, taken, collected, received or reserved shall not apply to extensions of credit under a revolving credit plan operated in accordance with this act; except that the periodic percentage rate of interest which may be charged, taken, collected, received or reserved under a revolving credit plan operated in accordance with this act shall not exceed the percentage rate permitted pursuant to N.J.S.2C:21-19.

L.1996,c.137,s.14.



Section 17:3B-43 - Nonexclusivity Of Act

17:3B-43. Nonexclusivity of act

15. The provisions of this act are not exclusive and a bank may extend credit either pursuant to this act or as otherwise provided by applicable law.

L.1996,c.137,s.15.



Section 17:3B-44 - Charges Considered Interest

17:3B-44. Charges considered interest

16. Notwithstanding the characterization of certain charges in the act as interest, all charges permitted by this act which may be deemed interest by any rules, regulations or interpretations of the Comptroller of the Currency for purposes of section 85 of "The National Bank Act," 12 U.S.C. s.85, shall be considered interest for purposes of this act.

L.1996,c.137,s.16.



Section 17:3B-45 - Laws Of State Govern Revolving Credit Plan, Conditions

17:3B-45. Laws of State govern revolving credit plan, conditions

17. A revolving credit plan between a bank and an individual borrower shall be governed by the laws of this State if the plan so provides and the bank has its principal office in this State or makes its loans from a branch or other facility in this State.

L.1996,c.137,s.17.



Section 17:3B-46 - Provisions Of Act May Apply To Any Revolving Credit Plans

17:3B-46. Provisions of act may apply to any revolving credit plans

18. a. A bank may apply the provisions of this act to any of its revolving credit plans.

b. A bank may apply this act to a revolving credit plan entered into prior to the effective date of this act and the act shall govern any limitations on fees and charges assessed under that plan, both before and after the effective date of this act.

c. The Department of Banking and Insurance may request information from any bank which applies this act to a revolving credit plan on the bank's interest rates, fees and charges which are imposed by the bank with respect to its revolving credit plan. A bank shall provide the department with the information requested within 30 days of receipt of the request. The department shall make the information received pursuant to this subsection c. generally available to residents of the State and any newspapers of general circulation in this State.

d. (1) Any bank which is requested to provide the Department of Banking and Insurance with information pursuant to subsection c. of this section and fails to provide the information to the department within the time period required shall not be precluded from applying this act to its revolving credit plans, but shall be subject to a penalty of up to $25,000 for each revolving credit plan to which this act is applied, which shall be paid to the department within a month of verification by the department that the bank is subject to the provisions of subsection c. of this section.

(2) Any bank which knowingly and with reckless disregard for the truth misstates in the information provided the department, its interest rates, fees or charges shall be assessed by and pay to the department a penalty of not more than $25,000 for each misstatement.

L.1996,c.137,s.18.



Section 17:3C-1 - Prohibition; Exceptions

17:3C-1. Prohibition; exceptions
No banking institution, as said term is defined in section 1 of the Banking Act of 1948 (C. 17:9A-1), bank holding company, savings and loan association, credit union or any other lending institution which regularly accepts deposits from New Jersey residents not regularly employed by said lending institution or its affiliates or any parent company, subsidiary, affiliate or member bank of any thereof, shall be licensed or admitted to transact in this State, directly or indirectly, any class of insurance except credit life insurance, credit accident and health insurance, group creditor insurance, group mortgage cancellation life insurance, or group mortgage accident and health insurance. L.1975, c. 346, s. 1, eff. March 3, 1976.



Section 17:4-9.1 - "Successor Company" Includes "Successor Bank, Savings Bank"; "Predecessor Company" Includes "Liquidating Company" Or "Predecessor Savings Bank."

17:4-9.1 "Successor company" includes "successor bank, savings bank"; "predecessor company" includes "liquidating company" or "predecessor savings bank."

1.For purposes of this section, the term "successor company" includes "successor bank" or "successor savings bank"; and the term "predecessor company" includes "liquidating company" or "predecessor savings bank."

A successor company formed under R.S.17:4-9, repealed and replaced by section 16 of P.L.1948, c.67 (C.17:9A-16), and qualified to act as a fiduciary as provided for by R.S.17:4-41, repealed and replaced by section 30 of P.L.1948, c.67 (C.17:9A-30), in order to facilitate the orderly liquidation of the predecessor company, the successor company shall be permitted to be substituted as fiduciary in those matters in which the predecessor company has qualified.

If in the sound judgment of the predecessor company and the successor company such a substitution of fiduciary is deemed in the best interests of the trust or relation and in aid of the liquidation, the predecessor company may file its account to date with the court having jurisdiction, and upon approval thereof and discharge from the trust or relation the successor company shall succeed to the rights, relations, and trusts and associated duties, and shall execute and perform the trust or relation as if the successor company had originally assumed the trust or relation; provided, however, that the successor company shall not assume the liabilities incurred by the predecessor company incident to its administration of the trust or relation.

Subject to this section, the successor company shall succeed to the rights and duties of the predecessor company and to all fiduciary capacities in respect to any estate or trust or other matter being administered under the laws of New Jersey, or as transfer agent or registrar of stocks and bonds.

Subject to this section, all fiduciary rights, privileges, and duties shall remain unimpaired and shall continue in the successor company from the date of discharge by the court of the predecessor company from the trust or relation, regardless of: (i) the date the relationship was established; (ii) the trust agreement was created; or (iii) the trustor, the decedent, the person who is mentally incapacitated, or the minor died, without the need for the successor company to seek appointment in the person's estates; provided that where the instrument under which the predecessor company qualified to act did not require the furnishing of a bond, no bond shall be required.

L.1942, c.230, s.1; amended 2013, c.103, s.60.



Section 17:6-53.1 - Veterans' Loans As Legal Investments

17:6-53.1. Veterans' loans as legal investments
Every savings bank, including any savings bank organized under a special charter as a stock company previous to March eighth, one thousand eight hundred and seventy-seven, may invest moneys deposited with it in:

(a) Veterans' loans under the provisions of the Veterans' Business Loan Act (1944) (P.L.1944, c. 126), as amended and supplemented from time to time; and

(b) Loans made to veterans under the provisions of Title III of the Servicemen's Readjustment Act of 1944 (Public Law 346, 78th Congress, Chapter 268-2d Session), as amended or supplemented from time to time, in accordance with the rules and regulations made thereunder; provided, the Administrator of Veterans' Affairs shall guarantee or make a commitment to guarantee any such loan under said Act of Congress.

L.1945, c. 81, p. 414, s. 1.



Section 17:6-53.2 - Mortgages Securing Veterans' Loans Not Subject To S. S. 17:6-55, 17:6-59

17:6-53.2. Mortgages securing veterans' loans not subject to s.s. 17:6-55, 17:6-59
In case a mortgage on real or personal property is taken as security for any such loan, it shall not be subject to the provisions of sections 17:6-55 or 17:6-59 of the Revised Statutes; provided, however, that in every such case such property shall be located within the State of New Jersey.

L.1945, c. 81, p. 415, s. 2.



Section 17:6-59.1 - Legality Of Investments; Sale Of Exchanged Securities

17:6-59.1. Legality of investments; sale of exchanged securities
a. The board of managers, in determining whether any bond, debenture, other security or investment meets the requirements as to the legality of investment therein, may rely and be fully protected in relying upon statistical, financial, corporate or other information as to such bond, debenture, other security or investment, and upon ratings or other opinion as to the financial or other status thereof, or its legality for investment, contained in or offered by any financial, statistical, investment, rating or other publication or service published for the use of and accepted as reliable by the Commissioner of Banking and Insurance;

b. An investment made by a savings bank, legal under the laws of this State when made, shall continue to be legal, anything in this act to the contrary notwithstanding, but nothing herein contained shall relieve the board of managers from the duty to exercise reasonable discretion in deciding whether to retain or to dispose of such investment; provided, however, that any securities issued in exchange therefor under any reorganization or recapitalization, if not legal for investment under this act, shall be sold or disposed of within five years from the time of acquisition by the savings bank unless upon application by said bank to the commissioner he shall extend the time for the sale or disposition thereof.

L.1944, c. 104, p. 273, s. 2.



Section 17:9-9 - Depositories For Public Moneys; Designation; Effect Upon Officers Liability

17:9-9. Depositories for public moneys; designation; effect upon officers liability
Any administrative board, commission, department, public official, sinking fund commission, district or other public agency of the state or of any political subdivision thereof, charged with the custody or control of moneys, except such agencies as to which provision has otherwise, by law, been made with respect to the designation of depositories, shall designate a depository or depositories in this state wherein all such moneys shall be kept. The designation shall be by resolution, and thereafter any official charged with the custody of such moneys shall cause them to be kept and deposited only in the depository or depositories so named, and upon so depositing in good faith such moneys any such official shall be relieved of liability from any loss of such funds or moneys which may be due to the insolvency or closing of the depository or depositories.



Section 17:9-41 - Definitions.

17:9-41 Definitions.

1.In this act, unless the context otherwise requires:

"Adequately capitalized" means, with respect to a public depository, "adequately capitalized" as the term is defined in subsection (b) of section 38 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1831o(b)), or subsection (c) of section 216 of title II of the "Federal Credit Union Act," Pub.L.73-467 (12 U.S.C. s.1790d(c)), as applicable, and their implementing regulations;

"Association" means any State or federally chartered savings and loan association;

"Capital funds" means (a) in the case of a State bank or national bank or capital stock savings bank, the aggregate of the capital stock, surplus and undivided profits of the bank or savings bank; (b) in the case of a mutual savings bank, the aggregate of the capital deposits, if any, and the surplus of the savings bank; (c) in the case of an association, the aggregate of all reserves required by any law or regulation, and the undivided profits, if any, of the association; and (d) in the case of a credit union, the aggregate of all reserves required by any law or regulation, and the capital deposits of the credit union;

"Commissioner" means the Commissioner of Banking and Insurance;

"Credit union" means a credit union as defined by section 2 of P.L.1984, c.171 (C.17:13-80);

"Critically undercapitalized" means, with respect to a public depository, "critically undercapitalized" as the term is defined in subsection (b) of section 38 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1831o(b)), or subsection (c) of section 216 of title II of the "Federal Credit Union Act," Pub.L.73-467 (12 U.S.C. s.1790d(c)), as applicable, and their implementing regulations;

"Defaulting depository" means a public depository as to which an event of default has occurred;

"Eligible collateral" means:

(a)Obligations of any of the following:

(1)The United States;

(2)Any agency or instrumentality of the United States, including, but not limited to, the Student Loan Marketing Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Federal Housing Administration and the Small Business Administration;

(3)The State of New Jersey or any of its political subdivisions;

(4)Any other governmental unit; or

(b)Obligations guaranteed or insured by any of the following, to the extent of that insurance or guaranty:

(1)The United States;

(2)Any agency or instrumentality of the United States, including, but not limited to, the Student Loan Marketing Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Federal Housing Administration and the Small Business Administration;

(3)The State of New Jersey or any of its political subdivisions; or

(c)Obligations now or hereafter authorized by law as security for public deposits;

(d)Obligations in which the State, political subdivisions of the State, their officers, boards, commissions, departments and agencies may invest pursuant to an express authorization under any law authorizing the issuance of those obligations;

(e)Obligations, letters of credit, or other securities or evidence of indebtedness constituting the direct and general obligation of a federal home loan bank or federal reserve bank; or

(f)Any other obligations as may be approved by the commissioner by regulation or by specific approval;

"Event of default" means issuance of an order of a supervisory authority or of a receiver restraining a public depository from making payments of deposit liabilities;

"Governmental unit" means any county, municipality, school district or any public body corporate and politic created or established under any law of this State by or on behalf of any one or more counties or municipalities, or any board, commission, department or agency of any of the foregoing having custody of funds;

"Maximum liability" of a public depository means, with respect to any event of default, a sum equal to 4% of the average daily balance of collected public funds held on deposit by the depository during the three-month period ending on the last day of the month immediately preceding the occurrence of the event of default that exceed the amount of such public fund deposits that are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or by any other agency of the United States which insures deposits made in public depositories;

"Net deposit liability" means the deposit liability of a defaulting depository to a governmental unit after deduction of any deposit insurance with respect thereto;

"Obligations" means any bonds, notes, capital notes, bond anticipation notes, tax anticipation notes, temporary notes, loan bonds, mortgage related securities, or mortgages;

"Public depository" means a State or federally chartered bank, savings bank, credit union, or an association located in this State or a state or federally chartered bank, savings bank, credit union, or an association located in another state with a branch office in this State, the deposits of which are insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund and which receives or holds public funds on deposit;

"Public funds" means the funds of any governmental unit, but does not include deposits held by the State of New Jersey Cash Management Fund;

"Significantly undercapitalized" means, with respect to a public depository, "significantly undercapitalized" as the term is defined in subsection (b) of section 38 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1831o(b)), or subsection (c) of section 216 of title II of the "Federal Credit Union Act," Pub.L.73-467 (12 U.S.C. s.1790d(c)), as applicable, and their implementing regulations;

"Undercapitalized" means, with respect to a public depository, "undercapitalized" as the term is defined in subsection (b) of section 38 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1831o(b)), or subsection (c) of section 216 of title II of the "Federal Credit Union Act," Pub.L.73-467 (12 U.S.C. s.1790d(c)), as applicable, and their implementing regulations;

"Valuation date" means March 31, June 30, September 30, and December 31;

"Well capitalized" means, with respect to a public depository, "well capitalized" as the term is defined in subsection (b) of section 38 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1831o(b)), or subsection (c) of section 216 of title II of the "Federal Credit Union Act," Pub.L.73-467 (12 U.S.C. s.1790d(c)), as applicable, and their implementing regulations.

L.1970, c.236, s.1; amended 1973, c.98, s.1; 1977, c.281, s.5; 1982, c.169; 1986, c.161; 1996, c.17, s.1; 2003, c.178; 2009, c.326, s.1; 2011, c.108, s.1.



Section 17:9-42 - Security Requirement For Public Depositories.

17:9-42 Security requirement for public depositories.

2.The receipt and holding of public funds on deposit by a public depository is a voluntary activity undertaken by that depository. However, no governmental unit shall deposit public funds in a public depository unless such funds are secured by the depository, and the depository is otherwise in compliance, or acting in accordance with, this act.

L.1970, c.236, s.2; amended 2009, c.326, s.2.



Section 17:9-43 - Powers Of Commissioner.

17:9-43 Powers of commissioner.

3.The commissioner shall have power:

a.To require any public depository to furnish financial information on a quarterly basis, due on the same day as the due date for filing a call report on a depository's overall condition under federal or state law with the appropriate federal banking agency or state bank supervisor, as defined by subsections (q) and (r) of section 3 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1813(q) and (r)); however, the commissioner shall prescribe filing dates on a quarterly basis, if the applicable federal or state law reporting requirements no longer require the filing of a call report on a quarterly basis. This information shall be furnished on a form and in a format as the commissioner shall prescribe by regulation. The information shall include, but not be limited to, public funds on deposit, eligible collateral pledged as security for public funds on deposit, measurements of capital adequacy or ratios, and liquidity, as well as such other information as the commissioner shall request. Any public depository which refuses or neglects to give any information so requested may be excluded by the commissioner from the right to receive public funds for deposit until such time as the commissioner shall acknowledge that such depository has furnished the information requested;

b.To take such action as the commissioner deems best for the protection, collection, compromise, or settlement of any claim arising in case of an event of default;

c.To fix the date on which an event of default shall be deemed to have occurred, taking into consideration the orders, rules and regulations of any supervisory authority as they affect the failure or inability of a public depository to repay public funds held on deposit;

d.Upon the happening of an event of default, to take possession of and liquidate the collateral of the defaulting depository maintained pursuant to section 4 of this act;

e.To do all acts required to carry out the purposes of this act and, to that end, to make, amend and repeal regulations consistent with this act;

f.To engage the services of one or more consultants, advisors, or other experts deemed necessary by the commissioner to assist in carrying out the administration and enforcement of the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-41 et seq.);

g.To require any public depository with public funds on deposit: (1) to authorize the release of its most recent examination report, prepared by the depository's appropriate federal banking agency or state bank supervisor, as defined by subsections (q) and (r) of section 3 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1813(q) and (r)), to the commissioner, or otherwise furnish a certified copy thereof; or

(2)if the report or copy thereof described in paragraph (1) of this subsection is not available, to submit (a) an annual certification from the depository's outside auditor, stating that the depository is in compliance with the requirements of the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-41 et seq.), including all collateral requirements, or (b) any other annual statement already required by federal or state law, deemed acceptable by the commissioner, stating the depository's compliance as required by this paragraph;

h.To designate any information obtained by, or disclosed to, the commissioner under the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-41 et seq.), as confidential and not a public record subject to public inspection, examination, or copying under the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.);

i.To require any public depository, other than a public depository paying assessments pursuant to section 3 of P.L.2005, c.199 (C.17:1C-35), to pay to the commissioner, through electronic means, an annual fee to be dedicated to the operations of the department in connection with the administration and enforcement of the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-41 et seq.). This fee shall be prescribed by the commissioner by regulation and based on the amount of public funds on deposit in the public depository, but shall not exceed $500 for any public depository with only public funds on deposit that are insured by the Federal Deposit Insurance Corporation or by any other agency of the United States which insures deposits made in public depositories, or $6,000 for any public depository with $1,000,000,000 or more in public funds on deposit.

L.1970, c.236, s.3; amended 1988, c.73, s.4; 2009, c.326, s.5.



Section 17:9-43.1 - Eligible Collateral Requirement For Certain Public Funds.

17:9-43.1 Eligible collateral requirement for certain public funds.

3. a. (1) Except as set forth in subsection b. of this section concerning extraordinary amounts of public funds on deposit, every public depository having public funds on deposit therein that are not insured by the Federal Deposit Insurance Corporation or by any other agency of the United States which insures deposits made in public depositories, shall maintain, as security for such deposits, eligible collateral having a market value:

(a)At least equal to 5% of the uninsured public funds on deposit, if the public depository is well capitalized;

(b)At least equal to 30% of the uninsured public funds on deposit, if the public depository is adequately capitalized;

(c)At least equal to 60% of the uninsured public funds on deposit, if the public depository is undercapitalized;

(d)At least equal to 90% of the uninsured public funds on deposit, if the public depository is significantly undercapitalized, or, in the alternative and at the election of the depository, a reduction in the amount of public funds held on deposit, so that the only remaining public funds on deposit after this reduction are insured by the Federal Deposit Insurance Corporation or by any other agency of the United States which insures deposits made in public depositories; or

(e)At least equal to 120% of the uninsured public funds on deposit, if the public depository is critically undercapitalized, or, in the alternative and at the election of the depository, a reduction in the amount of public funds held on deposit, so that the only remaining public funds on deposit after this reduction are insured by the Federal Deposit Insurance Corporation or by any other agency of the United States which insures deposits made in public depositories.

(2)The amount of eligible collateral in relation to the amount of public funds on deposit necessary for a public depository to meet the collateral requirements of paragraph (1) of this subsection shall be measured as: (a) the percentage, set forth under paragraph (1) of this subsection, of the average daily balance of collected, uninsured public funds on deposit during the three-month period ending on the immediately preceding valuation date; or (b), at the election of the depository, the percentage, set forth under paragraph (1) of this subsection, of the average balance of collected, uninsured public funds on deposit on the first, eighth, fifteenth and twenty-second days of each month in the three-month period ending on the immediately preceding valuation date.

b. (1) Every public depository having public funds on deposit therein in excess of $200,000,000 that are not insured by the Federal Deposit Insurance Corporation or by any other agency of the United States which insures deposits made in public depositories shall maintain, as security for such excess, uninsured deposits, eligible collateral having a market value at least equal to 100% of the average daily balance of those collected, uninsured public funds on deposit during the three-month period ending on the immediately preceding valuation date, or, at the election of the depository, at least equal to 100% of the average balance of those collected, uninsured public funds on deposit on the first, eighth, fifteenth and twenty-second days of each month in the three-month period ending on the immediately preceding valuation date.

(2)A public depository shall not at any time receive and hold on deposit for any period in excess of 15 days public funds of a governmental unit or governmental units which, in the aggregate, exceed 75% of the capital funds of the depository, unless such depository shall, in addition to the security required to be maintained under this section, secure such excess by eligible collateral with a market value at least equal to 100% of such excess.

L.2009, c.326, s.3.



Section 17:9-43.2 - Designation Of Nonprofit Organization As Recipient Of Funds.

17:9-43.2 Designation of nonprofit organization as recipient of funds.

5. a. Within six months of the effective date of this section, the Department of Education, in consultation with the Department of Banking and Insurance, shall designate a nonprofit corporation, organized under the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq., and with a history and experience in promoting financial education and financial literacy and delivering financial education and financial literacy services, to serve as the recipient of the funds due from credit unions pursuant to subsection b. of this section. The designation by the department:

(1)shall include any requirements determined by the Department of Education to be necessary to insure proper oversight of the expenditure of the funds by the nonprofit corporation for financial education and financial literacy purposes; and

(2)may include a requirement that the nonprofit corporation provide funding for the high school pilot program in personal financial literacy established pursuant to section 1 of P.L.2009, c.153 (C.18A:6-115) or any expansion of that program.

b.(1) The chief financial officer of a credit union that qualifies as a public depository pursuant to P.L.1970, c.236 (C.17:9-41 et seq.) shall transmit to the Department of Banking and Insurance with each fourth quarter report required annually pursuant to section 3 of P.L.1970, c.326 (C.17:9-43) a written certification that the credit union has forwarded to the nonprofit corporation designated pursuant to subsection a. of this section a sum equal to the average daily balance, if the average daily balance is in excess of $2 million, for the preceding year of the public funds on deposit at the credit union, multiplied by the appropriate factor, as determined in accordance with the following schedule:

(a)an average daily balance in excess of $2 million but less than $25 million: multiply by a factor of .0005.

(b)an average daily balance of $25 million or over but less than $50 million: multiply by a factor of .00075.

(c)an average daily balance of $50 million or over: multiply by a factor of .0010.

However, in no event, shall a credit union be required to forward a sum in excess of $100,000 in any one year.

(2)The certification shall comply with any requirements determined by the department to be necessary for the calculation and transmission of such funds.

c.The Department of Education may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) any rules and regulations necessary to implement the provisions of subsection a. of this section. The Department of Banking and Insurance may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) any rules and regulations necessary to implement the provisions of subsection b. of this section.

L.2011, c.108, s.5.



Section 17:9-44 - Amount Of Collateral Required As Security; Exceptions.

17:9-44 Amount of collateral required as security; exceptions.

4. a. (1) No public depository, notwithstanding the collateral requirements set forth under section 3 of P.L.2009, c.326 (C.17:9-43.1), shall be required to maintain any eligible collateral pursuant to this act as security for any deposit or deposits of any governmental unit to the extent that such deposit or deposits are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or by any other agency of the United States which insures deposits made in public depositories.

(2)In the case of any public depository which has not held public funds on deposit for all of a three-month period as measured pursuant to the provisions of section 3 of P.L.2009, c.326 (C.17:9-43.1), the commissioner shall, notwithstanding the provisions of that section, prescribe the amount of eligible collateral required to be maintained.

(3)Depositories shall have the right to make substitutions of eligible collateral at any time. The income from eligible collateral shall belong to the public depository without restriction.

b.(Deleted by amendment, P.L.2009, c.326)

c.All collateral required to be maintained shall be deposited with any Federal Reserve Bank or Federal Home Loan Bank, or any other banking institution located in this State or a contiguous state as authorized by regulation of the commissioner, and which has capital funds of not less than $25,000,000.00. Notwithstanding the foregoing, the commissioner may authorize public depositories to hold and maintain the required collateral in such a manner as he deems consistent with the purposes of this act.

d.The market value of eligible collateral maintained pursuant to this section on any valuation date shall be presumed to be the market value of such collateral continuing until the next succeeding valuation date.

L.1970, c.236, s.4; amended 1973, c.98, s.2; 2009, c.326, s.4; 2011, c.108, s.2.



Section 17:9-45 - Proceedings After Determination Of Default; Pro Rata Distribution Of Collateral; Assessment Of Other Public Depositories For Deficiency.

17:9-45 Proceedings after determination of default; pro rata distribution of collateral; assessment of other public depositories for deficiency.

5.When the commissioner determines that an event of default has occurred, he shall proceed in the following manner:

a.Within 20 days after the occurrence of the event of default, he shall ascertain the amount of public funds on deposit in the defaulting depository as disclosed by its records and the amount thereof covered by federal deposit insurance and certify the amounts thereof to each affected governmental unit;

b.Within 10 days after receipt of such certification, each such governmental unit shall furnish to the commissioner verified statements of its public deposits in such defaulting depository as disclosed by its records;

c.Upon receipt of such certificate and statements, he shall ascertain and fix the amount of such public funds on deposit in such defaulting depository, net after deduction of any deposit insurance;

d.He shall ascertain the amount derived or to be derived from the liquidation of the collateral maintained by the defaulting depository pursuant to section 4 of this act, and shall distribute such proceeds pro rata among the governmental units affected to the extent necessary to satisfy the net deposit liabilities to such governmental units;

e.If the proceeds of the sale of the collateral of a defaulting depository which is a State bank, a national bank, a savings bank, or a credit union are insufficient to pay in full the net deposit liability of such depository to all affected governmental units, he shall assess the deficiency against all other such public depositories having public funds on deposit as of the occurrence of the event of default in the proportion that the maximum liability of each such other public depository bears to the aggregate of the maximum liabilities of all such other depositories, but no such assessment shall exceed the maximum liability of any such other depository;

f.If the proceeds of the sale of the collateral of a defaulting depository which is an association are insufficient to pay in full the net deposit liability of such depository to all affected governmental units, he shall assess the deficiency against all such other public depositories having public funds on deposit as of the occurrence of the event of default in the proportion that the maximum liability of each such other public depository bears to the aggregate of the maximum liabilities of all such other depositories, but no such assessment shall exceed the maximum liability of any such other depository;

g.Assessments so made by the commissioner shall be payable on the fifth day following the demand therefor by the commissioner. On default of such payment by any such other public depository, the commissioner shall take possession of and liquidate so much of the eligible collateral maintained by such depository as shall be necessary to satisfy the assessment so made. If the proceeds of the liquidation of the eligible security are insufficient to pay such assessment in full, the commissioner may sue to recover the amount of the deficiency within the limits of the depository's maximum liability.

h.All sums so collected by the commissioner shall be paid by him to the governmental units having deposits in the defaulting depository in the proportion that the net deposit liability to each such governmental unit bears to the aggregate of the net deposit liabilities to all such governmental units;

i.No State bank, national bank, savings bank, or credit union shall be liable with respect to the occurrence of an event of default of an association, and no association shall be liable with respect to the occurrence of an event of default of a State bank, a national bank, a savings bank, or a credit union.

L.1970, c.236, s.5; amended 2011, c.108, s.3.



Section 17:9-46 - Distribution Of Proceeds Of Liquidation Of Defaulting Depository

17:9-46. Distribution of proceeds of liquidation of defaulting depository
Upon payment to a governmental unit, the commissioner shall be subrogated to all of such governmental unit's right, title and interest against the defaulting depository. All sums received from any distribution of any liquidation of the defaulting depository shall be paid to the affected governmental units to the extent of any unpaid net deposit liability and the balance shall be paid to the public depositories against which assessments were made, in proportion to such assessments. If the commissioner incurs expense in enforcing any such claim, the amount thereof shall be paid as a liquidation expense of the defaulting depository.

L.1970, c. 236, s. 6, eff. Oct. 27, 1970.



Section 17:9-47 - Operative Date.

17:9-47 Operative date.

7.The provisions of this act shall become operative on December 1, 1970, but the commissioner may issue appropriate regulations in advance thereof. The provisions of P.L.2009, c.326 (C.17:9-43.1 et al.), amending and supplementing the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-41 et seq.), shall become operative on July 1, 2010, but the commissioner may issue appropriate regulations in advance thereof.

L.1970, c.236, s.7; amended 2009, c.326, s.6.



Section 17:9-48 - Short Title

17:9-48. Short title
This act shall be known and may be cited as the "Governmental Unit Deposit Protection Act."

L.1970, c. 236, s. 8, eff. Oct. 27, 1970.



Section 17:9A-1 - Definitions

17:9A-1. Definitions
1.As used in this act, and except as otherwise expressly provided in this act:

(1) "Bank" shall include the following:

(a) Every corporation heretofore organized pursuant to the act entitled "An act concerning banks and banking (Revision of 1899)," approved March 24, 1899;

(b) Every corporation heretofore organized pursuant to the act entitled "An act concerning trust companies (Revision of 1899)," approved March 24, 1899;

(c) Every corporation heretofore organized pursuant to chapter 4 of Title 17 of the Revised Statutes;

(d) Every corporation, other than a savings bank, heretofore authorized by any general or special law of this State to transact business as a bank or as a trust company, or as both;

(e) Every corporation hereafter organized pursuant to article 2 of this act;

(2) "Banking institution" shall mean a bank, an out-of-State bank having a branch office in this State, an out-of-country bank having a branch office in this State, savings bank, and a national banking association having its principal or a branch office in this State;

(3) "Board of managers" of a savings bank shall include the board of trustees of a savings bank;

(4) "Capital stock" shall include both common stock and preferred stock;

(5) "Certificate of incorporation," unless the context requires otherwise, shall mean:

(a) The certificate of incorporation, together with all amendments thereto, of every bank and savings bank organized pursuant to any general law of this State;

(b) The charter, together with all amendments thereto, of every bank and savings bank organized pursuant to any special law of this State;

(6) "Commissioner" shall mean the Commissioner of Banking and Insurance of New Jersey;

(7) "Department" shall mean the Department of Banking and Insurance of New Jersey;

(8) "Fiduciary" shall include trustee, executor, administrator, receiver, guardian, assignee, and every other person occupying any other lawful office or employment of trust;

(9) "Manager" of a savings bank shall include a trustee of a savings bank;

(10) "Municipality" shall mean a city, town, township, village, and borough of this State;

(11) "Population" shall mean the population as determined by the latest federal census or as determined by the commissioner from other information which he may deem reliable;

(12) "Qualified bank" shall mean:

(a) A bank or an out-of-State bank with a branch office in New Jersey which has heretofore been authorized or which shall hereafter be authorized to exercise any of the powers authorized by section 28 of P.L.1948, c.67 (C.17:9A-28);

(b) A savings bank which has heretofore been authorized or which shall hereafter be authorized to exercise any of the powers authorized by section 28 of P.L.1948, c.67 (C.17:9A-28); and

(c) A national banking association having its principal or a branch office in this State authorized to act as a fiduciary;

(13) "Savings bank" shall include the following:

(a) Every corporation heretofore organized pursuant to the act entitled "An act concerning savings banks," approved April 12, 1876;

(b) Every corporation heretofore organized pursuant to the act entitled "An act concerning savings banks," approved May 2, 1906;

(c) Every corporation heretofore organized pursuant to chapter 6 of Title 17 of the Revised Statutes;

(d) Every corporation, other than a bank, authorized by any general or special law of this State to carry on the business of a savings bank or institution or society for savings;

(e) Every corporation hereafter organized pursuant to article 3 of P.L.1948, c.67 (C.17:9A-7 and 17:9A-8) or P.L.1982, c.9 (C.17:9A-8.1 et seq.);

(14) "Branch office" of a bank or savings bank shall mean an office, unit, station, facility, terminal, space or receptacle at a fixed location other than a principal office and other than a trust office, however designated, at which any business that may be conducted in a principal office of a bank or savings bank may be transacted. "Branch office" includes a full branch office and a minibranch office, but does not include a trust office or a communication terminal facility;

(15) "Full branch office" means a branch office of a bank or savings bank not subject to the limitations or restrictions imposed upon minibranch offices or communication terminal facilities;

(16) "Minibranch office" means a branch office of a bank or savings bank which does not occupy more than 500 square feet of floor space and which does not contain more than four teller stations, manned by employees of the bank or savings bank;

(17) "Communication terminal facility" means a facility of a bank or savings bank which is unmanned and which consists of equipment, structures or systems, by means of which information relating to financial services rendered to the public is transmitted and through which transactions with banks and savings banks are consummated, either instantaneously or otherwise;

(18) "Secondary mortgage loan" means a loan made to an individual, association, joint venture, partnership, limited partnership association, or any other group of individuals however organized, except a corporation, which is secured in whole or in part by a lien upon any interest in real property, including, but not limited to, shares of stock in a cooperative corporation, created by a security agreement, including a mortgage indenture, or any other similar instrument or document, which real property is subject to one or more prior mortgage liens and which is used as a dwelling, including a dual purpose or combination type dwelling which is also used as a business or commercial establishment, and has accommodations for not more than six families, except that a loan which: (a) is to be repaid in 90 days or less; (b) is taken as security for a home repair contract executed in accordance with the provisions of P.L.1960, c.41 (C.17:16C-62 et seq.); or (c) is the result of the private sale of a dwelling, if title to the dwelling is in the name of the seller and the seller has resided in said dwelling for at least one year, if the buyer is purchasing said dwelling for his own residence and, as part of the purchase price, executes a secondary mortgage in favor of the seller, shall not be included within the definition of "secondary mortgage loan";

(19) With respect to savings banks, "director" and "board of directors" may be used to mean "manager" and "board of managers," respectively;

(20) "Foreign bank" means a company, other than a banking institution, organized under the laws of the United States, another state, or a foreign government, which is authorized by the laws under which it is organized to exercise some or all of the powers specified in paragraph (4) of section 24 of P.L.1948, c.67 (C.17:9A-24), paragraphs (4), (5) and (13) of section 25 of P.L.1948, c.67 (C.17:9A-25), and paragraphs (3) through (9), inclusive, of section 28 of P.L.1948, c.67 (C.17:9A-28);

(21) "Home state" means:

(a) with respect to a national bank, the state in which the main office is located; and

(b) with respect to a state bank, the state by which the bank is chartered;

(22) "Host state" means, with respect to a bank, a state, other than the home state of the bank, in which the bank maintains, or seeks to establish and maintain, a branch office.

For purposes of this subsection and subsection (21), "bank" means a State bank as defined in the Federal Deposit Insurance Act, 12 U.S.C. s.1813(a)(2);

(23) "Out-of-State bank" means a state bank, as defined in the Federal Deposit Insurance Act, 12 U.S.C. s.1813(a)(2), with a home state other than New Jersey;

(24) "Out-of-country bank" means a bank chartered under the laws of a country other than the United States;

(25) "Interstate merger transaction" means:

(1) The merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(2) The purchase of all or substantially all of the assets, the assumption of all or substantially all of the liabilities, or both, including all or substantially all of the branches, of a bank whose home state is different from the home state of the acquiring bank;

(26) "State" means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands and the Northern Mariana Islands;

(27) "Resulting bank" means a state or federally chartered bank or state chartered savings bank that has resulted from an interstate merger transaction pursuant to P.L.1948, c.67 (C.17:9A-1 et seq.);

(28) "Trust office" means an office, unit, station, facility, or space at a fixed location, other than a principal office, however designated, at which business that may be conducted at the principal office may be transacted and the primary activities conducted include the transaction of trust business as defined in paragraph (2) of subsection D of section 316 of P.L.1948, c.67 (C.17:9A-316), but at which no deposits may be taken other than assets to be held in trust.

L.1948,c.67,s.1; amended 1949, c.44; 1975, c.148, s.1; 1981, c.74, s.3; 1985, c.528, s.1; 1992, c.187, s.1; 1996, c.17, s.2; 1999, c.159, s.2; 1999, c.252, s.1.



Section 17:9A-2 - Application Of Act.

17:9A-2 Application of act.
2.Application of act.

A.No corporation, other than a national banking association, shall hereafter be organized to transact the business of a bank or savings bank in this State, except as provided in this act.

B.The provisions of this act, except as in this act otherwise expressly provided, shall apply to every bank and savings bank heretofore or hereafter organized.

C.The powers and privileges heretofore conferred upon banks and savings banks heretofore formed under any general or special law of this State shall, unless otherwise provided in this act, be abridged, repealed, modified, or enlarged to conform to the provisions of this act.

D.The provisions of this act all apply to national banking associations authorized to transact business in this State, to the extent that such provisions are not inconsistent with and do not infringe paramount federal laws governing national banking associations.

L.1948,c.67,s.2.



Section 17:9A-2.1 - Authority Of Commissioner Relative To Out-of-state Supervisor

17:9A-2.1. Authority of commissioner relative to out-of-State supervisor
27. The commissioner is authorized to enter into contracts with bank supervisors of other states for the purpose of establishing effective and efficient supervisory and regulatory structures and practices with respect to the provisions of sections 1 through 26 of this 1996 amendatory and supplementary act.

L.1996,c.17,s.27.



Section 17:9A-3 - Incorporation; Certificate Of Incorporation; Officers, Directors And Employees As Incorporators

17:9A-3. Incorporation; certificate of incorporation; officers, directors and employees as incorporators
Incorporation; certificate of incorporation; officers, directors and employees as incorporators.

A. Seven or more persons, of full age, may incorporate a bank on the terms and conditions prescribed by this act. Such persons shall execute and acknowledge a certificate of incorporation stating:

(1) The name by which the bank shall be known;



(2) The street, street number, if any, and municipality in which the principal office of the bank is to be located;



(3) The powers authorized by this act which the bank will have power to exercise;



(4) The amount of the capital stock, the number of shares into which it is divided, and the par value of each share;



(5) The amount of surplus with which the bank will commence business;



(6) The amount of the fund reserved for organization expense pursuant to section 5;



(7) The names and residences of the incorporators, and the number of shares subscribed for by each;



(8) The number of directors, or that the number of directors shall be not less than a stated minimum, or more than a stated maximum;



(9) The names of the persons who will serve as directors until the first annual meeting of stockholders; and



(10) Such other provisions, not inconsistent with this act, as the incorporators may choose to insert for the regulation of the business and affairs of the bank.



The certificate of incorporation may provide that a director or officer shall not be personally liable, or shall be liable only to the extent therein provided, to the bank or its stockholders for damages for breach of any duty owed to the bank or its stockholders, except that such provision shall not relieve a director or officer from liability for any breach of duty based upon an act or omission (a) in breach of such person's duty of loyalty to the bank or its stockholders, (b) not in good faith or involving a knowing violation of law or (c) resulting in receipt by such person of an improper personal benefit. If such a provision is not included in the original certificate of incorporation, it may be added by an amendment effected in accordance with section 117 of P.L. 1948, c. 67 (C. 17:9A-117). As used in this section, an act or omission in breach of a person's duty of loyalty means an act or omission which that person knows or believes to be contrary to the best interests of the bank or its stockholders in connection with a matter in which he has a material conflict of interest.

B. An officer, director or employee of any bank may be an incorporator of another bank when not inconsistent with such person's fiduciary duty or other applicable law.

L. 1948, c. 67, s. 3; amended 1969,c.244,s.1; 1979,c.300; 1987,c.35,s.6; 1989,c.17,s.5.



Section 17:9A-4 - Capital Stock And Surplus

17:9A-4. Capital stock and surplus
A. The capital stock of every bank hereafter organized shall amount to not less than:

(1) $100,000.00, if the population of the municipality wherein the principal office of the bank is to be located does not exceed 10,000;

(2) $150,000.00, if the population of such municipality exceeds 10,000, but does not exceed 50,000;

(3) $200,000.00, if the population of such municipality exceeds 50,000, but does not exceed 100,000;

(4) $300,000.00, if the population of such municipality exceeds 100,000, but does not exceed 200,000;

(5) $500,000.00, if the population of such municipality exceeds 200,000; provided that, if the certificate of incorporation states that the bank shall be authorized to exercise all or any of the powers specified in section 28, its capital stock shall be not less than $500,000.00.

B. If the commissioner shall find that the principal office of a bank will be located in a municipality which serves as a business or as a banking center for outlying districts not otherwise adequately provided with banking facilities, so that such bank will transact business with a substantial number of persons who do not reside in the said municipality; or if the commissioner shall find that, because of its location, a bank will transact a substantial part of its business with persons from a neighboring municipality or municipalities, the commissioner may, in his discretion, require that the capital stock with which such bank shall commence business, shall equal the minimum capital stock which would be required of the bank if its principal office were to be located in a municipality having a population equal to that of the combined populations of the municipality in which it is to be located and of the area, outside such municipality, which it will serve.

C. Every bank hereafter organized shall commence business with a surplus at least equal to 20% of its capital stock.

L.1948, c. 67, p. 181, s. 4. Amended by L.1965, c. 171, s. 1.



Section 17:9A-5 - Reserve For Organization Expense

17:9A-5. Reserve for organization expense
Every bank shall, on its organization, establish a fund at least equal to 5% of its capital stock as a reserve fund for organization expense. Organization expense shall mean all lawful expense incurred preliminary to commencement of business. Any unexpended balance in the fund shall be credited to undivided profits.

L.1948, c. 67, p. 183, s. 5. Amended by L.1965, c. 171, s. 2.



Section 17:9A-6 - Capital Stock; Par Value And Classes

17:9A-6. Capital stock; par value and classes
A. Except as otherwise provided in this section the par value of the shares of the capital stock issued by any bank shall be not less than $2.00 per share.

B. A bank may create and issue common stock and preferred stock.

C. The minimum par value imposed by subsection A of this section shall not apply to stock issued before the effective date of this act. Notwithstanding any other provision of this act, any bank heretofore organized may, in increasing or decreasing its capital stock, or in converting its preferred stock into common stock, assign to its shares the same par value as that assigned to such stock issued and outstanding on the effective date of this act.

L.1948, c. 67, p. 183, s. 6. Amended by L.1962, c. 145, s. 1; L.1977, c. 417, s. 1, eff. Feb. 24, 1978.



Section 17:9A-6.1 - Authorized But Unissued Stock Provided For

17:9A-6.1. Authorized but unissued stock provided for
A bank may, in its original or amended certificate of incorporation make provision for authorized but unissued stock. Such stock may, with the approval of the Commissioner of Banking as hereinafter provided, be issued for such purposes, in addition to the purposes expressly authorized by law, and for such consideration as the board of directors may determine. So long as such stock remains unissued, it shall not constitute capital stock for the purposes of the act to which this act is a supplement.

L.1970, c. 294, s. 1, eff. Dec. 14, 1970.



Section 17:9A-6.2 - Certificate Of Amendment, Procedure, Filing

17:9A-6.2. Certificate of amendment, procedure, filing
2.Prior to the time when authorized or unissued shares are issued by a bank, a certificate of amendment made by two officers of the bank, one of whom shall be the president or a vice-president, shall be filed in the Department of Banking and Insurance. The certificate of amendment shall state (a) the amount of the authorized but unissued stock which will be issued; (b) the consideration which will be received by the bank on the issuance of such stock; (c) the date upon which the stock will be issued; and (d) the amount of the bank's capital stock which will be outstanding, and the amount of its surplus after giving effect to such issue. A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or disapproved earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment. The commissioner may disapprove a filing if the commissioner finds that the issuance of the stock will be in violation of law or contrary to the public interest or that the bank's original or amended certificate of incorporation does not provide for authorized but unissued stock. A certificate filed in the department pursuant to this section shall be deemed for all purposes to be an amending of the bank's certificate of incorporation with the same effect as if it had been authorized, executed, approved and filed in such department pursuant to article 19 of P.L.1948, c.67 (C.17:9A-116 et seq.).

L.1970,c.294,s.2; amended 2000, c.69, s.1.



Section 17:9A-6.3 - Consideration For Issue; Preemptive Rights

17:9A-6.3. Consideration for issue; preemptive rights
Authorized but unissued stock may be issued pursuant to this act for cash or for consideration other than cash, and may be issued without first being offered to existing stockholders.

L.1970, c. 294, s. 3, eff. Dec. 14, 1970.



Section 17:9A-7 - Incorporation Of Savings Bank

17:9A-7. Incorporation of savings bank
Nine or more persons, of full age, may incorporate a savings bank on the terms and provisions prescribed by this act. Such persons shall execute and acknowledge a certificate of incorporation stating:

(1) the name by which the savings bank shall be known;

(2) the street, street number, if any, and municipality in which the principal office of the savings bank is to be located;

(3) the amount of the capital deposits with which the savings bank will commence business;

(4) the names and addresses of the incorporators;

(5) the number of managers, or that the number of managers shall be not less than a stated minimum or more than a stated maximum;

(6) the names of the persons who will serve as managers until their successors are elected and qualify;

(7) such fiduciary powers, if any, as the savings bank shall be authorized to exercise; and

(8) such other provisions, not inconsistent with this act, as the incorporators may choose to insert for the regulation of the business and affairs of the savings bank.

L. 1948, c. 67, s.7; amended by L. 1987, c. 201, s. 28.



Section 17:9A-8 - Capital Deposits; Payment

17:9A-8. Capital deposits; payment
Capital deposits; payment.

A. The capital deposits in every savings bank hereafter organized shall amount to not less than:

(1) $100,000.00, if the population of the municipality wherein the principal office of the savings bank is to be located does not exceed 10,000;

(2) $150,000.00, if such population exceeds 10,000 but does not exceed 50,000;

(3) $200,000.00, if such population exceeds 50,000 but does not exceed 100,000;

(4) $300,000.00, if such population exceeds 100,000 but does not exceed 200,000;

(5) $500,000.00, if such population exceeds 200,000; provided, that if the certificate of incorporation states that the savings bank shall be authorized to exercise any of the powers specified in section 28, its capital deposits shall not be less than $500,000.00.

B. The savings bank shall be liable to the depositors or their legal representatives or assigns for the amount of the capital deposits respectively paid in by them, which shall be repaid to them subject to such regulations as are applicable to other deposits and which shall be entitled to interest and dividends at the same rate and under the same regulations as are applicable to other deposits; provided, that, until such time as the surplus of the savings bank shall amount to not less than the original capital deposits, or 5% of other regular deposits, whichever is greater, no part of the capital deposits, other than interest or dividends thereon, may be withdrawn, and until such time, the capital deposits shall be subordinate to all other deposits and liabilities of the savings bank. When the surplus shall equal the amount in this subsection specified, the capital deposits may be withdrawn or transferred to regular deposits accounts in such amounts from time to time as shall not reduce the surplus below the amount so specified.

L. 1948, c. 67, s.8. Amended by L. 1965, c. 171, s. 15; 1987, c. 201, s. 29.



Section 17:9A-8.1 - Definitions

17:9A-8.1. Definitions
For the purposes of this act:

a. "Capital stock savings bank" means a savings bank organized or converted pursuant to this act;

b. "Commissioner" means the Commissioner of Banking;

c. "Department" means the Department of Banking.

L.1982, c. 9, s. 1, eff. March 4, 1982.



Section 17:9A-8.2 - Capital Stock Savings Bank Incorporation

17:9A-8.2. Capital stock savings bank incorporation
Nine or more persons, over the age of 18 years, may incorporate a capital stock savings bank in this State on the terms and provisions prescribed by this act. They shall execute and acknowledge a certificate of incorporation stating:

a. The name by which the capital stock savings bank shall be known;



b. The street, street number, if any, and municipality in which the principal office of the capital stock savings bank is to be located;



c. The amount of the capital stock, the number of shares into which it is divided, and the par value of each share;



d. The amount of surplus with which the capital stock savings bank will commence business;



e. The names and addresses of the incorporators;



f. The number of directors, or that the number of directors shall be not less than a stated minimum or more than a stated maximum;



g. The names of the persons who will serve as directors until their successors are elected and qualify;



h. Any fiduciary powers that the capital stock savings bank shall be authorized to exercise; and



i. Any other provisions, not inconsistent with this act, which the incorporators choose to insert for the regulation of the business and affairs of the capital stock savings bank.



The certificate of incorporation may provide that a director or officer shall not be personally liable, or shall be liable only to the extent therein provided, to the capital stock savings bank or its stockholders for damages for breach of any duty owed to the capital stock savings bank or its stockholders, except that such provision shall not relieve a director or officer from liability for an act or omission (a) in breach of such person's duty of loyalty to the capital stock savings bank or its stockholders, (b) not in good faith or involving a knowing violation of law or (c) resulting in receipt by such person of an improper personal benefit. If such a provision is not included in the original certificate of incorporation, it may be added by an amendment effected in accordance with section 117 of P.L. 1948, c. 67 (C. 17:9A-117). As used in this section, an act or omission in breach of a person's duty of loyalty means an act or omission which that person knows or believes to be contrary to the best interests of the capital stock savings bank or its stockholders in connection with a matter in which he has a material conflict of interest.

L. 1982, c. 9, s. 2; amended 1987,c.35,s.8; 1989,c.17,s.6.



Section 17:9A-8.3 - Capital Stock; Reserve Fund; Surplus

17:9A-8.3. Capital stock; reserve fund; surplus
The capital stock for every capital stock savings bank hereafter organized shall be the amount required for banks pursuant to the provisions of section 4 of P.L.1948, c. 67 (C. 17:9A-4). Every capital stock savings bank shall, on its organization, establish a fund at least equal to 5% of its capital stock as a reserve fund for organization expense. Organization expense shall mean all lawful expense incurred prior to the commencement of business. Any unexpended balance in the fund shall be credited to undivided profits. The par value of the shares of the capital stock issued by any savings bank shall not be less than $2.00 per share. Every capital stock savings bank shall commence business with a surplus at least equal to 20% of its capital stock.

L.1982, c. 9, s. 3, eff. March 4, 1982.



Section 17:9A-8.4 - Application For Charter; Provisions Governing

17:9A-8.4. Application for charter; provisions governing
Application for a charter, a hearing thereon, and approval by the commissioner shall be governed by the provisions of Article 4 of P.L.1948, c. 67 (C. 17:9A-9 et seq.).

L.1982, c. 9, s. 4, eff. March 4, 1982.



Section 17:9A-8.5 - Provision For Authorized But Unissued Stock

17:9A-8.5. Provision for authorized but unissued stock
5. a. A capital stock savings bank may, in its original or amended certificate of incorporation, make provision for authorized but unissued stock. This stock may, with the approval of the commissioner, be issued for those purposes, in addition to the purposes expressly authorized by law, and for any consideration which the board of directors may determine. So long as this stock remains unissued, it shall not constitute capital stock for the purposes of the act to which this act is a supplement.

b.Prior to the time when authorized but unissued shares are issued by a capital stock savings bank, a certificate of amendment made by two officers of the savings bank, one of whom shall be the president or a vice-president, shall be filed with the department. The certificate of amendment shall state: (1) the amount of the authorized but unissued stock which will be issued; (2) the consideration which will be received by the capital stock savings bank on the issuance of the stock; (3) the date the stock will be issued; (4) the amount of the capital stock which will be outstanding; and (5) the amount of surplus after giving effect to the issue. A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or disapproved earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment. The commissioner may disapprove a filing if the commissioner finds that the issuance of the stock will be in violation of law or contrary to the public interest or that the capital stock savings bank's original or amended certificate of incorporation does not provide for authorized but unissued stock. A certificate filed with the department pursuant to this section shall be deemed for all purposes to be an amendment of the certificate of incorporation.

c.A capital stock savings bank may issue preferred stock in accordance with the provisions of Article 20 of P.L.1948, c. 67 (C. 17:9A-124 to 17:9A-130).

L.1982,c.9,s.5; amended 2000, c.69, s.12.



Section 17:9A-8.6 - Certificate Of Incorporation; Amendments; Provisions Governing

17:9A-8.6. Certificate of incorporation; amendments; provisions governing
Amendments to the certificate of incorporation of a capital stock savings bank shall be effected pursuant to the provisions of Article 19 of P.L.1948, c. 67 (C. 17:9A-116 to 17:9A-123).

L.1982, c. 9, s. 6, eff. March 4, 1982.



Section 17:9A-8.7 - Bylaws; Powers Of Stockholders; Provisions Governing

17:9A-8.7. Bylaws; powers of stockholders; provisions governing
The stockholders of a capital stock savings bank shall have the power to make, alter and repeal bylaws pursuant to the provisions of Article 16 of P.L.1948, c. 67 (C. 17:9A-76 to 17:9A-78).

L.1982, c. 9, s. 7, eff. March 4, 1982.



Section 17:9A-8.8 - Annual Meetings; Voting Rights And Liability Of Stockholders; Books And Records; Provisions Governing

17:9A-8.8. Annual meetings; voting rights and liability of stockholders; books and records; provisions governing
The annual meetings, voting rights of stockholders, liability of stockholders, and the maintenance of a capital stock savings bank's books and records shall be governed by the provisions of Article 17 of P.L.1948, c. 67 (C. 17:9A-79 to 17:9A-100).

L.1982, c. 9, s. 8, eff. March 4, 1982.



Section 17:9A-8.9 - Dividends; Law Applicable

17:9A-8.9. Dividends; law applicable
A capital stock savings bank may declare dividends on its capital stock pursuant to the provisions of section 52 of P.L.1948, c. 67 (C. 17:9A-52).

L.1982, c. 9, s. 9, eff. March 4, 1982.



Section 17:9A-8.10 - Stock Options; Law Applicable

17:9A-8.10. Stock options; law applicable
A capital stock savings bank shall have the authority to grant stock options to officers and employees pursuant to the provisions of P.L.1964, c. 202 (C. 17:9A-27.50 to 17:9A-27.54).

L.1982, c. 9, s. 10, eff. March 4, 1982.



Section 17:9A-8.11 - Mergers With Savings Banks; Provisions Governing

17:9A-8.11. Mergers with savings banks; provisions governing
A capital stock savings bank may merge with another savings bank, whether mutual or capital stock, pursuant to the provisions of Article 21 of P.L.1948, c. 67 (C. 17:9A-132 to 17:9A-148).

L.1982, c. 9, s. 11, eff. March 4, 1982.



Section 17:9A-8.12 - Savings Bank Laws Control

17:9A-8.12 Savings bank laws control
12. All other powers, rights, and privileges not expressly provided for in this act shall be governed by the laws of this State relating to savings banks. If a capital stock savings bank engages in an activity pursuant to the authority of this act, or any other act, which is governed by a statute originally applicable to mutual savings banks, "manager" shall mean "director." In any case where any power of investment of a mutual savings bank is limited to a percentage of its capital deposits or surplus, any limitation upon a stock savings bank shall be expressed in terms of total capital funds, as defined by the commissioner by regulation.

L.1982,c.9,s.12; amended 1992,c.187,s.4.



Section 17:9A-8.13 - Savings Bank; Conversion Into Capital Stock Savings Bank

17:9A-8.13. Savings bank; conversion into capital stock savings bank
a. A savings bank which is organized pursuant to the provisions of P.L.1948, c. 67 (C. 17:9A-1 et seq.) may convert itself into a capital stock savings bank with the same effect as though originally incorporated as a capital stock savings bank pursuant to the provisions of this act.

b. When, in the judgment of two-thirds of the members of the board of the savings bank, it is deemed advisable and in the best interests of its depositors that the savings bank shall be converted into a capital stock savings bank, the board shall adopt a resolution to that effect, and follow procedures prescribed by the commissioner. A copy of the minutes of the proceedings of the board shall be filed in the office of the commissioner within the time and in the form and manner prescribed by the commissioner.

c. The managers of the savings bank shall be deemed the incorporators of the capital stock savings bank and shall execute a certificate of incorporation as provided for in section 1 of this act, together with an application for conversion which shall contain the plan of conversion established pursuant to this act. Upon finding by the commissioner that:

(1) the plan of conversion has been adopted and approved by the board of managers as provided herein; and

(2) the plan of conversion is fair and equitable to all depositors; and

(3) sufficient provision has been made to protect the interests of the depositors of the prospective capital stock savings bank; he shall issue a certificate of approval of the conversion which shall be endorsed upon or annexed to the certificate of incorporation.

d. Upon the conversion of the savings bank, the legal existence of the savings bank shall not terminate but the capital stock savings bank shall be a continuation of the entity of the savings bank and all property of the savings bank, including its right, title and interest in and to all property of whatever kind and nature, whether real, personal, or mixed, and things, and choses in action, and every right, privilege, interest and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately by operation of law and without the necessity of any conveyance or transfer and without any further act or deed shall vest in the capital stock savings bank into which the savings bank has converted itself. The capital stock savings bank shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the savings bank. The capital stock savings bank at the time and the taking effect of the conversion shall continue to have and succeed to all the rights, obligations and relations of the savings bank. All pending actions and other judicial or administrative proceedings to which the savings bank was a party shall not be discontinued by reason of the conversion, but may be prosecuted to final judgment or order in the same manner as if the conversion had not been made and the capital stock savings bank resulting from the conversion may continue the actions in its corporate name notwithstanding the conversion. Any judgment or order may be rendered for or against it which might have been rendered for or against the savings bank involved in the judicial proceedings.

L.1982, c. 9, s. 13, eff. March 4, 1982.



Section 17:9A-8.14 - Plan Of Conversion

17:9A-8.14. Plan of conversion
The conversion of a savings bank into a capital stock savings bank shall be effected in accordance with the plan of conversion adopted by two-thirds of the members of the board, and approved by the commissioner, pursuant to the provisions of this act. The plan shall provide:

a. That each depositor in the savings bank shall receive an equivalent type of account in the capital stock savings bank equal in amount to his account in the savings bank;

b. A record date for determining the respective interest of depositors in the savings bank, which date shall be established and published by the commissioner from time to time in his discretion;

c. That participation in the initial issuance of capital stock by officers, directors, and employees of the capital stock savings bank and their associates shall be in accordance with regulations promulgated by the commissioner. For the purposes of this subsection, the term "associate" of a person shall mean parents, spouse, sisters, brothers, children or anyone married to one of the foregoing persons; any corporation of which the person is an officer, director or owner of more than 10% of the outstanding voting stock; any trust of which the person is a trustee or substantial beneficiary; and any partnership in which the person is a general or limited partner;

d. That the interests of managers or directors, officers, employees and associates, as that word is defined in subsection c. of this section, shall be disclosed in the application for conversion filed with the commissioner;

e. That each depositor as of the record date shall receive any rights with respect to the capital stock of the capital stock savings bank as may be prescribed by the commissioner;

f. A date upon which the savings bank shall advise qualified depositors of their rights and elections with respect to conversion. The form and content of the notice shall be prescribed by the commissioner;

g. A provision for a liquidation account on terms established or approved by the commissioner.

L.1982, c. 9, s. 14, eff. March 4, 1982.



Section 17:9A-8.15 - Capital Structure; Converted Bank

17:9A-8.15. Capital structure; converted bank
After conversion pursuant to the provisions of this act, each capital stock savings bank shall maintain an adequate capital structure appropriate for the conduct of its business and the protection of its depositors. The adequacy of the capital of a capital stock savings bank shall be determined by the commissioner after an evaluation of the character of management, the liquidity of assets, a history of earnings and the retention thereof, the potential volatility of the deposit structure and the capital stock savings bank's capacity to furnish the broadest services to the public.

L.1982, c. 9, s. 15, eff. March 4, 1982.



Section 17:9A-8.16 - Federal Savings Bank; Conversion

17:9A-8.16. Federal savings bank; conversion
No savings bank or capital stock savings bank shall convert to a federal savings bank without the approval of the commissioner. The commissioner shall approve the conversion if he finds it to be in the public interest.

L.1982, c. 9, s. 16, eff. March 4, 1982.



Section 17:9A-8.17 - Rules And Regulations

17:9A-8.17. Rules and regulations
The commissioner may promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1982, c. 9, s. 17, eff. March 4, 1982.



Section 17:9A-9 - Application For Charter

17:9A-9. Application for charter
A. The certificate of incorporation of every bank and savings bank shall be submitted to the commissioner within 60 days after its execution, together with an affidavit made by each of the incorporators, setting forth:

(1) that no fee, commission or other compensation has been paid, directly or indirectly, by the bank or savings bank or by anyone in its behalf for securing subscriptions for or selling stock in the proposed bank or for procuring capital deposits for the proposed savings bank, and that no promotion fees or charges have been provided for or are in anywise contemplated;

(2) a complete disclosure of all fees paid or agreed to be paid in the matter of chartering and organizing the proposed bank or savings bank;

(3) that, except as otherwise stated in the affidavit, the incorporators are the true and only parties in interest; and

(4) that, in the case of a bank, the entire capital stock has been subscribed for, and that each subscriber has undertaken in writing to pay in cash, upon approval according to law of the certificate of incorporation, his proportionate share of the capital stock, surplus and reserve fund for organization expense, specified in the certificate of incorporation; or that, in case of a savings bank, the capital deposits have been subscribed in full, and each subscriber has undertaken in writing to pay in cash, upon approval according to law of the certificate of incorporation, his proportionate share of the capital deposits.

B. The submission of the certificate of incorporation and affidavit shall constitute the application for a charter under this act.

L.1948, c. 67, p. 185, s. 9. Amended by L.1950, c. 181, p. 413, s. 1; L.1965, c. 171, s. 3.



Section 17:9A-10 - Hearing On Application For Charter; Notice And Publication

17:9A-10. Hearing on application for charter; notice and publication
If the commissioner shall find that the certificate of incorporation and the affidavit specified in section 9 comply with the requirements of this act, he shall designate a time and a place for a hearing upon the application for charter, which shall be not less than six weeks and not more than eight weeks after the date of the submission of the application for the charter to the commissioner. Within ten days from the day upon which the commissioner makes such designation, the incorporators shall cause publication to be begun of a notice of the application for charter. Such publication shall be made once a week for four successive weeks in one newspaper to be designated by the commissioner, published and circulated in the municipality in which the bank or savings bank proposes to maintain its principal office, or, if there be no such newspaper, then in one published in the county in which the bank or savings bank proposes to maintain its principal office, or in an adjoining county, and which has a general circulation in such municipality. The notice shall specify the names of the proposed incorporators, the name of the proposed bank or savings bank, the location of its principal office, the amount of its capital stock and surplus or the amount of its capital deposits, as the case may be, and the time and place fixed for the hearing. At least three weeks before the date set for hearing, the incorporators shall cause a copy of the notice to be mailed to every banking institution which has its principal office or a branch office within five miles of the place where the principal office of the proposed bank or savings bank will be located, and to such other banking institutions as the commissioner may designate.

L.1948, c. 67, p. 186, s. 10.



Section 17:9A-11 - Hearing On Application For Charter; Approval

17:9A-11. Hearing on application for charter; approval
A. At the time and place designated for the hearing, the incorporators shall file proof with the commissioner that the publication and mailing of the notice of application for charter have been made in the manner required by section 10. If the commissioner shall find that proper publication and mailing have been made, he shall proceed with the hearing on the application, and shall afford all those desirous thereof, an opportunity to be heard. In addition to the matters presented at the hearing, the commissioner shall consider such facts and circumstances as he may determine to be relevant as a result of an independent investigation made or caused to be made by him.

B. The commissioner shall, within 90 days after the hearing, approve or disapprove the application and shall file a written memorandum of his decision in the department in which he shall state the reasons for his decision.

C. If the certificate of incorporation states that the proposed bank or savings bank is to be authorized to exercise any of the powers specified in section 28 which are permitted to it under this act, the commissioner shall give special consideration to the following in determining whether to approve or disapprove the application for charter:

(1) The needs of the community for trust services, and the probable volume of trust business which will be available to the bank or savings bank;

(2) The nature of the supervision to be given to the proposed fiduciary activities;

(3) Whether the bank or savings bank has available competent legal counsel to advise and pass upon trust matters whenever necessary; and

(4) Any other matters which in the discretion of the commissioner are relevant.

D. If the commissioner shall determine, as a result of the hearing and of the independent investigation made or caused to be made by him

(1) That the interest of the public will be served to advantage by the establishment of the proposed bank or savings bank;

(2) That conditions in the locality in which the proposed bank or savings bank will transact business afford reasonable promise of successful operation;

(3) That the directors or managers designated in the certificate of incorporation possess the qualifications, experience and character required for the duties and responsibilities with which they will be charged;

(4) That no fees, commissions, or other compensation have been paid for the promotion of the bank or savings bank, or for the sale of the stock of the bank, or for obtaining subscriptions for the capital deposits of the savings bank; and

(5) That, in the case of a bank, the entire capital stock has been subscribed for, and that each subscriber has undertaken in writing to pay in cash, upon approval according to law of the certificate of incorporation, his proportionate share of the capital stock, surplus and reserve fund for organization expense, specified in the certificate of incorporation; or

(6) That, in the case of a savings bank, the capital deposits have been subscribed in full, and each subscriber has undertaken in writing to pay in cash, upon approval according to law of the certificate of incorporation, his proportionate share of the capital deposits;

and if the certificate of incorporation of the proposed bank or savings bank states that it is to be authorized to exercise any of the powers specified in section 28 which are permitted to it under this act,

(7) That, in the case of a bank, the capital stock is not less than $500,000.00; or that, in the case of a savings bank, the capital deposits are not less than $500,000.00; and

(8) That, having given consideration to the matters specified in subsection C of this section, the bank or savings bank should be authorized to exercise such stated powers;

he shall approve the application.

L.1948, c. 67, p. 187, s. 11. Amended by L.1965, c. 171, s. 4; L.1970, c. 165, s. 1.



Section 17:9A-12 - Filing Of Certificate Of Incorporation; Amendment Prior To Payment Of Capital Stock Or Capital Deposits

17:9A-12. Filing of certificate of incorporation; amendment prior to payment of capital stock or capital deposits
A. If the application shall be approved by the commissioner, he shall endorse upon or annex to the certificate of incorporation a certificate of approval and the certificate of incorporation shall thereupon be filed in the department.

B. The incorporators may amend the certificate of incorporation after its filing pursuant to subsection A of this section, and before payment of all or any part of the capital stock, surplus and reserve for organization expense, in the case of a bank, and before payment of all or any part of the capital deposits, in the case of a savings bank, by submitting to the commissioner an amended certificate of incorporation, which shall conform to section 3 or section 7, as the case may be, together with the affidavit required by section 9. Thereafter, all proceedings thereon shall be the same as provided in the case of an application for charter made pursuant to section 9; provided, that the commissioner may approve the amended certificate and may file it in the department as provided by subsection A of this section, without the prior notice, publication and hearing required by sections 10 and 11; except that such notice, publication and hearing shall be required when the amendment is for the purpose of (1) effecting a change in the location of the principal office to a place which the commissioner finds, from such proof as he may require, or from such investigation as he may cause to be made, is so far removed from such location, that the area which would be served by such office if such change were made would be substantially different from the area which would be served by such office if no change were made; or (2) assuming the authority to exercise any of the powers specified in section 28. An amended certificate of incorporation filed in the department pursuant to this subsection shall, for all purposes, be deemed to have been filed on the date of the filing of the original certificate pursuant to subsection A of this section, and shall, for all purposes, constitute the certificate of incorporation of the bank or savings bank, as the case may be.

L.1948, c. 67, p. 189, s. 12. Amended by L.1950, c. 181, p. 414, s. 2.



Section 17:9A-13 - Beginning Of Corporate Existence; Certificate Of Incorporation As Evidence

17:9A-13. Beginning of corporate existence; certificate of incorporation as evidence
A. Upon the filing of the certificate of incorporation as specified in section 12, the subscribers to the certificate, their successors and assigns, shall be a corporation by the name stated in the certificate, subject to the provisions of this act, and subject to dissolution as in this act or otherwise by law provided; but no bank or savings bank shall transact any business whatsoever, except that relating to its organization, until it has received from the commissioner a certificate of authority to transact business, as hereinafter provided.

B. The certificate of incorporation, or a copy thereof certified by the commissioner, shall be evidence in all courts and places.

L.1948, c. 67, p. 190, s. 13.



Section 17:9A-14 - Certificate Of Authority

17:9A-14. Certificate of authority
A. When the bank or savings bank shall have proved to the satisfaction of the commissioner, by affidavit of two of its officers, and when the commissioner shall have verified by examination that

(1) The certificate of incorporation has been filed as specified in section 12;

(2) In the case of a bank, the entire capital stock, surplus, and reserve fund for organization expense, stated in the certificate of incorporation, have been fully paid in cash, unconditionally and without reservation; or

(3) In the case of a savings bank, the entire capital deposits stated in the certificate of incorporation have been fully paid in cash, unconditionally and without reservation; and

(4) The cash paid in for the capital stock and surplus or capital deposits, as the case may be, is on deposit in a banking institution in this State, without offset, claim or demand whatsoever, and subject to withdrawal upon demand,

and when the bank or savings bank shall have proved to the satisfaction of the commissioner that the proposed officers who will have control or supervision of the bank's operations possess the qualifications, experience and character required for the duties and responsibilities with which they will be charged, the commissioner shall issue a certificate of authority to the bank or savings bank wherein it shall be stated that the bank or savings bank therein named has complied with the provisions of this act and is authorized to begin the transaction of the business specified in the certificate of incorporation. A copy of the certificate of authority shall be filed in the department.

B. Upon the issuance of the certificate of authority, the bank or savings bank shall be authorized to begin the transaction of business.

L.1948, c. 67, p. 190, s. 14. Amended by L.1970, c. 165, s. 2.



Section 17:9A-15 - Review Of Refusal To Issue Certificate Of Authority

17:9A-15. Review of refusal to issue certificate of authority
The commissioner shall, within 30 days after the filing of the affidavit specified in section 14, issue the said certificate of authority, or notify the bank or savings bank in writing of his reasons for refusing it. The issuance of the certificate of authority shall not be withheld by the commissioner, except when (1) the affidavit specified in section 14 is not in proper form, in which event an opportunity shall be afforded the bank or savings bank to file a proper affidavit, or (2) the commissioner determines that the facts set forth in the affidavit are not true. In addition, the commissioner shall, except as hereinafter provided, withhold the issuance of the certificate of authority until evidence is presented to him that the Federal Deposit Insurance Corporation, or any successor corporation having for its purpose the insurance of deposits, has agreed to accept the bank or savings bank as a member, effective upon the opening for business of the bank or savings bank; but the certificate of authority shall not be withheld because of failure of the bank or savings bank to be accepted for such membership, if the commissioner shall find that the capital stock and surplus of the bank, or the capital deposits of the savings bank, are reasonably adequate to safeguard the interests of depositors notwithstanding the absence of deposit insurance. The commissioner's failure to issue the certificate of authority, and to notify the bank or savings bank in writing of the reason therefor within the specified 30 day period, shall be subject to review, hearing and relief in the Superior Court, in a proceeding in lieu of prerogative writ.

L.1948, c. 67, p. 191, s. 15. Amended by L.1953, c. 17, p. 159, s. 14; L.1957, c. 199, p. 704, s. 1.



Section 17:9A-16 - Organization Of A Bank Or Savings Bank At Location Occupied By A Bank Or Savings Bank In Process Of Or In Contemplation Of Liquidation

17:9A-16. Organization of a bank or savings bank at location occupied by a bank or savings bank in process of or in contemplation of liquidation
A. As used in this section:

(1) "successor bank" means a bank organized to transact business at one or more of the locations occupied by a predecessor bank;

(2) "predecessor bank" means a bank in liquidation or in contemplation of liquidation;

(3) "successor savings bank" means a savings bank organized to transact business at one or more of the locations occupied by a predecessor savings bank;

(4) "predecessor savings bank" means a savings bank in liquidation or in contemplation of liquidation.

B. When the application for charter discloses that it is proposed to organize a successor bank or a successor savings bank, the commissioner may act immediately thereon, and if he shall be satisfied that the establishment of the successor bank or successor savings bank will tend to continue an established banking business, and that it is in the public interest that such established banking business be so continued, he may approve the application, without the prior notice, publication, and hearing required by sections 10 and 11.

C. Subject to the approval of the commissioner, a predecessor bank may be an incorporator of, and may subscribe for and purchase shares of the capital stock of its successor bank, and may pay for such stock in money or in assets owned by it other than money; in which event, the certificate of incorporation of the successor bank, and the affidavit filed pursuant to section 14, shall state the amount of the entire consideration received by the successor bank upon issuance of its shares, and what part thereof consists of money, and what part thereof consists of consideration other than money.

D. When a predecessor bank is an incorporator of its successor bank, any affidavit or oath required by the provisions of this act to be made by incorporators shall be made on behalf of the predecessor bank by any two of its officers designated by its board of directors.

E. A successor bank may contract with its predecessor bank to liquidate the assets of the predecessor bank upon such terms and conditions as the commissioner shall approve; but this subsection shall not limit the power of the predecessor bank to dissolve voluntarily as by law provided, nor shall it limit or restrict the power of the commissioner to liquidate banks as provided by law.

F. A successor bank may, on its organization, issue preferred stock in such amounts, and subject to such terms and conditions, not inconsistent with the provisions of this act, as the commissioner shall approve.

G. A successor savings bank may, with the approval of the commissioner, purchase and pay for the assets of its predecessor savings bank, and may borrow money for that purpose.

H. This section shall not exempt a successor bank or successor savings bank from any provisions of this act, except to the extent that such provisions are modified or are made inapplicable to successor banks or successor savings banks by the express provisions hereof.

I. A successor bank may be organized only to succeed a predecessor bank, and a successor savings bank may be organized only to succeed a predecessor savings bank.

L.1948, c. 67, p. 191, s. 16.



Section 17:9A-17 - Dissolution Of Bank Or Savings Bank On Failure To Obtain Certificate Of Authority, Or To Commence Business

17:9A-17. Dissolution of bank or savings bank on failure to obtain certificate of authority, or to commence business
A. If a bank or savings bank shall (1) fail to obtain a certificate of authority within 6 months from the date of the commissioner's approval of its certificate of incorporation, or within the extended time hereinafter in this section provided for, or shall (2) fail to commence business within 6 months after the issuance of the certificate of authority, or within the extended time hereinafter in this section provided for, the commissioner may make an order, to be filed in the department, forfeiting the bank's or savings bank's rights, powers and privileges as a corporation, and upon such filing, the corporate rights, powers and privileges of the bank or savings bank shall cease, unless the time herein limited shall be extended by the commissioner upon satisfactory cause shown. Such extension or extensions shall be for such period or periods as the commissioner may specify, not exceeding 12 months in all, and shall be evidenced by a certificate or certificates of the commissioner filed in the department.

B. If proceedings are instituted in accordance with law to review the commissioner's approval of an application for charter pursuant to section 11, or to review the commissioner's failure to issue a certificate of authority pursuant to section 15, the period from the date of the commissioner's approval to the entry of final judgment in such proceedings shall not be considered in computing any 6 months' period limited by subsection A of this section.

L.1948, c. 67, p. 193, s. 17. Amended by L.1956, c. 140, p. 562, s. 1; L.1965, c. 171, s. 5.



Section 17:9A-17.1 - Definitions

17:9A-17.1. Definitions
1. As used in this act:



"Corporation" means either a capital stock savings bank or a bank, as the case may be.

"Federal Deposit Insurance Corporation" means the corporation so named, organized pursuant to an Act of Congress, or any federal corporation, instrumentality or agency which succeeds to the powers and functions of the Federal Deposit Insurance Corporation or undertakes to discharge the purpose for which that corporation was created.

L.1992,c.184,s.1.



Section 17:9A-17.2 - Conversion Of Capital Stock Savings Bank, Bank; Proceedings

17:9A-17.2. Conversion of capital stock savings bank, bank; proceedings
2. A capital stock savings bank may apply to the commissioner to convert itself to a bank by organizing and transferring its assets and liabilities to a newly-chartered bank, and a bank may apply to the commissioner to convert itself to a capital stock savings bank by organizing and transferring its assets and liabilities to a newly-chartered capital stock savings bank, and the proceedings to effect either application for conversion shall be as follows:

a. When, in the judgment of the board of directors of a State chartered capital stock savings bank or bank which intends to convert its charter, it shall be deemed advisable and in the best interests of its stockholders that the same shall be converted into a bank or capital stock savings bank of this State, as the case may be, the board of directors shall adopt a resolution to that effect.

b. After adoption of the resolution, a meeting of the stockholders of the State capital stock savings bank or bank, as the case may be, shall be held upon not less than 10 days' written notice to the stockholders by mail, postage prepaid, directed to the addresses appearing on the books of the corporation, which notice shall contain a statement of the time, place and purpose for which the meeting is called.

c. At the meeting, stockholders may by the affirmative vote of two-thirds of those present, or shares eligible to be voted which are represented at the meeting, either in person or by proxy, declare by resolution the determination to convert the State capital stock savings bank into a State chartered bank or to convert the State bank into a State chartered capital stock savings bank, as the case may be.

d. If the authority for the proposed conversion has been approved by the board of directors and by the stockholders as required by this section, the board of directors of the corporation may apply to the commissioner to convert the charter pursuant to this act.

L.1992,c.184,s.2.



Section 17:9A-17.3 - Contents Of Application

17:9A-17.3. Contents of application
3. An application by a State bank or capital stock savings bank to convert its charter pursuant to this act shall contain the following:

a. Duplicate copies of the minutes of the proceedings of the meeting of stockholders, verified by the affidavit of the president or vice-president, and the secretary of the meeting;

b. A certified copy of the resolution of the board of directors authorizing the conversion;

c. A certificate of incorporation meeting the requirements set forth in section 3 of P.L.1948, c.67 (C.17:9A-3), for conversion to a bank, or section 2 of P.L.1982, c.9 (C.17:9A-8.2) for conversion to a capital stock savings bank;

d. Copies of all applications and approvals required from federal regulators incident to the conversion; and

e. Such other information or materials as the commissioner may require by regulation.

L.1992,c.184,s.3.



Section 17:9A-17.4 - Requirements For Conversion Approval

17:9A-17.4. Requirements for conversion approval
4. The commissioner shall not approve the application of a State bank or capital stock savings bank to convert pursuant to this act unless the commissioner finds, after appropriate investigation, and a public hearing if deemed necessary by the commissioner, that the following requirements have been met:

a. The application is complete;



b. The converting corporation is insured by the Federal Deposit Insurance Corporation, and the resulting corporation will also be insured by that agency;

c. The converting corporation satisfies all capital maintenance requirements for banks or capital stock savings banks, as the case may be, set forth by the Federal Deposit Insurance Corporation, by any other federal regulator and by the department;

d. The converting corporation is not subject to any outstanding supervisory order, agreement or memorandum of understanding of the Federal Deposit Insurance Corporation, any other federal regulator or the department;

e. The proposed conversion will result in a bank or capital stock savings bank, as the case may be, that will satisfy all capital maintenance requirements for savings banks or banks, as the case may be, set forth by the Federal Deposit Insurance Corporation, any other federal regulator and the department;

f. Directors designated in the certificate of incorporation possess the qualifications, experience and character required for the duties and responsibilities with which they will be charged; and

g. The interests of the converting corporation's depositors and creditors, and the public generally, will not be jeopardized by the proposed conversion.

L.1992,c.184,s.4.



Section 17:9A-17.5 - Other Conditions For Conversions Under Mergers

17:9A-17.5. Other conditions for conversions under mergers
5. The commissioner may approve the conversion of a corporation which does not satisfy the capital maintenance requirements set forth in subsection c. of section 4 of this act or which is subject to an outstanding supervisory order, agreement or memorandum of understanding, as provided by subsection d. of section 4 of this act, relating only to its capital condition, or which fails to meet both requirements, when the following requirements, in addition to the requirements set forth in section 4 of this act other than the requirements set forth in subsections c. and d. of section 4 relating to the capital condition of the converting corporation have been met:

a. Simultaneous with the conversion to a capital stock savings bank or bank the converting corporation shall merge with and into or be acquired by, a bank, if the conversion is to a bank; or shall merge with, into or be acquired by a capital stock savings bank if the conversion is to a capital stock savings bank; and

b. The resulting capital stock savings bank or bank immediately after the conversion and merger or acquisition will satisfy all capital maintenance requirements for capital stock savings banks or banks, as the case may be, set forth by the Federal Deposit Insurance Corporation, any other federal regulator and the department.

L.1992,c.184,s.5.



Section 17:9A-17.6 - Notification To Applicant

17:9A-17.6. Notification to applicant
6. a. Within 60 days of receipt of the information and documents specified in section 3 of this act, the commissioner shall notify the applicant of his intent to approve or deny the application. Approval may be conditional, requiring the applicant to satisfy conditions set by the commissioner. If the commissioner denies the application, the commissioner shall notify the applicant in writing and shall state the basis for the denial.

b. Upon finding that the applicant has met all of the requirements of this act and all conditions imposed under a conditional approval granted by the commissioner pursuant to subsection a. of this section, the commissioner shall issue a certificate of approval of the conversion which shall be endorsed upon or annexed to the certificate of incorporation.

L.1992,c.184,s.6.



Section 17:9A-17.7 - Filing Of Certificate Of Incorporation

17:9A-17.7. Filing of certificate of incorporation
7. The certificate of incorporation with the commissioner's approval endorsed thereon or annexed thereto shall be filed in the department, and shall be recorded within 30 days after such approval in the same manner and places as required by section 12 of P.L.1948, c.67 (C.17:9A-12). Upon the approval by the commissioner, the filing of the certificate of incorporation, and the transfer of assets and liabilities, the converting corporation shall cease to be a capital stock savings bank or bank, as the case may be, its legal existence as a corporate entity shall terminate and the bank or capital stock savings bank, as the case may be, shall succeed to all property of the converted corporation, including the right, title and interest in and to all property of whatsoever kind and nature, whether real, personal or mixed and things, and choses in action, and every right, privilege, interest and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately by operation of law and without the necessity for any conveyance or transfer and without any further act or deed, shall vest in the bank or capital stock savings bank which is the resulting entity. The resulting bank or capital stock savings bank, as the case may be, shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the converted corporation. All pending actions and other judicial or administrative proceedings to which the converting corporation was a party shall not be discontinued by reason of the conversion, but may be prosecuted to final judgment or order in the same manner as if the conversion had not been made and the corporation resulting from the conversion may continue such actions in its name after conversion. Any judgment or order may be rendered for or against it which might have been rendered for or against the converting corporation theretofore involved in the judicial proceedings.

L.1992,c.184,s.7.



Section 17:9A-18 - Names Of Banks, Savings Banks; Use, Certain, Waiver.

17:9A-18 Names of banks, savings banks; use, certain, waiver.

18. A. The name of every bank shall contain the word "bank" or "banking" or "trust," or a combination of the words "bank" or "banking" and "trust," except that no bank which is not qualified to exercise any of the powers specified in section 28 shall use the word "trust" as part of its name. Any bank which, immediately prior to the effective date of this act, lawfully used the word "savings" as part of its name, may continue the use thereof, but no other bank shall hereafter use such word as part of its name.

B.The name of every savings bank shall contain the words "savings bank" or "savings fund society" or "savings institution" or "institution for savings" or "bank for savings " or "bank." Any savings bank which, immediately prior to the effective date of this act, lawfully used the word "trust" as part of its name, may continue the use thereof, but no other savings bank shall hereafter use such word as part of its name.

C.No bank or savings bank shall assume a name identical with that of an existing banking institution, or so similar thereto that confusion may result therefrom; except that, if a bank or savings bank is organized to succeed another bank or savings bank pursuant to section 16, it may adopt the name of the bank or savings bank which it succeeds.

D.No person, other than a banking institution or bank holding company, shall use the words "bank" or "banker" or "banking" or "trust" or "savings" or any of them, as part of his or its name, or in any representations describing his or its powers, services or functions, except as otherwise permitted by law, provided, however, that the commissioner may waive the provisions of this subsection if the commissioner upon application determines that: (1) the applicant has used the requested name in at least one other state for at least six years and use of that name has not resulted in a pattern of confusion to consumers in that or any other state; (2) there is no risk of confusion to consumers in this State; (3) the services provided by an applicant are not financial services; and (4) the applicant only does business with other commercial entities and not with consumers.

Upon receipt of an application for a waiver of the provisions of this subsection, the commissioner shall provide notice of that application to the New Jersey Bankers Association, the New Jersey League of Community Bankers, and any successor trade associations. Upon receipt of the notice from the commissioner, the trade associations or any member thereof shall have 30 days in which to provide written comments supporting or opposing the application to the commissioner. A violation of the provisions of this subsection shall be a misdemeanor, and the Superior Court shall have jurisdiction to enjoin such violation at the suit of the commissioner.

E.The provisions of subsection D of this section shall not apply to any corporation or association formed for the purpose of promoting the interests of banking institutions, the membership of which is comprised of banking institutions, their officers or other representatives; nor shall the said subsection apply to any partnership, association, or corporation, which, on the effective date of this act, lawfully used the words "bank," "banker," "banking," "trust," or "savings," or any of them, as part of its name.

F.The provisions of subsection D of this section shall not prevent the use of the word "savings" by a building and loan association or a savings and loan association, or by a corporation or association formed for the purpose of promoting the interests of building and loan associations or savings and loan associations, the membership of which is comprised of building and loan or savings and loan associations, their officers or other representatives.

G.The provisions of subsection D of this section shall not prevent the use of the word "trust" by a Real Estate Investment Trust as defined in 26 U.S.C. s.856.

L.1948,c.67,s.18; amended 1985, c.528, s.13; 1997, c.370; 2000, c.68; 2004, c.77.



Section 17:9A-18.1 - Persons Ineligible To Serve As Officer, Director, Employee.

17:9A-18.1 Persons ineligible to serve as officer, director, employee.

1.Except with the written consent of the commissioner, no person shall serve as an officer, director or employee of a bank, savings bank or bank holding company if (a) that person is convicted of any crime involving dishonesty or breach of trust, or (b) that person is prohibited from serving or continuing to serve in such capacity pursuant to 12 U.S.C. s.1829.

Any person seeking employment as an officer, director, or employee of a bank, savings bank or bank holding company shall submit to the commissioner the person's name, address, fingerprints and written consent for a criminal history record background check to be performed; provided, however, that this requirement may be waived by the commissioner if the person provides satisfactory proof that such a criminal history record background check has been performed by a federal regulator. The commissioner is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1966,c.79,s.1; amended 1997, c.33, s.9; 2003, c.199, s.9.



Section 17:9A-18.2 - Penalty

17:9A-18.2. Penalty
For each willful violation of this prohibition, the bank or savings bank shall be liable to a penalty of not more than $100.00 a day, for each day this prohibition is violated.

L.1966, c. 79, s. 2.



Section 17:9A-19 - Communication Terminal Facility; Capital Requirements

17:9A-19. Communication terminal facility; capital requirements
19. A. Any bank or savings bank may, pursuant to a resolution of its board of directors or board of managers, establish and maintain branch offices, subject to the conditions and limitations of this article.

B.(Deleted by amendment, P.L.1996, c.17.)

(3) (Deleted by amendment.)

C.No bank shall hereafter establish a full branch office unless its capital shall equal or exceed the minimum capital established by the commissioner by regulation.

D.No savings bank shall hereafter establish a full branch office unless its capital shall equal or exceed the minimum capital established by the commissioner by regulation.

E.(Deleted by amendment.)

F.(Deleted by amendment.)

G.(Deleted by amendment.)

H.(Deleted by amendment.)

I.(Deleted by amendment.)

J.(Deleted by amendment.)

K.A bank or savings bank may establish a full branch office, a minibranch office, or communications terminal facility anywhere in this State.

L.Except as otherwise provided by law, no foreign bank shall establish, operate or maintain in this State any full branch office, minibranch office or communication terminal facility.

L.1948,c.67,s.19; amended 1948, c.408, s.1; 1952, c.220, s.1; 1965, c.171, s.6; 1968, c.415, s.1; 1973, c.211, s.1; 1975, c.148, s.2; 1980, c.20; 1981, c.24, s.1; 1996, c.17, s.3; 1999, c.252, s.2.



Section 17:9A-19.1 - Certain Branch Offices Not Affected By Act

17:9A-19.1. Certain branch offices not affected by act
Nothing in this act shall affect the continued maintenance of any branch office lawfully in operation on the effective date hereof, nor shall anything in this act affect any branch office heretofore or hereafter established pursuant to P.L.1971, c.26 (C.17:9A-23.14).

L.1973,c.211,s.6



Section 17:9A-19.2 - Authority For Insured Depository Institution To Act As Agent For Affiliate; Construction Of "Control"; Authority Of Commissioner

17:9A-19.2. Authority for insured depository institution to act as agent for affiliate; construction of "control"; authority of commissioner
1. a. An insured depository institution located in this State may accept deposits and conduct other banking business as agent for any affiliate, without being required to obtain a license as a branch office of the affiliate or foreign bank; and may provide customer information to any affiliate solely for use in conducting business with the customer. For purposes of this section, "control" shall be construed consistently with the provisions of paragraph (2) of subsection (a) of section 2 of the "Bank Holding Company Act of 1956," 12 U.S.C. 1841(a)(2); "insured depository institution" shall have the same meaning as set forth in the "Federal Deposit Insurance Act," 12 U.S.C. 1813; "foreign bank," "agency," and "branch" shall have the same meaning as set forth in the "International Banking Act of 1978," 12 U.S.C. 3101 et seq.; and "affiliate" means a company which controls, is controlled by or under common control with another company, and includes a United States branch or agency of a foreign bank.

b.The commissioner shall have the authority to request from any insured depository institution information with respect to its activities as an agent, including a request for a copy of any agreement of an insured depository institution to act as an agent for an affiliate.

L.1989,c.245,s.1; amended 1996, c.17, s.4.



Section 17:9A-20 - Application For Establishment Of Full Branch Office, Minibranch Office, Communication Terminal Facility

17:9A-20. Application for establishment of full branch office, minibranch office, communication terminal facility
20. A. (1) Before any full branch office shall be established, the bank or savings bank shall file written application in the department for the commissioner's approval thereof. If, after such investigation or hearings, or both, as the commissioner may determine to be advisable, the commissioner shall find:

(a) That the bank or savings bank has complied with the requirements of section 19 of P.L.1948, c.67 (C.17:9A-19);

(b) That the interests of the public will be served to advantage by the establishment of such full branch office;

(c) That conditions in the locality in which the proposed full branch office is to be established afford reasonable promise of successful operation; and

(d) That the applicant has achieved sufficient compliance, as defined by the commissioner by regulation, with the "Community Reinvestment Act of 1977," 12 U.S.C. s.2901 et seq.; the commissioner shall, within 90 days after the filing of the application, approve such application.

(2) To determine if an applicant meets the requirements of subparagraph (c) of paragraph (1) of this subsection A., the commissioner shall consider only the costs of purchasing, constructing, leasing or otherwise establishing the proposed office including the costs for staffing, furniture and equipment needed therefor and the effect of these costs on the operations of the applicant as a whole.

(3) The applicant need not demonstrate an ability to operate the proposed office at a profit within a definable period of time based on the generation of new deposits from the market area to be entered except to the extent that losses suffered at the proposed office could affect the safety and soundness of the applicant's overall operations.

B.Before any minibranch office shall be established, the bank or savings bank shall file a written application on forms supplied by the commissioner. A duly adopted resolution of the board of directors or managers authorizing such application shall accompany the application. Notice of such application shall be published in accordance with procedural rules and regulations of the department. Within 20 days after said notice is published, any person or banking institution having objections to the application shall submit detailed written factual and legal grounds for the objection to the commissioner. There shall be no hearing required to be held by the commissioner in connection with such application. The commissioner, after considering the application and written objections and such investigation as the commissioner deems advisable, shall approve the application, if the commissioner shall find

(1) That the convenience and needs of the public will be served to advantage by the establishment of such minibranch office; and

(2) That the costs of establishing such minibranch office, including (a) construction and alteration costs; (b) the cost of real property to be acquired in connection therewith or rental to be paid for space to be occupied by such office; (c) the cost of purchasing or renting and installing the equipment to be used in the operation of such office; and (d) the cost of manning such office, shall not in the aggregate exceed such sum as the commissioner shall deem reasonable, taking into consideration the capital and surplus of the bank, or the surplus of the savings bank.

C.(Deleted by amendment, P.L.1999, c.252.)

D.(Deleted by amendment, P.L.1999, c.252.)

E.A bank or savings bank shall provide insurance protection under its bonding program for transactions involving a communication terminal facility.

F.(Deleted by amendment, P.L.1996, c.17.)

G.The commissioner shall have the power to make, amend and repeal rules and regulations concerning the establishment, maintenance and operation of full branch offices, minibranch offices and communication terminal facilities not inconsistent with the provisions of this act. The regulations so made shall also be directed toward the creation, operation and maintenance of a substantial competitive parity between banking institutions and other financial institutions in all matters relating to the establishment, operation, and maintenance of branch offices and communication terminal facilities.

H. (1) In lieu of the procedures set forth in subsection A or B of this section, or in section 22 or 23 of P.L.1948, c.67 (C.17:9A-22 or C.17:9A-23), a bank or savings bank which directly or through a predecessor bank or savings bank by merger or other reorganization has been in business for at least three years, and which is well capitalized, adequately managed, and, if applicable, has received in its most recent examination under the "Community Reinvestment Act of 1977," 12 U.S.C. s.2901 et seq., a rating of not less than "satisfactory record of meeting community credit needs," or its equivalent, may apply for expedited branch office approval pursuant to this subsection. The bank or savings bank shall file written application of the proposed establishment with the commissioner and with those other persons designated by the commissioner by rule or regulation. The application shall be accompanied by or be in the form of a certification that (a) all applicable provisions of this subsection have been met, (b) the applicant requests expedited processing under this subsection, and (c) contains that other information, if any, as the commissioner may require by rule or regulation to confirm that an establishment of the branch will not adversely affect the safety and soundness of the bank or savings bank or the public interest.

(2)An application shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or denied earlier by the commissioner in writing.

(3)For purposes of this subsection, "well capitalized" has the meaning given the term in 12 U.S.C. s.1831o and "well managed" means, unless otherwise determined in writing by the commissioner, (a) the achievement of a composite rating of 1 or 2 under the Uniform Financial Institutions Rating System or an equivalent rating system, in connection with the most recent examination or subsequent review of the bank or savings bank, and (b) at least a rating of 2 for management, if such a rating is given. Nothing in this subsection shall be construed to affect the confidentiality of any rating under applicable law or regulation.

L.1948,c.67,s.20, amended 1975, c.148, s.3; 1996, c.17, s.5; 1999, c.252, s.3; 2000, c.69 s.2.



Section 17:9A-20.1 - Establishment, Maintenance Of Out-of-state Branch Offices

17:9A-20.1. Establishment, maintenance of out-of-State branch offices
11. a. A bank or savings bank may, pursuant to a resolution of its board of directors, establish and maintain a branch office or branch offices outside this State, subject to the conditions and limitations of sections 19 and 20 of P.L.1948, c.67 (C.17:9A-19 and 17:9A-20).

b.No bank or savings bank shall establish a branch office outside this State unless the laws of the jurisdiction where the branch is to be established do not prohibit the establishment of the branch.

c.A bank or savings bank which establishes a branch office outside this State shall have such additional powers in that state as permitted to banks or savings banks, as applicable, in the state in which the branch is located.

L.1996,c.17,s.11.



Section 17:9A-20.2 - . Powers Of Out-of-state Banks Operating Branch Office In State

17:9A-20.2 . Powers of out-of-State banks operating branch office in State
12.An out-of-State bank that opens, occupies or maintains a branch office in this State shall have in this State only the powers a bank chartered in this State has.

L.1996,c.17,s.12.



Section 17:9A-20.3 - Out-of-state, National Bank; Establishment, Maintenance Of Additional Branch Office

17:9A-20.3. Out-of-State, national bank; establishment, maintenance of additional branch office
13. a. An out-of-State bank with at least one branch office in this State, and a national bank with at least one branch office in this State, may establish and maintain additional branch offices in this State as long as the out-of-State bank or national bank is adequately capitalized as of the date of the application, will be adequately capitalized and managed after the branch is established, and has achieved sufficient compliance with the "Community Reinvestment Act of 1977," 12 U.S.C. 2901 et seq.

b.An out-of-State bank or national bank branching in New Jersey pursuant to this section, shall publish notice of the application in New Jersey in the appropriate trade journals.

L.1996,c.17,s.13.



Section 17:9A-20.4 - Short Title

17:9A-20.4. Short title
1.This act shall be known as and may be cited as the "Trust Modernization Act of 1999."

L.1999,c.159,s.1.



Section 17:9A-20.5 - Establishment Of Trust Office

17:9A-20.5. Establishment of trust office
3. a. A qualified bank may establish a trust office anywhere in this State, or in any other state which permits the establishment of a trust office, if the qualified bank files a written notice with the commissioner setting forth the name of the qualified bank, the location of the proposed trust office, and furnishes a copy of the resolution adopted by its board authorizing the trust office.

b.A foreign bank, other than one excluded by subsection A of section 316 of P.L.1948, c.67 (C.17:9A-316), may establish a trust office in this State, if the foreign bank files with the commissioner an application to register the trust office. The application shall set forth the name of the foreign bank and the location of the proposed trust office, and the applicant shall furnish a copy of the resolution adopted by its board authorizing the establishment of the trust office. The commissioner shall register the trust office if:

(1)the foreign bank demonstrates that it is in good standing in its home state and submits satisfactory evidence that it has complied with any applicable requirements of its bank supervisory agency regarding the establishment and maintenance of a trust office;

(2)the commissioner determines that a State chartered qualified bank may establish a trust office in the home state of the foreign bank without unduly burdensome conditions or restrictions; and

(3)the foreign bank has obtained or obtains a certificate of authority to transact trust business in this State in accordance with the provisions of section 316 of P.L.1948, c.67 (C.17:9A-316).

L.1999,c.159,s.3.



Section 17:9A-21 - Termination Of Right To Open, Operate Branch Office; Discontinuance

17:9A-21. Termination of right to open, operate branch office; discontinuance
21. A. The failure of a bank, out-of-State bank or savings bank to open and operate a branch office within one year after the commissioner approves the application therefor shall automatically terminate the right of the bank, out-of-State bank or savings bank to open the branch office, and it shall make no further application to establish a branch office at such location, or in the area which would be served by a bank, out-of-State bank or savings bank doing business at such location, until after the expiration of one year from the date of such approval; except that, for good cause shown, the commissioner may, in the commissioner's discretion, on application of the bank, out-of-State bank or savings bank made before the expiration of the one-year period, extend for additional periods, not in excess of six months each, the time within which such branch office may be opened.

B.A bank , out-of-State bank or savings bank may discontinue a branch office upon resolution of its board of directors or board of managers. Upon the adoption of such a resolution, the bank, out-of-State bank or savings bank shall file a certificate in the department specifying the location of the branch office to be discontinued, and the date upon which the discontinuance shall be effective.

C.Whenever the commissioner shall find that a branch office is not open for the transaction of business during such hours or days as the commissioner shall determine are reasonably necessary for the banking needs of the area served by such branch office, the commissioner may, by order, direct the bank , out-of-State bank or savings bank to keep such branch office open during such hours or days, and, upon the failure of the bank, out-of-State bank or savings bank to comply with such order, the commissioner may, after giving the bank, out-of-State bank or savings bank reasonable opportunity to be heard, make an order forfeiting the right of the bank, out-of-State bank or savings bank to maintain the branch office, and, upon the service of the order upon the bank , out-of-State bank or savings bank, it shall cease to maintain such branch office. An order of the commissioner made pursuant to this subsection shall be subject to review, hearing and relief in the Superior Court, in a proceeding in lieu of prerogative writ.

L.1948,c.67,s.21; amended 1953, c.17, s.15; 1996, c.17, s.6.



Section 17:9A-22 - Changing Location Of Office

17:9A-22. Changing location of office
22.A. Upon filing an application therefor in the department, and upon obtaining the approval of the commissioner thereto a bank or savings bank may change the location of its principal office or of a branch office located in this State to another location in this State. Upon filing an application therefor in the department, and upon obtaining the approval of the commissioner thereto, an out-of-State bank with a branch office located in this State may change the location of a branch office in this State to another location in this State, and a bank or savings bank with a branch office located outside this State may change the location of a branch office to another location in that state.

B.If it shall appear from the application, or if the commissioner shall find from such proof as the commissioner may require, or from such investigation as the commissioner may cause to be made, that the area which would be served by such office after its change in location would not be substantially different from the area theretofore served by such office, the commissioner shall approve the application.

C.If it shall appear to the commissioner, from the application, or from such proof as the commissioner may require, or from such investigation as the commissioner may cause to be made, that the proposed location will be so far removed from the place then occupied by such principal office or by such branch office that the area which would be served by such office after its change in location would be substantially different from the area theretofore served by it, the commissioner shall not approve such application unless, after such investigation or hearing, or both, as the commissioner may determine to be advisable, the commissioner shall find that the interests of the public will be served to advantage by such change in location, and that conditions in the locality to which removal is proposed afford reasonable promise of successful operation.

D.No savings bank shall change the location of its principal office pursuant to subsection C. of this section unless, prior to making application to the commissioner for his approval, the change in location is approved by a vote of two-thirds of its board of managers then in office.

L.1948,c.67,s.22; amended 1973, c.53; 1979, c.226, s.1; 1996, c.17, s.7.



Section 17:9A-23 - Change Of Location From Principal To Branch Office

17:9A-23. Change of location from principal to branch office
23.A bank or savings bank may, without satisfying the requirements of section 22 of P.L.1948, c.67 (C.17:9A-22), change the location of its principal office to a location in this State then occupied by a branch office maintained by it. After such a change, the bank or savings bank may maintain a branch office at the location formerly occupied by its principal office, or it may discontinue business at such location. Such bank or savings bank shall file a certificate of such change in the department within one week from the date such change is made. A change in location effected pursuant to this section shall not be subject to the limitations imposed by subsection C or D of section 19 of P.L.1968, c.67 (C.17:9A-19). No change in location shall be made under this section without prior written approval of the commissioner which the commissioner shall not withhold unless the commissioner shall find that such change will not be in the public interest.

L.1948,c.67,s.23; amended 1952, c.220, s.2; 1970, c.165, s.3; 1996, c.17, s.8.



Section 17:9A-23.1 - Auxiliary Offices

17:9A-23.1. Auxiliary offices
A bank or savings bank may, pursuant to resolution of its board of directors or board of managers, establish and maintain not more than one auxiliary office as an adjunct to its principal office, and not more than one auxiliary office as an adjunct to each branch office now maintained by it, or hereafter established and maintained by it.

L.1952, c. 179, p. 602, s. 1.



Section 17:9A-23.2 - Auxiliary Office, Establishment, Location

17:9A-23.2. Auxiliary office, establishment, location

2.No auxiliary office shall be established or maintained at a location which is outside this State or more than one mile from the office of the bank or savings bank to which such auxiliary office is an adjunct; nor shall any such auxiliary office be established within 1,000 feet of the principal office or a branch office of another banking institution without the written consent of such other banking institution. Such consent, once given, shall thereafter be irrevocable, regardless whether it was given gratuitously or for a valuable consideration. No bank or savings bank shall be required to discontinue an auxiliary office for the reason that, after its establishment pursuant to this act, another banking institution has established its main office or a branch office within 1,000 feet of such auxiliary office.

L.1952,c.179,s.2; amended 1962, c.101; 1996, c.17, s.9.



Section 17:9A-23.3 - Business Which May Be Transacted At Auxiliary Office

17:9A-23.3. Business which may be transacted at auxiliary office
No business shall be transacted at an auxiliary office other than

(a) the receipt of deposits of currency, checks and other items;

(b) the payment of withdrawals;

(c) the cashing of checks, drafts and other items;

(d) the receipt of moneys due to the bank or savings bank; and

(e) the issuance of cashiers' checks, treasurers' checks, and money orders.

L.1952, c. 179, p. 603, s. 3.



Section 17:9A-23.4 - Business To Be Transacted With Persons Outside The Structure

17:9A-23.4. Business to be transacted with persons outside the structure
The business authorized by section 3 of this act shall be transacted only with persons who, while such business is being transacted, remain outside the structure which houses an auxiliary office.

L.1952, c. 179, p. 603, s. 4.



Section 17:9A-23.5 - Property Which May Be Used For Auxiliary Office; Limitation On Cost; Parking Facilities

17:9A-23.5. Property which may be used for auxiliary office; limitation on cost; parking facilities
A bank or savings bank may, for the purposes of establishing an auxiliary office or offices, purchase or lease real property, or it may use real property heretofore purchased or leased by it; provided, that the cost of establishing an auxiliary office, including construction and alteration costs, and including the purchase price or the rental of the real property, shall not exceed such sum as the Commissioner of Banking and Insurance shall approve, taking into consideration the capital and surplus of the bank, and the surplus of the savings bank. As an incident to the conduct of its business at an auxiliary office, a bank or savings bank may provide motor vehicle parking facilities for its customers.

L.1952, c. 179, p. 603, s. 5.



Section 17:9A-23.6 - Auxiliary Office Not Deemed Branch Office

17:9A-23.6. Auxiliary office not deemed branch office
An auxiliary office shall not be deemed a branch office within the meaning of sections 19 through 23 and section 233 of the act to which this act is a supplement. Each auxiliary office shall be deemed to be an integral part of the office to which it is an adjunct, and all business transacted at such auxiliary office shall be deemed to be transacted at the office to which it is an adjunct.

L.1952, c. 179, p. 603, s. 6.



Section 17:9A-23.7 - Certain Powers Of Banks Not Affected

17:9A-23.7. Certain powers of banks not affected
Nothing in this act shall impair the power of a bank or savings bank to purchase, hold, lease or convey real property or any interest therein pursuant to section 24(5) of the act to which this act is a supplement, nor shall anything in this act apply to or impair any other power which a bank or savings bank may exercise under the act to which this act is a supplement, including the power to provide facilities commonly known as drive-in or walk-up offices which are physically attached to the principal office or a branch office of a bank or savings bank, and which are accessible to such principal office or branch office by a means which is within the sole control of the bank or savings bank.

L.1952, c. 179, p. 604, s. 7.



Section 17:9A-23.8 - Distances, Measurement For Purposes Of Act

17:9A-23.8. Distances, measurement for purposes of act
For the purposes of this act, distances shall be measured along a straight line drawn between the center point of the main entrance of the principal office or branch office of a bank, savings bank or banking institution and the center point of the main entrance of the auxiliary office.

L.1952, c. 179, p. 604, s. 8.



Section 17:9A-23.9 - Establishment Of Branch Offices On Army, Navy Or Air Force Installations

17:9A-23.9. Establishment of branch offices on army, navy or air force installations
A bank may, with the approval of the Commissioner of Banking and Insurance, establish and maintain a branch office on any United States Army, Navy, or Air Force installation in this State.

L.1961, c. 67, p. 584, s. 1.



Section 17:9A-23.10 - Investigation And Hearing; Requirements And Conditions To Approval Of Application

17:9A-23.10. Investigation and hearing; requirements and conditions to approval of application
Before approving an application to establish a branch office at any Army, Navy, or Air Force installation in this State, the commissioner, after such investigation or hearing, or both, as he shall determine to be advisable, shall be satisfied (1) that the applying bank has complied with all requirements and conditions imposed by the Federal department, agency, or officer having power to authorize or to approve the establishment and maintenance of a branch office of a bank on such installation; and (2) that the conditions under which the bank will operate the branch office will not be inconsistent with the best interest of its depositors and stockholders.

L.1961, c. 67, p. 584, s. 2.



Section 17:9A-23.11 - Branch Offices, Location, Removal, Interchange

17:9A-23.11. Branch offices, location, removal, interchange
3. a. A branch office established pursuant to this act may be located anywhere in this State.

b.No branch office established pursuant to this act shall be removed to a location outside the installation on which it has been established.

c.The principal office of the bank may not be interchanged with any branch office established pursuant to this act.

d.(Deleted by amendment, P.L.1996, c.17.)

e.The right to maintain a branch office established pursuant to this act shall cease and the branch office shall be discontinued when the authority to maintain it under federal law or regulation ceases.

f.A branch office maintained pursuant to this act shall not be deemed to be a branch as an adjunct of which an auxiliary office may be established.

L.1961,c.67,s.3; amended 1996, c.17, s.10.



Section 17:9A-23.12 - Law Applicable To Branch Offices On Army, Navy Or Air Force Installations

17:9A-23.12. Law applicable to branch offices on army, navy or air force installations
Except as herein otherwise expressly provided, the establishment and maintenance of branch offices on Army, Navy, or Air Force installations shall be subject to all provisions of law otherwise applicable to the establishment and maintenance of branch offices by banks.

L.1961, c. 67, p. 585, s. 4.



Section 17:9A-23.13 - Bank Defined

17:9A-23.13. Bank defined
As used in this act, "bank" includes banks and savings banks as defined in section 1 of the act to which this act is a supplement.

L.1961, c. 67, p. 585, s. 5.



Section 17:9A-23.50 - Definitions Relative To Emergency Banking

17:9A-23.50. Definitions relative to emergency banking
1.As used in this act unless the context requires otherwise,

(a)"Commissioner" means the Commissioner of Banking and any other person lawfully exercising the powers of such commissioner;

(b)"Bank" includes banks, out-of-State banks and savings banks, and, to the extent the provisions hereof are not inconsistent with and do not infringe upon paramount federal law governing national banks, "bank" also includes national banks;

(c)"Officers" means the person or persons designated by the board of directors of a bank or the board of managers or trustees of a savings bank or the board of directors or managers or trustees of an out-of-State bank, as appropriate, to act for the bank, out-of-State bank or savings bank in carrying out the provisions of this act;

(d)"Emergency" means any condition which interferes with the conduct of normal business operations at one or more or all offices of a bank or banks, or which poses an imminent or existing threat to the safety and security of persons or property, or both. Without limiting the generality of the foregoing, an emergency may arise as a result of any one or more of the following: fire; flood; wind, rain or snow storms; labor disputes; power failures; transportation failures; war; and riots, civil commotions, and other acts of lawlessness or violence;

(e)"Office" means any place at which a bank transacts business or conducts operations related to the transaction of business;

(f)"Person" includes natural persons, corporations, partnerships and associations.

L.1968,c.149,s.1; amended 1996, c.17, s.14.



Section 17:9A-23.51 - Proclamation Of Emergency

17:9A-23.51. Proclamation of emergency
Whenever the commissioner is of the opinion that an emergency exists in this State or in any part or parts of this State, he shall, by proclamation, authorize those banks which, in the opinion of their officers, are directly or indirectly affected by such emergency to close one or more or all their offices.

L.1968, c. 149, s. 2, eff. July 12, 1968.



Section 17:9A-23.52 - Powers Of Officers

17:9A-23.52. Powers of officers
Whenever the officers of a bank are of the opinion that an emergency exists which affects one or more or all the bank's offices, they shall have authority to close one or more or all such offices even though the commissioner has not issued and does not issue a proclamation of emergency, and they may, but need not, provide that the business normally transacted at a closed office will be transacted at another office designated by the bank until further notice. The office or offices so closed shall remain closed until the commissioner proclaims that the emergency has ended, or until such earlier time as the officers of the bank determine that one or more offices, theretofore closed because of the emergency, should reopen, or, if the commissioner has issued no proclamation of emergency, until the officers of the bank determine that such office or offices should reopen. The discretion of the officers in acting pursuant to this section, when exercised in good faith, shall not be questioned in any court or place.

L.1968, c. 149, s. 3, eff. July 12, 1968.



Section 17:9A-23.53 - Notice To Commissioner

17:9A-23.53. Notice to commissioner
A bank closing an office or offices pursuant to this act shall give as prompt notice to the commissioner of its action as conditions will permit.

L.1968, c. 149, s. 4, eff. July 12, 1968.



Section 17:9A-23.54 - Immunity From Liability

17:9A-23.54. Immunity from liability
No bank and no director, officer or employee of a bank shall be liable to any person for any direct or indirect loss suffered by such person by reason of the bank's failure or inability to make access to the bank's premises and facilities available to such person or by reason of the bank's failure to perform, or its delay in performing, any contractual, statutory or other duty assumed by or imposed upon the bank in any capacity, when such failure, inability or delay is caused by an emergency as defined by this act. The immunity from liability provided for herein shall endure during the period of such emergency and for such time thereafter as may reasonably be necessary to afford such access or perform such duty.

L.1968, c. 149, s. 5, eff. July 12, 1968.



Section 17:9A-23.55 - Construction Of Act

17:9A-23.55. Construction of act
The provisions of this act shall be construed and applied as being in addition to and not in substitution for any other law of this State or of the United States excusing delays by banks in the performance of duties or obligations, or authorizing the closing of banks because of emergencies or conditions beyond the bank's control, or otherwise.

L.1968, c. 149, s. 6, eff. July 12, 1968.



Section 17:9A-23.56 - Regulations Of Commissioner

17:9A-23.56. Regulations of commissioner
The commissioner may make such orders and regulations, not inconsistent with this act, as he shall deem necessary during an emergency to provide for the uninterrupted continuance of business by banks to the extent consistent with the safety and security of persons and of property.

L.1968, c. 149, s. 7, eff. July 12, 1968.



Section 17:9A-23.57 - Short Title

17:9A-23.57. Short title
This act may be cited as the "Emergency Banking Act."

L.1968, c. 149, s. 8, eff. July 12, 1968.



Section 17:9A-24 - Powers Of Banks And Savings Banks

17:9A-24. Powers of banks and savings banks
Powers of banks and savings banks. Every bank and savings bank shall, subject to the provisions of this act, have the following powers, whether or not such powers are specifically set forth in its certificate of incorporation:

(1) To adopt a corporate seal, and to sue and be sued;

(2) To issue cashier's checks, treasurer's checks, and money orders; to transmit funds; to guarantee signatures and endorsements;

(3) To borrow money, and to pledge, mortgage or hypothecate its real or personal property as security therefor, and to execute and deliver all such instruments as may be necessary to evidence such borrowing, pledge, mortgage, or hypothecation;

(4) To keep, maintain, and rent out for hire, at any location occupied by its principal office or any branch office, safe deposit boxes or other receptacles for the safekeeping of personal property. In exercising the powers authorized by this paragraph, the bank or savings bank shall have, but shall not be confined to, the same rights and remedies conferred upon safe deposit companies;

(5) To invest in real property as purchaser of the fee or as lessee, and to hold, lease and convey such real property, or any interest therein, for the following purposes and no others:

(a) Such as may be necessary or convenient for the use, operation, or housing of its principal office or any branch office, or an auxiliary office, or for the storage of records or other personal property, or for office space for use by its officers or employees, or which may be reasonably necessary for future expansion of its business, or which is otherwise reasonably incidental to the conduct of its business; and which may include, in addition to the space required for the transaction of its business, other space which may be let as a source of income. In exercising the powers conferred by this subparagraph, the bank or savings bank shall be subject to the limitations imposed by paragraph (13) of this section;

(b) Such as may be conveyed to it in whole or part satisfaction of debts previously contracted in the course of its dealings;

(c) Such as it shall purchase at sale under judgments and decrees in its favor, and on foreclosure of mortgages held by it;

(d) Such as it shall purchase or acquire to minimize or prevent the loss or destruction of any lien or interest therein; and

(e) Such as may be permitted for associations pursuant to subsections (4) and (21) of section 48 of the "Savings and Loan Act (1963)," P.L. 1963, c. 144 (C. 17:12B-48); provided that all real property not held for any purpose specified in subparagraph (a) of this paragraph, shall be sold within five years of its acquisition, or within five years after the time it ceases to be held for any purpose specified in subparagraph (a) of this paragraph, unless the commissioner shall extend the time within which such sale shall be made;

(6) To be a member of the Federal Reserve System; to subscribe for, purchase, hold, and surrender such amounts of the capital stock of the Federal Reserve Bank organized within the district in which such bank or savings bank is located as may be required or as may be deemed advisable by such bank or savings bank; and to have and exercise all powers, privileges and options which are conferred by law upon such members; to comply with all requirements of federal legislation and the rules and regulations lawfully promulgated thereunder governing such membership, as such legislation and such rules and regulations may provide at the time of inception of such membership, and as the same may from time to time thereafter be amended or supplemented; and to assume and discharge all liabilities and obligations which may be required by reason of such membership; (7) To be a member of the Federal Deposit Insurance Corporation, or of any successor corporation having for its purpose the insurance of deposits, and to do all things, and assume and discharge all liabilities and obligations imposed upon such members by federal legislation or by rules and regulations lawfully promulgated pursuant thereto, as the same may provide at the inception of such membership, or as the same may thereafter be amended or supplemented;

(8) To be a member of any federal agency hereafter created, membership in which is open to banking institutions, and the purpose of which is to afford advantages or safeguards to banking institutions, or to their depositors, and to comply with all the requirements and conditions imposed upon such members, except that the power by this paragraph conferred shall not be exercised unless the commissioner, with the concurrence of the banking advisory board, shall make a general order authorizing banks or savings banks, or both, to become and be such members, upon such terms and conditions as may in such order be prescribed;

(9) To subscribe for, purchase and hold stock of one or more safe deposit companies which have been or may be organized to do business on or adjacent to premises occupied by the principal office or a branch office of the bank or savings bank; provided that

(a) In the case of a savings bank, the amount so invested shall not exceed 5% of its surplus; and

(b) In the case of a bank, the amount so invested shall not exceed 10% of its capital stock and surplus; and

(c) Each purchase of such stock shall first have been authorized by a resolution, stating the number of shares to be purchased and the amount to be paid therefor, adopted by its board of directors or board of managers, and, in the case of a bank, approved by a majority in interest of its stockholders at any annual or special meeting; and

(d) Each purchase of such stock by a bank or savings bank shall have been approved in writing by the commissioner;

(10) To subscribe for, purchase and hold stock of not more than one fiduciary institution organized under any law of this State hereafter enacted; provided that

(a) In the case of a savings bank, the amount so invested shall not exceed 10% of its surplus; and

(b) In the case of a bank, the amount so invested shall not exceed 20% of its capital stock and surplus; and

(c) Each purchase of such stock shall first have been authorized by a resolution, stating the number of shares to be purchased and the amount to be paid therefor, adopted by its board of directors or board of managers, and, in the case of a bank, approved by a majority in interest of its stockholders at any annual or special meeting; and

(d) Each purchase of such stock by a bank or savings bank shall have been approved in writing by the commissioner;

(11) To contribute to community funds, or to charitable, philanthropic, or benevolent instrumentalities conducive to public welfare, or civic betterment, or the economic advantage of the community, and to instrumentalities for the protection or advancement of the interests of banking institutions, such sums as its board of directors or board of managers may deem expedient and in the interests of such bank or savings bank;

(12) To exercise all incidental powers, not specifically enumerated in this act, which shall be necessary or convenient to carry on the business of the bank or savings bank; (13) To invest in stock of a subsidiary of such bank or savings bank which holds title to real property of the kind in which such bank or savings bank could itself invest pursuant to subparagraph (a) of paragraph (5) of this section, and to make secured or unsecured loans to such subsidiary, without regard to the limitations imposed by Article 13; but no bank or savings bank shall, except with the prior approval of the commissioner (1) invest in real property including all capital leases, pursuant to subparagraph (a) of paragraph (5) of this section; or (2) invest in the stock or other securities of such subsidiary; or (3) make a loan to such subsidiary, if the aggregate of all such investments and loans, when added to any indebtedness otherwise owing by the subsidiary, will exceed the greater of (1) 50% of the capital funds of the bank or savings bank, or (2) the amount permitted to national banks for such investments. As used in this paragraph, "subsidiary" of a bank or savings bank means a corporation all of whose capital stock and other securities having voting rights are owned by such bank or savings bank, and whose powers are limited by its certificate of incorporation to the acquiring, holding, managing, selling, leasing, mortgaging, altering, improving and otherwise dealing in and with real property of the kind in which the bank or savings bank could itself invest pursuant to subparagraph (a) of paragraph (5) of this section; and "capital funds" means the aggregate of the capital stock, the principal amount owing on all capital notes, surplus and undivided profits of a bank, and the aggregate of the capital deposits, if any, and the surplus of a savings bank. Every subsidiary of a bank or savings bank shall be subject to examination by the commissioner as provided in the case of banks and savings banks pursuant to sections 260, 261, 262, 263, and 335, and the ultra vires or unlawful act of a subsidiary of a bank or savings bank shall be deemed to be the ultra vires or unlawful act of such bank or savings bank for the purposes of Article 42. In determining whether to give or withhold approval of an investment or loan in excess of the limitation imposed by this paragraph, the commissioner shall consider whether the making of such loan or investment is consistent with sound banking practice, having regard to (1) the ratio between the aggregate of such loans and investments and the capital funds of the bank or savings bank; (2) the benefits to the bank or savings bank reasonably to be anticipated from such investment or such loan; (3) the ratio between such aggregate capital funds and total deposits; and (4) such other factors as the commissioner shall consider germane to the protection of deposits. A violation of any provision of this paragraph by any bank, savings bank, or subsidiary of a bank or savings bank shall not impair the validity or sufficiency of any deed of conveyance, mortgage, or lease made by such bank, savings bank, or subsidiary, of real property owned by it; nor shall any other interest in such real property, acquired by or vested in any person claiming through or under such bank, savings bank, or subsidiary, or to which such person may be entitled, be impaired by reason of such violation;

(14) To make or invest in any secondary mortgage loan as defined in section 1 of P.L. 1948, c. 67 (C. 17:9A-1). Secondary mortgage loans shall be repayable in installments under the same terms and conditions as provided for secondary mortgage loan licensees under the "Secondary Mortgage Loan Act," P.L. 1970, c. 205 (C. 17:11A-34 et seq.), only with respect to maximum term, maximum loan amount and maximum annual percentage rate of interest. The Commissioner of Banking shall have the power, in relation to a "secondary mortgage loan," to adopt, amend, alter or rescind regulations, the requirements of which, in his judgment, are necessary for the implementation of this paragraph;

(15) To purchase, hold and invest in mortgages, obligations or other securities which are or have been sold by the Federal Home Loan Mortgage Corporation pursuant to section 305 or 306 of the "Federal Home Loan Mortgage Corporation Act," Pub.L. 91-351 (12 U.S.C. s. 1454 or 12 U.S.C. s. 1455), to the same extent that the bank or savings bank may purchase, hold or invest in obligations issued by or guaranteed as to principal and interest by the United States or any agency or instrumentality thereof.

L. 1948, c. 67, p. 201, s. 24. Amended by L. 1956, c. 222, p. 782, s. 1; L. 1963, c. 81, s. 4, eff. June 4, 1963; L. 1970, c. 63, s. 1, eff. May 20, 1970; L. 1981, c. 74, s. 4, eff. March 23, 1981; L. 1981, c. 153, s. 1, eff. May 22, 1981; L. 1981, c. 511, s. 6, eff. Jan. 12, 1982; L. 1983, c. 18, s. 1, eff. Jan. 21, 1983; L. 1985, c. 528, s. 14, eff. Jan. 21, 1986.



Section 17:9A-24.1 - Definitions

17:9A-24.1. Definitions
As used in this act,

(a) "bank services" means services such as check and deposit sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices, and similar items, or any other clerical, bookkeeping, accounting, statistical, or similar functions;

(b) "bank service corporation" means a corporation which is organized under Title 14 of the Revised Statutes, Corporations, General, to perform bank services, and all of whose capital stock is owned by one or more banking institutions;

(c) "banking institution" means a bank and a savings bank organized under the laws of this State, and a national bank organized under the laws of the United States;

(d) "invest" means an advance of funds to a bank service corporation, whether by the subscription to or its purchase of stock, the making of a loan, or otherwise, except a payment for rent earned, goods sold and delivered, or services rendered prior to the making of such payment;

(e) "Commissioner" means the Commissioner of Banking and Insurance of New Jersey.

L.1964, c. 160, s. 1.



Section 17:9A-24.2 - Investment In Bank Service Corporations

17:9A-24.2. Investment in bank service corporations
2. Banks and savings banks may avail themselves of the services of bank service corporations, and may invest in bank service corporations, but no such investment shall be made

(a) by a bank, at any time when the total of all the bank's investments in such corporation or corporations exceeds, or if the making of such an investment would cause such total to exceed, 10% of the bank's unimpaired capital stock and surplus; or

(b) by a savings bank, at any time when the total of all the savings bank's investments in such corporation or corporations exceeds, or if the making of such an investment would cause such total to exceed, 5% of the surplus of the savings bank.

L.1964,c.160,s.2; amended 1993,c.48,s.3.



Section 17:9A-24.3 - Performance Of Services Rendered By Bank Service Corporations

17:9A-24.3. Performance of services rendered by bank service corporations
Banks and savings banks may perform for other banking institutions and others than banking institutions any service or services which may be rendered by bank service corporations to banking institutions.

L.1964, c. 160, s. 3.



Section 17:9A-24.4 - Regulations By Commissioner; Powers

17:9A-24.4. Regulations by commissioner; powers
The commissioner shall have power to make, amend and repeal regulations governing the exercise of the powers conferred upon banks and savings banks by sections 2 and 3 of this act, but, in exercising such power to make such regulations, the commissioner shall endeavor to create and maintain to the extent feasible a substantial parity between banks and savings banks on the one hand and national banks on the other hand, in their dealings with and investments in bank service corporations and in their performing the services of bank service corporations, and to create and maintain a similar parity between bank service corporations as defined in this act and as defined in Federal law. To that end the commissioner shall have the power to (a) broaden the scope of the definition of "bank services" as expressed in section 1 of the act to include others than banking institutions as the recipients of services rendered by bank service corporations; (b) increase by not more than 50% the percentages specified in section 2 of this act; (c) prescribe the minimum number of banking institutions which must be investors in any one bank service corporation; (d) require that banks invest in or transact business with only those bank service corporations which submit to periodic examinations and to regulation by the Department of Banking and Insurance of New Jersey; (e) prescribe the extent to which bank service corporations may perform services for others than banking institutions and the extent to which banks or savings banks may perform for other banking institutions and others than banking institutions any service or services which may be rendered by bank service corporations; and (f) prevent banks and savings banks from investing in or maintaining their investments in, and prevent banks and savings banks from transacting business with, any bank service corporation which conducts its activities in such fashion as would tend to create monopoly or foster unfair competition.

L.1964, c. 160, s. 4.



Section 17:9A-24.5 - Conduct Of Other Business By Bank Service Corporation Prohibited

17:9A-24.5. Conduct of other business by bank service corporation prohibited
No bank service corporation shall conduct any business other than the performing of bank services for banking institutions.

L.1964, c. 160, s. 5.



Section 17:9A-24.6 - Receiving Of Bank Services From Other Banking Institution Or Other Person

17:9A-24.6. Receiving of bank services from other banking institution or other person
Nothing herein shall prevent a bank or savings bank from receiving bank services from another banking institution or from any other person. As used in this section, "person" includes individuals, partnerships, corporations and all other business entities, no matter how designated.

L.1964, c. 160, s. 6.



Section 17:9A-24.7 - Investments In Stock Of Clearing Corporations By Qualified Banks

17:9A-24.7. Investments in stock of clearing corporations by qualified banks
A qualified bank, as defined in section 1 of the act to which this act is a supplement (C. 17:9A-1), shall have power to subscribe for, purchase, and hold stock of one or more clearing corporations as defined in N.J.S. 12A:8-102 provided that

a. in the case of a qualified bank which is a savings bank, the amount invested in such stock shall not exceed 5% of its surplus;

b. in the case of a qualified bank which is not a savings bank, the amount invested in such stock shall not exceed 10% of its capital stock and surplus;

c. each investment in such stock shall first have been authorized by a resolution stating the number of shares to be acquired and the amount to be paid therefor, adopted by its board of directors or board of managers in the case of a qualified bank which is a savings bank, and, in the case of a qualified bank which is not a savings bank, approved by a majority in interest of its stockholders at an annual or special meeting; and

d. each investment in such stock shall have been approved in writing by the Commissioner of Banking.

L.1973, c. 360, s. 1, eff. Jan. 2, 1974.



Section 17:9A-24.8 - Powers Conferred By Act As In Addition To Other Powers

17:9A-24.8. Powers conferred by act as in addition to other powers
The power conferred by this act shall be in addition to and not in substitution for any powers otherwise conferred by law upon qualified banks.

L.1973, c. 360, s. 2, eff. Jan. 2, 1974.



Section 17:9A-24.9 - Additional Powers Of Banks And Savings Banks

17:9A-24.9. Additional powers of banks and savings banks
8.Additional powers of banks and savings banks. In addition to the powers which banks and savings banks may otherwise exercise, every bank and savings bank, as defined in section 1 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-1), shall have power

(1)To subscribe for, purchase and hold stock of one or more insurance companies organized under the laws of this State which have been or may hereafter be limited to insure banks, savings banks and other depository institutions

(a)Against loss from the defaults of persons in positions of trust, public or private, or against loss or damage on account of neglect or breaches of duty or obligations guaranteed by the insurer; and against loss of any bills of exchange, notes, checks, drafts, acceptances of drafts, bonds, securities, evidences of debt, deeds, mortgages, documents, gold or silver, bullion, currency, money, platinum and other precious metals, refined or unrefined, and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, and also against loss resulting from damage, except by fire, to the insured's premises, furnishings, fixtures, equipment, safes and vaults therein, caused by burglary, robbery, holdup, theft or larceny, or attempt thereat. No such indemnity indemnifying against loss of any property as specified herein shall indemnify against the loss of any such property occurring while in the mail or in the custody or possession of a carrier for hire for the purpose of transportation, except for the purpose of transportation by an armored motor vehicle accompanied by one or more armed guards; and

(b)Against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism or malicious mischief, or any one or more of such hazards; and against any and all kinds of loss or destruction of or damage to moneys, securities, currencies, scrip, coins, bullion, bonds, notes, drafts, acceptances of drafts, bills of exchange and other valuable papers or documents, except while in the custody or possession of and being transported by a carrier for hire or in the mail.

(2)To make loans and investments as authorized for associations by section 155 of the "Savings and Loan Act (1963)," P.L.1963, c.144 (C.17:12B-155).

(3)To make loans and investments as authorized for associations by, and subject to the limitations of, sections 157 through 160 and 162 through 164 of the "Savings and Loan Act (1963)," P.L.1963, c.144 (C.17:12B-157 through C.17:12B-160 and C.17:12B-162 through C.17:12B-164).

(4)To extend credit through the use of credit cards issued by it through an arrangement with participating vendors, and without limitation of the generality of the foregoing, to exercise all the powers permitted to associations pursuant to subsection (18) of section 48 of the "Savings and Loan Act (1963)," P.L.1963, c.144 (C.17:12B-48).

(5)To make any investment authorized for associations by section 165 of the "Savings and Loan Act (1963)," P.L.1963, c.144 (C.17:12B-165), provided, however, that where reference is made to State associations or federal associations therein such reference for purposes of this act shall be deemed to refer to banking institutions as defined in section 1 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-1).

(6)To exercise any powers and activities that have been or are hereafter approved by regulation of the Board of Governors of the Federal Reserve System as being (i) financial in nature or incidental to such financial activity, (ii) complementary to a financial activity and not posing a substantial risk to the safety or soundness of depository institutions or the financial system generally, or (iii) so closely related to banking or managing or controlling banks as to be a proper activity for a bank holding company or financial holding company pursuant to the "Bank Holding Company Act of 1956," 70 Stat. 133 (12 U.S.C. s. 1841 et seq.) and regulations thereunder, to the extent that federal law does not prohibit banks or savings banks from exercising those powers or activities.

(7)To apply to the commissioner for authority, and if granted, to exercise any power or activity that has been or is hereafter deemed to be (i) financial in nature or incidental to such financial activity, (ii) complementary to a financial activity and not posing a substantial risk to the safety or soundness of depository institutions or the financial system generally, or (iii) closely related to banking under the "Bank Holding Company Act of 1956," 70 Stat. 133 (12 U.S.C. s. 1841 et seq.) and which has been permitted on an individual basis by order of the Board of Governors of the Federal Reserve System.

(8)To make loans, as defined in this subsection, pursuant to which the parties may contract for and the bank or savings bank may receive interest or other compensation at a rate or rates or in an amount that the bank or savings bank and the borrower may agree upon, notwithstanding the provisions of any other law of this State, except N.J.S.2C:21-19, which limits the interest rate or finance charge which would otherwise be applicable to the loan. A loan, for the purposes of this subsection, includes loans in the amount of $5,000.00 or more, payable on demand or in installments, and (a) which is for the purpose of acquiring or is secured by equipment used for business or commercial purposes or (b) is secured by (i) an interest in warehouse receipts, bills of lading, or other documents of title which are subject to chapter 7 of Title 12A of the New Jersey Statutes, or (ii) by an interest in negotiable instruments or commercial paper which are subject to chapter 3 of Title 12A of the New Jersey Statutes, or (iii) by an interest in stocks, bonds, certificates of deposit or other securities which are subject to chapter 8 of Title 12A of the New Jersey Statutes, or (iv) by an interest in any combination of the foregoing.

(9)To engage in the business of providing data processing and computer services.

(10) To acquire, by purchase or otherwise, and to sell warrants, options or other similar rights to any class or classes of equity securities issued or to be issued by a corporation, if, at the time the warrants, options or other similar rights are acquired, the issuer, or its parent company, affiliate or subsidiary, is a borrower of funds loaned by the bank or savings bank, and if the acquisition by purchase or otherwise, and the sale of the warrants, options or other similar rights neither adds to the bank's or saving bank's credit risk nor increases the bank's or savings bank's financial liabilities.

The commissioner may, by regulation, prescribe the manner in which and the extent to which the powers enumerated in this section may be exercised, including whether they are to be exercised through a subsidiary corporation and may, by regulation, prescribe other powers, not otherwise expressly authorized or prohibited by law, which banks and savings banks may exercise.

L.1979,c.226,s.8; amended 1981, c.153, s.2; 1985, c.528, s.2; 2000, c.69, s.4.



Section 17:9A-24.10 - "Loan"

17:9A-24.10. "Loan"
As used in this act, "loan" includes loans which are in amounts of $10,000.00 or more, and are payable on demand and are secured (a) by an interest in warehouse receipts, bills of lading, or other documents of title which are subject to chapter 7 of Title 12A of the New Jersey Statutes (the Uniform Commercial Code), or (b) by an interest in negotiable instruments or commercial paper which are subject to chapter 3 of Title 12A of the New Jersey Statutes, or (c) by an interest in stocks, bonds, certificates of deposit or other securities which are subject to chapter 8 of Title 12A of the New Jersey Statutes, or (d) by an interest in any combination of the foregoing.

L.1980, c. 183, s. 1, eff. Jan. 6, 1981.



Section 17:9A-24.11 - Interest Rate Or Other Compensation

17:9A-24.11. Interest rate or other compensation
In making a loan, a banking institution, as defined in section 1 of "The Banking Act of 1948," P.L.1948, c. 67 (C. 17:9A-1), may, providing it is otherwise empowered to make such a loan, contract for and receive interest or other compensation on or for the loan at such rate or in such amount as the bank and the borrower may agree upon, notwithstanding the provisions of any other law of this State limiting the interest rate or finance charge which would otherwise be applicable to the loan.

L.1980, c. 183, s. 2, eff. Jan. 6, 1981.



Section 17:9A-24.12 - Additional Investment Authority Of Banks

17:9A-24.12. Additional investment authority of banks
In addition to investments otherwise authorized by law, a bank or savings bank may invest in any kind or kinds of assets, wherever located, of any person, partnership, corporation, other business entity, association or body politic, in amounts not exceeding in the aggregate more than 3% of the bank's or savings bank's total assets, or 50% of its capital, surplus, reserves, undivided profits and capital notes, whichever is the lesser. The aggregate amount invested pursuant to this act in an asset or assets of any one person, partnership, corporation, other business entity, association or body politic shall not exceed 1% of the bank's or savings bank's total assets.

L. 1985, c. 168, s. 1, eff. May 17, 1985.



Section 17:9A-24.13 - Regulations

17:9A-24.13. Regulations
The commissioner may make, amend and repeal regulations prescribing the amount, location, required collateral or purpose of any investment made in accordance with this act as the commissioner may from time to time deem advisable to foster safe and sound banking practices in this State and to promote the public interest. No regulations shall be deemed to expand the powers granted to banks or savings banks in this act.

L. 1985, c. 168, s. 2, eff. May 17, 1985.



Section 17:9A-24.14 - Bank Loans Authorized For Business Enterprises

17:9A-24.14. Bank loans authorized for business enterprises
Any bank, bank holding company, or savings bank may establish a subsidiary for the purpose of originating loans or loans and technical assistance packages for purchase by the New Jersey Development Authority for Small Businesses, Minorities, and Women's Enterprises established pursuant to P.L. 1985, c. 386 (C. 34:1B-47 et seq.) or may originate those loans directly, if the loans and assistance packages meet the underwriting standards established by that act, and the businesses to which the loans are made and assistance is provided are eligible businesses as defined by that act.

L. 1985, c. 385, s. 1, eff. Dec. 18, 1985.



Section 17:9A-24B1 - Exercise Of Powers, Rights, Benefits, Privileges

17:9A-24b1. Exercise of powers, rights, benefits, privileges
1.Notwithstanding the provisions of P.L.1948, c.67 (C.17:9A-1 et seq.) or any other law, banks and savings banks may exercise those powers, rights benefits or privileges now or hereafter authorized for national or out-of-State banks or for federal or out-of-State savings banks or savings associations either directly or through a financial subsidiary or other subsidiary, to the same extent and, subject to the same limitations as national or out-of-State banks or federal or out-of-State savings banks or savings associations, may exercise those powers, rights, benefits or privileges, provided that before exercising any power, right, benefit or privilege of an out-of-State bank or out-of-State savings bank or savings association, the commissioner has adopted a regulation approving an exercise of that power, right, benefit or privilege by banks and savings banks generally or the bank or savings bank provides notice to the commissioner and on a case-by-case basis the commissioner either approves the activity or does not provide notice before the expiration of 45 days that such power, right, benefit or privilege is not appropriate for the New Jersey bank or savings bank on the grounds of safety and soundness or on other grounds designated by the commissioner by regulation. The commissioner shall have the authority to adopt rules and regulations pursuant to this section, which rules and regulations shall have as their objective the placing of banks and savings banks on a substantially competitive parity with national and out-of-State banks and federal and out-of-State savings banks and savings associations.

L.1981,c.163,s.1; amended 2000, c.69, s.3.



Section 17:9A-25 - Additional Powers Of Banks.

17:9A-25 Additional powers of banks.

25.Additional powers of banks.
In addition to the powers specified in section 24, every bank shall, subject to the provisions of this act, have the following powers, whether or not such powers are specifically set forth in its certificate of incorporation:
(1)To discount, buy, invest in, hold, assign, transfer, sell, and negotiate promissory notes, drafts, bills of exchange, mortgages, trade acceptances, bankers' acceptances, bonds, debentures, bonds or notes secured by mortgages, installment obligations, balances due on conditional sales, and other evidences of debt for its own account, or for the account of customers;
(2)To accept for payment at future dates drafts drawn upon it by its customers;
(3)To issue letters of credit to guarantee the payment by its customers of amounts due or to become due upon the purchase by such customers of real or personal property;
(4)To receive interest and noninterest bearing demand and time deposits, to be repaid on such terms as may be agreed upon between the depositors and the bank, and to furnish security for such deposits when required by the laws of this State or of the United States, or by rules or orders of any court of this State or of the United States or by the regulations of an officer or agency of this State or of the United States, made pursuant to such law; provided that no bank shall be required to give security for deposits made by this State, or any political subdivision thereof, or any other body politic existing under the laws of this State, to the extent that such deposits are insured under any federal legislation providing for the insurance of bank deposits;
(5)To maintain savings departments for the receipt of interest and noninterest bearing deposits, to be repaid on such terms as may be agreed upon between the depositors and the bank, and to commingle such deposits with deposits otherwise received;
(6)During hours other than the bank's usual hours for receipt of deposits, to provide the equipment for receiving, and to receive, containers purporting to contain moneys or instruments for the payment of money;
(7)To make loans, secured or unsecured, including loans to its stockholders;
(8)To extend credit by honoring overdrafts upon deposit accounts, but no credit shall be so extended except pursuant to written agreement made in advance;
(9)To buy and sell gold and silver bullion, foreign coin, and exchange;
(10) To purchase and sell debt and equity securities of other corporations, without recourse, solely upon order and for the account of customers. This paragraph shall not limit the power of a bank to take securities of other corporations as collateral security for loans, discounts, or other extensions of credit, or to acquire those securities when their acquisition is necessary to prevent or minimize loss upon debts previously contracted in good faith. Equity securities acquired pursuant to this paragraph shall be sold within five years after their acquisition, except that the commissioner may, by order, extend the time within which sales of equity securities described in such order shall be made; but this paragraph shall not invalidate the holding of any equity securities lawfully acquired on or before the effective date of this act. This paragraph shall not apply to any case in which, pursuant to any other provision of this act, or pursuant to any other act, a bank is expressly authorized to subscribe for, purchase or otherwise acquire or hold securities;
(11) To receive any tangible personal property for safekeeping and storage on the terms provided by chapter 7 of Title 12A of the New Jersey Statutes, and to keep, maintain, and rent out for hire, space for the storage and safekeeping of personal property of such kind and description, or represented by the depositor thereof to be of such kind and description, as the commissioner may by regulation from time to time prescribe; but nothing herein contained shall limit the power of a bank to let space for the storage and safekeeping of personal property to which the bank has security title or in which it has a lien interest;
(12) To avail itself of the provisions of any federal legislation providing for the extension of any lawful banking activity in the making of loans or the extension of credit to individuals, or for the financing of business enterprises, or in such other banking activity as may be specified in such legislation and made available for participation by banks; except that the power by this paragraph conferred shall not be exercised unless the commissioner shall make a general order authorizing such participation upon such terms and conditions as may in such order be prescribed;
(13) To act as the fiscal agent of the United States, and of any corporation, and of any State, county, municipality, board, commission or other body politic, and to perform all duties as such fiscal agent as may lawfully be required of it;
(14) To assist customers or act for customers in the preparation, handling and disbursement of payrolls and payroll deductions and in the preparation, maintenance and furnishing of records and statistical information in connection therewith.

L.1948,c.67,s.25; amended 1962, c.219, s.1; 1985, c.528, s.3; 1997, c.395, s.10.



Section 17:9A-25.1 - Banks; Retirement Benefits For Officers And Employees

17:9A-25.1. Banks; retirement benefits for officers and employees
A bank may pay retirement and other benefits to its officers and employees in the manner provided by the Banks' and Savings Banks' Officers' and Employees' Retirement and Benefit Act.

L.1948, c. 67, p. 208, s. 25.1. Amended by L.1950, c. 288, p. 958, s. 1; L.1953, c. 124, p. 1310, s. 1.



Section 17:9A-25.2 - Regulations Authorizing Loans Not Authorized By L.1948, C. 67; Power Of Commissioner

17:9A-25.2. Regulations authorizing loans not authorized by L.1948, c. 67; power of commissioner
The Commissioner of Banking and Insurance shall have power to make, amend and repeal regulations authorizing banks to make specified kinds of loans or investments not authorized by the act to which this act is a supplement, or not otherwise authorized; except that the commissioner shall not make or continue in force any regulation authorizing banks to make any kind of loan or investment which national banks are not authorized to make.

L.1966, c. 279, s. 1, eff. Sept. 6, 1966.



Section 17:9A-25.3 - Preservation Of Dual Banking System

17:9A-25.3. Preservation of dual banking system
In exercising the power conferred upon him by this act, the commissioner shall consider the statutes, regulations and rulings governing the lending and investing powers of national banks, and the regulations made by him shall have as their objective the placing of banks on a substantial competitive parity with national banks, in order that the dual banking system may be preserved.

L.1966, c. 279, s. 2.



Section 17:9A-25.4 - Banks Defined

17:9A-25.4. Banks defined
As used in this act, "banks" means banks, other than savings banks, organized and operating under the laws of this State.

L.1966, c. 279, s. 3.



Section 17:9A-25.5 - Additional Powers Of Banks

17:9A-25.5. Additional powers of banks
A. In addition to the powers which banks may otherwise exercise, every bank, as defined in the act to which this act is a supplement, shall have the following powers, whether or not such powers are specifically set forth in its certificate of incorporation:

(1) To disburse to customers' employees, payroll funds deposited with it by such customers for such purpose, either by direct payment to such employees on or away from the banking premises, or by crediting an account standing in an employee's name in such bank;

(2) To provide and receive compensation for travel services rendered to its customers and others, including the sale of trip insurance and the rental of automobiles as agent for a local rental service;

(3) To provide customers with messenger service by means of armored car or otherwise. In such a case, the messenger shall be the agent of the customer, and any deposits collected by such agent shall be deemed not to be received by the bank until delivered at the bank to an employee authorized to receive deposits;

(4) To designate bonded agents to sell money orders of the bank away from the banking premises;

(5) To become the owner and lessor of personal property upon the request of and for the use of a customer, and to incur such obligations as may be incidental to such ownership;

(6) To purchase open accounts;

(7) To extend credit through the use of credit cards issued by it through an arrangement with participating vendors, and without limitation of the generality of the foregoing, to exercise all the powers permitted to associations pursuant to subsection 18 of section 48 of the "Savings and Loan Act (1963)," P.L.1963, c. 144 (C. 17:12B-48);

(8) To make any investment authorized for associations by Section 165 of the "Savings and Loan Act (1963)," P.L.1963, c. 144 (C. 17:12-165), provided, however, that where reference is made to State associations or Federal associations therein, such reference for purposes of this act shall be deemed to refer to banking institutions as defined in section 1 of "The Banking Act of 1948," P.L.1948, c. 67;

(9) To exercise all other powers, not herein specifically enumerated, which are reasonably related or incidental to the exercise of the foregoing powers.

B. The commissioner may, by regulation, prescribe the manner in which and the extent to which the foregoing powers may be exercised, and may, by regulation, prescribe other powers, not otherwise expressly authorized or prohibited, which banks may exercise. Regulations so made shall be directed toward creating or maintaining substantial equality between State-regulated and Federally-regulated banks, to the end that no class or group of banks shall have any substantial competitive advantage over another.

L.1969, c. 244, s. 5, eff. Dec. 23, 1969. Amended by L.1981, c. 153, s. 3, eff. May 22, 1981.



Section 17:9A-26 - Additional Powers Of Savings Banks

17:9A-26. Additional powers of savings banks
Additional powers of saving banks.

In addition to the powers specified in section 24, every savings bank shall, subject to the provisions of this act, have the following powers, whether or not such powers are specifically set forth in its certificate of incorporation:

(1) To receive money on deposit, to be repaid, upon such terms, not inconsistent with this act, as may be agreed upon between the depositor and the savings bank, according to the usual custom of savings banks;

(2) To give security for deposits when required by the law of this State or of the United States, or by the rules or orders of any court of this State, or of the United States, or by regulations of any officer or agency of this State or of the United States made pursuant to such law; provided, that, no savings bank shall be required to give security for deposits made by this State, or any political subdivision thereof, or any other body politic existing under the laws of this State, to the extent that such deposits are insured under any Federal legislation providing for the insurance of bank deposits;

(3) To invest its deposits and its surplus in the manner provided by this act, or otherwise by law provided;

(4) To be a member of the Federal home loan bank organized in the district in which the savings bank is located, and to subscribe for, purchase, hold, and surrender from time to time such amounts of the stock of such Federal home loan bank as may be required or as may be deemed advisable by such savings bank; to have and exercise all powers, privileges and options which are by law conferred upon such members; to comply with all requirements of Federal legislation and the rules and regulations lawfully promulgated thereunder governing such membership as such legislation and such rules and regulations may provide at the inception of such membership, and as the same may from time to time thereafter be amended or supplemented; and to assume and discharge all liabilities and obligations which may be required by reason of such membership;

(5) To avail itself of the provisions of any Federal legislation providing for the extension of any lawful banking activity provided in such legislation and made available for participation by savings banks; except that the power by this paragraph conferred shall not be exercised unless the commissioner shall make a general order authorizing such participation by savings banks upon such terms and conditions as may in such order be prescribed;

(6) Upon application to and approval by the commissioner, to act as custodian or trustee within the contemplation of the Federal Self-Employed Individuals Tax Retirement Act of 1962, as amended and supplemented, and as custodian, trustee or manager of any such investment fund the authorized investments of which include, but need not be limited to savings accounts or real estate loans, and the beneficial interests in which may be represented by transferable shares or certificates. Savings banks exercising the powers authorized by this subsection shall segregate all funds held in such fiduciary capacities from the general assets of the savings bank and shall keep a separate set of books and records showing in detail all transactions made under authority of this subsection. If individual records are kept for each self-employed individual's retirement plan and each such investment fund, then all such funds held in such fiduciary capacities by a savings bank may be commingled for appropriate purposes of investment. No funds held in such fiduciary capacities shall be used by a savings bank in the conduct of its business; however, such funds may be invested in savings accounts of the savings bank in the event that the custodial, trust or other plan does not prohibit such investment. In granting or refusing the savings bank's application the commissioner shall take into consideration the investment policies, amount, type and adequacy of reserves, fidelity bonds and any legally required deposits of the applicant; and other pertinent facts and circumstances. Application to and approval by the commissioner for authority to exercise the powers provided in this subsection shall not be required as to a savings bank authorized to exercise agency or fiduciary powers as a qualified bank; and

(7) To make commercial loans to the same extent as a bank may make commercial loans, subject to all limitations imposed upon banks with respect to such liabilities by Article 13 of P.L. 1948, c. 67 (C. 17:9A-60 et seq.), except that the aggregate of all commercial loans outstanding may not exceed 10% of a savings bank's total assets without the commissioner's approval. The commissioner, upon application of a savings bank and approval thereof by the commissioner, may authorize a savings bank to make and have outstanding commercial loans in an unlimited amount, or in a limited amount, but in excess of 10% the savings bank's total assets. The commissioner shall issue regulations providing procedures for filing an application for the commissioner's approval and defining terms such as "total assets" and "commercial loans." The commissioner shall, within 30 days of receipt of a completed application, approve the application if he finds that the savings bank is being operated in a safe and sound manner, and: (a) has capital equal to that required from time to time by the Board of Governors of the Federal Reserve System for a bank chartered under the laws of a state of the United States which is a member of the Federal Reserve System and said capital shall be calculated in accordance with generally accepted accounting principles as applied to banks; (b) is competently managed; and (c) demonstrates satisfactory experience and sufficient expertise in making commercial loans. This power to make commercial loans shall apply only to savings banks and no other person or institution shall exercise any power under this subsection by virtue of any parity law or law authorizing such person or institution to make or invest in investments authorized by savings banks.

L. 1948, c. 67, s. 26. Amended by L. 1969, c. 268; 1987, c. 201, s. 34.



Section 17:9A-27 - Effect Of Exercise Of Certain Powers; Disclosure Of Information By Commissioner

17:9A-27. Effect of exercise of certain powers; disclosure of information by commissioner
A. The authority by this act granted to exercise the powers specified in paragraphs (6), (7) and (8) of section 24, paragraph (12) of section 25, and paragraphs (4) and (5) of section 26, shall not exempt a bank or savings bank from any of the provisions of this act, except when the application of any provision of this act would prevent the exercise of such powers, and then only to the extent necessary to enable such bank or savings bank to comply with the conditions imposed by federal legislation or rules and regulations lawfully promulgated thereunder for the exercise of such powers. If any benefit or privilege made available to a bank or savings bank by paragraphs (6), (7) and (8) of section 24, paragraph (12) of section 25, and paragraphs (4) and (5) of section 26 is restricted or prohibited because of one or more limitations contained in this act or in any law prescribing or limiting interest rates, or in any other law of this State, such limitations shall be inapplicable to the extent necessary to permit the full exercise of such benefit or privilege.

B. In order to facilitate the qualification of a bank or savings bank to exercise the powers specified in paragraphs (6), (7) and (8) of section 24, paragraph (12) of section 25, and paragraphs (4) and (5) of section 26, the commissioner may disclose to any federal corporation or authority charged with the duty of determining such qualifications, such information as he may have in reference to the business and affairs of such bank or savings bank.

L.1948, c. 67, p. 215, s. 27.



Section 17:9A-27.2 - Title Insurance; Safe Deposit Boxes; Banks Engaged In Business Before September 16, 1948

17:9A-27.2. Title insurance; safe deposit boxes; banks engaged in business before September 16, 1948
Every bank, as defined in the act to which this act is a supplement, which had been engaged in business prior to September sixteenth, one thousand nine hundred and forty-eight, was authorized to, and did, examine and insure titles to real property and rent safe deposit boxes, and was so engaged on said date, shall be entitled to continue and is authorized to, examine and insure titles to real property, and rent safe deposit boxes, notwithstanding any provision or provisions to the contrary in the act to which this act is a supplement.

L.1949, c. 108, p. 439, s. 1.



Section 17:9A-27.3 - Definitions

17:9A-27.3. Definitions
As used in this act, unless the context otherwise requires,

(a) "commissioner" means the Commissioner of Banking and Insurance of New Jersey;

(b) "bank" includes banks and savings banks;

(c) "board of directors" includes the board of directors of a bank, and the board of managers, or the board of trustees, of a savings bank, but excludes the executive committee of a bank or savings bank:

(d) "predecessor bank" includes

(1) a predecessor bank and a predecessor savings bank as defined in section 16 of the act to which this act is a supplement; and

(2) a bank, savings bank and national bank which has been or shall be merged into or consolidated with a bank or savings bank, as the case may be; and

(3) a bank, savings bank and national bank all or a part of whose business has been or shall be taken over by a bank or savings bank, as the case may be;

(e) "successor bank" includes

(1) a successor bank and a successor savings bank as defined in section 16 of the act of which this act is a supplement; and

(2) a bank and a savings bank into which or with which a bank or banks, savings bank or savings banks, and national bank or national banks have merged or consolidated, or shall merge or consolidate; and

(3) a bank and a savings bank which has taken over or shall take over all or a part of the business of a bank or banks, savings bank or savings banks, or national bank or national banks;

(f) "plan" and "retirement plan" mean a plan which provides for the retirement of officers and employees of a bank or a savings bank, and for the payment to them for life, or for a stated time, of retirement benefits;

(g) "fund" and "retirement fund" mean,

(1) a fund accumulated or set aside pursuant to paragraphs (a) or (b) of section 8 of this act; and

(2) a fund to which contributions are made pursuant to paragraphs (d) and (e) of section 8 of this act; and

(3) group annuity or insurance contracts, or both, purchased pursuant to paragraphs (a), (b), (c) or (e) of section 8 of this act;

(h) "employee" means persons employed by a bank, and includes officers of a bank;

(i) "subsidiary" means a corporation at least two-thirds of whose outstanding capital stock or securities having voting rights are owned by a bank, and also means an association, trust or other entity in which a bank owns at least a two-thirds interest.

L.1953, c. 124, p. 1311, s. 3.



Section 17:9A-27.4 - Adoption Of Plan; Scope Of Plan

17:9A-27.4. Adoption of plan; scope of plan
A. If the original or amended certificate of incorporation of a bank other than a savings bank so provides, a plan or plans may be adopted and maintained by such bank pursuant to resolution of its board of directors; otherwise, such bank may adopt and maintain a plan or plans only with the approval of a majority in interest of its stockholders.

B. A savings bank may adopt and maintain a plan or plans pursuant to a resolution of its board of managers.

C. The officers and employees of a subsidiary of a bank may be included in a retirement plan of a bank with the same effect as if such officers and employees were employed by the bank, or upon such other terms and provisions as the plan may provide; but, in such case, all employer contributions and other employer charges required to be made or paid to a fund by reason of the inclusion of the officers and employees of a subsidiary shall be made or paid by the subsidiary.

L.1953, c. 124, p. 1312, s. 4. Amended by L.1962, c. 234, s. 1, eff. Feb. 9, 1963.



Section 17:9A-27.5 - Provisions Of Plans

17:9A-27.5. Provisions of plans
In addition to the objects stated in paragraph (f) of section 3 of this act, and in addition to those provisions which are elsewhere in this act required or permitted to be included in a plan, and without limitation as to the nature and scope of the provisions which a plan may contain, a plan may make provision for 1 or more of the following, to the extent that they are consistent one with the other:

(1) rights, privileges, options and benefits, to accrue or to be exercised by the employee, or by a beneficiary or beneficiaries designated by the employee, when employment terminates otherwise than by retirement, including provision for the payment of a death benefit if death occurs before retirement;

(2) the designation by the employee of a person as a joint annuitant, or as a joint and survivor annuitant;

(3) the designation by the employee of a person or persons as beneficiaries to receive payment of a sum or sums, or to exercise an option or options, after the happening, before or after retirement, of a contingency or contingencies specified in the retirement plan, including the death of the employee within a specified period after retirement begins, or the death of the employee after retirement begins but before the receipt by him of a stated or ascertainable sum in retirement benefits;

(4) the continued employment or re-employment by the bank of employees or former employees who are receiving retirement benefits under a plan maintained by the bank;

(5) any further provisions which the bank may choose to make, and which are not prohibited by law.

L.1953, c. 124, p. 1313, s. 5. Amended by L.1962, c. 234, s. 2.



Section 17:9A-27.6 - Contributions

17:9A-27.6. Contributions
A plan may provide that the contributions or other charges required to be made or paid to the fund out of which, or by means of which, retirement benefits are payable, shall be made or paid only by the bank, or in part by the bank and in part by the employees of the bank.

L.1953, c. 124, p. 1313, s. 6.



Section 17:9A-27.7 - Alteration And Rescission Of Plan

17:9A-27.7. Alteration and rescission of plan
A. A plan maintained by a savings bank may, subject to the provisions of section 22 of this act, be rescinded, or may be altered from time to time in the manner provided by such plan, and in the absence of such provision, by resolution of the board of managers.

B. A plan maintained by a bank other than a savings bank may be rescinded, and may be altered in a manner which is not substantial, pursuant to resolution of the board of directors.

C. If the original or amended certificate of incorporation of a bank, other than a savings bank, so provides, a plan may be altered by resolution of the bank's board of directors, whether or not the alteration is substantial; otherwise, a bank may make a substantial alteration in a plan only with the approval of a majority in interest of its stockholders.

D. For the purposes of this act, an alteration in a plan is substantial when it provides for (1) the payment, in whole or in part at the cost of the bank, of benefits greater than those specified in the plan; or (2) the retirement of employees at an age earlier than that specified in the plan; or (3) a decrease in the period of employment specified in the plan to qualify an employee to receive retirement benefits.

L.1953, c. 124, p. 1313, s. 7. Amended by L.1962, c. 234, s. 3, eff. Feb. 7, 1963.



Section 17:9A-27.8 - Methods Of Effecting Plans

17:9A-27.8. Methods of effecting plans
A plan may be effected and maintained through

(a) a fund accumulated from the income of a bank, or set aside out of surplus, out of which retirement benefits may be paid directly, or which may be used, in whole or in part, for the purchase of annuity or insurance contracts, or both; or

(b) A trust fund or funds accumulated or set aside and administered for the purposes and in the manner provided by paragraph (a) of this section, to be held in trust by the bank or by a trustee or trustees designated by the bank, and which shall not be subject to any law against perpetuities, restraints on alienation, or perpetual accumulations; or

(c) the purchase of group annuity or insurance contracts, or both; or

(d) a fund accumulated by contributions made thereto by two or more corporations which are banks, savings banks or national banks of this State or of any other State, pursuant to a retirement system created under the laws of this State or of the State of New York, limited in membership to such corporations and providing for the retirement of officers and employees of such corporations; or

(e) a plan (1) which is administered by a corporation not for pecuniary profit organized under the laws of this State, (2) in which two or more banks, savings banks or national banks, participate or are members; and (3) which is underwritten by a group annuity contract issued by a life insurance company authorized to transact business in this State.

L.1953, c. 124, p. 1313, s. 8.



Section 17:9A-27.9 - Eligibility For Retirement Benefits

17:9A-27.9. Eligibility for retirement benefits
An employee shall be eligible to begin receiving retirement benefits at such age as shall be specified in a retirement plan.

L.1953, c. 124, p. 1314, s. 9. Amended by L.1968, c. 37, s. 1, eff. May 9, 1968.



Section 17:9A-27.10 - Disposition Of Contributions Of Employee

17:9A-27.10. Disposition of contributions of employee
Every plan shall provide that, upon termination of employment of an employee for any cause other than retirement pursuant to such plan, or upon the death of such employee prior to such retirement, all contributions made by such employee pursuant to such plan shall be repaid to such employee, or to a beneficiary or beneficiaries designated by him. A plan may provide that such employee shall have the option of receiving the return of his contributions in cash, or in the form of an annuity payable in such manner and subject to such conditions as may be prescribed by such plan, and such provision shall constitute a compliance with this section.

L. 1953, c. 124, p. 1315, s. 10.



Section 17:9A-27.11 - Disposition Of Contributions Of Employer

17:9A-27.11. Disposition of contributions of employer
A plan may, but need not, provide that, upon termination of employment of an employee for any cause specified in such plan, other than retirement pursuant to such plan, or upon the death of such employee prior to retirement, all or part of the contribution made by the bank on behalf of such employee, shall be paid, in the manner provided by such plan, to such employee, or to a beneficiary or beneficiaries designated by him.

L.1953, c. 124, p. 1315, s. 11.



Section 17:9A-27.12 - Rights Of Creditors Of Bank

17:9A-27.12. Rights of creditors of bank
No depositor or other creditor of any bank shall have any right in or claim against any retirement fund authorized by this act.

L.1953, c. 124, p. 1315, s. 12.



Section 17:9A-27.15 - Determination Of Eligibility For Retirement

17:9A-27.15. Determination of eligibility for retirement
In determining the eligibility for retirement of an employee of a bank, a plan may provide that (a) the period or periods during which the employment of such employee by such bank shall, in time of war or emergency, be or have been interrupted by service in the military or naval service of the United States or of this State, or in the Coast Guard or Merchant Marine of the United States, or in any auxiliary or reserve corps serving therewith, or by engagement in any war work by enlistment or induction under any selective service or similar statute, or, with leave of such bank, by engagement in any war relief, social service or other activity related to war conditions, or in time of peace, by absence on leave and engagement in training or temporary service of a similar character, and (b) a period not exceeding 3 months after termination of such service or engagement, and (c) a period not exceeding 1 year of incapacity as a result of such service or engagement, shall be included in the period of such employee's employment in such bank.

L.1953, c. 124, p. 1316, s. 15. Amended by L.1968, c. 37, s. 2, eff. May 9, 1968.



Section 17:9A-27.16 - Eligibility For Retirement; Permissive Provisions

17:9A-27.16. Eligibility for retirement; permissive provisions
A. In determining the eligibility for retirement of an employee, a plan may provide that (a) the period during which such employee was employed by a predecessor bank, and by a bank, savings bank or national bank toward which such predecessor bank stands in the relation of a successor bank; and (b) the period during which such employee was employed by a subsidiary, shall be included in the period of such employee's employment in such bank.

B. In determining the eligibility for retirement of an employee, a plan may provide that a period during which such employee was employed by an employer other than the bank, a predecessor bank, or a subsidiary, shall be included in the period of such employee's employment in such bank.

L.1953, c. 124, p. 1316, s. 16. Amended by L.1968, c. 37, s. 3, eff. May 9, 1968.



Section 17:9A-27.17 - Disposition Of Plans Of Predecessor Bank

17:9A-27.17. Disposition of plans of predecessor bank
A. A successor bank may, with the approval of the commissioner,

(a) continue any existing plan or plans, or fund or funds maintained or participated in by a predecessor bank or banks, in the same manner that such plan or plans, or fund or funds were maintained or participated in by such predecessor bank or banks, or as altered by the successor bank;

(b) modify, alter or rescind any existing plan or plans or fund or funds maintained or participated in by any predecessor bank;

(c) adopt and maintain a new plan or plans, or fund or funds for those employees or any predecessor bank or banks, who continue as employees of the successor bank, or establish a separate plan or fund, or separate plans or funds for such employees within a plan or fund, if any, maintained by the successor bank;

(d) combine two or more plans or funds maintained or participated in by each of two or more predecessor banks, or combine one or more of such plans or funds, with a plan or fund, if any, maintained by it;

(e) do such other acts in respect to a plan or plans or fund or funds maintained or participated in by a predecessor bank or banks, as may be necessary or desirable.

B. For the purposes of this act, the employees of each predecessor bank, or of one or more predecessor banks, who become employees of the successor bank, may constitute an independent employee unit or units within the successor bank.

C. When, pursuant to this act, a bank maintains more than one plan or fund, it shall be optional with the bank to determine which of such plans or funds shall include particular groups or units of employees.

L.1953, c. 124, p. 1317, s. 17.



Section 17:9A-27.18 - Attachment And Garnishment

17:9A-27.18. Attachment and garnishment
Any retirement benefit shall be subject to execution, attachment, garnishment or other legal process to the extent and by the same procedure as provided by law in respect to execution upon or garnishment of wages or other earnings. No such benefit shall be assignable or subject to advancement, but, in the discretion of the board of directors, all or a part thereof may be paid in accordance with the written order of a retired employee, or, in the case of his disability, may be applied by the bank for his use or benefit or for that of his dependents.

L.1953, c. 124, p. 1318, s. 18.



Section 17:9A-27.19 - Delegation Of Administration Of Plan

17:9A-27.19. Delegation of administration of plan
The board of directors may delegate the administration of any plan or fund to its executive committee or to a pension committee appointed by it.

L.1953, c. 124, p. 1318, s. 19.



Section 17:9A-27.20 - Continuance Of Payments

17:9A-27.20. Continuance of payments
A bank which, on the effective date of this act, is paying an employee a retirement benefit, pension or disability benefit not contrary to law in effect at the time of his retirement or disability, is authorized to continue the payment thereof.

L.1953, c. 124, p. 1318, s. 20.



Section 17:9A-27.21 - Continuance Of Prior Plans

17:9A-27.21. Continuance of prior plans
A bank which, on the effective date of this act, maintains or participates in a retirement plan or fund not contrary to law in effect at the time of the adoption of or any alteration of such plan or fund, is authorized to continue to maintain or participate in such plan or fund and it may alter such plan or fund from time to time in a manner not inconsistent with the provisions of this act.

L.1953, c. 124, p. 1318, s. 21.



Section 17:9A-27.22 - Approval Of Commissioner Of Adoption Or Alteration Of Plan

17:9A-27.22. Approval of commissioner of adoption or alteration of plan
A. Every plan hereafter adopted by a savings bank or hereafter substantially altered by a savings bank within the meaning of subsection D of section 7 of this act, shall, before it or such alteration is placed in operation, be submitted to the commissioner for his approval.

B. The commissioner may disapprove such plan or alteration thereof if he shall find (1) that it does not conform to law, or (2) that its adoption or alteration would be hazardous to the savings bank, or (3) that its provisions are unfair or inequitable, or (4) that the cost thereof to the savings bank is excessive or unreasonable, considering the current earnings of the savings bank, and the savings bank's current deposits, surplus, undivided profits and reserves.

C. The commissioner may, from time to time, make such orders in respect to the maintenance and administration of a plan as, in his judgment, the condition of the savings bank may require.

L.1953, c. 124, p. 1319, s. 22. Amended by L.1962, c. 234, s. 6, eff. Feb. 9, 1963.



Section 17:9A-27.23 - Additional Powers

17:9A-27.23. Additional powers
In addition to the powers conferred by the preceding sections of this act, a bank shall have power to do all, or some, or 1 of the following, whether or not such bank maintains a retirement plan or fund:

(1) pay premiums for insurance on the lives or health of its employees, under policies commonly known as group insurance policies;

(2) pay premiums on behalf of its employees and their dependents, for hospitalization or hospital service insurance and for surgical and medical service insurance;

(3) pay reasonable amounts to aid present or former employees who are disabled by accident, illness or otherwise;

(4) pay salaries or wages in whole or in part, to employees who are disabled by accident, illness or otherwise;

(5) pay the reasonable cost of educational and recreational facilities for employees, or for the promotion of their health and general welfare.

L.1953, c. 124, p. 1319, s. 23. Amended by L.1962, c. 234, s. 7.



Section 17:9A-27.24 - Retirement Benefits Not Paid Pursuant To Plan

17:9A-27.24. Retirement benefits not paid pursuant to plan
A. A bank which maintains a retirement plan may pay

(1) retirement benefits in reasonable amounts to employees whose employment has heretofore terminated or shall hereafter have terminated, and who are not entitled, for any reason, to receive payment of benefits under a retirement plan in operation; and

(2) reasonable amounts to employees whose employment has heretofore terminated or shall hereafter have terminated, and who are entitled to receive payment of retirement benefits under a retirement plan in operation, but whose benefits under such plan are, in the opinion of the board of directors, inadequate.

B. A bank which maintains no retirement plan, may pay retirement benefits in reasonable amounts to employees whose employment has heretofore terminated or shall hereafter have terminated. A bank may make any payment pursuant to this subsection which it could lawfully make if it maintained a plan under this act.

L.1953, c. 124, p. 1320, s. 24. Amended by L.1962, c. 234, s. 8; L.1968, c. 37, s. 4, eff. May 9, 1968.



Section 17:9A-27.25 - Powers Of Commissioner

17:9A-27.25. Powers of commissioner
If it shall appear to the commissioner that any payment made by any bank for any benefit provided for by sections 23 or 24 of this act is excessive as to any one or more or all employees of a bank, he shall have power to order that any payment thereafter made by such bank for such benefit or benefits shall be reduced to such amount as he shall deem reasonable. An order made pursuant to this section shall be subject to review in a proceeding in lieu of prerogative writ.

L.1953, c. 124, p. 1320, s. 25.



Section 17:9A-27.26 - Approval By Commissioner

17:9A-27.26. Approval by commissioner
Whenever, under the provisions of this act, the approval of the commissioner is required, written application for such approval shall be made to the commissioner in such form as he may prescribe. The commissioner shall, within 60 days after the receipt by him of such application, approve or disapprove it, and shall notify the applying bank in writing of his determination, stating his reasons in any case where he disapproves. The disapproval of the commissioner of any application made pursuant to this section shall be subject to review in a proceeding in lieu of prerogative writ.

L.1953, c. 124, p. 1321, s. 26. Amended by L.1962, c. 234, s. 9, eff. Feb. 9, 1963.



Section 17:9A-27.27 - Short Title

17:9A-27.27. Short title
This act may be cited as the Banks' and Savings Banks' Officers' and Employees' Retirement and Benefit Act.

L.1953, c. 124, p. 1321, s. 27.



Section 17:9A-27.50 - Stock Option Plan

17:9A-27.50. Stock option plan
a. Subject to the limitations prescribed by this act, a bank may grant options to purchase shares of its capital stock to its officers and employees, and to the officers and employees of any subsidiary, without first offering the same to its stockholders, for a consideration in cash of not less than the higher of par value or 85% of the fair market value of the shares at the time the options are granted, pursuant to the terms of a stock option plan which has been previously adopted by its board of directors and approved by the holders of two-thirds of the capital stock of the bank entitled to vote. A stock option plan adopted and approved as provided herein may contain any provisions which the bank may choose to make and which are not prohibited by law. The number of shares which may be issued or purchased pursuant to any one stock option plan shall not exceed 5% of the amount of outstanding shares of the capital stock of the bank at the time of the adoption of the plan, but there may be more than one stock option plan in effect at the same time, provided that the total number of shares of stock subject to all existing stock option plans may not exceed 10% of the amount of the outstanding shares of the capital stock of the bank. In the absence of actual fraud in the transactions, and within the limits of the particular stock option plan under which a stock option is issued, the judgment of the board of directors as to the consideration for the issuance of such options and the sufficiency thereof, and as to the recipients of the options, shall be conclusive.

b. In addition to, or as an alternative to, adopting a stock option plan pursuant to paragraph a. of this section, a bank may adopt any form of stock option plan which is an Incentive Stock Option as defined in section 422A of the Internal Revenue Code or an Employee Stock Purchase Plan as defined in section 423 of the Internal Revenue Code, provided that the additional or alternative plan shall be adopted by the board of directors and approved by the holders of two-thirds of the capital stock of the bank entitled to vote.

L. 1964, c. 202, s. 1. Amended by L. 1985, c. 528, s. 15, eff. Jan. 21, 1986.



Section 17:9A-27.51 - Filing Copy Of Plan And Certificate Of Adoption And Approval

17:9A-27.51. Filing copy of plan and certificate of adoption and approval
Before any stock option plan shall be placed in operation, a copy thereof shall be filed in the Department of Banking and Insurance, together with a certificate made by 2 officers, one of whom shall be the president or a vice-president, stating that the plan has been adopted and approved in accordance with section 1.

L.1964, c. 202, s. 2.



Section 17:9A-27.52 - Provision In Certificate Of Incorporation For Authorized But Unissued Shares Of Capital Stock

17:9A-27.52. Provision in certificate of incorporation for authorized but unissued shares of capital stock
In order to have shares of its capital stock available for the purposes of this act, a bank may provide in its certificate of incorporation, or an amendment thereof, for authorized but unissued shares of its capital stock. An amendment of the certificate of incorporation for such purpose shall be made in the manner provided by Article 19 of the act of which this act is a supplement. Such authorized but unissued shares of capital stock of the bank shall not become issued and fully paid shares of the capital stock of the bank until the option or options to which the shares of stock are subject have been exercised, and such shares of capital stock shall not become part of the capital stock of the bank except for the purposes hereof until such time as such shares of stock have been issued and paid for in cash.

L.1964, c. 202, s. 3.



Section 17:9A-27.53 - Certificate Of Bank; Findings Of Commissioner; Approval

17:9A-27.53. Certificate of bank; findings of commissioner; approval
A. Prior to the date of the issuance of authorized and unissued shares of the capital stock of a bank for the purposes of this act, a certificate made by 2 officers of the bank, one of whom shall be the president or a vice-president, shall be filed in the Department of Banking and Insurance, stating:

(1) The date upon which the stock option plan was adopted by the board of directors and approved by the stockholders as hereinabove provided;

(2) The date upon which the option or options were granted pursuant to such stock option plan;

(3) The consideration paid for the purchase of the stock;

(4) The fair market value of the shares of capital stock subject to the option on the date the option was granted;

(5) The amount of the shares of the capital stock of the bank to be issued;

(6) The amount of the capital stock and surplus of the bank after the exercise of such option and the issuance of capital stock pursuant thereto.

B. If the Commissioner of Banking and Insurance finds that the certificate of incorporation of the bank, or an amendment thereof, provides for authorized but unissued shares of the capital stock of the bank for the purposes of this act, and if he finds from the certificate filed pursuant to subsection A of this section, that the issuance of such stock conforms to the provisions of this act, he shall endorse his approval upon the certificate and shall file it in the Department of Banking and Insurance. A certificate filed in the department pursuant to this subsection shall be deemed for all purposes to be an amendment of the certificate of incorporation of the bank to the same effect as if it had been authorized, executed, approved and filed in the department pursuant to Article 19 of the act of which this act is a supplement.

L.1964, c. 202, s. 4.



Section 17:9A-27.54 - Short Title

17:9A-27.54. Short title
This act may be cited as the Bank Officers and Employees' Stock Option Plan Act.

L.1964, c. 202, s. 5.



Section 17:9A-28 - Agency And Fiduciary Powers

17:9A-28. Agency and fiduciary powers
Agency and fiduciary powers. A bank which is a qualified bank shall have the following agency and fiduciary powers in addition to the powers specified in sections 24 and 25, whether or not such agency and fiduciary powers are specifically set forth in its certificate of incorporation, and a savings bank which is a qualified bank shall have the following agency and fiduciary powers, in addition to the powers specified in sections 24 and 26, whether or not such agency and fiduciary powers are specifically set forth in its certificate of incorporation:

(1) To act as custodian or escrow agent of personal property for any person or corporation;

(2) as agent, to receive, hold, manage and dispose of by sale or otherwise personal and real property; to act as agent of any person or corporation for any other purpose not prohibited by law;

(3) to act as the transfer agent or registrar, or both, of any state, county, municipality, board, commission, or other body politic, or of any foreign or domestic corporation and, in such capacity to transfer, register, and countersign stock certificates and bonds or other evidences of indebtedness;

(4) to act as trustee of or with respect to any security or instruments of indebtedness or of security issued by any state, county, municipality, other body politic, or corporation, foreign or domestic, and to accept any other public or corporate trust not inconsistent with the laws of this State;

(5) to be appointed and to act under the order of appointment of any court of competent jurisdiction as guardian, custodian, trustee or administrator, or by whatever other title it may thereby be designated, or the person or estate, or both, of any person for whom or for whose estate such an appointment may be made;

(6) to be appointed and to act as executor, trustee, or guardian under any last will and testament, or as administrator with the will annexed, or as substituted administrator with the will annexed, or as administrator, or as substituted trustee or as substituted administrator of the estate of any deceased person;

(7) to be appointed and to act as assignee or trustee for the benefit of creditors under any statute providing for such assignment or otherwise;

(8) to be appointed and to act as receiver or trustee on appointment by any state or federal court of competent jurisdiction;

(9) to receive from any person and hold in trust and dispose of, by sale or otherwise, personal and real property, upon such terms as may be specified;

(10) to accept, administer, and execute all other trusts and to act in all other fiduciary capacities not herein specifically enumerated, not inconsistent with law;

(11) all fiduciary powers permitted to associations pursuant to subsection (19) of section 48 of the "Savings and Loan Act (1963)," P.L. 1963, c. 144 (C. 17:12B-48).

L. 1948, c. 67, s. 28. Amended by L. 1981, c. 153, s. 8; 1987, c. 201, s. 30.



Section 17:9A-28.1 - Broker-dealer As Custodian

17:9A-28.1. Broker-dealer as custodian
a. Notwithstanding any other provision of law to the contrary, a qualified bank may: (1) employ any broker-dealer which is registered with the federal Securities and Exchange Commission and with the Bureau of Securities in the Division of Consumer Affairs in the Department of Law and Public Safety as a custodian for the qualified bank for any securities held by the qualified bank in its fiduciary capacity; and (2) register the securities in the name of the broker-dealer so employed.

b. Any broker-dealer employed pursuant to subsection a. of this section shall have the same power and shall be subject to the same restrictions with respect to the treatment of securities which it holds as custodian as any bank acting as custodian for a qualified bank. Any securities held by a broker-dealer pursuant to this act in which the broker-dealer does not have a lien for indebtedness due to it from an estate or trust may not be pledged, lent, hypothecated, or disposed of except upon specific instruction of the qualified bank acting in its fiduciary capacity.

L. 1987, c. 24, s. 1.



Section 17:9A-28.2 - Purchase For Trust Accounts Of Bonds, Notes, Or Other Obligations

17:9A-28.2. Purchase for trust accounts of bonds, notes, or other obligations
a. Subject to the provisions of this act, a qualified bank, as defined in section 1 of P.L. 1948, c. 67 (C. 17:9A-1) shall have power to retain and purchase or otherwise acquire for any trust account which it is administering or for any other account which it is administering in any fiduciary capacity, in the absence of any express prohibition to the contrary applicable to that account:

(1) Bonds, notes or other obligations of, or guaranteed by, this State or any agency, authority or instrumentality of this State; and

(2) Bonds, notes or other obligations of any county, municipality, or other governmental unit or subdivision of this State, or any agency, authority, instrumentality of any county, municipality or other governmental unit or subdivision of this State; which that qualified bank or an affiliate thereof holds or has acquired as the underwriter thereof or as a member of an underwriting syndicate thereof. For the purposes of this act, an "affiliate" means a corporation controlled by the qualified bank or by a bank holding company which controls the qualified bank.

b. Notwithstanding the provisions of subsection a. of this section, a qualified bank which is an issuer of bonds, notes or other obligations shall not retain or purchase a total of more than 50% of that issue.

c. The commissioner shall, by regulation, prescribe the manner in which and the extent to which the foregoing power may be exercised. No power shall be exercised until regulations on this subject have been adopted. Regulations shall be directed toward protecting the trust account beneficiaries of that qualified bank but nevertheless affording those beneficiaries the opportunity of sharing in the benefits of the investment in the bonds, notes and other obligations.

L. 1987, c. 69, s. 1.



Section 17:9A-29 - Appointment By Court Or Officer Of Qualified Bank As Fiduciary

17:9A-29. Appointment by court or officer of qualified bank as fiduciary
A. A court or officer with power to appoint a fiduciary, may appoint a qualified bank.

B. When a qualified bank, named in a fiduciary capacity in any instrument, shall, before its appointment and qualification as such fiduciary, have been succeeded by another qualified bank as a result of a merger, consolidation, conversion or other corporate reorganization, or when a successor fiduciary to such qualified bank has been appointed as provided in subsection F. of this section, the court or officer having jurisdiction shall, except for good cause shown, upon proper application therefor, appoint the successor bank or such successor fiduciary, as the case may be, to act in such fiduciary capacity.

C. A qualified bank may be appointed, upon the application of any party in interest or upon the application of any person or corporation acting or entitled to act in a fiduciary capacity, to act in the place and stead of such person or corporation so acting or entitled to act, or jointly with such person or corporation. Such appointment shall be made upon such notice as the court or officer shall direct.

D. Except as may in this act be otherwise expressly provided, a qualified bank acting in a fiduciary capacity shall have all powers, and shall be subject to all liabilities, duties, and obligations as if such bank were an individual.

E. Whenever, under any law of this State, or of the United States, any fiduciary is required to make oath, such oath may be made on behalf of a qualified bank by its president, vice president, cashier, assistant cashier, secretary, assistant secretary, treasurer, assistant treasurer, trust officer, or assistant trust officer.

F. A qualified bank which is a wholly-owned subsidiary of a bank holding company organized under the laws of New Jersey may apply ex parte to the Superior Court to be substituted in the place and stead of one or more qualified banks which are also wholly-owned subsidiaries of such bank holding company, and which are desirous of being discharged from acting further in certain fiduciary capacities and relationships. Upon such application, the court shall make an order appointing the applicant qualified bank as successor fiduciary in respect to the fiduciary capacities and relationships set forth in such application, with the same powers and duties in respect to such fiduciary capacities and relationships as those possessed by the qualified bank or banks for which the successor fiduciary is substituted. After such order of substitution has been entered every instrument executed or otherwise effected before or after such entry, which purports to appoint to any fiduciary capacity or relationship any qualified bank for which a successor fiduciary has been appointed pursuant to this subsection shall be deemed to constitute an appointment of such successor fiduciary. The qualified bank which has been succeeded by a successor fiduciary as provided in this section, may, but shall not be required to, present an accounting, in which the successor bank may join, of its administration of the fiduciary capacities or relationships to which the successor fiduciary has been appointed.

L.1948, c. 67, p. 219, s. 29. Amended by L.1975, c. 323, s. 1, eff. Feb. 20, 1976.



Section 17:9A-30 - Security Prerequisite To Action As Fiduciary

17:9A-30. Security prerequisite to action as fiduciary
A. When a qualified bank is named as a fiduciary in any will or other instrument, it shall not be required to give any security for the performance of its duties as such fiduciary, unless the will or other fiduciary instrument expressly requires the giving of security.

B. In any case in which security may lawfully be required of a qualified bank for the performance of its duties in a fiduciary capacity, it may satisfy such requirement by giving the same security that would be required of an individual acting in a similar capacity.

C. Notwithstanding any other provision of law, a qualified bank which shall create and maintain a fund pursuant to section 31 shall not be required to give any other security upon its appointment as a fiduciary by any court or officer of this State, except in those cases in which a will or other fiduciary instrument specifies that other security be given.

L.1948, c. 67, p. 219, s. 30.



Section 17:9A-31 - Security Fund

17:9A-31. Security fund
A. A qualified bank may create a fund to be held as security for the performance of its obligations in fiduciary capacities for which security shall be required, except those for which other security is given or for which a will or other fiduciary instrument specifies that other security be given. Such fund shall consist of investments in which a fiduciary, whose duty it may be to loan or invest money held in a fiduciary capacity, may, by law, without special order of any court, invest such money, or any part thereof. Such fund shall have a value at least equal to twenty per centum (20%) of the aggregate value on the books of the qualified bank of all the assets administered by such bank in all such fiduciary capacities, except that, when the value of such assets is in excess of one million dollars ($1,000,000.00) but not in excess of five million dollars ($5,000,000.00), the value of the fund need not exceed two hundred thousand dollars ($200,000.00) plus seven and one-half per centum (7 1/2 %) of the excess over one million dollars ($1,000,000.00); and, when the value of such assets exceeds five million dollars ($5,000,000.00), the value of the fund need not exceed five hundred thousand dollars ($500,000.00). For the purposes of this section, the investments included in the fund shall be valued at market value or at the value at which they are carried on the books of the qualified bank, whichever is lower. If an investment included in the fund shall have ceased to be an investment of the kind specified in this subsection, it shall be withdrawn from the fund by the qualified bank within sixty days from the date it ceased to be such an investment, unless the time for such withdrawal is extended by order of the Superior Court.

B. The investments comprising the fund created pursuant to this section shall be deposited by the qualified bank on order of the Superior Court with the Federal Reserve bank of the district in which the qualified bank is located, or with another qualified bank which the commissioner shall have approved as a depositary for the purposes of this section, and shall be held by the depositary thereof subject to the order of the Superior Court. Except as otherwise provided by subsection C of this section, withdrawals of and substitutions for the investments included in such fund may be made in accordance with an order of the Superior Court; provided, that the provisions of this section shall at all times be complied with. The fund may, on order of the Superior Court, be withdrawn in its entirety upon proof that all obligations secured thereby have been satisfied. Application for the withdrawal or substitution of investments may be made to the Superior Court without notice to the depositary of the fund, and the order or judgment of the Superior Court, certified by the Clerk of the Superior Court to be a true copy, shall be sufficient warrant to the depositary to permit such withdrawal or substitution.

C. The depositing bank may, from time to time, without application to or order of the Superior Court, substitute for United States Treasury bonds included in such fund, other United States Treasury bonds in like principal amount, and the depositary shall permit such substitution at the request of the depositing bank. Within five days after such substitution, the depositary bank shall file a verified report thereof in the office of the Clerk of the Superior Court, which shall list the United States Treasury bonds, and the amount thereof, withdrawn from such fund, and the United States Treasury bonds, and the amount thereof, substituted therefor.

D. Investments deposited as provided in this section, if not transferable by delivery, shall be assigned to "The Clerk of the Superior Court, State of New Jersey" by separate instruments of assignment which shall be deposited with the investments. Until recourse is had to the fund as specified in section thirty-two, the depositing bank shall be entitled to all income from the fund, and the Clerk of the Superior Court shall execute such instruments as shall be necessary for that purpose.

E. The commissioner shall report to the Superior Court any violations of this section which come to his notice as a result of the examination of a qualified bank or otherwise, and the Superior Court shall thereupon make such order as it shall deem necessary for the protection of those for whose benefit the fund has been deposited.

L.1948, c. 67, p. 220, s. 31. Amended by L.1950, c. 130, p. 245, s. 1; L.1953, c. 17, p. 161, s. 16.



Section 17:9A-32 - Recourse To Security Fund

17:9A-32. Recourse to security fund
Recourse may be had to the fund created pursuant to section thirty-one upon application to the Superior Court, upon such notice as it shall direct, which shall include notice to the depositing bank, following the entry of a judgment against the bank for a breach of any fiduciary obligation or obligations to one or more persons for whose benefit the fund was deposited. The Superior Court shall make such order on such application as it shall deem proper and necessary to preserve the rights of all those for whose benefit the fund was deposited.

L.1948, c. 67, p. 222, s. 32. Amended by L.1953, c. 17, p. 163, s. 17.



Section 17:9A-33 - Transfer Of Investments Heretofore Deposited

17:9A-33. Transfer of investments heretofore deposited
Upon petition by a qualified bank which has heretofore deposited investments with the Register of the Prerogative Court, as the said court was constituted prior to September 15, 1948, as a prerequisite to its appointment as fiduciary by any court or officer of this State and upon proof that a federal reserve bank or qualified bank, authorized under subsection B of section 31 to act as depositary pursuant to said section, has consented to receive and hold such investments as such depositary, the Superior Court shall order the transfer of such investments to such depositary and, upon such transfer, such investments shall constitute a fund to be held subject to section 31.

L.1948, c. 67, p. 222, s. 33.



Section 17:9A-34 - Proof Of Qualification And Security

17:9A-34. Proof of qualification and security
A. As a prerequisite to its appointment as a fiduciary by any court or officer of this State, a qualified bank shall present to the court or officer an affidavit made by its president or a vice-president and its trust officer or an assistant trust officer that the bank is a qualified bank authorized to exercise the powers specified in section 28, and that its authority so to act has not been revoked and that there is no action pending in any court or before any officer to revoke it.

B. In those cases in which a qualified bank shall be required to give security and a fund maintained pursuant to section 31 shall be offered by the bank as such security, the affidavit presented pursuant to subsection A of this section shall also set forth

(1) The value of the investments included in the fund created and deposited pursuant to section 31 as of a date not more than 30 days prior to the date of such affidavit;

(2) The maximum amount which the said fund so deposited will secure, as provided in subsection A of section 31; and

(3) That the aggregate value on the books of the qualified bank of all the assets administered by the bank in fiduciary capacities under appointment by a court or officer of this State with respect to which its fiduciary obligations are secured by said fund, including the value of the assets to be administered following the pending appointment, will not exceed the amount specified in the next preceding paragraph.

There shall be annexed to such affidavit a statement of the assets and liabilities of the bank, which shall be a copy of the last such statement published pursuant to law. In lieu of items (1), (2) and (3), such affidavit may state that the value of the investments included in the fund created and deposited pursuant to section 31 is $500,000.00 or more.

L.1948, c. 67, p. 222, s. 34. Amended by L.1970, c. 165, s. 11.



Section 17:9A-35 - Trust Funds

17:9A-35. Trust funds
Trust funds. A. All moneys, securities and other property held by a qualified bank in fiduciary capacities, pursuant to paragraphs (5), (6), (7), (8), (9) and (10) of section 28, shall be kept separate and apart from the moneys, securities and other property belonging to such bank, and such moneys, securities and other property shall not be liable for the debts or obligations of the bank; except that moneys held by a qualified bank in one or more such fiduciary capacities, awaiting investment or disbursement, may be deposited in a single account or in separate accounts with itself or with any other banking institution or with any bank, trust company or national banking association having its principal office in any other state. Moneys so deposited with itself may be used by the bank in the conduct of its business. Securities held by a qualified bank in fiduciary capacities may also be deposited with any other banking institution, or with any bank, trust company or national banking association having its principal office in any other state. The duties of the depository in respect to securities so deposited with it shall be confined to the safekeeping thereof, the collection of interest thereon for the account of the depositing qualified bank, and the performance of such other clerical or ministerial acts as the depositing qualified bank may from time to time request. Nothing herein contained shall be construed as relieving the depositing qualified bank from the duty to account for all securities deposited as authorized by this subsection.

B. In the event of the insolvency of a qualified bank which has deposited such moneys with itself, such bank in such fiduciary capacities shall have claims against the assets of the bank for moneys so deposited, preferred over claims not otherwise entitled to preference, but subordinate to all other claims which shall be entitled to preference. In the event of the insolvency of any other banking institution or of any bank, trust company or national banking association having its principal office in any other state, in which such moneys shall have been deposited, a qualified bank which shall have made such deposits shall be liable for the amount of such deposits as if such deposits had been made with it, and shall be subrogated to its claims as fiduciary against the insolvent banking institution, bank, trust company or national banking association in which such deposits shall have been made.

C. Notwithstanding any other provisions of law, any qualified bank holding securities in a trust estate, or any banking institution holding securities as a custodian or managing agent, or as custodian for a fiduciary, is authorized to deposit or arrange for the deposit with the Federal Reserve bank in its district, any securities so held, the principal and interest of which the United States of America or any department, agency or instrumentality thereof has agreed to pay, or has guaranteed payment. Securities so deposited shall be credited to one or more accounts on the books of such Federal Reserve bank in the name of such qualified bank or such banking institution, to be designated fiduciary or safekeeping accounts, to which other similar securities may be deposited. The records of such qualified bank and the records of a banking institution acting as custodian, as managing agent or as custodian for a fiduciary, shall at all times show the name of the party for whose account the securities are so deposited. Ownership of, and other interests in, such securities may be transferred by bookkeeping entry on the books of such Federal Reserve bank without physical delivery of certificates representing such securities. A qualified bank or banking institution depositing securities pursuant to this section shall be subject to such rules and regulations as, in the case of State-chartered institutions, the commissioner, and in the case of national banks, the comptroller of the currency, may from time to time issue. A qualified bank or banking institution acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such qualified bank or banking institution with such Federal Reserve bank for the account of such fiduciary. A qualified bank shall, on demand by any party to a judicial proceeding for the settlement of such qualified bank's account as fiduciary, or on demand by the attorney for such party, certify in writing to such party the securities deposited by such qualified bank with such Federal Reserve bank for its account as fiduciary. This subsection shall apply to any qualified bank or banking institution holding securities in a fiduciary, custodial or management capacity, acting on the effective date of this act or who thereafter may act, regardless of the date of the agreement, instrument or court order pursuant to which such qualified bank or banking institution is acting. Nothing contained in this subsection shall be construed as relieving a qualified bank or banking institution depositing securities as authorized by this subsection from the duty to account for all securities so deposited.

D. (1) For each account held by a qualified bank in a fiduciary capacity, pursuant to paragraph (5), (6), (7), (8), (9), or (10) of section 28 of P.L. 1948, c. 67 (C. 17:9A-28), all moneys in excess of $100.00, whether income or principal, which are awaiting investment or disbursement, which are not otherwise subject to direction regarding investment and which are not held for distribution on a monthly basis, shall be invested by the qualified bank or deposited with the qualified bank or with another qualified bank, as set forth in this paragraph. The bank shall invest or deposit that portion of the moneys in excess of $100.00 within seven business days of the account receiving or accumulating the $100.00 or more. The investment or deposit shall be in accordance with the "Prudent Investment Law," N.J.S. 3B:20-12 et seq., and shall produce a rate of return commensurate with the short-term market rate of return then prevailing. If notice is given pursuant to paragraph (2) of this subsection, in addition to other compensation that the qualified bank is otherwise entitled to by law for services as a fiduciary, it shall be entitled to pay itself out of the income earned on the investment or deposit for its reasonable charges for the maintenance and administration of the services referred to in this subsection. A qualified bank shall not be required to perform these investment services if it is not permitted under the terms of the instrument governing the fiduciary capacity in which it serves, or by the person empowered to direct investments, to receive reasonable compensation for providing these services, unless the qualified bank expressly agrees to provide the investment services without compensation.

(2) The qualified bank shall notify its customers who are receiving or who will receive the investment services set forth in this subsection of the basis of the bank's charges for the services or any change in the basis of the bank's charges for the services. The notice shall be in writing and may be sent by regular mail and may be included with the periodic account statement. Notice given at any time prior to the institution of the services or within 30 days after the institution of the services, or any change in the basis of the bank's charges for the services, shall be in compliance with this paragraph. For the purposes of this paragraph, "customer" means the person or persons who receive the periodic account statements issued by the qualified bank.

E. A qualified bank acting in a fiduciary capacity is authorized, in the absence of an express provision to the contrary, whenever a law, regulation, governing instrument or order directs, requires, authorizes or permits investment in United States government obligations, to invest in those obligations, either directly or in the form of securities of, or other interests in, any open-end or closed-end management investment company or investment trust registered under the "Investment Company Act of 1940," 54 Stat. 847 (15 U.S.C. s. 80a-1 et seq.), if the portfolio of that investment company or investment trust is limited to United States government obligations and to repurchase agreements fully collateralized by United States government obligations, which collateral shall be delivered to or held by the investment company or investment trust, either directly or through an authorized custodian. Nothing in this subsection shall alter the power of a qualified bank to otherwise invest funds or assets which it may receive and hold in a fiduciary capacity, nor shall anything in this subsection affect the degree of prudence and judgment which is required of qualified banks generally.

L. 1948, c. 67, p. 223, s. 35. Amended by L. 1968, c. 209, s. 1, eff. July 19, 1968; L. 1975, c. 79, s. 1, eff. May 2, 1975; L. 1985, c. 528, s. 4, eff. Jan. 21, 1986; L. 1986, c. 186, s. 1.



Section 17:9A-36 - Definitions

17:9A-36. Definitions
Definitions.



As used in this article, and except as the context otherwise requires,



(1) "Common trust fund" means a fund established and maintained by a bank or any of its affiliate banks exclusively for the collective investment and reinvestment of moneys contributed thereto by the bank or any of its affiliate banks in any fiduciary capacity specified in paragraphs (5), (6), (9) and (10) of section 28;

(2) "Bank" means a qualified bank which is empowered to invest moneys entrusted to it in any capacity specified in paragraphs (5), (6), (9) and (10) of section 28;

(3) "Cofiduciary" means one or more individuals or corporations, or both, lawfully acting or entitled to act jointly with a bank in the exercise of the powers referred to in the next preceding paragraph;

(4) "Trust instrument" means the will, deed, agreement, court order or other instrument pursuant to which money or other property is entrusted to a bank as sole fiduciary or jointly with a cofiduciary;

(5) "Trust estate" means money or other property entrusted to a bank solely or jointly with a cofiduciary pursuant to a trust instrument;

(6) "Participation" means the undivided share in a common trust fund which accrues to a trust estate as the result of a bank's investment of funds of such trust estate in such common trust fund;

(7) "Affiliate banks" means banks, including out-of-State banks, at least 90% of whose issued and outstanding stock is owned by the same in-State or out-of-State corporation;

(8) "Out-of-State bank" means a corporation organized as a bank under the laws of a state other than New Jersey or a national banking association having its principal office outside of New Jersey.

L.1948,c.67,s.36; amended 1951,c.46,s.1; 1962,c.104,s.1; 1975,c.338,s.1; 1985,c.528,s.16; 1990,c.22,s.2.



Section 17:9A-37 - Participation In Common Trust Fund

17:9A-37. Participation in common trust fund
Participation in common trust fund. A. Subject to the limitations of this article, a bank may create and maintain one or more common trust funds, and may, without order or judgment of any court or officer, invest in cash all or any part of the funds of any one or more trust estates in any one or more common trust funds.

B. Where there is a cofiduciary, the bank shall acquire no participation in a common trust fund without the prior written consent of the cofiduciary, who is hereby authorized to give such consent. Such participation shall be withdrawn within three months after the written request of a cofiduciary for such withdrawal.

C. Investment of funds of a trust estate in a common trust fund or funds may be made as provided in this article, notwithstanding that the trust instrument became operative before the effective date of this act, and notwithstanding that the trust instrument, regardless of the date of its effectiveness, does not specifically authorize such an investment; but no investment shall be made in a common trust fund contrary to the express provisions of the trust instrument.

D. No bank shall invest any of its own funds in a common trust fund.

E. Each common trust fund shall be established and maintained in accordance with a written plan, so as to qualify as a common trust fund under federal revenue laws, and, to that end, each bank in establishing and maintaining a common trust fund shall conform with and be subject to the rules and regulations, prevailing from time to time, of the Board of Governors of the Federal Reserve System or the Comptroller of the Currency pertaining to the collective investment of trust funds by national banks.

F. (Deleted by amendment.)

G. (Deleted by amendment, P.L. 1985, c. 528.)

L. 1948, c. 67, p. 225, s. 37. Amended by L. 1953, c. 17, p. 163, s. 18; L. 1963, c. 111, s. 1, eff. June 13, 1963; L. 1970, c. 165, s. 4; L. 1985, c. 528, s. 17, eff. Jan. 21, 1986.



Section 17:9A-37.1 - Single Common Trust Fund

17:9A-37.1. Single common trust fund
a. A bank may, without order or judgment of a court or officer, merge or combine two or more of its own or its affiliate banks' common trust funds into a single common trust fund, which single common trust fund may be administered by the bank or by its affiliate bank; provided that:

(1) The combination or merger does not contravene the terms of the written plan for each of the funds to be merged or combined.

(2) There is a written plan governing the merger or combination of the funds which has been approved by the board of directors, or by a duly authorized committee of the bank or banks, which plan shall contain provisions, including, but not limited to, a designation of which of the merging or combining common trust funds shall be the surviving common trust fund, a specification of any amendments or changes in the plan of operation of the surviving common trust fund, and a provision governing the conversion of units of participation in the funds to be merged or combined into units of participation in the surviving common trust fund, including the payment of cash for fractional units.

(3) Each trust estate having a participation in the common trust funds to be merged or combined shall receive units in the surviving common trust fund based on its pro rata interest in the value of the assets of the merging or combining common trust funds as determined according to subsection b. of section 40 of P.L.1948, c.67 (C.17:9A-40).

b. As used in this section, "common trust fund," "bank," "participation," "trust estate," and "affiliate bank" shall have the same meaning as set forth in section 36 of P.L.1948, c.67 (C.17:9A-36).

L.1985,c.528,s.5; amended 1990,c.22,s.1.



Section 17:9A-38 - Effect Of Trust Instruments

17:9A-38 Effect of trust instruments
38. Effect of trust instruments.

A. Except as otherwise provided by subsection B of this section, where the trust instrument defines, limits, or specifies the investments which may be made of a trust estate, any common trust fund in which all or any part of such trust estate is invested shall consist only of the investments defined, limited, or specified in such trust instrument.

B. Where the trust instrument makes no provision governing the investments which may be made of a trust estate, or where the trust instrument directs that an estate be invested in "legal investments" or in "investments in which a fiduciary may by law invest" or in "legal investments for trustees," or uses words of similar import, investment of such trust estate may be made, in whole or in part, in a common trust fund, consisting of property in which fiduciaries of trust estates in this State may invest pursuant to chapter 20 of Title 3B of the New Jersey Statutes.

C. (Deleted by amendment.)

D. In making investments as provided in this section a bank shall exercise the standard of care required of a fiduciary of trust assets in New Jersey pursuant to chapter 20 of Title 3B of the New Jersey Statutes.

L.1948, c.67, s.38; amended 1951, c.46, s.3; 1962, c.104, s.2; 1975, c.338, s.2; 1997, c.26, s.24.



Section 17:9A-39 - Cash Balances

17:9A-39. Cash balances
A. (Deleted by amendment.)

B. (Deleted by amendment.)

C. Any common trust fund may consist in part of uninvested cash balances awaiting investment or held for the purpose of meeting cash requirements.

L.1948, c. 67, p. 226, s. 39. Amended by L.1950, c. 123, p. 231, s. 1; L.1975, c. 338, s. 3, eff. March 3, 1976.



Section 17:9A-40 - Participations; Valuation; General Provisions

17:9A-40. Participations; valuation; general provisions
A. If so provided in the plan pursuant to which a common trust fund is established and maintained, the bank may divide the common trust fund into as many units as it may deem advisable, and it may increase or decrease the number of such units from time to time. Each unit shall at all times have the same value as every other unit of the same common trust fund. Such plan may also provide that a participation shall consist of a whole unit or a number of whole units, and may provide that withdrawals be made only of a whole unit or a number of whole units.

B. In determining the value of the property and investments of a common trust fund,

(1) an investment which is listed upon a stock, securities or investment exchange, shall be valued at the last recorded sales price in the ten-day period next preceding the date as of which the valuation is made, unless, within the said ten-day period, and subsequent to the date of the last recorded sales price, there have been recorded bid and asked prices, in which case the mean of the latest of such bid and asked prices shall be taken to be the value of such investment. An investment which is not listed upon a stock, securities or investment exchange, but which has an over-the-counter market, shall be valued at the mean of the last recorded bid and asked prices in the ten-day period next preceding the date as of which such valuation is made. If within the said ten-day period, there have been no recorded sales and no recorded bid and asked prices, the investment shall be valued at the mean of the last bid and asked prices as of a date not earlier than thirty days prior to the date as of which such valuation is made, as supplied by two stock or securities brokers deemed by the bank to be reliable. For the purposes of this paragraph, recorded sales prices, and recorded bid and asked prices shall be those which appear in a newspaper of general circulation, or in a financial, statistical, investment, rating or other publication or service, published for the use of and accepted as reliable by investors in like investments, or in the records of a stock, securities, or investment exchange;

(2) obligations of the United States which are not transferable or negotiable shall be valued at the issue price thereof;

(3) an investment about to be made, and an investment made and awaiting delivery against payment, shall be valued at the cost of acquisition thereof, and the cash account of the common trust fund shall be adjusted to reflect such cost of acquisition;

(4) an investment sold but not delivered pending receipt of the proceeds of sale shall be valued at the net sale price thereof;

(5) uninvested funds of a common trust fund shall be included in the aggregate value of all the property of a common trust fund to the extent that such funds constitute principal.

C. No person having an interest in a trust estate which has been invested in whole or in part in a common trust fund shall have any ownership in any asset included in such common trust fund. The bank shall have exclusive control of every common trust fund established and maintained by it.

D. The bank shall not amortize premiums paid upon the purchase of an investment for a common trust fund, nor shall it accumulate discount in respect of investments purchased at less than face or par value, notwithstanding that the trust instrument may require amortization of premiums or accumulation of discount.

E. Money or other property paid by the bank as income from a common trust fund to itself in its capacity as the fiduciary administering and managing a trust estate shall, for the purpose of apportioning such income among the beneficiaries of the trust estate, be deemed to be income to the trust estate as of the date of such payment, regardless of the time when such income may have accrued, been earned, or accumulated.

F. For the purposes of this article, an investment made pursuant to a commitment therefor shall be deemed to be made on the date when the commitment was made.

L.1948, c. 67, p. 228, s. 40. Amended by L.1951, c. 46, p. 167, s. 4; L.1975, c. 338, s. 4, eff. March 3, 1976.



Section 17:9A-41 - Powers And Obligations Of Banks

17:9A-41. Powers and obligations of banks
Except as by this article otherwise provided, a bank in investing, reinvesting, exchanging, retaining, selling, valuing or otherwise acting with respect to the property of a common trust fund and of a trust estate, shall be subject to and governed by the law of this State applicable to fiduciaries, and such bank shall have the same powers, privileges, rights, immunities, duties and obligations enjoyed by or imposed upon fiduciaries in the administration of trusts other than common trust funds.

L.1948, c. 67, p. 229, s. 41. Amended by L.1951, c. 46, p. 170, s. 5.



Section 17:9A-42 - Compensation

17:9A-42. Compensation
No bank shall charge or be entitled to any fee, commission, or other compensation by reason of its establishing and maintaining one or more common trust funds, in addition to the fees, commissions, or other compensation otherwise lawfully payable to such bank for its services in investing and managing the trust estate.

L.1948, c. 67, p. 229, s. 42. Amended by L.1951, c. 46, p. 170, s. 6.



Section 17:9A-43 - Powers Of Commissioner

17:9A-43. Powers of commissioner
The commissioner shall have power, from time to time, to make, amend, supplement, and repeal such rules and regulations, not inconsistent with the provisions of this article, governing common trust funds as he shall deem necessary to enable banks to establish and maintain common trust funds on an equal basis with common trust funds established and maintained by national banking associations.

L.1948, c. 67, p. 229, s. 43.



Section 17:9A-44 - Taxability

17:9A-44. Taxability
No tax shall be imposed upon or payable by a bank as trustee of a common trust fund, nor shall the assets of any common trust fund or any participation therein be subject to taxation, but each trust estate having a participation in a common trust fund shall be taxable as if there were included therein its proportionate share of the assets of the common trust fund.

L.1948, c. 67, p. 230, s. 44. Amended by L.1951, c. 46, p. 171, s. 7.



Section 17:9A-45 - Creditors' Claims

17:9A-45. Creditors' claims
Whenever a claim is asserted against a fiduciary or beneficiary of a trust estate which has a participation in a common trust fund, which claim would be enforceable by legal or equitable process against the assets of the trust estate, such claim may be enforced against the participation of the trust estate in the common trust fund only by application, on five days notice to the bank, to the court from which process would issue on the claim, and by order of that court directing the bank to withdraw the participation of the trust estate from the common trust fund within such period as the court shall determine as reasonable and as affording proper safeguard to the participation of other trust estates in the common trust fund. The making of such an order shall impress a lien upon the participation and upon the proceeds of the withdrawal of the participation from the common trust fund as of the time of the application for such order, in the same manner and to the same extent as if such process had issued and had been executed on the day of the making of such application.

L.1948, c. 67, p. 230, s. 45. Amended by L.1951, c. 46, p. 171, s. 8.



Section 17:9A-46 - Accounting

17:9A-46. Accounting
Unless ordered by a court of competent jurisdiction, a bank maintaining a common trust fund shall not be required to render a court accounting with regard to such fund. A bank may, at such times, if any, as may be provided in the plan pursuant to which a common trust fund is established and maintained by it, render a court accounting of its administration of such common trust fund in such court, and in such manner, and with such effect as shall be provided by law or by rules of court. For the purposes of such accounting, a bank maintaining a common trust fund shall be deemed to be a trustee of a nontestamentary trust.

L.1948, c. 67, p. 230, s. 46. Amended by L.1951, c. 46, p. 172, s. 9.



Section 17:9A-47 - Members Of Federal Reserve System

17:9A-47. Members of Federal Reserve System
A bank which is a member of the Federal Reserve System shall maintain the reserve balances required by or pursuant to the Federal Reserve Act, as amended or supplemented from time to time, and shall be exempt from the following sections of this article.

L.1948, c. 67, p. 231, s. 47.



Section 17:9A-48 - Nonmembers Of Federal Reserve System

17:9A-48. Nonmembers of Federal Reserve System
A. A bank which is not a member of the Federal Reserve System shall, subject to the provision of subsection B of this section, at all times have in available funds consisting of (1) lawful currency of the United States, or (2) balances due on demand from reserve depositaries, or (3) direct obligations of the United States which have a maturity of not more than 18 months, or (4) such other assets as the Commissioner of Banking may from time to time prescribe by regulation, reserve balances on deposits and such other liabilities in amounts as prescribed by the Federal Reserve Board pursuant to the "Depository Institutions Deregulation and Monetary Control Act of 1980," P.L. 96-221, and in such additional amounts as the Commissioner of Banking may prescribe by regulation, if he deems those additional amounts necessary for the safety and soundness of the institution. Any additional reserve amounts prescribed by the commissioner pursuant to this subsection shall not exceed the amount established for like institutions by the Federal Reserve Board. Not more than 50% of the additional reserve balances required by the commissioner under this subsection may be made up of obligations of the United States or of instrumentalities of the United States maturing within 1 year.

B. The Commissioner of Banking may by regulation prescribe the method to be used in computing the required reserve.

L.1948, c. 67, p. 231, s. 48. Amended by L.1950, c. 122, p. 230, s. 1; L.1954, c. 142, p. 643, s. 1; L.1979, c. 215, s. 1, eff. Oct. 11, 1979; L.1981, c. 373, s. 1, eff. Dec. 30, 1981.



Section 17:9A-49 - Definitions

17:9A-49. Definitions
For the purposes of this article.

"Reserve depositary" includes

(a) A Federal Reserve bank,

(b) A member of a Federal Reserve bank organized in a Federal Reserve district which includes all or any part of this State, which shall be approved by the commissioner as a reserve depositary,

(c) A bank which is not a member of the Federal Reserve System, but which shall be approved by the commissioner as a reserve depositary, and

(d) A member of a Federal Reserve bank organized in a Federal reserve district which does not include all or any part of this State; provided, such member is approved by the commissioner as a reserve depositary.

L.1948, c. 67, p. 231, s. 49. Amended by L.1951, c. 34, p. 140, s. 1; L.1979, c. 226, s. 7, eff. Oct. 12, 1979; L.1981, c. 373, s. 2, eff. Dec. 30, 1981.



Section 17:9A-50 - Ascertainment Of Net Profits

17:9A-50. Ascertainment of net profits
A. Every bank shall at the close of each period for which a dividend is declared, and in any event at least semi-annually, determine its net profits for such dividend or semi-annual period by deducting from its gross income for such period

(1) all expenses paid or accrued;

(2) all interest paid or accrued;

(3) all taxes paid or accrued;

(4) amortization of premiums on securities which are carried on the books of the bank at more than the principal amounts payable thereon at maturity or at the then next earliest call date for redemption, under such regulations as the commissioner shall from time to time prescribe with the approval of the banking advisory board. In lieu of applying such deductions to amortization of premiums, the bank may credit such deductions to reserves against such premiums;

(5) all losses sustained, including reductions in and eliminations of the values of assets, authorized by the board of directors or directed by the commissioner; and

(6) all debts owing to the bank, other than investment securities, as defined in paragraph (2) of section 60, on which principal or interest shall be in default for more than six months, except to the extent that such debts and accrued interest thereon are secured or collectible.

B. The deductions from gross income required by subsection A of this section need not be made to the extent that they were previously deducted from gross income, or if reserves are adequate, or, if not, are made adequate by new or additional credits thereto; provided, that, in the amount only that such credits are made to eliminate deductions otherwise required by subsection A of this section, such credits shall be deducted from gross income.

C. "Gross income" as used in this section shall include

(1) all income received or accrued, provided that no interest shall be accrued upon an interest-bearing obligation in default unless the obligation is secured and the value of the security is at least equal to the amount at which the obligation plus all interest accrued thereon is carried on the books of the bank;

(2) amounts realized on the payment, collection, sale or other disposition of assets over and above their values on the books of the bank;

(3) increases in the book values of assets, authorized by the board of directors and approved by the commissioner, wholly or partly restoring values previously reduced or eliminated by the board of directors or by direction of the commissioner;

(4) amounts transferred from reserves, to the extent that such amounts were deducted from gross income pursuant to subsection A of this section; and

(5) such other items as the commissioner may from time to time permit to be included.

L.1948, c. 67, p. 232, s. 50.



Section 17:9A-51 - Transfers To Surplus

17:9A-51. Transfers to surplus
Whenever a bank's surplus at the close of any period for which it shall have determined its net profits pursuant to section 50 is not equal to fifty per centum of its capital stock, the bank shall promptly thereafter transfer to surplus not less than ten per centum of its net profits for such period, determined as provided in section 50. Nothing in this section shall require a transfer to surplus in excess of an amount sufficient to increase the bank's surplus to fifty per centum of its capital stock.

L.1948, c. 67, p. 234, s. 51.



Section 17:9A-52 - Dividends On Capital Stock

17:9A-52. Dividends on capital stock
52. A. Dividends on the capital stock of a bank may be paid from time to time wholly in cash, or wholly in stock of the bank, or partly in cash and partly in stock of the bank as the board of directors may in its discretion determine, subject to the limitations in this section contained.

B.No dividend shall be paid by a bank on its capital stock unless, following the payment of each such dividend, the capital stock of the bank will be unimpaired, and

(1)the bank will have a surplus of not less than 50% of its capital stock, or, if not,

(2)the payment of such dividend will not reduce the surplus of the bank.

C.The certificate of incorporation of a bank, or an amendment thereof, may provide that dividends may be paid in stock of the bank without an amendment of the bank's certificate of incorporation pursuant to article 19, notwithstanding the payment of such dividend effects an increase in the capital stock of the bank. In such a case, dividends may be paid from time to time in the stock of the bank, at the discretion of the board of directors, without compliance with article 19; provided that, prior to the date of the payment of any such dividend, a certificate made by two officers of the bank, one of whom shall be the president or a vice-president, shall be filed in the department for the approval of the commissioner, stating

(1)the date upon which the dividend is to be paid; and

(2)the amount of such dividend;

(3)the amount of the capital stock and the surplus of the bank after giving effect to the payment of such dividend;

(4)the payment of the dividend will not violate the provisions of subsection B of this section; and

(5)the certificate of incorporation of the bank, or an amendment thereof, authorizes the payment of dividends in stock of the bank without an amendment of the bank's certificate of incorporation pursuant to article 19.

A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or denied earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate shall thereupon be amended as set forth in the certificate of amendment. A certificate filed in the department pursuant to this subsection shall be deemed for all purposes to be an amendment of the certificate of incorporation of the bank with the same effect as if it had been authorized, executed, approved and filed in the department pursuant to article 19.

D.When the certificate of incorporation of a bank, or an amendment thereof, does not provide that dividends may be paid in stock of the bank without an amendment of the bank's certificate of incorporation pursuant to article 19, no such dividend which results in an increase in the capital stock of the bank shall be paid unless the necessary increase in capital stock is authorized pursuant to article 19.

E.Subsections C and D of this section shall not apply to a stock dividend paid pursuant to section 212.

F.This section shall not limit the power of a bank to pay dividends on shares of preferred stock issued prior to the effective date of this act, as provided in its certificate of incorporation.

L.1948,c.67,s.52; amended 1952, c.144, s.1; 1955, c.118, s.1; 2000, c.69, s.5.



Section 17:9A-53 - Scope Of Article; Definitions; Interest

17:9A-53. Scope of article; definitions; interest
A. In addition to such other loans which banks are authorized to make, a bank may make secured and unsecured installment loans upon the terms and conditions prescribed by this article, but this article shall not be construed as prescribing an exclusive method for the making of loans which are payable in installments.

B. As used in this article:

(1) "Bank" means a banking institution as defined in section 1 (C. 17:9A-1) of this act;

(2) "Installment loan" means a loan (1) which is required by its terms to be repaid in two or more installments; (2) upon which interest is contracted for at a rate in excess of that authorized pursuant to R.S. 31:1-1; (3) the amount of which does not exceed the amounts authorized by subsection D. of section 54 of this act (C. 17:9A-54D); and (4) the final installment of which is payable not more than 12 years and 3 months subsequent to the date upon which such loan is made. The terms "installment loan" and "installment loans" as used in this article include both precomputed and nonprecomputed installment loans unless otherwise expressly stated;

(3) (Deleted by amendment.)

(4) (Deleted by amendment.)

(5) "Person" means an individual, a partnership and an association;

(6) (Deleted by amendment.)

(7) (Deleted by amendment.)

(8) (Deleted by amendment.)

(9) "Actuarial method" means the method of applying payments made on a loan between principal and interest pursuant to which a payment is applied first to accumulated interest on the principal amount of the loan and the remainder is applied to the unpaid principal balance of the loan in reduction thereof;

(10) "Precomputed interest" means an amount equal to the whole amount of interest payable on an installment loan for the period from the making of the loan to the date scheduled by the terms of the loan for the payment of the final installment;

(11) "Precomputed loan" means an installment loan which is evidenced by a note the face amount of which consists of the aggregate of the principal amount of the loan so evidenced, and the precomputed interest thereon;

(12) "Nonprecomputed loan" means an installment loan which is evidenced by a note the face amount of which consists solely of the principal amount of the loan so evidenced;

(13) "Unpaid balance" of an installment loan means the aggregate of the following:

(i) The face amount of the note evidencing such loan;

(ii) All amounts paid by the bank and added to such loan as provided in paragraph (2) of subsection A of section 55;

(iii) All interest accrued and unpaid;

(iv) Such further charges as the bank may make pursuant to law in protecting or enforcing a security interest in any property securing the payment of such loan or otherwise;

(v) In the case of precomputed loans, the amount of all late charges imposed pursuant to section 55;

less the aggregate of the following:

(vi) All installment payments made in the case of a precomputed loan, or all payments made in reduction of principal in the case of a nonprecomputed loan;

(vii) All payments made on account of or in payment in full of any charges or amounts referred to in subparagraphs (ii), (iii), (iv) and (v) of this paragraph (13); and

(viii) In the case of a precomputed loan, the amount of the credit to which the borrower is entitled pursuant to section 56;

(14) "Class I installment loan" means an installment loan which is unsecured, and also means an installment loan which is secured by an interest in tangible or intangible personal property;

(15) "Class II installment loan" means an installment loan which is secured by an interest in real property.

C. Notwithstanding the provisions of R.S. 31:1-1 or any other law to the contrary, a bank may contract for and receive interest on installment loans calculated according to the actuarial method, at a rate or rates agreed to by the bank and the borrower. This subsection shall not limit or restrict the manner of contracting for the interest charge, whether by way of add-on, discount or otherwise, so long as the interest rate does not exceed that permitted by this subsection. In the case of a precomputed loan, the interest may be computed on the assumption that all scheduled payments will be made when due, and all scheduled installment payments made on a precomputed loan may be applied as if they were received on their scheduled due dates. In the case of nonprecomputed loans, all installment payments shall be applied no later than the next day, other than a public holiday, after the date of receipt, and a day shall be counted as one three-hundred-sixty-fifth of a year.

D. (Deleted by amendment.)

E. (Deleted by amendment.)

F. (Deleted by amendment.)

G. The commissioner may prepare and distribute to such banks as shall make a request therefor, a schedule or schedules to be used in ascertaining precomputed interest, or he may approve a subsisting schedule or schedules, and interest taken pursuant to such schedule or schedules shall constitute a complete compliance with this section. A copy of such schedule or schedules, certified by the commissioner, shall be evidence in all courts and places.

L.1948, c. 67, p. 235, s. 53. Amended by L.1950, c. 311, p. 1051, s. 1; L.1959, c. 180, p. 726, s. 1; L.1965, c. 171, s. 7; L.1968, c. 436, s. 1, eff. Feb. 19, 1969; L.1973, c. 228, s. 1, eff. Oct. 16, 1973; L.1976, c. 128, s. 1, eff. Dec. 21, 1976; L.1981, c. 103, s. 1, eff. March 31, 1981.



Section 17:9A-53.2 - Definitions

17:9A-53.2. Definitions
As used in this act:

a. "Banking institution" includes State-chartered banks, Federally-chartered banks, and mutual savings banks;

b. "Educational loan" means a loan which is represented by the borrower to the banking institution to be made for either or both the following purposes: (1) defraying the cost of attendance at a college or university of one or more students; and (2) defraying the cost of attendance of one or more pupils at an elementary or secondary school. An educational loan may consist of a single advance or of two or more advances made pursuant to an agreement governing, or a commitment to make, such loan;

c. "College or university" includes, but is not limited to, any qualified institution of collegiate grade, located in this State or elsewhere which is approved by any regional accrediting association recognized by the National Commission on Accrediting, or approved by the Board of Higher Education of New Jersey; and also includes any "other eligible institution," and "any post-secondary nondegree institution of higher education" as defined in the "Higher Education Assistance Authority Law," chapter 72 of Title 18A of the New Jersey Statutes.

L.1975, c. 287, s. 1, eff. Jan. 12, 1976.



Section 17:9A-53.3 - Educational Loans, Authorization

17:9A-53.3. Educational loans, authorization
In addition to such other loans which banking institutions are authorized by law to make, such institutions may make educational loans upon the terms and conditions prescribed by this act.

L.1975, c. 287, s. 2, eff. Jan. 12, 1976.



Section 17:9A-53.4 - Interest

17:9A-53.4. Interest
Notwithstanding the provisions of R.S. 31:1-1 or any other law to the contrary, a banking institution may make educational loans and may charge and collect interest thereon at a rate or rates agreed to by the banking institution and the borrower. Interest shall be calculated according to the actuarial method, pursuant to which payments made on the loan are applied first to accumulated interest on the principal amount of the loan and the remainder applied to the unpaid principal balance of the loan in reduction thereof. All payments shall be applied no later than the next day, other than a Sunday or a public holiday, after the date of receipt, and a day shall be counted as one three-hundred-sixty-fifth of a year. The note or other evidence of the loan may provide for an increase, or may provide for a decrease, or both, in the rate of interest applicable to the loan. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12-month period. The lender shall not be obligated to decrease the interest rate more than 6% over the term of the loan, nor more than 3% per annum during any 12-month period. If a rate increase is applied to the loan, the lender shall also be obligated to adopt and implement uniform standards for decreasing the rate. If the note provides for the possibility of an increase or decrease, or both, in the rate, that fact shall be clearly described in plain language, in at least 8-point bold face type on the face of the note. No rate increase shall take effect during the first 3 years of the term of the loan, or thereafter, (a) unless at least 90 days prior to the effective date of the first such increase, or 30 days prior to the effective date of any subsequent increase, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes such increase, and (b) unless at least 365 days have elapsed without any increase in the rate. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12-month period.

L.1975, c. 287, s. 3, eff. Jan. 12, 1976. Amended by L.1981, c. 103, s. 3, eff. March 31, 1981.



Section 17:9A-53.5 - Limitations On Amount Of Educational Loan

17:9A-53.5. Limitations on amount of educational loan
No banking institution shall make an educational loan or an advance on an educational loan for the payment of which any person shall be liable to the banking institution in any capacity, if the amount of such loan or advance, and the amounts owing on all other educational loans for the payment of which such person is so liable to such banking institution, will, in the aggregate exceed $20,000.00; provided that not more than $7,500.00 shall be advanced on any educational loan in any 12-month period.

L.1975, c. 287, s. 4, eff. Jan. 12, 1976.



Section 17:9A-53.6 - Limitation On Duration Of Loan

17:9A-53.6. Limitation on duration of loan
No banking institution shall make an educational loan, or an advance on an educational loan which is disbursed in more than one advance, which is repayable in more than 7 years. For the purposes of this section an educational loan shall be deemed to be made each time an advance is made thereon.

L.1975, c. 287, s. 5, eff. Jan. 12, 1976.



Section 17:9A-53.7 - Security; Prohibition; Endorsers Or Guarantors

17:9A-53.7. Security; prohibition; endorsers or guarantors
No security shall be taken for an educational loan, but this prohibition shall not preclude a banking institution from requiring one or more endorsers or guarantors of such loan.

L.1975, c. 287, s. 6, eff. Jan. 12, 1976.



Section 17:9A-53.8 - Disbursement In More Than One Advance; Principal Amount Of Loan

17:9A-53.8. Disbursement in more than one advance; principal amount of loan
When pursuant to an agreement between a banking institution and a borrower, an educational loan will be disbursed in more than one advance, the principal amount immediately following an advance shall be the amount owing on such loan immediately before such advance is made, plus the principal amount of the advance then being made.

L.1975, c. 287, s. 7, eff. Jan. 12, 1976.



Section 17:9A-53.9 - Repayment; Terms And Conditions

17:9A-53.9. Repayment; terms and conditions
Educational loans shall be repaid in such manner and shall be subject to such terms and conditions not inconsistent with this act as the parties thereto may agree upon; except that no banking institution shall make any further interest or charge or demand in connection with such loan, other than those expressly authorized by subsections A(3) and B(3) of section 55 of P.L.1948, c. 67 (C. 17:9A-55).

L.1975, c. 287, s. 8, eff. Jan. 12, 1976.



Section 17:9A-53.10 - Credit Life And Health Insurance; Authorization To Provide

17:9A-53.10. Credit life and health insurance; authorization to provide
When a person liable for the payment of an educational loan consents in writing thereto, the banking institution may obtain or provide either or both credit life insurance and credit health insurance on such person, pursuant to chapter 29 of subtitle 3 of Title 17B of the New Jersey Statutes, and may deduct and retain from the proceeds of such loan an amount equal to the premium lawfully charged by the insurer issuing such insurance. If there is more than one person who is liable for the payment of such loan, insurance may be obtained as herein authorized only upon one of such persons. Nothing in any law of this State shall prohibit a banking institution or an employee thereof from collecting the premium or identifiable charge for such insurance, or prevent a banking institution from receiving or retaining any dividend or other gain or advantage resulting from such insurance.

L.1975, c. 287, s. 9, eff. Jan. 12, 1976.



Section 17:9A-53.11 - Loans Or Extension Of Credit Not Subject To Act

17:9A-53.11. Loans or extension of credit not subject to act
Nothing in this act shall be construed to apply to any loan or extension of credit which a banking institution may make pursuant to any other law of this State or any regulation promulgated pursuant to such law, nor shall this act be construed as prescribing an exclusive method for the making of loans for educational purposes.

L.1975, c. 287, s. 10, eff. Jan. 12, 1976.



Section 17:9A-54 - Limitations And Conditions

17:9A-54. Limitations and conditions
A. Every installment loan shall be evidenced by a note the face value of which shall be in an amount determined pursuant to paragraph (11) or (12) of subsection B, of section 53, as the case may require, and which shall provide for payments to be made at monthly intervals on the corresponding date in each month. The note may provide for an increase, or may provide for a decrease, or both, in the rate of interest applicable to such installment loan. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12 month period. The lender shall not be obligated to decrease the interest rate more than 6% over the term of the loan, nor more than 3% per annum during any 12-month period. If a rate increase is applied to the loan, the lender shall also be obligated to adopt and implement uniform standards for decreasing the rate. If the note provides for the possibility of an increase or decrease, or both, in the rate, that fact shall be clearly described in plain language, in at least 8-point bold face type on the face of the note. No rate increase shall take effect during the first 3 years of the term of the loan, or thereafter, (a) unless at least 90 days prior to the effective date of the first such increase, or 30 days prior to the effective date of any subsequent increase, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes such increase, and (b) unless at least 365 days have elapsed without any increase in the rate. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12-month period. If the note does provide that the interest rate may be increased then, notwithstanding the provisions of section 56 of P.L.1948, c. 67 (C. 17:9A-56), when the unpaid balance owing upon a precomputed loan is repaid in full or the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the bank shall allow a credit on account of the precomputed interest, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the loan is prepaid within 12 months after the first payment is due, a bank may charge a prepayment penalty of not more than (a) $20.00 on any loan up to and including $2,000.00; (b) an amount equal to 1% of the loan on any loan greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any loan exceeding $5,000.00.

Effective on the first day of the twelfth month following the effective date of this act, notwithstanding the provisions of section 56 of P.L.1948, c. 67 (C. 17:9A-56) on all loans, when the unpaid balance owing upon a precomputed loan is repaid in full or the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the bank shall allow a credit on account of the precomputed interest, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the loan is prepaid within 12 months after the first payment is due, a bank may charge a prepayment penalty of not more than (a) $20.00 on any loan up to and including $2,000.00; (b) an amount equal to 1% of the loan on any loan greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any loan exceeding $5,000.00. Such note may further provide that up to 3 months may elapse between the date of the loan and the date scheduled for the payment of the first installment, or between the dates scheduled for the payment of subsequent installments, provided that in any 12-month period there shall be not more than 3 months during which no installment is scheduled to be paid.

B. No installment loan shall be made the final installment of which is scheduled to be paid more than 12 years and 3 months subsequent to the date upon which such loan is made.

C. No bank shall make any further interest or other charge or demand in connection with such loan, other than those expressly authorized by this article.

D. No bank shall make a Class I installment loan for the payment of which any person shall be liable to the bank in any capacity, if the amount of such Class I installment loan, and the amounts of the unpaid balances owing to the bank on all other Class I installment loans for the payment of which such person is liable to the bank, will in the aggregate exceed $20,000.00 exclusive of interest and other charges, nor shall any bank make a Class II installment loan for the payment of which any person shall be liable to the bank in any capacity, if the amount of such Class II installment loan, and the amounts of the unpaid balances owing to the bank on all other Class II installment loans for the payment of which such person is liable to the bank, will in the aggregate exceed $25,000.00 exclusive of interest and other charges.

E. (Deleted by amendment; (P.L.1981), c. 103.)

F. Nothing in this section or elsewhere in this article contained shall prevent a bank from making an installment loan, the proceeds of which will be applied in whole or in part to the repayment at or before final maturity of a loan theretofore made under the provisions of this article or otherwise.

L.1948, c. 67, p. 235, s. 54. Amended by L.1950, c. 311, p. 1053, s. 2; L.1955, c. 117, p. 589, s. 1; L.1959, c. 180, p. 730, s. 2; L.1965, c. 171, s. 8; L.1969, c. 256, s. 1, eff. Jan. 7, 1970; L.1976, c. 128, s. 2, eff. Dec. 21, 1976; L.1981, c. 103, s. 2, eff. March 31, 1981.



Section 17:9A-55 - Permissible Provisions And Actions

17:9A-55. Permissible provisions and actions
A. A bank which makes an installment loan may

(1) require one or more comakers or endorsers of the note evidencing the loan, or one or more guarantors of payment of the loan, and, prior to default, take as security for any such loan an interest in either tangible personal property or real property. After default, an interest in personal property, tangible and intangible, and in real property may be taken as security for a Class I installment and a Class II loan. An interest in real property taken as security for an installment loan shall not be deemed a mortgage loan within the meaning of section 181 or article 14;

(2) when the payment of such loan is secured, require that any property constituting such security be insured for the benefit of the bank, against such loss or damage as the bank may require, and may retain out of the proceeds of such loan the premium for such insurance. The bank may further require that all taxes, assessments, water rents and other governmental charges against such property be paid when due and that the security be maintained free of all executions, levies, encumbrances and other charges which adversely affect the value of the bank's interest in such security. If such insurance expires, lapses, or is canceled, and other insurance by insurers and in amounts satisfactory to the bank is not furnished to the bank without lapse of coverage, or if such taxes, assessments, water rents or other governmental charges are not paid when due, or if any execution, levy, encumbrance or other charge which adversely affects the value of the bank's interest in such security is not paid or otherwise removed, the bank may, but shall be under no duty to, obtain such insurance upon such property, or pay the amount of any such tax, assessment, water rent or other governmental charge or pay the amount of such execution, levy, encumbrance or other charge. The amount paid by the bank for such insurance, less the amount of the return premium, if any, received by the bank on cancellation of prior insurance paid for by the borrower or the cost of which was retained out of the proceeds of the loan, together with the amount, if any, paid by the bank for such tax, assessment, water rent or other governmental charge, shall be added to and become part of such loan, payable upon demand with interest at the rate charged on the loan so secured; and, in default of such payment within 30 days after such demand, the entire unpaid balance of the loan shall, at the election of the bank, become immediately due and payable;

(3) upon institution of a suit for the collection of an installment loan in default, charge a collection fee, in addition to court costs allowable by law, equal to 10% of the unpaid balance of the loan, but not more than $100.00;

(4) when the payment of such loan is secured, and provision is made by law for the filing or recording of the instrument of security or notice or abstract thereof, require compliance with such provision and retain the cost of such recording or filing out of the proceeds of the loan;

(5) In connection with a precomputed installment loan, defer the scheduled due date or dates of any installment payment or payments, and, as a consideration therefor make an additional charge at a rate not exceeding 1% per month computed on the amount of the scheduled installment payment or payments deferred for the period or periods for which each such installment payment or part thereof is so deferred.

B. A note evidencing an installment loan, or an instrument providing for the securing of an installment loan, may provide that

(1) upon default in the payment of an installment on its due date, or upon default in any other term or provision contained in any note evidencing an installment loan, or in any security agreement given in connection with any installment loan, the entire unpaid balance of such loan shall, at the election of the bank, become immediately due and payable;

(2) when the maturity of the unpaid balance of an installment loan is accelerated as provided by this section, the bank may charge interest upon such unpaid balance from the date such acceleration takes place at a rate not exceeding the rate charged on the loan;

(3) on any installment of a precomputed installment loan in arrears for more than 15 days, the bank may make a late charge which shall not exceed 5% of such installment, or $5.00, whichever is the lesser; provided, that only one such late charge shall be made on any one installment, and that no such late charge shall be made upon any installment scheduled, by the terms of such note or instrument, to fall due upon a date subsequent to the date upon which the maturity of the unpaid balance of the loan is accelerated as provided by this section;

(4) no person who is a party to the note evidencing the loan or to any instrument securing such loan shall be released or discharged from liability to the bank by reason of the bank's extending the time for the payment of an installment or installments owing or due upon such loan, or by reason of the bank's waiver of any term or condition of such note or of the instrument securing the payment thereof;

(5) all parties to the note evidencing the loan shall waive presentation for payment, demand for payment, protest and notice of protest, nonpayment, dishonor, and the bank's election to accelerate the maturity of the unpaid balance of the loan.

C. (Deleted by amendment.)

L.1948, c. 67, p. 236, s. 55. Amended by L.1950, c. 311, p. 1056, s. 3; L.1953, c. 237, p. 1718, s. 1; L.1955, c. 129, p. 612, s. 1; L.1965, c. 171, s. 9; L.1976, c. 128, s. 3, eff. Dec. 21, 1976.



Section 17:9A-56 - Rebates On Prepayment

17:9A-56. Rebates on prepayment
A. When the unpaid balance owing upon a precomputed loan is repaid in full or the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the bank shall allow a credit on account of the precomputed interest, the amount of which shall not be less than the amount determined by the application of the formula C = AN / D ( "the rule of 78's" ) in which "C" represents the amount of the credit to be given; "A" represents the amount of the precomputed interest; "D" is determined by ascribing to each month included in the period for which interest was, precomputed reckoning from the day upon which the loan was made, the cardinal number descriptive of the number of months scheduled, by the terms of the loan, to elapse from the beginning of each such month to the date to which interest was precomputed, and the total of all the cardinal numbers so ascribed constitutes the quantity "D" ; and "N" represents the difference between the quantity "D" and the total of all the cardinal numbers ascribed to months which have elapsed, in whole or in part, from the date of the loan, to the day upon which such repayment is made, or to the day upon which the maturity of the unpaid balance of such loan is accelerated as the case may be.

B. The commissioner may prepare and distribute to such banks as shall make a request therefor, a schedule or schedules based upon the formula specified in subsection A. of this section, for use in determining the credit to be allowed pursuant to such subsection, and allowances of interest made as provided in such schedule shall constitute a complete compliance with such subsection. A copy of such schedule, duly certified by the commissioner, shall be evidence in all courts and places.

C. This section shall not apply where the amount of the credit to be allowed is less than $1.00.

D. The unpaid balance of a nonprecomputed loan may be paid in full at any time without penalty.

L.1948, c. 67, p. 237, s. 56. Amended by L.1950, c. 311, p. 1057, s. 4; L.1952, c. 248, p. 832, s. 1; L.1959, c. 180, p. 732, s. 3; L.1976, c. 128, s. 4, eff. Dec. 21, 1976.



Section 17:9A-57 - Statement On Instrument

17:9A-57. Statement on instrument
Every note evidencing an installment loan shall contain a statement that such loan was made pursuant to this article. If this article or any section hereof shall be amended, no reference to such amendment need be made in such statement.

L.1948, c. 67, p. 238, s. 57. Amended by L.1976, c. 128, s. 5, eff. Dec. 21, 1976.



Section 17:9A-58 - Exempt Transactions

17:9A-58. Exempt transactions
Nothing in this article applies to

(1) any loan or extension of credit which a bank may make pursuant to any other law of this State or any regulation promulgated pursuant to such law, nor does this article apply to any loan or other extension of credit otherwise authorized or not prohibited by law, or otherwise enforceable at law;

(2) any loan which bears interest at a rate not in excess of a rate authorized pursuant to R.S. 31:1-1 computed upon its unpaid balances; or

(3) any instrument or obligation, lawful upon its face, which is purchased or discounted by a bank pursuant to paragraph (1) of section 25, and which represents, evidences, or secures an existing indebtedness having its inception in a transaction to which the bank is not a party; regardless whether such instrument or obligation is acquired by the bank with or without rights of recourse against the person from whom the bank obtains such instrument through such purchase or discount. A bank shall not be deemed to be a party to a transaction within the meaning of this paragraph, because prior to the inception of rights in any instrument, obligation or indebtedness purchased or discounted by it, the bank approves the credit of any person liable for the payment of such instrument, obligation or indebtedness at the request of the person who supplies the consideration which supports the liability of any person to pay such instrument, obligation or indebtedness.

L.1948, c. 67, p. 238, s. 58. Amended by L.1950, c. 311, p. 1059, s. 5; L.1968, c. 436, s. 2, eff. Feb. 19, 1969; L.1976, c. 128, s. 6, eff. Dec. 21, 1976.



Section 17:9A-59 - Penalty For Violations

17:9A-59. Penalty for violations
If a bank knowingly violates any provision of this article in the making or collection of an installment loan, the bank shall forfeit the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon, and the borrower, or his legal representatives, may recover back, in an action against the bank, twice the amount of interest received by the bank on such loan; provided, such action is commenced within 2 years from the date such violation occurred. The amount of any interest credit allowed pursuant to section 56 shall not be deemed to be interest received by the bank for the purposes of this section.

L.1948, c. 67, p. 239, s. 59. Amended by L.1952, c. 279, p. 950, s. 1; L.1976, c. 128, s. 7, eff. Dec. 21, 1976.



Section 17:9A-59.1 - Advance Loans

17:9A-59.1. Advance loans
A. Subject to the provisions of this act, a bank may lend money to a borrower by advancing funds to or for the account of the borrower pursuant to the borrower's written authorizations. Such authorizations may take the form of checks drawn on the bank by the borrower, notwithstanding that the borrower has no funds, or has insufficient funds on deposit in the bank out of which such checks may be paid, may take the form of credit card agreements or they may take such other form as the bank and the borrower agree upon. Loans made pursuant to this act are referred to in this act as "advance loans" and persons to whom advance loans are made are referred to as "advance loan borrowers." Accounting periods, referred to in this act as "billing cycles," shall not vary more than four days from one month in duration and the billing date shall not vary more than four days from the billing date of the immediately preceding billing cycle. The term "monthly" shall refer in this act to the billing cycle and need not refer to a calendar month.

B. Nothing in this act shall apply to loans otherwise authorized by law or enforceable at law, and except for the provisions of the criminal usury law, N.J.S. 2C:21-19, the provisions of any other loan or credit law of this State with respect to limitations on interest rate, charges, costs, fees, term of loan or collateral shall not apply to loans made hereunder.

C. A borrower may at any time prepay in part or in full the amount owing on advance loans, without penalty or prepayment charge.

L. 1959, c. 91, p. 223, s. 1. Amended by L. 1968, c. 64, s. 1; L. 1981, c. 37, s. 1, eff. Feb. 12, 1981; L. 1985, c. 528, s. 9, eff. Jan. 21, 1986.



Section 17:9A-59.2 - Written Contract; Necessity; Effective Date; Contents

17:9A-59.2. Written contract; necessity; effective date; contents
A. No advance loan shall be made except pursuant to a written contract, referred to in this act as an "advance loan contract," between the bank and a borrower or borrowers. An advance loan contract shall become effective when an agreement is signed by the advance loan borrower or when the advance loan borrower or someone authorized by the advance loan borrower effects an advance loan in the manner provided by section 1 of this act. The advance loan contract may contain such provisions, not inconsistent with this act or otherwise prohibited by law, which the bank and the borrower may agree upon, but each such contract shall state:

(a) The amount, exclusive of interest, insurance premiums and other charges, in which the borrower may be indebted to the bank at any one time upon all advance loans made pursuant to one or more advance loan contracts entered into between the bank and such borrower or borrowers;

(b) The number of days or the period, if any, after the closing date of the billing cycle within which payments are required to be made on advance loans;

(c) The amount of each payment required to be made monthly on advance loans. Such amount may be stated in terms of dollars and cents, or in any other terms consistent with the limitations imposed by section 5 of this act;

(d) The rate of interest payable on such loans;

(e) If late charges are to be made on installments in arrears, the amount of the charge which will be imposed, subject to the limitations contained in section 7; and

(f) If service charges are to be made on advance loans, the amount of the charge which will be imposed, subject to the limitation contained in section 8.

B. When an advance loan contract provides that the bank will make advance loans to a depositor for the purpose of covering overdrafts in an account maintained in the bank by the depositor, the contract shall also provide how the amount of such loans shall be determined when overdrafts occur. The advance loan contract may provide that the amount of the advance loan shall equal the amount by which the account is overdrawn, or it may provide that, when the amount of the overdraft is not in a sum equal to an even multiple of $100.00, or an even multiple of such other sum, less than $100.00, as the contract may prescribe, the amount of the loan shall equal the nearest even multiple of $100.00, or the nearest even multiple of such other sum, less than $100.00, as the contract may prescribe, which is greater than the amount of such overdraft.

C. If the bank has adopted a program pursuant to which either or both credit life insurance and credit accident and health insurance may be applied for on behalf of advance loan borrowers, and, if an advance loan borrower requests in writing that either or both such insurances be obtained, the contract shall so indicate. If the contract provides that more than one person may borrow under its provisions, the contract shall state the name of the person to be covered by such insurance. Nothing herein shall be construed as requiring that a bank undertake to make such insurance available to advance loan borrowers.

D. No advance loan contract, and no instrument executed in connection therewith, shall contain any power to confess judgment or provide that payment of the advance loan shall be accelerated because the bank deems itself insecure.

L.1959, c. 91, p. 224, s. 2. Amended by L.1968, c. 64, s. 2; L.1981, c. 37, s. 2, eff. Feb. 12, 1981.



Section 17:9A-59.3 - Authorization As Evidence Of Loan

17:9A-59.3. Authorization as evidence of loan
Each authorization made by an advance loan borrower, evidenced in any manner provided in a contract between the bank and such borrower, and honored by the bank as provided in section 1 of this act shall be evidence of a loan made by the bank to the advance loan borrower in the amount advanced by the bank. Each authorization so honored shall constitute an advance loan, and the date on which the bank honors the authorization shall be the date of the advance loan.

L.1959, c. 91, p. 224, s. 3. Amended by L.1968, c. 64, s. 3; L.1981, c. 37, s. 3, eff. Feb. 12, 1981.



Section 17:9A-59.4 - Statement To Borrower; Contents

17:9A-59.4. Statement to borrower; contents
A. For each billing cycle at the end of which there is an outstanding balance on any advance loan made pursuant to a particular advance loan contract, the bank shall render a statement to the borrower which shall show, with respect to all advance loans made pursuant to such contract:

(a) The aggregate balance outstanding on all advance loans at the beginning of the billing cycle;

(b) The amount and date of each advance loan made during such cycle;

(c) The amount of the payments on such loan received by the bank during such cycle;

(d) The amount of all charges made by the bank during such cycle, specifying the nature of each charge; provided that, when there is more than one charge in any category of charges, an aggregate amount may be shown for each such category;

(e) The amount upon which the interest was computed for such cycle;

(f) The aggregate balance owing on all advance loans at the end of such cycle;

(g) The amount required to be paid to keep the borrower's account current; and

(h) The date by which or the period, if any, within which payment must be made.

Such statement shall contain a notice set in conspicuous type in form as follows: "This statement represents an accounting between the bank and you. If there is an error in it, call it to the bank's attention promptly in writing. Failure to do so within 3 months from the date of this statement may bar your right to have the error corrected." If the notice is placed on the reverse side of the statement, the face of the statement shall bear the following legend in conspicuous type: "See the reverse side of this statement for an important notice in respect to your rights." or "NOTICE: See reverse side for important information." "Conspicuous type" as used herein means type which affords notice in compliance with applicable Federal truth-in-lending statutes and regulations.

B. If, pursuant to an advance loan contract, more than one type of advance loan may be made to a borrower, separate statements may, in the bank's discretion, be rendered by the bank to the borrower in respect to all advance loans of the same type, or a single statement may be rendered in respect to all advance loans made pursuant to such contract regardless of type. The bank may, at its option, use different billing cycles for different types of advance loans made to a borrower. For the purposes of this act, advance loans made pursuant to a particular advance loan contract shall be treated as separate types from those made pursuant to another advance loan contract.

C. If two or more persons are authorized to borrow under the same advance loan contract, the contract may designate one of such persons as the one to whom statements shall be rendered. In the absence of such a designation, statements shall be rendered to each of such persons, except that a single statement may be rendered to all such persons who have the same address.

D. The rendering of a statement by a bank to an advance loan borrower pursuant to this section shall constitute an accounting by the bank to all borrowers under the same advance loan contract. Such accounting shall, after 3 months from its rendition, be conclusively presumed to be correct, and the borrower or borrowers and all those claiming through him or them shall thereafter be barred from questioning it for any cause, unless, before the expiration of the 3-month period, a borrower, or someone claiming through him gives notice by certified mail to the bank questioning the correctness of the accounting. When such notice is given, the accounting shall, after the lapse of 1 year from the date on which such notice is given, be conclusively presumed to be correct, and the borrower or borrowers and all those claiming under him or them shall thereafter be barred from questioning it for any cause, unless, within such 1-year period, an action is begun by a borrower or someone claiming through him in which the correctness of the account may be determined.

L.1959, c. 91, p. 224, s. 4. Amended by L.1968, c. 64, s. 4; L.1981, c. 37, s. 4, eff. Feb. 12, 1981.



Section 17:9A-59.5 - Periodic Payments; Amount; Application

17:9A-59.5. Periodic payments; amount; application
A. The amount of the payment required to be made on advance loans made to a particular borrower in reduction thereof shall at least equal 1/72 nd of the aggregate amount owing at the end of a billing cycle by such borrower on each advance loan contract between bank and borrower. No monthly payment shall be in an amount less than $10.00 on each advance loan contract between bank and borrower unless the amount owing at the end of a billing cycle is less than $10.00 with respect to the particular contract, in which case the amount of the payment shall be the amount owing. Nothing in this subsection shall be construed as preventing a bank from rendering separate statements using different billing cycles as provided in subsection B of section 4 of this act.

B. Unless the contract provides otherwise, monthly payments shall be applied in the following order: (1) to interest; (2) to premiums on credit life or credit accident and health insurance, or both; (3) to late charges imposed pursuant to section 7 of this act; (4) to service charges imposed pursuant to section 8 of this act; and (5) to principal.

L.1959, c. 91, p. 224, s. 5. Amended by L.1968, c. 64, s. 5; L.1981, c. 37, s. 5, eff. Feb. 12, 1981.



Section 17:9A-59.6 - Interest Rate; Insurance Premiums; Credit Cards; Annual Fee

17:9A-59.6. Interest rate; insurance premiums; credit cards; annual fee
A. Notwithstanding the provisions of R.S. 31:1-1 or any other law to the contrary, the rate or rates on advance loans shall be as agreed to by the bank and the borrower. Interest may be reckoned according to any method authorized by R.S. 31:1-1.

The contract may provide that the interest rate may be increased, or may be decreased, or both, from time to time; provided, however, that no increase in interest shall be effective unless: (a) at least 90 days prior to the effective date of the first such increase, or 30 days prior to the effective date of any subsequent increase, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes such change and the indebtedness to which it applies and states that the incurrence by the borrower or another person authorized by him of any further indebtedness under the plan to which the agreement relates on or after the effective date of the increase specified in the notice shall constitute acceptance of the increase and (b) either the borrower agrees in writing to the increase or the borrower or another person authorized by him incurs such further indebtedness on or after the effective date of the increase stated in the notice. The provisions of this paragraph permitting an increase in a rate of interest shall not apply in the case of an agreement which expressly prohibits changing of interest rates or which provides limitations on changing of interest rates which are more restrictive than the requirements of this paragraph. If the contract provides for the possibility of an increase or decrease, or both, in the rate, that fact shall be clearly described in plain language, in at least 8-point boldface type on the face of the contract.

B. For the purposes of this section, charges for premiums advanced by the bank for credit life insurance, or credit accident and health insurance, or both, shall be treated as part of the principal balance owing on an advance loan, but no such charge shall be included in determining the maximum permissible indebtedness as limited by section 11 of this act.

C. Notwithstanding the provisions of any other law to the contrary, a bank which issues a credit card in connection with an advance loan contract in effect between the bank and the borrower as authorized by this act may charge the borrower a fee not exceeding $15.00 per annum on an annual or monthly basis; except that, if under the advance loan contract, the bank may lend the borrower an amount of $5,000.00 or more, the bank may charge the borrower a fee not exceeding $50.00 per annum on an annual or monthly basis. The charge so made (1) may be collected in advance, (2) shall be in addition to and not in substitution for any other fee or charge authorized by this act, and (3) shall not be deemed to be an interest charge.

L.1959, c. 91, p. 224, s. 6. Amended by L.1968, c. 64, s. 6; L.1981, c. 37, s. 6, eff. Feb. 12, 1981; L.1981, c. 103, s. 4, eff. March 31, 1981; L.1984, c. 225, s. 1, eff. Dec. 26, 1984.



Section 17:9A-59.7 - Late Charges

17:9A-59.7. Late charges
A. If any payment on an advance loan remains unpaid for a period of more than 15 days after such payment falls due pursuant to a contract between the bank and the borrower governing such loan, the bank may make and collect a late charge in such amount as may be provided for in such contract between the bank and the borrower, but no such late charge shall exceed 5% of the amount of the payment so in default, or $5.00, whichever is the lesser, and not more than one late charge shall be made on any one payment in arrears.

B. Upon institution of proceedings for the collection of an advance loan in default, a bank may charge a collection fee, in addition to court costs, according to the following schedule:

(a) on the first $750.00 of indebtedness, 15%;

(b) on the excess over $750.00, 10%, but in no case shall such collection fee exceed $500.00.

C. When there is in effect more than one advance loan contract between the bank and a particular borrower, the provisions of this section shall apply to each contract individually and not to all advance loan contracts collectively.

L.1959, c. 91, p. 225, s. 7. Amended by L.1968, c. 64, s. 7; L.1981, c. 37, s. 7, eff. Feb. 12, 1981.



Section 17:9A-59.8 - Service Charges

17:9A-59.8. Service charges
In addition to the other charges which are authorized to be made by this act, a bank may collect a service charge from each advance loan borrower for each billing cycle in which any part of an advance loan remains unpaid. Such service charge shall not exceed a sum equal to (a) the number of advance loans to such borrower during such billing cycle multiplied by $0.25 or (b) the number of advance loan contracts between the bank and the borrower multiplied by $0.50, whichever is the greater.

L.1959, c. 91, p. 225, s. 8. Amended by L.1968, c. 64, s. 8; L.1981, c. 37, s. 8, eff. Feb. 12, 1981.



Section 17:9A-59.10 - Security

17:9A-59.10. Security
A. A bank which makes an advance loan shall not, prior to default in such loan, take any kind of security therefor except an interest in tangible personal property.

B. Nothing in this act shall be construed as prohibiting a bank from obtaining or providing credit life insurance or credit accident and health insurance, or both, for a borrower's benefit and at the borrower's written request.

L.1959, c. 91, p. 225, s. 10. Amended by L.1968, c. 64, s. 10; L.1981, c. 37, s. 9, eff. Feb. 12, 1981.



Section 17:9A-59.11 - Limitation Upon Liability To Bank On Advance Loans

17:9A-59.11. Limitation upon liability to bank on advance loans
No bank shall make any advance loan for the payment of which any person shall be liable in any capacity to the bank if the making of such loan would cause the liability in any capacity of such person to the bank on all advance loans to exceed $25,000.00, exclusive of interest, insurance premiums and other charges.

L.1959, c. 91, p. 225, s. 11. Amended by L.1968, c. 64, s. 11; L.1981, c. 37, s. 10, eff. Feb. 12, 1981; L.1984, c. 225, s. 2, eff. Dec. 26, 1984.



Section 17:9A-59.12 - Violation Of Limitations Upon Liability; Penalty

17:9A-59.12. Violation of limitations upon liability; penalty
For a violation of section 11 of this act, the bank shall forfeit all interest on so much of the aggregate of all advance loans made to any one person as exceeds the limitations imposed by the said sections.

L.1959, c. 91, p. 226, s. 12. Amended by L.1968, c. 64, s. 12.



Section 17:9A-59.13 - Collection Of Excess Interest Rates Or Unlawful Taking Of Security; Penalty

17:9A-59.13. Collection of excess interest rates or unlawful taking of security; penalty
If a bank knowingly collects interest on advance loans at a rate in excess of that authorized by section 6 of this act, or if a bank knowingly violates section 10 of this act, the bank shall forfeit the entire interest on such advance loans, and the borrower, or his legal representatives may recover back, in an action against the bank, twice the amount of interest paid to the bank on such loans; provided such action is commenced within 2 years from the date such excess interest was collected, or the date when security for such loan was taken, as the case may be.

L.1959, c. 91, p. 226, s. 13. Amended by L.1968, c. 64, s. 13.



Section 17:9A-59.14 - Bank Defined

17:9A-59.14. Bank defined
As used in this act, "bank" includes banking institutions as defined in section 1 of P.L.1948, c. 67 (C. 17:9A-1).

L.1959, c. 91, p. 226, s. 14. Amended by L.1981, c. 37, s. 12, eff. Feb. 12, 1981.



Section 17:9A-59.15 - Effective Date

17:9A-59.15. Effective date
This act shall take effect immediately, but shall not be operative for 60 days thereafter.

L.1959, c. 91, p. 226, s. 15.



Section 17:9A-59.16 - Guarantee Of Payment

17:9A-59.16. Guarantee of payment
A bank which enters into a contract with a borrower to make advance loans pursuant to the act of which this act is amendatory and supplementary may contract with merchants to guarantee to them the payment of checks which are drawn on it by advance loan borrowers. A guarantee so made shall not be deemed to be a violation of section 213.1 of "An Act concerning banking and banking institutions" (Revision of 1948), approved April 29, 1948 (P.L.1948, c. 67).

L.1968, c. 64, s. 14. Amended by L.1981, c. 37, s. 11, eff. Feb. 12, 1981.



Section 17:9A-59.17 - Short Title

17:9A-59.17. Short title
The act of which this act is amendatory and supplementary shall be known and may be cited as "The Advance Loan Law of 1968."

L.1968, c. 64, s. 15.



Section 17:9A-59.25 - Definitions

17:9A-59.25. Definitions
As used in this act, unless the context requires otherwise,

(a) "Concern" means any trade, business or professional entity conducted for profit, and includes, but is not limited to, individuals, partnerships, corporations, joint ventures, associations and cooperatives;

(b) "Bank" means a bank as defined in section 1 of the act of which this act is a supplement and also means a national bank having its principal office in this State; "bank" excludes savings banks;

(c) "Small business concern" means a concern whose gross income from operations during its most recently completed fiscal year, as represented in writing by the concern, totaled not more than $1,000,000.00, but nothing herein shall prevent a bank from making a small business loan to a small business concern at any time during the first year of its existence, and such loan shall be enforceable by the bank according to its terms notwithstanding that it subsequently develops that the small business concern's gross income from operations during its first fiscal year totals more than $1,000,000.00;

(d) "Small business loan" means a loan which is made to a small business concern pursuant to this act and the purpose of which, as represented to the bank in writing by the small business concern, is to furnish the concern with funds for use in the conduct of the concern's trade, business or profession;

(e) "Payment-period" means the period of time scheduled by the terms of the note evidencing a small business loan to elapse between the days upon which installment payments are required to be made on such loan; except that, in a case where installment payments are omitted pursuant to subsection b of section 4 of this act, "payment-period" means the period of time scheduled to elapse between the days upon which installment payments are required to be made during that portion of the term of such loan in which no installment payment may be omitted;

(f) "Actuarial method" means the method of applying payments made on a loan between principal and interest pursuant to which a payment is applied first to accumulated interest on the principal amount of the loan and the remainder is applied to the unpaid principal balance of the loan in reduction thereof;

(g) "Precomputed finance charge" means an amount equal to the whole amount of interest payable on a small business loan for the period from the making of the loan to the date scheduled by the terms of the loan for the payment of the final installment;

(h) "Precomputed loan" means a small business loan which is evidenced by a note the face amount of which consists of the aggregate of the principal amount of the loan so evidenced, and the precomputed interest thereon;

(i) "Nonprecomputed loan" means a small business loan which is evidenced by a note the face amount of which consists solely of the principal amount of the loan so evidenced;

(j) "Unpaid balance" of a small business loan means the aggregate of the following:

(1) The face amount of the note evidencing such loan; and

(2) All amounts paid by the bank and added to such loan as provided in paragraph (c) of section 6 of this act; and

(3) All interest charges accrued and unpaid; and

(4) Such further charges as the bank may make pursuant to law in protecting or enforcing a security interest in any property securing the payment of such loan or otherwise; and

(5) In the case of precomputed loans, the amount of all late charges imposed pursuant to section 8 of this act;

less the aggregate of the following:

(6) All installment payments made in the case of a precomputed loan, or all payments made in reduction of principal in the case of a nonprecomputed loan; and

(7) All payments made on account of or in payment in full of any charges or amounts referred to in subparagraphs (2), (3), (4) and (5) of this paragraph (j) and

(8) In the case of a precomputed loan, the amount of the credit to which the borrower is entitled pursuant to section 11 of this act.

(k) "Legal rate" means a rate of interest not in excess of the rate authorized by section 3 to be paid on small business loans.

L.1964, c. 162, s. 1. Amended by L.1979, c. 319, s. 1, eff. Jan. 18, 1980.



Section 17:9A-59.26 - Authority To Make Small Business Loans; Terms And Conditions; Reliance Upon Representations

17:9A-59.26. Authority to make small business loans; terms and conditions; reliance upon representations
A bank may make small business loans upon the terms and conditions prescribed by this act. In making loans pursuant to this act, a bank may in good faith rely upon the written representations of the small business concern, or of its accountant, in respect to (a) the purpose of such loan, and (b) the amount of its gross income from operations during its most recently completed fiscal year.

L.1964, c. 162, s. 2.



Section 17:9A-59.27 - Interest Rate

17:9A-59.27. Interest rate
(a) Notwithstanding the provisions of R.S. 31:1-1 or any other law to the contrary, a bank may contract for and receive interest on a small business loan calculated according to the actuarial method, at a rate or rates agreed on by the bank and the borrower. This subsection shall not limit or restrict the manner of contracting for the interest charge, whether by way of add-on, discount or otherwise, so long as such charge does not exceed the limitation imposed by this section. In the case of a precomputed loan, the interest charge may be computed on the assumption that all scheduled payments will be made when due, and all scheduled installment payments made on a precomputed loan may be applied as if they were received on their scheduled due dates. In the case of nonprecomputed loans, all installment payments shall be applied no later than the next day, other than a public holiday, after the date of receipt, and a day shall be counted as one three-hundred-sixty-fifth of a year.

(b) (Deleted by amendment.)

L.1964, c. 162, s. 3. Amended by L.1968, c. 36, s. 1, eff. May 9, 1968; L.1972, c. 119, s. 1, eff. Aug. 4, 1972; L.1979, c. 319, s. 2, eff. Jan. 18, 1980; L.1981, c. 103, s. 5, eff. March 31, 1981.



Section 17:9A-59.28 - Note; Amount; Installment Payments; Repayment In Advance; Refund

17:9A-59.28. Note; amount; installment payments; repayment in advance; refund
(a) Every small business loan shall be evidenced by a note which shall be dated the day of the making of such loan, and the face amount of which shall be in an amount determined pursuant to paragraph (h) or (i) of section 1, of this act as the case may require.

(b) Each such note shall provide that the amount thereof shall be payable in installments on dates separated by payment-periods of equal duration measured in terms of months. Any such note may provide for the omission of installments, including the first installment, during any period not exceeding 93 days in any one 12-month period. Except as herein otherwise provided, no note shall provide for payment-periods shorter than 1 month or longer than 3 months. No such note shall provide that the final installment shall be payable more than 7 years and 3 months from the date of such note.

(c) Effective on the first day of the twelfth month following the effective date of this act, notwithstanding the provisions of section 11 of P.L.1964, c. 162 (C. 17:9A-59.35), when the unpaid balance owing upon a precomputed loan is repaid in full or the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the bank shall allow a credit on account of the precomputed interest, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the loan is prepaid within 12 months after the first payment is due, a bank may charge a prepayment penalty of not more than (1) $20.00 on any loan greater than $2,000.00; (2) an amount equal to 1% of the loan on any loan greater than $2,000.00 and up to and including $5,000.00; and (3) $100.00 on any loan exceeding $5,000.00.

L.1964, c. 162, s. 4. Amended by L.1979, c. 319, s. 3, eff. Jan. 18, 1980; L.1981, c. 103, s. 6, eff. March 31, 1981.



Section 17:9A-59.29 - Limitation On Loans

17:9A-59.29. Limitation on loans
No bank shall make a small business loan in a sum in excess of $50,000.00, nor shall a bank make any such loan for the payment of which a small business concern will be liable to it in any capacity, if the amount of such loan, exclusive of the interest thereon, when added to the principal balances owing on all other small business loans made by such bank for the payment of which such small business concern is liable in any capacity, will, in the aggregate, exceed $50,000.00.

L.1964, c. 162, s. 5. Amended by L.1968, c. 36, s. 2, eff. May 9, 1968; L.1972, c. 119, s. 2, eff. Aug. 4, 1972; L.1979, c. 319, s. 4, eff. Jan. 18, 1980.



Section 17:9A-59.30 - Security For Payment; Costs And Insurance

17:9A-59.30. Security for payment; costs and insurance
A bank which makes a small business loan may

(a) require one or more comakers or endorsers of the note evidencing the loan, or one or more guarantors of payment of the note;

(b) take an interest in property, real or personal, or both, to secure payment of the loan. When an interest in real property is taken as such security, it shall not be subject to any provision of article 14, sections 64 through 70, of the act of which this act is a supplement;

(c) when the payment of the loan is secured, require that the property constituting the security by insured for the benefit of the bank, against such loss or damage as the bank may require, and may retain out of the proceeds of such loan the premium for such insurance. If such insurance expires, lapses, or is canceled, and other insurance by insurers and in amounts satisfactory to the bank is not furnished to the bank without lapse of coverage, the bank may obtain insurance upon such property, and the cost thereof, less the amount of the return premium, if any, received by the bank on cancellation of prior insurance paid for by the borrower or the cost of which was retained out of the proceeds of the loan, shall be added to and become part of such loan, payable upon demand with interest at the legal rate; and, in default of such payment after such demand, the entire unpaid balance of the loan shall, at the election of the bank, become immediately due and payable;

(d) when the payment of such loan is secured, and provision is made by law for the filing or recording of the instrument of security or notice or statement thereof, require compliance with such provision and retain the cost of such recording or filing out of the proceeds of the loan;

(e) when the payment of such loan is secured, and the property constituting such security is appraised by a person not an officer, director, employee or other agent of the bank, pay the cost of such appraisal and may retain such cost out of such loan, but in no event shall the amount so retained, or the amount charged the borrower for such appraisal, exceed the amount paid by the bank for such appraisal or 1% of the sum borrowed, whichever is less;

(f) at the written request of a borrower who is an individual, obtain or provide insurance on the life of the borrower pursuant to the provisions of "An act to provide for the regulation of credit life insurance and credit accident and health insurance, as defined, and supplementing Title 17 of the Revised Statutes" (P.L.1958, c. 169); and the bank may deduct and retain from the proceeds of the loan an amount equal to the premium lawfully charged by the insurer issuing such insurance. If insurance is obtained or provided as herein provided, the bank shall deliver or cause to be delivered to the insured borrower at the time when the loan is made, a copy of the insurance policy, or a certificate therefor, or a copy of the application for such policy, or a notice of proposed insurance as required by law. If there is more than one person liable for the payment of any such loan, whether as borrower or otherwise, insurance may be obtained or provided as authorized herein on the life of only one such person. Nothing in any other law of this State shall prohibit a bank, or any employee of a bank, from collecting the premium or identifiable charge for life insurance obtained or provided as authorized herein, or prevent a bank from receiving or retaining any dividend or other gain or advantage resulting from such insurance. Nothing herein shall be construed as prohibiting a bank from taking an assignment of any other type of life insurance policy as security for the payment of any such loan.

L.1964, c. 162, s. 6.



Section 17:9A-59.31 - Collection Fee Schedule

17:9A-59.31. Collection fee schedule
Upon institution of proceedings for the collection of a small business loan in default, a bank may charge a collection fee, in addition to court costs, according to the following schedule:

(a) on the first $750 of indebtedness, 15%;

(b) on the excess over $750 of indebtedness, 10%, but in no case shall such collection fee exceed $500.00.

L.1964, c. 162, s. 7.



Section 17:9A-59.32 - Acceleration Of Maturity

17:9A-59.32. Acceleration of maturity
(a) The note evidencing a small business loan may provide that

(1) Upon default in the payment of any installment on its due date, the entire unpaid balance owing thereon shall, at the election of the bank, become immediately due and payable;

(2) When the maturity of the unpaid balance owing on a note is accelerated as provided by this section, the bank may charge interest at the legal rate, as defined in section 1 of this act from the date such acceleration takes place upon the unpaid principal balance thereof;

(3) On any installment of a precomputed loan in arrears for more than 10 days, the bank may make a late charge which shall not exceed 5% of such installment, or $5, whichever is the lesser; provided, (A) (deleted by amendment) (B) that only one such late charge shall be made on any one installment; and (C) that no such late charge shall be made upon any installment scheduled, by the terms of such note, to fall due upon a date subsequent to the date upon which the maturity of the unpaid balance of the loan is accelerated as provided by this section;

(4) No party to such note shall be released or discharged from liability to the bank by reason of the bank's extending the time for the payment of an installment or installments owing or due upon such note, or by reason of the bank's waiver of any term or condition of such note, or of the instrument intended to secure payment thereof;

(5) All parties to such note shall waive presentation for payment, demand for payment, protest and notice of protest, nonpayment, dishonor, and the bank's election to accelerate the maturity of the unpaid balance owing thereon.

(b) (Deleted by amendment.)

(c) In addition to the provisions expressly authorized by subsection (a) of this section, the note evidencing a small business loan, or the agreement pursuant to which such loan is made, may contain such provisions, not contrary to law or inconsistent with the provisions of this act, as the bank and the small business concern may agree upon, but no such note or agreement shall provide that payment of the note shall be accelerated because the bank, or other holder of the note, deems itself insecure. No bank shall take any power of attorney to confess judgment on any note evidencing a small business loan.

L.1964, c. 162, s. 8. Amended by L.1979, c. 319, s. 5, eff. Jan. 18, 1980.



Section 17:9A-59.33 - Unauthorized Charges Prohibited

17:9A-59.33. Unauthorized charges prohibited
A bank which makes a small business loan shall not make any further finance, interest or other charge in connection with such loan, other than those expressly authorized by this act.

L.1964, c. 162, s. 9.



Section 17:9A-59.34 - Use Of Proceeds For Repayment Of Other Loan

17:9A-59.34. Use of proceeds for repayment of other loan
Nothing in this act shall prevent a bank from making a small business loan, the proceeds of which will be applied in whole or in part to the repayment at or before final maturity of a loan theretofore made under the provisions of this act or otherwise.

L.1964, c. 162, s. 10.



Section 17:9A-59.35 - Credit On Precomputed Interest Charges; Prepayment Or Acceleration; Formula; Prepayment On Non-precomputed Small Business Loan Without Penalty

17:9A-59.35. Credit on precomputed interest charges; prepayment or acceleration; formula; prepayment on non-precomputed small business loan without penalty
(a) When the unpaid balance owing on a precomputed small business loan is repaid in full, or when the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the bank shall allow a credit on account of the precomputed interest charge made on such loan, the amount of which shall not be less than the amount determined by the application of the formula C = AN / D ( "the rule of 78's" ) in which "C" represents the amount of the credit to be given; "A" represents the amount of the precomputed interest charge; and "D" is determined by ascribing to each month included in the period for which the precomputed interest charge was computed, reckoning from the day upon which the loan was made, the cardinal number descriptive of the number of months scheduled, by the terms of the loan, to elapse from the beginning of each such month, to the date to which the precomputed interest charge was computed, and the total of all the cardinal numbers so ascribed constitutes the quantity "D" ; and "N" represents the difference between the quantity "D" and the total of all the cardinal numbers ascribed to the months which have elapsed, in whole or in part, from the making of the loan, to the day upon which such repayment is made, or to the day upon which the maturity of the unpaid balance of such loan is accelerated, as the case may be.

(b) The Commissioner of Banking may prepare and distribute to such banks as shall make a request therefor, a schedule or schedules based upon the formula stated in subsection (a) of this section, and credits allowed as provided in such schedule shall constitute a complete compliance with such subsection. A copy of such schedule, duly certified by the commissioner, shall be evidence in all courts and places.

(c) This section shall not apply where the amount of the credit to be allowed is less than $5.00.

(d) The unpaid balance owing on a nonprecomputed small business loan may be repaid in full at any time without penalty.

L.1964, c. 162, s. 11. Amended by L.1979, c. 319, s. 6, eff. Jan. 18, 1980.



Section 17:9A-59.36 - Statement That Loan Was Made Pursuant To Small Business Loan Act Required

17:9A-59.36. Statement that loan was made pursuant to small business loan act required
Every note evidencing a small business loan shall contain a statement that such loan was made pursuant to this act. If this act or any section hereof shall be amended, no reference to such amendment need be made in such statement.

L.1964, c. 162, s. 12.



Section 17:9A-59.37 - Violation; Penalty; Civil Action

17:9A-59.37. Violation; penalty; civil action
If a bank knowingly violates any provision of this act in the making or collection of a small business loan, the bank shall forfeit the entire finance charge made on such loan, and the borrower, or his legal representatives, successors or assigns, may recover back, in an action against the bank, twice the amount of the finance charge made by the bank on such loan; provided, such action is commenced within 2 years from the date such violation occurred. The amount of any credit allowed pursuant to section 11 of this act shall be credited against the finance charge made on such loan for the purposes of this section.

L.1964, c. 162, s. 13.



Section 17:9A-59.38 - Application Of Act

17:9A-59.38. Application of act
Nothing in this act applies to any loan or extension of credit which a bank may make pursuant to any other law of this State or any regulation promulgated pursuant to such law, nor does this act apply to any loan or extension of credit otherwise authorized or not prohibited by law, or otherwise enforceable at law.

L.1964, c. 162, s. 14. Amended by L.1979, c. 319, s. 7, eff. Jan. 18, 1980.



Section 17:9A-59.39 - Short Title

17:9A-59.39. Short title
This act shall be known and may be cited as the "Small Business Loan Act."

L.1964, c. 162, s. 15.



Section 17:9A-59.40 - Loan To Depositor In Amount Of And Guaranteed By Deposit

17:9A-59.40. Loan to depositor in amount of and guaranteed by deposit
Notwithstanding any other provision of law, a banking institution may contract with a depositor for the loan of money in an amount not to exceed such depositor's deposit and secured by a pledge of such deposit, upon such terms and conditions as may be mutually agreed upon between the banking institution and such depositor; provided, however, that the rate of interest charged with respect to any such loan shall not exceed the maximum permitted under the provisions of R.S. 31:1-1 or 2% in excess of the interest rate then paid with respect to the deposit which secures such loan whichever is greater.

L.1977, c. 64, s. 1, eff. April 18, 1977.



Section 17:9A-60 - Definitions

17:9A-60. Definitions


60. Definitions.

For the purposes of this article,

(1) "Person" means an individual, partnership, corporation, association or body politic, or any similar entity or organization;

(2) "Investment securities" means those marketable corporate obligations in the form of bonds, debentures or similar instruments as are commonly known as investment securities, under such further definition of investment securities as may by regulation be prescribed by the commissioner;

(3) (Deleted by amendment, P.L.1997, c.33.)

(4) (Deleted by amendment, P.L.1997, c.33.)

(5) (Deleted by amendment, P.L.1997, c.33.)

(6) (Deleted by amendment, P.L.1997, c.33.)

(7) (Deleted by amendment, P.L.1997, c.33.)

(8) (Deleted by amendment, P.L.1997, c.33.)

(9) "Capital funds" of a bank or savings bank means the aggregate of the unimpaired capital stock, surplus and undivided profits of the bank or savings bank plus all other funds which are authorized by law to be included in capital funds for the purposes of this article. The commissioner may, by regulation, provide that contingent reserves of a bank or savings bank, as defined in such regulation, may be included in the capital funds of a bank or savings bank for the purposes of this article;

(10) "Loans and extension of credit" means a bank's or savings bank's direct or indirect advance of funds to or on behalf of a borrower based on an obligation of the borrower to repay the funds or repayable from specific property pledged by or on behalf of the borrower;

(11) "Borrower" means a person who is named as a borrower or debtor in a loan or extension of credit. Loans or extensions of credit to one borrower shall be attributed to another person and each person shall be deemed a borrower: (a) when proceeds of a loan or extension of credit are to be used for the direct benefit of the other person, to the extent of the proceeds so used; or (b) when a common enterprise is deemed to exist between the persons.

L.1948,c.67,c.60; amended 1953, c.141, s.1; 1965, c.171, s.20; 1969, c.244, s.3; 1997, c.33, s.10.



Section 17:9A-61 - Unlimited Liability

17:9A-61. Unlimited liability
This article shall not apply to:

(1) loans to or investments in obligations of the United States, this State or any county of this State, or investments in obligations unconditionally guaranteed both as to principal and interest by the United States or this State;

(2) obligations to the extent that they are secured or covered by guarantees or by commitments or agreements to take over or to purchase made by any Federal Reserve Bank or by the United States, or by any department, bureau, board, commission or establishment of the United States, including any corporation, wholly-owned directly or indirectly by the United States; provided, that such guarantees, agreements or commitments are unconditional and must be performed by payment of cash or its equivalent within 60 days after demand;

(3) obligations in the form of drafts or bills of exchange drawn in good faith against actually existing values, whether or not accepted by the drawee;

(4) obligations in the form of bankers' acceptances which are eligible for rediscount with a Federal Reserve bank;

(5) obligations arising out of the discount of negotiable or nonnegotiable commercial or business paper actually owned by the person negotiating the same;

(6) demand balances owing by a reserve depositary arising out of deposits made pursuant to article 10;

(7) obligations resulting from daily clearances through any clearing house association;

(8) demand balances owing by a bank, or by a national banking association having its principal office in this State, or by a bank or trust company incorporated under the laws of any other State or territory of the United States or the District of Columbia, or by a national banking association having its principal office in any other State or territory of the United States or the District of Columbia; and

(9) obligations of any diocese, synod, presbytery or other corporate governing body of any religious denomination organized as a corporation pursuant to the laws of the State of New Jersey as guarantor of or endorser of obligations of a church under its jurisdiction.

L.1948, c. 67, p. 239, s. 61. Amended by L.1949, c. 56, p. 352, s. 1; L.1950, c. 75, p. 133, s. 1; L.1955, c. 110, p. 579, s. 1.



Section 17:9A-62 - Limitations On Liability

17:9A-62. Limitations on liability


62. Limitations on Liability. A. The total loans and extensions of credit by a bank or savings bank outstanding to one borrower at one time and not fully secured by collateral having a market value at least equal to the amount of the loans and extensions of credit shall not exceed 15 percent of the capital funds of the bank or savings bank.

B. The total loans and extensions of credit by a bank or savings bank outstanding to one borrower at one time and fully secured by readily available marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the funds outstanding shall not exceed 10 percent of the capital funds of the bank or savings bank. This limitation shall be separate from and in addition to the limitation contained in subsection A of this section. If a bank's or savings bank's lending limit calculated under this subsection and under subsection A of this section is less than $500,000, the bank or savings bank may nevertheless have total loans and extensions of credit outstanding to one borrower at one time not to exceed $500,000.

C. Except as the commissioner may otherwise prescribe from time to time by regulation promulgated pursuant to subsection H of this section, the total loans and extensions of credit to a person by a bank or savings bank shall not be subject to any limitations imposed by this article, to the extent that loans and extensions of credit are secured by direct or indirect obligations of the United States which have a face or par value at least equal to the amount of such loans and extensions of credit, and which are fully guaranteed as to principal and interest by the United States.

D. Except as the commissioner may otherwise prescribe from time to time by regulation promulgated pursuant to subsection H of this section, loans and extensions of credit to, and investments in the obligations of any municipality or school district of this State may equal but not exceed 100% of the capital funds of a bank.

E. The commissioner may, from time to time, approve the obligations of any other state of the United States, or of any political or municipal or county subdivision or instrumentality thereof, or of any political subdivision or instrumentality of a municipality or county of this State, other than a school district, or of the Port Authority of New York and New Jersey or other instrumentality of two or more states or of the United States, or loans to any such other state, or to such subdivision, or instrumentality, and, unless the commissioner, acting pursuant to subsection H of this section prescribed otherwise by regulation, loans and extensions of credit may be made to, and investments may be made in the obligations of any such other State, or of any such subdivision or instrumentality in excess of 15 % but not in excess of 25% of the capital funds of a bank or savings bank.

F. Except as the commissioner may otherwise prescribe from time to time by regulation promulgated pursuant to subsection H of this section, the total amount of investment securities of any one person held by a bank or savings bank for its own account, other than investments specified in paragraphs (1) and (2) of section 61 and subsections D and E of this section, shall not exceed 15 % of the capital funds of the bank or savings bank.

G. In determining whether the total loans and extensions of credit made to any person are within the limitations imposed by this article, a bank or savings bank and its directors, officers and employees may rely upon, and be protected in relying upon, the written statements or representations of such person, made to induce such bank or savings bank to permit such loans and extensions of credit to be made.

H. The commissioner may, from time to time, make, amend and repeal regulations (1) imposing a limitation, expressed in terms of a percentage of capital funds, upon loans and extensions of credit secured as specified in subsection C of this section, and (2) decreasing, increasing, or removing entirely the limitations on loans and extensions of credit imposed by this article upon the loans and extensions of credit, obligations and investments specified in subsections A, B, D, E and F of this section. Regulations made pursuant to this section shall be directed toward creating and maintaining substantial equality between State banks and savings banks and national banks, to the end that no class or group of banks or savings banks shall have any substantial competitive advantage over another. When not defined in this article or in regulations promulgated by the commissioner, terms used in this article shall be construed in a manner consistent with their definition by the Comptroller of the Currency, or any other appropriate federal regulatory agency.

L.1948,c.67,s.62; amended 1949, c.246, s.1; 1953, c.141, s.2; 1956, c.115; 1960, c.181; 1965, c.171, s.21; 1969, c.244, s.4; 1997, c.33, s.11.



Section 17:9A-63 - Exempt Transactions

17:9A-63. Exempt transactions


63. Exempt transactions. A. A bank or savings bank shall not be in violation of this article if the loans and extensions of credit to a person incurred under any prior law repealed or superseded by this act exceed the limitations imposed by this article.

B. A bank or savings bank shall not be in violation of this article if, at any time when a bank or savings bank makes a loan or extension of credit to a person, the total loans and extensions of credit to such person, including the loan or extension of credit then made, do not or did not exceed the limitations imposed by this article, notwithstanding that, subsequent to the making of any such loan or extension of credit, circumstances other than the making of an additional loan or extension of credit, cause the total loans and extensions of credit to such person to exceed the limitations imposed by this article.

C. Notwithstanding any provision of this article, a bank or savings bank may, with the prior approval of the commissioner, do any act necessary to preserve or protect any loan or extension of credit, obligation or investment held by it, or any security for such loan or extension of credit or obligation, even though such act causes the total loans and extensions of credit to any person to exceed the limitations imposed by this article; provided, that in no case shall the commissioner approve any act pursuant to this subsection which would cause the total loans and extensions of credit to any person to exceed the limitations imposed by this article by more than fifty percent of such limitations.

L.1948,c.67,s.63; amended 1953, c.141, s.3; 1997, c.33, s.12.



Section 17:9A-63.1 - Excess Charge

17:9A-63.1. Excess charge
Notwithstanding any other law of this State, a banking institution which makes a charge or imposes a fee in excess of that permitted by P.L. 1948, c. 67 (C. 17:9A-1 et seq.), R.S. 31:1-1 et seq. or any other applicable law, shall have no liability for that charge or imposition if, within 60 days after discovering the excess charge or imposition, either through its own procedures or through an examination, and prior to any action being commenced or written notice being received from the obligor, the banking institution notifies the person or entity concerned of the error and makes whatever adjustments are necessary to assure that the person or entity will not be required to pay any amount in excess of the amount permitted to be charged or imposed.

L. 1985, c. 528, s. 19, eff. Jan. 21, 1986.



Section 17:9A-64.1 - Origination, Acquisition Of Mortgage Loans By Bank, Savings Bank

17:9A-64.1. Origination, acquisition of mortgage loans by bank, savings bank


23. A bank or savings bank may originate or acquire mortgage loans secured by a mortgage constituting a lien upon real property or upon a lease of the fee of real property, so long as the bank observes prudent banking practices, including amortization of the loans. The value of any mortgage loan shall not exceed 90 per cent of the appraised value of the mortgaged property, except for a mortgage loan that is less than $100,000 or as permitted by the Commissioner of Banking and Insurance by regulation. A bank or savings bank shall obtain an appropriate evaluation of the real property collateral that is consistent with safe and sound banking practices.

L.1997,c.33,s.23.



Section 17:9A-70.1 - Definitions

17:9A-70.1. Definitions
As used in this act:



"Banking institution" means a banking institution as defined in section 1 of P.L.1948, c.67 (C.17:9A-1);

"Credit insurance" means credit life insurance and credit health insurance issued pursuant to chapter 29 of Title 17B of the New Jersey Statutes, and credit involuntary unemployment insurance issued in accordance with forms and rates filed with and approved by the Commissioner of Insurance pursuant to applicable regulations.

L.1963,c.103,s.1; amended 1991,c.118,s.5.



Section 17:9A-70.2 - Credit Insurance On Borrower

17:9A-70.2. Credit insurance on borrower
When a banking institution makes a loan pursuant to P.L.1948, c.67 (C.17:9A-1 et seq.), P.L.1985, c.81 (C.17:3B-4 et seq.), or any other law or regulation authorizing the loan, the banking institution may, subject to the provisions of this act, obtain or provide credit insurance on the borrower or borrowers and, if the borrower or borrowers consent in writing to the obtaining or providing of such insurance, the banking institution may deduct and retain from the proceeds of any such loan an amount equal to the premium lawfully charged by the insurer issuing such insurance. If such premium charge is so deducted and retained, (a) such deduction and retention shall not be deemed an interest or other charge or demand prohibited by the law authorizing the loan; and (b) the banking institution shall deliver or cause to be delivered to the insured borrower at the time when a loan is made a copy of the insurance policy, or certificate therefor, or a copy of the application for such policy, or a notice of proposed insurance, as required by law. Nothing in the act to which this act is a supplement or in any other law of this State shall prohibit a banking institution, or any employee of a banking institution, from collecting the premium or identifiable charge for insurance obtained or provided as authorized by this act, or prevent a banking institution from receiving or retaining any dividend or any other gain or advantage resulting from such insurance.

L.1963,c.103,s.2; amended 1968,c.204,s.2; 1982,c.183; 1991,c.118,s.6.



Section 17:9A-71 - Definitions

17:9A-71. Definitions
Definitions. A. For the purposes of this article:

(1) "Controlling interest" means ownership or control of a majority of the issued and outstanding capital stock or securities of a corporation, having voting rights;

(2) "Corporation" means a corporation in which a director or an executive officer of a bank has a controlling interest or in which a director or an executive officer of a bank together with one or more other directors or executive officers of the bank has a controlling interest; "corporation" includes all subsidiaries of a corporation in which the corporation has a controlling interest;

(3) "Executive officer" means only those officers of a bank who participate in major policymaking functions of the bank otherwise than in the capacity of a director of the bank;

(4) "Partnership" means a partnership in which a director or an executive officer of a bank is a general or limited partner;

(5) "Liability" means indebtedness and liability to a bank of every kind and in every capacity, other than liability in a fiduciary capacity in which the fiduciary may lawfully incur such liability without personal responsibility therefor; "liable" means obligated for a liability;

(6) "Board of directors" means at least a majority of the members of the board of directors of a bank, and "executive committee" means at least a majority of the members of the executive committee of the board of directors;

(7) "Application" means a written, signed request by a director or an executive officer of a bank, or by a corporation or partnership, to be permitted to incur liability to the bank, and "applicant" means the signer of an application;

(8) Liability to a bank, payable on demand, shall be deemed to have a maturity six months from the date of incurring such liability;

(9) Any whole or part renewal or extension of any liability to a bank incurred pursuant to this article shall be deemed to be an initial incurring or liability to the bank.

(10) "Officer" means any officer other than an executive officer who participates in the operating management of a bank.

B. The commissioner may, from time to time, make, amend and repeal regulations, including (1) prescribing what constitutes "policymaking" within the meaning of paragraph (3) of subsection A of this section; and (2) increasing or decreasing the total amount in which a director or executive officer of a bank may become liable to the bank as prescribed by paragraph (5) of subsection B of section 72 (C. 17:9A-72); and (3) prescribing limitations on the liabilities to a bank which an officer who is not an executive officer of such bank may be permitted to incur to such bank. Regulations made pursuant to this article shall be directed toward creating and maintaining a substantial parity between banks and national banks in prescribing the amount in which a bank may permit an executive or other officer to become liable to it.

L. 1948, c. 67, p. 250, s. 71. Amended by L. 1966, c. 273, s. 1, eff. Sept. 6, 1966; L. 1979, c. 226, s. 2, eff. Oct. 12, 1979; L. 1985, c. 528, s. 7, eff. Jan. 21, 1986.



Section 17:9A-71.1 - Compliance Of Bank, Savings Bank With Liability Of Directors, Officers

17:9A-71.1. Compliance of bank, savings bank with liability of directors, officers


24. Any bank or savings bank that is in compliance with Regulation O of the Board of Governors of the Federal Reserve System, 12 C.F.R. s.215 et seq., is deemed to be in compliance with the provisions of sections 71 through 75 of P.L.1948, c.47 (C.17:9A-71 through 17:9A-75).

L.1997,c.33,s.24.



Section 17:9A-72 - Prerequisites To Incurring Liability; Amounts

17:9A-72. Prerequisites to incurring liability; amounts
Prerequisites to incurring liability; amounts. A. No bank shall permit a director or an executive officer of the bank or a corporation or partnership to become liable to the bank, and no such director, executive officer, corporation or partnership shall become liable to a bank, except as authorized by this article.

B. A bank may permit a director or an executive officer of the bank or a corporation or a partnership to become liable to the bank; provided that:

(1) An application for the incurring of the proposed liability, containing such information as the commissioner may by regulation require, shall first be approved by resolution of the board of directors or of the executive committee; such resolution and the vote of each person thereon shall be recorded in the minutes of the meeting;

(2) If the applicant is an executive officer, the proposed liability will not cause the total of all liabilities of such officer to the bank to exceed $10,000.00;

(3) If the applicant is a director, corporation or partnership, the bank shall be offered security having an ascertainable market value at least 20% greater than the amount of the proposed liability, or, if no such security or only partial security is offered, the proposed unsecured liability or the portion thereof for which no security is offered is, in the opinion of the board of directors or the executive committee, warranted by a written statement of the financial condition of the applicant;

(4) The proposed liability will not cause the total of

(a) The liabilities of a director or an executive officer, and

(b) The liabilities of each corporation in which such director or executive officer has a controlling interest, or in which such director or executive officer together with one or more other directors or executive officers has a controlling interest, and

(c) The liabilities of each partnership in which such director or executive officer is a partner, to exceed 10% of the amount of the capital funds of the bank, as defined in section 60 of P.L. 1948, c. 67 (C. 17:9A-60);

(5) Notwithstanding the limitations of paragraphs (2), (3) and (4) of this subsection, the proposed liability of the director or executive officer may be up to or equal to an amount that is permitted by the commissioner by regulation, or by separate regulations for directors and for executive officers, which regulations shall be directed toward creating and maintaining a substantial parity between banks and national banks.

C. When an application is made by a director of a bank or by a corporation or partnership, the applying director and any director who alone or with any one or more other directors or executive officers of the bank has a controlling interest in the corporation, and any director who is a general or limited partner in the partnership shall not vote to grant such application.

D. When an application is approved by the executive committee, the application shall be presented and the approving resolution of the executive committee shall be read at the next meeting of the board of directors, and such presentation and reading shall be noted in the minutes of such meeting.

L. 1948, c. 67, p. 251, s. 72. Amended by L. 1965, c. 171, s. 23; L. 1966, c. 273, s. 2; L. 1979, c. 226, s. 3, eff. Oct. 12, 1979; L. 1985, c. 528, s. 8, eff. Jan. 21, 1986.



Section 17:9A-73 - Overdrafts

17:9A-73. Overdrafts
No bank shall permit a director, executive or other officer or employee of the bank or a corporation, or a partnership, to become liable to the bank by overdraft against a deposit account. This section shall not apply to extensions of credit made pursuant to "The Advance Loan Law of 1968," P.L.1968, c. 64.

L.1948, c. 67, p. 252, s. 73. Amended by L.1979, c. 226, s. 4, eff. Oct. 12, 1979.



Section 17:9A-74 - Exempt Transactions

17:9A-74. Exempt transactions
74. Exempt transactions.



A. Any liability incurred prior to the effective date of this act, which would, if incurred after the effective date of this act, be subject to this article, may from time to time be wholly or partly renewed to the extent and in the manner authorized by the law in effect when such liability was initially incurred.

B. Nothing in this article shall apply to:



(1) a mortgage loan made by a bank to an executive officer of the bank or to him or her and his or her spouse, if:

(a) the mortgaged property has erected thereon a one- or two-family dwelling occupied or to be occupied wholly or partly by such officer; or

(b) the proceeds of the loan shall be used for the purpose of erecting upon the mortgaged property a one- or two-family dwelling to be so occupied; or

(c) the mortgaged property is a one- or two-family condominium unit occupied or to be occupied wholly or partly by such officer.

(2) a loan secured by a first lien on stock in a residential cooperative housing corporation, where the proceeds of the loan are used to finance the acquisition of such stock and the officer shall occupy an apartment or dwelling unit in premises owned by the residential cooperative housing corporation; or

(3) any loan or loans made to an executive officer of the bank to finance the education of a child of such officer; or

(4) any liability to a bank incurred by any officer who is not an executive officer of such bank.

L.1948,c.67,s.74; amended 1966,c.273,s.3; 1979,c.226,s.5; 1983,c.18,s.2; 1993,c.48,s.1.



Section 17:9A-75 - Violations; Penalties; Liability

17:9A-75. Violations; penalties; liability
A. The following shall be guilty of misdemeanors:

(1) A director, or an executive officer of a bank who knowingly incurs liability to the bank in violation of subsections B and C of section 72;

(2) Any person who knowingly permits or aids a director, or an executive officer of a bank or a corporation or partnership to incur liability to a bank in violation of subsections B and C of section 72;

(3) A director of a bank who votes in favor of an application presented to the bank by such director or by a corporation in which such director alone, or with one or more directors or officers of the bank, has a controlling interest, or by a partnership of which such director is a general or limited partner, if, pursuant to such application, liability is incurred in violation of subsections B and C of section 72;

(4) A director or an executive officer of a bank who, alone, or with one or more directors or executive officers of the bank, has a controlling interest in a corporation or who is a general or limited partner of a partnership which presents an application to the bank pursuant to which liability is incurred in violation of subsections B and C of section 72 and who, having knowledge of such application prior to its acceptance, fails to disclose his interest to the executive committee or the board of directors prior to such acceptance.

B. Each person described in paragraphs (2), (3), and (4) of subsection A of this section shall be personally liable on demand to the bank for the liability incurred in violation of subsections B and C of section 72, with interest, and, upon payment thereof, shall be subrogated to the rights of the bank.

L.1948, c. 67, p. 253, s. 75. Amended by L.1966, c. 273, s. 4; L.1979, c. 226, s. 6, eff. Oct. 12, 1979.



Section 17:9A-76 - By-laws; Adoption

17:9A-76. By-laws; adoption
The stockholders of a bank shall have the power to make, alter and repeal by-laws. If so provided in the certificate of incorporation, the power to make, alter and repeal by-laws may be conferred upon the board of directors, but any exercise of such power by the board of directors shall be subject to alteration or repeal by the stockholders at any meeting. The by-laws may include any provision not inconsistent with this act for the regulation of the affairs of the bank.

L.1948, c. 67, p. 254, s. 76.



Section 17:9A-77 - By-laws; Limitations On Powers Of Directors

17:9A-77. By-laws; limitations on powers of directors
A board of directors which shall be empowered to make, alter and repeal by-laws may not, however, exercise such power with respect to by-laws

(1) fixing the number of directors of the bank or the manner and time of determining such number;

(2) establishing the requirement for calling a special meeting of the stockholders; or

(3) setting forth the manner in which the by-laws may be made, altered or repealed.

L.1948, c. 67, p. 254, s. 77.



Section 17:9A-78 - By-laws; Amendments; Repeal; Notice

17:9A-78. By-laws; amendments; repeal; notice
By-laws shall not be made, altered or repealed by the stockholders except at an annual or special meeting of the stockholders by the affirmative vote of the holders of a majority of the capital stock of the bank entitled to vote at such meeting. By-laws shall not be made, altered or repealed by the board of directors except by the affirmative vote of a majority of the whole board at any regular or special meeting of the board of directors, and unless at least two days prior written notice of the intended action shall have been given to the directors. Such notice may be waived by a director at or prior to the meeting.

L.1948, c. 67, p. 255, s. 78. Amended by L.1949, c. 229, p. 718, s. 1.



Section 17:9A-79 - Annual Meetings; Notice

17:9A-79. Annual meetings; notice
79. Annual meetings; notice.

A. The annual meeting of the stockholders of every bank shall be held on such day in January, February, March or April in each year as the bylaws shall provide; or, if there be no governing bylaw, then on the fourth Tuesday in March; or, in the case of a savings bank operating on a fiscal-year basis, the annual meeting shall be held no later than 120 days after the closing of the fiscal year. The commissioner may require that prior notice be given to him of a change in the date of an annual meeting, and may prescribe the form of such notice and the time when such notice shall be given.

B. Not less than 10 days prior to the date fixed for such meeting, notice of the annual meeting shall be published once in a newspaper published and circulated in the municipality in which the bank maintains its principal office, or, if there be no such newspaper, then in one published in the county in which the bank maintains its principal office or in an adjoining county, and which has general circulation in the municipality in which the bank maintains its principal office. In addition, notice of such meeting shall be given as provided in section 81. At such annual meeting, directors shall be elected and such other business may be transacted as may properly be brought before a meeting of stockholders, except that no business other than the election of directors shall be transacted at such meeting unless notice of such other business shall have been given in the manner provided by section 81. Notice of such other business need not be included in the publication of notice required by this section.

L.1948,c.67,s.79; amended 1949,c.229,s.2; 1950,c.46; 1964,c.236; 1965,c.204,s.1; 1986,c.186,s.2; 1992,c.187,s.5.



Section 17:9A-79.1 - Written Consents

17:9A-79.1. Written consents
Any action required or permitted to be taken at a meeting of stockholders by P.L. 1948, c. 67 (C. 17:9A-1 et seq.), or the certificate of incorporation or bylaws of a bank, may be taken without a meeting if all stockholders consent thereto in writing. Whenever action is taken pursuant to this section, the written consents of the stockholders consenting thereto shall be filed with the minutes of proceedings of stockholders. Any action taken pursuant to this section shall have the same effect for all purposes as if the action had been taken at a meeting of the stockholders. If any other provision of P.L. 1948, c. 67 (C. 17:9A-1 et seq.) requires the filing of a certificate upon the taking of an action by the stockholders, and the action is taken in the manner authorized by this section, the certificate shall state that the action was taken without a meeting pursuant to the written consents of all of the stockholders.

L. 1986, c. 186, s. 3.



Section 17:9A-80 - Special Meetings; Call

17:9A-80. Special meetings; call
Special meetings of the stockholders of a bank may be called at any time by the president, the board of directors, the holders of not less than one-tenth of all shares outstanding with voting rights, or by such other officers or persons as may be so authorized in the certificate of incorporation or by-laws of the bank. At any time upon the written request of any person or persons entitled to call a special meeting, the secretary or cashier of the bank shall notify the stockholders of the call of a special meeting to be held at such time as the notice shall specify, but in no event shall such notice specify a time more than sixty days after the receipt of the request.

L.1948, c. 67, p. 256, s. 80.



Section 17:9A-81 - Stockholders' Meetings; Notice

17:9A-81. Stockholders' meetings; notice
Stockholders' meetings; notice. Notice of all meetings of stockholders shall be given to the stockholders not less than 10 nor more than 60 days prior thereto, by mail, postage prepaid, addressed to each stockholder at his address as it appears on the books of the bank. The notice shall specify the place, day and hour of the meeting and the nature of the business to be transacted. Except as otherwise provided by section 79, no business may be transacted at any meeting except that specified in the notice of the meeting.

L. 1948, c. 67, p. 256, s. 81. Amended by L. 1949, c. 229, p. 719, s. 3; L. 1986, c. 186, s. 4.



Section 17:9A-82 - Special Meetings; Failure To Issue Call; Action By Commissioner

17:9A-82. Special meetings; failure to issue call; action by commissioner
If the secretary or cashier neglects or refuses to issue a call for a special meeting as provided in section 80, the person or persons making the request may petition the commissioner to issue an order compelling the calling of such a meeting. The commissioner shall issue such an order upon such a petition if he finds that a request for a call for a special meeting has been made pursuant to section 80.

L.1948, c. 67, p. 256, s. 82.



Section 17:9A-83 - Place And Hour Of Meetings; Adjournments

17:9A-83. Place and hour of meetings; adjournments
Any meeting of stockholders may be held at the principal office of the bank, or at any branch office, or at any place other than the principal office or a branch office, provided such other place is in a municipality in which the bank maintains its principal office or a branch office. Each meeting shall be convened at such hour as is fixed by the by-laws, or, if not so fixed, at such hour as shall be stated in the call for the meeting. Any meeting may be adjourned from time to time for any period of time and to any place where it is lawful to hold a meeting. When any meeting is adjourned, it shall not be necessary to give any notice of the adjourned meeting.

L.1948, c. 67, p. 257, s. 83. Amended by L.1954, c. 142, p. 644, s. 2.



Section 17:9A-84 - List Of Stockholders

17:9A-84. List of stockholders
A. The officer having charge of the stock transfer books for shares of stock of a bank shall make, or cause to be made, and certify a complete list of the stockholders entitled to vote at a stockholder's meeting or any adjournment thereof. Such list shall

(1) Be arranged alphabetically, within each class and series, with the address of, and the number of shares held by, each stockholder;

(2) Be produced at the time and place of the meeting;

(3) Be subject to the inspection of any stockholder during the whole time of the meeting; and

(4) Be prima facie evidence as to who are the stockholders entitled to examine such list or to vote at any meeting.

B. If the requirements of this section have not been complied with, the meeting shall, on demand of any stockholder in person or by proxy, be adjourned until the requirements are complied with. Failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting prior to the making of any such demand.

L.1948, c. 67, p. 257, s. 84. Amended by L.1953, c. 17, p. 165, s. 19; L.1965 c. 171, s. 10; L.1970, c. 165, s. 5.



Section 17:9A-85 - Voting Of Treasury Stock

17:9A-85. Voting of treasury stock
Shares of its own capital stock belonging to a bank shall not be voted directly or indirectly. Any shares disqualified from voting solely because of such ownership shall not be counted in determining the proportion of or the number of shares or votes required to pass or to vote upon or to consent or assent to any matter or in determining the number of shares required to constitute a quorum at any meeting of the stockholders.

L.1948, c. 67, p. 258, s. 85.



Section 17:9A-86 - Voting Of Stock Subject To Pledge

17:9A-86. Voting of stock subject to pledge
A stockholder who shall pledge his stock may nevertheless represent and vote such stock in person or by proxy at all stockholders' meetings, unless such stock is transferred on the books of the bank, and in the instrument of transfer it is stated that the transferee is a pledgee or a nominee of a pledgee, and that the pledgee or the nominee of the pledgee is empowered to represent and vote such stock, in which case only the pledgee or the nominee of the pledgee, in person or by proxy, may represent the stock and vote thereon.

L.1948, c. 67, p. 258, s. 86.



Section 17:9A-87 - Voting Of Stock Held By A Corporation

17:9A-87. Voting of stock held by a corporation
If shares of the capital stock of a bank are registered in the name of a corporation, such corporation may vote such shares by a proxy signed by its president or by any vice-president, or signed in such other manner as shall be determined by its board of directors or other governing body.

L.1948, c. 67, p. 258, s. 87. Amended by L.1949, c. 55, p. 352, s. 1.



Section 17:9A-88 - Voting Of Stock Held By Joint Tenants Or Tenants In Common

17:9A-88. Voting of stock held by joint tenants or tenants in common
Shares of the capital stock of a bank held jointly or as tenants in common by two or more persons may be represented and voted in person or by proxy at any meeting of the stockholders by any one of such persons, unless another joint tenant or tenant in common seeks to represent or vote any of such shares in person or by proxy. In the latter event, the written agreement, if any, which governs the manner in which such shares shall be represented or voted, shall control if presented at the meeting. If there be no such agreement presented at the meeting, the majority in number of such joint tenants or tenants in common present in person or by proxy shall control the manner of representation and voting. If there be no such majority, or if there be two such joint tenants or tenants in common, both of whom seek to represent and vote such shares, the shares shall, for the purposes of representation and voting, be divided equally among such joint tenants or tenants in common present in person or by proxy.

L.1948, c. 67, p. 258, s. 88.



Section 17:9A-89 - Voting Stock Held By Fiduciaries

17:9A-89. Voting stock held by fiduciaries
A. Shares of the capital stock of a bank held in a fiduciary capacity may be voted in person or by proxy by the fiduciary holding such shares. If a bank holds shares of its own capital stock in a fiduciary capacity, such shares may be voted and shall be counted in determining the total number of outstanding shares at any given time.

B. If shares of the capital stock of a bank are held in a fiduciary capacity by two or more fiduciaries, such shares may be represented and voted at any meeting of the stockholders by any one of such fiduciaries, unless either (1) such fiduciary shall be acting under an instrument or judgment of court which otherwise directs, or (2) two or more fiduciaries seek to represent or vote such shares in person or by proxy in a conflicting manner. If the instrument or judgment of court under which the fiduciaries are acting does not provide the manner in which such shares shall be represented or voted, and the cofiduciaries are in disagreement as to such representation or voting, such shares shall be represented and voted in the manner determined by a majority of the cofiduciaries and, if they be equally divided, such shares shall not be represented or voted except pursuant to an order or judgment of a court of competent jurisdiction.

L.1948, c. 67, p. 259, s. 89. Amended by L.1953, c. 17, p. 166, s. 20.



Section 17:9A-90 - Voting In Person Or By Proxy

17:9A-90. Voting in person or by proxy
A. Stockholders of a bank may vote at all meetings either in person or by proxy. Every proxy shall be executed in writing by the stockholder or his agent and shall be filed with the secretary or cashier of the bank. When a proxy is executed by an agent of a stockholder, the instrument authorizing the agent to execute the proxy, or a photostatic copy thereof, shall also be filed with the secretary or cashier of the bank.

B. No proxy shall be valid after eleven months from the date of its execution, unless a longer time is expressly provided therein, but in no event shall a proxy be valid after three years from the date of its execution. If a proxy is undated, it shall be presumed to be dated as of the date on which it is filed pursuant to this section.

C. A proxy shall be revocable at will, but its revocation shall not be effective until written notice of such revocation is filed with the secretary or cashier of the bank. A proxy shall not be revoked by the death or incapacity of the stockholder until written notice of such death or incapacity shall be filed with the secretary or cashier of the bank. Unless the by-laws otherwise provide, the presence at any meeting of any stockholder who has given a proxy shall not revoke such proxy unless the stockholder shall file written notice of such revocation with the secretary of the meeting.

D. Nothing in this section shall limit the period of validity of a proxy or permit its revocation contrary to its terms, if such proxy is coupled with an interest.

E. While a meeting of the stockholders is in progress, the filing with the secretary or cashier of the bank required by subsections A and C of this section shall be made with the secretary of the meeting.

L.1948, c. 67, p. 260, s. 90.



Section 17:9A-90.1 - Voting Trusts

17:9A-90.1. Voting trusts
Agreements hereafter made between two or more of the stockholders of a bank pursuant to which stock of the bank held by them is transferred to or deposited with a trustee or agent for the purpose of vesting in such trustee or agent the right to vote thereon, shall be invalid; provided, that nothing herein contained shall prohibit a stockholder of a bank from depositing stock of a bank with a trustee or agent under the terms of a voting trust agreement presently lawfully in effect.

L.1948, c. 67, p. 261, s. 90.1.



Section 17:9A-91 - Quorum

17:9A-91. Quorum
At all meetings of stockholders of a bank, the presence in person or by proxy of the holders of a majority of the outstanding shares entitled to vote shall constitute a quorum for the transaction of business. Unless otherwise provided by law, the acts of the holders of a majority of the shares represented at any meeting at which a quorum is present shall be the acts of the stockholders. If a quorum is not present at a meeting, a majority in interest of the stockholders present in person or by proxy may adjourn the meeting to a fixed time.

L.1948, c. 67, p. 261, s. 91.



Section 17:9A-92 - Judges Of Election

17:9A-92. Judges of election
A. In advance of each meeting of the stockholders of a bank, the board of directors shall appoint one judge or three judges who may be stockholders, and who shall perform the duties hereinafter in this section set forth. If a judge or judges be not so appointed, or, if appointed, shall fail or refuse to serve at such meeting or at an adjournment thereof, the chairman of the meeting shall make the appointment or fill any vacancy. If no judge shall have been appointed in advance of a meeting, the stockholders shall determine whether one or three judges shall be appointed.

B. Before entering upon his duties, each judge shall take and subscribe an oath to perform the duties of his office impartially and in good faith.

C. The judge or judges shall determine

(1) the number of shares outstanding;

(2) the number of shares represented at the meeting;

(3) the voting rights of each share;

(4) the existence of a quorum; and

(5) the authenticity, validity and effect of proxies.

They shall also

(6) hear and determine all challenges and questions arising in connection with the right to ballot;

(7) receive, count and tabulate all ballots;

(8) determine the results of balloting; and

(9) do such other acts as may be proper with respect to balloting.

If there be three judges, the decision, act or certificate of two shall be effective as the decision, act or certificate of all.

D. At the request of the chairman of the meeting, or of any stockholder or his proxy, the judge or judges shall make a report in writing of any matter determined by him or them and execute a certificate of any fact found. The judge or judges shall execute a certificate of the result of any balloting and shall deliver such certificate to the chairman of the meeting, and such certificate shall be recorded in the minutes of the meeting and filed with the bank.

E. If any person shall be elected a director at any meeting at which he served as a judge, his election shall be void and the directors shall not appoint him a director within twelve months next succeeding.

L.1948, c. 67, p. 261, s. 92.



Section 17:9A-93 - Presiding Officer And Secretary Of Meeting

17:9A-93. Presiding officer and secretary of meeting
Unless the by-laws otherwise provide, the president shall preside at, and the secretary or cashier shall take the minutes at all meetings of the stockholders. If either such officer is not present at any meeting of stockholders, the stockholders may elect a person to preside at such meeting, or to act as secretary of the meeting, and the secretary so chosen shall record the minutes in the minute book of the bank.

L.1948, c. 67, p. 262, s. 93.



Section 17:9A-94 - Capital Stock; Voting Rights

17:9A-94. Capital stock; voting rights
A. Except as a bank's certificate of incorporation may otherwise lawfully provide with respect to preferred stock, each share of stock shall entitle the registered holder thereof to (1) one vote with respect to each matter presented at a stockholders' meeting, and (2) one vote for each director to be elected.

B. The shares of the capital stock of a bank shall not be voted cumulatively.

L.1948, c. 67, p. 263, s. 94.



Section 17:9A-95 - Summary Review Of Elections By Superior Court

17:9A-95. Summary review of elections by Superior Court
Upon application of any stockholder who questions an election of directors of a bank, the Superior Court, if such application be made in an action brought within twenty days after the election and if reasonable notice of the intended application shall have been given to the bank and to those whose election is questioned, shall have jurisdiction to confirm the questioned election, or order a new election, or make such other order and give such relief as justice may require. The court may proceed in the action in a summary manner or otherwise.

L.1948, c. 67, p. 263, s. 95. Amended by L.1953, c. 17, p. 166, s. 21.



Section 17:9A-96 - Record Date

17:9A-96 Record date
Record date.

A. The board of directors may fix a date, which shall precede by not more than 60 days:

(1) the date of any meeting of stockholders, or

(2) the date upon which a dividend is to be paid, or

(3) the date upon which rights are to be allotted, or

(4) the date upon which any change or conversion or exchange of capital stock is to take effect, as a record date for the determination of the stockholders who are entitled

(5) to notice of and to vote at any such meeting, and at any adjournment thereof, or

(6) to receive payment of any such dividend, or

(7) to receive any such allotment of rights, or

(8) to participate in any such change, conversion or exchange of capital stock, and in any such case only stockholders of record at the close of business on the date so fixed shall be entitled to notice of and to vote at such meeting and at any adjournment thereof, or to receive payment of such dividend, or to receive such allotment of rights, or to participate in such change, conversion or exchange, as the case may be, notwithstanding any transfer of stock on the books of the bank after the record date so fixed.

B. If no such record date is fixed, only stockholders of record at the close of business on the sixty-fifth day prior to (1) the date of such meeting, or (2) the date upon which such dividend is to be paid, or (3) the date upon which such rights are to be allotted, or (4) the date upon which such change, conversion or exchange of capital stock is to take effect, shall be entitled to notice of and to vote at such meeting and at any adjournment thereof, or to receive payment of such dividend, or to receive such allotment of rights, or participate in such change, conversion or exchange, as the case may be, notwithstanding any transfer of stock on the books of the bank subsequent to such sixty-fifth day.

L. 1948, c. 67, s. 96. Amended by L. 1949, c. 229, s. 4; 1953, c. 71, s. 1; 1954, c. 142, s. 3; 1986, c. 186, s. 5; 1987, c. 218, s. 1.



Section 17:9A-97 - Inspection Of Books And Records

17:9A-97. Inspection of books and records
A. Every bank shall keep books and records of account and minutes of the proceedings of its stockholders, board of directors, and executive committee if any. The bank shall keep at its principal office, or at the office of its transfer agent in this State, a record or records containing the names and addresses of all stockholders, the number class and series of shares held by each and the dates when they respectively became the owners of record thereof. Any of the foregoing books, minutes or records may be in written form or in any other form capable of being converted into written form within a reasonable time. A bank shall convert into written form without charge any such records not in such form at the written request of any person entitled to inspect them. Any person who has been a stockholder of record of a bank for at least 6 months immediately preceding his demand, or any person holding, or so authorized in writing by the holders of, at least 5% of the outstanding stock of a bank, upon at least 5 days' written demand shall have the right for any proper purpose to examine in person or by agent or attorney, during usual business hours, its minutes of the proceedings of its stockholders and record of stockholders and to make extracts therefrom at the place where such minutes and record are kept.

B. A stockholder whose demand has been refused by a bank may apply to the commissioner for an order directing the bank to permit such an examination or the making of such an extract. The application to the commissioner shall be in duplicate, shall be verified, and shall state the stockholder's name and address; the number of shares held by him; the name and address of counsel representing him, if any; the name and address of the principal office of the bank; and the reason for the demand for such examination or for the making of such extract. If, upon reading the application, the commissioner shall be satisfied that the purpose for which it is made is a proper one and is made in good faith, he shall, within 5 days after the receipt of the demand, mail a copy thereof to the bank, together with an order directing the bank to show cause why the demand should not be allowed. The commissioner shall, within the same period, mail a copy of the order to show cause to the demanding stockholder.

C. The order to show cause shall be returnable before the commissioner not less than 5 and not more than 10 days after its date, and, upon the return day, the commissioner shall hear such evidence and consider such arguments of the parties or their counsel as he shall deem necessary to a fair and equitable determination. The commissioner shall, within 5 days from the return day of the order to show cause, make an order allowing or denying the demand, as the case may be, and he shall, within the same period, mail a copy of his order to the stockholder and to the bank. If, from an inspection of the demand, the commissioner shall be satisfied that it is not made for a proper purpose or is not made in good faith, he shall forthwith make and mail to the stockholder an order denying the demand, stating his reasons for such denial.

D. The commissioner may, in his discretion, in lieu of ordering the bank to permit such examination or the making of such extract, require the bank to prepare envelopes addressed to the stockholders, to be mailed by the bank after the insertion therein of such matters as the stockholder shall furnish the bank after first having obtained approval by the commissioner of the sending of such matter. The cost of the preparation of such matter and the expense of mailing shall be borne by the stockholder unless the commissioner shall, in his discretion, and upon good cause shown, direct that the expense be borne by the bank.

E. Any order of the commissioner other than an order to show cause, made pursuant to this section, shall be subject to review, hearing and relief in the Superior Court in a proceeding in lieu of prerogative writ. The commissioner's failure to act within the periods limited by this section shall be deemed to be a final order denying the application.

F. Nothing herein contained shall impair the power of any court, upon proof by a stockholder of proper purpose, irrespective of the period of time during which said stockholder shall have been a stockholder of record, and irrespective of the number of shares held by him, to compel the production for examination by such stockholder of the books and records of account, minutes and record of stockholders of a bank.

L.1948, c. 67, p. 264, s. 97. Amended by L.1953, c. 17, p. 167, s. 22; L.1970, c. 165, s. 6.



Section 17:9A-98 - Stock Certificates; Transfers Of Stock; Facsimile Signatures

17:9A-98. Stock certificates; transfers of stock; facsimile signatures
A. Every bank shall issue to each of its stockholders a certificate or certificates signed by, or in the name of the bank by, the chairman or vice-chairman of the board, or the president or a vice-president, and by the treasurer or an assistant treasurer, or the secretary or an assistant secretary, or by the cashier or an assistant cashier, and may be sealed with the seal of the bank or a facsimile thereof. If the certificate is countersigned by a transfer agent or registrar, who is not an officer or employee of the bank, any and all other signatures may be facsimiles. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon such certificate shall have ceased to be such officer, transfer agent, or registrar before such certificate is issued, it may be issued by the bank with the same effect as if he were such officer, transfer agent or registrar at the date of its issue.

B. Shares of the capital stock of a bank shall be personal property and shall be held and transferred as provided in chapter 8 of Title 12A of the New Jersey Statutes.

L.1948, c. 67, p. 266, s. 98; amended by L.1962, c. 219, s. 2 eff. Jan. 1, 1963; L.1970, c. 165, s. 7.



Section 17:9A-99 - Preemptive Rights Of Stockholders To Purchase New Stock

17:9A-99. Preemptive rights of stockholders to purchase new stock
A. Except as otherwise provided by law, upon an increase of the capital stock of a bank by an issue of additional shares, every stockholder shall have a right to purchase that proportion of the shares to be issued which the par value of the stock held by him bears to the aggregate par value of the capital stock of the bank before such increase, at such price, which may be in excess of par value, and within such time as shall be fixed by the resolution of the board adopted pursuant to section 117 providing for the issue of such stock, unless (1) such right is waived by him, or (2) the certificate of incorporation otherwise provided at the time of the issue of the shares held by him. For the purposes of this subsection, aggregate par value of the capital stock of a bank shall mean the aggregate par value of all shares the holders of which are entitled under this section to preemptive rights.

B. Unless the certificate of incorporation otherwise provided at the time when the preferred stock held by him was issued, or unless the right is waived by him, the holder of shares of preferred stock shall have the preemptive right specified in subsection A. of this section only in case of the issue of (1) preferred stock of the same class held by him, or (2) preferred stock which has preference or priority, in the payment of dividends or upon liquidation, over the class of preferred stock held by him.

C. Shares of the capital stock not purchased by stockholders in the exercise of the rights provided by subsections A. or B. of this section, shall be sold to such persons as shall be determined by the board of directors, at a price not less than that specified in the resolution of the board adopted pursuant to section 117 providing for the issue of such stock.

L.1948, c. 67, p. 266, s. 99. Amended by L.1950, c. 267, p. 913, s. 1; L.1964, c. 201, s. 1; L.1971, c. 452, s. 1, eff. Feb. 16, 1972.



Section 17:9A-100 - Liability Of Stockholders

17:9A-100. Liability of stockholders
Except as otherwise provided by any law heretofore enacted or by the certificate of incorporation of a bank heretofore organized, the holders of the shares of the capital stock of a bank shall not be liable, by reason of their holding such stock, for any debts, contracts, or obligations of the bank, or for assessments to restore impairments of the capital stock of the bank. In those cases in which any such liability has been imposed upon stockholders by any law heretofore enacted or by any certificate of incorporation heretofore filed, such liability shall terminate one year from the effective date of this act.

L.1948, c. 67, p. 267, s. 100.



Section 17:9A-101 - Directors; Number; Method Of Determination

17:9A-101. Directors; number; method of determination
A. Every bank shall be managed by a board of not less than five and not more than twenty-five directors.

B. If the certificate of incorporation does not fix the number of directors, and does not provide for the fixing of such number by either the board of directors or the stockholders, the by-laws may fix such number or provide that either the stockholders or the board of directors may fix such number; and, in the absence of any such provision in the by-laws, the stockholders shall, at any meeting at which directors are to be elected, determine the number of directors to be elected at such meeting.

L.1948, c. 67, p. 268, s. 101.



Section 17:9A-102 - Directors; Classification; Election; Vacancies; Tenure.

17:9A-102 Directors; classification; election; vacancies; tenure.

102. Directors; classification; election; vacancies; tenure.

A. A bank may provide in its certificate of incorporation for the classification of its directors in respect to the time for which they shall severally hold office, but no class of directors shall hold office for a term shorter than one year or longer than five years, and the term of office of at least one class shall expire in each year. No classification of directors shall be effective prior to the first annual meeting of stockholders.

B.The directors named in the certificate of incorporation shall hold office until the first annual meeting of stockholders, and until their successors shall have been elected and qualified. At the first annual meeting of stockholders, and at each annual meeting thereafter, the stockholders shall elect directors to hold office until the next succeeding annual meeting of stockholders, except in the case of the classification of directors pursuant to subsection A. of this section.

C.Directors elected at each annual meeting of stockholders shall be elected by ballot of the stockholders. The persons nominated for election as a director at each annual meeting of stockholders who receive the greatest number of votes shall be elected as directors at that annual meeting.

D.When an increase in the number of directors is authorized, other than an increase authorized pursuant to subsection F. of this section, the newly created directorships shall be filled by the stockholders. The board of directors may, at its option, fill any other vacancy in the board. If, following a vacancy, less than 5 directors or less than a quorum remain, the directors in attendance at the next regular or special meeting of the board shall fill the vacancy.

E.A director elected at an annual meeting of the stockholders shall hold office for the term for which he is elected from the time when a majority of all directors elected at such meeting shall have qualified, and until his successor shall have been elected and qualified. A director otherwise elected or appointed, including a director appointed pursuant to subsection F. of this section, shall hold office from the time when he shall have qualified until the time when a majority of the directors elected at the next annual meeting shall have qualified.

F.If the original or amended certificate of incorporation of a bank so provides, the directors may, between annual meetings, increase the number of directors by not more than 2, and may, subject to the limitation imposed by subsection A. of section 101 of P.L.1948, c.67 (C.17:9A-101), appoint persons to fill the vacancies so created.

L.1948, c.67, s.102; amended 1964, c.32; 2007, c.226.



Section 17:9A-103 - Directors; Stock Ownership, Oath

17:9A-103. Directors; stock ownership, oath
103. A. Each director shall own in good faith and hold in the director's own name unpledged shares of the capital stock of the bank, or of a company as such term is defined in section 2 of the federal "Bank Holding Company Act of 1956," 12U.S.C. s.1841 owning more than 80% of the capital stock of such bank, which shares shall comply with at least one of the following conditions:

(1) the aggregate par value of the shares is at least $500, or

(2) the shares have an aggregate book value of at least $500, or

(3) the shares have an aggregate fair market value of at least $500 as determined by the Commissioner of Banking and Insurance.

B.Each director shall, following his election or appointment and before assumption of any duties as a director, take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the bank, and that he will not knowingly violate, or knowingly permit to be violated, any provision of this act, and that he owns in good faith and holds in his own name, capital stock as required by this section. Such oath, subscribed by the director and certified by the officer before whom it is taken, shall be transmitted to the commissioner and filed in the department.

L.1948,c.67,s.103; amended 1968, c.417; 1999, c.252, s.4.



Section 17:9A-104 - Directors; Disqualification

17:9A-104. Directors; disqualification
A director who ceases to be the owner of shares as specified in section 103, or who, within thirty days after his election or appointment, or, in case of his disability, within such further time as the commissioner shall fix, fails to subscribe the oath specified in section 103, or who defaults for thirty days in payment of an undisputed obligation to the bank, shall cease to be a director.

L.1948, c. 67, p. 269, s. 104.



Section 17:9A-105 - Directors; Quorum; Actions

17:9A-105 Directors; quorum; actions
Directors; quorum; actions. a. A majority of the members of the board of directors shall constitute a quorum for the transaction of business. Except as otherwise provided by this act, action taken by a majority of a quorum shall be the action of the board.

b. Unless otherwise provided by the certificate of incorporation or bylaws, any action required or permitted to be taken pursuant to authorization voted at a meeting of the board or any committee thereof may be taken without a meeting if, prior or subsequent to that action, all members of the board or of the committee, as the case may be, consent thereto in writing and those written consents are filed with the minutes of the proceedings of the board or committee. The consent shall have the same effect as a unanimous vote of the board or committee for all purposes, and may be stated as a unanimous vote of the board or committee in any certificate or other document filed with the commissioner.

c. Any or all directors may participate in a meeting of the board or a committee of the board by means of conference telephone or any means of communication by which all persons participating in the meeting are able to hear each other, unless otherwise provided in the certificate of incorporation or the bylaws.

L. 1948, c. 67, p. 269, s. 105. Amended by L. 1985, c.528, s. 10, eff. Jan. 21, 1986.



Section 17:9A-106 - Directors; Compensation

17:9A-106. Directors; compensation
Directors shall receive such reasonable compensation as the board of directors may from time to time by resolution provide.

L.1948, c. 67, p. 269, s. 106. Amended by L.1983, c. 18, s. 3, eff. Jan. 21, 1983.



Section 17:9A-107 - Chairman Of Board Of Directors

17:9A-107. Chairman of board of directors
A bank may, in its by-laws or by resolution of its board of directors, create the office of chairman of the board of directors and define his powers and duties.

L.1948, c. 67, p. 269, s. 107.



Section 17:9A-108 - Directors; Executive Committee

17:9A-108. Directors; executive committee
A. If the number of directors of a bank equals or exceeds nine, the certificate of incorporation or by-laws of the bank may provide for an executive committee of the board of directors to be appointed from time to time by the board of directors from among the directors. The executive committee shall have not less than five members. A majority of the executive committee shall constitute a quorum. Vacancies in the executive committee shall be filled by the board of directors. The board of directors may appoint one or more directors as alternate members of the executive committee to act in the absence or disability of members of the committee, and while so acting such alternate members shall have all the powers of members of the committee. Subject to the provisions of this act and of the certificate of incorporation and the by-laws of the bank, the executive committee may exercise all of the powers of the board of directors with respect to the affairs of the bank, except that the executive committee may not

(1) exercise such powers while a quorum of the board of directors is actually convened for the conduct of business;

(2) declare a dividend or approve any other distribution to stockholders;

(3) make, alter or repeal the by-laws of the bank;

(4) elect or appoint any officer or director; or

(5) exercise any other power which this act specifically provides shall be exercised by at least a majority of all the directors.

B. The minutes of each meeting of the executive committee shall be presented to the board of directors at its next meeting following such meeting of the executive committee; except that, when such meeting of the board of directors occurs within two days following the day of such meeting of the executive committee, such minutes shall, if not presented at such first meeting, be presented to the board of directors at its second meeting following such meeting of the executive committee.

L.1948, c. 67, p. 270, s. 108. Amended by L.1950, c. 160, p. 348, s. 1.



Section 17:9A-109 - Directors; Qualified Bank; Trust Committee

17:9A-109. Directors; qualified bank; trust committee
A. If the number of directors of a bank which is a qualified bank equals or exceeds nine, the certificate of incorporation or by-laws of the bank may provide for a trust committee to be appointed from time to time by the board of directors. The trust committee shall have not less than five members. Not less than a majority of the members of the trust committee shall be directors. Any or all of the remaining members of the trust committee may be directors or may be officers of the bank who are not directors. A majority of the members of the trust committee shall constitute a quorum. Vacancies in the trust committee shall be filled by the board of directors. The board of directors may, from time to time, appoint one or more directors as alternate director members of the trust committee to act in the absence or disability of director members of the committee, and may, from time to time, appoint one or more officers of the bank as alternate officer members of the trust committee to act in the absence or disability of officer members of the committee, and while so acting such alternate members shall have all the powers of members of the committee. Subject to the provisions of this act and of the certificate of incorporation or by-laws of the bank, the trust committee may exercise all the powers of the board of directors with respect to

(1) acceptance or rejection of appointment in any fiduciary or agency capacity;

(2) retention, sale or other disposition of real or personal property held in any fiduciary or agency capacity;

(3) investment and disbursement of funds held in any fiduciary or agency capacity;

(4) exercise of voting and all other rights arising out of or incidental to any property, real or personal, held in any fiduciary or agency capacity;

(5) reviews of administration, and of assets held in any fiduciary or agency capacity;

(6) resignation as fiduciary or agent or other actions terminating service as fiduciary or agent;

(7) authorizing the execution, sealing with the bank's seal and delivery of, any instrument necessary or appropriate to effectuate or evidence any of the powers of the trust committee; and

(8) all other duties and powers of the bank in the administration of its fiduciary and agency functions.

B. The minutes of each meeting of the trust committee as to sales and purchases of real and personal property shall be presented to the board of directors at its next meeting following such meeting of the trust committee; except that, when such meeting of the board of directors occurs within two days following the day of such meeting of the trust committee, such minutes shall, if not presented at such first meeting, be presented to the board of directors at its second meeting following such meeting of the trust committee.

L.1948, c. 67, p. 271, s. 109. Amended by L.1951, c. 124, p. 535, s. 1.



Section 17:9A-110 - Directors; Other Committees

17:9A-110. Directors; other committees
110. Directors; other committees. The bylaws of a bank may provide for other committees of the board of directors in addition to the committees elsewhere in this act authorized. Not less than a majority of the members of any such other committee shall be directors. Any or all of the remaining members of any such other committee may be directors or may be officers of the bank who are not directors. Each committee shall have the authority to take any action on behalf of the board that may be delegated to the committee in the bylaws or by resolution of the board. The minutes of each committee authorized to take action on behalf of the board of directors pursuant to this section shall be presented to the board at its next meeting following the meeting of the committee, or at a meeting following the fifth business day after the committee meeting at which such action was taken.

L.1948,c.67,s.110; amended 1952, c.56; 1997, c.33, s.13; 1999, c.252, s.5.



Section 17:9A-111 - Officers; Election; Appointment; Limitation

17:9A-111. Officers; election; appointment; limitation
111. Officers; election; appointment; limitation.

A.At the first meeting of the board of directors following each annual meeting of the stockholders of a bank, the directors shall elect a chairman of the board of directors, if the office of chairman of the board of directors has been created pursuant to section 107 of P.L.1948, c.67 (C.17:9A-107), and a president, from their own number. They shall also elect at such meeting either a cashier or a secretary and a treasurer, none of whom need be a director. Other officers, including one or more vice-presidents, who need not be directors, may from time to time be elected or appointed by the board of directors, or by the president if the authority to appoint officers other than president or chairman has been delegated to the president by the bylaws or by resolution of the board of directors.

B.Any person who holds more than one office in a bank shall not sign in more than one official capacity any writing requiring the signatures of more than one officer of the bank.

L.1948,c.67,s.111; amended 1950, c.240; 1965, c.171, s.24; 1986, c.186, s.6; 1999, c.252, s.6.



Section 17:9A-112 - Officers; Tenure; Removal

17:9A-112. Officers; tenure; removal
Subject to removal by the board of directors at its pleasure, or by the commissioner pursuant to section 249, each officer shall hold office from the time of his election or appointment until the first meeting of the board of directors, following the next annual meeting of stockholders, at which officers are elected or appointed.

L.1948, c. 67, p. 273, s. 112.



Section 17:9A-113 - Officers; Vacancies

17:9A-113. Officers; vacancies
Any vacancy in any office may be filled by the board of directors.

L.1948, c. 67, p. 273, s. 113.



Section 17:9A-115 - Bonding Of Directors, Officers, Employees; Temporary Waiver

17:9A-115. Bonding of directors, officers, employees; temporary waiver
a. Every bank shall, at its own expense, cause to be bonded for the honest performance and discharge of his duties (1) each director who handles or has charge or custody of money, securities or other valuable property of the bank or of its customers and (2) all officers and employees of the bank, in such amount and with such surety as shall be approved by the board of directors. The bonds may be individual bonds or may be one or more blanket bonds issued by a surety company or companies or one or more underwriters. The board of directors shall annually examine all such bonds, shall pass upon their sufficiency and may require a new bond or bonds or increases in the amounts thereof. The commissioner may from time to time order an increase in the amount of any such bonds. No bond shall be deemed to comply with the requirements of this section unless such bond contains a provision that it shall not be cancellable for any cause unless notice of intention to cancel is filed in the department at least 5 days before the day upon which cancellation shall take effect.

b. In the event a bank is unable to obtain the bond or bonds required by subsection a., the commissioner may, at his discretion, waive the requirements of subsection a. for a period not to exceed 1 year, upon such terms as he deems appropriate, if he is satisfied that such bank is adequately capitalized and that such a waiver will not otherwise endanger the financial condition of such bank.

L.1948, c. 67, p. 273, s. 115. Amended by L.1948, c. 408, p. 1616, s. 2; L.1979, c. 138, s. 1, eff. July 6, 1979.



Section 17:9A-116 - Nature Of Amendments

17:9A-116. Nature of amendments
A bank may, by amending its certificate of incorporation in the manner provided by this article,

(1) change its corporate name;

(2) increase its capital stock; except that no amendment of the certificate of incorporation pursuant to this article shall be required when an increase in capital stock results from a stock dividend paid as authorized by subsection C of section 52;

(3) decrease its capital stock;

(4) change the par value of its shares;

(5) assume the authority to exercise any or all of the powers specified in section 28;

(6) relinquish the authority to exercise any or all of the powers specified in section 28;

(7) effect any other object, which, pursuant to any other provision of this act, is required or permitted to be effected by amendment of the certificate of incorporation.

L.1948, c. 67, p. 274, s. 116. Amended by L.1955, c. 118, p. 594, s. 2.



Section 17:9A-117 - Procedure For Amending Certificate Of Incorporation

17:9A-117. Procedure for amending certificate of incorporation
117. Whenever the board of directors shall deem it advisable to amend the certificate of incorporation, it shall adopt a resolution setting forth the proposed amendment and fixing a date for a meeting of stockholders to take action thereon, upon notice given pursuant to section 81. If, at such meeting or at any adjournment thereof, the holders of at least two-thirds of the capital stock entitled to vote shall vote in favor of the proposed amendment or any modification thereof, a certificate thereof, setting forth the amendment in full and certifying that the amendment was made for a purpose authorized by law in the manner required by this article, shall be made and acknowledged by two officers of the bank, one of whom shall be the president or vice-president, and shall be submitted to the commissioner for approval. A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or denied earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment.

L.1948,c.67,s.117; amended 1949, c.229, s.5; 1953, c.141, s.4; 2000, c.69, s.6.



Section 17:9A-117.1 - Restated Certificates

17:9A-117.1. Restated certificates
a. A bank may restate and integrate in a single certificate the provisions of its certificate of incorporation, as defined in section 1 of P.L. 1948, c. 67 (C. 17:9A-1), including any provision effected by a merger or consolidation and any further amendments as may be adopted concurrently with the restated certificate.

b. The restated certificate shall recite that it is a restated certificate and shall contain all provisions as are required in an original certificate of incorporation filed at the time the restated certificate is filed, except that:

(1) It shall state the address of the bank's then current principal office and it shall also state the number, names and addresses of the directors constituting its then current board;

(2) It need not include statements as to the incorporator or incorporators or as to the first directors or the first principal office; and

(3) It need not include provisions relating to securities previously issued by the bank if none of the securities remain outstanding.

c. If the proposed restated certificate merely restates and integrates, but does not amend the certificate of incorporation other than as permitted by subsection b. of this section, it may be adopted by the board of directors.

d. If the proposed restated certificate restates and integrates and also amends the certificate of incorporation, other than as permitted by subsection b. of this section, the restated certificate shall be adopted in the manner provided in section 117of P.L. 1948, c. 67 (C. 17:9A-117), and all of the provisions of Article 19 of the Banking Act of 1948 applicable to amendments effected pursuant to section 117 of P.L. 1948, c. 67 (C. 17:9A-117) shall be applicable to the restated certificate of incorporation.

e. A restated certificate adopted in the manner prescribed in this section shall supersede for all purposes the original certificate of incorporation and any amendments made prior to the adoption of the restated certificate, and the restated certificate may be separately certified as the certificate of incorporation.

L. 1988, c. 122, s. 1.



Section 17:9A-118 - Consolidation Of Amendments

17:9A-118. Consolidation of amendments
A. The board of directors may, from time to time, submit to the stockholders, and the stockholders may approve an amended certificate of incorporation, which shall integrate and consolidate in a single instrument all the provisions, then in effect, which constitute the bank's certificate of incorporation, as defined in section 1, including an amendment or amendments, if any, to the certificate of incorporation made concurrently with the adoption of the amended certificate of incorporation, and including, further, such provisions, if any, then in effect, as may be evidenced by an agreement of merger or consolidation pursuant to which the bank is operating.

B. All the provisions of this article applicable to amendments effected pursuant to section 117 shall be applicable to amended certificates of incorporation effected pursuant to this section.

L.1948, c. 67, p. 275, s. 118. Amended by L.1953, c. 71, p. 984, s. 2.



Section 17:9A-119 - Increase In Capital Stock

17:9A-119. Increase in capital stock
When the amendment effects an increase in the capital stock, and the amendment has been approved by the commissioner, the certificate of amendment shall not be filed in the department until proof is submitted to the commissioner, by the affidavit of 2 of the bank's officers, one of whom shall be the president or a vice-president, that the amount of the increase in capital stock has been paid to the bank in cash; except that to the extent that such increase is effected by a transfer or transfers from undivided profits or surplus to capital stock, no such proof shall be required. When shares issued pursuant to an increase in capital stock are sold by the bank at a price in excess of the par value, the affidavit filed pursuant to this section shall also present proof that the excess of issue price over par value has been paid to the bank in cash.

L.1948, c. 67, p. 275, s. 119. Amended by L.1949, c. 57, p. 354, s. 1; L.1957, c. 199, p. 705, s. 2.



Section 17:9A-120 - Assumption Of Fiduciary Powers

17:9A-120. Assumption of fiduciary powers
When the amendment is for the purpose of authorizing a bank, not a qualified bank, to become a qualified bank, the commissioner, in determining whether he shall give his approval thereto, shall give special consideration to the following:

(1) The needs of the community for trust services, and the probable volume of trust business which will be available to the bank;

(2) the condition of the bank, particularly the adequacy of its capital and surplus in relation to the character and condition of its assets and to its deposit liabilities and other corporate responsibilities, including the proposed exercise of fiduciary powers; but no bank shall be authorized to become a qualified bank unless its capital stock amounts to at least $500,000.00;

(3) the general character and ability of the management of the bank;

(4) the nature of the supervision to be given to the proposed fiduciary activities;

(5) the qualifications, experience and character of the proposed officer or officers who will have control or supervision of the proposed fiduciary activities;

(6) whether the bank has available competent legal counsel to advise and pass upon trust matters whenever necessary; and

(7) any other matters which in the discretion of the commissioner are relevant.

L.1948, c. 67, p. 275, s. 120. Amended by L.1965, c. 171, s. 16.



Section 17:9A-121 - Decrease Of Capital Stock

17:9A-121. Decrease of capital stock
The commissioner shall not approve an amendment effecting a decrease in the capital stock if the decrease will cause the capital stock to be less than the minimum capital stock required of banks on their organization under this act as specified in section 4; except that, in the case of banks organized prior to the effective date of this act, the commissioner may approve decreases in capital stock if he shall determine that such decreases are necessary for the continuance of an established banking business, and that the continuance of such business is in the public interest, and that,

(1) if the bank is a qualified bank, the decrease will not reduce the capital stock to an amount less than $500,000.00; or

(2) if the bank is not a qualified bank, the decrease will not reduce the capital stock to an amount less than $100,000.00; but nothing in this section shall prevent a reduction in capital stock on retirement of preferred stock pursuant to any law in effect when the preferred stock was issued.

L.1948, c. 67, p. 276, s. 121. Amended by L.1965, c. 171, s. 17.



Section 17:9A-122 - Limitations

17:9A-122. Limitations
An amendment, to the extent that it alters an existing provision of the certificate of incorporation or adds a provision not theretofore included in the certificate of incorporation, shall contain only such provision as it would be lawful and proper to insert in an original certificate of incorporation made at the time of the filing of such amendment; except that, when the amendment is made to increase the capital stock of a bank created prior to the effective date of this act, such amendment may be made notwithstanding that the amount of such capital stock as increased will be less than the amount required on original incorporation of a bank as specified in section 4.

L.1948, c. 67, p. 277, s. 122.



Section 17:9A-123 - Certificate As Evidence

17:9A-123. Certificate as evidence
The certificate of amendment and the amended certificate or a copy thereof duly certified by the commissioner, shall be evidence in all courts and places.

L.1948, c. 67, p. 277, s. 123.



Section 17:9A-124 - Issuance

17:9A-124. Issuance
A bank may issue preferred stock

(1) Upon its organization as a successor bank pursuant to section 16; or

(2) Upon its reorganization pursuant to Article 24; or

(3) Upon amending its certificate of incorporation as provided by Article 19, upon the vote of the holders of at least two-thirds of the shares of each class of stock issued by the bank; or

(4) As an incident of a merger when it is a receiving bank as defined in section 132 (C. 17:9A-132).

L.1948, c. 67, p. 277, s. 124. Amended by L.1977, c. 417, s. 2, eff. Feb. 24, 1978.



Section 17:9A-125 - Certificates Of Incorporation And Of Amendment And Merger Agreements; Provisions

17:9A-125. Certificates of incorporation and of amendment and merger agreements; provisions
A. The certificate of incorporation of every bank hereafter authorized to issue preferred stock upon its organization pursuant to section 16, and the certificate of amendment to the certificate of incorporation of every other bank hereafter issuing preferred stock, and every merger agreement hereafter effected which provides for the issuance of preferred stock shall state:

(1) The number of classes of preferred stock to be issued, and the number of shares in each class;

(2) The par value of the shares of each class of preferred stock;

(3) The issue price of each share of preferred stock, except that, when preferred stock is issued in exchange for the capital stock of a merging bank pursuant to Article 21, the issue price shall be the par value of such preferred stock;

(4) When the issue price exceeds the par value, the use to which the excess over the par value is to be put;

(5) The priorities, preferences, and rights of each class of preferred stock;

(6) If the preferred stock is to be subject to retirement, the retirement price of each share thereof;

(7) If the preferred stock is to be subject to conversion into common stock, the terms and conditions upon which such conversion shall be effected;

(8) The rate of dividend to be paid on the preferred stock, and whether such rate is to be based upon the par value or the issue price of the stock;

(9) If a sinking fund is to be established for the retirement of preferred stock, the terms and conditions governing the establishment and maintenance of such fund;

(10) The amount which shall be paid upon each such share of preferred stock upon the dissolution of the bank.

B. In addition to the matters required by subsection A of this section, the original or amended certificate of incorporation and the merger agreement pursuant to which preferred stock is issued may contain such other provisions as may be necessary or convenient, including, by way of description and not by way of limitation,

(1) A provision that, upon a meeting called to approve the voluntary dissolution of the bank, the holders of preferred stock may have two votes for each share of stock;

(2) A provision for the increase of the common stock, without further act of the stockholders, upon the conversion of preferred stock into common stock;

(3) A provision that, upon the issuance of preferred stock, or upon the issuance of common stock to effect a conversion of preferred stock, such stock may be issued without an offer thereof to existing stockholders.

L.1948, c. 67, p. 278, s. 125. Amended by L.1977, c. 417, s. 3, eff. Feb. 24, 1978.



Section 17:9A-126 - Priorities; Preferences; Rights; Limitations

17:9A-126. Priorities; preferences; rights; limitations
Every issue of preferred stock shall be subject to the following:

(1) The issue price for each share shall be not less than the par value, and shall be the same for all shares included within a single class;

(2) So long as a bank is not in default in the payment of dividends on preferred stock, or in meeting any requirements specified in its certificate of incorporation or in a merger agreement providing for the issuance of preferred stock for the maintenance of a sinking fund for the retirement of preferred stock, the holders of preferred stock shall have no greater voting rights than the holders of common stock; but, if so provided in the certificate of incorporation or merger agreement, the holders of preferred stock of any class or classes shall, upon either such default, have two votes for each share of such stock so held;

(3) The retirement price, if any, of each share of preferred stock shall be not less than its par value or greater than its issue price, plus any accrued dividends thereon;

(4) No more than the par value of shares of preferred stock shall be charged against the capital stock of a bank upon retirement of such stock;

(5) No preferred stock shall be retired if the effect of such retirement would be to reduce the capital stock of the bank below the minimum specified in section 121;

(6) The valuation placed upon preferred stock for the purpose of its conversion into common stock shall be not less than its par value nor greater than the price approved by the commissioner on the issue of such preferred stock, plus any accrued dividends thereon. The valuation placed upon common stock issued on the conversion of preferred stock shall be not less than par value of such common stock;

(7) The dividend rate shall not exceed 6% per annum of the par value of such stock or of the issue price thereof, if the issue price is greater; except that the commissioner may approve a rate in excess of 6% per annum if, upon application, the commissioner deems a higher rate is appropriate after giving consideration to the bank's capital surplus, and earnings.

L.1948, c. 67, p. 279, s. 126. Amended by L.1977, c. 417, s. 4, eff. Feb. 24, 1978.



Section 17:9A-127 - Dividends

17:9A-127. Dividends
No dividend shall be declared or paid on common stock until all accrued dividends shall have been paid on preferred stock, or until funds shall have been set aside for such payment; nor shall any dividends be paid on common stock until the provisions, if any, of the certificate of incorporation or merger agreement governing the establishment and maintenance of a sinking fund for the retirement of preferred stock, shall have been satisfied.

L.1948, c. 67, p. 280, s. 127. Amended by L.1977, c. 417, s. 5, eff. Feb. 24, 1978.



Section 17:9A-128 - Priority On Dissolution

17:9A-128. Priority on dissolution
Upon a bank's dissolution in any manner, the holders of preferred stock shall be entitled to receive in full the amount specified in the certificate of incorporation or merger agreement providing for the issuance of preferred stock, before any distribution is made to the holders of common stock.

L.1948, c. 67, p. 281, s. 128. Amended by L.1977, c. 417, s. 6, eff. Feb. 24, 1978.



Section 17:9A-129 - Consideration For Preferred Stock

17:9A-129. Consideration for preferred stock
Except to the extent otherwise expressly provided in this act, no bank shall issue its preferred stock for any consideration other than money.

L.1948, c. 67, p. 281, s. 129.



Section 17:9A-130 - Retirement Or Conversion

17:9A-130. Retirement or conversion
Upon the retirement or conversion of preferred stock, a certificate thereof, in such form as the commissioner shall approve, shall be made by any two officers of the bank, and shall be filed in the department within ten days after such retirement or conversion.

L.1948, c. 67, p. 281, s. 130.



Section 17:9A-131 - Application Of Article; Limitation

17:9A-131. Application of article; limitation
Preferred stock issued prior to the effective date of this act shall be subject to this article, except insofar as the provisions of this article would impair any right vested under the law pursuant to which such stock was issued.

L.1948, c. 67, p. 281, s. 131.



Section 17:9A-131.1 - Borrowing Money To Retire Preferred Stock

17:9A-131.1. Borrowing money to retire preferred stock
A bank, as defined in section 1 of the act to which this act is a supplement, may, with the approval of the Commissioner of Banking and Insurance, borrow money for the purpose of retiring all or part of any class or classes of preferred stock issued by it prior to September 16, 1948. The commissioner shall not approve any loan for the purposes of this act unless he shall be satisfied that the funds required for the retirement of preferred stock cannot be obtained by the issuance of preferred stock or common stock without undue hardship, cost or disadvantage to the bank or its stockholders. Any loan or loans made pursuant to this act shall be evidenced by debentures or capital notes which shall have such maturities, and, shall contain such terms, covenants and conditions as the Commissioner of Banking and Insurance may approve, within the provisions of this act.

L.1953, c. 215, p. 1621, s. 1.



Section 17:9A-131.2 - Debentures Or Capital Notes

17:9A-131.2. Debentures or capital notes
A. Debentures or capital notes issued pursuant to this act

(a) shall be unsecured; and

(b) shall provide that the indebtedness evidenced thereby shall be subordinate to the claims of depositors and all other creditors of the bank, regardless whether the claims of such depositors or other creditors arose before or after the issuance of such debentures or capital notes; and

(c) shall not confer any voting rights upon the holders thereof under any circumstances; and

(d) shall not be convertible into capital stock.

B. Debentures or capital notes issued pursuant to this act, and debentures or capital notes issued prior to the effective date of this act for the purpose of retiring all or part of any class or classes of preferred stock issued prior to September 16, 1948, shall be treated as capital stock for the purposes of sections 24, 51, 52, 62, 69, 72 and 211 of The Banking Act of 1948 (P.L.1948, c. 67).

L.1953, c. 215, p. 1621, s. 2. Amended by L.1956, c. 114, p. 505, s. 1; L.1957, c. 79, p. 151, s. 1.



Section 17:9A-131.3 - Borrowing To Be Pursuant To Act Only

17:9A-131.3. Borrowing to be pursuant to act only
No bank shall borrow money for the purpose of retiring preferred stock except pursuant to this act.

L.1953, c. 215, p. 1622, s. 3.



Section 17:9A-131.20 - Definitions.

17:9A-131.20 Definitions.

1.As used herein, (a) "capital notes" means notes, debentures and other like writings having maturities of more than one year, issued by a bank pursuant to P.L.1966, c.272 (C.17:9A-131.20 et seq.) and included in the bank's capital funds pursuant to section 10 of P.L.1966, c.272 (C.17:9A-131.29) to evidence its obligation to repay money borrowed by it; (b) "Commissioner" means the Commissioner of Banking and Insurance; (c) "bank" means those corporations defined as banks in section 1 of the act to which this act is a supplement and does not include savings banks; and (d) "capital funds" means the aggregate of the unimpaired capital stock, surplus, undivided profits and contingent reserves of a bank.

L.1966,c.272,s.1; amended 1998, c.47, s.1.



Section 17:9A-131.21 - Issuance Of Convertible Or Nonconvertible Capital Notes By Banks

17:9A-131.21. Issuance of convertible or nonconvertible capital notes by banks
A bank may, from time to time, issue convertible or nonconvertible capital notes, or both, in series or otherwise.

L.1966, c. 272, s. 2.



Section 17:9A-131.22 - Capital Notes Issued For Cash; Limitation On Conversion Of Convertible Capital Notes

17:9A-131.22. Capital notes issued for cash; limitation on conversion of convertible capital notes
Capital notes may be issued only for cash. Convertible capital notes issued by a bank may be converted only into common stock of the issuing bank or of a company as such term is defined in P.L.1957, c. 70, s. 1 (C. 17:9A-344), as amended, owning more than 25% of the capital stock of such bank.

L.1966, c. 272, s. 3. Amended by L.1971, c. 188, s. 1, eff. June 2, 1971.



Section 17:9A-131.23 - Unsecured Indebtedness; Claims Subordinate To Depositors And Creditors; Liquidation

17:9A-131.23. Unsecured indebtedness; claims subordinate to depositors and creditors; liquidation
The indebtedness evidenced by capital notes shall be unsecured and shall be subordinate to the claims of depositors and other creditors of the bank, regardless whether such claims predate or postdate the issuance of such notes. Upon the liquidation of the bank, depositors and other creditors shall be entitled to payment in full before any payment on account of principal or interest is made on such capital notes.

L.1966, c. 272, s. 4.



Section 17:9A-131.24 - Nonconvertible Capital Notes; Issuance Pursuant To Resolution

17:9A-131.24. Nonconvertible capital notes; issuance pursuant to resolution
Nonconvertible capital notes may be issued pursuant to a resolution of a bank's board of directors without action by the bank's stockholders.

L.1966, c. 272, s. 5.



Section 17:9A-131.25 - Convertible Capital Notes; Issuance Pursuant To Amendment Of Certificate Of Incorporation Of Issuing Bank

17:9A-131.25. Convertible capital notes; issuance pursuant to amendment of certificate of incorporation of issuing bank
Convertible capital notes may not be issued except pursuant to an amendment of the issuing bank's certificate of incorporation made as provided in article 19 of the act to which this act is a supplement. Such amendment shall also make provision for authorized but unissued shares of the bank's capital stock in an aggregate par value sufficient to effect the conversion of such capital notes into shares of capital stock according to the provisions of such capital notes.

L.1966, c. 272, s. 6.



Section 17:9A-131.26 - Sale Of Convertible Capital Notes

17:9A-131.26. Sale of convertible capital notes
No bank shall issue its convertible capital notes to others than the holders of its common stock until after it has offered such notes to such holders for purchase by each of them in an amount sufficient to give effect to such stockholder's right to participate ratably in an increase in the bank's common stock as provided by section 99 of the act to which this act is a supplement. Capital notes not purchased by stockholders in the exercise of the right conferred by this section may be sold by the bank to such persons, who may but need not be stockholders, as shall be determined by the board of directors, at a price not less than that paid by stockholders of the bank in the exercise of their rights under this section.

L.1966, c. 272, s. 7.



Section 17:9A-131.27 - Certificate Stating Amount Of Capital Notes Converted; Filing

17:9A-131.27. Certificate stating amount of capital notes converted; filing
Within 90 days after any capital notes are converted, a certificate made by 2 officers of the bank which issued such capital notes, one of whom shall be the president or a vice president, shall be filed in the Department of Banking and Insurance, stating the amount of the capital notes so converted, and the number and the par value of the shares into which they were converted.

L.1966, c. 272, s. 8.



Section 17:9A-131.28 - Approval Of Issuance Of Capital Notes By Commissioner

17:9A-131.28. Approval of issuance of capital notes by commissioner
No capital notes shall be issued unless they and any agreement to which they are subject are approved by the commissioner. Such capital notes and such agreements may contain such provisions, not inconsistent with the provisions of this act, as are customarily made in connection with similar evidences of indebtedness issued by corporations other than banks, including, but not limited to, provisions respecting maturities, interest rates, conversion ratios, rates of amortization of principal, prepayment privileges, reserves, sinking funds, and the like, except that no capital notes shall be issued which provide for conversion at a rate per share less than the par value of the shares issued on such conversion. Unless special cause is shown to the satisfaction of the commissioner, (a) no capital note shall be issued by a bank at a time when the principal amount owing on all outstanding capital notes of the bank exceeds 50% of the bank's capital funds, or if such issue would cause such amount to exceed 50% of the bank's capital funds; and (b) no payment shall be made on account of the principal of any such note otherwise than as provided in such note or in any agreement to which such note is subject; and (c) no capital notes shall mature in more than 25 years from their dates. The commissioner may withhold his approval of any capital notes containing provisions which, in his opinion, are prejudicial to the interests of the bank's depositors or other creditors, or are inconsistent with sound financing or with the maintenance by the bank of a sound capital structure.

L.1966, c. 272, s. 9. Amended by L.1969, c. 270, s. 1, eff. Jan. 12, 1970; L.1973, c. 168, s. 1, eff. June 7, 1973.



Section 17:9A-131.29 - Inclusion Of Amount Owing On Capital Notes In Bank's Capital Funds

17:9A-131.29. Inclusion of amount owing on capital notes in bank's capital funds
The principal amount owing on all capital notes of a bank at any time outstanding, whether issued by the bank pursuant to this act, or issued as capital notes or debentures before the effective date of this act with the approval of the commissioner, or issued as an incident of a merger effected pursuant to article 21 (C. 17:9A-132 to 17:9A-148) of The Banking Act of 1948, P.L.1948, c. 67, shall be included with the amount of the bank's capital funds for the purpose of determining the limitations on liability to a bank pursuant to article 13 of the act to which this act is a supplement.

L.1966, c. 272, s. 10. Amended by L.1977, c. 416, s. 1, eff. Feb. 24, 1978.



Section 17:9A-131.30 - Issuance Of Capital Notes, Debentures.

17:9A-131.30 Issuance of capital notes, debentures.

11.No bank shall hereafter issue capital notes or debentures except pursuant to P.L.1966, c.272 (C.17:9A-131.20 et seq.), provided, however, that P.L.1966, c.272 (C.17:9A-131.20 et seq.) shall not affect the authority of a bank to issue debt, including notes or debentures, under subsection (3) of section 24 of P.L.1948, c.67 (C.17:9A-24) which debt shall not be included in the bank's capital funds pursuant to section 10 of P.L.1966, c.272 (C.17:9A-131.29).

L.1966,c.272,s.11; amended 1998, c.47, s.2.



Section 17:9A-131.31 - Application Of Act

17:9A-131.31. Application of act
This act shall not apply to any borrowing by a bank, however evidenced, which is payable in 1 year or less from the date of such borrowing nor shall the provisions of sections 4, 9 and 10 of this act apply to any obligation issued by a bank to evidence a loan or loans made to such bank by the New Jersey Mortgage Finance Agency pursuant to the New Jersey Mortgage Finance Agency Law, P.L.1970, c. 38, nor shall the following sections of this act apply to capital notes issued as an incident of a merger effected pursuant to article 21 (C. 17:9A-132 to 17:9A-148) of The Banking Act of 1948, P.L.1948, c. 67:

a. Section 1 (C. 17:9A-131.20), insofar as it provides that capital notes may be issued only to evidence obligations to repay money borrowed by a bank;

b. Section 3 (C. 17:9A-131.32), insofar as it provides that capital notes may be issued only for cash, and insofar as it provides that such notes may be converted only into common stock;

c. Section 6 (C. 17:9A-131.25);

d. Section 7 (C. 17:9A-131.26); and

e. Section 11 (C. 17:9A-131.30).

L.1966, c. 272, s. 12. Amended by L.1970, c. 244, s. 1, eff. Oct. 28, 1970; L.1977, c. 416, s. 2, eff. Feb. 24, 1978.



Section 17:9A-131.32 - Review

17:9A-131.32. Review
A determination made by the commissioner pursuant to this act shall be subject to review, hearing and relief in the Superior Court in a proceeding in lieu of prerogative writ.

L.1966, c. 272, s. 13.



Section 17:9A-131.33 - Repeal In Part

17:9A-131.33. Repeal in part
P.L.1953, chapter 215, is hereby repealed, insofar as it provides for the original issuance of capital notes or debentures after the effective date of this act.

L.1966, c. 272, s. 14.



Section 17:9A-132 - Definitions

17:9A-132. Definitions
As used in this article:

(1) "Merging bank" means a bank which is merged, or which is in process of being merged, into another bank; and, in a case where a national banking association is merged into or consolidated with, or is in process of being merged into or consolidated with, a bank under the charter of such bank, "merging bank" also means such national banking association;

(2) "Receiving bank" means a bank into which one or more other banks are merged, or are in process of being merged; and, in a case where a national banking association is merged into or consolidated with, or is in process of being merged into or consolidated with, a bank under the charter of such bank, "receiving bank" also means the bank into which such national banking association is merged or consolidated, or is in process of being merged or consolidated;

(3) "Company" as used in sections 133 and 134 (C. 17:9A-133 and 17:9A-134) means a corporation, joint stock company, business trust, general or limited partnership, voting trust and any similar organized group of persons whether incorporated or not, owning more than 25% of the capital stock of a receiving bank after a merger is effected.

L.1948, c. 67, p. 281, s. 132. Amended by L.1951, c. 41, p. 147, s. 1; L.1968, c. 415, s. 2; L.1973, c. 211, s. 2, eff. Jan. 1, 1973; L.1977, c. 417, s. 7, eff. Feb. 24, 1978.



Section 17:9A-133 - What Banks May Merge; Means Of Effectuation Of Merger

17:9A-133. What banks may merge; means of effectuation of merger
A. Any two or more banks may, with the approval of the commissioner, merge one or more of them into another of them as provided in this article.

B. A merger may be effected by any one or by any combination of any two or more or all of the following methods:

(1) By the exchange of shares of capital stock of each merging bank for the shares of capital stock of the receiving bank;

(2) By the exchange of shares of capital stock of each merging bank for the shares of capital stock of a company as such term is defined in paragraph (3) of section 132 (C. 17:9A-132);

(3) By the exchange of shares of capital stock of each merging bank for capital notes of the receiving bank;

(4) By the exchange of shares of capital stock of each merging bank for cash received from the receiving bank or from a company as such term is defined in paragraph (3) of section 132 (C. 17:9A-132);

(5) By the exchange of shares of capital stock of each merging bank for capital notes of a company as such term is defined in paragraph (3) of section 132 (C. 17:9A-132).

L.1948, c. 67, p. 281, s. 133. Amended by L.1968, c. 415, s. 3; L.1973, c. 211, s. 3, eff. Jan. 1, 1973; L.1977, c. 417, s. 8, eff. Feb. 24, 1978.



Section 17:9A-133.1 - Interstate Merger Transactions

17:9A-133.1. Interstate merger transactions
16. a. One or more banks or savings banks may, with the approval of the commissioner, enter into an interstate merger transaction with an out-of-State bank or banks pursuant to section 11 of P.L.1982, c.9 (C.17:9A-8.11), article 21 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-132 et seq.) or article 31 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-199 et seq.), as applicable.

b.Except as otherwise expressly provided in this subsection b., an interstate merger transaction shall not be permitted if, upon consummation of the transaction, the resulting state or federally chartered bank or savings bank, including all federally insured depository institutions that would be affiliates as defined in subsection (k) of section (2) of the federal "Bank Holding Company Act of 1956," 12 U.S.C. 1841(k), would control 30 percent or more of the total amount of deposits held by insured depository institutions in this State. The commissioner may by regulation adopt a procedure whereby the foregoing limitation on control of deposits may be waived for good cause.

c.The commissioner shall not permit before June 1, 1997, an interstate merger transaction involving one or more banks or savings banks and an out-of-State bank or banks unless the home state of each bank involved in the transaction has in effect, as of the date of the approval of such transaction, a law that applies equally to all out-of-state banks and expressly permits interstate merger transactions with all out-of-state banks.

d.The commissioner shall not permit on or after June 1, 1997, an interstate merger transaction involving one or more banks or savings banks and an out-of-State bank or banks if the home state of any bank or savings bank involved in the merger transaction has enacted a law after September 29, 1994, and before June 1, 1997, that applies equally to all out-of-State banks and expressly prohibits merger transactions involving out-of-State banks.

e.An out-of-State bank may, with the approval of the commissioner, acquire a branch office of a bank, out-of-State bank, national bank or savings bank, and the branch shall be treated, for purposes of this section, as a bank or savings bank, as appropriate.

f.A bank or savings bank may, with the approval of the commissioner, acquire an out-of-State branch office of a bank, savings bank or an out-of-State bank, and the branch shall be treated, for purposes of this section, as an out-of-State bank.

g.Any out-of-State bank which shall be the resulting bank in an interstate merger transaction shall file with the commissioner in a manner consistent with regulations promulgated by the commissioner for this purpose.

L.1996,c.17,s.16.



Section 17:9A-134 - Merger Agreement; Authorization; Contents

17:9A-134. Merger agreement; authorization; contents
A. The boards of directors of the several banks proposing to merge shall authorize the execution of a merger agreement which shall contain;

(1) The name of each merging bank and the location of the principal office and branch offices of each merging bank;

(2) The name of the receiving bank and the location of its principal office and branch offices;

(3) The name by which the receiving bank will be known after the merger is effected;

(4) The names of the persons who will be the directors of the receiving bank;

(5) The names of the persons who will be officers of the receiving bank;

(6) The location then occupied by the principal office or a branch office of a merging bank or the receiving bank at which the principal office of the receiving bank will be maintained;

(7) The locations then occupied by the principal offices and branch offices of the merging banks and the receiving bank which will be continued as branch offices of the receiving bank;

(8) The effective date of the merger;

(9) The amount of the capital stock, the number of shares into which it will be divided, the par value of each share, and the amount of the surplus which the receiving bank will have after the merger is effected;

(10) The basis upon which shares of each merging bank will be exchanged for shares of capital stock of the receiving bank, or for shares of capital stock of a company as such term is defined in paragraph (3) of section 132 (C. 17:9A-132), or for capital notes, or for cash, or for any one or more or all of the foregoing, as the case may be;

(11) A provision stating whether the capital notes to be issued pursuant to such agreement shall be convertible into shares of capital stock of the receiving bank, and, if so, shall contain a further provision for authorized but unissued shares of capital stock of the receiving bank in an aggregate par value sufficient to effect the conversion of such notes into such shares of capital stock of the receiving bank;

(12) If the merger agreement provides for the issuance of preferred stock, the provisions stated in subsection B of section 125 (C. 17:9A-125);

(13) Such other provisions, including the provisions stated in subsection B of section 125 (C. 17:9A-125), not inconsistent with the provisions of this act, as may be necessary or appropriate to effect the merger.

B. Capital notes issued pursuant to this section shall conform with and be subject to sections 4, 8, 9 and 10 of P.L.1966, chapter 272, (C. 17:9A-131.23, 17:9A-131.27, 17:9A-131.28, and 17:9A-131.29).

L.1948, c. 67, p. 282, s. 134. Amended by L.1971, c. 363, s. 1, eff. Dec. 27, 1971; L.1977, c. 417, s. 9, eff. Feb. 24, 1978.



Section 17:9A-135 - Capital Requirements

17:9A-135. Capital requirements
A. When all the parties to a merger were organized prior to the effective date of this act, the capital stock of the receiving bank after merger shall be not less than an amount equal to the sum of the following: one hundred thousand dollars for each qualified bank which is a party to the merger, and fifty thousand dollars for each bank not a qualified bank, which is a party to the merger.

B. When any party to a merger shall have been organized after the effective date of this act, the capital stock and surplus of the receiving bank after merger shall at least equal the sum of the following:

(1) the minimum capital stock and surplus required of a bank on its establishment at the location to be occupied by the principal office of the receiving bank after the effective date of the merger, as such minimum is specified in section 4, and

(2) an amount equal to such minimum capital stock and surplus so specified in section 4, for each branch office to be maintained by the receiving bank after the effective date of the merger.

L.1948, c. 67, p. 283, s. 135.



Section 17:9A-136 - Approval Of Agreement By Commissioner; Review

17:9A-136. Approval of agreement by commissioner; review
A. The merger agreement, executed by all the parties thereto, shall be submitted to the commissioner who shall, within sixty days from the date of such submission, endorse thereon his approval or disapproval. If the commissioner shall disapprove the agreement, he shall forthwith file a memorandum in the department stating the reasons for his disapproval, and shall mail a copy of the memorandum to each of the banks which is a party to the merger agreement. The commissioner shall not withhold his approval unless he shall find that the merger agreement contains provisions which do not conform to this act, or that the merger will not be in the public interest.

B. The commissioner's disapproval of a merger agreement, as provided in subsection A of this section, shall be subject to review, hearing and relief in the Superior Court in a proceeding in lieu of prerogative writ.

L.1948, c. 67, p. 283, s. 136. Amended by L.1953, c. 17, p. 168, s. 23.



Section 17:9A-137 - Submission Of Agreement To Stockholders; Filing

17:9A-137. Submission of agreement to stockholders; filing
A. If the commissioner approves the merger agreement, it shall, within 180 days after the date of such approval, be submitted to the stockholders of each of the banks which are parties to the agreement, at separate meetings called for that purpose upon at least 20 days' notice given in the manner specified in section 81. A copy of the merger agreement shall be mailed to each stockholder of each of the banks which are parties to the agreement with the notice of the stockholders' meetings.

B. If the agreement is approved by the stockholders of each bank holding at least 2/3 of the capital stock entitled to vote, that fact shall be certified as to each bank by its president or a vice-president and the certifications shall be attached to the agreement. The agreement shall then be filed in the department, and thereupon it shall become effective.

L.1948, c. 67, p. 284, s. 137. Amended by L.1949, c. 229, p. 721, s. 6; L.1950, c. 153, p. 334, s. 1; L.1970, c. 165, s. 9.



Section 17:9A-138 - Merger Agreement As Evidence

17:9A-138. Merger agreement as evidence
A. A copy of the merger agreement, certified by the commissioner, shall be evidence in all courts and places.

B. A copy of the merger agreement, certified by the commissioner, may be recorded in the office of the county recording officer charged with the duty of recording instruments affecting title to real property in such county, and such record shall have the same effect as if duly executed and acknowledged deeds to real property and assignments of mortgages affecting real or personal property owned by the merging banks had been made and delivered by the merging banks to the receiving bank, and had been duly recorded.

L.1948, c. 67, p. 284, s. 138.



Section 17:9A-139 - Corporate Existence; Offices; Rights And Obligations

17:9A-139. Corporate existence; offices; rights and obligations
Upon the merger of 2 or more banks,

(1) the corporate existence of each merging bank shall be merged into that of the receiving bank, and the property and rights of each merging bank shall thereupon vest in the receiving bank without further act or deed;

(2) the receiving bank may, without complying with the requirements of subsection C of section 19, or the requirements of section 20, establish and maintain its principal office and branch offices at the locations specified in the merger agreement;

(3) the rights and obligations of each merging bank shall become the rights and obligations of the receiving bank;

(4) if the receiving bank is a qualified bank, all fiduciary and agency duties and relationships of each merging bank shall vest in the receiving bank and be performed by it in the same manner as though the receiving bank itself originally assumed such fiduciary and agency duties and relationships;

(5) any pending action by or against a merging or receiving bank shall survive the merger and the receiving bank shall be substituted for the merging bank;

(6) the directors named in the agreement of merger shall be the directors of the receiving bank, to serve until the time when a majority of the directors elected at the annual meeting following the effective date of the merger, shall have qualified.

L.1948, c. 67, p. 285, s. 139. Amended by L.1952, c. 220, p. 755, s. 3; L.1965, c. 171, s. 11.



Section 17:9A-140 - Rights Of Dissenting Stockholders; Settlement By Agreement

17:9A-140. Rights of dissenting stockholders; settlement by agreement
A. A stockholder who

(1) is entitled to vote at the meeting of stockholders prescribed by section 137; and who

(2) serves a written notice of dissent from the merger agreement, in the manner, at the place, and within the time prescribed in subsections B and C of this section; and who

(3) does not vote to approve the merger agreement at the meeting prescribed by section 137, or at any adjournment thereof,

may, within thirty days after the filing of the agreement in the department as provided by section 137, serve a demand upon the receiving bank at its principal office, for the payment to him of the value of his shares of stock. The receiving bank may, within ten days after the receipt of such demand, offer to pay the stockholder a sum for his shares, which, in the opinion of the board of directors of the receiving bank, does not exceed the amount which would be paid upon such shares if the business and assets of the bank whose stock such stockholder holds were liquidated on the day of the filing of the agreement pursuant to section 137.

B. Service of the notice of dissent prescribed by paragraph (2) of subsection A of this section shall be made at the principal office of the bank whose stock is held by the dissenting stockholder, and shall be made not later than the third day prior to the day fixed for the meeting of the stockholders of such bank pursuant to section 137.

C. Service of the notice of dissent and of the demand for payment prescribed by this section may be made by registered mail or personally by the dissenting stockholder or his agent.

L.1948, c. 67, p. 285, s. 140. Amended by L.1950, c. 153, p. 335, s. 2.



Section 17:9A-141 - Appointment Of Appraisers

17:9A-141. Appointment of appraisers
If a stockholder fails to accept the sum offered for his shares pursuant to section one hundred forty, he may, within three weeks after the receipt by him of the bank's offer of payment, or, if no offer is made by the bank, within three weeks after the date upon which his demand was served upon the bank as specified in section one hundred forty, institute an action in the Superior Court for the appointment of a board of three appraisers to determine the value of his shares of stock as of the day of the filing of the merger agreement pursuant to section one hundred thirty-seven. The court may proceed in the action in a summary manner or otherwise. Any other stockholder who has the right to institute a similar action may intervene. The court shall, in respect to any one bank, appoint a single board of three appraisers to determine the value of the shares of all stockholders of such bank who are parties to such action.

L.1948, c. 67, p. 286, s. 141. Amended by L.1953, c. 17, p. 169, s. 24.



Section 17:9A-142 - Duties Of Appraisers; Report; Objections; Compensation; Vacancies

17:9A-142. Duties of appraisers; report; objections; compensation; vacancies
A. The appraisers shall be sworn to the faithful discharge of their duties. They shall meet at such place or places, and shall give such notice of their meetings as the court may prescribe. The bank and each stockholder who is a party to the action instituted pursuant to section one hundred forty-one, may be represented by attorneys in the proceedings before such appraisers, and may present such evidence to them as shall be material to the issue. The determination of any two of the appraisers shall control. Upon the conclusion of their deliberations, the appraisers shall file in the Superior Court a report and appraisal of the value of the shares of stock, and shall mail a copy thereof to the bank and to each stockholder who is a party to said action.

B. The bank and each stockholder who is a party to said action shall have ten days after the filing of the report and appraisal within which to object thereto in the Superior Court. In the absence of any objections, the report and appraisal shall be binding upon the bank and upon such stockholders, and the bank shall pay each such stockholder the value of his shares, as reported by the appraisers, with interest from the date of the filing of the merger agreement pursuant to section one hundred thirty-seven, at such rate, not in excess of the legal rate, as shall be fixed by the appraisers. If objections are made, the court shall make such order or judgment thereon as shall be just.

C. The Superior Court shall fix the compensation of the appraisers, which shall be paid by the bank, and shall be vested with full jurisdiction over all matters arising out of an action instituted pursuant to section one hundred forty-one. In the case of a vacancy in the board of appraisers, the Superior Court shall, on its own motion, or upon motion of a stockholder, or of the receiving bank, fill such vacancy.

L.1948, c. 67, p. 286, s. 142. Amended by L.1953, c. 17, p. 169, s. 25.



Section 17:9A-143 - Assignment Of Stock To Bank

17:9A-143. Assignment of stock to bank
Upon payment by the bank of the value of shares of stock pursuant to this article, the holder thereof shall assign such shares to the bank.

L.1948, c. 67, p. 287, s. 143.



Section 17:9A-144 - Effect Of Stockholder's Failure To Act

17:9A-144. Effect of stockholder's failure to act
A stockholder who fails to act pursuant to sections 140 or 141 shall be forever barred from bringing any action to enforce his right to be paid the value of his shares in lieu of continuing his status as a stockholder in the receiving bank.

L.1948, c. 67, p. 287, s. 144.



Section 17:9A-145 - Obligation Of Bank To Pay Stockholder

17:9A-145. Obligation of bank to pay stockholder
An offer by the bank and an acceptance thereof by the stockholder pursuant to section 140 and the determination of value upon proceedings brought pursuant to sections 141 and 142 shall constitute a debt of the receiving bank for the recovery of which an action will lie.

L.1948, c. 67, p. 288, s. 145.



Section 17:9A-146 - Action To Enjoin Merger

17:9A-146. Action to enjoin merger
A. A stockholder may, not later than five days prior to the date of the meeting called pursuant to section one hundred thirty-seven institute an action in the Superior Court to enjoin the merger on the ground that the agreement is unfair or inequitable, or contrary to law. The court may proceed in the action in a summary manner or otherwise.

B. A stockholder who fails to institute an action as specified in subsection A of this section shall thereafter be forever barred from bringing any action to enjoin, set aside, or otherwise affect such merger.

L.1948, c. 67, p. 288, s. 146. Amended by L.1953, c. 17, p. 170, s. 26.



Section 17:9A-147 - Issuance Of New Stock Certificates

17:9A-147. Issuance of new stock certificates
A. The receiving bank shall require each stockholder of each merging bank to surrender his certificates of capital stock of each such bank, and shall, upon such surrender, issue or deliver in lieu thereof, certificates for such number of its own shares of capital stock and such number of shares of capital stock of a company, as such term is defined in paragraph (3) of section 132 (C. 17:9A-132), and such amount of capital notes or cash, as such stockholder is entitled to receive pursuant to the terms of the merger agreement.

B. The increase in a receiving bank's capital stock resulting from the issuance of its shares of capital stock in exchange for the shares of capital stock of each merging bank, or in exchange for convertible capital notes converted into shares of capital stock pursuant to the merger agreement shall not entitle the stockholders of the receiving bank to acquire additional shares of capital stock.

L.1948, c. 67, p. 288, s. 147. Amended by L.1977, c. 417, s. 10, eff. Feb. 24, 1978.



Section 17:9A-148 - "Applicable Federal Law" Defined; Merger, Consolidation Of Banks, National Banking Associations

17:9A-148. "Applicable federal law" defined; merger, consolidation of banks, national banking associations
148. A. As used in subsection B. of this section, "applicable federal law" means the laws of the United States, as presently enacted and as hereafter from time to time supplemented or amended, governing the merger or consolidation of a bank organized under State laws into a national banking association, under the charter of such association; and, as used in subsection C. of this section, "applicable federal law" means the laws of the United States, as presently enacted and as hereafter from time to time supplemented or amended, governing the merger or consolidation of a national banking association into a bank organized under State laws, under the charter of such bank.

B.One or more banks may, without the approval of the commissioner or of any other officer, department, board or agency of this State, merge into or consolidate with a national banking association under the charter of such association, with the approval of the holders of at least 2/3 of the capital stock of each such bank entitled to vote. A majority of the directors of each such bank shall, within 10 days after such approval has been given, file in the department a certificate over their signatures that such approval has been given, and that the bank intends to act in pursuance thereof. Except as otherwise provided in subsection D. of this section, a merger or consolidation authorized by this subsection shall be effected solely in the manner and with the effect provided by applicable federal law, and no such merger or consolidation shall be subject to sections 132 through 147 of P.L.1948, c.67 (C.17:9A-132 through 17:9A-147) or to any other law of this State; but a copy of the agreement or merger or consolidation certified by the comptroller of the currency shall be evidence, and may be recorded, as provided by section 138 of P.L.1948, c.67 (C.17:9A-138). Upon the taking effect of the merger or consolidation, the bank shall be deemed to have surrendered its charter.

C.One or more national banking associations, or one or more national banking associations together with one or more banks may, with the approval of the commissioner as provided by section 136 of P.L.1948, c.67 (C.17:9A-136), merge into a bank, or may consolidate with a bank under the charter of such bank. Each bank which is a party to such a merger or consolidation as a merging bank or as the receiving bank shall, in all respects, comply with and be subject to the provisions of sections 134 through 147 of P.L.1948, c.67 (C.17:9A-134 through 17:9A-147), in the same manner and with the same effect as if all the parties to such merger or consolidation were banks; the rights, duties, obligations, powers and privileges of each such bank, whether such bank is a merging bank or the receiving bank, and of its or their depositors, other creditors, stockholders and all other persons in interest, shall be as prescribed and defined by sections 134 through 137 of P.L.1948, c.67 (C.17:9A-134 through 17:9A-137); and except as in this subsection otherwise provided in respect to national banking associations, every provision contained in sections 134 through 137 of P.L.1948, c.67 (C.17:9A-134 through 17:9A-137) shall be applicable to a merger or consolidation effected pursuant to this subsection, notwithstanding that a national banking association is a party to such a merger or consolidation. Each national banking association which is a party to a merger or consolidation authorized by this subsection shall comply with and be subject to the provisions of applicable federal law, and the rights, duties, obligations, powers and privileges of such national banking association, and of its depositors, other creditors, stockholders and all other persons in interest, shall be as prescribed and defined by such applicable federal law.

D.National banking associations may, under the laws of the United States, merge into or consolidate with a bank organized under State laws, without approval by any United States authority other than an authority empowered by United States law to approve or disapprove of a merger between, or a consolidation of, State-chartered banks.

E.Except as otherwise expressly provided in this subsection E., an interstate merger transaction shall not be permitted if, upon consummation of the transaction, the resulting state or federally chartered bank or savings bank, including all federally insured depository institutions that would be affiliates as defined in subsection (k) of section (2) of the federal "Bank Holding Company Act of 1956," 12 U.S.C. 1841(k), would control 30 percent or more of the total amount of deposits held by insured depository institutions in this State. The commissioner may by regulation adopt a procedure whereby the foregoing limitation on control of deposits may be waived for good cause.

F.Before June 1, 1997, a merger involving a bank and a national banking association without a branch office in New Jersey shall not be permitted unless the home state of each institution involved in the transaction has in effect, as of the date of the approval of that transaction, a law that applies equally to all out-of-state banks and expressly permits interstate merger transactions with all out-of-state banks. On or after June 1, 1997, a merger involving a bank and a national banking association without a branch office in New Jersey, shall not be permitted if the home state of any institution involved in the transaction has enacted a law after September 29, 1994 and before June 1, 1997, that applies equally to all out-of-State banks and expressly prohibits merger transactions involving out-of-State banks.

G.A national banking association without a principal or branch office in New Jersey may acquire a branch office of a bank, and the branch shall be treated, for the purposes of this section, as a bank. A bank may acquire an out-of-State branch office of a national banking association, and the branch shall be treated, for purposes of this section, as a national banking association.

L.1948,c.67,s.148; amended 1949, c.46;1951, c.41, s.2; 1968, c.415, ss.5,8; 1973, c.211, s.4; 1996, c.17, s.17.



Section 17:9A-149 - Prerequisites To Conversion; Definition Of "Applicable Federal Law"

17:9A-149. Prerequisites to conversion; definition of "applicable Federal law"
A. As used in this article, "applicable Federal law" means the laws of the United States, as presently enacted and as hereafter from time to time supplemented or amended, governing the conversion of a national banking association into a bank organized under State laws.

B. A national banking association which has its principal office in this State may become a bank in the manner following:

(1) it shall take such action, in the manner prescribed by applicable Federal law, as shall make its conversion into a bank effective;

(2) a majority of its directors shall execute, acknowledge and submit to the commissioner a certificate of incorporation setting forth the matters specified in paragraphs (1), (2), (3), (4), (5), (8), (9) and (10) of section 3, together with a copy of the plan of conversion, and together with an affidavit setting forth the matters specified in paragraphs (1) and (2) of subsection A of section 9.

L.1948, c. 67, p. 290, s. 149. Amended by L.1951, c. 41, p. 150, s. 3.



Section 17:9A-150 - Procedure

17:9A-150. Procedure
The submission to the commissioner of the certificate of incorporation, the plan of conversion, and the affidavit pursuant to section 149, shall constitute an application for charter. If the commissioner shall be satisfied that

(1) the capital stock and surplus of the national banking association upon its conversion pursuant to this article complies with the requirements of section 151;

(2) the national banking association has complied in all respects with applicable Federal law;

(3) the matters set forth in the affidavit submitted to him pursuant to paragraph (2) of subsection B of section 149 are true;

(4) the certificate of incorporation complies with the requirements of paragraph (2) of subsection B of section 149;

(5) the plan of conversion contains no provisions violative of the laws of this State; and

(6) the directors designated in the certificate of incorporation possess capacity and fitness for the duties and responsibilities with which they will be charged;

he shall endorse upon or annex to the certificate of incorporation a certificate of approval, and the certificate shall thereupon be filed in the department. Upon such filing, the subscribers to the certificate, their successors and assigns shall be a corporation, in the manner provided by, and subject to the provisions of, section 13. The commissioner shall thereupon issue a certificate of authority in the form prescribed by section 14, and shall file a copy thereof in the department, and the bank shall be authorized to transact business.

L.1948, c. 67, p. 290, s. 150. Amended by L.1951, c. 41, p. 150, s. 4.



Section 17:9A-151 - Capital Stock And Surplus

17:9A-151. Capital stock and surplus
The capital stock and surplus of a bank incorporated pursuant to this article shall be at least equal to the minimum capital stock and surplus required by section 4, and shall be in such greater amount as the commissioner may deem to be necessary in the public interest. The capital stock and surplus of such bank need not be paid in cash, but may consist of assets of the national banking association approved by the commissioner as to value.

L.1948, c. 67, p. 290, s. 151. Amended by L.1951, c. 41, p. 151, s. 5.



Section 17:9A-152 - Effect Of Conversion

17:9A-152. Effect of conversion
Upon compliance with the requirements of this article,

(1) the bank shall be authorized to transact business pursuant to this act;

(2) the property and rights of the national banking association shall vest in the bank without further act or deed;

(3) the rights and obligations of the national banking association shall become the rights and obligations of the bank;

(4) if the bank is a qualified bank, it shall, without further act or deed and without order or judgment of any court, succeed the national banking association in every fiduciary and agency capacity of the association, unless prohibited by the instrument under which the association acted in such fiduciary or agency capacity; and

(5) any pending action by or against the national banking association shall survive its conversion into a bank, and the bank shall be substituted for the association.

L.1948, c. 67, p. 291, s. 152. Amended by L.1953, c. 17, p. 171, s. 27.



Section 17:9A-153 - Rights Of Dissenting Stockholders

17:9A-153. Rights of dissenting stockholders
A stockholder of a national banking association which converts into a bank pursuant to this article may make a demand for and receive payment of the value of his shares in such association in the manner defined, prescribed and limited by applicable Federal law, and the bank shall make such payment to such stockholder, and shall pay the costs of appraisal, in the amount and in the manner required by applicable Federal law.

L.1948, c. 67, p. 291, s. 153. Amended by L.1951, c. 41, p. 152, s. 6.



Section 17:9A-154 - Issuance Of Stock

17:9A-154. Issuance of stock
Stockholders of a national banking association who do not demand payment for their shares of stock as specified in section 153, shall become stockholders of the bank, and shall be entitled to receive stock of the bank in an amount which bears the same ratio to the entire capital stock of the bank that the stock held by such stockholder in the association bore to the entire capital stock of the association. In the exchange of stock, the bank may issue preferred stock to those who held preferred stock in the association, and may provide for such of the priorities and preferences to which such stock was entitled when held in the association, as may be lawful under the provisions of this act.

L.1948, c. 67, p. 291, s. 154.



Section 17:9A-154.1 - Conversion Without Approval Of State Officials; Certificate Required

17:9A-154.1. Conversion without approval of state officials; certificate required
A bank, as defined in section 1 of "An act concerning banking and banking institutions (Revision of 1948)," approved April twenty-ninth, one thousand nine hundred and forty-eight (P.L.1948, c. 67) may, without the approval of any officer, department, board or other agency of this State, convert itself into and become a national banking association in the manner and with the effect provided by the laws of the United States, as presently enacted, and as hereafter from time to time supplemented or amended, governing the conversion of a bank organized under State laws into a national banking association. A majority of the directors of such bank shall file in the Department of Banking and Insurance a certificate over their signatures that the stockholders of the bank have given their approval to the conversion of such bank into a national banking association in the manner required by the laws of the United States, and that such bank intends to act in pursuance thereof. Upon the taking effect of such conversion pursuant to the laws of the United States, the bank shall be deemed to have surrendered its charter. No bank shall convert itself into a national banking association unless a national banking association may, under the laws of the United States, convert into a bank organized under State laws, without approval by any United States authority, nor shall any bank convert itself into a national banking association at any time when the laws of the United States applicable thereto provide that such conversion may be effected by vote of the shareholders owning less than fifty-one per centum (51%) of the capital stock of such bank entitled to vote.

L.1951, c. 41, p. 152, s. 7.



Section 17:9A-155 - Procedure

17:9A-155. Procedure
A. A bank may be dissolved in the manner provided by sections 14A:12-3 or 14A:12-4 of Title 14A, Corporations, General, of the New Jersey Statutes, except that the filings required to be made by section 14A:12-3 or 14A:12-4 of the New Jersey Statutes shall be made in the department; and except further, that the consent of the holders of 2/3 of all the stock of the bank shall be required before a bank may effect its voluntary dissolution.

B. If a bank has heretofore suspended or shall hereafter suspend the transaction of its business, except that incidental to the liquidation and distribution of its assets, and such suspension has heretofore continued or shall hereafter continue for a period of not less than 12 months, and such bank has not been dissolved pursuant to law, the commissioner may make an order, to be filed in the department, forfeiting the bank's rights, powers and privileges as a corporation, and, upon such filing, the corporate rights, powers and privileges of the bank shall cease, and the bank shall thereupon be dissolved. This subsection shall not abridge or affect the rights and powers conferred by article 42.

L.1948, c. 67, p. 292, s. 155. Amended by L.1950, c. 33, p. 67, s. 1; L.1969, c. 244, s. 6, eff. Dec. 23, 1969.



Section 17:9A-156 - Effect

17:9A-156. Effect
Upon its dissolution pursuant to section 155 or upon the filing of an order of the commissioner pursuant to section 17, the bank, its officers, directors, stockholders, depositors and other creditors shall become and be subject to all the provisions of chapter 12 of Title 14A of the New Jersey Statutes to the extent that such provisions are not inconsistent with this act.

L.1948, c. 67, p. 293, s. 156. Amended by L.1969, c. 244, s. 7, eff. Dec. 23, 1969.



Section 17:9A-157 - Application Of Article

17:9A-157. Application of article
A bank may reorganize in the manner provided by this article if

(1) it is insolvent, or has suspended its business for lack of funds to carry it on, and the commissioner is in possession of its property and business; or

(2) a receiver has been appointed pursuant to section 303.

L.1948, c. 67, p. 293, s. 157.



Section 17:9A-158 - Who May Propose Plan; Approval Or Disapproval By Commissioner

17:9A-158. Who may propose plan; approval or disapproval by commissioner
A. The commissioner, a bank acting by its board of directors, or three or more depositors or other creditors of the bank who have claims, liquidated as to amount and not contingent as to liability, amounting in the aggregate to ten thousand dollars or more, or the holders of not less than ten per centum of the capital stock of the bank may propose a plan for the reorganization of the bank.

B. If the plan is not proposed by the commissioner or by the bank, it shall first be submitted to the commissioner for approval. The commissioner shall approve a plan if he is satisfied

(1) that it complies with the provisions of section 161;

(2) that it is fair, equitable and feasible;

(3) that the persons who will be the directors and officers of the bank upon reorganization, possess capacity and fitness for the duties and responsibilities with which they will be charged; and

(4) that the interest of the public will be served to advantage by the adoption of the plan.

L.1948, c. 67, p. 293, s. 158.



Section 17:9A-159 - Action For Approval Of Plan

17:9A-159. Action for approval of plan
A. The commissioner, or the bank, if either is the proponent of a plan of reorganization, or other proponents of a plan which has been approved by the commissioner pursuant to section one hundred fifty-eight, may, if no other action has been instituted pursuant to this section, institute an action in the Superior Court for approval of the plan. Process against and notice to the stockholders, depositors and other creditors may be served by mail addressed to each at his address as it appears on the bank's records.

L.1948, c. 67, p. 294, s. 159. Amended by L.1953, c. 17, p. 171, s. 28.



Section 17:9A-160 - Jurisdiction Of Superior Court

17:9A-160. Jurisdiction of Superior Court
The Superior Court shall have jurisdiction of actions pursuant to this article and to make such orders and judgments as may be necessary to

(1) determine the rights, equities and priorities of all parties;

(2) fix the division of creditors and stockholders into classes according to the nature of their respective claims or stock; and, to that end, summarily determine the value of security so as to classify as unsecured the amount in excess of such value;

(3) approve a plan in compliance with the provisions of this article; and

(4) consummate such plan as may be approved by the court.

L.1948, c. 67, p. 295, s. 160. Amended by L.1953, c. 17, p. 172, s. 29.



Section 17:9A-161 - Provisions Of Plan Of Reorganization

17:9A-161. Provisions of plan of reorganization
A. Every plan of reorganization shall state:

(1) the names of the persons who will be the directors of the bank;

(2) the names of the persons who will be the officers of the bank;

(3) the amount of the capital stock, the classes into which it will be divided, the par value of the shares of each class, and the number of shares in each class; if preferred stock is to be issued, the plan shall state the matters specified in subsection A of section 125;

(4) the amount of the surplus of the bank upon reorganization;

(5) the powers authorized by this act which the bank will have power to exercise;

(6) the claims of creditors, if any, which will be paid in cash in full;

(7) the creditors or stockholders, or any class of creditors or stockholders, not adversely affected by the plan, and the provisions, if any, with respect to them;

(8) the provisions for any class or classes of creditors or stockholders adversely affected by the plan;

(9) the means for execution of the plan; and

(10) the provisions for payment of all costs and expenses of reorganization and other allowances which may be approved or made by the court.

B. In addition to the matters required by subsection A of this section, a plan of reorganization may contain other appropriate provisions not inconsistent with the provisions of this act including, by way of description and not by way of limitation,

(1) provision for the termination of any executory contract, including a lease of real property;

(2) provision for the settlement or adjustment of obligations owing to the bank and for the disposition of such obligations which are not settled or adjusted in the plan;

(3) provision for one or more classes of preferred stock, to be issued for cash, or in whole or in part satisfaction of claims of depositors or other creditors, or in exchange for shares of the capital stock of the bank of any class or classes;

(4) the transfer to a trustee or trustees of any part of the bank's assets for liquidation for the benefit of one or more or all of the classes of creditors and stockholders; and

(5) the merger of the bank with another bank or other banks.

L.1948, c. 67, p. 295, s. 161.



Section 17:9A-162 - Approval Of Plan By The Court

17:9A-162. Approval of plan by the court
The proposed plan may be modified under the direction of the court. If, after a hearing, the court shall find that the plan, as proposed or modified,

(1) complies with the provisions of this article,

(2) is fair, equitable and feasible, and,

if the plan is proposed by the bank,

(3) that the persons who will be the directors and officers of the bank upon reorganization, possess capacity and fitness for the duties and responsibilities with which they will be charged; and

(4) that the interest of the public will be served to advantage by the adoption of the plan,

it shall approve the plan and fix a time within which the creditors and stockholders adversely affected thereby may accept or reject the plan.

L.1948, c. 67, p. 297, s. 162. Amended by L.1953, c. 17, p. 172, s. 30.



Section 17:9A-163 - Transmittal Of Plan And Court Approval To Creditors And Stockholders

17:9A-163. Transmittal of plan and court approval to creditors and stockholders
Upon approval of the plan by the court, as provided by section 162, the commissioner or receiver who is in possession of the property and business of the bank shall transmit to all depositors, other creditors and stockholders who are affected by the plan,

(1) a copy of the plan as approved;

(2) a copy of the opinion of the court, if any, approving the plan, or a summary of the opinion approved by the court;

(3) a summary of the rights of depositors, other creditors and stockholders provided in sections 164, 165 and 166, approved by the court; and

(4) such other matters as the court may deem necessary or desirable for the information of depositors, other creditors and stockholders.

L.1948, c. 67, p. 297, s. 163.



Section 17:9A-164 - Acceptance Or Rejection Of Plan

17:9A-164. Acceptance or rejection of plan
A. Following the approval of a plan by the court and its transmittal to depositors, other creditors and stockholders pursuant to sections 162 and 163, the proponent or proponents of the plan shall solicit acceptances from creditors and stockholders of each class adversely affected by the plan. Acceptances of creditors and stockholders shall be filed in the court.

B. No acceptances shall be required of creditors or stockholders of any class which is not adversely affected by the plan, or of stockholders of any class, if the court determines that the liabilities of the bank are in excess of its assets.

C. No person shall, without the consent of the court, solicit any acceptance, conditional or unconditional, of any plan, or any authority, conditional or unconditional, to accept any plan, whether by proxy, deposit, power of attorney or otherwise, until after the entry of an order approving such plan and its transmittal to depositors, other creditors and stockholders as provided in sections 162 and 163. Any such acceptance or authority given, procured or received prior to such approval and transmittal shall be invalid, unless such consent of the court has been so obtained.

D. Any depositor, other creditor or stockholder who is adversely affected by the plan may file a rejection of the plan in the Superior Court within the time limited by the order of the court made pursuant to section 162. Each depositor, other creditor or stockholder who fails to file such a rejection shall be deemed to have accepted the plan.

E. Every fiduciary, every banking institution, insurance company or other corporation of this State, and every officer of this State or of a county, municipality, school district, public board, commission or other body of this State shall have the power to accept or reject a plan of reorganization of a bank and to do such other acts as may be necessary to make such acceptance or rejection effective.

F. If the acceptance or rejection of a plan by the holder of any claim or stock is not in good faith, in the light of or irrespective of the time of acquisition thereof, the court may, after hearing upon notice, direct that such claim or stock be disqualified for the purpose of determining the requisite majority for the acceptance of a plan, as provided in subsection G of this section.

G. If two-thirds in amount of the claims or shares of any class of creditors or stockholders accept or are deemed to have accepted the plan, all creditors or stockholders in such class shall be bound by the plan.

L.1948, c. 67, p. 298, s. 164.



Section 17:9A-165 - Provision For Classes Of Creditors Or Stockholders Not Bound By Plan

17:9A-165. Provision for classes of creditors or stockholders not bound by plan
A. The court, upon such notice and hearing as it shall determine, shall, subject to confirmation of the plan, provide for any class of creditors which is adversely affected by and is not bound by the plan, adequate protection for the realization by the creditors of such class of the value of their claims against the property dealt with by the plan and affected by such claims,

(1) by the transfer or sale, or by the retention by the bank, of such property subject to such claims; or

(2) by a sale of such property free of such claims, at not less than a fair upset price, and the transfer of such claims to the proceeds of such sale; or

(3) by appraisal and payment in cash of the value of such claims; or

(4) by such other method as will, under and consistent with the circumstances of the particular case, equitably and fairly provide such protection.

B. The court, upon such notice and hearing as it shall determine, shall, subject to confirmation of the plan, provide for any class of stockholders which is adversely affected by and is not bound by the plan, adequate protection for the realization by the stockholders of such class of the value of their equity, if any, in the property of the bank dealt with by the plan,

(1) by the sale of such property at not less than a fair upset price; or

(2) by appraisal and payment in cash of the value of their stock; or

(3) by such other method as will, under and consistent with the circumstances of the particular case, equitably and fairly provide such protection; but the protection afforded by this subsection shall not be required if the court shall determine that the liabilities of the bank are in excess of its assets.

L.1948, c. 67, p. 299, s. 165.



Section 17:9A-166 - Confirmation Of Plan

17:9A-166. Confirmation of plan
If the court, upon such notice and hearing as it shall prescribe shall be satisfied that depositors, other creditors and stockholders holding two-thirds in amount of the claims or shares of each class are bound by the plan, as provided in section one hundred sixty-four, exclusive of creditors and stockholders whose acceptances are not required pursuant to subsections B and F of section one hundred sixty-four, and exclusive of each class of creditors or stockholders for which provision is made pursuant to section one hundred sixty-five, it may enter a judgment confirming the plan.

L.1948, c. 67, p. 300, s. 166. Amended by L.1953, c. 17, p. 173, s. 31.



Section 17:9A-167 - Allowances For Services, Costs And Expenses

17:9A-167. Allowances for services, costs and expenses
The Superior Court may allow reasonable compensation for services rendered and reimbursement for proper costs and expenses incurred by the commissioner, the bank, and depositors, other creditors and stockholders, and their counsel, in connection with the submission by them of a plan or suggestions for modification of a plan, or in connection with objections by them to the approval or confirmation of a plan. In fixing any such allowances, the court shall give consideration only to the services which contributed to the reorganization of the bank, or to the rejection of a plan of reorganization, and the proper costs and expenses incidental thereto.

L.1948, c. 67, p. 301, s. 167.



Section 17:9A-168 - Consummation Of Plan

17:9A-168. Consummation of plan
A. If no appeal from the judgment confirming the plan is pending at the expiration of the time limited for taking appeals, a copy of the plan, certified by two officers of the bank named in the plan, shall be filed in the department, together with such proof as the commissioner shall require that no such appeal is pending.

B. If an appeal shall be taken from the judgment confirming the plan, no action shall be taken to consummate the plan pending final disposition of the appeal. If the appeal results in an affirmance of the judgment confirming the plan, or if the plan is modified and confirmed in conformance with the decision of the appellate court, a copy of the plan as finally confirmed, certified by two officers of the bank named in the plan, shall be filed in the department with such proof of the final disposition of the appeal as the commissioner shall require.

C. Following the filing of a certified copy of the plan in the department pursuant to subsection A or subsection B of this section, and following the consummation of the plan pursuant to its provisions and pursuant to such orders of the court as may be necessary therefor, the commissioner shall issue a certificate of authority to the bank. Upon the issuance of the certificate of authority the bank shall be authorized to transact business pursuant to this act.

D. Any certificate, agreement or other instrument required to be executed, or executed and acknowledged, for the purpose of the consummation of the plan may be executed, or executed and acknowledged, by such persons as shall be named therefor by the court or in the plan of reorganization, if there shall be no persons otherwise authorized by law to execute, or execute and acknowledge, such certificates, agreements or other instruments.

L.1948, c. 67, p. 301, s. 168. Amended by L.1953, c. 17, p. 173, s. 33.



Section 17:9A-169 - Amendment Of Certificate Of Incorporation

17:9A-169. Amendment of certificate of incorporation
A. Whenever a plan of reorganization confirmed by the court and filed in the department contains one or more provisions which may be effected under this act only by an amendment to the certificate of incorporation of the bank, a certificate of amendment, provided for by section 117, or an amended certificate of incorporation, provided for by section 118, shall be executed and acknowledged by two officers of the bank named in the plan of reorganization, one of whom shall be the president or a vice-president. The provisions of section 117 for a resolution by the board of directors of the bank setting forth the proposed amendment and for the approval of the proposed amendment or any modification thereof by the stockholders, shall not be required in the case of a certificate executed pursuant to this section. Such certificate shall be submitted to the commissioner for his approval.

B. If the commissioner shall find that a certificate which has been executed pursuant to this section conforms to the plan of reorganization, he shall endorse his approval upon the certificate and shall file it in the department. The certificate of incorporation of the bank shall thereupon be amended as set forth in the certificate of amendment or in the amended certificate of incorporation.

L.1948, c. 67, p. 302, s. 169.



Section 17:9A-170 - Modification Of Plan

17:9A-170. Modification of plan
A. A plan of reorganization may be modified, with the approval of the Superior Court, at any time prior to the issuance of the certificate of authority pursuant to subsection C of section 168, if, in the opinion of the court, the modification does not materially and adversely affect the interests of the depositors, other creditors or stockholders of the bank.

B. If the court finds that the proposed modification merits consideration, and that it materially and adversely affects the interests of the depositors, other creditors or stockholders of the bank, it shall fix a time for a hearing for the consideration of the proposed modification. The proceedings upon the proposed modification, and the rights of the depositors, other creditors and stockholders with respect thereto shall be as provided in sections 162 to 169, inclusive.

L.1948, c. 67, p. 303, s. 170.



Section 17:9A-171 - Effect Of Reorganization Upon Claims And Property

17:9A-171. Effect of reorganization upon claims and property
Upon the issuance of the certificate of authority pursuant to subsection C of section 168,

(1) the plan shall be binding upon the bank and upon all of its depositors, other creditors and stockholders; and

(2) the property dealt with by the plan shall be free and clear of all claims and interests, except as provided in the plan or in such order as the court may make authorizing or directing the transfer of such property.

L.1948, c. 67, p. 303, s. 171.



Section 17:9A-173 - Limitation On Actions

17:9A-173. Limitation on actions
No reorganization effected pursuant to the provisions of this article shall be questioned in any action in any court unless such action is instituted within three months from the issuance of the certificate of authority pursuant to subsection C of section 168.

L.1948, c. 67, p. 304, s. 173.



Section 17:9A-174 - Application Of Article

17:9A-174. Application of article
A. The provisions of this article shall apply to the investment of the funds of all savings banks. All investments of money and all sales and transfers of securities may be made as provided in this article, notwithstanding any provision in the certificate of incorporation prescribing the number of managers who shall act in the investment of money and the sale or transfer of securities.

B. The powers conferred by this article shall be cumulative, and an investment or loan made pursuant to one section or subsection hereof shall not abridge the power to make an investment or loan pursuant to any other section or subsection.

L.1948, c. 67, p. 304, s. 174.



Section 17:9A-175 - Federal, State, County And Municipal Securities

17:9A-175. Federal, State, county and municipal securities
A. A savings bank may invest in

(1) stocks, bonds, and notes or obligations of or guaranteed by the United States, or those for which the credit of the United States is pledged for the payment of the principal and interest or dividends thereof;

(2) bonds or obligations of or guaranteed by this State or heretofore authorized by the laws of this State to be issued pursuant to any law of this State; by any commission appointed by the Supreme Court of New Jersey, as the said court was constituted prior to September 15, 1948;

(3) bonds, notes or obligations of or guaranteed by any other State of the United States which has not, within 10 years prior to the making of the investment, defaulted in the payment of any part of the principal or interest of any debt evidenced by bonds, notes or obligations;

(4) bonds, notes or obligations of any county, municipality, public school district, union graded school district, regional board of education, water district, sewer district, or other municipal or political subdivision of this State, issued pursuant to a law of this State; provided, that, the issuer has not, within 5 years prior to the making of the investment, been in default for more than 6 months in the payment of any part of the principal or interest of any debt evidenced by its bonds, notes or obligations;

(5) bonds, notes or other obligations issued, guaranteed or assumed by any municipality, county, school district, water district, sewer district or other municipal or political subdivision of any other State of the United States; provided, (a) that any such municipality, county, school district, water district, sewer district or other municipal or political subdivision of any other State of the United States, or the total of its component parts, shall have a population as shown by the last preceding Federal census of not less than 25,000; and (b) the issuer, guarantor or assumer of such bonds, notes or other obligations

(i) shall have pledged its faith and credit for the payment of the principal and interest of such bonds, notes or other obligations, and

(ii) shall have the power to levy taxes on the taxable real property therein for the payment of both principal and interest of such bonds, notes or other obligations without limitation of rate or amount, and

(iii) shall not within 10 years prior to the making of the investment have defaulted in payment of principal or interest of any debt evidenced by its bonds, notes or other obligations for more than 60 days.

(6) bonds, including consolidated bonds, or other obligations, issued by Federal land banks, and debentures, including consolidated debentures, or other obligations, issued by Federal intermediate credit banks or banks for cooperatives organized under the laws of the United States;

(7) bonds, debentures or other obligations issued by the Home Owners' Loan Corporation, Federal Home Loan Banks or by any other agency or administration succeeding to its functions or powers, under the Act of Congress of June 13, 1933, known as the "Home Owners' Loan Act of 1933," as amended or supplemented from time to time;

(8) bonds, debentures or other obligations issued by any national mortgage association under the Act of Congress of June 27, 1934, known as the "National Housing Act," as amended or supplemented from time to time;

(9) bonds, debentures or other obligations issued by The United States Postal Service under the Postal Reorganization Act, Public Law 91-375, 84 Stat. 719, as amended or supplemented from time to time;

(10) bonds issued, guaranteed or assumed by any governmental unit, which, if issued, guaranteed or assumed by a private company, would be legal for investment under any of the provisions of this article; and

(11) other investments presently or from time to time hereafter authorized by law.

B. No savings bank shall make an investment pursuant to any one of paragraphs (6), (7), (8) or (9) of subsection A of this section at any time when the total of all investments of the nature authorized by such paragraph exceeds, or if the making of such an investment would cause such total to exceed, 2% of its deposits; provided, however, investments under paragraph (6) hereof may be in the amount of 2% of each of the agencies referred to therein when the maturities of any such obligations are within 1 year. No savings bank shall make an investment pursuant to paragraph (10) of subsection A. of this section in the bonds of any one such governmental unit at any time when the total of all its investments in such bonds of such unit exceeds, or if the making of such investment would cause such total to exceed, 2% of its deposits. The acquisition of any such investment as a result of a refunding or other refinancing or an exchange of any investment authorized by such paragraphs shall not be considered the making of an investment for the purposes of this subsection.

C. A savings bank may make short term investments limited to a 1-year term in

(1) certificates of deposit in any bank whose stock qualifies as legal investment for savings banks;

(2) in United States Government securities and bonds or obligations of United States Governmental agencies otherwise legal investments hereunder, subject to repurchase agreements.

L.1948, c. 67, p. 304, s. 175. Amended by L.1952, c. 278, p. 947, s. 1; L.1957, c. 85, p. 163, s. 1; L.1963, c. 83, s. 1; L.1964, c. 70, s. 1; L.1971, c. 396, s. 1, eff. Jan. 10, 1972.



Section 17:9A-175.1 - Obligations Of Canadian Government, Provinces Or Cities

17:9A-175.1. Obligations of Canadian government, provinces or cities
A. A savings bank may invest in

(1) bonds, debentures, notes or other obligations issued, guaranteed or assumed as to both principal and interest by the government of the Dominion of Canada or by any province of Canada or by any city of Canada which has a population of not less than 150,000 inhabitants; provided,

(i) that the faith and credit of the issuer, guarantor or assumer of such bonds, debentures, notes or other obligations is pledged for the payment of principal and interest thereof, and that the principal and interest thereof shall be payable in United States funds, either unconditionally or at the option of the holder; and

(ii) that any such city shall have power to levy taxes on the taxable real property therein for the payment of both principal and interest of such bonds, debentures, notes or other obligations without limitation of rate or amount; and

(iii) that the issuer, guarantor or assumer of such bonds, debentures, notes or other obligations has not within ten years prior to the making of the investment defaulted in payment of principal or interest of any debt evidenced by its bonds, debentures, notes or other obligations for more than 60 days.

B. No savings bank shall make an investment pursuant to the provisions of this section at any time when the total of all such investments exceeds, or if the making of such investment shall cause such total investment to exceed, 10% of its deposits. No savings bank shall make an investment pursuant to this section in the bonds, debentures, notes or other obligations of any province or city at any time when the total of all its investments in bonds, debentures, notes or other obligations of any such province or city exceeds, or if the making of such investment will cause such total to exceed, 1% of its deposits.

L.1952, c. 140, p. 491, s. 1.



Section 17:9A-175.2 - Definitions

17:9A-175.2. Definitions
As used in this act, the following words and terms shall be deemed to have the following meanings:

(a) The word "unit" shall mean any State or any political subdivision thereof, any authority, department, district or commission, or any agency or instrumentality of any of the foregoing, or any agency or instrumentality of the Federal Government, or a commission or other public body created by an Act of Congress or pursuant to a compact between any 2 or more States.

(b) The word "utility" shall mean any waterworks system, gas system, electric light system, sewer or sewerage disposal system, bridge, tunnel, turnpike or other highway, or any combination of 2 or more of the foregoing. The word "system" as used herein shall mean a supply or a generating system, or a transmission or a distribution system, or both such supply or generating system and such transmission or distribution system, and all appurtenances thereof.

(c) The term "revenue bonds" shall mean any bonds or other interest-bearing obligations of a unit, the principal and interest of which are by their terms payable from the revenues derived from a utility owned or operated by the unit which issued such bonds or obligations, or by an agency or instrumentality thereof, whether or not said bonds are secured by a mortgage or a trust indenture.

(d) The term "debt service" shall mean provision for the payment of principal and interest on revenue bonds, including mandatory sinking funds, if any.

(e) The term "enabling legislation" shall mean any Act of Congress or of the Legislature of any State or territory, any ordinance or resolution of any unit authorizing or providing for the issuance of revenue bonds, or any mortgage, trust indenture, trust agreement or other instrument executed as security for revenue bonds.

(f) The term "consolidated net revenues" shall mean the revenue derived from the utility and available for debt service, as reported. In computing the consolidated net revenues available for debt service in previous years the consolidated net revenues so available of any utility acquired by any unit may be included, such consolidated net revenues to be calculated as though such utility had been operated by a unit and an equivalent amount of bonded debt was outstanding.

L.1955, c. 251, p. 929, s. 1.



Section 17:9A-175.3 - Revenue Bonds Of Governmental Unit Payable From Revenues Of Utility Operated By Unit

17:9A-175.3. Revenue bonds of governmental unit payable from revenues of utility operated by unit
A savings bank may, in addition to other investments, presently or from time to time hereafter authorized by law (including specifically revenue bonds so authorized, notwithstanding such bonds do not qualify as legal investments under this act invest in revenue bonds of a unit; provided that

(a) The utility, on account of which such revenue bonds shall have been issued, shall have been in operation (whether or not owned by said unit) for at least 5 years prior to the investment; and

(b) the consolidated net revenues derived from the utility and available for debt service for the 5 fiscal years of the unit next preceding the investment have averaged not less than (1) 125% in the case of gas, water, electrical and sewer utilities, or (2) 150% in the case of bridges, tunnels, turnpike and highway utilities, of the average debt service requirements for the same period on the revenue bonds and other obligations of the unit having a lien or charge on such revenues equal or prior to the lien or charge thereon of such revenue bonds; and

(c) said bonds are not in default at the time of investment and were not within 5 years prior to the time of investment in default for a period of more than 6 months in the payment of any part of the principal or interest thereon; and

(d) the enabling legislation contains provisions or covenants

(1) requiring the unit issuing such revenue bonds to fix, maintain and collect charges for the services furnished by the utility adequate to provide revenues sufficient to pay its debt service and the proper operation and maintenance of the utility; and

(2) pledging a sufficient amount of such revenues for the payment of debt service and other obligations of the unit having a lien or charge on such revenues equal or prior to the lien or charge thereon of such revenue bonds; and

(e) if the enabling legislation permits sale of the utility in whole or in any substantial part, then the enabling legislation shall prohibit the sale of the utility as a whole or any substantial part thereof unless, at the time of such sale, provision shall be made for the continuance of debt service on the revenue bonds or for payment thereof; and

(f) in the case of a unit outside of the State of New Jersey, it had outstanding at the time of the investment at least $5,000,000.00 of debt secured by the revenues pledged to secure said revenue bonds.

L.1955, c. 251, p. 930, s. 2.



Section 17:9A-175.4 - Restriction On Investment By Savings Banks

17:9A-175.4. Restriction on investment by savings banks
No savings bank shall make an investment pursuant to this act at any time

(a) when the total of all of such investments exceeds, or if the making of such investment would cause such total to exceed 10% of its deposits; or

(b) when the total of all such investments in the revenue bonds of one unit exceeds, or if the making of such investment would cause the total investment in the revenue bonds of any 1 unit to exceed 1% of its deposits; or

(c) when the total of all such investments in revenue bonds of any 1 unit exceeds, or if the making of such investment would cause such total to exceed 5% of the total amount of all revenue bonds of that unit issued and outstanding.

L.1955, c. 251, p. 931, s. 3.



Section 17:9A-175.5 - Construction Of Act

17:9A-175.5. Construction of act
Nothing in this act shall be construed to enlarge the classes of investments permitted for fiduciaries, or any other type of investor whose investments are regulated by statute, by reference in any such statute to investments which are legal for savings banks.

L.1955, c. 251, p. 932, s. 4.



Section 17:9A-177 - Railroad Bonds

17:9A-177. Railroad bonds
A. For the purposes of this section,

(1) "railroad company" shall include predecessor and constituent corporations, and shall mean a railroad company which is not in receivership, bankruptcy, or reorganization, and which, or the corporation or corporations to which it is the successor shall, for the five fiscal years next preceding an investment pursuant to this section, (a) have owned and operated at least five hundred miles of standard gauge railroad line within the United States, exclusive of sidings, or (b) shall have had annual railway operating revenues of not less than ten million dollars;

(2) "eligible railroad company" shall mean a railroad company

(a) which, for the latest three fiscal years preceding an investment pursuant to this section for which the necessary statistical data is available in respect to such railroad company and in respect to all Class I railroads in the United States, shall have had an average annual balance of income available for the payment of fixed charges in such an amount that, when divided by an amount equal to its fixed charges for the last fiscal year of the said three year period, the quotient shall at least equal the quotient obtained by dividing the average annual balance of income available for the payment of fixed charges of all Class I railroads in the United States for the same three year period, by an amount equal to the fixed charges of all such Class I railroads for the last fiscal year of the said three year period; and

(b) whose average annual balance of income available for the payment of fixed charges during the said three year period, exceeds its fixed charges for the last fiscal year of the said three year period by an amount such that, when it is divided by its average annual railway operating revenues for the same three year period, the quotient shall at least equal the quotient obtained by dividing the excess of the average annual balance of income available for the payment of fixed charges of all Class I railroads of the United States for the same three year period, over the fixed charges of all such Class I railroads in the United States for the last fiscal year of such three year period, by the average annual railway operating revenues of all such Class I railroads during the same three year period; and

(c) whose average annual balance of income available for the payment of fixed charges during the same three year period shall not be less than one and one-quarter times its fixed charges for the last fiscal year of such three year period;

(3) "balance of income available for the payment of fixed charges" , "fixed charges" , and "railway operating revenues" shall have the same meaning, except as in this section otherwise provided, as in the accounting reports filed or published by the railroad company pursuant to regulations for common carriers by rail subject to the provisions of the Interstate Commerce Act; and

(4) "balance of income available for the payment of fixed charges" shall be computed before deduction of federal income or excess profits taxes; and, in computing "fixed charges" or "annual requirement for fixed charges" of the railroad company in whose bonds an investment is being made, there shall be excluded interest and amortization charges in respect to debt called for redemption, or which will otherwise mature, within six months from the time of such investment, and for the payment of which funds have been or are being contemporaneously set aside in trust.

B. Subject to the limitations prescribed by section 179.1, a savings bank may invest in

(1) bonds issued, guaranteed, assumed or otherwise agreed to be paid by an eligible railroad company, and which are secured (a) by a first mortgage upon not less than three-fourths of the rail mileage subject to the lien of the mortgage, or (b) by a refunding mortgage under which bonds may be issued for the retirement or refunding of all debts secured by prior lien mortgages on all or any part of the property subject to the lien of the refunding mortgage; or (c) by a mortgage prior in lien to such a refunding mortgage;

(2) bonds secured by a mortgage upon property leased to and operated by an eligible railroad company which has guaranteed, assumed, or otherwise agreed to pay (a) interest upon such bonds, and (b) a sum sufficient to pay dividends of not less than four per centum per annum during the unexpired term of the lease upon the capital stock of the lessor company outstanding at the time of the investment;

(3) bonds secured by a mortgage upon property leased to and operated by a railroad company, not an eligible railroad company, which

(a) has guaranteed or assumed or otherwise agreed to pay (1) the principal and interest of such bonds, and (2) a sum sufficient to pay dividends of not less than four per centum per annum during the unexpired term of the lease upon the capital stock of the lessor company outstanding at the time of the investments; and

(b) for at least four of the five fiscal years preceding the investment for which the necessary statistical data is available, and in the last of such fiscal years, or for at least four of five consecutive twelve-month periods ending within six months next preceding the investment, and in the last of such twelve-month periods, has had (i) a balance of income available for the payment of fixed charges not less than one and one-half times the annual requirement for fixed charges at the time of such investment, and (ii) a balance of income available for the payment of fixed charges as aforesaid, which exceeds the annual requirement for fixed charges at the time of such investment by an amount not less than seven and one-half per centum of the railway operating revenues for the same years or periods;

(4) bonds secured by a mortgage upon leased property which is prior in lien to a refunding mortgage thereon under which bonds may be issued for the retirement or refunding of all debts secured by prior lien mortgages on all or any part of the property covered by the refunding mortgage, provided the bonds secured by such refunding mortgage meet the requirements specified in paragraph (2) or (3) of subsection B of this section;

(5) bonds secured by mortgage upon a railroad terminal, depot, tunnel or bridge used by or leased to and operated by one or more railroad companies which has or have guaranteed, assumed or otherwise agreed to pay the principal and interest of such bonds, and at least one of which shall be an eligible railroad company; or at least two of which shall each meet the requirements specified in subparagraph (b) of paragraph (3) of subsection B of this section; and

(6) bonds of any railway terminal or dock company of this State secured by first mortgage on terminal or dock property (a) which fronts on the Hudson river or New York bay, (b) which is assessed for the purpose of taxation at a value in excess of the aggregate unpaid principal amount of all outstanding bonds secured by a mortgage lien thereon, and (c) which is used as a dock or terminal railroad by a railroad company or its successor operating in this State upon the effective date of this act; provided, that no part of the principal or interest of such bonds is in default at the time of the investment.

L.1948, c. 67, p. 307, s. 177.



Section 17:9A-178 - Public Utility Bonds And Debentures

17:9A-178. Public utility bonds and debentures
A. As used in this section,

(1) "bonds of a public utility company" and "debentures or other bonds of a public utility company" shall mean bonds or debentures, as the case may be, issued, guaranteed, assumed, or otherwise agreed to be paid by a public utility company;

(2) "public utility company" shall include constituent and predecessor companies, and shall mean:

(a) a corporation at least eighty-five per centum (85%) of whose gross operating revenues are derived within the United States from the sale or furnishing of one or more of the following:

(1) artificial gas,

(2) natural gas to consumers over systems owned or leased by it,

(3) a mixture of artificial and natural gas to consumers over systems owned or leased by it,

(4) electricity,

(5) water, or

(6) telephone, telegraph or other communication services, or any combination thereof, and

(b) except for the purposes of subsection B of this section, a corporation at least a majority of whose gross operating revenues are derived within the United States from furnishing telephone, telegraph or other communication services, or any combination thereof;

(3) "net operating revenues available for fixed charges" shall mean gross operating revenues less all operating expenses, but before deduction for (a) renewals and depreciation and (b) State and Federal income and profits taxes;

(4) "fixed charges" shall mean charges for (a) rentals, (b) interest on all outstanding mortgage debt, and (c) regularly recurring charges for amortization of discount and expense allocable to mortgage debt, but shall exclude intercompany items;

(5) "fixed assets" shall mean real property, interests in real property, plants, equipment, transmission or distribution systems, and other assets commonly accepted as fixed assets, and shall include fixed assets leased to a public utility company and operated by it under a lease expiring, by its terms, in not less than fifty years from the date an investment is made pursuant to this section;

(6) "book value of fixed assets" shall mean the value of such assets as shown on the books of the public utility company, less reserves for depreciation and renewals.

B. A savings bank may invest in

(1) bonds of a public utility company (a) whose gross operating revenues, for the five fiscal years next preceding the investment for which the necessary statistical data is available or for five consecutive twelve-month periods ending within six months of the time the investment is made, have averaged at least two million five hundred thousand dollars ($2,500,000.00) for each such year or period, and (b) whose average net operating revenues available for fixed charges for the last three of such years or periods have equaled not less than two and one-half times the average annual requirement for fixed charges for the same years or periods;

(2) bonds of a public utility company (a) which derives at least ninety-five per centum (95%) of its gross operating revenues from the sale of water, and (b) whose gross operating revenues, for the five fiscal years next preceding the investment for which the necessary statistical data is available or for five consecutive twelve-month periods ending within six months of the time the investment is made, have averaged at least five hundred thousand dollars ($500,000.00) for each such year or period, and (c) whose average net operating revenues available for fixed charges for the last three of such years or periods have equaled not less than one and three-quarters times the average annual requirement for fixed charges during the same years or periods.

C. Bonds invested in pursuant to subsection B of this section shall be secured by a mortgage on fixed assets which is (1) a first mortgage or (2) a refunding mortgage under which bonds may be issued for the retirement or refunding of all debts secured by mortgages on all or any part of such fixed assets prior to the lien of such refunding mortgage, or (3) a mortgage prior in lien to such a refunding mortgage, or (4) is secured by the pledge of mortgage bonds constituting not less than ninety-five per centum (95%) of all the outstanding mortgage debt secured by all or part of the fixed assets which are subject to the mortgage securing such pledged bonds. The aggregate principal amount of all outstanding bonds secured (1) by the mortgage securing the bonds so invested in, directly or by pledge of bonds, and by all other mortgages equal or prior thereto in lien, to which all or any part of such fixed assets are subject, or (2) by any such refunding mortgage inferior in lien to the mortgage securing the bonds so invested in, directly or by pledge of mortgage bonds, and by all other mortgages equal or prior in lien to such refunding mortgage to which all or any part of such fixed assets are subject, shall not, at the time of the investment exceed (1) sixty-six and two-thirds per centum (66 2/3 %) of the book value of such fixed assets, in the case of bonds invested in pursuant to paragraph (1) of subsection B of this section, or (2) seventy per centum (70%) of the book value of such fixed assets, in the case of bonds invested in pursuant to paragraph (2) of subsection B of this section.

D. A mortgage securing bonds shall satisfy the requirements of this section notwithstanding that it is

(1) subject to the lien of prior mortgages securing bonds which have been called for redemption or which will otherwise mature within six months of the time of the investment, and for the payment of which funds have been set aside in trust; and such bonds shall not be deemed to be outstanding for the purpose of computing the sixty-six and two-thirds per centum (66 2/3 %) and the seventy per centum (70%) limitations prescribed by subsection C of this section;

(2) subject to the lien of current taxes or assessments not past due;

(3) subject to the lien of past due taxes or assessments which are bona fide contested;

(4) subject to construction or other liens arising out of operations common to public utility companies of similar character and size.

E. A savings bank may invest in debentures or other bonds of a public utility company notwithstanding that such bonds or debentures are unsecured, or, if secured, that the mortgages securing them do not satisfy the requirements of subsection C of this section; provided, (1) that the gross operating revenues within the United States of the public utility company, for the five fiscal years next preceding the investment for which the necessary statistical data is available, or for five consecutive twelve-month periods ending within six months of the time the investment is made, have averaged not less than twenty million dollars ($20,000,000.00) for each such year or period; and (2) that the average net operating revenues of the public utility company available for fixed charges, including charges on all outstanding funded debt, whether secured or unsecured, for the last three of such years or periods have equaled not less than four times the average annual requirement for fixed charges for the same years or periods.

F. No savings bank shall make an investment pursuant to this section at any time when the total of all such investments exceeds, or if the making of such an investment would cause such total to exceed, forty per centum (40%) of the deposits.

G. No savings bank shall make an investment pursuant to this section in any obligation for the payment of which any one public utility company is primarily liable, at any time when the total of all of its investments in such obligations of such company exceeds, or if the making of such an investment would cause such total to exceed, two per centum (2%) of its deposits. The acquisition of any such obligation as a result of a refunding or other refinancing or exchange of such obligations theretofore invested in shall not be considered the making of an investment for the purposes of this subsection.

H. A savings bank may invest in debentures or other bonds of a public utility company within the meaning of subparagraph (b) or paragraph (2) of subsection A of this section, notwithstanding that such debentures or other bonds do not satisfy the requirements of subsection E of this section, or, if secured, that the mortgages securing them do not satisfy the requirements of subsection C of this section; provided, (1) that the gross operating revenues within the United States of the public utility company, for the five fiscal years next preceding the investment for which the necessary statistical data is available, or for five consecutive twelve-month periods ending within six months of the time the investment is made, have averaged not less than twenty million dollars ($20,000,000.00) for each such year or period; and (2) that the average net income of the public utility company for the last three of such years or periods, after adding to the net income for each of such three years or periods (a) charges for renewals and depreciation, (b) State and Federal income and profits taxes, and (c) interest charges and regularly recurring charges for amortization of debt discount and expense, deducted in computing the net income for such year or period, has equaled not less than four times the average annual requirement for interest charges and regularly recurring charges for amortization of debt discount and expense for the same years or periods.

L.1948, c. 67, p. 311, s. 178. Amended by L.1949, c. 47, p. 330, s. 1.



Section 17:9A-179 - Equipment Obligations

17:9A-179. Equipment obligations
Subject to the limitations prescribed by section 179.1 a savings bank may invest in equipment obligations or certificates secured by (a) a railroad equipment or car trust, or (b) a lease or conditional sale of or security interest in, or (c) a lien on, railroad equipment; provided, that a savings bank shall not invest in any such obligations or certificates:

(1) if, as of the date of issue, the original aggregate principal amount of all obligations or certificates of the same issue exceeded or exceeds (i) 80% of the lesser of the following amounts: (x) the aggregate purchase price originally paid, or to be paid, for the equipment securing the same, less the aggregate depreciation (if any) accrued thereon to the date of issue, and (y) the aggregate estimated replacement cost of such equipment as of the date of issue, less the aggregate depreciation (if any) accrued thereon to the date of issue, or (ii), if either amount is not ascertainable, 80% of the other amount; or

(2) unless all obligations or certificates of the same issue mature within 15 years from the date of issue, in equal installments beginning not later than 3 years after the date of issue and payable at intervals of not exceeding 1 year.

L.1948, c. 67, p. 315, s. 179. Amended by L.1950, c. 200, p. 443, s. 1; L.1961, c. 121, p. 726, s. 7.



Section 17:9A-179.1 - Limitations On Investments In Railroad Obligations

17:9A-179.1. Limitations on investments in railroad obligations
A. No savings bank shall make an investment pursuant to section 177 or section 179 at any time when the total of all its investments made pursuant to both such sections exceeds, or if the making of any such investment would cause such total to exceed, twenty-five per centum of its deposits.

B. No savings bank shall make an investment pursuant to section 177 or section 179 in any obligation for the payment of which any one corporation is primarily liable, at any time when the total of all its investments in such obligations of such corporation exceeds, or if the making of such an investment would cause such total to exceed, two per centum of its deposits; nor shall any savings bank make an investment pursuant to section 177 or section 179 in any obligation (1) which is secured by lien upon properties in any one system of railroads under unified operation, or (2) for the payment of which any corporation in such system is primarily liable, or (3) which is dependent as to legality for investment by a savings bank upon the obligation, assumption or guarantee of any corporation in such system, at any time when the total of all its investments in such obligations of all corporations in such system exceeds, or if the making of such an investment would cause such total to exceed, five per centum of its deposits. The acquisition of any such obligation as a result of a refunding or other refinancing or exchange of such obligations theretofore invested in shall not be considered the making of an investment for the purposes of this subsection.

L.1948, c. 67, p. 316, s. 179.1.



Section 17:9A-180 - Industrial Obligations

17:9A-180. Industrial obligations
A. A savings bank may invest in bonds, debentures, notes, or other obligations which mature within thirty years from the time of the investment, and which are issued by an industrial company incorporated within and transacting business within the United States,

(1) whose annual consolidated net sales or consolidated gross income has averaged not less than ten million dollars ($10,000,000.00) for the five fiscal years next preceding the investment for which the necessary statistical data is available; and

(2) whose annual consolidated net income available for dividends has averaged not less than one million dollars ($1,000,000.00) for the five fiscal years next preceding the investment for which the necessary statistical data is available; and

(3) whose total consolidated debt, including current liabilities, as shown on its latest published consolidated balance sheet, does not exceed forty per centum (40%) of its gross assets less reserves as shown on such balance sheet; and

(4) whose consolidated current assets, as shown on its latest published consolidated balance sheet, are not less than two and one-half times its consolidated current liabilities as shown on such balance sheet. In computing current assets and current liabilities for the purposes of this paragraph, there shall be eliminated from current assets, cash and United States Government notes, bonds, treasury bills and certificates of indebtedness in an amount not in excess of Federal income and excess profits taxes included in current liabilities, and there shall be eliminated from current liabilities such Federal income and excess profits taxes in an amount not in excess of the amount eliminated from current assets; and

(5) whose consolidated net income for the five fiscal years next preceding the investment for which the necessary statistical data is available after deducting reserves, regularly recurring charges for amortization of discount and expenses allocable to funded debt, and after deducting all other charges except interest, income and profits taxes, has averaged not less than four times the average annual consolidated interest charges during such period; and

(6) whose consolidated net income, computed as prescribed in the next preceding paragraph, has not, in two or more of the five fiscal years next preceding the investment for which the necessary statistical data is available, been less than twice the annual consolidated interest charges during the same years; and

(7) whose consolidated net income, computed as prescribed in paragraph (5) of this subsection, for the last fiscal year next preceding the investment for which the necessary statistical data is available, was (a) not less than three times the consolidated interest charges for such year, and (b) not less than three times the annual consolidated charges on the funded debt outstanding at the time of the investment. For the purposes of this section, "debt" shall exclude all debt which has been called for redemption or which otherwise matures within six months from the time of the investment, and for the payment of which funds have been set aside in trust.

B. "Industrial company" shall for the purpose of this section, include predecessor and constituent corporations, and shall mean corporations engaged in manufacturing, mining, merchandising, commercial financing, and other corporations commonly accepted as industrial companies.

C. No savings bank shall make an investment pursuant to this section at any time when the total of all such investments exceeds, or if the making of such an investment would cause such total to exceed, twenty-five per centum (25%) of its deposits.

D. No savings bank shall make an investment pursuant to this section in any obligation for the payment of which any one industrial company is primarily liable, at any time when the total of all its investments in such obligations of such company exceeds, or if the making of such an investment would cause such total to exceed, two per centum (2%) of its deposits. The acquisition of any such obligation as a result of a refunding or other refinancing or exchange of such obligations theretofore invested in shall not be considered the making of an investment for the purposes of this subsection.

L.1948, c. 67, p. 317, s. 180. Amended by L.1948, c. 405, p. 1606, s. 1.



Section 17:9A-180.1 - Corporate Interest Bearing Securities Not Otherwise Eligible

17:9A-180.1. Corporate interest bearing securities not otherwise eligible
A savings bank may, in addition to other investments presently or from time to time hereafter authorized by law, invest in corporate interest-bearing securities not otherwise eligible for investment by savings banks;

(1) which are not in default as to either principal or interest when acquired, and

(a) which have a maturity of not less than five years from the date of issue, or,

(b) which are part of an issue, issued in a series or repayable in installments, the whole of which issue has an average maturity of not less than five years from the date of issue.

L.1951, c. 167, p. 643, s. 1.



Section 17:9A-180.2 - Limitations On Investments In Such Corporate Interest Bearing Securities

17:9A-180.2. Limitations on investments in such corporate interest bearing securities
No savings bank shall make an investment pursuant to this act at any time when the total of all such investments in obligations of such corporation, including bonds issued, guaranteed, assumed or otherwise agreed to be paid by such corporation, exceeds, or if the making of such investment would cause such total to exceed, five per centum (5%) of such obligations of such corporation, or two per centum of the assets of the savings bank, whichever amount is less.

L.1951, c. 167, p. 644, s. 2.



Section 17:9A-180.3 - Additional Limitation On Investments In Such Corporate Interest Bearing Securities

17:9A-180.3. Additional limitation on investments in such corporate interest bearing securities
No savings bank shall make an investment pursuant to this act at any time when the total of all such investments exceeds, or if the making of such investment would cause such total to exceed 75% of the aggregate of its surplus, undivided profits and unallocated reserves. As used in this section, the aggregate of the surplus, undivided profits and unallocated reserves shall be that amount as shown as the total surplus accounts in the latest report of condition made and filed as required by section 256(A), of the Banking Act of 1948.

L.1951, c. 167, p. 644, s. 3. Amended by L.1958, c. 152, p. 667, s. 1; L.1966, c. 270, s. 1, eff. Sept. 6, 1966.



Section 17:9A-180.3A - Transfer Of Securities To Other Classes Becoming Eligible For Investment; Determination Of Limitations

17:9A-180.3a. Transfer of securities to other classes becoming eligible for investment; determination of limitations
Whenever a savings bank shall have made an investment pursuant to the act to which this is a supplement and any such security shall thereafter become eligible for investment under other statutes permitting investment by savings banks, said savings bank may transfer any such securities on its books to the class of investment under which such securities shall have become eligible for investment, and said securities shall not thereafter be included in the total of investments under the act to which this is a supplement by said savings bank in determining the limitations set forth in sections 2 and 3 of the act to which this is a supplement.

L.1958, c. 152, p. 667, s. 2.



Section 17:9A-180.4 - Classes Of Investments For Fiduciaries Or Others Not Enlarged

17:9A-180.4. Classes of investments for fiduciaries or others not enlarged
Nothing in this act shall be construed to enlarge the classes of investments permitted for fiduciaries or any other type of investor whose investments are regulated by statute, by reference in any such statute to investments which are legal for savings banks.

L.1951, c. 167, p. 644, s. 4.



Section 17:9A-180.5 - Investment In Corporate Stock

17:9A-180.5. Investment in corporate stock
A savings bank may, in addition to other investments, presently or from time to time hereafter authorized by law, invest in (1) stocks, preferred or common, issued or guaranteed by a corporation created or existing under the laws of the United States or any state, district or territory thereof, provided

(a) that for a period of five fiscal years for which the necessary statistical data are available next preceding the date of investment by such savings bank such corporation as disclosed by its published annual fiscal statements shall have had an average annual net income plus its average annual fixed charges (as herein used, fixed charges shall mean interest on funded or unfunded debt, contingent interest charges, amortization of debt discount and expense and rentals for leased property and, in the case of consolidated earnings statements of parent and subsidiary corporations (which must be used if available) shall include all such fixed charges and the preferred dividend requirement, if any, of such subsidiaries) at least equal to 1 1/2 times the sum of its average annual dividend requirement for preferred stock and its average annual fixed charges for the same period; and

(b) during neither of the last two years of such period shall the sum of its annual net income and its annual fixed charges have been less than 1 1/2 times the sum of its dividend requirement for preferred stock and its fixed charges for the same period; and

(c) such corporation shall have no arrears of dividends on its preferred stock; and

(d) as to the common stock of any corporation that

i. such common stock is registered on a national securities exchange as provided in an Act of Congress of the United States entitled "Securities Exchange Act of 1934," 48 Stat. 881 (15 U.S.C. s. 78a et seq.), as amended or for which quotations are available through the National Association of Securities Dealers Automated Quotation System (NASDAQ); and

ii. such corporation shall have paid a cash dividend on its common stock in each year of the 10-year period next preceding the date of investment by such savings bank and the aggregate net earnings available for dividends on the common stock of such corporation for the whole of such period shall have been at least equal to the amount of such dividends paid.

(e) in applying the earnings test under this act to any issuing, assuming or guaranteeing corporation, where such corporation shall have acquired its property or any substantial part thereof within such five-year period immediately preceding the date of investment by consolidation or merger, or by the purchase of all or a substantial portion of the property of any other corporation or corporations, or shall have acquired the assets of any unincorporated business enterprise by purchase or otherwise, net income, fixed charges and preferred dividends of the several predecessor or constituent corporations or enterprises shall be consolidated and adjusted so as to ascertain whether or not the applicable requirements of this act have been complied with;

(2) stock or shares of a corporation which is an investment company as defined by, and which is registered under, an Act of Congress entitled "Investment Company Act of 1940," 54 Stat. 847 (15 U.S.C. s. 80a-1 et seq.), as amended; provided

(a) all the stock and shares of such investment company are or are to be owned by savings banks of this State; and

(b) such company may invest only in such investments as are eligible for savings banks of this State including investments made eligible for savings banks by this act; and

(c) the amount of stock of any corporation which may be held by such investment company shall not exceed at the time of investment by such company, 5% of the number of shares of stock of such corporation then outstanding or 3% of the assets of such investment company, whichever amount is the lesser;

(3) common stock of a national banking association or trust company doing business anywhere within the United States which is a member of the Federal Reserve System and which, at the date of its last published statement preceding the date of investment, had a combined total of capital stock, surplus, reserve for contingencies and undivided profits equal to at least $40,000,000.00 and also equal to at least 6% of its aggregate deposit liability and which, in each of the five fiscal years preceding the date of investment, paid dividends in cash of not less than 4% on its common stock without having reduced the aggregate par value thereof within such five-year period;

(4) common stock of an insurance company, authorized to transact business in New Jersey, which has combined capital stock, surplus and special surplus funds (based on consolidated statements of parent and subsidiary companies, if any) at least equal to $20,000,000.00 and which has paid cash dividends on its common stock in each of its five fiscal years next preceding the date of investment.

L. 1953, c. 78, s. 1. Amended by L. 1966, c. 275; 1987, c. 201, s. 32.



Section 17:9A-180.6 - Limitation On Investment In Corporate Stock; Exemptions

17:9A-180.6. Limitation on investment in corporate stock; exemptions
No savings bank shall make an investment in the stock of any corporation pursuant to this act, except in investment under section 1(2), hereof, which investments are exempt from the limitations imposed by this section, at any time when the total of all such investments in stocks of such corporation, issued or guaranteed, exceeds or if the making of such investment would cause such investment to exceed two per centum of the total outstanding shares of the guaranteed, or of the preferred, or of the common stock of such corporation or three per centum of the surplus (as hereinafter defined) of the savings bank, whichever amount is less.

L.1953, c. 78, p. 1000, s. 2.



Section 17:9A-180.7 - Investment In Stocks Limited To Certain Percentage Of Surplus

17:9A-180.7. Investment in stocks limited to certain percentage of surplus
No savings bank shall make an investment pursuant to this act at any time when the total of all such investments exceeds, or if the making of such investment would cause such total to exceed 75% of its surplus (as hereinafter defined).

L.1953, c. 78, p. 1001, s. 3. Amended by L.1955, c. 205, p. 814, s. 1; L.1963, c. 105, s. 1; L.1966, c. 271, s. 1.



Section 17:9A-180.8 - Regulations Regarding Investments In Stocks

17:9A-180.8. Regulations regarding investments in stocks
The Commissioner of Banking and Insurance may issue such regulations as he finds necessary and proper to carry out the provisions of this act.

L.1953, c. 78, p. 1001, s. 4.



Section 17:9A-180.9 - "Surplus" Defined

17:9A-180.9. "Surplus" defined
As used in sections 2 and 3 hereof, surplus of a savings bank shall mean the total of its surplus, undivided profits and unallocated reserves, and shall be the amount shown as the total surplus accounts in the latest report of condition made and filed as required by section 256(A) of the Banking Act of 1948.

L.1953, c. 78, p. 1001, s. 5. Amended by L.1958, c. 153, p. 668, s. 1.



Section 17:9A-180.10 - Legal Investments For Fiduciaries And Others Not Enlarged

17:9A-180.10. Legal investments for fiduciaries and others not enlarged
Nothing in this act shall be construed to enlarge the classes of investments permitted for fiduciaries or any other type of investor whose investments are regulated by statute, by reference in any such statute to investments which are legal for savings banks.

L.1953, c. 78, p. 1001, s. 6.



Section 17:9A-180.11 - Investments In Debentures Of New York Trust Companies

17:9A-180.11. Investments in debentures of New York trust companies
A savings bank may, in addition to other investments presently or from time to time hereafter authorized by law, subscribe for, purchase, hold and surrender from time to time debentures of any trust company organized under the laws of New York State for the purpose of securing credit accommodations at such trust company, provided all of the stock of such trust company is owned by not less than 20 savings banks organized under the laws of New York State, and any participation certificates or any other form of participation, though junior in interest, issued by any such trust company representing participation in first mortgages assigned by a savings bank in payment of debentures of any such trust company.

L.1965, c. 117, s. 1.



Section 17:9A-182 - Loans On Collateral Security

17:9A-182. Loans on collateral security
A. In addition to loans elsewhere in this act authorized, a savings bank may make loans

(1) to a depositor, in a sum or sums not greater than the amount of his deposit, upon the promissory note of the depositor, secured by the pledge of his deposit;

(2) to any person, in an amount or amounts aggregating not more than $10,000.00, upon the pledge of a life insurance policy or policies issued by a company which has been authorized to transact business in this State for not less than five years next preceding the making of such loan; but no such loan shall exceed 90% of the cash surrender value of such policy or policies; and

(3) to any person, (i) in an amount or amounts aggregating not more than $10,000.00, upon the pledge of securities which (a) have a value not less than twice the amount of such loan, and (b) are of the kind in which a savings bank may by law invest, or (c) if not eligible for such investment, have a readily ascertainable market value or are listed upon a registered stock or securities exchange, or (ii) in an amount or amounts aggregating not more than $20,000.00 upon the pledge of stocks, bonds, and notes or obligations of or guaranteed by the United States, or those for which the credit of the United States is pledged for the payment of the principal and interest or dividends thereof, which have a value not less than 110% of such loan.

B. No savings bank shall make any loan of the character described in paragraphs (2) or (3) of subsection A of this section at any time when the total of all such loans made pursuant to both of such paragraphs exceed, or if the making of such a loan would cause such total to exceed, 10% of its deposits.

L.1948, c. 67, p. 326, s. 182. Amended by L.1950, c. 164, p. 352, s. 1; L.1963, c. 104, s. 1, eff. June 13, 1963.



Section 17:9A-182.1 - Regulations Authorizing Certain Loans And Investments; Powers Of Commissioner

17:9A-182.1. Regulations authorizing certain loans and investments; powers of commissioner
The Commissioner of Banking and Insurance shall have power to make, amend and repeal regulations authorizing savings banks to make specified kinds of loans or investments not authorized by the act to which this act is a supplement, or not otherwise authorized; except that the commissioner shall not make or continue in force any regulation authorizing savings banks to make any kind of loan or investment which Federally chartered savings and loan associations are not authorized to make.

L.1967, c. 230, s. 1, eff. Oct. 30, 1967.



Section 17:9A-182.2 - Objective Of Regulations

17:9A-182.2. Objective of regulations
In exercising the power conferred upon him by this act, the commissioner shall consider the statutes, regulations and rulings governing the lending and investing powers of Federally chartered savings and loan associations, and the regulations made by him shall have as their objective the placing of savings banks on a substantial competitive parity with Federally chartered savings and loan associations.

L.1967, c. 230, s. 2, eff. Oct. 30, 1967.



Section 17:9A-182.3 - Investment In Specified Investment Securities Not Otherwise Authorized; Regulations

17:9A-182.3. Investment in specified investment securities not otherwise authorized; regulations
The Commissioner of Banking shall have power to make, amend and repeal regulations authorizing savings banks to invest in specified investment securities not authorized by the act to which this is a supplement, or not otherwise authorized. "Investment securities" means those marketable corporate obligations in the form of bonds, debentures or similar instruments as are commonly known as investment securities under such further definition of investment securities as may be prescribed by the commissioner pursuant to P.L.1948, c. 67 s. 60 (C. 17:9A-60(2)).

L.1973, c. 368, s. 1, eff. Jan. 7, 1974.



Section 17:9A-183 - Legality Of Investments; Retention Of Investments

17:9A-183. Legality of investments; retention of investments
A. The board of managers, in determining whether any investment is lawful, may rely upon statistical, financial, corporate or other information as to such investment, and upon ratings or other opinion as to the financial or other status thereof or its legality for investment, contained in or offered by any financial, statistical, investment, rating or other publication or service published for the use of investors and accepted as reliable by the commissioner, or upon information contained in the prospectus circulated with a new issue and filed with the Securities and Exchange Commission.

B. An investment made by a savings bank, legal when made, may be retained by a savings bank, but nothing herein shall relieve the board of managers from the duty to exercise reasonable discretion in deciding whether to retain or to dispose of such investment; provided, that any securities issued in exchange for a lawful investment under any reorganization or recapitalization, if not legal for investment, shall be sold or disposed of within five years from the time of acquisition by the savings bank, unless, upon application by the savings bank to the commissioner, he shall extend the time for the sale or disposition thereof.

L.1948, c. 67, p. 327, s. 183.



Section 17:9A-184 - Deposits; Maximum And Minimum Amounts

17:9A-184. Deposits; maximum and minimum amounts
A. Subject to paragraph C. of this section, a savings bank may receive on deposit any sum of money which may be offered for that purpose.

B. A savings bank may (1) subject to paragraph C. of this section, limit to any sum it deems expedient, the aggregate amount which any one depositor may deposit, and (2) fix the minimum amount of any deposit which it will receive at not over $10.00, and (3) refuse to receive a deposit, and (4) return all or any part of any deposit at any time.

C. A savings bank may receive any deposit to the credit of a depositor, if the aggregate of the balances of all accounts of such depositor does not exceed, or as a result of receiving such deposit would not exceed $150,000.00, and a savings bank may receive additional deposits from such depositor if made:

(a) Pursuant to the order or direction of any court of record or officer of any such court,

(b) To the credit of any governmental, State, county, municipal or other public authority, body, board, officer or agent,

(c) To the credit of any religious, charitable, cemetery, educational, benevolent or other corporation, association, organization or society established or existing for any lawful purpose other than for pecuniary profit, or

(d) To the credit of any unincorporated or incorporated labor union, welfare, strike, benefit or insurance fund, any foundation created by will or otherwise, or any profit sharing, welfare or pension fund or employee thrift fund created jointly or individually by any person, firm or corporation,

(e) Pursuant to regulations from time to time promulgated by the commissioner.

L.1948, c. 67, p. 327, s. 184. Amended by L.1950, c. 214, p. 537, s. 1; L.1963, c. 146, s. 1; L.1966, c. 278, s. 1, eff. Sept. 6, 1966; L.1968, c. 86, s. 1, eff. June 21, 1968; L.1973, c. 73, s. 1, eff. April 11, 1973.



Section 17:9A-185 - Payment To Depositors; Regulations

17:9A-185. Payment to depositors; regulations
Subject to the provisions of article 35, the deposits made in a savings bank, together with any dividend or interest credited thereto, shall be repaid to the depositors, or to their legal representatives or other persons entitled thereto, after demand, in such amounts, in such manner, at such times, upon such notice and under such regulations, as the board of managers may from time to time prescribe. The regulations (1) shall be posted in a conspicuous place in the principal room or rooms where deposits are customarily received, and (2) copies shall be provided for each depositor, and (3) shall be evidence between the savings bank and the depositors of the terms upon which deposits are made and held.

L.1948, c. 67, p. 328, s. 185. Amended by L.1966, c. 278, s. 2.



Section 17:9A-186 - Interest And Dividends

17:9A-186. Interest and dividends
A. Except as may otherwise be hereinafter provided or provided by law now or hereafter enacted or by rules and regulations promulgated pursuant to law or to which the savings bank is subject by reason of membership in the Federal Deposit Insurance Corporation or any successor corporation having for its purpose the insurance of deposits, every savings bank

(1) shall allow interest or dividends upon the deposits therewith, so that the depositors receive, as nearly as possible, all the profits of the savings bank, after deducting necessary expenses and reserves and after reserving an amount the managers deem expedient as a surplus or contingent fund for the security of depositors, which, to the amount of 20% of the deposits, the managers may accumulate and hold, to meet any contingency or loss;

(2) may (a) classify its depositors according to the character, amount, activity and duration of their dealings with it, and (b) regulate such interest or dividends as are allowed so that each depositor receives the same ratable proportion of interest or dividends as all others of his class;

(3) shall not declare or allow interest or dividends on any deposits for a longer period than they have been deposited, except that (a) deposits made not later than the fifth business day of any monthly period for which interest or dividends are declared or allowed, or the tenth business day of the month commencing any quarterly or longer interest or dividend periods, may have interest or dividends declared upon them for the whole of the period or month when so deposited; and (b) deposits withdrawn during the last 3 business days of any quarterly or longer interest or dividend period may have interest allowed or dividends declared and credited upon them for the whole of such period;

(4) shall, within 1 year of the time its surplus reaches an amount equal to 20% of such deposits, divide equitably substantially all of the surplus in excess, at the time of such division, of 20% of such deposits, as an additional dividend to depositors, in addition to other interest or dividends herein authorized; provided, that no such additional dividend shall be declared or paid except after 1 month's prior written notice to the commissioner of its intention to declare and pay such additional dividend;

(5) may refuse to allow interest or dividends on deposit balances of less than a specified minimum amount;

(6) may refuse to allow interest or dividends upon sums on deposit for less than a specified minimum period; and

(7) may refuse to allow interest or dividends for a fractional part of a month or other interest or dividend period, or upon a fractional part of a dollar or other specified multiple thereof.

B. No dividends or interest shall be declared, credited or paid, except by the authority of a vote of the board of managers duly entered upon its minutes. No savings bank which is a qualified bank shall declare or pay any interest or dividend in an amount which would reduce its surplus to less than $500,000.00.

L.1948, c. 67, p. 329, s. 186. Amended by L.1950, c. 233, p. 579, s. 1; L.1955, c. 88, p. 261, s. 1; L.1965, c. 171, s. 18.



Section 17:9A-187 - Reserve Balances

17:9A-187. Reserve balances
A. Every savings bank shall maintain reserve balances on deposits and on such other liabilities of the savings bank in amounts as prescribed by the Federal Reserve Board pursuant to the "Depository Institutions Deregulation and Monetary Control Act of 1980," P.L. 96-221, and in such additional amounts as the Commissioner of Banking may prescribe from time to time by regulation if he deems those additional amounts necessary for the safety and soundness of the institution. The reserve balances may consist of (1) lawful currency of the United States, (2) demand deposits made (a) in a reserve depositary as defined in section 49, or (b) in a federal home loan bank of which the savings bank is a member, or (c) subject to the approval of the commissioner, in any bank, savings bank or trust company incorporated under the laws of any state of the United States or the District of Columbia, whether or not such bank, savings bank or trust company is a member of the Federal Reserve System, (3) immediately available funds which are transferred or sold by such savings bank to a member or nonmember bank of the Federal Reserve System for a period not to exceed the opening of business on the next succeeding banking day for such savings bank or (4) such other assets as the Commissioner of Banking may from time to time prescribe by regulation. Any additional reserve amounts prescribed by the commissioner pursuant to this subsection shall not exceed the amounts established for like institutions by the Federal Reserve Board.

B. The Commissioner of Banking may by regulation prescribe the method to be used in computing the required reserve.

L.1948, c. 67, p. 330, s. 187. Amended by L.1955, c. 229, p. 888, s. 1; L.1958, c. 106, p. 575, s. 1; L.1965, c. 34, s. 1; L.1971, c. 80, s. 1, eff. April 8, 1971; L.1976, c. 140, s. 1, eff. Jan. 5, 1977; L.1981, c. 372, s. 1, eff. Dec. 30, 1981.



Section 17:9A-188 - Board Of Managers; Number; Qualifications; Oath

17:9A-188. Board of managers; number; qualifications; oath
188. Board of managers; number; qualifications; oath.

A. (1) Except as otherwise provided by subsection L of this section, every savings bank shall be managed by a board of not less than five and not more than twenty-one managers.

(2) For the first five years of operation, not less than two-thirds of the managers of a de novo savings bank shall be residents and citizens of this State.

B.Each manager shall, following his election and before he assumes office, take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the savings bank, and that he will not knowingly violate or knowingly permit to be violated, any provisions of law applicable to the savings bank. Such oath shall be subscribed by the manager making it, certified by the officer before whom it is taken, and shall be transmitted to the commissioner and filed in the department.

C.A manager who, within thirty days after his election, or, in case of his disability, within such further time as the commissioner shall fix, fails to subscribe the oath specified in subsection B of this section, shall cease to be a manager.

D.Vacancies in the board of managers shall be filled by the board within one year after the vacancies occur. If the board fails to do so, the commissioner may fill any vacancy with a person qualified under this article.

E.The board of managers may meet at such times and so often as they shall deem necessary, but shall meet at least once in each calendar month excepting July and August. A meeting held in January of each year shall be designated the annual meeting of the board; or, in the case of a savings bank operating on a fiscal-year basis, the annual meeting shall be held no later than 120 days after the closing of the fiscal year.

F.Managers shall be elected by a plurality of the votes of the members of the board of managers at the time in office, present and voting at such election, including those managers whose terms are then expiring. Except as hereinafter provided, each manager shall be elected for a term of three years, and until his successor is elected and shall have qualified. Managers shall be eligible for election to succeed themselves. Elections of managers shall be held annually at an annual meeting of the board.

G.Every savings bank hereafter organized shall, at the first meeting of its board of managers, divide the managers named in its certificate of incorporation into three classes of equal size; the members of one class shall hold office until the first annual meeting of the board next succeeding the first meeting; the members of one class shall hold office until the second annual meeting next succeeding the first meeting; and the members of one class shall hold office until the third annual meeting next succeeding the first meeting, so that, at each election of managers following the first meeting, an equal number of managers shall be elected.

H.Every savings bank organized prior to the effective date of P.L.1992, c.187 shall, commencing with the first annual meeting of the board following the effective date of P.L.1992, c.187, elect managers as terms expire for terms of three years.

I.The requirements of subsections G and H of this section shall be satisfied if the number of managers in any one class of managers does not exceed by more than one the number of managers in any other class.

J.All classifications and elections of managers made pursuant to this section shall be certified by any two officers of the savings bank, and shall be filed in the department within fifteen days after such classification or election.

K.Except as herein otherwise provided, the acts of a majority of the board of managers at any time in office shall be the acts of the savings bank.

L.Upon the merger of two or more savings banks, the board of managers of the receiving savings bank, as defined in section 205 of P.L.1948, c.67 (C.17:9A-205), may consist of not less than five and not more than the total number then in office of the managers of all the savings banks which are parties to the merger. So long as the board of managers of such receiving bank shall exceed twenty-one in number (1) the number of managers shall not be increased, but may be decreased to any number not less than five; (2) vacancies in the board of managers shall not be filled; and (3) the requirements of subsections G and H of this section shall be satisfied if the number of managers in any one class or in any two classes of managers does not exceed by more than one the managers in the remaining classes or class. For the purposes of this subsection, the expiration of the term for which a manager is elected shall not be deemed to create a vacancy.

L.1948,c.67,s.188; amended 1948, c.406, s.1; 1992, c.187, s.2; 2000, c.67.



Section 17:9A-189 - Board Of Managers; Change In Number

17:9A-189. Board of managers; change in number
A. Subject to the provisions of subsection L of section one hundred eighty-eight, the board of managers may, from time to time, increase or decrease the number of managers within the limits prescribed by subsection A of section one hundred eighty-eight; provided, that, except to the extent permissible pursuant to subsection I of section one hundred eighty-eight, (1) the number of managers after such increase or decrease shall be a multiple of three, and (2) such increase or decrease shall not create a disparity between the numbers of members in the several classes.

B. A copy of the resolution changing the number of managers, certified by two officers of the savings bank, shall be filed in the department within fifteen days after its adoption.

L.1948, c. 67, p. 333, s. 189. Amended by L.1948, c. 406, p. 1612, s. 2.



Section 17:9A-190 - By-laws; Chairman Of The Board; Committees

17:9A-190. By-laws; chairman of the board; committees
A. The board of managers of every savings bank shall have power to make, amend and repeal by-laws not inconsistent with this act, providing for the management of its property; the regulation and government of its affairs; the terms of office, manner of appointment, duties and powers of officers and committees; and such other matters as the board may from time to time deem advisable.

B. The by-laws may provide for and the board of managers may appoint or elect a chairman of the board of managers; an executive committee of the board of managers; a trust committee, when the savings bank is a qualified bank; and other committees. For the purpose of this section, the provisions of sections 107, 108, 109 and 110 shall be applicable to savings banks, and the board of managers shall have all the powers and be subject to all the limitations therein conferred or imposed upon the board of directors, and the chairman of the board of managers, the executive committee, the trust committee, and other committees shall, respectively, have the powers and be subject to the limitations imposed by sections 107, 108, 109 and 110.

L.1948, c. 67, p. 333, s. 190.



Section 17:9A-191 - Officers; Tenure

17:9A-191. Officers; tenure
191. The board of managers may elect from its own number or otherwise, such officers as it may from time to time see fit or may delegate the authority to appoint officers other than the president or chairman to the president by resolution of the board of managers or by the bylaws. The tenure of officers shall be fixed in the bylaws or by resolution of the board of managers.

L.1948,c.67,s.191; amended 1992, c.187, s.3; 1999, c.252, s.7.



Section 17:9A-192 - Officers And Managers; Removal

17:9A-192. Officers and managers; removal
A. A manager of a savings bank may be removed at any time by vote of two-thirds of the entire membership of the board at the time in office.

B. An officer of a savings bank may be removed at any time by vote of a majority of the entire membership of the board at the time in office.

L.1948, c. 67, p. 334, s. 192.



Section 17:9A-193 - Officers And Managers; Compensation

17:9A-193. Officers and managers; compensation
A savings bank may pay its managers for attendance at meetings of the board, or for service upon committees, or for other service rendered, such reasonable compensation as shall be from time to time fixed by a vote of a majority of the board of managers; and it may pay its officers and employees such reasonable compensation as shall be fixed by the managers. The commissioner may direct that the amount of such compensation be reduced if in his judgment it is excessive.

L.1948, c. 67, p. 334, s. 193.



Section 17:9A-194 - Officers And Managers; Bonding

17:9A-194. Officers and managers; bonding
Every savings bank shall cause its managers, officers and employees to be bonded in the manner required by section 115. For the purposes of this section, "bank" as used in section 115 shall include savings banks, and "directors" as used in the said section, shall include managers of savings banks.

L.1948, c. 67, p. 334, s. 194.



Section 17:9A-195 - Officers And Managers; Permitted Loans

17:9A-195. Officers and managers; permitted loans
Officers and managers; permitted loans. The Commissioner of Banking may promulgate rules and regulations for the purpose of establishing the terms and conditions of loans made by a savings bank to its managers, directors and officers and their families and other persons with which the manager, director or officer may be affiliated as stockholder, agent, trustee, partner, endorser, surety or obligor. The rules and regulations may prescribe limits on the amount of liability which may be incurred, establish criteria for the terms and security for the loans and set forth procedures for the review and approval of the loans by the management of the savings bank.

L. 1948, c. 67, p. 334, s. 195. Amended by L. 1985, c. 257, s. 1, eff. July 31, 1985.



Section 17:9A-196 - Retirement Benefits For Officers And Employees

17:9A-196. Retirement benefits for officers and employees
A savings bank may pay retirement and other benefits to its officers and employees in the manner provided by the Banks' and Savings Banks' Officers' and Employees' Retirement and Benefit Act.

L.1948, c. 67, p. 335, s. 196. Amended by L.1950, c. 288, p. 965, s. 2; L.1953, c. 124, p. 1310, s. 2.



Section 17:9A-197 - Amendments To Certificate Of Incorporation; Objects

17:9A-197. Amendments to certificate of incorporation; objects
A savings bank may, by amending its certificate of incorporation in the manner provided by this article

(1) change its corporate name; or

(2) assume the authority to exercise any or all of the powers specified in paragraphs (1), (5), (6) and (9) of section 28; or

(3) relinquish the authority to exercise any or all of the powers specified in section 28; or

(4) effect any other object which pursuant to any other provision of this act is required or permitted to be effected by amendment of the certificate of incorporation.

L.1948, c. 67, p. 340, s. 197.



Section 17:9A-197.1 - Savings Bank Official Immunity

17:9A-197.1. Savings bank official immunity
Notwithstanding the provisions of section 197 of P.L. 1948, c. 67 (C. 17:9A-197), a savings bank may, by amending its certificate of incorporation in the manner provided in section 198 of P.L. 1948, c. 67 (C. 17:9A-198), provide that a manager or officer shall not be personally liable, or shall be liable only to the extent therein provided, to the savings bank or its depositors for damages for breach of any duty owed to the savings bank or its depositors, except that such provision shall not relieve a manager or officer from liability for an act or omission (a) in breach of such person's duty of loyalty to the savings bank or its depositors, (b) not in good faith or involving a knowing violation of law or (c) resulting in receipt by such person of an improper personal benefit. As used in this section, an act or omission in breach of a person's duty of loyalty means an act or omission which that person knows or believes to be contrary to the best interests of the savings bank or its depositors in connection with a matter in which he has a material conflict of interest.

The Commissioner of Banking shall approve such amendment unless he finds that it unreasonably affects the interests of the depositors.

L. 1987, c. 35, s. 11; amended 1989,c.17,s.8.



Section 17:9A-198 - Amendment Procedure

17:9A-198. Amendment procedure
198. A. Whenever the board of managers of any savings bank shall deem it advisable to amend the certificate of incorporation, it shall, by a vote of not less than 2/3 of the managers then in office, adopt a resolution setting forth the proposed amendment, and shall publish notice of intention to apply to the commissioner for approval of such amendment at least once a week for four successive weeks, in the manner provided in section 10. A copy of the resolution, certified by two officers, together with proof of such publication and a certified statement that the amendment was made for a purpose authorized by law in the manner specified by this section shall be submitted to the commissioner for approval. A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or denied earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment.

B.When the amendment is for the purpose specified in paragraph (2) of section 197, the commissioner shall give special consideration to the following:

(1)the needs of the community for trust services, and the probable volume of trust business which will be available to the savings bank;

(2)the condition of the savings bank, particularly the adequacy of its capital deposits, if any and surplus in relation to its deposit liabilities and other corporate responsibilities, including the proposed exercise of fiduciary powers; but no savings bank shall be authorized to make such an amendment unless its capital deposits, if any, and surplus amount to at least $500,000.00;

(3)the general character and ability of the management of the savings bank;

(4)the nature of the supervision to be given to the proposed fiduciary activities;

(5)the qualifications, experience and character of the proposed officer or officers who will have control or supervision of the proposed fiduciary activities;

(6)whether the savings bank has available competent legal counsel to advise and pass upon trust matters whenever necessary; and

(7)any other matters which, in the discretion of the commissioner, are relevant.

L.1948,c.67.s.198; amended 1965, c.171, s.19; 2000, c.69, s.7.



Section 17:9A-199 - What Savings Banks May Merge

17:9A-199. What savings banks may merge
Any two or more savings banks, may, with the approval of the commissioner, merge one or more of them into another of them, as provided herein.

L.1948, c. 67, p. 342, s. 199. Amended by L.1968, c. 415, s. 4; L.1973, c. 211, s. 5, eff. Jan. 1, 1973.



Section 17:9A-200 - Merger Agreement; Authorization

17:9A-200. Merger agreement; authorization
The boards of managers of the several savings banks proposing to merge shall, by a vote of two-thirds of the members of each board then in office, authorize the execution of a merger agreement which shall contain the matters required to be set forth as provided in section 134, so far as applicable, and, for the purposes of this section, the word "directors" as used in section 134, shall be deemed to mean managers.

L.1948, c. 67, p. 342, s. 200.



Section 17:9A-201 - Adjustment Of Interests Of Depositors

17:9A-201. Adjustment of interests of depositors
The merger agreement, for the purpose of equalizing or adjusting the interests of the respective depositors of the merging savings banks in the respective surpluses thereof, or in the respective assets thereof according to a fair valuation, may provide for the declaration and payment of a special dividend, at the time and in the manner therein provided, to the respective depositors who are such at the close of business on the day preceding the meetings of the respective boards of managers to take action upon the proposed merger agreement, or may provide for the distribution of specified assets among such depositors.

L.1948, c. 67, p. 342, s. 201.



Section 17:9A-202 - Surplus Requirements

17:9A-202. Surplus requirements
The surplus of the savings bank after the merger shall at least equal the sum of the following:

(1) the minimum capital deposits required of a savings bank on its establishment at the location to be occupied by the principal office of the savings bank after the effective date of the merger, as such minimum is specified in section 8, and

(2) an amount equal to the minimum surplus as required in subsection D of section 19 for each branch office to be maintained by the savings bank after the effective date of the merger.

L.1948, c. 67, p. 343, s. 202. Amended by L.1952, c. 220, p. 756, s. 4.



Section 17:9A-203 - Approval Of Agreement By Commissioner; Review

17:9A-203. Approval of agreement by commissioner; review
The merger agreement, executed by all the parties thereto, shall be submitted to the commissioner, and thereafter all proceedings thereon shall be as prescribed by section 136.

L.1948, c. 67, p. 343, s. 203.



Section 17:9A-204 - Publication Of Notice Of Merger Agreement; Filing

17:9A-204. Publication of notice of merger agreement; filing
A. If the commissioner approves the merger agreement, it shall be open to the inspection of depositors and other parties in interest at the offices of the savings banks which are parties to the merger. Notice of the merger shall be published within fifteen days after the date of the approval by the commissioner, at least once, in a newspaper in which a notice under section 10 might be published, and proof of such publication shall be filed in the department, together with a copy of the merger agreement, and the merger shall thereupon become effective at the time specified in the merger agreement.

L.1948, c. 67, p. 343, s. 204.



Section 17:9A-205 - Corporate Existence; Offices; Rights And Obligations

17:9A-205. Corporate existence; offices; rights and obligations
A. Upon the merger of two or more savings banks

(1) the corporate existence of each merging savings bank shall be merged into that of the receiving savings bank, and the property and rights of each merging savings bank shall thereupon vest in the receiving savings bank without further act or deed;

(2) the receiving savings bank may, upon complying with the requirements of section 202, establish and maintain its principal office and branch offices at the locations specified in the merger agreement;

(3) the rights and obligations of each merging savings bank shall become the rights and obligations of the receiving savings bank;

(4) if the receiving savings bank is a qualified bank, all fiduciary and agency duties and relationships of each merging savings bank shall vest in the receiving savings bank and be performed by it in the same manner as though the receiving savings bank had itself originally assumed such fiduciary and agency duties and relationships;

(5) any pending action by or against a merging or receiving savings bank shall survive the merger and the receiving savings bank shall be substituted for the merging savings bank.

B. As used in this section,

(1) "merging savings bank" shall mean a savings bank which is merged into another savings bank;

(2) "receiving savings bank" shall mean a savings bank into which one or more other savings banks are merged.

L.1948, c. 67, p. 344, s. 205.



Section 17:9A-206 - Certified Copy Of Agreement; Use As Evidence; Recording

17:9A-206. Certified copy of agreement; use as evidence; recording
A. A copy of the merger agreement, certified by the commissioner, shall be evidence in all courts and places.

B. A copy of the merger agreement, certified by the commissioner, may be recorded in the office of the county recording officer charged with the duty of recording instruments affecting title to real property in such county, and such record shall have the same effect as if duly executed and acknowledged deeds to real property and assignments of mortgages affecting real or personal property owned by the merging savings banks had been made and delivered by the merging savings banks to the receiving bank, and had been duly recorded.

L.1948, c. 67, p. 345, s. 206.



Section 17:9A-207 - Dissolution; Procedure

17:9A-207. Dissolution; procedure
A. If the managers of a savings bank deem it advisable and in the public interest that the savings bank be dissolved, they shall, by the vote of at least 2/3 of all the managers, at a regular or at a special meeting called for the purpose upon not less than 20 days written notice, adopt a resolution to that effect.

B. A copy of the resolution, certified by any 2 officers of the savings bank, shall be filed in the department, together with an affidavit by such officers that the resolution was adopted in the manner prescribed by subsection A of this section, and the commissioner shall thereupon fix a time and place for a hearing, and shall require publication of notice of the impending dissolution to be made in newspapers and for the period specified in section 10.

C. If, as a result of such hearing, and upon proof by affidavit of 2 officers of the savings bank that publication of the notice has been made pursuant to subsection B of this section, the commissioner shall determine that it is in the public interest that the savings bank be dissolved, he shall make an order accordingly, to be filed in the department, and shall designate a date in such order upon which the dissolution shall become effective.

D. On and after that date so fixed by the commissioner, the savings bank shall be dissolved, and it shall transact no further business except that concerned with the winding up of its affairs. Upon its dissolution pursuant to this section, or pursuant to section 17, or pursuant to any other law of this State, the managers shall become trustees in dissolution, and the savings bank, its managers and creditors, including depositors, shall be subject to the provisions of chapter 12 of Title 14A of the New Jersey Statutes to the extent that such provisions are not inconsistent with this act.

L.1948, c. 67, p. 345, s. 207. Amended by L.1969, c. 244, s. 8, eff. Dec. 23, 1969.



Section 17:9A-208 - Surplus; Determination By Savings Bank

17:9A-208. Surplus; determination by savings bank
A. For the purpose of determining the surplus of a savings bank from time to time, the board of managers shall value the assets of the savings bank as follows:

(1) all bonds, notes and other obligations for the payment of money not in default as to principal or interest for more than one month, other than mortgage loans, shall be valued at the cost thereof to the savings bank, less, if the cost exceeds the face value thereof, an amount at least equal to the sum of (a) periodical amortization of such excess in an amount sufficient to reduce such cost to the face value thereof at the maturity thereof, and (b) additional amortization sufficient to reduce such cost to the price at which the same is redeemable at the time being or, if not then redeemable, at the earliest redemption date;

(2) mortgage loans shall be valued at the amount due thereon, unless in default, according to their terms, for more than three months;

(3) all bonds, notes and other obligations for the payment of money, other than mortgage loans, if in default as to principal or interest for more than one month, and all mortgage loans, if in default, according to their terms, for more than three months, and all other assets not otherwise specified in this section, shall be valued at such amounts as shall be determined by the board of managers to represent the true value thereof, not in excess of cost; and

(4) real property held by a savings bank in accordance with subparagraph (a) of paragraph (5) of section 24, and all fixtures, furniture and equipment, shall be valued at an amount not in excess of cost less depreciation, or, if cost is not ascertainable, at such amount as shall be determined by the board of managers to represent the true value thereof; provided, that in lieu of such valuation of the assets specified under the foregoing paragraphs (3) and (4) of this subsection, the board of managers may establish specific or general valuation reserves applicable thereto in amounts equal to the excess of the book value thereof on the books of the savings bank over such true value.

B. This section shall not affect

(1) the power of the commissioner to order a savings bank (a) to increase any valuation reserve established pursuant to subsection A of this section or (b) to write down any asset valued in the manner required by this section, if, upon due consideration, he finds that (i) such reserve is insufficient, or (ii) the values determined by the board of managers do not represent true value, or (iii) conditions are such that the valuation of assets in the manner required by any provision of this section would constitute transacting business in an unsafe manner; or

(2) the power of the board of managers to establish valuation or other reserves applicable to specific assets or groups or classes of assets in such amounts as the board of managers may from time to time determine, notwithstanding that such assets have been valued in the manner required by this section; or

(3) the commissioner in the exercise of the powers conferred by section 265.

L.1948, c. 67, p. 346, s. 208.



Section 17:9A-209 - Use Of Capital Stock Or Surplus

17:9A-209. Use of capital stock or surplus
A. No bank shall use any part of its capital stock or surplus paid in pursuant to its certificate of incorporation until it receives a certificate of authority pursuant to section 14.

B. No savings bank shall use any part of its capital deposits paid in pursuant to its certificate of incorporation until it receives a certificate of authority pursuant to section 14.

L.1948, c. 67, p. 348, s. 209.



Section 17:9A-210 - Write-up Of Assets; Changes In Reserves

17:9A-210. Write-up of assets; changes in reserves
No bank or savings bank shall, except with the written approval of the commissioner, write up any of its assets, or reduce or eliminate any reserve which shall have been established by it pursuant to paragraph (4) of subsection A of section 50, or with respect to its furniture and fixtures, its banking houses, or its other real estate, or any other reserve which shall have been established at the direction of the commissioner; but this section shall not prevent a charge to a reserve established for a specific purpose or contingency or a transfer from such a reserve when such purpose or contingency shall have happened or shall have been removed.

L.1948, c. 67, p. 348, s. 210.



Section 17:9A-211 - Liability Secured By Own Stock

17:9A-211. Liability secured by own stock
No bank shall permit the incurring of any liability to it on the security of shares of its own capital stock; but a bank may take shares of its own capital stock as security or additional security for a debt previously contracted in good faith.

L.1948, c. 67, p. 349, s. 211.



Section 17:9A-212 - Acquisition Of Own Stock

17:9A-212. Acquisition of own stock
Acquisition of own stock. a. Except as otherwise provided in this section, no bank or capital stock savings bank shall purchase or otherwise acquire shares of its own capital stock, except as a result of a merger or to prevent or minimize loss upon a debt previously contracted in good faith; shares of stock so purchased or acquired shall, not later than one year after the date of purchase or acquisition, be sold or be paid as a stock dividend, or be disposed of in part by sale and in part by payment of a stock dividend, as the board of directors may determine. The commissioner may, prior or subsequent to the expiration of the one year period or prior or subsequent to the expiration of any extended period, extend or further extend the time within which the actions required by this subsection may be done.

b. A bank or capital stock savings bank may, with the approval of the commissioner, provide in its original or amended certificate of incorporation for the acquisition, through purchase, of shares of its own capital stock. Shares so purchased or shares which the bank or capital stock savings bank may otherwise be authorized to issue may, with the approval of the commissioner, be sold by the bank or capital stock savings bank to those of the bank's or capital stock savings bank's stockholders who pay therefor with cash dividends declared by the bank or capital stock savings bank on its capital stock. These shares may, with the approval of the commissioner, be purchased by the bank or capital stock savings bank for such other uses and purposes, not contrary to law or sound banking principles, and for such consideration as the board of directors may from time to time determine. All shares acquired pursuant to this subsection shall be designated as "treasury stock," and, so long as they remain the property of the bank or capital stock savings bank, they shall not constitute capital stock for the purposes of P.L. 1948, c. 67 (C. 17:9A-1 et seq.).

L. 1948, c. 67, p. 349, s. 212. Amended by L. 1952, c. 144, p. 501, s. 2; L. 1985, c. 528, s. 11, eff. Jan. 21, 1986.



Section 17:9A-213 - Limitations On Exercise Of Powers.

17:9A-213 Limitations on exercise of powers.

213. Limitations on exercise of powers.

(a) Except as otherwise provided by law, only a banking institution shall exercise within this State any of the powers enumerated in paragraph (4) of section 24 of P.L.1948, c.67 (C.17:9A-24), paragraphs (4), (5) and (13) of section 25 of P.L.1948, c.67 (C.17:9A-25), and paragraphs (1) and (5) of section 26 of P.L.1948, c.67 (C.17:9A-26), and except as otherwise provided in this section, no corporation other than a qualified bank shall exercise within this State any of the powers specified in paragraphs (3), (4), (5), (6), (7), (8) and (9) of section 28 of P.L.1948, c.67 (C.17:9A-28), provided that no corporation organized prior to March 24, 1899, authorized to exercise all or any of the powers specified in paragraph (13) of section 25 of P.L.1948, c.67 (C.17:9A-25) or in paragraph (3) of section 28 of P.L.1948, c.67 (C.17:9A-28), shall be prohibited from exercising such powers, and further provided that if, prior to the effective date of this amendatory act, a not-for-profit corporation was exercising any of the powers specified in paragraph (6) or (9) of section 28 of P.L.1948, c.67 (C.17:9A-28) as trustee of a trust created to administer insurance programs, that corporation shall not be prohibited, on and after the effective date of this act, from exercising the powers specified in paragraph (6) or (9) of section 28 of P.L.1948, c.67 (C.17:9A-28) over the trust, and further provided that no qualified corporation, as hereinafter defined, shall be prohibited from exercising all or any of the powers specified in paragraph (3) of section 28 of P.L.1948, c.67 (C.17:9A-28), or in paragraph (13) of section 25 of P.L.1948, c.67 (C.17:9A-25). A qualified corporation shall mean a domestic corporation or a foreign corporation authorized to transact business in this State and registered with the Department of Banking and Insurance which (a) has such capital, surplus and undivided profits as may be fixed by the Commissioner of Banking and Insurance commensurate with the nature and volume of its business; (b) has adequate vault or other safe keeping facilities for the safeguarding of stocks and other securities received, processed or otherwise held for the account of customers; and (c) is adequately insured, as may be provided by regulation, to protect its customers and the holders or transferees of securities issued by its customers.

(b) Notwithstanding the provisions of subsection (a) of this section to the contrary, a qualified educational institution shall not be prohibited from exercising the powers specified in paragraphs (6) and (9) of section 28 of P.L.1948, c.67 (C.17:9A-28) as trustee of funds in which the qualified educational institution has a qualifying interest. For the purposes of this subsection, a "qualified educational institution" means a not-for-profit corporation which is operated pursuant to Title 15A of the New Jersey Statutes (N.J.S.15A:1-1 et seq.) and which is organized and operated exclusively for educational purposes, is exempt from federal income taxation pursuant to paragraph (3) of subsection (c) of section 501 or section 115 of the Internal Revenue Code of 1986, 26 U.S.C. s.501(c)(3) and 26 U.S.C. s.115, and has registered with the department pursuant to this section. A "qualified interest" means the interest of the qualified educational institution as an income beneficiary, a principal beneficiary of a trust, or both, which is a charitable remainder trust, charitable lead trust or a pooled income fund, as those terms are commonly used under the Internal Revenue Code, or a similar split interest trust, and in which the qualified educational institution is entitled to receive at least 51% of the income of the trust or 51% of the principal.

(c) Each qualified educational institution shall:

(1) have unrestricted net assets (as defined by the Statement of Financial Accounting Standard (SFAS) No. 117, "Financial Statement of Not-for-Profit") in an amount fixed by the commissioner commensurate with the volume of its trust operations;

(2) provide for adequate vault or other safe-keeping facilities for the safeguarding of stocks and other securities held for their trust accounts;

(3) be adequately insured, as required by regulation;

(4) have officers or other employees determined by the commissioner to possess the qualifications, experience and character required for the duties and responsibilities for which they will be responsible in administering and investing the assets of the trusts: and

(5) have available competent legal counsel to advise and pass upon trust matters whenever necessary.

(d) A qualified corporation and qualified educational institution shall be subject to any regulations which may be adopted by the Commissioner of Banking and Insurance and subject to examination by the Department of Banking and Insurance to ensure compliance with those regulations, the cost of which shall be paid by the qualified corporation or qualified educational institution. The Commissioner of Banking and Insurance may require qualified corporations and qualified educational institutions to file any reports the commissioner deems necessary to determine compliance with any regulations which may be issued and to pay fees set by regulation for filing those reports and for registering with the Department of Banking and Insurance.

(e) All moneys, securities and other properties held by a qualified educational institution in trust pursuant to this section shall be kept separate and apart from the moneys, securities and other property belonging to the qualified educational institution. The requirements of this subsection shall be satisfied as long as the qualified educational institution maintains at all times records that show the name of the party on whose account the moneys, securities and other property are held. All moneys, securities and other property held by a qualified educational institution in trust pursuant to this section shall not be liable for the debts and obligations of the qualified educational institution.

(f) Subsections (c) and (d) of this section shall not apply to any qualified educational institution that was acting as a trustee prior to 1983, that holds in unrestricted assets an amount equal to ten times all assets under trust management and that has over $100 million under trust management.

L.1948,c.67,s.213; amended 1973, c.37; 1985, c.267; 1989, c.262, s.1; 1997, c.245.



Section 17:9A-213.1 - Limitation On Powers Of Banks, Savings Banks.

17:9A-213.1 Limitation on powers of banks, savings banks.

213.1. Except as in this act or otherwise by law provided, and except for letters of credit issued pursuant to N.J.S.12A:5-101 et seq., no bank or savings bank shall have power to guarantee the obligations of others; or to insure or indemnify against the acts, omissions, undertakings, liabilities or losses of others.

L.1948,c.67,s.213.1; amended 1997, c.395, s.11.



Section 17:9A-213.2 - Violations Of Law, Regulation By Qualified Corporation; Penalty

17:9A-213.2. Violations of law, regulation by qualified corporation; penalty
If the Commissioner of Banking finds that a qualified corporation is conducting its business in violation of any law or regulation of this State or in a manner hazardous to the citizens of this State or any other state, he shall order the qualified corporation to cease its ultra vires or hazardous practices, as the case may be. A qualified corporation that continues to conduct business in violation of any law or regulation of this State or in a manner hazardous to the citizens of this State or any other state, shall be liable to a penalty of $1,000 for each day the default continues after the time specified in the order.

L.1989, c.262, s.2.



Section 17:9A-214 - Violations; Penalty

17:9A-214. Violations; penalty
A violation of this article shall be a misdemeanor and the Superior Court shall have jurisdiction to enjoin such violation at the suit of the commissioner.

L.1948, c. 67, p. 349, s. 214.



Section 17:9A-215 - Minors' Deposit Accounts

17:9A-215. Minors' deposit accounts
Deposits may be made with a banking institution by or in the name of a minor. A minor may endorse and deposit to the credit of his account with a banking institution checks and other instruments for the payment of money which are payable to him or to his order. Moneys to the credit of such an account shall be subject to withdrawal by the minor by checks or other instruments for the payment of money. In all transactions with respect to such an account a minor shall, as between himself and the banking institution, be deemed to be of legal age.

L.1948, c. 67, p. 350, s. 215.



Section 17:9A-219 - Cofiduciaries' Deposit Accounts

17:9A-219. Cofiduciaries' deposit accounts
Instruments for the payment of money may be indorsed and deposited to the credit of an account of cofiduciaries with a banking institution, and withdrawals may be made from such account by check or otherwise, by any one or more of such cofiduciaries who shall be authorized in writing by all the cofiduciaries to make such indorsements and deposits or withdrawals, unless the will or other instrument or the court order or decree under which such cofiduciaries are acting otherwise provides.

L.1948, c. 67, p. 352, s. 219.



Section 17:9A-221 - Authority Of Depositor's Agent To Indorse And Deposit Instruments After Death Or Incompetency Of The Depositor

17:9A-221. Authority of depositor's agent to indorse and deposit instruments after death or incompetency of the depositor
The death or incompetency of a depositor who has in writing appointed an agent to indorse instruments for the payment of money and to deposit such instruments to the credit of the depositor's account with a banking institution shall not terminate the authority of the agent to make such indorsements and deposits and such authority shall continue until the banking institution shall receive, at the office in which the account is maintained, actual notice of such death or incompetency.

L.1948, c. 67, p. 353, s. 221.



Section 17:9A-222 - Deposits Of Interstate Bodies

17:9A-222. Deposits of interstate bodies
A banking institution accepting deposits from the Port of New York Authority, or the Palisades Interstate Park Commissioners, or the Delaware River Joint Commission may give a good and sufficient undertaking, with such surety as shall be approved by such depositor, that the banking institution shall faithfully pay upon the order of the depositor all moneys to the credit of the depositor, at such times or upon such demands as may be agreed upon with such depositor, or, in lieu of such surety, furnish security for such deposits of such character and amount and upon such terms and conditions as may be agreed upon.

L.1948, c. 67, p. 353, s. 222.



Section 17:9A-223 - Adverse Claim To Deposits

17:9A-223. Adverse claim to deposits
Notice to any banking institution of an adverse claim to a deposit to the credit of any person shall not be effectual to cause the banking institution to recognize the adverse claimant unless the adverse claimant shall either procure a restraining order, injunction or other appropriate process against the banking institution from a court of competent jurisdiction in a cause wherein the person to whose credit the deposit stands is a complainant or is a defendant who has been served with process, or shall execute and deliver to the banking institution, in form and with surety acceptable to it, a bond indemnifying the banking institution against any liability, loss, damage, costs and expenses on account of the payment of the adverse claim or the dishonor of checks, notes or other instruments requiring payment of money by or for the account of the person to whose credit the deposit stands on the books of the banking institution. This section shall not apply when the person to whose credit the deposit stands is a fiduciary for the adverse claimant, and the facts showing such relationship and reasonable cause for belief that the fiduciary is about to misappropriate the deposit are made to appear by affidavit of the claimant.

L.1948, c. 67, p. 354, s. 223.



Section 17:9A-224 - Postponement Of Deposit Payments By Commissioner

17:9A-224. Postponement of deposit payments by commissioner
A. The commissioner may, whenever in his judgment the circumstances so warrant, direct any bank or savings bank:

(1) to postpone for any length of time the payment of all or any proportion of its demand or time deposits, as he may deem necessary and expedient, to be determined by him according to the ability of the bank or savings bank to pay withdrawals; and

(2) thereafter to receive new deposits upon such terms as shall be approved by the commissioner.

B. Whenever the commissioner shall direct any bank or savings bank to act under the provisions of this section, he may make such rules and regulations as he shall deem proper for the protection of the bank or savings bank and its depositors, and may require daily reports of its financial condition and operations.

C. All moneys received by a bank or savings bank as new deposits pursuant to paragraph (2) of subsection A of this section shall be given preference over all liabilities of the bank or savings bank incurred prior to action by the commissioner pursuant to this section.

L.1948, c. 67, p. 354, s. 224.



Section 17:9A-224.1 - Savings Account Promotions Conducted By Bank.

17:9A-224.1 Savings account promotions conducted by bank.
1. a. A bank or savings bank may conduct a savings promotion provided that the bank or savings bank:

(1)conducts the promotion in a manner so as to ensure that each entry has an equal chance of winning the designated prize;

(2)fully discloses the terms and conditions of the promotion to each of its account holders;

(3)maintains records sufficient to facilitate an audit of the promotion;

(4)ensures that only account holders 18 years of age and older are permitted to participate in the promotion;

(5)does not require any consideration, other than the requirement that the participant deposit money into a savings account or other savings program to obtain entries in the promotion, to participate in the promotion; and

(6)offers an interest rate and charges fees on any qualifying account that are approximately the same as those on a comparable non-qualifying account.

b.For the purposes of this section, "savings promotion" means a raffle in which the sole consideration required for a chance of winning designated prizes is the deposit of a minimum specified amount of money in a savings account or other savings program.

L.2015, c.236, s.1.



Section 17:9A-229.6 - Notice Of Death Of Resident Depositor; Fee Or Service Charge

17:9A-229.6. Notice of death of resident depositor; fee or service charge
No bank or trust company after having received notice of the death of a resident depositor shall impose or collect a fee or service charge in connection with the maintenance of a checking account when held in the name of said resident decedent, in the joint names of said resident decedent and one or more persons in the name of said resident decedent's estate during the period when the funds in said account may not be withdrawn pending consent thereto by the Director of the Division of Taxation pursuant to the Transfer Inheritance Tax Law and regulations issued thereunder.

L.1968, c. 201, s. 1, eff. July 19, 1968.



Section 17:9A-247 - Banking Records

17:9A-247. Banking records
247. Banking records.



a. Any banking institution may cause to have copied or reproduced by any photostatic, photographic, miniature photographic or any other process which correctly and accurately copies or reproduces, or forms a medium of copying or reproducing, all or any part of its documents and records relating to the accounts of its depositors and the operation of its business, other than its notes, bonds, mortgages and other securities and investments, and may substitute the copy or reproduction for the original thereof. Thereafter, the copy or reproduction shall be deemed for all purposes to be an original counterpart of the original thereof and shall have the same force and effect as the original thereof, and the banking institution may destroy or otherwise dispose of the original.

For the purposes of this section, open-end line-of-credit agreements, including, but not limited to, advance loan contracts made pursuant to P.L.1959, c.91 (C.17:9A-59.1 et seq.) and revolving credit equity loans pursuant to regulation of the commissioner, are not deemed to be notes, bonds, mortgages or other securities or investments and their copies shall be deemed to have the same force and effect as the originals, as set forth in this section.

b. The commissioner may adopt rules and regulations permitting the destruction of originals and copies of books, records, certificates, documents, reports, correspondence and other instruments, papers and writings of a banking institution, which, because of age or other reasons, need not be preserved.

L.1948,c.67,s.247; amended 1957,c.41,s.1; 1985,c.528,s.18; 1993,c.48,s.2.



Section 17:9A-248 - Fiduciary And Agency Records

17:9A-248. Fiduciary and agency records
Any qualified bank, acting in any fiduciary or agency capacity, may cause to have copied or reproduced by any photostatic, photographic, or miniature photographic process which correctly and accurately copies or reproduces, or forms a medium of copying or reproducing, all or any part of its documents, books, records, correspondence and all other instruments, papers and writings relating to the conduct of its affairs in any fiduciary or agency capacity. Thereafter, the copy or reproduction, in the form of a positive print thereof, shall be deemed for all purposes to be an original counterpart thereof and shall have the same force and effect as the original thereof, and the qualified bank may destroy or otherwise dispose of the original.

L.1948, c. 67, p. 366, s. 248. Amended by L.1953, c. 17, p. 177, s. 36; L.1957, c. 41, p. 71, s. 2.



Section 17:9A-250 - Action Against Directors, Managers, Officers Or Employees; Indemnification

17:9A-250. Action against directors, managers, officers or employees; indemnification
Action against directors, managers, officers or employees; indemnification.



A. As used in this section



(1) "Corporate agent" means any person who is or was a director, officer, employee or agent of the indemnifying bank or of any constituent banking institution or corporation absorbed by the indemnifying bank in a consolidation or merger or created by or owned by the indemnifying bank and any person who is or was a director, officer, trustee, employee or agent of any other enterprise, serving as such at the request of the indemnifying bank, or of any constituent banking institution or corporation or the legal representative of any such director, officer, trustee, employee or agent;

(2) "Other enterprise" means any domestic or foreign corporation, other than the indemnifying bank, and any partnership, joint venture, sole proprietorship, trust, employee benefit plan or other enterprise, whether or not for profit, served by a corporate agent;

(3) "Expenses" means reasonable costs, disbursements and counsel fees;



(4) "Liabilities" means amounts paid or incurred in satisfaction of settlements, judgments, fines and penalties;



(5) "Proceeding" means any pending, threatened or completed civil, criminal, administrative or arbitrative action, suit or proceeding, and any appeal therein and any inquiry or investigation which could lead to such action, suit or proceeding;

(6) "Bank" includes savings bank and capital stock savings bank;



(7) "Directors" includes directors of a bank and capital stock savings bank and managers of a savings bank.



B. Any bank of this State shall have the power to indemnify a corporate agent against his expenses and liabilities in connection with any proceeding involving the corporate agent by reason of his being or having been such a corporate agent, other than a proceeding by or in the right of the bank, if

(1) Such corporate agent acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interest of the bank;

(2) With respect to any criminal proceeding, such corporate agent had no reasonable cause to believe his conduct was unlawful.

The termination of any proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, shall not of itself create a presumption that such corporate agent did not meet the applicable standards of conduct set forth in subdivisions (1) and (2) of this subsection.

C. Any bank of this State shall have the power to indemnify a corporate agent against his expenses in connection with any proceeding by or in the right of the bank to procure a judgment in its favor which involves the corporate agent by reason of his being or having been such corporate agent, if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the bank. However, in such proceeding no indemnification shall be provided in respect of any claim, issue or matter as to which such corporate agent shall have been adjudged to be liable to the bank, unless and only to the extent that the Superior Court or other court in which such proceeding was brought shall determine upon application that despite the adjudication of liability, but in view of all circumstances of the case, such corporate agent is fairly and reasonably entitled to indemnity for such expenses as the Superior Court or other court shall deem proper.

D. Any bank of this State shall indemnify a corporate agent against expenses to the extent that such corporate agent has been successful on the merits or otherwise in any proceeding referred to in subsections B and C of this section or in defense of any claim, issue or matter therein.

E. Any indemnification under subsection B of this section, and, unless ordered by a court, under subsection C of this section, may be made by the bank only as authorized in a specific case upon a determination that indemnification is proper in the circumstances because the corporate agent met the applicable standard of conduct set forth in subsection B of this section or subsection C of this section. Unless otherwise provided in the certificate of incorporation or bylaws, the determination shall be made

(a) By the board of directors or a committee thereof acting by a quorum consisting of directors who were not parties to or otherwise involved in, the proceeding; or

(b) If such a quorum is not obtainable, or, even if obtainable and that quorum of the board of directors or committee by a majority vote of the disinterested directors so directs, by independent legal counsel in a written opinion, that independent legal counsel to be designated by the board of directors; or

(c) By the stockholders, if the certificate of incorporation or bylaws or a resolution of the board of directors or of the stockholders so directs, in the case of a bank which is not a savings bank, and by the commission, in the case of a savings bank.

F. Expenses incurred by a corporate agent in connection with a proceeding may be paid by the bank in advance of the final disposition of the proceeding, if authorized by the board of directors, upon receipt of an undertaking by or on behalf of the corporate agent to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified as provided in this section.

G. (1) If a bank upon application of a corporate agent has failed or refused to provide indemnification as required under subsection D of this section or permitted under subsections B, C and F of this section, a corporate agent may apply to a court for an award of indemnification by the bank, and such court

(2) May award indemnification to the extent authorized under subsections B and C of this section and shall award indemnification to the extent required under subsection D of this section, notwithstanding any contrary determination which may have been made under subsection E of this section; and

(3) May allow reasonable expenses to the extent authorized by, and subject to the provisions of, subsection F of this section, if the court shall find that the corporate agent has by his pleadings or during the course of the proceeding raised genuine issues of fact or law.

(4) Application for such indemnification may be made



(a) In the civil action in which the expenses were or are to be incurred or other amounts were or are to be paid; or

(b) To the Superior Court in a separate proceeding. If the application is for indemnification arising out of a civil action, it shall set forth reasonable cause for the failure to make application for such relief in the action or proceeding in which the expenses were or are to be incurred or other amounts were or are to be paid.

(5) The application shall set forth the disposition of any previous application for indemnification and shall be made in such manner and form as may be required by the applicable rules of court or, in the absence thereof, by direction of the court to which it is made. Such application shall be upon notice to the bank. The court may also direct that notice shall be given at the expense of the bank to the stockholders of a bank other than a savings bank and such other persons as it may designate in such manner as it may require.

H. The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not exclude any other rights, including the right to be indemnified against liabilities and expenses incurred in proceedings by or in the right of the bank, to which a corporate agent may be entitled under a certificate of incorporation, bylaw, agreement, vote of stockholders of a bank other than a savings bank, or otherwise; provided that no indemnification shall be made to or on behalf of a corporate agent if a judgment or other final adjudication adverse to the corporate agent establishes that his acts or omissions (a) were in breach of his duty of loyalty to the bank or its stockholders, (b) were not in good faith or involved a knowing violation of law or (c) resulted in receipt by the corporate agent of an improper personal benefit. As used in this subsection, an act or omission in breach of a person's duty of loyalty means an act or omission which that person knows or believes to be contrary to the best interests of the bank, other than a savings bank, or its stockholders or the savings bank or its depositors in connection with a matter in which he has a material conflict of interest.

I. Any bank of this State shall have the power to purchase and maintain insurance on behalf of any corporate agent against any expenses incurred in any proceeding and any liabilities asserted against him by reason of his being or having been a corporate agent, whether or not the bank would have the power to indemnify him against those expenses and liabilities under the provisions of this section. The bank may purchase such insurance from, or such insurance may be reinsured in whole or in part by, an insurer owned by or otherwise affiliated with the bank, whether or not such insurer does business with other insureds.

J. The powers granted by this section may be exercised by a bank notwithstanding the absence of any provision in its certificate of incorporation or bylaws authorizing the exercise of such powers.

K. Except as required by subsection D of this section, no indemnification shall be made or expenses advanced by a corporation under this section, and none shall be ordered by the Superior Court or other court, if that action would be inconsistent with a provision of the certificate of incorporation, a bylaw, a resolution of the board of directors or of the stockholders, or an agreement or other proper corporate action, in effect at the time of the accrual of the alleged cause of action asserted in the proceeding, which prohibits, limits or otherwise conditions the exercise of indemnification powers by the corporation or the rights of indemnification to which a corporate agent may be entitled.

L. This section does not limit a bank's power to pay or reimburse expenses incurred by a corporate agent in connection with the corporate agent's appearance as a witness in a proceeding at a time when the corporate agent has not been made a party to the proceeding.

L. 1948, c. 67, s. 250, amended 1953, c.17, s.37; 1970, c.165, s.10; 1985, c.528,s.12; 1987,c.35,s.10; 1989,c.17,s.7.



Section 17:9A-251 - Perpetual Existence For Banks And Savings Banks Heretofore Or Hereafter Organized

17:9A-251. Perpetual existence for banks and savings banks heretofore or hereafter organized
Every bank and savings bank heretofore or hereafter organized, regardless of the term of its existence specified in its certificate of incorporation, shall have perpetual existence, subject to liquidation and dissolution as otherwise provided in this act.

L.1948, c. 67, p. 370, s. 251.



Section 17:9A-252 - Definitions

17:9A-252. Definitions
For the purposes of this article,

(1) "bank" shall mean a bank or savings bank;

(2) "board of directors" shall include the board of directors of a bank and the board of managers of a savings bank; and

(3) "director" shall include a director of a bank and a manager of a savings bank.

L.1948, c. 67, p. 370, s. 252.



Section 17:9A-253 - Examinations Of A Bank By A Public Accountant Or Other Qualified Person

17:9A-253. Examinations of a bank by a public accountant or other qualified person
A. The board of directors of every bank shall cause examinations of the affairs of the bank to be made from time to time by or under the supervision of a person who is not a director, officer or employee of the bank, and who is a public accountant, or such other person whose qualifications for making such examination have been approved by the commissioner. The scope of such examinations shall be determined by regulations of the commissioner or, in the absence of such regulations, by the board of directors of the bank. No person who is an officer or employee of the bank, and no person who, within a period of 13 months preceding the commencement of an examination made pursuant to this section was an officer or employee of the bank, shall participate in the making of any examination required by this section.

B. An examination pursuant to subsection A of this section shall be made at least once in each calendar year and shall be commenced not less than 6 months and not more than 15 months following the commencement of the next preceding examination made pursuant to subsection A of this section, but no such examination shall be commenced at any time when an examination pursuant to section 260 is being made.

C. The board of directors of a bank may, whenever it shall deem it advisable, cause examinations of the affairs of the bank to be made other than as required by this section.

L.1948, c. 67, p. 370, s. 253. Amended by L.1953, c. 71, p. 985, s. 3; L.1965, c. 171, s. 12.



Section 17:9A-254 - Report On Examination; Statement By Directors; Filing

17:9A-254. Report on examination; statement by directors; filing
A. Within sixty days after the completion of an examination made pursuant to section 253, a report thereof, in such form as the commissioner may prescribe, certified by the person by whom or under whose supervision the examination was made, shall be presented to the directors at a meeting of the board. The board of directors thereupon shall cause a statement to be prepared showing in detail such of the assets of the bank, other than loans, which, in the judgment of the board, have a value less than the value at which they are carried on the books of the bank, and stating the value, in its judgment, of such assets. There shall also be included in the statement a list of those loans which, in the judgment of the board, are (1) worthless, or (2) doubtful, or (3) insufficiently secured.

B. Within the same sixty day period specified in subsection A of this section, the directors shall file in the department (1) a copy of the report of the examination, certified as required by said subsection, and (2) a copy of the statement prepared pursuant to said subsection, certified by an officer of the bank.

L.1948, c. 67, p. 371, s. 254.



Section 17:9A-255 - Extensions Of Time By Commissioner

17:9A-255. Extensions of time by commissioner
The commissioner shall have power, for good cause shown, to curtail the 6-month period specified in subsection B of section 253, and to extend the 15-month period specified in subsection B of section 253 for a period not exceeding 1 month in either case; and to extend the 60-day period specified in section 254 for a period not exceeding 30 days. No extension or curtailment shall be allowed by the commissioner which will result in the lapse of a calendar year without the commencement of an examination pursuant to section 253.

L.1948, c. 67, p. 372, s. 255. Amended by L.1951, c. 35, p. 141, s. 1; L.1953, c. 71, p. 985, s. 4; L.1965, c. 171, s. 13.

17:9A-256 Reports to commissioner; violations, penalties.
256. A. Every bank and out-of-State bank with a branch office in this State shall make and file in the department, not less than two reports during each year, in the form prescribed by the commissioner.

B.Every report filed pursuant to subsection A of this section shall state in detail and under appropriate heads the assets and liabilities of the bank or out-of-State bank at the close of business on any day specified by the commissioner, and shall be filed in the department within ten days after the receipt by the bank or out-of-State bank of a request therefor. The report shall be attested by the signatures of at least three directors who are not officers of the bank or out-of-State bank, and shall be verified by the oaths of at least two officers of the bank or out-of-State bank. The commissioner may extend for not more than ten days the time within which such report shall be filed.

C.The commissioner shall have power to call for special reports from a bank or out-of-State bank when, in the commissioner's judgment, such special reports are necessary in order to obtain a full and complete knowledge of its condition.

D.A bank or out-of-State bank which fails to make and transmit a report required by this section shall be subject to a penalty of not more than $100 for each day during which such failure continues, and the commissioner may revoke or suspend its authority to do business in this State.

The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

E.The commissioner may waive the requirements of this section if the bank or out-of-State bank files a similar report with federal regulators and adequate provision is made for the commissioner to have access to that filing.

L.1948,c.67,s.256; amended 1953, c.17, s.38; 1996, c.17, s.18; 2007, c.81, s.4.



Section 17:9A-256 - Reports to commissioner; violations, penalties.

17:9A-256 Reports to commissioner; violations, penalties.
256. A. Every bank and out-of-State bank with a branch office in this State shall make and file in the department, not less than two reports during each year, in the form prescribed by the commissioner.

B. Every report filed pursuant to subsection A of this section shall state in detail and under appropriate heads the assets and liabilities of the bank or out-of-State bank at the close of business on any day specified by the commissioner, and shall be filed in the department within ten days after the receipt by the bank or out-of-State bank of a request therefor. The report shall be attested by the signatures of at least three directors who are not officers of the bank or out-of-State bank, and shall be verified by the oaths of at least two officers of the bank or out-of-State bank. The commissioner may extend for not more than ten days the time within which such report shall be filed.

C. The commissioner shall have power to call for special reports from a bank or out-of-State bank when, in the commissioner's judgment, such special reports are necessary in order to obtain a full and complete knowledge of its condition.

D. A bank or out-of-State bank which fails to make and transmit a report required by this section shall be subject to a penalty of not more than $100 for each day during which such failure continues, and the commissioner may revoke or suspend its authority to do business in this State.

The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

E. The commissioner may waive the requirements of this section if the bank or out-of-State bank files a similar report with federal regulators and adequate provision is made for the commissioner to have access to that filing.

L.1948,c.67,s.256; amended 1953, c.17, s.38; 1996, c.17, s.18; 2007, c.81, s.4.



Section 17:9A-258 - Report Of Assets, Liability; Availability

17:9A-258. Report of assets, liability; availability
258. A summary of the report of assets and liabilities as of the end of the most recent fiscal year, required to be submitted to the department pursuant to section 256 of P.L.1948, c.67 (C.17:9A-256), shall be readily available to customers of the bank.

L.1948, c.67,s.258; amended 1996, c.17, s.19.



Section 17:9A-260 - Examination Of Banks By Commissioner

17:9A-260. Examination of banks by commissioner
260. A. The commissioner shall, whenever and as often as the commissioner shall deem it advisable, cause the affairs of every bank, and every out-of-State bank with a branch office in New Jersey, to be examined to determine whether the bank or out-of-State bank is conducting its business in conformity with the laws of this State and its certificate of incorporation, and with safety to its depositors, other creditors and the public.

B.The officers and employees of every bank and out-of-State bank being examined shall exhibit to the examiners all its securities, books, records and accounts and shall otherwise facilitate the examination so far as it may be in their power.

C.The commissioner, a deputy commissioner, and every examiner assigned by the commissioner or by a deputy commissioner to examine the affairs of a bank or out-of-State bank may administer an oath to any person whose testimony is required for the purposes of the examination. The commissioner or deputy commissioner may compel the appearance of any person for the purposes of examination, by subpoena ad testificandum and the production of books, papers, documents, or other records by subpoena duces tecum.

D.For banks or out-of-State banks with branches in New Jersey and one or more states, the commissioner may contract with the state banking regulator in the other state or states where branch offices are located to conduct cooperative exams. Pursuant to those agreements, examiners of the department may examine branch offices of banks and out-of-State banks both in New Jersey and in other states, and examiners of other state banking regulators may examine branch offices of bank and out-of state- banks both in New Jersey and in other states. The fees for these examinations may be shared pursuant to a contract or agreement among the regulators.

L.1948, c.67, s260; amended 1996,c.17,s.20.



Section 17:9A-261 - Enforcement Of Subpoena

17:9A-261. Enforcement of subpoena
If any person shall refuse to obey a subpoena or a subpoena duces tecum issued pursuant to section 260, the Superior Court may, upon application by the commissioner and proof of such refusal, make an order directing such person to obey the subpoena or subpoena duces tecum, and may punish for contempt any person disregarding such order.

L.1948, c.67,s. 261.



Section 17:9A-262 - False Testimony; Perjury

17:9A-262. False testimony; perjury
A person who shall willfully testify falsely to a material and relevant matter, upon oath administered by the commissioner, a deputy commissioner, or an examiner pursuant to section 260 or section 261, shall be guilty of perjury.

L.1948, c.67,s.262.



Section 17:9A-263 - Immunity Of Person Testifying

17:9A-263. Immunity of person testifying
Any person who has violated any provision of this act shall be a competent witness and compellable to testify in an examination as provided in sections two hundred sixty and two hundred sixty-one, but, when so compelled to testify, such person shall not be liable to criminal prosecution under this act or otherwise, for any matters in respect to which he shall be examined or to which his testimony shall relate except as provided in section two hundred sixty-two.

L.1948, c. 67, s.263; amended 1953, c.17, s.40.



Section 17:9A-264 - Examinations Confidential; Subpoenas

17:9A-264. Examinations confidential; subpoenas
Every report and copy of a report of examination of a bank or out-of-State bank made by or under the supervision of the commissioner, and every report and copy thereof made by a bank or out-of-State bank pursuant to subsection C of section 256 of P.L.1948, c.67 (C.17:9A-256) shall be confidential, and shall not be made public by any officer, director or employee of a bank, and shall not be subject to subpoena or to admission into evidence in any action or proceeding in any court, except pursuant to an order of the court made upon notice to the commissioner and after affording the commissioner an opportunity to advise the court of reasons for excluding from evidence such report or any portion thereof. The court shall order the issuance of a subpoena for the production or admission into evidence of any such report or portion thereof, only if it is satisfied that (1) it is material and relevant to the issues in the proceedings, and (2) the ends of justice and public advantage will be subserved thereby. This section shall not prohibit the commissioner from sharing a report of examination with another state or federal regulator so long as provision is made for retaining the confidentiality of the report. This section shall not apply to any action or proceeding instituted by the commissioner or Attorney General pursuant to any law of this State.

L.1948, c. 67, s.264; amended 1996,c.17, s.21.



Section 17:9A-265 - Valuations Of Assets By Commissioner

17:9A-265. Valuations of assets by commissioner
A.For the purposes of determining whether a bank is insolvent or is in an unsafe or unsound condition to transact business, within the meaning of paragraphs (4) or (6) or subsection A of section 269, the commissioner may, in his discretion, consider that obligations described in subsection B of this section are worth (1) their face amounts, or (2) their cost to the bank, or (3) any amount between their face amounts and such cost.

The commissioner may likewise, in his discretion, consider that all other assets have such values as he deems proper.

B.For the purposes of subsection A of this section, an obligation shall mean a bond or interest-bearing note or other obligation for the payment of money in sum certain, which is not in default as to principal or interest and

(1) which was issued or guaranteed by the United States, or issued by any agency, district, territory or possession of the United States, this State, any other state of the United States, the Port of New York Authority, the Palisades Interstate Park Commissioners, the Delaware River Joint Commission, the New Jersey Interstate Bridge and Tunnel Commission, the New Jersey Interstate Bridge Commission, any county, municipality, school district, board of park or sewer commissioners, or similar public authority of this State or any other state of the United States, or

(2) which was issued by any private corporation, if the obligation has a ready market over the counter, or on a stock, securities, or investment exchange.

L.1948, c.67, s.265.



Section 17:9A-266 - Definitions

17:9A-266. Definitions
For the purposes of this article:

(1)"Bank" shall mean a bank or savings bank;

(2)"Board of directors" shall include the board of directors of a bank, and the board of managers of a savings bank;

(3)"Director" shall include a director of a bank and a manager of a savings bank;

(4)"Assets" or "property" shall include property held in fiduciary capacities; and

(5)The "business" of a bank shall include its fiduciary relationships.

L.1948, c.67,s.266; amended 1976,c.6,s.1.



Section 17:9A-267 - Commissioner's Powers On Ultra Vires, Unlawful And Unsafe Practices; Review

17:9A-267. Commissioner's powers on ultra vires, unlawful and unsafe practices; review
A.If the commissioner finds that a bank, or an out-of-State bank with a branch in this State, is violating the provisions of its certificate of incorporation, or is conducting its business in violation of any law of this State or another state where it is transacting business, or in an unsafe manner, the commisioner shall order the bank to cease its ultra vires, unlawful or unsafe practices, as the case may be.

B.An order of the commissioner made pursuant to subsection A of this section shall be subject to review, hearing and relief in the Superior Court by a proceeding in lieu of prerogative writ. The institution of proceedings for review in the Superior Court shall suspend the accrual of the penalties provided for by section 268 of P.L.1948,c.67 (C.17:9A-268) until the final determination of such proceedings.

L.1948,c.67,s.267; amended by L.1953,c.17,s.41; 1953,c.97,s.1; 1996,c.17,s.22.



Section 17:9A-268 - Penalty For Failure To Comply With Commissioner's Order

17:9A-268. Penalty for failure to comply with commissioner's order
268. A bank, or out-of-State bank with a branch in this State, which continues to violate the provisions of its certificate of incorporation or which continues to conduct its business in violation of any law of this State, or another state where it is transacting business, or in an unsafe manner, after having been ordered by the commissioner to cease such practices, shall be liable to a penalty of $1,000.00 to be recovered with costs by the State in any court of competent jurisdiction in a civil action prosecuted by the Attorney-General, and it shall be liable to a like penalty for each day's additional default from and after the time specified in the order. The penalty provided by this section shall be in addition to and not in lieu of any other provision of law applicable upon a bank's or out-of-State bank's failure to comply with an order of the commissioner.

L.1948, c.67,s.268; amended 1953, c.17,s.42; 1996,c.17,s.23.



Section 17:9A-269 - Possession By The Commissioner; Causes; Purposes; Return

17:9A-269. Possession by the commissioner; causes; purposes; return
A.The commissioner may forthwith take possession of the property and business of any bank

(1)Which has failed or refused to comply with the provisions of any order lawfully made by the commissioner; or

(2) Which has failed or refused to submit to an examination as provided by section 260; or

(3) Whose officers or directors, or any of them, willfully impede an examination made pursuant to section 260; or

(4) Which is insolvent; or

(5) Which has suspended its business for want of funds to carry it on; or

(6) Which is, in the opinion of the commissioner, in an unsafe or unsound condition to transact business.

B.Notwithstanding the taking by the commissioner of possession of the property and business of a bank,

(1) Title to all the property of the bank, including property held in fiduciary capacities, shall remain in the bank;

(2) The corporate existence of the bank shall continue unless terminated as provided in this article; and

(3) The stockholders and directors of the bank shall be entitled to meet and the stockholders, directors and officers of the bank shall be entitled to act upon any matter which does not infringe upon the powers granted to the commissioner by this article.

C.The commissioner may retain possession of the property and business of the bank for the purpose of (1) liquidation, (2) merger or reorganization, to which end he may call stockholders' meetings, or (3) assumption of all or part of the bank's liabilities and fiduciary relationships and purchase of all or any part of the bank's assets by one or more other banking institutions. When the commissioner concludes that the cause or causes for his taking possession have been removed or remedied, he may return the property and business of the bank to the management and control of its officers and directors.

L.1948, c. 67,s.269; amended 1976, c.6,s.2.



Section 17:9A-271 - Effect Of Possession By Commissioner On Liens; Possession As A Stay

17:9A-271. Effect of possession by commissioner on liens; possession as a stay
A.All levies, judgments, attachments and other liens, upon property obtained through legal proceedings against a bank when it is insolvent and within four months prior to the commissioner's taking possession of its property and business, and any title resulting from enforcement of any such lien, shall be void, except title obtained by a bona fide purchaser for value.

B.While the commissioner is in possession of the property and business of a bank, no person shall acquire a lien or charge on any assets of the bank for any liability of the bank existing at the time of the taking of possession.

C.So long as the commissioner retains possession of the property and business of a bank, and unless otherwise ordered by the Superior Court, upon notice to the commissioner,

(1) no person shall institute a proceeding in any court against the bank, except as authorized by this article, and the running of any statute of limitations shall be suspended so long as the disability imposed by this paragraph remains in effect;

(2) all proceedings pending in any court when the commissioner takes possession shall be stayed; and

(3) no judgment, levy, execution or distraint shall be enforced against the property of the bank.

D.The Superior Court shall have jurisdiction to make such orders as may be necessary to effect the purposes of this section.

L.1948, c.67,s.271; amended 1953, c.17,s.44.



Section 17:9A-272 - Powers Of Commissioner

17:9A-272. Powers of commissioner
A.While in possession of the business and property of a bank, the commissioner may, in the name of the bank

(1) Continue the business of the bank in all its aspects, including, in the case of a qualified bank, the exercise of its fiduciary and agency powers; except that the commissioner may not

(a) Make loans other than loans for which there are outstanding commitments and loans wholly or partly renewing obligations to the bank outstanding when possession is taken;

(b) Invest the funds of the bank or of any fiduciary account other than in obligations of the United States or of this State, or in obligations unconditionally guaranteed both as to principal and interest by the United States or this State;

(c) Permit withdrawals from or charges against the account of a depositor, except to the extent that deposits are made after the commissioner takes possession; or

(d) Pay claims of creditors, other than depositors, arising prior to the taking of possession, except as provided in sections two hundred eighty-four and two hundred eighty-six;

(2) Demand, sue for, collect, receive, and take into his possession all the bank's real and personal property, including the power to sue for and recover any property transferred in fraud of the bank's creditors;

(3) Compound and settle with any of the bank's debtors or creditors, or with persons having possession of its property, or in any way responsible to the bank, and extend the time for payment of any obligation owing to the bank, upon such terms and conditions as he shall deem just and beneficial to the bank;

(4) Make or allow proper set-offs;

(5) Sell, assign, transfer, or convey all or any part of the real and personal property of the bank;

(6) Prosecute or defend any action or proceeding to which the bank is a party;

(7) Execute, acknowledge, and deliver any deed, assignment, release, agreement, warrant to cancel a mortgage or other lien, or other instrument necessary or appropriate to effect any sale of real or personal property, or to compromise or compound any claim, or to restore to any person any property deposited or transferred as security for the payment of a debt or the performance of an obligation, upon the payment of the debt or the performance of the obligation, or which is necessary or appropriate to effect any other power which the commissioner is authorized to exercise in respect to the business and property of such bank. Any deed or other instrument so executed and delivered shall be valid and effectual for all purposes as though executed and delivered by the officers of the bank by authority of its board of directors;

(8) Do all acts necessary or appropriate to conserve the property and business of the bank.

B. The commissioner shall have the power, while in possession of the property and business of a bank, to subpena any person to testify concerning the property and business of the bank, as in the manner provided in sections two hundred sixty and two hundred sixty-one. Any person so subpenaed shall be subject to the provisions of sections two hundred sixty-two and two hundred sixty-three.

C. While in possession of the business and property of a bank pursuant to Section 269, subsection A of this act, the commissioner may, upon application to the Superior Court, Chancery Division, and without notice to or approval of the stockholders of said bank, enter into a plan or agreement in the name of said bank whereby all or any part of said bank's liabilities and fiduciary relationships would be assumed by one or more banking institutions and all or any part of said bank's assets and business would be purchased by one or more banking institutions. To facilitate the consummation of such plan or agreement, the commissioner may, in the name of said bank, borrow money from the Federal Deposit Insurance Corporation and pledge or assign all or any part of said bank's assets as security for the money so borrowed; sell all or any part of said bank's assets, real or personal, to one or more banking institutions or to the Federal Deposit Insurance Corporation; and transfer to another banking institution all or any part of the money borrowed from the Federal Deposit Insurance Corporation in consideration of such banking institution's agreement to assume and pay the liabilities and fiduciary relationships of the bank in whose name the commissioner is acting.

D. While in possession of the property and business of a bank, the commissioner may offer to the Federal Deposit Insurance Corporation, or its successor, appointment as receiver of such bank. In the event the Federal Deposit Insurance Corporation, or its successor, accepts such appointment, it shall have and be authorized to exercise all rights, powers and privileges now possessed or hereafter granted to the commissioner by this article; it shall have all rights, powers and privileges now possessed or hereafter granted to a receiver by the laws of this State; and it shall be under the exclusive jurisdiction of the Superior Court.

L.1948,c.67,s.272; amended 1953, c.17,s.45; 1976,c.6,s.3.



Section 17:9A-273 - Jurisdiction Of Superior Court

17:9A-273. Jurisdiction of Superior Court
The Superior Court shall have jurisdiction, on application by the commissioner for instructions in respect to the administration of the bank's affairs, to make such orders and enter such judgments as may be proper and appropriate, but no application by the commissioner pursuant to this article shall subject the business and property of the bank to the general jurisdiction of the Superior Court, nor shall such application be construed as a surrender or abandonment by the commissioner of the powers and duties conferred and imposed upon him by this article.

L.1948,c.67,s.273;amended 1953,c.17,s.46.



Section 17:9A-274 - Proceeds Of Liquidation; Deposits; Preference

17:9A-274. Proceeds of liquidation; deposits; preference
The proceeds of the liquidation by the commissioner of the assets of a bank shall be held by him, less the costs and expenses of administration and liquidation, until such proceeds shall be disposed of under the direction of the Superior Court. Pending such disposition, the moneys collected by the commissioner shall, from time to time, be deposited by him in a bank, and, in the case of the insolvency or suspension of the depositary, the deposits so made shall be preferred before all other deposits.

L.1948,c.67,s.274.



Section 17:9A-275 - Employees And Assistants Of Commissioner; Counsel

17:9A-275. Employees and assistants of commissioner; counsel
The commissioner may, from time to time, appoint one or more special assistant deputy commissioners of banking and insurance, who may or may not be employees in the department, as agent or agents, to assist him in administering the business and affairs of a bank of which he has taken possession, and he may, from time to time, hire such employees and assistants as he shall deem necessary to the proper administration of the business and affairs of such bank, including officers and employees of the bank. He may further, notwithstanding any other provision of law, appoint an attorney or a counsellor-at-law of this State, who need not be a member or an employee of the Department of Law of this State, to represent and advise him and to act as counsel in the administration of the business and property of the bank. The commissioner may, at the expense of the bank, obtain such security for the faithful performance of the duties of such assistant deputy commissioners, counsel, and other employees as he shall deem necessary. Appointments of special assistant deputy commissioners and counsel made pursuant to this section shall be evidenced by writings signed by the commissioner and filed in the department.

L.1948, c. 67,s.275.



Section 17:9A-276 - Compensation Of Employees, Assistants, And Counsel

17:9A-276. Compensation of employees, assistants, and counsel
The compensation of the special assistant deputy commissioners, counsel, and of all other persons engaged in the administration of the business and affairs of a bank of which the commissioner has taken possession, and all other expenses of administration and liquidation, shall be fixed by the commissioner, subject to the approval of the Superior Court as hereinafter provided, and shall, upon the certificate of the commissioner, be paid out of the funds of the bank.

L.1948, c. 67, p. 384,s.276.



Section 17:9A-277 - Accounting By Commissioner; Notice To Creditors

17:9A-277. Accounting by commissioner; notice to creditors
On making the first application to the Superior Court for approval of expenses of administration, pursuant to this article, the commissioner shall file in the court an accounting of the administration of the bank's affairs from the date on which possession was taken, including an accounting of the administration of the bank's affairs by the commissioner's predecessor or predecessors in office, when such possession was initially taken by a predecessor. On making each further application to the court for approval of expenses of administration, the commissioner shall file in the court a further accounting for the period elapsed since the last prior accounting, and shall include a summary of the administration of the bank's affairs for the periods covered by prior accountings. In any such proceeding with respect to such expenses and account, notice to the stockholders, depositors and other creditors may be given by notices mailed to each at his address as it appears on the bank's records.

L.1948,c.67,s.277; amended 1953, c.17,s.47.



Section 17:9A-279 - Judgment On Accounting

17:9A-279. Judgment on accounting
In any proceeding the court shall have jurisdiction to hear and determine in a summary manner or otherwise all matters arising therein, and shall enter such judgment or order as may be proper and appropriate.

L.1948,c.67,s.279; amended 1953,c.17,s.49.



Section 17:9A-280 - Notice To Creditors To Present Claims; Publication; Claims Barred

17:9A-280. Notice to creditors to present claims; publication; claims barred
The commissioner shall, after taking possession of the business and property of a bank, cause notice to be given to all persons, other than depositors, who may have claims against the bank, to present their claims to him under oath at a time and place to be designated in the notice. The notice shall be published at least once in each week for three successive weeks in at least one newspaper designated by the commissioner and published in the municipality in which the bank has its principal office, and, if there be no such newspaper, then in a newspaper published in the county in which such municipality is located, or in an adjoining county, and which has a general circulation in such municipality. The time limited therein for the filing of claims shall be at least two months from the date of the last publication of the notice. A copy of the notice shall be mailed to all known creditors of the bank, other than depositors, at least thirty days before the expiration of the time limited for filing proofs of claim. Proof of the publication and mailing of the notice shall be filed in the department. Any creditor of a bank who is required by this section to file a claim and fails so to do within the time limited therefor shall not be entitled to share in the distribution of the bank's assets.

L.1948, c. 67, p. 386,s.280.



Section 17:9A-281 - Verification Of Deposit Balances

17:9A-281. Verification of deposit balances
The commissioner shall verify all balances due depositors by causing a notice to be mailed to each depositor at his address as it appears on the records of the bank. The notice shall state the amount of the deposit balance as it appears on the bank's records, and shall instruct the depositor that, if he disputes the amount thereof, he shall within sixty days from the date of the mailing of the notice to him, file a claim with the commissioner for the amount he claims to be due him, and, in default thereof, his claim will be allowed only in the sum stated in the notice. The failure of a depositor to file a claim within the time so limited shall be conclusive evidence of the depositor's assent to the correctness of the balance stated in the notice. An affidavit of the mailing of notices pursuant to this section shall be filed in the department.

L.1948, c. 67,s.281.



Section 17:9A-282 - Rejection Of Claims By Commissioner; Actions

17:9A-282. Rejection of claims by commissioner; actions
If the commissioner doubts the justice or validity of any claim made pursuant to sections 280 or 281, he shall reject it or shall allow it in the amount that he deems proper and shall serve notice of his action upon the claimant, either personally or by mail. An affidavit of service of such notice shall be filed in the department. An action upon such part of the claim as is rejected shall be brought within three months after such service, unless the commissioner, or the Superior Court, for cause shown, shall grant an additional period of time, not exceeding three months, and, if not brought within any period herein limited, shall thereafter be forever barred. A statement of the claimant's rights under this section shall be included in every notice of rejection.

L.1948, c.67,s.282.



Section 17:9A-283 - Objections To Allowance Of Claims By Commissioner

17:9A-283. Objections to allowance of claims by commissioner
The Superior Court shall have jurisdiction, on notice to the commissioner, to hear and to determine, in a summary manner or otherwise, objections to a claim or claims allowed against the bank by the commissioner, when such objection is made by depositor, other creditor or stockholder of the bank. Any issue triable of right by a jury shall be so tried unless a jury is waived.

L.1948,c.67,s.283; amended 1953,c.17,s.50.



Section 17:9A-284 - Distribution

17:9A-284. Distribution
A. The proceeds of the liquidation of the assets of a bank, the property and business of which the commissioner has taken possession, shall be distributed according to the priorities and preferences provided by chapter 14 of Title 14A, Corporations, General, of the New Jersey Statutes; except that, in the case of a savings bank, the surplus remaining after the payment or provision for the payment of all of its liabilities, claims and deposits, with interest or dividends to the date when possession was taken by the commissioner, and payment of or provision for all expenses upon final distribution, shall be divided pro rata among its depositors according to the amounts of their deposits at the time such possession was taken by the commissioner.

B. After the expiration of the times limited for the filing of claims and for the institution of actions upon rejected claims as provided by sections 280, 281, and 282, the commissioner may, from time to time, file an accounting in the Superior Court and apply for an order authorizing the payment of a liquidating dividend out of the funds in his hands. No distribution shall be made by the commissioner until he has accounted as provided in sections 277 and 279, and judgment is entered allowing the account and directing such distribution.

C. Upon making final distribution, the commissioner shall file in the Superior Court a statement of such distribution, and he shall file in the department a certificate that such statement has been filed, specifying the date of such filing.

L.1948, c.67,s.284; amended 1953,c.17,s.51; 1969,c.244,s.9.



Section 17:9A-285 - Corporate Dissolution

17:9A-285. Corporate dissolution
Upon the filing of the certificate in the department pursuant to subsection C of section 284, the bank shall be dissolved, and its corporate rights, privileges and franchises shall be terminated. A copy of the certificate, certified by the commissioner, shall be evidence in all courts and places.

L.1948,c.67,s.285.



Section 17:9A-286 - Unclaimed Funds; Publication; Disposition

17:9A-286. Unclaimed funds; publication; disposition
A. Within nine months from the date of the order authorizing a final liquidating dividend, the commissioner shall cause a notice to be published in at least one newspaper selected as in section 280 provided, containing the names and last known addresses of those persons entitled to participate in the distribution of the proceeds of the bank's assets who have failed to take payment thereof. Such publication shall be made at least once a month for three successive months, and the cost thereof shall be charged ratably against the several sums so unclaimed.

B. At the expiration of the period of publication specified in subsection A of this section, the commissioner shall file a petition in the Superior Court for leave to pay into that court the funds which then remain unclaimed. The petition shall recite the name, the last known address, and the amount due to each depositor, other creditor or stockholder who has failed to take payment of the distributive share due him. The court, on proof that the publication required by subsection A of this section has been made, shall make an order upon such petition directing the commissioner to pay the funds into court, there to be held for the benefit of those entitled thereto. Upon payment of the funds into court, the commissioner shall be relieved of all duties and responsibilities in connection therewith.

C. The Superior Court may make an order pursuant to subsection B of this section, without the prior publication of the notice specified in subsection A, upon proof that the cost of such publication is disproportionate to the amount to be paid into court.

L.1948,c.67,s.286.



Section 17:9A-287 - Unclaimed Funds Held Under Prior Law

17:9A-287. Unclaimed funds held under prior law
Unclaimed funds held by the commissioner, pursuant to any prior law of this State, in trust for the several persons entitled thereto in the case of a bank fully liquidated by the commissioner prior to the effective date of this act, shall be paid into the Superior Court pursuant to section 286, without publication.

L.1948, c. 67,s.287.



Section 17:9A-288 - Unclaimed Funds; Costs

17:9A-288. Unclaimed funds; costs
The costs of proceedings taken pursuant to sections 286 and 287 shall be charged ratably by the Clerk of the Superior Court against the funds so deposited in the court.

L.1948,c.67,s.288.



Section 17:9A-289 - Unclaimed Funds; Escheat

17:9A-289. Unclaimed funds; escheat
Sections 286 and 287 shall not relieve the commissioner of any duty or responsibility imposed upon him by Chapter 199, Laws of 1945, as now or hereafter amended or supplemented, in respect to any bank the property and business of which he is in possession.

L.1948,c.67,s.289.



Section 17:9A-290 - Demand By Commissioner For Removal Of Property And Contents Of Safe Deposit Boxes

17:9A-290. Demand by commissioner for removal of property and contents of safe deposit boxes
The commissioner may, after he has taken possession of the property and business of a bank, cause to be mailed to each person claiming to be, or appearing on the books of the bank to be,

(1) the owner of any package or other personal property in the custody or possession of the bank as custodian or as bailee or depositary for hire or otherwise, including the contents of any space, safe, vault or safe deposit box theretofore opened for nonpayment of rental, or

(2) the lessee of any space, safe, vault or safe deposit box, a notice in writing directed by registered mail to such person at his last address as it appears on the books of the bank, or at his last known address if no address appears on such books. The notice shall direct such person to remove all such property or the contents of any such space, safe, vault or safe deposit box, within a stated period, which shall be not less than sixty days from the date of such notice, and shall notify such person of the provisions of sections 290 to 298. The custodian agreement, or the contract of bailment or of deposit for hire, or the lease of any space, safe, vault or safe deposit box between the person to whom such notice is mailed and the bank shall cease upon the date for removal fixed in such notice. If any charge for acting as custodian, bailee or depositary, or if any rent for any such space, vault, safe, or safe deposit box has been paid to a date subsequent to the removal of such property or of the contents of such space, vault, safe, or safe deposit box, the charge or rent so paid shall be apportioned as of the date of such removal, and so much thereof as shall be allocable to the unexpired term of such letting shall be a debt of the bank, payable in the same manner as other unsecured and unpreferred debts, but no proof of claim shall be required to be filed in connection therewith.

L.1948, c. 67, p. 390,s.290.



Section 17:9A-291 - Inventory And Storage Of Property Not Removed

17:9A-291. Inventory and storage of property not removed
A. If property shall not be removed as provided in section 290, the commissioner shall cause such property to be inventoried, and, to that end, shall cause each space, safe, vault, or safe deposit box, and each package in the custody or possession of the bank as custodian or as bailee or depositary for hire or otherwise, to be opened and the contents, if any, to be removed. Such inventory, or opening, removal and inventory, shall be made in the presence of the commissioner or of a person designated by him, and of a notary public, not an officer or employee of the bank. The property or contents shall thereupon be sealed by the notary public in a package marked by him with the name of the person in whose name such property or such space, safe, vault, safe deposit box, or package stands upon the books of the bank. A copy of the inventory of the property therein shall be certified and attached to the package by the notary public.

B. Each package shall be kept by the commissioner at such place as he may determine, at the expense and risk of the person in whose name it stands, until delivered to such person or until sold, destroyed or otherwise disposed of pursuant to sections 293, 294 and 295. The package may, pending final disposition of its contents, be opened from time to time by the commissioner or by a person designated by him, in the presence of a notary public, not an officer or employee of the bank, for inspection or appraisal, or to enable the commissioner to exercise any of the powers conferred or duties imposed upon him by this article. Whenever a package is opened, the commissioner or the person designated by him and a notary public, not an officer or employee of the bank, shall endorse on the outside of the package the date of opening and resealing, and shall make an affidavit which shall be attached to the package, stating the reason for the opening and the items, if any, removed therefrom, or placed or replaced therein.

L.1948, c. 67, p. 391,s.291.



Section 17:9A-292 - Delivery Of Property To Claimants

17:9A-292. Delivery of property to claimants
At any time prior to the sale, destruction or other disposition of the contents of a package pursuant to sections 293, 294 and 295, the person in whose name such package stands may require its delivery upon payment of all charges or rent accrued, and all other charges or expenses paid or incurred to the date of the delivery, including the cost of inventorying or of opening and inventorying, the fees of the notary public, the cost of preparing and mailing the notice, and publication, if any. If the commissioner is in doubt concerning the person entitled to such package, or if there are conflicting claims thereto, he may require an order of the Superior Court authorizing and directing the delivery of the package.

L.1948, c. 67, p. 392,s.292.



Section 17:9A-293 - Sale Of Unclaimed Property

17:9A-293. Sale of unclaimed property
If, after the expiration of one year from the time of mailing the notice pursuant to section 290, there shall remain any unclaimed property, the commissioner shall offer it for sale at public auction upon such terms and conditions as he shall determine. After retaining from the proceeds of such sale the costs thereof, and the costs of publishing, opening, inventorying, removal, and storage, and the accrued charges or rent, the commissioner shall hold the balance of such proceeds as unclaimed funds, to be disposed of pursuant to section 286.

L.1948,c.67,s.293.



Section 17:9A-294 - Notice Of Auction

17:9A-294. Notice of auction
At least sixty days notice of a public auction to be held pursuant to section 293 shall be given by registered mail to each person claiming to have or appearing on the books of the bank to have an interest in the unclaimed property. Notice of the auction shall also be published once a week for the three weeks next preceding the week in which the auction is to take place, in a newspaper published in the municipality in which the bank last maintained its principal office, and, if there be no such newspaper, then in one published in the county in which the bank last maintained its principal office or in an adjoining county, and which has a general circulation in such municipality.

L.1948,c.67,s.294.



Section 17:9A-295 - Disposition Of Unsold Property

17:9A-295. Disposition of unsold property
If any property offered for sale at public auction pursuant to section 293 shall not be sold, the commissioner may, without notice, apply to the Superior Court for leave to sell such property at private sale, and upon failure to find a purchaser therefor, to destroy such property. Upon such application, the court may make such order as in its discretion the circumstances shall require. The proceeds of a private sale shall be held and disposed of as unclaimed funds, pursuant to section 286.

L.1948, c. 67,s.295.



Section 17:9A-296 - Liability Of Third Person

17:9A-296. Liability of third person
No bank or other depositary to which any property is delivered by the commissioner for safe-keeping pursuant to this article, and no purchaser at any auction or private sale held pursuant to this article, shall be liable or accountable to any person for any error or irregularity of the commissioner or of any person acting on behalf of the commissioner in any proceeding taken pursuant to this article.

L.1948,c.67,s.296.



Section 17:9A-297 - Other Remedies

17:9A-297. Other remedies
The provisions of sections 290 to 296 shall not affect or preclude any other remedy for the enforcement of the claims or rights of the commissioner, or of a bank of whose property and business he is in possession, against the person in whose name any property or any space, safe, vault or safe deposit box stands, or affect or bar the right of the commissioner or the bank to recover, before auction or sale, any debt or claim due him or it, or, after sale, so much of the debt or claim as shall not be paid by the proceeds of the auction or sale.

L.1948,c.67,s.297.



Section 17:9A-298 - Application Of Article To Property Held Under Prior Law

17:9A-298. Application of article to property held under prior law
If the commissioner shall heretofore have taken possession of the business and property of any bank pursuant to the provisions of law then existing, and he (1) shall have given the notice then prescribed to the owner of any personal property in the custody or possession of the bank as custodian or as bailee, depositary for hire or otherwise, or to the lessee of any space, safe, vault or safe deposit box, and (2) shall have inventoried such property, or opened and inventoried the contents of such space, safe, vault, or safe deposit box or of any package in its custody or possession, such notice and inventorying shall be deemed to have been effected pursuant to the provisions of sections 290 and 291, in such case, all other provisions of sections 290 through 297 shall be applicable with the same force and effect as if such notice and inventorying had been effected pursuant to sections 290 and 291.

L.1948,c.67,s.298.



Section 17:9A-299 - Determination Whether Commissioner Or Agent Shall Wind Up Affairs

17:9A-299. Determination whether commissioner or agent shall wind up affairs
When the commissioner has paid in full the claims of all persons, other than stockholders, entitled to share in the distribution of the proceeds of the liquidation of the assets of a bank, other than a savings bank, the business and property of which he has taken possession, and when the commissioner has made disposition of unclaimed deposits and liquidating dividends and of unclaimed property as in this article provided and when, after all expenses of administration have been paid, there shall remain any assets of the bank to be liquidated, the commissioner shall call and preside over a meeting of stockholders to determine whether he shall continue as liquidator to wind up the affairs of the bank, or whether an agent or agents shall be elected by the stockholders for that purpose. At least twenty days notice of such a meeting shall be given by mail directed to each stockholder at his address as it appears on the bank's records.

L.1948,c.67,s.299.



Section 17:9A-300 - Election Of Agents; Powers; Vacancies

17:9A-300. Election of agents; powers; vacancies
A. If, at a meeting of stockholders held pursuant to section 299, the holders of a majority of the stock shall vote, in person or by proxy, that liquidation be completed by an agent or agents elected by the stockholders, the stockholders shall elect such number of agents as they shall determine. Following such election, the commissioner shall deliver to the agents so elected all the assets of the bank remaining in his possession, custody, or control and, upon such delivery, the commissioner shall be discharged from all further duties and responsibilities in respect to the assets so delivered. A certificate of the election of the agents for liquidation and of the delivery of the assets by the commissioner shall be made by the commissioner and filed in the department. The agents shall complete the liquidation of the assets of the bank, and, to the extent necessary for such liquidation, shall have the powers and shall be subject to the duties conferred or imposed upon the commissioner by this article. Upon completion of the liquidation, and upon making final distribution to stockholders, the agent or agents shall file a certificate thereof in the department, and thereupon the bank shall be dissolved, and its corporate rights, powers and franchises shall terminate.

B. Vacancies caused by the death, resignation, removal or other disability or any agent elected pursuant to this section shall be filled by the surviving agents, and a certificate thereof shall be filed in the department. The acts of a majority of the agents shall constitute the acts of the bank.

L.1948,c.67,s.300.



Section 17:9A-301 - Continuance Of Liquidation By Commissioner

17:9A-301. Continuance of liquidation by commissioner
If, at a stockholder's meeting held pursuant to section 299, the stockholders vote to have liquidation continued by the commissioner, the commissioner shall continue with the liquidation, and shall wind up the affairs of the bank and shall make distribution of the proceeds thereof to the stockholders in the same manner, with all the powers and subject to all the duties as in this article provided.

L.1948,c.67,s.301.



Section 17:9A-302 - Liability Of Commissioner

17:9A-302. Liability of commissioner
The commissioner shall not be subject to any civil liability or penalty nor to any criminal prosecution for any error in judgment or discretion in any action taken or omitted by him in good faith under the provisions of this article.

L.1948,c.67,s.302.



Section 17:9A-303 - Refusal Or Failure Of Commissioner To Take Possession; Jurisdiction Of The Superior Court; Appointment Of Receiver

17:9A-303. Refusal or failure of commissioner to take possession; jurisdiction of the Superior Court; appointment of receiver
A. When a bank is insolvent or has suspended its business for lack of funds to carry it on, a creditor or stockholder may serve a written demand upon the commissioner that he take possession of the property and business of the bank. If, after the lapse of twenty days from the day upon which the demand is served upon him, the commissioner shall have failed to take possession as in this article provided, the Attorney-General, or any creditor or stockholder of the bank may apply to the Superior Court in an action for injunctive relief and the appointment of a receiver or receivers in the manner provided by chapter fourteen of Title 14 of the Revised Statutes, and thereafter, so long as such action is pending in the Superior Court, the powers of the court and of any receivers appointed by it, and the rights and remedies of creditors and stockholders shall be as prescribed in chapter fourteen of Title 14 of the Revised Statutes. The court may proceed in the action in a summary manner or otherwise.

B. No receiver shall be appointed by the Superior Court to exercise the powers prescribed in chapter fourteen of Title 14 of the Revised Statutes unless

(1) the bank is insolvent or has suspended its business for lack of funds to carry it on;

(2) demand has been served upon the commissioner, as provided by subsection A of this section;

(3) the commissioner has failed to take possession within the time limited by subsection A of this section; and

(4) the commissioner has been made a party to the action in the Superior Court and has been served with a copy of the complaint and notice of the time and place of application for the appointment of a receiver not less than ten days prior to the application for the appointment of a receiver.

L.1948,c.67,s.303; amended 1953,c.17,s.52.



Section 17:9A-304 - Acceptance Of Loans From Federal Government

17:9A-304. Acceptance of loans from federal government
While in possession of the business and property of a bank pursuant to the provisions of this article, the commissioner, or a receiver or receivers appointed pursuant to section 303, may, in the name of the bank, apply for and accept a loan or loans from the United States or from any officer, board, commissioner, corporation or other body created by the United States, and may pledge as security therefor all or any part of the assets of the bank.

L.1948,c.67,s.304.



Section 17:9A-305 - Continuance Of Banking Advisory Board

17:9A-305. Continuance of banking advisory board
The banking advisory board heretofore created and established in the department is continued, subject to the provisions of this act.

L.1948,c.67,s.305.



Section 17:9A-306 - Members; Qualifications

17:9A-306. Members; qualifications
The board shall consist, as heretofore, of the commissioner, who shall be ex officio the chairman of the board, and nine other members appointed by the Governor with the advice and consent of the Senate, as hereinafter provided. Any appointed member of the board may be removed from office by the Governor whenever, in his judgment, the public interest may so require. Of the nine appointed members, at least six shall each have had, at the time of his appointment, not less than 5 years of practical experience as an active executive officer in a banking institution or a savings and loan association located in the State of New Jersey; and three shall be public members who are not salaried officers, directors, or employees of any financial institution. At no time, however, shall there be more than a single representative on the board from any one banking institution or group of banking institutions which form a holding company. The six members specified to have had practical executive experience shall be appointed at least one each, from the following groups:

(1) Savings banks;

(2) Banks located in the Second Federal Reserve District;

(3) Banks located in the Third Federal Reserve District; and

(4) Savings and loan associations.

L.1948,c.67,s.306; amended 1979,c.397,s.1.



Section 17:9A-307 - Term Of Office; Removal; Vacancies

17:9A-307. Term of office; removal; vacancies
A. The members of the banking advisory board appointed prior to the effective date of this act shall continue in office for the terms for which they were last appointed.

B. Subject to the provisions of subsection A of this section, and subject to removal pursuant to section 306, each member of the board shall hold office for a term of four years, and thereafter until his successor is appointed and has qualified.

C. Members of the board shall be eligible for reappointment, subject, however, to compliance with the provisions of section 306.

D. Any vacancy in the board shall be filled for the unexpired portion of the term in the same manner as for a full term.

L.1948,c.67,s.307.



Section 17:9A-308 - Expenses Of Members

17:9A-308. Expenses of members
The members of the banking advisory board shall serve without compensation, but shall be reimbursed for their actual and necessary expenses in attending meetings of the board. All claims for reimbursement shall be submitted in the form and manner prescribed for like claims of the commissioner.

L.1948,c.67,s.308.



Section 17:9A-309 - Meetings; Quorum

17:9A-309. Meetings; quorum
A. The board shall meet at least bimonthly at such times and places in the State as it may determine. The commissioner may call such other meetings as he may deem necessary, and he shall call a meeting when requested by two or more members of the board. At least three days notice of every meeting shall be given to each member of the board personally, or by mail, telephone, or telegraph.

B. A majority of the members of the board shall constitute a quorum. Any action which may be taken by the board at a meeting may be taken without a meeting, provided that an instrument evidencing such action is signed by all the members of the board, and filed in the department. Any number of copies of such instrument, each bearing one or more signatures, shall be deemed a single instrument.

L.1948, c. 67, p. 399,s.309.



Section 17:9A-310 - Secretary; Appointment, Qualifications And Duties

17:9A-310. Secretary; appointment, qualifications and duties
The board shall elect a secretary who may be an employee of the department, but who shall receive no extra compensation for serving as secretary. The secretary shall keep an accurate record of all meetings of the board, and shall perform such other duties as may be prescribed by the board.

L.1948,c.67,s.310.



Section 17:9A-311 - Powers Of The Banking Advisory Board

17:9A-311. Powers of the banking advisory board
A. In addition to the powers elsewhere in this act conferred upon it, the banking advisory board shall have power, by two-thirds vote of its members,

(1) to make recommendations to the commissioner upon any matter relating to the duties of the commissioner which he may submit to it;

(2) to make recommendations to the Governor concerning legislation affecting institutions which are subject to the provisions of this act.

B. In addition to the power specified in subsection A of this section, the banking advisory board shall have power, by two-thirds vote of its members, upon the request of and subject to the approval of the commissioner,

(1) to make, amend, and repeal regulations not in conflict with the powers conferred by law upon the commissioner, for the following purposes:

(a) to establish safe and sound methods of banking to safeguard the interests of depositors and other creditors;

(b) to define "conducting business in an unsafe manner" as applied to banks and savings banks;

(c) to define "unsafe or unsound condition to transact business" as applied to banks and savings banks;

(2) to consider the decision of the commissioner on any application for the establishment of a branch office of any bank or savings bank, or any amendment to the certificate of incorporation of any bank or savings bank, or the merger of any two or more banks or savings banks, and make recommendations to the commissioner thereon.

L.1948, c. 67, p. 400,s.311.



Section 17:9A-312 - Access To Departmental Records; Information Confidential

17:9A-312. Access to departmental records; information confidential
For the purpose of discharging its duties, the board shall have access to all records in the department, including reports and confidential communications, but each member of the board shall treat all information so obtained as confidential, and shall not reveal any such information to any person other than another member of the board.

L.1948, c. 67, p. 401,s.312.



Section 17:9A-313 - Liability Of Members

17:9A-313. Liability of members
No member of the board, including the commissioner, shall be personally liable for any act done or omitted in connection with the performance of his duties under this article.

L.1948,c.67,s.313.



Section 17:9A-314 - Report To Governor

17:9A-314. Report to Governor
The board shall submit to the Governor annually, on or before December 1, a report of the activities of the board during the period from the last prior report.

L.1948,c.67,s.314.



Section 17:9A-316 - Limitations On Transaction Of Business By Foreign Banks In This State

17:9A-316. Limitations on transaction of business by foreign banks in this State
316. A. Except as otherwise provided pursuant to section 1 of P.L.1989, c.245 (C.17:9A-19.2) and sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467), no foreign bank organized under the laws of a foreign government shall transact any business in this State.

B.A foreign bank organized under the laws of the United States or another state may not transact business in this State other than a trust business. Before transacting trust business in this State, a foreign bank shall secure from the commissioner a certificate of authority to transact trust business. The commissioner shall not issue a certificate of authority to a foreign bank unless a qualified bank is permitted to transact trust business in the jurisdiction in which the foreign bank has its principal office without unduly burdensome conditions or restrictions.

C.Except as otherwise provided pursuant to P.L.1999, c.159 (C.17:9A-20.4 et al.), no foreign bank shall maintain an office in this State, except that a foreign bank may maintain one or more service facilities in this State, provided that the foreign bank performs only back office operations at the service facility and does not transact business with its customers or the public at the service facility. Prior to opening a service facility in this State, a foreign bank shall register the service facility with the commissioner, which registration shall include the address of the proposed service facility and the name and address of the foreign bank's agent in this State for service of process. No foreign bank organized under the laws of a foreign government which has an office licensed as a representative office pursuant to sections 55 and 56 of P.L.1996, c.17 (C.17:9A-436 and C.17:9A-437), shall be required to register under this subsection as a service facility. Each service facility shall comply with the requirements and pay the fees that the commissioner establishes by regulation. Each service facility shall be subject to examination by the department to determine whether the foreign bank has operated the service facility in accordance with the provisions of this subsection, the costs of which examination shall be paid by the foreign bank at the department's per diem rate for examinations of depository institutions. The commissioner may, upon notice and a hearing, order a foreign bank to close any trust office or service facility operated in violation of the provisions of this subsection or of other any law. Any entity acting as an agent pursuant to section 1 of P.L.1989, c.245 (C.17:9A-19.2) shall not be required to register and be regulated pursuant to this subsection C.

D. (1) For the purposes of this section, the term "transact business" shall not include back office operations and the term "back office operations" shall include the following activities: data processing, record-keeping, accounting, check and deposit sorting and posting, computation and posting of interest, other similar clerical and statistical functions, producing and mailing correspondence or documents and such other similar activities that the commissioner approves.

(2) For the purposes of this section, "trust business" means holding out to the public by advertising, solicitation or other means that a person or entity is available to perform any of the services of a trustee or fiduciary in this State or another state, and includes acting as a trustee, testamentary trustee, fiduciary, executor or guardian or exercising any of the powers specified in paragraphs (3) through (9) of section 28 of P.L.1948, c.67 (C.17:9A-28).

E. (1) For the purposes of Article 44 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-315 through 17:9A-332), a foreign bank, including one organized under the laws of a foreign country, shall not be deemed to transact business or maintain an office in this State by virtue of conducting business in this State through an agent in this State which is an insured depository institution affiliate or other agent.

(2) Nothing in this section or in "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-1 et seq.) shall prohibit a foreign bank, including one organized under the laws of a foreign country, from owning and operating in this State, as a subsidiary, a State or federally chartered bank and the ownership and operation of, and the sharing of directors, officers and employees with that subsidiary shall not constitute transacting business in this State.

L.1948,c.67,s.316; amended 1991, c.74, s.1; 1996, c.17, s.24; 1999, c.159, s.4.



Section 17:9A-316.1 - Merger Or Consolidation, Foreign Bank Acting As Fiduciary As Successor To Party To

17:9A-316.1. Merger or consolidation, foreign bank acting as fiduciary as successor to party to
Nothing in section three hundred sixteen of chapter sixty-seven of the laws of one thousand nine hundred and forty-eight (The Banking Act of 1948) shall prevent a foreign bank, which results from a merger or consolidation of a foreign bank with one or more such other corporations, from continuing to transact business in this State in the place of and as successor to any party to the merger or consolidation, in any fiduciary capacity in which such party, at the time of the merger or consolidation, was lawfully acting in this State under appointment made prior to the sixteenth day of September, one thousand nine hundred and forty-eight, or from continuing to transact business in this State in the place of and as successor to any party to the merger or consolidation, under any appointment and qualification of such party on or subsequent to the sixteenth day of September, one thousand nine hundred and forty-eight, as executor or trustee of the last will and testament or codicil thereto of a decedent, and was lawfully acting as executor or trustee at the time of the merger or consolidation; provided, however, that any such foreign bank resulting from the merger or consolidation is authorized by the laws under which it is incorporated to so act as such successor in the place of any party to the merger or consolidation; and provided further, that no such foreign bank resulting from the merger or consolidation shall so act as such successor in the place of any party to the merger or consolidation contrary to the terms of any fiduciary instrument under which such party was acting; and provided further, that any such foreign bank resulting from the merger or consolidation shall comply with all the laws of this State applicable to it doing business herein; and provided further, that no such foreign bank resulting from the merger or consolidation shall so act as such successor in the place of any party to the merger or consolidation unless a qualified bank resulting from merger or consolidation is permitted to transact business in like fiduciary capacities in the jurisdiction in which the foreign bank has its principal office.

L.1949, c. 241, p. 777, s. 1.



Section 17:9A-316.2 - Validation Of Fiduciary Acts By Foreign Banks Resulting From Merger Or Consolidation

17:9A-316.2. Validation of fiduciary acts by foreign banks resulting from merger or consolidation
Any fiduciary act, including but not by way of limitation, any conveyance of real property situated in this State, heretofore done by any foreign bank which resulted from a merger or consolidation of a foreign bank with one or more such other corporations lawfully authorized at the time of the merger or consolidation to do such fiduciary act, is hereby validated to the same extent as if such act had been done by the party to the merger or consolidation which was so lawfully authorized.

L.1949, c. 241, p. 778, s. 2.



Section 17:9A-316.3 - Investment In Common Trust Funds By Foreign Bank Under Certain Circumstances

17:9A-316.3. Investment in common trust funds by foreign bank under certain circumstances
1.A foreign bank authorized by section 316 of P.L.1948, c.67 (C.17:9A-316) to act as trustee, fiduciary, executor, testamentary trustee or guardian may, when acting in such capacity, invest any money received and held by it in such capacity, in any common trust fund or funds maintained by it in accordance with the laws of the state of its incorporation; provided, that the instrument under which it is acting as trustee, fiduciary, executor, testamentary trustee or guardian does not specifically prohibit such investment and any such investment is made subject to the provisions of subsection B of section 37 of P.L.1948, c.67 (C.17:9A-37), and the provisions of section 38 of P.L.1948, c.67 (C.17:9A-38) relating to investments by a qualified bank incorporated under the laws of this State in a common trust fund; and provided that a qualified bank incorporated under the laws of this State is permitted by the laws of the state of incorporation of such foreign bank, when acting in a similar fiduciary capacity in that state to invest any moneys, received and held by it in such capacity, in any common trust fund or funds maintained by it in accordance with the laws of this State.

L.1979,c.389,s.1; amended 1999, c.159, s.5.



Section 17:9A-317 - Qualification Of Foreign Bank As Fiduciary

17:9A-317. Qualification of foreign bank as fiduciary
317. As a prerequisite to its qualification in any fiduciary capacity specified in section 316, in any court of this State, a foreign bank shall present to the court a certificate of the commissioner certifying that it is authorized to transact business in this State pursuant to this article and shall furnish a bond if required by the court pursuant to the provisions of N.J.S.3B:15-1 .

L.1948,c.67,s.317; amended 1999, c.159, s.6.



Section 17:9A-318 - Application For Certificate Of Authority

17:9A-318. Application for certificate of authority
318. A foreign bank desiring to secure a certificate of authority to transact business in this State shall make application to the commissioner therefor and file with the application

(1) a copy of its certificate of incorporation, and all amendments thereto, certified by its president or a vice-president and attested under its corporate seal by its secretary, an assistant secretary, its cashier or an assistant cashier;

(2) proof of adequate insurance coverage in connection with the volume of transactions and nature of its business;

(3) (Deleted by amendment, P.L.1999, c.159).

(4) a certificate executed by its president or a vice-president and attested under its corporate seal by its secretary, an assistant secretary, its cashier or an assistant cashier, that, so long as it shall have a certificate of authority,

(a) it will comply with all the requirements of the laws of this State which shall be applicable from time to time to the transaction of its business in this State;

(b) it will, promptly following adoption, submit to the commissioner a copy of each amendment or other change in its certificate of incorporation, certified and attested as provided in paragraph (1) of this section;

(c) (Deleted by amendment, P.L.1999, c.159).

(5) a power of attorney, executed by its president or vice-president and attested under its corporate seal by its secretary, an assistant secretary, its cashier or an assistant cashier, authorizing the commissioner and his successors in office to accept service of process upon the foreign bank in any action or proceeding against it affecting or relating to any estate or trust administered under the laws of this State, with respect to which it shall act in a fiduciary capacity specified in section 316; such power of attorney shall provide that service of any such process upon the commissioner shall have the same force and validity as if served upon the foreign bank, and that the authority therein granted shall be irrevocable and shall continue in force indefinitely, notwithstanding the expiration, revocation or surrender of the certificate of authority or renewal thereof;

(6)(Deleted by amendment, P.L.1999, c.159).

L.1948,c.67,s.318; amended 1999, c.159, s.7.



Section 17:9A-319 - Issuance, Denial Of Certificate Of Authority

17:9A-319. Issuance, denial of certificate of authority
319. A. Within 60 days following the receipt of the application of a foreign bank for a certificate of authority to transact business in this State, the commissioner shall issue the certificate or make an order denying the application.

B.The commissioner shall issue the certificate if he is satisfied from the application submitted to him, or otherwise,

(1) that the foreign bank is authorized by the laws under which it is incorporated to act as trustee, testamentary trustee, fiduciary, executor or guardian;

(2) that the foreign bank has capital and surplus of not less than one million dollars; and

(3) that the foreign bank has complied in good faith with all of the requirements of section 318.

C.Before issuing or denying a certificate of authority, the commissioner may require a foreign bank which makes application for a certificate of authority to submit to him additional information, in such form and manner as he may require.

L.1948,c.67,s.319; amended 1999, c.159, s.8.



Section 17:9A-322 - Certificate Of Authority To Continue In Force

17:9A-322. Certificate of authority to continue in force
322. A certificate of authority issued to a foreign bank shall continue in force, unless revoked by the commissioner or surrendered by the foreign bank. The commissioner may adopt regulations establishing requirements for periodic renewal of a certificate of authority, and for notification to the commissioner if a foreign bank named in a certificate of authority desires to surrender the certificate or merges with or is acquired by another financial institution or company. Failure to provide any notification required by regulations promulgated by the commissioner shall be grounds for revocation of the certificate.

L.1948,c.67,s.322; amended 1999, c.159, s.9.



Section 17:9A-325 - Additional Statements By And Examinations Of Foreign Banks

17:9A-325. Additional statements by and examinations of foreign banks
A. So long as a foreign bank shall be obligated in any manner with respect to any estate or trust administered under the laws of this State, the commissioner may, whenever and as often as he shall deem it advisable,

(1) require the filing by the foreign bank of additional statements of financial condition and other information as to its compliance with the provisions of this article; and

(2) examine into the affairs of the foreign bank to determine its financial condition and its compliance with the provisions of this article, such examination to be made by the commissioner, his deputy, or any other persons so authorized by the commissioner.

B. The officers and employees of every foreign bank being examined shall exhibit to the examiners all its securities, books, records and accounts which are pertinent to the examination, and shall otherwise facilitate the examination.

C. The commissioner, his deputy, and all other persons authorized by the commissioner to examine into the affairs of a foreign bank shall have the power to examine under oath or affirmation the directors, officers and employees of the foreign bank on matters pertinent to such examination, and, for that purpose, shall have power to administer oaths and affirmations.

L.1948, c. 67, p. 407, s. 325.



Section 17:9A-326 - Certificate Of Authority; Revocation

17:9A-326. Certificate of authority; revocation
326. The commissioner shall revoke the certificate of authority or renewal thereof of a foreign bank if:

(1) the foreign bank has ceased to be authorized by the laws under which it is incorporated to act as trustee, testamentary trustee, fiduciary, executor or guardian;

(2)(Deleted by amendment, P.L.1999, c.159).

(3) the foreign bank does not have capital and surplus of at least one million dollars;

(4) the commissioner finds that its financial condition or lack of insurance coverage makes it inadvisable to permit the foreign bank to act in the fiduciary capacities specified in section 316;

(5) the foreign bank, its directors, officers or employees refuse to permit an examination of its securities, books, records and accounts pursuant to section 325, or if any of its directors, officers or employees refuse to be examined under oath as provided in said section;

(6) the foreign bank does not, within such time as the commissioner may fix, deliver to the commissioner any information required by the commissioner under section 325;

(7) the foreign bank does not pay the costs of an examination made pursuant to section 325; or

(8)(Deleted by amendment, P.L.1999, c.159).

(9)(Deleted by amendment, P.L.1999, c.159).

(10) the foreign bank does not, after the time for appeal has expired and no appeal is pending, satisfy a judgment against it for a breach of any fiduciary obligation with respect to any estate or trust administered by it under the laws of this State.

L.1948,c.67,s.326; amended 1953, c.17, s.54; 1999, c.159, s.10.



Section 17:9A-327 - Procedure On Revocation

17:9A-327. Procedure on revocation
Before any certificate of authority or renewal of a certificate of authority of a foreign bank shall be revoked by the commissioner, he shall afford the foreign bank a hearing at which it may show cause why such revocation should not be made. The commissioner shall give the foreign bank at least ten days notice by registered mail of such hearing, addressed to its principal office as shown on the records of the department.

L.1948, c. 67, p. 409, s. 327.



Section 17:9A-328 - Review Of Commissioner's Refusal To Issue A Certificate Or His Revocation Of A Certificate

17:9A-328. Review of commissioner's refusal to issue a certificate or his revocation of a certificate
A. If the commissioner shall fail for sixty days to act upon an application for a certificate of authority, or shall fail for thirty days to act upon an application for a certificate of renewal of a certificate of authority, the foreign bank may apply to the Superior Court for a review, hearing and relief.

B. The refusal of the commissioner to issue a certificate of authority or a certificate of renewal of a certificate of authority as provided in this article, or his revocation of such a certificate, shall be subject to review, hearing and relief in the Superior Court. No application to review such a refusal or revocation shall be heard by the Superior Court unless such application is made within thirty days from the date on which notice of the action of the commissioner is mailed to the foreign bank, and unless written notice of such application is given to the commissioner, with a copy of the affidavits and proofs upon which the application is based.

L.1948, c. 67, p. 409, s. 328.



Section 17:9A-329 - Surrender Of Certificate Of Authority

17:9A-329. Surrender of certificate of authority
A certificate of authority or a certificate of renewal of a certificate of authority of a foreign bank may be surrendered by filing in the department

(1) a copy of a resolution of the board of directors of the foreign bank, authorizing such surrender, certified by the secretary, an assistant secretary, the cashier or an assistant cashier of the foreign bank; or

(2) a certificate of a receiver, trustee, conservator, or other administrative or judicial officer, by whatever name described, in possession of the property and business of the foreign bank, authorizing such surrender; or

(3) a copy of a certificate of dissolution of the foreign bank, issued by the appropriate officer of the jurisdiction in which the foreign bank was incorporated, certified by such officer under his official seal; or

(4) a copy of an order or a decree of dissolution of the foreign bank made by any court of competent jurisdiction, certified by the clerk of the court under his official seal.

Upon the filing of any such certificate, the commissioner shall issue and file in the department a certificate evidencing the surrender of the authority of the foreign bank to transact business in this State.

L.1948, c. 67, p. 410, s. 329.



Section 17:9A-330 - Violations; Disabilities; Penalties

17:9A-330. Violations; disabilities; penalties
A. A foreign bank shall not be entitled to maintain any action in any court of this State on any cause arising out of its transaction of business in this State in violation of the provisions of this article.

B. A foreign bank which violates any of the provisions of this article and its directors, officers, agents and employees who participate in any such violation shall be guilty of a misdemeanor.

L.1948, c. 67, p. 411, s. 330. Amended by L.1953, c. 17, p. 190, s. 55.



Section 17:9A-331 - Exempt Transactions

17:9A-331. Exempt transactions
Nothing in this article shall prohibit a foreign bank from

(1) contracting in this State with a banking institution for the acquisition by such foreign bank from such banking institution of a part interest in or the entire interest in a loan which such banking institution proposes to make, together with a like interest in any security and any security instrument proposed to be given to such banking institution to secure or evidence such loan;

(2) contracting in this State with a banking institution to acquire, and acquiring in this State from such banking institution, a part interest in or the entire interest in any loan heretofore or hereafter made by such banking institution, together with a like interest in any security and any security instrument heretofore or hereafter given to such banking institution to secure or evidence such loan;

(3) enforcing in this State obligations heretofore or hereafter acquired by it in the transaction of business outside of this State, or in the transaction of any business authorized by paragraph (1) or (2) of this section;

(4) acquiring, holding, leasing, mortgaging, contracting with respect to, or otherwise protecting or conveying property in this State heretofore or hereafter assigned, transferred, mortgaged or conveyed to it as security for, or in whole or part satisfaction of a loan or loans made by it or obligations acquired by it in the transaction of business outside of this State, or in the transaction of any business authorized by paragraphs (1) or (2) of this section.

L.1948, c. 67, p. 411, s. 331. Amended by L.1950, c. 97, p. 178, s. 1.



Section 17:9A-332 - Sale Of Real Property By Foreign Banks In The Possession Of An Administrative Or Court Officer

17:9A-332. Sale of real property by foreign banks in the possession of an administrative or court officer
When the property and business of a foreign bank not authorized to transact business in this State is in the possession of a banking commissioner, receiver, conservator, or other custodian or officer, by whatever name described, such officer may sell or make other disposition of any real property in this State to which title is vested in the foreign bank or in such officer, and may effect such sale or other disposition by deeds of conveyance or other instruments; provided, that a certified copy of any certificate of possession by such officer, or of any judgment, order or decree of a court appointing such officer to take possession, is filed in the department. If an order or decree of a court be required by the laws under which the foreign bank is incorporated, directing or confirming the sale or other disposition of the real property, a certified copy of such order or decree shall also be filed in the department.

L.1948, c. 67, p. 411, s. 332.



Section 17:9A-333 - Department Of Banking Fees

17:9A-333. Department of Banking fees
333. A bank or savings bank shall pay to the commissioner for the use of the State a fee, to be prescribed by the commissioner by regulation, in an amount not less than or not more than, the following minimum and maximum amounts:

Minimum Maximum



(1) For filing an application

for charter.................... $10,000.00 $20,000.00



(2) For the issuance by the

commissioner of a certificate

of authority .................. 500.00 1,000.00



(3) For filing a certificate

of amendment of a certificate

of incorporation, or an amended

certificate of incorporation... 200.00 500.00



(4) For filing any other

certificate ................... 50.00 250.00



(5) (a) For filing an application

for approval of the establishment

of a full branch office........ 1,000.00 3,000.00



(b) For filing an application

for approval of the establishment

of a mini-branch office ....... 1,000.00 3,000.00



(c) For filing an application

for approval of the establishment

of a communication terminal branch

office ........................ 500.00 2,000.00



(6) For filing an agreement of

merger, per bank .............. 1,500.00 4,000.00



(7) For filing a copy of a plan

of reorganization ............. 250.00 1,000.00



(8) For filing a report required

by this act ................... 100.00 250.00



(9) For filing an affidavit

required by this act .......... 50.00 100.00



(10) For filing proof of

publication and mailing, or other

proof required by this act .... 50.00 100.00



(11) For filing application

for approval of a change in

location of principal office or

full branch office ........... 500.00 2,000.00



(12) For filing an application

for approval of the cost of the

establishment of an auxiliary

office ........................ 500.00 2,000.00



(13) For the issuance of a

certified copy of any certificate

of incorporation or merger or

plan of reorganization or any other

certificate or affidavit filed in

the department ................ 25.00 100.00

plus $2.00 per page



(14) For filing an application for

approval of an interchange between

principal office and full branch

office ........................ 250.00 1,000.00



(15) For the issuance of any other

approval by the commissioner .. 100.00 250.00

plus per diem charges where applicable

(16) For the issuance of any

extension by the commissioner... 50.00 150.00

plus per diem charges where applicable



(17) For filing a pension plan... 250.00 500.00



(18) For filing an amendment or

alteration to a pension plan .. 100.00 250.00



(19) For filing plans of

acquisition, per company, per

bank or savings bank .......... 1,500.00 4,000.00



(20) Conversion from mutual to

stock savings bank ............ 3,500.00 10,000.00



(21) Request to commissioner to

require an institution to share

access to its communication terminal

branch office ................. 100.00 250.00



(22) Conversion from savings bank

to State association .......... 5,000.00 10,000.00



(23) Conversion from stock savings

bank to bank or conversion from bank

to stock savings bank ......... 5,000.00 10,000.00



(24) In addition to above fees,

a per diem charge may be assessed

when a special investigation of

a filing is required.



L.1948,c.67,s.333; amended 1965,c.171,s.14; 1971,c.116,s.1; 1975,c.148,s.4; 1988,c.73,s.1; 1991,c.42,s.10; 1992,c.184,s.9.



Section 17:9A-334 - Fees Payable By Foreign Banks.

17:9A-334 Fees payable by foreign banks.
334. A foreign bank shall pay to the commissioner for the use of the State a fee, to be prescribed by the commissioner by regulation, in an amount not less than or not more than, the following minimum and maximum amounts:

MinimumMaximum

(1)For filing a copy of its
certificate of incorporation or
amendment thereof or other
change therein$50.00$250.00
(2)For filing a statement of
its financial condition 50.00250.00
(3)For filing a power of
attorney25.0075.00
(4)(Deleted by amendment, P.L.2007, c.81).
(5)For registering a back office500.00

The commissioner shall charge for the issuance of a certificate of authority or a certificate of renewal of a certificate of authority such fee as the commissioner shall prescribe by rule or regulation, not to exceed $1,500.00. The certificate shall run from the date of issuance for a term of not less than two years as set by the commissioner by regulation.

The commissioner may by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) impose other fees and charges, including assessments and nonrefundable fees for application and examinations, on out-of-State banks establishing branch offices or agency offices in this State.

L.1948,c.67,s.334; amended 1965, c.171, s.25; 1971, c.116, s.2; 1981, c.321, ss.9,13; 1988, c.73, s.2; 1996, c.17, s.25; 2007, c.81, s.5.



Section 17:9A-335 - Costs Of Examination Of A Bank, Savings Bank Or Foreign Bank

17:9A-335. Costs of examination of a bank, savings bank or foreign bank
Every bank, savings bank and foreign bank shall pay to the commissioner for the use of the State the reasonable costs of each examination of its affairs made pursuant to this act. The Attorney General may prosecute an action in the name of and for the benefit of the State, in a court of competent jurisdiction, against any bank, savings bank or foreign bank which fails to pay such costs of examination.

L.1948, c. 67, p. 413, s. 335.



Section 17:9A-336 - Repeal Of Prior Law

17:9A-336. Repeal of prior law
A. The following sections of the Revised Statutes are hereby repealed:

(1) section 7:4-7;

(2) sections 7:5-7 to 7:5-10, inclusive;

(3) sections 7:6-1 to 7:6-17, inclusive;

(4) sections 17:1A-1 to 17:1A-12, inclusive;

(5) sections 17:2-1 to 17:2-8, inclusive, insofar as they apply to banks and savings banks;

(6) sections 17:3-1 to 17:3-3, inclusive, insofar as they apply to banks and savings banks;

(7) sections 17:4-1 to 17:4-125, inclusive;

(8) sections 17:5-1 to 17:5-11, inclusive;

(9) sections 17:6-1 to 17:6-86, inclusive;

(10) sections 17:7-1 to 17:7-18, inclusive;

(11) sections 17:8-1 to 17:8-16, inclusive;

(12) sections 17:9-1 to 17:9-8.2, inclusive, and 17:9-10 to 17:9-16, inclusive;

(13) sections 17:16-1 to 17:16-19, inclusive.

B. The following acts are hereby repealed:

(1) Laws of New Jersey, 1938, Chapter 222, insofar as it applies to banks and savings banks;

(2) Laws of New Jersey, 1939, Chapters 25 and 123, and Chapter 189, insofar as it applies to banks and savings banks;

(3) Laws of New Jersey, 1940, Chapters 37 and 232;

(4) Laws of New Jersey, 1941, Chapters 39, 41, 106 and 190;

(5) Laws of New Jersey, 1942, Chapter 89;

(6) Laws of New Jersey, 1944, Chapter 30 and section 1 of Chapter 176;

(7) Laws of New Jersey, 1945, Chapter 190;

(8) Laws of New Jersey, 1946, Chapter 317;

(9) Laws of New Jersey, 1947, Chapters 258 and 268.

C. All other acts and parts of acts inconsistent with this act are hereby repealed.

L.1948, c. 67, p. 413, s. 336.



Section 17:9A-337 - Reference To Revised Statutes And New Jersey Statutes

17:9A-337. Reference to Revised Statutes and New Jersey Statutes
When any section, chapter or title of the Revised Statutes or the New Jersey Statutes is cited or referred to in this act, such citation or reference shall be deemed to refer to the section, chapter or title of the Revised Statutes or the New Jersey Statutes as enacted and heretofore or hereafter amended or supplemented.

L.1948, c. 67, p. 414, s. 337. Amended by L.1969, c. 244, s. 10, eff. Dec. 23, 1969.



Section 17:9A-338 - Applicability Of Title 14a Of The New Jersey Statutes

17:9A-338. Applicability of Title 14A of the New Jersey Statutes
Except to the extent specifically made applicable by this act, the provisions of Title 14A of the New Jersey Statutes as enacted and as amended or supplemented shall not apply to banks and savings banks.

L.1948, c. 67, p. 415, s. 338. Amended by L.1969, c. 244, s. 11, eff. Dec. 23, 1969.



Section 17:9A-339 - Prior Lawful Acts Not Affected

17:9A-339. Prior lawful acts not affected
This act shall not invalidate, terminate, or otherwise affect any act or contract of a bank or savings bank or of the stockholders of a bank lawfully done or entered into prior to the effective date of this act.

L.1948, c. 67, p. 415, s. 339.



Section 17:9A-340 - Separability Of Provisions

17:9A-340. Separability of provisions
If any section or portion of a section of this act shall be invalid for any reason, such invalidity shall not affect the validity of the remaining sections or portions of sections.

L.1948, c. 67, p. 415, s. 340.



Section 17:9A-341 - Headnotes Not Part Of Act

17:9A-341. Headnotes not part of act
In the construction of this act or any part thereof, no headnote to any article or section shall be deemed to be a part of this act.

L.1948, c. 67, p. 415, s. 341.



Section 17:9A-342 - Short Title

17:9A-342. Short title
This act may be cited as "The Banking Act of 1948" .

L.1948, c. 67, p. 415, s. 342.



Section 17:9A-343 - Effective Date Of Act

17:9A-343. Effective date of act
This act shall take effect on September 16, 1948.

L.1948, c. 67, p. 415, s. 343.



Section 17:9A-355 - Definitions

17:9A-355. Definitions
As used in this act,

(1) "Corporation" means a corporation organized under any law of this State heretofore, presently or hereafter in force, for a purpose or purposes for which a corporation may be organized under "An act revising the General Corporation Law and establishing a new Title to be known as Title 14A, Corporations, General, of the New Jersey Statutes" approved November 21, 1968 (P.L.1968, c. 350).

(2) "Bank" includes

(a) Every bank heretofore organized pursuant to "An act concerning banks and banking (Revision of 1899)," approved March 24, 1899;

(b) Every trust company heretofore organized pursuant to "An act concerning trust companies (Revision of 1899)," approved March 24, 1899;

(c) Every bank or trust company heretofore organized pursuant to chapter 4 of Title 17 of the Revised Statutes;

(d) Every bank and trust company heretofore authorized by any general or special law of this State to transact business as a bank or a trust company, or as both;

(e) Every bank heretofore or hereafter organized pursuant to articles 2 or 22 of "An act concerning banking and banking institutions (Revision of 1948)" approved April 29, 1948 (P.L.1948, c. 67).

(3) "Acquiring corporation" means a corporation whose board of directors has approved, and authorized the execution of, a plan of acquisition providing for the acquisition by such corporation of ownership of all the outstanding shares of capital stock of one or more banks;

(4) "Participating bank" means a bank whose board of directors has approved, and authorized the execution of, a plan providing for the acquisition by an acquiring corporation of ownership of all the outstanding shares of capital stock of such bank;

(5) "Department" means the Department of Banking and Insurance of New Jersey;

(6) "Commissioner" means the Commissioner of Banking and Insurance of New Jersey.

L.1969, c. 118, s. 1, eff. June 30, 1969.



Section 17:9A-356 - Bank Shares; Acquisition By Corporations

17:9A-356. Bank shares; acquisition by corporations
2. (1) An acquiring corporation may acquire ownership of all the outstanding shares of the capital stock of one or more banks in the manner provided by this act.

(2) Shares of capital stock of an acquiring corporation, or other securities convertible into such shares, may be issued or delivered in exchange for shares of capital stock of one or more participating banks pursuant to a plan of acquisition without first being offered to existing shareholders of the acquiring corporation, (i) except, in the case of an acquiring corporation organized on or after January 1, 1969, as otherwise provided in its certificate of incorporation, or (ii) if, in the case of an acquiring corporation organized prior to January 1, 1969, its certificate of incorporation, as amended, so provides.

(3)The method of acquiring bank shares authorized by this act is not exclusive, but is in addition to any other lawful methods for the acquisition of bank shares by corporations.

L.1969,c.118,s.2; amended 1996, c.17, s.26.



Section 17:9A-357 - Plan Of Acquisition

17:9A-357. Plan of acquisition
Plan of acquisition. (1) The boards of directors of the corporation which seeks to become an acquiring corporation and of each bank which seeks to become a participating bank shall authorize the execution of a plan for the acquisition by such corporation of ownership of all the outstanding shares of the capital stock of each such bank.

(2) The plan of acquisition shall contain

(a) The name and address of the acquiring corporation;

(b) The name and address of each participating bank;

(c) The names and addresses of the members of the board of directors of the acquiring corporation;

(d) The names and addresses of all banks some or all of whose shares of capital stock are owned by the acquiring corporation, with the total number of shares of each such bank issued and outstanding, and the number of shares of each such bank owned by the acquiring corporation;

(e) The terms and conditions of the acquisition, and the mode of carrying it into effect, including the manner of exchanging the shares of each participating bank for cash or shares or other securities of the acquiring corporation, and including provisions respecting the disposition of securities issued by a participating bank and convertible into shares of its capital stock, and options granted to officers and employees of a participating bank to purchase shares of its capital stock;

(f) The effective date of the plan of acquisition;

(g) Such other provisions, including the payment of cash in lieu of the issuance of fractional shares, as may be necessary or appropriate to carry the plan of acquisition into effect.

(3) The plan of acquisition may provide that the shares of the participating bank be exchanged solely for cash or solely for shares or securities of the acquiring corporation or be exchanged for both cash and shares or other securities.

L. 1969, c. 118, s. 3, eff. June 30, 1969. Amended by L. 1985, c. 528, s. 20, eff. Jan. 21, 1986.



Section 17:9A-358 - Approval Of Plan Of Acquisition By Commissioner; Review

17:9A-358. Approval of plan of acquisition by commissioner; review
(1) The plan of acquisition, executed by all the parties thereto, shall be submitted to the commissioner who shall, within 60 days from the date of such submission, endorse thereon his approval or disapproval. If the commissioner disapproves the plan of acquisition, he shall forthwith file a memorandum in the department stating the reasons for his disapproval, and shall mail a copy of the memorandum to the acquiring corporation and each participating bank. The commissioner shall not withhold his approval unless he shall find that the plan of acquisition contains provisions which do not conform to law, or that the plan of acquisition is not in the public interest.

(2) The commissioner's disapproval of a plan of acquisition shall be subject to review, hearing and relief in the Superior Court in a proceeding in lieu of prerogative writ.

L.1969, c. 118, s. 4, eff. June 30, 1969.



Section 17:9A-359 - Submission Of Plan To Stockholders; Filing

17:9A-359. Submission of plan to stockholders; filing
(1) If the commissioner approves the plan of acquisition, it shall, within 120 days after the date of such approval, be submitted to the stockholders of each of the participating banks at separate meetings called for that purpose upon at least 20 days' notice given in the manner specified in section 81 of "An act concerning banking and banking institutions (Revision of 1948), approved April 29, 1948 (P.L.1948, c. 67)." A copy of the plan of acquisition shall be mailed to each stockholder of each participating bank with the notice of the stockholders' meetings.

(2) If the plan is approved by the stockholders of one or more of the participating banks holding at least 2/3 of the capital stock entitled to vote, that fact shall be certified as to each such bank by its president or a vice-president and the certifications shall be attached to the plan. The plan shall then be filed in the department, and thereupon it shall become effective according to its terms as to the acquiring corporation and each participating bank whose stockholders have approved the plan of acquisition as provided in this section.

L.1969, c. 118, s. 5, eff. June 30, 1969.



Section 17:9A-360 - Notice Of Dissent; "Dissenting Stockholder" Defined

17:9A-360. Notice of dissent; "dissenting stockholder" defined
(1) Any stockholder of a participating bank electing to dissent from the plan of acquisition may do so by filing with the participating bank of which he is a stockholder, a written notice of such dissent, stating that he intends to demand payment for his shares if the plan of acquisition becomes effective. Such dissent shall be filed before the taking of the vote of the stockholders on the plan of acquisition pursuant to section 5.

(2) Within 10 days after the date on which the plan of acquisition is approved by stockholders of a participating bank as provided in section 5 hereof, such bank shall give notice of such approval by certified mail to each stockholder who has filed written notice of dissent pursuant to subsection (1) of this section, except any who voted for or consented in writing to such plan of acquisition.

(3) Within 20 days after the mailing of such notice, any stockholder to whom the participating bank was required to give such notice, may make written demand on the participating bank for the payment of the fair value of his shares. A stockholder who makes a demand pursuant to this subsection (3) is hereafter in this act referred to as a "dissenting stockholder." Upon making such demand, the dissenting stockholder shall cease to have any rights of a stockholder except the right to be paid the fair value of his shares and any other rights of a dissenting stockholder under this act.

(4) Not later than 20 days after demanding payment for his shares pursuant to this section, the stockholder shall submit the certificate or certificates representing such shares to the participating bank of which he is a stockholder for notation thereon that such demand has been made, whereupon such certificate or certificates shall be returned to him. If shares represented by a certificate on which such notation has been made shall be transferred, each new certificate issued therefor shall bear similar notation, together with the name of the original dissenting holder of such shares, and a transferee of such shares shall acquire by such transfer no rights other than those which the original dissenting stockholder had after making a demand for payment of the fair value thereof.

(5) A stockholder may not dissent as to less than all of the shares owned beneficially by him. A nominee or fiduciary may not dissent on behalf of any beneficial owner as to less than all of the shares of such owner.

L.1969, c. 118, s. 6, eff. June 30, 1969.



Section 17:9A-361 - Valuation Date Of Fair Value

17:9A-361. Valuation date of fair value
For the purposes of this act, the fair value of the shares of a participating bank shall be determined as of the day before the day on which the vote of stockholders of such bank was taken as provided in section 5. In determining fair value, there shall be excluded any appreciation or depreciation in value resulting from the consummation of the plan of acquisition.

L.1969, c. 118, s. 7, eff. June 30, 1969.



Section 17:9A-362 - Termination Of Right Of Stockholder To Be Paid The Fair Value Of His Shares

17:9A-362. Termination of right of stockholder to be paid the fair value of his shares
(1) The right of a dissenting stockholder to be paid the fair value of his shares shall cease if

(a) He has failed to present his certificates for notation as provided by subsection (4) of section 6, unless a court having jurisdiction, for good and sufficient cause shown, shall otherwise direct;

(b) His demand for payment is withdrawn with the written consent of the participating bank;

(c) The fair value of the shares is not agreed upon as provided in this act, and no action for the determination of fair value by the Superior Court is commenced within the time provided in this act;

(d) The Superior Court determines that the stockholder is not entitled to payment for his shares;

(e) The plan of acquisition of shares is abandoned, rescinded, or otherwise terminated in respect to the participating bank of which he is a stockholder; or

(f) A court having jurisdiction permanently enjoins or sets aside the acquisition of shares.

(2) In any case provided for in subsection (1) of this section the rights of the dissenting stockholder as a stockholder shall be reinstated as of the date of the making of a demand for payment pursuant to section 6 without prejudice to any corporate action which has taken place during the interim period. In such event, he shall be entitled to any intervening pre-emptive rights and the right to payment of any intervening dividend or other distribution, or if any such rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the participating bank, the fair value thereof in cash as of the time of such expiration or completion.

L.1969, c. 118, s. 8, eff. June 30, 1969.



Section 17:9A-363 - Rights Of Dissenting Stockholder

17:9A-363. Rights of dissenting stockholder
(1) A dissenting stockholder may not withdraw his demand for payment of the fair value of his shares without the written consent of the participating bank.

(2) The enforcement by a dissenting stockholder of his right to receive payment for his shares shall exclude the enforcement by such dissenting stockholder of any other right to which he might otherwise be entitled by virtue of share ownership, except as provided in subsection (2) of section 8 and except that this subsection shall not exclude the right of such dissenting stockholder to bring or maintain an appropriate action to obtain relief on the ground that consummation of the plan of acquisition will be or is ultra vires, unlawful or fraudulent as to such dissenting stockholder.

L.1969, c. 118, s. 9, eff. June 30, 1969.



Section 17:9A-364 - Determination Of Fair Value By Agreement

17:9A-364. Determination of fair value by agreement
(1) Within 10 days after the expiration of the period within which stockholders may make written demand to be paid the fair value of their shares, or within 10 days after the plan of acquisition becomes effective, whichever is later, the participating bank shall mail to each dissenting stockholder the balance sheet and the surplus statement of the participating bank as of the latest available date, which shall not be earlier than 12 months prior to the making of the offer of payment hereinafter referred to in this subsection, and a profit and loss statement or statements for not less than a 12-month period ended on the date of such balance sheet or, if the participating bank was not in existence for such 12-month period, for the portion thereof during which it was in existence. The participating bank may accompany such mailing with a written offer to pay each dissenting stockholder for his shares at a specified price deemed by such bank to be the fair value thereof. Such offer shall be made at the same price per share to all dissenting stockholders of the same class, or, if divided into series, of the same series.

(2) If, not later than 30 days after the expiration of the 10-day period limited by subsection (1) of this section, the fair value of the shares is agreed upon between any dissenting stockholder and the participating bank, payment therefor shall be made upon surrender of the certificate or certificates representing such shares.

L.1969, c. 118, s. 10, eff. June 30, 1969.



Section 17:9A-365 - Procedure On Failure To Agree Upon Fair Value; Commencement Of Action To Determine Fair Value

17:9A-365. Procedure on failure to agree upon fair value; commencement of action to determine fair value
(1) If the fair value of the shares is not agreed upon within the 30-day period limited by subsection (2) of section 10, the dissenting stockholder may serve upon the participating bank a written demand that it commence an action in the Superior Court for the determination of such fair value. Such demand shall be served not later than 30 days after the expiration of the 30-day period so limited and such action shall be commenced by the participating bank not later than 30 days after receipt by such bank of such demand, but nothing herein shall prevent such bank from commencing such action at any earlier time.

(2) If a participating bank fails to commence the action as provided in subsection (1) of this section a dissenting stockholder may do so in the name of such bank, not later than 60 days after the expiration of the time limited by subsection (1) of this section in which such bank may commence such an action.

L.1969, c. 118, s. 11, eff. June 30, 1969.



Section 17:9A-366 - Action To Determine Fair Value; Jurisdiction Of Court; Appointment Of Appraiser

17:9A-366. Action to determine fair value; jurisdiction of court; appointment of appraiser
In any action to determine the fair value of shares pursuant to this act:

(a) The Superior Court shall have jurisdiction and may proceed in the action in a summary manner or otherwise;

(b) All dissenting stockholders, wherever residing, except those who have agreed with the participating bank upon the price to be paid for their shares, shall be made parties thereto as an action against their shares quasi in rem;

(c) The court in its discretion may appoint an appraiser to receive evidence and report to the court on the question of fair value, who shall have such power and authority as shall be specified in the order of his appointment; and

(d) The court shall render judgment against the participating bank and in favor of each stockholder who is a party to the action for the amount of the fair value of his shares.

L.1969, c. 118, s. 12, eff. June 30, 1969.



Section 17:9A-367 - Judgment In Action To Determine Fair Value

17:9A-367. Judgment in action to determine fair value
(1) A judgment for the payment of the fair value of shares shall be payable upon surrender to the participating bank of the certificate or certificates representing such shares.

(2) The judgment shall include an allowance for interest at such rate as the court finds to be equitable, from the day of the meeting of stockholders of the participating bank at which the plan of acquisition was approved to the day of payment. If the court finds that the refusal of any dissenting stockholder to accept any offer of payment made by the participating bank under section 10 was arbitrary, vexatious or otherwise not in good faith, no interest shall be allowed to him.

L.1969, c. 118, s. 13, eff. June 30, 1969.



Section 17:9A-368 - Costs And Expenses Of Action

17:9A-368. Costs and expenses of action
The costs and expenses of bringing an action pursuant to section 11 shall be determined by the court and shall be apportioned and assessed as the court may find equitable upon the parties or any of them. Such expenses shall include reasonable compensation for and reasonable expenses of the appraiser, if any, but shall exclude the fees and expenses of counsel for and experts employed by any party; but if the court finds that the offer of payment made by the participating bank under section 10 was not made in good faith, or if no such offer was made, the court in its discretion may award to any dissenting stockholder who is a party to the action reasonable fees and expenses of his counsel and of any experts employed by the dissenting stockholder.

L.1969, c. 118, s. 14, eff. June 30, 1969.



Section 17:9A-369 - Disposition Of Shares

17:9A-369. Disposition of shares
Upon payment for shares pursuant to subsection (2) of section 10, or upon payment of a judgment pursuant to subsection (1) of section 13, the participating bank making such payment shall acquire all the right, title and interest in and to such shares, notwithstanding any other provision of law. Shares so acquired by the participating bank shall be disposed of as a stock dividend as provided by section 212 of the Banking Act of 1948, P.L.1948, chapter 67. L.1969, c. 118, s. 15, eff. June 30, 1969.



Section 17:9A-382 - Definitions

17:9A-382. Definitions
1. As used in sections 1 through 27 of P.L.1987, c.201 (C.17:9A-382 et seq.):

a. "Beneficial owner":



(1) Includes any person who, directly or indirectly through any contract, arrangement, understanding, relationship or otherwise, has or shares:

(a) Voting power which includes the power to vote, or to direct the voting of shares; or

(b) Investment power which includes the power to dispose, or to direct the disposition of shares;

(2) Includes any person who directly or indirectly creates or uses a trust, proxy, power of attorney, pooling arrangement or any other contract, arrangement or device with the purpose or effect of divesting the person of beneficial ownership of shares or preventing the vesting of such beneficial ownership as part of a plan or scheme to evade this act;

(3) Includes any person who has the right to acquire beneficial ownership of the shares as defined herein within sixty (60) days, including, but not limited to, any right to acquire:

(a) Through the exercise of any option, warrant or right;



(b) Through the conversion of a security;



(c) Pursuant to the power to revoke a trust, discretionary account, or similar arrangement; or

(d) Pursuant to the automatic termination of a trust, discretionary account or similar arrangement; except that, any person who acquires a security or power specified in subparagraph (a), (b), or (c) above, with the purpose or effect of changing or influencing the control of the issuer, or in connection with or as a participation in any transaction having such effect or purpose, immediately upon the acquisition shall be deemed to be the beneficial owner of the shares which may be acquired through the exercise or conversion of such security or power. Any securities not outstanding which are subject to these options, warrants, rights, or conversion privileges shall be deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class owned by the person but shall not be deemed to be outstanding for the purpose of computing the percentage of the class by any other person;

(4) Does not include:



(a) Any member of a national securities exchange who holds shares directly or indirectly on behalf of another person solely because the member is the record holder of the securities and, pursuant to the rules of the exchange, may direct the vote of the shares without instruction on other than contested matters or matters that may affect substantially the rights or privileges of the holders of these shares to be voted, but is otherwise precluded by the rules of the exchange from voting without instruction; or

(b) Any person who in the ordinary course of business is a pledgee of securities under a written pledge agreement until the pledgee had taken all formal steps necessary which are required to declare a default and determines that the power to vote or direct a vote or to dispose or to direct the disposition of pledged shares will be exercised, provided that (i) the pledge agreement is bona fide and was not entered into with the purpose or the effect of changing or influencing the control of the issuer, or in connection with any transaction having any such purpose or effect including any transaction subject to this act; and (ii) the pledge agreement prior to default does not grant to the pledgee: (A) the power to vote or to direct the vote of the pledged securities; or (B) the power to dispose or to direct the disposition of the pledged securities other than the grant of this power pursuant to a pledged agreement under which credit is extended subject to Regulation T of the Federal Reserve Board, 12 C.F.R. 220, and in which the pledgee is a broker or dealer registered under section 15 of the "Securities Exchange Act of 1934," 48 Stat. 895 (15 U.S.C. s.78o); or

(c) Any person engaged in business as an underwriter of securities who acquires shares through participation in good faith in a firm commitment underwriting of shares registered under the "Securities Act of 1933," 48 Stat. 74 (15 U.S.C. s.77a et seq.), or under the "Securities Exchange Act of 1934," 48 Stat. 881 (15 U.S.C. s.78a et seq.), until the expiration of 40 days after the date of the acquisition.

All securities of the same class beneficially owned by a person, regardless of the forms the beneficial ownership takes, shall be aggregated in calculating the number of shares beneficially owned by the person.

b. "Capital stock savings bank" means any savings bank chartered pursuant to the provisions of P.L.1982, c.9 (C.17:9A-8.1 et seq.) and includes any person that controls a capital stock savings bank.

c. "Commissioner" means the Commissioner of Banking.



d. "Control of a capital stock savings bank" includes:



(1) Owning, beneficially or otherwise, controlling, or having power to vote 25% or more of the outstanding shares of any class of voting securities of a capital stock savings bank, directly or indirectly, or acting through one or more persons;

(2) Controlling in any manner the election of a majority of the directors of a capital stock savings bank;

(3) Exercising or having the power to exercise directly or indirectly a controlling influence over the management or policies of a capital stock savings bank; or

(4) Conditioning in any manner the transfer of 25% or more of any class of voting securities of a capital stock savings bank.

"Control of a capital stock savings bank" does not include a director or officer of a capital stock savings bank acting in the capacity of performing his duties or responsibilities of office.

e. "Converted savings bank" means an organizing mutual savings bank which has converted to a capital stock savings bank pursuant to the provisions of P.L.1982, c.9 (C.17:9A-8.1 et seq.) subsequent to the formation of a mutual savings bank holding company.

f. "Mutual savings bank holding company" means a mutual savings bank holding company which has its principal office of business in this State and which has been formed by an organizing mutual savings bank pursuant to sections 7 through 27 of P.L.1987, c.201 (C.17:9A-388 through 17:9A-408).

g. "Organizing mutual savings bank" means a mutual savings bank which has its principal office of business in this State, the board of managers of which propose to form a mutual savings bank holding company pursuant to the provisions of this act.

h. "Person" means an individual, bank, corporation, savings bank, savings and loan association, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or any form of entity.

i. "Subsidiary capital stock savings bank" means a capital stock savings bank which has been incorporated by the directors of a mutual savings bank holding company, a majority of the stock of which subsidiary capital stock savings bank is held by a mutual savings bank holding company.

j. "Voting power" means that a person has or shares, directly or indirectly, through any option, contract, arrangement, understanding, conversion right or relationship, or by acting jointly or in concert or otherwise, the power to vote, or to direct the voting of voting shares.

k. "Department" means the Department of Banking.



l. "Capital stock savings bank holding company" means a bank holding company that has issued or intends to issue voting capital stock; and which controls one or more savings banks located in this State or any other state, the aggregate deposits of which controlled savings banks exceed the aggregate deposits of the bank holding company's subsidiaries which are banks, banks incorporated in other states or national banks wherever their principal office is located.

m. "Bank holding company" means a bank holding company subject to the "Bank Holding Company Act of 1956," 70 Stat. 133 (12 U.S.C. s.1841 et seq.).

n. "Bank" means a bank as defined in subsection (1) of section 1 of P.L.1948, c.67 (C.17:9A-1), a national banking association having its principal office in this State and a bank holding company.

L.1987,c.201,s.1; amended 1995,c.24,s.1.



Section 17:9A-383 - Prior Approval

17:9A-383. Prior approval
2. No person shall, without the prior approval of the commissioner, acting directly or indirectly or through or in concert with one or more persons:

a. Obtain or exercise control of a capital stock savings bank;



b. Offer to acquire beneficial ownership or control of any voting shares of a capital stock savings bank if, after the acquisition, the person would beneficially own or control more than 25% of the then-outstanding voting shares of the capital stock savings bank; or

c. Acquire beneficial ownership or control of any voting shares of a capital stock savings bank, if, after the acquisition, the person would beneficially own or control more than 25% of the then-outstanding voting shares of the capital stock savings bank.

L.1987,c.201,s.2; amended 1995,c.24,s.2.



Section 17:9A-384 - Application; Hearing

17:9A-384. Application; hearing
3. a. An application by a person for the approval of the commissioner to obtain control of a capital stock savings bank, to offer to acquire beneficial ownership or control of more than 25% of the voting shares of a capital stock savings bank, or to acquire beneficial ownership or control of more than 25% of the voting shares of a capital stock savings bank shall be made on a form provided by the commissioner. The commissioner shall give notice to the capital stock savings bank involved in the proposed transaction and, upon request, shall send a copy of the application to the capital stock savings bank within five business days of receiving the application. If the commissioner decides to hold a hearing on the application, the notice shall include the hearing date established pursuant to subsection b. of this section.

No later than 10 days after the date upon which a completed application is filed with the commissioner, the applicant shall cause to be published a notice of application for control of a capital stock savings bank. This publication shall be made in a newspaper of general circulation in the county in which the capital stock savings bank has its principal office. The notice shall include whatever information the commissioner, by regulation, deems to be necessary and appropriate.

b. The commissioner may hold a hearing on the application within 60 days of receipt of the completed application. If the commissioner decides to hold a hearing on the application, the commissioner shall notify the applicant as to the date of the hearing within five business days of the date the commissioner receives the completed application. The hearing shall be held in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules and regulations promulgated by the commissioner.

L.1987,c.201,s.3; amended 1995,c.24,s.3.



Section 17:9A-385 - Factors For Consideration

17:9A-385. Factors for consideration
In determining whether to approve an acquisition of shares or offer to acquire shares pursuant to section 2 of this act, the commissioner shall consider the following factors:

a. With respect to the applicant:

(1) The financial condition and the resources of the applicant;

(2) The competence, character, and banking experience of the applicant, including the applicant's record of compliance with laws and regulations;

(3) Whether the applicant has (i) employed any device, scheme or artifice to defraud; or (ii) obtained or will obtain any money or property by means of any untrue statement of a material fact or any omission of a material fact; or (iii) engaged in any act, transaction, practice or course of business which operates or would operate as a fraud or deceit upon the capital stock savings bank, the shareholders of the capital stock savings bank, the depositors thereof, or the public at large; and

(4) The applicant's plans and intentions with respect to the operation of the capital stock savings bank.

b. With respect to the capital stock savings bank:

(1) The financial condition and prospects of the capital stock savings bank, which shall include consideration as to the sufficiency of current or projected capital positions, as well as the level of indebtedness of the capital stock savings bank before and after the acquisition;

(2) The convenience and needs of the depositors and the communities served by the capital stock savings bank; and

(3) The effect of the proposed acquisition on the safety and soundness of the capital stock savings bank.

c. Whether approval of the application would result in a person owning more shares than are permitted by the capital stock savings bank's charter or bylaws, in which case the commissioner shall not approve the application; except that this subsection shall not apply to an application for the acquisition of shares of a capital stock savings bank that the commissioner determines is in an unsafe or unsound condition.

In the event the commissioner grants approval of an acquisition of shares as described in subsection a. of this section, the approval shall apply only to the specific transaction set forth by the applicant in his application, and any subsequent acquisition which would further increase the applicant's beneficial ownership or control of the then-outstanding voting shares of the capital stock savings bank shall require the commissioner's prior approval in the same manner required under this act.

L. 1987, c. 201, s. 4.



Section 17:9A-386 - Voter Ineligibility; Registration

17:9A-386. Voter ineligibility; registration
5. a. Any shares in excess of 25% of the outstanding voting shares of a capital stock savings bank which are acquired in violation of sections 2 through 4 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-385) shall not be eligible to be voted and shall not be counted in determining the number of shares outstanding for the purpose of determining the number or percent of shares required for shareholder action.

b. All shares of stock in a capital stock savings bank shall be registered in the name of the true owner of the shares, and if held as nominee or in trust or otherwise for the benefit of any other person, the person listed as registered owner shall disclose to the capital stock savings bank the names and addresses of all persons who hold a beneficial interest in the shares on written demand by the capital stock savings bank.

L.1987,c.201,s.5; amended 1995,c.24,s.4.



Section 17:9A-387 - Violations, Penalties

17:9A-387. Violations, penalties
6. a. Whenever it appears to the commissioner that any person has engaged in or is about to engage in any act or practice which constitutes a violation of sections 2 through 5 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-386) or any regulations promulgated pursuant thereto, the commissioner may conduct an investigation and issue cease and desist orders if he deems it necessary. In addition to all other remedies, the commissioner may bring an action in the Superior Court, Law Division on behalf of the State against any person or persons participating in or about to participate in a violation. In any court proceeding, the commissioner may apply for and shall be entitled to have issued the court's subpoena requiring the appearance of any defendant and the defendant's employees or agents, and the production of documents, books and records as may be necessary for the hearing of the action. Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order the rescission of any sale, tender for sale, purchase or tender for purchase of equity securities determined to be unlawful under sections 2 through 5 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-386).

b. Whenever any person has engaged in or is about to engage in any act or practice which constitutes a violation of sections 2 through 5 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-386) or any regulation or order issued thereunder, the capital stock savings bank or any record or beneficial owner of an equity security of the capital stock savings bank may bring an action to enjoin the person from continuing or doing any act in violation of this act. Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order the rescission of any sale, tender for sale, purchase or tender for purchase of equity securities determined to be unlawful under P.L.1987, c.201 (C.17:9A-382 et seq.) or under any regulation or order of the commissioner.

c. (1) In addition to any other penalties herein or otherwise provided by law, the commissioner may, upon notice and hearing impose a penalty not exceeding $10,000.00 for any violation of sections 2 through 5 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-386) or of any rule or regulation promulgated thereto. The penalty shall be recovered by and in the name of the commissioner in a civil action by a summary proceeding under "the penalty enforcement law," N.J.S. 2A:58-1 et seq., in the Superior Court, Law Division. Whenever any violation of sections 2 through 5 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-386) or of any regulation hereunder is of a continuing nature, each day during which the violation continues shall constitute an additional, separate and distinct offense, except during the time an appeal from the order or notice may be taken or is pending.

(2) Sections 2 through 6 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-387) shall apply to all capital stock savings banks organized pursuant to P.L.1982, c.9 (C.17:9A-8.1 et seq.) whether chartered prior to or after the enactment of this act. Any person who prior to the effective date of this act directly or indirectly, beneficially owned or controlled more than 25% of the outstanding voting shares of a capital stock savings bank may continue such ownership after the effective date of this act without approval of the commissioner. This act shall not be construed to limit the applicability of any law governing the acquisition of securities.

(3) Sections 2 through 6 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-387) shall not apply to any merger of a capital stock savings bank with another capital stock savings bank or mutual savings bank. The provisions of P.L.1982, c.9 (C.17:9A-8.1 et seq.) and sections 132 through 148 of P.L.1948, c.67 (C.17:9A-132 through C.17:9A-148) shall be the exclusive governing provisions.

(4) Notwithstanding any other law of this State, the provisions contained in sections 2 through 6 of P.L.1987, c.201 (C.17:9A-383 through 17:9A-387) shall also apply to an acquisition of voting shares of a bank or company which controls a bank by a savings bank or a savings bank holding company if, after the acquisition, the savings bank or savings bank holding company would beneficially own or control more than 25% of the outstanding voting shares of the bank or company which controls a bank. For the purpose of this paragraph (4), "savings bank" means any capital stock savings bank or mutual savings bank chartered under the laws of this State; "savings bank holding company" means any company located in this State which controls a savings bank and does not also control a bank; and "bank" shall have the same definition as provided in subsection (1) of section 1 of P.L.1948, c.67 (C.17:9A-1) and shall also include a national banking association having its principal office in this State.

L.1987,c.201,s.6; amended 1995,c.24,s.5.



Section 17:9A-388 - Formation Of Mutual Savings Bank Holding Company

17:9A-388. Formation of mutual savings bank holding company
The board of managers of an organizing mutual savings bank, by 2/3 vote of the board, may apply to the commissioner to form a mutual savings bank holding company which may be formed in accordance with either subsection a., b., or c. of this section.

a. The board of managers of an organizing mutual savings bank may incorporate a mutual savings bank holding company pursuant to the provisions of section 8 of this act, and subsequently:

(1) Convert to a capital stock savings bank pursuant to section 26 of this act; or

(2) If the mutual savings bank holding company has formed a subsidiary capital stock savings bank pursuant to sections 16 through 24 of this act, either (i) merge with the subsidiary capital stock savings bank pursuant to section 25 of this act or (ii) sell or transfer its assets and liabilities to the subsidiary capital stock savings bank and dissolve pursuant to article 32 of P.L. 1948, c. 67 (C. 17:9A-207); or

b. The board of managers of an organizing mutual savings bank may form a mutual savings bank holding company by:

(1) Incorporating a subsidiary capital stock savings bank pursuant to sections 16 through 24 of this act; and

(2) Transferring the substantial part of the organizing mutual savings bank's assets and liabilities, including all of its deposit liabilities, to the subsidiary capital stock savings bank in return for a majority of the capital stock of the subsidiary capital stock savings bank in accordance with section 17 of this act. Capital deposits and surplus in an amount approved by the commissioner may be retained by the organizing mutual savings bank, which shall be deemed a mutual savings bank holding company, if it follows the procedures set forth in section 27 of this act; or

c. The board of managers of an organizing mutual savings bank may form a mutual savings bank holding company by any other method of reorganization approved by the commissioner.

L. 1987, c. 201, s. 7.



Section 17:9A-389 - Certificate Of Incorporation

17:9A-389. Certificate of incorporation
a. The board of managers of the organizing mutual savings bank shall execute a certificate of incorporation for the mutual savings bank holding company stating:

(1) The name by which the mutual savings bank holding company shall be known;

(2) The street, street number, and municipality where the principal office of the mutual savings bank holding company is to be located;

(3) The names and addresses of the trustees of the organizing mutual savings bank;

(4) The number of trustees of the mutual savings bank holding company;

(5) The names of persons who are to act as trustees of the mutual savings bank holding company, until their successors are elected and qualified;

(6) The amount of capital deposits and surplus which are to be transferred from the organizing mutual savings bank to the mutual savings bank holding company; and

(7) Any other provisions as the incorporators of the mutual savings bank holding company deem necessary, or as are required by the commissioner by regulation.

b. The certificate of incorporation of a mutual savings bank holding company shall provide for the retention of any interests of the respective depositors of the organizing mutual savings bank in the assets of the organizing mutual savings bank, according to a fair valuation, including assets which are proposed to be transferred from the organizing mutual savings bank to the mutual savings bank holding company.

c. The certificate of incorporation of the mutual savings bank holding company shall also provide that a liquidation account shall be established, on terms established or approved by the commissioner.

L. 1987, c. 201, s. 8.



Section 17:9A-390 - Approval Of Charter

17:9A-390. Approval of charter
If the commissioner determines that the establishment of a mutual savings bank holding company is in the best interests of the depositors of the organizing mutual savings bank, that the qualifications, experience and character of the proposed officers and directors of the mutual savings bank holding company are sufficient to result in the successful operation of the mutual savings bank holding company, and that the interests of the public will be served by the establishment of a mutual savings bank holding company, that the mutual savings bank holding company is adequately capitalized, and that the establishment of the mutual savings bank holding company otherwise meets the requirements of law, he may approve the charter.

L. 1987, c. 201, s. 9.



Section 17:9A-391 - General Powers

17:9A-391. General powers
a. The general powers of the mutual savings bank holding company shall be those powers conferred on corporations pursuant to the provisions of N.J.S. 14A:3-1, N.J.S. 14A:3-2, N.J.S. 14A:3-4, and N.J.S. 14A:3-5. Mutual savings bank holding companies shall be subject to the requirements of chapter 4 of Title 14A of the New Jersey Statutes, article 28 of P.L. 1948, c. 67 (C. 17:9A-188 through C. 17:9A-195), article 29 of P.L. 1948, c. 67 (C. 17:9A-196) and article 30 of P.L. 1948, c. 67 (C. 17:9A-197 and C. 17:9A-198), to the extent that those requirements do not conflict with the provisions of this act.

b. In addition to other activities authorized by law for a mutual savings bank holding company, a mutual savings bank holding company may:

(1) With the prior approval of the commissioner, merge with or into, or consolidate with, another mutual savings bank holding company or capital stock savings bank holding company;

(2) With the prior approval of the commissioner, incorporate a new subsidiary capital stock savings bank pursuant to the provisions of sections 16 through 24 of this act; except that paragraph (4) of subsection (a) of section 17 of this act shall not apply to such subsidiary capital stock savings bank;

(3) With the prior approval of the commissioner, convert itself into a capital stock savings bank holding company, pursuant to applicable provisions of this act;

(4) Issue capital debentures, which shall be legal investments for banks, savings banks, savings and loan associations; and

(5) Exercise such power or engage in such activity authorized for a bank holding company or savings and loan holding company as the commissioner shall by regulation permit.

c. The commissioner may exercise any of the powers vested in him by article 42 of P.L. 1948, c. 67 (C. 17:9A-226 et seq.) with respect to the affairs of the mutual savings bank holding company. The mutual savings bank holding company or capital stock savings bank holding company shall be subject to the requirements of subsection a. of section 2, section 3, and section 5 of P.L. 1986, c. 6. Whenever in said sections the term "bank holding company" is used it shall be deemed to refer also to a mutual savings bank holding company or a capital stock savings bank holding company and the term "bank" shall be deemed to refer also to a savings bank.

d. Notwithstanding the provisions of subsection b. of this section, or the provisions of P.L. 1986, c. 5 (C. 17:9A-370 et seq.), a mutual savings bank holding company or a capital stock savings bank holding company shall not be granted authority to exercise any powers granted to a bank holding company pursuant to P.L. 1986, c. 5.

L. 1987, c. 201, s. 10.



Section 17:9A-392 - Board Of Directors

17:9A-392. Board of directors
Every mutual savings bank holding company shall be managed by a board of not less than six nor more than 21 directors. Directors shall be elected by a plurality of the members of the board of directors of the mutual savings bank holding company at the annual meeting, for a term of up to three years, as provided in the bylaws. Each director shall serve for the term for which he is elected and until his successor is elected and has qualified. A vacancy on the board of directors may be filled by a plurality of the members of the board of directors for the remainder of the unexpired term. If the board fails to fill the vacancy within one year, the commissioner may do so. Elections of directors shall be certified by the board and shall be filed with the department within 15 days.

The board of directors shall hold an annual meeting within the first four months of each calendar year, and other meetings at such times and so often as they shall deem necessary. The annual meeting shall be held at a location within the State. A majority of a quorum of the board of directors shall be necessary to transact the business of the board.

L. 1987, c. 201, s. 11.



Section 17:9A-393 - Bylaws; Executive Committee

17:9A-393. Bylaws; executive committee
a. The board of directors of every mutual savings bank holding company shall have the power to make, amend and repeal bylaws not inconsistent with this act, providing for:

(1) The management of its property;

(2) The regulation and government of its affairs;

(3) The terms of office, manner of appointment, and the duties and powers of its officers and committees; and

(4) Such other matters as the board from time to time deems advisable.

b. The bylaws may provide for and the board may elect an executive committee of the board, and other committees as the board may deem advisable. The executive committee may exercise all of the powers of the board, except that the executive committee may not:

(1) Exercise its powers while a quorum of the board is actually convened for the conduct of business;

(2) Declare a dividend or approve any other distribution to the parties in interest;

(3) Make, alter, or repeal the bylaws of the holding company;

(4) Elect or appoint any officer or director; or

(5) Exercise any other power which this act specifically provides shall be exercised by at least a majority of all the directors.

The minutes of each meeting of the executive committee shall be presented to the board of directors at its next meeting following the meeting of the executive committee.

L. 1987, c. 201, s. 12.



Section 17:9A-394 - Election Of Officers

17:9A-394. Election of officers
At the first meeting of the board of directors of the mutual savings bank holding company following each annual meeting, the board may elect a Chairman of the Board, and shall elect a President, either of whom may be chief executive officer, or another officer whom it may designate to be chief executive officer, all of whom shall be directors, and a Secretary and a Treasurer, neither of whom need be directors. Other officers of the mutual savings bank holding company may be appointed from time to time by the directors, as provided in the bylaws.

Reasonable compensation may be paid to directors of the mutual savings bank holding company for attendance at meetings of the board, or for service upon committees, or for other service rendered, and shall be fixed from time to time by a vote of a majority of the board. The commissioner may direct that the amount of compensation paid to directors of any mutual savings bank holding company be reduced if in his judgment it is excessive.

A mutual savings bank holding company may pay its officers any reasonable compensation as may be from time to time fixed by the board of directors. The commissioner may direct that the amount of compensation be reduced if in his judgment it is excessive.

L. 1987, c. 201, s. 13.



Section 17:9A-395 - Distribution Of Surplus

17:9A-395. Distribution of surplus
The board of directors of the mutual savings bank holding company may, from time to time, by a majority vote of the directors, divide equitably any surplus which may be in excess of the amount required for the operations of the mutual savings bank holding company or to maintain the safety and soundness of the mutual savings bank holding company, and distribute the same to the respective depositors of its subsidiary capital stock savings bank or banks, in the manner prescribed by this act, and with the approval of the commissioner. The commissioner may, if he deems the surplus held by a mutual savings bank holding company to be excessive, order such a distribution to be made by the directors.

L. 1987, c. 201, s. 14.



Section 17:9A-396 - Retention Of Interests In Assets

17:9A-396. Retention of interests in assets
Upon the formation of a mutual savings bank holding company pursuant to the provisions of this act, the depositors of the organizing mutual savings bank shall retain the same interests in the assets of the mutual savings bank holding company as they had in the organizing mutual savings bank and, upon the reorganization of an organizing mutual savings bank into a mutual savings bank holding company and a subsidiary capital stock savings bank pursuant to this act, the depositors of the subsidiary capital stock savings bank shall retain the same interests in the mutual savings bank holding company. Any interests in the assets of the mutual savings bank holding company which are placed in a liquidation account as provided in section 8 of this act shall be for the benefit of the depositors of the organizing mutual savings bank, or the depositors of the subsidiary capital stock savings bank, as the case may be. Upon the merger or consolidation of a mutual savings bank holding company or capital stock savings bank holding company with another mutual savings bank holding company, the merger or consolidation agreement shall provide for the retention of any interests of the respective depositors of the subsidiary capital stock savings bank or banks in the assets of the merged or consolidated mutual savings bank holding companies according to a fair valuation, as approved by the commissioner.

L. 1987, c. 201, s. 15.



Section 17:9A-397 - Incorporation Of Subsidiary Bank

17:9A-397. Incorporation of subsidiary bank
The directors of a mutual savings bank holding company which has been established pursuant to sections 7 through 15 of this act may apply to the commissioner to incorporate a capital stock savings bank in accordance with this section through section 24 of this act, as a subsidiary of the mutual savings bank holding company. They shall issue a certificate of incorporation stating:

a. The name by which the subsidiary capital stock savings bank shall be known;

b. The street, street number and municipality in which the principal office of the subsidiary capital stock savings bank is to be located;

c. The names and addresses of the directors of the mutual savings bank holding company who will be the incorporators of the subsidiary capital stock savings bank;

d. The number of directors on the board of directors;

e. The names of the persons who will serve as directors until their successors are elected and qualified;

f. The amount of capital stock, the number of shares into which it is divided, and the par value of each share, not less than a majority of the total outstanding shares of which shall be held in the name of the mutual savings bank holding company; and

g. The amount of surplus with which the subsidiary capital stock savings bank will commence business.

L. 1987, c. 201, s. 16.



Section 17:9A-398 - Submission Of Certificate Of Incorporation

17:9A-398. Submission of certificate of incorporation
a. The certificate of incorporation of every subsidiary capital stock savings bank established pursuant to this act shall be submitted to the commissioner within 60 days after its execution, together with an affidavit made by each of its incorporators, setting forth:

(1) That no fee, commission, or other compensation has been paid, directly or indirectly, by the mutual savings bank holding company or by the subsidiary capital stock savings bank in the course of organizing the subsidiary capital stock savings bank, and that no promotion fees or charges have been provided or are contemplated;

(2) A complete disclosure of all fees paid or agreed to be paid in the matter of chartering and organizing the proposed subsidiary capital stock savings bank;

(3) That at least a majority of the shares of the authorized stock of the subsidiary capital stock savings bank is held by the mutual savings bank holding company; and

(4) That the subsidiary capital stock savings bank proposes to:

(a) Merge with the organizing mutual savings bank pursuant to section 25 of this act; or

(b) Purchase the assets of the organizing mutual savings bank pursuant to section 25 of this act; or

(c) Receive the assets and liabilities of the organizing mutual savings bank pursuant to paragraph (2) of subsection b. of section 7 of this act.

b. The commissioner may grant a certificate of authority to a subsidiary capital stock savings bank pursuant to the provisions of section 14 of P.L. 1948, c. 67 (C. 17:9A-14).

L. 1987, c. 201, s. 17.



Section 17:9A-399 - Approval Of Charter

17:9A-399. Approval of charter
If the commissioner determines that the qualifications, experience and character of the proposed officers and directors of the subsidiary capital stock savings bank are sufficient to result in the successful operation of the subsidiary capital stock savings bank, and that the interests of the public will be served by the establishment of the subsidiary capital stock savings bank, and that the capital stock of the subsidiary capital stock savings bank is in accordance with the amount required for banks pursuant to section 4 of P.L. 1948, c. 67 (C. 17:9A-4), he may approve the charter.

L. 1987, c. 201, s. 18.



Section 17:9A-400 - Bylaws Of Subsidiary

17:9A-400. Bylaws of subsidiary
a. The stockholders of a subsidiary capital stock savings bank shall have the power to make, alter, and repeal bylaws. The directors of the mutual savings bank holding company which holds stock in the subsidiary capital stock savings bank shall vote the shares held by the mutual savings bank holding company.

b. If the certificate of incorporation of the subsidiary capital stock savings bank so provides, the directors of the subsidiary capital stock savings bank may have the power to make, alter and repeal bylaws, but any exercise of this power by the board of directors shall be subject to alteration or repeal by the stockholders. The bylaws may contain any provision not inconsistent with law for the regulation of the affairs of the subsidiary capital stock savings bank.

c. If a board of directors is empowered by the bylaws to make, alter, and repeal bylaws it may not, however, exercise this power with respect to bylaws:

(1) Fixing the number of directors of the subsidiary capital stock savings bank or the manner and time of determining this number;

(2) Establishing the requirement for calling a special meeting of the stockholders; or

(3) Setting forth the manner in which the bylaws may be made, altered, or repealed.

L. 1987, c. 201, s. 19.



Section 17:9A-401 - Meetings For Actions On Bylaws

17:9A-401. Meetings for actions on bylaws
Bylaws shall not be made, altered, or repealed by the stockholders of a subsidiary capital stock savings bank, except at an annual or special meeting of the stockholders, and by the affirmative vote of the holders of a majority of the capital stock of the subsidiary capital stock savings bank.

Bylaws shall not be made, altered or repealed by the board of directors of the subsidiary capital stock savings bank except by the affirmative vote of a majority of the whole board at any regular or special meeting of the board, unless at least two days' prior written notice of the intended action shall have been given to the directors. This notice may be waived by a director at or prior to the meeting.

L. 1987, c. 201, s. 20.



Section 17:9A-402 - Amendment Of Certificate Of Incorporation

17:9A-402. Amendment of certificate of incorporation
21. Whenever the board of directors of a subsidiary capital stock savings bank deems it advisable to amend the certificate of incorporation, it shall adopt a resolution setting forth the proposed amendment, which amendment shall be approved, at a meeting of the stockholders entitled to vote, by at least 2/3 of the capital stock entitled to vote. If the holders of 2/3 of the shares of capital stock entitled to vote approve the amendment, a certificate of this approval setting forth the amendment and certifying that the amendment was made for a purpose authorized by law in the manner specified by this section, shall be attested by two officers of the bank, one of whom shall be the president or vice president, and shall be submitted to the commissioner for approval. A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or denied earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment.

L.1987,c.201,s.21; amended 2000, c.69, s.8.



Section 17:9A-403 - Governance Of Operations

17:9A-403. Governance of operations
The annual meetings, voting rights of stockholders, liability of stockholders and the maintenance of a subsidiary capital stock savings bank's books and records shall be governed by the provisions of article 17 of P.L. 1948, c. 67 (C. 17:9A-79 through C. 17:9A-100).

L. 1987, c. 201, s. 22.



Section 17:9A-404 - Declaration Of Dividends

17:9A-404. Declaration of dividends
A subsidiary capital stock savings bank may declare dividends on its capital stock pursuant to the provisions of section 52 of P.L. 1948, c. 67 (C. 17:9A-52).

L. 1987, c. 201, s. 23.



Section 17:9A-405 - Other Powers, Rights, Privileges

17:9A-405. Other powers, rights, privileges
a. All other powers, rights, and privileges of a converted savings bank or a subsidiary capital stock savings bank not expressly provided for in this act shall be governed by the laws of this State relating to savings banks, including the laws relating to capital stock savings banks, but in any case where any power of investment of a mutual savings bank is limited to a percentage of its capital deposits or surplus, any limitation upon a subsidiary capital stock savings bank shall be expressed in terms of total capital funds, as defined by the commissioner by regulations.

b. A subsidiary capital stock savings bank or a converted savings bank may merge with a mutual savings bank or with a capital stock savings bank pursuant to the provisions of Article 21 of P.L. 1948, c. 67 (C. 17:9A-132 et seq.). In the event of the merger of a subsidiary capital stock savings bank or converted savings bank with another savings bank, in which the resulting savings bank shall be a subsidiary capital stock savings bank or capital stock savings bank held by a mutual savings bank holding company, the plan of merger or consolidation shall provide for the retention of any interests of the depositors of the merging or consolidating savings bank in the assets of the resulting savings bank's parent mutual savings bank holding company according to a fair valuation.

L. 1987, c. 201, s. 24.



Section 17:9A-406 - Merger; Consolidation

17:9A-406. Merger; consolidation
a. A subsidiary capital stock savings bank may, pursuant to a plan of merger approved by the commissioner, merge with the organizing mutual savings bank or, pursuant to a plan of consolidation approved by the commissioner, purchase or retain the assets and assume the liabilities of the organizing mutual savings bank, whereupon the organizing mutual savings bank shall dissolve pursuant to the provisions of article 32 of P.L. 1948, c. 67 (C. 17:9A-207).

b. Upon the merger of the organizing mutual savings bank with the subsidiary capital stock savings bank or the purchase and assumption of the liabilities of the organizing mutual savings bank:

(1) The corporate existence of the organizing mutual savings bank shall be merged with that of the subsidiary capital stock savings bank, and the property and rights of the organizing mutual savings bank shall vest in the subsidiary capital stock savings bank without further word or deed;

(2) The subsidiary capital stock savings bank may, upon complying with the minimum surplus requirements established by law or regulation, establish and maintain its principal office and branch offices at the locations specified in the plan of merger or consolidation;

(3) The rights and obligations of the organizing mutual savings bank shall become the rights and obligations of the subsidiary capital stock savings bank; and

(4) Any pending action by or against an organizing mutual savings bank or a subsidiary capital stock savings bank shall survive the merger or consolidation and the subsidiary capital stock savings bank shall be substituted as a party for the organizing mutual savings bank.

c. The plan of merger or consolidation may contain a provision for the adjustment of the interest of the depositors pursuant to section 201 of P.L. 1948, c. 67 (C. 17:9A-201).

d. The plan of merger or consolidation shall provide that each depositor in the organizing mutual savings bank shall receive an equivalent account in the subsidiary capital stock savings bank.

L. 1987, c. 201, s. 25.



Section 17:9A-407 - Conversion To Capital Stock Savings Bank

17:9A-407. Conversion to capital stock savings bank
As an alternative to the formation of a subsidiary capital stock savings bank pursuant to the provisions of sections 16 through 24 of this act, an organizing mutual savings bank which has established a mutual savings bank holding company pursuant to sections 7 through 15 of this act may, in accordance with a plan approved by the commissioner, convert to a capital stock savings bank pursuant to the provisions of P.L. 1982, c. 9 (C. 17:9A-8.1 et seq.), except that:

a. Not less than a majority of the shares of the converted savings bank shall be held in the name of the mutual savings bank holding company; and

b. The requirement of subsection g. of section 14 of P.L. 1982, c. 9 (C. 17:9A-8.14g.) that a liquidation account be established shall not apply.

L. 1987, c. 201, s. 26.



Section 17:9A-408 - Amended Certificate Of Incorporation

17:9A-408. Amended certificate of incorporation
In the event that the board of managers elects to follow the procedures provided in subsection b. of section 7 of this act, the managers shall, with the approval of the commissioner:

a. Adopt an amended certificate of incorporation which changes the name of the organizing mutual savings bank and conforms its organization, governance and powers to those prescribed for a mutual savings bank holding company by section 8 and sections 10 through 15 of this act.

b. The amended certificate of incorporation adopted pursuant to subsection a. of this section shall state:

(1) The amount of capital deposits and surplus which are to be retained by the organizing mutual savings bank holding company;

(2) The amount of assets and liabilities of the organizing mutual savings bank that are to be transferred to the subsidiary capital stock savings bank; and

(3) A means of retaining any interests of the respective depositors of the organizing mutual savings bank in the assets of the organizing mutual savings bank, according to a fair valuation, including assets which are proposed to be retained by the organizing mutual savings bank holding company.

L. 1987, c. 201, s. 27.



Section 17:9A-409 - Definitions Relative To Acquisitions

17:9A-409. Definitions relative to acquisitions
28.As used in sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417):

"Acquire" means:

(1)That a company merges or consolidates with a bank holding company;

(2)That a company assumes direct or indirect ownership or control of:

(a)more than 25 percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was not a bank holding company prior to that acquisition;

(b)more than 5 percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was a bank holding company prior to that acquisition;

(c)all or substantially all of the assets of a bank holding company or a bank; or

(3)That a company takes any other action that results in the direct or indirect acquisition or control by that company of a bank holding company or a bank.

"Affiliate," "bank," "company," and "subsidiary" have the meanings set forth in section 2 of the federal "Bank Holding Company Act of 1956," 12 U.S.C. 1841.

"Bank holding company" has the meaning set forth in subsection (a) of section 2 of the federal "Bank Holding Company Act of 1956," 12 U.S.C. 1841(a) and, unless the context requires otherwise, includes a New Jersey bank holding company, an out-of-State bank holding company and a foreign bank holding company.

"Bank supervisory agency" means any of the following:

(1)The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies; and

(2)Any agency of another state with primary responsibility for chartering and supervising banks.

"Branch" has the meaning set forth in section 1 of P.L.1948, c.67 (C.17:9A-1).

"Control" shall be construed consistently with the provisions of paragraph (2) of subsection (a) of section 2 of the "Bank Holding Company Act of 1956," 12 U.S.C. 1841(a)(2).

"Commissioner" means the Commissioner of Banking.

"Deposit" has the meaning set forth in the "Federal Deposit Insurance Act," 12 U.S.C. 1813.

"Depository institution" means any institution included for any purpose within the definitions of "insured depository institution" as set forth in the "Federal Deposit Insurance Act," 12 U.S.C. 1813(c)(2) and (3).

"Foreign bank holding company" means a bank holding company that is organized under the laws of a country other than the United States, including any territory or possession thereof.

"New Jersey bank" means a bank that is:

(1)organized under P.L.1948, c.67 (C.17:9A-1 et seq.); or

(2)organized under federal law and having its principal place of business in this State.

"New Jersey bank holding company" means a bank holding company that:

(1)has its principal place of business in this State; and

(2)is not controlled by a bank holding company other than a New Jersey bank holding company.

"Out-of-State bank holding company" means:

(1)a bank holding company that is not a New Jersey bank holding company; and

(2)unless the context requires otherwise, includes a foreign bank holding company.

"Person" has the meaning given it pursuant to R.S.1:1-2.

"Principal place of business" of a bank holding company means the state in which the total deposits of its bank subsidiaries are the greatest.

"State" means any state, territory, or other possession of the United States, including the District of Columbia.

L.1996,c.17,s.28.



Section 17:9A-410 - Acquisition Of New Jersey Bank, Bank Holding Company

17:9A-410. Acquisition of New Jersey bank, bank holding company
29. Sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) set forth the conditions under which a person may acquire a New Jersey bank or New Jersey bank holding company. Sections 28 through 36 are intended not to discriminate against out-of-State bank holding companies or against foreign bank holding companies in any manner that would violate subsection (d) of section 3 of the federal "Bank Holding Company Act of 1956," 12 U.S.C. 1842(d), as amended effective September 29, 1995.

L.1996,c.17,s.29.



Section 17:9A-411 - Approval Of Commissioner Required For Acquisition Of New Jersey Bank Holding Company, Bank

17:9A-411. Approval of commissioner required for acquisition of New Jersey bank holding company, bank
30. a. Except as otherwise expressly permitted by federal law, no person may acquire a New Jersey bank holding company or a New Jersey bank without the prior approval of the commissioner.

b.The prohibitions in subsection a. of this section shall not apply if the acquisition is made:

(1)in a transaction arranged by the commissioner or another bank supervisory agency to prevent the insolvency or closing of the acquired bank; or

(2)in a transaction in which a bank forms its own bank holding company, if the ownership rights of the former bank shareholders are substantially similar to those of the shareholders of the new bank holding company.

c.In a transaction for which the commissioner's approval is not required under this section, the parties shall give written notice to the commissioner at least 15 days before the effective date of the acquisition, unless a shorter period of notice is required under applicable federal law.

L.1996,c.17,s.30.



Section 17:9A-412 - Procedure For Acquisition

17:9A-412. Procedure for acquisition
31.a. A person that proposes to make an acquisition under sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) shall:

(1)file with the commissioner an application in the form that the commissioner requires; and

(2)pay to the commissioner an application fee prescribed by the commissioner.

b.To the extent consistent with the effective discharge of the commissioner's responsibilities, the forms established under sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) for application and reporting shall conform to those established by the Board of Governors of the Federal Reserve System under the federal "Bank Holding Company Act of 1956," 12 U.S.C. 1841 et seq.

c.In connection with an application received under this section, the commissioner shall:

(1)require that prior notice of the application be published in a daily newspaper of general circulation and provide an opportunity for public comment; and

(2)make the application available for public inspection to the extent required or permitted under applicable State or federal law.

d.If the applicant is an out-of-State bank holding company it shall submit with the application proof that the applicant has complied with or is exempted from the requirements of N.J.S.14A:13-3 and N.J.S.14A:13-4, requiring registration by foreign corporations doing business in this State.

L.1996,c.17,s.31.



Section 17:9A-413 - Approval Of Application For Proposed Acquisition

17:9A-413. Approval of application for proposed acquisition
32. a. In deciding whether to approve an application for a proposed acquisition under sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417), the commissioner shall consider whether the acquisition may:

(1)be detrimental to the safety and soundness of the New Jersey bank or New Jersey bank holding company to be acquired;

(2)result in an undue concentration of resources or a substantial reduction of competition in this State; or

(3)have a significantly adverse impact on the convenience and needs of the community or communities in this State that are served by the New Jersey bank or New Jersey bank holding company.

b.Except as otherwise provided in this section, the commissioner shall not approve an acquisition under sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) if upon consummation of the transaction, the applicant, including any depository institution affiliated with the applicant, would control 30 percent or more of the total amount of deposits held by depository institutions in this State.
c.The commissioner may by regulation adopt a procedure whereby the limitation on control of deposits set forth in subsection b. of this section may be waived for good cause shown.

L.1996,c.17,s.32.



Section 17:9A-414 - Approval Of Acquisition

17:9A-414. Approval of acquisition
33. a. The commissioner shall decide whether to approve an acquisition under sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) within 60 days after receipt of a completed application, provided, that if the commissioner requests additional information from the applicant following receipt of a completed application, the time limit for decision by the commissioner shall be the later of:

(1)the date set forth above in this subsection, or

(2)30 days after the commissioner's receipt of the requested additional information.

b.The commissioner may in the commissioner's discretion hold a public hearing in connection with an application.

c.If the commissioner holds a public hearing in connection with an application, the time limits specified in subsection a. of this section shall be extended to 30 days after the conclusion of the public hearing.

d. An application shall be deemed approved if the commissioner takes no action on the application within the time limits specified in this section.

L.1996,c.17,s.33.



Section 17:9A-415 - Submission Of Report To Commissioner; Violations; Penalty.

17:9A-415 Submission of report to commissioner; violations; penalty.
34. a. To the extent specified by the commissioner by regulation, order or written request:

(1)each bank holding company or person that controls a New Jersey bank or a New Jersey bank holding company shall submit to the commissioner one or more copies of each report filed with any bank supervisory agency, except for any report the disclosure of which would be prohibited by applicable federal or State law, within 15 days after the filing thereof with that agency; and

(2)each person that controls a New Jersey bank or a New Jersey bank holding company that does not file a report with any other bank supervisory agency shall file an annual report with the commissioner.

b.At the request of the commissioner, to the extent permitted by applicable State and federal law, each bank holding company or person that controls a New Jersey bank or a New Jersey bank holding company shall provide to the commissioner copies of the reports of examination of any New Jersey bank or New Jersey bank holding company.

c.A bank holding company or person that controls a New Jersey bank or a New Jersey bank holding company that fails to make and file a report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and, to the extent permitted by applicable State or federal law, the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1996,c.17,s.34; amended 2007, c.81, s.6.



Section 17:9A-416 - Enforcement Of C.17:9a-409 Through C.17:9a-417

17:9A-416. Enforcement of C.17:9A-409 through C.17:9A-417
35. The commissioner may enforce the provisions of sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) by any appropriate action in the Superior Court of this State, including an action for civil money penalties, injunctive relief or divestment.

L.1996,c.17,s.35.



Section 17:9A-417 - Powers Of Commissioner Relative To C.17:9a-409 Through C.17:9a-417

17:9A-417. Powers of commissioner relative to C.17:9A-409 through C.17:9A-417
36. In order to carry out the purposes of sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) the commissioner may:

a.Adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

b.Enter into cooperative, coordinating or information-sharing agreements with any other bank supervisory agency or any organization affiliated with or representing one or more bank supervisory agencies;

c.Accept any report of examination or investigation by another bank supervisory agency having concurrent jurisdiction over a New Jersey bank holding company or any New Jersey bank in lieu of conducting the commissioner's own examination or investigation of that bank holding company or bank;

d.Enter into joint examinations or joint enforcement actions with any other bank supervisory agency having concurrent jurisdiction over any New Jersey bank holding company or New Jersey bank; provided, however, that the commissioner may take any such action independently if the commissioner determines that the action is necessary or appropriate to carry out the commissioner's responsibilities under sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) and to ensure compliance with the laws of this State; and

e.May assess supervisory and examination fees that shall be payable by New Jersey banks and New Jersey bank holding companies in connection with the commissioner's performance of the commissioner's duties under sections 28 through 36 of P.L.1996, c.17 (C.17:9A-409 through C.17:9A-417) and in accordance with regulations adopted by the commissioner. These fees may be shared with other bank supervisory agencies or any organizations affiliated with or representing one or more bank supervisory agencies in accordance with agreements between them and the commissioner.

L.1996,c.17,s.36.



Section 17:9A-418 - Law, Definitions, Standards Applicable To Foreign Banks

17:9A-418. Law, definitions, standards applicable to foreign banks
37. a. Sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) shall govern the establishment and operation in New Jersey of offices and certain commercial lending company affiliates of banks organized under the laws of a foreign country except that the operation of such foreign banks through subsidiary banks or depository institutions organized under the laws of the United States or any state of the United States, the deposits of which are insured by the Federal Deposit Insurance Corporation or any successor thereto, shall be governed by the other provisions of "The Banking Act of 1948," P.L.1948, c. 67 (C. 17:9A-1 et seq.).

b.For purposes of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467), unless the context clearly requires otherwise, the following terms shall be interpreted and applied in the same manner as the Federal Reserve interprets and applies the terms with respect to foreign banks and foreign banking organizations: "agency;" "branch;" "commercial lending company;" "to establish;" "foreign bank;" "foreign banking organization;" "office or office of a foreign bank;" "representative office;" and "subsidiary."

c.The provisions of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) are intended to authorize foreign banks to establish and operate branches, agencies, commercial lending company affiliates and representative offices in this State and generally to ensure that interstate branches of foreign banks may be established and operated in this State to the extent consistent with the provisions of section 5 of the "International Banking Act of 1978," 12 U.S.C. 3103, and the regulations of the Federal Reserve promulgated thereunder, 12 CFR 211.20 et seq., and under terms and conditions that are generally comparable to and no less favorable than those applicable to the establishment of interstate federal branches in this State by foreign banks.

d.As provided in subsection e. of this section, a foreign bank may establish a branch or agency in this State in the same manner (including by merger or other transactions under the Federal Deposit Insurance Act, 12 U.S.C. 1831u, and comparable provisions of the laws of this State, with New Jersey banks or other institutions) as, and subject generally to the same criteria, standards, conditions, requirements and procedures applicable to the establishment of interstate branches in this State by an out-of-State bank having the same home state in the United States as the foreign branch or agency, notwithstanding any provisions of the laws or regulations of this State to the contrary.

e.In interpreting the provisions of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467), the commissioner:

(1)generally shall apply to the establishment of an initial office of a foreign bank whether or not the initial office is an interstate branch, and any subsequent intrastate offices of a foreign bank, the same criteria, standards, conditions, requirements and procedures applicable to the establishment of an initial branch in New Jersey by an out-of-State bank, and of subsequent intrastate branches in this State by an out-of-State bank;

(2)may apply any other criterion, standard, condition, requirement or provision of the laws or regulations of this State that is determined by the commissioner to be substantially equivalent to or consistent with a criterion, standard, condition, requirement or provision of federal law or regulation generally applicable to the establishment of offices in the United States by foreign banks or specifically applicable to the establishment of an office in the United States by the applicant foreign bank;

(3) may by regulation or order allow a foreign bank:

(a)to acquire an individual branch of any "insured bank," as that term is defined in the "Federal Deposit Insurance Act," 12 U.S.C. 1813(h), or of any other depository institution, including another foreign bank, without acquiring the entire bank or other institution;

(b) to acquire or merge with another foreign bank maintaining a branch or agency in this State and thereafter continue each operation as its own; or

(c)to acquire or establish an interstate office through any other means not inconsistent with section 5 of the "International Banking Act of 1978," 12 U.S.C. 3103.

For purposes of this section, "out-of-State bank" shall have the meaning given that term pursuant to section 1 of P.L.1948, c.67 (C.17:9A-1).

L.1996,c.17,s.37.



Section 17:9A-419 - Definitions Relative To Foreign Banks

17:9A-419. Definitions relative to foreign banks
38. As used in sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467):

"Agency" means any place of business of a foreign bank at which credit balances are maintained, checks are paid, money is lent, or, to the extent not prohibited by federal law, deposits are accepted from a person or entity that is not a citizen or resident of the United States. Obligations shall not be considered credit balances unless they are:

(1)Incidental to, or arise out of the exercise of, other lawful banking powers;

(2)To serve a specific purpose;

(3)Not solicited from the general public;

(4)Not used to pay routine operating expenses such as salaries, rent, or taxes in the United States;

(5)Withdrawn within a reasonable period of time after the specific purpose for which they were placed has been accomplished; and

(6)Drawn upon in a manner reasonable in relation to the size and nature of the account.

"Banking Act" means "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-1 et seq.).

"Banking subsidiary," with respect to a specified foreign bank, means a bank that is a subsidiary as the terms "bank" and "subsidiary" are defined in section 2 of the federal "Bank Holding Company Act of 1956," 12 U.S.C. 1841.

"Branch" means any place of business of a foreign bank at which deposits are received and that is not an agency, as that term is defined in this section.

"Business in this State," when used with respect to a foreign bank which is licensed to establish one or more agencies or branch offices, includes, without limitation, the aggregate business of all those offices and agencies.

"Change the status of an office" means convert a representative office into a branch or agency, or an agency into a branch, or the reverse of the foregoing, but does not include renewal of the license of an existing office.

"Commercial lending company" means any organization, other than a bank or an organization operating under section 25 of the Federal Reserve Act, 12 U.S.C. 601-604a, organized under the laws of any state of the United States or a foreign country, that maintains credit balances permissible for an agency and engages in the business of making commercial loans. "Commercial lending company" includes any company chartered under Article XII of the banking law of the State of New York.

"Commissioner" means the Commissioner of Banking of New Jersey.

"Controlling person," when used with respect to a foreign bank, means any person who, directly or indirectly, controls that bank.

"Department" means the Department of Banking of New Jersey.

"To establish" or "establish" means to:

(1)Open and conduct business through an office;

(2)Acquire directly, through merger, consolidation, or similar transaction with another foreign bank, the operations of an office that is open and conducting business;

(3)Acquire an office through the acquisition of a foreign bank subsidiary that will cease to operate in the same corporate form following the acquisition;

(4)Change the status of an office; or

(5)Relocate an office from one physical location to another, unless the new office is in the same building as the existing office.

"Executive officer," when used with respect to a foreign bank or a controlling person of a foreign bank, means the chief executive officer, the chief operating officer, the chief financial officer, and any other person who participates or has authority to participate in major policy-making functions of such bank or controlling person. "Executive officer," when used with respect to a foreign bank, includes the head of the international division, or, if there is no such division, the closest equivalent division or unit of that bank.

"Federal agency" has the meaning set forth in section 1(b) of the "International Banking Act of 1978," 12 U.S.C. 3101.

"Federal branch" has the meaning set forth in section 1(b) of the "International Banking Act of 1978," 12 U.S.C. 3101.

"FDIC" means the Federal Deposit Insurance Corporation established pursuant to "Federal Deposit Insurance Act," 12 U.S.C. 1811 et seq.

"Federal Reserve" means the Board of Governors of the Federal Reserve System.

"Foreign country" means any nation other than the United States, including, without limitation, any subdivision, territory, trust territory, dependency, or possession of any such nation. With respect to banks which do not have deposit insurance with the FDIC, "foreign country" also includes Puerto Rico, Guam, American Samoa, the Virgin Islands, and any territory, trust territory, dependency, or insular possession of the United States.

"Foreign bank" means an organization that is organized under the laws of a foreign country and that engages directly in the business of banking outside of the United States. The term "foreign bank" does not include a central bank of a foreign country that does not engage in a commercial banking business in the United States through an office.

"Foreign banking organization" means a foreign bank that operates a branch, agency or commercial lending company subsidiary in the United States or that controls a bank in the United States and any company of which such foreign bank is a subsidiary.

"License" means a license issued under sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467), authorizing a foreign bank or a commercial lending company to establish and to maintain an office; to be "licensed" means to be issued or to hold a license; and to be "licensed to transact business in this State," when used with respect to a foreign bank or a commercial lending company, means that the bank is licensed to establish an agency or branch office or commercial lending company.

"Loans and extensions of credit" means all direct and indirect advances of funds to a person made on the basis of any obligation of that person to repay funds.

"Office" or "office of a foreign bank" means any branch, agency, representative office, or commercial lending company subsidiary of a foreign bank in the United States.

"Organization" means a corporation, government, partnership, association, or any other entity.

"Person" means an individual or an organization.

"Primary office," when used with respect to a foreign bank which is licensed to establish a single office, means that office and, when used with respect to a foreign bank which is licensed to establish two or more offices, means one of those offices which that bank has designated as its primary office in accordance with section 51 of P.L.1996, c.17 (C.17:9A-432).

"Representative office" means any place of business of a foreign bank that is not a branch, agency, or subsidiary of the foreign bank.

"State of the United States" means any state of the United States or the District of Columbia.

"Subsidiary" means an organization, 25 percent or more of whose voting shares is directly or indirectly owned, controlled, or held with the power to vote by a company, including a foreign bank or foreign banking organization, or any organization that is otherwise controlled or capable of being controlled by a foreign bank or foreign banking organization.

L.1996,c.17,s.38.



Section 17:9A-420 - Foreign Bank Offices; Division Into Classes, Ranking

17:9A-420. Foreign bank offices; division into classes, ranking
39. a. For purposes of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467), offices of foreign banks are divided into classes and ranked in ascending order, as follows:

(1)Representative office.

(2)Commercial lending company.

(3)Agency.

(4) Branch.

b.For purposes of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467):

(1)Changing a lower class office into a higher class office shall be treated as establishing the higher class office, but not as closing the lower class office.

(2)Changing a higher class office into a lower class office shall be treated as closing the higher class office, but not as establishing the lower class office.

c.In the case of changing a higher class office into a lower class office, when the application for approval to close the higher class office has been approved and all conditions precedent to the closing have been fulfilled, the foreign bank may change the higher class office into the lower class office, and the commissioner shall issue a license authorizing the bank to establish the lower class office.

L.1996,c.17,s.39.



Section 17:9A-421 - Fees Relative To Foreign Banks

17:9A-421. Fees relative to foreign banks
40.Fees shall be paid to, and collected by, the commissioner as follows:

a.The fee for filing with the commissioner an application by a foreign bank which is not licensed to transact business in this State for approval to establish a branch office shall be $3,000.

b.The fee for filing with the commissioner an application by a foreign bank or commercial lending company which is not licensed to transact business in this State for approval to establish an agency or an office of a commercial lending company shall be $2,500.

c.The fee for filing with the commissioner an application by a foreign bank which is licensed to transact business in this State for approval to establish a branch office shall be $2,000.

d.The fee for filing with the commissioner an application by a foreign bank or commercial lending company which is licensed to transact business in this State for approval to establish an agency or an office of a commercial lending company shall be $1,500.

e.The fee for filing with the commissioner an application by a foreign bank for approval to establish a representative office shall be $1,500.

f.The fee for filing with the commissioner an application by a foreign bank or commercial lending company which is licensed to establish an agency, branch or commercial lending company office for approval to relocate or to close that office shall be $1,000.

g.The fee for filing with the commissioner an application by a foreign bank which is licensed to establish a representative office for approval to relocate or to close that representative office shall be $500.

h.The fee for issuing a license shall be $300.

i.The commissioner, by regulation, shall have the power to increase the fees set forth above and to set and to charge additional fees, including but not limited to, annual assessment fees.

L.1996,c.17,s.40.



Section 17:9A-422 - Application Procedure

17:9A-422. Application procedure
41. a. Each application filed with the commissioner under sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) or under any regulation or order issued under sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) shall be in such form, shall contain the information, be signed in the manner, and, if the commissioner so requires, be verified in the manner the commissioner may by regulation or order require.

b.Without limiting the foregoing, the commissioner shall require as part of the application all of the information submitted to the Federal Reserve in connection with any application and may require only the information in the form submitted to the Federal Reserve as these are required pursuant to the "Bank Holding Company Act of 1956," 12 U.S.C. 1841 et seq., the "International Banking Act of 1978," 12 U.S.C. 3101 et seq. and regulation K, 12 CFR 211.20 et seq., issued by the Federal Reserve.

L.1996,c.17,s.41.



Section 17:9A-423 - "Act" Defined, Commissioner's Findings Relative To Application

17:9A-423. "Act" defined, commissioner's findings relative to application
42. a. In this section, "act" includes, without limitation, omission.

b.For purposes of making findings on an application by a foreign bank or commercial lending company for approval to establish an office:

(1)The commissioner may, in the absence of credible evidence to the contrary, find that the directors, executive officers, and any controlling person of the bank and the directors and executive officers of any controlling person of the bank are each of good character and sound financial standing.

(2)The commissioner may find that the bank, a director, executive officer, or a controlling person of the bank, or director or executive officer of a controlling person of the bank is not of good character if that person:

(a)Has been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty;

(b)Has consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty;

(c)Has consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty;

(d)Has willfully made or caused to be made in any application or report filed with the commissioner or in any proceeding before the commissioner, any statement which was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has willfully omitted to state in any such application or report any material fact which was required to be stated therein; or

(e)Has willfully committed any violation of, or has willfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this section or of any regulation or order issued under this section.

c.Paragraph (2) of subsection b. of this section shall not be deemed to be an exclusive list of the grounds upon which the commissioner may find, for purposes of making findings on an application by a foreign bank or commercial lending company for approval to establish an office, that such bank or company, a director, executive officer, or controlling person of the bank, or a director or executive officer of a controlling person of the bank or company, is not of good character.

L.1996,c.17,s.42.



Section 17:9A-424 - Reports Filed By Foreign Bank, Commercial Lending Company

17:9A-424. Reports filed by foreign bank, commercial lending company
43. a. Each foreign bank and commercial lending company which is licensed to establish an office shall file with the commissioner reports as and when the commissioner may by regulation or order require.

b.Each report filed with the commissioner under sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) or under any regulation or order issued thereunder shall be in the form, contain the information, be signed in the manner, and, if the commissioner so requires, be verified in the manner the commissioner may by regulation or order require.

L.1996,c.17,s.43.



Section 17:9A-425 - Books, Accounts, Records Of Foreign Bank, Commercial Lending Company

17:9A-425. Books, accounts, records of foreign bank, commercial lending company
44. Each foreign bank and commercial lending company which is licensed to establish an office shall make, keep, and preserve at an office or at any other place as the commissioner may by regulation or order approve, the books, accounts, and other records relating to the business of the office, in the form, manner, and for the time the commissioner may by regulation or order provide.

L.1996,c.17,s.44.



Section 17:9A-426 - Prohibition On Concurrent Establishment Of Federal And State Branch Office

17:9A-426. Prohibition on concurrent establishment of federal and State branch office
45. a. No foreign bank which is licensed to establish an agency or branch office shall concurrently establish a federal agency or federal branch in this State.

b.No foreign bank which establishes a federal agency or federal branch in this State shall concurrently be licensed to establish an agency or branch office in this State.

L.1996,c.17,s.45.



Section 17:9A-427 - Opening, Maintenance Of Offices

17:9A-427. Opening, maintenance of offices
46. A foreign bank or commercial lending company may open one or more offices in this State. Each office shall be separately licensed and each office of a separate class shall be separately maintained.

L.1996,c.17,s.46.



Section 17:9A-428 - Requirement That Commissioner Be Appointed As Attorney To Receive Service Of Process; Service

17:9A-428. Requirement that commissioner be appointed as attorney to receive service of process; service
47. a. (1) No foreign bank, other than a foreign bank which is licensed to establish an agency or branch office, shall be issued a license to establish a representative office or commercial lending company unless it shall have first filed with the commissioner, in the form as the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner to be the bank's or commercial lending company's attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors which arises out of the activities in this State of the representative office or commercial lending company after the appointment has been filed, with the same force and validity as if served personally on the bank or its successor, as the case may be.

(2)Any foreign bank, other than a foreign bank which is licensed to establish an agency or branch office or which establishes a federal agency or federal branch in this State, which establishes a representative office or commercial lending company and which has not filed with the commissioner an appointment pursuant to paragraph (1) of this subsection a., shall be deemed by the establishment of that office to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors which arises out of the activities in this State of the representative office or commercial lending company with the same force and validity as if served personally on the bank or its successor, as the case may be.

b. (1) No foreign bank shall be issued a license to establish an agency or branch office unless it shall have first filed with the commissioner, in a form as the commissioner may by regulation or order require, an appointment irrevocably appointing the commissioner to be the bank's attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors which arises after the appointment has been filed, with the same force and validity as if served personally on the bank or its successor, as the case may be.

(2)Any foreign bank which establishes an agency or branch office, other than a federal agency or federal branch, and which has not filed with the commissioner an appointment pursuant to paragraph (1) of this subsection b. shall be deemed by the establishment of that office to have appointed the commissioner as its attorney to receive service of any lawful process in any noncriminal judicial or administrative proceeding against the bank or any of its successors with the same force and validity as if served personally on the bank or its successor, as the case may be.

c.Service may be made on a foreign bank which has appointed or is deemed to have appointed the commissioner as its attorney for service of process by leaving a copy of the process at any office of the commissioner. However, this service is not effective unless (1) the party making the service, who may be the commissioner, forthwith sends notice of the service and a copy of the process by registered or certified mail to the foreign bank at its last address on file with the commissioner at any of its offices in this State or at its primary office wherever located, and (2) an affidavit of compliance with this subsection c. by the party making service is filed in the case on or before the return date, if any, or within such further time as the court, in the case of a judicial proceeding, or the administrative agency, in the case of an administrative proceeding, allow.

L.1996,c.17,s.47.



Section 17:9A-429 - License Not Transferable, Assignable

17:9A-429. License not transferable, assignable
48. No license shall be transferable or assignable.

L.1996,c.17,s.48.



Section 17:9A-430 - Posting Of License

17:9A-430. Posting of license
49. Each foreign bank and commercial lending company which is licensed to establish an office shall post its license in a conspicuous place at that office.

L.1996,c.17,s.49.



Section 17:9A-431 - Popular Name Assigned To Foreign Bank, Commercial Lending Company

17:9A-431. Popular name assigned to foreign bank, commercial lending company
50. a. Each foreign bank and commercial lending company which is licensed to establish an office shall assign to that office a popular name which consists of a specific designation by name, number or both, and shall post the popular name and the name of the bank in a conspicuous place at the office.

b.The popular name that a foreign bank assigns to a representative office which it is licensed to establish shall include the term "representative office."

c.The popular name that a foreign bank assigns to an agency which it is licensed to establish shall not include the term "branch" unless that term is modified by the word "foreign" or "overseas" or by a similar word.

d.Each foreign bank which is licensed to establish a commercial lending company shall select a popular name that includes the term "commercial lending company" and shall post with that popular name a clear expression of whether the foreign bank is liable for the debts and obligations of the commercial lending company.

L.1996,c.17,s.50.



Section 17:9A-432 - Designation Of Primary Office

17:9A-432. Designation of primary office
51. Whenever a foreign bank is licensed to establish two or more offices it shall designate one of those offices as its primary office.

L.1996,c.17,s.51.



Section 17:9A-433 - Conduct Of Business In Single Building, Adjoining Buildings; Exceptions

17:9A-433. Conduct of business in single building, adjoining buildings; exceptions
52. Each foreign bank and commercial lending company which is licensed to establish an office shall conduct all of the business of that office in a single building or in a single building and adjoining buildings. However, for good cause and with the approval of the commissioner, the bank may conduct part of the business of the office elsewhere in the same vicinity.

L.1996,c.17,s.52.



Section 17:9A-434 - Examination Of Licensed Office.

17:9A-434 Examination of licensed office.
53. a. The department shall have the right to examine each office which the commissioner licenses under sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467). The department shall insure that each office which is licensed hereunder is examined by either the Federal Reserve or the department as often as the commissioner deems it advisable. The costs of any examination by the department shall be assessed to the bank or commercial lending company which is the holder of the license. The examination fees shall be assessed in the same manner and on the same basis as examination fees are assessed for banks or trust companies organized under the Banking Act.

b.The commissioner may contract with the Federal Reserve or the bank examination officials in any other state of the United States or in any other foreign country to conduct cooperative examinations. Every report and copy of a report of examination of a foreign bank or office of a foreign bank made by or under the supervision of the commissioner, and every report and copy thereof made by a bank pursuant to the requirement of the commissioner, shall be confidential, and shall not be made public by any officer, director or employee of a foreign bank, and shall not be subject to subpoena or to admission into evidence in any action or proceeding in any court, except pursuant to an order of the court made upon notice to the commissioner and after affording the commissioner an opportunity to advise the court of reasons for excluding from evidence that report or any portion thereof. The court shall order the issuance of a subpoena for the production or admission into evidence of any report or portion thereof, only if it is satisfied that (1) it is material and relevant to the issues in the proceedings, and (2) the ends of justice and public advantage will be subserved thereby. This section shall not prohibit the commissioner from sharing a report of examination with another state or federal regulator or a bank regulator from a foreign country, or other person, so long as provision is made for retaining the confidentiality of the report. This section shall not apply to any action or proceeding instituted by the commissioner or Attorney General pursuant to any law of this State.

L.1996,c.17,s.53.



Section 17:9A-435 - Compliance With Applicable Interest Rate Limitations

17:9A-435. Compliance with applicable interest rate limitations
54. A foreign bank or commercial lending company which makes a loan or extends credit from an office in this State, or books a loan or extension of credit in this State, shall comply with any applicable interest rate limitations imposed by the laws of this State or the United States which would be applicable to that loan if made by a commercial bank organized under the Banking Act. When transacting business in this State, an office of a foreign bank shall comply with all other laws and regulations of the State governing the business in which the office is engaged, unless the commissioner, for good cause shown, exempts the office by regulation or order from compliance.

L.1996,c.17,s.54.



Section 17:9A-436 - License Required For Establishment Of Representative Office

17:9A-436. License required for establishment of representative office
55. a. No foreign bank shall establish a representative office in this State unless it is licensed to establish a representative office at that place.
b. (1) No person shall establish a representative office in this State as representative of a foreign bank unless that bank is licensed to establish the office as a representative office.

(2) For purposes of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467), if any person establishes an office in this State as representative of a foreign bank, that foreign bank shall be deemed to establish the office as a representative office.

c.Neither subsection a. nor subsection b. of this section shall prohibit a foreign bank which establishes a federal agency or federal branch in this State from establishing one or more representative offices in this State.

L.1996,c.17,s.55.



Section 17:9A-437 - Approval For Foreign Bank To Establish Representative Office

17:9A-437. Approval for foreign bank to establish representative office
56. a. (1) No foreign bank shall establish a representative office unless the commissioner shall have first approved the establishment of that office and issued a license authorizing the foreign bank to establish the office.
(2)Paragraph (1) of this subsection a. shall not prohibit a foreign bank which establishes a federal agency or federal branch in this State from establishing one or more representative offices in this State.

b.If the commissioner finds the following with respect to an application by a foreign bank to establish a representative office, the commissioner shall approve the application:

(1)That the bank, any controlling person of the bank, the directors and executive officers of the bank or of any controlling person of the bank, and the proposed management of the office are each of good character and sound financial standing;

(2)That the financial history and condition of the bank are satisfactory;

(3)That the management of the bank and the proposed management of the office are adequate;

(4)That it is reasonable to believe that, if licensed to establish the office, the bank will operate the office in compliance with all applicable laws, regulations, and orders;

(5)That the bank's establishment of the office will promote the public convenience and advantage; and

(6)Such other standards as the commissioner may by regulation require.

If the commissioner finds otherwise, the commissioner shall deny the application.

c.Whenever an application by a foreign bank to establish a representative office has been approved and all conditions precedent to the issuance of a license authorizing the foreign bank to establish the representative office have been fulfilled, the commissioner shall issue the license.

L.1996,c.17,s.56.



Section 17:9A-438 - Approval For Relocation Of Representative Office Of Foreign Bank

17:9A-438. Approval for relocation of representative office of foreign bank
57. a. No foreign bank which is licensed to establish a representative office shall relocate its office unless the commissioner shall have first approved the relocation and issued a license authorizing the foreign bank to establish the office at the new site.

b.If the commissioner finds the following with respect to an application by a foreign bank to relocate a representative office, the commissioner shall approve the application:

(1)If the new site of the office is in the same vicinity as the old site, that the relocation of the office will not be substantially detrimental to the public convenience and advantage; or

(2) If the new site of the office is not in the same vicinity as the old site:

(a)that the relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area which is primarily served by the office at the old site; and

(b)that the relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.

c.Whenever an application by a foreign bank to relocate a representative office has been approved and all conditions precedent to the issuance of a license authorizing such bank to establish the office at the new site have been fulfilled, the commissioner shall issue the license.

d.Promptly after a foreign bank which is licensed to establish a representative office relocates its office, the bank shall surrender to the commissioner the license which authorized it to establish the office at the old site.

L.1996,c.17,s.57.



Section 17:9A-439 - Restrictions Upon Representative Office

17:9A-439. Restrictions upon representative office
58. A foreign bank which is licensed to establish a representative office may, subject to regulations the commissioner may prescribe, engage in representational functions at that office but shall not solicit or accept deposits or credit balances or otherwise transact business at the office.

L.1996,c.17,s.58.



Section 17:9A-440 - Approval For Closing Representative Office Of Foreign Bank

17:9A-440. Approval for closing representative office of foreign bank
59. a. (1) No foreign bank which is licensed to establish a representative office shall close its office unless the commissioner shall have first approved the closing.

(2)Paragraph (1) of this subsection a. shall not prohibit a foreign bank which is licensed to establish a representative office from closing the office in accordance with sections 79 through 85 of P.L.1996, c.17 (C.17:9A-460 through C.17:9A-466).

b.If the commissioner finds, with respect to an application by a foreign bank to close a representative office, that the closing of that office will not be substantially detrimental to the public convenience and advantage, the commissioner shall approve the application. If the commissioner finds otherwise, the commissioner shall deny the application.

c.Whenever an application by a foreign bank to close a representative office has been approved and all conditions precedent to the closing have been fulfilled, that bank may close the office and shall promptly thereafter surrender to the commissioner the license which authorized it to establish the office.

L.1996,c.17,s.59.



Section 17:9A-441 - Existing Office Granted License

17:9A-441. Existing office granted license
60. Any office of a foreign bank existing in this State on the effective date of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) which had been previously approved by the commissioner shall be granted a license by the commissioner as a representative office for purposes of that act.

L.1996,c.17,s.60.



Section 17:9A-442 - Transaction Of Business Limited To Licensed Agency, Branch Office

17:9A-442. Transaction of business limited to licensed agency, branch office
61. a. No foreign bank shall transact business in this State except at an agency or branch office which it is licensed to establish and at which it is permitted by sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) to transact that business.

b.Subsection a. of this section shall not be deemed to prohibit:

(1)Any foreign bank which establishes a federal agency or federal branch in this State from transacting at that federal agency or federal branch such business as it may be authorized to transact under applicable federal laws and regulations;

(2)Any foreign bank from carrying on the activities described in paragraph (2) of N.J.S. 14A:13-3;

(3)Any foreign bank which does not establish an agency or branch office from making, in this State, loans secured by liens on real or personal property located in this State or enforcing those loans in this State; or

(4) Any foreign bank which does not establish an agency or branch office from transacting trust business in this State if the trust business is not conducted from an office or location in this State and that trust business is limited to trust business permitted by, and conducted pursuant to a certificate of authority issued by the commissioner in accordance with subsection B. of section 316 of P.L.1948, c.67 (C.17:9A-316).

L.1996,c.17,s.61.



Section 17:9A-443 - Approval, License Required For Establishment Of Agency, Branch Office Of Foreign Bank

17:9A-443. Approval, license required for establishment of agency, branch office of foreign bank
62. a. (1) No foreign bank shall establish an agency or branch office unless the commissioner shall have first approved the establishment of that office and issued a license authorizing the bank to establish the office.

(2)Paragraph (1) of this subsection a. shall not prohibit a foreign bank from establishing a federal agency or federal branch in this State.

b.If the commissioner finds the following with respect to an application by a foreign bank to establish an agency or branch office, the commissioner shall approve that application:

(1)That the bank, any controlling person of the bank, the directors and executive officers of the bank or of any controlling person of the bank, and the proposed management of the office are each of good character and sound financial standing;

(2)That the financial history and condition of the bank are satisfactory;

(3)That the management of the bank and the proposed management of the office are adequate;

(4)That it is reasonable to believe that, if licensed to establish the office, the bank will operate the office in a safe and sound manner and in compliance with all applicable laws, regulations, and orders;

(5)That the bank's plan to establish and to operate the office affords reasonable promise of successful operation; and

(6) That the bank's establishment of the office will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.

c.Whenever an application by a foreign bank to establish an agency or branch office has been approved and all conditions precedent to the issuance of a license authorizing the bank to establish the office have been fulfilled, the commissioner shall issue the license.

L.1996,c.17,s.62.



Section 17:9A-444 - Approval For Relocation Of Agency, Branch Office Of Foreign Bank

17:9A-444. Approval for relocation of agency, branch office of foreign bank
63. a. No foreign bank which is licensed to establish an agency or branch office shall relocate that office unless the commissioner shall have first approved the relocation and issued a license authorizing the bank to establish the office at the new site.

b. If the commissioner finds the following with respect to an application by a foreign bank to relocate any agency or branch office, the commissioner shall approve the application:

(1)If the new site of the office is in the same vicinity as the old site:

(a)That it will not be unsafe or unsound for the bank to relocate the office; and

(b)That the relocation of the office will not be substantially detrimental to the public convenience and advantage, or that the relocation is necessary in the interests of the safety and soundness of the bank; or

(2)If the new site of the office is not in the same vicinity as the old site:

(a)That the bank's plan to relocate the office and to establish the office at the new site affords reasonable promise of successful operation;

(b)That the relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area which is primarily served by the office at the old site, or that the relocation is necessary in the interests of the safety and soundness of the bank; and

(c)That the relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.
c.Whenever an application by a foreign bank to relocate an agency or branch office has been approved and all conditions precedent to the issuance of a license authorizing the bank to establish the office at the new site have been fulfilled, the commissioner shall issue the license.

d.Promptly after a foreign bank which is licensed to establish an agency or branch office relocates the office, the bank shall surrender to the commissioner the license which authorized it to establish the office at the old site.

L.1996,c.17,s.63.



Section 17:9A-445 - Transaction Of Business By Foreign Bank At Agency Or Branch Office

17:9A-445. Transaction of business by foreign bank at agency or branch office

64. a. A foreign bank which is licensed to establish an agency or branch office may transact banking business at that office, subject to the following:
(1)If the office is an agency, the bank shall not transact the business of accepting deposits, other than deposits of: (a) a foreign nation; (b) an agency or instrumentality of a foreign nation; or (c) a person which resides, is domiciled, and maintains its principal place of business in a foreign nation. For purposes of this paragraph "person" means any individual, proprietorship, joint venture, partnership, trust, business trust, syndicate, association, joint stock company, corporation, or any other organization or any branch or division thereof.

(2)If the office is a branch office, the bank shall not transact the business of accepting any deposits other than: (a) deposits of the kind described in paragraph (1) of this subsection a.; (b) deposits of $100,000 or more; (c) deposits of less then $100,000 which the branch is permitted to accept under applicable federal law; or (d) deposits the acceptance of which the commissioner determines by regulation or order does not constitute engaging in domestic retail deposit activities requiring deposit insurance protection.

(3)If the office is an agency or branch office or commercial lending company, the bank or lending company may maintain credit balances as those obligations are defined under the term "agency" in section 38 of P.L.1996, c.17 (C.17:9A-419).

(4)In any case, the bank or commercial lending company shall not transact any business which it is not authorized to transact or is prohibited from transacting under the laws of its domicile or which banks organized under the laws of this State are not authorized to transact or are prohibited from transacting.
b.No foreign bank which is licensed to establish an agency or branch office shall transact any trust business at that office unless the commissioner expressly authorizes the trust business by order upon a finding by the commissioner that the agency or branch is qualified to transact such business under standards similar to those required to obtain a charter for a trust company under the Banking Act.

c.All provisions of the Banking Act shall apply to any foreign bank or commercial lending company licensed to transact business in this State, unless the commissioner by regulation or order otherwise specifies.

d. (1) Any provisions of the Banking Act which are applicable to or with respect to foreign banks licensed to transact business in this State, whether by law, regulation or order, shall be applied with any changes in interpretation or application as may be necessary or appropriate.

(2)Without limiting the provisions of paragraph (1) of this subsection d., for purposes of any provision of the Banking Act, which are applicable to or with respect to a foreign bank or commercial lending company licensed to transact business in this State:

(a)"Approved by, or approval of, the board" means approved or ratified by the board of the bank, by a committee of the board authorized to exercise the powers of the board with respect to the particular matter, or by an officer of the bank who is assigned to the head office of the bank and who has authority over the bank's business in this State, including authority to approve or ratify the particular matter.

(b)"Principal office" means the primary office of the bank.

(c)"Shareholders' equity" means the shareholders' equity of the bank or, if the bank has no shareholders' equity, the closest equivalent account or accounts.

e. Whenever any provision of the Banking Act, which is applicable to or with respect to a foreign bank or commercial lending company licensed to transact business in this State limits the amount of any assets or liabilities of the bank, including, by way of example, the amount of borrowings of, obligations to, or investment of the bank or commercial lending company, for purposes of calculating the amount of such assets or liabilities, only assets or liabilities of the agencies or branch offices of the bank or commercial lending company shall be included, and the assets and liabilities of offices of the bank or commercial lending company outside this State shall be excluded.

L.1996,c.17,s.64.



Section 17:9A-446 - Report Of Condition, Income

17:9A-446. Report of condition, income
65. a. Whenever the commissioner calls for a report of condition or income from commercial banks organized under the laws of this State, the commissioner shall call for a like report from each foreign bank which is licensed to transact business in this State.

b.Whenever a foreign bank which is licensed to transact business in this State files with the commissioner a report called for under subsection a. of this section, that report shall be readily available to the customers of the office of the bank.

c. The statement of condition shall be in the form, contain the information, and be signed in the manner, and, if the commissioner so requires by regulation or order, be verified in the manner the commissioner may by regulation or order require.

L.1996,c.17,s.65.



Section 17:9A-447 - Notice Of Noninsurance Of Deposits

17:9A-447. Notice of noninsurance of deposits

66. Each foreign bank which is licensed to establish an agency or branch office shall, in accordance with the regulations the commissioner may prescribe, give notice that deposits in that office are not insured by the Federal Deposit Insurance Corporation.

L.1996,c.17,s.66.



Section 17:9A-448 - Compliance With Regulations By Foreign Bank

17:9A-448. Compliance with regulations by foreign bank
67. a. If a foreign bank is licensed to establish a depository agency or branch office and such office is not subject to the regulations of the Depository Institutions Deregulation Committee established pursuant to the "Depository Institutions Deregulation Act of 1980," 12 U.S.C. 3501 et seq., Regulation Q of the Federal Reserve, 12 CFR 217 et seq., or Part 329 of the regulations of the Federal Deposit Insurance Corporation, 12 CFR 329 et seq., the bank shall, with respect to deposits accepted at the office, comply with the regulations regarding maximum interest rates on deposits, prepayment of time deposits, and related matters the commissioner may prescribe as being necessary and appropriate to establish competitive equality between foreign banks and banks organized under the laws of this State which are subject to the regulations of the Depository Institutions Deregulation Committee, Regulation Q of the Federal Reserve, or Part 329 of the regulations of the Federal Deposit Insurance Corporation.

b.Whenever the commissioner adopts a regulation or order of repeal of a regulation under subsection a. of this section, the commissioner may, without describing specific facts showing the need for immediate action, make the regulation or order of repeal effective immediately.

L.1996,c.17,s.67.



Section 17:9A-449 - Assets Kept Separate, Apart; Priority Of Creditors

17:9A-449. Assets kept separate, apart; priority of creditors
68. a. Each foreign bank which is licensed to transact business in this State shall keep the assets of that business separate and apart from the assets of its business outside this State.

b.The creditors of the business in this State of a foreign bank which is licensed to transact business in this State shall be entitled to priority over other creditors with respect to the assets of the foreign banks's business in this State.

L.1996,c.17,s.68.



Section 17:9A-450 - Definitions Of Adjusted Liabilities And Eligible Assets Relative To Foreign Banks

17:9A-450. Definitions of adjusted liabilities and eligible assets relative to foreign banks
69. a. In this section:

(1)"Adjusted liabilities," when used with respect to a foreign bank, means the liabilities of the bank's business in this State, excluding: (a) accrued expenses; (b) any liability to an office, whether in or outside of this State, or subsidiary of the bank; and (c) such other liabilities as the commissioner may by regulation or order exclude.

(2)"Applicable minimum," when used with respect to eligible assets deposited or to be deposited with an approved depository by a foreign bank, means the amount as the commissioner may from time to time by regulation or order determine to be necessary for the establishment of sound financial condition, for the protection of the interests of creditors of the bank's business in this State, or for the protection of the public interest.

However, in the case of a foreign bank which is licensed to establish an agency or a branch office, the applicable minimum shall in no event be less than the greater of (a) 5 percent of the adjusted liabilities of the bank or (b) $1,000,000.

(3)"Approved depository," when used with respect to a foreign bank, means a bank organized under the laws of this State or a national bank headquartered in this State which has been selected by such foreign bank and approved by the commissioner for the purpose of acting as the approved depository of the foreign bank and which has filed with the commissioner, in the form as the commissioner may by regulation or order prescribe, an agreement to comply with all applicable provisions of this section and of any regulation or order issued under this section.

(4)"Eligible assets" when used with respect to a foreign bank, means any of the following:

(a) Cash.

(b)Any investment security which by regulation is eligible for investment by a commercial bank organized under the Banking Act.

(c)Any negotiable certificate of deposit which: (i) has a maturity of not more than one year, (ii) is payable in the United States, and (iii) is issued by a bank organized under the laws of a state of the United States, by a national bank, or by a branch office of a foreign bank which is located in the United States.

(d)Any commercial paper which is payable in the United States and which is rated P-1 or its equivalent by a nationally recognized rating service; provided, however, that any conflict in rating shall be resolved in favor of the lower rating.

(e)Any banker's acceptance which is payable in the United States and which is eligible for discount with a Federal Reserve bank.

(f) Any other asset which the commissioner by regulation or order determines to be eligible.

Notwithstanding the foregoing provisions of this paragraph, "eligible asset," when used with respect to a foreign bank, does not include any instrument the issuer of which: (i) is, or is affiliated with, the foreign bank; (ii) is domiciled in, or controlled by a bank or other person domiciled in, the same foreign nation as the foreign bank; or (iii) is, or is controlled by, the foreign nation. For purposes of the foregoing provision, to be "affiliated" means to control, to be controlled by, or to be under common control with.

b.For purposes of this section:

(1)The amount of adjusted liabilities of a foreign bank's business in this State shall be computed for the period, in the manner, and on the basis as the commissioner may by regulation or order prescribe.

(2)Any eligible asset shall be valued at the lesser of market or par.

c. (1) Before any foreign bank is licensed to transact business in this State, the bank shall deposit, and each foreign bank which is licensed to transact business in this State shall maintain on deposit, with an approved depository, eligible assets having a value in an amount not less than the applicable minimum.

(2)Whenever a foreign bank which is licensed to transact business in this State ceases to be so licensed, the bank shall thereafter establish on deposit, with an approved depository, eligible assets having a value in an amount not less than the applicable minimum for the period of time the commissioner may determine to be necessary for the protection of creditors of the bank's business in this State or for the protection of the public interest.

d. (1) No foreign bank which establishes eligible assets on deposit with an approved depository pursuant to this section shall withdraw any of those eligible assets except with the prior approval of the commissioner.

(2) No approved depository which holds eligible assets on deposit from a foreign bank pursuant to this section shall release any of those eligible assets except with the prior approval of the commissioner or as otherwise provided in subsection h. of this section.

e. Any foreign bank which establishes eligible assets on deposit with an approved depository pursuant to this section shall be entitled to receive any income paid on such eligible assets, unless the commissioner shall have suspended or revoked its license to transact business in this State or taken possession of its property and business in this State.

f. (1) Whenever a foreign bank deposits eligible assets with, or withdraws eligible assets from, an approved depository pursuant to this section, the bank shall do so in accordance with the procedures and requirements the commissioner may by regulation or order prescribe.

(2)Whenever an approved depository receives, holds, or releases eligible assets pursuant to this section, the approved depository shall do so in accordance with the procedures and requirements the commissioner may by regulation or order prescribe and shall file with the commissioner reports as and when the commissioner may by regulation or order require.

g.Whenever a foreign bank establishes eligible assets on deposit with an approved depository pursuant to this section:

(1)The eligible assets shall be deemed to be pledged to the commissioner for the benefit of the creditors of the bank's business in this State; and, notwithstanding any provision of the Uniform Commercial Code, N.J.S.12A:1-101 et seq., to the contrary, the commissioner, for the benefit of the creditors, shall be deemed to have a security interest in those eligible assets.

(2)The eligible assets shall be free from any lien, charge, right of setoff, credit, or preference in connection with any claim of the approved depository against the bank.

h. (1) If the commissioner takes possession of the property and business of a foreign bank which establishes eligible assets on deposit with an approved depository pursuant to this section, the approved depository shall, upon order of the commissioner, release those eligible assets to the commissioner, as liquidator of the property and business of the bank.

(2)If a foreign bank which establishes eligible assets on deposit with an approved depository pursuant to this section fails to pay any judgment creditor of its business in this State and the commissioner has not taken possession of the property and business of the bank, the approved depository shall release the eligible assets to the commissioner, and the commissioner shall make the disposition of the eligible assets, as a court of competent jurisdiction of this State or of the United States may order for the benefit of that judgment creditor. For purposes of this paragraph, "judgment creditor of its business in this State" means a person to whom the bank is required to pay money under a judgment which: (a) arose out of the bank's business in this State; (b) has been entered by a court of competent jurisdiction of this State or of the United States; (c) has become final, in that all possibility of direct attack on that judgment by way of appeal, motion for new trial, motion to vacate, or petition for extraordinary writ has been exhausted; and (d) has remained unpaid for a period of not less than 60 days after becoming final.

L.1996,c.17,s.69.



Section 17:9A-451 - Definitions Of Adjusted Liabilities, Eligible Assets Relative To Agency Or Branch Offices

17:9A-451. Definitions of adjusted liabilities, eligible assets relative to agency or branch offices
70. a. In this section:

(1)"Adjusted liabilities," when used with respect to a foreign bank which is licensed to establish an agency or a branch office this State, means the liabilities of that bank's business in this State, excluding: (a) accrued expenses; (b) any liability to an office, whether in or outside of this State, or majority-owned subsidiary of the bank; and (c) such other liabilities as the commissioner may by regulation or order exclude.

(2)"Eligible assets" means any asset which the commissioner by regulation or order determines to be eligible for purposes of this section. However, "eligible asset," when used with respect to a foreign bank which is licensed to establish an agency or a branch office, includes: (a) any asset which the bank establishes on deposit pursuant to section 69 of P.L.1996, c.17 (C.17:9A-450); and (b) any reserves which the bank establishes with respect to its business in this State in accordance with requirements prescribed by the Federal Reserve.

b. For purposes of this section, the amount of eligible assets and the amount of adjusted liabilities of a foreign bank which is licensed to establish an agency or a branch office in this State shall each be computed for the period, in the manner, and on the basis as the commissioner may by regulation or order prescribe.

c. A foreign bank licensed to establish an agency or a branch office in this State shall hold at its agency or branch offices in this State or at such other places as the commissioner may approve, eligible assets in the amount, if any, as the commissioner may from time to time by regulation or order determine to be necessary for the interests of creditors of the bank's business in this State, or for the protection of the public interest. However, in no event shall the amount exceed 108 percent of the adjusted liabilities of the bank's business in this State.

d.If the commissioner finds, with respect to a foreign bank licensed to establish an agency or a branch office in this State, that such action is necessary for the establishment of sound financial condition, for the protection of the public interest, the commissioner may order the bank to place all or part of the eligible assets which the bank is required to hold under subsection c. of this section in the custody of a bank organized under the laws of this State or a national bank headquartered in this State that the commissioner may designate.

L.1996,c.17,s.70.



Section 17:9A-452 - Approval Required For Closing Of Office Of Foreign Bank

17:9A-452. Approval required for closing of office of foreign bank
71. a. (1) No foreign bank which is licensed to establish an agency or branch office shall close its office unless the commissioner shall have first approved the closing.

(2)Paragraph (1) of this subsection a. shall not prohibit a foreign bank which is licensed to establish an agency or branch office from closing that office in accordance with sections 79 through 85 of P.L.1996, c.17 (C.17:9A-460 through C.17:9A-466).

b.If the commissioner finds the following with respect to an application by a foreign bank to close an agency or branch office, the commissioner shall approve the application:

(1)That it will not be unsafe or unsound for the bank to close the office; and

(2)That the closing of the office will not be substantially detrimental to the public convenience and advantage or that the closing of the office is necessary in the interests of the safety and soundness of the bank.

If the commissioner finds otherwise, the commissioner shall deny the application.

c.Whenever an application by a foreign bank to close an agency or branch office has been approved and all conditions precedent to the closing have been fulfilled, the bank may close the office and shall promptly thereafter surrender to the commissioner the license which authorized it to establish the office.

L.1996,c.17,s.71.



Section 17:9A-453 - Transaction Of Business By Commercial Lending Company

17:9A-453. Transaction of business by commercial lending company
72. a. No commercial lending company shall transact business in this State except at an office it is licensed to establish and at which it is permitted by sections 72 through 78 of P.L.1996, c.17 (C.17:9A-453 through C.17:9A-459) to transact such business.

b.Subsection a. of this section shall not prohibit:

(1)Any commercial lending company from carrying on the activities described in paragraph (2) of N.J.S.14A:13-3;

(2) Any commercial lending company from making in this State loans secured by liens on real or personal property located in this State or enforcing those loans in this State; or

(3) Any commercial lending company from transacting trust business in this State so long as the trust business is not conducted from any office or location in this State and that trust business is limited to trust business permitted by, and conducted pursuant to a certificate of authority issued by the commissioner in accordance with subsection B. of section 316 of P.L.1948, c.67 (C.17:9A-316).

c. No person shall establish an office in this State for a commercial lending company unless the commercial lending company is licensed to transact business in this State. For purposes of this section, if anyone establishes an office to act on behalf of or solicit business for a commercial lending company in this State, the office shall be deemed to be the office of the commercial lending company regardless of whether the business of the commercial lending company is transacted at that office.

L.1996,c.17,s.72.



Section 17:9A-454 - Approval For Establishment Of Office Of Foreign Bank, Commercial Lending Company

17:9A-454. Approval for establishment of office of foreign bank, commercial lending company
73. a. No foreign bank and no commercial lending company shall establish an office of a commercial lending company in this State unless the commissioner shall have first approved the establishment of that office and issued a license authorizing the commercial lending company to maintain the office.

b.If the commissioner finds the following with respect to an application by a commercial lending company to establish a commercial lending company, the commissioner shall approve that application:

(1)That the commercial lending company, any controlling person of the commercial lending company, the directors and executive officers of the commercial lending company or of any controlling person of the commercial lending company, and the proposed management of the office are each of good character and sound financial standing;

(2)That the financial history and condition of the commercial lending company are satisfactory;

(3)That the management of the commercial lending company and the proposed management of the office are adequate;
(4)That it is reasonable to believe that, if licensed to establish the office, the commercial lending company will operate the office in a safe and sound manner and in compliance with all applicable laws, regulations, and orders; and

(5)That the commercial lending company's establishment of the office will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application. The commissioner may, in approving any application, condition the issuance of the license upon the compliance by the commercial lending company with any provisions of sections 61 through 71 or sections 79 through 85 of P.L.1996, c.17 (C.17:9A-442 through C.17:9A-452 or C.17:9A-460 through C.17:9A-466) applicable to branches and agencies.

L.1996,c.17,s.73.



Section 17:9A-455 - Relocation Of Commercial Lending Company

17:9A-455 Relocation of commercial lending company
74. a. No commercial lending company which is licensed to establish a commercial lending office shall relocate that office unless the commissioner shall have first approved that relocation and issued a license authorizing the commercial lending company to establish the office at the new site.

b. If the commissioner finds the following with respect to an application by a commercial lending company to relocate a commercial lending office, the commissioner shall approve the application

(1)If the new site of the office is in the same vicinity as the old site, that the relocation of the office will not be substantially detrimental to the public convenience and advantage; or

(2) If the new site of the office is not in the same vicinity as the old site:

(a)That the relocation of the office from the old site will not be substantially detrimental to the public convenience and advantage in the area which is primarily served by the office at the old site; and

(b)That the relocation of the office to the new site will promote the public convenience and advantage.

If the commissioner finds otherwise, the commissioner shall deny the application.

c.Whenever an application by a commercial lending company for approval to relocate a commercial lending office has been approved and all conditions precedent to the issuance of a license authorizing the commercial lending company to establish an office at the new site have been fulfilled, the commissioner shall issue the license.

d.Promptly after a commercial lending company which is licensed to establish a commercial lending office relocates its office, that commercial lending company shall surrender to the commissioner the license which authorized it to establish an office at the old site.

L.1996,c.17,s.74.



Section 17:9A-456 - Commercial Lending Company, Functions Permitted

17:9A-456. Commercial lending company, functions permitted
75. A commercial lending company which is licensed to establish a commercial lending office may, subject to such regulations or orders as the commissioner may prescribe, engage in representational functions at the commercial lending office for a foreign bank but shall not solicit or accept deposits or credit balances or otherwise transact business at the office on behalf of a foreign bank.

L.1996,c.17,s.75.



Section 17:9A-457 - Approval For Commercial Lending Company To Close Office

17:9A-457. Approval for commercial lending company to close office
76. a. (1) No commercial lending company which is licensed to establish a commercial lending office shall close its office unless the commissioner shall have first approved the closing.

(2)Paragraph (1) shall not prohibit a commercial lending company which is licensed to establish a commercial lending office from closing its office in accordance with sections 79 through 85 of P.L.1996, c.17 (C.17:9A-460 through C.17:9A-466).

b.If the commissioner finds, with respect to an application by a commercial lending company to close a commercial lending office, that the closing of the office will not be substantially detrimental to the public convenience and advantage, the commissioner shall approve the application. If the commissioner finds otherwise, the commissioner shall deny the application.

c.Whenever an application by a commercial lending company to close a commercial lending office has been approved and all conditions precedent to that closing have been fulfilled, the commercial lending company may close its office and shall promptly thereafter surrender to the commissioner the license which authorized it to establish the office.

L.1996,c.17,s.76.



Section 17:9A-458 - Powers Of Commercial Lending Company Limited

17:9A-458 Powers of commercial lending company limited
77. The powers of a commercial lending company in this State shall be limited as provided in section 64 and elsewhere in sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467).

L.1996,c.17,s.77.



Section 17:9A-459 - Granting Of Right To Operate As Commercial Lending Company

17:9A-459 Granting of right to operate as commercial lending company
78. The commissioner shall have the power to grant to any organization which is organized under the laws of this State, including but not limited to a corporation, limited partnership, limited liability company, joint venture or partnership, the right to operate as a commercial lending company if the commercial lending company: will be licensed under sections 72 through 77 of P.L.1996, c.17 (C.17:9A-453 through C.17:9A-458); is a subsidiary of a foreign bank; and agrees in its certificate of incorporation or organization or similar document to limit its activities to those permitted to a commercial lending company under sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) and Regulation K promulgated by the Federal Reserve, 12 CFR 211 et seq. Any such grant shall be issued in connection with and as part of a license for a commercial lending office hereunder.

L.1996,c.17,s.78.



Section 17:9A-460 - Voluntary Surrender Of License

17:9A-460. Voluntary surrender of license
79. a. Except as provided in subsection b. of this section, any foreign bank which holds a license to establish an office may voluntarily surrender that license by filing the license and a report with the commissioner. However, any foreign bank which holds licenses to establish two or more offices may not voluntarily surrender less than all of those licenses.

b.If the commissioner has reason to doubt a foreign bank's ability or willingness to pay in full the claims of its creditors, the commissioner shall take action as provided pursuant to section 85 of P.L.1996, c.17 (C.17:9A-466).

c. (1) Except as otherwise provided in paragraph (2) of this subsection c., a voluntary surrender of a license shall be effective on the 30th day after that license and the report called for in subsection a. of this section are filled with the commissioner or on such earlier date as the commissioner may by order specify.

(2)If a proceeding to revoke or suspend a license is pending at the time when that license and the report called for in subsection a. of this section are filed with the commissioner or if a proceeding to revoke or suspend a license or to impose conditions upon the surrender of a license is instituted before the 30th day after the license and the report called for in subsection a. of this section are filed with the commissioner, the voluntary surrender of the license shall become effective at the time and upon the conditions as the commissioner may by order specify.

L.1996,c.17,s.79.



Section 17:9A-461 - Violations, Penalties

17:9A-461. Violations, penalties
80. If, after notice and a hearing, the commissioner finds that any person has violated any provision of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) or of any regulation or order issued thereunder, the commissioner may order that person to pay to the commissioner a civil penalty in an amount as the commissioner may specify; except that the amount of the civil penalty shall not exceed $100,000 for each violation or, in the case of a continuing violation, $100,000 for each day for which the violation continues.

L.1996,c.17,s.80.



Section 17:9A-462 - Suspension, Revocation Of License Of Bank, Commercial Lending Company

17:9A-462. Suspension, revocation of license of bank, commercial lending company
81. If, after notice and a hearing, the commissioner finds any of the following with respect to a foreign bank or commercial lending company which is licensed to establish an office, the commissioner may issue an order suspending or revoking the license of the bank or commercial lending company:

a.That the bank or commercial lending company has violated any provision of sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467) or of any regulation or order issued thereunder or any provision of any other applicable law, regulation, or order;

b.That the bank or commercial lending company, in case it is licensed to transact business in this State, is transacting that business in an unsafe or unsound manner or, in any case, is transacting business elsewhere in an unsafe or unsound manner;

c.That the bank or commercial lending company is in unsafe or unsound condition;

d.That the bank or commercial lending company has ceased to operate its office;

e.That the bank or commercial lending company is insolvent in that it has ceased to pay its debts in the ordinary course of business, it cannot pay its debts as they become due, or its liabilities exceed its assets;

f.That the bank or commercial lending company has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

g.That the bank or commercial lending company has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any such relief under any such law against the bank or commercial lending company and the bank or commercial lending company has by any affirmative act approved of or consented to the action or the relief has been granted;

h.That a receiver, liquidator, or conservator has been appointed for the bank or commercial lending company or that any proceeding for such an appointment or any similar proceeding has been initiated in the place where the bank or commercial lending company is domiciled;

i.That the existence of the bank or commercial lending company or the authority of the bank or commercial lending company to transact banking business or lending under the laws of the place where the bank or commercial lending company is domiciled has been suspended or terminated; or

j.That any fact or condition exists which, if it had existed at the time when the bank or commercial lending company applied for its license to transact business in this State, would have been grounds for denying the application.

L.1996,c.17,s.81.



Section 17:9A-463 - Issuance Of Order Suspending, Revoking License Of Bank, Commercial Lending Company, Hearing

17:9A-463. Issuance of order suspending, revoking license of bank, commercial lending company, hearing
82. a. If the commissioner finds that any of the factors set forth in section 81 of P.L.1996, c.17 (C.17:9A-462) is true with respect to any foreign bank or commercial lending company which is licensed to establish an office and that it is necessary, for the protection of the interests of creditors of the bank's or company's business in this State, or for the protection of the public interest, that the commissioner immediately suspend or revoke the license of the bank or commercial lending company, the commissioner may issue an order suspending or revoking the license of the bank or commercial lending company.

b. (1) Within 30 days after an order is issued pursuant to subsection a. of this section, the foreign bank or commercial lending company to which the order is issued may file with the commissioner an application for a hearing on the order. If the commissioner fails to commence that hearing within 15 business days after that application is filed with the commissioner, or within such longer period to which the bank consents, the order shall be deemed rescinded. Within 30 days after the hearing, the commissioner shall affirm, modify, or rescind the order; otherwise, the order shall be deemed rescinded.

(2)The right of any foreign bank or commercial lending company to which an order is issued under subsection a. of this section to petition for judicial review of that order shall not be affected by the failure of the bank or company to apply to the commissioner for a hearing on the order pursuant to paragraph (1) of this subsection b.

L.1996,c.17,s.82.



Section 17:9A-464 - Surrender Of Suspended, Revoked License

17:9A-464. Surrender of suspended, revoked license
83. Any foreign bank or commercial lending company whose license to establish an office is suspended or revoked shall immediately surrender its license to the commissioner.

L.1996,c.17,s.83.



Section 17:9A-465 - Application To Modify, Rescind Order

17:9A-465. Application to modify, rescind order
84. a. Any foreign bank or commercial lending company to which an order is issued under section 81 or 82 of P.L.1996, c.17 (C.17:9A-462 or C.17:9A-463), may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless he finds that it is in the public interest to do so and that it is reasonable to believe that the bank or commercial lending company will, if and when it is again licensed to establish an office, comply with all applicable provisions of sections 79 through 85 of P.L.1996, c.17 (C.17:9A-460 through C.17:9A-466) and of any regulation or order issued thereunder.

b.The right of any foreign bank or commercial lending company to which an order is issued under section 81 or 82 of P.L.1996, c.17 (C.17:9A-462 or C.17:9A-463) to petition for judicial review of that order shall not be affected by the failure of that bank or commercial lending company to apply to the commissioner pursuant to subsection a. of this section to modify or rescind the order.

L.1996,c.17,s.84.



Section 17:9A-466 - Possession Of Property, Business Of Bank By Commissioner

17:9A-466 Possession of property, business of bank by commissioner
85 .a. If the commissioner finds that any of the factors set forth in section 81 of P.L.1996, c.17 (C.17:9A-462) or in subsection b. of section 79 of P.L.1996, c.17 (C.17:9A-460) is true with respect to any foreign bank which is licensed to transact business in this State and that it is necessary for the protection of the interests of the creditors of the bank's business in this State or for the protection of the public interest that the commissioner take immediate possession of the property and business of the bank, the commissioner may by order forthwith take possession of the property and business of the bank and retain possession until the bank resumes business in this State or is finally liquidated. The bank may, with the consent of the commissioner, resume business in this State upon such conditions as the commissioner may prescribe.

b. (1) Whenever the commissioner takes possession of the property and business of a foreign bank pursuant to subsection a. of this section, that bank may, within 10 days apply to the Superior Court in the county in which the primary office of the bank is located to enjoin further proceedings. The court may, after ordering the commissioner to show cause why further proceedings should not be enjoined and after a hearing, dismiss the application or enjoin the commissioner from further proceedings and order him to surrender the property and business of the bank to the bank or make such further order as may be just.

(2) The judgment of the court may be appealed by the commissioner or by the bank in the manner provided by law for appeals from the judgment of a Superior Court. In case the commissioner appeals the judgment of the court, an appeal shall operate as a stay of the judgment, and the commissioner shall not be required to post any bond.

c.Whenever the commissioner takes possession of the property and business of a foreign bank pursuant to subsection a. of this section, the commissioner shall conserve or liquidate the property and business of that bank pursuant to the receivership provisions of the Banking Act, including Article 42 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-266 et seq.), and these provisions shall apply as if the bank were a bank organized under the Banking Act.

d.When the commissioner has completed the liquidation of the property and business of a foreign bank, the commissioner shall transfer any remaining assets to the bank in accordance with the orders the court may issue. However, if the bank has an office in another state of the United States which is in liquidation and the assets of that office appear to be insufficient to pay in full the creditors of the office, the court shall order the commissioner to transfer to the liquidator of the office that amount of any such remaining assets as appears to be necessary to cover the insufficiency; if there are two or more such offices and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to the offices, the court shall order the commissioner to distribute the remaining assets among the liquidators of those offices in any manner the court finds equitable.

e.The commissioner may apply the provisions of this section to a commercial lending company, in which case these provisions shall take precedence over any other provisions of state law applying to the commercial lending company.

L.1996,c.17,s.85.



Section 17:9A-467 - Rules, Regulations, Orders

17:9A-467. Rules, regulations, orders
86. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), issue the rules, regulations and orders the commissioner deems necessary in order to perform the commissioner's duties and functions under sections 37 through 86 of P.L.1996, c.17 (C.17:9A-418 through C.17:9A-467).

L.1996,c.17,s.86.



Section 17:10B-1 - Definitions

17:10B-1. Definitions
1. As used in this act:



"Advance fee" means any consideration which is assessed or collected by a loan broker, prior to the closing of a loan or issuing a credit card or approving a line of credit.

"Borrower" means a person obtaining or desiring to obtain a loan of money, credit card or line of credit for personal, family or household use.

"Commissioner" means the Commissioner of Banking or his designee.



"Department" means the Department of Banking.



"Loan broker" means any person who:



(1) For or in expectation of consideration, arranges or offers to arrange or offers to fund for a borrower a loan of money, credit card, or line of credit;

(2) For or in expectation of consideration, assists or advises or offers to assist or advise a borrower in obtaining or attempting to obtain a loan of money, credit card or line of credit; or

(3) Holds himself out as a loan broker.



L.1992,c.66,s.1.



Section 17:10B-2 - Prohibitions Relative To Loan Brokers

17:10B-2. Prohibitions relative to loan brokers
2. No loan broker shall:



a. Assess, collect or hold an advance fee, directly or indirectly, from or on behalf of a borrower to provide services as a loan broker;

b. Make or use any false or misleading representations or omit any material fact in the offer or sale of the services of a loan broker or lender, whether real or purported;

c. Engage, directly or indirectly, in any act that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a loan broker or lender, whether real or purported, notwithstanding the absence of reliance by the borrower; or

d. Make any false or deceptive representation to the department or conceal a material fact from the department.

L.1992,c.66,s.2.



Section 17:10B-3 - Investigations, Examinations By Commissioner

17:10B-3. Investigations, examinations by commissioner
3. a. The commissioner may make such investigations and examinations upon reasonable suspicion as he deems necessary to determine whether a person has violated or is about to violate any provision of this act or any order, rule or regulation issued hereunder. For such purposes, he may investigate or examine the books, accounts, records, papers and other documents or matters of the person. He shall have the power to compel by subpena the attendance of witnesses and the production of all relevant books, accounts, records, papers and other documents or matters relative to an examination or investigation and to administer oaths and affirmations to any person. The costs of each examination shall be borne by the person at the department's regular per diem rate for examinations of licensees. Examinations conducted under the provisions of this act shall be confidential except as required in the administration, enforcement and prosecution of violations under this act, actions brought by the Attorney General, or pursuant to a court order.

b. If any person refuses to obey a subpena, or to give testimony or to produce evidence, the commissioner may apply ex parte to any court having jurisdiction over that person for an order compelling the appearance of the witness before the commissioner to give testimony or to produce evidence as required thereby, or both.

L.1992,c.66,s.3.



Section 17:10B-4 - Order To Cease And Desist, Fine

17:10B-4. Order to cease and desist, fine
4. a. The commissioner may order a loan broker to cease and desist whenever the commissioner determines that the loan broker has violated, is violating, or is about to violate any provision of this act, any rule or regulation promulgated by the commissioner pursuant thereto, any order issued by the commissioner, or any written agreement entered into with the commissioner.

b. The commissioner may, after affording notice and a reasonable opportunity to be heard, impose and collect an administrative fine against any person found to have violated any provision of this act, any rule or regulation promulgated by the commissioner pursuant thereto, any order issued by the commissioner, or any written agreement entered into with the commissioner, in an amount not to exceed $5,000 for each such violation.

L.1992,c.66,s.4.



Section 17:10B-5 - Violations, Penalties, Injunctions, Summary Actions

17:10B-5. Violations, penalties, injunctions, summary actions
5. a. Any person who violates any provision of this act shall be liable to a civil penalty of not more than $7,500 for a first offense and not more than $15,000 for the second and each subsequent offense, to be recovered in a summary proceeding under "the penalty enforcement law," N.J.S.2A:58-1 et seq. Each violation shall constitute a separate offense.

b. If the commissioner has reason to believe that any person has engaged, is engaged, or is about to engage in any act or practice prohibited by this act, the commissioner may, in addition to any other remedies he may have, bring a summary action in the name and on behalf of the State against the person to enjoin the person from engaging in any act or practice in violation of this act.

L.1992,c.66,s.5.



Section 17:10B-6 - Action For Recovery Of Damages

17:10B-6. Action for recovery of damages
6. a. Any borrower injured by a violation of this act may bring an action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the borrower to the loan broker, plus reasonable attorneys' fees and costs.

b. The remedies provided under this act are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

L.1992,c.66,s.6.



Section 17:10B-7 - Nonapplicability Of Act

17:10B-7. Nonapplicability of act

7. The provisions of this act shall not apply to State or federally chartered banks, savings banks, savings and loan associations or credit unions; mortgage solicitors as defined by section 2 of P.L.1996, c.157 (C.17:11C-2); licensees regulated pursuant to P.L.1996, c.157 (C.17:11C-1 et al.), P.L.1960, c.40 (C.17:16C-1 et seq.), P.L.1968, c.223 (C.17:16C-61.1 et seq.), P.L.1960, c.41 (C.17:16C-62 et seq.) and P.L.1968, c.224 (C.17:16C-95 et seq.); attorneys licensed to practice in this State; certified public accountants licensed to practice in this State pursuant to P.L.1977, c.144 (C.45:2B-1 et seq.); or insurance companies.

L.1992,c.66,s.7; amended 1996, c.157, s.50.



Section 17:10B-8 - Rules, Regulations

17:10B-8. Rules, regulations
8. The commissioner may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations as he deems necessary in the administration of this act.

L.1992,c.66,s.8.



Section 17:10C-1 - Residential Mortgage And Consumer Finance Advisory Board.

17:10C-1 Residential Mortgage and Consumer Finance Advisory Board.

1.There is created in the Department of Banking and Insurance a Residential Mortgage and Consumer Finance Advisory Board. The board shall consist of the Commissioner of Banking and Insurance or his designee, who shall be ex officio the chair of the board, and seven members to be appointed by the Governor, with the advice and consent of the Senate, for a term of three years. Each member shall hold office for the term of appointment and until his successor is appointed and qualified. A member is eligible to be reappointed to the board. A member appointed to fill a vacancy occurring in the membership of the board for any reason other than the expiration of the term shall have a term of appointment for the unexpired term only. All vacancies shall be filled in the same manner as the original appointment. Any appointed member of the board may be removed from office by the Governor, for cause, after a hearing and may be suspended by the Governor pending the completion of the hearing. Appointed members of the board shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties as members. Action may be taken and motions and resolutions may be adopted by the board at a board meeting by an affirmative vote of not less than four members. Of the seven appointed members, two shall have had, at the time of appointment, not less than five years of practical experience as a licensed residential mortgage lender located in the State of New Jersey; one shall have had, at the time of appointment, not less than five years of practical experience as a licensed residential mortgage broker located in the State of New Jersey; one shall be a representative from the licensed residential mortgage lending industry in the State of New Jersey who is not a salaried officer, director, partner, owner, principal, or employee of any licensed residential mortgage lender or broker; two shall have had, at the time of appointment, not less than five years of practical experience as lenders licensed for providing loans other than residential mortgage loans; and one shall be a public member who is not a salaried officer, director, partner, owner, principal, or employee of any licensed lender or broker. At no time shall there be more than one representative on the board from any one residential mortgage lender or broker.

Notwithstanding any provisions of this section to the contrary, the members of the board appointed by the Governor and serving on the effective date of P.L.2009, c.53 (C.17:11C-51 et al.) shall continue to serve until the expiration of their respective terms, but a member of the board appointed or reappointed by the Governor after the effective date of P.L.2009, c.53 (C.17:11C-51 et al.) shall qualify for membership pursuant to this section.

L.1995, c.2, s.1; amended 2009, c.53, s.61.



Section 17:10C-2 - Board Duties.

17:10C-2 Board duties.

2.The board shall act as a resource to the commissioner by developing and recommending to the commissioner ideas, programs and tools to assist:

a.in the development of educational requirements for licensees;

b.licensed residential mortgage lenders, residential mortgage brokers, and mortgage loan originators in meeting the mortgage lending needs of consumers;

c.other consumer finance licensees in meeting the lending needs of consumers; and

d. consumers in understanding and using:

(1)residential mortgage lending information and choosing from available mortgage lending opportunities through licensed residential mortgage lenders, residential mortgage brokers, and mortgage loan originators in this State; and

(2)consumer lending information and choosing from available consumer lenders.

L.1995, c.2, s.2; amended 2009, c.53, s.62.



Section 17:11C-1 - Short Title Amended.

17:11C-1 Short title amended.

1.Sections 1 through 49 of this act, previously known and cited as the "New Jersey Licensed Lenders Act," shall be known and may be cited as the "New Jersey Consumer Finance Licensing Act," on or after the effective date of P.L.2009, c.53 (C.17:11C-51 et al.).

L.1996, c.157, s.1; amended 2009, c.53, s.40.



Section 17:11C-2 - Definitions Regarding Licensed Lenders.

17:11C-2 Definitions regarding licensed lenders.

2.As used in this act:

"Billing cycle" means the time interval between periodic billing dates. A billing cycle shall be considered monthly if the closing date of the cycle is the same date each month or does not vary by more than four days from such date.

"Borrower" means any individual applying for a consumer loan from a lender licensed under this act, whether or not the loan is granted, and any individual who has actually obtained such a loan.

"Closed-end loan" means a consumer loan which meets the requirements of section 35 of P.L.1996, c.157 (C.17:11C-35) and pursuant to which the licensee advances a specified amount of money and the borrower agrees to repay the principal and interest in substantially equal installments over a stated period of time.

"Commissioner" means the Commissioner of Banking and Insurance.

"Consumer lender" means a person licensed, or a person who should be licensed, under P.L.1996, c.157 (C.17:11C-1 et al.) to engage in the consumer loan business.

"Consumer loan" means a loan of $50,000 or less made by a consumer lender, payable in one or more installments, pursuant to the terms of P.L.1996, c.157 (C.17:11C-1 et al.), and not a residential mortgage loan as defined by section 3 of P.L.2009, c.53 (C.17:11C-53).

"Consumer loan business" means the business of making loans of money, credit, goods or things in action, which are to be used primarily for personal, family or household purposes, in the amount or value of $50,000 or less and charging, contracting for, or receiving a greater rate of interest, discount or consideration therefor than the lender would be permitted by law to charge if he were not a licensee hereunder, except as authorized by this act and without first obtaining a license from the commissioner. Any person directly or indirectly engaging in the business of soliciting or taking applications for such loans of $50,000 or less, or in the business of negotiating or arranging or aiding the borrower or lender in procuring or making such loans of $50,000 or less, or in the business of buying, discounting or endorsing notes, or of furnishing, or procuring guarantee or security for compensation in amounts of $50,000 or less, shall be deemed to be engaging in the consumer loan business.

"Controlling interest" means ownership, control or interest of 25% or more of the licensee or applicant.

"Department" means the Department of Banking and Insurance.

"Depository institution" means a state or federally chartered bank, savings bank, savings and loan association, building and loan association or credit union, irrespective of whether the entity accepts deposits.

"Individual" means a natural person.

"Licensee" means a person who is licensed under this act, or who should be so licensed.

"Open-end loan" means a consumer loan made by a consumer lender pursuant to a written agreement with the borrower whereby:

(1)The lender may permit the borrower to obtain advances of money from the lender from time to time or the lender may advance money on behalf of the borrower from time to time as directed by the borrower;

(2)The amount of each advance and permitted interest and charges are debited to the borrower's account and payments and other credits are credited to the same account;

(3)Interest is computed on the unpaid principal balance or balances of the account from time to time; and

(4)The borrower has the privilege of paying the account in full at any time or, if the account is not in default, in monthly installments of fixed or determinable amounts as provided in the agreement.

"Person" means an individual, association, joint venture, partnership, limited partnership association, limited liability company, corporation, trust, or any other group of individuals however organized.

"Sales finance company" shall have the meaning ascribed to that term in section 1 of P.L.1960, c.40 (C.17:16C-1).

L.1996, c.157, s.2; amended 1999, c.250, s.1; 2001, c.294, s.1; 2009, c.53, s.41.



Section 17:11C-3 - License Required For Consumer Lender, Sales Finance Company.

17:11C-3 License required for consumer lender, sales finance company.

3. a. No person shall engage in business as a consumer lender or sales finance company without first obtaining a license or licenses under this act.

b.The department shall issue licenses under this act which specify whether a licensee may act as a consumer lender or a sales finance company. A licensee may not engage in a licensed activity under this act or the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), unless the license issued by the department specifies that the licensee may engage in that licensed activity.

c.(Deleted by amendment, P.L.2009, c.53)

d.(Deleted by amendment, P.L.2009, c.53)

L.1996, c.157, s.3; amended 2009, c.53, s.42.



Section 17:11C-6 - Exempt Consumer Loan Business, Certain

17:11C-6. Exempt consumer loan business, certain

6. A depository institution, trust company, insurance company, or pawnbroker operating under R.S.45:22-1 et seq., may conduct consumer loan business without obtaining a license under this act and without being subject to this act.

L.1996,c.157,s.6.



Section 17:11C-7 - Conditions For Issuance Of License.

17:11C-7 Conditions for issuance of license.

7.The commissioner shall issue a license under this act if the following conditions are met:

a.An application for a new license or for a renewal of a license shall be submitted to the commissioner on the forms and in the manner, and accompanied by such evidence in support of the application, as required by this act and as may be prescribed by the commissioner, and shall be accompanied by the required fees.

b.(Deleted by amendment, P.L.2009, c.53)

c.If the commissioner finds that the financial responsibility, experience, character, and general fitness of the applicant for a new license or for a renewal of a license demonstrate that the business will be operated honestly, fairly, and efficiently within the purposes of this act, and if all other licensing requirements of this act and regulations promulgated by the commissioner are met, the commissioner shall issue the license of the type sought by the applicant.

d.A person already holding a license under this act, or a business license as a residential mortgage lender or residential mortgage broker under the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.), may apply to the commissioner to act as a consumer lender or as a sales finance company pursuant to the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), by filing with the commissioner an abbreviated application containing the information which the commissioner deems necessary when considering whether to license that person for that specific type of license along with an application fee for the amount set forth in subsection e. of section 8 of P.L.1996, c.157 (C.17:11C-8).

e.Any person filing for licensure shall submit to the commissioner the name, address, fingerprints and written consent for a criminal history record background check to be performed on any officer, director, partner or owner of a controlling interest of that person. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility for the person, based upon any findings related to an officer, director, partner or owner. The applicant shall bear the cost for the criminal history record background check. The Division of State Police shall promptly notify the commissioner in the event an officer, director, partner or owner of the person, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed, whether the person is a prospective new licensee, or subsequently, a current license holder.

L.1996, c.157, s.7; amended 2003, c.199, s.10; 2009, c.53, s.43.



Section 17:11C-8 - Application, Fee.

17:11C-8 Application, fee.

8. a. (Deleted by amendment, P.L.2009, c.53)

b.(Deleted by amendment, P.L.2007, c.81).

c.(Deleted by amendment, P.L.2009, c.53)

d.An applicant for a new license or for a renewal of a license to be a consumer lender or a sales finance company shall pay to the commissioner at the time of the application a nonrefundable application fee not to exceed the amounts specified in this subsection. The nonrefundable application fee is also required for each branch office license of a consumer lender or sales finance company. The nonrefundable application fee shall be:

(1)For an application for one license, an application fee not to exceed $700;

(2)For an application for two licenses, an application fee not to exceed $1,000.

(3)(Deleted by amendment, P.L.2009, c.53)

(4)(Deleted by amendment, P.L.2009, c.53)

e.A licensee that seeks to add an additional license to an existing license held, which activity is regulated under the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.) or the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), shall pay an application fee not to exceed $300 per activity.

f.Fee amounts shall be prescribed by the commissioner by regulation.

L.1996, c.157, s.8; amended 2005, c.199, s.17; 2007, c.81, s.7; 2009, c.53, s.44.



Section 17:11C-9 - Maintenance Of Branch Offices By Licensee.

17:11C-9 Maintenance of branch offices by licensee.

9. a. A consumer lender or sales finance company may maintain a branch office or offices. The licensee shall obtain a license for each branch office from which the licensee has direct contact with New Jersey consumers regarding any consumer loan business or sales finance company business regulated under the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.) or the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), as appropriate.

b.The commissioner shall issue a branch office license if:

(1)The licensee has submitted a completed branch office application form, which includes any information required by the commissioner concerning the branch office, and an application fee pursuant to the schedule provided in subsection d. of section 8 of P.L.1996, c.157 (C.17:11C-8); and

(2)The application for the branch office demonstrates that the office is in a suitable location.

(3)(Deleted by amendment, P.L.2009, c.53)

c.(Deleted by amendment, P.L.2007, c.81).

L.1996, c.157, s.9; amended 2007, c.81, s.8; 2009, c.53, s.45.



Section 17:11C-10 - Information On License; Posting, Disposition Of License.

17:11C-10 Information on license; posting, disposition of license.

10. a. The consumer lender or sales finance company license shall state the name of the licensee and the licensee's place of business or businesses, as applicable, and shall contain any other information as the commissioner may see fit to require. No licensee shall transact business regulated by the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.) or the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.) under any name other than that named in the license.

b.The license shall be posted conspicuously in the place or places of business of the licensee.

c.A licensee or any other person shall not photocopy or otherwise reproduce the license except for legitimate business purposes.

d.Licenses issued pursuant to this act or, previously, the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), shall not be transferable or assignable, other than as provided by section 12 of this act.

e.No licensee shall change the name or address of the licensee's place or places of business without notice to the commissioner.

L.1996, c.157, s.10; amended 2009, c.53, s.46.



Section 17:11C-11 - Issuance, Surrender, Expiration Of License.

17:11C-11 Issuance, surrender, expiration of license.

11. a. (1) Each consumer lender or sales finance company license issued pursuant to this act shall expire at the end of the license period of not less than two years as set by the commissioner by regulation.

(2)A licensee may surrender any license by delivering to the commissioner written notice that the license is surrendered, along with the license, and complying with any regulation set forth by the commissioner concerning the license surrender, but the surrender shall not affect the licensee's civil or criminal liability for an act committed prior to the surrender.

b.(Deleted by amendment, P.L.2007, c.81).

c.(Deleted by amendment, P.L.2009, c.53)

d.Each mortgage banker, correspondent mortgage banker, mortgage broker, and secondary lender license, and each mortgage solicitor registration issued pursuant to the provisions of the "New Jersey Licensed Lenders Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), prior to the effective date of its reform and re-titling as the "New Jersey Consumer Finance Licensing Act" pursuant to P.L.2009, c.53 (C.17:11C-51 et al.), shall expire in accordance with the following schedule:

(1)For any license or registration issued before the effective date of the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.), the license or registration shall expire on June 30, 2009.

(2)For any license or registration issued on or after July 1, 2009:

(a)the license or registration shall expire on July 31, 2010, or a later date approved by the Secretary of the United States Department of Housing and Urban Development pursuant to the provisions of section 1508 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s. 5107); and

(b)this date may be further modified by the commissioner pursuant to regulation or order, based upon any later date approved by the Secretary of the United States Department of Housing and Urban Development pursuant to the provisions of section 1508 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s.5107), providing a temporary deadline extension with respect to complying with the licensing requirements for states established pursuant to the provisions of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.).

(3)Thereafter, the person licensed or registered shall only continue to engage in any activities for which the license or registration was previously issued if licensed under the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.).

L.1996, c.157, s.11; amended 2007, c.81, s.9; 2009, c.53, s.47.



Section 17:11C-12 - Approval Of Transfer, Sale.

17:11C-12 Approval of transfer, sale.

12. Any sale or transfer of a controlling interest in a consumer lender or sales finance company licensee's or applicant's business shall be approved by the commissioner prior to the transfer or sale, after the licensee or applicant has provided an application which contains a written notice of the proposed sale or transfer to the commissioner. The application shall list each officer, director, partner or owner to receive a controlling interest as a result of the transfer or sale, and each shall be subject to a criminal history record background check as set forth in subsection e. of section 7 of P.L.1996, c.157 (C.17:11C-7) as a condition for the commissioner's approval of the transfer or sale. The commissioner shall approve the transfer or sale unless the commissioner determines, following an opportunity for a hearing, that sufficient grounds exist to deny, revoke or suspend the license. The sale or transfer shall be deemed approved if the commissioner does not deny a completed application within 90 days after its receipt.

L.1996, c.157, s.12; amended 2009, c.53, s.48.



Section 17:11C-16 - Net Worth Requirements For Consumer Lenders

17:11C-16. Net worth requirements for consumer lenders

16. a. Every applicant for a license as a consumer lender shall prove in a form satisfactory to the commissioner, that the applicant has a net worth of at least $100,000, and has available for the purpose of making consumer loans liquid assets of at least $100,000.

b. Every consumer lender shall have at all times a net worth of at least $100,000 and shall maintain at all times assets of at least $100,000 in liquid form available for or actually used in the making of consumer loans.

L.1996,c.157,s.16.



Section 17:11C-17 - Change Of Address Notice.

17:11C-17 Change of address notice.

17. a. Nothing in this act or in the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), shall be construed to require a consumer lender or a sales finance company to maintain an office in this State so long as it is qualified to do business here and has a registered agent for service of process.

b.(Deleted by amendment, P.L.2009, c.53)

c.Whenever the licensee changes the address of its principal office or a branch office serving New Jersey consumers, it shall file, as part of its notice of address change required pursuant to subsection e. of section 10 of P.L.1996, c.157 (C.17:11C-10), any documents required of it by regulation.

L.1996, c.157, s.17; amended 2009, c.53, s.49.



Section 17:11C-18 - Commissioner's Authority Relative To Issuance, Revocation, Oversight Of Licenses, Enforcement.

17:11C-18 Commissioner's authority relative to issuance, revocation, oversight of licenses, enforcement.

18. The commissioner's authority with respect to issuing consumer lender and sales finance company licenses, and with respect to oversight of licensees and enforcement of the activities regulated under the "New Jersey Consumer Finance Licensing Act" shall include the following:

a.The commissioner may refuse to issue and may revoke, suspend or refuse to renew a license, or impose a penalty pursuant to this act, if the commissioner finds, after notice and an opportunity for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.) and any rules adopted thereunder, that any person, applicant for or holder of the license has:

(1)Violated any of the provisions of this act or any order, rule or regulation made or issued pursuant to this act;

(2)Failed at any time to meet the requirements for licensure, or withheld information or made a material misstatement in the application for the license;

(3)Been convicted of an offense involving breach of trust, moral turpitude or fraudulent or dishonest dealing, or had a final judgment entered against the person in a civil or administrative action upon grounds of fraud, misrepresentation, or deceit, or failure to maintain books, accounts, records and other documents as required by section 19 of P.L.1996, c.157 (C.17:11C-19);

(4)Become insolvent, or failed to attain or maintain the required net worth;

(5)Demonstrated unworthiness, incompetence, bad faith or dishonesty in the transaction of business as a licensee; or

(6)Engaged in any other conduct which would be deemed by the commissioner to be the cause for denial, revocation, suspension, or refusal of the license or license renewal.

b.A license may be suspended, revoked, or not renewed by the commissioner if any officer, director, partner, or owner of the licensee has committed any act which would be cause for suspending, revoking or not renewing a license if issued to that person as an individual.

c.If the license is suspended or revoked pursuant to subsection b. of this section, the license shall remain suspended or revoked, unless within the time fixed by the commissioner, in the case of a partnership, the connection therewith of the offending individual shall be severed and that individual's interest in the partnership and share in its activities brought to an end, or in the case of an association, corporation, or other legal entity, the offending individual shall be discharged and shall have no further participation in the legal entity's activities. In the case of an offending individual who is an officer or director of the corporation or other legal entity, that individual shall be required to fully divest himself of all stock, bonds or other corporate holdings.

d.(Deleted by amendment, P.L.2009, c.53)

e.(Deleted by amendment, P.L.2009, c.53)

f.The commissioner may access and examine books, accounts, records and other documents maintained by a consumer lender or sales finance company licensee pursuant to section 19 of P.L.1996, c.157 (C.17:11C-19).

g.The commissioner may conduct investigations, which may include the subpoena of witnesses and documents, pursuant to section 42 of P.L.1996, c.157 (C.17:11C-42).

h.Whenever it appears to the commissioner that any person has engaged, is engaging, or is about to engage, in any practice or transaction prohibited by the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), the commissioner may, in addition to any other remedy available, bring a summary action in a court of competent jurisdiction against the person, and any other person concerned or in any way participating in or about to participate in a practice or transaction in violation of the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), to enjoin the person from continuing the practice or transaction engaged, or from engaging in the practice or transaction, or doing any act in furtherance of engaging in the practice or transaction.

i.The commissioner may impose a civil penalty not exceeding $25,000 on any person for a violation of the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.). Each violation of the act, including any order, rule or regulation made or issued pursuant to the act, shall constitute a separate offense. Additionally, each violation which constitutes a knowing violation shall be considered a crime of the third degree.

j.The commissioner may order that any person who has been found to have knowingly violated any provision of the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), or of the rules and regulations issued pursuant thereto, and has thereby caused financial harm to consumers, be barred for a term not exceeding 10 years from acting as a consumer lender or sales finance company, or a stockholder, or an officer, director, partner or other owner, or an employee of a consumer lender or sales finance company licensee, or acting in any other capacity pursuant to the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.). Violations of this final order shall be considered a crime of the third degree.

L.1996, c.157, s.18; amended 2009, c.53, s.50.



Section 17:11C-19 - Maintenance Of Books, Accounts, Records, Documents.

17:11C-19 Maintenance of books, accounts, records, documents.

19. a. Every consumer lender or sales finance company licensee shall identify the place of business where those books, accounts, records and other documents of the business conducted under the license, as may be prescribed by the commissioner, are maintained, to enable the commissioner to determine whether the business of the licensee is being conducted in accordance with the provisions of this act and the orders, rules and regulations issued hereunder.

b.Upon appropriate notice to the commissioner and if a change in location of records is made, the commissioner shall be notified in writing of the change within five business days of the change.

c.Every licensee shall preserve all books, accounts, records and other documents pertaining to its business, and keep them available for examination by the commissioner, for at least three years from the date of original entry, or a longer time as prescribed by the commissioner by regulation.

d.A licensee may, upon approval of the commissioner, keep records at a location, identified by the licensee, outside this State, provided that the licensee shall make the records available in this State upon request of the commissioner.

L.1996, c.157, s.19; amended 2009, c.53, s.51.



Section 17:11C-21 - Purchase Of Insurance By Borrowers.

17:11C-21 Purchase of insurance by borrowers.

21. a. A borrower shall not be required to purchase credit life or accident and health insurance or credit involuntary unemployment insurance in connection with a consumer loan. If the borrower or borrowers consent thereto in writing, a licensee may obtain or provide:

(1)Insurance on the life and on the health or disability, or both, of one borrower, and on the lives, health or disability of two borrowers pursuant to the provisions of N.J.S.17B:29-1 et seq.; and

(2)Credit involuntary unemployment insurance in accordance with forms and rates filed and approved by the commissioner pursuant to applicable regulations.

b.If a licensee obtains or provides any credit insurance for a borrower or borrowers pursuant to subsection a. of this section, the licensee may deduct from the principal of a loan and retain an amount equal to the premium lawfully charged by the insurance company. The premium may be charged monthly in the case of an open-end consumer loan. The amount so deducted and retained shall not be considered a prohibited charge or amount of any examination, service, brokerage, commission, expense, fee or bonus or other thing or otherwise.

c.If a borrower or borrowers obtain the credit insurance from or through a licensee, the licensee shall show the amount of the charge for the insurance and cause to be delivered to the borrower or borrowers a copy of the policy, certificate or other evidence of that insurance when the loan is made. Nothing in this act shall prohibit the licensee from collecting the premium or identifiable charge for insurance permitted by this section and from receiving and retaining any dividend, or any other gain or advantage resulting from that insurance.

d.(Deleted by amendment, P.L.2009, c.53)

e.Incident to a consumer loan, a licensee may make available, insurance covering direct or indirect damage or loss, by fire or other perils, including those of extended coverage, to the personal property of the borrower all or part of which is security for the loan. The insurance shall be for an amount and term not to exceed the total amount of payments and term of the loan.

The licensee shall provide the borrower with the following written statement, to be printed in at least 10-point bold type:

NOTICE TO THE BORROWER

YOU ARE NOT REQUIRED TO PURCHASE PERSONAL PROPERTY INSURANCE AS A CONDITION OF RECEIVING THE CONSUMER LOAN. IF YOU DESIRE PERSONAL PROPERTY INSURANCE YOU MAY SECURE INSURANCE FROM A COMPANY OR AGENT OF YOUR OWN CHOOSING.

L.1996, c.157, s.21; amended 1999, c.250, s.2; 2009, c.53, s.52.



Section 17:11C-32 - Consumer Loans Permitted By Consumer Lender, Terms.

17:11C-32 Consumer loans permitted by consumer lender, terms.

32. a. Notwithstanding the provisions of R.S.31:1-1 or any other law to the contrary, every consumer lender authorized to engage in the consumer loan business may loan any sum of money not exceeding $50,000, repayable in an installment or installments, and may charge, contract for, and receive thereon, interest at an annual percentage rate or rates agreed to by the licensee and the borrower.

b.A closed-end consumer loan contract may provide for a variation in the interest rate in which adjustments to the interest rate shall correspond directly to the movement of an interest rate index which is readily available to and verifiable by the borrower and is beyond the control of the lender. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12-month period. The lender shall not be obligated to decrease the interest rate more than 6% over the term of the loan, nor more than 3% per annum during any 12-month period. If a rate increase is applied to the loan, the lender shall also be obligated to adopt and implement uniform standards for decreasing the rate. If the contract provides for the possibility of an increase or decrease or both in the rate, that fact shall be clearly described in plain language, in at least 8-point bold face type on the face of the contract. No rate increase shall take effect unless (1) at least 90 days prior to the effective date of the first such increase, or 30 days prior to the effective date of any subsequent increase, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes such increase, and (2) unless at least 365 days have elapsed without any increase in the rate. Where the loan contract so provides for an increase or decrease in the rate of interest, the installments may vary in amount, notwithstanding any other law to the contrary, except that if the rate increases, the borrower may request, and the lender shall provide for, either an increase in the amount of the installment payment or an extension of the term of the loan, or some combination of an increase in the amount of the installment payment and extension of the term.

c.An open-end loan agreement may provide that the lender may at any time, or from time to time, change the terms of the agreement, including the terms governing the periodic interest rate, calculation of interest or the method of computing the required amount of periodic installment payments, provided however, that:

(1)the periodic interest rate shall not be changed more than once in each billing cycle;

(2)any change in the periodic interest rate shall correspond to the movement of a market interest rate index specified in the agreement which is readily verifiable by the borrower and beyond the control of the lender;

(3)a change in any term of the agreement, including the periodic interest rate, may be permitted to apply to any then-outstanding unpaid indebtedness in the borrower's account, including any indebtedness which shall have arisen from advances obtained prior to the effective date of the change, so long as that fact is clearly and conspicuously disclosed in the agreement;

(4)if the agreement provides for the possibility of a change in any term of the agreement, including the rate, that fact shall be clearly described in plain language, in at least 8-point bold face type on the face of the written notice; and

(5)no change in any term of the agreement or of the index specified in the agreement shall be effective unless: (a) at least 30 days prior to the effective date of the change, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes the change and the indebtedness to which it applies, and states that the incurrence by the borrower or another person authorized by him of any further indebtedness under the law to which the agreement relates on or after the effective date of the change specified in the notice shall constitute acceptance of the change; and (b) either the borrower agrees in writing to the change or the borrower or another person authorized by him incurs further indebtedness on or after the effective date of the change stated in that notice, which indebtedness may include outstanding balances. Any borrower who fails to use the borrower's account or so to indicate agreement to the change shall be permitted to pay the outstanding unpaid indebtedness in the borrower's account in accordance with the terms governing the open-end consumer loan agreement without giving effect to the change.

d.The consumer lender shall notify each affected borrower in a consumer loan agreement of any change in the manner set forth in the closed-end and open-end agreement governing the plan and in compliance with the requirements of the federal "Truth in Lending Act," Pub.L.90-321 (15 U.S.C. s.1601 et seq.), and regulations promulgated thereunder, as in effect from time to time, if applicable.

e.The interest and periodic payments for consumer loans at these rates shall be computed from the standard tables based on the actuarial or annuity method which conforms to the so-called "United States Rule of Partial Payments," which provides that interest shall be calculated whenever a payment is made and the payment shall be first applied to the payment of interest and if it exceeds the interest due, the balance is to be applied to diminish principal. If the payment is insufficient to pay the entire amount of interest, the balance of interest due shall not be added to principal, so as to produce interest thereon.

f.No interest on a consumer loan shall be paid, deducted, or received in advance. Interest shall not be compounded and shall be computed only on unpaid principal balances. For the purpose of computing interest, all installment payments shall be applied on the date of receipt, and interest shall be charged for the actual number of days elapsed at the daily rate of 1/365 of the yearly rate.

g.No consumer lender shall induce or permit any person nor any husband and wife, jointly or severally, to become obligated, directly or contingently or both, under more than one contract of a consumer loan at the same time for the purpose of obtaining a higher rate of interest than would otherwise be permitted by this section. This prohibition shall not apply to any loan made pursuant to any other law of this State.

L.1996, c.157, s.32; amended 2001, c.294, s.2; 2009, c.53, s.53.



Section 17:11C-33 - Additional Charges Prohibited On Consumer Loan; Violations.

17:11C-33 Additional charges prohibited on consumer loan; violations.

33. a. In addition to the interest herein provided for on a consumer loan, no further or other charge, or amount whatsoever for any examination, service, brokerage, commission, expense, fee, or bonus or other thing or otherwise shall be directly or indirectly charged, contracted for, or received, except for any amount actually paid by a licensee to a public official for the recording of a security interest in connection with security given for the loan and: (1) amounts for insurance obtained or provided by the licensee in accordance with the provisions of this act; (2) on actual sale of the security in foreclosure proceedings or upon the entry of judgment; (3) a returned check fee in an amount not to exceed $20, which the licensee may charge the borrower if a check of the borrower is returned to the licensee uncollected due to insufficient funds in the borrower's account; and (4) an annual fee on open-end accounts which may not exceed an amount equal to one percent of the line of credit or $50, whichever is less.

b.A consumer lender who violates or participates in the violation of any provision of section 3, 19, 21, 34, 35 or 36, or subsection a. of section 10, or subsection a., b., or c. of section 32, or subsection a. of this section, or subsection e., f., g., or h. of section 41 of this act, shall be guilty of a crime of the fourth degree. A contract of a loan not invalid for any other reason, in the making or collection of which any act shall have been done which constitutes a crime of the fourth degree under this section, shall be void and the lender shall have no right to collect or receive any principal, interest or charges unless the act was the result of a good faith error, including a good faith error made as a result of a licensee's acting in conformity with a rule or regulation of the commissioner which is later held to be invalid or in violation of any provision of this act by a judgment of a court of competent jurisdiction, and the licensee notifies the borrower of the error within 90 days after discovering it and makes adjustments in the account necessary to assure that the borrower will not be required to pay any interest, costs, or other charges which aggregate in excess of the charges permitted under this act. If any interest, consideration or charges in excess of those permitted are charged, contracted for or received, except as the result of a good faith error, the consumer lender may collect only the principal amount of the loan, and may not collect interest, costs or other charges with respect to the loan. In addition, a consumer lender who knowingly and willfully violates any provision of this act shall also forfeit to the borrower three times any amount of the interest, costs or other charges collected in excess of that authorized by law.

c.A consumer lender shall have no liability on a consumer loan for an unintentional error if within 90 days after discovering an error the licensee notifies the borrower of the error and makes adjustments in the account as necessary to assure that the borrower will not be required to pay any interest, costs or other charges which aggregate in excess of the charges permitted under this act for consumer loans. The discovery of an unintentional error within the meaning of this section shall include an entry of a judgment by a court of competent jurisdiction, holding that a rule or regulation with which the consumer lender acted in conformity was invalid or in violation of this act, and a consumer lender shall have no liability for such unintentional error if the consumer lender takes the actions required by this section upon discovery of such an error, within the time stated therein following entry of such a judgment.

L.1996, c.157, s.33; amended 2009, c.53, s.54.



Section 17:11C-34 - Requirements For Consumer Lender Relative To Closed-end Loan.

17:11C-34 Requirements for consumer lender relative to closed-end loan.

34. Every consumer lender, incident to a closed-end consumer loan, shall:

a.Deliver to the borrower at the time a loan is made a statement in the English language showing in clear and distinct terms the amount and date of the loan and its maturity, the nature of the security, if any, for the loan, the name and address of the borrower and of the licensee, the payment schedule, the amount of interest charges, and the annual percentage rate of interest;

b.Give to any borrower who makes a payment in cash a plain and complete receipt for all payments made on account of the loan at the time payments are made, specifying the amount applied to interest and the amount, if any, applied to principal, and stating the unpaid balance, if any of the loan;

c.Permit payment to be made in advance in any amount on any contract of a loan at any time, but the licensee may apply the payment first to all interest in full at the agreed rate up to the date of payment;

d.Upon repayment of the loan in full, mark indelibly every obligation and security signed by the borrower, or a copy thereof, with the word "paid" or "canceled," and release, or give the borrower evidence to release any mortgage, or security interest which no longer secures an obligation to the licensee, restore any pledge, cancel and return any note or a copy thereof, and cancel and return any assignment or a copy thereof given to the licensee by the borrower.

No consumer lender shall take any confession of judgment incident to a closed-end consumer loan. No consumer lender shall, incident to a closed-end consumer loan take any note, promise to pay, or security that does not accurately disclose the amount of the loan, the date of the loan, the payment schedule, the amount of interest charges, and the annual percentage rate of interest, nor any instrument in which blanks are left to be filled in after the loan is made.

L.1996, c.157, s.34; amended 2009, c.53, s.55.



Section 17:11C-35 - Limits On Closed-end Consumer Loans

17:11C-35. Limits on closed-end consumer loans

35. a. No closed-end consumer loan in an amount of $1,000 or less shall be made for a greater period of time than 36 months and 15 days.

b. No closed-end consumer loan in an amount in excess of $1,000, but not exceeding $2,500, shall be made for a greater period of time than 48 months and 15 days.

c. No closed-end consumer loan in an amount in excess of $2,500, but not exceeding $5,000, shall be made for a greater period of time than 60 months and 15 days.

d. No closed-end consumer loan in an amount in excess of $5,000, but not exceeding $10,000, shall be made for a greater period of time than 84 months and 15 days.

e. No closed-end consumer loan in an amount in excess of $10,000 shall be made for a greater period of time than 120 months and 15 days.

L.1996,c.157,s.35.



Section 17:11C-36 - Open-end Consumer Loans; Conditions, Terms.

17:11C-36 Open-end consumer loans; conditions, terms.

36. a. A licensee authorized to engage in the consumer loan business may make open-end consumer loans and may contract for, and receive thereon, interest at an annual percentage rate or rates agreed to by the licensee and the borrower.

b.A consumer lender shall not compound interest on an open-end consumer loan by adding any unpaid interest authorized by this act to the principal balance of the borrower's account but the unpaid principal balance may include other charges permitted by this act.

c.Interest on an open-end consumer loan shall be computed in each billing cycle by one of the following methods:

(1)By converting each yearly rate to a daily rate and multiplying that daily rate by the applicable portion of the daily unpaid principal balance of the account, in which case each daily rate is determined by dividing each yearly rate by 365; or

(2)By multiplying one-twelfth of each yearly rate by the applicable portion of the average daily unpaid principal balance of the account in the billing cycle, in which case the average daily unpaid principal balance is the sum of the amount unpaid each day during the cycle divided by the number of days in the cycle; or

(3)By converting each yearly rate to a daily rate and multiplying that daily rate by the applicable portion of the average daily unpaid principal balance of the account in the billing cycle, in which case each daily rate is determined by dividing each yearly rate by 365, and the average daily unpaid principal balance is the sum of the amount unpaid each day during the cycle divided by the number of days in the cycle.

d.For all of the above methods of computation, the billing cycle shall be monthly and the unpaid principal balance on any day shall be determined by adding to any balance unpaid as of the beginning of that day all advances and other permissible amounts charged to the borrower and deducting all payments and other credits made or received that day.

e.In an open-end consumer loan, the borrower may at any time pay all or any part of the unpaid balance in his account; or, if the account is not in default, the borrower may pay the unpaid principal balance in monthly installments, subject to the following minimum payment requirements. Minimum monthly payments shall be in an amount which would result in the full repayment of the initial loan advance, exclusive of any interest, within the maximum term set forth for other loans of the same amount in section 35 of this act, except that the minimum payment for any initial advance not exceeding $2,500 shall be in an amount which would result in full repayment of the initial loan advance within the maximum term of 48 months and 15 days. This minimum payment shall continue at that amount until such time as an additional advance to the borrower is made, other than for permitted charges, at which time the minimum monthly payment shall be determined and shall be in that amount which would result in the full repayment of the unpaid principal balance of the loan, after the advance and including the advance, within the maximum term set forth for the other loans of the same amount, except that if the principal balance of the loan, after the advance and including the advance, does not exceed $2,500, the minimum payment shall be in that amount which would result in full repayment of the principal balance of the loan within the maximum term of 48 months and 15 days. Minimum payments after each subsequent advance shall be determined in the same manner. No minimum payment shall exceed the amount required to pay the balance in full, including unpaid interest and charges to date.

f.In addition to interest, a licensee may contract for and receive on an open-end consumer loan the charges permitted under this act for other consumer loans, subject to all the conditions and restrictions on those charges, with the following variations:

(1)If credit life, disability or involuntary unemployment insurance is provided pursuant to section 21 of P.L.1996, c.157 (C.17:11C-21) and if the insured dies or becomes disabled or involuntarily unemployed when there is an outstanding open-end loan indebtedness, the insurance shall be sufficient to pay the total balance of the loan due on the date of the borrower's death in the case of credit life insurance, all minimum payments which become due on the loan during the covered period of disability in the case of credit disability insurance or all covered minimum payments which become due on the loan during the covered period of involuntary unemployment in the case of involuntary unemployment insurance. The additional charge for credit life insurance, credit disability insurance or credit involuntary unemployment insurance shall be calculated in each billing cycle by applying the current monthly premium rate for that insurance, as determined by the commissioner, to the unpaid balances in the borrower's account, using any of the methods specified in subsection c. of this section for the calculation of interest;

(2)No credit life, disability or involuntary unemployment insurance written in connection with an open-end loan shall be canceled by the licensee because of delinquency of the borrower in the making of the required minimum payments on the loan unless one or more of the payments is past due for a period of 90 days or more; and the licensee shall advance to the insurer the amounts required to keep the insurance in force during that period, which amounts may be debited to the borrower's account.

g.A consumer lender may take a security interest in personal property to secure an open-end consumer loan. Any security may be retained until the open-end account is terminated, except that if the security interest covers consumer goods, then within one month, or within 10 days following written demand by the borrower, after there is no outstanding balance in the account and no commitment by the licensee to make advances, the licensee shall release the security interest. If a security interest is taken, the open-end consumer loan agreement shall state the nature and extent of that security interest.

h.No licensee in connection with an open-end consumer loan shall take any confession of judgment or power of attorney, or take any instrument in which blanks are left to be filled in after the loan is made.

L.1996, c.157, s.36; amended 2009, c.53, s.56.



Section 17:11C-37 - Prohibited Charges For Large Consumer Loans.

17:11C-37 Prohibited charges for large consumer loans.

37. No licensee authorized to engage in the consumer loan business shall directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than the licensee would be permitted by law to charge if he were not a licensee under this act upon the loan, use, or sale of credit, of the amount or value of more than $50,000. The foregoing prohibition shall also apply to any licensee who permits any person, as borrower or as endorser, guarantor, or surety for any borrower, or otherwise, to owe directly or contingently or both under one or more loan contracts to the licensee at any time the sum of more than $50,000 for principal.

L.1996, c.157, s.37; amended 2001, c.294, s.3; 2009, c.53, s.57.



Section 17:11C-38 - Certain Payments Deemed Loan Secured By Assignment.

17:11C-38 Certain payments deemed loan secured by assignment.

38.The payment of $50,000 or less in money, credit, goods or things in action, as consideration for any sale, assignment or order for the payment of wages, salary, commissions or other compensation for services, whether earned or to be earned, shall, for the purposes of this act, be deemed a loan secured by the assignment. The transaction shall be governed by and subject to the provisions of this act and any such sale, assignment or order hereafter made shall, for the purposes of this act, be void and of no effect.

L.1996,c.157,s.38; amended 2001, c.294, s.4.



Section 17:11C-39 - Validity Of Chattel Mortgage, Security Interest, Conditions

17:11C-39. Validity of chattel mortgage, security interest, conditions

39. No chattel mortgage or security interest, as defined in N.J.S.12A:1-201, in, or other lien on, household furniture then in the possession and use of the borrower, taken in connection with a consumer loan, shall be valid unless that chattel mortgage and the financing statement and the security agreement are in writing, signed in person by the borrower, and if the borrower is married, unless it is signed in person by both husband and wife. The written assent of a spouse shall not be required when husband and wife have been living separate and apart for a period of at least five months prior to the making of the mortgage or lien or security interest.

L.1996,c.157,s.39.



Section 17:11C-40 - Loans Secured By Property.

17:11C-40 Loans secured by property.

40.The payment of $50,000 or less in money, credit, goods or things in action as consideration for any sale of personal property which is made on condition that the property be sold back at a greater price shall, for the purposes of this act, be deemed to be a loan secured by the property and the amount by which the repurchase price exceeds the original payment actually paid shall be deemed interest or charges upon the loan from the date the original payment is made until the date the repurchase price is paid. The transaction shall be governed by and be subject to the provisions of this act as if it were a consumer loan.

L.1996,c.157,s.40; amended 2001, c.294, s.5.



Section 17:11C-41 - Consumer Lenders, Prohibited Practices.

17:11C-41 Consumer lenders, prohibited practices.

41. The following practices shall be prohibited and a violation of the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.):

a.No consumer lender shall make any loan upon security of any assignment of or order for the payment of any salary, wages, commissions or other compensation for services earned, or to be earned, nor shall any such assignment or order be taken by a licensee at any time in connection with any consumer loan, or for the enforcement or repayment thereof, and any such assignment or order hereafter so taken or given to secure any loan made by any licensee under this act shall be void and of no effect.

b.No consumer lender shall take a lien upon real estate as security for any consumer loan, except a lien created by law upon the recording of a judgment.

c.No licensee shall conduct the consumer loan business within any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, except as may be authorized in writing by the commissioner.

d.Every multiple installment consumer loan contract, other than an open-end consumer loan contract or a variable rate closed-end consumer loan contract under subsection b. of section 32 of this act, shall provide for repayment of principal and interest combined in installments which shall be payable at approximately equal periodic intervals of time and which shall be so arranged that no installment is substantially greater in amount than any preceding installment, except that the repayment schedule may reduce or omit installments when necessary because of the seasonal nature of the borrower's income.

e.No person, except as authorized by this act, shall directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than the lender would be permitted by law to charge if he were not a licensee hereunder upon the loan, use, or forbearance of money, goods, or things in action, or upon the loan, use, or sale of credit of the amount of $50,000 or less. This prohibition shall apply to any person who, by any device, subterfuge, or pretense, shall charge, contract for, or receive greater interest, consideration, or charges than is authorized by this act for the loan, use, or forbearance of money, goods, or things in action or for the loan, use, or sale of credit.

f.No consumer loans of the amount or value of $50,000 or less for which a greater rate of interest, consideration, or charge than is permitted by this act has been charged, contracted for, or received, whenever made, shall be enforced in this State and any person in any way participating therein in this State shall be subject to the provisions of this act. The foregoing shall not apply to loans legally made in any state which then has in effect a regulatory small loan law similar in principle to this act, but an action to enforce any loan made in any state to a person then residing in this State may be maintained in this State only if the amount of interest, discount, consideration or other charge for that loan, demanded to be paid in the action, does not exceed that permitted to a licensee authorized to engage in the consumer loan business by this act for a loan of the same amount repayable in the same manner.

g.No consumer lender shall make, advertise, print, display, publish, distribute, electronically transmit, telecast or broadcast, in any manner, any statement or representation which is false, misleading or deceptive.

h.No consumer lender shall make any statement or representation that the licensee will provide "immediate closing" of a loan or will afford unqualified access to credit.

L.1996, c.157, s.41; amended 2001, c.294, s.6; 2009, c.53, s.58.



Section 17:11C-42 - Investigations, Examinations Of Licensees.

17:11C-42 Investigations, examinations of licensees.

42. a. The commissioner may make such investigations and examinations of any licensee or other person as the commissioner deems necessary to determine compliance with this act and the orders, rules and regulations issued hereunder. For these purposes, the commissioner may examine the books, accounts, records and other documents or matters of any licensee, maintained pursuant to section 19 of P.L.1996, c.157 (C.17:11C-19), or other person. Each licensee shall be subject to an examination by the commissioner, not more than once in any 18-month period, unless the commissioner has reason to believe that the licensee is not complying with the provisions of this act or any rule or regulation promulgated thereunder, or is not transacting business in accordance with law, at which time the commissioner may conduct an examination at any time. The commissioner shall have the power to compel by subpoena the production of all relevant books, accounts, records and other documents and materials relative to an examination or investigation. Examinations conducted under the provisions of this act shall be confidential except as required in the administration, enforcement and prosecution of violations under this act or pursuant to court order.

b.The commissioner or the commissioner's designee shall have power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, accounts, records and other evidence before him in any matter over which he has jurisdiction pursuant to this act, and to administer oaths and affirmations to any person.

c.If any person shall refuse to obey a subpoena, or to give testimony or to produce evidence as required thereby, the commissioner may apply ex parte to any court having jurisdiction over that person for an order compelling the appearance of the witness before the commissioner to give testimony or to produce evidence as required thereby, or both.

L.1996, c.157, s.42; amended 2009, c.53, s.59.



Section 17:11C-43 - Annual Report By Licensees; Violations, Penalties.

17:11C-43 Annual report by licensees; violations, penalties.

43. A consumer lender or sales finance company licensee shall annually file a report with the commissioner which shall set forth such information as the commissioner shall require concerning the business conducted as a licensee during the preceding calendar year. The report shall be under oath and in a form and within the time specified by the commissioner by regulation.

A licensee that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner, as authorized pursuant to section 18 of P.L.1996, c.157 (C.17:11C-18) may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1996, c.157, s.43; amended 2007, c.81, s.10; 2009, c.53, s.60.



Section 17:11C-44 - Agreements Unenforceable, Void

17:11C-44. Agreements unenforceable, void

44. Any agreement to waive any provision of this act shall be unenforceable and void.

L.1996,c.157,s.44.



Section 17:11C-49 - Rules, Regulations

17:11C-49. Rules, regulations

49. The commissioner may issue and promulgate rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.1996,c.157,s.49.



Section 17:11C-51 - Short Title.

17:11C-51 Short title.

1.Sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 through C.17:11C-89) shall be known and may be cited as the "New Jersey Residential Mortgage Lending Act."

L.2009, c.53, s.1.



Section 17:11C-52 - Findings, Declarations Relative To Certain Licensed Lending Activities.

17:11C-52 Findings, declarations relative to certain licensed lending activities.

2.The Legislature finds and declares that the activities of residential mortgage lenders and residential mortgage brokers, previously licensed in New Jersey as mortgage bankers, correspondent mortgage bankers, mortgage brokers, and secondary lenders in the secondary mortgage loan business, and mortgage loan originators, previously registered in this State as mortgage solicitors, and the origination or offering of financing for residential real property, have a direct, valuable and immediate impact upon the State's consumers, economy, neighborhoods and communities, and the housing and real estate industry. The Legislature also finds and declares that accessibility to mortgage credit is vital to the State's citizens.

The Legislature further finds and declares that it is essential for the protection of the citizens and the stability of the economy that reasonable standards for licensing and regulation of the business practices of residential mortgage lenders, brokers, and mortgage loan originators, formerly established under the "New Jersey Licensed Lenders Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), be modernized, particularly in response to new licensing and business practice standards set forth under the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.); and that the obligations of these licensees to consumers in connection with originating or making residential mortgage loans are of such importance as to warrant updating the State's regulation of the mortgage lending process.

Thus, the Legislature finds and declares that the intent of this act, the "New Jersey Residential Mortgage Lending Act," is to protect consumers seeking mortgage loans and to ensure that the mortgage lending industry operates without unfair, deceptive, and fraudulent practices by establishing, in coordination with the provisions of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008" and the Nationwide Mortgage Licensing System and Registry, a revised system of licensing, supervision and enforcement, and by providing the Department of Banking and Insurance and its commissioner broad administrative authority to oversee the operation of the mortgage lending industry in this State.

L.2009, c.53, s.2.



Section 17:11C-53 - Definitions Relative To Certain Licensed Lending Activities.

17:11C-53 Definitions relative to certain licensed lending activities.

3.As used in this act:

"Borrower" means any individual applying for a loan from a licensee licensed under this act, whether or not the loan is granted, and any individual who has actually obtained a loan.

"Business licensee" means a corporation, association, joint venture, partnership, limited liability company, limited liability partnership, sole proprietorship, or any other legal entity, however organized, permitted under the laws of this State, that is licensed as a residential mortgage lender or residential mortgage broker, or that should be so licensed.

"Clerical or support duties" means and includes: (1) the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; or (2) communicating with a borrower to obtain the information necessary for the processing or underwriting of a residential mortgage loan, to the extent that the communication does not include offering or negotiating loan rates or terms, or counseling borrowers about loan rates or terms. However, the term "clerical or support duties" does not include making representations to the public, through advertising or other means of communicating or providing information, such as through the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, indicating that a person can or will perform any of the activities of a licensee under this act or of a person exempt from licensure pursuant to section 5 of this act.

"Closed-end loan" with respect to a secondary mortgage loan means a mortgage loan pursuant to which the business licensee advances a specified amount of money and the borrower agrees to repay the principal and interest in substantially equal installments over a stated period of time, except that: (1) the amount of the final installment payment may be substantially greater than the previous installments if the term of the loan is at least 36 months, or under 36 months if the remaining term of the first residential mortgage loan is under 36 months; or (2) the amount of the installment payments may vary as a result of the change in the interest rate as permitted by this act.

"Commissioner" means the Commissioner of Banking and Insurance.

"Controlling interest" means ownership, control or interest of 25% or more of the business licensee or applicant.

"Correspondent mortgage lender" means a residential mortgage lender who: (1) in the regular course of business, does not hold any mortgage loans in its portfolio, or service mortgage loans, for more than 90 days; and (2) has shown to the department's satisfaction an ability to fund mortgage loans through warehouse agreements, table funding agreements or otherwise.

"Department" means the Department of Banking and Insurance.

"Depository institution" means "depository institution" as defined in section 3 of the "Federal Deposit Insurance Act," Pub.L.81-797 (12 U.S.C. s.1813), and also means any credit union.

"Federal banking agency" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, or the Federal Deposit Insurance Corporation, or any of their successor agencies.

"Immediate family member" means a spouse, domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), partner in a civil union couple as defined in section 2 of P.L.2006, c.103 (C.37:1-29), parent, stepparent, grandparent, sibling, stepsibling, child, stepchild, and grandchild, as related by blood or by law.

"Individual" means a natural person.

"Individual licensee" means a natural person licensed as a qualified individual licensee for a residential mortgage lender or residential mortgage broker, or a mortgage loan originator.

"Licensee" means a legal entity or natural person who is licensed under this act, or who should be so licensed.

"Loan processor" or "loan underwriter" means an individual who performs clerical or support duties as an employee, at the direction of and subject to the supervision and instruction of a licensee under this act or a person exempt from licensure.

"Mortgage loan originator" means any individual, not exempt under section 5 of this act and licensed pursuant to the provisions of this act, and any individual who should be licensed pursuant to the provisions of this act, who for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly takes a residential mortgage loan application, or offers or negotiates terms of a residential mortgage loan. However, the term "mortgage loan originator" does not mean an individual:

(1)who is a qualified individual licensee for a residential mortgage lender or residential mortgage broker;

(2)engaged solely as a loan processor or underwriter, except as provided in section 4 of this act; or

(3)engaged solely in extensions of credit relating to timeshare plans, as defined in section 101(53D) of title 11, United States Code (11 U.S.C. s.101(53D)).

"Nationwide Mortgage Licensing System and Registry" means the mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators, or their successors, and utilized for licensing and registering residential mortgage lenders and residential mortgage brokers as business licensees in accordance with this act, and residential mortgage lenders and brokers as qualified individual licensees and mortgage loan originators as required pursuant to the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.).

"Nontraditional mortgage product" means any mortgage product other than a 30-year fixed rate residential mortgage loan.

"Open-end loan" means a secondary mortgage loan made by a residential mortgage lender pursuant to a written agreement with the borrower whereby:

(1)The lender may permit the borrower to obtain advances of money from the lender from time to time or the lender may advance money on behalf of the borrower from time to time as directed by the borrower;

(2)The amount of each advance and permitted interest and charges are debited to the borrower's account and payments and other credits are credited to the same account;

(3)Interest is computed on the unpaid principal balance or balances of the account from time to time; and

(4)The borrower has the privilege of paying the account in full at any time or, if the account is not in default, in monthly installments of fixed or determinable amounts as provided in the agreement.

"Person" means an individual, sole proprietor, association, joint venture, partnership, limited partnership association, limited liability company, corporation, trust, or any other group of individuals however organized.

"Primary market" means the market wherein residential mortgage loans are originated between a residential mortgage lender and a borrower, whether or not through a residential mortgage broker or other conduit, and shall not include the sale or acquisition of a residential mortgage loan after the mortgage loan is closed.

"Qualified individual licensee" means an individual licensed as a residential mortgage lender or residential mortgage broker, who is required to be licensed under this act as a condition for a person to be issued or hold a license as a business licensee, whereby the individual: (1) meets, at a minimum, the licensing criteria applicable to a mortgage loan originator; and (2) is an officer, director, partner, owner, or principal of the business licensee.

"Registered mortgage loan originator" means any individual who:

(1)is a mortgage loan originator and an employee of:

(a)a depository institution;

(b)a subsidiary that is (i) owned and controlled by a depository institution and (ii) regulated by a federal banking agency; or

(c)an institution regulated by the Farm Credit Administration established by section 5.7 of the "Farm Credit Act of 1971," Pub.L.92-181 (12 U.S.C. s.2241), or its successor; and

(2)is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

"Residential mortgage broker" means any person, not exempt under section 5 of this act and licensed pursuant to the provisions of this act, and any person who should be licensed pursuant to the provisions of this act, who for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly takes a residential mortgage loan application for others, or negotiates, places or sells for others, or offers to take an application for, negotiate, place or sell, residential mortgage loans in the primary market for others. The term "residential mortgage broker" also means an individual who is a qualified individual licensee for a residential mortgage broker.

"Residential mortgage lender" means any person, not exempt under section 5 of this act and licensed pursuant to the provisions of this act, and any person who should be licensed pursuant to the provisions of this act, who for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly takes a residential mortgage loan application, or offers, negotiates, originates, or acquires residential mortgage loans in the primary market. The term "residential mortgage lender" also means: (1) with respect to a business licensee, a correspondent mortgage lender, unless the provisions of this act clearly indicate otherwise; and (2) with respect to an individual licensee, an individual who is a qualified individual licensee for a residential mortgage lender.

"Residential mortgage loan" means any loan primarily for personal, family, or household purposes that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling, as defined in section 103(v) of the Truth in Lending Act, Pub.L.90-321 (15 U.S.C. s.1602(v)), or residential real estate upon which is constructed or intended to be constructed a dwelling.

"Residential real estate" means any real property located in this State, upon which is constructed or intended to be constructed a dwelling as defined in section 103(v) of the Truth in Lending Act, Pub.L.90-321 (15 U.S.C. s.1602(v)).

"Secondary mortgage loan" means a loan made to an individual, association, joint venture, partnership, limited partnership association, limited liability company, trust, or any other group of individuals, however organized, except a corporation, which is secured in whole or in part by a lien upon any interest in real property, including but not limited to shares of stock in a cooperative corporation, created by a security agreement, including a mortgage, indenture, or any other similar instrument or document, which real property is subject to one or more prior mortgage liens and on which there is erected a structure containing a one, two, three, or four family dwelling, as defined in section 103(v) of the Truth in Lending Act, Pub.L.90-321 (15 U.S.C. s.1602(v)), a portion of which structure may be used for nonresidential purposes, except that the following loans shall not be subject to the provisions of this act: (1) a loan which is to be repaid in 90 days or less; (2) a loan which is taken as security for a home repair contract executed in accordance with the provisions of the "Home Repair Financing Act," P.L.1960, c.41 (C.17:16C-62 et seq.); or (3) a loan which is the result of the private sale of a dwelling, if title to the dwelling is in the name of the seller and the seller has resided in that dwelling for at least one year, if the buyer is purchasing that dwelling for his own residence and, if the buyer, as part of the purchase price, executes a secondary mortgage in favor of the seller.

"Unique identifier" means a number or other identifier for a mortgage loan originator or a qualified individual licensee as a residential mortgage lender or residential mortgage broker, assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

L.2009, c.53, s.3.



Section 17:11C-54 - Licensing Requirements.

17:11C-54 Licensing requirements.

4.Except as provided under section 5 of this act, beginning no later than July 31, 2010, or a later date approved by the Secretary of the United States Department of Housing and Urban Development pursuant to the provisions of section 1508 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s.5107), the licensing requirements under this act shall be as follows:

a.For residential mortgage lenders and residential mortgage brokers, as business licensees:

(1)No person shall act as a residential mortgage lender or broker without first obtaining a license under this act, except that a person licensed as a residential mortgage lender may act as a broker, if proper disclosure is made. The department shall issue licenses which specify whether a business licensee is licensed as a residential mortgage lender or broker.

(2)No person shall be issued or hold a license as a residential mortgage lender or residential mortgage broker unless one officer, director, partner, owner or principal is a qualified individual licensee of that same type sought or held. The commissioner may, by regulation, require a licensed residential mortgage lender or broker to employ additional qualified individual licensees to properly supervise the business licensee in its branch offices. If a qualified individual licensee allows his license to lapse or for some other reason is no longer affiliated with the business licensee, the business licensee shall notify the commissioner within 10 days, and shall appoint another qualified individual licensee within 90 days or a longer period as permitted by the commissioner.

(3)No person licensed as a mortgage banker, correspondent mortgage banker, mortgage broker, or secondary lender under the provisions of the "New Jersey Licensed Lenders Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), prior to the effective date of its reform and re-titling as the "New Jersey Consumer Finance Licensing Act" pursuant to P.L.2009, c.53 (C.17:11C-51 et al.), shall continue to engage in any activities for which a license was previously issued, and henceforth act as a residential mortgage lender or residential mortgage broker without first obtaining a license under this act.

b.For residential mortgage lenders and residential mortgage brokers, as qualified individual licensees:

(1)No individual shall act as a qualified individual licensee for a residential mortgage lender or residential mortgage broker without first obtaining a license under this act. A qualified individual licensee licensed as a residential mortgage lender or broker may act as a mortgage loan originator.

(2)No individual licensee for a mortgage banker, correspondent mortgage banker, mortgage broker, or secondary lender under the provisions of the "New Jersey Licensed Lenders Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), prior to the effective date of its reform and re-titling as the "New Jersey Consumer Finance Licensing Act" pursuant to P.L.2009, c.53 (C.17:11C-51 et al.), shall continue to engage in any activities for which a license was previously issued, and henceforth act as a qualified individual licensee without first obtaining a license under this act.

c.For mortgage loan originators:

(1) (a) No individual shall act as a mortgage loan originator without first obtaining a license under this act.

(b)No individual, except as provided in paragraph (2) of this subsection, shall be issued or hold a license as a mortgage loan originator unless employed as an originator by one, and not more than one, business licensee, and is subject to the direct supervision and control of that licensee.

(2)No loan processor or underwriter who is an independent contractor shall act as a loan processor or underwriter without first obtaining a mortgage loan originator license under this act.

(3)No individual registered as a mortgage solicitor under the provisions of the "New Jersey Licensed Lenders Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), prior to the effective date of its reform and re-titling as the "New Jersey Consumer Finance Licensing Act" pursuant to P.L.2009, c.53 (C.17:11C-51 et al.), shall continue to engage in any activities for which a registration was previously issued, and henceforth act as a mortgage loan originator without first obtaining a license under this act.

L.2009, c.53, s.4; amended 2015, c.14, s.1.



Section 17:11C-55 - Inapplicability Of Act.

17:11C-55 Inapplicability of act.

5.The requirements of this act shall not apply to:

a.Depository institutions; but subsidiaries and service corporations of these institutions shall not be exempt.

b.A registered mortgage loan originator that is registered under the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.).

c.A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a residential mortgage lender, residential mortgage broker, or mortgage loan originator.

d.A person licensed as a real estate broker or salesperson pursuant to R.S.45:15-1 et seq., and not engaged in the business of a residential mortgage lender or residential mortgage broker. Any person holding a license under this act as a residential mortgage lender or broker shall be exempt from the licensing and other requirements of R.S.45:15-1 et seq. in the performance of those functions authorized by this act.

e.Any employer, other than a residential mortgage lender, who provides residential mortgage loans to his employees as a benefit of employment which are at an interest rate which is not in excess of the usury rate in existence at the time the loan is made, as established in accordance with the law of this State, and on which the borrower has not agreed to pay, directly or indirectly, any charge, cost, expense or any fee whatsoever, other than that interest.

f.The State of New Jersey or a municipality, or any agency or instrumentality thereof, which, in accordance with a housing element that has received substantive certification from the Council on Affordable Housing pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), or in fulfillment of a regional contribution agreement with a municipality that has received a certification, employs or proposes to employ municipally generated funds, funds obtained through any State or federal subsidy, or funds acquired by the municipality under a regional contribution agreement, to finance the provision of affordable housing by extending loans or advances, the repayment of which is secured by a lien, subordinate to any prior lien, upon the property that is to be rehabilitated.

g.Any individual who offers or negotiates terms of a residential mortgage loan:

(1)with or on behalf of an immediate family member; or

(2)secured by a dwelling that served as the individual's residence.

h.Any person who, during a calendar year takes three or fewer residential mortgage loan applications or offers or negotiates the terms of three or fewer residential mortgage loans or makes three or fewer residential mortgage loans related to manufactured housing structures which are:

(1)titled by the New Jersey Motor Vehicle Commission;

(2)located in a mobile home park as defined in subsection e. of section 3 of P.L.1983, c.400 (C.54:4-1.4); and

(3)exempt from taxation as real property pursuant to subsection b. of section 4 of P.L.1983, c.400 (C.54:4-1.5).

L.2009, c.53, s.5; amended 2015, c.14, s.2.



Section 17:11C-56 - Conditions For Issuance Of Licenses For Residential Mortgage Lenders, Brokers.

17:11C-56 Conditions for issuance of licenses for residential mortgage lenders, brokers.

6.Beginning no later than July 31, 2010, or a later date approved by the Secretary of the United States Department of Housing and Urban Development pursuant to the provisions of section 1508 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s.5107), the commissioner shall begin issuing licenses for business licensees as residential mortgage lenders or residential mortgage brokers under this act if the following conditions are met:

a.A completed application for a new license or for a renewal of a license, submitted to the commissioner on the form, in the manner, and with appropriate evidence in support of the application, as required by this act and as may be prescribed by the commissioner.

b.The submission to the commissioner of the name, address, fingerprints and written consent for a criminal history record background check to be performed on any officer, director, partner or owner of a controlling interest of the person seeking licensure. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility for the person, based upon any findings related to an officer, director, partner or owner. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event an officer, director, partner or owner of the person, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed, whether the person is a prospective new licensee, or subsequently, a current license holder.

c.A finding by the commissioner that the financial responsibility, experience, character, and general fitness of the person seeking licensure demonstrates that as a business licensee, the person will operate honestly, fairly, and efficiently within the purposes of this act.

d.A demonstration of an affiliated qualified individual licensee for the applicant, as required by paragraph (2) of subsection a. of section 4 of this act.

e.A demonstration of coverage by a surety bond as required by section 13 of this act.

f.A demonstration of the tangible net worth requirements as required by section 14 of this act.

g.The payment of any required fees under this act, as established by the commissioner by regulation and payable to the commissioner or, by arrangement of the commissioner, to the Nationwide Mortgage Licensing System and Registry on behalf of the commissioner, or as set forth by the nationwide system and registry and payable to that nationwide system and registry.

L.2009, c.53, s.6.



Section 17:11C-57 - Issuance Of Licenses For Mortgage Loan Originators, Residential Mortgage Lenders, Brokers.

17:11C-57 Issuance of licenses for mortgage loan originators, residential mortgage lenders, brokers.

7.Beginning no later than July 31, 2010, or a later date approved by the Secretary of the United States Department of Housing and Urban Development pursuant to the provisions of section 1508 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s.5107), the commissioner shall begin issuing licenses for individual licensees under this act, utilizing the Nationwide Mortgage Licensing System and Registry, or other entity designated by that nationwide system and registry, as required or permitted by the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008" and as otherwise deemed appropriate by the commissioner to carry out the provisions of this act, if the following conditions are met:

a.For mortgage loan originators:

(1)A completed application for a new license or for a renewal of a license, submitted to the commissioner on the form, in the manner, and with appropriate evidence in support of the application, as required by this act and as may be prescribed by the commissioner.

(2)A background check in connection with an application, based upon information provided to and received from the Division of State Police, and provided to and received from or through the Nationwide Mortgage Licensing System and Registry, which does not contain any disqualifying information as set forth in this paragraph. The background check shall include a State criminal history record background check based upon an exchange of fingerprint data with the State Bureau of Identification in the Division of State Police, for which the division shall promptly notify the commissioner if the subject of the original criminal history record background check is arrested for a crime or offense in this State after the date the background check was performed, and a check of both criminal and non-criminal information as requested from and distributed to the Federal Bureau of Investigation and any other governmental agency through the Nationwide Mortgage Licensing System and Registry as follows:

(a)fingerprints, for submission to the Federal Bureau of Investigation and any other governmental agency authorized to receive this information for a state, federal, and international criminal history record background check, to determine whether the individual has been convicted of, or pled guilty or nolo contendere to, a felony in a domestic court, which in this State includes any crime of the fourth degree or higher punishable by a term of imprisonment of more than one year, or in a foreign or military court:

(i)during the seven-year period preceding the filing of the application, except that a conviction under this sub-subparagraph which is pardoned shall not be considered disqualifying information; or

(ii)at any time preceding the filing of the application, if the felony involved an act of fraud, dishonesty, a breach of trust, or money laundering, except that a conviction under this sub-subparagraph which is pardoned shall not be considered disqualifying information; and

(b)personal history and experience, collected in a form prescribed by the Nationwide Mortgage Licensing System and Registry, and with the permission of the applicant, in order for that nationwide system and registry and the commissioner to obtain:

(i)an independent credit report from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act, Pub.L.91-508 (15 U.S.C.s.1681a(p)), for use in making a determination of character and fitness pursuant to paragraph (3) of this subsection; and

(ii)information related to any administrative, civil or criminal findings by any governmental jurisdiction, to determine whether the individual had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent, formal vacation of a revocation shall not be considered disqualifying information.

(3)A determination of character and fitness, based upon the information related to personal history and experience obtained pursuant to subparagraph (b) of paragraph (2) of this subsection and other available sources, whereby the applicant has demonstrated financial responsibility, character, and general fitness as to command the confidence of the community and to warrant a determination that as a mortgage loan originator the applicant will operate honestly, fairly, and efficiently within the purposes of this act. For purposes of this paragraph, an applicant has demonstrated not to be financially responsible if the applicant has shown a disregard in the management of the applicant's own financial condition, which may include, but is not limited to:

(a)current outstanding judgments, except judgments solely as a result of medical expenses;

(b)current outstanding tax liens or other government liens and filings;

(c)foreclosures during the three-year period preceding the filing of the application; or

(d)a pattern of seriously delinquent accounts during the three-year period preceding the filing of the application.

(4)A demonstration of employment by one, and not more than one, business licensee as required by paragraph (1) of subsection c. of section 4 of this act.

(5)The completion of any pre-licensing education requirements as set forth in section 9 of this act.

(6)The successful passage of a qualified written test based upon the testing requirements as set forth in section 10 of this act.

(7)The completion of any continuing education requirements, if applicable, as set forth in section 11 of this act.

(8)A registration with the Nationwide Mortgage Licensing System and Registry as required by section 12 of this act.

(9)A demonstration of coverage by a surety bond as required by section 13 of this act.

(10) The payment of any required fees under this act, as established by the commissioner by regulation and payable to the commissioner or, by arrangement of the commissioner, to the Nationwide Mortgage Licensing System and Registry on behalf of the commissioner, or as set forth by the nationwide system and registry and payable to that nationwide system and registry.

b.For residential mortgage lenders and residential mortgage brokers, as qualified individual licensees:

(1)A completed application for a new license or for a renewal of a license as a qualified licensed individual for a residential mortgage lender or broker, submitted to the commissioner on the form, in the manner, and with appropriate evidence in support of the application, whereby the applicant follows the licensing procedure and meets the licensing criteria applicable to a mortgage loan originator, as set forth in subsection a. of this section, except that the applicant shall not request or be issued a separate license as a mortgage loan originator under that subsection.

(2)A determination with respect to any stricter or additional licensing requirements that the commissioner may, by regulation, establish.

(3)The payment of any required fees under this act, as established by the commissioner by regulation and payable to the commissioner or, by arrangement of the commissioner, to the Nationwide Mortgage Licensing System and Registry on behalf of the commissioner, or as set forth by the nationwide system and registry and payable to that nationwide system and registry.

L.2009, c.53, s.7.



Section 17:11C-58 - Fees For License Applications.

17:11C-58 Fees for license applications.

8. a. An applicant for a new license or for a renewal of a license to be a residential mortgage lender or residential mortgage broker, as a business licensee:

(1)Shall pay to the commissioner at the time of the application a nonrefundable application fee, as established by the commissioner through regulation, not to exceed $2,800. The nonrefundable application fee is required for each residential mortgage lender or broker license issued, including for each branch office license of a business licensee.

(2)Shall additionally pay to the Nationwide Mortgage Licensing System and Registry any required fees as set forth by that nationwide system and registry, or any commissioner's fees, which by arrangement of the commissioner, are payable to the nationwide system and registry on behalf of the commissioner.

b.An applicant for a new license or for a renewal of a license to be a residential mortgage lender or residential mortgage broker, as a qualified individual licensee:

(1)Shall pay to the commissioner at the time of the application a nonrefundable application fee, as established by the commissioner through regulation, not to exceed $500.

(2)Shall additionally pay to the Nationwide Mortgage Licensing System and Registry any required fees as set forth by that nationwide system and registry, or any commissioner's fees, which by arrangement of the commissioner, are payable to the nationwide system and registry on behalf of the commissioner.

c.An applicant for a new license or for a renewal of a license to be a mortgage loan originator:

(1)Shall pay to the commissioner at the time of the application a nonrefundable application fee, as established by the commissioner through regulation, not to exceed $500. A mortgage loan originator, other than a loan processor or underwriter who is an independent contractor and subject to licensure pursuant to paragraph (2) of subsection c. of section 4 of this act, who changes the employment affiliation on his license, which affiliation is required as a condition of licensure pursuant to paragraph (1) of subsection c. of section 4 of this act, to a different business licensee, shall be required to submit any documentation required by regulation and pay another nonrefundable application fee.

(2)Shall additionally pay to the Nationwide Mortgage Licensing System and Registry any required fees as set forth by that nationwide system and registry, or any commissioner's fees, which by arrangement of the commissioner, are payable to the nationwide system and registry on behalf of the commissioner.

L.2009, c.53, s.8.



Section 17:11C-59 - Required Educational Courses.

17:11C-59 Required educational courses.

9. a. An applicant for a new license as a mortgage loan originator or a qualified individual licensee shall complete, as a pre-licensing requirement, at least 20 hours of education from an educational course provided by an educational course provider, reviewed and approved by the Nationwide Mortgage Licensing System and Registry, based upon reasonable standards established by that nationwide system and registry.

(1)Pursuant to the reasonable standards established by the nationwide system and registry, an approved educational course provider may include the employer or affiliated business licensee of the applicant, or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the applicant's employer, affiliated business licensee, or affiliated entity.

(2)Pursuant to the reasonable standards established by the nationwide system and registry, an approved educational course may be offered at any location and by any means, including live classroom instruction, prepared group or individual coursework, or the Internet.

b.The approved educational course shall include at a minimum, but not be limited to:

(1)3 hours of instruction on federal statutes and regulations;

(2)3 hours of instruction on ethics, including instruction on fraud, consumer protection, and fair licensing issues; and

(3)2 hours of training related to lending standards for the nontraditional mortgage product marketplace.

c.Any pre-licensing educational requirements of another state, reviewed and approved by the Nationwide Mortgage Licensing System and Registry, and completed by an applicant for licensure in that state pursuant to the provisions of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.), shall be accepted by the commissioner from the applicant as credit towards completion of the reviewed and approved pre-licensing educational requirements of this section for licensure in this State.

L.2009, c.53, s.9.



Section 17:11C-60 - Written Test Required For Licensure.

17:11C-60 Written test required for licensure.

10. a. (1) An applicant for a new license as a mortgage loan originator or a qualified individual licensee shall pass, as a pre-licensing requirement, a qualified written test, developed by the Nationwide Mortgage Licensing System and Registry, and administered by a test provider approved by the nationwide system and registry, based upon reasonable standards established by that nationwide system and registry. Pursuant to the reasonable standards established by the nationwide system and registry, a qualified written test may be administered at any location, including the location of the employer or affiliated business licensee of the applicant, or any subsidiary or affiliate of the applicant's employer or affiliated business licensee, or any entity with which the applicant holds an exclusive arrangement to engage in the business of a residential mortgage lender, residential mortgage broker, or mortgage loan originator.

(2)In addition to an applicant for a new license, an applicant for a license reinstatement after failing to maintain a valid license for a period of five years or longer shall be required to pass a qualified written test as set forth in this section as a requirement for the license reinstatement.

b.The qualified written test shall adequately measure the applicant's knowledge and comprehension in appropriate subject areas, which shall include at a minimum, but not be limited to:

(1)federal and State statutes and regulations pertaining to mortgage origination;

(2)other federal and State statutes and regulations, including those pertaining to fraud, consumer protection, fair lending issues, and the nontraditional mortgage marketplace; and

(3)ethics.

c.An applicant shall only be considered to have passed the qualified written test if the applicant achieves a test score of not less than 75 percent correct answers to the test questions.

d.An applicant may take the qualified written test up to three consecutive times in order to successfully pass and qualify for licensure. The applicant shall not take a subsequent, consecutive test until at least 30 calendar days next following the applicant's preceding test date. If the applicant fails to pass the qualified written test after three consecutive attempts, the applicant shall not be permitted to retake the test for a period of at least six months from the applicant's last preceding test date.

L.2009, c.53, s.10.



Section 17:11C-61 - Educational Requirements For License Renewal.

17:11C-61 Educational requirements for license renewal.

11. a. An applicant for a renewal of a license as a mortgage loan originator or a qualified individual licensee, shall complete, as a requirement for the license renewal, at least 12 hours of education from one or more continuing educational courses provided by a continuing educational course provider, reviewed and approved by the Nationwide Mortgage Licensing System and Registry, based upon reasonable standards established by that nationwide system and registry.

(1)Pursuant to the reasonable standards established by the nationwide system and registry, an approved continuing educational course provider may include the employer or affiliated business licensee of the individual licensee, or an entity which is affiliated with the individual licensee by an agency contract, or any subsidiary or affiliate of the individual licensee's employer, affiliated business licensee, or affiliated entity.

(2)Pursuant to the reasonable standards established by the nationwide system and registry, an approved continuing educational course may be offered at any location and by any means, including live classroom instruction, prepared group or individual coursework, or the Internet.

b. The approved continuing educational course shall include at a minimum, but not be limited to:

(1)3 hours of instruction on federal statutes and regulations;

(2)2 hours of instruction on ethics, including instruction on fraud, consumer protection, and fair licensing issues; and

(3)2 hours of training related to lending standards for the nontraditional mortgage product marketplace.

c. (1) Except as set forth by the commissioner in regulations consistent with this act and the provisions of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.), a licensed mortgage loan originator, or a licensed residential mortgage lender or residential mortgage broker as a qualified individual licensee, may only receive credit for an approved continuing educational course:

(a)in the calendar year in which the licensee takes the course; and

(b)that is not the same approved course already taken in that calendar year or the immediately preceding calendar year.

(2)A licensed mortgage loan originator, residential mortgage lender or broker, who is an approved instructor of an approved continuing educational course, may receive credit towards the individual licensee's own continuing educational requirements set forth in this section at the rate of two hours of credit for every one hour of the approved continuing educational course taught.

(3)If a licensed mortgage loan originator, residential mortgage lender or broker subsequently becomes unlicensed, the individual licensee shall complete the continuing educational requirements set forth in this section for the last calendar year in which the individual was licensed as a requirement for a license reinstatement.

d.Any continuing educational requirements of another state, reviewed and approved by the Nationwide Mortgage Licensing System and Registry, and completed by an applicant for a license renewal in that state pursuant to the provisions of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.), shall be accepted by the commissioner from an applicant as credit towards completion of the reviewed and approved continuing educational requirements of this section for a license renewal in this State.

L.2009, c.53, s.11.



Section 17:11C-62 - Registration, Assignment Of Unique Identifier.

17:11C-62 Registration, assignment of unique identifier.

12. a. An applicant for an initial license or for a renewal of a license as a mortgage loan originator or a qualified individual licensee shall, as a licensing requirement, be registered and assigned a unique identifier through the Nationwide Mortgage Licensing System and Registry.

b. (1) In order to ensure compliance by an applicant with this registration requirement, the commissioner shall utilize, as required or permitted by the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.) and as otherwise deemed appropriate by the commissioner, the Nationwide Mortgage Licensing System and Registry.

(2)The commissioner is authorized, through regulation, to coordinate the registration of an applicant through the nationwide system and registry with the State licensing of the applicant under this act, on any matters deemed necessary by the commissioner for participation in that nationwide system and registry, including but not limited to:

(a)background checks, including a criminal history record background check, a check of administrative and civil records, and a credit history check as set forth in section 7 of this act, and concerning any other information deemed necessary by the nationwide system and registry;

(b)setting or resetting of license renewal dates, and requirements for amending or surrendering a license;

(c)reporting requirements as set forth pursuant to section 35 of this act; and

(d)payment of any required fees, as established by the commissioner and payable to the commissioner or to the nationwide system and registry on behalf of the commissioner, and as set forth by the nationwide system and registry and payable to that nationwide system and registry.

(3)The commissioner shall, in order to participate in the nationwide system and registry, regularly report violations of this act by an applicant or licensee, as well as information concerning enforcement actions on those violations, along with any other relevant information, to the nationwide system and registry, in a manner and frequency established by that nationwide system and registry.

(4)The commissioner shall, in order to participate in the nationwide system and registry, establish by regulation a process by which an applicant or current licensee may request access to the applicant's or licensee's information or material provided to, received from, or collected by the nationwide system and registry, and a process by which that applicant or licensee may correct, amend or delete information or material disputed as incorrect or incomplete.

(5)Except as provided under section 1512 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s.5111), any requirement under federal or State law, including P.L.1963, c.73 (C.47:1A-1 et seq.), regarding the privacy or confidentiality of any information or material provided to, received from, or collected by the nationwide system and registry, and any privilege arising under federal or State law, including any rules of court, with respect to the information or material, shall continue to apply after the information or material has been provided to, received from, or collected by the nationwide system and registry. The privacy, confidentiality, or privilege shall also continue to apply with respect to the sharing of the information or material, pursuant to procedures set forth by the nationwide system and registry, with any federal banking agency or other federal agency with mortgage industry oversight authority, or any state agency with mortgage industry oversight authority. This paragraph shall not apply to any information or material relating to the employment history of, and publicly adjudicated disciplinary or enforcement actions against, an applicant or licensee that is included in the nationwide system and registry for access by the public, based upon reasonable standards established by the nationwide system and registry.

(a)In order to ensure the application of privacy, confidentiality, and privilege protections to information and material as set forth in this paragraph, the commissioner may enter into any necessary arrangement with the nationwide system and registry, other federal or state agency, the Conference of State Bank Supervisors or its successor organization, or other organization representing a federal or state agency, regarding information and material the commissioner shares, and information and materials shared with the commissioner.

(b)The information and material subject to privacy, confidentiality, or privilege protections as set forth in this paragraph, notwithstanding any provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) or any other State law concerning open records to the contrary, shall not be subject to:

(i)disclosure under any federal or State law governing the disclosure to the public of information or material held by an officer or agency of the federal government or any state; or

(ii)subpoena or discovery, or admission into evidence, in any private civil action or administrative process, except with respect to any privacy, confidentiality, or privilege held by the nationwide system and registry connected to an applicant's or licensee's information or material that the applicant or licensee gives permission to waive, in whole or in part.

L.2009, c.53, s.12.



Section 17:11C-63 - Business Licensee Required To Obtain Blanket Bond.

17:11C-63 Business licensee required to obtain blanket bond.

13. A business licensee, prior to doing business as a residential mortgage lender or residential mortgage broker, shall obtain a blanket bond in an amount and form prescribed by regulations of the commissioner, but not less than $25,000. The bond shall be obtained from a surety company authorized by law to do business in this State. The business licensee shall procure the blanket bond to cover its qualified individual licensees, and all mortgage loan originators, other employees, and agents in an amount as prescribed by regulation of the commissioner. The bond shall run to the State for the benefit of any person injured by the wrongful act, default, fraud or misrepresentation of the business licensee, or its qualifying individual licensees, mortgage loan originators, other employees, or agents. No bond shall comply with the requirements of this section unless the bond contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is filed in the department at least 30 days before the day upon which cancellation shall take effect.

L.2009, c.53, s.13.



Section 17:11C-64 - Minimum Net Worth Required For Applicant For Business License.

17:11C-64 Minimum net worth required for applicant for business license.

14. a. (1) Each applicant for a business license as a residential mortgage lender shall demonstrate that it has tangible net worth of at least $250,000, except that an applicant for a business license as a correspondent mortgage lender shall demonstrate that it has a tangible net worth of at least $150,000. Each applicant for a business license as a residential mortgage broker shall demonstrate that it has tangible net worth of at least $50,000.

(2)Each licensed residential mortgage lender that is a business licensee shall maintain at all times tangible net worth of at least $250,000, except that a correspondent mortgage lender that is a business licensee shall maintain at all times tangible net worth of at least $150,000. Each licensed residential mortgage broker that is a business licensee shall maintain at all times tangible net worth of at least $50,000.

(3)The commissioner may by regulation:

(a)define the term "tangible net worth";

(b)establish standards for determining compliance with the tangible net worth requirements of this section; and

(c)determine any remedial action, as authorized pursuant to section 20 of this act, including suspension of a license, for failure to comply with these tangible net worth requirements.

b.The commissioner may, by regulation, require that a business licensee demonstrate to the satisfaction of the commissioner that it has adequate means to fund loans through lines of credit, or otherwise.

L.2009, c.53, s.14.



Section 17:11C-65 - Maintenance Of Branch Offices By Business Licensee.

17:11C-65 Maintenance of branch offices by business licensee.

15. a. A residential mortgage lender or residential mortgage broker that is a business licensee may maintain a branch office or offices. The business licensee shall obtain a license for each branch office in this State and each branch office outside this State from which the licensee has direct contact with New Jersey consumers regarding origination or brokering.

b.The commissioner shall issue a branch office license for a residential mortgage lender or broker if:

(1)The business licensee has submitted a completed branch office application form, which includes any information required by the commissioner concerning the branch office, and an application fee pursuant to section 8 of this act;

(2)The application for the branch office demonstrates that the office is in a suitable location; and

(3)The application contains a certification that the office is covered by the business licensee's surety bond, required of that licensee pursuant to section 13 of this act.

L.2009, c.53, s.15.



Section 17:11C-66 - Construction Of Act Relative To Maintenance Of Office In-state.

17:11C-66 Construction of act relative to maintenance of office in-State.

16. a. Nothing in this act shall be construed to require a business licensee that is licensed as a residential mortgage lender or residential mortgage broker to maintain an office in this State so long as it is qualified to do business here and has a registered agent for service of process.

b.Whenever the business licensee changes the address of its principal office or a branch office serving New Jersey consumers, it shall file, as part of its notice of address change required pursuant to paragraph (5) of subsection a. of section 17 of this act, any documents required of it by regulation.

L.2009, c.53, s.16.



Section 17:11C-67 - Regulations Relative To License.

17:11C-67 Regulations relative to license.

17. a. (1) The license for a residential mortgage lender or residential mortgage broker, including a qualified individual licensee, shall state the name of the business licensee and the licensee's place or places of business, as applicable, and shall contain any other information as the commissioner may require pursuant to regulation. A license shall not be issued in a name containing any words including "insured," "bonded," "guaranteed," "secured" and the like. Notwithstanding the provisions of section 18 of P.L.1948, c.67 (C.17:9A-18) or any other law to the contrary, a licensed residential mortgage lender or broker may use the terms "mortgage lender" or "mortgage broker," respectively, as part of the licensee's name; a licensed residential mortgage lender may also use the term "mortgage banker."

(2)The license of the business licensee shall be posted conspicuously in the place or places of business of that licensee, and the license of any qualified individual licensee shall be maintained by that licensee and available for public inspection at the licensee's place or places of business.

(3)A licensee or any other person shall not photocopy or otherwise reproduce the license except for legitimate business purposes.

(4)Licenses issued to a business licensee pursuant to this act shall not be transferable or assignable, other than as provided by section 19 of this act.

(5)No licensee shall change the name or address of the licensee's place or places of business without notice to the commissioner.

b.(1) The license for a mortgage loan originator shall state the name of the originator's employing business licensee and the licensee's place or places of business, as applicable, and shall contain any other information as the commissioner may see fit to require.

(2)The license shall be maintained by the licensee and available for public inspection at the licensee's place or places of business.

(3)A licensee or any other person shall not photocopy or otherwise reproduce the license except for legitimate business purposes.

(4)No licensee shall change the name or address of the licensee's place or places of business without notice to the commissioner.

L.2009, c.53, s.17.



Section 17:11C-68 - Expiration, Continuance, Reinstatement, Surrender Of License.

17:11C-68 Expiration, continuance, reinstatement, surrender of license.

18. a. Each residential mortgage lender, residential mortgage broker, and mortgage loan originator license issued pursuant to this act shall expire in accordance with the following schedule:

(1)for any license issued on or before July 31, 2010, or a later date approved by the Secretary of the United States Department of Housing and Urban Development pursuant to the provisions of section 1508 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s.5107), the license shall expire on December 31, 2010; and

(2)for any license issued on or after January 1, 2011, the license shall expire annually on December 31 of the same year of issue.

However, the commissioner may modify this schedule pursuant to regulation or order, based upon any later dates approved by the Secretary of the United States Department of Housing and Urban Development pursuant to the provisions of section 1508 of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," Pub.L.110-289 (12 U.S.C. s.1507), providing a temporary deadline extension with respect to complying with the licensing requirements for states established pursuant to the provisions of the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," title V of Pub.L.110-289 (12 U.S.C. s.5101 et seq.).

b. (1) Consistent with the provisions of subsection a. of this section, the license of any person failing to satisfy the standards for license renewal set forth in sections 6 through 15 of this act shall expire. However, the commissioner may adopt regulations concerning procedures for a person with an expired license to obtain a reinstatement of that license, which in the case of a formerly licensed individual shall be consistent with any expired license reinstatement standards established by the Nationwide Mortgage Licensing System and Registry.

(2)The commissioner may by regulation provide for the license of a residential mortgage lender or residential mortgage broker, if a qualified individual licensee, to continue in existence in an inactive status for a specified period of time.

c.A licensee may surrender any license, consistent with paragraph (2) of subsection b. of section 12 of this act concerning the coordination of license surrender with the Nationwide Mortgage Licensing System and Registry, by delivering to the commissioner written notice that the license is surrendered, along with the license, but the surrender shall not affect the licensee's civil or criminal liability for any act committed prior to the surrender.

L.2009, c.53, s.18.



Section 17:11C-69 - Approval For Sale, Transfer Of Controlling Interest.

17:11C-69 Approval for sale, transfer of controlling interest.

19. Any sale or transfer of a controlling interest in a residential mortgage lender or residential mortgage broker applicant's or licensee's business shall be approved by the commissioner prior to the transfer or sale, after the applicant or business licensee has provided an application which contains a written notice of the proposed sale or transfer to the commissioner. The application shall list each officer, director, partner or owner to receive a controlling interest as a result of the transfer or sale, and each shall be subject to a criminal history record background check as set forth in subsection b. of section 6 of this act as a condition for the commissioner's approval of the transfer or sale. The commissioner shall approve the transfer or sale unless the commissioner determines, following an opportunity for a hearing, that sufficient grounds exist to deny, revoke or suspend the residential mortgage lender's or broker's license. The sale or transfer shall be deemed approved if the commissioner does not deny a completed application within 90 days after its receipt.

L.2009, c.53, s.19.



Section 17:11C-70 - Authority Of Commissioner Relative To Issuing Licenses.

17:11C-70 Authority of commissioner relative to issuing licenses.

20. a. The commissioner's authority with respect to issuing licenses shall include the following:

(1)The commissioner may access, receive and use any information or material required of an applicant or licensee pursuant to sections 6 through 15 of this act, or any other information or material deemed relevant, to determine whether to issue or renew a license, or revoke, suspend, or refuse to renew a license.

(2)The commissioner may refuse to issue, and may revoke, suspend, or refuse to renew, a residential mortgage lender or residential mortgage broker license, including the license of a qualified individual licensee or a branch office license, or a mortgage loan originator license, or impose a penalty pursuant to this act, if the commissioner finds, after notice and an opportunity for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, that any person, applicant for or holder of the license has:

(a)Violated any of the provisions of this act or any order, rule or regulation made or issued pursuant to this act;

(b)Failed at any time to meet the requirements for licensure set forth in sections 6 through 15 of this act, as applicable, or withheld information or made a material misstatement in the application for the license;

(c)Been convicted of an offense involving breach of trust, moral turpitude or fraudulent or dishonest dealing, including but not limited to the disqualifying criminal activities stated in paragraph (2) of subsection a. of section 7 of this act, if applicable, or had a final judgment entered against the person in a civil or administrative action upon grounds of fraud, misrepresentation, deceit, or failure to maintain books, accounts, records and other documents as required by section 21 of this act;

(d)Failed to comply with any reporting requirements set forth pursuant to section 35 of this act;

(e)Become insolvent;

(f)Demonstrated unworthiness, incompetence, bad faith or dishonesty in the transaction of business as a licensee; or

(g)Engaged in any other conduct which would be deemed by the commissioner to be the cause for denial, revocation, suspension, or refusal of the license or license renewal.

(3)A license of a business licensee may be suspended, revoked, or not renewed if any officer, director, partner, or owner of the licensee has committed any act which would be cause for suspending, revoking or not renewing a license if issued to that person as an individual.

(4)If the license issued to a residential mortgage lender or residential mortgage broker as a qualified individual licensee is revoked or suspended, the affiliated license issued to the business licensee shall also be revoked or suspended by the commissioner, unless within the time fixed by the commissioner, in the case of a partnership, the connection therewith of the offending qualified individual licensee whose license has been revoked or suspended shall be severed and that individual's interest in the partnership and share in its activities brought to an end, or in the case of an association, corporation, or other legal entity, the offending qualified individual licensee whose license has been revoked or suspended shall be discharged and shall have no further participation in the legal entity's activities. In the case of an offending qualified individual licensee who is an officer or director of the corporation or other legal entity, that individual shall be required to fully divest himself of all stock, bonds or other corporate holdings.

b.The commissioner's authority with respect to oversight of licensees, and enforcement of the activities regulated under this act, shall include the following:

(1)The commissioner may access and examine books, accounts, records and other documents maintained by a licensee pursuant to section 21 of this act.

(2)The commissioner may conduct investigations or examinations, which may include the subpoena of witnesses and documents, pursuant to section 34 of this act.

(3)Whenever it appears to the commissioner that any person has engaged, is engaged, or is about to engage in any practice or transaction prohibited by this act, the commissioner may issue, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a cease and desist order if the commissioner determines it necessary. In addition to any other remedy available, the commissioner may also bring a summary action in a court of competent jurisdiction against a person, and any other person concerned or in any way participating in or about to participate in a practice or transaction in violation of this act, to enjoin the person from continuing the practice or transaction engaged in, or from engaging in the practice or transaction, or doing any act in furtherance towards engaging in the practice or transaction.

(4)The commissioner may impose a civil penalty not exceeding $25,000 on any person for a violation of this act. Each violation of this act, including any order, rule or regulation made or issued pursuant to this act, shall constitute a separate offense. Additionally, each violation of this act which constitutes a knowing violation shall be considered a crime of the third degree.

(5)The commissioner may order that any person who has been found to have knowingly violated any provision of this act, or of the rules and regulations issued pursuant hereto, and has thereby caused financial harm to consumers, be barred from acting as a residential mortgage lender, residential mortgage broker, or mortgage loan originator, or a stockholder, an officer, director, partner or other owner, or an employee of a licensee, or acting in any other capacity pursuant to this act. Violations of this final order shall be considered a crime of the third degree.

(6)The commissioner may order a person found to be in violation of this act to make restitution to any person aggrieved by the violation.

(7)The commissioner may order any other remedial action with respect to a violation of this act as the commissioner deems necessary.

c.The commissioner, in order to fulfill the activities encompassed by the commissioner's authority set forth in this section, may:

(1)Retain attorneys, accountants, or other professionals or specialists as examiners, auditors, or investigators to conduct, or assist with, any licensing activity, examination, or investigation;

(2)Utilize any public or privately available analytical system, method, or software;

(3)Utilize any examination or investigative report prepared by any federal banking agency or other federal agency, or any state agency including another department, division, bureau, or office of this State; and

(4)Enter into any necessary arrangement with a federal or state agency, the Conference of State Bank Supervisors or its successor organization, or other organization representing any federal or state agency, in order to reduce the commissioner's regulatory burden by sharing resources, including sharing information and materials through the Nationwide Mortgage Licensing System and Registry in accordance with subsection b. of section 12 of this act, and following standardized or uniform methods or procedures.

L.2009, c.53, s.20.



Section 17:11C-71 - Identification Of Place Of Business, Storing Of Books, Accounts, Records; Accessibility.

17:11C-71 Identification of place of business, storing of books, accounts, records; accessibility.

21. a. Every residential mortgage lender, residential mortgage broker, and mortgage loan originator shall identify the place of business where those books, accounts, records and other documents of the business conducted under the license, as may be prescribed by the commissioner, are maintained, to enable the commissioner to determine whether the business of the licensee is being conducted in accordance with the provisions of this act and the orders, rules and regulations issued hereunder.

b.Upon appropriate notice to the commissioner and if a change in location of records is made, the commissioner shall be notified in writing of the change within five business days of the change.

c. (1) Every licensee shall preserve all books, accounts, records and other documents pertaining to its business, and keep them available for examination by the commissioner, for at least three years from the date of original entry, or a longer time as prescribed by the commissioner by regulation.

(2)During any examination by the commissioner:

(a)The commissioner may control access to any books, accounts, records or other documents by either taking possession of the documents, or selecting a designee to be exclusively in charge of the documents in the location where the documents are maintained. During this period of controlled access, no person, other than the licensee as provided in subparagraph (b) of this paragraph, shall, or attempt to, alter, remove, abstract, mutilate, destroy, or secrete any of the documents, except with the written consent of the commissioner or pursuant to court order from a court of competent jurisdiction.

(b)Unless the commissioner has reasonable grounds to believe any books, accounts, records or other documents have been, or are at risk of being, knowingly withheld, altered, removed, abstracted, mutilated, destroyed, or secreted for the purpose of concealing a violation of this act, the documents shall be accessible as necessary for the licensee to continue to conduct business under the license.

d.A licensee may, upon approval of the commissioner, keep records at a location, identified by the licensee, outside this State, provided that the licensee shall make the records available in this State upon request of the commissioner, or, at its option have the records examined at its out-of-State location, for which it shall pay the reasonable expenses of the commissioner for the examination.

L.2009, c.53, s.21.



Section 17:11C-72 - Provision Of Unique Identifier Required.

17:11C-72 Provision of unique identifier required.

22. a. Every residential mortgage lender or residential mortgage broker as qualified individual licensees, and every mortgage loan originator licensee shall provide, in a conspicuous manner, the unique identifier assigned to the licensee through the Nationwide Mortgage Licensing System and Registry, on all residential mortgage loan application forms, solicitations, and advertisements, whether in print, broadcast, or electronically transmitted, and on any other document established by regulation of the commissioner. Every residential mortgage lender or broker as a business licensee shall ensure the provision of the unique identifier by its qualified individual licensees and mortgage loan originators as required by this section.

b.No residential mortgage lender, residential mortgage broker, or mortgage loan originator, whether a business or individual licensee, shall transact business provided for under this act using any name other than that named in the licensee's license, and if applicable, using any unique identifier other than the individual licensee's unique identifier assigned through the Nationwide Mortgage Licensing System.

L.2009, c.53, s.22.



Section 17:11C-73 - Insurance Requirements For Borrowers.

17:11C-73 Insurance requirements for borrowers.

23. a. A borrower shall not be required to purchase credit life or accident and health insurance or credit involuntary unemployment insurance in connection with any mortgage loan. If the borrower or borrowers consent thereto in writing, a residential mortgage lender or residential mortgage broker may obtain or provide:

(1)Insurance on the life and on the health or disability, or both, of one borrower, and on the lives, health or disability of two borrowers pursuant to the provisions of N.J.S.17B:29-1 et seq.; and

(2)Credit involuntary unemployment insurance in accordance with forms and rates filed and approved by the commissioner pursuant to applicable regulations.

b.If a licensee obtains or provides any credit insurance for a borrower or borrowers pursuant to subsection a. of this section, a licensee may deduct from the principal of the loan and retain an amount equal to the premium lawfully charged by the insurance company. The premium may be charged monthly in the case of an open-end, secondary mortgage loan. The amount so deducted and retained shall not be considered a prohibited charge or amount of any examination, service, brokerage, commission, expense, fee or bonus or other thing or otherwise.

c.If a borrower or borrowers obtain the credit insurance from or through a licensee, the licensee shall show the amount of the charge for the insurance and cause to be delivered to the borrower or borrowers a copy of the policy, certificate or other evidence of that insurance when the loan is made. Nothing in this act shall prohibit the licensee from collecting the premium or identifiable charge for insurance permitted by this section and from receiving and retaining any dividend, or any other gain or advantage resulting from that insurance.

d.A licensee may require a borrower to demonstrate that the property securing any mortgage loan is insured against damage or loss due to fire and other perils, including those of extended coverage, for a term not to exceed the term of the loan and in an amount not to exceed the amount of the loan, together with the amount needed to satisfy all prior liens on that property.

The licensee shall provide the borrower with the following written statement, to be printed in at least 10-point bold type:

NOTICE TO THE BORROWER

YOU MAY BE REQUIRED TO PURCHASE PROPERTY INSURANCE AS A CONDITION OF RECEIVING THE LOAN.

IF PROPERTY INSURANCE IS REQUIRED, YOU MAY SECURE INSURANCE FROM A COMPANY OR AGENT OF YOUR OWN CHOOSING.

L.2009, c.53, s.23.



Section 17:11C-74 - Permitted Fees.

17:11C-74 Permitted fees.

24. a. Notwithstanding the provisions of any other law, a residential mortgage lender, incidental to the origination, processing and closing of any mortgage loan transaction, shall have the right to charge only the following fees: (1) credit report fee; (2) appraisal fee; (3) application fee; (4) commitment fee; (5) warehouse fee; (6) fees necessary to reimburse the residential mortgage lender for charges imposed by third parties; and (7) discount points.

b.Notwithstanding the provisions of any other law, a residential mortgage broker, incidental to the brokering of any mortgage loan transaction, shall have the right to charge only the following fees: (1) application fee; and (2) discount points.

c.No residential mortgage lender or residential mortgage broker may charge any fee either not expressly authorized by this section or authorized by the commissioner by regulation.

L.2009, c.53, s.24.



Section 17:11C-75 - Prohibited Practices, Violations.

17:11C-75 Prohibited practices, violations.

25. The following practices shall be prohibited and a violation of this act with respect to any mortgage loan:

a.No person shall use the word "mortgage" or similar word in any advertising, sign, letterhead, business card, or like matter which tends to represent that the person solicits, makes, brokers, or negotiates mortgage loans unless licensed to act as a residential mortgage lender, residential mortgage broker, or mortgage loan originator under this act, or is exempt from licensure pursuant to section 5 of this act.

b.No person shall obtain or attempt to obtain a license by fraud or misrepresentation in order to act as a licensee under this act.

c.No person shall assist, or aid or abet a licensee with respect to any licensed activities regulated by this act, unless properly licensed under this act, or exempt from licensure pursuant to section 5 of this act.

d.No residential mortgage lender, residential mortgage broker, or mortgage loan originator, whether a business or individual licensee, shall make, advertise, print, display, publish, distribute, electronically transmit, telecast or broadcast, or cause or permit to be made, advertised, printed, displayed, published, distributed, electronically transmitted, televised or broadcast, in any manner, any statement or representation which is false, misleading or deceptive.

e.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall engage in any unfair or deceptive practice toward any person, or directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers, lenders, or any other person, including any action to misrepresent, circumvent, or conceal the nature of any information or material particular of any transaction, or to obtain the real property that is, or intended to be, the security for the loan.

f.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall advertise, solicit, or make, broker, or negotiate a mortgage loan for a specific interest rate, points, or other financing terms unless those terms are actually available at the time of advertising, making, brokering, or negotiating the loan.

g.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall make any statement or representation that the licensee will provide "immediate approval" of any mortgage loan application or "immediate closing" of a loan, or will afford unqualified access to credit.

h.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall fail to make any disclosures concerning a mortgage loan as required by federal and State law, including any order, rule or regulation made or issued pursuant to that law.

i.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a mortgage loan, including to any appraiser of the real property that is, or intended to be, the security for the loan for the purposes of influencing the appraiser's judgment with respect to the value of the property.

j.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall, in connection with or incidental to the making of any mortgage loan, require or permit a party to the transaction to sign the loan agreement, promissory note, bond or other mortgage instrument if it contains any blank space to be filled in after it has been signed, except a blank space relating to recording.

k.With respect to any commission, bonus or fee:

(1)No person shall pay or receive any commission, bonus, or fee to or from any person not licensed under this act, or not exempt from licensure pursuant to section 5 of this act, in connection with soliciting, making, brokering, or negotiating any mortgage loan for a borrower.

(2)A residential mortgage lender, residential mortgage broker, or mortgage loan originator shall not solicit, make, broker, or negotiate a contract with a borrower that provides in substance that the licensee may earn a commission, bonus, or fee through "best efforts" to obtain a mortgage loan, even though no loan is actually consummated for the borrower.

l.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall charge or exact directly or indirectly from a borrower or any other person any commission, bonus, fee, or charge not authorized by this act.

m.No residential mortgage lender or residential mortgage broker shall fail to disburse funds in accordance with the licensee's agreements, unless otherwise ordered by the commissioner or a court of competent jurisdiction.

n.No residential mortgage lender or residential mortgage broker shall fail to place in escrow, immediately upon receipt, any money, fund, deposit, check, or draft entrusted to the licensee by any person, in a manner approved by the commissioner, or to deposit the funds in a trust or escrow account maintained by the licensee with a depository institution, wherein the funds shall be kept until the disbursement thereof is properly authorized.

o.If a residential mortgage lender or residential mortgage broker provides loan proceeds to a closing agent for the purpose of closing and settling a mortgage transaction, the licensee shall not fail: (1) to present a certified check, cashier's check, teller's check or bank check for the proceeds of the mortgage loan; (2) to arrange an electronic fund transfer for the proceeds of the loan; or (3) to provide for payment by cash to the closing agent at a reasonable time and place prior to the time of the mortgage closing transaction. The closing agent shall deposit the loan proceeds in a trust or escrow account, which shall not be commingled with the agent's own funds, and shall disburse the loan proceeds upon the closing or settlement in accordance with the settlement documents. Nothing contained in this subsection shall require the licensee to utilize a closing agent, or prevent the licensee from directly disbursing loan proceeds from the account of the licensee to the borrower and other persons entitled to receive disbursements from the settlement if a closing agent is not used. Nothing contained in this subsection shall prevent the licensee from assessing a reasonable charge as set forth by regulation of the commissioner to reflect the additional cost to the licensee for the issuance of a certified, cashier's, teller's or bank check or for arranging an electronic fund transfer. The reasonable charge shall be fully disclosed at application, or at or prior to the issuance of the loan commitment. In this subsection, a "bank check" means a negotiable instrument drawn by a federal or state chartered bank, savings bank or savings and loan association on itself or on its account in another federal or state chartered bank, savings bank or savings and loan association doing business in this State; and a "teller's check" means a draft drawn by a bank on another bank, or payable at or through a bank.

p.No residential mortgage lender, residential mortgage broker, or mortgage loan originator shall fail without good cause to truthfully account or deliver to any person any personal property, money, fund, deposit, check, draft, mortgage, document or thing of value, which is not the licensee's property, or which the licensee is not in law or equity entitled to retain under the circumstances, at the time which has been agreed upon, or is required by law, or, in the absence of a fixed time, upon demand of the person entitled to the accounting or delivery.

L.2009, c.53, s.25.



Section 17:11C-76 - Closed-end Loan Permitted, Certain Circumstances, Interest Rates.

17:11C-76 Closed-end loan permitted, certain circumstances, interest rates.

26. a. Notwithstanding the provisions of R.S.31:1-1 or any other law to the contrary, a residential mortgage lender may make a closed-end loan as a secondary mortgage loan, and may charge, contract for, and receive thereon, interest at an annual percentage rate agreed to by the licensee and the borrower.

b.The promissory note evidencing the closed-end loan may provide for a variation in the interest rate in which adjustments to the interest rate shall correspond directly to the movement of an interest rate index which is readily available to and verifiable by the borrower and is beyond the control of the licensee. If the note provides for a variation in the interest rate, that fact shall be clearly described in plain language, in at least eight-point bold face type on the face of the note. If the note provides for a final payment which is substantially greater than the previous installments, that fact, together with a statement that the licensee is under no obligation to refinance the loan, unless the licensee unconditionally obligates itself to do so, shall be clearly disclosed in plain language, in at least eight-point bold face type on the face of the note. No rate increase or decrease shall take effect during the first six months of the term of the loan. Thereafter, no rate increase or decrease shall take effect unless at least 30 days prior to the effective date of that increase or decrease, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes the increase or decrease, and unless at least six months have elapsed without any increase in the rate.

c.Upon written request from the borrower, the licensee shall give to the borrower, without charge, within five days from the date of receipt of that request, a written statement of the borrower's account, which shall show the dates and amounts of all installment payments on the closed-end loan credited to the borrower's account, the dates, amounts and explanation of all other charges or credits to the account and the unpaid balance thereof. The licensee shall not be required to furnish more than two statements pursuant to this subsection in any 12-month period.

L.2009, c.53, s.26.



Section 17:11C-77 - Open-end Loan Permitted, Certain Circumstances, Interest Rates.

17:11C-77 Open-end loan permitted, certain circumstances, interest rates.

27. Notwithstanding the provisions of R.S.31:1-1 or any other law to the contrary, and subject to all applicable provisions of this act, a licensed residential mortgage lender shall have authority to make an open-end, secondary mortgage loan upon the same terms and conditions permitted to banks, savings banks, and savings and loan associations pursuant to State and federal statutes and regulations promulgated thereunder, and may charge, contract for, and receive thereon, interest at an annual percentage rate agreed to by the licensee and the borrower, provided however, that with respect to fees and other charges permitted in connection with the open-end loan, the licensee shall be subject to the provisions of this act.

L.2009, c.53, s.27.



Section 17:11C-78 - Requirements For Instrument Evidencing A Secondary Mortgage Loan.

17:11C-78 Requirements for instrument evidencing a secondary mortgage loan.

28. An instrument evidencing a secondary mortgage loan shall:

a.Be in the form of a promissory note for a closed-end loan, and in the form of a loan agreement for an open-end loan, and shall be identifiable by the use of the words "Secondary Mortgage Loan" printed prominently, in 14-point bold type or larger, centered and at the top of the promissory note or loan agreement.

b.Provide for the payment, in full, of the total amount of the secondary mortgage loan in substantially equal payment periods, measured in terms of weeks or months, and, except as otherwise permitted, substantially equal installment payment amounts, except that the initial payment period may be deferred for 60 days, and, provided further, when appropriate for the purpose of facilitating payment in accordance with the borrower's intermittent income, a promissory note or loan agreement may provide an installment schedule which reduces or omits payments over any period of time during which the borrower's income is reduced or suspended, and the final installment may be $1 more or less than the amount of all other installment payments.

c.Contain the following notice printed prominently, in the identical form indicated below, in 10-point bold type or larger, directly above the space provided for the signature of the borrower.

"NOTICE TO BORROWER

Read this promissory note or loan agreement before you sign.

Do not sign this promissory note or loan agreement if it contains blank spaces.

The promissory note or loan agreement is secured by a secondary mortgage on your real property."

d.Be completed in full before it is signed by the borrower. In the event that it is unnecessary to fill in a blank space provided for in any instrument, the figure -0-, a dash, line or the word "none" shall be inserted in such blank space.

L.2009, c.53, s.28.



Section 17:11C-79 - Prohibited Wording For Secondary Mortgage Loan.

17:11C-79 Prohibited wording for secondary mortgage loan.


29. No writing of any kind executed in connection with a secondary mortgage loan shall contain:

a.A power of attorney to confess judgment.

b.An assignment of or order for the payment of any salary, wages, commissions or any other compensation for services, or any part thereof, earned or to be earned.

c.An agreement to pay any amount other than the unpaid balance of the promissory note or loan agreement or any other charge authorized by this act.

d.A provision relieving the residential mortgage lender or residential mortgage broker from liability for any claim, or from any legal remedy, which the borrower may have against the licensee under the terms of the promissory note or loan agreement.

e.A provision whereby the borrower waives any right of action against the licensee, a subsequent holder or any person acting on the licensee's or holder's behalf for any illegal act committed in the collection of payments under the promissory note or loan agreement.

f.An acceleration clause under which the unpaid balance of the promissory note or loan agreement not yet matured or any part thereof may be declared due and payable because the licensee or subsequent holder deems himself to be insecure.

L.2009, c.53, s.29.



Section 17:11C-80 - Prohibited Actions Relative To Secondary Mortgage Loan; Exceptions.

17:11C-80 Prohibited actions relative to secondary mortgage loan; exceptions.

30. a. A licensee acting as a residential mortgage lender shall not contract for, charge, receive or collect directly or indirectly, any of the following in connection with a secondary mortgage loan: a broker's or finder's fee; commission; expense; fine; penalty; premium; or any other thing of value other than the charges authorized by this act; except the expenses incurred on actual sale of the real property in foreclosure proceedings or upon the entry of judgment, which are otherwise authorized by law; except that:

(1)The licensee may charge and receive no more than three discount points computed as a percentage of the principal amount of the secondary mortgage loan and may add these discount points to the principal balance of the loan, which discount points shall be fully earned when the loan is made. The annual percentage rate charged to the borrower, including the discount points, if any, shall be subject to N.J.S.2C:21-19. As used in this paragraph, "discount point" means one percent of the principal amount of the loan, and "principal amount of the loan" means the total amount of credit extended, including all loan closing fees, expenses or costs that are financed, but excluding the discount points; and

(2)The licensee may require a borrower to pay a reasonable legal fee at the time of the execution of the secondary mortgage loan, provided that any legal fee shall represent a charge actually incurred in connection with the secondary mortgage loan and shall not be paid to any person other than an attorney authorized to practice law in this State; provided further that the legal fee shall be evidenced by a statement issued to the licensee from the attorney.

b.The licensee shall have authority to collect fees for title examination, abstract of title, survey, title insurance, credit reports, appraisals, and recording fees when those fees are actually paid by the licensee to a third party for those services or purposes, and to include those fees in the amount of the loan principal.

c.The licensee shall also have the authority to charge and collect a returned check fee in an amount not to exceed $20 which the licensee may charge the borrower if a check of the borrower for a secondary mortgage loan is returned to the licensee uncollected due to insufficient funds in the borrower's account. The licensee shall also have the authority to charge and collect a late charge in any amount as may be provided in the promissory note or loan agreement, but no late charge shall exceed 5% of the amount of payment in default. Not more than one late charge shall be assessed on any one payment in arrears.

d.The licensee shall not make any other charge or accept an advance deposit prior to the time a secondary mortgage loan is closed, except that the licensee may charge:

(1)An application fee for the secondary mortgage loan at closing; and

(2)On an open-end loan, an annual fee of $50 or 1% of the line of credit, whichever is less.

e.A promissory note or loan agreement by the licensee may provide for the payment of attorney fees in the event it becomes necessary to refer the promissory note or loan agreement to an attorney for collection; provided, however, that any attorney fees provision shall be void and unenforceable unless:

(1)The promissory note or loan agreement is referred to an attorney authorized to practice law in this State;

(2)The attorney to whom the promissory note or loan agreement is referred is not an officer, director, partner, owner, or employee, whether salaried or commissioned, of the licensee; and

(3)Suit is actually filed by the attorney to whom the promissory note or loan agreement is referred and subsequently decided in favor of the licensee, in which event the attorney fees shall not exceed 15% of the first $500, 10% of the next $500, and 5% of any excess amount due and owing under the promissory note or loan agreement, and provided further that at least 15 days prior to the commencement of the suit, the licensee or his attorney shall send to the borrower, by certified or registered mail, return receipt requested, at the borrower's last known address, a statement of the licensee's intention to sue, which statement shall also specify the amount of principal, interest and any other charge due and owing to the licensee.

L.2009, c.53, s.30.



Section 17:11C-81 - Regulations Relative To Collection Of Interest.

17:11C-81 Regulations relative to collection of interest.

31. a. If a residential mortgage lender charges or collects interest, costs or other charges on a secondary mortgage loan in excess of those permitted by this act, the licensee may collect only the principal amount of the loan, and may not collect interest, costs or other charges with respect to the loan. In addition, a licensee who knowingly and willfully violates any provision of this act shall also forfeit to the borrower three times any amount of the interest, costs or other charges collected in excess of that authorized by law.

b.The licensee shall have no liability on a secondary mortgage loan for an unintentional error if within 90 days after discovering the error the licensee notifies the borrower of the error and makes adjustments in the account as necessary to assure that the borrower will not be required to pay any interest, costs or other charges which aggregate in excess of the charges permitted under this act for secondary mortgage loans. The discovery of an unintentional error within the meaning of this section shall include an entry of a judgment by a court of competent jurisdiction, holding that a rule or regulation with which the licensee acted in conformity was invalid or in violation of this act, and the licensee shall have no liability for that unintentional error if the licensee takes the actions required upon discovery of the error pursuant to this section, within the time stated therein following entry of the judgment.

L.2009, c.53, s.31.



Section 17:11C-82 - Required Actions Relative To Secondary Mortgage Loans.

17:11C-82 Required actions relative to secondary mortgage loans.

32. A residential mortgage lender shall, in connection with a secondary mortgage loan:

a.Give to the borrower, without charge, a copy of every instrument, document or other writing the borrower signs, and written evidence of any insurance obtained from the licensee pursuant to section 23 of this act.

b.Give to the borrower, without charge, at the time the loan is made, if a closed-end loan, and at the time of the first advance, if an open-end loan, a closing statement which itemizes the individual amounts disbursed to or on behalf of the borrower, including, but not limited to, the premium for insurance, if any, the total amount of funds so disbursed, the amount of the interest charge, total amount of the loan, the amount, number and due date of the installment payments and the interest charge expressed as an annual percentage rate, as applicable.

c.In the event a borrower's application for the secondary mortgage loan is denied, notify the borrower, in writing, of that denial. The name of the denied borrower or a list of denied borrowers shall not be referred by the licensee, in any manner whatsoever, to any other lender, retail seller of personal property or services, or to any other person, whether in this State or any other state.

d.If the secondary mortgage loan is not consummated, return all documents executed by or belonging to the borrower.

e.Whenever payment is made in cash on an account of the secondary mortgage loan, give to the borrower, without charge, at the time that payment is actually received, a written receipt which shall show the name and address of the licensee, the name and address of the borrower, account number or other identification mark or symbol, date and amount paid.

f.When the loan, if a closed-end loan, is paid in full, or when the loan, if an open-end loan, is paid in full and the borrower has notified the licensee in writing to discontinue his account with the licensee:

(1)Refund or credit to the borrower, in accordance with regulations promulgated by the commissioner, any unearned portion of the premium for any insurance, if a premium for the insurance was disbursed on behalf of the borrower at the time the secondary mortgage loan was originally made.

(2)Stamp or write on the face of the promissory note or loan agreement evidencing the borrower's secondary mortgage loan indebtedness "Paid in Full" or "Canceled," the date paid and the name and address of the licensee and, within 45 days, return the promissory note or loan agreement to the borrower.

(3)Release any lien on real property and cancel the same of record pursuant to P.L.1975, c.137 (C.46:18-11.2 et seq.), and, at the time the promissory note or loan agreement evidencing the borrower's secondary mortgage loan indebtedness is returned, deliver to the borrower any good and sufficient assignments, releases or any other certificate, instrument or document as may be necessary to vest the borrower with complete evidence of title, insofar as the applicable secondary mortgage loan is concerned, to the real property, except that the licensee may require the borrower to pay any charge imposed upon the licensee by a county recording officer to effect the cancellation or release.

L.2009, c.53, s.32.



Section 17:11C-83 - Additional Prohibited Practices, Violations.

17:11C-83 Additional prohibited practices, violations.

33. In addition to the prohibited practices set forth pursuant to section 25 of this act for any mortgage loan, the following shall be prohibited and a violation of this act with respect to any secondary mortgage loan:

a.No residential mortgage lender shall, consistent with section 17 of this act, engage in any business regulated by this act under any other name or at any other location except that designated in the licensee's license. For the purpose of this subsection, the transaction of business includes, but is not limited to, the signing of any instrument, document or any other form by the borrower, except that a borrower's application for a secondary mortgage loan need not be signed in the office of the licensee and the loan need not be closed at the office of the licensee, so long as it is closed in New Jersey at the office of an attorney admitted to practice in this State, or a licensed title company or producer.

b.No residential mortgage lender or residential mortgage broker shall request that a borrower incorporate in connection with a secondary mortgage loan, or aid or abet a scheme to incorporate a borrower.

c.No residential mortgage lender shall make a secondary mortgage loan which has been referred by a retail seller, who, in connection with that referral, has required the borrower to purchase personal property or services, or has indicated that the purchase is necessary as a condition precedent for the loan.

d.No residential mortgage lender or residential mortgage broker shall require or accept from a borrower any collateral or security for a secondary mortgage loan other than a mortgage, indenture or any other similar instrument or document which creates a lien upon any real property or an interest in real property including, but not limited to, shares of stock in a cooperative corporation.

L.2009, c.53, s.33.



Section 17:11C-84 - Investigation By Commissioner.

17:11C-84 Investigation by commissioner.

34. a. The commissioner may investigate or examine any residential mortgage lender, residential mortgage broker, mortgage loan originator, or other person as the commissioner deems necessary to determine compliance with this act and the orders, rules and regulations issued hereunder. For these purposes, the commissioner may examine the books, accounts, records and other documents or matters of any licensee, maintained pursuant to section 21 of this act, or other person. Each licensee shall be subject to an examination by the commissioner, not more than once in any 9-month period, unless the commissioner has reason to believe that the licensee is not complying with the provisions of this act or any rule or regulation promulgated hereunder, or is not transacting business in accordance with law, in which case the commissioner may conduct an examination at any time. The commissioner shall have the power to compel by subpoena the production of all relevant books, accounts, records and other documents and materials relative to an examination or investigation. Examinations conducted under the provisions of this act shall be confidential; notwithstanding this confidentiality, the examinations shall be subject to: (1) reporting and sharing procedures established by the Nationwide Mortgage Licensing System and Registry pursuant to subsection b. of section 12 of this act; and (2) public disclosure as required in the administration, enforcement and prosecution of violations under this act or pursuant to court order. The cost of any investigation or examination shall be borne by the licensee.

b.The commissioner or the commissioner's designee shall have power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, accounts, records and other evidence before him in any matter over which he has jurisdiction pursuant to this act, and to administer oaths and affirmations to any person.

c.If any person shall refuse to obey a subpoena, or to give testimony or to produce evidence as required thereby, the commissioner may apply ex parte to any court having jurisdiction over that person for an order compelling the appearance of the witness before the commissioner to give testimony or to produce evidence as required thereby, or both.

L.2009, c.53, s.34.



Section 17:11C-85 - Reporting Requirements.

17:11C-85 Reporting requirements.

35. a. (1) Every residential mortgage lender and residential mortgage broker shall annually file a report with the commissioner, which shall set forth any information as the commissioner shall require concerning the business conducted as a licensee during the preceding calendar year. The report shall be under oath and in a form and within the time specified by the commissioner by regulation.

(2)Every residential mortgage lender and broker shall additionally submit to the Nationwide Mortgage Licensing System and Registry a mortgage call report of condition, in the form and manner, and with any information, at any time as may be required by that nationwide system and registry, and any other report to, or through, the nationwide system and registry pursuant to an arrangement for reporting and sharing information as set forth in subsection b. of section 12 of this act.

b.Any negligently made false statement or knowing omission of material fact in connection with any report or supporting information filed with the commissioner, the nationwide mortgage licensing system and registry, or through that nationwide mortgage licensing system and registry with any federal or state agency, shall be deemed a violation of this act.

c.A licensee that fails to make and file its annual report with the commissioner, or any report with or through the nationwide system and registry, in the form and within the time provided in this section, shall be subject to a penalty payable to the commissioner of not more than $100 for each day's failure concerning the annual report, and any penalty for a failure concerning a report to be filed with or through the nationwide system and registry, payable to the nationwide system and registry, and the commissioner, as authorized pursuant to section 20 of this act, may revoke or suspend the licensee's authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.2009, c.53, s.35.



Section 17:11C-86 - Agreements Unenforceable, Void.

17:11C-86 Agreements unenforceable, void.

36. Any agreement to waive any provision of this act shall be unenforceable and void.

L.2009, c.53, s.36.



Section 17:11C-87 - Applicability To Mortgage Loans.

17:11C-87 Applicability to mortgage loans.

37. The provisions of this act shall apply to any mortgage loan:

a.Advertised, caused to be advertised, solicited, negotiated, offered, or otherwise transacted within this State, in whole or in part, whether by the ultimate residential mortgage lender or any other person;

b.Made or executed within this State; or

c.Which is secured by residential real estate located in this State, notwithstanding the place of execution.

L.2009, c.53, s.37.



Section 17:11C-88 - Noncompliance, Effect On Validity, Enforcement Of Mortgage Loans.

17:11C-88 Noncompliance, effect on validity, enforcement of mortgage loans.

38. The failure of any person to comply with the provisions of this act shall not affect the validity or enforceability of any mortgage loan, and no person acquiring a mortgage loan shall be required to ascertain if a residential mortgage lender has made the loan in compliance with the provisions of this act.

L.2009, c.53, s.38.



Section 17:11C-89 - Rules, Regulations.

17:11C-89 Rules, regulations.

39. The commissioner may issue and promulgate rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2009, c.53, s.39.



Section 17:11D-1 - Definitions Relative To Tax Preparation Services.

17:11D-1 Definitions relative to tax preparation services.

1.As used in this act:

"Client" means an individual who engages the services of a tax preparer.

"Commissioner" means the Commissioner of Banking and Insurance.

"Refund anticipation loan" means a loan that is secured by, or that the tax preparer anticipates from, a client's federal or State income tax refund.

"Tax preparation services" means services provided for a fee or other consideration to a client to:

(1)assist with preparing or filing State or federal individual income tax returns;

(2)assume final responsibility for completed work on an individual income tax return on which preliminary work has been completed by another; or

(3)offer, facilitate, or make refund anticipation loans.

"Tax preparer" means an individual, corporation, partnership, limited liability company, association, trustee or other entity who provides tax preparation services.

L.2007, c.258, s.1.



Section 17:11D-2 - Actions Prohibited To Tax Preparer.

17:11D-2 Actions prohibited to tax preparer.

2.No tax preparer shall:

a.Without reasonable cause, fail to promptly, diligently and without unreasonable delay complete a client's tax return;

b.Obtain the signature of a client to a tax return or authorizing document containing blank entries to be completed after the document has been signed;

c.Fail to sign a client's tax return as the tax preparer;

d.Fail or refuse to give a client a copy of any document requiring the client's signature within a reasonable time after the client signs the document;

e.Fail to retain for at least four years a copy of individual income tax returns;

f.Fail to maintain a confidential relationship with a client or former client;

g.Fail to take reasonable measures to maintain the confidentiality of information or documents provided by the client;

h.Produce, authorize, publish, disseminate, circulate, or cause to make any false, deceptive, or misleading statement or representation relating to or in connection with the offering or provision of tax preparation services;

i.Require a client to enter into a refund anticipation loan in order to complete a tax return;

j.Claim, or make representations to a client concerning, credits or deductions for which the tax preparer knows or reasonably should know the client does not qualify;

k.Charge, offer to accept, or accept a fee based on a percentage of an anticipated refund in exchange for tax preparation services; or

l.Withhold or decline to return to a client documentation provided by the client for use in preparing a client's tax return.

L.2007, c.258, s.2.



Section 17:11D-3 - Refund Anticipation Loans, Compliance, Disclosures Required.

17:11D-3 Refund anticipation loans, compliance, disclosures required.

3. a. Any tax preparer offering, facilitating, or making refund anticipation loans shall comply with the provisions of the "New Jersey Consumer Finance Licensing Act," sections 1 through 49 of P.L.1996, c.157 (C.17:11C-1 et seq.), N.J.S.2C:21-19, and R.S.31:1-1 et seq. The interest rate for any loan shall include any rate, fee, charge, consideration, or other thing of value received or retained by, or credited to, the lender, directly or indirectly, for the loan or forbearance.

b.At the time a tax preparer offers or facilitates a refund anticipation loan to the client, the tax preparer shall provide, and verbally explain, to the client the following statement, to be printed in at least 14-point type:

NOTICE TO BORROWER

THIS IS A LOAN. THE ANNUAL PERCENTAGE RATE (APR), BASED ON THE ESTIMATED PAYMENT PERIOD IS (fill in estimated APR). YOUR TAX REFUND WILL BE USED TO REPAY THE LOAN. AS A RESULT, THE AMOUNT OF YOUR REFUND WILL BE REDUCED BY (fill in the dollar amount) FOR FEES, INTEREST AND OTHER CHARGES.

AS AN ALTERNATIVE TO THIS LOAN, YOU CAN RECEIVE YOUR FULL REFUND IN APPROXIMATELY TWO WEEKS IF YOU FILE YOUR RETURN ELECTRONICALLY AND THE INTERNAL REVENUE SERVICE WILL SEND YOUR FULL REFUND TO YOUR BANK ACCOUNT.

c.If, under the terms of the refund anticipation loan, the client is subject to additional interest when a refund is delayed, the following statement shall also be included in the notice:

IF YOU CHOOSE TO TAKE THIS LOAN AND YOUR REFUND IS DELAYED, YOU MAY HAVE TO PAY ADDITIONAL INTEREST.

d.A tax preparer may use an alternative disclosure in lieu of the disclosure set forth in subsections b. and c. provided that:

(1)the information provided to the taxpayer in the alternative disclosure includes information substantially equivalent in scope and content to the specific language set forth in subsections b. and c.;

(2)the alternative disclosure includes a chart listing examples of the refund anticipation loan fees and Annual Percentage Rates, calculated using the guidelines established under the federal Truth in Lending Act, title I of Pub.L.90-321 (15 U.S.C.s.1601 et seq.), for loans of at least three different representative loan amounts; and

(3)the alternative disclosure includes a chart listing the estimated timelines for the delivery of funds to the taxpayer under various delivery methods, including Internal Revenue Service mailed check, Internal Revenue Service direct deposit into a taxpayer's preexisting bank account, and through a refund anticipation loan.

L.2007, c.258, s.3; amended 2009, c.53, s.67.



Section 17:11D-4 - Itemized Statement Of Service Charges.

17:11D-4 Itemized statement of service charges.

4.A tax preparer shall provide an itemized statement of service charges to the client, including, but not limited to, charges for each of the following:

a.tax return preparation;

b.electronic filing of a tax return; and

c.providing or facilitating a refund anticipation loan.

L.2007, c.258, s.4.



Section 17:11D-5 - Additional Penalties.

17:11D-5 Additional penalties.

5.In addition to any sanctions provided by N.J.S.2C:21-19, R.S.31:1-1 et seq., or any other provision of law, a tax preparer who violates any provision of this act shall be liable to a civil administrative penalty not exceeding $1,000 for each violation, to be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2007, c.258, s.5.



Section 17:11D-6 - Inapplicability Of Act.

17:11D-6 Inapplicability of act.

6.The provisions of this act shall not apply to:

a.a tax preparer providing tax preparation services to less than six clients per calendar year;

b.an individual providing tax preparation services for a spouse, parent, grandparent, child or sibling;

c.an employee who, as part of the regular clerical duties of his or her employment, prepares an employer's income, sales or payroll tax returns;

d.any fiduciary, or the regular employee of a fiduciary, while acting on behalf of the fiduciary estate, the testator, trustor, grantor, or their beneficiaries;

e.an attorney admitted to practice law in New Jersey;

f.a certified public accountant or public accountant qualified to practice in New Jersey;

g.an enrolled agent who has passed the special enrollment examination administered by the Internal Revenue Service; or

h.the Internal Revenue Service's Volunteer Income Tax Assistance (VITA) Program, provided that it receives no compensation for or in connection with any services performed for or products purchased by the taxpayer.

L.2007, c.258, s.6.



Section 17:11D-7 - Rules, Regulations.

17:11D-7 Rules, regulations.

7.The commissioner shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to carry out the provisions of this act.

L.2007, c.258, s.7.



Section 17:12B-1 - Construction As Revision Of Prior Laws

17:12B-1. Construction as revision of prior laws
This act shall be construed as a revision of, and shall supersede, all provisions of the "Savings and Loan Act," approved April 4, 1946 (P.L.1946, c. 56), including all amendments thereof and supplements thereto.

L.1963, c. 144, s. 1. Amended by L.1964, c. 19, s. 2.



Section 17:12B-2 - Citation

17:12B-2. Citation
This act shall be known and may be cited as the "Savings and Loan Act (1963)."

L.1963, c. 144, s. 2.



Section 17:12B-3 - Application Of Act

17:12B-3. Application of act
No State association shall hereafter be incorporated for the purposes stated in this act, except pursuant to the provisions of this act. The provisions of this act shall apply to all associations in existence and operating under the provisions of chapter 12 of Title 17 of the Revised Statutes and the "Savings and Loan Act," approved April 4, 1946 (P.L.1946, c. 56) at the date of the enactment of this act and where specifically set forth to all Federal associations having their principal offices in this State.

L.1963, c. 144, s. 3. Amended by L.1964, c. 19, s. 3.



Section 17:12B-3.1 - Contracts With Association Supervisors Of Other States

17:12B-3.1. Contracts with association supervisors of other states
101.The Commissioner is authorized to enter into contracts with association supervisors of other states for the purpose of establishing effective and efficient supervisory and regulatory structures and practices with respect to the provisions of sections 87 through 100 of this 1996 amendatory and supplementary act.

L.1996,c.17,s.101.



Section 17:12B-4 - Determination Of Members' Rights And Liabilities

17:12B-4. Determination of members' rights and liabilities
The rights and liabilities of each member of an association, shall be determined by and shall be subject to the provisions of this act and all amendments thereof and supplements thereto, and to the provisions of the association's by-laws, and all changes which shall be made in such by-laws from time to time.

L.1963, c. 144, s. 4.



Section 17:12B-5 - Definitions

17:12B-5. Definitions
5.The following words and phrases as used in this act, unless a different meaning is plainly required by the context, shall have the following meaning:

(1)"State association" shall mean any savings and loan association, building and loan association, or any corporation, however named, now or hereafter operating pursuant to the provisions of this act.

(2)"Federal association" shall mean a savings and loan association organized pursuant to an Act of Congress approved June 30, 1933, entitled "Home Owners' Loan Act of 1933" or any subsequent Act of Congress.

(3)"Association" shall mean a State association , a federal association having its principal office or a branch office in this State, and an out-of-State association having a branch office in this State.

(4)"Insured association" shall mean an association whose savings members' accounts or savings deposits are insured by the Federal Deposit Insurance Corporation.

(5)"Board" shall mean the board of directors of any association.

(6)"Commissioner" shall mean the Commissioner of Banking of the State of New Jersey, or such other official as may hereafter be charged by State law with the supervision of State associations.

(7)"Member" shall mean a person who holds an account or a savings deposit in a mutual association as a savings member or as a borrowing member.

(8)"Savings member" shall mean a member who holds an account or a savings deposit representing savings in an association.

(9)"Borrowing member" shall mean a member to whom money of the association is loaned or one who is the owner of property upon which the association holds a mortgage.

(10) "Account" shall mean the record of the financial transactions of a member or depositor as shown on the books of the association.

(11) "Direct reduction loan" shall mean a loan the principal of which is repayable in periodical installments.

(12) "Sinking fund loan" shall mean a loan, the principal of which is contracted to be repaid with the participation value of an installment account pledged as collateral security for the payment of the loan.

(13) "Straight mortgage loan" shall mean a loan, the principal of which is repayable upon a fixed day and upon which no interim amortization is required.

(14) "Account loan" shall mean a loan secured by the pledge of an account and the shares, if any, issued in connection therewith.

(15) "Capital" of a mutual State association shall mean the aggregate participation value of all savings members' accounts. It shall not be limited and shall be accumulated only by payments by savings members, plus dividends credited to their accounts.

(16) "Participation value" of an account shall mean the amount paid by a savings member on such account, plus dividends or interest credited thereto, less payments of withdrawals and retirements therefrom and any other amounts lawfully deductible therefrom.

(17) "Withdrawal value" of an account shall mean the participation value of such an account, at the time application for withdrawal of the account is filed, less such part, if any, of the dividends or interest then credited to such account as the association is authorized to retain upon withdrawal.

(18) "Gross income" shall have the meaning ascribed to it in section 6 of this act.

(19) "Net income" shall have the meaning ascribed to it in section 7 of this act.

(20) "Federal Savings and Loan Insurance Corporation" shall mean the corporation so named, organized pursuant to an Act of Congress, or any federal corporation, instrumentality or agency which succeeds to the powers and functions of the Federal Savings and Loan Insurance Corporation or undertakes to discharge the purposes for which said corporation was created.

(21) "Federal Home Loan Bank Board" shall mean the board so named, organized pursuant to an Act of Congress, or any federal corporation, instrumentality or agency which succeeds to the powers and functions of the Federal Home Loan Bank Board, or which is formed to carry out the purposes for which such board was created.

(22) "Change in the bylaws" includes new bylaws and revisions, amendments, supplements and repealers of existing bylaws.

(23) "Principal office," "branch office" and "auxiliary office" shall have the meanings ascribed to them in section 8 of this act.

(24) "Agency" shall have the meaning ascribed to it in section 9 of this act.

(25) "Per capita assets" shall have the meaning ascribed to it in section 10 of this act.

(26) "Population." Where in this act the population of a municipality, a county, or the State is mentioned, the population figure shall be the last current population estimate as furnished to the commissioner by any official agency of the State or federal government.

(27) "Municipality." The word municipality shall include cities, towns, townships, villages and boroughs.

(28) "First lien" shall have the meaning ascribed to it in section 11 of this act.

(29) "Foreign association" shall mean any association or corporation conducting the business of a savings and loan association, however designated, except an association.

(30) "Department" shall mean the Department of Banking of New Jersey.

(31) "Mutual association" shall mean any State association organized pursuant to the provisions of this act without capital stock.

(32) "Capital stock association" shall have the meaning ascribed to it in section 15 of P.L.1974, c.137 (C.17:12B-244).

(33) "Capital stock" shall have the meaning ascribed to it in section 15 of P.L.1974, c.137 (C.17:12B-244).

(34) "Stockholder" shall have the meaning ascribed to it in section 15 of P.L.1974, c.137 (C.17:12B-244).

(35) "Secondary mortgage loan" means a loan made to an individual, association, joint venture, partnership, limited partnership association, or any other group of individuals however organized, except a corporation, which is secured in whole or in part by a lien upon any interest in real property created by a security agreement, including a mortgage, indenture, or any other similar instrument or document, which real property is subject to one or more prior mortgage liens and which is used as a dwelling, including a dual purpose or combination type dwelling which is also used as a business or commercial establishment, and has accommodations for not more than six families, except that a loan which: (a) is to be repaid in 90 days or less; (b) is taken as security for a home repair contract executed in accordance with the provisions of P.L.1960, c.41 (C.17:16C-62 et seq.); or (c) is the result of the private sale of a dwelling if title to the dwelling is in the name of the seller and the seller has resided in said dwelling for at least one year if the buyer is purchasing said dwelling for his own residence and, as part of the purchase price, executes a secondary mortgage in favor of the seller, shall not be included within the definition of "secondary mortgage loan."

(36) "Federal Deposit Insurance Corporation" means the corporation so named, organized pursuant to an Act of Congress, or any federal corporation, instrumentality or agency which succeeds to the powers and functions of the Federal Deposit Insurance Corporation or undertakes to discharge the purposes for which said corporation was created.

(37) "Home state" with respect to an out-of-State association means the state by which the association is chartered. "Home state" with respect to a federal association means the state in which the principal office is located.

(38) "Out-of-State association" means a savings and loan association or building and loan association insured by the Federal Deposit Insurance Corporation and chartered under the laws of a state other than New Jersey, but not a bank as defined in 12 U.S.C. 1813(a)(2).

(39) "State" means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands and the Northern Mariana Islands.

(40) "Resulting association" means a state or federally chartered association that has resulted from an interstate merger transaction pursuant to P.L.1963, c.144 (C.17:12B-1 et seq.).

L.1963,c.144,s.5; amended 1974, c.137, s.1; 1981, c.74, s.1; 1996, c.17, s.87.



Section 17:12B-6 - Gross Income

17:12B-6. Gross income
"Gross income" shall mean the sum, for an accounting period, of the following:

(a) Operating income.

(b) Real estate income.

(c) All profits actually received during such accounting period from the sale or transfer of securities, real estate or other property unless credited directly to reserve accounts.

(d) Any nonrecurring income unless credited directly to reserve accounts.

L.1963, c. 144, s. 6.



Section 17:12B-7 - Net Income

17:12B-7. Net income
"Net income" shall mean gross income, for an accounting period, less the aggregate of the following:

(a) Operating expenses.

(b) Real estate expenses.

(c) All losses actually sustained during such accounting period from the sale of securities, real estate or other property as shall not have been charged to reserves.

(d) All interest paid, or due but unpaid, on borrowed money.

(e) Any nonrecurring charges.

L.1963, c. 144, s. 7.



Section 17:12B-8 - Principal Office; Branch Office; Auxiliary Office; Remote Service Unit

17:12B-8. Principal office; branch office; auxiliary office; remote service unit
(a) "Principal office" shall mean the legally established office of an association for the transaction of its business, other than a branch office, auxiliary office, agency, or a remote service unit of the association.

(b) "Branch office" shall mean a legally established office of an association, other than the principal office, an auxiliary office, agency, or a remote service unit of the association, at which such operations as may be authorized by the board not inconsistent with the limitations of this act may be conducted.

(c) "Auxiliary office" shall mean a place of business other than the principal office, a branch office, agency, or a remote service unit of an association wherein operations of an association may be conducted within the limitations set forth in this act relating to auxiliary offices.

(d) (Deleted by amendment.)

(e) "Remote service unit" shall mean an information processing device, including associated equipment, structures and systems, by which information relating to financial services rendered to the public is stored and transmitted to a financial institution. The term includes, without limitation, both "on-line" computer terminals and "off-line" cash dispensing machines. It excludes automated teller machines or devices on the premises of an association, unless shared with other financial institutions.

L.1963, c. 144, s. 8. Amended by L.1975, c. 159, s. 1, eff. July 18, 1975; L.1981, c. 376, s. 1, eff. Dec. 31, 1981.



Section 17:12B-9 - Agency

17:12B-9. Agency
"Agency" shall mean a place of business other than the principal office, a branch office, auxiliary office, or a remote service unit of an association, at which an agent or agents of the association may receive payments on savings accounts, payments on loans or any obligations to the association for the purpose of transmission thereof to the principal office or to a branch office of the association. At such agency, an agent or agents may perform such other duties not inconsistent with the limitations of this act as may be authorized from time to time by the board.

L.1963, c. 144, s. 9. Amended by L.1975, c. 159, s. 2, eff. July 18, 1975; L.1981, c. 376, s. 2, eff. Dec. 31, 1981.



Section 17:12B-10 - Per Capita Assets

17:12B-10. Per capita assets
"Per capita assets" shall mean the total savings and loan assets divided by the population.

(a) Per capita assets for the State shall be the total assets of the associations having their principal offices in the State as of the last preceding December 31, divided by the population of the State.

(b) Per capita assets for a county shall be the total assets of the associations and their branch offices operating within such county as of the last preceding December 31, divided by the population of the county.

(c) Per capita assets for a municipality shall be the total assets of the associations and their branch offices operating within such municipality as of the last preceding December 31, divided by the population of the municipality.

(d) Where an association maintains offices in more than one municipality, the per capita assets of such association for the municipality in which there is a branch office application pending shall be computed by taking that percentage of the total assets of the association as the total savings account balances actually held in the office or offices physically located within such municipality bear to the total savings account balances held by the association. In all cases, assets and savings account balances shall be taken as of the last preceding December 31.

L.1963, c. 144, s. 10. Amended by L.1965, c. 127, s. 1.



Section 17:12B-11 - Mortgage Deemed First Lien.

17:12B-11 Mortgage deemed first lien.

11. A mortgage upon real property or a mortgage upon a lease of the fee of real property shall be deemed a first lien as follows:

(a) A mortgage upon real property shall be deemed a first lien notwithstanding the existence of (i) a prior mortgage or mortgages held by the association, (ii) a lien of a condominium association for up to six months of customary condominium assessments pursuant to section 21 of P.L.1969, c.257 (C.46:8B-21), or (iii) building restrictions or other restrictive covenants or conditions, leases or tenancies whereby rents or profits are reserved to the owner, joint driveways, sewer rights, rights in walls, rights-of-way or other easements, or encroachments which do not materially affect the security for the mortgage loan. Nothing herein shall alter or affect the status or priority of municipal liens under R.S.54:5-1 et seq.

(b) A mortgage upon a lease of the fee of real property shall be deemed a first lien not subject to any prior lien, except for municipal liens, notwithstanding the existence of building restrictions or other restrictive covenants or conditions, joint driveways, sewer rights, rights in walls, rights-of-way or other easements, or encroachments which do not materially affect the security for the mortgage loan. Nothing herein shall alter or affect the status or priority of municipal liens under R.S.54:5-1 et seq.

(c) A mortgage upon an apartment which is part of a horizontal property regime, established under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.) or upon a unit which is part of a condominium established pursuant to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.) shall be deemed a first lien notwithstanding the existence of other proportionate undivided interests in the "general common elements" or "common elements" of such horizontal property regime or condominium, as the case may be, as the same are defined in the "Horizontal Property Act," and the "Condominium Act," respectively, and notwithstanding the indivisibility of such common elements or the existence of a prior mortgage or mortgages held by the association upon such apartment or unit or the existence of a prior mortgage or mortgages on other apartments or units within the particular horizontal property regime or condominium, as the case may be, regardless of whether such prior mortgages are held by the association or any other mortgagee and notwithstanding the existence of building restrictions or other restrictive covenants or conditions, leases or tenancies whereby rents or profits are reserved to the owner, or other easements or encroachments which do not materially affect the security for the mortgage loan. Nothing herein shall alter or affect the status or priority of municipal liens under R.S.54:5-1 et seq.

(d) Every mortgage shall be certified to be a first lien by an attorney at law of the state in which the real property is located, or certified or guaranteed to be a first lien by a corporation authorized to guarantee titles to real property in such state.

L.1963,c.144,s.11; amended 1967, c.231, s.1;1974, c.145, s.1;1995, c.354, s.3;1997, c.190, s.1.



Section 17:12B-12 - Purposes

17:12B-12. Purposes
The purposes of associations operating under the provisions of this act shall be promoting thrift, home ownership and housing or otherwise investing funds in accordance with the provisions of this act.

L.1963, c. 144, s. 12. Amended by L.1974, c. 137, s. 2, eff. Oct. 23, 1974.



Section 17:12B-13 - Persons Who May Form Corporation

17:12B-13. Persons who may form corporation
Any 9 or more persons, domiciled in this State, and citizens of the United States, hereinafter referred to as incorporators, may associate to form a corporation for the purposes specified in this act, by complying with the terms, conditions and procedure herein stated.

L.1963, c. 144, s. 13.



Section 17:12B-14 - Contents Of Certificate Of Incorporation Of A Mutual Association

17:12B-14. Contents of certificate of incorporation of a mutual association
Contents of certificate of incorporation of a mutual association. The incorporators shall personally sign a certificate of incorporation, which shall state:

(1) The name of the State association, which shall contain the words "savings and loan association" or "savings bank S.L. A." The name shall not be one already in use by another association in this State, nor one so similar thereto as to deceive the public or lead to uncertainty or confusion and this provision shall be subject to any law otherwise restricting or prohibiting the use of the word "bank" or "banker" or "banking"; provided, however, that any association organized under this act may make representations describing its powers, services or functions provided for in this act.

(2) The street, street number, if any, and the municipality in this State in which the State association is to be located.

(3) That it is incorporated to operate as a mutual association pursuant to this act for the purposes herein stated.

(4) The name, residence (including street and number, if any) post office address and occupation of each incorporator.

(5) The amount which each incorporator agrees to subscribe for and pay into the guaranty account of the State association.

L.1963, c.144, s.14; amended by L. 1974, c. 137, s. 3; 1987, c. 225, s. 9.



Section 17:12B-15 - Original By-laws

17:12B-15. Original by-laws
The incorporators shall adopt the original by-laws of the association.

L.1963, c. 144, s. 15.



Section 17:12B-16 - Application To Commissioner For Approval

17:12B-16. Application to commissioner for approval
The certificate of incorporation and the by-laws shall be submitted to the commissioner for his approval. Within 10 days thereafter, the commissioner shall give written notice to each incorporator, of the time and place designated by him for a hearing, by mailing the same to each incorporator at the post-office address stated in the certificate of incorporation. The time designated for such hearing shall be not less than 6 weeks nor more than 8 weeks after the date upon which the commissioner mails such notice.

L.1963, c. 144, s. 16.



Section 17:12B-17 - Notice Of Application And Hearing Thereon

17:12B-17. Notice of application and hearing thereon
The incorporators shall give public notice of such application and of the time and place designated by the commissioner for the hearing thereon, by publishing the same prior to the time of hearing at least once a week for 4 weeks in at least 1 newspaper published and circulating in the municipality where the principal office of the State association will be located. If there is no newspaper published in such municipality, the notice shall be published in a newspaper, to be designated by the commissioner, circulating in said municipality.

Said notice shall also state the proposed name of the State association, the name of the municipality where the principal office of the State association will be located, the names and addresses, both residence and post office, of the incorporators, and the aggregate amount which they have agreed to invest in the State association before it commences business.

The incorporators shall also mail or cause to be mailed, at least 3 weeks prior to the time designated for said hearing, a copy of such notice to all associations, having principal or branch offices within the county where the principal office of the proposed State association is to be located.

Upon the request of the incorporators, the commissioner shall furnish a written list showing the names and street addresses of all State associations to which such notice must be sent.

L.1963, c. 144, s. 17.



Section 17:12B-18 - Guaranty Account

17:12B-18. Guaranty account
In the case of an application for the incorporation of a mutual association, and as a condition precedent to the approval of any such application, the incorporators shall execute an agreement to subscribe to, and upon the commencement of business pay into, an account of the State association to be known as the "guaranty account" the aggregate sum of $50,000.00 in accordance with such terms as shall be approved by the commissioner. Such guaranty account shall be subordinate to the accounts of saving members. It shall be used as a guaranty against the impairment of the capital of the State association and to the extent that it may be necessary for that purpose, losses and expenses of the State association shall be charged to it. The account shall not be released to the owners thereof, in less than 3 years from the date upon which payment was made into the account. If, thereafter, the commissioner finds that the reserves established to absorb losses and the undivided profits account of the State association plus the amount remaining in the guaranty account exceeds $50,000.00, or an amount equal to 5% of the capital of the State association, whichever is greater, he shall permit the excess to be released to the owners thereof, as hereinafter provided, proportionate to their respective interests in said guaranty account.

The amount paid in by each subscriber to the guaranty account, shall be recorded on the books of the State association in his name, and shall be evidenced by a certificate in a form approved by the commissioner. The amount standing to the credit of any person in such account, may be transferred to another person subject to the conditions of the account. Dividends may be declared upon the amounts standing to the credit of each owner of a proportionate interest in such account in accordance with the terms of the aforementioned agreement, but not in excess of the maximum rate of dividends declared to savings accounts in the State association for the same period. Each owner of a proportionate interest in such guaranty account shall have the same voting rights, restrictions and limitations as set forth in the bylaws of the association in accordance with section 126 of this act, at any annual or special meeting of the mutual association. Upon release, the amount released shall be transferred to a savings account in the State association, in the name of the owner, who shall thereupon be entitled to all of the rights and privileges and shall be subject to all of the duties and liabilities of membership.

L.1963, c. 144, s. 18. Amended by L.1974, c. 137, s. 4, eff. Oct. 23, 1974.



Section 17:12B-19 - Hearing

17:12B-19. Hearing
At such hearing or at any adjournment thereof which may be granted by the commissioner, there shall be afforded an opportunity to be heard to anyone desiring it. The commissioner shall also make such independent examination or investigation of such application as the circumstances shall require.

L.1963, c. 144, s. 19.



Section 17:12B-20 - Commissioner's Findings As To Mutual Association Application

17:12B-20. Commissioner's findings as to mutual association application
If the commissioner shall find that:

(a) the establishment of such State association is in the public interest; and

(b) will be of benefit to the area proposed to be served; and

(c) may be established without undue injury to any other association in the area in which it is proposed to locate such State association; and

(d) the State association will have a reasonable prospect of success; and

(e) the character, responsibility and general fitness of the incorporators are such as to command confidence and warrant belief that the business of the State association will be honestly and efficiently conducted; and

(f) the agreement with respect to the guaranty account has been executed in accordance with law, and that compliance therewith is guaranteed to his satisfaction; and

(g) the name proposed for the State association conforms with the requirements of this act and that the proposed bylaws are proper; and

(h) the State association has filed proofs as to the mailing of notice and publication required by the act, he shall approve such application and issue a certificate of approval which shall be endorsed upon or annexed to such certificate of incorporation.

L.1963, c. 144, s. 20. Amended by L.1974, c. 137, s. 5, eff. Oct. 23, 1974.



Section 17:12B-21 - Commissioner's Decision

17:12B-21. Commissioner's decision
Within 30 days after the close of the hearing, the commissioner shall announce his decision upon such application and file in his office, a written memorandum stating the reasons therefor which shall be open to public inspection; and he shall forthwith thereafter give written notice thereof to the incorporators.

L.1963, c. 144, s. 21.



Section 17:12B-22 - Certificate To Be Filed

17:12B-22. Certificate to be filed
The certificate of incorporation with the commissioner's approval endorsed thereon or annexed thereto, shall be recorded within 30 days after such approval, in the office of the clerk of the county where the office of the State association is to be located and after being so recorded shall be filed in the Department of Banking and Insurance of the State of New Jersey. Said certificate or a copy thereof duly certified by the commissioner or by the clerk of the county where the same is recorded shall be evidence in all courts and places. Upon the recording and filing of such certificate, the persons so associated, their successors and assigns shall from the date of the filings be a corporation by the name set forth in the certificate with all of the powers mentioned in this act.

L.1963, c. 144, s. 22.



Section 17:12B-23 - Time Limit For Commencing Business

17:12B-23. Time limit for commencing business
If the incorporators fail to complete the organization of a State association and to cause it to commence business within 6 months from the date when authority is granted to them to do so, the said certificate of incorporation shall ipso facto become null and void; except that, for good cause shown, the commissioner may, in his discretion, on application of the State association extend for additional periods, not in excess of 6 months each, the time within which such State association may complete its organization and commence business provided that the initial application shall be made before the expiration of 6 months from the date authority is granted to commence business and any subsequent application shall be made before the expiration of any subsequent period for which permission to extend has been granted by the commissioner.

L.1963, c. 144, s. 23.



Section 17:12B-24 - Establishment, Operation Of Branch Offices By State Association

17:12B-24. Establishment, operation of branch offices by State association
24. A. No State association shall hereafter establish or operate a branch office or offices, other than as provided by law without the prior written approval of the commissioner; provided, however, that any association operating an authorized branch office at the effective date of this act may continue to do so.

(1)An association operating a branch office approved prior to the effective date of this act with conditions or restrictions imposed on its operation may upgrade such office by notifying the commissioner at least 30 days before such upgrading. A branch office is considered upgraded if the association is relieved of any of the conditions or restrictions imposed on operation of the office when it opened. If within 30 days of receipt of the notice, the commissioner does not notify the association of his objection which would require the association to submit an application or additional information before upgrading, the association may upgrade the office.

(2)An approved, but unopened branch office as of the effective date of this amendatory act may open and operate in the same manner as a branch office approved subsequent to the effective date of this amendatory act.

(3)Any application which deals with offices of a State association filed with the commissioner prior to the effective date of this amendatory act shall continue to be processed as any application filed subsequent to the effective date of this amendatory act; however, the commissioner may request such additional information as may be necessary to comply with the requirements of this amendatory act.

B.An association may apply for a branch office regardless of the number of branch applications it has pending before the commissioner. Within 90 days after receipt of a branch application, the commissioner shall announce his decision upon such application.

C.The commissioner shall approve the application if the commissioner finds that:

(1)the State association's capital equals or exceeds the minimum capital established by the commissioner by regulation;

(2)the interests of the public will be served to advantage by the establishment of the full branch office;

(3)conditions in the locality in which the proposed full branch office is to be established afford reasonable promise of successful operation. To determine if an applicant meets this requirement, the commissioner shall consider only the costs of purchasing, constructing, leasing or otherwise establishing the proposed office, including the costs for staffing, furniture and equipment needed therefor and the effect of these costs on the operations of the applying institution as a whole. The applicant need not demonstrate an ability to operate the proposed office at a profit within a definable period of time based on the generation of new deposits from the market area to be entered except to the extent that losses suffered at the proposed office could affect the safety and soundness of the applicant's overall operations; and

(4)that the applicant has achieved sufficient compliance as defined by the commissioner by regulation with the provisions of the "Community Reinvestment Act of 1977," 12 U.S.C. s.2901 et seq.

D.(Deleted by amendment, P.L.1996, c.17.)

E.The commissioner shall conduct such investigation or hearing, or both, as the commissioner may deem advisable. The commissioner may adopt, amend, alter or rescind regulations prescribing the form of protest to applications and the procedures to be followed in the event that the commissioner elects to hold a hearing in connection with an application for a branch office, and such other regulations as the commissioner may deem necessary with respect to the provisions of this section.

F. (1) In lieu of the procedures set forth in subsections A through C and E of this section, section 89 of P.L.1996, c.17 (C.17:12B-24.1), paragraph (2) of section 28 of P.L.1963, c.144 (C.17:12B-28), or paragraph (2) of section 40 of P.L.1963, c.144 (C.17:12B-40), a State association which, directly or through a predecessor association by merger or other reorganization, has been in business for at least three years, and which is well capitalized, adequately managed, and, if applicable, has received in its most recent examination under the "Community Reinvestment Act of 1977," 12 U.S.C.s.2901 et seq., a rating of not less than "satisfactory record of meeting community credit needs," or its equivalent, may apply for expedited branch office approval pursuant to this subsection. The State association shall file written application of the proposed establishment with the commissioner and with those other persons designated by the commissioner by rule or regulation. The application shall be accompanied by or be in the form of a certification that (a) all applicable provisions of this subsection have been met, (b) the applicant requests expedited processing under this subsection, and (c) contains that other information, if any, as the commissioner may require by rule or regulation to confirm that an establishment of the branch will not adversely affect the safety and soundness of the State association or the public interest.

(2)An application shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or denied earlier by the commissioner in writing.

(3)For purposes of this subsection, the term "well capitalized" has the meaning given the term in 12 U.S.C. s.1831o and "well managed" means, unless otherwise determined in writing by the commissioner, (a) the achievement of a composite rating of 1 or 2 under the Uniform Financial Institutions Rating System or an equivalent rating system in connection with the most recent examination or subsequent review of the State association, and (b) at least a rating of 2 for management, if such rating is given. Nothing in this subsection shall be construed to affect the confidentiality of any such rating under applicable law or regulation.

L.1963,c.144,s.24; amended 1975, c.159, s.3; 1977, c.413, s.1; 1981, c.376, s.3; 1996, c.17, s.88, 2000, c.69, s.9.



Section 17:12B-24.1 - Change Of Location Of Office Of State Association

17:12B-24.1. Change of location of office of State association
89.a. Upon filing an application therefor in the department, and upon obtaining the approval of the commissioner thereto a State association may change the location of its principal office or of a branch office located in this State to another location in this State. Upon filing an application therefor in the department, and upon obtaining the approval of the commissioner thereto, an out-of-State association with a branch office located in this State may change the location of a branch office in this State to another location in this State, and an association with a branch office located outside this State may change the location of a branch office to another location in that State.

b.If it shall appear from the application, or if the commissioner shall find from such proof as the commissioner may require, or from such investigation as the commissioner may cause to be made, that the area which would be served by the principal or branch office after its change in location would not be substantially different from the area theretofore served by that office, the commissioner shall approve the application.

c.If it shall appear to the commissioner, from the application, or from such proof as the commissioner may require, or from such investigation as the commissioner may cause to be made, that the proposed location will be so far removed from the place then occupied by the principal office or by the branch office that the area which would be served by that office after its change in location would be substantially different from the area theretofore served by it, the commissioner shall not approve the application unless, after an investigation or hearing, or both, as the commissioner may determine to be advisable, the commissioner shall find that the interests of the public will be served to advantage by the change in location, and that conditions in the locality to which removal is proposed afford reasonable promise of successful operation.

d.The failure to open and operate a relocated office within 12 months after the commissioner approves the application therefor, shall automatically terminate the right to open the relocated office, except that, for good cause shown, the commissioner may, at the commissioner's discretion, extend for additional periods, not to exceed 12 months each time, the time within which the relocated office may be opened, provided that the initial application shall be made before the expiration of 12 months from the date authority is granted to relocate the principal office and any subsequent application shall be made before the expiration of any subsequent period for which permission to extend has been granted by the commissioner.

L.1996,c.17,s.89.



Section 17:12B-24.2 - Powers Of Out-of-state, State Association

17:12B-24.2. Powers of out-of-State, State association
93. a. An out-of-State association that opens, occupies or maintains a branch office in this State shall have in this State only the powers a State association has in this State.

b. A State association that owns, occupies or maintains a branch office outside this State shall have in that state such additional powers as permitted to associations chartered in the state in which the branch is located.

L.1996,c.17,s.93.



Section 17:12B-27.2 - Time Limit For Opening Branch Office; Discontinuance Of Branch Office

17:12B-27.2. Time limit for opening branch office; discontinuance of branch office
The failure of a State association to open and operate a branch office within 12 months after the commissioner approves the application therefor, shall automatically terminate the right of the State association to open a branch office, except that, for good cause shown, the commissioner may, in his discretion, on application of the State association extend for additional periods, not in excess of 12 months each, the time within which such branch office may be opened, provided the initial application shall be made before the expiration of 12 months from the date that the commissioner approves the application and any subsequent application for extension shall be made before the expiration of any subsequent period for which permission to extend is granted by the commissioner. A State association may discontinue a branch office upon resolution of its board. Upon adoption of such a resolution, the State association shall file a certificate with the commissioner specifying the location of the branch office to be discontinued, and the date upon which the discontinuance shall be effective.

L.1965, c. 127, s. 5. Amended by L.1977, c. 413, s. 6, eff. Feb. 23, 1978; L.1981, c. 376, s. 5, eff. Dec. 31, 1981.



Section 17:12B-28 - Interchange Of Principal And Branch Offices

17:12B-28. Interchange of principal and branch offices
A State association may change the location of its principal office to a location then occupied by a branch office operated by it, subject to the requirements herein set forth:

(1) If the interchange results in the new location of the principal office remaining in the same municipality as the previous location, the State association shall file a certificate of such change with the commissioner within 1 week from the date such change is made.

The State association may, in such case, operate its principal office at the location previously occupied by its branch office and may operate a branch office at the location previously occupied by its principal office without further requirement.

(2) If the interchange results in the principal office being removed from one municipality to another, the State association shall apply to the commissioner for written approval of such change of location in accordance with the provisions of section 40 of this act. Upon approval of the commissioner, in accordance with section 40 of this act, the association may operate its principal office at the previous location of its branch office and may operate a branch office at the previous location of its principal office without further requirement.

The failure of a State association to complete such interchange within 12 months after filing the certificate or after approval by the commissioner, as the case may be, shall automatically terminate the rights of the State association to effect such interchange, except that, for good cause shown, the commissioner may in his discretion on application of the State association, extend for additional periods, not in excess of 12 months each, the time within which such interchange may be effected, provided the initial application shall be made before the expiration of 12 months from the date that the commissioner approves the application and any subsequent application for extension shall be made before the expiration of any subsequent period for which permission to extend is granted by the commissioner.

L.1963, c. 144, s. 28. Amended by L.1977, c. 413, s. 7, eff. Feb. 23, 1978; L.1981, c. 376, s. 6, eff. Dec. 31, 1981.



Section 17:12B-29 - Auxiliary Offices

17:12B-29. Auxiliary offices
A State association may, pursuant to resolution of its board, establish and operate not more than one auxiliary office, as defined in section 8 of this act, as an adjunct to its principal office, and not more than one auxiliary office as an adjunct to each branch office now operated by it, or hereafter established and operated by it.

L.1963, c. 144, s. 29.



Section 17:12B-30 - Auxiliary Office, Establishment, Location

17:12B-30. Auxiliary office, establishment, location
30. No auxiliary office shall be established or operated at a location which is outside this State or more than one mile from the office of the State association to which such auxiliary office is an adjunct; nor shall any such auxiliary office be established within 1,000 feet of the principal office or a branch office of another association, without the written consent of such association. Such consent, once given, shall thereafter be irrevocable, regardless whether it was given gratuitously or for a valuable consideration. No State association shall be required to discontinue an auxiliary office for the reason that, after its establishment pursuant to this act, another association has established its principal office or a branch office within 1,000 feet of such auxiliary office.

L.1963,c.144,s.30; amended 1996, c.17, s.90.



Section 17:12B-31 - Auxiliary Office, Permitted Business Transactions

17:12B-31. Auxiliary office, permitted business transactions
31. No business shall be transacted at an auxiliary office other than

(a)the receipt of payments, deposits of currency, checks and other items;

(b)the payment of withdrawals;

(c)the cashing of checks, drafts and other items; and

(d)the issuance of money orders or travelers' checks.

L.1963,c.144,s.31; amended 1996, c.17, s.91.



Section 17:12B-32 - Business To Be Transacted Only With Persons Outside Structure

17:12B-32. Business to be transacted only with persons outside structure
The business authorized by section 31 of this act shall be transacted only with persons who, while such business is being transacted, remain outside the structure which houses an auxiliary office.

L.1963, c. 144, s. 32.



Section 17:12B-33 - Property To Be Used For Auxiliary Office; Parking Facilities

17:12B-33. Property to be used for auxiliary office; parking facilities
An association may, for the purpose of establishing an auxiliary office or offices, purchase or lease real property, or it may use real property heretofore purchased or leased by it. As an incident to the conduct of its business at an auxiliary office, an association may provide motor vehicle parking facilities for its customers.

L.1963, c. 144, s. 33. Amended by L.1981, c. 376, s. 7, eff. Dec. 31, 1981.



Section 17:12B-34 - Auxiliary Office Not Deemed Branch Or Limited Facility Branch Office

17:12B-34. Auxiliary office not deemed branch or limited facility branch office
An auxiliary office shall not be deemed a branch office or limited facility branch office within the meaning of section 24 of this act. Each auxiliary office shall be deemed to be an integral part of the office to which it is an adjunct, and all business transacted at such auxiliary office shall be deemed to be transacted at the office to which it is an adjunct.

L.1963, c. 144, s. 34. Amended by L.1975, c. 159, s. 6, eff. July 18, 1975.



Section 17:12B-35 - Other Powers Not Affected

17:12B-35. Other powers not affected
Nothing in sections 29 through 34 of this act shall impair the powers of an association to purchase, hold, lease or convey real property or any interest therein pursuant to sections 48 and 166 of this act nor shall anything in sections 29 through 34 of this act apply to or impair any other power which an association may exercise under this act, including the power to provide facilities commonly known as drive-in or walk-up offices which are physically attached to the principal office or a branch office of an association, and which are accessible to such principal office or branch office by a means which is within the sole control of the association.

L.1963, c. 144, s. 35.



Section 17:12B-36 - Measurement Of Distances

17:12B-36. Measurement of distances
For the purposes of this act, distances shall be measured along a straight line drawn between the center point of the main entrance of the principal office or branch office of an association and the center point of the main entrance of the auxiliary office.

L.1963, c. 144, s. 36.



Section 17:12B-37 - Agencies

17:12B-37. Agencies
a. Any State association shall have the right to make written application to the commissioner for permission to establish and operate an agency or agencies as defined in section 9 of this act subject to the following requirements:

(1) The State association may, pursuant to resolution of its board, establish and operate an agency or agencies on written application to the commissioner.

(2) The commissioner shall determine the conditions under which he shall permit the establishment of the agency or agencies.

(3) No agency shall be established in a municipality whose population at the time of the establishment of such agency exceeds 3,500.

(4) No agency shall be established in a municipality wherein there is located the principal or branch office of an insured association.

(5) No business shall be transacted at an agency other than the following:

(a) The receipt of payments on savings accounts,

(b) The receipt of payments on loans, and

(c) The receipt of payments on other obligations to the State association.

(6) An agency shall not be deemed a branch office or an auxiliary office within the meaning of sections 24 and 29 of this act.

b. Notwithstanding the provisions of subsection a. of this section, any State association may, without approval of the commissioner, to the extent authorized by its board of directors, establish or maintain, within the same state as the principal office of the association, agencies which only service and originate, but do not approve, loans and contracts or which manage or sell real estate owned by the association, or both. Except for payment of savings accounts and loan approval services, offering of any services not listed in this subsection may be approved by the commissioner.

L.1963, c. 144, s. 37. Amended by L.1981, c. 376, s. 8, eff. Dec. 31, 1981.



Section 17:12B-37.1 - Remote Service Units; Establishment Or Use; Sharing; Regulations

17:12B-37.1. Remote service units; establishment or use; sharing; regulations
A State association may establish or use remote service units as defined in section 8 of P.L.1963, c. 144 (C. 17:12B-8). The commissioner may require the sharing of such remote service units with other financial institutions. The commissioner may adopt, amend, alter, or rescind regulations governing the establishment and operation of remote service units. Such regulations shall be in substantial conformity with similar rules and regulations promulgated by the Federal Home Loan Bank Board.

L.1981, c. 376, s. 11, eff. Dec. 31, 1981.



Section 17:12B-38 - By-laws

17:12B-38. By-laws
Each State association shall adopt such by-laws as may be required by the provisions of this act and as it may deem necessary or desirable for the regulation of its business and affairs and for the attainment of its purposes, consistent with the provisions of this act, and may change the same from time to time. Copies of the by-laws and changes therein shall be made available to each member. The original by-laws of any State association hereafter incorporated shall be adopted by the incorporators. Changes in the by-laws may be adopted by the board or by the members as may be provided in the by-laws. The term "constitution" as used by any State association heretofore incorporated, shall be construed to be synonymous with the term "by-laws" as used in this act.

L.1963, c. 144, s. 38.



Section 17:12B-38.1 - Association Official Immunity

17:12B-38.1. Association official immunity
An association may with the approval of the commissioner, amend its certificate of incorporation or bylaws, by a two-thirds vote of its board present and voting at a duly convened regular or special meeting, to provide that a director or officer shall not be personally liable, or shall be liable only to the extent therein provided, to the association or its members for damages for breach of any duty owed to the association or its members, except that the provision shall not relieve a director or officer from liability for an act or omission: a. in breach of that person's duty of loyalty to the association or its members; b. not in good faith or involving a knowing violation of law; or c. resulting in receipt by that person of an improper personal benefit. As used in this section, an act or omission in breach of a person's duty of loyalty means an act or omission which that person knows or believes to be contrary to the best interests of the association or its members in connection with a matter in which he has a material conflict of interest.

The commissioner shall approve the amendment unless he finds that it unreasonably affects the interest of the members.

This section shall be applicable to federal associations, in addition to State associations, to the extent permitted by federal law.

L. 1987, c. 35, s. 13; amended 1989,c.17,s.9.



Section 17:12B-39 - Commissioner's Approval Required

17:12B-39. Commissioner's approval required
No by-law nor any change in the by-laws shall become effective until it shall have been submitted in writing to the commissioner and he shall either have approved it in writing, or have failed to take any action thereon for a period of 30 days after it shall have been submitted to him. Approval shall not be withheld by the commissioner unless a proposed by-law or any change in the by-laws is in conflict with the provisions of this act.

L.1963, c. 144, s. 39.



Section 17:12B-40 - Change Of Office Location

17:12B-40. Change of office location
A State association may change the location of its principal office to a new location subject to the following requirements:

(1) If the new location of its principal office is in the same municipality, the State association shall file a certificate of such change with the commissioner within 1 week from the date such change is made.

(2) Where the principal office is to be removed from one municipality to another, such change or removal shall take place only after receipt of written approval of the commissioner in accordance with the procedures established in section 24 of this act, except that the State association shall publish the required notice of application in the State association's home office municipality, the municipality to be served by the new office, and the municipality where the office is to be closed or the principal office is to be designated as a branch. In addition, the State association shall post notice of the application for 17 days from the date of first publication in a prominent location in the office to be closed.

L.1963, c. 144, s. 40. Amended by L.1977, c. 413, s. 8, eff. Feb. 23, 1977; L.1981, c. 376, s. 9, eff. Dec. 31, 1981.



Section 17:12B-40.1 - Failure To Open And Operate Relocated Principal Office; Effect

17:12B-40.1. Failure to open and operate relocated principal office; effect
The failure of a State association to open and operate a relocated principal office within 12 months after the commissioner approves the application therefor, shall automatically terminate the right of the State association to open such relocated principal office, except that, for good cause shown, the commissioner may, in his discretion, on application of the State association, extend for additional periods, not in excess of 12 months each, the time within which such relocated principal office may be opened, provided that the initial application shall be made before the expiration of 12 months from the date authority is granted to relocate such principal office and any subsequent application shall be made before the expiration of any subsequent period for which permission to extend has been granted by the commissioner.

L.1981, c. 376, s. 10, eff. Dec. 31, 1981.



Section 17:12B-45 - Failure To Open And Operate Relocated Principal Office; Effect

17:12B-45. Failure to open and operate relocated principal office; effect
The failure of a State association to open and operate a relocated principal office within 6 months after the commissioner approves the application therefor, shall automatically terminate the right of the State association to open such relocated principal office, except that, for good cause shown, the commissioner may, in his discretion, on application of the State association, extend for additional periods, not in excess of 6 months each, the time within which such relocated principal office may be opened, provided that the initial application shall be made before the expiration of 6 months from the date authority is granted to relocate such principal office and any subsequent application shall be made before the expiration of any subsequent period for which permission to extend has been granted by the commissioner.

L.1963, c. 144, s. 45.



Section 17:12B-46 - Change Of Name

17:12B-46. Change of name
A State association may with the approval of the commissioner, change its name by a 2/3 vote of its board present and voting at a duly convened regular or special meeting. A certificate, signed by the president and secretary setting forth the former name and the new name and that it was so adopted, specifying the date of the meeting, bearing the endorsement of approval by the commissioner, shall be recorded in the office of the clerk of the county wherein the State association is located, and thereafter the same shall be filed with the commissioner. The name so certified shall from the time of such filing with the commissioner be the corporate title of the State association.

L.1963, c. 144, s. 46.



Section 17:12B-46.1 - Definitions Relative To Emergency Closings

17:12B-46.1. Definitions relative to emergency closings
1. A. The following words as used in this act, unless a different meaning is plainly required by the context, shall have the following meaning:

(1)"Commissioner" means the Commissioner of Banking or any other person lawfully exercising the powers of such commissioner;

(2)"Association" means any State savings and loan association operating pursuant to the "Savings and Loan Act (1963)" P.L.1963, c.144 (C.17:12B-1 et seq.) and any out-of-State association with a branch office in this State;

(3)"Officers" means the person or persons designated by the board of directors of an association to act for the association in carrying out the provisions of this act;

(4)"Emergency" means any condition which makes the transaction of business, at one or more or all of the offices of an association or associations, contrary to the welfare and security of such office or offices or contrary to the health, safety or security of persons working in or making use of such office or offices. Without limiting the generality of the foregoing, an emergency may arise when any condition poses an imminent or existing threat to the welfare, safety or security of persons or property or both, such as any one or more of the following: forces of the natural elements, fire, explosions, epidemics, power failures, labor disputes, transportation failures, war, riots, civil commotions, and other acts of lawlessness or violence;

(5)"Office" means any place at which an association transacts business or conducts operations related to the transaction of business;

(6)"Person" includes natural persons, corporations, partnerships and associations.

B.This act shall apply to federal savings and loan associations having their principal offices or a branch office in this State to the extent that the provisions of this act are not inconsistent with and do not infringe upon federal laws, rules or regulations.

L.1968,c.150,s.1; amended 1996, c.17, s.92.



Section 17:12B-46.2 - Proclamation Of Emergency

17:12B-46.2. Proclamation of emergency
Whenever the commissioner is of the opinion that an emergency exists in this State or in any part or parts of this State he shall, by proclamation, authorize those associations which are directly or indirectly affected by such emergency to close one or more or all of their offices.

L.1968, c. 150, s. 2, eff. July 12, 1968.



Section 17:12B-46.3 - Action By Officers After Proclamation Of Emergency

17:12B-46.3. Action by officers after proclamation of emergency
The officers of any association directly or indirectly affected by the emergency proclaimed by the commissioner shall have the authority to determine whether one or more or all of the offices of such association shall be closed, and they may, but need not, provide that any business normally transacted at a closed office may be transacted at another of the association's offices, for the duration of the emergency.

L.1968, c. 150, s. 3, eff. July 12, 1968.



Section 17:12B-46.4 - Duration Of Emergency

17:12B-46.4. Duration of emergency
Any office closed pursuant to section 3 of this act shall remain closed until the commissioner proclaims that the emergency has ended, or until the officers of such association determine that one or more or all the association's offices should be reopened; whichever first occurs.

L.1968, c. 150, s. 4, eff. July 12, 1968.



Section 17:12B-46.5 - Action By Officers When No Emergency Proclaimed

17:12B-46.5. Action by officers when no emergency proclaimed
Whenever the officers of an association are of the opinion that an emergency, as defined in section 1 of this act, exists which directly or indirectly affects one or more or all of the association's offices they shall have the same authority given to officers under section 3 of this act even though the commissioner has not issued and does not issue a proclamation of emergency. Any office or offices closed pursuant to this section shall remain closed until the officers of the association shall determine that such office or offices shall be reopened.

L.1968, c. 150, s. 5, eff. July 12, 1968.



Section 17:12B-46.6 - Responsibility Of Officers

17:12B-46.6. Responsibility of officers
Any officer acting in good faith under the provisions of this act shall be deemed to have exercised the discretion herein specifically conferred upon him to protect the property of the association and the welfare of the people involved in its operation.

L.1968, c. 150, s. 6, eff. July 12, 1968.



Section 17:12B-46.7 - Notice To Commissioner

17:12B-46.7. Notice to commissioner
An association closing an office or offices or reopening an office or offices, pursuant to any provision of this act, shall give as prompt notice to the commissioner of its action as conditions will permit.

L.1968, c. 150, s. 7, eff. July 12, 1968.



Section 17:12B-46.8 - Effect Of Emergency Closing

17:12B-46.8. Effect of emergency closing
No association shall be liable to any person for any direct or indirect loss suffered by such person by reason of the association's closing one or more or all of its offices pursuant to the provisions of this act. Where an obligation becomes payable to an association through an office closed as herein provided, or where an association is required to pay an obligation through an office which has been closed as herein provided, such obligation shall be deemed to be payable to or by the association on the day upon which the association reopens such office. An association may, however, designate another of its offices to transact business normally transacted at a closed office until such time as the closed office is reopened.

L.1968, c. 150, s. 8, eff. July 12, 1968.



Section 17:12B-46.9 - Associations To Be Saved Harmless

17:12B-46.9. Associations to be saved harmless
An association which closes one or more or all of its offices pursuant to this act shall be saved harmless from all liability to any person and from all actions and claims brought or asserted against the association for its failure to have its office or offices open during its usual business hours. Nor shall any association be liable to any person by reason of its failure to perform, or its delay in performing, any contractual, statutory or other duty assumed by or imposed upon the association when such failure or delay is caused by an emergency as defined in this act.

L.1968, c. 150, s. 9, eff. July 12, 1968.



Section 17:12B-46.10 - Regulations Of The Commissioner

17:12B-46.10. Regulations of the commissioner
The commissioner may make such orders and regulations, not inconsistent with this act, as he shall deem necessary to provide for the uninterrupted continuance of business by associations during an emergency to the extent consistent with the safety and security of persons and of property.

L.1968, c. 150, s. 10, eff. July 12, 1968.



Section 17:12B-46.11 - Construction Of Act

17:12B-46.11. Construction of act
The provisions of this act shall be construed and applied as being in addition to, and not in substitution of, any other law of this State or of the United States excusing delays by associations in the performance of duties or obligations or authorizing the closing of associations because of emergencies or conditions beyond the association's control, or otherwise.

L.1968, c. 150, s. 11, eff. July 12, 1968.



Section 17:12B-46.12 - Short Title

17:12B-46.12. Short title
This act may be cited as the "Savings and Loan Emergency Closing Act."

L.1968, c. 150, s. 12, eff. July 12, 1968.



Section 17:12B-47 - General Powers

17:12B-47. General powers
Every association shall have all of the powers conferred by this act, both expressed and implied, and such others as are incidental thereto, and incidental or necessary to the operation of its business and the attainment of its purpose. Such powers shall be exercised in conformity with the provisions contained in this act.

L.1963, c. 144, s. 47.



Section 17:12B-48 - Powers Of Association

17:12B-48. Powers of association
48. Without limiting the generality of the foregoing, every association shall have power to:

(1)Have succession by its corporate name for the period limited in its charter or certificate of incorporation, and when no period is limited, perpetually.

(2)Sue and be sued in any court.

(3)Adopt and use a corporate seal and alter the same.

(4)Purchase and otherwise acquire, hold, mortgage, pledge, lease, exchange, sell, convey and otherwise dispose of, any real and personal property, necessary or incidental to its operations and consistent with its powers and purposes.

(5)Insure its members' accounts with the Federal Deposit Insurance Corporation, and comply with conditions necessary to obtain and maintain such insurance.

(6)Become a member of or stockholder in a Federal Home Loan Bank and to that end to comply with all conditions of membership therein.

(7)Act as agent for the United States or the State of New Jersey or any instrumentality of either of them, when designated for that purpose, and perform such reasonable duties as such agent as may be required of it.

(8)Join any cooperative league organized for the purpose of protecting and promoting the welfare of associations and their members and comply with all conditions of membership therein.

(9)Borrow money from any source in or out of the State, on the note, bond and mortgage or other obligation of the association upon such terms and conditions as the board may from time to time prescribe by resolution adopted by at least a majority of all the members of the board and duly recorded on the minutes and to pledge, assign or transfer mortgages, owned by the association and the obligations secured by such mortgages, together with the shares, if any, pledged as collateral security therefor, or any real or other personal property, as security for the repayment of money so borrowed. No association shall borrow money if by doing so the aggregate of its indebtedness for borrowed money other than to the Federal Home Loan Bank will exceed 20% of its capital, except with the approval of the commissioner.

(10) (Deleted by amendment.)

(11) Require an advance payment of interest for a period of one month on any loan; and accept advance payments of interest, if made at the option of the debtor, for any period on any loan. None of such payments shall be deemed usurious.

(12) Where shares are issued, charge an admission fee, not to exceed $0.25 per share, which shall include the cost of membership or share certificate and account book.

(13) Impose charges upon a member for failure to make any payment to the association when due, but only as provided in this paragraph. Where the association issues installment share accounts it may impose such charge upon any member holding such an account or any borrower upon a sinking fund mortgage not in excess of 1% a month upon the amount in arrears, except for the first month's arrearage or the amount by which such first month's arrearage may be increased by subsequent arrearage, in which case a charge not in excess of 5% may be imposed. Such charges shall be subject to the further limitations that no such charge shall be deducted from any amount actually paid by a member upon an account nor shall the total of any such charges against any account in any fiscal year exceed the amount that may be charged for failure to make any payments for a six-month period nor shall any charge for default be made on a charge for default. Otherwise an association may impose a charge for failure to make any required payment to it when due upon any loan or contract for the resale of real estate to a member, not to exceed 4% of the amount of each payment in arrears, but no more than one such charge may be made with respect to any one payment in arrears. An association may impose a reasonable service charge against any member who tenders to such association, for collection or as payment, a check or other instrument of any type which subsequently is not honored by the institution or person upon which such check or other instrument is drawn. None of such charges shall be deemed usurious.

(14) Compute interest upon any direct reduction loan, on designated payment dates, and add the same to the unpaid balance of such loan.

(15) Act as agent for any person where such agency will further the interests of the association and its members, subject to such limitations as may be prescribed by the commissioner.

(16) Upon application to and approval by the commissioner, to act as custodian or trustee within the contemplation of the Federal Self-Employed Individuals Tax Retirement Act of 1962, as amended and supplemented, and the Employee Retirement Income Security Act of 1974 as amended and supplemented, and as custodian, trustee or manager of any such investment fund the authorized investments of which include, but need not be limited to, savings accounts or real estate loans, and the beneficial interests in which may be represented by transferable shares or certificates. Associations exercising the powers authorized by this subsection shall segregate all funds held in such fiduciary capacities from the general assets of the association and shall keep a separate set of books and records showing in detail all transactions made under authority of this subsection. If individual records are kept for each self-employed individual's retirement plan and each such investment fund, then all such funds held in such fiduciary capacities by an association may be commingled for appropriate purposes of investment. No funds held in such fiduciary capacities shall be used by an association in the conduct of its business; however, such funds may be invested in savings accounts of the association in the event that the custodial, trust or other plan does not prohibit such investment. In granting or refusing the association's application the commissioner shall take into consideration the investment policies, amount, type and adequacy of reserves, fidelity bonds and any legally required deposits of the applicant and other pertinent facts and circumstances.

(17) Upon compliance with subsection (5) of this section, accept from its members accounts to be repaid upon such terms, not inconsistent with this act, as are approved by the Commissioner of Banking and Insurance, by regulation or otherwise, provided that no account shall exceed the limitations established by section 78 of P.L.1963, c.144 (C.17:12B-78), and provided further that no account shall be accepted or issued in the name of any corporation, association or partnership or in the name of any individual for use in trade or business. An association issuing such accounts may honor demands for withdrawal of such accounts in the form of negotiable checks, drafts or orders in the form of electronic fund transfers and may become a member of a clearing facility and satisfy reasonable conditions required for its qualification and pay reasonable expenses therefor. Such accounts may be either interest-bearing or noninterest-bearing; provided, however, that the payment of interest on such accounts be permitted by federal law. An association accepting accounts pursuant to this subsection shall, at all times, maintain reserves against such accounts as shall be prescribed in regulations issued by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) but such reserves shall be equal in nature and amount to those required of savings banks in this State against similar accounts. Such reserves shall be maintained in cash or deposits in one or more reserve depositories as authorized by the Commissioner of Banking and Insurance. Regulations of the commissioner may also provide that associations issuing such type of accounts maintain a general reserve account, federal insurance reserve account and undivided profits of specified minimum amounts and provide for minimum standards of office facilities in connection therewith. An insured association may impose a reasonable service charge for providing and maintaining such accounts for the benefit of its members.

(18) Issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations subject to such regulations as the commissioner may prescribe. Any such regulations shall be in substantial conformity with similar rules and regulations of the Office of Thrift Supervision.

(19) (a) Apply to the commissioner for permission to act as trustee, executor, administrator, guardian, or in any other fiduciary capacity in which federal savings and loan associations doing business in this State are permitted to act. Associations exercising any or all of the powers enumerated in this section shall segregate all assets held in any fiduciary capacity from the general assets of the association and shall keep a separate set of books and records showing in proper detail all transactions engaged in under authority of this section. No association shall receive in its trust department deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange, or other items for collection or exchange purposes. Funds deposited or held in trust by the association awaiting investment shall be carried in a separate account and shall not be used by the association in the conduct of its business unless it shall first set aside in the trust department United States bonds or other securities approved by the commissioner. In the event of the failure of such association, the owners of the funds held in trust for investment shall have a lien on the bonds or other securities so set apart, in addition to their claim against the estate of the association. Whenever the laws of this State require corporations acting in a fiduciary capacity to deposit securities with the State authorities for the protection of private or court trusts, associations so acting shall be required to make similar deposits and securities so deposited shall be held for the protection of private or court trusts, as provided by New Jersey law. Associations in such cases shall not be required to execute the bond usually required of individuals if New Jersey corporations under similar circumstances are exempt from this requirement. Associations shall have power to execute such bond when so required by the laws of New Jersey. In any case in which the laws of this State require that a corporation acting as trustee, executor, administrator, or in any capacity specified in this section shall take an oath or make an affidavit, any officer, as defined in section 65 of P.L.1963, c.144 (C.17:12B-65), of such association may take the necessary oath or execute the necessary affidavit. It shall be unlawful for any association to lend any officer, director, or employee any funds held in trust under the powers conferred by this section. Any officer, director, or employee making such loan, or to whom such loan is made, may be fined not more than $5,000.00, or imprisoned not more than five years, or may be both fined and imprisoned, in the discretion of the court. In passing upon applications for permission to exercise the powers enumerated in this section, the commissioner may take into consideration the amount of capital and surplus of the applying association, whether or not such capital and surplus is sufficient under the circumstances of the case, the needs of the community to be served, and any other facts and circumstances that seem to him proper, and may grant or refuse the application accordingly, except that approval shall not be granted to any association having a capital and surplus less than the capital and surplus required by New Jersey law of State banks, trust companies, and corporations exercising such powers.

(b)Any association desiring to surrender its right to exercise the powers granted under this section, in order to relieve itself of the necessity of complying with the requirements of this section, or to have returned to it any securities which it may have deposited with the State authorities for the protection of private or court trusts, or for any other purpose, may file with the commissioner a certified copy of a resolution of its board of directors signifying such desire. Upon receipt of such resolution, the commissioner, after satisfying himself that such association has been relieved in accordance with State law of all duties as trustee, executor, administrator, guardian or other fiduciary, under court, private or other appointments previously accepted under authority of this section, may, in its discretion, issue to such association a certificate certifying that such association is no longer authorized to exercise the powers granted by this section. Upon the issuance of such a certificate by the commissioner, such association (i) shall no longer be subject to the provisions of this section or the regulations of the commissioner made pursuant thereto, (ii) shall be entitled to have returned to it any securities which it may have deposited with the State authorities for the protection of private or court trusts, and (iii) shall not exercise thereafter any of the powers granted by this section without first applying for and obtaining approval to exercise such powers pursuant to the provisions of this section.

(c)The commissioner is authorized and empowered to promulgate such regulations as he may deem necessary to enforce compliance with the provisions of this section and the proper exercise of the trust powers granted by this section. Any such regulations shall be in substantial conformity with similar rules and regulations of the Office of Thrift Supervision.(20) In accordance with rules and regulations promulgated by the commissioner, issue and sell directly to subscribers or through underwriters mutual capital certificates. Such certificates shall constitute part of the general reserve and net worth of the issuing association. Such certificates--

(a)Shall be subordinate to all savings accounts, savings certificates, and debt obligations;

(b)Shall constitute a claim in liquidation on the general reserves, surplus, and undivided profits of the association remaining after the payment in full of all savings accounts, savings certificates, and debt obligations;

(c)Shall be entitled to the payment of dividends; and

(d)May have a fixed or variable dividend rate.

The commissioner is authorized and empowered to promulgate such regulations as he may deem necessary with respect to the powers granted by this section. Any such regulations shall be in substantial conformity with similar rules and regulations of the Office of Thrift Supervision. The commissioner shall provide in his regulations for charging losses to the mutual capital certificates, reserves, and other net worth accounts.

(21) Notwithstanding the provisions of P.L.1963, c.144 (C.17:12B-1 et seq.) or any other law, exercise those powers, rights, benefits or privileges now or hereafter authorized for national or out-of-State banks or for federal or out-of-State savings banks or savings associations either directly or through a financial subsidiary or other subsidiary, to the same extent and subject to the same limitations as national or out-of-State banks or federal or out-of-State savings banks or savings associations may exercise those powers, rights, benefits or privileges, provided that before exercising any power, right, benefit or privilege of any out-of-State bank or out-of-State savings bank or savings association, the commissioner has adopted a regulation approving an exercise of that power, right, benefit or privilege by State associations generally or the State association provides notice to the commissioner and on a case-by-case basis the commissioner either approves the activity or does not provide notice before the expiration of 45 days that such power, right, benefit or privilege is not appropriate for the State association on grounds of safety and soundness or on other grounds designated by the commissioner by regulation. The commissioner shall have the authority to adopt rules and regulations pursuant to this section, which rules and regulations shall have as their objective the placing of State associations on a substantial competitive parity with national and out-of-State banks and federal and out-of-State savings banks and savings associations.

(22) Exercise any powers and activities that have been or are hereafter approved by regulation of the Board of Governors of the Federal Reserve System as being (i) financial in nature or incidental to such financial activity, (ii) complementary to a financial activity and not posing a substantial risk to the safety or soundness of depository institutions or the financial system generally, or (iii) so closely related to banking or managing or controlling savings associations as to be a proper activity for a bank holding company or financial holding company pursuant to the "Bank Holding Company Act of 1956," 70 Stat. 133 (12 U.S.C. s. 1841 et seq.) and regulations thereunder, to the extent that federal law does not prohibit savings associations from exercising those powers or activities.

(23) Apply to the commissioner for authority, and if granted, to exercise any power or activity that has been or is hereafter deemed to be (i) financial in nature or incidental to such financial activity, (ii) complementary to a financial activity and not posing a substantial risk to the safety or soundness of depository institutions or the financial system generally, or (iii) closely related to banking under the "Bank Holding Company Act of 1956," 70 Stat. 133 (12 U.S.C. s. 1841 et seq.) and which has been permitted on an individual basis by order of the Board of Governors of the Federal Reserve System.

L.1963,c.144,s.48; amended 1968, c.257; 1977, c.69; 1979, c.258; 1981, c.101, s.1; 1983, c.5; 2000, c.69, s.10.



Section 17:12B-49 - Rental And Maintenance Of Safe Deposit Boxes

17:12B-49. Rental and maintenance of safe deposit boxes
An insured association shall have power to keep, maintain and rent out for hire, at the location occupied by its principal office or any branch office, safe deposit boxes or other receptacles for the safe keeping of personal property. In exercising the powers authorized by this paragraph, the insured association shall have, but shall not be confined to, the same rights and remedies conferred upon safe deposit companies.

L.1963, c. 144, s. 49.



Section 17:12B-50 - Pension Plans

17:12B-50. Pension plans
Every association shall have power to adopt, alter, contract for or rescind a plan or plans providing for the payment of pensions to its officers and employees and for the payment to them for life or for a period certain of such pension payments within the limits prescribed by sections 50 through 60 of this act as may be set forth in a plan or plans adopted by the board.

(a) If such a plan provides for the payment of such benefits for a period certain, it may also provide that if such officer or employee shall die before the expiration of such period, the benefits shall be paid for the remainder of such period to the beneficiary designated by such officer or employee in the manner provided by such plan or plans.

(b) Any pension plan or plans adopted shall provide that upon the termination of employment for any cause prior to the commencement of pension payments pursuant to such plan or plans or upon death prior to such commencement of pension payments the officer or employee or the beneficiary designated by him shall be entitled to receive all of the incidents of ownership thereof which have been purchased by his contributions.

(c) Any pension plan or plans adopted may, but need not, provide that upon the termination of employment for any cause, specified in such plan or plans, prior to the commencement of pension payments pursuant to such plan or plans or upon death prior to such commencement of pension payments, the officer or employee or the beneficiary designated by him shall be entitled to receive all or part of the incidents of ownership thereof which have been purchased by the State association for the benefit of the officer or employee which shall be paid to him or his beneficiary as provided in such plan or plans.

L.1963, c. 144, s. 50. Amended by L.1964, c. 19, s. 4; L.1968, c. 215, s. 1, eff. July 24, 1968.



Section 17:12B-51 - Provisions Of Pension Plan

17:12B-51. Provisions of pension plan
Without limiting the generality of the type of pension plan or plans a State association may adopt, a pension plan adopted may provide for:

(a) a fund accumulated from income of the State association or set aside from the undivided profits account of the State association, out of which pension payments may be paid directly or which may be used in whole or in part for the purchase of annuity or insurance contracts, or both; and to which officers and employees may make contributions; or

(b) the purchase of group annuity or group insurance contracts, or both, the premiums upon which may be paid in full by the State association, or in part by the State association and in part by its officers and employees, as the board may from time to time determine; or

(c) a trust fund or funds accumulated or set aside and administered by trustees designated by the State association out of which pension payments may be paid directly or which may be used to purchase annuity or insurance contracts in whole or in part. A plan providing for such a trust fund or funds may also provide for the purchase of life insurance contracts providing death benefits for participants in the plan subject to the limitations of this act; or

(d) such other plan or plans as may be approved by the commissioner, subject to the limitations and conditions set forth in this act. Such plan or plans must provide that the total obligation or liability of the State association as to each participant:

(1) is stated in said plan, or is determinable from said plan,

(2) is fully funded at the commencement of said plan or plans, or is funded as it accrues, or

(3) is limited to the amount funded.

In the case of an insured association, that portion of the total obligation or liability of such association to each participant, which has not been fully funded, shall automatically terminate in the event of default as defined in Title IV of the National Housing Act.

L.1963, c. 144, s. 51.



Section 17:12B-52 - Eligibility For Pension Payments

17:12B-52. Eligibility for pension payments
An officer or employee shall be eligible to begin to receive pension payments at such age and following such period of service as shall be specified in the pension plan of the association.

L.1963, c. 144, s. 52. Amended by L.1968, c. 215, s. 2, eff. July 24, 1968; L.1970, c. 291, s. 1, eff. Dec. 14, 1970.



Section 17:12B-53 - Determination Of Amount; Specification In Pension Plan

17:12B-53. Determination of amount; specification in pension plan
No State association shall pay or contract for the payment or adopt a plan providing for the payment of any annual pension payment unless the method of determining the amount of the pension payment is specified in the pension plan.

L.1963, c. 144, s. 53. Amended by L.1975, c. 29, s. 1, eff. March 5, 1975.



Section 17:12B-54 - Excess Payments; Employee Contributions

17:12B-54. Excess payments; employee contributions
Nothing in this act shall prevent the payment of greater benefits as set forth in the plan if the officer or employee contributes the premium or other charges for the purchase or return of benefits in excess of the maximum set forth in the plan.

L.1963, c. 144, s. 54. Amended by L.1975, c. 29, s. 2, eff. March 5, 1975.



Section 17:12B-55 - Death Benefits

17:12B-55. Death benefits
Where a plan or plans provide for death benefits, said death benefits shall not exceed an amount equal to 100 times the monthly pension benefit provided under the plan or plans, or the cash surrender value of any insurance or annuity contracts as provided for under the plan or plans, whichever is greater. The provision for death benefits or for a period certain shall not serve to reduce the maximum pension amount as set forth in this act.

L.1963, c. 144, s. 55.



Section 17:12B-56 - Appropriation For Payments; Merger Of Associations

17:12B-56. Appropriation for payments; merger of associations
Any payments required to establish a pension fund out of which benefits may be paid directly or to provide for prior service credits under the pension plan or for any proper purpose in connection with the establishment or maintenance of a pension plan, may with the approval of the commissioner be appropriated from the undivided profits account and shall not be subject to the provisions of section 72 of this act. In the event of a merger of 2 or more associations, any pension plan in effect in a merging association may with the approval of the commissioner and the board of the receiving State association be assumed by the receiving State association, and for purposes of the pension, persons serving under the merging association shall be considered to have served such employment under the receiving State association.

L.1963, c. 144, s. 56.



Section 17:12B-57 - Submission Of Pension Plan For Approval Of Commissioner

17:12B-57. Submission of pension plan for approval of commissioner
Every pension plan adopted or altered for a State association shall before it is placed in operation, be submitted to the commissioner for his approval. The commissioner shall approve such plan or alterations thereof unless he shall find:

(a) it does not conform to law, or

(b) its adoption or alteration would be hazardous to the State association, or

(c) its provisions are unfair or inequitable.

L.1963, c. 144, s. 57.



Section 17:12B-58 - Plans Sponsored By Federal Home Loan Banks

17:12B-58. Plans sponsored by federal home loan banks
Notwithstanding any other provisions of this act, a State association, with the approval of the commissioner, may adopt any plan for retirement or disability benefits for its officers or employees in accordance with any plan sponsored by any Federal Home Loan Bank of which it is a member.

L.1963, c. 144, s. 58.



Section 17:12B-59 - Contracts For Pension Payments To Retired Officers And Employees

17:12B-59. Contracts for pension payments to retired officers and employees
In addition to the powers to adopt pension plans as set forth in this act, a State association may subject to the approval of the commissioner, contract to make pension payments to retired officers and employees; provided, however, that said officers or employees have been employed by the State association for the minimum time periods as set forth in this act for eligibility to receive pension payments.

Without limiting the generality of the type of contract, every such contract adopted by a State association shall contain the following provisions:

(a) That in no event shall payments provided for under a contract exceed the maximum payments as limited for officers or employees covered under a pension plan or plans in operation in the association, unless said payments under such plan are, in the opinion of the board of directors, determined to be inadequate.

(b) That the amount of the payments, provided for under said contract, shall be subject to reduction in the event said payments exceed that portion of the net income of the State association, which said payments bore to the average net income of the State association for the 3 years immediately preceding the commencement of said payments; such reduction in said payments shall be proportionate to the decrease in net income. Net income for this purpose shall mean net income as defined in section 7 of this act, less any amounts required to be placed in reserve accounts under the provisions of this act.

(c) That the board may terminate such payments at any time.

(d) That where the contracting State association is an insured association such payments shall automatically terminate in the event of a default as defined in Title IV of the National Housing Act.

L.1963, c. 144, s. 59. Amended by L.1975, c. 29, s. 3, eff. March 5, 1975.



Section 17:12B-60 - Discontinuance Of Participation In Pension Plan

17:12B-60. Discontinuance of participation in pension plan
Any State association may at any time discontinue its participation in a pension plan and terminate any and all prospective liability in connection therewith, by giving at least 30 days' written notice of its intention so to do to the officers and employees who will be affected thereby.

L.1963, c. 144, s. 60.



Section 17:12B-61 - Transmission Of Money; Money Orders; Travel Checks

17:12B-61. Transmission of money; money orders; travel checks
Any association may receive money for transmission and may transmit such money through the Federal Home Loan Bank of New York, or through any bank or trust company, and may sell money orders and travel checks as agent for any person empowered to sell such instruments through an agent within the State of New Jersey.

L.1963, c. 144, s. 61.



Section 17:12B-62 - Directors, Number, Powers.

17:12B-62 Directors, number, powers.

62. Directors, number, powers. The business and affairs of every State association shall be managed and directed by a board of directors. The board shall consist of such number as the bylaws provide, but not less than five. Each director shall be a citizen of the United States and shall be either a member of the mutual association or a stockholder of the capital stock association, as the case may be. He shall have such other qualifications and meet such eligibility requirements, as this act and the bylaws provide. The board may exercise any and all powers of a State association not expressly reserved to the members of the mutual association or the stockholders of the capital stock association by the provisions of this act and the bylaws. All checks, notes and drafts of the State association shall be executed in a manner and form determined by resolution of the board of the State association. If the bylaws so provide, the board may delegate any of its powers to any committee composed of members of the board.

L.1963,c.144,s.62; amended 1974, c.137, s.7; 1997, c.303.



Section 17:12B-62.1 - Association Deemed In Compliance With Prohibition On Interlocking Relationships

17:12B-62.1. Association deemed in compliance with prohibition on interlocking relationships


27. Any association that is in compliance with the federal "Depository Institution Management Interlocks Act," 12 U.S.C. s.3201 et seq. and the federal regulations effectuating that act, 12 C.F.R. s.348, is deemed to be in compliance with the provisions of sections 1 through 6 of P.L.1975, c.265 (C.17:16E-1 et seq.).

L.1997,c.33,s.27.



Section 17:12B-63 - Director's Election; Vacancies

17:12B-63. Director's election; vacancies
The directors shall be elected by the members of a mutual association or the stockholders of a capital stock association, as the case may be, by ballot at the annual meeting, for such term, not exceeding 3 years, as the bylaws provide. Where the term is more than 1 year, the bylaws shall establish terms of office so that an equal number of directors, so far as possible, shall be elected each year. A vacancy in the board may be filled by the board until the next annual meeting of the association, when it shall be filled by the members or stockholders of the association for the remainder of the unexpired term. Each director shall hold office for the term for which he is elected and until his successor shall be chosen and qualified.

L.1963, c. 144, s. 63. Amended by L.1974, c. 137, s. 8, eff. Oct. 23, 1974.



Section 17:12B-64 - Attorneys; Employees

17:12B-64. Attorneys; employees
The board may retain or employ one or more attorneys-at-law or firm of attorneys-at-law of this State for a term not longer than 1 year. The board may employ, or authorize any officer to employ, any persons necessary for the conduct of the business of the State association.

L.1963, c. 144, s. 64.



Section 17:12B-65 - Officers

17:12B-65. Officers
65. The officers of every State association shall be a president, one or more vice presidents, a secretary and a treasurer and may include a chairman of the board if the bylaws so provide, together with such other officers as provided by the bylaws or as determined by the board to be necessary for the conduct of the State association's business. All officers shall be savings members or savings depositors, as the case may be, of the State association. They shall be elected by the board or may be appointed by the president if the authority to appoint officers other than the president or chairman of the board has been delegated to the president by the bylaws or by resolution of the board, unless the bylaws provide for their election by the members or stockholders of the State association. Each officer shall be elected or appointed for a term of not more than one year, but shall continue in office until the election or appointment and qualification of his successor. Any two offices, except the offices of president and vice president, may be held by one person. No officer shall act as attorney or conveyancer of his State association. A vacancy in any office may be filled by the board for the unexpired term. The board may appoint or employ or authorize any officer to appoint or employ assistant officers or assistants to officers subject to the confirmation of the board or approval of the president; provided, however, that assistants to officers shall not be considered as officers, but as employees.

L.1963,c.144,s.65; amended 1970, c.290, s.1; 1974, c.137, s.9; 1999, c.252, s.8.



Section 17:12B-66 - Officers' Powers

17:12B-66. Officers' powers
Each officer in addition to such powers and duties as usually pertain to his office shall have such powers and duties as the by-laws may provide and as may be delegated to him by the board.

L.1963, c. 144, s. 66.



Section 17:12B-67 - Oath Of Office Of Directors And Officers

17:12B-67. Oath of office of directors and officers
Each officer and director shall, before entering upon the duties of his office, take and subscribe to the following oath or affirmation of office:

OATH OR AFFIRMATION OF OFFICE

State of New Jersey County of ss.:

of full age, being duly sworn on his oath or affirmation according to law, deposes and says:

1. I reside at ; am a member or stockholder and/or depositor, as the case may be, of the association; hereby accept the office of , to which I have been elected or appointed; will diligently and honestly administer the affairs of said association within the scope of my powers and duties; and not knowingly violate, or permit to be violated, the provisions of the Savings and Loan Act (1963), and the association's bylaws.

Subscribed and sworn to or affirmed before me this day of , 19


All oaths or affirmations of office shall be filed with the secretary. If any officer or director shall fail within a reasonable time after his election to take and subscribe the oath or affirmation required by this section, the board may declare his office vacant. If any officer or director shall violate the provisions of his oath, or affirmation of the board, after affording him an opportunity to be heard, may declare his office vacant by a vote of two-thirds of the directors present at any meeting of the board, of which meeting notice shall have been given to each director.

L.1963, c. 144, s. 67. Amended by L.1964, c. 19, s. 5; L.1974, c. 137, s. 10, eff. Oct. 23, 1974.



Section 17:12B-67.1 - Disqualification Of Officers, Directors Or Employees; Conviction Of Crime; Pendency Of Appeal

17:12B-67.1. Disqualification of officers, directors or employees; conviction of crime; pendency of appeal
Except with the written consent of the commissioner, no person who has been convicted, or who is hereafter convicted, of any crime involving dishonesty or a breach of trust, shall thereafter serve as an officer, director or employee of an association; provided, however, the pendency of an appeal from said conviction shall stay the operation of the prohibition until the appeal is decided or dismissed.

L.1966, c. 80, s. 1, eff. June 14, 1966.



Section 17:12B-67.2 - Penalty

17:12B-67.2. Penalty
For each willful violation of this prohibition, the association shall be liable to a penalty of not more than $100.00 a day, for each day this prohibition is violated.

L.1966, c. 80, s. 2.



Section 17:12B-68 - Minimum Account Requirements For Directors

17:12B-68. Minimum account requirements for directors
Each director shall at all times own, in his own name, an account in his State association having an unencumbered balance as hereinafter set forth:

(a) In a State association having assets of less than $500,000.00, an unencumbered balance of at least $200.00;

(b) In a State association having assets of $500,000.00 or more, but less than $5,000,000.00, an unencumbered balance of at least $500.00;

(c) In a State association having assets of $5,000,000.00 or more, an unencumbered balance of at least $1,000.00.

A director may pledge his account as security for a loan, but the term "unencumbered balance," as used herein, shall mean the withdrawal value of the account, less the amount of any loan secured by said account, plus accrued interest, and the account shall not otherwise be pledged or encumbered.

In lieu of these requirements a director may hold an account upon which he shall pay at least $5.00 per month, without default, until the minimum unencumbered balance is attained, which minimum shall thereafter be maintained; provided, however, that this section shall not disqualify any director of a State association which issues installment shares exclusively and where the unencumbered balance of his account is reduced to less than the required minimum due to the maturity of shares; provided, however, that he resubscribes to an account upon which payments of at least $5.00 per month are made, without default, until the minimum required unencumbered balance is again attained. If any director shall fail for more than 3 months to maintain the minimum requirements of his account, his office shall thereupon automatically become vacated and he shall not become eligible to such office again until after the expiration of his then existing term of office.

L.1963, c. 144, s. 68.



Section 17:12B-69 - Loans To Officers, Directors, Attorneys Or Employees

17:12B-69. Loans to officers, directors, attorneys or employees
In accordance with rules and regulations promulgated by the Federal Savings and Loan Insurance Corporation, a State association may make or purchase any loan which it is otherwise authorized by law to make or purchase to or from any officer, director, attorney, employee, or any affiliated person of such State association.

L.1963, c. 144, s. 69. Amended by L.1981, c. 101, s. 2, eff. March 31, 1981.



Section 17:12B-70 - Default By Directors And Officers

17:12B-70. Default by directors and officers
No person who is in default for a period of more than 3 months in the payment of any obligation to an association, shall be elected as an officer or director of such association. If any officer or director defaults for a period of more than 3 months in the payment of any obligation to his association, his office shall thereupon automatically become vacant and he shall not become eligible to any office again until after the expiration of his then existing term of such office.

L.1963, c. 144, s. 70.



Section 17:12B-71 - Restriction Upon Purchase Of Accounts

17:12B-71. Restriction upon purchase of accounts
No officer, director, attorney or firm of attorneys or employee of any State association shall purchase any savings account or shares in such State association from any other person, directly or indirectly, for less than the withdrawal value thereof.

L.1963, c. 144, s. 71.



Section 17:12B-72 - Limitation Of Expenses

17:12B-72. Limitation of expenses
The aggregate amount of an association's expenses in any fiscal year for the compensation of officers, employees and directors and for premiums, contributions, or other expenditures made in connection with retirement, life insurance, disability, hospitalization or other like benefits for officers and employees and rent for the association's office, shall not exceed 2% of the association's assets at the end of its last preceding fiscal year. This section shall not apply to an association whose assets were less than $100,000.00 at the end of its last preceding fiscal year.

L.1963, c. 144, s. 72.



Section 17:12B-73 - Bonds Required; Indemnification Of Officers, Directors And Employees

17:12B-73. Bonds required; indemnification of officers, directors and employees
A. Bonds required

The board shall require the secretary, treasurer, attorney, conveyancer and every other officer, director, employee, or agent handling or having the custody or charge of money, securities, books or records belonging to the association, before entering upon his duties, to be bonded in adequate amount and with good and sufficient surety, which shall be a surety company authorized to transact business in this State, and such bonds shall be approved by the board. The board shall examine annually all the bonds and pass on their sufficiency, and, if insufficient, immediately require new or additional bonds. The failure of any person to furnish, or qualify for, such bond shall be ground for his summary removal by the board. The commissioner may at any time order the bond of any such person to be increased. In lieu of such individual bonds, the board may procure a blanket bond providing the same protection to the association. The association may pay the premiums on any and all such bonds. No bonds shall be deemed to comply with the requirements of this section unless such bond contains a provision that it shall not be cancelable for any cause unless notice of intention to cancel is filed in the Department of Banking at least 5 days before the day upon which cancellation shall take effect.

B. Indemnification of officers, directors and employees

Any person shall be indemnified or reimbursed by the association for reasonable expenses, including, but not limited to, attorney fees, actually incurred by him in connection with any action, suit or proceeding, instituted or threatened, judicial or administrative, civil or criminal, to which he is made a party by reason of his being or having been a director, officer or employee of an association; provided, however, that no person shall be so indemnified or reimbursed, nor shall he retain any advancement or allowance for indemnification which may have been made by the association in advance of final disposition in relation to such action, suit or proceeding in which, and to the extent that, he finally shall be adjudicated to have been guilty of a breach of good faith, to have been negligent in the performance of his duties or to have committed an action or failed to perform a duty for which there is a common law or statutory liability; and, provided further, that a person may, with the approval of the commissioner, be so indemnified or reimbursed for:

(1) Amounts paid in compromise or settlement of any action, suit or proceeding, including reasonable expenses incurred in connection therewith; or

(2) Reasonable expenses, including fines and penalties, incurred in connection with a criminal or civil action, suit or proceeding in which such person has been adjudicated guilty, negligent or liable, if it shall be determined by the board of directors and by the commissioner that such person was acting in good faith and in what he believed to be the best interests of the association and without knowledge that the action was illegal, and if such indemnification or reimbursement is approved at an annual or special meeting of the members or stockholders by a majority of the votes eligible to be cast. Amounts paid to the association, whether pursuant to judgment or settlement, by any person within the meaning of this section shall not be indemnified or reimbursed in any case.

L.1963, c. 144, s. 73. Amended by L.1970, c. 290, s. 2, eff. Dec. 14, 1970; L.1974, c. 137, s. 11, eff. Oct. 23, 1974.



Section 17:12B-74 - Membership Generally

17:12B-74. Membership generally
The members of a State association shall be those in whose names accounts are established either as savings members or as borrowing members. Except as limited by the provisions of this act, or the by-laws of a State association, or its board, any person may become a member of a State association.

L.1963, c. 144, s. 74.



Section 17:12B-75 - Plans

17:12B-75. Plans
Each mutual association shall operate upon one of the plans set forth in this section; and the bylaws of each mutual association shall designate under which of said plans it shall operate.

Plan 1. The nonshare plan described in section 76.

Plan 2. The share plan described in section 77.

Plan 3. The plan upon which it was operating on April 4, 1946, providing it has been continually operating on that plan.

Plan 4. Any insured mutual association may, at any time, elect to raise its capital by accepting savings deposits, provided that:

(1) The bylaws of the association so permit; and

(2) Such bylaws shall be approved at a regular or special meeting of the members of the association as provided in sections 114, 115 and 116 of this act.

Holders of savings deposits shall be creditors of the association and shall have equal priority with other ordinary general creditors in the event of the dissolution and liquidation of the association, and the bylaws shall so provide.

Savings members at the time of the adoption of Plan 4 who do not transfer such accounts to savings deposits shall, nevertheless, have equal rights with those who hold savings deposits.

The bylaws shall contain such other provisions as may be required by the commissioner and by the Federal Savings and Loan Insurance Corporation.

Where, under the provisions of this act or of any law of this State, the word "account" is used to describe a savings account in a savings and loan association, it shall be deemed to be inclusive of a "savings deposit."

Any mutual association may, at any time hereafter, change from the plan upon which it shall then be operating to Plan 1 or 2 and may make such change in plan applicable only to those memberships established after such change, continuing, concurrently, to operate upon the plan upon which it previously operated with respect to those memberships established prior to such change.

L.1963, c. 144, s. 75. Amended by L.1969, c. 28, s. 1, eff. May 2, 1969; L.1974, c. 137, s. 12, eff. Oct. 23, 1974.



Section 17:12B-76 - Nonshare Plan

17:12B-76. Nonshare plan
A State association operating pursuant to the nonshare plan shall issue to each savings member an account book or, in lieu thereof, any other evidence of the account which may be approved by the commissioner. Any such State association may also issue to each member, at its option, a membership certificate. Payments by savings members may be made at their option subject to the by-laws of the State association, or to any regulations of the State association adopted in accordance with the provisions of this act. The same rate of dividend shall be declared to all savings members' accounts; except as may otherwise be provided by this act. No such State association shall impose any charge against any savings member, nor retain any of the dividends credited to any member's account in the event of withdrawal of such account, except as may be permitted by regulations issued by the commissioner.

L.1963, c. 144, s. 76.



Section 17:12B-77 - Share Plan

17:12B-77. Share plan
Membership in a State association operating pursuant to the share plan shall be evidenced by a share certificate, account book, or, in lieu thereof any other evidence of the account which may be approved by the commissioner, provided, however, the membership of a borrowing member may be evidenced only by a membership certificate.

Such State associations may issue the following types of shares, all of which shall be common shares:

(1) Installment shares, which shall be issued in connection with accounts upon which payments are made periodically in regular amounts as required by the by-laws. The by-laws shall specify the maturity value of such accounts. All such accounts shall have the same maturity value, but the by-laws may be amended to provide that accounts thereafter issued shall have a different maturity value from those theretofore issued.

Upon the maturity of an installment share account so much of its participation value as remains after payment of any obligation for which it may have been pledged, shall be disposed of in one of the following ways:

(a) The State association may pay the same to the member under the same terms and conditions which apply to the payment of withdrawals.

(b) The State association may transfer the same to any other type of account in said State association to the credit of the member, giving him immediate written notice thereof, personally or by mail.

(c) The member may withdraw the same in accordance with the same terms and conditions which apply to other withdrawals.

(2) Savings shares, which shall be issued in connection with accounts upon which payments may be made at the option of the member.

(3) Income shares, which shall be issued in connection with accounts requiring the investment of fixed amounts in units of $100.00 or multiples thereof, upon which dividends are paid in cash.

L.1963, c. 144, s. 77.



Section 17:12B-78 - Limitation Upon Accounts

17:12B-78. Limitation upon accounts
No savings member shall hold an account or accounts in any one State association with an aggregate participation value exceeding $20,000.00 or 1% of the capital of the State association, whichever is greater; provided, however, that such limitation shall not apply to--

(a) An account or deposit held as provided in section 80 or section 241 of this act; or

(b) An account or deposit which is pledged as security for the repayment of money due such State association; or

(c) An installment share account, or any account opened as the result of the maturity of an installment share account; or

(d) An account, or deposit other than an installment share account, which exceeds the aforesaid limitation at the time of the enactment of this statute, but no additions other than dividends or interest shall be made thereto; or

(e) Where such excess results from the addition of dividends or interest to any such account, or from the acquisition of an account by gift, will or inheritance; or from the acquisition of an account or deposit previously held as collateral security for the payment of an obligation; or from the acquisition by one State association of the assets of another association; or

(f) Where such excess results from a reduction in the capital of the association.

The board may provide for any lesser limitation than set forth in this section, and any person or persons authorized by it, may refuse to accept any account and may limit the amount of payments which may be received on any account.

L.1963, c. 144, s. 78. Amended by L.1968, c. 143, s. 1, eff. July 12, 1968; L.1972, c. 132, s. 1, eff. Aug. 17, 1972; L.1981, c. 101, s. 3, eff. March 31, 1981.



Section 17:12B-79 - Forms Of Certificate

17:12B-79. Forms of certificate
Forms of certificate. The following form of membership certificate is hereby prescribed.

This certifies that ..................... is a

savings

borrowing .................................. member of the undersigned and holds a membership account therein subject to the Savings and Loan Act (1963) and the by-laws of the undersigned.

Date ................................ Association



Association's Seal By ...........................................

(Title of Officer or Officers)



The following form of share certificate is hereby prescribed.

This certifies that ....................................... is a member of the undersigned and holds .................... (insert number and type of shares) ........ shares therein subject to the Savings and Loan Act (1963) and the by-laws of the undersigned.

Date ................................ Association



Association's Seal By ...........................................

(Title of Officer or Officers)



Participation Value $..........................................

(To be added if account book is not issued)



Said membership certificates and share certificates shall be signed by such officer or officers as the board of each association shall direct.

L.1963, c. 144, s. 79. Amended by L.1964, c. 19, s. 6.



Section 17:12B-80 - Governmental Agencies May Be Members

17:12B-80. Governmental agencies may be members
The United States of America, the State of New Jersey, or any agency or instrumentality of either of them, or any corporation incorporated under the laws of the United States, in the stock of which the Secretary of the Treasury of the United State may be authorized by an Act of Congress to invest, may be a member of any association and hold one or more accounts therein without limit as to amount. Any association may make an agreement with any such member, deferring or postponing the right to withdraw all or any part of such member's account, but such member shall not be entitled to any withdrawal preferences or priorities as against any other member, and shall otherwise be entitled to all rights and privileges and subject to all obligations and limitations of membership in such association.

L.1963, c. 144, s. 80.



Section 17:12B-81 - Minors

17:12B-81. Minors
Minors may be members and shall be entitled to all of the rights and privileges and subject to all of the duties and liabilities of membership to the same extent as persons over the age of 21 years.

A minor may endorse for credit to his account with an association checks and other instruments for the payment of money which are payable to him or to his order. The association shall pay any moneys to the credit of such an account, from time to time to, or pursuant to the order of, such minor. In all transactions with respect to such an account the minor shall, as between himself and the association, be deemed to be the absolute owner and to be of full age and legal capacity. A minor shall also be permitted to obtain a loan from an association secured by a pledge of his account. In all transactions with respect to such an account loan, as defined in section 5 of this act, the minor shall, as between himself and the association, be deemed to be the absolute owner and to be of full age and legal capacity.

No minor shall be entitled to vote until he shall have attained the age of 16 years. This section shall also apply to all Federal associations having their principal offices in this State to the extent that the section is not in conflict with Federal laws, rules and regulation.

L.1963, c. 144, s. 81.



Section 17:12B-82 - Membership Trust Accounts

17:12B-82. Membership trust accounts
When a membership trust account is opened in the manner provided in the "Multiple-party Deposit Account Act" , and,

a. Where a trustee's death terminates the trust under the provisions of section 5c(2) of the "Multiple-party Deposit Account Act" and where the named beneficiary or all of the beneficiaries so named are 16 years of age or over at the time of termination of such trust, the association shall pay the moneys to the credit of the trust, less all proper set-offs and charges, to the named beneficiary or beneficiaries or upon his or their order, and such payment by the association shall be valid, notwithstanding any lack of legal age of the named beneficiary or beneficiaries;

b. If the named beneficiary or all of the beneficiaries so named are under 16 years of age at the time of termination of such trust, the association shall pay the moneys to the credit of the trust, less all proper set-offs and charges,

(1) When or after the named beneficiary becomes 16 years of age, to the named beneficiary or upon his order, or

(2) When more than one beneficiary is named, the association shall pay to the beneficiary so named his proportionate interest in such account as he becomes 16 years of age, or

(3) To the legal guardian of the named beneficiary wherever appointed, or where more than one beneficiary is named, the association shall pay such beneficiary's proportionate interest in such account to his legal guardian wherever and whenever appointed, or

(4) If a certificate of appointment of a legal guardian is not filed with the association to a person authorized to receive such moneys or proportionate interest thereof pursuant to sections 3A:6-31 and 3A:6-32 of the New Jersey Statutes.

c. Where a trustee's death terminates the trust under the provisions of section 5c(2) of the "Multiple-party Deposit Account Act" and where one or more of the named beneficiaries are under 16 years of age and the remainder of the named beneficiaries are 16 years of age or over, the association shall pay the moneys to the credit of the trust, less all proper set-offs and charges to:

(1) The named beneficiaries 16 years of age or over at the time of termination of said trust pursuant to subsection a of this section, and

(2) The named beneficiaries under 16 years of age at the time of termination of said trust pursuant to subsection b of this section.

L.1963, c. 144, s. 82. Amended by L.1979, c. 491, s. 18.



Section 17:12B-83 - Applicability To Moneys Paid To Account By Trustee Under Will, Other Fiduciary Instrument, Court Order Or Decree

17:12B-83. Applicability to moneys paid to account by trustee under will, other fiduciary instrument, court order or decree
Section 82 of this act shall not apply to the moneys paid to an account by a trustee acting under a will, other fiduciary instrument, court order or decree.

L.1963, c. 144, s. 83.



Section 17:12B-84 - Release From Claims Of Fiduciaries, Beneficiaries Or Legal Representatives

17:12B-84. Release from claims of fiduciaries, beneficiaries or legal representatives
An association which makes any payment pursuant to section 82 of this act prior to service upon the association of an order of court restraining such payment shall, to the extent of each payment so made, be released from all claims of the fiduciary, the named beneficiary, their legal representatives, and all others claiming under or through them.

L.1963, c. 144, s. 84.



Section 17:12B-85 - Rights Of Beneficiary On Death Of Fiduciary; Effect Of Laws Requiring Valid Testamentary Disposition

17:12B-85. Rights of beneficiary on death of fiduciary; effect of laws requiring valid testamentary disposition
When an account is maintained in a form described in section 82 of this act the right of the named beneficiary to be vested with sole and indefeasible title to the moneys, to the credit of the account on the death of the fiduciary, shall not be denied, abridged, or in anywise affected because such right has not been created by a writing executed in accordance with the laws of this State prescribing the requirements to effect a valid testamentary disposition of property.

L.1963, c. 144, s. 85.



Section 17:12B-86 - Applicability To Federal Associations Having Principal Offices In State

17:12B-86. Applicability to federal associations having principal offices in state
The provisions of section 82 of this act shall also apply to all Federal associations having their principal offices in this State, where such procedures are not in conflict with any Federal laws, rules and regulations.

L.1963, c. 144, s. 86.



Section 17:12B-87 - Authority Of Attorney To Manage Or Make Withdrawals From Account

17:12B-87. Authority of attorney to manage or make withdrawals from account
An association may continue to recognize the authority of any attorney authorized in writing to manage or to make withdrawals either in whole or in part from the savings account of a member until it receives written notice or is on actual notice of the revocation of his authority. For the purposes of this section, written notice of the death or adjudication of incompetency of such member shall constitute written notice of revocation of the authority of his attorney. No association shall be liable for damages, penalties or tax by reason of any payment made pursuant to this section.

L.1963, c. 144, s. 87.



Section 17:12B-89 - Payment To Credit Of Account Of Beneficiaries Or Their Order

17:12B-89. Payment to credit of account of beneficiaries or their order
When a membership account is opened by a person or persons payable on death to a beneficiary or beneficiaries in the manner provided in the "Multiple-party Deposit Account Act" , and the account is terminated as provided in section 5b(2) of said act, and if the named beneficiary or one of the beneficiaries so named survive the death of the person or persons opening such an account and the beneficiary or all of the beneficiaries so named are 16 years of age or over at the death of the person or persons opening such an account, the association shall pay the moneys to the credit of the account, less all proper set-offs and charges, to the named beneficiary or beneficiaries or upon his or their order, and such payment by the association shall be valid, notwithstanding any lack of legal age of the named beneficiary or beneficiaries.

L.1963, c. 144, s. 89. Amended by L.1979, c. 491, s. 19.



Section 17:12B-90 - Payment To Credit Of Account When Beneficiaries Under 16 Years Of Age

17:12B-90. Payment to credit of account when beneficiaries under 16 years of age
When a membership account is opened by a person or persons payable on death to a beneficiary or beneficiaries in the manner provided in the "Multiple-party Deposit Account Act," and the account is terminated as provided in section 5b(2) of said act, and if the named beneficiary or all of the beneficiaries so named survive the death of the person or persons opening such an account and are under 16 years of age at such time, the association shall pay the moneys to the credit of the account, less all proper set-offs and charges.

a. When or after the named beneficiary becomes 16 years of age, to the named beneficiary or upon his order, or

b. When more than one beneficiary is named, the association shall pay to the beneficiary so named his proportionate interest in such account as he becomes 16 years of age, or

c. To the legal guardian of the named beneficiary, wherever appointed, or where more than one beneficiary is named, the association shall pay such beneficiary's proportionate interest in such account to his legal guardian wherever and whenever appointed, or

d. If a certificate of appointment of a legal guardian is not filed with the association, to a person authorized to receive such moneys, or proportionate interest thereof, pursuant to sections 3A:6-31 and 3A:6-32 of the New Jersey Statutes.

L.1963, c. 144, s. 90. Amended by L.1979, c. 491, s. 20.



Section 17:12B-91 - Payment When Account Terminated And One Or More Beneficiaries Under, And One Or More Beneficiaries Over, 16 Years Of Age

17:12B-91. Payment when account terminated and one or more beneficiaries under, and one or more beneficiaries over, 16 years of age
When a membership account is opened by a person or persons payable on death to a beneficiary or beneficiaries in the manner provided in the "Multiple-party Deposit Account Act," and the amount is terminated as provided in section 5b(2) of said act,

and where one or more of the named beneficiaries are under 16 years of age and the remainder of the named beneficiaries are 16 years of age or over, the associations shall pay the moneys to the credit of the trust, less all proper set-offs and charges to:

a. The named beneficiaries 16 years of age or over at the time of termination of said account shall be paid pursuant to section 89 of this act, and

b. The named beneficiaries under 16 years of age at the time of termination of said account shall be paid pursuant to section 90 of this act.

L.1963, c. 144, s. 91. Amended by L.1979, c. 491, s. 21.



Section 17:12B-103 - Pledge Of Account To Association

17:12B-103. Pledge of account to association
The pledge to any association of such an account, signed by that person or those persons who are authorized in writing to make withdrawals from the account shall be a valid pledge and transfer to the association of the account, and shall not operate to sever or terminate the joint and survivorship ownership of the account.

L.1963, c. 144, s. 103.



Section 17:12B-106 - Acceptance Of Accounts In Name Of One Or More Administrators, Custodians, Executors, Guardians, Trustees Or Other Fiduciaries In Trust For Named Beneficiary

17:12B-106. Acceptance of accounts in name of one or more administrators, custodians, executors, guardians, trustees or other fiduciaries in trust for named beneficiary
Any association may accept accounts in the name of one or more administrators, custodians, executors, guardians, trustees, or other fiduciaries in trust for a named beneficiary or beneficiaries.

(1) Any such fiduciary shall have such voting rights as are provided in section 126 of this act.

(2) Any such fiduciary shall have power to open such an account and to make a payment or payments to, and to withdraw from any such account in whole or in part.

(3) Unless the will or other instrument, or the court order or decree under which such fiduciary is acting, provides otherwise, the withdrawal value of any such account, and dividends thereon, or other rights relating thereto may be paid or delivered, in whole or in part, to such fiduciary so long as such fiduciary is living. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of rights is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(4) Whenever a person holding an account in such a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship shall have been given to an association and the association has no notice of any other disposition of the beneficial estate, the withdrawal value of such account, and dividends thereon, or other rights relating thereto may, at the option of the association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries.

(5) Where such an account is opened or subsequently held by more than one fiduciary the association may accept payments made to such account and may pay any moneys to the credit of such account from time to time to, or pursuant to the order of any one or more of such cofiduciaries who shall be authorized in writing by all the cofiduciaries to make such payments or withdrawals, unless the will or other instrument or the court order or decree under which such cofiduciaries are acting otherwise provides.

L.1963, c. 144, s. 106.



Section 17:12B-109 - Necessity For Actual Notice Of Death Or Incompetency Of Savings Member

17:12B-109. Necessity for actual notice of death or incompetency of savings member
In the absence of actual notice of death or incompetency of a savings member received by an association at the office at which the member's account is maintained, the association may, notwithstanding such death or incompetency, pay any requests for payment authorized in writing.

L.1963, c. 144, s. 109.



Section 17:12B-110 - Transfer Of Membership

17:12B-110. Transfer of membership
A member may transfer, absolutely or conditionally, his membership to any other person, subject to the provisions of this act, by a written assignment accompanied by delivery of the evidence of the account. The evidence of the account shall mean the membership certificate, share certificate, account book or any other evidence of the amount which may have been issued in connection with such membership. Every such transfer of membership shall be deemed to include the account and the evidence of the account issued in connection therewith. The provisions of chapter 8 of Title 14 of the Revised Statutes and the provisions of the Uniform Commercial Code and the amendments thereof and supplements thereto shall not apply to such transfers. No such absolute transfer shall be effective against an association until such written assignment and the accompanying evidence of the account shall be delivered to the association with a request that it complete such transfer upon its records. No such conditional transfer shall be effective against an association unless and until it actually receives notice thereof in writing.

L.1963, c. 144, s. 110.



Section 17:12B-111 - Lost Certificates And Account Books

17:12B-111. Lost certificates and account books
Upon filing with an association by a member of record, or his legal representative, of an affidavit showing that his account book has been lost, stolen or destroyed, and whether, and to whom the same has been pledged or assigned in whole or in part, such association may issue a duplicate account book marked on the face thereof "A Duplicate;" provided, however, that the board of such association may, in its discretion, require such member or his legal representative to furnish a bond to the association in such amount, and with such security as it may deem necessary, to indemnify such association against any loss which might result from the issuance of such duplicate account book. Payment made by an association to the owner of record of a duplicate account book issued in accordance with this section shall release the association from all liability to any person claiming any interest in the original account book and the duplicate thereof. The term "account book" as used in this section shall be deemed to include any evidence of the account which may have been issued in lieu of an account book.

L.1963, c. 144, s. 111.



Section 17:12B-112 - Termination Of Membership

17:12B-112. Termination of membership
The membership of a savings member shall terminate when the amount of his account has been paid to him in full or when the transfer of his membership to another person has been recorded on the books of the association, or when his account has been retired as provided in this act. The membership of a borrowing member shall terminate when his status as a borrower from the association terminates or when his membership is transferred to another person and such transfer is recorded on the books of the association.

L.1963, c. 144, s. 112.



Section 17:12B-112.1 - Savings Promotion Conducted By Savings And Loan Association.

17:12B-112.1 Savings promotion conducted by savings and loan association.
2. a. A State savings and loan association may conduct a savings promotion provided that the association:

(1)conducts the promotion in a manner so as to ensure that each entry has an equal chance of winning the designated prize;

(2)fully discloses the terms and conditions of the promotion to each of its account holders;

(3)maintains records sufficient to facilitate an audit of the promotion;

(4)ensures that only account holders 18 years of age and older are permitted to participate in the promotion;

(5)does not require any consideration, other than the requirement that the participant deposit money into a savings account or other savings program to obtain entries in the promotion, to participate in the promotion; and

(6)offers an interest rate and charges fees on any qualifying account that are approximately the same as those on a comparable non-qualifying account.

b.For the purposes of this section, "savings promotion" means a raffle in which the sole consideration required for a chance of winning designated prizes is the deposit of a minimum specified amount of money in a savings account or other savings program.

L.2015, c.236, s.2.



Section 17:12B-113 - Notice To Members

17:12B-113. Notice to members
Except where this act expressly provides otherwise, all notices, statements, reports or other documents required to be given to any member, shall be given to him either personally or by mail, postage prepaid, addressed to him at his last address which appears on the records of the association. Service by mail shall be complete upon posting.

L.1963, c. 144, s. 113.



Section 17:12B-114 - Meeting Place

17:12B-114. Meeting place
Members' meetings shall be held at the State association's principal office or at such other place within a radius of 5 miles thereof as the board shall designate.

L.1963, c. 144, s. 114.



Section 17:12B-115 - Meetings

17:12B-115. Meetings
(1) Annual. The members shall meet at least once in each year, as the by-laws shall provide, upon not less than 10 days' written notice which shall be given by mail or publication in a newspaper published or circulating in the municipality in which the principal office of the State association is located, for the election of directors and the transaction of any other business which may properly be brought before such meeting. The polls at every such election shall be open for such period of time, not less than 1/2 hour, between the hours of 9 ante meridian and 9 post meridian at the time the by-laws shall designate.

(2) Special. Special meetings of the members may be called as provided in the by-laws, but upon not less than 10 days' written notice by mail or publication in a newspaper published or circulating in the municipality in which the State association is located and the notice of such meeting shall state the purposes for which it is called.

L.1963, c. 144, s. 115.



Section 17:12B-116 - Quorum

17:12B-116. Quorum
The by-laws may prescribe the number of members which shall constitute a quorum at a meeting. In the absence of any provision in the by-laws, any number of members present at any meeting shall constitute a quorum.

L.1963, c. 144, s. 116.



Section 17:12B-117 - Confidential Relationship Of An Association To Its Members

17:12B-117. Confidential relationship of an association to its members
The relationship of an association to each of its members constitutes a confidential relationship and no association or any of its directors, officers or employees shall disclose or be required to disclose a list of the members of the association, in whole or in part to any person; provided, however, every member of an association shall have the right to inspect the records of such association which pertain solely to his own accounts.

L.1963, c. 144, s. 117. Amended by L.1969, c. 271, s. 1, eff. Jan. 12, 1970.



Section 17:12B-118 - Procedure To Obtain Information Or Communicate With Members

17:12B-118. Procedure to obtain information or communicate with members
(1) Any member desiring information from his State association or desiring to communicate with other members of his State association may file with such State association an application therefor, in writing, which shall state:

(a) His full name and address.

(b) The amount of the participation value of his accounts in the State association at the time such application is made.

(c) A statement specifying in detail the information he requests; or that he desires to communicate with the other members of the State association. If the application is to enable the member to communicate with other members, such application shall be accompanied by a complete copy of the proposed communication or communications.

(d) The reasons for and the purposes of his requests.

L.1963, c. 144, s. 118.



Section 17:12B-119 - Costs And Expenses Incidental To Application For Information; Payment By Applicant

17:12B-119. Costs and expenses incidental to application for information; payment by applicant
If the application is for information, and if the State association grants the application, the State association may require the applicant to pay the costs and expenses, if any, involved in compiling such information before the same is delivered to the applicant.

L.1963, c. 144, s. 119.



Section 17:12B-120 - Application For Communication With Other Members; Preparation And Mailing Of Copies Of Communication; Payment Of Costs And Expenses By Applicant

17:12B-120. Application for communication with other members; preparation and mailing of copies of communication; payment of costs and expenses by applicant
If the application is to enable the member to communicate with other members of the State association, and if the State association grants the application, the State association shall prepare and mail copies of the communication or communications, submitted with such application, to all of its members as soon as the applicant has paid to the State association all of the costs and expenses involved in such preparation and mailing.

L.1963, c. 144, s. 120.



Section 17:12B-121 - Application For Order Requiring State Association To Grant Application For Information Or To Communicate With Members

17:12B-121. Application for order requiring state association to grant application for information or to communicate with members
(1) If the State association fails to grant any application submitted pursuant to the provisions of section 118 of this act within 10 days after receipt by it of said application, the applicant may, within an additional 10-day period, apply to the commissioner for an order requiring the State association to do so.

(2) The application to the commissioner shall be in writing. It shall contain, or have attached thereto, a true copy of the application which was filed with the State association and shall state the date of such filing. Within 5 days after presenting said application to the commissioner, the applicant shall serve a true copy thereof upon the State association.

L.1963, c. 144, s. 121.



Section 17:12B-122 - Hearing Before Commissioner; Designation Of Time And Place; Notice; Adjournments

17:12B-122. Hearing before commissioner; designation of time and place; notice; adjournments
The commissioner shall, within 30 days from the date such application is presented to him, designate a time and place for a hearing upon such application, and give at least 10 days' written notice thereof, which may be sent by certified mail, to the State association and the applicant. The commissioner may grant reasonable adjournments of such hearing.

L.1963, c. 144, s. 122.



Section 17:12B-123 - Merits Of Application; Determinations By Commissioner

17:12B-123. Merits of application; determinations by commissioner
At such hearing, or such independent examination or investigation as the commissioner may make, the commissioner shall examine into the merits of the application and if he determines that the application is made in good faith and to grant the application would not be detrimental to the best interests of the State association and its members; then the commissioner shall:

(a) If the application is for information, grant the application in whole or in part, and impose such terms and conditions as he shall deem necessary or proper to protect the best interest of the State association and its members, or

(b) If the application is to enable the applicant to communicate with other members of the State association, order the State association to prepare and mail the communication or communications, in whole or in part, on the condition that the applicant shall first pay to the State association all of the costs and expenses of such preparation and mailing.

Nothing herein shall be construed to give the commissioner the power to order a State association to disclose a list of its members to any applicant.

L.1963, c. 144, s. 123. Amended by L.1969, c. 271, s. 2, eff. Jan. 12, 1970.



Section 17:12B-124 - Decision Of Commissioner; Filing Memorandum; Notice

17:12B-124. Decision of commissioner; filing memorandum; notice
Within 30 days after the close of the hearing, the commissioner shall announce his approval (in whole or in part) or denial of such application and file in his office a written memorandum stating the reasons therefor which shall be open to public inspection; and he shall forthwith thereafter give written notice thereof to the State association and the applicant.

L.1963, c. 144, s. 124. Amended by L.1969, c. 271, s. 3, eff. Jan. 12, 1970.



Section 17:12B-125 - Exclusive Procedure; Review Of Commissioner's Action; Effect Of Failure To Act

17:12B-125. Exclusive procedure; review of commissioner's action; effect of failure to act
The procedure, set forth in sections 118 through 124 of this act, for obtaining information by a member or enabling a member to communicate with other members of a State association shall be exclusive; but the action of the commissioner shall be subject to review in the Superior Court in a proceeding in lieu of prerogative writ. The commissioner's failure to act within the periods limited by this section shall be deemed to be a final order denying the application.

L.1963, c. 144, s. 125.



Section 17:12B-125.1 - Application Of Sections 118 Through 124 To Federal Associations

17:12B-125.1. Application of sections 118 through 124 to federal associations
Insofar as the provisions of sections 118 through 124 of this act regarding obtaining information by a member or enabling a member to communicate with other members are not inconsistent with Federal law, the provisions of sections 118 through 124 shall apply to Federal associations whose principal offices are located in this State and to the members thereof, except that the applications provided for shall be tendered to the Federal Home Loan Bank Board, Washington, D. C., in the case of a Federal association and forwarded only upon that board's certificate and direction.

L.1969, c. 271, s. 4, eff. Jan. 12, 1970.



Section 17:12B-126 - Voting Rights Of Members

17:12B-126. Voting rights of members
126. Voting of rights members. Each member 16 years of age, or over, shall be entitled to vote at any meeting of a mutual association.

Each mutual association shall set forth in its bylaws the voting rights of its members, which shall be in accordance with subsection (a) or subsection (b) of this section:

(a) Each member entitled to vote shall have one vote at any meeting of the mutual association regardless of the number of shares or accounts standing in his name; or

(b) Each savings member entitled to vote shall have one vote for each $100.00, or fraction thereof, of the participation value of his savings account; each borrowing member entitled to vote under this subsection shall be entitled to have one vote; but in no event shall the maximum number of votes permitted to any member under this subsection be greater than 1,000 votes regardless of the number or types of shares or accounts or the value of such shares or accounts held by such member.

Under either subsection (a) or subsection (b) of this section members may vote by written proxy if the bylaws so provide and the bylaws may prohibit voting by persons who have become members within 60 days of the date when the vote is cast.

Under either subsection (a) or subsection (b) of this section the trustee or fiduciary of a fiduciary account shall be entitled to cast the vote or votes permitted under said subsections.

Under subsection (a) of this section only one vote shall be allowed in connection with any account held by two or more persons, jointly; under subsection (b) of this section no more than the maximum number of 1,000 votes, provided for in that subsection shall be allowed in connection with an account held by two or more persons, jointly.

Under subsection (a) or subsection (b) of this section when accounts or shares are pledged, the pledgor may vote thereon.

L.1963,c.144,s.126; amended 1974, c.137, s.13; 2000, c.137.



Section 17:12B-127 - Determination Of Net Income

17:12B-127. Determination of net income
At the end of each accounting period and at least annually the board of each State association shall determine the amount of net income, if any, earned during the accounting period. To aid the board in making such determination there shall be submitted to it, a financial statement including a statement of gross income and net income and a statement of its operations during such accounting period and such additional data, if any, as the board may require, certified to be correct by an officer or by a competent accountant designated by the board.

L.1963, c. 144, s. 127.



Section 17:12B-128 - General Reserve, Bad Debt Reserves And Federal Insurance Reserve Accounts

17:12B-128. General reserve, bad debt reserves and Federal insurance reserve accounts
(a) A general reserve account shall mean a reserve account established and maintained for the purpose of absorbing losses. Each State association shall establish such a general reserve account.

(b) A bad debt reserve account shall mean a reserve account established for the purpose of absorbing losses due to bad debts, which may be established by each State association in addition to the general reserve account defined in subsection (a) of this section, but the establishment of such bad debt reserve account shall not prohibit a State association from charging losses due to bad debts to the general reserve account or any other available reserve account or the undivided profits account.

(c) "Federal insurance reserve account" shall mean a reserve account established and maintained by an insured association in accordance with the requirements of the Federal Savings and Loan Insurance Corporation. Any insured association may maintain such reserve account separately or may designate its general reserve account or the bad debt reserve account, or both, as its Federal insurance reserve account.

(d) At the end of each accounting period and before the declaration of any dividends, each State association shall transfer to the general reserve account an amount equal to 5% of the State association's net income for such accounting period, less any amounts transferred for such period to the bad debt reserve account; provided, however, that the provisions of this subsection shall not apply to any insured association, as defined in section 5 of this act.

(e) Any State association may at any time, in the discretion of its board, transfer additional amounts beyond those required by the provisions of this section, to any of the reserve accounts hereinbefore mentioned, provided, that any amount transferred to the general reserve account in excess of the minimum amount set forth in this section may be used for the purposes of meeting the requirements of paragraph (d) of this section in subsequent accounting periods within 5 calendar years from the year such excess amount was transferred to the State association's reserve accounts; provided, however, if the State association is an insured association, as defined in section 5 of this act, the time within which such excess amounts may be used to meet the requirements of subsection (d) of this section shall be the time permitted for such purposes under the regulations promulgated by the Federal Savings and Loan Insurance Corporation.

(f) Additions to any of the reserve accounts hereinbefore mentioned, whether required or discretionary, may be made by transfer from the net income of the period for which such transfer is made, from the undivided profits account or from any other unapportioned profits.

(g) No transfer to the general reserve account, required by subsection (d) of this section, shall be required to be made so long as either:

(1) the amount held in all reserve accounts of the State association plus the undivided profits account, equals or exceeds an amount equal to 6% of the State association's capital; or

(2) the State association is an insured association, as defined in section 5 of this act, and has complied with the reserve requirements promulgated by the Federal Savings and Loan Insurance Corporation for such accounting period.

(h) The board of a State association may, in its discretion, authorize transfers, in whole or in part, from the bad debt reserve account to the general reserve account or to the Federal insurance reserve account and in addition the board may from time to time, in its discretion, authorize the transfer of all or a part of the general reserve account to the Federal insurance reserve account and, provided further, that when the amount held in the general reserve account exceeds 6% of the State association's capital because of a decline in capital, the board of the State association, with the approval of the commissioner, may authorize the transfer of amounts in excess of 6% of capital to the undivided profits account.

L.1963, c. 144, s. 128. Amended by L.1975, c. 237, s. 1, eff. Oct. 24, 1975.



Section 17:12B-129 - Special Reserve Accounts

17:12B-129. Special reserve accounts
Each State association shall establish and maintain such special reserve accounts as are required by the provisions of this act and may establish and maintain such other reserve accounts as in the judgment of its board are necessary or desirable. Such reserve accounts may be established and maintained by transfers thereto from net income, the undivided profits account or any other unapportioned profits. Any amount remaining in any reserve account established in accordance with this section which is no longer needed for the purpose for which such reserve account was established may be transferred to the undivided profits account or to the reserve accounts established under the provisions of section 128 of this act.

L.1963, c. 144, s. 129.



Section 17:12B-130 - Dividend Participation; Exceptions

17:12B-130. Dividend participation; exceptions
(a) At least annually and after determination of the net income for the accounting period and the establishment of reserves required or permitted by this act, the board of each State association shall determine by resolution, the rate or rates of dividend, if any, which shall be declared for each class of account. Such dividends shall be taken only from the net income or from the undivided profits account. Dividends shall be apportioned to members' accounts upon a compound interest plan. Dividends shall be made available to members by adding the same to their accounts, except where otherwise provided by this act, but in no event shall dividends be made available to the members earlier than the eighth calendar day prior to the closing of the period for which said dividends are paid.

Notwithstanding any other provision of this act, the board of any State association, may by resolution, authorize the payment of dividends on amounts withdrawn from savings accounts between the dates as of which such association regularly distributes earnings on savings accounts provided that dividends paid on any amount so withdrawn, shall not be paid for any greater portion of the dividend period than that during which such amount remains in such association, nor at a rate in excess of the rate at which earnings, exclusive of any reward profit, are distributed on savings accounts for the dividend period in which such amount is so withdrawn.

(b) State associations issuing installment share accounts may declare dividends to accounts of other classes at a rate less than, but no more than, the rate declared to installment share accounts for the same period, unless the board has adopted a reward profit plan in which event all dividends, except those provided for under the reward profit plan, shall be declared at the same rate. Notwithstanding any other provisions of this act, a State association may apportion dividends to installment share accounts at other than a regular dividend period for the purpose of maturing such accounts; provided, however, that the amount of dividends so apportioned shall be no greater than the pro rata share of income for the current period applicable for dividend purposes to such accounts.

(c) Notwithstanding any other provisions of this act, a State association may, if its by-laws so provide, exclude from dividends, either or both of the following classes of accounts:

(1) Those having a participation value of less than $50.00. Such accounts may be placed in, or transferred to, an account designated as a "nondividend account;" provided, however, that the State association shall maintain a list of the names of the savings members and the amounts credited to such savings members in such "nondividend account."

(2) Those which are issued under a plan whereby they will be withdrawn within 24 months from the date upon which they are issued, or it may credit dividends to such accounts according to a schedule which it may establish, provided that such schedule shall not result in the crediting of dividends to any of such accounts at a rate greater than that applicable to any class of accounts, other than those described in subsection (c) of this section.

L.1963, c. 144, s. 130. Amended by L.1966, c. 276, s. 1; L.1969, c. 28, s. 2, eff. May 2, 1969.



Section 17:12B-131 - Undivided Profits Account

17:12B-131. Undivided profits account
Any net income or any other available profits which remain after reserve and dividend requirements have been met, may be maintained in an undivided profits account.

L.1963, c. 144, s. 131.



Section 17:12B-132 - Restrictions Upon Reserves And Undivided Profits Account

17:12B-132. Restrictions upon reserves and undivided profits account
The aggregate amount of all reserve and undivided profits accounts of any association shall not be increased so long as the aggregate amount of such accounts exceeds an amount equal to 25% of an association's assets, except with the approval of the commissioner. If at any time the amount of the general reserve account of an association exceeds 25% of its assets, the excess may, with the approval of the commissioner, be transferred to the undivided profits account.

L.1963, c.144, s. 132.



Section 17:12B-133 - Reward Profit Or Bonus Plan

17:12B-133. Reward profit or bonus plan
Any association which may have adopted a reward profit or bonus plan under previous law or regulations of the commissioner may continue such plan, except if it adopts a plan otherwise permitted by law or regulations of the commissioner and approved by its board of directors, in which case the previously adopted plan shall be discontinued as to any new accounts, but may be continued as to those accounts participating therein at the date of adoption of the new plan.

The board of an association may classify savings deposits and savings accounts as to notice, amount and term, and may determine to pay different rates of earnings with respect to savings deposits and savings accounts in different classes. All accounts of the same type and class shall be paid the same rate of earnings. Such earnings of dividends may be described as interest.

L.1963, c. 144, s. 133. Amended by L.1969, c. 28, s. 3, eff. May 2, 1969.



Section 17:12B-134 - Application For Withdrawal

17:12B-134. Application for withdrawal
Any member may, at any time, file with his State association a written application for payment of all or any part of the withdrawal value of any account standing in his name, whether or not such account has matured.

L.1963, c. 144, s. 134.



Section 17:12B-135 - Cancellation Of Withdrawal Application

17:12B-135. Cancellation of withdrawal application
Any withdrawal application may be canceled, in whole or in part, at the written request of the withdrawing member, with the consent of the State association, upon such reasonable terms as such State association may impose.

L.1963, c. 144, s. 135.



Section 17:12B-136 - Association Operating Under Plan 1; Payment On Presentation Of Withdrawal Application Or Other Notice

17:12B-136. Association operating under Plan 1; payment on presentation of withdrawal application or other notice
A State association operating pursuant to Plan 1 or Plan 4 as set forth in section 75 of this act, may pay the amount requested in the withdrawal application, when the same is presented, or may require notice, prior to the payment of any withdrawal application, of not more than 90 calendar days, provided that associations classifying accounts as to notice shall, with respect to such accounts, only pay withdrawals in accordance with the notice agreement set forth in the evidence of account issued to the member, notwithstanding any other requirements or limitations of this section. Any such State association requiring notice prior to the payment of any withdrawal application, shall immediately notify the commissioner of its action.

When such State association requires notice from an account holder, it shall require the same notice from any account holder who subsequently presents a withdrawal application, until all applications for which notice has been required, have been paid in full.

Every withdrawal application not paid when presented, shall be numbered, dated and filed, by any such State association, in the order of its actual receipt, and shall be paid in such order.

L.1963, c. 144, s. 136. Amended by L.1969, c. 28, s. 4, eff. May 2, 1969.



Section 17:12B-137 - Association Operating Under Other Than Plan I; Payment On Presentation Of Withdrawal Application; Other Procedure

17:12B-137. Association operating under other than Plan I; payment on presentation of withdrawal application; other procedure
Any State association operating on any plan other than Plan I, as defined in section 76 of this act, may pay the amount requested in the withdrawal application when presented, or may pay such withdrawals in the manner provided in sections 138 and 139 of this act.

L.1963, c. 144, s. 137.



Section 17:12B-138 - Funds Required For Withdrawals

17:12B-138. Funds required for withdrawals
Within the first 10 days of each fiscal month, each State association operating on a plan other than Plan I shall apply to the payment of withdrawal applications which shall have been filed with it on or before the first day of its preceding fiscal month, a sum equal to at least 50% of its net receipts during such preceding fiscal month, or so much thereof as shall be necessary. Any such State association may apply a larger percentage of such receipts or other available funds for such purpose, but shall not obligate itself to do so. Net receipts, as used in this section, means all money received by such State association, except borrowed money, less operating expenses, amounts due and paid or payable on creditor obligations, and amounts paid, appropriated or reserved for the conservation, preservation, or protection of any property or asset of such State association.

L.1963, c. 144, s. 138.



Section 17:12B-139 - Rotation Plan

17:12B-139. Rotation plan
If any State association operating under any plan other than Plan I, as defined in section 76 of this act, shall find that within the first 10 days of any fiscal month, the funds of such State association, available for the payment of withdrawals, in accordance with the provisions of section 138 of this act, shall be insufficient to pay in full all withdrawal applications which shall have been filed with it on or before the first day of its preceding fiscal month, each such withdrawal application shall be paid in the order in which it was filed, $50.00 on account, or the balance due thereon, whichever is less; and, if the available funds are sufficient to make more than one such payment upon each such application, such rotating payment process shall be repeated until the available funds are exhausted. Each month thereafter the rotation payments shall begin with the application next following the one upon which the last preceding rotation payment was made. So long as such State association is operating upon the rotation payment plan, no member shall have more than one withdrawal application on file at a time. Any State association operating under the provisions of this section shall immediately notify the commissioner of such operation.

L.1963, c. 144, s. 139.



Section 17:12B-140 - Payment Of Withdrawals On Other Plans And Purchase Of Accounts Prohibited; Authority Of Commissioner

17:12B-140. Payment of withdrawals on other plans and purchase of accounts prohibited; authority of commissioner
No State association shall obligate itself to pay withdrawals on any other plan than that provided in this act, nor shall any State association purchase an account from any member; provided, however, the commissioner may, whenever in his judgment the circumstances so warrant, direct any State association to suspend the payment of withdrawals or to pay withdrawals under any plan or plans the commissioner is authorized to impose under the provisions of sections 179, 180 and 182 of this act.

L.1963, c. 144, s. 140.



Section 17:12B-141 - Application Of Withdrawal Value To Indebtedness

17:12B-141. Application of withdrawal value to indebtedness
A State association may apply and credit the full withdrawal value of any account pledged with it as security for the payment of any debt, toward the payment of such debt; except that no State association shall apply and credit the withdrawal value of any such account so pledged where the State association requires notice from any account holder prior to the payment of any withdrawal application; except where the State association is paying withdrawals as directed by the commissioner as provided in section 140 of this act and the commissioner's direction permits the application of the withdrawal value so pledged, to be credited against a debt due such State association.

L.1963, c. 144, s. 141.



Section 17:12B-142 - Dividend Retention

17:12B-142. Dividend retention
Any State association, except one which operates under the nonshare plan described in section 76 of this act, may, upon the withdrawal of an account prior to its maturity, retain such portion of the dividends credited to such account as its by-laws may prescribe, not exceeding however, 50% thereof if the withdrawal application is filed within 2 years from the date when such account was opened, and at least 5% less for each succeeding year, if the withdrawal application is filed before the end of the third or any succeeding year; provided, however, 5% of the dividends may be retained upon any withdrawal regardless of the time when the withdrawal application may be filed; and provided further, that any State association may continue to apply its profit retention schedule which was in existence on April 4, 1946, insofar as it is reasonable, but such changes, if any, as may hereafter be made therein, shall conform with the limitations of this section.

L.1963, c. 144, s. 142.



Section 17:12B-143 - Restrictions On Actions

17:12B-143. Restrictions on actions
No person shall institute or prosecute any action against an association to recover the value of any account or any part thereof, until an application for the withdrawal thereof has been filed, and not then, so long as such association pays withdrawals as provided in this act. At least 30 days' written notice of the intention to institute such action shall be served upon the association and upon the commissioner. Recovery in any such action shall be limited to the amount which the claimant would have received up to the date of the entry of judgment, if payment had been made to him in accordance with the provisions of this act.

L.1963, c. 144, s. 143.



Section 17:12B-144 - Retirement

17:12B-144. Retirement
If funds are on hand for the purpose, any State association may, by resolution of its board, retire any account by giving at least 30 days' written notice of its intention so to do, which may be sent by certified mail addressed to the member owning such account at his address appearing on the records of the State association. Such notice shall identify the account; state the retirement date and the retirement value, and include a statement that said account will not participate in any dividend declared after such retirement date and that no interest or other income will accrue thereon. From and after such retirement date, the member owning such account shall cease to be a member and shall have no further rights or liabilities of membership with respect to such account.

In the case of the retirement of an installment share account upon which the required payments are in arrears for 6 successive months, the retirement value shall be the withdrawal value as of the date of the passage of such resolution. In the case of the retirement of any other account, the retirement date shall be some date upon which dividends are credited and the retirement value shall be the participation value, including the dividend credited to such account on the retirement date.

The member owning such an account shall be entitled to receive full payment of such retirement value by demanding the same on such retirement date or at any time thereafter by surrendering to the State association his account book, membership certificate, share certificate or such other evidence of the account as may have been issued. A State association may pay such retirement value without awaiting a demand for payment. No State association shall retire any account when it has applications for withdrawal which are unpaid in whole or in part. No State association shall retire an account of any of its officers or directors where such retirement shall operate to disqualify such officer or director from holding his office in the State association.

If such retirement value is not paid or demanded within 30 days after such retirement date, it shall be transferred to a retirement account and there remain to the credit of the person owning such account subject to his right to demand payment thereof, and to the State association's right to pay the same, in accordance with the provisions of this section.

L.1963, c. 144, s. 144.



Section 17:12B-145 - Investments Authorized

17:12B-145. Investments authorized
The funds of every association shall be invested in accordance with the provisions of this act.

L.1963, c. 144, s. 145.



Section 17:12B-145.1 - Origination, Acquisition Of Mortgage Loans By Association

17:12B-145.1. Origination, acquisition of mortgage loans by association


26. An association may originate or acquire mortgage loans secured by a mortgage constituting a lien upon real property or upon a lease of the fee of real property, so long as the association observes prudent lending practices, including amortization of the loans. The value of any mortgage loan shall not exceed 90 per cent of the appraised value of the mortgaged property, except for a mortgage loan that is less than $100,000 or as permitted by the Commissioner of Banking and Insurance by regulation. An association shall obtain an appropriate evaluation of the real property collateral that is consistent with safe and sound banking practices.
L.1997,c.33,s.26.



Section 17:12B-155 - Procedure For Making Other Loans

17:12B-155. Procedure for making other loans


155. Other loans may be made as follows:

A. Account loans. Loans secured by a pledge of a member's savings account. No such loan shall exceed the withdrawal value of the pledged account. Interest on such loans shall not be charged at a rate in excess of the maximum permitted under the provisions of R.S.31:1-1 unless a higher rate is required by any applicable federal regulation that establishes minimum rates that must be charged on loans secured by savings accounts; in which event, the interest charged shall not be greater than that specified by such federal regulation.

B. Purchase of loans. An association may purchase any mortgage loan, property repair, alteration, improvement or rehabilitation loan, or any other loan which an association is authorized to make.

C. (Deleted by amendment, P.L.1997, c.33.)

D. (Deleted by amendment, P.L.1997, c.33.)

E. Loans otherwise authorized. An association may make any other loan which it may be authorized to make by any law of this State.

F. (Deleted by amendment, P.L.1997, c.33.)

G. Educational loans. In addition to the authority otherwise granted by law for an association to make loans guaranteed or insured in whole or in part by the United States of America or the State of New Jersey, or any instrumentality or agency of either of them, or for which a commitment to so guarantee or insure has been made, an association may make any loans so guaranteed or insured or for which a commitment to so guarantee or insure has been made where such loans are made for the purposes of financing the expenses of higher education. Such loans may be made in accordance with the terms and conditions permitted by the guaranteeing or insuring authority, notwithstanding any other provisions of law limiting interest or other charges or prescribing other terms and conditions.

H. (Deleted by amendment, P.L.1997, c.33.)

I. Secondary mortgage loans. Secondary mortgage loans made pursuant to section 26 of P.L.1997, c.33 (C.17:12B-145.1) shall be repayable in installments under the same terms and conditions as provided for secondary mortgage loan licensees under the "Secondary Mortgage Loan Act," P.L.1970, c.205 (C.17:11A-34 et seq.) only with respect to maximum annual percentage rate of interest. The Commissioner of Banking and Insurance shall have the power, in relation to a "secondary mortgage loan," to adopt, amend, alter or rescind regulations, the requirements of which, in the commissioner's judgment, are necessary for the implementation of this subsection.

J. Mobile homes. An association may invest in mobile or manufactured home chattel paper by making or by buying loans or installment sales contracts on mobile or manufactured homes.

K. Consumer loans.

(1) An association may invest in or make installment loans upon the same terms and conditions prescribed for banks in accordance with Article 12 of the "Banking Act of 1948," P.L.1948, c.67 (C.17:9A-53 et seq.), subject to the limitation established in subsection M. of this section.

(2) In addition, subject to the limitation established in subsection M. of this section, an association may invest in or make secured or unsecured loans for personal, family, or household purposes to the extent and under the conditions permitted by the rules and regulations adopted by the commissioner from time to time. The rate of interest on such loans shall not be in excess of the rate of interest provided for in section 160 of P.L.1963, c.144 (C.17:12B-160) or in excess of any rate of interest for such loans as may be otherwise authorized by law. The commissioner shall promulgate such rules and regulations in substantial conformity with similar rules and regulations of the Federal Home Loan Bank Board.

L. Advance loans. An association may make advance loans upon the same terms and conditions prescribed for banks in accordance with "The Advance Loan Law of 1968," P.L.1959, c.91 (C.17:9A-59.1 et seq.).

M. Limitations on loans and investments. Loans or investments in the following subsections shall not exceed, in the aggregate for each subsection, 20% of the assets of the association, provided that the commissioner may, by regulation, establish an amount in excess of 20% for each subsection if such excess amount is in conformity with federal law or rule or regulation of the Federal Home Loan Bank Board:

(1) (Deleted by amendment, P.L.1997, c.33.)

(2) Secured or unsecured loans for personal, family, or household purposes, and commercial paper and corporate debt securities; provided, however, that no percentage of assets limitation shall apply to the issuance of credit cards or the extension of credit therewith, the investment in property improvement loans as defined in section 158 of P.L.1963, c.144 (C.17:12B-158), or the investment in advance loans as defined in subsection L. of this section.

L.1963,c.144,s.155; amended 1967, c.231, s.2; 1968, c.22; 1968, c.155; 1969, c.231, s.3; 1974, c.145, s.2; 1975, c.313, s.1; 1981, c.74, s.2; 1981, c.101, s.12; 1997, c.33, s.28.



Section 17:12B-156 - Investments In Additional Loans

17:12B-156. Investments in additional loans


156. Investments in additional loans.

A. An association may make additional loans or advances for any purpose expressly or impliedly reserved or provided for in any bond, mortgage or other obligation held by or hereafter acquired by any such association subject to the provisions of subsection D of this section, otherwise;

B. An association may make additional loans to borrowing members for the purpose of repairs, alterations, or improvements already made or to be made upon real estate owned by such borrowing member, subject to the conditions and limitations of subsection D of this section.

C. An association may make additional loans to borrowing members for the purpose of paying the cost of insurance upon the life of such borrowing member. Such policy of insurance may also include health, accident or disability features. The proceeds of such a policy of insurance shall be applied in accordance with the terms and conditions contained therein; provided, however, the amount of such insurance shall not exceed the amount loaned on the mortgage lien held by the association. Any additional loan made under this subsection shall be made pursuant to the conditions and limitations contained in subsection D of this section.

D. Any additional loan to borrowing members made pursuant to the provisions of this section shall be made subject to the following conditions and limitations:

(1) The real estate securing such an additional loan shall be real estate upon which the association already holds a mortgage lien.

(2) (Deleted by amendment, P.L.1997, c.33.)

(3) (Deleted by amendment, P.L.1997, c.33.)

(4) (Deleted by amendment, P.L.1997, c.33.)

(5) Each such additional loan shall be evidenced by an obligation which shall state the terms on which such loan is made, and the amount thereof shall be added to the amount due on the association's mortgage against such real estate.

(6) The payment of such additional loan shall be secured by the mortgage the association already holds on such real estate.

(7) No search or examination of the title to the mortgage real estate shall be required.

All persons who acquire any rights in, or liens upon, the mortgaged real estate, subsequent to the recording of any association's mortgage, shall hold such rights and liens subject to the association's right to make such additional loans.

L.1963,c.144,s.156; amended 1997, c.33, s.29.



Section 17:12B-157 - Property Improvement Loans Without Mortgage Liens

17:12B-157. Property improvement loans without mortgage liens
Investments in loans for the purpose of repair, alteration, improvement, construction, adding to, modernizing, equipping or rehabilitation of real estate upon which an association shall not be required to hold a mortgage lien. Such a loan shall be known as a "property improvement loan." Any association may make loans subject to the limitations set forth in sections 159 through 164 (C. 17:12B-159 through C. 17:12B-164) of this act for the repair, alteration, improvement, construction, adding to, modernizing, equipping or rehabilitation of real estate, which is used wholly or partially for dwelling purposes, including loans for restoration, rehabilitation, rebuilding and replacement of properties which have been damaged or destroyed by fire, hurricane, flood, cyclone, tornado or other catastrophe.

L.1963, c. 144, s. 157. Amended by L.1975, c. 313, s. 2, eff. Feb. 19, 1976; L.1981, c. 101, s. 13, eff. March 31, 1981.



Section 17:12B-158 - Definitions As Used In Sections 159 Through 164 (C. 17:12b-159 Through C. 17:12b-164) Of This Act

17:12B-158. Definitions as used in sections 159 through 164 (C. 17:12B-159 through C. 17:12B-164) of this act
The following words and phrases as used in sections 159 through 164 (C. 17:12B-159 through C. 17:12B-164) of this act, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Property improvement loan" means a loan, secured or unsecured, the purpose of which, as represented to the association by the borrower, is to enable the borrower to pay the cost in whole or in part of repairing, altering, improving, constructing, adding to, modernizing, equipping or rehabilitating real estate used wholly or partially for dwelling purposes and in connection with which the borrower files with the association, at the time when the loan is made, a statement, that the proceeds of the loan will be used to pay the cost, in whole or in part, of modernizing, rehabilitating, altering, constructing, adding to, repairing, equipping or improving such real property, as the case may be.

(2) (Deleted by amendment.)

(3) "Net proceeds" means the difference between the face amount of the note evidencing such loan and that part of such face amount which represents precomputed interest.

(4) "Loan for equipping" means a loan, the proceeds of which are used to finance those items usually and customarily used by the borrower in connection with a residential dwelling, whether or not affixed to the realty. The Commissioner of Banking shall in relation to a "loan for equipping," adopt, amend, alter or rescind regulations, the requirements of which, in his judgment, are necessary to establish appropriate safeguards. The commissioner, when issuing such regulations, shall, to the extent feasible and after giving consideration to the financial and economic circumstances and the public welfare, endeavor to promulgate such rules and regulations in substantial conformity with similar rules and regulations of the Federal Home Loan Bank Board as applied to Federal associations.

(5) "Precomputed interest" means an amount equal to the whole amount of the interest payable on a loan as defined in this section for the period from the making of the loan to the date scheduled by the terms of the loan for the payment of the final installment.

(6) "Person" means an individual, a partnership, a business, a corporation and an association.

(7) "Actuarial method" means the method of applying payments made on a debt between principal and interest pursuant to which a payment is applied first to accumulated interest on the principal amount of the loan and the remainder is applied to the unpaid principal balance of the loan in reduction thereof.

(8) "Precomputed loan" means an installment loan which is evidenced by a note the face amount of which consists of the aggregate of the principal amount of the loan so evidenced, and the precomputed interest thereon.

(9) "Nonprecomputed loan" means an installment loan which is evidenced by a note the face amount of which consists solely of the principal amount of the loan so evidenced.

L.1963, c. 144, s. 158. Amended by L.1975, c. 313, s. 3, eff. Feb. 19, 1976; L.1981, c. 101, s. 14, eff. March 31, 1981.



Section 17:12B-159 - Limitations On Such Loans

17:12B-159. Limitations on such loans
(1) (Deleted by amendment.)

(2) Each such loan shall be evidenced by one or more notes, bonds or other written evidence of indebtedness, and no security other than an interest in tangible personal property, or a mortgage upon the real property shall be taken directly or indirectly to secure the same prior to default. An interest in real property taken as security for a property improvement loan shall not be deemed to be a mortgage loan within the meaning of Article X of this act and shall not be subject to the provisions of that article.

(3) (Deleted by amendment.)

(4) Each loan as defined in section 158 of this act (C. 17:12B-158) shall be repayable in regular installments payable at least quarterly over a period not exceeding 20 years and 32 days subsequent to the making of such loan. The amount of any installment shall not be greater or less than any other installment, except that the first installment or last installment, or first and last installments may be in an amount other than that of a regular installment, but any such installment shall not be less than one-half of, nor more than one and one-half times the amount of the regular installment. An association which makes a loan as defined in section 158 of P.L.1963, c. 144 (C. 17:12B-158) shall not require that more than one installment be payable in any one payment period, except that the last two installments may be payable in the same payment period. Every such loan shall provide for payment periods of equal duration measured in terms of weeks or months, except that the period scheduled to elapse between the making of the loan and the date when the first installment is scheduled to be paid, hereinafter in this paragraph referred to as "the initial payment period" may be longer than any other payment period, but may not exceed 120 days. Any such loan may provide for the omission of installments during any period not exceeding 120 days in any one 12-month period. When the period during which installments are so omitted falls within or coincides with the initial payment period as hereinabove defined, the initial payment period may be longer than any other payment period, but may not exceed 120 days.

(5) Nothing in this section shall prevent an association from making a loan as defined in section 158 of P.L.1963, c. 144 (C. 17:12B-158), the proceeds of which will be applied in whole or in part to the repayment at or before final maturity of a loan theretofore made under the provisions of this section.

(6) An association which makes a loan as defined in section 158 of P.L.1963, c. 144 (C. 17:12B-158) may,

(a) When the payment of such loan is secured, and provision is made by law for the filing or recording to the instrument of security or notice or abstract thereof, require compliance with such provision and retain the cost of such recording or filing out of the proceeds of the loan but shall make no other charges in connection with the preparation of such mortgage or other security instruments; and

(b) When the maturity of the unpaid balance of the loan is accelerated, in accordance with the terms of the instrument evidencing the obligation, charge interest at a rate not exceeding the rate charged on the loan, from the date such acceleration takes place, upon the difference between the amount of the unpaid principal balance of the loan, and the amount of credit given pursuant to section 163 (C. 17:12B-163).

No association shall make any further interest or charge or demand, in connection with such loan, other than those expressly authorized by sections 159 through 164 (C. 17:12B-159 through C. 17:12B-164) of this act, except an association may charge interest at a rate not exceeding the rate charged on the loan upon each installment in arrears for the period from the date that default in the payment of such installment occurs to the date that payment of such installment is made; or, if the maturity of the unpaid balance of the loan is accelerated, as provided in this section, to the date upon which such acceleration takes place. In lieu of providing for interest pursuant to this paragraph (b), such instrument may provide that on any installment in arrears for more than 15 days, the association may make a late charge which shall not exceed 5% of such installment, or $5.00 whichever is the lesser; provided that only one such late charge shall be made on any one installment and that no such late charge shall be made upon any installment scheduled, by the terms of such instrument, to fall due upon a date subsequent to the date upon which the maturity of the unpaid balance of the loan is accelerated as provided by this section.

(c) No person who is a party to the instrument evidencing the loan shall be released or discharged from liability to the association by reason of the association's extending the time for the payment of an installment or installments owing or due upon such loan, or by reason of the association's waiver of any term or condition of the instrument evidencing such loan, or of the instrument intended to secure payment thereof.

(d) All parties to the instrument evidencing the loan may waive presentation for payment, demand for payment, protest and notice of protest, nonpayment, dishonor, and the association's election to accelerate the maturity of the unpaid balance of the loan.

For the purposes of this section,

(i) "Unpaid principal balance" of a loan means the face amount of the note evidencing such loan, less the aggregate of all installments paid thereon, plus the cost of any insurance paid for by the association pursuant to paragraph (f) of subsection (6) of this section, after crediting against such cost the amount of the return premium, if any, received by the association on cancellation of prior insurance paid for by the borrower or the cost of which was retained out of the proceeds of the loan;

(ii) "Unpaid balance" of a loan means the unpaid principal balance of such loan, plus unpaid interest and late charges, if any.

(e) Require one or more comakers or endorsers of the instrument evidencing a loan, or one or more guarantors of payment of the loan;

(f) When the payment of such loan is secured, require that such security be insured for the benefit of the association against such loss or damage as the association may require, and may retain out of the proceeds of such loan the premium for such insurance. If such insurance expires, lapses, or is canceled and other insurance by insurers and in amounts satisfactory to the association is not furnished to the association without lapse of coverage, the association may, but shall be under no duty to, obtain insurance upon such security, and the cost thereof, less the amount of the return premium, if any, received by the association on cancellation of prior insurance paid for by the borrower, or the cost of which was retained out of the proceeds of the loan, shall be added to and become part of the principal of such loan, payable upon demand with interest at the legal rate; and, in default of such payment within 30 days after such demand, the entire unpaid balance of the loan shall, at the election of the association become immediately due and payable;

(g) Upon institution of a suit for the collection of a loan in default, charge a collection fee, in addition to court costs allowable by law, equal to 10% of the unpaid balance of the loan, but in no case shall such collection fee exceed $100.00;

(h) Extend the scheduled due date of any loan and defer the scheduled due date of any or all installment payments, or reduce the amount of any or all installments and may, as a consideration therefor, make a total additional charge not to exceed the amount ascertained under the provisions of section 160 (C. 17:12B-160).

L.1963, c. 144, s. 159. Amended by L.1965, c. 126, s. 1; L.1969, c. 255, s. 1, eff. Jan. 7, 1970; L.1975, c. 313, s. 4, eff. Feb. 19, 1976; L.1981, c. 101, s. 15, eff. March 31, 1981.



Section 17:12B-160 - Charges On Such Loans

17:12B-160. Charges on such loans
Notwithstanding the provisions of R.S. 31:1-1 or any other law to the contrary, the maximum charge which an association may contract for and receive on loans as defined in section 158 of P.L.1963, c. 144 (C. 17:12B-158) shall not exceed an amount calculated according to the actuarial method at a rate or rates agreed to by the association and the borrower. The evidence of indebtedness may provide for an increase, or may provide for a decrease, or both, in the rate of interest applicable to the loan. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12 month period. The lender shall not be obligated to decrease the interest rate more than 6% over the term of the loan, nor more than 3% per annum during any 12-month period. If a rate increase is applied to the loan, the lender shall also be obligated to adopt and implement uniform standards for decreasing the rate. If the evidence of indebtedness provides for the possibility of an increase or decrease, or both, in the rate, that fact shall be clearly described in plain language, in at least 8-point bold face type on the face of the evidence of indebtedness. No rate increase shall take effect during the first 3 years of the term of the loan, or thereafter, (a) unless at least 90 days prior to the effective date of the first such increase, or 30 days prior to the effective date of any subsequent increase, a written notice has been mailed or delivered to the borrower that clearly and conspicuously describes such increase, and (b) unless at least 365 days have elapsed without any increase in the rate. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12-month period. Where the evidence of indebtedness provides for an increase or decrease in the rate of interest, the provision of subsection (4) of section 159 of P.L.1963, c. 144 (C. 17:12B-159(4)) requiring that the amount of any installment shall not be greater or less than any other installment shall not apply. If the evidence of indebtedness does provide that the interest rate may be increased then, notwithstanding the provisions of section 163 of P.L.1963, c. 144 (C. 17:12B-163), when the unpaid balance owing upon a precomputed loan is repaid in full or the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the association shall allow a credit on account of the precomputed interest, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the loan is prepaid within 12 months after the first payment is due, an association may charge a prepayment penalty of not more than (a) $20.00 on any loan up to and including $2,000.00; (b) an amount equal to 1% of the loan on any loan greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any loan exceeding $5,000.00. Effective on the first day of the twelfth month following the effective date of this act, notwithstanding the provisions of section 163 of P.L.1963, c. 144 (C. 17:12B-163), when the unpaid balance owing upon a precomputed loan is repaid in full or the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the association shall allow a credit on account of the precomputed interest, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the loan is prepaid within 12 months after the first payment is due, an association may charge a prepayment penalty of not more than (a) $20.00 on any loan up to and including $2,000.00; (b) an amount equal to 1% of the loan on any loan greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any loan exceeding $5,000.00. In the case of a precomputed loan, the interest may be computed on the assumption that all scheduled payments will be made when due, and all scheduled installment payments made on a precomputed loan may be applied as if they were received on their scheduled due dates. In the case of nonprecomputed loans, all installment payments shall be applied no later than the next day, other than a public holiday, after the date of receipt, and a day shall be counted as one three-hundred-sixty-fifth of a year.

L.1963, c. 144, s. 160. Amended by L.1975, c. 313, s. 5, eff. Feb. 19, 1976; L.1981, c. 103, s. 9, eff. March 31, 1981.



Section 17:12B-162 - Schedules Of Charges

17:12B-162. Schedules of charges
The Commissioner of Banking may prepare and distribute to such associations as shall make a request therefor, a schedule or schedules to be used in ascertaining precomputed interest, or he may approve a subsisting schedule or schedules, and interest taken pursuant to such schedule or schedules shall constitute a complete compliance with the provisions of section 160 of P.L.1963, c. 144 (C. 17:12B-160). A copy of such schedule or schedules, certified by the commissioner, shall be evidence in all courts and places.

L.1963, c. 144, s. 162. Amended by L.1975, c. 313, s. 6, eff. Feb. 19, 1976.



Section 17:12B-163 - Rebates On Prepayment

17:12B-163. Rebates on prepayment
When the unpaid balance owing upon a loan as defined in section 158 of P.L.1963, c. 144 (C. 17:12B-158) is repaid in full or the maturity of the unpaid loan is accelerated before the date scheduled for the payment of the final installment, the association shall allow a credit on account of the precomputed interest, the amount of which shall not be less than the amount determined by the application of the formula

AN C = in which D

"C" represents the amount of the credit to be given; "A" represents the amount of precomputed interest; "D" is determined by ascribing to each payment period included in the period for which interest was precomputed, reckoning from the day upon which the loan was made, the cardinal number descriptive of the number of payment periods scheduled, by the terms of the loan, to elapse from the beginning of each such payment period, to the date to which interest was precomputed, and the total of all the cardinal numbers so ascribed constitutes the quantity "D" ; and "N" represents the difference between the quantity "D" and the total of all the cardinal numbers ascribed to the payment periods which have elapsed, in whole or in part, from the making of the loan, to the day upon which such repayment is made, or to the day upon which the maturity of the unpaid balance of such loan is accelerated, as the case may be.

The commissioner may prepare and distribute to such associations as shall make a request therefor, a schedule or schedules based upon the formula specified in this section for use in determining the credit to be allowed pursuant to this section, and allowance of interest made as provided in such schedule shall constitute a complete compliance with this section. A copy of such schedule, duly certified by the commissioner, shall be evidenced in all courts and places.

This section shall not apply where the amount of the credit to be allowed is less than $1.00. The unpaid balance of a nonprecomputed loan may be paid in whole or in part at any time.

If an association knowingly violates any provision of sections 159 through 164 of this act (C. 17:12B-159 through C. 17:12B-164), the association shall forfeit the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon, and the borrower, or his legal representatives, may recover back, in an action against the association, twice the amount of interest received by the association on such loan, provided such action is commenced within 2 years from the date such violation occurred. The amount of any interest credit allowed pursuant to section 163 of this act, shall not be deemed to be interest received by the association for the purposes of this section.

L.1963, c. 144, s. 163. Amended by L.1965, c. 126, s. 2; L.1975, c. 313, s. 7, eff. Feb. 19, 1976.



Section 17:12B-164 - Other Charges In Connection With Loans

17:12B-164. Other charges in connection with loans
Any Federal association may charge in connection with any loan, as interest, discount, premium, late charge or any other charge, any amount which may be permitted by law to be charged by a State association or may be permitted to be charged by Federal laws, rules or regulations applying to such Federal association, and any such charge shall not be deemed to be usurious.

L.1963, c. 144, s. 164.



Section 17:12B-165 - Other Investments, Securities

17:12B-165. Other investments, securities
A State association may invest as follows:

(1) Obligations of the United States. In obligations of or guaranteed as to principal and interest by the United States of America.

(2) Federal Home Loan Bank Stock. In stock of the Federal Home Loan Bank, of which it is eligible to be a member; and in other obligations of any Federal Home Loan Bank or banks or of the Federal Home Loan Bank System.

(3) Participation in mortgage loans.

In the investment in participating interests in mortgage loans. The mortgage which secures payment of any such participating interest shall be a lien upon real estate and shall conform with the limitations, conditions and requirements set forth in this article regulating direct reduction mortgage and straight mortgage loans, with respect to priority of lien, the percentage of such loan to be the appraised value of the mortgaged property, and the terms of repayment of such loan or in conformity with the limitations, conditions and requirements set forth in rules and regulations of the Federal Savings and Loan Insurance Corporation. Such participating interest shall entitle the State association to share all money and other benefits derived from such mortgage loan, or incidental thereto, pro rata with, or with preference and priority over, the holder of any other participating interest therein.

(4) Accounts of other associations. In accounts of any insured State association of this State and of any Federal association whose principal office is located in this State; provided, that no such investment shall be made in excess of the amount for which such amount is insured by the Federal Savings and Loan Insurance Corporation.

(5) Savings banks' investments. In any investment in which savings banks of New Jersey are or shall be authorized to invest by any law of this State, other than investments which are, or which hereafter shall be, specifically designated and regulated by this act; provided, however, no funds may be invested pursuant to this subsection which are required for authorized loans to members.

(6) Loans on securities. In loans upon obligations secured by the pledge of any security designated in subsections (1) and (5) of this section; provided, that any loan made on an obligation designated in subsection (1) of this section shall not exceed the market value of the obligation pledged as collateral and any loan made on the security designated in subsection (5) of this section, shall not exceed 80% of the market value of the security pledged as collateral and provided further, that no funds may be invested pursuant to this subsection which are required for other authorized loans to members.

(7) Central and other service corporations.

(a) In the capital stock, securities, debentures or other obligations of a single corporation organized under the laws of the State of New Jersey, the entire capital stock of which corporation shall be open to, subscribed for, and issued to State associations of this State and such Federal associations that have their principal offices in this State; provided, however, that the original capital stock of such corporation shall aggregate at least $200,000.00 from subscriptions and payments by at least 10 of the aforementioned associations; and provided further, that no association, aforementioned, may invest its funds under this subsection in an amount exceeding 5% of its assets at the time of such subscription, payment or investment, except with the approval of the commissioner.

(b) In the capital stock, securities, debentures or other obligations of any corporation organized under the laws of the State of New Jersey, if the entire capital stock of such corporation is available for purchase only by State associations of this State and such Federal associations that have their principal offices in this State; provided, however, that no association aforementioned may make any investment under this subsection in an amount exceeding 3% of its assets, except with the approval of the commissioner.

(8) Federal corporations. In the capital stock, securities, debentures or other obligations of any corporation created by Act of Congress in which such investment may be open to associations and which shall afford advantages or safeguards to associations.

(9) In any other investment in which an association is, or shall be, authorized to invest by any law of this State.

(10) Participation in loans or investments. In a participating interest in any loan or investment which an association is authorized to make.

(11) State securities. Investments in the general obligations of any State or any political subdivision thereof.

(12) Loans to financial institutions, brokers and dealers. Loans to financial institutions with respect to which the United States or any agency or instrumentality thereof has any function of examination or supervision, or to any broker or dealer registered with the Securities and Exchange Commission, secured by loans, obligations, or investments in which the association has the statutory authority to invest directly.

(13) Investment companies. An association may invest in, redeem, or hold shares of certificates in any open-end management investment company which is registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and the portfolio of which is restricted by such management company's investment policy, changeable only if authorized by shareholder vote, solely to any such investments as an association by law or regulation may, without limitation as to percentage of assets, invest in, sell, redeem, hold, or otherwise deal with. The commissioner may prescribe rules and regulations to implement the provisions of this subsection and shall promulgate such rules and regulations in substantial conformity with similar rules and regulations of the Federal Home Loan Bank Board.

(14) Commercial paper and corporate debt securities. Subject to the limitation of subsection M. of section 155 of P.L.1963, c. 144 (C. 17:12B-155), an association may invest in, sell or hold commercial paper and corporate debt securities, as defined and approved pursuant to rules and regulations promulgated by the commissioner. The commissioner shall promulgate such rules and regulations in substantial conformity with similar rules and regulations of the Federal Home Loan Bank Board.

L.1963, c. 144, s. 165. Amended by L.1966, c. 322, s. 1, eff. Jan. 1, 1967; L.1968, c. 189, s. 1, eff. July 19, 1968; L.1969, c. 111, s. 1, eff. June 26, 1969; L.1973, c. 260, s. 2, eff. Nov. 28, 1973; L.1981, c. 101, s. 16, eff. March 31, 1981.



Section 17:12B-166 - Real Estate

17:12B-166. Real estate
Investments may be made in real estate as follows:

(1) Office building for transaction of State association's business.

In the purchase of improved or unimproved real estate and in the erection or improvement of buildings thereon for the purpose of providing offices for the transaction of a State association's business. Such buildings may also include space for rental purposes. The cost to the State association of such lands and buildings shall not exceed 50% of the sum of such State association's reserves, as established under the provisions of section 128 of this act, and the undivided profits account at the time such investment is made, unless the commissioner shall, for good cause shown, on application therefor approve an amount in excess of said 50%.

(2) Property purchased for resale to members.

In the purchase of improved or unimproved real estate in this State and in the construction or improvement of buildings thereon, for resale to members, when the contracts for resale are executed concurrently with, or prior to, such purchase. The member with whom such contract for resale is made shall pay to the State association upon the making of such contract, at least 20% of the purchase price therein designated and shall pay the balance thereof, together with the interest thereon, in periodical installments over a period not exceeding 25 years. All such properties shall be used wholly or partially for dwelling purposes and all such properties shall be subject to the appraisal requirements as set forth in section 167 of this act which appraisal shall be made prior to the purchase of said real estate.

L.1963, c. 144, s. 166.



Section 17:12B-168 - Limitations On Amounts Of Real Estate Loans And Investments

17:12B-168. Limitations on amounts of real estate loans and investments


168. Limitations on amounts of real estate loans and investments.

No State association shall make loans or extensions of credit in an amount greater than that permitted for banks and savings banks pursuant to sections 60 through 63 of P.L.1948, c.67 (C.17:9A-60 through 17:9A-63).

Notwithstanding the above limits, the commissioner may adopt, amend, alter or rescind regulations permitting associations to make loans for a greater amount or to increase the percentage limitation hereinabove set forth. The commissioner may give consideration to the size of the association, its reserves and current economic conditions in issuing such regulations. Any loans or investments legally made under the provisions of regulations adopted under the authority granted by this section shall be legal loans or investments if they conform with the regulations in effect at the date of closing or purchase of said loan or investment, notwithstanding the subsequent amendments, alterations, rescissions or repeals of the regulations in effect at the date of such closing or purchase.

L.1963,c.144,s.168; amended 1969, c.231, s.4; 1981, c.101, s.17; 1997, c.33, s.30.



Section 17:12B-169 - Restrictions On Investments

17:12B-169. Restrictions on investments
(1) No uninsured State association shall make any of the investments authorized by this act, except investments in account loans, obligations of or guaranteed as to principal and interest by the United States of America, stock of the Federal Home Loan Bank Board of which it is eligible to be a member; and any other obligations of any Federal Home Loan Bank Board System or obligations of any agency or instrumentality of the United States of America, if and so long as, the sum of its cash on hand in the banks and the value of its investments in obligations of the United States of America and of agencies and instrumentalities of the United States of America, is less than 5% of its capital.

(2) No State association shall make any of the investments authorized by this act, except investments in obligations of, or guaranteed as to principal and interest by the United States of America, stock of the Federal Home Loan Bank of which it is eligible to be a member; and in other obligations of any Federal Home Loan Bank or banks, or the Federal Home Loan Bank System, or obligations of any agency or instrumentality of the United States of America, at any time when any application for withdrawal remains unpaid in whole or in part, 90 days after the date of the filing thereof.

L.1963, c. 144, s. 169. Amended by L.1964, c. 19, s. 7; L.1981, c. 101, s. 18, eff. March 31, 1981.



Section 17:12B-170 - Report Of Financial Condition Available To Members

17:12B-170. Report of financial condition available to members
170. Every State association shall make available to its members annually, upon request, a report of its financial condition as of the end of its fiscal year.

L.1963,c.144,s.170; amended 1996, c.17, s.94.



Section 17:12B-171 - Reports To Commissioner; Violations, Penalties.

17:12B-171 Reports to commissioner; violations, penalties.
171. Every State association shall, within 60 days after the close of each fiscal year, file in the department, on blanks to be provided by the commissioner, a report of its transactions, affairs and financial condition as of the end of its fiscal year. The report shall state the names and addresses of its directors, officers, attorneys, agents and other employees, and the compensation, if any, paid to each, and shall be verified by the oaths or affirmations of such officers as the commissioner shall designate. The commissioner may call for additional reports when he deems it expedient, but not more often than once in every 3 months.

If any State association fails to file its annual report within the time herein specified, or any additional report within such reasonable period as the commissioner fixes, the association shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The commissioner may, for sufficient cause, extend the time for filing any reports for not more than 10 days. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1963,c.144,s.171; amended 2007, c.81, s.11.



Section 17:12B-172 - Examination, Inspection, Supervision Of Associations.

17:12B-172 Examination, inspection, supervision of associations.
172. Every State association and every out-of-State association with a branch office in this State shall be subject to the examination, inspection and supervision of the department. When deemed advisable, the examiner shall verify the liabilities of the State association to its members by an inspection and verification of their accounts. The commissioner shall promptly communicate the result of every examination to the president of the State association examined, who shall present the same to the board at the next regular meeting, or a special meeting, if deemed advisable, or if so directed by the commissioner. The action taken thereon by the board shall thereupon be promptly communicated by the president to the commissioner.

Every report and copy of a report of examination of a State association and out-of-State association made by or under the supervision of the commissioner, shall be confidential, and shall not be made public by any officer, director or employee of a State association or out-of-State association, and shall not be subject to subpoena or to admission into evidence in any action or proceeding in any court, except pursuant to an order of the court made upon notice to the commissioner an opportunity to advise the court of reasons for excluding from evidence such report or any portion thereof. The court shall order the issuance of a subpoena for the production or admission into evidence of any such report or portion thereof, only if it is satisfied that (1) it is material and relevant to the issues in the proceedings, and (2) the ends of justice and public advantage will be subserved thereby. This section shall not apply to any action or proceeding instituted by the commissioner or Attorney General pursuant to any law of this State.

For State associations or out-of-State associations with branch offices in this State and also in one or more other states, the commissioner may contract with the state regulator in the other state or states where branch offices are located to conduct cooperative examinations. Pursuant to those agreements, examiners of the department may examine branch offices of State associations and out-of-State associations in New Jersey and in other states, and examiners of other state regulators may examine branch offices of State associations and out-of-State associations in New Jersey and other states. The fees for these examinations may be shared pursuant to a contract or agreement among the regulators.

L.1963,c.144,s.172; amended 1996, c.17, s.95; 2007, c.81, s.12.



Section 17:12B-173 - Exhibition Of Books, Papers, Securities, Oaths; Subpoena

17:12B-173. Exhibition of books, papers, securities, oaths; subpoena
173. The officers, directors and employees of the State association or an out-of-State association shall exhibit its books, papers and securities to the commissioner or the person appointed by him to conduct the examination, and otherwise facilitate the same so far as it may be in their power so to do. The commissioner and every examiner may administer an oath or affirmation to any person whose testimony is required on any examination, and compel the appearance of any person for the purpose of examination, and the production of books, papers and documents, by subpoena.

If any person shall fail to obey the subpoena, give testimony, answer questions or produce any books, papers or documents as required, the Superior Court may, upon ex parte application, make an order compelling him to do so.

L.1963,c.144,s.173; amended 1996, c.17, s.96.



Section 17:12B-174 - False Testimony; Perjury

17:12B-174. False testimony; perjury
A person who shall willfully and corruptly testify falsely to a material matter, upon oath or affirmation administered by the commissioner or examiner upon such investigation or inquiry, or in regard to a report made to the commissioner, shall be guilty of perjury and be punished accordingly.

L.1963, c. 144, s. 174.



Section 17:12B-175 - Immunity To Violator Testifying

17:12B-175. Immunity to violator testifying
Any person violating this act shall be a competent witness and compellable to testify in any proceeding under sections 172 and 173 of this act against any other person charged with so offending, but the testimony of the former person given in any such case shall not be used in any prosecution, civil or criminal, against the person so testifying except for perjury committed by him while so testifying.

L.1963, c. 144, s. 175.



Section 17:12B-176 - Audits

17:12B-176. Audits
(1) The board of every such State association, other than an insured State association, shall cause a thorough audit of the condition of the State association to be made at least once in each calendar year in a manner and form approved by the commissioner. The audit shall be made by a competent accountant, not an officer, director, or employee of the State association, or by the commissioner at the request of the board. Each such audit shall include a verification of at least 20% in number of the members' accounts. A written report of the result of each such audit shall be made and certified or sworn to by the person who shall make such audit and one copy of such report shall be retained by the State association and another copy thereof shall be filed with the commissioner within 90 days after the commencement of such audit, except that, for good cause shown, the commissioner may, in his discretion, on application of the State association made before expiration of such 90 day period, extend for an additional period, not to exceed 30 days, the time when such a report must be submitted. If the board shall fail to provide for the making of a proper audit, by a person or agency herein designated, or if the required audit is not properly made, prepared or filed, the commissioner shall make such audit or cause the same to be made.

(2) The board of every insured State association shall comply with the audit requirements of the Federal Savings and Loan Insurance Corporation, subject to the approval of the commissioner. If the board shall fail to provide for the making of a proper audit as required by this subsection, or if the required audit is not properly made, prepared or filed, the commissioner shall make such audit or cause the same to be made.

(3) Every State association which operates a continuous audit shall submit a copy of the audit at a specific time during the year to the commissioner. The commissioner shall determine the specific time when such report is to be submitted.

L.1963, c. 144, s. 176.



Section 17:12B-177 - Commissioner's Additional Powers

17:12B-177. Commissioner's additional powers
The commissioner's powers and duties conferred and imposed by this article shall be in addition to those conferred and imposed by the other provisions of this act.

L.1963, c. 144, s. 177.



Section 17:12B-178 - Order To Continue Illegal, Unsafe Practices; Violations, Penalty

17:12B-178. Order to continue illegal, unsafe practices; violations, penalty
178. If it shall appear to the commissioner that a State association or an out-of-State association has violated any law of this State or of its home state, or any of its bylaws, or is conducting its business in an unsafe or unauthorized manner, he may order it in writing to discontinue its illegal or unsafe practices. Such order shall be sent to the State association's president, who shall present it to the board at its next regular meeting, or at a special meeting, if he deems it advisable, or if the commissioner so directs. The board's action thereon shall be promptly communicated by the president to the commissioner.

A State association or out-of-State association which fails or refuses to comply with an order of the commissioner issued pursuant to this section within the time limited in such order, shall be liable to a penalty of $500.00 to be recovered with costs by the State in any court of competent jurisdiction in a civil action prosecuted by the Attorney General.

L.1963,c.144,s.178; amended 1996, c.17, s.97.



Section 17:12B-179 - Grounds For Action By Commissioner

17:12B-179. Grounds for action by commissioner
Revocation of authority to transact business. If it shall appear to the commissioner that the interests of the creditors or members of a State association are being jeopardized because the State association has violated any law of this State or any of its by-laws, or because it is conducting its business in an unsafe or unauthorized manner; or if the State association refuses to submit its books, papers and concerns to the inspection of the commissioner, or an examiner appointed by him; or if an officer or director refuses to be examined on oath or affirmation regarding the affairs of a State association; or if a State association suspends payment of its creditor obligations; or if any application for withdrawal shall remain unpaid in whole or in part for a period of more than 90 days after it shall have been filed; or if, as a result of any examination or from any report made to him, the commissioner has reason to conclude that the State association is in an unsound or unsafe condition to transact business; or that its capital is impaired; or that it is unsafe or inexpedient for it to continue business; or if it neglects or refuses to comply with any order issued by the commissioner pursuant to section 178 of this act, the commissioner may proceed in the manner provided in sections 180, 181 and 182 of this act, or any one or more of said sections.

L.1963, c. 144, s. 179.



Section 17:12B-180 - Conservation Orders

17:12B-180. Conservation orders
For the purpose of conserving the assets of a State association and of protecting the interests of its members and the public, the commissioner may require any State association, by an order in writing effective for a period of 90 days, to apply money received by it in the manner provided in section 187 of this act; to postpone the payment of all, or any portion of its applications for withdrawals and maturities as he may deem necessary and expedient, to be determined by him according to the ability of the State association to pay withdrawals and maturities so long as such payment does not result in any discrimination against the interest of the other members of the State association and to restrict or limit investments thereafter made. Such order may also prohibit all persons, including members, from instituting suit on any claim against said State association during said period. The commissioner may continue the effectiveness of any such order for additional 90-day periods from time to time but not for a total period longer than 1 year from the date of the issuance of the original order. He may also modify any such order from time to time within said 1-year period. The making of any such order, or modification thereof, shall not prohibit the commissioner from proceeding in accordance with the provisions of sections 181 and 182 of this act.

L.1963, c. 144, s. 180.



Section 17:12B-181 - Action For Relief

17:12B-181. Action for relief
The commissioner may institute an action in the Superior Court to restrain the State association from transacting further business, or from transferring or disposing of any of its property in any manner, or from paying excessive expenses of management, or for the removal of any attorney, conveyancer, officer, director, employee or agent of the State association, or for such other relief as the case may require. The court may proceed in the action in a summary manner or otherwise and may make such orders or enter such judgments as shall be equitable and just. In such an action the court may enter a temporary restraining order or preliminary injunction without notice to the association. Without limiting the generality of its powers, the court may, upon application by the commissioner, appoint a receiver, with power to take possession, manage and dispose of all of the association's real and personal property, books and records and to hold and dispose of the proceeds thereof, as the court shall direct.

L.1963, c. 144, s. 181. Amended by L.1981, c. 287, s. 1, eff. Sept. 11, 1981.



Section 17:12B-182 - Commissioner's Authority

17:12B-182. Commissioner's authority
The commissioner may forthwith take charge of the State association and possession of all its real and personal property, books and records, and continue the operation of its business until such possession and management shall be returned to its board, or until such State association shall merge, reorganize, dissolve and commence liquidation, or go into receivership.

L.1963, c. 144, s. 182. Amended by L.1981, c. 287, s. 2, eff. Sept. 11, 1981.



Section 17:12B-183 - Purpose Of Possession And Operation By Commissioner

17:12B-183. Purpose of possession and operation by commissioner
The purpose of the commissioner's management of a State association and operation of its business and possession of its assets shall be to enable him to determine, within 1 year from the date when he undertakes such management, whether it is for the best interests of its creditors, members and the public that the State association should be continued as a going concern, or should be merged, reorganized or dissolved and liquidated.

L.1963, c. 144, s. 183.



Section 17:12B-184 - Return Of Management And Possession

17:12B-184. Return of management and possession
The commissioner may return the management of a State association to its board and the possession of its property to the State association at any time after he has taken charge and possession thereof, upon such terms and conditions, if any, as he may prescribe.

L.1963, c. 144, s. 184.



Section 17:12B-185 - Powers Of Commissioner In Possession

17:12B-185. Powers of commissioner in possession
The commissioner shall have full and complete powers necessary to enable him to determine promptly and efficiently whether it is for the best interests of the State association's creditors, members and the public that it be continued as a going concern or that it be merged, reorganized or dissolved and liquidated. Without limiting the generality of his powers, he shall have power to:

(a) Continue the operation of the State association's business.

(b) Conserve its assets and business.

(c) Pay its debts and operating expenses.

(d) Collect moneys due to it.

(e) Compromise and settle claims by and against it.

(f) Exercise any power conferred by this chapter on the State association or its board.

(g) Call meetings of its members.

(h) Declare the association closed under State law or take whatever other action he deems necessary to assist the Federal Home Loan Bank Board or the Federal Savings and Loan Insurance Corporation to exercise their powers under Federal law.

L.1963, c. 144, s. 185. Amended by L.1981, c. 287, s. 3, eff. Sept. 11, 1981.



Section 17:12B-186 - Appointment And Compensation Of Counsel And Assistants

17:12B-186. Appointment and compensation of counsel and assistants
The commissioner may, from time to time appoint one or more special assistant deputy commissioners of banking and insurance, who may or may not be employees in the department as the commissioner shall determine, as agent or agents, to assist him in administering the business and affairs of any State association of which he has taken possession, and he may, from time to time, hire such employees and assistants as he shall deem necessary to the proper administration of the business and affairs of such State association, including officers and employees of the State association. He may further, notwithstanding any other provision of law, appoint an attorney or a counsellor-at-law of this State, who need not be a member or an employee of the department of law of this State, to represent and advise him and to act as counsel in the administration of the business and property of the State association. He may further, at the expense of the State association, obtain such security for the faithful performance of the duties of such assistant deputy commissioners, counsel, and other employees as he shall deem necessary. Appointments of special assistant deputy commissioners and counsel made pursuant to this subsection shall be evidenced by a writing signed by the commissioner and filed in the department.

The compensation of the special assistant deputy commissioners, counsel, and of all other persons engaged in the administration of the business and affairs of such State association, shall be fixed by the commissioner, subject to the approval of the Superior Court as hereinafter provided, and shall, upon the certificate of the commissioner, be paid out of the funds of the State association.

L.1963, c. 144, s. 186.



Section 17:12B-187 - Segregation And Application Of Money Paid After Commissioner Takes Possession

17:12B-187. Segregation and application of money paid after commissioner takes possession
(a) All moneys, which shall be paid on any unpledged account or shares of a State association after the commissioner has taken charge of such State association and possession of its assets, shall be segregated from all other receipts, and held in trust, until the property and business of the State association shall be returned to the management of its board, or until it shall merge, reorganize, or dissolve. Upon the happening of any of such events, such money shall, without any impairment whatever and at the option of each person who shall have paid the same either be repaid to him or credited to his account.

(b) All moneys, which shall be paid on any indebtedness due to the State association, or on any account which shall be pledged for the payment of any such indebtedness, after the commissioner has taken charge of such State association and possession of its assets, shall be applied without impairment directly to the payment of such indebtedness.

L.1963, c. 144, s. 187.



Section 17:12B-188 - Effect Of Commissioner's Possession On Rights Of Third Persons

17:12B-188. Effect of commissioner's possession on rights of third persons
Upon taking charge of a State association and possession of its property, the commissioner shall give notice thereof forthwith to all persons holding or having possession of any assets of the State association. No person having knowledge or notice that the commissioner has taken charge of a State association shall thereafter acquire any lien upon any of the State association's assets for any payment advanced, or clearance thereafter made. Upon taking charge of a State association by the commissioner, all judgments, levies and executions against such State association's property shall be stayed, unless otherwise ordered by the Superior Court.

L.1963, c. 144, s. 188.



Section 17:12B-189 - Financial Statements By Commissioner

17:12B-189. Financial statements by commissioner
At least annually, and upon the termination of his possession of the assets of a State association, the commissioner shall submit a financial statement and report of the affairs of each State association in his possession, or in liquidation by him to each of the members thereof. Such statement and report shall include a statement of assets and liabilities, a statement of operations, including an itemized statement of all fees and salaries paid to each special assistant deputy commissioner, agent and counsel of such State association, and a statement showing the extent of the liquidation of its assets and the application of the proceeds thereof. The first such report shall be submitted to the members not later than 1 year from the date when the commissioner takes possession, or in the case of a State association in possession of the commissioner, when this act takes effect, not later than 1 year from such effective date.

L.1963, c. 144, s. 189.



Section 17:12B-190 - Dissolution; Liquidation; Action By Members

17:12B-190. Dissolution; Liquidation; Action by members
If the commissioner determines that it is for the best interest of the members and the public that the State association be dissolved and liquidated, he shall,

(a) If the State association is an insured association proceed pursuant to the provisions of section 218 of this act, or

(b) If the State association is not an insured association, after paying all claims which have been proved and allowed against the State association, call a meeting of the members on 10 days' notice, stating the object thereof, at which the members shall determine whether the affairs of the State association shall be managed and directed, during the liquidating period, by the commissioner or by 3 trustees, who shall be members and who shall be elected at such members' meeting. All questions submitted to the members at such meeting shall be decided by a majority of the votes cast, in person or by proxy.

Upon the adoption of such resolution by the members, the State association shall be deemed to be dissolved and it shall be liquidated in accordance with the provisions of Article XVIII.

The commissioner or the trustees, as the case may be, shall have all the powers and duties conferred and imposed upon trustees by the provisions of Article XVIII, and subject to such restrictions as may therein be contained.

L.1963, c. 144, s. 190.



Section 17:12B-191 - Relief In Court From Commissioner's Action

17:12B-191. Relief in court from commissioner's action
If a State association, of whose property and business the commissioner has taken possession as aforesaid, or any member thereof, deems itself or himself aggrieved by any act of the commissioner, or any failure of the commissioner to act, while he is in charge of the affairs of the State association and in possession of its assets, the State association or such member, may in an action in the Superior Court apply for appropriate relief. The court, upon notice to the commissioner, may proceed in the action in a summary manner or otherwise and enjoin or compel further proceedings or action by the commissioner, and make such other order or enter such judgment as shall be equitable and just.

L.1963, c. 144, s. 191.



Section 17:12B-192 - Disposition Of Unclaimed Funds Due To Members And Creditors

17:12B-192. Disposition of unclaimed funds due to members and creditors
If any liquidating dividend due to any member or any amount due to any creditor, remains in the hands of the commissioner for a period of 6 months after the date of the order for final distribution, such moneys shall be paid by the commissioner into the Superior Court with a statement reciting the name, the last known address and the amount due to each member or creditor who has failed to take payment of the distributive share due him, and to be there held for the benefit of those entitled thereto, or otherwise disposed of by order of that court.

L.1963, c. 144, s. 192.



Section 17:12B-193 - Liquidation And Accounting By Commissioner

17:12B-193. Liquidation and accounting by commissioner
On making application to the court for approval of expenses of administration as provided by section 186 of this act, the commissioner shall file in the said court an accounting of the administration of the State association's affairs from the date upon which possession thereof was taken, including an accounting of the administration of the State association's affairs by the commissioner's predecessor or predecessors in office, where such possession was initially taken by such predecessor. Accountings subsequent to the first accounting filed pursuant hereto, shall be only for the period elapsed since the last prior accounting filed in the said court, but shall include a summary of the administration of the State association's affairs for the period covered by prior accountings. In any such proceeding with respect to such expenses and accounting, notice to members and claimants may be given by notices mailed to each at his address as it appears on the State association's records. The court shall have jurisdiction to hear and determine in a summary manner or otherwise all matters arising therein, and shall enter such judgment therein as shall be equitable and just. Upon making complete distribution of the proceeds of the liquidation of any State association, directed in a judgment of the court, made pursuant to the provisions of this section, the commissioner shall file in the court a statement of such distribution, and shall file in the department a certificate that such statement has been filed, specifying the date of such filing. Upon the date of the filing of said certificate in the department, the rights, privileges and franchises of said State association shall be terminated. A copy of the certificate, certified by the commissioner, shall be evidence in all courts and places.

L.1963, c. 144, s. 193.



Section 17:12B-194 - Action Upon Commissioner's Refusal To Act

17:12B-194. Action upon commissioner's refusal to act
If the capital of a State association becomes impaired, or if it suspends its ordinary business for want of funds to carry it on, and the commissioner refuses for a period of 30 days after demand is made upon him by a creditor or member, to take charge of its operations and possession of its property, as hereinbefore provided, the Attorney General, or any creditor or member of such State association, may institute an action in the Superior Court for appropriate relief. The commissioner shall be made a party defendant to said action. The court may proceed in the action in a summary manner or otherwise and upon being satisfied that the capital of the State association is impaired and that it cannot continue or resume the operation of its business in a short time thereafter with safety to its creditors and the public and advantage to its members, may enjoin the State association, its officers and agents from exercising any of its privileges or any of its franchises and from collecting or receiving any money due to it and from paying out any of its money and from selling, assigning, transferring, or otherwise disposing of any of its assets, except to a receiver appointed by the court, and make such other orders and judgments as may be equitable and just. If the court appoints a receiver, he shall have the same powers and duties of a receiver appointed under the provisions of chapter 14 of Title 14 of the Revised Statutes.

For the purposes of this section the words "creditor" or "member" shall be inclusive of the Federal Savings and Loan Insurance Corporation, where such association is an insured association.

L.1963, c. 144, s. 194.



Section 17:12B-195 - Proceedings Before Commissioner

17:12B-195. Proceedings before commissioner
(1) Review of commissioner's determination. Except as herein otherwise provided, any State association or member aggrieved by any determination, decision or order of the commissioner or by any failure of the commissioner to make any such determination, decision or order, may, within 30 days thereafter, institute an action in the Superior Court for a review thereof. The court may proceed in the action in a summary manner or otherwise. It shall determine de novo all questions, both of fact and of law, touching upon the legality and the reasonableness of such determination, decision or order, and render such judgment and make such orders as shall be equitable and just.

(2) Appearances before commissioner. Any person, who is required or permitted to appear before the commissioner as a party in any proceeding, shall appear in person, or by an attorney-at-law of this State.

(3) Evidence in proceedings before commissioner.

(a) Subpoenas. The commissioner shall have power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence, before him, or any deputy appointed to act for him, in any matter over which he has jurisdiction, control, or supervision. The commissioner, or any such deputy, shall have the power to administer oaths or affirmation to any person whose testimony is required.

If any person shall fail to obey the subpoena, give testimony, or produce evidence as required thereby, the Superior Court may upon ex parte application make an order compelling him to do so. The court shall have power to enforce obedience by a fine, not exceeding $100.00 or by imprisonment in the county jail, or by both fine and imprisonment, and to compel such witness to pay the taxed costs of such proceeding.

(b) Perjury. Any person who, upon oath or affirmation, shall willfully testify falsely in any proceeding before the commissioner, or any such deputy, shall be guilty of perjury.

(c) Witness fees and mileage. Witnesses subpoenaed to appear before the commissioner, or any such deputy, shall receive the same fees and mileage as witnesses in civil actions.

L.1963, c. 144, s. 195.



Section 17:12B-196 - Applications For Commissioner's Approval

17:12B-196. Applications for commissioner's approval
In all cases where the commissioner's approval is required and no procedure for obtaining the same is specified, application therefor shall be made in writing and the commissioner shall, within 30 days after receipt of such application, give written notice to the State association either approving such application, when the same may be properly disposed of ex parte, or designating a time and place when and where the commissioner will afford, to the State association and to any party in interest who requests it, an opportunity to be heard. The commissioner may grant reasonable adjournments of such hearing. Within 30 days after such hearing, or after the date designated therefor, if no one appears to be heard, the commissioner shall give written notice to the State association of his determination, which notice shall state the reasons therefor, if the application is denied.

If the commissioner fails to give any such notice within the time prescribed therefor, such failure shall be construed as his approval of such application.

L.1963, c. 144, s. 196.



Section 17:12B-197 - Bookkeeping Methods And Accounting Practices; Destruction Of Books, Records, et Cetera

17:12B-197. Bookkeeping methods and accounting practices; destruction of books, records, et cetera
The commissioner may adopt rules and regulations with respect to bookkeeping methods and accounting practices designed to produce safety of operation and each State association and its officers and employees shall comply therewith. The commissioner may also adopt rules and regulations permitting the destruction of books, records, certificates, documents, reports, correspondence and other instruments, papers and writings of a State association, which, because of age or other reasons, need not be preserved; provided, however, that any association may make a photographic copy of any of its documents and records relating to the accounts of its members and the operation of its business, other than its notes, bonds, mortgages and other securities and investments, and may substitute the photographic copy for the original thereof. Thereafter the photographic copy or a positive print thereof, if the same be a negative, shall be deemed for any and all purposes to be an original counterpart of the original thereof and the association may destroy or otherwise dispose of the original.

Any photographic copy herein described or any positive print thereof, if the same be a negative, may be of the same or a different size than the original thereof, and may be a detached copy thereof, or may be combined in the same film with copies of other documents or records of the said association.

L.1963, c. 144, s. 197.



Section 17:12B-198 - Authority

17:12B-198. Authority
Any two or more State associations may merge into a single State association, under the terms and procedure hereinafter set forth. Any State association may merge into a Federal Association upon the approval of the commissioner and subject to such terms and conditions as he may specify.

L.1963, c. 144, s. 198. Amended by L. 1968, c. 418, s. 3; L.1973, c. 196, s. 3, eff. July 3, 1973.



Section 17:12B-198.1 - Merger Between State, Out-of-state Associations

17:12B-198.1. Merger between State, out-of-State associations
98. a. One or more State associations may, with the approval of the commissioner, merge with an out-of-State association or associations, or with a federal association or associations, each with their principal office outside of this State, pursuant to sections 198 through 212 of P.L.1963, c.144 (C.17:12B-198 through 17:12B-212).

b.The commissioner may not permit a merger involving an association and an out-of-State association or federal association unless the home state of each out-of-State association and federal association involved in the transaction has in effect, as of the date of the approval of such transaction, a law that permits interstate merger transactions with associations whose home state is this State.

c.A resulting association that is an out-of-State association shall file with the commissioner in a manner which is consistent with regulations adopted by the commissioner for this purpose.

L.1996,c.17,s.98.



Section 17:12B-199 - Procedure; Notice; Approval On Expedited Basis

17:12B-199. Procedure; notice; approval on expedited basis
The boards of the State associations desiring to merge, shall each pass a resolution indicating such desire by at least a 2/3 vote of each of the respective boards. The directors of the merging associations shall then have the power to process the proposed merger. The directors of the merging associations shall then file their resolutions with the commissioner for his approval. Simultaneously with the submission of the resolutions to the commissioner, the boards of the merging State associations may submit their resolutions to the members of their respective State associations by mailing a copy of the same to their members at their addresses appearing on the books of the State associations and they may, within 10 days of filing said resolutions with the commissioner, publish notice of such action in form approved by the commissioner, in a newspaper or newspapers published in the municipalities where the principal office and branches of each merging association are located or if there be no such newspaper then in a newspaper published in the county having a substantial circulation in said municipalities. Notice of such action shall also be posted in a prominent place in each office of the merging associations.

Any member shall have the right to file his objection to the proposed merger with the commissioner within 15 days from the date such resolution is filed with the commissioner and mailed to them, or if newspaper publication is utilized within 15 days from the date of such publication, and this right of the members shall be made part of whatever notice method is used. Not less than 30 days nor more than 45 days, after the resolutions are filed with the commissioner or newspaper publication is accomplished, the commissioner shall approve or disapprove the application. The commissioner shall give due consideration to any objections filed by members of the merging State associations and he shall determine whether the proposed merger is in the interest of the public and of the members of the merging State associations in reaching his decision. The commissioner shall mail a written copy of his opinion, approving or disapproving any applications submitted under this section, to the applying State associations.

Notwithstanding any of the above requirements, upon finding that the interests of the public and the members of the merging institutions will be served by expedited approval of a plan of merger, the commissioner may approve the proposed plan of merger on such an expedited basis. If approval is reached by the commissioner on such an expedited basis, notice to members of the merged institutions shall be given in a manner specified by the commissioner.

L.1963, c. 144, s. 199. Amended by L.1964, c. 19, s. 8; L.1981, c. 287, s. 4, eff. Sept. 11, 1981.



Section 17:12B-200 - Terms

17:12B-200. Terms
The terms of merger shall be those which have been agreed upon by at least 2/3 's of the board of each association. Such terms may include provisions for the exchange of accounts in the State association or State associations so merged for accounts of the same or a different class of the State association into which the State association or State associations shall be merged. In the case of any State association whose property and business are in the possession of the commissioner, the terms of merger shall be designated by the commissioner.

L.1963, c. 144, s. 200.



Section 17:12B-201 - Recording Of Agreement

17:12B-201. Recording of agreement
Before a merger shall become effective the State associations shall jointly certify to the commissioner that they have complied with all of the requirements of this act. The certificate shall be under the hands of the respective presidents and secretaries of the State associations, except that the commissioner shall execute the certificate for any State association whose property and business are in his possession. The approval of the commissioner of any merger shall be endorsed upon the certificate, which shall be recorded by the clerk of each county where the State associations are located and filed with the department. Thereupon the merger shall take effect according to its terms and shall be binding upon all members of the State associations so merging.

L.1963, c. 144, s. 201.



Section 17:12B-202 - Application For Establishment Of Section 27 Branch Office Or Offices

17:12B-202. Application for establishment of section 27 branch office or offices
Simultaneously with the submission of the resolution required by section 199 of this act, any State association, into which another State association or State associations are merging, may submit its application to the commissioner for the establishment of a section 27 branch office or offices as provided in section 27 of this act.

L.1963, c. 144, s. 202.



Section 17:12B-203 - Effect Of Merger

17:12B-203. Effect of merger
Upon the merger of any State association into another:

(a) Its corporate existence shall be merged into that of the other State association, and all its rights, privileges and franchises, and its right, title and interest in and to all property of whatever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest or asset of value or benefit then existing which would inure to it under an unmerged existence, shall be transferred to and vested in the State association into which it has merged, without further act or deed and without any right or reversion. The last mentioned State association shall have and hold the same in its own right as fully as the same was possessed and held by the merged State association;

(b) Its rights, liabilities, obligations and relations to any person shall remain unimpaired, and the State association into which it has been merged shall, by the merger, succeed to all the relations, obligations and liabilities, as though it had itself assumed or incurred the same. No obligation or liability of a member in a State association a party to the merger shall be affected by the merger, but the obligations and liabilities shall continue as they existed before the merger;

(c) A pending action or other judicial proceeding to which a merged State association is a party shall not abate or be discontinued by reason of the merger, but may be prosecuted to final judgment order or decree as if the merger has not been effected, or the State association into which the other State association has been merged may be substituted as a party to the action or proceeding, and any judgment order or decree may be rendered for or against it that might have been rendered for or against the other State association if the merger had not occurred.

L.1963, c. 144, s. 203.



Section 17:12B-204 - Bulk Transfers

17:12B-204. Bulk transfers
(1) Bulk transfers authorized

Any State association may with the written approval of the commissioner, transfer, sell, or exchange in bulk and not in the regular and usual course of its business, all or any part of its assets, including its name and good will, to any other association; and accept as consideration therefor, cash, capital stock and accounts or any of them, of the purchasing association upon such terms as may be determined by the vote of a majority of the board of such State association and by a majority of the votes cast by the members or stockholders, as the case may be, of such State association, present in person or by proxy, at any annual meeting or at any special meeting called for that purpose. At least 10 days' notice of any such meeting shall be mailed to each member or stockholder, as the case may be, and shall state the matter to be acted upon. The consideration received for such bulk transfer, sale or exchange shall be applied to the payment of the association's debts and the discharge of its liabilities and the balance thereof shall be distributed to its members or stockholders, as the case may be, pro rata.

(2) Liquidation following bulk transfer

If such bulk transfer, sale or exchange shall include all or substantially all of the assets of a State association, or all or substantially all of its mortgage assets, the State association shall thereupon be dissolved and shall liquidate. The State association shall be managed and directed during liquidation, by its board in accordance with the provisions of section 205 of this act.

(3) Transfer to Federal associations

Any State association may transfer, sell or exchange in bulk, all or part of its assets to any Federal association having its principal office in this State, by compliance with the provisions of this section and by compliance with applicable Federal law and regulation; provided, however, that this subsection shall only be operative in the event that any Federal association having its principal office in this State may transfer, sell or exchange, all or part of its assets in bulk, to any association of this State, in accordance with Federal law and regulation which is substantially equivalent to the provisions of this section.

(4) Application for establishment of section 27 branch office

Simultaneously with the submission of the written application required by subsection (1) of this section, any State association which is purchasing all or substantially all of the assets of another association may, subject to the conditions and limitations of section 27 of this act, submit its application to the commissioner for the establishment of a section 27 branch office or offices.

L.1963, c. 144, s. 204. Amended by L.1974, c. 137, s. 14, eff. Oct. 23, 1974.



Section 17:12B-205 - Certificate Of Transfer Of Assets; Resultant Liquidating Corporation

17:12B-205. Certificate of transfer of assets; resultant liquidating corporation
Whenever any assets of a State association are to be liquidated by the board of an association, as provided in section 204 of this act, the State association shall, within 10 days after the transfer of assets has been made, make a certificate which shall state:

(a) That such transfer of assets has been made.

(b) The name of the State association which made the transfer. The name by which the transferring association shall thereafter be known, which may be the same as that of the transferring association, with the addition of the words "liquidating corporation."

(c) The name of the association to which the assets were transferred.

(d) The address, including street and number, of the principal office of the transferring association and the name of the agent in charge thereof upon whom process may be served.

Such certificate, executed and acknowledged, or proved in the manner required for deeds to real property, shall be recorded in the office of the clerk of the county, in which the transferring association has its principal office, and a copy thereof shall be filed with the commissioner and thereupon the association shall become a liquidating corporation for the sole purpose of liquidating promptly and in an orderly manner, all its remaining assets and of distributing the proceeds thereof.

The board may act under the by-laws of the association except where they are inconsistent with the purposes of the corporation and otherwise the corporation and its directors shall have the powers and duties and be subject to the requirements of sections 207 through 212 of this act.

L.1963 c. 144, s. 205.



Section 17:12B-206 - Purchase Of Assets; Inapplicability Of Article X

17:12B-206. Purchase of assets; inapplicability of Article X
Any association may purchase assets from another association which sells all or a part of its assets in accordance with section 204 of this act and the provisions of Article X of this act shall not apply to such transactions.

L.1963, c. 144, s. 206.



Section 17:12B-207 - Liquidating Corporations

17:12B-207. Liquidating corporations
Each liquidating corporation created pursuant to the provisions of section 205 of this act shall be a corporation for the sole purpose of liquidating, promptly and in an orderly manner, all assets which it owns and distributing the proceeds thereof.

Each such liquidating corporation shall have all powers necessary to accomplish such liquidation and distribution including, but not by way of limitation, those specified in sections 232, 233, 235, 236, 237 and 238 of this act.

L.1963, c. 144, s. 207.



Section 17:12B-208 - Creditors; Claims Barred

17:12B-208. Creditors; claims barred
The liquidating corporation shall give public notice that all persons having claims against any association whose assets have been transferred shall present such claims under oath at the corporation's office within 3 months of the date of such notice or be barred, forever after, from any action therefor.

Such notice shall be advertised at least once each week for 12 successive weeks in at least 2 newspapers published in the county in which each such association has its principal office and shall bear the date of the day of the first publication.

Within 10 days after date of such notice, a copy thereof shall be mailed to each creditor or other person who is known to have any claim against such association, addressed to his last known post-office address. Proof of such publication and mailing shall be filed with the commissioner.

L.1963, c. 144, s. 208. Amended by L.1965, c. 127, s. 6.



Section 17:12B-209 - Notice Of Dispute; Limitation Of Action

17:12B-209. Notice of dispute; limitation of action
If the corporation disputes all or any part of any claim which is duly presented to it, and gives written notice of such dispute to the claimant, his attorney, or agent, such claimant shall institute an action thereon within 30 days from the receipt of such notice or his claim shall thereafter be barred.

L.1963, c. 144, s. 209.



Section 17:12B-210 - Applicability Of Sections 17:12b-208, 17:12b-209 To Indebtedness On Loan To Enable Association To Effect Sale Of Assets

17:12B-210. Applicability of sections 17:12B-208, 17:12B-209 to indebtedness on loan to enable association to effect sale of assets
The provisions of sections 208 and 209 of this act shall not be applicable to or in any way affect any indebtedness on account of any loan made to an association to enable it to effect a sale of its assets, and any such indebtedness shall become and be an indebtedness of such corporation; and any obligation evidencing such indebtedness, any mortgage, assignment of mortgage or other document securing such obligation and any agreement with respect to any such indebtedness shall become and be binding upon such corporation and upon its assets with like force and effect as if originally incurred by such corporation.

L.1963, c. 144, s. 210.



Section 17:12B-211 - Jurisdiction Of Superior Court

17:12B-211. Jurisdiction of Superior Court
Each such corporation or its board may institute an action in the Superior Court for instructions with respect to any matter pertaining to the liquidation of its assets, the distribution of the proceeds thereof, and the settlement of its affairs. The court may proceed in a summary manner or otherwise to hear and determine the matters presented to it and make such order or enter such judgment as shall be equitable and just. No such action for instructions shall confer upon the court general jurisdiction over the affairs of such corporation.

L.1963, c. 144, s. 211.



Section 17:12B-212 - Termination Of Corporate Existence

17:12B-212. Termination of corporate existence
Within 90 days after the affairs of each such corporation shall have been fully settled and its assets liquidated and the proceeds thereof distributed, or within such further time as the commissioner may allow, it shall file with the commissioner a certificate, verified by at least 2 of its officers, that the affairs of said corporation have been finally settled and its assets liquidated and distributed, and if the commissioner as a result of an examination or otherwise, is satisfied that the contents of the certificate are true, he shall so endorse the said certificate, and thereupon the said corporation shall be dissolved and its corporate existence terminated.

L.1963, c. 144, s. 212.



Section 17:12B-213 - "Foreign Association" Defined

17:12B-213. "Foreign association" defined
For the purposes of this article the words "foreign association" shall not be deemed to include an association, as defined in section 5 of P.L.1963, c.144 (C.17:12B-5).

L.1963,c.144,s.213; amended 1991,c.74,s.2.



Section 17:12B-214 - Business Prohibited Within State, Exceptions

17:12B-214. Business prohibited within State, exceptions
214. a. Foreign associations shall not transact the business of a savings and loan association within this State, or maintain an office within this State, except as authorized pursuant to subsection b. of this section, for the purpose of transacting such business. It shall be unlawful for any person to transact business within this State on behalf of such associations; provided, however, the purchase, acquisition, holding, sale, assignment, transfer, servicing, collecting and enforcement of obligations or any interest therein secured by real estate mortgages or other instruments in the nature of a mortgage, covering real property located in this State, or the foreclosure of such instruments, or the acquisition of title to such property by foreclosure, or otherwise, as a result of default under such instruments, or the holding, protection, rental, maintenance and operation of said property so acquired, or the disposition thereof by a foreign association, or back office operations shall not be considered as transacting business within the meaning of this article.

b.A foreign association may maintain one or more service facilities in this State, provided that the foreign association performs only back office operations at the service facility and does not transact business with its customers or the public at the service facility. Prior to opening a service facility in this State, a foreign association shall register the service facility with the commissioner, which registration shall include the address of the proposed service facility and the name and address of the foreign association's agent in this State for service of process. Each service facility shall comply with the requirements and pay the fees that the commissioner establishes by regulation. Each service facility shall be subject to examination by the department to determine whether the foreign association has operated the service facility in accordance with the provisions of this subsection, the costs of which examination shall be paid by the foreign association at the department's per diem rate for examinations of depository institutions. The commissioner may, upon notice and a hearing, order a foreign association to close any service facility operated in violation of the provisions of this subsection or of any other law. An entity which is affiliated, either directly or indirectly, with a foreign association and intends to engage in back office operations in this State shall register and be regulated pursuant to this subsection as if it were a foreign association.

c.For the purposes of this section, the term "transact business" shall not include back office operations and the term "back office operations" shall include the following activities: data processing, record-keeping, accounting, check and deposit sorting and posting, computation and posting of interest, other similar clerical and statistical functions, producing and mailing correspondence or documents and such other activities as the commissioner approves.

d.For the purposes of this section, a foreign association shall not be deemed to transact business or maintain an office in this State based solely on the activities of an agent in this State.

L.1963,c.144,s.214; amended 1964, c.261; 1991, c.74, s.3; 1996, c.17, s.99.



Section 17:12B-215 - Violation; Penalty

17:12B-215. Violation; penalty
Any natural person who shall violate the prohibitions of this article shall be guilty of a misdemeanor, and, upon conviction thereof, shall be subject to imprisonment for a period not exceeding 1 year, or a fine not exceeding $1,000.00, or both. He shall also be subject to a further fine equal to any moneys received by him within this State in violation of this section. The association which such individual represents shall be guilty of a misdemeanor, and, upon conviction thereof, shall be subject to a fine of $5,000.00; such association shall be subject to a further fine equal to the amount of any moneys received by such association or by its agent in violation of this article.

L.1963, c. 144, s. 215.



Section 17:12B-216 - Filing Copy Of Application And Statement Of Acceptance Or Rejection

17:12B-216. Filing copy of application and statement of acceptance or rejection
Each State association which applies for the insurance of its accounts by the Federal Savings and Loan Insurance Corporation shall file with the commissioner within 1 week after its adoption, a certified copy of the resolution applying for such insurance adopted by its board or its members, and shall, further, within 1 week of the receipt by it of notice of acceptance or rejection by such corporation of such application file a statement of such acceptance or rejection in the office of the commissioner.

L.1963, c. 144, s. 216.



Section 17:12B-217 - Terminating Insurance

17:12B-217. Terminating insurance
No such State association shall terminate such insurance except after 30 days' prior written notice thereof to the commissioner, unless the commissioner shall have waived such notice in writing.

L.1963, c. 144, s. 217.



Section 17:12B-218 - Powers Of Commissioner Not Impaired

17:12B-218. Powers of commissioner not impaired
Nothing contained in this article shall be construed as repealing, modifying or impairing any powers, duties, rights or responsibilities of the commissioner in respect to any association organized under or subject to the provisions of this act; provided, however, that whenever the commissioner shall, pursuant to any of the provisions of this act, take possession of the property and business of a State association whose accounts or investments are insured by the Federal Savings and Loan Insurance Corporation, he shall forthwith give notice thereof in writing to the Federal Savings and Loan Insurance Corporation in Washington, D.C., by certified mail, and file a copy of such notice, with the original receipt of such mailing attached thereto, in the department. At any time after such taking of possession, but not later than 10 days after the date of the mailing of such notice, the Federal Savings and Loan Insurance Corporation may file in the department its election in writing to assume and exercise or to decline the powers vested in it pursuant to the provisions of this article, and in default of its filing such election, it shall be deemed to have waived and declined to assume and exercise such powers.

L.1963, c. 144, s. 218.



Section 17:12B-219 - Joint Powers With Insurance Corporation

17:12B-219. Joint powers with insurance corporation
Upon its filing such election to assume and exercise such powers, the Federal Savings and Loan Insurance Corporation and the commissioner shall be vested jointly with the exercise of all of the powers, duties and authority conferred and imposed upon the commissioner pursuant to section 182 of this act. All acts done by the commissioner in administering the affairs of such State association before the filing of such election by the Federal Savings and Loan Insurance Corporation shall be binding upon the Federal Savings and Loan Insurance Corporation; provided, however, that any exercise of the powers conferred by section 182 of this act, any appointment, employment, hiring, retention, or compensation of legal or other personnel or assistance except as to service performed entirely before the filing of such election, and, except in the regular and ordinary course of business any sale or other disposition of assets and any compromise or release, shall require the approval of the Federal Savings and Loan Insurance Corporation to be effective, unless the Federal Savings and Loan Insurance Corporation shall decline to assume and exercise the powers conferred by this section. All notices, citations, pleadings or other documents, which under the provisions of said sections are authorized or required to be filed with or served on the commissioner, need only be filed with or served on the commissioner, but he shall promptly furnish the Federal Savings and Loan Insurance Corporation with a copy of each such notice, citation, pleading, or document filed with or served upon him, except where the Federal Savings and Loan Insurance Corporation shall waive or shall have waived, in writing, the furnishing of such copy; provided, however, that failure of the commissioner to furnish such copy shall not affect the validity of such filing or service.

L.1963, c. 144, s. 219.



Section 17:12B-220 - Powers Of Insurance Corporation

17:12B-220. Powers of insurance corporation
The Federal Savings and Loan Insurance Corporation shall have all the rights, privileges and powers conferred upon it by the Federal statutes now or hereafter enacted, and may make loans on the security of, or purchase at public or private sale, or at any receiver's sale, and, when purchased, may liquidate or sell, any part of the assets of the State association, and, in the event of the purchase of any of such assets, it shall bid for and pay a fair and reasonable price. Whether or not the Federal Savings and Loan Insurance Corporation shall serve as aforesaid, whenever it shall pay or make available for payment the liabilities of any such insured State association in liquidation which are insured by it, it shall be subrogated upon the surrender and transfer to it of any account insured by it, with respect to such account, but such surrender and transfer of such account shall not affect any right which the transferor thereof may have in any portion of such account which is uninsured or any right to participate in the distribution of the net proceeds remaining from the disposition of the assets of such insured State association; provided, that the rights of the investors in, and creditors of, such insured State association shall be determined in accordance with the applicable provisions of the laws of this State.

L.1963, c. 144, s. 220.



Section 17:12B-221 - Voting Rights

17:12B-221. Voting rights
Notwithstanding any other provision or provisions of the law granting, governing, defining or limiting the powers or right of members to vote upon any question or issue whatsoever requiring the consent or approval of the members of the State association by the vote of the majority or otherwise, the Federal Savings and Loan Insurance Corporation, shall be entitled, at any meeting or meetings of the State association held after the commissioner takes possession of the business and property of the State association, to cast 1 vote for each member of the State association whose account is insured and who is not entitled by way of withdrawal or maturity rights to a sum greater than the maximum amount for which a single member may be insured by the corporation, and whose account has been paid, or made available for payment. The right to vote herein conferred shall be exercised by the corporation by any of its officers, or by such person or persons as its board of trustees may designate. All votes so cast by the corporation shall have the same effect and shall be considered for all purposes whatsoever as if severally and individually cast by the members of the State association whose account, or accounts are insured as aforesaid, and who are severally entitled to a sum not greater than the maximum amount for which a single member may be insured by the corporation.

L.1963, c. 144, s. 221.



Section 17:12B-222 - Procedure

17:12B-222. Procedure
Any association which is a member of a Federal Home Loan Bank may convert itself into a Federal association with the same force and effect as though originally incorporated as a Federal association.

(a) When, in the judgment of the board of such association, it shall be deemed advisable and for the interests of its members that the same shall be converted into a Federal association, as provided in this section, the board shall adopt a resolution to that effect.

(b) After the adoption of such resolution, a meeting of the members of the association shall be held upon not less than 10 days' written notice to the members by mail, postage prepaid, directed to their addresses appearing on the books of the association, which notice shall contain a statement of the time, place and purpose for which such meeting is called. Proof by affidavit of mailing of such notice shall be filed in the office of the commissioner before the time of such meeting.

(c) At a meeting of the members of any such association held as provided in paragraph (b) of this section, such members may by the affirmative vote of 2/3 of the members of the association present, either in person or by proxy, declare by resolution the determination to convert the association into a Federal association. A copy of the minutes of the proceedings, of such meeting of the members, verified by the affidavit of the president or vice-president, and the secretary of the meeting, shall be filed in the office of the commissioner within 20 days after the date of such meeting.

(d) Within 3 months after the date of such meeting, the association shall take such action, in the manner prescribed or authorized by the laws of the United States as shall make it a Federal association, and there shall be filed in the office of the commissioner a copy of the charter issued to such Federal association by the Federal Home Loan Bank Board or a certificate showing the organization of such association as a Federal association, certified by the secretary or an assistant secretary of the Federal Home Loan Bank Board. Upon the granting to any association of a charter by the Federal Home Loan Bank Board the association receiving such charter shall cease to be an association operating pursuant to this act and shall no longer be subject to the supervision and control of the commissioner.

L.1963, c. 144, s. 222.



Section 17:12B-223 - Corporate Existence Continued Upon Conversion

17:12B-223. Corporate existence continued upon conversion
Upon the conversion of any association into a Federal association, the corporate existence of such association shall not terminate, but such Federal association shall be deemed to be a continuation of the entity of the association so converted and all the property of the converted association, including all its right, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing, belonging or pertaining to it or which would inure to it, shall immediately, by operation of law and without any conveyance or transfer and without any further act or deed, remain and be vested in and continue and be the property of the Federal association into which the State association has converted itself, and such Federal association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the converting association; and such Federal association, as of the time of taking effect of such conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting association. Pending actions, and other judicial proceedings to which the converting State association is a party shall not be deemed to have abated or to have been discontinued by reason of such conversion, but may be prosecuted to final judgment in the same manner as if such conversion into such Federal association had not been made, and such Federal association resulting from such conversion may continue such action or other judicial proceeding in its corporate name as a Federal association, and any judgment or order may be made for or against it, which might have been made for or against the converting State association theretofore involved in such judicial proceedings.

L.1963, c. 144, s. 223.



Section 17:12B-224 - Conversion From Federal To State Charter; Procedure

17:12B-224. Conversion from Federal to State charter; procedure
Conversion from Federal to State charter; procedure.

Any federal association may convert itself into an association of this State with the same force and effect as though originally incorporated under this act, and the proceedings to effect such conversion shall be as follows:

(a) When in the judgment of the board of such federal association it shall be deemed advisable and for the interests of its members that the same shall be converted into an association of this State, the board of directors shall adopt a resolution to that effect.

(b) After the adoption of such resolution, a meeting of the members of the association shall be held upon not less than 10 days' written notice to the members by mail, postage prepaid, directed to their addresses appearing on the books of the association, which notice shall contain a statement of the time, place and purpose for which such meeting is called. Proof by affidavit of mailing of such notice shall be mailed to the Federal Home Loan Bank Board before the time of such meeting.

(c) At a meeting of the members of any such federal association held as provided in paragraph (b) of this section, such members may by the affirmative vote of 2/3 of the members present either in person or by proxy, declare by resolution the determination to convert the association into an association of this State. A copy of the minutes of the proceedings of such meeting of the members, verified by the affidavit of the president or vice-president, and the secretary of the meeting, shall be filed in the office of the commissioner and mailed to the Federal Home Loan Bank Board, within 10 days after the date of such meeting.

(d) Within 30 days after the date of the meeting held as provided in paragraphs (b) and (c) of this section, a majority of the board of such federal association shall subscribe, acknowledge and deposit with the commissioner in duplicate, a certificate which shall contain:

1. The name of the association, which shall not be so nearly like that of any other association as to deceive the public, and the words "savings and loan association" or "savings bank S.L.A." shall form a part thereof;

2. The municipality where it is to be located and its business transacted, which shall be within this State;

3. A statement that it is to operate as an association pursuant to this act for the purposes stated herein;

4. The name, residence, occupation and post office address of each officer and director;

5. Application for the approval of the commissioner to the conversion of said association into an association of this State.

L.1963, c.144, s.224; amended by L. 1987, c. 225, s. 10.



Section 17:12B-225 - Approval By Commissioner; Filing Of Certificate; Corporate Existence Continued

17:12B-225. Approval by commissioner; filing of certificate; corporate existence continued
Upon the filing with the commissioner of the certificate as provided in paragraph (d) of section 224 of this act and before approving the conversion of any Federal association into an association of this State the commissioner shall determine, as a result of an examination or otherwise, that the assets of such association have a sound value at least equal to the capital of the association, plus all creditor obligations; that such association will function normally after conversion and that it will earn and be able to pay regularly a reasonable dividend; and upon such determination, and upon compliance by the association with such requirements or conditions as the commissioner, may prescribe, and not later than 3 months from the date of the members' meeting held as provided in paragraphs (b) and (c) of section 224 of this act, the commissioner shall endorse his consent to the conversion of such Federal association into an association upon the certificates filed in accordance with paragraph (d) of section 224 of this act, one of which certificates shall remain on file in the office of the commissioner and the other shall be recorded by the clerk of the county where the association is located. Within 10 days thereafter, a copy of said certificate certified by the commissioner, shall be mailed to the Federal Home Loan Bank Board. Upon the filing of such certificate in the office of the commissioner the association shall cease to be a Federal association and shall no longer be subject to the supervision and control of the Federal Home Loan Bank Board.

Upon the conversion of any Federal association into an association of this State, the corporate existence of such association shall not terminate, but such association of this State shall be deemed to be a continuation of the entity of the association so converted, and all property of the converted association, including its right, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing belonging or pertaining to it or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed, remain and be vested in and continue and be the property of such association of this State into which the Federal association has converted itself, and such association of this State shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the converting association, and such association of this State as of the time of the taking effect of such conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting association. Pending actions and other judicial proceedings to which the converting Federal association is a party shall not be deemed to have abated or to have been discontinued by reason of such conversion, but may be prosecuted to final judgment, in the same manner as if such conversion into such association of this State had not been made and such association of this State resulting from such conversion may continue such action in its corporate name as an association of this State and any judgment or order may be made for or against it, which might have been made for or against the converting Federal association theretofore involved in such judicial proceedings.

Where the certificate provided for under section 224 of this act shall state that the purpose of the conversion is to facilitate the merger of a Federal association with a State association, the commissioner need not make the findings and determinations as set forth in this section.

L.1963, c. 144, s. 225. Amended by L.1973, c. 196, s. 4, eff. July 3, 1973.



Section 17:12B-226 - Fees, Charges

17:12B-226. Fees, charges
226. A. Every State association shall pay to the commissioner for the use of the State a fee, to be prescribed by the commissioner by regulation in an amount not less than or not more than, the following minimum and maximum amounts:

Minimum Maximum

(1)Annual report or
certificates where required$50.00$100.00

(2)Dissolution proceedings250.001,500.00

(3)Any new corporation filing:

(a)mutual association5,000.0010,000.00

(b)stock association10,000.0020,000.00

(4)Any proceeding under section 204
of P.L.1963, c.144 (C.17:12B-204),
pertaining to bulk sales500.001,500.00

(5)Any proceeding under section 198
of P.L.1963,c.144 (C.17:12B-198),
pertaining to mergers, per association1,500.004,000.00

(6)Any application for a branch office,
except that no fee shall be paid under
this paragraph with respect to a branch office
acquired as a result of a merger
or bulk purchase1,000.003,000.00

(7)Application to interchange
a principal and branch office
when such interchange involves
two separate municipalities500.001,500.00

(8)Application for change of name50.00250.00

(9)Certifications by the commissioner,
of papers or records on file with the
department, plus $2.00 per page for
each certification25.00100.00

(10) Application to interchange
a principal and a branch office
within the same municipality250.001,000.00
(11) Application to change
location of principal office
pursuant to subsection (2) of
section 40 of P.L.1963, c.144
(C.17:12B-40)500.002,000.00
(12) Application to change
location of branch office beyond
1,500 feet and in same municipality
pursuant to subsection (1) of
section 4 of P.L.1965, c.127
(C.17:12B-27.1)250.001,000.00
(13) Application to change
location of branch office
pursuant to subsection (2) of
section 4 of P.L.1965, c.127
(C.17:12B-27.1)500.002,000.00
(14) Conversions3,500.0010,000.00
(15) Sharing Facilities100.00500.00
(16) Application for approval
of savings and loan holding
company2,000.005,000.00
(17) Filing of any other
certificate50.00250.00
(18) For issuance of any other
approval by the commissioner,
plus a per diem100.00250.00
(19) For filing plans of
acquisition, stock, savings and
loan and existing holding
companies.
(20) In addition to the above
fees, a per diem charge may be
assessed when a special investigation
of a filing is required.

B. Every State association shall defray all expenses incurred in making an examination of its affairs as provided in this act, and the commissioner may maintain an action, in the name of the State, against the association, for the recovery of such expenses, in a court of competent jurisdiction.
C. The commissioner may by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) impose other fees and charges, including assessments and fees for applications and examinations, on out-of-State associations establishing and operating a branch office in this State.

L.1963,c.144,s.226; amended 1971, c.115; 1975, c.159, s.7; 1988, c.73, s.3; 1996, c.17, s.100.



Section 17:12B-227 - Payment Of Commissioner's Expenses

17:12B-227. Payment of commissioner's expenses
The necessary expenses incurred by the commissioner in carrying out the provisions of this act, when not otherwise provided for, shall be paid out of the fees collected as herein provided.

L.1963, c. 144, s. 227.



Section 17:12B-228 - Dissolution

17:12B-228. Dissolution
Action by the board and the members. Trustees. Commissioner's approval. Any association may be dissolved as follows: Its board may adopt a resolution declaring that in its opinion it is advisable and for the best interests of its members that it be dissolved, its business and affairs wound up and its assets liquidated and distributed. Such resolution shall fix the time and place for a meeting of the members to take action thereon. Notice of the adoption of such resolution, and of the time, place and object of such members' meeting shall be mailed to each member at least 10 days prior to the date fixed for such meeting. The meeting may be adjourned from time to time. If 2/3 in interest of the members present at the members' meeting shall favor dissolution and liquidation, the members shall then elect, at said meeting, 3 trustees to manage and direct the affairs of the association during liquidation. Said trustees may exercise, in the name of the association, any and all of its powers except those which may be expressly reserved to its members by the provisions of its by-laws or this act. More than 3 trustees may be elected if the commissioner consents thereto in writing. The candidates receiving the highest number of votes shall be declared elected. No person who has served as an officer, director, attorney or employee of such association prior to the date of the election of the trustees, shall be elected a trustee unless prior to such election there shall have been filed with the association the approval by the commissioner of such person's candidacy for trustee. No person who is indebted to the association shall be eligible for election as trustee. Each trustee shall be a member of the association. Members may vote at such meeting in person or by proxy.

Within 5 days after such members' meeting, the association shall file with the commissioner, a certificate signed by its president and secretary which shall state the name of the association; the dates upon which its board and its members met and acted with respect to dissolution and liquidation; the names and addresses of the persons who were elected as trustees; and that attached thereto are true copies of the resolutions adopted at said meetings of the board and of the members respectively, with respect to dissolution and liquidation, and of the notice mailed to members, together with proof of mailing thereof.

Within 5 days after said certificate and the documents required to be attached thereto shall have been filed with the commissioner, he shall determine whether the proceedings certified to therein have been taken in accordance with the provisions of this section, and if he is satisfied that they have, he shall forthwith date and issue to the association a certificate of dissolution and thereupon the association shall be dissolved and proceed to liquidate as herein provided.

L.1963, c. 144, s. 228.



Section 17:12B-229 - Definition Of Liquidation

17:12B-229. Definition of liquidation
As used in this act, liquidation shall include the winding up and settlement of the business and affairs of an association, the liquidation of its assets, the payment and satisfaction of its debts and obligations and the expenses of its liquidation, the distribution of its surplus assets to its members pro rata and the management and direction of its affairs during the liquidating period.

L.1963, c. 144, s. 229.



Section 17:12B-230 - Continuation Of Corporate Existence

17:12B-230. Continuation of corporate existence
After dissolution, an association shall continue to be a body corporate and retain title to all its real and personal property for the purpose of liquidation but not for the transaction of further business as a going concern.

L.1963, c. 144, s. 230.



Section 17:12B-231 - Trustees; Bonds; Removal; Successors; Action By Majority

17:12B-231. Trustees; bonds; removal; successors; action by majority
Each trustee before entering upon his duties, shall file with the commissioner a bond to the association in such sum as the commissioner shall fix, conditioned for the faithful performance of his duties.

The Superior Court may remove any trustee for cause, upon the application of the commissioner, and may appoint a trustee to serve in the place of any trustee who fails to qualify or whose office as trustee becomes vacant. No person, other than a member of the association, shall be appointed as a trustee for such association unless it appears to the court that no member, qualified to act, will do so. In the event that a trustee is removed, dies or fails to qualify after election as such, the acts of the remaining trustees shall be valid and effectual until the vacancy is filled.

The trustees shall act by a majority vote and the signatures of a majority of them to any deed or other document shall suffice.

The trustees shall apply to the Superior Court for approval of any account filed by them and for their compensation and discharge. They shall have the powers of receivers as provided in sections 14:14-11 and 14:14-12 of the Revised Statutes. The provisions of section 14:14-11 of the Revised Statutes shall apply to persons refusing to be sworn, to answer questions, or to declare the whole truth.

L.1963, c. 144, s. 231.



Section 17:12B-232 - Liquidation Period; Extension

17:12B-232. Liquidation period; extension
All liquidation proceedings hereafter commenced shall be completed within 5 years from the date of dissolution or within such further time as may be allowed by the Superior Court or by the members at any meeting which shall be called for that purpose upon at least 10 days' notice to every member.

L.1963, c. 144, s. 232.



Section 17:12B-233 - Powers

17:12B-233. Powers
Every dissolved association shall have all powers necessary to accomplish its liquidation promptly, efficiently and completely, including, but not by way of limitation, the following:

(a) To employ, retain, and reasonably compensate agents, employees and attorneys.

(b) To sue and be sued.

(c) To acquire title in any manner to any real or personal property in which it has any interest, or in settlement, satisfaction or payment in whole or in part, of any claim.

(d) To enforce all lawful claims, demands, rights, remedies, and liens against persons and property.

(e) To collect all money due to it.

(f) To compromise and settle all claims by or against it.

(g) To sell or otherwise dispose of any asset upon any reasonable terms and conditions.

(h) To rent, manage, conserve and protect any asset.

(i) To accept any member's account in such association, at such value as the trustees may place thereon, in payment of not more than 25% of the purchase price of any real estate. A higher percentage of the purchase price may be paid in such manner with the approval of the Superior Court.

(j) To execute all contracts, deeds, leases, mortgages, assignments, or other documents or writings necessary or incidental to the exercise of any of its powers.

(k) To borrow money and pledge any asset as security for the repayment thereof. No service charge or bonus for procuring any such loan shall be paid, but this prohibition shall not apply to ordinary and reasonable legal and search fees.

( l ) To apply to the Superior Court for instructions with respect to any of its powers and duties, but, without obligation to do so.

L.1963, c. 144, s. 233.



Section 17:12B-234 - Creditors; Claims Barred

17:12B-234. Creditors; claims barred
The association shall give public notice that all persons having claims against it, shall present them under oath, at the association's office, within 3 months from the date of such notice, or be barred, forever after, from any action therefor. Such notice shall be advertised at least once each week for 12 successive weeks, in at least 2 newspapers published in the county in which the association has its principal office, and shall bear the date of the day of the first publication. Within 10 days after the date of such notice a copy thereof shall be mailed to each of the association's creditors addressed to his last known post-office address. Proof of such publication and mailing shall be filed with the commissioner.

If the association disputes all or any part of any claim which is duly presented to it, and gives written notice to such dispute to the claimant, his attorney, or agent, such claimant shall institute suit thereon within 30 days from the receipt of such notice or be barred forever after, from any action therefor.

L.1963, c. 144, s. 234.



Section 17:12B-235 - Application Of Participation Value To Indebtedness

17:12B-235. Application of participation value to indebtedness
The participation value, at the date of dissolution of an association, of any account in such association which is pledged as security for the payment of any indebtedness to such association, shall be applied to the payment of such indebtedness.

L.1963, c. 144, s. 235.



Section 17:12B-236 - Sinking Fund Mortgages; Extension Of Time For Payment

17:12B-236. Sinking fund mortgages; extension of time for payment
Any owner of land, which is subject to a sinking fund mortgage held by an association which has been dissolved, may apply in writing to such association, within 90 days after the date of its dissolution, for an extension of time, not exceeding 5 years from the date of said dissolution, within which the amount due upon such mortgage, and the obligation accompanying the same, shall be paid. The association shall grant such request, provided that:

(a) There shall be no existing default in the performance of the terms and conditions of said mortgage and obligation; and

(b) The applicant shall agree to perform all of the other terms and agreements of said mortgage and obligation; and

(c) The applicant shall agree to pay monthly, in reduction of the principal sum due on said mortgage and obligation, such amount as the association shall require, not exceeding, however, 1% of the amount of the original loan secured by said mortgage. Such amount shall be applied first to the payment of interest and other lawful charges, and the surplus to the reduction of the principal. Nothing herein contained shall prevent the association and the applicant from agreeing upon the payment of larger monthly payments.

If, at the date of said dissolution, any default has existed for more than 2 months in the performance of any of the terms and conditions of said mortgage and obligation, the application for extension of time may be refused, or granted upon such terms as the association may prescribe.

The provisions of this section shall not be construed to prevent an association in liquidation from making any compromise which it is otherwise authorized to make.

L.1963, c. 144, s. 236.



Section 17:12B-237 - Notice To Sinking Fund Mortgagors

17:12B-237. Notice to sinking fund mortgagors
Within 30 days after the date of its dissolution, the association shall mail to each owner of land, which is subject to a sinking fund mortgage held by such association, a notice stating that the association has dissolved and will liquidate; the date of its dissolution; and that applications for the extension of the time for payment of such mortgage loans may be made in accordance with the provisions of section 236 of this act. A copy of section 236 shall be enclosed with each such notice.

L.1963, c. 144, s. 237.



Section 17:12B-238 - Commissioner's Jurisdiction

17:12B-238. Commissioner's jurisdiction
Each association in liquidation shall remain subject to the jurisdiction and supervision of the commissioner.

L.1963, c. 144, s. 238.



Section 17:12B-239 - Accounting By Trustees; Examination By Commissioner; Report To Members; Notice To Creditors

17:12B-239. Accounting by trustees; examination by commissioner; report to members; notice to creditors
At least annually, unless the commissioner, for good cause, extends the time therefor, and at such other times as the commissioner may require, the trustees of an association in liquidation shall file in the Superior Court a true report and account of their administration of the assets and affairs of the association and simultaneously therewith, shall file a copy thereof with the commissioner. The commissioner shall, personally, or by one or more examiners designated by him, audit each such report and account and make such examination of the affairs of the association, including a verification of members' accounts, as shall be required in such audit. If, as a result of such audit and examination the commissioner shall find that such report and account is correct, he shall report accordingly to the court and the court may thereupon, without further inquiry or verification, approve and allow such report and account. If the commissioner shall find, by such audit and examination or in any other manner, that said report and account or either of them is incorrect, or that the trustees have violated any provision of this act, or that the affairs of the association have been mismanaged, he shall report accordingly to the court, and the court shall thereupon, upon motion of the commissioner or upon its own motion, make such inquiry and order in the interest of the members and creditors of the association as shall be equitable and just. The commissioner shall receive for all services performed by him pursuant to the provisions of this article, the fees which are fixed by law for like services performed by him in connection with associations not in dissolution and liquidation.

At least 10 days before the filing of each trustees' report and account, a report of the operations of the association for the period of the accounting in the form which is provided for associations not in dissolution, shall be mailed to each member. Said report shall state the time and place when and where the report and account will be filed and the amount of the allowances for compensation which the trustees will apply for. Proof of the mailing of said report to members shall be filed in the Superior Court simultaneously with the filing of said report and account. No other notice to members need be given of any proceeding for the approval and disposition of any report and account or of any matter which may be presented to the court in connection therewith or incidental thereto. Such notice, if any, as the court may prescribe, of the filing of the report and account and the application for allowances shall be given to the creditors of the association.

L.1963, c. 144, s. 239.



Section 17:12B-240 - Jurisdiction Of Superior Court; Trustees; Compensation

17:12B-240. Jurisdiction of Superior Court; trustees; compensation
The Superior Court shall have full and complete jurisdiction of associations in liquidation and their trustees, and of all matters and questions arising or growing out of liquidation, and may make such orders and judgments with respect thereto as shall be equitable and just. The court may allow reasonable compensation to the trustees for their services and costs and expenses of the administration of the trust.

L.1963, c. 144, s. 240.



Section 17:12B-241 - Insured Accounts Eligible Investment For Trust And Public Funds, And Savings Banks And As Security

17:12B-241. Insured accounts eligible investment for trust and public funds, and savings banks and as security
All public funds, including those of the State of New Jersey, or any county or municipality or other political subdivision of New Jersey, and those in the control or possession of any public board or official, and all trust funds of every character in the control or possession of any fiduciary or other person or corporation, may, without any order of any court, be invested in one or more accounts in any insured association whose principal office is located in New Jersey in any amounts up to, but not exceeding, the amounts for which such accounts are insured, or 25% of the total reserves and undivided profits of the association, whichever is greater. Any savings bank may invest in one or more accounts in any such association in any amounts up to, but not exceeding, the amounts for which such accounts are insured, or 25% of the total reserves and undivided profits of the association, whichever is greater.

Any such account, in any amount up to, but not exceeding, the amount for which it is insured, or 25% of the total reserves and undivided profits of the association, whichever is greater, shall be eligible for acceptance as security, whenever security is required by any law of this State.

L.1963, c. 144, s. 241.



Section 17:12B-242 - Separability; Partial Invalidity

17:12B-242. Separability; partial invalidity
If any provision of this act, or the application thereof to any person, is held invalid, the remaining provisions of this act, and the application of such provision to any other person, shall not be invalidated or affected thereby.

L.1963, c. 144, s. 242.



Section 17:12B-243 - Effective Date

17:12B-243. Effective date
This act shall take effect 90 days after its approval.

L.1963, c. 144, s. 243.



Section 17:12B-244 - Definitions Applicable To Capital Stock Associations

17:12B-244. Definitions applicable to capital stock associations
The following words and phrases as used in this act, unless a different meaning is plainly required by the context, shall have the following meaning:

a. "Capital stock association" shall mean any insured State association organized pursuant to the provisions of this act having for its purposes the encouragement of thrift, home ownership and housing and the accumulation of funds through the issuance and sale of its stock, the acceptance of deposits and such other accounts as may be authorized for mutual associations plus such other purposes as are set forth in section 12 (C. 17:12B-12) of this act and the loaning of funds so accumulated in accordance with the powers conveyed by this act to mutual associations. A capital stock association shall issue a class or classes of stock known as capital stock.

b. "Capital Stock" or shares of capital stock shall mean the units into which the proprietary interests in a capital stock association are divided. A portion of the consideration received for any such capital stock or shares of capital stock shall be set aside and shall represent the fixed and permanent capital of the capital stock association, subordinate to all liabilities, including the aggregate of depositors' accounts. Capital stock shall have a par value per share or shall be without par value as stated in the certificate of incorporation and approved by the commissioner.

c. "Capital surplus" means the entire surplus of a capital stock association other than its earned surplus.

d. "Earned surplus" means the portion of the surplus that represents the net earnings, gains and profits, after deduction of all losses, that have not been distributed to the stockholders as dividends or transferred to stated capital or capital surplus, or applied to other purposes permitted by law.

e. "Stated capital" means at any particular time the sum of

(1) the par value of all shares of stock of the capital stock association having a par value that have been issued;

(2) the amount of the consideration received by the capital stock association for all shares of stock of the capital stock association without par value that have been issued, except such part of the consideration therefor as may have been allocated to surplus in a manner permitted by law; and

(3) such amounts not included in paragraphs (1) and (2) as have been transferred to stated capital of the capital stock association, whether upon the issuance of shares of stock as a stock dividend or otherwise, minus all reductions from such sum as have been effected in a manner permitted by law.

f. "Surplus" means the total of the reserves of a capital stock association, other than those reserves required to be established by law, and specific and valuation reserves and undivided profits.

g. "Stockholder" shall mean the holder of record of one or more shares of the capital stock of a capital stock association.

h. "Depositor" shall mean a person who holds an account or a savings deposit representing savings in a capital stock association.

L.1974, c. 137, s. 15, eff. Oct. 23, 1974.



Section 17:12B-245 - Persons Who May Incorporate A Capital Stock Association

17:12B-245. Persons who may incorporate a capital stock association
Any number of persons, not less than nine, domiciled in this State and citizens of the United States, hereinafter referred to as incorporators, may incorporate a capital stock association for the purposes specified in this act, by complying with the terms, conditions and procedures herein stated.

L.1974, c. 137, s. 16, eff. Oct. 23, 1974.



Section 17:12B-246 - Contents Of Certificate Of Incorporation Of A Capital Stock Association

17:12B-246. Contents of certificate of incorporation of a capital stock association
The incorporators shall personally sign a certificate of incorporation which shall state:

a. The name of the State association and the location of its principal place of business, which shall comply with subsection (1) of section 14 (C. 17:12B-14) of this act.

b. That it is incorporated to operate as a capital stock association, pursuant to this act for the purposes herein stated.

c. The name, residence (including street and number, if any), post-office address and occupation of each incorporator.

d. The aggregate number of shares of capital stock which the capital stock association shall have authority to issue; if such shares are to consist of one class only, the par value of each of such shares, or a statement that all of such shares are without par value; if the shares are divided into classes, or into classes and series, the designation of each class and series, the number of shares of capital stock in each class or series, and a statement of the relative rights, preferences and limitations of the shares of capital stock of each class and series to the extent that such designations, numbers, relative rights, preferences and limitations have been determined; if the shares of capital stock are or are to be, divided into classes, or into classes or series, a statement of any authority vested in the board to divide the shares into classes or series or both, and to determine or change for any class or series its designation, number of shares, relative rights, preferences and limitations.

e. The number of directors constituting the first board to serve until the first annual meeting of the association and the names and addresses of the persons who are to serve as such directors.

f. The number of shares subscribed for by each incorporator and the total amount of capital stock subscribed for as of the date of the certificate of incorporation.

L.1974, c. 137, s. 17, eff. Oct. 23, 1974.



Section 17:12B-247 - Filing Of Certificate Of Incorporation Of Capital Stock Association

17:12B-247. Filing of certificate of incorporation of capital stock association
The certificate of incorporation shall be filed in accordance with the provisions of sections 16 (C. 17:12B-16) and 17 (C. 17:12B-17) of this act.

L.1974, c. 137, s. 18, eff. Oct. 23, 1974.



Section 17:12B-248 - Capital Stock And Surplus

17:12B-248. Capital stock and surplus
In the case of an application for the incorporation of a capital stock association, the proceeds from the sale of the capital stock having par value shall be set apart to the extent of the par value and shall be maintained as the stated capital of the association. The proceeds from the sale of capital stock without par value shall be set apart to the extent provided in the certificate of incorporation as approved by the commissioner and shall be maintained as the stated capital of the association. No loan shall be made by a capital stock association secured in any manner by its stock.

The commissioner shall determine the minimum amount to be set apart from the proceeds of stock to be subscribed and maintained as the stated capital of the capital stock association, with provision made for full payment therefor in cash. In addition, a capital surplus account shall be established for such association in an amount satisfactory to the commissioner, provided however, that in no event shall the aggregate of stated capital and capital surplus be less than $500,000.00. Such stated capital and capital surplus shall not be available for dividends or other distributions to stockholders, except upon prior written authorization of the commissioner or in the event of dissolution and final liquidation, provided, however, that the board of such association, by appropriate action, may apply all or any part of capital surplus to the reduction or write-off of any deficit arising from losses or diminution in value of its assets, or may transfer to or designate as part of the accounts authorized or required by paragraphs (a), (b) and (c) of section 128 (C. 17:12B-128) of this act, all or any part of any capital surplus.

All shares of capital stock shall be transferable by the holders thereof in accordance with the bylaws of such association.

L.1974, c. 137, s. 19, eff. Oct. 23, 1974.



Section 17:12B-249 - Commissioner's Findings As To A Capital Stock Association

17:12B-249. Commissioner's findings as to a capital stock association
If the commissioner shall find that:

a. The establishment of such capital stock association is in the public interest;

b. Will be of benefit to the area proposed to be served;

c. May be established without undue injury to any other association in the area in which it is proposed to locate such capital stock association;

d. The capital stock association will have a reasonable prospect of success;

e. The character, responsibility and general fitness of the incorporators are such as to command confidence and warrant belief that the business of the capital stock association will be honestly and efficiently conducted;

f. The name proposed for the capital stock association conforms with the requirements of the act and that the proposed bylaws are proper;

g. The capital stock association has filed proofs as to the mailing of notice and publication required by the act; and

h. The provisions of section 19 of this amendatory and supplementary act dealing with capital stock and capital surplus requirements have been complied with to his satisfaction, and it is qualified as a member of the Federal Savings and Loan Insurance Corporation;

he shall approve such application and issue a certificate of approval which shall be endorsed upon or annexed to such certificate of incorporation.

L.1974, c. 137, s. 20, eff. Oct. 23, 1974.



Section 17:12B-250 - Powers Available To Capital Stock Association

17:12B-250. Powers available to capital stock association
21. The powers contained in section 47 (C.17:12B-47), section 48 (C.17:12B-48) and section 130 (C.17:12B-130) of this act shall be available to capital stock associations (but the term "member" as used therein shall be deemed to refer to "depositor" or "borrower," and the term "dividends" shall be deemed to refer to "interest" as may be appropriate in the context), and in addition every capital stock association shall have the power to:

a.Amend its certificate of incorporation in the following manner:

(1)The board shall approve the proposed amendment and direct that it be submitted to a vote at a meeting of the stockholders.

(2)Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each stockholder of record entitled to vote thereon within the time and in the manner provided in this act for the giving of notice of meetings of stockholders.

(3)At such meeting a vote of the stockholders entitled to vote thereon shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of a majority of the votes cast in person or by proxy by the stockholders.

(4)No amendment shall become effective until it shall have been submitted to the commissioner and he shall either have approved it in writing or failed to take action thereon for a period of 30 days after it shall have been submitted to him. Approval shall not be withheld by the commissioner unless an amendment is in conflict with the provisions of this act.

b.Subject to amendment of its certificate of incorporation, authorize issuance of additional capital stock for:

(1)Payment of a consideration other than cash in connection with mergers with or purchase of assets of another association.

(2)The purpose of increasing the amount of its stated capital by sale of such additional capital stock.

(3)Capital stock options, the aggregate of which shall not exceed 10% of the amount of authorized capital stock at the time of the granting of such options and the establishment of one or more capital stock purchase plans for officers and employees of the capital stock association, which plan or plans may include provisions for partial contribution by the association.

c.Declare and distribute stock dividends without the necessity of an amendment to its certificate of incorporation, notwithstanding that the payment of such dividends will effect an increase in the capital stock of the capital stock association. In such a case, dividends may be paid from time to time on the stock of the capital stock association, at the discretion of the board, provided that prior to the date of the payment of any such dividend, a certificate shall be filed with the commissioner for the approval of the commissioner, stating:

(1)The date upon which the dividend is to be paid;

(2)The amount of such dividend; and

(3)The amount of the capital stock and the paid-in or contributed surplus of the capital stock association after giving effect to the payment of such dividend.

A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or disapproved earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment. A certificate filed in the department pursuant to this subsection shall be deemed for all purposes to be an amendment to the certificate of incorporation of the capital stock association with the same effect as if it had been authorized, executed, approved and filed in the department pursuant to subsection a. of this section.

A split-up or division of the issued shares of any class or series into a greater number of shares of the same class or series without increasing the amount of a capital stock association's stated capital shall not be construed to be a stock dividend within the meaning of this subsection and may be accomplished by amendment of the certificate of incorporation as provided in this act.

d.Fix a record date for the purpose of determining the stockholders entitled to notice of, or to vote, at any meetings of stockholders or any adjournment thereof, or to express consent to, or dissent from, any proposal without a meeting, or for the purpose of determining stockholders entitled to receive payment of any dividend or electment of any right, or for the purpose of any other action, the bylaws may provide for fixing, or in the absence of such provision, the board may fix, in advance, a date as the record date for any such determination of stockholders. Such date shall not be more than 60 nor less than 10 days before the date of such meeting, nor more than 60 days prior to any other action.

e.Borrow money provided that the aggregate indebtedness for borrowed money, other than to the Federal Home Loan Bank, will not exceed 20% of its depositors' accounts, except with the approval of the commissioner.

L.1974,c.137,s.21; amended 2000, c.69, s.13.



Section 17:12B-250.1 - Capital Stock Association Official Immunity

17:12B-250.1. Capital stock association official immunity
A capital stock association may with the approval of the commissioner, amend its certificate of incorporation or bylaws, by a two-thirds vote of its board present and voting at a duly convened regular or special meeting, to provide that a director or officer shall not be personally liable, or shall be liable only to the extent therein provided, to the association or its stockholders for damages for breach of any duty owed to the association or its stockholders, except that the provision shall not relieve a director or officer from liability for an act or omission: a. in breach of that person's duty of loyalty to the association or its stockholders; b. not in good faith or involving a knowing violation of law; or c. resulting in receipt by that person of an improper personal benefit. As used in this section, an act or omission in breach of a person's duty of loyalty means an act or omission which that person knows or believes to be contrary to the best interests of the association or its stockholders in connection with a matter in which he has a material conflict of interest.

The commissioner shall approve the amendment unless he finds that it unreasonably affects the interest of the stockholders.

This section shall be applicable to federal associations, in addition to State associations, to the extent permitted by federal law.

L. 1987, c. 35, s. 15; amended 1989,c.17,s.10.



Section 17:12B-251 - Directors' Election, Vacancies

17:12B-251. Directors' election, vacancies
The directors shall be elected by the stock holders of a capital stock association by ballot at the annual meeting for such term, not exceeding 3 years, as the bylaws provide. Where the term is more than 1 year, the bylaws shall establish terms of office so that an equal number of directors, so far as possible, shall be elected each year. A vacancy in the board may be filled by the board until the next annual meeting of the association, when it shall be filled by the stockholders of the association for the remainder of the unexpired term. Each director shall hold office for the term for which he is elected and until his successor shall be chosen and qualified.

L.1974, c. 137, s. 22, eff. Oct. 23, 1974.



Section 17:12B-252 - Liability Of Stockholders

17:12B-252. Liability of stockholders
Stockholders, after their stock has been fully paid, are not liable to creditors or for assessments upon their stock. Stock shall be considered fully paid when the consideration for the issuance of any shares of capital stock has been paid, in whole, in cash.

L.1974, c. 137, s. 23, eff. Oct. 23, 1974.



Section 17:12B-253 - Notice To Stockholders

17:12B-253. Notice to stockholders
Except where this act or regulations promulgated hereunder expressly provide otherwise, all notices, statements, reports or other documents required to be given to any stockholder may be given to him either personally or by mail, postage prepaid, addressed to him at his last address which appears on the records of the association. Service by mail shall be complete upon posting.

L.1974, c. 137, s. 24, eff. Oct. 23, 1974.



Section 17:12B-254 - Meeting Place

17:12B-254. Meeting place
Stockholders' meetings shall be held at the capital stock association's principal office or at such other place within the State of New Jersey as the board shall designate.

L.1974, c. 137, s. 25, eff. Oct. 23, 1974.



Section 17:12B-255 - Meetings Of Stockholders

17:12B-255. Meetings of stockholders
a. Annual. The stockholders shall meet at least once in each year, as the bylaws shall provide, upon not less than 10 days' written notice, which shall be given by mail for the election of directors and the transaction of any other business which may properly be brought before such meeting.

b. Special meetings of the stockholders may be called as provided in the bylaws, but upon not less than 10 days' written notice by mail, and the notice of such meeting shall state the purposes for which it is called.

L.1974, c. 137, s. 26, eff. Oct. 23, 1974.



Section 17:12B-256 - Quorum For Stockholders' Meetings

17:12B-256. Quorum for stockholders' meetings
The bylaws shall prescribe the number of stockholders which shall constitute a quorum at a meeting.

L.1974, c. 137, s. 27, eff. Oct. 23, 1974.



Section 17:12B-257 - Voting Rights Of Stockholders

17:12B-257. Voting rights of stockholders
a. Each stockholder owning shares of capital stock with voting rights shall be entitled to vote at any meeting of the capital stock association. Each capital stock association shall set forth in its bylaws the voting rights of its stockholders. Each holder of shares of capital stock shall be entitled to one vote for each voting share on each matter submitted to a vote at a meeting of stockholders.

b. Stockholders may vote by written proxy if the bylaws so provide and the bylaws may prohibit voting by persons who have become stockholders within 60 days of the date when the vote is cast.

c. Each share of stock held jointly shall be allowed one vote.

L.1974, c. 137, s. 28, eff. Oct. 23, 1974.



Section 17:12B-258 - Reports To Stockholders

17:12B-258. Reports to stockholders
Every capital stock association shall make available to its stockholders annually, a report of its financial condition as of the end of the fiscal year, either

a. By mailing to each stockholder of record a statement of assets and liabilities, and a statement of operations; or

b. By publishing a statement of its assets and liabilities at least once in a newspaper published or circulating in the municipality in which the principal office of the capital stock association is located and by furnishing to any stockholder upon request, a statement of assets and liabilities, and a statement of operations; or

c. By reporting in such manner and form as may be required by regulations promulgated by the commissioner.

L.1974, c. 137, s. 29, eff. Oct. 23, 1974.



Section 17:12B-259 - Dividends On Capital Stock

17:12B-259. Dividends on capital stock
The directors of a capital stock association, after payment of interest to depositors may declare dividends on capital stock from net income, earned surplus or undivided profits in accordance with the provisions of this act and the bylaws of such association, provided that before and following the declaration of any such dividend, a capital stock association shall have reserve required by this act, including reserves and net worth which are in compliance with the regulations of the Federal Savings and Loan Insurance Corporation.

L.1974, c. 137, s. 30, eff. Oct. 23, 1974. Amended by L.1981, c. 420, s. 1, eff. Jan. 9, 1982.



Section 17:12B-260 - Books And Records Of Capital Stock Associations; Right Of Inspection

17:12B-260. Books and records of capital stock associations; right of inspection
a. Each capital stock association shall keep books and minutes of the proceedings of its stockholders, board and executive committee, if any. The capital stock association shall keep at its principal office a record or records containing the names and addresses of all stockholders, the number, class and series of shares held by each and the dates when they respectively became the owners of record thereof. Any of the foregoing books, minutes or records may be in written form or in any other form capable of being converted into written form within a reasonable time. A capital stock association shall convert into written form without charge any such records in any such form upon the written request of any person entitled to inspect them. In the case of shares of stock of a capital stock association, the records of the holders of such shares may be kept at the office of the capital stock association's transfer agent within or without this State.

b. Any person who shall have been a stockholder of record of a capital stock association for at least 6 months immediately preceding his demand and holding at least 5% of the outstanding shares of any class, upon at least 5 days' written demand shall have the right for any proper purpose to examine in person or by agent or attorney, during usual business hours, the minutes of the proceedings of its stockholders and records of stockholders and to make extracts therefrom, at the places where the same are kept pursuant to subsection a. of this section.

c. Nothing herein contained shall impair the power of the commissioner, upon proof by a stockholder of proper purpose, irrespective of the period of time during which said stockholder shall have been a stockholder of record, and irrespective of the number of shares held by him, to compel the production for examination by such stockholder of the books, minutes and records of stockholders of a capital stock association.

L.1974, c. 137, s. 31, eff. Oct. 23, 1974.



Section 17:12B-261 - Conversion Of Mutual Association To Capital Stock Association

17:12B-261. Conversion of mutual association to capital stock association
A mutual association which is a member of the Federal Savings and Loan Insurance Corporation, organized pursuant to the provisions of this act, may convert itself into a capital stock association with the same force and effect as though originally incorporated as a capital stock association.

a. When, in the judgment of the board of such association, it shall be deemed advisable and in the best interests of its members that the same shall be converted into a capital stock association, as provided in this section, the board shall adopt a resolution to that effect, and follow such procedures as may be required by regulations promulgated by the commissioner;

b. Upon compliance with the requirements of subsection a. of this section, a meeting of the members of the association shall be held upon not less than 30 days' written notice to each member by mailing, postage prepaid, directed to his last address as shown on the books of the association, which notice shall contain a statement of the time, place and purpose for which such meeting is called. Such notice shall be accompanied by a proxy statement and proxy form in accordance with regulations promulgated by the commissioner;

c. At the meeting of the members of any such association held as provided in subsection b. of this section, such members may, by the affirmative vote of at least a majority of the votes of the members of the mutual association present, either in person or by proxy, declare by resolution the determination to convert the association into a capital stock association. A copy of the minutes of the proceedings of such meeting of the members shall be filed in the office of the commissioner within such time and in such form and manner as set forth in regulations promulgated by the commissioner;

d. At the meeting at which the conversion is voted upon, the members of the association shall also vote upon the directors who shall be the directors of the capital stock association after the effective date of the conversion. The directors so elected shall be the incorporators and execute and file with the commissioner a certificate of incorporation as provided for in section 18 of this amendatory and supplementary act, together with an application for conversion which shall contain the plan of conversion pursuant to the provisions of this act. Upon a finding by the commissioner that (1) the plan of conversion has been adopted and approved by the mutual association in compliance with the provisions of this act, (2) is fair and equitable to all members, and (3) sufficient provision has been made to protect the interest of the depositors of the prospective capital stock association, he shall issue a certificate of approval of the conversion which shall be endorsed upon or annexed to the certificate of incorporation. The certificate of incorporation with the commissioner's approval endorsed thereon or annexed thereto, shall be recorded within 30 days after such approval in the same manner and places as required by section 22 (C. 17:12B-22) of this act, upon the approval by the commissioner and the filing of the certificate of incorporation as aforesaid, the association shall cease to be a mutual association and thereafter shall operate as a capital stock association. Upon the conversion of the mutual association, the legal existence of the association shall not terminate but the capital stock association shall be a continuation of the entity of the mutual association and all property of the mutual association, including its right, title and interest in and to all property of whatsoever kind and nature, whether real, personal or mixed and things, and choses in action, and every right, privilege, interest and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately by operation of law and without the necessity of any conveyance or transfer and without any further act or deed shall vest in the capital stock association into which the mutual association has converted itself. The capital stock association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the mutual association. The capital stock association as of the time and the taking effect of the conversion shall continue to have and succeed to all the rights, obligations and relations of the mutual association. All pending actions and other judicial or administrative proceedings to which the mutual association was a party shall not be discontinued by reason of the conversion, but may be prosecuted to final judgment or order in the same manner as if the conversion had not been made and the capital stock association resulting from the conversion may continue such actions in its corporate name notwithstanding such conversion. Any judgment or order may be rendered for or against it which might have been rendered for or against the mutual association theretofore involved in the judicial proceedings.

L.1974, c. 137, s. 32, eff. Oct. 23, 1974.



Section 17:12B-262 - Plan Of Conversion

17:12B-262. Plan of conversion
The conversion of a mutual association into a capital stock association shall be effected in accordance with the plan of conversion adopted by the members, and approved by the commissioner, pursuant to the provisions of this act and consistent with the provisions of this section. The plan shall provide:

a. Each savings member in the mutual association shall receive an equivalent account in the capital stock association equal in amount to his account in the mutual association;

b. A record date for determining the respective interests of savings members in the mutual association, which date shall be established and published by the commissioner from time to time in his discretion, but not less often than annually, and may coincide, in the commissioner's discretion, with a record date if the same is established and published by the Federal Home Loan Bank Board. Such record date shall apply to the entire State;

c. Participation in the initial issuance of capital stock by officers, directors and employees of the association and their associates shall be in accordance with the regulations promulgated by the commissioner. The term "associate" of a person shall mean parents, spouse, sisters, brothers, children or anyone married to one of the foregoing persons; any corporation of which the person is an officer, director or owner of more than 10% of the outstanding voting stock; any trust of which such person is a trustee or substantial beneficiary; and any partnership of which such person is a general or limited partner;

d. The interests of directors, officers, employees and associates, as that word is defined in subsection c. of this section, shall be disclosed in the application for conversion filed with the commissioner and in the notice to members of the meeting called to adopt the plan of conversion;

e. Each savings member as of the record date shall receive such rights with respect to the capital stock of the capital stock association as shall be set forth in regulations promulgated by the commissioner;

f. A date upon which the association will advise qualified savings members of their rights and elections with respect to the conversion. Such notice shall be in accordance with regulations promulgated by the commissioner.

L.1974, c. 137, s. 33, eff. Oct. 23, 1974.



Section 17:12B-263 - Adequate Reserve And Capital Requirements

17:12B-263. Adequate reserve and capital requirements
After reorganization or conversion pursuant to the provisions of this act, each capital stock association shall maintain an adequate capital structure appropriate for the conduct of its business and the protection of its depositors. The adequacy of the capital of a capital stock association shall be determined by the commissioner after a valuation of the character of management, the liquidity of assets, history of earnings and the retention thereof, the potential volatility of the account or deposit structure and with due regard to the association's capacity to furnish the broadest services to the public. The reserves required by this act and the capital of a capital stock association resulting from the conversion of a mutual association shall not be less than 5% of its savings accounts or deposits.

L.1974, c. 137, s. 34, eff. Oct. 23, 1974.



Section 17:12B-264 - Power To Create, Issue Capital Stock; Provision For Authorized But Unissued Stock; Certificate Of Amendment

17:12B-264. Power to create, issue capital stock; provision for authorized but unissued stock; certificate of amendment
35. a. Each capital stock association shall have power to create and issue the number of shares of capital stock stated in its certificate of incorporation. Such shares may consist of one class or may be divided into two or more classes and any class may be divided into one or more series. Each class and series may have such designation and such relative dividend, liquidation and other rights, preferences and limitations as shall be stated in the certificate of incorporation, except that all shares of the same class shall be either without par value or shall have the same par value. Each class and series shall be designated so as to distinguish its shares from every other class and series.

b.A capital stock association may, in its original or amended certificate of incorporation, make provision for authorized but unissued stock. Such stock may, with the approval of the commissioner as hereinafter provided, be issued for such purposes, in addition to the purposes expressly authorized by law, and for such consideration as the board of directors may determine. So long as such stock remains unissued, it shall not constitute capital stock for the purposes of P.L.1963, c.144 (C.17:12B-1 et seq.).

c.Prior to the time when authorized or unissued shares are issued by a capital stock association, a certificate of amendment made by two officers of the capital stock association, one of whom shall be the president or a vice-president, shall be filed in the Department of Banking and Insurance. The certificate of amendment shall state (1) the amount of the authorized but unissued stock which will be issued; (2) the consideration which will be received by the capital stock association on the issuance of such stock; (3) the date upon which the stock will be issued; and (4) the amount of the capital stock association's capital stock which will be outstanding, and the amount of its surplus after giving effect to such issue. A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or disapproved earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment. The commissioner may disapprove a filing if the commissioner finds that the issuance of the stock will be in violation of law or contrary to the public interest or that the capital stock association's original or amended certificate of incorporation does not provide for authorized but unissued stock. A certificate filed in the department pursuant to this section shall be deemed for all purposes to be an amendment of the capital stock association's certificate of incorporation with the same effect as if it had been authorized, executed, approved and filed in the department pursuant to article 19 of P.L.1963, c.144 (C.17:12B-1 et seq.).

L.1974,c.137,s.35; amended 2000, c.69, s.14.



Section 17:12B-265 - Supervision Of Capital Stock Associations

17:12B-265. Supervision of capital stock associations
In the case of a capital stock association, with regard to the provisions of Article XII, the word "member" shall be either inclusive of stockholders of the capital stock association or shall be construed to mean stockholder wherever appropriate to the context.

L.1974, c. 137, s. 36, eff. Oct. 23, 1974.



Section 17:12B-266 - Merger Of Capital Stock Associations

17:12B-266. Merger of capital stock associations
In the case of the merger of any two or more capital stock associations, the procedure to merge shall be as provided in Article XIII of this act except that the word "member" shall be either inclusive of stockholders of the capital stock association or shall be construed to mean stockholder wherever appropriate to the context.

L.1974, c. 137, s. 37, eff. Oct. 23, 1974.



Section 17:12B-267 - Conversion Of A Capital Stock Association Into A Federal Association

17:12B-267. Conversion of a capital stock association into a Federal association
In the case of a capital stock association, the procedure to convert itself into a Federal association shall be as provided in section 222 (C. 17:12B-222) of this act except that all references to members shall be construed to mean stockholders wherever appropriate to the context. All of the provisions regarding property, rights, privileges and obligations as contained in section 223 (C. 17:12B-223) of this act shall apply to the conversion of a capital stock association into a Federal association so that the Federal association shall be a continuation of the converting capital stock association and continue to have all of its property, rights, privileges and obligations as more fully set forth in said section 223.

L.1974, c. 137, s. 38, eff. Oct. 23, 1974.



Section 17:12B-268 - Conversion Of A Federal Association Into A Capital Stock Association

17:12B-268. Conversion of a Federal association into a capital stock association
In the case of a Federal association the procedure to convert itself into a capital stock association shall be as provided in section 224 (C. 17:12B-224) and section 225 (C. 17:12B-225) of this act and section 32 of this amendatory and supplementary act.

L.1974, c. 137, s. 39, eff. Oct. 23, 1974.



Section 17:12B-269 - Commencement Of Business Of Capital Stock Association

17:12B-269. Commencement of business of capital stock association
Capital stock associations shall not commence business until its accounts have been accepted for Federal Savings and Loan Insurance.

L.1974, c. 137, s. 40, eff. Oct. 23, 1974.



Section 17:12B-270 - Dissolution And Liquidation Of Capital Stock Association

17:12B-270. Dissolution and liquidation of capital stock association
In the case of the dissolution and liquidation of a capital stock association, the procedure shall be as set forth in Article XVIII of this act, except that the word "member" shall be either inclusive of stockholders of a capital stock association or shall be construed to mean stockholder wherever appropriate to the context. In the event of the dissolution and liquidation of a capital stock association, no liquidating dividend to the stockholders of the capital stock association shall be made until all liabilities of the capital stock association, including the withdrawal value of all accounts and deposits, have been satisfied in full.

L.1974, c. 137, s. 41, eff. Oct. 23, 1974.



Section 17:12B-271 - Construction Of Inconsistent Provisions

17:12B-271. Construction of inconsistent provisions
In the event of inconsistency between the provisions of this Article XXI and other provisions of this act, such other provisions to the extent of the inconsistency shall be construed to be applicable to mutual associations only and not to capital stock associations.

L.1974, c. 137, s. 42, eff. Oct. 23, 1974.



Section 17:12B-272 - Rules And Regulations

17:12B-272. Rules and regulations
The commissioner shall have power to implement and carry out the provisions and purposes of this Article XXI by the promulgation and issuance of rules and regulations from time to time. The commissioner, when issuing such rules and regulations, shall, to the extent feasible, promulgate such rules and regulations in substantial conformity with applicable rules and regulations of the Federal Home Loan Bank Board and the Federal Savings and Loan Insurance Corporation.

L.1974, c. 137, s. 43, eff. Oct. 23, 1974.



Section 17:12B-277 - Separability; Partial Invalidity

17:12B-277. Separability; partial invalidity
If any provision of this act, or the application thereof to any person, is held invalid, the remaining provisions of this act, and the application of such provision to any other person, shall not be invalidated or affected thereby.

L.1974, c. 137, s. 48, eff. Oct. 23, 1974.



Section 17:12B-278 - Definitions

17:12B-278. Definitions
As used in this act:

a. "Insured institution," "savings and loan holding company," and "control" shall have the respective meanings set forth in section 408(a) of the "National Housing Act," as amended (12 U.S.C. s. 1730a). "Insured institution" shall also include federal savings banks, whose accounts are insured by the Federal Savings and Loan Insurance Corporation, as defined in 12 CFR 561.1.

b. "Savings and loan subsidiary" means an insured institution or savings and loan holding company, more than 50% of the voting shares or members' rights of which are owned or controlled, directly or indirectly, by a savings and loan holding company.

c. "Central-Atlantic Region" means the states of New Jersey, Delaware, Illinois, Indiana, Kentucky, Maryland, Michigan, Missouri, Ohio, Pennsylvania, Tennessee, Virginia, West Virginia, Wisconsin and the District of Columbia.

d. "Insured institution deposits" means the total domestic deposits in insured institutions in each state according to the most recent available statistics of the Federal Savings and Loan Insurance Corporation or the Federal Home Loan Bank System or, if those statistics are not available, from sources designated by the commissioner.

e. "Commissioner" means the Commissioner of Banking.

f. "Eligible state" means any state which meets either or both of the following conditions:

(1) Any state in the Central-Atlantic Region, when at least two of those states, in addition to this State, each of which has at least $20,000,000,000.00 in insured institution deposits, have reciprocal legislation in effect; and

(2) Any state or territory of the United States, when at least 13 states in addition to this State (for this purpose the District of Columbia is included as a state, but all other territories are excluded), at least four, other than this State, of which are among the 10 states, other than this State, with the largest amount of insured institution deposits, have reciprocal legislation in effect.

g. "Eligible insured institution" means an insured institution:

(1) Located in an eligible state which has reciprocal legislation in effect, other than this State;

(2) Which is not directly or indirectly controlled by an insured institution or a savings and loan holding company which is not located in an eligible state; and

(3) Which has at least 75% of the total aggregate deposits of the insured institution and the savings and loan subsidiaries of any savings and loan holding company directly or indirectly controlling the insured institution, if any, in an eligible state or states.

h. "Eligible savings and loan holding company" means a savings and loan holding company:

(1) Located in an eligible state which has reciprocal legislation in effect, other than this State;

(2) Which is not directly or indirectly controlled by a savings and loan holding company which is not located in an eligible state; and

(3) Which has at least 75% of the total aggregate deposits of its saving sand loan subsidiaries in savings and loan subsidiaries located in an eligible state or states.

i. "Location" or "located," when referring to an insured institution, means the state in which the amount of aggregate deposits of all of its offices in that state is greater than the amount of aggregate deposits of all its offices in any one other state or foreign jurisdiction; when referring to a savings and loan holding company, "location" or "located" means the state in which the amount of aggregate deposits of all of its savings and loan subsidiaries in that state is greater than the amount of aggregate deposits of all of its savings and loan subsidiaries in any one other state or foreign jurisdiction.

j. "Reciprocal legislation" means statutory law of a state of the United States, including the District of Columbia, which authorizes or permits an insured institution or a savings and loan holding company, or both, located in this State to acquire insured institutions or savings and loan holding companies, or both, located in that state on terms and conditions substantially the same as the terms and conditions pursuant to which an insured institution or a savings and loan holding company located in that state may acquire insured institutions or holding companies, or both, located in this State. The fact that the law of that other state imposes limitations or restrictions on the acquisition of insured institutions or savings and loan holding companies, or both, located in that state by an insured institution or savings and loan holding company, or both, located in this State shall not necessarily mean that the law of that state is not reciprocal legislation; provided, however, that if the law of the other state limits acquisitions by an insured institution or a savings and loan holding company, or both, located in this State to insured institutions or savings and loan holding companies, or both, which are not in competition with insured institutions or savings and loan holding companies, or both, located in or chartered by that state or to insured institutions or savings and loan holding companies which do not have customary deposit and commercial loan powers, the law of that other state shall not be reciprocal legislation. If the reciprocal legislation of that other state imposes limitations or restrictions on the acquisition or ownership of an insured institution or savings and loan holding company located in that state by an insured institution or savings and loan holding company, or both, located in this State, substantially the same limitations and restrictions shall be applicable to the eligible insured institution or eligible savings and loan holding company, or both, located in that other state with respect to its acquisition of insured institutions or savings and loan holding companies, or both, located in this State.

L. 1987, c. 226, s. 1.



Section 17:12B-279 - Conditions For Acquisition; Control

17:12B-279. Conditions for acquisition; control
a. Notwithstanding the provisions of any other law of this State, an eligible insured institution or eligible savings and loan holding company may acquire and retain control of an insured institution or savings and loan holding company or insured institutions or savings and loan holding companies located in this State providing the following conditions are complied with:

(1) At the time of the acquisition of control of the insured institution or savings and loan holding company or insured institutions or savings and loan holding companies located in this State, the insured institution or savings and loan holding company is an eligible insured institution or eligible savings and loan holding company located in an eligible state which has reciprocal legislation in effect.

(2)(a) The eligible insured institution shall have more than 50% of the total aggregate deposits of the insured institution and the savings and loan subsidiaries of any savings and loan holding company directly or indirectly controlling the insured institution, if any, in insured institutions located in an eligible state or states each of which has reciprocal legislation in effect.

(b) The eligible savings and loan holding company shall have more than 50% of the total aggregate deposits of its savings and loan subsidiaries in savings and loan subsidiaries located in an eligible state or eligible states each of which has reciprocal legislation in effect.

b. It is not the intent of this act, and nothing in this act shall be deemed to permit acquisitions in any form that would result in branching into New Jersey of insured institutions or savings and loan holding companies.

c. Nothing in this act shall be deemed to eliminate, reduce or waive any rights of any savings member, borrowing member or shareholders of the insured institution or savings and loan holding company being acquired pursuant to any applicable law regarding those rights.

d. In the event an eligible insured institution or eligible savings and loan holding company which controls an insured institution or savings and loan holding company or insured institutions or savings and loan holding companies in this State and in one or more eligible states shall cease to be an eligible insured institution or eligible savings and loan holding company (1) as a result of obtaining control of an insured institution or savings and loan holding company or insured institutions or savings and loan holding companies located in a state which is not an eligible state or this State, or (2) as a result of having control of it obtained by an insured institution or savings and loan holding company or insured institutions or savings and loan holding companies which is not an eligible insured institution or eligible savings and loan holding company, the insured institution or savings and loan holding company shall within one year make such divestitures as are necessary to comply with the provisions of this act. The commissioner shall promulgate regulations to provide a procedure for divestiture.

e. Notwithstanding the provisions of this act, an insured institution or savings and loan holding company shall not be required to divest its control of any insured institution or savings and loan holding company as a result of any subsequent change in, or invalidity of, the laws of this State, another state or the United States or as a result of a state ceasing for any other reason to be an eligible state.

L. 1987, c. 226, s. 2.



Section 17:12B-280 - Acquisitions In Other States Permitted

17:12B-280. Acquisitions in other states permitted
a. Notwithstanding the provisions of any law of this State, an insured institution or savings and loan holding company located in this State may acquire an insured institution or savings and loan holding company located in any eligible state other than this State.

b. Nothing in this act or in any other law of this State shall be deemed to prohibit or limit an insured institution or savings and loan holding company located in this State from acquiring an insured institution or savings and loan holding company or insured institutions or savings and loan holding companies located in any jurisdiction other than an eligible state, which acquisition is otherwise permitted by applicable law of the United States or any other state, provided that, if the insured institution or savings and loan holding company becomes an insured institution or savings and loan holding company not located in this State, it shall comply with the provisions of this act if it is to continue to control an insured institution or savings and loan holding company or insured institutions or savings and loan holding companies located in this State.

L. 1987, c. 226, s. 3.



Section 17:12B-281 - Definitions

17:12B-281. Definitions
As used in this act:

a. "Insured institution" and "savings and loan holding company" shall have the respective meanings set forth in Title IV, section 408 of the "National Housing Act," as amended (12 U.S.C. s. 1730a).

b. "State association" means any savings and loan association, building and loan association, or any corporation, however named, operating pursuant to the provisions of P.L. 1963, c. 144 (C. 17:12B-1 et seq.). "State association" shall also include a person who controls an association when used in section 4 of this act.

c. "Person" means an individual or company.

d. "Company" means any corporation, partnership, trust, joint-stock company, association or similar organization, but does not include the Federal Savings and Loan Insurance Corporation, any Federal Home Loan Bank, or any company the majority of the shares of which is owned by the United States or any state, or by an officer of the United States or any state in his official capacity, or by an instrumentality of the United States or any state.

e. (1) "Control" of an insured institution or state association means:

(a) Owning, controlling, or having power to vote 25% or more of the outstanding shares of any class of voting securities of an insured institution, directly or indirectly, or acting through one or more persons;

(b) Controlling in any manner the election of a majority of the directors, trustees, general partners, or individuals exercising similar functions of the insured institution; or

(c) Exercising or having the power to exercise directly or indirectly a controlling influence over the management or policies of an insured institution;

(2) A person which is a state association shall not be deemed to control voting securities or assets of a state association acquired: (a) in good faith in a fiduciary capacity, except where those voting securities are held in a trust that constitutes a company; or (b) in the regular course of securing or collecting a debt previously contracted in good faith which securities are disposed of within a period of two years after the date on which they were acquired or after the enactment of this act, whichever is later;

(3) A person is deemed to control voting securities or assets owned, controlled, or held directly or indirectly:

(a) by any subsidiary of the person; or

(b) in a fiduciary capacity, including by pension and profit-sharing trusts, for the benefit of the shareholders, members, employees, or individuals serving in similar capacities, of the person or of any of its subsidiaries; or

(c) in a fiduciary capacity for the benefit of the person or any of its subsidiaries.

f. "Subsidiary" means any person or company which is controlled by another person or company.

g. "Voting securities" means shares of common or preferred stock, general or limited partnership shares or interests or similar interests if the shares or interests, by statute, charter, or in any manner, entitle the holder:

(1) to vote for or to select directors, trustees, partners, or persons exercising similar functions for the issuing company; or

(2) to vote on or to direct the conduct of the operations or other significant policies of the issuing person.

Preferred shares, limited partnership shares or interests, or similar interests are not "voting securities" if:

(1) any voting rights associated with the shares or interests, including the right to select or vote for the selection of directors, trustees, or partners or persons exercising similar functions, are limited solely to the type customarily provided by statute with regard to matters that would significantly and adversely affect the rights or preference of the security or other interest, such as the issuance of additional amounts or classes of senior securities, the modification of the terms of the security or interest, the dissolution of the issuing person, or the payment of dividends by the issuing person when preferred dividends are in arrears, or, entitle the holder thereof to vote for the election of directors, trustees or partners or persons exercising similar functions only as the result of the failure to pay a dividend or to fulfill an obligation or satisfy a condition specified by the terms of the shares or interests; and

(2) the shares or interests represent an essentially passive investment or financing device and do not otherwise provide the holder with control over the issuing person.

h. "Commissioner" means the Commissioner of Banking.

i. "Department" means the Department of Banking.

j. "United States" means the United States and includes any of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, and the Virgin Islands.

L. 1987, c. 225, s. 1.



Section 17:12B-282 - Information To Commissioner

17:12B-282. Information to commissioner
a. A savings and loan holding company or an insured institution shall, upon the request of the commissioner, provide to the commissioner a copy of its filings with the Federal Home Loan Bank Board, Federal Savings and Loan Insurance Corporation, or their successors, and the Securities and Exchange Commission.

b. A person, other than a savings and loan holding company, a state of the United States, the United States or a corporation the majority of the shares of which are owned by the United States or by any state, which controls a state association, shall annually provide the following information to the commissioner on or before April 30:

(1) The identity, personal history, business background and experience of the person, including material business activities and affiliations during the past five years, and a description of any material, pending legal or administrative proceedings in which the person is a party and any criminal indictment or conviction of the person issued by a state or federal court;

(2) A statement of the assets and liabilities of the person, for each of five preceding fiscal years, together with related statements of income and source and application of funds for each of those fiscal years, prepared in accordance with generally accepted accounting principles consistently applied; and

(3) Any additional relevant information in that form which the commissioner may require by rule or regulation or by specific request.

c. The commissioner may by rule or regulation or on an individual basis exempt persons from the reporting requirements of this section.

L. 1987, c. 225, s. 2.



Section 17:12B-283 - Examination; Report

17:12B-283. Examination; report
a. The commissioner shall have the right to examine any savings and loan holding company which controls a state association, the cost of which examination shall be assessed against and paid by the savings and loan holding company in an amount to be set by rule or regulation of the commissioner.

b. The examination authorized by this section shall be conducted jointly, concurrently or in lieu of examinations made by a federal or other state regulatory agency. The commissioner shall use, to the extent deemed feasible, filings and reports made by the savings and loan holding company which controls a state association to federal or other state regulatory authorities.

c. A copy of any examination report prepared by the department may be given to any federal or other state regulatory authority pursuant to a written agreement providing for the exchange of reports of examinations between the department and the federal or other state regulatory authority.

d. Except as provided in subsection c. of this section, every report and copy of a report of examination of a savings and loan holding company made by or under the supervision of the commissioner and every report and copy of a report of examination of a savings and loan holding company which proposes to control or controls a state association made by or under the supervision of any federal or other state regulatory authority shall be confidential, and shall not be made public by any officer, director or employee of the savings and loan holding company or the department. These reports and reports of examination shall not be subject to subpena or to admission into evidence in any action or proceeding in any court, except pursuant to an order of the court made upon notice to the commissioner and after affording the commissioner an opportunity to advise the court of reasons for excluding from evidence the report or any portion thereof. The court shall order the issuance of a subpena for the production or admission into evidence of any report or portion thereof, only if it is satisfied that: (1) it is material and relevant to the issues in the proceedings; and (2) the ends of justice and public advantage will be served thereby. This subsection shall not apply to any action or proceeding instituted by the commissioner or Attorney General pursuant to any law of this State.

L. 1987, c. 225, s. 3.



Section 17:12B-284 - Notice Of Proposed Acquisition To Commissioner

17:12B-284. Notice of proposed acquisition to commissioner
a. No person, acting directly or indirectly, or through or in concert with one or more other persons, shall acquire or offer to acquire or exercise control of a state association unless the commissioner has been given 60 days' prior written notice of the proposed acquisition, and has not issued a notice disapproving the proposed acquisition during that period or during an additional 30-day period immediately thereafter. The period for disapproval may be further extended only if the commissioner determines that any acquiring party has not furnished all the information required under subsection f. of this section or that in his judgment any material information submitted is substantially inaccurate. An acquisition may be made prior to expiration of the disapproval period if the commissioner issues written notice of his intent not to disapprove the acquisition.

b. If the commissioner determines that he must act immediately upon notice of a proposed acquisition in order to prevent the probable failure of the state association involved in the proposed acquisition, he may waive the approval process requirements of this section.

c. Within three days after the date of the commissioner's decision to disapprove any proposed acquisition, the commissioner shall notify the acquiring party in writing of the disapproval. The notice shall provide a statement of the basis for the disapproval.

d. Within 10 days of receipt of a notice of disapproval, the acquiring party may ask the commissioner in writing to hold a hearing on the proposed acquisition. The hearing shall be held in accordance with the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) and any rules or regulations adopted thereunder.

e. The commissioner's disapproval of a proposed acquisition following a hearing shall be subject to review by the Appellate Division of the Superior Court.

f. Except as otherwise provided by rule or regulation, a notice of proposed acquisition filed pursuant to this section shall contain the following information:

(1) The identity, personal history, business background and experience of each person by whom or on whose behalf the acquisition is to be made, including material business activities and affiliations during the past five years, and a description of any material, pending legal or administrative proceedings in which the person is a party and any criminal indictment or conviction of the person issued by a state or federal court;

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five fiscal years immediately preceding the date of the notice, together with related statements of income and source and application of funds for each of those fiscal years, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each person, together with related statements of income and source and application of funds, as of a date not more than 90 days prior to the date of the filing of the notice;

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) The identity, source and amount of the funds or other consideration used or to be used in making the acquisition, and if any of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings between or among the parties;

(5) Any plans or proposals which any acquiring party making the acquisition may have to liquidate the state association or savings and loan holding company, sell its assets or merge it with any company, or make any other major changes in its business or corporate structure or management;

(6) The identification of any person employed, retained or to be compensated by the acquiring party, or by any person on his behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of that employment, retainer, or arrangement for compensation;

(7) Copies of all invitations, tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition; and

(8) Any additional relevant information in such form as the commissioner may require by rule or regulation or by specific request in connection with any particular notice.

g. In determining whether to approve a proposed acquisition pursuant to this section, the commissioner may consider the following factors with respect to the applicant:

(1) The financial and the managerial resources and experience of the applicant;

(2) The competence, character, and integrity of the applicant;

(3) The applicant's plans and intentions with respect to the operation of the state association;

(4) Any other factors which the commissioner may deem relevant to the acquisition.

h. In determining whether to approve a proposed acquisition pursuant to this section, the commissioner may consider the following factors with respect to the state association:

(1) The financial condition and prospects of the state association, which shall include consideration as to the sufficiency of current or projected capital positions, as well as the level of indebtedness of the state association, before and after the acquisition;

(2) The convenience and needs of the depositors and the communities served by the state association; and

(3) The effect of the proposed acquisition on the safety and soundness of the state association.

i. The commissioner may disapprove any proposed acquisition if:

(1) The financial condition of any acquiring person is such as might jeopardize the financial stability of the state association or prejudice the interests of the depositors of the state association;

(2) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the state association, or in the interest of the public to permit such person to control the state association; or

(3) Any acquiring person neglects, fails, or refuses to furnish all the information required by the commissioner.

j. Whenever any state association makes a loan or loans, secured, or to be secured, by 25% or more of the outstanding voting stock of a state association, the president or other chief executive officer of the lending state association shall promptly report this fact to the department upon obtaining knowledge of the loan or loans, except that no report need be made in those cases where the borrower has been the owner of record of the stock for a period of one year or more or where the stock is that of the newly organized state association prior to its opening.

k. The report required by subsection j. of this section shall contain the information required by subsection f. of this section, and any other relevant information the department may require by rule or regulation or by specific request in connection with any particular report.

l. Within 12 months after a change of control, a state association shall report promptly to the commissioner any change or replacement of its chief executive officer or of any director, and shall include in the report a statement of the past and current business and professional affiliations of any new chief executive officer or director.

m. This section shall not apply to the following transactions:

(1) Any transaction subject to regulation 563.22 of the Federal Home Loan Bank Board's rules governing the Federal Savings and Loan Insurance Corporation (12 CFR 563.22) or the provisions of Article XIII of P.L. 1963, c. 144 (C. 17:12B-198 through 17:12B-212);

(2) The acquisition of additional shares of a class of voting securities of a state association or person by any person who has lawfully acquired and maintained control of 25% or more of that class of voting securities after filing the notice required under this section;

(3) The acquisition of voting securities in good faith in a fiduciary capacity, except that in circumstances described in subparagraph (b) of paragraph (2) of subsection e. of section 1 of this act, the person in control of the voting securities shall within 60 days of acquisition provide the commissioner with a notice containing the information specified in subsection f. of this section and dispose of the voting securities if the commissioner objects to the control, or in situations where the fiduciary has sole discretionary voting authority, provide the commissioner with a notice containing the information specified in subsection f. and dispose of the sole voting power if the commissioner objects to the voting authority;

(4) The acquisition of voting securities, which would otherwise require a notice under this section, in satisfaction of a debt previously contracted in good faith if the commissioner is notified within 60 calendar days after acquisition and the acquiring party provides any relevant information requested by the commissioner;

(5) The acquisition of voting securities through inheritance or a bona fide gift if the commissioner is notified within 60 calendar days after acquisition and the acquiring party provides any relevant information requested by the commissioner;

(6) The acquisition of the power to vote securities through receipt of a revocable proxy in connection with a proxy solicitation for the purposes of conducting business at a regular or special meeting of a state association or person in control of a state association, if the proxy terminates within a reasonable time after the meeting;

(7) The receipt of voting securities through a stock dividend or stock split if the proportional interest of the recipient in a state association or person in control of a state association remains substantially the same;

(8) The acquisition of voting securities acquired in connection with the underwriting of securities if the securities are held only for a period of time as will permit the sale thereof on a reasonable basis;

(9) Acquisition by any corporation the majority of the shares of which are owned by the United States;

(10) Transactions entered into prior to the effective date of this act;

(11) Any transaction for which the approval of the commissioner is required prior to consummation other than pursuant to this section;

(12) Transactions which the commissioner shall determine to be exempt from the application of this section; or

(13) Acquisition by any company which immediately prior to that acquisition could be examined by the commissioner pursuant to section 3 of this act, but in such case the commissioner shall be notified within 30 calendar days after the acquisition.

L. 1987, c. 225, s. 4.



Section 17:12B-285 - Fees

17:12B-285. Fees
The following fees shall be paid to the commissioner for the use of the State. The fees shall be in the minimum amount indicated or in such amount as provided by regulation of the commissioner, which amount shall not exceed the maximum amount provided below:

Minimum Maximum



a. Filings pursuant to subsection a.

of section 2 of this act, per item filed ...... $50.00 $100.00

b. Filings pursuant to subsection b.

of section 2 of this act, per item filed ...... $50.00 $100.00

c. Notice pursuant to subsection a.

of section 4 of this act ...... $625.00 $2,500.00

d. Request for hearing pursuant to

subsection d. of section 4 of this act ...... $625.00 $2,500.00

e. Report required by subjection j.

of section 4 of this act ...... $50.00 $100.00

f. Additional report required by

subsection k. of section 4 of this act ...... $50.00 $100.00

g. Report required by subsection l.

of section 4 of this act ...... $50.00 $100.00

h. Notice required by paragraph (3)

of subsection m. of section 4 of this act ...... $50.00 100.00

i. Notice required by paragraph (4)

of subsection m. of section 4 of this act ...... $50.00 $100.00

j. Notice required by paragraph (5)

of subsection m. of section 4 of this act ...... $50.00 $100.00



L. 1987, c. 225, s. 5.



Section 17:12B-286 - Fslic Insurance Required

17:12B-286. FSLIC insurance required
It shall be unlawful, on and after the date three years following the effective date of this act, for any state association to operate without insurance of its accounts by the Federal Savings and Loan Insurance Corporation as defined in subsection (20) of section 5 of P.L. 1963, c. 144 (C. 17:12B-5), (hereinafter referred to as "FSLIC insurance").

a. Within one year of the effective date of this act, every state association shall, as a condition to operate in this State, apply for FSLIC insurance.

b. Any state association which has failed to apply for FSLIC insurance within one year of the effective date of this act, or which has been denied a commitment for FSLIC insurance, shall, within 90 days thereafter, begin steps to merge with an insured association, or transfer, sell or exchange in bulk its assets to an insured association, or a banking institution as defined in subsection (2) of section 1 of P.L. 1948, c. 67 (C. 17:9A-1). Liquidation following the transfer, sale or exchange in bulk of its assets shall be managed and directed by the thereupon to be dissolved state association's board of directors in accordance with the provisions of section 205 and sections 207 through 212 of P.L. 1963, c. 144 (C. 17:12B-205 and 17:12B-207 through 17:12B-212).

c. A state association may apply in writing for an extension of time to obtain FSLIC insurance or to consummate a merger or bulk sale. The commissioner may grant one or more 90-day extensions of time, but not exceeding one year, for a state association to obtain FSLIC insurance or cease its operations as provided by this section.

L. 1987, c. 225, s. 6.



Section 17:12B-287 - Management By Commissioner

17:12B-287. Management by commissioner
In the event that any state association shall fail to comply with the provisions of this act, the commissioner may take charge of the state association and possession of all its assets, books and records, and continue the operation of its business until the possession and management shall be returned to its board, or until the association shall merge, be dissolved or liquidated. The operation of the state association by the commissioner shall be in accordance with the provisions of Article XII of P.L. 1963, c. 144 (C. 17:12B-177 through 17:12B-197).

L. 1987, c. 225, s. 7.



Section 17:12B-288 - Insurance Required For Charter

17:12B-288. Insurance required for charter
No state association shall be granted a charter by the commissioner on or after the effective date of this act, unless the state association has obtained a commitment for insurance of its accounts by the Federal Savings and Loan Insurance Corporation.

L. 1987, c. 225, s. 8.



Section 17:12B-289 - Rules, Regulations

17:12B-289. Rules, regulations
The commissioner shall have the authority to promulgate rules and regulations necessary to carry out the purposes of this act.

L. 1987, c. 225, s. 11.



Section 17:12B-290 - Violations; Penalties

17:12B-290. Violations; penalties
Upon a finding by the commissioner, after notice and an opportunity to be heard, of a violation by any person of any provision of this act, or any regulation or order of the commissioner issued pursuant thereto, the commissioner may order the person to cease any violation or to pay a civil penalty not in excess of $1,000.00 per day for each day that the violation continues, or both, the penalty being recoverable in the name of the commissioner in a summary proceeding pursuant to "the penalty enforcement law," N.J.S. 2A:58-1 et seq.

L. 1987, c. 225, s. 12.



Section 17:12B-291 - Approval Required For Use Of Word "Savings Bank S. L. A."

17:12B-291. Approval required for use of word "savings bank S.L.A."
Notwithstanding the provisions of section 14 of P.L. 1963, c. 144 (C. 17:12B-14) or any other law of this State, no state association, including a capital stock association, now or hereafter organized pursuant to P.L. 1963, c. 144 (C. 17:12B-1 et seq.) shall use the words "savings bank S.L.A." in its name, representations or advertisements, without obtaining the commissioner's prior approval as herein provided and subject to other terms and conditions as the commissioner may specify by regulation. The commissioner, upon application of a state association and approval thereof by the commissioner, may authorize a state association to use the words "savings bank S.L.A." in its name, representations or advertisements, if he determines that: a. the use of the words "savings bank S.L.A." by the state association is in the public interest; b. the state association is an insured association; c. the state association is being operated in a safe and sound manner and has adequate capital; d. the state association shall not assume or use a name already in use by a mutual or capital stock savings bank organized pursuant to P.L. 1948, c. 67 (C. 17:9A-1 et seq.), as amended, nor a name so similar thereto as to deceive the public or lead to uncertainty or confusion; provided, however, that the commissioner shall not approve an application filed pursuant to this section if the state association meets one or both of the tests applicable to a supervisory merger or supervisory acquisition as provided in subsections a. and b. of section 2 of P.L. 1982, c. 8 (C. 17:16J-2), except that such application may be approved by the commissioner in the course of an acquisition made pursuant to P.L. 1963, c. 144 (C. 17:12B-1 et seq.) and P.L. 1982, c. 8 (C. 17:16J-1 et seq.).

L. 1987, c. 225, s. 13.



Section 17:12B-292 - Definitions

17:12B-292. Definitions
As used in this act:



a. "Beneficial owner"

(1) Includes any person who, directly or indirectly through any contract, arrangement, understanding, relationship or otherwise, has or shares:

(a) Voting power which includes the power to vote, or to direct the voting of shares; or

(b) Investment power which includes the power to dispose, or to direct the disposition of shares;

(2) Includes any person who directly or indirectly creates or uses a trust, proxy, power of attorney, pooling arrangement or any other contract, arrangement or device with the purpose or effect of divesting the person of beneficial ownership of shares or preventing the vesting of such beneficial ownership as part of a plan or scheme to evade this act;

(3) Includes any person who has the right to acquire beneficial ownership of the shares as defined herein within 60 days, including, but not limited to, any right to acquire:

(a) Through the exercise of any option, warrant or right;

(b) Through the conversion of a security;

(c) Pursuant to the power to revoke a trust, discretionary account, or similar arrangement; or

(d) Pursuant to the automatic termination of a trust, discretionary account or similar arrangement; except that, any person who acquires a security or power specified in subparagraph (a), (b), or (c) above, with the purpose or effect of changing or influencing the control of the issuer, or in connection with or as a participation in any transaction having such effect or purpose, immediately upon the acquisition shall be deemed to be the beneficial owner of the shares which may be acquired through the exercise or conversion of such security or power. Any securities not outstanding which are subject to these options, warrants, rights, or conversion privileges shall be deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class owned by the person but shall not be deemed to be outstanding for the purpose of computing the percentage of the class by any other person;

(4) Does not include:

(a) Any member of a national securities exchange who holds shares directly or indirectly on behalf of another person solely because the member is the record holder of the securities and, pursuant to the rules of the exchange, may direct the vote of the shares without instruction on other than contested matters or matters that may affect substantially the rights or privileges of the holders of these shares to be voted, but is otherwise precluded by the rules of the exchange from voting without instruction; or



(b) Any person who in the ordinary course of business is pledgee of securities under a written pledge agreement until the pledgee had taken all formal steps necessary which are required to declare a default and determines that the power to vote or direct a vote or to dispose or to direct the disposition of pledged shares will be exercised, provided that (i) the pledge agreement is bona fide and not entered into with the purpose or the effect of changing or influencing the control of the issuer, or in connection with any transaction having any such purpose or effect including any transaction subject to this act; and (ii) the pledge agreement prior to default does not grant to the pledgee: (A) the power to vote or to direct the vote of the pledged securities; or (B) the power to dispose or to direct the disposition of the pledged securities other than the grant of this power pursuant to a pledged agreement under which credit is extended subject to Regulation T of the Federal Reserve System, 12 C.F.R.220 et seq., and in which the pledgee is a broker or dealer registered under section 15 of the "Securities Exchange Act of 1934," 15 U.S.C. s.78o; or

(c) Any person engaged in business as an underwriter of securities who acquires shares through participation in good faith in a firm commitment underwriting of shares registered under the "Securities Act of 1933," 15 U.S.C. s.77a et seq., or under the "Securities Exchange Act of 1934," 15 U.S.C. s.78a et seq., until the expiration of 40 days after the date of the acquisition;

All securities of the same class beneficially owned by a person, regardless of the forms the beneficial ownership takes, shall be aggregated in calculating the number of shares beneficially owned by the person.

b. "Capital stock state association" means any state association chartered pursuant to the provisions of P.L.1974, c.137 (C.17:12B-244 et seq.).

c. "Capital stock state association holding company" means a state association holding company that has issued or intends to issue voting capital stock; and which controls one or more state associations located in this State or any other state.

d. "Commissioner" means the Commissioner of Banking.

e. "Control of a capital stock state association" includes:

(1) Owning, beneficially or otherwise, controlling, or having power to vote 25% or more of the outstanding shares (not including shares owned by a mutual state association holding company) of any class of voting securities of a capital stock state association, directly or indirectly, or acting through one or more persons;

(2) Controlling in any manner the election of a majority of the directors of a capital stock state association;

(3) Exercising or having the power to exercise directly or indirectly a controlling influence over the management or policies of a capital stock state association; or

(4) Conditioning in any manner the transfer of 25% or more of any class of voting securities (not including shares owned by a mutual state association holding company) of a capital stock state association;

"Control of a capital stock state association" does not include a director or officer of a capital stock state association acting in the capacity of performing his duties or responsibilities of office.

f. "Converted state association" means an organizing mutual state association which has converted to a capital stock state association pursuant to the provisions of P.L.1974, c.137 (C.17:12B-244 et seq.) subsequent to the formation of a mutual state association holding company.

g. "Department" means the Department of Banking.

h. "Insured institution" and "savings and loan holding company" shall have the respective meanings set forth in section 408(a) of the "National Housing Act," 12 U.S.C. s.1730a., except that the terms shall not include any institution that is insured by the Federal Deposit Insurance Corporation (FDIC). "Insured institutions" shall include federal savings banks, whose accounts are insured by the Federal Savings and Loan Insurance Corporation (FSLIC).

i. "Market maker" means any dealer acting in the capacity of a block positioner and any dealer who, with respect to the voting stock of a capital stock state association, holds himself out as being willing to buy and sell such stock for his own account on a regular and continuous basis.

j. "Mutual state association holding company" means a mutual state association holding company which has its principal office of business in this State and which has been formed by an organizing mutual state association pursuant to sections 7 through 27 of this act.

k. "Organizing mutual state association" means a mutual state association which has its principal office of business in this State, the board of directors of which propose to form a mutual state association holding company pursuant to the provisions of this act.

l. "Person" means an individual, bank, corporation, savings bank, state association, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or any form of entity.

m. "State association" shall mean any savings and loan association, building and loan association, or any corporation, however named, now or hereafter chartered pursuant to P.L.1963, c.144 (C.17:12B-1 et seq.).



n. "Subsidiary capital stock state association" means a capital stock state association which has been incorporated by the directors of a mutual state association holding company, a majority of the stock of which subsidiary capital stock state association is held by a mutual state association holding company.

o. "Voting power" means that a person has or shares, directly or indirectly, through any option, contract, arrangement, understanding, conversion right or relationship, or by acting jointly or in concert or otherwise, the power to vote, or to direct the voting of voting shares.

L.1989,c.165,s.1.



Section 17:12B-293 - Approval Of Commissioner Needed To Acquire More Than 25% Of Voting Shares

17:12B-293. Approval of commissioner needed to acquire more than 25% of voting shares
No person shall, without the prior approval of the commissioner, acting directly or indirectly or through or in concert with one or more persons:



a. Obtain or exercise control of a capital stock state association; or



b. Acquire beneficial ownership or control of any voting shares of a capital stock state association, if, after the acquisition, the person would beneficially own or control more than 25% of the then-outstanding voting share of the capital stock state association.

L.1989,c.165,s.2.



Section 17:12B-294 - Application For Approval; Hearing; Exemption Limitations

17:12B-294. Application for approval; hearing; exemption limitations
a. An application by a person for the approval of the commissioner to obtain control of a capital stock state association, or to acquire beneficial ownership or control of more than 25% of the voting shares of a capital stock state association shall be made on a form provided by the commissioner. The commissioner shall give notice to the capital stock state association involved in the proposed transaction and shall send a copy of the application to the capital stock state association within five business days of receiving the application. The notice shall include the hearing date established pursuant to subsection b. of this section.

No later than 10 days after the date upon which a completed application is filed with the commissioner, the applicant shall cause to be published a notice of application for control of a capital stock state association. This publication shall be made in a newspaper of general circulation in the county in which the capital stock state association has its principal office. The notice shall include whatever information the commissioner, by regulation, deems to be necessary and appropriate.

b. The commissioner shall hold a hearing on the application within 60 days of receipt of the completed application, and shall notify the applicant as to the date of the hearing at the time the application is filed. The hearing shall be held in accordance with rules and regulations promulgated by the commissioner.

c. A person who has acquired beneficial ownership, or control or power to vote 25% or more of the voting shares of a capital stock state association is not subject to the prior approval requirements of subsections a. and b. of this section provided that:

(1) The person is a broker or dealer registered under section 15 of the "Securities Exchange Act of 1934," 15 U.S.C. s.78o; and



(2) The person has acquired beneficial ownership, or control or power to vote 25% or more of the stock in the ordinary course of his business as a market maker for the sole purpose of making a market in that stock. This exemption limitation is reduced by the person's beneficial ownership or control of outstanding voting shares of the capital stock state association which are held under the conditions of subsection a. of this section except that they represent less than 25% of the outstanding voting shares of the capital stock state associations; or

(3) The person has acquired beneficial ownership or control or power to vote shares in excess of those percentage amounts approved under the condition of subsection a. of this section but less than 25% of the stock in the ordinary course of his business as a market maker in that stock. This exemption limitation is reduced by the person's beneficial ownership or control of outstanding voting shares of the capital stock state association which are held under the condition of subsection a. of this section.

d. Notwithstanding subsection c. of this section, a person shall within 10 days file an application with the commissioner for approval to retain beneficial ownership or control of the stock if:



(1) The person at the time has beneficial ownership, control or power to vote 25% or more of the outstanding shares of the capital stock state association; and



(2) The person has determined that he no longer has acquired or holds the stock in the ordinary course of his business as a market maker for the sole purpose of making a market in that stock.



e. For the period beginning with the date on which a person becomes obligated to file an application pursuant to subsection d. of this section and ending on the date after the commissioner's approval is obtained, the person shall not:

(1) Vote or direct the voting of the securities which are no longer exempt under subsection c. of this section; or



(2) Acquire an additional beneficial ownership interest in voting stock of the capital stock state association nor of any person controlling the capital stock state association.



L.1989,c.165,s.3.



Section 17:12B-295 - Factors Used In Determining Approval

17:12B-295. Factors used in determining approval
In determining whether to approve an acquisition of shares pursuant to section 2 of this act, the commissioner shall consider the following factors:



a. With respect to the applicant:



(1) The financial condition and the resources of the applicant;



(2) The competence, character, and banking experience of the applicant, including the applicant's record of compliance with laws and regulations;



(3) Whether the applicant has (i) employed any device, scheme or artifice to defraud; or (ii) obtained or will obtain any money or property by means of any untrue statement of a material fact or any omission of a material fact; or (iii) engaged in any act, transaction, practice or course of business which operates or would operate as a fraud or deceit upon the capital stock state association, the shareholders of the capital stock state association, the depositors thereof, or the public at large; and

(4) The applicant's plans and intentions with respect to the operation of the capital stock state association.



b. With respect to the capital stock state association:



(1) The financial condition and prospects of the capital stock state association, which shall include consideration as to the sufficiency of current or projected capital positions, as well as the level of indebtedness of the capital stock state association before and after the acquisition;

(2) The convenience and needs of the depositors and the communities served by the capital stock state association; and



(3) The effect of the proposed acquisition on the safety and soundness of the capital stock state association.



c. Whether approval of the application would result in a person owning more shares than are permitted by the capital stock state association's charter or bylaws, in which case the commissioner shall not approve the application; except that this subsection shall not apply to an application for the acquisition of shares of a capital stock state association that the commissioner determines is in an unsafe or unsound condition.

In the event the commissioner grants approval of an acquisition of shares as described in subsection a. of this section, the approval shall apply only to the specific transaction set forth by the applicant in his application, and any subsequent acquisition which would further increase the applicant's beneficial ownership or control of the then-outstanding voting shares of the capital stock state association shall require the commissioner's prior approval in the same manner required under this act.

L.1989,c.165,s.4.



Section 17:12B-296 - Shares Acquired In Violation Not Counted; Shares To Be Registered

17:12B-296. Shares acquired in violation not counted; shares to be registered
a. Any shares in excess of 25% of the outstanding voting shares of a capital stock state association which are acquired in violation of sections 2 through 4 of this act shall not be eligible to be voted and shall not be counted in determining the number of shares outstanding for the purpose of determining the number or percent of shares required for shareholder action.

b. All shares of stock in a capital stock state association shall be registered in the name of the true owner of the shares, and if held as nominee or in trust or otherwise for the benefit of any other person, the person listed as registered owner shall disclose to the capital stock state association the names and addresses of all persons who hold a beneficial interest in the shares on written demand by the capital stock state association.

L.1989,c.165,s.5.



Section 17:12B-297 - Cease And Desist Orders; Injunction; Penalties

17:12B-297. Cease and desist orders; injunction; penalties
a. Whenever it appears to the commissioner that any person has engaged in or is about to engage in any act or practice which constitutes a violation of sections 2 through 5 of this act or any regulations promulgated pursuant thereto, the commissioner may conduct an investigation and issue cease and desist orders if he deems it necessary. In addition to all other remedies, the commissioner may bring an action in the Superior Court, Law Division, on behalf of the State against any person or persons participating in or about to participate in a violation. In any court proceeding, the commissioner may apply for and shall be entitled to have issued the court's subpoena requiring the appearance of any defendant and defendant's employees or agents, and the production of documents, books and records as may be necessary for the hearing of the action. Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order the rescission of any sale, tender for sale, purchase or tender for purchase of equity securities determined to be unlawful under sections 2 through 5 of this act.

b. Whenever any person has engaged in or is about to engage in any act or practice which constitutes a violation of sections 2 through 5 of this act or any regulation or order issued thereunder, the capital stock state association or any record or beneficial owner of an equity security of the capital stock state association may bring an action to enjoin the person from continuing or doing any act in violation of this act. Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order the rescission of any sale, tender for sale, purchase or tender for purchase of equity securities determined to be unlawful under this act or under any regulation or order of the commissioner.

c. (1) In addition to any other penalties herein or otherwise provided by law, the commissioner may, upon notice and hearing, impose a penalty not exceeding $10,000 for any violation of sections 2 through 5 of this act or of any rule or regulation promulgated thereto. The penalty shall be recovered by and in the name of the commissioner in a civil action by a summary proceeding under "the penalty enforcement law," N.J.S. 2A:58-1 et seq., in the Superior Court, Law Division. Where any violation of sections 2 through 5 of this act or of any regulation hereunder is of a continuing nature, each day during which the violation continues shall constitute an additional, separate and distinct offense, except during the time an appeal from the order or notice may be taken or is pending.

(2) Sections 2 through 6 of this act shall apply to all capital stock state associations organized pursuant to P.L.1974, c.137 (C.17:12B-244 et seq.) whether chartered prior to or after the enactment of this act. Any person who prior to the effective date of this act directly or indirectly, beneficially owned or controlled more than 25% of the outstanding voting shares of a capital stock state association may continue such ownership after the effective date of this act without approval of the commissioner. This act shall not be construed to limit the applicability of any law governing the acquisition of securities.

(3) Sections 2 through 6 of this act shall not apply to any merger of a capital stock state association with another capital stock state association or mutual state association. The provisions of P.L.1974, c.137 (C.17:12B-244 et seq.) and Article XIII of P.L.1963, c.144 (C.17:12B-198 et seq.) shall be the exclusive governing provisions.

(4) Notwithstanding any other law of this State, the provisions contained in sections 2 through 6 of this act shall also apply to any acquisition of voting shares of a state association or company which controls a state association by a state association or a state association holding company if, after the acquisition, the state association or state association holding company would beneficially own or control more than 25% of the outstanding voting shares of the state association or company which controls a state association. For the purpose of this paragraph (4), "state association" means any federally or State chartered capital stock association or mutual association having its principal office in this State; "State association holding company" means any company located in this State which controls a state association.

L.1989,c.165,s.6.



Section 17:12B-298 - Formation Of Mutual State Association Holding Company

17:12B-298. Formation of mutual state association holding company
a. After the board of directors of an organizing mutual state association has approved the formation of a mutual holding company by a 2/3 vote and adopted a resolution to that effect, the board of directors shall hold a meeting of the members of the mutual state association upon not less than 30 days' written notice to each member by a mailing, postage prepaid, directed to the last address of each member as shown on the books of the association, which notice shall contain a statement of the time, place and purpose for which the meeting is called. The notice shall be accompanied by a proxy statement and proxy form in accordance with regulations promulgated by the commissioner;

b. At the meeting of the members of the organizing mutual state association as provided in subsection a. of this section, the members may, by the affirmative vote of at least a majority of the votes of the members of the organizing mutual state association present, either in person or by proxy, declare by resolution the determination to form a mutual state association holding company. A copy of the minutes of the proceedings of the meeting of the members shall be filed in the office of the commissioner within the time and in the form and manner as set forth in regulations promulgated by the commissioner.

c. After compliance with subsections a. and b. of this section, the board of directors of an organizing mutual state association may apply to the commissioner to form a mutual state association holding company which may be formed in accordance with either paragraph (1), (2), or (3) of this subsection.

(1) The board of directors of an organizing mutual state association may incorporate a mutual state association holding company pursuant to the provisions of section 8 of this act, and subsequently:



(a) Convert to a capital stock state association pursuant to section 26 of this act; or



(b) If the mutual state association holding company has formed a subsidiary capital stock state association pursuant to sections 16 through 24 of this act, either (i) merge with the subsidiary capital stock state association pursuant to section 25 of this act or (ii) sell or transfer its assets and liabilities to the subsidiary capital stock state association and dissolve pursuant to Article XVIII of P.L.1963, c.144 (C.17:12B-228 et seq.); or

(2) The board of directors of an organizing mutual state association may form a mutual state association holding company by:



(a) Incorporating a subsidiary capital stock state association pursuant to sections 16 through 24 of this act; and



(b) Transferring the substantial part of the organizing mutual state association's assets and liabilities, including all of its deposit liabilities, to the subsidiary capital stock state association in return for a majority of the capital stock of the subsidiary capital stock state association in accordance with section 17 of this act. Capital deposits and surplus in an amount approved by the commissioner may be retained by the organizing mutual state association, which shall be deemed a mutual state association holding company, if it follows the procedures set forth in section 27 of this act; or

(3) The board of directors of an organizing mutual state association may form a mutual state association holding company by any other method of reorganization approved by the commissioner.

L.1989,c.165,s.7.



Section 17:12B-299 - Contents Of Certificate Of Incorporation

17:12B-299. Contents of certificate of incorporation
a. The board of directors of the organizing mutual state association shall execute a certificate of incorporation for the mutual state association holding company stating:

(1) The name by which the mutual state association holding company shall be known;

(2) The street, street number, and municipality where the principal office of the mutual state association holding company is to be located;

(3) The names and addresses of the directors of the organizing mutual state association;

(4) The number of directors of the mutual state association holding company;

(5) The names of persons who are to act as directors of the mutual state association holding company, until their successors are elected and qualified;

(6) The amount of capital deposits and surplus which are to be transferred from the organizing mutual state association to the mutual state association holding company; and

(7) Any other provisions as the incorporators of the mutual state association holding company deem necessary, or as are required by the commissioner by regulation.

b. The certificate of incorporation of a mutual state association holding company shall provide for the retention of any interests of the respective members of the organizing mutual state association in the assets of the organizing mutual state association, according to a fair valuation, including assets which are proposed to be transferred from the organizing mutual state association to the mutual state association holding company.

c. The certificate of incorporation of the mutual state association holding company shall also provide that a liquidation account shall be established, on terms established or approved by the commissioner.



L.1989,c.165,s.8.



Section 17:12B-300 - Approval Of Charter

17:12B-300. Approval of charter
If the commissioner determines that the establishment of a mutual state association holding company is in the best interests of the members of the organizing mutual state association, that the qualifications, experience and character of the proposed officers and directors of the mutual state association holding company are sufficient to result in the successful operation of the mutual state association holding company, and that the interest of the public will be served by the establishment of a mutual state association holding company, that the mutual state association holding company is adequately capitalized, and that the establishment of the mutual state association holding company otherwise meets the requirements of law, the commissioner may approve the charter.

L.1989,c.165,s.9.



Section 17:12B-301 - Powers Of Mutual State Association Holding Company

17:12B-301. Powers of mutual state association holding company
a. The general powers of the mutual state association holding company shall be those powers conferred on corporations pursuant to the provisions of N.J.S.14A:3-1, N.J.S.14A:3-2, N.J.S.14A:3-4, and N.J.S.14A:3-5. Mutual state association holding companies shall be subject to the requirements of chapter 4 of Title 14A of the New Jersey Statutes and Article V of P.L.1963, c.144 (C.17:12B-62 et seq.), to the extent that those requirements do not conflict with the provisions of this act.

b. In addition to other activities authorized by law for a mutual state association holding company, a mutual state association holding company may:



(1) With the prior approval of the commissioner, merge with or into, or consolidate with, another mutual state association holding company or capital stock state association holding company pursuant to this act;



(2) With the prior approval of the commissioner, incorporate a new subsidiary capital stock state association pursuant to the provisions of sections 16 through 24 of this act; except that paragraph (1) of subsection d. of section 17 of this act shall not apply to such subsidiary capital stock state association;

(3) With the prior approval of the commissioner, convert itself into a capital stock state association holding company, pursuant to applicable provisions of this act;



(4) Issue capital debentures, which shall be legal investments for banks, savings banks, savings and loan associations; and

(5) Exercise the powers or engage in the activities authorized for a bank holding company or state association holding company as the commissioner shall by regulation permit.

c. The commissioner may exercise any of the powers vested in him by Article XII of P.L.1963, c.144 (C.17:12B-177 et seq.) with respect to the affairs of the mutual state association holding company. The mutual state association holding company or capital stock state association holding company shall be subject to the requirements of subsection a. of section 2, section 3, and section 5 of P.L.1987, c.225 (C.17:12B-282, 17:12B-283, and 17:12B-285).

L.1989,c.165,s.10.



Section 17:12B-302 - Board Of Directors

17:12B-302. Board of directors
Every mutual state association holding company shall be managed by a board of not less than six nor more than 21 directors. Directors shall be elected by a plurality of the members of the board of directors of the mutual state association holding company at the annual meeting, for a term of up to three years, as provided in the bylaws. Each director shall serve for the term for which he is elected and until his successor is elected and has qualified. A vacancy on the board of directors may be filled by a plurality of the members of the board of directors for the remainder of the unexpired term. If the board fails to fill the vacancy within one year, the commissioner may do so. Elections of directors shall be certified by the board and shall be filed with the department within 15 days.

The board of directors shall hold an annual meeting within the first four months of each fiscal year, and other meetings at such times and so often as they shall deem necessary. The annual meeting shall be held at a location within the State. A majority of a quorum of the board of directors shall be necessary to transact the business of the board.

L.1989,c.165,s.11.



Section 17:12B-303 - Powers Of Board

17:12B-303. Powers of board
a. The board of directors of every mutual state association holding company shall have the power to make, amend and repeal bylaws not inconsistent with this act, providing for:



(1) The management of its property;



(2) The regulation and government of its affairs;



(3) The terms of office, manner of appointment, and the duties and powers of its officers and committees; and



(4) Such other matters as the board from time to time deems advisable.



b. The bylaws may provide for and the board may elect an executive committee of the board, and other committees as the board may deem advisable. The executive committee may exercise all of the powers of the board, except that the executive committee may not:

(1) Exercise its powers while a quorum of the board is actually convened for the conduct of business;



(2) Declare a dividend or approve any other distribution to the parties in interest;



(3) Make, alter, or repeal the bylaws of the holding company;



(4) Elect or appoint any officer or director; or



(5) Exercise any other power which this act specifically provides shall be exercised by at least a majority of all the directors.



The minutes of each meeting of the executive committee shall be presented to the board of directors at its next meeting following the meeting of the executive committee.



L.1989,c.165,s.12.



Section 17:12B-304 - Board Officers; Compensation

17:12B-304. Board officers; compensation
At the first meeting of the board of directors of the mutual state association holding company following each annual meeting, the board may elect a chairman of the board, and shall elect a president, either of whom may be chief executive officer, or another officer whom it may designate to be the chief executive officer, all of whom shall be directors, and a secretary and a Treasurer, neither of whom need be directors. Other officers of the mutual state association holding company may be appointed from time to time by the directors, as provided in the bylaws.

Reasonable compensation may be paid to directors of the mutual state association holding company for attendance at meetings of the board, or for service upon committees, or for other service rendered, and shall be fixed from time to time by a vote of a majority of the board. The commissioner may direct that the amount of compensation paid to directors of any mutual state association holding company be reduced if in his judgment it is excessive.

A mutual state association holding company may pay its officers any reasonable compensation as may be from time to time fixed by the board of directors. The commissioner may direct that the amount of compensation be reduced if in his judgment it is excessive.

L.1989,c.165,s.13.



Section 17:12B-305 - Distribution Of Surplus

17:12B-305. Distribution of surplus
The board of directors of the mutual state association holding company may, from time to time, by a majority vote of the directors, divide equitably any surplus which may be in excess of the amount required for the operations of the mutual state association holding company or to maintain the safety and soundness of the mutual state association holding company, and distribute the same to the respective members of its subsidiary capital stock state association or associations, in the manner prescribed by this act, and with the approval of the commissioner. The commissioner may, if the commissioner deems the surplus held by a mutual state association holding company to be excessive, order such a distribution to be made by the directors.

L.1989,c.165,s.14.



Section 17:12B-306 - Retention Of Interest In Assets

17:12B-306. Retention of interest in assets
Upon the formation of a mutual state association holding company pursuant to the provisions of this act, the members of the organizing mutual state association shall retain the same interests in the assets of the mutual state association holding company as they had in the organizing mutual state association, and upon the reorganization of an organizing mutual state association into a mutual state association holding company and a subsidiary capital stock state association pursuant to this act, the members of the subsidiary capital stock state association shall retain the same interests in the mutual state association holding company. Any interest in the assets of the mutual state association holding company which are placed in a liquidation account as provided in section 8 of this act shall be for the benefit of the members of the organizing mutual state association, or the members of the subsidiary capital stock state association, as the case may be. Upon the merger or consolidation of a mutual state association holding company or capital stock state association holding company with another mutual state association holding company, the merger or consolidation agreement shall provide for the retention of any interests of the respective members of the subsidiary capital stock state association or state associations in the assets of the merged or consolidated mutual state association holding companies according to a fair valuation, as approved by the commissioner.

A mutual state association or capital stock state association that is a subsidiary of a mutual holding company shall have the power to issue to persons other than its parent holding company, an amount of preferred stock, common stock and securities convertible into common stock which in the aggregate does not exceed 49% of the issued and outstanding stock of the association. For purposes of this 49% limitation, outstanding securities that are convertible into common stock shall be considered as issued and outstanding common stock.

L.1989,c.165,s.15.



Section 17:12B-307 - Certificate Of Incorporation For Subsidiary

17:12B-307. Certificate of incorporation for subsidiary
The directors of a mutual state association holding company which has been established pursuant to sections 7 through 15 of this act may apply to the commissioner to incorporate a capital stock state association in accordance with this section through section 24 of this act, as a subsidiary of the mutual state association holding company. They shall issue a certificate of incorporation stating:

a. The name by which the subsidiary capital stock state association shall be known;



b. The street, street number and municipality in which the principal office of the subsidiary capital stock state association is to be located;



c. The names and addresses of the directors of the mutual state association holding company who will be the incorporators of the subsidiary capital stock state association;



d. The number of directors on the board of directors;



e. The names of the persons who will serve as directors until their successors are elected and qualified;



f. The amount of capital stock, the number of shares into which it is divided, and the par value of each share, not less than a majority of the total outstanding shares of which shall be held in the name of the mutual state association holding company; and

g. The amount of surplus with which the subsidiary capital stock state association will commence business.



L.1989,c.165,s.16.



Section 17:12B-308 - Certificate Of Incorporation, Affidavit To Commissioner; Contents Of Affidavit

17:12B-308. Certificate of incorporation, affidavit to commissioner; contents of affidavit
The certificate of incorporation of every subsidiary capital stock state association established pursuant to this act shall be submitted to the commissioner within 60 days after its execution, together with an affidavit made by each of its incorporators, setting forth:

a. That no fee, commission, or other compensation has been received, directly or indirectly, by the mutual state association holding company incorporators or by the subsidiary capital stock state association incorporators in the course of organizing the subsidiary capital stock state association, and that no promotion fees or charges have been provided or are contemplated;

b. A complete disclosure of all fees paid or agreed to be paid in the matter of chartering and organizing the proposed subsidiary capital stock state association;



c. That at least a majority of the shares of the authorized stock of the subsidiary capital stock state association is held by the mutual state association holding company; and



d. That the subsidiary capital stock state association proposes to:



(1) Merge with the organizing mutual state association pursuant to section 25 of this act; or



(2) Purchase the assets of the organizing mutual state association pursuant to section 25 of this act; or



(3) Receive the assets and liabilities of the organizing mutual state association pursuant to subparagraph (b) of paragraph (2) of subsection c. of section 7 of this act.



L.1989,c.165,s.17.



Section 17:12B-309 - Charter Approval

17:12B-309. Charter approval
If the commissioner determines that the qualifications, experience and character of the proposed officers and directors of the subsidiary capital stock state association are sufficient to result in the successful operations of the subsidiary capital stock state association, and that the interests of the public will be served by the establishment of the subsidiary capital stock state association, and that the capital stock of the subsidiary capital stock state association is in accordance with the amount required for state associations pursuant to section 19 of P.L.1974, c.137 (C.17:12B-248), the commissioner may approve the charter.

L.1989,c.165,s.18.



Section 17:12B-310 - Powers Of Stockholders, Board Of Directors

17:12B-310. Powers of stockholders, board of directors
a. The stockholders of a subsidiary capital stock state association shall have the power to make, alter, and repeal bylaws. The directors of the mutual state association holding company which holds stock in the subsidiary capital stock state association shall vote the shares held by the mutual state association holding company.

b. If the certificate of incorporation of the subsidiary capital stock state association so provides, the directors of the subsidiary capital stock state association may have the power to make, alter and repeal bylaws, but any exercise of this power by the board of directors shall be subject to alteration or repeal by the stockholders. The bylaws may contain any provision not inconsistent with law for the regulation of the affairs of the subsidiary capital stock state association.

c. If a board of directors is empowered by the bylaws to make, alter, and repeal bylaws it may not, however, exercise this power with respect to bylaws:



(1) Fixing the number of directors of the subsidiary capital stock state association or the manner and time of determining this number;



(2) Establishing the requirement for calling a special meeting of the stockholders; or



(3) Setting forth the manner in which the bylaws may be made, altered, or repealed.



L.1989,c.165,s.19.



Section 17:12B-311 - Bylaws

17:12B-311. Bylaws
Bylaws shall not be made, altered, or repealed by the stockholders of a subsidiary capital stock state association, except at an annual or special meeting of the stockholders, and by the affirmative vote of the holders of a majority of the capital stock of the subsidiary capital stock state association eligible to vote.

Bylaws shall not be made, altered or repealed by the board of directors of the subsidiary capital stock state association except by the affirmative vote of a majority of the whole board at any regular or special meeting of the board, unless at least two days' prior written notice of the intended action shall have been given to the directors. This notice may be waived by a director at or prior to the meeting.

L.1989,c.165,s.20.



Section 17:12B-312 - Amendment Of Certificate Of Incorporation

17:12B-312. Amendment of certificate of incorporation
21. Whenever the board of directors of a subsidiary capital stock state association deems it advisable to amend the certificate of incorporation, it shall adopt a resolution setting forth the proposed amendment, which amendment shall be approved, at a meeting of the stockholders entitled to vote, by at least 2/3 of the capital stock entitled to vote. If the holders of 2/3 of the shares of capital stock entitled to vote approve the amendment, a certificate of this approval shall be attested by two officers of the state association, one of whom shall be the president or vice president, and shall be submitted to the commissioner for approval. A filing shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or denied earlier by the commissioner in writing. Upon approval pursuant to this section, the certificate of incorporation shall thereupon be amended as set forth in the certificate of amendment.

L.1989,c.165,s.21; amended 2000, c.69, s.11.



Section 17:12B-313 - Governance Of Subsidiary

17:12B-313. Governance of subsidiary
The annual meetings, voting rights of stockholders, liability of stockholders and the maintenance of a subsidiary capital stock state association's books and records shall be governed by the provisions of Article XXI of P.L.1974, c.137 (C.17:12B-244 et seq.).



L.1989,c.165,s.22.



Section 17:12B-314 - Dividends

17:12B-314. Dividends
A subsidiary capital stock state association may declare dividends on its capital stock pursuant to the provisions of section 30 of P.L.1974, c.137 (C.17:12B-259).



L.1989,c.165,s.23.



Section 17:12B-315 - Merger

17:12B-315. Merger
a. All other powers, rights, and privileges of a converted state association or a subsidiary capital stock state association not expressly provided for in this act shall be governed by the laws of this State relating to state associations, including the laws relating to capital stock state associations, but in any case where any power of investment of a mutual state association is limited to a percentage of its capital deposits or surplus, any limitation upon a subsidiary capital stock state association shall be expressed in terms of total capital funds, as defined by the commissioner by regulations.

b. A subsidiary capital stock state association or a converted state association may merge with a mutual state association or with a capital stock state association pursuant to the provisions of Article XIII of P.L.1963, c.144 (C.17:12B-198 et seq.) and section 37 of P.L.1974, c.137 (C.17:12B-266). In the event of the merger of a subsidiary capital stock state association or converted state association with another state association, in which the resulting state association shall be a subsidiary capital stock state association or capital stock state association held by a mutual state association holding company, the plan of merger or consolidation shall provide for the retention of any interest of the members of the merging or consolidating state association in the assets of the resulting state association's parent mutual state association holding company according to a fair valuation.

L.1989,c.165,s.24.



Section 17:12B-316 - Merger Or Purchase Or Retention Of Assets And Assumption Of Liabilities

17:12B-316. Merger or purchase or retention of assets and assumption of liabilities
a. A subsidiary capital stock state association may, pursuant to a plan of merger approved by the commissioner, merge with the organizing mutual state association or, pursuant to a plan of consolidation approved by the commissioner, purchase or retain the assets and assume the liabilities of the organizing mutual state association, whereupon the organizing mutual state association shall dissolve pursuant to the provisions of Article XVIII of P.L.1963, c.144 (C.17:12B-228 et seq.).

b. Upon the merger of the organizing mutual state association with the subsidiary capital stock state association or the purchase and assumption of the liabilities of the organizing mutual state association:



(1) The corporate existence of the organizing mutual state association shall be merged with that of the subsidiary capital stock state association, and the property and rights of the organizing mutual state association shall vest in the subsidiary capital stock state association without further word or deed;

(2) The subsidiary capital stock state association may, upon complying with the minimum surplus requirements established by law or regulation, establish and maintain its principal office and branch offices at the locations specified in the plan of merger or consolidation;

(3) The rights and obligations of the organizing mutual state association shall become the rights and obligations of the subsidiary capital stock state association; and



(4) Any pending action by or against an organizing mutual state association or a subsidiary capital stock state association shall survive the merger or consolidation and the subsidiary capital stock state association shall be substituted as a party for the organizing mutual state association.

c. The plan of merger or consolidation shall provide that each depositor in the organizing mutual state association shall receive an equivalent account in the subsidiary capital stock state association.



L.1989,c.165,s.25.



Section 17:12B-317 - Alternative To Formation Of Subsidiary

17:12B-317. Alternative to formation of subsidiary
As an alternative to the formation of a subsidiary capital stock state association pursuant to the provisions of sections 16 through 24 of this act, an organizing mutual state association which has established a mutual state association holding company pursuant to sections 7 through 15 of this act may, in accordance with a plan approved by the commissioner, convert to a capital stock state association pursuant to the provisions of P.L.1974, c.137 (C.17:12B-244 et seq.), except that:

a. Not less than a majority of the shares of the converted state association shall be held in the name of the mutual state association holding company; and



b. Any Department of Banking regulations promulgated pursuant to P.L.1974, c.137 (C.17:12B-244 et seq.) regarding a liquidation account shall not apply.



L.1989,c.165,s.26.



Section 17:12B-318 - Contents Of Amended Certificate Of Incorporation

17:12B-318. Contents of amended certificate of incorporation
In the event that the board of directors elects to follow the procedures provided in paragraph (2) of subsection c. of section 7 of this act, the directors shall, with the approval of the commissioner:

a. Adopt an amended certificate of incorporation which changes the name of the organizing mutual state association and conforms its organization, governance and powers to those prescribed for a mutual state association holding company by section 8 and sections 10 through 15 of this act.

b. The amended certificate of incorporation adopted pursuant to subsection a. of this section shall state:



(1) The amount of capital deposits and surplus which are to be retained by the organizing mutual state association holding company;



(2) The amount of assets and liabilities of the organizing mutual state association that are to be transferred to the subsidiary capital stock state association; and



(3) A means of retaining any interests of the respective members of the organizing mutual state association in the assets of the organizing mutual state association, according to a fair valuation, including assets which are proposed to be retained by the organizing mutual state association holding company.

L.1989,c.165,s.27.



Section 17:12B-319 - Rules, Regulations

17:12B-319. Rules, regulations
The commissioner may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the purposes of this act.

L.1989,c.165,s.28.



Section 17:13-72 - Repeal

17:13-72. Repeal
Sections 17:13-1 to section 17:13-25 inclusive of the Revised Statutes are hereby repealed and all laws and parts of laws inconsistent with or repugnant to the provisions of this act are hereby repealed.

L.1938, c. 293, p. 667, s. 47.



Section 17:13-73 - Corporate Central Credit Union; Membership; Voting Representatives

17:13-73. Corporate central credit union; membership; voting representatives
A. One hundred or more credit unions operating under provisions of this act, or operating in this State under the provisions of the federal Credit Union Act may organize a nonprofit single corporate central credit union whose membership shall be limited to:

(1) Credit unions operating under the provisions of this act or operating in this State under the provisions of the federal Credit Union Act, and organizations composed of such credit unions;

(2) Employees of the corporate central credit union;

(3) Employees of the New Jersey Credit Union League;

(4) Persons who are members of credit unions in this State which have entered or are about to enter into voluntary or involuntary dissolution or liquidation;

(5) Children of members of any New Jersey credit union which does not provide educational loan services, may, with the approval of such credit union, become members of the corporate central credit union for the sole purpose of securing educational loans which are guaranteed by a State or federal agency, and such membership shall terminate when the educational loan is repaid;

(6) Employees of small business groups defined as having less than 100 people, which groups are located in the State of New Jersey;

(7) Any agency or association organized as a stock company, mutual association or membership corporation, or trade association which is organized to service or assist credit unions;

(8) Central credit unions operating under the provisions of the federal Credit Union Act or under the laws of any state of the United States and credit unions operating in any other state of the United States.

b. Each credit union, credit union organization, or association becoming a member of the corporate central credit union shall designate one member authorized by the board of directors as the voting representative of the credit union. Such voting representative is eligible for office in the corporate central credit union in the same manner as if he were a member thereof.

c. (Deleted by amendment, P.L.1984, c. 171.)

d. (Deleted by amendment, P.L.1984, c. 171.)

e. (Deleted by amendment, P.L. , c. .)

f. (Deleted by amendment, P.L. , c. .)

L.1968, c. 196, s. 10, eff. July 19, 1968. Amended by L.1977, c. 232, s. 9, eff. Sept. 23, 1977; L.1984, c. 171, s. 49, eff. Oct. 31, 1984.



Section 17:13-73.1 - Purposes Of Corporate Central Credit Union; Application Of Credit Union Act Of 1984

17:13-73.1. Purposes of corporate central credit union; application of Credit Union Act of 1984
The corporate central credit union shall subject to all parts of "The Credit Union Act of 1984," P.L.1984, c. 171, sections 2 to 46 (C. 17:30-80 to C. 17:13-124) not inconsistent with these amendatory and supplementary sections.

A corporate central credit union shall be a nonprofit association, the purpose of which is:

a. To assist in the management of the liquidity of its member credit unions through interlending and investment and related services;

b. To act as an intermediary for the movement of credit union funds between member credit unions and other corporate credit unions;

c. To obtain funds from other credit union organizations, financial intermediaries, and other sources;

d. To foster and promote, in cooperation with other state, regional, and national central credit unions and credit union organizations or associations, the economic security, growth and development of member credit unions; and

e. To perform any other financial services or benefit to its members which are authorized by the commissioner.

L.1984, c. 171, s. 50, eff. Oct. 31, 1984.



Section 17:13-73.2 - Powers

17:13-73.2. Powers
The corporate central credit union shall have the power to:

a. Accept shares or deposits from its members, other state, regional or national corporate credit unions, and credit union organizations or associations;

b. Make loans to credit unions, to other state, regional or national corporate credit unions, organizations or associations of credit unions, and to other members;

c. Establish lines of credit for members and participate with other credit unions in making loans to its members under the terms and conditions determined by the board of directors of the corporate central credit union;

d. Invest in the shares of, or make deposits in, credit unions;

e. Buy and sell any form of marketable debt obligations of domestic or foreign corporations or of federal, state or local governments or other instrumentalities;

f. Borrow from any source, without limitation, accept demand deposits from any source, and issue notes or debentures;

g. Acquire or sell the assets and assume the liabilities of a member;

h. Enter into agreements with credit unions to discount or purchase loans made pursuant to government guaranteed loan programs, real estate loans made by members, or any obligations of the United States or any agency thereof held by members; and

i. Exercise any powers or privileges conferred upon a federal corporate credit union, subject to the approval of the commissioner.

L.1984, c. 171, s. 51, eff. Oct. 31, 1984.



Section 17:13-73.3 - Agreements; Purposes

17:13-73.3. Agreements; purposes
The corporate central union may enter into agreements for the purpose of:

a. Participating in any state or federal central liquidity facility or central financial system for credit unions;

b. Aiding credit unions in establishing concentrated lines of credit with other financial institutions; and

c. Acting as a depositor and transmitter of funds to carry out these agreements.

L.1984, c. 171, s. 52, eff. Oct. 31, 1984.



Section 17:13-73.4 - Setoff Against Accounts Of Members; Lien On Accounts; Security For Loans

17:13-73.4. Setoff against accounts of members; lien on accounts; security for loans
The corporate central union shall have a right of immediate setoff against the balances of the share and deposit accounts of each member for any amounts due from the member to the corporate central credit union. The corporate central credit union shall have a lien on all share and deposit accounts of each member in the amount of the total indebtedness of the member to the corporate central credit union. The lien created herein shall attach to those accounts and be effective whenever the member is indebted to the corporate central credit union. The lien shall have priority over any interests of all members and unsecured creditors of the member credit unions of the corporate central credit union. The board of directors of the corporate central credit union may require and accept additional security for loans to a member in the form of a pledge, assignment, hypothecation or mortgage of any assets of the member or a guarantor.

L.1984, c. 171, s. 53, eff. Oct. 31, 1984.



Section 17:13-73.5 - Meetings

17:13-73.5. Meetings
a. The board of the corporate central credit union shall meet at least every 30 days as provided in the bylaws.

b. The annual meeting of the members of the corporate central credit union shall be held at such time as prescribed in the bylaws. Each corporate member shall be entitled to one vote irrespective of the number of shares held by the member.

L.1984, c. 171, s. 54, eff. Oct. 31, 1984.



Section 17:13-73.6 - Reserve Requirements

17:13-73.6. Reserve requirements
The corporate central credit union shall be exempt from the regular reserve requirements of this act, but shall be required to establish and maintain a reserve to meet losses, in accordance with regulations prescribed by the commissioner.

L.1984, c. 171, s. 55, eff. Oct. 31, 1984.



Section 17:13-73.7 - Exemption From Insurance Requirements Of Credit Union Act Of 1984

17:13-73.7. Exemption from insurance requirements of Credit Union Act of 1984
The corporate credit union shall be exempt from the share and deposit insurance requirements of "The Credit Union Act of 1984," P.L.1984, c. 171 sections 2 to 46 (C. 17:13-80 to C. 17:13-124).

L.1984, c. 171, s. 56, eff. Oct. 31, 1984.



Section 17:13-74 - Conversion To Or From A Federal Credit Union

17:13-74. Conversion to or from a federal credit union
A credit union organized under the provisions of this act may convert to operation as a Federal Credit Union, or a Federal Credit Union may convert to a credit union operating under the provisions of this act, without undergoing dissolution or liquidation.

L.1968, c. 196, s. 11, eff. July 19, 1968.



Section 17:13-75 - Insurance; Exception

17:13-75. Insurance; exception
Within 1 year of the effective date of this act, every credit union incorporated under the act to which this act is a supplement shall, as a condition of its authority to do business in this State, apply for insurance on shares and deposits as provided by the National Credit Union Administration under Title II of the Federal Credit Union Act, Pub.L. 91-468 (12 U.S.C. s. 1781 et seq.), or alternatively, a form and amount of comparable insurance approved by the Commissioner of Banking.

This requirement does not apply to a credit union with shares, deposits, debt and equity capital consisting primarily of funds from other credit unions. The commissioner may establish by regulation which credit unions shall qualify for this exception to the requirement for insurance.

L.1982, c. 86, s. 1, eff. July 23, 1982.



Section 17:13-76 - Failure To Apply Or Denial Of Commitment For Insurance; Extension Of Time

17:13-76. Failure to apply or denial of commitment for insurance; extension of time
A credit union which has failed to apply or which has been denied a commitment for such insurance shall within 60 days of the denial of the commitment or 1 year after the date of enactment, whichever is earlier, commence steps to liquidate, or merge with an insured credit union, or apply in writing to the commissioner for an extension of time to obtain an insurance commitment.

The commissioner may grant one or more extensions of time, but not exceeding 1 year in the aggregate, for the credit union to obtain an insurance commitment if there is satisfactory evidence that the credit union has made or is making a substantial effort to achieve the financial condition necessary to effectuate an issuance of an insurance commitment.

L.1982, c. 86, s. 2, eff. July 23, 1982.



Section 17:13-77 - Charter; Necessity Of Insurance

17:13-77. Charter; necessity of insurance
No credit union shall be granted a charter by the commissioner on or after the effective date of this act, unless the credit union has obtained a commitment for insurance of its member shares and deposit accounts.

L.1982, c. 86, s. 3, eff. July 23, 1982.



Section 17:13-78 - Reports Of Financial Condition And Examination Reports

17:13-78. Reports of financial condition and examination reports
The commissioner may make available reports of financial condition and examination reports to the National Credit Union Administration or to any qualified insuring organization and may accept any report of examination made on behalf of such agency or organization. The commissioner may appoint an official of the National Credit Union Administration or any qualified insuring organization as liquidating agent of an insured credit union.

L.1982, c. 86, s. 4, eff. July 23, 1982.



Section 17:13-79 - Short Title

17:13-79. Short title
Sections 2 through 46 of this act shall be known and may be cited as "The Credit Union Act of 1984."

L.1984, c. 171, s. 1, eff. Oct. 31, 1984.



Section 17:13-80 - Definitions

17:13-80. Definitions
For the purposes of this act:

a. "Board" means the board of directors of the credit union.

b. "Commissioner" means the Commissioner of Banking.

c. "Credit union" means any organization incorporated under the provisions of this act, or the laws of another state or the "Federal Credit Union Act," 48 Stat. 1216 (12 U.S.C. s. 1751 et seq.), which is a cooperative association organized for the purpose of promoting thrift among its members and creating a fund which will establish a source of credit for them for provident or productive purposes.

d. "Director" means a member of the board of directors.

e. "Member" means an owner of a share, deposit, or certificate in a credit union.

L.1984, c. 171, s. 2, eff. Oct. 31, 1984.

17:13-81 Incorporation of credit union; application; fee; certificate of incorporation.

3. a. Seven or more natural persons, all of whom are residents of this State, may incorporate a credit union on the terms and conditions provided for in this act. The incorporators shall apply to the Commissioner of Banking and Insurance, on a form supplied by the commissioner, for permission to incorporate a credit union. A certificate of incorporation, executed by the incorporators, shall be submitted with the application, as well as a fee of $50.

b.The certificate shall include:

(1)The proposed name of the credit union, and the street, street number, and name of the municipality in which it is to be located;

(2)The name and street address of its registered agent, where process may be served;

(3)The powers which the credit union proposes to exercise;

(4)Any natural person, group, or organization or combination of natural persons, groups or organizations permitted pursuant to section 14 of P.L.1984, c.171 (C.17:13-92) to which membership will be limited;

(5)The number of directors proposed to serve on the board;

(6)The name and address of each of the proposed members, who shall be at least 30 in number, and the number of shares subscribed by each;

(7)The original par value of the shares of the corporation, which shall not be less than $5.00; and

(8)Any other provision not inconsistent with this act or with the laws of this State for the regulation of the business.

c. (1) The incorporators may provide in the certificate of incorporation that any group, combination of groups, organization, combination of organizations or natural persons permitted to be included in a credit union field of membership pursuant to section 14 of P.L.1984, c.171 (C.17:13-92) may be added to the field of membership of the credit union by amendment to the credit union's bylaws, upon approval of the commissioner;

(2)The members of a credit union may amend the certificate of incorporation to provide that any group, combination of groups, organization or combination of organizations or natural persons permitted to be included in a credit union field of membership pursuant to section 14 of P.L.1984, c.171 (C.17:13-92) may be added to the field of membership of the credit union by amendment to the credit union's bylaws, upon approval of the commissioner.

L.1984,c.171,s.3; amended 1998, c.133, s.1.



Section 17:13-81 - Incorporation Of Credit Union; Application; Fee; Certificate Of Incorporation.

17:13-81 Incorporation of credit union; application; fee; certificate of incorporation.

3. a. Seven or more natural persons, all of whom are residents of this State, may incorporate a credit union on the terms and conditions provided for in this act. The incorporators shall apply to the Commissioner of Banking and Insurance, on a form supplied by the commissioner, for permission to incorporate a credit union. A certificate of incorporation, executed by the incorporators, shall be submitted with the application, as well as a fee of $50.

b.The certificate shall include:

(1)The proposed name of the credit union, and the street, street number, and name of the municipality in which it is to be located;

(2)The name and street address of its registered agent, where process may be served;

(3)The powers which the credit union proposes to exercise;

(4)Any natural person, group, or organization or combination of natural persons, groups or organizations permitted pursuant to section 14 of P.L.1984, c.171 (C.17:13-92) to which membership will be limited;

(5)The number of directors proposed to serve on the board;

(6)The name and address of each of the proposed members, who shall be at least 30 in number, and the number of shares subscribed by each;

(7)The original par value of the shares of the corporation, which shall not be less than $5.00; and

(8)Any other provision not inconsistent with this act or with the laws of this State for the regulation of the business.

c. (1) The incorporators may provide in the certificate of incorporation that any group, combination of groups, organization, combination of organizations or natural persons permitted to be included in a credit union field of membership pursuant to section 14 of P.L.1984, c.171 (C.17:13-92) may be added to the field of membership of the credit union by amendment to the credit union's bylaws, upon approval of the commissioner;

(2)The members of a credit union may amend the certificate of incorporation to provide that any group, combination of groups, organization or combination of organizations or natural persons permitted to be included in a credit union field of membership pursuant to section 14 of P.L.1984, c.171 (C.17:13-92) may be added to the field of membership of the credit union by amendment to the credit union's bylaws, upon approval of the commissioner.

L.1984,c.171,s.3; amended 1998, c.133, s.1.



Section 17:13-82 - Disapproval Of Application; Annexation; Filing Of Certificate Of Approval.

17:13-82 Disapproval of application; annexation; filing of certificate of approval.

4.The commissioner shall disapprove the application if the commissioner finds that:

a.The incorporation of the proposed credit union will not be in the public interest;

b.The incorporators do not evidence character, responsibility, and general fitness;

c.The provisions contained in the certificate of incorporation for the regulation of the business and the provisions creating or limiting the powers of the proposed credit union are improper provisions, or will not serve the best interest of the members of the proposed credit union; or

d.The conditions of employment or other conditions prevailing in any group or organization from which the membership is to be drawn are such as to result in financial instability or otherwise render the organization of the credit union inadvisable.

If the application is approved by the commissioner, the commissioner shall annex a certificate of approval, and the application shall be filed in the department.

L.1984,c.171,s.4; amended 1998, c.133, s.2.



Section 17:13-83 - Organizational Meeting; Notice

17:13-83. Organizational meeting; notice
The organizational meeting of the members of the credit union shall take place within ten days of the filing of the certificate of incorporation. A written notice, signed by a majority of the incorporators, shall be given personally or by mail to each of the members proposed in the certificate of incorporation, designating the time, place, and purpose of the meeting. The notice shall be given at least five days before the date on which the meeting is to be held. At the meeting the members present by majority vote shall elect a board of directors as provided for in section 17 of this act and shall transact any other business as may properly come before them.

L.1984, c. 171, s. 5, eff. Oct. 31, 1984.



Section 17:13-84 - Affidavit Of Incorporators

17:13-84. Affidavit of incorporators
Before the commissioner may issue a certificate of authority, two of the incorporators shall submit an affidavit to the commissioner which attests to the following:

a. That the certificate of incorporation has been filed with the commissioner;

b. That the shares of the incorporators and thirty members have been fully paid in cash;

c. That the cash paid in is on deposit in a depository institution in this State without offset, claim or demand against it whatsoever, and that it is subject to withdrawal on demand.

L.1984, c. 171, s. 6, eff. Oct. 31, 1984.



Section 17:13-85 - Issuance Of Certificate Of Authority; Transaction Of Business

17:13-85. Issuance of certificate of authority; transaction of business
Within 30 days of receipt of the affidavit required by section 6 of this act, the commissioner shall issue a certificate of authority for the credit union to begin the transaction of business provided for in the certificate of incorporation if:

a. After an examination, he finds that the facts presented in the affidavit are true;

b. The incorporators have received firm commitment of the insurance required by section 9 of this act;

c. The proposed directors and officers of the credit union possess the qualifications, experience, and character required for the duties and responsibilities with which they will be charged.

Upon receipt of the certificate of authority, the credit union may begin transacting business. The commissioner shall file a copy of the certificate of authority with the certificate of incorporation.

L.1984, c. 171, s. 7, eff. Oct. 31, 1984.



Section 17:13-86 - Amendment Of Certificate Of Incorporation; Approval Of Commissioner

17:13-86. Amendment of certificate of incorporation; approval of commissioner
a. A credit union may amend its certificate of incorporation in the following manner:

(1) The board shall approve the proposed amendment and direct that it be submitted to a vote at a meeting of the members;

(2) The meeting of the members shall be held upon at least 10 days' notice given personally or by mail;

(3) If three-fourths of the members present at the meeting approve the amendment the amendment shall be deemed to be adopted.

b. Upon adoption by the members, a certificate of amendment shall be executed in the name of the credit union by its president or vice president, attested by its secretary, sealed with the corporate seal, and submitted to the commissioner for his approval. If the commissioner does not notify the credit union of his disapproval in writing within 30 days, it shall be deemed approved. If the commissioner finds that the amendment does not meet the standards set forth in this act, he shall disapprove it. Upon the commissioner's approval, the amendment to the certificate shall be filed with the department. No amendment to a certificate of incorporation shall contain any provision which would not, under the terms of this act, be permitted in the original certificate.

L.1984, c. 171, s. 8, eff. Oct. 31, 1984.



Section 17:13-87 - Insurance Of Accounts; Financial Condition And Examination Reports

17:13-87. Insurance of accounts; financial condition and examination reports
a. No credit union shall be granted a charter on or after the effective date of this act unless the incorporators have obtained a commitment for the insurance of its accounts from the National Credit Union Administration or another insurer approved by the commissioner.

b. The commissioner may make available reports of financial condition and examination reports to the National Credit Union Administration or to any qualified insurer and may accept any report of examination made on behalf of the insurer or insuring agency. The commissioner may appoint an official of the National Credit Union Administration or any qualified insuring organization as liquidating agent of an insured credit union.

L.1984, c. 171, s. 9, eff. Oct. 31, 1984.



Section 17:13-88 - Name Of Credit Union; Unauthorized Use Of Words "Credit Union" In Name; Penalty

17:13-88. Name of credit union; unauthorized use of words "credit union" in name; penalty
a. The name of every credit union incorporated under this act shall contain the words "Credit Union." No name shall be adopted by any credit union which is already in use by another existing credit union of this State or be so similar thereto as to lead to uncertainty or confusion.

b. The use by any person, except corporations established under this act or affiliates or associations thereof, or by federal law or by the laws of another state, of a name or title containing the words "credit union" shall be a crime of the fourth degree.

L.1984, c. 171, s. 10, eff. Oct. 31, 1984.



Section 17:13-89 - Powers.

17:13-89 Powers.

11.A credit union's powers shall include, but not be limited to, the power to:

a.Make contracts;

b.Sue and be sued;

c.Adopt and use a common seal and alter same;

d.Acquire, lease, hold, assign, pledge, hypothecate, sell and otherwise dispose of property, either in whole or in part, necessary or incidental to its operations;

e.Offer its members and other credit unions, shares, share certificates, deposits, deposit certificates, or share drafts as provided in this act;

f.Lend its funds to its members as hereinafter provided;

g.Borrow money from any source, provided that a credit union shall notify the commissioner in writing of its intention to borrow in excess of an aggregate of 50% of its shares and undivided earnings;

h.Discount or sell any of its assets, and purchase the assets of another credit union, subject to the approval of the commissioner;

i.Make deposits and invest in legally chartered banks, savings banks, savings and loan associations, trust companies, and other credit unions, including corporate credit unions, and invest funds as otherwise provided in this act;

j.Hold membership in other credit unions organized under this act, and in associations and organizations controlled by or fostering the interests of credit unions, including a central liquidity facility organized under state or federal law;

k.Act as fiscal agent for and receive payment on shares or deposits, or both, from the federal government, this State, or any agency or political subdivision thereof;

l.Have and exercise all the powers of corporations organized under Title 14A of the New Jersey Statutes which are not inconsistent with this act;

m.Maintain service facilities, including automated terminals at locations other than its principal office upon the approval of the commissioner. The maintenance of these facilities shall be reasonably necessary to furnish service to its members. A credit union may join with one or more financial institutions in the operation of a service facility to meet member needs;

n.Contract with outside vendors to make insurance and group purchasing plans available to its members and receive compensation from the vendors in return for performing administrative functions on their behalf;

o.Participate in loans to credit union members jointly with other credit unions, credit union organizations, or financial institutions, provided that the originating credit union retains an interest of at least 10% of the face amount of the loan;

p.Participate in any guaranteed loan program of the federal or state government;

q.Purchase the conditional sales contracts, notes, and similar instruments of its members;

r.Purchase and maintain insurance on behalf of any person who is an officer, director, employee, or agent of the credit union;

s.Collect, receive and disburse monies in connection with the providing of negotiable checks, money orders, travelers' checks, and similar instruments, and for any other purposes which may provide benefit or convenience to its members, and to charge a reasonable fee for these services;

t.Declare dividends to its members, as provided in the bylaws or by rules and regulations of the commissioner;

u.Participate in government programs designed to alleviate social and economic problems at the community, state, or regional levels; and

v.Act as a public depository pursuant to the provisions of the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-41 et seq.).

L.1984, c.171, s.11; amended L.2011, c.108, s.4.



Section 17:13-90 - Powers Of Commissioner.

17:13-90 Powers of commissioner.

12.The commissioner shall have the power to make, amend and repeal regulations permitting credit unions to exercise any power, right, benefit, or privilege permitted to federally chartered credit unions.

L.1984,c.171,s.12; amended 1998, c.133, s.3.



Section 17:13-91 - Change Of Location Of Office; Facilities For Meetings Or Services

17:13-91. Change of location of office; facilities for meetings or services
a. A credit union may change the location of its office by resolution of the board. A copy of the resolution, attested by the secretary, shall be forwarded to the commissioner for his approval. If the resolution is not approved within 30 days by the commissioner, it shall be deemed to be approved. Upon the approval of the commissioner, the resolution shall be filed with the department.

b. Any municipality, school board, county, state department, or any agency or instrumentality thereof may make facilities available for use by a credit union as an office or meeting room.

c. A credit union may maintain service facilities, or may join with one or more financial institutions in the operation of a service facility to meet member needs, including an automated terminal, if these facilities are reasonably necessary to furnish service to its members, at locations other than its principal office, upon the approval of the commissioner.

L.1984, c. 171, s. 13, eff. Oct. 31, 1984.



Section 17:13-92 - Membership Of Credit Union; Regulations.

17:13-92 Membership of credit union; regulations.

14. a. The membership of a credit union shall be limited to and consist of the incorporators and other persons that are members of any group, combination of groups, organization, combination of organizations or natural persons specified in the certificate of incorporation, or any group, combination of groups, organization, combination of organizations or natural person that has been added to the membership by amendment to the credit union's bylaws, who have paid any required entrance fee or membership fee, or both, have subscribed to one or more shares, have paid the initial installment thereon, and have complied with any other requirements as the certificate of incorporation or bylaws specify.

b.Except as otherwise provided in this section, credit union membership shall be limited to the types of membership described in one of the following categories :

(1)one group which has a common bond of occupation or association; or

(2)more than one group with each group having within that group a common bond of occupation or association and a membership of less than 3,000 members at the time that group is first included within the field of membership of a credit union made up of more than one group; or

(3)persons or organizations, or any combination of organizations within a well-defined neighborhood, local community or rural district; or

(4)any combination of membership fields from paragraphs (1), (2) and (3) of this subsection b., provided, however, that the combining of membership fields pursuant to this paragraph shall only be used with respect to an existing credit union and only if, in the determination of the commissioner, it is found that the combination is necessary to maintain the safety and soundness of that existing credit union and, with respect to any group eligible to be part of a credit union pursuant to paragraph (2) or organization eligible to be part of a credit union pursuant to paragraph (3) of this subsection which is to be combined, the membership of that group or organization shall be subject to the same limitation on the number of members as provided for groups under paragraph (2) of this subsection; and

(5)members of the immediate family of persons in a credit union or in any group or organization which makes up the membership of a credit union.

c.Societies and copartnerships composed primarily of persons who are eligible for membership, and corporations, including cooperative organizations, whose stockholders are composed primarily of persons who are eligible for individual membership, may be admitted to membership. Any entity thus admitted to membership shall not borrow in excess of its shareholdings unless at least 10% of its members are qualified members of the credit union.

d.Members who leave the field of membership may be permitted to retain their memberships in the credit union under reasonable standards established by the board.

e.Members of the credit union shall not be personally or individually liable for the payment of the credit union's debts.

f. (1) The commissioner may, by regulation, provide that a credit union may add to its field of membership any natural person who resides in a primary metropolitan statistical area in which the credit union is located and meets at least one of the following criteria:

(a)is a person of low income as defined pursuant to 42 U.S.C. s.5302(a)(20)(A);

(b)resides in a low median income census tract as defined by the commissioner pursuant to 12 C.F.R. s.228.12; or

(c)has been or is the recipient of State or federally funded public assistance.

(2)The commissioner may require that a natural person meet more than one of the criteria established under paragraph (1) of this subsection f.;

(3)If a natural person who is a member of a credit union has immediate family members living in the same primary metropolitan statistical area as that natural person, a credit union may also add any member of that immediate family to its field of membership;

(4)A credit union may establish areas within a primary metropolitan statistical area for purposes of paragraphs (1) and (3) of this subsection f.

g. (1) For a credit union whose field of membership is described under paragraph (2) of subsection b. of this section, the requirement that a group have a membership of less than 3,000 members shall not apply if the commissioner determines, in writing and in accordance with the guidelines and regulations issued pursuant to paragraph (2) of this subsection, that the group could not feasibly or reasonably establish a new single common-bond credit union pursuant to paragraph (1) of subsection b. of this section, because:

(a)the group lacks sufficient volunteer and other resources to support the efficient and effective operation of a single common-bond credit union;

(b)the group does not meet the criteria that the commissioner has determined to be important for the likelihood of success in establishing and managing a new single common-bond credit union, including the demographic characteristics such as geographical location of members, diversity of ages and income levels, and other factors that may affect the financial viability and stability of a single common-bond credit union; or

(c)the group would be unlikely to operate a safe and sound single common-bond credit union.

(2)The commissioner shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), setting forth the criteria that the commissioner shall apply in determining whether a credit union may be established as provided pursuant to paragraph (2) of subsection b. of this section, which regulations shall be directed at assuring substantial parity between the field of membership standards and requirements of State and federal credit unions.

L.1984,c.171,s.14; amended 1998, c.133, s.4.



Section 17:13-92.1 - Credit Unions Approved For Inclusion Of More Than One Group; Continuation Permitted.

17:13-92.1 Credit unions approved for inclusion of more than one group; continuation permitted.

5.A credit union that has been approved to include more than one group within its field of membership prior to the effective date of this act may continue to operate in accordance with that approval, provided however, that any change to its field of membership after the effective date of this act shall be subject to the provisions of this act.

L.1998,c.133,s.5.



Section 17:13-93 - Meetings; Vote Of Members; Quorum

17:13-93. Meetings; vote of members; quorum
a. The annual meeting of the members of the credit union shall be held on a date to be designated by the board for the election of directors and committee members and the transaction of any other business as may properly come before the meeting.

b. Regular and special meetings may be held in the manner prescribed in the bylaws.

c. At all of these meetings a member shall have one vote. No member may vote by proxy, but a member may vote by absentee ballot if the bylaws of the credit union so provide.

d. The bylaws shall prescribe the number of members which constitute a quorum, but less than a quorum may adjourn the meeting from time to time.

e. A society, association, copartnership or corporation, having membership in the credit union, may be represented and have its vote cast by one of its members or shareholders, if the person has been so authorized by resolution of the organization's board of directors.

L.1984, c. 171, s. 15, eff. Oct. 31, 1984.



Section 17:13-94 - Bylaws; Approval Of Commissioner

17:13-94. Bylaws; approval of commissioner
Every credit union shall, by majority vote of its members, adopt bylaws consistent with the laws of this State. The bylaws may be amended from time to time. A copy of the bylaws and all amendments thereto shall be certified by the secretary and forwarded to the commissioner, but shall not become effective until approved by the commissioner. If the commissioner does not approve the bylaws or any amendments thereto within 30 days of their submission, they shall be deemed approved. Upon the commissioner's approval the bylaws or any amendments thereto shall be filed with the department.

L.1984, c. 171, s. 16, eff. Oct. 31, 1984.



Section 17:13-95 - Board Of Directors; Membership; Vacancy; Meetings

17:13-95. Board of directors; membership; vacancy; meetings
The credit union shall be directed by a board consisting of an odd number of directors, not less than five in number, who shall be members and who shall be elected by ballot of the members at the annual meeting for terms as the bylaws provide, except that the bylaws shall provide for staggered terms.

The directors shall be at least 18 years of age and a majority of the directors shall be residents of this State. Every director shall subscribe to an oath in a form prescribed by the commissioner, and the form shall be filed with the commissioner within five days of its execution. A vacancy on the board shall be filled by the directors until the next annual meeting, when it shall be filled by the members for the unexpired term. The board or the executive committee shall meet at least once a month and upon any other occasions which it deems necessary.

L.1984, c. 171, s. 17, eff. Oct. 31, 1984.



Section 17:13-96 - Chairman Of Board; Officers; Compensation; Bond Of Officers; Duties

17:13-96. Chairman of board; officers; compensation; bond of officers; duties
The board of directors or the members, as provided by the bylaws, shall elect a chairman, who shall be a member of the board, a vice chairman, a secretary, and a treasurer, who shall hold their offices at the pleasure of the board or of the members, as the case may be. Officers and members of committees may be compensated for their services as provided for in the bylaws. The commissioner may, at any time, order the compensation reduced if in his judgment it is excessive. The board shall require any officer or employee having custody of or handling funds to give bond with good and sufficient surety in an amount and character to be determined by the board in compliance with regulations prescribed by the commissioner.

The commissioner shall promulgate rules and regulations establishing the duties of directors.

L.1984, c. 171, s. 18, eff. Oct. 31, 1984.



Section 17:13-97 - Executive Committee Of Board; Powers; Limitations; Minutes

17:13-97. Executive committee of board; powers; limitations; minutes
a. The board may appoint an executive committee of the board, consisting of not less than three directors, which may be authorized to act for the board, as provided in the bylaws, except that the executive committee may not:

(1) Exercise any powers granted to it while a quorum of the board is actually convened for the conduct of business;

(2) Declare a dividend, or make any other kind of distribution to members;

(3) Make, alter, or repeal the bylaws of the credit union;

(4) Elect or appoint any officer or director; or

(5) Exercise any other power which this act specifically provides shall be exercised by at least a majority of all the directors.

b. The minutes of the proceedings of the executive committee shall be presented to the board at the meeting next following any meeting of the executive committee.

L.1984, c. 171, s. 19, eff. Oct. 31, 1984.



Section 17:13-98 - Examining Committee; Members; Audit Or Examination Of Credit Union

17:13-98. Examining committee; members; audit or examination of credit union
The members of each credit union shall elect an examining committee, composed of at least three members, none of whom shall be officers, directors, or members of the credit committee. The members of the committee shall be elected for staggered terms, and at least one-third of the membership of the committee shall be elected by the members at the annual meeting each year. Every member of the examining committee shall subscribe to an oath in a form prescribed by the commissioner. The examining committee shall make, or cause to be made, a thorough audit or examination of the condition of the credit union as of December 31 of each year, and a verification of member accounts at least once every year. The report of the examining committee shall be signed and sworn to by the members of the committee and filed with the board on or before March 31 of each year. The examining committee shall perform any other duties as may be provided for in the bylaws of the credit union.

L.1984, c. 171, s. 20, eff. Oct. 31, 1984.



Section 17:13-99 - Special Meeting Called By Examining Committee; Suspension Of Officer Or Member

17:13-99. Special meeting called by examining committee; suspension of officer or member
a. The examining committee may, by a majority vote of its members, call a special meeting of the members to consider any violation of this act, the credit union's charter or bylaws, or any practice of the credit union deemed by the committee to be unsafe or unauthorized.

b. The examining committee may, by a unanimous vote of its members, suspend any officer, member of the board of directors, or member of the credit committee for good cause until a meeting of the members, which shall be held not less than seven nor more than 21 days after the suspension to ratify the action of the examining committee.

c. Subsequent to ratification by the members, the examining committee shall refer the matter to the board for appropriate action.

L.1984, c. 171, s. 21, eff. Oct. 31, 1984.



Section 17:13-100 - Credit Committee

17:13-100. Credit committee
22. a. If the bylaws provide for a credit committee, then pursuant to the provisions of the bylaws, the board shall appoint, or the members shall elect a credit committee of not less than three nor more than seven members, who shall serve as set forth in the bylaws. The committee shall approve or deny written applications for loans from members pursuant to and consistent with the general loan policy and rules and regulations established by the board for member loans.

The credit committee shall elect a chairman and a secretary and any other officers which it deems necessary. It shall be the duty of the secretary of the credit committee to keep permanent minutes of all of its meetings.

b. A majority of members of the credit committee shall constitute a quorum. No member loans shall be approved except at meetings of the credit committee, and the approval shall be signed by a majority of those members present.

c. If the bylaws provide for a credit committee, the credit committee may appoint one or more loan officers, to whom it may delegate the power to approve applications for loans from members pursuant to and consistent with the general loan policy and rules and regulations established by the board for member loans. Each loan officer shall submit to the credit committee a record of each application approved or denied by him, at the next meeting of the credit union or within 30 days of the receipt of the loan application, whichever is earlier. All applications denied by a loan officer shall be reviewed by the credit committee. No person shall have the authority to disburse funds for any loan which has been approved by him as loan officer. Not more than one member of the credit committee may be appointed as loan officer.

d. If there is no credit committee, a member shall have the right, upon written request to the board of directors, to review by the board of a loan application which has been denied by a loan officer.

L.1984,c.171,s.22; amended 1993,c.280,s.1.



Section 17:13-101 - Issuance Of Shares And Certificates; Deposits; Accounts Offered; Trustee Or Custodian Of Accounts And Funds; Payment Of Dividends

17:13-101. Issuance of shares and certificates; deposits; accounts offered; trustee or custodian of accounts and funds; payment of dividends
a. A credit union shall issue shares and share certificates, which shall constitute the capital of the credit union. Shares may be subscribed to, paid for and transferred in any manner prescribed by the bylaws. Ownership of shares or share certificates shall confer membership and voting rights.

b. A credit union may accept deposits from and issue deposit certificates to its members and to other credit unions, subject to terms, rates, and conditions prescribed by the board and regulations established by the commissioner.

c. A credit union may offer special purpose share or deposit accounts, including, but not limited to, Christmas club accounts and vacation club accounts, under terms and conditions established by the board.

d. A credit union may offer joint accounts, trust accounts, or pay-on-death accounts, as provided in the "Multiple-party Deposit Account Act," P.L. 1979, c. 491 (C. 17:16I-1 et seq.). These accounts may be held as shares, share certificates, deposits, deposit certificates, or any other form provided by law.

e. A credit union may act as trustee or custodian of (1) individual retirement accounts authorized by State or federal law; (2) pension funds of self-employed individuals or of a company or organization sponsoring the credit union; or (3) other similar retirement or pension plans; or (4) pension and profit-sharing plans.

f. The board may authorize the payment of dividends from the undivided earnings. Dividends may be paid at varying rates with respect to the conditions which pertain to each type of account including, but not limited to, minimum balance, notice and time requirements.

L.1984, c. 171, s. 23, eff. Oct. 31, 1984.



Section 17:13-101.1 - Savings Promotion Conducted By Credit Union.

17:13-101.1 Savings promotion conducted by credit union.
3. a. A credit union may conduct a savings promotion provided that the credit union:

(1)conducts the promotion in a manner so as to ensure that each entry has an equal chance of winning the designated prize;

(2)fully discloses the terms and conditions of the promotion to each of its account holders;

(3)maintains records sufficient to facilitate an audit of the promotion;

(4)ensures that only account holders 18 years of age and older are permitted to participate in the promotion;

(5)does not require any consideration, other than the requirement that the participant deposit money into a savings account or other savings program to obtain entries in the promotion, to participate in the promotion; and

(6)offers an interest rate and charges fees on any qualifying account that are approximately the same as those on a comparable non-qualifying account.

b.For the purposes of this section, "savings promotion" means a raffle in which the sole consideration required for a chance of winning designated prizes is the deposit of a minimum specified amount of money in a savings account or other savings program, and "credit union" means credit union as defined in section 2 of P.L.1984, c.171 (C.17:13-80).

L.2015, c.236, s.3.



Section 17:13-102 - Minors; Transactions; Membership Privileges

17:13-102. Minors; transactions; membership privileges
a. Shares, share certificates, and deposit certificates may be issued to, and deposits received from, a minor who may withdraw the shares and deposits, including the dividends and interest thereon. Deposits and share payments made by a minor and withdrawals thereof by the minor, shall be valid in all respects.

b. No minor may hold office within the credit union until he shall have reached his eighteenth birthday.

c. In exercising his membership privileges with a credit union, a minor may make all contracts which any other of its members may make. Any contract of a member who is a minor shall be binding and enforceable against the member in the same manner as if he were of full age at the time of entering the contract.

L.1984, c. 171, s. 24, eff. Oct. 31, 1984.



Section 17:13-103 - Withdrawal Of Funds For Payment; Nonmembers; Retirement Of Shares

17:13-103. Withdrawal of funds for payment; nonmembers; retirement of shares
a. Shares, share certificates, deposits and deposit certificates of a credit union may be withdrawn for payment to the account holder or to third parties in accordance with procedures established by the board and subject to regulation of the commissioner. The bylaws may provide for members giving written notice of withdrawal, not exceeding 30 days. If the funds available to the credit union are insufficient to pay all withdrawals, then each member seeking withdrawal shall receive a pro rata share of the assets of the credit union which are available for withdrawal.

b. Any non-member who, by assignment, as a legal representative, trustee, or otherwise, acquires title to the shares of a member, may withdraw the shares on the same basis as a member, except that unless he becomes a member, he shall have no other rights attendant to membership.

c. The board shall have the authority to retire the shares of any member or group of members in the manner provided in its bylaws. Shares retired shall be paid in the same manner and subject to the same conditions as withdrawals.

L.1984, c. 171, s. 25, eff. Oct. 31, 1984.



Section 17:13-104 - Loans To Members; Security; Interest; Fees; Lien On Accounts

17:13-104. Loans to members; security; interest; fees; lien on accounts
a. A credit union may make loans to its members, evidenced by a written instrument, upon terms and upon any security, including, but not limited to, the endorsement of a note by a surety, comaker, or guarantor, assignment of an interest in real or personal property, or assignment of shares, as the board may provide. The adequacy of any security shall be determined by the credit committee. No loan shall be made to any member when the aggregate amount of all that member's loans outstanding exceeds 10% of the credit union's total assets. The board, in its discretion, may fix a lower amount.

b. Notwithstanding the provisions of R.S. 31:1-1 to the contrary, a credit union may charge, contract for, and receive interest on loans at a rate or rates agreed to by the credit union and the member. A credit union may charge late fees and lawful fees paid to any public officer for filing, recording, or releasing a document, and may charge collection fees, not to exceed 20% of the principal balance and interest outstanding, which may be added to the principal balance of any loan placed for collection after default thereon.

c. A credit union shall have a lien on the shares, share certificates, deposits, deposit certificates, and accumulated interest or dividends of a member in any individual, joint, or trust account, for any sum past due the credit union from the member or for any loan endorsed by him. The credit union shall have a right of immediate set-off with respect to these accounts.

L.1984, c. 171, s. 26, eff. Oct. 31, 1984.



Section 17:13-105 - Manner Of Payment Of Loans To Members

17:13-105. Manner of payment of loans to members
Loans made by credit unions may be payable to the members in a lump sum or in installments, of the following types:

a. Loans to be repaid in a lump sum by the member;

b. Loans to be repaid in two or more installments, which installments are approximately equal in amount;

c. A line of credit to be made available to the member by the credit union, whereby funds may be advanced to the member pursuant to the member's written authorization and repaid upon terms as established by the board.

L.1984, c. 171, s. 27, eff. Oct. 31, 1984.



Section 17:13-106 - Credit To Director, Officer, Employee, Or Committee Member; Participation In Determination Of Question Of Interest

17:13-106. Credit to director, officer, employee, or committee member; participation in determination of question of interest
a. No credit union may extend credit to any member of the board, any officer, or member of a committee or to any related interest of that person unless the extension of credit is made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions by the credit union with other members, and does not involve more than normal risk of repayment or present other unfavorable features.

b. No director, committee member, officer, agent, or employee of the credit union shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting his pecuniary interest or the pecuniary interest of any corporation, partnership, or association other than the credit union, in which he has a direct or indirect interest.

L.1984, c. 171, s. 28, eff. Oct. 31, 1984.



Section 17:13-107 - Investment Of Funds

17:13-107. Investment of funds
Funds not used in loans to members may be invested:

a. In securities, obligations, or other instruments of or issued by or fully guaranteed as to principal and interest by the United States of America or any agency thereof or in any trust or trusts established for investing directly or collectively in the same;

b. In obligations of any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the several territories organized by Congress, or any political subdivision thereof;

c. In certificates of deposit or passbook-type accounts issued by a state or federally chartered bank, savings bank, or savings and loan association;

d. In loans to or in shares or deposits of other credit unions, corporate central credit unions, or a central liquidity facility established under any state or federal law;

e. In shares, stocks, loans or other obligations of any organization, corporation, or association membership or ownership of which is primarily confined or restricted to credit unions, or organizations of credit unions, and the purpose of which is to strengthen or advance the development of credit unions or credit union organizations;

f. In shares of a cooperative society organized under the laws of this State or of the laws of the United States in a total amount not exceeding 10% of the shares, deposits, and surplus of the credit union.

L.1984, c. 171, s. 29, eff. Oct. 31, 1984.



Section 17:13-108 - Inactive Accounts; Special Reserve Accounts; Escheat Of Funds

17:13-108. Inactive accounts; special reserve accounts; escheat of funds
When no transaction has occurred in a member's share or deposit account for 12 months and his whereabouts are unknown, as verified by the return of a certified letter addressed to him at his last known address, all sums due to the member shall be credited to a special reserve account. If the sums are not reclaimed within a five year period, they shall escheat to the State and be forwarded to the Treasurer of the State of New Jersey.

L.1984, c. 171, s. 30, eff. Oct. 31, 1984.



Section 17:13-109 - Gross Earnings; Reserve Funds; Contributions; Regulation Of Reserve Requirements

17:13-109. Gross earnings; reserve funds; contributions; regulation of reserve requirements
a. Immediately before the payment of each dividend, the gross earnings of the credit union shall be determined, and from this amount there shall be set aside, as a regular reserve against contingencies, sums in accordance with the following schedule:

(1) A credit union in operation for more than four years and having assets of $500,000.00 or more shall set aside:

(a) 10% of gross income until the regular reserve shall equal 4% of the total of outstanding loans and risk assets; then

(b) 5% of gross income until the regular reserve shall equal 6% of the total of outstanding loans and risk assets.

(2) A credit union in operation less than four years or having assets of less than $500,000.00 shall set aside:

(a) 10% of gross income until the regular reserve shall equal 7 1/2 % of the total of outstanding loans and risk assets, then

(b) 5% of gross income until the regular reserve shall equal 10% of the total of outstanding loans and risk assets.

(3) Whenever the regular reserve falls below the stated per cent of the total of outstanding loans and risk assets, it shall be replenished by regular contributions in any amounts as may be needed to maintain the stated reserve.

b. The Commissioner of Banking may decrease the reserve requirement set forth in subsection a. of this section when in his opinion a decrease is necessary or desirable. The Commissioner of Banking may also require special reserves to protect the interests of members either by regulation or for an individual credit union in any special case.

L.1984, c. 171, s. 31, eff. Oct. 31, 1984.



Section 17:13-110 - Merger Of Credit Unions

17:13-110. Merger of credit unions
a. Any credit union may, with the approval of the commissioner, merge with another credit union under the existing charter of the continuing credit union, pursuant to any plan agreed upon by the majority of the board of each credit union joining in the merger, approved by the affirmative vote of a majority of the members of the merging credit union present at a meeting of its members duly called for that purpose, and consented to by any government agency or other organization insuring the accounts of the credit union.

b. The commissioner may approve a merger according to the plan agreed upon by the majority of the board of each credit union even if approved by less than a majority of the entire membership, if he finds upon the written and verified application filed by the board that:

(1) Notice of the meeting called to consider the merger was mailed to each member entitled to vote upon the question;

(2) The notice disclosed the purpose of the meeting and properly informed the membership that approval of the merger might be sought pursuant to this section; and

(3) A majority of the votes cast upon the question were in favor of the merger.

c. After agreement by the board and approval by the members of the merging credit union, the chairman and secretary of the credit union shall execute a Certificate of Merger, which shall set forth all of the following:

(1) The time and place of the meeting of the board at which the plan was agreed upon;

(2) The vote in favor of the adoption of the plan;

(3) A copy of the resolution or other action by which the plan was agreed upon;

(4) The time and place of the meeting of the members at which the plan agreed upon was approved; and

(5) The vote by which the plan was approved by the members.

d. The certificate and a copy of the plan of merger agreed upon shall not become effective until approved by the commissioner. If the commissioner has not notified the credit union of his action within sixty days of receipt, the merger shall be deemed to be approved. Upon the commissioner's approval, the Certificate of Merger shall be filed with the department.

e. Upon filing of the Certificate of Merger with the department, all property, property rights, and members' interest of the merged credit union shall vest in the surviving credit union, without deed, endorsement, or other instrument of transfer, and all debts, obligations and liabilities of the merged credit union shall remain in effect;

f. This section shall be construed, whenever possible, to permit a credit union organized under any other act to merge with one incorporated under this act, or to permit one incorporated under this act to merge with one organized under any other act.

L.1984, c. 171, s. 32, eff. Oct. 31, 1984.



Section 17:13-111 - Annual Report By Credit Union; Violations, Penalties.

17:13-111 Annual report by credit union; violations, penalties.
33. Every credit union shall submit a report in writing to the commissioner of its condition at the close of business on the 31st day of December. The report shall be submitted to the commissioner in a form and within the time specified by the commissioner by regulation. The report shall be verified by the oath of the president and the treasurer of the credit union, and the statement of assets and liabilities shall be verified by the oath of the examining committee that the statement is a true and correct statement of the condition of the credit union based on the audit or examination made by the examining committee as of the December 31 preceding the report. The credit union shall furnish the commissioner with any other reports as he may deem advisable. Any false statement or oath shall be deemed to be perjury.

A credit union that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1984,c.171,s.33; amended 2007, c.81, s.13.



Section 17:13-112 - Supervision And Examination By Commissioner; Exhibition Of Papers And Documents; Subpenas; Perjury

17:13-112. Supervision and examination by commissioner; exhibition of papers and documents; subpenas; perjury
a. Every credit union shall be subject to the supervision and examination of the commissioner. In lieu of making an examination of a credit union, the commissioner may accept the examination of a certified public accountant who has examined the records of the credit union and who files an opinion of his examination with the commissioner. If an examiner deems it advisable, he may verify the liabilities of the credit union to its members by an inspection and verification of their accounts. The commissioner shall promptly communicate the results of each examination to the president of the credit union examined, who shall present the report to the board at the next regular meeting or a special meeting if the commissioner so directs. The action taken by the board shall be communicated by the president to the commissioner within five days.

b. The officers, directors and employees of the credit union under examination shall exhibit its books, papers, records, documents, and securities to the commissioner or his representative and shall act to facilitate the examination. The commissioner or his representative may administer an oath to any person whose testimony is required on any examination and may compel by subpena the appearance of any person for the purpose of examination or for the production of books, papers, records, documents and securities. The subpena may be served by any police officer or constable of the municipality in which the person resides. If any person fails to obey the subpena, give testimony, answer questions or produce any books, papers, records, documents, securities or other things which may be required by the commissioner, the Superior Court may compel the person to do so.

c. A person who shall willfully testify falsely to a material matter upon an oath administered by the commissioner or his representative upon an investigation or inquiry, or in regard to a report made by the commissioner, shall be guilty of perjury.

L.1984, c. 171, s. 34, eff. Oct. 31, 1984.



Section 17:13-113 - Expenses Of Examination

17:13-113. Expenses of examination
Every credit union examined by the commissioner shall pay the actual expenses of the examination, and the commissioner may maintain an action against any credit union to recover the fees and expenses herein provided for.

L.1984, c. 171, s. 35, eff. Oct. 31, 1984.



Section 17:13-114 - Discontinuation Of Illegal Activity; Order

17:13-114. Discontinuation of illegal activity; order
If it appears to the commissioner that any credit union has violated its certificate of incorporation, bylaws, or any law of this State, or if he determines that the credit union is conducting its business in an illegal unsafe, or unauthorized manner, he shall direct the credit union to discontinue the illegal, unsafe, or unauthorized conduct of business. The order shall be sent to the president of the credit union. The president shall present the order to the board at its next regular meeting or at a special meeting if a special meeting is ordered by the commissioner. The action taken by the board with respect to the commissioner's order shall be communicated by the president to the commissioner within five days.

L.1984, c. 171, s. 36, eff. Oct. 31, 1984.



Section 17:13-115 - Violation Of Law, Unauthorized Actions, Or Refusal To Be Examined; Institution Of Court Action For Possession

17:13-115. Violation of law, unauthorized actions, or refusal to be examined; institution of court action for possession
Whenever it appears to the commissioner:

a. That a credit union has violated its charter or any law of this State; or

b. That a credit union is conducting its business in an unsafe or unauthorized manner; or

c. That a credit union has refused to submit its books, papers, records, documents, securities, or anything else to the inspection of the commissioner or his representative; or

d. That any officer or director of a credit union has refused to be examined under oath with respect to the affairs of the credit union or has refused to answer questions under oath or to produce any books, papers, records, documents, securities, or any other thing in his possession, custody or control requested by the commissioner; or

e. That a credit union has suspended payment of its obligations; or

f. That an examination or report provided for by this act discloses facts from which the commissioner shall have reason to conclude that a credit union is in an unsound or unsafe condition to transact business or is insolvent or that it is unsafe or that it is inexpedient for it to continue business; or

g. That a credit union has neglected or refused to observe an order of the commissioner issued pursuant to this act;

He shall have the authority to institute an action in the Superior Court or to take possession of the property and business of the credit union.

L.1984, c. 171, s. 37, eff. Oct. 31, 1984.



Section 17:13-116 - Injunctions; Receivers; Other Relief Or Correction

17:13-116. Injunctions; receivers; other relief or correction
In any action instituted in the Superior Court pursuant to section 37 of this act, the court may enjoin the credit union from the transaction of any further business or the transfer or disposal of its property in any manner whatsoever, and the court may appoint a receiver with the power to sue for, collect, receive and take into his possession all of the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, papers, choses in action, bills, notes and property of every description belonging to the credit union and to sell, convey and assign the same and hold and dispose of the proceeds thereof under the direction of the court, or the court may enjoin excessive expenses of management, remove one or more of the officers, directors, employees or agents of the credit union and grant other relief or correction as the facts demand. The court may proceed in a summary manner or otherwise.

L.1984, c. 171, s. 38, eff. Oct. 31, 1984.



Section 17:13-117 - Possession By Commissioner Of Property And Business; Dissolution Of Credit Union; Trustees In Dissolution

17:13-117. Possession by commissioner of property and business; dissolution of credit union; trustees in dissolution
Whenever the commissioner shall take possession of the property and business of a credit union pursuant to section 37 of this act, he shall retain possession until the property and business of the credit union may be returned by him to the management of its board on terms satisfactory to him, except the commissioner shall have the authority to institute an action in the Superior Court as provided by this act while in possession of the property and business of the credit union, in which case he shall retain the possession of the property and business of the credit union until otherwise ordered by the court. The commissioner may, if he deems it advisable and in the best interest of the members, permit the voluntary dissolution of the credit union and surrender to its officers and directors any powers which may be necessary to effect a dissolution as provided in this act, but in this case the trustees in dissolution to be appointed by the members shall be persons satisfactory to the commissioner and the bonds to be given by them shall be approved as to form, sufficiency and amount by the commissioner.

L.1984, c. 171, s. 39, eff. Oct. 31, 1984.



Section 17:13-118 - Continuation Of Business By Commissioner; Authority And Powers

17:13-118. Continuation of business by commissioner; authority and powers
Upon taking possession of the property and business of a credit union, the commissioner may, pending the return of its property and business to the management of its board or the order or judgment of the Superior Court in an action instituted under sections 37 and 38 of this act or its dissolution as herein provided, continue the operation of the business of the credit union. For that purpose, the commissioner shall have and may exercise every authority and power theretofore conferred by law, by the provisions of its certificate of incorporation and by its bylaws upon its board and committees and upon all and any of its officers, directors and committee members. However, this section shall not be construed to deprive any credit union at any time of title to its property, and all transfers and conveyances of property to the credit union during the commissioner's possession thereof shall be made in its name and all transfers and conveyances of property from the credit union shall be made in the name of the credit union, under its seal or otherwise as the circumstances may require, by the commissioner. Any act or thing done by the credit union, during the commissioner's possession as aforesaid, over the signature of or by order of the commissioner shall be construed to be the act of the credit union and shall be valid and effectual in law if the statutes of this State, the certificate of incorporation of the credit union or its bylaws shall have authorized its board, committees, any director thereof, any committee member thereof or any officer thereof to do or perform any act. The commissioner shall not be obligated to carry on the business of the credit union in possession unless he deems it proper and expedient so to do but may, during his possession thereof, conserve its assets until a time as he shall determine it expedient and proper to continue the business or until otherwise directed by the Superior Court in an action instituted pursuant to sections 39 and 40 of this act or until its dissolution.

L.1984, c. 171, s. 40, eff. Oct. 31, 1984.



Section 17:13-119 - Assistant Deputy Commissioners; Employment Of Counsel And Other Expert Assistance; Powers On Receivership Of Commissioner And Members

17:13-119. Assistant deputy commissioners; employment of counsel and other expert assistance; powers on receivership of commissioner and members
The commissioner may, under his hand and official seal, appoint one or more special assistant deputy commissioners as agent or agents to assist him in the operation of the business or conservation of the assets of any credit union in his possession; and the commissioner may, from time to time, delegate to any special assistant deputy commissioner the powers conferred on him by this act with respect to the operation of the business or conservation of the assets of the credit union in his possession as he may deem necessary. The commissioner may employ counsel, other expert assistance, or any other persons as shall in his opinion be needed for the continuation of the business or conservation of the assets of any credit union, and the compensations and salaries of all special assistant deputy commissioners, attorneys, expert assistants and other persons together with all other costs and expenses of a continuation of the business or conservation of the assets of the credit union shall be fixed by the commissioner and paid by the credit union and shall, until paid, constitute a prior claim against its assets. The commissioner shall require from special assistant deputy commissioners and other employees any security for the faithful performance of their respective duties as he may deem proper. Upon taking possession of any credit union the commissioner shall have power to terminate the employment of any employee of a credit union and no officer or director shall thereafter and until notified by the commissioner resume the exercise of any power in the management of the business or conduct of the affairs of the credit union. The commissioner shall have authority to call meetings of members for any purpose. The members present at any meeting may, by majority vote, and notwithstanding the provisions of the bylaws or certificate of incorporation of the credit union, and without showing cause, declare vacant the office of any director or committee member of the credit union and appoint a successor to fill the vacancy thus arising.

L.1984, c. 171, s. 41, eff. Oct. 31, 1984.



Section 17:13-120 - Notice Of Possession Of Business And Property By Commissioner; Stay Of Levies And Executions

17:13-120. Notice of possession of business and property by commissioner; stay of levies and executions
Upon taking possession of the property and business of any credit union, the commission shall give notice of this fact to all banks, trust companies, corporations, associations and individuals holding any assets of the credit union. No bank, trust company, corporation, association or individual who knows of the commissioner's taking possession or who has been notified pursuant to this section shall have a lien or charge for any payment, advance or clearance made thereafter or liability incurred thereafter against any of the assets of the credit union in his possession unless the payment, advance, clearance or liability has been authorized by the commissioner. Upon the commissioner's taking possession of the property and business of the credit union all judgments, decrees, levies and executions against the property of the credit union shall be thereafter stayed until otherwise directed by the Superior Court or until the property and business of the credit union has been returned to the management of its board.

L.1984, c. 171, s. 42, eff. Oct. 31, 1984.



Section 17:13-121 - Grievance With Action Of Commissioner; Court Proceedings For Injunction

17:13-121. Grievance with action of commissioner; court proceedings for injunction
Whenever any credit union or a member thereof deems itself or himself aggrieved by the commissioner's taking possession of that credit union, that credit union or member may at any time after the commissioner's taking possession, institute an action in the Superior Court to enjoin further proceedings. The court may proceed in a summary manner or otherwise.

L.1984, c. 171, s. 43, eff. Oct. 31, 1984.



Section 17:13-122 - Voluntary Dissolution; Liquidation; Notice To Authorities; Suspension Of Activities; Approval Of Members; Wind-up Of Affairs; Distribution Of Assets; Certificate Of Dissolution

17:13-122. Voluntary dissolution; liquidation; notice to authorities; suspension of activities; approval of members; wind-up of affairs; distribution of assets; certificate of dissolution
a. A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section.

b. The board shall adopt a resolution recommending the credit union be dissolved voluntarily, and directing that the question of liquidation be submitted to the members.

c. Within 10 days after the board decides to submit the question of liquidation to the members, the chairman shall notify the commissioner and any government agency or other organization insuring member accounts thereof in writing, setting forth the reasons for the proposed liquidation. Within 10 days after the members act on the question of liquidation, the chairman shall notify the commissioner and any government agency or other organization insuring member accounts, in writing, as to the action of the members on the proposal.

d. As soon as the board decides to submit the question of liquidation to the members, payments on shares, share certificates, deposits, deposit certificates, withdrawal of shares, making any transfer of shares to loans and interest, making investments of any kind, and granting loans shall be suspended pending action by members on the proposal to liquidate. On approval by the members of the proposal, all business transactions shall be permanently discontinued. Necessary expenses of operation shall, however, continue to be paid on authorization of the board or liquidating agent during the period of liquidation.

e. For a credit union to enter voluntary liquidation, approval by a majority of the members in writing or by a two-thirds majority of the members present at a regular or special meeting of the members is required. Where authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first class mail at least 10 days prior to the meeting.

f. A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting on loans and distributing its assets, and doing all acts required in order to wind up its business and may sue and be sued for the purpose of enforcing the debts and obligations until its affairs are fully concluded.

g. The board or the liquidating agent shall use the assets of the credit union to pay: (1) expenses incidental to liquidation including any surety bond that may be required; (2) any liability due nonmembers; and (3) deposits and deposit certificates as provided in this act. Assets then remaining shall be distributed to the members proportionately to the shares held by each member as of the date dissolution was voted.

h. As soon as the board or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, they shall execute a Certificate of Dissolution, on a form prescribed by the commissioner, and file the same, together with all pertinent books and records of the liquidating credit union, with the commissioner, whereupon the credit union shall be dissolved.

L.1984, c. 171, s. 44, eff. Oct. 31, 1984.



Section 17:13-123 - Conversion To Or From A Federal Credit Union

17:13-123. Conversion to or from a federal credit union
A credit union organized under the provisions of this act may convert to operation as a federal Credit Union, or a federal Credit Union may convert to a credit union operating under the provisions of this act, without undergoing dissolution or liquidation.

L.1984, c. 171, s. 45, eff. Oct. 31, 1985.



Section 17:13-124 - Credit Union Advisory Council.

17:13-124 Credit union advisory council.

46. a. A Credit Union Advisory Council is created which shall consult with, advise, and make recommendations to the commissioner on matters pertaining to the chartering, operation and supervision of credit unions.

b.The council shall consist of seven persons to be appointed by the Governor, with the advice and consent of the Senate, who are members of the State chartered and federally chartered credit unions within the State, at least two of whom shall be members of federally chartered credit unions within the State and at least four of whom shall be members of State chartered credit unions within the State. Four members of the council shall have had a minimum of three years' experience as a credit union officer or director or a similar management position. Appointments to the council shall be for terms of five years except that four of the initial appointments shall be for terms of four, three, two, and one years respectively, so that in each subsequent year one member shall be appointed to a full term. The two initial members of the federally chartered credit unions shall be appointed for terms of four and three years, respectively.

c.All members shall serve until their successors have been appointed and qualified. In the event a vacancy occurs, the appointment to fill the vacancy for the unexpired term shall be in the manner of the original appointment.

d.The chairman of the council shall be elected annually and from the members thereof.

e.The initial meeting of the council shall be called by the commissioner. Thereafter, regular meetings shall be held at times and places as shall be determined by the chairman, the commissioner, or a majority of the council members. The council may establish its own procedures and practices.

f.Expenses of the council shall be borne by the credit unions.

L.1984, c.171, s.46; amended 2013, c.215.



Section 17:13-125 - Rules And Regulations

17:13-125. Rules and regulations
The commissioner shall promulgate any rules and regulations which he deems necessary to effectuate the purposes of this act.

L.1984, c. 171, s. 57, eff. Oct. 31, 1984.



Section 17:13A-1 - Application Of Act

17:13A-1. Application of act
This act applies to advertisements made in connection with loans which are payable in installments and upon which interest is (a) received in advance, or (b) is added to the amount of the loan, so that the amount to be repaid, as stated in the instrument evidencing or securing the loan, equals the amount of the loan plus the interest so added, and (c) the interest so received in advance or so added is at a rate in excess of 6% per annum upon the average balances owing on such loans. It does not apply to advertisements in connection with loans upon which not more than 1 month's interest may lawfully be received in advance.

L.1965, c. 169, s. 1.



Section 17:13A-2 - Definitions

17:13A-2. Definitions
As used in this act,

(a) "person" means an individual, a corporation, a partnership and every other organized group of persons;

(b) "loan" means a loan of the type referred to in section 1;

(c) "lender" means a person who makes loans; it also includes agents, officers, directors and employees of lenders, and all persons who solicit, arrange for or otherwise participate or assist in the making of loans, or in any way act as an intermediary between a borrower and a lender in effecting loans;

(d) "net loan" means the amount which a borrower contracts to pay to a lender in satisfaction of a loan, less the amount of the interest received in advance on such loan, or added to the amount of such loan;

(e) "average balance owing on a loan" means an amount determined by the application of the formula

A=N (I + 1) / 2I

in which "A" represents the average balance; "N" represents the amount of the net loan; and "I" represents the number of installments scheduled by the terms of such loan to be paid on such loan;

(f) "advertisement" and "advertise" mean notice by a lender that he makes loans. The terms include the giving of such notice (1) in newspapers, magazines and all periodicals and publications of every nature; (2) by signs, billboards, placards, posters and displays of every nature; (3) by radio or television; (4) by direct mail; and (5) by every other medium of communication, oral, written, visual or otherwise, the purpose or effect of which is to call to the attention of persons that the lender named in such notice makes loans;

(g) "interest" means every charge paid to the lender or contracted for by the lender and the borrower in connection with or as an incident of a loan, whether designated as interest or as a finance charge or otherwise, except that the term does not include the following charges when made pursuant to law: late or delinquency charges; attorneys' and collection fees; insurance premiums, including premiums for credit life insurance; recording or filing fees, and all other charges which may lawfully be made on loans in addition to interest or finance charges.

L.1965, c. 169, s. 2.



Section 17:13A-3 - Requirements

17:13A-3. Requirements
No advertisement made or caused to be made by a lender shall contain any statement making reference to or setting forth a stated rate or percentage of interest charged on a loan made by him, unless such rate or percentage is expressed in terms of simple interest per month or per year on the amount of the average balance owing on such loan. An advertisement which states the rate of interest or the interest charge in terms of dollars and fractions of dollars per $100.00 per year on the net loan, or which presents a table which shows the amount which the borrower is required to pay on such loan, the amount of the net loan, and the amount, number and intervals of the required payments, shall not be deemed to be violative of the provisions of this section.

L.1965, c. 169, s. 3.



Section 17:13A-4 - Violation

17:13A-4. Violation
Any lender who willfully violates the provisions of section 3 of this act shall be a disorderly person.

L.1965, c. 169, s. 4.



Section 17:13A-5 - Citation

17:13A-5. Citation
This act may be cited as the "Installment Loan Rate Advertising Act."

L.1965, c. 169, s. 5.



Section 17:13B-1 - Short Title

17:13B-1. Short title
This act shall be known as "The State Bank Parity Act" .

L.1981, c. 4, s. 1, eff. Jan. 23, 1981.



Section 17:13B-2 - Depository Institutions, Rate Of Interest, Other Charges, Fees On Loans, Authorized.

17:13B-2 Depository institutions, rate of interest, other charges, fees on loans, authorized.


2.Notwithstanding any provisions of R.S.31:1-1 or any other statute to the contrary, any bank, savings bank, savings and loan association or credit union may charge any periodic percentage rate on the outstanding balance and include any other charges or fees on any class or type of loan as permitted to any other lender by the laws of this State on that class or type of loan. Nothing in this act shall authorize any lender to make any loan it is not authorized by law to make, nor shall anything in this act apply to loans secured by a first lien on real estate on which there is erected or to be erected a structure containing one, two, three, four, five, or six dwelling units, a portion of which structure may also be used for nonresidential purposes.

L.1981,c.4,s.2; amended 1999, c.81.



Section 17:14A-1 - Definitions

17:14A-1. Definitions
As used in this chapter:

a. "Commissioner" means the Commissioner of Banking of New Jersey;

b. "Department" means the Department of Banking of New Jersey;

c. "Safe Deposit Company" means a corporation organized for the purpose of keeping, maintaining and renting for hire safe deposit boxes for the safekeeping of personal property;

d. "Safe deposit box" means a receptacle for the safekeeping of personal property;

e. "Lessor" means a safe deposit company;

f. "Safe" means a place for the storage and safekeeping of personal property;

g. "Vault" means a room or compartment that is designed for the storage and safekeeping of personal property, including safes and safe deposit boxes and having a size and shape which permits entrance and movement within by one or more persons.

L.1983, c. 566, s. 17:14A-1.



Section 17:14A-2 - Applicability Of Chapter

17:14A-2. Applicability of chapter
This chapter shall apply to all corporations organized prior to and after the effective date of this chapter.

L.1983, c. 566, s. 17:14A-2.



Section 17:14A-3 - Carrying On Safe Deposit Business

17:14A-3. Carrying on safe deposit business
A corporation organized under any law other than this chapter shall not be authorized to carry on a safe deposit business, but this section shall not apply to State or federally chartered banks, savings banks, savings and loan associations or credit unions.

L.1983, c. 566, s. 17:14A-3.



Section 17:14A-4 - Use Of Words "Safe Deposit"

17:14A-4. Use of words "safe deposit"
A corporation organized under any law other than this chapter shall not use the words "safe deposit" as part of its name.

L.1983, c. 566, s. 17:14A-4.



Section 17:14A-5 - Reservation Of Power

17:14A-5. Reservation of power
This chapter may be supplemented, altered, amended or repealed by the Legislature, and every corporation to which this chapter applies shall be bound thereby.

L.1983, c. 566, s. 17:14A-5.



Section 17:14A-6 - Incorporators

17:14A-6. Incorporators
Any five or more persons who are residents of this State, hereinafter referred to as incorporators, may associate to form a corporation for the purposes of a safe deposit company upon the terms and conditions set forth in this chapter.

L.1983, c. 566, s. 17:14A-6.



Section 17:14A-7 - Certificate Of Incorporation

17:14A-7. Certificate of incorporation
The incorporators shall personally sign and prove or acknowledge as is required for deeds of real estate, a certificate of incorporation, which shall state:

a. The name of the corporation, which shall contain the words "safe deposit" , and the name of the corporation shall not be one already in use by another corporation nor so similar thereto as to deceive the public or lead to uncertainty or confusion;

b. The street, street number, if any, and the municipality in this State where its business is to be carried on;

c. Its purposes and objects;

d. The amount of its capital stock, which shall not be less than $200,000.00 and shall be divided into shares having a par value of not less than $2.00 per share and be fully subscribed for in the certificate;

e. The name, residence (including street and number, if any) post office address and occupation of each incorporator;

f. The number of shares subscribed for by each incorporator;

g. The period, if any, limited for the duration of the company; and

h. The certificate may contain any provisions, consistent with the provisions of this chapter, which the incorporators may choose to insert for the regulation of its business, the conduct of its affairs, or for the defining, limiting and regulating the powers of its directors.

L.1983, c. 566, s. 17:14A-7.



Section 17:14A-8 - Original Bylaws

17:14A-8. Original bylaws
The original bylaws of the corporation shall be adopted by the incorporators.

L.1983, c. 566, s. 17:14A-8.



Section 17:14A-9 - Application To Commissioner For Approval; Notice Of Hearing

17:14A-9. Application to commissioner for approval; notice of hearing
The certificate of incorporation and the bylaws shall be submitted to the commissioner for his approval. Within 10 days thereafter, the commissioner shall give written notice to each incorporator, of the time and place designated by him for a hearing, by mailing the notice to each incorporator at the post-office address stated in the certificate of incorporation. The time designated for the hearing shall be not less than six weeks nor more than eight weeks after the date after receipt by the commissioner of the application.

L.1983, c. 566, s. 17:14A-9.



Section 17:14A-10 - Publishing Notice Of Application And Hearing By Incorporators

17:14A-10. Publishing notice of application and hearing by incorporators
The incorporators shall give public notice of the application and of the time and place designated by the commissioner for the hearing thereon, by publishing it prior to the time of hearing at least once a week for four weeks in at least one newspaper published and circulating in the municipality where the principal office of the safe deposit company will be located. If there is no newspaper published in the municipality, the notice shall be published in a newspaper having a general circulation in the municipality.

The notice shall also state the proposed name of the company, the name of the municipality where the principal office of the company will be located, the names and addresses, both residence and post office, of the incorporators, and the aggregate amount which they have agreed to invest in the company before it commences business.

L.1983, c. 566, s. 17:14A-10.



Section 17:14A-11 - Mailing Copy Of Notice To Other Companies; Request To Commissioner To Furnish Names

17:14A-11. Mailing copy of notice to other companies; request to commissioner to furnish names
The incorporators shall also mail or cause to be mailed, at least three weeks prior to the time designated for the hearing, a copy of the notice to all safe deposit companies having principal or branch offices within the county where the principal office of the proposed company is to be located.

The commissioner shall, upon the request of the incorporators, furnish a written list showing the names and street addresses of all safe deposit companies to which the notice shall be sent.

L.1983, c. 566, s. 17:14A-11.



Section 17:14A-12 - Hearing; Examination Or Investigation By Commissioner

17:14A-12. Hearing; examination or investigation by commissioner
At the hearing on the application to approve the certificate of incorporation or at any adjournment granted by the commissioner, anyone desiring to be heard shall be given the opportunity to be heard. The commissioner shall also make an independent examination or investigation of the application as the circumstances shall require. The commissioner may, in writing, waive a hearing on the application to approve the certificate of incorporation.

L.1983, c. 566, s. 17:14A-12.



Section 17:14A-13 - Commissioner's Findings

17:14A-13. Commissioner's findings
The commissioner shall approve the application and issue a certificate of approval which shall be endorsed upon or annexed to the certificate of incorporation if he finds that:

a. The establishment of the company is in the public interest; and

b. Will be of benefit to the area proposed to be served; and

c. The amount of the capital stock appears adequate or if he deems it inadequate the amount of capital stock or other form of capital investment he deems appropriate; and

d. The company will have a reasonable prospect of success; and

e. The character, responsibility and general fitness of the incorporators command confidence and warrant belief that the business of the company will be honestly and efficiently conducted; and

f. The name proposed for the company conforms with the requirements of this chapter and that the proposed bylaws are proper; and

g. The company has filed proofs as to the mailing of notice and publication required by the chapter.

L.1983, c. 566, s. 17:14A-13.



Section 17:14A-14 - Commissioner's Decision

17:14A-14. Commissioner's decision
Within 30 days after the close of the hearing, the commissioner shall announce his decision upon such application and file in his office, a written memorandum stating the reasons therefor which shall be open to public inspection; and he shall forthwith thereafter give written notice thereof to the incorporators.

L.1983, c. 566, s. 17:14A-14.



Section 17:14A-15 - Filing Certificate Of Incorporation As Evidence

17:14A-15. Filing certificate of incorporation as evidence
If the application is approved by the commissioner, he shall endorse upon or annex to the certificate of incorporation a certificate of approval and the certificate of incorporation shall be filed in the department. The certificate or a copy thereof duly certified by the commissioner shall be evidence in all courts and places.

L.1983, c. 566, s. 17:14A-15.



Section 17:14A-16 - Beginning Of Corporate Existence; Transaction Of Business

17:14A-16. Beginning of corporate existence; transaction of business
Upon the filing of the certificate of incorporation as provided in R.S. 17:14A-15, the subscribers to the certificate, their successors and assigns, shall be a corporation by the name stated in the certificate, subject to the provisions of this chapter, but a safe deposit company shall not transact any business whatsoever, except that relating to its organization, until it has received a certificate of authority from the commissioner to transact business as hereinafter provided.

L.1983, c. 566, s. 17:14A-16.



Section 17:14A-17 - Payment Of Capital; Filing Proof With Commissioner

17:14A-17. Payment of capital; filing proof with commissioner
The full amount of capital shall be paid in, in cash, before a safe deposit company transacts any business, except that which relates to its organization. The payment shall be certified to the commissioner under oath of two of its officers.

L.1983, c. 566, s. 17:14A-17.



Section 17:14A-18 - Certificate Of Authority To Transact Business

17:14A-18. Certificate of authority to transact business
The commissioner shall issue a certificate of authority to a safe deposit company in which it shall be stated that the safe deposit company therein named has complied with the provisions of this chapter and is authorized to begin the transaction of business specified in the certificate of incorporation when he shall have verified by examination that:

a. The certificate of incorporation has been filed as provided in R.S. 17:14A-15;

b. The entire capital stock as stated in the certificate of incorporation has been fully paid in cash, unconditionally and without reservation;

c. The cash paid in or the capital stock is on deposit in a banking institution in this State, without offset, claim or demand whatsoever, and subject to withdrawal upon demand; and

d. Proof to the satisfaction of the commissioner that the proposed officers of the safe deposit company who will have control or supervision of the company's operations possess the qualifications, experience and character required for the duties and responsibilities with which they will be charged.

A copy of the certificate of authority shall be filed in the department.

L.1983, c. 566, s. 17:14A-18.



Section 17:14A-19 - Time Within Which To Issue Certificate Or Notify Company Of Refusal

17:14A-19. Time within which to issue certificate or notify company of refusal
The commissioner shall, within 30 days after receipt of the company's certificate of incorporation and the verified certificate certifying as to the payment of capital, issue the certificate of authority to transact business or notify the safe deposit company in writing of his reasons for refusing it.

L.1983, c. 566, s. 17:14A-19.



Section 17:14A-20 - Review Of Refusal To Issue Certificate Of Authority

17:14A-20. Review of refusal to issue certificate of authority
The commissioner's failure to issue the certificate of authority or to notify the company in writing of his reasons for refusal to issue the certificate of authority within the time specified in R.S. 17:14A-19 shall be subject to review by appeal to the Appellate Division of the Superior Court.

L.1983, c. 566, s. 17:14A-20.



Section 17:14A-21 - Dissolution For Failure To Obtain Certificate Of Authority Or Commence Business

17:14A-21. Dissolution for failure to obtain certificate of authority or commence business
If a safe deposit company shall fail to obtain a certificate of authority within six months from the date of the commissioner's approval of its certificate of incorporation or within the extended time hereinafter provided, or if the safe deposit company shall fail to commence business within six months after the issuance of the certificate of authority or within the extended time hereinafter provided, the commissioner may make an order, to be filed in the department, forfeiting the safe deposit company's rights, powers and privileges as a corporation, and upon the filing of the order the corporate rights, powers and privileges of the safe deposit company shall cease. The commissioner may, upon good cause shown, extend the time to obtain a certificate of authority or commence business. The extension or extensions shall be for a period or periods as the commissioner may specify, not exceeding 12 months in all, and shall be evidenced by a certificate or certificates of the commissioner filed in the department.

L.1983, c. 566, s. 17:14A-21.



Section 17:14A-22 - Tolling Of Time To Obtain Certificate Of Authority Or Commence Business

17:14A-22. Tolling of time to obtain certificate of authority or commence business
If proceedings are instituted to review the commissioner's approval of an application to file a certificate of incorporation or to review the commissioner's failure to issue a certificate of authority, the period from the date of the commissioner's approval or failure to issue a certificate of authority to the entry of the final judgment in the proceedings shall not be considered in computing any 12 months' period limited in R.S. 17:14A-21.

L.1983 c. 566, s. 17:14A-22.



Section 17:14A-23 - Powers

17:14A-23. Powers
In addition to the powers conferred by Title 14A of the New Jersey Statutes, Corporations, General, so far as they are not inconsistent with the provisions of this chapter, a safe deposit company may, as lessor, lease vaults, safe deposit boxes and other receptacles for the storage and safe keeping of personal property upon terms and conditions as may be prescribed by the safe deposit company with the lessees of the vaults, safe deposit boxes and other receptacles, but a safe deposit company shall not make any loans or advances upon any property left with it for storage nor have the power to transact the business of a bank, savings bank or savings and loan association or any other business except that of a safe deposit company.

L.1983, c. 566, s. 17:14A-23.



Section 17:14A-24 - Directors; Number; Election; Term

17:14A-24. Directors; number; election; term
The affairs of a safe deposit company shall be managed by a board of at least five directors elected by the stockholders of the company at each annual meeting. The persons receiving the greatest number of votes shall be the directors. The directors shall hold office for one year and until their successors are elected and qualified.

L.1983, c. 566, s. 17:14A-24.



Section 17:14A-25 - Directors; Voting Rights Of Stockholders

17:14A-25. Directors; voting rights of stockholders
At a meeting of stockholders for the election of directors, a stockholder shall be entitled to one vote for each share of stock owned. A stockholder may vote by a proxy in writing signed by him.

L.1983, c. 566, s. 17:14A-25.



Section 17:14A-26 - Directors; Oath

17:14A-26. Directors; oath
Each director shall, following his election and before the assumption of any duties as a director, take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the safe deposit company, and that he will not knowingly violate or knowingly permit to be violated any provision of this chapter. The oath subscribed by the director and certified by the officer before whom it is taken shall be transmitted to and filed in the office of the commissioner.

L.1983, c. 566, s. 17:14A-26.



Section 17:14A-27 - Bonding Of Directors, Officers And Employees

17:14A-27. Bonding of directors, officers and employees
Every safe deposit company shall, at its own expense, cause to be bonded, by a surety company or companies authorized to transact business in New Jersey, each director, all officers and employees of the company in an amount as shall be approved by the board of directors. The bonds may be individual bonds or may be one or more blanket bonds. The board of directors shall annually examine all the bonds, shall pass upon their sufficiency and may require a new bond or bonds or increases in the amounts thereof. The commissioner may from time to time order an increase in the amounts of the bonds. A bond shall not be deemed to comply with this section unless the bond contains a provision that it shall not be cancellable for any cause unless notice of intention to cancel is filed in the office of the commissioner at least five days before the day upon which cancellation is to take effect.

L.1983, c. 566, s. 17:14A-27.



Section 17:14A-28 - Bonding Of Directors, Officers And Employees; Waiver

17:14A-28. Bonding of directors, officers and employees; waiver
If a safe deposit company is unable to obtain the bond or bonds required by R.S. 17:14A-27, the commissioner may, in his discretion, waive the requirements of R.S. 17:14A-27 for a period of one year, upon terms as he may deem appropriate, that the company is adequately capitalized and that a waiver will not otherwise endanger the financial condition of the company.

L.1983, c. 566, s. 17:14A-28.



Section 17:14A-29 - Branch Offices; Capital Requirements; Location

17:14A-29. Branch offices; capital requirements; location
A safe deposit company may, pursuant to a resolution of its board of directors and by an amendment to its certificate of incorporation to increase its capital stock in an amount of at least $100,000.00 for each branch office to be established and maintained, establish and maintain a branch office or offices as hereinafter provided.

L.1983, c. 566, s. 17:14A-29.



Section 17:14A-30 - Branch Offices; Application, Approval

17:14A-30. Branch offices; application, approval
Before a branch office shall be established, the safe deposit company shall file a written application in the department for the commissioner's approval. The commissioner shall, within 90 days after the filing of the application, approve the application if he finds, after investigation or hearings or both, that:

a. The safe deposit company has complied with R.S. 17:14A-29;

b. The interests of the public will be served to advantage by the establishment of the branch office; and

c. The conditions in the locality in which the proposed branch is to be established afford reasonable promise of successful operation.

L.1983, c. 566, s. 17:14A-30.



Section 17:14A-31 - Branch Offices; Failure To Open And Operate

17:14A-31. Branch offices; failure to open and operate
The failure of a safe deposit company to open and operate a branch office within six months after the commissioner approves the application therefor shall automatically terminate the right of safe deposit company to open the branch office, and it shall make no further application to establish a branch office at the location, or in the area which would be served by a safe deposit company doing business at the location, until after the expiration of one year from the date of such approval; except that, for good cause shown, the commissioner may, in his discretion, on application of the safe deposit company made before the expiration of the six months period, extend for additional periods, not in excess of six months each, the time within which the branch office may be opened.

L.1983, c. 566, s. 17:14A-31.



Section 17:14A-32 - Branch Offices; Discontinuance

17:14A-32. Branch offices; discontinuance
By resolution of its board of directors, a safe deposit company may discontinue a branch office. Upon adoption of the resolution, the safe deposit company shall file a certificate in the department specifying the location of the branch office to be discontinued, and the date upon which the discontinuance shall be effective.

L.1983, c. 566, s. 17:14A-32.



Section 17:14A-33 - Change Of Principal Or Branch Office; Application

17:14A-33. Change of principal or branch office; application
A safe deposit company may change the location of its principal office or of a branch office to a location by filing an application in the department.

L.1983, c. 566, s. 17:14A-33.



Section 17:14A-34 - Change Of Principal Or Branch Office; Approval

17:14A-34. Change of principal or branch office; approval
The commissioner shall approve the application for a change of location of the principal office of a safe deposit company or a branch office if it shall appear from the application or from any investigation he may make that the area to be served by the office after its change in location would not be substantially different from the area previously served by the office.

L.1983, c. 566, s. 17:14A-34.



Section 17:14A-35 - Merger

17:14A-35. Merger
Any safe deposit company may, with the approval of the commissioner, merge with any other safe deposit company, bank, savings bank or savings and loan association subject to any applicable law relating to the merger of banks, savings banks or savings and loan associations as hereinafter provided. In a merger with a bank, savings bank or savings and loan association, the surviving company shall be a bank, savings bank or savings and loan association.

L.1983, c. 566, s. 17:14A-35.



Section 17:14A-36 - Merger Agreement; Authorization

17:14A-36. Merger agreement; authorization
The boards of directors of each company proposing to merge shall authorize the execution of a merger agreement which shall contain:

a. The names of the safe deposit companies proposing to merge and the location of the principal office and branch offices of the merging company;

b. The name of the company into which they propose to merge, which is hereinafter designated as the surviving company;

c. The location of the principal office of the surviving company;

d. The names of the persons who will be the directors of the surviving company;

e. The names of the persons who will be the officers of the surviving company;

f. The locations then occupied by the principal offices, branch offices of the merging companies and the surviving company which will be continued as branch offices of the surviving company;

g. The effective date of the merger;

h. The amount of capital stock, the number of shares into which it will be divided, the par value of each share, which the surviving company will have after the merger is affected;

i. The manner and basis of converting the shares of each merging company into shares, other securities, or obligations of the surviving company, or into cash or other consideration which may include shares or other securities or obligations of a corporation not a party to the merger, or into any combinations thereof;

j. A statement of any amendments in the certificate of incorporation of the surviving company to be effected by the merger; and

k. Any other provisions, not inconsistent with this chapter, which may be necessary or appropriate to effect the merger.

L.1983, c. 566, s. 17:14A-36.



Section 17:14A-37 - Consolidation

17:14A-37. Consolidation
Any two or more safe deposit companies may, with the approval of the commissioner, consolidate into a new company as hereinafter provided.

L.1983, c. 566, s. 17:14A-37.



Section 17:14A-38 - Consolidation Plan; Authorization

17:14A-38. Consolidation plan; authorization
The boards of directors of each safe deposit company proposing to consolidate into a new company shall authorize the execution of a plan of consolidation which shall contain:

a. The names of the safe deposit companies proposing to consolidate;

b. The name of the new company into which the safe deposit companies propose to consolidate, which is hereinafter designated as the new company;

c. The location of the principal office of the new company;

d. The names of the persons who will be directors of the new company;

e. The names of the persons who will be officers of the new company;

f. The effective date of the consolidation;

g. The amount of capital stock, the number of shares into which it will be divided, the par value of each share, which the new company will have after the consolidation is effective;

h. The manner and basis of converting the shares of each company into shares, other securities or obligations of the new company, or into cash or other consideration which may include shares or other securities or obligations of a corporation not a party to the consolidation, or any combination thereof;

i. With respect to the new corporation, all of the statements required to be set forth in the certificate of incorporation for companies organized under this chapter, except it will not be necessary to set forth the names and addresses of each incorporator; and

j. Any other provisions, not inconsistent with this chapter, which may be necessary or appropriate to effect the consolidation.

L.1983, c. 566, s. 17:14A-38.



Section 17:14A-39 - Approval Or Disapproval Of Merger Agreement Or Consolidation Plan By Commissioner

17:14A-39. Approval or disapproval of merger agreement or consolidation plan by commissioner
The merger agreement or consolidation plan, executed by all the parties thereto, shall be submitted to the commissioner who shall, within 60 days from the date of submission, endorse thereon his approval or disapproval. If the commissioner shall disapprove the agreement or plan, he shall forthwith file a memorandum in the department stating the reasons for his disapproval, and shall mail a copy of the memorandum to each of the companies which is a party to the merger agreement or consolidation plan. The commissioner shall not withhold his approval unless he shall find that the merger agreement or consolidation plan contains provisions which do not conform to this chapter, or that the merger or consolidation will not be in the public interest.

L.1983, c. 566, s. 17:14A-39.



Section 17:14A-40 - Review Of Commissioner's Disapproval Of Merger Agreement Or Consolidation Plan

17:14A-40. Review of commissioner's disapproval of merger agreement or consolidation plan
The commissioner's disapproval of a merger agreement or consolidation plan, as provided in R.S. 17:14A-39, shall be subject to review by appeal to the Appellate Division of the Superior Court.

L.1983, c. 566, s. 17:14A-40.



Section 17:14A-41 - Submission Of Merger Agreement Or Consolidation Plan To Stockholders

17:14A-41. Submission of merger agreement or consolidation plan to stockholders
If the commissioner approves the merger agreement or consolidation plan, or if the merger agreement or consolidation plan is approved after review as provided in R.S. 17:14A-40, it shall, within 180 days after the date of approval, be submitted to the stockholders of each of the companies which are parties to the agreement or plan, at separate meetings called for that purpose upon at least 20 days' notice prior to the meeting, by mail, postage prepaid, addressed to each stockholder at his address as it appears on the books of the company. The notice shall specify the place, day and the hour of the meeting and the nature of the business to be transacted. A copy of the merger agreement or consolidation plan shall be mailed to each stockholder of each company, together with the notice of the meeting.

L.1983, c. 566, s. 17:14A-41.



Section 17:14A-42 - Approval By Stockholders; Filing Agreement Or Plan

17:14A-42. Approval by stockholders; filing agreement or plan
If the merger agreement or consolidation plan is approved by the affirmative vote of 2/3 of the stockholders of each company, that fact shall be certified as to each company by its president or a vice president and the certifications shall be attached to the merger agreement or consolidation plan and filed in the department at which time it shall become effective.

L.1983, c. 566, s. 17:14A-42.



Section 17:14A-43 - Merger Agreement Or Consolidation Plan As Evidence

17:14A-43. Merger agreement or consolidation plan as evidence
A copy of the merger agreement or consolidation plan, certified by the commissioner, shall be evidence in all courts and places.

L.1983, c. 566, s. 17:14A-43.



Section 17:14A-44 - Recording Copy Of Merger Agreement Or Consolidation Plan With County Recording Officer

17:14A-44. Recording copy of merger agreement or consolidation plan with county recording officer
A copy of the merger agreement or consolidation plan, certified by the commissioner, may be recorded in the office of the county recording officer charged with the duty of recording instruments affecting title to real property in the county, and the record shall have the same effect as if duly executed and acknowledged deeds to real property and assignments of mortgages affecting real or personal property owned by the merging or consolidating companies had been made and delivered by the merging companies to the surviving company and the consolidating companies to the new company, and had been duly recorded.

L.1983, c. 566, s. 17:14A-44.



Section 17:14A-45 - Effect Of Merger Or Consolidation

17:14A-45. Effect of merger or consolidation
Upon the merger or consolidation of two or more safe deposit companies:

a. The parties to the merger agreement or plan of consolidation shall be a single company, which, in the case of a merger, shall be the corporation designated in the merger agreement as the surviving company, and in the case of a consolidation, shall be the new company provided for in the consolidation plan;

b. The separate existence of all parties to the merger agreement or consolidation plan, except the surviving company or new company, shall cease;

c. The surviving or new company shall, to the extent consistent with its certificate of incorporation as amended or established by the merger or consolidation, possess all the rights, privileges, powers, immunities, purposes and franchises, both public and private, of each of the merging or consolidating companies;

d. All real property and personal property, tangible and intangible, of every kind and description, belonging to each of the companies so merged or consolidated shall be vested in the surviving or new company without further act or deed, and the title to any real estate, or any interest therein, vested in any of the companies shall not revert or be in any way impaired by reason of the merger or consolidation;

e. The surviving or new company shall be liable for all the obligations and liabilities of each of the companies so merged or consolidated, and any claim existing or action or proceeding pending by or against any of the companies may be enforced as if the merger or consolidation had not taken place and neither the rights of creditors nor any liens upon, or security interests in, the property of any of the companies shall be impaired by the merger or consolidation;

f. In the case of a merger, the certificate of incorporation of the surviving company shall, without further act or deed, be amended to the extent, if any, stated in the plan of merger, and, in the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in the certificate of incorporation of companies organized under this chapter shall be the certificate of incorporation of the new company; and

g. The directors named in the merger agreement or consolidation plan shall be the directors of the surviving company or new company and shall serve until the time new directors are elected at the annual meeting of stockholders following the effective date of the merger or consolidation.

L.1983, c. 566, s. 17:14A-45.



Section 17:14A-46 - Merger Or Consolidation; Issuance Of New Stock Certificates

17:14A-46. Merger or consolidation; issuance of new stock certificates
A surviving company or the new company resulting from a merger or consolidation shall require each stockholder of a company participating in a merger or consolidation to surrender his certificates of capital stock of each participating company, and shall upon the surrender thereof, issue or deliver in lieu thereof, certificates for the number of its own shares of capital stock, or other securities or obligations of the surviving company or new company, or cash or other consideration including shares or other securities or obligations of a corporation not a party to the merger or consolidation, as the stockholder is entitled to receive pursuant to the terms of the merger agreement or consolidation plan.

L.1983, c. 566, s. 17:14A-46.



Section 17:14A-47 - Liability Of Stockholders

17:14A-47. Liability of stockholders
The holders of shares of capital stock of a safe deposit company shall not be liable, by reason of their owning the stock, for any debts, contracts or obligations of the safe deposit company.

L.1983, c. 566, s. 17:14A-47.



Section 17:14A-48 - Language In Rental Agreement

17:14A-48. Language in rental agreement
An agreement for the rental of vaults, safe deposit boxes, and other receptacles for the storage and safekeeping of personal property shall be written in simple, clear, understandable and easily readable language as provided in P.L.1980, c. 125 (C. 56:12-1 et seq.).

L.1983, c. 566, s. 17:14A-48.



Section 17:14A-49 - Notice To Lessee As To Insurance And Contents Of Vaults, Etc.

17:14A-49. Notice to lessee as to insurance and contents of vaults, etc.
An agreement for the rental vaults, safe deposit boxes or other receptacles for the storage and safekeeping of personal property shall contain language in bold face type substantially as follows:

Important Notice

The contents of your vault, safe deposit box or storage receptacle are not protected against loss by the lessor unless specifically indicated in this notice, and for your protection you may wish to secure your own insurance for protection against loss with an insurance company of your own choice.

You should keep a complete list and description of all your property stored in your vault, safe deposit box or storage receptacle and any available proof of ownership.

A copy of the notice shall be posted in the principal office of the company and in each branch office and shall be given to each lessee before the lessee enters into an agreement for the rental of a vault, safe deposit box or other receptacle for the storage and safekeeping of personal property.

L.1983, c. 566, s. 17:14A-49.



Section 17:14A-50 - Books And Records

17:14A-50. Books and records
A safe deposit company shall keep and maintain all books and records required by law and in addition thereto shall keep and maintain all books and records as may be required under rules and regulations promulgated by the commissioner pursuant to P.L.1958, c. 66 (C. 17:1-8.1 et seq.), and a list setting forth the names and addresses of all lessees, together with the numbers of their respective safe deposit boxes.

L.1983, c. 566, s. 17:14A-50.



Section 17:14A-51 - Proceedings For Unpaid Rental

17:14A-51. Proceedings for unpaid rental
17:14A-51. If the amount due for the rental of any vault, safe deposit box or receptacle for the storage and safekeeping of personal property of any safe deposit company or bank, savings bank, or savings and loan association authorized to conduct a safe deposit business under the laws of this State has not been paid for one year, the safe deposit company, bank, savings bank, savings and loan association may at any time after the expiration of the year send a written notice by registered mail addressed to the lessee or lessees in whose name the vault, safe deposit or receptacle stands on its records, directed to the address on its records, that if the rental for the vault, safe deposit box or receptacle is not paid within 30 days after the date of the mailing of the notice, it will have the vault, safe deposit box or receptacle opened in the presence of one of its officers and of a notary public not in its employ, and the contents thereof, if any, placed in a sealed package by the notary public, marked by him with the name of the lessee or lessees in whose name the vault, safe deposit box or receptacle stands and the estimated value thereof, and the package so sealed and marked will be placed in one of the general vaults, safes or boxes of the safe deposit company, bank, savings bank or savings and loan association. The notary's proceedings shall be set forth in a certificate under his official seal, and the certificate shall be delivered to the savings and loan association, bank, savings bank or safe deposit company. The safe deposit company, bank, savings bank or savings and loan association shall have a lien on the contents of the vault, safe deposit box or receptacle so removed for the amount due to it for the rental of the vault, safe deposit box or receptacle up to the time of the removal of the contents, and for the costs and expenses, if any incurred in its opening, repairing and restoration for use. If the lien is not paid and discharged within one year from the opening of the vault, safe deposit box or receptacle and the removal of its contents, the safe deposit company, bank, savings bank or savings and loan association may sell the contents at public auction, or so much thereof as is required, to pay and discharge the lien and expenses of sale. A notice of the date, time and place of the sale shall be advertised in a newspaper having a general circulation in the county within which the principal office of the safe deposit company, bank, savings bank or savings and loan association is located, at least once a week for two successive weeks prior to the sale. The safe deposit company, bank, savings bank or savings and loan association may retain from the proceeds of sale the amount due to it for its lien and the expenses of sale. The balance of the proceeds of the sale and the unsold contents, if any, shall be held to be paid and delivered to the lessee or owner of the contents of the vault, safe deposit box or receptacle so sold.

If the balance of the proceeds of sale and the unsold contents, if any, remain unclaimed by the owner for the time prescribed in the "Uniform Unclaimed Property Act (1981)," R.S.46:30B-1 et seq., it shall be presumed to be abandoned and disposed of as therein provided.

L.1983, c.566, s.17:14A-51; amended 1989,c.58,s.4.



Section 17:14A-52 - Accessibility To Vault, Safe Deposit Box Or Receptacle

17:14A-52. Accessibility to vault, safe deposit box or receptacle
The right of access to a vault, safe deposit box or receptacle rented to a lessee by a safe deposit company shall be governed by the rental agreement, the provisions of P.L.1955, c. 151 (C. 46:39-1 et seq.), R.S. 54:35-19 and R.S. 54:35-20.

L.1983, c. 566, s. 17:14A-52.



Section 17:14A-53 - Control Of Safe Deposit Company

17:14A-53. Control of safe deposit company
It shall be unlawful for any person or company, except with the approval of the commissioner, to acquire control of a safe deposit company incorporated under this chapter.

L.1983, c. 566, s. 17:14A-53.



Section 17:14A-54 - Control Of Safe Deposit Company; "Control" Defined

17:14A-54. Control of safe deposit company; "control" defined
As used in R.S. 17:14A-53, "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a safe deposit company, whether by means of the ownership of the stock or equity interests of the safe deposit company by means of a contractual arrangement, or otherwise. Control shall be presumed to exist if any person or company, directly or indirectly, owns, controls or holds with power to vote 10% or more of the stock of the safe deposit company or of any company which owns, controls or holds with power to vote 10% or more of the stock of the safe deposit company, but a person shall not be deemed to control a safe deposit company solely by reason of his being an officer or director of the safe deposit company.

L.1983, c. 566, s. 17:14A-54.



Section 17:14A-55 - Control Of Safe Deposit Company; "Company" Defined

17:14A-55. Control of safe deposit company; "company" defined
As used in R.S. 17:14A-53, "company" means a corporation, joint stock company, business trust, investment trust, general or limited partnership, voting trust, association, and any similar organized group of persons, whether incorporated or not, and whether or not organized or incorporated under the laws of this State or any other state or any territory or possession of the United States or under the laws of a foreign country, territory, colony or possession thereof.

L.1983, c. 566, s. 17:14A-55.



Section 17:14A-56 - Control Of Safe Deposit Company; Application To Commissioner

17:14A-56. Control of safe deposit company; application to commissioner
A person or company seeking to acquire control of a safe deposit company shall file a written application therefor with the commissioner which shall be in such form and contain such information as the commissioner may require.

L.1983, c. 566, s. 17:14A-56.



Section 17:14A-57 - Control Of Safe Deposit Company; Investigation By Commissioner

17:14A-57. Control of safe deposit company; investigation by commissioner
After the filing of the application as provided in R.S. 17:14A-56, the commissioner shall conduct an investigation to determine whether:

a. The acquisition of control of the safe deposit company is not contrary to law;

b. The acquisition of control of the safe deposit company is in the best interest of the public;

c. The character, responsibility and general fitness of the person or company seeking to acquire control of the safe deposit company are such as to command confidence and warrant belief that the business of the safe deposit company will be honestly and efficiently conducted in a manner consistent with the public interest, the interests of lessees and creditors of the safe deposit company; and

d. The exercise of control of the safe deposit company may impair the safe and sound conduct of the business of the safe deposit company, the conservation of its assets or public confidence in its business.

L.1983, c. 566, s. 17:14A-57.



Section 17:14A-58 - Control Of Safe Deposit Company; Approval Or Disapproval Of Application

17:14A-58. Control of safe deposit company; approval or disapproval of application
The commissioner shall notify the applicant in writing of his approval or disapproval of the application to acquire control within 90 days after its filing unless he shall advise the applicant in writing before the expiration of the 90-day period of his determination to extend the period for an additional 90 days. If the commissioner shall disapprove the application, he shall set forth his reasons therefor in the notification to the application.

L.1983, c. 566, s. 17:14A-58.



Section 17:14A-59 - Control Of Safe Deposit Company; Review Of Commissioner's Disapproval

17:14A-59. Control of safe deposit company; review of commissioner's disapproval
The commissioner's disapproval of an application to acquire control of a safe deposit company shall be subject to review by appeal in the Appellate Division of the Superior Court.

L.1983, c. 566, s. 17:14A-59.



Section 17:14A-60 - Communications Received From The Commissioner

17:14A-60. Communications received from the commissioner
Every official communication directed to and received by a safe deposit company or any of its officers or directors shall be submitted to the board of directors at the board's next meeting following receipt and noted in the minutes of the meeting.

L. 1983, c. 566, s. 17:14A-60.



Section 17:14A-61 - Examination Of Safe Deposit Company Affairs; By Whom Made

17:14A-61. Examination of safe deposit company affairs; by whom made
The board of directors of a safe deposit company shall have an examination of the company's affairs made, from time to time, by or under the supervision of a person who is a certified public accountant, a public accountant or a person whose qualifications for making the examination have been approved by the commissioner. A person who is an officer, director or employee of the company or who was an officer, director or employee of the company within a period of 13 months preceding the commencement of the examination shall not participate in any examination required by this section.

L. 1983, c. 566, s. 17:14A-61.



Section 17:14A-62 - Examination Of Safe Deposit Company Affairs; Scope

17:14A-62. Examination of safe deposit company affairs; scope
The scope of examinations made as required by R.S. 17:14A-61 shall be as determined by regulations of the commissioner or, in the absence of regulations, by the board of directors of the company.

L. 1983, c. 566, s. 17:14A-62.



Section 17:14A-63 - Examination Of Safe Deposit Company Affairs; When Made

17:14A-63. Examination of safe deposit company affairs; when made
An examination pursuant to R.S. 17:14A-61 shall be made at least once in each calendar year and shall be commenced not less than six months and not more than 15 months following the commencement of the preceding examination made pursuant to R.S. 17:14A-61, but an examination shall not be commenced when an examination is being made pursuant to R.S. 17:14A-70. The board of directors may, whenever it deems it advisable, have examinations made of the company's affairs other than as required by this section.

L. 1983, c. 566, s. 17:14A-63.



Section 17:14A-64 - Examination Of Safe Deposit Company Affairs; Report; Statement By Directors; Filing

17:14A-64. Examination of safe deposit company affairs; report; statement by directors; filing
Within 60 days after completion of an examination made pursuant to R.S. 17:14A-61, a report thereof, in a form prescribed by the commissioner, certified by the person by whom and under whose supervision the examination was made, shall be presented to the directors at a meeting of the board. The board of directors shall have a statement prepared setting forth in detail the assets and their values, liabilities and net worth of the company. Within the time specified in this section, the directors shall file a copy of the statement and a certified copy of the report with the commissioner.

L. 1983, c. 566, s. 17:14A-64.



Section 17:14A-65 - Examination Of Safe Deposit Company Affairs; Curtailment Or Extension Of Time By Commissioner

17:14A-65. Examination of safe deposit company affairs; curtailment or extension of time by commissioner
The commissioner shall have power, for good cause shown, to curtail the six-month period, and to extend the 15-month period specified in R.S. 17:14A-63 for a period not exceeding one month in either case, and to extend the 60-day period specified in R.S. 17:14A-64 for a period not exceeding 30 days. An extension or curtailment shall not be allowed by the commissioner which will result in the lapse of a calendar year without the commencement of an examination pursuant to R.S. 17:14A-63.

L. 1983, c. 566, s. 17:14A-65.



Section 17:14A-66 - Reports To Commissioner As To Assets And Liabilities

17:14A-66. Reports to commissioner as to assets and liabilities
A safe deposit company shall make and file with the commissioner, in the form prescribed by the commissioner, periodic reports as the commissioner may from time to time request setting forth in detail and under appropriate heads the assets and liabilities of the company at the close of business on any day specified by the commissioner. The report shall be filed by the company within 10 days after receipt of the request. The report shall be attested by at least three directors who are not officers of the company, and shall be verified by the oaths of at least two officers of the company. The commissioner may extend the time within which the report shall be filed for not more than 10 days.

L. 1983, c. 566, s. 17:14A-66.



Section 17:14A-67 - Special Reports As To Condition Of Company

17:14A-67. Special reports as to condition of company
The commissioner shall have the power to call for special reports from a safe deposit company when, in his judgment, a special report is necessary to obtain a full and complete knowledge as to the company's condition. The special report shall be filed with the commissioner within 10 days after receipt of the request.

L. 1983, c. 566, s. 17:14A-67.



Section 17:14A-68 - Penalty For Failure To Make And File Report

17:14A-68. Penalty for failure to make and file report
A safe deposit company which fails to make and file a report as required pursuant to R.S. 17:14A-66 and R.S. 17:14A-67 shall be subject to a penalty of $100.00 for each day during which the failure continues, to be recovered by the State in a civil action prosecuted by the Attorney General.

L. 1983, c. 566, s. 17:14A-68.



Section 17:14A-69 - Publication Of Report

17:14A-69. Publication of report
A summary of each report filed pursuant to R.S. 17:14A-66, in a form prescribed by the commissioner, shall be published by the safe deposit company once in a newspaper having a general circulation in the county in which the company's principal office is located within two weeks after the report is filed. The cost of publication shall be paid by the company and a proof of publication filed with the commissioner. A copy of the report shall be made available to any person requesting it.

L.1983, c. 566, s. 17:14A-69.



Section 17:14A-70 - Examination Of Safe Deposit Companies By Commissioner

17:14A-70. Examination of safe deposit companies by commissioner
The commissioner shall, whenever and as often as he shall deem it advisable, cause the affairs of every safe deposit company to be examined to determine whether the company is conducting its business in conformity with the laws of this State and its certificate of incorporation, and with safety to its lessees, creditors and the public.

The officers and employees of every safe deposit company, being examined shall exhibit to the examiners all its securities, books, records and accounts and shall otherwise facilitate the examination so far as it may be in their power.

L.1983, c. 566, s. 17:14A-70.



Section 17:14A-71 - Examination Of Safe Deposit Companies By Commissioner; Examination Of Witnesses

17:14A-71. Examination of safe deposit companies by commissioner; examination of witnesses
The commissioner, a deputy commissioner, and every examiner assigned by the commissioner or by a deputy commissioner to examine the affairs of a company may administer an oath to any person whose testimony is required for the purposes of the examination. The commissioner or deputy commissioner may compel the appearance of any person for the purposes of examination, by subpena ad testificandum and the production of books, papers, documents or records by subpena duces tecum.

L.1983, c. 566, s. 17:14A-71.



Section 17:14A-71.1 - Examinations Confidential

17:14A-71.1. Examinations confidential
Every report and copy of a report of examination of a safe deposit company made by or under the supervision of the commissioner shall be confidential and shall not be made public by any officer, director or employee of a safe deposit company.

L.1983, c. 566, s. 17:14A-71.1.



Section 17:14A-71.2 - Examinations Confidential; Evidence; Subpenas

17:14A-71.2. Examinations confidential; evidence; subpenas
Every report and copy of a report of examination of a safe deposit company made by or under the supervision of the commissioner shall not be subject to subpena or to admission into evidence in any court, except pursuant to an order of the court made upon notice of the commissioner affording the commissioner an opportunity to advise the court of reasons for excluding the report or any portion thereof from evidence. The court shall order the issuance of a subpena for the production of or the admission into evidence of a report or portion thereof only after it is satisfied that it is material and relevant to the issues in the proceedings, and the ends of justice and the public interest will be served thereby. This section shall not apply to any action or proceeding instituted by the commissioner or the Attorney General pursuant to any law of this State.

L.1983, c. 566, s. 17:14A-71.2.



Section 17:14A-72 - Commissioner's Powers On Ultra Vires, Unlawful And Unsafe Practices

17:14A-72. Commissioner's powers on ultra vires, unlawful and unsafe practices
If the commissioner finds that a safe deposit company is violating the provisions of its certificate of incorporation, or is conducting its business in violation of any law of this State, or in an unsafe manner, he shall order the safe deposit company to cease its ultra vires, unlawful or unsafe practices, as the case may be.

L.1983, c. 566, s. 17:14A-72.



Section 17:14A-73 - Review Of Commissioner's Order To Cease Ultra Vires, Unlawful Or Unsafe Practices

17:14A-73. Review of commissioner's order to cease ultra vires, unlawful or unsafe practices
An order of the commissioner made pursuant to R.S. 17:14A-72 shall be subject to review by appeal to the Appellate Division of the Superior Court. The institution of proceedings for review shall suspend the accrual of the penalties provided for by R.S. 17:14A-74 until the final determination of the proceedings.

L.1983, c. 566, s. 17:14A-73.



Section 17:14A-74 - Penalty For Failure To Comply With Commissioner's Order As To Ultra Vires, Unlawful And Unsafe Practices

17:14A-74. Penalty for failure to comply with commissioner's order as to ultra vires, unlawful and unsafe practices
A safe deposit company which continues to violate the provisions of its certificate of incorporation or which continues to conduct its business in violation of any law of this State, or in an unsafe manner, after having been ordered by the commissioner to cease those practices, shall be liable to a penalty of $1,000.00 to be recovered with costs by the State in a court of competent jurisdiction in a civil action prosecuted by the Attorney-General, and it shall be liable to a like penalty for each day's additional default from and after the time specified in the order. The penalty provided by this section shall be in addition to and not in lieu of any other provision of law applicable upon a safe deposit company's failure to comply with an order of the commissioner.

L.1983, c. 566, s. 17:14A-74.



Section 17:14A-75 - Removal Of Director Or Officer

17:14A-75. Removal of director or officer
Whenever, in the opinion of the commissioner, any director or officer of a safe deposit company has and continues to violate any law relating to a safe deposit company or has or continues unsafe or unsound practices in conducting the business of the safe deposit company after having been directed by the commissioner to discontinue the violation of law or the unsafe or unsound practices, the commissioner may cause notice to be served upon the director or officer to appear and show cause before him why he should not be removed from office. A copy of a notice so served shall be sent to each of the other directors of the safe deposit company by registered mail. If, after granting the director or officer a reasonable opportunity to be heard, the commissioner finds that he has and continues to violate any law relating to the safe deposit company, or has and continues unsafe or unsound practices in conducting the business of the safe deposit company, after having been directed by the commissioner to discontinue the violation of law or the unsafe or unsound practices, the commissioner may make an order removing the director or officer from office. A copy of the order shall be served upon the director or officer and upon the safe deposit company of which he is a director or officer. After the service of the copies of the order, the director or officer shall cease to be a director or officer of the safe deposit company.

L.1983, c. 566, s. 17:14A-75.



Section 17:14A-76 - Participation In Management Of Company After Removal From Office

17:14A-76. Participation in management of company after removal from office
Any director or officer who, after service upon him of a copy of the order removing him from office, participates in any manner in the management of the safe deposit company is guilty of a disorderly persons offense.

L.1983, c. 566, s. 17:14A-76.



Section 17:14A-77 - Record Of Proceedings To Remove Director Or Officer Not To Be Made Public; Exception

17:14A-77. Record of proceedings to remove director or officer not to be made public; exception
No part of the record of any proceedings under R.S. 17:14A-75 shall be made public or disclosed to anyone except the director or officer involved and the other directors of the safe deposit company involved, except in connection with proceedings brought pursuant to R.S. 17:14A-76.

L.1983, c. 566, s. 17:14A-77.



Section 17:14A-77.1 - Review Of Commissioner's Order To Remove Director Or Officer

17:14A-77.1. Review of commissioner's order to remove director or officer
An order by the commissioner made pursuant to R.S. 17:14A-75 shall be subject to review by appeal to the Appellate Division of the Superior Court.

L.1983, c. 566, s. 17:14A-77.1.



Section 17:14A-78 - Costs Of Examination Of Safe Deposit Company

17:14A-78. Costs of examination of safe deposit company
Every safe deposit company shall pay to the commissioner for the use of the State the reasonable costs of each examination of its affairs made pursuant to this chapter. The Attorney General may prosecute an action in the name of and for the benefit of the State, in a court of competent jurisdiction, against any safe deposit company which fails to pay the costs of examination.

L.1983, c. 566, s. 17:14A-78.



Section 17:14A-79 - Filing Documents And Reports

17:14A-79. Filing documents and reports
All documents and reports which are required to be filed by a corporation pursuant to the provisions of Title 14A, Corporations, General, of the New Jersey Statutes and which apply to a safe deposit company shall be filed in the department.

L.1983, c. 566, s. 17:14A-79.



Section 17:14A-80 - Custodial Possession By Commissioner; Causes

17:14A-80. Custodial possession by commissioner; causes
The commissioner shall have the authority to institute an action in the Superior Court to take custodial possession of the property of any safe deposit company:

a. Which has filed for bankruptcy or has been adjudicated a bankrupt;

b. Which is insolvent or has been placed in receivership;

c. Against which any proceedings have been instituted for bankruptcy, insolvency, receivership, agreement of composition or assignment for the benefit of creditors;

d. Against which a summary dispossess action has been instituted;

e. Against which has been issued a judgment, writ of execution, levy or sale;

f. Which has violated the provisions of its certificate of incorporation or any law of this State;

g. Which has refused to submit its books, papers, records, documents, and things to the inspection of the commissioner or any examiner appointed by him;

h. Whose officer or director has refused to be examined upon oath concerning the affairs of the safe deposit company or has refused to answer questions under oath or to produce any books, papers, records, or documents of the safe deposit company in his possession, custody or control;

i. Which has suspended its business for want of funds to carry on its business;

j. Which is, in the opinion of the commissioner, in an unsafe or unsound condition to transact business.

L.1983, c. 566, s. 17:14A-80.



Section 17:14A-81 - Custodial Possession By Commissioner; Purpose

17:14A-81. Custodial possession by commissioner; purpose
Possession by the commissioner shall be for the sole purpose of serving as a custodian of the safe deposit company until the lessees of the vaults, safe deposit boxes and other receptacles have removed their personal property therefrom after notice from the commissioner or upon removal by the commissioner to a place of safe storage.

L.1983, c. 566, s. 17:14A-81.



Section 17:14A-82 - Custodial Possession By Commissioner; Return Of Property To Management Of Safe Deposit Company

17:14A-82. Custodial possession by commissioner; return of property to management of safe deposit company
If and when the commissioner determines that the cause or causes for his taking custodial possession of a safe deposit company have been removed or remedied, he may return the property of the safe deposit company to the control and management of its officers and directors.

L.1983, c. 566, s. 17:14A-82.



Section 17:14A-83 - Custodial Possession By Commissioner; Corporate Title And Existence

17:14A-83. Custodial possession by commissioner; corporate title and existence
Notwithstanding the taking of custodial possession of the property of a safe deposit company by the commissioner:

a. Title to all the property of the safe deposit company, including property held in fiduciary capacities, shall remain in the safe deposit company;

b. The corporate existence of the safe deposit company shall continue unless terminated as provided in R.S. 17:14A-80; and

c. The stockholders and directors of the safe deposit company shall be entitled to meet and the stockholders, directors and officers of the safe deposit company shall be entitled to act upon any matter which does not infringe upon the powers granted to the commissioner by R.S. 17:14A-80.

L.1983, c. 566, s. 17:14A-83.



Section 17:14A-84 - Custodial Possession By Commissioner; Notice To Commissioner

17:14A-84. Custodial possession by commissioner; notice to commissioner
A safe deposit company shall immediately notify the commissioner in writing of any of the actions or proceedings set forth in subsections a. through e. of R.S. 17:14A-80 instituted by or against the safe deposit company.

L.1983, c. 566, s. 17:14A-84.



Section 17:14A-85 - Custodial Possession By Commissioner; Surety Bond

17:14A-85. Custodial possession by commissioner; surety bond
A safe deposit company shall file and keep on file with the commissioner a surety bond obtained from a surety company authorized to transact business in this State in an amount of not less than $25,000.00 and in form prescribed by regulation of the commissioner. The bond shall be conditioned for payment to the State for the benefit of the Department of Banking of the costs and expenses incurred by the commissioner in taking custodial possession of the property of a safe deposit company pursuant to R.S. 17:14A-80 in the event the safe deposit company is unable to reimburse the department for those costs and expenses.

L.1983, c. 566, s. 17:14A-85.



Section 17:14A-86 - Standards For Vaults

17:14A-86. Standards for vaults
Vaults shall have walls, floors and ceiling of reinforced concrete at least 12 inches in thickness constructed as follows:

a. Two grids of #5 ( 5/8 " diameter) deformed steel bars located in horizontal and vertical rows in each direction to form grids not more than four inches on center; or

b. Two grids of expanded steel bank vault mesh placed parallel to the face of the walls, weighing at least six pounds per square foot to each grid, having a diamond pattern not more than 3 " x 8 " ; or

c. Two grids of any other fabricated steel placed parallel to the face of the walls, weighing at least six pounds per square foot to each grid and having an open area not exceeding four inches on the center;

d. Grids are to be located not less than six inches apart and stagger in each direction;

e. The concrete shall develop an ultimate compression strength of at least 3,000 pounds per square inch;

f. Electric conduits into the vault shall not exceed 1 1/2 inches in diameter and shall be offset within the walls, floor or ceiling so as not to form a direct path of entry; and

g. A vault ventilator, if provided, shall be designed with consideration of safety to life without significant reduction of the strength of the vault wall to burglary attack.

L.1983, c. 566, s. 17:14A-86.



Section 17:14A-87 - Standards For Vault Doors

17:14A-87. Standards for vault doors
Vault doors shall be made of steel at least 3 1/2 inches in thickness, or other drill and torch resistant material, and be equipped with a dial combination lock, a time lock, and a substantial lockable day-gate gate.

L.1983, c. 566, s. 17:14A-87.



Section 17:14A-88 - Standards For Safes

17:14A-88. Standards for safes
A safe shall weigh at least 750 pounds empty, or be securely anchored to the premises where located. The body shall consist of steel, at least one inch in thickness, either cast or fabricated, with an ultimate tensile strength of at least 50,000 pounds per square inch and be fastened in a manner equal to a continuous 1/4 inch penetration weld having an ultimate tensile strength of at least 50,000 pounds per square inch. The door shall be made of steel that is at least 1 1/2 inch in thickness and at least equivalent in strength to that specified for the body, and the door shall be equipped with a combination lock, or time lock, and with a relocking device that will effectively lock the door if the combination lock or time lock is punched. One hole not exceeding 1/2 inch diameter may be provided in the body to permit insertion of electrical conductors, but shall be located so as not to permit a direct view of the door or locking mechanism.

L.1983, c. 566, s. 17:14A-88.



Section 17:14A-89 - Safe Deposit Box Standards

17:14A-89. Safe deposit box standards
A safe deposit box used to store and safeguard a lessee's personal property shall be enclosed in a vault or safe meeting the minimum standards set forth in R.S. 17:14A-86 and R.S. 17:14A-87 or R.S. 17:14A-88.

L.1983, c. 566, s. 17:14A-89.



Section 17:14A-90 - Surveillance Systems

17:14A-90. Surveillance systems
A surveillance system shall be provided for each office of a safe deposit company which shall:

a. Be equipped with one or more photographic, recording, monitoring, or like devices capable of reproducing images of persons in the safe deposit company office with sufficient clarity to facilitate (through photographs capable of being enlarged to produce a one-inch vertical head-size of persons whose images have been reproduced) the identification and apprehension of robbers or other suspicious persons.

Any camera used in the system shall be capable of taking at least one picture every two seconds and, if it uses film, should contain enough unexposed film at all times to be capable of operating for not less than three minutes, and the film shall be at least 16mm, and

(1) Located so as to reproduce identifiable images of persons either leaving the safe deposit company office or in a position to transact business at the office; and

(2) Capable of actuation by initiating devices located throughout the office;

b. Be reasonably silent in operation; and

c. Be so designed and constructed that necessary services, repairs or inspections can readily be made.

L.1983, c. 566, s. 17:14A-90.



Section 17:14A-91 - Robbery Alarm Systems

17:14A-91. Robbery alarm systems
A robbery alarm system shall be provided for each office of a safe deposit company at which the police ordinarily can arrive within five minutes after an alarm is actuated. Robbery alarm systems shall be:

a. Designed to transmit to the police, either directly or through an intermediary, a signal (not detectable by unauthorized persons) indicating that a crime against the office has occurred or is in progress;

b. Capable of actuation by initiating devices located throughout the office;

c. Safeguarded against accidental transmission of an alarm;

d. Equipped with a visual and audible signal capable of indicating improper functioning of or tampering with the system; and

e. Equipped with an independent source of power (such as a battery) sufficient to assure continuously reliable operation of the system for at least 24 hours in the event of failure of the usual source of power.

L.1983, c. 566, s. 17:14A-91.



Section 17:14A-92 - Burglary Alarm Systems

17:14A-92. Burglary alarm systems
A burglary alarm system shall be provided for each office of a safe deposit company. Burglary alarm systems shall be:

a. Capable of detecting promptly an attack on the outer door, walls, floor, or ceiling of each vault, and each safe not stored in a vault, in which personal property of lessees are stored when the office is closed, and any attempt to move a safe;

b. Designed to transmit to the police, either directly or through an intermediary, a signal indicating that an attempt is in progress; and for offices at which the police ordinarily cannot arrive within five minutes after an alarm is actuated, designed to actuate a loud sounding bell or other device that is audible inside the office and for a distance of approximately 500 feet outside the office;

c. Safeguarded against accidental transmission of an alarm;

d. Equipped with a visual and audible signal capable of indicating improper functioning of or tampering with the system; and

e. Equipped with an independent source of power (such as a battery) sufficient to assure continuously reliable operation of the system for at least 80 hours in the event of failure of the usual source of power.

L.1983, c. 566, s. 17:14A-92.



Section 17:14A-93 - Notice Of Crime

17:14A-93. Notice of crime
The board of directors of a safe deposit company shall promptly notify the commissioner of any crime committed or attempted to be committed against the safe deposit company by any person even though the crime or attempted crime has not resulted in a loss.

L.1983, c. 566, s. 17:14A-93.



Section 17:14A-94 - Rules And Regulations

17:14A-94. Rules and regulations
In addition to other powers and duties vested in him by this chapter or by any other law, the commissioner is authorized and empowered to make reasonable rules and regulations not inconsistent with the provisions of this chapter, and specific rulings, demands and findings as he may deem necessary for the proper operation and enforcement of this chapter.

The commissioner's authority to make rules and regulations may include higher or equivalent modifications in the standards for the construction of vaults, vault doors, safes, safe deposit box standards, surveillance, robbery and burglary alarm systems when the commissioner deems those modifications are warranted and continue to maintain protection of the safe deposit company.

L.1983, c. 566, s. 17:14A-94.



Section 17:14A-95 - Dissolution

17:14A-95. Dissolution
A safe deposit company may be dissolved in the manner provided by chapter 12 of Title 14A, Corporations, General of the New Jersey Statutes, except that filings thereunder shall be made in the department.

L.1983, c. 566, s. 17:14A-95.



Section 17:14A-96 - Filing Fees

17:14A-96. Filing fees
A safe deposit company shall pay to the commissioner for the use of the State:

a. For filing an application for charter ...... $2,500.00

b. For the issuance by the commissioner for

a certificate of authority .......... 100.00

c. For filing the original certificate of

incorporation .......... 50.00

d. For filing a certificate of amendment of

a certificate of incorporation or an amended

certificate of amendment .......... 50.00

e. For filing any other certificate .......... 10.00

f. For filing an application of the establishment

of a branch office .......... 500.00

g. For filing an agreement of merger per

company .......... $1,500.00

h. For filing a plan for consolidation per

company ....... 1,500.00

i. For filing a report required by this

chapter or any other law .......... 25.00

j. For filing an affidavit .......... 10.00

k. For filing proof of publication and mailing

or other proof required by this chapter or any

other law .......... 10.00

l. For filing application for approval of a change

of principal office or branch office ........ 250.00

m. For the issuance of a certified copy of any

certificate of incorporation or agreement of

merger or plan for consolidation or any other

certificate or affidavit ......... 10.00

plus $1.00 per page

n. For application for control of safe

deposit company ....... 1,000.00

o. For filing certificate of dissolution ...... 35.00



L.1983, c. 566, s. 17:14A-96.



Section 17:14A-97 - Statutes Repealed

17:14A-97. Statutes repealed
The following are repealed:

R.S. 17:14-1 to R.S. 17:14-8 inclusive.

L.1983, c. 566, s. 17:14A-97.



Section 17:15A-30 - Short Title

17:15A-30. Short title
1. This act shall be known and may be cited as "The Check Cashers Regulatory Act of 1993."

L.1993,c.383,s.1.



Section 17:15A-31 - Definitions.

17:15A-31 Definitions.
2.As used in this act:

"Applicant" means a person who has applied or is in the process of applying for a license pursuant to this act.

"Automated cash machine" means an unmanned communications terminal which dispenses cash, traveler's checks or both; does not accept deposits; and through which transactions with banking institutions are consummated.

"Automated check cashing machine" means an unmanned communications terminal which only cashes checks for a fee.

"Check" includes a check, draft, money order, negotiable order of withdrawal and similar types of negotiable instruments.

"Commissioner" means the Commissioner of Banking and Insurance.

"Controlling interest" means ownership, control or interest in 25% or more of the outstanding and issued voting stock of the check cashing business.

"Customer" means any person who seeks to have a check cashed by a licensee but does not include the maker of a check payable to another person.

"Department" means the Department of Banking and Insurance.

"Fee" includes any fee, charge, cost, expense, or other consideration.

"License" means a license issued pursuant to this act and held by a licensee, which license authorizes the licensee to cash checks for a fee as provided pursuant to this act.

"Licensee" means a person who holds, or who should hold, a license pursuant to this act.

"Limited branch office" means a private premises where a licensee maintains and makes available to the particular group specified in the authorization, and to that group only, the facilities for cashing checks, drafts, or money orders on the designated premises for no more than two days of each week as designated in the authorization pursuant to subsection c. of section 12 of this act and also includes the premises where payroll services are provided.

"Mobile office" means any vehicle or other moveable means from which the business of cashing checks is conducted.

"Natural person" does not include a payee identified on the payee line of a check as a partnership, professional association, company, corporation, or other business entity.

"Office" includes a principal office and a full branch office.

"Payroll check" means a check issued by an employer to its employee in payment of salary or wages for services rendered by the employee.

"Payroll service" means a service provided, pursuant to a written agreement, by a licensed check casher to an employer in which the employer pays a fixed fee or rate for the on-site delivery of payroll or cashing of payroll checks issued to its employees, at no cost to the employees.

"Person" has the meaning given that word in R.S.1:1-2.

"Substantial stockholder" means any person who beneficially owns or controls more than 10% of the outstanding voting shares of an applicant or a licensee.

L.1993, c.383, s.2; amended 2003, c.252, s.1; 2015, c.233, s.1.



Section 17:15A-32 - License Required

17:15A-32. License required
3. No person shall cash a check for a fee unless that person has a license. The license shall not be transferable or assignable.

L.1993,c.383,s.3.



Section 17:15A-32.1 - Sale Of Check Cashing Business.

17:15A-32.1 Sale of check cashing business.

1. a. A person who is conducting business as a check casher pursuant to P.L.1993, c.383 (C.17:15A-30 et seq.), whose license was continued pursuant to section 21 of P.L.1993, c.383 (C.17:15A-50), and who is not the subject of any action by the commissioner pursuant to section 19 or 20 of P.L.1993, c.383 (C.17:15A-48 or 17:15A-49), shall be permitted to sell the assets of the business of cashing checks.

b.A person purchasing the assets of the business of cashing checks from a person permitted to sell those assets pursuant to subsection a. of this section shall be required to:

(1)qualify for a license pursuant to the provisions of P.L.1993, c.383 (C.17:15A-30 et seq.), except that the person shall not be required to comply with the provisions of subsection e. of section 12 and subsection f. of section 18 of P.L.1993, c.383 (C.17:15A-41 and 17:15A-47) ; and

(2)conduct the business of cashing checks from the location the address of which is listed on the license of the person from whom the assets of the business of cashing checks are being purchased.

c.A business of cashing checks which is sold and purchased pursuant to subsections a. and b. of this section may be sold and purchased subsequently as long as each time the business is sold the seller is not the subject of any action by the commissioner pursuant to section 19 or 20 of P.L.1993, c.383 (C.17:15A-48 or 17:15A-49) and the person purchasing the business of check cashing :

(1)qualifies for a license pursuant to the provisions of P.L.1993, c. 383 (C.17:15A-30 et seq.), except that the purchaser shall not be required to comply with the provisions of subsection e. of section 12 and subsection f. of section 18 of P.L.1993, c.383 (C.17:15A-41 and 17:15A-42); and

(2)conducts the business of cashing checks from the location the address of which is listed on the license of the person from whom the business of cashing checks is purchased.

L.1998,c.104,s.1.



Section 17:15A-33 - Application For Licensure; Requirements

17:15A-33. Application for licensure; requirements
4. Any person wishing to be licensed to cash checks for a fee shall:

a. Submit to the commissioner a completed written application on forms prescribed by the commissioner which shall contain notice that false statements made therein are punishable and supported by evidence as required by the commissioner;

b. Submit an application fee as prescribed by the commissioner by regulation in an amount not to exceed $2,000;

c. Submit proof of net worth and liquid assets as required pursuant to section 8 of this act; and

d. Execute a statement on the application in which the applicant consents to allow the department to examine the records of the bank account or accounts used for its check cashing business.

L.1993,c.383,s.4.



Section 17:15A-34 - Approval Of Application

17:15A-34. Approval of application
5. The commissioner shall approve an application for a license if:



a. The applicant has complied with the requirements of section 4 of this act;

b. The commissioner finds that the financial responsibility, experience, character, and general fitness of the applicant support the belief that the business will be operated honestly and fairly; and

c. The commissioner finds that none of the grounds for revoking or suspending a license set forth in section 19 of this act exist.

L.1993,c.383,s.5.



Section 17:15A-35 - Contents Of Application.

17:15A-35 Contents of application.

6.The application for a license shall include, but not be limited to, the following:

a.The name, age, business address, residence and present and previous occupations of each applicant or licensee and of each officer, owner, director, partner, and substantial stockholder of the check cashing business to be licensed;

b.The name and business address of each manager of each office, mobile office or limited branch office that the applicant proposes to operate;

c.The address of each stationary site, if the check cashing business, or any portion thereof, is to be conducted from a stationary site or sites;

d.The New Jersey motor vehicle registration number or other identification of the mobile office and the exact location or locations, if more than one, at which the applicant proposes to operate the mobile office, if the check cashing business, or any portion thereof, is to be conducted from a mobile office;

e.Any other information that the commissioner may reasonably require;

f.All licensees shall have an affirmative obligation to advise the commissioner in writing within five days of any change in the information required under subsections a., c. and d. of this section; and

g.An applicant's customer information, customer lists, authorizations and customer contracts submitted to or obtained by the department in connection with an application for licensure for a limited branch office shall be confidential and not public records subject to public access, inspection or copying under P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to public records. The applicant's name and address and an application for licensure for a limited branch office shall be public records. Nothing contained in this subsection shall restrict the authority of the department or any other governmental entity to access documents, whether or not deemed public records, submitted in connection with an application for a limited branch office license.

L.1993,c.383,s.6; amended 2003, c.252, s.2; see s.8 of 2003, c.252 for contingency in 2014.



Section 17:15A-36 - Fingerprinting, Background Checks For Licensees

17:15A-36. Fingerprinting, background checks for licensees
7. Each director, substantial stockholder, officer, owner, partner, manager, and employee in the check cashing business of a licensee shall submit to being fingerprinted on forms supplied by the commissioner and shall provide written consent to the performance of background checks. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in performing background checks. The commissioner is authorized to conduct such additional background checks as he deems appropriate. The department is authorized to collect from the applicant or licensee any costs connected with these background investigations.

L.1993,c.383,s.7.



Section 17:15A-37 - Required Capital, Net Worth, Liquid Assets.

17:15A-37 Required capital, net worth, liquid assets.

8.An applicant shall prove, in a manner and form satisfactory to the commissioner, that the applicant has available for the operation of its check cashing business at each office, mobile office or automated check cashing machine location, capital or net worth of at least $50,000, and has available for the operation of its check cashing business at each office , mobile office or location, liquid assets of at least $50,000.

L.1993,c.383,s.8; amended 2003, c.252, s.3; see s.8 of 2003, c.252 for contingency in 2014.



Section 17:15A-38 - Licensee To Engage Services Of Public Accountant

17:15A-38. Licensee to engage services of public accountant
9. a. Each applicant shall engage and each licensee shall maintain the services of a public accountant, which accountant shall assist the licensee to maintain the records of the check cashing business in an orderly and accurate manner.

b. The contract between the licensee and the public accountant shall include a statement by the accountant consenting to allow the department to examine all records of the licensee at the accountant's place of business during normal business hours.

c. If a licensee changes the public accountant used to assist in the maintenance of the licensee's records of the check cashing business, the licensee shall notify the department within 15 days of the date a change is made and provide the department with the information required pursuant to subsection d. of section 10 of this act.

L.1993,c.383,s.9.



Section 17:15A-39 - License Required For Operation, Conditions

17:15A-39. License required for operation, conditions
10. No applicant for a license shall commence operations until a license has been issued. The commissioner shall not issue a license unless the following conditions have been met:

a. The application for the license has been approved pursuant to section 5 of this act;

b. The applicant's place or places of business have been approved by the department and the department has determined that the applicant has the necessary equipment to record transactions and maintain other records as required by this act;

c. The applicant has submitted to the department a statement that the applicant has a bank account or accounts which will be used solely for the check cashing business, together with the number or numbers of those accounts and the name of the institution in which each account is held; and

d. The applicant has submitted to the department the name and business address of the applicant's public accountant and evidence acceptable to the commissioner demonstrating compliance with subsections a. and b. of section 9 of this act.

L.1993,c.383,s.10.



Section 17:15A-40 - Valid License, Civil Actions.

17:15A-40 Valid license, civil actions.
11. a. A license shall be valid until surrendered by the licensee, or unless revoked or suspended pursuant to this act.

b.The license shall be for a term of not less than two years as set by the commissioner by regulation.

c.A licensee may bring a civil action in Superior Court against another licensee, or against a depository institution subject to subsection b. of section 21 of P.L.1993, c.383 (C.17:15A-50), as amended, or subsection c. of section 21 of P.L.1993, c.383 (C.17:15A-50), as amended, for violating any of the following provisions, if that violation has an impact on the check cashing business of the licensee bringing the action: (1) section 3 of P.L.1993, c.383 (C.17:15A-32); (2) the requirements set forth in paragraph (6) of subsection d. of section 12 of P.L.1993, c. 383 (C.17:15A-41); (3) subsection e. of section 12 of P.L.1993, c. 383 (C.17:15A-41); (4) subsection f. of section 18 of P.L.1993, c.383 (C.17:15A-47); (5) subsection b. of section 21 of P.L.1993, c.383 (C.17:15A-50); or (6) subsection c. of section 21 of P.L.1993, c.383 (C.17:15A-50). Nothing contained in this subsection shall be construed to restrict, limit or alter in any way the commissioner's authority to enforce the provisions of "The Check Cashers Regulatory Act of 1993," P.L.1993, c.383 (C.17:15A-30 et seq.) or any other law.

d.If a licensee has not provided check cashing services during normal business hours at the location specified in the license for a period of 180 consecutive days or more, and if no application for renewal of the license or relocation of the licensed check casher is or shall have been filed prior to expiration of that 180-day period, the department may, after notice to the licensee and opportunity to be heard, revoke the license or for good cause shown, the department may extend the 180-day period.

L.1993,c.383,s.11; amended 2003, c.252, s.4; 2007, c.81, s.14.



Section 17:15A-41 - Maintenance Of Offices By Licensee; Requirements

17:15A-41. Maintenance of offices by licensee; requirements
12. a. Except as provided in subsections b., c. and d. of this section, a licensee shall have and maintain a single office at one address in the State for the transaction of business. No licensee shall change the address of an existing office without prior written approval from the commissioner.

b. The commissioner shall authorize a licensee, pursuant to an application approved by the commissioner, to establish and operate a full branch office or offices at which may be conducted all of the business which may be conducted at the principal office if:

(1) the licensee provides the name of the person who will manage the full branch office;

(2) the licensee has paid a full branch application fee, as specified by regulation;

(3) the licensee has submitted proof, as required pursuant to section 8 of this act, that there is sufficient net worth and liquid assets for the operation of a full branch office;

(4) the site of the full branch office has been approved by the commissioner and the commissioner has determined that the applicant or licensee has the necessary equipment to record transactions and maintain other records as required by this act; and

(5) the licensee or applicant has met any additional conditions which the commissioner may require in the public interest.

c. The commissioner shall authorize a licensee, pursuant to an application approved by the commissioner, to operate a limited branch office or offices, the business of which shall be limited to cashing checks for a particular group or groups at one or more private premises, provided that the holder of a limited branch authorization observes all of the rules and regulations issued by the commissioner applicable to all licensees except that:

(1) the books and records required to be kept may be kept at the principal office of the licensee; and

(2) the requirements of section 8 of this act concerning capital and net worth shall not apply with respect to a limited branch office if the licensee is in compliance with section 8 of this act with respect to its principal office.

d. The commissioner shall authorize a licensee, pursuant to an application approved by the commissioner, to operate a mobile office, the business of which shall be conducted from a suitable motor vehicle or similar mobile device, at a designated geographic location or locations specified to the commissioner in its application and for the purpose of serving the public in that specific location or locations if the commissioner finds that:

(1) an applicant for a mobile office has met the requirements of paragraphs (1) through (3) and (5) of subsection b. of this section;

(2) the mobile office facility has been approved by the commissioner and the commissioner has determined that the applicant has the necessary equipment to record transactions and maintain other records as required by this act;

(3) the commissioner has approved the one or more geographic locations and the days and hours of operation at each geographic location at which the check cashing services of the mobile unit are to be made available to the public for the cashing of checks, drafts or money orders;

(4) the place where the books, records, and all information pertaining to its business are to be kept and made available to representatives of the department has been specified, which location shall not be changed without first advising the department in writing of the new location where those books, records and information shall be kept;

(5) a licensee's application for multiple geographic locations for operating a mobile unit is in the public interest; and

(6) the holder of a license to operate a mobile unit is in compliance with the provisions of Title 39 of the Revised Statutes and the ordinances and traffic regulations issued by municipal and other authorities. If a municipality requires a special permit or license fee for the purpose of operating a mobile unit, the applicant or licensee shall obtain that permit or license as a condition for the issuance of the authority to operate a mobile unit pursuant to this section.

e. No office or mobile office shall be located within 2,500 feet of an existing office or mobile office, that distance being measured as the radius of a circle with the entrance to the existing office or mobile office considered the center point from which the radius is measured.

L.1993,c.383,s.12.



Section 17:15A-42 - Approval Required For Sale, Transfer Of Business

17:15A-42. Approval required for sale, transfer of business
13. Any sale or transfer of a controlling interest in a licensee's or applicant's check cashing business shall be approved by the commissioner prior to the transfer or sale, after the licensee or applicant has provided written notice of the proposed sale or transfer to the commissioner. The commissioner shall approve the transfer or sale unless he determines, following an opportunity for a hearing, that sufficient grounds exist to deny, revoke, or suspend the license.

L.1993,c.383,s.13.



Section 17:15A-43 - Fees Permitted.

17:15A-43 Fees permitted.
14.No licensee shall charge a fee or receive any other consideration, directly or indirectly, which is greater than the amount permitted pursuant to this section, as follows:

a.For cashing a check drawn on a depository institution or other financial entity located in this or any other State, two percent of the face amount of the check, or $.90, whichever is greater;

b.For cashing a check payable to a recipient of Temporary Assistance for Needy Families (TANF), one percent of the face amount of the check, or $.90, whichever is greater;

c.For cashing a check payable to a recipient of supplemental security income pursuant to Subchapter XVI of the Social Security Act, 42 U.S.C. s.1381 et seq., one and one half percent of the face amount of the check, or $.90, whichever is greater;

d.For cashing a check payable to a recipient of old-age and survivors benefit payments pursuant to Subchapter II of the Social Security Act, 42 U.S.C. s.401 et seq., one and one half percent of the face amount of the check, or $.90, whichever is greater;

e.On or after the 365th day from the effective date of this act, subsequent increases to the fees which may be charged pursuant to subsection a. of this section by a licensee for cashing a check, draft or money order shall be set by the commissioner by regulation;

f.In setting the fees pursuant to subsection e. of this section, the commissioner shall consider, but not be limited to, the following:

(1)rates charged in the past;

(2)the income, cost and expense of the operation of licensees;

(3)rates charged by licensed check cashers or other similar entities located in other states for the same or similar services and the factors upon which those rates are based;

(4)changes in the population served; and

(5)a reasonable profit for check cashers.

L.1993, c.383, s.14; amended 1998, c.98; 2015, c.233, s.2.



Section 17:15A-44 - Responsibilities Of Licensee.

17:15A-44 Responsibilities of licensee.
15.A licensee shall:

a.Conspicuously display at each office, limited branch office or mobile office it operates the original license, certificate or branch authorization, as appropriate, issued by the commissioner.

b.Conspicuously display all signs and notifications which the commissioner may require.

c.Provide each customer, at the time of a transaction, with a record of each transaction as specified by regulation.

d.Produce a photographic record, on such equipment as the commissioner may prescribe, of all of the checks cashed at the place of business and maintain a true copy of each such record.

e.Endorse each check cashed with the actual name under which the licensee is doing business and legibly write or stamp the words "Licensed Casher of Checks" immediately after or below the licensee's name.

f.Conduct all check cashing business through a bank account or accounts which are used solely for that purpose, and which have been identified as such to the department.

g.Inform the department if any bank account number changes or if any bank account is closed.

h.Maintain adequate records of its check cashing business as prescribed by the commissioner by regulation.

i.Retain for five years essential records, and retain all other records for a shorter period as prescribed by the commissioner by regulation. Such records shall be separate from the records of other businesses in which the licensee may be engaged. Although separate records are required, it is not required that the licensee's check cashing business have a different legal identity from other businesses in which the licensee is engaged.

j.Suspend for at least six months the check cashing privileges of any customer who cashes, in any one calendar year, more than three checks which are returned by the payor bank because of insufficient funds, and notify the department in writing of the name of such customer and the action taken, except that for purposes of this subsection two or more checks of a single maker which are returned because of insufficient funds shall be counted as one check provided they were cashed the same day and deposited in the licensee's bank account on the same banking day.

k.Maintain at all times a capital or net worth of at least $50,000 for the operation of the licensee's check cashing business at each office, mobile office and automated check cashing machine location, and maintain at all times liquid assets of at least $50,000 for the operation of the licensee's check cashing business at each office, mobile office and automated check cashing machine location.

l. (1) Maintain on its premises, a record keeping system by which a licensee may track, and provide for inspection at the request of the commissioner, checks which the licensee cashed and which were made payable to a payee other than a natural person and checks which the licensee cashed in the amount of $2,500.00 or more.

(2)The record keeping system required pursuant to paragraph (1) of this subsection l. shall include, but not be limited to, the following information:

(a)the date of the transaction;

(b)the name of the payee;

(c)the federal tax payer identification number of the payee;

(d)the face amount of the check;

(e)the date of the check;

(f)the name or names of those presenting the check for payment;

(g)the name of the financial institution on which the check is drawn and the financial institution's transit routing number;

(h)the amount of the fee charged; and

(i)a photograph, photostat, duplicate, microfilm, microfiche or any other reproduction of the front and back of the fully endorsed check.

(3)The record keeping system shall be made available to any State or federal law enforcement agency upon written request and without necessity of subpoena.

m.Retain for five years a complete copy of any report, including all such reports filed electronically, regarding business conducted in this State pursuant to 31 U.S.C.s.5311 et seq. and 31 C.F.R. Chapter X.

n.Supervise employees engaged in the operation of the check cashing business to ensure the business is conducted lawfully and pursuant to the provisions of this act and any order, rule or regulation made or issued pursuant to this act.

L.1993, c.383, s.15; amended 1999, c.352, s.7; 2003, c.252, s.5; 2015, c.233, s.3.



Section 17:15A-45 - Annual Report By Check Cashing Business; Violations, Penalties.

17:15A-45 Annual report by check cashing business; violations, penalties.
16. Each licensee shall annually file a report with the commissioner giving the information the commissioner may require concerning its check cashing business and operations during the preceding calendar year. In addition to the annual report the commissioner may require additional regular or special reports as the commissioner deems necessary to effectuate the purposes of this act. These reports shall be made under oath or affirmation and shall be in the form and within the time prescribed by the commissioner by regulation.

A licensee that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1993,c.383,s.16; amended 2007, c.81, s.15.



Section 17:15A-46 - Right To Examine Books, Records

17:15A-46. Right to examine books, records
17. The department shall have the right to examine the books and records, and the place or places of business of any licensee. The reasonable cost of the examination shall be borne by the licensee. The department may order that the books and records be made available, and that the examination take place, at the office of the licensee's public accountant.

L.1993,c.383,s.17.



Section 17:15A-47 - Prohibitions For Licensees.

17:15A-47 Prohibitions for licensees.
18.No licensee, or any person acting on behalf of a licensee, shall:

a.Cash a check which is made payable to a payee which is other than a natural person unless the licensee has on file a corporate resolution or other appropriate documentation indicating that the corporation, partnership or other entity has authorized the presentment of a check on its behalf and the federal taxpayer identification number of the corporation, partnership or other entity;

b.Cash a check for anyone other than the payee named on the face of the check, except that the commissioner may, by regulation, establish exceptions to this prohibition;

c.Cash or advance any money on a postdated check; except that a licensee may cash a check payable on the first banking business day following the date of cashing, if the check is:

(1)drawn by the United States, the State of New Jersey, or any department, bureau, agency or authority of the United States or the State of New Jersey, or

(2)a payroll check drawn by any employer to the order of its employee in payment for services performed by that employee;

d.Fail to give each customer at the end of each transaction a receipt showing the amount of the check which was cashed, the amount which was charged for cashing the check, and the amount of cash which the customer was given;

e.Engage in the business of making loans of money, credit, goods or things or discounting or buying of notes, bills of exchange, checks or other evidences of debt, or conduct, or allow to be conducted, a loan business or the negotiation of loans or the discounting or buying of notes, bills of exchange, checks or other evidences of debt in the same premises where the licensee is cashing checks. For purposes of this subsection, a licensee shall be deemed to have made a loan if the licensee cashes a check deposited by a customer whose check cashing privileges were required to be suspended under subsection j. of section 15 of this act. Notwithstanding the provisions of this subsection, any person licensed as a pawnbroker in this State shall be eligible to qualify as a licensee under this act, and upon being so licensed, may conduct business as a check casher in the same premises in which that person conducts business as a pawnbroker;

f.Engage in business at an office or mobile office other than a business which primarily provides financial services, except as otherwise provided pursuant to subsection e. of this section;

g.Violate any provision of this act or regulations promulgated pursuant to this act; or

h.Fail to comply with any order of the commissioner.

L.1993, c.383, s.18; amended 2015, c.233, s.4.



Section 17:15A-48 - Revocation, Suspension Of License.

17:15A-48 Revocation, suspension of license.

19. a. Except as provided in subsection c. of this section, the commissioner may revoke or suspend a license if, after notice and hearing, the commissioner determines that the licensee:

(1)Has violated any provision of this act or any order, rule, or regulation made or issued pursuant to this act or has violated any other law in connection with the operation of the check cashing business;

(2)Has failed to pay any fee, penalty, or other lawful levy imposed by the commissioner;



Section 17:15A-49 - Violations, Penalties.

17:15A-49 Violations, penalties.

20. a. Any person who knowingly cashes a check for consideration without having first obtained a license as required by section 3 of P.L.1993, c.383 (C.17:15A-32) shall be guilty of an offense. If the face value of the check is in an amount less than $1,000.00 and the actor previously has not been convicted of an offense under this section, the actor shall be guilty of a disorderly persons offense. If the face value of the check is at least $1,000.00 but less than $10,000.00 and the actor previously has not been convicted of an offense under this section, the offense is a crime of the fourth degree. If the actor previously has been convicted of an offense under this section, the actor shall be guilty of a crime of the third degree. If the person conducts a transaction that would be required to be reported pursuant to the laws or regulations of this State had the actor obtained the license required by section 3 of P.L.1993, c.383 (C.17:15A-32), the actor shall be guilty of a crime of the third degree. Notwithstanding the provisions of N.J.S.2C:43-3 and in addition to any other disposition made pursuant to Title 2C of the New Jersey Statutes or any statute imposing sentences for crimes, any person convicted of any offense defined in this section may be sentenced to pay a fine not to exceed $30,000.00. For the purposes of this section, each check cashed for consideration without a license shall constitute a separate violation.

b. (1) In addition to any civil or criminal penalties that may be imposed, any person who cashes a check for consideration without having first obtained a license as required by section 3 of P.L.1993, c.383 (C.17:15A-32) shall be liable for a penalty of not more than $1,000.00 for each violation. For the purposes of this paragraph, each check cashed for consideration without a license shall constitute a separate violation.

(2)Any person who violates or causes to be violated any provision of this act or any order, rule or regulation made or issued pursuant to this act shall be liable for a penalty, in addition to all other penalties or forfeitures imposed by this or any other law, of not more than $5,000 for each violation. Any person who shall aid or abet a violation shall be equally liable for such a penalty as may be imposed upon a principal violator. For the purpose of this paragraph, a violation of any provision of this act or any order of the commissioner or rule or regulation promulgated by the commissioner pursuant thereto shall constitute a separate violation.

c.The commissioner may issue an order to any licensee who violates any provision of this act or regulation promulgated thereunder, ordering payment of the penalties provided in this act and corrective action concerning the violation. Any person aggrieved by any ruling, action, order, or notice of the commissioner shall be entitled to a hearing. The application for such a hearing shall be filed in writing with the commissioner within 15 days of receipt thereof.

d.Where any violation of any provision of this act is of a continuing nature, each day during which the violation remains uncorrected after the date fixed by the commissioner in any order or notice for the correction or termination of such continuing violation shall constitute a separate and distinct violation, except during the time when an appeal from such an order is being taken.

e.The commissioner is hereby authorized and empowered to compromise and settle any claim for a penalty under this section for an amount that appears appropriate and equitable under the circumstances.

f.The civil penalties provided for in this section, if not paid to the commissioner within 30 days of their issuance, shall be collected in a civil action brought in the name of the commissioner pursuant to the provisions of "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

g.Penalties imposed pursuant to this act shall not diminish the remedies which may be available to complainants through private actions.

L.1993,c.383,s.20; amended 1999, c.352, s.9.



Section 17:15A-50 - Compliance Of Existing Licensees; Nonapplicability Of Act.

17:15A-50 Compliance of existing licensees; nonapplicability of act.

21. a. Any person holding a license in good standing issued pursuant to "The Check Cashing Law," P.L.1951, c.187 (C.17:15A-1 et seq.), and who wishes to continue to engage in the business of cashing checks, shall, within 90 days of the effective date of this act, submit to the commissioner a written statement certified to be true under penalty of law that the licensee complies with the provisions of this act; this statement shall include the information required by section 6 and section 10 of this act. Upon submission of the aforementioned statement under oath, a licensee's current license shall continue in accordance with the provisions of subsection a. of section 11 of this act. The licensee shall not be required to comply with subsection e. of section 12 or subsection f. of section 18 of this act.

b.This act shall not apply to any federal or State chartered bank, savings bank, savings and loan association, credit union or to any automated cash machine, including an automated cash machine that cashes checks for a fee, or to any automated check cashing machine operated at a principal office or branch location, except that no such entity shall conduct the business of cashing checks for a fee at a separate location, including by means of an automated check cashing machine or operating subsidiary, if that separate location is used primarily by any such entity for the purpose of cashing checks for a fee and is closer than 2,500 feet to an existing licensee. For purposes of this subsection, a separate location used primarily for the purpose of cashing checks for a fee as referred to in the preceding sentence shall not include any location that offers services equivalent to or greater than those provided by automated cash machines.

c.Notwithstanding subsection b. of this section, the provisions of P.L.1993, c.383 (C.17:15A-30 et seq.), including the distance restrictions set forth at subsection e. of section 12 of P.L.1993, c.383 (C.17:15A-41), shall apply to the operation of automated check cashing machines, except that automated check cashing machines shall not be subject to subsection f. of section 18 of P.L.1993, c.383 (C.17:15A-47). No person, partnership, association, corporation or other organization, other than a depository institution as defined in section 2 of P.L.1996, c.157 (C.17:11C-2), shall operate an automated check cashing machine without being duly licensed by the commissioner to engage in that business pursuant to P.L.1993, c.383 (C.17:15A-30 et seq.).

d.Payroll service providers are not subject to the fee limitations provided in section 14 of P.L.1993, c.383 (C.17:15A-43) when providing those services.

e.If any of the provisions of subsection b. or c. of this section are judicially determined to be unenforceable, preempted or inapplicable as applied to non-New Jersey chartered depositories, these restrictions shall be void and shall not be applicable to any depository institution.

L.1993,c.383,s.21; amended 2003, c.252, s.6; see s.8 of 2003, c.252 for contingency in 2014.



Section 17:15A-51 - Waivers Unenforceable, Void

17:15A-51. Waivers unenforceable, void
22. Any agreement to waive any requirement contained in this act shall be unenforceable and void.

L.1993,c.383,s.22.



Section 17:15A-52 - Rules, Regulations.

17:15A-52 Rules, regulations.

23. a. The commissioner shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

b.If the commissioner finds that reasonable grounds exist for requiring additional record keeping and reporting in order to carry out the purposes of this act, the commissioner may:

(1)issue an order requiring any group of licensees in a geographic area to provide information regarding transactions that involve a total dollar amount or denomination of $2,500 or more, including the names of the persons participating in those transactions; and

(2)establish by regulation a reasonable fee for filing any report required by this subsection.

L.1993,c.383,s.23; amended 2003, c.252, s.7; see s.8 of 2003, c.252 for contingency in 2014.



Section 17:15C-1 - Short Title.

17:15C-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Money Transmitters Act."

L.1998,c.14,s.1.



Section 17:15C-2 - Definitions Relative To Money Transmitters.

17:15C-2 Definitions relative to money transmitters.

2.As used in this act:

"Applicant" means a person filing an application for a license under this act.

"Authorized delegate" means an entity authorized by the licensee pursuant to the provisions of section 17 of this act to sell or issue payment instruments or engage in the business of transmitting money on behalf of a licensee.

"Commissioner" means the Commissioner of Banking and Insurance.

"Control" means ownership of, or the power to vote, 25 percent or more of the outstanding voting securities of a licensee or controlling person. For purposes of determining the percentage of a licensee controlled by any person, there shall be aggregated with the person's interest the interest of any other person controlled by that person or by any spouse, parent, or child of that person.

"Controlling person" means any person in control of a licensee.

"Department" means the Department of Banking and Insurance.

"Executive officer" means the licensee's president, chairman of the executive committee, senior officer responsible for the licensee's business in this State, chief financial officer and any other person who performs similar functions.

"Foreign money transmitter" means a person who engages, in this State, only in the business of the receipt of money for transmission or transmitting money to locations outside of the United States by any and all means, including but not limited to payment instrument, wire, facsimile, electronic transfer, or otherwise for a fee, commission or other benefit.

"Key shareholder" means any person, or group of persons acting in concert, who is the owner of 25 percent or more of any voting class of an applicant's stock.

"Licensee" means a person licensed under this act.

"Location" means a place of business at which activities regulated by this act occur.

"Material litigation" means any litigation that, according to generally accepted accounting principles, is deemed significant to any applicant's or licensee's financial health and would be required to be referenced in that entity's annual audited financial statements, report to shareholders or similar documents.

"Money" means a medium of exchange authorized or adopted by the United States or a foreign government as a part of its currency and that is customarily used and accepted as a medium of exchange in the country of issuance.

"Money transmitter" means a person who engages in this State in the business of:

(1)the sale or issuance of payment instruments for a fee, commission or other benefit;

(2)the receipt of money for transmission or transmitting money within the United States or to locations abroad by any and all means, including but not limited to payment instrument, wire, facsimile, electronic transfer, or otherwise for a fee, commission or other benefit; or

(3)the receipt of money for obligors for the purpose of paying obligors' bills, invoices or accounts for a fee, commission or other benefit paid by the obligor.

"Outstanding payment instrument" means any payment instrument issued by the licensee which has been sold in the United States directly by the licensee or any payment instrument issued by the licensee which has been sold by an authorized delegate of the licensee in the United States, which has been reported to the licensee as having been sold, and which has not yet been paid by or for the licensee.

"Payment instrument" means any check, draft, money order, travelers check or other instrument or written order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. The term "payment instrument" does not include any credit card voucher, any letter of credit or any instrument which is redeemable by the issuer in goods or services.

"Permissible investments" means:

(1)cash;

(2)certificates of deposit or other debt obligations of a bank, savings bank, savings and loan association, or credit union, either domestic or foreign;

(3)bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, which are eligible for purchase by member banks of the Federal Reserve System;

(4)any investment which is rated in one of the three highest rating categories by a nationally recognized statistical rating organization;

(5)investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state, municipality or any political subdivision thereof which is rated in one of the three highest rating categories by a nationally recognized statistical rating organization;

(6)shares in a money market mutual fund, interest-bearing bills, notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of those securities or a fund composed of one or more permissible investments as set forth in this section;

(7)demand borrowing agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;

(8)receivables which are due to a licensee from its authorized delegates pursuant to a contract described in section 17 of this act, which are not past due or doubtful of collection; or

(9)any other investments or security device which the commissioner may authorize by rule.

L.1998,c.14,s.2.



Section 17:15C-3 - Inapplicability Of Act; Exemptions.

17:15C-3 Inapplicability of act; exemptions.

3. a. This act shall not apply to:

(1)The United States or any department, agency, or instrumentality thereof;

(2)The United States Postal Service;

(3)The State or any political subdivision thereof;

(4)Banks, bank holding companies, credit unions, building and loan associations, savings and loan associations, savings banks or mutual banks organized under the laws of any state or the United States, provided that they do not issue or sell payment instruments through authorized delegates who are not banks, bank holding companies, credit unions, building and loan associations, savings and loan associations, savings banks or mutual banks;

(5)The provision of electronic transfer of government benefits for any federal, state or county agency as defined in Regulation E, 12 C.F.R. s.205.1 et seq., by a contractor for and on behalf of the United States or any department, agency or instrumentality thereof, or any state or political subdivision thereof; and

(6)A person licensed to conduct business as a debt adjuster pursuant to P.L.1979, c.16 (C.17:16G-1 et seq.), when acting within the scope of activities regulated by that license.

b.Authorized delegates of a licensee, acting within the scope of authority conferred by a written contract as described in section 17 of this act shall not be required to obtain a license pursuant to this act.

L.1998,c.14,s.3.



Section 17:15C-4 - License Required.

17:15C-4 License required.

4. a. No person, other than a person exempt from the provisions of this act pursuant to section 3, shall engage in the business of money transmission without a license as provided in this act.

b.A licensee may conduct its business in this State at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, pursuant to the single license granted to the licensee under this act.

L.1998,c.14,s.4.



Section 17:15C-5 - Net Worth Requirements For Licensees.

17:15C-5 Net worth requirements for licensees.

5. a. (1) Except as provided pursuant to paragraph (2) of this subsection a., for a person licensed to engage in business in this State only as a foreign money transmitter, each licensee shall at all times have a net worth of not less than $100,000, calculated in accordance with generally accepted accounting principles. Licensees engaging in money transmission at more than one location or through authorized delegates shall have an additional net worth of $25,000 per location or agent located in this State, as applicable, up to a maximum net worth amount of $1,000,000.

(2)Each person licensed to engage in business in this State only as a foreign money transmitter shall at all times have a net worth of not less than $50,000, calculated in accordance with generally accepted accounting principles. Licensees engaging in foreign money transmission at more than one location or through authorized delegates shall have an additional net worth of $10,000 per location or agent located in this State, as applicable, up to a maximum net worth amount of $400,000.

(3)A person licensed to engage in the business of a foreign money transmitter pursuant to R.S.17:15-1 et seq. on the day prior to the effective date of this act, whose license is continued pursuant to subsection b. of section 27 of this act, shall fully comply with the net worth requirements of paragraph (2) of this subsection a. as follows:

(a)by the first business day following 90 days after the effective date of this act, have a net worth of $5,000;

(b)by July 1, 1999, have a net worth of $5,000 plus 25% of the additional net worth amount required pursuant to paragraph (2) of this subsection a.;

(c)by July 1, 2000, have a net worth of $5,000 plus 50% of the additional net worth amount required pursuant to paragraph (2) of this subsection a.; and

(d)by July 1, 2001, have a net worth in full compliance with the amount required pursuant to paragraph (2) of this subsection a.

b.Every corporate applicant, at the time of filing an application and at all times after a license is issued, shall be in good standing in the state of its incorporation. All non-corporate applicants shall, at the time of the filing of an application and at all times after a license is issued, be registered or qualified to do business in this State.

L.1998,c.14,s.5.



Section 17:15C-6 - Possession Of Security Device, Permissible Investments.

17:15C-6 Possession of security device, permissible investments.

6. a. Each licensee shall at all times possess a surety bond, irrevocable letter of credit or such other similar security device acceptable to the commissioner in the amount required pursuant to section 8 of this act.

b.Each licensee shall at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments issued or sold by the licensee in the United States. This requirement may be waived by the commissioner if the dollar volume of a licensee's outstanding payment instruments does not exceed the bond or other security devices posted by the licensee pursuant to section 8 of this act.

c.In the event of bankruptcy of the licensee, permissible investments, even if commingled with other assets of the licensee, shall be deemed to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments by operation of law.

L.1998,c.14,s.6.



Section 17:15C-7 - Application For License; Requirements.

17:15C-7 Application for license; requirements.

7.Each application for a license shall be made in writing, under oath, and in a form prescribed by the commissioner. Each application shall contain:

a.For all applicants:

(1)The exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business and the location of the applicant's business records;

(2)The history, if any, of the applicant's material litigation and criminal convictions for the five-year period prior to the date of the application;

(3)A description of the activities conducted by the applicant and a history of operations;

(4)A description of the business activities in which the applicant seeks to be engaged in the State;

(5)A list identifying the applicant's proposed authorized delegates in the State, if any, at the time of the filing of the license application;

(6)A sample authorized delegate contract, if applicable;

(7)A sample form of payment instrument, if applicable;

(8)Each location at which the applicant and its authorized delegates, if any, propose to conduct the licensed activities in the State;

(9)The name and address of each clearing bank on which the applicant's payment instruments will be drawn or through which those payment instruments will be payable;

(10) A list identifying each country to which an applicant proposes to transmit money or from which an applicant proposes to receive money transmissions;

(11) Federal tax identification number; and

(12) Non-refundable application fee as prescribed by regulation by the commissioner in an amount not to exceed $1,000.

b.If the applicant is a corporation, the applicant shall also provide:

(1)The date of the applicant's incorporation and state of incorporation;

(2)A certificate of good standing from the state in which the applicant was incorporated;

(3)A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and the disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

(4)The name, business and residence address, social security number, date of birth and employment history for the past five years of each of the applicant's executive officers and of each officer or manager who will be in charge of the applicant's activities to be licensed under this act;

(5)The name, business and residence address, social security number, date of birth and employment history for the period five years prior to the date of the application of each key shareholder of the applicant;

(6)The history, if any, of material litigation and criminal convictions for the five-year period prior to the date of the application of every executive officer or key shareholder of the applicant;

(7)A copy of the applicant's most recent audited financial statements (including balance sheet, statement of income or loss, statement of changes in shareholder equity and statement of changes in financial position) prepared by a certified public accountant or public accountant in good standing and, if available, the applicant's audited financial statements for the immediately preceding three-year period. However, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding three-year period or the parent corporation's Form 10-K reports filed with the Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this provision;

(8)Copies of all filings, if any, made by the applicant with the Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the year preceding the date of filing of the application; and

(9)Except in the case of a publicly traded corporation, its subsidiaries and affiliates, or a bank, bank holding company, subsidiaries and affiliates thereof, fingerprints of each of the applicant's executive officers and of each officer or manager who will be in charge of the applicant's activities to be licensed hereunder.

c.If the applicant is not a corporation, the applicant shall also provide:

(1)The name, business and residence address, personal financial statement and employment history for the past five years, social security number, date of birth, and fingerprints of each principal of the applicant and the name, business and residence address, employment history for the past five years, social security number, date of birth, and fingerprints of any other persons who will be in charge of the applicant's activities to be licensed under this act;

(2)The place and date of the applicant's registration or qualification to do business in this State;

(3)The history, if any, of material litigation and criminal convictions for the five-year period prior to the date of the application for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities;

(4)Copies of the applicant's audited financial statements (including balance sheet, statement of income or loss, and statement of changes in financial position) prepared by a certified public accountant or public accountant in good standing for the current year and, if available, for the immediately preceding two-year period; and

(5)Alien registration information, if applicable.

d.Such other information as the commissioner may require by regulation.

L.1998,c.14,s.7.



Section 17:15C-8 - Accompaniment Of Application With Security Device; Amounts Required; Conditions.

17:15C-8 Accompaniment of application with security device; amounts required; conditions.

8. a. (1) Except as provided pursuant to paragraph (2) of this subsection a., each application shall be accompanied by a surety bond, irrevocable letter of credit or such other similar security device (hereinafter "security device") acceptable to the commissioner in an amount prescribed by the commissioner by regulation of not less than $100,000 and not more than $1,000,000. The security device shall be in a form satisfactory to the commissioner and shall run to the State for the benefit of any person injured by a wrongful act, default, fraud or misrepresentation of the licensee, including its directors, officers, authorized delegates and employees, to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with the sale and issuance of payment instruments, transmission of money, or both. In the case of a bond, the bond shall be obtained from a surety company authorized to do business in this State and the aggregate liability of the surety in no event shall exceed the principal sum of the bond.

(2)Each application to engage only in the business of a foreign money transmitter shall be accompanied by a surety bond, irrevocable letter of credit or such other similar security device (hereinafter "security device") acceptable to the commissioner in an amount which is based on the annual volume of business in this State as reported in the most recent annual report filed pursuant to section 12 of this act as set forth in the following schedule:

Security
Annual Volume of Business Device
Amount

Up to and including $500,000$25,000.

Over $500,000 and up to and including $1,000,000$30,000.

Over $1,000,000 and up to and including $2,000,000$35,000.

Over $2,000,000 and up to and including $3,000,000$40,000.

Over $3,000,000 and up to and including $4,000,000$45,000.

Over $4,000,000 and up to and including $5,000,000$50,000.

Over $5,000,000 and up to and including $6,000,000$55,000.

Over $6,000,000 and up to and including $7,000,000$60,000.

Over $7,000,000 and up to and including $8,000,000$65,000.

Over $8,000,000 and up to and including $9,000,000$70,000.

Over $9,000,000 and up to and including $10,000,000$75,000.

Over $10,000,000 and up to and including $11,000,000 $80,000.

Over $11,000,000 and up to and including $12,000,000$80,000.

Over $12,000,000 and up to and including $13,000,000$90,000.

Over $13,000,000 and up to and including $14,000,000$95,000.

Over $14,000,000 and up to and including $15,000,000$100,000.



The security device amount required on an annual volume of business in excess of $15 million shall be $100,000 plus an additional amount set by the commissioner by regulation not to exceed $900,000. The security device shall be in a form satisfactory to the commissioner and shall run to the State for the benefit of any person injured by a wrongful act, default, fraud or misrepresentation of the licensee, including its directors, officers, authorized delegates and employees, to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with the sale and issuance of payment instruments, transmission of money, or both. In the case of a bond, the bond shall be obtained from a surety company authorized to do business in this State and the aggregate liability of the surety in no event shall exceed the principal sum of the bond.

(3)Persons licensed pursuant to R.S.17:15-1 et seq. on the day prior to the effective date of this act whose license is continued pursuant to subsection b. of section 27 of this act shall fully comply with the requirements of paragraph (2) of this subsection a. as follows:

(a)by the first business day following 90 days after the effective date of this act, have a security device acceptable to the commissioner of $25,000;

(b)by July 1, 1999, have a security device acceptable to the commissioner in the amount that is required pursuant to subparagraph (a) of this paragraph (3), plus 25% of the additional amount required pursuant to paragraph (2) of this subsection a., if any;

(c)by July 1, 2000, have a security device acceptable to the commissioner in the amount that is required pursuant to subparagraph (a) of this paragraph (3), plus 50% of the additional amount required pursuant to paragraph (2) of this subsection a., if any; and

(d)by July 1, 2001, have a security device acceptable to the commissioner that is in full compliance with the amount required under this act.

b.In lieu of the security device or of any portion of the principal thereof, as required by this section, the licensee may deposit with the commissioner, or with banks in this State that the licensee designates and the commissioner approves, cash, interest-bearing stocks and bonds, notes, debentures or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this State, or of a political subdivision or instrumentality of this State, or guaranteed by this State which is rated in one of the three highest categories by a nationally recognized statistical rating organization, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the security device or portion thereof. The securities, cash, or both, shall be deposited as aforesaid and held to secure the same obligations as the security device, but the depositor shall be entitled to receive all interest and dividends thereon, shall have the right, with the approval of the commissioner, to substitute other securities for those deposited, and shall be required to do so on written order of the commissioner for good cause shown.

c.The security device shall remain in effect until cancellation, which may occur only after thirty days' written notice to the commissioner. Cancellation shall not affect any liability incurred or accrued during that period.

d.The security device shall remain in place for no longer than five years after the licensee ceases money transmission operations in the State. However, notwithstanding this provision, the commissioner may permit the security device to be reduced or eliminated prior to that time to the extent that the amount of the licensee's payment instruments outstanding in this State are reduced. The commissioner may also permit a licensee to substitute a letter of credit or other form of security device acceptable to the commissioner for the security device in place at the time the licensee ceases money transmission operations in the State by surrender, revocation or expiration of its license.

L.1998,c.14,s.8.



Section 17:15C-9 - Investigation Of Applicants For Licensing, Renewal; Licensing Period.

17:15C-9 Investigation of applicants for licensing, renewal; licensing period.
9. a. Upon the filing of a complete application, in the case of an initial application, or the filing of a complete renewal application, the commissioner shall investigate the financial condition and responsibility, financial and business experience, character and general fitness of the applicant for an initial license or a renewal license. The commissioner may conduct an on-site investigation of the applicant for an initial license, the reasonable cost of which shall be borne by the applicant. If the commissioner finds that the applicant's business will be conducted honestly, fairly and in a manner commanding the confidence and trust of the community and that the applicant has fulfilled the requirements imposed by this act and has paid the required license fee, the commissioner shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in this State. If these requirements have not been met, the commissioner shall deny the application in writing, setting forth the reasons for the denial.

b.The commissioner shall approve or deny every application for an initial license within 120 days from the date that the applicant has satisfied all requirements for licensure.

c.The license period of not less than two years shall be set by the commissioner by rule or regulation. A license shall run from the date of issuance to the end of the licensing period.

d.Licenses shall not be transferable or assignable.

e.The licensee shall register locations in the State.

f.Within 45 days after the end of each calendar quarter, each licensee shall file with the commissioner in writing a list of all locations within the State that have been added or terminated by the licensee, if any. The list shall include the name and business address of each location.

g.If the licensed name or licensed business address is changed, the licensee shall notify the commissioner in writing of the change within 10 days.

L.1998,c.14,s.9; amended 2007, c.81, s.16.



Section 17:15C-10 - Keeping Of Records Required.

17:15C-10 Keeping of records required.

10. a. Each licensee, shall make, keep and preserve the following books, accounts and other records for a period of three years:

(1)a record of each payment instrument sold;

(2)a general ledger containing all assets, liabilities, capital, income and expense accounts (which general ledger shall be posted at least monthly);

(3)settlement sheets received from authorized delegates;

(4)bank statements and bank reconciliation records;

(5)records of outstanding payment instruments;

(6)records of each payment instrument paid within the three-year period;

(7)a list of names and addresses of all of the licensee's authorized delegates;

(8)a list of all countries to which money is transmitted or from which money is received for transmission;

(9)a list of the names and addresses of all clearing banks through which the licensee's money transmission business is conducted; and

(10)such other books and records as the commissioner may require by regulation.

b.Maintenance of the documents required by this section in a photographic, electronic or other similar form shall constitute compliance with this section.

c.Each licensee shall maintain the records it is required to maintain pursuant to 31 C.F.R. s.103.11 et seq.

d.The records of the licensee regarding business regulated under this act shall be maintained at its principal place of business or, with notice to the commissioner, at another location designated by the licensee. If the records are maintained outside this State, the commissioner may require that the licensee reimburse the department for the travel costs incurred in the examination or investigation of those records or may require that the licensee make those records available to the commissioner at the commissioner's office not more than seven business days after demand. The commissioner may further require that those records be accompanied by an individual who will be available to answer questions regarding those records and the business regulated under this act. The commissioner may require the appearance of a specific individual, or request that the licensee designate an individual with knowledge of the records and the business.

L.1998,c.14,s.10.



Section 17:15C-11 - Investigation, Examination Of License.

17:15C-11 Investigation, examination of license.

11. a. The commissioner may investigate and examine any licensee or other person the commissioner deems necessary to determine compliance with this act and the orders, rules and regulations issued hereunder. For these purposes, the commissioner may examine the books, accounts, records, and other documents or matters of any licensee or other person. The commissioner shall have the power to compel by subpoena the production of all relevant books, records and other documents and materials relative to an examination or investigation. The cost of the investigations and examinations shall be borne by the licensee.

b.Examinations and investigations conducted under the provisions of this section shall be confidential except as required in the administration, enforcement and prosecution of violations under this act, or pursuant to a court order made upon notice to the commissioner and after affording the commissioner an opportunity to advise the court of reasons for excluding that evidence. The court shall order the issuance of a subpoena for the production or admission into evidence of any report or portion thereof, only if it is satisfied that: (1) it is material and relevant to the issues in the proceedings; and (2) the ends of justice and public advantage will be served thereby. If any person refuses to obey a subpoena, or to give testimony or produce evidence as required thereby, the commissioner may apply ex parte to any court having jurisdiction over that person for an order compelling the appearance of the witness before the commissioner to give testimony or to produce evidence as required thereby, or both. The commissioner, in lieu of an on-site examination, may establish by regulation other reports which will be deemed acceptable and which will be considered for all purposes an official report of the commissioner.

c.The commissioner may request additional financial data from a licensee or conduct an on-site examination or investigation of any authorized delegate or location of a licensee within this State without prior notice to the authorized delegate or licensee if the commissioner has a reasonable basis to believe that the licensee or authorized delegate is not in compliance with this act. Whenever the commissioner examines or investigates an authorized delegate's operations, the authorized delegate shall pay the costs of that examination or investigation, but the licensee shall remain liable for ensuring that the payment is made. Whenever the commissioner examines or investigates a licensee's location within the State, the licensee shall pay all reasonably incurred costs of that examination.

L.1998,c.14,s.11.



Section 17:15C-12 - Annual Reports; Violations, Penalties.

17:15C-12 Annual reports; violations, penalties.
12. a. Each licensee shall file with the commissioner an annual report containing the information required by the commissioner by regulation.

b.The commissioner may require reports of any licensee or authorized delegate, under penalty of perjury or otherwise, concerning the licensee's or authorized delegate's business conducted pursuant to the license issued under this act, as the commissioner requires for the enforcement of this act.

c.A licensee who fails to file any report required by this section on or before the day designated for making the report, or fails to include any prescribed matter in the report, shall pay a penalty of not more than $100 for each day that the report is delayed or incomplete, unless the commissioner, for good cause shown, reduces the amount to be paid, or unless the time to file the report is extended in writing by the commissioner. In addition, the commissioner may revoke or suspend the authority of a licensee to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

d.The licensee shall include in its annual report:

(1) (a) except as provided pursuant to subparagraph (b) of this paragraph (1), for a person licensed to engage only in the business of a foreign money transmitter, a copy of its most recent audited consolidated annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes in financial position, or, in the case of a licensee that is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited annual financial statement;

(b)for a person licensed to engage only in the business of a foreign money transmitter, a copy of its most recent compiled annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes in financial position, except that the commissioner may, for good cause, request a foreign money transmitter to submit an audited financial statement;

(2)for the most recent quarter for which data is available prior to the date of the filing of the annual report, but in no event more than 120 days prior to the annual report filing date, the licensee shall provide the number of payment instruments sold by the licensee in the State, the dollar amount of those instruments and the dollar amount of those instruments currently outstanding;

(3)any material changes to any of the information submitted by the licensee on its original application which have not previously been reported to the commissioner on any other report required to be filed under this act;

(4)a list of the licensee's permissible investments;

(5)a list of the locations within this State at which business regulated by this act is being conducted by either the licensee or its authorized delegate; and

(6)such other information as the commissioner may require by regulation.

L.1998,c.14,s.12; amended 2007, c.81, s.17.



Section 17:15C-13 - Written Report Required Upon Occurrence Of Certain Events.

17:15C-13 Written report required upon occurrence of certain events.

13.Within 15 days of the occurrence of any one of the events listed below, a licensee shall file a written report with the commissioner describing the event and its expected impact on the licensee's activities in the State:

a. The filing for bankruptcy or reorganization by the licensee;

b.The institution of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licensees' money transmission activities;

c.Any indictment of the licensee or any of its key officers or directors related to money transmission activities and specified as a crime by P.L.1994, c.121 (C.2C:21-23 et seq.);

d.Any conviction of the licensee or any of its key officers or directors related to money transmission activities and specified as a crime by P.L.1994, c.121 (C.2C:21-23 et seq.).

L.1998,c.14,s.13.



Section 17:15C-14 - Approval For Acquisition Of Control Of Licensee; Application, Fee.

17:15C-14 Approval for acquisition of control of licensee; application, fee.

14. a. A person shall not directly or indirectly acquire control of a licensee without the prior written approval of the commissioner. The application for change of control shall be in writing in a form prescribed by the commissioner and shall be accompanied by the information, data and records the commissioner requires by regulation. The application shall be accompanied by a fee in an amount not to exceed $500 set by the commissioner by regulation.

b.The commissioner shall deny the application to acquire control of a licensee if the commissioner finds that the acquisition of control is contrary to law or that disapproval is reasonably necessary to protect the interest of the public. In making that determination, the commissioner shall consider the following:

(1)Whether the financial condition of the person that seeks to control the licensee might jeopardize the financial condition of the licensee or the interests of the public in the conduct of the business regulated under this act; and

(2)Whether the competence, experience, and integrity of the person who seeks to control the licensee, or the officers, directors and controlling persons of the person who seeks to control the licensee, indicate that it would not be in the interests of the public to permit that person to control the licensee.

c.Nothing in this section shall prohibit a person from negotiating or entering into agreements subject to the condition that the acquisition of control will not be effective until approved by the commissioner.

d.This section shall not apply to any of the following persons or transactions:

(1)A registered dealer who acts as an underwriter or member of a selling group in a public offering of the voting securities of a licensee or controlling person of a licensee;

(2)A person who acts as proxy for the sole purpose of voting at a designated meeting of the security holders of a licensee or controlling person of a licensee;

(3)A person who acquires control of a licensee or controlling person as a personal representative, custodian, guardian, conservator, trustee or other officer appointed by a court of competent jurisdiction or by operation of law;

(4)Purchases of a controlling amount of shares on a national stock exchange of a publicly held licensee, until the licensee has actual notice of that purchase and, within five days, notifies the commissioner; and

(5)Any other person or transaction that the commissioner by rule or order exempts in the public interest.

e.Before filing an application for approval to acquire control, a person may request in writing a determination from the commissioner as to whether that person will be deemed in control, upon consummation of a proposed transaction. If the commissioner determines in response to that request that the person will not be in control within the meaning of this act, the commissioner shall notify the person that the proposed transaction is not subject to the requirements of this section.

L.1998,c.14,s.14.



Section 17:15C-15 - Confidentiality Of Information, Reports.

17:15C-15 Confidentiality of information, reports.

15. a. Notwithstanding any other provision of law, all information or reports obtained by the department from an applicant, licensee or authorized delegate, whether obtained through reports, applications, examinations, audits, investigations, or otherwise, including, but not limited to: (1) all information contained in or related to examination, investigation, operating, or condition reports prepared by, on behalf of, or for the use of the department; or (2) financial statements, balance sheets, or authorized delegate information, are confidential and may not be disclosed or distributed outside the department by the commissioner or any officer or employee of the department. The commissioner, however, may provide for the release of information to representatives of state or federal agencies and foreign countries having regulatory or supervisory authority over the activities of the licensee or similar licensees if those representatives, upon request of the commissioner, disclose similar information respecting those licensees under their regulation or supervision, or to those representatives who state in writing under oath that they shall maintain the confidentiality of that information.

b.The commissioner may:

(1)Disclose the fact of filing of applications with the department pursuant to this act, give notice of a hearing, if any, regarding those applications, and announce his action thereon;

(2)Disclose final decisions in connection with proceedings for the suspension or revocation of licenses issued pursuant to this act;

(3)Prepare and circulate reports reflecting the assets and liabilities of money transmitters in general, including other information considered pertinent to the purpose of each report for general statistical information; and

(4)Prepare and circulate reports as provided by law.

c.Every official report of the department is prima facie evidence of the facts therein stated in any action or proceeding wherein the commissioner is a party.

d.Nothing in this section shall be construed to prevent the disclosure of information that is admissible in evidence in any civil or criminal proceeding brought by or at the request of the commissioner or this State to enforce or prosecute violations of this act or the rules, regulations or orders issued or promulgated pursuant to this act.

L.1998,c.14,s.15.



Section 17:15C-16 - Suspension, Revocation Of License.

17:15C-16 Suspension, revocation of license.

16.After notice and hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner may suspend or revoke a licensee's license if the commissioner finds that:

a.The licensee has made a material misstatement or suppressed or withheld information on the application for a license or any document required to be filed with the commissioner;

b.Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application;

c.The licensee's net worth has become inadequate and the licensee, after 10 days' written notice from the commissioner, fails to take the steps the commissioner deems necessary to remedy the deficiency;

d.The licensee knowingly violates any material provision of this act or any rule or order validly promulgated by the commissioner under authority of this act;

e.The licensee is conducting its business in an unsafe or unsound manner;

f.The licensee is insolvent; for the purposes of this section, a licensee shall be insolvent if: (1) the aggregate of its property at a fair valuation, exclusive of any property which it may have conveyed, transferred, concealed, removed or permitted to be concealed or removed, with intent to defraud, hinder or delay its creditors, is not sufficient in amount to pay its debts; or (2) the licensee is unable, by its available assets or the honest use of credit, to pay its debts as they become due;

g.The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

h.The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy;

i.The licensee refuses to permit the commissioner to make any examination or investigation authorized by this act;

j.The licensee willfully fails to make any report required by this act;

k.The licensee has willfully violated any provision of 31 C.F.R. s.103.11 et seq.; or

l.The licensee has willfully violated any provision of P.L.1994, c.121 (C.2C:21-23 et seq.).

L.1998,c.14,s.16.



Section 17:15C-17 - Authorization Of Delegates.

17:15C-17 Authorization of delegates.

17.Licensees desiring to conduct licensed activities through authorized delegates shall authorize each delegate to operate pursuant to an express written contract, which shall provide that the licensee appoints the person as its delegate with authority to engage in the activities of a money transmitter on behalf of the licensee.

L.1998,c.14,s.17.



Section 17:15C-18 - Regulations Pertinent To Delegates.

17:15C-18 Regulations pertinent to delegates.

18. a. An authorized delegate shall not make any fraudulent or false statement or misrepresentation to a licensee or to the commissioner.

b.All money transmission or sale or issuance of payment instrument activities conducted by authorized delegates shall be strictly in accordance with the licensee's written procedures to the authorized delegate.

c.An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate. The failure of an authorized delegate to remit all money owing to a licensee within the time presented shall result in liability of the authorized delegate to the licensee for three times the licensee's actual damages. The commissioner shall have the discretion to set, by regulation, the maximum remittance time.

d.An authorized delegate is deemed to consent to the commissioner's inspection, with or without prior notice to the licensee or authorized delegate, of the books and records of the authorized delegate of the licensee whenever the commissioner has a reasonable basis to believe that the licensee or authorized delegate is not in compliance with this act.

e.An authorized delegate is under a duty to act only as authorized under the contract with the licensee and an authorized delegate who exceeds its authority is subject to cancellation of its contract and further disciplinary action by the commissioner.

f.All funds (less fees) received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission shall, from the time the funds are received by an authorized delegate until that time when the funds or an equivalent amount are remitted by the authorized delegate to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized delegate commingles any trust funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property shall be impressed with a trust in favor of the licensee in the amount equal to the amount of the proceeds due the licensee.

g.An authorized delegate shall report to the licensee the theft or loss of payment instruments within 24 hours from the time it knew or should have known of that theft or loss.

h.Authorized delegates shall comply with the provisions of 31 C.F.R. s.103.11 et seq. and P.L.1994, c.121 (C.2C:21-23 et seq.).

i. Authorized delegates shall conduct all business governed by this act in the name of the licensee.

L.1998,c.14,s.18.



Section 17:15C-19 - Violations By Delegates; Issuance Of Order Suspending, Barring; Application For Modification, Rescission.

17:15C-19 Violations by delegates; issuance of order suspending, barring; application for modification, rescission.

19. a. If, after notice and a hearing, the commissioner finds that any authorized delegate of a licensee or any director, officer, employee, or controlling person of that authorized delegate:

(1)has violated any provision of this act or of any rule or regulation or order issued under this act;

(2)has engaged or participated in any unsafe or unsound act with respect to the business of selling or issuing payment instruments of the licensee or the business of money transmission; or

(3)has made or caused to be made in any application or report filed with the commissioner or in any proceeding before the commissioner, any statement which was at the time and in the circumstances under which it was made, false or misleading with respect to any material fact, or has omitted to state in any such application or report any material fact which is required to be stated therein, the commissioner may issue an order, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) suspending or barring the authorized delegate from continuing to be or becoming an authorized delegate of any licensee during the period for which the order is in effect. Upon issuance of an order, the licensee shall terminate its relationship with the authorized delegate according to the terms of the order.

b. (1) Any authorized delegate to whom an order is issued under this section may apply to the commissioner to modify or rescind the order. The commissioner shall not grant the application unless the commissioner finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when the person is permitted to resume being an authorized delegate of a licensee, comply with all applicable provisions of this act and of any regulation and order issued under this act.

(2)The right of any authorized delegate to whom an order is issued under this section to petition for judicial review of that order shall not be affected by the failure of that person to apply to the commissioner to modify or rescind the order.

L.1998,c.14,s.19.



Section 17:15C-20 - Limitation Of Licensee's Responsibility.

17:15C-20 Limitation of licensee's responsibility.

20.A licensee's responsibility to any person for a money transmission conducted on that person's behalf by the licensee or the licensee's authorized delegate shall be limited to the amount of money transmitted or the face amount of the payment instrument purchased and any fee, commission or other benefit paid to the licensee or the licensee's authorized delegate for that service.

L.1998,c.14,s.20.



Section 17:15C-21 - Applicability Of Apa.

17:15C-21 Applicability of APA.

21.The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall apply to any hearing afforded pursuant to this act.

L.1998,c.14,s.21.



Section 17:15C-22 - Violations, Penalties.

17:15C-22 Violations, penalties.

22. a. If, after notice and hearing, the commissioner finds that a person has violated any provision of this act or a rule adopted under this act, the commissioner may order the person to pay the commissioner a civil penalty in an amount specified by the commissioner, not to exceed $5,000 for each violation. Each violation shall constitute a separate offense and the penalty under this section shall be in addition to a suspension or revocation of a license. No such proceeding shall be initiated and no penalty shall be assessed pursuant to this section until after that person has been notified in writing of the nature of the violation and has been afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so. The provisions of "the penalty enforcement law," N.J.S.2A:58-1 et seq., shall apply.

b.The commissioner, in the exercise of the commissioner's reasonable judgment, is authorized to compromise, settle, and collect civil penalties with any person for violations of any provision of this act, or of any rule, regulation or order issued or promulgated pursuant to this act.

L.1998,c.14,s.22.



Section 17:15C-23 - Powers Of Commissioner.

17:15C-23 Powers of commissioner.

23. a. If it appears to the commissioner that any person has committed or is about to commit a violation of any provision of this act or of any rule or order of the commissioner, the commissioner may apply to the Superior Court for an order enjoining that person from violating or continuing to violate this act or any rule, regulation or order of the commissioner and for injunctive or other relief as the nature of the case may require.

b.The commissioner may enter into consent orders at any time with any person to resolve any matter arising under this act. A consent order shall be signed by the person to whom it is issued or a duly authorized representative, and shall indicate agreement to the terms contained therein. A consent order need not constitute an admission by any person that any provision of this act, or any rule, regulation or order promulgated or issued thereunder has been violated, nor need it constitute a finding by the commissioner that the person has violated any provision of this act or any rule, regulation or order promulgated or issued thereunder.

c.Notwithstanding the issuance of a consent order, the commissioner may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order, unless the consent order by its terms expressly precludes the commissioner from so doing.

d.The commissioner is authorized to exchange fingerprint data with and receive criminal history information from the Federal Bureau of Investigation and the New Jersey Division of State Police or any other appropriate agency for use in performing background checks. The commissioner is authorized to conduct additional background checks the commissioner deems appropriate.

L.1998,c.14,s.23.



Section 17:15C-24 - Violations Designated Fourth, Third Degree Crimes.

17:15C-24 Violations designated fourth, third degree crimes.

24. a. Any person who knowingly and willfully violates any provision of this act for which a penalty is not specifically provided is guilty of a crime of the fourth degree.

b.Any person who knowingly and willfully makes a material, false statement in any document filed or required to be filed under this act with the intent to deceive the recipient of the document is guilty of a crime of the third degree.

c.Any person who knowingly and willfully engages in the business of money transmission without a license as provided herein shall be guilty of a crime of the third degree.

d.Any person who purposely or knowingly refuses to permit any lawful investigation by the commissioner or the Attorney General shall be guilty of a crime of the third degree.

L.1998,c.14,s.24.



Section 17:15C-25 - Regulations.

17:15C-25 Regulations.

25.The commissioner shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.1998,c.14,s.25.



Section 17:15C-26 - Presumptions Regarding Licensees, Delegates; Service Of Process.

17:15C-26 Presumptions regarding licensees, delegates; service of process.

26. a. Any licensee, authorized delegate or other person who engages in business activities that are regulated under this act, with or without filing an application, is deemed to have done both of the following:

(1)Consented to the jurisdiction of the courts of this State for all actions arising under this act; and

(2)Appointed the commissioner as his lawful agent for the purpose of accepting service of process in any action, suit or proceeding that may arise under this act.

b.Within three business days after service of process upon the commissioner, the commissioner shall transmit by certified mail copies of all lawful process accepted by the commissioner as an agent to that person at its last known address. Service of process shall be considered complete three business days after the commissioner deposits copies of the documents in the United States mail.

L.1998,c.14,s.26.



Section 17:15C-27 - Application Required For Those Currently Doing Business; Status Of Current Licensees.

17:15C-27 Application required for those currently doing business; status of current licensees.

27. a. Every person engaged in activities within this State encompassed by this act on the effective date of this act, except those persons already licensed under chapter 15 of Title 17 of the Revised Statutes or P.L.1964, c.273 (C.17:15B-1 et seq.), shall file an application in accordance with the provisions of this act by the first business day following 90 days after the effective date of this act.

b.A person holding a license in good standing under chapter 15 of Title 17 of the Revised Statutes shall continue as a licensee under this act until the first business day following 90 days after the effective date of this act. If the licensee intends to continue to engage only in the business of a foreign money transmitter regulated by this act, the licensee shall, by the first business day following 90 days after the effective date of this act, submit to the commissioner a written statement certified to be true under penalty of law that the licensee is in full compliance with the provisions of this act; this statement shall include the information required by sections 5, 6 and 8 of this act. Upon submission of the aforementioned statement under oath, a licensee's current license shall continue in accordance with the provisions of this act.

c.A person holding a license in good standing under chapter 15 of Title 17 of the Revised Statutes or P.L.1964, c.273 (C.17:15B-1 et seq.), or both, who wishes to continue as a licensee under this act, shall, by the first business day following 90 days after the effective date of this act, submit to the commissioner a written statement certified to be true under penalty of law that the licensee is in full compliance with the provisions of this act; this statement shall include the information required by sections 5, 6 and 8 of this act. Upon submission of the aforementioned statement under oath, a licensee's current license shall continue in accordance with the provisions of this act.

L.1998,c.14,s.27.



Section 17:16A-1 - Definitions

17:16A-1. Definitions
As used in this chapter

a. "Investment company" means any corporation, foreign or domestic, any partnership or any individual which engages principally in an investment business as defined in this section, but this chapter shall not be construed to affect any corporation, partnership or individual, other than an investment company, to which a certificate of authority to do business has been issued in accordance with, may be issued on compliance with, or the issue of which is prohibited by the provisions of any other chapter of this Title;

b. "Investment contract" means any agreement, certificate, instrument or other writing containing an undertaking by the company making, issuing or guaranteeing the same to pay the holder thereof, or his assignee, or his personal representative, a stated or determinable maturity value in cash or its equivalent on a fixed or determinable date, the consideration for which consists of the payment to the company of payments, deposits, dues, installments or a single sum, according to a plan fixed by the contract, regardless of whether the holder is entitled to share in the profits or earnings of the issuer;

c. "Investment business" means the business of making, issuing, or guaranteeing investment contracts, but does not include the business of any mortgage guaranty corporation, bank, trust company or other corporation of this State incorporated under any general or special law which makes insurance against, or guarantees against, loss by reason of nonpayment of principal or interest on bonds and mortgages, or any corporation authorized to do a life insurance business in this State.

L.1938, c. 322, p. 816, s. 1.



Section 17:16A-2 - Compliance With Law Before Doing Business; Liability Of Directors And Corporators For Transacting Business Without Certificate Of Authority

17:16A-2. Compliance with law before doing business; liability of directors and corporators for transacting business without certificate of authority
Prohibition to do business. No investment company as defined in this chapter shall undertake the transaction of an investment business in this State until it shall have complied with the applicable requirements of this chapter and shall have received a certificate of authority from the Commissioner of Insurance setting forth that it has complied with the provisions of this chapter and specifying the kind of business to be transacted by it. The directors and corporators of any investment company incorporated under the laws of this State shall be jointly and severally liable for all obligations incurred by the company after the effective date of this chapter by reason of its having transacted such business in this State before it has received a certificate of authority from the commissioner pursuant to the provisions of this chapter.

L.1938, c. 322, p. 817, s. 2. Amended by L.1970, c. 127, s. 1, eff. July 1, 1970.



Section 17:16A-3 - Authorization Of Domestic Companies, Individuals And Partnerships

17:16A-3. Authorization of domestic companies, individuals and partnerships
Authorization of domestic companies, individuals and partnerships. An investment company, other than a foreign corporation, desiring to secure a certificate of authority shall make application to the commissioner who may issue such certificate of authority to transact business to any such company when:

a. The investment company, if a corporation of this State, has filed in the department a certified copy of its charter or certificate of incorporation and a statement, in such form as the commissioner shall prescribe, attested by its president or vice-president and secretary or treasurer under its corporate seal, showing the financial condition of the corporation; or if an individual or partnership, has filed in the department such evidence as may be satisfactory to the commissioner that the individual or members of the partnership are citizens of the United States and residents of this State and a statement, in such form as the commissioner shall prescribe, attested by the individual or by the members of the partnership, showing the financial condition of the individual or partnership.

b. The commissioner shall be satisfied, by such examination and evidence as he sees fit to make and require; if a corporation, that the whole amount of the capital set forth in the certificate of incorporation and the required minimum surplus of the company has been actually paid in cash and is possessed by the company in money or in such stocks, bonds, bonds and mortgages, or other securities as are authorized for investment by this chapter, or, if an individual or partnership, that the minimum amount of unencumbered assets over its liabilities required by this chapter are held in such stocks, bonds, bonds and mortgages, or other securities authorized by this chapter for the investment of the funds of investment companies incorporated under the laws of this State. No investment company hereafter incorporated under the laws of this State shall be entitled to commence business unless it has a capital stock of at least one hundred thousand dollars ($100,000.00) and in addition thereto a surplus actually paid in cash equal to one-half the minimum capital stock required by this chapter. Any company heretofore incorporated under the laws of this State and engaged in the investment business as defined in this act, within this State, shall be entitled to make application to the commissioner for a certificate of authority, authorized by this act; provided, such company shall at all times have capital stock and surplus actually paid in cash amounting to twenty per centum (20%) of its liabilities, such liabilities to be determined by the Commissioner of Insurance of this State; and provided, further, that the said capital and surplus shall be at a minimum amount of at least thirty thousand dollars ($30,000.00). No individual or partnership shall be entitled to commence business unless the amount of its unencumbered assets, invested as herein provided, over its liabilities shall not be less than one hundred fifty thousand dollars ($150,000.00).

c. The company shall have deposited with the custodian on behalf of the commissioner, securities with a market value of at least $100,000.00 to be held in physical form or purchased for its account in the Federal Reserve book-entry system. The deposits shall be held for the benefit and security of all policyholders of the company depositing them. The records of the custodian, through which an insurance company holds securities in the Federal Reserve book-entry system or in physical form, shall at all times show that these securities are held for an insurance company and for which accounts thereof.

Every individual or partnership authorized to transact business pursuant to this chapter shall conform to all requirements of this chapter applicable to corporations of this State and which by their nature are applicable to individuals or partnerships. When in this chapter reference is made to officers of an investment company, such reference shall be deemed to be reference to the individual or to the members of a partnership. The commissioner may refuse to issue a certificate of authority to any individual or partnership and may cancel any outstanding certificate of authority of any individual or partnership, if in his judgment, the interests of the public would be best served by such refusal or cancellation.

L.1938, c.322, s.3; amended 1939, c.353; 1941, c.420, s.2; 1989,c.264,s.9.



Section 17:16A-4 - Foreign Investment Companies; Requirements For Admission

17:16A-4. Foreign investment companies; requirements for admission
Any investment company incorporated by authority of another State or Foreign Government, upon complying with the conditions hereinafter specified, may be admitted to transact in this State any business authorized by this chapter to be transacted by an investment company of this State. No such company shall be admitted until:

a. It shall file in the department a certified copy of its charter, or deed of settlement or certificate of organization, and a statement of its financial condition and business, in such form and detail as the commissioner may require, signed and sworn to by its president and secretary or other proper officer;

b. It shall satisfy the commissioner that it is fully and legally organized under the laws of its State to do the business it proposes to transact; that its condition or methods of operation are not such as would render its operation hazardous to the public or to its creditors in this State; that it has a fully paid-up, well invested and minimum unimpaired capital and surplus of not less than the amount required by section three of this chapter to be possessed by an investment company of this State;

c. It shall, by an instrument filed in the department, constitute the commissioner and his successor in office its true and lawful attorney, upon whom all original process in any action or legal proceeding against it may be served, and therein shall agree that any original process against it which may be served upon said commissioner shall be of the same force and validity as if served on the company, and that the authority thereof shall continue in force irrevocable so long as any liability of the company remains outstanding in this State;

d. It shall deposit with the commissioner securities amounting to at least thirty thousand dollars ($30,000.00) which securities shall be of such kinds and value as are prescribed for deposit by domestic companies by the provisions of section three of this chapter. The securities shall be held in trust for the benefit of the creditors of the company in this State. If any such company shall have and keep a deposit of at least one hundred thousand dollars ($100,000.00) in cash or such securities with any department or office of the State where the company is organized and the cash or securities so deposited are held in trust for all the creditors of the company, the commissioner shall not require the deposit of securities as herein provided;

e. It shall obtain from the commissioner a certificate that it has complied with all the requirements of this chapter applicable to it, and is authorized to transact business in this State. The certificates shall expire on May first next after their issue, and shall be renewed each year before May first. All certificates issued to investment companies by the commissioner under any other law and outstanding and in force at the effective date of this chapter shall continue in full force and effect until May first, one thousand nine hundred and thirty-nine unless sooner revoked in the manner in this chapter provided.

L.1938, c. 322, p. 819, s. 4.



Section 17:16A-5 - Officers Or Agents Of Foreign Investment Companies; Certificate Of Authority

17:16A-5. Officers or agents of foreign investment companies; certificate of authority
No officer or agent of any foreign investment corporation shall make, issue, sell, offer for sale, negotiate or guarantee any investment contract or transact any business or act, or aid in any way, in the transaction of any business authorized by a certificate of authority issued to such foreign corporation until he shall have procured from the commissioner a certificate of authority to do so. The certificate shall state in substance that the corporation is authorized to transact business in this State and that the person named therein is an agent of the company for the transaction of such business. Upon receipt of a certificate from such corporation of its appointment of a suitable person to act as its agent in this State, the commissioner shall, if the facts warrant it, grant such certificate which shall continue in force until May 1 after its issue, and by renewal thereof before May 1 of each year until revoked by the commissioner for noncompliance with the laws, or until the appointment of such agent is revoked by written notice from the corporation to that effect. A certificate may be issued by the commissioner to and in the name of any copartnership or corporation as agent for an investment company upon written request and payment of the $10.00 fee prescribed in section 15 of this chapter; provided, all members of the copartnership or all of the officers of the corporation, as the case may be, actively engaged in the investment company business of the copartnership or corporation in this State hold an unexpired certificate issued in accordance with the provisions of this act. All certificates outstanding and in force on the effective date of this chapter shall continue in full force and effect until May 1, 1939, unless sooner revoked in the manner above provided.

L.1938, c. 322, p. 820, s. 5. Amended by L.1970, c. 127, s. 2, eff. July 1, 1970.



Section 17:16A-6 - Service Of Process On Commissioner As Attorney For Foreign Investment Company

17:16A-6. Service of process on Commissioner as attorney for foreign investment company
When any original process is served upon the commissioner as attorney for an investment company of another State, and a service fee of $10.00 paid to him, he shall forthwith notify the company of such service by letter directed to its secretary, or resident manager in the case of a company of a foreign country; and shall within 2 days after such service forward by letter a copy of the process served on him to such secretary or manager, or to such other person as may have been previously designated by the company by written notice filed in the department. The commissioner shall keep a record of all such process, which shall show the day and hour of service. The serving of such process shall be made by leaving a copy of the same in the office of the commissioner with a service fee of $2.00. Service upon the commissioner as herein provided shall be deemed sufficient service upon the company. The plaintiff in the action shall be entitled to recover the amount of the service fee so paid as part of the taxable costs if he prevails in the action.

L.1938, c. 322, p. 821, s. 6. Amended by L.1970, c. 127, s. 3, eff. July 1, 1970.



Section 17:16A-7 - Certificate Of Authority As Prima Facie Evidence Of Incorporation Of Foreign Company

17:16A-7. Certificate of authority as prima facie evidence of incorporation of foreign company
When an investment company of another State shall hold the certificate of the commissioner authorizing it to transact business in this State, in any civil action in which such company is plaintiff or defendant, or in any criminal proceeding in this State, a copy of such certificate of authority, certified under the hand and official seal of the commissioner, shall be prima facie evidence of the incorporation of such company.

L.1938, c. 322, p. 822, s. 7. Amended by L.1953, c. 17, p. 228, s. 96.



Section 17:16A-8 - Securities Deposited With Commissioner

17:16A-8. Securities deposited with Commissioner
a. The commissioner may order a change of any of the securities deposited by any investment company incorporated under the laws of any other State or country as hereinabove provided, or any part of them, at any time during the continuance of the certificate of authority issued to the company, and during the same period the company may change the securities or any part thereof with the consent of the commissioner. The company so depositing securities shall be entitled to receive the dividends or interest thereon, and upon the termination of its authority to transact business in this State it shall be entitled to withdraw any part of or all of the securities. The amount of such deposit shall not be reduced by any withdrawal to less than the total outstanding liability of the company to its creditors in this State.

b. As to investment companies other than those affected by paragraph (a) of this section, the commissioner shall hold the securities deposited for the benefit and security of all the creditors of the company depositing them, but shall, so long as the company shall continue solvent and comply with all the requisites of the laws of this State applicable to it, permit the company to collect the interest or dividends on the securities so deposited, and, from time to time, with his assent, to withdraw any of such securities, on depositing with him other like securities, the par value of which shall be equal to the par value of such as may be withdrawn.

c. Whenever any investment company incorporated under the laws of this State shall voluntarily dissolve or a receiver thereof shall be appointed by the Superior Court, or shall have heretofore or hereafter become legally merged into another corporation, the commissioner shall thereupon deliver to such receiver or to the directors or trustees on dissolution, or to the corporation into which merged, the securities deposited as aforesaid, and upon such delivery the commissioner shall be relieved of all further responsibility or obligation in regard to the securities so deposited; provided, that said deposited securities shall not be delivered to the directors or trustees on dissolution until all proceedings in such voluntary dissolution shall have been first approved by the commissioner.

d. The securities deposited by any individual or partnership shall not be returned to such individual or partnership until after cancellation of his or its outstanding certificate of authority and the commissioner is satisfied, on the basis of such reasonable evidence and security as he may require, that all liabilities under his or its investment contracts have been fully discharged. In the event of death or insolvency of the individual or insolvency of the partnership, the commissioner may deliver such securities to the executor, administrator, receiver, trustee in bankruptcy or such other legal representative as may be authorized by a court of competent jurisdiction to administer the estate of the deceased person or insolvent debtor. The commissioner shall not be liable for the surrender of securities pursuant to this subdivision.

L.1938, c. 322, p. 822, s. 8. Amended by L.1953, c. 17, p. 228, s. 97.



Section 17:16A-9 - Investment Of Capital, Surplus Or Other Funds

17:16A-9. Investment of capital, surplus or other funds
An investment company incorporated under the laws of this State, for the purpose of investing its capital, surplus or other funds, or any part thereof, may purchase or hold as collateral security or invest in any and all the kinds of property and securities, to the same extent and subject to the same limitations, which are legally permitted to be acquired by life insurance companies for the purpose of investing their funds. An investment company may lend to the holder of any investment contract, at an interest rate not exceeding six per centum (6%) annually, any sum or sums which shall not exceed the company's liability thereon at the time the loan is made, and which shall be a lien upon such contract and all additions or credits thereon.

L.1938, c. 322, p. 823, s. 9.



Section 17:16A-10 - Investment Contracts; Form; Approval By Commissioner; Review

17:16A-10. Investment contracts; form; approval by Commissioner; review
Except as herein otherwise provided, no investment contract shall be issued by any investment company of this State or be made, issued, solicited, sold or delivered in this State by any investment company of another State or country until the expiration of at least thirty days after the form thereof shall have been filed with the commissioner. After the expiration of such period, or if prior to the expiration of such period the commissioner shall acknowledge such filing, investment contracts in the form so filed, or so filed and acknowledged, as the case may be, may thereafter be made, issued, solicited, sold and delivered in this State by the company filing the same while the company is authorized to transact an investment business in this State. If the commissioner shall at any time notify the company filing such form of his disapproval thereof, as containing provisions which are unfair, unjust, inequitable, contrary to law or to the public policy of this State, the company shall not thereafter make, issue, solicit, sell or deliver in this State any investment contract in the form so disapproved unless and until such disapproval is canceled or withdrawn by him. The disapproval of the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1938, c. 322, p. 824, s. 10. Amended by L.1953, c. 17, p. 230, s. 98.



Section 17:16A-11 - Reserves On Investment Contracts

17:16A-11. Reserves on investment contracts
Every investment company authorized to transact business in this State shall maintain on all its outstanding investment contracts the reserves specified in this section. The reserve on any investment contract at any time shall not be less than the amount which the issuer, under the terms of such contract, is liable as of such time to pay in cash or its equivalent as a surrender value or otherwise to the holder of such contract. If the commissioner shall not be satisfied of the sufficiency of such minimum reserves as affording reasonable assurance of the company's ability to meet all such liabilities, including all deferred maturities under its outstanding investment contracts as they fall due, he may require the company to increase such reserves to such amount as shall be deemed by him sufficient for such purposes. The reserve on any investment contract shall not be required to be increased to an amount exceeding the net value of such investment contract as determined by the commissioner. The net value of an investment contract shall be based upon such assumed annual net payments as may bear reasonable relationship to the incidence of reasonable expenses of procurement, issue and maintenance of such contract, the net payments to be exactly sufficient to provide for the maturity payments provided for in such contract when due, at such rate of interest as may be determined by the commissioner in the exercise of reasonable discretion and based on the company's experience and on the rate of interest earned or earnable by the company on its investments.

L.1938, c. 322, p. 824, s. 11.



Section 17:16A-12 - Surrender Values Under Investment Contracts

17:16A-12. Surrender values under investment contracts
Every investment contract issued or delivered in this State to any resident of this State by any investment company, providing for payments, dues or deposits by the holder to the company on an installment plan over a period of years, shall contain a provision that after the payment by the holder of the contract of all deposits, payments, dues or assessments due thereon for at least one year, and after such contract shall have been maintained in force by such payments for the period for which the same have been made, the holder thereof shall be entitled to a surrender value payable in cash or its equivalent. The surrender value shall, if so required by the commissioner, be equal to the amount of the net value of the contract, as defined in section eleven of this chapter, less such reasonable surrender charge or charges as may be imposed thereon by the company subject to the right of the commissioner to approve or disapprove the same. If an investment contract filed pursuant to the provisions of this chapter shall contain a provision which stipulates the amounts of the surrender values available to the holder, at intervals not greater than the period covered by one year's payment or payments by the holder under the terms of the contract, during its entire duration prior to maturity, the surrender charge as determined thereby shall be deemed to have been imposed with the consent of the commissioner, and such surrender values are hereby authorized with respect to all such investment contracts legally issued prior to any disapproval of the form of such contract by the commissioner pursuant to this chapter.

L.1938, c. 322, p. 825, s. 12.



Section 17:16A-13 - Annual Reports Of Financial Condition

17:16A-13. Annual reports of financial condition
Every investment company transacting business in this State shall annually on or before March first file in the department a statement, subscribed and sworn to by its president and secretary, or, in their absence, by two of its principal officers, showing its financial condition at the close of business on December thirty-first of the year last preceding, and its business for that year. The statement shall be in the form and contain the matters the commissioner prescribes. The commissioner may also address inquiries to the company or its officers in relation to its condition or affairs, or any matter connected with its transactions and the officers of the company shall promptly reply in writing to all such inquiries. For good cause shown the commissioner may extend the time within which any such statement may be filed. Any such company neglecting to make and file its annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100.00) for each day's neglect, to be recovered in a civil action; and upon notice by the commissioner to that effect, its authority to do new business in this State shall cease while such default continues.

L.1938, c. 322, p. 826, s. 13. Amended by L.1953, c. 17, p. 231, s. 99.



Section 17:16A-14 - Examination Of Affairs; Expenses; Duty To Exhibit Books, Records And Accounts

17:16A-14. Examination of affairs; expenses; duty to exhibit books, records and accounts
The commissioner may, whenever he deems the same expedient, make or cause to be made, an examination of the assets and liabilities, method of conducting business and all other affairs of every investment company authorized to transact business in this State. For the purpose of the examination the commissioner may authorize and employ such persons to conduct the same or to assist therein as he may deem advisable. The examination may be conducted in any State or country in which the company examined is incorporated or has an office, agent or place of business. The reasonable expenses of such examination shall be fixed and determined by the commissioner, and he shall collect them from the company examined, which shall pay them on presentation of a detailed account of the expenses. If any company, after the examination, shall be adjudged by the Superior Court to be insolvent, the expense of the examination, if unpaid, shall be ordered paid out of the assets of the company. No company shall, either directly or indirectly, pay, by way of gift, credit or otherwise, any other or further sum to the commissioner or to any person in the employ of the department for extra service or for purposes of legislation, or for any other purpose. It shall be the duty of the officers, agents and employees of any such company to exhibit all its books, records and accounts for the purpose of the examination, and otherwise to facilitate it so far as it may be in their power to do, and for that purpose the commissioner, his deputy, assistants and employees may examine, under oath, the officers, agents and employees of any such company relative to its business and affairs.

L.1938, c. 322, p. 827, s. 14. Amended by L.1953, c. 17, p. 231, s. 100.



Section 17:16A-15 - Fees

17:16A-15. Fees
The commissioner shall charge and collect for his services under the provisions of this chapter and pay into the State Treasury the following fees: for issue of certificate of authority annually, $250.00; for filing the certified copy of the charter, deed of settlement or certificate of organization of an investment company, $20.00; for filing each annual statement of each investment company, $20.00; for each certificate of authority to an agent of an investment company of another State, $50.00; for each certificate of the condition or qualification of an investment company, $1.00; for each copy of any paper filed in the department, $0.20 a sheet or folio of 100 words and $1.00 for certification; for services in connection with deposits of securities by investment companies, the depositing company shall pay to the commissioner an annual fee of $15.00 on January 1 of each year, and on each substitution of securities and clipping and forwarding of interest coupons an additional fee of $25.00; and all other fees and charges due and payable into the State Treasury for any official or service of the commissioner.

L.1938, c. 322, p. 827, s. 15. Amended by L.1970, c. 127, s. 4, eff. July 1, 1970; L.1983, c. 532, s. 1.



Section 17:16A-16 - Revocation Of Certificate Of Authority Of Foreign Investment Company

17:16A-16. Revocation of certificate of authority of foreign investment company
When the commissioner shall find that the affairs of any investment company incorporated under the laws of another State or country are in an unsound condition because of illegal or unsafe investments, or that its assets do not exceed its liabilities including reserves and exclusive of capital stock, by at least one hundred thousand dollars ($100,000.00), or that the transaction of business in this State by the company has resulted in the establishing of a contract or contracts between the purchaser or purchasers and the company which are unlawful, unfair, unjust, oppressive, inequitable, or against the public policy of this State, or if the commissioner finds that the solicitation or selling plan, soliciting or selling representations, or methods of solicitation or selling used by the company or by its agents, in conducting solicitation or sales of investment contracts or securities within this State are unfair, unjust, oppressive, inequitable, or against the public policy of this State, or are calculated to mislead the purchaser thereof, the commissioner may cancel and revoke the certificate of authority issued to the company pursuant to the provisions of this chapter.

L.1938, c. 322, p. 828, s. 16.



Section 17:16A-17 - Procedure For Revocation Of Certificate Of Authority Of Foreign Company

17:16A-17. Procedure for revocation of certificate of authority of foreign company
Before any such certificate of authority shall be cancelled or revoked as provided in section sixteen of this chapter, the commissioner shall give at least twenty days' notice by mail to the company whose certificate of authority is sought to be cancelled or revoked. The notice shall be directed to the address of the said company as shown on the records of the department, shall notify the company of the time and place of a hearing before the commissioner at which it will be required to show cause why its certificate of authority should not be cancelled or revoked, and shall contain a statement of the acts or conditions upon which the proceedings for revocation are based.

L.1938, c. 322, p. 829, s. 17.



Section 17:16A-18 - Revocation, Cancellation Or Refusal To Issue Certificate Of Authority; Review

17:16A-18. Revocation, cancellation or refusal to issue certificate of authority; review
The revocation or cancellation by the commissioner of a certificate of authority or the refusal or failure by the commissioner to issue or renew a certificate of authority within a reasonable time shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1938, c. 322, p. 829, s. 18. Amended by L.1953, c. 17, p. 232, s. 101.



Section 17:16A-19 - Domestic Investment Companies; Insolvency; Suspension Of Business And Other Acts; Receiver; Injunction

17:16A-19. Domestic investment companies; insolvency; suspension of business and other acts; receiver; injunction
When any investment company of this State shall become insolvent or shall suspend its ordinary business for want of funds to carry on the same, or when the commissioner shall ascertain, as a result of examination as authorized by this chapter, or in any other manner, that any company is exceeding its powers, or violating the law, or that its condition or methods of business are such as to render the continuance of its operations hazardous to the public or its creditors, or that the assets of the company are less than its liabilities including capital and all reserve funds required by the provisions of this chapter, the commissioner may institute an action in the Superior Court to enjoin the company from the transaction of any further business, or the transfer or disposal of its property in any manner whatsoever, and the court may appoint a receiver, with power to sue for, collect, receive and take into his possession all the goods and chattels, rights, and credits, moneys and effects, lands and tenement, books, papers, choses in action, bills, notes and property of every description belonging to such company, and sell and convey and assign the same, and hold and dispose of the proceeds thereof under the directions of the court. The court may proceed in the action in a summary manner or otherwise.

L.1938, c. 322, p. 832, s. 19. Amended by L.1953, c. 17, p. 232, s. 102.



Section 17:16A-20 - Offenses And Penalties

17:16A-20. Offenses and penalties
If any investment company itself or by its agents, attorneys, solicitors, surveyors, canvassers, collectors or other representatives of whatsoever designation shall solicit, negotiate, or in anywise transact any business in this State except in the enforcement of contracts by legal process, without having complied with the requirements of this chapter, the investment company so offending shall be liable to a penalty of one thousand dollars ($1,000.00) and costs of suit, to be sued for and collected in a civil action by the commissioner in the name and for the benefit of the State.

Any officer, agent, employee or other representative of any investment company doing business in this State who shall have failed or neglected to procure a certificate of authority as agent for such company as required by this act; or who shall issue, circulate or cause or permit to be circulated any estimate, illustration or circular misrepresenting the terms of any investment contract or security issued by such company; and any such representative of any company who shall solicit, negotiate or effect the sale of any investment contract or otherwise transact business on behalf of any company which shall have neglected, failed or refused to procure a certificate of authority as provided for by the provisions of this chapter; or who shall accept any deposit, dues, premiums or other contributions or things of value on behalf of such unauthorized company shall be guilty of a misdemeanor. L.1938, c. 322, p. 832, s. 20. Amended by L.1953, c. 17, p. 233, s. 103.



Section 17:16C-1 - Definitions

17:16C-1. Definitions
In this act, unless the context otherwise requires, the following words and terms shall have the following meanings:

(a) "Goods" means all chattels personal which are primarily for personal, family or household purposes, including merchandise certificates and coupons to be exchanged for goods or services, having a cash price of $10,000.00 or less, but not including money or other choses in action. Goods shall not include chattels personal sold for commercial or business use.

(b) "Retail installment contract" means any contract, other than a retail charge account or an instrument reflecting a sale pursuant thereto, entered into in this State between a retail seller and a retail buyer evidencing an agreement to pay the retail purchase price of goods or services, which are primarily for personal, family or household purposes, or any part thereof, in two or more installments over a period of time. This term includes a security agreement, chattel mortgage, conditional sales contract, or other similar instrument and any contract for the bailment or leasing of goods by which the bailee or lessee agrees to pay as compensation a sum substantially equivalent to or in excess of the value of the goods, and by which it is agreed that the bailee or lessee is bound to become, or has the option of becoming, the owner of such goods upon full compliance with the terms of such retail installment contract.

(c) "Retail seller" means a person who sells or agrees to sell goods or services under a retail installment contract or a retail charge account to a retail buyer, and shall include a motor vehicle installment seller.

(d) "Retail buyer" means a person who buys or agrees to buy goods or services from a retail seller, not for the purpose of resale, pursuant to a retail installment contract or a retail charge account.

(e) "Person" means an individual, partnership, firm, corporation, banking institution, association or any other group of individuals however organized.

(f) "Sales finance company" means and includes any person engaging in this State in the business of acquiring or arranging for the acquisition of retail installment contracts or obligations incurred pursuant to retail charge accounts by purchase, discount, pledge or otherwise from a retail seller which is not wholly owned by or does not wholly own such person, and any person engaging, directly or indirectly, in the business of soliciting the purchase of retail installment contracts or obligations incurred pursuant to retail charge accounts from a retail seller which is not wholly owned by or does not wholly own such person, or in the business of aiding the retail seller in selling, assigning or arranging for the sale or assignment of retail installment contracts or obligations incurred pursuant to retail charge accounts, and any person other than a retail seller who enters into a retail charge account with a retail buyer.

(g) "Motor vehicle" includes all vehicles used for transportation upon a highway propelled otherwise than by muscular power, excepting such vehicles as run only upon rails or tracks.

(h) "Motor vehicle installment seller" means a dealer in motor vehicles, who is required to be licensed under chapter 10 of Title 39 of the Revised Statutes and who sells or offers to sell a motor vehicle to a retail buyer under a retail installment contract.

(i) "Cash price" means the minimum price for which the goods or services subject to a retail installment contract or a retail charge account or other goods or services of like kind and quality may be purchased for cash from the seller by the buyer, as stated in the retail installment contract, the retail charge account or an instrument reflecting a sale pursuant thereto.

(j) "Down payment" means all payments made in cash or in goods or partly in cash and partly in goods, received by the retail seller prior to or substantially contemporaneous with either the execution of the retail installment contract or the delivery of the goods, whichever occurs later.

(k) "Official fees" means the filing or other fees required by law to be paid to a public officer to perfect an interest or lien, on the goods, retained or taken by a retail seller under a retail installment contract and motor vehicle license and transfer fees paid to the State.

( l ) "Time price differential" means the amount or amounts, however denominated or computed, in addition to the cash price or prices, to be paid by the retail buyer for the privilege of purchasing goods or services pursuant to a retail installment contract or a retail charge account. The term does not include the amount, if a separate charge is made therefor, for insurance and official fees.

(m) "Holder" means any person, including a retail seller, who is entitled to the rights of a retail seller under a retail installment contract or retail charge account.

(n) "Banking institution" means any bank, national banking association, savings bank, or Federally chartered savings bank authorized to do business in this State, and for the purposes of this act only, an association as defined in section 5 of the "Savings and Loan Act (1963)," P.L.1963, c. 144 (C. 17:12B-5).

( o ) "Commissioner" means the Commissioner of Banking of New Jersey and includes his deputies or any salaried employee of the Department of Banking named or appointed by the said commissioner to perform any function in the administration or enforcement of this act.

(p) "Payment-period" means the period of time scheduled by a retail installment contract to elapse between the days upon which installment payments are scheduled to be made on such contract; except that, when installment payments are scheduled to be omitted, pursuant to section 26, "payment-period" means the period of time scheduled by the contract to elapse between the days upon which installment payments are scheduled to be made during that portion of the contract period in which no installment payment is scheduled to be omitted.

(q) "Contract period" means the period beginning on the date of a retail installment contract and ending on the date scheduled by the contract for the payment of the final installment.

(r) "Retail charge account" means any account, other than a retail installment contract or a home repair contract which is subject to the "Home Repair Financing Act" (P.L.1960, c. 41; C. 17:16C-62 et seq.), established by an agreement which prescribes the terms under which a retail buyer may from time to time purchase or lease goods or services which are primarily for personal, family or household purposes, and under which the unpaid balance thereunder, whenever incurred, is payable in one or more installments and under which a time price differential may be added in each billing period as provided herein. Retail charge account also includes all accounts arising out of the utilization by the holder of a credit card, letter of credit or other credit identification issued by a sales finance company, giving the holder the privilege of using the credit card, letter of credit or other credit identification to become a retail buyer in transactions out of which debt arises: (1) by the sales finance company's payment or agreement to pay the retail buyer's obligations; or (2) by the sales finance company's purchase from the retail seller of the obligations of the user of the credit card, letter of credit or other credit identification as a retail buyer.

(s) "Services" means and includes work, labor and services, professional and otherwise which are primarily for personal, family or household purposes but does not include services which are subject to the "Home Repair Financing Act," and insurance premiums financing which is subject to the "Insurance Premium Finance Company Act" (P.L.1968, c. 221; C. 17:16D-1 et seq.).

(t) "Billing period" means the time interval between regular periodic billing statement dates. In the case of monthly billing periods, such intervals shall be considered equal intervals of time if the billing date of a billing period does not vary more than 4 days from the billing date of the immediately preceding billing period. In the case of billing periods which are not monthly, the permissible variation in billing dates shall be that proportion of 4 days (adjusted to the nearest whole number) which the number of days in the billing period bears to 30.

(u) "Professional services" means services rendered or performed by a person authorized by law to practice a recognized profession whose practice is regulated by law and the performance of which services requires knowledge of an advanced type in a field of learning acquired by a prolonged formal course of specialized instruction and study as distinguished from general academic instruction or apprenticeship and training.

L.1960, c. 40, p. 143, s. 1. Amended by L.1961, c. 121, p. 728, s. 91, eff. Jan. 1, 1963; L.1966, c. 324, s. 1, eff. Feb. 16, 1967; L.1971, c. 399, s. 1; L.1971, c. 409, s. 2; L.1972, c. 14, s. 1, eff. April 19, 1972; L.1977, c. 220, s. 1, eff. Sept. 14, 1977; L. 1980, c. 16, s. 2, eff. March 24, 1980; L.1981, c. 102, s. 1, eff. March 31, 1981.



Section 17:16C-2 - Necessity Of License

17:16C-2. Necessity of license
No person shall hereafter engage in or continue to engage in the business of a sales finance company or in the business of a motor vehicle installment seller in this State without first obtaining a license from the commissioner as provided for in this act; provided, however, that no sales finance company shall be required to obtain a license to engage in the business of a motor vehicle installment seller for the purpose of disposing of any goods to which it has obtained title as a result of legal or contract right under any retail installment contract; and provided, further, that any banking institution authorized to do business in this State shall be authorized to transact business as a sales finance company, subject to all of the provisions of this act, except that it shall not be required to obtain a license or pay a license fee hereunder.

L.1960, c. 40, p. 145, s. 2.



Section 17:16C-3 - License Application

17:16C-3. License application

3. An application for a new license or for a renewal thereof shall be accompanied by the required application and license fees, as appropriate, and shall be made on the forms and in the manner and accompanied by such evidence in support of the application as may be prescribed by the commissioner.

L.1960,c.40,s.3; amended 1996, c.157, s.51.



Section 17:16C-4 - Issuance Or Refusal Of License

17:16C-4. Issuance or refusal of license
Within 60 days after the filing of the application and the payment of the fees hereinafter set forth the commissioner shall either:

(a) Issue and deliver to the applicant a license to engage in the business of a sales finance company or a motor vehicle installment seller in accordance with the provisions of this act at the location specified in the said application; or

(b) Refuse to issue the license for any reason for which he may suspend, revoke or refuse to renew any license under section 10 of this act.

L.1960, c. 40, p. 146, s. 4.



Section 17:16C-5 - Notice And Hearing On Refusal Of License

17:16C-5. Notice and hearing on refusal of license
If the commissioner refuses to issue a license he shall:

(a) Notify the applicant of the denial and of his right to request a hearing within 10 days.

(b) If the applicant does not request a hearing, return the sum paid as a license fee.

(c) If the applicant requests such a hearing, give notice of the grounds for refusal and hold a hearing thereon. Within 30 days thereafter the commissioner shall file a written decision containing his findings and conclusions and serve a copy thereof upon the applicant.

L.1960, c. 40, p. 146, s. 5.



Section 17:16C-6 - License; Specification Of Office Or Branch; Transferability; Transaction Of Business Under Other Names Or At Other Locations

17:16C-6. License; specification of office or branch; transferability; transaction of business under other names or at other locations
(a) Each license shall specify the location of the office or branch and must be conspicuously displayed therein. In case such location be changed, the commissioner shall endorse the change of location on the license without charge.

(b) Such license shall not be transferable or assignable.

(c) No licensee shall transact the business provided for by this act under any other name or maintain an office at any other location than that designated in the license.

L.1960, c. 40, p. 146, s. 6.



Section 17:16C-7 - Application Fee For Sales Finance Companies, License Period.

17:16C-7 Application fee for sales finance companies, license period.
7.Every application for a new license shall be accompanied by a nonrefundable application fee as provided in subsection d. of section 8 of P.L.1996, c.157 (C.17:11C-8).

The license shall run from the date of issuance to the end of a term of not less than two years as set by the commissioner by regulation.

L.1960,c.40,s.7; amended 1971, c.58, s.1; 1981, c.321, s.1; 1996, c.157, s.52; 1999, c.250, s.5; 2007, c.81, s.18.



Section 17:16C-8 - Motor Vehicle Installment Seller; License, Application Fee.

17:16C-8 Motor vehicle installment seller; license, application fee.
8.With respect to a license fee imposed prior to the implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), every motor vehicle installment seller shall pay to the commissioner at the time of making the application and biennially thereafter upon renewal a license fee for its principal office and for each additional place of business conducted in this State. The commissioner shall charge for a license such fee as he shall prescribe by rule or regulation. Each fee shall not exceed $300. The license shall run from the date of issuance to the end of the licensing period of not less than two years as set by the commissioner by regulation. Upon implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), a license fee shall no longer be imposed or collected by the commissioner pursuant to this section, however a motor vehicle installment seller shall pay to the commissioner at the time of application a nonrefundable application fee not to exceed $300.

L.1960,c.40,s.8; amended 1971, c.58, s.2; 1981, c.321, s.2; 2005, c.199, s.18; 2007, c.81, s.19.



Section 17:16C-9 - Abatement In Amount Of Fee; Expiration Of License

17:16C-9. Abatement in amount of fee; expiration of license
No abatement in the amount of the said license fee shall be made if the license is issued for less than 1 year, nor if the license is surrendered, canceled or revoked prior to the expiration of the period for which such license was issued. Every license shall expire on December 31 of each year.

L.1960, c. 40, p. 147, s. 9.



Section 17:16C-10 - Grounds For Refusal To Issue, Revocation, Suspension, Refusal To Renew License

17:16C-10. Grounds for refusal to issue, revocation, suspension, refusal to renew license

10. a. The commissioner may refuse to issue and may revoke, suspend or refuse to renew a license or impose a penalty pursuant to this act if the commissioner finds, after notice and an opportunity for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, that any person, applicant for or holder of the license has:

(1) violated any of the provisions of P.L.1960, c.40 (C.17:16C-1 et seq.) or any order, rule or regulation made or issued pursuant to that act;

(2) Withheld information or made a material misstatement in the application for the license;

(3) Been convicted of an offense involving breach of trust, moral turpitude or fraudulent or dishonest dealing, or had a final judgment entered against him in a civil action upon grounds of fraud, misrepresentation or deceit;

(4) Become insolvent, or failed to attain or maintain the required net worth;

(5) Demonstrated unworthiness, incompetence, bad faith or dishonesty in the transacting of business as a licensee; or

(6) Engaged in any other conduct which would be deemed by the commissioner to be the cause for denial of the license.

b. A license of a corporation, partnership, association or other entity may be suspended or revoked if any officer, director or member of the licensee has committed any act which would be cause for suspending or revoking a license to him as an individual.

c. No license issued under this act to a motor vehicle installment seller shall be valid unless such seller is the holder of a valid and subsisting license issued pursuant to chapter 10 of Title 39 of the Revised Statutes.

L.1960,c.40,s.10; amended 1971, c.409, s.3; 1996, c.157, s.53.



Section 17:16C-11 - Suspension, Revocation Or Refusal To Renew Particular License Or All Licenses Issued To Licensee

17:16C-11. Suspension, revocation or refusal to renew particular license or all licenses issued to licensee
The commissioner may suspend, revoke or refuse to renew the particular license with respect to which grounds for revocation, suspension or refusal to renew may occur or exist, or, if he finds that such grounds for suspension or revocation are of general application to all offices, or more than 1 office, operated by the licensee, he may revoke, suspend or refuse to renew all of the licenses issued to the licensee or such number of licenses as such grounds apply to, as the case may be.

L.1960, c. 40, p. 148, s. 11.



Section 17:16C-12 - Surrender Of License; Effect Upon Civil Or Criminal Liability

17:16C-12. Surrender of license; effect upon civil or criminal liability
Any licensee may surrender his license by delivering the license to the commissioner with written notice that he thereby surrenders the license, but such surrender shall not affect the licensee's civil or criminal liability for acts committed prior to the surrender.

L.1960, c. 40, p. 148, s. 12.



Section 17:16C-13 - Suspension, Revocation Or Refusal To Renew License Not To Impair Obligation Of Lawful Retail Installment Contract Or Retail Charge Account

17:16C-13. Suspension, revocation or refusal to renew license not to impair obligation of lawful retail installment contract or retail charge account
No suspension, revocation or refusal to renew any license shall impair or affect the obligation of any lawful retail installment contract or retail charge account acquired previously thereto by the licensee.

L.1960, c. 40, p. 148, s. 13. Amended by L.1971, c. 409, s. 4.



Section 17:16C-14 - Reinstatement Of Suspended Licenses Or Issuance Of New Licenses After Revocation

17:16C-14. Reinstatement of suspended licenses or issuance of new licenses after revocation
Every license issued hereunder shall remain in force and effect until the same shall have expired or been surrendered, revoked or suspended in accordance with the provisions of this act, but the commissioner may reinstate suspended licenses or issue new licenses to a licensee whose license or licenses have been revoked, if the conditions under which such licenses were revoked have been corrected and the commissioner is satisfied as the result of an investigation that such conditions are not likely to reoccur.

L.1960, c. 40, p. 148, s. 14.



Section 17:16C-15 - Investigations By Commissioner

17:16C-15. Investigations by commissioner
The commissioner, if he has reasonable cause to believe that any licensee, or any other person, has violated any of the provisions of this act or of any other law relating to retail installment sales or contracts, shall have the power to make such investigations as he shall deem necessary, and may examine the books, accounts, records and files of such licensee or any other such person believed to have violated this act or any other law relating to retail installment sales or contracts.

L.1960, c. 40, p. 149, s. 15.



Section 17:16C-16 - Subpoenas; Oaths And Affirmations; Power To Administer

17:16C-16. Subpoenas; oaths and affirmations; power to administer
The commissioner shall have power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before him in any matter over which he has jurisdiction, control or supervision pertaining to this act. The commissioner shall have the power to administer oaths and affirmations to any person whose testimony is required.

L.1960, c. 40, p. 149, s. 16.



Section 17:16C-17 - Failure To Comply With Subpoena; Order Of Superior Court; Contempt

17:16C-17. Failure to comply with subpoena; order of superior court; contempt
In case of a failure of any person to comply with any subpoena issued by the commissioner or to testify with respect to any matter concerning which he may be lawfully interrogated, the Superior Court, on application of the commissioner, may issue an order requiring the attendance of such person and the giving of testimony or production of evidence. Any person failing to obey the court's order may be punished by the court as for contempt.

L.1960, c. 40, p. 149, s. 17.



Section 17:16C-18 - Maintenance Of Books, Accounts And Records.

17:16C-18 Maintenance of books, accounts and records.

18. Every retail seller, sales finance company, motor vehicle installment seller and holder shall maintain at its place or places of business in this State such books, accounts and records relating to all transactions within this act as will enable the commissioner to enforce full compliance with the provisions of this act.

L.1960,c.40,s.18; amended 2005, c.199, s.19.



Section 17:16C-19 - Preservation Of Books, Accounts, Records, Annual Report; Violations, Penalties.

17:16C-19 Preservation of books, accounts, records, annual report; violations, penalties.
19. All books, accounts and records of the licensee shall be preserved and kept available as provided herein for such period of time as the commissioner may by regulation require. The commissioner may require a licensee to file an annual report containing that information required by the commissioner by regulation concerning business conducted as a licensee in the preceding calendar year. The report shall be submitted under oath and in the form specified by the commissioner by regulation.

A licensee that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1960,c.40,s.19; amended 2005, c.199, s.20; 2007, c.81, s.20.



Section 17:16C-20 - Information To Be Shown In Books, Accounts And Records

17:16C-20. Information to be shown in books, accounts and records
The commissioner is hereby authorized to prescribe the minimum information to be shown in such books, accounts and records of the licensee so that such records will enable the commissioner to determine compliance with the provisions of this act.

L.1960, c. 40, p. 149, s. 20.



Section 17:16C-21 - Retail Installment Contract; Writing Required; Agreements Between Retail Buyer And Seller; Signatures

17:16C-21. Retail installment contract; writing required; agreements between retail buyer and seller; signatures
Every retail installment contract shall be in writing and shall contain all of the agreements between the retail buyer and retail seller relating to the installment sale of the goods purchased and shall be signed both by the retail buyer and the retail seller.

L.1960, c. 40, p. 150, s. 21.



Section 17:16C-22 - Contents Of Retail Installment Contract; Blank Spaces

17:16C-22. Contents of retail installment contract; blank spaces
Every retail installment contract shall state the names and addresses of all parties thereto, the date when signed by the retail buyer, and shall contain a description of the goods sold which shall be sufficient for identification. No retail installment contract shall be signed by any party thereto when such contract contains blank spaces to be filled in after such contract has been signed; however, this provision shall not apply to serial numbers or other identifying marks which are not available for the description of the goods at the time of the execution of the contract.

L.1960, c. 40, p. 150, s. 22.



Section 17:16C-23 - Copy Of Contract To Be Furnished To Buyer

17:16C-23. Copy of contract to be furnished to buyer
A copy of the retail installment contract shall be furnished by the retail seller to the retail buyer at the time the retail buyer signs the contract except that such copy need not contain the signature of the retail seller. Such copy shall be furnished the retail buyer without charge.

L.1960, c. 40, p. 150, s. 23.



Section 17:16C-24 - Notice To Buyer In Retail Installment Contract

17:16C-24. Notice to buyer in retail installment contract
Every retail installment contract shall contain the following notice printed prominently, in the form herein indicated, in 10-point bold type or larger, directly above the notice required by section 25:

"NOTICE TO RETAIL BUYER

Do not sign this contract in blank.

You are entitled to a copy of the contract at the time you sign.

Keep it to protect your legal rights."

L.1960, c. 40, p. 150, s. 24.



Section 17:16C-25 - Acknowledgment By Buyer Of Receipt Of Copy Of Contract

17:16C-25. Acknowledgment by buyer of receipt of copy of contract
Any acknowledgment by the retail buyer of receipt of a copy of the contract shall be printed or written in a size equal to at least 10-point bold type and, if contained in the contract, shall appear directly above the space provided in the contract form for the signature of the retail buyer.

L.1960, c. 40, p. 150, s. 25.



Section 17:16C-26 - Payment Of Time Balances, Terms; Exceptions

17:16C-26. Payment of time balances, terms; exceptions
26. Every retail installment contract shall provide for the payment of the time balance in substantially equal amounts on dates separated by substantially equal payment-periods; except that the retail seller may defer the initial installment for any period of time up to one year from the date of the execution of the retail installment contract; and, provided further, that when appropriate for the purpose of facilitating payment, in accordance with a retail buyer's intermittent income, a contract may provide for payment on a schedule which reduces or omits payments over a period or periods not in excess of 93 days in any 12-month period or a contract may provide an installment schedule which reduces or omits payments over any period or periods of time during which period or periods the retail buyer's income is reduced or suspended. When a retail installment contract provides for unequal or irregular installments, the time price differential shall not exceed the effective rate provided in section 41 of P.L.1960, c.40 (C.17:16C-41), having due regard for the schedule of installments. When in any retail installment contract the purchase of goods is combined with the purchase of food, the time balance on which is stated as one amount, that part of the time balance on the sale of goods shall be subject to the provisions of this section, but that part of the time balance on the purchase of food may be payable in a shorter time and added to the equal payment installment on goods.

L.1960,c.40,s.26; amended 1966,c.324,s.2; 1969,c.172; 1973,c.34; 1995,c.53,s.8.



Section 17:16C-27 - Separate Items To Be Set Forth In Retail Installment Contract

17:16C-27. Separate items to be set forth in retail installment contract
Every retail installment contract shall set forth the following separate items:

(a) The cash price of the goods which are the subject matter of the retail installment contract;

(b) The down payment made by the retail buyer, indicating whether made in cash or in goods or partly in cash and partly in goods. The amount of the payment in cash and in goods shall be shown separately. A description of the goods, if any, sufficient for identification, shall be shown;

(c) The unpaid cash balance which shall be the difference between the cash price (subsection (a)) and the down payment (subsection (b));

(d) The amount, if any, if a separate charge is made therefor, included for insurance and other benefits, specifying the coverages and benefits;

(e) The amount of official fees;

(f) The principal balance, which is the sum of subsections (c), (d) and (e);

(g) The amount of the time price differential;

(h) The time balance, which is the sum of subsections (f) and (g), owed by the retail buyer to the retail seller, the number of installments required, the amount of each installment expressed in dollars and the due date or period thereof;

(i) The time sales price, which is the sum of subsections (b) and (h).

L.1960, c. 40, p. 151, s. 27.



Section 17:16C-28 - Inclusion In Retail Installment Contract Of Additional Goods Purchased After Original Agreement; Additional Statements

17:16C-28. Inclusion in retail installment contract of additional goods purchased after original agreement; additional statements
Whenever a retail installment contract by its terms permits the inclusion of additional goods purchased after the original agreement, and such goods are so purchased and the amount due on the new purchase is combined with an unpaid balance on any prior purchase so as to permit the retail seller to retain title to or reserve a lien upon all goods under the combined agreement, the retail seller shall, at the time of the additional purchase, deliver to the retail buyer and attach to the original agreement:

(a) A statement containing all the information with respect to the additional purchase required to be included in a retail installment contract; and

(b) A statement showing the amount due on the agreement immediately previous to the new purchase, the amount due after the new purchase, the payments agreed to be made thereafter, and the number of additional months required to complete the payments.

L.1960, c. 40, p. 152, s. 28.



Section 17:16C-29 - Allocation Of Payment On Continuing Agreement After Addition Of Additional Purchases; Prepayment; Redemption Of Separate Purchases

17:16C-29. Allocation of payment on continuing agreement after addition of additional purchases; prepayment; redemption of separate purchases
Whenever a payment is made on such a continuing agreement after additional purchases have been added, the payment shall be considered as allocated among each of the separate purchases included, in full to the purchase made earliest in time, and the retail seller before repossessing or attempting to repossess any goods under any such agreement shall actually allocate in such manner all such payments made to him by the retail buyer. When the amount owing on any separate purchase has been fully paid, the goods so paid for shall become the absolute property of the retail buyer and shall not be subject to repossession for any subsequent default on the agreement. The retail buyer under any such agreement may at any time prepay the amount due on any of the separate purchases and in case of repossession may redeem any of such separate purchases by payment of the amount due on such purchase alone.

L.1960, c. 40, p. 152, s. 29. Amended by L.1981, c. 324, s. 1, eff. Dec. 9, 1981.



Section 17:16C-30 - Insurance At Retail Buyer's Expense; Dual Protection

17:16C-30. Insurance at retail buyer's expense; dual protection
Where title to or a lien upon goods sold by the retail seller is retained or taken by the retail seller the retail buyer may be required to insure the goods at the retail buyer's expense for the protection of the retail seller or subsequent holder which insurance may be purchased by the holder. Such insurance shall be written for the dual protection of the retail buyer and the retail seller or subsequent holder to the extent of his interest in the goods and shall be limited to insurance against substantial risk of damage, destruction, or theft of such goods and shall be upon terms and conditions, which are reasonable and appropriate, considering the type and conditions of such goods. When the retail buyer fails or is unable to acquire insurance or the retail seller or subsequent holder is unable to purchase insurance covering the dual protection of the retail buyer and retail seller or subsequent holder, the retail seller or holder may purchase a single interest insurance policy on the goods and may collect the premium therefor from the retail buyer.

L.1960, c. 40, p. 153, s. 30. Amended by L.1971, c. 409, s. 5.



Section 17:16C-31 - Selection Of Insurer Acceptable To Retail Seller; Inclusion Of Premium In Contract; Cancellation Of Insurance By Holder After Repossession And Sale

17:16C-31. Selection of insurer acceptable to retail seller; inclusion of premium in contract; cancellation of insurance by holder after repossession and sale
The retail buyer shall have the privilege of supplying insurance on the goods through an agent or broker of his own selection and selecting an insurance company acceptable to the retail seller; provided, however, the inclusion of the premium for such insurance in the retail installment contract, when the retail buyer selects the company, agent or broker, shall be optional with the retail seller. The amount, if any, included for such insurance shall not exceed the premiums chargeable in accordance with the applicable rates filed with the commissioner for such insurance. The retail seller or holder, if the premium for dual insurance on the goods is included in a retail installment contract, shall within 25 days after the execution of the retail installment contract send or cause to be sent to the retail buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this State, clearly setting forth the amount of the premium, the kind or kinds of insurance and the scope of the coverage and all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of insurance. The holder of a retail installment contract shall, if the goods described therein have been repossessed and sold, cancel any insurance on the goods and any other insurance or other benefits then in force and shall credit the amount of the return premium thereon to the unpaid balance outstanding on the retail installment contract.

L.1960, c. 40, p. 153, s. 31.



Section 17:16C-32 - Notice That Policy Required In Sale Of Motor Vehicle Includes No Liability Or Property Damage Coverage

17:16C-32. Notice that policy required in sale of motor vehicle includes no liability or property damage coverage
Whenever, in the sale of a motor vehicle, the retail buyer is required, under the provisions of this act, to provide a policy of insurance and such policy of insurance does not contain the liability insurance required by section 1 of P.L.1972, c. 197 (C. 39:6B-1), the retail installment contract shall contain, immediately following the statement therein concerning insurance, the following notice printed prominently, in the form herein indicated or in such other form as may be approved by the commissioner, in 10-point type or larger:

"THIS DOES NOT INCLUDE INSURANCE ON YOUR LIABILITY FOR BODILY INJURY OR PROPERTY DAMAGE. WITHOUT SUCH INSURANCE, YOU MAY NOT OPERATE THIS VEHICLE ON PUBLIC HIGHWAYS."

L.1960, c. 40, p. 154, s. 32. Amended by L.1973, c. 346, s. 1, eff. Dec. 27, 1973.



Section 17:16C-33 - Additional Insurance; Cancellation Rights

17:16C-33. Additional insurance; cancellation rights
In addition to insurance on the goods, by agreement with the retail buyer, the retail seller may purchase such other insurance and other benefits as the retail buyer shall contract for; provided, however, that the retail buyer may cancel such additional insurance and other benefits, other than credit life and credit accident and health insurance, at any time prior to the expiration of such insurance contracts or benefits.

L.1960, c. 40, p. 155, s. 33.



Section 17:16C-34 - Cancellation Of Insurance Policies; Crediting Next Maturing Installment Of Contract With Refund

17:16C-34. Cancellation of insurance policies; crediting next maturing installment of contract with refund
If any policy or policies or certificates of insurance or other benefits are canceled, or the premiums thereon adjusted, the unearned insurance premium refund or refund on other benefits received by the retail seller or subsequent holder of the retail installment contract shall be credited to the next maturing installments of the retail installment contract, except to the extent applied toward payment for similar insurance protecting the interest of the buyer and the retail seller or holder of the contract or any of them; provided that in the case of credit life or credit accident and health insurance, the refund to the buyer shall be made in accordance with chapter 169 of the laws of 1958, and provided further that if the amount of such refund is less than the minimum prescribed by the commissioner, no refund need be made.

L.1960, c. 40, p. 155, s. 34.



Section 17:16C-34.1 - Retail Charge Account; Terms; Regulations; Effective Date Of Accounts

17:16C-34.1. Retail charge account; terms; regulations; effective date of accounts
(a) A retail charge account may be entered into between a retail buyer and a retail seller or a person wholly owned by or which wholly owns a retail seller or between a retail buyer and a sales finance company on its own behalf or on behalf of one or more retail sellers from whom the sales finance company may purchase or acquire the obligations of the retail buyer incurred pursuant to a retail charge account.

(b) A retail charge account shall be subject to such provisions not inconsistent with this act or otherwise prohibited by law which may be agreed upon, but shall be subject to the requirements for open end credit accounts as prescribed by regulations of the Board of Governors of the Federal Reserve System issued pursuant to Title I of the Consumer Credit Protection Act (Act of May 29, 1968, Public Law 90-321), referred to in this act as the "Truth in Lending Act and Regulations."

(c) A retail charge account shall become effective when an agreement is signed by the retail buyer or when the retail buyer or someone authorized by the retail buyer makes a purchase pursuant to the terms of the account.

L.1971, c. 409, s. 16.



Section 17:16C-35 - Prohibited Contract Provisions; Acceleration Clause

17:16C-35. Prohibited contract provisions; acceleration clause
No retail installment contract or retail charge account or separate instruments executed in connection therewith shall contain any acceleration clause under which any part or all of the balance, not yet matured, may be declared immediately due and payable because the retail seller or holder deems himself to be insecure and any such provision shall be void and unenforceable.

L.1960, c. 40, p. 155, s. 35. Amended by L.1971, c. 409, s. 6.



Section 17:16C-36 - Waiver Of Right Of Action By Retail Buyer Against Seller, Holder, Etc.

17:16C-36. Waiver of right of action by retail buyer against seller, holder, etc.
No retail installment contract or retail charge account or separate instruments executed in connection therewith shall contain any provisions whereby the retail buyer waives any right of action or defense against the retail seller, sales finance company, holder or other person acting on his or her behalf for any illegal act committed in the collection of the payments under the contract or account or in the repossession of the goods, the subject of the retail installment contract or retail charge account and any such provision shall be void and unenforceable.

L.1960, c. 40, p. 155, s. 36. Amended by L.1971, c. 409, s. 7.



Section 17:16C-37 - Power Of Attorney To Confess Judgment; Other Powers Of Attorney

17:16C-37. Power of attorney to confess judgment; other powers of attorney
No retail installment contract or retail charge account or separate instruments executed in connection therewith shall contain any power of attorney to confess judgment or any other power of attorney and any such provision shall be void and unenforceable.

L.1960, c. 40, p. 155, s. 37. Amended by L.1971, c. 409, s. 8.



Section 17:16C-38 - Relief Of Retail Seller From Liability Under Contract

17:16C-38. Relief of retail seller from liability under contract
No retail installment contract or retail charge account or separate instruments executed in connection therewith shall contain any provision relieving the retail seller from liability for any legal remedies which the retail buyer may have against the retail seller under the contract or account and any such provision shall be void and unenforceable.

L.1960, c. 40, p. 156, s. 38. Amended by L.1971, c. 409, s. 9.



Section 17:16C-38.1 - Remedy Of Buyer Against Seller; Provision Relieving Holder Or Other Assignee From Liability; Prohibition

17:16C-38.1. Remedy of buyer against seller; provision relieving holder or other assignee from liability; prohibition
No retail installment contract shall contain any provision relieving the holder, or other assignee, from liability for any civil remedy sounding in contract which the retail buyer may have against the retail seller under the retail installment contract or under any separate instrument executed in connection therewith.

L.1971, c. 399, s. 2.



Section 17:16C-38.2 - Form, Terms Of Consumer Notes

17:16C-38.2. Form, terms of consumer notes
3. No retail installment contract shall require or entail the execution of any note unless such note shall have printed the words "CONSUMER NOTE" in 10-point bold type or larger on the face thereof. Such a note with the words "CONSUMER NOTE" printed thereon shall be subject to the terms and conditions of the retail installment contract and shall not be a negotiable instrument within the meaning of chapter 3 (Negotiable Instruments) N.J.S.12A:3-101 et seq., or a security interest within the meaning of chapter 9 (Secured Transactions) N.J.S.12A:9-101 et seq. of the Uniform Commercial Code. Any subsequent holder of a consumer note shall be subject to all claims and defenses of the retail buyer against the retail seller arising out of the transaction but no such claim or defense may be asserted against such holder in excess of the time sales price under the retail installment contract for any sale, except that, in the case of the sale of a new motor vehicle, as defined in R.S.39:10-2, no claim or defense may be asserted against such holder in excess of the time balance under the retail installment contract. No claim or defense which the retail buyer may have against the retail seller arising otherwise than out of the retail installment contract or any separate instrument executed in connection therewith shall be asserted against any subsequent holder.

L.1971,c.399,s.3; amended 1995,c.28,s.12.



Section 17:16C-38.3 - Violations; Penalty

17:16C-38.3. Violations; penalty
Any person who procures the execution of a note in violation of this act shall be liable to a penalty of not more than $500.00 for each offense.

L.1971, c. 399, s. 4.



Section 17:16C-38.4 - Execution Of Note In Violation Of Act; Disallowance Of Finance, Collection, Etc., Charges

17:16C-38.4. Execution of note in violation of act; disallowance of finance, collection, etc., charges
In the event that a note is executed in connection with a retail installment contract in violation of this act, no finance, delinquency, collection, repossession or refinancing charges may be recovered in any action or proceeding based on the contract or the consumer note.

L.1971, c. 399, s. 5.



Section 17:16C-39 - Assignment Of Salary, Wages, Commissions Or Other Compensation For Services

17:16C-39. Assignment of salary, wages, commissions or other compensation for services
No retail seller, sales finance company or holder shall at any time take in a retail installment contract, a retail charge account or in a separate instrument, any assignment of or order for the payment of any salary, wages, commissions, or other compensation for services, or any part thereof, earned or to be earned and any such provision shall be void and unenforceable.

L.1960, c. 40, p. 156, s. 39. Amended by L.1971, c. 409, s. 10.



Section 17:16C-39.1 - Real Property Mortgage As Additional Security; Prohibition

17:16C-39.1. Real property mortgage as additional security; prohibition
No retail installment contract, retail charge account or separate instrument executed in connection therewith shall contain any provision whereby the retail seller, sales finance company or holder takes a real property mortgage as additional security in connection with a retail sale. Any such provision shall be void and unenforceable.

L.1981, c. 324, s. 2, eff. Dec. 9, 1981.



Section 17:16C-40 - Loan Of Money Or Advance Of Credit To Retail Buyer; Rate Of Interest

17:16C-40. Loan of money or advance of credit to retail buyer; rate of interest
No retail seller, sales finance company or holder shall make any loan of money or advance of credit to a retail buyer on or in connection with any retail installment contract or retail charge account and charge, contract for or receive thereon a greater rate of interest than he would otherwise be permitted by law to charge except in accordance with the provisions of this act; provided, however, that nothing contained in this section shall prohibit a banking institution from making any loan which it otherwise is permitted by law to make.

L.1960, c. 40, p. 156, s. 40. Amended by L.1971, c. 409, s. 11.



Section 17:16C-40.1 - Loan Secured By Purchase Money Security Interest To Finance Purchase Of Motor Vehicle

17:16C-40.1. Loan secured by purchase money security interest to finance purchase of motor vehicle
A sales finance company licensed under the provisions of the "Retail Installment Sales Act" of 1960 (P.L.1960, c. 40), as amended and supplemented, or any act replacing or succeeding thereto which regulates "retail installment sales," may loan to any one person any sum of money up to a maximum of $10,000.00 secured by a purchase money security interest to finance the purchase of a passenger motor vehicle not intended to be used for the transportation of passengers for hire or upon a contract basis. The principal amount of such loan may be repaid in not more than 48 substantially equal monthly installments. Notwithstanding the provisions of R.S. 31:1-1 or any other law to the contrary, the sales finance company may charge interest at a rate or rates agreed to by the sales finance company and the borrower. Such interest shall be computed on the full amount of such loan for the period from the making of the loan to the date of maturity of the final installment, and shall be added to the principal amount of the loan. For the purpose of this act, a purchase money security interest is hereby defined to be a security interest taken by a sales finance company, pursuant to the provisions of chapter 9 of Title 12A of the New Jersey Statutes, in connection with and as security for an advance of money on behalf of a retail buyer of a motor vehicle of the motor vehicle dealer in payment of the unpaid balance of the cash price.

Effective on the first day of the twelfth month following the effective date of this act, when the unpaid balance owing upon a precomputed loan is repaid in full or the maturity of the unpaid balance of such loan is accelerated before the date scheduled for the payment of the final installment, the association shall allow a credit on account of the precomputed interest, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the loan is prepaid within 12 months after the first payment is due, an association may charge a prepayment penalty of not more than (a) $20.00 on any loan up to and including $2,000.00; (b) an amount equal to 1% of the loan on any loan greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any loan exceeding $5,000.00.

L.1961, c. 95, p. 663, s. 1. Amended by L.1970, c. 200, s. 2, eff. Sept. 11, 1970; L.1980, c. 16, s. 1, eff. March 24, 1980; L.1981, c. 103, s. 12, eff. March 31, 1981.



Section 17:16C-40.2 - Violation Of Provisions; Revocation Or Suspension Of License

17:16C-40.2. Violation of provisions; revocation or suspension of license
A violation of any provision of this act shall be cause for the revocation or suspension of the license of the sales finance company by the commissioner upon notice and opportunity to be heard in accordance with the provisions of P.L.1958, chapter 68.

L.1961, c. 95, p. 663, s. 2.



Section 17:16C-41 - Time Price Differential; Rates; Computation

17:16C-41. Time price differential; rates; computation
A retail seller and a motor vehicle installment seller, under the provisions of this act, shall have authority to charge, contract for, receive or collect a time price differential as defined in this act, on any retail installment contract evidencing the sale of goods or services in an amount or amounts as agreed to by the retail seller or motor vehicle installment seller and the buyer on motor vehicles and on all other goods or services.

The retail installment contract may provide for an increase, or may provide for a decrease, or both, in the time price differential applicable to the contract. No increase during the entire loan term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12-month period. The lender shall not be obligated to decrease the interest rate more than 6% over the term of the loan, nor more than 3% per annum during any 12-month period. If a rate increase is applied to the loan, the lender shall also be obligated to adopt and implement uniform standards for decreasing the rate. If the contract provides for the possibility of an increase or decrease, or both, in the rate, that fact shall be clearly described in plain language, in at least 8-point bold face type on the face of the contract. No rate increase shall take effect during the first 3 years of the term of the contract, or thereafter, (a) unless at least 90 days prior to the effective date of the first such increase, or 30 days prior to the effective date of any subsequent increase, a written notice has been mailed or delivered to the retail buyer that clearly and conspicuously describes such increase, and (b) unless at least 365 days have elapsed without any increase. No increase during the entire contract term shall result in an interest rate of more than 6% per annum over the rate applicable initially, nor shall the rate be raised more than 3% per annum during any 12-month period.

If the retail installment contract does provide that the time price differential may be increased then, notwithstanding the provisions of section 43 of P.L.1960, c. 40 (C. 17:16C-43), when the unpaid balance owing upon a contract is paid in full or the maturity of the unpaid balance of such contract is accelerated before the date scheduled for the payment of the final installment, the holder of the contract shall allow a credit on account of the precomputed time price differential calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the contract is prepaid within 12 months after the first payment is due, a holder may charge a prepayment penalty of not more than (a) $20.00 on any contract up to and including $2,000.00; (b) an amount equal to 1% of the loan on any contract greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any contract exceeding $5,000.00. Effective on the first day of the twelfth month following the effective date of this act, if the retail installment contract does provide for a time price differential, then, notwithstanding the provisions of section 43 of P.L.1960, c. 40 (C. 17:16C-43), when the unpaid balance owing upon a contract is paid in full or the maturity of the unpaid balance of such contract is accelerated before the date scheduled for the payment of the final installment, the holder of the contract shall allow a credit on account of the precomputed time price differential calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the contract is prepaid within 12 months after the first payment is due, a holder may charge a prepayment penalty of not more than (a) $20.00 on any contract up to and including $2,000.00; (b) an amount equal to 1% of the loan on any contract greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any contract exceeding $5,000.00.

The time price differential shall be computed on the amount of the principal balance as determined in section 27(f), from the date of the contract to the due date of the final installment, notwithstanding the fact that the contract is to be repaid in installments.

If the time price differential so computed is less than $12.00, and if the due date of the last installment of the contract is more than 8 months after the date of the contract, a charge of not more than $12.00 may be made in lieu of the time price differential. If the time price differential so computed is less than $10.00, and if the due date of the last installment of the contract is 8 months or less after the date of contract, a charge of not more than $10.00 may be made in lieu of the time price differential.

L.1960, c. 40, p. 156, s. 41. Amended by L.1971, c. 409, s. 12; L.1980, c. 16, s. 3, eff. March 24, 1981; L.1981, c. 103, s. 13, eff. March 31, 1981.



Section 17:16C-42 - Delinquency Or Collection Charge For Default; Attorney's Fees; Return Check Fee

17:16C-42. Delinquency or collection charge for default; attorney's fees; return check fee
42. (a) The holder of any retail installment contract may collect a delinquency or collection charge for default in the payment of any such contract or any installment thereof, if provided for in the contract when such default shall have continued for a period of 10 days, such charge not to exceed $10. Such charge may be collected by the holder of the retail installment contract or charged to the buyer's retail installment contract account. If charged to the buyer's retail installment contract account, such charge shall be made within 35 days from the date of such default and then a written notification that such charge has been made shall be mailed to the retail buyer within 5 days from the date when such charge was made.

(b) The holder of any retail charge account may collect a delinquency or collection charge in an amount not to exceed $10, if provided for in the retail charge account agreement, on any minimum payment which has not been paid in full for a period of 10 days after its due date, as originally scheduled.

(c) A delinquency or collection charge under this section may be collected only once on each minimum payment due however long it remains in default. A delinquency charge may be collected at the time it accrues or at any time afterward.

(d) The retail installment contract or retail charge account may provide for the payment of attorney's fees not exceeding 20% of the first $500.00 and 10% on any excess of the amount due and payable under such contract or account when referred to an attorney, not a salaried employee of the holder of the contract or account, for collection.

(e) The retail installment contract or retail charge account may provide for a return check fee not to exceed $20 which the holder of the contract may charge the buyer if a check of the buyer is returned to the holder uncollected due to insufficient funds in the buyer's account.

L.1960,c.40,s.42; amended 1971,c.409,s.13; 1995,c.43; 1995,c.53,s.9.



Section 17:16C-43 - Prepayment; Credit On Account

17:16C-43. Prepayment; credit on account
When the balance owing on a retail installment contract is repaid in full at any time before the end of the contract period, the holder of the contract shall allow a credit on account of the time price differential, the amount of which shall be determined by the application of the formula C = AN / D, in which "C" represents the amount of the credit to be given; "A" represents the amount of the time price differential, less an acquisition cost of $15.00; "D" represents an amount determined as follows: there shall be ascribed to each payment-period included in the contract period, beginning with the first payment-period scheduled by the contract, the cardinal number descriptive of the number of payment-periods scheduled by the contract to elapse from the beginning of each such payment-period to the end of the contract period, and the sum of all such cardinal numbers shall constitute the quantity "D" ; and "N" represents the difference between the quantity "D" and the sum of all the cardinal numbers ascribed to the payment-periods which have elapsed, in whole or in part, from the date of the contract to the date upon which such repayment is made. This section shall not apply when the amount of the credit is less than $1.00.

L.1960, c. 40, p. 158, s. 43. Amended by L.1966, c. 324, s. 3, eff. Feb. 16, 1967.



Section 17:16C-44 - Extending Due Date Of Contract Or Installment Payment; Options

17:16C-44.Extending due date of contract or installment payment; options
44.The holder of a retail installment contract may extend the scheduled due date of any retail installment contract and defer the scheduled due date of any or all installment payments, or reduce the amount of any or all installments and may, as a consideration therefor, make a total additional charge not to exceed the amount ascertained under either of the following methods of computation at the respective rates indicated by the following options:

Option 1. The additional charge shall be computed on the amount of the scheduled installment or installments extended, deferred or reduced for the period or periods for which each installment or part thereof is extended, deferred or reduced at the following rates on contracts originally in the respective classifications set forth in section 41 of this act:

Class I. 1% per month;

Class II. 1 1/2% per month;

Class III. 2% per month;

Class IV. 2% per month;

Option 2. The holder of a retail installment contract by written agreement may renew the entire unpaid balance on any retail installment contract and may make a charge therefor at the rates charged in the original contract from the date of renewal to the maturity of the final installment. The amount of the balance to be renewed shall be obtained by adding to the existing unpaid balance on the original contract, the cost of any insurance or other benefits for the period of the extension and any accrued default charges and refunding the unearned portion of the time price differential charged according to the formula provided in section 43 of this act; provided, however, that in computing the unearned time price differential charge no allowance shall be taken for the amount of the acquisition cost permitted therein.

L.1960,c.40,s.44.



Section 17:16C-44.1 - Retail Charge Account; Time Price Differential; Rate; Computation

17:16C-44.1. Retail charge account; time price differential; rate; computation
(a) Notwithstanding any other law to the contrary, a retail seller, sales finance company, banking institution or other holder may charge, receive and collect a time price differential in each billing period on obligations incurred pursuant to any retail charge account, which shall be determined as specified in the terms of the account, subject to the limitations provided herein. Such time price differential for each monthly billing period shall not exceed the amount resulting from applying the periodic rates provided herein to the greater of the following amounts (including unpaid time price differentials):

(i) The average daily balance of the account for such billing period, or

(ii) The balance of the account at the beginning or end of such billing period.

The periodic rate or rates shall not exceed an amount agreed to by the retail seller, sales finance company, banking institution, or other holder and the retail buyer.

The terms of the retail charge account may provide that the time price differential may be increased or may be decreased or both from time to time; provided, however, that no increase shall be effective unless: (1) at least 90 days prior to the effective date of the first such increase, or 30 days prior to the effective date of any subsequent increase, a written notice has been mailed or delivered to the retail buyer that clearly and conspicuously describes such change and the indebtedness to which it applies and states that the incurrence by the retail buyer or another person authorized by him of any further indebtedness under the plan to which the agreement relates on or after the effective date of the increase specified in the notice shall constitute acceptance of the increase and (b) either the retail buyer agrees in writing to the increase or the retail buyer or another person authorized by him incurs such further indebtedness on or after the effective date of the increase stated in the notice. The provisions of this paragraph permitting an increase in the time price differential shall not apply in the case of an agreement which expressly prohibits changing of the time price differential or which provides limitations on changing of the time price differential which are more restrictive than the requirements of this paragraph. If the terms of the retail charge account provide for the possibility of an increase or decrease, or both, in the time price differential, that fact shall be clearly described in plain language, in at least 8-point bold face type on the face of the written notice.

Notwithstanding the foregoing limitation, if the terms of the account so provide, the time price differential may be computed on the median amount within a specified range. Such time price differential for each monthly billing period shall not exceed the amount resulting from applying the respective periodic rates specified above to the median amount within the specified range in which the greater of the amounts specified in (i) and (ii) is included; provided, subject to the classifications and differentiations as may reasonably be established by the retail seller, sales finance company, banking institution or other holder, the same time price differential is charged on all balances within the specified range and provided further that the time price differential determined by applying the respective periodic rates specified above to the median amount within the range does not exceed by more than 8% the amount of the time price differential determined by applying the respective periodic rates specified above to the lowest amount in the range.

(b) If the billing period is not monthly, the maximum periodic rate shall be that rate which bears the same relation to the respective periodic rates per month specified above as the number of days in the billing period bears to 30.

(c) Notwithstanding the limitation provided in (a) above, for any monthly billing period in which a time price differential may be charged pursuant to the terms of the account a minimum time price differential of not more than $0.50 may be charged; if the billing period is not monthly, a minimum time price differential may be charged in such amount which bears the same relation to $0.50 as the number of days in the billing period bears to 30.

L.1971, c. 409, s. 17. Amended by L.1981, c. 103, s. 14, eff. March 31, 1981.



Section 17:16C-45 - Limitation On Sale, Transfer Or Assignment Of Obligation Or Evidence Of Indebtedness By Retail Seller

17:16C-45. Limitation on sale, transfer or assignment of obligation or evidence of indebtedness by retail seller
No retail seller under a retail installment contract, executed in this State, shall sell, transfer or assign the obligation represented by such contract or any evidence of indebtedness thereunder to any person who is not authorized as a sales finance company pursuant to the provisions of this act, except that such obligation or evidence of indebtedness may be sold, transferred or assigned to a State or national bank outside of this State if the retail installment contract is retained by the retail seller or sales finance company and collection of payments thereon is made to the retail seller or sales finance company.

L.1960, c. 40, p. 159, s. 45.



Section 17:16C-46 - Sale, Transfer Or Assignment Without Notice To Retail Buyer; Payment Or Tender To Last Known Holder

17:16C-46. Sale, transfer or assignment without notice to retail buyer; payment or tender to last known holder
If a retail installment contract is lawfully sold, transferred or assigned, pursuant to the provisions of this act, and a written notice of such sale, transfer or assignment setting forth the name and address of the new holder and of the person authorized to receive future payments on such contract is not given to the retail buyer, any payment or tender of payment made to and any service of notice on the last known holder by the retail buyer shall be binding upon any subsequent holder.

L.1960, c. 40, p. 159, s. 46.



Section 17:16C-47 - Assignment Of Aggregation Of Retail Installment Contracts As Collateral Security For Bona Fide Commercial Loan

17:16C-47. Assignment of aggregation of retail installment contracts as collateral security for bona fide commercial loan
The provisions of section 45 shall not apply to any assignment of an aggregation of retail installment contracts, which is executed by a retail seller or sales finance company as collateral security only for a bona fide commercial loan, and under which, in the absence of default or other bona fide breach of the contract, ownership of the assigned retail installment contracts remains vested in the retail seller or sales finance company, and collection of payments on such assigned contracts is made by the retail seller or sales finance company; and provided such assignment of contracts is not made for the purpose of evading or circumventing the provisions of this act.

L.1960, c. 40, p. 159, s. 47.



Section 17:16C-47.1 - Purchases Of Retail Installment Contract Or Retail Charge Account By Sales Finance Company; Terms, Conditions And Price

17:16C-47.1. Purchases of retail installment contract or retail charge account by sales finance company; terms, conditions and price
A sales finance company may purchase a retail installment contract or obligations incurred pursuant to a retail charge account from a retail seller or sales finance company on such terms and conditions and for such price as may be mutually agreed upon.

L.1971, c. 409, s. 19.



Section 17:16C-48 - Furnishing Statement Of Retail Buyer's Account

17:16C-48. Furnishing statement of retail buyer's account
Upon written request from the retail buyer, the retail seller or holder of the retail installment contract shall give or forward to the retail buyer within 10 days from receipt of the written request a written statement of the retail buyer's account, showing the dates and amounts of all payments made or credited to the account and the total amount, if any, unpaid under such contract. No more than 2 such statements shall be required from a holder in any 12-month period.

L.1960, c. 40, p. 160, s. 48.



Section 17:16C-49 - Receipt For Payment; Contents

17:16C-49. Receipt for payment; contents
Whenever payment is made on account of any retail installment contract in cash, the person receiving such payment shall, at the time of receiving such payment, furnish to the retail buyer, or the person making such payment on behalf of the retail buyer, a complete written receipt therefor, showing the date, identification of the account and the amount paid.

L.1960, c. 40, p. 160, s. 49.



Section 17:16C-50 - Additional Charges Prohibited; Exceptions

17:16C-50. Additional charges prohibited; exceptions
No retail seller, sales finance company, or holder shall charge, contract for, collect or receive from any retail buyer, directly or indirectly, any further or other amount for costs, charges, insurance premiums, examination, appraisal service, brokerage, commission, expense, interest, discount, fees, fines, penalties or other things of value in connection with retail installment contracts or retail charge accounts other than the charges permitted by this act, except court costs, attorney fees and the expenses of retaking and storing repossessed goods which are authorized by law.

L.1960, c. 40, p. 160, s. 50. Amended by L.1971, c. 409, s. 14.



Section 17:16C-51 - Collection Of Charges If Sale Not Made Prohibited; Status Of Deposit On Contemplated Purchase Of Goods

17:16C-51. Collection of charges if sale not made prohibited; status of deposit on contemplated purchase of goods
No retail seller shall collect or retain any amount whatsoever in connection with the contemplated sale of goods under a retail installment sales contract, if such sale is not made; provided, however, that nothing contained herein shall affect the legal status of a deposit paid by a prospective retail buyer to a retail seller as a binder on the contemplated purchase of goods.

L.1960, c. 40, p. 160, s. 51.



Section 17:16C-52 - Payment In Full Of Retail Installment Contract

17:16C-52. Payment in full of retail installment contract
52. Upon payment in full by the retail buyer of the time balance and other amounts lawfully due under a retail installment contract, the holder shall:

(a) Return to the retail buyer either the original instruments evidencing indebtedness or constituting security under a retail installment contract, which were signed by the retail buyer or his sureties or guarantors in conjunction with such contract or a copy thereof, excepting such instruments as are filed or recorded with a public official and retained in the files of such official;

(b) Release all security interest in the goods or in any collateral security to the obligation of the retail buyer under such contract;

(c) Deliver to the retail buyer such good and sufficient assignments and certificates of title as may be necessary to vest the retail buyer with complete evidence of title.

L.1960,c.40,s.52; amended 1995,c.33,s.2.



Section 17:16C-53 - Certificate Of Ownership Delivered To Retail Buyer Upon Final Payment

17:16C-53. Certificate of ownership delivered to retail buyer upon final payment
53. When the final payment on a retail installment contract is made in cash by the retail buyer, or his authorized representative, at the designated licensed office of the holder, the certificate of ownership and other evidence of lien, or a copy thereof, showing satisfaction of the encumbrance, unless otherwise provided by rule or regulation of the commissioner, shall be delivered at the time of such payment if demanded by the retail buyer, otherwise delivery may be made at a later date in person or by mail as may be arranged between retail buyer and holder; all other instruments, or a copy thereof, shall be delivered or mailed to the retail buyer within 35 days from the date of final payment.

L.1960,c.40,s.53; amended 1995,c.33,s.3.



Section 17:16C-54 - Unauthorized Costs And Charges

17:16C-54. Unauthorized costs and charges
Whenever, in any retail installment contract or retail charge account under this act, the retail seller, sales finance company or holder has knowingly charged, contracted for or received from the retail buyer any costs or charges not authorized by this act, all costs and charges in connection with such contract or account, other than for insurance authorized by this act, shall be void and unenforceable, and any such costs or charges other than for insurance authorized by this act shall be applied to the unpaid balance or, if the account has been fully paid, remitted to the retail buyer, and the retail buyer shall be entitled to recover all such costs or charges.

L.1960, c. 40, p. 162, s. 54. Amended by L.1971, c. 409, s. 15.



Section 17:16C-55 - Doing Business Without License; Penalty

17:16C-55. Doing business without license; penalty
Any person, and any director, officer, employee, agent, or representative thereof, who or which shall engage in this State in the business of a sales finance company or motor vehicle installment seller without having first obtained a license, as required by this act, shall be liable to a penalty of not more than $1,000.00 for each offense.

L.1960, c. 40, p. 162, s. 55.



Section 17:16C-56 - Violations Of Act; Penalty; Enforcement By Summary Proceedings

17:16C-56. Violations of act; penalty; enforcement by summary proceedings
(a) Any person conducting business under this act and any director, officer, partner, member, employee, agent, or representative thereof who shall knowingly violate any provision of this act or shall directly or indirectly counsel, aid or abet such violation shall be liable to a penalty of not more than $500.00 for each offense.

(b) The penalties provided for by this act shall be sued for and recovered by and in the name of the commissioner and shall be collected and enforced by summary proceedings pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

L.1960, c. 40, p. 162, s. 56.



Section 17:16C-57 - Partial Invalidity

17:16C-57. Partial invalidity
If any provision of this act or the application thereof to any person or circumstance is held unconstitutional, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

L.1960, c. 40, p. 162, s. 57.



Section 17:16C-58 - Repeals

17:16C-58. Repeals
Chapter 419, P.L.1948, entitled, "An act to define and regulate retail installment sales in the amount of or of the value of $3,000.00 or less and to license and regulate sales finance companies," approved September 29, 1948, is hereby repealed, and all laws and parts of laws which are inconsistent with or repugnant to the provisions of this act are hereby superseded; provided, however, that nothing herein contained shall be construed to impair or affect any rights, obligations, liabilities or criminal, civil or administrative proceedings arising under the aforesaid act.

L.1960, c. 40, p. 162, s. 58.



Section 17:16C-58.1 - Date Of Application Of Act; Validity Of Transactions Prior To Effective Date Of Act

17:16C-58.1. Date of application of act; validity of transactions prior to effective date of act
(a) The provisions of this act relating to retail charge accounts shall apply to such accounts in existence on the effective date of this act.

(b) Nothing in this act shall be construed to make invalid any retail charge account or retail installment contract, or any transaction thereunder, made prior to the effective date of this act.

L.1971, c. 409, s. 18. Amended by L.1972, c. 14, s. 2, eff. April 19, 1972.



Section 17:16C-59 - Continuation Of License Under Former Act

17:16C-59. Continuation of license under former act
Any sales finance company holding a license under the provisions of chapter 419, P.L.1948, approved September 29, 1948, and doing business on the date this act takes effect, shall be considered to have been licensed under and subject to the provisions of this act for the period ending December 31, 1960, at which time it must obtain a license under the provisions of this act.

L.1960, c. 40, p. 163, s. 59.



Section 17:16C-60 - Short Title

17:16C-60. Short title
This act shall be known and may be cited as the "Retail Installment Sales Act of 1960."

L.1960, c. 40, p. 163, s. 60.



Section 17:16C-61 - Effective Date

17:16C-61. Effective date
This act shall take effect 90 days from the date of its approval.

L.1960, c. 40, p. 163, s. 61.



Section 17:16C-61.1 - Short Title

17:16C-61.1. Short title
This act shall be known as, and may be cited as, the "Door-to-Door Retail Installment Sales Act of 1968."

L.1968, c. 223, s. 1, eff. July 30, 1968.



Section 17:16C-61.2 - Remedial Legislation; Liberal Construction

17:16C-61.2. Remedial legislation; liberal construction
This act deemed and hereby declared remedial legislation necessary for the protection of the consumers of this State, shall be liberally construed to effectuate the purposes and intent thereof.

L.1968, c. 223, s. 2, eff. July 30, 1968.



Section 17:16C-61.3 - Legislative Findings

17:16C-61.3. Legislative findings
The Legislature hereby finds and declares that the consumer is frequently induced to enter into retail installment sales contracts for goods which he does not need through the unsolicited and often unethical persuasion of certain door-to-door sellers. It is the purpose of this act to enable the consumer to reconsider his purchase within a reasonable period of time and to rescind the sale if he acts before 5 p.m. of the third business day following the day on which the contract is executed.

L.1968, c. 223, s. 3, eff. July 30, 1968. Amended by L.1973, c. 182, s. 1.



Section 17:16C-61.4 - Definitions

17:16C-61.4. Definitions
As used in this act, unless the context clearly indicates otherwise:

(a) "Business day" means any day other than a Saturday, Sunday or holiday.

(b) "Place of business" means the main or branch office or local address of a retail seller.

(c) "Purchase price" means the total price paid or to be paid for goods sold or to be sold pursuant to a retail installment contract, such amount to include all interest and service charges, including, without limitation, time sales price.

L.1968, c. 223, s. 4, eff. July 30, 1968.



Section 17:16C-61.5 - Rescission; Duties Of Buyer And Seller; Exception Of Certain Sales; Record Of Buyer's Notice

17:16C-61.5. Rescission; duties of buyer and seller; exception of certain sales; record of buyer's notice
(a) Any retail installment sale of goods or retail installment contract for the sale of goods, other than a motor vehicle, a boat, and motor vehicle or boat accessories, for a purchase price in excess of $25.00, which is entered into at a place other than the place of business of the retail seller may be rescinded by the retail buyer if the retail buyer:

(1) Furnishes to the retail seller a notice of intent to rescind the retail installment sale or retail installment contract by certified mail, return receipt requested, postmarked not later than 5 p.m. of the third business day following the day on which the retail installment sale or retail installment contract is executed; and

(2) Gives up possession of any goods, subject to such retail installment sale or retail installment contract, delivered to the retail buyer prior to receipt by the retail seller of such notice of intent to rescind.

(b) Within 10 business days after receipt of such notice of intent to rescind the retail installment sale or retail installment contract, a retail seller shall:

(1) Pick up, at his own expense, any goods subject to such sale or contract, delivered to the retail buyer prior to receipt by the retail seller of such notice;

(2) Refund to the retail buyer all amounts of money paid by the retail buyer (less reasonable charges for any damage to such goods which occurred while in the possession of the retail buyer); and

(3) Redeliver to the retail buyer any goods traded-in to the retail seller on account of or in contemplation of the retail installment sale or retail installment contract (less any reasonable charges actually incurred in making the goods ready for sale).

(c) This section does not apply to mail order sales, telephone sales, catalog sales where an order is placed by mail or telephone, or sales in which the retail buyer has requested the retail seller to enter into the sale at a place other than the retail seller's place of business, but it does apply to sales in which the retail buyer has requested the retail seller to conduct a demonstration or exhibition at a place other than the retail seller's place of business and has not also requested to enter into a sale at that place at the same time he has requested such demonstration or exhibition.

(d) Each retail seller shall maintain a record of the receipt of any retail buyer's notice of intent to rescind a sale under this act for at least 18 months after the receipt of such notice of intent to rescind.

L.1968, c. 223, s. 5, eff. July 30, 1968. Amended by L.1973, c. 182, s. 2.



Section 17:16C-61.6 - Receipt; Form And Content

17:16C-61.6. Receipt; form and content
(a) At the time of executing every retail installment sale or retail installment contract subject to the provisions of section 5 of this act, the retail seller shall deliver to the retail buyer two copies of a receipt which clearly and conspicuously sets forth:

(1) The retail seller's name and place of business;

(2) A description of the goods sold; and

(3) The amount of money paid by the retail buyer or the cash value of any goods delivered to the retail seller at the time the retail installment sale or retail installment contract was entered into.

(b) The receipt required to be delivered to the retail buyer shall also clearly and conspicuously bear, in at least 10-point bold type, the following statement:

"NOTICE TO RETAIL BUYER: YOU MAY RESCIND THIS SALE PROVIDED THAT YOU NOTIFY THE RETAIL SELLER OF YOUR INTENT TO DO SO BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTMARKED NOT LATER THAN 5 P.M. OF THE THIRD BUSINESS DAY FOLLOWING THE SALE. FAILURE TO EXERCISE THIS OPTION, HOWEVER, WILL NOT INTERFERE WITH ANY OTHER REMEDIES AGAINST THE RETAIL SELLER YOU MAY POSSESS. IF YOU WISH, YOU MAY USE THIS PAGE AS NOTIFICATION BY WRITING "I HEREBY RESCIND' AND ADDING YOUR NAME AND ADDRESS. A DUPLICATE OF THIS RECEIPT IS PROVIDED BY THE RETAIL SELLER FOR YOUR RECORDS."

(c) No receipt required to be delivered to the retail buyer shall contain, or be accompanied by any document which contains, provisions by which the retail buyer waives his rights under this act.

(d) A retail seller who in the ordinary course of business regularly uses a language other than English in any advertising or other solicitation of retail buyers, or in any printed forms for use by retail buyers, or in any face-to-face negotiations with retail buyers shall deliver the two copies of the receipt to a retail buyer whose principal language is such other language one in English and one in the other language.

(e) The receipt required to be delivered to the retail buyer, other than the notice provision required under subsection (b) of this section, shall be in a type-size less than 10 points high and in type other than bold.

L.1968, c. 223, s. 6, eff. July 30, 1968. Amended by L.1973, c. 182, s. 3; L.1975, c. 77, s. 1.



Section 17:16C-61.7 - Action To Recover Amount Paid

17:16C-61.7. Action to recover amount paid
When a retail seller, who has received notice of intent to rescind a retail installment sale or retail installment contract, fails to pick up the goods and refund any monies or goods paid by the retail buyer within 10 business days as provided in section 5 of this act, the retail buyer may bring suit against the retail seller in any court of competent jurisdiction and recover the amount paid by the retail buyer upon entering into such retail installment sale or retail installment contract. The court in such action shall, in addition to any judgment awarded to the plaintiff, require defendant to pay a plaintiff a reasonable attorney's fee and costs of the action.

L.1968, c. 223, s. 7, eff. July 30, 1968.



Section 17:16C-61.8 - Violations By Seller

17:16C-61.8. Violations by seller
Any retail seller who willfully destroys, within 18 months after its receipt, record of a retail buyer's notice of intent to rescind a sale; or who willfully fails to pick up the goods and refund the purchase price within the 10 business days provided in section 5 of this act, or who willfully fails to deliver a receipt setting forth all the information required by section 6 of this act; or who willfully fails to set forth such information in the manner required by section 6 of this act; or who attempts to secure a waiver of the retail buyer's rights under this act in violation of section 6 of this act, shall be a disorderly person and, upon conviction thereof, shall be subject to a fine of not more than $500.00 for each offense.

L.1968, c. 223, s. 8, eff. July 30, 1968.



Section 17:16C-61.9 - Rights And Remedies Of Act Are In Addition To And Cumulative Of Other Rights

17:16C-61.9. Rights and remedies of act are in addition to and cumulative of other rights
The rights and remedies accorded a retail buyer by the provisions of this act are hereby declared to be in addition to and cumulative of any other right or remedy accorded him by the common law or statutes of this State, and nothing contained herein shall be construed to deny, abrogate or impair any such common law or statutory right or remedy.

L.1968, c. 223, s. 9, eff. July 30, 1968.



Section 17:16C-62 - Definitions

17:16C-62. Definitions

1. Unless the context otherwise indicates:

(a) "Goods" means all chattels personal which are furnished or used in the modernization, rehabilitation, repair, alteration or improvement of real property except those furnished or used for a commercial or business purpose or for resale, and except stoves, freezers, refrigerators, air conditioners other than those connected with a central heating system, hot water heaters and other appliances furnished for use in a home and designed to be removable therefrom without material injury to the structure, and except chattels personal under a contract in which the cash price is $300.00 or less and which is subject to the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.);

(b) "Services" means labor, equipment and facilities furnished or used in connection with the installation or application of goods in the modernization, rehabilitation, repair, alteration or improvement of real property;

(c) "Home repair contract" means an agreement, whether contained in one or more documents, between a home repair contractor and an owner to pay the time sales price of goods or services in installments over a period of time greater than 90 days;

(d) "Home repair contractor" means any person engaged in the business of selling goods or services pursuant to a home repair contract;

(e) "Commissioner" means the Commissioner of Banking and Insurance of New Jersey and includes any deputies or employees of the department designated by him to administer and enforce this act;

(f) "Official fees" means the fees to be paid to a public officer for obtaining any permit or filing any lien or mortgage taken or reserved as security pursuant to a home repair contract;

(g) "Cash price" means the cash sales price for which the home repair contractor would sell the goods or services which are the subject matter of a home repair contract if the sale were a sale for cash rather than an installment sale;

(h) "Down payment" means all payments made in cash to the home repair contractor and all allowances given by the home repair contractor to the owner prior to or substantially contemporaneous with the execution of the home repair contract;

(i) "Credit service charge" means that amount by which the time sales price exceeds the aggregate of the cash price and the amounts specifically included for official fees and, if a separate charge is made therefor, the amount included for insurance and other benefits as provided in paragraph (4) of subsection (a) of section 6 of P.L.1960, c.41 (C.17:16C-67);

(j) "Time sales price" means the total amount to be paid pursuant to the contract excluding default charges authorized under this act;

(k) "Owner" means a person, including a tenant, who buys goods or services pursuant to a home repair contract;

(l) "Home financing agency" means any person, other than a home repair contractor, engaged, directly or indirectly, in the business of purchasing, acquiring, soliciting or arranging for the acquisition of home repair contracts or any obligation in connection therewith by purchase, discount, pledge or otherwise;

(m) "Holder" means any person who is entitled to the rights of a home repair contractor under a home repair contract;

(n) "Home repair salesman" means any individual who obtains a bona fide home repair contract;

(o) "Payment-period" means the period of time scheduled by a home repair contract to elapse between the days upon which installment payments are scheduled to be made on such contract; except that, where installment payments are scheduled by the home repair contract to be omitted, "payment-period" means the period of time scheduled by the contract to elapse between the days upon which installment payments are scheduled to be made during that portion of the contract period in which no installment payment is scheduled to be omitted;

(p) "Contract period" means the period beginning on the date of a home repair contract and ending on the date scheduled by the contract for the payment of the final installment;

(q) "Actuarial method" means the method of applying payments made on a home repair contract between principal and credit service charge pursuant to which a payment is applied first to accumulated credit service charge and the remainder is applied to the unpaid principal balance of the home repair contract in reduction thereof;

(r) "Precomputed credit service charge" means an amount equal to the whole amount of credit service charge payable on a home repair contract for the period from the making of the contract to the date scheduled by the terms of the contract for the payment of the final installment;

(s) "Precomputed contract" means a home repair contract in which the face amount of the payment due consists of the balance so evidenced and the credit service charge thereon; and

(t) "Nonprecomputed contract" means a home repair contract in which the face amount of the payment due consists solely of the balance due on the contract, or a home repair contract in which the credit service charge is imposed on the outstanding balance from month to month.

L.1960,c.41,s.1; amended 1966, c.325, s.1; 1968, c.220, s.2; 1980, c.174, s.1; 1997,c.84,s.1.



Section 17:16C-63 - Home Repair Contracts; Form And Contents

17:16C-63. Home repair contracts; form and contents
Every home repair contract:

(a) Shall be in writing and contain the entire agreement between the owner and the home repair contractor;

(b) Shall state the names and addresses of all parties, the dates when executed by the parties and contain a description of the goods and services;

(c) Shall be completed in full without any blank spaces to be filled in after the contract is signed by the owner, except for serial number or identifying marks which are not available for the description of the goods at that time;

(d) Shall contain the following notice in 10-point bold type or larger, directly above the space provided for the signature of the owner:

"NOTICE TO OWNER

Do not sign this contract in blank.

You are entitled to a copy of the contract at the time you sign.

Keep it to protect your legal rights.

Do not sign any completion certificate or agreement stating that you are satisfied with the entire project before this project is complete. Home repair contractors are prohibited by law from requesting or accepting a certificate of completion signed by the owner prior to the actual completion of the work to be performed under the home repair contract."

(e) Shall state that workmen's compensation and public liability insurance are carried by the home repair contractor and applicable to the work to be performed under the contract or if the home repair contractor is qualified as a self-insurer pursuant to Title 34; and

(f) If the home repair contractor is precluded from purchasing workmen's compensation under chapter 15 of Title 34 of the Revised Statutes, he shall state that he does not carry workmen's compensation insurance.

L.1960, c. 41, p. 165, s. 2. Amended by L.1968, c. 220, s. 3, eff. July 30, 1968; L.1975, c. 187, s. 1, eff. Aug. 16, 1975.



Section 17:16C-64 - Prohibited Contract Provisions

17:16C-64. Prohibited contract provisions
No home repair contract shall contain:

(a) any acceleration clause under which any part or all of the time balance not yet matured may be declared due and payable because the holder deems himself to be insecure;

(b) any agreement to pay any amount other than the time sales price of the goods or services furnished under the contract, provided that a retail installment contract under the Retail Installment Sales Act of 1960 may be included in a home repair contract;

(c) any power of attorney to confess judgment or any other power of attorney;

(d) any provision relieving the home repair contractor from liability upon any claim which the owner may have under the contract;

(e) any provisions whereby the owner waives any right of action against the home repair contractor or holder or other person acting in his or their behalf for any act committed in the collection of the payments under the contract or in the repossession of the goods, the subject matter of the home repair contract;

(f) any assignment of or order for the payment of any salary wages, commissions or other compensation for services, or any part thereof, earned or to be earned;

(g) any provision for a payment or credit to any owner for the privilege of placing any sign on the premises where the work is being done or for recommending to the home repair contractor the names of any person or persons, who might be interested in making an installment home repair contract unless such provision has been approved by the commissioner.

L.1960, c. 41, p. 166, s. 3. Amended by L.1968, c. 220, s. 4, eff. July 30, 1968.



Section 17:16C-64.1 - Relief From Liability; Prohibited Contract Provisions

17:16C-64.1. Relief from liability; prohibited contract provisions
No home repair contract shall contain any provision relieving the holder, or other assignee, from liability for any civil remedy sounding in contract which the owner may have against the home repair contractor under the home repair contract or under any separate instrument executed in connection therewith.

L.1969, c. 237, s. 1.



Section 17:16C-64.2 - Form, Terms Of Consumer Notes; Contractor's Bond

17:16C-64.2. Form, terms of consumer notes; contractor's bond
2.No home repair contract shall require or entail the execution of any note unless a home repair contractor obtains a bond in a form and amount prescribed by regulations of the commissioner, but said bond shall be in the amount of $25,000 or 1% of a home repair contractor's home improvement annual sales of the previous year, whichever is greater, and applies for a building permit, if required, within 10 business days of the execution of the home repair contract. The bond shall be obtained from a surety company authorized by law to do business in this State and shall be filed with the commissioner. The bond required by this section shall contain a provision that it shall not be canceled for any cause unless notice of intention to cancel is filed in the department at least 30 days before the day upon which cancellation shall take effect. That note shall have printed the words "CONSUMER NOTE" in 10-point bold type or larger on the face thereof. Such a note with the words "CONSUMER NOTE" printed thereon shall be subject to the terms and conditions of the home repair contract and shall not be a negotiable instrument within the meaning of chapter 3 (Negotiable Instruments) of the Uniform Commercial Code, N.J.S.12A:3-101 et seq.

L.1969,c.237,s.2; amended 1995, c.28, s.13; 2003, c.94.



Section 17:16C-64.3 - Unlawful Procurement Of Consumer Note; Penalty

17:16C-64.3. Unlawful procurement of consumer note; penalty
Any person who procures the execution of a note in violation of this act shall be liable to a penalty of not more than $500.00 for each offense.

L.1969, c. 237, s. 3.



Section 17:16C-64.4 - Execution Of Note In Violation Of Act; Recovery Of Finance Charges Prohibited

17:16C-64.4. Execution of note in violation of act; recovery of finance charges prohibited
In the event that a note is executed in connection with a home repair contract in violation of this act, no finance, delinquency, collection, repossession or refinancing charges may be recovered in any action or proceeding based on the contract.

L.1969, c. 237, s. 4.



Section 17:16C-65 - Place Of Business Within State; Operation As Individual, Partnership Or Corporation; Workmen's Compensation And Liability Insurance; Copy Of Contract

17:16C-65. Place of business within state; operation as individual, partnership or corporation; workmen's compensation and liability insurance; copy of contract
(a) Every home repair contractor must own, rent or lease a place of business in the State of New Jersey; namely, an office, warehouse or store or any combination of these. The premise or premises, as the case may be, must be identified by a sign, as permitted by the laws of the local municipality. The sign shall be legible to a visitor entering the main entrance of the place of business and shall contain the words "licensed as a home repair contractor" .

(b) A home repair contractor, in lieu of the above, may operate from a private residence but in doing so must list such residence in the nearest post office, local telephone directory and with the commissioner as a business address.

(c) A home repair contractor may operate as an individual, partnership, limited partnership or corporation. In the event the business is conducted under a trade name, such trade name shall be made a matter of record as required by law.

(d) A home repair contractor must carry workmen's compensation and public liability insurance except if he qualifies as a self-insurer under Title 34 or if he is precluded from purchasing workmen's compensation under chapter 15 of Title 34 of the Revised Statutes.

(e) Every home repair contractor shall furnish without charge a completely executed copy of the home repair contract to the owner immediately after the owner signs such contract and the acknowledgment of receipt thereof by the owner shall be in 10-point bold type or larger.

L.1960, c. 41, p. 167, s. 4. Amended by L.1968, c. 220, s. 5, eff. July 30, 1968.



Section 17:16C-66 - Certificate Of Completion; Request Or Acceptance Prior To Completion Of Work Prohibited; Notice In Certificate

17:16C-66. Certificate of completion; request or acceptance prior to completion of work prohibited; notice in certificate
No home repair contractor shall request or accept a certificate of completion signed by the owner prior to the actual completion of the work to be performed under the home repair contract.

Every such home repair completion certificate or agreement shall contain the following notice in 10-point bold type or larger, directly above the space provided for the signature of the owner.

"NOTICE TO OWNER

Do not sign this completion certificate or any agreement stating that you are satisfied with the entire project before this project is complete. Home repair contractors are prohibited by law from requesting or accepting a certificate of completion signed by the owner prior to the actual completion of the work to be performed under the home repair contract."

L.1960, c. 41, p. 167, s. 5. Amended by L.1975, c. 187, s. 2, eff. Aug. 16, 1975.



Section 17:16C-67 - Separate Disclosure Statements In Contract

17:16C-67. Separate disclosure statements in contract

6. (a) Every home repair contract shall state separately:

(1) the cash price of the goods or services to be furnished;

(2) the down payment;

(3) the unpaid cash balance which is the difference between paragraphs (1) and (2) of this subsection (a);

(4) the amount, if any, if a separate charge is made therefor, included for credit life insurance and other benefits pursuant to N.J.S.17B:29-1 et seq., specifying the coverages and benefits;

(5) the official fees;

(6) the principal balance, which is the sum of paragraphs (3), (4) and (5) of this subsection (a);

(7) the credit service charge;

(8) the time balance, which is the sum of paragraphs (6) and (7) of this subsection (a), the number of installments required, the amount of each installment and the due dates thereof;

(b) In lieu of the disclosures specified in paragraphs (1) through (8) of subsection (a) of this section, a precomputed or a nonprecomputed home repair contract shall be deemed to be in compliance with the requirements of this section if the home repair contract provides the disclosures required by the federal "Truth in Lending Act," 15 U.S.C. s.1601 et seq. and the regulations implementing that act, 12 C.F.R. s.226 et seq., for open-end or closed-end loans, as applicable.

L.1960,c.41,s.6; amended 1966, c.325, s.2; 1968, c.220, s.6; 1997,c.84,s.2.



Section 17:16C-68 - Payment Of Time Balance; Extension Of Scheduled Due Date; Options For Computing Additional Charge

17:16C-68. Payment of time balance; extension of scheduled due date; options for computing additional charge
(a) Every home repair contract shall provide for the payment of the time balance in substantially equal amounts on dates separated by substantially equal payment-periods; except that the home repair contractor may defer the initial installment for a period of 60 days or for a period of 180 days on seasonal goods sold out of season; and, provided further, that when appropriate for the purpose of facilitating payment, in accordance with an owner's intermittent income, a contract may provide for payment on a schedule which reduces or omits payments over a period or periods not in excess of 93 days in any 12-month period or a contract may provide an installment schedule which reduces or omits payments over any period or periods of time during which period or periods the owner's income is reduced or suspended. When a home repair contract provides for unequal or irregular installments, the credit service charge shall not exceed the effective rate provided in section 8, having due regard for the schedule of installments.

(b) The holder of a home repair contract may extend the scheduled due date of any home repair contract and defer the scheduled due date of any or all installment payments, or reduce the amount of any or all installments and may, as a consideration therefor, make a total additional charge not to exceed the amount ascertained under either of the following methods of computation at the respective rates indicated by the following options:

Option 1. The additional charge shall be computed on the amount of the scheduled installment or installments extended, deferred or reduced, for the period or periods for which each installment or part thereof is extended, deferred or reduced, at the rate of 1% per month.

Option 2. The holder of a home repair contract may, by written agreement, renew the entire unpaid balance owing on a home repair contract and may make a charge therefor at the rate charged in the contract so renewed, from the date of renewal to the maturity of the final installment.

(c) The unpaid balances owing on two or more home repair contracts held by the same holder may be consolidated, and the consolidated balance may be paid in such installments and over such period of time as the owner and the holder of such home repair contracts may agree upon in writing. A credit service charge may be made based upon such consolidated balance within the limits imposed by section 8.

(d) The consolidation of the unpaid balances owing on two or more home repair contracts shall be effected by an agreement in writing which shall identify the home repair contracts affected by such consolidation by reference to the dates of their execution, the names of the parties thereto, and the location of the property or properties in connection with which the goods and services were furnished pursuant to such contracts. Such agreement shall state as separate items

(1) The unpaid balance owing on each of the contracts affected by the consolidation, and the total of such balances;

(2) The amount, if any, of the charge made pursuant to subsection (d) of section 6;

(3) The official fees;

(4) The consolidated balance, which is the sum of the unpaid balances as shown pursuant to paragraph (1) of this subsection, and the amounts shown pursuant to paragraphs (2) and (3) of this subsection;

(5) The credit service charge, which shall be computed pursuant to section 8, except that such charge shall be based upon the consolidated balance as shown pursuant to paragraph (4) of this subsection, instead of upon the principal balance as provided in section 8;

(6) The time balance, which is the sum of the consolidated balance as shown pursuant to paragraph (4) of this subsection and the credit service charge, as shown pursuant to paragraph (5) of this subsection, the number of installments required, the amount of each installment, and the due dates thereof.

(e) For the purposes of this section, "unpaid balance owing" on a home repair contract means the amount which would be required to pay the contract in full if such payment were made on the day when an agreement is entered into pursuant to Option 2 of subsection (b) of this section, or a consolidation of balances is effected pursuant to paragraph (d) of this subsection. In computing the amount of the unpaid balance owing on a contract, a credit shall be allowed according to the formula provided by section 12, except that, in applying such formula, no deduction for an acquisition charge shall be taken.

L.1960, c. 41, p. 167, s. 7. Amended by L.1966, c. 325, s. 3, eff. Feb. 16, 1967; L.1968, c. 193, s. 1, eff. July 19, 1968; L.1973, c. 33, s. 1, eff. Feb. 21, 1973.



Section 17:16C-69 - Credit Service Charge

17:16C-69. Credit service charge

8. a. A home repair contractor may impose and receive a credit service charge in an amount or amounts agreed to by the home repair contractor and the owner on the amount owing on the unpaid principal balance of the contract. This section shall not limit or restrict the manner of contracting for the credit service charge, whether by way of add-on, discount, periodic rate or otherwise, so long as the charge does not exceed that permitted by this section. In the case of a precomputed contract, the charge may be computed on the assumption that all scheduled payments will be made when due, and all scheduled installment payments made on a precomputed contract may be applied as if they were received on their scheduled due dates. In the case of nonprecomputed loans, all installment payments shall be applied no later than the date of receipt, and a day shall be counted as 1/365 of a year.

b. Notwithstanding the provisions of section 12 of P.L.1960, c.41 (C.17:16C-73), when the unpaid balance owing upon a contract is paid in full or the maturity of the unpaid balance of such contract is accelerated, before the date scheduled for the payment of the final installment, the holder of a precomputed contract shall allow a credit on account of the credit service charge, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the contract is prepaid within 12 months after the first payment is due, a holder may charge a prepayment penalty of not more than (1) $20.00 on any contract up to and including $2,000.00; (2) an amount equal to 1% of the loan on any contract greater than $2,000.00 and up to and including $5,000.00; and (3) $100.00 on any contract exceeding $5,000.00.

c. With respect to nonprecomputed contracts, the regularly scheduled minimum monthly payments of principal and credit service charges, irrespective of any other charges permitted under P.L.1960, c.41 (C.17:16C-62 et seq.), for any debt incurred for the purchase of a home improvement shall result in positive amortization of the debt and shall not increase the amount of debt outstanding.

L.1960,c.41,s.8; amended 1980, c.174, s.2; 1981, c.103, ss.15,18; 1997,c.84,s.3.



Section 17:16C-70 - Additional Charges Prohibited; Exceptions

17:16C-70. Additional charges prohibited; exceptions
No home repair contractor or any other person shall charge, collect or receive from any owner, directly or indirectly, any further or other amount for costs, charges, insurance premiums, examination, appraisal service, brokerage, commission, interest, discount, expense, fee, fine, penalty or other thing of value in connection with a home repair contract, other than the charges permitted by this act and chapter 169 of the laws of 1958, except court costs, attorney's fees and the expenses of retaking and storing repossessed goods which are authorized by law.

L.1960, c. 41, p. 168, s. 9.



Section 17:16C-71 - Delinquency Or Collection Charge For Default In Payment; Attorney's Fees

17:16C-71. Delinquency or collection charge for default in payment; attorney's fees
(a) A home repair contract using a precomputed credit service charge may provide for a delinquency or collection charge for default in the payment of any such contract or any installment thereof, if such default continues for a period of 10 days. Such charge shall not exceed 5% of the amount of the installment in default or $5.00 whichever is the lesser and may be collected in cash or charged to the owner's account. If charged to the owner's account such charge shall be levied within 35 days from the date of such default and written notification that such charge has been made shall be mailed to the owner within 5 days from the date when such charge was made.

(b) The home repair contract may also provide for the payment of reasonable attorney's fees when a payment in default for a period of 10 days is referred to an attorney, not a salaried employee of the holder of the contract, for collection.

L.1960, c. 41, p. 168, s. 10. Amended by L.1980, c. 174, s. 3, eff. Dec. 29, 1980.



Section 17:16C-72 - Receipt For Payment; Payment Or Tender To Last Known Holder In Absence Of Notice Of Assignment

17:16C-72. Receipt for payment; payment or tender to last known holder in absence of notice of assignment
Whenever payment is made in cash on account of any home repair contract, the person receiving such payment shall, at the time of receiving such payment, furnish to the person making such payment a written receipt therefor showing the date, identification of the account and the amount paid. Unless notice has been given to the owner of an assignment of a home repair contract, payment thereunder or tender thereof by the owner to the last known holder of such contract shall be binding upon any holder or assignee thereof.

L.1960, c. 41, p. 168, s. 11.



Section 17:16C-73 - Prepayment; Credit On Account; Payment Without Penalty

17:16C-73. Prepayment; credit on account; payment without penalty
(a) When the unpaid balance owing on a precomputed home repair contract is repaid in full at any time before the end of the contract period, the holder of the contract shall allow a credit on account of the precomputed credit service charge, the amount of which shall be determined by the application of the formula C = AN / D, in which "C" represents the amount of the credit to be given; "A" represents the amount of the credit service charge, less an acquisition cost of $15.00; "D" represents an amount determined as follows: there shall be ascribed to each payment-period included in the contract period, beginning with the first payment-period scheduled by the contract, the cardinal number descriptive of the number of payment-periods scheduled by the contract to elapse from the beginning of each such payment-period to the end of the contract period, and the sum of all such cardinal numbers shall constitute the quantity "D" ; and "N" represents the difference between the quantity "D" and the sum of all the cardinal numbers ascribed to the payment-periods which have elapsed, in whole or in part, from the date of the contract to the date upon which such repayment is made. This section shall not apply when the amount of the credit is less than $1.00.

(b) The unpaid balance of a nonprecomputed contract may be paid in full at any time without penalty.

L.1960, c. 41, p. 169, s. 12. Amended by L.1966, c. 325, s. 4, eff. Feb. 16, 1967; L.1980, c. 174, s. 4, eff. Dec. 29, 1980.



Section 17:16C-74 - Furnishing Statement Of Owner's Account

17:16C-74. Furnishing statement of owner's account
Upon written request from the owner, the holder of the home repair contract shall deliver to the owner within 10 days from receipt of the written request a statement of the owner's account showing the date and amount of all payments made or credited to the account and the total amount, if any, unpaid under the contract. Not more than 2 such statements shall be required in any 12-month period.

L.1960, c. 41, p. 169, s. 13.



Section 17:16C-75 - Duties Of Holder Upon Payment In Full Of Home Repair Contract

17:16C-75. Duties of holder upon payment in full of home repair contract
14. With respect to contracts pursuant to which there is a lien, mortgage or encumbrance upon the goods or real property, upon payment in full by the owner of the time sales price and other amounts lawfully due under a home repair contract, the holder shall:

(a) return to the owner either the original instruments evidencing indebtedness under a home repair contract which were signed by the owner or his sureties or guarantors in connection with such contract or a copy thereof, excepting such instruments as are filed with a public official and retained in the files of such official;

(b) release all security interest in the goods or real property affected by the home repair contract; and

(c) deliver to the owner such good and sufficient assignments, releases of liens and mortgages on personal and real property and such other instruments of title as may be necessary to vest the owner with complete evidence of title.

With respect to all other contracts, the holder, upon payment in full by the retail buyer of the time sales price and other amounts lawfully due under a home repair contract, shall furnish the owner with such instruments as the commissioner may by regulation provide.

L.1960,c.41,s.14; amended 1968,c.220,s.7; 1995,c.33,s.4.



Section 17:16C-76 - Unauthorized Costs And Charges

17:16C-76. Unauthorized costs and charges
All costs and charges in connection with such contract which are not authorized by this act shall be unenforceable. Any payment of such costs or charges shall be applied to the next maturing installment or, if the contract has been fully paid, remitted to the owner and the owner shall be entitled to recover all such costs or charges.

L.1960, c. 41, p. 170, s. 15.



Section 17:16C-77 - Doing Business Without License Prohibited; Home Repair Salesman's License; Home Financing Agency; Nontransferability Of License

17:16C-77. Doing business without license prohibited; home repair salesman's license; home financing agency; nontransferability of license
(a) No person shall engage in the business of a home financing agency, home repair contractor, or a home repair salesman in this State without first obtaining a license from the commissioner as provided for in this act, except that an individual, partner or officer or director of a corporation licensed as a home repair contractor shall not be required to obtain a home repair salesman license.

(b) (Deleted by amendment.)

(c) No home repair contractor shall employ any home repair salesman to procure a home repair contract from an owner on behalf of the contractor until the home repair salesman is licensed under this act.

(d) Any bank, trust company or national bank or any State or Federally chartered savings and loan association authorized to do business in this State and any licensed sales finance company shall be authorized to transact business as a home financing agency and shall be deemed to be a home financing agency for the purpose of this act, subject to all of the provisions of this act, except that it shall not be required to obtain a license or pay a license fee hereunder.

(e) No license issued under this act shall be transferable or assignable.

(f) No home repair salesman may concurrently represent more than one contractor in the solicitation or negotiation of any one home repair contract from an owner. The use of a contract form which fails to disclose a named contractor principal, whether for the purpose of offering the contract to various contractors other than the one the salesman purported to represent in negotiation or otherwise, is prohibited. No salesman may be authorized to select a prime contractor on behalf of the owner.

(g) No home repair salesman shall accept or pay any compensation of any kind, for or on account of a home improvement transaction, from or for any person other than the contractor whom he represents with respect to the transaction.

L.1960, c. 41, p. 170, s. 16. Amended by L.1968, c. 220, s. 8, eff. July 30, 1968; L.1971, c. 57, s. 1, eff. March 19, 1971.



Section 17:16C-78 - Application For License

17:16C-78. Application for license
(a) Application for a license under this act shall be in writing, under oath, and shall be in the form prescribed by the commissioner.

(b) The application for a home repair contractor or home financing agency license shall state the name and residence and business addresses of the applicant, and if the applicant is a copartnership or association, of every member thereof, and if a corporation, of each officer and director thereof. It shall also state the address where the business is to be conducted, demonstrate the financial responsibility of the applicant and set forth any other information the commissioner may require.

(c) The application for a home repair salesman license shall state the name and residence address of the applicant, the name and business address of his employer, the names and addresses of each and every employer by whom the applicant was previously employed within the past 5 years and shall set forth any other information the commissioner may require.

L.1960, c. 41, p. 170, s. 17. Amended by L.1968, c. 220, s. 9, eff. July 30, 1968.



Section 17:16C-79 - Issuance Or Refusal Of License

17:16C-79. Issuance or refusal of license
Within 60 days after the filing of the application and the payment of the fees herein set forth the commissioner shall:

(a) issue and deliver to the applicant a license to engage in the business of a home financing agency, home repair contractor, or a home repair salesman in accordance with the provisions of this act; or

(b) refuse to issue the license for any reason for which he may suspend, revoke or refuse to renew any license under this act.

L.1960, c. 41, p. 171, s. 18. Amended by L.1968, c. 220, s. 10, eff. July 30, 1968.



Section 17:16C-80 - Notice And Hearing Upon Refusal Of License

17:16C-80. Notice and hearing upon refusal of license
If the commissioner refuses to issue a license he shall:

(a) Notify the applicant of the denial and of his right to request a hearing within 10 days;

(b) If the applicant does not request a hearing, return the sum paid as a license fee;

(c) If the applicant requests such a hearing, give notice of the grounds for refusal and hold a hearing thereon, and within 30 days after such hearing the commissioner shall file a written decision containing his findings and conclusions and serve a copy thereof upon the applicant.

L.1960, c. 41, p. 171, s. 19.



Section 17:16C-81 - Transaction Of Business Under Other Names Or At Other Locations; Change Of Location Or Employer

17:16C-81. Transaction of business under other names or at other locations; change of location or employer
(a) No home repair contractor or home financing agency shall transact any business subject to this act under any other name or maintain an office at any other location than that designated in the license.

(b) No home repair salesman shall transact any business subject to this act for any employer except that designated in the license.

(c) In case such location or employer be changed, the licensee shall inform the commissioner of such change within 10 days and the commissioner shall indorse the change of location or change of employer on the license without charge.

L.1960, c. 41, p. 171, s. 20. Amended by L.1968, c. 220, s. 11, eff. July 30, 1968.



Section 17:16C-82 - License Fees Payable By Home Financing Agency.

17:16C-82 License fees payable by home financing agency.
21. (a) With respect to a license fee imposed prior to the implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), every home financing agency shall pay to the commissioner at the time of making the application and biennially thereafter upon renewal a license fee for its principal place of business and for each additional place of business conducted in this State. The commissioner shall charge for a license such fee as he shall prescribe by rule or regulation. Each fee shall not exceed $600. The license shall run from the date of issuance to the end of the licensing period of not less than two years as set by the commissioner by regulation. Upon implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), a license fee shall no longer be imposed or collected by the commissioner pursuant to this section, however a home financing agency shall pay to the commissioner at the time of application a nonrefundable application fee not to exceed $600.

(b)With respect to a license fee imposed prior to the implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), every home repair contractor shall pay to the commissioner at the time of making the application and biennially thereafter upon renewal a license fee for its principal place of business and for each additional place of business conducted in this State. The commissioner shall charge for a license such fee as he shall prescribe by rule or regulation. Each fee shall not exceed $300. The license shall run from the date of issuance to the end of the licensing period of not less than two years as set by the commissioner by regulation. Upon implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), a license fee shall no longer be imposed or collected by the commissioner pursuant to this section, however a home repair contractor shall pay to the commissioner at the time of application a nonrefundable application fee not to exceed $300.

(c)With respect to a license fee imposed prior to the implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), every home repair salesman shall pay to the commissioner at the time of making the application and biennially thereafter upon renewal a license fee. The commissioner shall charge for a license such fee as he shall prescribe by rule or regulation, not to exceed $60. The license shall run from the date of issuance to the end of the licensing period of not less than two years as set by the commissioner by regulation. Upon implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), a license fee shall no longer be imposed or collected by the commissioner pursuant to this section, however a home repair salesman shall pay to the commissioner at the time of application a nonrefundable application fee not to exceed $60.

L.1960,c.40,s.21; amended 1968, c.220, s.12; 1971, c.57, s.2; 1981, c.321, ss.3,13; 2005, c.199, s.21; 2007, c.81, s.21.



Section 17:16C-83 - Abatement In Amount Of License Fee; Expiration Of License

17:16C-83. Abatement in amount of license fee; expiration of license
No abatement in the amount of the said license fee shall be made if the license is issued for less than 1 year, nor if the license is surrendered, canceled or revoked prior to the expiration of the period for which such license was issued. Every license shall expire on December 31 of each year.

L.1960, c. 41, p. 171, s. 22.



Section 17:16C-84 - Suspension, Revocation Or Refusal To Renew License; Notice; Grounds

17:16C-84. Suspension, revocation or refusal to renew license; notice; grounds
The commissioner may suspend, revoke or refuse to renew any license issued hereunder, upon 10 days' notice in writing, forwarded by registered or certified mail to the principal place of business or residence of such licensee, stating the contemplated action and in general the grounds therefor, after reasonable opportunity to be heard, if he shall find that the licensee or any owner, director, officer, member, partner, employee or agent of such licensee has:

(a) Made any material misstatement in the application;

(b) Knowingly or without the exercise of due care failed to comply with or violated any provisions of this act;

(c) Defrauded any retail buyer or willfully failed to perform any written agreement with any owner;

(d) Willfully misrepresented or failed to disclose any of the material particulars or the nature thereof required to be stated or furnished to the owner under this act;

(e) Knowingly taken any instrument evidencing a home repair contract which was signed in blank; or

(f) Otherwise demonstrated lack of financial responsibility, unworthiness, bad faith or dishonesty.

L.1960, c. 41, p. 171, s. 23.



Section 17:16C-85 - Investigations By Commissioner; Oaths And Affirmations; Power To Administer

17:16C-85. Investigations by commissioner; oaths and affirmations; power to administer
The commissioner shall have power to make such investigations as he shall deem necessary, and may examine the books, accounts, records and files of any person who is a party to or holder of a home repair contract. The commissioner shall have power to administer oaths and affirmations to any person whose testimony is required.

L.1960, c. 41, p. 172, s. 24.



Section 17:16C-86 - Issuance Of Subpoenas; Failure To Comply; Order Of Superior Court; Contempt

17:16C-86. Issuance of subpoenas; failure to comply; order of superior court; contempt
The commissioner shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before him in any matter pertaining to this act.

In case of a failure of any person to comply with any subpoena issued by the commissioner or to testify to any matter concerning which he may be lawfully interrogated, the Superior Court, on application of the commissioner, may issue an order requiring the attendance of such person and the giving of testimony or production of evidence. Any person failing to obey the court's order may be punished as for contempt.

L.1960, c. 41, p. 172, s. 25.



Section 17:16C-87 - Maintenance, Preservation Of Books, Accounts, Records, Annual Report; Violations, Penalties.

17:16C-87 Maintenance, preservation of books, accounts, records, annual report; violations, penalties.
26. a. Every home repair contractor, home financing agency and holder of a home repair contract shall maintain at its place or places of business such books, accounts and records relating to all transactions under this act as will enable the commissioner to enforce full compliance with the provisions hereof. All such books, accounts and records shall be preserved and kept available for such period of time as the commissioner may by regulation require. The commissioner may prescribe the minimum information to be shown in such books, accounts and records of the licensee so that such records will enable the commissioner to determine compliance with the provisions of this act.

b.The commissioner may require a licensee to file an annual report containing that information required by the commissioner by regulation concerning business conducted as a licensee in the preceding calendar year. The report shall be submitted under oath and in the form and within the time specified by the commissioner by regulation.

c.A licensee that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1960,c.40,s.26; amended 2005, c.199, s.22; 2007, c.81, s.22.



Section 17:16C-88 - Sale, Transfer Or Assignment Of Obligation Or Evidence

17:16C-88. Sale, transfer or assignment of obligation or evidence
(a) No holder shall sell, transfer or assign any obligation in connection with a home repair contract or any evidence of indebtedness thereunder to any person who is not authorized as a home financing agency, except that such obligation or evidence of indebtedness may be sold, transferred or assigned to a State or national bank outside of this State if the contract is retained by the holder and collection of payments thereon is made to the holder.

(b) No home financing agency shall knowingly purchase, buy, take by assignment, discount or otherwise accept any document, security, obligation or evidence of indebtedness executed in connection with a home repair contract from anyone except a home repair contractor licensed under this act or a home financing agency.

L.1960, c. 41, p. 173, s. 27. Amended by L.1968, c. 220, s. 13, eff. July 30, 1968.



Section 17:16C-89 - Violations; Penalties; Enforcement

17:16C-89. Violations; penalties; enforcement
(a) Any home repair contractor, home financing agency or holder of a home repair contract and any officer, partner, member, employee, agent or representative of either who shall knowingly violate any provision of this act or shall directly or indirectly counsel, aid or abet such violation shall be liable to a penalty of not more than $2,500.00 for each offense. Such penalties shall be enforced by summary proceedings pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

(b) Any person failing to comply with or violating section 16 of this act shall be guilty of a misdemeanor.

L.1960, c. 41, p. 173, s. 28.



Section 17:16C-90 - Partial Invalidity

17:16C-90. Partial invalidity
If any provision of this act or the application thereof to any person or circumstances is held unconstitutional, the remainder of the act and the application of such provisions to other persons or circumstances shall not be affected thereby.

L.1960, c. 41, p. 173, s. 29.



Section 17:16C-93 - Short Title

17:16C-93. Short title
This act shall be known and may be cited as the "Home Repair Financing Act."

L.1960, c. 41, p. 174, s. 32.



Section 17:16C-94 - Effective Date

17:16C-94. Effective date
This act shall take effect 90 days from the date of its approval and apply to contracts executed after the effective date of this act.

L.1960, c. 41, p. 175, s. 33.



Section 17:16C-95 - Short Title

17:16C-95. Short title
This act shall be known as, and may be cited as, the "Door-to-Door Home Repair Sales Act of 1968."

L.1968, c. 224, s. 1.



Section 17:16C-96 - Remedial Legislation; Liberal Construction

17:16C-96. Remedial legislation; liberal construction
This act being deemed and hereby declared remedial legislation necessary for the protection of the consumers of this State, shall be liberally construed to effectuate the purposes and intent thereof.

L.1968, c. 224, s. 2.



Section 17:16C-97 - Legislative Findings

17:16C-97. Legislative findings
The Legislature hereby finds and declares that the consumer is frequently induced to enter into home repair contracts for goods and services which he does not need through the unsolicited and often unethical persuasion of certain door-to-door sellers. It is the purpose of this act to enable the consumer to reconsider his purchase within a reasonable period of time and to rescind the home repair contract if he acts before 5 p.m. of the third business day following the day on which the contract is executed.

L.1968, c. 224, s. 3. Amended by L.1973, c. 183, s. 1.



Section 17:16C-98 - Definitions

17:16C-98. Definitions
As used in this act, unless the context clearly indicates otherwise:

(a) "Business day" means any day other than a Saturday, Sunday or holiday.

(b) "Place of business" means the main or branch office or local address of a home repair contractor.

(c) "Purchase price" means the total price paid or to be paid for goods and services sold or to be sold pursuant to a home repair contract, such amount to include all interest and service charges, including, without limitation, time sales price.

L.1968, c. 224, s. 4.



Section 17:16C-99 - Rescission; Duties Of Buyer And Seller; Exclusion Of Certain Sales

17:16C-99. Rescission; duties of buyer and seller; exclusion of certain sales
(a) Any home repair contract, for a purchase price in excess of $25.00, which is entered into at a place other than the place of business of the home repair contractor may be rescinded by the owner if the owner:

(1) Furnishes to the home repair contractor a notice of intent to rescind the home repair contract by certified mail, return receipt requested, postmarked not later than 5 p.m. of the third business day following the day on which the home repair contract is executed; and

(2) Gives up possession of any goods, subject to such home repair contract, delivered to the owner prior to receipt by the home repair contractor of such notice of intent to rescind.

(b) Within 10 business days after receipt of such notice of intent to rescind the home repair contract, a home repair contractor shall:

(1) Pick up, at his own expense, any goods subject to such contract, delivered to the owner prior to receipt by the home repair contractor of such notice;

(2) Refund to the owner all amounts of money paid by the owner (less reasonable charges for any damages to such goods which occurred while in the possession of the owner); and

(3) Redeliver to the owner any goods traded-in to the home repair contractor on account of or in contemplation of the home repair contract (less any reasonable charges actually incurred in making the goods ready for sale).

(c) This section does not apply to mail order sales, telephone sales, catalog sales where an order is placed by mail or telephone, or sales in which the owner has requested the home repair contractor to enter into the sale at a place other than the home repair contractor's place of business, but it does apply to sales in which the owner has requested the home repair contractor to conduct a demonstration or exhibition at a place other than the home repair contractor's place of business and has not also requested to enter into a sale at the place at the same time he has requested such demonstration or exhibition.

(d) Each home repair contractor shall maintain a record of the receipt of any owner's notice of intent to rescind a sale under this act for at least 18 months after the receipt of such notice of intent to rescind.

L.1968, c. 224, s. 5. Amended by L.1973, c. 183, s. 2.



Section 17:16C-100 - Receipt; Form And Content

17:16C-100. Receipt; form and content
(a) At the time of executing every home repair contract subject to the provisions of section 5 of this act, the home repair contractor shall deliver to the owner two copies of a receipt which clearly and conspicuously sets forth:

(1) The home repair contractor's name and place of business;

(2) A description of the goods and services sold; and

(3) The amount of money paid by the owner or the cash value of any goods delivered to the home repair contractor at the time the home repair contract was entered into.

(b) The receipt required to be delivered to the owner shall also clearly and conspicuously bear, in at least 10-point bold type, the following statement:

"NOTICE TO OWNER: YOU MAY RESCIND THIS SALE PROVIDED THAT YOU NOTIFY THE HOME REPAIR CONTRACTOR OF YOUR INTENT TO DO SO BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTMARKED NOT LATER THAN 5 P.M. OF THE THIRD BUSINESS DAY FOLLOWING THE SALE. FAILURE TO EXERCISE THIS OPTION, HOWEVER, WILL NOT INTERFERE WITH ANY OTHER REMEDIES AGAINST THE HOME REPAIR CONTRACTOR YOU MAY POSSESS. IF YOU WISH YOU MAY USE THIS PAGE AS NOTIFICATION BY WRITING "I HEREBY RESCIND' AND ADDING YOUR NAME AND ADDRESS. A DUPLICATE OF THIS RECEIPT IS PROVIDED BY THE HOME REPAIR CONTRACTOR FOR YOUR RECORDS."

(c) No receipt required to be delivered by the owner shall contain, or be accompanied by any document which contains, provisions by which the owner waives his rights under this act.

(d) A home repair contractor who in the ordinary course of business regularly uses a language other than English in any advertising or other solicitation of owners, or in any printed forms for use by owners, or in any face-to-face negotiations with owners shall deliver the two copies of the receipt to an owner whose principal language is such other language one in English and one in the other language.

(e) The receipt required to be delivered to the owner, other than the notice provision required under subsection (b) of this section, shall be in a type-size less than 10 points high and in type other than bold.

L.1968, c. 224, s. 6. Amended by L.1973, c. 183, s. 3; L.1975, c. 78, s. 1.



Section 17:16C-101 - Action To Recover Amount Paid

17:16C-101. Action to recover amount paid
When a home repair contractor, who has received notice of intent to rescind a home repair contract, fails to pick up the goods and refund any monies or goods paid by the owner within 10 business days as provided in section 5 of this act, the owner may bring suit against the home repair contractor in any court of competent jurisdiction and recover the amount paid by the owner upon entering into such home repair contract. The court in such action shall, in addition to any judgment awarded to the plaintiff, require defendant to pay plaintiff a reasonable attorney's fee and costs of the action.

L.1968, c. 224, s. 7.



Section 17:16C-102 - Violations By Home Repair Contractor

17:16C-102. Violations by home repair contractor
Any home repair contractor who willfully destroys, within 18 months after its receipt, record of an owner's notice of intent to rescind a sale; or who willfully fails to pick up the goods and refund the purchase price within the 10 business days provided in section 5 of this act; or who willfully fails to deliver a receipt setting forth all the information required by section 6 of this act; or who willfully fails to set forth such information in the manner required by section 6 of this act, or who attempts to secure a waiver of the owner's rights under this act in violation of section 6 of this act, shall be a disorderly person and, upon conviction thereof, shall be subject to a fine of not more than $500.00 for each offense.

L.1968, c. 224, s. 8.



Section 17:16C-103 - Rights And Remedies Of Act Are In Addition To Or Cumulative Of Other Rights

17:16C-103. Rights and remedies of act are in addition to or cumulative of other rights
The rights and remedies accorded an owner by the provisions of this act are hereby declared to be in addition to and cumulative of any right or remedy accorded him by the common law or statutes of this State, and nothing contained herein shall be construed to deny, abrogate or impair any such common law or statutory right or remedy.

L.1968, c. 224, s. 9.



Section 17:16D-1 - Short Title

17:16D-1. Short title
This act shall be known and may be cited as the "Insurance Premium Finance Company Act."

L.1968, c. 221, s. 1.



Section 17:16D-2 - Definitions

17:16D-2. Definitions
For the purposes of this act--

(a) "Insurance premium finance company" means a person engaged in the business of entering into insurance premium finance agreements or acquiring premium finance agreements from insurance agents or insurance brokers.

(b) "Insurance premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to a premium finance company either directly or indirectly the amount advanced or to be advanced under the agreement by said premium finance company to an insurer or to an insurance agent or insurance broker in payment of premiums on an insurance contract together with a finance charge as authorized and limited by this act.

(c) "Licensee" means an insurance premium finance company holding a license issued by the commissioner under this act.

L.1968, c. 221, s. 2.



Section 17:16D-3 - Application

17:16D-3. Application
The provisions of this act shall not apply with respect to:

(a) Any insurance company authorized to do business in the State of New Jersey,

(b) State associations and Federal associations, as defined in P.L.1963, chapter 144, section 5 (C. 17:12B-5),

(c) The inclusion or deduction of a charge for insurance made pursuant to any other law of this State expressly or impliedly authorizing the financing of insurance premiums in connection with transactions of loan or of the sale of goods or services, or both goods and services, including, but not limited to charges for premiums for either or both credit life insurance and credit accident and health insurance issued pursuant to "An act to provide for the regulation of credit life insurance and credit accident and health insurance, as defined, and supplementing Title 17 of the Revised Statutes," approved January 27, 1959 (P.L.1958, c. 169).

(d) The financing of insurance premiums in New Jersey in accordance with the provisions of Revised Statutes 31:1-1 relating to legal interest rate.

L.1968, c. 221, s. 3. Amended by L.1969, c. 101, s. 1, eff. June 26, 1969.



Section 17:16D-4 - Licenses.

17:16D-4 Licenses.
4.Licenses. No person shall engage in the business of financing insurance premiums in this State without first having obtained a license as a premium finance company from the Commissioner of Banking and Insurance, except that any State or national bank authorized to do business in this State shall be authorized to transact business as a premium finance company, subject to all of the provisions of this act, except that it shall not be required to obtain a license or pay a license fee hereunder. Any person who shall engage in the business of financing insurance premiums in this State without a valid license as provided hereunder shall, upon conviction as provided in R.S. 17:33-2, be subject to a fine of not more than $300. With respect to a license fee imposed prior to the implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), the commissioner shall charge for a license such fee as he shall prescribe by rule or regulation, not to exceed $1,000. Upon implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), a license fee shall no longer be imposed or collected by the commissioner pursuant to this section, however an insurance premium finance agency shall pay to the commissioner at the time of application a nonrefundable application fee not to exceed $1,000. The license shall run from the date of issuance to the end of the licensing period of not less than two years as set by the commissioner by regulation. The fee imposed prior to implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), for said license shall be paid to the commissioner for the use of the State. No portion of the license fee imposed prior to implementation of the assessment pursuant to P.L.2005, c.199 (C.17:1C-33 et al.), shall be refunded if the license is surrendered by the licensee or suspended or revoked by the commissioner.

Before any licensee changes his address he shall return his license to the commissioner who shall indorse the license indicating the change.

The person to whom the license or the renewal thereof may be issued shall file sworn answers, subject to the penalties of perjury, to such interrogatories as the commissioner may require. The commissioner shall have authority, at any time, to require the applicant fully to disclose the identity of all stockholders, partners, officers and employees, and he may, in his discretion, refuse to issue or renew a license in the name of any firm, partnership, or corporation if he is not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of this act.

L.1968,c.221,s.4; amended 1981, c.321, ss.4,13; 2005, c.199, s.23; 2007, c.81, s.23.



Section 17:16D-5 - Action By Commissioner On Application

17:16D-5. Action by commissioner on application
Upon the filing of an application and the payment of the license fee the commissioner shall make an investigation of each applicant and shall issue a license if he finds the applicant is qualified in accordance with this act. If the commissioner does not so find, he shall, within 30 days after he has received such application, so notify the applicant and at the request of the applicant, give the applicant a full hearing.

The commissioner shall issue or renew a license as may be applied for when he is satisfied that the person to be licensed--

(a) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for,

(b) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for, and

(c) If a corporation is a corporation incorporated under the laws of this State or a foreign corporation authorized to transact business in this State.

L.1968, c. 221, s. 5.



Section 17:16D-6 - Revocation And Suspension Of Licenses

17:16D-6. Revocation and suspension of licenses
The commissioner may revoke or suspend the license of any premium finance company when and if after investigation the commissioner finds that

(a) Any license issued to such company was obtained by fraud,

(b) There was any misrepresentation in the application for the license,

(c) The holder of such license has otherwise shown himself untrustworthy or incompetent to act as premium finance company, or

(d) Such company has violated any of the provisions of this act.

Before the commissioner shall revoke, suspend or refuse to renew the license of any premium finance company, he shall give to such person an opportunity to be fully heard and to introduce evidence in his behalf. In lieu of revoking or suspending the license for any of the causes enumerated in this section, after hearing as herein provided, the commissioner may subject such company to a penalty of not more than $200.00 for each offense when in his judgment he finds that the public interest would not be harmed by the continued operation of such company. The amount of any such penalty shall be paid by such company to the commissioner for the use of the State. At any hearing provided by this section, the commissioner shall have authority to administer oaths to witnesses. Anyone testifying falsely, after having been administered such oath, shall be subject to the penalty of perjury.

Any action of the commissioner in refusing to issue or renew a license shall be subject to review in the Superior Court by a proceeding in lieu of prerogative writ.

L.1968, c. 221, s. 6.



Section 17:16D-7 - Books And Records; Annual Report; Violations, Penalties.

17:16D-7 Books and records; annual report; violations, penalties.
7. Every licensee shall maintain records of its premium finance transactions which will enable the commissioner to enforce full compliance with this act and the said records shall be open to examination and investigation by the commissioner. The commissioner shall have the power to make such examination of the books, records and accounts of any licensee as he shall deem necessary. The expenses incurred in making any such examination shall be assessed against and paid by the licensee so examined. The commissioner may, at any time, require any licensee to bring such records as he may direct to the commissioner's office for examination.

Every licensee shall preserve its records of such premium finance transactions, including cards used in a card system for at least 3 years after making final entry in respect to any premium finance agreement. The preservation of records in photographic form shall constitute compliance with this requirement.

Each licensee shall file a report with the commissioner giving such information in the form and within the time as the commissioner may require by regulation concerning the licensee's business and operation during the preceding calendar year.

A licensee that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

L.1968,c.221,s.7; amended 2007, c.81, s.24.



Section 17:16D-8 - Power To Make Rules

17:16D-8. Power to make rules
The commissioner may make and enforce such reasonable rules and regulations as may be necessary in making effective the provisions of this act, but such rules and regulations shall not be contrary to nor inconsistent with the provisions of this act.

L.1968, c. 221, s. 8.



Section 17:16D-9 - Form Of Premium Finance Agreement

17:16D-9. Form of premium finance agreement
A premium finance agreement shall--

(a) Be dated, signed by or on behalf of the insured, and the printed portion thereof shall be in at least 8-point type,

(b) Contain the name and place of business of the insurance agent or insurance broker negotiating the related insurance contract, the name and residence or place of business of the insured as specified by him, the name and place of business of the premium finance company to which payments are to be made, a description of the insurance contracts involved and the amount of the premium therefor; and

(c) Set forth the following items where applicable:

(1) the total amount of the premiums,

(2) the amount of the down payment,

(3) the principal balance (the difference between items (1) and (2)),

(4) the amount of the finance charge, including the additional charge of $10.00,

(5) the balance payable by the insured (sum of items (3) and (4)), and

(6) the number of installments required, the amount of each installment expressed in dollars, and the due date or period thereof.

(d) Contain a notice reading as follows: Notice to Insured: (1) Read this agreement before you sign, (2) Do not sign this agreement if it contains blank spaces, (3) You are entitled to a copy of this agreement at the time you sign, (4) Keep your copy of this agreement to protect your legal rights.

The items set out in subsection (c) of this section need not be stated in the sequence or order in which they appear in such clause, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

The licensee or the insurance agent or insurance broker shall deliver to the insured, or mail to him at his address shown in the agreement, a complete copy of the agreement.

No premium finance agreement shall be signed by an insured when it contains any blank spaces to be filled in after it has been signed except that if the insurance contract involved has not yet been issued, the name of the insurer and the policy number may be left blank and later inserted in the original agreement.

No premium finance agreement shall contain a power of attorney to confess judgment in this State.

L.1968, c. 221, s. 9.



Section 17:16D-10 - Maximum Finance Charge

17:16D-10. Maximum finance charge
A premium finance company shall not charge, contract for, receive, or collect a finance charge other than as permitted by this act.

The finance charge shall be computed, using the actuarial method on the balance of the premiums due (after subtracting the down payment made by the insured in accordance with the premium finance agreement) from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable.

Notwithstanding the provisions of R.S. 31:1-1 or any other law to the contrary, the finance charge shall be computed at a rate or rates agreed to by the premium finance company and the insured plus an additional charge of $12.00 per premium finance agreement which additional charge need not be refunded upon prepayment. However, any insured may prepay his premium finance agreement in full at any time before due date of the final installment and in such event the unearned finance charge shall be refunded.

Effective on the first day of the twelfth month following the effective date of this act, when the unpaid balance of a premium finance agreement is paid in full, or the maturity of the unpaid balance of each agreement is accelerated before the date scheduled for the payment of the final installment, the holder of the agreement shall allow a credit on account of the finance charge, calculated according to the actuarial refund method, as if all payments were made as scheduled, or if deferred, as deferred; provided, however, that if the contract is prepaid within 12 months after the first payment is due, a holder may charge a prepayment penalty of not more than (a) $20.00 on any contract up to and including $2,000.00; (b) an amount equal to 1% of the loan on any contract greater than $2,000.00 and up to and including $5,000.00; and (c) $100.00 on any contract exceeding $5,000.00.

L.1968, c. 221, s. 10. Amended by L.1979, c. 287, s. 1, eff. Jan. 14, 1980; L.1981, c. 103, s. 16, eff. March 31, 1981.



Section 17:16D-11 - Statement Of Accounts; Receipts

17:16D-11. Statement of accounts; receipts
Upon the request of an insured a premium finance company shall give to the insured a written statement of his account. No more than 2 such statements shall be required in any 12-month period. An insured shall be given a written receipt for any payment made in cash. When the premium finance agreement has been paid in full, the licensee shall, upon request of the insured, return to the insured the premium finance agreement marked paid or canceled.

L.1968, c. 221, s. 11.



Section 17:16D-12 - Delinquency Charges

17:16D-12.Delinquency charges
12. a. Delinquency charges. A premium finance agreement may provide for the payment by the insured of a delinquency charge of $1.00 to a maximum of 5% of the delinquent installment but not to exceed $5.00 on any installment which is in default for a period of 10 days or more, except that, if the loan is primarily for other than personal, family or household purposes, the delinquency charge may be 1.5% of the amount of the delinquent installment, but there may be a minimum delinquency charge of $25. If the default results in the cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge; such charge shall be $5.00, less any delinquency charge on the installment in default.

b. A delinquency charge under this section may be collected only once on any installment, however long it remains in default. A delinquency charge may be collected at the time it accrues or at any time afterward.

c. No delinquency charge may be collected under this section on an installment which is paid in full within 10 days after its scheduled due date even though an earlier maturing installment or a delinquency charge on an earlier installment has not been paid in full.

L.1968,c.221,s.12; amended 1995,c.348,s.1.



Section 17:16D-13 - Cancellation Of Insurance Contract Upon Default

17:16D-13. Cancellation of insurance contract upon default
(a) When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled by the premium finance company unless such cancellation is effectuated in accordance with this section.

(b) Not less than 10 days' written notice shall be mailed to the insured of the intent of the premium finance company to cancel the insurance contract unless the default is cured within such 10-day period. A copy of said notice shall also be sent to the insurance agent or insurance broker indicated on the premium finance agreement.

(c) After expiration of such 10-day period, the premium finance company may thereafter request in the name of the insured, cancellation of such insurance contract or contracts by mailing to the insurer a notice of cancellation, and the insurance contract shall be canceled as if such notice of cancellation had been submitted by the insured himself, but without requiring the return of the insurance contract or contracts. The premium finance company shall also mail a notice of cancellation to the insured at his last known address and to the insurance agent or insurance broker indicated on the premium finance agreement. The effective date of such cancellation shall not be earlier than 3 days after the date of mailing of such notice to the insured and to the insurance agent or insurance broker.

(d) All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under the provisions of this section. The insurer shall give the prescribed notice in behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation taking into consideration the number of days notice required to complete the cancellation.

L.1968, c. 221, s. 13.



Section 17:16D-14 - Application Of Unearned Premiums

17:16D-14. Application of unearned premiums
(a) Whenever a financed insurance contract is canceled, the insurer on notice of such financing shall return whatever gross unearned premiums are due under the insurance contract to the premium finance company for the account of the insured or insureds within a reasonable time, not to exceed 60 days after the effective date of cancellation, or 60 days after the completion of any payroll audit necessary to determine the amount of premium earned while the policy was in force. Such audit shall be performed within 30 days after the effective date of cancellation.

(b) In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund such excess to the insured provided that no such refund shall be required if it amounts to less than $1.00.

(c) In the event that the premium finance company fails to return the amount due to the insured within the period designated, the company shall, as a penalty, in addition to the amount due to the insured, return to the insured an additional amount equal to 5% of the amount due to the insured computed on a monthly basis for each month or part thereof past the final date on which the refund was due.

L.1968, c. 221, s. 14. Amended by L.1973, c. 252, s. 2, eff. Nov. 26, 1973; L.1979, c. 299, s. 1, eff. Jan. 17, 1980.



Section 17:16D-15 - Exemption From Any Filing Requirements

17:16D-15. Exemption from any filing requirements
No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrancers, successors, or assigns.

L.1968, c. 221, s. 15.



Section 17:16D-16 - Severability

17:16D-16. Severability
If any provision of this act is held invalid, the invalidity thereof shall not affect other provisions of the act which can be given effect without the invalid provision and to this end the provisions of this act are severable. L.1968, c. 221, s. 16.



Section 17:16E-1 - Purpose

17:16E-1. Purpose
The purpose of this act is to further fair competition among financial institutions by prohibiting certain interlocking relationships among institutions located in the same municipality, or in contiguous or adjacent municipalities.

L.1975, c. 265, s. 1, eff. Jan. 1, 1976.



Section 17:16E-1.1 - Compliance Of Bank, Savings Bank With Prohibition On Interlocking Relationships

17:16E-1.1. Compliance of bank, savings bank with prohibition on interlocking relationships


25. Any bank or savings bank that is in compliance with the federal "Depository Institution Management Interlocks Act," 12 U.S.C. s.3201 et seq. and the federal regulations effectuating that act, 12 C.F.R. s.348, is deemed to be in compliance with the provisions of sections 1 through 6 of P.L.1975, c.265 (C.17:16E-1 et seq.).

L.1997,c.33,s.25.



Section 17:16E-2 - Definitions

17:16E-2. Definitions
For the purposes of this act:

a. "Financial institution" shall include State or National bank, trust company, savings bank, State or Federal savings and loan association, State or Federal credit union and bank holding company.

b. "Municipality" means a municipality located in the State of New Jersey and shall include city, town, township, village, borough, and any municipality governed by a board of commissioners or improvement commission.

c. Municipalities shall be considered contiguous when their boundaries touch or coincide at any point.

d. Municipalities shall be considered adjacent when they are located in such close proximity to one another or within the same market area as shall be determined to be adjacent by the Commissioner of Banking.

e. "Manager" means a member of a board of directors or a member of a board of managers of a savings bank.

L.1975, c. 265, s. 2, eff. Jan. 1, 1976.



Section 17:16E-3 - Mutual Directors, Officers Or Managers Of Financial Institutions In Same, Adjacent, Or Contiguous Municipalities; Prohibition

17:16E-3. Mutual directors, officers or managers of financial institutions in same, adjacent, or contiguous municipalities; prohibition
Except as otherwise provided in section 6 of this act no person who is a director, officer or manager of a financial institution which has a principal or branch office in a particular municipality shall serve as a director, officer or manager of another financial institution which has a principal or branch office in the same municipality or in a contiguous or adjacent municipality.

L.1975, c. 265, s. 3, eff. Jan. 1, 1976.



Section 17:16E-4 - Rules And Regulations; Waiver Of Prohibition; Determination Of Adjacent Municipalities

17:16E-4. Rules and regulations; waiver of prohibition; determination of adjacent municipalities
The Commissioner of Banking shall, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), make and issue such rules and regulations as are necessary or appropriate to enforce the provisions of this act and effectuate its purpose. The Commissioner of Banking may, upon formal application and for good cause shown, waive the application of this prohibition if special circumstances warrant such action and when such waiver is in the public interest, for a period of 2 years. In establishing criteria for determining when municipalities are adjacent to one another for the purposes of section 2(d) of this act, the Commissioner of Banking shall consider the prohibition on interlocking relationships among banks which is imposed by Federal law, regulation, rule or practice on banks which are members of the Federal reserve system.

L.1975, c. 265, s. 4, eff. Jan. 1, 1976.



Section 17:16E-5 - Interlocking Relationships Existing Prior To This Act; Termination

17:16E-5. Interlocking relationships existing prior to this act; termination
Any interlocking relationship prohibited by section 3 of this act which existed prior to the effective date of this act may continue for such a reasonable period of time as may be necessary to terminate one or more of the relationships involved in an orderly manner, but all such interlocking relationships shall be terminated within 1 year after the effective date of this act.

L.1975, c. 265, s. 5, eff. Jan. 1, 1976.



Section 17:16E-6 - Bank Holding Companies And Financial Institutions With Common Ownership; Inapplicability Of Act

17:16E-6. Bank holding companies and financial institutions with common ownership; inapplicability of act
Nothing in this act shall prevent a person who is a director or officer of a bank holding company from being a director or officer of any one or more banks which are subsidiaries of such company, nor shall anything in this act prevent a person who is a director or officer of a bank which is a subsidiary of a bank holding company from being a director or officer of any one or more other banks which are subsidiaries of such holding company. When there are two or more financial institutions in which more than 50% of the stock is owned directly by the same persons, a person who is a director or officer of any one of such financial institutions may be a director or officer of any one or more of such other institutions.

L.1975, c. 265, s. 6, eff. Jan. 1, 1976.



Section 17:16F-1 - Legislative Findings And Declarations

17:16F-1. Legislative findings and declarations
The Legislature hereby finds and declares that depository institutions have sometimes failed to provide adequate home financing on a nondiscriminatory basis for all neighborhoods within the communities from which these institutions receive deposits. The Legislature further finds that neighborhood discrimination on the part of depository institutions results in the arbitrary denial of loans to creditworthy persons; substantially reduces the availability of funds from the private sector for urban housing investments; accelerates the physical decline of the affected neighborhoods; and undercuts publicly supported programs for the preservation and revival of urban neighborhoods. The purposes of this act are to prohibit the arbitrary denial of mortgage loans on the basis of the location of the property to be mortgaged; to encourage an increase in the availability or mortgage capital to neighborhoods to which such investment capital has generally been denied; and to provide the citizens and public officials of the State of New Jersey with sufficient information to enable them to determine which depository institutions are fulfilling their obligations to serve the housing needs of the communities and neighborhoods in which they are located.

L.1977, c. 1, s. 1.



Section 17:16F-2 - Definitions

17:16F-2. Definitions
As used in this act:

a. "Depository institution" means any banking institutions as defined in section 1 of the Banking Act of 1948, P.L.1948, c. 67 (C. 17:9A-1), any association as defined in the Savings and Loan Act (1963), P.L.1963, c. 144 (C. 17:12B-1 et seq.), and any State or Federal credit union but the provisions of section 4 of this act shall not apply to any depository institution which had total assets of $10,000,000.00 or less as of the last day of its last full fiscal year.

b. "Mortgage loan" means a loan which is secured by residential real property or a home improvement loan.

c. "Applicant" means any person who files with a depository institution a written, or oral in-person, request containing such information as is reasonably required by the depository institution for a mortgage loan as defined in this act.

L.1977, c. 1, s. 2. Amended by L.1979, c. 148, s. 1, eff. July 16, 1979.



Section 17:16F-3 - Discrimination In Acceptance Of Applications, Grants, Modification, Etc., Or Discouragement Or Refusal To Allow Application Or Inquiry; Prohibition

17:16F-3. Discrimination in acceptance of applications, grants, modification, etc., or discouragement or refusal to allow application or inquiry; prohibition
a. No depository institution shall discriminate by intent or in effect, on a basis that is arbitrary or unsupported by a reasonable analysis of the lending risks associated with the applicant for a given loan or the condition of the property to secure it, in the accepting of applications, granting, withholding, extending, modifying or renewing, or in the fixing of the rates, terms, conditions, or provisions of any mortgage loan on real property located in the municipality in which a depository institution has a home or branch office, or in any municipality contiguous to such municipality, merely because such property is located in a specific neighborhood or geographical area; provided, however, that it shall not be a violation of this section if the mortgage loan is made pursuant to a specific public or private program, the purpose of which is to increase the availability of mortgage loans within a specific neighborhood or geographical area.

b. No depository institution may discourage, or refuse to allow, receive, or consider, any application, request, or inquiry regarding a mortgage loan, or discriminate in imposing conditions upon, or in processing, any such application, request, or inquiry on any basis prohibited by law.

L.1977, c. 1, s. 3. Amended by L.1979, c. 148, s. 2, eff. July 16, 1979.



Section 17:16F-7 - Action For Violations; Damages; Amount

17:16F-7. Action for violations; damages; amount
Any person or applicant who has been discriminated against as a result of a violation of section 3 of this act may bring an action in New Jersey in a court of competent jurisdiction. Upon finding that a depository institution is in violation of this act, the court may award actual damages, reasonable attorneys' fees and court costs.

L.1977, c. 1, s. 7.



Section 17:16F-8 - Investigations; Power Of Commissioner; Subpenas And Orders To Testify; Enforcement

17:16F-8. Investigations; power of commissioner; subpenas and orders to testify; enforcement
The commissioner of banking shall have the power to make such investigations into any matter pertaining to this act as he shall deem necessary, including the power to hold hearings, issue subpenas to compel the attendance of witnesses and the production of documents, papers, books, records, and other evidence before him. In case of a failure of any person to comply with any subpena issued by the commissioner or to testify to any matter concerning which he may be lawfully interrogated, the Superior Court, on application of the commissioner, may issue an order requiring the attendance of such person and the giving of testimony or production of evidence. Any person failing to obey the court's order may be punished for contempt.

L.1977, c. 1, s. 8.



Section 17:16F-9 - Order To Cease And Desist

17:16F-9. Order to cease and desist
If the commissioner finds that a depository institution is violating the provisions of this act, he shall order the institution to cease its unlawful practices. Such order shall be subject to review, hearing and relief in the Superior Court by a proceeding in lieu of prerogative writ.

L.1977, c. 1, s. 9.



Section 17:16F-10 - Violations After Cease And Desist Order; Penalty

17:16F-10. Violations after cease and desist order; penalty
A depository institution which continues to violate the provisions of this act after having been ordered by the commissioner to cease such practices shall be liable to a penalty of $5,000.00 for each offense to be recovered with costs by the State in any court of competent jurisdiction in a civil action prosecuted by the Attorney General. The penalty provided by this section shall be in addition to and not in lieu of any other provision of law applicable upon a depository institution's failure to comply with an order of the commissioner.

L.1977, c. 1, s. 10.



Section 17:16F-11 - Regulations

17:16F-11. Regulations
The Commissioner of Banking is authorized and empowered to promulgate such regulations as he may deem necessary, consistent with sound banking practice, for the proper operation and enforcement of this act.

L.1977, c. 1, s. 11.



Section 17:16F-12 - Findings, Declarations

17:16F-12. Findings, declarations
The Legislature finds and declares that:



a. The decision by a person to assume a mortgage loan in order to buy a home is one of the most significant decisions that person will make, the impact of which will last over the person's lifetime.

b. In the 1980s the mortgage loan application, commitment and closing process has become very complex: in most cases it is no longer a simple transaction between a local lender and a borrower, but often involves several parties on the lending side, a wide variety of settlement activities to be performed and paid for, considerable disclosure requirements on the part of the lender, and detailed information requirements on the part of the borrower, which together often create confusion on the part of the borrower, misunderstanding between the borrower and the lender and borrower frustration with the whole process.

c. In addition to becoming more complex, the mortgage loan application, commitment and closing process and the interest rates associated with mortgage loans are constantly changing, requiring lenders to respond quickly to these changes.

d. Given the complexity of and the constant changes to interest rates and the mortgage loan application, commitment and closing process, it is appropriate that any requirements regarding this process be provided by rules and regulations promulgated by the Commissioner of Banking.

L.1990,c.48,s.1.



Section 17:16F-13 - Rules, Regulations

17:16F-13. Rules, regulations
The Commissioner of Banking shall, in addition to other regulatory powers, have the authority to promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), applicable to the mortgage loan application and commitment process of lenders making mortgage loans to borrowers secured by properties located in New Jersey, including the regulation of lock-in agreements and fees associated therewith, to assure that borrowers are treated fairly in the process and are afforded adequate protection from arbitrary changes in the commitment terms or interest rates on their mortgage loans.

L.1990,c.48,s.2.



Section 17:16F-14 - Annual Report To The Legislature

17:16F-14. Annual report to the Legislature
The Commissioner of Banking shall report annually to the appropriate committees of the Legislature regarding existing and suggested regulations which assure that borrowers are treated fairly and are afforded adequate protection from arbitrary changes in commitment terms, interest rates, lock-in agreements and fees related to their mortgage loans.

L.1990,c.48,s.3.



Section 17:16F-15 - Definitions

17:16F-15. Definitions
As used in this act:



"Commissioner" means the Commissioner of Community Affairs.



"Duplicate copy" means a duplicate of the original property tax bill which duplicate is generated by the collector of a taxing district.



"Mortgagee" means the holder of a mortgage loan.



"Mortgage escrow account" or "escrow account" means an account which is part of a mortgage loan agreement, whether incorporated into the agreement or as part of a separately executed document, whereby: the mortgagor is obligated to make periodic payment to the mortgagee or his agent for taxes, insurance premiums, or other charges with respect to the real property which secures the mortgage loan; and the mortgagee or his agent is obligated to make payments for taxes, insurance premiums or other charges with respect to the real property which secures the mortgage loan.

"Mortgage loan" means a loan made to a natural person or persons to whom credit is offered or extended primarily for personal, family or household purposes which is secured by a mortgage constituting a lien upon real property located in this State on which there is erected or to be erected a structure containing one, two, three, four, five or six dwelling units, a portion of which structure may be used for nonresidential purposes, in the making of which the mortgagee relies primarily upon the value of the mortgaged property.

"Mortgagor" includes any person liable for the payment of a mortgage loan, and the owner of real property which secures the payment of a mortgage loan.

"Original tax bill" means the property tax bill as originally prepared and mailed by the collector of a taxing district pursuant to subsection a. of R.S.54:4-64.

"Property tax processing organization" means an organization which, under contract with a mortgagee or a servicing organization, collects and processes property tax information with respect to properties securing mortgage loans.

"Purchasing servicing organization" means a person or entity to whom or which a mortgagee or a selling servicing organization sells, assigns or transfers the servicing of a mortgage loan.

"Replacement bill" means a property tax bill made or generated by a mortgagee, servicing organization or tax processing organization subject to the restrictions provided pursuant to subsection a. of section 5 of this act and regulations promulgated by the Commissioner of Community Affairs pursuant to subsection a. of section 5 of this act.

"Selling servicing organization" means a person or entity who sells, assigns or transfers the servicing of a mortgage loan.



"Servicing organization" means a mortgagee or an agent of the mortgagee, pursuant to a written agreement between the agent and the mortgagee, which is responsible for one or more mortgage escrow accounts.

"Tax authorization form" means a form approved by the Commissioner of Community Affairs whereby the mortgagor authorizes the municipal tax collector to send the original municipal tax bill to the mortgagee or the mortgagee's servicing organization pursuant to R.S.54:4-64.

L.1990,c.69,s.1.



Section 17:16F-17 - Transfer Of Mortgage Loan To Purchasing Servicing Organization

17:16F-17. Transfer of mortgage loan to purchasing servicing organization


3. If the servicing of a mortgage loan for which a mortgage escrow account has been established is sold, assigned or transferred to a purchasing servicing organization:

a. (Deleted by amendment, P.L.1997, c.33.)

b. The selling servicing organization shall notify the tax collector of the taxing district in which the mortgaged property is located of the sale, assignment or transfer not more than 45 days after the actual date of the sale, assignment or transfer or not less than 10 days before the date the next payment of property taxes is due, whichever is earlier. The notification provided to the tax collector shall be on a form approved by the commissioner. The selling servicing organization shall also forward to the purchasing servicing organization the tax bill and stubs for the property securing the mortgage loan.

c. The purchasing servicing organization shall issue corrected coupon or payment books, if such are used, not later than 20 days after the first mortgage escrow payment to the purchasing servicing organization is due.

d. The purchasing servicing organization shall notify the tax collector of the taxing district in which the mortgaged property is located of the sale, assignment or transfer of the servicing of the mortgage loan not later than 45 days after the actual date of the sale, assignment or transfer or not less than 10 days prior to the date the next payment of property taxes is due, whichever is earlier. This notice shall include the purchasing servicing organization's procedure for responding to questions regarding a mortgage escrow account it manages.

e. A mortgagee or servicing organization which has been authorized to receive the original tax bill from the tax collector of the taxing district in which the mortgagor's property is located pursuant to R.S.54:4-64, may request the tax collector to send the original tax bill to its property tax processing organization. This request shall be made in writing on a form approved by the commissioner.

For the purposes of this section, "the date the next payment of property taxes is due" means either the first day of February, May, August or November, as applicable, and shall not include any grace period.

For the purposes of this section, the terms, "purchasing servicing organization" and "selling servicing organization" shall not include the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Resolution Trust Corporation, or the Federal Deposit Insurance Corporation, if the assignment, sale, or transfer of the servicing of the mortgage loan is preceded by:

(1) Termination of the contract for servicing the loan for cause;

(2) Commencement of proceedings for bankruptcy of the servicer; or

(3) Commencement of proceedings by the Federal Deposit Insurance Corporation or the Resolution Trust Corporation for conservatorship or receivership of the servicer, or an entity by which the servicer is owned or controlled.

L.1990,c.69,s.3; amended 1997, c.33, s.14.



Section 17:16F-18 - Disbursement Of Escrow Funds By Mortgagee Or Servicing Organization

17:16F-18. Disbursement of escrow funds by mortgagee or servicing organization
a. Each mortgagee or servicing organization requiring a mortgagor to make payments into an escrow account shall make each disbursement from the escrow account before the amount due becomes delinquent, provided that funds paid into the escrow account by the mortgagor are sufficient for the disbursement. If there is a shortage of funds which will result in a failure to make a payment on behalf of the mortgagor, the mortgagee or servicing organization shall promptly notify the mortgagor of the shortage. The mortgagee or servicing organization is permitted, but not required, to make a payment on behalf of the mortgagor even though there are not sufficient funds in the particular escrow account to cover the payment. Penalties or interest, or both, for late payments for amounts due and payable from an escrow account shall be paid, but shall not be charged to the mortgagor unless it can be shown that the penalty was a direct result of the mortgagor's error or omission.

b. A mortgagee or servicing organization shall notify a mortgagor in writing within 30 days after his escrow account is charged a penalty for late payment.

c. If a mortgagor is aggrieved by a violation of this section, which violation is not remedied in a reasonable, timely, and good faith manner by the mortgagee or the servicing organization, after a good faith effort to resolve the dispute is made by the mortgagor, the mortgagor may bring an action in a court of competent jurisdiction, and, if the court finds that actual damages have occurred, the court shall award, in addition to actual damages, the amount of $500, together with court costs and reasonable attorneys' fees. No selling servicing organization shall be liable under this section for any act or omission of the purchasing servicing organization.

L.1990,c.69,s.4.



Section 17:16F-19 - Payment Of Mortgagor's Property Tax

17:16F-19. Payment of mortgagor's property tax
a. Payments for a mortgagor's property tax shall be made using the original tax bill, a duplicate copy thereof, or a replacement bill containing at least the lot and block number, street address, name of the property owner and amount of tax due and which replacement bill is subject to regulations promulgated by the commissioner establishing procedures for its use.

b. A mortgagee, servicing organization or property tax processing organization which requests a duplicate copy of a tax bill from the tax collector of the taxing district and which is charged for the duplicate pursuant to subsection d. of R.S.54:4-64, shall not assess a mortgagor for the cost of obtaining a duplicate copy of the tax bill except under the conditions set forth in subsection d. of this section.

c. The cost of each duplicate tax bill shall be set by municipal ordinance in accordance with subsection d. of R.S.54:4-64 and shall be borne by the party requesting the duplicate.

d. Notwithstanding the provisions of subsection b. of this section, the mortgagor's escrow account may be charged for a duplicate bill if:



(1) The bill as originally prepared contained the mortgagor's name and was mailed to the mortgagor at his last known address; and



(2) The mortgagor did not forward the original tax bill to the mortgagee or the servicing organization in time for the mortgagee or the servicing organization to prepare the property tax payment for disbursement to meet the requirements of section 4 of this act.

L.1990,c.69,s.5.



Section 17:16F-23 - Written Notice Of Property Tax Delinquency Payment

17:16F-23. Written notice of property tax delinquency payment
a. The tax collector of a taxing district shall send a written notice of a property tax delinquency to the mortgagor and the applicable servicing organization within 60 days after the tax payment on the property is delinquent. However, the validity of the tax delinquency and the time it is due shall not be affected by the failure of the mortgagor or the servicing organization to receive the notice.

b. If the tax payments of the mortgagor are to be made by the mortgagee or its servicing organization from an escrow account; the mortgagee or its servicing organization has been authorized to receive and has been sent the original tax bill in time to make the property tax payment without being delinquent; the mortgagor has made escrow account payments in accordance with the schedule provided by the mortgagee or its servicing organization; the mortgagor and the mortgagee or its servicing organization have received notice pursuant to subsection a. of this section; and at least 21 days have elapsed since the mortgagor and the mortgagee or its servicing organization have received that notice, a mortgagor may:

(1) Pay the delinquent property taxes including interest using the copy of the tax bill sent him pursuant to R.S.54:4-64;

(2) Notify the mortgagee or its servicing organization in writing that payment for the mortgagor's property taxes has been made and include a copy of the paid tax bill which includes the interest paid; and

(3) Stop making scheduled payments into the escrow account until the total amount paid by the mortgagor pursuant to paragraph (1) of this subsection is equaled.

c. If the mortgagor makes a tax payment and notifies the mortgagee or servicing organization pursuant to paragraphs (1) and (2) of subsection b. of this section, the mortgagee or its servicing organization, upon receipt of the notice and a copy of the paid tax bill, shall credit the mortgagor's mortgage escrow account in an amount equal to the interest paid by the mortgagor and provide the mortgagor a notice to that effect.

L.1990,c.69,s.10; amended 1991,c.111,s.1.



Section 17:16F-24 - Notification To Mortgagee Of Tax Delinquency

17:16F-24. Notification to mortgagee of tax delinquency
a. If a mortgagor's property taxes remain unpaid so as to subject the mortgagor's property to a tax sale pursuant to Article 4 of the "tax sale law" (R.S.54:5-19 et seq.), and if the property tax payments are to be made or are made by the mortgagee or a servicing organization which receives the original tax bill, the tax collector of the taxing district shall send a written notice by mail to the mortgagee or the servicing organization, of the tax delinquency status. This notice shall include the mortgagor's name, an identification of the property, the total amount of property taxes and interest due and an attachment which contains the provisions of section 12 of this act and an interpretive statement of that section provided by the commissioner.

b. A copy of the notice required by subsection a. of this section shall be mailed to the mortgagor at the same time it is mailed to the mortgagee or the servicing organization.

L.1990,c.69,s.11.



Section 17:16F-25 - Failure To Resolve Tax Payment Delinquency

17:16F-25. Failure to resolve tax payment delinquency
a. Upon failure by the mortgagee or its servicing organization to resolve the tax payment delinquency within 30 days of the date of the notice provided pursuant to section 11 of P.L.1990, c.69 (C.17:16F-24) a mortgagor may:

(1) Pay the delinquent property taxes including interest using the notice sent the mortgagor pursuant to subsection b. of section 11 of P.L.1990, c.69 (C.17:16F-24); and

(2) Make arrangements to make all future payments for property taxes, insurance and other charges with respect to the real property which secures the mortgage loan, and make payments to the mortgagee or its servicing organization only for the principal, interest and other non-escrow charges required by the mortgage loan documents.

b. If a mortgagor takes the actions permitted under subsection a. of this section, the mortgagor shall:

(1) Send a copy of the paid tax bill to the mortgagee or its servicing organization along with a notice that, pursuant to subsection a. of this section:

(a) The mortgagor is no longer required to make payments into the mortgage escrow account; and

(b) The mortgagor will make all future payments for property taxes, insurance and other charges with respect to the real property which secures the mortgage loan, and will make payments to the mortgagee or its servicing organization only for the principal, interest and other non-escrow charges required by the mortgage loan documents.

(2) Forward to the mortgagee or its servicing organization, on at least an annual basis, copies of paid tax, insurance and other charges with respect to the real property which secures the mortgage loan.

c. Within 10 days of receipt of the copy of the paid tax bill and the notice required pursuant to subsection b. of this section, the mortgagee or its servicing organization shall remit the existing escrow account balance to the mortgagor;

d. If, subsequent to taking the actions permitted under subsection a. and required under subsection b. of this section, the mortgagor fails to pay property taxes, insurance or other charges with respect to the real property which secures the mortgage loan, the mortgagee or its servicing organization may, at its sole discretion, pay any delinquent property taxes, insurance or other charges with respect to the real property which secures the mortgage loan and recover from the mortgagor any amount so paid with interest. Such payment by the mortgagee or its servicing organization shall be without prejudice to the rights the mortgagee may have, by contract or law, with regard to the enforcement of its mortgage agreement concerning nonpayment of property taxes, insurance or other charges with respect to the real property which secures the mortgage loan.

L.1990,c.69,s.12; amended 1991,c.111,s.2.



Section 17:16F-26 - Unpaid Property Taxes, Mortgagor May Sue Mortgagee

17:16F-26. Unpaid property taxes, mortgagor may sue mortgagee
If a mortgagor's property taxes remain unpaid so as to subject the mortgagor's property to a tax sale pursuant to Article 4 of the "tax sale law" (R.S.54:5-19 et seq.), and if the mortgagor's property tax payments are made by a mortgagee or a servicing organization which receives the original tax bill, and a mortgagor's name appears in the notice which the collector of taxes is required to print pursuant to R.S.54:5-25 due to the failure of the mortgagee or the servicing organization to resolve the delinquency, the mortgagor may sue the mortgagee or the servicing organization in a court of competent jurisdiction for damages, including court costs and attorneys' fees and the cost of printing a correction in the same newspaper or newspapers in which the notice of tax delinquency appeared.

L.1990,c.69,s.13.



Section 17:16G-1 - Definitions.

17:16G-1 Definitions.

1.As used in this act:

a."Nonprofit social service agency" or "nonprofit consumer credit counseling agency" means any corporation duly organized under Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes, no part of the assets, income or profit of which is distributable to, or enures to the benefit of its members, directors or officers, except to the extent permitted under this act, and which is engaged in debt adjustment.

b."Credit counseling" means any guidance or educational program or advice offered by a nonprofit social service agency or nonprofit consumer credit counseling agency for the purpose of fostering the responsible use of credit and debt management.

c. (1) "Debt adjuster" means a person who either (a) acts or offers to act for a consideration as an intermediary between a debtor and his creditors for the purpose of settling, compounding, or otherwise altering the terms of payment of any debts of the debtor, or (b) who, to that end, receives money or other property from the debtor, or on behalf of the debtor, for payment to, or distribution among, the creditors of the debtor.

(2)The following persons shall not be deemed debt adjusters: (a) an attorney-at-law of this State who is not principally engaged as a debt adjuster; (b) a person who is a regular, full-time employee of a debtor, and who acts as an adjuster of his employer's debts; (c) a person acting pursuant to any order or judgment of court, or pursuant to authority conferred by any law of this State or the United States; (d) a person who is a creditor of the debtor, or an agent of one or more creditors of the debtor, and whose services in adjusting the debtor's debts are rendered without cost to the debtor; (e) a person who, at the request of a debtor, arranges for or makes a loan to the debtor, and who, at the authorization of the debtor, acts as an adjuster of the debtor's debts in the disbursement of the proceeds of the loan, without compensation for the services rendered in adjusting those debts; or (f) a person who is: (i) certified by the United States Secretary of Housing and Urban Development as a housing counseling organization or agency pursuant to section 106 of Pub.L.90-448 (12 U.S.C. s.1701x); (ii) participating in a counseling program approved by the New Jersey Housing and Mortgage Finance Agency; and (iii) not holding or disbursing the debtor's funds.

d."Debtor" means an individual or two or more individuals who are jointly and severally, or jointly or severally indebted.

L.1979, c.16, s.1; amended 1986, c.184, s.1; 2009, c.173, s.1.



Section 17:16G-2 - Debt Adjuster

17:16G-2. Debt adjuster
a. No person other than a nonprofit social service agency or a nonprofit consumer credit counseling agency shall act as a debt adjuster.

b. It shall be unlawful for any nonprofit social service agency or nonprofit consumer credit counseling agency to act as a debt adjuster without first obtaining a license from the Commissioner of the Department of Banking pursuant to this act.

c. A licensee is authorized to offer credit counseling.

L. 1979, c. 16, s. 2, eff. Feb. 8, 1979. Amended by L. 1986, c. 184, s. 2, eff. Dec. 10, 1986.



Section 17:16G-3 - Application For Licensure

17:16G-3. Application for licensure
Application for said license shall be made on forms prescribed by the commissioner, who shall be empowered to require information deemed necessary to demonstrate that the applicant is qualified to be licensed and possesses the necessary financial resources to sustain its operation.

L. 1979, c. 16, s. 3, eff. Feb. 8, 1979. Amended by L. 1986, c. 184, s. 3, eff. Dec. 10, 1986.



Section 17:16G-4 - Duties Of Commissioner; Fees

17:16G-4. Duties of commissioner; fees
The commissioner shall promulgate procedures and standards for the issuance or denial of licenses, shall promulgate grounds for and procedures under which licenses may be revoked, suspended, or reinstated, and shall establish fees necessary to meet administrative costs under this act.

L.1979, c. 16, s. 4, eff. Feb. 8, 1979.



Section 17:16G-5 - Bond; Financial Records; Annual Audit; Filing; Examination Of Agency; Annual Reports; Violations, Penalties.

17:16G-5 Bond; financial records; annual audit; filing; examination of agency; annual reports; violations, penalties.
5. a. Any nonprofit social service agency or nonprofit consumer credit counseling agency licensed under this act shall be bonded to the satisfaction of the commissioner for each location pursuant to regulation. In setting the bonding requirements for each location, the commissioner shall consider the number of debtors provided credit counseling and debt adjustment services at that location, and the balance of funds in the trust account required to be maintained pursuant to section 3 of P.L.2005, c.287 (C.17:16G-9).

b.The commissioner may require a licensee to file an annual report containing that information required by the commissioner by regulation concerning activities conducted as a licensee in the preceding calendar year. The report shall be submitted under oath and in the form and within the time specified by the commissioner by regulation.

c.The commissioner may require a high-cost home loan counselor to file an annual report containing that information required by the commissioner by regulation concerning activities conducted pursuant to subsection g. of section 5 of P.L.2003, c.64 (C.46:10B-26) as a registrant in the preceding calendar year. The report shall be submitted under oath and in the form and within the time specified by the commissioner by regulation.

d.Each licensee shall file with the commissioner on or before April 1 of each year a copy of its annual report, containing the information required by the commissioner by regulation pursuant to P.L.1979, c.16 (C.17:16G-1 et seq.) and section 3 of P.L.2005, c.287 (C.17:16G-9). A licensee or high-cost home loan counselor that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

e.Each licensee shall have its financial records relating to debt adjustment audited annually by a certified public accountant or a public accountant, which audit shall be filed with the commissioner. Such an audit shall certify that the salaries and expenses paid by the licensee are reasonable compared to those incurred by comparable organizations providing similar services.

f.After reviewing the annual report and audit, the Commissioner of Banking and Insurance may cause an examination of the licensee to be made, the actual expenses of such an examination shall be paid by the licensee, and the commissioner may maintain any action against any licensee to recover the fees and expenses herein provided for.

g.The licensee shall make a copy of the annual report and audit available for public inspection at each of the licensee's locations.

L.1979,c.16,s.5; amended 2005, c.199, s.24; 2005, c.287, s.1; 2007, c.81, s.25.



Section 17:16G-6 - Debt Adjustment Fee

17:16G-6. Debt adjustment fee
a. A licensee may charge a fee to cover the cost of providing debt adjustment and credit counseling.

b. The fee for debt adjustment shall not exceed 1% of the gross monthly income of the person to whom the service is rendered, but in no case more than $15.00 in any one month, except as may be otherwise provided by rule or regulation promulgated by the commissioner. This fee may be waived in the discretion of the licensee.

c. The commissioner is authorized to establish the maximum fee that may be charged for credit counseling.

L. 1979, c. 16, s. 6, eff. Feb. 8, 1979. Amended by L. 1986, c. 184, s. 4, eff. Dec. 10, 1986.



Section 17:16G-7 - Board Of Directors Of Agency

17:16G-7. Board of directors of agency
Every nonprofit social service agency or nonprofit consumer credit counseling agency licensed under this act shall establish a board of directors whose function shall be to establish the policies of such agency. No more than 40% of the members of the board of directors shall have as their principal employer any corporation, association or institution which offers credit to the general public.

L.1979, c. 16, s. 7, eff. Feb. 8, 1979.



Section 17:16G-8 - Penalties; Summary Action; Civil Action.

17:16G-8 Penalties; summary action; civil action.

8.Any person who violates any provisions of this act shall be subject to a penalty of $1,000 for the first offense and not more than $5,000 for the second and each subsequent offense to be collected by and in the name of the commissioner in a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

If the commissioner has reason to believe that any person or licensee has engaged in or is engaging in any practice or transaction prohibited by P.L.1979, c.16 (C.17:16G-1 et seq.), the commissioner may, in addition to any remedies available, bring a summary action in the name of and on behalf of the State against the person or licensee and any other person concerned or in any way participating in or about to participate in those practices or transactions, to enjoin the person or licensee from continuing those practices or engaging in or doing any act in furtherance of those practices or in violation of that act. In addition to any other remedies or penalties available for a violation of P.L.1979, c.16 (C.17:16G-1 et seq.), any debtor injured by a violation of P.L.1979, c.16 (C.17:16G-1 et seq.) may bring a civil action for recovery of damages.

L.1979,c.16,s.8; amended 1986, c.184, s.5; 2005, c.287, s.2.



Section 17:16G-9 - Responsibilities Of Licensee Acting As Debt Adjuster.

17:16G-9 Responsibilities of licensee acting as debt adjuster.

3.Every licensee acting as a debt adjuster shall:

a.disburse to the appropriate creditors all funds received from a debtor, less any fees permitted by section 6 of P.L.1979, c.16 (C.17:16G-6), within 10 days of receipt of those funds; b.maintain a separate trust account in a qualified bank as defined in paragraph (12) of section 1 of P.L.1948, c.67 (C.17:9A-1), in the name of the debt adjuster for the benefit of the debtors serviced by the debt adjuster; and

c.maintain an appropriate ledger book for the trust account required by subsection b. of this section, having at least one single page for each debtor, with appropriate entries of all deposits into and disbursements from each debtor's account, including copies of all records showing disbursements to creditors and receipts from debtors, which ledger book and records shall be maintained in accordance with generally accepted accounting principles for not less than six years following the close of each debtor's account.

L.2005, c.287,s.3.



Section 17:16H-1 - Definitions

17:16H-1. Definitions
As used in this act:

a. "Financial institution" shall mean any bank, savings bank, state association, credit union, secondary mortgage lender, small loan company or any other institution, corporation, partnership or individual subject to the supervision, regulation or licensing by the Department of Banking.

b. "Commissioner" shall mean the Commissioner of Banking of New Jersey.

L.1979, c. 193, s. 1, eff. Sept. 13, 1979.



Section 17:16H-2 - Prohibited Advertisements, Announcements Or Statements

17:16H-2. Prohibited advertisements, announcements or statements
No financial institution shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of banking, lending or being a financial institution or with respect to any person in the conduct of such business, which is inaccurate, untrue, deceptive or misleading, or which negatively affects the public's confidence in such financial institution or financial institutions in general.

L.1979, c. 193, s. 2, eff. Sept. 13, 1979.



Section 17:16H-3 - Enforcement; Regulations

17:16H-3. Enforcement; regulations
The commissioner shall enforce the provisions of this act and shall promulgate such regulations as he deems necessary for the effective implementation of this act, including regulations establishing standards for advertising by financial institutions.

L.1979, c. 193, s. 3, eff. Sept. 13, 1979.



Section 17:16H-4 - Cease And Desist Order; Notice And Hearing; Penalty For Failure To Comply

17:16H-4. Cease and desist order; notice and hearing; penalty for failure to comply
The commissioner may, after notice and opportunity for a hearing, order any financial institution to cease and desist from violations of this act. Any financial institution which fails to comply with an order of the commissioner shall be subject to a penalty not to exceed $500.00 for each violation. Any penalty imposed by the commissioner shall be enforced and collected pursuant to the penalty enforcement law (N.J.S. 2A:58-1 et seq.).

L.1979, c. 193, s. 4, eff. Sept. 13, 1979.



Section 17:16I-1 - Short Title

17:16I-1. Short title
This act shall be known and may be cited as the "Multiple-party Deposit Account Act" .

L.1979, c. 491, s. 1.



Section 17:16I-2 - Definitions

17:16I-2. Definitions
As used in this act unless the context otherwise requires:

a. "Account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, share account and other like arrangement;

b. "Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee;

c. "Financial institution" means any organization authorized to do business under State or Federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, building and loan associations, savings and loan associations;

d. "Joint account" means an account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship, and regardless whether the names of the parties are stated in the conjunctive or in the disjunctive;

e. A "multiple-party account" is any of the following types of account: (1) a joint account, (2) a P.O.D. account, or (3) a trust account. It does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization or a regular fiduciary or trust account where the relationship is established other than by deposit agreement;

f. "Net contribution" of a party to a joint account as of any given time is the sum of all deposits thereto made by or for him, less all withdrawals made by or for him which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes, in addition, any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question;

g. "Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to him by reason of his surviving the original payee or trustee. Unless the context otherwise requires, it includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. It also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal;

h. "Payment" of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party of any setoff, or reduction or other disposition of all or part of an account pursuant to a pledge;

i. "Proof of death" includes a certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred, and a certified or authenticated copy of any judgment or record or report of a court or a governmental agency, domestic or foreign, that a person is dead;

j. "P.O.D. account" means an account payable on request to one person during lifetime and on his death to one or more P.O.D. payees, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees;

k. "P.O.D. payee" means a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons;

l . "Request" means a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this part the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal;

m. "Sums on deposit" means the balance payable on a multiple-party account including interest, dividends, and in addition any deposit life insurance proceeds added to the account by reason of the death of a party;

n. "Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client;

o . "Withdrawal" includes payment to a third person pursuant to check or other directive of a party; and

p. "Written notice or order" received by a financial institution is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction.

L.1979, c. 491, s. 2.



Section 17:16I-3 - Ownership As Between Parties And Others; Protection Of Financial Institutions

17:16I-3. Ownership as between parties and others; protection of financial institutions
The provisions of sections 4 to 6 concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts. The provisions of sections 8 to 13 govern the liability of financial institutions who make payments pursuant thereto, and their setoff rights.

L.1979, c. 491, s. 3.



Section 17:16I-4 - Ownership During Lifetime

17:16I-4. Ownership during lifetime
Unless a contrary intent is manifested by the terms of the contract, or the deposit agreement, or there is other clear and convincing evidence of a different intent at the time the account is created:

a. A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sums on deposit. In the absence of proof of net contributions, the account belongs in equal shares to all parties having present right of withdrawal. This subsection shall not be construed to affect the right of the court to effectuate an equitable distribution of property between the parties in an action for divorce pursuant to N.J.S. 2A:34-23.

b. A P.O.D. account belongs to the original payee during his lifetime and not to the P.O.D. payee or payees; if two or more parties are named as original payees, during their lifetimes rights as between them are governed by subsection a. of this section.

c. A trust account belongs beneficially to the trustee during his lifetime, and if two or more parties are named as trustee on the account, during their lifetimes beneficial rights as between them are governed by subsection a. of this section. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

L.1979, c. 491, s. 4.



Section 17:16I-5 - Right Of Survivorship

17:16I-5. Right of survivorship
a. Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are two or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under section 4 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before his death; and the right of survivorship continues between the surviving parties.

b. If the account is a P.O.D. account;

(1) On death of one of two or more original payees the rights to any sums remaining on deposit are governed by subsection "a" ;

(2) On death of the sole original payee or of the survivor of two or more original payees, any sums remaining on deposit belong to the P.O.D. payee or payees if surviving, or to the survivor of them if one or more die before the original payee; if two or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

c. If the account is a trust account;

(1) On death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subsection "a" ;

(2) On death of the sole trustee or the survivor of two or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear evidence of a contrary intent; if two or more beneficiaries survive, there is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

d. In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of his estate.

e. A right of survivorship arising from the express terms of the account or under this section, a beneficiary designation in a trust account, or a P.O.D. payee designation, cannot be changed by will.

L.1979, c. 491, s. 5.



Section 17:16I-6 - Determination Of Rights At Death Of Party; Alteration Of Form Of Account; Notice Or Order To Financial Institution

17:16I-6. Determination of rights at death of party; alteration of form of account; notice or order to financial institution
The provisions of section 5 as to rights of survivorship are determined by the form of the account at the death of a party. This form may be altered by written notice or order given by a party to the financial institution to change the form of the account or to stop or vary payment under the terms of the account. The order or request must be signed by a party, received by the financial institution during the party's lifetime, and not countermanded by other written order of the same party during his lifetime.

L.1979, c. 491, s. 6.



Section 17:16I-7 - Rights Of Creditors

17:16I-7. Rights of creditors
No multiple-party account will be effective against an estate of a deceased party to transfer to a survivor sums needed to pay debts, taxes, and expenses of administration, if other assets of the estate are insufficient. A surviving party, P.O.D. payee, or beneficiary who receives payment from a multiple-party account after the death of a deceased party shall be liable to account to his personal representative for amounts the decedent owned beneficially immediately before his death to the extent necessary to discharge the claims and charges mentioned above remaining unpaid after application of the decedent's estate. No proceeding to assert this liability shall be commenced unless the personal representative has received a written demand by a creditor, and no proceeding shall be commenced later than 2 years following the death of the decedent. Sums recovered by the personal representative shall be administered as part of the decedent's estate. This section shall not affect the right of a financial institution to make payment on multiple-party accounts according to the terms thereof, or make it liable to the estate of a deceased party unless before payment the institution has been served with an order of court restraining the payment.

L.1979, c. 491, s. 7.



Section 17:16I-8 - Multiple-party Accounts; Payments; Notice

17:16I-8.Multiple-party accounts; payments; notice
8. Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. The following payments from a multiple-party account by the financial institution, including payment of the entire account balance, are deemed authorized by all parties to, and any other person with an interest in, the multiple-party account, without any duty on the part of the financial institution to consider the net contributions of the parties to the account:

a. Payments, on request, to any one or more of the parties;

b. Payments pursuant to any statutory or common law right of set off, levy, attachment or other valid legal process or court order, relating to the interest of any one or more of the parties; and

c. Payments, on request, to a trustee in bankruptcy, receiver in any state or federal insolvency proceeding, or other duly authorized insolvency representative of any one or more of the parties.

A financial institution shall not be required to inquire as to the source of funds received for deposit to a multiple-party account, or to inquire as to the proposed application of any sum withdrawn from an account, for purposes of establishing net contributions.

Notice that the entire account balance is subject to subsections b. and c. of this section shall be given to the parties by the financial institution, either in the account agreement or by separate document, in the manner the Commissioner of Banking may direct by regulation. Any account for which notice is not given shall not be subject to the terms of subsection b. or c. of this section.

L.1979,c.491,s.8; amended 1995,c.372.



Section 17:16I-9 - Financial Institution Protection; Payment After Death Or Disability; Joint Account

17:16I-9. Financial institution protection; payment after death or disability; joint account
Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded; but payment may not be made to the personal representative or heirs of a deceased party unless proofs of death are presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under section 5.

L.1979, c. 491, s. 9.



Section 17:16I-10 - Payment Of P. O. D. Account

17:16I-10. Payment of P.O.D. account
Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or as P.O.D. payee.

L.1979, c. 491, s. 10.



Section 17:16I-11 - Payment Of Trust Account

17:16I-11. Payment of trust account
Any trust account may be paid, on request, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon his surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees.

L.1979, c. 491, s. 11.



Section 17:16I-12 - Beneficial Ownership Of Funds In Multiple-party Accounts

17:16I-12. Beneficial ownership of funds in multiple-party accounts
a. Payment made pursuant to subsection b. of this section, or pursuant to section 8, 9, 10 or 11 of this act or section 89, 90 or 91 of P.L. 1963, c. 144 (C. 17:12B-89 through C. 17:12B-91) discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, P.O.D. payees, or beneficiaries, or their successors. The protection here given does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in any demand for withdrawal, if the financial institution is to be protected under this section. No other notice or any other information shown to have been available to a financial institution shall affect its right to the protection provided here. The protection here provided shall have no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts. Financial institutions refusing or altering payment pursuant to written notice or order from any party able to request present payment shall not be liable to any other party to the account, or beneficiary thereof, by reason of such action.

b. When a beneficiary of a trust account, or a P.O.D. account payee, is under the age of 18 when the beneficiary or payee becomes entitled to payment as provided in this act, a state or federally chartered bank or savings bank in which the trust account or P.O.D. account is maintained shall make such payment (1) if a certificate of appointment of a guardian is filed with the bank or savings bank, to the guardian of the estate or to the guardian of the beneficiary or payee; or (2) if a certificate of appointment of a guardian is not filed with the bank or savings bank, the bank or savings bank shall prioritize payment as follows: (a) to the beneficiary or payee, if married; (b) to a parent or parents of the beneficiary or payee or to any person having the care and custody of the beneficiary or payee, with whom the beneficiary or payee resides; or (c) to the beneficiary or payee, when the beneficiary or payee attains the age of 18.

L. 1979, c. 491, s. 12. Amended by L. 1986, c. 171, s. 1, eff. Dec. 4, 1986.



Section 17:16I-13 - Setoff

17:16I-13. Setoff
Without qualifying any other right to setoff or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to setoff against the account in which the party has or had immediately before his death a present right of withdrawal. The amount of the account subject to setoff is that proportion to which the debtor is, or was immediately before his death, beneficially entitled, and in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal.

L.1979, c. 491, s. 13.



Section 17:16I-14 - Effect Of Transfer By Right Of Survivorship

17:16I-14. Effect of transfer by right of survivorship
Any transfers resulting from the application of section 5 are effective by reason of the account contracts involved and this act, and are not to be considered as testamentary. The right of any surviving party to a joint account, or of any beneficiary, or of any P.O.D. payee, to the sums on deposit on the death of any party to a multiple-party account maintained in any financial institution, shall not be denied, abridged or in anywise affected because such right has not been created by a writing executed in accordance with the laws of this State prescribing the requirements to effect a valid testamentary disposition of property.

L.1979, c. 491, s. 14.



Section 17:16I-15 - Trusts Created In Fraud Of Creditors Or Laws Governing Transfer Inheritance Or Estate Taxes

17:16I-15. Trusts created in fraud of creditors or laws governing transfer inheritance or estate taxes
Nothing in this act shall validate any trust created in fraud of creditors of the fiduciary nor affect any law of this State governing transfer inheritance or estate taxes, nor shall anything herein relieve any financial institution of its duty to conform with the provisions of the law imposing transfer inheritance taxes with respect to decedents' estates.

L.1979, c. 491, s. 15.



Section 17:16I-16 - Deposit Contracts; Form And Content

17:16I-16. Deposit contracts; form and content
The Commissioner of Banking shall prescribe by rule or regulation the form and content of deposit contracts applicable to deposits of funds which may be subject to this act for the object of assuring to the extent possible that each such contract bears out the intentions of the persons who are named in the account, particularly in respect to the rights of survivorship and whether or not such rights of survivorship are intended to be created.

L.1979, c. 491, s. 16.



Section 17:16I-17 - Application Of Act

17:16I-17. Application of act
This act shall apply only to accounts opened after its effective date and accounts opened prior thereto shall be governed by the law in effect when such accounts were opened.

L.1979, c. 491, s. 17.



Section 17:16J-1 - Definitions

17:16J-1. Definitions
For the purposes of this act:

a. "Acquired depository" is a depository which is acquired as a result of a supervisory acquisition as provided in this act;

b. "Acquiring company" is a company which acquires one or more depositories as a result of a supervisory acquisition as provided in this act;

c. "Acquiring depository" is a depository which acquires one or more depositories as a result of a supervisory acquisition as provided in this act;

d. "Association" means a state chartered or federally chartered mutual savings and loan association or building and loan association which has its principal office in this State;

e. "Bank" means a state chartered or federally chartered bank which has its principal office in this State;

f. "Capital stock association" means an association organized pursuant to the provisions of P.L.1974, c. 137 (C. 17:12B-244 et seq.), or a federally chartered capital stock association which has its principal office in this State;

g. "Capital stock savings bank" means a savings bank organized pursuant to the provisions of P.L.1982, c. 9 (C. 17:9A-8.1 et seq.), or a federally chartered capital stock savings bank with its principal office in this State;

h. "Commissioner" means the Commissioner of Banking;

i. "Company" means (1) a corporation which is approved by the Board of Governors of the Federal Reserve System as a bank holding company, the operations of whose banking subsidiary or subsidiaries are principally conducted in this State, and which owns at least 25% of the stock of a bank in this State, or (2) a corporation which is approved by the Federal Home Loan Bank Board as a capital stock association holding company, the operations of whose subsidiary association or associations are principally conducted in this State, and which owns at least 25% of the stock of a capital stock association in this State;

j. "Department" means the Department of Banking;

k. "Depository" and "depository institution" mean a state chartered and a federally chartered corporation with its principal office in this State, which is authorized by the laws of this State or of the United States to receive deposits, and include only banks, savings banks, associations, capital stock savings banks, and capital stock associations;

l. "Foreign depository" means a state chartered or federally chartered depository with its principal office in a state other than this State (1) which is empowered to receive deposits; (2) whose deposits are insured by the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, any other instrumentality of the United States, or any other state-approved insurance program, which is organized for the purpose of insuring time and demand deposits; and (3) which is empowered by the laws of the United States or the state of its domicile to merge into or acquire similar institutions organized under the laws of the other states of the United States;

m. "Merging depository" means a depository which merges into or is to be merged into one or more other depositories as provided in this act;

n. "Mutual depository" means an association or a savings bank as defined in subsection d. or q. of this section;

o. "Receiving depository" means a depository into which one or more depositories are merged or are to be merged as provided in this act;

p. "Resulting depository" is a depository which is created by the merger of two or more depositories;

q. "Savings bank" means a state chartered or federally chartered mutual savings bank which has its principal office in this State;

r. "Supervisory acquisition" means the acquisition of a depository to be operated as a subsidiary pursuant to the provisions of section 2 or 3 of this act;

s. "Supervisory merger" means a merger, consolidation or purchase of assets and assumption of liabilities effected under the conditions prescribed by section 2 or 3 of this act.

L.1982, c. 8, s. 1, eff. March 4, 1982.



Section 17:16J-2 - Authorization; Supervisory Acquisition Or Merger

17:16J-2. Authorization; supervisory acquisition or merger
The commissioner may, if he deems it to be in the public interest, authorize a supervisory acquisition by a company or a supervisory acquisition or supervisory merger between two or more depositories under the terms and conditions established by this act if at least one of the depositories to be merged or acquired:

a. Has, in the opinion of the commissioner, a ratio of capital stock, surplus, undivided profits, and reserves to total assets which is declining to the extent that the ratio would reach a level of 2% or less within the ensuing 12 months; or

b. Does not have sufficient funds, as determined by the commissioner, to meet the liabilities and obligations of the depository during the ensuing 12 months.

L.1982, c. 8, s. 2, eff. March 4, 1982.



Section 17:16J-3 - Directing Of Acquisition Or Merger; Authority Of Commissioner

17:16J-3. Directing of acquisition or merger; authority of commissioner
The commissioner shall have the authority to direct a depository to merge into or be acquired by another depository or a company only if the depository to be merged or acquired meets one of the following tests:

a. The depository has, in the opinion of the commissioner, a ratio of capital stock, surplus, undivided profits, and reserves to total assets which is declining to the extent that the ratio would reach a level of 1% or less within the ensuing 12 months; or

b. The depository does not have sufficient funds, as determined by the commissioner, to meet the liabilities and obligations of the depository during the ensuing 6 months.

L.1982, c. 8, s. 3, eff. March 4, 1982.



Section 17:16J-4 - Priority; Supervisory Acquisition Or Merger

17:16J-4. Priority; supervisory acquisition or merger
a. The commissioner shall give priority to a proposal for supervisory acquisition of a depository over a proposal for supervisory merger, if the acquisition would be deemed by him to be feasible and to result in the successful operation of the acquired depository.

b. The commissioner shall give priority to supervisory acquisitions by or supervisory mergers with like institutions, without regard as to whether the like institutions are stock or mutual, if the acquisition or merger is deemed by him to be feasible and to result in the successful operation of the acquired or resulting depository.

c. In the case of a supervisory merger or supervisory acquisition involving two or more depositories, the commissioner shall take into account the relative sizes of the depositories involved.

L.1982, c. 8, s. 4, eff. March 4, 1982.



Section 17:16J-5 - Plan; Supervisory Acquisition; Authorization Of Execution; Contents

17:16J-5. Plan; supervisory acquisition; authorization of execution; contents
If a supervisory acquisition is to take place, two-thirds of the members of the board of directors or managers of each company or depository which seeks to acquire another depository pursuant to this act, and two-thirds of the members of the board of directors or managers of a depository which is to be acquired shall authorize the execution of a plan of acquisition, which shall be submitted to the commissioner and which shall contain:

a. The name and address of the acquiring company or depository;

b. The name and address of the depository or depositories to be acquired;

c. The name by which the acquired depository will be known after the acquisition is effected;

d. The names of the persons who are directors or managers of the acquiring company or depository;

e. The names of the persons who will be directors or managers of the acquiring company or depository;

f. The names of the persons who will be directors of the acquired depository;

g. The names of the persons who will be officers of the acquired depository;

h. The locations then occupied by the principal offices and branches of the acquired depository;

i. The locations at which the principal office and the branch offices of the acquired depository are to be maintained;

j. The effective date of the acquisition;

k. If the acquired depository will be a stock depository, the amount of the capital stock, the classes of stock to be issued, the number of shares into which it will be divided, the par value, if any, of each share, and the amount of surplus which the acquired depository will have after the acquisition is effected;

l. If the acquired depository is to be a mutual depository, the amount of reserves, surplus, and capital deposits which it will have after the acquisition is effected;

m. The terms and conditions of the acquisition, and the mode of carrying it into effect, including the manner of exchanging the shares, capital notes, or cash of the acquired depository or the means of effecting the bulk purchase of assets of the acquired depository;

n. If an acquiring mutual depository or an acquired mutual depository is to convert to stock as an incident of the acquisition, the basis upon which the conversion will be effected;

o. The names and addresses of all depositories, some or all of whose shares of capital stock are owned by the acquiring depository or company, with the total number of shares of each depository issued and outstanding, and the number of shares of each depository owned by the acquiring company or acquiring depository;

p. Any other provision which may be necessary to effect the acquisition.

The commissioner, if he deems the supervisory acquisition to be in the public interest, may waive the provisions of any law or regulation pertaining thereto, including, but not limited to, any regulation which would restrict the purchasing institution's ability to make the purchase because the cost of the acquisition would exceed an established percentage of the purchasing institution's capital stock and surplus. The acquired depository shall be a subsidiary and shall be governed by any laws under which organized.

If, after the initial acquisition, the parent depository or company desires to effect a merger with the subsidiary depository, it shall make application for a merger, which may be approved by the commissioner if he deems it to be in the public interest. The merger shall be effected pursuant to the provisions of this act, except that the subsidiary depository need not meet the test established by section 2 of this act.

L.1982, c. 8, s. 5, eff. March 4, 1982.



Section 17:16J-6 - Agreement; Supervisory Merger; Authorization Of Execution; Contents

17:16J-6. Agreement; supervisory merger; authorization of execution; contents
If a supervisory merger pursuant to section 2 or 3 of this act is to take place, two-thirds of the members of the board of directors of a bank, association, or a capital stock association, or two-thirds of the members of the board of managers or directors of a savings bank or a capital stock savings bank, as the case may be, who are parties to the merger, shall authorize the execution of the merger agreement, which shall be submitted to the commissioner and which shall contain:

a. The name of each merging depository, and the location of its principal office and branch offices;

b. The name of the receiving depository and the location of its principal office and branch offices;

c. The name by which the resulting depository will be known after the merger is effected;

d. The names of the persons who will be directors or managers of the resulting depository;

e. The names of the persons who will be officers of the resulting depository;

f. The location at which the principal office of the resulting depository is to be maintained;

g. The locations then occupied by the principal offices and branch offices of the merging and receiving depositories which will be continued as branch offices of the resulting depository;

h. The effective date of the merger;

i. If the resulting depository will be a capital stock depository, the amount of the capital stock, the classes of stock to be issued, the number of shares into which it will be divided, the par value, if any, of each share, and the amount of surplus which the resulting depository will have after the merger is effected;

j. If the resulting depository will be a mutual depository, the amount of reserves, surplus, and capital deposits which the resulting depository will have after the merger is effected;

k. If the resulting depository is to be a capital stock depository, the basis upon which the bulk transfer of assets or shares of each merging depository will be exchanged for shares of the capital stock of a depository or a company, or for capital notes, or for cash, or for any one or more or all of the foregoing, as the case may be;

l. If the resulting depository is a mutual depository, the basis upon which a sale or bulk transfer of assets is to be accomplished;

m. If a mutual depository is to convert to a stock depository attendant to the merger, the basis upon which the conversion will be effected;

n. Any other provisions which may be necessary or appropriate to effectuate the merger.

L.1982, c. 8, s. 6, eff. March 4, 1982.



Section 17:16J-7 - Mutual Depository As Party; Supervisory Merger Agreement Or Plan Of Acquisition; Contents

17:16J-7. Mutual depository as party; supervisory merger agreement or plan of acquisition; contents
If a mutual depository is a party to a supervisory merger or a supervisory acquisition, the merger agreement or plan of acquisition shall also contain:

a. A provision that each depositor of a mutual depository shall have an account in the resulting or acquired depository equal in amount to the depositor's account in the mutual depository;

b. If the supervisory merger or supervisory acquisition results in the conversion of a mutual depository to a stock depository, a provision setting forth the participation, if any, by officers, directors, and employees of the mutual depository and their associates in the cash, capital stock or capital notes of the receiving, resulting, or acquired depository or company or in other products of the merger or acquisition, which shall be subject to the approval of the commissioner. The term "associate," as used in this paragraph, means parents, spouse, sisters, brothers, children, and the spouse of any of the foregoing persons; any corporation of which the person is an officer, director or owner of more than 10% of the outstanding voting stock of the corporation; any trust of which the person is a trustee or substantial beneficiary; and any partnership in which the person is a general or limited partner. The interests of the directors, officers, employees, and associates shall be disclosed in the application for merger or acquisition filed with the commissioner. Each depositor of the merging mutual depository as of the date of merger or acquisition shall receive any rights with respect to the capital stock of the receiving, resulting, or acquired depository or company, or other products of the merger or acquisition as may be approved by the commissioner, and these rights shall be consistent with the provisions of federal law for federally chartered mutual depositories.

L.1982, c. 8, s. 7, eff. March 4, 1982.



Section 17:16J-8 - Liquidated Account; Merger Of Mutual Depositories

17:16J-8. Liquidated account; merger of mutual depositories
In the event of a merger of two mutual depositories or the conversion of a mutual depository to a capital stock depository which is related to a supervisory merger or supervisory acquisition, the merger agreement or plan of acquisition may provide for the establishment and maintenance of a liquidation account for the benefit of the account holders of the merging or converted mutual depository in the event of the subsequent liquidation of the resulting or acquiring depository. The account shall be in an amount approved by the commissioner, and shall be maintained by the resulting or acquiring depository for a length of time determined by the commissioner. Payment to depositors entitled to an interest in the liquidation account shall be made in a manner prescribed by the commissioner.

L.1982, c. 8, s. 8, eff. March 4, 1982.



Section 17:16J-9 - Methods; Supervisory Merger

17:16J-9. Methods; supervisory merger
A merger agreement shall provide for supervisory mergers by any one, or by any combination of, or by all of the following methods:

a. The exchange of shares of capital stock of each merging depository for shares of capital stock of the receiving or resulting depository;

b. The exchange of shares of capital stock of each merging depository for shares of capital stock of a company;

c. The exchange of shares of capital stock of each merging depository for capital notes or mutual capital certificates of the receiving or resulting depository;

d. The exchange of shares of capital stock of each merging depository for cash or mutual capital certificates received from the receiving or resulting depository or company;

e. The exchange of shares of capital stock of each merging depository for the capital notes of a company when the receiving depository is a subsidiary of the company;

f. The transfer, sale, or exchange of all or any part of the assets of a depository to the receiving depository for cash, capital stock, mutual capital certificates, or accounts;

g. Any other method approved by the commissioner.

L.1982, c. 8, s. 9, eff. March 4, 1982.



Section 17:16J-10 - Executed Merger Agreement Or Plan Of Acquisition

17:16J-10. Executed merger agreement or plan of acquisition
Each depository which is a party to a supervisory merger or a supervisory acquisition shall submit to the commissioner: a. an executed merger agreement or plan of acquisition approved by resolution of the board of directors or board of managers; and b. any other information which the commissioner deems necessary to complete the application for a supervisory merger or a supervisory acquisition. Upon the approval of the merger agreement or plan of acquisition by the commissioner, the merger agreement or plan of acquisition, endorsed by each party to the merger or acquisition as being duly approved by the board, shall be filed with the department. Each depository which is a bank, capital stock savings bank, or capital stock savings and loan association shall mail a copy of the merger agreement or plan of acquisition to each of its stockholders.

L.1982, c. 8, s. 10, eff. March 4, 1982.



Section 17:16J-11 - Shareholders; Approval Of Agreement Or Plan; Rights

17:16J-11. Shareholders; approval of agreement or plan; rights
If the commissioner approves the merger agreement or plan of acquisition, it shall be submitted to the stockholders of each merging party or each party to an acquisition which is a bank, a capital stock savings bank, or a capital stock association, at separate meetings called for that purpose within a time period established by the commissioner. The merger agreement or plan of acquisition shall be approved by the stockholders of each capital stock depository holding at least two-thirds of the capital stock entitled to vote, and that fact shall be certified to the commissioner by the president or vice president.

A stockholder of a depository which is a bank or capital stock savings bank which is a party to a supervisory merger shall have the same rights afforded to stockholders by sections 140 through 145 of P.L. 1948, c. 67 (C. 17:9A-140 to 17:9A-145). A member of an association or a stockholder of a capital stock association which is a party to a supervisory merger shall have the same rights afforded to members of associations and stockholders of capital stock associations by section 199 of P.L. 1963, c. 144 (C. 17:12B-199) and section 36 of P.L. 1974, c. 137 (C. 17:12B-266). A stockholder of a bank or capital stock savings bank which is a party to a supervisory acquisition shall have the same rights afforded to stockholders by sections 6 through 15 of P.L. 1969, c. 118 (C. 17:9A-360 to 17:9A-369).

L.1982, c. 8, 11, eff. March 4, 1982.



Section 17:16J-12 - Effective Date; Merger

17:16J-12. Effective date; merger
The merger shall become effective upon the last to occur of the following:

a. In the case of a mutual depository, on the date the approved merger agreement or plan of acquisition is filed with the department as provided in section 10 of this act;

b. In the case of a capital stock depository, on the date the stockholders' vote is certified to the commissioner as provided in section 11 of this act; or

c. Where required, all necessary federal approvals have been obtained or waived.

L.1982, c. 8, s. 12, eff. March 4, 1982.



Section 17:16J-13 - Effect; Merger

17:16J-13. Effect; merger
Upon the merger of one depository institution into another, and after the merger agreement is approved, endorsed and filed:

a. The corporate existence of the merging depository shall be merged into that of the receiving depository, and all its rights, privileges and franchises, and its right, title and interest in and to all property of whatever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest or asset of value or benefit then existing which would inure to it under an unmerged existence, shall be transferred to and vested in the depository into which it has merged, without further act or deed and without any right of reversion. The resulting depository shall have and hold the same in its own right as fully as the same was possessed and held by the merging depository;

b. The rights, liabilities, obligations and relations of the merging depository to any person shall remain unimpaired, and the resulting depository shall, by the merger, succeed to all the relations, obligations, and liabilities, as though it had itself assumed or incurred them. No obligation or liability of a member, depositor, or stockholder of a depository which is a party to a merger shall be affected by the merger, but the obligations and liabilities shall continue as they existed before the merger;

c. A pending action or other judicial proceeding to which a merging depository is a party shall not abate or be discontinued by reason of the merger, but may be prosecuted to final judgment, order or decree as if the merger has not been effected, or the resulting depository may be substituted as a party to the action or proceeding, and any judgment, order or decree may be rendered for or against it that might have been rendered for or against the other depository if the merger had not occurred;

d. Notwithstanding the provisions of any other law, the resulting depository shall, unless otherwise authorized by the commissioner, establish and maintain its principal office and branch offices at the locations specified in the merger agreement; and

e. If the merging depository provides trust services, all fiduciary and agency duties and relationships of the merging depository shall vest in the resulting depository and be performed by it in the same manner as though the resulting depository itself originally assumed the fiduciary agencies and relationships.

L.1982, c. 8, s. 13, eff. March 4, 1982.



Section 17:16J-14 - Foreign Depositories; Acquisition

17:16J-14. Foreign depositories; acquisition
Any state chartered depository may purchase or otherwise acquire one or more foreign depositories to the same extent and in the same manner that a federally chartered depository having its principal office in this State may purchase or otherwise acquire one or more foreign depositories. This acquisition shall be subject to the approval of the commissioner, who in so doing shall apply standards similar to those to be applied by the applicable federal regulatory authority in the event of acquisition by a federal depository.

L.1982, c. 8, s. 14, eff. March 4, 1982.



Section 17:16J-15 - Federally Chartered Depository; Supervisory Merger

17:16J-15. Federally chartered depository; supervisory merger
In the case of a supervisory merger, the commissioner may authorize a state chartered depository to merge into, consolidate with, or sell its assets and transfer its liabilities to a federally chartered depository which has its principal office in this State, pursuant to the provisions of federal law, and notwithstanding any restriction or prohibition under the laws of this State. The provisions of sections 5 through 14 of this act shall not apply to a supervisory merger pursuant to the provisions of this section.

L.1982, c. 8, s. 15, eff. March 4, 1982.



Section 17:16J-16 - Protection Of Depositors; Stockholder Voting

17:16J-16. Protection of depositors; stockholder voting
To protect the interest of the depositors of any depository in a supervisory merger or acquisition, the commissioner may waive the provisions of this or any other law or regulation if he deems it necessary to effectuate the purposes of this act. With respect to stockholders of a depository which is a party to a supervisory merger or supervisory acquisition, if the commissioner waives the stockholder voting provisions of this act, he shall require that the merger agreement include a provision which will provide stockholders with substantially the same right of dissent and appraisal of their shares which they would have had if the merger or acquisition had been effected without a waiver of the stockholders' vote.

L.1982, c. 8, s. 16, eff. March 4, 1982.



Section 17:16J-17 - Foreign Depository; Limitations On Acquisition Or Merger

17:16J-17. Foreign depository; limitations on acquisition or merger
Nothing in this act is intended to authorize the merger by or the acquisition of stock or the assets of a depository by a foreign depository, or a company other than as defined in subsection i. of section 1 of this act.

L.1982, c. 8, s. 17, eff. March 4, 1982.



Section 17:16J-18 - Commissioner; Depository; Powers

17:16J-18. Commissioner; depository; powers
Nothing in this act shall be deemed to limit any power otherwise granted to the commissioner or to any depository by law.

L.1982, c. 8, s. 18, eff. March 4, 1982.



Section 17:16J-19 - Commissioner; Civil Liability Or Penalty

17:16J-19. Commissioner; civil liability or penalty
The commissioner shall not be subject to any civil liability or penalty nor to any criminal prosecution for any error in judgment or discretion in any action taken or omitted by him in good faith under the provisions of this act.

L.1982, c. 8, s. 19, eff. March 4, 1982.



Section 17:16J-20 - Rules And Regulations

17:16J-20. Rules and regulations
The commissioner may promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1982, c. 8, s. 20, eff. March 4, 1982.



Section 17:16J-21 - Annual Report

17:16J-21. Annual report
The commissioner shall provide a written annual report to the chairmen of the Assembly Banking and Insurance Committee and the Senate Labor, Industry and Professions Committee, or their successors, setting forth the nature and general terms and conditions of any supervisory merger or supervisory acquisition effectuated pursuant to the provisions of this act during the preceding year. The report shall be provided to the chairmen each year following the effective date of this act.

L.1982, c. 8, s. 21, eff. March 4, 1982.



Section 17:16K-1 - Short Title

17:16K-1. Short title
This act shall be known and may be cited as the "Electronic Fund Transfer Privacy Act."

L.1983, c. 466, s. 1, eff. Jan. 12, 1984.



Section 17:16K-2 - Definitions

17:16K-2. Definitions
As used in this act:

a. "Access device" means a card, code, or other means of access to a consumer's account, or any combination thereof, that may be used by the consumer for the purpose of initiating electronic fund transfers.

b. "Account" means a demand, time, or savings deposit, or other consumer asset account, other than an occasional or incidental credit balance, held either directly or indirectly by a financial institution and established for personal, family or household purposes.

c. "Electronic fund transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account. The term includes, but is not limited to point-of-sale transfers, automated teller machine transfers, direct deposits or withdrawals of funds and transfers initiated by telephone. The term does not include payments made by check, draft, or similar paper instrument at an electronic terminal or any transaction which is exempt, by statute or regulation, from the provisions of Title IX of the Federal Consumer Credit Protection Act.

d. "Financial institution" means a State or National Bank, a State or Federal Savings and Loan Association, a State or Federal Mutual Savings Bank, a State or Federal Credit Union, or any other person who, directly or indirectly, holds an account belonging to a consumer. The term also includes any person who issues an access device and agrees with a consumer to provide electronic fund transfer services.

e. "Government agency" means any federal, State, or local unit of government or any agency or instrumentality thereof.

f. "Supervisory agency" means the New Jersey Department of Banking and any other State or federal agency which has statutory authority to examine the financial condition or business operations of a particular financial institution.

L.1983, c. 466, s. 2, eff. Jan. 12, 1984.



Section 17:16K-3 - Disclosure Of Information By Financial Institution To Third Party

17:16K-3. Disclosure of information by financial institution to third party
A financial institution may disclose information relative to an electronic fund transfer or account to a third party when:

a. The disclosure is necessary for the completion of an electronic fund transfer;

b. The possessor of the account gives written permission to the financial institution to disclose the information;

c. The disclosure is for the purpose of verifying the existence and condition of an account for a third party, including, but not limited to, a credit bureau or a merchant;

d. The disclosure is necessary to resolve an error or an inquiry as to an alleged error;

e. The disclosure is made to a supervisory agency in the exercise of its supervisory and regulatory examination functions with respect to a financial institution; or

f. The disclosure is made to a government agency in the exercise of its statutory functions with respect to a person applying for or receiving public assistance.

L.1983, c. 466, s. 3, eff. Jan. 12, 1984.



Section 17:16K-4 - Government Agencies; Obtaining Information; Necessity Of Search Warrant Or Subpena

17:16K-4. Government agencies; obtaining information; necessity of search warrant or subpena
No government agency, except as provided for in subsections e. and f. of section 3 of this act, may obtain information from an electronic fund transfer account without first obtaining a search warrant or subpena.

L.1983, c. 466, s. 4, eff. Jan. 12, 1984.



Section 17:16K-5 - Interception By Government Agency; Court Order

17:16K-5. Interception by government agency; court order
a. No government agency shall intercept an electronic fund transfer without first obtaining a court order.

b. The judge, upon consideration of an application, may enter an ex parte order, as requested or as modified, authorizing the interception of an electronic fund transfer, if the court determines on the basis of the facts submitted by the applicant that there is or was probable cause for belief that:

(1) The person whose electronic fund transfer is to be intercepted is engaging or was engaged over a period of time as a part of a continuing criminal activity or is committing, has or had committed or is about to commit an offense;

(2) Particular communications concerning such offense may be obtained through such interception;

(3) Normal investigative procedures with respect to such offense have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ;

c. To effect an order issued pursuant to this section, the governmental agency shall deliver a true copy of the order to the financial institution which shall promptly carry out the terms of the order under the direct supervision of the investigative law enforcement officers or agency authorized to intercept the electronic fund transfer.

L.1983, c. 466, s. 5, eff. Jan. 12, 1984.



Section 17:16K-6 - Negligent, Willful Or Reckless Violation Of Act By Financial Institution Or Government Agency; Penalties

17:16K-6. Negligent, willful or reckless violation of act by financial institution or government agency; penalties
If a court of competent jurisdiction determines that a financial institution or a government agency acted negligently, willfully, or recklessly in violating this act, the financial institution or government agency shall be liable to the aggrieved person for actual damages sustained by him; reasonable litigation costs; reasonable attorneys' fees; and only in cases where a financial institution or government agency acted willfully or recklessly, a court of competent jurisdiction may award punitive damages where appropriate. L.1983, c. 466, s. 6, eff. Jan. 12, 1984.



Section 17:16K-7 - Definitions

17:16K-7. Definitions
1. As used in this act:



"Access area" means any paved walkway or sidewalk which is within 50 feet of an automated teller machine or the entrance of an automated teller machine facility and is used by the public to access the machine or facility. The term does not include publicly maintained sidewalks or roads.

"Access device" means a card, code, or other means of access to a customer's credit or deposit account, or any combination thereof, that may be used by the customer for the purpose of effecting a transaction at an automated teller machine.

"Automated teller machine" means any electronic information processing device located in the State of New Jersey which accepts or dispenses cash in connection with a credit or deposit account. The term does not include tellers' stations staffed by a person or other manned facilities.

"Automated teller machine facility" means an enclosed area, the principal purpose of which is the housing of one or more operating automated teller machines to which customers have access to conduct transactions with respect to a credit or deposit account.

"Candlefoot power" means the light intensity of candles on a horizontal plane at 36 inches above ground level and five feet in front of the area to be measured.

"Control" of an access area or defined parking area means the present authority to determine how, when, and by whom any such area is to be used, and how it is to be maintained, lighted, and landscaped.

"Customer" means a natural person to whom an access device has been issued for personal, family, or household use.

"Defined parking area" means that portion of any parking area open for customer parking which is (1) contiguous to an access area; (2) regularly, principally, and lawfully used for parking by users of an automated teller machine or automated teller machine facility while conducting automated teller machine transactions during hours of darkness; and (3) owned or leased by the operator of an automated teller machine or owned or controlled by the party leasing an automated teller machine or automated teller machine facility site to the operator. The term does not include any parking area which is not open or regularly used for parking by users who are conducting automated teller machine transactions during hours of darkness. A parking area is not open if it is physically closed to access or if conspicuous signs indicate that it is closed. If a multiple level parking area satisfies the conditions of this definition of "defined parking area" and would therefore otherwise be a defined parking area, only the single parking level deemed by the operator of an automated teller machine or automated teller machine facility to be the most directly accessible to users shall be a defined parking area.

"Hours of darkness" means the period that commences 30 minutes after sunset and ends 30 minutes before sunrise.

"Operator" means any State or federally chartered bank, savings bank, savings and loan association, credit union, or other entity, which operates an automated teller machine.

"User" means any person to whom an access device has been issued.



"Video camera" includes any image recording device which is capable of recording a clear image of the required areas of coverage as provided in section 3 of this act.

L.1995,c.117,s.1.



Section 17:16K-8 - Evaluation Of Automated Teller Machines For Safety

17:16K-8. Evaluation of automated teller machines for safety
2. a. Operators of all automated teller machines in operation after the effective date of this act shall evaluate the safety of automated teller machines. This evaluation shall include consideration of:

(1) The extent to which the lighting for the automated teller machine or automated teller machine facility complies with the standards required by section 4 of this act.

(2) The presence of landscaping, vegetation, or structures in the area of an automated teller machine or automated teller machine facility, the access area, or a defined parking area which might obstruct views so as to adversely affect the safety of users.

b. It is not the intent of the Legislature in enacting this section to impose a duty to close, relocate or modify automated teller machines or automated teller machine facilities upon the occurrence of any particular events or circumstances, but rather to establish a standard of good faith for the evaluation thereof.

L.1995,c.117,s.2.



Section 17:16K-9 - Video Camera Required

17:16K-9. Video camera required
3. Every automated teller machine facility shall contain a video camera which at least shall view and record all persons entering the facility or all persons who effect a transaction.

L.1995,c.117,s.3.



Section 17:16K-10 - Minimum Lighting Requirements

17:16K-10. Minimum lighting requirements
4. Each operator and any person or entity controlling an access area or defined parking area in operation after the effective date of this act shall provide:

a. A minimum of 10 candlefoot power at the face of an unenclosed automated teller machine and extending in an unobstructed direction outward five feet.

b. A minimum of two candlefoot power within 50 feet in all unobstructed directions from the face of the automated teller machine or the entrance of an automated teller machine facility. In the event any such automated teller machine or automated teller machine facility is located within 10 feet of the corner of the building in which it is located and the automated teller machine or automated teller machine facility is generally accessible from the adjacent side of such building, there shall be a minimum of two candlefoot power along the first 40 unobstructed feet of the adjacent side of the building, measured from the corner.

c. A minimum of two candlefoot power in that portion of the defined parking area within 60 feet of an automated teller machine or the entrance to an automated teller machine facility.

d. With respect to the interior of an automated teller machine facility, sufficient lighting to permit a person entering the facility to readily and easily see all persons occupying the facility, and to permit a person inside the facility to readily and easily see all persons entering the facility.

L.1995,c.117,s.4.



Section 17:16K-11 - Basic Safety Precaution Information To Customers

17:16K-11. Basic safety precaution information to customers
5. a. Each customer receiving an access device shall be furnished by the respective issuer thereof with written notice of basic safety precautions to be employed while using an automated teller machine. This information shall be furnished by personally delivering or by mailing the information to each customer whose mailing address as to the account to which the access device relates is in the State of New Jersey. This information shall be furnished to each customer who has an access device on the day prior to the effective date of this act, within 60 days after the effective date of this act and to each customer provided with an access device on or after the effective date of this act, at the same time the customer is provided with the access device. Only one notice need be furnished per household; and if an access device is furnished to more than one customer for a single account or set of accounts or on the basis of a single application or other request for more than one access device, only a single notice need be furnished in satisfaction of the notification responsibilities as to all such customers. The information may be included with other disclosures related to the access device furnished to the customer, such as with any initial or periodic disclosure statement or notice furnished pursuant to the federal "Electronic Fund Transfer Act," 15 U.S.C. s.1693 et seq., and shall be furnished annually thereafter.

b. An issuer of an access device shall be deemed to be in compliance with the requirement of subsection a. of this section to provide a customer with basic safety precaution information if the notice advises customers of the following:

(1) To be alert to their surroundings and to defer transactions if circumstances cause them to be apprehensive for their safety;

(2) To close the entry door of any automated teller machine facility equipped with a door;

(3) To place withdrawn cash securely upon the person before exiting any automated teller machine facility;

(4) To direct complaints concerning automated teller machine security to an appropriate department of the operator or to the Department of Banking; and

(5) The telephone number of the operator and the Department of Banking.

c. Operators shall maintain, in the vicinity of an automated teller machine, and in any automated teller machine facility, a clearly visible sign, which shall be deemed to comply with the requirements of this section if it includes the information contained in paragraphs (1) through (5) of subsection b. of this section.

L.1995,c.117,s.5.



Section 17:16K-12 - Provisions; Enforcement, Penalty For Violation

17:16K-12. Provisions; enforcement, penalty for violation
6. a. The Department of Banking shall enforce the provisions of this act.

b. Any party responsible hereunder found to be in violation of any provision of this act shall correct the violation within five business days after such finding. Failure to correct the violation within five business days after such finding may subject the party to a civil penalty of not more than $250 which may be collected by summary proceedings instituted by the Commissioner of Banking in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1995,c.117,s.6.



Section 17:16K-13 - Other Laws Applicable

17:16K-13. Other laws applicable
7. Nothing contained in this act shall be construed to exempt or relieve any operator, owner or other person responsible hereunder from complying with all relevant provisions of the State Uniform Construction Code, P.L.1975, c.217 (C.52:27D-119 et seq.), and all other applicable provisions of law.

L.1995,c.117,s.7.



Section 17:16K-14 - Nonapplicability To Certain Atm's

17:16K-14. Nonapplicability to certain ATM's
8. The provisions of this act shall not apply to any automated teller machine or automated teller machine facility located in any building, structure or space the primary purposes or function of which is: unrelated to the provision of financial services to the general public, including but not limited to office buildings, supermarkets, airports and school buildings; to provide automated teller machine services to persons employed in such building; or installed for a temporary purpose for a period of not more than thirty days.

L.1995,c.117,s.8.



Section 17:16K-15 - Supersedure, Preemption Of Local Rules, Regulations, Etc.

17:16K-15. Supersedure, preemption of local rules, regulations, etc.
9. This act supersedes and preempts all rules, regulations, codes, or ordinances of any county or municipality with regard to customer safety at automated teller machines or automated teller machine facilities.

L.1995,c.117,s.9.



Section 17:16K-16 - Definitions Relative To Automated Teller Machines.

17:16K-16 Definitions relative to automated teller machines.

1.As used in this act:

"Automated teller machine" means any electronic information processing device located in the State of New Jersey which accepts or dispenses cash in connection with a credit or deposit account.

"Operator" means any State or federally chartered bank, savings bank, savings and loan association, credit union, or other entity, which owns or operates an automated teller machine.

L.2004,c.182,s.1.



Section 17:16K-17 - Required Display On Automated Teller Machine.

17:16K-17 Required display on automated teller machine.

2.Every automated teller machine located in this State shall have displayed on it, in a conspicuous place, a permanent, affixed label or notice that appears on the automated teller machine screen that clearly indicates the name and contact telephone number of the operator of the automated teller machine.

L.2004,c.182,s.2.



Section 17:16K-18 - Enforcement; Violations, Penalties.

17:16K-18 Enforcement; violations, penalties.

3. a. The Department of Banking and Insurance shall enforce the provisions of this act.

b.Any party found to be in violation of this act shall be subject to a civil penalty of not more than $1,000 per day for each day that the party is in violation of this act, which penalty may be collected by summary proceedings instituted by the Commissioner of Banking and Insurance in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). An operator of an automated teller machine shall not be subject to a civil penalty pursuant to this section if the label or notice has been removed or defaced without notice to the operator unless the operator knew or reasonably should have known of the removal or defacement.

c.Any provision of any agreement contrary to the provisions of this act and against public policy shall be void and unenforceable.

L.2004,c.182,s.3.



Section 17:16L-1 - Definitions

17:16L-1. Definitions


1. As used in this act:

a. "Banking institution" means any state or federally chartered bank, savings bank, or savings and loan association, including a federally chartered savings bank;

b. "Commissioner" means the Commissioner of Banking and Insurance;

c. "Deposit account" means an account in a banking institution used by the account holder for personal or family purposes, but does not include an account as defined in the federal "Expedited Funds Availability Act," 12 U.S.C.s.4001 et seq., which account is subject to the disclosure of funds availability policy requirements as set forth in 12 U.S.C. s.4004.

L.1985,c.370,s.1; amended 1997, c.33, s.15.



Section 17:16L-2 - Bank Policy Disclosure

17:16L-2. Bank policy disclosure
Every banking institution shall provide a written disclosure to every deposit account holder on the effective date of this act and to every applicant for a deposit account, describing the institution's policy with respect to when an account holder may draw against deposits, and shall notify in writing all of its deposit account holders of any change in the policy. All disclosures and notifications required by this act shall be made in a manner consistent with regulations promulgated by the commissioner.

L. 1985, c. 370, s. 2.



Section 17:16L-3 - Penalty For Violation

17:16L-3. Penalty for violation
Any banking institution which willfully violates any provision of this act or any regulation promulgated in accordance therewith shall be subject to a fine of not more than $1,000.00 for each violation, up to a maximum of $5,000.00 in any one year, to be recovered in a summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

L. 1985, c. 370, s. 3.



Section 17:16M-1 - Definitions

17:16M-1. Definitions
As used in this act:



"Capital stock association" shall have the meaning ascribed to it in section 15 of P.L.1974, c.137 (C.17:12B-244).

"Capital stock savings bank" shall have the meaning ascribed to it in section 1 of P.L.1982, c.9 (C.17:9A-8.1).

"Commissioner" means the Commissioner of Banking.



"Department" means the Department of Banking.



"Federal Deposit Insurance Corporation" means the corporation so named, organized pursuant to an Act of Congress, or any federal corporation, instrumentality or agency which succeeds to the powers and functions of the Federal Deposit Insurance Corporation or undertakes to discharge the purposes for which said corporation was created.

"Mutual savings bank" means any savings bank organized pursuant to the provisions of P.L.1948, c.67 (C.17:9A-1 et seq.) without capital stock.

"State association" and "mutual association" shall have the meanings ascribed to those terms in section 5 of P.L.1963, c.144 (C.17:12B-5).

"Savings bank" shall have the meaning ascribed to it in section 1 of P.L.1948, c.67 (C.17:9A-1).

L.1991,c.42,s.1.



Section 17:16M-2 - Conversion Of Mutual Association To Mutual Savings Bank; Capital Stock Association To Capital Stock Savings Bank

17:16M-2. Conversion of mutual association to mutual savings bank; capital stock association to capital stock savings bank
Any mutual association may apply to the commissioner to convert itself to a mutual savings bank by organizing and transferring its assets and liabilities to a newly-chartered mutual savings bank, and any capital stock association may apply to the commissioner to convert itself to a capital stock savings bank by organizing and transferring its assets and liabilities to a newly-chartered capital stock savings bank, and the proceedings to effect either application for conversion shall be as follows:

a. When in the judgment of the board of such State association it shall be deemed advisable and in the best interests of its members or stockholders that the same shall be converted into a savings bank of this State, the board of directors shall adopt a resolution to that effect.

b. After the adoption of such resolution, a meeting of the members or stockholders, as the case may be, of the State association shall be held upon not less than 10 days' written notice to the members or stockholders by mail, postage prepaid, directed to their addresses appearing on the books of the State association, which notice shall contain a statement of the time, place and purpose for which such meeting is called.

c. At such meeting, the members or stockholders may by the affirmative vote of 2/3 of the members present, or shares eligible to be voted which are represented at the meeting, either in person or by proxy, declare by resolution the determination to convert the State association into a savings bank of this State.

d. If the authority for the proposed conversion has been approved by the board of directors and by the members or stockholders as required by this section, the board of directors of the State association may apply to the commissioner to convert to a savings bank.

L.1991,c.42,s.2.



Section 17:16M-3 - Application For Conversion To Savings Bank

17:16M-3. Application for conversion to savings bank
An application by a State association to convert to a savings bank shall contain the following:

a. Duplicate copies of the minutes of the proceedings of the meeting of the members or stockholders, verified by the affidavit of the president or vice-president, and the secretary of the meeting;

b. A certified copy of the resolution of the board of directors authorizing the conversion;

c. A certificate of incorporation meeting the requirements set forth in section 7 of P.L.1948, c.67 (C.17:9A-7) or section 2 of P.L.1982, c.9 (C.17:9A-8.2);

d. Copies of all applications and approvals required from federal regulators incident to the conversion; and

e. Such other information or materials as the commissioner may require by regulation.

L.1991,c.42,s.3.



Section 17:16M-4 - Approval Of Conversion By Commissioner

17:16M-4. Approval of conversion by commissioner
The commissioner shall not approve an application of a State association to convert to a savings bank unless the commissioner finds, after appropriate investigation, and a public hearing if deemed by the commissioner to be necessary, that the following requirements have been met:

a. The application is complete;



b. The converting State association was insured by the Federal Deposit Insurance Corporation, and the resulting savings bank will also be insured by that agency;

c. The converting State association satisfies all capital maintenance requirements for State associations set forth by the Federal Deposit Insurance Corporation, any other federal regulator and the department;

d. The converting State association is not subject to any outstanding supervisory order, agreement or memorandum of understanding of the Federal Deposit Insurance Corporation, any other federal regulator or the department;

e. The proposed conversion will result in a savings bank that will satisfy all capital maintenance requirements for savings banks set forth by the Federal Deposit Insurance Corporation, any other federal regulator and the department;

f. Directors or managers designated in the certificate of incorporation possess the qualifications, experience and character required for the duties and responsibilities with which they will be charged; and

g. The interests of the State association's depositors and creditors, and the public generally, will not be jeopardized by the proposed conversion.

L.1991,c.42,s.4.



Section 17:16M-5 - Approval Of Application Of State Association Not Satisfying Certain Requirements

17:16M-5. Approval of application of State association not satisfying certain requirements
The commissioner may approve the application of a State association which does not satisfy the capital maintenance requirements set forth in subsection c. of section 4 of this act or which is subject to an outstanding supervisory order, agreement or memorandum of understanding, as provided by subsection d. of section 4 of this act, relating only to its capital condition or which fails to meet both requirements, to convert to a savings bank when the following requirements, in addition to the requirements set forth in section 4 of this act other than the requirements set forth in subsections c. and d. of section 4 relating to the capital condition of the converting State association, have been met:

a. Simultaneous with the conversion to a savings bank, the converting State association shall merge with and into, or be acquired by a savings bank; and

b. The resulting savings bank immediately after the conversion and merger or acquisition will satisfy all capital maintenance requirements for savings banks set forth by the Federal Deposit Insurance Corporation, any other federal regulator and the department.

L.1991,c.42,s.5.



Section 17:16M-6 - Notification Of Applicant

17:16M-6. Notification of applicant
a. Within 60 days of receiving all of the information and documents specified in section 3 of this act and such other information as the commissioner may require, the commissioner shall notify the applicant as to whether the commissioner intends to approve the application, or whether it is denied. The intent of approval may be conditioned upon the applicant satisfying conditions set by the commissioner. If the commissioner denies the application, the commissioner shall notify the applicant in writing and shall state the basis for the denial.

b. Upon a finding that the applicant has met all of the requirements of this act and all conditions imposed on the commissioner's intent of approval, the commissioner shall issue a certificate of approval of the conversion which shall be endorsed upon or annexed to the certificate of incorporation.

L.1991,c.42,s.6.



Section 17:16M-7 - Filing Of Certificate Of Incorporation

17:16M-7. Filing of certificate of incorporation
The certificate of incorporation with the commissioner's approval endorsed thereon or annexed thereto shall be filed in the department, and shall be recorded within 30 days after such approval in the same manner and places as required by section 12 of P.L.1948, c.67 (C.17:9A-12). Upon the approval by the commissioner and the filing of the certificate of incorporation as aforesaid, the State association shall cease to be a State association. Upon the conversion of the State association, the legal existence of the State association shall terminate and the newly-chartered savings bank shall succeed to all the obligations and relations of the State association, and to all property of the State association, including the right, title and interest in and to all property of whatsoever kind and nature, whether real, personal or mixed and things, and choses in action, and every right, privilege, interest and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately by operation of law and without the necessity for any conveyance or transfer and without any further act or deed, shall vest in the savings bank into which the State association has been converted. The savings bank shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the State association. All pending actions and other judicial or administrative proceedings to which the State association was a party shall not be discontinued by reason of the conversion, but may be prosecuted to final judgment or order in the same manner as if the conversion had not been made and the savings bank resulting from the conversion may continue such actions in its name after conversion. Any judgment or order may be rendered for or against it which might have been rendered for or against the State association theretofore involved in the judicial proceedings.

L.1991,c.42,s.7.



Section 17:16M-8 - Conversion Of Savings Bank To State Association

17:16M-8. Conversion of savings bank to State association
Any savings bank chartered pursuant to the laws of this State may apply to the commissioner to convert to a State association by complying with the procedures and standards set forth in rules and regulations promulgated by the commissioner pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). These procedures and standards shall be at least equivalent to those established in sections 2 through 7 of this act concerning conversion of a State association into a savings bank, and may include any additional procedures and standards the commissioner may establish by regulation.

L.1991,c.42,s.8.



Section 17:16M-9 - Rules, Regulations

17:16M-9. Rules, regulations
The commissioner may promulgate and adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to effectuate the purposes of this act.

L.1991,c.42,s.9.



Section 17:16N-1 - Findings, Declarations

17:16N-1. Findings, declarations
1. a. The Legislature hereby finds and declares that:



(1) The depository institutions in New Jersey should meet the basic banking needs of the communities in which they are authorized to operate by assuring the availability of essential financial services to all people in the community;

(2) In recent years, due to increased costs, many of the State's consumers, particularly young, low-income and elderly consumers, have been finding it increasingly difficult to afford basic checking services;

(3) Those without access to banking and financial services due to increased cost are forced to operate on a cash-only basis and are therefore at greater risk for their personal safety and well-being;

(4) The lack of access to banking and financial services forces many low-income and elderly consumers to use relatively high cost check-cashing services to cash their social security or welfare benefit checks, a practice that undermines the effectiveness of these vital public assistance programs.

b. The Legislature declares that it is the purpose of this act to make a New Jersey Consumer Checking Account available to consumers by requiring depository institutions which offer regular checking accounts to offer a New Jersey Consumer Checking Account at low cost to all consumers who abide by the requirements established for such accounts by this act.

L.1991,c.210,s.1.



Section 17:16N-2 - Definitions

17:16N-2. Definitions
2. As used in this act:



"Account" means an account in a depository institution with respect to which the account holder is permitted to make withdrawals by negotiable or transferable instrument, payment orders of withdrawal, telephone transfers, or other similar items for the purpose of making payments or transfers to third persons or others, including a demand deposit account, negotiable order of withdrawal account, draft account, savings deposit account subject to automatic transfers, share draft account, and all savings deposit and share accounts other than time deposit accounts.

"Business day" means any day other than a Saturday, Sunday or legal holiday.



"Check" means any check as defined in N.J.S.12A:3-104, share draft, negotiable order of withdrawal, or similar means of making payment or transfers to third parties or others which is drawn on an account in a depository institution and is payable on demand.

"Consumer" means a natural person who resides in this State.



"Commissioner" means the Commissioner of Banking.



"Depository institution" means a State or federally chartered bank, savings bank, savings and loan association or credit union doing business in this State.

"Electronic branch" means automatic teller machines (ATMs) and similar technology which may be used by customers of a depository institution in connection with a customer's account.

"New Jersey Consumer Checking Account" means a deposit account established pursuant to section 3 of this act and with respect to which the account holder is permitted to make payments to third parties or others by check.

"Office" includes the home office of a depository institution and any office approved as a branch of the depository institution by its federal or State supervisory agency, but excludes free-standing electronic branches.

"Periodic account statement" means any written statement provided on a regular basis at the end of each periodic cycle by a depository institution to an account holder that reflects all debits and credits to an account held by the account holder during a periodic cycle.

"Periodic cycle" means a period of time which is equal to or shorter than a calendar quarter and, if shorter than a calendar quarter, divides a calendar quarter into approximately equal units of time.

"Regular checking account" means that type of checking, demand deposit, negotiable order of withdrawal, share draft account, or similar account, other than a New Jersey Consumer Checking Account, offered by the depository institution, which is held by more consumers than any other such account offered by the depository institution.

L.1991,c.210,s.2.



Section 17:16N-3 - New Jersey Consumer Checking Accounts

17:16N-3. New Jersey Consumer Checking Accounts


3. a. Every depository institution that maintains regular checking accounts in this State shall make available to consumers a New Jersey Consumer Checking Account at all offices of that depository institution where regular checking accounts are offered or available. A New Jersey Consumer Checking Account shall be used primarily for personal, family, or household purposes. No depository institution shall be required to offer a New Jersey Consumer Checking Account at a cost which is below its actual cost to provide such an account. The calculation made by a depository institution of the actual cost of providing a New Jersey Consumer Checking Account shall be determinative in the absence of mathematical error or a request from the commissioner for other data and information deemed relevant or appropriate for evaluating the actual cost of providing a New Jersey Consumer Checking Account. New Jersey Consumer Checking Accounts shall contain the features specified in subsection c. of this section or be an account the features and terms of which have been approved by the commissioner pursuant to subsection d. of this section.

b. An applicant for a New Jersey Consumer Checking Account shall provide the depository institution with the same information an applicant for a regular checking account is required to provide at that depository institution.

c. The commissioner shall establish by regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), all of the following features of a New Jersey Consumer Checking Account which may be stated in terms of a range of options rather than a specific number:
(1) the initial deposit amount, if any, necessary to open a New Jersey Consumer Checking Account;

(2) the maximum amount, if any, permitted to be required by a depository institution as a minimum balance necessary to maintain the account;

(3) the number of checks, if any, that may be used within a periodic cycle without charge to withdraw funds from the account;

(4) the number of other withdrawals, if any, that may be made by a method other than check within a periodic cycle without charge;

(5) a maximum amount, if any, that may be charged per periodic cycle for maintaining the account;

(6) the maximum number of deposits, if any, that may be made in a periodic cycle without charge; and

(7) a maximum amount that may be charged per transaction in excess of the number permitted under paragraphs (3), (4) and (6) of this subsection.

d. (1) Notwithstanding the provisions of subsection c. of this section, a depository institution may establish a New Jersey Consumer Checking Account by submitting an account to the commissioner for approval as a New Jersey Consumer Checking Account by providing the commissioner information which details the features and terms of the account.

(2) The commissioner shall approve or reject the account as a New Jersey Consumer Checking Account within 30 business days of receipt of the information from a depository institution.

(3) If the commissioner does not approve an account as a New Jersey Consumer Checking Account, the commissioner shall provide to the depository institution, in writing, the reasons for the commissioner's decision.

e. The commissioner shall, prior to promulgating regulations pursuant to subsection c. of this section or accepting any account for approval pursuant to subsection d. of this section, review the terms and conditions of the low cost personal checking accounts currently available to consumers in this State and shall consider those terms and conditions in complying with the provisions of subsections c. and d. of this section.

f. The holder of a New Jersey Consumer Checking Account shall:

(1) have no less access to mail or electronic banking services, including direct deposits to the account by payors, than that offered to holders of regular checking accounts at that depository institution;

(2) not be assessed any fee in excess of the usual fee or charge made by the depository institution to its regular checking account holders.

g. A depository institution shall provide a periodic account statement to every holder of a New Jersey Consumer Checking Account.

h. A depository institution may close a New Jersey Consumer Checking Account under the same standards for fraudulent activity and overdrafts as it applies to holders of regular checking accounts at the depository institution or close or refuse to open a New Jersey Consumer Checking Account if the consumer:

(1) has a regular checking account or another New Jersey Consumer Checking Account in that depository institution or in any other depository institution; or

(2) makes an intentional material misrepresentation in the information provided to the depository institution to open the account.

i. A depository institution shall not require any holder of a New Jersey Consumer Checking Account to have any other account at that or any other depository institution or have a credit card issued by it or any other depository institution as a condition to opening or maintaining a New Jersey Consumer Checking Account.

L.1991,c.210,s.3; amended 1997, c.33, s.16.



Section 17:16N-4 - Products, Services Offered To Holders Of New Jersey Consumer Checking Account

17:16N-4. Products, services offered to holders of New Jersey Consumer Checking Account
4. Except as otherwise provided in this act, a depository institution shall offer all of its products and services to a consumer who holds a New Jersey Consumer Checking Account on the same basis that it offers those products and services to consumers who hold regular checking accounts.

L.1991,c.210,s.4.



Section 17:16N-5 - Consumers To Be Informed Of Availability Of New Jersey Consumer Checking Account

17:16N-5. Consumers to be informed of availability of New Jersey Consumer Checking Account
5. Every depository institution required to offer a New Jersey Consumer Checking Account shall post a conspicuous notice in a public area of each office and make material available in the public area that informs consumers of the availability of a New Jersey Consumer Checking Account. The notice and material shall explain the material features and limitations of such an account.

L.1991,c.210,s.5.



Section 17:16N-6 - Noncompliance

17:16N-6. Noncompliance
6. a. A depository institution that fails to comply with any provision of this act may be enjoined in any court of competent jurisdiction.

b. Nothing in this act shall be construed to limit the rights or remedies which are otherwise available to the holder of a New Jersey Consumer Checking Account under any other law.

L.1991,c.210,s.6.



Section 17:16N-7 - Violation, Penalty

17:16N-7. Violation, penalty
7. Upon a finding by the commissioner, after notice and an opportunity for hearing, of a violation by any depository institution of any provision of this act, or any regulation or order of the commissioner issued pursuant thereto, the commissioner may order the depository institution to cease any violation or to pay a civil penalty not in excess of $500 for each day that the violation has continued, or both, the penalty being recoverable under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1991,c.210,s.7.



Section 17:16P-1 - Borrower May Choose Own Attorney; Payment Of Fees Regulated; Secured Loan

17:16P-1. Borrower may choose own attorney; payment of fees regulated; secured loan
2. a. No banking institution, other financial institution or other lender, which is licensed or authorized under the laws of this State or of the United States to engage in the business of making loans secured by personal property, or which has an office in this State for that purpose, shall require a borrower to employ the services of the institution's or lender's counsel or an attorney specified by the institution or lender with respect to such a loan from the institution or lender to the borrower if some or all of the collateral is located in this State at the time of the loan.

b. If a loan is secured by personal property, the institution or lender and borrower may agree that the borrower shall reimburse the institution or lender or pay directly for all or any part of the fees and expenses incurred with respect to the loan transaction, including, but not limited to, the fees and expenses of the institution's or lender's attorney.

c. If, pursuant to the provisions of this section, a borrower is required to reimburse or pay the fees and expenses for the institution's or lender's attorney for services performed in connection with a loan secured by personal property, all such fees and expenses shall be reasonable as defined by the Rules of Professional Conduct adopted by the Supreme Court of New Jersey.

d. The provisions of this section shall not be deemed to permit any attorney's fee or charge or other charge or permit any action otherwise prohibited or limited by any other applicable law or regulation, including, but not limited to, the "Consumer Loan Act," R.S.17:10-1 et seq., the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), the "pawnbroking law," R.S.45:22-1 et seq., Article 12 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-53 et seq.) and P.L.1959, c.91 (C.17:9A-59.1 et seq.).

L.1993,c.33,s.2.



Section 17:16P-2 - Payment Of Fees To Lender's Attorney; Unsecured Loan

17:16P-2. Payment of fees to lender's attorney; unsecured loan
3. a. If a banking institution, other financial institution or other lender, which is licensed or authorized under the laws of this State or of the United States to engage in the business of making unsecured loans, or which has an office in this State for that purpose, requires a borrower to reimburse or pay the fees and expenses for the institution's or lender's attorney for services performed in connection with an unsecured loan, all such fees and expenses shall be reasonable as defined by the Rules of Professional Conduct adopted by the Supreme Court of New Jersey.

b. The provisions of this section shall not be deemed to permit any attorney's fee or charge or other charge or permit any action otherwise prohibited or limited by any other applicable law or regulation, including, but not limited to, the "Consumer Loan Act," R.S.17:10-1 et seq., the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), the "pawnbroking law," R.S.45:22-1 et seq., Article 12 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-53 et seq.) and P.L.1959, c.91 (C.17:9A-59.1 et seq.).

L.1993,c.33,s.3.



Section 17:16Q-1 - Definitions

17:16Q-1. Definitions
1. As used in this act:



"Appropriate federal financial supervisory agency" means:



a. The Comptroller of the Currency with respect to federally chartered banks;



b. The Board of Governors of the Federal Reserve System with respect to bank holding companies and State chartered banks which are members of the Federal Reserve System;

c. The Federal Deposit Insurance Corporation with respect to State chartered banks and savings banks which are not members of the Federal Reserve System; and

d. The Director of the Office of Thrift Supervision with respect to associations whose deposits are insured by the Federal Deposit Insurance Corporation, and association holding companies.

"Board" means the Community Financial Services Advisory Board established pursuant to section 3 of this act.

"Commissioner" means the Commissioner of Banking.



"CRA" means the "Community Reinvestment Act of 1977," Pub.L. 95-128 (12 U.S.C. s.2901 et seq.).

"Depository institution" means a State or federally chartered bank, savings bank or savings and loan association located in this State.

L.1991,c.294,s.1.



Section 17:16Q-2 - Cra Rating; Receipt; Public Availability

17:16Q-2. CRA rating; receipt; public availability
2. Beginning on the effective date of this act, each time a depository institution receives a CRA rating on and after July 1, 1990, from its appropriate federal financial supervisory agency, it shall send a copy of the public section of the written evaluation to the commissioner and the board within 45 calendar days of receipt. The commissioner shall make these reports available to the public for inspection, copying, or both, and may set a reasonable fee to be charged for inspection, copying, or both.

L.1991,c.294,s.2



Section 17:16Q-3 - Community Financial Services Advisory Board.

17:16Q-3 Community Financial Services Advisory Board.

3.There is created in the Department of Banking and Insurance a Community Financial Services Advisory Board. The board shall consist of the commissioner or his designee, who shall be ex officio the chair of the board, the Commissioner of Community Affairs or his designee, who shall be ex officio the vice-chair of the board, the Commissioner of Commerce and Economic Development or his designee, who shall serve ex officio, and 11 members to be appointed by the Governor with the advice and consent of the Senate for a term of three years, except that of the 11 members initially appointed by the Governor, four shall be appointed for three years, four shall be appointed for two years, and three shall be appointed for one year. Each member shall hold office for the term of appointment and until his successor is appointed and qualified. A member is eligible to be reappointed to the board. A member appointed to fill a vacancy occurring in the membership of the board for any reason other than the expiration of the term shall have a term of appointment for the unexpired term only. All vacancies shall be filled in the same manner as the original appointment. Any appointed member of the board may be removed from office by the Governor, for cause, after a hearing and may be suspended by the Governor pending the completion of the hearing. Members of the board shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties as members. Action may be taken and motions and resolutions may be adopted by the board at a board meeting by an affirmative vote of not less than eight members. Of the 11 appointed members, five shall each have had, at the time of appointment, not less than five years of practical experience as an active executive officer in a depository institution located in the State of New Jersey; and six shall be public members who are not salaried officers, directors or employees of any depository institution, at least four of whom shall be selected from nonprofit organizations which have had experience in developing low and moderate income housing programs, assisting low and moderate income consumers in securing credit from depository institutions in this State, or developing programs to educate consumers regarding the credit and lending practices of depository institutions in this State. At no time shall there be more than one representative on the board from any one depository institution or group of depository institutions which form a holding company. Of the five members specified to have had practical executive experience, at least three shall have had responsibility for a depository institution's community reinvestment activities and, at least one each shall be appointed from the following groups: savings banks; banks located in the Second Federal Reserve District; banks located in the Third Federal Reserve District; and savings and loan associations.

L.1991,c.294,s.3; amended 1997, c.315.



Section 17:16Q-4 - Board Duties

17:16Q-4. Board duties
4. a. The board shall review the CRA reports submitted to it pursuant to section 2 of this act.

b. The board shall act as a resource to the commissioner by developing and recommending to the commissioner ideas and programs to assist:

(1) depository institutions in meeting community credit needs; and



(2) consumers in understanding and using credit opportunities available through depository institutions in the State.

L.1991,c.294,s.4.



Section 17:16Q-5 - Regulations

17:16Q-5. Regulations
5. The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.1991,c.294,s.5.

17:16R-1.Substitution of fiduciaries
1. A qualified fiduciary (herein "successor fiduciary") may be substituted in the place and stead of another qualified fiduciary (herein "original fiduciary") which is desirous of being discharged from acting further as fiduciary for one or more fiduciary accounts, provided that the successor fiduciary obtains the approval of the Superior Court pursuant to the terms of this act.

L.1995,c.351,s.1.



Section 17:16R-1 - Substitution Of Fiduciaries

17:16R-1.Substitution of fiduciaries
1. A qualified fiduciary (herein "successor fiduciary") may be substituted in the place and stead of another qualified fiduciary (herein "original fiduciary") which is desirous of being discharged from acting further as fiduciary for one or more fiduciary accounts, provided that the successor fiduciary obtains the approval of the Superior Court pursuant to the terms of this act.

L.1995,c.351,s.1.



Section 17:16R-2 - Application To Become Successor Fiduciary

17:16R-2.Application to become successor fiduciary
2. a. The qualified fiduciary desiring to become the successor fiduciary shall make application to the Superior Court, which application may be made ex parte. The application shall contain information sufficient for the court to apply the standards set forth in subsection b. of this section and shall include a certification by the original fiduciary that it understands and agrees that it shall be bound as a party to any order entered by the court in the proceeding on the application.

b. Upon such application, the Superior Court, except for good cause shown, shall grant the application for substitution if it finds either:

(1)that the fiduciary accounts subject to the substitution constitute all, or substantially all, of a fiduciary category, or categories, and the successor fiduciary has adequate facilities, personnel and locations to provide fiduciary services to those persons with an interest in the fiduciary accounts; or

(2)that the primary bank regulator for each fiduciary has approved the transfer as being in the best interest of the fiduciary which the regulator regulates, and that the transfer will not be a disadvantage to the interest of the public.

L.1995,c.351,s.2.



Section 17:16R-3 - Appointment Of Successor Fiduciary

17:16R-3.Appointment of successor fiduciary
3. a. If the Superior Court approves the application, it shall make an order appointing the applicant qualified fiduciary as successor fiduciary in respect to the fiduciary capacities and relationships set forth in the application, with the same powers and duties in respect to the fiduciary capacities and relationships as those possessed by the original fiduciary. After the order of substitution has been entered, every instrument executed or otherwise effected before or after the entry, which purports to appoint the original fiduciary to any fiduciary capacity or relationship for which a successor fiduciary has been appointed pursuant to this section, shall be deemed to constitute an appointment of the successor fiduciary. The original fiduciary, which has been succeeded by a successor fiduciary as provided in this section, may present an accounting, in which the successor fiduciary may join, of its administration of the fiduciary capacities or relationships to which the successor fiduciary has been appointed.

b. Written notice of the substitution shall be given to those persons or entities to whom the original fiduciary would have in due course provided periodic account statements at the address shown on the current account records. The notice may be included with the periodic account statements and in any event shall be mailed within 60 days of the date of the order approving the substitution. The notice shall include the name and telephone number of a person or persons representing the substitute fiduciary to whom questions regarding the substitution may be directed.

L.1995,c.351,s.3.



Section 17:16R-4 - Definitions Relative To Qualified Fiduciaries.

17:16R-4.Definitions relative to qualified fiduciaries.
4. For the purpose of this act:

a. "Qualified fiduciary" means a bank or savings bank authorized to exercise fiduciary powers pursuant to section 28 of P.L.1948, c.67 (C.17:9A-28), a federally chartered bank authorized to exercise fiduciary powers pursuant to section 1 of Pub.L.87-722 (12 U.S.C. 92a), a savings and loan association authorized to exercise fiduciary powers pursuant to section 48 of P.L.1963, c.144 (C.17:12B-48) or a federally chartered association authorized to exercise fiduciary powers pursuant to subsection (n) of 12 U.S.C. 1464.

b. "Fiduciary category" means one of the following three types of fiduciary accounts or relationships:

(1)A guardian, executor, administrator with the will annexed, substituted administrator, administrator, trustee, substituted trustee, or non testamentary trustee, all as referred to in N.J.S.3B:18-8, 3B:18-12 and 3B:18-23; a conservator appointed pursuant to P.L.1983, c.192 (C.3B:13A-1 et seq.); and a custodian if a gift to a minor pursuant to P.L.1963, c.177 (C.46:38-13 et seq.).

(2)Trustee of a qualified retirement plan maintained pursuant to 26 U.S.C. 401(k); trustee or custodian under an individual retirement account or annuity created pursuant to 26 U.S.C. 408(a) and (b); or as custodian under an annuity plan maintained pursuant to 26 U.S.C. 403(a) or (b).

(3)All other fiduciary relationships and capacities not included in the preceding paragraphs (1) and (2) of this subsection.

c. "Substantially all" of any category shall mean all accounts in that category except: (1) those in which substitution pursuant to this act is specifically prohibited by the document or documents creating the fiduciary relationship, or (2) those accounts for which there is a unique relationship or are special circumstances which distinguish the account from others in the same category or which make it impractical to effect the substitution.

L.1995,c.351,s.4.



Section 17:16S-1 - Definitions Relative To Complying With Discovery Or Production Of Documents; Costs; Reimbursement

17:16S-1. Definitions relative to complying with discovery or production of documents; costs; reimbursement


21. a. For the purposes of this section:

"Financial institution" means an entity chartered or licensed by the United States of America or by any state to accept deposits of funds or make loans.

"Governmental unit" means the United States of America, the State of New Jersey and all its counties, municipalities and school districts, and any authority or other entity established by any of those governmental units to fulfill a governmental function.

b. A person, other than a governmental unit, who is a party to an action and is seeking discovery or production of evidence as permitted by and pursuant to the Rules Governing the Courts of the State of New Jersey or other State authority or the Federal Rules of Civil Procedure requiring or requesting access to financial records pertaining to a customer of the financial institution shall pay to the financial institution that assembles or provides the financial records a fee for reimbursement of reasonably necessary costs, directly incurred, as follows:

(1) Reimbursement of search and processing costs, including the total amount of personnel direct time incurred in locating and retrieving, reproducing, packaging and preparing financial records for shipment, costs for analysis of material or for managerial or legal advise, expertise, research, or time spent for any of these activities. Search and processing costs may include the actual cost of extracting information stored by computer in the format in which it is normally produced, based on computer time and necessary supplies.

(2) Reimbursement for reproduction costs incurred in making copies of documents required or requested. The rate for reproduction costs for making copies of required or requested documents shall be the institution's usual rate charged to its customers for reproducing copies, including copies produced by reader-printer reproduction processes. Photographs, films, and other materials shall be reimbursed at actual cost.

(3) Reimbursement of transportation costs, including transport of personnel to locate and retrieve the information or material required or requested and including all other reasonably necessary costs to convey the information or material to the place of examination.

c. Payment for reasonably necessary, directly incurred costs to financial institutions shall be limited to material required or requested.

d. Payment shall be made only for costs that are both directly incurred and reasonably necessary, and search and processing, reproduction, and transportation costs shall be considered separately.

e. A financial institution may require an advance payment, based on the institution's good faith estimate or the charges permitted by this act. Any payment in excess of the actual charge shall be promptly refunded by the financial institution.

f. If a party to a lawsuit making the request for materials or information withdraws the legal process or formal written request, or if the customer revokes the authorization for release of materials or information, or if the legal process or request has been successfully challenged by the customer, the party shall promptly notify the financial institution of these facts. The party shall be responsible only for the costs directly incurred prior to the time that the financial institution receives this notice.

g. A financial institution is not entitled to reimbursement under this section for costs incurred in assembling or providing financial records provided as an incident to perfecting a security interest, proving a claim in bankruptcy, or otherwise collecting on a debt owing to the financial institution itself or to the institution in its role as a fiduciary.

L.1997,c.33,s.21.



Section 17:16S-2 - Bank Service Fee On Orders Of Execution; Definitions

17:16S-2. Bank service fee on orders of execution; definitions


22. A depository institution which is presented with an execution on an account pursuant to N.J.S.2A:17-57 et seq., may deduct from the amount levied and retain for itself as compensation for its expenses and services, a service fee, provided that the deposit agreement between the depository institution and the depositor provides for such a fee. The portion of any service fee which has priority over an execution pursuant to this section shall not exceed $60 or such greater or lesser amount as the Commissioner of Banking and Insurance may establish from time to time by regulation.

Nothing herein shall affect the validity or priority of any lien or other right of set-off that the depository institution may have with respect to the account which is levied upon.

For purposes of this section:

"Account" means a checking account, savings account or other deposit account of a type which is insured by the Federal Deposit Insurance Corporation.

"Depository institution" means any state or federally chartered bank, savings bank, savings and loan association or credit union which accepts deposits of funds.

L.1997,c.33,s.22.



Section 17:16T-1 - Findings, Declarations Relative To Release Of Certain Account Information Of Senior Or Vulnerable Customers.

17:16T-1 Findings, declarations relative to release of certain account information of senior or vulnerable customers.

1.The Legislature finds and declares that many customers of financial institutions have worked diligently to accumulate savings and other resources deposited in, or managed by, financial institutions. Some of these customers are vulnerable to fraudulent or other illegal schemes because of advanced years or because of physical or mental illness, disability or deficiency, or because they lack sufficient understanding of and do not have the capacity to make, communicate or carry out decisions concerning the management of their savings or resources. Financial institutions, in the course of conducting business with these vulnerable customers and senior customers, suspect, from time to time, that these customers are targets of illegal schemes but choose not to act because they are unclear about the conditions under which they may release account information, how much information may be released, and the entities to whom they may release such information. Therefore, the Legislature finds that it is appropriate to provide statutory guidance to financial institutions in this situation.

L.1998,c.121,s.1.



Section 17:16T-2 - Definitions Relative To Release Of Certain Account Information.

17:16T-2 Definitions relative to release of certain account information.

2.As used in this act:

"Account" means a deposit or fiduciary account maintained with a financial institution in the senior or vulnerable customer's name.

"Community setting" means a private residence or any noninstitutional setting in which a person may reside alone or with others, but shall not include residential health care facilities, rooming houses or boarding homes or any other facility or living arrangement subject to licensure by, operated by, or under contract with, a State department or agency.

"County adult protective services provider" means a county Board of Social Services or other public or nonprofit agency with experience as a New Jersey provider of protective services for adults, designated by the county and approved by the Commissioner of Human Services pursuant to the "Adult Protective Services Act," P.L.1993, c.249 (C.52:27D-406 et seq.).

"Financial institution" means a state or federally chartered bank, savings bank, savings and loan association or credit union.

"Financial record" means an original of, a copy of, or information known to have been derived from, any record held by a financial institution pertaining to a senior or vulnerable customer's account or relationship with the financial institution.

"Law enforcement agency" means a law enforcement agency of the State or of a local government unit.

"Senior customer" means a natural person, who, to the financial institution acting in good faith, appears to be at least 60 years of age, who utilized or is utilizing any service of a financial institution, or for whom a financial institution is acting or has acted as a fiduciary, in relation to an account maintained in the person's name.

"Vulnerable customer" means a natural person, who is at least 18 years of age, resides in a community setting, and, to a financial institution acting in good faith, appears to have a physical or mental illness, disability or deficiency, or lacks a sufficient understanding of, and the capacity to make, communicate or carry out decisions concerning, the management of the customer's savings or resources, who utilized or is utilizing any service of a financial institution, or for whom a financial institution is acting or has acted as a fiduciary, in relation to an account maintained in the person's name.


L.1998,c.121,s.2.



Section 17:16T-3 - Release Of Financial Records To Law Enforcement Agency, County Adult Protective Services Provider.

17:16T-3 Release of financial records to law enforcement agency, county adult protective services provider.

3.Notwithstanding any other law, regulation or common law to the contrary, a financial institution may release the financial records regarding a customer's account to a law enforcement agency, a county adult protective services provider, or both if:

a.A vulnerable customer or a senior customer has a beneficial interest in the account either wholly or in part; and

b.The financial institution suspects that illegal activity is, or will be, taking place which involves the account including, but not limited to, defrauding any vulnerable or senior customer who has a beneficial interest in the account.

L.1998,c.121,s.3.



Section 17:16T-4 - Immunity From Liability For Financial Institution.

17:16T-4 Immunity from liability for financial institution.

4. a. Any financial institution, or officer, employee, or agent thereof, making a disclosure of information pursuant to this act, shall not be liable to the customer under any law or regulation or common law of this State for that disclosure or for any failure to notify the customer of that disclosure.

b.A financial institution, or officer, employee, or agent thereof, which decides in good faith not to disclose information which it is permitted to disclose under this act regarding the account or relationship of a senior or vulnerable customer shall not be liable under any law or regulation or common law of this State for that decision.

L.1998,c.121,s.4.



Section 17:16U-1 - Findings, Declarations Relative To Voluntary Compliance Reviews By Depository Institutions

17:16U-1. Findings, declarations relative to voluntary compliance reviews by depository institutions
1.The Legislature finds and declares that it is in the public interest for depository institutions in this State to conduct voluntary internal reviews and audits of their operations, practices and procedures for the purpose of discovering and correcting any operations, practices or procedures which do not comply with applicable law or regulation or which do not comply with recognized industry standards or with the institution's own standards and for the purpose of preventing continuing and more serious violations. However, if studies and reports beyond those legally required are available to third parties and potentially can result in liabilities and penalties to the institution, the institution is discouraged from making these additional efforts. A legal structure that promotes self-policing programs can achieve improved compliance effectively at less cost to the State and to the depository institutions. Voluntary compliance review, when properly conducted and implemented, results not only in better compliance with law, but in the adoption of procedures and policies by the depository institutions that exceed minimum legal requirements, and that save money by benefiting customers, lowering costs and reducing potential liabilities.

The Legislature therefore determines that it is the public policy of the State to encourage depository institutions to participate in voluntary compliance reviews and corrective action programs by protecting the results of voluntary compliance reviews from third parties. This privilege is intended to apply only to efforts beyond the normal processing of customer transactions of the institution, to protect reports newly created for the purpose of testing and monitoring compliance, which otherwise might not be undertaken. Information required to be maintained pursuant to any federal or State law or regulation or in the normal processing of customer transactions will not become privileged just because it is utilized or incorporated in a voluntary compliance review report.

L.1999,c.18,s.1.



Section 17:16U-2 - Definitions Relative To Voluntary Compliance Reviews By Depository Institutions

17:16U-2. Definitions relative to voluntary compliance reviews by depository institutions
2.As used in this act:

"Affiliate" shall have the meaning given it pursuant to section 2 of the federal "Bank Holding Company Act of 1956," 12 U.S.C. s.1841.

"Department" means the Department of Banking and Insurance.

"Depository institution" means a state or federally chartered bank, savings bank, savings and loan association or credit union that is authorized to maintain deposit or share accounts.

"Enforcement action" means a criminal investigation or prosecution, or an administrative proceeding or order by a governmental unit or authority which is intended to ensure the safe and sound operation of a depository institution.

"Voluntary compliance review" means review, project, testing program, assessment, audit or evaluation instituted by the governing body of the depository institution or an affiliate of the depository institution to collect information or prepare analyses, not required by statute or regulation and which would not be collected, maintained or prepared in the normal processing of customer transactions, of the transactions, activities, records or policies of the depository institution for the purposes of identifying and correcting procedural and operational problems of compliance with applicable laws and regulations, including without limitation, safe, sound and fair lending practices, financial reporting to federal and state regulatory agencies, compliance with all applicable state and federal laws and regulatory requirements, and compliance with industry standards of due care.

"Voluntary compliance review report" means any document or documents prepared or assembled by any person or group of persons, committee or entity conducting a voluntary compliance review, including without limitation, supporting information and documents such as notes, records of observations, findings, conclusions, drafts, memoranda, drawings, photographs, charts, graphs and surveys, provided, however, that the documents and supporting information are collected or developed for the purpose of and in the course of a voluntary compliance review.

L.1999,c.18,s.2.



Section 17:16U-3 - Report Deemed Privileged

17:16U-3. Report deemed privileged
3.A voluntary compliance review report shall be privileged and neither it nor its existence shall be discoverable or admissible as evidence in any legal action or administrative proceeding of any nature involving the depository institution or an affiliate of the depository institution, except as provided in section 5 or 6 of this act.

L.1999,c.18,s.3.



Section 17:16U-4 - Privilege Of Persons Involved In Preparation Of Report

17:16U-4. Privilege of persons involved in preparation of report
4.Persons involved in the preparation of a voluntary compliance review report shall not be required to give answers to any questions or provide testimony regarding the existence, contents or conclusions of any voluntary compliance review report, except as provided in section 5 or 6 of this act.

L.1999,c.18,s.4.



Section 17:16U-5 - Privileges Not Applicable, Conditions

17:16U-5. Privileges not applicable, conditions
5. a. The provisions of sections 3 and 4 of this act shall not apply if:

(1)an enforcement action is taken, that enforcement action is contested, and a court of competent jurisdiction, by order in accordance with the rules of discovery set forth in the Rules Governing the Courts of the State of New Jersey, requires disclosure of materials and documents pertaining to that enforcement action;

(2)there is a statutory requirement that the violation identified or discovered as a result of the voluntary compliance review be reported.

b.The disclosure authorized under paragraphs (1) and (2) of subsection a. of this section shall apply only to those sections and portions of the voluntary compliance review report that pertain to the specific violation which is the subject of the enforcement action. All other sections and portions of the voluntary compliance review report shall remain privileged.

c.If there is a dispute concerning the sections or portions of the voluntary compliance review report subject to disclosure, a court of competent jurisdiction, upon petition of either party, shall conduct an in camera review of those sections or portions subject to dispute.

L.1999,c.18,s.5.



Section 17:16U-6 - Certain Materials Not Considered Privileged

17:16U-6. Certain materials not considered privileged
6.Materials described in this section shall not become privileged pursuant to the provisions of sections 3 and 4 of this act because they are utilized or incorporated in a voluntary compliance review report:

a.Documents, communications, data, reports or other information required to be collected, developed, maintained, reported or made available to a regulatory agency pursuant to any federal or State law, regulation, permit or order or in the normal processing of customer transactions.

b.Information obtained by observation, sampling or monitoring by any regulatory agency.

c.Information obtained from a source independent of the voluntary compliance review.

d.Information exchanged by and among the department and other appropriate regulators pursuant to an agreement between or among the regulatory agencies; provided, however, that notwithstanding this permitted exchange of information by the regulatory agencies, sections 3 and 4 of this act shall continue to apply with respect to a person who is not a regulatory agency.

L.1999,c.18,s.6.



Section 17:16U-7 - Use Of Privileged Information Prohibited; Limited Disclosure

17:16U-7. Use of privileged information prohibited; limited disclosure
7.No person shall use any information privileged pursuant to this act to discover any other information and any information so discovered shall be inadmissible in any action or proceeding. If a court or an administrative law judge determines that any information is not privileged, it shall by the entry of appropriate protective orders ensure that information is disclosed only to the extent required for the proper conduct of the subject action or proceeding.

L.1999,c.18,s.7.



Section 17:16U-8 - Other Privileges Unaffected

17:16U-8. Other privileges unaffected
8.Nothing in this act shall limit, waive or abrogate the scope or nature of any statutory or common law privilege, including, without limitation, the work product doctrine and the attorney-client privilege.

L.1999,c.18,s.8.



Section 17:16U-9 - Circumvention Of Privilege Prohibited

17:16U-9. Circumvention of privilege prohibited
9.No regulatory agency shall adopt a rule for the purpose of circumventing the privilege established in this act by requiring disclosure of a voluntary compliance review report.

L.1999,c.18,s.9.



Section 17:16U-10 - Information Remains Privileged; Exceptions

17:16U-10. Information remains privileged; exceptions
10. If a depository institution voluntarily discloses information it obtained from a voluntary compliance review to the department or to another appropriate regulatory agency, that information and the voluntary compliance review which resulted in the information shall remain subject to sections 3 and 4 of this act except that the agency receiving the information may use it with respect to an enforcement action. The regulatory agency, in deciding on the appropriate penalty or sanction for a violation shall consider the disclosure as a mitigating factor if the violation is disclosed within 60 days of completion of the voluntary compliance review and the depository institution responsible for the violation demonstrates and the regulator determines that the violation is not the result of knowing, purposeful, reckless or criminally negligent conduct, and that the institution has made or is making a good-faith effort to prevent similar violations.

L.1999,c.18,s.10.



Section 17:16U-11 - Access Of Third Party Restricted

17:16U-11. Access of third party restricted
11. Nothing in this act shall be construed to permit any third party access to any voluntary compliance review report subject to the provisions of this act. For the purpose of this section, "third party" means a person other than a State or local enforcing agency.

L.1999,c.18,s.11.



Section 17:16V-1 - Short Title.

17:16V-1 Short title.

1.This act shall be known and may be cited as the "Collateral Protection Insurance Act."

L.1999,c.44,s.1.



Section 17:16V-2 - Definitions Relative To Collateral Protection Insurance.

17:16V-2 Definitions relative to collateral protection insurance.

2.As used in this act:

"Collateral" means all personal property used to secure payment or performance pursuant to a credit transaction.

"Collateral protection insurance" means insurance purchased by a creditor in which the creditor is made the loss payee or beneficiary providing coverage against loss or damage to collateral as a result of fire, theft, damage or other risks that would impair the creditor's interest in the collateral, which insurance is purchased as a result of the debtor's failure to provide evidence of insurance or failure to maintain insurance covering the collateral as required in a credit agreement. "Collateral protection insurance" shall not include (1) insurance to protect the creditor following completion of foreclosure and sale or repossession and sale of the collateral, (2) credit insurance or mortgage protection insurance, (3) credit life insurance or credit health insurance as defined in N.J.S.17B:29-2, (4) insurance issued to cover personal or real property of the debtor which is not required by the creditor and is purchased by the creditor voluntarily, or (5) title insurance. The fact that the insurance may have some other designation or title, such as "creditor placed insurance," shall not mean it is not collateral protection insurance as defined in this act.

"Cost of collateral protection insurance" or "cost" means the premium paid which premium includes all commissions and fees paid by the insurer, whether the commission is paid to the creditor, to a person or entity that is an affiliate of the creditor or to a person or entity that is unrelated to the creditor, or whether such commissions are for a fixed percentage. "Cost" shall also include all fees, penalties and administrative costs charged to the creditor upon cancellation of the collateral protection insurance but shall not include any placement charges or fees for the collateral protection insurance charged by the creditor.

"Credit agreement" means the open-end or closed-end loan agreement, promissory note, security agreement, sales agreement, line of credit agreement, contract or other document or documents that set forth the terms of the credit transaction.

"Credit transaction" means any transaction pursuant to which a creditor gives consideration for an obligation by a debtor to make payment or repayment at a future date or dates, which obligation is secured in whole or in part by collateral. "Credit transaction" includes, but is not limited to, an advance of money, opening a line of credit, a letter of credit and an installment sale.

"Creditor" means any entity chartered, licensed or otherwise authorized by law to provide credit through a credit transaction and includes successors and assignees of the original creditor.

"Debtor" means a natural person obligated to a creditor pursuant to a credit transaction in which the money, property or services which are the subject of the transaction are primarily for personal, family or household purposes, whether the obligation is primary or secondary, and includes all persons who are successors to a debtor.

L.1999,c.44,s.2.



Section 17:16V-3 - Collateral Protection Insurance, Purchase By Creditor.

17:16V-3 Collateral protection insurance, purchase by creditor.

3. a. If the terms of the credit agreement require the debtor to obtain and continue to maintain insurance which designates the creditor as loss payee or beneficiary protecting against loss or damage to the collateral and the debtor has not obtained or does not maintain that insurance, a creditor may purchase collateral protection insurance as of the date of the debtor's failure to provide evidence of insurance or failure to maintain insurance covering the collateral, or at a later date at the option of the creditor, with the cost to be paid or reimbursed by the debtor.

b.Collateral protection insurance purchased by the creditor shall be effective: as of the date of the initial credit transaction, if insurance designating the creditor as loss payee or beneficiary protecting against loss or damage to the collateral is not purchased by the debtor; as of the date the required coverage lapsed, if purchased initially but not maintained by the debtor; or at a later date as determined by the creditor.

c.Within 14 calendar days following the placement of the collateral protection insurance, the creditor shall mail or cause a notice to be mailed to the debtor at the address on file with the creditor, by United States mail, first class, postage prepaid, informing the debtor that:

(1)as of (insert date), evidence that you have purchased or maintained the insurance required by the terms of your credit agreement has not been provided to the creditor, (name of creditor);

(2)collateral protection insurance has been purchased by the creditor, with respect to the following credit transaction: (insert type of credit transaction);

(3)you are responsible for the cost of the collateral protection insurance purchased by the creditor, which cost is $ ;

(4)the amount stated under paragraph (3) of this notice has been added to the principal balance in your account as of (indicate date);

(5)all or part of the cost of the collateral protection insurance stated under paragraph (3) of this notice may be paid by you at any time and amounts paid will be applied to your account;

(6)the effective date of coverage of the collateral protection insurance purchased by the creditor is the date of the initial credit transaction, if you failed to obtain insurance coverage initially, or the date of the lapse of coverage, if you failed to maintain or renew your coverage, or on (specify date if on a later date as determined by the creditor pursuant to subsection b. of this section);

(7)the cost of the collateral protection insurance purchased by the creditor may be more than the cost of insurance you can obtain on your own;

(8)the amount of coverage will not be greater than the outstanding principal balance in your account as of the effective date of the collateral protection insurance purchased by the creditor, which may be less than the value of your property, and as a result, you may be underinsured;

(9)the coverage purchased by the creditor will not include any liability coverage for claims made against you and will not satisfy any mandatory liability insurance law or financial responsibility law of this or any other state;

(10) if you provide us with evidence that you have the required insurance, we shall cause the collateral protection insurance to be canceled as of the effective date of the coverage which you provide (as shown on the policy or other evidence of coverage sent to us), and any unearned premium, costs and interest applicable to the collateral protection insurance after that date will be applied to the balance of your account, and the excess, if any, will be paid to you; and

(11) if you have insurance coverage in place, or if you have replaced the coverage, and it has been in place without any lapse in the coverage but you have failed to provide the creditor with evidence of that coverage, you may, within 30 days after this notice was mailed, provide the creditor evidence of the insurance coverage showing the creditor as loss payee or beneficiary, and the collateral protection insurance coverage placed by the creditor will be canceled and the creditor will deduct from your principal balance all costs of the collateral protection insurance purchased by the creditor, including any interest charged to your account as a result of the costs of that insurance being added to your principal balance.

d.Paragraph (9) of the notice required in subsection c. of this section shall be in a larger type size than the other paragraphs in that notice, and in bold type.

e.The creditor shall inform the debtor, in the notice, that if the debtor has insurance coverage naming the creditor as loss payee or beneficiary in place, or has replaced the insurance coverage, without a lapse in coverage but has failed to notify the creditor, the debtor has 30 days from the date the notice required under subsection c. of this section was mailed to provide evidence of that coverage and include the address to which evidence of coverage is to be sent.

f.If, within 30 days after the notice required by subsection c. of this section was mailed to the debtor, the debtor provides evidence of insurance coverage to the creditor and evidence that the insurance coverage required by the credit agreement was in place or has been replaced, without any lapse in the coverage, and the only failure to comply with the credit agreement was the failure to provide evidence of that coverage to the creditor in a timely fashion, then the creditor shall cancel the coverage placed by the creditor and, if the costs of purchasing collateral protection insurance have been added to the obligation of the borrower, deduct those costs from the debtor's obligation, including interest, and no costs for the purchase of collateral protection insurance by the lender shall be assessed against the borrower.

g.The costs charged to the debtor shall not be excessive or discriminatory. Any cost or element of cost which is approved by the Department of Banking and Insurance or filed with the department and not disapproved, pursuant to P.L.1944, c.27 (C.17:29A-1 et seq.) or P.L.1982, c.114 (C.17:29AA-1 et seq.), shall not be deemed to be excessive or discriminatory for the purposes of this act.

L.1999,c.44,s.3.



Section 17:16V-4 - Collateral Protection Insurance; Effective Date, Face Amount, Term.

17:16V-4 Collateral protection insurance; effective date, face amount, term.

4. a. The effective date of the collateral protection insurance policy purchased by the creditor shall not be sooner than the earlier of the date the debtor's insurance lapsed or the date that the debtor failed to provide evidence of insurance on the collateral.

b.The face amount of the collateral protection insurance policy shall not exceed the outstanding balance of the obligation as of the effective date of the coverage purchased by the creditor even though the coverage may exceed the actual cash value or cost of repair.

c.A collateral protection insurance policy term may, but need not, extend to the full life of the credit transaction.



L.1999,c.44,s.4.



Section 17:16V-5 - Termination, Cancellation Conditions.

17:16V-5 Termination, cancellation conditions.

5. a. Collateral protection insurance shall terminate or shall be canceled upon the occurrence of any of the following:

(1)the date the creditor is provided with evidence of proper insurance coverage purchased by the debtor as required by the credit transaction agreement;

(2)completion of foreclosure, including sale, or repossession or similar event, including sale;

(3)the date that there is no further balance due from the debtor to the creditor; or

(4)the date specified in the collateral protection insurance policy.

b.If the collateral protection insurance is canceled and there is any unearned premium paid by the debtor which is refunded to the creditor, the creditor shall pay or credit the debtor with the amount of the refund pursuant to paragraph (10) of subsection c. of section 3 of this act. All statements of the loan balance and activity provided by the creditor to the debtor shall include all amounts debited or credited to the obligation due to the purchase and cancellation of collateral protection insurance.

L.1999,c.44,s.5.



Section 17:16V-6 - Obtaining Insurance.

17:16V-6 Obtaining insurance.

6.Collateral protection insurance may be obtained from an insurance carrier chosen by the creditor which is licensed or otherwise authorized to provide such insurance in this State, and shall be set forth in an individual policy or certificate of insurance.

L.1999,c.44,s.6.



Section 17:16V-7 - Cause Of Action Not Created To Debtor Or Third Party; Remedy; Exempt Transactions.

17:16V-7 Cause of action not created to debtor or third party; remedy; exempt transactions.

7. a. A creditor that places, or a person that receives commissions or fees arising out of, collateral protection insurance shall not be liable to any debtor, guarantor or other party for the placement of collateral protection insurance, except if the purchase of collateral protection insurance is the result of error by the creditor. If the creditor does not substantially comply with the provisions of this act in purchasing collateral protection insurance, the sole and exclusive remedy of the debtor is that the debtor does not have to pay for the insurance and any associated creditor fees or costs. A creditor is not, by virtue of this act, required to purchase collateral protection insurance or otherwise insure collateral.

b.This act shall not create a cause of action to the debtor or any third party:

(1)for the purchase or placement of collateral protection insurance in substantial compliance with the terms of this act;

(2)for not purchasing collateral protection insurance;

(3)as a result of the amount or level of coverage, geographical scope of coverage or deductible associated with collateral protection insurance purchased by the creditor;

(4)because the creditor purchases collateral protection insurance that protects only the interest of the creditor or less than all of the interest of the debtor; or

(5)nondisclosure of commissions or fees included in costs.

c.The list under subsection b. of this section does not imply that a cause of action is otherwise created by this act.

d.This act shall not apply to credit transactions involving extensions of credit primarily for business, commercial or agricultural purposes, and shall not be deemed to regulate or limit the rights of the parties to a business, commercial or agricultural transaction to contract for terms and provisions regarding insurance otherwise not prohibited by law.

L.1999,c.44,s.7.



Section 17:16V-8 - Fiduciary Relationship Not Imposed.

17:16V-8 Fiduciary relationship not imposed.

8.Neither this act nor the purchase of collateral protection insurance nor receipt of commission or other consideration by the creditor shall impose a fiduciary relationship between the creditor and debtor. Placement of collateral protection insurance is for the purpose of protection of the interest of the creditor when the debtor fails to insure collateral as required by the credit transaction agreement.

L.1999,c.44,s.8.



Section 17:16V-9 - Remedies, Rights, Options Unimpaired.

17:16V-9 Remedies, rights, options unimpaired.

9.This act shall not impair any other remedies, rights or options available to a creditor pursuant to law, regulation, ruling or contract.

L.1999,c.44,s.9.



Section 17:16V-10 - Notices To Primary Debtor.

17:16V-10 Notices to primary debtor.

10. If a credit transaction involves more than one debtor, notices or warnings required to be mailed under this act, shall be mailed to any primary debtor.

L.1999,c.44,s.10.



Section 17:16V-11 - Applicability When Debtor Resides In State.

17:16V-11 Applicability when debtor resides in State.

11. This act shall apply to all credit transactions entered into in this State or if the debtor resides in this State, provided, however, that if the debtor resides in another state, compliance with that state's requirements regarding notice of purchase by the creditor of collateral protection insurance shall be deemed compliance with the notice provisions of this act.

L.1999,c.44,s.11.



Section 17:16V-12 - Transactions To Which Act Applies.

17:16V-12 Transactions to which act applies.

12. This act shall apply to all credit transactions whether entered into prior or subsequent to the effective date of this act but shall apply only to collateral protection insurance purchased after the effective date of this act.

L.1999,c.44,s.12.



Section 17:16W-1 - Declaration Regarding Records Retention

17:16W-1. Declaration regarding records retention
1.The Legislature declares that it is in the public interest to require State chartered financial institutions to retain certain records for specified periods of time. Creating record retention requirements will assist financial institution regulators in their supervisory role and in the examination of financial institutions, help resolve disputes between financial institutions and others, and prevent fraud against financial institutions. This act is intended to promote simplification of financial institution administration by acting as a basis for parity and uniformity with respect to record retention requirements.

L.1999,c.257,s.1.



Section 17:16W-2 - Definitions Regarding Records Retention

17:16W-2. Definitions regarding records retention
2.As used in this act:

"Commissioner" means the Commissioner of Banking and Insurance.

"Date of the passbook" means the date of the last entry by the financial institution of a transaction with respect to the passbook account, or if the form of the passbook is such that it does not provide for entry of transactions, the last date for which the financial institution has a record of an account transaction. If there is no record of activity with respect to a passbook account subsequent to the issuance of the passbook, the date of issuance shall be the date of the passbook.

"Financial institution" means a State chartered bank, savings bank or savings and loan association.

"Owner" means the person or persons in whose name the account was opened.

"Passbook" means a document or record issued by a financial institution, which document or record represents an obligation of the financial institution, which obligation either has no fixed maturity or due date or which by its term is subject to automatic renewal or renewals for an indefinite time or indefinite number of times. Neither a periodic account statement nor any obligation for which applicable law provides a time by which the payment is due is a passbook for the purposes of this act.

"Passbook account" means an account which is evidenced by a passbook, certificate of deposit or similar document.

"Statement account" means an account which is not a passbook account and for which a financial institution supplies a periodic statement of the account's activity, balance or both, or supplies any other statement of the account as the owner and financial institution may agree.

"Termination of the loan account" means: (1) with respect to a closed-end loan, the date on which the loan is paid; or (2) with respect to an open-end loan, the date on which the outstanding balance on the account is brought to zero and the account is closed so that the borrower has no right to borrow additional funds under the loan agreement; or (3) the date upon which, pursuant to action or policy of the governing board of a financial institution or committee thereof, a loan is charged-off or the loan file is otherwise closed by the financial institution.

L.1999,c.257,s.2; amended 2001, c.169, s.1.



Section 17:16W-3 - Statement Accounts, Certificates Of Deposit, Passbook Accounts; Records

17:16W-3. Statement accounts, certificates of deposit, passbook accounts; records
3.A financial institution shall retain records of its accounts as follows:

a.Statement accounts:

(1) Records of transactions in a statement account sufficient to reconstruct the account and to trace checks, drafts and other orders shall be retained for not less than six years.

(2) Account opening records shall be retained for as long as the account is open, plus not less than six years after the closing of the account.

(3) Account closing records shall be retained for not less than six years after the closing of the account.

(4) A record of the last transaction or contact with the owner, pursuant to section 1 of P.L.1989, c.58 (C.46:30B-18), shall be retained for not less than 10 years after the date of the transaction or contact, as applicable.

b.Certificates of deposit which have a specific maturity date and which are not automatically renewed:

(1) Records of the account opening, transactions regarding the account, if any, and the closing of the account shall be retained for not less than six years following the stated maturity date.

(2) A record of the most recent transaction shall be retained for not less than 10 years after the date of the transaction.

c.Passbook accounts:

(1) Records of transactions in a passbook account sufficient to reconstruct the account shall be retained for a period of not less than six years.

(2) Account opening records shall be retained for as long as the account is open, plus not less than six years after the closing of the account.

(3) Account closing records shall be retained for not less than 15 years after the closing of the account.

(4) A record of the last transaction or contact with the owner, pursuant to section 1 of P.L.1989, c.58 (C.46:30B-18), shall be retained for not less than 10 years after the date of the transaction or contact, as applicable.

L.1999,c.257,s.3.



Section 17:16W-4 - Passbook Payment With No Financial Institution Records

17:16W-4. Passbook payment with no financial institution records
4.The following rules shall apply if a passbook is presented to a financial institution for payment and the financial institution has no record of the account and there is no record of payment of the account to the State pursuant to any applicable escheat or unclaimed property act:

a.If the presentation of the passbook is made by a successor of the owner more than 15 years after the date of the passbook, there shall be a rebuttable presumption that the account was paid in full to or on behalf of the owner or to a successor of the owner. The passbook itself does not rebut this presumption.

b.If the presentation of the passbook is made by a successor of the owner within 15 years after the date of the passbook, there shall be a rebuttable presumption that the account exists and the financial institution is obligated to the owner's heirs, successors or personal representatives. An affidavit of lost passbook by the owner or successor to the owner made prior to the presentation of the passbook shall rebut the presumption of nonpayment and shall create a presumption that the account was duly paid in full to or on behalf of the owner or to a successor to the owner by the financial institution.

c.If the presentation of the passbook is made by the owner, and the presentation is accompanied by a sworn certificate of the owner that the owner never received payment of the account nor transferred the account, there shall be a rebuttable presumption that the account exists and that the financial institution is holding the account for the benefit of the owner. An affidavit of lost passbook by the owner or successor to the owner made prior to the presentation of the passbook shall rebut the presumption of nonpayment and shall create a presumption that the account was duly paid in full to or on behalf of the owner or to a successor to the owner by the financial institution.

L.1999,c.257,s.4.



Section 17:16W-5 - Loan, Collateralized Loans; Records

17:16W-5. Loan, collateralized loans; records
5.A financial institution shall retain records relating to the making, collection and administration of loans as follows:

a.For all loans:

(1)Records of dispositive or final judgments in bankruptcies or other litigation involving a loan, and termination of loan accounts shall be retained for at least six years after the termination of the loan account.

(2)(Deleted by amendment, P.L.2001, c.169.)

(3)Records of approval of loans or credit shall be retained for not less than six years after the closing of the loan or credit files.

(4)Records of denials of loan applications shall be retained for not less than 25 months after the date of the denial.

(5)Loan files, including copies of records regarding collateral and the perfection of security interests, guarantees and other records from time to time specified for retention by regulation adopted by the commissioner, shall be retained for not less than six years after the termination of the loan account. For lines of credit and open-end loans, records of transactions shall be retained for six years after the date of a transaction.

(6)Loan committee minutes shall be retained for not less than six years after the date of the committee meeting.

(7)Record of compliance with all applicable State and federal regulatory requirements shall be retained for the period specified in the applicable State or federal law or regulation. If no record retention period is specified in the law or regulation, the financial institution shall retain the records necessary to show compliance for not less than six years.

b.Collateralized loans:

(1)Records identifying the collateral perfection of the financial institution's security interest in the collateral and, for tangible personal property, the place and method of possession of the collateral shall be retained for not less than six years after the termination of the loan account.

(2)Records of the disposition by a financial institution of collateral that is personal property shall be retained for not less than six years after the date of disposition.

(3)For collateral that is real estate, records regarding the transfer of title by the financial institution shall be retained for at least six years after the date of transfer of title. Records of dispositive or final judgments or orders in foreclosure proceedings shall be retained for not less than six years after the date of the judgment of foreclosure or if no judgment, from the date of the termination of those proceedings.

(4)Records of escrow analyses and statements and of transactions in escrow accounts shall be retained for not less than six years.

L.1999,c.257,s.5; amended 2001,c.169,s.2.



Section 17:16W-6 - Records Of Checks, Drafts, Etc., Six Year Retention

17:16W-6. Records of checks, drafts, etc., six year retention
6.A financial institution shall retain records of checks, drafts, money orders and cashier's checks issued by it for not less than six years after the date of issue. Records of certified checks and electronic transfers and of other means of transferring funds from the financial institution shall be retained for not less than six years after the date of transfer of the funds.

L.1999,c.257,s.6.



Section 17:16W-7 - Other Records, Records Retention

17:16W-7. Other records, records retention
7.A financial institution shall maintain records relating to safe deposit boxes, which records include access records, access agreements, lease agreements, signature cards, records of payment for the rental or use of the box, power of attorney and records of abandoned property, for a period of not less than six years after the date of termination of the lease or access agreement. Correspondence which is not included as a record shall be retained for not less than three years after the date of the correspondence.

L.1999,c.257,s.7.



Section 17:16W-8 - Retention Time Period

17:16W-8. Retention time period
8.If any records are subject to the provisions of more than one of the time periods for the retention of records specified in sections 3 through 7 of this act, the longest time period for which those records are required to be retained shall be applicable.

L.1999,c.257,s.8.



Section 17:16W-9 - Retention Period For Records Not Covered By This Act

17:16W-9. Retention period for records not covered by this act
9.For any records not specifically covered by this act and for which there is no applicable state or federal retention period prescribed, the Commissioner of Banking and Insurance may, by regulation, establish minimum record retention requirements. Any regulations shall be consistent with retention periods for federally chartered banks and savings banks and should reflect the legislative intent of this act to provide parity and uniformity among financial institutions.

L.1999,c.257,s.9.



Section 17:16W-10 - Claims Where Records Not Required To Be Retained, Statutes Of Limitations Not Affected; Requirements

17:16W-10. Claims where records not required to be retained, statutes of limitations not affected; requirements
10. a. In the event of any claim against a financial institution where the claimant relies in any way on records of the financial institution, which records are not required to be retained by the financial institution by the terms of this act or by other applicable State or federal record retention statutes or regulations and the records have not been retained by the financial institution, the fact that the financial institution does not have the records shall not give rise to any inference or presumption against the financial institution as to the content of the records nor shall the lack of the records shift any burden of proof from the claimant to the financial institution.

b.Nothing in this act shall be deemed to amend or alter any statute of limitations.

c.Nothing in P.L.1999, c.257 (C.17:16W-1 et seq.) shall be interpreted to require a financial institution to create any data or, except as specifically provided in that act, to retain any records that would not otherwise be created or retained. Records required to be retained by P.L.1999, c.257 (C.17:16W-1 et seq.) may be preserved in any form permitted by section 247 of P.L.1948, c.67 (C.17:9A-247).

L.1999,c.257,s.10; amended 2001,c.169,s.3.



Section 17:16W-11 - Applicability

17:16W-11. Applicability
11. The provisions of this act shall apply to all financial institutions chartered by this State and to the records of out-of-State banks, savings banks and savings and loan associations which relate to accounts, loans or other transactions which are made or located in this State. The provisions of section 4 of P.L.1999, c.257 (C.17:16W-4) shall apply to federally chartered banks and savings banks in this State to the extent that they are not inconsistent with applicable federal law.

L.1999,c.257,s.11; amended 2001,c.169,s.4.



Section 17:16X-1 - Definitions Regarding Subsidiary Mergers

17:16X-1. Definitions regarding subsidiary mergers
1.For purposes of this act:

"Commissioner" means the Commissioner of Banking and Insurance.

"Financial institution" means a bank, savings bank or savings and loan association.

"Subsidiary" means a corporation, limited liability company, partnership or other entity in which a financial institution owns not less than 80% of that entity's equity.

L.2000,c.70,s.1.



Section 17:16X-2 - Conditions Of Merger

17:16X-2. Conditions of merger
2.A financial institution may merge with any one or more of its subsidiaries, so long as the financial institution is the entity that survives the merger as the continuing entity, subject to the terms and conditions set forth in this act.

L.2000,c.70,s.2.



Section 17:16X-3 - Merger's Legal Compliance

17:16X-3. Merger's legal compliance
3.Mergers of a financial institution and a subsidiary of a financial institution pursuant to this act shall comply with and require the commissioner's approval pursuant to the provisions of law applicable to a merger of the surviving financial institution.

L.2000,c.70,s.3.



Section 17:16X-4 - Merger Plan Contents

17:16X-4. Merger plan contents
4.The governing board of the financial institution shall adopt a plan of merger for a merger pursuant to this act between the financial institution and a subsidiary other than a financial institution setting forth:

a.The name of the financial institution and the name and type of business entity of each subsidiary which proposes to merge into the financial institution which is to be the surviving entity;

b.The terms and conditions of the proposed merger, including a statement of any amendments in the certificate of incorporation of the financial institution;

c.The manner and basis of converting the shares or other interests in the subsidiary or subsidiaries into shares of the financial institution, or the basis for payment of interests which are not to be so converted; and

d.Such other provisions with respect to the proposed merger as are deemed necessary or desirable by the commissioner.

L.2000,c.70,s.4.



Section 17:16X-5 - Adoption Of Merger Plan

17:16X-5. Adoption of merger plan
5.The governing board of a subsidiary shall adopt a plan of merger pursuant to the provisions of the law under which the subsidiary was created.

L.2000,c.70,s.5.



Section 17:16X-6 - Application For Commissioner's Approval

17:16X-6. Application for commissioner's approval
6.A financial institution shall apply for the commissioner's approval to merge with a subsidiary other than a financial institution, and shall provide the information as required by this act and by rules and regulations adopted by the commissioner. An application shall be deemed approved on the 30th day after receipt by the commissioner, unless approved or disapproved earlier by the commissioner in writing.

L.2000,c.70,s.6.



Section 17:16X-7 - Merger Deemed Effective From Filing Of Certification

17:16X-7. Merger deemed effective from filing of certification
7.A merger between a financial institution and a subsidiary other than a financial institution shall be effective from the filing with the commissioner of a certification of the president or a vice president of the financial institution setting forth that all of the conditions and requirements of this act and the commissioner's approval, if applicable, have been satisfied. When the merger has become effective:

a.The parties to the merger shall be a single corporation, which shall be the financial institution.

b.The separate existence of the subsidiary or subsidiaries which are parties to the plan of merger shall cease.

c.The financial institution shall possess all the rights, privileges, powers, immunities, purposes and franchises of each merging subsidiary except for any power or authority of a subsidiary which is not permitted to the financial institution by law.

d.All the real property and personal properties, tangible and intangible, of every kind and description belonging to each of the parties merged, and any action existing or proceeding pending by or against any such party, may be enforced as if the merger had not taken place. Neither the rights of any creditors nor any liens upon, or security interest in, the property of any party to the merger shall be impaired by the merger.

L.2000,c.70,s.7.



Section 17:16X-8 - Dissention From The Merger

17:16X-8. Dissention from the merger
8.Any holder of an interest in a subsidiary to be merged, including a shareholder, partner or member, shall have the right to dissent from the merger as set forth in this section.

a.A holder of an interest may not dissent as to less than all of the holder's interest owned beneficially by the holder. A nominee or fiduciary may not dissent on behalf of any beneficial owner as to less than all of the interest of each such owner with respect to which the right of dissent exists.

b.If a subsidiary party to a plan of merger is a corporation subject to the provisions of N.J.S.14A:1-1 et seq., except as now or hereafter may be provided therein, the shareholder of the subsidiary shall have the rights of a dissenting shareholder, including the right to accept a fair value for the stock all as set forth in N.J.S.14A:11-1 et seq., and the procedure to obtain fair value as set forth therein shall be followed. Holders of interests in other entities which are subsidiaries shall have the same dissenter's rights, if any, as provided in the statutes governing those entities. If the applicable statutes do not provide a right to dissent and obtain fair value, nothing in this act shall be deemed to provide such a remedy.

L.2000,c.70,s.8.



Section 17:16Y-1 - Use Of Trade Name, Trademark Of Depository Institution.

17:16Y-1 Use of trade name, trademark of depository institution.

1.No person shall use or reference the trade name or trademark of a depository institution, its affiliate or subsidiary or a trade name or trademark similar to that of a depository institution, its affiliate or subsidiary in any solicitation for services or products without the consent of the depository institution, affiliate or subsidiary.

L.2007, c.51, s.1.



Section 17:16Y-2 - Use Of Consumer's Loan Information.

17:16Y-2 Use of consumer's loan information.

2.No person shall use or reference a consumer's loan number, loan amount or other specific loan information, whether publicly available or not, in any solicitation for services or products without the consent of the depository institution, affiliate or subsidiary.

L.2007, c.51, s.2.



Section 17:16Y-3 - Use Of Depository Institution Trade Name, Trademark To Deceive Consumer.

17:16Y-3 Use of depository institution trade name, trademark to deceive consumer.

3.No person shall use the trade name or trademark of a depository institution, its affiliate or subsidiary or a trade name or trademark similar to that of a depository institution, its affiliate or subsidiary in any advertisement or solicitation for services or products when that use could cause any reasonable person to be confused, mistaken or deceived, initially or otherwise, as to the sponsorship, affiliation, connection or association of that person using the trade name or trademark with the depository institution, affiliate or subsidiary or as to the approval of that person using the trade name or trademark by the depository institution, affiliate or subsidiary.

L.2007, c.51, s.3.



Section 17:16Y-4 - Violations, Penalties.

17:16Y-4 Violations, penalties.

4. a. A person who violates the provisions of this act shall be liable to a penalty of $1,000 for each violation. The penalty shall be collected by the Commissioner of Banking and Insurance in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The penalty provided by this section shall be in addition to any other penalty provided under applicable law.

b.In addition to the penalties of subsection a. of this section, the Commissioner of Banking and Insurance shall order any person in violation of this act to cease their unlawful practices.

L.2007, c.51, s.4.



Section 17:16Y-5 - Regulations.

17:16Y-5 Regulations.

5.The Commissioner of Banking and Insurance shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as necessary to effectuate the purposes of this act.

L.2007, c.51, s.5.



Section 17:16Z-1 - Short Title.

17:16Z-1 Short title.

1.This act shall be known and may be cited as the "Banking Development District Act."

L.2011, c.24, s.1.



Section 17:16Z-2 - Definitions Relative To Banking Development Districts.

17:16Z-2 Definitions relative to banking development districts.

2.As used in this act:

"Bank" means a State or federally chartered bank, savings bank, savings and loan association, or credit union doing business in the State.

"Banking services" means deposit taking, check cashing, sale of money orders, and origination of residential or commercial mortgages, consumer loans, and commercial loans.

"Branch" means a full service branch office of a bank, providing banking services with tellers, customer service representatives, and loan officers available at least 40 hours per week.

"Commissioner" means the Commissioner of Banking and Insurance.

"Department" means the Department of Banking and Insurance.

"District" means a banking development district approved under this act.

"Program" means the Banking Development District Program established pursuant to this act.

L.2011, c.24, s.2.



Section 17:16Z-3 - Banking Development District Program.

17:16Z-3 Banking Development District Program.

3.There is established in the department, the Banking Development District Program. The commissioner shall administer and monitor the program to encourage the establishment of bank branches in geographic locations in this State where there is a demonstrated need for banking services by the establishment of banking development districts.

L.2011, c.24, s.3.



Section 17:16Z-4 - Rules, Regulations Setting Forth Criteria For Establishment Of Banking Development Districts.

17:16Z-4 Rules, regulations setting forth criteria for establishment of banking development districts.

4.The department shall promulgate rules and regulations which set forth the criteria for the establishment of banking development districts. The criteria shall include, but not be limited to, the following:

a.The location, number, and proximity of sites where banking services are currently available within the district;

b.The identification of consumer needs for banking services within the district;

c.The economic viability and local credit needs of the community within the district;

d.The existing commercial development within the district;

e.The impact additional banking services would have on potential economic development in the district; and

f.Such other criteria that the commissioner shall identify as appropriate.

L.2011, c.24, s.4.



Section 17:16Z-5 - Application For Designation Of Banking Development District.

17:16Z-5 Application for designation of banking development district.

5. a. A municipality, in conjunction with a bank, may submit an application to the commissioner for the designation of a banking development district within a specified geographic area.

b.The commissioner shall issue a determination as to an application for designation as a district within 60 days of receipt of the application. If an application is approved, the commissioner shall transmit notification of the approval to the municipality requesting the district, the State Treasurer, and any bank which has or will have a branch located in the district.

c.A bank may submit an application to open a branch in the requested banking development district, subject to all applicable federal and State laws regarding the establishment of branch offices, simultaneously with the submission of the application for the designation of a banking development district.

L.2011, c.24, s.5.



Section 17:16Z-6 - Selection Of Bank As Depository For Public Moneys, Funds.

17:16Z-6 Selection of bank as depository for public moneys, funds.

6. a. Notwithstanding the provisions of section 1 of P.L.1956, c.174 (C.52:18-16.1) or any other law to the contrary, the State Treasurer may select a bank in a district as a depository for public moneys or funds that are otherwise in the custody of the State Treasurer.

b.Subject to an agreement between the State Treasurer and the bank, funds of the State deposited in the bank may earn a fixed rate of interest which is at or below the bank's posted rate for a mutually agreeable depository product, for a mutually agreeable term.

L.2011, c.24, s.6.



Section 17:16Z-7 - Selection Of Bank As Depository Of Funds Of Municipality.

17:16Z-7 Selection of bank as depository of funds of municipality.

7. a. The governing body of a municipality in which a banking development district has been designated by the commissioner may, by resolution, select a bank in the district as a depository for funds of the municipality, provided the bank shall be subject to the requirements for a public depository established pursuant to P.L.1970, c.236 (C.17:9-41 et seq.). The resolution shall state the maximum amount which may be on deposit at any time with the bank and such other terms and conditions as are determined to be necessary by the governing body of the municipality.

b.Subject to an agreement between the governing body of the municipality and the bank, funds of the municipality deposited in the bank may earn a fixed rate of interest which is at or below the bank's posted rate for a mutually agreeable depository product, for a mutually agreeable term.

c.The selection of a bank, deposit amount, and the terms and conditions of a deposit may be changed at any time by the governing body of the municipality by further resolution.

L.2011, c.24, s.7.



Section 17:16Z-8 - Rules, Regulations.

17:16Z-8 Rules, regulations.

8.The Department of Banking and Insurance shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2011, c.24, s.8.



Section 17:17-1 - Kinds Of Insurance

17:17-1. Kinds of insurance
17:17-1. Ten or more persons may form a corporation for the purpose of making of any kinds of insurance, as follows:

a. Against direct or indirect loss or damage to property, including loss of use or occupancy by fire, smoke; smudge; lightning; tempest on land, including windstorm, tornado and cyclone; earthquake; collapse of buildings; hail; frost or snow; weather or climatic conditions, including excess or deficiency of moisture, flood, rain or drought, rising of the waters of the ocean or its tributaries; bombardment; invasion; insurrection; riot; civil war or commotion; military or usurped power; vandalism or malicious mischief; striking employees; explosion, whether fire ensues or not, except explosion of steam boilers and flywheels; and arising from the use of elevators, aircraft, automobiles or other vehicles; against loss or damage by insects or disease to farm crops or products and loss of rental value of land used in producing the crops or products.

b. Against any kinds of loss or damage to: Vessels, craft, aircraft, cars, automobiles and vehicles of every kind, including all kinds of automobile and aircraft insurance (excepting insurance against loss by reason of bodily injury to the person), as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests therein, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment or reshipment incident thereto, including marine builder's risk and all personal property floater risks, and to person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of the insurance (but not including life insurance or surety bonds) but, except as herein specified, not against loss by reason of bodily injury to the person.

c. Upon the lives or health of persons, and every insurance appertaining thereto, and to grant, purchase or dispose of annuities.

d. Against bodily injury or death by accident, and upon the health of persons, including a funeral benefit to an amount not exceeding $100 or against loss or damage to automobiles or motor vehicles, or to wagons or vehicles propelled by a horse or team of any description, resulting from collision with moving or stationary objects, against perils to property arising from the use of elevators, aircraft, automobiles or other motor vehicles, or against loss by legal liability for damage to persons or property (including, if the insured is a state or a political subdivision of a state or a municipal corporate instrumentality of one or more states, loss by voluntary payments made by the insured under circumstances where the insured would have legal liability if it were a private corporation) resulting from collision of automobiles, aircraft, or motor vehicles, or of wagons or vehicles propelled by a horse or team with moving or stationary objects.

e. Against loss or damage resulting from accident to or injury suffered by any person for which loss or damage the insured is liable, including, if the insured is a state or a political subdivision of a state or a municipal corporate instrumentality of one or more states, loss or damage resulting from accident to or injury suffered by any person for which loss or damage the insured would be liable if it were a private corporation.

f. Against damage to property of the insured or loss of life or damage to the person or property of others for which the insured is liable (including, if the insured is a state or a political subdivision of a state or a municipal corporate instrumentality of one or more states, loss of life or damage to the person or property of others for which the insured would be liable if it were a private corporation), caused by the explosion of steam boilers, pipes, engines, motors and machinery connected therewith or operated thereby.

g. Against loss from the defaults of persons in positions of trust, public or private, or against loss or damage on account of neglect or breaches of duty or obligations guaranteed by the insurer; and against loss by banks, bankers, brokers, financial or moneyed corporations or associations, of any bills of exchange, notes, checks, drafts, acceptances of drafts, bonds, securities, evidences of debt, deeds, mortgages, documents, gold or silver, bullion, currency, money, platinum and other precious metals, refined or unrefined and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, and also against loss resulting from damage, except by fire, to the insured's premises, furnishings, fixtures, equipment, safes and vaults therein caused by burglary, robbery, hold-up, theft or larceny, or attempt thereat. No such indemnity indemnifying against loss of any property as specified herein shall indemnify against the loss of any such property occurring while in the mail or in the custody or possession of a carrier for hire for the purpose of transportation, except for the purpose of transportation by an armored motor vehicle accompanied by one or more armed guards.

h. Against loss or damage on account of encumbrances upon or defects in titles to real property. Any company organized or operating under this paragraph shall have the right, in addition to its other powers, to make searches, abstracts, examine titles to real property and chattels, and procure and furnish information in relation thereto.

i. Against loss from bad debts, commonly known as credit insurance.



j. Against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism or malicious mischief, or any one or more of such hazards; and against any and all kinds of loss or destruction of or damage to moneys, securities, currencies, scrip, coins, bullion, bonds, notes, drafts, acceptances of drafts, bills of exchange and other valuable papers or documents, except while in the custody or possession of and being transported by a carrier for hire or in the mail; and against loss or damage to automobiles and aircraft by burglary, larceny, or theft, vandalism or malicious mischief, confiscation or wrongful conversion, disposal or concealment, whether held under conditional sale contract or subject to chattel mortgages, or otherwise, or any one or more of such hazards.

k. Against loss of and damage to glass, including lettering and ornamentation thereon, and the frame in which the glass is set resulting from breakage of the insured glass.

l. Against loss or damage by water or other fluid to any goods or premises arising from the breaking or leakage of sprinklers, pumps, or other apparatus erected for extinguishing fires, or of other conduits or containers, or by water entering through leaks or openings in buildings, and of water pipes and against accidental injury to such sprinklers, pumps, conduits, containers, water pipes and other apparatus; including loss of use or occupancy of the property so damaged.

m. Upon the lives of horses, cattle and other livestock or against loss by theft of any such property or both.

n. Against loss or damage to property by smoke or smudge, or both.



o. Any specified kinds of insurance not included in any of the foregoing subsections and which are proper subjects of insurance.

Any company, which, by its charter, is authorized to make insurance against loss or damage to property caused by fire, lightning, or tempest on land, may, without amending its charter, be authorized by the Commissioner of Insurance to transact all of the kinds of insurance described in subsections a., b. and l. of this section, if it is possessed of the capital stock and surplus or cash premiums required by R.S.17:17-6 and R.S.17:17-7; and any company which, by its charter, is authorized to make insurance against loss or damage to private dwelling property and contents thereof under subsection a. of this section, may, without amending its charter, be permitted to transact all of the kinds of insurance described in subsections f., k. and l. of this section, limited, however, to extending fire or casualty insurance policies to provide such coverages on private dwellings and contents thereof, if it possesses the capital and surplus or cash premiums required by R.S.17:17-6 and R.S.17:17-7; or any company which, by its charter, is authorized to make any kinds of insurance described in subsections a. through o. of this section, inclusive, except subsection c. of this section, may, without amending its charter, if it is possessed of a capital stock of at least $3,500,000 and surplus of at least $2,750,000 or, if a mutual company, it is possessed of net cash assets (excess of allowable assets over all liabilities) of at least $6,250,000, be authorized by the Commissioner of Insurance to transact any other kind or kinds of insurance that may be proper subjects of insurance, except upon the lives of persons or the granting of annuities.

Amended 1938,c.289,s.1; 1947,c.312; 1948,c.243; 1953,c.108; 1954,c.53; repealed in part (see N.J.S.17B:36-3a); 1993,c.234,s.1.



Section 17:17-2 - Stock Or Mutual Plan

17:17-2. Stock or mutual plan
Companies may be formed upon the stock or mutual plan to transact any kind of insurance authorized by section 17:17-1 of this Title, subject to the limitations specified in section 17:17-3 of this Title.

Amended by L.1945, c. 224, p. 729, s. 1.



Section 17:17-3 - Purposes Permitted

17:17-3. Purposes permitted
A company may be formed:

a. For the purposes specified in any or all of the paragraphs of section 17:17-1 of this Title except paragraph "c" ; or

b. For the purposes specified in paragraph "c" and for the purpose of making insurances against bodily injury or death by accident as specified in paragraph "d" of said section 17:17-1.

In addition, a company authorized to do the business specified in paragraph "c" and insure against bodily injury or death by accident as specified in paragraph "d" may reinsure the legal liability of an airline arising out of the death or injury of any person resulting from an airline accident and may undertake to pay the ceding insurer stipulated amounts in the event of the death or injury of any person whether or not such undertaking is directly related to the liability of the ceding insurer or is subject to aggregate or other limitations.

Any reinsurance authorized by this section or any reinsurance of blanket accident insurance referred to in section 4 of P.L.1939, chapter 305 (C. 17:38-17) may be provided through pooling arrangements with other insurers for purposes of spreading the reinsurance risk, provided such arrangements have been approved in writing by the commissioner of insurance upon findings that the arrangements do not impair the protection of policyholders of the ceding and assuming reinsurers and do not substantially restrain competition in the business of insurance or reinsurance or create a monopoly therein.

Amended by L.1938, c. 289, p. 621, s. 2; L.1945, c. 224, p. 729, s. 2; L.1970, c. 47, s. 3, eff. May 8, 1970.



Section 17:17-4 - Certificate Of Incorporation

17:17-4. Certificate of incorporation
The persons so proposing to incorporate shall sign a certificate stating their intention to form a corporation under chapters 17 to 33 of this Title (17:17-1 et seq.), and setting forth:

a. The name of the company, which shall contain the words "insurance company," except that a company which may be formed for any or all of the purposes specified in paragraphs "d" to "o" of section 17:17-1 of this Title may adopt a name containing the words "insurance company," "indemnity company," "casualty company," "surety company" or "guaranty company." The name shall not so closely resemble that of any existing corporation as to be likely to mislead the public, and shall be approved by the commissioner;

b. The place where its principal office in this State is to be located;

c. The kind or kinds of insurance proposed to be transacted by the company, stating the paragraphs of section 17:17-1 of this Title authorizing the same;

d. Whether the company is to be a stock company or a mutual company;

e. If a stock company, the amount of its capital stock, which shall not be less than $200,000.00, the number of shares into which it is divided, and the par value of each share, which shall not be less than $1.00, except that if such company proposes to transact the kinds of insurance set forth in paragraphs "c" and "d" of section 17:17-1 of this Title, the amount of its capital stock shall not be less than the minimum capital stock requirement set forth in section 17:17-6 of this Title; and

f. The period, if any, limited for the duration of the company.

The certificate may contain such other particulars as may be necessary to explain and make manifest or limit the objects and purposes of the corporation, and such other provisions not inconsistent with chapters 17 to 33 of this Title (17:17-1 et seq.), or the Constitution or laws of this State, which the corporators may choose to insert for the conduct of the affairs of the company, the regulation of its business, or for defining, regulating and limiting the powers of the directors or stockholders.

L.1938, c. 289, p. 621, s. 3. Amended by L.1945, c. 224, p. 730, s. 3; L.1947, c. 80, p. 458, s. 1; L.1968, c. 336, s. 1, eff. Nov. 13, 1968; L.1971, c. 7, s. 1, eff. Jan. 15, 1971.



Section 17:17-5 - Approval By Attorney General; Recording And Filing Certificate

17:17-5. Approval by attorney general; recording and filing certificate
The certificate of incorporation shall be proved or acknowledged as required for deeds of real estate and be submitted to, and examined by, the attorney general, and if found by him to be in accordance with this subtitle and not inconsistent with the constitution and laws of this state, he shall indorse thereon or annex thereto his certificate to that effect. The certificate of incorporation shall then be recorded in a book kept for that purpose in the office of the clerk of the county wherein the principal office and place of business of the corporation is to be located, and after being so recorded, filed in the department. Thereupon, such persons, their successors and assigns, shall, from the date of the filing, be a corporation by the name set forth in the certificate.

The certificate, or copies thereof, duly certified by the commissioner, shall be evidence in all courts and places.



Section 17:17-6 - Capital And Surplus Required For Stock Company; Temporary Waiver

17:17-6. Capital and surplus required for stock company; temporary waiver
17:17-6. No stock insurance company organized under chapters 17 to 33 of Title 17 of the Revised Statutes (17:17-1 et seq.), shall commence or continue business unless it has a capital stock of at least the greater of $500,000, actually paid in cash, or capital stock of $200,000, actually paid in cash, for each kind of insurance more than one which it may transact as specified in subsections a., b., f., i., j., k., l., m., n. and o. of R.S.17:17-1; $1,000,000 for the kinds of insurance specified in subsection e. of R.S.17:17-1; and $500,000 for the kinds specified in subsection g. of R.S.17:17-1; and, in addition, a surplus, actually paid in cash, of at least the greater of $250,000 or $100,000 for each kind of insurance more than one which it may transact as specified in subsections a., b., f., i., j., k., l., m., n. and o. of R.S.17:17-1; $1,000,000 for the kinds of insurance specified in subsection e. of R.S.17:17-1; and $750,000 for the kinds specified in subsection g. of R.S.17:17-1.

A stock insurance company authorized to transact the kinds of business specified in R.S.17:17-1 or eligible to insure surplus lines risks pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45) as of the effective date of this 1993 amendatory and supplementary act may apply to the commissioner for a temporary waiver of the applicable capital and surplus requirements set forth in this section. The commissioner may, in his discretion, temporarily waive the applicable capital and surplus requirements for that insurance company for a period of no more than five years, except that the insurance company shall remain subject to capital and surplus requirements of no less amounts than those in effect immediately prior to the effective date of this 1993 amendatory and supplementary act. In considering such a temporary waiver, the commissioner shall consider the size of the insurance company's deficiency in meeting the applicable capital and surplus requirements; the adequacy of the insurance company's financial plan to meet the applicable capital and surplus requirements; and any other factors deemed appropriate by the commissioner.

Amended 1938,c.289,s.4; 1947,c.80,s.2; 1968,c.336,s.2; repealed in part (see N.J.S.17B:36-3a); 1993,c.234,s.2.



Section 17:17-7 - Assets Required For Mutual Company; Temporary Waiver

17:17-7. Assets required for mutual company; temporary waiver
17:17-7. No mutual insurance company organized under chapters 17 to 33 of Title 17 of the Revised Statutes ( s.17:17-1 et seq.), shall commence business until bona fide applications have been made for insurance with the company of the kind or kinds it may transact, as specified in R.S.17:17-3, and premiums thereon have been paid into the company in cash in such sum, which, together with any other funds that may be legally available, will result in the company having unencumbered assets over and above all required reserves and other liabilities of at least 50 percent of the capital and surplus required of a stock company transacting the same kind or kinds of insurance. A company shall not commence or continue the business of liability insurance, as comprised in subsection e. of R.S.17:17-1 unless it has net cash assets of at least $2,000,000 and shall not commence or continue the writing of fidelity and surety bonds as comprised in subsection g. of R.S.17:17-1 unless it has net cash assets of at least $1,250,000.

A mutual insurance company authorized to do the kind of business specified in R.S.17:17-1 or eligible to insure surplus lines risks pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45) as of the effective date of this 1993 amendatory and supplementary act may apply to the commissioner for a temporary waiver of the applicable capital and surplus requirements set forth in this section. The commissioner may, in his discretion, temporarily waive the applicable capital and surplus requirements for that insurance company for a period of no more than five years, except that the insurance company shall remain subject to capital and surplus requirements of no less amounts than those in effect immediately prior to the effective date of this 1993 amendatory and supplementary act. In considering such a temporary waiver, the commissioner shall consider the size of the insurance company's deficiency in meeting the applicable capital and surplus requirements; the adequacy of the insurance company's financial plan to meet the applicable capital and surplus requirements; and any other factors deemed appropriate by the commissioner.

Amended 1945,c.224,s.4; 1951,c.206,s.2; 1968,c.336,s.3; repealed in part (see N.J.S.17B:36-3a); 1993,c.234,s.3.



Section 17:17-8 - Examination Before Commencing Business

17:17-8. Examination before commencing business
Before granting authority to a company to issue policies or make contracts of insurance, the commissioner shall be satisfied, by such examination and evidence as he sees fit to make and require, that the whole amount of the capital stock set forth in the certificate of incorporation and the required minimum surplus of the company, if a stock company, has been actually paid in cash, and is possessed by the company in money, or in the stocks, bonds, or bonds and mortgages authorized for insurance companies by chapter two (s. 17:2-1 et seq.), and chapter twenty-four (s. 17:24-1 et seq.), of this Title; or, if a mutual company, that it has received and is in possession of the cash premiums, and bona fide engagements for insurance to the extent and of the value hereinbefore required. This section shall not apply to insurance companies incorporated by certificates filed in the department prior to March twenty-seventh, one thousand nine hundred and twenty-eight.

In determining the financial condition of any corporation organized under paragraph "h" of section 17:17-1 of this Title, the commissioner shall allow as admitted assets such assets as are authorized in chapters two (s. 17:2-1 et seq.) and twenty-four (s. 17:24-1 et seq.) of this Title, and may allow as an asset on account of the required surplus, the title plant of such company at its fair value as determined by the commissioner, less such charge-offs as he may require.

Amended by L.1938, c. 289, p. 623, s. 5.



Section 17:17-9 - Deposit Prerequisite To Authorization

17:17-9. Deposit prerequisite to authorization
No company organized under chapters 17 to 33 of this title (s. 17:17-1 et seq.), other than a mutual company organized to make insurance solely against loss or damage to property belonging to the insured member, shall be authorized to transact any business of insurance until it has been made the deposit required by, and has otherwise complied with, section 17:20-1 of this title.



Section 17:17-10 - Certificates Authorizing Company To Commence Business; Issuance, Surrender; Replacement Carrier.

17:17-10 Certificates authorizing company to commence business; issuance, surrender; replacement carrier.

17:17-10. a. When satisfied that a company has complied with all the requirements of this subtitle to entitle it to engage in business and that the proposed methods of operation of the company are not such as would render its operation hazardous to the public or its policyholders, the commissioner shall issue to the company a certificate authorizing it to commence business, specifying in the certificate the particular kind or kinds of insurance it is authorized to transact. The commissioner may refuse to issue a certificate of authority if he finds that any of the company's directors or officers has been convicted of a crime involving fraud, dishonesty, or like moral turpitude or that said persons are not persons of good character and integrity. Any applicant for a license pursuant to this section and any officer, director, partner or owner of a controlling interest of a corporation or partnership for licensure shall submit to the commissioner the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed. No company shall transact the business for which it is incorporated until it has received the certificate from the commissioner. If any company fails to obtain the certificate of authority within one year from the date of the certificate of the Attorney General to its certificate of incorporation, as provided in R.S.17:17-5, the company shall, ipso facto, be dissolved and its certificate of incorporation be null and void.

b.No company licensed to transact insurance business in this State pursuant to chapter 17 of Title 17 of the Revised Statutes may surrender its certificate of authority or discontinue writing or renewing any kind or kinds of insurance specified in the certificate, except in accordance with an informational filing submitted to the commissioner, which filing shall be subject to the following provisions regarding any withdrawals:

(1)the company shall send a notice to policyholders of the proposed withdrawal no later than thirty days following the submission of the informational filing to the commissioner, which shall state that the insurer intends to withdraw and has filed its intention to withdraw with the commissioner, the terms of the withdrawal, including the date of the proposed commencement of nonrenewal of policies, and the proposed duration of the nonrenewal of the company's book of business;

(2)nonrenewals shall not commence prior to one calendar year and ninety days following the submission of the informational filing;

(3)the company shall send a notice of nonrenewal to every policyholder (a) no later than one calendar year preceding the date of nonrenewal and (b) a subsequent notice of nonrenewal in accordance with any time limit otherwise established by law for that line of insurance;

(4)nonrenewals shall take place in a manner so as to be applicable to all insureds on an equitable basis with respect to risk classification and territorial or other form of rating factor, and shall be effectuated at a uniform rate over a period not exceeding three calendar years, commencing with the date established in paragraph (2) of this subsection; provided, however, that if more than one company files for withdrawal for the same line of business and the companies, in the aggregate, write more than 25% of the market share for that line of business, the commissioner may extend the period of withdrawal provided for herein to five years.

The commissioner's authority with respect to withdrawals as provided for herein shall be limited to enforcing compliance with this subsection and enforcing the terms of the withdrawal plan proposed in the informational filing.

c.Upon receiving the informational filing provided for in subsection b. of this section, the commissioner shall consider, and may require as a condition of approval, whether some or all of the company's other certificates of authority issued pursuant to Title 17 of the Revised Statutes held by the company or other companies within the same holding company system as the company submitting the plan shall be required to be surrendered.

d.Notwithstanding the provisions of subsection b. of this section, if the company finds a replacement carrier for the business that will not be renewed as the result of the withdrawal either prior to or after the date of the informational filing, the insurer may apply to the commissioner for approval to transfer the business to a replacement carrier or carriers. If the commissioner approves the replacement carrier or carriers, notwithstanding the provisions of paragraphs (1), (2), and (3) of subsection b. of this section, the notice of nonrenewal shall be in compliance with the time limits provided by law for that line of insurance, and the company shall offer every insured coverage with the replacement carrier prior to the effective date of the nonrenewal. The commissioner shall not withhold approval of a replacement carrier or carriers if that insurer is authorized to do business in the same line of business in New Jersey and has the financial and business capability to write and service the business being transferred to it by the withdrawing company. The commissioner shall approve or disapprove the replacement carrier or carriers within 60 days of (1) the date of the filing by both the withdrawing insurer requesting approval of a replacement carrier or carrier or (2) the filing by the replacement carrier or carriers requesting to be a replacement carrier, whichever is later.

e.Notwithstanding the provisions of subsection b. of this section, the commissioner may waive the requirements of paragraph (2) of that subsection, and the one-year nonrenewal notice of paragraph (3) of that subsection, as well as the three-year minimum nonrenewal period provided in paragraph (4) of that subsection if the commissioner deems a waiver to be necessary to protect the solvency of the insurer making the informational filing or if the commissioner deems the withdrawal to have a limited impact on the market.

Amended 1950, c.47; 1958, c.67; repealed in part (see N.J.S. 17B:36-3a); amended 1990, c.8, s.71; 2003, c.89, s.83; 2003, c.199, s.11.



Section 17:17-11 - Transacting Business Before Authority Given; Liability Of Directors And Corporators

17:17-11. Transacting business before authority given; liability of directors and corporators
The directors and corporators of any company organized under chapters 17 to 33 of this title (s. 17:17-1 et seq.), shall be jointly and severally liable for all obligations incurred by the company by reason of its having transacted any business before it has received legal authority so to do.



Section 17:17-12 - Misdemeanor To Do Business Unless Authorized

17:17-12. Misdemeanor to do business unless authorized
No person by himself, or by his brokers, agents, solicitors, surveyors, canvassers or other representatives of whatever designation, nor any such broker, agent, solicitor, surveyor, canvasser, or other representative, shall solicit, negotiate or effect any contract of insurance of any kind, including all kinds of insurance described in chapters seventeen to thirty-three of this Title (17:17-1 et seq.), and including annuities involving life contingencies, or sign, deliver or transmit, by mail or otherwise, any policy, annuity contract involving life contingencies, certificate of membership, or certificate of renewal thereof, on any property or thing, or on the life, health or safety of any person, or receive any premium, commission, fee or other payment thereon, or maintain or operate any office in this State for the transaction of the business of insurance, or in any manner, directly or indirectly, transact the business of insurance of any kind whatsoever, within this State, unless specifically authorized under the laws of this State. Any person violating any of the provisions of this section shall be guilty of a misdemeanor.

This section shall not prohibit the granting of annuities by corporations or associations organized without capital stock or not for profit whose funds are derived principally from gifts or bequests and which are used for eleemosynary or charitable purposes, nor shall it prohibit any person or corporation acting as a broker, without being licensed as such, from soliciting or negotiating for others than themselves contracts of insurance against loss or damage on account of encumbrances upon, or defects in, title to real estate with insurance companies duly qualified under the laws of this State to make such insurance.

Amended by L.1942, c. 162, p. 471, s.s. 1, 2.



Section 17:17-13 - Application Of Subtitle Limited

17:17-13. Application of subtitle limited
The provisions of this subtitle, other than those specifically made applicable thereto, shall not apply to corporations authorized to transact business in this state under the provisions of chapter 35 (17:35-1 et seq.), or chapters 39 to 44 (s. 17:39-1 et seq.) of this title.



Section 17:17-14 - Assessments Required When Liabilities Of Mutual Company, Other Than Fire Or Life, Exceed Assets

17:17-14. Assessments required when liabilities of mutual company, other than fire or life, exceed assets
When the liabilities of any mutual insurance company, other than fire or life, organized under the laws of this State and now doing business, shall exceed its assets, or hereafter organized shall exceed the net assets as provided in section 17:17-7 of this Title for the commencement of business, its board of directors shall raise money by assessment to restore such excess, and on neglect or refusal so to do after sixty days' notice from the treasurer or the Commissioner of Banking and Insurance of such excess of liabilities over assets, the directors so neglecting or failing shall be personally liable to pay the liabilities to the persons to whom the same are due and the Commissioner of Banking and Insurance shall take possession of the property and business of the company, as provided in section 17:30-1 of this Title.

This section shall not apply to stockholders of mutual companies having a capital stock.

L.1951, c. 206, p. 746, s. 1.



Section 17:17-15 - Rules, Regulations On Solvency Standards

17:17-15. Rules, regulations on solvency standards
5. The commissioner may promulgate rules and regulations with respect to solvency standards and tests, including, but not limited to: the ratio of policyholder surplus to net premiums; the ratio of policyholder surplus to net claim reserves; the concentration of the insurer's exposures, geographic or otherwise; and transactions which could affect the companies' solvency.

L.1993,c.234,s.5.



Section 17:17-16 - Increase In Amount Of Required Capital, Surplus

17:17-16. Increase in amount of required capital, surplus
6. The commissioner may increase the amount of capital or surplus required of any insurer pursuant to R.S.17:17-6 or R.S.17:17-7, or subsequently revise or redetermine such increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner in order to provide adequate protection against risks affecting the insurer's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstance shall an insurer's capital or surplus be less than the capital or surplus required pursuant to R.S.17:17-6 or, if applicable, R.S.17:17-7; provided, however, that any increase of capital or surplus pursuant to this section, including any increase required by a subsequent revision or redetermination, shall be made only after a formal departmental hearing, on a record, unless that hearing is waived by the affected insurer. All matters pertaining to a hearing or to an increase of capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the insurer. Any decision regarding an increase of capital or surplus pursuant to this section, including an increase required by a subsequent revision or redetermination, shall contain findings specifying the factors deemed significant in regard to the particular insurer, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a. Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, beyond or below the levels contemplated by the rates that it charged for insurance and beyond or below those reasonably expected under normal conditions;

b. Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, beyond or below the levels contemplated by the rates that it charged for insurance and beyond or below those reasonably expected under normal conditions;

c. Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, beyond or below those levels anticipated under normal conditions;

d. Changes in economic, social and market conditions that could adversely or favorably affect the financial condition of the insurer, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sale of assets; and

e. Any other contingencies, including reinsurance and unfunded or extracontractual obligations, which may affect the insurer's financial condition.

L.1993,c.234,s.6.



Section 17:17-17 - Factors For Determining Increase, Revision, Redetermination Of Capital, Surplus

17:17-17. Factors for determining increase, revision, redetermination of capital, surplus
7. In determining any increase, revision or redetermination in the capital or surplus of an insurer pursuant to the provisions of section 6 of P.L.1993, c.234 (C.17:17-16), the commissioner shall take into account the following factors:

a. Methods and techniques used to measure risk exposure and variability;

b. The information available relating to the magnitude of the various risks described in section 6 of P.L.1993, c.234 (C.17:17-16);

c. The extent to which the risks described in section 6 of P.L.1993, c.234 (C.17:17-16) are independent or interrelated, and whether any dependency is direct or inverse;

d. The insurer's financial history, projections of profits or losses and other operational characteristics;

e. The extent to which the insurer has provided protection against contingencies in ways other than the establishment of surplus including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves, and diversification of assets and underwriting risks; and

f. Any other relevant factors, including National Association of Insurance Commissioners' reports and independent judgments of the soundness of the insurer's financial condition as evidenced by ratings and reports of reliable professional financial services.

L.1993,c.234,s.7.



Section 17:17-18 - Maintenance Of Reserves

17:17-18. Maintenance of reserves
8. Every insurance company transacting the business of insurance in this State shall, at all times, maintain reserves in an amount estimated in the aggregate to provide for the payment of all losses and claims incurred, whether reported or unreported, which are unpaid and for which such company may be liable, and to provide for the expenses of adjustments or settlement of such losses or claims.

L.1993,c.234,s.8.



Section 17:17-19 - Suspension, Revocation Of Authority To Do Business

17:17-19. Suspension, revocation of authority to do business
9. The commissioner may suspend or revoke the authority to do business in this State of any insurer that does not comply with the provisions of R.S.17:17-1, R.S.17:17-6, R.S.17:17-7, R.S.17:17-9 and sections 5 through 8 of P.L.1993, c.234 (C.17:17-15 through C.17:17-18).

L.1993,c.234,s.9.



Section 17:17-20 - Change Of Domicile For Insurers

17:17-20 Change of domicile for insurers
1. a. An insurer that is formed under the laws of another state and is admitted to transact the business of insurance in this State may become a domestic insurer upon the commissioner's determination that the company has complied with all applicable requirements of Title 17 of the Revised Statutes relating to the formation of a domestic insurer of the same type. If the commissioner approves the domestication of a foreign insurer pursuant to this section, the insurer shall be entitled to a certificate of authority equivalent to that which was previously held as a foreign insurer and the insurer shall be subject to the authority and jurisdiction of this State. The newly domesticated insurer shall amend its articles of incorporation to provide that the corporation is a continuation of the corporate existence of the original foreign corporation through the adoption of this State as its corporate domicile, and that the original date of incorporation in its original domiciliary state is the date of incorporation of such domestic insurer. For purposes of the premium tax laws, pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), however, the date of licensure shall be the date on which the commissioner approves the domestication in this State.

b. Any domestic insurer may, upon the written approval of the commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance. The company shall cease to be a domestic insurer as of the effective date of the transfer approved by the commissioner. Such a company shall be admitted to transact the business of insurance in this State if the company is otherwise qualified as a foreign insurer pursuant to the applicable requirements of Title 17 of the Revised Statutes.

c. Every insurer authorized to transact business in the State shall notify the commissioner of the details of any proposed transfer of domicile at least 60 days prior to the effective date of the proposed transfer, however, the commissioner may approve a shorter period for providing such notice. Such an insurer shall file promptly any resulting amendments to corporate documents filed or required to be filed with the commissioner.

d. Prior to granting approval for any foreign insurer to become a domestic insurer, or for a domestic insurer to transfer its domicile to another state, the commissioner may conduct whatever investigations, examinations or hearings he deems necessary, and may subject the issuance of his approval to the conditions and restrictions that he determines are reasonable and necessary for the protection of the company's policyholders or the public.

e. The transfer of domicile of an insurer pursuant to the provisions of this section shall not be construed to alter either the existing rights, franchises and interests, or the duties, obligations and liabilities of the insurer transferring domicile, except as otherwise provided by law. Insurers who transfer domicile shall continue to be subject to all the liabilities, claims and demands against the company which were in existence prior to the transfer of domicile. Any action or proceeding pending at the time of the consummation of the process by which the domicile is transferred in which the company is a party shall not abate or discontinue by reason of the transfer of domicile, but shall be prosecuted to a final resolution in the same manner as if the transfer of domicile had not taken place.

f. The certificate of authority, insurance producer appointments and licenses, rating systems and other documents required to be maintained for regulatory purposes, which are in existence and approved for use in this State at the time any insurer licensed to transact the business of insurance in this State transfers its corporate domicile to this or any other state by merger, consolidation, transfer, or any other lawful method, shall continue in full force and effect upon such transfer if the commissioner is satisfied that the insurer remains duly qualified to transact the business of insurance in this State. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner. To the extent required by law, every transferring insurer shall file new policy forms with the commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the commissioner.

g. When two foreign insurers of the same insurance holding company system domiciled in different states are approved for domestication pursuant to subsection a. of this section during the calendar year following enactment of P.L.1994, c.189 (C.17:17-20 et al.), these insurers shall thereafter file financial statements in this State pursuant to R.S. 17:23-1 that are consistent with the financial statements filed by each other with respect to the same or similar financial transactions notwithstanding any inconsistent financial statements filed previously as required by insurance regulators of the prior respective domiciles. Any dividends previously paid by these insurers pursuant to the laws of the former domiciliary states in excess of the earned surplus of these insurers shall, to the extent of such excess, be reported on the financial statements filed by each insurer after domestication in this State as a return of capital distributed from gross paid in and contributed surplus rather than as negative earnings.

L.1994,c.189,s.1; amended 1996, c.155.



Section 17:17A-1 - Insurer May Acquire Stock Of Or Have Common Management With Other Insurers; Restrictions

17:17A-1. Insurer may acquire stock of or have common management with other insurers; restrictions
Any domestic insurer may retain, invest in or acquire the whole or any part of the capital stock of any other insurer or insurers, or have a common management with any other insurer or insurers; provided, such retention, investment, acquisition or common management is not inconsistent with any other provisions of subtitle three of Title 17 of the Revised Statutes of New Jersey; and provided further, that by reason of such retention, investment or acquisition of such capital stock, or common management, the business of such insurers with the public shall not be conducted in a manner which substantially lessens competition generally in the business of insurance or creates a monopoly therein.

L.1948, c. 157, p. 893, s. 1.



Section 17:17A-2 - Interlocking Directorate

17:17A-2. Interlocking directorate
Any person otherwise qualified may be a director of two or more insurers having a common management but no such interlocking directorate shall be used as a means of substantially lessening competition generally in the business or of creating a monopoly therein.

L.1948, c. 157, p. 893, s. 2.



Section 17:17A-3 - Violations; Notice Of Hearing; Cease And Desist Order

17:17A-3. Violations; notice of hearing; cease and desist order
Whenever the Commissioner of Banking and Insurance has reason to believe that there is a violation of this act, he shall serve upon the insurer or insurers and the director or directors, as the case may be, a notice of a hearing before the Commissioner of Banking and Insurance to be held not less than thirty days after the service of such notice, and requiring such insurer or insurers and such director or directors, as the case may be, to show cause why an order should not be made by the Commissioner of Banking and Insurance directing such insurer or insurers and such director or directors, as the case may be, to cease and desist from such violation.

If, upon such hearing, the Commissioner of Banking and Insurance finds that there has been a violation of this act he shall issue and cause to be served upon such insurer or insurers and such director or directors, as the case may be, an order reciting the facts found by him, and setting forth the respects in which there has been a violation of this act, and directing such insurer or insurers and such director or directors, as the case may be, to cease and desist from such violation.

Any such cease and desist order of the Commissioner of Banking and Insurance shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1948, c. 157, p. 893, s. 3. Amended by L.1953, c. 17, p. 236, s. 106.



Section 17:17A-4 - Abridgement Of Rights Or Remedies

17:17A-4. Abridgement of rights or remedies
Nothing contained in this section shall be deemed to alter or abridge any rights or remedies which may otherwise be available to any person under law of this State.

L.1948, c. 157, p. 894, s. 4.



Section 17:17B-1 - Statement Of Beneficial Owner, Director Or Officer; Amount Of Securities; Change In Ownership

17:17B-1. Statement of beneficial owner, director or officer; amount of securities; change in ownership
Every person who is directly or indirectly the beneficial owner of more than 10% of any class of any equity security of a domestic stock insurance company, or who is a director or officer of such company, shall file in the office of the commissioner on or before January 31, 1966, or within 10 days after he becomes such beneficial owner, director or officer, a statement, in such form as the commissioner may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within 10 days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

L.1965, c. 57, s. 1.



Section 17:17B-2 - Profits From Purchase And Sale, Etc., Of Security Within Period Less Than 6 Months To Inure To Company; Recovery; Exemptions

17:17B-2. Profits from purchase and sale, etc., of security within period less than 6 months to inure to company; recovery; exemptions
For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than 6 months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or not repurchasing the security sold for a period exceeding 6 months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than 2 years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner may by rules and regulations exempt as not comprehended within the purpose of this section.

L.1965, c. 57, s. 2.



Section 17:17B-3 - Unlawful Sales Of Equity Securities; Defense

17:17B-3. Unlawful sales of equity securities; defense
It shall be unlawful for any such beneficial owner, director or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within 20 days thereafter, or does not within 5 days after such sale deposit it in the mails or other usual channels of transportation: but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

L.1965, c. 57, s. 3.



Section 17:17B-4 - Securities Held In Investment Account; Transactions Made In Ordinary Course Of Business; Exemption

17:17B-4. Securities held in investment account; transactions made in ordinary course of business; exemption
The provisions of section 2 of this act shall not apply to any purchase and sale, or sale and purchase, and the provisions of section 3 of this act shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934) for such security. The commissioner may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

L.1965, c. 57, s. 4.



Section 17:17B-5 - Foreign Or Domestic Arbitrage Transactions; Exemption

17:17B-5. Foreign or domestic arbitrage transactions; exemption
The provisions of sections 1, 2, and 3 of this act shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner may adopt in order to carry out the purposes of this act.

L.1965, c. 57, s. 5.



Section 17:17B-6 - "Equity Security" Defined

17:17B-6. "Equity security" defined
The term "equity security" when used in this act means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

L.1965, c. 57, s. 6.



Section 17:17B-7 - Exemption Of Certain Equity Securities

17:17B-7. Exemption of certain equity securities
The provisions of sections 1, 2, and 3 of this act shall not apply to equity securities of a domestic stock insurance company if (a) such securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, as amended, or if (b) such domestic stock insurance company shall not have any class of its equity securities held of record by 100 or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of sections 1, 2, and 3 of this act except for the provisions of this subsection (b).

L.1965, c. 57, s. 7.



Section 17:17B-8 - Rules And Regulations

17:17B-8. Rules and regulations
The commissioner shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by sections 1 through 7 of this act, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of sections 1, 2 and 3 of this act imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

L.1965, c. 57, s. 8.



Section 17:17C-1 - Definitions Regarding Domestic Mutual Life Insurers.

17:17C-1 Definitions regarding domestic mutual life insurers.

1.As used in this act:

"Adoption date" means the date as of which the board of directors of the mutual insurer initially approves and adopts the plan of reorganization;

"Closed block" means a block of participating business operated for the exclusive benefit of the policies included therein for policyholder dividend purposes only;

"Effective date" means the date upon which the reorganization of the mutual insurer is effective, as provided in section 9 of this act;

"Eligible policyholder" means a policyholder who owns, or is deemed by the plan of reorganization to own, a policy that is, or that is deemed by the plan of reorganization to be, in force on the adoption date, or a policyholder who is deemed eligible by the plan of reorganization, including as a result of reinstatement in accordance with the terms of the policy or the plan of reorganization, or otherwise;

"Fair and equitable" means that any action undertaken pursuant to this act with respect to a plan of reorganization, provides for full and proper consideration of the aggregate membership interests and corresponding values of eligible policyholders, in no manner discriminates improperly among eligible policyholders and appropriately protects the interests of eligible policyholders before and subsequent to the reorganization;

"Membership interest" means all rights and interests of a policyholder as a member of a mutual insurer arising under the mutual insurer's charter or certificate of incorporation and bylaws, by law or otherwise, which rights include, but are not limited to, the right, if any, to vote and the right, if any, with regard to the surplus of the mutual insurer not apportioned or declared by the board of directors for policyholder dividends;

"Mutual insurance holding company" means a holding company based on a mutual plan which at all times owns, directly or indirectly through one or more intermediate stock holding companies, a majority of the voting securities of a reorganized insurer;

"Mutual insurer" means, in the case of a plan of reorganization under this act, a domestic mutual insurer authorized to write the kind of business defined in N.J.S.17B:17-3 and is reorganizing pursuant to a plan of reorganization;

"Parent corporation" means a stock corporation that is or has been organized for the purpose of acquiring, directly or indirectly, pursuant to the plan of reorganization, all or substantially all of the common shares of the reorganized insurer;

"Person" means an individual, partnership, firm, association, corporation, joint-stock company, limited liability company, limited liability partnership, trust, government or governmental agency, state or political subdivision of a state, board, estate, trustee or fiduciary, or any other legal entity;

"Plan of reorganization" means the plan of reorganization adopted by the mutual insurer in compliance with section 3 of this act;

"Policy" means an individual or group policy of insurance or annuity contract issued, or deemed by the plan of reorganization to have been issued, by the mutual insurer. If a policy is a group policy, the individual certificates or other evidences of interests in the group policy shall not be treated as separate policies; provided, however, that in the case of a policy or contract that was issued to a trust or group established or deemed by the plan of reorganization to have been established by the mutual insurer, the mutual insurer may provide in its plan of reorganization that each certificate or other evidence of interest is deemed to be a policy for the sole purpose of determining the rights, if any, of the holders of those certificates to receive consideration under the plan of reorganization;

"Policyholder" means the owner or deemed owner of a policy, as determined in accordance with the definition of "policyholder" set forth in N.J.S.17B:18-13 or N.J.S.17B:18-23, as applicable, and any additional rules as are set forth in the plan of reorganization;

"Qualified voter" has the meaning set forth in N.J.S.17B:18-13 or N.J.S.17B:18-23, as applicable; and

"Reorganized insurer" means the domestic stock insurer into which a mutual insurer has been reorganized in accordance with this act.

L.1998,c.46,s.1.



Section 17:17C-2 - Reorganization Into A Domestic Stock Life Insurer.

17:17C-2 Reorganization into a domestic stock life insurer.

2.A domestic mutual life insurer authorized to write the kind of business defined in N.J.S.17B:17-3, which life insurer may also be authorized to write other kinds of business under Title 17B of the New Jersey Statutes, may pursuant to the provisions of this act reorganize into a domestic stock life insurer that may be or become a subsidiary of another stock corporation that is or has been organized for the purpose of acquiring, directly or indirectly, all or substantially all of the common stock of the reorganized insurer, provided that the use of a mutual insurance holding company shall not be permitted.

L.1998,c.46,s.2.



Section 17:17C-3 - Reorganization Process.

17:17C-3 Reorganization process.

3.The reorganization of a mutual insurer shall be accomplished pursuant to a plan of reorganization that complies with the following requirements:

a.The plan of reorganization shall have been duly adopted by action of not less than three-fourths of the members of the entire board of directors of the mutual insurer.

b.The plan of reorganization shall: (1) specify the manner in which the proposed reorganization shall occur and the reasons for the proposed reorganization; (2) be fair and equitable to the policyholders of the mutual insurer; (3) promote the best interest of the mutual insurer and its policyholders; (4) provide for the enhancement of the operations of the reorganized insurer; (5) not be contrary to law; and (6) not be detrimental to the public.

c.The plan of reorganization shall provide that all membership interests in the mutual insurer shall be extinguished as of the effective date; shall require the distribution of consideration, in a fair and equitable manner, to all eligible policyholders upon extinguishment of their membership interests; shall specify the manner in which the aggregate value of the consideration shall be determined and the method by which the consideration shall be allocated among eligible policyholders; and shall provide for the reasonable dividend expectations of policyholders.

(1)With respect to that consideration, eligible policyholders shall be allocated in the aggregate one hundred per centum (100%) of the common stock of the reorganized insurer or its parent corporation, provided, however, that the commissioner may approve the sale of additional shares of stock of the reorganized insurer or its parent corporation if the mutual insurer demonstrates: (a) a need for additional capital, or (b) that the sale would not significantly dilute the value of the shares distributed to the policyholders.

(2)The method for allocating consideration among eligible policyholders shall be fair and equitable. The method shall provide for each eligible policyholder to receive (a) a fixed component of consideration or a variable component of consideration, or both; or (b) any other component of consideration acceptable to the commissioner. Any component shall reflect, based upon fair and equitable formulas, methods and assumptions, factors such as estimated proportionate contributions of classes or groupings of policies and contracts to the aggregate component of consideration being distributed to eligible policyholders or other factors the commissioner may approve.

(3)The consideration to be distributed to eligible policyholders shall consist of cash, stock of the reorganized insurer or the parent corporation, or if appropriate for tax or other reasons, additional life insurance or annuity benefits, any combination of these forms of consideration, or other forms of consideration acceptable to the commissioner. The form or forms of consideration to be distributed to a class or category of eligible policyholders may differ from the form or forms of consideration to be distributed to another class or category of eligible policyholders. The choice of the form or forms of consideration to be distributed to a class or category of eligible policyholders shall take into account such factors as the type of policy with respect to which the consideration is being distributed, the country of residence or tax status of the eligible policyholders or other appropriate factors; provided, however, that, if the consideration to be distributed to one or more classes or categories of eligible policyholders will be in a form other than common stock of a publicly traded company, the plan of reorganization shall include a provision for determining, in a reasonable manner, the value of the consideration by means of reference to (a) the estimated market value of the reorganized insurer based upon an independent evaluation by a qualified expert; (b) the per share public market value of the registered common stock of the reorganized insurer or its parent corporation; or (c) by another method acceptable to the commissioner.

(4)If the plan of reorganization does not provide for registration and public trading of the common stock of the reorganized insurer or the parent corporation as of the effective date, the plan of reorganization shall require the reorganized insurer or the parent corporation, as applicable, to use good faith efforts, to encourage and assist in the establishment of a market for the common stock of the reorganized insurer or the parent corporation as soon as reasonably possible and in any event not later than two years after the effective date of the reorganization, including obtaining a listing for the stock on a national exchange, facilitating coverage by research analysts, conducting management presentations to potential investors and analysts and securing the commitment of at least one market maker, which may be a specialist firm, to make a market in the common stock.

(5)Within two years after the effective date of the reorganization, the reorganized insurer or its parent corporation, as applicable, shall make available to each eligible policyholder who received and retained shares of stock with minimal aggregate value upon reorganization, a procedure to dispose of those shares of stock at market value without brokerage commissions or similar fees under a plan approved by the commissioner. The plan of reorganization shall include a provision for determining, in a reasonable manner, the market value of the shares by means of reference to (a) the estimated market value of the reorganized insurer based upon an independent evaluation by a qualified expert; (b) the per share public market value of the registered common stock of the reorganized insurer or its parent corporation; or (c) by another method acceptable to the commissioner.

d. (1) The plan of reorganization of a mutual insurer shall provide for the reasonable dividend expectations of policyholders through establishment of a closed block or other method acceptable to the commissioner. The sole purpose of any dividend protection provision shall be to provide for reasonable policyholder dividend expectations, and it is not intended that the provision shall provide in any way for the distribution of consideration to eligible policyholders for the extinguishment of membership interests as set forth in subsection c. of this section. If a closed block is utilized, (a) the closed block shall be operated for the exclusive benefit of policies and contracts included therein, (b) no costs or expenses incurred in connection with the reorganization shall be charged to the closed block, and (c) subject to termination of the closed block pursuant to paragraph (3) of this subsection d., none of the assets, including the revenue therefrom, allocated to the closed block shall revert to the benefit of the stockholders of the reorganized insurer.

(2)Any provision for dividend expectations may be limited to participating individual life insurance policies and participating individual annuity contracts in force or deemed to be in force by the plan of reorganization on the effective date of the plan of reorganization for which the mutual insurer has an experience-based dividend scale due, paid or accrued by action of the board of directors of the mutual insurer in the year in which the plan of reorganization is adopted; provided, however, that (a) policies that would be includible but for the fact that their recent issuance results in no dividends for an initial period, may be included, and (b) policies that are in force as extended term insurance may be included, and (c) other categories of policies and benefits not described in this subparagraph may be included or excluded, subject to the approval of the commissioner.

(3)If a closed block is utilized, the assets allocated therein, together with the revenue from the closed block, shall be reasonably sufficient to support the business in the closed block until the time the last policy in the closed block has terminated, including payment of claims and those expenses and taxes as are specified in the plan of reorganization, and to provide for continuation of dividend scales in effect on the adoption date, if the experience underlying those scales continues, and for appropriate adjustments in the scales if the experience changes. The plan of reorganization shall provide that the assets assigned to a closed block will consist of: (a) a list of designated assets of the mutual insurer's general account or specified segments thereof, which list shall change periodically to reflect the acquisition and disposition of assets, or (b) a designated portion of each and every asset of the mutual insurer's general account or specified segments thereof, which portion shall change periodically to reflect the cash flows of the closed block, or (c) a combination of both. The plan of operation for any closed block that is established shall specify which of the methods of assignment of closed block assets is being used, and shall set forth the methods by which the designations referred to in subparagraphs (a), (b) and (c) of this paragraph are changed during the course of closed block operations. The plan of reorganization shall: require the reorganized insurer to submit to the commissioner periodic reports, in a form acceptable to the commissioner, that account for and describe the operations of the closed block; and as specified in the plan, provide for periodic reviews of, and reports on, the closed block by an independent actuary in accordance with paragraph (4) of this subsection d. The plan of reorganization may provide for conditions under which the reorganized insurer, with the approval of the commissioner, may cease to maintain the closed block.

(4)Both the mutual insurer and the commissioner shall each appoint one or more qualified and independent actuaries for the purpose of providing actuarial certifications with respect to:

(a)The reasonableness and sufficiency of the assets allocated to the closed block, if a closed block is provided; and

(b)The reasonableness and appropriateness of the methodology and underlying assumptions used to allocate consideration among eligible policyholders.

The actuaries shall be members of the American Academy of Actuaries. The certifications provided shall be in a form satisfactory to the commissioner and shall be made in accordance with professional standards and practices generally accepted by the actuarial profession and those other factors as the actuary in his professional judgment believes are reasonable and appropriate at the time the certification is made. The certification shall be accompanied by a memorandum of the actuary, in a form satisfactory to the commissioner, describing the calculations made in support of the certification and the assumptions used in the calculations. The memoranda shall be and remain confidential and shall not be subject to public inspection or copying pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

L.1998,c.46,s.3.



Section 17:17C-4 - Application For Reorganization Approval.

17:17C-4 Application for reorganization approval.

4. a. Upon the affirmative vote of not less than three-fourths of the members of the entire board of directors of the mutual insurer, the mutual insurer shall file with the commissioner an application for approval of, and permission to reorganize pursuant to, a plan of reorganization. The application shall include the following:

(1)The plan of reorganization and exhibits thereto which shall include:

(a)an explanation of the manner and basis upon which the reorganization shall occur;

(b)the method of allocation of the consideration to be distributed to policyholders, including an actuarial certification of the reasonableness and appropriateness of the methodology used to allocate consideration among eligible policyholders; and

(c)the method by which the dividend expectations of policyholders will be preserved including, if the plan utilizes a closed block, the plan of operation of the closed block and an actuarial certification of the reasonableness and sufficiency of the assets allocated to the closed block;

(2)A fairness opinion addressed to the board of directors of the mutual insurer from a qualified, nationally recognized investment banker that the provision of common stock, cash and policy benefits upon the extinguishment of the policyholders' membership interests pursuant to the plan of reorganization is fair to the eligible policyholders, as a group, from a financial point of view;

(3)A business plan of the reorganized insurer including five-year financial projections;

(4)A certification that the plan of reorganization has been duly adopted by action of not less than three-fourths of the members of the entire board of directors of the mutual insurer;

(5)The actuarial memoranda accompanying the certifications of the independent actuary appointed by the mutual insurer as required by paragraph (4) of subsection d. of section 3 of this act;

(6)Certified copies of the proposed charter or certificate of incorporation and bylaws of the reorganized insurer;

(7)The proposed forms of the notice of hearing to policyholders and for publication required by subsection d. of this section and the notice of the meeting of policyholders required by subsection c. of section 5 of this act, and any other notices required by the plan of reorganization;

(8) Any information provided to the board of directors of the mutual insurer in connection with its review and approval of the plan of reorganization, except materials that are protected by attorney-client privilege;

(9)Any other additional information that the mutual insurer believes is necessary; and

(10) Any other additional information that the commissioner in his sole discretion deems necessary.

b.The commissioner in his sole discretion shall determine, within thirty days of submission of the application, whether the application is complete and whether the forms of notice submitted pursuant to paragraph (7) of subsection a. of this section are adequate and may be provided to policyholders.

c.The application and supporting documents shall be public documents except that the business plan, the financial projections, the actuarial memoranda and any other information that the commissioner determines could result in harm to the mutual insurer, harm to the reorganized insurer, or a reduction of values to eligible policyholders, if disclosed, shall be considered confidential. This confidentiality will not extend to information provided by the mutual insurer that the commissioner deems necessary to be provided to policyholders to evaluate the plan of reorganization.

d.Upon determining that the application is complete and the forms of notice are adequate, the commissioner shall designate a date for a public hearing on the plan of reorganization. The public hearing may be held on one or more days, the first commencing within 90 days after the date on which the commissioner determines the application is complete, unless the mutual insurer requests, and the commissioner agrees to, a longer period for the purpose of preparing and distributing the notices required by this subsection and subsection c. of section 5 of this act. The hearing shall be in the nature of a legislative hearing and shall not constitute or be considered, a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The mutual insurer shall provide policyholders with at least 45 days' notice of the hearing, the notice to be in the form, and provided in the manner, that the commissioner approves pursuant to subsection b. of this section. The mutual insurer shall cause notice of the time and place of the public hearing to be published at least two times at intervals of not less than one week, the first publication to be not more than 45 days and the last publication not less than 15 days prior to the public hearing in at least two newspapers of general circulation throughout the United States. The notice of the hearing shall state the purpose thereof and the time and the place where the hearing will occur. The purpose of the hearing shall be to receive comments and information for the purpose of aiding the commissioner in making a decision on the plan of reorganization. Persons wishing to make comments and submit information may submit written statements prior to the public hearing and may appear and be heard at the hearing.

e.The hearing shall be conducted by the commissioner or, at the commissioner's discretion, his designee, who shall report to and advise the commissioner on the matter, and the determination or order issued by the commissioner shall have the same force and effect as if the commissioner had conducted the hearing personally. The commissioner's order or determination shall be issued within 45 days after the closing of the record of the hearing by the commissioner or the hearing officer, as applicable, which record shall not be closed until the time it includes certification of the vote on the plan of reorganization by the mutual insurer's qualified voters as required by section 5 of this act. The commissioner shall issue a written decision detailing the reasons why the mutual insurer's plan of reorganization is approved or disapproved.

f.The commissioner shall approve the application and permit the reorganization pursuant to the plan of reorganization if he finds, following a public hearing, that: (1) the application conforms to the requirements of this section; (2) the plan is fair and equitable to the policyholders of the mutual insurer; (3) the plan promotes the best interest of the mutual insurer and its policyholders; (4) the plan provides for the enhancement of the operations of the reorganized insurer; (5) the plan is not contrary to law; (6) the plan is not detrimental to the public; and (7) after giving effect to the reorganization, the reorganized insurer will have an amount of capital and surplus the commissioner deems to be reasonably necessary for its future solvency.

g.The commissioner may engage the services of advisors and consultants, which may include, but are not limited to, lawyers, actuaries, accountants, investment bankers, compensation and employee benefit plan consultants or any combination thereof, to advise him on any matters related to the reorganization. All reasonable costs related to the development and examination of, and deliberations concerning, a plan of reorganization and other related matters, including those reasonable costs attributable to the use by the commissioner of advisors and consultants, shall be paid by the mutual insurer that makes the filing or initiates the discussions about a plan of reorganization for services prior to the effective date and by the reorganized insurer for services after the effective date.

h.The commissioner's order approving or disapproving a plan of reorganization shall be a final agency decision subject to appeal in accordance with, and within the time periods specified by, the Rules Governing the Courts of the State of New Jersey.

L.1998,c.46,s.4.



Section 17:17C-5 - Approval Of Reorganization.

17:17C-5 Approval of reorganization.

5. a. Subject to the provisions of subsection b. of this section, the plan of reorganization shall be approved by a vote of not less than two-thirds of the votes of the mutual insurer's qualified voters voting thereon in person or by attorney or proxy, except in the case of a mutual insurer that holds its elections pursuant to N.J.S. 17B:18-18 to 17B:18-28, inclusive, in which case voting shall be in person or by ballot, at a meeting of policyholders called for that purpose. The meeting of policyholders shall occur after the hearing required pursuant to subsection e. of section 4 of this act. Pursuant to N.J.S. 17B:18-14 or subsection d. of N.J.S. 17B:18-26, as applicable, each qualified voter shall be entitled to cast only one vote, irrespective of the number or value of policies held, unless the mutual insurer's charter or bylaws provide otherwise. The commissioner shall have the power to supervise and direct and prescribe rules governing the procedure for the conduct of voting on the plan of reorganization to the extent, consistent with the provisions of this section, he deems necessary to insure a fair and accurate vote. These powers shall include, but not be limited to, power to examine, supervise and approve: (1) the determination of qualified voters entitled to notice of and to vote on the plan of reorganization; (2) the giving of notice of the policyholders' meeting; (3) the content of the proxy form or ballot; (4) the receipt, custody, safeguarding, verification and tabulation of proxy forms and ballots; and (5) the resolution of any disputes.

b.The number of qualified voters who vote on the plan of reorganization shall equal or exceed, in the aggregate, (1) one million qualified voters, or (2) that lesser number of qualified voters as the commissioner shall approve.

c.All qualified voters shall be given notice of their opportunity to vote on the plan of reorganization, which notice shall be in a form approved by the commissioner and accompanied by a copy of the plan of reorganization or a summary thereof which shall also be in a form approved by the commissioner, and any other explanatory information that the commissioner approves or requires. The notice shall be mailed, or provided by some other method or methods as may be approved by the commissioner, not less than 45 days before the date of the meeting of policyholders to vote on the plan of reorganization. The notice may be combined with the notice of the hearing described in subsection d. of section 4 of this act.

d.The mutual insurer shall use good faith efforts to encourage qualified voters to vote on the plan of reorganization. These efforts shall be specified in the plan of reorganization and may include, but need not be limited to, establishing a toll-free call center, establishing an Internet site, adding messages to routine policy statements, providing written communications to qualified voters, and advertising in national publications.

L.1998,c.46,s.5.



Section 17:17C-6 - Limits On Acquisition Of Beneficial Ownership; Exceptions.

17:17C-6 Limits on acquisition of beneficial ownership; exceptions.

6.Except as otherwise specifically provided in the plan of reorganization, prior to and for a period of three years following the effective date of the reorganization, no person or persons acting in concert, other than the reorganized insurer or any employee benefit plans or trusts sponsored by the reorganized insurer, shall directly or indirectly offer to acquire or acquire in any manner the beneficial ownership of five percent or more of any class of a voting security of the reorganized insurer or any person that owns or controls a majority or all of the voting securities of the reorganized insurer without the prior approval by the commissioner of an application for acquisition filed by that person with the commissioner. The application for acquisition shall contain the information required by subsection b. of section 2 of P.L.1970, c.22 (C.17:27A-2) and any other information required by the commissioner. The commissioner shall not approve an application for acquisition unless he finds that the requirements of subsection d. of section 2 of P.L. 1970, c. 22 (C.17:27A-2) will be satisfied and, additionally, that: a. the acquisition would not frustrate the plan of reorganization as approved by the policyholders and the commissioner; b. the board of directors of the reorganized insurer or its parent corporation, as applicable, has approved the acquisition or extraordinary circumstances not contemplated in the plan of reorganization have arisen that would warrant their approval of the acquisition; and c. the acquisition would be in the interest of the policyholders of the reorganized insurer. No security that is the subject of any agreement or arrangement regarding acquisition or that is acquired or to be acquired in contravention of this section or of an order of the commissioner may be voted at any shareholders' meeting, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; provided, however, that no action taken at a meeting shall be invalidated by the voting of those securities unless the action would materially affect control of the reorganized insurer or a person that owns or controls a majority or all of the voting securities of the reorganized insurer or unless the courts of this State have so ordered.

L.1998,c.46,s.6.



Section 17:17C-7 - Financial Compensation Restricted

17:17C-7 Financial compensation restricted

7.No director, officer, agent or employee of the mutual insurer shall receive any fee, commission or other valuable consideration, other than his usual regular salary and compensation, whatsoever, that is contingent upon the plan of reorganization becoming approved or effective or is based upon a director, officer, agent or employee aiding, promoting or assisting in the approval or effectuation of the plan of reorganization. Subject to the approval of the commissioner, the mutual insurer may provide in its plan of reorganization for employee benefit and compensation arrangements, including arrangements involving the use of the stock of the reorganized insurer or stock of its parent corporation, which are to become effective simultaneously with the plan of reorganization; provided, however, that no member of the board of directors may be included in any such arrangement that becomes effective at that time.

L.1998,c.46,s.7.



Section 17:17C-8 - Compliance; Nonimpairment.

17:17C-8 Compliance; nonimpairment.


8.If the mutual insurer complies substantially and in good faith with the requirements of this act with respect to any required notice to policyholders, its failure in any case to give the notice to any person or persons entitled thereto shall not impair the validity of the actions and proceedings taken under this act or entitle a person to any injunctive or other relief with respect thereto.

L.1998,c.46,s.8.



Section 17:17C-9 - Effective Date Of Reorganization.

17:17C-9 Effective date of reorganization.

9.The reorganization shall be effective upon the date when the specified requirements within the plan of reorganization are satisfied. On or prior to the effective date of the reorganization, the mutual insurer shall file with the commissioner a certificate stating that: a. all of the conditions set forth in the plan of reorganization, including a final order by the commissioner granting permission to reorganize in accordance with the plan pursuant to subsection f. of section 4 of this act and approval by policyholders pursuant to section 5 of this act, have been satisfied and b. the board of directors of the mutual insurer has not abandoned or amended the plan of reorganization pursuant to section 11 of this act.

L.1998,c.46,s.9.



Section 17:17C-10 - Status Of Stock Insurer After Reorganization.

17:17C-10 Status of stock insurer after reorganization.

10. Upon the effective date, the mutual insurer shall immediately become a stock insurer, all membership interests shall be extinguished, and the reorganized insurer will act in good faith to convey consideration to policyholders eligible to receive consideration under the plan of reorganization within 45 days, pursuant to the terms of the plan of reorganization. The reorganized insurer shall be a continuation of the original mutual insurer, and the reorganization in no way shall annul, modify or change any of the original mutual insurer's existing suits, rights, contracts or liabilities, except as provided in the plan of reorganization. After reorganization, the reorganized insurer shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall be vested in all the rights, franchises and interests of the mutual insurer in and to every species of property without any deed or transfer and the reorganized insurer shall succeed to all the obligations and liabilities of the mutual insurer, and retain all rights and contracts existing prior to conversion, except as provided in the plan.

L.1998,c.46,s.10.



Section 17:17C-11 - Reorganization Plan Amendments.

17:17C-11 Reorganization plan amendments.

11. The mutual insurer may, by action of not less than three-fourths of its board of directors, abandon or amend the plan of reorganization at any time before the effective date. No amendment made after the public hearing required by subsection d. of section 4 of this act shall change the plan in a manner which the commissioner determines is materially disadvantageous to any of the policyholders unless a further public hearing is held on the plan as amended.

L.1998,c.46,s.11.



Section 17:17C-12 - Commissioner's Rules, Regulations.

17:17C-12 Commissioner's rules, regulations.

12. The commissioner may, in his discretion, promulgate rules and regulations to implement this act.

L.1998,c.46,s.12.



Section 17:17C-13 - Directors, Officers Retained.

17:17C-13 Directors, officers retained.

13. The directors and officers of the mutual insurer, unless otherwise specified in the plan of reorganization, shall serve as the directors and officers of the reorganized stock insurer until new directors and officers are duly elected pursuant to the articles of incorporation and bylaws of the reorganized stock insurer.

L.1998,c.46,s.13.



Section 17:17C-14 - Notice Of Intent To Demutualize.

17:17C-14 Notice of intent to demutualize.

14. Within 90 days following the public announcement by a mutual insurer of its intent to demutualize pursuant to this act, the mutual insurer shall provide notice of its intent to demutualize to all former policyholders who are at the time of the notice eligible to reinstate their policies. The notice shall be in a form and distributed in a manner approved by the commissioner.

L.1998,c.46,s.14.



Section 17:18-1 - Powers And Duties Generally

17:18-1. Powers and duties generally
Any company organized under chapters 17 to 33 of this title (s. 17:17-1 et seq.), and its stockholders, members and directors, shall have all the powers granted and be subject to all the duties and obligations imposed by Title 14, Corporations, General, except so far as they may be inconsistent with the provisions of this subtitle.



Section 17:18-2 - Membership In Federal Home Loan Bank

17:18-2. Membership in federal home loan bank
An insurance company incorporated under the laws of this state may become a member of the federal home loan bank organized in the district in which the insurance company is located under the provisions of the act of congress known as the "federal home loan bank act" , approved July twenty-second, one thousand nine hundred and thirty-two. The insurance company may subscribe for, purchase, hold and surrender from time to time such amounts of the capital stock of the federal home loan bank as may be required under the "federal home loan bank act" or any amendment thereof in order to obtain and continue its membership or as the insurance company may desire to purchase or hold, and become a member of the federal home loan bank and assume all the responsibilities and be entitled to all the benefits of such membership as imposed and conferred by the "federal home loan bank act" .



Section 17:18-3 - Dealing In Real Estate; Disposition Of Unnecessary Real Estate

17:18-3. Dealing in real estate; disposition of unnecessary real estate
Any insurance company of this State may purchase, hold and convey, such real estate as may be:

(a) Requisite for its accommodation in the transaction of its business;

(b) Conveyed to it in satisfaction of debts previously contracted in the course of its dealings;

(c) Purchased at sales upon judgments or mortgages obtained or made for those debts;

(d) Conveyed to it pursuant to or in connection with any contract of reinsurance effected under section 17:34-13 of this Title; or

(e) Purchased or held as an investment for the production of income as permitted by section 17:24-1 of this Title.

No such company shall purchase, hold or convey real estate in any other case or for any other purpose. All real estate so acquired (except real estate held as an investment for the production of income as permitted by section 17:24-1 of this Title), not necessary for the accommodation of the company in the convenient transaction of its business, shall be sold and disposed of within five years after the company has acquired title thereto, unless it procures a certificate from the commissioner that the interests of the company will suffer materially by a forced sale of the real estate, in which event the time for the sale may be extended to such time as the commissioner directs in the certificate. Nothing herein contained shall prevent any company from improving and conveying its real estate, notwithstanding the lapse of five years without having procured the certificate. Real estate acquired by such company as provided in subsections (b), (c) and (d) of this section shall not be held as an investment for the production of income as provided in subsection (e) of this section unless such company shall have procured the approval of the commissioner.

Amended by L.1953, c. 17, p. 236, s. 107.



Section 17:18-4 - Purchase Of Stock Of Other Companies

17:18-4. Purchase of stock of other companies
Any insurance company, other than a life insurance company, organized under the laws of this state and authorized to transact business, may purchase or acquire, hold, sell or transfer all or a part of the capital stock of any other insurance company, and may pay therefor in cash or its equivalent or in its own capital stock, and may issue its capital stock in payment to the persons from whom the same may be purchased or acquired, or otherwise for the purpose of the purchase or acquisition. The stock so purchased or acquired shall constitute lawful payment for the capital stock issued to purchase or acquire it and any capital stock so issued shall be deemed a part of the capital of the issuing company. The company may exhibit the amount of capital so paid up in its advertisements.



Section 17:18-5 - Reinsurance

17:18-5. Reinsurance
Any insurance company of this state may make reinsurance of any risks taken by it, but no life insurance company shall reinsure any of its risks except as provided in section 17:34-13 of this title.



Section 17:18-6 - Loan For Defraying Expenses

17:18-6. Loan for defraying expenses
A mutual company organized under chapters 17 to 33 of this title (s. 17:17-1 et seq.), may borrow or assume a liability for the repayment of a sum of money sufficient to defray the reasonable expenses of its organization, or to enable it to comply with any requirement of law or as a guaranty fund upon agreement, which shall first be submitted to and approved by the commissioner, that the loan or advance, with interest at a rate not exceeding six per cent per annum, shall be repaid only out of the surplus, earnings or profits of the corporation with the approval of the commissioner whenever, in his judgment, its financial condition shall warrant. The commissioner's approval shall not be withheld if after the repayment is made the company has and is in possession of a surplus equal to ten per cent or more of its gross annual premiums on policies outstanding and in force. Any such loan or advance shall not form a part of the legal liabilities of the company, but until repaid all statements published or filed with the commissioner by the company shall show the amount thereof then unpaid.



Section 17:18-8 - Engaging In Other Business

17:18-8. Engaging in other business
No company formed hereunder shall transact any other business than that specified in its original or amended certificate of incorporation.



Section 17:18-9 - Maximum Amounts Of Individual Risks

17:18-9. Maximum amounts of individual risks
17:18-9. No insurance company transacting business in this State shall expose itself to any loss on any one risk or hazard in an amount exceeding ten per centum (10%) of its net assets as of December 31 next preceding, except that for the kind of business specified in subsection e. of R.S.17:17-1, the exposure to any loss on any one risk or hazard shall not exceed five per centum (5.0%) of the insurer's net assets as of December 31 next preceding. With respect to the kind of business specified in subsection e. of R.S.17:17-1, the commissioner may revise the limit between five per centum (5.0%) and ten per centum (10.0%) of net assets exposed on any one risk or hazard as deemed necessary based on an assessment of the lines and classifications of business written and on the individual company's financial condition. So much of a risk or hazard as shall be reinsured in a company that satisfies the requirements set forth in P.L.1993, c.243 (C.17:51B-1 et al.) or as to which credit for reinsurance is allowed pursuant to the law of the ceding insurer's state or country of domicile, which law is substantially similar to P.L.1993, c.243 (C.17:51B-1 et al.) shall not be considered part of the risk.

Any mutual fire insurance company operated without purpose of profit and which confines its business principally to sprinklered risks and which pays no commissions or brokerages for the acquisition of its business may expose itself to loss on any one risk or hazard to an amount not exceeding ten per centum (10%) of the sum of its net assets and its gross premium or premium deposits in force. No insurance company transacting business in this State and having net assets of less than $2,000,000 shall issue any policy of insurance on any one risk or hazard for an amount in excess of double the amount to which it can legally expose itself, as above provided, unless the reinsurance contracts have been submitted to and approved by the commissioner.

This section shall not apply to policies of life insurance, marine insurance, including transportation and inland navigation, title or mortgage insurance, or workmen's compensation or employer's liability insurance.

Amended 1949,c.59; 1951,c.206,s.3; repealed in part (see N.J.S.17B:36-3b); 1993,c.234,s.4.



Section 17:18-10 - Advertisement Of Assets To Include Liabilities

17:18-10. Advertisement of assets to include liabilities
When an insurance company doing business in this state advertises its assets, it shall, in the same connection and equally conspicuously, advertise its liabilities, the same to be determined in the manner required in making the annual statements to the commissioner. All advertisements purporting to show the capital of the company shall exhibit only the amount of capital actually paid in cash. In the case of a company organized under the laws of a foreign country, its assets shall be considered to be only the amounts deposited with the officials of the several states of the union or held by trustees in the United States for the benefit of the policyholders and creditors of the company in the United States. All policies, renewals, signs, circulars, cards, or other means by which public announcements are made, shall be held to be advertisements within the meaning of this section.



Section 17:18-12 - Disability Benefits Not Liable To Execution, Attachment, Garnishment, Etc.; Rights Of Creditors

17:18-12. Disability benefits not liable to execution, attachment, garnishment, etc.; rights of creditors
No money or other benefit paid, provided or allowed to be paid, provided or allowed by any stock or mutual life, health or casualty insurance corporation on account of the disability from injury, or sickness of any insured person under any policy of insurance, whether heretofore or hereafter issued, shall be liable to execution, attachment, garnishment, or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law, to pay any debt or liability of such insured person whether such debt or liability was incurred before or after the commencement of such disability, but this section shall not affect the assignability of any such disability benefit otherwise assignable, nor shall this section apply to any money income disability benefit in an action to recover for necessaries contracted for after the commencement of the disability covered by the disability clause or contract allowing such money income benefit. Subject to the statute of limitation, the amount of any premiums paid by the insurer for such disability insurance, in fraud of creditors, with interest thereon, shall inure to such creditor's benefit from the proceeds of such insurance, but all payments made in accordance with such disability insurance contract before written notice by or on behalf of some creditors, with specifications of the amount claimed, claiming to recover for certain premiums paid in fraud of creditors, has been served on the insurer, shall discharge the insurer from all liability to such creditor for such payments.



Section 17:18-13 - Title Insurance Companies; Reserve Of Gross Fees And Premiums; Charges Against Reserve

17:18-13. Title insurance companies; reserve of gross fees and premiums; charges against reserve
Every title insurance company of this State or of another State or foreign country doing business in this State under paragraph "h" of section 17:17-1 of this Title shall set up, accumulate, and maintain a reserve as follows:

a. During the first ten years of its doing business after the effective date of this act, it shall set up, accumulate, and maintain a reserve at the end of each calendar month at least equal to three per centum (3%) of the total gross fees and premiums received or to be received on account of policies issued during the next preceding calendar month for title insurance, examinations or searches of title, and for abstracts of title, written, issued, or performed, as the case may be, after the effective date of this act; and at the end of every such calendar month the amount so required to be accumulated shall be charged as a reserve liability of such company in determining its financial condition.

b. After the expiration of the said first ten years and in lieu of the reserve required by the preceding paragraph "a" , every such company shall, at the end of each calendar month thereafter, set up and accumulate a similar reserve of two per centum (2%) of the total of said gross fees and premiums received or to be received on account of policies issued during the preceding calendar month and during the one hundred nineteen immediately preceding calendar months for title insurance, examinations or searches of title, and for abstracts of title, written, issued, or performed, as the case may be; and at the end of every such calendar month thereafter the amount so required to be accumulated shall be charged as a reserve liability of such company in determining its financial condition.

c. The amount of any loss or claim and the amount of any counsel fees, incurred as a result of any claim, that shall be paid by any such title insurance company on policies of title insurance, examinations of titles, searches of title and abstracts of title may be charged against the reserve accumulated under the provisions of the preceding paragraphs "a" and "b" ; provided, however, that no such charge against the reserve shall be made unless the reserve amounts to more than fifty thousand dollars ($50,000.00); and provided, further, that the amount of the reserve shall not be thereby reduced to a sum less than fifty thousand dollars ($50,000.00).

L.1938, c. 289, p. 624, s. 6. Amended by L.1949, c. 180, p. 583, s. 1.



Section 17:18-14 - Title Insurance Companies; Loss Reserve

17:18-14. Title insurance companies; loss reserve
In addition to the reserves hereinabove required by section six of this act, every such company shall set up and maintain a loss reserve at least equal to the aggregate estimated amounts due or to become due on account of all unpaid losses and claims upon title insurance policies of which the company has received notice.

L.1938, c. 289, p. 625, s. 7.



Section 17:18-15 - Allocation Of Reserve Of Fees And Premiums

17:18-15. Allocation of reserve of fees and premiums
In cases where a title insurance company of this State or of another State or foreign country doing business in this State under paragraph "h" of s. 17:17-1 of this Title issues its title insurance policy upon the examination and certification of title of another such company, the reserve required under section six of this act above shall be allocated between the companies upon the basis of the amount of the total fee and premium retained by each, respectively.

L.1938, c. 289, p. 625, s. 8.



Section 17:18-16 - Payment Of Taxes, Charges And Fees Authorized Unless Laws Imposing Them Have Been Held Invalid

17:18-16. Payment of taxes, charges and fees authorized unless laws imposing them have been held invalid
The directors or trustees of any corporation organized or existing under any general or special law of this State for the purpose of transacting the business of insurance of any kind or class are authorized to pay, and to appropriate money to pay, such taxes, charges and fees as have been or may be imposed against the property, business, income or franchises of such corporation by the laws of this or any other State, or territory of the United States, or the District of Columbia, in which such corporation is doing business unless, prior to the payment of any such tax, charge or other fee, the law imposing the same shall have been expressly held invalid by the State court having final appellate jurisdiction in the premises or by the Supreme Court of the United States.

L.1945, c. 186, p. 631, s. 1.



Section 17:18-17 - Furnishing Accounting Record Of Compensation To Or On Behalf Of Holder Of Policy To Holder

17:18-17. Furnishing accounting record of compensation to or on behalf of holder of policy to holder
The provisions of any other law to the contrary notwithstanding, every insurance company when making compensation to or on behalf of the holder of any insurance policy issued by such company for any loss incurred by or on behalf of such holder pursuant to the terms of such policy, shall upon request furnish such holder a complete accounting record of the transaction resulting in such compensation. Such record shall contain dollar amounts for each specific item in the transaction, including, but not limited to, attorneys fees, court costs, any amount deductible from the insured value of any such loss pursuant to the terms of such policy and the amount of compensation actually received by or on behalf of such holder.

Such record shall be mailed to the policyholder, or furnished him by his agent, at his last known address.

L.1975, c. 274, s. 1, eff. Jan. 12, 1976.



Section 17:18-18 - Violations; Penalty

17:18-18. Violations; penalty
Any insurance company violating any provision of this act shall be liable to a penalty of $200.00 for each violation which shall be collected pursuant to the penalty enforcement law (N.J.S. 2A:58-1 et seq.).

L.1975, c. 274, s. 2, eff. Jan. 12, 1976.



Section 17:18-19 - Definitions Relative To Vehicle Protection Product Warranties.

17:18-19 Definitions relative to vehicle protection product warranties.

1.As used in this act:

"Administrator" means a third party, other than the warrantor, who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties.

"Incidental costs" means losses and expenses that are specified in the vehicle protection product warranty and are incurred by the warranty holder relating to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, but are not limited to, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees and mechanical inspection fees.

"Vehicle protection product" means a vehicle protection device, system or service that:

(a)is installed on or applied to a vehicle;

(b)is designed to prevent loss or damage to a vehicle from a specific cause or to facilitate the recovery of the vehicle after it has been stolen; and

(c)includes a written warranty by a warrantor that provides if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause or to facilitate the recovery of the vehicle after it has been stolen, the warranty holder shall be paid specified incidental costs by the warrantor as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty.

The term does not include a vehicle protection device, system, or service that is installed on or applied to a vehicle by the vehicle manufacturer at the vehicle assembly facility. Vehicle protection products include, but are not limited to, alarm systems, body part marking products, steering locks, window etch products, pedal and ignition locks, fuel and ignition kill switches and electronic, radio and satellite tracking devices.

"Vehicle protection product warrantor" or "warrantor" means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty. Warrantor does not include a licensed or eligible insurer.

"Warranty reimbursement insurance policy" means a policy of insurance issued to a vehicle protection product warrantor to provide reimbursement to the warrantor under the terms of the insured warrantor's vehicle protection product warranty, and to pay on behalf of the warrantor, in the event of the warrantor's nonperformance, all covered obligations incurred by the warrantor under the terms of the warrantor's vehicle protection product warranty. A licensed or eligible insurer that has filed its policy form with the Department of Banking and Insurance shall issue the warranty reimbursement insurance policy.

L.2007, c.166, s.1.



Section 17:18-20 - Requirements For Issuance Of Vehicle Protection Product Warranty.

17:18-20 Requirements for issuance of vehicle protection product warranty.

2.A vehicle protection product warranty offered or issued in this State shall:

a.Identify the warrantor, the seller, the warranty holder and the terms of the sale;

b.Conspicuously and in plain English set forth in writing the obligations of the warrantor to the warranty holder, and state that those obligations are guaranteed under a warranty reimbursement insurance policy;

c.Conspicuously state that if the payment due under the terms of the warranty is not provided by the warrantor within sixty days after proof of loss has been filed pursuant to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement;

d.Conspicuously state the name and address of the company issuing the warranty reimbursement insurance policy and, if different, the complete address at which a claim may be filed; and

e.Contain a disclosure that reads substantially as follows:

THIS AGREEMENT IS A PRODUCT WARRANTY, NOT INSURANCE, AND IS UNDER THE PURVIEW OF THE DIVISION OF CONSUMER AFFAIRS.

L.2007, c.166, s.2.



Section 17:18-21 - Registration For Warrantor Required.

17:18-21 Registration for warrantor required.

3. a. A person may not operate as a warrantor or represent to the public that the person is a warrantor unless the person is registered with the Director of the Division of Consumer Affairs, in such manner as the director deems appropriate, and:

(1)Maintains and has filed with the director a copy of a warranty reimbursement insurance policy which states that:

(a)The company issuing the warranty reimbursement insurance policy will reimburse or pay on behalf of the vehicle protection product warrantor all incidental costs or will provide the service that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the vehicle protection product warranty; and

(b)If the payment due under the terms of the warranty is not provided by the warrantor within sixty days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file for reimbursement directly with the company issuing the warranty reimbursement insurance policy and the insurer shall make reimbursement or provide the service required by the warranty directly to the warranty holder; and

(2)Has filed a copy of the warranties used by the warrantor in this State and a copy of the warranty reimbursement insurance policy with the director.

b.The director shall require warrantors to register annually, and to update their registration, the form of warranty, or the warranty reimbursement insurance policy, within 30 days of any change. The registration form shall contain:

(1)The warrantor's name, and any assumed name under which the warrantor does business in the State;

(2)The warrantor's principal office address and telephone number;

(3)The name, address, and telephone number of all administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this State; and

(4)The name, address, and telephone number of the insurance company providing the warranty reimbursement insurance policy coverage.

c.The information required to be provided in the registration form shall be made available to the public.

d.The director shall impose a fee on each registered warrantor to defray the costs of administering the provisions of P.L.2007, c.166 (C.17:18-19 et al.), in the amount of $1,000 annually. Beginning 12 months after the effective date of P.L.2007, c.166 (C.17:18-19 et al.), and annually thereafter, the director may modify the amount of the fee imposed pursuant to this subsection, which amount shall not exceed $2,000, to reflect the division's actual costs of administration.

L.2007, c.166, s.3.



Section 17:18-22 - Conditions For Express Warranty.

17:18-22 Conditions for express warranty.

5.A vehicle protection product warranty issued by the warrantor of a vehicle protection product does not constitute a contract substantially amounting to insurance or its issuance the business of insurance under Title 17 of the Revised Statutes and is an express warranty, if all of the following conditions are met:

a.The warranty is limited to indemnifying the warranty holder for incidental costs which may be reimbursed under the provisions of the warranty in either a fixed amount specified in the warranty or sales agreement or by the use of a formula itemizing specific incidental costs incurred by the warranty holder;

b.The warranty meets all the requirements set forth in section 2 of P.L.2007, c.166 (C.17:18-20), including, but not limited to, being guaranteed by a warranty reimbursement insurance policy; and

c.The warrantor meets all the requirements set forth in section 3 of P.L.2007, c.166 (C.17:18-21).

L.2007, c.166, s.5.



Section 17:18-23 - Registration Not Required For Nonwarrantor.

17:18-23 Registration not required for nonwarrantor.

6.An administrator or person who sells or solicits a sale of a vehicle protection product, but who is not a warrantor, shall not be required to register as a warrantor or be licensed under the insurance laws of this State to sell vehicle protection products.

L.2007, c.166, s.6.



Section 17:18-24 - Vehicle Protection Product Not Required For Sale, Financing.

17:18-24 Vehicle protection product not required for sale, financing.

7.A warrantor or seller of vehicle protection products shall not require, as a condition of sale or financing, a retail purchaser of a motor vehicle to purchase a vehicle protection product that is not installed on the motor vehicle at the time of sale.

L.2007, c.166, s.7.



Section 17:18-25 - Noncompliance Prior To Effective Date.

17:18-25 Noncompliance prior to effective date.

8.The failure of a warrantor or other person to comply with P.L.2007, c.166 (C.17:18-19 et al.), or otherwise to administer a vehicle protection product in the manner required by P.L.2007, c.166 (C.17:18-19 et al.), before its effective date is not admissible in any court, administrative, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper.

L.2007, c.166, s.8.



Section 17:18-26 - Violation, Unlawful Practice.

17:18-26 Violation, unlawful practice.


9.A violation of the provisions of P.L.2007, c.166 (C.17:18-19 et al.) shall be an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.).

L.2007, c.166, s.9.



Section 17:19-1 - Insanitary Housing Conditions; Necessity For Remedy

17:19-1. Insanitary housing conditions; necessity for remedy
It is hereby declared that congested, insanitary and dangerous housing conditions which exist in portions of the cities of the first class in this state are a menace to the health, safety, morals and welfare of the public; that the correction of these conditions is essential to the general public health and safety; that it is only practicable to accomplish that purpose by the investment of private funds for the acquisition at fair prices of the lands and buildings upon and within which the conditions obtain for the demolition of the insanitary and unsafe buildings and the construction of new housing facilities under public supervision in accordance with proper standards of sanitation and safety and at a cost which will permit rentals within the means of wage-earners of the lowest earning capacity.



Section 17:19-2 - Application For Approval Of Project To Remedy Conditions

17:19-2. Application for approval of project to remedy conditions
Any insurance company of this state authorized to hold, purchase and convey real estate may present to the governing body of any city of the first class in this state an application for approval of a project for the acquisition of a tract of real estate in the city occupied in whole or in part by insanitary or unsafe structures used as dwellings, for the demolition of the existing structures and for the construction upon the tract of new housing facilities in accordance with proper standards of sanitation and safety, at the expense of the applicant. The application shall set forth a statement of the project presented for approval, to which shall be annexed the following exhibits:

a. A map showing the location of the tract and of the structures thereon, the acquisition of which is deemed by the applicant to be necessary to the project.

b. A plan and specifications prepared by an architect or engineer showing the new housing facilities to be constructed upon the tract pursuant to the project, which may provide stores and offices on the ground floor.

c. An estimate of the cost of the entire project prepared by an architect or engineer.

d. An estimate of the rentals of the new housing facilities necessary to assure a return of five per cent upon the cost of the entire project after payment of all taxes, insurance, costs of operation and maintenance and an annual amount sufficient to amortize the entire cost of construction of the new housing facilities at the end of a period of twenty years from their completion.

At any time prior to the final action of the governing body upon the application, the applicant may in its discretion amend or supplement the application in such manner as it desires to conform to the conditions the governing body may impose upon the granting of its approval.



Section 17:19-3 - Application; Examination Into; Approval

17:19-3. Application; examination into; approval
Upon filing the application the governing body shall examine it and any amendments and supplements thereto, and within three months of its filing, or of the last amendment or supplement thereto, by resolution, determine whether the project set forth in the application is in the public interest and necessary for public use. If it determines that the undertaking and completion of the project is in the public interest and necessary for public use, it shall, by resolution, approve the application and authorize and empower the applicant to undertake and carry the project to completion in accordance with the provisions of this article.



Section 17:19-4 - Acquiring Property; Condemnation

17:19-4. Acquiring property; condemnation
When the application has been approved by the governing body, the applicant may thereupon undertake and proceed to acquire the real estate required for the completion of the project set forth in the application. If the applicant is unable to acquire any property included within and necessary to the completion of the project by agreement with the owner thereof, the applicant may petition the governing body which has approved the application to acquire the property by the exercise of the power of eminent domain. If the governing body determines by resolution that the acquisition of the property described in the petition for the completion of the project in question is in the public interest and necessary for the public use, the governing body shall thereupon proceed to acquire the same by condemnation. A copy of the resolution, duly certified by the clerk of the city, under its seal, shall be conclusive evidence as to the matter therein contained in any proceeding on the part of the governing body to acquire the property or any part thereof therein described. Upon the adoption of the resolution by the governing body the applicant shall be required to enter into an undertaking with the governing body to pay such sums as may be ascertained according to law to be payable to the owner of the property, together with costs of the condemnation proceedings.

Upon paying the owner of the property the sum so ascertained, with the costs, if any, the city shall be seized and possessed in fee simple of all the real estate.

Amended by L.1953, c. 17, p. 237, s. 108.



Section 17:19-5 - Conveyance Of Property To Applicant

17:19-5. Conveyance of property to applicant
Upon the acquisition by the city of the property, and payment to the city by the applicant of the sum expended by it, the governing body shall convey the property to the applicant, subject only to the public duties and obligations imposed upon the applicant by this article.



Section 17:19-6 - Completion Of Project

17:19-6. Completion of project
When the property or any part necessary to the completion of the project has been acquired by condemnation and conveyed to the applicant, the applicant shall thereupon be charged with the public duty of immediately commencing and within a reasonable time completing the project in accordance with the plans and specifications therefor approved by the governing body.



Section 17:19-7 - Disposal Of Property

17:19-7. Disposal of property
No applicant that has acquired any property by the exercise of the power of eminent domain by a city and by subsequent conveyance from the city, as herein provided, shall sell, assign or convey the property except upon notice to and consent by the governing body. Until the expiration of twenty-five years from the date of the acquisition in the manner aforesaid, every purchaser of the property shall take it subject to the same public use and charged with all the duties and obligations imposed upon the property while in the ownership of the applicant. From and after the expiration of twenty-five years the property shall be discharged from the public use and the owner shall be discharged forthwith of the duties and obligations.



Section 17:19-8 - Investment In Project Authorized

17:19-8. Investment in project authorized
Any insurance company of this state, in addition to other investments allowed by law, may invest its funds, to an aggregate amount not exceeding five per cent of its total admitted assets, in the purchase of real estate in any city of this state for the purpose of constructing thereon apartments, tenements or other dwelling houses, in the manner hereinafter provided.



Section 17:19-9 - Application For Approval Of Project; Proceedings Thereon

17:19-9. Application for approval of project; proceedings thereon
The insurance company, prior to the acquisition of the real estate or within one year after its acquisition, or within such further period as may be permitted and prescribed in writing by the commissioner, shall present to the governing body of the city wherein the real estate is located an application for approval of a project for the improvement of the real estate which has been acquired, for the acquisition of real estate for such purposes and for the construction thereon of new housing facilities in accordance with proper standards of sanitation and safety, at the expense of the company. The application, which may be amended or supplemented, as provided in section 17:19-2 of this title, shall set forth a statement of the project presented for approval and shall have annexed thereto the exhibits stated in said section 17:19-2.

The governing body shall thereupon proceed in the manner provided in section 17:19-3 of this title.



Section 17:19-10 - Procedure After Approval Of Application

17:19-10. Procedure after approval of application
When the application has been approved by the governing body, the company may thereupon proceed to improve the real estate already acquired, and to acquire and improve any additional real estate which may be necessary for the completion of the project set forth in the application, and may proceed to construct new housing facilities in accordance therewith.



Section 17:19-11 - Maximum Rental Fixed

17:19-11. Maximum rental fixed
When new housing facilities, as provided in this chapter, have been completed, the governing body shall fix the maximum rental per room that may be charged by the applicant to the tenants of the new housing facilities, upon such a scale that the net return to the insurance company from the rentals so fixed shall equal at least five per cent but not more than six per cent upon the cost of the entire project after payment of all items set forth in paragraph "d" of section 17:19-2 of this title. From time to time the governing body may increase the maximum rental per room so fixed, upon satisfactory evidence presented by the insurance company of such increase in taxes, insurance or costs of operation or maintenance as requires the increased rental to assure a return of at least five per cent upon the cost of the project.



Section 17:19-12 - Construction Period

17:19-12. Construction period
When an insurance company has invested its funds in real estate pursuant to the authority granted by this article, it shall, within five years from the date upon which it has acquired the real estate, sell and dispose of the same unless within that period it has commenced the construction of one or more apartments, tenements, or dwelling houses thereon pursuant to the plans and specifications set forth in the project approved by the board of commissioners or other governing body of the city wherein the real estate is located, in accordance with the provisions of this article. The commissioner may, in his discretion, extend this period of five years for such further period as the circumstances of the particular case seem to him to require.



Section 17:20-1 - Definitions

17:20-1. Definitions
17:20-1. a. As used in this chapter:



(1) "Bank" means a State or federally chartered bank, savings bank, or savings and loan association which has trust powers and which has its principal office in New Jersey.



(2) "Custodian" means a bank which performs fiduciary functions in the maintenance of deposits.



(3) "Deposit" means those deposits of securities required to be made by insurance companies prior to their authorization to transact business within any jurisdiction.



(4) "Federal Reserve book-entry system" means the computerized system sponsored by the United States Department of the Treasury and certain agencies and instrumentalities of the United States for holding and transferring securities of the United States government and the agencies and instrumentalities, respectively, in Federal Reserve Banks through banks which are members of the Federal Reserve System or which otherwise have access to this computerized system.

(5) "Policyholders" means those persons including subscribers, certificate holders, and others who are named in or covered by a contract of insurance.



(6) "Securities" means and shall only include:



(a) Bills, bonds and notes issued by the United States Treasury;



(b) Debt obligations of the State of New Jersey, its authorities, counties and municipalities; and



(c) Certificates of deposit of a State or federally chartered bank, savings bank, or savings and loan association with its principal office in New Jersey.



b. The commissioner shall appoint one or more custodians which shall be selected on the basis of bids submitted by banks to perform such fiduciary functions as the commissioner deems necessary in the maintenance of deposits.

c. Every company organized under subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), other than a mutual company organized to make insurance solely against loss or damage to property belonging to the insured member, shall deposit with the custodian on behalf of the commissioner, securities with a market value of at least $100,000.00 to be held in physical form or purchased for its account in the Federal Reserve book-entry system. The deposits shall be held for the benefit and security of all the policyholders of the company depositing them. The records of the custodian, through which an insurance company holds securities in the Federal Reserve book-entry system or in physical form, shall at all times show that these securities are held for an insurance company and for which accounts thereof.

d. The Commissioner of Insurance may, from time to time, after the company has commenced business, require it to make further deposits of securities up to the sum of $250,000, as the commissioner may deem necessary to protect the policyholders of the depositing company.

Amended 1989,c.264,s.1; repealed in part (see N.J.S.17B:36-3b).



Section 17:20-1.1 - Procedure For Holding Of Deposits

17:20-1.1. Procedure for holding of deposits
Whenever the commissioner is required or authorized by a law of this or any other state or country to receive and hold a deposit, he may utilize the procedures for the holding of those deposits which are found in R.S.17:20-1.

L.1989, c.264, s.12.



Section 17:20-2 - Deposits; Interest On; Substitution Of

17:20-2. Deposits; interest on; substitution of
17:20-2. The commissioner shall hold the securities deposited as aforesaid, for the benefit and security of all the policyholders of the company depositing them, but shall, so long as the company continues solvent and complies with all the requisites of the laws applicable to it, permit the company to collect the interest or dividends on the securities so deposited, and, from time to time, with his assent, to withdraw any of the securities, on depositing with him other eligible securities, the market value of which shall not cause the value of the total deposit to fall below the amount required by the commissioner.

Amended 1989,c.264,s.2; repealed in part(see N.J.S.17B:36-3b).



Section 17:20-3 - Delivery Of Securities On Dissolution, Liquidation, Reorganization Or Merger; Action To Obtain Delivery; Claims Of Policyholders

17:20-3. Delivery of securities on dissolution, liquidation, reorganization or merger; action to obtain delivery; claims of policyholders
17:20-3. Whenever any insurance company of this State shall voluntarily dissolve, or a receiver or trustee thereof shall be appointed by the Superior Court in any action brought in such court to effect the liquidation or reorganization of such company; or if, pursuant to the provisions of any statute of this State, any statutory officer shall take possession of the business and affairs of such company; or if such company shall have heretofore or shall hereafter become legally merged into or consolidated with another such company, the commissioner shall thereupon deliver to such receiver or trustee, or to the directors or trustees on dissolution, or to such statutory officer, or to the company resulting from such merger or consolidation, the securities deposited with him.

Before the commissioner shall make such delivery, such receiver or trustee, or such directors or trustees on dissolution, or such statutory officer, or such company resulting from such merger or consolidation, shall institute an action in the Superior Court to obtain delivery by the commissioner of such securities to the plaintiff. The court may proceed in the action in a summary manner or otherwise, and process therein may be served upon all persons, other than the commissioner by publishing the same or a notice thereof once in a newspaper published in the county where the company has its principal office. The court may enter judgment directing the commissioner to deliver such securities to the plaintiff. Upon such delivery, the commissioner shall be relieved of all further responsibility or obligation in regard to the securities so deposited, except when such securities are delivered by such commissioner as commissioner to himself in his capacity as the officer designated by statute to take possession of the business and affairs of any such company. Such deposited securities shall not be delivered to the directors or trustees on dissolution until all proceedings in such voluntary dissolution shall have first been approved by the commissioner.

Nothing herein contained shall be construed as in anywise affecting the rights, in such securities, of the policyholders of such company for whose benefit and security such deposit was made, as provided in R.S.17:20-2. Such securities or the proceeds thereof, shall be administered, upon such delivery, as a trust fund for the benefit of such policyholders, and shall not be mingled with other assets of such company, until distribution thereof is made as hereinafter provided.

The Superior Court, in any action brought therein for the delivery of such securities as herein provided, shall have jurisdiction to limit the time within which policyholders shall present and make proof of their respective claims against such company, and may bar all such policyholders from any claim in such securities for failing so to do within the time limited. The court may also prescribe what notice, by publication or otherwise, shall be given to such policyholders of such limitation of time. Nothing contained in subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.) shall be construed as conferring upon the Superior Court general jurisdiction over the business and affairs of such company by reason only of any application made to it pursuant to the provisions of this section. Such claims shall be presented to such receiver or trustee, or to such directors or trustees in dissolution, or to such statutory officer, or to such company resulting from such merger or consolidation, in writing and under oath and shall be passed upon by the same, subject to a summary review by the court as may be prescribed by order of the court. Upon the expiration of the time limited for filing claims, and upon the determination as herein provided, of claims disallowed, such securities or the proceeds thereof shall be distributed pro rata to such policyholders on account of such claims, and the balance thereof shall thereupon be discharged from any trust for the benefit of such policyholders. If the proceeds of such distribution are insufficient to pay such claims in full, nothing herein contained shall be construed as preventing such policyholders from asserting any lawful claim against other assets of such company for the amount of such deficiency.

Amended 1953,c.17,s.109; 1989,c.264,s.3; repealed in part (see N.J.S.17B:36-3b).



Section 17:20-3.1 - Fees For Services Of Custodian Required Pursuant To R. S.17:20-1 et Seq.

17:20-3.1. Fees for services of custodian required pursuant to R.S.17:20-1 et seq.
The Commissioner of Insurance shall establish, by regulation, the fees to be charged insurance companies for the services of the custodian pursuant to the requirements of R.S.17:20-1 through R.S.17:20-3.

L.1989, c.264, s.4.



Section 17:20-4 - Deposits To Do Business Elsewhere

17:20-4. Deposits to do business elsewhere
The commissioner may receive from any insurance company of this State a deposit of any securities necessary to enable it to transact business in any other State, territory, dependency or Federal District of the United States or in any foreign country under the laws thereof. The securities shall be held by the commissioner as long as the company desires to transact business in the State, territory, dependency, Federal District or foreign country requiring the deposit but the company may draw the dividends or receive the interest on the securities. When the company desires to discontinue its business therein, and the deposit is no longer required by the laws thereof, the commissioner shall return the securities to the company depositing them. Before the commissioner shall return such securities deposited with him as aforesaid, the company shall institute an action and obtain a judgment therefor in the Superior Court substantially similar to that provided in section 17:20-3 of this Title.

Amended by L.1953, c. 17, p. 240, s. 110.



Section 17:21-1 - Proxy Voting Permitted At Elections

17:21-1. Proxy voting permitted at elections
At any election of directors, managers or other officers of an insurance company of this state, every person entitled to vote at the election may vote in person or by attorney or proxy, but no proxy shall be voted, allowed or received after three years from its date.



Section 17:21-2 - Compensation Of Directors

17:21-2. Compensation of directors
The directors of any insurance company of this state, when acting as its officers, and also for each occasion of their attendance at meetings of the board or its committees, may receive such compensation as a majority of the board deems just and reasonable.



Section 17:21-3 - Election Of Directors Of Benefit Companies

17:21-3. Election of directors of benefit companies
All elections of directors of any stock insurance company of this state incorporated by special charter, whose object is to assist its sick or needy members, or aid in defraying funeral expenses of deceased members and make provision for their families, shall be by the stockholders of the company, and no policyholder or person insured in the company may vote at an election unless he is also a stockholder.



Section 17:22-5.2 - Effective Date

17:22-5.2. Effective date
This act shall take effect May first, one thousand nine hundred and forty-two.

L.1941, c. 118, p. 267, s. 3.



Section 17:22-6.2A - Authorization Entitling Broker To Receive Insurance Premium On Behalf Of Insurer

17:22-6.2a. Authorization entitling broker to receive insurance premium on behalf of insurer
Any insurer which delivers in this State to any insurance broker a contract of insurance (other than a contract of life insurance, or life, accident or health insurance) pursuant to the application or request of such broker, acting for an insured other than himself, shall be deemed to have authorized such broker to receive on its behalf payment of any premium which is due on such contract at the time of its issuance or delivery or payment of any installment of such premium or any additional premium which becomes due or payable thereafter on such contract, provided such payment is received by such broker within 90 days after the due date of such premium or installment thereof or after the date of delivery of statement by the insurer of such additional premium.

L.1966, c. 50, s. 1, eff. May 24, 1966.



Section 17:22-6.14A - Rates Of Commission To Be Set Forth In Contracts; Exceptions; Termination Of Contracts.

17:22-6.14a Rates of commission to be set forth in contracts; exceptions; termination of contracts.

1. a. In the event that a policy is canceled by the insurer, either at its own behest or at the behest of the agent or broker of record, the unearned premium, including the unearned commission, shall be returned to the policyholder.

b.In the event that a policy of insurance, issued by the automobile insurance plan established pursuant to P.L.1970, c.215 (C.17:29D-1) or any successor thereto, is canceled by reason of nonpayment of premium to the insurer issuing the policy or nonpayment of an installment payment due pursuant to an insurance premium finance agreement, the broker of record for that policy may retain the full annual commission due thereon and, if a premium finance agreement is not involved, the effective date of cancellation of the policy shall be no earlier than 10 days prior to the last full day for which the premium paid by the insured, net of the broker's full annual commission, would pay for coverage on a pro rata basis in accordance with rules established by the commissioner.

c.Contracts between insurance companies and agents for the appointment of the agent as the representative of the company shall set forth the rate of commission to be paid to the agent for each class of insurance within the scope of such appointment written on all risks or operations in this State, except:

(1)Reinsurance.

(2)Life insurance.

(3)Annuities.

(4)Accident and health insurance.

(5)Title insurance.

(6)Mortgage guaranty insurance.

(7)Hospital service, medical service, health service, or dental service corporations, investment companies, mutual benefit associations, or fraternal beneficiary associations.

Said rates of commission shall continue in force and effect unless changed by mutual written consent or until termination of said contract as hereinafter provided. Failure to achieve such mutual consent shall require that the agent's contract be terminated as hereinbelow provided. The rate of commission being paid on each class of insurance on the date of enactment hereof shall be deemed to be pursuant to the existing contract between agent and company.

d.Termination of any such contract for any reason other than one excluded herein shall become effective after not less than 90 days' notice in writing given by the company to the agent and the Commissioner of Banking and Insurance. No new business or changes in liability on renewal or in force business, except as provided in subsection l. of this section, shall be written by the agent for the company after notice of termination without prior written approval of the company. However, during the term of the agency contract, including the said 90-day period, the company shall not refuse to renew such business from the agent as would be in accordance with said company's current underwriting standards. The company shall, during a period of 12 months from the effective date of such termination, provided the former agent has not been replaced as the broker of record by the insured, and upon request in writing of the terminated agent, renew all contracts of insurance for such agent for said company as may be in accordance with said company's then current underwriting standards and pay to the terminated agent a commission in accordance with the agency contract in effect at the time notice of termination was issued. Said commission can be paid only to the holder of a valid New Jersey insurance producer's license. In the event any risk shall not meet the then current underwriting standards of said company, that company may decline its renewal, provided that the company shall give the terminated agent and the insured not less than 60 days' notice of its intention not to renew said contract of insurance.

e.The agency termination provisions of this act shall not apply to those contracts:

(1)in which the agent is paid on a salary basis without commission or where he agrees to represent exclusively one company or to the termination of an agent's contract for insolvency, abandonment, gross and willful misconduct, or failure to pay over to the company moneys due to the company after his receipt of a written demand therefor, or after revocation of the agent's license by the Commissioner of Banking and Insurance; and in any such case the company shall, upon request of the insured, provided he meets the then current underwriting standards of the company, renew any contract of insurance formerly processed by the terminated agent, through an active agent, or directly pursuant to such rules and regulations as may be promulgated by the Commissioner of Banking and Insurance; or

(2)which are entered into between a qualified insurer and a UEZ agent pursuant to section 22 of P.L.1997, c.151 (C.17:33C-4).

f.The Commissioner of Banking and Insurance, on the written complaint of any person stating that there has been a violation of this act, or when he deems it necessary without a complaint, may inquire and otherwise investigate to determine whether there has been any violation of this act.

g.All existing contracts between agent and company in effect in the State of New Jersey on the effective date of this act are subject to all provisions of this act.

h.The Commissioner of Banking and Insurance may, if he determines that a company is in unsatisfactory financial condition, exclude such company from the provisions of this act.

i.Whenever under this act it is required that the company shall renew a contract of insurance, the renewal shall be for a time period equal to one additional term of the term specified in the original contract, but in no event to be less than one year.

j.The provisions of subsection b. of this section shall not apply to policies written by the New Jersey Automobile Full Insurance Underwriting Association established pursuant to sections 13 through 34 of P.L.1983, c.65 (C.17:30E-1 et seq.).

k.The New Jersey Automobile Full Insurance Underwriting Association established pursuant to sections 13 through 34 of P.L.1983, c.65 (C.17:30E-1 et seq.), shall not be liable to pay any commission required by subsection b. of this section on any policies written by the association prior to January 1, 1986.

l.A company which terminates its contractual relationship with an agent subject to the provisions of subsection d. of this section shall, at the time of the agent's termination, with respect to insurance covering an automobile as defined in subsection a. of section 2 of P.L.1972, c.70 (C.39:6A-2), notify each named insured whose policy is serviced by the terminated agent in writing of the following: (1) that the agent's contractual relationship with the company is being terminated and the effective date of that termination; and (2) that the named insured may (a) continue to renew and obtain service through the terminated agent; or (b) renew the policy and obtain service through another agent of the company.

Notwithstanding any provision of this section to the contrary, no insurance company which has terminated its contractual relationship with an agent subject to subsection d. of this section shall, upon the expiration of any automobile insurance policy renewed pursuant to subsection d. of this section which is required to be renewed pursuant to section 3 of P.L.1972, c.70 (C.39:6A-3), refuse to renew, accept additional or replacement vehicles, refuse to provide changes in the limits of liability or refuse to service a policyholder in any other manner which is in accordance with the company's current underwriting standards, upon the written request of the agent or as otherwise provided in this section, provided the agent maintains a valid New Jersey insurance producer's license and has not been replaced as the broker of record by the insured. However, nothing in this section shall be deemed to prevent nonrenewal of an automobile insurance policy pursuant to the provisions of section 26 of P.L.1988, c.119 (C.17:29C-7.1).

The company shall pay a terminated agent who continues to service policies pursuant to the provisions of this subsection a commission in an amount not less than that provided for under the agency contract in effect at the time the notice of termination was issued. A terminated agent who continues to service automobile insurance policies pursuant to this subsection shall be deemed to be an insurance producer as defined in section 3 of P.L.2001, c.210 (C.17:22A-28), and not an agent of the company, except that the terminated agent shall have the authority to bind coverage for renewals, additional or replacement vehicles, and for changed limits of liability as provided in this subsection to the same extent as an active agent for the company. The company shall provide the terminated agent with a written copy of its current underwriting guidelines during the time the agent continues to service policies pursuant to this subsection.

If a terminated agent who is continuing to service policies pursuant to the provisions of this subsection violates the written underwriting guidelines of the company in such a manner or with such frequency as to substantially affect the company's ability to underwrite or provide coverage, the company may discontinue accepting renewal and service requests from, and paying commissions to, the terminated agent; provided, however, that the company provides the terminated agent with at least 45 days' written notice which shall include a detailed explanation of the reasons for discontinuance. A copy of this notice, along with supporting documentation providing evidence that the terminated agent received proper notice of discontinuance pursuant to this subsection and evidence in support of the company's action, shall be sent by the company to the Division of Enforcement and Consumer Protection in the Department of Banking and Insurance.

The provisions of this subsection shall not apply to any policy issued by the New Jersey Automobile Full Insurance Underwriting Association created pursuant to the provisions of P.L.1983, c.65 (C.17:30E-1 et seq.).

m.A qualified insurer which terminates its contractual relationship with its UEZ agent pursuant to section 22 of P.L.1997, c.151 (C.17:33C-4) shall terminate its relationship in accordance with the following provisions:

(1)The qualified insurer shall give the UEZ agent at least 60 days' written notice of termination. Notice of termination shall be on a form prescribed by the commissioner and shall indicate the date of termination and the reason for the termination. A copy of the notice of termination shall be sent to the commissioner.

(2)Notwithstanding the provisions of this section and section 26 of P.L.1988, c.119 (C.17:29C-7.1), a qualified insurer may refuse to renew the business written through a UEZ agent in an orderly and non-discriminatory manner over the course of at least a three-year period provided that such refusals to renew in each year shall not exceed one-third of a terminated UEZ agent's book of business on the effective date of termination of its relationship with its UEZ agent. A qualified insurer intending to refuse renewal business written by a terminated UEZ agent shall notify the commissioner prior to the date of the UEZ agent's termination.

(3)The terminated UEZ agent who continues to service automobile insurance policies shall continue to receive commissions for any renewal business pursuant to the terms of the contract in force with the qualified insurer at the time of termination, provided that the UEZ agent maintains a valid New Jersey insurance producer's license and has not been replaced as the broker of record by the insured. A terminated UEZ agent who continues to service automobile insurance policies shall be deemed to be an insurance broker and not the agent of the qualified insurer.

n.In any case of a transfer by an insurance company of any kind or kinds of insurance specified in its certificate of authority to another company, pursuant to the provisions of R.S.17:17-10 or section 72 of P.L.1990, c.8 (C.17:33B-30), the policies transferred shall continue to be serviced by the agent of record and the company to which the business is transferred shall offer contracts to the agents of the transferring company which contain terms and conditions concerning the use, control and ownership of policy expirations and payment of commissions that are no less favorable than the terms and conditions of their current contracts. Nothing in this subsection shall prohibit a company from offering contracts to agents of the transferring company that limit the agents' right to produce new business or prohibit subsequent modification of the rate of commission set forth in the agency contract in accordance with subsection c. of this section. This subsection shall not apply if the company seeking to transfer policies pays its agents on a salary basis without commission or if its agents represent the company exclusively.

L.1970,c.217,s.1; amended 1971, c.152, s.1; 1979, c.75, s.1; 1981, c.137, s.1; 1986, c.211, s.11; 1989, c.129; 1997, c.151, s.28; 2003, c.153.



Section 17:22-6.14A1 - Property And Casualty Insurers; Filing Of Current Underwriting Guidelines

17:22-6.14a1. Property and casualty insurers; filing of current underwriting guidelines
All property and casualty insurers doing business in New Jersey shall, upon request of the Commissioner of Insurance, file with the Department of Insurance a copy of their current underwriting guidelines, together with any amendments thereto or modification thereof. Such guidelines, amendments or modifications shall not be arbitrary, capricious or unfairly discriminatory.

L.1971, c. 152, s. 2, eff. May 20, 1971.



Section 17:22-6.14A2 - Notice Of Nonrenewal; Identification Of Underwriting Standards Not Met; Liability For Information To Insurer As To Reasons For Nonrenewal

17:22-6.14a2. Notice of nonrenewal; identification of underwriting standards not met; liability for information to insurer as to reasons for nonrenewal
Where a policy of insurance is not renewed because of failure to meet the then current underwriting standards, the notice of nonrenewal shall identify the underwriting standard and specify in detail the factual basis upon said underwriting standard has not been met.

There shall be no liability on the part of and no cause of action of any nature shall arise against the Commissioner of Insurance or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for nonrenewal, for any statement made by any of them in any written notice of nonrenewal, or in any other communication, oral or written specifying the reasons for nonrenewal, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

L.1971, c. 152, s. 3, eff. May 20, 1971.



Section 17:22-6.14A3 - Rules And Regulations By Commissioner Of Insurance

17:22-6.14a3. Rules and regulations by commissioner of insurance
The Commissioner of Insurance is authorized to adopt, promulgate and enforce such rules and regulations as he determines to be necessary to implement this act.

L.1971, c. 152, s. 4, eff. May 20, 1971.



Section 17:22-6.14B - Severability

17:22-6.14b. Severability
If any section, subsection, subdivision, paragraph, sentence or clause of this act is held invalid or unconstitutional, such decision shall not affect the remaining portions of this act, and to this end the provisions of this act are declared to be severable.

L.1970, c. 217, s. 2, eff. Oct. 13, 1970.



Section 17:22-6.26 - Repeals

17:22-6.26. Repeals
Sections 17:22-1, 17:22-2, 17:22-3, 17:22-4, 17:22-5, 17:23-3, 17:32-6, and 17:32-11 of the Revised Statutes and section one of "An act concerning the licensing of agents for insurance companies in certain cases, supplementing chapter twenty-two of Title 17, and amending section 17:33-1 of the Revised Statutes" , approved May sixteenth, one thousand nine hundred and forty-one and all acts or parts of acts inconsistent herewith are repealed.

L.1944, c. 175, p. 675, s. 26, eff. May 2, 1944.



Section 17:22-6.35 - Repeal

17:22-6.35. Repeal
Section 17:36-1 of the Revised Statutes is repealed.

L.1948, c. 462, p. 1900, s. 8.



Section 17:22-6.37 - Acting For Unauthorized Companies; Prohibition; Exceptions

17:22-6.37. Acting for unauthorized companies; prohibition; exceptions
No person shall in this State directly or indirectly act as agent for, or otherwise represent or aid on behalf of another, any insurer not then authorized to transact such insurance in this State, in the solicitation, negotiation, procurement or effectuation of insurance or annuity contracts, or renewals thereof, or in the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist such an insurer in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this State. Except that, the holder of an insurance broker's license shall have authority on behalf of a prospective assured to negotiate and deal with a surplus lines agent to effect any such transaction, collect the insurance premium therefor from the assured, and receive from the said surplus lines agent a share of any commission or brokerage fee earned by the said surplus lines agent in connection therewith.

This section does not apply to:

(a) Matters authorized to be done by the commissioner under the unauthorized insurers process law, (N.J.S.A. 17:51-1 et seq.);

(b) Surplus lines insurance when written pursuant to the surplus lines law;

(c) Transactions as to which a certificate of authority is not required of an insurer under the insurance laws of the State of New Jersey;

(d) Reinsurance effectuated in accordance with the laws of New Jersey;

(e) Railroad or aviation risks engaged in interstate or international commerce;

(f) Insurances of vessels, crafts or hulls, cargoes, marine builders' risks, marine protection and indemnity or other risks including strikes and war risks commonly insured under ocean or wet marine forms of policy.

No insurance contract entered into in violation of this section shall be deemed to have been rendered invalid thereby.

L.1960, c. 32, p. 105, s. 3. Amended by L.1963, c. 189, s. 1.



Section 17:22-6.38 - Violation; Misdemeanor; Penalties

17:22-6.38. Violation; misdemeanor; penalties
Any person who in this State represents or aids an unauthorized insurer in violation of section 3 of this act shall upon conviction thereof be guilty of a misdemeanor.

In addition to the penalty provided for herein such violator shall be liable, personally, jointly and severally with any other person or persons liable therefor, for payment of taxes payable on account of such insurance as if such insurance were independently procured.

L.1960, c. 32, p. 106, s. 4.



Section 17:22-6.39 - Actions Or Proceedings By Unauthorized Insurers Prohibited; Exceptions

17:22-6.39. Actions or proceedings by unauthorized insurers prohibited; exceptions
No unauthorized insurer shall institute, file, or maintain, or cause to be instituted, filed, or maintained, any suit, action or proceeding in this State to enforce any right, claim or demand arising out of any insurance transaction in this State except with respect to the following:

(1) Investigation, settlement, or litigation of claims under its policies lawfully written in this State, or liquidation of assets and liabilities of the insurer (other than collection of new premiums), all as resulting from its former authorized operations in this State;

(2) Transactions involving a policy, subsequent to issuance thereof, covering only subjects of insurance not resident, located or expressly to be performed in this State at time of issuance, and lawfully solicited, written, or delivered outside this State; or railroad or aviation risks engaged in interstate or international commerce and insurances of vessels, crafts or hulls, cargoes, marine builders' risks, marine protection and indemnity or other risks including strikes and war risks commonly insured under ocean or wet marine forms of policy;

(3) Transactions pursuant to surplus lines coverages lawfully written under subtitle 3 of this Title;

(4) Reinsurance effectuated in accordance with the laws of New Jersey;

(5) The continuation and servicing of life insurance or disability insurance policies or annuity contracts remaining in force as to residents of this State where the insurer has withdrawn from the State and is not transacting new insurance therein.

L.1960, c. 32, p. 106, s. 5. Amended by L.1963, c. 189, s. 2.



Section 17:22-6.40 - Short Title; Application Of Act

17:22-6.40. Short title; application of act
Sections 6 through 31 of this act (C. 17:22-6.40 through 17:22-6.65) constitute and may be referred to as "the surplus lines law." This act does not apply to life insurance companies writing life insurance, accident and health insurance and annuities, nor to risks insured under exceptions (e) and (f) of section 3 of this act (C 17:22-6.37), nor to insurance coverages which are independently procured as provided in section 30 (C. 17:22-6.64) of this act.

L.1960, c. 32, p. 107, s. 6. Amended by L.1963, c. 189, s. 3; L.1973, c. 22, s. 3, eff. Feb. 8, 1973.



Section 17:22-6.41 - Definitions Relative To Surplus Lines Insurers.

17:22-6.41 Definitions relative to surplus lines insurers.

7.As used in this surplus lines law:

(a)"Surplus lines agent" means an individual licensed as a surplus lines insurance producer with surplus lines authority as provided in P.L.2001, c.210 (C.17:22A-26 et seq.) to handle the placement of insurance coverages on behalf of unauthorized insurers.

(b)"Surplus lines insurer" means an unauthorized insurer in which an insurance coverage is placed or may be placed under this surplus lines law.

(c)To "export" means to place in an unauthorized insurer under this surplus lines law, insurance covering a subject of insurance resident, located, or to be performed in New Jersey.

(d)"Commissioner" means the Commissioner of Banking and Insurance of the State of New Jersey.

(e)"Certificate of insurance" means permanent evidence of insurance on a form approved by the commissioner and issued by a surplus lines agent who has filed evidence of his binding authority with the commissioner on behalf of an alien insurer. When issued other than on behalf of an alien insurer, an initial certificate of insurance will be treated as temporary evidence of insurance, pending the issuance of a policy. "Certificate of insurance" also means evidence of a renewal of that insurance provided: (1) there is no change in the terms or amounts of coverage; (2) the coverage is still eligible for export; and (3) the insured may request the issuance of a new policy.

(f)"Cover note," "binder" or "confirmation of insurance," means temporary evidence of insurance, to be replaced by a policy or certificate of insurance.

(g)"Home state" means,

(1) Except as provided in paragraph (2) of this subsection, the term ''home state'' means, with respect to an insured:

(i)the state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(ii)if 100 percent of the insured risk is located out of the state referred to in subparagraph (i) of this paragraph, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(2)If more than one insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term ''home state'' means the home state, as determined pursuant to subparagraph (i) of paragraph (1) of this subsection, of the member of the affiliated group that has the largest percentage of premium attributed to it under that insurance contract.

L.1960, c.32, s.7; amended 1981, c.250, s.1; 1996, c.69, s.1; 2011, c.119, s.1.



Section 17:22-6.42 - Procurement Of Surplus Line Coverages; Conditions

17:22-6.42. Procurement of surplus line coverages; conditions
8.If certain insurance coverages of subjects resident, located, or to be performed in this State cannot be procured from authorized insurers, such coverages, hereinafter designated "surplus lines," may be procured from unauthorized insurers, subject to the following conditions:

(a)The insurance must be eligible for export under section 9 of P.L.1960, c.32 (C.17:22-6.43);

(b)The insurer must be an eligible surplus lines insurer under section 11 of P.L.1960, c.32 (C.17:22-6.45);

(c)The insurance must be so placed through a licensed New Jersey surplus lines agent; and

(d)Other applicable provisions of this surplus lines law must be complied with.

(e)No surplus lines agent shall exercise binding authority in this State on behalf of any insurer unless the agent has first filed with the commissioner for informational purposes and not for the purpose of approval or disapproval the written agreement between the agent and the insurer setting forth the terms, conditions and limitations governing the exercise of the binding authority by the agent. A copy of any amendments to the agreement and of any notice of cancellation or termination of the agreement shall be filed by the agent with the commissioner no later than 10 days after adoption thereof.

The agreement filed pursuant to this section shall be considered and treated as a confidential document, and shall not be available for inspection by the public.

The agreement shall include the following items:

(1)A description of the classes of insurance for which the agent holds binding authority;

(2)The geographical limits upon the exercise of binding authority by the agent;

(3)The maximum dollar limitation on the binding authority of the agent for any one risk for each class of insurance written by the agent;

(4)The maximum policy period for which the agent may bind a risk;

(5)If the binding authority is delegable by the agent, a prohibition against the delegation without the prior written approval of the insurer.

If an agent who is qualified in accordance with this section to exercise binding authority on behalf of an insurer delegates the binding authority to any other agent, the agent to whom the authority is delegated shall not exercise the same until a copy of the instrument delegating the binding authority shall first have been filed with the commissioner for informational purposes and not for the purpose of approval or disapproval. The instrument delegating the binding authority shall include an identification of the binding authority agreement between the delegating agent and the insurer.

(f)Forms used by eligible surplus lines insurers pursuant to P.L.1960, c.32 (C.17:22-6.40 et seq.) shall not be subject to the insurance laws and regulations of this State except to the extent that P.L.1960, c.32 (C.17:22-6.40 et seq.) regulates those forms. For purposes of this subsection, "eligible surplus lines insurers" include eligible surplus lines insurers and unauthorized insurers, which pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45), are insuring risks which are eligible for export but insurance coverage thereon, in whole or in part, is not procurable from eligible surplus lines insurers.

L.1960,c.32,s.8; amended 1981, c.250, s.2; 1996, c.69, s.2; 2001, c.210, s.23; 2003, c.179, s.1.



Section 17:22-6.43 - Eligibility For Export Of Insurance Coverage; Conditions

17:22-6.43. Eligibility for export of insurance coverage; conditions
9.No insurance coverage shall be eligible for export unless it meets all of the following conditions:

(a)The insurance coverage required must not be procurable, after a diligent effort has been made to do so, from among the insurers authorized to transact that kind and class of insurance in this State, and the insurance coverage exported shall be only that coverage not so procurable from authorized insurers, provided, however, that associated commercial general liability and commercial property coverages may be exported along with such unprocurable coverage; and

(b)The premium rate at which the coverage is exported shall not be lower than the lowest rate which has been filed by or on behalf of any authorized insurer, provided, however, that any reduction in coverage or limits as compared to policies filed by authorized insurers may be exported at a commensurate reduction in premium rate.

(c)(Deleted by amendment, P.L.2003, c.179.)

Except, that the commissioner shall by rules and regulations declare eligible for export generally and notwithstanding the provisions of subsections (a)and (b) above, any class or classes of insurance coverage or risk for which he finds, after a hearing, which he shall hold annually or more often, of which notice thereof was given to each insurer authorized to transact such class or classes in this State, that there is no reasonable or adequate market among authorized insurers. The notice of such hearing shall provide interested parties with the opportunity to present relevant information at the hearing for the commissioner's consideration. Any such rules and regulations shall continue in effect during the existence of the conditions upon which predicated, but subject to earlier termination by the commissioner. The commissioner shall notify all surplus lines agents of such termination.

L.1960,c.32,s.9;amended 1996, c.69, s.3; 2003, c.179, s.2.



Section 17:22-6.44 - Writing Of Coverages Declared Eligible For Export Without Regard To Rate Filings

17:22-6.44. Writing of coverages declared eligible for export without regard to rate filings
An admitted insurer may write any insurance coverage declared eligible for export by the commissioner under section 9 of this act through any surplus lines agent without regard to rate filings which may otherwise be applicable to such admitted insurers provided that the business is written in compliance with all other applicable provisions of this act. Such insurance so written by an admitted insurer shall be subject to the tax on premiums imposed in chapter 132 of the laws of 1945.

L.1960, c. 32, p. 109, s. 10. Amended by L.1964, c. 237, s. 1.



Section 17:22-6.45 - Eligibility As Surplus Lines Insurer.

17:22-6.45 Eligibility as surplus lines insurer.

11.No surplus lines agent shall place any coverage with any unauthorized insurer which is not then an eligible surplus lines insurer as provided for under this section. No unauthorized insurer shall be or become an eligible surplus lines insurer unless made eligible by the commissioner in accordance with the following conditions:

(a)Eligibility of the insurer must be requested in writing by a licensed surplus lines agent;

(b)The insurer must be currently an authorized insurer in the state or country of its domicile as to the kind or kinds of insurance proposed to be so placed, and must have been such an insurer for not less than one full year preceding; or must be the subsidiary of an admitted insurer or of an already eligible surplus lines insurer that has been so admitted or eligible for a period of not less than one full year preceding or must be a domestic surplus lines insurer as provided by section 2 of P.L.2011, c.39 (C.17:22-6.69b);

(c)Before granting eligibility the requesting surplus lines agent or the insurer shall furnish the commissioner with duly authenticated copies of its current annual financial statement, one in the language and monetary values of the country of the insurer, and the other in the English language and with all monetary values therein expressed in United States dollars, at the current exchange rate shown in the statement, and with such additional information relative to the insurer as the commissioner may require;

(d)The insurer shall establish satisfactory evidence of financial integrity, and:

(1)Have capital and surplus, or its equivalent under the laws of its domiciliary jurisdiction, which is not less than twice the amount of minimum capital and surplus required for like admitted insurers or $15,000,000, whichever is greater; except that unauthorized insurers already eligible under this act shall have at least $10,000,000 by December 31, 1996; at least $12,500,000 by December 31, 1997; and $15,000,000 by December 31, 1998. In addition, an alien insurer shall maintain in the United States, as the sole security requirement to qualify for eligibility in this State, an irrevocable trust fund in a state or federally chartered bank in an amount not less than $2,500,000 for the protection of all of its policyholders in the United States; provided, however, that an alien insurer eligible for surplus lines may be required to deposit securities in New Jersey in an amount deemed appropriate by the commissioner as a condition of maintaining its eligibility status. The trust fund shall consist of cash, securities, letters of credit, or of investments of substantially the same character and quality as those which are eligible investments for the capital and statutory reserves of admitted insurers authorized to write like kinds of insurance in this State. The trust fund shall not be included in any calculation of capital and surplus or its equivalent and shall have an expiration date which at no time shall be less than five years. In lieu of the above capital and surplus requirements, and trust fund amount, any Lloyd's or other similar group of alien insurers, which group includes unincorporated individual insurers shall maintain a trust fund of not less than $50,000,000.00 as security to the full amount thereof for all policyholders and creditors in the United States of each member of the group, and the trust shall likewise comply with the terms and conditions hereinabove set forth. The credit for reinsurance requirements of sections 2 and 3 of P.L.1993, c.243 (C.17:51B-2 and 17:51B-3) shall not apply to an eligible alien surplus lines insurer that appears on the quarterly listing prepared by the International Insurers Department (IID) of the National Association of Insurance Commissioners and that provides the commissioner annually with a copy of such insurer's current Schedule R filing and such other information concerning ceded reinsurance that the International Insurers Department or the commissioner may from time to time require. Any insurance exchange created by the laws of an individual state may be approved by the commissioner as an eligible insurer under the provisions of this section, and shall maintain capital and surplus, or the substantial equivalent thereof, of not less than $35,000,000.00 in the aggregate. For insurance exchanges which maintain funds in an amount acceptable to the commissioner for the protection of all insurance exchange policyholders, each individual syndicate, except those syndicates which have elected and qualify for S corporation status pursuant to subsection (a) of section 1362 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1362, shall maintain minimum capital and surplus, or the substantial equivalent thereof, of not less than $2,000,000.00. Any syndicate which has elected and qualified for S corporation status pursuant to subsection (a) of section 1362 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1362, need not maintain the minimum capital and surplus required under the provisions of this section and the failure of any such syndicate to meet these minimum requirements shall not render the exchange ineligible for approval under this section; except that so long as such syndicate fails to maintain the minimum capital and surplus required under the provisions of this section, such syndicate shall not transact the business of insurance in this State and shall not be approved by the commissioner as an eligible insurer under the provisions of this section. In the event the insurance exchange does not maintain funds in an amount acceptable to the commissioner for the protection of all insurance exchange policyholders, each individual syndicate shall have capital and surplus, or its equivalent under the laws of its domiciliary jurisdiction, which is not less than twice the amount of minimum capital and surplus required for like admitted insurers. No insurance exchange approved as an eligible insurer by the commissioner shall be a member of the New Jersey Surplus Lines Insurance Guaranty Fund created pursuant to P.L.1984, c.101 (C.17:22-6.70 et seq.) nor shall any claim against an exchange be deemed to be a covered claim pursuant to the provision of that act; and

(2)Have caused to be provided to the commissioner a copy of its current annual statement certified by the insurer, which, relative to the period reported upon, is no more than 18 months old, and which is either: (A) filed with and approved by the regulatory authority in the domicile of the unauthorized insurer; or (B) certified by an accounting or auditing firm licensed in the jurisdiction of the insurer's domicile. In the case of an insurance exchange, the statement may be an aggregate combined statement of all underwriting syndicates operating during the period reported upon;

(e)The condition or methods of operation of the insurer must not be such as would render its operation hazardous to the public or its policyholders in this State;

(f)The insurer must be of good reputation as to the providing of service to its policyholders and the payment of losses and claims;

(g)No insurer shall be eligible the management of which is found by the commissioner to be incompetent or untrustworthy, or so lacking in insurance company managerial experience as to make the proposed operation hazardous to the insurance-buying public; or which the commissioner has good reason to believe is affiliated directly or indirectly through ownership, control, reinsurance transactions or other insurance or business relations, with any person or persons whose business operations are or have been detrimental to policyholders, stockholders, investors, creditors or to the public;

(h)No insurer shall be eligible the voting control or ownership of which is held in whole or substantial part by any government or governmental agency, or which is operated for or by any such government or agency. Membership in a mutual insurer, or subscribership in a reciprocal insurer, or ownership of stock of an insurer by the alien property custodian or similar official of the United States, or supervision of an insurer by public insurance supervisory authority shall not be deemed to be an ownership, control, or operation of the insurer for the purposes of this subsection;

(i)The insurer shall constitute, by a duly executed instrument filed with the department, the commissioner and his successor in office its true and lawful attorney, upon whom all original process in any action or legal proceeding against it may be served, and therein agree that any original process against it which may be served upon the commissioner shall be of the same force and validity as if served on the insurer, and that the authority thereof shall continue in force irrevocable so long as any liability of the insurer remains outstanding in this State.

The commissioner shall annually publish a list of all currently eligible surplus lines insurers, and shall mail a copy thereof to each licensed surplus lines agent at his office last of record with the commissioner.

This section shall not be deemed to cast upon the commissioner any duty or responsibility to determine the actual financial condition or claims practices of any unauthorized insurer; and the status of eligibility, if granted by the commissioner, shall indicate only that the insurer appears to be sound financially and to have satisfactory claims practices, and that the commissioner has no credible evidence to the contrary.

Where it appears that any particular insurance risk which is eligible for export, but insurance coverage thereon, in whole or in part, is not procurable from the eligible surplus lines insurers, then the surplus lines agent may file a supplemental affidavit stating such facts and advising the commissioner that such part of the risk as shall be unprocurable, as aforesaid, is being placed with named unauthorized insurers, in the amounts and percentages set forth in the affidavit. Such named unauthorized insurer shall, however, before accepting any risk in this State, deposit with the commissioner United States government bonds in an amount acceptable to the commissioner, which shall be held by said commissioner for the benefit of New Jersey policyholders only and the surplus lines agent shall procure from such unauthorized insurer and file with the commissioner a certified copy of its current annual statement of financial condition. If such deposit is made and the statement reveals, including both capital and surplus, net assets of at least $5,000,000 consisting of at least $1,500,000 liquid assets, then the surplus lines agent may proceed to consummate the contract of insurance. Whenever any insurance risk or any part thereof is placed with an unauthorized insurer, as provided herein, the policy, binder or cover note shall bear conspicuously on its face in boldface type the following notation:

"All or some of the insurers participating in this risk have not been admitted to transact business in the State of New Jersey, nor have they been approved as a surplus lines insurer by the insurance commissioner of this State. The placing of such insurance by a duly licensed surplus lines agent in this State shall not be construed as approval of such insurer by the insurance commissioner of the State of New Jersey. Such insurance is not covered by the New Jersey Property-Liability Insurance Guaranty Association or the New Jersey Surplus Lines Insurance Guaranty Fund." All other provisions of this Title, except the provisions of P.L.1984, c.101 (C.17:22-6.70 et seq.), shall apply to such placement the same as if such risks were placed with an eligible surplus lines insurer.

L.1960, c.32, s.11; amended 1985, c.16, s.1; 1987, c.407; 1993, c.243, s.4; 1994, c.50; 1996, c.69, s.4; 2011, c.39, s.5.



Section 17:22-6.46 - Withdrawal Of Eligibility; Grounds; Notice

17:22-6.46. Withdrawal of eligibility; grounds; notice
If at any time the commissioner has reason to believe that any unauthorized insurer then on the list of eligible surplus lines insurers is insolvent, or in unsound financial condition, or that it is no longer eligible under the conditions therefor provided in section 11 of this act, he shall withdraw the eligibility of the insurer to insure surplus lines risks in this State.

If the commissioner finds, after a hearing thereon of which notice was given to all licensed surplus lines agents, that an insurer currently eligible as a surplus lines insurer has willfully violated the laws of New Jersey, or does not make reasonably prompt payment of just losses and claims in this State, he may withdraw the eligibility of the insurer to insure surplus lines risks in this State.

The commissioner shall promptly mail notice of all such withdrawals of eligibility to each surplus lines agent at his address last of record with the commissioner.

L.1960, c. 32, p. 113, s. 12.



Section 17:22-6.47 - Submission Of Affidavit, Certification To Surplus Lines Agent

17:22-6.47.Submission of affidavit, certification to surplus lines agent

13. Within 30 business days after the effectuation of any surplus lines insurance the originating broker shall submit to the surplus lines agent an affidavit or certification by the broker, on a form prescribed and furnished by the commissioner, as to efforts made to place the coverage with authorized insurers and the results thereof, except that no such affidavit or certification shall be required for those coverages, risks or classes of insurance declared eligible for export by the commissioner pursuant to section 9 of P.L.1960, c.32 (C.17:22-6.43). The affidavit or certification shall be maintained in the files of the broker and the surplus lines agent and shall be available for inspection by the commissioner for a period of at least five years.

A broker who fails to submit the affidavit or certification to the surplus lines agent within the prescribed time is subject to the penalties provided under section 27 of P.L.1960, c.32 (C.17:22-6.61).

L.1960,c.32,s.13; amended 1981, c.250, s.3; 1996, c. 69, s.5.



Section 17:22-6.48 - Surplus Lines Examining Office

17:22-6.48. Surplus lines examining office
The commissioner shall establish and maintain an office and such facilities as may reasonably be necessary to carry out the purposes of this act. This office shall be known as "The Surplus Lines Examining Office."

In the operation of the examining office, the commissioner may employ or obtain necessary personnel and office furniture, fixtures and facilities, and/or may make joint use of personnel, furniture, fixtures and facilities otherwise employed or used in his office.

L.1960, c. 32, p. 114, s. 14.



Section 17:22-6.49 - Appropriation

17:22-6.49. Appropriation
There is hereby appropriated to the Department of Banking and Insurance for the fiscal year 1959-60 the sum of $35,000.00 for the purpose of discharging the functions of the Surplus Lines Examining Office and the payment of salaries and expenses incurred in connection therewith.

L.1960, c. 32, p. 114, s. 15.



Section 17:22-6.50 - Issuance And Delivery Of Evidence Of Insurance

17:22-6.50. Issuance and delivery of evidence of insurance
Upon placing a surplus line coverage, the surplus lines agent shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if such policy is not then available, a certificate of insurance, cover note, or other confirmation of insurance, as provided in this act. Such document shall be executed or countersigned by the surplus lines agent and shall show the description and location of the subject of the insurance, coverage, conditions and term of the insurance, the premium and rate charge and taxes collected from the insured, and the name and address of the insured and insurer. If the direct risk is assumed by more than one insurer, the document shall state the name and address and proportion of the entire direct risk assumed by each insurer.

No surplus lines agent shall issue any such document, or purport to insure or represent that insurance will be or has been granted by any unauthorized insurer unless he has written authority from the insurer for the insurance, or has received confirmation from the insurer in the regular course of business that such insurance has been granted, or an insurance policy or certificate of insurance providing the insurance actually has been issued by the insurer and delivered to the insured.

If after the issuance and delivery of any such document there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by the insurer as stated in the original certificate of insurance, cover note or confirmation of insurance, or in any other material respect as to the insurance coverage evidenced by such a document, the surplus lines agent shall promptly issue and deliver to the insured a substitute certificate of insurance, cover note or confirmation, or endorsement for the original of such document, accurately showing the current status of the coverage and the insurers responsible thereunder. No such change shall result in a coverage or insurance contract which would be in violation of this surplus lines law if originally issued on such basis.

If a policy issued by the insurer is not available upon placement of the insurance and the surplus lines agent has issued and delivered a certificate of insurance on behalf of other than an alien insurer, or a cover note or confirmation, as hereinabove provided, the surplus lines agent shall as soon as reasonably possible, and in no event later than 90 days after placement of such insurance, procure from the insurer its policy evidencing the insurance and deliver the policy to the insured in replacement of the certificate of insurance, cover note, or confirmation theretofore issued.

Any surplus lines agent who issues a false certificate, cover note, binder or confirmation of insurance, or false endorsement therefor, or who fails to notify the insured promptly of any material change with respect to such insurance and deliver as soon as reasonably possible to the insured a substitute certificate of insurance, cover note or confirmation, or endorsement as provided in paragraph 3 commits a crime of the fourth degree.

L.1960,c.32,s.16; amended by 1981,c.250,s.4.



Section 17:22-6.50A - Certificate Of Insurance; Contents

17:22-6.50a. Certificate of insurance; contents
Every certificate of insurance shall contain or have attached thereto a complete record of all policy insuring agreements, conditions, exclusions, clauses, endorsements or any other material facts that would regularly be included in a surplus lines policy.

L.1981, c. 250, s. 5, eff. Aug. 6, 1981.



Section 17:22-6.52 - Statement Of Surplus Lines Agent

17:22-6.52. Statement of surplus lines agent
Each surplus lines agent through whom a surplus lines coverage is procured shall write or print on the outside of the policy and on any certificate, cover note, or other confirmation of the insurance his name, address and license number, the name of the New Jersey broker through whom the business originated, and the name, address and code designation, if any, of the foreign or alien broker through whom the coverage was placed. Where such coverage is placed with an eligible surplus lines insurer there shall be stamped or written upon the first page of the policy or the certificate, cover note or confirmation of insurance, the words: "This Insurance is Issued Pursuant to the New Jersey Surplus Lines Law."

L.1960, c. 32, p. 116, s. 18.



Section 17:22-6.53 - Validity Of Contracts Procured From Unauthorized Insurers

17:22-6.53. Validity of contracts procured from unauthorized insurers
Insurance contracts procured as "surplus lines" coverages from unauthorized insurers in accordance with this law shall be fully valid and enforceable as to all parties.

L.1960, c. 32, p. 116, s. 19.



Section 17:22-6.54 - Liability Of Insurer

17:22-6.54. Liability of insurer
If the unauthorized insurer has assumed the risk as to a surplus lines coverage placed under this surplus lines law, and if the premium therefor has been received by the surplus lines agent who placed such insurance, then in all questions thereafter arising under the coverage as between the insurer and the insured the insurer shall be deemed to have received the premium due to it for such coverage; and the insurer shall be liable to the insured as to losses covered by such insurance, and for unearned premiums which may become payable to the insured upon cancellation of such insurance, whether or not in fact the surplus lines agent is indebted to the insurer with respect to such insurance or for any other cause.

Each unauthorized insurer assuming a surplus lines risk under this surplus lines law shall be deemed thereby to have subjected itself to the terms of this section.

L.1960, c. 32, p. 116, s. 20.



Section 17:22-6.55A - Advisory Organizations

17:22-6.55a. Advisory organizations
a. Advisory surplus lines organizations of surplus lines agents may be formed to: (1) facilitate and encourage compliance by its members with the laws of this State and the rules and regulations of the commissioner relative to surplus lines insurance; (2) provide means for the examination, which shall remain confidential, of all surplus lines coverages written by its members to determine whether the coverages comply with the laws and regulations; (3) communicate with organizations of admitted insurers with respect to the proper use of the surplus lines market; and (4) receive and disseminate to its members information relative to surplus lines coverages.

b. Every advisory organization shall file with the commissioner: (1) a copy of its constitution, its articles of agreement or association or its certificate of incorporation, (2) a copy of its bylaws, and the rules and regulations governing its activities, (3) a current list of its members, (4) the name and address of a resident of this State upon whom notices or orders of the commissioner or processes issued at his direction may be served, and (5) an agreement that the commissioner may examine the advisory organization in accordance with the provisions of this section.

c. The commissioner may, whenever he deems it necessary and at least once every three years, make or cause to be made an examination of each advisory organization. The reasonable cost of any examination shall be paid by the advisory organization upon presentation to it by the commissioner of a detailed account of the cost. The officers, managers, agents and employees of the advisory organization may be examined at any time, under oath, and shall exhibit all books, records, accounts, documents or agreements governing its method of operation. The commissioner shall furnish two copies of the examination report to the advisory organization examined and shall notify the organization that it may, within 20 days thereof, request a hearing on the report or on any facts or recommendations therein. If the commissioner finds the advisory organization or any member thereof to be in violation of this section, he may issue an order requiring the discontinuance of the violation, and may impose a penalty not exceeding $1,000.00 for the first offense and not exceeding $2,000.00 for each succeeding offense, to be enforced and collected by the commissioner in the name of the State in a summary proceeding in accordance with "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

d. The commissioner may contract with a surplus lines advisory organization, which shall render advice and assistance in carrying out the purposes of the surplus lines law, and whereby the affidavits, reports, certificates or statements required by the surplus lines law may be filed with and maintained by the advisory organization. The services performed by the advisory organization shall be funded by a stamping fee assessed on each surplus lines policyholder whose policy is submitted to the advisory organization, which stamping fee shall be established by the board of governors of the advisory organization from time to time and shall be subject to approval by the commissioner.

e. The advisory organization may submit reports and make recommendations to the commissioner regarding the financial condition of any surplus lines insurer. These reports and recommendations shall not be considered to be public information or subject to any State or federal freedom of information law. There shall be no liability on the part of nor shall any cause of action of any nature be sustained against surplus lines insurers, the advisory organization or its members, agents or employees, the directors, or the commissioner or authorized representatives of the commissioner for statements in any reports or recommendations made by them in good faith under this section.

L. 1985, c. 16, s. 2, eff. Jan. 23, 1985.



Section 17:22-6.57 - Record Of Surplus Lines Contracts Procured

17:22-6.57. Record of surplus lines contracts procured
23. Each surplus lines agent shall keep in his office a full and true record of each surplus lines contract procured by him, including a copy of the daily report, if any, and showing such of the following items as may be applicable:

(a)Amount of the insurance and perils insured against;

(b)Brief general description of property insured and where located;

(c)Gross premium charged;

(d)Return premium paid, if any;

(e)Rate of premium charged upon the several items of property;

(f)Effective date of the contract, and the terms thereof;

(g)Name and post-office address of the insured;

(h)Name and home office address of the insurer;

(i)Amount collected from the insured; and

(j)Other information as may be required by the commissioner.

The record shall at all times be open to examination by the commissioner without notice, and shall be so kept available and open to the commissioner for five years next following expiration or cancellation of the contract.

L.1960,c.32,s.23; amended 1996, c.69, s.6; 2001, c.210, s.24.



Section 17:22-6.58 - Verified Report Of Surplus Lines Insurance Transacted

17:22-6.58.Verified report of surplus lines insurance transacted

24. Each surplus lines agent shall within 45 calendar days after the end of each calendar quarter file with the commissioner a verified report in duplicate of all surplus lines insurance transacted by him during such calendar quarter.

The report shall be on forms as prescribed and furnished by the commissioner and shall show:

(a) Gross amount of each kind of insurance transacted;

(b) Aggregate gross premiums charged;

(c) Aggregate of returned premiums and taxes paid to insureds;

(d) Aggregate of net premiums; and

(e) Additional information as required by the commissioner.

L.1960,c.32,s.24; amended 1996, c.69, s.7.



Section 17:22-6.59 - Premium Receipts Tax For Surplus Lines Coverage.

17:22-6.59 Premium receipts tax for surplus lines coverage.

25.The premiums charged for surplus lines coverages are subject to a premium receipts tax of 5% of all gross premiums less any return premiums charged for such insurance. The surplus lines agent shall collect from the insured, either directly or through the originating broker, the amount of the tax, in addition to the full amount of the gross premium charged by the insurer for the insurance; provided, however, that the tax on any unearned portion of the premium shall be returned to the policyholder by the surplus lines agent. The surplus lines agent is prohibited from absorbing such tax, or, as an inducement for insurance or for any other reason, rebating all or any part of such tax or of his commission.

The surplus lines agent shall forward to the commissioner together with his quarterly report submitted pursuant to section 24 of P.L.1960, c.32 (C.17:22-6.58) a check in the amount of the premium receipts tax due for that period made out to "the State of New Jersey," except that where the policies cover fire insurance on property in any municipality or portion of a township, or fire district in this State, which now has or may hereafter have, a duly incorporated firemen's relief association, 3% of the premium receipts tax covering such insurance shall be paid to the treasurer of the New Jersey State Firemen's Association and the remaining 2% of the premium receipts tax shall be forwarded to the commissioner.

The tax imposed hereunder, if delinquent, shall be subject to the provisions of R.S.54:49-3 and R.S.54:49-4.

The check covering taxes paid under the provisions of this act shall be forwarded by the commissioner to the Director of the Division of Taxation and that portion of the premiums representing fire insurance shall be distributed by him in the amount now or hereafter provided by law as to taxes collected by him from fire insurance companies of other states and foreign countries. The commissioner shall ascertain and report to the Director of the Division of Taxation all facts necessary to enable the director to ascertain, fix and collect the amount of the tax to be paid by each licensee subject thereto under this act.

If a surplus lines policy covers risks or exposures in this State and other states, where this State is the home state, as defined in section 7 of P.L.1960, c.32 (C.17:22-6.41), the tax payable pursuant to this section shall be based on the total United States premium for the applicable policy.

This section does not apply as to insurance of or with respect to insurance of risks of the State Government or its agencies, or of any county or municipality or of any agency thereof.

L.1960, c.32, s.25; amended 1996, c.69, s.8; 2009, c.75, s.4; 2011, c.119, s.2.



Section 17:22-6.60 - Suit For Tax

17:22-6.60. Suit for tax
If the tax payable by a surplus lines agent under this surplus lines law is not so paid within the time prescribed, the same shall be recoverable in a suit brought by the commissioner against the surplus lines agent and the surety or sureties on the bond filed by the surplus lines agent in accordance with the requirements of this act.

L.1960, c.32, p. 121, s.26.



Section 17:22-6.61 - Suspension, Revocation, Refusal To Renew License Of Surplus Lines Agents

17:22-6.61. Suspension, revocation, refusal to renew license of surplus lines agents
27. The commissioner may suspend, revoke, or refuse to renew the license of a surplus lines agent and all other licenses and permits held by the licensee under this Title, upon any one or more of the following grounds:

(a)(Deleted by amendment, P.L.2001, c.210);

(b)Removal of the accounts and records of his surplus lines business during the period when such accounts and records are required to be maintained under section 23 of P.L.1960, c.32 (C.17:22-6.57);

(c)Closure of the licensee's office for a period of more than 30 consecutive days, unless granted permission by the commissioner upon showing circumstances warranting such closure for a longer period;

(d)Failure to make and file his quarterly reports when due as required by section 24 of P.L.1960, c.32 (C.17:22-6.58);

(e)Failure to pay the tax on surplus lines premiums, as provided for in this surplus lines law;

(f)(Deleted by amendment, P.L.2001, c.210);

(g)Suspension, revocation or refusal to renew any other license issued by the commissioner;

(h)Lack of qualifications as for an original surplus lines agent's license;

(i)Violation of any provision of this surplus lines law;

(j)For any other cause for which a license could be denied, revoked, suspended or renewal refused under section 15 of P.L.2001, c.210 (C.17:22A-40).

In addition to the foregoing penalties set forth in this section, any person, persons or corporation violating any of the provisions of this act shall be liable to a penalty not exceeding $2,500 for the first offense and not exceeding $5,000 for each succeeding offense to be recovered in a summary proceeding as provided in R.S.17:33-2.

L.1960,c.32,s.27; amended 1996, c.69, s.9; 2001, c.210, s.25.



Section 17:22-6.62 - Revocation For Failure To File Report Or Pay Taxes; Procedure; Review

17:22-6.62. Revocation for failure to file report or pay taxes; procedure; review
If any licensed surplus lines agent fails to file the quarterly report required or pay the taxes as required of him under this surplus lines law, the commissioner shall issue an order directed to the licensee requiring the licensee to file such report and pay such tax or to show cause by a day certain to be named therein why the commissioner should not revoke his license. The notice shall provide a return day not sooner than 30 days subsequent to its issuance and shall be served upon the licensee by registered mail at his business post-office address.

The licensee may, not less than 10 days prior to such return day, file his response in writing with the commissioner showing cause why he has not paid such tax, but the only defenses available to the licensee with respect thereto shall be that the commissioner is requiring the payment of a tax greater than that due from the licensee, and such defense will be available only if the licensee shall have filed return purporting to show the tax payable by the licensee, and shall have tendered the amount of tax computed by the licensee to be due.

If on the return day the licensee has not filed such return and paid the tax and has not filed any such defense and made such tender, the commissioner shall revoke the licenses of the licensee.

If the licensee files such defense to the order and makes such tender within the time required, on the return day the commissioner shall hold a hearing with respect to such matters and if the commissioner determines after such hearing that the licensee has failed to pay the tax required, and the licensee does not within 5 days thereafter pay such tax, the commissioner shall enter his order revoking the licenses of such licensee.

The revocation of a license by the commissioner under this section shall be subject to review in the Superior Court by a proceeding in lieu of prerogative writ.

L.1960, c.32, p. 122, s.28.



Section 17:22-6.63 - Lawsuits Against Unauthorized Insurer

17:22-6.63.Lawsuits against unauthorized insurer

29. An unauthorized insurer which has not been made eligible as a surplus lines insurer by the commissioner in accordance with section 11 of P.L.1960, c.32 (C.17:22-6.45) may be sued upon any cause of action arising in this State under any surplus lines insurance contract issued by it or certificate, cover note or other confirmation of such insurance issued by the surplus lines agent, pursuant to the same procedure as is provided in the Unauthorized Insurers' Process Act, P.L.1952, c.330 (C.17:51-1 et seq.).

Any such policy issued by the insurer, or any certificate of insurance issued by the surplus lines agent, shall contain a provision stating the substance of this section and designating the person to whom the commissioner shall mail process.

This section shall be cumulative to any other methods which may be provided by law for service of process upon the insurer.

L.1960,c.32,s.29; amended 1996, c.69, s.10.



Section 17:22-6.64 - Report Of Insurance Through Unauthorized Foreign, Alien Insurer.

17:22-6.64 Report of insurance through unauthorized foreign, alien insurer.

30.Every insured who in this State procures or causes to be procured or continues or renews insurance with an unauthorized foreign or alien insurer, or any insured or self-insurer who procures or continues excess loss, catastrophe or other insurance, upon a subject of insurance resident, located or to be performed within this State, other than insurance procured through a surplus lines agent pursuant to the surplus lines law of this State or exempted from tax under section 25 of P.L.1960, c.32 (C.17:22-6.59), shall within 30 days after the date such insurance was so procured, continued, or renewed, file a report of the same with the commissioner in writing and upon forms designated by the commissioner and furnished to such an insured upon request. The report shall show the name and address of the insured or insureds, name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged therefor, and such additional pertinent information as is reasonably requested by the commissioner.

Any insurance in an unauthorized insurer procured through negotiations or an application, in whole or in part occurring or made within or from within this State, or for which premiums in whole or in part are remitted directly or indirectly from within this State, shall be deemed to be insurance procured, or continued or renewed in this State within the intent of this section.

There is hereby levied upon the obligation, chose in action, or right represented by the premium charged for such insurance, a tax at the rate of 5% of the gross amount of such premium less any return premiums charged for such insurance. Within 30 days after the insurance was so procured, continued or renewed, and coincidentally with the filing with the commissioner of the report provided for in this section, the insured shall pay the amount of the tax to the commissioner, who, after reviewing the above report, shall turn over the amount of the tax to the Director of the Division of Taxation along with a summary of the facts necessary to enable the director to ascertain and fix the proper amount of the tax, except that where the policies cover fire insurance on property in any municipality or portion of a township, or fire district in this State, which now has or may hereafter have, a duly incorporated firemen's relief association, 3% of the premium receipts tax covering such insurance shall be paid to the treasurer of the New Jersey State Firemen's Association and the remaining 2% of the premium receipts tax shall be forwarded to the commissioner.

If the insured fails to withhold from the premium the amount of tax herein levied, the insured shall be liable for the amount thereof and shall pay the same to the commissioner within the time specified in this section.

If a surplus lines policy covers risks or exposures in this State and other states, where this State is the home state, as defined in section 7 of P.L.1960, c.32 (C.17:22-6.41), the tax payable pursuant to this section shall be based on the total United States premium for the applicable policy.

The tax imposed hereunder if delinquent shall be subject to the provisions of R.S.54:49-3 and R.S.54:49-4.

The tax shall be collectible from the insured by civil action brought by the commissioner.

The amount of taxes paid to the Director of the Division of Taxation under the provisions of this section on premiums for fire insurance shall be distributed by him in the manner now or hereafter provided by law as to taxes collected by him from fire insurance companies of other states and foreign countries.

This section does not abrogate or modify, and shall not be construed or deemed to abrogate or modify, any provision of section 3 of P.L.1960, c.32 (C.17:22-6.37), representing or aiding unauthorized insurer prohibited; section 4 of P.L.1960, c.32 (C.17:22-6.38), penalty for representing unauthorized insurer; or section 5 of P.L.1960, c.32 (C.17:22-6.39), suits by unauthorized insurers prohibited; or any other provision of this Title.

This section does not apply as to life or disability insurances.

L.1960, c.32, s.30; amended 1996, c.69, s.11; 2009, c.75, s.5; 2011, c.119, s.3.



Section 17:22-6.65 - Production Of Records And Information Upon Order Of Commissioner

17:22-6.65. Production of records and information upon order of commissioner
Every person by or as to whom insurance is procured or placed in an unauthorized insurer, upon the commissioner's order shall produce for his examination all policies and other documents evidencing the insurance, and shall disclose to the commissioner the amount of gross premiums paid or agreed to be paid for the insurance. In case of a failure of any person to comply with the commissioner's order, the Superior Court, on application of the commissioner, may issue an order requiring the production of the records and information sought by the commissioner. Any person failing to obey the court's order may be punished by the court as for a contempt.

This section does not apply to life insurance or disability insurance.



L.1960, c.32, p. 125, s.31.



Section 17:22-6.66 - Partial Invalidity

17:22-6.66. Partial invalidity
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1960, c.32, p. 125, s.32.



Section 17:22-6.67 - Effective Date

17:22-6.67. Effective date
This action shall take effect immediately except that sections 1 and 2 shall not take effect until November 1, 1960.



L.1960, c.32, p. 125, s.33.



Section 17:22-6.68 - Repeal

17:22-6.68. Repeal
Section 21 of "An act relating to the licensing, regulation and supervision of insurance agents, insurance brokers and insurance solicitors, supplementing chapters 22, 32 and 36 of Title 17 of the Revised Statutes and repealing sections 17:22-1, 17:22-2, 17:22-3, 17:22-4, 17:22-5, 17:23-3, 17:32-6 and 17:32-11 of the Revised Statutes and section 1 of "An act concerning the licensing of agents for insurance companies in certain cases, supplementing chapter 22 of Title 17, and amending section 17:33-1 of the Revised Statutes,' approved May 16, 1941 (P.L.1941, c.118)" approved April 20, 1944 (P.L.1944, c.175) is repealed.

L.1960, c.32, p. 104, s.1.



Section 17:22-6.69 - Repeal

17:22-6.69. Repeal
Sections 2, 3, 4, 5, 6 and 7 of "An act to amend and supplement "An act relating to the licensing, regulation and supervision of insurance agents, insurance brokers and insurance solicitors, supplementing chapters 22, 32 and 36 of Title 17 of the Revised Statutes, and repealing sections 17:22-1, 17:22-2, 17:22-3, 17:22-4, 17:22-5, 17:23-3, 17:32-6 and 17:32-11 of the Revised Statutes and section 1 of "An act concerning the licensing of agents for insurance companies in certain cases supplementing chapter 22 of Title 17, and amending section 17:33-1 of the Revised Statutes" approved May 16, 1941 (P.L.1941, c.118)' approved April 20, 1944 (P.L.1944, c.175) and to repeal section 17:36-1 of the Revised Statutes" approved October 28, 1948 (P.L.1948, c.462) are repealed.

L.1960, c.32, p. 105, s.2.



Section 17:22-6.69A - Short Title.

17:22-6.69a Short title.

1.Sections 1, 2 and 3 of this amendatory and supplementary act shall be known and may be cited as the "Reinsurance and Surplus Lines Stimulus and Enhancement Act."

L.2011, c.39, s.1.



Section 17:22-6.69B - Designation As Domestic Surplus Lines Insurer.

17:22-6.69b Designation as domestic surplus lines insurer.

2. a. Notwithstanding any other provision of law to the contrary, a domestic insurer possessing policyholder surplus of at least $15,000,000 may, pursuant to a resolution by its board of directors, and upon the written approval of the Commissioner of Banking and Insurance, be designated as a domestic surplus lines insurer. A domestic surplus lines insurer shall be considered an eligible, unauthorized insurer for purposes of writing surplus lines insurance coverage.

b.A domestic surplus lines insurer shall only insure in this State a New Jersey risk procured from a surplus lines agent in accordance with the provisions of "the surplus lines law," P.L.1960, c.32 (C.17:22-6.40 et seq.).

c.A domestic surplus lines insurer shall not issue policies of private passenger automobile insurance, workers' compensation or workers' occupational disease insurance.

d.Insurance written by a domestic surplus lines insurer shall be subject to the tax on premiums provided by section 25 of P.L.1960, c.32 (C.17:22-6.59).

L.2011, c.39, s.2.



Section 17:22-6.69C - Notice To Policyholder.

17:22-6.69c Notice to policyholder.

3.Whenever any insurance risk or any part thereof is placed with a domestic surplus lines insurer, the policy, binder, or cover note shall bear conspicuously on its face in boldface, the following notation:

"Notice to policyholder: This policy is written by a domestic surplus lines insurer, an eligible unauthorized insurer pursuant to section 2 of P.L.2011, c.39 (C.17:22-6.69b), and is not subject to the rate or form filing or approval requirements of the New Jersey Department of Banking and Insurance. This policy may contain conditions, limitations, exclusions and different terms than a policy otherwise issued by a New Jersey authorized or admitted insurer. This policy is not covered by the New Jersey Property-Liability Guaranty Association. This policy may be covered by the New Jersey Surplus Lines Insurance Guaranty Fund, but only to the extent provided pursuant to section 2 of P.L.1984, c.101 (C.17:22-6.71)."

L.2011, c.39, s.3.



Section 17:22-6.69D - Authority Of Commissioner To Enter Into Compacts, Agreements.

17:22-6.69d Authority of commissioner to enter into compacts, agreements.

4. a. Notwithstanding the provisions of section 24, 25 or 30 of P.L.1960, c.32 (C.17:22-6.58, C.17:22-6.59 or C.17:22-6.64) or any other law to the contrary, the commissioner is authorized, subject to the provisions of section 6 of P.L.2011, c.119 (C.17:22-6.69f), to enter into, modify and to terminate this State's participation in one or more compacts or agreements that establish procedures for the reporting, payment, collection and allocation, among the other states participating in those compacts or agreements, of the premium taxes for multi-state risks paid to this State as the home state pursuant to section 25 or 30 of P.L.1960, c. 32 (C.17:22-6.59 and C.17:22-6.64) or paid to any other state as home state as defined in section 7 of P.L.1960, c.32 (C.17:22-6.41) on a risk which is resident or located in this State. The compacts or agreements may address any matters necessary to facilitate the reporting, payment, collection and allocation of premium taxes on multi-state risks, including, but not limited to:

(1)A method and formula for that allocation;

(2)Establishment of uniform requirements, forms and procedures that facilitate the reporting, payment, collection and allocation of premium taxes on multi-state risks;

(3)Establishment of a clearinghouse to facilitate the receipt and distribution of premium taxes and transaction data related to multi-state risks; and

(4)The authority to collect and distribute taxes based on a single home state rate as well as the rates of other states.

b.In determining whether to enter into one or more compacts or agreements, the commissioner shall consider:

(1)The efficiencies to be achieved in the reporting, payment, collection and allocation of premium taxes on surplus lines insurance;

(2)The amount of revenue to be generated through participation in any such compacts or agreements. The commissioner may consult with the State Treasurer in making this determination; and

(3)Any other material factor relevant to the reporting, payment, collection and allocation of premium taxes on surplus lines insurance.

L.2011, c.119, s.4.



Section 17:22-6.69E - Authority Of Commissioner To Modify, Terminate Compacts, Agreements.

17:22-6.69e Authority of commissioner to modify, terminate compacts, agreements.

5.Notwithstanding any other law to the contrary, the commissioner is authorized, subject to the provisions of section 6 of P.L.2011, c.119 (C.17:22-6.69f), to enter into, modify and to terminate this State's participation in one or more compacts or agreements necessary to implement the federal "Nonadmitted and Reinsurance Reform Act of 2010," Pub.L.111-203 (15 U.S.C. s.8201 et seq.), as authorized by that act, including, but not limited to, the imposition of eligibility requirements or establishment of eligibility criteria for nonadmitted surplus lines insurers.

L.2011, c.119, s.5.



Section 17:22-6.69F - Authority To Nullify Commissioner's Decision.

17:22-6.69f Authority to nullify commissioner's decision.

6.The commissioner shall submit any decision to enter into or terminate this State's participation in any compacts or agreements pursuant to section 4 or 5 of P.L.2011, c.119 (C.17:22-69d or C.17:22-6.69e) to the Joint Budget Oversight Committee, or its successor. The Joint Budget Oversight Committee, or its successor, shall have the authority to nullify any decision to enter into or terminate participation in a compact or agreement. The committee shall notify the commissioner in writing of any nullification within 30 days of receipt of the commissioner's decision. Should the committee not act within 30 days of receipt of the commissioner's decision, the commissioner's decision shall be deemed approved.

L.2011, c.119, s.6.



Section 17:22-6.69G - Rules, Regulations.

17:22-6.69g Rules, regulations.

7.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt such rules and regulations as may be necessary to effectuate the purposes of this act.

L.2011, c.119, s.7.



Section 17:22-6.70 - Short Title

17:22-6.70. Short title
This act shall be known and may be cited as the "New Jersey Surplus Lines Insurance Guaranty Fund Act."



L.1984, c.101, s. 1, eff. July 27,1984.

17:22-6.70a Findings, declarations relative to surplus lines insurance.

1.The Legislature finds and declares:

a.The "New Jersey Surplus Lines Insurance Guaranty Fund Act," P.L.1984, c.101 (C.17:22-6.70 et seq.), enacted 18 years ago in the face of an imminent threat of declaration of insolvency of Ambassador Insurance Company of Vermont, has provided valuable benefits by covering claims of certain claimants against insolvent property and casualty insurers selling insurance in New Jersey as surplus lines.

b.That act was amended 15 years ago to include, as covered claims, those claims arising from the declared insolvency of Northeastern Fire Insurance Company of Pennsylvania.

c.Claims covered by the New Jersey Surplus Lines Insurance Guaranty Fund included claims by New Jersey residents or claims arising from property permanently located in New Jersey, in an amount up to the lesser of the policy limit or $300,000, subject to policy deductibles, thereby redistributing some of the economic burden of surplus lines insurer failures.

d.The New Jersey Surplus Lines Insurance Guaranty Fund currently contains a balance of approximately $80,000,000 and $40,000,000 is sufficient to satisfy existing covered claims.

e.The Legislature believes that, beyond the payment of existing covered claims, it is good public policy to maintain surplus lines insurance guaranty benefits for certain lines of insurance in the future.

L.2002,c.30,s.1.



Section 17:22-6.70A - Findings, Declarations Relative To Surplus Lines Insurance.

17:22-6.70a Findings, declarations relative to surplus lines insurance.

1.The Legislature finds and declares:

a.The "New Jersey Surplus Lines Insurance Guaranty Fund Act," P.L.1984, c.101 (C.17:22-6.70 et seq.), enacted 18 years ago in the face of an imminent threat of declaration of insolvency of Ambassador Insurance Company of Vermont, has provided valuable benefits by covering claims of certain claimants against insolvent property and casualty insurers selling insurance in New Jersey as surplus lines.

b.That act was amended 15 years ago to include, as covered claims, those claims arising from the declared insolvency of Northeastern Fire Insurance Company of Pennsylvania.

c.Claims covered by the New Jersey Surplus Lines Insurance Guaranty Fund included claims by New Jersey residents or claims arising from property permanently located in New Jersey, in an amount up to the lesser of the policy limit or $300,000, subject to policy deductibles, thereby redistributing some of the economic burden of surplus lines insurer failures.

d.The New Jersey Surplus Lines Insurance Guaranty Fund currently contains a balance of approximately $80,000,000 and $40,000,000 is sufficient to satisfy existing covered claims.

e.The Legislature believes that, beyond the payment of existing covered claims, it is good public policy to maintain surplus lines insurance guaranty benefits for certain lines of insurance in the future.

L.2002,c.30,s.1.



Section 17:22-6.71 - Purpose, Application Of Act.

17:22-6.71 Purpose, application of act.

2.The purpose of this act is to provide a mechanism for the payment of covered claims under certain insurance policies issued by eligible surplus lines insurers; to minimize excessive delays in the payment of the covered claims against insolvent, eligible, nonadmitted insurers; and to avoid financial loss to claimants or policyholders because of the insolvency of an eligible, nonadmitted insurer.

On and after July 27, 1984 and before June 25, 2002, P.L.1984, c.101 (C.17:22-6.70 et seq.) shall apply to all property and casualty lines of direct insurance authorized under R.S.17:17-1, except workers' compensation insurance, title insurance, surety bonds, credit insurance, mortgage guaranty insurance, municipal bond coverage, fidelity insurance, investment return assurance, and ocean marine insurance. This act shall also not apply to reinsurance of any kind.

On or after June 25, 2002, P.L.1984, c.101 (C.17:22-6.70 et seq.) shall apply only to medical malpractice liability insurance as defined in subsection d. of section 3 of P.L.1975, c.301 (C.17:30D-3) and property insurance covering owner occupied dwellings of less than four dwelling units. On or after June 25, 2002, P.L.1984, c.101 (C.17:22-6.70 et seq.) shall not apply to reinsurance of any kind.

L.1984,c.101,s.2; amended 1984, c.207, s.1; 2002, c.30, s.2; 2004, c.165, s.1.



Section 17:22-6.72 - Definitions Relative To The Surplus Lines Insurance Guaranty Fund.

17:22-6.72 Definitions relative to the Surplus Lines Insurance Guaranty Fund.

3.Affiliate" means a person who directly, or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer.

"Association" means the New Jersey Property-Liability Insurance Guaranty Association created pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.).

"Commissioner" means the Commissioner of Banking and Insurance.

"Covered claim" means an unpaid claim, including a claim for unearned premiums, which arises out of and is within the coverage, and not in excess of the applicable limits of an insurance policy to which this act applies, and which was issued by a surplus lines insurer which was eligible to transact insurance business in this State at the time the policy was issued and which has been determined to be an insolvent insurer on or after June 1, 1984, but prior to June 25, 2002, if (1) the claimant or policyholder is a resident of this State at the time of the occurrence of the insured event for which a claim has been made, provided that for an entity other than an individual, the residence of the claimant or insured is the state in which its principal place of business was located at the time of the insured event; or (2) the claim is a first party claim for damage to property with a permanent location in this State. A "covered claim" which arises because of an insolvency occurring on or after June 25, 2002 shall be limited to an unpaid claim, including a claim for unearned premiums, which arises out of either medical malpractice liability insurance coverage or property insurance covering owner occupied dwellings of less than four dwelling units within the coverage, and not in excess of the applicable limits, of an insurance policy to which P.L.1984, c.101 (C.17:22-6.70 et seq.) applies, and which was issued by a surplus lines insurer which was eligible to transact insurance business in this State at the time the policy was issued and which has been determined to be an insolvent insurer on or after June 25, 2002, if (1) the claimant or policyholder is a resident of this State at the time of the occurrence of the insured event for which a claim has been made, provided that for an entity other than an individual, the residence of the claimant or insured is the state in which its principal place of business was located at the time of the insured event; or (2) the claim is a first party claim for damage to property with a permanent location in this State.

"Covered claim" shall not include: (1) any amount due any reinsurer, insurance pool or underwriting association, as subrogation recoveries or otherwise, except that a claim for any such amount, asserted against a person insured under a policy issued by a surplus lines insurer which has become an insolvent insurer, which, if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool, or underwriting association, would be a "covered claim," may be filed directly with the receiver of the insolvent insurer, but in no event may any such claim be asserted in any legal action against the insured of that insolvent insurer; (2) amounts for interest on unliquidated claims; (3) punitive damages unless covered by the policy; (4) counsel fees for prosecuting suits for claims against the fund; (5) assessments or charges for failure by an insolvent insurer to have expeditiously settled claims; (6) counsel fees and other claim expenses incurred prior to the date of insolvency; (7) a claim filed with the fund, liquidator or receiver of an insolvent insurer after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer or, if a final date is not set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer, two years from the date of the order of liquidation, unless the claimant demonstrates unusual hardship and the commissioner approves of treatment of the claim as a "covered claim." "Unusual hardship" shall be defined in regulations promulgated by the commissioner. With respect to insurer insolvencies pending as of the effective date of P.L.2004, c.165 (C.17:22-6.84 et al.), a "covered claim" shall not include a claim filed with the fund, liquidator or receiver of an insolvent insurer: (a) more than one year after the effective date of P.L.1996, c. 156 or (b) the date set by the court for the filing of claims against the liquidator or receiver of the insolvent insurer, whichever date occurs later; and (8) any first party claim by an insured whose net worth exceeds $25 million on December 31 of the year prior to the year in which the insurer becomes an insolvent insurer provided that the insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its affiliates as calculated on a consolidated basis.

"Exhaust" means with respect to other insurance, the application of a credit for the maximum limit under the policy provided, however, in any case where continuous indivisible injury or property damage occurs over a period of years as a result of exposure to injurious conditions, exhaustion shall be deemed to have occurred only after a credit for the maximum limits under all other coverages, primary or excess, if applicable, issued in all other years has been applied. With respect to health insurance and workers' compensation insurance, "exhaust" means the application of a credit for the amount of recovery under the insurance policy. With respect to another insurance guaranty association or its equivalent, "exhaust" means the application of a credit for the maximum statutory limit of recovery from that other guaranty association or its equivalent. The amount of a covered claim payable by the fund shall be reduced by the amount of any applicable credits.

"Fund" means the New Jersey Surplus Lines Insurance Guaranty Fund created pursuant to section 4 of this act.

"Insolvent insurer" means an insurer which was an eligible surplus lines insurer at the time the insurance policy was issued or when the insured event occurred, and against whom an order of liquidation has been entered with a finding of insolvency by a court of competent jurisdiction in this State or the state or place in which the surplus lines insurer is domiciled. "Insolvent insurer" does not include an admitted insurer or any insurance exchange issuing insurance pursuant to section 10 of P.L.1960, c.32 (C.17:22-6.44).

"Member insurer" means an eligible, nonadmitted or surplus lines insurer required to be a member of, and that is subject to, assessments by the fund.

"Net direct written premiums" means direct gross premiums on insurance policies written by a surplus lines insurer to which this act applies, less return premiums thereon and dividends paid or credited to policyholders on that direct business. If a policy issued by a surplus lines insurer covers risks or exposures only partially in this State, the "net direct written premiums" shall be computed, for assessment purposes, on that portion of the premium subject to the premium receipts tax levied in accordance with section 25 of P.L.1960, c.32 (C.17:22-6.59). "Net direct written premiums" do not include premiums on contracts between insurers or reinsurers.

"Person" means any individual, corporation, partnership, association or voluntary organization.

"Surplus lines insurer" means a nonadmitted insurer approved as an eligible, nonadmitted or unauthorized insurer pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45) at the time the policies were issued against which a covered claim may be filed in accordance with this act.

L.1984,c.101,s.3; amended 1984, c.207, s.2; 1987, c.237; 1996, c.156, s.3; 2002, c.30, s.3; 2004, c.165, s.2.



Section 17:22-6.73 - Surplus Lines Insurance Guaranty Fund.

17:22-6.73 Surplus Lines Insurance Guaranty Fund.

4.There is created a private, nonprofit, unincorporated, legal entity to be known as the New Jersey Surplus Lines Insurance Guaranty Fund. All surplus lines insurers shall be and remain member insurers of the fund as a condition of their continued eligibility pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45). The fund shall be managed and administered by the New Jersey Property-Liability Insurance Guaranty Association. The association shall exercise all of the powers vested in the fund under this act, and such other powers as may be necessary or appropriate to the fulfilling of its responsibilities under this act. The association shall administer the affairs of the fund in accordance with the "New Jersey Property-Liability Guaranty Association Act," P.L.1974, c.17 (C.17:30A-1 et seq.) and its plan of operation adopted pursuant to section 9 (C.17:30A-9), insofar as the provisions of that act and that plan are not thereof inconsistent with the provisions of this act, and subject to any amendments to the plan as may be necessary or appropriate to effectuate the purposes of this act. After the excess moneys in the fund are transferred to the General Fund pursuant to section 5 of P.L.1984, c.101 (C.17:22-6.74), the association shall be responsible for the run-off and wind-up of all covered claims existing before June 25, 2002. On or after June 25, 2002, the operations and obligations of the fund pursuant to P.L.1984, c.101 (C.17:22-6.70 et seq.), with respect to eligible surplus lines insurers determined to be insolvent after that date, other than eligible surplus lines insurers issuing policies for medical malpractice liability insurance or property insurance covering owner occupied dwellings of less than four dwelling units, shall be terminated. On or after June 25, 2002, the fund shall only provide coverage for eligible surplus lines insurers issuing medical malpractice liability insurance or property insurance covering owner occupied dwellings of less than four dwelling units determined to be insolvent after that date.

In order to assist the association in implementing the provisions of this act, there is created an advisory body to the board of directors of the association to be comprised of two members representing eligible surplus lines insurers and two members representing surplus lines agents, to be appointed by and to serve at the pleasure of the commissioner. The association shall consult the advisory body on any matter relating to the provisions of P.L.1984, c.101 (C.17:22-6.70 et seq.).

L.1984,c.101,s.4; amended 1984, c.207, s.3; 2002, c.30, s.4.



Section 17:22-6.74 - Powers, Duties And Obligations Of The Surplus Lines Insurance Guaranty Fund.

17:22-6.74 Powers, duties and obligations of the Surplus Lines Insurance Guaranty Fund.

5. a. The fund shall:

(1)Be obligated to the extent of the covered claims against an insolvent insurer incurred prior to or 30 days after the determination of insolvency, or before the policy expiration date, if less than 30 days after that determination, or before the policyholder replaces the policy or causes its cancellation, if he does so within 30 days of the determination. The fund's obligation for covered claims shall not be greater than $300,000.00 per occurrence, subject to any applicable deductible and self-insured retention contained in the policy. The commissioner may pay a portion of or defer the fund's obligations for covered claims based on the moneys available in the fund. In no event shall the fund be obligated to a policyholder or claimant in excess of the limits of liability of the insolvent insurer stated in the policy from which the claim arises. Any obligation of the fund to defend an insured shall cease upon the fund's payment or tender of an amount equal to the lesser of the fund's covered claim statutory limit or the applicable policy limit;

(2)Be deemed the insurer to the extent of its obligation on the covered claims and to such extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent;

(3)Assess member insurers in accordance with section 6 of this act in amounts necessary to pay:

(a)Obligations of the fund under paragraph (1) of this subsection,

(b)Expenses of handling covered claims,

(c)Any other expenses incurred in the implementation of the provisions of this act;

(4)Investigate claims brought against the fund; and adjust, compromise, settle, and pay covered claims to the extent of the fund's obligation; and deny all other claims; and may review settlements, releases and judgments to which the insolvent insurer or its policyholders were parties to determine the extent to which the settlements, releases and judgments may be properly contested;

(5)Notify those persons as the commissioner directs under section 8 of this act;

(6)Handle claims through the association's employees or representatives, or through one or more insurers or other persons designated as servicing facilities;

(7)Pay the other expenses of the association in administering the provisions of this act; and

(8)(Deleted by amendment, P.L.2004, c.165.)

(9)Within 60 days of the enactment of P.L.2009, c.75 (C.26:2H-18.58i et al.), transfer to the Health Care Subsidy Fund $60,000,000 as provided by section 8 of that act.

b.The fund may:

(1)Sue or be sued;

(2)Negotiate and become a party to those contracts which are necessary to carry out the purpose of this act;

(3)Perform those other acts which are necessary or appropriate to effectuate the purpose of this act;

(4)(Deleted by amendment, P.L.2002, c.30.)

(5)With the approval of the commissioner, borrow and separately account for moneys from any source, including but not limited to the New Jersey Property-Liability Insurance Guaranty Association and the Unsatisfied Claim and Judgment Fund, in such amounts and on such terms as the New Jersey Property-Liability Insurance Guaranty Association may determine are necessary or appropriate to effectuate the purposes of P.L.2003, c.89 (C.17:30A-2.1 et al.) in accordance with the association's plan of operation; and

(6)Make loans, in such amounts and on such terms as the association may determine are necessary or appropriate, to the New Jersey Property-Liability Insurance Guaranty Association in accordance with the provisions of the "New Jersey Property-Liability Insurance Guaranty Association Act," P.L.1974, c.17 (C.17:30A-1 et seq.) and the "Unsatisfied Claim and Judgment Fund Law," P.L.1952, c.174 (C.39:6-61 et seq.).

L.1984, c.101, s.5; amended 1984, c.207, s.4; 2002, c.30, s.5; 2003, c.89, s.81; 2004, c.165, s.3; 2009, c.75, s.6.



Section 17:22-6.75 - Financial Support; Surcharges; Loans

17:22-6.75. Financial support; surcharges; loans
a. In order to provide the monies necessary to meet the fund's obligations and expenses under this act:



(1) Each member insurer, including a surplus lines insurer made eligible on or after the effective date of this act, shall make an initial one time payment of $25,000.00, to be made to the fund within 60 days of the effective date of this act; and

(2) A surcharge on the policy premium, as determined by the commissioner, shall be levied and collected on any surplus lines coverage issued or renewed on or after the effective date of this amendatory act. The surcharge shall be collected by the surplus lines agent at the time of delivery of the cover note, certificate of insurance, policy or other initial confirmation of insurance. No premium receipts tax, commissions or assessments shall be levied or collected on the surcharge. The surplus lines agent shall forward to the fund the amount of the surcharge on a quarterly payment basis. Each member insurer and surplus lines agent shall be notified of the policy surcharge not later than 10 days before it is due. The amount of the surcharge may be, from time to time, adjusted, terminated or reinstituted by the commissioner, as he may deem necessary to meet the current and projected obligations and expenses of the fund, except that in no case shall the surcharge in any year exceed 4% of the policy premium.

b. The fund may, from time to time, borrow monies from the New Jersey Property-Liability Insurance Guaranty Association to pay the fund's obligations and expenses under this act, which are in excess of the monies available to the fund therefor. The aggregate amount owed by the fund to the association shall at no time exceed $10,000,000.00, exclusive of interest charges, except that the commissioner may limit the amount of loans outstanding at any one time to less than $10,000,000.00 upon a finding that the additional monies requested by the fund would reduce the monies available to the association below a level necessary to meet the current and prospective obligations of the association pursuant to paragraph (3) of subsection a. of section 8 of P.L.1974 (C.17:30A-8). Monies borrowed under this subsection shall be paid back to the association in accordance with a payment schedule approved by the commissioner. An interest charge shall be levied on all monies borrowed under this subsection at the current market rate of interest, using an index or indexes to be selected by the commissioner.

c. No policy surcharge shall be levied or collected upon a determination by the commissioner that the fund's unencumbered assets exceed the fund's outstanding and anticipated obligations and other liabilities, including expenses chargeable to the fund, by $10,000,000.00 or more.

L.1984, c.101, s. 6, eff. July 27,1984. Amended by L.1984, c.207, s.5.



Section 17:22-6.76 - Suspension Of Eligibility Of Member Insurer Or License Of Surplus Lines Agent; Interest On Unpaid Assessment Or Surcharge; Reinstatement

17:22-6.76. Suspension of eligibility of member insurer or license of surplus lines agent; interest on unpaid assessment or surcharge; reinstatement
The commissioner may, after notice, suspend the eligibility of a member insurer or the license of a surplus lines agent that fails to pay an assessment or policy surcharge under section 6 of this act when due, or any interest accruing thereon, or fails to comply with the applicable provisions of the plan of operations. The commissioner may, after notice and hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), withdraw the eligibility of that insurer or suspend or revoke the surplus lines agent's license.

Interest shall be charged on the amount of the unpaid assessment or surcharge subject to the provisions of this section. The interest charge shall be at the current market rate of interest, using an index or indexes to be selected by the commissioner, and shall be payable at the time the unpaid assessment or policy surcharge is paid to the fund.

Eligibility of a surplus lines insurer or the license of an agent shall not be restored or reissued until all monies owing under this section have been paid to the fund.

L.1984, c.101, s. 7, eff. July 27,1984. Amended by L.1984, c.207, s.6.



Section 17:22-6.77 - Declaration Of Insolvency, Actions Of Commissioner.

17:22-6.77 Declaration of insolvency, actions of commissioner.

8. a. An insolvent insurer shall forward to the commissioner and to the association a copy of the declaration of insolvency within three business days of the date of the determination of the insolvency. A surplus lines insurer shall forward to the fund and commissioner a copy of any complaint seeking an order of liquidation with a finding of insolvency against the insurer at the same time that such complaint is filed with a court of competent jurisdiction.

b.The commissioner shall:

(1)Order the termination of all in-force policies of an insolvent insurer within 30 days of the date of determination of the insolvency;

(2)Upon request, provide the fund with a statement of the net direct written premiums of each member insurer; and

(3)Require surplus lines agents or the fund to notify the policyholders of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this act. Notification shall be by publication in newspapers of general circulation as the commissioner shall direct.

L.1984,c.101,s.8; amended 1984, c.207, s.7; 2004, c.165, s.4.



Section 17:22-6.78 - Assignment Of Rights By Person Recovering.

17:22-6.78 Assignment of rights by person recovering.

9. a. Any person recovering under this act shall be deemed to have assigned his rights under the policy from which the claim arose to the fund to the extent of his recovery from the fund. Every policyholder or claimant seeking the protection of this act shall cooperate with the fund to the same extent as that person would have been required to cooperate with the insolvent insurer. The fund shall have no cause of action against the policyholder of the insolvent insurer for any sums it has paid out, except for those causes of action as the insolvent insurer would have had if the sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with an assessment liability, payments of claims by the fund shall not operate to reduce the liability of policyholders to the receiver, liquidator, or statutory successor for unpaid assessments.

b.The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the fund or its representatives. The court having jurisdiction shall grant the covered claims paid by the fund priority, against the assets of the insolvent insurer, over any claims against the assets of the insolvent insurer by claimants having received any payment from the fund for the covered claims, to the extent of the amount of the payments made by the fund. The expenses of the fund in handling claims shall be accorded the same priority as the liquidator's expenses.

c.The fund shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the fund and estimates of anticipated claims on the fund, which shall preserve the rights of the fund against the assets of the insolvent insurer.

d.The liquidator, receiver, or statutory successor of an insolvent insurer covered by this act shall permit access by the fund or its representative to all of the insolvent insurer's records which would assist the fund in carrying out its functions under this act with regard to covered claims. In addition, the liquidator, receiver or statutory successor shall provide the fund or its representative with copies, or permit copies to be made of the insolvent insurer's records upon request, and at the expense of the fund.

e.The fund shall have the right to recover from the following persons the amount of any covered claim paid to or on behalf of such person pursuant to this act:

(1)An insured whose net worth on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds $25 million and whose liability obligations to other persons are satisfied in whole or in part by payments made under P.L.1984, c.101 (C.17:22-6.71 et seq.); and

(2)Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under P.L.1984, c.101 (C.17:22-6.71 et seq.).

L.1984,c.101,s.9; amended 2004, c.165, s.5.



Section 17:22-6.79 - Recovery Of Covered Claims, Exhaustion Of Other Sources.

17:22-6.79 Recovery of covered claims, exhaustion of other sources.

10. a. Any person having a covered claim that may be recovered from more than one insurance guaranty association, or its equivalent, shall be required to exhaust first his rights under the statute governing the association of the place of residence of the policyholder at the time of the insured event, except that if it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the jurisdiction in which the property is located. If recovery is denied or deferred by that association, a person may proceed to seek recovery from any other insurance guaranty association from which recovery may be legally sought.

b.Any person having a claim under an insurance policy other than a policy of an insolvent insurer, shall be required to exhaust first his right under that other policy. For purposes of this subsection b., a claim under an insurance policy shall include a claim under any kind of insurance, whether it is a first-party or third-party claim, and shall include without limitation, general liability, accident and health insurance, workers' compensation, health benefits plan coverage, primary and excess coverage, if applicable, and all other private, group or governmental coverages.

L.1984,c.101,s.10; amended 1996, c.156, s.4; 2004, c.165, s.6.



Section 17:22-6.80 - Examination Of Insurers In Financial Condition Hazardous To Policyholders Or Public; Request To Domiciliary Jurisdiction For Examination And Report

17:22-6.80. Examination of insurers in financial condition hazardous to policyholders or public; request to domiciliary jurisdiction for examination and report
In the event the commissioner has sufficient basis to believe that the financial condition of a member insurer is hazardous to the policyholders or the public, the commissioner shall request the appropriate regulatory authority of the domiciliary jurisdiction of that member insurer to examine and report back to the commissioner on the financial condition of the member insurer.

L.1984, c.101, s. 11, eff. July 27,1984.



Section 17:22-6.81 - Examination And Regulation Of Fund; Financial Report

17:22-6.81. Examination and regulation of fund; financial report
The fund shall be subject to examination and regulation by the commissioner. The association, on behalf of the fund, shall submit, not later than March 31 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.

L.1984, c.101, s. 12, eff. July 27,1984.



Section 17:22-6.82 - Immunity From Liability Of Persons Acting Under This Law

17:22-6.82. Immunity from liability of persons acting under this law
There shall be no liability on the part of, and no cause of action of any nature shall arise against any member insurer, the fund, the association or its board of directors, or agents or employees, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this act.

L.1984, c.101, s. 13, eff. July 27,1984.



Section 17:22-6.83 - Coverage Under This Act; Notice On Application And Policy Or Certificate; Advertisement

17:22-6.83. Coverage under this act; notice on application and policy or certificate; advertisement
A member insurer shall include on the application and on the face of the policy or certificate for insurance subject to this act, a notice stating that the insurer is not an admitted company in New Jersey, but that the policy coverage has the protection, in whole or in part, of the New Jersey Surplus Lines Insurance Guaranty Fund, if the eligible surplus lines insurer becomes bankrupt or insolvent. A member insurer or an agent or broker may advertise that policy coverages offered by a member insurer and subject to the provisions of this act are protected by the New Jersey Surplus Lines Insurance Guaranty Fund, should the surplus lines insurer become bankrupt or insolvent. The commissioner shall determine the contents and form of the notice.

L.1984, c.101, s. 14, eff. July 27,1984. Amended by L.1984, c.207, s.8.



Section 17:22-6.84 - Proceedings Involving Insolvent Insurer Stayed; Conditions.

17:22-6.84 Proceedings involving insolvent insurer stayed; conditions.

7. All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this State shall, subject to full or partial waiver by the fund in specific cases involving covered claims, be stayed for 120 days, and any additional time thereafter as may be determined by the court, from the date of the order of liquidation or any ancillary proceeding initiated in the State, whichever is later, to permit proper defense by the fund of all pending causes of action. Public notice of the stay shall be by publication in three newspapers of general circulation in this State within 10 days of the order of liquidation. With respect to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the fund either on its own behalf or on behalf of that insured may apply to have such judgment, order, decision, verdict or finding set aside by the court in which such judgment, order, decision, verdict or finding is entered and shall be permitted to defend against such claim on the merits.

L.2004,c.165,s.7.



Section 17:22A-26 - Short Title

17:22A-26. Short title
1.This act shall be known and may be cited as the "New Jersey Insurance Producer Licensing Act of 2001."

L.2001,c.210,s.1.



Section 17:22A-27 - Purpose Of Act

17:22A-27 Purpose of act
2.This act governs the qualifications and procedures for the licensing of insurance producers. It simplifies and organizes the statutory law to improve efficiency, permits the use of new technology and reduces costs associated with issuing and renewing insurance producer licenses.

L.2001,c.210,s.2.



Section 17:22A-28 - Definitions Relative To Licensure Of Insurance Producers

17:22A-28 Definitions relative to licensure of insurance producers
3.As used in this act:

"Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

"Commissioner" means the Commissioner of Banking and Insurance.

"Department" means the Department of Banking and Insurance.

"Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains his principal place of residence or principal place of business and is licensed to act as an insurance producer.

"Insurance" means any of the lines of insurance in subtitle 3 of Title 17 of the Revised Statutes or subtitle 3 of Title 17B of the New Jersey Statutes and includes contracts or policies of life insurance, health insurance, annuities, indemnity, property and casualty, fidelity, surety, guaranty and title insurance.

"Insurance consultant" means a person, who for a commission, brokerage fee, or other consideration, acts or holds himself out to the public or any licensee as offering any advice, counsel, opinion or service with respect to the benefits, advantages or disadvantages under any insurance policy or contract that is or could be issued in this State, but shall not include bank trust officers, attorneys-at-law and certified public accountants who negotiate contracts on behalf of others or provide general financial counsel if no commission or brokerage fee is paid for those services.

"Insurance producer" means a person required to be licensed under the laws of this State to sell, solicit or negotiate insurance.

"Insurer" means a business entity authorized to transact the business of insurance in this State pursuant to subtitle 3 of Title 17 of the Revised Statutes or subtitle 3 of Title 17B of the New Jersey Statutes.

"License" means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurer.

"Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, automobile dealer gap insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance.

"Limited line credit insurance producer" means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals though a master corporate, group or individual contract or policy.

"Limited lines insurance" means those lines of insurance established pursuant to section 14 of this act or any other line of insurance that the commissioner determines is necessary to recognize for the purposes of complying with subsection e. of section 9 of this act.

"Limited lines insurance producer" means a person who is authorized by the commissioner to sell, solicit or negotiate limited lines insurance or to engage in the business of an insurance consultant.

"NAIC" means the National Association of Insurance Commissioners, its affiliates or subsidiaries, or any agency or committee thereof.

"Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract or policy of insurance concerning any of the substantive benefits, terms or conditions of the contract or policy, provided that the person engaged in that act either: sells insurance or obtains insurance from insurers for purchasers.

"Person" means an individual or a business entity.

"Sell" means to exchange a contract or policy of insurance by any means, for money or its equivalent, on behalf of an insurer.

"Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular insurer.

"Surplus lines insurance producer" means a person who is authorized to sell, solicit or negotiate contracts or policies of insurance coverage on behalf of unauthorized insurers pursuant to "the surplus lines law," P.L.1960, c.32 (C.17:22-6.40 et seq.); and "surplus lines" shall have the same meaning as generally accorded to it by that act.

"Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

"Uniform business entity application" means the current version of the NAIC uniform business entity application for resident and nonresident business entities.

"Uniform application" means the current version of the NAIC uniform application for resident and nonresident insurance producer licensing.

L.2001,c.210,s.3.



Section 17:22A-29 - Licensure Required

17:22A-29. Licensure required
4.A person shall not sell, solicit or negotiate insurance in this State unless the person is licensed for that line of authority in accordance with this act.

L.2001,c.210,s.4.



Section 17:22A-30 - Construction Of Act; License Not Required

17:22A-30. Construction of act; license not required
5. a. Nothing in this act shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

b.A license as an insurance producer shall not be required of the following:

(1)An officer, director or employee of an insurer or of an insurance producer, provided that the officer, director or employee does not receive any commission on contracts or policies written or sold to insure risks residing, located or to be performed in this State and:

(a)The officer's, director's or employee's activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance; or

(b)The officer's, director's or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract or policy of insurance; or

(c)The officer, director or employee is acting in the capacity of a special agency or agency supervisor assisting insurance producers and those activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

(2)A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under insurance plans, issuing certificates under insurance plans or otherwise assisting in administering insurance plans; or performs administrative services related to mass marketed property and casualty insurance; where no commission is paid to the person for the service;

(3)An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, directors or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the insurer issuing the contracts or policies;

(4)Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

(5)A person whose activities in this State are limited to advertising without the intent to solicit insurance in this State through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of this State, provided that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this State;

(6)A person who is not a resident of this State who sells, solicits or negotiates a contract or policy of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract or policy, so long as that person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state in which the insured maintains its principal place of business and the contract or policy of insurance insures risks located in that state; or

(7)A salaried full-time employee who counsels or advises his employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer if the employee does not sell or solicit insurance or receive a commission.

L.2001,c.210,s.5.



Section 17:22A-31 - Written Examination, Fee.

17:22A-31 Written examination, fee.

6. a. A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to section 10 of this act. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this State. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the commissioner.

b.The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in section 19 of this act.

c.Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the commissioner as set forth in section 19 of this act.

d.An individual who fails to appear for the examination as scheduled or fails to pass the examination, may reapply for an examination and shall remit all required fees and forms before being rescheduled for another examination.

e.The commissioner shall ensure that the examination and registration materials for the examination shall be offered in English and Spanish.

f.The commissioner shall make available to approved insurance education providers, instructional materials in Spanish, suitable for use as a course curriculum for preparation for the examination.

L.2001, c.210, s.6; amended 2015, c.150.



Section 17:22A-32 - Application, Approval.

17:22A-32 Application, approval.

7. a. An individual applying for a resident insurance producer license shall make application to the commissioner on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1)Is at least 18 years of age;

(2)Has not committed any act that is a ground for denial, suspension or revocation set forth in section 15 of this act;

(3)Has completed a prelicensing course of study for the lines of authority for which the individual has applied as prescribed by the commissioner by regulation;

(4)Has paid the fees set forth in section 19 of this act; and

(5)Has successfully passed the examinations for the lines of authority for which the individual has applied.

b.A business entity acting as an insurance producer shall obtain an insurance producer license. Application shall be made using the uniform business entity application. Before approving the application, the commissioner shall find that:

(1)The business entity has paid the fees set forth in section 19 of this act; and

(2)The business entity has designated a licensed insurance producer or producers responsible for the business entity's compliance with the insurance laws, rules and regulations of this State.

c.The commissioner may require any documents reasonably necessary to verify the information contained in an application.

d.Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting or negotiating limited line credit insurance a program of instruction that is approved by the commissioner.

e.Any applicant for a license pursuant to this section and any officer, director, partner or owner of a controlling interest of a corporation or partnership filing for licensure pursuant to this section shall submit to the commissioner the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commissioner is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.2001,c.210,s.7; amended 2003, c.199, s.12.



Section 17:22A-33 - Issuance Of Resident Insurance Producer License

17:22A-33. Issuance of resident insurance producer license
8. a. Unless denied licensure pursuant to section 15 of this act, persons who have met the requirements of sections 6 and 7 of this act shall be issued a resident insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:

(1)Life-insurance coverage on human lives, including benefits of endowment and annuities, and which may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2)Accident and health or sickness-insurance coverage for sickness, bodily injury or accidental death, and which may include benefits for disability income;

(3)Property-insurance coverage for the direct or consequential loss or damage to property of every kind;

(4)Casualty-insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property;

(5)Variable life and variable annuity products-insurance coverage provided under variable life insurance contracts, variable annuities or any other life insurance or annuity product that reflects the investment experience of a separate account;

(6)Credit-limited line credit insurance;

(7)Personal lines - property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes:

(8)Any other line of insurance permitted under any law or regulation of this State.

b.An insurance producer license shall remain in effect unless revoked or suspended as long as the fee set forth in section 19 of this act is timely paid and in the case of resident individual insurance producers, education requirements are timely satisfied.

c.An individual insurance producer who allows his license to lapse may, within 12 months from the due date of the renewal fee, reinstate the same license without the necessity of passing a written examination. However, a penalty in an amount not to exceed double the unpaid renewal fee shall be required for any renewal fee received after the due date.

d.A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, such as long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

e.The license shall contain the licensee's name, address, personal identification number, and the date of issuance, the lines of authority, the expiration date and any other information the commissioner deems necessary.

f.Licensees shall inform the commissioner by any means acceptable to the commissioner of a change of address within 30 days of the change.

L.2001,c.210,s.8.



Section 17:22A-34 - Nonresident Insurance Producer License

17:22A-34. Nonresident insurance producer license
9. a. Unless denied licensure pursuant to section 15 of this act, a nonresident person shall receive a nonresident insurance producer license if:

(1)The person is currently licensed as a resident insurance producer in good standing in his home state;

(2)The person has submitted the proper request for licensure and has paid the fees required by section 19 of this act;

(3)The person has submitted or transmitted to the commissioner the application for licensure that the person submitted to his home state, or in lieu of the same, a completed uniform application; and

(4)The person's home state awards nonresident insurance producer licenses to residents of this State on the same basis.

b.The commissioner may verify the nonresident insurance producer's licensing status through the Producer Database maintained by the NAIC.

c.A nonresident insurance producer who moves from one state to another state or a resident insurance producer who moves from this State to another state shall file a change of address and provide certification from the new resident state within 30 days of the change of legal residence. No fee or license application shall be required.

d.Subject to section 13 of this act, a person licensed as a surplus lines insurance producer in his home state shall receive a nonresident surplus lines insurance producer license pursuant to subsection a. of this section.

e.Subject to section 14 of this act, a person licensed as a limited line credit insurance or other type of limited lines insurance producer in his home state shall receive a nonresident limited lines insurance producer license, pursuant to subsection a. of this section, granting the same scope of authority as granted under the license issued by the producer's home state.

f.Each licensed nonresident insurance producer shall, by application for and issuance of, a license be deemed to have appointed the commissioner as agent to receive service of original legal process in this State in any cause of action or legal proceedings arising within this State out of transactions under the license. Service upon the commissioner shall be of the same force and effect as if served on the nonresident insurance producer. This appointment shall be irrevocable for as long as there can be any cause of action against the nonresident insurance producer arising out of insurance transactions for which a nonresident insurance producer license is required. Duplicate copies of the legal process shall be served upon the commissioner. At the time of service the commissioner shall be paid a fee established pursuant to section 19 of this act payable as costs in the action. Upon receiving service, the commissioner shall send one of the copies by registered or certified mail, return receipt requested, to the named nonresident insurance producer at his last known business or residence address.

g.The commissioner shall be immune from all civil actions resulting from the licensee's failure to receive service of process if the commissioner, pursuant to subsection f. of this section, forwards the service to the last business or residence address filed by the licensee as his address. Immunity under this subsection is in no way intended to diminish or otherwise affect the immunity available to the commissioner pursuant to the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.2001,c.210,s.9.



Section 17:22A-35 - Exemptions From Prelicensing Education, Examination

17:22A-35. Exemptions from prelicensing education, examination
10. a. An individual who applies for an insurance producer license in this State who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records, maintained by the NAIC, indicate that the producer is or was licensed in good standing for the lines of authority requested.

b.A person licensed as an insurance producer in another state who moves to this State shall make application within 90 days of establishing legal residence to become a resident licensee pursuant to section 7 of this act. No prelicensing education or examination shall be required of that person to obtain any lines of authority previously held in the prior state except in cases in which the commissioner determines otherwise by regulation.

L.2001,c.210,s.10.



Section 17:22A-36 - Notification Of Assumed Name

17:22A-36. Notification of assumed name
11. An insurance producer doing business under any name other than the producer's legal name shall notify the commissioner prior to using the assumed name.

L.2001,c.210,s.11.



Section 17:22A-37 - Temporary License

17:22A-37. Temporary license
12. a. The commissioner may issue a temporary insurance producer license for a period not to exceed 180 days without requiring an examination if the commissioner determines that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1)To the surviving spouse or court-appointed personal representative of a licensed insurance producer, upon the death or disability of that producer, to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2)To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license as responsible for the business entity's compliance with the insurance laws, rules and regulations of this State;

(3)To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4)In any other circumstance in which the commissioner determines that the public interest will best be served by the issuance of a temporary insurance producer license.

b.The commissioner may, by order, limit the authority of any temporary licensee in any way necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed insurance producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license shall not continue after the owner or the personal representative disposes of the insurance producer's business.

L.2001,c.210,s.12.



Section 17:22A-38 - Requirements For License Granting Surplus Lines Authority.

17:22A-38 Requirements for license granting surplus lines authority.

13. a. No license granting surplus lines authority shall be issued or renewed unless the applicant holds or will hold property and casualty authorities.

b.No surplus lines producer shall charge any fee to an originating broker in connection with the negotiation or procurement of any contract of surplus lines insurance that shall exceed an amount set forth by the commissioner pursuant to regulation, plus the actual costs incurred for any services performed by a person that is not associated with the surplus lines producer, such as inspection services.

L.2001, c.210, s.13; amended 2010, c.42.



Section 17:22A-39 - Insurance Marketed Through Limited Lines Insurance Producers

17:22A-39. Insurance marketed through limited lines insurance producers
14. The commissioner shall establish, by rule or regulation, the line or lines of insurance that may be marketed through a limited lines insurance producer.

L.2001,c.210,s.14.



Section 17:22A-40 - Causes For Probation, Suspension, Revocation, Refusal To Issue Or Renew.

17:22A-40 Causes for probation, suspension, revocation, refusal to issue or renew.

15. a. The commissioner may place on probation, suspend, revoke or refuse to issue or renew an insurance producer's license or may levy a civil penalty in accordance with subsection c. of section 20 of this act or any combination of actions, for any one or more of the following causes:

(1)Providing incorrect, misleading, incomplete or materially untrue information in the license application;

(2)Violating any insurance laws, or violating any regulation, subpoena or order of the commissioner or of another state's insurance regulator;

(3)Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4)Improperly withholding, misappropriating or converting any monies or properties received in the course of doing insurance business;

(5)Intentionally misrepresenting the terms of an actual or proposed insurance contract, policy or application for insurance;

(6)Having been convicted of a felony or crime of the fourth degree or higher;

(7)Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8)Using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of insurance business in this State or elsewhere;

(9) Having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) Improperly using notes or any other reference material to complete an examination for an insurance producer license;

(12) Knowingly accepting insurance business from an unlicensed insurance producer;

(13) Failing to comply with an administrative or court order imposing a child support obligation;

(14) Failing to pay income tax or comply with any administrative or court order directing payment of income tax pursuant to Title 54A of the New Jersey Statutes;

(15) Intentionally withholding material information or making a material misstatement in an application for a license;

(16) Committing any fraudulent act;

(17) Knowingly facilitating or assisting another person in violating any insurance laws;

(18) Failing to notify the commissioner within 30 days of his conviction of any crime, indictment or the filing of any formal criminal charges, or the suspension or revocation of any insurance license or authority by a state, other than this State, or the initiation of formal disciplinary proceedings in a state, other than this State, affecting the producer's insurance license; or failing to obtain the written consent pursuant to sections 1033 and 1034 of Title 18, United States Code (18 U.S.C. ss.1033 and 1034); or failing to supply any documentation that the commissioner may request in connection therewith; or

(19) Failing to notify the commissioner within 30 days of the final disposition of any formal disciplinary proceedings initiated against the insurance producer, or disciplinary action taken against the producer, by the Financial Industry Regulatory Authority (FINRA), any successor organization, or other similar non-governmental regulatory authority with statutory authority to create and enforce industry standards of conduct, or of any other administrative actions or criminal prosecutions, as required by sections 15 and 22 of P.L.2001, c.210 (C.17:22A-40 and 17:22A-47), or failing to supply any documentation the commissioner may request in connection therewith.

b.If the action by the commissioner is to nonrenew or to deny an application for an insurance producer license, the commissioner shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the license. The applicant or licensee may make written demand upon the commissioner for a hearing before the commissioner, or his designee, to determine the reasonableness of the commissioner's action. The hearing shall be held pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c.The insurance producer license of a business entity may be suspended, revoked or refused if the commissioner finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers or managers acting on behalf of the business entity and the violation was neither reported to the commissioner nor corrective action taken.

d.The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this act and Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes against any person who is under investigation for or charged with a violation of this act or Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes even if the person's license or registration has been surrendered or has lapsed by operation of law.

L.2001, c.210, s.15; amended 2009, c.278, s.1.



Section 17:22A-41 - Licensure Required For Receipt Of Commission

17:22A-41. Licensure required for receipt of commission
16. a. An insurer or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this State if that person is required to be licensed under this act and is not so licensed.

b.A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this State if that person is required to be licensed under this act and is not so licensed.

c.Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this State if the person was required to be licensed under this act at the time of the sale, solicitation or negotiation and was so licensed at that time.

d.An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this State, unless the payment would violate section 15 of P.L.1944, c.27 (C.17:29A-15), section 14 of P.L.1982, c.114 (C.17:29AA-14), section 4 of P.L.1947, c.379 (C.17:29B-4), section 5 of P.L.1968, c.248 (C.17:46A-5), section 34 or 35 of P.L.1975, c.106 (C.17:46B-34 or 17:46B-35) or N.J.S.17B:30-13 or any other provision of law.

L.2001,c.210,s.16.



Section 17:22A-41.1 - Notification By Insurance Producer To Purchaser Of Compensation Received By Producer.

17:22A-41.1 Notification by insurance producer to purchaser of compensation received by producer.

25. a. An insurance producer licensed pursuant to P.L.2001, c.210 (C.17:22A-26 et al.) who sells, solicits, or negotiates health insurance policies or contracts to residents of this State shall notify the purchaser of the insurance, in writing, of the amount of any commission, service fee, brokerage, or other valuable consideration that the producer will receive as a result of the sale, solicitation or negotiation of the health insurance policy or contract. If the commission, fee, brokerage, or other valuable consideration is based on a percentage of premium, the insurance producer shall include that information in the notification to the purchaser.

b.The commissioner may specify, by regulation, the information that shall be provided by an insurance producer in the notification to a purchaser of health insurance and the procedure for providing the notification.

L.2008, c.38, s.25.



Section 17:22A-42 - Appointment Of Agents

17:22A-42. Appointment of agents
17. a. Any insurer authorized to transact business in this State may, by written contract, appoint as its agent, a person that holds a valid insurance producer license issued in accordance with the provisions of this act. The contract shall authorize the insurance producer to act as an agent for the appointing insurer for all lines of insurance for which the insurer is authorized in this State and the agent holds authority in this State, unless specifically limited. The contract shall contain the duties, responsibilities and limitations of authority between the agent and the appointing insurer, and the agent shall abide by its terms. While the agent is properly licensed, an agency appointment shall continue in effect until termination in accordance with this act. Both the appointing insurer and the appointed agent shall maintain a copy of the agency contract in their office, and shall make the contract available for inspection by the commissioner upon request. Nothing contained in this subsection shall be construed as granting the commissioner the authority to determine contractual disputes between an appointing insurer and an appointed agent.

b.Upon the cancellation of an agency contract in accordance with section 1 of P.L.1970, c.217 (C.17:22-6.14a), the insurer shall within 15 days file written notice of cancellation with the commissioner. Notice of cancellation shall be on a form prescribed by the commissioner and shall indicate the date of cancellation and the reason therefor. Agency appointment shall not terminate until the notice of cancellation has been filed with the commissioner. The requirements of this subsection shall not affect any notice or filing requirements otherwise established by law.

c.Any insurer appointing an agent pursuant to this section shall file with the commissioner, on a form prescribed by the commissioner, a notice of appointment providing the names and business addresses of its agents, including notice of any limitations on the agent's authority. The filing of a single notice of appointment by each insurer represented by a licensed business entity shall cover all of its licensed producers.

d.The filing of a notice of appointment pursuant to subsection c. of this section shall constitute notice that the named insurance producer has been appointed an agent for any subsidiary or affiliate company of the insurer if certified copies of any resolution duly adopted by the board of directors of each insurer requesting that authority are filed with the commissioner. The resolution shall also designate the primary insurer for which all of the insurer's agents shall be appointed.

L.2001,c.210,s.17.



Section 17:22A-43 - Immunity From Civil Liability

17:22A-43. Immunity from civil liability
18. a. (1) In the absence of actual malice, an insurer, the authorized representative of the insurer, an insurance producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other insurance commissioners or regulatory or law enforcement agencies, shall not be subject to civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to section 17 of this act or this section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or insurance producer; or a statement by a terminating insurer or insurance producer to an insurer or insurance producer limited solely and exclusively to whether a termination for cause under subsection b. of section 17 of this act was reported to the commissioner, provided that the propriety of any termination for cause is certified in writing by an officer or authorized representative of the insurer or insurance producer terminating the relationship.

(2)In any action brought against a person that has immunity under paragraph (1) of this subsection for making any statement required by this section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that paragraph (1) does not apply because the person making the statement or providing the information did so with actual malice.

(3)Paragraph (1) or (2) of this subsection shall not abrogate or modify any existing statutory or common law privileges or immunities.

b. (1) Any documents, materials or other information in the control or possession of the department furnished by an insurer, insurance producer or an employee or agent thereof acting on behalf of the insurer or insurance producer, or obtained by the commissioner in an investigation pursuant to this section, shall be confidential by law and privileged, shall not be subject to any State or federal freedom of information law, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(2)Neither the commissioner, nor any person who received documents, materials or other information while acting under the authority of the commissioner, shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to paragraph (1) of this subsection.

(3)In order to assist in the performance of the commissioner's duties under this act, the commissioner:

(a)May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to paragraph (1) of this subsection, with other state, federal, and international regulatory agencies, with the NAIC, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information pursuant to this section;

(b)May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(c)May enter into agreements governing sharing and use of information consistent with this subsection.

(4)No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in paragraph (3) of this subsection.

(5)Nothing in this act shall prohibit the commissioner from releasing final, adjudicated actions including terminations for cause that are open to public inspection pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) to a database or other clearinghouse service maintained by the NAIC.

c.An insurer, the authorized representative of the insurer, or an insurance producer that fails to report as required under the provisions of this section or that is found by a court of competent jurisdiction to have reported with actual malice may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with section 20 of this act.

L.2001,c.210,s.18.



Section 17:22A-44 - Fees

17:22A-44. Fees
19. a. The commissioner shall, by regulation, set reasonable, necessary and appropriate fees to be charged for licensing insurance producers, filing agency appointments, filing limited insurance producer registrations, filing fictitious, trade or firm names, issuing certification of license status and processing any document required to be submitted pursuant to this act, except that the total annual revenue generated from these fees shall not be less than the total annual revenue generated from equivalent fees for the preceding fiscal year.

b.Applicants may be charged a fee for any licensing examination conducted pursuant to this act in an amount designated or approved by the commissioner.

c.All fees payable to the commissioner pursuant to this section are nonrefundable.

d.The commissioner may, by rule or regulation, provide for the waiving of fees for disabled war veterans of the United States military service.

L.2001,c.210,s.19.



Section 17:22A-45 - Powers Of Commissioner

17:22A-45. Powers of commissioner
20. a. The commissioner shall have the power to conduct investigations, to administer oaths, to interrogate licensees and others, and to issue subpoenas to any licensee or any other person in connection with any investigation, hearing or other proceeding pursuant to this act, without fee.

b.Subpoenas shall be issued in the name of the commissioner, the deputy commissioner or other employee designated by the commissioner, but no subpoena shall be issued except for good cause. Any person failing or refusing to comply with a subpoena may be ordered by a judge of the Superior Court, on application made by the commissioner or by the person at whose instance the subpoena was issued, to comply with the terms of the subpoena or be punished by the court for contempt. The court may proceed in a summary manner.

c.Any person violating any provision of this act shall be liable to a penalty not exceeding $5,000 for the first offense and not exceeding $10,000 for each subsequent offense to be recovered in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition, the commissioner or the court, as the case may be, may order restitution of moneys owed any person and reimbursement of the costs of investigation and prosecution, as appropriate.

d.In any formal proceeding, if the commissioner finds that the interests of the public require that immediate action be taken prior to completion of the hearing, the making of a determination and the entry of a final order, he may enter an appropriate order to be effective pending completion of the hearing and entry of a final order. These orders may be entered on ex parte proofs if the proofs indicate that the commissioner's withholding of any action until completion of a full hearing will be harmful to the public interest. Orders issued pursuant to this section shall be subject to an application to vacate upon 10 days' notice, and a preliminary hearing on the ex parte order shall be held in any event within 20 days after it is entered. In the alternative, or in addition, the commissioner is authorized to institute a proceeding in the Superior Court, to be conducted in a summary manner, for an injunction against specified acts or conduct in aid of the proceedings pending before him, including temporary injunctions and interim restraints.

L.2001,c.210,s.20.



Section 17:22A-46 - Fees, Requirements For Nonresident Insurance Producers, Reciprocity

17:22A-46. Fees, requirements for nonresident insurance producers, reciprocity
21. a. The commissioner shall not assess a greater fee for an insurance producer license or related service to a person not residing in this State based solely on the fact that the person does not reside in this State.

b.The commissioner shall waive any license application requirements for a nonresident insurance producer license applicant with a valid license from his home state, except the requirements imposed by section 9 of this act, if the applicant's home state awards nonresident insurance producer licenses to licensees of this State on the same basis.

c.A nonresident insurance producer's satisfaction of his home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this State's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon insurance producers from this State on the same basis.

L.2001,c.210,s.21.



Section 17:22A-47 - Reports To Commissioner.

17:22A-47 Reports to commissioner.

22. a. An insurance producer shall report to the commissioner any administrative action taken against the insurance producer in another jurisdiction or by another governmental agency in this State within 30 days of the final disposition of the matter. This report shall include a copy of the order, consent order or other relevant legal documents.

b.Within 30 days of the initial pretrial hearing date, an insurance producer shall report to the commissioner any criminal prosecution of the producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.

c.An insurance producer shall report to the commissioner any disciplinary action taken against the insurance producer, or any formal disciplinary proceedings initiated against the producer, by the Financial Industry Regulatory Authority (FINRA), any successor organization, or other similar non-governmental regulatory authority with statutory authority to create and enforce industry standards of conduct, within 30 days of the final disposition of the matter. The report shall include a copy of the order, consent order or other relevant legal documents.

L.2001, c.210, s.22; amended 2009, c.278, s.2.



Section 17:22A-47.1 - Temporary Suspension For Failure To Report To Commissioner; Additional Penalties.

17:22A-47.1 Temporary suspension for failure to report to commissioner; additional penalties.

3. a. Upon receipt of information that a producer has failed to report to the commissioner any administrative action, criminal prosecution or any disciplinary action taken against the producer, as required by sections 15 and 22 of P.L.2001, c.210 (C.17:22A-40 and 17:22A-47), the commissioner may notify the producer that its authority to sell, solicit or negotiate insurance, or be affiliated in any manner with the sale, solicitation or negotiation of insurance in this State shall be temporarily suspended.

b.In addition to any temporary suspension imposed pursuant to subsection a. of this section, and in addition to any other penalties that may be imposed under subsection c. of section 20 of P.L.2001, c.210 (C.17:22A-45) the commissioner, after notice and an opportunity for a hearing, may impose a penalty against an insurance producer in the amount of up to $10,000 for a first violation, up to $25,000 for a second violation and up to $100,000 for a third or subsequent violation for failure to provide full, accurate and truthful information to the commissioner in accordance with sections 15 and 22 of P.L.2001, c.210 (C.17:22A-40 and 17:22A-47). A civil penalty imposed pursuant to this section shall be collected by the Commissioner of Banking and Insurance in a summary proceeding in the Superior Court in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.The commissioner shall continue the temporary suspension imposed pursuant to subsection a. of this section until the commissioner is satisfied that the producer has provided information in accordance with sections 15 and 22 of P.L.2001, c.210 (C.17:22A-40 and 17:22A-47) and in the case of any administrative or disciplinary action, has satisfied all the conditions, judgments or orders related to that action which are required to reinstate the producer's good standing with the agency or authority imposing that action, and has paid all fines imposed pursuant to this section.

L.2009, c.278, s.3.



Section 17:22A-48 - Rules, Regulations

17:22A-48. Rules, regulations
26. a. The commissioner may, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) promulgate rules and regulations necessary to effectuate the purposes of this act.

b.The commissioner may provide for the orderly transition of producer license types and authorities by promulgating rules and regulations that are reasonable, necessary, appropriate and consistent with this act.

L.2001,c.210,s.26.



Section 17:22A-49 - Definitions Relative To Portable Electronics Insurance.

17:22A-49 Definitions relative to portable electronics insurance.

As used in this act:
"Commissioner" means the Commissioner of Banking and Insurance.

"Consumer" means a person who purchases portable electronics or related services.

"Department" means the Department of Banking and Insurance.

"Enrolled consumer" means a consumer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

"Location" means any physical location in the State of New Jersey or any website, call center site, or similar location directed to residents of the State of New Jersey.

"Portable electronics" means electronic devices that are portable in nature, and accessories and services related to the use of the devices.

"Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics which may provide coverage for portable electronics against any one or more of the following causes of loss: loss; theft; inoperability due to mechanical failure; malfunction; damage; or other similar causes of loss.

"Portable electronics insurance" shall not include:

(1)A service contract or extended warranty providing coverage limited to the repair, replacement or maintenance of property for the operational or structural failure of property due to a defect in materials, workmanship, accidental damage from handling, power surges or normal wear and tear;

(2)A policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or

(3)A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar policy of insurance.

"Portable electronics transaction" means:

(1)the sale or lease of portable electronics by a vendor to a consumer; or

(2)the sale of a service related to the use of portable electronics by a vendor to a consumer.

"Supervising entity" means a business entity that is a licensed insurer or insurance producer that is appointed by an insurer to supervise the administration of a portable electronics insurance program.

"Vendor" means a person engaged, directly or indirectly, in the business of portable electronics transactions.

L.2012, c.56, s.1.



Section 17:22A-50 - License Required To Sell Coverage.

17:22A-50 License required to sell coverage.

2. a. A vendor shall not sell, or offer to sell, coverage under a policy of portable electronics insurance unless licensed as a limited lines insurance producer pursuant to the provisions of the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.) and this act. To hold a limited lines insurance producer license pursuant to this section, a vendor shall meet all the requirements to be a business entity producer pursuant to P.L.2001, c.210 (C.17:22A-26 et seq.), unless a provision of this act conflicts with a provision of P.L.2001, c.210 (C.17:22A-26 et seq.) in which case the provision of this act shall control.

b.Notwithstanding any other provision of law, a limited lines insurance producer license issued to a vendor shall authorize the licensee and its employees or authorized representatives to engage in those activities permitted pursuant to that license and the provisions of this act.

c.An employee or authorized representative of a vendor of portable electronics shall not advertise, represent or otherwise hold himself out as an insurance producer for any purposes other than as a licensed limited lines insurance producer.

L.2012, c.56, s.2.



Section 17:22A-51 - Vendor May Offer Insurance To Consumers.

17:22A-51 Vendor may offer insurance to consumers.

3.The employees and authorized representatives of a vendor holding a limited lines insurance producer license may sell or offer to sell portable electronics insurance to consumers as permitted by section 2 of this act and shall not be subject to individual licensure as an insurance producer under P.L.2001, c.210 (C.17:22A-26 et seq.) or this act as a result of those activities so long as:

a.The vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this act; and

b.The insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program, including development of a training program for employees and authorized representatives of the vendors. The training required by this subsection:

(1)shall be delivered to employees and authorized representatives of a vendor who are directly engaged in the activity of selling or offering portable electronics insurance;

(2)may be provided in electronic form; however, if conducted in electronic form the supervising entity shall implement a supplemental education program regarding the portable electronics insurance that is conducted and overseen by licensed employees of the supervising entity; and

(3)shall include basic instruction about the portable electronics insurance offered to consumers and the disclosures required under section 6 of this act.

L.2012, c.56, s.3.



Section 17:22A-52 - Application For Limited Lines Insurance Producer; Renewal, Fee.

17:22A-52 Application for limited lines insurance producer; renewal, fee.

4.Notwithstanding the provisions of the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.):

a.A sworn application for a limited lines insurance producer license under this act shall be made to and filed with the department on forms prescribed and furnished by the commissioner.

b.The application shall provide:

(1)the name, residence address, and other information required by the commissioner for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this act. However, if the vendor derives more than 50% of its revenue from the sale of portable electronics insurance, the information required shall be provided for all officers, directors, and shareholders of record having beneficial ownership of 10% or more of any class of securities registered under the federal securities law; and

(2)the location of the applicant's home office.

c.Any vendor engaging in portable electronics insurance transactions on or before the effective date of this act shall apply for a limited lines insurance producer license within 90 days of the application being made available by the commissioner. Any vendor wishing to commence operations after the effective date of this act shall obtain a limited lines insurance producer license prior to offering portable electronics insurance.

d.Limited lines insurance producer licenses issued pursuant to this act shall renew biennially in accordance with regulations promulgated by the commissioner.

e.Each vendor of portable electronics licensed under this act shall pay to the commissioner a fee as prescribed by the commissioner but in no event shall the fee exceed $1,000 for an initial portable electronics insurance limited lines producer license and $500 for each renewal thereof. However, for a vendor that is engaged in portable electronics transactions at 10 or fewer locations in the State, the fee shall not exceed $100 for an initial license and for each renewal thereof.

L.2012, c.56, s.4.



Section 17:22A-53 - Insurance Offered On Periodic Basis; Eligibility, Underwriting Standards.

17:22A-53 Insurance offered on periodic basis; eligibility, underwriting standards.

5. a. Portable electronics insurance may be offered on a month to month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled consumers.

b.Eligibility and underwriting standards for consumers electing to enroll in coverage shall be established for each portable electronics insurance program.

L.2012, c.56, s.5.



Section 17:22A-54 - Availability Of Information To Consumers.

17:22A-54 Availability of information to consumers.

6.At every location at which portable electronics insurance is offered to consumers, the limited lines insurance producer licensed to sell that insurance shall make available to prospective consumers brochures or other written materials which:

a.disclose that portable electronics insurance may provide a duplication of coverage already provided by a consumer's homeowner's insurance policy, renter's insurance policy or other source of coverage;

b.state that enrollment by the consumer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

c.summarize the material terms of the insurance coverage, including:

(1)the identity of the insurer;

(2)the identity of the supervising entity;

(3)the amount of any applicable deductible and how it is to be paid;

(4)benefits of the coverage; and

(5)key terms and conditions of coverage, such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or non-original manufacturer parts or equipment;

d.summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event that the enrolled consumer fails to comply with any equipment return requirements; and

e.state that an enrolled consumer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund or credit of any applicable unearned premium.

L.2012, c.56, s.6.



Section 17:22A-55 - Billing, Collection Of Charges.

17:22A-55 Billing, collection of charges.

7. a. The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the enrolled consumer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled consumer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled consumer that the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services.

b.A vendor that bills and collects charges for portable electronics insurance coverage shall not be required to maintain funds received in a segregated account, provided that the vendor is authorized by the insurer to hold those funds in an alternative manner and remits those amounts to the supervising entity within 60 days of receipt.

c.All funds received by a vendor from an enrolled consumer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. A vendor may receive compensation for billing and collection services.

L.2012, c.56, s.7.



Section 17:22A-56 - Rights, Responsibilities Of Insurers.

17:22A-56 Rights, responsibilities of insurers.

8.Notwithstanding any other provision of law:

a.An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled consumers with at least 30 days' notice.

b.If the insurer changes the terms and conditions, then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled consumer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes.

c.Notwithstanding subsection a. of this section, an insurer may terminate an enrolled consumer's enrollment under a portable electronics insurance policy upon 15 days' notice if the insurer discovers fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

d.Notwithstanding subsection a. of this section, an insurer may immediately terminate an enrolled consumer's enrollment under a portable electronics insurance policy:

(1)For nonpayment of premium;

(2)If the enrolled consumer ceases to have an active service with the vendor for one or more portable electronics covered under the policy, if applicable; or

(3)If an enrolled consumer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled consumer within 30 calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability, until the insurer sends notice of termination to the enrolled consumer.

e.If a policyholder terminates a portable electronics insurance policy, the policyholder shall mail or deliver written notice to each enrolled consumer advising the enrolled consumer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled consumer at least 30 days prior to the termination.

f.Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this section or is otherwise required by law, it shall be in writing and sent within the notice period, if any, specified within the statute or regulation requiring the notice or correspondence. The notice or correspondence shall be sent to the vendor at the vendor's mailing address specified for that purpose and to its affected enrolled consumers' last known mailing addresses on file with the insurer. The insurer or vendor, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service.

g.Notice or correspondence required pursuant to this section or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.

L.2012, c.56, s.8.



Section 17:22A-57 - Violations, Penalties.

17:22A-57 Violations, penalties.

9.If a vendor of portable electronics or its employee or authorized representative violates any provision of this act or any provision of P.L.2001, c.210 (C.17:22A-26 et seq.), the commissioner may do any of the following:

a.Impose fines in accordance with P.L.2001, c.210 (C.17:22A-26 et seq.). However, fines assessed against a vendor licensed under this act shall not exceed $50,000 in the aggregate for multiple violations that involve the same conduct, action, or practice.

b.Impose other penalties that the commissioner deems necessary and reasonable to carry out the purposes of this act, including:

(1)suspending the privilege of transacting portable electronics insurance pursuant to this section at specific business locations where violations have occurred; and

(2)suspending or revoking the ability of individual employees or authorized representatives to act under the license.

L.2012, c.56, s.9.



Section 17:22B-1 - Short Title

17:22B-1. Short title
1. This act shall be known and may be cited as the "Public Adjusters' Licensing Act."

L.1993,c.66,s.1.



Section 17:22B-2 - Definitions

17:22B-2. Definitions
2. As used in this act:



"Commissioner" means the Commissioner of Insurance.



"Department" means the Department of Insurance.



"Public adjuster" or "adjuster" means any individual, firm, association or corporation who, or which, for money, commission or any other thing of value, acts or aids in any manner on behalf of an insured in negotiating for, or effecting, the settlement of claims for loss of damage caused by, or resulting from, any accident, incident, or occurrence covered under a property insurance policy, including, but not limited to, a flood, transit, inland marine or ocean marine policy; or who, or which, advertises for, or solicits employment as an adjuster of those claims. The term "public adjuster" shall also include any individual who, for money, commission or any other thing of value, solicits or adjusts those claims on behalf of any public adjuster.

L.1993,c.66,s.2.



Section 17:22B-3 - License Required For Adjuster

17:22B-3. License required for adjuster
3. a. No individual, firm, association or corporation shall act as an adjuster in this State unless authorized to do so by virtue of a license issued or renewed pursuant to this act.

b. No adjuster shall act on behalf of an insured unless licensed as a public adjuster.

c. The holder of a license under this act may act as an adjuster without any other license.

L.1993,c.66,s.3.



Section 17:22B-4 - Nonapplicability Of Act

17:22B-4. Nonapplicability of act
4. a. Nothing contained in this act applicable to public adjusters shall apply to any employee, agent, or other representative of any authorized insurer who acts in that capacity in the adjustment of claims, nor to any licensed insurance producer who is designated by the insurer to act as an adjuster for a client of the producer without any compensation for those services as adjuster. No insurer's representative and no licensed insurance producer shall advertise or publicly solicit the adjustment of claims in a manner likely to mislead the public into believing that he is offering his services as a public adjuster.

b. Nothing contained in this act shall apply to:



(1) any licensed attorney of this State who acts or aids in adjusting insurance claims as an incident to the practice of his profession and who does not advertise himself as a public adjuster;

(2) any licensed insurance producer who acts as an adjuster with respect to any loss involving insurance contracts under which he was the broker of record in placing the insurance, whether or not designated in writing to act for the insured;

(3) any other duly licensed producer who has been designated to act for the insured in writing before a loss occurs; or

(4) an auto body repair facility licensed pursuant to P.L.1983, c.360 (C.39:13-1 et seq.) that acts or aids in adjusting a motor vehicle insurance claim as an incident to the performance of duties for which it is licensed.

L.1993,c.66,s.4.



Section 17:22B-5 - Issuance Of License

17:22B-5. Issuance of license
5. The commissioner may issue a public adjuster's license to any individual, firm, association or corporation, hereinafter designated as the licensee, who, or which, is trustworthy and competent to act as an adjuster in a manner as to safeguard the interests of the people of this State and who, or which, has complied with the prerequisites herein prescribed. A license issued to a corporation may name as sublicensees only the officers and directors of the corporation, and a license issued to a firm or association may name as sublicensees only the individual members of the firm or association. Each sublicensee named in the license issued to a firm, association or corporation shall be qualified to obtain a license as a public adjuster and for each sublicensee a fee shall be paid at the times and at the rate hereinafter specified. Each sublicensee shall be authorized, pursuant to the license, to act as a public adjuster only on behalf of the licensee.

L.1993,c.66,s.5.



Section 17:22B-6 - Application Requirements

17:22B-6. Application requirements
6. a. Before any license or any renewal thereof shall be issued by the commissioner, there shall be filed in his office a written application therefor. The application shall be in the form prescribed by the commissioner and shall contain information as he may require.

b. Each individual applicant and proposed sublicensee signing an application shall submit to the commissioner, together with the application: (1) his photograph, in duplicate, in passport size; and (2) fingerprints of his two hands taken on standard fingerprint cards by a State or municipal law enforcement agency. No license shall be issued to any person who has ever been convicted of an indictable offense, or of any crime or offense involving fraud or dishonesty; nor shall a licensee under this act employ any person who has ever been convicted of an indictable offense or a crime or offense as aforesaid. The provisions of this act shall not prevent the employment of, or the issuance of a license to, any person who, subsequent to his conviction, shall have made an application for a license under and complied with the provisions of P.L.1968, c.282 (C.2A:168A-1 et seq.). The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police in the Department of Law and Public Safety for use in making the determinations required by this subsection.

c. The commissioner may require an applicant for a license to present evidence of a State tax identification number.

d. The commissioner may require an applicant for a license to present evidence, in the form he may prescribe, that the applicant has been employed for a period which he deems reasonable, by an insurer, an independent adjuster or a public adjuster, in the performance of duties which in his opinion would provide the applicant with satisfactory preliminary training for the duties and responsibilities which would devolve upon him as a licensee under this act.

L.1993,c.66,s.6.



Section 17:22B-7 - Written Examination

17:22B-7. Written examination
7. a. The commissioner shall require every individual applicant and each sublicensee to take and pass a written examination to his satisfaction, except in the case of a renewal license, in order to determine the competency of the applicant or sublicensee to act as a public adjuster. The commissioner is authorized to enter into contracts with private vendors that are reasonable and necessary in regard to examinations.

b. The commissioner may, in his discretion and on terms he may prescribe, dispense with the examination in the case of any individual applicant or proposed sublicensee who:

(1) holds a license as a public adjuster issued by another state in which the licensing provisions of public adjusters are substantially similar to the provisions of this act and which similarly recognizes and accepts public adjusters licensed in New Jersey; or

(2) previously has operated a public adjusting business in this State.

L.1993,c.66,s.7.



Section 17:22B-8 - License Granted Without Examination, Prior Experience

17:22B-8. License granted without examination, prior experience
8. a. Upon payment of the prescribed fee as provided in this act, a person who has been employed as or acted as a public adjuster as his principal business for a period of five years immediately prior to the effective date of this act, and who has demonstrated his trustworthiness and competence to act as an adjuster to the satisfaction of the commissioner, shall be granted a license without examination.

b. Application for a license without examination pursuant to this section shall be made to the commissioner within 12 months of the effective date of this act and shall be accompanied by a sworn statement:

(1) Describing the experience of the applicant as a public adjuster; and

(2) Containing other information as may be required by the commissioner.

L.1993,c.66,s.8.



Section 17:22B-9 - License Fees.

17:22B-9 License fees.

9.For applications made during the first year of operation of this act, there shall be paid to the commissioner by each individual applicant and by each proposed sublicensee a fee of $300 for an initial license term of four years. Thereafter, the commissioner may adjust the amount of the license fee to produce revenues sufficient to support the regulatory obligations imposed on the department by this act. The term of all public adjuster licenses shall be for a period of two years. The commissioner shall refund to the applicant or proposed sublicensee the fee paid if the application is denied.

L.1993, c.66, s.9; amended 2010, c.116, s.1.



Section 17:22B-10 - License Renewal.

17:22B-10 License renewal.

10. Every adjuster's license issued pursuant to this act may be renewed for a two-year period upon the filing of an application in conformity with section 6 of this act, which shall include proof of completion of continuing education requirements as established by this section.
a.The commissioner shall require every individual licensed as a public adjuster, and each sublicensee of a licensed adjuster that is a corporation, firm or association, as a condition of biennial license renewal pursuant to this section, to complete not less than 15 hours of continuing education. Each hour of instruction shall be equivalent to one credit.
b.The commissioner shall:
(1)establish standards for the continuing education of public adjusters, including the subject matter and content of courses of study;
(2)approve educational programs offering continuing education credits and the qualification of instructors; and
(3)approve other equivalent educational programs and establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.
c.The commissioner may, in his discretion, waive requirements for continuing education on an individual basis for reasons of hardship such as illness or disability, retirement of the license, or other good cause.
d.The commissioner may, in his discretion, waive the continuing education requirements set forth in subsection a. of this section for a public adjuster who is a non-resident licensee if the commissioner deems that such licensee has satisfactorily completed continuing education requirements for licensed public adjusters in the state in which he resides that are equivalent to New Jersey continuing education requirements.

L.1993, c.66, s.10; amended 2010, c.116, s.2.



Section 17:22B-11 - Issuance Of Supplemental, Temporary Licenses

17:22B-11. Issuance of supplemental, temporary licenses
11. a. Any firm, association, or corporation licensed as an adjuster under this act may at any time apply to the commissioner for the issuance of a supplemental license authorizing additional officers or directors of the corporation or additional members of the firm or association, as the case may be, to act as sublicensees and, if the requirements of this act are fully complied with as to each of the proposed sublicensees, the commissioner may thereupon issue to the licensee a supplemental license naming the additional persons as sublicensees.

b. (1) A license as a temporary sublicensee may be issued in the discretion of the commissioner for a 90-day period on the occasion of a catastrophic loss occurrence. An applicant for a license as a temporary sublicensee shall be sponsored by and work directly under the supervision of a licensed public adjuster. The temporary sublicensee shall be an agent of the sponsoring public adjuster, who shall bear full responsibility that the temporary sublicensee shall comply with this act and any rules or regulations promulgated hereunder.

(2) Proper application and a fee of $150 shall be required for license as a sublicensee pursuant to this subsection. A license as a temporary sublicensee pursuant to this subsection may be renewed for an additional 90-day period upon payment of an additional $150 fee.

(3) Information regarding adequate competency of the temporary sublicensee as a public adjuster shall be required by the commissioner.

(4) For the purposes of this subsection, "catastrophic loss occurrence" means an occurrence designated by the President of the United States or the Federal Emergency Management Agency, or the Governor of New Jersey or the State Office of Emergency Management in the Division of State Police in the Department of Law and Public Safety, or any other authorized federal, State or local agency, as an emergency or a disaster and includes, but is not limited to, a flood, hurricane, storm or earthquake.

L.1993,c.66,s.11.



Section 17:22B-12 - Bond Required For Licensure

17:22B-12. Bond required for licensure
12. No adjuster's license or renewal license shall be issued to an applicant unless there shall be on file with the commissioner a bond, executed by the applicant and by approved sureties, in the penal sum of $10,000 applicable to the licensee and each of the sublicensees named in the license. The bond shall be approved as to form by the Attorney General and as to sufficiency of security by the commissioner. The bond shall be made to the State of New Jersey for the use and benefit of any person injured by a willful, malicious or wrongful act by an adjuster in connection with the transaction of his or its business as an adjuster.

L.1993,c.66,s.12.



Section 17:22B-13 - Prohibited Practices.

17:22B-13 Prohibited practices.

13. No individual, firm, association or corporation licensed under this act shall:
a.solicit the adjustment of a loss or damage occurring in this State from an insured, whether by personal interview, by telephone, or by any other method, between the hours of six p.m. and eight a.m. during the 24 hours after the loss has occurred;
b.enter into any agreement, oral or written, with an insured to negotiate or settle claims for loss or damage occurring in this State between the hours of six p.m. and eight a.m. during the 24 hours after the loss has occurred;
c.have any right to compensation from any insured for or on account of services rendered to an insured as a public adjuster unless the right to compensation is based upon a written memorandum, signed by the party to be charged and by the adjuster, and specifying or clearly defining the services to be rendered and the amount or extent of the compensation on a form and with such language as the commissioner may prescribe;
d.induce cancellation of a duly executed written memorandum between an insured and a public adjuster;
e.make any misrepresentation of facts or advise any person on questions of law in connection with the transaction of business as an adjuster; or
f.receive, accept or hold any moneys towards the settlement of a claim for loss or damage on behalf of an insured unless the public adjuster deposits the moneys in an interest bearing escrow account in a banking institution or savings and loan association in this State insured by an agency of the federal government. Any funds held in escrow together with interest accumulated thereon shall be the property of the insured until disbursement thereof pursuant to a written memorandum, signed by the insured and by the adjuster, specifying or clearly defining the services rendered and the amount of any compensation to be paid therefrom. In the event of the insolvency or bankruptcy of a public adjuster, the claim of an insured for any settlement moneys received, accepted or held by the adjuster shall constitute a statutory trust.

amended 2010, c.116, s.3.



Section 17:22B-14 - Refusal To Issue Or Renew License, Revocation; Conditions

17:22B-14. Refusal to issue or renew license, revocation; conditions
14. a. The commissioner may refuse to issue or renew a license, or suspend or revoke any adjuster's license if, after notice and opportunity for a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner determines that the licensee, or any sublicensee named in the license:

(1) Has violated any provision of the insurance law, including any rules promulgated by the commissioner, or has violated any law in the course of his, or its, dealings as an adjuster;

(2) Has withheld material information or made a material misstatement in the application for the license;

(3) Has committed a fraudulent or dishonest act;



(4) Has demonstrated his, or its, incompetency, lack of integrity, bad faith, dishonesty, financial irresponsibility or untrustworthiness to act as an adjuster; or

(5) Has aided, abetted or assisted another person in violating any insurance law of this State.

b. Any person aggrieved may file with the commissioner a verified complaint setting forth facts showing sufficient grounds for the suspension or revocation of any adjuster's license. Upon the filing of the complaint, the commissioner shall determine whether the license shall be suspended or revoked.

L.1993,c.66,s.14.



Section 17:22B-15 - One-year Waiting Period After Revocation

17:22B-15. One-year waiting period after revocation
15. No individual, firm, association or corporation whose license has been so revoked, and no firm or association of which the individual is a member, and no corporation of which the individual is an officer or director, shall be entitled to any license or renewal license, or to be named as sublicensee in any license or renewal license under this act, for a period of one year after the revocation, or if the revocation is judicially reviewed, for one year after the final determination of the judicial proceeding affirming the action of the commissioner in revoking the license. If any license held by a firm, association or corporation is so revoked, no member of the firm or association and no officer or director of the corporation shall be entitled to a license or to be named as sublicensee in a license for the same period of time unless the commissioner finds that the member or officer or director, as the case may be, was not personally at fault in the matter on account of which the license was revoked.

L.1993,c.66,s.15.



Section 17:22B-16 - Notice To Applicant Of Rejection, Suspension Or Revocation

17:22B-16. Notice to applicant of rejection, suspension or revocation
16. If an application for a license under this act is rejected, or if any license is suspended or revoked by the commissioner, he shall forthwith give notice to the applicant, or to the licensee or sublicensee, as the case may be.

L.1993,c.66,s.16.



Section 17:22B-17 - Violations; Civil Penalties

17:22B-17. Violations; civil penalties
17. Any person violating any provision of this act shall, in addition to any other sanctions provided by law, be liable to a civil penalty of not more than $2,500 for the first offense and not more than $5,000 for the second and each subsequent offense. For the purposes of this section, each transaction or statutory violation shall constitute a separate offense. In lieu of an administrative proceeding or in an action in the Superior Court, the commissioner may bring an action for the collection or enforcement of civil penalties for the violation of any provision of this act or any regulation promulgated pursuant hereto. The action may be brought in a summary manner, pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. Process in the action may be by summons or warrant and in the event that the defendant in the action fails to answer the action, the court shall, upon finding an unlawful act or practice to have been committed by the defendant, issue a warrant for the defendant's arrest in order to bring the person before the court to satisfy the civil penalties imposed. In any action commenced pursuant to this section, the court may order restored to any person in interest any moneys or property acquired by means of an unlawful act or practice. Any action alleging the unlicensed practice of public adjuster shall be brought pursuant to this section in the Superior Court. In any action brought pursuant to this act, the commissioner or the court may order the payment of costs for the use of the State.

L.1993,c.66,s.17.



Section 17:22B-18 - Additional Fees

17:22B-18. Additional fees
18. a. The commissioner shall set reasonable, necessary and appropriate fees, other than licensure fees under section 9 of this act, to effectuate the purposes of this act.

b. Applicants may be charged a fee for any licensing examination conducted pursuant to this act in an amount designated or approved by the commissioner.

c. All fees payable to the commissioner pursuant to this section are nonrefundable.

d. The commissioner may provide for the waiving of any fees for disabled war veterans of the United States military service.

L.1993,c.66,s.18.



Section 17:22B-19 - Licenses Remain Property Of State

17:22B-19. Licenses remain property of State
19. a. All licenses shall at all times be the property of the State of New Jersey and upon any suspension, revocation, refusal to renew, expiration or other termination shall no longer be in force and effect. Upon any suspension, revocation or other termination of a license, the licensee or other person having possession or custody of the license shall immediately deliver it to the commissioner by personal delivery or by registered or certified mail.

b. If a license is lost, stolen or destroyed, the commissioner may accept in lieu of the return of the license the affidavit of the licensee or other person or persons responsible for the license, stating the facts of that loss, theft or destruction.

L.1993,c.66,s.19.



Section 17:22B-20 - Rules, Regulations

17:22B-20. Rules, regulations
20. The commissioner may promulgate any rules and regulations as may be necessary to effectuate the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1993,c.66,s.20.



Section 17:22C-1 - Definitions

17:22C-1. Definitions
1. For the purposes of this act:



"Commissioner" means the Commissioner of Insurance.



"Insurer" means:



a. Any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), or Subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.);

b. Any medical service corporation operating pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.);

c. Any hospital service corporation operating pursuant to P.L.1938, c.366 (C.17:48-1 et seq.);

d. Any health service corporation operating pursuant to P.L.1985, c.236 (C.17:48E-1 et al.); and

e. Any dental service corporation operating pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.).

"Managing general agent" means any person, firm, association or corporation who binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office, and acts as an agent for that insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross written premium equal to or more than 5% of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following: (1) adjusts or pays claims in excess of an amount determined by the commissioner; or (2) negotiates reinsurance on behalf of the insurer.

Notwithstanding the above, the following persons shall not be considered as managing general agents for the purposes of this act:

(1) An employee of the insurer;



(2) A United States manager of the United States branch of an alien insurer;



(3) An underwriting manager which, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to P.L.1970, c.22 (C.17:27A-1 et seq.), and whose compensation is not solely based on the volume of premiums written;

(4) An attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney.

"Sub-managing general agent" means any person, firm, association or corporation with which a managing general agent contracts or which a managing general agent appoints to perform all or substantially all of the duties and responsibilities of the managing general agent.

"Underwrite" means the authority to accept or reject risk on behalf of the insurer.



L.1993,c.237,s.1.



Section 17:22C-2 - Licensing For Domestic Risks As Insurance Producer Required

17:22C-2. Licensing for domestic risks as insurance producer required
2. No person, firm, association or corporation shall act in the capacity of a managing general agent with respect to risks located in this State for an insurer licensed in this State unless such person is licensed as an insurance producer in this State.

L.1993,c.237,s.2.



Section 17:22C-3 - Licensing For Foreign Risks

17:22C-3. Licensing for foreign risks
3. No person, firm, association or corporation shall act in the capacity of a managing general agent representing an insurer domiciled in this State with respect to risks located outside of this State unless such person is licensed as a producer in this State.

L.1993,c.237,s.3.



Section 17:22C-4 - Bond Required

17:22C-4. Bond required
4. The commissioner may require a bond in an amount acceptable to him for the protection of the insurer.

L.1993,c.237,s.4.



Section 17:22C-5 - Errors, Omissions Policy

17:22C-5. Errors, omissions policy
5. The commissioner may require the managing general agent to maintain an errors and omissions policy in a form and amount acceptable to the commissioner.

L.1993,c.237,s.5.



Section 17:22C-6 - Contract Requirements For Managing General Agents

17:22C-6. Contract requirements for managing general agents
6. No person, firm, association, or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and, if both parties share responsibility for a particular function, specifies the division of such responsibilities, and which contains the following minimum provisions:

a. The insurer may terminate the contract upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination. The insurer shall, within 15 days of any termination of the contract, file written notice of the termination with the commissioner. Notice of termination shall be on a form established by the commissioner and shall indicate the date of termination and the reason therefor. Agency appointment shall not terminate until notice of termination has been received by the commissioner.

b. The managing general agent shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

c. All funds collected for the account of an insurer shall be held by the managing general agent in a trust account which shall conform with the requirements established by the commissioner for the management of funds by insurance producers licensed in this State. The account shall be used for all payments on behalf of the insurer. The managing general agent shall retain no more than three months' estimated claims payments and allocated loss adjustment expenses.

d. Separate records of business written by the managing general agent shall be maintained. The insurer shall have access and the right to copy all accounts and records related to this business in a form usable by the insurer and the commissioner shall have access to all books, bank accounts and records of the managing general agent in a form usable to the commissioner.

e. The contract shall not be assigned in whole or part by the managing general agent.

f. Appropriate underwriting guidelines including:



(1) The maximum annual premium volume;



(2) The basis of the rates to be charged;



(3) The types of risks which may be written;



(4) Maximum limits of liability;



(5) Applicable exclusions;



(6) Territorial limitations;



(7) Policy cancellation provisions; and



(8) The maximum policy period.



The insurer shall have the right to cancel or non-renew any policy of insurance subject to the applicable laws and regulations of this State governing the cancellation and nonrenewal of insurance policies.

g. If the contract permits the managing general agent to settle claims on behalf of the insurer the managing general agent shall comply with the requirements governing the settlement of claims set forth in subsections (9) and (10) of section 4 of P.L.1947, c.379 (C.17:29B-4), or sections 1 and 2 of P.L.1975, c.101 (C.17B:30-13.1 and 17B:30-13.2), as applicable, and any regulations promulgated by the commissioner thereunder. In addition:

(1) All claims shall be reported to the company in a timely manner.



(2) A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim:

(a) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the insurer, whichever is less;

(b) Involves a coverage dispute;



(c) May exceed the managing general agent's claims settlement authority;

(d) Is open for more than six months; or



(e) Is closed by payment of an amount set by the commissioner or an amount set by the insurer, whichever is less.

(3) All claim files shall be the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate, and the managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

h. If electronic claims files are in existence, the contract shall address the timely transmission of the data.

i. If the contract provides for a sharing of interim profits by the managing general agent and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments or in any other manner, interim profits shall not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business, or such other periods of time as determined by the commissioner, and not until the profits have been certified pursuant to section 7 of this act.

j. The managing general agent shall not:



(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

(2) Commit the insurer to participate in insurance or reinsurance syndicates;



(3) Appoint any insurance producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he is appointed;

(4) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholders' surplus as of December 31 of the last completed calendar year;

(5) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer;

(6) Permit its subproducer to serve on its board of directors;



(7) Jointly employ an individual, who is employed with the insurer; or



(8) Appoint a sub-managing general agent.



L.1993,c.237,s.6.



Section 17:22C-7 - Audit; Loss Reserve Opinion, On-site Procedural Audit

17:22C-7. Audit; loss reserve opinion, on-site procedural audit
7. a. The insurer shall conduct and have on file an independent audit in a form acceptable to the commissioner of each managing general agent with which it has done business.

b. If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. Such loss reserve opinion shall be in the format of and otherwise satisfy all requirements established by the commissioner for loss reserve opinions required to be submitted by licensed insurers in this State.

c. The insurer shall at least biannually conduct an on-site procedural audit of the underwriting and claims processing operations of the managing general agent.

d. The managing general agent may negotiate reinsurance contracts or participation in insurance or reinsurance syndicates on behalf of the insurer. However, binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

e. Within 30 days of entering into, or within 15 days of termination of, a contract with a managing general agent, the insurer shall provide written notification of that appointment or termination to the commissioner. Notices of appointment of a managing general agent shall include a statement of duties which the managing general agent is expected to perform on behalf of the insurer, the lines of insurance for which the managing general agent is to be authorized to act, and any other information the commissioner may request.

f. An insurer shall review each quarter its books and records to determine if any insurance producer has become a managing general agent as defined in section 1 of this act. If the insurer determines that an insurance producer has become a managing general agent, the insurer shall promptly notify the insurance producer and the commissioner of such determination and the insurer and insurance producer shall fully comply with the provisions of this act within 30 days.

g. An insurer shall not appoint to its board of directors an officer, director, employee or controlling shareholder of its managing general agents. This subsection shall not apply to relationships governed by P.L.1970, c.22 (C.17:27A-1 et seq.) or, if applicable, any laws governing business transacted by producer-controlled property and casualty insurers in this State.

L.1993,c.237,s.7.



Section 17:22C-8 - Acts Of Managing General Agent Considered Acts Of Insurer

17:22C-8. Acts of managing general agent considered acts of insurer
8. The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer.

L.1993,c.237,s.8.



Section 17:22C-9 - Violations; Penalties; Summary Proceedings

17:22C-9. Violations; penalties; summary proceedings
9. a. If the commissioner finds after notice and opportunity for a hearing that any person has violated any provision of this act, the commissioner may refuse to issue or renew the insurance producer's license, or may revoke or suspend the insurance producer's license.

b. In addition, or as an alternative to any other penalty, the commissioner may:

(1) Impose a fine of up to $5,000 for the first violation, and not exceeding $10,000 for each subsequent violation, and in appropriate circumstances order restitution of moneys owed to any person and reimbursement of the costs of investigation and prosecution;

(2) Order the managing general agent to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this act committed by the managing general agent.

c. If the commissioner finds that the interests of the public require that immediate action be taken prior to completion of the hearing, the making of a determination and the entry of a final order, he may enter an appropriate order to be effective pending completion of the hearing and entry of a final order. These orders may be entered on ex parte proofs if the proofs indicate that the commissioner's withholding of any action until completion of a full hearing will be harmful to the public interest. Orders issued pursuant to this subsection shall be subject to an application to vacate upon 10 days' notice, and a preliminary hearing on the ex parte order shall be held in any event within 20 days after it is entered. In the alternative, or in addition, the commissioner is authorized to institute a proceeding in the Superior Court, to be conducted in a summary manner, for an injunction against specified acts or conduct in aid of the proceedings pending before him, including temporary injunctions and interim restraints.

d. Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for by the laws of this State.

e. Nothing contained in this act is intended to or shall in any manner limit or restrict the rights of policyholders, claimants and auditors.

L.1993,c.237,s.9.



Section 17:22C-10 - Rules, Regulations

17:22C-10. Rules, regulations
10. The commissioner may promulgate rules and regulations as are necessary to effectuate the purposes of this act.

L.1993,c.237,s.10.



Section 17:22D-1 - Definitions

17:22D-1. Definitions
1. For purposes of this act:



"Accredited state" means a state in which the insurance department or other regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners.

"Captive insurer" means an insurance company owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations or group members and their affiliates.

"Commissioner" means the Commissioner of Insurance.



"Control" or "controlled" has the same meaning as defined in section 1 of P.L.1970, c.22 (C.17:27A-1).

"Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer.

"Controlling producer" means a producer who, directly or indirectly, controls an insurer.

"Licensed insurer" or "insurer" means any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes.

"Producer" means any person engaged in the business of an insurance agent, insurance broker or insurance consultant as defined in section 2 of P.L.1987, c.293 (C.17:22A-2).

L.1993,c.239,s.1.



Section 17:22D-2 - Application Of Act

17:22D-2. Application of act
2. a. This act shall apply to licensed insurers which are domiciled in this State or domiciled in a state that is not an accredited state having in effect a substantially similar law.

b. The provisions of P.L.1970, c.22 (C.17:27A-1 et seq.), to the extent they are not superseded by this act, shall continue to apply to all parties within holding company systems subject to this act. This act shall not apply to captive insurers.

L.1993,c.239,s.2.



Section 17:22D-3 - Application Of Provisions Of Section; Controlled Business, Regulated

17:22D-3.Application of provisions of section; controlled business, regulated
3. a. The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.

b. Notwithstanding subsection a. of this section to the contrary, the provisions of this section shall not apply if the controlling producer:

(1) Places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance;

(2) Accepts insurance placements only from non-affiliated subproducers, and not directly from insureds; and

(3) The controlled insurer, except for insurance business written through a residual market plan such as a plan established pursuant to P.L.1970, c.215 (C.17:29D-1) or a plan established pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.), accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

c. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the controlled insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for termination;

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling producer;

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer no less often than monthly. The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under this contract;

(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the laws of this State governing the statutory deposits of insurers doing business in this State. Funds of a controlling producer not required to be licensed in this State shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction;

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) The contract shall not be assigned in whole or in part by the controlling producer;

(7) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to these standards, rules, procedures, rates and conditions which shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) The rates and terms of the controlling producer's commissions, charges or other fees and the purposes for those charges or fees. The rates of commissions, charges and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this paragraph and paragraph (7) of this subsection, comparable business includes, but is not limited to: the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) If the contract provides that the controlling producer, on insurance business placed with the controlled insurer, is to be compensated contingent upon the controlled insurer's profits on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection e. of this section;

(10)There shall be a limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The controlled insurer may establish a different limit for each line or sub-line of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it had been notified by the controlled insurer that the limit has been reached; and

(11)The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

d. Every board of directors of a controlled insurer shall establish an audit committee composed of independent directors. The audit committee shall meet annually with management, the controlled insurer's independent certified public accountants, and an independent casualty actuary who shall be qualified, pursuant to the requirements established by the commissioner for loss reserve opinions required to be submitted by licensed property and casualty insurers in this State, to review the adequacy of the insurer's loss reserves.

e. In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, which shall include losses incurred but not yet reported, on business placed by the controlling producer. The loss reserve opinion shall satisfy all requirements established by the commissioner for loss reserve opinions required to be submitted by licensed property and casualty insurers in this State.

f. The controlled insurer shall annually report to the commissioner on April 1 of each year the amount of commissions paid to the controlling producer, the percentage this amount represents of the net premiums written, and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance.

L.1993,c.239,s.3; amended 1995,c.337,s.1.



Section 17:22D-4 - Written Notice Of Relationship Between Controlling Producer, Controlled Insurer; Exception

17:22D-4. Written notice of relationship between controlling producer, controlled insurer; exception
4. The controlling producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the controlling producer and the controlled insurer, except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the subproducer that the subproducer is aware of the relationship between the controlled insurer and the controlling producer and that the subproducer has or will notify the insured.

L.1993,c.239,s.4.



Section 17:22D-5 - Noncompliance; Penalties

17:22D-5. Noncompliance; penalties
5. a. (1) Upon a finding that the controlling producer or any other person has not complied with this act, or any regulation or order promulgated hereunder, the commissioner, after notice and opportunity to be heard, may order the controlling producer to cease placing business with the controlled insurer.

(2) Upon a finding that the controlled insurer or any policyholder thereof has suffered any loss or damage as the result of any noncompliance with the provisions of this act, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

b. If an order for rehabilitation or liquidation of the controlled insurer has been entered pursuant to the laws of this State governing the rehabilitation and liquidation of insurers, and the receiver appointed under that order believes that the controlling producer or any other person has not complied with this act, or any regulation or order promulgated hereunder, and the controlled insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the controlled insurer.

c. Upon a finding, after notice and opportunity for a hearing, that any person has violated any provision of this act, the commissioner may refuse to issue or renew the producer's license, or may revoke or suspend the producer's license.

d. In addition, or as an alternative to any other penalty, the commissioner may impose a fine of up to $5,000.00 for the first violation, and not exceeding $10,000.00 for each subsequent violation, and in appropriate circumstances order restitution of moneys owed to any person and reimbursement of the costs of investigation and prosecution.

e. Upon a finding that the interests of the public require that immediate action be taken prior to completion of the hearing, the making of a determination and the entry of a final order, the commissioner may enter an appropriate order to be effective pending completion of the hearing and entry of a final order. These orders may be entered on ex parte proofs if the proofs indicate that the commissioner's withholding of any action until completion of a full hearing will be harmful to the public interest. Orders issued pursuant to this section shall be subject to an application to vacate upon 10 days' notice, and a preliminary hearing on the ex parte order shall be held in any event within 20 days after it is entered. In the alternative, or in addition, the commissioner may institute a proceeding in the Superior Court, to be conducted in a summary manner, for an injunction against specified acts or conduct in aid of the proceedings pending before him, including temporary injunctions and interim restraints.

f. Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for by the laws of this State.

g. Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other third parties.

L.1993,c.239,s.5.



Section 17:22D-6 - Rules, Regulations

17:22D-6. Rules, regulations
6. The commissioner may, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations as are necessary to effectuate the purposes of this act.

L.1993,c.239,s.6.



Section 17:22E-1 - Definitions

17:22E-1. Definitions
1. As used in this act:



"Commissioner" means the Commissioner of Insurance.



"Controlling person" means a person which directly or indirectly has the power to direct, or cause to be directed, the management, control or activities of the reinsurance intermediary.

"Insurer" means:



(1) A corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes or Subtitle 3 of Title 17B of the New Jersey Statutes;

(2) A medical service corporation operating pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.);

(3) A hospital service corporation operating pursuant to P.L.1938, c.366 (C.17:48-1 et seq.);

(4) A health service corporation operating pursuant to P.L.1985, c.236 (C.17:48E-1 et al.); and

(5) A dental service corporation operating pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.).

"Producer" means a person engaged in the business of an insurance agent, insurance broker or insurance consultant pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.).

"Reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager.

"Reinsurance intermediary-broker" means a person, other than an officer or employee of the ceding insurer, which solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of that insurer.

"Reinsurance intermediary-manager" means a person which has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for that reinsurer whether known as a reinsurance intermediary-manager, manager or other similar term, except that the following persons shall not be considered a reinsurance intermediary-manager, with respect to that reinsurer, for the purposes of this act:

(1) An employee of the reinsurer;



(2) A United States manager of a United States branch of an alien reinsurer;

(3) An underwriting manager which, pursuant to contract, manages all or part of the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to P.L.1970, c.22 (C.17:27A-1 et seq.), and whose compensation is not solely based on the volume of premiums written;

(4) The manager of a group, association, pool or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner or other similar regulatory officer of the state in which the manager's principal business office is located;

(5) A licensed attorney-at-law who negotiates contracts or provides general financial counsel provided no commission or brokerage fee is provided.

"Reinsurer" means any person which engages in the activity of insuring part or all of an insurance risk from an originating or ceding insurer.

"To be in violation" means that a reinsurance intermediary, or the insurer or reinsurer for which the reinsurance intermediary was acting, failed to substantially comply with the provisions of this act.

"Qualified United States financial institution" means an institution that:

(1) Is organized, or in the case of a branch or agency office of a foreign banking organization in the United States, licensed, under the laws of the United States or any state thereof;

(2) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the commissioner, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

L.1993,c.244,s.1.



Section 17:22E-2 - Licensing Of Intermediary-broker, Intermediary-manager

17:22E-2. Licensing of intermediary-broker, intermediary-manager
2. a. No person shall act as a reinsurance intermediary-broker or reinsurance intermediary-manager in this State unless licensed as a producer in this State.

b. No insurer or reinsurer shall continue to utilize the services of a reinsurance intermediary on and after the effective date of this act unless utilization is in compliance with this act.

L.1993,c.244,s.2.



Section 17:22E-3 - Requirements For Intermediary-manager

17:22E-3. Requirements for intermediary-manager
3. The commissioner may require a reinsurance intermediary-manager to:

a. File a bond in an amount and from an insurer acceptable to the commissioner for the protection of the reinsurer; and

b. Maintain an errors and omissions policy in an amount acceptable to the commissioner.

L.1993,c.244,s.3.



Section 17:22E-4 - Authorization To Act As Reinsurance Intermediary

17:22E-4. Authorization to act as reinsurance intermediary
4. a. The commissioner shall authorize a person to act as a reinsurance intermediary if that person has complied with the requirements of this act. Such authorization to a firm or association shall authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the authorization, and all those persons shall be named in the application and any supplements thereto. An authorization to a corporation shall authorize all of the officers, and any designated employees and directors thereof, to act as reinsurance intermediaries on behalf of the corporation, and all those persons shall be named in the application and any supplements thereto.

b. If the applicant seeking authorization to act as a reinsurance intermediary is a nonresident, the applicant, as a condition precedent to receiving or holding such authorization, shall designate the commissioner as agent for service of process; and also shall furnish the commissioner with the name and address of a resident of this State upon whom notices or orders of the commissioner or process affecting such nonresident reinsurance intermediary may be served. The person shall within 30 days notify the commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the commissioner.

L.1993,c.244,s.4.



Section 17:22E-5 - Refusal Of Authorization

17:22E-5. Refusal of authorization
5. The commissioner may refuse to authorize a person to act as a reinsurance intermediary if, in his judgment, the person, anyone named on the application, or any member, principal, officer or director of the applicant, is not trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any of these persons have given cause for revocation or suspension of that authorization, or have failed to comply with any prerequisite for that authorization. Upon written request therefor, the commissioner shall furnish a summary of the basis for refusal of such authorization, which document shall be privileged and not subject to P.L.1963, c.73 (C.47:1A-1 et seq.).

L.1993,c.244,s.5.



Section 17:22E-6 - Written Contract Required For Transactions Between Reinsurance Intermediary-broker, Insurer

17:22E-6. Written contract required for transactions between reinsurance intermediary-broker, insurer
6. Transactions between a reinsurance intermediary-broker and the insurer it represents in that capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party. The contract shall, at a minimum, provide that:

a. The insurer may terminate the reinsurance intermediary-broker's authority at any time;

b. The reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the reinsurance intermediary-broker, and remit all funds due to the insurer within 30 days of receipt;

c. All funds collected for the insurer's account shall be held by the reinsurance intermediary-broker in a fiduciary capacity in a qualified United States financial institution;

d. The reinsurance intermediary-broker shall comply with sections 7 and 8 of this act;

e. The reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks; and

f. The reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

L.1993,c.244,s.6.



Section 17:22E-7 - Records Of Transactions

17:22E-7. Records of transactions
7. For at least 10 years after the expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing:

a. The type of contract, limits, underwriting restrictions, classes or risks and territory;

b. Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation;

c. Reporting and settlement requirements of balances;



d. Rate used to compute the reinsurance premium;



e. Names and addresses of assuming reinsurers;



f. Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker;

g. Related correspondence and memoranda;



h. Proof of placement;



i. Details regarding retrocessions handled by the reinsurance intermediary-broker, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

j. Financial records, including, but not limited to, premium and loss accounts; and

k. When the reinsurance intermediary-broker procures a reinsurance contract on behalf of a ceding licensed insurer:

(1) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(2) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the assuming reinsurer has delegated binding authority to the representative.

L.1993,c.244,s.7.



Section 17:22E-8 - Access To Intermediary-broker Records By Insurer

17:22E-8. Access to intermediary-broker records by insurer
8. The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer.

L.1993,c.244,s.8.



Section 17:22E-9 - Authorization As Reinsurance Intermediary-broker Required

17:22E-9. Authorization as reinsurance intermediary-broker required
9. An insurer shall not engage the services of any person to act as a reinsurance intermediary-broker on its behalf unless that person is authorized pursuant to section 4 of this act.

L.1993,c.244,s.9.



Section 17:22E-10 - Employment Restrictions

17:22E-10. Employment restrictions
10. An insurer shall not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business, unless the reinsurance intermediary-broker is under common control with the insurer and subject to P.L.1970, c.22 (C.17:27A-1 et seq.).

L.1993,c.244,s.10.



Section 17:22E-11 - Annual Statement Of Financial Condition To Insurer

17:22E-11. Annual statement of financial condition to insurer
11. A reinsurance intermediary-broker shall annually send a copy of statements of its financial condition to each insurer with which it transacts business.

L.1993,c.244,s.11.



Section 17:22E-12 - Written Contract Required For Transactions Between Reinsurance Intermediary-manager And Reinsurer

17:22E-12. Written contract required for transactions between reinsurance intermediary-manager and reinsurer
12. Transactions between a reinsurance intermediary-manager and the reinsurer it represents in that capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least 30 days before the reinsurer assumes or cedes business through a reinsurance intermediary-manager, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, provide that:

a. The reinsurer may immediately terminate the contract for cause upon written notice to the reinsurance intermediary-manager. The reinsurer may suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of any dispute regarding the cause for termination;

b. The reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the reinsurance intermediary-manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

c. All funds collected for the reinsurer's account shall be held by the reinsurance intermediary-manager in a fiduciary capacity in a qualified United States financial institution. The reinsurance intermediary-manager shall not retain more than three months' estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents;

d. For at least 10 years after the expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks and territory;

(2) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(3) Reporting and settlement requirements of balances;



(4) Rate used to compute the reinsurance premium;



(5) Names and addresses of reinsurers;



(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager;

(7) Related correspondence and memoranda;



(8) Proof of placement;



(9) Details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by section 17 of this act, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) Financial records, including, but not limited to, premium and loss accounts; and

(11) When the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

(a) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(b) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative;

e. The reinsurer shall have access and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer;

f. The contract shall not be assigned in whole or in part by the reinsurance intermediary-manager;

g. The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks;

h. The rates, terms and purposes of commissions, charges and other fees which the reinsurance intermediary-manager may levy against the reinsurer shall be set forth;

i. If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

(1) All claims shall be reported to the reinsurer in a timely manner;

(2) A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(a) Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(b) Involves a coverage dispute;



(c) May exceed the reinsurance intermediary-manager's claims settlement authority;

(d) Is open for more than six months; or



(e) Is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(3) All claims files shall be the joint property of the reinsurer and reinsurance intermediary-manager. However, upon an order of liquidation of the reinsurer, the claims files shall become the sole property of the reinsurer or its estate, except that the reinsurance intermediary-manager shall have reasonable access to and the right to copy the files on a timely basis;

(4) Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer's written notice to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

j. If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, those interim profits shall not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or a later period set by the commissioner for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to section 16 of this act;

k. The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified public accountant;

l. The reinsurer shall at least biannually conduct a procedural audit of the underwriting and claims processing operations of the reinsurance intermediary-manager;

m. The reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to a contract;

n. Within the scope of its actual or apparent authority, the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting; and

o. Any addendum to the contract shall be approved by the reinsurer's board of directors and shall be filed with the commissioner within 30 days of approval by the board of directors for the commissioner's approval. No addendum to the contract shall take effect until approved by the commissioner.

L.1993,c.244,s.12.



Section 17:22E-13 - Prohibitions For Reinsurance Intermediary-manager

17:22E-13. Prohibitions for reinsurance intermediary-manager
13. The reinsurance intermediary-manager shall not:



a. Cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory faculative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. The guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

b. Commit the reinsurer to participate in reinsurance syndicates;



c. Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed;

d. Without prior approval of the reinsurer, pay, or commit the reinsurer to pay, a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholders' surplus as of December 31 of the last complete calendar year;

e. Collect any payment from a retrocessionaire, or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report shall be promptly forwarded to the reinsurer;

f. Jointly employ an individual who is employed by the reinsurer unless the reinsurance intermediary-manager is under common control with the reinsurer subject to P.L.1970, c.22 (C.17:27A-1 et seq.); and

g. Appoint a sub-reinsurance intermediary-manager.



L.1993,c.244,s.13.



Section 17:22E-14 - Authorization As Reinsurance Intermediary-manager Required

17:22E-14. Authorization as reinsurance intermediary-manager required
14. A reinsurer shall not engage the services of any person to act as a reinsurance intermediary-manager on its behalf unless such person is authorized pursuant to section 4 of this act.

L.1993,c.244,s.14.



Section 17:22E-15 - Annual Statement Of Financial Condition To Reinsurer

17:22E-15. Annual statement of financial condition to reinsurer
15. A reinsurance intermediary-manager shall annually send a copy of statements of its financial condition to each reinsurer with which it transacts business. Such statements shall be prepared by an independent certified public accountant in a form acceptable to the commissioner.

L.1993,c.244,s.15.



Section 17:22E-16 - Adequacy Of Loss Reserves

17:22E-16. Adequacy of loss reserves
16. If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually, or more frequently at the commissioner's discretion, obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager. The loss reserve opinion shall be in the format and otherwise satisfy all requirements established by the commissioner for loss reserve opinions required to be submitted by licensed insurers in this State. This opinion shall be in addition to any other loss reserve certification required in this State.

L.1993,c.244,s.16.



Section 17:22E-17 - Binding Authority For Retrocessional Contracts, Reinsurance Syndicates

17:22E-17. Binding authority for retrocessional contracts, reinsurance syndicates
17. Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the reinsurance intermediary-manager.

L.1993,c.244,s.17.



Section 17:22E-18 - Written Notice Of Contract Termination

17:22E-18. Written notice of contract termination
18. Within 15 days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of that termination to the commissioner. Notice of termination shall be on a form prescribed by the commissioner and shall indicate the date of termination and the reason therefor. Agency appointment shall not terminate until notice of termination has been received by the commissioner.

L.1993,c.244,s.18.



Section 17:22E-19 - Restrictions On Appointment Of Board Of Directors

17:22E-19. Restrictions on appointment of board of directors
19. A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder or subproducer of its reinsurance intermediary-manager. This section shall not apply to relationships governed by P.L.1970, c.22 (C.17:27A-1 et seq.) or, if applicable, any laws governing business transacted by producer-controlled property and casualty insurers in this State.

L.1993,c.244,s.19.



Section 17:22E-20 - Examination Of Reinsurance Intermediary

17:22E-20. Examination of reinsurance intermediary
20. A reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable by the commissioner. A reinsurance intermediary-manager may be examined as if it were the reinsurer.

L.1993,c.244,s.20.



Section 17:22E-21 - Violations; Penalties

17:22E-21. Violations; penalties
21. a. If the commissioner finds, after notice and opportunity for a hearing, that a reinsurance intermediary, insurer or reinsurer is in violation of any provision of this act, the commissioner may refuse to issue or renew its license, or may revoke or suspend its license.

b. In addition or as an alternative to any other penalty, the commissioner may:

(1) Impose a penalty of not more than $5,000 for a first violation, and not more than $10,000 for each subsequent violation, and in appropriate circumstances order restitution of moneys owed to any person and reimbursement of the costs of investigation and prosecution;

(2) If a violation was committed by the reinsurance intermediary, order the restitution to the insurer, reinsurer or rehabilitator or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

c. If the commissioner finds that the interests of the public require that immediate action be taken prior to completion of the hearing, the making of a determination and the entry of a final order, he may enter an appropriate order to be effective pending completion of the hearing and entry of a final order. These orders may be entered on ex parte proofs if the proofs indicate that the commissioner's withholding of any action until completion of a full hearing will be harmful to the public interest. Orders issued pursuant to this subsection shall be subject to an application to vacate upon 10 days' notice, and a preliminary hearing on the ex parte order shall be held in any event within 20 days after it is entered. In the alternative, or in addition, the commissioner is authorized to institute a proceeding in the Superior Court, to be conducted in a summary manner, for an injunction against specified acts or conduct in aid of the proceedings pending before him, including temporary injunctions and interim restraints.

d. Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided by the laws of this State.

L.1993,c.244,s.21.



Section 17:22E-22 - Rights Not Restricted, Limited

17:22E-22. Rights not restricted, limited
22. Nothing contained in this act is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors or other third parties or confer any rights to such persons.

L.1993,c.244,s.22.



Section 17:22E-23 - Rules, Regulations

17:22E-23. Rules, regulations
23. The commissioner may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the purposes of this act.

L.1993,c.244,s.23.



Section 17:23-1 - Statements; Format; Preparation

17:23-1. Statements; format; preparation
17:23-1. Every insurance company transacting business in this State shall annually, on or before March 1, file in the department a statement, subscribed and sworn to by its president and secretary, or, in their absence, be two of its principal officers, showing its financial condition at the close of business on December 31 of the year last preceding, and its business for that year in the format dopted by the National Association of Insurance Commissioners and in use at the time the statement is due. The annual statement shall be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners, and all applicable provisions of law. Additionally, every insurance company shall file quarterly statements in the format adopted by the National Association of Insurance Commissioners covering the periods ending on March 31, June 30, and September 30, which shall be filed within 45 days after each such date. Quarterly statements shall be confidential and shall not be subject to public inspection or copying pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.). All statements shall be submitted in the form and contain any additional matter the commissioner prescribes. The commissioner may also address any inquiries to the company of its officers in relation to its condition of affairs, or any matter connected with its transactions, and the officers of the company shall promptly reply in writing to all the inquiries. The commissioner may, for good cause, extend the time within which the statement or any part thereof may be filed. The annual and quarterly statements of a company of a foreign country shall embrace only its business and condition in the United States, and shall be subscribed and sworn to by its resident manager or principal representative in charge of its American business.

If an insurance company domiciled in this State makes a request in writing no more than 60 days prior to December 1, the commissioner shall, annually, in the month of December furnish to that company one or more blanks in the form of the statement adopted by the National Association of Insurance Commissioners and in use at the time furnished. The commissioner shall have power to make from time to time such modifications and additions in such form and the matters contained therein as he may deem desirable or necessary to ascertain the condition and affairs of the company.

Amended 1947, c.321; repealed in part (see N.J.S. 17B:36-3b); 1993, c.242, s.3.



Section 17:23-2 - Penalty For Not Filing Annual Statement

17:23-2. Penalty for not filing annual statement
A company neglecting to make and file its annual statement in the form and within the time provided by section 17:23-1 of this Title shall forfeit one hundred dollars ($100.00) for each day's neglect, to be recovered in a civil action; and upon notice by the commissioner to such effect its authority to do new business in this State shall cease while the default continues.

Amended by L.1953, c. 17, p. 241, s. 113.



Section 17:23-8 - Short Title

17:23-8. Short title
This act shall be known and may be cited as the "Motor Vehicle Theft and Motor Vehicle Insurance Fraud Reporting--Immunity Act."

L.1983, c. 214, s. 1, eff. June 15, 1983.



Section 17:23-9 - Definitions

17:23-9. Definitions
As used in this act:

a. "Authorized governmental agency" means the Department of Insurance, any law enforcement agency, or any agency or instrumentality of the State, county or municipality or of the Federal Government which is charged with the responsibility of investigating motor vehicle theft or motor vehicle insurance fraud.

b. "Information deemed important" means information requested by an authorized governmental agency.

c. "Insurer" means any insurance company writing insurance for motor vehicles or otherwise liable for any loss due to motor vehicle theft or motor vehicle insurance fraud in this State.

d. "Relevant" means having a tendency to make the existence of any fact that is of consequence to any investigation or determination of an issue more probable or less probable than it would be without the information.

L.1983, c. 214, s. 2, eff. June 15, 1983.



Section 17:23-10 - Release Of Information By Insurer To Governmental Agency

17:23-10. Release of information by insurer to governmental agency
Upon written request by an authorized governmental agency, an insurer or its authorized agent shall release to the requesting authorized governmental agency relevant information deemed important to the authorized governmental agency which the insurer may possess relating to a motor vehicle theft or motor vehicle insurance fraud. Relevant information may include, but is not limited to:

a. Insurance policy information relevant to the motor vehicle theft or motor vehicle insurance fraud under investigation, including any application for the policy;

b. Policy premium payment records which are available;

c. History of previous claims made by the insured;

d. Information relating to the investigation of the motor vehicle theft or motor vehicle insurance fraud, including statements of any person, proofs of loss and notice of loss.

L.1983, c. 214, s. 3, eff. June 15, 1983.



Section 17:23-11 - Knowledge Of Theft Or Insurance Fraud; Notification To Governmental Agency

17:23-11. Knowledge of theft or insurance fraud; notification to governmental agency
a. When an insurer knows or has reason to know the identity of a person whom it has reason to believe committed a criminal or fraudulent act relating to a motor vehicle theft or motor vehicle insurance claim or has knowledge of such a criminal or fraudulent act which is reasonably believed not to have been reported to an authorized governmental agency, the insurer or its authorized agent shall notify an authorized governmental agency of such knowledge or reasonable belief and provide any additional information in accordance with section 3.

b. When an insurer provides an authorized governmental agency with notice pursuant to this section, it shall be deemed sufficient notice to all authorized governmental agencies for the purpose of this act.

c. Nothing in this section shall abrogate or impair the rights or powers created under section 3.

L.1983, c. 214, s. 4, eff. June 15, 1983.



Section 17:23-12 - Release Of Information Between Governmental Agencies

17:23-12. Release of information between governmental agencies
An authorized governmental agency provided with information pursuant to section 3 or 4 of this act may release or provide that information to any other authorized governmental agency.

L.1983, c. 214, s. 5, eff. June 15, 1983.



Section 17:23-13 - Request By Insurer For Information From Governmental Agency; Civil Actions

17:23-13. Request by insurer for information from governmental agency; civil actions
An insurer providing information to an authorized governmental agency pursuant to section 3 or 4 of this act shall, with respect to a civil action, have the right to request relevant information from the authorized governmental agency, and receive within a reasonable time, not to exceed 30 days, the information requested, provided that the information is not otherwise privileged by law.

L.1983, c. 214, s. 6, eff. June 15, 1983.



Section 17:23-14 - Privileged Nature Of Furnished Information

17:23-14. Privileged nature of furnished information
Information furnished pursuant to this act shall be privileged and not a part of any public record. Except as may be required by law other than P.L.1963, c. 73 (C. 47:1A-1 et seq.), an authorized governmental agency or insurer or its authorized agent, which receives any information furnished pursuant to this act, shall not release that information to public inspection. The information shall not be subject to subpena duces tecum in a civil or criminal proceeding unless, after reasonable notice to the insurer or its authorized agent and the authorized governmental agency which has an interest in the information and a hearing, the court determines that the public interest and an ongoing investigation by the authorized governmental agency, insurer or its authorized agent will not be jeopardized by obedience to the subpena.

L.1983, c. 214, s. 7, eff. June 15, 1983.



Section 17:23-15 - Civil Liability

17:23-15. Civil liability
No insurer or its authorized agent, authorized governmental agency or their respective employees shall be subject to any civil liability in a cause of action of any kind for releasing or receiving any information pursuant to sections 3, 4, 5, 6 or 7 of this act. Nothing herein abrogates or lessens the common and statutory law privileges and immunities of an insurer or its authorized agent or an authorized governmental agency or any of their respective employees.

L.1983, c. 214, s. 8, eff. June 15, 1983.



Section 17:23-16 - Alcohol Related Claims; Statistics

17:23-16. Alcohol related claims; statistics
a. Insurers authorized to do business in this State, who issue policies covering liquor law liability for insureds in this State, shall maintain separately statistics on their New Jersey loss experience due to alcohol related claims with respect to those policies for three years.

b. These statistics shall segregate the loss experience for those insureds which have an alcohol breath analyzer machine on their premises from those insureds who do not.

L.1983, c. 472, s. 1.



Section 17:23-17 - Report

17:23-17. Report
Annually, on or before the anniversary of the effective date of this act, the insurers to which section 1 applies shall report that statistical information to the Commissioner of Insurance in the manner which the commissioner may prescribe.

L.1983, c. 472, s. 2.



Section 17:23-18 - Examination Of Reports; Report; Recommendations

17:23-18. Examination of reports; report; recommendations
a. The Commissioner of Insurance shall examine the reports required by this act and determine whether the loss experience due to alcohol related claims indicates that liquor law liability coverage is appropriate for rating into subclasses based on the presence and use or absence of alcohol breath analyzer machines on insureds' premises.

b. The commissioner shall issue a report on the examination and determination made in subsection a. of this section and make appropriate recommendations to the Governor and the Legislature within 180 days following the third anniversary of the effective date of this act.

L.1983, c. 472, s. 3.



Section 17:23-19 - National Automobile Theft Bureau

17:23-19. National Automobile Theft Bureau
a. Any insurer transacting automobile insurance in this State shall:



(1) report the theft or salvage of a motor vehicle to the National Automobile Theft Bureau (hereinafter referred to as the NATB) in accordance with the constitution and operating procedures of the NATB; and

(2) reimburse the NATB for the costs of the performance of its duties under its constitution and operating procedures in a manner to be determined by the governing board of the NATB.

b. The National Automobile Theft Bureau shall:



(1) receive a report of the theft or salvage of a motor vehicle made by an insurer under subsection a. of this section and shall include that information in the central index file which it maintains; and

(2) cooperate with an insurer who submits a report and with a law enforcement agency which is conducting an investigation and release information when appropriate and necessary which it has received on a claim or an investigation.

c. Any information provided to the NATB pursuant to this section shall be confidential and shall not be subject to public inspection. Such information shall not be subject to subpoena or subpoena duces tecum unless, after a notice and hearing, a court determines that an ongoing investigation would not be jeopardized by compliance with a subpoena or subpoena duces tecum.

d. An insurer, a law enforcement agency, or the NATB, or their agents or employees, shall not be subject to civil liability in a cause of action of any kind for conducting an investigation or providing or receiving any information which is required to be reported under subsection a. of this section.

L.1989, c.65, s.1.



Section 17:23-20 - Purpose Of Act

17:23-20. Purpose of act
1. The purpose of this act is to provide an effective and efficient system for examining the activities, operations, financial condition and affairs of all persons transacting the business of insurance in this State and all persons otherwise subject to the jurisdiction of the commissioner. The provisions of this act are intended to enable the commissioner to adopt a flexible system of examinations which directs resources as may be deemed appropriate and necessary for the administration of the insurance and insurance related laws of this State.

L.1993,c.236,s.1.



Section 17:23-21 - Definitions

17:23-21. Definitions
2. As used in this act:



"Commissioner" means the Commissioner of Insurance.



"Company" means any insurer or other person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory or taxing authority of the commissioner.

"Department" means the Department of Insurance.



"Examiner" means any individual or firm authorized by the commissioner to conduct an examination under this act.

"Insurer" means any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), or Subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.).

"Person" means any individual, aggregation of individuals, trust, association, partnership or corporation, or any affiliate thereof.

L.1993,c.236,s.2.



Section 17:23-22 - Examination By Commissioner

17:23-22. Examination by commissioner
3. a. The commissioner or any of his examiners may conduct an examination of the assets and liabilities, method of conducting business and all other affairs of any company as often as the commissioner in his sole discretion deems appropriate but shall at a minimum, conduct an examination of every insurer licensed in this State not less frequently than once every five years. In scheduling and determining the nature, scope and frequency of the examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other criteria as set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners and in effect when the commissioner exercises discretion under this section.

b. For purposes of completing an examination of any company under this act, the commissioner may examine or investigate any person, or the business of any person, insofar as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company.

c. In lieu of an examination under this act of any foreign or alien insurer licensed in this State, the commissioner may accept an examination report on the company as prepared by the insurance department or other regulatory agency for the company's state of domicile or port-of-entry state until January 1, 1994. Thereafter, such reports may only be accepted if:

(1) the insurance department or other regulatory agency was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program; or

(2) the examination is performed under the supervision of an accredited insurance department or other regulatory agency or with the participation of one or more examiners who are employed by such an accredited state insurance department or other regulatory agency and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department or other regulatory agency.

d. The reasonable expenses of any examination and any proceedings conducted under this act shall be fixed and determined by the commissioner, and he shall collect them from the company examined, which shall pay them on a presentation of an account of the expenses on such form as determined by the commissioner. If any company, after the examination, is adjudged insolvent by a court of competent jurisdiction, the expense of the examination, if unpaid, shall be ordered out of the assets of the company.

L.1993,c.236,s.3.



Section 17:23-23 - Examination Procedures, Regulations

17:23-23. Examination procedures, regulations
4. a. Upon determining that an examination should be conducted, the commissioner or the commissioner's designee shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

b. Every company or person from whom information is sought, including its officers, directors and agents, shall provide, to the examiners appointed under subsection a. of this section, timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents and any or all computer or other recordings relating to the property, assets, business and affairs of the company being examined. The officers, directors, employees and agents of the company or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The commissioner may, after notice and opportunity for a hearing, suspend, revoke or refuse to renew any license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction, if the company, by its officers, directors, employees or agents, refuses to submit to examination or to comply with any reasonable request of the examiners.

c. The commissioner or any of his examiners shall have the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

d. When making an examination under this act, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the cost of which shall be borne by the company which is the subject of the examination.

e. Nothing contained in this act shall be construed to limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this State. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

f. Nothing contained in this act shall be construed to limit the commissioner's authority to use any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

L.1993,c.236,s.4.



Section 17:23-24 - Examination Reports

17:23-24. Examination reports
5. a. All examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the company, its officers, directors, employees or agents or other persons examined, or as ascertained from the testimony of its officers, directors, employees, agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonable warranted from the facts.

b. No later than 60 days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit a copy of the report to the company examined, together with a notice which shall afford the company examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report.

c. Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals, and any relevant portions of the examiner's workpapers and either:

(1) Adopt the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violation; or

(2) Reject the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to subsection a. of this section; or

(3) Call for an investigatory hearing with no less than 20 days' notice to the company for purposes of obtaining additional documentation, data, information and testimony.

d. (1) All determinations made pursuant to paragraph (1) of subsection c. of this section shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals. Any such determination shall be served upon the company, together with a copy of the adopted examination report. Within 30 days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(2) Any hearing conducted under paragraph (3) of subsection c. of this section by the commissioner or an authorized representative of the commissioner, shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant workpapers or by the written submission or rebuttal of the company. Within 20 days of the conclusion of any such hearing, the commissioner shall make a determination pursuant to paragraph (1) of subsection c. of this section.

(a) The hearing shall proceed expeditiously with discovery by the company limited to the examiner's workpapers which tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or his representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation whether under the control of the department, the company or other persons. Nothing contained in this section shall require the department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

(b) The hearing shall proceed with the commissioner or his representative posing questions to the persons subpoenaed. Thereafter the company and the department may present testimony relevant to the investigation. Cross-examination shall be conducted only by the commissioner or his representative. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.

e. (1) Upon the adoption of the examination report under paragraph (1) of subsection c. of this section, the commissioner may continue to hold the content of the examination report as private and confidential information for a period of 90 days except to the extent provided in subsection b. of this section

(2) Nothing contained in this act shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department or other regulatory authority of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this act.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of any examination, he may initiate any proceedings or actions as provided by law.

f. All working papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this act shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in subsection e. of this section. Access may also be granted to the National Association of Insurance Commissioners. Such parties shall agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.

L.1993,c.236,s.5.



Section 17:23-25 - Conflicts Of Interest For Examiner

17:23-25. Conflicts of interest for examiner
6. No examiner shall be appointed by the commissioner if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this act. This section shall not be construed to automatically preclude an examiner from being:

a. A policyholder or claimant under an insurance policy;



b. A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

c. An investment owner in shares of regulated diversified investment companies; or

d. A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed. Notwithstanding the requirements of this section to the contrary, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though said persons may from time to time be similarly employed or retained by persons subject to examination under this act.

L.1993,c.236,s.6.



Section 17:23-26 - Immunity From Liability; Awards

17:23-26. Immunity from liability; awards
7. a. No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this act.

b. No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this act, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

c. This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection a. of this section.

d. A person identified in subsection a. of this section shall be entitled to an award of attorney's fees and costs if he is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this act and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

L.1993,c.236,s.7.



Section 17:23-27 - Purpose Of Sections C.17:23-27 Through C.17:23-37.

17:23-27 Purpose of sections C.17:23-27 through C.17:23-37.

46. a. The purpose of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) is to provide the requirements for maintaining a risk management framework and completing an Own Risk and Solvency Assessment (ORSA) and provide guidance and instructions for filing an ORSA Summary Report with the Commissioner of Banking and Insurance.

b.The requirements of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) shall apply to all insurers domiciled in this State unless exempt pursuant to section 51 of P.L.2014, c.81 (C.17:23-32).

c.The Legislature finds and declares that the ORSA Summary Report shall contain confidential and sensitive information related to an insurer or insurance group's identification of risks material and relevant to the insurer or insurance group filing the report. This information will include proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer or insurance group if the information is made public. It is the intent of this Legislature that, notwithstanding any other law to the contrary, the ORSA Summary Report shall be a confidential document filed with the commissioner, that the ORSA Summary Report shall be shared only as stated herein and to assist the commissioner in the performance of his or her duties, and that in no event shall the ORSA Summary Report be subject to public disclosure.

L.2014, c.81, s.46.



Section 17:23-28 - Definitions.

17:23-28 Definitions.

47.For the purposes of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37):

"Commissioner" means the Commissioner of Banking and Insurance.

"Insurance group" for the purpose of conducting an ORSA, means those insurers and affiliates included within an insurance holding company system as defined in P.L.1970, c.22 (C.17:27A-1 et seq.).

"Insurer" shall have the same meaning as set forth in section 2 of P.L.1993, c.236 (C.17:23-21), except that it shall not include agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

"Own Risk and Solvency Assessment" or "ORSA" means a confidential internal assessment, appropriate to the nature, scale and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer or insurance group's current business plan, and the sufficiency of capital resources to support those risks.

"ORSA Guidance Manual" means the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the National Association of Insurance Commissioners (NAIC) and as amended from time to time. A change in the ORSA Guidance Manual shall be effective on the January 1 following the calendar year in which the changes have been adopted by the NAIC.

"ORSA Summary Report" means a confidential high-level summary of an insurer or insurance group's ORSA.

L.2014, c.81, s.47.



Section 17:23-29 - Maintenance Of Risk Management Framework.

17:23-29 Maintenance of risk management framework.

48.An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.

L.2014, c.81, s.48.



Section 17:23-30 - Orsa Conducted, Process.

17:23-30 ORSA conducted, process.

49.Except as provided in section 51 of P.L.2014, c.81 (C.17:23-32), an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA Guidance Manual. The ORSA shall be conducted no less than annually but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.

L.2014, c.81, s.49.



Section 17:23-31 - Submission Of Orsa Summary Report.

17:23-31 Submission of ORSA Summary Report.

50. a. Upon the commissioner's request, and no more than once each year, an insurer shall submit to the commissioner an ORSA Summary Report or any combination of reports that together contain the information described in the ORSA Guidance Manual applicable to the insurer or the insurance group of which it is a member. Notwithstanding any request from the commissioner, if the insurer is a member of an insurance group, the insurer shall submit the report or reports required by this subsection if the commissioner is the lead state commissioner of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

b.The report or reports shall include a signature of the insurer or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process attesting to the best of the individual's belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA Summary Report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee thereof.

c.An insurer may comply with subsection a. of this section by providing the most recent and substantially similar report or reports provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA Guidance Manual. Any such report in a language other than English must be accompanied by a translation of that report into the English language.

L.2014, c.81, s.50.



Section 17:23-32 - Exemptions.

17:23-32 Exemptions.

51. a. An insurer shall be exempt from the requirements of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37), if:

(1)The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, less than $500,000,000; and

(2)The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, less than $1,000,000,000.

b.If an insurer qualifies for exemption pursuant to paragraph (1) of subsection a. of this section, but the insurance group of which the insurer is a member does not qualify for exemption pursuant to paragraph (2) of subsection a. of this section, then the ORSA Summary Report that may be required pursuant to section 50 of P.L.2014, c.81 (C.17:23-31), shall include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA Summary Report for any combination of insurers so long as any combination of reports includes every insurer within the insurance group.

c.If an insurer does not qualify for exemption pursuant to paragraph (1) of subsection a. of this section, but the insurance group of which it is a member qualifies for exemption pursuant to paragraph (2) of subsection a. of this section, then the only ORSA Summary Report that may be required pursuant to section 50 of P.L.2014, c.81 (C.17:23-31) shall be the report applicable to that insurer.

d.An insurer that does not qualify for exemption pursuant to subsection a. of this section may apply to the commissioner for a waiver from the requirements of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the commissioner may consider the type and volume of business written, ownership and organizational structure, and any other factor the commissioner considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.

e.Notwithstanding the exemptions stated in this section:

(1)The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA and file an ORSA Summary Report based on unique circumstances including, but not limited to, the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests.

(2)The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA and file an ORSA Summary Report if:

(a)the insurer has risk-based capital for a company action level event as set forth in applicable regulations of this State governing risk-based capital;

(b)meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in applicable regulations of this State defining standards and commissioner's authority over companies deemed to be in hazardous financial condition; or

(c)otherwise exhibits qualities of a troubled insurer as determined by the commissioner.

f.If an insurer that qualifies for an exemption pursuant to subsection a. of this section subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer shall have one year following the year in which the threshold is exceeded to comply with the requirements of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37).

L.2014, c.81, s.51.



Section 17:23-33 - Preparation, Review Of Orsa Summary Report.

17:23-33 Preparation, review of ORSA Summary Report.

52. a. The ORSA Summary Report shall be prepared consistent with the ORSA Guidance Manual, subject to the requirements of subsection b. of this section. Documentation and supporting information shall be maintained and made available upon examination or upon request of the commissioner.

b.The review of the ORSA Summary Report, and any additional requests for information, shall be made using similar procedures currently used in the analysis and examination of multi-state or global insurers and insurance groups.

L.2014, c.81, s.52.



Section 17:23-34 - Documents, Materials Deemed Proprietary And Containing Trade Secrets.

17:23-34 Documents, materials deemed proprietary and containing trade secrets.

53. a. Documents, materials or other information, including the ORSA Summary Report, in the possession of or control of the Department of Banking and Insurance that are obtained by, created by or disclosed to the commissioner or any other person pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37), shall be recognized by this State as being proprietary and to contain trade secrets. All such documents, materials or other information shall be confidential by law and privileged, shall not be subject to P.L.1963, c.71 (C.47:1A-1 et seq.), shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials or other information public without the prior written consent of the insurer.

b.Neither the commissioner nor any person who received documents, materials or other ORSA-related information, through examination or otherwise, while acting under the authority of the commissioner or with whom such documents, materials or other information are shared pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection a. of this section.

c.In order to assist in the performance of the commissioner's regulatory duties, the commissioner:

(1)May, upon request, share documents, materials or other ORSA-related information, including the confidential and privileged documents, materials or information subject to subsection a. of this section, including proprietary and trade secret documents and materials with other state, federal and international financial regulatory agencies, including members of any supervisory college as defined in section 7 of P.L.2014, c.81 (C.17:27A-5.1), with the National Association of Insurance Commissioners (NAIC) and with any third-party consultants designated by the commissioner, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials or other information and has verified in writing the legal authority to maintain confidentiality; and

(2)May receive documents, materials or other ORSA-related information, including otherwise confidential and privileged documents, materials or information, including proprietary and trade-secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as defined in section 7 of P.L.2014, c.81 (C.17:27A-5.1), and from the NAIC, and shall maintain as confidential or privileged any documents, materials or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information.

(3)Shall enter into a written agreement with the NAIC or a third-party consultant governing sharing and use of information provided pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37), consistent with this subsection c. that shall:

(a)Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37), including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials or other information and has verified in writing the legal authority to maintain confidentiality;

(b)Specify that ownership of information shared with the NAIC or a third-party consultant pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) remains with the commissioner, and the NAIC's or a third-party consultant's use of the information is subject to the direction of the commissioner;

(c)Prohibit the NAIC or third-party consultant from storing the information shared pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) in a permanent database after the underlying analysis is completed;

(d)Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) is subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production;

(e)Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37); and

(f)In the case of an agreement involving a third-party consultant, provide for the insurer's written consent.

d.The sharing of information and documents by the commissioner pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution and enforcement of the provisions of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37).

e.No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade-secret materials or other ORSA-related information shall occur as a result of disclosure of such ORSA-related information or documents to the commissioner pursuant to this section or as a result of sharing as authorized in sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37).

f.Documents, materials or other information in the possession or control of the NAIC or a third-party consultants pursuant to sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) shall be confidential by law and privileged, shall not be subject to P.L.1963, c.71 (C.47:1A-1 et seq.), shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

L.2014, c.81, s.53.



Section 17:23-35 - Failure To File Orsa Summary Report; Penalty.

17:23-35 Failure to file ORSA Summary Report; penalty.

54.Any insurer failing, without just cause, to timely file the ORSA Summary Report as required in sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) shall be required, after notice and opportunity for a hearing, to pay a penalty of up to $5,000 for each day's delay, to be recovered by the commissioner and the penalty so recovered shall be paid into the General Fund of this State.

L.2014, c.81, s.54.



Section 17:23-36 - Severability.

17:23-36 Severability.

55.If any provision of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37), or the application thereof to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) which can be given effect without the invalid provision or application, and to that end the provisions of sections 46 through 56 of P.L.2014, c.81 (C.17:23-27 through C.17:23-37) are severable.

L.2014, c.81, s.55.



Section 17:23-37 - First Filing Of Orsa Summary Report In 2015.

17:23-37 First filing of ORSA Summary Report in 2015.

56.The first filing of the ORSA Summary Report shall be in 2015 pursuant to section 50 of P.L.2014, c.81 (C.17:23-31).

L.2014, c.81, s.56.



Section 17:23A-1 - Insurers, Persons Covered By Act

17:23A-1. Insurers, persons covered by act
The obligations imposed by this act shall apply to those insurance institutions, agents or insurance-support organizations which, on or after the effective date of this act:

(1) In the case of life, health or disability insurance:

(a) Collect, receive, or maintain information in connection with insurance transactions which pertains to natural persons who are residents of this State, or

(b) Engage in insurance transactions with applicants, individuals or policyholders who are residents of this State, and

(2) In the case of property or casualty insurance:

(a) Collect, receive or maintain information in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State, or

(b) Engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State.

b. The rights granted by this act shall extend to:

(1) In the case of life, health or disability insurance, the following persons who are residents of this State:

(a) Natural persons who are the subject of information collected, received or maintained in connection with insurance transactions, and

(b) Applicants, individuals or policyholders who engage in or seek to engage in insurance transactions, and

(2) In the case of property or casualty insurance, the following persons:

(a) Natural persons who are the subject of information collected, received or maintained in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State, and

(b) Applicants, individuals or policyholders who engage in or seek to engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this State.

c. For purposes of this section, a person shall be considered a resident of this State if the person's last known mailing address, as shown in the records of the insurance institution, agent or insurance-support organization, is located in this State.

d. Notwithstanding subsections a. and b. above, this act shall not apply to information collected from the public records of a governmental authority and maintained by an insurance institution or its representatives for the purpose of insuring the title to real property located in this State.

L. 1985, c. 179, s. 1.



Section 17:23A-2 - Definitions

17:23A-2. Definitions
Definitions. As used in this act:

a. "Adverse underwriting decision" means:

(1) Any of the following actions with respect to insurance transactions involving insurance coverage which is individually underwritten for an individual:

(a) A declination of insurance coverage,

(b) A termination of insurance coverage,

(c) Failure of an agent to apply for insurance coverage with a specific insurance institution which the agent represents and which is requested by an applicant,

(d) In the case of a property or casualty insurance coverage:

(i Placement by an insurance institution or agent of a risk with a residual market mechanism or an unauthorized insurer, or

(ii) The charging of a higher rate on the basis of information which differs from that which the applicant or policyholder furnished,

(e) In the case of a life, health or disability insurance coverage, an offer to insure at a higher rate than the insurance institution's table of premium rates applicable to the age and class of risk of each person to be covered under that coverage and to the type and amount of insurance provided.

(2) Notwithstanding paragraph (1) above, the following actions, if permitted by law, shall not be considered adverse underwriting decisions but the insurance institution or agent responsible for their occurrence shall nevertheless provide the applicant or policyholder with the specific reason or reasons for their occurrence:

(a) The termination of an individual policy form on a class or Statewide basis,

(b) A declination of insurance coverage solely because such coverage is not available on a class or Statewide basis, or

(c) The rescission of a policy.

b. "Affiliate" or "affiliated" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.

c. "Agent" means any person defined in chapter 22 of Title 17 of the Revised Statutes, chapter 22 of Title 17B of the New Jersey Statutes and in R.S. 17:35-23.

d. "Applicant" means a person who seeks to contract for insurance coverage other than a person seeking group insurance that is not individually underwritten.

e. "Commissioner" means the Commissioner of Insurance.

f. "Consumer report" means any written, oral or other communication of information bearing on a natural person's creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living which is used or expected to be used in connection with an insurance transaction.

g. "Consumer reporting agency" means any person who:

(1) Regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports, for a monetary fee, and

(2) Obtains information primarily from sources other than insurance institutions, and (3) Furnishes consumer reports to other persons.

h. "Control," including the terms "controlled by" or "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract of goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

i. "Declination of insurance coverage" means a denial, in whole or in part, by an insurance institution or agent of requested insurance coverage.

j. "Individual" means any natural person who:

(1) In the case of property or casualty insurance, is a past, present or proposed named insured or certificateholder;

(2) In the case of life, health or disability insurance, is a past, present or proposed principal insured or certificateholder;

(3) Is a past, present or proposed policyowner;

(4) Is a past or present applicant; or

(5) Is a past or present claimant; or

(6) Derived, derives or is proposed to derive insurance coverage under an insurance policy or certificate subject to this act.

k. "Institutional source" means any person or governmental entity that provides information about an individual to an agent, insurance institution or insurance support organization, other than:

(1) An agent,

(2) The individual who is the subject of the information, or

(3) A natural person acting in a personal capacity rather than in a business or professional capacity.

l. "Insurance institution" means any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance, including health maintenance organizations, medical service corporations, hospital service corporations, dental service corporations, automobile insurance plans and the New Jersey Automobile Full Insurance Underwriting Association as defined in section 2 of P.L. 1973, c. 337 (C. 26:2J-2), section 1 of P.L. 1940, c. 74 (C. 17:48A-1), section 1 of P.L. 1960, c. 1 (C. 17:48B-1), section 2 of P.L. 1968, c. 305 (C. 17:48C-2), P.L. 1970, c. 215 (C. 17:29D-1 et seq.) and P.L. 1983, c. 65 (C. 17:29A-33 et al.), respectively. "Insurance institution" shall not include agents or insurance-support organizations.

m. "Insurance-support organization" means:

(1) Any person who regularly engages, in whole or in part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurance institution or agent for insurance transactions, including

(a) The furnishing of consumer reports or investigative consumer reports to an insurance institution or agent for use in connection with an insurance transaction, or

(b) The collection of personal information from insurance institutions, agents or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity. (2) Notwithstanding paragraph (1) of this subsection, the following persons shall not be considered "insurance-support organizations" for the purposes of this act: agents, government institutions, insurance institutions, medical-care institutions, medical professionals and rating organizations as defined in section 1 of P.L. 1944, c. 27 (C. 17:29A-1).

n. "Insurance transaction" means any transaction involving insurance primarily for personal, family or household needs rather than business or professional needs which entails:

(1) The determination of an individual's eligibility for an insurance coverage, benefit or payment, or

(2) The servicing of an insurance application, policy, contract or certificate.

o. "Investigative consumer report" means a consumer report or portion thereof in which information about a natural person's character, general reputation, personal characteristics or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances or others who may have knowledge concerning those items of information.

p. "Medical-care institution" means a facility or institution that is licensed to provide health care services to natural persons, including but not limited to hospitals, skilled nursing facilities, nursing facilities, home-health agencies, medical clinics, rehabilitation agencies, public health agencies or health maintenance organizations.

q. "Medical professional" means any person providing health care services to natural persons, including but not limited to a physician, podiatrist, dentist, nurse, optometrist, chiropractor, physical therapist, occupational therapist, pharmacist, psychologist, dietitian, psychiatric social worker or speech therapist.

r. "Medical-record information" means personal information which:

(1) Relates to an individual's physical or mental condition, medical history or medical treatment, and

(2) Is obtained from a medical professional or medical-care institution, from the individual, or from the individual's spouse, parent or legal guardian.

s. "Person" means any natural person, corporation, association, partnership or other legal entity.

t. "Personal information" means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health or any other personal characteristics. "Personal information" includes an individual's name and address and medical-record information but does not include privileged information.

u. "Policyholder" means any person who:

(1) In the case of individual property or casualty insurance, is a present named insured;

(2) In the case of individual life, health or disability insurance, is a present policyowner; or

(3) In the case of group insurance which is individually underwritten, is a present group certificateholder.

v. "Pretext interview" means an interview whereby a person, in an attempt to obtain information about a natural person, performs one or more of the following acts:

(1) Pretends to be someone he is not,

(2) Pretends to represent a person he is not in fact representing, (3) Misrepresents the true purpose of the interview, or

(4) Refuses to identify himself upon request.

w. "Privileged information" means any individually identifiable information that:

(1) Relates to a claim for insurance benefits or a civil or criminal proceeding involving an individual, and

(2) Is collected in connection with or in reasonable anticipation of a claim for insurance benefits or civil or criminal proceeding involving an individual; except that information otherwise meeting the requirements of this subsection shall nevertheless be considered personal information under this act if it is disclosed in violation of section 13 of this act.

x. "Residual market mechanism" means any insurance pooling mechanism, joint underwriting association, or reinsurance facility created pursuant to law or regulation which provides insurance coverage for any risk that is not insurable in the voluntary market.

y. "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

z. "Unauthorized insurer" means an insurance institution that has not been granted a certificate of authority by the commissioner to transact the business of insurance in this State.

L. 1985, c. 179, s. 2.



Section 17:23A-3 - Pretext Interviews

17:23A-3. Pretext interviews
Pretext interviews. No insurance institution, agent or insurance-support organization shall use or authorize the use of pretext interviews to obtain information in connection with an insurance transaction; except that a pretext interview may be undertaken to obtain information from a person or institution that does not have a generally or statutorily recognized privileged relationship with the person about whom the information relates for the purpose of investigating a claim where, based upon specific information available for review by the commissioner, there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation or material nondisclosure in connection with the claim.

L. 1985, c. 179, s. 3.



Section 17:23A-4 - Notice Of Insurance Information Practices

17:23A-4. Notice of insurance information practices
Notice of insurance information practices. a. An insurance institution or agent shall provide a notice of information practices to all applicants or policyholders in connection with insurance transactions as follows:

(1) In the case of an application for insurance:

(a) At the time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant or from public records, or

(b) At the time the collection of personal information is initiated when personal information is collected from a source other than the applicant or public records;

(2) In the case of a policy renewal, the policy renewal date, except that no notice shall be required in connection with a policy renewal if:

(a) Personal information is collected only from the policyholder or from public records, or

(b) A notice meeting the requirements of this section has been given within the previous 24 months; or

(3) In the case of a policy reinstatement or change in insurance benefits, at the time a request for a policy reinstatement or change in insurance benefits is received by the insurance institution, except that no notice shall be required if personal information is collected only from the policyholder or from public records.

b. The notice shall be in writing and shall state:

(1) Whether personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2) The types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect that information;

(3) The types of disclosure identified in subsections b., c., d., e., f., i., k., l. and n. of section 13 of this act and the circumstances under which the disclosure may be made without prior authorization; provided, however, only those circumstances need be described which occur with such frequency as to indicate a general business practice;

(4) A description of the rights established under sections 8 and 9 of this act and the manner in which these rights may be exercised; and

(5) That information obtained from a report prepared by an insurance-support organization may be retained by the insurance-support organization and disclosed to other persons.

c. In lieu of the notice prescribed in subsection b., the insurance institution or agent may provide an abbreviated notice informing the applicant or policyholder that:

(1) Personal information may be collected from persons other than the individual or individuals proposed for coverage,

(2) The information as well as other personal or privileged information subsequently collected by the insurance institution or agent may in certain circumstances be disclosed to third parties without authorization,

(3) A right of access and correction exists with respect to all personal information collected, and

(4) The notice prescribed in subsection b. of this section shall be furnished to the applicant or policyholder upon request.

d. The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

L. 1985, c. 179, s. 4.



Section 17:23A-5 - Marketing And Research Surveys

17:23A-5. Marketing and research surveys
Marketing and research surveys. An insurance institution or agent shall clearly specify those questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction.

L. 1985, c. 179, s. 5.



Section 17:23A-6 - Content Of Disclosure Authorization Forms

17:23A-6. Content of disclosure authorization forms
Content of disclosure authorization forms. Notwithstanding any other provision of law in this State, no insurance institution, agent or insurance-support organization shall utilize as its disclosure authorization form in connection with insurance transactions a form or statement which authorizes the disclosure of personal or privileged information about an individual to the insurance institution, agent or insurance-support organization unless the form or statement:

a. Is written in plain language;

b. Is dated;

c. Specifies the types of persons authorized to disclose information about the individual;

d. Specifies the nature of the information authorized to be disclosed;

e. Names the insurance institution or agent and identifies by generic reference representatives of the insurance institution to whom the individual is authorizing information to be disclosed;

f. Specifies the purposes for which the information is collected;

g. Specifies the length of time the authorization shall remain valid, which shall be no longer than:

(1) In the case of authorizations signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement or a request for change in policy benefits,

(a) 30 months from the date the authorization is signed if the application or request involves life, health or disability insurance, or

(b) One year from the date the authorization is signed if the application or request involves property or casualty insurance;

(2) In the case of authorizations signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy,

(a) The term of coverage of the policy if the claim is for a health insurance benefit, or

(b) The duration of the claim if the claim is not for a health insurance benefit; and

h. Advises the individual or a person authorized to act on behalf of the individual that the individual or the individual's authorized representative is entitled to receive a copy of the authorization form.

L. 1985, c. 179, s. 6.



Section 17:23A-7 - Investigative Consumer Reports

17:23A-7. Investigative consumer reports
Investigative consumer reports. a. No insurance institution, agent or insurance-support organization may prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement or a change in insurance benefits unless the insurance institution or agent informs the individual:

(1) That he may request to be interviewed in connection with the preparation of the investigative consumer report, and

(2) That upon a request pursuant to section 8, he is entitled to receive a copy of the investigative consumer report.

b. If any investigative consumer report is to be prepared by an insurance institution or agent, the insurance institution or agent shall institute reasonable procedures to conduct a personal interview requested by an individual.

c. If any investigative consumer report is to be prepared by an insurance-support organization, the insurance institution or agent desiring the report shall inform the insurance-support organization whether a personal interview has been requested by the individuaL. The insurance-support organization shall institute reasonable procedures to conduct the interviews, if requested.

L. 1985, c. 179, s. 7.



Section 17:23A-8 - Access To Recorded Personal Information

17:23A-8. Access to recorded personal information
Access to recorded personal information. a. If any individual, after proper identification, submits a written request to an insurance institution, agent or insurance-support organization for access to recorded personal information about the individual which is reasonably described by the individual and reasonably locatable and retrievable by the insurance institution, agent or insurance-support organization, the insurance institution, agent or insurance-support organization shall within 30 business days from the date the request is received:

(1) Inform the individual of the nature and substance of the recorded personal information in writing;

(2) Permit the individual to see and copy, in person, the recorded personal information pertaining to him or to obtain a copy of the recorded personal information by mail, whichever the individual prefers, unless the recorded personal information is in coded form, in which case an accurate translation in plain language shall be provided in writing;

(3) Disclose to the individual the identity, if recorded, of those persons to whom the insurance institution, agent or insurance-support organization has disclosed the personal information within two years prior to the request, and if the identity is not recorded, the names of those insurance institutions, agents, insurance-support organizations or other persons to whom such information is normally disclosed; and

(4) Provide the individual with a summary of the proceedings by which he may request correction, amendment or deletion of recorded personal information.

b. Any personal information provided pursuant to subsection a. above shall identify the source of the information if the source is an institutional source.

c. Medical record information supplied by a medical-care institution or medical professional and requested under subsection a., together with the identity of the medical professional or medical-care institution which provided the information, shall be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution, agent or insurance-support organization prefers. If it elects to disclose the information to a medical professional designated by the individual, the insurance institution, agent or insurance-support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

d. Except for personal information provided under section 10, an insurance institution, agent or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

e. The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subsection a., an insurance institution, agent or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf. f. The rights granted to individuals in this section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this section shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

g. For the purposes of this section, the term "insurance-support organization" does not include a consumer reporting agency.

L. 1985, c. 179, s. 8.



Section 17:23A-9 - Correction, Amendment Or Deletion Of Recorded Personal Information

17:23A-9. Correction, amendment or deletion of recorded personal information
Correction, amendment or deletion of recorded personal information. a. Within 30 business days from the date of receipt of a written request from an individual to correct, amend or delete any recorded personal information about the individual within its possession, an insurance institution, agent or insurance-support organization shall either:

(1) Correct, amend or delete the portion of the recorded personal information in dispute; or

(2) Notify the individual of:

(a) Its refusal to make the correction, amendment or deletion,

(b) The reasons for the refusal, and

(c) The individual's right to file a statement as provided in subsection c.

b. If the insurance institution, agent, or insurance-support organization corrects, amends or deletes recorded personal information in accordance with paragraph (1) of subsection a. above, the insurance institution, agent or insurance-support organization shall so notify the individual in writing and furnish the correction, amendment or fact of deletion to:

(1) Any person specifically designated by the individual who may have, within the preceding two years, received the recorded personal information;

(2) Any insurance-support organization whose primary source of personal information is insurance institutions if the insurance-support organization has systematically received the recorded personal information from the insurance institution within the preceding seven years; except that the correction, amendment or fact of deletion need not be furnished if the insurance-support organization no longer maintains recorded personal information about the individual; and

(3) Any insurance-support organization that furnished the personal information that has been corrected, amended or deleted.

c. Whenever an individual disagrees with an insurance institution's, agent's or insurance-support organization's refusal to correct, amend or delete recorded personal information, the individual shall be permitted to file with the insurance institution, agent or insurance-support organization:

(1) A concise statement setting forth what the individual thinks is the correct, relevant or fair information, and

(2) A concise statement of the reasons why the individual disagrees with the insurance institution's, agent's or insurance-support organization's refusal to correct, amend or delete recorded personal information.

d. In the event an individual files either statement as described in subsection c. above, the insurance institution, agent or support organization shall:

(1) File the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual's statement and have access to it, and

(2) In any subsequent disclosure by the insurance institution, agent or support organization of the recorded personal information that is the subject of disagreement, clearly identify the matter or matters in dispute and provide the individual's statement along with the recorded personal information being disclosed, and (3) Furnish the statement to the persons and in the manner specified in subsection b. above.

e. The rights granted to individuals in this section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this section shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

f. For the purposes of this section, the term "insurance-support organization" does not include a consumer reporting agency.

L. 1985, c. 179, s. 9.



Section 17:23A-10 - Reasons For Adverse Underwriting Decisions

17:23A-10. Reasons for adverse underwriting decisions
Reasons for adverse underwriting decisions. a. In the event of an adverse underwriting decision the insurance institution or agent responsible for the decision shall:

(1) Either provide the applicant, policyholder or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or advise the person that upon written request he may receive the specific reason or reasons in writing, and

(2) Provide the applicant, policyholder or individual proposed for coverage with a summary of the rights established under subsection b. of this section and sections 8 and 9 of this act.

b. Upon receipt of a written request within 90 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder or individual proposed for coverage, the insurance institution or agent shall furnish to the person within 21 business days from the date of receipt of the written request:

(1) The specific reason or reasons for the adverse underwriting decision, in writing, if that information was not initially furnished in writing pursuant to paragraph (1) of subsection a.;

(2) The specific items of personal and privileged information that support those reasons, except that:

(a) The insurance institution or agent shall not be required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the commissioner, that the applicant, policyholder or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation or material nondisclosure in connection with insurance transactions or claims, and

(b) Specific items of medical-record information supplied by a medical-care institution or medical professional shall be disclosed either directly to the individual about whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution or agent prefers; and

(3) The names and addresses of the institutional sources that supplied the specific items of information pursuant to paragraph (2) of subsection b., except that the identity of any medical professional or medical-care institution shall be disclosed either directly to the individual or to the designated medical professional, whichever the insurance institution or agent prefers.

c. The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

d. When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by subsection a. may be given orally.

L. 1985, c. 179, s. 10.



Section 17:23A-11 - Information Concerning Previous Adverse Underwriting Decisions

17:23A-11. Information concerning previous adverse underwriting decisions
Information concerning previous adverse underwriting decisions. No insurance institution, agent or insurance-support organization may seek information in connection with an insurance transaction concerning:

a. Any previous adverse underwriting decision experienced by an individual, or

b. Any previous insurance coverage obtained by an individual through a residual market mechanism, unless the inquiry also requests the reasons for any previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism.

L. 1985, c. 179, s. 11.



Section 17:23A-12 - Previous Adverse Underwriting Decisions

17:23A-12. Previous adverse underwriting decisions
Previous adverse underwriting decisions. No insurance institution or agent may base an adverse underwriting decision in whole or in part:

a. On the fact of a previous adverse underwriting decision or on the fact that an individual previously obtained insurance coverage through a residual market mechanism; except that an insurance institution or agent may base an adverse underwriting decision on further information obtained from an insurance institution or agent responsible for a previous adverse underwriting decision;

b. On personal information received from an insurance-support organization whose primary source of information is insurance institutions; except that an insurance institution or agent may base an adverse underwriting decision on further personal information obtained as the result of information received from the insurance-support organization.

L. 1985, c. 179, s. 12.



Section 17:23A-13 - Disclosure Limitations And Conditions

17:23A-13. Disclosure limitations and conditions
Disclosure limitations and conditions. An insurance institution, agent or insurance-support organization shall not disclose any personal or privileged information about an individual collected or received in connection with an insurance transaction unless the disclosure is:

a. With the written authorization of the individual, provided:

(1) If the authorization is submitted by another insurance institution, agent or insurance-support organization, the authorization meets the requirements of section 6 of this act, or

(2) If the authorization is submitted by a person other than an insurance institution, agent or insurance-support organization, the authorization is:

(a) Dated,

(b) Signed by the individual, and

(c) Obtained one year or less prior to the date a disclosure is sought pursuant to this subsection;

b. To a person other than an insurance institution, agent or insurance-support organization, provided the disclosure is reasonably necessary:

(1) To enable the person to perform a business, professional or insurance function for the disclosing insurance institution, agent or insurance-support organization, and the person agrees not to disclose the information further without the individual's written authorization unless the further disclosure:

(a) Would otherwise be permitted by this section if made by an insurance institution, agent or insurance-support organization, or

(b) Is reasonably necessary for the person to perform its function for the disclosing insurance institution, agent or insurance-support organization; or

(2) To enable the person to provide information to the disclosing insurance institution, agent or insurance-support organization for the purpose of:

(a) Determining an individual's eligibility for an insurance benefit or payment, or

(b) Detecting or preventing criminal activity, fraud, material misrepresentation or material nondisclosure in connection with an insurance transaction;

c. To an insurance institution, agent, insurance-support organization or self-insurer, if the information disclosed is limited to that which is reasonably necessary:

(1) To detect or prevent criminal activity, fraud, material misrepresentation or material nondisclosure in connection with insurance transactions, or

(2) For either the disclosing or receiving insurance institution, agent or insurance-support organization to perform its functions in connection with an insurance transaction involving the individual;

d. To a medical-care institution or medical professional for the purpose of:

(1) Verifying insurance coverage or benefits;

(2) Informing an individual of a medical problem of which the individual may not be aware; or

(3) Conducting an operations or services audit, provided only that information is disclosed as is reasonably necessary to accomplish the foregoing purposes; or

e. To an insurance regulatory authority; or

f. To a law enforcement or other governmental authority: (1) To protect the interests of the insurance institution, agent or insurance-support organization in preventing or prosecuting the perpetration of fraud upon it, or

(2) If the insurance institution, agent or insurance-support organization reasonably believes that illegal activities have been conducted by the individual;

g. Otherwise permitted or required by law;

h. In response to a facially valid administrative or judicial order, including a search warrant or subpena;

i. Made for the purpose of conducting actuarial or research studies, provided:

(1) No individual may be identified in any actuarial or research report,

(2) Materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed, and

(3) The actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent or insurance-support organization;

j. To a party or a representative of a party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the insurance institution, agent or insurance-support organization, except that:

(1) Prior to the consummation of the sale, transfer, merger or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger or consolidation, and

(2) The recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent or insurance-support organization;

k. To a person whose only use of such information will be in connection with the marketing of a product or service, if:

(1) No medical-record information, privileged information, or personal information relating to an individual's character, personal habits, mode of living or general reputation is disclosed, and no classification derived from that information is disclosed,

(2) The individual has been given an opportunity to indicate that he does not want personal information disclosed for marketing purposes and has given no indication that he does not want the information disclosed, and

(3) The person receiving the information agrees not to use it except in connection with the marketing of a product or service;

l. To an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent or the marketing of an insurance product or service, if the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons;

m. By a consumer reporting agency, if the disclosure is to a person other than an insurance institution or agent;

n. To a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance institution's or agent's operations or services, if the information disclosed is reasonably necessary for the recipient to conduct the review or audit;

o. To a professional peer review organization for the purpose of reviewing the services or conduct of a medical-care institution or medical professional; p. To a governmental authority for the purpose of determining the individual's eligibility for health benefits for which the governmental authority may be liable;

q. To a certificateholder or policyholder for the purpose of providing information regarding the status of an insurance transaction; or

r. To a lienholder, mortgagee, assignee, lessor or other person shown on the records of an insurance institution or agent as having a legal or beneficial interest in a policy of insurance, provided:

(1) No medical-record information is disclosed unless the disclosure would otherwise be permitted by this section of this act; and

(2) The information disclosed is limited to that reasonably necessary to permit the person to protect its interests in the policy.

L. 1985, c. 179, s. 13.



Section 17:23A-13.1 - Notification Of Test Results By Insurer To Applicants; "Reportable Communicable Disease" Defined.

17:23A-13.1 Notification of test results by insurer to applicants; "reportable communicable disease" defined.

1.An insurer who requires an applicant for insurance to submit to medical testing as a condition of issuing, extending or renewing the insurance shall obtain the applicant's written consent for the test. If in the course of the testing the insurer determines that the applicant has a reportable communicable disease, the insurer shall promptly notify the applicant of the determination and recommend that the applicant contact a physician or other medical professional regarding the significance of the test result. The insurer shall also promptly provide the Department of Health and a physician or other medical professional designated by the applicant with a copy of the results of the test. The provisions of this act shall not be construed to require a physician or other medical professional who receives a copy of the test result to initiate contact with the applicant regarding the test result.

The insurer shall provide the notification required pursuant to this section regardless of whether the existence of the disease will result in an adverse underwriting decision for the applicant.

For the purposes of this act, "reportable communicable disease" means those diseases required to be reported to the Department of Health pursuant to N.J.A.C.8:57-1.3 through 8:57-1.6 and N.J.A.C.8:57-2.2 and 8:57-2.3.

L.1998, c.18, s.1; amended 2012, c.17, s.28.



Section 17:23A-13.2 - Regulations.

17:23A-13.2 Regulations.

2.The Commissioner of Banking and Insurance, in consultation with the Commissioner of Health, shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) which establish procedures that insurers shall use to notify applicants of test results pursuant to this act.

L.1998, c.18, s.2; amended 2012, c.17, s.29.



Section 17:23A-13.3 - Disclosure Of Information Relative To Victim Of Domestic Violence Prohibited; Exceptions.

17:23A-13.3 Disclosure of information relative to victim of domestic violence prohibited; exceptions.

3.An insurer or insurance producer shall not disclose any personal or privileged information collected or received in connection with an insurance transaction regarding an individual's status as a victim of domestic violence or a domestic violence-related condition as defined in section 1 of P.L.2003, c.41 (C.17:29B-16), or the individual's status as an employer of a victim of domestic violence, unless the disclosure is:

a.To the individual or another person with the written authorization of the individual;

b.To a licensed physician or health care provider for the direct provision of health care services with the written authorization of the individual;

c.Ordered by a court of competent jurisdiction;

d.Necessary to perform a valid business purpose, including the transfer of personal or privileged information that cannot be reasonably segregated without undue hardship, provided that the recipient of the information has executed a written agreement with the insurer or insurance producer and the disclosure is for the benefit of the individual. The disclosure shall only be made to the following:

(1)A reinsurer who seeks to reinsure a policy covering the individual and cannot write or satisfy the reinsurer's obligations under a reinsurance agreement without the disclosure;

(2)A party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of an insurer or insurance producer;

(3)A medical or claims professional contracting with the insurer or insurance producer, when necessary, to process an application, perform the insurer or insurance producer's duties under a policy, or protect the safety or privacy of the individual; or

(4)A person, other than the insurer or insurance producer, to enable the person to transact business with the disclosing insurer or insurance producer, if the business cannot be transacted without the individual's address and telephone number, and the person agrees not to disclose the information further without the individual's written authorization;

e.To an attorney for the purpose of representing the insurer or insurance producer in a judicial matter, provided that the insurer or insurance producer informs the attorney of its obligations under this section and requests the attorney to exercise due diligence in preventing the disclosure of the information, unless disclosure is reasonably necessary to enable the attorney to effectively represent the insurer or insurance producer;

f.To a policyholder or assignee, in the course of delivering an insurance policy, if the policy contains information about the individual's status as a victim of domestic violence or domestic violence-related condition or an employer of a victim of domestic violence;

g.To any other entity as ordered by the commissioner; or

h.Otherwise required by law.

As used in this section, "individual" shall have the same meaning as defined in section 2 of P.L.1985, c.179 (C.17:23A-2).

L.2003,c.41,s.3.



Section 17:23A-14 - Power Of Commissioner

17:23A-14. Power of commissioner
Power of commissioner. a. The commissioner shall have power to examine and investigate into the affairs of every insurance institution or agent doing business in this State to determine whether the insurance institution or agent has been or is engaged in any conduct in violation of this act.

b. The commissioner shall have the power to examine and investigate into the affairs of every insurance-support organization acting on behalf of an insurance institution or agent which either transacts business in this State or transacts business outside this State that has an effect on a person residing in this State in order to determine whether the insurance-support organization has been or is engaged in any conduct in violation of this act.

L. 1985, c. 179, s. 14.



Section 17:23A-15 - Hearings, Witnesses, Appearances, Production Of Books And Service Of Process

17:23A-15. Hearings, witnesses, appearances, production of books and service of process
Hearings, witnesses, appearances, production of books and service of process. a. Whenever the commissioner has reason to believe that an insurance institution, agent or insurance-support organization has been or is engaged in conduct in this State which violates this act, or if the commissioner believes that an insurance-support organization has been or is engaged in conduct outside this State which has an effect on a person residing in this State and which violates this act, the commissioner shall issue and serve upon the insurance institution, agent or insurance-support organization a statement of charges and notice of hearing to be held at a time and place fixed in the notice. The date for the hearing shall be not less than 30 days after the date of service.

b. At the time and place fixed for the hearing the insurance institution, agent or insurance-support organization charged shall have an opportunity to answer the charges against it and present evidence on its behalf. Upon good cause shown, the commissioner shall permit any adversely affected person to intervene, appear and be heard at the hearing by counsel or in person.

c. At any hearing conducted pursuant to this section the commissioner may administer oaths, examine and cross-examine witnesses and receive oral and documentary evidence. The commissioner shall have the power to subpena witnesses, compel their attendance and require the production of books, papers, records, correspondence and other documents which are relevant to the hearing. A stenographic record of the hearing shall be made upon the request of any party or at the discretion of the commissioner. If no stenographic record is made and if judicial review is sought, the commissioner shall prepare a statement of the evidence for use on review. Hearings conducted under this section shall be governed by the same rules of evidence and procedure applicable to administrative proceedings conducted pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

d. Statements of charges, notices, orders and other process of the commissioner under this act may be served by anyone duly authorized to act on behalf of the commissioner. Service of process may be completed in the manner provided by law for service of process in civil actions or by registered mail. A copy of the statement of charges, notice, order or other process shall be provided to the person or persons whose rights under this act have been allegedly violated. A verified return setting forth the manner of service, or return postcard receipt in the case of registered mail, shall be sufficient proof of service.

L. 1985, c. 179, s. 15.



Section 17:23A-16 - Service Of Process--insurance-support Organizations

17:23A-16. Service of process--insurance-support organizations
Service of process--insurance-support organizations. For the purpose of this act, an insurance-support organization transacting business outside this State which has an effect on a person residing in this State shall be deemed to have appointed the commissioner to accept service of process on its behalf, if the commissioner causes a copy of such service to be mailed forthwith by registered mail to the insurance-support organization at its last known principal place of business. The return postcard receipt for the mailing shall be sufficient proof that the same was properly mailed by the commissioner.

L. 1985, c. 179, s. 16.



Section 17:23A-17 - Cease And Desist Orders And Reports

17:23A-17. Cease and desist orders and reports
Cease and desist orders and reports. a. If, after a hearing pursuant to section 15, the commissioner determines that the insurance institution, agent or insurance-support organization charged has engaged in conduct or practices in violation of this act, the commissioner shall reduce his findings to writing and shall issue and cause to be served upon the insurance institution, agent or insurance-support organization a copy of the findings and an order requiring the insurance institution, agent or insurance-support organization to cease and desist from the conduct or practices constituting a violation of this act.

b. If, after a hearing pursuant to section 15, the commissioner determines that the insurance institution, agent or insurance-support organization charged has not engaged in conduct or practices in violation of this act, the commissioner shall prepare a written report which sets forth findings of fact and conclusions of law. The report shall be served upon the insurance institution, agent or insurance-support organization charged and upon the persons, if any, whose rights under this act were allegedly violated.

c. Until the expiration of the time allowed under section 19 of this act for filing a petition for review or until the petition is actually filed, whichever occurs first, the commissioner may modify or set aside any order or report issued under this section. After the expiration of the time allowed under section 19 of this act for filing a petition for review, if no petition has been duly filed, the commissioner may, after notice and opportunity for hearing, alter, modify or set aside, in whole or in part, any order or report issued under this section whenever conditions of fact or law warrant such action or if the public interest so requires.

L. 1985, c. 179, s. 17.



Section 17:23A-18 - Penalties

17:23A-18. Penalties
Penalties. a. In any case where a hearing pursuant to section 15 results in the finding of a knowing violation of this act, the commissioner may, in addition to the issuance of a cease and desist order as prescribed in section 17, order payment of a monetary penalty of not more than $500.00 for each violation but not to exceed $10,000.00 in the aggregate for multiple violations.

b. Any person who violates a cease and desist order of the commissioner under section 17 of this act may, after notice and hearing and upon order of the commissioner, be subject to one or more of the following penalties, at the discretion of the commissioner:

(1) A monetary fine of not more than $10,000.00 for each violation, or

(2) A monetary fine of not more than $50,000.00 if the commissioner finds that violations have occurred with such frequency as to constitute a general business practice, or

(3) Suspension or revocation of any insurance institution's or agent's license.

L. 1985, c. 179, s. 18.



Section 17:23A-19 - Judicial Review Of Orders And Reports

17:23A-19. Judicial review of orders and reports
Judicial review of orders and reports. a. Any person subject to an order of the commissioner under section 17 or section 18 or any person whose rights under this act were allegedly violated may obtain a review of any order or report of the commissioner by filing in the Superior Court, Appellate Division, within 45 days from the date of the service of the order or report, a written petition requesting that the order or report of the commissioner be set aside. A copy of the petition shall be simultaneously served upon the commissioner, who shall forthwith certify and file in the court a transcript of the entire record of the proceeding giving rise to the order or report which is the subject of the petition. Upon the filing of the petition and the transcript, the Superior Court, Appellate Division, shall have jurisdiction to make and enter a decree modifying, affirming or reversing any order or report of the commissioner, in whole or in part. The findings of the commissioner as to the facts supporting any order or report, if supported by clear and convincing evidence, shall be conclusive.

b. To the extent an order or report of the commissioner is affirmed, the court shall issue its own order commanding obedience to the terms of the order or report of the commissioner. If any party affected by an order or report of the commissioner shall apply to the court for leave to produce additional evidence and shall show to the satisfaction of the court that the additional evidence is material and that there are reasonable grounds for the failure to produce this evidence in prior proceedings, the court may order the additional evidence to be taken before the commissioner in a manner and upon those terms and conditions as the court may deem proper. The commissioner may modify his findings of fact or make new findings by reason of the additional evidence so taken and shall file modified or new findings along with any recommendation, if any, for the modification or revocation of a previous order or report. If supported by clear and convincing evidence, the modified or new findings shall be conclusive as to the matters contained therein.

c. An order or report issued by the commissioner under section 17 or 18 shall become final:

(1) Upon the expiration of the time allowed for the filing of a petition for review, if no such petition has been duly filed; except that the commissioner may modify or set aside an order or report to the extent provided in subsection c. of section 17; or

(2) Upon a final decision of the Superior Court, Appellate Division, if the court directs that the order or report of the commissioner be affirmed or the petition for review is dismissed.

d. No order or report of the commissioner under this act or order of a court to enforce the same shall in any way relieve or absolve any person affected by the order or report from any liability under any law of this State.

L. 1985, c. 179, s. 19.



Section 17:23A-20 - Individual Remedies

17:23A-20. Individual remedies
Individual remedies. a. If any insurance institution, agent or insurance-support organization fails to comply with section 8, 9 or 10 of this act with respect to the rights granted under those sections, any person whose rights are violated may apply to the Superior Court of this State, or any other court of competent jurisdiction, for appropriate equitable relief.

b. An insurance institution, agent or insurance-support organization which discloses information in violation of section 13 of this act shall be liable for damages sustained by the individual about whom the information relates; except that no individual shall be entitled to a monetary award which exceeds the actual damages sustained by the individual as a result of a violation of section 13 of this act.

c. In any action brought pursuant to this section, the court may award the costs of the action and reasonable attorney's fees to the prevailing party.

d. An action under this section shall be brought within two years from the date the alleged violation is or should have been discovered.

e. Except as specifically provided in this section, there shall be no remedy or recovery available to individuals, in law or in equity, for occurrences constituting a violation of any provision of this act.

L. 1985, c. 179, s. 20.



Section 17:23A-21 - Immunity

17:23A-21. Immunity
Immunity. No cause of action in the nature of defamation, invasion of privacy or negligence shall arise against any person for disclosing personal or privileged information in accordance with this act, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent or insurance-support organization; except this section shall provide no immunity for disclosing or furnishing false information with malice or willful intent to injure any person.

L. 1985, c. 179, s. 21.



Section 17:23A-22 - Obtaining Information Under False Pretenses

17:23A-22. Obtaining information under false pretenses
Obtaining information under false pretenses. Any person who knowingly and willfully obtains information about an individual from an insurance institution, agent or insurance-support organization under false pretenses is guilty of a crime of the fourth degree.

L. 1985, c. 179, s. 22.



Section 17:23B-1 - Definitions

17:23B-1. Definitions
1. For purposes of this act:



"Commissioner" means the Commissioner of Insurance.



"Department" means the Department of Insurance.



"Insurer" means:



a. A corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), or Subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.);

b. Any medical service corporation operating pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.);

c. Any hospital service corporation operating pursuant to P.L.1938, c.366 (C.17:48-1 et seq.);

d. Any health service corporation operating pursuant to P.L.1985, c.236 (C.17:48E-1 et al.); and

e. Any dental service corporation operating pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.).

"NAIC" means the National Association of Insurance Commissioners.



L.1993,c.238,s.1.



Section 17:23B-2 - Filing Of Information With Naic

17:23B-2. Filing of information with NAIC
2. a. Every insurer authorized to do business in this State shall annually, on or before March 1 of each year, file with the NAIC a copy of its annual statement of financial condition, along with such additional filings, as prescribed by the commissioner pursuant to law for the preceding year. The information filed with the NAIC shall be in the same form and detail as that required by the commissioner and shall include the signed jurat page and the actuarial certification. Any amendments and addendums to the annual statement of financial condition and any other financial information subsequently filed with the commissioner, including, but not limited to, quarterly financial statements, shall also be filed with the NAIC at the time this information is filed with the commissioner.

b. Foreign insurers that are domiciled in a state which has a law substantially similar to subsection a. of this section shall be deemed in compliance with this section.

c. The commissioner may require other entities which are required to file financial information with the commissioner to file such information with the NAIC.

L.1993,c.238,s.2.



Section 17:23B-3 - Immunity From Civil Liability

17:23B-3. Immunity from civil liability
3. Members of the NAIC, their duly authorized committees, subcommittees, and task forces, their delegates, NAIC employees, and all others charged with the responsibility of collecting, reviewing, analyzing and disseminating the information developed from the filing of the annual statement of financial condition shall be acting as agents of the commissioner under the authority of this act, and in the absence of actual malice, shall not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required hereunder. Nothing herein shall abrogate or lessen the common and statutory law privileges and immunities of an authorized governmental agency or any of its respective employees.

L.1993,c.238,s.3.



Section 17:23B-4 - Confidentiality

17:23B-4. Confidentiality
4. All financial analysis ratios and examination synopses concerning insurers that are submitted to the department by the NAIC Insurance Regulatory Information System are confidential and may not be disclosed by the department.

L.1993,c.238,s.4.



Section 17:23B-5 - Violations; Penalties

17:23B-5. Violations; penalties
5. a. The commissioner may suspend, revoke or refuse to renew the certificate of authority of any insurer or other entity that fails to file information with the NAIC as required by this act when due or within any extension of time which the commissioner, for good cause, may have granted.

b. In addition, or as an alternative to any other penalty, the commissioner may impose a fine of up to $5,000 for the first violation of any provision of this act, and up to $10,000 for each subsequent violation. Each day of delay in filing information as required by this act shall constitute a separate violation.

L.1993,c.238,s.5.



Section 17:23C-1 - Findings, Declarations Relative To Compliance Review Of Insurance Carriers

17:23C-1. Findings, declarations relative to compliance review of insurance carriers
1. a. The Legislature finds and declares that it is in the public interest for insurance carriers in this State to conduct voluntary internal reviews and audits of their operations, practices and procedures for the purpose of discovering and correcting any operations, practices or procedures which do not comply with applicable law or regulation or which do not comply with recognized industry standards or with the insurance carrier's own standards and for the purpose of preventing continuing and more serious violations. However, if studies and reports beyond those legally required are available to third parties other than regulators and potentially can result in the insurance carrier's liability to such third parties, the insurance carrier may be discouraged from making these additional efforts and from sharing these results with regulators. A legal structure that promotes self-policing programs can achieve improved compliance effectively at less cost to the State and to the insurance carriers. Voluntary compliance review, when properly conducted and implemented, results not only in improved compliance with law, but in the adoption of procedures and policies by the insurance carriers that exceed minimum legal requirements, and that save money by benefiting customers, lowering costs and reducing potential liabilities.

b.The Legislature therefore determines that it is the public policy of the State to encourage insurance carriers to undertake voluntary compliance reviews and corrective action programs by protecting the results of voluntary compliance reviews from third parties other than regulators. Voluntary compliance reviews shall be privileged and shall not be considered public records or public documents subject to inspection or examination under any statutory or common-law right to know request. This privilege is intended to apply only to protect reports created for the express purpose of testing and monitoring compliance, which otherwise might not be undertaken because they are not legally required. Information required to be maintained pursuant to any federal or State law or regulation will not become privileged just because it is utilized or incorporated in a voluntary compliance review report.

L.1999,c.183,s.1.



Section 17:23C-2 - Definitions Relative To Compliance Reviews Of Insurance Carriers

17:23C-2. Definitions relative to compliance reviews of insurance carriers
2.As used in this act:

"Department" means the Department of Banking and Insurance.

"Enforcement action" means a criminal investigation or prosecution, or an administrative proceeding, civil action or order by a governmental unit, agency or authority which is intended to ensure the safe and sound operation of an insurance carrier.

"Insurance carrier" means:

(1) Any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), or Subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.);

(2) Any medical service corporation operating pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.);

(3) Any hospital service corporation operating pursuant to P.L.1938, c.366 (C.17:48-1 et seq.);

(4) Any health service corporation operating pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.);

(5) Any dental service corporation operating pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.);

(6) Any dental plan organization operating pursuant to P.L.1979, c.478 (C.17:48D-1 et seq.);

(7) Any insurance plan operating pursuant to P.L.1970, c.215 (C.17:29D-1 et seq.);

(8) The New Jersey Insurance Underwriting Association operating pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.);

(9) Any risk retention group or purchasing group operating pursuant to the "Liability Risk Retention Act of 1986," 15 U.S.C. ss. 3901 et seq.;

(10) Any health maintenance organization operating pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.); and

(11) Any joint insurance fund operating pursuant to P.L.1983, c.108 (C.18A:18B-1 et seq.), P.L.1983, c.372 (C.40A:10-36 et seq.), P.L.1985, c.204 (C.18A:64A-25.33 et seq.) or P.L.1987, c.431 (C.17:49A-1 et seq.).

"Timely discloses" or "timely disclosure" means the voluntary disclosure of the findings of a voluntary compliance review to the department within 90 days of the completion of a voluntary compliance review report or the delivery of or access to a voluntary compliance review report within 20 days of a request by the department.

"Voluntary compliance review" means review, project, testing program, assessment, audit or evaluation instituted by an insurance carrier to collect information or prepare analyses, not required by statute, regulation, bulletin or order and which would otherwise not be collected, maintained or prepared, for the purposes of identifying and correcting problems of compliance with applicable laws and regulations.

"Voluntary compliance review report" means any document or documents prepared or assembled by any person or group of persons, committee or entity conducting a voluntary compliance review, including without limitation, supporting information and documents such as notes, records of observations, findings, conclusions, drafts, memoranda, drawings, photographs, electronic or computerized mail, audio or video recordings or transcriptions or depictions of any type, stored computer data, including floppy or other disks, hard drives, printer memory, software or other data compilations from which information can be obtained, charts, graphs and surveys, provided, however, that the documents and supporting information are developed for the purpose of and in the course of a voluntary compliance review.

L.1999,c.183,s.2.



Section 17:23C-3 - Voluntary Compliance Review Report Privileged

17:23C-3. Voluntary compliance review report privileged
3.A voluntary compliance review report shall be privileged and neither it nor its existence shall be discoverable or admissible as evidence in any legal action or administrative proceeding of any nature involving the insurance carrier, except as provided in section 5 of this act.

L.1999,c.183,s.3.



Section 17:23C-4 - Privilege Regarding Preparation Of Report

17:23C-4. Privilege regarding preparation of report
4.Persons involved in the preparation of a voluntary compliance review report shall not be required to give answers to any questions or provide testimony regarding the existence, contents or conclusions of any voluntary compliance review report, except as provided in section 5 of this act.

L.1999,c.183,s.4.



Section 17:23C-5 - Limited Disclosure, Circumstances

17:23C-5. Limited disclosure, circumstances
5. a. The provisions of sections 3 and 4 of this act shall not apply if:

(1) an enforcement action is taken, that enforcement action is contested, and an administrative law judge or a court of competent jurisdiction determines that a voluntary compliance review report is relevant to that enforcement action; provided however, that disclosure of a voluntary compliance review report shall be made under seal, with no disclosure beyond the department, the administrative law judge or court of competent jurisdiction, and resulting in no waiver of the privilege to any other individuals or entities seeking disclosure; or

(2) there is a statutory requirement that the violation identified or discovered as a result of the voluntary compliance review be reported; provided however, that a court may order disclosure only in accordance with the terms of this act.

b.The disclosure authorized under paragraphs (1) and (2) of subsection a. of this section shall apply only to those sections and portions of the voluntary compliance review report that pertain to the specific violation which is the subject of the enforcement action. All other sections and portions of the voluntary compliance review report shall remain privileged.

c.If there is a dispute concerning the sections or portions of the voluntary compliance review report subject to disclosure, an administrative law judge or a court of competent jurisdiction, upon petition of either party, shall conduct an in camera review of those sections or portions subject to dispute.

L.1999,c.183,s.5.



Section 17:23C-6 - Reports Placed Under Seal At Conclusion Of Enforcement Action

17:23C-6. Reports placed under seal at conclusion of enforcement action
6.At the conclusion of an enforcement action in which a court or administrative law judge determines that an insurance carrier has committed no statutory or regulatory violation, all voluntary compliance review reports contained within the case file of the proceeding shall be placed under seal and the department shall treat that material as confidential, as if no enforcement action had been taken.

L.1999,c.183,s.6.



Section 17:23C-7 - Materials Not Considered Privileged

17:23C-7. Materials not considered privileged
7.The following materials described in this section shall not become privileged pursuant to the provisions of sections 3 and 4 of this act because they are utilized or incorporated in a voluntary compliance review report:

(1) documents, communications, data, reports or other information required to be collected, developed, maintained, reported or made available to a regulatory agency pursuant to any federal or State law, regulation, permit, bulletin or order or in the normal processing of customer transactions;

(2) information obtained by observation, sampling, examining, auditing or monitoring by any regulatory agency;

(3) information obtained from a source independent of the voluntary compliance review; and

(4) information exchanged by and among the department and other appropriate regulators pursuant to an agreement between or among the regulatory agencies; provided, however, that notwithstanding this permitted exchange of information by the regulatory agencies, sections 3 and 4 of this act shall continue to apply with respect to a person who is not a regulatory agency.

L.1999,c.183,s.7.



Section 17:23C-8 - Inadmissibility Of Privileged Information

17:23C-8. Inadmissibility of privileged information
8.No person shall use any information privileged pursuant to this act to discover any other information and any information so discovered shall be inadmissible in any action or proceeding. If an administrative law judge or a court of competent jurisdiction determines that any information is not privileged, it shall, by the entry of appropriate protective orders, ensure that information is disclosed only to the extent required for the proper conduct of the subject action or proceeding.

L.1999,c.183,s.8.



Section 17:23C-9 - Privileges Unaffected

17:23C-9. Privileges unaffected
9.Nothing in this act shall limit, waive or abrogate the scope or nature of any statutory or common law privilege, including, without limitation, the work product doctrine and the attorney-client privilege.

L.1999,c.183,s.9.



Section 17:23C-10 - Circumvention Prohibited

17:23C-10. Circumvention prohibited
10. No regulatory agency shall adopt a rule for the purpose of circumventing the privilege established in this act by requiring disclosure of a voluntary compliance review report.

L.1999,c.183,s.10.



Section 17:23C-11 - Continuing Privilege Of Disclosed Information

17:23C-11. Continuing privilege of disclosed information
11. a. If an insurance carrier timely discloses information it obtained from a voluntary compliance review to the department or to another appropriate regulatory agency, that information and the voluntary compliance review which resulted in the information shall remain subject to sections 3 and 4 of this act, except that the agency receiving the information may use it with respect to an enforcement action.

b.The regulatory agency, in deciding on the appropriate penalty or sanction, if any, for a violation shall consider the timely disclosure as a mitigating factor if the violation is disclosed and the insurance carrier responsible for the violation demonstrates, and the regulator determines, that the violation is not the result of knowing, purposeful, reckless or criminally negligent conduct, that reasonable corrective action has been or is being taken to rectify and eliminate any detected violation and that the insurance carrier has made or is making a good-faith effort to prevent similar violations.

L.1999,c.183,s.11.



Section 17:23C-12 - Construction Of Act Relative To Third Party Access

17:23C-12. Construction of act relative to third party access
12. Nothing in this act shall be construed to permit any third party access to any voluntary compliance review report subject to the provisions of this act. For the purpose of this section, "third party" means a person other than a federal, State or local governmental agency; however, those agencies shall only be provided access to voluntary compliance review reports if they agree in writing to be bound by the terms of this act.

L.1999,c.183,s.12.



Section 17:23C-13 - Production Of Documents Not A Waiver Of Privilege; Penalty

17:23C-13. Production of documents not a waiver of privilege; penalty
13. a. The department may require production of any document from an insurance carrier through timely disclosure or pursuant to compulsion of law, for its review. This production shall not constitute a waiver of the privilege established by this act.

b.The privilege provided by this act shall not be waived if the department or an employee of the department discloses a document provided to the department to a third-party. For the purpose of this section, "third party" means a person other than a federal, State or local governmental agency; however, those agencies shall only be provided access to voluntary compliance reports if they agree in writing to be bound by the terms of this act.

c.Any person who is found to have intentionally or recklessly disclosed any document to a third party in violation of this act shall be guilty of a crime of the third degree.

L.1999,c.183,s.13.



Section 17:24-1 - Investments By Insurance Companies Generally.

17:24-1 Investments by insurance companies generally.



Section 17:24-1.1 - Written Plan For Acquiring, Holding Investments, Investment Practices.

17:24-1.1 Written plan for acquiring, holding investments, investment practices.

2. a. An insurer's board of directors shall adopt a written plan for acquiring and holding investments and for engaging in investment practices that specifies guidelines as to the quality, maturity, and diversification of investments and other specifications including investment strategies intended to assure that the investments and investment practices are appropriate for the business conducted by the insurer, its liquidity needs, and its capital and surplus. The board shall review and assess the insurer's technical investment and administrative capabilities and expertise before adopting a written plan concerning an investment strategy or investment practice.

b.Investments acquired and held under R.S.17:24-1 et seq. shall be acquired and held under the supervision and direction of the board of directors of the insurer. The board of directors shall evidence by formal resolution, at least annually, that it has determined whether all investments have been made in accordance with delegations, standards, limitations and investment objectives prescribed by the board or a committee of the board charged with the responsibility to direct its investments.

c.On no less than a quarterly basis, and more often if deemed appropriate, an insurer's board of directors or committee of the board of directors shall:

(1)Receive and review a summary report on the insurer's investment portfolio, its investment activities and investment practices engaged in under delegated authority, in order to determine whether the investment activity of the insurer is consistent with its written plan; and

(2)Review and revise, as appropriate, the written plan.

d.In discharging its duties under this section, the board of directors shall require that records of any authorizations or approvals, other documentation as the board may require and reports of any action taken under authority delegated under the plan referred to in subsection a. of this section shall be made available on a regular basis to the board of directors.

e.If an insurer does not have a board of directors, all references to the board of directors in R.S.17:24-1 et seq. shall be deemed to be references to the governing body of the insurer having authority equivalent to that of a board of directors.

L.2007, c.252, s.2.



Section 17:24-1.2 - Actions Prohibited By Insurer Without Prior Approval; Exceptions.

17:24-1.2 Actions prohibited by insurer without prior approval; exceptions.

3. a. (1) Except as provided in subsection b. of this section, an insurer shall not, without the prior written approval of the commissioner, directly or indirectly:

(a)make a loan to, or other investment in, an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest;

(b)make a guarantee for the benefit of, or in favor of, an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest; or

(c)enter into an agreement for the purchase or sale of property from or to an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest.

(2)For purposes of this section, an officer or director shall not be deemed to have a financial interest by reason of an interest that is held directly or indirectly through the ownership of equity interests representing less than 5% of all outstanding equity interests issued by a person that is a party to the transaction, or solely by reason of that individual's position as a director or officer of a person that is a party to the transaction.

(3)Nothing in this subsection shall permit an investment that is otherwise prohibited by law.

(4)This subsection shall not apply to a transaction between an insurer and any of its subsidiaries or affiliates entered into in compliance with section 4 of P.L.1970, c.22 (C.17:27A-4) other than a transaction between an insurer and its officer or director.

b.An insurer may make, without the prior written approval of the commissioner:

(1)Advances to officers or directors for expenses reasonably expected to be incurred in the ordinary course of the insurer's business or guarantees associated with credit or debit cards issued or credit extended for the purpose of financing these expenses;

(2)Loans secured by the principal residence of an existing or new officer of the insurer made in connection with the officer's relocation at the insurer's request, so long as the terms and conditions otherwise are the same as those generally available from unaffiliated third parties;

(3)Secured loans to an existing or new officer of the insurer made in connection with the officer's relocation at the insurer's request, if the loans:

(a)do not have a term exceeding two years;

(b)are required to finance mortgage loans outstanding at the same time on the prior and new residences of the officer;

(c)do not exceed an amount equal to the equity of the officer in the prior residence; and

(d)are required to be fully repaid within two years, or upon the sale of the prior residence whichever first occurs; and

(4)Loans and advances to officers or directors made in compliance with State or federal law specifically related to the loans and advances by a regulated non-insurance subsidiary or affiliate of the insurer in the ordinary course of business and on terms no more favorable than those available to other customers of the entity.

L.2007, c.252, s.3.



Section 17:24-3 - Accepting Or Acquiring Corporate Stock Or Other Securities Or Property

17:24-3. Accepting or acquiring corporate stock or other securities or property
Nothing contained in this chapter shall be construed to prohibit an insurance company from accepting or acquiring corporate stock or evidences of indebtedness or other securities or property (1) pursuant to a plan of reorganization approved or made effective by order of a court having jurisdiction over the property of a debtor, (2) pursuant to a voluntary plan or agreement of reorganization approved in writing by the commissioner, (3) as payment on account of an existing indebtedness, (4) as realization of collateral for a loan in default, or (5) through the exercise of rights of conversion, warrants or rights to purchase stock, or preemptive rights to subscribe to stock, contained in or attached to a previously existing investment of such company. If any such stock, securities or property so received shall be of a kind or in an amount not otherwise allowable as an investment by this chapter, they shall be disposed of within 5 years from the time of their acquisition, unless the commissioner shall, for good cause shown, allow further time for the disposal thereof and then within the time so allowed.

Amended by L.1956, c. 182, p. 692, s. 2.



Section 17:24-5 - Valuation Of Bonds

17:24-5. Valuation of bonds
All bonds or other evidences of debt held by an insurance corporation authorized to do business in this state may, if amply secured and not in default as to principal or interest, be valued as follows:

If purchased at par, at the par value; if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield meantime the effective rate of interest at which the purchase was made, but the purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, and the commissioner shall have full discretion in determining the method of calculating values according to the foregoing rule, and the values found by him in accordance therewith shall be final and binding, and any such corporation may return the bonds or other evidences of debt at their market value or their book value, but in no event at an aggregate value in excess of the aggregate of the values calculated according to the foregoing rule.

This section shall not be construed to apply to any insurance corporation authorized to do business in this state which shall not elect to value its bonds and other evidences of debt by amortization as herein provided.



Section 17:24-5.1 - Valuation Of Securities Held By Insurance Company; Violations; Penalties

17:24-5.1. Valuation of securities held by insurance company; violations; penalties
4. Except as otherwise required by the commissioner, securities held by an insurance company transacting business in this State in accordance with the provisions of Title 17 of the Revised Statutes shall be valued in accordance with the published valuation standards of the Securities Valuation Office of the National Association of Insurance Commissioners. Every insurance company licensed to transact business in this State shall comply with the filing and valuation requirements of the Securities Valuation Office of the National Association of Insurance Commissioners or requirements established by the commissioner, as applicable, with respect to the valuation of securities. Any insurance company that fails to comply with the provisions of this section shall be subject to a penalty of not less than $1,000 nor more than $5,000 for a first violation, and not less than $2,000 nor more than $10,000 for each subsequent violation.

L.1993,c.242,s.4.



Section 17:24-6 - Marine Insurance Companies; Additional Investments

17:24-6. Marine insurance companies; additional investments
Any company organized for the purpose of marine insurance may also lend its funds on bottomry and respondentia bonds and change and reinvest the same.



Section 17:24-7 - Title Insurance Companies; Dealing In Real Estate Mortgages; Issuing Obligations

17:24-7. Title insurance companies; dealing in real estate mortgages; issuing obligations
A company organized under chapters seventeen to thirty-three of this Title (s. 17:17-1 et seq.), to transact the business authorized by paragraph "h" of section 17:17-1 of this Title, may also, with its capital and surplus, take, buy, sell and deal in first mortgages on real estate, and, also may act as agent for investors in and the holders of mortgages and interests therein, in the purchase, sale, and servicing thereof; provided, that no contract of insurance or guaranty or other obligation to pay money be incurred in connection with such managing or servicing beyond the obligation of accounting for funds received.

Companies incorporated and authorized to conduct the business of insuring titles under charters issued prior to the enactment of this amendment shall enjoy all of the powers given by this act as amended and all of the powers they enjoy under their existing certificates of incorporation; provided, however, that they shall not be permitted to write any new contracts guaranteeing payment of principal and interest of bonds and mortgages, or shares or parts of mortgages or mortgage participation certificates, or shares or parts of bonds secured by mortgage, or bonds secured by trust mortgage, or participation certificates or coupon bonds entitling the holder to a proportionate share in a series or number of mortgages and bonds, or extensions or renewals thereof, or other obligations directly or indirectly secured by bonds and mortgages, except such contracts of guaranty as may be issued or made by way of extensions, substitutions, refunding issues of bonds or participations, or otherwise in performing existing contracts of that character.

Amended by L.1938, c. 289, p. 625, s. 9.



Section 17:24-8 - Additional Investment Permitted Title Insurance Companies

17:24-8. Additional investment permitted title insurance companies
Any insurance company of this state, engaged in the business of insuring title to real estate, may also invest its capital or surplus, or both, in shares or parts of mortgages and any mortgage participation certificates which entitle the holder to a proportionate share in a mortgage or number of mortgages or extensions or renewals thereof, which are a first lien on improved real estate in this state, and the amount of which mortgages shall not at the time of the making of the loan exceed sixty per cent of the estimated worth of the real estate covered by the respective mortgages at a rate of interest not less than three per cent nor greater than six per cent per annum. No share or part of the mortgages so held shall be subordinated to any prior interest therein. Mortgages in parts of which any of the capital or surplus, or both, may be invested, together with any guarantees of payment, insurance policies, and other instruments and evidences of title relating thereto, shall be held for the benefit of the insurance company and of any other persons interested in the mortgages by a bank, trust company or title guaranty corporation organized under the laws of this state, or jointly by such a corporation and an individual who is a citizen and bona fide resident of this state. A certificate stating that the corporation, or the corporation and the individual jointly, as the case may be, holds the instruments for the benefit of the insurance company and of any other persons who may be interested in the mortgage, among whom the corporation or the individual jointly holding the instruments may be included, shall be executed by the corporation and delivered to each person who becomes interested in the mortgage. Every corporation, or corporation and individual jointly, issuing any such certificate, shall keep a record in proper books of account of all certificates issued.

Any investments made by any such title insurance company, prior to March twenty-sixth, one thousand nine hundred and twenty-eight, shall be considered as legal assets forming part of the capital and surplus of the insurance company.



Section 17:24-9 - Investment Of Surplus In Stock Of Certain Companies

17:24-9. Investment of surplus in stock of certain companies
Any company, other than a life insurance company, organized and authorized to transact business under chapters 17 to 33 of this title (s. 17:17-1 et seq.), may also invest not exceeding twenty-five per cent of its surplus in the common stock of any nondividend-paying insurance company or companies organized in and authorized to transact business in this state.



Section 17:24-10 - Investments In Foreign Securities

17:24-10. Investments in foreign securities
Any insurance company of this State lawfully doing business in any foreign country may also invest its funds, to an amount not exceeding the value of its outstanding policies of insurance issued or delivered in the foreign country, in securities issued by any governing body or agency or any corporation of the foreign country or in obligations secured upon property therein, otherwise of the same character as that prescribed for authorized investments for the funds of the company under the laws of this State; provided, that any loan secured by first mortgage on unencumbered real estate in the Dominion of Canada, authorized and placed under any act of that Dominion by virtue of which it assumes liability for all or a substantial portion of any loss resulting from the liquidation of such investment after the foreclosure of the mortgage securing the same, or by virtue of which it guarantees the payment of such loan, shall be construed as being of such character. Any investment hereby authorized shall be subject to all other limitations imposed by the laws of this State.

Amended by L.1945, c. 23, p. 80, s. 1.



Section 17:24-11 - Bond And Mortgage; Sale Or Assignment Of Part With Guaranty Of Payment; Subordinate Interests

17:24-11. Bond and mortgage; sale or assignment of part with guaranty of payment; subordinate interests
If a company incorporated under this subtitle has, prior to April eighteenth, one thousand nine hundred and thirty-two, under any provision thereof, purchased, obtained or invested in bonds secured by mortgages which are first liens upon the properties described in the mortgages and the company has sold or assigned with a guaranty of payment of principal and interest or shall, after April eighteenth, one thousand nine hundred and thirty-two, sell or assign with such guaranty a primary part or portion of any of such bonds and mortgages to a purchaser thereof, retaining the balance of the bond and mortgage itself behind and subordinate to the lien of the purchaser, the company may continue to hold such interest in the bonds and mortgages and thereafter acquire any other interest in the bonds and mortgages. In each case any such interest shall be considered a proper authorized and legal investment under the terms of this subtitle.

Nothing herein contained shall be construed to authorize the retention of subordinate interests in bonds and mortgages hereafter purchased, obtained or invested in.



Section 17:24-12 - Holding Of Securities Within State; Exceptions

17:24-12. Holding of securities within State; exceptions
17:24-12. All securities of domestic insurers shall be held for safekeeping within the geographical limits of this State, except:

a. Securities deposited with public officials of other states, the District of Columbia, the United States Government, any territory or possession thereof, the Commonwealth of Puerto Rico, and foreign countries, to the extent required by the laws of the jurisdiction as a condition for authority to transact business;

b. Securities required as collateral for loans or as security for the performance of contracts;

c. Mortgages and evidences of indebtedness secured thereby, which are held for safekeeping in one or more offices operated by and under the direct control of an officer of the company;

d. Stock and other securities representing stock or convertible into stock, and options, warrants, or rights to acquire stock;

e. Debt securities with a maturity of less than one year;



f. Securities issued or guaranteed by the United States or any department or agency or instrumentality thereof; and

g. As long as there are held for safekeeping within the geographical limits of this State securities having a value of not less than $50,000,000.00, any other debt securities which are publicly traded.

This section shall not limit or prohibit: (1) the deposit of securities under agreements as provided in R.S.17:24-3, or (2) the transmission of securities outside the State for the purpose of securing or recording title to the securities or to property, or for the purpose of the sale, exchange or alteration of the provisions of the securities, or for the collection of any payment due thereon, or (3) the holding of securities in the names of nominees authorized by the board of directors of the insurer, or by a committee of the board which is charged with the duty of supervising investments, or (4) the lending of securities to any corporation or business partnership upon adequate collateral security, or (5) the holding outside of the State, in The Depository Trust Company or any other depository institution approved by the Commissioner of Insurance, of securities which comprise all or part of a custodial account for which the fiduciary is a qualified bank pursuant to section 28 of P.L.1948, c.67 (C.17:9A-28) or is an association authorized to exercise fiduciary powers pursuant to subsection (19) of section 48 of P.L.1963, c.144 (C.17:12B-48).

Amended 1977,c.351; 1983,c.81,s.2; 1983,c.279,s.1; 1995,c.182,s.1.



Section 17:24-13 - Purpose Of Act; Expenses Of Committee In Investigation, Analyses, And Valuation Of Securities

17:24-13. Purpose of act; expenses of committee in investigation, analyses, and valuation of securities
The purpose of this act is to provide a means of making funds not in excess of two hundred and fifty thousand dollars ($250,000.00) in any one year available to the Committee on Valuation of Securities of the National Association of Insurance Commissioners to defray the expenses of such committee in the investigation, analyses and valuation of securities and the determination of the amortizability of bonds, owned by insurance companies, for the purpose of furnishing to the several States on a uniform basis information needed in the supervision of insurance companies licensed to transact business in the several States. The Commissioner of Banking and Insurance is hereby authorized to disburse in the manner hereinafter provided, in co-operation with supervisory officials of other States, funds obtained through assessments for such purpose under this act.

L.1949, c. 248, p. 797, s. 1.



Section 17:24-14 - Budget Estimate

17:24-14. Budget estimate
The Commissioner of Banking and Insurance shall periodically obtain from such Committee on Valuation of Securities a verified budget estimate of the receipts and of the expenses to be incurred by the committee for a stated period, not exceeding one year, with appropriate explanations of the estimates therein contained.

L.1949, c. 248, p. 797, s. 2.



Section 17:24-16 - Audit Of Receipts And Disbursements; Statement Of Assets And Liabilities

17:24-16. Audit of receipts and disbursements; statement of assets and liabilities
The commissioner shall require annually and at such other times as he may deem it necessary or advisable a duly certified audit of receipts and disbursements and statement of assets and liabilities, showing the details of the financial operations of the Committee on Valuation of Securities.

L.1949, c. 248, p. 798, s. 4.



Section 17:24-25 - Partial Repeal

17:24-25. Partial repeal
a. The following sections of the Revised Statutes, insofar as they apply to life insurance companies are repealed:

Sections 17:2-1, 17:2-2, 17:2-4 to 17:2-8, 17:19-1 to 17:19-12, 17:24-1, 17:24-3, 17:24-5, 17:24-10 to 17:24-12.

b. The following acts insofar as they apply to life insurance companies are repealed:

P.L.1938, chapter 222, P.L.1945, chapter 257, and P.L.1947, chapter 308.

L.1967, c. 201, s. 9, eff. Aug. 25, 1967.



Section 17:24-26 - Repeal

17:24-26. Repeal
Section 17:24-2 of the Revised Statutes and P.L.1964, chapter 138 are repealed.

L.1967, c. 201, s. 10, eff. Aug. 25, 1967.



Section 17:24-28 - Definitions Relative To Investment Pools.

17:24-28 Definitions relative to investment pools.

1.As used in this act:

"Business entity" means a corporation, limited liability company, limited liability partnership, association, partnership, joint stock company, joint venture, mutual fund trust, or other legal form of organization, whether organized for-profit or not-for-profit.

"Class one money market mutual fund" means a money market mutual fund that at all times qualifies for investment using the bond class one reserve factor under the published valuation standards of the Securities Valuation Office of the National Association of Insurance Commissioners.

"Commissioner" means the Commissioner of Banking and Insurance.

"Government money market mutual fund" means a money market mutual fund that at all times:

(1)Invests only in obligations issued, guaranteed or insured by the federal government of the United States or collateralized and repurchase agreements composed of these obligations; and

(2)Qualifies for investment without a reserve under the published valuation standards of the Securities Valuation Office of the National Association of Insurance Commissioners.

"Money market mutual fund" means a mutual fund that meets the conditions of 17 C.F.R.s.270.2a-7, under the federal "Investment Company Act of 1940," 15 U.S.C.s.80a-1 et seq.

"Obligation" means a bond, note, debenture, trust certificate including an equipment certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, credit tenant loan, loan secured by financing net leases and other evidence of indebtedness for the payment of money (or participations, certificates or other evidences of an interest in any of the foregoing), whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.

"Qualified bank" means a national bank, state bank or trust company that at all times is no less than adequately capitalized as determined by the standards adopted by the United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System.

"Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.

"Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.

"Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand.

"SVO" means the Securities Valuation Office of the National Association of Insurance Commissioners.

L.1999,c.20,s.1.



Section 17:24-29 - Permitted Investments, Qualifications.

17:24-29 Permitted investments, qualifications.

2.An insurer may invest in investment pools that:

a.Invest only in:

(1)Obligations that are rated "1" or "2" by the SVO or have an equivalent of an SVO "1" or "2" rating by a nationally recognized statistical rating organization recognized by the SVO and have:

(a)A remaining maturity of 397 days or less or a put that entitles the holder to receive the principal amount of the obligation, which put may be exercised through maturity at specified intervals, not exceeding 397 days; or

(b)A remaining maturity of three years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index (federal funds, prime rate, treasury bills, London InterBank Offered Rate (LIBOR) or commercial paper) and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(2)Government money market mutual funds or class one money market mutual funds; or

(3)Securities lending, repurchase and reverse repurchase transactions on investments in which an insurer is permitted to invest pursuant to the provisions of R.S.17:24-1; or

b.Invest only in investments which an insurer may acquire under subsection a. of this section if the insurer's proportionate interest in the amount invested in these investments does not exceed the applicable limits of section 4 of this act.

L.1999,c.20,s.2.



Section 17:24-30 - Qualified Investment Pools.

17:24-30 Qualified investment pools.

3.For an investment in an investment pool to be qualified under this act, the investment pool shall not:

a.Acquire securities issued, assumed, guaranteed or insured by the insurer or an affiliate of the insurer;

b.Borrow or incur any indebtedness for borrowed money, except for securities lending and reverse repurchase transactions that meet the requirements of this act; or

c.Permit the aggregate value of securities then loaned or sold to, purchased from or invested in any one business entity under this act to exceed ten percent of the total assets of the investment pool.

L.1999,c.20,s.3.



Section 17:24-31 - Limits On Permitted Investments.

17:24-31 Limits on permitted investments.

4.Notwithstanding the provisions of R.S.17:24-1 to the contrary, an insurer may invest in an investment pool, however, an insurer shall not acquire an investment in an investment pool under this act if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer:

a.n any one investment pool would exceed ten percent of its admitted assets; or

b.In all investment pools, investing in investments permitted under section 2 of this act, would exceed thirty-five percent of its admitted assets.

L.1999,c.20,s.4.



Section 17:24-32 - Requirements Of Manager Of Investment Pool.

17:24-32 Requirements of manager of investment pool.

5.For an investment in an investment pool to be qualified under this act, the manager of the investment pool shall:

a.Be organized under the laws of the United States or a state and designated as the pool manager in a pooling agreement;

b.Be the insurer, an affiliated insurer or a business entity affiliated with the insurer, a qualified bank, a business entity registered under the federal "Investment Advisors Act of 1940," 15 U.S.C.s.80A-1 et seq., or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or affiliated or subsidiaries of its United States manager;

c.Compile and maintain detailed accounting records setting forth:

(1)The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool;

(2)A complete description of all underlying assets of the investment pool (including amount, interest rate, maturity date (if any) and other appropriate designations); and

(3)Other records which, on a daily basis, allow third parties to verify each participant's investment in the investment pool; and

d.Maintain the assets of the investment pool in one or more accounts, in the name of or on behalf of the investment pool, under a custody agreement with a qualified bank. The custody agreement shall:

(1)State and recognize the claims and rights of each participant;

(2)Acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool;

(3)Contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person ; and

(4)Conform with guidelines established by the National Association of Insurance Commissioners and regulations governing custodial or safeguard agreements promulgated by the commissioner.

L.1999,c.20,s.5.



Section 17:24-33 - Written Pooling Agreement, Terms.

17:24-33 Written pooling agreement, terms.

6.The pooling agreement for each investment pool shall be in writing and shall provide that:

a.An insurer and its affiliated insurers or, in the case of an investment pool investing solely in investments permitted under section 2 of this act, the insurer and its subsidiaries, affiliates or any pension or profit sharing plan of the insurer, its subsidiaries and affiliates or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall, at all times, hold one hundred percent of the interests in the investments pool;

b.The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person;

c.In proportion to the aggregate amount of each pool participant's interest in the investment pool:

(1)Each participant owns an undivided interest in the underlying assets of the investment pool; and

(2)The underlying assets of the investment pool are held solely for the benefit of each participant;

d.A participant, or in the event of the participant's insolvency, bankruptcy or receivership, its trustee, receiver or other successor-in-interest, may withdraw all or any portion of its investment from the pool under the terms of the pooling agreement;

e.Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed five business days. Distributions under this paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(1)In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool;

(2)In kind, a pro rata share of each underlying asset; or

(3)In a combination of cash and in kind distributions, a pro rata share in each underlying asset;

f.The pool manager shall make the records of the investment pool available for inspection by the commissioner, and an audit of the pool accounting records shall be conducted at least annually by an independent certified public accountant; and

g.Valuation of the assets of the investment pool shall be in conformance with valuation standards established by the National Association of Insurance Commissioners and regulations promulgated by the commissioner.

L.1999,c.20,s.6.



Section 17:24-34 - Investment Pool, Organized As Business Entity.

17:24-34 Investment pool, organized as business entity.

7.An investment pool established pursuant to the provisions of this act shall be a business entity and shall be a subsidiary organized to engage exclusively in the acquisition, ownership or management of investments, provided that the subsidiary is wholly-owned by two or more insurers domiciled in the United States, who are members of the same holding company system.

L.1999,c.20,s.7.



Section 17:24-35 - Authority Of Commissioner.

17:24-35 Authority of commissioner.

8.The commissioner shall have the authority to:

a.Review any investment pool agreement and disapprove that agreement if it does not comply with the provisions of this act;

b.Review the operation of any investment pool and order compliance with this act; and

c.Disallow, as an admitted asset, any investment not in compliance with the provisions of this act.

L.1999,c.20,s.8.



Section 17:24-36 - Inapplicability Of C.17:27a-4 As To Transaction Standards.

17:24-36 Inapplicability of C.17:27A-4 as to transaction standards.

9.The provisions of section 4 of P.L.1970, c.22 (C.17:27A-4) shall not apply to transactions between the pool and its participants, provided, however, that the investment activities of the pool and transactions between an insurer investment pool and its participants shall be reported annually in the registration statement required pursuant to section 3 of P.L.1970, c.22 (C.17:27A-3).

L.1999,c.20,s.9.



Section 17:25-1 - Classes Of Stock

17:25-1. Classes of stock
No stock company formed under chapters 17 to 33 of this title (s. 17:17-1 et seq.) shall create more than one class of stock except, however, that preferred or nonvoting stock, or both, may be issued if the amount of the stock so issued shall not at any time exceed the amount of common or voting stock, or both, then issued and outstanding, but preferred stock may be issued without limitation when such preferred stock is to be purchased or loaned upon by any corporation, association or agency created by or organized under any law of the United States of America.



Section 17:25-2 - Stipulations In Stock Subscriptions

17:25-2. Stipulations in stock subscriptions
Every subscription to the capital stock of a stock company shall contain the stipulation that no sum shall be used for commission, promotion or organization expenses in excess of a per cent of the amount paid upon the stock subscriptions, to be named in the stipulation, not exceeding fifteen per cent. Every subscription for stock and every application for insurance in the company made prior to the granting to the company by the commissioner of the certificate of authority shall contain the stipulation that the money advanced by the applicant shall be returned to him without any deduction if the company fails to complete its organization or procure the certificate or issue the policy applied for in the application.



Section 17:25-3 - Declaration Of Dividends By Companies Specially Incorporated

17:25-3. Declaration of dividends by companies specially incorporated
Any insurance company organized under a special law may declare dividends out of its surplus earnings at such times and at such per cent of its capital stock as a majority of the directors determines. No dividend shall be made when the capital stock is impaired or when the making of the dividend would have the effect of impairing the capital stock, anything in the law creating the company, or its amendments or supplements, to the contrary notwithstanding.



Section 17:25-4 - Retirement Of Unclaimed Scrip

17:25-4. Retirement of unclaimed scrip
When a company incorporated as a mutual insurance company has issued scrip or certificates of contribution to its capital, but is unable to ascertain the name or residence of the present owner thereof to whom to pay the interest or dividends thereon, and the interest or dividends have accumulated for six years or more and are being held for the benefit of the owner, the company may retire the scrip or certificates as hereinafter provided.



Section 17:25-5 - Affidavit Filed; Certificate Of Diligent Inquiry

17:25-5. Affidavit filed; certificate of diligent inquiry
The company shall file with the commissioner an affidavit by its president, secretary or treasurer, describing the unclaimed scrip or certificates as to the number of shares thereof, the amount contributed to the capital of the company as evidenced thereby, the length of time, not less than six years, during which interest or dividends have been declared or become due and payable thereon but have not been called for, the amount of the accumulations, together with a statement of the inquiry made for the name and address of the present owner thereof. The commissioner upon receipt of the affidavit, and any additional or supplemental affidavits which he may in his discretion require, and upon being satisfied that diligent inquiry has been made for the name and address of the present owner of the unclaimed scrip and interest or dividends thereon, shall issue a statement to the company certifying that in his judgment the company has made diligent inquiry for the name and residence of the owner.



Section 17:25-6 - Amount Paid Into State Treasury; Scrip Deemed Retired

17:25-6. Amount paid into state treasury; scrip deemed retired
Upon filing with the state treasurer the statement from the commissioner, the company may pay into the treasury of this state the amount of contribution to the capital of the company evidenced by the scrip or certificates, with all interest or dividends thereon declared to be due and payable and held by the company for the benefit of each owner, and interest at the rate of six per cent per annum on the amount so contributed from the last date of any declaration of interest or dividend thereon to the date of the payment into the state treasury. The state treasurer shall receive the money and hold it for the benefit of the unknown owner. Thereupon the scrip or certificates shall be deemed to be retired and all rights of the owner thereof against the company shall be transferred to the money in the hands of the state treasurer, and no action based upon the contributions to the capital of the company or upon the scrip shall thereafter be maintained by the holder or owner thereof against the company.



Section 17:25-7 - Escheat Of Deposit After Twenty Years

17:25-7. Escheat of deposit after twenty years
If, within twenty years after the deposit, no claim or demand is made by the owner of the scrip or certificates, the money so deposited for the benefit of the owner shall thereupon escheat to the state of New Jersey.



Section 17:26-1 - Change Of Name, Extension Of Corporate Existence Or Amendment Of Charter Or Certificate Of Incorporation; Procedure

17:26-1. Change of name, extension of corporate existence or amendment of charter or certificate of incorporation; procedure
Any insurance company of this State, whether incorporated under the provisions of this chapter or under the provisions of any special act, may change its name, extend its corporate existence, either before or after the expiration of the period limited for its duration or amend its charter or certificate of incorporation as follows:

The board of directors shall pass a resolution declaring that the amendment, change or alteration is advisable and calling a meeting of the stockholders or members to take action thereon. The meeting shall be held upon the notice the by-laws provide, or, in the absence of such provision, upon ten days' notice in writing given personally or by mail to each stockholder or member. If two-thirds in interest of the stockholders, or, in the case of a mutual company, two-thirds of the members, vote in favor of the amendment, change or alteration, a certificate thereof shall be signed by the president or a vice-president and secretary under the corporate seal and be acknowledged or proved as in the case of deeds of real estate. The certificate shall be submitted to the Attorney-General for his approval, as provided for certificates of incorporation. When so approved, it shall be filed in the department, whereupon the charter or certificate of incorporation shall be deemed to be amended accordingly. The certificate to be made and filed pursuant to this section shall contain only such provisions as it would be lawful and proper to insert in an original certificate of incorporation made at the time of making the amendment, change or alteration, and no change shall be made in the charter or certificate of incorporation of any insurance company whereby the rights, remedies or security of existing creditors shall be in any manner impaired.

In all cases where the charter of a company may have expired by limitation of the period set forth in its certificate of incorporation or in the special act creating it, an affidavit of the presiding officer and secretary of the company that it is at the time either actually engaged in, or has provided for, the conduct of the business for which it was incorporated shall be filed in the office of the Department of Banking and Insurance. Such affidavit shall be filed any time within one year from the date of expiration of the period limited for its duration.

The certificate to be made and filed pursuant to the provisions of this act, or a copy thereof, duly certified by the Commissioner of Banking and Insurance, shall be evidence in all courts and places.

When a certificate extending the charter or period of corporate existence of any insurance company has been filed as provided in this section, the charter or period of corporate existence of said insurance company shall be extended as therein provided from the date of the expiration of its said charter or period of corporate existence, and all acts done by such insurance company after the expiration of its said charter or period of corporate existence shall be validated upon the filing of such certificate extending the same.

Amended by L.1940, c. 82, p. 206, s. 1.



Section 17:26-1.1 - Mutual Companies; Amendment Of Charter Or Certificate Of Incorporation

17:26-1.1. Mutual companies; amendment of charter or certificate of incorporation
Any mutual insurance corporation heretofore or hereafter incorporated under any general or special law of this State may change its name, extend its corporate existence or amend its charter or certificate of incorporation; provided, such amendment, change or alteration, shall not be inconsistent with the Constitution and laws of this State, in the manner provided by section 17:26-1 of the Revised Statutes, or, if it so elects, in the following manner:

(a) The board of directors shall by a vote of not less than 2/3 of its number adopt the proposed amendment, change or alteration and thereupon a certificate of such adoption setting forth such amendment, change or alteration shall be made and signed by the president or a vice-president of the corporation and by the secretary or an assistant secretary under the corporate seal and shall be acknowledged or proved as in the case of deeds of real estate and shall be submitted to and examined by the Attorney-General and if found by him to be in accordance with the provisions of this act and not inconsistent with the Constitution and laws of this State, he shall indorse thereon or annex thereto his certificate approving the same and when so approved it shall be filed in the Department of Banking and Insurance, where it shall be open to the inspection of any policyholder of the corporation.

(b) The Commissioner of Banking and Insurance shall, upon the filing of such certificate so approved, cause a certified copy thereof to be delivered to the president of the corporation who shall then call a special meeting of the policyholders of the corporation to be held at the principal office of the corporation in this State at a time to be fixed by the board of directors of the corporation, not less than 3 months and not more than 6 months from the date of the filing of such certificate in the Department of Banking and Insurance, for the purpose of considering and of ratifying or rejecting such amendment, change or alteration. Notice of such special meeting and of the purpose thereof shall be given to the policyholders by publication in such manner and form and for such length of time as the Superior Court, upon application of the corporation, shall direct. Such notice shall include the substance of the proposed amendment, change or alteration in such form as the court shall direct.

(c) At such special meeting each policyholder who is 21 years of age or more and whose policy has been in force for at least 1 year may cast 1 vote in person or by proxy for or against the adoption of such amendment, change or alteration. No other measure shall be brought before such special meeting. The president, or, in his absence, a vice-president of the corporation shall preside at the meeting and the secretary, or, in his absence, an assistant secretary of the corporation shall keep minutes thereof. Voting shall be by ballot and tellers to receive and count the votes and to determine the validity thereof shall be elected by a head vote of policyholders and their proxies present at the meeting. Each ballot shall contain the words "For adoption of (amendment, change or alteration, as the case may be)" and "Against adoption of (amendment, change or alteration, as the case may be)" and shall be signed by the policyholder or proxy casting the same. A majority of the votes cast at the meeting in person or by proxy shall be necessary to ratify such amendment, change or alteration. A certificate setting forth the action of the policyholders at such special meeting, sworn to by the presiding officer and the secretary thereof, shall be filed in the Department of Banking and Insurance. If such certificate shall be to the effect that the policyholders voted in favor of adoption, the charter or certificate of incorporation shall be deemed to be amended, changed or altered accordingly.

(d) Any amendment, change or alteration adopted pursuant to this act may, in the discretion of the board of directors, be in the form of an amended charter or certificate of incorporation setting forth fully and completely all the terms and conditions of the charter or certificate of incorporation under which the corporation shall thereafter transact business.

(e) The certificate, or a copy thereof, duly certified by the Commissioner of Banking and Insurance, shall be evidence in all courts and places.

L.1943, c. 14, p. 41, s. 1. Amended by L.1953, c. 17, p. 246, s. 116; L.1957, c. 213, p. 742, s. 2.



Section 17:26-2 - Increase Or Decrease Of Capital Stock

17:26-2. Increase or decrease of capital stock
Any stock insurance company of this state may increase its capital stock or decrease it to an amount not less than the minimum required by chapters 17 to 33 of this title (s. 17:17-1 et seq.), by proceeding in the manner and subject to the conditions of section 17:26-1 of this title.

The whole of the increased capital shall be paid and may be invested, and an examination thereof shall be made in the manner provided by section 17:17-8 of this title for the original capital stock. Thereupon the increase shall be deemed a part of the capital of the company, subject to all the provisions of this subtitle applicable thereto. When any company increases its capital stock by more than fifty thousand dollars, an examination thereof shall be made whenever and as often as fifty thousand dollars or more of the increase is paid in, as is provided in said section 17:17-8 for the original capital stock. Thereupon the increase of fifty thousand dollars or more shall be deemed a part of the capital of the company, subject to all the provisions of this subtitle applicable thereto.



Section 17:26-3 - Adoption Of Amended Charter

17:26-3. Adoption of amended charter
When any stock or mutual insurance company of this state has adopted an amendment to its charter, as hereinbefore provided, the stockholders or members of the company, at the time of adopting the amendment, may adopt and ratify in its entirety an amended charter to the end that the amended charter shall fully and completely set forth all the terms and conditions of the charter under which the company shall thereafter transact business. The amended charter shall contain only those provisions which an original certificate of incorporation may lawfully contain, and the rights, remedies or security of existing creditors shall not be impaired by the adoption of the amended charter. The amended charter shall be executed, acknowledged, approved and filed in the manner hereinbefore provided for amendments of charters.



Section 17:26-4 - Issuing Stock Certificates

17:26-4. Issuing stock certificates
When it appears to the satisfaction of the commissioner, as the result of examination as provided for by chapters 17 to 33 of this title (s. 17:17-1 et seq.), that any mutual insurance company of this state shall have a net surplus, after providing for reinsurance, and all claims for losses and other actual liabilities, of not less than the amount represented by outstanding scrip issued by said company, the commissioner shall, upon the request of such company, issue a certificate of the amount of such net surplus, and the company, upon vote therefor of a majority of all the directors thereof, may create a capital stock for any portion of the amount of such scrip in exchange for said scrip, and may issue certificates of such stock, but the amount of capital so created and the surplus thereafter remaining shall not be less than the amount of capital and surplus required by the provisions of sections 17:17-6, 17:17-7 and 17:34-8 of this title, as a condition for the commencement of business, to be paid, in cash, to a stock insurance company organized to transact the same kind or kinds of insurance.



Section 17:26-5 - Stock Nonassessable

17:26-5. Stock nonassessable
Such capital stock shall be divided into shares of such amount as the board of directors may determine, and the holders of such stock shall be nonassessable, and shall have the same rights and powers in respect to such company as pertain to stockholders in corporations organized under Title 14, Corporations, General, but not inconsistent with the powers conferred on the directors of such company by its charter or certificate of incorporation. The company may issue policies that are not mutual, participating or assessable and may, by by-laws, determine the relative voting powers of stockholders and holders of mutual policies and provide that no policyholders, other than holders of mutual policies, shall be members of such company, or entitled to vote at its meetings.



Section 17:26-6 - Mutual Company Becoming Stock Company

17:26-6. Mutual company becoming stock company
Any mutual insurance company of this state may, with the consent of all its members, after giving notice once in each week for six weeks in a newspaper of this state published in the county where the principal office of the company is located, change to a joint stock company, by proceeding in accordance with, and conforming its charter to, the provisions of this subtitle.



Section 17:27-1 - Merger Of Two Or More Stock Corporations; Agreement Of Merger; Approval By Commissioner

17:27-1. Merger of two or more stock corporations; agreement of merger; approval by Commissioner
Any two or more stock insurance corporations of this State, carrying on the kinds of insurance which may lawfully be carried on by one company organized under chapters seventeen to thirty-three of this Title (Sec. 17:17-1 et seq.), may merge as follows:

They may merge or consolidate into one corporation under the name of one or more of such corporations or such other name as may be approved by the Commissioner of Banking and Insurance. Such corporations may enter into and make an agreement of such merger or consolidation under their respective corporate seals, prescribing its terms and conditions, the amount of its capital and the number of shares into which such capital is to be divided. The agreement shall contain the charter under which the business is to be conducted, which may conform to the provisions of either one or more of the charters of the merging or consolidating corporations or to the provisions of the laws of this State governing corporations transacting the kinds of insurance specified in such charter, and which shall be the charter of the corporation resulting from the merger without further amendment. Every such proposed agreement shall before the execution thereof be presented to the Commissioner of Banking and Insurance for his approval as to form, and such agreement shall, after the execution thereof, have the approval of the Commissioner of Banking and Insurance thereto indorsed thereon.

Amended by L.1938, c. 259, p. 574, s. 1.



Section 17:27-2 - Approval By Directors And Stockholders; Notice Of Meetings

17:27-2. Approval by directors and stockholders; notice of meetings
The agreement must be assented to by vote of the majority of the number of directors of each corporation and must be approved by the votes of stockholders owning at least two-thirds of the stock of each corporation voted in person or by proxy at a meeting called separately for that purpose, upon notice stating the time, place and object of the meeting, served at least thirty days previously upon each stockholder personally or mailed to him at his last known address and also published at least once a week for four weeks successively in some newspaper printed in the county where such corporation has its principal office, and there shall be endorsed upon the agreement a certificate of the secretaries of the respective corporations under the seals thereof to the effect that the same has been assented to by such votes of the directors and approved by such votes of the stockholders.

Amended by L.1938, c. 259, p. 575, s. 2.



Section 17:27-3 - Merger Of Domestic And Foreign Corporations

17:27-3. Merger of domestic and foreign corporations
Any one or more insurance corporation or corporations organized under the laws of this State is or are hereby authorized to merge or consolidate in the manner hereinabove provided with a corporation or corporations organized under the laws of another State, or States, or territory or territories, of the United States, duly admitted to this State and authorized to transact therein the same kinds of insurance as transacted by such corporation, or corporations, organized under the laws of this State, if such merger or consolidation is authorized by the laws, or approved by the insurance supervising officials, of the State, or States, or territory, or territories, in which such foreign corporation, or corporations, is, or are, incorporated. Such domestic corporation or corporations shall comply with all of the requirements specified in the two preceding sections as to the terms and conditions of the merger or consolidation agreement and the steps to be taken and acts to be performed for the adoption, execution and approval thereof. Such foreign corporation or corporations shall comply with all of the requirements of the laws or the requirements of the supervising insurance official of the State or States, or territory or territories, under which it is, or they are, incorporated regulating the terms and conditions of such merger or consolidation agreement and the steps to be taken and acts to be performed for the execution, adoption, and approval thereof. If the domicile of the corporation formed by or resulting from such merger or consolidation between a domestic corporation or corporations, and a foreign corporation or corporations, shall by the agreement be fixed or located in a State other than this State, such merger or consolidation shall not take effect unless said agreement, shall contain a provision appointing the Commissioner of Banking and Insurance of this State to be the true and lawful attorney of such corporation in and for this State, upon whom all lawful process in any action or proceeding against the corporations involved in such merger or consolidation may be served with the same force and effect as if the corporation formed by such merger or consolidation was a domestic corporation, but such appointment of the Commissioner of Banking and Insurance of this State as such attorney to receive process shall not be deemed, in anywise, to authorize the corporation formed by or resulting from such merger or consolidation to transact business within this State unless such corporation shall otherwise comply with the law of this State as respects its admission to transact business in this State.

Amended by L.1938, c. 259, p. 575, s. 3.



Section 17:27-4 - Filing Agreement Of Merger Or Consolidation; Exchange Of Stock

17:27-4. Filing agreement of merger or consolidation; exchange of stock
Upon filing such agreement of merger or consolidation with such certificate of the secretaries and approval of the Commissioner of Banking and Insurance endorsed thereon, in the office of the Commissioner of Banking and Insurance and the duplicate or certified copy thereof in the office of the clerk of the county or counties where the office or offices of the domestic contracting corporation or corporations is, or are, located, such agreement may be carried into effect as provided therein. The corporation so formed by or resulting from such merger or consolidation may require the return of the original certificates of stock held by each stockholder in each of the corporations involved in such merger or consolidation, and issue in lieu thereof new certificates for such number of shares of its own stock as such stockholders may be entitled to receive.

Amended by L.1938, c. 259, p. 577, s. 4.



Section 17:27-5 - Rights, Franchises And Interests Transferred On Merger; Obligations And Liabilities; Rights Of Creditors And Pending Actions Unaffected; Taxation

17:27-5. Rights, franchises and interests transferred on merger; obligations and liabilities; rights of creditors and pending actions unaffected; taxation
Upon such merger or consolidation, all the rights, franchises, and interests of the corporations so merging or consolidating in and to every species of property and things in action belonging to them, or either of them, shall be deemed to be transferred to and vest in the corporation resulting from such merger or consolidation, without any other deed or transfer, and the merged or consolidated corporation shall hold and enjoy the same to the same extent as if the merging or consolidating corporations, or either of them, had continued to retain their titles and transact business. The merged or consolidated corporation shall succeed to all the obligations and liabilities of the merging or consolidating corporations, or either of them, and shall be held liable to pay and discharge all such debts and liabilities in the same manner as though they had been incurred or contracted by it. The stockholders of the merging or consolidating corporations shall continue subject to all the liabilities, claims and demands, existing against them, or either of them, before such merger or consolidation took place. Any action or proceeding pending at the time of the consummation of the merger or consolidation in which either or all of the merging or consolidating corporations may be a party, shall not abate or discontinue by reason of the merger or consolidation, but the same may be prosecuted to final judgment in the same manner as if the merger or consolidation had not taken place; or the merged or consolidated corporation may be substituted in place of any corporation involved in such merger or consolidation by order of the court in which the action or proceeding may be pending. So far as they may be applicable, the provisions of this section shall apply to all corporations heretofore merged or consolidated. If the domicile of the corporation formed by or resulting from such merger or consolidation between a domestic corporation or corporations and a foreign corporation or corporations shall by the agreement be fixed or located in this State, such resulting domestic corporation shall thereafter, in addition to all other taxes now or hereafter required to be paid by domestic insurance companies, pay a tax in the same amount and manner as required of foreign insurance companies by sections 17:32-7, 54:17-1 to 3, and 54:18-1 to 7.

Amended by L.1938, c. 259, p. 577, s. 5.



Section 17:27-5.1 - Merger Of 2 Or More Mutual Insurance Corporations

17:27-5.1. Merger of 2 or more mutual insurance corporations
Any 2 or more mutual insurance corporations of this State, other than mutual life insurance corporations, carrying on the kinds of insurance which may lawfully be carried on by 1 company organized under chapters 17 to 33 of this Title (section 17:17-1 et seq.), may merge as follows:

They may merge or consolidate into 1 corporation under the name of 1 or more of such corporations or such other name as may be approved by the Commissioner of Banking and Insurance. Such corporations may enter into and make an agreement of such merger or consolidation under their respective corporate seals and prescribing its terms and conditions. The agreement shall contain the charter under which the business is to be conducted, which may conform to the provisions of either 1 or more of the charters of the merging or consolidating corporations or to the provisions of the laws of this State governing corporations transacting the kinds of insurance specified in such charter, and which shall be the charter of the corporation resulting from the merger without further amendment. Every such proposed agreement shall before the execution thereof be presented to the Commissioner of Banking and Insurance for his tentative approval.

L.1956, c. 149, p. 615, s. 1.



Section 17:27-5.2 - Approval Of Agreement

17:27-5.2. Approval of agreement
The agreement must be assented to by vote of 2/3 of the number of directors of each corporation and must be approved by the members of each corporation by a majority of the votes cast in person or by proxy at a general or special meeting, upon notice stating the time, place and object of the meeting, served at least 30 days previously upon each member personally or mailed to him at his last known address and also published at least once a week for 4 weeks successively in some newspaper printed in the county where such corporation has its principal office, and there shall be indorsed upon the agreement a certificate of the secretaries of the respective corporations under the seals thereof to the effect that the same has been assented to by such votes of the directors and approved by such votes of the members.

L.1956, c. 149, p. 615, s. 2.



Section 17:27-5.3 - Filing Of Agreement; Approval By Commissioner; Review

17:27-5.3. Filing of agreement; approval by commissioner; review
Every such agreement of merger or consolidation with such certificate of the secretaries and the tentative approval of the Commissioner of Banking and Insurance indorsed thereon shall be filed in the office of the Commissioner of Banking and Insurance and at the expiration of 30 days thereafter the commissioner shall indorse his final approval thereon unless within said 30 days, 5% or more of the member policyholders shall file with the commissioner objections to such agreement, in which case the commissioner shall call a hearing thereon and shall cause not less than 10 days' notice thereof to be given to such objectors and to each corporation to the agreement. Within 30 days after the conclusion of such hearing, the commissioner shall indorse such agreement with his approval or disapproval. If the commissioner shall disapprove the agreement, he shall forthwith file a memorandum in the department stating the reasons for his disapproval, and shall mail a copy of the memorandum to each of the corporations which is a party to the agreement. The commissioner shall withhold his approval only if he shall find that the agreement is contrary to law, or unreasonable or inequitable to the objectors. The commissioner's disapproval of such agreement shall be subject to review, hearing and relief in the Superior Court.

A duplicate or certified copy of any agreement which has been indorsed with the approval of the commissioner shall be filed in the office of the clerk of the county or counties where the office or offices of the domestic contracting corporation or corporations is, or are, located and thereupon such agreement may be carried into effect as provided therein.

L.1956, c. 149, p. 616, s. 3.



Section 17:27-5.4 - Transfer Of All Rights, Franchises And Interests To Resulting Corporation; Obligations And Liabilities; Actions Not To Abate

17:27-5.4. Transfer of all rights, franchises and interests to resulting corporation; obligations and liabilities; actions not to abate
Upon such merger or consolidation, all the rights, franchises, and interests of the corporations so merging or consolidating in and to every species of property and things in action belonging to them, or either of them, shall be deemed to be transferred to and vest in the corporation resulting from such merger or consolidation, without any other deed or transfer, and the merged or consolidated corporation shall hold and enjoy the same to the same extent as if the merging or consolidating corporations, or either of them, had continued to retain their titles and transact business. The merged or consolidated corporation shall succeed to all the obligations and liabilities of the merging or consolidating corporations, or either of them, and shall be held liable to pay and discharge all such debts and liabilities in the same manner as though they had been incurred or contracted by it. The members of the merging or consolidating corporations shall continue subject to all the liabilities, claims and demands, existing against such corporations, or either of them, before such merger or consolidation took place. Any action or proceeding pending at the time of the consummation of the merger or consolidation in which either or all of the merging or consolidating corporations may be a party, shall not abate or discontinue by reason of the merger or consolidation, but the same may be prosecuted to final judgment in the same manner as if the merger or consolidation had not taken place; or the merged or consolidated corporation may be substituted in place of any corporation involved in such merger or consolidation by order of the court in which the action or proceeding may be pending.

L.1956, c. 149, p. 617, s. 4.



Section 17:27-5A - Partial Invalidity

17:27-5A. Partial invalidity
In case, for any reason, any section, part of section, clause or provision of this act shall be questioned in any court, and determined to be unconstitutional or invalid, then in that event all the provisions of the entire sections 17:27-3, 4 and 5, shall likewise become invalid and inoperative and of no force and effect, it being the intention that this act shall be effective in its entirety only and not otherwise.

L.1938, c. 259, p. 578, s. 5.



Section 17:27A-1 - Definitions.

17:27A-1 Definitions.

1.Definitions.

As used in P.L.1970, c.22 (C.17:27A-1 et seq.), the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

a.An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

b.The term "commissioner" shall mean the Commissioner of Banking and Insurance or the commissioner's deputies.

c.The term "control" (including the terms "controlling," "controlled by" and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10% or more of the voting securities of any other person, provided that no such presumption of control shall of itself relieve any person so presumed to have control from any requirement of P.L.1970, c.22 (C.17:27A-1 et seq.). This presumption may be rebutted by a showing made in the manner provided by subsection j. of section 3 of P.L.1970, c.22 (C.17:27A-3) that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and an opportunity to be heard, and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

d.An "insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

e.The term "insurer" means any person or persons, corporation, partnership or company authorized by the laws of this State to transact the business of insurance or to operate a health maintenance organization in this State, except that it shall not include agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

f.A "person" is an individual, a corporation, a limited liability company, partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert.

g.(Deleted by amendment, P.L.1993, c.241).

h.A "subsidiary" of a specified person is an affiliate controlled by such person directly, or indirectly through one or more intermediaries.

i.The term "voting security" shall include any security convertible into or evidencing a right to acquire a voting security.

j."Acquisition" means any agreement, arrangement or activity, the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes but is not limited to the acquisition of voting securities, and assets, and bulk reinsurance and mergers.

k."Health maintenance organization" means any person operating under a certificate of authority issued pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.).

l."Enterprise risk" means any activity, circumstance, event or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer's Risk-Based Capital to fall into company action level as set forth in administrative rules adopted by the commissioner which reflect the standards set forth in the Risk-Based Capital For Insurers Model Act adopted by the National Association of Insurance Commissioners or would cause the insurer to be in hazardous financial condition as defined in administrative rules adopted by the commissioner which reflect the standards set forth in the Model Regulation adopted by the National Association of Insurance Commissioners to define standards and the commissioner's authority over companies deemed to be in a hazardous financial condition.

L.1970, c.22, s.1; amended 1993, c.241, s.1; 2001, c.2, s.2; 2012, c.17, s.30; 2014, c.81, s.1.



Section 17:27A-2 - Acquisition Of Control Of Or Merger With Domestic Insurer.

17:27A-2 Acquisition of control of or merger with domestic insurer.

2.Acquisition of control of or merger with domestic insurer.

a. (1) Filing requirements. No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly (or by conversion or by exercise of any right to acquire) be in control of such insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer unless, at the time any such offer, request, or invitation is made or any such agreement is entered into, or prior to the acquisition of such securities if no offer or agreement is involved, such person has filed with the commissioner and has sent to such insurer, a statement containing the information required by this section and such offer, request, invitation, agreement or acquisition has been approved by the commissioner in the manner hereinafter prescribed.

For purposes of this subsection, a domestic insurer shall include any other person controlling a domestic insurer.

(2)For purposes of this subsection, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least 30 days prior to the cessation of control. The commissioner shall by regulation determine those instances in which the party seeking to divest or to acquire a controlling interest in an insurer will be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the commissioner, in his or her discretion, determines that confidential treatment will interfere with enforcement of this subsection a. If the statement referred to in paragraph (1) of this subsection a. is otherwise filed, this paragraph (2) regarding notice of divestiture or acquisition shall not apply.

(3)With respect to a transaction subject to this subsection a., the acquiring person shall also file a pre-acquisition notification with the commissioner, which shall contain the information set forth in section 7 of P.L.1993, c.241 (C.17:27A-4.1). A failure to file the notification may be subject to penalties specified in paragraph (3) of subsection e. of section 7 of P.L.1993, c.241 (C.17:27A-4.1).

b.Content of statement. The statement to be filed with the commissioner hereunder shall be made under oath or affirmation and shall contain the following:

(1)The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection a. is to be effected (hereinafter called "acquiring party"), and

(i)If such person is an individual, his principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past 10 years;

(ii)If such person is not an individual, a report of the nature of its business operations during the past five years or for such lesser period as such person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by such person and such person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions. Such list shall include for each such individual the information required by subparagraph (i) of this paragraph.

(2)The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose (including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates), and the identity of persons furnishing such consideration, provided, however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests.

(3)Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each such acquiring party (or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence), and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement.

(4)Any plans or proposals which each acquiring party may have to liquidate such insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(5)The number of shares of any security referred to in subsection a. which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection a., and a statement as to the method by which the fairness of the proposal was arrived at.

(6)The amount of each class of any security referred to in subsection a. which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(7)A full description of any contracts, arrangements or understandings with respect to any security referred to in subsection a. in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements or understandings have been entered into.

(8)A description of the purchase of any security referred to in subsection a. during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor.

(9)A description of any recommendations to purchase any security referred to in subsection a. made during the 12 calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of such acquiring party.

(10) Copies of all tender offers for, requests or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection a., and (if distributed) of additional soliciting material relating thereto.

(11) The terms of any agreement, contract or understanding made or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection a. for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto.

(12) An agreement by the person required to file the statement referred to in subsection a. of this section that it will provide the annual enterprise risk report, specified in subsection k. of section 3 of P.L.1970, c.22 (C.17:27A-3), so long as control exists.

(13) An acknowledgement by the person required to file the statement referred to in subsection a. of this section that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer.

(14) Such additional information as the commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in subsection a. is a partnership, limited partnership, syndicate or other group, the commissioner may require that the information called for by paragraphs (1) through (14) shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member or person is a corporation or the person required to file the statement referred to in subsection a. is a corporation, the commissioner may require that the information called for by paragraphs (1) through (14) shall be given with respect to such corporation, each officer and director of such corporation, and each person who is directly or indirectly the beneficial owner of more than 10% of the outstanding voting securities of such corporation.

If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to such insurer pursuant to this section, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the commissioner and sent to such insurer within two business days after the person learns of such change.

c.Alternative filing materials. If any offer, request, invitation, agreement or acquisition referred to in subsection a. is proposed to be made by means of a registration statement under the Securities Act of 1933, 48 Stat. 74 (15 U.S.C. s.77a et seq.), or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, 48 Stat. 881 (15 U.S.C. s.78a et seq.), or under a State law requiring similar registration or disclosure, the person required to file the statement referred to in subsection a. may utilize such documents in furnishing the information called for by that statement.

d.Approval by commissioner; hearings.

(1)The commissioner shall approve any merger or other acquisition of control referred to in subsection a. unless, after a public departmental hearing thereon, he finds that:

(i)After the change of control the domestic insurer referred to in subsection a. would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(ii)The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this State or tend to create a monopoly therein. In applying the competitive standard of this subparagraph:

(a)The informational requirements of paragraph (1) of subsection c. and paragraph (2) of subsection d. of section 7 of P.L.1993, c.241 (C.17:27A-4.1) shall apply;

(b)The merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by paragraph (3) of subsection d. of section 7 of P.L.1993, c.241 (C.17:27A-4.1) exist; and

(c)The commissioner may condition approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(iii)The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(iv)The financial condition of any acquiring party is such that (a) the acquiring party has not been financially solvent on a generally accepted accounting principles basis, or if an insurer, on a statutory accounting basis, for the most recent three fiscal years immediately prior to the date of the proposed acquisition (or for the whole of such lesser period as such acquiring party and any predecessors thereof shall have been in existence); (b) the acquiring party has not generated net before-tax profits from its normal business operations for the latest two fiscal years immediately prior to the date of acquisition (or for the whole of such lesser period as such acquiring party and any predecessors thereof shall have been in existence); or (c) the acquisition debt of the acquiring party exceeds 50% of the purchase price of the insurer;

(v)The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(vi)The competence, experience and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(vii) The acquisition is likely to be hazardous or prejudicial to the insurance buying public.

(2)The public hearing referred to in paragraph (1) shall be held within 60 days after the statement required by subsection a. is filed and at least 20 days' notice thereof shall be given by the commissioner to the person filing the statement and the insurer. Not less than seven days' notice of such public hearing shall be given by the person filing the statement to such other persons as may be designated by the commissioner. The hearing shall, at the commissioner's discretion, be conducted by the commissioner or his designee who shall report to the commissioner and advise him on the nature of the matter delegated. The commissioner shall make a determination or issue an order, based upon that advice and report, as he shall, in his discretion, determine, and that determination or order shall have the same force and effect as if the commissioner had conducted that hearing personally. The commissioner shall make a determination within 45 business days after the conclusion of such hearing. At such hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the Superior Court of this State. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearings.

(3)If the proposed acquisition of control requires the approval of more than one commissioner, the public hearing referred to in paragraph (2) may be held on a consolidated basis upon request of the person filing the statement referred to in subsection a. of this section. That person shall file the statement referred to in subsection a. of this section with the National Association of Insurance Commissioners within five days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the decision to opt out within 10 days of the receipt of the statement referred to in subsection a. of this section. A hearing conducted on a consolidated basis shall be public, if not conducted on the documents filed in accordance with the applicable state's procedures for such hearings, and shall be held within the United States in accordance with the rules and procedures of the state hosting the consolidated hearing before the commissioners of the states in which the insurers are domiciled. The commissioners shall hear and receive evidence. A commissioner may attend the hearing, in person or by telecommunication.

(4)The commissioner may retain, at the acquiring person's expense, any attorneys, actuaries, accountants and other persons as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

e.(Deleted by amendment, P.L.1993, c.241.)

f.Exemptions. The provisions of this section shall not apply to:

(1)Any transaction which is subject to the provisions of R.S.17:27-1 et seq. or N.J.S.17B:18-60 et seq., concerning the merger or consolidation of two or more insurers; and

(2)Any offer, request, invitation, agreement or acquisition which the commissioner by order shall exempt therefrom as (a) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or (b) as otherwise not comprehended within the purposes of this section.

g.Violations. The following shall be violations of this section:

(1)The failure to file any statement, amendment, or other material required to be filed pursuant to subsection a. or b.; or

(2)Subject to subsection f., the effectuation of, or any attempt to effectuate, an acquisition of control of, divestiture of, or merger with, a domestic insurer unless the commissioner has given his approval thereto.

h.Jurisdiction; consent to service of process.

The courts of this State are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this State who files a statement with the commissioner under this section, and over all actions involving such person arising out of violations of this section, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such a person of the commissioner to be his true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of this section. Copies of all such lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to such person at his last known address.

L.1970, c.22, s.2; amended 1993, c.241, s.2; 2014, c.81, s.2.



Section 17:27A-3 - Registration Of Insurers.

17:27A-3 Registration of insurers.

3.Registration of insurers.

a.Registration. Every insurer which is authorized to do business in this State and which is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in: this section; paragraph (1) of subsection a. and subsections b. and c. of section 4 of P.L.1970, c.22 (C.17:27A-4); and either paragraph (2) of subsection a. of section 4 of P.L.1970, c.22 (C.17:27A-4) or a substantially similar provision which requires that each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions, including change of or additions to ownership, within 15 days after the end of each month in which it learns of each such change or addition. Any insurer which is subject to registration under this section shall register within 60 days after the effective date of P.L.1993, c.241 or 15 days after it becomes subject to registration, whichever is later, and annually thereafter by April 1 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within such extended time. The commissioner may require any authorized insurer which is a member of an insurance holding company system which is not subject to registration under this section to furnish a copy of the registration statement or other information filed by such insurance company with the insurance regulatory authority of domiciliary jurisdiction.

b.Information and form required. Every insurer subject to registration shall file a registration statement and a summary of the registration statement with the commissioner on a form provided by the commissioner, which shall contain current information about:

(1)The capital structure, general financial condition, ownership and management of the insurer and any person controlling the insurer;

(2)The identity and relationship of every member of the insurance holding company system;

(3)The following agreements in force, relationships subsisting, and transactions currently outstanding or which have occurred during the last calendar year between such insurer and its affiliates:

(a)Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(b)Purchases, sales, or exchanges of assets;

(c)Transactions not in the ordinary course of business;

(d)Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(e)All management agreements, service contracts and all cost-sharing arrangements;

(f)Reinsurance agreements;

(g)Dividends and other distributions to shareholders, including the declarations and authorizations thereof; and

(h)Consolidated tax allocation agreements;

(4)Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(5)Financial statements of or within an insurance holding company system, including all affiliates, if requested by the commissioner. Financial statements shall include, but are not limited to, annual audited financial statements filed with the U.S. Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, 15 U.S.C. s.77a et seq., or the Securities Exchange Act of 1934, 15 U.S.C. s.78a et seq. An insurer required to file financial statements pursuant to this paragraph may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the SEC;

(6)Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner;

(7)Statements that the insurer's board of directors is responsible for and oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures; and

(8)Any other information required by the commissioner by rule or regulation.

All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

c.Materiality. No information need be disclosed on the registration statement filed pursuant to subsection b. of this section if such information is not material for the purposes of this section. Unless the commissioner by rule, regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees or other contingent obligations involving 1/2 of 1% or less of an insurer's admitted assets as of December 31 next preceding shall not be deemed material for purposes of this section.

d.Amendments to registration statements. Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on amendment forms provided by the commissioner within 15 days after the end of the month in which it learns of each such change or addition.

e.Information of insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, if that information is reasonably necessary to enable the insurer to comply with the provisions of P.L.1970, c.22 (C.17:27A-1 et seq.).

f.Termination of registration. The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

g.Consolidated filing. The commissioner may require or allow two or more affiliated insurers subject to registration hereunder to file a consolidated registration statement or consolidated reports amending their consolidated registration statement or their individual registration statements.

h.Alternative registration. The commissioner may allow an insurer which is authorized to do business in this State and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection a. and to file all information and material required to be filed under this section.

i.Exemptions. The provisions of this section shall not apply to any insurer, information or transaction if and to the extent that the commissioner by rule, regulation, or order shall exempt the same from the provisions of this section.

j.Disclaimer. Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer or such a disclaimer may be filed by such insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. A disclaimer of affiliation shall be deemed to have been granted unless the commissioner, within 30 days following receipt of a complete disclaimer, notifies the filing party in writing that the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request a hearing. The disclaiming party shall be relieved of its duty to register under this section if approval of the disclaimer has been granted by the commissioner, or if the disclaimer is deemed to have been approved.

k.Enterprise risk filing. The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

l.Violations. The failure to file a registration statement or any amendment thereto or enterprise risk filing required by this section within the time specified for such filing shall be a violation of this section.

L.1970, c.22, s.3; amended 1993, c.241, s.3; 1995, c.338, s.1; 2014, c.81, s.3.



Section 17:27A-4 - Standards.

17:27A-4 Standards.

4.Standards.

a.Transactions within an insurance holding company system.

(1)Transactions within an insurance holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

(a)The terms shall be fair and reasonable;

(b)Agreements for cost sharing services and management shall include such provisions as required by rules and regulations adopted by the commissioner;

(c)Charges or fees for services performed shall be reasonable;

(d)Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(e)The books, accounts and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the precise nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(f)The insurer's surplus as regards policyholders following any transaction with affiliates or dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(2)The following transactions, set forth in subparagraphs (a) through (g) of this paragraph (2) involving a domestic insurer and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this section, which are subject to any materiality standards contained in subparagraphs (a) through (g) of this paragraph (2) may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into that transaction at least 30 days prior thereto, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within that 30-day period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within 30 days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required.

(a)Sales, purchases, exchanges, loans or extensions of credit, guarantees or other contingent obligations, investments, or loans collateralized by the stock of a subsidiary or affiliate, provided such transactions equal or exceed: (i) with respect to insurers other than life insurers, the lesser of 3% of the insurer's admitted assets or 25% of surplus as regards policyholders, as of December 31 next preceding; (ii) with respect to life insurers, 3% of the insurer's admitted assets, as of December 31 next preceding;

(b)Loans or extensions of credit to any person who is not an affiliate, in which the insurer makes such loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making those loans or extensions of credit, provided those transactions are equal to or exceed: (i) with respect to insurers other than life insurers, the lesser of 3% of the insurer's admitted assets or 25% of surplus as regards policyholders, as of December 31 next preceding; (ii) with respect to life insurers, 3% of the insurer's admitted assets, as of December 31 next preceding;

(c)Reinsurance agreements or modifications thereto, including:

(i)All reinsurance pooling agreements; and

(ii)Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds 5% of the insurer's surplus as regards policyholders, as of December 31 next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a non-affiliate if an agreement or understanding exists between the insurer and non-affiliate that any portion of those assets will be transferred to one or more affiliates of the insurer;

(d)All management agreements, service contracts, tax allocation agreements, and all cost-sharing arrangements;

(e)Guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount shall not be subject to the notice requirements of this paragraph unless it exceeds the lesser of one-half of one percent (.5%) of the insurer's admitted assets or ten percent (10%) of surplus as regards policyholders as of the 31st day of December next preceding. Further, all guarantees which are not quantifiable as to amount shall be subject to the notice requirements of this paragraph;

(f)Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount which, together with its present holdings in such investments, exceeds two and one-half percent (2.5%) of the insurer's surplus to policyholders. Direct or indirect acquisitions in insurance affiliates that are subject to section 2 of P.L.1970, c.22 (C.17:27A-2), shall be exempt from this requirement; and

(g)Any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders. Nothing herein contained shall be deemed to authorize or permit any transactions which, in the case of an insurer which is not a member of the same insurance holding company system, would be otherwise contrary to law.

(3)A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would otherwise occur. If the commissioner determines that such separate transactions were entered into over any 12-month period for that purpose, he may exercise his authority under section 8 of P.L.1993, c.241 (C.17:27A-9.1).

(4)The commissioner, in reviewing transactions pursuant to paragraph (2) of this subsection, shall consider whether the transactions comply with the standards set forth in paragraph (1) of this subsection and whether they may adversely affect the interests of policyholders.

(5)The commissioner shall be notified within 30 days of any investment of the domestic insurer in any one corporation if the total investment in that corporation by the insurance holding company system exceeds 10% of that corporation's voting securities.

(6)The commissioner may by regulation specify certain types of transactions that need not be submitted for review under this subsection if he determines that those transactions would not have a significant impact on the financial condition or methods of operation of the insurer.

b.Adequacy of surplus. For purposes of this chapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1)The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(2)The extent to which the insurer's business is diversified among the several lines of insurance;

(3)The number and size of risks insured in each line of business;

(4)The extent of the geographical dispersion of the insurer's insured risks;

(5)The nature and extent of the insurer's reinsurance program;

(6)The quality, diversification, and liquidity of the insurer's investment portfolio;

(7)The recent past and projected future trend in the size of the insurer's surplus as regards policyholders;

(8)The surplus as regards policyholders maintained by other comparable insurers in respect of the factors enumerated in this subsection;

(9)The adequacy of the insurer's reserves;

(10) The quality and liquidity of investments in affiliates. The commissioner may discount any such investments or treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in his judgment such investment so warrants; and

(11) The quality of the insurer's earnings and the extent to which the reported earnings include extraordinary items.

c.Dividends and other distributions.

(1)A domestic insurer subject to registration under section 3 of P.L.1970, c.22 (C.17:27A-3) shall report to the commissioner any dividend or distribution to its shareholders within five business days following declaration and at least 30 days, after receipt of that report by the commissioner, prior to payment. For good cause shown, the commissioner may reduce the notification period prior to payment to a period of not less than 10 days. The commissioner shall limit or disallow the payment of any dividend or distribution if he determines that the insurer's surplus as regards policyholders is not reasonable in relation to its outstanding liabilities and adequate to its financial needs pursuant to subsection b. of this section or if the insurer is otherwise found to be in a hazardous financial condition.

(2)(a) No domestic insurer subject to registration under section 3 shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until (i) 30 days after the commissioner has received notice of the declaration thereof and has not within such period disapproved such payment, or (ii) the commissioner shall have approved such payment within such 30-day period.

(b)For purposes of this paragraph, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding 12 months exceeds the greater of (i) 10% of such insurer's surplus as regards policyholders as of December 31 next preceding, or (ii) the net gain from operations of such insurer, if such insurer is a life insurer, or the net income, if such insurer is not a life insurer, not including realized capital gains, for the 12-month period ending December 31 next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

(c)Notwithstanding any other provision of law, a domestic insurer may declare an extraordinary dividend or distribution which is conditional upon the commissioner's approval thereof, and such a declaration shall confer no rights upon shareholders until (i) 30 days after the commissioner has received notice of the declaration thereof and has not within such period disapproved such payment, or (ii) the commissioner shall have approved such payment within such 30-day period.

(3)Except for extraordinary dividends or distributions paid pursuant to paragraph (2) of this subsection, all dividends or distributions to shareholders shall be declared or paid by insurers subject to registration under section 3 of P.L.1970, c.22 (C.17:27A-3) from only earned surplus. For purposes of this paragraph, "earned surplus" means unassigned funds (surplus), as reported on the insurer's annual statement as of December 31 next preceding, less unrealized capital gains and revaluation of assets.

d.Management of domestic insurers subject to registration.

(1)Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability to which they would otherwise be subject by law, and the insurer shall be managed so as to assure its separate operating identity consistent with P.L.1970, c.22 (C.17:27A-1 et seq.).

(2)Nothing herein shall preclude a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property or services with one or more other persons under arrangements meeting the standards of paragraph (1) of subsection a. of this section.

(3)Not less than one-third of the directors of a domestic insurer, and not less than one-third of the members of each committee of the board of directors of any domestic insurer, shall be persons who are not officers or employees of that insurer or of any entity controlling, controlled by, or under common control with, that insurer and who are not beneficial owners of a controlling interest in the voting securities of that insurer or any such entity. At least one such person shall be included in any quorum for the transaction of business at any meeting of the board of directors or any committee thereof.

(4)The board of directors of a domestic insurer shall establish one or more committees comprised solely of directors who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with, the insurer and who are not beneficial owners of a controlling interest in the voting securities of the insurer or any such entity. The committee shall be responsible for recommending the selection of independent certified public accountants, reviewing the insurer's financial condition, the scope and results of the independent audit and any internal audit, nominating candidates for director for election by shareholders or policyholders, evaluating the performance of officers deemed to be principal officers of the insurer and recommending to the board of directors the selection and compensation, including bonuses or other special payments, of the principal officers.

(5)The provisions of paragraphs (3) and (4) of this subsection d. shall not apply to a domestic insurer if the person controlling the insurer, such as an insurer, a mutual insurance holding company, or a publicly held corporation, is an entity having a board of directors and committees thereof that substantially meet the requirements of those paragraphs.

(6)An insurer may make application to the commissioner for a waiver from the requirements of this subsection, if the insurer's annual direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, is less than $300,000,000. An insurer may also make application to the commissioner for a waiver from the requirements of this subsection based upon unique circumstances. The commissioner may consider various factors including, but not limited to, the type of business entity, volume of business written, availability of qualified board members, or the ownership or organizational structure of the entity.

L.1970, c.22, s.4; amended 1993, c.241, s.4; 1995, c.338, s.2; 2014, c.81, s.4.



Section 17:27A-4.1 - Definitions, Regulations Concerning Acquisitions.

17:27A-4.1 Definitions, regulations concerning acquisitions.

7. a. As used in this section only:

"Acquisition" means any agreement, arrangement or activity, the consummation of which results in a person acquiring, directly or indirectly, the control of another person, and includes but is not limited to the acquisition of voting securities, the acquisition of assets, bulk reinsurance and mergers.

An "involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an insurer which is an acquirer or is acquired, or is the result of a merger.

b. (1) Except as provided in paragraph (2) of this subsection, this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this State.

(2)This section shall not apply to the following:

(a)(Deleted by amendment, P.L.2014, c.81)

(b)A purchase of securities solely for investment purposes, so long as those securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this State. If a purchase of securities results in a presumption of control as defined in subsection c. of section 1 of P.L.1970, c.22 (C.17:27A-1), it is not solely for investment purposes unless the commissioner or other appropriate official of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by the domiciliary commissioner or official to the commissioner of this State;

(c)The acquisition of already affiliated persons;

(d)An acquisition if, as an immediate result of the acquisition, the combined market share of the involved insurers would not exceed five percent of the total market, there would be no increase in the market, or

(i)the combined market share of the involved affiliated insurers would not exceed twelve percent of the total market, and

(ii)the market share increases by no more than two percent of the total market.

For the purpose of this subparagraph (d), "market" means direct written insurance premium in this State for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this State;

(e)An acquisition for which a pre-acquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business;

(f)An acquisition of an insurer whose domiciliary commissioner or other appropriate official affirmatively finds that: the insurer is in failing condition; there is a lack of feasible alternatives to improving that condition; the public benefits of improving that insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and such findings are communicated by the domiciliary commissioner or official to the commissioner of this State.

(g)The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the commissioner in accordance with paragraph (1) of subsection c. of this section 30 days prior to the proposed effective date of the acquisition. Such pre-acquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other paragraph of this subsection.

c.An acquisition covered by subsection b. of this section shall be subject to an order pursuant to subsection e. of this section unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The commissioner shall give confidential treatment to information submitted under this subsection in the same manner as provided in section 6 of P.L.1970, c.22 (C.17:27A-6).

(1)The pre-acquisition notification shall be in such form and contain such information as prescribed by the commissioner relating to those markets which, under subparagraph (2)(d) of subsection b. of this section, cause the acquisition not to be exempted from the provisions of this section. The commissioner may require such additional material and information as he deems necessary. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this State, accompanied by a summary of the education and experience of that person indicating his ability to render an informed opinion.

(2)The waiting period required shall begin on the date of receipt by the commissioner of pre-acquisition notification and shall end on the earlier of the 30th day after the date of that notification, or termination of the waiting period by the commissioner. Prior to the end of the waiting period, the commissioner on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the 30th day after receipt of that additional information by the commissioner or termination of the waiting period by the commissioner.

d. (1) The commissioner may enter an order under paragraph (1) of subsection e. with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance of this State or, to tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with subsection c.

(2)In determining whether a proposed acquisition would violate the competitive standard of paragraph (1) of this subsection, the commissioner shall consider the following:

(a)Any acquisition covered under subsection b. involving two or more insurers competing in the same market shall be prima facie evidence of violation of the competitive standard if the market is highly concentrated and the involved insurers possess the following shares of the market:

Insurer A Insurer B
4% 4% or more
10% 2% or more
15% 1% or more

or, if the market is not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A Insurer B
5% 5% or more
10% 4% or more

Insurer A Insurer B
15% 3% or more
19% 1% or more

For the purposes of this subparagraph (a), the insurer with the largest share of the market shall be deemed to be Insurer A. A highly concentrated market is one in which the share of the four largest insurers is seventy-five percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table shall be prima facie evidence of violation of the competitive standards in paragraph (1) of this subsection.

(b)There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time, extending from any base year five to ten years prior to the acquisition, up to the time of the acquisition. Any acquisition or merger covered under subsection b. involving two or more insurers competing in the same market shall be prima facie evidence of a violation of the competitive standard in paragraph (1) of this subsection if:

(i)there is a significant trend toward increased concentration in the market;

(ii)one of the insurers involved is one of the insurers in a grouping of such large insurers showing the requisite increase in the market share; and

(iii) another involved insurer's market is two percent or more.

(c)Even though an acquisition is not prima facie violative of the competitive standard under subparagraphs (a) and (b) of this paragraph (2), the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under those subparagraphs, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this subparagraph (c) include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(d)For the purposes of this paragraph (2):

The term "insurer" includes any company or group of companies under common management, ownership or control;

The term "market" means the relevant product and geographical markets as determined by the commissioner. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this State, and the relevant geographical market is assumed to be this State.

The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(3)An order may not be entered under paragraph (1) of subsection e. if:

(a)The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from those economies exceed the public benefits which would arise from not lessening competition; or

(b)The acquisition will substantially increase the availability of insurance, and the public benefits of that increase exceed the public benefits which would arise from not lessening competition.

e. (1) (a) If an acquisition violates the standards of this section, the commissioner may enter an order:

(i)requiring an involved insurer to cease and desist from doing business in this State with respect to the line or lines of insurance involved in the violation; or

(ii)denying the application of an acquired or acquiring insurer for a license to do business in this State.

(b)Such an order shall not be entered unless:

(i)there is a hearing,

(ii)notice of that hearing is issued prior to the end of the waiting period and not less than 15 days prior to the hearing; and

(iii)the hearing is concluded and the order is issued no later than 60 days after the end of the waiting period. Every order shall be accompanied by a written decision of the commissioner setting forth his findings of fact and conclusions of law.

(c)An order entered under this subsection shall not become final earlier than 30 days after it is issued, during which time the involved insurer may submit a plan to remedy the anti-competitive impact of the acquisition within a reasonable time. Based upon such plan or other information, the commissioner shall specify the conditions, if any, under which, and the time period during which, the aspects of the acquisition causing a violation of the standards of this section may be remedied and the order vacated or modified.

(d)An order pursuant to this subsection shall not apply if the acquisition is not consummated.

(2)Any person who violates a cease and desist order of the commissioner under paragraph (1) while such order is in effect, may after notice and hearing, be subject to a penalty of up to $10,000 for each day of violation, or suspension or revocation of that person's license, or both.

(3)Any insurer or other person who fails to make any filing required by this section shall be required to pay a penalty of up to $5,000 per violation.

f.Subsections b. and c. of section 8 of P.L.1970, c.22 (C.17:27A-8) and section 10 of P.L.1970, c.22 (C.17:27A-10) shall not apply to acquisitions covered under this section.

g.This section shall not limit the commissioner's authority to refuse to renew or revoke the certificate of authority of an insurer admitted to transact business in this State pursuant to R.S.17:32-1 et seq., or N.J.S.17B:23-1 et seq.

L.1993, c.241, s.7; amended 2014, c.81, s.5.



Section 17:27A-5 - Examination.

17:27A-5 Examination.

5.Examination.

a.Power of commissioner. In addition to the powers which the commissioner has under other sections of Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes relating to the examination of insurers, the commissioner shall have the power to examine any insurer registered under section 3 of P.L.1970, c.22 (C.17:27A-3) and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

The commissioner shall also have the power to order any insurer registered under section 3 to produce such records, books, or other information papers in the possession of the insurer or its affiliates as shall be necessary to ascertain the financial condition of the insurer or to determine compliance with P.L.1970, c.22 (C.17:27A-1 et seq.). In the event such insurer fails to comply with such order, the commissioner shall have the power to examine such affiliates to obtain such information.

In addition, to determine compliance with this section, the commissioner may order any insurer registered under section 3 of P.L.1970, c.22 (C.17:27A-3) to produce information not in the possession of the insurer if the insurer can obtain access to that information pursuant to contractual relationships, statutory obligations, or other method. In the event the insurer cannot obtain the information requested by the commissioner, the insurer shall provide to the commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of the information. Whenever it appears to the commissioner that the detailed explanation is without merit, the commissioner may require the insurer, after notice and opportunity for a hearing, to pay a penalty of up to $5,000 for each day's delay, or may suspend or revoke the insurer's certificate of authority.

b.(Deleted by amendment, P.L.1993, c.241.)

c.Use of consultants. The commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants and other persons as shall be necessary to assist in the conduct of the examination under subsection a. above. Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

d.Expenses. The reasonable expenses of the examination pursuant to subsection a. above shall be fixed and determined by the commissioner, and he shall collect them from the insurer examined, which shall pay them on presentation of an accounting of the expenses.

e.Compelling production. In the event the insurer fails to comply with an order issued pursuant to this section, the commissioner shall have the power to examine the affiliates to obtain the information. The commissioner shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the State. He or she shall be entitled to the same fees and mileage, if claimed, as a witness in the Superior Court of New Jersey, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.

L.1970, c.22, s.5; amended 1993, c.241, s.5; 1995, c.338, s.3; 2014, c.81, s.6.



Section 17:27A-5.1 - Power Of Commissioner; Expenses; Supervisory College.

17:27A-5.1 Power of commissioner; expenses; supervisory college.

7. a. Power of commissioner. With respect to any insurer registered under section 3 of P.L.1970, c.22 (C.17:27A-3), and in accordance with subsection c. of this section, the commissioner shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with P.L.2014, c.81 (C.17:27A-5.1 et al.). The powers of the commissioner with respect to supervisory colleges include, but are not limited to, the following:

(1)Initiating the establishment of a supervisory college;

(2)Clarifying the membership and participation of other supervisors in the supervisory college;

(3)Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor;

(4)Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5)Establishing a crisis management plan.

b.Expenses. Each registered insurer subject to this section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with subsection c. of this section, including reasonable travel expenses. For purposes of this section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the commissioner may establish a regular assessment to the insurer for the payment of these expenses.

c.Supervisory college. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with section 5 of P.L.1970, c.22 (C.17:27A-5), the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal and international regulatory agencies. The commissioner may enter into agreements in accordance with subsection c. of section 6 of P.L.1970, c.22, (C.17:27A-6) providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.

L.2014, c.81, s.7.



Section 17:27A-5.2 - Group-wide Supervision For International Insurance Groups.

17:27A-5.2 Group-wide supervision for international insurance groups.

8.Group-wide supervision for international insurance groups.

a.As used in this section, the following terms shall have the respective meanings hereinafter set forth, unless the context clearly indicates otherwise:

"Group-wide supervisor" means the chief insurance regulatory official authorized to engage in conducting and coordinating group-wide supervision activities who is from the jurisdiction determined or acknowledged by the commissioner under this section to have sufficient significant contacts with the international insurance group.

"International insurance group" means an insurance group operating internationally that includes an insurer registered under section 3 of P.L.1970, c.22 (C.17:27A-3).

b.The commissioner is authorized to act as the group-wide supervisor for any international insurance group if the international insurance group's ultimate controlling person is domiciled in this State. The commissioner may otherwise acknowledge another jurisdiction as the group-wide supervisor pursuant to the factors set forth in subsections c. and f. of this section whenever the international insurance group:

(1)Does not have substantial insurance operations in the United States;

(2)Has substantial insurance operations in the United States, but not in this State; or

(3)Has substantial insurance operations in the United States and this State, but the commissioner has determined that another jurisdiction is the appropriate group-wide supervisor.

c.In cooperation with other supervisors, the commissioner may determine that the commissioner is the appropriate group-wide supervisor for an international insurance group with substantial operations concentrated in this State or with substantial insurance operations conducted by subsidiary insurance companies domiciled in this State, where the ultimate controlling person is domiciled outside of this State, or the commissioner may acknowledge that another chief insurance regulatory official is the appropriate group-wide supervisor for the international insurance group. The commissioner shall consider the following factors and the relative scale of each when making a determination or acknowledgment under this subsection:

(1)The location where the international insurance group is based or the place of domicile of the ultimate controlling person of the international insurance group;

(2)The locations of the international insurance group's executive offices;

(3)The locations of origin of the insurance business of the international insurance group;

(4)The locations of the assets and liabilities of the international insurance group;

(5)The locations of the business operations and activities of the international insurance group; and

(6)If another chief insurance regulatory official is seeking to act as the lead group-wide supervisor whether that jurisdiction:

(a)provides the commissioner with reasonably reciprocal recognition and cooperation; and

(b)is accredited by the National Association of Insurance Commissioners (NAIC) or has substantially similar laws when compared to the insurance laws of this State, especially with regard to the provision of group-wide supervision, enterprise risk analysis and cooperation with other chief insurance regulatory officials.

However, when another chief insurance regulatory official is currently acting as the lead group-wide supervisor of an international insurance group and is acknowledged as such in the National Association of Insurance Commissioners (NAIC) Lead State Summary Report, the commissioner shall defer to that lead group-wide supervisor designation unless the commissioner determines that there has been a significant material change in the international insurance group that:

(i)results in the group's insurers domiciled in this State holding the majority of the group's assets or liabilities;

(ii)materially alters the operations or ownership of the group's insurers domiciled in this State; or

(iii) makes this State the jurisdiction with the group's largest premium volume or insured exposures.

In the event of a dispute as to the proper jurisdiction to act as lead group-wide supervisor, a determination by the commissioner not to defer to the current lead group-wide supervisor shall be made only after notice and a hearing, and such determination shall be accompanied by specific findings of fact and conclusions of law.

d.Pursuant to section 5 of P.L.1970, c.22 (C.17:27A-5), the commissioner is authorized to collect from any insurer registered pursuant to section 3 of P.L.1970, c.22 (C.17:27A-3) all information necessary to determine whether the commissioner may act as the group-wide supervisor or if the commissioner may acknowledge another insurance regulatory official to act as the group-wide supervisor. Prior to issuing a determination that an international insurance group is subject to group-wide supervision by the commissioner, the commissioner shall notify the insurer registered pursuant to section 3 of P.L.1970, c.22 (C.17:27A-3) and the ultimate controlling person within the international insurance group. The international insurance group shall have not less than 30 days to provide the commissioner with additional information pertinent to the pending determination. The commissioner shall publish on the Department of Banking and Insurance website the identity of international insurance groups that the commissioner has determined are subject to its group-wide supervision.

e.If the commissioner is the group-wide supervisor for an international insurance group, the commissioner is authorized to engage in conducting and coordinating any of the following group-wide supervision activities:

(1)Assess the enterprise risks within the international insurance group, pursuant to section 5 of P.L.1970, c.22 (C.17:27A-5), to ensure that:

(a)The material financial condition and liquidity risks to the members of the international insurance group which are engaged in the business of insurance are identified by management.

(b)Reasonable and effective mitigation measures are in place.

(2)Request, from any member of an international insurance group subject to the commissioner's supervision, information necessary and appropriate to assess enterprise risk, including, but not limited to, information about the members of the international insurance group regarding:

(a)Governance, risk assessment and management.

(b)Capital adequacy.

(c)Material intercompany transactions.

(3)Compel development and implementation of reasonable measures designed to assure that the international insurance group is able to timely recognize and mitigate material risks to members that are engaged in the business of insurance.

(4)Communicate with other insurance regulatory officials for members within the international insurance group and share relevant information subject to the confidentiality provisions of section 6 of P.L.1970, c.22 (C.17:27A-6), through supervisory colleges as set forth in section 7 of P.L.2014, c.81 (C.17:27A-5.1) or otherwise.

(5)Enter into agreements with or obtain documentation from any insurer registered under section 3 of P.L.1970, c.22 (C.17:27A-3), any member of the international insurance group and any other chief insurance regulatory officials for members, providing the basis for or otherwise clarifying the commissioner's role as group supervisor, including provisions for resolving disputes with other relevant supervisory authorities. Such agreements or documentation shall not serve as evidence in any proceeding that any insurer or person within an insurance holding company system not incorporated in this State is doing business in this State or is otherwise subject to jurisdiction in this State.

(6)Other group-wide supervisory activities as considered appropriate by the commissioner.

f.If the commissioner acknowledges that a regulatory official from a jurisdiction which is not accredited by the National Association of Insurance Commissioners (NAIC) is the group-wide supervisor, the commissioner is authorized to reasonably cooperate, through supervisory colleges or otherwise, with group supervision undertaken by the group-wide supervisor, provided that:

(1)The commissioner's cooperation is in compliance with the insurance laws of this State.

(2)The regulator also recognizes and cooperates with the commissioner's activities as a group-wide supervisor for other international insurance groups where applicable. Whenever such recognition and cooperation is not reasonably reciprocal, the commissioner is authorized to refuse recognition and cooperation.

g.The commissioner is authorized to enter into agreements with or obtain documentation from any insurer registered under section 3 of P.L.1970, c.22 (C.17:27A-3), any affiliate of the insurer and other regulatory officials for members of the insurance group, which provide the basis for or otherwise clarify a regulatory official's role as group supervisor.

h.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary for the administration of this section. In determining whether to promulgate a regulation, the commissioner shall give appropriate consideration to model laws, model regulations and definitions or guidelines pertaining to group-wide supervision, if any, promulgated by the NAIC or other recognized insurance regulatory bodies or associations.

i.A registered insurer subject to this section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in the administration of this section, including the engagement of attorneys, actuaries and any other professionals and all reasonable travel expenses.

L.2014, c.81, s.8.



Section 17:27A-6 - Confidential Treatment.

17:27A-6 Confidential treatment.

6.Confidential treatment.

a.Documents, materials or other information in the possession or control of the department that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to section 5 of P.L.1970, c.22 (C.17:27A-5) and all information reported pursuant to paragraphs (12) and (13) of subsection b. of section 2 of P.L.1970, c.22 (C.17:27A-2), section 3 and section 4 of P.L.1970, c.22 (C.17:27A-3 and 17:27A-4) shall be confidential by law and privileged, shall not be subject to P.L.1963, c.73 (C.47:1A-1 et seq.), shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials or other information public without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by the publication thereof, in which event the commissioner may publish all or any part in such manner as may be deemed appropriate.

b.Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner or with whom such documents, materials or other information are shared pursuant to P.L.1970, c.22 (C.17:27A-1 et seq.) shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection a. of this section.

c.In order to assist in the performance of the commissioner's duties, the commissioner:

(1)May, upon request, be required to share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection a. of this section, with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners (NAIC) and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in section 7 of P.L.2014, c.81 (C.17:27A-5.1), provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material or other information, and has verified in writing the legal authority to maintain confidentiality.

(2)Notwithstanding paragraph (1) of this subsection c., the commissioner may only share confidential and privileged documents, material, or information reported pursuant to subsection k. of section 3 of P.L.1970, c.22 (C.17:27A-3) with commissioners of states having statutes or regulations substantially similar to subsection a. of this section and who have agreed in writing not to disclose that information.

(3)May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(4)Shall enter into written agreements with the NAIC governing the sharing and use of information provided pursuant to P.L.2014, c.81 (C.17:27A-5.1 et al.) consistent with this subsection that shall:

(a)specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to P.L.2014, c.81 (C.17:27A-5.1 et al.), including procedures and protocols for sharing by the NAIC with other state, federal or international regulators;

(b)specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this subsection remains with the commissioner and the use by the NAIC of the information is subject to the direction of the commissioner;

(c)require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC pursuant to P.L.2014, c.81 (C.17:27A-5.1 et al.) is subject to a request or subpoena to the NAIC for disclosure or production; and

(d)require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to P.L.1970, c.22 (C.17:27A-1 et seq.), including with respect to the participation in supervisory colleges in accordance with section 7 of P.L.2014, c.81 (C.17:27A-5.1).

d.The sharing of information by the commissioner pursuant to this section shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution and enforcement of the provisions of P.L.2014, c.81 (C.17:27A-5.1 et al.).

e.No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection c. of this section.

f.Documents, materials or other information in the possession or control of the NAIC pursuant to P.L.2014, c.81 (C.17:27A-5.1 et al.) shall be confidential by law and privileged, shall not be subject to P.L.1963, c.73 (C.47:1A-1 et seq.), shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

L.2014, c.81, s.9.



Section 17:27A-7 - Rules And Regulations

17:27A-7. Rules and regulations
The commissioner may, upon notice and opportunity for all interested persons to be heard, issue such rules, regulations, and orders as shall be necessary to carry out the provisions of this chapter.

L.1970, c. 22, s. 7, eff. April 3, 1970.



Section 17:27A-7.1 - Filing Fees

17:27A-7.1. Filing fees
10. The commissioner may by rule or regulation set reasonable, necessary and appropriate fees for any filing required pursuant to P.L.1970, c.22 (C.17:27A-1 et seq.). All fees payable to the commissioner pursuant to this section are nonrefundable.

L.1993,c.241,s.10.



Section 17:27A-8 - Injunctions; Prohibitions Against Voting Securities, Sequestration Of Voting Securities

17:27A-8.Injunctions; prohibitions against voting securities, sequestration of voting securities
8. Injunctions; prohibitions against voting securities, sequestration of voting securities.
a. Injunctions. Whenever it appears to the commissioner that any person or any director, officer, employee or agent thereof has committed or is about to commit a violation of this chapter or of any rule, regulation, or order issued by the commissioner hereunder, the commissioner may apply to the Superior Court for an order enjoining such person or such director, officer, employee or agent thereof from violating or continuing to violate this chapter or any such rule, regulation or order, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.

b. Voting of securities; when prohibited. No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this chapter or of any rule, regulation or order issued by the commissioner hereunder may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this State have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this chapter or of any rule, regulation or order issued by the commissioner hereunder the insurer or the commissioner may apply to the Superior Court to enjoin any offer, request, invitation, agreement or acquisition made in contravention of section 2 of P.L.1970, c.22 (C.17:27A-2) or any rule, regulation, or order issued by the commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.

c. Sequestration of voting securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this chapter or any rule, regulation or order issued by the commissioner hereunder, the Superior Court may, on such notice as the court deems appropriate, upon the application of the insurer or the commissioner seize or sequester any voting securities of the insurer owned directly or indirectly by such person, and issue such orders with respect thereto as may be appropriate to effectuate the provisions of this chapter. Notwithstanding any other provisions of law, for the purposes of this chapter the situs of the ownership of the securities of domestic insurers shall be deemed to be in this State.

L.1970,c.22,s.8; amended 1995,c.338,s.4.



Section 17:27A-9.1 - Violations; Penalties.

17:27A-9.1 Violations; penalties.

8. a. Any insurer failing to file any registration statement as required by P.L.1970, c.22 (C.17:27A-1 et seq.) shall be required to pay a penalty of up to $5,000 for each day's delay.

b.Every director or officer of an insurance holding company system who violates, participates in, or assents to, or who shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to subsection a. of section 3 of P.L.1970, c.22 (C.17:27A-3) or paragraph (2) of subsection a., or subsection c. of section 4 of P.L.1970, c.22 (C.17:27A-4), or which otherwise violate P.L.1970, c.22 (C.17:27A-1 et seq.), shall pay, in their individual capacity, a penalty of up to $5,000 per violation.

c.Whenever it appears to the commissioner that any insurer subject to P.L.1970, c.22 (C.17:27A-1 et seq.) or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract which is subject to section 4 of P.L.1970, c.22 (C.17:27A-4) and which would not have been approved had such approval been requested, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing the commissioner may also order the insurer to void any such contracts and restore the status quo if such action is in the best interest of the policyholders, creditors or the public.

d.Whenever it appears to the commissioner that any insurer or any director, officer, employee or agent thereof has committed a willful violation of P.L.1970, c.22 (C.17:27A-1 et seq.), the commissioner may cause criminal proceedings to be instituted in the Superior Court against that insurer or the responsible director, officer, employee or agent thereof. An insurer which willfully violates that act may be fined up to $10,000 per violation. Any individual who willfully violates P.L.1970, c.22 (C.17:27A-1 et seq.) may be fined in his individual capacity up to $10,000 per violation or, be imprisoned for not less than one year and not more than three years, or both.

e.Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the commissioner in the performance of his duties under P.L.1970, c.22 (C.17:27A-1 et seq.), upon conviction thereof, may be imprisoned for not less than one year and not more than three years or fined up to $10,000 per violation, or both. Any fines imposed shall be paid by the officer, director, or employee in his individual capacity, if legally liable, or the insurer.

f.Whenever it appears to the commissioner that any person has committed a violation of section 2 of P.L.1970, c.22 (C.17:27A-2), which violation prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with P.L.1993, c.245 (C.17:51A-1 et seq.).

L.1993, c.241, s.8; amended 2014, c.81, s.10.



Section 17:27A-10 - Receivership

17:27A-10. Receivership
Whenever it appears to the commissioner that any person has committed a violation of this chapter which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders or the public, then the commissioner may proceed as provided in chapter 30 of this Title to take possession of the property of such domestic insurer and to conduct the business thereof.

L.1970, c. 22, s. 10, eff. April 3, 1970.



Section 17:27A-10.1 - Right To Recovery For Receiver

17:27A-10.1. Right to recovery for receiver
9. a. If an order for rehabilitation or liquidation of a domestic insurer has been entered, the receiver appointed under that order shall have a right to recover on behalf of the insurer:

(1) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock; or

(2) any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurer or its subsidiaries to a director, officer or employee, if the distribution or payment pursuant to (1) or (2) is made at any time during the 12 months preceding the filing of the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections b., c. and d. of this section.

b. No such distribution shall be recoverable if the parent or affiliate shows that, when paid, the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

c. Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of the distributions or payments defined under subsection a. which that person received. Any person who otherwise controlled the insurer at the time such distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

d. In the case of an insurer being liquidated, the maximum amount recoverable under this section shall be the amount, in excess of all other available assets of the insurer, necessary to pay its contractual obligations and to reimburse any guaranty funds. In the case of an insurer being rehabilitated, the maximum amount recoverable shall be the full amount of any distributions which a receiver has a right to recover under this section.

e. To the extent that any person liable under subsection c. of this section is insolvent or otherwise fails to pay claims due from it pursuant to that subsection, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from such parent corporation or holding company or person who otherwise controlled it.

L.1993,c.241,s.9.



Section 17:27A-11 - Revocation, Suspension, Or Nonrenewal Of Insurer's License

17:27A-11. Revocation, suspension, or nonrenewal of insurer's license
Whenever it appears to the commissioner that any person has committed a violation of this chapter which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke or refuse to renew such insurer's license or authority to do business in this State for such period as he finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.

L.1970, c. 22, s. 11, eff. April 3, 1970.



Section 17:27A-12 - Judicial Review; Order In Lieu Of Prerogative Writ

17:27A-12. Judicial review; order in lieu of prerogative writ
a. Any person aggrieved by any act, determination, rule, regulation, or order or any other action of the commissioner pursuant to this chapter may appeal therefrom to the Superior Court. The court shall conduct its review without a jury and by trial de novo, except that if all parties, including the commissioner, so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

b. The filing of an appeal pursuant to this section shall stay the application of any such rule, regulation, order or other action of the commissioner to the appealing party unless the court, after giving such party notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of policyholders, shareholders, creditors or to the public.

c. Any person aggrieved by any failure of the commissioner to act or to make determination required by this chapter may commence an action in the Superior Court for an order in lieu of a prerogative writ directing the commissioner to act or make such determination forthwith.

L.1970, c. 22, s. 12, eff. April 3, 1970.



Section 17:27A-13 - Conflict With Other Laws

17:27A-13. Conflict with other laws
All laws and parts of laws of this State inconsistent with this chapter are hereby superseded with respect to matters covered by this chapter.

L.1970, c. 22, s. 13, eff. April 3, 1970.



Section 17:27A-14 - Separability Of Provisions

17:27A-14. Separability of provisions
If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and for this purpose the provisions of this chapter are separable.

L.1970, c. 22, s. 14, eff. April 3, 1970.



Section 17:27B-1 - Definitions

17:27B-1. Definitions
As used in this act,

(1) "Domestic insurer" means a stock insurance company organized under the laws of this State;

(2) "Parent corporation" means a corporation organized for any purpose under any law of this State or any other jurisdiction, which owns directly or indirectly at least 95% of the aggregate issued and outstanding shares of all classes of voting stock of a domestic insurer;

(3) "Subsidiary insurer" means a domestic insurer so owned by a parent corporation; and

(4) "Commissioner" means the Commissioner of Insurance of New Jersey.

L.1971, c. 132, s. 1, eff. May 6, 1971.



Section 17:27B-2 - Acquisition Of Minority Interests

17:27B-2. Acquisition of minority interests
(1) Any parent corporation may, in the manner hereinafter prescribed, acquire all of the issued and outstanding shares of voting stock of its subsidiary insurer not owned by the parent corporation.

(2) The method authorized by this act for acquiring shares of a subsidiary insurer is not exclusive, but is in addition to any other lawful method for the acquisition of such shares.

L.1971, c. 132, s. 2, eff. May 6, 1971.



Section 17:27B-3 - Plan Of Acquisition

17:27B-3. Plan of acquisition
(1) The board of directors of the parent corporation which seeks to acquire the minority interests in its subsidiary insurer shall adopt a plan for such acquisition.

(2) The plan of acquisition shall set forth:

(a) The name of the subsidiary insurer;

(b) The total number of issued and outstanding shares of each class of voting stock of the subsidiary insurer, the number of its shares owned by the parent corporation and, if either of the foregoing is subject to change prior to the effective date of acquisition, the manner in which any change may occur;

(c) The terms and conditions of the plan, including the manner and basis of exchanging the shares to be acquired for shares or other securities of the parent corporation, for cash, other consideration, or any combination of the foregoing, the proposed effective date of acquisition, and a statement clearly describing the rights of shareholders dissenting from the plan;

(d) If the parent corporation is not authorized to do business in this State, its consent to the enforcement against it in this State of the rights of shareholders pursuant to the plan or the rights of shareholders dissenting from the plan, and a designation of the commissioner as the agent upon whom process may be served against the parent corporation in any action or proceeding to enforce any such rights; and

(e) Such other provisions with respect to the plan as the board of directors of the parent corporation deems necessary or desirable, or as the commissioner may prescribe.

L.1971, c. 132, s. 3, eff. May 6, 1971.



Section 17:27B-4 - Submission Of Plan Of Acquisition To Commissioner

17:27B-4. Submission of plan of acquisition to commissioner
(1) Upon adoption of the plan of acquisition, it shall be executed by the parent corporation under its corporate seal and submitted to the commissioner who shall, within 60 days from the date of such submission, endorse thereon his approval or disapproval and notify the parent corporation thereof. The commissioner in reviewing such plan of acquisition may employ such experts or consultants as he shall deem necessary. The reasonable costs of such experts and consultants are to be paid for by the parent corporation.

(2) The commissioner shall approve the plan if he is satisfied that it complies with this act and is not inconsistent with law. If the commissioner disapproves the plan, he shall advise the parent corporation in writing of the reasons for such disapproval. No plan shall take effect unless the approval of the commissioner has been obtained.

(3) The commissioner's disapproval of a plan of acquisition shall be subject to review, hearing and relief in the Superior Court in a proceeding in lieu of prerogative writ.

L.1971, c. 132, s. 4, eff. May 6, 1971.



Section 17:27B-5 - Delivery Of Plan To Minority Shareholders; Acquisition Of Shares

17:27B-5. Delivery of plan to minority shareholders; acquisition of shares
(1) If the commissioner approves the plan, the parent corporation shall deliver a copy of the plan or a summary thereof approved by the commissioner to each person who, as of the date of delivery, is a holder of record of stock to be acquired pursuant to the plan. Such delivery shall be made either in person or by depositing a copy of the plan or the approved summary in the United States mails, postage prepaid, addressed to the shareholder at his address of record. On or before the date of acquisition proposed in the plan, the parent corporation shall file with the commissioner a certificate executed by its president or vice president and attested by its secretary or assistant secretary under the seal of the parent corporation, attesting to compliance by the parent corporation with this subsection (1);

(2) Upon compliance with the foregoing requirements, ownership of the shares to be acquired pursuant to the plan shall vest in the parent corporation on the date of acquisition proposed in the plan, whether or not the certificates for such shares have been surrendered for exchange, and the parent corporation shall be entitled to have new certificates therefor registered in its name. Shareholders whose shares have been so acquired shall thereafter retain only the right either to receive the consideration to be paid in exchange for their shares pursuant to the plan or to dissent from the plan and receive the fair value of their shares as hereinafter provided.

L.1971, c. 132, s. 5, eff. May 6, 1971.



Section 17:27B-6 - Rights Of Dissenting Shareholders

17:27B-6. Rights of dissenting shareholders
(1) Within 30 days after delivery of the plan or a summary thereof pursuant to subsection (1) of section 5, any shareholder of the subsidiary insurer to whom the parent corporation was required to make such delivery may give to the parent corporation written notice of his dissent from the plan and of his demand for payment of the fair value of his shares.

(2) Upon giving such notice, the dissenting shareholder shall cease to have any rights of a shareholder, except the right to be paid the fair value of his shares, determined as of the day prior to the day on which the plan of acquisition was adopted by the parent corporation and excluding any appreciation or depreciation resulting from such action. Such determination of fair value shall be made in accordance with the provisions of sections 14A:11-6 through 14A:11-10 of the New Jersey Business Corporation Act, all references therein to a demand pursuant to subsections 14A:11-2(3), 14A:11-2(4) or 14A:11-2(5) being deemed for such purpose to include a notice of dissent and demand made pursuant to subsection (1) of this section 6.

(3) Not later than 20 days after giving notice of his dissent and demand for payment as aforesaid, each dissenting shareholder shall submit the certificate or certificates representing his shares to the parent corporation for notation as provided in subsection 14A:11-2(6) of the New Jersey Business Corporation Act, the effect of which notation shall be as specified in said subsection.

L.1971, c. 132, s. 6, eff. May 6, 1971.



Section 17:28-1 - Separate Risks And Premiums; Exceptions

17:28-1. Separate risks and premiums; exceptions
When a policy shall insure against more than one hazard or peril, the insurance against any specific hazard or peril shall not be separately cancelable unless the policy shall specify a separate premium for any such insurance so cancelable. No policy of life or endowment insurance or annuity contract authorized pursuant to paragraph "c" of section 17:17-1 of this Title shall assume any hazard or peril specified in any other paragraph of said section 17:17-1 except insurance against bodily injury or death by accident and upon the health of persons as specified in paragraph "d" of the said section. Any policy of liability insurance authorized by paragraphs "d" or "e" of said section 17:17-1 may contain a provision for payment on behalf of the injured party or for reimbursement of the assured for payment of medical, hospital, surgical and funeral expenses incurred, as a result of an accident, irrespective of legal liability of the assured, and an automobile liability policy may also contain a provision for payment of disability benefits to persons who are injured and death benefits to dependents, beneficiaries or personal representatives of persons who are killed if such injury or death is caused by accident and sustained while in or upon, entering or alighting from, or through being struck by an automobile, irrespective of legal liability of the assured, and such provisions shall not be deemed to be an accident insurance policy. The commissioner may order the discontinuance of any provision in a policy of automobile liability insurance providing for such disability or death benefits which he finds to be unjust, unfair, inequitable, misleading or contrary to law. Any policy of automobile liability insurance may also contain a provision for payment of part or all sums which the insured or his legal representative shall be legally entitled to recover as damages from the operator or owner of an uninsured automobile because of bodily injury, sickness or disease, including death resulting therefrom, or because of damage to property, sustained by the insured, caused by accident and arising out of the ownership, maintenance or use of such uninsured automobile.

Amended by L. 1940, c. 92, p. 221, s. 1; L. 1941, c. 364, p. 959, s. 1; L. 1943, c. 159, p. 443, s. 1; L. 1944, c. 153, p. 582, s. 1; L. 1954, c. 192, p. 722, s. 1; L. 1956, c. 148, p. 612, s. 1; L. 1961, c. 11, p. 34, s. 1; L. 1968, c. 385, s. 1.



Section 17:28-1.1 - Required Coverage; Exceptions.

17:28-1.1 Required coverage; exceptions.

2. a. Except for a basic automobile insurance policy, no motor vehicle liability policy or renewal of such policy of insurance, including a standard liability policy for an automobile as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), insuring against loss resulting from liability imposed by law for bodily injury or death, sustained by any person arising out of the ownership, maintenance or use of a motor vehicle, shall be issued in this State with respect to any motor vehicle registered or principally garaged in this State unless it includes coverage in limits for bodily injury or death as follows:

(1)an amount or limit of $15,000.00, exclusive of interest and costs, on account of injury to, or death of, one person, in any one accident, and

(2)an amount or limit, subject to such limit for any one person so injured or killed, of $30,000.00, exclusive of interest and costs, on account of injury to or death of more than one person, in any one accident, under provisions approved by the Commissioner of Banking and Insurance, for payment of all or part of the sums which the insured or his legal representative shall be legally entitled to recover as damages from the operator or owner of an uninsured motor vehicle, or hit and run motor vehicle, as defined in section 18 of P.L.1952, c.174 (C.39:6-78), because of bodily injury, sickness or disease, including death resulting therefrom, sustained by the insured, caused by accident and arising out of the ownership, maintenance, operation or use of such uninsured or hit and run motor vehicle anywhere within the United States or Canada; except that uninsured motorist coverage shall provide that in order to recover for non-economic loss, as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), for accidents to which the benefits of section 4 (C.39:6A-4) of that act apply, the tort option elected pursuant to section 8 (C.39:6A-8) of that act shall apply to that injured person.

All motor vehicle liability policies, except basic automobile insurance policies, shall also include coverage for the payment of all or part of the sums which persons insured thereunder shall be legally entitled to recover as damages from owners or operators of uninsured motor vehicles, other than hit and run motor vehicles, because of injury to or destruction to the personal property of such insured, with a limit in the aggregate for all insurers involved in any one accident of $5,000.00, and subject, for each insured, to an exclusion of the first $500.00 of such damages.

b.Uninsured and underinsured motorist coverage shall be provided as an option by an insurer to the named insured electing a standard automobile insurance policy up to at least the following limits: $250,000.00 each person and $500,000.00 each accident for bodily injury; $100,000.00 each accident for property damage or $500,000.00 single limit, subject to an exclusion of the first $500.00 of such damage to property for each accident, except that the limits for uninsured and underinsured motorist coverage shall not exceed the insured's motor vehicle liability policy limits for bodily injury and property damage, respectively.

Rates for uninsured and underinsured motorist coverage for the same limits shall, for each filer, be uniform on a Statewide basis without regard to classification or territory.

c.Uninsured and underinsured motorist coverage provided for in this section shall not be increased by stacking the limits of coverage of multiple motor vehicles covered under the same policy of insurance nor shall these coverages be increased by stacking the limits of coverage of multiple policies available to the insured. If the insured had uninsured motorist coverage available under more than one policy, any recovery shall not exceed the higher of the applicable limits of the respective coverages and the recovery shall be prorated between the applicable coverages as the limits of each coverage bear to the total of the limits.

d.Uninsured and underinsured motorist coverage shall be subject to the policy terms, conditions and exclusions approved by the Commissioner of Banking and Insurance, including, but not limited to, unauthorized settlements, non-duplication of coverage, subrogation and arbitration.

e.For the purpose of this section, (1) "underinsured motorist coverage" means insurance for damages because of bodily injury and property damage resulting from an accident arising out of the ownership, maintenance, operation or use of an underinsured motor vehicle. Underinsured motorist coverage shall not apply to an uninsured motor vehicle. A motor vehicle is underinsured when the sum of the limits of liability under all bodily injury and property damage liability bonds and insurance policies available to a person against whom recovery is sought for bodily injury or property damage is, at the time of the accident, less than the applicable limits for underinsured motorist coverage afforded under the motor vehicle insurance policy held by the person seeking that recovery. A motor vehicle shall not be considered an underinsured motor vehicle under this section unless the limits of all bodily injury liability insurance or bonds applicable at the time of the accident have been exhausted by payment of settlements or judgments. The limits of underinsured motorist coverage available to an injured person shall be reduced by the amount he has recovered under all bodily injury liability insurance or bonds;

(2)"uninsured motor vehicle" means:

(a)a motor vehicle with respect to the ownership, operation, maintenance, or use of which there is no bodily injury liability insurance or bond applicable at the time of the accident;

(b)a motor vehicle with respect to the ownership, operation, maintenance, or use of which there is bodily injury liability insurance in existence but the liability insurer denies coverage or is unable to make payment with respect to the legal liability of its insured because the insurer has become insolvent or bankrupt, or the Commissioner of Banking and Insurance has undertaken control of the insurer for the purpose of liquidation;

(c)a hit and run motor vehicle as described in section 18 of P.L.1952, c.174 (C.39:6-78); or

(d)an automobile covered by a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3).

"Uninsured motor vehicle" shall not include an automobile covered by a basic automobile insurance policy; an underinsured motor vehicle; a motor vehicle owned by or furnished for the regular use of the named insured or any resident of the same household; a self-insurer within the meaning of any financial responsibility or similar law of the state in which the motor vehicle is registered or principally garaged; a motor vehicle which is owned by the United States or Canada, or a state, political subdivision or agency of those governments or any of the foregoing; a land motor vehicle or trailer operated on rails or crawler treads; a motor vehicle used as a residence or stationary structure and not as a vehicle; or equipment or vehicles designed for use principally off public roads, except while actually upon public roads.

f.Notwithstanding the provisions of this section or any other law to the contrary, a motor vehicle liability policy or renewal of such policy of insurance, insuring against loss resulting from liability imposed by law for bodily injury or death, sustained by any person arising out of the ownership, maintenance or use of a motor vehicle, issued in this State to a corporate or business entity with respect to any motor vehicle registered or principally garaged in this State, shall not provide less uninsured or underinsured motorist coverage for an individual employed by the corporate or business entity than the coverage provided to the named insured under the policy. A policy that names a corporate or business entity as a named insured shall be deemed to provide the maximum uninsured or underinsured motorist coverage available under the policy to an individual employed by the corporate or business entity, regardless of whether the individual is an additional named insured under that policy or is a named insured or is covered under any other policy providing uninsured or underinsured motorist coverage.

L.1968, c.385, s.2; amended 1972, c.204, s.1; saved from repeal (see N.J.S. 17B:36-1); 1983, c.65, s.5; 1983, c.362, s.1; 1988, c.119, s.11; 1998, c.21, s.71; 2003, c.89, s.59; 2007, c.163.



Section 17:28-1.3 - Coverage For Pedestrians

17:28-1.3. Coverage for pedestrians
Every liability insurance policy issued in this State on a motor vehicle, exclusive of an automobile as defined in section 2 of P.L. 1972, c. 70 (C. 39:6A-2), but including a motorcycle, or on a motorized bicycle, insuring against loss resulting from liability imposed by law for bodily injury, death, and property damage sustained by any person arising out of the ownership, operation, maintenance, or use of a motor vehicle or motorized bicycle shall provide personal injury protection coverage benefits, in accordance with section 4 of P.L. 1972, c. 70 (C. 39:6A-4), to pedestrians who sustain bodily injury in the State caused by the named insured's motor vehicle or motorized bicycle or by being struck by an object propelled by or from the motor vehicle or motorized bicycle.

L. 1983, c. 362, s. 19, eff. Oct. 4, 1983. Amended by L. 1985, c. 520, s. 19.



Section 17:28-1.4 - Mandatory Coverage.

17:28-1.4 Mandatory coverage.

18.Any insurer authorized to transact or transacting automobile or motor vehicle insurance business in this State, or controlling or controlled by, or under common control by, or with, an insurer authorized to transact or transacting insurance business in this State, which sells a policy providing automobile or motor vehicle liability insurance coverage, or any similar coverage, in any other state or in any province of Canada, shall include in each policy coverage to satisfy at least the personal injury protection benefits coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4) or section 19 of P.L.1983, c.362 (C.17:28-1.3) for any New Jersey resident who is not required to maintain personal injury protection coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4) or section 4 of P.L.1998, c.21 (C.39:6A-3.1) and who is not otherwise eligible for such benefits, whenever the automobile or motor vehicle insured under the policy is used or operated in this State. In addition, any insurer authorized to transact or transacting automobile or motor vehicle insurance business in this State, or controlling or controlled by, or under common control by, or with, an insurer authorized to transact or transacting automobile or motor vehicle insurance business in this State, which sells a policy providing automobile or motor vehicle liability insurance coverage, or any similar coverage, in any other state or in any province of Canada, shall include in each policy coverage to satisfy at least the liability insurance requirements of subsection a. of section 1 of P.L.1972, c.197 (C.39:6B-1) or section 3 of P.L.1972, c.70 (C.39:6A-3), the uninsured motorist insurance requirements of subsection a. of section 2 of P.L.1968, c.385 (C.17:28-1.1), and personal injury protection benefits coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4) or of section 19 of P.L.1983, c.362 (C.17:28-1.3), whenever the automobile or motor vehicle insured under the policy is used or operated in this State.

Any liability insurance policy subject to this section shall be construed as providing the coverage required herein, and any named insured, and any immediate family member as defined in section 14.1 of P.L.1983, c.362 (C.39:6A-8.1), under that policy, shall be subject to the tort option specified in subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8).

Each insurer authorized to transact or transacting automobile or motor vehicle insurance business in this State and subject to the provisions of this section shall file and maintain with the Department of Banking and Insurance written certification of compliance with the provisions of this section.

"Automobile" means an automobile as defined in section 2 of P.L.1972, c.70 (C.39:6A-2).

L.1985,c.520,s.18; amended 1988, c.119, s.1; 1997, c.436; 1998, c.21, s.72.



Section 17:28-1.5 - Definitions

17:28-1.5. Definitions
1. As used in this act:



"Commissioner" means the Commissioner of Insurance.



"Hospital expenses" means:



a. The cost of a semiprivate room, based on rates customarily charged by the institution in which the recipient of benefits is confined;

b. The cost of board, meals and dietary services;



c. The cost of other hospital services, such as operating room; medicines, drugs, anesthetics; treatments with X-ray, radium and other radioactive substances; laboratory tests, surgical dressings and supplies; and other medical care and treatment rendered by the hospital;

d. The cost of treatment by a physiotherapist;



e. The cost of medical supplies, such as prescribed drugs and medicines; blood and blood plasma; artificial limbs and eyes; surgical dressings, casts, splints, trusses, braces, crutches; rental of wheelchair, hospital bed or iron lung; oxygen and rental of equipment for its administration.

"Medical expenses" means expenses for medical treatment, surgical treatment, dental treatment, professional nursing services, hospital expenses, rehabilitation services, X-ray and other diagnostic services, prosthetic devices, ambulance services, medication and other reasonable and necessary expenses resulting from the treatment prescribed by persons licensed to practice medicine and surgery pursuant to R.S.45:9-1 et seq., dentistry pursuant to R.S.45:6-1 et seq., psychology pursuant to P.L.1966, c.282 (C.45:14B-1 et seq.) or chiropractic pursuant to P.L.1953, c.233 (C.45:9-41.1 et al.) or by persons similarly licensed in other states and nations or any nonmedical remedial treatment rendered in accordance with a recognized religious method of healing.

"Motor bus" means an omnibus, as defined in R.S.39:1-1, except that "motor bus" shall not include:

a. Vehicles engaged in the transportation of passengers for hire in the manner and form commonly called taxicab service unless such service becomes or is held out to be regular service between stated termini;

b. Hotel buses used exclusively for the transportation of hotel patrons to or from local railroad or other common carrier stations including local airports;

c. Buses operated for the transportation of enrolled children and adults only when serving as chaperones to or from a school, school connected activity, day camp, summer day camp, nursery school, child care center, pre-school center or other similar places of education, including "School Vehicle Type I" and "School Vehicle Type II" as defined in R.S.39:1-1;

d. Any autobus with a carrying capacity of not more than 13 passengers operated under municipal consent upon a route established wholly within the limits of a single municipality or with a carrying capacity of not more than 20 passengers operated under municipal consent upon a route established wholly within the limits of not more than four contiguous municipalities within any county of the fifth or sixth class, which route in either case does not in whole or in part parallel upon the same street the line of any street railway or traction railway or any other autobus route;

e. Autocabs, limousines or livery services as defined in R.S.48:16-13, unless such service becomes or is held out to be regular service between stated termini;

f. Any vehicle used in a "ridesharing" arrangement, as defined by the "New Jersey Ridesharing Act of 1981," P.L.1981, c.413 (C.27:26-1 et al.);

g. Any motor bus owned and operated by the New Jersey Transit Corporation; or

h. Any special paratransit vehicle as defined in R.S.48:4-1.



"Noneconomic loss" means pain, suffering and inconvenience.



"Passenger" means any person occupying, entering into or alighting from a motor bus, except employees of the owner or operator of the motor bus while they are on duty.

L.1991,c.154,s.1; amended 1992,c.192,s.1.



Section 17:28-1.6 - Owner, Operator Of Motor Bus To Maintain Medical Expense Benefits Coverage

17:28-1.6. Owner, operator of motor bus to maintain medical expense benefits coverage
a. Every owner, registered owner or operator of a motor bus registered or principally garaged in this State shall maintain medical expense benefits coverage, under provisions approved by the commissioner, for the payment of benefits without regard to negligence, liability or fault of any kind, to any passenger who sustained bodily injury as a result of an accident while occupying, entering into or alighting from a motor bus.

b. Medical expense benefits coverage shall include the payment of reasonable medical expenses in an amount not to exceed $250,000 per person per accident. In event of death, payments shall be made to the estate of the decedent.

L.1991,c.154,s.2.



Section 17:28-1.7 - Exemption From Tort Liability For Owner, Registrant, Operator Of Motor Bus.

17:28-1.7 Exemption from tort liability for owner, registrant, operator of motor bus.

3.Every owner, registrant or operator of a motor bus registered or principally garaged in this State and every person or organization legally responsible for his acts or omissions, is hereby exempted from tort liability for noneconomic loss to a passenger who has a right to receive benefits under section 2 of this act as a result of bodily injury arising out of the ownership, operation, maintenance or use of a motor bus in this State, unless that person has sustained a personal injury which results in death; dismemberment; significant disfigurement or significant scarring; displaced fractures; loss of a fetus; or a permanent injury within a reasonable degree of medical probability, other than scarring or disfigurement. An injury shall be considered permanent when the body part or organ, or both, has not healed to function normally and will not heal to function normally with further medical treatment. For the purposes of this subsection, "physician" means a physician as defined in section 5 of P.L.1939, c.115 (C.45:9-5.1).

In order to satisfy the provisions of this section, the plaintiff shall, within 60 days following the date of the answer to the complaint by the defendant, provide the defendant with a certification from the licensed treating physician or a board-certified licensed physician to whom the plaintiff was referred by the treating physician. The certification shall state, under penalty of perjury, that the plaintiff has sustained an injury described above. The certification shall be based on and refer to objective clinical evidence, which may include medical testing, except that any such testing shall be performed in accordance with medical protocols pursuant to subsection a. of section 4 of P.L.1972, c.70 (C.39:6A-4) and the use of valid diagnostic tests administered in accordance with section 12 of P.L.1998, c.21 (C.39:6A-4.7). Such testing may not be experimental in nature or dependent entirely upon subjective patient response. The court may grant no more than one additional period not to exceed 60 days to file the certification pursuant to this section upon a finding of good cause.

A person is guilty of a crime of the fourth degree if that person purposefully or knowingly makes, or causes to be made, a false, fictitious, fraudulent, or misleading statement of material fact in, or omits a material fact from, or causes a material fact to be omitted from, any certification filed pursuant to this section. Notwithstanding the provisions of subsection e. of N.J.S. 2C:44-1, the court shall deal with a person who has been convicted of a violation of this section by imposing a sentence of imprisonment unless, having regard to the character and condition of the person, the court is of the opinion that imprisonment would be a serious injustice which overrides the need to deter such conduct by others. If the court imposes a noncustodial or probationary sentence, such sentence shall not become final for 10 days in order to permit the appeal of such sentence by the prosecution. Nothing in this section shall preclude an indictment and conviction for any other offense defined by the laws of this State. In addition, any professional license held by the person shall be forfeited according to the procedures established by section 4 of P.L.1997, c.353 (C.2C:51-5).

L.1991,c.154,s.3; amended 1998, c.21, s.68.



Section 17:28-1.8 - Evidence Of Amounts Collectible, Paid To Injured Passenger Inadmissible In Civil Action

17:28-1.8. Evidence of amounts collectible, paid to injured passenger inadmissible in civil action
Evidence of the amounts collectible or paid to an injured passenger pursuant to section 2 of this act is inadmissible in a civil action against an owner, registrant or operator of a motor bus for recovery of damages for bodily injury by such injured passenger.

The court shall instruct the jury that, in arriving at a verdict as to the amount of the damages for noneconomic loss to be recovered by the injured passenger, the jury shall not speculate as to the amount of the medical expense benefits paid or payable under section 2 to the injured passenger.

Nothing in this section shall be construed to limit the right of recovery, against the tortfeasor, of uncompensated economic loss sustained by the injured passenger.

L.1991,c.154,s.4.



Section 17:28-1.9 - Immunity From Liability For Certain Auto Insurance Providers

17:28-1.9. Immunity from liability for certain auto insurance providers
1. a. Notwithstanding any other provision of law to the contrary, no person, including, but not limited to, an insurer, an insurance producer, as defined in section 2 of P.L.1987, c.293 (C.17:22A-2), a servicing carrier or non-insurer servicing carrier acting in that capacity pursuant to P.L.1983, c.65 (C.17:30E-1 et al.) or section 88 of P.L.1990, c.8 (C.17:33B-11), the New Jersey Automobile Full Insurance Underwriting Association created pursuant to section 16 of P.L.1983, c.65 (C.17:30E-4), the Market Transition Facility created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11), and any plan established pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1), shall be liable in an action for damages on account of the election of a given level of motor vehicle insurance coverage by a named insured as long as those limits provide at least the minimum coverage required by law or on account of a named insured not electing to purchase underinsured motorist coverage, collision coverage or comprehensive coverage. Nothing in this section shall be deemed to grant immunity to any person causing damage as the result of his willful, wanton or grossly negligent act of commission or omission.

b. The coverage selection form required pursuant to section 17 of P.L.1983, c.362 (C.39:6A-23) shall contain an acknowledgement by the named insured that the limits available to him for uninsured motorist coverage and underinsured motorist coverage have been explained to him and a statement that no person, including, but not limited to, an insurer, an insurance producer, as defined in section 2 of P.L.1987, c.293 (C.17:22A-2), a servicing carrier or non-insurer servicing carrier acting in that capacity pursuant to P.L.1983, c.65 (C.17:30E-1 et al.) or section 88 of P.L.1990, c.8 (C.17:33B-11), the New Jersey Automobile Full Insurance Underwriting Association created pursuant to section 16 of P.L.1983, c.65 (C.17:30E-4), the Market Transition Facility created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11), and any plan established pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1), shall be liable in an action for damages on account of the election of a given level of motor vehicle insurance coverage by a named insured as long as those limits provide at least the minimum coverage required by law or on account of a named insured not electing to purchase underinsured motorist coverage, collision coverage or comprehensive coverage, except for that person causing damage as the result of his willful, wanton or grossly negligent act of commission or omission.

L.1993,c.156,s.1.



Section 17:28-2 - Effect Of Insolvency Or Bankruptcy On Paying Damages; Policy Provisions

17:28-2. Effect of insolvency or bankruptcy on paying damages; policy provisions
No policy of insurance against loss or damage resulting from accident to or injury suffered by an employee or other person and for which the person insured is liable, or against loss or damage to property caused by animals or by any vehicle drawn, propelled or operated by any motive power, and for which loss or damage the person insured is liable, shall be issued or delivered in this state by any insurer authorized to do business in this state, unless there is contained within the policy a provision that the insolvency or bankruptcy of the person insured shall not release the insurance carrier from the payment of damages for injury sustained or loss occasioned during the life of the policy, and stating that in case execution against the insured is returned unsatisfied in an action brought by the injured person, or his personal representative in case death results from the accident, because of the insolvency or bankruptcy, then an action may be maintained by the injured person, or his personal representative, against the corporation under the terms of the policy for the amount of the judgment in the action not exceeding the amount of the policy. No such policy shall be issued or delivered in this state on or after July first, nineteen hundred and twenty-four, by any corporation or other insurer authorized to do business in this state, unless there is contained within the policy a provision that notice given by or on behalf of the insured to any authorized agent of the insurer within this state, with particulars sufficient to identify the insured, shall be deemed to be notice to the insurer, and also a provision that failure to give any notice required to be given by the policy within the time specified therein shall not invalidate any claim made by the insured if it is shown not to have been reasonably possible to give the notice within the prescribed time and that notice was given as soon as was reasonably possible. Unless any such policy of insurance against loss or damage resulting from accident to or injury suffered by an employee or other person and for which the person insured is liable, hereafter issued or renewed in this state, sets forth expressly in words at length and in bold-faced type, "This policy does not insure against loss or damage arising out of claims for loss of services of the person injured and for which loss or damage the insured is legally liable" , the policy shall be deemed to insure against such loss or damage.

A policy issued in violation of this section shall, nevertheless, be held valid but be deemed to include the provisions required by this section, and when any provision in the policy or rider is in conflict with the provisions required to be contained by this section, the rights, duties and obligations of the insurer, the policyholder and the injured person shall be governed by the provisions of this section.



Section 17:28-3 - Maximum Premium Stated In Policy Of Mutual Company

17:28-3. Maximum premium stated in policy of mutual company
The maximum premium shall be expressed in the policy of a mutual company organized under any law of this State, and, in a company other than a life insurance company, it may be solely a cash premium or a cash premium and an additional contingent premium, which contingent premium shall not be less than the cash premium, but no such company shall issue an insurance policy for a cash premium and without an additional contingent premium until and unless it possesses a surplus above all liabilities of at least $300,000.00.

Wherever any company shall issue policies for cash premiums only, in pursuance of the authority of this section, it may waive all contingent premiums set forth in policies then outstanding. The issuance of policies for cash premiums only in pursuance of this section may not be exercised by any such company until written notice of intention to do so, accompanied with a certified copy of the resolution of the board of directors providing for the issuance of such policies, shall have been furnished the Commissioner of Banking and Insurance.

Amended by L.1951, c. 206, p. 748, s. 4; L.1954, c. 152, p. 656, s. 1.



Section 17:28-4 - Definitions

17:28-4. Definitions
As used in this act "financed automobile" shall include (a) an automobile or other motor vehicle sold at retail, the purchase price whereof is not paid in full at the time of its purchase, but all or part whereof is advanced by the seller to the purchaser by extension of credit or otherwise, or is realized by the seller through the assignment, sale or pledge of the right to receive from the purchaser the unpaid balance of the purchase price whether or not title is retained by the seller until the purchase price is paid in full, or a mortgage or other lien is given or received to secure such payment, or (b) an automobile or other motor vehicle which is pledged as security for the repayment of a loan; an "other automobile" shall include any automobile or other motor vehicle which is not a "financed automobile;" a "master policy" shall include any policy of insurance covering financed automobiles not used, maintained or operated by the policyholder; an "individual contract" shall include any policy of insurance covering any financed automobile which is not a master policy; a "certificate of insurance" shall mean any certificate constituting evidence of the existence of a master policy; and a "policyholder" shall mean the holder of a master policy or an individual policy; except in the case of the insuring of new or secondhand automobiles, held for sale by authorized dealers of manufacturers of automobiles, to which cases the provisions of this act shall not apply.

L.1939, c. 74, p. 117, s. 1. Amended by L.1950, c. 157, p. 343, s. 2.



Section 17:28-5 - Policy Provisions

17:28-5. Policy provisions
From and after the first day of September, nineteen hundred and thirty-nine, no master policy, individual contract or certificate of insurance upon or affecting any financed automobile shall be issued or delivered in this State unless the form of such policy, contract or certificate shall conform to all the requirements or restrictions appropriate thereto as hereinafter set forth.

a. Any policy covering a financed automobile, whether issued as a master policy or as an individual contract, shall contain in substance the same provisions as those contained in policies insuring against similar perils otherwise generally issued in this State upon other automobiles by the company issuing such policy or contract;

b. Any certificate of insurance issued in connection with a master policy shall contain such provisions of the master policy, to the extent and in such form, as the Commissioner of Banking and Insurance shall require;

c. Every master policy, individual contract or certificate of insurance covering any financed automobile shall be printed in type not less than eight point and shall state the perils insured against, the limits of coverage and the premiums applicable to each such peril;

d. Every master policy shall contain a provision that there shall be delivered by the insurer to the owner or purchaser of a financed automobile insured thereunder a certificate of insurance not later than twenty days after the effective date of the insurance represented thereby;

e. Every master policy shall contain a provision that, in the event of the cancellation of the insurance represented by any certificate of insurance, evidence of the payment of the return premium to the purchaser or owner of the automobile covered by such insurance as his interest may appear must be presented to the insurance company before payment of the return premium is made to the policyholder;

f. Every master policy or individual contract issued by any mutual or other company issuing participating policies shall contain a provision that any dividend apportioned thereto shall be paid to the purchaser or owner and the policyholder as their respective interests may appear;

g. No master policy, individual contract or certificate of insurance shall contain any provision which is unfair, unjust, inequitable or contrary to public interest.

L.1939, c. 74, p. 118, s. 2.



Section 17:28-6 - Special Provisions

17:28-6. Special provisions
No distinction shall be made in the premium rates or rates of dividends between policies covering financed automobiles and policies covering other automobiles. No certificate of insurance shall be issued or delivered in this State except in connection with a master policy issued or delivered in this State. Every certificate of insurance required to be issued under a master policy and every individual contract issued shall be delivered by the insurer to the purchaser or owner. The Commissioner of Banking and Insurance shall have authority to issue, amend, supplement and rescind such regulations as are in his judgment necessary to enforce the requirements of this act.

L.1939, c. 74, p. 119, s. 3.



Section 17:28-7 - Penalty

17:28-7. Penalty
The Commissioner of Banking and Insurance shall have the power to revoke the authority to issue policies of insurance upon financed automobiles in this State of any insurance company violating any provision of this act.

L.1939, c. 74, p. 120, s. 4.



Section 17:28-8 - Filing Of Endorsement To Automobile Liability Insurance Policy; "Named Excluded Driver"; Rules, Regulations.

17:28-8 Filing of endorsement to automobile liability insurance policy; "named excluded driver"; rules, regulations.

63. a. An insurer authorized to transact or transacting automobile insurance business in this State shall file with the commissioner, for the commissioner's approval, an endorsement to its automobile liability insurance policy which contains a "named excluded driver" provision that would exclude physical damage coverage on an automobile covered by an automobile liability insurance policy if it is operated by the "named excluded driver." For purposes of this section, "named excluded driver" means a driver in the household of the named insured who is specifically identified in the endorsement as a person whose operation of an automobile covered under the automobile liability insurance policy at the time of an accident would result in the denial of a physical damage claim for that automobile.

b.The premium charged for the physical damage coverage on a policy containing a "named excluded driver" endorsement shall not reflect the claim experience or driving record of the "named excluded driver" or drivers.

c.Election of a "named excluded driver" endorsement shall be in writing and signed by the named insured on a form prescribed by the commissioner. The "named excluded driver" endorsement shall continue in force as to subsequent renewal or replacement policies until the insurer or its authorized representative receives a properly executed form electing to discontinue the endorsement.

d.Notwithstanding any other provision of the law to the contrary, no person, including, but not limited to, an insurer or an insurance producer, shall be liable in an action for damages on account of the election of a "named excluded driver" endorsement.

e.The commissioner may promulgate rules and regulations necessary to implement the provisions of this section.

L.1998,c.21,s.63.



Section 17:28A-3 - Repeal

17:28A-3. Repeal
Section four of "An act concerning group life insurance, amending sections 17:34-19, 17:34-31 and 17:34-32, and supplementing chapter thirty-four of Title 17 of the Revised Statutes," approved May twenty-fifth, one thousand nine hundred and thirty-eight, is repealed.

L.1950, c. 271, p. 926, s. 2.



Section 17:29-11 - Substitution Of Policies; Charges Prohibited; Exception

17:29-11. Substitution of policies; charges prohibited; exception
No lender or other legal entity servicing mortgages shall make in connection with any mortgage loan any charge for the substitution of an insurance policy or policies except as may be permitted by regulation of the Commissioner of Banking and Insurance.

L.1965, c. 27, s. 1.



Section 17:29-12 - Maximum Charge; Regulation

17:29-12. Maximum charge; regulation
The Commissioner of Banking and Insurance shall, pursuant to chapter 66 of the laws of 1958, hold a hearing and promulgate an appropriate regulation establishing the maximum amount which may be charged by a lender or other legal entity servicing mortgages for the substitution of an insurance policy or policies.

L.1965, c. 27, s. 2.



Section 17:29A-1 - Definitions

17:29A-1. Definitions
1. As used in this act,



(a) "Rate" means the unit charge by which the measure of exposure or the amount of insurance specified in a policy of insurance or covered thereunder is multiplied to determine the premium.

(b) "Premium" means the consideration paid or to be paid to an insurer for the issuance and delivery of any binder or policy of insurance.

(c) "Rate-making" means the examination and analysis of factors and influences related to and bearing upon the hazard and risk made the subject of insurance; the collection and collation of such factors and influences into rating-systems; and the application of such rating-systems to individual risks.

(d) "Rating-system" means every schedule, class, classification, rule, guide, standard, manual, table, rating plan, or compilation, by whatever name described, containing the rates used by any rating organization or by any insurer, or used by any insurer or by any rating organization in determining or ascertaining a rate and includes any policy form, or part thereof, used therewith.

(e) "Policy of insurance," without otherwise limiting its meaning, shall include guaranty and surety bonds.

(f) "Rating organization" means every person or persons, corporation, partnership, company, society, or association engaged in the business of rate-making for two or more insurers.

(g) "Insurer" means any person or persons, corporation, association, partnership or company authorized by the laws of this State to transact the business of insurance in this State.

(h) "Commissioner" means the Commissioner of Insurance of New Jersey.



(i) "Risk," as the context may require, means, (1) as to fire insurance or any other kind of insurance which, by law, may be embraced in a policy of fire insurance, as part thereof or as supplemental thereto, any property, real or personal, described in a policy, exposed to any hazard or peril named in such policy; and (2) as to all other kinds of insurance not specifically included in subsection (i)(1) of this section, the hazard or peril named in a policy of insurance.

(j) "Filer" means a rating organization or any insurer making its own rates.



(k) "Commission" means the commission paid by the insurer to the producer or, for those insurers whose sales compensation, as reported on the insurer's expense exhibits, is not classified as a commission, such compensation shall be treated as a commission.

L.1944,c.27,s.1; amended 1983,c.65,s.3; 1983,c.301,s.1; 1994,c.188,s.3.



Section 17:29A-2 - License Required; Application; Fee

17:29A-2. License required; application; fee
No rating organization shall do business in this State until it shall have been licensed to do so by the commissioner. Application for such license shall be made on such forms as the commissioner shall prepare for that purpose. Upon applying for such license, every rating organization shall file with the commissioner (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation, and of its by-laws or rules governing the conduct of its business, or such of the foregoing, if any, as such rating organization may have; (2) a list of insurers who are or who have agreed to become members of or subscribers to such rating organization; (3) the name and address of a person or persons in this State upon whom notices, or orders of the commissioner affecting such rating organization may be served; and (4) such other information as the commissioner may require. If the commissioner finds that the applicant for license (a) has complied with the provisions of this act; (b) is equipped with an adequate staff of experts and clerks qualified in rate-making; and (c) is otherwise qualified to function as a rating organization, he shall issue a license to such rating organization authorizing it to engage in rate-making for the kinds of insurance specified in such license. If the commissioner shall determine that the applicant is not entitled to a license, he shall make an order denying its application, specifying his reasons for such denial. Licenses issued pursuant to this section shall remain in effect until suspended in the manner provided by this act. Every rating organization doing business in this State on the effective date of this act, may continue to transact such business thereafter, subject to the provisions of this act, pending its application to the commissioner, to be made within thirty days after the effective date of this act, for a license to do business as required by this section. A fee of twenty-five dollars ($25.00) shall be paid for each license issued under this section.

L.1944, c. 27, p. 70, s. 2.



Section 17:29A-3 - Insurers May Be Members Of Rating Organizations

17:29A-3. Insurers may be members of rating organizations
Every rating organization shall make reasonable provision in its bylaws, rules, constitution, or otherwise, to permit any insurer engaged in the kind of insurance for which rate-making is done by such rating organization, to become a member thereof, or a subscriber for any kind of insurance or subdivision of a kind of insurance found by the commissioner to be a proper basis for service by the rating organization upon application therefor by such insurer. No insurer shall be a member of or a subscriber to more than one rating organization for the purpose of making rates for the same kind or for the same subdivision of a kind of insurance. No rating organization shall discriminate unfairly between insurers in the condition imposed for admission as subscribers, or in the services rendered to either members or subscribers. The refusal of any rating organization to admit an insurer as a subscriber shall, at the request of such insurer, be reviewed by the commissioner at a hearing held upon at least 10 days' notice to such rating organization and such insurer. If the commissioner shall find that the insurer has been refused admittance to such rating organization as a subscriber without justification, he shall make an order directing such rating organization to admit such insurer as a subscriber. If he shall find that the action of the rating organization in refusing admittance to an insurer as a subscriber is justified, he shall make an order affirming its action.

L.1944, c. 27, p. 71, s. 3. Amended by L.1971, c. 368, s. 1, eff. Dec. 28, 1971.



Section 17:29A-4 - Rates; Establishment; Considerations

17:29A-4. Rates; establishment; considerations
Every rating organization, and every insurer which makes its own rates, shall make rates that are not unreasonably high or inadequate for the safety and soundness of the insurer, and which do not unfairly discriminate between risks in this State involving essentially the same hazards and expense elements, and shall, in rate-making, and in making rating systems:

(a) Adopt basic classifications, which shall be used as the basis of all manual, minimum, class, schedule, experience or merit rates;

(b) Adopt reasonable standards for construction, for protective facilities, and for other conditions that materially affect the hazard or peril, which shall be applied in the determination or fixing of rates;

(c) Give consideration to past and prospective loss experience, including where pertinent, the conflagration and catastrophe hazards, if any, both within and without the State; to all factors reasonably related to the kind of insurance involved; to a reasonable profit for the insurer; and, in the case of participating insurers, to policyholders' dividends. In the case of fire insurance, consideration shall be given to the latest available experience of the fire insurance business during a period of not less than 5 years preceding the year in which rates are made or revised;

(d) Give a rate reduction, to be approved by the commissioner, for fire insurance on structures equipped with operative smoke detection devices of a design approved by the Commissioner of Insurance.

L.1944, c. 27, p. 72, s. 4. Amended by L.1979, c. 149, s. 1.



Section 17:29A-5 - Statistical Plans; Rules And Regulations; Reports Of Experience; Statistical Agent

17:29A-5. Statistical plans; rules and regulations; reports of experience; statistical agent
The commissioner shall promulgate rules and regulations as to statistical plans, reasonably adapted to each of the rating systems on file with him, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid him in determining whether such rating systems comply with the standards set forth in this chapter. Such rules and regulations shall provide for the recording and reporting of loss experience of this State and of any combination of states where such combined experience is used in any manner for ratemaking, and may provide for the recording and reporting of expense experience of this State for items of expense which are specially applicable to this State. In promulgating such rules and regulations the commissioner shall give due consideration to the rating systems on file with him and in order that such rules and regulations may be as uniform as is practicable among the several states, to the rules and statistical plans used for such rating systems in other states. The commissioner shall designate the format in which such reports shall be prepared and he may require, in his discretion, that reports of experience be accompanied by punch cards or other means used for data processing, or such other source material as he deems appropriate.

The commissioner may designate one or more agencies to assist him in gathering such experience. The commissioner shall give preference in such designation to entities organized by and functioning on behalf of the insurance companies operating in this State for the kinds of insurance to which the chapter applies. If the commissioner, in his judgment, determines that one or more of such organizations designated as statistical agent is unable or unwilling to perform its statistical functions according to reasonable requirements established from time to time by him, he may, after consultation with such statistical agent and upon 20 days' notice to any affected companies, designate another person to act on his behalf in the gathering of statistical experience. The commissioner shall in such case establish the fee to be paid to such designated person by the affected companies in order to pay the total cost of gathering and compiling such experience. Agencies designated by the commissioner shall assist him in making compilations of the reported data, and such compilations shall be made available, subject to reasonable rules and regulations promulgated by the commissioner, to insurers, rating organizations and any other interested parties.

L.1944, c. 27, p. 72, s. 5. Amended by L.1950, c. 176, p. 409, s. 1; L.1971, c. 368, s. 2, eff. Dec. 28, 1971.



Section 17:29A-5.1 - Motor Vehicle Insurance; Rating Systems; Rules And Regulations

17:29A-5.1. Motor vehicle insurance; rating systems; rules and regulations
The Commissioner of Insurance in promulgating rules and regulations as to statistical plans adapted to rating systems for motor vehicle liability and collision insurance for reporting an insurer's loss experience may include sufficient detail to enable him to determine whether varying rates should be established based upon the type of safety features and equipment of various types and models of motor vehicles.

L.1975, c. 9, s. 1, eff. Feb. 6, 1975.



Section 17:29A-5.6 - Definitions.

17:29A-5.6 Definitions.

1.As used in this act:

a."Actual investment income" means that portion of income generated by investment of policyholder-supplied funds. Policyholder-supplied funds are the assets that offset the insurer's total New Jersey private passenger automobile insurance unearned premium and loss reserves without regard to whether those funds came from private passenger automobile insurance policyholders or other policyholders or were from policyholder funds from the last seven calendar years or earlier years.

b."Actuarial gain" means the remainder obtained by subtracting the allowance for profit and contingencies from underwriting income, which remainder may be positive or negative.

c."AIRE charges" and "AIRE compensation" mean, respectively, amounts paid to or received from the New Jersey Automobile Insurance Risk Exchange pursuant to section 16 of P.L.1983, c.362 (C.39:6A-22).

d."Anticipated investment income" means the amount obtained by multiplying earned premium by the percentage of premium representing investment income and used in the insurer's approved rate filings or filings made pursuant to section 29 of P.L.1988, c.119 (C.17:29A-42), during the period of the three calendar-accident years being calculated, to calculate the allowance for profit and contingencies.

e."Calendar-accident year" means the period from January 1 to December 31, during which, in the appropriate context:

(1)premium or investment income was earned;

(2)expenses were incurred; or

(3)accidents occurred which resulted in losses, loss adjustment expenses or AIRE compensation.

f."Car year" means the unit of exposure equivalent to the insuring of one automobile for 12 months, two automobiles for six months each, three automobiles for four months each, and so forth.

g."Commissioner" means the Commissioner of Banking and Insurance.

h."Development adjustment," for a given calendar-accident year, means the difference obtained by subtracting:

(1)The sum of

(a)Losses and loss adjustment expenses for that calendar-accident year, developed to an ultimate basis and evaluated as of March 31 of the year preceding the year in which the profits report required by section 2 of this act is due; plus

(b)AIRE compensation for that calendar-accident year, developed to an ultimate basis and evaluated as of March 31 of the year in which the profits report is due; from

(2)The sum of

(a)Losses and loss adjustment expenses for that calendar-accident year, developed to an ultimate basis and evaluated as of March 31 of the year in which the profits report is due; plus

(b)AIRE compensation for that calendar-accident year, developed to an ultimate basis and evaluated as of March 31 of the year preceding the year in which the profits report is due.

i."Excess investment income" means the remainder obtained by subtracting the anticipated investment income from the actual investment income earned by the insurer, which remainder may be positive or negative.

j."Insurer" means an entity authorized or admitted to transact private passenger automobile insurance business in New Jersey.

k."Private passenger automobile insurance business" means direct insurance on private passenger automobiles as defined in subsection a. of section 2 of P.L.1972, c.70 (C.39:6A-2), excluding personal excess liability insurance and insurance on commercial vehicles.

l."Total actuarial gain" means the sum of the actuarial gains for the seven calendar-accident years immediately preceding the due date of the profits report required by section 2 of this act, less the development adjustments submitted at the option of the insurer for the calendar-accident years beginning with the eleventh calendar-accident year immediately preceding the due date of the profits report and ending with the eighth calendar-accident year immediately preceding the due date of the profits report.

m."Underwriting income" means the remainder obtained by subtracting the sum of all losses developed to an ultimate basis, all loss adjustment expenses developed to an ultimate basis, and all other expenses exclusive of UCJF assessments, from the sum of premiums earned and AIRE compensation developed to an ultimate basis, which remainder may be positive or negative.

n."UCJF assessments" means amounts paid by insurers to the Unsatisfied Claim and Judgment Fund pursuant to section 3 of P.L.1952, c.174 (C.39:6-63).

o."UCJF reimbursements" means amounts received by an insurer from the Unsatisfied Claim and Judgment Fund as a result of excess medical expense benefit payments by the insurer pursuant to section 2 of P.L.1977, c.310 (C.39:6-73.1).

L.1988,c.118,s.1; amended 2003, c.89, s.67.



Section 17:29A-5.7 - Annual Profits Report.

17:29A-5.7 Annual profits report.

2. a. Each insurer, except those exempt from filing pursuant to section 6 of this act, shall annually file with the commissioner, on or before July 1 of each year, a profits report containing the information and calculations required by this section. The information shall be provided with respect to the insurer's New Jersey private passenger automobile insurance business separately for each of the following coverages and for all these coverages combined:

(1)Personal injury protection, including all options;

(2)Bodily injury liability, reported at total limits;

(3)Other liability, consisting of property damage liability and uninsured and underinsured motorist coverages, all reported at total limits;

(4)Physical damage, consisting of comprehensive and collision coverages, including all deductibles.

A separate profits report shall be filed for each insurer and each insurer in an insurance holding company system. Each insurance holding company system shall file a separate combined profits report for all insurers in its system. The excess profits computation for an insurance holding company system shall be performed on its combined profits report, except that the commissioner may order an adjustment in the combined profits report if in his judgment, upon examining each insurer's profits report in the insurance holding company system, one or more of the insurers in that system are excessively subsidizing other insurers in that system.

b.The profits report shall contain the following information, in a manner and for a time period as prescribed by the commissioner by regulation:

(1)Losses paid;

(2)Losses developed to an ultimate basis;

(3)Loss adjustment expenses paid;

(4)Loss adjustment expenses developed to an ultimate basis;

(5)AIRE compensation received; and

(6)AIRE compensation developed to an ultimate basis.

c.The profits report shall contain the following information for the calendar-accident year ending December 31 immediately preceding the date the profits report is due:

(1)Premiums written;

(2)Premiums earned;

(3)All other expenses, itemized separately as follows:

(a)All commissions and all brokerage fees;

(b)All taxes, all licenses and all fees;

(c)All AIRE charges;

(d)All UCJF assessments;

(e)All other acquisition costs and all general expenses;

(f)All policyholder dividends incurred by the insurer, including any excess profits refunded or credited to policyholders;

(g)The net of all catastrophe reinsurance premiums incurred to unaffiliated catastrophe reinsurers and all sums paid or owed by unaffiliated catastrophe reinsurers for losses that occurred during the calendar-accident year, subject to such substantiation of expense as the commissioner may require;

(h)All expenses incurred for the services of a limited assignment distribution carrier pursuant to subsection c. of section 1 of P.L.1970, c.215 (C.17:29D-1);

(4)Allowance for profit and contingencies, calculated by multiplying the premiums earned by the profit and contingency factors authorized for use with the insurer's approved rate filings, which profit and contingency factors shall be based on the insurer's targeted rate of return, method of doing business, the cost of capital and other relevant economic considerations of the insurer;

(5)Anticipated investment income;

(6)Actual investment income; and

(7)UCJF reimbursements received.

d.The profits report shall include a clear and explicit calculation of each of the following items, in a manner and for a time period as prescribed by the commissioner by regulation:

(1)Underwriting income;

(2)Actuarial gain;

(3)Excess investment income;

(4)Development adjustment;

(5)Total actuarial gain; and

(6)Excess profits.

L.1988,c.118,s.2; amended 2003, c.89, s.68.



Section 17:29A-5.8 - Excess Profits.

17:29A-5.8 Excess profits.

3.Excess profits shall exist if for the seven calendar-accident years immediately preceding the date the profits report is due, the sum of an insurer's total actuarial gain and excess investment income for all private passenger automobile coverages combined exceeds 2.5 percent of earned premiums, except that the effect of a negative excess investment income shall be limited in the computation of excess profits, at the discretion of the commissioner, which discretion shall be exercised pursuant to a standard on the investment of policyholder-supplied funds pursuant to regulations promulgated by the commissioner not later than April 1 of the year in which excess profits reports are filed.

L.1988,c.118,s.3; amended 2003, c.89, s.69.



Section 17:29A-5.9 - First Profits Report

17:29A-5.9. First profits report
The due date for the first profits report required by subsection a. of section 2 of this act is July 1, 1989. For the first report required by this act:

a. The seven most recent calendar-accident years referred to in subsection b. of section 2 of this act are 1982 through 1988, inclusive.

b. The three calendar-accident years immediately preceding the due date referred to in subsection l. of section 1, subsection d. of section 2, section 3 and section 6 of this act are 1986, 1987, and 1988.

c. The seventh calendar-accident year immediately preceding the due date referred to in subsection l. of section 1 of this act is 1982.

d. The fourth calendar-accident year immediately preceding the date the profits report is due referred to in subsection l. of section 1 of this act is 1985.

e. The calendar-accident year immediately preceding the date the profits report is due referred to in subsection c. of section 2 of this act is 1988.

f. All remaining references to specific calendar years, calendar-accident years, and evaluation dates shall be consistent with the provisions of this section.

L. 1988, c. 118, s. 4.



Section 17:29A-5.10 - Excess Profit Carry Forward

17:29A-5.10. Excess profit carry forward
In the event an excess profit is returned by an insurer in accordance with section 7 of this act and subsequent development demonstrates that an excess profit did not exist or was overstated, an "excess profit carry forward" in the amount of the excess profit refunded or the amount overstated, whichever is less, shall be established. This "excess profit carry forward" shall be applied by such insurer as a credit against future determinations of excess profits until such credit is exhausted or the expiration of a 15-year period from the date such carry forward was established, whichever occurs first.

L. 1988, c. 118, s. 5.



Section 17:29A-5.11 - Certification

17:29A-5.11. Certification
An insurer having fewer than 150 car years of exposure in New Jersey during the three calendar-accident years immediately preceding the date the profits report is due shall file a certification to that effect, in lieu of all other requirements of this act.

L. 1988, c. 118, s. 6.



Section 17:29A-5.12 - Plan For Refund, Credit.

17:29A-5.12 Plan for refund, credit.

7.If the commissioner finds that an insurer has excess profits, the insurer shall establish, subject to the approval of the commissioner, a fair, practicable, and nondiscriminatory plan for the refund or credit of the excess profits to such group or groups of policyholders as the commissioner may determine to be reasonable in consideration of the insurer's financial and business circumstances.

L.1988,c.118,s.7; amended 2003, c.89, s.82.



Section 17:29A-5.13 - Filing Of Report

17:29A-5.13. Filing of report
An insurer shall file the profits report, including all incidental calculations, in the formats and media to be prescribed by the commissioner.

L. 1988, c. 118, s. 8.



Section 17:29A-5.14 - Alteration Of Aberrant, Unusual, Irregular Data

17:29A-5.14. Alteration of aberrant, unusual, irregular data
If, after examination thereof, the commissioner finds that any information or calculation contained in a profits report filed by an insurer contains, results in or is based upon aberrant, unusual or irregular data, utilization of data, judgments or assumptions, the commissioner shall issue an order to the insurer, directing that the information or calculation be altered in a manner necessary to eliminate the effect of the aberrant, unusual or irregular data, utilization of data, judgments, or assumptions.

L. 1988, c. 118, s. 9.



Section 17:29A-5.15 - Submission Of Additional Data

17:29A-5.15. Submission of additional data
Notwithstanding any other provision of this act, the commissioner may require the submission of any other data and information he deems relevant or appropriate for evaluating the profits of an insurer.

L. 1988, c. 118, s. 10.



Section 17:29A-5.16 - Rules, Regulations

17:29A-5.16. Rules, regulations
The commissioner shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), that he deems necessary to implement the provisions of this act.

L. 1988, c. 118, s. 11.



Section 17:29A-5.17 - Review Of Filing; "Qualified Independent Actuary" Defined.

17:29A-5.17 Review of filing; "qualified independent actuary" defined.

65. a. The Commissioner of Banking and Insurance may, in connection with any profits report made under P.L.1988, c.118 (C.17:29A-5.6 et seq.), require a review of all or part of the filing by a qualified independent actuary, including, but not limited to, the filer's assumptions with respect to the development of losses or loss adjustment expenses developed to an ultimate basis, allowance for profit and contingencies and anticipated investment income.

b.For the purposes of this section, "qualified independent actuary" means a person or firm with annual billings of at least $5,000,000, who has not worked for the insurer or filer whose filing is under review during the previous three-year period.

L.1998,c.21,s.65.



Section 17:29A-6 - Rating System To Be Filed

17:29A-6. Rating system to be filed
Beginning with the sixtieth day after this act takes effect, every insurer shall, before using or applying any rate to any kind of insurance, file with the commissioner a copy of the rating-system upon which such rate is based, or by which such rate is fixed or determined. The filing herein required may, on written notice by an insurer to the commissioner, be made on behalf of such insurer, by a rating organization of which such insurer is a member or subscriber. The provisions of this section shall be deemed to have been complied with by any insurer which had, before the effective date of this act, directly or by a rating organization of which it is a member or subscriber, or by a designated agent or expert, filed with the commissioner a rating-system, substantially in the form required by this section to be filed. From and after the date of the filing of such rating-systems, every insurer shall charge and receive rates fixed or determined in strict conformity therewith, except as in this act otherwise expressly provided.

L.1944, c. 27, p. 73, s. 6.



Section 17:29A-7 - Rating System, Approval Of; Revision Or Modification

17:29A-7. Rating system, approval of; revision or modification
If, after examination thereof, the commissioner shall find that such rating-systems filed by or on behalf of an insurer provide for, result in, or produce rates that are unreasonably high or excessive, or are not adequate for the safeness and soundness of the insurer, or are unfairly discriminatory between risks in this State involving essentially the same hazards and expense elements, he shall issue an order to such insurer, or to the rating organization of which such insurer is a member or subscriber, directing that such rating-systems be altered in the manner and to the extent stated in such order, to produce rates that are reasonable and adequate, and not unfairly discriminatory. If the commissioner shall find that such rating-systems provide for, result in, or produce rates that are not unreasonably high, and are not inadequate for the safeness and soundness of the insurer, and are not unfairly discriminatory between risks in this State involving essentially the same hazards and expense elements, he shall approve such rates, and such approval shall continue in effect until the commissioner shall, by order, direct that such rating-systems be changed or modified, as in this section provided. If the commissioner shall fail to approve or disapprove any rating-systems within ninety days from the filing thereof such rating-systems shall be deemed to be approved by him. Whenever the commissioner shall find that rating-systems theretofore approved by him provide for, result in, or produce rates which are unreasonable, or inadequate, or which discriminate unfairly between risks in this State involving essentially the same hazards and expense elements, he shall issue an order to all insurers employing such rating-systems, or to the rating organizations of which such insurers are members or subscribers, directing that such rating-systems be altered or revised in the manner and to the extent stated in such order to provide for, result in, or produce rates which are reasonable, adequate, and do not discriminate unfairly between risks in this State involving essentially the same hazards and expense elements. Rating-systems filed with the commissioner on or before the effective date of this act pursuant to the provisions of this section, shall be deemed to have been approved by the commissioner, such approval to continue in effect until the commissioner shall, by order, direct that such rating-system be altered or modified as in this section provided.

L.1944, c. 27, p. 73, s. 7.



Section 17:29A-7.1 - Excess Rate On Specific Risk; Application; Approval

17:29A-7.1. Excess rate on specific risk; application; approval
Upon written application of an insurance company, broker or agent, which application shall include the signed consent of the applicant for insurance, the commissioner may approve, on any specific risk, a rate in excess of that provided by a rate filing which would otherwise be applicable.

L.1962, c. 214, s. 1.



Section 17:29A-8 - Information As To Rates

17:29A-8. Information as to rates
Every rating organization, and every insurer which does its own rate-making shall, within ten days after written request therefor, and upon payment to it of such reasonable charge as such rating organization or such insurer shall make therefor, furnish to any person affected by any rate made by it, or to the authorized representative of such person, full information as to such rate, including the schedule or schedules, if any, pursuant to which such rate was made.

L.1944, c. 27, p. 74, s. 8.



Section 17:29A-9 - Reduction Of Rates; Hearings; Notes; Order

17:29A-9. Reduction of rates; hearings; notes; order
Every rating organization, and every insurer which does its own rate-making, shall provide reasonable means within this State, to be approved by the commissioner, whereby any person or persons affected by a rate made by it may be heard, on an application to reduce such rate. If such rating organization or such insurer shall refuse to reduce such rate, the person or persons affected thereby may make a like application to the commissioner within thirty days after receipt of notice in writing that the application for reduction of rate has been denied by such rating organization or by such insurer. If, upon the expiration of twenty days after application for the reduction of a rate, such rating organization or such insurer fails to grant or reject the application, the person or persons affected may make the application to the commissioner in the same manner as if the application had been rejected by such rating organization or by such insurer. The commissioner shall fix a time and place for hearing on such application, upon not less than ten days' notice, for the applicant and such rating organization or such insurer to be heard. The commissioner shall make such order as he shall deem just and lawful upon the evidence placed before him at such hearing.

L.1944, c. 27, p. 75, s. 9.



Section 17:29A-10 - Uniform Change In Rates; Application; Order Of Approval Or Denial

17:29A-10. Uniform change in rates; application; order of approval or denial
A member of or subscriber to a rating organization may make a written application to the commissioner for permission to file a uniform percentage decrease or increase to be applied to the premiums produced by the rating system filed on its behalf by such rating organization for a kind of insurance, a subdivision of a kind of insurance or for a class of insurance which is found by the commissioner to be a proper rating unit for the application of such uniform percentage decrease or increase, or otherwise deviate from the rating plans or rules so filed. The commissioner shall, make an order approving the application if he shall deem it consistent with the establishment and maintenance of reasonable, adequate, and nondiscriminatory rates. If the commissioner shall find that such increase or decrease will result in rates that are unreasonable, inadequate, or unfairly discriminatory, he shall make an order denying the application.

L.1944, c. 27, p. 75, s. 10. Amended by L.1971, c. 368, s. 3, eff. Dec. 28, 1971.



Section 17:29A-11 - Commissioner, Determination As To Rates; Factors To Be Considered

17:29A-11. Commissioner, determination as to rates; factors to be considered
In every case where, pursuant to the provisions of this act, the commissioner is authorized or required to determine whether rates are reasonable and adequate, and not unfairly discriminatory, he may avail himself of the services of such experts as he may deem necessary or advisable for that purpose. In making such determination, the commissioner shall consider the factors applied by insurers and rating organizations generally in determining the bases for rates; the financial condition of the insurer; the method of operation of such insurer; the loss experience of the insurer, past and prospective, including where pertinent, the conflagration and catastrophe hazards, if any, both within and without this State; to all factors reasonably related to the kind of insurance involved; to a reasonable profit for the insurer, and, in the case of participating insurers, to policyholders' dividends. In the case of fire insurance, he shall consider the latest available experience of the fire insurance business during a period of not less than five years preceding the year in which such rates are reviewed by him.

L.1944, c. 27, p. 76, s. 11.



Section 17:29A-12 - Examination Of Rating Organizations; Costs

17:29A-12. Examination of rating organizations; costs
The commissioner may, whenever he deems it expedient, but at least once in every five years, make or cause to be made an examination of the business, affairs, and methods of operation of every rating organization doing business in this State. The reasonable costs of such examination shall be determined and fixed by the commissioner, and shall be paid by the rating organization examined upon presentation to it of a detailed account of such cost. The commissioner may, in his discretion, waive such examination upon proof that such rating organization has, within a reasonably recent period, been examined by a public official or department of another State, pursuant to the laws of such State, and upon the filing with the commissioner of a copy of the report of such examination. The officers, managers, agents, and employees of such rating organization shall exhibit all its books, records, documents, or agreements governing its method of operation, its rating systems, and its accounts for the purpose of such examination. The commissioner may, for the purpose of facilitating and furthering such examination, examine, under oath, the officers, managers, agents, and employees of such rating organization.

L.1944, c. 27, p. 76, s. 12.



Section 17:29A-13 - Notice Of Withdrawal Or Expulsion Of Member Of Rating Organization; Readmission

17:29A-13. Notice of withdrawal or expulsion of member of rating organization; readmission
Every rating organization shall notify the commissioner promptly upon the withdrawal or expulsion therefrom of any member or subscriber. No rating organization shall expel or otherwise exclude a subscriber except upon the refusal or failure of such subscriber to pay such rating organization the subscribership fee agreed upon. A rating organization shall readmit such insurer as a subscriber upon payment to it of any delinquent charges. No insurer shall, after expulsion or withdrawal from a rating organization, use any rate or any rating-system made by such rating organization during the period that such expulsion or withdrawal continues.

L.1944, c. 27, p. 77, s. 13.



Section 17:29A-14 - Filing Of Rate Changes; Hearing.

17:29A-14 Filing of rate changes; hearing.

14. a. With regard to all property and casualty lines, a filer may, from time to time, alter, supplement, or amend its rates, rating systems, or any part thereof, by filing with the commissioner copies of such alterations, supplements, or amendments, together with a statement of the reason or reasons for such alteration, supplement, or amendment, in a manner and with such information as may be required by the commissioner. If such alteration, supplement, or amendment shall have the effect of increasing or decreasing rates, the commissioner shall determine whether the rates as altered thereby are reasonable, adequate, and not unfairly discriminatory. If the commissioner shall determine that the rates as so altered are not unreasonably high, or inadequate, or unfairly discriminatory, he shall make an order approving them. If he shall find that the rates as altered are unreasonable, inadequate, or unfairly discriminatory, he shall issue an order disapproving such alteration, supplement or amendment.

b.(Deleted by amendment, P.L.1984, c.1.)

c.If an insurer or rating organization files a proposed alteration, supplement or amendment to its private passenger automobile insurance rating system, or any part thereof, the commissioner shall transmit the filing to the appropriate office in the Division of Insurance, which office shall issue a preliminary determination within 90 days of receipt of a rate filing, except that the commissioner may, for good cause, extend the time for a preliminary determination by not more than 30 days. The preliminary determination shall set forth the basis for accepting, rejecting or modifying the rates as filed. A copy of the preliminary determination shall be provided to the filer and other interested parties. Unless the filer or other interested party, including the Director of the Division of Rate Counsel in, but not of, the Department of the Treasury, requests a hearing, the commissioner may adopt the preliminary determination as final within 30 days of the preliminary determination. If a hearing is requested, it shall proceed on an expedited basis in accordance with the provisions of this section. If a preliminary determination is not made within the time provided, a filing shall be transmitted to the Office of Administrative Law for a hearing and the commissioner shall adopt the determination of the administrative law judge as a final decision on the filing.

For filings other than private passenger automobile, if an insurer or rating organization files a proposed alteration, supplement or amendment to its rating system, or any part thereof, which would result in a change in rates, the commissioner may, or upon the request of the filer or the appropriate office in the Division of Insurance shall, certify the matter for a hearing. The hearing shall, at the commissioner's discretion, be conducted by himself, by a person appointed by the commissioner pursuant to section 26 of P.L.1944, c.27 (C.17:29A-26), or by the Office of Administrative Law, created by P.L.1978, c.67 (C.52:14F-1 et seq.), as a contested case. The following requirements shall apply to the hearing:

(1)The hearing shall commence within 30 days of the date of the request or decision that a hearing is to be held. The hearing shall be held on consecutive working days, except that the commissioner may, for good cause, waive the consecutive working day requirement. If the hearing is conducted by an administrative law judge, the administrative law judge shall submit his findings and recommendations to the commissioner within 30 days of the close of the hearing. The commissioner may, for good cause, extend the time within which the administrative law judge shall submit his findings and recommendations by not more than 30 days. A decision shall be rendered by the commissioner not later than 60 days, or, if he has granted a 30-day extension, not later than 90 days, from the close of the hearing. A filing shall be deemed to be approved unless rejected or modified by the commissioner within the time period provided herein.

(2)The commissioner, or the Director of the Office of Administrative Law, as appropriate, shall notify all interested parties, including the Director of the Division of Rate Counsel on behalf of insurance consumers, of the date set for commencement of the hearing, on the date of the filing of the request for a hearing, or within 10 days of the decision that a hearing is to be held.

(3)The insurer or rating organization making a filing on which a hearing is held shall bear the costs of the hearing.

(4)The commissioner may promulgate rules and regulations (a) to establish standards for the submission of proposed filings, amendments, additions, deletions and alterations to the rating system of filers, which may include forms to be submitted by each filer; and (b) making such other provisions as he deems necessary for effective implementation of this act.

d.(Deleted by amendment, P.L.1984, c.1.)

e.(Deleted by amendment, P.L.2003, c.89.)

f.The notice provisions set forth in section 51 of P.L.2005, c.155 (C.52:27EE-51), shall apply to this section.

L.1944, c.27, s.14; amended 1983, c.65, s.4; 1983, c.301, s.2; 1984, c.1, s.5; 1984, c.40, s.5; 1985, c.520, s.7; 1988, c.119, s.39; 1994, c.58, s.43; 2003, c.89, s.41; 2005, c.155, s.91; 2010, c.34, s.4.



Section 17:29A-15 - Rates To Be Observed; Rebates

17:29A-15. Rates to be observed; rebates
No insurer or employee thereof, and no broker or agent shall knowingly charge, demand or receive a premium for any policy of insurance except in accordance with the respective rating-systems on file with and approved by the commissioner or, as required by the commissioner, to be used on an interim basis in accordance with subsection e. of section 14 of P.L.1944, c. 27 (C. 17:29A-14). No insurer or employee thereof, and no broker or agent shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent that such rebate, discount, abatement, credit, reduction, favor, advantage or consideration may be provided for in rating-systems filed by or on behalf of such insurer and approved by the commissioner. No insured named in a policy of insurance, nor any employee of such insured, shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, or reduction of premium, or any such special favor or advantage or valuable consideration or inducement. Nothing herein contained shall be construed as prohibiting the payment of commissions or other compensation to regularly appointed and licensed agents and to brokers duly licensed by this State, nor as prohibiting a discount, abatement, or reduction in premium on policies issued to or on behalf of the State of New Jersey.

L.1944, c. 27, p. 78, s. 15. Amended by L.1971, c. 152, s. 5, eff. May 20, 1971; L.1984, c. 40, s. 6, eff. May 15, 1984.



Section 17:29A-15.1 - Premium Credits

17:29A-15.1. Premium credits
Premium credits shall be provided for each deductible and exclusion on personal injury protection coverage offered in accordance with section 13 of P.L. 1983, c. 362 (C. 39:6A-4.3), and for the tort limitation options on bodily injury liability coverage offered in accordance with section 8 of P.L. 1972, c. 70 (C. 39:6A-8). All premium credits to which this section applies shall be calculated and represented to the insured as a percentage of the applicable premium for each coverage option, and the percentage for each coverage option shall be uniform by filer on a Statewide basis.

The premium charged for each coverage shall be clearly set forth in any policy or endorsement provided the insured.

The percentage rate of commission or rate of other compensation payable by an automobile insurer to a producer shall not vary by reason of the selection or nonselection of any option provided in section 13 of P.L. 1983, c. 362 (C. 39:6A-4.3) and section 8 of P.L. 1972, c. 70 (C. 39:6A-8).

L. 1983, c. 362, s. 18; amended 1985,c.520,s.13, 1988,c.119,s.24.



Section 17:29A-15.2 - Commission Of Producer Unaffected By Tort Option.

17:29A-15.2 Commission of producer unaffected by tort option.

14.Notwithstanding any other provision of law to the contrary, the dollar amount of the commission paid to a producer for residual bodily injury coverage provided pursuant to section 8 of P.L.1972, c.70 (C.39:6A-8) shall be the same whether the named insured elects the tort option provided for in subsection a. of that section or the tort option provided for in subsection b. of that section. This section shall not apply to commissions on a basic automobile insurance policy issued pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1).

L.1988,c.156,s.14; amended 1998, c.21, s.22.



Section 17:29A-16 - False Information Forbidden

17:29A-16. False information forbidden
No insurer, and no officer, agent, or employee thereof, shall give false or misleading information to any rating organization of which it is a member or subscriber, or to the commissioner, which will in any manner affect the proper determination of reasonable, adequate, and nondiscriminatory rates.

L.1944, c. 27, p. 78, s. 16.



Section 17:29A-17 - Violations

17:29A-17. Violations
Any insurer which violates any provision of this act, or which fails to comply with the terms of any order made by the commissioner pursuant to the provisions of this act, shall be deemed to have violated the law within the meaning of section one of chapter thirty of Title 17 of the Revised Statutes.

L.1944, c. 27, p. 79, s. 17.



Section 17:29A-18 - Suspension Of License; Procedure

17:29A-18. Suspension of license; procedure
Any rating organization which violates any provision of this act shall be subject to suspension of its license. Failure of a rating organization to comply with the provisions of any order of the commissioner within the time limited by such order, or any extension thereof as the commissioner may, in his discretion grant, shall, if no proceeding in lieu of prerogative writ has been taken for review of such order, automatically suspend the license of such rating organization. No order suspending a license because of a violation of any provision of this act shall be made by the commissioner, except upon ten days' notice to such rating organization, specifying the particular violation. If such rating organization shall make a request therefor in writing within the ten-day period, the commissioner shall name a time and place for a hearing, at which such rating organization shall be given opportunity to make its defense. At the conclusion of such hearing, the commissioner shall make such order as in his judgment the evidence shall warrant. A suspension of license shall be effective until modified or rescinded by order of the commissioner upon proof that the violation of the provisions of this act no longer continue, or upon proof that the rating organization has complied with the terms of any prior order made by the commissioner, or until the order of the commissioner upon which such suspension is based is reversed or modified upon a review thereof by a proceeding in lieu of prerogative writ.

L.1944, c. 27, p. 79, s. 18. Amended by L.1953, c. 17, p. 249, s. 118.



Section 17:29A-19 - Contributions To Suspended Organizations Prohibited

17:29A-19. Contributions to suspended organizations prohibited
No insurer shall contribute to the financial support of any rating organization with knowledge that its license has been suspended and not reinstated.

L.1944, c. 27, p. 79, s. 19.



Section 17:29A-20 - Suspended Organizations Not To Do Business

17:29A-20. Suspended organizations not to do business
No rating organization shall conduct the business of rate-making during the period that its license has been suspended. The provisions of this section shall apply also to the officers, partners, or managers in charge of the business and affairs of such rating organization.

L.1944, c. 27, p. 80, s. 20.



Section 17:29A-21 - Doing Business Without License A Misdemeanor

17:29A-21. Doing business without license a misdemeanor
Any person, corporation, partnership or association which conducts the business of rate-making in this State for two or more insurers without having obtained a license therefor pursuant to the provisions of this act, shall be guilty of a misdemeanor.

L.1944, c. 27, p. 80, s. 21.



Section 17:29A-22 - Penalties

17:29A-22. Penalties
Any person, partnership, association, corporation, insurer, or rating organization who or which shall willfully violate the provisions of this act shall be liable to a penalty in the sum of five hundred dollars ($500.00) for each such violation, to be sued for and recovered for the use of the State in a civil action brought in the name of the State by the commissioner in a court of competent jurisdiction.

L.1944, c. 27, p. 80, s. 22. Amended by L.1953, c. 17, p. 250, s. 119.



Section 17:29A-23 - Commissioner, Power To Assess Penalties; Procedure

17:29A-23. Commissioner, power to assess penalties; procedure
In lieu of the penalty provided for in section twenty-two of this act but in addition to any other penalty or forfeiture provided by this act, or otherwise provided by law, the commissioner may, if he finds that any person, partnership, association, corporation, insurer, or rating organization has willfully violated any provision of this act, impose a penalty of not less than twenty-five dollars ($25.00) and not more than five hundred dollars ($500.00) for each such violation. No such penalty shall be imposed, except upon at least ten days' written notice to such person, partnership, association, corporation, insurer, or rating organization, specifying the specific violation, and naming a date and place for a hearing on the violation so charged. If the commissioner shall find, upon the evidence placed before him at such hearing, that such person, partnership, association, corporation, insurer, or rating organization is guilty of any violation of the provisions of this act, he shall make an order briefly stating his findings, and specifying the penalty imposed. The imposition of such a penalty shall, in the case of a licensed broker, or agent, or in the case of a rating organization, automatically suspend the license of such broker or agent or rating organization until such time as such penalty shall be paid. The commissioner may file in the office of the Clerk of the Superior Court, a certificate stating the amount of any penalty assessed pursuant to the provisions of this section, and the name of the person, partnership, association, corporation, insurer, or rating organization against whom or which the penalty has been assessed, and thereupon the Clerk of Superior Court shall enter upon his record of docketed judgments such certificate, or an abstract thereof, and shall duly index the same. From the time of such docketing, such certificate shall have the same force and effect as a judgment obtained in the Superior Court, Law Division, and the commissioner shall have all remedies and may take all the proceedings for the collection thereof which may be had or taken upon the recovery of such a judgment. Before any such penalty is imposed the proceeding before the commissioner may be removed to the Superior Court by a proceeding in lieu of prerogative writ and there determined.

L.1944, c. 27, p. 80, s. 23. Amended by L.1953, c. 17, p. 250, s. 120.



Section 17:29A-24 - Review; Stay

17:29A-24. Review; stay
Any order made by the commissioner pursuant to the provisions of this act shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ. Upon the institution of the proceeding, the court may, in the following cases, stay the provisions of such order:

(a) Where, pursuant to section two of this act, a rating organization, which was engaged in the business of rate-making on the effective date of this act, has been refused a license by the commissioner. Such rating organization may, with leave of court, be allowed to continue to engage in business, subject to the provisions of this act, pending final disposition of its application for review; or

(b) Where any order of the commissioner shall provide for a change in any rating-system which results in an increase or decrease in rates, any insurer affected thereby may, with leave of court, pending final disposition of the proceedings in the Superior Court, continue to charge rates which obtained prior to such order, on condition that the difference in the rates be deposited in a special account by the insurer affected, to be held in trust by such insurer, and to be retained by the insurer or paid to the holders of policies issued after the order of the commissioner, as the court may determine.

L.1944, c. 27, p. 81, s. 24. Amended by L.1953, c. 17, p. 252, s. 121.



Section 17:29A-25 - Exceptions To Application Of Act; Investigations As To Classes Of Risks Exempted

17:29A-25. Exceptions to application of act; investigations as to classes of risks exempted
The provisions of this act shall not apply to any policy or contract of reinsurance, other than joint reinsurance to the extent stated in section two of this amendatory act; any policy of insurance against loss or damage to or legal liability in connection with property located outside this State, or any motor vehicle or aircraft principally garaged and used outside of this State, or any activity wholly carried on outside this State; insurance of vessels or craft, their cargoes, marine builder's risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies, nor to such classes of inland marine insurance for which no class rates, rating plans or special rates are customarily fixed by a rating bureau or bureaus; accident, health, or life insurance; annuities; title insurance; mortgage guaranty insurance; or workmen's compensation and employer's liability insurance. The provisions of this act shall not apply to hospital service or medical service corporations, investment companies, mutual benefit associations, or fraternal beneficiary associations. The commissioner may from time to time make investigations with respect to classes of risks of the kinds of insurance herein exempted. The commissioner may call upon all authorized insurers and rating organizations rating such risks within this State to furnish such information relative thereto as he may deem necessary.

L.1944, c. 27, p. 82, s. 25. Amended by L.1947, c. 360, p. 1169, s. 1; L.1949, c. 162, p. 548, s. 1; L.1950, c. 309, p. 1048, s. 5.



Section 17:29A-26 - Deputies

17:29A-26. Deputies
Wherever, under the provisions of this act, the commissioner is authorized or required to do any act, he may designate a deputy commissioner, or any salaried employee of the Department of Banking and Insurance to act in his place and stead, who shall report to the commissioner and advise the commissioner on the nature of the matter delegated. The commissioner shall make such order, based upon such advice and report, as he shall, in his discretion, determine, and such order shall have the same force and effect as if the commissioner had acted thereon personally.

L.1944, c. 27, p. 83, s. 26.



Section 17:29A-27 - Repeals

17:29A-27. Repeals
Sections 17:29-1, 17:29-2, 17:29-3, 17:29-4, 17:29-5, 17:29-6, 17:29-8, 17:29-9 of the Revised Statutes and all other acts or parts of acts inconsistent with the provisions of this act are hereby repealed.

L.1944, c. 27, p. 83, s. 27.



Section 17:29A-28 - Partial Invalidity Of Act

17:29A-28. Partial invalidity of act
The invalidity of any part or section of this act shall not affect the validity of the remaining parts or sections.

L.1944, c. 27, p. 83, s. 28.



Section 17:29A-29 - Advisory Organizations; Requirements; Unfair Practices

17:29A-29. Advisory organizations; requirements; unfair practices
(a) Every group, association or other organization of insurers, whether located within or outside this State, which assists insurers which make their own filings or rating organizations, in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under any of the laws referred to in section four of this act, shall be known as an advisory organization.

(b) Every advisory organization shall file with the commissioner (1) a copy of its constitution, its articles of agreement or association or its certificate of incorporation and of its by-laws, rules and regulations governing its activities, (2) a list of its members, (3) the name and address of a resident of this State upon whom notices or orders of the commissioner or process issued at his direction may be served, and (4) an agreement that the commissioner may examine such advisory organization in accordance with the provisions of section three of this act.

(c) If, after a hearing, the commissioner finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this act, or with the applicable provisions of the laws referred to in section four of this act, he may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, or with the applicable provisions of the laws referred to in section four of this act, and requiring the discontinuance of such act or practice.

(d) No insurer which makes its own filings nor any rating organization shall support its filings by statistics or adopt rate making recommendations, furnished to it by an advisory organization which has not complied with this section or with an order of the commissioner involving such statistics or recommendations issued under subsection (c) of this section. If the commissioner finds such insurer or rating organization to be in violation of this subsection he may issue an order requiring the discontinuance of such violation.

L.1950, c. 309, p. 1045, s. 1.



Section 17:29A-30 - Joint Reinsurance; Joint Underwriting; Laws Governing; Organization Deemed Insurer; Unfair Practices

17:29A-30. Joint reinsurance; joint underwriting; laws governing; organization deemed insurer; unfair practices
(a) Every group, association or other organization of insurers which engages in joint reinsurance or joint underwriting shall be subject to regulation with respect thereto as herein provided, subject, however, with respect to joint reinsurance, to P.L.1944, chapter 27, sections 23, 24, 26, 27 and 28, and, with respect to joint underwriting, to all the provisions of the laws referred to in section four of this act, except that any such group, association or other organization of insurers which engages in joint underwriting shall not, with respect to such joint underwriting, be deemed to be a "rating organization" as defined in P.L.1944, chapter 27, section 1(f), but shall be deemed to be an "insurer" as defined in subsection (g) of P.L.1944, chapter 27, section 1.

(b) If, after a hearing, the commissioner finds that any activity or practice of any such group, association or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this act, or with the applicable provisions of the laws referred to in section 4 of this act, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, or with the applicable provisions of the laws referred to in section four of this act, and requiring the discontinuance of such activity or practice.

L.1950, c. 309, p. 1046, s. 2.



Section 17:29A-31 - Examination Of Group Engaged In Joint Reinsurance Or Joint Underwriting

17:29A-31. Examination of group engaged in joint reinsurance or joint underwriting
The commissioner may, whenever he deems it expedient, but at least once in every five years, make or cause to be made an examination of the business, affairs, and method of operation of each group, association or other organization referred to in sections one and two of this act. The reasonable costs of such examination shall be determined and fixed by the commissioner, and shall be paid by the group, association or other organization examined upon presentation to it of a detailed account of such cost. The commissioner may, in his discretion, waive such examination upon proof that such group, association or other organization has, within a reasonably recent period, been examined by a public official or department of another State, pursuant to the laws of such State and upon the filing with the commissioner of a copy of the report of such examination. The officers, managers, agents and employees of such group, association or other organization shall exhibit all its books, records, documents, or agreements, governing its method of operation, and its accounts for the purpose of such examination. The commissioner may, for the purpose of facilitating and furthering such examination, examine, under oath, the officers, managers, agents, and employees of such group, association or other organization. In lieu of any such examination the commissioner may accept the report of an examination made by the insurance supervisory official of another State, pursuant to the laws of such State.

L.1950, c. 309, p. 1047, s. 3.



Section 17:29A-32 - Application Of Act

17:29A-32. Application of act
This act applies to the kinds of insurance and to the insurers subject to "An act concerning insurance, regulating the making and applying of insurance rates, and providing for the licensing of rating organizations, and repealing sections 17:29-1, 17:29-2, 17:29-3, 17:29-4, 17:29-5, 17:29-6, 17:29-8 and 17:29-9 of the Revised Statutes," approved March ninth, one thousand nine hundred and forty-four (P.L.1944, c. 27).

L.1950, c. 309, p. 1048, s. 4.



Section 17:29A-33 - Short Title

17:29A-33. Short title
Sections 1 to 12 of this act shall be known and may be cited as the "New Jersey Automobile Insurance Reform Act of 1982."

L.1983, c. 65, s. 1, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:29A-34 - Intent And Purpose Of Act.

17:29A-34 Intent and purpose of act.

2.It is the intent and purpose of this act:

a.To require each insurer to apply on a flat and uniform fee basis per insured automobile Statewide its miscellaneous taxes, licenses, fees and at least 90% of its general expenses and acquisition, field supervision, and collection expense portions of the premium, excluding commissions.

b.To require that each insurer flatten the tax portion of the automobile insurance premium paid pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.) and certain assessments made pursuant to sections 4, 6 and 7 of P.L.1952, c.174 (C.39:6-64, 39:6-66 and 39:6-67) on a flat uniform fee basis per insured automobile Statewide.

c.To establish the New Jersey Merit Rating Plan for convictions for motor vehicle violations and an accident surcharge system for motor vehicles, based on criteria set forth in this act.

d.To require that automobile insurance rates charged any insured shall not exceed certain average rates, as determined in the act.

e.To provide that every senior citizen will receive the benefit of at least a 5% rate reduction as a result of this act.

f.(Deleted by amendment, P.L.1984, c.1.)

g.To establish a time guideline to assist in speeding the rate review process for all property and casualty lines, including automobile insurance, and to provide that a filing shall be deemed approved unless disapproved by the commissioner within the specified time.

h.To provide for higher deductibles on collision and comprehensive coverage, an increase in uninsured motorist coverage, and underinsured motorist coverage for private passenger automobile insurance.

i.To provide the funds necessary to modernize the operations and improve the effectiveness and efficiencies of the New Jersey Motor Vehicle Commission so as to permit the commission to discharge its statutory obligations relating to the automobile insurance system.

j.To provide by the enactment of all these reforms that automobile insurance will be affordable, available, and more equitable to the motorists of this State.

L.1983, c.65, s.2; amended 1984, c.1, s.4; 2007, c.39, s.26.



Section 17:29A-35 - Motor Vehicle Violations Surcharge System.

17:29A-35 Motor Vehicle Violations Surcharge System.

6. a. (Deleted by amendment, P.L.1997, c.151.)

b.There is created a Motor Vehicle Violations Surcharge System which shall apply to all drivers and shall include, but not be limited to, the following provisions:

(1) (a) Surcharges shall be levied, beginning on or after January 1, 1984, by the New Jersey Motor Vehicle Commission (hereinafter the "commission") established by section 4 of P.L.2003, c.13 (C.39:2A-4) on any driver who, in the preceding 36-month period, has accumulated six or more motor vehicle points, as provided in Title 39 of the Revised Statutes; except that the allowance for a reduction of points in Title 39 of the Revised Statutes shall not apply for the purpose of determining surcharges under this paragraph. The accumulation of points shall be calculated as of the date the point violation is posted to the driver history record and shall be levied pursuant to rules promulgated by the commission. Surcharges assessed pursuant to this paragraph shall be $150.00 for six points, and $25.00 for each additional point. No offense shall be selected for billing which occurred prior to February 10, 1983. No offense shall be considered for billing in more than three annual assessments.

(b)(Deleted by amendment, P.L.1984, c.1.)

(2) (a) Surcharges shall be levied pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2) for each offense of unsafe driving under subsection a. of that section.

(b)Surcharges shall be levied for convictions (i) under R.S.39:4-50 for violations occurring on or after February 10, 1983, and (ii) under section 2 of P.L.1981, c.512 (C.39:4-50.4a), or for offenses committed in other jurisdictions of a substantially similar nature to those under R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), for violations occurring on or after January 26, 1984. Except as hereinafter provided, surcharges under this subparagraph (b) shall be levied annually for a three-year period, and shall be $1,000.00 per year for each of the first two convictions, for a total surcharge of $3,000 for each conviction, and $1,500.00 per year for the third conviction occurring within a three-year period, for a total surcharge of $4,500 for the third conviction. If a driver is convicted under both R.S.39:4-50 and section 2 of P.L.1981, c.512 (C.39:4-50.4a) for offenses arising out of the same incident, the driver shall be assessed only one surcharge for the two offenses.

If, upon written notification from the commission or its designee, mailed to the last address of record with the commission, a driver fails to pay a surcharge levied under this section and collectible by the commission, the driving privilege of the driver shall be suspended forthwith until at least five percent of each outstanding surcharge assessment that has resulted in suspension is paid to the commission; except that the commission may authorize payment of the surcharge on an installment basis over a period of 12 months for assessments under $2,300 or 24 months for assessments of $2,300 or more. The commission, for good cause, may authorize payment of any surcharge on an installment basis over a period not to exceed 36 months. If a driver fails to pay the surcharge or any installments on the surcharge, the total surcharge shall become due immediately, except as otherwise prescribed by rule of the commission.

The commission may authorize any person to pay the surcharge levied under this section and collectible by the commission by use of a credit card, debit card or other electronic payment device, and the administrator is authorized to require the person to pay all costs incurred by the commission in connection with the acceptance of the credit card, debit card or other electronic payment device. If a surcharge or related administrative fee is paid by credit or debit cards or any other electronic payment device and the amount is subsequently reversed by the credit card company or bank, the driving privilege of the surcharged driver shall be suspended and the driver shall be subject to the fee imposed for dishonored checks pursuant to section 31 of P.L.1994, c.60 (C.39:5-36.1).

In addition to any other remedy provided by law, the commission is authorized to utilize the provisions of the SOIL (Set off of Individual Liability) program established pursuant to P.L.1981, c.239 (C.54A:9-8.1 et seq.) to collect any surcharge levied under this section and collectible by the commission that is unpaid on or after the effective date of this act. As an additional remedy, the commission may issue a certificate to the Clerk of the Superior Court stating that the person identified in the certificate is indebted under this surcharge law in such amount as shall be stated in the certificate. The certificate shall reference the statute under which the indebtedness arises. Thereupon the clerk to whom such certificate shall have been issued shall immediately enter upon the record of docketed judgments the name of such person as debtor; the State as creditor; the address of such person, if shown in the certificate; the amount of the debt so certified; a reference to the statute under which the surcharge is assessed, and the date of making such entries. The docketing of the entries shall have the same force and effect as a civil judgment docketed in the Superior Court, and the commission shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in an action, but without prejudice to any right of appeal. Upon entry by the clerk of the certificate in the record of docketed judgments in accordance with this provision, interest in the amount specified by the court rules for post-judgment interest shall accrue from the date of the docketing of the certificate, however payment of the interest may be waived by the commission or its designee. In the event that the surcharge remains unpaid following the issuance of the certificate of debt and the commission takes any further collection action including referral of the matter to the Attorney General or his designee, the fee imposed, in lieu of the actual cost of collection, may be 20 percent of surcharges of $1,000 or more. The administrator or his designee may establish a sliding scale, not to exceed a maximum amount of $200, for surcharge principal amounts of less than $1,000 at the time the certificate of debt is forwarded to the Superior Court for filing. The commission shall provide written notification to a driver of the proposed filing of the certificate of debt at least 10 days prior to the proposed filing; such notice shall be mailed to the driver's last address of record with the commission. Upon the filing of a certificate of debt with the Clerk of the Superior Court, the surcharged driver shall not be eligible for the restoration of his driving privilege until at least five percent of each outstanding surcharge assessment that has resulted in the suspension, including interest and costs, if any, is paid to the commission. If a certificate of debt is satisfied following a credit card payment, debit card payment or payment by other electronic payment device and that payment is reversed, a new certificate of debt shall be filed against the surcharged driver unless the original is reinstated.

If the administrator or his designee approves a special payment plan, of such duration as the administrator or his designee deems appropriate, for repayment of the certificate of debt, and the driver is complying with the approved plan, the plan may be continued for any new surcharge not part of the certificate of debt.

All moneys collectible by the commission under subparagraph (b) of paragraph (2) of this subsection b. shall be billed and collected by the commission except as provided in P.L.1997, c.280 (C.2B:19-10 et al.) for the collection of unpaid surcharges. Commencing on September 1, 1996, or such earlier time as the Commissioner of Banking and Insurance shall certify to the State Treasurer that amounts on deposit in the New Jersey Automobile Insurance Guaranty Fund are sufficient to satisfy the current and anticipated financial obligations of the New Jersey Automobile Full Insurance Underwriting Association, all surcharges collected by the commission under subparagraph (b) of paragraph (2) of this subsection b. shall be remitted to the Division of Motor Vehicles Surcharge Fund:

(i)for transfer to the Market Transition Facility Revenue Fund, as provided in section 12 of P.L.1994, c.57 (C.34:1B-21.12), for the purposes of section 4 of P.L.1994, c.57 (C.34:1B-21.4) until such a time as all the Market Transition Facility bonds, notes and obligations and all Motor Vehicle Commission bonds, notes and obligations issued pursuant to that section 4 of P.L.1994, c.57 (C.34:1B-21.4) and the costs thereof are discharged and no longer outstanding; and

(ii)from and after the date of certification by the Commissioner of Banking and Insurance that the moneys collectible under subparagraph (b) of paragraph (2) of this subsection b. are no longer needed to fund the association or at such time as all Market Transition Facility bonds, notes and obligations and all Motor Vehicle Commission bonds, notes and obligations issued pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4) and the costs thereof are discharged and no longer outstanding, for transfer to the Motor Vehicle Surcharges Revenue Fund established pursuant to section 6 of the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.28) to be applied as set forth in section 6 that act. From and after such time as all bonds issued under section 4 of the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.26) and the costs thereof are discharged and no longer outstanding, all surcharges collected by the commission under subparagraph (b) of paragraph (2) of this subsection b. shall, subject to appropriation, be remitted to the New Jersey Property-Liability Insurance Guaranty Association created pursuant to section 6 of P.L.1974, c.17 (C.17:30A-6) to be used for payment of any loans made by that association to the New Jersey Automobile Insurance Guaranty Fund pursuant to paragraph (10) of subsection a. of section 8 of P.L.1974, c.17 (C.17:30A-8); provided that all such payments shall be subject to and dependent upon appropriation by the State Legislature.

All surcharges collected by the courts pursuant to subparagraph (a) of paragraph (2) of this subsection b. shall be forwarded not less frequently than monthly to the Division of Revenue. The Division of Revenue shall transfer: all such surcharges received prior to July 1, 2006, to the General Fund, and commencing July 1, 2006, all such surcharges to the Unsafe Driving Surcharge Revenue Fund established pursuant to section 5 of the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.27) to be applied as set forth in section 5 of that act. From and after such time as all bonds (including refunding bonds), notes and other obligations issued under section 4 of the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.26), and the costs thereof are discharged and no longer outstanding, all such surcharges collected by the courts pursuant to subparagraph (a) of paragraph (2) of this subsection b. and forwarded to the Division of Revenue shall be transferred to the General Fund.

Upon request, the Administrative Office of the Courts shall provide a monthly report to the Division of Revenue containing information on the number of convictions for the offense of unsafe driving pursuant to section 1 of P.L.2000, c.75 (C.39:4-97.2) that were entered during such month, the amount of the surcharges that were assessed by the courts pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2) for such month, and the amount of the surcharges collected by the courts pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2) during such month.

(3)In addition to any other authority provided in P.L.1983, c.65 (C.17:29A-33 et al.), the commissioner, after consultation with the commission, is specifically authorized (a) (Deleted by amendment, P.L.1994, c.64), (b) to impose, in accordance with subparagraph (a) of paragraph (1) of this subsection b., surcharges for motor vehicle violations or convictions for which motor vehicle points are not assessed under Title 39 of the Revised Statutes, or (c) to reduce the number of points for which surcharges may be assessed below the level provided in subparagraph (a) of paragraph (1) of this subsection b., except that the dollar amount of all surcharges levied under the Motor Vehicle Violations Surcharge System shall be uniform on a Statewide basis for each filer, without regard to classification or territory. Surcharges adopted by the commissioner on or after January 1, 1984 for motor vehicle violations or convictions for which motor vehicle points are not assessable under Title 39 of the Revised Statutes shall not be retroactively applied but shall take effect on the date of the New Jersey Register in which notice of adoption appears or the effective date set forth in that notice, whichever is later.

c.No motor vehicle violation surcharges shall be levied on an automobile insurance policy issued or renewed on or after January 1, 1984, except in accordance with the Motor Vehicle Violations Surcharge System, and all surcharges levied thereunder shall be assessed, collected and distributed in accordance with subsection b. of this section.

d.(Deleted by amendment, P.L.1990, c.8.)

e.The Commissioner of Banking and Insurance and the commission as may be appropriate, shall adopt any rules and regulations necessary or appropriate to effectuate the purposes of this section.

L.1983, c.65, s.6; amended 1984, c.1, s.2; 1985, c.520, ss.1,2; 1986, c.211, s.8; 1988, c.156, s.9; 1990, c.8, s.35; 1994, c.57, s.20; 1994, c.64, s.1; 1997, c.151, s.30; 1997, c.280, s.5; 2003, c.13, s.31; 2004, c.70, s.10; 2007, c.282.



Section 17:29A-35.1 - Surcharge Debts Of Driver Extinguished Upon Death.

17:29A-35.1 Surcharge debts of driver extinguished upon death.

1.Notwithstanding the provisions or any law, rule or regulation to the contrary, upon the death of a driver on whom surcharges have been levied by the New Jersey Motor Vehicle Commission pursuant to section 6 of P.L.1983, c.65 (C.17:29A-35), any debt established by the imposition of those surcharges is extinguished and the commission, or any agent or representative thereof, shall cease to seek payment of that debt.

Whenever the division is unable to obtain a death certificate from a person representing the estate of any driver on whom surcharges have been levied and who was a resident of the State, the commission shall obtain a copy of the death certificate by contacting the State registrar of vital statistics in the Department of Health and, in these cases, the commission shall not require the estate of the driver to furnish a death certificate.

L.1998, c.129, s.1; amended 2012, c.17, s.31.



Section 17:29A-36 - Contents Of Filing For Automotive Insurance Rate Making.

17:29A-36 Contents of filing for automotive insurance rate making.
7. a. Any filing made for the purpose of automobile insurance rate making shall indicate the actual rate needs of the filer; provided, however, that (a) each filer's rate classification definitions, as used by that filer, shall be uniform Statewide; (b) the automobile insurance rate charged an insured shall not exceed two and one-half times the filer's territorial base rate for each coverage, exclusive of driving record surcharges and discounts; and (c) the automobile insurance rate of the base class in any territory for any filer shall not exceed 1.35 times the filer's Statewide average base rate for each coverage, exclusive of driving record surcharges and discounts for any basic policy issued or renewed at any time and for any standard policy issued or renewed before January 1, 2000 or the 180th day following approval of the common territorial rating plan pursuant to section 28 of P.L.1998, c.21 (C.17:29A-50), whichever first occurs.

b.No rating plan or rate filing applicable to any policy issued or renewed on or after January 1, 2000 or the 180th day following the approval of the common territorial rating plan provided for in sections 27 and 28 of P.L.1998, c.21 (C.17:29A-49 and C.17:29A-50), whichever first occurs, shall be approved by the commissioner which creates territorial relativities which are significantly disproportionate to those in effect as of the effective date of P.L.1998, c.21 (C.39:6A-1.1 et al.).

c.The automobile insurance rate of an automobile whose principal operator is 65 years of age or older shall not exceed one and one-quarter times the Statewide average rate for principal operators 65 years of age or older for each coverage, exclusive of driving record surcharges and discounts; provided, however, that no filer shall increase rates for principal operators 65 years of age or older as a result of the implementation of this section unless more than 50% of its insureds are principal operators 65 years of age or older.

d.As a result of the filings made pursuant to sections 26 and 27 of P.L.1998, c.21 (C.17:29A-48 and C.17:29A-49) and subsections a., b. and c. of this section, the filer's aggregate premium for all territories shall not exceed the filer's aggregate premium in effect prior to the date established in subsection b. of this section.

As used in this section, base rate means the automobile insurance rate charged for an automobile that is not used in business and not used in going to and from work, except for the going to and from work distance included in the pleasure use classification of the filer, and where there is no youthful operator, as defined in the filer's classification system. The base rate class shall not include automobiles to which discounts apply under the filer's classification system, including, but not limited to, farmers' and senior citizens' automobiles or any discount from a standard rate provided for in the filer's tier rating system.

The provisions of this section shall be implemented after the implementation of the provisions of subsection a. of section 8 of P.L.1983, c.65 (C. 17:29A-37).

L.1983,c.65,s.7; amended 1998, c.21, s.29; 1998, c.22, s.6.



Section 17:29A-36.1 - Seat Belt Usage Study

17:29A-36.1. Seat belt usage study
The Commissioner of Insurance shall, within 365 days from the effective date of this act, study and determine the impact of P.L. 1984, c. 179 (C. 39:3-76.2e et seq.), on the loss experience for personal injury protection and bodily injury liability coverages for private passenger automobile insurance. If the commissioner determines that the personal injury protection premiums and bodily injury liability premiums for private passenger automobile insurance should be reduced as a result of the impact of the adoption of P.L. 1984, c. 179 (C. 39:3-76.2e et seq.) upon the loss experience for these coverages, the commissioner shall issue an order requiring that the rating plans of all insurers writing private passenger automobile insurance in this State be modified accordingly.

L. 1986, c. 133, s. 1, eff. Oct. 20, 1986.



Section 17:29A-36.2 - Regulations

17:29A-36.2. Regulations
a. Within 180 days of the effective date of this section, the commissioner shall promulgate regulations providing the following with regard to private passenger automobile insurance:

(1) Rate filing data and information specifications in a standard format;

(2)(a) A standard ratemaking methodology, and

(b) Uniform standards on ratemaking methodologies, data compilation, data evaluation and data submission;

(3) Standards of efficiency and other standards of measure based upon industrywide aggregate averages and other relevant data and factors to be utilized in the review and evaluation of the loss, expense and financial data contained in a rate filing; and

(4) The format, data specifications and other requirements for any informational filings made pursuant to subsection b. of this section.

b. Notwithstanding any provision of law to the contrary, on July 1, 1989 and annually thereafter, every insurer writing private passenger automobile insurance in this State shall make an informational filing on their private passenger automobile insurance with the commissioner regardless of whether they file for an adjustment in their automobile insurance rates.

L. 1988, c. 119, s. 8.



Section 17:29A-36.3 - Rules, Regulations

17:29A-36.3. Rules, regulations
The Commissioner of Insurance may promulgate any rules and regulations which he deems necessary to effectuate the provisions of this 1988 amendatory and supplementary act.

L. 1988, c. 119, s. 45.



Section 17:29A-37 - Taxes, Licenses, Fees And Expenses; Application On A Flat And Uniform Fee Basis Per Insured Automobile Statewide; Regulation Regarding Calculation And Collection Of Taxes

17:29A-37. Taxes, licenses, fees and expenses; application on a flat and uniform fee basis per insured automobile statewide; regulation regarding calculation and collection of taxes
a. Every filer making automobile rates in this State shall apply on a flat and uniform fee basis per insured automobile Statewide those miscellaneous taxes, licenses, and fees, as defined in the most recent rate filing of an automobile filer, and at least 90% of its general expenses and acquisition, field supervision, and collection expenses, excluding commissions, as such expenses are defined in the filer's most recent rate filing with the commissioner.

b. The commissioner and the State Treasurer shall issue a regulation no later than 90 days after the effective date of this act to require automobile filers to calculate and collect taxes for their insureds paid pursuant to P.L. 1945, c. 132 (C. 54:18A-1 et seq.) and any assessments to be made pursuant to sections 4, 6 and 7 of P.L. 1952, c. 174 (C. 39:6-64, 39:6-66 and 39:6-67), exclusive of assessments made to reimburse a filer for medical benefits payable under section 4 of P.L. 1972, c. 70 (C. 39:6A-4) in excess of $75,000.00, on a flat and uniform fee basis per insured automobile Statewide, which shall take effect on January 1, 1984.

L.1983, c. 65, s. 8, eff. Jan. 1, 1983.



Section 17:29A-37.1 - Flat Charges

17:29A-37.1. Flat charges
a. All flat charges (also referred to as flat capitation fees or policy constants, but not including premiums for uninsured motorist or towing coverage, or flattened tax and expense fees implemented pursuant to section 8 of P.L.1983, c.65 (C.17:29A-37)), authorized by the Commissioner of Insurance for use by all filers, as defined in section 1 of P.L.1944, c.27 (C.17:29A-1), writing private passenger automobile insurance in the voluntary and residual markets, which are imposed on a per car and per coverage basis on automobile insurance policies issued or renewed in the voluntary or residual market prior to April 1, 1991 shall be paid to the New Jersey Automobile Full Insurance Underwriting Association for use for association purposes. All moneys collected from the flat charges shall be certified to by the filers, including servicing carriers of the association, and transferred, net of a pro rata portion of any producer commissions and all premium taxes payable thereon, to the association in accordance with the provisions of this subsection and the association's plan of operation. No other expenses shall be payable to or deductible from the flat charges transferable to the association.

Flat charges collected under this subsection shall be transferred to the association within 10 days of the close of the month of receipt by the insurer or servicing carrier. In the case of policy premiums paid in accordance with a payment plan or other installment basis, the insurer shall, within 10 days of the close of the month of receipt of payment, transfer to the association a proportionate share of the total flat charges on the policy, based on the payment schedule or amount of payment received.

b. Flat charges shall not be deemed to include any moneys collected from any residual market equalization charge levied pursuant to section 20 of P.L.1983, c.65 (C.17:30E-8).

Flat charges collected in accordance with subsection a. of this section shall be considered in determining taxable premiums in accordance with P.L.1945, c.132 (C.54:18A-1 et seq.), but shall not be considered in determining excess profits in accordance with section 3 of P.L.1988, c.118 (C.17:29A-5.8).

c. The flat charges authorized by the Commissioner of Insurance for private passenger automobile insurance in the voluntary and residual markets may be imposed prior to April 1, 1991 upon all insured motor vehicles other than private passenger automobiles, including motor vehicles insured by the automobile insurance plan established pursuant to P.L.1970, c.215 (C.17:29D-1), and motor vehicles of a type, as is determined by the Commissioner of Insurance, which are registered with the Division of Motor Vehicles as self-insured vehicles pursuant to section 30 of P.L.1952, c.173 (C.39:6-52), in accordance with rules and regulations established by the commissioner. In the case of motor vehicles other than private passenger automobiles which are insured by an insurer in the voluntary market or in any insurance plan established pursuant to P.L.1970, c.215 (C.17:29D-1), the insurer shall forward the flat charge, net of a pro rata portion of the producer's commission, to the New Jersey Automobile Full Insurance Underwriting Association. In the case of a self-insurer required to pay a flat charge, the self-insurer shall forward the full amount of the flat charge to the association. The Division of Motor Vehicles shall not issue a certificate of self-insurance unless the association has certified that the flat charge has been paid. Failure to pay the flat charge shall constitute a reasonable ground for cancellation of a certificate of self-insurance pursuant to section 30 of P.L.1952, c.173 (C.39:6-52). Any self-insurer which fails to pay the flat charge to the association for any self-insured vehicle shall be liable to pay a fine in the amount of $100.00 per vehicle for the first offense and $200.00 for the second and each subsequent offense.

Notwithstanding any other provision of this section, flat charges shall be imposed on such motor vehicles prior to April 1, 1991 as are determined by the Commissioner of Insurance, which vehicles have been registered with the Division of Motor Vehicles in accordance with Title 39 of the Revised Statutes as commercial motor vehicles and have been issued commercial license plates or farmers' license plates, and on motor vehicles, of a type determined by the Commissioner of Insurance, which are registered with the Division of Motor Vehicles as self-insured vehicles pursuant to section 30 of P.L.1952, c.173 (C.39:6-52).

L.1984,c.1,s.1; amended 1986,c.211,s.9; 1987,c.344; 1990,c.8,s.18.



Section 17:29A-38 - Reduction Of Rates; Operators 65 Years Of Age Or Older

17:29A-38. Reduction of rates; operators 65 years of age or older
Within 60 days following the effective date of this act, every filer shall reduce by at least 5% the rates of all principal operators 65 years of age or older from the rates in effect as of the effective date of this act. On or before the effective date of this reduction, every filer shall make an informational filing with the commissioner reflecting the change.

L.1983, c. 65, s. 9, eff. Jan. 1, 1983.



Section 17:29A-39 - Deductibles.

17:29A-39 Deductibles.

10. a. Unless the named insured selects a lower deductible amount, every private passenger automobile insurance policy providing collision and comprehensive coverages, issued or renewed on or after the effective date of this act, shall provide a deductible in a minimum amount of $500.00 each for collision and comprehensive coverages, except for policies issued on or after the effective date of this section, that deductible amount shall be $750 each for collision and comprehensive coverages. The minimum deductible established by this subsection shall apply to all policies providing collision and comprehensive coverages unless the named insured provides otherwise in writing on a form approved by the commissioner.

b.The commissioner shall promulgate rules and regulations requiring insurers to offer a range of deductibles up to at least $2,000.00 for private passenger automobile collision and comprehensive coverages, which upper range may be adjusted in $100 or $250 increments periodically by order of the commissioner no more frequently than every 36 months, as the commissioner deems appropriate, to reflect the cumulative increases or decreases, since the deductibles were last set, in the components of the Consumer Price Index, All Urban Consumers (CPI-U) for the Northeast Region.

L.1983,c.65,s.10; amended 1983, c.359; 1985, c.520, s.4; 1988, c.119, s.33; 2003, c.89, s.65.

17:29A-40. Inexperienced operator classification; producer commission
No producer commission shall be paid on the additional premium generated by an inexperienced operator classification.

L.1983, c. 65, s. 11, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:29A-40 - Inexperienced Operator Classification; Producer Commission

17:29A-40. Inexperienced operator classification; producer commission
No producer commission shall be paid on the additional premium generated by an inexperienced operator classification.

L.1983, c. 65, s. 11, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:29A-41 - Joint Legislative Committee; Monitoring And Evaluation

17:29A-41. Joint legislative committee; monitoring and evaluation
The Banking and Insurance Committee of the General Assembly, and the Labor, Industry and Professions Committee of the Senate, or their respective successors, are constituted as a joint committee for the purposes of monitoring and evaluating the effectiveness of the implementation of sections 4 to 11 of this act, and said joint committee shall, as it may deem appropriate, issue recommendations for administrative or legislative changes affecting the implementation of this act.

L.1983, c. 65, s. 12, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:29A-46.1 - Rating Plans For Auto Insurance

17:29A-46.1. Rating plans for auto insurance

14. a. Every insurer transacting or proposing to transact private passenger automobile insurance may file one or more rating plans in the voluntary market. Every insurer writing private passenger automobile insurance in this State which intends to write coverage in the voluntary market using more than one rate level shall file with the commissioner the rates and underwriting rules which are applicable to each rate level.

b. An insurer which intends to use more than one rating plan may make an initial filing for additional rating plans which are based on a percentage increase or decrease of the existing rate level in its current rating plan.

c. Notwithstanding any other law to the contrary, any initial rates filed pursuant to subsection b. of this section shall be deemed to be approved if not disapproved by the commissioner within 120 days of receipt of the filing by the department. Any subsequent modification of any rate level, or any initial rate level which is not based on a percentage increase or decrease of an existing rate level as provided for in this section, shall be subject to the provisions of P.L.1944, c.27 (C.17:29A-1 et seq.).

d. Any limitation on rates established by the provisions of section 7 of P.L.1983, c.65 (C.17:29A-36) shall apply separately to each rate level established pursuant to subsection a. of this section.

L.1997,c.151,s.14.



Section 17:29A-46.2 - Underwriting Rules; Factors.

17:29A-46.2 Underwriting rules; factors.

15. a. Insurers shall put in writing all underwriting rules applicable to each rate level utilized pursuant to section 14 of P.L.1997, c.151 (C.17:29A-46.1). An insurer may take into account factors, including, but not limited to, driving record characteristics appropriate for underwriting and classification in formulating its underwriting rules; provided that no underwriting rule based on motor vehicle violations shall be formulated in such a manner as to assign any named insured to a rating tier other than the standard rating tier applicable to the insured's territory solely on the basis of accumulating four motor vehicle points or less. No underwriting rule shall operate in such a manner as to assign a risk to a rating plan on the basis of the territory in which the insured resides or any other factor which the commissioner finds is a surrogate for territory. An insurer which knowingly fails to transact automobile insurance consistently with its underwriting rules shall be subject to a fine of not less than $1,000 for each violation.

b.All underwriting rules applicable to each rate level as provided for in section 14 of P.L.1997, c.151 (C.17:29A-46.1) shall be filed with the commissioner and shall be subject to his prior approval. All underwriting rules shall be subject to public inspection. Except as provided in subsection d. of section 27 of P.L.1990, c.8 (C.17:33B-15), insurers shall apply their underwriting rules uniformly and without exception throughout the State, so that every applicant or insured conforming with the underwriting rules will be insured or renewed, and so that every applicant not conforming with the underwriting rules will be refused insurance.

c.An insurer with more than one rating plan for private passenger automobile insurance policies providing identical coverages shall not adopt underwriting rules which would permit a person to be insured for private passenger automobile insurance under more than one of the rating plans.

d.An insurer that revises its underwriting rules with respect to the assignment of insureds to rating tiers based on the number of accumulated motor vehicle points, as provided by subsection a. of this section, as amended by P.L.2003, c.89, shall certify to the commissioner that the revised rule will produce rates that are revenue neutral based upon the insurer's current coverages and book of business.

L.1997,c.151,s.15; amended 2003, c.89, s.40.



Section 17:29A-46.3 - Limitation Of Surcharges For Motor Vehicle Points

17:29A-46.3. Limitation of surcharges for motor vehicle points

16. Except for a plan established pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1), and except as otherwise provided in section 17 of this amendatory and supplementary act, no insurer shall charge or collect surcharges based on motor vehicle violation penalty points promulgated by the Director of the Division of Motor Vehicles pursuant to section 1 of P.L.1982, c.43 (C.39:5-30.5) or the schedule of automobile insurance eligibility points promulgated by the Commissioner of Banking and Insurance pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14).

L.1997,c.151,s.16.



Section 17:29A-46.4 - Initial Rate Filing

17:29A-46.4. Initial rate filing

17. Any initial rate filing made on or after the effective date of this section pursuant to the provisions of section 14 of this amendatory and supplementary act shall be revenue neutral by coverage based upon the insurer's current coverages and book of business with respect to eligible persons, as defined in section 25 of P.L.1990, c.8 (C.17:33B-13), insured by the insurer. In addition to the filing of revenue neutral multiple rating plans, the initial filing shall include consideration for the cost containment measures implemented pursuant to this amendatory and supplementary act. The effective rate filing of an insurer as of the effective date of this section shall continue in effect until the initial rate filing as required by this section made by that insurer has been approved by the commissioner, or is deemed approved pursuant to subsection c. of section 14 of this amendatory and supplementary act.

L.1997,c.151,s.17.



Section 17:29A-46.5 - Rules, Regulations

17:29A-46.5. Rules, regulations

18. To provide for an orderly transition with minimum disruption to the private passenger automobile insurance market, the Commissioner of Banking and Insurance shall establish rules and regulations and administrative processes that are reasonable, necessary, appropriate and consistent with the provisions of sections 14 through 17 of this amendatory and supplementary act.

L.1997,c.151,s.18.



Section 17:29A-46.6 - Proposed Alteration To Rating System, Expedited.

17:29A-46.6 Proposed alteration to rating system, expedited.

34. a. Notwithstanding section 14 of P.L.1944, c.27 (C.17:29A-14), an insurer, affiliated group of insurers or rating organization may elect to file a proposed alteration to its rating system pursuant to the expedited process set forth in this section when the filer requests either an increase of no more than 7% or any decrease in its Statewide average base rate for private passenger automobile insurance.

b.A filer electing to use this expedited process shall file with the commissioner that reasonable information and calculations necessary to support the rate change which the commissioner prescribes by regulation. The prescribed filing requirements shall recognize the intent of this section to provide an expedited process that will not produce rates that are excessive, inadequate for the safety and soundness of the insurer, or unfairly discriminatory between risks in the State involving substantially the same hazards and expense elements.

c.If the commissioner determines that the filing includes all the information and calculations required to support the rate change, the commissioner shall approve the filing.

d.A decision on a filing requesting an increase of up to 3% shall be rendered not later than 30 days after receipt of the filing, unless the commissioner grants an extension, in which case a decision shall be rendered not later than 45 days after receipt of the filing. A decision on a filing requesting an increase of more than 3%, but not more than 7%, shall be rendered not less than 45 days after receipt of the filing, unless the commissioner grants an extension, in which case a decision shall be rendered not later than 60 days after receipt of the filing. A filing shall be complete and received when the filing is accompanied by a certification by a qualified actuary which states that the material, data and documentation, which is part of the filing, includes the documents set forth in regulations, supports the requested rate change and is consistent with generally accepted ratemaking principles of the actuarial profession. A filing shall be deemed to be approved unless rejected or modified by the commissioner within the time provided.

e.The commissioner shall not approve any rate change pursuant to this expedited process that results in an overall increase of more than 7% or an increase in any single coverage of more than 10%.

f.An insurer shall not file more than one request for an increase in rates pursuant to this section in any 12-month period, provided that this limitation shall not apply to a filing for an overall reduction in rates or prohibit a filing to recover an overall reduction in rates, or to a filing reflecting a statutory change in coverage.

g.An insurer not using this expedited process in a 12-month period may elect to file a proposed alteration to its rating system that will result in a rate change of not more than double the increase permitted pursuant to subsection e. of this section if the filing complies with subsections b. and c. of this section and is made not more than once within a twenty-four month period.

L.1997,c.151,s.34; amended 2003, c.89, s.42.



Section 17:29A-46.7 - Regulations, Administrative Processes

17:29A-46.7. Regulations, administrative processes

37. The Commissioner of Banking and Insurance may promulgate regulations and other administrative processes necessary to effectuate the purposes of this amendatory and supplementary act, including, but not limited to, procedures governing rating system filings to implement this amendatory and supplementary act.

L.1997,c.151,s.37.



Section 17:29A-46.8 - Definitions; Standards For Interventions In Rate Filings; Offenses.

17:29A-46.8 Definitions; standards for interventions in rate filings; offenses.

66. a. For the purposes of this section:

"Qualified person" means a person qualified by the Commissioner of Banking and Insurance to intervene in public hearings pursuant to this section, who shall be deemed a "public servant" within the meaning of N.J.S.2C:30-2;

"Rate filing" means a filing for a rate increase by an automobile insurer writing private passenger automobile insurance in this State, other than an expedited prior approval rate filing made pursuant to section 34 of P.L.1997, c.151 (C.17:29A-46.6) and other than a rate filing made pursuant to any statutory change in coverage provided under a policy of private passenger automobile insurance.

b.The Commissioner of Banking and Insurance shall establish standards for qualifying persons to intervene in rate filings pursuant to this section. The standards shall include, but shall not necessarily be limited to, requiring that any person intervening in a rate filing demonstrate: (1) expertise in the insurance laws of this State; (2) an understanding of the actuarial principles employed in establishing rates and rating systems; (3) sufficient access to a qualified actuary and sufficient expertise to conduct a technical examination of a rate filing; (4) sufficient resources to intervene in the rate filing process as provided herein; and (5) that the person represents the interest of consumers and accepts a duty of fidelity to do so.

c.The commissioner shall require such documentation as he determines is necessary to qualify a person to intervene in a rate filing, and may charge a fee for registration with the department as an intervenor, which fee shall be payable annually.

d.The commissioner may remove the registration of an intervenor if he determines that (1) the intervenor no longer meets the qualifications, or (2) if the intervenor is convicted of a crime or loses a professional license for misconduct.

e.If an insurer or rating organization files for a rate increase for private passenger automobile insurance, the commissioner shall notify the public of the proposed rate change in a newspaper or newspapers of general circulation throughout the State. A qualified person may request, and shall receive, a copy of the rate filing and any amendments and supplements thereto and shall pay the expenses in connection therewith. The qualified person may request that the commissioner certify the rate filing for a hearing pursuant to section 14 of P.L.1944, c.27 (C.17:29A-14).

f.The commissioner shall establish by regulation the terms and conditions under which the proceedings under this section shall be conducted, including, but not limited to the supporting material which shall accompany the intervention.

g.Upon determining that the intervenor has demonstrated that the qualified person has made a substantial contribution to the adoption of any order or decision by the commissioner or a court in connection with a rate filing made pursuant to this section, the commissioner shall award reasonable advocacy and witness fees and expenses.

h.A person commits a crime of the third degree if he solicits, accepts or agrees to accept any benefits as consideration for knowingly violating or agreeing to violate a duty of fidelity to which he is subject pursuant to this section. In addition to any disposition authorized by law, the Commissioner of Banking and Insurance shall forever bar from registration as an intervenor any person convicted under this subsection.

i.A person commits a crime of the third degree if he confers, or offers or agrees to confer, any benefit the acceptance of which would be criminal under this section. In addition to any disposition authorized by law, the Commissioner of Banking and Insurance shall deny the rate filing of any person convicted under this subsection and the person shall be barred from filing for any rate increase for a period of one year.

j.Nothing herein shall be construed to preclude a prosecution or conviction for a violation of any other law.

k.This section shall expire 180 days after the effective date of the Public Advocate Restoration Act of 2005, P.L.2005, c.155 (C.52:27EE-1 et al.).

L.1998,c.21,s.66; amended 1998, c.22, s.8; 2005, c.155, s.92.



Section 17:29A-48 - Establishment Of New Territorial Rating Plans.

17:29A-48 Establishment of new territorial rating plans.

26.Every insurer writing private passenger automobile insurance in this State and every rating organization establishing territorial rating plans on behalf of its member companies shall establish new territorial rating plans in place of the insurer's or filer's territorial rating plan in effect on June 1, 1998, which shall include territorial definitions, territorial relativity factors and territorial base rates, and which are in accordance with the provisions of sections 26 through 29 of this amendatory and supplementary act. The Commissioner of Banking and Insurance shall promulgate regulations establishing standards governing the establishment of new rating territories, which standards shall include, but not be limited to:

a.Territories shall be defined in such a manner as to recognize throughout the territorial rating plan both qualitative similarities and qualitative differences in driving environments or mix of driving environments, which may include, but not be limited to, traffic density, population density, comparative severity of loss, and the degree of homogeneity within a territory in terms of driving environments, population, and driver classification, and the territory shall be comprised of towns or cities which are contiguous;

b.Territories shall contain a sufficient number of exposures to result in statistically credible experience, in accordance with regulations established by the commissioner, and shall be defined in a manner which minimizes the effect of variability of loss in a territory on a year-to-year basis;

c.Territory definitions shall take into account the impact of the overlapping of traffic patterns on exposure to loss, including the relative number of intraterritory trips and inter-territory trips applicable to each proposed territory, for which the commissioner shall make available to the insurer, filer, or the commission established pursuant to section 28 of this amendatory and supplementary act, appropriate information collected pursuant to the provisions of section 1 of P.L.1987, c.450 (C.43:21-14a) by the Department of Labor;

d.Territories shall be created in a manner which results in an equable distribution of exposures among territories throughout the State and no territorial rating plan shall result in territories which are arbitrary, unfairly discriminatory, significantly disproportionate in terms of the number of exposures per territory, or created in a manner which is primarily for marketing purposes rather than measuring relativity of exposure to probable loss, or created in a manner which can be used to avoid the insurer's or filer's obligations under section 27 of P.L.1990, c.8 (C.17:33B-15);

e.Territories shall be created in a manner which does not result in disproportionate differences in territorial relativity factors or territorial base rates between contiguous territories with similar driving environments or similar mix of driving environments;

f.Factors to be considered in establishing territorial rate relativities shall include taking into account similarities or differences in driving environments or mix of driving environments, including traffic density, population density, mix of driver classifications within a territory, including classifications capped pursuant to the provisions of section 7 of P.L.1983, c.65 (C.17:29A-36), comparative degree of severity of loss, and the relative number of intraterritory and inter-territory trips;

g.Territories shall be defined in a manner which does not result in unfair inter-territorial subsidization among territories with significant differences in driving environments or mix of driving environments, population density, traffic density, mix of driver classifications, including classifications capped pursuant to the provisions of section 7 of P.L.1983, c.65 (C.17:29A-36) and comparative degree of severity of loss;

h.For the purpose of defining territories and establishing territorial relativity factors, loss experience allocated to any territory by an insurer or filer (1) shall take into account any recovery applicable to exposures in the territory which are attributable to subrogation or any other kind of recovery by the insurer reporting the losses and (2) shall not include any loss attributable to capping of driver classifications pursuant to section 7 of P.L.1983, c.65 (C.17:29A-36).

The commissioner shall establish by regulation the minimum number of exposures which shall be deemed to meet the standard of being statistically credible for the purpose of defining territories.

L.1998,c.21,s.26; amended 1998,c.22,s.5.



Section 17:29A-49 - Filing Of Territorial Rating Plan.

17:29A-49 Filing of territorial rating plan.

27. a. An insurer or rate filer shall file its territorial rating plan with the commissioner for the commissioner's approval. The commissioner shall approve the plan if he finds that the plan complies with the provisions of section 26 of this amendatory and supplementary act and the regulations promulgated thereto. If the commissioner does not believe that the territorial rating plan meets the standards established by this act or by regulation, or that the territorial rating plan would serve to work against competition among insurers in this State, he shall order that the plan be modified.

b.A filer may file for its use:

(1)an individual territorial rating plan which it has developed; or

(2)the common territorial rating plan established and approved pursuant to section 28 of this act.

c.Approved individual territorial rating plans shall be on file with the commissioner and available for review by filers subject to this section.

d.Every filer shall periodically review, at least once in every five-year period, the continued validity of the territorial rating plan which it is using and shall report its findings to the commissioner, along with such data as the commissioner deems necessary. If the commissioner finds that it is not in accordance with the standards established pursuant to section 26 of this act, he may order that the filer amend its plan or, if the filer fails to do so, require the filer to adopt the common territorial rating plan established pursuant to section 28 of this act.

e.Any filer or filers may object to the territorial rating plan used by another filer on the grounds that it (1) is anticompetitive; (2) does not meet the standards established by the commissioner pursuant to section 26 of this act; or (3) results in the insurer or filer not meeting its obligations pursuant to the provisions of section 27 of P.L.1990, c.8 (C.17:33B-15).

f.No territorial rating plan of any insurer or any rating organization filed with and approved by the commissioner pursuant to section 27 of this act shall be implemented by any insurer until the 180th day following the approval of the common territorial rating plan established by the commission created pursuant to section 28 of this act, but in no event no later than January 1, 2000.

L.1998,c.21,s.27.



Section 17:29A-50 - Automobile Insurance Territorial Rating Plan Advisory Commission.

17:29A-50 Automobile Insurance Territorial Rating Plan Advisory Commission.

28. a. There is established the Automobile Insurance Territorial Rating Plan Advisory Commission to review insurer data and establish a common territorial rating plan for use by insurers not filing a territorial rating plan pursuant to section 27 of this amendatory and supplementary act. The territorial rating plan established by the commission shall be established according to the criteria and standards provided in section 26 of this amendatory and supplementary act and in accordance with regulations established by the commissioner. The common territorial rating plan shall be subject to the prior approval of the Commissioner of Banking and Insurance, and shall be reviewed by the commissioner from time to time but not less than once every five years.

b.The commission shall consist of fifteen members: nine representatives of insurers writing private passenger automobile insurance in this State and one representative of a rating bureau filing rates on behalf of its members in this State, who shall be appointed by the Governor with the advice and consent of the Senate; four public members, of whom one shall be appointed by the President of the Senate, one by the Speaker of the General Assembly, one by the Minority Leader of the Senate and one by the Minority Leader of the General Assembly; and the Commissioner of Banking and Insurance, who shall serve ex-officio. Of the insurer members appointed by the Governor, at least two members shall be selected from member companies of the Alliance of American Insurers, and two members selected from member companies of the National Association of Independent Insurers or their successor organizations. The remaining insurer members shall be selected from insurers writing automobile insurance in this State, but no insurer or group of insurers under common control shall have more than one representative appointed to serve on the commission.

c.The members of the commission shall serve for two-year terms and until their successors are appointed and qualified.

d.The commission shall elect a chairman and a vice chairman from among the insurer members.

e.After its initial territorial rating plan has been approved, the commissioner may convene the commission at any time to review the plan and to gather data from insurers. The commissioner may, if he finds that the common territorial rating plan does not meet the standards established pursuant to section 26 of this act, order that the plan be revised.

L.1998,c.21,s.28.



Section 17:29A-51 - Filing Of Rates By Insurer Writing Private Passenger Automobile Insurance; Rate Reductions.

17:29A-51 Filing of rates by insurer writing private passenger automobile insurance; rate reductions.

67. a. Except for the plan established pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1), every insurer writing private passenger automobile insurance in this State pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.) shall file rates with the Commissioner of Banking and Insurance which result in:

(1)a reduction of at least 25% from the personal injury protection territorial base rate applicable to medical expense benefits, at least 10% of which shall reflect a reduction in the actuarial value of the medical expense benefits provided pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), within the policy limits provided for in that section;

(2)a reduction of at least 22% in the territorial base rate for bodily injury liability coverage applicable to named insureds to whom the Limitation on Lawsuit Option provided for in subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8) applies;

(3)a reduction of at least 6% in the territorial base rate for collision coverage which shall reflect the provisions of section 64 of this amendatory and supplementary act; and

(4)after the reductions required pursuant to paragraphs (1), (2) and (3) of this subsection have been applied, an additional aggregate reduction of at least 3% in the territorial base rates for personal injury protection, bodily injury, property damage, comprehensive and collision coverages, as apportioned by the insurer and approved by the commissioner, which reduction is attributable to the effect of the enhanced insurance fraud provisions of this amendatory and supplementary act and of other such laws including, but not limited to P.L.1997, c.353 (C.2C:21-4.2 et seq.) and P.L.1997, c.151 (C.17:33B-64 et al.).

b.For the purposes of an insurer's rate filing made pursuant to subsection a. of this section, in order that the filing result in an overall rate reduction of 15%, the insurer may satisfy the requirements of paragraphs (1) through (4) of subsection a. by filing a rating plan that either:

(1)provides: (a) for policies applicable to named insureds to whom the Limitation on Lawsuit Option provided for in subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8) applies, a 15% reduction by coverage in the territorial base rates and expense fees for personal injury protection coverage, property damage liability coverage, uninsured and underinsured motorist coverage, collision coverage, comprehensive coverage, and bodily injury liability coverage, and (b) for policies applicable to named insureds to whom the No Limitation on Lawsuit Option provided for in subsection b. of section 8 of P.L.1972, c.70 (C.39:6A-8) applies, a 15% reduction by coverage in the territorial base rates and expense fees for personal injury protection coverage, property damage liability coverage, collision coverage and comprehensive coverage, and a 3% reduction in the territorial base rates and a 15% reduction in the expense fees for bodily injury liability coverage and uninsured and underinsured motorist coverage; or

(2)provides, for policies applicable to named insureds to whom the Limitation on Lawsuit Option provided for in subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8) applies: (a) at least a 15% reduction in the aggregate premium for policies that contain only personal injury protection coverage, bodily injury liability coverage, property damage liability coverage, uninsured and underinsured motorist coverage; and (b) a reduction in accordance with the insurer's overall 15% rate reduction provided for in this subsection, for policies that contain personal injury protection coverage, property damage liability coverage, uninsured and underinsured motorist coverage, bodily injury liability coverage, collision coverage and comprehensive coverage, provided that the application of such overall rate reduction to individual policies shall not result in a deviation of more than 2% from that overall reduction.

c.The rate filings reflecting these reductions shall apply to policies issued or renewed on or after 90 days following:

(1)the establishment by the commissioner of basic benefits required to be provided pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4); or

(2)the adoption by rule of the professional boards of the designation of valid diagnostic tests pursuant to the provisions of section 12 of P.L.1998, c.21 (C.39:6A-4.7); whichever is later.

L.1998,c.21,s.67; amended 1999, c.52.



Section 17:29A-52 - Automobile Insurance Consumer Bill Of Rights.

17:29A-52 Automobile Insurance Consumer Bill of Rights.
43. a. Every insurer writing private passenger automobile insurance in this State shall provide each insured at least annually and each applicant upon receipt of initial application with an Automobile Insurance Consumer Bill of Rights. The Automobile Insurance Consumer Bill of Rights shall contain information that the Commissioner of Banking and Insurance establishes by regulation as necessary, relevant or appropriate to improve the understanding of the rights and responsibilities of consumers and insurers regarding automobile insurance.

b.To further assist consumers in evaluating an automobile insurer, the commissioner shall develop and disseminate an Automobile Insurance Report Card. Those insurers with more than 50,000 insured private passenger automobiles writing private passenger automobile insurance in this State shall maintain and submit annually to the commissioner customer satisfaction data. The commissioner shall establish by regulation the methodology and criteria to be used in collecting the customer satisfaction data, including, but not limited to, the use of a survey. This data, including consumer complaint ratios and other relevant consumer information designated by the commissioner, shall be included in the Automobile Insurance Report Card. The Automobile Insurance Report Card shall be available on the official website of the Department of Banking and Insurance, and shall be updated annually.

c.(Deleted by amendment, P.L.2007, c.240).

d.If the commissioner finds, after notice and hearing, that an insurer has a pattern and practice of failing to provide any of the information required by this section, the commissioner may, after notice and hearing, order the payment of a penalty not to exceed $1,000 for each offense. Each instance of a failure to provide information to an insured, an applicant or the commissioner, as the case may be, shall be a separate offense and subject to assessment of a separate penalty. Penalties assessed pursuant to this section shall be collected by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2003,c.89,s.43; amended 2007, c.240, s.1.



Section 17:29A-54 - Short Title.

17:29A-54 Short title.
1.Sections 1 through 9 of this act shall be known and may be cited as the "Certificates of Insurance Act."

L.2015, c.195, s.1.



Section 17:29A-55 - Definitions Relative To Certificates Of Insurance.

17:29A-55 Definitions relative to certificates of insurance.
2.As used in this act:

"Certificate of insurance" means a document or instrument, regardless of how titled or described, that is prepared or issued by an insurer or insurance producer as evidence of property or casualty insurance coverage. The term shall not include a policy of insurance, insurance binder, policy endorsement, or automobile insurance identification or information card.

"Commissioner" means the Commissioner of Banking and Insurance.

"Insurance producer" means a person required to be licensed pursuant to the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.).

"Insurer" means any organization that issues property or casualty insurance.

L.2015, c.195, s.2.



Section 17:29A-56 - Prohibition.

17:29A-56 Prohibition.
3.The commissioner shall prohibit the use of a certificate of insurance form if the form:

a.Is unfair, misleading, or deceptive, or violates public policy; or

b.Violates any law, including any regulation promulgated by the commissioner.

L.2015, c.195, s.3.



Section 17:29A-57 - Significance Of Certificate Of Insurance.

17:29A-57 Significance of certificate of insurance.
4.A certificate of insurance shall not be considered a policy of insurance and shall not affirmatively or negatively amend, extend, or alter the coverage afforded by the policy to which the certificate of insurance makes reference. A certificate of insurance shall not confer to any person new or additional rights beyond what the referenced policy of insurance expressly provides.

L.2015, c.195, s.4.



Section 17:29A-58 - Prohibited Practices.

17:29A-58 Prohibited practices.
5. a. A person shall not:

(1)Prepare, issue, request, or require the issuance of, a certificate of insurance that contains any false or misleading information concerning the policy of insurance to which the certificate of insurance makes reference; or

(2)Prepare, issue, request, or require the issuance of, a certificate of insurance that purports to affirmatively or negatively alter, amend, or extend the coverage provided by the policy of insurance to which the certificate of insurance makes reference.

b.A certificate of insurance shall not warrant that the policy of insurance referenced in the certificate complies with the insurance or indemnification requirements of a contract, and the inclusion of a contract number or description within a certificate of insurance shall not be interpreted as providing such a warranty.

L.2015, c.195, s.5.



Section 17:29A-59 - Notice.

17:29A-59 Notice.
6.A person shall be entitled to notice of cancellation, nonrenewal, or any material change, and to any similar notice concerning a policy of insurance only if the person has such notice rights under the terms of the policy of insurance or any endorsement to the policy. The terms and conditions of the notice shall be governed by the policy of insurance or endorsement and shall not be altered by a certificate of insurance.

L.2015, c.195, s.6.



Section 17:29A-60 - Applicability.

17:29A-60 Applicability.
7.The provisions of this act shall apply to all certificates of insurance issued in connection with property, operations, or risks located in this State, regardless of where the policyholder, insurer, insurance producer, or person requesting or requiring the issuance of a certificate of insurance is located.

L.2015, c.195, s.7.



Section 17:29A-61 - Violations, Null And Void.

17:29A-61 Violations, null and void.
8.A certificate of insurance or any other document or correspondence prepared, issued, requested, or required in violation of this act shall be null and void.

L.2015, c.195, s.8.



Section 17:29A-62 - Powers Of Commissioner.

17:29A-62 Powers of commissioner.
9. a. The commissioner shall have the power to examine and investigate the activities of any person that the commissioner reasonably believes has been or is engaged in an act or practice prohibited by this act.

b.The commissioner shall have the power to enforce the provisions of this act, including the authority to issue orders to cease and desist and to impose a fine of up to $1,000 per violation against any person who violates this act. This section shall not be construed to limit the commissioner's authority to investigate, enforce and issue penalties pursuant to any other applicable provision of New Jersey law, including, but not limited to, the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.), P.L.1947, c.379 (C.17:29B-1 et seq.), and the "New Jersey Insurance Fraud Prevention Act," P.L.1983, c.320 (C.17:33A-1 et seq.).

c.The commissioner may adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2015, c.195, s.9.



Section 17:29AA-1 - Short Title

17:29AA-1. Short title
This act shall be known and may be cited as the "Commercial Insurance Deregulation Act of 1982."

L.1982, c. 114, s. 1.



Section 17:29AA-2 - Purposes

17:29AA-2. Purposes
The purposes of this act are:

a. To encourage independent action by price competition among insurers in the writing of commercial lines insurance;

b. To prevent practices that tend to bring about monopoly or to lessen or destroy competition; and

c. To encourage the most efficient and economic rating and marketing practices.

L.1982, c. 114, s. 2.



Section 17:29AA-3 - Definitions.

17:29AA-3 Definitions.

3.As used in this act:

a."Commercial lines insurance" includes all insurance policies issued by a licensed insurer pursuant to Title 17 of the Revised Statutes, except:

(1)Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine insurance policies;

(2)Title insurance;

(3)Mortgage guaranty insurance;

(4)Workers' compensation and employers' liability insurance;

(5)Any policy or contract of reinsurance, other than joint reinsurance to the extent provided for under section 22 of P.L.1982, c.114 (C.17:29AA-22);

(6)Insurance written through the New Jersey Medical Malpractice Reinsurance Association established pursuant to P.L.1975, c.301 (C.17:30D-1 et seq.);

(7)Insurance written through the New Jersey Insurance Underwriting Association established pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.);

(8)Insurance issued by hospital service corporations, medical service corporations and health service corporations; and

(9)Insurance issued for personal, family or household purposes, as determined by the commissioner.

b."Commissioner" means the Commissioner of Banking and Insurance.

c."Department" means the Department of Banking and Insurance.

d."Insurer" means any person, corporation, association, joint underwriting association subject to section 22 of P.L.1982, c.114 (C.17:29AA-22), partnership or company licensed under the laws of this State to transact the business of insurance in this State.

e."Premium" means the consideration paid or to be paid to an insurer for the issuance and delivery of any binder or policy of insurance.

f."Rate" means the unit charge by which the measure of exposure or the amount of insurance specified in a policy of insurance or covered thereunder is multiplied to determine the premium.

g."Rate-making" means the examination and analysis of every factor and influence related to and bearing upon the hazard and risk made the subject of insurance; the collection and collation of such factors and influences into rating systems; and the application of such rating systems to individual risks.

h."Rating system" means every schedule, class, classification, rule, guide, standard, manual, table, rating plan, or compilation by whatever name described, containing the rates used by any rating organization or by any insurer, or used by any insurer or by any rating organization in determining or ascertaining a rate.

i."Reasonable degree of competition" means that degree of competition which would tend to produce rates that are not excessive, inadequate, or unfairly discriminatory, or forms that are not unfair, inequitable, misleading or contrary to law, as determined by the commissioner.

j."Risk," as the context may require, means (1) as to fire insurance or any other kind of insurance which, by law, may be embraced in a policy of fire insurance as part thereof or as supplemental thereto, any property, real or personal, described in a policy, exposed to any hazard or peril named in such policy; and (2) as to all other kinds of insurance not specifically included in clause (1) of this subsection, the hazard or peril named in a policy of insurance.

k."Special risks" mean (1) those commercial lines insurance risks as specified on a list promulgated by the commissioner, which are of an unusual nature or high loss hazard or are difficult to place or rate or which are excess or umbrella or which are eligible for export; (2) commercial lines insurance risks, other than medical malpractice liability insurance risks, which produce minimum annual premiums in excess of $10,000; (3) inland marine insurance; or (4) fidelity, surety or forgery bonds. Additions or deletions to the list promulgated may be made by the commissioner without a hearing upon notice to all licensed insurers.

l."Supplementary rate information" includes any manual or plan of rates, statistical plan, classification, rating schedule, rating rule and any other rule used by an insurer in making rates.

L.1982, c.114, s.3; amended 2009, c.248, s.1.



Section 17:29AA-4 - Scope Of Application

17:29AA-4. Scope of application
All policies of commercial lines insurance, issued by an insurer licensed to do business in this State shall be issued in accordance with the provisions of this act.

L.1982, c. 114, s. 4.



Section 17:29AA-5 - Filing Of Rates, Supplementary Rate Information Changes, Amendments.

17:29AA-5 Filing of rates, supplementary rate information changes, amendments.

5. a. Notwithstanding any other law to the contrary, every authorized and admitted insurer and every rating organization shall file with the commissioner all rates and supplementary rate information and all changes and amendments thereof made by it for use in this State not later than 30 days after becoming effective, except with respect to medical malpractice liability insurance rate changes as set forth in section 3 of P.L.2009, c.248 (C.17:29AA-5.1).

b.This section shall not apply to special risks except as provided in section 12 of P.L.1982, c.114 (C.17:29AA-12).


L.1982, c.114, s.5; amended 2009, c.248, s.2.



Section 17:29AA-5.1 - Annual Rate Change For Medical Malpractice Liability Insurance.

17:29AA-5.1 Annual rate change for medical malpractice liability insurance.

3. a. With respect to medical malpractice liability insurance, the commissioner shall prescribe by regulation a designated range of annual rate change, which shall be an increase or decrease of between not less than 5% and not more than 15%, and within which any rate, supplementary rate information, or change or amendment thereof, filed by an insurer or rating organization shall become effective not less than 30 days after the filing.

(1)The commissioner may determine, pursuant to regulation, the categories, subcategories, specialties, and subspecialties of health care provider to which the application of the designated range shall apply.

(2)Only one filing by an insurer or rating organization of a proposed rate change within the designated range may take effect within any 12-month period without the express approval of the commissioner, as set forth in subsection c. of this section.

b.In prescribing the designated range of annual rate change, the commissioner may consider the availability and affordability of medical malpractice liability insurance for different categories, subcategories, specialties, and subspecialties of health care provider in relation to the capitalization and reserve requirements necessary to ensure the solvency of the insurers. The commissioner may also consider current data relating to the frequency and severity of medical malpractice claims, and trends in the cost of investigating, defending and settling claims.

c.Any filing by an insurer or rating organization proposing a rate change which exceeds the designated range established pursuant to subsection a. of this section, or proposing an additional rate change within this range during any 12-month period, shall be subject to approval by the commissioner pursuant to section 14 of P.L.1944, c.27 (C.17:29A-14).

L.2009, c.248, s.3.



Section 17:29AA-6 - Policy Forms; Filing; Approval; Special Risks

17:29AA-6. Policy forms; filing; approval; special risks
Notwithstanding any other law to the contrary, insurers shall file copies of all policy forms for approval with the commissioner at least 30 days prior to becoming effective. Unless disapproved by the commissioner prior to its effective date specifying in what respects the form is not in compliance with the standards set forth in section 11 of this act, any such policy form filed with the department shall be deemed approved as of its effective date, provided, however, that policy forms shall be effective only with respect to those policy form filings which are accompanied by an explanation and identification of the changes being made on a form prescribed by the commissioner. In his discretion, the commissioner may waive such 30-day waiting period or any portion thereof. Except as provided in section 12 of this act, this section shall not apply to policy forms exempted by order of the commissioner or those used in connection with special risks other than those which qualify pursuant to paragraph (2) of subsection k. of section 3 of this act.

L.1982, c. 114, s. 6.



Section 17:29AA-7 - Public Inspection; Filings And Supporting Information; Copies

17:29AA-7. Public inspection; filings and supporting information; copies
Each filing and supporting information filed under this act shall, as soon as filed, be open to public inspection at any reasonable time. Copies may be obtained by any person on request and upon payment of a reasonable charge therefor.

L.1982, c. 114, s. 7.



Section 17:29AA-8 - Rates; Establishment

17:29AA-8. Rates; establishment
An insurer may itself establish rates and supplementary rate information, or it may use rates and supplementary rate information prepared by a rating organization of which it is a member or subscriber, with such modification for its own expense and loss experience as the credibility of that experience allows.

L.1982, c. 114, s. 8.



Section 17:29AA-9 - Rates; Factors In Establishment

17:29AA-9. Rates; factors in establishment
In making rates, due consideration shall be given to: past and prospective loss experience, including where pertinent, the conflagration and catastrophe hazards, if any, both within and without the State; all factors reasonably related to the kind of insurance involved; a reasonable profit for the insurer; and, in the case of participating insurers, policyholders' dividends.

L.1982, c. 114, s. 9.



Section 17:29AA-10 - Rates; Prohibitions

17:29AA-10. Rates; prohibitions
Rates shall not be excessive, inadequate or unfairly discriminatory.

L.1982, c. 114, s. 10.



Section 17:29AA-11 - Policy Forms; Prohibitions

17:29AA-11. Policy forms; prohibitions
Policy forms shall not be unfair, inequitable, misleading or contrary to law, nor shall they produce rates that are excessive, inadequate or unfairly discriminatory.

L.1982, c. 114, s. 11.



Section 17:29AA-12 - Special Risks; Competition Regarding Rates And Policy Forms; Order Of Commissioner

17:29AA-12. Special risks; competition regarding rates and policy forms; order of commissioner
With respect to special risks, upon a finding by the commissioner, after a hearing, that there is no reasonable degree of competition with respect (a) to rates applicable to a particular line, kind, class, subclass or type of business, he may issue an order requiring that the rates for such line, kind, class, subclass or type of business be submitted to the department pursuant to section 5 of this act; or (b) to policy forms applicable to a particular line, kind, class, subclass or type of business, he may issue an order requiring that the forms for such line, kind, class, subclass or type of business be submitted to the department for approval prior to becoming effective pursuant to section 6 of this act.

L.1982, c. 114, s. 12.



Section 17:29AA-13 - Order From Commissioner Relative To Compliance With Standards.

17:29AA-13 Order from commissioner relative to compliance with standards.

13. a. If the commissioner finds, after a hearing, that a rate or policy form in effect for any rating organization or insurer, whether or not a member or subscriber of a rating organization, is not in compliance with the standards of this act, he shall issue an order specifying in what respects it so fails, and stating when, within a reasonable period thereafter, such rate or form shall be deemed no longer effective. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

b.(Deleted by amendment, P.L.2009, c.248)

L.1982, c.114, s.13; amended 2004, c.17, s.20; 2009, c.248, s.4.



Section 17:29AA-14 - Premium For Commercial Line Insurance; Inducements; Prohibition

17:29AA-14. Premium for commercial line insurance; inducements; prohibition
With respect to rates and supplementary rate information and all changes and amendments thereto subject to section 5 of this act, (a) no insurer or employee thereof, and no broker or agent shall knowingly charge, demand or receive a premium for a policy of commercial lines insurance except in accordance with the respective rates and supplementary rate information and all changes and amendments thereof effective pursuant to this act; (b) no insurer, or employee thereof, and no broker or agent shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insure, or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium specified in the policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent that such rebate, discount, abatement, credit, reduction, favor, advantage or consideration may be provided for in such rates and supplementary rate information and all changes and amendments thereof effective pursuant to this act; and (c) no insured named in a policy of insurance, nor any employee of such insured, shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, or reduction of premium, or any such special favor or advantage or valuable consideration or inducement. Nothing herein contained shall be construed as prohibiting the payment of commissions or other compensation to regularly appointed and licensed agents and to brokers duly licensed by this State, nor as prohibiting a discount, abatement, or reduction in premium on policies issued to or on behalf of the State.

L.1982, c. 114, s. 14.



Section 17:29AA-15 - Rate In Excess Of Rate Filing; Application; Approval

17:29AA-15. Rate in excess of rate filing; application; approval
Upon written application of an insurance company, broker or agent, which application shall include the signed consent of the applicant for insurance, the commissioner may approve, on any specific risk, a rate in excess of that provided by a rate filing which would otherwise be applicable.

L.1982, c. 114, s. 15.



Section 17:29AA-16 - Rating System; Statistical Plan; Rules And Regulations; Reports Of Experience

17:29AA-16. Rating system; statistical plan; rules and regulations; reports of experience
a. The commissioner shall promulgate rules and regulations as to statistical plans, reasonably adapted to each of the rating systems on file with him, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid him in determining whether such rating systems comply with the standards set forth in this act. Such rules and regulations shall provide for the recording and reporting of loss experience of this State and of any combination of states where such combined experience is used in any manner for rate-making, and may provide for the recording and reporting of expense experience of this State for items of expense which are especially applicable to this State. In promulgating such rules and regulations the commissioner shall give due consideration to the rating systems on file with him and in order that such rules and regulations may be as uniform as is practicable among the several states, to the rules and statistical plans used for such rating systems in other states. The commissioner shall designate the format in which such reports shall be prepared and he may require, in his discretion, that reports of experience be accompanied by punch cards or other means used for data processing, or such other source material as he deems appropriate.

b. The commissioner may designate one or more agencies to assist him in gathering such experience. The commissioner shall give preference in such designation to entities organized by and functioning on behalf of the insurance companies operating in this State for the kinds of insurance to which this act applies. If the commissioner, in his judgment, determines that one or more of such organizations designated as statistical agent is unable or unwilling to perform its statistical functions according to reasonable requirements established from time to time by him, he may, after consultation with such statistical agent and upon 20 days' notice to any affected companies, designate another person to act on his behalf in the gathering of statistical experience. The commissioner shall in such case establish the fee to be paid to such designated person by the affected companies in order to pay the total cost of gathering and compiling such experience. Agencies designated by the commissioner shall assist him in making compilations of the reported data, and such compilations shall be made available, subject to reasonable rules and regulations promulgated by the commissioner, to insurers, rating organizations and any other interested parties.

L.1982, c. 114, s. 16.



Section 17:29AA-17 - Special Risks; Records; Examination

17:29AA-17. Special risks; records; examination
The underwriting files, loss and expense statistics, financial and other records with respect to special risks written by an insurer shall be maintained in such detail as may be required by the commissioner and shall be subject to examination by the commissioner or his designee in this State as often as deemed necessary by the commissioner.

L.1982, c. 114, s. 17.



Section 17:29AA-18 - Rating Organization; Commercial Lines Insurance; Applicable Provisions Of Act

17:29AA-18. Rating organization; commercial lines insurance; applicable provisions of act
Any rating organization providing any service relating to the rates of any commercial lines insurance, and any insurer utilizing the service of such organization for such purpose shall be subject to the provisions of sections 2, 3, 12, 13, 19, 20, and 21 of P.L.1944, c. 27 (C. 17:29A-2, 17:29A-3, 17:29A-12, 17:29A-13, 17:29A-19, 17:29A-20 and 17:29A-21) to the extent applicable, provided that where the license of a rating organization is suspended under this act, such suspension shall have the same effect as a suspension under P.L.1944, c. 27 (C. 17:29A-1 et seq.).

L.1982, c. 114, s. 18.



Section 17:29AA-19 - False Or Misleading Information To Rating Organization Or Commissioner

17:29AA-19. False or misleading information to rating organization or commissioner
No insurer, and no officer, agent, or employee thereof, shall knowingly give false or misleading information to any rating organization of which it is a member or subscriber, or to the commissioner, which will in any manner affect the proper determination of compliance with the rating standards of this act.

L.1982, c. 114, s. 19.



Section 17:29AA-20 - Suspension Of Rating Organization's License; Notice; Hearing; Order Of Commissioner

17:29AA-20. Suspension of rating organization's license; notice; hearing; order of commissioner
Any rating organization which knowingly violates any provision of this act shall be subject to suspension of its license. Failure of a rating organization to comply with the provisions of any order of the commissioner within the time limited by the order, or any extension thereof as the commissioner may grant, shall, if no proceeding in lieu of prerogative writ has been taken for review of the order, automatically suspend the license of the rating organization. No order suspending a license because of a violation of any provision of this act shall be made by the commissioner, except upon 10 days' notice to the rating organization, specifying the particular violation. If the rating organization shall make a request therefor in writing within the 10-day period, the commissioner shall name a time and place for a hearing, at which the rating organization shall be given opportunity to make its defense. At the conclusion of the hearing, the commissioner shall make such order as in his judgment the evidence shall warrant. A suspension of a license shall be effective until modified or rescinded by order of the commissioner upon proof that the violation of the provisions of this act no longer continues, or upon proof that the rating organization has complied with the terms of any prior order made by the commissioner, or until the order of the commissioner upon which the suspension is based is reversed or modified upon a review thereof by a proceeding in lieu of prerogative writ.

L.1982, c. 114, s. 20.



Section 17:29AA-21 - Advisory Organization; Filing; Hearing

17:29AA-21. Advisory organization; filing; hearing
a. Every group, association or other organization of insurers, whether located within or outside this State, which assists insurers which make their own filings or rating organizations, in rate-making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this act, shall be known as an advisory organization.

b. Every advisory organization shall file with the commissioner (1) a copy of its constitution, its articles of agreement or association or its certificate of incorporation and of its bylaws, rules and regulations governing its activities, (2) a list of its members, and (3) the name and address of a resident of this State upon whom notices or orders of the commissioner or process issued at his direction may be served.

c. If, after a hearing, the commissioner finds that the furnishing of information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this act, he may issue a written order specifying in what respects the act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, and requiring the discontinuance of the act or practice.

d. No insurer which makes its own filings nor any rating organization shall support its findings by statistics or adopt rate-making recommendations, furnished to it by an advisory organization which has not complied with this section or with an order of the commissioner involving such statistics or recommendations issued under subsection c. of this section. If the commissioner finds an insurer or rating organization to be in violation of this subsection he may issue an order requiring the discontinuance of the violation.

L.1982, c. 114, s. 21.



Section 17:29AA-22 - Joint Underwriting Or Joint Reinsurance Organization; Filing; Hearing

17:29AA-22. Joint underwriting or joint reinsurance organization; filing; hearing
a. Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance through such group, association or by standing agreement among the members thereof shall be subject to the provisions of this act and shall file with the commissioner: a copy of its constitution, articles of association and bylaws, a list of its members, and the name and address of a resident of this State upon whom notices or orders of the commissioner or process may be served. Every such group, association or other organization shall notify the commissioner promptly of any change in the documents required to be filed with him.

b. If, after a hearing, the commissioner finds that any activity or practice of any such group, association or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this act, he may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act, and requiring the discontinuance of the activity or practice.

L.1982, c. 114, s. 22.



Section 17:29AA-23 - Examination; Advisory, Joint Underwriting Or Joint Reinsurance Organizations; Costs

17:29AA-23. Examination; advisory, joint underwriting or joint reinsurance organizations; costs
The commissioner may make or cause to be made an examination of the business, affairs, and method of operation of any group, association or other organization referred to in sections 21 and 22 of this act. The reasonable costs of the examination shall be determined and fixed by the commissioner, and shall be paid by the group, association or other organization examined upon presentation to it of a detailed account of the cost. The officers, managers, agents and employees of the group, association or other organization shall exhibit all its books, records, documents, or agreements, governing its method of operation, and its accounts for the purpose of the examination. The commissioner may, for the purpose of facilitating and furthering the examination, examine, under oath, the officers, managers, agents, and employees of the group, association or other organization. In lieu of an examination the commissioner may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of that state.

L.1982, c. 114, s. 23.



Section 17:29AA-24 - Rates Or Rules; Promise To Use Or Adhere To; Penalty

17:29AA-24. Rates or rules; promise to use or adhere to; penalty
No insurer shall promise, other than to a policyholder or other entities with which it is under common control or management or that are members of a joint underwriting or joint reinsurance organization, to use or adhere to certain insurance rates or rules, and no other person shall impose any penalty or other adverse consequence for failure of an insurer to adhere to certain rates or rules. This section shall not apply to apportionment agreements among insurers approved by the commissioner pursuant to section 25 of this act, and rates or rules approved for use by members of licensed rating organizations.

L.1982, c. 114, s. 24.



Section 17:29AA-25 - Apportionment And Rate Modifications; Agreements Among Insurers; Approval

17:29AA-25. Apportionment and rate modifications; agreements among insurers; approval
Agreements may be made among insurers with respect to equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but are unable to procure insurance through ordinary methods and the insurers may agree among themselves on the use of reasonable rate modifications for such insurance, provided that the agreements and rate modifications shall be effective only upon the prior approval of the commissioner.

L.1982, c. 114, s. 25.



Section 17:29AA-26 - Penalties; Notice; Hearing; Suspension Of Licenses; Certificate

17:29AA-26. Penalties; notice; hearing; suspension of licenses; certificate
In addition to any other penalty or forfeiture provided by law, the commissioner may, if he finds that any person, partnership, association, corporation, insurer, or rating organization has willfully violated any provision of this act, impose a penalty of not less than $25.00 nor more than $500.00 for each violation. No such penalty shall be imposed, except upon at least 10 days' written notice to such person, partnership, association, corporation, insurer, or rating organization, specifying the specific violation, and naming a date and place for a hearing on the violation so charged. If the commissioner shall find, upon the evidence placed before him at the hearing, that the person, partnership, association, corporation, insurer, or rating organization is guilty of any violation of the provisions of this act, he shall make an order briefly stating his findings, and specifying the penalty imposed. The imposition of such a penalty shall, in the case of a licensed broker, or agent, or in the case of a rating organization, automatically suspend the license of the broker or agent or rating organization until such time as the penalty shall be paid. The commissioner may file in the office of the Clerk of the Superior Court, a certificate stating the amount of any penalty assessed pursuant to the provisions of this section, and the name of the person, partnership, association, corporation, insurer, or rating organization against whom or which the penalty has been assessed, and thereupon the Clerk of the Superior Court shall enter upon his record of docketed judgments the certificate, or an abstract thereof, and shall duly index the same. From the time of the docketing, the certificate shall have the same effect as a judgment obtained in the Superior Court, Law Division, and the commissioner shall have all remedies and may take all the proceedings for the collection thereof which may be had or taken upon the recovery of such a judgment.

L.1982, c. 114, s. 26.



Section 17:29AA-27 - Commissioner's Order; Review

17:29AA-27. Commissioner's order; review
Any order made by the commissioner pursuant to the provisions of this act shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ. Upon the institution of the proceeding, the court may stay the provisions of the order. Where the order of the commissioner provides for an increase or decrease in rates, any insurer affected thereby may, with leave of court, pending final disposition of the proceedings in the Superior Court, continue to charge rates which obtained prior to the order, on condition that the difference in the rates be deposited in a special account by the insurer affected, to be held in trust by the insurer, and to be retained by the insurer or paid to the holders of policies issued after the order of the commissioner, as the court may determine.

L.1982, c. 114, s. 27.



Section 17:29AA-28 - Deputy Commissioner; Powers And Duties

17:29AA-28. Deputy commissioner; powers and duties
Wherever, under the provisions of this act, the commissioner is authorized or required to do any act, he may designate a deputy commissioner, or any salaried employee of the Department of Insurance to act in his place who shall report to the commissioner and advise the commissioner on the nature of the matter delegated. The commissioner shall make such order, based upon the advice and report, as he shall determine, and the order shall have the same effect as if the commissioner had acted thereon personally.

L.1982, c. 114, s. 28.



Section 17:29AA-29 - Regulations; Implementation And Enforcement Of Act

17:29AA-29. Regulations; implementation and enforcement of act
The commissioner shall promulgate regulations to implement and enforce the provisions of this act.

L.1982, c. 114, s. 29.



Section 17:29AA-30 - Commercial Lines Insurance; Exemption From Chapter 29a

17:29AA-30. Commercial lines insurance; exemption from chapter 29A
Commercial lines insurance shall be exempt from the provisions of P.L.1944, c. 27 (C. 17:29A-1 et seq.) except as specifically provided in this act.

L.1982, c. 114, s. 30.



Section 17:29AA-31 - Monitoring Implementation And Effect Of Act; Recommendations

17:29AA-31. Monitoring implementation and effect of act; recommendations
The commissioner shall monitor the implementation and effect of this act on the commercial lines marketplace and shall report to the Legislature no later than 3 years after the enactment of this act, and recommend whether the act should be continued, repealed or modified. In making his recommendation, the commissioner shall consider, among other things, whether a reasonable degree of competition exists among commercial lines insurers.

L.1982, c. 114, s. 33.



Section 17:29AA-32 - Approved Rates And Forms

17:29AA-32. Approved rates and forms
Approved rates and forms for commercial lines insurance in effect on the effective date of this act pursuant to the provisions of P.L.1944, c. 27 (C. 17:29A-1 et seq.) shall remain in effect until changed, amended or replaced pursuant to the provisions of this act.

L.1982, c. 114, s. 34.



Section 17:29B-1 - Declaration Of Purpose

17:29B-1. Declaration of purpose
The purpose of this act is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all such practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

L.1947, c. 379, p. 1200, s. 1.



Section 17:29B-2 - Definitions

17:29B-2. Definitions
When used in this act:

(a) "Person" shall mean any individual, corporation, association, partnership, reciprocal exchange, inter-insurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers and adjusters.

(b) "Commissioner" shall mean the Commissioner of Banking and Insurance of this State.

L.1947, c. 379, p. 1200, s. 2.



Section 17:29B-3 - Unfair Methods Of Competition Or Unfair Acts Or Practices Prohibited

17:29B-3. Unfair methods of competition or unfair acts or practices prohibited
No person shall engage in this State in any trade practice which is defined in this act as or determined pursuant to this act to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

L.1947, c. 379, p. 1200, s. 3.



Section 17:29B-4 - Unfair Methods Of Competition, Unfair, Deceptive Acts, Practices, Defined

17:29B-4. Unfair methods of competition, unfair, deceptive acts, practices, defined
4.The following are hereby defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

(1)Misrepresentations and false advertising of policy contracts. Making, issuing, circulating, or causing to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or making any false or misleading statement as to the dividends or share of surplus previously paid on similar policies, or making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature thereof, or making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender his insurance.

(2)False information and advertising generally. Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which is untrue, deceptive or misleading.

(3)Defamation. Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance.

(4)Boycott, coercion and intimidation. Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance, or resulting in or tending to result in unreasonable influence being exerted upon any producer that has an in-force contract as of the effective date of P.L.1997, c.151 (C.17:33B-64 et al.) for the purpose of replacing the in-force contract with a UEZ agent contract pursuant to section 22 of P.L.1997, c.151 (C.17:33C-4).

(5)False financial statements. Filing with any supervisory or other public official, or making, publishing, disseminating, circulating or delivering to any person, or placing before the public, or causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive.

Making any false entry in any book, report or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who was authorized by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer.

(6)Stock operations and advisory board contracts. Issuing or delivering or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance.

(7)Unfair discrimination. (a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

(b)Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatsoever.

(c)Making or permitting any discrimination against any person or group of persons because of race, creed, color, national origin or ancestry of such person or group of persons in the issuance, withholding, extension or renewal of any policy of insurance, or in the fixing of the rates, terms or conditions therefor, or in the issuance or acceptance of any application therefor.

(d)Making or permitting discrimination in the use of any form of policy of insurance which expresses, directly or indirectly, any limitation or discrimination as to race, creed, color, national origin or ancestry or any intent to make any such limitation or discrimination.

(e)Making or permitting any unfair discrimination solely because of age in the issuance, withholding, extension or renewal of any policy or contract of automobile liability insurance or in the fixing of the rates, terms or conditions therefor, or in the issuance or acceptance of any application therefor, provided, that nothing herein shall be construed to interfere with the application of any applicable rate classification filed with and approved by the commissioner pursuant to P.L.1944, c. 27 (C.17:29A-1 to 17:29A-28), or any amendment or supplement thereof, which is in effect with respect to such policy or contract of insurance.

(8)Rebates. (a) Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of life insurance, life annuity or accident and health insurance, or agreement as to such contract other than as plainly expressed in the contract issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatsoever not specified in the contract; or giving, or selling, or purchasing or offering to give, sell, or purchase as inducement to such insurance or annuity or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

(b)Nothing in clause 7 or paragraph (a) of this clause 8 shall be construed as including within the definition of discrimination or rebates any of the following practices: (i) in the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance; provided, that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders; (ii) in the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense; (iii) readjustment of the rate of premium for a group policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

(9)Unfair claim settlement practices. Committing or performing with such frequency as to indicate a general business practice any of the following:

(a)Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(b)Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

(c)Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(d)Refusing to pay claims without conducting a reasonable investigation based upon all available information;

(e)Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(f)Not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear;

(g)Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds;

(h)Attempting to settle a claim for less than the amount to which a reasonable man would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application;

(i)Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of the insured;

(j)Making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which the payments are being made;

(k)Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(l)Delaying the investigation or payment of claims by requiring an insured, claimant or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(m) Failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage;

(n)Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;

(o)Requiring insureds or claimants to institute or prosecute complaints regarding motor vehicle violations in the municipal court as a condition of paying private passenger automobile insurance claims.

(10) Failure to maintain complaint handling procedures. Failure of any person to maintain a complete record of all the complaints which it has received since the date of its last examination. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of these complaints, and the time it took to process each complaint. For purposes of this subsection, "complaint" shall mean any written communication primarily expressing a grievance.

(11) The enumeration of this act of specific unfair methods of competition and unfair or deceptive acts and practices in the business of insurance is not exclusive or restrictive or intended to limit the powers of the commissioner or any court of review under the provisions of section 9 of this act.

L.1947,c.379,s.4; amended 1965, c.139; 1975, c.100, ss.1,3; repealed in part (see N.J.S. 17B:36-3c); 1997, c.151, s.29; 2001, c.168.



Section 17:29B-4.1 - Certain Homeowners' Insurance Inquiries Not Deemed As Claim; Violations, Penalties.

17:29B-4.1 Certain homeowners' insurance inquiries not deemed as claim; violations, penalties.

1. a. No inquiry by an insured for information regarding the insured's homeowners' insurance policy, or coverage for a particular loss under that policy, shall be categorized as a claim for the purpose of determining adverse claims experience.

b.An insurer who violates this act shall be subject to a penalty of up to $5,000 for each violation unless the insurer knew or reasonably should have known he was in violation of this act, in which case the penalty shall not be more than $25,000 for each violation. The penalty shall be collected in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, C.274 (C.2A:58-10 et seq.).

L.2001,c.235,s.1.



Section 17:29B-5 - Power Of Commissioner

17:29B-5. Power of commissioner
The commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this State in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by section three of this act.

L.1947, c. 379, p. 1205, s. 5.



Section 17:29B-6 - Hearings, Witnesses, Appearances, Production Of Books And Service Of Process

17:29B-6. Hearings, witnesses, appearances, production of books and service of process
(a) Whenever the commissioner shall have reason to believe that any such person has been engaged or is engaging in this State in any unfair method of competition or any unfair or deceptive act or practice defined in section four, and that a proceeding by him in respect thereto would be to the interest of the public, he shall issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than ten days after the date of the service thereof.

(b) At the time and place fixed for such hearing, such person shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring such person to cease and desist from the acts, methods or practices so complained of. Upon good cause shown, the commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person.

(c) Nothing contained in this act shall require the observance at any such hearing of formal rules of pleading or evidence.

(d) The commissioner, upon such hearing, may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which he deems relevant to the inquiry. The commissioner, upon such hearing, may, and upon the request of any party, shall cause to be made a stenographic record of all the evidence and all the proceedings had at such hearing. If no stenographic record is made and if a judicial review is sought, the commissioner shall prepare a statement of the evidence and proceeding for use on review. In case of a failure of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which he may be lawfully interrogated, the Superior Court, on ex parte application of the commissioner, may compel him to do so.

(e) Statements of charges, notices, orders, and other processes of the commissioner under this act may be served by anyone duly authorized by the commissioner, either in the manner provided by law for service of process in civil actions, or by registering and mailing a copy thereof to the person affected by such statement, notice, order, or other process addressed to his or its residence or principal office or place of business. An affidavit by the person so serving such statement, notice, order, or other process, setting forth the manner of such service, or the return postcard receipt for such statement, notice, order, or other process, registered and mailed as aforesaid, shall be proof of the service of the same.

L.1947, c. 379, p. 1205, s. 6. Amended by L.1953, c. 17, p. 252, s. 122.



Section 17:29B-7 - Cease And Desist Orders; Penalties; Modifications

17:29B-7. Cease and desist orders; penalties; modifications
(a) If, after such hearing, the commissioner shall determine that the method of competition or the act or practice in question is defined in section four and that the person complained of has engaged in such method of competition, act or practice in violation of this act, he shall make his findings in writing and shall issue and cause to be served upon the person charged with the violation an order requiring such person to cease and desist from engaging in such method of competition, act or practice and the commissioner may order payment of a penalty not to exceed $1,000.00 for each and every act or violation unless the person knew or reasonably should have known he was in violation of this chapter, in which case the penalty shall be not more than $5,000.00 for every act or violation. The penalty shall be collected by the commissioner in the name of the State in a summary proceeding in accordance with "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

(b) Until the expiration of the time limited for judicial review, if no proceeding for review has been instituted within such time or, if a proceeding for review has been instituted within such time, then until the transcript of the record in the proceeding has been filed in the Superior Court, as hereinafter provided, the commissioner may at any time, upon such notice and in such manner as he shall deem proper, modify or set aside in whole or in part any order issued by him under this section.

(c) After the expiration of the time limited for judicial review if no such proceeding has been instituted within such time, the commissioner may at any time, after notice and opportunity for hearing, reopen and alter, modify or set aside, in whole or in part, any order issued by him under this section, whenever in his opinion the facts or the laws have so changed as to require such action or if the public interest shall so require.

L.1947, c. 379, p. 1206, s. 7. Amended by L.1953, c. 17, p. 254, s. 123; L.1981, c. 452, s. 3, eff. Jan. 11, 1982.



Section 17:29B-8 - Judicial Review Of Cease And Desist Orders

17:29B-8. Judicial review of cease and desist orders
An order of the commissioner under section seven shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

No order of the commissioner under this act shall in any way relieve or absolve any person affected by such order from any liability under any other law of this State.

L.1947, c. 379, p. 1207, s. 8. Amended by L.1953, c. 17, p. 255, s. 124.



Section 17:29B-9 - Procedure As To Unfair Methods Of Competition And Unfair Or Deceptive Acts Or Practices Which Are Not Defined

17:29B-9. Procedure as to unfair methods of competition and unfair or deceptive acts or practices which are not defined
(a) Whenever the commissioner shall have reason to believe that any person engaged in the business of insurance is engaging in this State in any method of competition or in any act or practice in the conduct of such business which is not defined in section four, and that such method of competition is unfair or that such act or practice is unfair or deceptive and that a proceeding by him in respect thereto would be to the interest of the public, he may issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than ten days after the date of the service thereof. Each such hearing shall be conducted in the same manner as the hearings provided for in section six. The commissioner shall, after such hearing, make a determination in writing in which he shall state his findings as to the facts, and he shall serve a copy thereof upon such person.

(b) If such determination charges a violation of this act and if such method of competition, act or practice has not been discontinued, the commissioner may, through the Attorney-General of this State, at any time after ten days after the service of such determination institute an action in the Superior Court to enjoin and restrain such person from engaging in such method, act or practice. The court may proceed in the action in a summary manner or otherwise and may make an adjudication on the record and evidence before the commissioner and such additional evidence before the court or which it directs to be taken before the commissioner, as the court may deem proper. The court may enjoin any method of competition or act or practice which it finds to be unfair or deceptive.

L.1947, c. 379, p. 1209, s. 9. Amended by L.1953, c. 17, p. 255, s. 125.



Section 17:29B-10 - Intervenor; Action To Enjoin Violations

17:29B-10. Intervenor; action to enjoin violations
If the determination of the commissioner does not charge a violation of this act, then any intervenor in the proceedings before him may, within thirty days after the service of such determination, institute an action, notwithstanding the determination, in the Superior Court to enjoin and restrain any method of competition, act or practice. The court may proceed in the action in a summary manner or otherwise and may make an adjudication on the record and evidence before the commissioner and such additional evidence taken before it as it deems advisable and may enjoin any method, act or practice which it finds to be a violation of this act.

L.1947, c. 379, p. 1210, s. 10. Amended by L.1953, c. 17, p. 256, s. 126.



Section 17:29B-11 - Penalty

17:29B-11. Penalty
Any person who violates a cease and desist order of the commissioner under section seven, after it has become final, and while such order is in effect, shall forfeit and pay to the State of New Jersey a sum not to exceed five thousand dollars ($5,000.00) for each violation, which may be recovered in a civil action. In determining the amount of the penalty the question of whether the violation was willful shall be taken into consideration. Nothing herein shall be construed as limiting a court in enforcing its own orders.

L.1947, c. 379, p. 1211, s. 11.



Section 17:29B-12 - Provisions Of Act Additional To Existing Laws

17:29B-12. Provisions of act additional to existing laws
The powers vested in the commissioner by this act shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.

L.1947, c. 379, p. 1211, s. 12.



Section 17:29B-13 - Immunity From Prosecution

17:29B-13. Immunity from prosecution
If any person shall ask to be excused from testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, he must nonetheless comply with such direction, but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence pursuant thereto, and no testimony so given or evidence produced shall be received against him upon any criminal action, investigation or proceeding; provided, however, that no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him while so testifying and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation or proceeding concerning such perjury, nor shall he be exempt from the refusal, revocation or suspension of any license, permission or authority conferred, or to be conferred, pursuant to the insurance laws of this State. Any such person may execute, acknowledge and file in the office of the commissioner a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement and thereupon the testimony of such person or such evidence in relation to such transaction, matter or thing may be received or produced before any judge, court, tribunal, grand jury or other officer or body, and if so received or produced such person shall not be entitled to any immunity or privilege on account of any testimony or evidence he may so give or produce.

L.1947, c. 379, p. 1211, s. 13. Amended by L.1953, c. 17, p. 256, s. 127.



Section 17:29B-14 - Separability Provision

17:29B-14. Separability provision
If any provision of this act, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the act, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

L.1947, c. 379, p. 1212, s. 14.



Section 17:29B-15 - Enforceability Of Insurance Release, Waiver Of Rights Under Certain Circumstances.

17:29B-15 Enforceability of insurance release, waiver of rights under certain circumstances.

3. a. No insurance release or waiver of rights by a claimant to compensation for personal injury or wrongful death arising from an accident or disaster executed within 30 days after the date on which the accident or disaster occurred shall be enforceable unless the claimant, prior to execution of the release or waiver, receives a written disclosure informing the claimant that he may seek legal representation, and further informing the claimant of his rights pursuant to this act.

The written disclosure shall be clearly readable, in 12-point bold type and shall include the following:

"New Jersey law guarantees to accident and disaster victims the right to review and cancel an insurance release or waiver of rights to compensation for personal injury or wrongful death arising from an accident or disaster if the insurance release or waiver is signed by the claimant within the 30-day period immediately following the accident or disaster. Under State law you have 10 days from the day you sign the insurance release or waiver of rights to file a notice of cancellation with the insurer or agent of the insurer that accepted your release or waiver of rights to compensation. You also may seek the advice of an attorney to review the waiver or release and to represent you if you so choose. Notice of cancellation shall be sent by certified mail to the insurer's or agent's last known address and shall be effective if received by the 10th day following the signing of the release or waiver."

b.An insurance release or waiver of rights by a claimant to compensation for personal injury or wrongful death arising from an accident or disaster, and executed within the 30-day period following the accident or disaster, may be reviewed by the claimant or the claimant's attorney and may be rescinded within the 10-day period following the execution of the waiver or release by the claimant. Any consideration or thing of value which has passed between the parties prior to rescission of a release or waiver shall be returned. An insurer may withhold payment of the proceeds from settlements made within the 30-day period until the 10-day waiting period has expired.

c.The rights and remedies accorded by the provisions of this section shall be in addition to and cumulative of any other rights and remedies under law and nothing herein shall be construed to deny, abrogate or impair any such right or remedy.

L.1999,c.325,s.3.



Section 17:29B-16 - Definitions Relative To Victims Of Domestic Violence.

17:29B-16 Definitions relative to victims of domestic violence.

1.As used in this act:

"Domestic violence" and "victim of domestic violence" shall have the same meaning as in section 3 of P.L.1991, c.261 (C.2C:25-19). "Domestic violence" shall also mean intentionally, knowingly or recklessly causing or attempting to cause damage to property so as to intimidate or attempt to control the behavior of a person in a relationship with a perpetrator of one or more acts of domestic violence.

"Domestic violence-related condition" means a medical condition which arises in whole or in part from one or more acts of domestic violence.

"Insurer" means:

a.any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), but shall not include health insurance, accident and health insurance, automobile medical payment insurance or personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.);

b.any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance that provides policies or contracts of life insurance delivered, issued, executed or renewed in this State pursuant to Subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance; and

c.the State disability benefits fund established by the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.).

L.2003,c.41,s.1.



Section 17:29B-17 - Prohibited Insurance Practices Relative To Victims Of Domestic Violence.

17:29B-17 Prohibited insurance practices relative to victims of domestic violence.

2.An insurer, on the basis that the insured or prospective insured: is or may be a victim of domestic violence; employs a person who is or may be a victim of domestic violence; or is a domestic violence shelter that is operating pursuant to the standards set forth in P.L.1979, c.337 (C.30:14-1 et seq.) or is employed by a domestic violence shelter, shall not discriminate by engaging in the practices set forth in subsections a., b. and c. of this section. The prohibited practices are:

a.denying, refusing to issue or renew, canceling or otherwise terminating an insurance policy;

b. (1) restricting, excluding or limiting benefits under an insurance policy, (2) denying a covered claim incurred by an insured as a result of domestic violence, or (3) failing to pay claims arising out of abuse to an innocent claimant to the extent of that claimant's legal interest in the covered property if the loss is caused by the intentional act of an insured, or using other exclusions or limitations on coverage which the Commissioner of Banking and Insurance has determined unreasonably restrict the ability of a victim of domestic violence to be indemnified for the loss; or

c.adding a premium differential to any insurance policy.

The provisions of paragraphs (2) and (3) of subsection b. of this section shall not require payment in excess of the loss or policy limits. The provisions of paragraph (3) of subsection b. of this section shall not require payment in the event that the claimant conspires with the insured to commit insurance fraud. Nothing in paragraphs (2) and (3) of subsection b. of this section shall be construed to prohibit an insurer from applying reasonable standards of proof to claims under this section.

Nothing contained in this section shall be construed to require an insurer to issue or renew an insurance policy or contract, or provide benefits or coverage for claims, solely on the basis that an insured or prospective insured: is or may be a victim of domestic violence; employs a person who is or may be a victim of domestic violence; or is a domestic violence shelter or is employed by a domestic violence shelter.

L.2003,c.41,s.2.



Section 17:29B-18 - Complaints, Penalties For Violations.

17:29B-18 Complaints, penalties for violations.

4. a. A person aggrieved by a violation of this act may file a complaint with the Commissioner of Banking and Insurance. Upon receipt of the complaint, the commissioner shall investigate an insurer to determine whether the insurer has violated any provision of this act.

b.The commissioner may:

(1)order an insurer that is in violation to pay a monetary penalty of $5,000 for each violation;

(2)order the insurer to make restitution to the aggrieved person; or

(3)obtain equitable relief in a State or federal court of competent jurisdiction against an insurer, as well as the costs of suit, attorney's fees and expert witness fees.

L.2003,c.41,s.4.



Section 17:29B-19 - Rules, Regulations.

17:29B-19 Rules, regulations.

5. The Commissioner of Banking and Insurance shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.2003,c.41,s.5.



Section 17:29C-1 - Policy Provision; Written Notice

17:29C-1. Policy provision; written notice
In addition to the powers conferred upon him by any other law, the Commissioner of Banking and Insurance is hereby authorized and empowered to direct, by rule or regulation as hereinafter provided, that insurance companies organized under the laws of this State or organized to do business in this State, shall include provisions in policies of insurance written by any such company in this State, whereby 30 days' written notice shall be given; (1) to the insured, of the cancellation of any such policy; and, (2) to any designated mortgagee not named therein as the insured of the cancellation of any interest in such policy; and, (3) to the insured, of intent not to renew any such policy.

L.1968, c. 131, s. 1, eff. July 3, 1968.



Section 17:29C-1.1 - Definitions Relative To Senior Citizen Insureds.

17:29C-1.1 Definitions relative to senior citizen insureds.

1.For purposes of this act:
"Commissioner" means the Commissioner of Banking and Insurance.
"Insurer" means:
a.Any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes or Subtitle 3 of Title 17B of the New Jersey Statutes;
b.Any medical service corporation operating pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.);
c.Any hospital service corporation operating pursuant to P.L.1938, c.366 (C.17:48-1 et seq.);
d.Any health service corporation operating pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.);
e.Any health maintenance organization established pursuant to the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.);
f.Any insurance plan operating pursuant to P.L.1970, c.215 (C.17:29D-1); and
g.The New Jersey Insurance Underwriting Association operating pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.).
"Policy of personal lines insurance" means any policy or contract of insurance issued or issued for delivery in this State for personal, family or household purposes, as determined by the commissioner, by an insurer on a risk located or resident in this State for which the premiums are paid directly to the insurer by the senior citizen insured.
"Senior citizen insured" means any named insured pursuant to a policy of personal lines insurance who is an individual and is at least 62 years of age.

L.1999,c.242,s.1.



Section 17:29C-1.2 - Senior Citizen Insured To Designate Third Party To Receive Copies Of Certain Notices.

17:29C-1.2 Senior citizen insured to designate third party to receive copies of certain notices.


2.Every insurer shall permit its senior citizen insureds to designate a third party to whom the insurer shall transmit a copy of notices of cancellation, nonrenewal and conditional renewal. The senior citizen insured shall notify the insurer that a third party has been so designated. Such notification shall be delivered to the insurer by certified mail, return receipt requested, and shall be effective not later than ten business days from the date of receipt by the insurer. The notification shall contain, in writing, an acceptance by the third party designee to receive copies of notices of cancellation, nonrenewal and conditional renewal from the insurer. Should the third party designee desire to terminate the status as a third party designee, the designee shall provide written notice to both the insurer and the senior citizen insured. Should the senior citizen insured desire to terminate the third party designation, the insured shall provide written notice to the insurer. The transmission to the third party designee of a copy of any notice of cancellation, nonrenewal or conditional renewal shall be in addition to the original document transmitted to the senior citizen insured and when a third party is so designated all such notices and copies shall be mailed in an envelope clearly marked on its face with the following: "IMPORTANT INSURANCE POLICY INFORMATION: OPEN IMMEDIATELY." The copy of the notice of cancellation, nonrenewal or conditional renewal transmitted to the third party shall be governed by the same law and policy provisions which govern the notice being transmitted to the senior citizen insured. Designation as a third party shall not constitute acceptance of any liability on the part of the third party for services provided to the senior citizen insured, nor on the part of the insurer. The insurer shall notify its senior citizen insureds annually in writing, except in cases in which the age of the senior citizen insured is unknown to the insurer, of the availability of the third party designee notice procedures and provide information on how the insured can commence this procedure, except that notice need not be provided once a senior citizen insured has made a designation. An insurer may provide this required annual notice to its senior citizen insureds in any manner that it determines.

L.1999,c.242,s.2.



Section 17:29C-2 - Direction That Specific Provisions Be Included; Exception

17:29C-2. Direction that specific provisions be included; exception
The commissioner may direct that any or all of the aforesaid provisions, which he is herein authorized and empowered to direct, be included in any or all types of insurance policies covering any or all insurance risks written in this State or in any part of this State, when, in his discretion, the need for same exists as a result of conditions in the market for such types of insurance; provided, however, that any direction of the commissioner pursuant to this act shall treat all insurance companies writing any particular type or types of insurance in a uniform manner; and, provided further, that the aforesaid provisions shall not apply in the case of cancellation of a policy or of any interest in a policy for the nonpayment of premiums or for "moral hazard," as such is defined by the commissioner.

L.1968, c. 131, s. 2, eff. July 3, 1968.



Section 17:29C-2.1 - Dangerous Drivers

17:29C-2.1. Dangerous drivers
No insurer, including the New Jersey Automobile Full Insurance Underwriting Association, shall be required to issue or renew collision or comprehensive insurance coverage, or both, at standard market rates, for an automobile, as defined in section 2 of P.L. 1972, c. 70 (C. 39:6A-2), or as defined in section 15 of P.L. 1983, c. 65 (C. 17:30E-3), in the case of the New Jersey Automobile Full Insurance Underwriting Association, to any person identified as a dangerous driver or as having excessive claims in accordance with standards and guidelines to be adopted by the Commissioner of Insurance. Insurers writing in the voluntary market may, and the New Jersey Full Insurance Underwriting Association shall, issue collision or comprehensive insurance coverage, or both, to a person whose coverage was not issued or not renewed pursuant to this section on the basis of the person's experience. With regard to the identification of dangerous drivers, the standards and guidelines adopted by the commissioner shall take into consideration the total driving record of the driver, as well as any serious driving offenses, as defined by the commissioner, committed within a three year period, including motor vehicle violations resulting in an at-fault automobile accident. In the case of the New Jersey Full Insurance Underwriting Association, the plan of operation may provide that certain risks may be excluded from collision and comprehensive coverages altogether.

The commissioner shall adopt rules and regulations necessary or appropriate to effectuate the purposes of this section.

L. 1985, c. 520, s. 8. Amended by L. 1986, c. 211, s. 10, eff. Jan. 12, 1987.



Section 17:29C-3 - Revocation Of Direction; Duration Of Direction

17:29C-3. Revocation of direction; duration of direction
The commissioner may revoke the direction of any or all of the aforesaid provisions at any time when, in his discretion, the need for same no longer exists, and no such direction by the commissioner shall be valid for a period in excess of 1 year from the date it is made; provided, however, that any such direction shall remain valid after 1 year upon certification to the Legislature of the continued need for same by the commissioner.

L.1968, c. 131, s. 3, eff. July 3, 1968.



Section 17:29C-4 - Reports From Insurers; Rules And Regulations

17:29C-4. Reports from insurers; rules and regulations
The commissioner may require such reports from insurers and may make any reasonable rules and regulations to carry out the purposes of this act as he shall deem necessary.

L.1968, c. 131, s. 4, eff. July 3, 1968.



Section 17:29C-4.1 - Return Of Unearned Premiums; Penalty

17:29C-4.1. Return of unearned premiums; penalty
1.Whenever an insurance policy or contract is canceled, the insurer on notice thereof shall return to the insured, within a reasonable time not to exceed 60 days of cancellation or notice, whichever occurs last, or 60 days after the completion of any payroll audit necessary to determine the amount of premium earned while the policy was in force, on a short rate basis the amount of gross unearned premiums paid; except for a policy or contract for private passenger automobile insurance, which amount of gross unearned premium shall be determined on a pro rata basis. In the event that the insurer fails to return the gross unearned premiums to the insured within the period provided for herein, the insurer shall, as a penalty, in addition to the gross unearned premium, return to the insured an additional amount equal to 5% of the gross unearned premium computed on a monthly basis for each month or part thereof past the final date on which the refund was due.

L.1973, c.252, s.1; amended 1979, c.299, s.2; 1999,c.344.



Section 17:29C-5 - County Or Municipal Liability Insurance; Moratorium On Cancellation

17:29C-5. County or municipal liability insurance; moratorium on cancellation
Notwithstanding the provisions of any other law, no insurance policy which has been issued to a county or municipality covering liability for damages to real or personal property or person for which such county or municipality is liable pursuant to the provisions of chapter 48 of Title 2A of the New Jersey Statutes, shall be cancelled by the insurer, except in the case of nonpayment of premium, and there is hereby declared to be a moratorium on the cancellation of such insurance policies, which moratorium shall be retroactive to June 1, 1968, and shall be in force and effect until October 1, 1968.

L.1968, c. 132, s. 1, eff. July 3, 1968.



Section 17:29C-6 - Definitions

17:29C-6. Definitions
As used in this act:

(A) "Policy" means an automobile liability, automobile physical damage or automobile collision policy, or any combination thereof, delivered or issued for delivery in this State, insuring a single individual or husband and wife resident of the same household, as named insured, and under which the insured vehicles therein designated are of the following types only:

1. A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others; or

2. Any other 4-wheel motor vehicle with a load capacity of 1,500 pounds or less which is not customarily used in the occupation, profession or business of the insured;

provided, however, that this act shall not apply (1) to any policy issued under an automobile assigned risk plan, or (2) to any policy insuring more than 4 automobiles, or (3) to any policy covering garage, automobile sales agency, repair shop, service station or public parking place operation hazards.

(B) "Automobile liability coverage" includes only coverage of bodily injury and property damage liability, medical payments and uninsured motorists coverage.

(C) "Automobile physical damage coverage" includes all coverage of loss or damage to an automobile insured under the policy except loss or damage resulting from collision or upset.

(D) "Automobile collision coverage" includes all coverage of loss or damage to an automobile insured under the policy resulting from collision or upset.

(E) "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term; provided, however, that any policy with a policy period or term of less than 6 months shall for the purpose of this act be considered as if written for a policy period or term of 6 months. Provided, further, that any policy written for a term longer than 1 year or any policy with no fixed expiration date, shall for the purpose of this act, be considered as if written for successive policy periods or terms of 1 year, and such policy may be terminated at the expiration of any annual period upon giving 20 days' notice of cancellation prior to such anniversary date, and such cancellation shall not be subject to any other provisions of this act.

(F) "Nonpayment of premium" means failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on a policy, or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

L.1968, c. 158, s. 1, eff. Sept. 1, 1968.



Section 17:29C-7 - Notice Of Cancellation; Reasons.

17:29C-7 Notice of cancellation; reasons.

2. (A) A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons:

(a)Nonpayment of premium or nonpayment of a residual market equalization charge imposed pursuant to the provisions of section 20 of P.L.1983, c.65 (C.17:30E-8); or

(b)The driver's license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been under suspension or revocation during the policy period or, if the policy is a renewal, during its policy period; or

(c)Knowingly providing materially false or misleading information in connection with any application for insurance, renewal of insurance or claim for benefits under an insurance policy; or

(d)The insurer determines, within 60 days of issuance of the policy, that the named insurer does not meet the approved underwriting rules of the insured then in effect.

(B) (Deleted by amendment, P.L.2003, c.89.)

(C) (Deleted by amendment, P.L.2003, c.89.)

(D) This section shall not apply to nonrenewal.

(E) Nothing in this section shall be interpreted to limit the ability of an insurer to void a policy ab initio as otherwise provided by law.

(F) The commissioner shall adopt rules and regulations necessary or appropriate to effectuate the purposes of this section.

L.1968,c.158,s.2; amended 1988, c.119, s.27; 2003, c.89, s.61.



Section 17:29C-7.1 - Refusal To Renew, Conditions

17:29C-7.1. Refusal to renew, conditions

26. a. Notwithstanding the provisions of section 3 of P.L.1972, c.70 (C.39:6A-3), a licensed insurer may, in accordance with subsections b. and c. of this section, refuse to renew a policy of private passenger automobile insurance that provides coverage required to be maintained pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), except that no insurer shall refuse to renew a policy pursuant to subsections b. and c. of this section:

(1) in an amount in excess of 20% of the entire private passenger automobile insurance book of business of any one producer in force with the insurer at the end of the previous calendar year. For purposes of this paragraph, "producer" means a person licensed pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.), who earned $10,000 or more from the insurer in the prior calendar year; and

(2) unless the insured or operator insured under the policy in the five years immediately preceding renewal has had at least two of the following or any combination thereof: (a) an at-fault accident; or (b) a moving violation which was assessed at least four automobile insurance eligibility points; or (c) had been required, but failed, to maintain coverage mandated by section 4 of P.L.1972, c.70 (C.39:6A-4) without lapse.

b. For each calendar year period, an insurer may issue notices of intention not to renew an automobile insurance policy in the voluntary market in an amount not to exceed 2% of the total number of voluntary market automobile insurance policies of the insurer, rounded to the nearest whole number, which are in force at the end of the previous calendar year in each of the insurer's rating territories in use in this State.

c. For every two newly insured automobiles which an insurer voluntarily writes in each territory during each calendar year period, the insurer shall be permitted to refuse to renew insurance on one additional automobile in that territory in excess of the 2% limitation established by subsection b. of this section, subject to a fair and nondiscriminatory formula developed by rule or regulation of the commissioner. The provisions of this subsection shall only apply to an insurer whose aggregate voluntary market share in an automobile insurance urban enterprise zone is reasonably proportionate to the insurer's voluntary Statewide market share as determined by the commissioner by regulation or in a rating territory in which the insurer demonstrates growth in the aggregate number of in-force exposures.

d. The provisions of this section shall not apply to any cancellation made pursuant to subsection (A) of section 2 of P.L.1968, c.158 (C.17:29C-7).

e. (Deleted by amendment, P.L.1997, c.151.)

f. Nothing in this section shall prohibit an insurer from refusing to renew, in addition to nonrenewals permitted in subsections b. and c. of this section, the policy of any insured who has: (1) provided false or misleading information in connection with any application for insurance, renewal of insurance or claim for benefits under an insurance policy; or (2) who has failed to provide, after written request by an insurer, the minimum information necessary to accurately rate the policy under terms and conditions set forth by the commissioner in regulations .

L.1988,c.119,s.26; amended 1997, c.151, s.27..



Section 17:29C-8 - Time For Notice

17:29C-8. Time for notice
No notice of cancellation of a policy to which section 2 applies shall be effective unless mailed or delivered by the insurer to the named insured at least 20 days prior to the effective date of cancellation; provided, however, that where cancellation is for nonpayment of premium at least 15 days' notice of cancellation accompanied by the reason therefor shall be given. Unless the reason accompanies or is included in the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that upon written request of the named insured, mailed or delivered to the insurer not less than 15 days prior to the effective date of cancellation, the insurer will specify the reason for such cancellation.

This section shall not apply to nonrenewal.

L.1968, c. 158, s. 3, eff. Sept. 1, 1968. Amended by L.1980, c. 165, s. 1.



Section 17:29C-9 - Intention Not To Renew, Notice Required.

17:29C-9 Intention not to renew, notice required.

4.No insurer shall fail to renew a policy unless it shall mail or deliver to the named insured, at the address shown in the policy, at least 60 days' advance notice of its intention not to renew, except that the commissioner may extend the advance notice period up to an additional 30 days by regulation. This section shall not apply:

(a)If the insurer has manifested its willingness to renew; nor

(b)In case of nonpayment of premium;

provided that, notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any other insurance policy with respect to any automobile designated in both policies.

Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

L.1968,c.158,s.4; amended 1997, c.240; 1998, c.21, s.62; 2003, c.89, s.62.



Section 17:29C-10 - Written Notice Of Cancellation Or Intention Not To Renew; Effectiveness

17:29C-10. Written notice of cancellation or intention not to renew; effectiveness
No written notice of cancellation or of intention not to renew sent by an insurer to an insured in accordance with the provisions of an automobile insurance policy shall be effective unless a. (1) it is sent by certified mail or (2) at the time of the mailing of said notice, by regular mail, the insurer has obtained from the Post Office Department a date stamped proof of mailing showing the name and address of the insured and b. the insurer has retained a duplicate copy of the mailed notice which is certified to be a true copy.

L.1968, c. 158, s. 5, eff. Sept. 1, 1968. Amended by L.1980, c. 165, s. 2.



Section 17:29C-11 - Cancellation Or Nonrenewal Of Automobile Liability Insurance; Contents Of Notice

17:29C-11. Cancellation or nonrenewal of automobile liability insurance; contents of notice
When a policy of automobile liability insurance is canceled, other than for nonpayment of premium, or in the event of failure to renew a policy of automobile liability insurance to which section 4 applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.

L.1968, c. 158, s. 6, eff. Sept. 1, 1968.



Section 17:29C-12 - Reason For Cancellation; Request

17:29C-12. Reason for cancellation; request
Where the reason for cancellation does not accompany or is not included in the notice of cancellation, the insurer shall upon written request of the named insured, mailed or delivered to the insurer not less than 15 days prior to the effective date of cancellation, specify in writing the reason for such cancellation. Such reason shall be mailed or delivered to the named insured within 5 days after receipt of such request.

L.1968, c. 158, s. 7, eff. Sept. 1, 1968.



Section 17:29C-13 - Immunity From Liability

17:29C-13. Immunity from liability
There shall be no liability on the part of and no cause of action of any nature shall arise against the Commissioner of Insurance or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for cancellation, for any statement made by any of them in any written notice of cancellation, or in any other communication, oral or written specifying the reasons for cancellation, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

L.1968, c. 158, s. 8, eff. Sept. 1, 1968.



Section 17:29D-1 - Rules, Regulations For Insurance Plans; Administration; Requirements For Automobile Plan.

17:29D-1 Rules, regulations for insurance plans; administration; requirements for automobile plan.
1.The Commissioner of Banking and Insurance may adopt, issue and promulgate rules and regulations establishing a plan for the providing and apportionment of insurance coverage for applicants therefor who are in good faith entitled to, but are unable to procure the same, through ordinary methods. Every insurer admitted to transact and transacting any line, or lines, of insurance in the State of New Jersey shall participate in such plan and provide insurance coverage to the extent required in such rules and regulations.

The governing board of any plan established pursuant to the commissioner's rules and regulations shall continue to exercise such administrative authority, subject to the commissioner's oversight and as provided in any rules and regulations promulgated pursuant to this section, as is necessary to ensure the plan's efficient operation, including, but not limited to, the authority to investigate complaints and hear appeals from applicants, insureds, producers, servicing carriers or participants about any matter pertaining to the plan's proper administration, as well as the authority to appoint subcommittees to hear such appeals. Any determination of an appeal by a plan's governing board shall be subject to review by the commissioner on the record below, and shall not be considered a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The commissioner's determination shall be a final order and shall be subject to review by the Superior Court.

Any plan established pursuant to this section to provide insurance for automobiles, as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), shall provide:

a.For a rating system which shall produce rates for each coverage which are adequate for the safeness and soundness of the plan, and are not excessive nor unfairly discriminatory with regard to risks in the plan involving essentially the same hazards and expense elements, which rates may be changed from time to time by a filing with the commissioner in a manner and form approved by the commissioner;

b.For rates charged to plan insureds which shall be sufficient to meet the plan's expenses and the plan's losses on an incurred basis, including the establishment and maintenance of actuarially sound loss reserves to cover all future costs associated with the exposure;

c.For a limited assignment distribution system permitting insurers to enter into agreements with other mutually agreeable insurers or other qualified entities to transfer their applicants and insureds under such plan to such insurers or other entities, including applicants and insureds who may be covered by special automobile insurance policies issued pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3);

d.That it shall not provide insurance coverage for more than 10 percent of the aggregate number of private passenger automobile non-fleet exposures being written in the total private passenger automobile insurance market in this State. The plan shall provide for the cessation of the acceptance of applications or the issuance of new policies to eligible persons at any time it reaches 10 percent of marketshare, as certified by the commissioner, until such time that the commissioner certifies that the plan is insuring less than 10 percent of the aggregate number of private passenger automobile non-fleet exposures being written in the total private passenger automobile insurance market in this State;

e.Except for risks written in automobile insurance urban enterprise zones pursuant to subsection i., or risks written pursuant to subsection j. of this section, that it shall not provide coverage to an eligible person as defined pursuant to section 25 of P.L.1990, c.8 (C.17:33B-13);

f.(Deleted by amendment, P.L.1997, c.151.)

g.That the plan shall not be subsidized by any source external to the plan;

h.That a qualified insurer who writes automobile insurance risks in those automobile insurance urban enterprise zones designated by the commissioner pursuant to section 20 of P.L.1997, c.151 (C.17:33C-2) shall receive assigned risk credits for voluntary risks written in those designated automobile insurance urban enterprise zones as a direct writer or through a UEZ agent or agents or through any agent with whom the insurer has an in-force contract as of the effective date of P.L.1997, c.151 (C.17:33B-64 et al.). The commissioner shall establish by regulation the manner in which any qualified automobile insurer may utilize the provisions of this subsection. In no event shall that credit apply to reduce an insurer's obligations under subsection i. of this section;

i.(1) For a voluntary rating tier to accommodate eligible persons, as defined in section 25 of P.L.1990, c.8 (C.17:33B-13), residing in automobile insurance urban enterprise zones, designated by the commissioner pursuant to section 20 of P.L.1997, c.151 (C.17:33C-2), to provide increased availability and encourage the voluntary writing of eligible persons residing in those zones;

(2)The rates utilized in this voluntary rating tier shall be the voluntary market rates in use by the insurer to whom the risk is assigned in that territory;

(3)The voluntary rating tier shall not provide insurance coverage for more than five percent of the aggregate number of private passenger automobile non-fleet exposures being written in the total private passenger automobile insurance market in this State, and the number of exposures written in the voluntary rating tier shall be included for computing the maximum number of exposures permitted to be written in the plan;

(4)The plan shall distribute risks submitted by qualified producers to insurers authorized to write automobile insurance in this State pursuant to a fair and nondiscriminatory formula established by the commissioner. The formula shall provide that insurers which have, and maintain, an aggregate voluntary automobile insurance marketshare in automobile insurance urban enterprise zones, which is reasonably equal to the insurer's voluntary Statewide marketshare excluding risks written in automobile insurance urban enterprise zones, shall be exempt from these distributions;

(5)Qualified producers may submit eligible person risks from automobile insurance urban enterprise zones to the plan for coverage in the voluntary rating tier. As used in this subsection i.: a "qualified producer" means a UEZ agent, as defined in section 19 of P.L.1997, c.151 (C.17:33C-1), who has met any limit on exposures that may be written in accordance with the UEZ agent's agreement with the appointing insurer pursuant to section 22 of P.L.1997, c.151 (C.17:33C-4); and a producer who: is duly licensed with property/casualty authority for the three years immediately preceding the effective date of P.L.1997, c.151 (C.17:33B-64 et al.); has no affiliation with a voluntary market insurer for the placement of automobile insurance; had an affiliation with a voluntary market insurer for the placement of automobile insurance that was terminated by the insurer in the last three years; demonstrates to the plan his competency, efficiency and effectiveness in the solicitation, negotiation and effectuation of automobile insurance as evidenced by any history of disciplinary actions or complaints against the producer, and other relevant factors; conducts his business in an office in an automobile insurance urban enterprise zone; and meets such other requirements as may be established by the commissioner by regulation. For purposes of this subsection i., "insurer" means an insurer or group of affiliated insurers admitted or authorized to transact the business of automobile insurance in this State;

(6)This subsection shall expire on April 1, 2009;

j.For a voluntary rating tier to accommodate eligible persons, as defined in section 25 of P.L.1990, c.8 (C.17:33B-13), denied or refused renewal of automobile insurance in a rating territory by an insurer granted relief pursuant to subsection d. of section 27 of P.L.1990, c.8 (C.17:33B-15);

k.That an insurer granted relief pursuant to subsection d. of section 27 of P.L.1990, c.8 (C.17:33B-15) shall receive assigned risk credits for voluntary risks written in excess of the percentage growth standard established by that subsection d. The commissioner shall establish by regulation the manner in which such an insurer may utilize the provisions of this subsection. In no event shall that credit apply to reduce an insurer's obligations under subsection i. of this section; and

l.That an insurer granted relief pursuant to subsection d. of section 27 of P.L.1990, c.8 (C.17:33B-15) shall also receive assigned risk credits for the voluntary first renewal of an eligible person written pursuant to subsection j. of this section.

Prior to the adoption or amendment of such rules and regulations, the commissioner shall consult with such members of the insurance industry as he deems appropriate. Such consultation shall be in addition to any otherwise required public hearing or notice with regard to the adoption or amendment of rules and regulations.

The governing body administering the plan shall report annually to the Legislature and the Governor on the activities of the plan. The report shall contain an actuarial analysis regarding the adequacy of the rates for each coverage for the safeness and soundness of the plan.

L.1970, c.215; repealed in part (see N.J.S. 17B:36-3d); amended 1990, c.8, s.34; 1995, c.151, s.1; 1997, c.151, s.26; 1998, c.21, s.31; 2003, c.89, s.39; 2007, c.37.



Section 17:29E-1 - Definitions Relative To The Insurance Claims Ombudsman.

17:29E-1 Definitions relative to the Insurance Claims Ombudsman.

47.For the purposes of sections 48 through 61 of this amendatory and supplementary act:

"Commissioner" means the Commissioner of Banking and Insurance;

"Claim" means any claim filed under a policy of insurance issued pursuant to R.S.17:17-1, P.L.1972, c.70 (C.39:6A-1 et seq.) or any policy of life or health insurance issued pursuant to Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes;

"Insurance" means any contract of direct insurance written pursuant to R.S.17:17-1, P.L.1972, c.70 (C.39:6A-1 et seq.) or any policy of life or health insurance issued pursuant to Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes;

"Ombudsman" means the Insurance Claims Ombudsman appointed pursuant to section 48 of this amendatory and supplementary act.

L.1998,c.21,s.47.



Section 17:29E-2 - Office Of The Insurance Claims Ombudsman.

17:29E-2 Office of the Insurance Claims Ombudsman.

48.There is created within the Department of Banking and Insurance the Office of the Insurance Claims Ombudsman. The ombudsman shall be appointed by the Governor with the advice and consent of the Senate and shall serve at the pleasure of the Governor during the Governor's term of office. The ombudsman shall devote his entire time to the duties of his office. Any vacancy occurring in the position of ombudsman shall be filled in the same manner as the original appointment. If the ombudsman shall be unable for any reason to serve his full term of office, the Governor may designate an acting ombudsman until a successor is appointed and qualified. The ombudsman shall have at least a baccalaureate degree and at least seven years' experience in property and casualty or life and health insurance, which may include experience as a broker or an agent.

L.1998,c.21,s.48.



Section 17:29E-3 - Duties Of Ombudsman.

17:29E-3 Duties of ombudsman.

49.The ombudsman shall:

a.Administer and organize the work of the office and hire such persons as shall be deemed necessary to effectuate his duties, subject to Title 11A (Civil Service) of the New Jersey Statutes, and within the limits of funds made available by the Department of Banking and Insurance;

b.Appoint and employ attorneys, in accordance with any applicable law, regulation or executive order, and any consultants, independent adjusters, claims specialists or others for the purpose of providing professional advice as the ombudsman may from time to time require, within the limits of the funds provided therefor;

c.Investigate consumer complaints regarding policies of insurance, including the payment of claims on policies of insurance;

d.Establish procedures to monitor the implementation of P.L.1985, c.179 (C.17:23A-1 et seq.), P.L.1947, c.379 (C.17:29B-1 et seq.), P.L.1982, c.95 (C.17:35C-1 et seq.) and chapter 30 of Title 17B of the New Jersey Statutes and investigate violations of section 8 of P.L.1992, c.144 (C.17:35C-11).

e.Respond to inquiries from consumers, including, but not limited to, those regarding policy provisions and the availability of coverage;

f.Publish and disseminate buyers' guides and, where provided by law, comparative rates; provided, however, that this shall not apply to any policy of health insurance issued pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.);

g.Review conduct of arbitrators appointed under the terms of the policy to arbitrate disputes, except policies issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.);

h.Promulgate such rules and regulations as shall be necessary to effectuate the purposes of sections 48 through 61 of this amendatory and supplementary act; and

i.Perform such other functions as may be prescribed by this or by any other law or regulation.

L.1998,c.21,s.49.



Section 17:29E-4 - Application For Review Of Claims Settlement; Exemptions.

17:29E-4 Application for review of claims settlement; exemptions.

50.Any person who: a. has reasonable cause to believe that an insurer has failed or refuses to settle a claim in accordance with the provisions of the insurance contract or engaged in any practice in violation of the provisions of P.L.1985, c.179 (C.17:23A-1 et seq.), P.L.1947, c.379 (C.17:29B-1 et seq.), P.L.1982, c.95 (C.17:35C-1 et seq.), chapter 30 of Title 17B of the New Jersey Statutes or section 8 of P.L.1992, c.144 (C.17:35C-11); and, in the case of disputed claims, b. has previously filed an appeal with the insurer's internal appeals procedure established pursuant to section 55 of this amendatory and supplementary act, which has been adjudicated, or other dispute resolution procedure established pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), P.L.1997, c.192 (C.26:2S-1 et seq.), or sections 1 through 12 of P.L.1983, c.358 (C.39:6A-24 through 39:6A-35, inclusive) may file an application with the ombudsman for a review of the claims settlement. Any disputes which may be or have been filed or adjudicated pursuant to sections 24 and 25 of P.L.1998, c.21 (C.39:6A-5.1 and C.39:6A-5.2) shall not be subject to the ombudsman's review.

L.1998,c.21,s.50.



Section 17:29E-5 - Powers Of Ombudsman Involving Disputed Claim.

17:29E-5 Powers of ombudsman involving disputed claim.

51.In any investigation involving a disputed claim, the ombudsman may:

a.Investigate whether the claims settlement was appropriate and in accordance with the contract;

b.Make the necessary inquiries and obtain such information as he deems necessary;

c.Hold a hearing on the disputed claim;

d.Inspect any books or records which are relevant to the claim;

e.Compel any person to produce at a specific time and place, by subpoena, any documents, books, records, papers, objects or other evidence which he believes may relate to a claim under investigation.

L.1998,c.21,s.51.



Section 17:29E-6 - Refusal Of Ombudsman To Investigate Complaint; Grounds.

17:29E-6 Refusal of ombudsman to investigate complaint; grounds.

52.The ombudsman need not investigate any complaint if he determines that:

a.The complaint is trivial, frivolous, vexatious or not made in good faith;

b.The complaint has been too long delayed to justify present investigation;

c.The resources available, considering the established priorities, are insufficient for an adequate investigation; or

d.The matter complained of is not within the investigatory authority of the office.

L.1998,c.21,s.52.



Section 17:29E-7 - Maintenance Of Central Registry Of Claims Investigations; Reports.

17:29E-7 Maintenance of central registry of claims investigations; reports.

53.The ombudsman shall maintain a central registry of all claims investigations which have been disposed of and closed, the nature of the investigation, findings, and recommended actions. No information so compiled shall be construed to be a public record. In addition, the ombudsman shall:

a.Report to the commissioner any evidence that an insurer has established a pattern of settlement practices which would constitute an unfair claims settlement practice within the meaning of P.L.1947, c.379 (C.17:29B-1 et seq.) or any violations of P.L.1985, c.179 (C.17:23A-1 et seq.), P.L.1947, c.379 (C.17:29B-1 et seq.), P.L.1982, c.95 (C.17:35C-1 et seq.) chapter 30 of Title 17B of the New Jersey Statutes or section 8 of P.L.1992, c.144 (C.17:35C-11);

b.Report to the commissioner any contract provision, including any endorsements, which are unfairly discriminatory, confusing, misleading or contrary to public policy, along with a recommendation as to whether the policy form should be modified or withdrawn.

L.1998,c.21,s.53.



Section 17:29E-8 - Powers Relative To Trade, Marketing Practices.

17:29E-8 Powers relative to trade, marketing practices.

54.With respect to trade or marketing practices, the ombudsman may:

a.Conduct an investigation regarding an insurer's trade practices, including claims settlement practices and marketing practices;

b.Make the necessary inquiries and obtain such information as he deems necessary;

c.Hold a hearing;

d.Inspect any books or records which may be necessary for the investigation;

e.Compel any person to produce at a specific time and place, by subpoena, any documents, books, records, papers, objects or other evidence which he believes may relate to the investigation.

The ombudsman shall report his findings to the commissioner with respect to the trade practices or marketing practices under investigation.

L.1998,c.21,s.54.



Section 17:29E-9 - Insurer To Establish Internal Appeals Procedure.

17:29E-9 Insurer to establish internal appeals procedure.

55.Every insurer writing property and casualty insurance or life insurance in this State shall establish an internal appeals procedure for the review of disputed claims, in accordance with terms set forth by the commissioner by rule and regulation or as otherwise provided by law or regulation. The review shall be conducted by a panel of the insurer's employees, who shall be personnel other than those responsible for claims payment on a day-to-day basis and shall be conducted within 10 business days of the receipt of the complaint.

L.1998,c.21,s.55.



Section 17:29E-10 - Form For Filing Complaints; Recommendation Of Ombudsman.

17:29E-10 Form for filing complaints; recommendation of ombudsman.

56.Complaints shall be filed on a form set forth by the ombudsman. The office of the ombudsman shall acknowledge the receipt of complaints, and advise the applicants of any action taken or opinions and recommendations which may have been made by it to the insurer. The ombudsman shall make recommendations to the commissioner as he deems necessary, including, but not limited to:

a.A recommendation that a policy form or endorsement thereon which he finds unfairly discriminatory, misleading or contrary to public policy be modified;

b.A recommendation that specific rules and regulations promulgated by the commissioner, including rules concerning trade practices and claims settlement practices, be modified or repealed;

c.A recommendation that the claims settlement practices of a specific insurer or insurers be further investigated by the commissioner;

d.A recommendation that the commissioner impose penalties or other sanctions against an insurer or insurers as a result of the insurer's claims settlement practices.

L.1998,c.21,s.56.



Section 17:29E-11 - Publicizing Of Information Pertaining To Ombudsman.

17:29E-11 Publicizing of information pertaining to ombudsman.

57.Every buyer's guide which is required to be provided to insureds for any line of insurance shall contain a notice describing the functions of the ombudsman, the mailing address of the ombudsman, and a toll-free information telephone number. The ombudsman may publicize his existence, function and activities to the public at large.

L.1998,c.21,s.57.



Section 17:29E-12 - Confidentiality Of Information; Privilege.

17:29E-12 Confidentiality of information; privilege.

58. a. Any correspondence or written communication from any complainant and any written material submitted by an insurer shall remain confidential and shall not be part of any public record, unless the parties authorize, in writing, the release of the information, or except for such disclosures as may be necessary to enable the ombudsman to perform his duties and to support any opinions or recommendations or as may be necessary to enable the commissioner to perform any function authorized by law.

b.Any person conducting or participating in any investigation of a complaint who discloses to any person, other than the office of the ombudsman or the Department of Banking and Insurance, or those authorized by the ombudsman or the commissioner to receive it, any information collected during the investigation, is guilty of a disorderly person's offense.

c.Any statement or communication made by the office of the ombudsman relevant to a complaint received by the ombudsman, to proceedings conducted either by the ombudsman or by or on behalf of the commissioner, or relating to an investigation conducted by the ombudsman, which is provided to the office in good faith, shall be absolutely privileged.

d.The ombudsman shall not be required to testify in court with respect to matters held to be confidential except as the court may deem necessary to enforce the provisions of sections 48 through 61 of this amendatory and supplementary act or as the commissioner may deem necessary in conjunction with the execution of any power of the commissioner authorized by law.

e.Nothing in this section shall be deemed to limit the disclosure of information to law enforcement and regulatory agencies.

L.1998,c.21,s.58.



Section 17:29E-13 - Notification Of Disposition Of Claim; Admissibility.

17:29E-13 Notification of disposition of claim; admissibility.

59.Upon making his determination as to the appropriate disposition of a claim, the ombudsman shall notify the insurer and the claimant of his decision. The decision shall be admissible in any court action or any other proceeding which is instituted to determine final disposition of the claim. The ombudsman may file a brief with the court in connection with an action relating to the disposition of a claim.

L.1998,c.21,s.59.



Section 17:29E-14 - Violations, Penalties.

17:29E-14 Violations, penalties.

60.Any person who willfully hinders the lawful actions of the ombudsman or willfully refuses to comply with his lawful demands, including the demand for the inspection of records, shall be subject to a penalty of not more than $5,000. The penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. Each violation of sections 48 through 61 of this amendatory and supplementary act shall constitute a separate offense. Notwithstanding any other provision of law to the contrary, no investigation or determination made by the ombudsman shall be dispositive of a violation of P.L.1960, c.39 (C.56:8-1 et seq.) but may be considered relevant in determining whether a violation of such act has occurred.

L.1998,c.21,s.60.



Section 17:29E-15 - Annual Report To Governor, Legislature.

17:29E-15 Annual report to Governor, Legislature.

61.The ombudsman shall report to the Governor and the Legislature on or before September 30 of each year, summarizing his activities for the preceding year, documenting any significant insurance industry problems with regard to claims settlement practices in any line of insurance, and setting forth any recommendations for statutory or regulatory change which will further the State's capacity to resolve claims disputes.

L.1998,c.21,s.61.



Section 17:30A-1 - Short Title

17:30A-1. Short title
This act shall be known and may be cited as the "New Jersey Property-Liability Insurance Guaranty Association Act."

L.1974, c. 17, s. 1, eff. April 11, 1974.



Section 17:30A-2 - Payment Of Covered Claims.

17:30A-2 Payment of covered claims.

2. a. The purpose of this act is to provide a mechanism for the payment of covered claims under certain insurance policies, to avoid excessive delay in payment, to minimize financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, to provide an association to assess the cost of such protection among insurers, and to provide a mechanism to run off, manage, administer and pay claims asserted against the Unsatisfied Claim and Judgment Fund, created pursuant to P.L.1952, c.174 (C.39:6-61 et seq.), the New Jersey Automobile Full Insurance Underwriting Association, created pursuant to P.L.1983, c.65 (C.17:30E-1 et seq.), the Market Transition Facility, created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11), and "the workers' compensation security fund," created pursuant to R.S.34:15-105.

b.This act shall apply to all kinds of direct insurance, except life insurance, accident and health insurance, workers' compensation insurance, except as provided by P.L.2009, c.327 (C.34:15-105.1 et al.), title insurance, annuities, surety bonds, credit insurance, mortgage guaranty insurance, municipal bond coverage, fidelity insurance, investment return assurance, ocean marine insurance and pet health insurance.

L.1974, c.174, s.2; amended 1979, c.448, s.1; 1981, c.201, s.1; 1987, c.377, s.4; 2003, c.89, s.2; 2004, c.175, s.1; 2009, c.327, s.6.



Section 17:30A-2.1 - Findings, Declarations Relative To Automobile Insurance And Consolidation Of Operations.

17:30A-2.1 Findings, declarations relative to automobile insurance and consolidation of operations.

1.With respect to sections 2 through 34 of this act, the Legislature finds and declares that:

a.The Unsatisfied Claim and Judgment Fund, created pursuant to P.L.1952, c.174 (C.39:6-61 et seq.) currently serves a dual purpose: its original intent to pay the claims of victims of hit and run or uninsured motor vehicle accidents in certain circumstances, and a subsequent objective to reimburse private passenger automobile insurers when medical expense benefits payments exceed $75,000 per person per accident.

b.When the Unsatisfied Claim and Judgment Fund was charged with reimbursing an insurer for medical expense benefits in excess of $75,000 per person per accident, the amount of medical expense benefits provided on a per person, per accident basis was unlimited. However, insurers are required at present to provide medical expense benefits only up to $250,000 per person per accident. Prospective elimination of the reimbursement function of the Unsatisfied Claim and Judgment Fund for medical expense benefits in excess of $75,000 per person for an injury suffered in an accident covered by a policy issued or renewed on or after January 1, 2004 is deemed appropriate. Insurers would continue to be reimbursed for medical benefits in excess of $75,000 per person per accident for injuries suffered in accidents covered by policies issued or renewed prior to January 1, 2004.

c.Since all motor vehicle liability policies issued in this State, except basic automobile insurance policies, include coverage for the payment of all or part of the sums which a person insured thereunder shall be legally entitled to recover as compensatory damages from owners or operators of uninsured motor vehicles (other than hit and run motor vehicles), the number of third party claims made against the Unsatisfied Claim and Judgment Fund is not substantial. It would be more efficient to have these claims administered by the New Jersey Property-Liability Insurance Guaranty Association, established pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.).

d.The New Jersey Automobile Full Insurance Underwriting Association, created pursuant to P.L.1983, c.65 (C.17:30E-1 et seq.) and the Market Transition Facility, created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11) have both ceased issuing private passenger automobile insurance policies and are currently in run off, operating only to process the remaining claims against them. Currently, the funding for the claims payment and other operational activities of the New Jersey Automobile Full Insurance Underwriting Association and the Market Transition Facility is primarily provided by the New Jersey Automobile Insurance Guaranty Fund, created pursuant to section 23 of P.L.1990, c.8 (C.17:33B-5). However, existing statutes do not state how the consolidation or runoff operations of these entities will be handled. Administrative and operational efficiencies would result from consolidating these entities and transferring the claims handling and other administrative duties of these entities to the New Jersey Property-Liability Insurance Guaranty Association.

e.Based upon recent financial and actuarial analysis, it is anticipated that the value of all residual New Jersey Automobile Full Insurance Underwriting Association and Market Transition Facility assets, including the balances in the New Jersey Automobile Insurance Guaranty Fund, to be transferred to the New Jersey Property-Liability Insurance Guaranty Association will be adequate to allow the association to discharge all remaining obligations of the New Jersey Automobile Full Insurance Underwriting Association and Market Transition Facility which are now to be administered by the association. Since no asset shortfall is projected, no additional assessment or other revenue generating powers are being conferred upon the association at this time with respect to such remaining obligations.

f.It is in the public interest to authorize the transfer and consolidation of compatible operations of the Unsatisfied Claim and Judgment Fund, the New Jersey Automobile Full Insurance Underwriting Association, and the Market Transition Facility to the New Jersey Property-Liability Insurance Guaranty Association.

g.Following transfer to the New Jersey Property-Liability Insurance Guaranty Association by the Unsatisfied Claim and Judgment Fund of all its management, administrative and claim functions, the Unsatisfied Claim and Judgment Fund shall continue to exist as a separate legal entity subject to the provisions of P.L.2003, c.89 (C.17:30A-2.1 et al.).

h.The New Jersey Property-Liability Insurance Guaranty Association will run off the remaining policyholder claim obligations of the New Jersey Automobile Full Insurance Underwriting Association and Market Transition Facility. The New Jersey Property-Liability Insurance Guaranty Association will also run off the obligations of the Unsatisfied Claim and Judgment Fund pursuant to section 2 of P.L.1977, c.310 (C.39:6-73.1) and take over all governance, administrative and financial functions of the Unsatisfied Claim and Judgment Fund, including the claim payment function.

i.As part of the consolidation being accomplished by P.L.2003, c.89 (C.17:30A-2.1 et al.), the New Jersey Property-Liability Insurance Guaranty Association is formally designated as a servicing facility for several statutory entities for which it currently provides administrative services and also for the Unsatisfied Claim and Judgment Fund which, pursuant to P.L.2003, c.89 (C.17:30A-2.1 et al.), is transferring specified functions to the New Jersey Property-Liability Insurance Guaranty Association. The association is also authorized to serve, either by designation or by contract, as a servicing facility for other entities which may be recommended by the association's board of directors and approved by the commissioner.

j.This act is not intended to abrogate in any way the settlement agreement entered into by the State and member insurers of the Market Transition Facility in June, 1994.

L.2003,c.89,s.1.



Section 17:30A-2.2 - Findings, Declarations Relative To Transfer, Consolidation Of "The Workers' Compensation Security Fund."

17:30A-2.2 Findings, declarations relative to transfer, consolidation of "the workers' compensation security fund."

7.The Legislature finds and declares that:

a.It is in the public interest to authorize the transfer and consolidation of compatible operations of "the workers' compensation security fund" to the New Jersey Property-Liability Insurance Guaranty Association.

b.Following the transfer to the New Jersey Property-Liability Insurance Guaranty Association of its respective management, administrative and claim functions, "the workers' compensation security fund" shall continue to exist as a separate legal entity subject to the provisions of P.L.2009, c.327 (C.34:15-105.1 et al.).

c.The New Jersey Property-Liability Insurance Guaranty Association will administer the obligations of "the workers' compensation security fund" pursuant to R.S.34:15-105 et seq., and take over all governance, administrative and financial functions of "the workers' compensation security fund," including the claim payment function.

d.The New Jersey Property-Liability Insurance Guaranty Association is formally designated as the servicing facility for several statutory entities for which it currently provides administrative services and also for "the workers' compensation security fund."

L.2009, c.327, s.7.



Section 17:30A-3 - Severability

17:30A-3. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and for this purpose the provisions of this act are declared to be separable.

L.1974, c. 17, s. 3, eff. April 11, 1974.



Section 17:30A-4 - Construction Of Act; Inconsistent Laws

17:30A-4. Construction of act; inconsistent laws
a. This act shall be liberally construed to effect the purpose under section 2 which shall constitute an aid and guide to interpretation.

b. All laws and parts of laws of this State inconsistent with this act are hereby deemed superseded to the extent of such inconsistency.

L.1974, c. 17, s. 4, eff. April 11, 1974.



Section 17:30A-5 - Definitions Relative To The Property-liability Insurance Guaranty Association.

17:30A-5 Definitions relative to the Property-Liability Insurance Guaranty Association.

5.As used in this act:

"Affiliate" means a person who directly, or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer;

"Association" means the New Jersey Property-Liability Insurance Guaranty Association created under section 6;

"Commissioner" means the Commissioner of Banking and Insurance of this State;

"Covered claim" means an unpaid claim, including one of unearned premiums, which arises out of and is within the coverage, and not in excess of the applicable limits of an insurance policy to which this act applies, issued by an insurer, if such insurer becomes an insolvent insurer after January 1, 1974, and (1) the claimant or insured is a resident of this State at the time of the insured event provided that for an entity other than an individual, the residence of the claimant or insured is the state in which its principal place of business was located at the time of the insured event; or (2) the claim is a first party claim made by an insured for damage to property with a permanent location in this State.

"Covered claim" shall not include: (1) any amount due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise; provided, that a claim for any such amount, asserted against a person insured under a policy issued by an insurer which has become an insolvent insurer, which, if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool, or underwriting association, would be a "covered claim," may be filed directly with the receiver of the insolvent insurer, but in no event may any such claim be asserted in any legal action against the insured of such insolvent insurer; (2) amounts for interest on unliquidated claims; (3) punitive damages unless covered by the policy; (4) counsel fees for prosecuting suits for claims against the association;(5) assessments or charges for failure of such insolvent insurer to have expeditiously settled claims; (6) counsel fees and other claim expenses incurred prior to the date of insolvency; (7) a claim filed with the association, liquidator or receiver of an insolvent insurer after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer or, in the event a final date is not set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer, two years from the date of the order of liquidation, unless the claimant demonstrates unusual hardship and the commissioner approves of treatment of the claim as a "covered claim." "Unusual hardship" shall be defined in regulations promulgated by the commissioner. With respect to insurer insolvencies pending as of the effective date of P.L.2004, c.175, a "covered claim" shall not include a claim filed with the association, liquidator or receiver of an insolvent insurer: (a) more than one year after the effective date of P.L.2004, c.175; or (b) the date set by the court for the filing of claims against the liquidator or receiver of the insolvent insurer, whichever date occurs later;

and (8) any first party claim by an insured whose net worth exceeds $25 million on December 31 of the year prior to the year in which the insurer becomes an insolvent insurer; provided that an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its affiliates as calculated on a consolidated basis;

"Credit insurance" means credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, automobile dealer gap insurance and any other form of insurance offered in connection with an extension of credit that the commissioner determines should be designated a form of credit insurance;

"Exhaust" means with respect to other insurance, the application of a credit for the maximum limit under the policy, except that in any case in which continuous indivisible injury or property damage occurs over a period of years as a result of exposure to injurious conditions, exhaustion shall be deemed to have occurred only after a credit for the maximum limits under all other coverages, primary and excess, if applicable, issued in all other years has been applied. With respect to health insurance and workers' compensation insurance, "exhaust" means the application of a credit for the amount of recovery under the insurance policy. With respect to another insurance guaranty association or its equivalent, "exhaust" means the application of a credit for the maximum statutory limit of recovery from that other guaranty association or its equivalent. The amount of a covered claim payable by the association shall be reduced by the amount of any applicable credits;

"Insolvent insurer" means (1) a licensed insurer admitted pursuant to R.S.17:32-1 et seq. or authorized pursuant to R.S.17:17-1 et seq., or P.L.1945, c.161 (C.17:50-1 et seq.) to transact the business of insurance in this State either at the time the policy was issued or when the insured event occurred, and (2) against whom an order of liquidation has been entered with a finding of insolvency by a court of competent jurisdiction. "Insolvent insurer" does not include any unauthorized or nonadmitted insurer whether or not deemed eligible for surplus lines pursuant to P.L.1960, c.32 (C.17:22-6.37 et seq.);

"Member insurer" means any person who (1) writes any kind of insurance to which this act applies under section 2 b. including the exchange of reciprocal or interinsurance contracts and (2) is a licensed insurer admitted or authorized to transact the business of insurance in this State. "Member insurer" does not include any unauthorized or nonadmitted insurer whether or not deemed eligible for surplus lines pursuant to P.L.1960, c.32 (C.17:22-6.37 et seq.);

"Net direct written premiums" means direct gross premiums written in this State on insurance policies to which this act applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers, and does not include premiums on policies issued by an insurer as a member of the New Jersey Insurance Underwriting Association pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.);

"Ocean marine insurance" means any form of insurance, regardless of the name, label or marketing designation of the insurance policy, which insures against maritime perils or risks and other related perils or risks, which are usually insured against by traditional marine insurance, such as hull and machinery, marine builders risk, and marine protection and indemnity. Perils and risks insured against include, without limitation, loss damage, expense or legal liability of the insured for loss, damage or expense arising out of or incident to ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways for commercial purposes, including liability of the insured for personal injury, illness or death or for loss or damage to the property of the insured or another person; and

"Person" means any individual, corporation, partnership, association or voluntary organization.

L.1974,c.17,s.5; amended 1974, c.107; 1979, c.448, s.2; 1981, c.201, s.3; 1996, c.156, s.1; 2004, c.175, s.2.



Section 17:30A-6 - New Jersey Property-liability Insurance Guaranty Association.

17:30A-6 New Jersey Property-Liability Insurance Guaranty Association.

6.There is created a private, nonprofit, unincorporated, legal entity to be known as the New Jersey Property-Liability Insurance Guaranty Association. All insurers defined as member insurers in section 5 shall be and remain members of the association as a condition of their authority to transact insurance in this State. The association shall perform its functions under a plan of operation established and approved under section 9 and shall exercise its powers through a board of directors established under section 7.

The association is also authorized and shall have all of the powers necessary and appropriate for the management and administration of the affairs of the New Jersey Surplus Lines Insurance Guaranty Fund, in accordance with the provisions of the "New Jersey Surplus Lines Insurance Guaranty Fund Act," P.L.1984, c.101 (C.17:22-6.70 et seq.).

The association is also authorized and shall have all of the powers necessary and appropriate for the management and administration of the affairs of, and the payment of valid claims asserted against: the Unsatisfied Claim and Judgment Fund, created pursuant to the provisions of P.L.1952, c.174 (C.39:6-61 et seq.); the New Jersey Automobile Full Insurance Underwriting Association, created pursuant to the provisions of P.L.1983, c.65 (C.17:30E-1 et seq.); the Market Transition Facility created pursuant to the provisions of section 88 of P.L.1990, c.8 (C.17:33B-11); and "the workers' compensation security fund" created pursuant to R.S.34:15-105.

L.1974, c.17, s.6; amended 1979, c.448, s.3; 1984, c.101, s.15; 2003, c.89, s.3; 2004, c.175, s.3; 2009, c.327, s.8.



Section 17:30A-6.1 - Transfer Of Functions, Powers, Duties To Pliga.

17:30A-6.1 Transfer of functions, powers, duties to PLIGA.

6. a. Notwithstanding the provisions of any other law to the contrary, all of the functions, powers and duties of the New Jersey Automobile Full Insurance Underwriting Association, created pursuant to P.L.1983, c.65 (C.17:30E-1 et seq.), and the Market Transition Facility, created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11), shall be transferred to the New Jersey Property-Liability Insurance Guaranty Association, established pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.).

b.Notwithstanding the provisions of any other law to the contrary, the commissioner shall provide for the liquidation of the policyholder liabilities and an orderly transfer and transition of the operations, functions, powers and duties, including all the remaining assets and policyholder liabilities of the New Jersey Automobile Full Insurance Underwriting Association, created pursuant to P.L.1983, c.65 (C.17:30E-1 et seq.), and the Market Transition Facility, created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11), to the New Jersey Property-Liability Insurance Guaranty Association.

c.Notwithstanding the provisions of any other law to the contrary, all balances in the New Jersey Automobile Insurance Guaranty Fund created pursuant to section 23 of P.L.1990, c.8 (C.17:33B-5) are hereby transferred to the New Jersey Property-Liability Insurance Guaranty Association.

d.Notwithstanding any other law to the contrary, the commissioner may in his discretion provide for the liquidation of the liabilities and an orderly transition of the operations, functions, powers and duties of the Unsatisfied Claim and Judgment Fund, created pursuant to P.L.1952, c.174 (C.39:6-61 et seq.) regarding its obligations pursuant to section 2 of P.L.1977, c.310 (C.39:6-73.1) to the New Jersey Property-Liability Insurance Guaranty Association.

e.Notwithstanding any other law to the contrary, the commissioner may in his discretion by order determine when the status as separate legal entities of the New Jersey Automobile Full Insurance Underwriting Association and the Market Transition Facility may be terminated.

L.2003,c.89,s.6.



Section 17:30A-7 - Board Of Directors

17:30A-7. Board of directors
a. The board of directors of the association shall consist of not less than five nor more than nine members serving terms as established in the plan of operation hereinafter described. One member of the board shall be appointed by the commissioner from and among the officers of the various mutual insurance companies, and one member of the board shall be appointed by the commissioner from among the officers of the various stock insurance companies. The remaining members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term in the manner described in the plan of operation. To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting, each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after notice of the organizational meeting, the commissioner may appoint all the initial members;

b. In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented;

c. Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

L.1974, c. 17, s. 7, eff. April 11, 1974.



Section 17:30A-8 - Association's Obligations, Powers And Duties.

17:30A-8 Association's obligations, powers and duties.

8. a. The association shall:

(1)Be obligated to the extent of the covered claims against an insolvent insurer incurred prior to or 90 days after the determination of insolvency, or before the policy expiration date if less than 90 days after said determination, or before the insured replaces the policy or causes its cancellation, if he does so within 90 days of the determination, except that in the case of private passenger automobile insurance, the commissioner may, depending upon factors such as the level of that insurance written by the insolvent insurer, the volume of claims arising under that insurance, and conditions currently relating to the voluntary market for that insurance in this State, order the association to treat all or a portion of claims arising under that insurance as covered claims if they are incurred prior to or after the determination of insolvency, but before the policy expiration date or the date upon which the insured replaces the policy or causes its cancellation, and otherwise qualify as covered claims under the act. That obligation shall include only that amount of each covered claim which is less than $300,000.00 per claimant and subject to any applicable deductible and self-insured retention contained in the policy, except that the $300,000.00 limitation shall not apply to a covered claim arising out of insurance coverage mandated by section 4 of P.L.1972, c.70 (C.39:6A-4), or to a valid claim for compensation or death benefits arising out of workers' compensation insurance coverage under R.S.34:15-1 et seq. or under the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s.901 et seq.). In the case of benefits payable under subsection a. of section 4 of P.L.1972, c.70 (C.39:6A-4), the association shall be liable for payment of benefits in an amount not to exceed the amount set forth in section 4 of P.L.1972, c.70 (C.39:6A-4). In the case of workers' compensation claims, the association shall administer the payment of valid claims with respect to the injury or death of workers under R.S.34:15-1 et seq., or the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s.901 et seq.), arising from insurance coverage of risks located or resident in this State, as provided in R.S.34:15-105 and secured through a standard, primary workers' compensation policy. The commissioner may pay a portion of or defer the association's obligations for covered claims based on the monies available to the association. In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the limits of liability stated in the policy of the insolvent insurer from which the claim arises. Any obligation of the association to defend an insured shall cease upon the association's payment or tender of an amount equal to the lesser of the association's covered claim statutory limit or the applicable policy limit;

(2)Be deemed the insurer to the extent of its obligation on the covered claims and to such extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent;

(3)Assess member insurers in amounts necessary to pay:

(a)The obligations of the association under paragraphs (1) and (11) of this subsection;

(b)The expenses of handling covered claims;

(c)The cost of examinations under section 13; and

(d)Other expenses authorized by this act.

The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the calendar year preceding the assessment bears to the net direct written premiums of all member insurers for the calendar year preceding the assessment.

Each member insurer shall be notified of the assessment not later than 30 days before it is due. No member insurer of the association may be assessed pursuant to this paragraph (3) in any year in an amount greater than 2% of that member insurer's net direct written premiums for the calendar year preceding the assessment with regard to the association's obligation to pay covered claims and related expenses arising under coverages issued by insolvent insurers pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.).

The association may, subject to the approval of the commissioner, exempt, abate or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. In the event an assessment against a member insurer is exempted, abated, or deferred, in whole or in part, because of the limitations set forth in this section, the amount by which such assessment is exempted, abated, or deferred shall be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. If the maximum assessment, together with the other assets of the association, does not provide in any one year an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as it is permitted by this act. Each member insurer serving as a servicing facility may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of such claims by such member insurer;

(4)Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested;

(5)Notify such persons as the commissioner directs under paragraph (1) of subsection b. of section 10 of P.L.1974, c.17 (C.17:30A-10);

(6)Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer. The association is designated as a servicing facility for the administration of claim obligations of: (a) the New Jersey Surplus Lines Insurance Guaranty Fund; (b) the New Jersey Medical Malpractice Reinsurance Association; (c) the Unsatisfied Claim and Judgment Fund; and (d) "the workers' compensation security fund." The association may also be designated or may contract as a servicing facility for any other entity which may be recommended by the association's board of directors and approved by the commissioner;

(7)Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this act;

(8)Make loans to the New Jersey Surplus Lines Insurance Guaranty Fund, the Unsatisfied Claim and Judgment Fund, and "the workers' compensation security fund" in such amounts and on such terms as the board of directors may determine are necessary or appropriate to effectuate the purposes of P.L.1974, c.17 (C.17:30A-1 et seq.), P.L.1984, c.101 (C.17:22-6.70 et seq.), P.L.1952, c.174 (C.39:6-61 et seq.) and R.S.34:15-103 et seq. in accordance with the plan of operation; provided, however, no such loan transaction shall be authorized to the extent the federal tax exemption of the association or any entity for which it serves as administrator would be withdrawn or the association or any such serviced entity would otherwise incur any federal tax or penalty as a result of such transaction;

(9)(Deleted by amendment, P.L.2004, c.175.)

(10) (Deleted by amendment, P.L.2004, c.175.)

(11) Reimburse an insurer for medical expense benefits in excess of $75,000 per person per accident as provided in section 2 of P.L.1977, c.310 (C.39:6-73.1) for injuries covered under an automobile insurance policy issued prior to January 1, 2004;

(12) Undertake all of the management, administrative, and claims activities of the Unsatisfied Claim and Judgment Fund, created pursuant to P.L.1952, c.174 (C.39:6-61 et seq.), the New Jersey Automobile Full Insurance Underwriting Association, created pursuant to P.L.1983, c.65 (C.17:30E-1 et seq.), the Market Transition Facility, created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11) and "the workers' compensation security fund," created pursuant to R.S.34:15-105.

b.The association may:

(1)Employ or retain such persons as are necessary to handle claims and perform such other duties of the association;

(2)Borrow and separately account for funds from any source, including, but not limited to, the New Jersey Surplus Lines Insurance Guaranty Fund, the Unsatisfied Claim and Judgment Fund, and "the workers' compensation security fund," in such amounts and on such terms, as the board of directors may determine are necessary or appropriate to effectuate the purpose of this act in accordance with the plan of operation; provided, however, no such borrowing transaction shall be authorized to the extent the federal tax exemption of the association or any entity for which it serves as administrator would be withdrawn or the association or any such serviced entity would otherwise incur any federal tax or penalty as a result of such transaction;

(3)Sue or be sued;

(4)Negotiate and become a party to such contracts as are necessary to carry out the purpose of this act;

(5)Perform such other acts as are necessary or proper to effectuate the purpose of this act;

(6)Refund to the member insurers in proportion of the contribution of each member insurer that amount by which the assets exceed the liabilities if, at the end of any calendar year, the board of directors finds that the assets of the association exceed the liabilities, as estimated by the board of directors for the coming year.

L.1974, c.17, s.8; amended 1979, c.448, s.4; 1981, c.201, s.2; 1984, c.207, s.9; 1990, c.8, s.74; 1992, c.191; 1995, c.396; 2003, c.89, s.4; 2004, c.175, s.4; 2009, c.327, s.9.



Section 17:30A-9 - Plan Of Operation.

17:30A-9 Plan of operation.

9. a. (1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner;

(2)If the association fails to submit a plan of operation acceptable to the commissioner within 90 days following the effective date of this act, or if at any time thereafter the association fails to submit an acceptable amendment to the plan, the commissioner shall, after notice and hearing adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this act. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

b.All member insurers shall comply with the plan of operation.

c.The plan of operation shall:

(1)Establish the procedures whereby all the powers and duties of the association under section 8 of this act will be performed;

(2)Establish procedures for handling assets of the association;

(3)Establish the amount and method of reimbursing members of the board of directors under section 7 of this act;

(4)Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of such claims shall be periodically submitted to the association by the receiver or liquidator;

(5)Establish regular places and times for meetings of the board of directors;

(6)Establish procedures for records to be kept in all financial transactions of the association, its agents, and the board of directors;

(7)Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within 30 days after the action or decision;

(8)Establish the procedures whereby selections for the board of directors will be submitted to the commissioner;

(9)Contain additional provisions necessary or proper for the execution of the powers and duties of the association;

(10) Establish procedures for the transition and consolidation of compatible functions of the Unsatisfied Claim and Judgment Fund, the New Jersey Automobile Full Insurance Underwriting Association, the Market Transition Facility, and "the workers' compensation security fund" in order to eliminate redundant operational activities and promote greater efficiencies in claims handling and other operations;

(11) Establish procedures as necessary or proper to finance the operation of and account for receipts and disbursements as well as other financial transactions involving the Unsatisfied Claim and Judgment Fund, the New Jersey Automobile Full Insurance Underwriting Association, the Market Transition Facility, and "the workers' compensation security fund";

(12) Create such advisory boards as necessary or proper to assist in the administration and management of the operations of the Unsatisfied Claim and Judgment Fund.

d.The plan of operation may provide that any or all powers and duties of the association except those under sections 8a.(3) and 8b.(2), are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent. Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of the functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this act.

L.1974, c.17, s.9; amended 2003, c.89, s.5; 2009, c.327, s.10.



Section 17:30A-10 - Insolvent Insurers; Notices; Revocation Or Suspension Of Certificate Or Authority.

17:30A-10 Insolvent insurers; notices; revocation or suspension of certificate or authority.

10. a. The commissioner shall:

(1)Notify the association of the existence of an insolvent insurer not later than three days after he receives notice of the determination of the insolvency. The association shall be entitled to a copy of any complaint seeking an order of liquidation with a finding of insolvency against a member insurer at the same time that such complaint is filed with a court of competent jurisdiction;

(2)Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

b.The commissioner may:

(1)Require that the association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this act. Such notification shall be by publication in newspapers of general circulation as the commissioner shall direct;

(2)Suspend or revoke, after notice and hearing, the certificate or authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. Such fine shall not exceed 5% of the unpaid assessment per month, except that no fine shall be less than $100.00 per month;

(3)Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

L.1974,c.17,s.10; amended 1979, c.448, s.5; 2004, c.175, s.5.



Section 17:30A-11 - Subrogation; Cooperation Of Claimant; Settlement Of Claims; Filing Statements Of Claims Paid; Access To Records.

17:30A-11 Subrogation; cooperation of claimant; settlement of claims; filing statements of claims paid; access to records.

11. a. Any person recovering under this act shall be deemed to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of this act shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with an assessment liability, payments of claims of the association shall not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments;

b.The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or its representatives. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this act against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses;

c.The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer;

d.The liquidator, receiver, or statutory successor of an insolvent insurer covered by this act shall permit access by the board or its representative to all of the insolvent insurer's records which would assist the board in carrying out its functions under this act with regard to covered claims. In addition, the liquidator, receiver, or statutory successor shall provide the board or its representative with copies or permit it to make copies of such records upon the request of the board and at the expense of the board;

e.The association shall have the right to recover from the following persons the amount of any covered claim paid to or on behalf of that person pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.):

(1)An insured whose net worth on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds $25 million and whose liability obligations to other persons are satisfied in whole or in part by payments made under P.L.1974, c.17 (C.17:30A-1 et seq.); and

(2)Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under P.L.1974, c.17 (C.17:30A-1 et seq.).

L.1974,c.17,s.11; amended 1979, c.448, s.6; 2004, c.175, s.6.



Section 17:30A-12 - Recovery Of Covered Claims, Exhaustion Of Other Sources.

17:30A-12 Recovery of covered claims, exhaustion of other sources.

12. a. Any person having a covered claim which may be recovered from more than one insurance guaranty association or its equivalent shall be required to exhaust first his rights under the statute governing the association of the place of residence of the insured at the time of the insured event except that if it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the location of the property. If recovery is denied or deferred by that association, a person may proceed to seek recovery from any other insurance guaranty association or its equivalent from which recovery may be legally sought.

b.Any person having a claim, except for a claim for coverage for personal injury protection benefits issued pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4) and section 4 of P.L.1998, c.21 (C.39:6A-3.1), under an insurance policy other than a policy of an insolvent insurer, shall be required to exhaust first his right under that other policy.

For purposes of this subsection b., a claim under an insurance policy shall include a claim under any kind of insurance, whether it is a first-party or third-party claim, and shall include without limitation, general liability, accident and health insurance, workers' compensation, health benefits plan coverage, primary and excess coverage, if applicable, and all other private, group or governmental coverages except coverage for personal injury protection benefits issued pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4) and section 4 of P.L.1998, c.21 (C.39:6A-3.1).

L.1974,c.17,s.12; amended 1996, c.156, s.2; 2004, c.175, s.7.



Section 17:30A-13 - Examination Of Insurers Possibly In Financial Condition Hazardous To Public; Reports And Recommendations On Insolvency Of Insurers

17:30A-13. Examination of insurers possibly in financial condition hazardous to public; reports and recommendations on insolvency of insurers
a. The commissioner shall examine any member insurer who the commissioner has reasonable cause to believe may be insolvent or in a financial condition hazardous to the policyholders or to the public. It shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be insolvent or in financial condition hazardous to the policyholders or the public;

b. The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or to the public. The commissioner shall begin such examination within a reasonable time after receipt of such request. Any examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the commissioner designates. The cost of any examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its becoming a public record, but this shall not preclude the commissioner from complying with subsection c. of this section. The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public;

c. It shall be the duty of the commissioner to report to the board of directors when he has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to the policyholders or to the public;

d. The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents;

e. The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies;

f. The board of directors shall, at the conclusion of any insurer insolvency proceedings in which the association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit such report to the commissioner.

L.1974, c. 17, s. 13, eff. April 11, 1974.



Section 17:30A-14 - Examination And Regulation By Commissioner; Financial Report

17:30A-14. Examination and regulation by commissioner; financial report
The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March 31 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.

L.1974, c. 17, s. 14, eff. April 11, 1974.



Section 17:30A-15 - Exemption From Fees And Taxes

17:30A-15. Exemption from fees and taxes
The association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions except taxes levied on real or personal property.

L.1974, c. 17, s. 15, eff. April 11, 1974.



Section 17:30A-16 - Surcharges.

17:30A-16 Surcharges.

16. a. The commissioner shall adopt rules permitting member insurers to recoup over a reasonable length of time, a sum reasonably calculated to recoup assessments paid by the member insurer pursuant to paragraph (3) of subsection a. of section 8 of P.L.1974, c.17 (C.17:30A-8) by way of a surcharge on premiums charged for insurance policies to which this act applies. The amount of any surcharge shall be determined by the commissioner. The commissioner may permit an insurer to omit collection of the surcharge from its insureds when the expense of collecting the surcharge would exceed the amount of the surcharge, provided that nothing in this subsection shall relieve the insurer of its obligation to remit the amount of surcharge otherwise collectible.

b.No member insurer shall impose a surcharge on the premiums of any policy to recoup assessments paid pursuant to paragraph (9) of subsection a. of section 8 of P.L.1974, c.17 (C.17:30A-8).

c.Members shall recoup assessments paid by member insurers pursuant to paragraph (11) of section 8 of P.L.1974, c.17 (C.17:30A-8) by way of a surcharge on premiums charged for insurance policies to which this act applies. Members shall recoup these assessments within two years of the date they are paid. The commissioner may permit an insurer to omit collection of the surcharge from its insureds when the expense of collecting the surcharge would exceed the amount of the surcharge, provided that nothing in this subsection shall relieve the insurer of its obligation to remit the amount of the surcharge otherwise collectible.

L.1974,c.17,s.16; amended 1979, c.448, s.7; 1990, c.8, s.75; 2003, c.89, s.66.



Section 17:30A-17 - Immunity From Liability Of Persons Acting Under This Law

17:30A-17. Immunity from liability of persons acting under this law
There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this act.

L.1974, c. 17, s. 17, eff. April 11, 1974.



Section 17:30A-18 - Stay Of Actions Or Set Aside Of Judgments Against Insolvent Insurers, Certain.

17:30A-18 Stay of actions or set aside of judgments against insolvent insurers, certain.

18. All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this State shall, subject to full or partial waiver by the association in specific cases involving covered claims, be stayed for 120 days and such additional time thereafter as may be determined by the court from the date of the order of liquidation or any ancillary proceeding initiated in the State, whichever is later, to permit proper defense by the association of all pending causes of action. Public notice of the stay shall be by publication in three newspapers of general circulation in this State within 10 days of the order of liquidation. With respect to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of such insured may apply to have such judgment, order, decision, verdict or finding set aside by the court in which such judgment, order, decision, verdict or finding is entered and shall be permitted to defend against such claim on the merits.

L.1974,c.17,s.18; amended 1979, c.448, s.8; 2004, c.175, s.8.



Section 17:30A-19 - Termination Of Association As To Kind Of Insurance With Statutory Or Voluntary Plan

17:30A-19. Termination of association as to kind of insurance with statutory or voluntary plan
a. The commissioner shall by order terminate the operation of the association as to any kind of insurance covered by this act with respect to which he has found, after hearing, that there is in effect a statutory or voluntary plan which:

(1) Is a permanent plan which is adequately funded or for which adequate funding is provided; and

(2) Extends, or will extend to the New Jersey policyholders and residents protection and benefits with respect to insolvent insurers not substantially less favorable and effective to such policyholders and residents than the protection and benefits provided with respect to such kinds of insurance under this act.

b. The commissioner shall by the same such order authorize discontinuance of future payments by insurers to the New Jersey Property-Liability Insurance Guaranty Association with respect to the same kinds of insurance; provided, the assessments and payments shall continue, as necessary, to liquidate covered claims of insurers adjudged insolvent prior to said order and the related expenses not covered by such other plan;

c. In the event the operation of the New Jersey Property-Liability Insurance Guaranty Association shall be so terminated as to all kinds of insurance otherwise within its scope, the association as soon as possible thereafter shall distribute the balance of moneys and assets remaining (after discharge of the functions of the association with respect to prior insurer insolvencies not covered by such other plan, together with related expenses) to the insurers which are then writing in this State policies of the kinds of insurance covered by this act and which had made payments to the association, pro rata upon the basis of the aggregate of such payments made by the respective insurers during the period of 5 years next preceding the date of such order. Upon completion of such distribution with respect to all of the kinds of insurance covered by this act, this act shall be deemed to have expired.

L.1974, c. 17, s. 19, eff. April 11, 1974.



Section 17:30A-20 - Prohibition Of Advertisement Using Association For Purpose Of Sales Or Solicitation

17:30A-20. Prohibition of advertisement using association for purpose of sales or solicitation
No person, including an insurer, agent, or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement which uses the existence of the New Jersey Property-Liability Insurance Guaranty Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the New Jersey Property-Liability Insurance Guaranty Association Act; provided, however, this section shall not apply to the New Jersey Property-Liability Insurance Guaranty Association or to any other entity which does not sell or solicit insurance.

L.1979, c. 448, s. 9, eff. Feb. 22, 1980.



Section 17:30B-1 - Short Title

17:30B-1. Short title
This act shall be known as and may be cited as the Joint Underwriting Association Act.

L.1974, c. 106, s. 1, eff. Sept. 19, 1974.



Section 17:30B-2 - Purpose; Types Of Insurance, Annuities And Surety Bonds To Which Act Applicable

17:30B-2. Purpose; types of insurance, annuities and surety bonds to which act applicable
a. The purpose of this act is to avoid financial loss to and to reduce financial burdens on claimants and policyholders because of the insolvency of insurers, to authorize the creation of special underwriting associations to assume certain obligations of insolvent insurers and to continue, without interruption and without additional cost, coverage for claimants and policyholders who transfer their rights for unearned premiums from the said insolvent insurers to said associations, and to provide a means by which the costs of such coverage can be equitably assumed.

b. This act shall apply to all kinds of direct insurance, except ocean or wet marine, life insurance, accident and health insurance, workers' compensation insurance, title insurance, annuities and surety bonds written by any company enumerated in section 10 c. of this act.

L.1974, c. 106, s. 2, eff. Sept. 19, 1974. Amended by L.1977, c. 278, s. 1, eff. Oct. 31, 1977.



Section 17:30B-3 - Definitions

17:30B-3. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of Insurance of this State;

b. "Guaranty Association" means the New Jersey Property-Liability Insurance Guaranty Association, created under P.L.1974, c. 17 (C. 17:30A-1 et seq.);

c. "Association" means a Special Joint Underwriting Association created pursuant to section 4;

d. "Insolvent insurance company" means (1) an insurer admitted or authorized to transact the business of insurance in this State either at the time the policy was issued or when the insured event occurred, and (2) who is determined to be insolvent by a court of any competent jurisdiction;

e. "Servicing carrier" means a carrier licensed to provide insurance of the kind specified in section 2 B. and designated by an association, with the approval of the commissioner, to assist an association in fulfilling its obligations.

L.1974, c. 106, s. 3, eff. Sept. 19, 1974.



Section 17:30B-4 - Establishment; Membership; Immunity From Liability For Execution Of Powers And Duties

17:30B-4. Establishment; membership; immunity from liability for execution of powers and duties
The commissioner shall have authority to establish, as he shall deem necessary, one or more associations to assume the unexpired policy obligations of insolvent insurance companies from the date of assumption established by regulation of the commissioner. The membership of each association shall consist of all insurers authorized to write, within this State, on a direct basis, the same kind of direct insurance in which the commissioner has authorized participation by the association. Every such insurer shall be a member of the association and shall remain a member so long as the association is in existence as a condition of its authority to continue to transact such kinds of insurance in this State. The provision of any other law of this State notwithstanding, there shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or its employees, the board of directors or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this act; provided, however, that such immunity from liability shall not extend to such individuals with respect to fraudulent or criminal acts.

L.1974, c. 106, s. 4, eff. Sept. 19, 1974. Amended by L.1979, c. 449, s. 1, eff. Feb. 22, 1980.



Section 17:30B-5 - Powers

17:30B-5. Powers
An association shall, pursuant to the provisions of this act and the plan of operation, have the power:

a. To assume the unexpired policy obligations of insolvent insurance companies:

b. To assess each of its members and to reimburse them for such assessments, at such times as directed by the commissioner;

c. To reimburse the servicing carriers out of the Joint Underwriting Association Fund;

d. To present claims to the Guaranty Association for unearned premiums on the assumed policies;

e. To adopt bylaws for the regulation of its affairs and the conduct of its business;

f. To sue and be sued;

g. To employ, subject to the approval of the commissioner, such employees as may be required in the judgment of the association, to carry out the purposes of this act, and to fix and pay their reasonable compensation from the Joint Underwriting Association Fund;

h. To borrow funds at prevailing interest rates;

i. To perform such other functions as may be deemed necessary by the commissioner to carry out the purposes of this act.

L.1974, c. 106, s. 5, eff. Sept. 19, 1974.



Section 17:30B-6 - Board Of Directors; Treasurer; Bonds

17:30B-6. Board of directors; treasurer; bonds
a. The board of directors of an association shall consist of not less than five nor more than nine members serving terms as established in the plan of operation hereinafter described. All directors of the board shall be appointed by the commissioner, after consultation with the members of the association, from and among the officers of the members of the association. Vacancies on the board shall be filled for the remaining period of the term by the commissioner in the same manner.

b. The commissioner shall also appoint a treasurer who shall serve as the custodian of each association fund.

c. Each director of the association shall execute a bond to be conditioned upon the faithful performance of the duties of such director in such form and amount as may be prescribed by the commissioner. Such bonds shall be filed in the office of the Secretary of State. At all times thereafter the directors and treasurer of the association shall maintain such bonds in full force and effect. All costs of such bonds shall be borne by the association.

L.1974, c. 106, s. 6, eff. Sept. 19, 1974.



Section 17:30B-7 - Plan Of Operation; Submission By Directors; Certification Of Approval; Enactment By Commissioner; Amendments

17:30B-7. Plan of operation; submission by directors; certification of approval; enactment by commissioner; amendments
a. The directors of the association shall submit to the commissioner, within such time as he sets forth by regulation, for his review and approval, a proposed plan of operation. Such a proposed plan shall include provisions for: assessment of all members of an amount necessary to finance a Joint Underwriting Association Fund; notification to insureds regarding the assumption of their policies from the insolvent insurance companies; recoupment of unearned premiums for all insureds whose policies are assumed; procedures for processing applications from servicing carriers for reimbursement; management of the association; and such other provisions as may be deemed necessary by the commissioner to carry out the purposes of this act.

b. The proposed plan shall be reviewed by the commissioner and approved by him if he finds that such plan fulfills the purposes set forth in section 2 a. of this act. In his review of the proposed plan the commissioner may consult with the directors and the members of the association and any other individual or organization. If the commissioner approves the proposed plan he shall certify such approval to the directors and said plan shall take effect at such date as directed by the commissioner. If the commissioner disapproves all or any part of the proposed plan of operation, he shall return same to the directors with a statement, in writing, of the reasons for his disapproval and any recommendations he may wish to make. The directors shall either accept within 5 days the commissioner's recommendation, or propose a new plan, which shall be submitted to the commissioner within 10 days. If the directors fail to comply with the foregoing terms of this paragraph, the commissioner shall promulgate a plan of operation and certify same to the directors. Any such plan promulgated by the commissioner shall take effect no later than 10 days after certification to the directors.

c. The directors may, for good cause, amend the plan of operation at any time, subject to the approval of the commissioner.

d. The commissioner may review the plan of operation whenever he deems necessary and amend said plan after consultation with the directors.

L.1974, c. 106, s. 7, eff. Sept. 19, 1974.



Section 17:30B-8 - Joint Underwriting Association Fund; Assessment Of Members; Exemption From Fees And Taxes

17:30B-8. Joint underwriting association fund; assessment of members; exemption from fees and taxes
a. There shall be created within each association a fund to be known as the Joint Underwriting Association Fund for the purpose of providing the finances necessary for the plan of operation of the association. The fund shall also be used to reimburse the servicing carriers for all sums expended in fulfilling their obligations arising under the assumed policies, including all reasonable administrative costs. The funds shall be administered by the association with the approval of the commissioner.

b. For the purpose of obtaining the moneys necessary to meet the requirements of the fund, each association shall assess each member according to the plan of operation as approved by the commissioner.

c. Any insurer, which becomes authorized to write insurance after the effective date of this act and which would have been required to join an association created under the terms of this act if it had been authorized to write insurance at that time, shall become a member of the association immediately following such authorization. The determination of any such insurer's participation in the association shall be made according to the plan of operation as approved by the commissioner.

d. Upon termination of an association pursuant to section 14d of this act and after discharge and satisfaction of all liabilities then outstanding to claimants, policyholders, servicing carriers, and member insurers, all moneys and assets still remaining in the Joint Underwriting Association Fund shall be paid over by the association treasurer into the Guaranty Association.

e. Associations shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions.

L.1974, c. 106, s. 8, eff. Sept. 19, 1974.



Section 17:30B-9 - Custodian; Disbursements

17:30B-9. Custodian; disbursements
The treasurer of each association shall be the custodian of the Joint Underwriting Association Fund. All disbursements from said fund shall be made by the treasurer according to the plan of operation and any rules and regulations promulgated by the commissioner.

L.1974, c. 106, s. 9, eff. Sept. 19, 1974.



Section 17:30B-10 - Surcharge On Policies; Credit To Joint Underwriting Association Fund Of Recovered Moneys

17:30B-10. Surcharge on policies; credit to joint underwriting association fund of recovered moneys
a. A surcharge on insurance policies of the kind which are being assumed by the associations created hereunder shall be levied in amounts sufficient to recoup over a reasonable length of time a sum equal to the amounts necessary for reimbursement pursuant to section 5 b. of this act. The surcharge shall be a separate charge to the insured in addition to the premium to be paid and shall be reflected as such in the policy. The insurer shall be prohibited from absorbing such surcharge as an inducement for insurance or any other reason.

b. The amount of such surcharge shall be determined by the commissioner, but in no event shall the surcharge on any policy exceed one-half of 1% of the policy premium.

c. Whenever moneys are recovered as a result of claims arising on or after September 19, 1974 from Gateway Insurance Company, Empire Mutual Insurance Company or Allcity Insurance Company insurers or lending institutions financing insurance policies for any of said companies with respect to policies for New Jersey residents or any of their brokers or agents, said moneys shall be credited to the Joint Underwriting Association Fund for use by the commissioner with respect to future insolvencies.

L.1974, c. 106, s. 10, eff. Sept. 19, 1974. Amended by L.1975, c. 76, s. 1, eff. May 1, 1975; L.1977, c. 278, s. 2, eff. Oct. 31, 1977.



Section 17:30B-11 - Statement; Filing

17:30B-11. Statement; filing
An association shall file at such time as directed by the commissioner a statement which shall contain such information and be in such form as required by the commissioner. The commissioner may at any time require an association to furnish him with additional information with respect to its operations.

L.1974, c. 106, s. 11, eff. Sept. 19, 1974.



Section 17:30B-12 - Examination By Commissioner; Hearings

17:30B-12. Examination by commissioner; hearings
The commissioner may make an examination into the affairs of an association or any of its members whenever he deems it necessary. In undertaking any examination he may hold hearings pursuant to the procedures provided in chapter 1 of this Title and P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1974, c. 106, s. 12, eff. Sept. 19, 1974.



Section 17:30B-13 - Annual Reports Of Commissioner

17:30B-13. Annual reports of commissioner
In addition to the annual reports of the commissioner required by R.S. 17:1-9, the commissioner shall submit to the Legislature an annual report embracing the activities, affairs and condition of any association. Said report may contain specific recommendations the commissioner may wish to make concerning the association, including his evaluation of the association's effectiveness in fulfilling the purposes of this act.

L.1974, c. 106, s. 13, eff. Sept. 19, 1974.



Section 17:30B-14 - Powers Of Commissioner

17:30B-14. Powers of commissioner
The commissioner may:

a. Promulgate reasonable rules and regulations to carry out the purposes of this act;

b. Suspend or revoke, after notice and hearing, the certificate or authority to transact insurance in the State of any member insurer which fails to comply with the provisions of this act, rules or regulations promulgated thereunder or any plan of operation. In addition to any other sanctions herein or otherwise provided by law, the commissioner may levy a penalty on any member insurer which fails to pay or delays in paying an assessment when due. For each month that an insurer fails to pay or delays in paying the assessment on a timely basis, the penalty shall not exceed 5% of the unpaid assessment then outstanding. For all other violations, the penalty shall not exceed $5,000.00 per violation.

c. Revoke the designation of any servicing carrier if he finds claims are being handled unsatisfactorily;

d. Terminate any association when he deems its existence no longer necessary to effectuate the purposes of this act.

e. Require upon the termination of any association, a report of its activities which shall set forth a complete operating and financial statement; make inspections of any association's books, accounts and records including its receipts and disbursements, as he shall deem necessary.

L.1974, c. 106, s. 14, eff. Sept. 19, 1974.



Section 17:30B-15 - Severability

17:30B-15. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and for this purpose the provisions of this act are declared to be severable, provided however that if section 10 is held invalid, the entire act shall be invalid.

L.1974, c. 106, s. 15, eff. Sept. 19, 1974.



Section 17:30B-16 - Construction; Supersedure Of Inconsistent Laws

17:30B-16. Construction; supersedure of inconsistent laws
a. This act shall be liberally construed to effectuate the purposes set forth in section 2 a.

b. All laws and parts of laws of this State inconsistent with this act are hereby deemed superseded to the extent of such inconsistency.

L.1974, c. 106, s. 16, eff. Sept. 19, 1974.



Section 17:30C-1 - Definitions

17:30C-1. Definitions
a. "Impairment or insolvency" means the capital of a stock insurer or the surplus of a mutual insurer, shall be deemed to be impaired and the insurer shall be deemed to be insolvent, when such insurer is not possessed of assets at least equal to all liabilities and required reserves together with its total issued and outstanding capital stock of a stock insurer, or the minimum surplus if a mutual insurer required by this title to be maintained for the kind or kinds of insurance it is then authorized to transact.

b. "Insurer" shall include a person subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization or conservation by, the commissioner or the equivalent insurance supervisory official of another state; also all persons purporting to be engaged as insurer in this State, and persons in process of organization to become insurers, pursuant to the provisions of Title 17 of the Revised Statutes.

c. "Delinquency proceeding" means any proceeding commenced against an insurer pursuant to this act for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer.

d. "Domiciliary state" means the state in which an insurer has its domicile, or in the case of an alien insurer the State in which such insurer, having become authorized to do business in such state, has at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States, and any such insurer is deemed to be domiciled in such state.

e. "Ancillary state" means any state other than a domiciliary state.

f. "Reciprocal state" means any state other than this State in which in substance and effect the provisions of the Uniform Insurers Liquidation Act, as defined in section 23 of this act are in force, including the provisions requiring that the commissioner or equivalent insurance supervisory official be the receiver of a delinquent insurer.

g. "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be deemed general assets.

h. "Preferred claim" means any claim with respect to which the law of the State or of the United States accords priority of payment from the general assets of the insurer.

i. "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

j. "Secured claim" means any claim secured by mortgage, trust, deed, pledge, deposit as security, escrow or otherwise, but not including special deposit claim or claims against general assets. The term also includes claims which more than 4 months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

k. "Receiver" means receiver, liquidator, rehabilitator or conservator as the context may require.

L.1975, c. 113, s. 1, eff. June 3, 1975.



Section 17:30C-2 - Jurisdiction Of Delinquency Proceedings

17:30C-2. Jurisdiction of delinquency proceedings
The Superior Court shall have original jurisdiction of delinquency proceedings under this act.

L.1975, c. 113, s. 2, eff. June 3, 1975.



Section 17:30C-3 - Exclusive Remedy--appeal

17:30C-3. Exclusive remedy--appeal
Delinquency proceedings pursuant to this act shall constitute the sole and exclusive method of liquidating, rehabilitating, reorganizing or conserving an insurer, and no court shall entertain a petition for the commencement of such proceedings, or any other similar procedure, unless the same has been instituted by the commissioner.

L.1975, c. 113, s. 3, eff. June 3, 1975.



Section 17:30C-4 - Commencement Of Delinquency Proceeding

17:30C-4. Commencement of delinquency proceeding
a. The commissioner shall commence any such proceeding by an application to the court or to any judge thereof, for an order directing the insurer to show cause why the commissioner should not have the relief prayed for.

b. The application shall be by verified petition, setting forth the ground or grounds for the proceeding and the relief demanded.

c. If the court is satisfied from reading the commissioner's petition that the facts therein alleged, if established, would constitute grounds for a delinquency proceeding under this act, it shall issue an order to show cause as referred to in a. above.

d. On the return of the order to show cause, the court shall either deny the application or grant the application together with such other relief as the nature of the case and the interests of the policyholders, creditors, stockholders, members, subscribers or the public may require.

L.1975, c. 113, s. 4, eff. June 3, 1975.



Section 17:30C-5 - Injunctions

17:30C-5. Injunctions
a. Upon application by the commissioner for such an order to show cause, or at any time thereafter, the court may, without notice, issue an injunction restraining the insurer, its officers, directors, stockholders, policyholders, agents, and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

b. The court may, at any time during a proceeding under this act, issue such other injunctions or orders as may be deemed necessary to prevent interference with the commissioner or the proceeding, or waste of the assets of the insurer, or the commencement or prosecution of any actions, or the obtaining of preferences, judgments, attachments or other liens, or the making of any levy against the insurer or against its assets or any part thereof.

L.1975, c. 113, s. 5, eff. June 3, 1975.



Section 17:30C-6 - Grounds For Rehabilitation--domestic Insurers

17:30C-6. Grounds for rehabilitation--domestic insurers
The commissioner may apply to the court for an order directing him to rehabilitate a domestic insurer upon one or more of the following grounds:

That the insurer

a. Is impaired or insolvent; or

b. Has refused to submit its books, records, accounts or affairs to the reasonable examination of the commissioner; or

c. Has concealed or removed records or assets in violation of regulations which the commissioner may adopt; or

d. Has failed to comply with the commissioner's order, made pursuant to law, to make good an impairment of capital (if a stock insurer) or an impairment of surplus (if a mutual insurer) within the time prescribed by law; or

e. Has transferred or attempted to transfer substantially its entire property or business, or has entered into any transaction the effect of which is to merge substantially its entire property or business in that of any other insurer without first having obtained the written approval of the commissioner; or

f. Is found, after examination, to be in such condition that its further transaction of business will be hazardous to its policyholders, or to its stockholders, or to its creditors, or to the public; or

g. Has willfully violated its charter or any law of this State; or

h. Has an officer, director, or manager who has unlawfully refused to be examined under oath, concerning its affairs; or

i. Has failed or refused to take such steps as may be necessary to remove from office any officer or director whom the commissioner has found, after notice to and hearing of such insurance company and of such officer or director, to be a dishonest or untrustworthy person; or

j. Has been the subject of an application for the appointment of a receiver, trustee, custodian or sequestrator of the insurer or of its property, otherwise than pursuant to the provisions of this act but only if such appointment has been made or is imminent; or

k. Has consented to such an order through a majority of its directors, stockholders, or policyholders; or

l. Has failed to pay a final judgment rendered against it in any state upon any insurance contract issued or assumed by it, within 30 days after the judgment became final or within 30 days after time for taking an appeal has expired, or within 30 days after dismissal of an appeal before final determination, whichever date is the later.

L.1973, c. 113, s. 6, eff. June 3, 1975.



Section 17:30C-7 - Nature Of Rehabilitation Order--termination Of Rehabilitation--domestic Insurers

17:30C-7. Nature of rehabilitation order--termination of rehabilitation--domestic insurers
a. An order to rehabilitate a domestic insurer shall direct the commissioner forthwith to take possession of the property of the insurer and to conduct the business thereof, and to take such steps toward removal of the causes and conditions which have made rehabilitation necessary, as the court may direct.

b. If at any time the commissioner deems that further efforts to rehabilitate the insurer would be useless, he may apply to the court for an order of liquidation.

c. The commissioner, or any interested person upon due notice to the commissioner, at any time may apply for an order terminating the rehabilitation proceeding and permitting the insurer to resume possession of its property and the conduct of its business.

L.1975, c. 113, s. 7, eff. June 3, 1975.



Section 17:30C-8 - Grounds For Liquidation

17:30C-8. Grounds for liquidation
The commissioner may apply to the court for an order directing him to liquidate the business of a domestic insurer or of the United States branch of an alien insurer having trusteed assets in this State, regardless of whether or not there has been prior order directing him to rehabilitate such insurer, upon any of the grounds specified in section 6, or upon any one or more of the following grounds: That the insurer

a. Has ceased transacting business for a period of 1 year; or

b. Is an insolvent insurer and has commenced voluntary liquidation or dissolution, or attempts to commence or prosecute any action or proceeding to liquidate its business or affairs, or to dissolve its corporate charter, or to procure the appointment of a receiver, trustee, custodian, or sequestrator under any laws except this act; or

c. Has not organized or completed its organization and obtained a certificate of authority as an insurer.

L.1975, c. 113, s. 8, eff. June 3, 1975.



Section 17:30C-9 - Order Of Liquidation--domestic Insurers

17:30C-9. Order of liquidation--domestic insurers
a. An order to liquidate the business of a domestic insurer shall direct the commissioner forthwith to take possession of the property of the insurer, to liquidate its business, to deal with the insurer's property and business in his own name as commissioner or in the name of the insurer as the court may direct and to give notice to all creditors who may have claims against the insurer to present such claims.

b. The commissioner may apply under this act for an order dissolving the corporate existence of a domestic insurer:

(1) Upon his application for an order of liquidation of such insurer, or at any time after such order has been granted; or

(2) Upon the grounds specified in section 8 c., regardless of whether an order of liquidation is sought or has been obtained.

L.1975, c. 113, s. 9, eff. June 3, 1975.



Section 17:30C-10 - Order Of Liquidation--alien Insurers

17:30C-10. Order of liquidation--alien insurers
An order to liquidate the business of a United States branch of an alien insurer having trusteed assets in this State shall be in the same terms as those prescribed for domestic insurers, save and except only that the assets of the business of such United States branch shall be the only assets included therein.

L.1975, c. 113, s. 10, eff. June 3, 1975.



Section 17:30C-11 - Grounds For Conservation--foreign Insurers

17:30C-11. Grounds for conservation--foreign insurers
The commissioner may apply for an order directing him to conserve the assets within this State of a foreign insurer upon any one or more of the following grounds:

a. Upon any of the grounds specified in section 6, and in section 8 b.

b. That its property has been sequestrated in its domiciliary sovereignty or in any other sovereignty.

L.1975, c. 113, s. 11, eff. June 3, 1975.



Section 17:30C-12 - Grounds For Conservation--alien Insurers

17:30C-12. Grounds for conservation--alien insurers
The commissioner may apply for an order directing him to conserve the assets within this State of an alien insurer upon any one or more of the following grounds:

a. Upon any of the grounds specified in section 6 and in section 8 b.

b. Upon the ground that the insurer has failed to comply within the time designated by the commissioner, with an order made by him to make good an impairment of its trusteed funds, or

c. Upon the ground that the property of the insurer has been sequestrated in its domiciliary sovereignty or elsewhere.

L.1975, c. 113, s. 12, eff. June 3, 1975.



Section 17:30C-13 - Conservation Or Ancillary Receivership--foreign Insurers

17:30C-13. Conservation or ancillary receivership--foreign insurers
a. An order to conserve the assets of a foreign insurer shall direct the commissioner forthwith to take possession of the property of the insurer within this State and to conserve it, subject to the further direction of the court.

b. Whenever a domiciliary receiver is appointed for any such insurer in its domiciliary state the court shall, on application of the commissioner, appoint the commissioner as the ancillary receiver in this State.

c. An order to liquidate the assets in this State of a foreign insurer shall require the commissioner forthwith to take possession of the property of the insurer within this State and to liquidate it subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver, as provided in this act.

L.1975, c. 113, s. 13, eff. June 3, 1975.



Section 17:30C-14 - Conservation Or Ancillary Receivership--alien Insurers

17:30C-14. Conservation or ancillary receivership--alien insurers
An order to conserve the assets of an alien insurer shall direct the commissioner forthwith to take possession of the property of the insurer within this State and to conserve it, subject to the further direction of the court.

L.1975, c. 113, s. 14, eff. June 3, 1975.



Section 17:30C-15 - Conduct Of Delinquency Proceedings--domestic Insurers

17:30C-15. Conduct of delinquency proceedings--domestic insurers
a. Whenever under the laws of this State a receiver is to be appointed in delinquency proceedings for a domestic insurer, the court shall appoint the commissioner as such receiver. The court shall direct the commissioner forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

b. As domiciliary receiver, the commissioner shall be vested by operation of law, with the title to all property, contracts, and rights of action, and all of the books and records of the insurer wherever located, as of the date of entry of the order directing him to rehabilitate or liquidate a domestic insurer and he shall have the right to recover the same and reduce the same to his possession.

c. The filing or recording of the order, directing possession to be taken, or a certified copy thereof, in the office where instruments affecting title to property are required to be filed or recorded, shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of the title duly filed or recorded.

d. The commissioner, as domiciliary receiver, shall be responsible on his official bond for the proper administration of all assets coming into his possession or control. The court may at any time require an additional bond from him or his deputies, if deemed desirable for the protection of the assets.

e. Upon taking possession of the assets of an insurer, the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by the laws of this State for the purpose of liquidating, rehabilitating, reorganizing, or conserving the affairs of the insurer.

L.1975, c. 113, s. 15, eff. June 3, 1975.



Section 17:30C-16 - Conduct Of Delinquency Proceedings--foreign And Alien Insurers

17:30C-16. Conduct of delinquency proceedings--foreign and alien insurers
a. Whenever under this act an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this State, the court shall appoint the commissioner as ancillary receiver. The commissioner shall file a petition requesting the appointment on the grounds set forth in section 13 b. of this act:

(1) If he finds that there are sufficient assets of the insurer located in this State to justify the appointment of an ancillary receiver; or

(2) If 10 or more persons resident in this State having claims against such insurer file a petition with the commissioner requesting the appointment of such ancillary receiver.

b. The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer located in this State, and he shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this State. He shall also be entitled to recover the other assets of the insurer located in this State, except that upon the appointment of an ancillary receiver in this State, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this State, and shall pay the necessary expenses of the proceedings. All remaining assets he shall promptly transfer to the domiciliary receiver. Subject to the foregoing provisions, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this State.

c. The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this State to recover any assets of such insurer to which he may be entitled under the laws of this State.

L.1975, c. 113, s. 16, eff. June 3, 1975.



Section 17:30C-17 - Deputies And Assistants

17:30C-17. Deputies and assistants
In connection with delinquency proceedings, the commissioner may appoint one or more special deputy commissioners to act for him, and may employ such counsel, clerks, and assistants as he deems necessary. The compensation of the special deputies, counsel, clerks, or assistants, and all expenses of taking possession of the insurer and of conducting the proceedings, shall be fixed by the receiver subject to the approval of the court, and shall be paid out of funds or assets of the insurer. Within the limits of the duties imposed upon them, special deputies shall possess all the powers given to, and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to such proceedings.

L.1975, c. 113, s. 17, eff. June 3, 1975.



Section 17:30C-18 - Claims Of Nonresidents Against Domestic Insurers

17:30C-18. Claims of nonresidents against domestic insurers
a. In a delinquency proceeding begun in this State against a domestic insurer, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in domiciliary delinquency proceedings.

b. Controverted claims belonging to claimants residing in reciprocal states may either:

(1) Be proved in this State; or

(2) If ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings. In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this State, as provided in section 19 of this act with respect to ancillary proceedings in this State, the final allowance of such claim by the courts in the ancillary state shall be accepted in this State as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

L.1975, c. 113, s. 18, eff. June 3, 1975.



Section 17:30C-19 - Claims Against Foreign Insurers

17:30C-19. Claims against foreign insurers
a. In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this State may file claims either with the ancillary receiver, if any, appointed in this State, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings:

b. Controverted claims belonging to claimants residing in this State may either:

(1) Be proved in the domiciliary state as provided by the law of that state; or

(2) If ancillary proceedings have been commenced in this State, be proved in those proceedings. In the event that any such claimant elects to prove his claim in this State, he shall file his claim with the ancillary receiver and shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least 40 days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver within 30 days after the giving of such notice shall give notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service of his intention to contest such claim, he shall be entitled to appear or to be represented in any proceeding in this State involving adjudication of the claim. The final allowance of the claim by the courts of this State shall be accepted as conclusive as to its amount and shall also be accepted as conclusive as to its priority if any, against special deposits or other security located within this State.

L.1975, c. 113, s. 19, eff. June 3, 1975.



Section 17:30C-20 - Form Of Claim--notice--hearing

17:30C-20. Form of claim--notice--hearing
a. All claims against an insurer against which delinquency proceedings have been begun shall set forth in reasonable detail the amount of the claim, or the basis upon which such amount can be ascertained, the facts upon which the claim is based, and the priorities asserted, if any. All such claims shall be verified by the affidavit of the claimant, or someone authorized to act on his behalf and having knowledge of the facts, and shall be supported by such documents as may be material thereto.

b. All claims filed in this State shall be filed with the receiver, whether domiciliary or ancillary, in this State, on or before the last date for filing as specified in this act.

c. Within 10 days of the receipt of any claim, or within such further period as the court may fix, the receiver shall report the claim to the court, specifying in such report his recommendation with respect to the action to be taken thereon. Upon receipt of such report, the court shall fix a time for hearing the claim and shall direct that the claimant or the receiver, as the court shall specify, shall give such notice as the court shall determine to such persons as shall appear to the court to be interested therein. All such notices shall specify the time and place of the hearing and shall concisely state the amount and nature of the claim, the priorities asserted, if any, and the recommendation of the receiver with reference thereto.

d. At the hearing all persons interested shall be entitled to appear and the court shall enter an order allowing, allowing in part, or disallowing the claim. Any such order shall be deemed to be an appealable order.

L.1975, c. 113, s. 20, eff. June 3, 1975.



Section 17:30C-21 - Priority Of Certain Claims

17:30C-21. Priority of certain claims
a. In a delinquency proceeding against an insurer domiciled in this State, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this State. All such claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

b. In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this State shall be preferred claims if like claims are preferred by the laws of that state.

c. The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from a special deposit.

d. The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his security and file his claim as a general credit, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this act, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amounts shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

L.1975, c. 113, s. 21, eff. June 3, 1975.



Section 17:30C-22 - Attachment And Garnishment Of Assets

17:30C-22. Attachment and garnishment of assets
During the pendency of delinquency proceedings in this or any reciprocal state, no action or proceeding in the nature of an attachment, garnishment or execution shall be commenced or maintained in the courts of this State against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within 4 months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

L.1975, c. 113, s. 22, eff. June 3, 1975.



Section 17:30C-23 - Uniform Insurers Liquidation Act

17:30C-23. Uniform insurers liquidation act
a. Subsections b. through k. of section 1, subsections a. and c. of section 4, together with sections 5 and 15 through 23 constitute and may be referred to as the Uniform Insurers Liquidation Act.

b. The Uniform Insurers Liquidation Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. To the extent that its provisions when applicable conflict with other provisions of this act, the provisions of such act shall control.

L.1975, c. 113, s. 23, eff. June 3, 1975.



Section 17:30C-24 - Borrowing On Pledge Of Assets

17:30C-24. Borrowing on pledge of assets
For the purpose of facilitating the rehabilitation, liquidations, conservation or dissolution of an insurer pursuant to this act, the commissioner may, subject to the approval of the court, borrow money and execute, acknowledge and deliver notes or other evidences of indebtedness therefor, and secure the payment of the same by the mortgage, pledge, assignment, transfer in trust or hypothecation of any or all of the property of such insurer, whether real, personal or mixed, and the commissioner, subject to the approval of the court, shall have power to take any and all other action necessary and proper to consummate any such loans and to provide for the repayment thereof. The commissioner shall be under no obligation personally or in his official capacity as commissioner to repay any loan made pursuant to this act.

L.1975, c. 113, s. 24, eff. June 3, 1975.



Section 17:30C-25 - Voidable Transfers

17:30C-25. Voidable transfers
a. Any transfer of, or lien upon, the property of an insurer which is made or created within 4 months prior to the granting of an order to show cause under this act with the intent of giving to any creditor or of enabling him to obtain a greater percentage of his debt than any other creditor of the same class, and which is accepted by such creditor having reasonable cause to believe that such a preference will occur, shall be voidable.

b. Every director, officer, employee, stockholder, policyholder, and any other person acting on behalf of such insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such insurer or the benefit thereof, shall be personally liable therefor and shall be bound to account to the commissioner.

c. The commissioner, as receiver in any proceeding under this act, may avoid any transfer of, or lien upon the property of an insurer which any creditor, stockholder or policyholder of such insurer might have avoided, and may recover the property so transferred, or its value from the person to whom it was transferred, unless such person was a bona fide holder for value prior to the date of the granting of an order to show cause under this act. Such property or its value may be recovered from anyone who has received it, except a bona fide holder for value as above specified.

L.1975, c. 113, s. 25, eff. June 3, 1975.



Section 17:30C-26 - Priority Of Claims For Compensation

17:30C-26. Priority of claims for compensation
a. Compensation actually owing to employees other than officers of an insurer, for services rendered within 3 months prior to the commencement of a proceeding against the insurer under this act, but not exceeding $1,000.00 for each such employee, shall be paid prior to the payment of any other debt or claim, and in the discretion of the commissioner, may be paid as soon as practicable after the proceeding has been commenced; except, that at all times the commissioner shall reserve such funds as will, in his opinion, be sufficient for the expenses of administration.

b. Such priority shall be in lieu of any other similar priority which may be authorized by law as to the wages or compensation of such employees.

c. The priorities of distribution in a liquidation proceeding shall be in the following order:

(1) Expenses of administration;

(2) Compensation of employees as provided in subsection (a) of this section;

(3) Claims for taxes and debts due to Federal or any state or local government which are secured by liens perfected prior to the commencement of delinquency proceedings;

(4) Claims by policyholders, beneficiaries and insurers arising from and within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the company and liability claims against insurers which claims are within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the company and claims presented by the New Jersey Property-Liability Insurance Guaranty Association and claims presented by any similar organization in another state.

(5) All other claims.

L.1975, c. 113, s. 26, eff. June 3, 1975. Amended by L.1979, c. 470, s. 1, eff. Feb. 27, 1980.



Section 17:30C-27 - Offsets

17:30C-27. Offsets
a. In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this act, such credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in subsection b. below.

b. No offset shall be allowed in favor of any such person where

(1) The obligation of the insurer to such person would not at the date of the entry of any liquidation order, or at such other date determined by the court for fixing the rights and liabilities with respect to the estate of the insurer, have entitled him to share as a claimant in the assets of the insurer; or

(2) The obligation of the insurer to such person was purchased by or transferred to such person with a view of its being used as an offset; or

(3) The obligation of such person is to pay a balance upon a subscription to the capital stock of a stock insurer.

L.1975, c. 113, s. 27, eff. June 3, 1975.



Section 17:30C-28 - Allowance Of Certain Claims

17:30C-28. Allowance of certain claims
a. No contingent claim shall share in a distribution of the assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to section 30 a., except that such claims shall be considered, if properly presented, and may be allowed to share where

(1) Such claim becomes absolute against the insurer on or before the last day fixed for filing of proofs of claim against the assets of such insurer; or

(2) There is a surplus and the liquidation is thereafter conducted upon the basis that such insurer is solvent.

b. Where an insurer has been so adjudicated to be insolvent, any person who has a cause of action against an insured of such insurer, shall have the right to file a claim in the liquidation proceeding, regardless of the fact that such claim may be contingent, and such claim may be allowed

(1) If it may be reasonably inferred from the proof presented upon such claim that such person would be able to obtain a judgment upon such cause of action against such insured; and

(2) If such person shall furnish suitable proof, unless the court, for good cause shown, shall otherwise direct, that no further valid claims against such insurer arising out of his cause of action, other than those already presented, can be made; and

(3) If the total liability of such insurer to all claimants arising out of the same act of its insured shall be no greater than its maximum liability would be, were it not in liquidation.

c. No judgment against such an insured, taken after the date of the entry of the liquidated order, shall be considered in the liquidation proceedings as evidence of liability, or of the amount of damages, and no judgment against an insured taken by default, inquest or by collusion prior to the entry of the liquidation order, shall be considered as conclusive evidence in the liquidation proceeding, either of the liability of such insured to such person upon such cause of action, or of the amount of damage to which such person is therein entitled.

L.1975, c. 113, s. 28, eff. June 3, 1975.



Section 17:30C-29 - Allowance Of Secured Claims

17:30C-29. Allowance of secured claims
No claim of any secured claimant shall be allowed at a sum greater than the difference between the value of the claim without security and the value of the security itself as of the date of the entry of the order of liquidation, or such other date set by the court for fixation of rights and liabilities, unless the claimant shall surrender his security to the commissioner, in which event the claim shall be allowed in the full amount for which it is valued.

L.1975, c. 113, s. 29, June 3, 1975.



Section 17:30C-30 - Time To File The Claims

17:30C-30. Time to file the claims
a. If upon the granting of an order of liquidation under this act, or at any time thereafter during the liquidation proceeding, the insurer shall not be clearly solvent, the court shall, after such notice and hearing as it deems proper, make an order declaring the insurer to be insolvent. Thereupon, regardless of any prior notice which may have been given to creditors, the commissioner shall notify all persons who may have claims against such insurer and who have not filed proper proofs thereof, to present the same to him, at a place specified in such notice, within 4 months from the date of the entry of such order, of, if the commissioner shall certify that it is necessary, within such longer time as the court shall prescribe. The last day for the filing of proofs of claims shall be specified in the notice. Such notice shall be given in a manner determined by the court.

b. Proofs of claim may be filed subsequent to the date specified, but no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed before said date, have been paid in full, with interest.

L.1975, c. 113, s. 30, eff. June 3, 1975.



Section 17:30C-31 - Proposal For Disbursement Of Assets Of Insolvent Companies; Application For Approval; Notice Of Application

17:30C-31. Proposal for disbursement of assets of insolvent companies; application for approval; notice of application
a. Within 120 days of a final determination of insolvency of a company by a court of competent jurisdiction of this State, the commissioner shall make application to the court for approval of a proposal to disburse assets out of such company's marshaled assets, from time to time as such assets become available, to the New Jersey Property-Liability Insurance Guaranty Association and to any similar organization in another state having substantially the same provision of law.

b. Such proposals shall at least include provision for:

(1) Reserving amounts for the payment of the expenses of administration and the claims falling within priorities established in section 26 of the act to which this act is amendatory.

(2) Disbursement of the assets marshaled to date and subsequent disbursements of assets as they become available.

(3) Equitable allocation of disbursements to the New Jersey Property-Liability Guaranty Association and similar associations established in other states which are entitled thereto; and

(4) The securing by the receiver from each of such associations entitled to disbursements pursuant to this section of an agreement to return to the receiver such assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in section 26 of P.L.1975, c. 113 (C. 17:30C-26), in accordance with such priorities. No bonds shall be required of any such association.

c. The receiver's proposal shall provide for disbursements to the associations in amounts at least equal to the payments made or to be made thereby for which such association could assert claims against the receiver and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amounts of such payments made or to be made by the associations then disbursements shall be in the amount of available assets.

d. Notice of intention to apply for approval of a disbursement of assets shall be given to the associations in and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first class postage fee paid, at least 30 days prior to submission of such application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further that the receiver's proposal complies with subsection (b)(1) and (b)(4) of this section.

L.1979, c. 470, s. 2, eff. Feb. 27, 1980.



Section 17:30D-1 - Short Title

17:30D-1. Short title
This act shall be known and may be cited as the "Medical Malpractice Liability Insurance Act."

L.1975, c. 301, s. 1, eff. Jan. 30, 1976.



Section 17:30D-2 - Purpose; Application To Medical Malpractice Liability Insurance

17:30D-2. Purpose; application to medical malpractice liability insurance
a. The purpose of this act is to assure that medical malpractice liability insurance is readily available to licensed medical practitioners and health care facilities by establishing a reinsurance association, requiring the association to reinsure medical malpractice liability insurance policies issued by certain providers and permitting the association to write such policies on a direct basis, to determine when the association has sustained a deficit, and to provide for recoupment of losses resulting from the operation of the association through surcharges on insureds and to grant the Commissioner of Insurance temporary emergency powers to set up and operate the reinsurance association if such insurance is unavailable for any class of licensed medical practitioners or health care facilities.

b. This act shall apply to medical malpractice liability insurance as defined herein.

L.1975, c. 301, s. 2, eff. Jan. 30, 1976. Amended by L.1978, c. 153, s. 1.



Section 17:30D-3 - Definitions.

17:30D-3 Definitions.

3.As used in this act:

a."Association" means the New Jersey Medical Malpractice Reinsurance Association established pursuant to the provisions of this act.

b."Commissioner" means the Commissioner of Banking and Insurance.

c."Licensed medical practitioner" means and includes all persons licensed in this State to practice medicine and surgery, chiropractic, podiatric medicine, dentistry, optometry, psychology, pharmacy, nursing, physical therapy and as a bioanalytical laboratory director.

d."Medical malpractice liability insurance" means insurance coverage against the legal liability of the insured and against loss, damage or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed medical practitioner or health care facility or a claim arising out of ownership, operation or maintenance of the practitioner's or facility's business premises, including primary and excess coverages.

e."Health care facility" means and includes all hospitals within this State, and any other health care facility as defined in the "Health Care Facilities Planning Act." P.L.1971, c.136 (C.26:2H-1 et seq.).

f."Plan of operation" means the plan of operation of the association approved by the commissioner pursuant to the provisions of this act.

g."Net direct premium written" means direct written personal injury liability and property damage liability insurance as provided in R.S.17:17-1 d. and e., excluding workmen's compensation and employer's liability insurance written in connection therewith, less policyholder dividends and return premiums for the unused or unabsorbed portion of premium deposits and excluding premiums ceded to or written by the association.

h."Provider" means an insurer admitted and licensed in this State to write general liability insurance which has been qualified by the board of directors of the association and has not been disqualified by the commissioner.

L.1975,c.301,s.3; amended 1978, c.153, s.2; 2005, c.259, s.23.



Section 17:30D-4 - Medical Malpractice Reinsurance Association; Creation; Members; Funds And Reserves; Accounts

17:30D-4. Medical malpractice reinsurance association; creation; members; funds and reserves; accounts
There is hereby created an unincorporated, nonprofit association to be known as the New Jersey Medical Malpractice Reinsurance Association constituting a legal entity separate and distinct from its members. Every insurer authorized to write, and engaged in writing within this State, on a direct basis, personal injury and property damage liability insurance as provided in R.S. 17:17-1 d. and e., excluding such insurers which are engaged in writing only workmen's compensation and employer's liability insurance written in connection therewith shall be and shall continue to be a member of the association and shall be bound by the plan of operation thereof as a condition of its authority to continue to transact such personal injury and property damage liability insurance in this State. All funds and reserves of the association shall be separately held and invested. The association shall maintain complete accounts of all moneys received including investment income and all losses and expenses incurred in connection with its operation. No part of the net earnings of the association shall inure to the benefit of any member insurer.

L.1975, c. 301, s. 4, eff. Jan. 30, 1976. Amended by L.1978, c. 153, s. 3.



Section 17:30D-5 - Powers And Duties Of Association

17:30D-5. Powers and duties of association
The association shall, pursuant to the provisions of this act and the plan of operation, have the power:

a. To assume or cede 100% reinsurance or a lesser percentage on any policy of insurance or binder subject to this act;

b. To provide separate accounts for categories and subcategories of insureds reinsured or insured by the association;

c. To maintain relevant loss, expense and premium data relative to all risks reinsured in or insured by the association and to require each member to furnish statistics in connection with insurance ceded to the association at such times and in such form and detail as may be deemed necessary;

d. To establish fair and reasonable procedures to assess members whenever the assets of the association and the New Jersey Medical Malpractice Reinsurance Recovery Fund are insufficient to pay claimants as required by this act for their appropriate shares in accordance with participation ratios to be established in the plan of operation on the basis of the ratio of the members' net direct premiums written bears to the total net direct premium written by all members in this State on insurance against liability for damages to persons or property as provided in R.S. 17:17-d. and e., excluding workmen's compensation and employer's liability insurance written in connection therewith;

e. To receive and distribute all sums required by the operation of the association;

f. To establish procedures for reviewing claims procedures and practices of providers and in the event that the claims procedures or practices of any provider are considered inadequate to properly service the risks ceded by it to the association, the association may establish a claims program that will undertake to adjust or assist in the adjustment of claims for the provider on risks ceded by it, and in such event shall charge such provider a reasonable fee for establishing and operating such claim program;

g. To audit the operations of member companies to such extent as the board of directors determines to be necessary to assure compliance with this act, in a reasonable manner and at such reasonable time or times prescribed by the board of directors;

h. To sue and be sued, provided that no judgment against the association shall create any direct liability in the individual member companies, and the association may provide for the indemnification of its member companies, members of the board of directors and officers and employees and such other persons acting on behalf of the association to the extent permitted by law;

i. To review the market for insurance subject to this act throughout this State to make certain that eligible risks can readily obtain such insurance, to provide in the plan of operation a reasonable means for achieving this objective by requiring all members, in a fair and equitable manner, to discharge their responsibilities under this act and to establish for each category or subcategory of insureds limits of liability for medical malpractice liability insurance;

j. To prepare and file rates, rating plans, rules, classifications and policy forms to be used by the association in writing medical malpractice liability insurance on a direct basis;

k. To issue binders or policies of medical malpractice liability insurance in accordance with this act and to adjust and pay losses with respect thereto, or to appoint service companies to perform those functions.

L.1975, c. 301, s. 5, eff. Jan. 30, 1976. Amended by L.1978, c. 153, s. 4.



Section 17:30D-6 - Temporary Board Of Directors; Powers And Responsibilities

17:30D-6. Temporary board of directors; powers and responsibilities
Within 30 days after the effective date of this act, the commissioner shall call an organization meeting of the association for the purpose of constituting a temporary board of directors. The commissioner shall appoint nine members to serve as members of the board of directors after consultation with all the members of the association, and in making such appointments he shall give due consideration to the various methods of operation and the distribution by class of risks among the members.

The commissioner shall appoint three representatives of licensed producers to be members of the board of directors.

Each member of the board of directors shall be entitled to one vote. The producer representatives on the board of directors shall be eligible to vote on all matters not directly involving the association's budget and personnel administration.

Except as may be delegated to others in the plan of operation or reserved to the members, the board of directors shall have full power and responsibility for the establishment and operation of the association.

L.1975, c. 301, s. 6, eff. Jan. 30, 1976.



Section 17:30D-7 - Plan Of Operation; Review And Approval; Certification; Amendment.

17:30D-7 Plan of operation; review and approval; certification; amendment.
7. a. Within such a time as shall be prescribed by the commissioner in written notice to the board, the directors shall submit to the commissioner, for his review and approval, a proposed plan of operation. Such plan shall provide for the establishment of a permanent board of directors, the length of terms of the directors and the method of their selection, for economical, fair and nondiscriminatory administration and for the prompt and efficient provision of medical malpractice liability insurance throughout the State. Such proposed plan shall include: preliminary assessment of all members for initial expenses necessary to commence operations; establishment of necessary facilities; management of the association; assessment of members; underwriting standards; procedures for acceptance and session of reinsurance; and such other provisions as may be deemed necessary by the commissioner to carry out the purposes of this act. The plan of operation shall provide that the premium charged for reinsurance shall be the premium charged for the coverage and limits ceded less than expense allowances. The expense allowances shall consist of the amounts actually incurred by the provider on the ceded risk subject to a maximum of the total expense allowances provided in rate-making for the respective categories and subcategories of medical malpractice liability insurance in the latest rate revision or experience review for the provider accepted by the commissioner.

b.The proposed plan shall be reviewed by the commissioner and approved by him if he finds that such plan fulfills the purposes of this act. In his review of the proposed plan the commissioner may, in his discretion, consult with the directors and other members of the association and any other individual or organization. If the commissioner approves the proposed plan he shall certify such approval to the directors and said plan shall take effect 10 days after such certification. If the commissioner disapproves all or any part of the proposed plan of operation he shall return same to the directors with a statement, in writing, of the reasons for his disapproval and any recommendations he may wish to make. The directors may accept the commissioner's recommendations, or may propose a new plan, which accepted recommendations or a new plan shall be submitted to the commissioner within 30 days after the return of a disapproved plan to the directors. If the directors do not submit a proposed plan of operation within the time prescribed by the commissioner, or a new plan which is acceptable to the commissioner, or accept the recommendations of the commissioner within 30 days after the disapproval of a proposed plan, the commissioner shall promulgate a plan of operation and certify same to the directors. Any such plan promulgated by the commissioner shall take effect 10 days after certification to the directors.

c.The directors of the association may, on their own initiative, amend the plan of operation at any time, subject to the approval by the commissioner.

d.The commissioner may review the plan of operation whenever he deems expedient, and shall review same at least once a year, and may amend said plan after consultation with the directors and upon certification to the directors of such amendment.

L.1975,c.301,s.7; amended 1978,c.153,s.5.



Section 17:30D-8 - Insureds Without Availability Of Insurance; Activation Of Association; Designation Of Provider Or Direct Basis Insurance; Acceptance Of Risks; Noninterference With Agents

17:30D-8. Insureds without availability of insurance; activation of association; designation of provider or direct basis insurance; acceptance of risks; noninterference with agents
On and after the date that reinsurance is available from the association:

a. The commissioner after a hearing and on the basis of the facts developed at such hearing may make a finding that medical malpractice liability insurance is not readily available for any category or subcategory of insureds to which this act applies, and after such a finding activate the facility with respect to such category or subcategory.

b. Upon such activation, the board shall issue an invitation to each member of the association which has written during the 24 months preceding the date of such activation medical malpractice liability insurance of the type for which the association was activated anywhere in the United States of America, to become a qualified provider of such coverage in this State. If the board qualifies no company as a provider or if the commissioner determines after a hearing and on the basis of facts developed at such hearing, that the company or companies were not properly qualified, the commissioner shall order the association to write medical malpractice liability insurance on a direct basis and the association shall file within 30 days rates, rating plans, rules and classifications for the category or subcategory of insureds for which the association will be writing insurance on a direct basis. If the association does not submit such a filing within the prescribed number of days or during any extension granted by the commissioner, the commissioner shall promulgate the rates, rating plans, rules and classifications, certify same and order the association to insure eligible risks in accordance with the terms of his order. Qualified providers shall be compensated in accordance with the provisions of the plan of operation.

c. No member of the association qualified as a provider in accordance with this section shall refuse to issue to any eligible risk a policy of insurance of the type normally afforded by such insurer to the public, utilizing the rates, rating plans, rules and classification systems then in effect for such insurer; provided, however, that the coverages and coverage limits to be afforded may be ceded to the association; and provided further that nothing herein contained shall require an insurer to accept any risk if such insurer's policy forms or rates do not apply to such risk;

d. No duly licensed insurance agent of a qualified provider broker or solicitor shall refuse to furnish to any eligible risk quotations of premiums for such provider with whom such agent, broker or solicitor regularly places medical malpractice liability insurance policies, or shall fail to submit any eligible risk to such provider;

e. No company shall terminate any agent or restrict the authority of any agent, directly or indirectly, or in any manner whatsoever, solely by reason of the volume of such agent's business it cedes to the association or the experience produced by such ceded business. Neither shall any company make any distinction in remuneration to the agent between business retained and business ceded, or use any promise of reward or threat of penalty, present or future, or any device whatever, related to certain classes of risks or other classes of business, which would tend to induce the agent to avoid certain classes or types of risks.

L.1975, c. 301, s. 8, eff. Jan. 30, 1976. Amended by L.1978, c. 153, s. 6.



Section 17:30D-9 - Medical Malpractice Reinsurance Recovery Fund; Creation; Purpose; Contents; Administration

17:30D-9. Medical malpractice reinsurance recovery fund; creation; purpose; contents; administration
There is hereby created a fund to be known as the New Jersey Medical Malpractice Reinsurance Recovery Fund (hereinafter referred to as the recovery fund). The purpose of the recovery fund is to provide a financial backup for the plan of operation of the association and shall be used to reimburse the association for any deficit sustained in the operation of the association. A deficit shall exist whenever the sum of the earned premiums collected by the association and the investment income therefrom is exhausted by virtue of payment of or allocation for the association's necessary administrative expenses, reimbursements to members for any and all assessments levied as a result of their participation in the association, losses, loss adjustment expenses and reserves, including reserves for losses incurred, losses incurred but not reported and loss adjustment expenses. The recovery fund shall consist of all payments made to it by insurers as hereinafter provided, of securities acquired by and through the use of moneys belonging to the recovery fund, moneys appropriated to the recovery fund, together with interest and accretions earned upon such payments or investments. The recovery fund shall be administered by the commissioner and the State Treasurer in accordance with the provisions of this act.

L.1975, c. 301, s. 9, eff. Jan. 30, 1976. Amended by L.1978, c. 153, s. 7.



Section 17:30D-10 - Additional Premium Charges On Policies Of Medical Malpractice Liability Insurance

17:30D-10. Additional premium charges on policies of medical malpractice liability insurance
For the purpose of providing moneys necessary to establish the recovery fund in an amount sufficient to meet the requirements of this act, the commissioner shall establish reasonable provisions through additional premium charges for policies of the various categories and subcategories of medical malpractice liability insurance. Such provisions may vary by category or subcategory of risk in reasonable relationship to the loss experience both past and prospective of the association and its members attributable to such category or subcategory.

L.1975, c. 301, s. 10, eff. Jan. 30, 1976.



Section 17:30D-11 - Recovery Fund; Custodian; Disbursements; Investment

17:30D-11. Recovery fund; custodian; disbursements; investment
The fund created by this act shall be separate and apart from any other fund and from all other State moneys. The State Treasurer shall be custodian of the fund and all disbursements from said fund shall be made by the treasurer upon vouchers signed by the commissioner. The moneys in the fund shall be invested and reinvested by the Director of the Division of Investment as other trust funds in the custody of the State Treasurer in the manner provided by law.

L.1975, c. 301, s. 11, eff. Jan. 30, 1976.



Section 17:30D-12 - Rules And Regulations; Suspension Or Revocation Of Certificate Of Authority Of Insurer For Noncompliance

17:30D-12. Rules and regulations; suspension or revocation of certificate of authority of insurer for noncompliance
The commissioner may promulgate reasonable rules and regulations to carry out the purposes of this act, and may suspend or revoke, after reasonable notice and a hearing, the certificate of authority to transact insurance in this State of any insurer which fails to comply with the provisions of this act, rules or regulations promulgated thereunder or any plan of operation.

L.1975, c. 301, s. 12, eff. Jan. 30, 1976.



Section 17:30D-13 - Emergency Powers Of Commissioner Upon Activation Of Association; Duration

17:30D-13. Emergency powers of commissioner upon activation of association; duration
Upon finding that immediate activation of the association for any category or subcategory of insureds is required because medical malpractice liability insurance is or will be unavailable for such category or subcategory, the commissioner shall have the following emergency powers:

a. To appoint a temporary board of directors or operate the association without such board.

b. To adopt a temporary plan of operation to meet the immediate needs of the association.

c. To perform on behalf of the association on a temporary basis all functions necessary for the operation of the association otherwise delegated to the board of directors or the members of the association.

d. To charge the association for reasonable expenses incurred on its behalf in the emergency operation of the association pursuant to this section.

e. Subject to the same standards applicable for the approval of rates and rating-systems pursuant to P.L.1944, c. 27 (C. 17:29A-1 et seq.), to promulgate rates, rules, policy forms and rating plans for such category or subcategory of insureds for limits up to $3,000,000.00 over primary limits to be used by any company qualifying or designated as a provider for such coverage which does not have rates, rules, policy forms and rating plans in effect for such coverage.

These emergency powers shall terminate 60 days after the effective date of this act.

L.1975, c. 301, s. 13, eff. Jan. 30, 1976.



Section 17:30D-14 - Severability

17:30D-14. Severability
If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and for this purpose the provisions of this act are declared to be severable.

L.1975, c. 301, s. 14, eff. Jan. 30, 1976.



Section 17:30D-15 - Liberal Construction

17:30D-15. Liberal construction
This act shall be liberally construed to effectuate its purposes, and all laws or parts of laws of this State inconsistent with this act are hereby superseded to the extent of such inconsistency.

L.1975, c. 301, s. 15, eff. Jan. 30, 1976.



Section 17:30D-17 - Insurer To Notify Medical Practitioner Review Panel Of Malpractice Settlement, Judgment, Award.

17:30D-17 Insurer to notify Medical Practitioner Review Panel of malpractice settlement, judgment, award.


2. a. Any insurer or insurance association authorized to issue medical malpractice liability insurance in the State shall notify the Medical Practitioner Review Panel established pursuant to section 8 of P.L.1989, c.300 (C.45:9-19.8) in writing of any medical malpractice claim settlement, judgment or arbitration award involving any practitioner licensed by the State Board of Medical Examiners and insured by the insurer or insurance association. Any practitioner licensed by the board who is not covered by medical malpractice liability insurance issued in this State, who has coverage through a self-insured health care facility or health maintenance organization, or has medical malpractice liability insurance which has been issued by an insurer or insurance association from outside the State shall notify the review panel in writing of any medical malpractice claim settlement, judgment or arbitration award to which the practitioner is a party. The review panel or board, as the case may be, shall not presume that the judgment or award is conclusive evidence in any disciplinary proceeding and the fact of a settlement is not admissible in any disciplinary proceeding.

In any malpractice action against a practitioner, a settlement prohibiting a complaint against the practitioner or the providing of information to the review panel or board concerning the underlying facts or circumstances of the action is void and unenforceable.

b.An insurer or insurance association authorized to issue medical malpractice liability insurance in the State shall notify the review panel in writing of any termination or denial of coverage to a practitioner or surcharge assessed on account of the practitioner's practice method or medical malpractice claims history.

c.The form of notification shall be prescribed by the Commissioner of Banking and Insurance, shall contain such information as may be required by the board and the review panel and shall be made within seven days of the settlement, judgment or award or the final action for a termination or denial of, or surcharge on, the medical malpractice liability insurance. Upon request of the board, the review panel or the commissioner, an insurer or insurance association shall provide all records regarding the defense of a malpractice claim, the processing of the claim and the legal proceeding; except that nothing in this subsection shall be construed to authorize disclosure of any confidential communication which is otherwise protected by statute, court rule or common law.

An insurer or insurance association, or any employee thereof, shall be immune from liability for furnishing information to the review panel and the board in fulfillment of the requirements of this section unless the insurer or insurance association, or any employee thereof, knowingly provided false information.

d.An insurer, insurance association or practitioner who fails to notify the review panel as required pursuant to this section shall be subject to such penalties as the Commissioner of Banking and Insurance may determine pursuant to section 12 of P.L.1975, c.301 (C.17:30D-12). In addition to, or in lieu of suspension or revocation, the commissioner may assess a fine which shall not exceed $1,000 for the first offense and $2,000 for the second and each subsequent offense, which may be recovered in a summary proceeding, brought in the name of the State in a court of competent jurisdiction pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

e.A practitioner who fails to notify the review panel as required pursuant to this section shall be subject to disciplinary action and civil penalties pursuant to sections 8, 9 and 12 of P.L.1978, c.73 (C.45:1-21, 45:1-22 and 45:1-25).

f.An insurer or insurance association shall make available to the review panel or the board, upon request, any records of termination or denial of coverage to a practitioner or surcharge assessed on account of the practitioner's practice method or medical malpractice claims history, which occurred up to five years prior to the effective date of P.L.1989, c.300 (C.45:9-19.4 et al.).

g.For the purposes of this section, "practitioner" means a person licensed to practice: medicine and surgery under chapter 9 of Title 45 of the Revised Statutes or a medical resident or intern; or podiatric medicine under chapter 5 of Title 45 of the Revised Statutes.

h.Any insurer or insurance association authorized to issue medical malpractice liability insurance in the State shall notify the Commissioner of Banking and Insurance, in a form and manner specified by the commissioner, of any medical malpractice claim settlement, judgment or arbitration award involving any practitioner licensed by the State Board of Medical Examiners and insured by the insurer or insurance association. The notification shall include the specialty or area of professional practice of the practitioner and the amount of the settlement, judgment or arbitration award, but shall not include the name or other identifying information of the practitioner.

L.1983,c.247,s.2; amended 1989, c.300, s.4; 2004, c.17, s.23; 2005, c.259, s.24.



Section 17:30D-18 - Conflicts Of Interest; Violations; Penalties.

17:30D-18 Conflicts of interest; violations; penalties.
13. a. On or after the effective date of P.L.2004, c.17 (C.2A:53A-37 et al.) and except as provided in subsection d. of this section, no person who is an officer, director or board member of a professional association for health care providers shall serve concurrently as an officer, director or board member of a State-domiciled medical malpractice liability insurer that is licensed in the State and offering medical malpractice liability insurance policies on that effective date.

b.As used in this section, "health care provider" means an individual or entity, which, acting within the scope of its licensure or certification, provides health care services, and includes, but is not limited to, a physician, dentist, nurse or other health care professional whose professional practice is regulated pursuant to Title 45 of the Revised Statutes, and a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

c.A person or professional association who violates the provisions of this section shall be liable for a civil penalty of $10,000 for each violation. The penalty shall be sued for and collected by the Commissioner of Banking and Insurance in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

d.In the case of an officer, director or board member of a medical malpractice liability insurer who is an officer, director or board member of a professional association for health care providers on the effective date of P.L.2004, c.17 (C.2A:53A-37 et al.), the officer, director or board member shall have 180 days to comply with the requirements of this section.

L.2004,c.17,s.13.



Section 17:30D-19 - "Medical Malpractice Liability Insurance Purchasing Alliance;" Definitions.

17:30D-19 "Medical Malpractice Liability Insurance Purchasing Alliance;" definitions.
14. Physicians may join together, by means of a joint contract under the procedures established by this section, to form a "Medical Malpractice Liability Insurance Purchasing Alliance" for the purpose of negotiating a reduced premium for its members in the purchase of medical malpractice liability insurance. The joint contract shall be executed by all members of the purchasing alliance.

a.As used in this section:

"Board" means a medical malpractice liability insurance purchasing alliance board of directors provided for in this section.

"Commissioner" means the Commissioner of Banking and Insurance.

"Medical Malpractice Liability Insurance Purchasing Alliance," "purchasing alliance" or "alliance" means a purchasing alliance established pursuant to this section.

"Member" means a physician who is a member of a medical malpractice liability insurance purchasing alliance as provided for in this section.

b.The purchasing alliance, which may be a corporation, shall be governed by a board of directors, elected by the members of the purchasing alliance. No person may serve as an officer or director of an alliance who has a prior record of administrative, civil or criminal violations within the financial services industry. The directors shall serve for terms of three years, and shall serve until their successors are elected and qualified. Each director shall serve without compensation, except for reimbursement for actual expenses incurred by that director.

c.The board shall adopt bylaws for the operation of the purchasing alliance, which shall be effective upon ratification by a two-thirds majority of the members. The bylaws shall include, but not be limited to:

(1)the establishment of procedures for the organization and administration of the alliance; and

(2)procedures for the qualifications and admission of the members of the alliance.

The bases for denial of membership shall include, but not be limited to:

(a)performance of an act or practice that constitutes fraud or intentional misrepresentation of material fact;

(b)previous denial of membership in the alliance; or

(c)previous expulsion from the alliance;

(3)procedures for the withdrawal of members from the alliance;

(4)procedures for the expulsion of members from the alliance.

The bases for expulsion shall include, but not be limited to:

(a)failure to pay membership or other fees required by the purchasing alliance;

(b)failure to pay premiums in accordance with the terms of the medical malpractice liability insurance policy or the terms of the joint contract; or

(c)performance of an act or practice that constitutes fraud or intentional misrepresentation of material fact; and

(5)procedures for the termination of the alliance.

d.In addition to the other powers authorized under this section, a purchasing alliance shall have the authority to:

(1)set reasonable fees for membership in the alliance that will finance reasonable and necessary costs incurred in administering the purchasing alliance;

(2)negotiate premium rates for medical malpractice liability insurance with insurers on behalf of the members of the alliance, provided that negotiations are conducted by a person other than a member of the alliance or an employee of a member of the alliance;

(3)provide premium collection services for insurance purchased through the alliance for members;

(4)contract with third parties for any services necessary to carry out the powers and duties authorized or required pursuant to this section; and

(5)establish procedures for keeping confidential all communications between the members of the purchasing alliance and for prohibiting the dissemination and discussion of pricing information and other business-related information between and among members of the alliance.

e.A purchasing alliance established pursuant to the provisions of this section shall not:

(1)assume risk for the cost or provision of medical malpractice liability insurance;

(2)exclude a member who agrees to pay fees for membership and the premium for medical malpractice liability insurance coverage and who abides by the bylaws of the alliance;

(3)engage in any trade practice or activity prohibited pursuant to P.L.1947, c.379 (C.17:29B-1 et seq.);

(4)represent more than 35% of the physicians in a county or other relevant geographic service area; or

(5)require a member to purchase medical malpractice liability insurance only through the alliance.

f.Within 30 days after its organization, the purchasing alliance board shall file with the commissioner a certificate that shall list: the members of the alliance; the names of the directors, chairman, treasurer and secretary of the alliance; the address at which communications for the alliance are to be received; a copy of the certificate of incorporation of the alliance, if any; and a copy of the joint contract executed by all of the members. Any change in the information required by the provisions of this section shall be filed with the commissioner within 30 days of the change.

g.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the provisions of this section.

L.2004,c.17,s.14.



Section 17:30D-20 - Provisions Concerning Settlements Of Medical Malpractice Liability Insurance Policy.

17:30D-20 Provisions concerning settlements of medical malpractice liability insurance policy.
15. a. A medical malpractice liability insurance policy, which is made, issued or delivered pursuant to Subtitle 3 of Title 17 of the Revised Statutes in this State on or after the effective date of P.L.2004, c.17 (C.2A:53A-37 et al.), may contain a provision that provides a person insured under the policy with the exclusive right to require the insurer to obtain the consent of the insured to settle any claim filed against the insured; except that, if the policy contains that provision, the insurer shall offer an endorsement, to be included in the policy at the option of the insured, providing the insurer with the right to settle a claim filed under the policy without first having obtained the insured's consent. The insurer shall establish a premium for the endorsement, which premium shall reflect any savings or reduced costs attributable to the endorsement.

b.The Commissioner of Banking and Insurance, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the provisions of this section.

L.2004,c.17,s.15.



Section 17:30D-21 - Offering Of Deductibles In Medical Malpractice Liability Insurance Policy.

17:30D-21 Offering of deductibles in medical malpractice liability insurance policy.
16. a. Every insurer authorized to transact medical malpractice liability insurance in this State shall offer medical malpractice liability insurance policies with a deductible, at the option of the insured, in an amount of at least $5,000 per claim and up to $1,000,000 per claim, and may require the insured to provide collateral for the deductible amount to the insurer.

b.Every insurer authorized to transact medical malpractice liability insurance in this State shall provide an appropriate premium reduction for any deductible chosen pursuant to subsection a. of this section.

c.In the case of a policy with any deductible, the insurer shall be responsible for payment of the deductible and shall be reimbursed for that amount by the insured.

L.2004,c.17,s.16.



Section 17:30D-22 - Increase Of Premium Prohibited, Certain Circumstances.

17:30D-22 Increase of premium prohibited, certain circumstances.
17. Notwithstanding any other law or regulation to the contrary, an insurer authorized to transact medical malpractice liability insurance in this State shall not increase the premium of any medical malpractice liability insurance policy based on a claim of medical negligence or malpractice against the insured if the insured is dismissed from an action alleging medical malpractice within 180 days of the filing of the last responsive pleading.

L.2004,c.17,s.17.



Section 17:30D-23 - Certification As To Adequacy Of Rates.

17:30D-23 Certification as to adequacy of rates.
18. Each annual statement made after the effective date of P.L.2004, c.17 (C.2A:53A-37 et al.), pursuant to the provisions of section 16 of P.L.1982, c.114 (C.17:29AA-16), by an insurer writing medical malpractice in this State, shall include a certification by the chief executive officer or chief financial officer that the rates for every category, subcategory, or risk classification are adequate to cover expected losses and expenses of the insurer and to ensure the safety and soundness of the insurer.

L.2004,c.17,s.18.



Section 17:30D-24 - Mailing Of Notice Of Renewal, Nonrenewal.

17:30D-24 Mailing of notice of renewal, nonrenewal.
19. Notwithstanding the provisions of section 1 of P.L.1968, c.131 (C.17:29C-1) to the contrary, each notice of renewal or nonrenewal by an insurer authorized to transact medical malpractice liability insurance in this State shall be mailed or delivered by the insurer to the insured not less than 60 days prior to the expiration of the policy and, in the case of a nonrenewal, shall contain the reason for the nonrenewal.

L.2004,c.17,s.19.



Section 17:30D-25 - Annual Review Of Capitalization, Reserve Requirements.

17:30D-25 Annual review of capitalization, reserve requirements.
21. Subject to standards adopted by the National Association of Insurance Commissioners, the Commissioner of Banking and Insurance shall, within 180 days after the effective date of P.L.2004, c.17 (C.2A:53A-37 et al.) and annually thereafter, review the current capitalization and reserve requirements applicable to insurers authorized or admitted to transact medical malpractice liability insurance in this State, as those requirements are established by statute or regulation, or both.

Based upon the findings of that review, the commissioner shall adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to modify those requirements, as the commissioner determines necessary in order to ensure the solvency of those insurers and the availability and affordability of medical malpractice liability insurance in this State. If the commissioner determines that legislation is necessary to effect any such modification, the commissioner shall notify the Governor and the Legislature within the 180-day period provided in this section.

L.2004,c.17,s.21.



Section 17:30D-26 - Option Of Installments For Premium Payments.

17:30D-26 Option of installments for premium payments.
22. Every insurer authorized to transact medical malpractice liability insurance in this State shall offer its insureds the option to make premium payments in installments, as prescribed by the Commissioner of Banking and Insurance by regulation.

L.2004,c.17,s.22.



Section 17:30D-27 - Definitions Relative To Medical Malpractice Judgments; Payment.

17:30D-27 Definitions relative to medical malpractice judgments; payment.
24. a. As used in this section:

"Annuity" means an annuity issued by an insurer licensed or authorized to do business in this State which is a qualified assignment under section 130 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.130.

"Judgment creditor" means a claimant who is the recipient of an award for economic or noneconomic damages, or both, that is the result of an action filed against a health care provider for medical malpractice, which award is subject to the provisions of subsection b. of this section.

"Judgment debtor" means a health care provider who, as a defendant in an action brought for medical malpractice, is required to pay the claimant an award that is subject to the provisions of this section.

"Noneconomic damages" means damages for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium, hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature.

"Structured payment agreement" means an agreement made to settle a claim or lawsuit or respond to a judgment in an action brought for medical malpractice by an injured person whereby a series of periodic payments, rather than a lump sum payment, is made over time to a claimant, in accordance with the needs of the claimant or the claimant's family, either through the purchase of an annuity or the establishment of a trust fund, or by another means approved by the court.

b. (1) Unless otherwise agreed to by the parties, in any judgment resulting from a medical malpractice action brought by a claimant for medical malpractice in which the noneconomic damages are less than or equal to $1,000,000, the court shall enter a judgment ordering that all of the money damages, both economic and noneconomic, be paid immediately.

(2)Unless otherwise agreed to by the parties, in any judgment resulting from a medical malpractice action brought by a claimant for medical malpractice in which the noneconomic damages exceed $1,000,000, the court shall enter a judgment ordering that 50% of the noneconomic damages be paid immediately, with the costs and attorney's fees to be paid from that amount. The remaining 50% of the judgment shall be paid over 60 months in the form of a structured payment agreement by any person, organization, group, or insurer that is contractually liable to pay the judgment.

c.The structured payment agreement shall specify: the recipient of the payments; the dollar amount of the payments; the interval between payments; the number of payments or the period of time over which payments are to be made; and the persons to whom money damages are owed, if any, in the event of the judgment creditor's death.

d.In the event of the judgment creditor's death, any amounts due and owing pursuant to subsection b. of this section shall be paid to the judgment creditor's estate.

e.The judgment debtor or the judgment debtor's insurer shall be required to: post a bond or security; or, as otherwise provided by regulation of the Department of Banking and Insurance, assure full payment of the noneconomic damages awarded. A bond shall not be deemed adequate unless it is written by a company authorized to do business in this State and is rated A-, or better, by A.M. Best Company or such other company as is approved by the Department of Banking and Insurance. If the judgment debtor is unable to adequately assure full payment of the judgment, the judgment, reduced to present value, shall be paid to the claimant in a lump sum. No bond may be canceled or be subject to cancellation unless at least 60 days' advance written notice is filed with the court and the claimant. Upon termination of periodic payments, the security, or so much as remains, shall be returned to the judgment debtor.

f.Upon the purchase of an annuity, establishment of a trust, or approval of another arrangement for periodic payments by a court, any obligation of the judgment debtor with respect to the judgment shall cease.

L.2004,c.17,s.24.



Section 17:30D-28 - Definitions Relative To Medical Liability Insurance Premium Assistance Fund.

17:30D-28 Definitions relative to Medical Liability Insurance Premium Assistance Fund.
26. For the purposes of sections 27 and 28 of P.L.2004, c.17 (C.17:30D-29 and 17:30D-30):

"Commissioner" means the Commissioner of Banking and Insurance.

"Fund" means the Medical Malpractice Liability Insurance Premium Assistance Fund established pursuant to section 27 of P.L.2004, c.17 (C.17:30D-29).

"Health care provider" means a physician, podiatrist, dentist and chiropractor licensed pursuant to the provisions of Title 45 of the Revised Statutes, a nurse licensed pursuant to the provisions of Title 45 of the Revised Statutes who is employed by a licensed hospital, long-term care facility or assisted living facility in this State and any person who purchases professional liability insurance on behalf of or for a practitioner, including professional liability insurance protection which is provided for hospital employed physicians through hospital funding supplemented by purchased commercial insurance coverage.

"Practitioner" means a physician, podiatrist, dentist and chiropractor and a nurse employed by a licensed hospital, long-term care facility or assisted living facility in this State.

L.2004,c.17,s.26.



Section 17:30D-29 - Medical Malpractice Liability Insurance Premium Assistance Fund.

17:30D-29 Medical Malpractice Liability Insurance Premium Assistance Fund.

27. a. There is established a Medical Malpractice Liability Insurance Premium Assistance Fund within the Department of the Treasury as a nonlapsing, revolving fund.

b.The fund shall be comprised of the following revenue:

(1)an annual surcharge of $3 per employee for all employers who are subject to the New Jersey "unemployment compensation law," R.S.43:21-1 et seq., collected by the comptroller for the New Jersey Unemployment Compensation Fund and paid over to the State Treasurer for deposit in the fund annually, as provided by the commissioner, which surcharge may, at the option of the employer, be treated as a payroll deduction to each covered employee;

(2)an annual charge of $75 to be imposed by the State Board of Medical Examiners on every physician and podiatrist licensed by the board pursuant to the provisions of R.S.45:9-1 et seq., collected by the board and remitted to the State Treasurer for deposit into the fund;

(3)an annual charge of $75 to be imposed by the State Board of Chiropractic Examiners on every chiropractor licensed by the board pursuant to the provisions of P.L.1989, c.153 (C.45:9-41.17 et seq.), collected by the board and remitted to the State Treasurer for deposit into the fund;

(4)an annual charge of $75 to be imposed by the New Jersey State Board of Dentistry on every dentist licensed pursuant to the provisions of R.S.45:6-1 et seq., collected by the board and remitted to the State Treasurer for deposit into the fund;

(5)an annual charge of $75 to be imposed by the New Jersey State Board of Optometrists on every optometrist licensed by the board pursuant to the provisions of R.S.45:12-1 et seq., collected by the board and remitted to the State Treasurer for deposit into the fund; and

(6)an annual fee of $75 to be assessed by the State Treasurer and payable by each person licensed to practice law in this State, for deposit into the fund.

The provisions of paragraphs (2) through (5) of this subsection shall not apply to physicians, podiatrists, chiropractors, dentists, or optometrists who: are statutorily or constitutionally barred from the practice of their respective profession; can show that they do not maintain a bona fide office for the practice of their profession in this State; are completely retired from the practice of their profession; are on full-time duty with the armed forces, VISTA, or the Peace Corps and not engaged in practice; or have not practiced their profession for at least one year.

The provisions of paragraph (6) of this subsection shall not apply to attorneys who: are constitutionally or statutorily barred from the practice of law; can show that they do not maintain a bona fide office for the practice of law in this State; are completely retired from the practice of law; are on full-time duty with the armed forces, VISTA, or the Peace Corps and not engaged in practice; are ineligible to practice law because they have not made their New Jersey Lawyers' Fund for Client Protection payment; or have not practiced law for at least one year.

c.The State Treasurer shall deposit all monies collected pursuant to this section into the fund. Monies credited to the fund may be invested in the same manner as assets of the General Fund and any investment earnings on the fund shall accrue to the fund and shall be available subject to the same terms and conditions as other monies in the fund.

d.The fund shall be administered by the Department of Banking and Insurance in accordance with the provisions of P.L.2004, c.17 (C.2A:53A-37 et al.).

e.The monies in the fund are specifically dedicated and shall be utilized exclusively for the following purposes:

(1)$17 million shall be allocated annually for the purpose of providing relief towards the payment of medical malpractice liability insurance premiums to health care providers in the State who have experienced or are experiencing a liability insurance premium increase in an amount as established by the commissioner by regulation and meet the criteria established pursuant to section 28 of P.L.2004, c.17 (C.17:30D-30);

(2)$6.9 million shall be allocated annually to the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58) for the purpose of providing payments to hospitals in accordance with the formula used for the distribution of charity care subsidies that are provided pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.);

(3)$1 million shall be allocated annually for a student loan expense reimbursement program for obstetrician/gynecologists, to be established pursuant to section 29 of P.L.2004, c.17 (C.18A:71C-49); and

(4)$1.2 million shall be allocated annually to the Division of Medical Assistance and Health Services in the Department of Human Services for the purposes provided in section 30 of P.L.2004, c.17 (C.30:4J-7).

f.The fund and the annual surcharge, charges, and fee provided for in subsection b. of this section shall expire three years after the effective date of P.L.2004, c.17 (C.2A:53A-37 et al.).

g.The commissioner, in consultation with the Commissioner of Health, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of sections 26 through 29 of P.L.2004, c.17 (C.17:30D-28 through C.17:30D-30 and C.18A:71C-49); except that, notwithstanding any provision of P.L.1968, c.410 to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the provisions of sections 26 through 29 of P.L.2004, c.17 (C.17:30D-28 through C.17:30D-30 and C.18A:71C-49), which shall be effective for a period not to exceed six months and may thereafter be amended, adopted, or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410.

L.2004, c.17, s.27; amended 2012, c.17, s.32.



Section 17:30D-30 - Responsibilities Of Commissioner.

17:30D-30 Responsibilities of commissioner.

28. a. In order to carry out the purposes of section 27 of P.L.2004, c.17 (C.17:30D-29), the commissioner shall, at a minimum:

(1)establish a program to provide medical malpractice liability insurance premium subsidies to health care providers from monies that are contained in the fund;

(2)establish a methodology and procedures for determining eligibility for, and providing subsidies from, the fund;

(3)maintain confidential records on each health care provider who receives assistance from the fund;

(4)take all necessary action to recover the cost of the subsidy provided to a health care provider that the commissioner determines to have been incorrectly provided; and

(5)provide for subsidies to all practitioners who are members of specialties and subspecialties who qualify for relief under subsection b. of this section, including those whose professional liability insurance protection is provided by hospital funding supplemented by purchased commercial insurance coverage.

b.The commissioner shall certify classes of practitioners by specialty and subspecialty for each type of practitioner, whose average medical malpractice premium, as a class, on or after December 31, 2002, is in excess of an amount per year as determined by the commissioner by regulation. In certifying classes eligible for the subsidy, the commissioner, in consultation with the Commissioner of Health, may also consider if access to care is threatened by the inability of a significant number of practitioners, as applicable, in a particular specialty or subspecialty, to continue practicing in a geographic area of the State.

(1)In order to be eligible for a subsidy from the fund, a practitioner shall have received a medical malpractice liability insurance premium increase in an amount as determined by the commissioner by regulation, for one or more of the following: upon renewal on or after January 1, 2004, from the amount paid by that practitioner in calendar year 2003; upon renewal on or after January 1, 2005, from the amount paid by that practitioner in calendar year 2004; and upon renewal on or after January 1, 2006, from the amount paid by that practitioner in calendar year 2005; or

(2)In the case of a health care provider providing professional liability insurance protection through self-insured hospital funding supplemented with purchased commercial insurance coverage, in order to be eligible for a subsidy from the fund, that provider shall have increased its total professional liability funding obligation in an amount as determined by the commissioner by regulation, for one or more of the following: upon renewal on or after January 1, 2004, from the professional liability funding obligation paid by that provider in calendar year 2003; upon renewal on or after January 1, 2005, from the professional liability funding obligation paid by that provider in calendar year 2004; and upon renewal on or after January 1, 2006, from the professional liability funding obligation paid by that provider in calendar year 2005.

(3)The amount of the subsidy shall be an amount, as determined by the commissioner by regulation, of the increase from the preceding year's premium or self-insured professional liability funding obligation; except that no health care provider shall receive a subsidy in any year that is greater than an amount as determined by the commissioner by regulation.

c.A practitioner who has been subject to a disciplinary action or civil penalty by the practitioner's respective licensing board pursuant to section 8, 9 or 12 of P.L.1978, c.73 (C.45:1-21, 22 or 25), when that action or penalty relates to the practitioner's provision of, or failure to provide, treatment or care to a patient, is not eligible for a subsidy from the fund.

d. (1) A practitioner who receives a subsidy from the fund shall be required to practice in that practitioner's specialty or subspecialty in this State for a period of at least two years after receipt of the subsidy.

(2)A practitioner who fails to comply with the provisions of paragraph (1) of this subsection shall be required to repay to the commissioner the amount of the subsidy, in whole or in part as determined by the commissioner.

e.The commissioner may waive the criteria for eligibility for a subsidy established pursuant to this section, if the commissioner determines that access to care for a particular specialty is threatened because of an inability of a sufficient number of practitioners in that specialty or subspecialty to practice in a geographic area of the State.

f.The State Board of Medical Examiners, the State Board of Chiropractic Examiners, the New Jersey State Board of Dentistry, and the New Jersey Board of Nursing shall each provide to the commissioner, on a quarterly basis, the names of the practitioners who have been subject to a disciplinary action or civil penalty by the practitioner's respective licensing board.

g.For the purposes of section 29 of P.L.2004, c.17 (C.18A:71C-49), the commissioner, in consultation with the State Board of Medical Examiners, shall provide to the Higher Education Student Assistance Authority the names of obstetrician/gynecologists licensed by the board who may qualify for the student loan reimbursement program established pursuant to P.L.2004, c.17. A physician who has been subject to a disciplinary action or civil penalty by the board, as provided in subsection c. of this section, shall not be eligible for the program.

L.2004, c.17, s.28; amended 2012, c.17, s.33.



Section 17:30D-31 - Rules, Regulations.

17:30D-31 Rules, regulations.
32. The Commissioner of Banking and Insurance shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of sections 13, 16 through 19, 21, 22 and 24 of this act.

L.2004,c.17,s.32.



Section 17:30E-1 - Short Title

17:30E-1. Short title
Sections 13 to 34 of this act shall be known and may be cited as the "New Jersey Automobile Full Insurance Availability Act."

L.1983, c. 65, s. 13, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:30E-2 - Purpose

17:30E-2. Purpose
The purpose of this act is to assure to the New Jersey insurance consumer full access to automobile insurance through normal market outlets, to encourage the use of available market facilities, to provide automobile insurance for qualified applicants who cannot otherwise obtain such insurance, through a full automobile insurance underwriting association, and to require that companies be made whole for losses in excess of regulated rates on all risks not voluntarily written by providing procedures for the spreading and recoupment of losses based on actual experience.

L. 1983, c. 65, s. 14; amended 1988,c.119,s.18.



Section 17:30E-3 - Definitions

17:30E-3. Definitions
As used in sections 13 to 34 of this act:

a. "Association" means the New Jersey Automobile Full Insurance Underwriting Association.

b. "Automobile" means a private passenger automobile of a private passenger or station wagon type that is owned or hired, and is neither used as a public or livery conveyance for passengers nor rented to others with a driver; a motor vehicle with a pickup body, a delivery sedan, a van, or a panel truck or a camper type vehicle used for recreational purposes, owned by an individual or by husband and wife who are residents of the same household, not customarily used in the occupation, profession or business of the insured other than farming or ranching; and, solely for the purposes of this act, a motorcycle, as defined in R.S.39:1-1. An automobile owned by a farm family copartnership or corporation, which is principally garaged on a farm or ranch and otherwise meets the definition contained in this section, shall be considered a private passenger automobile owned by two or more relatives resident in the same household.

c. "Automobile insurance" means direct insurance against injury or damage, including the legal liability therefor, arising out of the ownership, operation, maintenance or use of automobiles, including, but not limited to, personal injury protection insurance, bodily injury liability insurance, property damage liability insurance, physical damage insurance and uninsured and underinsured motorist insurance.

d. "Board" or "board of directors" means the board of directors of the association.

e. "Company" or "member" means an insurer member of the association.

f. "Commissioner" means the Commissioner of Insurance.

g. "Director" means a member of the board of directors of the New Jersey Automobile Full Insurance Underwriting Association.

h. "Net direct car years of liability exposure" means direct bodily injury liability car years of exposure, after deducting returns for cancellations, but without adding reinsurance assumed or deducting reinsurance ceded, as determined by the board and approved by the commissioner.

i. "Net direct car years of physical damage exposure" means direct physical damage car years of exposure, after deducting returns for cancellations, but without adding reinsurance assumed or deducting reinsurance ceded, as determined by the board and approved by the commissioner.

j. "Person" means every natural person.

k. "Plan of operation" means the plan of operation of the association created pursuant to section 18 of this act.

l. "Producer" means an agent or broker licensed to transact the business of automobile insurance in this State.

m. "Qualified applicant" means a person domiciled in New Jersey who is an owner of an automobile registered, or to be registered within 60 days of application, and principally garaged in this State, who has been refused coverage in the voluntary market, and who cannot be or is not placed in the voluntary market through the procedures established pursuant to subsection a. of section 26 of P.L.1983, c.65 (C.17:30E-14). Qualified applicant shall also include a member of the United States military forces, if otherwise eligible for insurance coverage issued by the association, with respect to an automobile if, at the time the application is made, he is either (1) a nonresident who is stationed in this State, whose automobile is registered in another state and garaged in this State; or (2) a resident who is stationed in another state, whose automobile is registered in this State and garaged in another state. No person shall, however, be deemed a qualified applicant, if the principal operator of the automobile to be insured does not hold a driver's license which is valid in this State; or if a regular operator of the automobile other than the principal operator does not hold such a license; or if timely payment of premium is not tendered; or if the applicant or principal operator of the automobile does not furnish the information necessary to effect insurance; or if such person is engaged in the business of renting or leasing automobiles to others or if such person uses automobiles for commercial purposes.

n. "Underinsured motorist coverage" means insurance for damages because of bodily injury and property damage caused by accident and arising out of the ownership, maintenance or use of an underinsured automobile. An automobile is underinsured when the sum of the limits of liability under all bodily injury and property damage liability bonds and insurance policies available to a person against whom recovery is sought for bodily injury or property damage is, at the time of the accident, less than the applicable limits of liability afforded under the automobile insurance policy held by the person seeking such recovery.

o. "Residual market equalization charge" means the amount imposed pursuant to section 20 of P.L.1983, c.65 (C.17:30E-8) which, when added to all other sources of association income, will cause the association to operate on a no profit, no loss basis.

L.1983,c.65,s.15; amended 1985,c.520,s.6; 1986,c.211,s.1; 1988,c.119,s.40; 1990,c.8,s.15.



Section 17:30E-4 - New Jersey Automobile Full Insurance Underwriting Association; Cessation Of Business In State By Insurer

17:30E-4. New Jersey automobile full insurance underwriting association; cessation of business in state by insurer
There is created in the State of New Jersey an unincorporated, nonprofit association to be known as the New Jersey Automobile Full Insurance Underwriting Association, consisting of all insurers licensed to transact automobile insurance in this State, with its headquarters located in a place within the State of New Jersey, to be determined by the board of directors, with the approval of the commissioner. Every such insurer shall be a member of the association and shall be bound by the association's plan of operation as conditions of authority to transact automobile insurance in this State. Any insurer which has ceased to transact automobile insurance in this State shall nevertheless remain liable for income, as provided in the plan of operation, with respect to business transacted prior to the effective date of its cessation of business in the State, and the commissioner may require such an insurer to deposit with the association an amount sufficient to meet such insurer's obligations.

L.1983, c. 65, s. 16, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:30E-5 - Reconstituted Board Of Directors; Advisory Boards

17:30E-5. Reconstituted board of directors; advisory boards
a. Within 45 days after the effective date of this 1988 amendatory and supplementary act, there shall be appointed a reconstituted board of directors, and within 30 days after the appointment of the reconstituted board, the commissioner shall call the first, or organizational, meeting of the reconstituted board of directors. The board shall consist of nine persons, five of whom shall be appointed by the Governor with the advice and consent of the Senate, however, no more than three of the Governor's appointees shall be of the same political party, one of whom shall be appointed by the Speaker of the General Assembly, and one by the President of the Senate; the Director of the Division of Motor Vehicles in the Department of Law and Public Safety, or his designee, and the Commissioner of Insurance, or his designee, shall be ex officio members of the board. The board members appointed by the Governor, the President and the Speaker shall be persons with a background in insurance law or practices, specifically with regard to automobile insurance in New Jersey, who shall not, during their tenure on the board be affiliated with or employed by any producer, insurer servicing carrier or non-insurer servicing carrier, or any trade association or other entity representing the interests of any producer, insurer servicing carrier or non-insurer servicing carrier in this State. Members of the board may, during their tenure on the board, be affiliated with or employed by a non-servicing carrier member company. The Governor shall name two surrogates for each director appointed to the board from a list submitted to him by each appointee. Members of the board shall be compensated from the moneys of the association for their services, pursuant to standards and procedures set forth in the plan of operation. The initial appointment of the board members appointed by the President and Speaker shall be for a term of one year. The initial term of two of the board members appointed by the Governor shall be for a term of two years. The initial term of the remaining three board members appointed by the Governor shall be for a term of three years. After the initial appointments, all directors shall be appointed for terms of three years or until such time as a successor is appointed and duly qualified. Any vacancy in the membership of the board shall be filled in the same manner as the initial appointment for the unexpired term of the director to be replaced.

Within 20 days of the appointment of the reconstituted board of directors, the Governor, upon consultation with the Commissioner of Insurance, shall appoint two advisory boards to serve the board of directors. The first advisory board, to be known as the member company and servicing carrier advisory board, shall be comprised of eight representatives of member companies, servicing carriers and non-insurer servicing carriers. The second advisory board, to be known as the producer advisory board, shall be comprised of six producer representatives. In appointing the representatives of the member company and servicing carrier advisory board, the Governor shall select two persons from a list of not fewer than three persons nominated by the American Insurance Association, or its successor organization, from the officers or employees of insurers which are licensed to transact automobile insurance in this State and which are members or subscribers of that organization; two persons from a list of not fewer than three persons nominated by the Alliance of American Insurers, or its successor organization, from the officers or employees of insurers which are licensed to transact automobile insurance in this State and which are members or subscribers of that organization; two persons from a list of not less than three persons nominated by the National Association of Independent Insurers, or its successor organization, from the officers or employees of insurers which are licensed to transact automobile insurance in this State and which are members or subscribers of that organization; and two persons from the officers or employees of any insurers which are licensed in this State and are not members or subscribers of any of the above-mentioned organizations or from the officers or employees of any noninsurer servicing carriers, as provided for in section 24 of P.L. 1983, c. 65 (C. 17:30E-12). All nominations made by the associations shall include at least one representative of an insurer which is not and does not intend to be a servicing carrier. In appointing the representatives of the producer advisory board, the Governor shall select two persons from a list of not fewer than three nominated by the Professional Insurance Agents Association or its successor organization; two persons from a list of not fewer than three nominated by the Independent Insurance Agents Association or its successor organization; and two persons from a list of not fewer than three nominated by the Insurance Brokers Association or its successor organization. The Governor shall name two surrogates for each advisory board member from a list submitted to him by each appointee.

Each trade association and producer association shall have 15 days from the effective date of this 1988 amendatory and supplementary act to submit its prescribed list of advisory board candidates to the Governor. If any of the associations named in this section fails to submit the list from which the Governor is to select advisory board members within the time provided in this subsection, the Governor shall appoint temporary advisory board members to represent each association that has failed to submit its list. In selecting temporary advisory board members, the Governor shall be guided by the selection criteria set forth herein. Upon subsequent receipt of the list from the association, the Governor shall select permanent advisory board members to replace temporary board members within 30 days. Such replacement shall become effective immediately. Advisory board members shall each serve for a three year term or until such time as their successor is appointed and qualified. Any vacancy in the membership of the member and servicing carrier or producer advisory board shall be filled in the same manner as the initial appointment for the unexpired term of the advisory board member to be replaced. Advisory board members shall not be compensated for their services, but shall be reimbursed by the association for any necessary and reasonable expenses incurred in performance of their duties as members of the advisory board.

b. After the board has been appointed, it shall elect from its membership a chairman and shall then meet thereafter at least annually, and as often as the chairman or the plan of operation shall require, or at the request of any three members of the board or the commissioner. All meetings of the board and of the advisory boards shall be held in New Jersey. Written notice setting forth the meeting agenda shall be provided for each board meeting. Written notice shall be provided, at least five days prior to the date of the meeting, to all directors, each member of the member and servicing carrier advisory board and producer advisory board, the commissioner, and the chairmen of the Assembly Insurance Committee and the Senate Labor, Industry and Professions Committee, or the successors to those committees. Minutes shall be kept of all meetings. A copy of the minutes shall be sent within five business days following the meeting to the commissioner and to the chairmen of the two legislative committees. Each member of the board shall be entitled to one vote. The commissioner, or his designated representative, shall have no right to vote. Four voting members of the board shall constitute a quorum. No votes shall be cast on any matter except at an authorized board meeting. All votes shall be recorded in the minutes of the meeting. No votes shall be cast on any matter not listed as an agenda item in the written notice for that meeting. No member or his surrogate shall be entitled to vote on any matter if not physically present at the meeting at which the vote is taken. A majority of the voting members shall determine any action of the board. No member may serve as chairman for more than two consecutive years.

c. The board shall have and exercise all powers of the association not reserved to the members by the plan of operation or as otherwise provided in this act.

L. 1983, c. 65, s. 17; amended 1983,c.301,s.3; 1985,c.520,s.9; 1986,c.211,s.2; 1988, c.119,s.17.



Section 17:30E-6 - Proposed Plan Of Operation

17:30E-6. Proposed plan of operation
a. Within 90 days after the organizational meeting, unless after the sixtieth day, but not later than the seventieth day, following the organizational meeting, the commissioner for good cause grants an additional period not to exceed 30 days, the board shall file with the commissioner for his approval a proposed plan of operation, consistent with the provisions of this act, which shall provide for the prompt and efficient provision of automobile insurance to qualified applicants. The plan of operation shall provide for, among other matters, methods and means for the collection, investment and disbursement of funds; methods and standards for the establishment of adequate, actuarially sound reserves for unpaid losses, including provision for incurred but not reported losses; reasonable and adequate commissions to producers; protection of the interests of producers of record without a contractual relationship with a voluntary market member company; procedures and methods for issuing policies on behalf of the association; the method for determining and means of assessing the liability of an insurer which ceases to transact automobile insurance in this State with respect to business transacted prior to the effective date of its termination of membership; minimum requirements for the selection and performance of servicing carriers; minimum requirements for the performance of producers; reasonable and adequate compensation of such servicing carriers; procedures for matching producers with servicing carriers; the methods and procedures for notifying directors of the time and place of board meetings; and the phasing out of the plan for the providing and apportionment of automobile insurance pursuant to section 1 of P.L.1970, c. 215 (C. 17:29D-1), in a manner which will minimize the shifting of insureds among carriers, except that nothing herein shall be interpreted to affect the provisions of P.L.1968, c. 158 (C. 17:29C-6 et seq.).

b. The plan of operation adopted by the board shall be submitted to the commissioner for his review and approval. If the commissioner approves the proposed plan, he shall certify such approval to the directors and said plan shall take effect on the date certified by the commissioner. If the commissioner disapproves all or any part of the proposed plan of operation, he shall return same to the directors with a statement, in writing, of the reasons for his disapproval and any recommendations he may wish to make. The directors may accept the commissioner's recommendations or may propose a new plan, which recommendations or plan shall be submitted to the commissioner within 30 days after the return of a disapproved plan to the directors. If the directors do not submit a proposed plan of operation or if the directors do not submit a new plan which is acceptable to the commissioner, or accept the recommendations of the commissioner within 30 days after the disapproval of a proposed plan, the commissioner shall promulgate a plan of operation and certify same to the directors. Any such plan promulgated by the commissioner shall take effect on the date certified by the commissioner.

c. The directors of the association may amend the plan of operation at any time, subject to approval by the commissioner.

d. The commissioner shall annually review the plan of operation and, not later than April 1, 1985 and not later than April 1 of each year thereafter, shall approve or amend the plan of operation; and any amendments to the plan adopted by the commissioner pursuant to the annual review shall be binding on the board as of the effective date of the amendments. The commissioner may review the plan of operation at any other time, and may propose amendments to the board. If the board does not adopt amendments acceptable to the commissioner within 30 days, the commissioner may certify amendments and their effective date to the board.

e. Any order of the commissioner with respect to the plan of operation, or any amendment thereto, shall be subject to review by the Appellate Division of the Superior Court.

L.1983, c. 65, s. 18, eff. Jan. 1, 1983. Amended by L.1984, c. 1, s. 6.



Section 17:30E-6.1 - Association Data Bank

17:30E-6.1. Association data bank
a. The board shall, within 60 days following the effective date of this 1988 amendatory and supplementary act, contract for the establishment of an association data bank to facilitate the dissemination of information regarding association risks to all insurers transacting the business of private passenger automobile insurance in the voluntary market.

b. The board shall establish the type of information which may be made available to insurers, which may include, but not be limited to, the name, address, and classification of the insured, a description of the vehicle, the loss history of the insured, the limits of coverage on the policy, and the producer of record.

c. The board shall make this data available to all insurers writing private passenger automobile insurance in the voluntary market in a nondiscriminatory manner to facilitate the insurers' depopulation of the association.

d. The establishment of this data bank may be incorporated in the plan of operation of the association, but it shall not require the approval of the commissioner. The data bank shall be fully operational within five months of the effective date of this section.

L. 1988, c. 119, s. 23; amended 1988,c.156,s.3.



Section 17:30E-6.2 - Task Force

17:30E-6.2. Task force
a. The board of the association shall amend its plan of operation to establish a Task Force to conduct field file audits of servicing carriers. The Task Force shall conduct the audits to determine whether the servicing carriers have followed normal and prudent industry practices in their handling of claims on behalf of the association.

b. The Task Force shall report its findings to the board and to the commissioner at least semiannually, along with any findings or recommendations which have resulted from its audit.

c. The commissioner shall annually report to the Legislature his findings with respect to the audits, along with any recommendations which he may have with respect to the servicing of association claims.

L. 1988, c. 156, s. 13.



Section 17:30E-7 - Powers And Duties

17:30E-7. Powers and duties
Pursuant to the plan of operation, the association shall have the power and duty to:

a. Enter into contracts as are necessary or proper to carry out the provisions and purposes of this act;

b. Sue or be sued in the name of the association, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against members. A judgment against the association shall not create any direct liability against the servicing carrier, board of directors or the individual members, or the individual participating members of the association;

c. Indemnify its directors and employees for any and all claims, suits, costs of investigations, costs of defense, settlements or judgments against them on account of an act or omission in the scope of a director's duties or employee's employment. The association shall refuse to indemnify if it determines that the act or failure to act was because of actual fraud, willful misconduct or actual malice;

d. Take such action as is necessary to prevent and avoid the payment of improper claims against the association or the coverage provided by or through the association;

e. Arrange for the issuance of automobile insurance to any qualified applicant through servicing carriers. Each servicing carrier shall issue policies in the name of the servicing carrier, on behalf of the association, to the extent the plan of operation provides. Servicing carriers, as agents of the association, shall have no individual liability for claims or policies written by the association. However, notwithstanding the above, or any other provision of law to the contrary, the association shall not arrange for the issuance or renewal of any automobile insurance policy, either through a servicing carrier or on its own behalf, on or after October 1, 1990;

f. Appoint from among its members appropriate legal, actuarial, claims, investment and other committees as necessary to provide technical assistance in the operation of the association, policy and other contract design, and any other function within the authority of the association;

g. Establish standards for, and review operating practices of, servicing carriers and producers to determine whether such practices are adequate to properly service association business, and to take appropriate action to eliminate inadequate operating practices and develop adequate operating practices, and to appoint an audit committee to review operating practices. The audit committee shall be composed of servicing carriers, producers, and member companies who are not servicing carriers;

h. Develop criteria and establish a monitoring system to ensure that: (1) servicing carriers do not obtain an unfair advantage, because of their servicing carrier relationship with producers over other member companies which are not servicing carriers; and (2) member companies do not obtain an unfair advantage over producers of record without a contractual relationship with a voluntary market company, as a result of an offer of voluntary market coverage to an insured of the association;

i. Order the reporting of such statistics by the members of the association as it deems necessary;

j. Reimburse servicing carriers from association funds;

k. Adopt bylaws for the regulation of its internal affairs;

l. Employ a general manager, who shall serve at its pleasure and be responsible for the conduct of the administrative affairs of the association. The board may employ other necessary personnel and may delegate to the general manager and other personnel such authority as it deems necessary to assure proper administration and operation of the association consistent with the plan of operation. The board shall arrange and contract if necessary for suitable quarters within the State of New Jersey for operations of the association; for such equipment, goods and services; and incur such expenses as it deems necessary to assure efficient administration of the association consistent with the plan of operation. If required by the plan of operation, the board may establish service centers in underserviced areas, which service centers shall provide for the dissemination of full information on the coverages available under this act and for referrals to appropriate outlets for the acquisition of such coverage;

m. Hear and determine complaints of any member or producer concerning the operation of the association in accordance with procedures prescribed in section 28 of this act;

n. Annually report to the commissioner on the operation of the association;

o. Record and investigate complaints involving the conduct of producers and to take appropriate corrective action or to recommend to the commissioner appropriate disciplinary action, including suspension or revocation of authority to write association business;

p. Review servicing practices of servicing carriers to determine whether such practices are adequate to properly service the risks written by the association; and upon finding that the practices of any servicing carrier are inadequate, establish a program for that member which will assist the servicing carrier in the performance of its duties and charge that servicing carrier a reasonable fee for establishing and operating such a program;

q. Audit the operations of members for the purpose of determining compliance with this act;

r. Develop methods and standards for the establishment of adequate, actuarially sound reserves for unpaid losses and loss adjustment expenses, including provision for incurred but not reported losses; and

s. Take such other action as is necessary to effectuate the purposes of this act.



L.1983,c.65,s.19; amended 1983,c.301,s.4; 1990,c.8,s.16.



Section 17:30E-8 - Sources Of Income

17:30E-8. Sources of income
a. The association shall derive income from the following sources for the payment of expenses, losses, and the provision of adequate, actuarially sound reserves for unpaid losses and loss adjustment expenses, including incurred but not reported losses, in connection with association business: (1) net premiums earned; (2) income generated from any association accident surcharge system permitted or required by law; (3) that percentage of surcharges collected by the Division of Motor Vehicles prior to October 1, 1991 and deposited with the association pursuant to subsection b. of section 6 of the "New Jersey Automobile Insurance Reform Act of 1982," P.L.1983, c.65 (C.17:29A-35); (4) income collected by members of the association and by the association from the residual market equalization charge imposed prior to April 1, 1991, or flat charges (also referred to as capitation fees or policy constants, but not including premiums for uninsured motorist or towing coverage, or flattened tax and expense fees implemented pursuant to section 8 of P.L.1983, c.65 (C.17:29A-37)) imposed prior to April 1, 1991, levied on a per car and per coverage basis; (5) income from investment of moneys collected pursuant to paragraphs (1), (2), (3), (4) and (6) of this subsection; and (6) income collected by the Director of the Division of Motor Vehicles prior to October 1, 1991, pursuant to section 68 of P.L.1990, c.8 (C.17:33B-63). Residual market equalization charges collected on behalf of the association shall on a monthly basis be certified to by the carrier and shall be transferred to the association in accordance with the plan of operation. No producer commissions or premium taxes shall be paid on, or company expenses or servicing carrier compensation deducted from, the residual market equalization charge. No servicing carrier compensation or commissions shall be paid by the association on violation surcharges deposited by the Division of Motor Vehicles with the association. All premiums received by servicing carriers on behalf of the association shall on a monthly basis be certified to by the carrier and shall be transferred to the association in accordance with the plan of operation. Premiums shall be transferred to the association net of commissions paid, all premium taxes, and servicing carrier compensation, except as otherwise required by law.

All claims and claim expense payments paid on association business shall be disbursed by the servicing carriers or the association through drafts drawn on association funds in accordance with the plan of operation. Servicing carriers, as agents of the association, shall have no individual liability on claims or policies written by the association.

b. At least annually, the board shall file its experience with the commissioner, which experience shall include the projected income, expenses, losses and reserve requirements of the association for the ensuing year, any adjustment in previously established reserves for unpaid losses and loss adjustment expenses necessary to make such reserves adequate and actuarially sound, and the initial filing shall include the experience of the automobile insurance plan established pursuant to P.L.1970, c.215 (C.17:29D-1). Except in the case of the initial or other filing applicable to the first year of operation of the association, the board shall include in its filing with the commissioner, for his approval, a computation of the residual market equalization charge per insured vehicle to be collected by each member from its voluntary insureds, exclusive of principal operators 65 years of age or older, and by each servicing carrier from association insureds or insureds covered by the Market Transition Facility created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11), exclusive of principal operators 65 years of age or older, to offset the anticipated losses of the association.

At the end of the first 12 months of the operation of the association and at least annually thereafter, the board shall also include in its filing with the commissioner a review of the previous year's experience, setting forth the income, losses, and reserve requirements, including any adjustment in previously established reserves for unpaid losses and loss adjustment expenses necessary to make such reserves adequate and actuarially sound, and expenses of the association during the previous year. The filing shall be accompanied by such statistics and other information as the commissioner may deem necessary. The commissioner shall, within 60 days of such filing, approve or disapprove the filing, except that the commissioner may, for good cause, extend by not more than 60 days the period for approving or disapproving the filing. Failure to act within the period allowed for the commissioner's review of the filing shall be deemed approval of the filing, except that the running of the period shall be tolled by a request for additional information by the commissioner or until the association notifies the commissioner that it will not provide such additional information, together with the reason for not supplying the information. Failure to comply with a reasonable request for information may be a ground for disapproving all or part of the filing. If the commissioner disapproves all or part of the filing, he shall state the reasons for such disapproval, and indicate such portion of the filing he approves. Such disapproval shall be subject to review by the Appellate Division of the Superior Court.

c. The residual market equalization charge last approved by the commissioner shall continue to apply while the application for the revised charge is being processed by the commissioner pursuant to this section.

d. The residual market equalization charge per insured vehicle shall be collected following the effective date of such approval, by the insurer from its policyholders, exclusive of principal operators 65 years of age or older, on a uniform net direct car year of liability exposure basis and a net direct car year of physical damage exposure basis. Any insurer or rating organization making a residual market equalization charge pursuant to this subsection shall, 15 days prior to the date of the implementation of the proposed rate adjustment, make an informational filing with the commissioner, documenting compliance with the established method of distributing such residual market equalization charge.

e. Any insurer licensed to transact automobile insurance after the effective date of this act shall become a member of the association upon receiving such license and the determination of any such insurer's participation in the association shall be made as of the date of such membership in the same manner as for all other members of the association.

f. For purposes of this section and any other applicable provision of law, the residual market equalization charge shall not be considered insurance premium unless otherwise specifically provided therein.

L.1983,c.65,s.20; amended 1983,c.301,s.5; 1984,c.1,s.3; 1985,c.520,s.3; 1990,c.8,s.19.



Section 17:30E-8.1 - Insufficient Resources

17:30E-8.1. Insufficient resources
a. Beginning January 1, 1989 and annually thereafter, the commissioner shall determine whether the income of the association as provided for in paragraphs (1), (2), (3), and (5) of section 20 of P.L. 1983, c. 65 (C. 17:30E-8), and the residual market equalization charge levied pursuant to paragraph (4) of that section prior to the effective date of this 1988 amendatory and supplementary act is or will be sufficient to meet its obligations in the ensuing year. If the commissioner determines that the association has insufficient resources to meet its obligations, he shall request the board of the association to formulate a plan for the payment of no less than 50% of the aggregate residual bodily injury losses for which the association is to make payment during the ensuing 12 month period, which plan shall provide for the payment of these losses in no more than four annual installments. The board shall submit the plan to the commissioner for his approval. Interest on the balance of the unpaid claim shall be paid at the rate established by subsection (a) of R.S. 31:1-1 for loans in which there is no written contract.

b. In addition to the plan provided for in subsection a. of this section, the commissioner may also request the submission of a plan by the board for the deferral, for a period not to exceed 12 months, of payments by the association of property damage claims which are subject to subrogation.

c. No residual market equalization charge in excess of the charge levied prior to the effective date of this 1988 amendatory and supplementary act shall be approved by the commissioner unless the procedures established pursuant to subsection a. or b. of this section do not provide sufficient revenue for the association to pay its obligations.

L. 1988, c. 156, s. 12.



Section 17:30E-9 - Qualified Applicants

17:30E-9. Qualified applicants
a. Any qualified applicant shall be entitled to apply to the association for insurance coverage available pursuant to section 27 of this act. Subject to procedures established in the plan of operation, producers shall have authority to issue binders to qualified applicants.

b. If the servicing carrier determines that the applicant is a qualified applicant, the carrier, as an agent of the association, upon receipt of the appropriate premium, or such portion thereof as is prescribed in the plan of operation, shall issue or cause to be issued a policy of automobile insurance which shall include coverages and limits requested by the applicant and available under section 27 of this act.

c. No licensed insurance producer selected by the association to sell association policies shall refuse to furnish to any applicant quotations of premiums for association automobile insurance or shall fail to submit the application of a qualified applicant to the association when requested to do so by a qualified applicant.

d. No company shall terminate any agent or restrict the authority of any agent, directly or indirectly, or in any manner whatsoever, solely by reason of the volume of such agent's business written on behalf of the association or the experience produced by such business.

e. The association shall accept applications for coverage 90 days after the plan of operation has been approved.

f. The board may suspend the binding authority of any producer who has violated any provision of the plan of operation. In no event shall any failure on the part of the producer to properly perform under the provisions of the plan of operation or any directive of the association prejudice the rights of a good faith applicant to coverage through the association.

L. 1983, c. 65, s. 21, eff. Jan. 1, 1983, operative Jan. 1, 1984. Amended by L. 1986, c. 211, s. 3, eff. Jan. 12, 1987.



Section 17:30E-10 - Assignment Of Association Business

17:30E-10. Assignment of association business
a. Association business shall be serviced by producers selected by the board, in accordance with selection procedures and eligibility standards established by the plan of operation. The selection procedures shall include an affirmative action program and the establishment of a producer-to-population ratio which shall ensure adequate service on a regional basis. The plan of operation shall also establish procedures to facilitate the transition from the procedures governing producers, which are in effect as of the effective date of this act, to the selection procedures established by the association pursuant to this subsection.

b. Producers who are exclusive representatives of a company which is a servicing carrier shall be assigned to that carrier for the servicing of association policies. Producers who are not exclusive representatives of a servicing carrier may, at the election of the producer and with the consent of the servicing carrier, contract with the association to do business through any servicing carrier. Producers who are not exclusive representatives of a company which is a servicing carrier, or who have not otherwise established a contractual relationship with a servicing carrier pursuant to this section, shall be assigned to all servicing carriers on an equitable basis by the association, pursuant to the plan of operation. The assignments shall be in proportion to the percentage of association business which each servicing carrier has contracted with the association to accept and shall be balanced among territories. The assignments shall be reviewed at least annually and upon the request of a servicing carrier or producer. Pursuant to the plan of operation, the assignments shall be reallocated if it is found that the allocations are demonstrably inequitable. Reallocations shall be made in a manner to minimize the shifting of producers.

c. Every producer shall be assigned two alternate servicing carriers, pursuant to the plan of operation. In the event that any servicing carrier normally assigned to any producer ceases, as may be provided in the plan of operation, to accept applications temporarily, such applications shall be redistributed by the association to each producer's alternate servicing carrier.

d. In order to minimize disruption of association operations in cases in which a servicing carrier withdraws or will be withdrawing from the service of association business, the association, with the approval of the commissioner, shall be authorized to reallocate all, or any part, of the withdrawing servicing carrier's producers to one or more of the remaining servicing carriers.

L. 1983, c. 65, s. 22; amended 1986,c.211,s.4; 1988,c.119,s.41.



Section 17:30E-11 - Schedule Of Commissions

17:30E-11. Schedule of commissions
a. The producer shall receive commissions on association business which shall be designed to provide reasonable compensation for services performed by producers.

b. The rate of commission payable on policies issued by the association after January 1, 1987, shall be 10%, which rate shall remain in effect until January 1, 1988, at which time the rate of commission payable on association policies shall be 9%. This rate shall remain in effect until January 1, 1989, or until the number of drivers insured by the association is no greater than 30% of the aggregate number of insured private passenger automobiles in this State, whichever occurs later, at which time the commission payable on association policies shall be 8%.

c. Notwithstanding the provisions of subsection a. of this section, a higher commission, as established by the commissioner, may be paid by the association to producers who meet criteria established by the commissioner in the plan of operation, which criteria may include, but not be limited to, the territory in which the producer is located and whether or not the producer has an affiliation with an insurer which writes private passenger automobile insurance in the voluntary market.

d. In the event that a policy issued by the association is canceled by reason of nonpayment of premium or nonpayment of an installment payment due pursuant to an insurance premium finance agreement, the unearned commission shall be retained by the association and the effective cancellation date of the policy shall be no earlier than 10 days prior to the last full day for which the premium paid by the insured, net of the producer's full annual commission, would pay for coverage on a pro rata basis.

L. 1983, c. 65, s. 23, eff. Jan. 1, 1983, operative Jan. 1, 1984. Amended by L. 1986, c. 211, s. 12, eff. Jan. 12, 1987.



Section 17:30E-12 - Servicing Carrier

17:30E-12. Servicing carrier
a. Pursuant to the procedures and standards established in the plan of operation, the board shall solicit, by advertisement in at least two newspapers of general circulation in the State, proposals from members and eligible noninsurers to act as a servicing carrier for the association. Standards may include the submission of a deposit.

All proposals shall be publicly opened by the board, which, after consultation with, and the approval of, the commissioner, shall award a contract to the proposer or proposers, as the case may be, whose proposal, conforming to the solicitation for proposals, is most advantageous to the association and its policyholders in its judgment, upon consideration of price and other factors. The commissioner may reject any and all bids if he determines that the bid proposals do not serve the best interests of the association. If the bid process does not result in adequate servicing capacity for the association, capacity shall be achieved pursuant to the provisions of subsection e. of this section.

Any person who makes, or causes to be made, a false, deceptive, or fraudulent statement in any proposal to be a servicing carrier, or in the course of any proceeding in connection therewith, shall be subject to a fine of not less than $20,000.00, shall forfeit any fee which may be required to be submitted in conjunction with the proposal, and shall be permanently disqualified from submitting any further proposal under this section.

b. Insurers under common management or ownership may elect to submit an application to act as a servicing carrier in the name of any company in the group which is licensed and authorized to transact automobile insurance in this State. The commissioner may disapprove the action by the board, if he finds that the action is not in the best interests of the association, the insurer, or the purposes of this act, within 20 days of final approval by the board. The disapproval shall be made in writing and shall set forth the reasons for disapproval.

c. Any person other than a member may act as a servicing carrier if: (1) the person meets the standards of eligibility for non-insurer servicing carriers established by the commissioner in the plan of operation, after consultation with the board; and (2) the person is approved by the commissioner as being eligible. The plan of operation shall contain any standards of eligibility which the commissioner may deem appropriate for establishing the qualifications of persons desiring to become noninsurer servicing carriers, which standards may include, but not be limited to, financial soundness, the capacity to perform the services required, experience, and record of past performance.

The commissioner shall have the authority to exercise all the powers granted to him by Title 17 of the Revised Statutes, including the powers of examination, with respect to noninsurer servicing carriers deemed to be eligible pursuant to this subsection.

d. The standards of eligibility shall require that every non-insurer servicing carrier: (1) shall have minimum assets of $10,000,000.00; (2) shall have been in business for at least five years; (3) shall have had at least three years' experience in insurance related fields or activities; and (4) shall be able to demonstrate to the commissioner and the board that it has the capacity to issue and service a minimum of 100,000 private passenger automobile insurance policies.

e. After notice and hearing, the commissioner may require one or more members of the association or member of a group as provided in subsection b. of this section to act as servicing carriers, if he determines that the action is necessary to effectuate the purposes of this act, except that no company having less than 1% of the voluntary private passenger automobile insurance market in this State based on its net written car years of exposure shall be subject to the provisions of this subsection.

f. Pursuant to procedures established by the commissioner, any member of the association or eligible noninsurer which is acting as a servicing carrier may apply to the commissioner for permission to discontinue acting as a servicing carrier or to reduce its participation. After notice and a hearing, the commissioner may permit such insurer or eligible non-insurer to discontinue acting as a servicing carrier or to reduce its participation, on terms to be imposed by the commissioner, if the commissioner finds that such action is in the best interests of the insurer or eligible noninsurer, the association and the purposes of this act.

g. After notice and hearing, the association may recommend to the commissioner that the authority of a servicing carrier be terminated or the commissioner may terminate the authority of a servicing carrier to act as a servicing carrier, if the association or the commissioner determines that it is in the best interest of the association.

h. Any order of the commissioner pursuant to this section shall be subject to review by the Appellate Division of the Superior Court.

L. 1983, c. 65, s. 24; amended 1986,c.211,s.5; 1988,c.119,s.20.



Section 17:30E-13 - Territorial Base Rates

17:30E-13. Territorial base rates
Notwithstanding the provisions of section 7 of P.L. 1983, c. 65 (C. 17:29A-36), the rates used by the association shall be as follows:

a. On January 1, 1989, the territorial base rates used by the association for policies issued or renewed following that date for qualified applicants or association insureds who, for the three years preceding the date of issuance or renewal, (1) have been convicted of two or more moving violations, or have received four or more motor vehicle points, whichever is less; or (2) have had one or more at-fault accidents shall be adjusted by the commissioner so that they exceed the territorial base rates under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State by 10%. Qualified applicants or association insureds who have not had such accidents or moving violations or motor vehicle points in the three years preceding the issuance or renewal shall be rated under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State.

b. On January 1, 1990, the territorial base rates used by the association for policies issued or renewed following that date for qualified applicants or association insureds who, for the three years preceding the date of issuance or renewal, (1) have been convicted of two or more moving violations, or have received four or more motor vehicle points, whichever is less; or (2) have had one or more at-fault accidents shall be adjusted by the commissioner so that they exceed the territorial base rates under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State by 20%, unless the commissioner reduces the amount of the rate increase based on his certification as to the needs of the association on that date. Qualified applicants or association insureds who have not had such accidents or moving violations or motor vehicle points in the three years preceding the issuance or renewal shall be rated under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State.

c. On January 1, 1991, the territorial base rates used by the association for policies issued or renewed following that date for qualified applicants or association insureds who, for the three years preceding the date of issuance or renewal, (1) have been convicted of two or more moving violations, or have received four or more motor vehicle points, whichever is less; or (2) have had one or more at-fault accidents shall be adjusted by the commissioner so that they exceed the territorial base rates under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State by 30%, unless the commissioner reduces the amount of the rate increase based on his certification as to the needs of the association on that date. Qualified applicants or association insureds who have not had such accidents or moving violations or motor vehicle points in the three years preceding the issuance or renewal shall be rated under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State.

d. On January 1, 1992, the territorial base rates used by the association for policies issued or renewed following that date for qualified applicants or association insureds who, for the three years preceding the date of issuance or renewal, (1) have been convicted of two or more moving violations, or have received four or more motor vehicle points, whichever is less; or (2) have had one or more at-fault accidents shall be adjusted by the commissioner so that they exceed the territorial base rates under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State by 40%, unless the commissioner reduces the amount of the rate increase based on his certification as to the needs of the association on that date. Qualified applicants or association insureds who have not had such accidents or moving violations or motor vehicle points in the three years preceding the issuance or renewal shall be rated under the rating plan for standard insureds which is used by the rating bureau which files rates for the greatest number of insurers transacting private passenger automobile insurance in the voluntary market in this State.

e. On January 1, 1993, the commissioner shall direct the board to prepare, adopt and file with the commissioner rates which are based upon past and prospective loss experience of the risks underwritten by the association and the expenses attendant thereto, and which maintain the association on a self-sustaining basis. The commissioner shall approve or disapprove the rates filed by the board pursuant to the provisions of P.L. 1944, c. 27 (C. 17:29A-1 et seq.).

Nothing contained in this subsection shall be deemed to affect the commissioner's ability to continue to maintain any flat charges (also known as flat capitation fees or policy constants) pursuant to section 1 of P.L. 1984, c. 1 (C. 17:29A-37.1) or any residual market equalization charge pursuant to section 20 of P.L. 1983, c. 65 (C. 17:30E-8) approved on or before 48 months following the effective date of this 1988 amendatory and supplementary act.

f. Nothing contained in subsections a. through e. of this section shall operate to cause the rates charged by the association to result in revenues to the association which exceed the needs of the association in meeting its obligations and expenses.

g. The commissioner may order the adjustment of association rates in any territory in which the relationship between the rates used by the association and the rates used by insurers in the standard voluntary market is such that the voluntary market is adversely affected.

h. The commissioner may order the establishment of association rates which are higher than the rates which are otherwise provided for by this section, which rates would be applicable to certain drivers, based on their accident or violation records. The rates applicable to these drivers shall be established additively to the rates otherwise authorized for the use of the association, shall be spread equably across all classes and territories and may, at the discretion of the commissioner, vary as to the extent of the at-fault accident or violation records of the drivers.

L. 1983, c. 65, s. 25; amended 1986,c.211,s.6; 1988,c.119,s.21; 1988,c.156,s.1.



Section 17:30E-13.1 - Collision, Comprehensive Coverage Rates

17:30E-13.1. Collision, comprehensive coverage rates
Notwithstanding any other provision of law to the contrary, within 60 days of the effective date of this section, the board of directors of the association shall establish rates for collision and comprehensive coverages based on the past and prospective loss experience of the association for those coverages, which shall be filed for approval by the commissioner pursuant to P.L. 1944, c. 27 (C. 17:29A-1 et seq.). Any and all proceedings relating to a filing made pursuant to this section shall be completed on an expedited basis no later than 30 days after the date of the filing, and upon terms and conditions established by the commissioner. The rates so established shall, upon their approval by the commissioner, be applied to all qualified applicants and association insureds who, for the three years preceding the date of the approval by the commissioner, (1) have been convicted of two or more moving violations, or have received four or more motor vehicle points, whichever is less; or (2) have had one or more at-fault accidents.

L. 1988, c. 119, s. 22; amended 1988,c.156,s.2.



Section 17:30E-14 - Procedures For Voluntary Coverage

17:30E-14. Procedures for voluntary coverage
26. a. Within 45 days of the effective date of P.L.1988, c.119 (C.17:28-1.4 et al.), the commissioner shall, in the plan of operation, establish procedures to govern the voluntary writing of applicants and association insureds without the utilization of the association. These procedures shall include criteria identifying drivers who should be eligible for coverage in the voluntary market. Applicants and association insureds meeting these criteria shall be subject to assignment by the association to member companies, pursuant to an equitable apportionment procedure established in the plan of operation. The procedure shall give due consideration to the increase or decrease in the volume of private passenger automobile non-fleet exposures voluntarily written by member companies in this State since January 1, 1984.

b. (1) Pursuant to the procedures established in the plan of operation under subsection a. of this section, the commissioner shall establish a voluntary market quota, which shall not be less than 60% of the aggregate number of private passenger automobile non-fleet exposures written in the total private passenger automobile insurance market in this State on the effective date of P.L.1988, c.119 (C.17:28-1.4 et al.). The quota shall prescribe the number of voluntary market exposures which shall be written by member companies during the 12-month period beginning 60 days after the effective date of P.L.1988, c.119 (C.17:28-1.4 et al.).

(2) Within 30 days of the effective date of P.L.1990, c.8 (C.17:33B-1 et al.), the commissioner shall prescribe a second quota, which shall take effect immediately upon adoption by the commissioner and which shall not be less than 68% of the aggregate number of private passenger automobile non-fleet exposures written in the total private passenger automobile insurance market in this State on or before October 1, 1990. The quota shall prescribe the number of voluntary market exposures which shall be written by member companies during the period described in this paragraph.

(3) (Deleted by amendment, P.L.1990, c.8.)



(4) (Deleted by amendment, P.L.1990, c.8.)



c. In the event that any of the quotas established by the commissioner pursuant to subsection b. of this section have not been met by the end of any applicable period, the commissioner shall direct the association to assign the balance of the exposures needed to meet the applicable quota to member companies in a manner consistent with the apportionment procedure established pursuant to subsection a. of this section. A member company which exceeded its apportionment share for the 12-month period prescribed pursuant to paragraph (1) of subsection b. of this section shall receive credit for the excess against the quota imposed pursuant to paragraph (2) of subsection b. of this section.

d. (Deleted by amendment, P.L.1990, c.8.)



e. For the purposes of this section, any exposure written in the voluntary market by an affiliate of the insurer to which an apportioned share has been assigned shall be credited against that share.

f. The total number of exposures written in the voluntary market, net of exposures cancelled or nonrenewed, by a member company at the end of the applicable period shall be utilized in determining whether the member company has written its apportionment share in the voluntary market for purposes of complying with any quotas established by the commissioner pursuant to this section.

g. The commissioner may excuse a member company from meeting any of its obligations under this section that he determines would result in the member company being in an unsafe or unsound condition.

h. Any member company that does not write its apportionment share of any quota established by the commissioner pursuant to subsection b. or c. of this section within the applicable time period shall be precluded from nonrenewing automobile insurance policies pursuant to section 26 of P.L.1988, c.119 (C.17:29C-7.1) during the immediately following 12-month period.

i. In addition to the requirements of subsection a. of this section, the procedures governing the increase in voluntary market volume shall:

(1) establish guidelines and criteria for determining whether a person is a qualified applicant as defined in section 15 of P.L.1983, c.65 (C.17:30E-3), and procedures for the issuance of automobile insurance through the voluntary market to persons found not to be qualified applicants for association coverage, and for the referral of persons determined not to be eligible for association coverage to alternative residual market mechanisms;

(2) include provisions ensuring that servicing carriers do not obtain any unfair advantage over other member companies in the selection of qualified applicants and association insureds to be written as voluntary business;

(3) neither prohibit nor require member companies to write association business through association producers of record, except as provided for in this paragraph.

(a) When an exposure assigned to a member company in accordance with subsection c. of this section, as a result of the failure of the member company to meet an applicable quota, is written by the member company assigned the exposure, the association producer of record shall have the right to service that business, which shall include all renewals thereof, and shall be entitled to a commission for that service in accordance with subparagraph (c) of this paragraph.

(b) The association producer of record shall retain complete control, possession and ownership of all records and renewals regarding exposures assigned pursuant to subsection c. of this section, provided, however, that the member company may maintain such records as are provided to it under the procedure established by subsection a. of this section. A member company that acquires access to records pursuant to this subparagraph shall not share any such records with any other producer or use any such records to solicit direct renewal of the business, a change in producer of record, other insurance products or any other products.

(c) The association producer of record shall be paid a commission by the member company on the business serviced by the association producer of record pursuant to this paragraph. That commission shall be paid at a percentage rate no less than that being paid by the Market Transition Facility on July 1, 1991.

(d) A copy of every notice, other than bills, and including renewal declarations, change endorsements, cancellations and reinstatements, and the corresponding payment schedules included therein, correspondence, claims checks and acknowledgements, sent to an insured by a member company with respect to business covered by this paragraph, shall be sent to the association producer of record.

(e) This paragraph shall be applicable only to exposures assigned to member companies in accordance with subsection c. of this section as a result of the failure by the member company to meet an applicable quota. This paragraph shall not constitute the grant of an agency contract by the member company to the association producer of record authorizing the association producer of record to write new business through the member company; provided, however, that the association producer of record shall have the authority to provide the usual and customary servicing of the business subject to this paragraph, including adding new and replacement vehicles and adding or changing coverages on the business.

(f) Nothing in this paragraph shall deprive an insured of the right to designate a producer of record other than the association producer of record. Upon that designation, the rights of the association producer of record under this paragraph shall terminate. Notwithstanding any provision in this paragraph, the rights of the association producer of record under this paragraph shall terminate in the event of the producer's insolvency, gross and willful misconduct, fraud or license revocation; and

(4) provide for financial disincentives to applicants who, without good cause, reapply for coverage in the association after being placed in the voluntary market.

L.1983,c.65,s.26; amended 1986,c.211,s.7; 1988,c.119,s.25; 1990,c.8,s.20; 1991,c.462,s.1.



Section 17:30E-15 - Mandatory Coverage Limits

17:30E-15. Mandatory coverage limits
A qualified applicant who is eligible for coverage through the association shall be offered and entitled to coverage up to at least the following limits: a. bodily injury liability: $250,000.00 each person, $500,000.00 each accident; b. property damage liability: $100,000.00; c. bodily injury and property damage: $500,000.00 single limit each accident; d. comprehensive and collision coverage; e. uninsured motorist and underinsured motorist coverage: $250,000.00 each person and $500,000.00 each accident for bodily injury; $100,000.00 each accident for property damage or $500,000.00 single limit, subject to an exclusion of the first $500.00, unless the named insured elects a lower deductible in writing in an amount not less than $250.00, of the damage to property for each accident, except that the limits for uninsured and underinsured motorist coverages on association coverage shall not exceed the insured's policy limits for bodily injury and property damage, respectively; f. personal injury protection coverage as required by law; g. additional personal injury protection coverage required to be offered by law; and h. any other automobile insurance required to be offered by law and subject to the limits stated in the law. Motorcycles shall not be written for the coverages required or required to be offered pursuant to P.L. 1972, c. 70 (C. 39:6A-1 et seq.).

L. 1983, c. 65, s. 27; amended 1983, c.362,s.23; 1988,c.119,s.34.



Section 17:30E-16 - Hearing

17:30E-16. Hearing
a. A member insurer or producer aggrieved by a ruling of the association or by its alleged violation of or failure to comply with the plan of operation or the provisions of this act shall be entitled to a hearing upon a request made within 30 days after the date of the alleged violation or improper act or ruling, provided the commissioner may extend the time for requesting a hearing in extraordinary situations. The hearing shall be held within 15 days after the receipt of the request, by a panel of the board, consisting of not less than three member company representatives, one producer representative and one public member, at a time and place designated by the board. The ruling of a majority of the panel shall be deemed to be the formal ruling of the board unless the full board, on its own motion, shall modify or rescind the action of the panel.

b. Within 30 days after the conclusion of any hearing held pursuant to this section, the board shall issue a written ruling setting forth the determination of the issues presented and the facts and reasons on which such determination is based. This ruling may be appealed to the commissioner by the filing of a written notice of appeal with the board and commissioner within 30 days after issuance of the ruling.

c. The commissioner shall issue a written order approving, disapproving or modifying the action or decision of the board or directing it to reconsider its ruling.

d. Any order of the commissioner pursuant to this section shall be subject to review by the Appellate Division of the Superior Court.

L.1983, c. 65, s. 28, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:30E-17 - Suspension, Revocation; Penalties

17:30E-17. Suspension, revocation; penalties
a. The commissioner may suspend or revoke, after notice and a hearing, the certificate of authority of any member insurer or the license of any producer who willfully fails to comply with the provisions of this act or the regulations or plan of operation promulgated thereunder. In addition to or in lieu of suspension or revocation, any member company violating the provisions of this act or the regulations or plan of operation promulgated thereunder may be fined by the commissioner up to $10,000.00 for each such violation; and any producer violating the provisions of this act or the regulations or plan of operation promulgated thereunder may be fined by the commissioner up to $5,000.00 for each violation. These penalties shall be enforced and collected by the commissioner in the name of the State pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

b. If, after notice and opportunity to be heard, the board finds that a producer has violated the provisions of this act or the regulations, plan of operation or standards promulgated pursuant to this act, the board shall notify the commissioner and may request the commissioner to temporarily suspend the producer's authority to write new association business. The commissioner may issue an order suspending the producer's authority to write new association business, pending a hearing which shall be held within 20 days of the issuance of the order. If, after a hearing, the commissioner finds that the producer has violated the provisions of this act or the regulations, plan of operation or standards promulgated pursuant to this act, he shall take appropriate disciplinary action, including suspension or revocation of the producer's license or producer's authority to write business for the association, or both.

c. In the event the association sustains a financial loss due to any act or omission of any producer, member company or servicing carrier which violates any statutory, contractual or plan of operation requirement, the commissioner may, in addition or as an alternative to the penalties provided in subsections a. and b. of this section, order the restitution of any moneys owed to the association, and the reimbursement of reasonable costs of investigation and prosecution.

L. 1983, c. 65, s. 29; amended 1988,c.119.s.42.



Section 17:30E-17.1 - Violation By Servicing Carrier

17:30E-17.1. Violation by servicing carrier
If any servicing carrier is determined to have knowingly violated the plan of operation, or any rule of practice or guideline which has been established in connection therewith, with respect to the handling of claims or the underwriting of the policies of the association, or if a servicing carrier has been determined to have overcharged the association with respect to servicing carrier compensation, the servicing carrier shall repay any money owed to the association within 15 business days of notification by the association that such money is due, or shall pay the association interest on the money due at a rate determined by the commissioner. If the servicing carrier is determined to have willfully violated the plan of operation, or any rule of practice or guideline which has been established in connection therewith, with respect to the handling of claims or the underwriting of the policies of the association, or has willfully overcharged with respect to servicing carrier compensation, the servicing carrier shall be liable for treble damages.

L. 1988, c. 156, s. 11.



Section 17:30E-18 - Annual Report

17:30E-18. Annual report
One year after the operative date of this act and annually thereafter the commissioner shall make a comprehensive report to the Governor and the Legislature assessing the effectiveness of the act in accomplishing its stated purposes.

L.1983, c. 65, s. 30, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:30E-18.1 - Examination

17:30E-18.1. Examination
The commissioner may, whenever he deems it necessary, make or cause to be made an examination of the finances, operations, methods of conducting business, and all other affairs of the association, its management and its servicing carriers. For the purpose of the examination, the commissioner may authorize, employ or otherwise engage such person, persons or other resources to conduct the examination, or to assist therein, as he deems advisable. The reasonable expenses of the examination shall be determined by the commissioner and shall be paid by the association. The association shall recover all such payments by assessment of its member companies pursuant to an equitable assessment formula established in the plan of operation.

L. 1988, c. 119, s. 43.



Section 17:30E-19 - Copy Of Plan Of Operation Sent To Senate And General Assembly

17:30E-19. Copy of plan of operation sent to Senate and General Assembly
For the purposes of monitoring and evaluating the effectiveness of the implementation of this act, the commissioner shall forward a copy of the plan of operation or any amended plan of operation to the Senate and General Assembly on the first day in which both Houses shall be meeting in the course of a regular or special session after a plan or amended plan has been certified to the directors.

L.1983, c. 65, s. 31, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:30E-20 - Regulations

17:30E-20. Regulations
In addition to the general powers conferred upon the commissioner by law and this act, the commissioner shall have the authority to promulgate such regulations as he deems necessary for the effective implementation of this act.

L.1983, c. 65, s. 32, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:30E-21 - Recommendations Regarding Insurance Coverage To Commercial Vehicles

17:30E-21. Recommendations regarding insurance coverage to commercial vehicles
Twelve months after the operative date of this act the board shall submit to the commissioner recommendations with respect to the provision of insurance coverage to commercial vehicles through the association or a similar entity.

L.1983, c. 65, s. 33, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:30E-22 - Payment Of Taxes

17:30E-22. Payment of taxes
Taxes required to be paid pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.) on premiums earned by the association on or after the effective date of P.L.1990, c.8 (C.17:33B-1 et al.) shall be paid by the association to the State Treasurer and shall be credited to the New Jersey Automobile Insurance Guaranty Fund created by section 23 of P.L.1990, c.8 (C.17:33B-5).

L.1983,c.65,s.34; amended 1990,c.8,s.73.



Section 17:30E-24 - Severability

17:30E-24. Severability
The provisions of this act shall be severable, and if any of its provisions shall be held to be unconstitutional, the decision of the court shall not affect the validity of the remaining provisions of this act, except that the provisions of section 25 shall not be severable from the provisions of sections 13 to 31, and if any of the provisions of section 25 shall be held to be unconstitutional, the commissioner shall establish a plan for the providing of automobile insurance pursuant to P.L.1970, c. 215 (C. 17:29D-1).

L.1983, c. 65, s. 36, eff. Jan. 1, 1983, operative Jan. 1, 1984.



Section 17:31-1 - Surety Company As Bondsman; Premiums On Official Bonds

17:31-1. Surety company as bondsman; premiums on official bonds
Any bond, undertaking, recognizance, guaranty or other obligation required or permitted to guarantee the performance of any act, duty or obligation, or the refraining from any act, required or permitted, by law, or the charter, ordinances, rules or regulations of any municipality, board, body, organization, court or public officer, to be made, given, tendered or filed with surety or sureties, may be executed by any company authorized under the laws of this state to carry on the business specified in paragraph "g" of section 17:17-1 of this title. The execution by the company of the bond, undertaking, recognizance, guaranty or other obligation shall be, in all respects, a full and complete compliance with the requirements of every law, charter, ordinance, rule or regulation that the same be executed by one surety, or one or more sureties, or that the surety be residents, householders or freeholders, or either, or both, or possess any other qualification, and all courts, judges, heads of departments, boards, bodies, municipalities and public officers of every character shall accept and treat the same as conforming to, and fully complying with, the requirements of every such law, charter, ordinance, rule or regulation.

The premium for a bond given by a public official of the state, or a county, municipality or school district, pursuant to a law or ordinance, shall be paid by the state, county, municipality or school district, as the case may be.



Section 17:31-2 - Agreement For Deposit Of Property By Fiduciaries

17:31-2. Agreement for deposit of property by fiduciaries
A receiver, assignee, guardian, trustee, committee, executor, administrator, curator, or other fiduciary or party of whom a bond, undertaking or other obligation is required, may agree and arrange with the company for the deposit for safe-keeping of any money, assets or other property for which he may be responsible, with a bank, savings bank, safe deposit or trust company authorized to do business in this state, in such manner as to prevent the withdrawal or alienation of the money, assets or other property, or any part thereof, without the written consent of the company, or an order of the court or a judge thereof made on such notice to the company as the court or judge directs.



Section 17:31-3 - Qualifications For Action As Surety Or Guarantor

17:31-3. Qualifications for action as surety or guarantor
The company, to be qualified to so act as surety or guarantor, shall comply with all the requirements of chapters 17 to 33 of this title (s. 17:17-1 et seq.), applicable to it, and shall have good available assets in excess of its liabilities. The liabilities for the purposes of said chapters 17 to 33, shall be taken to be its capital stock, its outstanding debts and a premium reserve of fifty per cent of the annual premiums on all outstanding bonds, undertakings, recognizances and obligations of like character in force.



Section 17:31-4 - Bond As Lien On Real Estate

17:31-4. Bond as lien on real estate
No bond, undertaking, recognizance or other obligation heretofore or hereafter given or entered into by any company organized under the laws of this or any other State and authorized to transact in this State the business of executing bonds or entering into recognizances in civil or criminal proceedings in the courts of this State, and the business of insuring against loss or damage on account of neglect or breaches of duty or obligations guaranteed by the insurer or the business of guaranteeing bonds, undertakings or other obligations required by law or the charter, ordinances, rules or regulations of any county or municipality, or any forfeiture thereunder, shall be deemed to impose any lien upon the real estate of the company in this State.

This section shall not affect any right to a lien upon the real estate by attachment or other judicial proceeding or by judgment acquired by reason of any such bond or recognizance.

Amended by L.1953, c. 17, p. 260, s. 131.



Section 17:31-5 - Insurance Commissioner's Certificate Of Authority As Evidence

17:31-5. Insurance commissioner's certificate of authority as evidence
The certificate of authority issued by the commissioner, pursuant to chapters 17 to 33 of this title (s. 17:17-1 et seq.), to a surety company of this or any other state or foreign country, shall be evidence of its qualification and authority to become and be accepted as sole surety on all bonds, undertakings, recognizances and obligations required or permitted by law or the charter, ordinances, rules or regulations of any municipality, board, body, organization or public officer, and of the solvency and credit of the company for all purposes and its sufficiency as surety.



Section 17:31-6 - Sureties For Auto Club Bail Bonds

17:31-6. Sureties for auto club bail bonds
Any domestic or foreign surety company which has qualified to transact surety business in this State may, in any year, become surety in an amount not to exceed $500.00 with respect to any guaranteed arrest bond certificates issued in such year by an automobile club or association, by filing with the Commissioner of Insurance an undertaking thus to become surety.

L. 1970, c. 262, s. 1, eff. Nov. 2, 1970. Amended by L. 1985, c. 270, s. 1, eff. Aug. 2, 1985.



Section 17:31-7 - Filing With Insurance Commissioner

17:31-7. Filing with Insurance Commissioner
Any such undertaking shall be in a form to be prescribed by the Commissioner of Insurance, and subject to such regulations as he shall from time to time prescribe in regard thereto, and shall state the following:

a. The name and address of the automobile club or clubs or automobile association or associations with respect to guaranteed arrest bond certificates of which the surety company undertakes to be surety;

b. The unqualified obligation of the surety company to pay the fine or forfeiture in an amount not to exceed $500.00 of any person who, after posting a guaranteed arrest bond certificate with respect to which the surety company has undertaken to be surety, failed to make the appearance for which the guaranteed arrest bond certificate was posted.

L. 1970, c. 262, s. 2, eff. Nov. 2, 1970. Amended by L. 1985, c. 270, s. 2, eff. Aug. 2, 1985.



Section 17:31-8 - $500 Maximum

17:31-8. $500 maximum
Any guaranteed arrest bond certificate with respect to which a surety company has become surety, as herein provided, shall, when posted by the person whose signature appears thereon, be accepted in lieu of cash bail or other bond in an amount not to exceed $500.00, as a bail bond, to guarantee the appearance of such person in any court in this State, including all municipal courts in this State, at such time as may be required by such court, when the person is arrested for violation of any motor vehicle law of this State or any motor vehicle ordinance of any municipality in this State, except for the offense of driving under the influence of intoxicating liquors or of drugs or for any high misdemeanor, committed prior to the date of expiration shown on such guaranteed arrest bond certificate; provided that any such guaranteed arrest bond certificate so posted as bail bond in any court in this State shall be subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases as otherwise provided by law or as hereafter may be provided by law, and that any such guaranteed arrest bond certificate posted as a bail bond in any municipal court of this State shall be subject to the forfeiture and enforcement provisions of the charter or ordinance of the particular municipality pertaining to bail bonds posted.

L. 1970, c. 262, s. 3, eff. Nov. 2, 1970. Amended by L. 1985, c. 270, s. 3, eff. Aug. 2, 1985.



Section 17:31-9 - Surety Discrimination Ban

17:31-9. Surety discrimination ban
No surety authorized to do business in this State shall discriminate against minority or women's businesses with respect to the providing of coverage, and shall provide coverage for these businesses on the same basis and to the same extent as for any other like businesses.

L. 1985, c. 80, s. 1, eff. March 14, 1985.



Section 17:31-10 - Definitions Relative To Issuance Of Bail Bonds By Surety Companies.

17:31-10 Definitions relative to issuance of bail bonds by surety companies.

1. As used in this act:

"Bail agent or agency" means any person or entity that solicits, negotiates or sells bail bonds, or is affiliated in any manner with the execution of bail and is licensed as a limited lines insurance producer pursuant to P.L.2001, c.210 (C.17:22A-26 et seq.), an insurance producer or a limited insurance representative.

"Commissioner" means the Commissioner of Banking and Insurance.

"Surety company" means an insurer authorized to transact surety business in this State.

L.2003,c.202,s.1.



Section 17:31-11 - Temporary Suspension, Fines, Restoration.

17:31-11 Temporary suspension, fines, restoration.

2. a. Upon receipt of a certification from the Clerk of the Superior Court stating that a bail agent or agency has failed to provide full, accurate and truthful information to the Clerk of the Superior Court as required by section 4 of this act, or has failed to satisfy a judgment or judgments for forfeited bail, the commissioner shall notify the bail agent or agency that its authority to negotiate, solicit or sell bail bonds, or be affiliated in any manner with the execution of bail bonds in this State shall be temporarily suspended. Upon receipt of a certification from the Clerk of the Superior Court that a surety company has failed to register or provide full, accurate and truthful information to the Clerk of the Superior Court, as required by section 4 of this act or has failed to satisfy a judgment for forfeited bail, the commissioner may temporarily suspend the surety company's authority to negotiate, solicit or sell bail bonds, or be affiliated in any manner with the execution of bail bonds in this State. The temporary suspensions imposed in accordance with this section shall remain in effect until the Clerk of the Superior Court notifies the commissioner that the surety company or bail agent or agency has properly registered and has provided information in accordance with section 4 of this act or has satisfied the judgment or judgments for forfeited bail.

b.In addition to any temporary suspension imposed pursuant to subsection a. of this section, the commissioner, after notice and an opportunity for a hearing, shall impose a fine against the surety company, bail agent or agency in an amount of up to $10,000 for a first violation, up to $25,000 for a second violation and up to $100,000 for a third or subsequent violation for failure to register or provide full, accurate and truthful information to the Clerk of the Superior Court, as required by section 4 of this act or for failure to satisfy a judgment or judgments for forfeited bail.

c.The commissioner shall not restore the surety company's authority to negotiate, solicit or sell bail bonds, or be affiliated in any manner with the execution of bail bonds in this State, until the surety company has demonstrated that it has satisfied all judgments or court orders related to forfeited bail and has paid all fines imposed pursuant to this act.

d.Nothing in this act shall be construed to limit, preclude or otherwise adversely affect the commissioner's ability to pursue enforcement actions against the surety company, bail agent or agency resulting from violations of the insurance laws arising from the breach of the duties owed to the courts as provided in subsection a. of this section.

L.2003,c.202,s.2.



Section 17:31-12 - Deposit Of Amount Of Order Or Judgment On Appeal.

17:31-12 Deposit of amount of order or judgment on appeal.

3.Whenever a surety company, or bail agent or agency acting on its behalf, files an appeal in the Superior Court of New Jersey, Appellate Division, or the Supreme Court of New Jersey, from a judgment or order entered against it by a court to enforce the forfeiture of a bail bond pursuant to the Rules Governing the Courts of the State of New Jersey, the surety company shall deposit the full amount of the order or judgment in cash or by certified, cashiers or bank check with the Clerk of the Superior Court or Supreme Court, as appropriate. The court may allow the posting of a supersedeas bond, in a form approved by the court, upon the showing of good cause; provided, however, that good cause shall not mean an application by a surety to extend the time to forfeit a bond, to stay payment of a forfeiture of default judgment, or to extend the time to locate a defendant.

L.2003,c.202,s.3.



Section 17:31-13 - Registration By Surety Company Of Bail Agent, Agency.

17:31-13 Registration by surety company of bail agent, agency.

4. a. A surety company shall register with the Clerk of the Superior Court the name and address of each bail agent or agency authorized by the surety company to write bail. The surety company shall provide written notice to the Clerk of the Superior Court when any bail agent or agency authorized to write bail is terminated or is no longer authorized by the surety company to write bail.

b.With respect to each bail agent or agency set forth in subsection a. of this section, the surety company shall disclose the name and address of any bail agent or agency that has provided a guarantee to the surety company for the satisfaction of any forfeited bail or bail forfeiture judgments entered against that surety company written by such bail agent or agency. The registration and disclosure shall include a certification by each listed bail agent or agency stating that the information provided is true and accurate.

c.Any surety company, or bail agent or agency, failing to register with the Clerk of the Superior Court, or failing to provide full, accurate and truthful information to the Clerk of the Superior Court, in accordance with the provisions of subsections a. and b. of this section shall be subject to the penalties set forth in section 2 of this act.

d.In addition to the information required in subsections a. and b. of this section, surety companies and bail agents or agencies shall provide any other information that the Rules Governing the Courts of the State of New Jersey may require.

L.2003,c.202,s.4.



Section 17:31-14 - Construction Of Act Relative To Authority Of The Courts.

17:31-14 Construction of act relative to authority of the courts.

5.Nothing in this act shall be construed to limit, prohibit or otherwise adversely affect the authority of the Supreme Court of New Jersey to adopt rules or issue directives or procedures to preclude a surety company, or its bail agents or agencies, from negotiating, soliciting or selling bail bonds on behalf of any defendant charged with a criminal or quasi-criminal offense pending in the Superior Court or in a municipal court of this State.

L.2003,c.202,s.5.



Section 17:31-15 - Rules, Regulations.

17:31-15 Rules, regulations.

6.The commissioner may promulgate rules and regulations in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.2003,c.202,s.6.



Section 17:32-1 - Transaction Of Business By Foreign Companies

17:32-1. Transaction of business by foreign companies
Any insurance company formed by authority of another State or foreign government may be admitted to transact in this State any class or classes of insurance authorized by chapters 17 to 33 of this Title (ss.17:17-1 seq.), to be transacted by an insurance company of this State, in the manner hereinafter provided. Any corporation of any State of the United States, which by its charter or the laws of the State in which it was incorporated is authorized to write life insurance and insurance against accidents to persons, may, if possessed of a paid-up capital of not less than $1,000,000.00, be admitted to transact in this State all of the kinds of insurance specified in paragraphs "c," "d" and "e" of section 17:17-1 of this Title.

Amended 1968,c.336,s.4.



Section 17:32-2 - Prerequisites To Admission

17:32-2. Prerequisites to admission
No such company shall be admitted until it:

a. Files in the department a certified copy of its charter, deed settlement or certificate of organization, and a statement of its financial condition and business, in the form and detail the commissioner requires, signed and sworn to by its president and secretary or other proper officer;

b. Satisfies the commissioner that it is fully and legally organized under the laws of its State or country to do the business it proposes to transact; that its condition or methods of operation are not such as would render its operation hazardous to the public or its policyholders in this State; that it has, if a stock company, a fully paid-up, well invested and unimpaired capital and surplus of not less than the amount required by this subtitle to be possessed by a stock insurance company of this State transacting the same class or classes of insurance, or if a mutual company, that it has net cash assets of that amount;

c. Constitutes, by a duly executed instrument filed in the department, the commissioner and his successor in office its true and lawful attorney, upon whom all original process in any action or legal proceeding against it may be served, and therein agrees that any original process against it which may be served upon the commissioner shall be of the same force and validity as if served on the company, and that the authority thereof shall continue in force irrevocable so long as any liability of the company remains outstanding in this State; and

d. Obtains from the commissioner a certificate that it has complied with all the requirements of this subtitle applicable to it, and is authorized to transact business in this State. This certificate shall expire on May 1 of the following year, and shall be renewed each year before May 1; provided, that the commissioner may refuse to issue or renew any such certificate of authority if, in his judgment, such refusal will best protect the interests of the people of this State or if the company fails to comply substantially with any requirement or limitation of this subtitle applicable to it or any rule or regulation promulgated by the commissioner thereunder which in the judgment of the commission is reasonably necessary to protect the interests of the people of this State, but the commissioner may not refuse to renew any such certificate except after notice and hearing; and provided, that all such certificates outstanding and in force at the date of the passage of this act shall continue in full force and effect until May 1 next following the approval of this act, unless sooner revoked by the commissioner in accordance with section 17:32-14 of this Title; and provided, further, that no such certificate shall be issued by the commissioner if, in the judgment of the commissioner, the name of such company shall so closely resemble the name of any existing company authorized to transact business in this State as to be likely to mislead the public, unless such company shall agree to use, wherever its name shall appear or be used by it in connection with the transaction of business in this State, in type of equal size and prominence, the name of the State in which incorporated

Amended 1938,c.289,s.10; 1958,c.40,s.1.



Section 17:32-2.1 - Waiving Requirements For Certain Foreign Insurers

17:32-2.1. Waiving requirements for certain foreign insurers
1. Notwithstanding the provisions of any law, rule or regulation to the contrary, the Commissioner of Insurance may waive any requirement that a foreign or alien insurance or surety company which has applied for a certificate of authority to transact business in this State shall, for a period of five years prior to the date of the application for the New Jersey certificate of authority, have been authorized by its state or country of domicile to engage in, and in fact have been actively engaged in, the kind of insurance business for which it seeks the certificate of authority, if the insurer or surety meets all other requirements for admission to this State and upon a finding, by the commissioner, that the line or lines of insurance for which the insurer or surety has applied for a certificate of authority are presently underserved in this State.

L.1994,c.156.



Section 17:32-3 - Deposit Company Of Foreign Country

17:32-3. Deposit company of foreign country
If the company is organized under the laws of a foreign country it shall not be admitted until, in addition to complying with the foregoing conditions, it has made a deposit or deposits with the insurance commissioner or other officer of a State or States of the United State designated by the laws of such State or States to hold the same, of a total amount not less than $200,000.00, nor less than the capital required of a stock company of this State transacting the same kinds o business. The deposit or deposits must be in exclusive trust for the benefit and security of all the policyholders of the company in the United States, and shall be deemed for all purposes of this subtitle t capital of the company making it.

Amended 1960,c.35,s.1.



Section 17:32-4 - Evidence Of Authority Of Foreign Company

17:32-4. Evidence of authority of foreign company
When an insurance company of another State or foreign country complies with the laws of this State and has issued to it the certific of the commissioner, authorizing it to transact business in this State then in any civil action in which the company is plaintiff or defendant or in any criminal proceedings in this State, a certified copy of the certificate of authority, under the hand and official seal of the commissioner, shall be prima facie evidence of the incorporation of the company.

Amended 1953,c.17,s.132.



Section 17:32-5 - Deposits By Foreign Surety Companies; Return

17:32-5. Deposits by foreign surety companies; return
An insurance company of another state or foreign country transacting the business of insuring against loss or damage on account of neglect, or breaches of duty, or obligations guaranteed by the insurer, and not engaging in the business of executing or guaranteeing bonds, undertakings, recognizances or other obligations in any actions or proceedings or which are required by law or by charter, ordinances, rules or regulations of any county or municipality for the performance of any written contract for work, or supplies or for the enforcement of a penalty or forfeiture provided for in the contract, may be authorized to transact business in this state under the same requirements and regulations as other insurance companies of other states and countries. Any such company desiring to engage in this state in the business of suretyship and indemnity as provided in paragraph "g" of section 17:17 of this title, in the same manner and to the same extent as allowed to corporations created under chapters 17 to 33 of this title (s. 17:17-1 et seq.), shall deposit with the comptroller of this state the sum of fifty thousand dollars in good securities, worth at par and at market value least that sum, to be held for the benefit of the holders of the obligations of the company in this state, and in addition thereto shall have on deposit with the superintendent of insurance, or other state officer of the state where incorporated, if a company of another state of the United States, or if a company of a foreign country, with the proper state officers of some one of the United States, the sum of one hundred thousand dollars in good securities, worth at par and at market value at least that amount, held for the security of its obligations, and has a fully paid up, safely invested and unimpaired capital of at least two hundred and fifty thousand dollars. A company which has on deposit with the superintendent of insurance, or other state officer of the state where the company is incorporated, the sum of two hundred thousand dollars invested as herein provided, and held as security for all holders of the obligations of the company, whether in the home state or elsewhere, shall not be required to make any deposit in this state, and where any such company has the deposit of two hundred thousand dollars and has made the deposit of fifty thousand dollars with the comptroller of this state, the comptroller shall forthwith return the deposit of fifty thousand dollars to the company.



Section 17:32-8 - Trustees Of Company Of Foreign Country

17:32-8. Trustees of company of foreign country
Any admitted company of a foreign country may appoint trustees who are citizens of the United States and approved by the commissioner, to hold funds in trust for the benefit of its policyholders in the United States. The trustees shall be named by the directors of the company an certified copy of record of the appointment of the trustees and of the deed of trust, shall be filed in the department. The commissioner may examine the trustees and the assets in trust and all books and papers relating thereto as he may examine the officers, agents, assets and affairs of insurance companies. The funds so held by the trustees, so far as the same are in securities, moneys or credits admissible as sou assets in the financial accounts of insurance companies, shall, together with its deposits, made in accordance with section 17:32-3 of this tit constitute the assets of the company as regards its policyholders and creditors in the United States.



Section 17:32-9 - Power To Hold Real Estate

17:32-9. Power to hold real estate
Any insurance company of another state or foreign country transact business in this state may purchase, hold and convey real estate situa herein, for the purposes, and no other, and in the manner provided by chapters 17 to 33 of this title (s. 17:17-1 et seq.), for insurance companies of this state.



Section 17:32-10 - Compliance With Subtitle Necessary To Recovery In Court

17:32-10. Compliance with subtitle necessary to recovery in court
No insurance company not incorporated under the laws of this state doing business on the mutual plan, shall recover in an action in any court in this state upon any policy of insurance upon property in this state which has been or may be hereafter issued by the company, or upon any premium note given therefor, or for any assessment made upon the policy or note, unless it has, previous to the time of the issuance of the policy of insurance or the making of the premium note, complied with the provisions of this subtitle.



Section 17:32-13 - Surrender Of Certificate Of Authority; Return Of Securities

17:32-13. Surrender of certificate of authority; return of securities
An insurance company of another state or foreign country authorize to transact the business of insuring against loss or damage on account neglect or breaches of duty or obligations guaranteed by the insurer, at any time surrender to the commissioner its certificate of authority and thereafter cease to engage in the business. The company shall thereupon be entitled to the release and return of its securities so deposited, in manner following:

The company shall file with the commissioner a statement in writing under oath, giving the date, name and amount of all its then existing obligations of suretyship or indemnity in this state, setting out the facts of each case. The commissioner after an examination of the facts, shall require the company to file with the comptroller a bond to the state, in the penalty of not less than twenty thousand nor more than fifty thousand dollars, executed by the company and two or more responsible freeholders of this state, or a company of this state, duly authorized to transact such business, conditioned for the prompt fulfillment by the company of all its said outstanding obligations of suretyship and indemnity, and stipulating that the makers of the bond may be joined as defendants in any action upon any of the said obligations of suretyship or indemnity of the company, and that if judgment in the action is rendered against the company it may at the same time be rendered and enforced against the makers of the bond, without further or other action against them. The bond shall stand for the security and benefit of all persons interested in the outstanding obligations of suretyship and indemnity. Upon approving and filing the bond the comptroller shall deliver the securities to the company.



Section 17:32-14 - Revocation Of Authority To Do Business

17:32-14. Revocation of authority to do business
The authority of an insurance company of another state or foreign country may be revoked, after notice and hearing, if it fails to comply with any provision of law obligatory upon it, or for any reason for which the commissioner may refuse to issue or renew its certificate of authority under section 17:32-2 of this Title, or when in the opinion the commissioner its condition is unsound, or its assets above its liabilities, exclusive of capital and inclusive of unearned premiums or reinsurance reserve, are less than the minimum amount of capital and surplus or net assets required by this subtitle for admission to transact business in this State.

Amended 1958,c.14,s.1.



Section 17:32-15 - Retaliatory Taxation Of Foreign Insurers

17:32-15. Retaliatory taxation of foreign insurers
When by the laws of any other state or foreign country any premium income or other taxes, or any fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions are imposed upon New Jersey insurance companies, or reciprocal or interinsurance exchanges, doing business in such other state or foreign country, or upon their agents therein, which are in excess of such tax fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions imposed upon insurance companies, or reciprocal or interinsurance exchanges of such other state or foreign country doing business in New Jersey, or upon their agents therein, so long as such laws continue in force the same premium or income or other taxes, or fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions and restrictions of whatever kind shall be imposed upon insurance companies, or reciprocal interinsurance exchanges of such other state or foreign country doing business in New Jersey, or upon their agents therein. Any tax obligation imposed by any city, county, school district or other political subdivision of any other state or foreign country on New Jersey insurance companies, or reciprocal or interinsurance exchanges, shall be deemed to be imposed by such state or foreign country within the meaning of this section, and the Commissioner of Insurance for the purpose of this section may compute the burden of any such tax obligation on an aggregate statewide or foreign countrywide basis as an addition to the rate of tax payable by similar New Jersey companies, or reciprocal or interinsurance exchanges, in such state or foreign country. The addition to the rate tax payable by similar New Jersey companies, or reciprocal or interinsurance exchanges, shall be calculated by dividing (i) the aggregate of their tax obligations paid to any such city, county, school district or other political subdivision of such state or foreign country by (ii) the aggregate of the taxable premiums under the premium taxing statute of such state or foreign country. The commissioner may issue regulations to carry out the purpose of this act. The provisions of this section shall not apply to ad valorem taxes on real or personal property or to personal income taxes or to special purpose assessments imposed in connection with particular kinds of insurance.

L.1950,c.231,s.1; amended 1985,c.88,s.1.



Section 17:32-16 - Remedial Legislation; Liberal Construction

17:32-16. Remedial legislation; liberal construction
This act is deemed and declared to be remedial legislation for the protection of the health and welfare of persons resident in this State by subjecting nonadmitted insurers which solicit, insure, or cause to be solicited such resident persons to the laws which govern all foreign insurers which do business in the State of New Jersey. This act shall be liberally construed to effectuate its purpose and intent.

L.1968, c. 234, s. 1, eff. July 31, 1968.



Section 17:32-17 - Definitions

17:32-17. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings, except in those instances where the context clearly indicates otherwise:

(a) The term "commissioner" shall mean the Commissioner of Banking and Insurance.

(b) The term "insurer" shall mean any person, association or corporation engaged in the transaction of the business of insurance, a shall include, without limitation, interinsurance exchanges and mutual benefit societies.

L.1968,c.234,s.2.



Section 17:32-18 - Conditions For Authority To Transact Business

17:32-18. Conditions for authority to transact business
No insurer organized or existing under the law of another State, or of a foreign country, or any employee, agent or other representative thereof including, without limitation, promotional media, shall by mail or otherwise, transact in any manner, directly or indirectly, the business of insurance within this State unless and until:

(a) Admitted to transact the business of insurance pursuant to the provisions of this chapter; or

(b) Specifically permitted by any other law of this State to transact the business of insurance within this State.

L.1968,c.234,s.3.



Section 17:32-19 - Transacting Business Of Insurance; Acts Constituting

17:32-19. Transacting business of insurance; acts constituting
Without limiting the generality of the foregoing, an insurer which performs, causes or suffers to be performed within this State any of the following acts with reference to persons or property located or resident in the State of New Jersey, by mail or otherwise, directly or indirect shall be deemed to be transacting the business of insurance within this State:

(a) The solicitation of or advertising for any contract of insurance of any kind, including annuities involving life contingencies;

(b) The negotiation or effectuation of any contract of insurance of any kind, including annuities involving life contingencies;

(c) The signature, delivery or transmittal of any contract of insurance of any kind, including annuities involving life contingencies or any application therefor.

(d) The transmittal or receipt of any premium, commission, fee or other payment for any contract of insurance of any kind including annuities involving life contingencies.

(e) The maintenance or operation of any office for the transaction the business of insurance;

(f) The offering for sale, sale, promotion of, or issuance of any contract of insurance of any kind, including annuities involving life contingencies; or

(g) Any other acts normally incident to the transaction of the business of insurance.

L.1968,c.234,s.4.



Section 17:32-20 - Violations; Institution Of Relief; Process

17:32-20. Violations; institution of relief; process
Whenever it shall appear to the commissioner that any insurer, or any employee, agent, promotional medium, or other representative thereof, has violated, is violating, or is about to violate the provisions of this act, the Attorney General, upon the request of the commissioner, shall institute a civil action in the Superior Court for injunctive relief and for such other relief as may be appropriate under the circumstances. Process in such action may be served in accordance with the provisions of chapter 330 of the laws of 1952 (C. 17:51-1 et seq.) or as provided in the laws of this State and the rules of the Superior Court. Such action may proceed in a summary manner or otherwise. Nothing contained in this section shall limit or abridge the right to serve any process, notice or demand upon any person or insurer in any other manner now or hereafter deemed lawful.

L.1968,c.234,s.5.



Section 17:32-21 - Nonapplicability Of Act.

17:32-21 Nonapplicability of act.

6.The provisions of this act shall not be construed to apply to:

(a)The investigation, settlement or litigation of claims under any policy of insurance of any kind lawful when written in this State, or liquidation of the assets and liabilities of an insurer (other than the collection of new premiums) resulting from the operations of an insurer within this State which were lawful when conducted;

(b)Transactions involving any policy of insurance of any kind, subsequent to the issuance thereof, covering only subjects of insurance not resident, located or expressly to be performed in this State at the time of issuance, and lawfully solicited, written and delivered outside this State;

(c)The continuation and servicing of life insurance or accident or health insurance policies or annuity contracts remaining in force as to residents of this State when the insurer has withdrawn from this State and is not collecting new premiums within or from this State;

(d)The lawful transaction of contracts of reinsurance by insurers;

(e)Transactions involving group life insurance, group or blanket accident and health insurance, and group annuities where the master policy for such groups was lawfully issued and delivered in a state in which the insurer is duly admitted, and such policy conforms to the laws of the state in which it is delivered;

(f)Any life insurance company organized and operated without profit to any private shareholder or individual and exclusively for the purpose of aiding educational or scientific institutions organized and operated without profit to any private shareholder or individual, which issues residents of this State directly from its home office without agents, representatives or other field operations in this State, contracts of insurance and annuity contracts only to or for the benefit of such institutions and to individuals engaged in the service of such institutions; nor shall this subsection apply to any life, accident and health or annuity contracts issued by such life insurance company, provided that any such life insurance company shall: (1) furnish to the commissioner a copy of any policy or contract form issued to residents of this State; (2) furnish to the commissioner a copy of its annual statement prepared pursuant to the laws of the state of domicile of such life insurance company, as well as such other reports, documents and financial material as may be requested by the commissioner; and (3) designate the commissioner as its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against such life insurance company arising under any contract of insurance or annuity contract it has issued to, or which is held by, a resident of this State and process so served against such life insurance company shall have the same force and validity as if served upon said life insurance company; and provided further that the commissioner may, if in his judgment the interest of the public so requires, promulgate regulations affecting the contracts, investments, or other aspects of the operations of companies covered by this subparagraph (f), which shall be not more restrictive than the laws and regulations applicable to admitted life insurance companies;

(g)Insurance of vessels, crafts or hulls, cargoes, marine builder risks, marine protection and indemnity or other risks including strike and war risks commonly insured under ocean or wet marine forms of policy;

(h)Any wholly-owned insurance subsidiary or captive established by New Jersey Transit Corporation pursuant to subsection r. of section 5 of P.L.1979, c.150 (C.27:25-5).

L.1968,c.234,s.6; amended 2004, c.1, s.2.



Section 17:32-22 - Partial Invalidity

17:32-22. Partial invalidity
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1968,c.234,s.7.



Section 17:33-1 - Fees

17:33-1. Fees
On filing any certificate, executed by an insurance company of this State, in the department, there shall be paid to the commissioner, for the use of the State, fees as follows:

Certificate of incorporation, for each $1,000.00 of the total amount of the capital stock authorized, but in no case less than $25.00, $0.20.

Increase of capital stock, for each $1,000.00 of the total increase authorized, but in no case less than $20.00, $0.20.

Consolidation and merger of companies, $20.00.

Extension of corporate existence, the same as required by this section for the original certificate of incorporation.

Dissolution of company, change of name, change of nature of business, or for amended certificates of incorporation (other than those authorizing increase of capital stock), decrease of capital stock, increase or decrease of par value of shares, $20.00.

In cases where several amendments are contained in one certificate, for each amendment, $20.00.

All certificates not hereby provided for, $5.00.

The commissioner shall also charge and collect for his services under this subtitle, in addition to any other fees and charges due and payable into the State Treasury for any of his official acts or services, and pay into the State Treasury the following fees:

Filing the certified copy of the charter, deed of settlement or certificate of organization of an insurance company of another State or foreign country, $20.00.

Filing the statement of any such company on admission, $20.00.

Filing each annual statement of each insurance company, $20.00.

Each certificate of authority to an agent of an insurance company, $5.00.

Each license to an agent to procure insurance in unauthorized fire insurance companies, $20.00.

Computing the value of policies of life insurance companies, $0.30 per $1,000.00 of value so computed for the first $1,000,000.00 of the value, $0.10 per thousand for the next $9,000,000.00, $0.05 per thousand for the next $240,000,000.00, $0.02 per thousand for the next $250,000,000.00 and $0.01 per thousand for that part of the value so computed in excess of $500,000,000.00, except that, until the time the fee so computed exceeds the fee paid for the 1930 valuation, the latter amount shall be paid instead.

Each certificate of valuation of the policies, $1.00.

Each certificate of the condition or qualification of an insurance company, $1.00.

Each service of lawful process upon the commissioner as attorney, $10.00.

Each copy of any paper filed in the department, for each sheet or folio of 100 words, $0.20.

Certifying the same, $1.00.

For services in connection with deposits of securities by domestic insurance companies, the depositing company shall pay to the commissioner an annual fee of $15.00 on January 1 of each year and on each substitution of securities and clipping and forwarding of interest coupon an additional fee of $25.00.

Amended by L.1941, c. 118, p. 265, s. 2, eff. May 1, 1942; L.1945, c. 224, p. 731, s. 5; L.1970, c. 127, s. 11, eff. July 1, 1970.



Section 17:33-2 - Penalty For Violation

17:33-2. Penalty for violation
Except as in this subtitle otherwise provided, the penalty for each violation of any chapter of this subtitle or any supplement thereto, other than the failure of a company to file an annual statement, shall be a penalty not exceeding $1,000.00 for the first offense and not exceeding $2,000.00 for each succeeding offense. Any penalty provided for herein shall be enforced and collected by the commissioner in the name of the State in a summary proceeding in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). A warrant may issue in lieu of a summons. Upon the failure of the defendant to pay forthwith the amount of any money judgment rendered against him, such defendant shall be committed to the county jail as provided in said Penalty Enforcement Law until the penalty and costs are paid. One-half of the penalty, when recovered, shall be paid by the commissioner to the local firemen's relief association in the municipality wherein the violation was committed, if there is such an association therein, and if not, then in equal shares to the several firemen's relief associations in the county wherein the violation occurred, and if none exist in the county, then to the commissioner, to be distributed by him as other funds are by law distributed to such associations, and the other half to the commissioner for the use of the State. The necessary expenses for enforcing the provisions of this subtitle when not otherwise provided for, shall be paid out of the penalties so collected and the fees and taxes paid by insurance companies of other States and foreign countries.

Amended by L.1943, c. 148, p. 424, s. 12; L.1953, c. 17, p. 260, s. 133; L.1958, c. 69, p. 505, s. 8.



Section 17:33A-1 - Short Title

17:33A-1. Short title
This act shall be known and may be cited as the "New Jersey Insurance Fraud Prevention Act."

L.1983, c. 320, s. 1.



Section 17:33A-2 - Purpose Of Act

17:33A-2. Purpose of act
The purpose of this act is to confront aggressively the problem of insurance fraud in New Jersey by facilitating the detection of insurance fraud, eliminating the occurrence of such fraud through the development of fraud prevention programs, requiring the restitution of fraudulently obtained insurance benefits, and reducing the amount of premium dollars used to pay fraudulent claims.

L.1983, c. 320, s. 2.



Section 17:33A-3 - Definitions.

17:33A-3 Definitions.

3.As used in this act:

"Attorney General" means the Attorney General of New Jersey or his designated representatives.

"Bureau" means the Bureau of Fraud Deterrence established by section 8 of P.L.1983, c.320 (C.17:33A-8).

"Commissioner" means the Commissioner of Banking and Insurance.

"Hospital" means any general hospital, mental hospital, convalescent home, nursing home or any other institution, whether operated for profit or not, which maintains or operates facilities for health care.

"Insurance company" means:

a.Any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), or Subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.);

b.Any medical service corporation operating pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.);

c.Any hospital service corporation operating pursuant to P.L.1938, c.366 (C.17:48-1 et seq.);

d.Any health service corporation operating pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.);

e.Any dental service corporation operating pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.);

f.Any dental plan organization operating pursuant to P.L.1979, c.478 (C.17:48D-1 et seq.);

g.Any insurance plan operating pursuant to P.L.1970, c.215 (C.17:29D-1);

h.The New Jersey Insurance Underwriting Association operating pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.); and

i.(Deleted by amendment, P.L.2010, c.32)

j.Any risk retention group or purchasing group operating pursuant to the "Liability Risk Retention Act of 1986," 15 U.S.C.s.3901 et seq.

"Pattern" means five or more related violations of P.L.1983, c.320 (C.17:33A-1 et seq.). Violations are related if they involve either the same victim, or same or similar actions on the part of the person or practitioner charged with violating P.L.1983, c.320 (C.17:33A-1 et seq.).

"Person" means a person as defined in R.S.1:1-2, and shall include, unless the context otherwise requires, a practitioner.

"Principal residence" means that residence at which a person spends the majority of his time. Principal residence may be an abode separate and distinct from a person's domicile. Mere seasonal or weekend residence within this State does not constitute principal residence within this State.

"Practitioner" means a licensee of this State authorized to practice medicine and surgery, psychology, chiropractic, or law or any other licensee of this State whose services are compensated, directly or indirectly, by insurance proceeds, or a licensee similarly licensed in other states and nations or the practitioner of any nonmedical treatment rendered in accordance with a recognized religious method of healing.

"Producer" means an insurance producer as defined in section 3 of P.L.2001, c.210 (C.17:22A-28), licensed to transact the business of insurance in this State pursuant to the provisions of the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.).

"Statement" includes, but is not limited to, any application, writing, notice, expression, statement, proof of loss, bill of lading, receipt, invoice, account, estimate of property damage, bill for services, diagnosis, prescription, hospital or physician record, X-ray, test result or other evidence of loss, injury or expense.

L.1983, c.320, s.3; amended 1987, c.358, s.3; 1991, c.331, s.1; 1997, c.151, s.2; 2010, c.32, s.2.



Section 17:33A-4 - Violations.

17:33A-4 Violations.

4. a. A person or a practitioner violates this act if he:

(1)Presents or causes to be presented any written or oral statement as part of, or in support of or opposition to, a claim for payment or other benefit pursuant to an insurance policy or the "Unsatisfied Claim and Judgment Fund Law," P.L.1952, c.174 (C.39:6-61 et seq.), knowing that the statement contains any false or misleading information concerning any fact or thing material to the claim; or

(2)Prepares or makes any written or oral statement that is intended to be presented to any insurance company, the Unsatisfied Claim and Judgment Fund or any claimant thereof in connection with, or in support of or opposition to any claim for payment or other benefit pursuant to an insurance policy or the "Unsatisfied Claim and Judgment Fund Law," P.L.1952, c.174 (C.39:6-61 et seq.), knowing that the statement contains any false or misleading information concerning any fact or thing material to the claim; or

(3)Conceals or knowingly fails to disclose the occurrence of an event which affects any person's initial or continued right or entitlement to (a) any insurance benefit or payment or (b) the amount of any benefit or payment to which the person is entitled;

(4)Prepares or makes any written or oral statement, intended to be presented to any insurance company or producer for the purpose of obtaining:

(a)a motor vehicle insurance policy, that the person to be insured maintains a principal residence in this State when, in fact, that person's principal residence is in a state other than this State; or

(b)an insurance policy, knowing that the statement contains any false or misleading information concerning any fact or thing material to an insurance application or contract;

(5)Conceals or knowingly fails to disclose any evidence, written or oral, which may be relevant to a finding that a violation of the provisions of paragraph (4) of this subsection a. has or has not occurred; or

(6)Prepares, presents or causes to be presented to any insurer or other person, or demands or requires the issuance of, a certificate of insurance that contains any false or misleading information concerning the policy of insurance to which the certificate makes reference, or assists, abets, solicits or conspires with another to do any of these acts. As used in this paragraph, "certificate of insurance" means a document or instrument, regardless of how titled or described, that is, or purports to be, prepared or issued by an insurer or insurance producer as evidence of property or casualty insurance coverage. The term shall not include a policy of insurance, insurance binder, policy endorsement, or automobile insurance identification or information card.

b.A person or practitioner violates this act if he knowingly assists, conspires with, or urges any person or practitioner to violate any of the provisions of this act.

c.A person or practitioner violates this act if, due to the assistance, conspiracy or urging of any person or practitioner, he knowingly benefits, directly or indirectly, from the proceeds derived from a violation of this act.

d.A person or practitioner who is the owner, administrator or employee of any hospital violates this act if he knowingly allows the use of the facilities of the hospital by any person in furtherance of a scheme or conspiracy to violate any of the provisions of this act.

e.A person or practitioner violates this act if, for pecuniary gain, for himself or another, he directly or indirectly solicits any person or practitioner to engage, employ or retain either himself or any other person to manage, adjust or prosecute any claim or cause of action, against any person, for damages for negligence, or, for pecuniary gain, for himself or another, directly or indirectly solicits other persons to bring causes of action to recover damages for personal injuries or death, or for pecuniary gain, for himself or another, directly or indirectly solicits other persons to make a claim for personal injury protection benefits pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.); provided, however, that this subsection shall not apply to any conduct otherwise permitted by law or by rule of the Supreme Court.

f.A person who operates a motor vehicle on the public highways of this State, which motor vehicle is insured by a policy issued under the laws of another state, and who maintains a principal residence in this State or who has his motor vehicle principally garaged in this State violates the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) if he has knowingly prepared or made any written or oral statement, presented to any insurance company or producer licensed to transact the business of insurance under the laws of that other state, and which resulted in obtaining a motor vehicle insurance policy for his motor vehicle in that other state, that the person to be insured:

(1)Maintains a principal residence in the other state when, in fact, that person's principal residence is in this State; or

(2) Has his vehicle principally garaged in the other state, when, in fact, that person has his motor vehicle principally garaged in this State.

This subsection shall not apply to a person who insures a vehicle in another state, as permitted by and in accordance with the laws of that state, based on a second residence, or attendance at an educational institution, in that other state, if in obtaining the policy the person truthfully discloses to the insurance company or producer the state of the person's principal residence and the state where the vehicle is principally garaged.

amended 1991, c.331, s.2; 1995, c.132, s.1; 1997, c.151, s.3; 2015, c.48, s.2; 2015, c.195, s.10.



Section 17:33A-5 - Remedies; Penalties; Fund Established

17:33A-5. Remedies; penalties; fund established

5. a. Whenever the commissioner determines that a person has violated any provision of P.L.1983, c.320 (C.17:33A-1 et seq.), the commissioner may either:

(1) bring a civil action in accordance with subsection b. of this section; or

(2) levy a civil administrative penalty and order restitution in accordance with subsection c. of this section.

In addition to or as an alternative to the remedies provided in this section, the commissioner may request the Attorney General to bring a criminal action under applicable criminal statutes. Additionally, nothing in this section shall be construed to preclude the commissioner from referring the matter to appropriate state licensing authorities, including the insurance producer licensing section in the Department of Banking and Insurance, for consideration of licensing actions, including license suspension or revocation.

b. Any person who violates any provision of P.L.1983, c.320 (C.17:33A-1 et seq.) shall be liable, in a civil action brought by the commissioner in a court of competent jurisdiction, for a penalty of not more than $5,000 for the first violation, $10,000 for the second violation and $15,000 for each subsequent violation. The penalty shall be paid to the commissioner to be used in accordance with subsection e. of this section. The court shall also award court costs and reasonable attorneys' fees to the commissioner.

c. The commissioner is authorized to assess a civil and administrative penalty of not more than $5,000 for the first violation, $10,000 for the second violation and $15,000 for each subsequent violation of any provision of P.L.1983, c.320 (C.17:33A-1 et seq.) and to order restitution to any insurance company or other person who has suffered a loss as a result of a violation of P.L.1983, c.320 (C.17:33A-1 et seq.). No assessment shall be levied pursuant to this subsection until the violator has been notified by certified mail or personal service. The notice shall contain a concise statement of facts providing the basis for the determination of a violation of P.L.1983, c.320 (C.17:33A-1 et seq.), the provisions of that act violated, a statement of the amount of civil penalties assessed and a statement of the party's right to a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The noticed party shall have 20 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing containing an answer to the statement of facts contained in the notice. After the hearing and upon a finding that a violation has occurred, the commissioner may issue a final order assessing up to the amount of the penalty in the notice, restitution, and costs of prosecution, including attorneys' fees. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order.

Any penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. The Superior Court shall have jurisdiction to enforce the provisions of the "the penalty enforcement law" in connection with P.L.1983, c.320 (C.17:33A-1 et seq.). Any penalty collected pursuant to this subsection shall be used in accordance with subsection e. of this section.

d. Nothing in this section shall be construed to prohibit the commissioner and the person or practitioner alleged to be guilty of a violation of this act from entering into a written agreement in which the person or practitioner does not admit or deny the charges but consents to payment of the civil penalty. A consent agreement may contain a provision that it shall not be used in a subsequent civil or criminal proceeding relating to any violation of this act, but notification thereof shall be made to a licensing authority in the same manner as required pursuant to subsection c. of section 10 of P.L.1983, c.320 (C.17:33A-10). The existence of a consent agreement under this subsection shall not preclude any licensing authority from taking appropriate administrative action against a licensee over which it has regulatory authority, nor shall such a consent agreement preclude referral to law enforcement for consideration of criminal prosecution.

e. The New Jersey Automobile Full Insurance Underwriting Association and Market Transition Facility Auxiliary Fund (hereinafter referred to as the "fund") is established as a nonlapsing, revolving fund into which shall be deposited all revenues from the civil penalties imposed pursuant to this section. Interest received on moneys in the fund shall be credited to the fund. The fund shall be administered by the Commissioner of Banking and Insurance and shall be used to help defray the operating expenses of the New Jersey Automobile Full Insurance Underwriting Association created pursuant to P.L.1983, c.65 (C.17:30E-1 et seq.) or shall be used to help defray the operating expenses of the Market Transition Facility created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11).

L.1983,c.320,s.5; amended 1987, c.358, s.1; 1991, c.331, s.3; 1994, c.57, s.19; 1997, c.151, s.4.



Section 17:33A-5.1 - Surcharge For Insurance Fraud.

17:33A-5.1 Surcharge for insurance fraud.
53. In addition to any other penalty, fine or charge imposed pursuant to law, a person who is found in any legal proceeding to have committed insurance fraud shall be subject to a surcharge in the amount of $1,000. If a person is charged with insurance fraud in a legal proceeding and the charge is resolved through a settlement requiring the person to pay a sum of money, the person shall be subject to a surcharge in an amount equal to 5 percent of the settlement payment. The amount of any surcharge under this section shall be payable to the Treasurer of the State of New Jersey for use by the Department of Banking and Insurance to fund the department's insurance fraud prevention programs and activities.

L.2002,c.34,s.53.



Section 17:33A-6 - Statement On Insurance Claim Forms

17:33A-6. Statement on insurance claim forms
6. a. Insurance claim forms shall contain a statement in a form approved by the commissioner that clearly states in substance the following: "Any person who knowingly files a statement of claim containing any false or misleading information is subject to criminal and civil penalties."

b. (Deleted by amendment, P.L.1987, c.342.)



c. Insurance application forms shall contain a statement in a form approved by the commissioner that clearly states in substance the following: "Any person who includes any false or misleading information on an application for an insurance policy is subject to criminal and civil penalties."

L.1983,c.320,s.6; amended 1985,c.358; 1987,c.342; 1991,c.331,s.4; 1995,c.132,s.2.



Section 17:33A-7 - Actions By Insurance Companies Against Violators

17:33A-7. Actions by insurance companies against violators

7. a. Any insurance company damaged as the result of a violation of any provision of this act may sue therefor in any court of competent jurisdiction to recover compensatory damages, which shall include reasonable investigation expenses, costs of suit and attorneys fees.

b. A successful claimant under subsection a. shall recover treble damages if the court determines that the defendant has engaged in a pattern of violating this act.

c. A claimant under this section shall mail a copy of the initial claim, amended claim, counterclaims, briefs and legal memoranda to the commissioner at the time of filing of such documents with the court wherein the matter is pending. A successful claimant shall report to the commissioner, on a form prescribed by the commissioner, the amount recovered and such other information as is required by the commissioner.

d. Upon receipt of notification of the filing of a claim by an insurer, the commissioner may join in the action for the purpose of seeking judgment for the payment of a civil penalty authorized under section 5 of this act. If the commissioner prevails, the court may also award court costs and reasonable attorney fees actually incurred by the commissioner.

e. No action shall be brought by an insurance company under this section more than six years after the cause of action has accrued.

L.1983,c.320,s.7; amended 1997, c.151, s.5.



Section 17:33A-8 - Bureau Of Fraud Deterrence.

17:33A-8 Bureau of Fraud Deterrence.

8. a. (1) There is established in the Department of Banking and Insurance the Bureau of Fraud Deterrence. The bureau shall assist the commissioner in administratively investigating allegations of insurance fraud in consultation with the Office of the Insurance Fraud Prosecutor in accordance with subsection a. of section 9 of P.L.1983, c.320 (C.17:33A-9), and implementing programs to prevent insurance fraud and abuse. When so required by the commissioner and the Attorney General, the bureau shall cooperate with the Attorney General in the investigation and prosecution of criminal violations.

(2)In order to achieve administrative efficiencies, and notwithstanding the provisions of section 33 of P.L.1998, c.21 (C.17:33A-17), all civil investigators in the Office of the Insurance Fraud Prosecutor, other than those assigned to the Case Screening, Litigation and Analytical Support Unit, and those additional administrative and clerical support personnel as may be mutually agreed to by the commissioner and the Attorney General, shall be transferred to the Bureau of Fraud Deterrence in the Department of Banking and Insurance. Personnel transferred from the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety to the Department of Banking and Insurance pursuant to this paragraph shall be transferred with all tenure rights and any rights or protections provided by Title 11A of the New Jersey Statutes or other applicable statute, and any pension law or retirement system, as provided in the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

b.The commissioner shall appoint the full-time supervisory and investigative personnel of the bureau, including the assistant commissioner, who, except as provided in subsections a. and d. of this section, shall hold their employment at the pleasure of the commissioner without regard to the provisions of Title 11A of the New Jersey Statutes and shall receive such salaries as the commissioner from time to time designates, and who shall be qualified by training and experience to perform the duties of their position.

c.When so requested by the commissioner, the Attorney General may assign one or more deputy attorneys general to assist the bureau in the performance of its duties.

d.The commissioner shall also appoint the clerical and other staff necessary for the bureau to fulfill its responsibilities under this act. The personnel shall be employed subject to the provisions of Title 11A of the New Jersey Statutes, and other applicable statutes.

e.The commissioner shall appoint an insurance fraud advisory board consisting of eight representatives from insurers doing business in this State. The members of the board shall serve for two year terms and until their successors are appointed and qualified. The members of the board shall receive no compensation. The board shall advise the commissioner with respect to the implementation of this act, when so requested by the commissioner.

f.The Director of the Division of Budget and Accounting in the Department of the Treasury shall, on or before September 1 in each year, ascertain and certify to the commissioner the total amount of expenses incurred by the State in connection with the administration of this act during the preceding fiscal year, which expenses shall include, in addition to the direct cost of personal service, the cost of maintenance and operation, the cost of retirement contributions made and the workers' compensation paid for and on account of personnel, rentals for space occupied in State owned or State leased buildings and all other direct and indirect costs of the administration thereof.

g.The commissioner shall, on or before October 15 in each year, apportion the amount so certified to him among all of the companies writing the class or classes of insurance described in Subtitle 3 of Title 17 of the Revised Statutes (R.S.17:17-1 et seq.), and Subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S.17B:17-1 et seq.), within this State in the proportion that the net premiums received by each of them for such insurance written or renewed on risks within this State during the calendar year immediately preceding, as reported to him, bears to the sum total of all such net premiums received by all companies writing that insurance within the State during the year, as reported, except that no one company shall be assessed for more than 5% of the amount apportioned. The commissioner shall certify the sum apportioned to each company on or before November 15 next ensuing. Each company shall pay the amount so certified as apportioned to it to the Department of Banking and Insurance on or before December 31 next ensuing, and the sum paid shall be paid into the State Treasury in reimbursement to the State for the expenses paid.

"Net premiums received" means gross premiums written, less return premiums thereon and dividends credited or paid to policyholders.

h.(Deleted by amendment, P.L.2010, c.32)

L.1983, c.320, s.8; amended 1987, c.358, s.2; 1991, c.331, s.5; 2010, c.32, s.3.



Section 17:33A-9 - Alleged Violations; Civil Liability; Referrals; Records.

17:33A-9 Alleged violations; civil liability; referrals; records.

9. a. (1) Any person who believes that a violation of this act has been or is being made shall notify the bureau and the Office of the Insurance Fraud Prosecutor immediately after discovery of the alleged violation of this act and shall send to the bureau and office, on a form and in a manner jointly prescribed by the commissioner and the Insurance Fraud Prosecutor, the information requested and such additional information relative to the alleged violation as the bureau or office may require. The bureau and the office shall jointly review the reports and select those alleged violations as may require further investigation by the office for possible criminal prosecution, and those that may warrant investigation and possible civil action or enforcement proceeding by the bureau in lieu of or in addition to criminal prosecution. The Insurance Fraud Prosecutor and the assistant commissioner shall meet monthly to ensure that reports are handled in an expedited fashion.

(2)Whenever the Bureau of Fraud Deterrence or any employee of the bureau obtains information or evidence of a reasonable possibility of criminal wrongdoing not previously known or disclosed to the Office of the Insurance Fraud Prosecutor, the bureau shall immediately refer that information or evidence to that office. In determining whether a referral to the office is appropriate, the bureau shall utilize appropriate levels of internal review, which shall include but not be limited to approval at the assistant commissioner level. Upon referral, the bureau shall provide the office with all documents related to the referral consistent with section 39 of P.L.1998, c.21 (C.17:33A-23).

b.No person shall be subject to civil liability for libel, violation of privacy or otherwise by virtue of the filing of reports or furnishing of other information, in good faith and without malice, required by this section or required by the bureau or the Office of the Insurance Fraud Prosecutor as a result of the authority conferred upon it by law.

c.The commissioner may, by regulation, require insurance companies licensed to do business in this State to keep such records and other information as he deems necessary for the effective enforcement of this act.

L.1983, c.320, s.9; amended 1991, c.331, s.6; 2010, c.32, s.4.



Section 17:33A-10 - Subpena Powers; Violations By Persons Licensed By State.

17:33A-10 Subpena powers; violations by persons licensed by State.

10. a. If the bureau has reason to believe that a person has engaged in, or is engaging in, an act or practice which violates this act, or any other relevant statute or regulation, the commissioner or his designee, after consulting with the Insurance Fraud Prosecutor or his designee, may administer oaths and affirmations, request or compel the attendance of witnesses or the production of documents. The commissioner, after consulting with the Insurance Fraud Prosecutor or his designee, may issue, or designate another to issue, subpenas to compel the attendance of witnesses and the production of books, records, accounts, papers and documents. Witnesses who are not licensees of the Department of Banking and Insurance shall be entitled to receive the same fees and mileage as persons summoned to testify in the courts of the State.

If a person subpenaed pursuant to this section shall neglect or refuse to obey the command of the subpena, a judge of the Superior Court may, on proof by affidavit of service of the subpena, of payment or tender of the fees required and of refusal or neglect by the person to obey the command of the subpena, issue a warrant for the arrest of said person to bring him before the judge, who is authorized to proceed against the person as for a contempt of court.

b.If matter that the bureau or Office of the Insurance Fraud Prosecutor seeks to obtain by request is located outside the State, the person so required may make it available to the bureau or office, as the case may be, or its representative to examine the matter at the place where it is located. The bureau or office may designate representatives, including officials of the state in which the matter is located, to inspect the matter on its behalf, and it may respond to similar requests from officials of other states.

c.If (1) a practitioner, (2) an owner, administrator or employee of any hospital, (3) an insurance company, agent, broker, solicitor or adjuster, or (4) any other person licensed by a licensing authority of this State, or an agent, representative or employee of any of them is found to have violated any provision of this act, the commissioner or the Attorney General shall notify the appropriate licensing authority of the violation so that the licensing authority may take appropriate administrative action. The licensing authority shall report quarterly to the commissioner through the Bureau of Fraud Deterrence about the status of all pending referrals.

L.1983,c .320, s.10; amended 1997, c.151, s.6; 2010, c.32, s.5.



Section 17:33A-11 - Handling Of Documents, Records Of Investigations

17:33A-11. Handling of documents, records of investigations

11. Papers, documents, reports, or evidence relative to the subject of an investigation under this act shall not be subject to public inspection except as specifically provided in this act. The commissioner shall not detain subpenaed records after an investigation is closed or, if a claim for a civil penalty is filed by the commissioner pursuant to section 5 or subsection d. of section 7, upon final disposition of the claim by a court of competent jurisdiction, whichever shall be the later date. Subpenaed records shall be returned to the persons from whom they were obtained. The commissioner may, in his discretion, make relevant papers, documents, reports, or evidence available to the Attorney General, an appropriate licensing authority, law enforcement agencies, an insurance company or insurance claimant injured by a violation of this act, consistent with the purposes of this act and under such conditions as he deems appropriate. Such papers, documents, reports, or evidence shall not be subject to subpena, unless the commissioner consents, or until, after notice to the commissioner and a hearing, a court of competent jurisdiction determines that the commissioner would not be unnecessarily hindered by such subpena. Division investigators and insurance company fraud investigators shall not be subject to subpena in civil actions by any court of this State to testify concerning any matter of which they have knowledge pursuant to a pending insurance fraud investigation by the division, or a pending claim for civil penalties initiated by the commissioner.

L.1983,c.320,s.11; amended 1997, c.151, s.7.



Section 17:33A-12 - Regulations

17:33A-12. Regulations
The commissioner may promulgate such regulations as he deems necessary for the effective implementation of this act.

L.1983, c. 320, s. 12.



Section 17:33A-13 - Annual Report On Activities And Cost Effectiveness

17:33A-13. Annual report on activities and cost effectiveness
The commissioner shall report annually to the Senate Labor, Industry and Professions Committee and the Assembly Banking and Insurance Committee as to the activities of the division and the cost effectiveness of the programs established by the division.

L.1983, c. 320, s. 13.



Section 17:33A-14 - Criminal Prosecution

17:33A-14. Criminal prosecution
The imposition of any fine or other remedy under this act shall not preclude prosecution for a violation of the criminal law of this State.

L.1983, c. 320, s. 14.



Section 17:33A-15 - Filing Of Plan For Prevention, Detection Of Fraudulent Health, Auto Insurance Claims

17:33A-15. Filing of plan for prevention, detection of fraudulent health, auto insurance claims

1. a. Every insurer writing health insurance or private passenger automobile insurance in this State shall file with the commissioner a plan for the prevention and detection of fraudulent insurance applications and claims. The plan shall be deemed approved by the commissioner if not affirmatively approved or disapproved by the commissioner within 90 days of the date of filing. The commissioner may call upon the expertise of the director in his review of plans filed pursuant to this subsection. The commissioner may request such amendments to the plan as he deems necessary. Any subsequent amendments to a plan filed with and approved by the commissioner shall be submitted for filing and deemed approved if not affirmatively approved or disapproved within 90 days from the filing date.

b. The implementation of plans filed and approved pursuant to subsection a. of this section shall be monitored by the division. The division shall promptly notify the Attorney General of any evidence of criminal activity encountered in the course of monitoring the implementation and execution of the plans. Each insurer writing health insurance or private passenger automobile insurance in this State shall report to the director on an annual basis, on January 1st of each year, on the experience in implementing its fraud prevention plan.

c. In addition to any other penalties provided pursuant to P.L.1983, c.320 (C.17:33A-1 et seq.), the commissioner may impose a penalty of up to $25,000 per violation on any insurer for: failure to submit a plan; failure to submit any amendments to an approved plan; failure to properly implement an approved plan in a reasonable manner and within a reasonable time period; failure to provide a report pursuant to subsection b. of this section; or for any other violation of the provisions of this section.

d. For the purposes of this section, "insurer" means an insurance company as defined in subsections a., b., c., d., e., and f. of section 3 of P.L.1983, c.320 (C.17:33A-3).

L.1993,c.362,s.1; amended 1997, c.151, s.8.



Section 17:33A-16 - Office Of The Insurance Fraud Prosecutor.

17:33A-16 Office of the Insurance Fraud Prosecutor.

32.There is established in the Division of Criminal Justice in the Department of Law and Public Safety the Office of the Insurance Fraud Prosecutor. The Insurance Fraud Prosecutor shall be appointed by, and serve at the pleasure of, the Governor with the advice and consent of the Senate and be under the direction and supervision of the Attorney General. Any person appointed as Insurance Fraud Prosecutor shall have had prosecutorial experience, including experience in the litigation of civil and criminal cases. The Attorney General shall establish standards of performance for the Office of Insurance Fraud Prosecutor, which shall include standards of accountability.

L.1998,c.21,s.32.



Section 17:33A-17 - Appointment; Transfer Of Personnel.

17:33A-17 Appointment; transfer of personnel.

33.The Attorney General may appoint such personnel, including attorneys and clerical personnel, as necessary to carry out the duties of the office. The personnel charged with investigatory work in the Division of Insurance Fraud Prevention in the Department of Banking and Insurance shall be transferred to the Office of the Insurance Fraud Prosecutor as determined by the Commissioner of Banking and Insurance and the Attorney General, in accordance with a plan of reorganization, and shall become the Fraud Investigatory Section of the Office of the Insurance Fraud Prosecutor. Personnel transferred from the Division of Insurance Fraud Prevention in the Department of Banking and Insurance to the Office of the Insurance Fraud Prosecutor pursuant to this section and any such reorganization plan shall be transferred with all tenure rights and any rights or protections provided by Title 11A of the New Jersey Statutes or other applicable statutes, as provided in section 8 of P.L.1983, c.320 (C.17:33A-8), and any pension law or retirement system.

L.1998,c.21,s.33.



Section 17:33A-18 - Establishment Of Liaison Between Office, Other Departments; Responsibilities.

17:33A-18 Establishment of liaison between office, other departments; responsibilities.

34. a. A section of the Office of Insurance Fraud Prosecutor shall be designated to be responsible for establishing a liaison and continuing communication between the office and the Department of Health, the Department of Human Services, the Department of Labor and Workforce Development, any professional board in the Division of Consumer Affairs in the Department of Law and Public Safety, the Department of Banking and Insurance, the Division of State Police, every county prosecutor's office, local government units as may be necessary or practicable, and insurers.

b.The section of the office responsible for such liaison shall establish procedures: (1) for receiving notice from all entities enumerated in subsection a. of this section of any case in which fraud is suspected or has been substantiated; (2) for receiving referrals for the investigation of alleged fraud; (3) for receiving referrals for the prosecution of fraud by the office; (4) for receiving and referring information regarding cases, administrative or otherwise, under investigation by any department or other entity to the appropriate authority; and (5) for providing information to and coordinating information among any referring entities on pending cases of insurance fraud which are under investigation or being litigated or prosecuted. The liaison section of the office shall maintain a record of every referral or investigation.

L.1998, c.21, s.34; amended 2008, c.121, s.1; 2012, c.17, s.34.



Section 17:33A-19 - Duties Of Insurance Fraud Prosecutor.

17:33A-19 Duties of Insurance Fraud Prosecutor.

35.The Insurance Fraud Prosecutor shall investigate and, if warranted, prosecute, cases referred to it by insurers, State agencies, or county and municipal governments. The Insurance Fraud Prosecutor may assist county prosecutors in the investigation and prosecution of fraud, and shall give county prosecutors access to the data base maintained pursuant to section 38 of this amendatory and supplementary act.

L.1998,c.21,s.35



Section 17:33A-19.1 - Additional Investigatory And Prosecutorial Authority, Referral For Criminal Prosecution.

17:33A-19.1 Additional investigatory and prosecutorial authority, referral for criminal prosecution.

2.In addition to the investigatory and prosecutorial authority granted pursuant to section 35 of P.L.1998, c.21 (C.17:33A-19), the Insurance Fraud Prosecutor may investigate, and if warranted, prosecute, cases of failure to provide workers' compensation insurance coverage , or self-insurance for such coverage, as required pursuant to chapter 15 of Title 34 of the Revised Statutes. The Commissioner of Labor and Workforce Development shall not refer any case of failure to provide required workers' compensation insurance coverage, or self-insurance for such coverage, for criminal prosecution unless the employer has been afforded a reasonable opportunity to obtain that coverage. The provisions of this section are not jurisdictional, and the failure to afford such opportunity shall not in any manner be construed as a prerequisite to a criminal prosecution or conviction. Nothing in this section shall be deemed to limit the existing authority of the Insurance Fraud Prosecutor or any other prosecutorial entity.

L.2008, c.121, s.2.



Section 17:33A-20 - Establishment Of Statewide Fraud Enforcement Policy.

17:33A-20 Establishment of Statewide fraud enforcement policy.

36.The Attorney General shall, in consultation with county prosecutors, establish a Statewide fraud enforcement policy for all State and local agencies, including guidelines for the investigation and prosecution of fraud, which shall include standards for detecting fraud, for the investigation of alleged fraud and standards for the submission of cases for prosecution. Priorities shall be established among the cases referred to the office for prosecution or other litigation and the office shall assist referring entities in establishing priorities among investigations or cases to be disposed of by the entities themselves. The Insurance Fraud Prosecutor shall prosecute criminal cases, litigate civil cases as appropriate, or assist county prosecutors in prosecuting criminal cases in accordance with the guidelines and priorities so established.

L.1998,c.21,s.36.



Section 17:33A-21 - Standards Of Performance For Fraud Investigatory Section.

17:33A-21 Standards of performance for Fraud Investigatory Section.

37.Standards of performance shall be established for the Fraud Investigatory Section, which shall include, but not be limited to, recording the cases referred by insurers, local government agencies and others which are assigned to the Fraud Investigatory Section, investigating cases of alleged fraud in accordance with the priorities established by the Insurance Fraud Prosecutor, recording the disposition of the cases referred to the section, and making recommendations to the Insurance Fraud Prosecutor as to any procedural, regulatory, or statutory changes which may be necessary to carry out the provisions of this amendatory and supplementary act.

L.1998,c.21,s.37.



Section 17:33A-22 - Maintenance Of Data Base; Reporting Of Claims Information.

17:33A-22 Maintenance of data base; reporting of claims information.

38. a. The Insurance Fraud Prosecutor shall maintain a data base which includes referrals, reports of fraud investigations, prosecution, or litigation, and the results of such proceedings, which shall include: (1) identification of the referring entity; (2) type of fraud; (3) disposition of case; and (4) such other data as may be necessary to the work of the office and the referring entities.

b.The Insurance Fraud Prosecutor shall provide for the reporting of claims information by insurers writing at least $2,000,000 in direct insurance premiums in any calendar year, in a standard reporting form, which shall include, but shall not be limited to, information on stolen vehicles, including the owners of such vehicles, information on automobile accidents, including date and location of accidents, persons involved in accidents, the kinds of injuries sustained in accidents and treating health care providers, for the purpose of identifying patterns of possible fraudulent activity, which information shall be shared with county prosecutors, local law enforcement officials, and the New Jersey State Police. Every insurer shall submit the data required by the Insurance Fraud Prosecutor for all claims closing with payment during a period established by the Insurance Fraud Prosecutor.

L.1998,c.21,s.38.



Section 17:33A-23 - Access To Information Provided To Insurance Fraud Prosecutor.

17:33A-23 Access to information provided to Insurance Fraud Prosecutor.

39.The Insurance Fraud Prosecutor shall have access to all necessary information in the possession of the State or local public entities, including agency inspection reports, motor vehicle records and license information, individual case files, and intelligence information compiled and maintained by the Division of State Police in the Department of Law and Public Safety. Upon the request of the Insurance Fraud Prosecutor, any insurer which has referred a case to the Insurance Fraud Prosecutor or to any county or local government agency shall make available to the Office of the Insurance Fraud Prosecutor all information on the case in the insurer's possession.

L.1998,c.21,s.39.



Section 17:33A-24 - Additional Duties Of Office; Annual Report.

17:33A-24 Additional duties of office; annual report.

40.The Attorney General shall direct the Office of the Insurance Fraud Prosecutor to:

a.Confer from time to time with departments or other units of State government which have units which investigate fraud, in order to coordinate activities, share information, and provide any assistance necessary to any State agency in overseeing administrative enforcement activities;

b.Formulate and evaluate proposals for legislative, administrative and judicial initiatives to strengthen insurance fraud enforcement;

c.In connection with insurance fraud enforcement activities, act as the liaison for the Executive Branch of government with agencies involved in insurance fraud enforcement outside the Executive Branch, including federal agencies and the Judiciary;

d.Provide an annual report to the Governor and the Legislature, no later than March 1 of each year, as to the activities of the Insurance Fraud Prosecutor for the preceding twelve months, including, but not limited to, the number of cases referred, the number of cases investigated, the number of cases in which professional licenses were suspended or revoked, by type of license, the number of cases prosecuted, the number of convictions procured, and the aggregate amount of money collected in fines and returned in restitution to insurers or others.

L.1998,c.21,s.40.



Section 17:33A-25 - Recommendation For Suspension, Revocation Of Professional License.

17:33A-25 Recommendation for suspension, revocation of professional license.

41.In the case of a professional licensed or certified by a professional licensing board in the Division of Consumer Affairs in the Department of Law and Public Safety who is guilty of fraud, the Insurance Fraud Prosecutor may recommend to the appropriate board a suspension or revocation of the professional license.

L.1998,c.21,s.41.



Section 17:33A-26 - Restitution; Seizure Of Assets.

17:33A-26 Restitution; seizure of assets.

42.The Insurance Fraud Prosecutor shall consider the restitution of moneys to insurers and others who are defrauded as a major priority, in order that policyholders may benefit from the prosecution of those persons guilty of insurance fraud, and to that end, any assets of any person guilty of fraud shall be subject to seizure.

L.1998,c.21,s.42.



Section 17:33A-27 - Specific Goals, Strategies.

17:33A-27 Specific goals, strategies.

43.The Insurance Fraud Prosecutor shall have access to all information concerning insurance fraud enforcement activities in the possession of all State departments and agencies. The office shall meet on a regular basis with representatives of State departments and agencies and county prosecutors to set specific goals and strategies for the most effective resolution of insurance fraud cases, whether by criminal, civil, or administrative enforcement action, or a combination thereof.

L.1998,c.21,s.43.



Section 17:33A-28 - Application For Reimbursement.

17:33A-28 Application for reimbursement.

44.Any county prosecutor may apply to the Office of the Insurance Fraud Prosecutor for reimbursement for activities undertaken in connection with investigating and prosecuting insurance fraud. The Attorney General shall allocate such funds as he deems necessary from such moneys as may be appropriated for the operation of the Office of the Insurance Fraud Prosecutor to a fund dedicated for the purpose of reimbursing county prosecutors or sharing in fines levied by the Attorney General, which reimbursement or sharing may be made by the Attorney General at his discretion.

L.1998,c.21,s.44.



Section 17:33A-29 - Provision Of Information From Accident Report.

17:33A-29 Provision of information from accident report.

45.Every state and local law enforcement agency, including the New Jersey State Police, shall make available to investigators employed by insurers, upon presentation of appropriate identification, information from any accident report, as set forth in this section, no later than 24 hours following the time of occurrence. The information may include, but need not be limited to, the names and addresses of the owners of the vehicles, insurance information recorded on the accident report, and the names and addresses of passengers in the vehicles at the time of the occurrence and, if applicable, the name of any pedestrian injured in an accident. Every accident report form shall contain the names and addresses of any person occupying a vehicle involved in an accident, and any pedestrian injured in an accident.

L.1998,c.21,s.45.



Section 17:33A-30 - Certification Of Amount Allocable To Office Expenses.

17:33A-30 Certification of amount allocable to office expenses.

46.The Attorney General shall annually, on or before October 1, certify to the Commissioner of Banking and Insurance an amount allocable to the expenses of the Office of the Insurance Fraud Prosecutor for the preceding fiscal year, which amount shall be transferred to the Department of Law and Public Safety by the Commissioner of Banking and Insurance from the amounts assessed and collected pursuant to section 8 of P.L.1983, c.320 (C.17:33A-8).

L.1998, c.21, s.46; amended 2010, c.32, s.6.



Section 17:33A-31 - To 17:33a-34 Relocated To 2c:21-4.4 To 2c:21-4.7

17:33A-31 to 17:33A-34 relocated to 2C:21-4.4 to 2C:21-4.7



Section 17:33B-1 - Short Title

17:33B-1. Short title
This act shall be known and may be cited as the "Fair Automobile Insurance Reform Act of 1990."

L.1990,c.8,s.1.



Section 17:33B-2 - Findings, Declarations

17:33B-2. Findings, declarations
The Legislature finds and declares that:

a. For almost two decades the system of motor vehicle insurance in this State has been the subject of examination, reform, review and revision in all three branches of government.



b. The common public purpose throughout this period has been to provide to the motorists of this State a comprehensive program of indemnification from the injuries and damages that may arise out of the ownership or operation of motor vehicles that is equitable, efficient and economical.

c. As various legislative or executive initiatives were taken in pursuit of this public purpose, the insurance industry itself, and the businesses and professions that provide goods and services to those involved in motor vehicle accidents, were at the same time altering the way in which they conducted their businesses to respond to a changing business and regulatory climate to ensure that they continued to benefit.

d. It has become increasingly obvious to the Legislature and the public that, as a result, one of the principal goals of this common purpose has not been attained: economy. Not only has the cost of the insurance product itself escalated, but the subsidies that most drivers contribute to support the financially-troubled New Jersey Automobile Full Insurance Underwriting Association have made the system a burden, rather than a benefit, to the citizens of the State.

e. The current law developed through legislative initiative, executive administration and judicial interpretation for: (1) the underwriting and rating of motor vehicle insurance; (2) the apportionment of drivers between a voluntary and residual market based on their characterization as "good" or "bad" drivers; (3) the provision of health care services and motor vehicle repair; (4) the payment of claims and protection of the rights and remedies of those injured or damaged; and (5) the regulation and financing of this system, and its many aspects, is cumbersome, complex, and confusing and allows for and encourages inefficiency, waste, mismanagement and the potential for misuse of public and private moneys.

f. As a result of this experience, the Legislature finds that it is necessary to address the myriad aspects and issues of this complicated and interrelated system, not through piecemeal adjustment of various statutory or regulatory provisions, but through a logical, comprehensive and complete revision of the various laws and regulatory schemes that impact, in whatever fashion, on the system and its participants.

g. To provide a healthy and competitive automobile insurance system in this State, automobile insurers are entitled to earn an adequate rate of return through the ratemaking process.

h. To that end, the Legislature declares that it is in the public interest to:

(1) revise the basic options and coverages available under automobile insurance policies, including the option to make one's health insurance the primary source for payment of medical and hospital expenses;



(2) eliminate, over time, the current residual market mechanism, the New Jersey Automobile Full Insurance Underwriting Association, and certain of the market subsidies currently funding its losses;

(3) provide, through the appointment of an insolvency trustee, for the orderly evaluation, prioritization and satisfaction of obligations payable on behalf of the association;

(4) provide, through assessments on property-casualty insurers, a surtax on the premium taxes of automobile insurers, temporary assessments for the privilege of practicing certain professions and occupations, temporary and minimal increases in certain motor vehicle registration fees, as well as continuation of merit rating surcharges, for the funding of the debts and obligations of the association;

(5) create a new residual market mechanism in which insurers will share directly in the risk of insuring the "bad driver;"

(6) guarantee that "good drivers" secure motor vehicle insurance coverage in the voluntary market and control the apportionment of drivers in the residual market;

(7) eliminate anti-competitive aspects of the current rating laws as they apply to automobile insurers and completely eliminate combinations among automobile insurers for rate-making purposes;

(8) promote the efficient handling of claims and the elimination of fraud and other deceptive practices; and



(9) promote the participation of the insurance consumer in reducing losses through the installation and use of anti-theft devices, the successful completion of defensive driving courses, and similar activities.

L.1990,c.8,s.2.



Section 17:33B-3 - Appointment Of Trustee; Plan Of Operation; Powers Of Trustee; Annual Report

17:33B-3. Appointment of trustee; plan of operation; powers of trustee; annual report
a. The Legislature finds that the New Jersey Automobile Full Insurance Underwriting Association, created pursuant to section 16 of P.L.1983, c.65 (C.17:30E-4), is currently operating in a substantially impaired financial state with an operating deficit which the association has estimated to be in excess of $3 billion and that, based upon the results of a recent claim and underwriting review and financial audit, the Commissioner of Insurance stated that mismanagement by the insurance companies acting as servicing carriers cost the association $908 million between its inception in 1984 and 1988. The Legislature further finds that the association is not earning new premium income or collecting subsidies in an amount sufficient to pay its claims and expenses. The Legislature further finds that under the above enumerated circumstances the association, if it were a licensed insurer, would likely be declared financially impaired or insolvent pursuant to the provisions of P.L.1975, c.113 (C.17:30C-1).

b. Therefore,

(1) Within 90 days of the effective date of this 1990 amendatory and supplementary act, the commissioner shall appoint a trustee, who shall be a person experienced in insolvency or bankruptcy, who shall not, during his tenure as trustee be affiliated with or employed by an insurer. The trustee shall serve at the pleasure of the commissioner and shall be paid from funds available to the New Jersey Automobile Insurance Guaranty Fund created pursuant to section 23 of this act, in an amount and manner as determined by the commissioner. The trustee shall carry out his obligations as provided in this act and the plan of operation promulgated pursuant to paragraph (2) of this subsection.

(2) The trustee shall, as soon as possible upon appointment, promulgate a plan of operation to be approved by the commissioner. Pursuant to the plan of operation, the trustee shall have the authority to disburse funds made available from the New Jersey Automobile Insurance Guaranty Fund pursuant to section 23 of this act and such other monies as may be appropriated to or otherwise made available to the fund or the association, including those monies collected by the association pursuant to section 20 of P.L.1983, c.65 (C.17:30E-8), on behalf of the association for the payment of claims and other financial obligations of the association, including the contracts with the servicing carriers. The plan shall provide for the payment of covered losses on behalf of the association. Among other things necessary to the orderly evaluation, prioritization and disbursement of monies payable on behalf of the association, the plan shall contain a schedule for the prioritization of claims payments by the type of claim for which payment is due. The schedule may provide for the deferral of the payment of residual bodily injury losses over a period not to exceed four years. The schedule may also provide for the deferral of other payments only upon certification by the commissioner that the fund cannot by any other available means secure the monies necessary to pay those losses. However, the plan shall not provide for the deferral of payment of damages which are due and payable for present economic loss under any circumstance.

(3) The trustee shall report to the commissioner biannually, or more frequently if ordered by the commissioner, on the financial condition of the association and the disbursement of funds pursuant to the plan of operation. The commissioner shall make an annual report on the activities of the trustee to the Legislature and the Governor. The report shall contain an accounting of the immediately preceding annual period, including a report of the financial obligations attributable to the association; the income available to and the disbursements made by the trustee during that period; and a projection of the financial obligations, anticipated income and expected disbursements for the immediately succeeding annual period.

(4) In fulfilling his duties pursuant to this subsection, the trustee shall avail himself of the services of association staff and shall utilize association procedures, equipment and supplies to the extent such use facilitates fulfillment of the trustee's duties. The trustee shall have the authority to continue any audit being conducted with regard to the operations of the association and to conduct such audits.

L.1990,c.8,s.21.



Section 17:33B-4 - Liability Under Deferred Payment Plan

17:33B-4. Liability under deferred payment plan
Notwithstanding any provision of law to the contrary, no insured or other person covered under an association policy shall be held liable for payment of any claim attributable to damages subject to a deferred payment plan implemented pursuant to paragraph (2) of subsection b. of section 21 of this 1990 amendatory and supplementary act until payment is made to the covered person pursuant to the deferred payment plan.

L.1990,c.8,s.22.



Section 17:33B-6 - Residual Market Equalization Charges, Or Flat Charges, No Longer Imposed After April 1, 1991

17:33B-6. Residual market equalization charges, or flat charges, no longer imposed after April 1, 1991
Notwithstanding any of the provisions of sections 13 to 34 of P.L.1983, c.65 (C.17:30E-1 et seq.), section 1 of P.L.1984, c.1 (C.17:29A-37.1) or any other law, to the contrary, no residual market equalization charges, or flat charges (also referred to as flat capitation fees or policy constants) of any kind, other than the flattened tax and expense fees implemented pursuant to section 8 of P.L.1983, c.65 (C.17:29A-37), shall continue to be imposed or be imposed on or after April 1, 1991 on a per car or per coverage basis on automobile insurance policies or on policies insuring motor vehicles other than automobiles.

L.1990,c.8,s.17.



Section 17:33B-7 - Payment Of Premiums On Installment Basis

17:33B-7. Payment of premiums on installment basis
Any plan for the payment of premiums payable to the New Jersey Automobile Full Insurance Underwriting Association on an installment basis for policies issued for a one-year period shall provide for installment payments during a period of not less than nine months.

L.1990,c.8,s.86.



Section 17:33B-8 - Written Notice Needed For Cancellation Due To Nonpayment Of Premium

17:33B-8. Written notice needed for cancellation due to nonpayment of premium
a. No New Jersey Automobile Full Insurance Underwriting Association policy may be cancelled for nonpayment of premium unless written notice is provided at least 15 days prior to the effective date of cancellation accompanied by the reason for cancellation. Notice shall be provided to the named insured and the producer of record at their last known addresses.

b. The association shall notify the named insured and the producer of record at their last known addresses no later than 15 days after the nonrenewal of an association policy of such nonrenewal.

L.1990,c.8,s.87.



Section 17:33B-9 - List Of Licensed Insurance Brokers; Producer Assignment Program

17:33B-9. List of licensed insurance brokers; producer assignment program
a. The Commissioner of Insurance shall, on or before October 1, 1990, compile a list of insurance brokers licensed pursuant to the "New Jersey Insurance Producer Licensing Act," P.L.1987, c.293 (C.17:22A-1 et seq.), who are producers for the New Jersey Automobile Full Insurance Underwriting Association pursuant to section 22 of P.L.1983, c.65 (C.17:30E-10). The list shall include the name of the broker and any applicable fictitious, trade or firm name used by the broker; the business address of the broker; and shall set forth the authorities which the broker holds pursuant to section 10 of P.L.1987, c.293 (C.17:22A-10). The list shall be made available to all insurers licensed to transact automobile insurance in this State.

b. The commissioner shall initiate a plan to encourage the broadening of authorities held by those brokers who have been active as association producers.

c. The commissioner shall, on or before October 1, 1991, establish a producer assignment program. The program shall be available upon application to any licensed insurance producer who: (1) is a producer for the association; (2) has no affiliation with a voluntary market company for the purposes of placement of private passenger automobile insurance; (3) had an affiliation with an insurance company for the placement of automobile insurance in the voluntary market which was terminated by the insurer on or after December 31, 1980; (4) has demonstrated to the commissioner his competency, efficiency and effectiveness in servicing association and other insurance business as determined by a review of the record of the producer for complaints, violations of the licensing law and other factors deemed relevant by the commissioner; and (5) is located and services insurance in a geographic area which the commissioner has determined to lack sufficient representation for the placement of automobile insurance business in the voluntary market. The program shall provide for the assignment of qualified producers on an equitable basis to insurers writing private passenger automobile insurance in the voluntary market.

L.1990,c.8,s.57.



Section 17:33B-10 - Payment Of Costs To State

17:33B-10. Payment of costs to State
Any costs, including attorneys' fees, incurred by the State in maintaining any action against servicing carriers of the New Jersey Automobile Full Insurance Underwriting Association, whether brought by the Commissioner of Insurance, the Attorney General or any other person on behalf of the State of New Jersey, whether or not ultimately reimbursable as costs, shall be payable from monies available to the association or the New Jersey Automobile Insurance Guaranty Fund created pursuant to section 23 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.58.



Section 17:33B-11 - Market Transition Facility

17:33B-11. Market Transition Facility
88. a. There is created a Market Transition Facility to be operated by the Commissioner of Insurance pursuant to the provisions of this section. Every insurer authorized to transact automobile insurance in this State shall be a member of the facility and shall share in its profits and losses as provided by the commissioner pursuant to the provisions of subsection d. of this section.

b. (Deleted by amendment, P.L.1994, c.57.)

c. The facility shall arrange for the issuance and renewal of automobile insurance policies for the period commencing October 1, 1990 and ending September 30, 1992 pursuant to a plan of operation promulgated by the commissioner. The facility shall not issue or renew any policies of automobile insurance on or after October 1, 1992. The plan shall provide:

(1) The applicable levels of coverage available through the facility;

(2) That the premiums payable on policies issued by the facility shall be based on rates applicable to persons insured by the New Jersey Automobile Full Insurance Underwriting Association on September 30, 1990 but shall not incorporate the rates applicable under section 25 of P.L.1983, c.65 (C.17:30E-13) and section 22 of P.L.1988, c.119 (C.17:30E-13.1). However, the applicable rates for those insureds who do not qualify as eligible persons as provided in section 25 of P.L.1990, c.8 (C.17:33B-13) shall be those set by the plan for the provision of automobile insurance established pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1);

(3) Procedures for the filing and approval of changes in rates applicable to policies issued or renewed by the facility;

(4) For the issuance and renewal of automobile insurance through servicing carriers under contract with the New Jersey Automobile Full Insurance Underwriting Association pursuant to the provisions of section 24 of P.L.1983, c.65 (C.17:30E-12), utilizing, at the discretion of the commissioner, the staff of the association;

(5) Procedures for the depopulation of the facility which shall provide that: on or after April 1, 1991 no more than 29% of the aggregate number of private passenger non-fleet exposures written in this State shall be written by the facility and the New Jersey Automobile Full Insurance Underwriting Association created by P.L.1983, c.65 (C.17:30E-1 et seq.); on or after October 1, 1991 no more than 20% of the aggregate number of private passenger non-fleet exposures written in this State shall be written by the facility; on or after April 1, 1992 no more than 10% of the aggregate number of private passenger non-fleet exposures written in this State shall be written by the facility; and on or after October 1, 1992, 0% of the aggregate number of private passenger non-fleet exposures written in this State shall be written by the facility. In establishing the quotas set forth above, the plan shall prescribe the number of voluntary market exposures which shall be written during each six-month period set forth in this paragraph in a manner consistent with the apportionment procedure established pursuant to subsection a. of section 26 of P.L.1983, c.65 (C.17:30E-14). In the event that any of the quotas established pursuant to this paragraph have not been met by the end of the applicable period, the commissioner shall direct the facility to assign the balance of the exposures needed to meet the applicable quota to member companies pursuant to the apportionment procedure. A member company which exceeds its apportionment share for any six-month period set forth in this paragraph shall receive credit for the excess against the following period's obligation. The commissioner may excuse a member company from meeting its obligations under the depopulation procedures if he determines that the company would be placed in an unsafe or unsound condition. When an exposure is assigned to a member company under this paragraph as a result of the failure of the member company to meet an applicable quota, but only in such circumstances, the following shall apply:

(a) When an assigned exposure is written by the member company assigned the exposure, the facility producer of record shall have the right to service that business, which shall include all renewals thereof, and shall be entitled to a commission for that service in accordance with subparagraph (c) of this paragraph;

(b) The facility producer of record shall retain complete control, possession and ownership of all records and renewals regarding exposures assigned pursuant to this paragraph, provided, however, that the member company may maintain such records as are provided to it under the procedure established by subsection a. of section 26 of P.L.1983, c.65 (C.17:30E-14). A member company that acquires access to records pursuant to that subsection shall not share any such records with any other producer or use any such records to solicit direct renewal of the business, a change in producer of record, other insurance products or any other products;

(c) The facility producer of record shall be paid a commission by the member company on the business serviced by the facility producer of record pursuant to this paragraph. That commission shall be paid at a percentage rate no less than that being paid by the Market Transition Facility on July 1, 1991;

(d) A copy of every notice, other than bills, and including renewal declarations, change endorsements, cancellations and reinstatements, and the corresponding payment schedules included therein, correspondence, claims checks and acknowledgements, sent to an insured by a member company with respect to business covered by this paragraph, shall be sent to the facility producer of record;

(e) The procedure established in subparagraphs (a), (b), (c), (d), (e) and (f) of this paragraph shall be applicable only to exposures assigned to member companies in accordance with this paragraph as a result of the failure by the member company to meet an applicable quota. This paragraph shall not constitute the grant of an agency contract by the member company to the facility producer of record authorizing the facility producer of record to write new business through the member company; provided, however, that the facility producer of record shall have the authority to provide the usual and customary servicing of the business subject to this paragraph, including adding new and replacement vehicles and adding or changing coverages on the business; and

(f) Nothing in this paragraph shall deprive an insured of the right to designate a producer of record other than the facility producer of record. Upon that designation, the rights of the facility producer of record under this paragraph shall terminate. Notwithstanding any provision in this paragraph, the rights of the facility producer of record under this paragraph shall terminate in the event of the producer's insolvency, gross and willful misconduct, fraud or license revocation;

(6) A schedule for the payment of premiums on an installment basis. Any installment payment schedule for policies issued for a one-year period shall provide for installment payments during a period of not less than nine months;

(7) That no policy issued by the facility may be cancelled for nonpayment of premium unless written notice is provided at least 15 days prior to the effective date of cancellation accompanied by the reason for cancellation. Notice shall be provided to the named insured and the producer of record at their last known addresses;

(8) For notification of the named insured and the producer of record at their last known addresses no later than 15 days after the nonrenewal of a facility policy of such nonrenewal; and

(9) Such other provisions as are deemed necessary for the operation of the facility.

Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner shall amend the plan of operation to provide for an evaluation, prioritization and disbursement of claims payable by the facility. The amended plan of operation shall contain a schedule for the prioritization of the payment of claims from the facility's assets in accordance with the order in which each class of claims is set forth in subsection c. of section 26 of P.L.1975, c.113 (C.17:30C-26). Every claim in each class shall be paid in full, or adequate funds or other assets shall be set aside for such payment before the claims of the next class receive any payment, except that, if the facility is found to have insufficient funds to pay those claims, the commissioner may deny payment of claims to any class or classes. The commissioner shall issue final orders establishing the amounts and classes of claims payable from monies available to the facility, pursuant to procedures set forth in the plan of operation. These orders may be appealed to the Superior Court, Appellate Division. The commissioner may provide for the deferral of the payment of claims for noneconomic loss payable under policies issued by the facility over a period not to exceed four years. The commissioner may also provide for the deferral of other claim payments. In providing for such a deferral, consideration shall be given to the importance of paying claims for economic loss under policies issued by the facility in relation to other claims, of maintaining the facility's infrastructure in order to ensure the service and payment of claims, both pending and future, and of protecting the interests of facility policyholders.

The commissioner shall further amend the plan of operation to provide a procedure for the commissioner to appoint qualified claims examiners and accountants to conduct independent field examinations and claims audits of servicing carriers to determine whether the servicing carriers have followed normal and prudent industry practices in their handling of claims on behalf of the facility. These examinations and audits shall be conducted at least semi-annually, and the examiners shall provide a report to the commissioner along with any findings or recommendations which have resulted from the examinations or audits. The commissioner shall annually report to the Governor and the Legislature his finding with respect to the examinations and audits of the facility servicing carriers.

d. (1) The commissioner shall apportion any losses of the facility in an amount not to exceed $439 million among member companies based on each company's apportionment share as determined for purposes of depopulation pursuant to subsection a. of section 26 of P.L.1983, c.65 (C.17:30E-14), but no apportionment shall be made after the effective date of P.L.1994, c.57 (C.34:1B-21.1 et al.). All monies paid by a member company before the effective date of P.L.1994, c.57 (C.34:1B-21.1 et al.) shall be applied as a credit against such member company's apportioned share of losses. The facility is authorized to transfer up to $100 million to the Division of Motor Vehicles Surcharge Fund created pursuant to section 12 of P.L.1994, c.57 (C.34:1B-21.12).

(2) Any amounts actually paid by a member company to the facility as payments on account or any amounts paid to the commissioner to satisfy its apportioned share for the losses of the facility shall not be passed through to any policyholder by any member company to recoup any of the amounts so paid, except as required by subsection g. of section 2 of P.L.1990, c.8 (C.17:33B-2).

e. The facility shall be subject to the provisions of P.L.1945, c.132 (C.54:18A-1 et seq.).

f. The commissioner shall, notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to the contrary, amend the plan of operation from time to time as may be necessary to effectuate the purposes of P.L.1994, c.57 (C.34:1B-21.1 et al.) or for any other purpose.

g. The commissioner shall undertake a review of any executory contract for services to the facility and may modify or terminate any such contract if the commissioner determines that modification or termination is in the best interest of the facility. Notwithstanding the provisions of P.L.1954, c.48 (C.52:34-6 et seq.) or the provisions of section 24 of P.L.1983, c.65 (C.17:30E-12) to the contrary, the commissioner may enter into any contract on behalf of the facility, which may include the consolidation of the servicing of the facility's policies.

L.1990,c.8,s.88; amended 1991,c.462,s.2; 1994,c.57,s.17.



Section 17:33B-11.1 - Payment Of Claim Attributable To Damages Subject To Deferred Payment Plan

17:33B-11.1. Payment of claim attributable to damages subject to deferred payment plan
18. Notwithstanding any provision of law to the contrary, no insured or other claimant under a Market Transition Facility policy shall be held personally liable for payment of any claim attributable to damages subject to a deferred payment plan implemented pursuant to subsection c. of section 88 of P.L.1990, c.8 (C.17:33B-11) until payment is made to the insured or claimant pursuant to any deferred payment.

L.1994,c.57,s.18.



Section 17:33B-12 - Charges Under Depopulation Plan

17:33B-12. Charges under depopulation plan
Notwithstanding any provision of law to the contrary, an insurer may charge premiums at the rate level applicable to eligible persons insured by the facility as provided in paragraph (2) of subsection c. of section 88 of this 1990 amendatory and supplementary act to an insured written in the voluntary market under the depopulation plan established pursuant to paragraph (5) of subsection c. of section 88 of this act. However, no insured shall be subject to facility rates for a total period in excess of three years, including the time during which the insured is covered by the facility.

L.1990,c.8,s.89.



Section 17:33B-13 - Definitions.

17:33B-13 Definitions.

25. As used in sections 25 through 33 of this 1990 amendatory and supplementary act:

"Automobile" means an automobile as defined in section 2 of P.L.1972, c.70 (C.39:6A-2).

"Automobile insurance" means insurance for an automobile including coverage for bodily injury liability and property damage liability, comprehensive and collision coverages, uninsured and underinsured motorist coverage, personal injury protection coverage, additional personal injury protection coverage and any other automobile insurance required by law.

"Commissioner" means the Commissioner of Banking and Insurance.

"Declination" means:

a.Refusal by an insurance agent to submit an application on behalf of an applicant to any of the insurers represented by the agent;

b.Refusal by an insurer to issue an automobile insurance policy to an eligible person upon receipt of an application for automobile insurance;

c.The offer of automobile insurance coverage with less favorable terms or conditions than those requested by an eligible person; or

d.The refusal by an insurer or agent to provide, upon the request of an eligible person, an application form or other means of making an application or request for automobile insurance coverage.

"Automobile insurance eligibility points" means points calculated under the schedule promulgated by the commissioner pursuant to section 26 of this act.

"Eligible person" means a person who is an owner or registrant of an automobile registered in this State or who holds a valid New Jersey driver's license to operate an automobile, but does not include any person:

a.Who, during the three-year period immediately preceding application for, or renewal of, an automobile insurance policy has been convicted pursuant to R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), or for an offense of a substantially similar nature committed in another jurisdiction; has been convicted of a crime of the first, second or third degree resulting from the use of a motor vehicle; or has been convicted of theft of a motor vehicle;

b.Whose driver's license to operate an automobile is under suspension or revocation;

c.Who has been convicted, within the five-year period immediately preceding application for or renewal of a policy of automobile insurance, of fraud or intent to defraud involving an insurance claim or an application for insurance; or who has been successfully denied, within the immediately preceding five years, payment by an insurer of a claim in excess of $1,000 under an automobile insurance policy, if there was evidence of fraud or intent to defraud involving the automobile insurance claim or application;

d.Whose policy of automobile insurance has been canceled because of nonpayment of premium or financed premium within the immediately preceding two-year period, unless the premium due on a policy for which application has been made is paid in full before issuance or renewal of the policy;

e.Who fails to obtain or maintain membership or qualification for membership in a club, group, or organization, if membership is a uniform requirement of the insurer as a condition of providing insurance, and if the dues or charges, if any, or other conditions for membership or qualifications for membership are applied uniformly throughout this State, are not expressed as a percentage of the insurance premium, and do not vary with respect to the rating classification of the member or potential member except for the purpose of offering a membership fee to family units. Membership fees, if applicable, may vary in accordance with the amount or type of coverage if the purchase of additional coverage, either as to type or amount, is not a condition for reduction of dues or fees;

f.Whose driving record for the three-year period immediately preceding application for or renewal of a policy of automobile insurance has an accumulation of automobile insurance eligibility points as determined under the schedule promulgated by the commissioner pursuant to section 26 of this act;

g.Who possesses such other risk factors as determined to be relevant by rule or regulation of the commissioner; or

h.Who, during the three-year period immediately preceding application for, or renewal of, an automobile insurance policy, has knowingly provided materially false or misleading information in connection with an application for insurance, renewal of insurance or claim for benefits under an insurance policy.

"Insurance agent" or "agent" means an insurance agent as defined by subsection f. of section 2 of P.L.1987, c.293 (C.17:22A-2) and shall also include an insurance broker as defined by subsection g. of section 2 of P.L.1987, c.293 (C.17:22A-2) who has a brokerage relationship with an insurer.

"Insurer" means any insurer authorized or admitted to write automobile insurance in this State, but does not include the New Jersey Automobile Full Insurance Underwriting Association created pursuant to sections 13 through 34 of P.L.1983, c.65 (C.17:30E-1 et seq.) or any residual market mechanism implemented pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1).

L.1990,c.8,s.25: amended 2003, c.89, s.63.



Section 17:33B-14 - Schedule Of Automobile Insurance Eligibility Points.

17:33B-14 Schedule of automobile insurance eligibility points.

26. The commissioner shall, within 90 days of the effective date of this act, promulgate a schedule of automobile insurance eligibility points by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The schedule shall assess a point valuation to driving experience related violations and shall include assessments for violations of lawful speed limits within such increments as determined by the commissioner, other moving violations, and at-fault accidents. For the purposes of this section, an "at-fault accident," occurring before the effective date of P.L.2003, c.89 (C.17:30A-2.1 et al.), means an at-fault accident which results in payment by the insurer of at least a $500 claim and for accidents occurring on or after the effective date of P.L.2003, c.89 (C.17:30A-2.1 et al.), means an at-fault accident which results in payment by the insurer of at least a $1,000 claim, which amount may be adjusted in $100 or $250 increments periodically by order of the commissioner no more frequently than every 36 months, as the commissioner deems appropriate, to reflect the cumulative increases or decreases in the components of the Consumer Price Index, All Urban Consumers (CPI-U) for the Northeast Region, and the adjusted amount shall apply to automobile accidents occurring at least 120 days after the effective date of the adjustment; except that an at-fault accident shall not mean an accident occurring as a result of operation of any motor vehicle in response to a medical emergency if the operator at the time of the accident was a physician responding to the medical emergency.

L.1990,c.8,s.26; amended 1997, c.381; 2003, c.89, s.64.



Section 17:33B-14.1 - Speeding Violations, Certain; Surcharge Unaffected

17:33B-14.1.Speeding violations, certain; surcharge unaffected
1. a. In calculating a surcharge or other differential in rates based on motor vehicle penalty points promulgated by the Director of the Division of Motor Vehicles pursuant to section 1 of P.L.1982, c.43 (C.39:5-30.5), including any surcharge or differential based on the schedule of automobile insurance eligibility points promulgated by the Commissioner of Insurance pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14), an insurer shall not consider any points assessed for a violation of any lawful speed limitation where the violator exceeded the speed limitation by less than 15 miles per hour, except that, the insurer may consider any such violations, in excess of one violation, of which the insured has been convicted in the three-year period immediately preceding the issuance or renewal of the policy. This section shall only apply to violations that occur on or after the effective date of this act, but shall in no case apply to a violation of subsection a. of R.S.39:4-98.

b. As used in this section, "insurer" means and includes an insurer writing private passenger automobile insurance in the voluntary market and any insurance plan established to provide private passenger automobile insurance pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1).

L.1995,c.386,s.1.



Section 17:33B-15 - Provision Of Automobile Insurance Coverage By Insurers.

17:33B-15 Provision of automobile insurance coverage by insurers.

27. a. On or after April 1, 1992, every insurer, either by one or more separate rating plans filed in accordance with the provisions of section 6 of P.L.1988, c.156 (C.17:29A-45) prior to March 1, 1998, or section 14 of P.L.1997, c.151 (C.17:29A-46.1) on or after March 1, 1998, or through one or more affiliated insurers, shall provide automobile insurance coverage for eligible persons. This subsection shall become inoperative on January 1, 2009.

b.No insurer shall refuse to insure, refuse to renew, or limit coverage available for automobile insurance to an eligible person who meets its underwriting rules as filed with and approved by the commissioner in accordance with the provisions of section 7 of P.L.1988, c.156 (C.17:29A-46) prior to March 1, 1998 or section 15 of P.L.1997, c.151 (C.17:29A-46.2) on or after March 1, 1998. This subsection shall become inoperative on January 1, 2009.

c.Notwithstanding the provisions of subsections a. and b. of this section to the contrary, any qualified insurer engaged in writing automobile insurance in an automobile insurance urban enterprise zone pursuant to section 22 of P.L.1997, c.151 (C.17:33C-4) may limit the number of exposures written through its UEZ agent or agents, or in the case of a qualified insurer doing business on a direct writing basis, the qualified insurer may limit the number of exposures written in an automobile insurance urban enterprise zone consistent with its marketing plans and goals as provided in subsection a. of section 21 of P.L.1997, c.151 (C.17:33C-3). Nothing in this subsection shall be construed to relieve a qualified insurer from its obligation under subsections a. and b. of this section to write all eligible persons residing within an automobile insurance urban enterprise zone through its non-UEZ agent points of access.

d. (1) Notwithstanding the provisions of subsections a. and b. of this section to the contrary, an insurer may file underwriting rules by which it may refuse to issue or limit coverage available for automobile insurance in any rating territory to an eligible person if the insurer has increased its aggregate number of private passenger automobile non-fleet exposures in the rating territory during the previous year: by 5% during the one-year period beginning January 1, 2004; by 4% during the one-year period beginning January 1, 2005; by 3% during the one-year period beginning January 1, 2006; by 2% during the one-year period beginning January 1, 2007; and by 1% during the one-year period beginning January 1, 2008, provided further that an insurer may file with the commissioner for a lower percentage growth standard than that listed in this subsection and the commissioner shall approve such a filing if he finds that the insurer does not have the financial and business resources to accommodate growth statewide at a higher percentage than that proposed in the filing.

(2)Underwriting rules filed pursuant to this subsection shall provide that the rules are activated only upon the filing with the commissioner of a proper certification. The certification shall be by an officer of the insurer attesting to the aggregate number of private passenger automobile non-fleet exposures in each rating territory on June 30 and December 31 of the preceding year and clearly identify any rating territory in which the insurer has met the percentage growth standard established by this subsection. Such underwriting rules shall be operational in the identified territory on the first day of the second calendar month after the end of the calendar six-month period in which the percentage growth standard has been met. Such underwriting rules shall be operational in an identified territory for a period of six months, unless prior to their expiration, an officer of the insurer files a certification with the commissioner attesting that the percentage growth standard in an identified territory continues to be met.

(3)Notwithstanding any provision of this section to the contrary, the commissioner may make operative the provisions of subsections a. and b. of this section only by order finding one of the following circumstances:

(a)The commissioner determines, after a hearing, that a competitive market does not exist among insurers authorized to write private passenger automobile insurance in this State, which determination shall only be made pursuant to subsection f. of this section, provided, however, that there shall be a rebuttable presumption that a competitive market exists among insurers authorized to write private passenger automobile insurance in this State if the plan established pursuant to P.L.1970, c.215 (C.17:29D-1) is insuring less than 10% of the aggregate number of private passenger automobile non-fleet exposures being written in the total private passenger automobile insurance market in this State.

(b)The commissioner certifies that the plan established pursuant to P.L.1970, c.215 (C.17:29D-1) is insuring 10% or more of the aggregate number of private passenger automobile non-fleet exposures being written in the total private passenger automobile insurance market in this State.

(4)Any order issued by the commissioner that makes operative the provisions of subsections a. and b. of this section may limit the form of policies to which the order applies and shall establish a maximum increase in an insurer's aggregate number of private passenger automobile non-fleet exposures to which the order applies, which increase shall not exceed the maximum limit set forth in paragraph (1) of this subsection d.

(5)An eligible person denied or refused renewal of automobile insurance in a rating territory by an insurer granted relief pursuant to this subsection shall be advised by the insurer that coverage may be available from another insurer or that coverage is available from the plan established pursuant to P.L.1970, c.215 (C.17:29D-1). The commissioner shall establish by regulation the form and content of the notice to be provided to such an eligible person.

(6)The provisions of this subsection d. shall not reduce an insurer's obligation to renew policies pursuant to section 26 of P.L.1988, c.119 (C.17:29C-7.1).

e.The commissioner may suspend, revoke or otherwise terminate the certificate of authority to transact automobile insurance business in this State of any insurer who violates the provisions of this section.

f. (1) A determination that a competitive market for private passenger automobile insurance does not exist may be made by the commissioner, after notice and hearing, based on two or more of the factors set forth in paragraph (2) of this subsection. A hearing under this subsection shall be held consistent with the rulemaking provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52.14B-1 et seq.), except that an order by the commissioner pursuant to this subsection shall include specific finding of fact and be supported by clear and convincing evidence. Any ruling that finds that competition does not exist within the market for automobile insurance shall include specific findings regarding: (a) the actions the State and the commissioner have taken to return the market to a competitive market; and (b) an explanation regarding why those actions have failed to return the market to a competitive market. A ruling pursuant to this subsection shall expire one year after issued unless rescinded earlier by the commissioner or unless the commissioner renews the ruling after a hearing and a finding as to continued lack of a reasonable degree of competition.

(2)The following factors shall be considered by the commissioner for purposes of determining if a reasonable degree of competition does not exist in a particular line of private passenger automobile insurance:

(a)The number of insurers or groups of affiliated insurers actively engaged in providing coverage in the market, taking into account the specialization traditionally associated with the line of insurance;

(b)Measures of market concentration and changes of market concentration over time, including, but not limited to, the Herfindahl-Hirschman Index (HHI) and the United States Department of Justice merger guidelines for an unconcentrated market;

(c)Ease of entry and exit and the existence of financial or economic barriers that could prevent new insurers from entering the market;

(d)The extent to which any insurer or group of affiliated insurers controls all or a dominant portion of the market and has actively sought to prevent competition;

(e)Whether the total number of insurers writing the line of insurance in this State is sufficient to provide multiple options;

(f)The availability of insurance coverage to consumers in the voluntary market; and

(g)The opportunities available to consumers in the market to acquire pricing and other consumer information.

(3)The commissioner shall monitor, and take all reasonable actions to maintain, the degree and continued existence of competition in this State on an on-going basis. In doing so, the commissioner may utilize existing relevant information, analytical systems and other sources, or rely on any combination thereof. Monitoring activities may be conducted internally within the department, in cooperation with other state insurance departments, through outside contractors and in any other manner determined appropriate by the commissioner.

L.1990,c.8,s.27; amended 1997, c.151, s.24; 2003, c.89, s.38.



Section 17:33B-16 - Declination; Reasons For

17:33B-16. Declination; reasons for
An insurer or agent, upon making a declination of automobile insurance, shall inform the applicant of each specific reason for the declination and shall include a statement as to whether the applicant may qualify for insurance from an affiliate of the insurer. If the application or request for coverage was made in writing, the insurer or agent shall provide the explanation of reasons in writing. If the application or request for coverage was made orally, the insurer or agent may provide the applicant with an oral explanation instead of a written explanation, and shall offer to provide a written explanation if the applicant requests a written explanation within 90 days.

L.1990,c.8,s.28.



Section 17:33B-17 - Procedures For Resolving Complaints

17:33B-17. Procedures for resolving complaints
a. The commissioner shall establish procedures for resolving complaints of persons who believe that they have been improperly denied automobile insurance, including procedures for a written appeal to the commissioner.

b. If either the insurer or the person disagrees with a determination of the commissioner under this section, the commissioner, if requested to do so by either party, shall proceed to hear the matter as a contested case.

L.1990,c.8,s.29.



Section 17:33B-18 - Conditions Of Licensure.

17:33B-18 Conditions of licensure.
30. a. A licensed insurance agent shall, as a condition of licensure:

(1)(Deleted by amendment, P.L.2007, c.240).

(2)Not attempt to channel an eligible person away from an insurer or insurance coverage with the purpose or effect of avoiding an agent's obligation to submit an application or an insurer's obligation to accept an eligible person; and

(3)Upon request, submit an application of the eligible person for automobile insurance to the insurer selected by the eligible person.

If a UEZ agent has a contract with a qualified insurer pursuant to the provisions of section 22 of P.L.1997, c.151 (C.17:33C-4) and the UEZ agent is unable to place an otherwise eligible person with that qualified insurer because of the limitation on the number of exposures imposed by that qualified insurer on the UEZ agent, the UEZ agent shall be deemed to have met the requirements of this subsection, provided that the limitation on the number of exposures has been reached and the UEZ agent fulfills all applicable regulatory requirements.

b.With respect to automobile insurance, an insurer shall not penalize an agent by paying less than normal commissions or normal compensation or salary because of the expected or actual experience produced by the agent's automobile insurance business or because of the geographic location of automobile insurance business written by the agent.

L.1990,c.8,s.30; amended 1997, c.151, s.25; 2007, c.240, s.2.



Section 17:33B-19 - Suspension Of Obligation To Issue Policies Due To Unsafe, Unsound Financial Condition

17:33B-19. Suspension of obligation to issue policies due to unsafe, unsound financial condition
a. The commissioner shall suspend, after hearing, an insurer's obligation to issue policies in compliance with the provisions of section 27 of this act if the insurer is in an unsafe or unsound financial condition.

b. If an insurer requests suspension and avers that there is an immediate need to cease issuance of policies in compliance with section 27 of this act because compliance would result in the insurer being in an unsafe or unsound financial condition, the insurer's obligation to issue policies in compliance with section 27 of this act shall be suspended beginning on the 10th business day after the insurer has filed the request and supporting documentation with the commissioner, unless within that time, the commissioner finds that continued compliance with section 27 of this act will not result in the insurer being in an unsafe or unsound financial condition.

c. Any suspension pursuant to subsection a. or b. of this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

d. For the purposes of this section, an insurer shall be deemed to be in an unsafe or unsound financial condition if the commissioner finds the insurer to have a ratio of annual net premiums written to surplus as to policyholders that threatens the financial health of the insurer.

L.1990,c.8,s.31.



Section 17:33B-20 - Suspension Of Obligation Because Of Danger Of Future Unsafe, Unsound Financial Condition

17:33B-20. Suspension of obligation because of danger of future unsafe, unsound financial condition
The commissioner may suspend an insurer's obligation to issue policies pursuant to section 27 of this act if the commissioner, in his discretion, determines that compliance with section 27 of this act will result in an insurer's financial condition becoming unsafe or unsound. In making this determination, the commissioner shall consider the following factors:

a. The insurer's ratio of annual net premiums written to surplus as to policyholders; and

b. Whether the insurer, in issuing policies in compliance with section 27 of this act, would experience:

(1) an adverse change in its rating by A.M. Best and Company, Dun and Bradstreet, Moody's or Standard and Poor's;

(2) financial ratios outside the acceptable ranges as established by the National Association of Insurance Commissioners or the chief financial officer of the Department of Insurance of this State; or

(3) a net reduction to the insurer's surplus as to policyholders greater than 25% during a period of two years or less.

Any suspension pursuant to this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

L.1990,c.8,s.32.



Section 17:33B-21 - Penalties For Violation

17:33B-21. Penalties for violation
If the commissioner determines that any person has violated any provision of sections 26 through 30 of this 1990 amendatory and supplementary act, he may impose a civil penalty in an amount of up to $2,000 for the first violation and up to $5,000 for the second and each subsequent violation, collectible in an action brought in the name of the commissioner pursuant to the provisions of "the penalty enforcement law," N.J.S.2A:58-1 et seq. For the purposes of this section, each declination shall be deemed to constitute a separate violation.

L.1990,c.8,s.33.



Section 17:33B-22 - Automobile Coverage If Not Qualified As "Eligible Person"

17:33B-22. Automobile coverage if not qualified as "eligible person"
Those persons who do not qualify as "eligible persons" as defined in section 25 of this 1990 amendatory and supplementary act but who are in good faith entitled to, but are unable to procure automobile insurance coverage, shall be provided automobile insurance coverage pursuant to the provisions of section 1 of P.L.1970, c.215 (C.17:29D-1).

L.1990,c.8,s.24.



Section 17:33B-23 - Suspension Of Obligation To Issue Policies For Insurer In Unsafe Or Unsound Financial Condition

17:33B-23. Suspension of obligation to issue policies for insurer in unsafe or unsound financial condition
a. The commissioner shall suspend, after hearing, an insurer's obligation to provide insurance for automobiles in compliance with the provisions of section 1 of P.L.1970, c.215 (C.17:29D-1) if the insurer is in an unsafe or unsound financial condition.

b. If an insurer requests suspension and avers that there is an immediate need to cease providing insurance for automobiles in compliance with section 1 of P.L.1970, c.215 (C.17:29D-1) because compliance would result in the insurer being in an unsafe or unsound financial condition, the insurer's obligation to provide insurance for automobiles in compliance with section 1 of P.L.1970, c.215 (C.17:29D-1) shall be suspended beginning on the 10th business day after the insurer has filed the request and supporting documentation with the commissioner, unless within that time, the commissioner finds that continued compliance with the provisions of section 1 of P.L.1970, c.215 (C.17:29D-1) will not result in the insurer being in an unsafe or unsound financial condition.

c. Any suspension pursuant to subsection a. or b. of this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

d. For the purposes of this section, an insurer shall be deemed to be in an unsafe or unsound financial condition if the commissioner finds the insurer to have a ratio of annual net premiums written to surplus as to policyholders that threatens the financial health of the insurer.

L.1990,c.8,s.91.



Section 17:33B-24 - Suspension Of Obligation To Provide Coverage If Insurer's Financial Condition Will Become Unsafe Or Unsound

17:33B-24. Suspension of obligation to provide coverage if insurer's financial condition will become unsafe or unsound
The commissioner may suspend an insurer's obligation to provide insurance for automobiles in compliance with the provisions of section 1 of P.L.1970, c.215 (C.17:29D-1) if the commissioner, in his discretion, determines that compliance with section 1 of P.L.1970, c.215 (C.17:29D-1) will result in an insurer's financial condition becoming unsafe or unsound. In making this determination, the commissioner shall consider the following factors:

a. The insurer's ratio of annual net premiums written to surplus as to policyholders; and

b. Whether the insurer, in providing insurance for automobiles in compliance with section 1 of P.L.1970, c.215 (C.17:29D-1), would experience:

(1) an adverse change in its rating by A.M. Best and Company, Dun and Bradstreet, Moody's or Standard and Poor's;

(2) financial ratios outside the acceptable ranges as established by the National Association of Insurance Commissioners or the chief financial officer of the Department of Insurance of this State; or

(3) a net reduction to the insurer's surplus as to policyholders greater than 25% during a period of two years or less.

Any suspension pursuant to this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

L.1990,c.8,s.92.



Section 17:33B-25 - Refusal To Issue Or Renew Prohibited

17:33B-25. Refusal to issue or renew prohibited
Notwithstanding the provisions of section 27 of this 1990 amendatory and supplementary act, section 2 of P.L.1968, c.158 (C.17:29C-7), section 26 of P.L.1988, c.119 (C.17:29C-7.1) or any other section of law to the contrary, if the plan for automobile insurance established pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1), is not accepting new applications for coverage pursuant to subsection d. of that section, no insurer transacting automobile insurance in this State shall refuse to issue or renew any private passenger automobile insurance policy in this State.

L.1990,c.8,s.39.



Section 17:33B-26 - Refusal By Insurer Of Coverage

17:33B-26. Refusal by insurer of coverage
Nothing contained in paragraph e. of the definition of an eligible person as set forth in section 25 of this 1990 amendatory and supplementary act shall be deemed to permit an insurer subject to the provisions of that paragraph e. to refuse coverage to a person pursuant to the provisions of section 27 or section 39 of this act unless that insurer has complied with its depopulation obligation, as determined by the commissioner pursuant to the provisions of section 26 of P.L.1983, c.65 (C.17:30E-14) and paragraph (5) of subsection c. of section 88 of this act, by October 1, 1992.

L.1990,c.8,s.90.



Section 17:33B-27 - Suspension Of Obligation To Issue Policies For Insurer In Unsafe Or Unsound Financial Condition

17:33B-27. Suspension of obligation to issue policies for insurer in unsafe or unsound financial condition
a. The commissioner shall suspend, after hearing, an insurer's obligation to issue policies in compliance with the provisions of section 39 of this act if the insurer is in an unsafe or unsound financial condition.

b. If an insurer requests suspension and avers that there is an immediate need to cease issuance of policies in compliance with section 39 of this act because compliance would result in the insurer being in an unsafe or unsound financial condition, the insurer's obligation to issue policies in compliance with section 39 of this act shall be suspended beginning on the 10th business day after the insurer has filed the request and supporting documentation with the commissioner, unless within that time, the commissioner finds that continued compliance with section 39 of this act will not result in the insurer being in an unsafe or unsound financial condition.

c. Any suspension pursuant to subsection a. or b. of this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

d. For the purposes of this section, an insurer shall be deemed to be in an unsafe or unsound financial condition if the commissioner finds the insurer to have a ratio of annual net premiums written to surplus as to policyholders that threatens the financial health of the insurer.

L.1990,c.8,s.93.



Section 17:33B-28 - Suspension Of Obligation To Issue Policies If Insurer's Financial Condition Will Become Unsafe Or Unsound

17:33B-28. Suspension of obligation to issue policies if insurer's financial condition will become unsafe or unsound
The commissioner may suspend an insurer's obligation to issue policies pursuant to section 39 of this 1990 amendatory and supplementary act if the commissioner, in his discretion, determines that compliance with section 39 of this act will result in an insurer's financial condition becoming unsafe or unsound. In making this determination, the commissioner shall consider the following factors:

a. The insurer's ratio of annual net premiums written to surplus as to policyholders; and

b. Whether the insurer, in issuing policies in compliance with section 39 of this act, would experience:

(1) an adverse change in its rating by A.M. Best and Company, Dun and Bradstreet, Moody's or Standard and Poor's;

(2) financial ratios outside the acceptable ranges as established by the National Association of Insurance Commissioners or the chief financial officer of the Department of Insurance of this State; or

(3) a net reduction to the insurer's surplus as to policyholders greater than 25% during a period of two years or less.

Any suspension pursuant to this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

L.1990,c.8,s.94.



Section 17:33B-29 - Temporary Certificate Of Authority

17:33B-29. Temporary certificate of authority
a. The Commissioner of Insurance may issue a temporary certificate of authority which authorizes an insurer to issue private passenger automobile insurance policies or make contracts of private passenger automobile insurance in this State.

b. A temporary certificate of authority pursuant to subsection a. of this section shall be issued to any applicant which:

(1) Is organized as a capital stock company or mutual company;

(2) Is currently authorized and licensed to issue private passenger automobile insurance policies or make contracts of private passenger automobile insurance in one or more states of the United States;

(3) Meets the current capital or asset requirements of chapter 17 of Title 17 of the Revised Statutes for capital stock companies or mutual companies, as the case may be, which insure private passenger automobiles;

(4) Has complied with the deposit requirements pursuant to chapter 20 of Title 17 of the Revised Statutes.

c. Notwithstanding any other provision of Subtitle 3 of Title 17 of the Revised Statutes, any application for a temporary certificate of authority pursuant to this section shall be deemed approved if not disapproved by the commissioner within 30 days of the application filing date.

d. A temporary certificate of authority shall be effective for a period of one year and may be renewed for only one additional year with the approval of the Commissioner of Insurance. No temporary certificate of authority shall be issued or renewed pursuant to this section on or after January 1, 1993.

L.1990,c.8,s.62.



Section 17:33B-30 - Out-of-state Insurance Company, Surrender Of Certificate.

17:33B-30 Out-of-State insurance company, surrender of certificate.

72. a. An insurance company of another state or foreign country authorized under chapter 32 of Title 17 of the Revised Statutes to transact insurance business in this State may surrender to the commissioner its certificate of authority and thereafter cease to transact insurance in this State, or discontinue the writing or renewal of private passenger automobile insurance specified in the certificate of authority only after the submission of an informational filing submitted to the commissioner, which filing shall be subject to the following provisions:

(1)the company shall send a notice to policyholders of the proposed withdrawal no later than thirty days following the submission of the informational filing to the commissioner, which shall state that the insurer intends to withdraw and has filed its intention to withdraw with the commissioner, the terms of the withdrawal, including the date of the proposed commencement of nonrenewal of policies, and the proposed duration of the nonrenewal of the company's book of business;

(2)nonrenewals shall not commence prior to one calendar year and ninety days following the submission of the informational filing;

(3)the company shall send a notice of nonrenewal to every policyholder (a) no later than one calendar year preceding the date of nonrenewal and (b) a subsequent notice of nonrenewal in accordance with any time limit otherwise established by law for that line of insurance;

(4)nonrenewals shall take place in a manner so as to be applicable to all insureds on an equitable basis with respect to risk classification and territorial or other form of rating factor, and shall be effectuated at a uniform rate over a period not exceeding three calendar years, commencing with the date established in paragraph (2) of this subsection; provided, however, that if more than one company files for withdrawal for the same line of business and the companies, in the aggregate, write more than 25% of the market share for that line of business, the commissioner may extend the period of withdrawal provided for herein to five years.

The commissioner's authority with respect to withdrawals as provided for herein shall be limited to enforcing compliance with this subsection and enforcing the terms of the withdrawal plan proposed in the informational filing.

b.Upon receiving the informational filing provided for in subsection a. of this section, the commissioner shall consider, and may require as a condition of approval, whether some or all of the company's other certificates of authority issued pursuant to Title 17 of the Revised Statutes held by the company or other companies within the same holding company system as the company submitting the plan shall be required to be surrendered.

c.Notwithstanding the provisions of subsection a. of this section, if the company finds a replacement carrier for the business that will not be renewed as the result of the withdrawal either prior to or after the date of the informational filing, the insurer may apply to the commissioner for approval to transfer the business to a replacement carrier or carriers. If the commissioner approves the replacement carrier or carriers, notwithstanding the provisions of paragraphs (1), (2), and (3) of subsection a. of this section, the notice of nonrenewal shall be in compliance with the time limits provided by law for that line of insurance, and the company shall offer every insured coverage with the replacement carrier prior to the effective date of the nonrenewal. The commissioner shall not withhold approval of a replacement carrier or carriers if that insurer is authorized to do business in the same line of business in New Jersey and has the financial and business capability to write and service the business being transferred to it by the withdrawing company. The commissioner shall approve or disapprove the replacement carrier or carriers within 60 days of (1) the date of the filing by both the withdrawing insurer requesting approval of a replacement carrier or carrier or (2) the filing by the replacement carrier or carriers requesting to be a replacement carrier, whichever is later.

d.Notwithstanding the provisions of subsection a. of this section, the commissioner may waive the requirements of paragraph (2) of that subsection, and the one-year nonrenewal notice of paragraph (3) of that subsection, as well as the three-year minimum nonrenewal period provided in paragraph (4) of that subsection if the commissioner deems a waiver to be necessary to protect the solvency of the insurer making the informational filing or if the commissioner deems the withdrawal to have a limited impact on the market.

L.1990,c.8,s.72; amended 2003, c.89, s.84.



Section 17:33B-31 - Use Of Rating Or Advisory Organization For Collection, Compilation And Dissemination Of Historical Data; Factors For Coverage; Etc.

17:33B-31. Use of rating or advisory organization for collection, compilation and dissemination of historical data; factors for coverage; etc.
69. Notwithstanding the provisions of Subtitle 3 of Title 17 of the Revised Statutes or any other provision of law to the contrary, no insurer shall use recommendations relating to private passenger automobile insurance rates made by a rating organization or advisory organization that include expenses, other than loss adjustment expenses, or profit. A rating organization or advisory organization may:

a.collect, compile and disseminate historical data for two or more insurers;

b. develop, revise, disseminate and file:

(1) model year, vehicle series and symbol programs and factors for comprehensive and collision coverages;

(2) policy forms and endorsements;

(3) classifications, including, but not limited to, territorial definitions;

(4) policy writing rules and rating rules that include factors and relativities, such as increased limits factors, classification and territorial relativities, deductible discounts and relativities or similar factors;

(5) manuals; and

(6) prospective loss costs, including trend, loss development and all loss adjustment expenses;

c. participate in any study of the auto insurance system in New Jersey; and

d.furnish any other services approved or authorized by the commissioner.

An insurer may use information provided by a rating organization or advisory organization pursuant to subsections a. through d. of this section. If an insurer files to alter, supplement or amend its rates or rating systems by incorporating, by reference, prospective loss costs filed by a rating organization or advisory organization, the commissioner may require the insurer to furnish its loss experience. No rating organization or advisory organization shall require or make an agreement to require the use of any data, policy forms, rule, prospective loss cost, manual, symbol or endorsement by any insurer.

L.1990,c.8,s.69; amended 1994,c.188,s.1; 1995,c.261,s.1.



Section 17:33B-33 - Applicability; "Renewal" Defined

17:33B-33. Applicability; "renewal" defined
a. The provisions of sections 41 through 48 shall be applicable to all automobile physical damage insurance policies covering automobiles, as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), registered in this State.

b. As used in this section and section 42 of this act, "renewal" means the issuance and delivery by an insurer, at the end of the policy period, of a policy superseding a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. Any policy with a policy period or term of less than one year shall, for the purpose of determining each renewal date pursuant to section 42 of this act, be considered as if written for a policy period or term of one year commencing with the annual anniversary date, and any policy written for a period or term of more than one year or any policy with no fixed expiration date shall, for the purpose of section 42 of this act, be considered as if written for successive policy periods or terms of one year commencing with the annual anniversary date.

c. No policy providing automobile physical damage insurance shall be issued, delivered or renewed unless the provisions of section 42 through section 48 are complied with.

L.1990,c.8,s.41.



Section 17:33B-34 - Inspection Of Automobile

17:33B-34. Inspection of automobile
a. A newly issued policy shall not provide coverage for automobile physical damage perils prior to an inspection of the automobile by the insurer.

b. For a renewal of a policy referred to in subsection a. of this section, an insurer may require, as a condition of renewal, that the automobile be made available for inspection.

c. If an insurer requests an inspection pursuant to subsection b. of this section, the insured shall make the automobile available for inspection by the insurer, upon reasonable notice. If the insured fails to make the automobile available for inspection, the insurer may refuse to continue physical damage coverage.

L.1990,c.8,s.42.



Section 17:33B-35 - Inspection Before Issuance Of Physical Damage Coverage.

17:33B-35. Inspection before issuance of physical damage coverage.
If an automobile is acquired by the insured as a replacement for or in addition to an automobile insured for physical damage coverage, and the insured requests physical damage coverage for the replacement or additional automobile, the coverage for physical damage shall not be effective before an inspection is made. If, at the time of the request for the coverage, the automobile is unavailable for inspection because of conditions of purchase or other circumstances and is thereafter made available for inspection, the insurer shall promptly inspect the automobile, and physical damage coverage shall not become effective before the inspection has been made.

L.1990,c.8,s.43.



Section 17:33B-36 - Damage; Subsequent Inspection; Documentation Of Repairs

17:33B-36. Damage; subsequent inspection; documentation of repairs
If an automobile insured for physical damage coverage by an insurer is damaged, the insurer may request that the automobile be made available for inspection regardless of whether the automobile is repaired. The results of the inspection may form a basis for determining the value of the automobile in the event of a subsequent loss. If the automobile is repaired, the insurer shall request the repair invoice and shall require the insured and the auto body repair facility or automobile repairer to certify, under the penalties of perjury, whether the applicable deductible has been paid to the auto body repair facility or automobile repairer, whether any repairs have been made and if any items allowed by the insurer were not included in the repairs.

L.1990,c.8,s.44.



Section 17:33B-36.1 - Selection Of Auto Body Repair Shop; Notification Form.

17:33B-36.1 Selection of auto body repair shop; notification form.

64.If an insurer has a financial arrangement with one or more auto body repair shops or other repair facilities or a network of facilities for the purpose of repairing vehicles covered under physical damage, collision, or comprehensive coverages, the insurer shall not deny a person the right to select an auto body repair shop or other repair facility of his choice for repair of a covered vehicle, provided that such auto body repair shop or other repair facility elected by the person accepts the same terms and conditions from the insurer, including, but not limited to, price, as the shop, facility, or network with which the insurer has the most generous arrangement. Prior to undertaking any repair, the auto body repair shop or other repair facility of the insured's choice shall provide the insured with written notification, in a form to be established by the Commissioner of the Department of Banking and Insurance by regulation, that, by agreeing to have the auto body shop or other repair facility of the insured's choice accept the same terms and conditions from the insurer as the shop, facility or network with which the insurer has the most generous arrangement, the insured may jeopardize any manufacturer or dealer warranty or lease agreement. Such notification form shall be signed by the insured prior to the undertaking of any repair.

L.1998,c.21,s.64.



Section 17:33B-37 - Form, Photographs For Inspection

17:33B-37. Form, photographs for inspection
a. Any inspection made pursuant to section 42, 43 or 44 of this act shall be conducted by the insurer or its authorized representative and shall be recorded on a form prescribed by the commissioner and by photographs of the automobile if prescribed by the commissioner by regulation. The form and photographs, if any, shall be retained by the insurer with its policy records for the insured, and a copy of the form and photographs, if any, shall be made available to the insured upon request.

b. Any inspection made pursuant to section 42, 43 or 44 of this act shall be made at locations and times reasonably convenient to the insured. The results of any inspection may be considered in determining the value of the automobile.

L.1990,c.8,s.45.



Section 17:33B-38 - Report Of Wrongdoing

17:33B-38. Report of wrongdoing
Every insurer shall report to the Director of the Division of Motor Vehicles any evidence of overcharges, improper repairs or adjustments or other wrongdoing by auto body repair facilities or automobile repairers.

L.1990,c.8,s.46.



Section 17:33B-39 - Penalty For Violation

17:33B-39. Penalty for violation
If the commissioner, after notice and hearing, finds that any insurer or its authorized representative has violated any provision of sections 42 through 46 or section 48 of this act, he shall order the payment of a penalty, to be collected by the commissioner pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq., not to exceed $500 for each offense. Each issuance, procurement or negotiation of a policy of insurance in violation shall be deemed a separate offense.

L.1990,c.8,s.47.



Section 17:33B-40 - Dissemination Of Information; Exemption Or Deferral Under Certain Circumstances

17:33B-40. Dissemination of information; exemption or deferral under certain circumstances
a. The Commissioner of Insurance, in regulations implementing the provisions of sections 41 through 47 of this act, shall also require that insurers take appropriate action to ensure that there is wide public dissemination of the provisions of sections 41 through 47 of this act relating to the rights and obligations of insured and insurers.

b. The inspections provided for in sections 42, 43 and 44 of this act may be exempted or deferred under circumstances specified in regulations of the commissioner. The commissioner shall exempt new automobiles from inspection under conditions he establishes by regulation. Other circumstances for exemption or deferral may include but are not limited to, the insuring of an automobile whose inspection would constitute a serious hardship to the insurer, the insured or an applicant for insurance, and the insuring of an automobile for a limited specified period of time.

L.1990,c.8,s.48.



Section 17:33B-41 - Cancellation For Nonpayment Of Premium; Suspension Of Registration.

17:33B-41 Cancellation for nonpayment of premium; suspension of registration.

50. a. Upon the termination of a policy of motor vehicle liability insurance by cancellation for nonpayment of premium pursuant to section 2 of P.L.1968, c.158 (C.17:29C-7), notice of that cancellation shall be filed by the insurer with the Division of Motor Vehicles not later than 30 days following the effective date of that cancellation.

b.The division shall notify the person whose policy was canceled that, unless proof of motor vehicle liability insurance is filed with the division within 30 days of the notification or some other allowable circumstance exists and the division is notified of that circumstance within 30 days of the notification, the sanctions and penalties of this section shall apply.

c.If the Director of the Division of Motor Vehicles has not received proof of motor vehicle liability insurance or other allowable circumstances within 30 days pursuant to subsection b. of this section, he shall suspend the registration of such vehicle, except that:

(1)Suspension shall not be made under this subsection upon the basis of a cancellation of motor vehicle liability insurance if the registration certificate and registration plates of the motor vehicle are surrendered prior to the time at which the cancellation of insurance becomes effective. Such surrender shall be made to such officers of the division as the director shall direct. For the purposes of this paragraph, the expiration of a registration without renewal of that registration shall be deemed to be a surrender of registration as of the date of expiration;

(2)Suspension shall not be made under this subsection upon a cancellation of motor vehicle liability insurance if the vehicle has been, or will be, prior to the date of that cancellation, removed from the United States in North America and the Dominion of Canada for the purpose of international traffic, provided that the owner of the vehicle, prior to the date of that cancellation, has filed with the director a statement, in a form prescribed by him, indicating that the vehicle has been, or will be, so removed, and agreeing to notify the director immediately upon return of the vehicle to the United States in North America or the Dominion of Canada. Upon receipt of the statement the director shall restrict the use of the registration to such international traffic until new proof that motor vehicle liability insurance has been secured for the vehicle;

(3)Suspension need not be made under this subsection upon the basis of a cancellation of motor vehicle liability insurance if the period of time during which the motor vehicle remained both registered and uninsured was not greater than 15 days. The director shall promulgate regulations governing the conditions under which suspension action may be withheld pursuant to this paragraph.

d.Notwithstanding the provisions of subsection c. of this section, an order of suspension may be rescinded if the registrant pays to the commissioner a civil penalty in the amount of $4 for each day up to 90 days for which motor vehicle liability insurance was not in effect. The provisions of this subsection shall apply only once during any 36-month period and only if the registrant surrenders the certificate of registration and registration plates to the director not more than 90 days from the date of cancellation of motor vehicle liability insurance coverage or submits to the director proof of motor vehicle liability insurance which took effect not more than 90 days from the cancellation of his previous motor vehicle liability insurance.

e.Any motor vehicle, the registration for which has been suspended pursuant to this section, shall not be registered or reregistered in the name of the same registrant, or in any other name where the director has reasonable grounds to believe that such registration or reregistration will have the effect of defeating the purposes of this section, and no other motor vehicle shall be registered in the name of such person during the period of suspension.

f.No registration plates shall be returned to the registrant until proof of motor vehicle liability insurance is submitted to the director.

g.If a registrant has not surrendered his certificate of registration and registration plates or obtained motor vehicle liability insurance within 90 days from the date of cancellation of motor vehicle liability insurance, the director shall suspend the driver's license of any such registrant. The suspension shall take effect on the date specified in the order and shall remain in effect until termination of the suspension of the registrant's registration.

h.The Director of the Division of Motor Vehicles shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to implement the provisions of this section. The director may, by regulation, require that the provisions of this section shall be applicable to the termination of policies of motor vehicle liability insurance for reasons other than cancellation for nonpayment of premium, including nonrenewals.

i.Within 180 days of the effective date of this act the Division of Motor Vehicles shall develop a format for electronic reporting by insurers writing private passenger automobile insurance, to the division, on a real-time basis, information regarding the cancellation of policies of motor vehicle insurance, the issuance of new policies of motor vehicle insurance, and changes of vehicle on policies of motor vehicle insurance in force in order to verify compliance with the motor vehicle liability insurance requirements of section 1 of P.L.1972, c.197 (C.39:6B-1), and the mandatory automobile insurance requirements of section 4 of P.L.1998, c.21 (C.39:6A-3.1). Information shall be maintained by driver's license number of the named insured. Other information to be provided by insurers shall be established by the director by regulation.

j.The director shall establish an electronic data base containing the information provided for in subsection i. of this section, which shall be made available to all law enforcement officers for the purpose of enforcing the mandatory motor vehicle insurance requirements of section 1 of P.L.1972, c.197 (C.39:6B-1). The data base shall not be made available until every insurer writing private passenger insurance has complied with regulations of the director and the information required by subsection i. of this section is reported on a real-time basis. The Division of Motor Vehicles shall establish security procedures to protect the confidentiality of the information on the data base, which shall preclude access to the information to any person not otherwise entitled to it under this or any other law.

k.The data base shall be funded from the Uninsured Motorist Prevention Fund established pursuant to section 2 of P.L.1983, c.141 (C.39:6B-3).

L.1990,c.8,s.50; amended 1998, c.21, s.30; 1998, c.22, s.7.



Section 17:33B-42 - Implementation Of Procedures Or Practices To Control Costs

17:33B-42. Implementation of procedures or practices to control costs
The Commissioner of Insurance may order insurers writing automobile insurance in this State to implement any procedure or practice that he deems necessary to more effectively control the cost of providing personal injury protection coverage to insureds in this State, including procedures or practices to increase the efficiency of the insurers or to prevent fraudulent practices by the insured, insurers, providers of services or equipment, or others.

L.1990,c.8,s.51.



Section 17:33B-43 - Structured Settlement

17:33B-43. Structured settlement
If an insurer, the New Jersey Automobile Full Insurance Underwriting Association, the trustee appointed pursuant to section 21 of this 1990 amendatory and supplementary act, the Market Transition Facility created pursuant to section 88 of this act or any insurer or other entity insuring risks under a plan providing private passenger automobile insurance pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1), offers a lump sum settlement of more than $10,000 to a claimant covered for bodily injury liability under a private passenger automobile liability insurance policy, the insurer, the association, the facility or the other entity may, at the same time, offer a structured settlement for that claim to the claimant or his attorney. If the claimant's attorney receives an offer of structured settlement pursuant to this section, he shall present it to the claimant.

L.1990,c.8,s.52.



Section 17:33B-44 - Reduction In Base Rates For Use Of Anti-theft Or Safety Devices

17:33B-44. Reduction in base rates for use of anti-theft or safety devices
The Commissioner of Insurance is authorized to order reductions in the base rates of comprehensive, collision, physical damage, or any combination of these coverages, as appropriate, for private passenger automobiles which are equipped with one or more anti-theft or safety devices which are approved by the commissioner.

L.1990,c.8,s.53.



Section 17:33B-45 - Approved Motor Vehicle Defensive Driving Course

17:33B-45. Approved motor vehicle defensive driving course
a. An approved motor vehicle defensive driving course shall include that number of hours of classroom or field driving instruction, or both, as the Director of the Division of Motor Vehicles may by regulation prescribe. The director may adopt such other requirements concerning the subject matter and contents of courses, and school and instructor qualifications, as he may from time to time deem appropriate.

The director shall approve any motor vehicle defensive driving course which meets or exceeds the standards of the National Safety Council's defensive driving course.

b. The provisions of this section shall not apply to driver training courses offered by driving schools pursuant to P.L.1951, c.216 (C.39:12-1 et seq.), public, parochial or private school driving education courses, or to a Division of Motor Vehicles Driver Improvement Program required pursuant to P.L.1969, c.261 (C.39:5-30.2 et seq.).

c. The Director of the Division of Motor Vehicles may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), that he deems necessary to effectuate the purposes of this section.

L.1990,c.8,s.55.



Section 17:33B-45.1 - Rate Reduction For Automobile Insurance After Approved Defensive Driving Course

17:33B-45.1. Rate reduction for automobile insurance after approved defensive driving course
1. a. Within 180 days of the effective date of this act, every rate filing for private passenger automobile insurance shall contain an appropriate reduction for personal injury protection coverage, bodily injury liability coverage, property damage coverage, and physical damage coverage for the successful completion, by the named insured or the principal operator of the insured automobile, if other than the named insured, of an approved motor vehicle defensive driving course pursuant to section 55 of P.L.1990, c.8 (C.17:33B-45). The reduction in premium charges shall be an amount justified by the insurer's actuarial experience, and shall be available to the insured for a three-year period beginning with the next succeeding policy period after the date of completion of an approved motor vehicle defensive driving course or until driver's license suspension or the accumulation of four or more motor vehicle points, whichever occurs earlier.

b.(Deleted by amendment, P.L.1999, c.130.)

L.1995,c.308,s.1; amended 1999, c.130.



Section 17:33B-48 - Storage Expense Not Included

17:33B-48. Storage expense not included
No insurer or rating organization shall include any expense for storage of a private passenger automobile for more than 30 days into the base for determining private passenger automobile insurance rates used or to be used in this State.

L.1990,c.8,s.61.



Section 17:33B-49 - Annual Surtax On Premiums, Terms Defined, Revenues Credited To New Jersey Automobile Insurance Guaranty Fund

17:33B-49. Annual surtax on premiums, terms defined, revenues credited to New Jersey Automobile Insurance Guaranty Fund
a. In addition to the tax on net premiums paid pursuant to section 1 of P.L.1945, c.132 (C.54:18A-1), each taxpayer under that section shall pay to the Director of the Division of Taxation an annual surtax at a rate of 5%, or a rate adjusted pursuant to section 77 of this 1990 amendatory and supplementary act, on all taxable premiums collected in this State, except premiums collected by the New Jersey Automobile Full Insurance Underwriting Association created pursuant to section 16 of P.L.1983, c.65 (C.17:30E-4), and premiums collected by the Market Transition Facility created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11), in calendar years 1990, 1991 and 1992 for contracts of automobile insurance, notwithstanding section 6 of P.L.1945, c.132 (C.54:18A-6). The surtax shall be administered pursuant to the provisions of P.L.1945, c.132 (C.54:18A-1 et seq.), except that if any provision of that act is in conflict with a specific provision of this 1990 amendatory and supplementary act, the provision or provisions of this 1990 amendatory and supplementary act shall govern.

b. For the purposes of sections 76 through 78 of this 1990 amendatory and supplementary act:

"Automobile" means a private passenger automobile of a private passenger or station wagon type that is owned or hired, and is neither used as a public or livery conveyance for passengers nor rented to others with a driver; a motor vehicle with a pickup body, a delivery sedan, a van, or a panel truck or a camper type vehicle used for recreational purposes, owned by an individual or by husband and wife who are residents of the same household, not customarily used in the occupation, profession or business of the insured other than farming or ranching. An automobile owned by a farm family copartnership or corporation, which is principally garaged on a farm or ranch and otherwise meets the definition contained in this section, shall be considered a private passenger automobile owned by two or more relatives resident in the same household; and

"Automobile insurance" means direct insurance against injury or damage, including the legal liability therefor, arising out of the ownership, operation, maintenance or use of an automobile, including, but not limited to, personal injury protection insurance, bodily injury liability insurance, property damage liability insurance, physical damage insurance and uninsured and underinsured motorist insurance.

c. Each taxpayer shall:

(1) on or before the first day of the third month following enactment of this 1990 amendatory and supplementary act make an installment payment of surtax due under subsection a. of this section in an amount equal to one half of the surtax estimated to be due for taxable premiums collected in this State in calendar year 1990 if the surtax rate at the time of the payment was imposed for the entire year; and

(2) on or before the first day of the sixth month following enactment of this 1990 amendatory and supplementary act, make an installment payment of surtax due under subsection a. of this section in an amount equal to one half of the surtax estimated to be due for taxable premiums collected in this State in calendar year 1990 if the surtax rate at the time of the payment was imposed for the entire year;

provided however, that no installment payment shall be due if the payment date of such installment pursuant to this subsection falls on or after February 1, 1991.

In the calculation of the tax due in accordance with subsection a. of this section, a taxpayer shall be entitled to a credit in the amount of the tax paid under this subsection as a partial payment and shall be entitled to the return of any amount so paid which is in excess of the total amount payable in accordance with this section.

d. Failure to pay any installment payment required pursuant to subsection c. of this section shall constitute a deficiency, and there shall be added to the tax for the calendar year interest on the amount of underpayment as provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., for the period of the underpayment.

The amount of underpayment shall be the excess of the amount of the installment payment which would be required to be paid if the installment payment were equal to 45% of the surtax which would be shown on the return for the year if the surtax rate at the time of the payment were imposed for the entire year, or if no return was filed, 45% of the tax for that year, over the amount, if any, of the installment payment paid on or before the last date prescribed for payment.

For purposes of this subsection, the period of the underpayment shall run from the date the installment payment was required to be paid to the earlier of the date on which the surtax is due pursuant to subsection a. of this section or, with respect to any portion of the underpayment, the date on which that portion is paid.

For purposes of this subsection, a payment of any installment payment shall be considered a payment of any previous underpayment only to the extent that such payment exceeds the amount of the installment payment determined under this subsection for that installment payment.

e. All revenues collected from the surtax imposed pursuant to this section, less any refunds paid pursuant to subsection d. of section 77 of this 1990 amendatory and supplementary act, shall be credited by the State Treasurer to the New Jersey Automobile Insurance Guaranty Fund, created pursuant to section 23 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.76.



Section 17:33B-50 - Adjustment Of Rate Of Surtax

17:33B-50. Adjustment of rate of surtax
a. The Director of the Division of Taxation is hereby authorized to adjust the rate of the surtax imposed pursuant to section 76 of this 1990 amendatory and supplementary act, for any of the calendar years in which the surtax is imposed, as provided in this section.

b. The Director of the Division of Taxation, in consultation with the Commissioner of Insurance, shall, on or before the first day of the second month following enactment of this 1990 amendatory and supplementary act, prepare an estimate of the revenues anticipated to be collected from the surtax imposed pursuant to section 76 of this 1990 amendatory and supplementary act, at the rate established thereby, and credited to the New Jersey Automobile Insurance Guaranty Fund, for each of the three calendar years in which the surtax is imposed. These estimates shall be reviewed and, if appropriate, revised, on or before the first day of the month immediately preceding the due date for the second installment payment for the first calendar year in which the surtax is imposed and each subsequent installment payment and each final payment required to be made pursuant to section 76 of this 1990 amendatory and supplementary act. Such review and revision shall be based upon information available to the director and the commissioner, including actual surtax collections as reflected in final payments.

c. At any time that the estimates prepared and revised pursuant to subsection b. of this section reflect total estimated surtax revenues in excess of, or significantly less than, $300,000,000 for the three calendar years in which the surtax is imposed, the director shall provide that the surtax be imposed at a different rate, such that the total estimated revenues are as near as possible to, but do not exceed, $300,000,000, provided, however, that the rate shall not exceed 5%. That different surtax rate shall be imposed on premiums collected in the first calendar year for which final returns and final payments have not yet been made and, subject to the director's determination, may be reflected in installment payments which have not yet been made.

d. On or before April 1, 1993, the director shall make a final determination of the total amount of revenues collected under the surtax imposed pursuant to section 76 of this 1990 amendatory and supplementary act for the three calendar years in which the surtax is imposed. The director shall refund any such revenues collected in excess of $300,000,000 to taxpayers in proportion to each taxpayer's share of total surtax payments made for the three calendar years.

L.1990,c.8,s.77.



Section 17:33B-51 - Private Passenger Automobile Insurance Policyholders Not To Pay Surtax

17:33B-51. Private passenger automobile insurance policyholders not to pay surtax
The Commissioner of Insurance shall take such action as is necessary to ensure that private passenger automobile insurance policyholders shall not pay for the surtax imposed pursuant to section 76 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.78.



Section 17:33B-52 - Exemption, Abatement, Deferral Of Surtax Imposed On Insurer Pursuant To C.17:33b-49 If Insurer Is In Unsafe Or Unsound Financial Condition

17:33B-52. Exemption, abatement, deferral of surtax imposed on insurer pursuant to C.17:33B-49 if insurer is in unsafe or unsound financial condition
a. The commissioner shall, after hearing, notify the director to exempt, abate or defer, in whole or in part, the surtax imposed on an insurer pursuant to the provisions of section 76 of this 1990 amendatory and supplementary act if the insurer is in an unsafe or unsound financial condition.

b. If an insurer requests exemption, abatement or deferral and avers that there is an immediate need to exempt, abate or defer the surtax imposed pursuant to section 76 of this act because payment would result in the insurer being in an unsafe or unsound financial condition, the insurer's obligation to pay such surtax shall be exempted, abated or deferred beginning on the 10th business day after the insurer has filed the request and supporting documentation with the commissioner, unless within that time, the commissioner finds that continued payment of the surtax will not result in the insurer being in an unsafe or unsound financial condition.

c. Any exemption, abatement or deferral pursuant to subsection a. or b. of this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

d. For the purposes of this section, an insurer shall be deemed to be in an unsafe or unsound financial condition if the commissioner finds the insurer to have a ratio of annual net premiums written to surplus as to policyholders that threatens the financial health of the insurer.

L.1990,c.8,s.98.



Section 17:33B-53 - Exemption, Abatement, Deferral Of Surtax Imposed On Insurer Pursuant To C.17:33b-49 If Result Will Be Financial Condition Of Insurer Becoming Unsafe Or Unsound

17:33B-53. Exemption, abatement, deferral of surtax imposed on insurer pursuant to C.17:33B-49 if result will be financial condition of insurer becoming unsafe or unsound
The commissioner may provide that the director exempt, abate or defer, in whole or in part, the surtax imposed on an insurer pursuant to section 76 of this 1990 amendatory and supplementary act if the commissioner, in his discretion, determines that payment of the surtax will result in an insurer's financial condition becoming unsafe or unsound. In making this determination, the commissioner shall consider the following factors:

a. The insurer's ratio of annual net premiums written to surplus as to policyholders; and

b. Whether the insurer would experience:

(1) an adverse change in its rating by A.M. Best and Company, Dun and Bradstreet, Moody's or Standard and Poor's;

(2) financial ratios outside the acceptable ranges as established by the National Association of Insurance Commissioners or the chief financial officer of the Department of Insurance of this State; or

(3) a net reduction to the insurer's surplus as to policyholders greater than 25% during a period of two years or less.

Any exemption, abatement or deferral pursuant to this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

L.1990,c.8,s.99.



Section 17:33B-54 - Payment Of Exempted, Abated, Deferred Surtax On Insurer

17:33B-54. Payment of exempted, abated, deferred surtax on insurer
After the exemption, abatement or deferral of a surtax on an insurer pursuant to the provisions of section 98 or 99 of this 1990 amendatory and supplementary act, is revoked, the commissioner may order that the director require the insurer to pay those obligations deferred pursuant to the provisions of section 98 or 99 of this act.

L.1990,c.8,s.100.



Section 17:33B-55 - Exemption, Abatement, Deferral Of Payment Of Assessment If Insurer Is In Unsafe Or Unsound Financial Condition

17:33B-55. Exemption, abatement, deferral of payment of assessment if insurer is in unsafe or unsound financial condition
a. The commissioner shall, after hearing, provide that the New Jersey Property-Liability Guaranty Association exempt, abate or defer, in whole or in part, the assessment on any member insurer imposed pursuant to paragraph (9) of subsection a. of section 8 of P.L.1974, c.17 (C.17:30A-8), if the insurer is in an unsafe or unsound financial condition.

b. If an insurer requests exemption, abatement or deferral and avers that there is an immediate need to exempt, abate or defer the payment of assessments pursuant to paragraph (9) of subsection a. of section 8 of P.L.1974, c.17 (C.17:30A-8), because payment would result in the insurer being in an unsafe or unsound financial condition, the insurer's obligation to pay such assessments shall be exempted, abated or deferred beginning on the 10th business day after the insurer has filed the request and supporting documentation with the commissioner, unless within that time, the commissioner finds that continued payment of assessments will not result in the insurer being in an unsafe or unsound financial condition.

c. Any exemption, abatement or deferral pursuant to subsection a. or b. of this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

d. For the purposes of this section, an insurer shall be deemed to be in an unsafe or unsound financial condition if the commissioner finds the insurer to have a ratio of annual net premiums written to surplus as to policyholders that threatens the financial health of the insurer.

L.1990,c.8,s.95.



Section 17:33B-56 - Exemption, Abatement, Deferral If Payment Of Assessment Will Result In Insurer's Financial Condition Becoming Unsafe Or Unsound

17:33B-56. Exemption, abatement, deferral if payment of assessment will result in insurer's financial condition becoming unsafe or unsound
The commissioner may provide that the association exempt, abate or defer, in whole or in part, the assessment on any member insurer imposed pursuant to paragraph (9) of subsection a. of section 8 of P.L.1974, c.17 (C.17:30A-8), if the commissioner, in his discretion, determines that payment of the assessment will result in an insurer's financial condition becoming unsafe or unsound. In making this determination, the commissioner shall consider the following factors:

a. The insurer's ratio of annual net premiums written to surplus as to policyholders; and

b. Whether the insurer would experience:

(1) an adverse change in its rating by A.M. Best and Company, Dun and Bradstreet, Moody's or Standard and Poor's;

(2) financial ratios outside the acceptable ranges as established by the National Association of Insurance Commissioners or the chief financial officer of the Department of Insurance of this State; or

(3) a net reduction to the insurer's surplus as to policyholders greater than 25% during a period of two years or less.

Any exemption, abatement or deferral pursuant to this section shall continue until the commissioner, upon the commissioner's own motion or upon request by the insurer or any other interested party, after providing opportunity for a hearing, orders its revocation.

L.1990,c.8,s.96.



Section 17:33B-57 - Exempted, Abated, Deferred Assessment To Be Assessed Against Other Member Insurers

17:33B-57. Exempted, abated, deferred assessment to be assessed against other member insurers
If an assessment against a member insurer is exempted, abated or deferred pursuant to the provisions of section 95 or 96 of this 1990 amendatory and supplementary act, the amount by which such assessment is exempted, abated or deferred shall be assessed against the other member insurers in a manner consistent with the basis for assessment set forth in paragraph (9) of subsection a. of section 8 of P.L.1974, c.17 (C.17:30A-8). After the exemption, abatement or deferral is revoked in whole, the commissioner may order that the association require the insurer to pay those obligations deferred pursuant to the provisions of section 95 or 96 of this act.

L.1990,c.8,s.97.



Section 17:33B-58 - $100 Annual Fee To Be Assessed By Board Of Medical Examiners.

17:33B-58 $100 annual fee to be assessed by Board of Medical Examiners.


63. The State Board of Medical Examiners shall assess an annual fee in the amount of $100 payable by:

a.Each physician licensed to practice medicine or surgery in this State pursuant to the provisions of R.S.45:9-1 et seq., and certified or registered pursuant to the provisions of section 1 of P.L.1971, c.236 (C.45:9-6.1), except physicians holding a certificate of registration as a retired physician pursuant to that section. As used in this subsection "physician" includes both doctors of medicine and doctors of osteopathy; and

b.Each person licensed in this State to practice podiatric medicine pursuant to the provisions of R.S.45:5-1 et seq. and registered pursuant to the provisions of R.S.45:5-9.

Fees imposed pursuant to this section shall be payable on or before July 1 of each calendar year from 1990 through 1996. Payments are to be remitted to the board and credited by the State Treasurer to the New Jersey Automobile Insurance Guaranty Fund created by section 23 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.63; amended 2005, c.259, s.25.



Section 17:33B-59 - $100 Annual Fee To Be Assessed By Board Of Chiropractic Examiners

17:33B-59. $100 annual fee to be assessed by Board of Chiropractic Examiners
The State Board of Chiropractic Examiners shall assess an annual fee in the amount of $100, payable by each person licensed in this State to practice chiropractic and registered pursuant to the provisions of section 14 of P.L.1953, c.233 (C.45:9-41.11), except persons registered as retired practitioners pursuant to that section. Fees imposed pursuant to this section shall be payable on or before July 1 of each calendar year from 1990 through 1996. Payments are to be remitted to the board and credited by the State Treasurer to the New Jersey Automobile Insurance Guaranty Fund created by section 23 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.64.



Section 17:33B-60 - $100 Annual Fee To Be Assessed By Board Of Physical Therapy

17:33B-60. $100 annual fee to be assessed by Board of Physical Therapy
The State Board of Physical Therapy shall assess an annual fee in the amount of $100, payable by each person licensed or registered in this State as a physical therapist pursuant to the provisions of P.L.1983, c.296 (C.45:9-37.11 et seq.). As used in this section "physical therapist" includes a registered physical therapist as provided in section 22 of P.L.1983, c.296 (C.45:9-37.32) but shall not include a licensed physical therapist assistant as defined in subsection c. of section 3 of P.L.1983, c.296 (C.45:9-37.13). Fees imposed pursuant to this section shall be payable on or before July 1 of each calendar year from 1990 through 1996. Payments are to be remitted to the board and credited by the State Treasurer to the New Jersey Automobile Insurance Guaranty Fund created by section 23 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.65.



Section 17:33B-61 - $100 Annual Assessment Of Auto Body Repair Facilities

17:33B-61. $100 annual assessment of auto body repair facilities
The Director of the Division of Motor Vehicles in the Department of Law and Public Safety shall assess an annual fee in the amount of $100, payable by each auto body repair facility licensed pursuant to the provisions of P.L.1983, c.360 (C.39:13-1 et seq.). Fees imposed pursuant to this section shall be payable on or before July 1 of each calendar year from 1990 through 1996. Payments are to be remitted to the director and credited by the State Treasurer to the New Jersey Automobile Insurance Guaranty Fund created by section 23 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.66.



Section 17:33B-62 - $100 Annual Assessment Of Lawyers

17:33B-62. $100 annual assessment of lawyers
The State Treasurer shall assess an annual fee in the amount of $100, payable by each person licensed to practice law in this State who has engaged in the practice of law for at least one year. Fees imposed pursuant to this section shall be payable on or before July 1 of each calendar year from 1990 through 1996. Payments are to be remitted to the treasurer and credited to the New Jersey Automobile Insurance Guaranty Fund created by section 23 of this 1990 amendatory and supplementary act.

L.1990,c.8,s.67.



Section 17:33B-63 - Additional Registration Fees; Exemptions

17:33B-63. Additional registration fees; exemptions
68. a. In addition to the registration fees imposed pursuant to Article 2 of chapter 3 of Title 39 of the Revised Statutes, the Director of the Division of Motor Vehicles shall impose and collect additional registration fees as follows:

(1) For all motor vehicles, except commercial motor vehicles as defined by R.S.39:1-1 that were manufactured in any model year prior to the 1989 model year, the additional fee shall be $15, except that on and after January 1, 1998 the additional fee shall be $12.50, and on and after January 1, 1999 the additional fee shall be $10 and on and after January 1, 2000 the additional fee shall be $7.50;

(2) For all motor vehicles, except commercial motor vehicles as defined by R.S.39:1-1, that were manufactured in model year 1989 and thereafter, the additional fee shall be $40, except that on and after January 1, 1998 the additional fee shall be $33.50, and on and after January 1, 1999 the additional fee shall be $27 and on and after January 1, 2000 the additional fee shall be $20 for the first two years of registration or renewal and $15, except that on and after January 1, 1998 the additional fee shall be $12.50, and on and after January 1, 1999 the additional fee shall be $10 and on and after January 1, 2000 the additional fee shall be $7.50 for each year thereafter;

(3) For all commercial motor vehicles as defined in R.S.39:1-1, the additional fee shall be $75, except that on and after January 1, 1998 the additional fee shall be $62.50, and on and after January 1, 1999 the additional fee shall be $50 and on and after January 1, 2000 the additional fee shall be $37.50;

(4) Notwithstanding the provisions of paragraphs (1) through (3) of this subsection, the additional fee on motorcycle registrations shall be $15, except that on and after January 1, 1998 the additional fee shall be $12.50, and on and after January 1, 1999 the additional fee shall be $10 and on and after January 1, 2000 the additional fee shall be $7.50 and further provided the additional registration fee on noncommercial trucks registered pursuant to section 2 of P.L.1968, c.429 (C.39:3-8.1) shall be $50, except that on and after January 1, 1997 the additional fee collected on noncommercial trucks registered pursuant to section 2 of P.L.1968, c.429 (C.39:3-8.1) shall be $15 for any vehicle manufactured in any model year prior to the 1996 model year and for any vehicle manufactured in the model year 1996 and thereafter, the additional fee shall be $40 for the first two years of registration or renewal and $15 for each year thereafter and on and after January 1, 1998 the additional fee collected on noncommercial trucks shall be collected pursuant to the provisions of paragraphs (1) and (2) of this subsection;

(5) Notwithstanding the provisions of paragraphs (1) through (3) of this subsection, there shall not be any additional fee imposed on any vehicle registered pursuant to R.S.39:3-24.

b. Fees collected pursuant to subsection a. of this section shall be collected on registrations issued and renewed on or after July 1, 1990.

(1) Fees collected pursuant to subsection a. of this section prior to October 1, 1991 shall be remitted to the New Jersey Automobile Full Insurance Underwriting Association created by section 16 of P.L.1983, c.65 (C.17:30E-4) and shall be income to the association for purposes of section 20 of P.L.1983, c.65 (C.17:30E-8).

(2) Fees collected pursuant to subsection a. of this section on or after October 1, 1991 through December 31, 1996 shall be remitted to the New Jersey Automobile Insurance Guaranty Fund created pursuant to section 23 of this 1990 amendatory and supplementary act.

(3) Fees collected pursuant to subsection a. of this section on and after January 1, 1997, shall be remitted to the General Fund and so much thereof as is required pursuant to section 20 of P.L.1984, c.73 (C.27:1B-20) shall be credited to the "Transportation Trust Fund Account" created by section 20 of P.L.1984, c.73 (C.27:1B-20), such credited funds to be used for transportation projects, pursuant to the "New Jersey Transportation Trust Fund Authority Act of 1984," P.L.1984, c.73 (C.27:1B-1 et al.).

c. Notwithstanding any provision of subsection a. of this section to the contrary, no fees shall be imposed pursuant to this section on a registration for which no fee is presently collected pursuant to Article 2 of chapter 3 of Title 39 of the Revised Statutes or on a registration for a motor vehicle, except commercial vehicles, if the registrant or, in the case of a leased vehicle, the lessee is eligible for pharmaceutical assistance to the aged and disabled pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.). In the case of a leased vehicle, documentation verifying that the vehicle will be leased for the registration term to a lessee who is entitled to the exemption provided for in this subsection shall be provided according to the requirements established by the Director of the Division of Motor Vehicles. The lessor shall not collect from the lessee any payment for the registration of the vehicle that exceeds the amount that the lessor paid to register the vehicle.

L.1990,c.8,s.68; amended 1991,c.320,s.1; 1995,c.108,s.17.



Section 17:33B-64 - Findings, Declarations Relative To Automobile Insurance

17:33B-64. Findings, declarations relative to automobile insurance

1. The Legislature finds and declares:

a. There continues to be a need to improve and expand the availability of automobile insurance in certain urban geographic areas of the State. To better serve consumers' needs and stimulate competition in these areas, it is necessary to create business opportunities aimed at increasing and promoting economic activity by establishing automobile insurance urban enterprise zones (UEZs), which will provide incentives for insurers to increase their writings in these urban centers through, among other things, the appointment of urban enterprise zone agents. To achieve that goal, the Legislature further finds:

(1) That the creation of business incentives aimed at increasing and promoting economic activity in specially designated Urban Enterprise Zones has been effectively utilized by the State in the past;

(2) That consumers located in a limited number of the State's urban centers would benefit from an increase in the number of locations at which they could secure automobile insurance;

(3) That to better serve the needs of automobile insurance consumers and stimulate competition and economic activity, access to automobile insurance needs to be expanded in certain defined urban areas of the State; and

(4) That the development of increased access to automobile insurance needs to be encouraged by establishing incentives for insurers to increase their writings in these urban centers through, among other things, the appointment of urban enterprise zone agents and the use of unused capacity in the assigned risk plan to provide additional accessible coverage.

b. Certain aspects of the current automobile insurance system are unfair and need to be reformed. To this end, it is in the public interest to:

(1) eliminate the current system of flex-rating, which guarantees insurers an increase in their rates each year regardless of need;

(2) eliminate the current surcharge system based on automobile insurance eligibility points that unfairly penalizes good drivers because of recent minor traffic infractions, and provide for a system of rating tiers to provide greater flexibility in evaluating and rating risks based on factors that more accurately reflect the driver's characteristics; and

(3) revise current provisions of the law that permit insurers to arbitrarily and unfairly nonrenew insureds without reason.

c. It is also in the public's interest to increase efforts to fight fraud that occurs in the automobile insurance system, including:

(1) toughening sanctions on insurance companies that fail to implement fraud prevention programs, and on licensed professionals and drivers who make fraudulent claims; and

(2) improving efforts to educate law enforcement and the public on how to identify fraud.

L.1997,c.151,s.1.



Section 17:33C-1 - Definitions Relative To Automobile Insurance Urban Enterprise Zone Program

17:33C-1. Definitions relative to automobile insurance urban enterprise zone program

19. As used in sections 19 through 23 of this amendatory and supplementary act:

"Automobile" means an automobile as defined pursuant to subsection a. of section 2 of P.L.1972, c.70 (C.39:6A-2).

"Automobile insurance urban enterprise zone" means a geographic area identified and designated by the commissioner pursuant to section 20 of this amendatory and supplementary act.

"Automobile insurance urban enterprise zone program" or "program" means an automobile insurance urban enterprise zone program established pursuant to section 20 of this amendatory and supplementary act.

"Automobile insurer" means an insurer or group of affiliated insurers admitted or authorized to transact the business of automobile insurance in this State.

"Commissioner" means the Commissioner of Banking and Insurance.

"Eligible person" means an eligible person as defined in section 25 of P.L.1990, c.8 (C.17:33B-13).

"Qualified insurer" means an automobile insurer that is a qualified insurer pursuant to section 21 of this amendatory and supplementary act.

"Urban enterprise zone agent" or "UEZ agent" means an insurance producer who is licensed pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.), is appointed by a qualified insurer to represent it in an automobile insurance urban enterprise zone under the terms of this amendatory and supplementary act and maintains a bona fide office within that automobile insurance urban enterprise zone.

L.1997,c.151,s.19.



Section 17:33C-2 - Automobile Insurance Urban Enterprise Zone Program

17:33C-2. Automobile insurance urban enterprise zone program

20. a. The commissioner shall establish in a fair and equitable manner an automobile insurance urban enterprise zone program designed to encourage greater availability of automobile insurance in certain urban areas of this State as designated pursuant to subsection b. of this section. The program shall provide for incentives that the commissioner deems necessary to encourage qualified insurers to write automobile insurance business in those areas and that adequately safeguard the interests of policyholders and the public.

b. The commissioner shall undertake a review of the availability of automobile insurance in this State and shall identify and designate as automobile insurance urban enterprise zones those urban-based geographic areas in which consumers would benefit from increased access to automobile insurance. In making this determination, the commissioner shall consider, among other things, representation by automobile insurers in those rating territories historically deemed underserved. To assist in this review, the commissioner may appoint an advisory committee composed of representatives of automobile insurers and insurance producer associations and individuals who reside in urban areas of this State. Automobile insurance urban enterprise zones designated pursuant to this section shall be defined by regulations promulgated by the commissioner. The commissioner shall conduct periodic reviews of the availability of automobile insurance throughout the State and may amend the regulations to modify the composition of designated automobile insurance urban enterprise zones for the purpose of furthering the intent of this amendatory and supplementary act.

L.1997,c.151,s.20.



Section 17:33C-3 - Standards For Qualified Insurer

17:33C-3. Standards for qualified insurer

21. a. The commissioner shall establish by regulation standards for a qualified insurer. These standards may include, but not be limited to, demonstration by the automobile insurer that it has a plan to increase access to automobile insurance for consumers residing in an automobile insurance urban enterprise zone; demonstration by the automobile insurer that it has a plan to assist newly appointed UEZ agents in developing the skills necessary to manage a successful business; procedures to monitor and evaluate the impact of efforts to expand services to urban areas; and materials designed to assist urban consumers in understanding automobile insurance coverages. For an automobile insurer doing business on a direct writing basis, the standards may include, but not be limited to, the insurer's marketing plans and goals for increasing its writing of risks in automobile insurance urban enterprise zones. Additionally, the commissioner shall consider the insurer's past performance in providing automobile insurance to persons residing in automobile insurance urban enterprise zones.

b. An automobile insurer, which meets the applicable standards established pursuant to subsection a. of this section, may certify to the commissioner that it is a qualified insurer.

c. An automobile insurer that certifies to the commissioner that it meets the standards established pursuant to subsection a. of this section shall be considered a qualified insurer for the purposes of this amendatory and supplementary act. If at any time the commissioner determines that a qualified insurer fails to meet the standards established pursuant to subsection a. of this section, or if the commissioner determines it necessary for the protection of the public, he may suspend or revoke the insurer's certification as a qualified insurer. If the commissioner determines that a qualified insurer has failed to meet its marketing plan and goals pursuant to this section, the commissioner may suspend or revoke the insurer's certification as a qualified insurer. In making this determination, the commissioner shall consider the past performance of the insurer in providing automobile insurance in urban areas. If an automobile insurer certifies that it meets the standards for becoming a qualified insurer and it does not meet those standards, that insurer shall not be a qualified insurer for purposes of this amendatory and supplementary act and may, at the discretion of the commissioner, be subject to a fine of not more than $25,000.

d. Only qualified insurers shall be eligible to participate in the automobile insurance urban enterprise zone program.

L.1997,c.151,s.21.



Section 17:33C-4 - Uez Agents

17:33C-4. UEZ agents

22. a. A qualified insurer may appoint a UEZ agent or agents. Any appointment of a UEZ agent shall comply with the provisions of section 15 of P.L.1987, c.293 (C.17:22A-15), except when there is a conflict with a provision of this amendatory and supplementary act or any regulation promulgated hereunder, this amendatory and supplementary act is controlling. An agency contract between a qualified insurer and a UEZ agent shall be in writing, set forth specific duties and responsibilities of the parties regarding the obligations imposed pursuant to this section and section 21 of this amendatory and supplementary act, and detail the provisions of any limit on the number of exposures provided for in subsection b. of this section.

b. A qualified insurer may limit the number of exposures written through a UEZ agent or in the case of a qualified insurer doing business on a direct writing basis, the qualified insurer may limit the number of exposures written in an automobile insurance urban enterprise zone consistent with its marketing plans and goals as provided in subsection a. of section 21 of this amendatory and supplementary act. An eligible person applying for automobile insurance coverage after the limit is reached shall be advised by the UEZ agent that coverage may be available from another agent of the qualified insurer or directly from the qualified insurer if the insurer is a direct writer. Any such limit shall be imposed on an equitable and nondiscriminatory basis consistent with the provisions of subsections a. and b. of section 27 of P.L.1990, c.8 (C.17:33B-15) until the specified limit is reached.

c. The commissioner shall establish by regulation requirements that shall be satisfied if a qualified insurer limits the number of exposures written through a UEZ agent, and the manner in which a qualified insurer engaged in the business of automobile insurance on a direct writer basis may utilize the provisions of this section.

L.1997,c.151,s.22.



Section 17:33C-5 - Study On Effect Of Territorial Rating Caps; Report

17:33C-5. Study on effect of territorial rating caps; report

23. a. The commissioner shall study the effect of territorial rating caps imposed on automobile insurance rates pursuant to section 7 of P.L.1983, c.65 (C.17:29A-36). The study shall include an evaluation of the general market conditions resulting from the imposition of territorial rating caps, including, but not limited to: market availability; affordability of automobile insurance coverage; the actuarial soundness of, and statistical basis for, territorial cap systems; and the creation of competitive market conditions.

b. In conducting this study, the commissioner shall examine the rating systems in use in other highly urbanized areas of this nation.

c. The commissioner shall report his findings and recommendations within 12 months of the effective date of this amendatory and supplementary act to the Governor and the Legislature.

L.1997,c.151,s.23.



Section 17:35-1 - Application Of Article

17:35-1. Application of article
Any corporation organized to insure lives, which provides for the payment of policy claims, the accumulation of reserve or emergency funds, and the expense of the management and prosecution of the business by payments to be made either at periods named in the contract or upon assessment as required, by persons holding similar contracts, and wherein the insured's liability to contribute to the payment of policy claims accrued or to accrue is not limited to a fixed sum, shall be deemed to be engaged in the business of life insurance upon the assessment plan, and be subject only to the provisions of this article. This article shall not apply to secret or fraternal societies conducting their business on the lodge system, or to associations organized solely for benevolent or charitable purposes, and which are now permitted by law to do business in this state.



Section 17:35-2 - Incorporation

17:35-2. Incorporation
Nine or more persons may form a corporation for the purpose of transacting the business of life insurance upon the assessment plan, by filing in the department a declaration in writing signed and duly acknowledged by each of them, stating:

a. Their intention to form a corporation for the transaction of life insurance upon the assessment plan;

b. The name of the proposed corporation, which shall not be one in use by another corporation of the state or so nearly similar thereto as to lead to uncertainty or confusion;

c. The location of its principal office in this state; and

d. The mode in which its corporate powers are to be exercised and of electing directors or trustees.

The declaration shall have indorsed thereon or annexed thereto, and as a part thereof, the sworn statement of three of such persons that at least three hundred persons eligible under the proposed laws of the corporation to membership therein have in good faith made application in writing for membership.

The declaration, with a certificate of the attorney general that it is in accordance with this article and not inconsistent with the constitution and laws of this state, shall thereupon be filed by the commissioner, who shall deliver to the corporation a certified copy of the papers so filed. This certified copy shall be filed in the office of the clerk of the county wherein the office of the corporation is to be located, whereupon it shall be deemed to be incorporated under this article. The corporation shall pay for filing the declaration provided for herein the sum of twenty dollars.



Section 17:35-3 - Commencing Business

17:35-3. Commencing business
No such corporation shall commence the business of insurance until at least three hundred persons have subscribed in writing to be insured therein in the aggregate amount of at least three hundred thousand dollars, and have each paid in two per cent on the amount of the insurance severally subscribed for in cash, which is deposited in bank to the credit of the mortuary fund, in trust for the beneficiaries, and the commissioner has certified that it has complied with the provisions of this article and is authorized to transact business.



Section 17:35-4 - No New Corporations After May 1, 1935; Law Applicable To Corporations Doing Other Business

17:35-4. No new corporations after May 1, 1935; law applicable to corporations doing other business
No such corporations shall be incorporated after the first day of May, one thousand nine hundred and thirty-five, to transact the business of life insurance on the assessment plan.

All corporations, associations, companies or organizations, desiring to transact the business of life insurance upon any other plan than that defined in this chapter, shall comply with all the provisions of the general insurance laws.



Section 17:35-5 - Return Of Securities To Companies Reincorporating Under Article

17:35-5. Return of securities to companies reincorporating under article
The commissioner may return to any company incorporated under the laws of this state prior to March sixth, one thousand nine hundred, which shall have reincorporated under this article, all the securities deposited with him as required by any act under which the corporation was organized and doing business, upon there being filed with him the affidavits of the president and secretary thereof, and upon his being satisfied by the affidavits and other evidence to be submitted to him that all obligations or engagements for insurance of any kind made and entered into by the company before its reincorporation have been canceled and discharged and that the company has no other outstanding liabilities to answer which the deposit was made.



Section 17:35-6 - Reserve Or Emergency Fund

17:35-6. Reserve or emergency fund
Every such life insurance corporation shall accumulate and maintain a reserve or emergency fund of an amount not less than the proceeds of one death assessment or periodical call on all policy or certificate holders, and at least equal to the amount of its maximum policy or certificate. The fund shall be accumulated by every corporation formed under this article, within six months from the date of its incorporation, and shall be held for the benefit or protection of the members, their legal representatives or beneficiaries. If the fund or any portion thereof is used by the corporation for the purpose for which it was created or accumulated, and the amount thereof thereby reduced to less than the amount of one death assessment or periodical call, the amount of the reduction below the amount of one death assessment or periodical call shall be made up and restored to the fund within three months thereafter. The fund may be held in cash or invested in the class of securities required by law for the investment of funds by life insurance corporations. Nothing contained herein shall prevent the creation and accumulation of other funds in excess of the amount herein required to provide for the purposes of the corporation. If the fund is in excess of the amount of one death assessment or periodical call upon all certificates or policyholders and not less than one hundred thousand dollars, the excess or any portion thereof may be used in the reduction of assessment or periodical payments by policy or certificate holders by ratable cash dividends or credits or in such other equitable division or apportionment thereof as its rules or contracts provide, or the pro rata excess on any policy or certificate terminated by death or surrender may be refunded to the holder or beneficiary as provided for in the policy or contract. Nothing contained in this article shall be construed to permit any contract promising any fixed cash payment to any living certificate or policyholder, except in the contingency of total physical disability.



Section 17:35-7 - Directors Or Trustees

17:35-7. Directors or trustees
The corporation shall have a board of not less than five directors or trustees, a majority of whom shall be residents of this state, and who shall be elected by and from the members at the time and place, and for such period, not exceeding three years, as the by-laws provide. They shall have and exercise the general control and management of its affairs and funds.



Section 17:35-8 - Annual Report

17:35-8. Annual report
Every life insurance company doing business under this article shall, on or before March first in each year, make and file with the commissioner a report of its affairs and operation during the year ending on December thirty-first immediately preceding, which reports shall be in lieu of any other report required by any other law of this State. The reports shall be in such form and verified by the oaths of such officers of the corporation as the commissioner requires. The commissioner may, for good cause, extend the time within which the statement may be filed. The fee for filing the report shall be twenty dollars ($20.00). Any corporation failing to make the report or to pay any fees required by law shall, upon the order of the commissioner, cease to do business in this State until the report and payment are made.

Amended by L.1945, c. 178, p. 607, s. 1.



Section 17:35-9 - Examinations; Inquiries

17:35-9. Examinations; inquiries
All corporations to which this article is applicable, with their books, papers and vouchers, shall be subject to visitation and inspection by the commissioner, or by a person he designates. The commissioner may address any inquiries to the corporation relative to its transactions or condition, or any other matter connected with its transactions relative to the business contemplated by this article. All officers of the corporation shall promptly reply in writing to all the inquiries, under the oaths of its president or secretary or other officers, if required. The necessary expenses of examinations made under this article shall be paid to the commissioner by the corporation examined.



Section 17:35-10 - Fixing Fee, Rates, Etc.; Evidence Of Notices

17:35-10. Fixing fee, rates, etc.; evidence of notices
The directors or trustees, or the persons designated in the bylaws of any corporation subject to the provisions of this article shall fix the fee rates and amounts of premiums, assessments or periodical calls, the time and manner of their payment, and the risks to be assumed by the corporation and their duration, and may change the same as the experience of the corporation requires. An affidavit made by the person having charge of the mailing of notices of premiums, assessments or periodical calls, that the notice was mailed, stating the date of mailing, shall be prima facie evidence thereof.



Section 17:35-11 - Eligibility For Insurance; Insurable Interest; Assignment

17:35-11. Eligibility for insurance; insurable interest; assignment
No corporation transacting the business of life insurance under this article shall issue a certificate or policy upon the life of any person more than sixty years of age, except in case of transfer of policyholders as provided herein, nor upon any life in which the beneficiary named has no legal insurable interest. Any assignment of the policy or certificate to a person having no insurable interest in the insured's life shall render the policy or certificate void.



Section 17:35-12 - Reinsurance

17:35-12. Reinsurance
No such corporation of this state shall transfer its risks to or insure them in another corporation, unless the contract of transfer or reinsurance is first submitted to and approved by a two-thirds vote of a meeting of the insured called to consider the same, of which meeting a written or printed notice shall be mailed to each member, certificate holder or policyholder at least thirty days before the day fixed. If the transfer or reinsurance is approved, every member, certificate holder or policyholder of the corporation who files with the secretary thereof, within ten days after the meeting, a written notice of his preference to be transferred to a corporation other than the one named in the contract, shall be accorded all the rights and privileges, if any, in aid of such transfer as would have been accorded under the terms of the contract, had he been transferred to the corporation named therein. No such corporation shall transfer its risks or assets or any part thereof to, or reinsure its risks or any part thereof in, any insurance corporation or association of any other state or country which is not at the time of the transfer or reinsurance authorized to do business in this state.



Section 17:35-13 - Provisions Of Policies Or Certificates; Payment Of Loss

17:35-13. Provisions of policies or certificates; payment of loss
Every policy or certificate issued by a corporation doing business under this article, and promising payment to be made upon a contingency of death or physical debility, shall specify the sum of money which it promises to pay upon the contingency, and the number of days after satisfactory proof of the happening thereof on which the payment shall be made. Upon the occurrence of the contingency, unless the contract has been avoided by fraud, or by breach of its conditions, the corporation shall be obligated to the beneficiary for the payment at the time and to the maximum amount specified in the policy or certificate. If the commissioner is satisfied upon investigation that any corporation has refused or failed to make the payment for thirty days after it became due, and after proper demand, he shall notify the corporation not to issue any new policies or certificates until the indebtedness is fully paid. No officer or agent of the corporation shall make, sign or issue any policy or certificate of insurance while the notice is in force.



Section 17:35-14 - Action To Enjoin Corporation From Transacting Further Business

17:35-14. Action to enjoin corporation from transacting further business
When the commissioner, upon investigation, is satisfied that any such corporation of this State is insolvent because of matured death claims, or other obligations due and unpaid, exceeding its assets and death assessments or periodical calls made or in process of collection, or has exceeded its powers, failed to comply with any provisions of law, or is conducting business fraudulently, he shall institute an action in the Superior Court to enjoin the corporation from transacting any further business, and for such other relief as may be appropriate. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 17, p. 271, s. 151.



Section 17:35-14.1 - Mutual Life Insurance Company, Conversion Of Assessment Company Into; Requirements

17:35-14.1. Mutual life insurance company, conversion of assessment company into; requirements
Any assessment life insurance company incorporated under chapter one hundred forty-seven of the laws of one thousand eight hundred and ninety-seven, now chapter thirty-five of Title 17 of the Revised Statutes, which has transacted an insurance business for at least ten consecutive years, next preceding, and which has outstanding contracts of insurance on which the yearly premiums amount to at least fifty thousand dollars ($50,000.00) for each kind of insurance which has been transacted, may become a mutual life insurance company by complying with all requirements for the issuance of a certificate of authority to a newly organized mutual life insurance company, except those requirements contained in Revised Statutes, section 17:17-1 specifying the number of incorporators and except that wherever reference is made to the persons proposing to incorporate the new mutual life insurance company such reference shall be construed to mean the entire board of directors of the assessment life insurance company and except the requirements of Revised Statutes, section 17:17-7; provided, that:

(a) A plan of conversion to a mutual life insurance company shall be adopted by a majority vote of the board of directors of the assessment life insurance company.

(b) Such plan shall be approved by a majority vote of all members, certificate or policy holders present in person or by proxy at a special meeting of members, certificate and policy holders of the assessment life insurance company held for that purpose. Notice of such meeting shall be published at least four times, at intervals of not less than one week, the first publication to be not more than sixty days and the last publication not less than fifteen days prior to such meeting, in at least one newspaper published in each county in the State of New Jersey. Proof of such publication shall be filed with the Commissioner of Banking and Insurance. Immediately after the election of tellers, at least three in number, at the special meeting of members, certificate and policy holders, the presiding officer, designated in the by-laws, shall cause the polls to be opened for reception of votes by the tellers and shall note and announce the time of opening the polls which shall from that time remain continuously open for the reception of votes for a period of not less than four hours after which the polls shall be closed and the presiding officer shall make announcement to that effect. No other business shall be transacted at this meeting. A majority of the tellers shall have power to determine all questions concerning the verification of ballots, ascertaining the validity thereof, the qualifications of voters and the canvass of the vote. At the conclusion of the canvass, the tellers shall report in writing to the secretary of the corporation the result thereof and he shall thereupon make a certificate, duly sworn to, setting forth the result of the voting as shown by such report and shall file the same with the Commissioner of Banking and Insurance.

(c) Such plan shall be submitted to the Commissioner of Banking and Insurance for his approval, which shall be granted unless in his judgment such plan of conversion would not be in the best interest of the members, certificate and policy holders of the assessment life insurance company.

L.1947, c. 84, p. 465, s. 1.



Section 17:35-14.2 - Reserves; Policies In Force At Date Of Conversion; Assessment Rights Cancelled

17:35-14.2. Reserves; policies in force at date of conversion; assessment rights cancelled
Upon fulfillment of the requirements prescribed in section one hereof:

(a) The mutual life insurance company shall be subject to the same requirements as to reserves as any other mutual life insurance company transacting the same kind or kinds of insurance and shall be relieved from the requirement to hold reserves or funds determined in any other manner, and specifically shall be relieved from the requirement to hold any reserves or funds held by the assessment life insurance company in accordance with Revised Statutes, Title 17, chapter thirty-five and chapter forty-five, as amended and supplemented.

(b) All persons whose life or health is insured under the terms of certificates, policies and contracts, issued or assumed by the assessment life insurance company, which are in force at the date of conversion or are thereafter duly reinstated, shall be deemed to be members and policy holders of the mutual life insurance company, without change in the terms of their several contracts except as prescribed herein, or in the plan of conversion.

(c) All rights of assessment, or reduction in benefits in lieu of assessment, prescribed in the certificate of incorporation or bylaws of such assessment life insurance company or under the terms of any certificate, policy or contract, shall be cancelled. The word assessment means the right to require the payment of a sum in addition to the weekly or other periodical dues, contributions, premiums and fees required under the terms of any certificate, policy or contract.

L.1947, c. 84, p. 467, s. 2.



Section 17:35-15 - Application Of Article

17:35-15. Application of article
This article shall not apply to a secret or fraternal society conducting its business on the lodge system, or to any association organized solely for benevolent or charitable purposes.



Section 17:35-16 - Authorization To Do Business; Requirements

17:35-16. Authorization to do business; requirements
Any corporation or association organized under the laws of another state of the United States for the purpose of furnishing life, sickness or accident insurance upon the assessment plan, or that is carrying on the business of life, sickness or accident insurance upon the assessment plan, may be authorized by the commissioner to transact business in this state on depositing with him the following:

a. A certified copy of its charter or articles of incorporation.

b. A statement under oath of its president and secretary, in the form required by the commissioner of its business for the year ending December thirty-first last preceding.

c. A certificate under oath of its president and secretary that it is paying, and for the twelve months then next preceding has paid, the maximum amount named in its policies or certificates in full, and that it does not issue policies or certificates of life insurance upon lives of persons more than sixty-five years of age, nor upon any life in which the beneficiary named has no interest.

d. A copy of the application for membership or insurance and of the by-laws, also a copy of the form of policy or certificate of membership, and of each form thereof if more than one form is used.

e. A certificate from the insurance commissioner or other like officer charged with the duty of executing the insurance laws of the state where the corporation or association is organized, certifying that it is legally entitled to do business.

f. Evidence satisfactory to the commissioner that it has accumulated and maintains a reserve or emergency fund not less than the proceeds of one death assessment or periodical call on all policy or certificate holders thereof, and at least equal to the amount of its maximum policy or certificate, and that the accumulation is permitted by the law of its incorporation, and is a trust for the benefit of policy or certificate holders only, and is securely invested. No such company not authorized on May first, one thousand nine hundred and thirty-five, to transact the business of assessment life insurance in this state shall be admitted to transact such business after such date.



Section 17:35-17 - Certificates To Agents

17:35-17. Certificates to agents
After authorizing the corporation or association to do business in this state, as provided in this article, the commissioner shall issue certificates to agents thereof, to be designated by the corporation or association authorizing them to act. The certificates shall be renewed annually on January first, or within sixty days thereafter.



Section 17:35-18 - Doing Business Without Authority Prohibited

17:35-18. Doing business without authority prohibited
No corporation or association organized under other authority than the laws of this state, for the purpose of furnishing life, sickness or accident insurance upon the assessment plan, shall do any business in this state, nor shall any person act within this state as agent in soliciting, procuring, receiving or transmitting any application for membership or insurance, in or for, or on behalf of the corporation or association, unless it is authorized to do business in this state under this article, and the agent has received a certificate of authority from the commissioner as herein provided.



Section 17:35-19 - Annual Report

17:35-19. Annual report
Every corporation or association doing business in this state under the provisions of this article, shall on or before March first in each year make and file with the commissioner a report of its affairs and operations during the year ending December thirty-first next preceding. The report shall be in the form the commissioner requires and verified by the oath of the president and secretary.



Section 17:35-20 - Examinations

17:35-20. Examinations
When the commissioner deems it prudent, for the protection of the policy or certificate holders in this state, he may visit and examine, or cause to be visited and examined by a competent person appointed by him for that purpose, any such foreign assessment insurance corporation or association applying for admission or doing business in this state. The necessary expense of the examination made or ordered by the commissioner shall be certified to by him and paid by the corporation or association examined.



Section 17:35-21 - Inquiries Concerning Affairs

17:35-21. Inquiries concerning affairs
The commissioner may address any inquiries he deems proper to any corporation or association authorized to do business in this state under the provisions of this article in relation to its business or condition, and its officers shall promptly reply in writing to all the inquiries under the oath of its president or secretary or other like officers.



Section 17:35-22 - Principal Office And Agent

17:35-22. Principal office and agent
Every corporation or association authorized to do business in this state under this article shall designate some place within the state as the principal office therein of the corporation, and a person residing in the municipality where the office is located as a person upon whom service of legal process and papers may be made as upon the corporation. The designation shall be made by an instrument under the hand of the president and secretary or other duly authorized officers of the corporation, and be filed with the commissioner. If the person so designated dies or removes from such place another person shall be appointed in his place within thirty days. The attorney or the location of the principal office may be changed by the corporation at any time. Notice of the change or of a new designation of a person upon whom service may be made as herein provided, under the hand of the president and secretary or other officer, shall be filed with the commissioner within thirty days after the change or new designation is made. Upon failure to comply with any provision of this section within thirty days after written notice by the commissioner so to do, the corporation shall cease to do business in this state until its compliance.



Section 17:35-23 - "Agent" Defined; Penalty For Acting As Agent Without Authority

17:35-23. "Agent" defined; penalty for acting as agent without authority
Whoever solicits, procures or receives in or transmits from this State an application other than his own, for membership or insurance in a corporation or association included in section 17:35-18 of this Title, shall be deemed to be an agent of the corporation or association within the meaning of this article. Any person who transacts business for any such corporation or association, as an agent thereof within the meaning of this article, without having a certificate of authority from the commissioner to act as agent, or after his certificate of authority has been suspended or revoked, shall be subject to a penalty of two hundred fifty dollars ($250.00), to be enforced and collected, in the name of the State, on the complaint of the commissioner in a summary proceeding in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). A warrant may issue in lieu of a summons. Upon the failure of the defendant to pay forthwith the amount of any money judgment rendered against him, the defendant shall be committed to the county jail until the penalty and costs are paid. The costs recoverable in such proceeding shall be the same as are allowed in civil actions in the court in which the proceeding is instituted. The expenses of the action shall be paid by the commissioner out of any available funds not otherwise appropriated.

Amended by L.1953, c. 17, p. 272, s. 152.



Section 17:35-24 - Revocation Of Authority

17:35-24. Revocation of authority
If the commissioner is satisfied that the corporation or association is not paying in full the maximum amount named in its policies or certificates, or that it is conducting its business fraudulently, or that it is not carrying out its contracts with its policy or certificate holders in good faith, or if its officers fail to reply to any inquiries addressed to them by the commissioner under section 17:35-21 of this title, he shall refuse the application for admission or forthwith revoke all authority previously given to it and its agents, to do business in this state, and shall publish the revocation in a newspaper or newspapers published therein. No business shall thereafter be done by the corporation or association or its agents in this state.



Section 17:35-25 - Fees

17:35-25. Fees
Every foreign corporation or association admitted to transact business under this article shall pay fees, as follows:

Filing the certified copy of its charter or articles of incorporation, twenty dollars.

Filing the preliminary statement on admission, twenty dollars.

Filing the annual statement thereafter, twenty dollars.

Each certificate of authority to an agent, two dollars.



Section 17:35-26 - Policy Or Certificate Forms, Classification Of Risks And Premiums Or Rates Of Contribution; Filing With Commissioner; Disapproval Of Forms, Review

17:35-26. Policy or certificate forms, classification of risks and premiums or rates of contribution; filing with Commissioner; disapproval of forms, review
No policy or certificate or endorsement thereto granting benefits in the event of death, sickness, or bodily injury or death of the insured by accident shall be issued or delivered in this State by any assessment insurance company or association until a copy of the form thereof, the classification of risks and the premiums or rates of contribution thereon and the form of application therefor have been filed with the Commissioner of Banking and Insurance. If the commissioner shall at any time notify any company or association of his disapproval of any such policy or certificate form, application or endorsement because such policy, application or endorsement contains provisions which are unjust, unfair, inequitable, misleading, contrary to law or to the public policy of this State or because the policy or certificate is sold in such manner as to mislead the insured or because insurance under such policy or certificate is being solicited by any means of advertising, communication or dissemination of information which involves misleading or inadequate description of the provisions of the policy or certificate, specifying particulars, it shall be unlawful for such company or association thereafter to issue any policy or certificate or endorsement thereto or use any application in the form so disapproved. Such disapproval of the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1938, c. 232, p. 532, s. 1. Amended by L.1944, c. 101, p. 256, s. 1; L.1945, c. 227, p. 741, s. 1; L.1953, c. 17, p. 273, s. 153.



Section 17:35-27 - Policy Or Certificate Granting Natural Death Benefit

17:35-27. Policy or certificate granting natural death benefit
No policy or certificate granting a natural death benefit shall be issued by any domestic company or association or shall be issued or delivered in this State to any resident thereof by any foreign company or association unless the policy or certificate shall conform to all laws of this State governing provisions to be contained in and provisions not to be contained in life insurance policies issued by stock or mutual life insurance companies authorized to transact business in this State. The amounts of death benefits provided in any policy or certificate issued to a child under the age of fifteen years shall not exceed the limitations now provided by law for insurance on the lives of children. Any policy or certificate may contain any provision permitted by law to be contained in policies of life insurance issued by stock or mutual life insurance companies, any other provisions of law to the contrary notwithstanding. This section shall not apply to any policy or certificate containing a natural death benefit not exceeding one hundred dollars when the policy or certificate also provides benefits in the event of sickness or bodily injury or death by accident.

L.1938, c. 232, p. 533, s. 2.



Section 17:35-28 - Policy Or Certificate Granting Sickness, Bodily Injury Or Accidental Death Benefits

17:35-28. Policy or certificate granting sickness, bodily injury or accidental death benefits
No policy or certificate granting benefits in the event of sickness or bodily injury or death by accident, or any of them, shall be issued or delivered in this State to any resident thereof by any company or association unless the policy or certificate shall conform to all laws of this State governing provisions to be contained in and provisions not to be contained in accident and health insurance policies issued by stock or mutual life or casualty insurance companies authorized to transact business in this State. This section shall not apply to any policy or certificate providing a natural death benefit and an additional benefit in the event of the death of the insured by accident to which the provisions of section 17:35-27 of this chapter are applicable.

L.1938, c. 232, p. 533, s. 3.



Section 17:35-29 - Policy Or Certificate Requirements Generally

17:35-29. Policy or certificate requirements generally
No policy or certificate shall be issued by any domestic company or association or shall be issued or delivered in this State to any resident thereof by any foreign company or association unless there shall be printed conspicuously at the top of the first page any one of the following: "Assessment Policy" , "Assessment Certificate" , or "Assessment Insurance." No policy or certificate shall be so issued unless the consideration clause therein shall contain a reference to the liability of the holder or member for assessment, nor unless the policy or certificate shall contain a clause setting forth fully the limitations under which assessments may be levied, the limitations on the amount and frequency thereof, if any, and a statement as to the mode and period of notice of assessment to be given to the policyholder or member by the company or association. Every policy or certificate making provision for a grace period for the payment of premiums shall provide a like period of grace for the payment of assessments, and shall also provide that any benefits available at the lapse of the policy or certificate for nonpayment of premium shall be similarly available in the event of lapse for nonpayment of an assessment. In the reinstatement of any such policy or certificate, any requirement for the payment of premiums in arrears shall apply in like manner to assessments in arrears and the policy or certificate shall so provide.

L.1938, c. 232, p. 534, s. 4.



Section 17:35-30 - Reserve On Policies Or Certificates Granting Natural Death Benefits

17:35-30. Reserve on policies or certificates granting natural death benefits
Every assessment insurance company or association authorized to transact business in this State shall maintain a reserve on every policy or certificate granting natural death benefits issued by such company or association after the first day of October, one thousand nine hundred and thirty-eight. The minimum standard for such reserve shall be the American Experience Table of Mortality with interest at the rate of three and one-half per centum (3 1/2 %) per annum calculated according to the modified preliminary term method permitted by law for the valuation of life insurance policies issued by stock or mutual life insurance companies. Every company or association shall file annually in the department with its annual statement, the certification of a competent actuary as to the amount of all the reserves required to be held by the association on its policies or certificates. This section shall not apply to any policy or certificate containing a natural death benefit not exceeding one hundred dollars when the policy or certificate also provides benefits in the event of sickness or bodily injury or death by accident.

L.1938, c. 232, p. 534, s. 5.



Section 17:35-31 - Penalty For Violations; Revocation Of Certificate Of Authority

17:35-31. Penalty for violations; revocation of certificate of authority
Any assessment company or association or any officer or agent thereof which or who issues or delivers to any person in this State any policy or certificate in willful violation of the provisions of this act shall be punished by a fine of not more than five hundred dollars ($500.00) for each offense and the commissioner may revoke the certificate of authority of any company or association of another State or country, or of the agent of any company or association, which or who willfully violates any provision of this act.

L.1938, c. 232, p. 535, s. 6.



Section 17:35A-14 - Regulation; Exemption From Uniform Securities Law

17:35A-14. Regulation; exemption from Uniform Securities Law
The Commissioner of Insurance shall have sole and exclusive authority to regulate the issuance and sale of contracts on a variable basis; and such contracts, the companies which issue them and the agents or other persons who sell them shall not be subject to the Uniform Securities Law (1967), approved June 8, 1967 (P.L.1967, c. 93) (C. 49:3-47 et seq.) in the issuance or sale of such contracts. L.1971, c. 4, s. 1, eff. Jan. 15, 1971.



Section 17:35B-14 - Repeal

17:35B-14. Repeal
Sections 17:34-18, 17:34-28, 17:34-29, 17:34-30 of the Revised Statutes and section 5 of chapter 237 of the laws of 1951 (C. 17:38-13.4) are hereby repealed.

L.1968, c. 318, s. 14, eff. Oct. 7, 1968.



Section 17:35C-1 - Definitions

17:35C-1. Definitions
1. For the purposes of this act:

a. "Applicant" means:

(1) In the case of an individual medicare supplement subscriber contract, the person who seeks to contract for service corporation benefits, and

(2) In the case of a group medicare supplement subscriber contract, the person eligible for service corporation benefit coverage.

b. "Certificate" means any certificate issued under an individual or group medicare supplement contract, which certificate has been delivered or issued for delivery in this State.

c. "Commissioner" means the Commissioner of Insurance.

d. "Medicare" means the program established by the "Health Insurance for the Aged Act," Title XVIII of the "Social Security Act," Pub.L.89-97, as then constituted or later amended (42 U.S.C. s.1395 et seq.).

e. "Medicare supplement contract" means a group or individual subscriber contract or certificate which is advertised, marketed, designed primarily as, or is otherwise held out to be, a supplement to reimbursements under medicare for the hospital, medical or surgical expenses of persons eligible for medicare, other than a contract issued pursuant to a contract under 42 U.S.C. s.1395l or 42 U.S.C. s.1395mm or a contract issued under a demonstration project authorized pursuant to the "Health Insurance for the Aged Act," 42 U.S.C. s.1395 et seq. The term does not include a contract issued to one or more employers or labor organizations, or to the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees or combination thereof or for members or former members, or combination thereof, of the labor organizations.

f. "Service corporation" means any medical service corporation operating pursuant to the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.), any hospital service corporation operating pursuant to the provisions of P.L.1938, c.366 (C.17:48-1 et al.), any health service corporation operating pursuant to the provisions of P.L.1985, c.236 (C.17:48E-1 et al.), or any similar organization which is authorized by law to provide health care services and supplies.

g. "Service corporation contract" means any group or individual subscriber contract issued by a service corporation.

L.1982, c.95, s.1; amended 1992,c.144,s.2.



Section 17:35C-2 - Contract Provisions; Regulations

17:35C-2. Contract provisions; regulations
The commissioner shall issue regulations to establish specific standards for contract provisions of medicare supplement contracts, which shall be in addition to and in accordance with applicable laws of this State, and may cover, but shall not be limited to:

a. Terms of renewability;

b. Initial and subsequent conditions of eligibility;

c. Nonduplication of coverage;

d. Probationary periods;

e. Benefit limitations, exceptions and reductions;

f. Elimination periods;

g. Requirements for replacement;

h. Recurrent conditions; and

i. Definition of terms.

L.1982, c. 95, s. 2.



Section 17:35C-3 - Prohibited Provisions

17:35C-3. Prohibited provisions
3. a. No medicare supplement contract shall contain benefits which duplicate any benefits provided by medicare.

b. The commissioner may issue regulations that specify prohibited contract provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair or unfairly discriminatory to any person covered or proposed for coverage under a medicare supplement contract.

L.1982,c.95,s.3; amended 1992,c.144,s.3.



Section 17:35C-4 - Preexisting Condition; Denial Of Claim

17:35C-4. Preexisting condition; denial of claim
Notwithstanding any other provision of law of this State to the contrary, a medicare supplement contract may not deny a claim for losses incurred more than 6 months from the effective date of coverage for a preexisting condition. The contract may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within 6 months before the effective date of coverage.

L.1982, c. 95, s. 4.



Section 17:35C-5 - Regulations

17:35C-5. Regulations
5. The commissioner shall promulgate regulations to effectuate and enforce the provisions of P.L.1982, c.95 (C. 17:35C-1 et seq.) and any regulations which are necessary to conform medicare supplement contracts and certificates with federal law. These regulations shall include, but not be limited to:

a. Establishment of minimum standards for benefits, claim payments, marketing and reporting practices and compensation arrangements;

b. Establishment of a uniform methodology for calculating and reporting loss ratios, and requiring refunds or credits if the contracts or certificates do not meet loss ratio requirements;

c. Establishment of a process for filing of all requests for premium increases and rate changes, which may include public hearings as determined appropriate by the commissioner prior to approval of any premium increases;

d. Assurance of access by the public to contract, premium and loss ratio information; and

e. Establishment of standards for Medicare Select contracts and certificates at such time as this State is authorized under federal law to authorize Medicare Select contracts and certificates.

L.1982,c.95,s.5; amended 1992,c.144,s.4.



Section 17:35C-6 - Requirements For Medicare Supplement Contract Forms, Rates

17:35C-6. Requirements for medicare supplement contract forms, rates
6. a. No service corporation shall deliver or issue for delivery to a resident of this State a medicare supplement contract unless it has filed with the commissioner a copy of the contract or certificate and a copy of any application, rider and endorsement for use in connection with the issuance or renewal thereof.

(1) The commissioner may, at any time, notify the service corporation of his disapproval of any form filed pursuant to the provisions of this section on the ground that the form contains provisions which are unjust, unfair, inequitable, misleading, or contrary to law or to the public policy of this State and no service corporation shall use any form in this State which has been disapproved pursuant to this paragraph.

(2) Any disapproval shall be subject to review in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(3) The disapproval or the withdrawal of any form by the commissioner shall state in writing the grounds therefor in such detail as is reasonable to inform the service corporation of the reasons for withdrawal or disapproval.

b. Any service corporation providing medicare supplement benefits in this State shall file annually with the commissioner its rates, rating schedule and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this State. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of P.L.1982, c.95 (C.17:35C-1 et seq.) and any rule or regulation promulgated thereunder.

c. Medicare supplement contracts shall be expected to return to subscribers benefits which are reasonable in relation to the premium charged. The commissioner shall issue regulations to establish minimum standards for loss ratios of medicare supplement contracts on the basis of paid claim experience and written premiums in accordance with accepted actuarial principles and practices.

L.1982,c.95,s.6; amended 1992,c.144,s.5.



Section 17:35C-7 - Outline Of Coverage

17:35C-7. Outline of coverage
7. a. In order to provide for full and fair disclosure in the sale of medicare supplement contracts, no medicare supplement contract or certificate shall be delivered or issued for delivery in this State, unless an outline of coverage is delivered to the applicant at the time application is made.

b. The commissioner shall prescribe the format and content of the outline of coverage required by subsection a. of this section. For the purposes of this section, "format" means style, arrangement and overall appearance, including such items as the size, color and prominence of the font used, paper size and weight and the arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the contract;

(2) (Deleted by amendment, P.L.1992, c.144).



(3) A statement of the renewal provisions, including any reservation by the service corporation of a right to change premiums, and disclosure of the existence of any automatic renewal premium increases based on the subscriber's age; and

(4) A statement that the outline of coverage is a summary of the contract issued or applied for and that the contract should be consulted to determine governing contractual provisions.

c. The commissioner may require by regulation the publication of forms and an informational brochure with a standardized format and content, to serve as an aid in the selection of appropriate coverage, if any, by those eligible for medicare, and to aid the consumer in improving his understanding of medicare benefits. Except in the case of direct response solicitation service corporation contracts, the commissioner may require by regulation that the informational brochure be provided, concurrently with delivery of the outline of coverage, to all prospective subscribers eligible for medicare. With respect to direct response solicitation service corporation contracts, the commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective subscribers eligible for medicare, but in no event later than the time of contract delivery.

d. The commissioner may promulgate regulations for captions or notice requirements for all service corporation contracts sold to persons eligible for medicare, other than for medicare supplement contracts, to inform those prospective subscribers that the particular service corporation contract is not a medicare supplement contract.

e. The commissioner may further promulgate regulations to govern the full and fair disclosure of the information in connection with the replacement of service corporation contracts by persons eligible for medicare.

L.1982,c.95,c.7; amended 1992,c.144,s.6.



Section 17:35C-8 - 30-day Examination Period; Refunds

17:35C-8. 30-day examination period; refunds
8. Medicare supplement contracts or certificates shall have a notice prominently printed on the first page of the contract or certificate or attached thereto stating in substance that the applicant shall have the right to return the contract or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the contract or certificate, the applicant is not satisfied for any reason. Refunds made pursuant to this section shall be made in a timely manner and shall be paid directly to the applicant.

L.1982,c.95,s.8; amended 1992,c.144,s.7.



Section 17:35C-9 - Application To Hospital Service Corporations

17:35C-9. Application to hospital service corporations
Notwithstanding the provisions of section 17 of P.L. 1938, c. 366 (C. 17:48-17), the provisions of this act shall apply to hospital service corporations established pursuant to P.L. 1938, c. 366 (C. 17:48-1 et seq.). L.1982, c. 95, s. 9.



Section 17:35C-10 - Applicability Of C.17:35c-1 et Seq.

17:35C-10. Applicability of C.17:35C-1 et seq.
1. Except as otherwise specifically provided:



a. The provisions of P.L.1982, c.95 (C.17:35C-1 et seq.) shall apply to all medicare supplement contracts and subscriber certificates delivered or issued for delivery in this State.

b. The provisions of P.L.1982, c.95 (C.17:35C-1 et seq.) shall not apply to subscriber certificates, including group conversion contracts, provided to medicare eligible persons that are not advertised, marketed, designed primarily as, or otherwise held out to be medicare supplement contracts.

L.1992,c.144,s.1.



Section 17:35C-11 - Filing Of Copy Of Advertising Materials Promoting Medicare Supplement Contracts

17:35C-11. Filing of copy of advertising materials promoting medicare supplement contracts
8. a. Every service corporation shall file with the Department of Insurance a copy of all advertising materials to be used in promoting medicare supplement contracts to which residents of this State will have access, and through which the service corporation intends, or by implication purports to the reasonable, targeted consumer its intent, to make such contracts available for purchase or enrollment in this State. The requirements of this section shall apply to all advertisements in any medium whether in print or by means of television or radio broadcast. Filings shall be made at least 30 days prior to the date on which the advertisement is to be used in this State, or made accessible to residents of this State.

b. The commissioner may, in the public interest, promulgate regulations governing medicare supplement contract advertising including, but not limited to, specific filing procedures, standards upon which review may be based, celebrity endorsements, unfair practices and review and disapproval procedures.

c. Notwithstanding the provisions of subsection b. of this section, the commissioner may disapprove any advertisement at any time if he determines that the advertisement misrepresents the product, misleads the targeted consumer, uses a strategy which involves scare tactics, unnecessarily confusing data or representation, false or fraudulent statements or otherwise violates any applicable laws of this State or regulations promulgated thereunder.

L.1992,c.144,s.8.



Section 17:35C-12 - Penalties

17:35C-12. Penalties
9. In addition to any other applicable penalties for violation of the provisions of R.S.17:17-1 et seq., the commissioner may require service corporations violating the provisions of P.L.1982, c.95 (C.17:35C-1 et seq.) to cease marketing any medicare supplement contract or certificate in this State which is related directly or indirectly to the violation, require that service corporation to take such action as is necessary to comply with the provisions of that act, or both.

L.1992,c.144,s.9.



Section 17:36-2 - Creation; Application Of; Maintenance

17:36-2. Creation; application of; maintenance
Any fire insurance company of this state having a net surplus of more than the amount of its capital stock may, by resolution of its board of directors and with the consent of the commissioner, set aside a part or the whole of its net surplus in excess of an amount equal to its capital stock and not to exceed in amount five hundred thousand dollars as a special reserve fund, which, in case of an extraordinary conflagration, shall not be liable for any claims for loss by its policyholders arising out of the conflagration, but shall, with the company's fund for unearned premiums, be held by the company for the protection of its other policyholders. In case the losses sustained by the company by conflagration exceed its general net surplus, not including therein the special reserve fund, the special reserve fund shall be applied to make up any impairment of the capital of the company. Any balance of the fund not required for that purpose shall be carried to the general surplus account of the company. Upon payment to the claimants against the company, for losses caused by the conflagration, of the amounts to which they are respectively entitled in proportion to their several claims out of the capital and general net surplus fund of the company, not including the special reserve fund, the company shall be forthwith discharged from all further liability to each of them. The special reserve fund may be increased from time to time, but shall never exceed the capital of the company, and the amount thereof shall be set forth in the company's annual statement to the department. No company, so long as it continues to operate under this law, shall diminish its special reserve fund by paying dividends therefrom.



Section 17:36-5.15 - Required Statements In Policy; Copy To Be Filed With Commissioner

17:36-5.15. Required statements in policy; copy to be filed with commissioner
No policy or contract of fire insurance on any property in this State, except fire insurance on risks subject to the "Commercial Insurance Deregulation Act of 1982," P.L. 1982, c. 114 (C. 17:29AA-1 et seq.); shall be made, issued or delivered by any insurer or by any agent or representative thereof until a copy of the form thereof has been filed with the Commissioner of Insurance. If the commissioner shall at any time notify any insurer of his disapproval of any such policy form because it contains provisions which are unjust, unfair, inequitable, misleading or contrary to law, it shall be unlawful for such insurer thereafter to issue any policy in the form so disapproved. Such disapproval by the commissioner may be reviewed by a proceeding in lieu of prerogative writ.

There shall be printed at the head of such policy the name of the insurer or insurers issuing the policy; the location of the home office thereof; a statement whether said insurer or insurers operate on a stock or mutual plan or are reciprocal insurers or Lloyd's underwriters; provided, however, that a corporation organized under a special act of the Legislature of any state may so indicate upon its policy and may add a statement of the plan under which it operates in this State; and there may be added thereto such device or devices as the insurer or insurers shall desire.

If the policy is issued by a mutual insurer having special regulations with respect to the payment by the policyholder of assessments, such regulations shall be printed upon the policy, and any such insurer may print upon the policy such regulations as may be appropriate to or required by its form of organization.

L.1954, c. 268, p. 987, s. 1. Amended by L.1982, c. 114, s. 31.



Section 17:36-5.16 - Binders

17:36-5.16. Binders
Binders or other contracts for temporary insurance may be made orally for a period which shall not exceed ten days or in writing for a period which shall not exceed 60 days and shall be deemed to include all the terms and conditions of a fire insurance policy as specified by this law and all such applicable endorsements filed with the Commissioner of Banking and Insurance as may be designated in such contract of temporary insurance, except that the cancellation clause and the clause specifying the hour of the day at which the insurance shall commence may be superseded by the express terms of such contracts of temporary insurance.

L.1954, c. 268, p. 988, s. 2.



Section 17:36-5.17 - Combination Form Of Fire Policy; Required Provisions

17:36-5.17. Combination form of fire policy; required provisions
Two or more insurers authorized to do in this State the business of fire insurance may, with the approval of the Commissioner of Banking and Insurance, issue a combination form of fire insurance policy which shall contain the following provisions:

(a) A provision substantially to the effect that the insurers executing such policy shall be severally liable for the full amount of any loss or damage according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of such insurance under such policy.

(b) A provision substantially to the effect that service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing such policy, shall be deemed to be service upon all such insurers.

L.1954, c. 268, p. 988, s. 3.



Section 17:36-5.18 - Space For Listing Certain Items; Other Data; Signatures

17:36-5.18. Space for listing certain items; other data; signatures
Every such fire insurance policy shall, in addition to the terms and conditions required by this act, provide space for listing the amounts or limits of insurance; the rates and the premiums for the coverage provided by the policy and endorsements thereto; the term, the date of inception, the date of expiration and the name of the insured. The policy may also contain such other data as may be conveniently included for duplication on daily reports or office records. Every such fire insurance policy shall contain the facsimile signature of the president and secretary of the insurer and the counter signature and date thereof of a licensed agent of the insurer. In lieu of the signatures on such policy by the president and secretary of an insurer having no such officer or officers, the same may be executed by such other person or persons as have authority so to do.

L.1954, c. 268, p. 989, s. 4.



Section 17:36-5.19 - Insured; Perils Insured Against; Amount Of Insurance; Assignment, Provision As To

17:36-5.19. Insured; perils insured against; amount of insurance; assignment, provision as to
Every such fire insurance policy shall insure, limited to the amounts of insurance specified therein, the named insured and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all direct loss by fire, lightning, and by removal from premises endangered by the perils insured against in such policy, except as thereinafter provided, to the property described therein while located or contained as described in such policy, or pro rata for 5 days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in such policy, but not elsewhere. Every such fire insurance policy shall contain a provision that its assignment shall not be valid except with the written consent of the insurer.

L.1954, c. 268, p. 989, s. 5.



Section 17:36-5.20 - Standard Provisions

17:36-5.20. Standard provisions
Every such fire insurance policy shall contain certain standard provisions which shall be in the words and in the order hereinafter set forth:

PLEASE PHOTOCOPY TEXT FROM PAMPHLET LAWS

Provided, however, that the commissioner may approve for use within the State a form of policy which does not correspond to the standard fire insurance policy as provided by this section if the coverage with respect to the peril of fire provided in such approved form is, when viewed in its entirety, substantially equivalent to or more favorable to the insured than that contained in the standard fire insurance policy established by this section.

L.1954, c. 268, p. 990, s. 6. Amended by L.1977, c. 245, s. 1, eff. Oct. 3, 1977; L.1979, c. 64, s. 1, eff. April 4, 1979.



Section 17:36-5.20A - Cancellation, Non-renewal Of Homeowners Insurance Prohibited Under Certain Circumstances

17:36-5.20a. Cancellation, non-renewal of homeowners insurance prohibited under certain circumstances
1.No insurer authorized to do business in this State shall cancel or non-renew an insurance policy covering an owner occupied one-to-four family dwelling solely because of claims or losses due to weather-related damage or a third-party criminal act committed by someone who is not a resident of the insured dwelling, unless the claim or loss identifies or confirms an increase in hazard, a material change in the risk assumed or a breach of contractual duties, conditions or warranties that materially affect the nature or the insurability of the risk. However, this section shall not be construed to prohibit an insurer from offering to continue coverage on different terms and conditions if the insured fails to reduce the risk of additional or future claims or losses, either by effecting necessary repairs or taking other remedial action.

L.1999, c.290.



Section 17:36-5.20B - Certain Commercial Lines Insurance Risks, Exclusion From Requirements Of Standard Fire Policy.

17:36-5.20b Certain commercial lines insurance risks, exclusion from requirements of standard fire policy.

1. a. A fire insurance policy for commercial lines insurance risks which produce minimum annual premiums in excess of $10,000 shall be excluded from the requirements of section 6 of P.L.1954, c. 268 (C.17:36-5.20).

b.Notwithstanding any other provision of law to the contrary, no person, including, but not limited to, an insurance producer as defined in section 3 of P.L.2001, c.210 (C.17:22A-28), shall be liable in an action for damages on account of an applicant or insured purchasing a commercial lines insurance policy that does not comply with the requirements of section 6 of P.L.1954, c.268 (C.17:36-5.20).

L.2007, c.324, s.1.



Section 17:36-5.21 - Other Insurances; Combination Policies; Premium, Allocation Of Portion To Fire Insurance

17:36-5.21. Other insurances; combination policies; premium, allocation of portion to fire insurance
Every such policy of fire insurance may, subject to the provisions of section 1 hereof as to filing with and possible disapproval by the Commissioner of Banking and Insurance, include any other insurances which the insurer is authorized to make. Two or more insurers may issue in combination a policy authorized by this section, under the terms of which policy each of such insurers will provide coverage against one or more of the specified insurances.

Whenever other insurances which the insurer is authorized to make are included in any such policy of fire insurance and there is no separate premium for fire insurance, the insurer, if not organized under the laws of this State, shall allocate that much of the premium which is fairly attributable to fire insurance for the purpose of determining taxes pursuant to R.S. 54:17-4, 54:18-1 and 54:18-2.

L.1954, c. 268, p. 992, s. 7.



Section 17:36-5.22 - Endorsements; Supplemental Contracts; Contracts; Disapproval By Commissioner

17:36-5.22. Endorsements; supplemental contracts; contracts; disapproval by commissioner
Appropriate forms of contracts, or supplemental contracts, or extended coverage endorsements that will provide insurance in case of loss, damage or liability occasioned by any accident, incident, occurrence, or peril other than fire and lightning which the insurer is empowered to assume, also forms of endorsements whereby the insurer agrees to reimburse and indemnify the insured for the difference between the actual value of the insured property at the time any loss or damage occurs and the amount actually expended to repair, rebuild or replace with new materials of like size, kind and quality such property as has been damaged or destroyed by fire or other perils insured against may be filed with the Commissioner of Insurance for use with or as a part of such fire insurance policy, required to be filed pursuant to section 1 of P.L. 1954, c. 268 (C. 17:36-5.15), by a licensed rating organization on behalf of all its members or subscribers or on behalf of any individual member or subscriber, or by any insurer making its own filings.

Any insurer may present any such form for filing, if after a reasonable request, the rating organization of which it is a member or subscriber has failed or refused to present such form for filing.

Any such form filed as aforesaid shall be used by every insurer by whom or in whose behalf it was filed to the exclusion of any form or forms covering substantially the same agreement. Any such form may be withdrawn or it may be superseded by the filing of a new form or forms covering substantially the same agreement.

No such form of contract, supplemental contract, or extended coverage endorsement shall be made, issued or delivered by any insurer or by any agent or representative thereof until after 30 days from the date of such filing.

The use of such contracts, supplemental contracts or extended coverage endorsements as have heretofore been filed with and approved by the commissioner under the provisions of P.L. 1944, c. 171 (C. 17:36-5.1 et seq.), may be continued until withdrawn, supplemented, or amended.

If the Commissioner of Insurance shall, at any time, notify any rating organization or any insurer of his disapproval of any such filed contract, supplemental contract or extended coverage endorsement because it contains provisions which are unjust, unfair, inequitable, misleading or contrary to law, it shall be unlawful for any insurer to issue any such contract, supplemental contract or extended coverage endorsement in the form so disapproved. Such disapproval by the commissioner may be reviewed by a proceeding in lieu of prerogative writ.

L.1954, c. 268, p. 992, s. 8. Amended by L.1982, c. 114, s. 32.



Section 17:36-5.23 - Disapproval And Other Orders To Be In Writing

17:36-5.23. Disapproval and other orders to be in writing
Whenever the Commissioner of Banking and Insurance shall make any disapproval or any other order affecting any insurer, insurance agent, insurance broker or other person or persons subject to this act, such disapproval or order shall not be effective unless made in writing and signed by the Commissioner of Banking and Insurance or by his authority.

L.1954, c. 268, p. 993, s. 9.



Section 17:36-5.24 - Violation Of Regulation Or Order

17:36-5.24. Violation of regulation or order
Any insurer, insurance agent, insurance broker or other person or persons doing in this State the business of fire insurance which shall violate any regulation or order of the Commissioner of Banking and Insurance or attach to, or otherwise make a part of any contract of fire insurance any contract, supplemental contract or extended coverage endorsement which has been disapproved by the Commissioner of Banking and Insurance shall be guilty of a misdemeanor.

L.1954, c. 268, p. 994, s. 10.



Section 17:36-5.25 - Provisions Of Act Inapplicable To Reinsurance And Certain Kinds Of Insurance

17:36-5.25. Provisions of act inapplicable to reinsurance and certain kinds of insurance
The provisions of this act shall not apply to any policy or contract of reinsurance between insurers; nor shall the provisions of this act apply to policies of marine, inland marine, motor vehicle or aircraft insurance whose provisions insure against or include insurance against the peril of fire, but such policies or contracts may be attached to a fire insurance policy in accordance with the provisions of this act.

L.1954, c. 268, p. 994, s. 11.



Section 17:36-5.26 - Repeal

17:36-5.26. Repeal
"An act prescribing a standard form of fire insurance policy, endorsements and supplemental contracts, and repealing sections 17:36-3, 17:36-4, 17:36-5 and 17:36-7 of the Revised Statutes," approved April 20, 1944 (P.L.1944, c. 171), is repealed but the repeal thereof shall not revive any acts or parts of acts repealed by such act.

L.1954, c. 268, p. 994, s. 12.



Section 17:36-5.27 - Partial Invalidity

17:36-5.27. Partial invalidity
The invalidity of any part or section of this act shall not affect the validity of the remaining parts or sections.

L.1954, c. 268, p. 994, s. 13.



Section 17:36-5.28 - Authority To Exclude Loss Or Damage Caused By Nuclear Reaction Or Radiation Or Radioactive Contamination

17:36-5.28. Authority to exclude loss or damage caused by nuclear reaction or radiation or radioactive contamination
Insurers issuing a fire insurance policy or any permissible variation thereof, pursuant to the act to which this act is a supplement are authorized to affix thereto or include therein a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under said policy; provided, however, that nothing herein contained shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage for loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination.

L.1959, c. 134, p. 576, s. 1.



Section 17:36-5.29 - Domestic Servants Or Household Employees; Coverage

17:36-5.29. Domestic servants or household employees; coverage
Every homeowners' policy or other policy providing comprehensive personal liability insurance delivered, issued for delivery, or renewed in this State on or after the effective date of this act shall afford coverage against liability for the payment of any obligation which the policyholder may incur to an injured domestic servant or household employee or the dependents thereof pursuant to the provisions of chapter 15 of Title 34 of the Revised Statutes.

L.1979, c. 380, s. 1.



Section 17:36-5.30 - Insurers Deemed Admitted To Transact Workers' Compensation Insurance

17:36-5.30. Insurers deemed admitted to transact workers' compensation insurance
Notwithstanding R.S. 17:17-7, every insurer who is admitted to transact liability insurance under R.S. 17:17-1 is also deemed to be admitted to transact workers' compensation insurance for the purpose of covering those persons specified in this act.

L.1979, c. 380, s. 4.



Section 17:36-5.31 - Information Provided To Policyholders By Every Fire, Casualty Insurer

17:36-5.31. Information provided to policyholders by every fire, casualty insurer
1.Every fire and casualty insurer, including the New Jersey Insurance Underwriting Association created pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.), shall provide its policyholders of homeowners insurance, at the time of the issuance of the policy and with each renewal notice for the policy, with written notice, prescribed by the Commissioner of Banking and Insurance, that includes the following information:

a.A homeowners insurance policy does not cover property damaged by a flood;

b.That flood insurance may be available through the National Flood Insurance Program in participating communities; and

c.That the National Flood Insurance Program coverage contains separate content and structure coverage and that a policyholder should consult with the National Flood Insurance Program or his insurer or insurance producer as to whether the coverage selected is appropriate to the policyholder's needs.

L.2000,c.84,s.1.



Section 17:36-5.32 - Penalties

17:36-5.32. Penalties
3.If the commissioner determines that an insurer has committed or performed, with such frequency as to indicate a general business practice, violations of any provisions of this act, the commissioner may impose a civil penalty in an amount up to $2,500 for the first violation and up to $5,000 for each and every subsequent violation, collectible in an action brought in the name of the commissioner pursuant to the provisions of the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A violation is a general business practice of failing to provide notice to a policyholder, where the failure is not due to the commissioner's failure to prescribe the notices required pursuant to this act.

L.2000,c.84,s.3.



Section 17:36-5.33 - Definitions Relative To Homeowners Insurance Deductibles And Premium Rates.

17:36-5.33 Definitions relative to homeowners insurance deductibles and premium rates.

1.For purposes of this act:

"Commissioner" means the Commissioner of Banking and Insurance.

"Homeowners insurance" means personal lines insurance provided against loss to real and personal property as defined in the standard fire policy and extended coverage endorsement thereon, a dwelling policy, the homeowners multiple peril policy, insurance against the perils of vandalism, malicious mischief, burglary, or theft, or liability insurance or any combination thereof, or any other such policy delivered, issued or renewed or approved by the commissioner for issuance, delivery or renewal in this State.

L.2001,c.409,s.1.



Section 17:36-5.34 - Uniform Policy Language Concerning Hurricane Deductible.

17:36-5.34 Uniform policy language concerning hurricane deductible.

2.The commissioner shall establish by regulation uniform policy language regarding the applicability of hurricane deductibles and the form of notice to be provided to an insured under a homeowners insurance policy by an insurer utilizing a hurricane deductible program or programs.

L.2001,c.409,s.2.



Section 17:36-5.35 - Expedited Rate Filing Procedure, Certain.

17:36-5.35 Expedited rate filing procedure, certain.

3. a. A filer may use an expedited rate filing procedure to file for a proposed alteration to its homeowners insurance rating system when the filer requests an increase of no more than five percent in its Statewide rate for homeowners insurance at any time during a calendar year, with documentation supporting the increase no later than 30 days prior to the effective date of the rate change, provided that the increase shall not produce rates that are excessive, inadequate for the safety and soundness of the insurer, or unfairly discriminatory.

b.The commissioner shall establish by regulation the documentation which shall accompany the filing, which shall be reasonable and in accordance with the nature of the filing, and upon submission of the documentation required, the filing shall be deemed complete. The rate change shall be effective no sooner than the 30th day following the filing.

c.The commissioner may challenge a rate increase made pursuant to subsection a. of this section within 30 days of the date the filing is received, by notifying the filer in writing. The commissioner shall hear the matter on an expedited basis and shall render a final determination within four months of the date of the filing. The commissioner may, for good cause, extend this four-month period up to an additional three months.

d.Any increase in excess of the rate increases permitted by subsection a. of this section shall be subject to the provisions of P.L.1944, c.27 (C.17:29A-1 et seq.).

e.A filer shall not file more than one request in any 12-month period for an increase in its homeowners insurance rates pursuant to this section.

L.2001,c.409,s.3.



Section 17:36-5.36 - Customer Information Brochure For Homeowners Insurance Consumers.

17:36-5.36 Customer information brochure for homeowners insurance consumers.

4. a. No homeowners insurance policy shall be issued, delivered or renewed in this State on or after the 90th day following the effective date of this act unless the policy is accompanied by a consumer information brochure written in a simple, clear, understandable, and easily readable way which:

(1)explains the insurer's hurricane deductible program, if any;

(2)includes the information on flood insurance required to be provided pursuant to P.L.2000, c.84 (C.17:36-5.31 et al.); and

(3)provides a one page summary of the policy, including notable coverages and exclusions under the policy, as determined by the Commissioner of Banking and Insurance. The summary shall not be considered a replacement for the terms of the policy of insurance, shall not have the effect of altering the coverage afforded by the policy, and shall not confer new or additional rights beyond those expressly provided for in the policy. The summary shall expressly state that the summary is only provided as guidance to the homeowner in understanding the terms of the policy of insurance.

b.The board of directors of the New Jersey Insurance Underwriting Association established pursuant to P.L.1968, c.129 (C.17:37A-1 et seq.) shall prepare and disseminate a consumer information brochure in accordance with the requirements of this section.

c.An insurer shall provide a consumer information brochure to an insured at least annually at the time of policy renewal, or as otherwise ordered by the commissioner.

L.2013, c.53, s.1.



Section 17:36-5.37 - Regulations.

17:36-5.37 Regulations.

5.The commissioner shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2001,c.409,s.5.



Section 17:36-5.38 - Earthquake Damage Endorsement, Availability Through Homeowners' Insurance Policy.

17:36-5.38 Earthquake damage endorsement, availability through homeowners' insurance policy.

1.Every insurer that is authorized to transact the business of homeowners' insurance in this State and that offers coverage for earthquake damage by endorsement to those homeowners' insurance policies shall inform insureds at the time of renewal of a homeowners' insurance policy, and applicants at the time of application for a homeowners' insurance policy, of the availability of an endorsement to the policy covering earthquake damage.

L.2002,c.99,s.1.



Section 17:36-5.39 - Earthquake Damage Endorsement, Availability Through Commercial Fire, Extended Coverage Insurance Policy.

17:36-5.39 Earthquake damage endorsement, availability through commercial fire, extended coverage insurance policy.

2.Every insurer that is authorized to transact the business of commercial fire and extended coverage insurance in this State and that offers coverage for earthquake damage by endorsement to those commercial fire and extended coverage insurance policies shall inform insureds at the time of renewal of a commercial fire and extended coverage insurance policy, and applicants at the time of application for a commercial fire and extended coverage insurance policy, of the availability of an endorsement to the policy covering earthquake damage.

L.2002,c.99,s.2.



Section 17:36-5.40 - Immunity From Liability For Informing Insureds Of Endorsement.

17:36-5.40 Immunity from liability for informing insureds of endorsement.

3.Notwithstanding any other provision of law to the contrary, no person, including, but not limited to, an insurer and an insurance producer, as defined in section 3 of P.L.2001, c.210 (C.17:22A-28), shall be liable in an action for damages on account of the election or non-election by an applicant or insured of the earthquake endorsement as a result of the requirement to inform the applicant or insured of the availability of the earthquake endorsement pursuant to sections 1 and 2 of this act, unless the person causes damage by a willful, wanton or grossly negligent act of commission or omission.

L.2002,c.99,s.3.



Section 17:36-5.41 - Provision Of Notice To Applicants, Insureds.

17:36-5.41 Provision of notice to applicants, insureds.

4. a. Every insurer, subject to the provisions of sections 1 and 2 of this act, shall provide a notice, prepared by the commissioner pursuant to subsection b. of this section, to applicants and insureds with the offer required to be made pursuant to sections 1 and 2 of this act.

b.The commissioner shall prepare a notice to be distributed pursuant to subsection a. of this section that sets forth the ratio of earthquake damage claims to the premiums written for such coverage over the preceding five calendar years in New Jersey and any other information regarding earthquake coverage that the commissioner deems relevant.

L.2002,c.99,s.4.



Section 17:36-6 - Furnishing Proofs Of Loss

17:36-6. Furnishing proofs of loss
The failure of any person, insured against loss or damage by fire in any insurance company doing business under the authority of the department, to furnish proofs of loss shall not be considered a waiver of any rights accruing under the policy of insurance, and shall not debar the person so holding insurance from a recovery under the policy or the collection of the sum which should be paid thereunder, unless after the loss sixty days' notice, in writing, that the company desires the proofs of loss is furnished the insured.

This section shall not be varied, altered, contradicted or affected by any agreement or contract, but shall remain in full force and effect notwithstanding any provision in any contract of insurance or other agreement to the contrary.



Section 17:36-8 - Official Certificate Of Search Required

17:36-8. Official certificate of search required
No insurer issuing fire insurance policies in this State shall pay any claims for fire damages in excess of $2,500.00 on any real property located within a municipality having adopted an ordinance pursuant to section 2 of this act, unless or until: the insured person submits an official certificate of search for municipal liens pursuant to R.S. 54:5-12, certifying that all taxes, assessments or other municipal liens or charges, levied and assessed and due and payable against said property have been paid and, if required by an ordinance adopted pursuant to paragraph (1) of subsection a. of that section, an official certificate, on a form prescribed and certified by the municipality, that demolition is not required or that the cost of demolition have been paid; or the municipality submits a certified copy of a resolution adopted pursuant to section 4 of this act. If the demolition has not yet occurred on the date of receipt by a municipality of a request for execution of the certificate required by this section, the insured shall provide on that certificate an estimate of the anticipated costs of demolition. The insurer on notice to the insured shall pay the anticipated cost of demolition to the municipality, which shall hold the funds in an interest bearing escrow account in a State or federally chartered bank, savings bank or savings and loan association in this State.

Any request, pursuant to this section, for an official certificate of search for municipal liens shall specify that the search concerns fire damaged property.

L. 1978, c. 184, s. 1. Amended by L. 1979, c. 369, s. 1, eff. Feb. 4, 1980; L. 1984, c. 244, s. 1, eff. Jan. 3, 1985; L. 1985, c. 519, s. 1, eff. Jan. 21, 1986.



Section 17:36-9 - Municipal Ordinances Authorized

17:36-9. Municipal ordinances authorized
Any municipality may, by ordinance, prohibit the payment to a claimant by any insurance company of any claim in excess of $2,500.00 for fire damages on any real property located within the municipality, pursuant to any fire insurance policy issued or renewed after the adoption of such ordinance and after the filing of such ordinance with the State Commissioner of Insurance, until such time as: a.(1) anticipated demolition costs and all taxes and assessments and all other municipal liens or charges due and payable, appearing on the official certificate of search; or (2) all taxes and assessments and all other municipal liens or charges due and payable, appearing on the official certificate of search, shall have been paid either by the owner of such real property or by the insurance company pursuant to the provisions of section 3 of this act; or b. the municipality submits to the insurance company a copy of a resolution adopted pursuant to section 4 of this act. No change in such an ordinance shall take effect until filed with the commissioner.

The State Commissioner of Insurance shall cause to have published in the New Jersey Register a list of all municipalities which have adopted ordinances pursuant to paragraph (1) or (2) of subsection a. of this section and said list shall designate by asterisk those municipalities which have adopted said ordinances since the previous date of publication of said list.

The official certificate of search may, from time to time, be altered, by the bonded official responsible for preparing such certificates, in order to correct any errors or omissions or to add any municipal liens or related charges due and payable subsequent to the preparation of the official certificate.

L. 1978, c. 184, s. 2. Amended by L. 1979, c. 369, s. 2, eff. Feb. 4, 1980; L. 1984, c. 244, s. 2, eff. Jan. 3, 1985; L. 1985, c. 519, s. 2, eff. Jan. 21, 1986.



Section 17:36-10 - Payment Of Demolition Costs, Liens

17:36-10. Payment of demolition costs, liens
Unless a resolution is received in accordance with section 4 of this act by an insurance company writing fire insurance policies in any municipality having adopted an ordinance pursuant to section 2 of this act, such insurance company is hereby authorized and required, prior to the payment of any claims for fire damages in excess of $2,500.00, to pay the amount of the anticipated demolition costs, if so required by the municipal ordinance, to the municipality in the manner provided by section 1 of this act and to pay to the municipality the amount of the liens appearing on the official certificate and such other recorded liens or related charges as may be certified to the insurance company. If an appeal is taken on the amount of any lien or charge, other than an appeal on the assessed valuation of real property pursuant to R.S. 54:3-21, the insurance company shall issue a draft payable to the court of record, to be held by the court in an interest bearing escrow account in a State or federally chartered bank, savings bank, or savings and loan association in the State, in an amount totaling 75% of the full amount of the lien or charge being contested, but not to exceed the proceeds payable under its insurance policy, and the insurance company shall issue a draft payable to the municipality for the remaining 25% of the lien or charge being contested, with the full amount paid by the insurance company to the court and the municipality not to exceed the proceeds payable under its insurance policy, pending termination of all proceedings, at which time such moneys and all interest accruing thereon, at a rate paid on interest bearing accounts in State or federally chartered banks, savings banks or savings and loan associations in the State, shall be disbursed in accordance with the final order or judgment of the court.

L. 1978, c. 184, s. 3. Amended by L. 1979, c. 369, s. 3, eff. Feb. 4, 1980; L. 1984, c. 244, s. 3, eff. Jan. 3, 1985; L. 1985, c. 519, s. 3, eff. Jan. 21, 1986.



Section 17:36-11 - Resolution Of Agreement With Owner To Pay Liens Or Costs In Installments; Authorization For Payment Of Claim In Full

17:36-11. Resolution of agreement with owner to pay liens or costs in installments; authorization for payment of claim in full
The governing body of the municipality in which the fire damaged property is located may enter into agreement with the owner of any fire damaged property to pay in full all delinquent taxes, assessments or other municipal liens by installments pursuant to R.S. 54:5-19 or for the redemption of the tax sale lien by installment payments pursuant to Article 7 of chapter 5 of Title 54 of the Revised Statutes, or for the payment in full of any anticipated costs of demolition by installment, if the governing body of the municipality is satisfied that the claim for fire damages is to be used to restore or improve the fire damaged property. An insurance company receiving a certified copy of a resolution of agreement from the governing body of the municipality is authorized to make full payment on the claim to the insured person.

L.1978, c. 184, s. 4. Amended by L.1984, c. 244, s. 4, eff. Jan. 3, 1985.



Section 17:36-12 - Priority Of Municipal Claim; Subordination To Mortgage; Limitation On Liability Of Insurer; Enforcement Of Lien Under Other Law

17:36-12. Priority of municipal claim; subordination to mortgage; limitation on liability of insurer; enforcement of lien under other law
A municipal claim made in accordance with the provisions of this act shall be paramount to any other claims on the proceeds of the fire insurance policy, except the claim of the holder of a purchase money mortgage held as a first mortgage or an institutional lender which is a holder of a mortgage on the fire damaged property, where the fire insurance policy at the time of the loss listed the mortgagee as the holder of an insurable interest, in which event the claim of the mortgagee to the proceeds shall be paramount to the municipal lien under this act only to the extent of the amount due and payable to the mortgagee under the mortgage contract. As used in this paragraph, "institutional lender" means any State or federally chartered bank, savings bank, savings and loan association, or insurance company.

Nothing in this act shall be construed:

a. To obligate an insurance company for any amount in excess of the proceeds payable under its fire insurance policy;

b. Except as provided in the case of appeals under section 3 of this act, to obligate the insurance company for any liens not appearing on the official certificate or any certified changes submitted by the bonded official;

c. To affect the authority of a municipality to enforce a municipal lien under any other law of this State; or

d. To obligate an insurance company for the payment of demolition costs or anticipated costs, as the case may be, if those costs did not appear on an official certificate or a certified change submitted by the bonded official.

L.1978, c. 184, s. 5. Amended by L.1979, c. 369, s. 4, eff. Feb. 4, 1980; L.1984, c. 244, s. 5, eff. Jan. 3, 1985.



Section 17:36-13 - Fire Insurance Policies Subject To Act

17:36-13. Fire insurance policies subject to act
In addition to the standard provisions for fire insurance policies set forth in section 6 of P.L.1953, c. 268 (C. 17:36-5.20), every fire insurance policy issued on property situated in a municipality having adopted and filed an appropriate ordinance pursuant to section 2 of this act shall be subject to the provisions of this act.

L.1978, c. 184, s. 6.



Section 17:36-14 - Definitions

17:36-14. Definitions
For the purposes of this act:

a. "Authorized agency" means any law enforcement agency or agency or instrumentality of this State, county or municipality or of the Federal Government which is charged with the responsibility of investigating fires;

b. "Relevant information" means any information having any tendency in reason to prove any material fact;

c. "Insurer" means any domestic, foreign, or alien insurer or surplus lines insurer, and the New Jersey Insurance Underwriting Association created pursuant to P.L.1968, c. 129 (C. 17:37A-1 et seq.).

L.1981, c. 45, s. 1, eff. Feb. 19, 1981.



Section 17:36-15 - Release To And Cooperation With Authorized Agency By Insurer

17:36-15. Release to and cooperation with authorized agency by insurer
An authorized agency may request in writing that an insurer release to it any information which is relevant to a loss by fire of real or personal property which is under investigation by the agency. The insurer shall release the information to and cooperate with the authorized agency requesting the information as permitted by this act. Such information may include, but not be limited to:

a. Pertinent insurance policy information relevant to a fire loss under investigation and any application for such a policy;

b. Policy premium payment records;

c. History of previous claims made by the insured;

d. Material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

L.1981, c. 45, s. 2, eff. Feb. 19, 1981.



Section 17:36-16 - Belief By Insurer Fire Loss Due To Other Than Accidental Cause; Notice And Provision Of Material To County Prosecutor; Disposition

17:36-16. Belief by insurer fire loss due to other than accidental cause; notice and provision of material to county prosecutor; disposition
When an insurer has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, the insurer shall, for the purpose of notification and for having such fire loss investigated, notify the county prosecutor of the county wherein the fire occurred and provide the county prosecutor with any or all material developed from the company's inquiry into the fire loss. The county prosecutor shall furnish the information requested to the authorized agency responsible for the investigation of the fire.

L.1981, c. 45, s. 3, eff. Feb. 19, 1981.



Section 17:36-17 - Immunity From Liability Of Insurer

17:36-17. Immunity from liability of insurer
An insurer, or a person acting on its behalf shall not be held liable in any civil proceeding for any statement made or action required by this act where actual malice on the part of the insurer or its representative is not present.

L.1981, c. 45, s. 4, eff. Feb. 19, 1981.



Section 17:36-18 - Disclosure Of Acquired Information By Authorized Agency

17:36-18. Disclosure of acquired information by authorized agency
a. Any authorized agency which has obtained information from any insurer pursuant to this act may disclose such information to any authorized agency of this or another state, or of the United States to the extent that such disclosure or use is relevant to a loss by fire of real or personal property which is under investigation by the agency.

b. The information obtained may otherwise be disclosed only for use in a civil or criminal proceeding as ordered by the court.

L.1981, c. 45, s. 5, eff. Feb. 19, 1981.



Section 17:36-19 - Right Of Insurer To Receive Information From Authorized Agency With Respect To Civil Action

17:36-19. Right of insurer to receive information from authorized agency with respect to civil action
Any insurance company providing information to an authorized agency or agencies pursuant to this act shall, with respect to a civil action, have the right to request relevant information and receive, within a reasonable time, not to exceed 30 days, the information requested, provided that the information is not otherwise privileged by law.

L.1981, c. 45, s. 6, eff. Feb. 19, 1981.



Section 17:36-20 - Testimony In Litigation By Authorized Agency Or Its Personnel

17:36-20. Testimony in litigation by authorized agency or its personnel
Any authorized agency or its personnel may be required to testify in any litigation in which the insurer at interest is named as a party.

L.1981, c. 45, s. 7, eff. Feb. 19, 1981.



Section 17:36-21 - Violations; Penalty; Collection

17:36-21. Violations; penalty; collection
A person who knowingly:

a. Refuses to release information,

b. Fails to notify the county prosecutor of a fire loss of which there is reason to believe that it was caused by other than accidental means, or

c. Fails to hold information in confidence, as required by this act,

is liable to a penalty of not more than $250.00, which may be collected or enforced in a summary manner under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The proceedings may be brought by authorized agency which has not received information or has not been notified regarding a fire loss, or an insurer or person which has been injured by a failure to keep information confidential, or the State. If a money judgment is rendered against the defendant, it shall be paid to the plaintiff. A reasonable and good faith effort to comply with the provisions of this act shall be a defense to an alleged violation of this act.

L.1981, c. 45, s. 8, eff. Feb. 19, 1981.



Section 17:37-1 - Property Mutual Company May Insure

17:37-1. Property mutual company may insure
Any mutual fire insurance company of this state may insure dwellings, schoolhouses, houses for religious worship, mechanic shops, barns, wagon houses and other farm buildings, with or without their contents, against loss or damage by lightning or fire, without regard to the distance which any one building stands from another building or whether it is connected with any other building, dwelling house, shop, barn or other building, and may insure buildings, farm produce and other personal property against loss or damage by lightning or fire, wherever the same is located.



Section 17:37-2 - Retirement Or Surrender Of Advance Premium Notes

17:37-2. Retirement or surrender of advance premium notes
When any mutual fire insurance company formed under this subtitle shall have taken advantage of sections 17:26-4 and 17:26-5 of this title, and shall have created a capital stock and issued policies, not mutual, participating or assessable, all notes received by the company at the time of its commencement of business as advance premiums for insurance, as required by section 17:17-7 of this title, and which notes are by said section 17:17-7 considered the capital stock of the company, may, by a majority vote of the directors of the company, be retired and surrendered to the persons by whom the same were given, if the policies of insurance in connection with which the notes have been received, have matured, or have been surrendered or canceled.



Section 17:37-3 - Borrowing Money

17:37-3. Borrowing money
The directors of any mutual fire insurance company of this State issuing assessable policies may borrow money to an amount not exceeding $25,000.00, for and on behalf of the company and in its name, to pay losses and expenses for which the company is liable, and may raise moneys by assessments to pay the sums so borrowed, in the same manner as they are authorized and directed to raise money to pay losses. This limit shall not apply to any mutual fire insurance company issuing nonassessable policies.

Amended by L.1981, c. 244, s. 1, eff. Aug. 3, 1981.



Section 17:37-4 - Rewards

17:37-4. Rewards
The directors of any mutual fire insurance company of this state may offer, in the company's name, such sum of money as in their judgment is proper as a reward for the apprehension and conviction of any person who burns or causes to be burned any property on which the company has a policy of insurance in force, and may raise the money necessary to pay the reward and pay the same in the same manner as they are authorized to raise and pay moneys for losses.



Section 17:37-5 - Issuance Of Policies To Others Than The Insured

17:37-5. Issuance of policies to others than the insured
Any mutual fire insurance company of this state, at the time of issuing a policy of insurance, may, with the assent of the insured, make the whole or any part of the loss which may occur under the policy payable to any person, other than the insured, who may have an interest in the property, and make indorsement thereof on the policy. Where the assent of the insured to the appropriation of the money to be paid in satisfaction of any loss that may occur under the policy is indorsed on the application for insurance or survey of the property insured, it shall constitute a part of the application or survey, and be sufficient authority to the company for the issuance of the policy in the manner therein prescribed.



Section 17:37-6 - Limited Liability Of Insured In Certain Companies

17:37-6. Limited liability of insured in certain companies
Any mutual fire insurance company organized by special act of the Legislature prior to the year 1875 may provide in the policy of insurance a limited liability of the insured to pay upon call during the existence of the policy any portion or all of the premium not paid in cash, notwithstanding, and in lieu of, any provision in the act incorporating the company for the deposit by the insured of a promissory note for the portion of premium not paid in cash and it shall not be necessary for any company to impose any limited liability to be paid upon call or to require the deposit of a promissory note when a policy is issued for a cash premium only, in pursuance of the authority of section 17:28-3.

Amended by L.1954, c. 152, p. 656, s. 2.



Section 17:37-7 - Assessments

17:37-7. Assessments
When the directors of any mutual fire insurance company of this State make an assessment, they may assess over and above the amount of the losses and liabilities existing and unpaid at the time of making the assessment, any sum which they determine. The assessment shall be made against each member in proportion to the amount of insurance upon which he is liable to assessment by the rules and regulations of the company, not to exceed 1% of the amount of insurance, or in proportion to the original amount of his deposit note, which is assessable according to the constitution and by-laws of the company making the assessment, and in the latter case does not exceed 20% of the deposit note. The surplus, if any, collected upon the assessment, shall be placed in the company's treasury and be used only for the payment of losses and expenses, according to the provisions of its charter or certificate of incorporation. The same rights and remedies shall exist for the collection of the assessment as are given in and by the charter or certificate of incorporation of the company for the collection of the assessments therein provided for but no assessment shall be made against any member upon a policy issued for a cash premium only in pursuance of the authority of section 17:28-3 of this Title.

Amended by L.1954, c. 152, p. 657, s. 3.



Section 17:37-8 - Assessments Required When Liabilities Of Mutual Fire Insurer Exceed Assets

17:37-8. Assessments required when liabilities of mutual fire insurer exceed assets
When the liabilities of any mutual fire insurance company organized under the laws of this State and now doing business shall exceed its assets, or hereafter organized shall exceed the net assets as provided in section 17:17-7 of this Title for the commencement of business, its board of directors shall raise money by assessment to restore such excess, and on neglect or refusal so to do, after 60 days' notice from the treasurer or the Commissioner of Banking and Insurance of such excess of liabilities over assets, the directors so neglecting or failing shall be personally liable to pay the liabilities to the persons to whom the same are due and the Commissioner of Banking and Insurance shall take possession of the property and business of the company as provided in section 17:30-1 of this Title.

This section shall not apply to stockholders of mutual companies having a capital stock or to any mutual insurance company issuing insurance policies in accordance with the provisions of section 17:28-3 of this Title for cash premiums and without additional contingent premiums.

Amended by L.1951, c. 206, p. 750, s. 7; L.1954, c. 152, p. 658, s. 4.



Section 17:37-9 - Vice President; Election; Acting As President

17:37-9. Vice president; election; acting as president
Any mutual fire insurance company, organized under the laws of this state, may choose from its board of directors, at the time of its annual election, in the same manner as its president is elected, one vice president, who may, in case of the death or disability of the president, sign policies and perform all other acts which devolve upon the office of president, during the continuance of the disability, or until the election of a new president by the company, or as provided by its by-laws.



Section 17:37-10 - Tenure Of Directors Of Certain Companies; Cash Payments

17:37-10. Tenure of directors of certain companies; cash payments
Any mutual fire insurance company of this state organized by special act prior to the year one thousand eight hundred and seventy-five may, if deemed for its best interests, elect its directors for three-year terms. The company may, also, accept cash payments for premiums, or any portion thereof.



Section 17:37A-1 - Policy Declaration For Mandatory Program Of Essential Insurance

17:37A-1. Policy declaration for mandatory program of essential insurance
1. It is hereby declared that an adequate market for fire and extended coverage insurance, including mine subsidence insurance, is necessary to attract and retain private capital in central city areas, and various other areas of the State; that without such insurance it is impossible to supply needed goods and services, and expand job opportunities; that orderly community development depends upon an adequate supply of such insurance to enable homeowners to obtain financing for the purchase and improvement of their property; that while the need for such insurance is growing there is reason to believe that the market for same is constricting, and likely to become more constricted in the future; that voluntary efforts to provide fire and extended coverage insurance, including mine subsidence insurance, in areas likely to be unprofitable deserve praise, but are insufficient to meet the needs of these areas; that the State has an obligation to require every insurance company writing fire and extended coverage insurance in New Jersey to meet its public responsibilities, instead of shifting the entire burden to a few public spirited companies; that it is the purpose of this act to accept this obligation; and that any mandatory program to provide fire and extended coverage insurance, including mine subsidence insurance, for all citizens of New Jersey should be supervised by the Commissioner of Insurance and periodically reviewed in the light of experience and intervening events by the Legislature.

L.1968,c.129,s.1; amended 1994,c.143,s.1.



Section 17:37A-2 - Definitions

17:37A-2. Definitions
2. As used in this act, the following words and terms shall have the following meanings, unless the context indicates or requires another or different meaning or intent:

(a) "Essential property insurance" means insurance against direct loss to property as defined and limited in the standard fire policy and extended coverage endorsement thereon, as approved by the commissioner, and insurance for such types, classes, and locations of property against the perils of vandalism, malicious mischief, burglary, or theft, or mine subsidence, or such other classes of insurance as the commissioner may designate in order to comply with federal legislation and obtain federal reinsurance;

(b) "Basic property insurance" means insurance against loss to property as defined and limited in: the standard fire policy and extended coverage endorsement thereon, the allied line policy or endorsement, the homeowners' multiple peril policy, the commercial multiple peril policy, the burglary or theft coverage policy, the mine subsidence policy and other like policies;

(c) "Association" means the New Jersey Insurance Underwriting Association established pursuant to the provisions of this act;

(d) "Plan of operation" means the plan of operation of the association approved or promulgated by the commissioner pursuant to the provisions of this act;

(e) "Insurable property" means real property at fixed locations in urban areas in this State, or the tangible personal property located thereon, but shall not include insurance on automobile and farm risks, with an insurable value not in excess of the limits provided in the plan of operation of the association and in no event more than $1,500,000.00, which property is determined by the association, after inspection and pursuant to the criteria specified in the plan of operation to be in an insurable condition; provided, however, that neighborhood, area, location, environmental hazards beyond the control of the applicant or ownership of the property shall not be considered in determining insurable condition;

(f) "Commissioner" means the Commissioner of Insurance of New Jersey;



(g) "Net direct premiums" means gross direct premiums (excluding reinsurance assumed and ceded) written on property in this State for fire and extended coverage insurance, including the fire and extended coverage components of homeowners and commercial multiple peril package policies, as computed by the commissioner, less return premiums upon canceled contracts, dividends paid or credited to policyholders or the unused or unabsorbed portions of premium deposits;

(h) "Urban area" means any municipality or other political subdivision (1) which the Secretary of the United States Department of Housing and Urban Development has approved as eligible for an urban renewal project after a local public agency has been formed in that community to avail itself of a United States Housing and Urban Renewal Program or (2) designated by the association with the approval of the commissioner or (3) which the commissioner may designate;

(i) "Mine subsidence" means lateral or vertical ground movement resulting from the collapse of man-made underground mines, including, but not limited to, coal mines, clay mines, limestone mines, slate mines, iron ore mines, and other metal or ore mines, which directly damages structures. "Mine subsidence" does not include lateral or vertical ground movement caused by earthquake, landslide, volcanic eruption, soil conditions, soil erosion, soil freezing and thawing, improperly compacted soil, construction defects, roots of trees and shrubs or collapse of storm and sewer drains and rapid transit tunnels;

(j) "Mine subsidence insurance" means insurance against loss to an insured structure caused by mine subsidence;

(k) "Structure" means, for purposes of subsections (i) and (j) of this section, any dwelling, building or fixture permanently affixed to realty located in this State including driveways, sidewalks, parking lots, basements, footings, foundations, septic systems and underground pipes directly servicing the dwelling or building. "Structure" does not include land, trees, plants, crops or agricultural field drainage tile.

L.1968,c.129,s.2; amended 1969, c.84, s.1; 1994,c.143,s.2.



Section 17:37A-3 - Creation Of Association; Membership

17:37A-3. Creation of association; membership
There is hereby created the New Jersey Insurance Underwriting Association, consisting of all insurers authorized to write and engaged in writing within this State, on a direct basis, property insurance. Every such insurer shall be a member of the association and shall remain a member so long as the association is in existence as a condition of its authority to continue to transact such kinds of insurance in this State.

L.1968, c. 129, s. 3, eff. July 1, 1968.



Section 17:37A-4 - Powers

17:37A-4. Powers
The association shall, pursuant to the provisions of this act and the plan of operation, and with respect to essential property insurance on insurable property, have the power, on behalf of its members:

a. To cause to be issued policies of insurance to applicants;

b. To assume reinsurance from its members;

c. To cede reinsurance.

L.1968, c. 129, s. 4, eff. July 1, 1968.



Section 17:37A-5 - Board Of Directors; Election Or Appointment

17:37A-5. Board of directors; election or appointment
The association shall be governed by a board of 21 directors, 10 of whom shall be elected annually by the members of the association, whose votes in such election shall be weighted in accordance with each member's participation in the association pursuant to section 6 of this act. One of whom shall be appointed annually by the commissioner from and among the officers of the various domestic mutual insurance companies, and one of whom shall be appointed annually by the commissioner from among the officers of the various domestic stock insurance companies. Six of whom shall be appointed annually by the commissioner from the public-at-large and who shall be individuals who are not employed by, or otherwise affiliated with, insurers, insurance agents, brokers, producers, or other entities of the insurance industry. In addition there will be three nonvoting members, one from the Independent Insurance Agents Association, one from the Professional Insurance Agents Association, and one from the Insurance Brokers' Association, or their successor organizations, each of whom shall be delegated by their respective associations to serve annually.

Each of the six public members appointed by the commissioner shall be entitled to a per diem stipend of $100.00 for each day of board business attended, to be paid by the association. In addition, all board members, both voting and nonvoting shall be reimbursed by the association for all reasonable travel expenses incurred in connection with attendance at board meetings.

L.1968, c. 129, s. 5, eff. July 1, 1968. Amended by L.1971, c. 395, s. 1, eff. Jan. 10, 1972; L.1981, c. 232, s. 1.



Section 17:37A-6 - Writings, Expenses, Profits And Losses; Participation By Members

17:37A-6. Writings, expenses, profits and losses; participation by members
All members of the association shall participate in its writings, expenses, profits and losses in the proportion that the net direct premiums of each such member (but excluding that portion of premiums attributable to the operation of the association) written in this State during the preceding calendar year bear to the aggregate net direct premiums written in this State by all members of the association, as certified to the association by the commissioner after review of annual statements, other reports and any other statistics the commissioner shall deem necessary to provide the information herein required, and which the commissioner is hereby authorized and empowered to obtain from any member of the association. Each member's participation in the association shall be determined annually pursuant to the provisions of this section. No member shall be obligated in any 1 year to reimburse the association on account of its proportionate share in the deficit from operations of the association in that year in excess of 5% of its surplus to policyholders and the aggregate amount not so reimbursed shall be reallocated among the remaining members in accordance with the method of determining participation prescribed in this section, after excluding from the corporation the total net direct premiums of all members not sharing in such excess deficit. In the event that the deficit from operations allocated to all members of the association in any calendar year shall exceed 1% of their respective surplus to policyholders, the amount of such deficit shall be allocated to each member in accordance with the method of determining participation prescribed in this section. Any insurer authorized to write and engaged in writing any insurance, the writing of which requires such insurer to be a member of the association, pursuant to the provisions of section 3 of this act, who is authorized to write and engages in writing such insurance after the effective date of this act, shall become a member of the association on the January 1 immediately following such authorization, and the determination of any such insurer's participation in the association shall be made as of the date of such membership in the same manner as for all other members of the association.

L.1968, c. 129, s. 6, eff. July 1, 1968. Amended by L.1973, c. 210, s. 1, eff. Aug. 2, 1973.



Section 17:37A-7 - Proposed Plan Of Operation; Provisions; Review And Approval; Amendments; Annual Review

17:37A-7. Proposed plan of operation; provisions; review and approval; amendments; annual review
a. Within 90 days after the effective date of this act, the directors of the association shall submit to the commissioner, for his review and approval, a proposed plan of operation. Such proposed plan shall provide for economical, fair and non-discriminatory administration, and for the prompt and efficient provision of essential property insurance to promote orderly community development. Such proposed plan shall include: preliminary assessment of all members for initial expenses necessary to commence operations; establishment of necessary facilities; management of the association; assessment of members to defray losses and expenses; underwriting standards; procedures for acceptance and cession of reinsurance; procedures for determining amounts of insurance to be provided; time limits and procedures for processing applications for insurance; and such other provisions as may be deemed necessary by the commissioner to carry out the purposes of this act.

b. The proposed plan shall be reviewed by the commissioner and approved by him if he finds that such plan fulfills the purposes provided by section 1 of this act. In his review of the proposed plan the commissioner may, in his discretion, consult with the directors and other members of the association and any other individual or organization. If the commissioner approves the proposed plan he shall certify such approval to the directors and said plan shall take effect 10 days after such certification. If the commissioner disapproves all or any part of the proposed plan of operation he shall return same to the directors with a statement, in writing, of the reasons for his disapproval and any recommendations he may wish to make. The directors may accept the commissioner's recommendations, or may propose a new plan, which accepted recommendations or a new plan shall be submitted to the commissioner within 30 days after the return of a disapproved plan to the directors. If the directors do not submit a proposed plan of operation within 90 days after the effective date of this act, or a new plan which is acceptable to the commissioner, or accept the recommendations of the commissioner within 30 days after the disapproval of a proposed plan, the commissioner shall promulgate a plan of operation and certify same to the directors. Any such plan promulgated by the commissioner shall take effect 10 days after certification to the directors; provided, however, that until a plan of operation is in effect pursuant to the provisions of this act, any existing temporary placement facility shall be continued in effect on a mandatory basis on such terms as the commissioner shall determine.

c. The directors of the association may, on their own initiative, amend the plan of operation at any time, subject to the approval by the commissioner.

d. The commissioner may review the plan of operation whenever he deems expedient, and shall review same at least once a year, and may amend said plan after consultation with the directors and upon certification to the directors of such amendment.

L.1968, c. 129, s. 7, eff. July 1, 1968.



Section 17:37A-8 - Essential Property Insurance; Application; Contents; Denial; Appeal

17:37A-8. Essential property insurance; application; contents; denial; appeal
a. Any person having an insurable interest in insurable property, who has failed to procure essential property insurance from an authorized insurer in the normal insurance market, shall, on or after the effective date of the plan of operation, be entitled to apply to the association for such coverage and for an inspection of the property. Such application may be made on behalf of an applicant by a broker or agent authorized by him. Every such application shall be submitted on forms prescribed by the commissioner after consultation with the directors of the association and shall contain information sufficient to indicate:

(1) Evidence of failure to procure essential property insurance from an authorized insurer in the normal insurance market;

(2) Whether or not the property is insurable;

(3) Whether or not there is any unpaid, uncontested premium due from the applicant for prior insurance on the property (as shown by the insured having failed to make written objection to charges within 30 days after billing). The term "insurable interest," as used in this section, shall be deemed to include any lawful and substantial economic interest in the safety or preservation of property from loss, destruction or pecuniary damage.

b. If the association determines that:

(1) The applicant has made a diligent effort to procure essential property insurance from an authorized insurer in the normal market at manual or tariff rates;

(2) The property is insurable; and

(3) There is no unpaid, uncontested premium due from the applicant for prior assurance on the property, the association, upon receipt of the premium, or such portion thereof, as is prescribed in the plan of operation, shall cause to be issued a policy of essential property insurance for a term of 1 year. Any policy issued pursuant to the provisions of this section shall be renewed annually, upon application therefor, so long as the information contained in the original application remains valid.

c. If the association, for any reason, denies an application and refuses to cause to be issued an insurance policy to any applicant, or takes no action on an application within the time prescribed in the plan of operation, any such applicant may appeal to the commissioner, and the commissioner, after a review of the facts may direct the association to cause to be issued an insurance policy to the applicant. In carrying out his duties pursuant to this section the commissioner may request, and the association shall provide, any information he deems necessary concerning the reasons for the denial or delay of an application.

L.1968, c. 129, s. 8, eff. July 1, 1968.



Section 17:37A-9 - Ceding Insurance To Association

17:37A-9. Ceding insurance to association
Any member of the association may cede to the association essential property insurance written on insurable property, to the extent, if any, and on the terms and conditions set forth in the plan of operation.

L.1968, c. 129, s. 9, eff. July 1, 1968.



Section 17:37A-10 - Rates, Rating Plans And Rating Rules

17:37A-10. Rates, rating plans and rating rules
a. The rates, rating plans and rating rules applicable to the insurance written by the association, shall be in accord with the manual or traffic rates in current usage.

L.1968, c. 129, s. 10, eff. July 1, 1968.



Section 17:37A-11 - Appeal

17:37A-11. Appeal
Any person insured pursuant to this act, or his representative, or any affected insurer, may appeal to the commissioner within 30 days after any ruling, action or decision by or on behalf of the association, with respect to those items of the plan of operation which the commissioner defines as appealable matters.

L.1968, c. 129, s. 11, eff. July 1, 1968.



Section 17:37A-12 - Orders Of Commissioner; Review

17:37A-12. Orders of commissioner; review
All orders of the commissioner made pursuant to this act shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1968, c. 129, s. 12, eff. July 1, 1968.



Section 17:37A-13 - Reports Of Inspection

17:37A-13. Reports of inspection
All reports of inspection performed by or on behalf of the association shall be made available to members of the association, applicants and the commissioner.

L.1968, c. 129, s. 13, eff. July 1, 1968.



Section 17:37A-14 - Liability For Statements In Reports Or Communications

17:37A-14. Liability for statements in reports or communications
There shall be no liability on the part of, and no cause of action of any nature shall arise against, the association or its agents or employees, an insurer or the commissioner or his authorized deputies, for any statements made in good faith by them in any reports or communications concerning risks insured or to be insured by the association or at any administrative hearings conducted in connection therewith.

L.1968, c. 129, s. 14, eff. July 1, 1968.



Section 17:37A-15 - Association's Annual Statement; Contents, Form

17:37A-15. Association's annual statement; contents, form
15. The association shall file with the Governor, the commissioner and the New Jersey Senate and General Assembly, annually on or before March 1, a statement which shall contain information with respect to its transactions, condition, operations and affairs during the preceding year. Such statement shall contain such matters and information as are prescribed by the commissioner, and shall be in such form as is approved by him. The commissioner may at any time require the association to furnish him with additional information with respect to its transactions, condition or any matter connected therewith, which he considers to be material and which will assist him in evaluating the scope, operation and experience of the association.

L.1968,c.129,s.15; amended 1991,c.394,s.1.



Section 17:37A-16 - Examination Into Affairs; Hearings; Expenses

17:37A-16. Examination into affairs; hearings; expenses
The commissioner may make an examination into the affairs of the association whenever he deems it expedient, and in undertaking any examination he may hold a hearing or hearings pursuant to the procedures provided in chapter 1 of this Title. The expenses of every such examination shall be borne and paid by the association, but the commissioner may, in his discretion, for good cause shown, remit such charges.

L.1968, c. 129, s. 16, eff. July 1, 1968.



Section 17:37A-18 - New Jersey Insurance Development Fund; Purpose; Administration

17:37A-18. New Jersey insurance development fund; purpose; administration
There is hereby created a fund to be known as the "New Jersey Insurance Development Fund," for the purpose of providing a financial backup for the plan of operation of the association as approved or issued by the commissioner pursuant to this act. The fund shall be used to reimburse any insurer or the association established pursuant to this act for losses sustained in excess of the amount of retention of such losses as shall be provided for by the commissioner; except that in any given calendar year the total amount of all such reimbursement shall not exceed 5% of the insurance premiums written on basic property insurance in this State in the most recent full calendar year. The fund shall consist of all payments made to the fund by insurers as hereinafter provided, of securities acquired by and through the use of moneys belonging to the fund, moneys appropriated to the fund as provided in this act, together with interest and accretions earned upon such payments or investments. The fund shall be administered by the commissioner and the State Treasurer in accordance with the provisions of this act.

L.1968, c. 129, s. 18, eff. July 1, 1968. Amended by L.1977, c. 185, s. 1, eff. Aug. 22, 1977.



Section 17:37A-19 - Privilege Of Doing Business; Surcharge Upon Premiums

17:37A-19. Privilege of doing business; surcharge upon premiums
For the privilege of doing property insurance business in this State, and in addition to all other requirements of law, every insurer authorized to write such insurance in this State shall be obligated to collect from the insured under any policy of basic property insurance, a surcharge upon the premium paid for said policy in an amount which shall be annually determined by the commissioner as hereinafter provided. This surcharge shall be collected by each insurer and paid over to the fund semiannually as provided for by the commissioner.

L.1968, c. 129, s. 19, eff. July 1, 1968.



Section 17:37A-20 - Establishment Of Fund; Surcharge Upon Basic Property Insurance Premiums; Maximum

17:37A-20. Establishment of fund; surcharge upon basic property insurance premiums; maximum
For the purpose of providing the moneys necessary to establish the New Jersey Insurance Development Fund in an amount sufficient to meet the requirements of said fund pursuant to section 21 of this act, the commissioner shall establish a reasonable surcharge upon all basic property insurance premiums paid for policies of insurance written in this State; provided, however, that in any given calendar year the aggregate amount of such surcharges shall not exceed a sum equal to 5% of the insurance premiums written on basic property insurance in this State in the most recent full calendar year. The surcharge shall be a separate charge to the insured in addition to the premium to be paid and shall be reflected as such in the policy and commissions shall not be payable thereon. The insurer shall be prohibited from absorbing such surcharge as an inducement for insurance or for any other reason. In the event that pursuant to section 23 of this act the Legislature appropriates any moneys to the credit of such fund, the commissioner is hereby empowered to increase the surcharge so that the amount so appropriated may be returned to the State Treasury as provided by section 23 of this act.

L.1968, c. 129, s. 20, eff. July 1, 1968. Amended by L.1977, c. 185, s. 2, eff. Aug. 22, 1977.



Section 17:37A-21 - Net Value Of Fund; Determination; Amount

17:37A-21. Net value of fund; determination; amount
The commissioner, on or before April 1, shall ascertain and determine the net value of the fund as of the next preceding December 31. The net value of the fund shall be determined by deducting from the value of the assets of the fund, the aggregate, actual, and estimated liabilities of the fund as determined by the commissioner. When the net value of the fund, as thus determined, reaches an amount equal to 5% of the premiums written on basic property insurance in this State in the most recent full calendar year, no further surcharge on said premiums and no further payments to said fund shall be made; provided, however, that whenever, thereafter, the net value of said fund shall be reduced below the aforesaid amount, by reason of payments from and known and estimated liabilities of such fund, then such surcharge and payments to said fund shall be received in the manner provided in section 19 of this act, and shall continue in such manner until said fund, over and above its sum and estimated liabilities, shall reach the aforesaid amount.

L.1968, c. 129, s. 21, eff. July 1, 1968. Amended by L.1977, c. 185, s. 3, eff. Aug. 22, 1977.



Section 17:37A-22 - Custodian Of Fund; Disbursements; Investments

17:37A-22. Custodian of fund; disbursements; investments
The fund created by this act shall be separate and apart from any other fund and from all other State moneys. The State Treasurer shall be the custodian of said fund; and all disbursements from said fund shall be made by the treasurer upon vouchers signed by the commissioner, as in this act provided. The moneys of said fund shall be invested and reinvested by the Director of the Division of Investment as other trust funds in the custody of the State Treasurer in the manner provided by law.

L.1968, c. 129, s. 22, eff. July 1, 1968.



Section 17:37A-23 - Insufficiency Of Fund To Pay Claims; Appropriation

17:37A-23. Insufficiency of fund to pay claims; appropriation
If in any year or at any time the fund as hereinabove established is insufficient to pay claims chargeable to the fund to the extent of 5% of the most recent full calendar year basic property insurance premiums written by authorized insurers in this State, the commissioner shall certify to the Governor the amount of such insufficiency and such amount shall be appropriated and paid to the fund, which said amount so paid shall be returned to the treasury of this State from proceeds of the surcharge collected pursuant to this act.

L.1968, c. 129, s. 23, eff. July 1, 1968. Amended by L.1977, c. 185, s. 4, eff. Aug. 22, 1977.



Section 17:37A-24 - Entry Upon Lands For Examination

17:37A-24. Entry upon lands for examination
The agents and employees of any insurer of this State participating in a plan established pursuant to this act may enter upon any lands and premises in the State for the purpose of making such examination as is necessary or convenient for the purposes of this act and such entry shall not be deemed a trespass, except that the insurer shall make reimbursement for any actual damages resulting to such lands and premises as a result of such activity.

L.1968, c. 129, s. 24, eff. July 1, 1968.



Section 17:37A-25 - Federal Programs Of Reinsurance; Participation

17:37A-25. Federal programs of reinsurance; participation
In addition to any powers conferred upon him by this or any other law, the commissioner is authorized to do all things necessary to enable this State and any insurer participating in any plan approved or issued by the commissioner to fully participate in any Federal program of reinsurance which may be hereafter adopted for purposes similar to the purposes of this act.

L.1968, c. 129, s. 25, eff. July 1, 1968.



Section 17:37A-26 - Rules And Regulations

17:37A-26. Rules and regulations
The commissioner may make reasonable rules and regulations to carry out the purposes of this act.

L.1968, c. 129, s. 26, eff. July 1, 1968.



Section 17:37A-27 - Reports From Insurers Concerning Risks

17:37A-27. Reports from insurers concerning risks
The commissioner may require such reports from insurers concerning risks insured under any plan approved or issued pursuant to this act as he shall deem necessary.

L.1968, c. 129, s. 27, eff. July 1, 1968.



Section 17:37B-1 - Findings, Declarations

17:37B-1. Findings, declarations
The Legislature finds and declares:

a. That the present crisis in commercial insurance, which is characterized by the lack of availability and rapidly escalating insurance costs, has severely disrupted the economy of this State and has caused many of its small businesses to be without insurance protection entirely; and

b. While the crisis is due in part to significant increases in the frequency and severity of insurance claims and significant increases in the amount of personal injury litigation, it is also due to the cyclical nature of the insurance industry and the utilization by the industry of certain business practices which have proved to be detrimental to the financial condition of many insurers and to the functioning of the insurance system as a whole; and

c. While it is the duty of the several states to regulate the business of insurance, the present regulatory structure proved itself to be inadequate to detect the harmful business practices which were being pursued by the insurance industry, including imprudent cash-flow underwriting practices, the use of rates which were inadequate, and the use of reinsurers which were new entrants into the United States insurance market and unfamiliar with the operation of the American tort system; and

d. It is essential that the regulatory structure be modified in such a manner so that the State may be in a position to detect potential problems in the insurance system and to intervene to stop imprudent and harmful business practices before they have a catastrophic effect upon the market, similar to the present crisis.

L. 1987, c. 406, s. 1.



Section 17:37B-2 - Division Of Property-casualty Examination

17:37B-2. Division of Property-Casualty Examination
There is created in the Department of Insurance a Division of Property-Casualty Examination. The division shall perform all financial examinations of property and casualty insurers, as provided in this act and as otherwise provided by law.

b. The commissioner shall appoint at least the following full-time personnel to the division:

(1) Six certified public accountants or other qualified individuals;

(2) Two persons holding the degree of Master of Business Administration in fields related to the analysis of the financial condition of insurance companies;

(3) One economist, who shall hold a doctoral degree.

c. When requested by the commissioner, the Attorney General shall assign one or more deputy attorneys general to represent the Department of Insurance in proceedings related to the financial examination of insurance companies or other functions performed by the division pursuant to the provisions of this act.

d. The commissioner shall appoint clerical and other staff necessary for the division to carry out its responsibilities. These personnel shall be employed subject to the provisions of Title 11A of the New Jersey Statutes.

L. 1987, c. 406, s. 2.



Section 17:37B-3 - Additional Duties Of Division

17:37B-3. Additional duties of division
a. In addition to any other duties otherwise prescribed by law, the division shall analyze the general business practices being followed by insurers writing the class or classes of insurance provided for in R.S. 17:17-1, including, but not limited to:

(1) The policies being followed by the insurer in procuring reinsurance; and

(2) The general pricing policies being utilized by the insurer, and the effect of those pricing policies upon the insurer's overall operations; and

(3) The investment policies being utilized by the insurer, and the effect of these policies upon the insurer's overall operations.

b. In addition to the duties prescribed by this act or otherwise prescribed by law, the division established pursuant to section 2 of this act shall, from time to time, examine the overall operation of the insurance market, with respect to commercial lines insurance and personal lines insurance. If the division finds that any business practice or practices being followed by any insurer or insurers will result in market instability, the lack of the availability of coverage, or will result in premiums which are excessive, inadequate or unfairly discriminatory, the division shall so report to the commissioner.

L. 1987, c. 406, s. 3.



Section 17:37B-4 - Definitions

17:37B-4. Definitions
For the purposes of this act:

a. "Commissioner" shall mean the Commissioner of Insurance;

b. "Division" shall mean the Division of Property-Casualty Examination established by section 2 of this act.

L. 1987, c. 406, s. 4.



Section 17:37B-5 - Rules, Regulations

17:37B-5. Rules, regulations
The commissioner shall promulgate rules and regulations as are necessary to carry out the purposes of this act.

L. 1987, c. 406, s. 5.



Section 17:38-1.1 - Fraternal Benefit Society Contracts; Conformity With Health Insurance Provisions

17:38-1.1. Fraternal benefit society contracts; conformity with health insurance provisions
One year after the effective date of this supplementary act, and thereafter, no domestic, foreign or alien fraternal benefit society authorized to do business in this State shall issue or deliver in this State any certificate or other evidence of any contract of insurance or endorsement thereto against loss or damage from the sickness, or the bodily injury or death of the insured by accident, except in conformity with the provisions of chapter 26 of Title 17B of the New Jersey Statutes.

L.1959, c. 168, p. 696, s. 1. Amended by L.1973, c. 22, s. 1, eff. Feb. 8, 1973.



Section 17:38-1.2 - Law Applicable

17:38-1.2. Law applicable
Section 17B:26-2 of Title 17B shall not apply to fraternal benefit societies nor shall that part of section 17B:26-4 apply which requires that the policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. The word "policy" as used in chapter 26 of Title 17B shall mean "certificate" as applied to fraternal benefit societies.

L.1959, c. 168, p. 696, s. 2. Amended by L.1973, c. 22, s. 2, eff. Feb. 8, 1973.



Section 17:38-13.12 - Effective Date Of Act

17:38-13.12. Effective date of act
This act shall take effect on January first, one thousand nine hundred and fifty-two.

L.1951, c. 237, p. 852, s. 13.



Section 17:44B-1 - Definitions Relative To Fraternal Benefit Societies

17:44B-1. Definitions relative to fraternal benefit societies
1.As used in this act:

"Benefit contract" means an agreement for provision of benefits authorized by section 16 of this act, as that agreement is described in subsection a. of section 18 of this act.

"Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

"Certificate" means the document issued as written evidence of a benefit contract.

"Commissioner" means the Commissioner of Banking and Insurance.

"Department" means the Department of Banking and Insurance.

"Laws" means the society's articles of incorporation, constitution and bylaws, however designated.

"Lodge" means a subordinate member unit of the society, known as a camp, court, council, branch or by any other designation.

"Premiums" means premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate.

"Rules" means all rules, regulations or resolutions adopted by the assembly or board of directors which are intended to have general application to the members of the society.

"Society" means fraternal benefit society, unless otherwise indicated.

L.1997,c.322,s.1.



Section 17:44B-2 - Fraternal Benefit Society

17:44B-2. Fraternal benefit society
2.Any incorporated society, order or supreme lodge, without capital stock, including one exempted under the provisions of section 35 of this act, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not-for-profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this act, is declared to be a fraternal benefit society.

L.1997,c.322,s.2.



Section 17:44B-3 - Lodge System

17:44B-3. Lodge system
3. a. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

b.A society may, at its option, organize and operate lodges for minors under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of children, nor shall they have a voice or vote in the management of the society.

L.1997,c.322,s.3.



Section 17:44B-4 - Representative Form Of Government For Society

17:44B-4. Representative form of government for society
4.A society has a representative form of government when:

a.It has a supreme governing body constituted in one of the following ways:

(1) Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than 2/3 of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(2) Direct Election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

b.The officers of the society are elected either by the assembly or board of directors;

c.Only benefit members are eligible for election to the assembly or board of directors; and

d.Each voting member shall have one vote; no vote may be cast by proxy.

L.1997,c.322,s.4.



Section 17:44B-5 - Purposes Of Society

17:44B-5. Purposes of society
5. a. A society shall operate for the benefit of members and their beneficiaries by:

(1) providing benefits as specified in section 16 of this act; and

(2) operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal or religious purposes for the benefit of its members, which may also be extended to others.

These purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

b.Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to or amend those laws and rules and shall have those other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

L.1997,c.322,s.5.



Section 17:44B-6 - Specification Of Eligibility, Admission, Rights, Etc.

17:44B-6 Specification of eligibility, admission, rights, etc.
6. a. A society shall specify in its laws or rules:

(1) eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of minors, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

b.A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

c.Membership rights in the society are personal to the member and are not assignable.

L.1997,c.322,s.6.



Section 17:44B-7 - Location Of Principal Office; Reports

17:44B-7. Location of principal office; reports
7. a. The principal office of any domestic society shall be located in this State. The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at those meetings shall be as valid in all respects as if those meetings were held in this State. The minutes of the proceedings of the assembly or board of directors shall be in the English language.

b. (1) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. These required reports, notices and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society disclosed in the statement shall be printed and mailed to each benefit member of the society or, in lieu thereof, the synopsis may be published in the society's official publication.

c.A society may provide in its laws or rules for grievance or complaint procedures for members.


L.1997,c.322,s.7.



Section 17:44B-8 - Immunity Of Officers, Members From Personal Liability

17:44B-8. Immunity of officers, members from personal liability
8. a. The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

b.Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, that person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that he is or was a commissioner, officer, employee or agent of the society or of any firm, corporation or organization which he served in any capacity at the request of the society. A person shall not be indemnified or reimbursed: (1) in relation to any matter in an action, suit or proceeding which he is finally adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society or (2) in relation to any matter in an action, suit or proceeding, or threat thereof, which results in a compromise settlement; unless in either case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his conduct was unlawful. The determination whether the conduct of that person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in paragraph (1) or (2) of this subsection may only be made by the assembly or board of directors by a majority vote of a quorum consisting of persons who were not parties to that action, suit or proceeding or by a court of competent jurisdiction. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to that person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The right of indemnification and reimbursement shall not be exclusive of other rights to which that person may be entitled as a matter of law and shall inure to the benefit of his heirs, executors and administrators.

c.A society shall have the power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against that person and incurred by him in that capacity or arising out of his status in that capacity whether or not the society would have the power to indemnify the person against that liability under this section.

d.No director, officer, employee, member or volunteer of a society serving without compensation, shall be liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of that person for the society unless the act or omission involved willful or wanton misconduct.

L.1997,c.322,s.8.



Section 17:44B-9 - Waiver Of Society's Laws By Subordinates Prohibited

17:44B-9. Waiver of society's laws by subordinates prohibited
9.The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. This provision shall be binding on the society and every member and beneficiary of a member.

L.1997,c.322,s.9.



Section 17:44B-10 - Formation Of Domestic Society

17:44B-10. Formation of domestic society
10. A domestic society organized on or after the effective date of this act shall be formed as follows:

a.Seven or more citizens of the United States, a majority of whom are citizens of this State, who desire to form a fraternal benefit society, may make, sign and acknowledge, before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

(1) the proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Those purposes shall not include more liberal powers than are granted by this act;

(3) the names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors and other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all the officers are elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

b.The articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner, who may require further information that he deems necessary. The bond with sureties approved by the commissioner shall be in an amount, not less than $300,000, as required by the commissioner. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this act and all provisions of the law have been complied with, the commissioner shall certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members pursuant to this act.

c.No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after a further period, not exceeding one year, authorized by the commissioner upon cause shown, unless the 500 applicants required pursuant to paragraph (4) of subsection d. of this section have been secured and the organization has been completed pursuant to this section. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society has completed its organization and received a certificate of authority to do business pursuant to this section.

d.Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount of premium collected. No society shall incur any liability other than for the return of an advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1) actual bona fide applications for benefits have been secured on 500 applicants and any necessary evidence of insurability has been furnished to and approved by the society;

(2) at least 10 subordinate lodges have been established into which the 500 applicants have been admitted;

(3) there has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(4) it shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of the society, that 500 applicants have each paid in cash at least one regular monthly premium, which premiums in the aggregate shall amount to at least $150,000 for each kind of business specified in N.J.S. 17B:17-3, N.J.S. 17B:17-4 or N.J.S. 17B:17-5 that the society is authorized to transact. The advance premiums shall be held in trust during the period of organization and if the society does not qualify for a certificate of authority within one year, the premiums shall be returned to the applicants.

e.The commissioner may examine, and require further information of, a society as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and the society is authorized to transact business pursuant to the provisions of this act. The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate. The commissioner shall cause a record of the certificate of authority to be made. A certified copy of that record may be given in evidence with like effect as the original certificate of authority.

f.Any incorporated society authorized to transact business in this State at the time this act becomes effective shall not be required to reincorporate.

g.No unincorporated or voluntary association shall be permitted to transact business in this State as a society.

L.1997,c.322,s.10.



Section 17:44B-11 - Amendment Of Laws Of Domestic Society

17:44B-11. Amendment of laws of domestic society
11. a. A domestic society may amend its laws in accordance with the provisions of those laws by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. The referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of its submission, 2/3 of the members voting shall have signified their consent to an amendment by one of the methods specified in this section.

b.No amendment to the laws of any domestic society shall take effect unless approved by the commissioner who shall approve the amendment if the commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects and purposes of the society. If the commissioner does not disapprove an amendment within 60 days after filing it, the amendment shall be considered approved. The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. If the commissioner disapproves an amendment, the reasons for the disapproval shall be stated in the written notice.

c.Within 90 days after the approval of an amendment by the commissioner, the amendment, or a synopsis thereof, shall be furnished to all members of the society either by mail or publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendment or synopsis of the amendment, stating facts which show that the amendment has been duly addressed and mailed, shall be prima facie evidence that the amendment or synopsis thereof, has been furnished the addressee.

d.Every foreign or alien society authorized to do business in this State shall file with the commissioner a duly certified copy of all amendments of, or additions to, its laws within 90 days after the enactment of same.

e.Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.

L.1997,c.322,s.11.



Section 17:44B-12 - Establishment Of Not-for-profit Institutions

17:44B-12. Establishment of not-for-profit institutions
12. a. A society may create, maintain and operate, or may establish organizations to operate, not-for-profit institutions to further the purposes permitted by paragraph (2) of subsection a. of section 5 of this act. These institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement but may not be allowed as an admitted asset of the society.

b.No society shall own or operate funeral homes or undertaking establishments.

L.1997,c.322,s.12.



Section 17:44B-13 - Reinsurance Agreement To Cede Risks

17:44B-13. Reinsurance agreement to cede risks
13. a. A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to reinsure and authorized to do business in this State, or if not so authorized, an insurer which is approved by the commissioner, but no domestic society may reinsure substantially all of its insurance in force without the written permission of the commissioner. Credit for reinsurance shall be allowed a domestic ceding society as either an asset or a reduction from liability in accordance with P.L.1993, c.243 (C.17:51B-1 et seq.). A domestic society shall also comply with all requirements of law generally applicable to reinsurance ceded or assumed by life and health insurers of this State.

b.Notwithstanding the limitation of subsection a. of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under section 14 of this act.

L.1997,c.322,s.13.



Section 17:44B-14 - Consolidation, Merger

17:44B-14. Consolidation, merger
14. a. A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner:

(1) a certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) a sworn statement by the president and secretary, or corresponding officers of each society, showing the financial condition of the domestic society on a date fixed by the commissioner but not earlier than December 31, next preceding the date of the contract;

(3) a certificate of the officers of the societies, duly verified by their respective oaths, that the consolidation or merger has been approved by a 2/3 vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each supreme governing body, or, if the society's laws so permit, by mail; and

(4) evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

b.If the commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to that effect. Upon approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In that event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of that other state or territory and a certificate of approval from that other state is filed with the commissioner of this State or, if the laws of that other state or territory contain no like provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of that other state or territory and a certificate of approval from the commissioner of that other state is filed with the commissioner of this State.

c.Upon the consolidation or merger becoming effective, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this State in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

d.The affidavit of any officer of the society or anyone authorized by it to mail any notice or document stating that the notice or document has been duly addressed and mailed, shall be prima facie evidence that the notice or document has been furnished the addressees.

L.1997,c.322,s.14.



Section 17:44B-15 - Conversion To Domestic Mutual Insurer

17:44B-15. Conversion to domestic mutual insurer
15. a. A domestic fraternal benefit society which is organized pursuant to the provisions of this act may convert to a domestic mutual insurer by complying with the provisions of this section.

b.A written plan of conversion setting forth in full the terms and conditions of conversion shall be prepared by the assembly or board of directors of the society. The plan shall include:

(1) the purpose of the conversion;

(2) the effect of conversion on existing benefit contracts issued by the society;

(3) a business plan;

(4) a provision that each holder of a benefit contract of the society shall receive any rights with respect to the domestic mutual insurer as may be prescribed by the commissioner, provided that those rights shall not exceed the rights provided to policyholders of other domestic mutual insurers authorized to transact the kind or kinds of business specified in N.J.S.17B:17-3, N.J.S.17B:17-4 and N.J.S.17B:17-5; and

(5) a provision that each member of the society shall be notified of the conversion, which notification process shall be approved by the commissioner.

c. The written plan of conversion provided for in subsection b. of this section shall be approved by an affirmative vote of 2/3 of all members of the supreme governing body at a regular or special meeting and then filed with the commissioner.

d.The commissioner shall approve or disapprove the plan. The commissioner shall approve the plan unless he finds the plan:

(1) is contrary to law;

(2) would be detrimental to the safety or soundness of the proposed domestic mutual insurer;

(3) prejudices the interests of the holders of benefit contracts of the society or treats them inequitably.

The commissioner shall set forth his decision in writing and shall state the reasons therefor. A disapproval shall be subject to judicial review.

e.Upon approval of the plan by the commissioner and the issuance of a certificate of authority to transact the business of insurance as a domestic mutual insurer, the society shall be deemed to be a domestic mutual insurer subject to the provisions of Title 17B of the New Jersey Statutes, including surplus requirements, and all other applicable law.

f.On and after the date of issuance of the certificate of authority, the society shall be a domestic mutual insurer, vested with all the powers and privileges of a domestic mutual insurer, and subject to all provisions of law applicable to those insurers, including surplus requirements, in the same manner and with the same effect as if the converted society had originally been incorporated as a domestic mutual insurer on the date of issuance of the certificate of authority, and the members of the society shall become and be members of the domestic mutual insurer.

g.The conversion of a society into a domestic mutual insurer shall not affect the right of any creditor or member of the society, but all rights of all persons against the society before its conversion shall continue unaffected and shall be enforced against the domestic mutual insurer in the same manner they could have been enforced against the society had its conversion not taken place; except that all rights of assessment or reduction in benefits in lieu of assessment, prescribed in the certificate of incorporation or bylaws of the society, or provided in any certificate, policy or contract of the society, shall be canceled. As used in this section, "assessment" means the right to require the payment of a sum in addition to the weekly or other periodical dues, contributions, premiums and fees required under the terms of any certificate, policy or contract; and "domestic mutual insurer" shall only include a domestic mutual insurer authorized to transact the kind or kinds of business specified in N.J.S.17B:17-3, N.J.S.17B:17-4 and N.J.S.17B:17-5.

L.1997,c.322,s.15.



Section 17:44B-16 - Provision Of Contractual Benefits

17:44B-16. Provision of contractual benefits
16. a. A society may provide the following contractual benefits in any form, except in the form of group insurance:

(1) death benefits;

(2) endowment benefits;

(3) annuity benefits;

(4) temporary or permanent disability benefits;

(5) hospital, medical or nursing benefits;

(6) monument or tombstone benefits to the memory of deceased members; and

(7) other benefits as authorized for life and health insurers and which are not inconsistent with this act.

b.A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection a. of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of minors under the minimum age for adult membership upon application of an adult person.

L.1997,c.322,s.16.



Section 17:44B-17 - Right To Change Beneficiary

17:44B-17. Right to change beneficiary
17. a. The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

b.A society may make provision for the payment of funeral benefits to the extent of that portion of any payment under a certificate as reasonably appears to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the amount paid shall not exceed the sum of $5,000.

c.If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of the benefit, except to the extent that funeral benefits may be paid as provided in subsection b. of this section, shall be payable to the estate of the deceased insured, provided that if the owner of the certificate is other than the insured, the proceeds shall be payable to the owner.

L.1997,c.322,s.17.



Section 17:44B-18 - Issuance Of Certificate Specifying Amount Of Benefits

17:44B-18. Issuance of certificate specifying amount of benefits
18. a. Every society authorized to do business in this State shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided by the contract. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each document shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall state this requirement. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of the provisions of the subsection shall be void.

b.Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though the changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

c.Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

d.A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or assembly may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of the deficiency ascertained by its board or assembly, and that if the payment is not made either: (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of or in combination with paragraph (1), the owner may accept a proportionate reduction in benefits under benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

e.Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions of the contract.

f.No certificate shall be delivered or issued for delivery in this State unless a copy of the form has been filed with the commissioner for approval in the manner provided for like policies issued by life and health insurers in this State. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from the effective date of this act shall meet the standard contract provision requirements, not inconsistent with this act, for like policies issued by life and health insurers in this State. Any non-complying certificate shall be deemed withdrawn one year from the effective date of this act, except that the commissioner may, for good cause shown, allow the continued use of a non-conforming certificate for an additional period not to exceed one year. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any section of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

g.Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of those certificates and all rights, obligations and liabilities incident thereto and connected therewith. Ownership rights prior to the transfer shall be specified in the certificate.

h.A society may specify the terms and conditions on which benefit contracts may be assigned.

L.1997,c.322,s.18.



Section 17:44B-19 - Certificates Issued In 1998, Compliance With Prior Law; After 1998 Requirements

17:44B-19. Certificates issued in 1998, compliance with prior law; after 1998 requirements
19. a. For certificates issued prior to one year after the effective date of this act, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this act.

b.For certificates issued on or after one year after the effective date of this act, every paid-up nonforfeiture benefits and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount based on the interest rate and mortality tables authorized by the laws of this State for the calculation of those benefits by life and health insurers issuing policies containing like benefits.

L.1997,c.322,s.19.



Section 17:44B-20 - Investment Of Funds Of Society

17:44B-20. Investment of funds of society
20. A society shall invest its funds only in investments that are authorized by the laws of this State for the investment of assets of domestic life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this State which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

L.1997,c.322,s.20.



Section 17:44B-21 - Holding, Investment, Disbursement Of Assets

17:44B-21. Holding, investment, disbursement of assets
21. a. All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part of the assets, except as provided in the benefit contract.

b.A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

c.A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue separate account contracts, whether or not contracts on a variable basis, subject to the provisions of law regulating life and health insurers establishing those accounts and issuing those contracts. To the extent the society deems it necessary in order to comply with any applicable federal or State laws, or any rules or regulations issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account; may, for persons having beneficial interests in an account, provide special voting and other rights, including special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which subsections b. and d. of section 18 of this act shall not apply.

d.Separate accounts of foreign or alien societies are subject to approval by the department, unless the society's place of domicile has adopted a substantially similar act.

L.1997,c.322,s.21.



Section 17:44B-22 - Societies Governed By Act

17:44B-22. Societies governed by act
22. Except as otherwise provided in this act, societies shall be governed by this act and shall be exempt from all other provisions of the insurance laws of this State, not only in governmental relations with the State, but for every other purpose. No law enacted on or after the effective date of this act shall apply to societies unless they be expressly designated. No corporation or association which purports to be a fraternal organization but which does not meet the requirements in this act with respect to a fraternal benefit society shall be exempt from the other provisions of the insurance laws of this State.

L.1997,c.322,s.22.



Section 17:44B-23 - Society Declared Charitable, Benevolent Institution

17:44B-23. Society declared charitable, benevolent institution
23. Every society organized or licensed under this act is declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every State, county, district, municipal and school tax, other than taxes on real estate and office equipment. Every society organized or licensed under this act shall be subject to the assessment provided pursuant to section 8 of P.L.1983, c.320 (C.17:33A-8) and the apportionment provided pursuant to section 2 of P.L.1995, c.156 (C.17:1C-20).

L.1997,c.322,s.23.



Section 17:44B-24 - Standards Of Valuation For Certificates

17:44B-24. Standards of valuation for certificates
24. a. Standards of valuation for certificates issued prior to one year after the effective date of this act shall be those provided by the laws applicable immediately prior to the effective date of this act.

b.The minimum standards of valuation for certificates issued on or after one year after the effective date of this act shall be the same as those for life and health insurers specified in N.J.S.17B:19-5 and N.J.S.17B:19-8.

L.1997,c.322,s.24.



Section 17:44B-25 - Filing Of Annual Statement

17:44B-25. Filing of annual statement
25. a. Every society transacting business in this State shall annually, on or before March 1, unless for cause shown the time has been extended by the commissioner, file with the commissioner a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay a filing fee established by the commissioner by regulation. The statement shall be in general form and content as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner;

b.As a part of the annual statement required by subsection a. of this section, each society shall, on or before March 1, file with the commissioner a valuation of its certificates in force on December 31 last preceding, provided the commissioner may, in his discretion for cause shown, extend the time for filing the valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in section 24 of this act. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the insurance regulatory agency of the state of domicile of the society;

c.A society failing to file the annual statement in the form and within the time provided by this section shall forfeit $100 for each day during which the failure continues, and, upon notice by the commissioner to that effect, its authority to do business in this State shall cease while the failure continues.

L.1997,c.322,s.25.



Section 17:44B-26 - Authority To Transact Business, Compliance With Requirements Of This Act

17:44B-26. Authority to transact business, compliance with requirements of this act
26. Societies which are now authorized to transact business in this State, and all societies licensed on or after the effective date of this act, may continue in business until June 1 next succeeding the effective date of this act. The authority of these domestic societies may thereafter be continued by satisfying the requirements set forth in this act. The authority of existing foreign or alien societies and all foreign and alien societies licensed on or after the effective date of this act, may thereafter be renewed annually, but in all cases terminate on the first day of the succeeding June. However, a license that has been issued shall continue in full force and effect until the new license is issued or specifically refused. A duly certified copy or duplicate of the license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this act.

L.1997,c.322,s.26.



Section 17:44B-27 - Societies Subject To Examination

17:44B-27. Societies subject to examination
27. a. All societies shall be subject to examination by the commissioner in the same manner and subject to the same procedures as set forth in P.L.1993, c.236 (C.17:23-20 et seq.).

b.A summary of the report of the commissioner and the recommendations or statements of the commissioner as may accompany the report, shall be read at the first meeting of the board of directors or corresponding body of the society following their receipt, and if directed by the commissioner, shall also be read at the first meeting of the supreme governing body of the society following their receipt. A copy of the report, recommendations and statements of the commissioner shall be furnished by the society to each member of the board of directors or assembly.

L.1997,c.322,s.27.



Section 17:44B-28 - Licensing Of Foreign, Alien Society

17:44B-28. Licensing of foreign, alien society
28. No foreign or alien society shall transact business in this State without a license issued by the commissioner. Any foreign or alien society desiring admission to this State shall comply substantially with the requirements and limitations of this act applicable to domestic societies. Any foreign or alien society may be licensed to transact business in this State upon filing with the commissioner:

a.A duly certified copy of its articles of incorporation;

b.A copy of its bylaws, certified by its secretary or corresponding officer;

c.A power of attorney to the commissioner as prescribed in section 34 of this act;

d.A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state, territory, province or country, satisfactory to the commissioner;

e.Certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

f.Copies of its certificate forms;

g.A showing that its assets are invested in accordance with the provisions of this act;

h.Any other information the commissioner may deem necessary; and

i.Upon payment of a filing fee established by the commissioner by regulation.

L.1997,c.322,s.28.



Section 17:44B-29 - Domestic Societies Subject To C.17b:32-31 et Seq.

17:44B-29. Domestic societies subject to C.17B:32-31 et seq.
29. Domestic societies shall be subject to the provisions of P.L.1992, c.65 (C.17B:32-31 et seq.).

L.1997,c.322,s.29.



Section 17:44B-30 - Deficiencies, Notice Of; Corrections; Remedies

17:44B-30. Deficiencies, notice of; corrections; remedies
30. a. When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this State:

(1) has exceeded its powers;

(2) has failed to comply with any of the provisions of this act;

(3) is not fulfilling its contract in good faith; or

(4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public:
the commissioner shall notify the society in writing of the deficiency or deficiencies and state in writing the reasons for his dissatisfaction. The commissioner shall at once issue a written order to the society requiring that the deficiency or deficiencies which exist be corrected. After that order the society shall have 30 days in which to comply with the commissioner's order for correction, and if the society fails to comply, the commissioner shall notify the society of his findings of noncompliance and require the society to show cause on a date to be named why its license should not be suspended, revoked or refused. If on that date the society does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked or refused, the commissioner may suspend or refuse the license of the society to do business in this State until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn, or the commissioner may revoke the authority of the society to do business in this State.

b.Nothing contained in this section shall be taken or construed as preventing any foreign or alien society from continuing in good faith all contracts made in this State during the time the society was legally authorized to transact business.

L.1997,c.322,s.30.



Section 17:44B-31 - Application, Petition For Injunction By State

17:44B-31. Application, petition for injunction by State
31. No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this State unless made by the Attorney General upon request of the commissioner.

L.1997,c.322,s.31.



Section 17:44B-32 - Licensure Of Individual Insurance Producers; Exemption For Certain Agents, Member Of Fraternal Benefits Societies, Conditions.

17:44B-32 Licensure of individual insurance producers; exemption for certain agents, member of fraternal benefits societies, conditions.

32.Individuals acting as insurance producers with respect to societies shall be licensed in accordance with the provisions of the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et al.). Notwithstanding the provisions of this section or of any other law to the contrary, a license as an insurance producer shall not be required of any agent, representative or member of a fraternal benefit society who devotes, or intends to devote, less than 50 percent of his time to the solicitation and procurement of insurance contracts for that fraternal benefit society and who receives, or intends to receive, any commission or other compensation directly dependent on the amount of insurance. Any person who in the preceding calendar year has solicited or procured any of the following contracts of insurance on behalf of a fraternal benefit society shall be presumed to have devoted, or intended to devote, 50 percent of his time to the solicitation or procurement of insurance contracts:

a.Life insurance contracts that, in the aggregate, exceed $200,000 of coverage for all lives insured for the preceding calendar year;

b.A permanent life insurance contract offering more than $10,000 of coverage on an individual life;

c.A term life insurance contract offering more than $50,000 of coverage on an individual life;

d.An insurance contract, other than a life insurance contract, that the fraternal benefit society may write that insures the individual lives of more than 25 persons;

e.Any variable life insurance or variable annuity contract; or

f.Any "funeral insurance policy" as defined in section 24 of P.L.1993, c.147 (C.17B:17-5.1).

L.1997, c.322, s.32; amended 2006, c.57; 2009, c.218, s.1.



Section 17:44B-33 - Societies, Agents Subject To N. J. S.17b:30-1 et Seq.

17:44B-33. Societies, agents subject to N.J.S.17B:30-1 et seq.
33. Every society and agent authorized to do business in this State shall be subject to the provisions of N.J.S.17B:30-1 et seq., relating to trade practices; provided, however, that nothing in those provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

L.1997,c.322,s.33.



Section 17:44B-34 - Appointment Of Commissioner As Attorney For Foreign Society

17:44B-34. Appointment of commissioner as attorney for foreign society

34. a. Every foreign and alien society authorized to do business in this State shall appoint in writing the commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in writing that any lawful process against it which is served shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force as long as any liability remains outstanding in this State. Copies of the appointment, certified by the commissioner, shall be deemed sufficient evidence of its existence and shall be admitted in evidence with the same force and effect as the original written appointment would be admitted.

b.Service shall only be made upon the commissioner, or if absent, upon the person in charge of the commissioner's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the commissioner, the commissioner shall forward one of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. No service shall require a society to file its answer, pleading or defense in less than 30 days from the date of mailing the copy of the service to a society.

L.1997,c.322,s.34.



Section 17:44B-35 - Nonapplicability Of Act

17:44B-35. Nonapplicability of act
35. a. Nothing contained in this act shall be construed to affect or apply to:

(1) societies which do not provide benefits by contract;

(2) orders, societies or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to those orders, societies or associations;

(3) domestic societies which limit their membership to employees of a particular city or town, designated firm, business or corporation which provide for a death benefit of not more than $400 or disability benefits of not more than $350 to any person in any one year, or both; or

(4) domestic societies or associations of a purely religious, charitable or benevolent description, which provide for a death benefit of not more than $400 or a disability benefit of not more than $350 to any one person in any one year, or both.

b.Any society or association described in paragraph (3) or (4) of subsection a. of this section which provides for death or disability benefits for which benefit certificates are issued, and a society or association included in paragraph (4) of subsection a. of this section which has more than 1,000 members, shall not be exempted from the provisions of this act but shall comply with all requirements of this act.

c.No society which, by the provisions of this section, is exempt from the requirements of this act, except any society described in paragraph (2) of subsection a. of this section, shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

d.Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this act, except that the provisions of this act relating to medical examinations, valuations of benefit certificates, and incontestability, shall not apply to that society.

e.The commissioner may require from any society or association, by examination or otherwise, information that will enable the commissioner to determine whether the society or association is exempt from the provisions of this act.

f.Societies, exempted under the provisions of this section, shall also be exempt from all other provisions of the insurance laws of this State.

L.1997,c.322,s.35.



Section 17:44B-36 - Violations, Penalties

17:44B-36. Violations, penalties
36. a. Any person who:

(1) makes a false or fraudulent statement to the commissioner, or the department, in any report or declaration required or authorized by this act, or

(2) solicits membership for, or in any manner, assists in procuring membership in any fraternal benefit society which by the terms of this act is required to be but is not licensed, or

(3) violates any of the provisions of this act, shall be liable to a penalty not exceeding $1,000 for the first offense and not exceeding $2,000 for each succeeding offense.

b.The penalties provided in this section shall be enforced and collected in a summary manner pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

L.1997,c.322,s.36.



Section 17:44B-37 - Decisions, Findings Subject To Review

17:44B-37. Decisions, findings subject to review
37. All decisions and findings of the commissioner made under the provisions of this act shall be subject to review by proper proceedings in any court of competent jurisdiction in this State.

L.1997,c.322,s.37.



Section 17:45-1 - Mutual Benefit Association Defined

17:45-1. Mutual benefit association defined
For the purpose of this chapter a mutual benefit association is hereby declared to be a corporation, society or voluntary association, other than a fraternal beneficiary society, order, or association and other than an insurance corporation, organized without capital stock, and carried on for the sole benefit of its members who shall be residents of this State and their beneficiaries and not for profit, and making provision for the payment of benefits in case of sickness, disability or death of its members, the fund from which the payment of such benefits shall be made and the fund from which the expenses of such association shall be defrayed being derived from fees, dues, assessments or other contributions collected from its members.

Amended by L.1950, c. 148, p. 305, s. 1.



Section 17:45-2 - Certificate Of Authority Prerequisite To Transacting Business

17:45-2. Certificate of authority prerequisite to transacting business
No mutual benefit association shall hereafter undertake to provide any specified benefit in the event of disablement by accident or sickness to any member, or to any other person, or contract with any of its members to pay death benefits until such association shall have complied with the requirements of this chapter and shall have received a certificate of authority setting forth that such association has complied with the provisions of this chapter and that it is authorized to provide benefits in the event of disablement by sickness or accident or to contract with members to pay death benefits, or both of them, within the limitations established by the act under which it is organized and by this chapter.



Section 17:45-3 - Prerequisites To Issuance Of Certificate; Time For Qualifying

17:45-3. Prerequisites to issuance of certificate; time for qualifying
The commissioner may issue such certificate of authority to any such incorporated association of this state when it shall have filed in the department a certified copy of its charter or certificate of incorporation, a copy of its constitution or by-laws, a statement of its financial condition in such form and detail as the commissioner shall require, signed and sworn to by its president and secretary or other proper officers, copies of all forms of benefit certificates which the association proposes to issue and the commissioner is satisfied, on the basis of examination or otherwise, that the association has complied with the requirements of this chapter and that its condition or methods of operation are not such as would render its operations hazardous to the public or to its members. No change in, amendment to, alteration in, addition to, or substitution for any document, instrument or other paper so filed shall become operative or effective until the same shall also have been filed in a similar manner. No such certificate of authority shall be issued to any mutual benefit association not incorporated under the laws of this state nor shall any such certificate be granted to any such association of this state after January first, one thousand nine hundred thirty-eight, which shall not have qualified therefor within one year after its date of incorporation.



Section 17:45-4 - Certificates; Limitations; Age Limits; Exceptions

17:45-4. Certificates; limitations; age limits; exceptions
Every mutual benefit association to which a certificate of authority has been issued under the provisions of this chapter shall issue to each of its members a certificate setting forth the benefits to which he is entitled by reason of his membership, except that if application is made by an adult for a family certificate providing for hospital expenses, the association may issue one benefit certificate to include the member, spouse and unmarried children under the age of eighteen years. Notwithstanding any provisions or limitations established by the act under which any such mutual benefit association has been incorporated, no such association shall contract with any member to pay a death benefit exceeding one thousand dollars ($1,000.00), nor shall such association undertake to provide sickness or accident disability benefits in excess of forty dollars ($40.00) weekly to any member except that where part or all of these disability benefits are for payment of hospital or medical expenses, or both, incurred by such member such association may undertake to provide sickness or accident disability benefits of not more than fifty dollars ($50.00) weekly to any member, nor shall such association provide for the payment of cash benefits to any member, or other person, except in the event of death or disability. Any certificate which provides disability benefits only for payment of hospital or medical expenses, or both, incurred by a member may also provide that the weekly benefit payable will be doubled for the first week of hospital confinement. Every such association shall be permitted to issue more than one certificate providing benefits at death of any member and more than one certificate providing for sickness and accident disability benefits; provided, that the aggregate amount of the benefits in said certificates does not exceed the limitations in this act. Certificates providing for sickness or accident disability benefits may provide for a special accidental death benefit not exceeding one thousand dollars ($1,000.00). No persons under the age of sixteen years nor over the age of sixty-five years shall be admitted to membership, but a benefit certificate may be issued to any child on application of an adult member liable for such child's support and who shall exercise the privileges of membership of such child until he or she shall have attained age sixteen years after which such child shall exercise all privileges of membership, but the amounts of death benefits provided for shall not exceed the limitations now provided by law for insurance on the lives of children.

Amended by L.1950, c. 148, p. 305, s. 2.



Section 17:45-5 - Provisions Required In Death Benefit Certificates

17:45-5. Provisions required in death benefit certificates
No certificate, contracting to pay a death benefit, other than a cash benefit on accidental death only, shall be issued, by any association authorized to transact business under the provisions of this chapter unless the same shall contain the following provisions:

a. A provision setting forth the amounts of all fees, dues or other contributions on such certificate and the time and place where payment of such fees, dues or other contributions shall be made.

b. A provision that when claim for the death benefit is made thereunder, settlement shall be made immediately upon or within a specified period not more than two months after satisfactory proof of death of the member is received by the association.

c. A provision that if the age of the member has been understated the amount payable under the certificate shall be such as the contributions paid would have provided for at the correct age.

d. A provision that the benefit certificate and the application therefor, if any, provided that a copy thereof is attached to the certificate when issued, together with the by-laws of the association as they then exist, shall constitute the entire contract between the association and the member.

e. A provision specifying the basis of a reserve to be maintained by the association on the certificate, the legal minimum standard for which shall be the standard industrial table of mortality with interest at the rate of three and one-half per cent per annum calculated according to the modified preliminary term method permitted by law for the valuation of industrial life insurance policies.

f. A provision, which, in the event of default in payment of contributions or assessments after such certificate shall have been in force for a period of not less than three years, will secure to the member a stipulated form of benefit, the net value of which shall be not less than the entire reserve held by the association on the certificate, less a specified percentage, not more than three per cent of the face amount of the certificate.

g. A provision for four weeks' grace for the payment of all fees, dues, contributions and assessments, except initial membership contributions or fees, during which time benefits will continue in force, provided that overdue contributions may be deducted from any benefit which may be payable.

h. A provision that in the event that the assets of the association become less than its liabilities including all guarantee, benefit and reserve funds provided for and required by this act, the deficiency shall be made good and the trustees may levy an assessment on the members.

i. A provision that all statements of the member in his application or on his behalf shall constitute representations and not warranties and that the membership and benefit certificate shall be incontestable after the certificate shall have been in force for two years, except for nonpayment of dues, contributions or assessments.

j. A provision specifying the basis on which the certificate may be reinstated after lapse, but all reinstatements shall be for full benefits if the certificate shall previously have been in force for at least two years, and the reinstatement may be contested for misrepresentation or fraud for a period of not more than two years thereafter.



Section 17:45-6 - Provisions Required In Accident And Sick Benefit Certificates

17:45-6. Provisions required in accident and sick benefit certificates
No certificate providing for specified benefits in the event of sickness or accident disability, or for a cash benefit on accidental death only, shall hereafter be issued to any member by any such association unless it shall contain the following provisions:

a. A provision for two weeks' grace in the payment of fees, dues and contributions and assessments, except initial membership contributions or fees, during which time benefits will continue in force, provided the overdue contributions may be deducted from any benefits which may be payable to such member.

b. A provision that the benefit certificate and the application therefor, if any, provided that a copy thereof is attached to the certificate of membership when issued, together with the by-laws of the association as they then exist shall constitute the entire contract between the association and the member.

c. A provision that in the event that the assets of the association become less than its liabilities including all guarantee, benefit and reserve funds provided for and required by this chapter, the deficiency shall be made good and the trustees may levy an assessment on the members.

d. A provision specifying the time within which notice of accident or disability shall be given, which shall be not less than twenty days from the date of the accident nor less than ten days from the date of the beginning of disability from sickness upon which claim is based, but in case of accidental death immediate notice thereof may be required.

e. A provision that such notice given on behalf of the member or beneficiary, as the case may be, to the association at its home office, or to an agent of the association, with particulars sufficient to identify the member, shall be deemed notice to the association and that failure to give notice of accident or disability within the time provided in the certificate shall not invalidate any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.

f. A provision that the association may terminate the certificate and benefits provided for therein on the due date of any contribution thereon, provided that the association shall have notified the member, by written notice delivered to him or directed to him by registered mail at his last known address, of its intention to terminate such certificate, at least ten days prior to the date of such termination, but such termination shall be without prejudice to any benefit or claim arising out of disability or sickness beginning or death occurring prior to the date of such termination.



Section 17:45-7 - Certain Provisions Prohibited; Fees

17:45-7. Certain provisions prohibited; fees
No certificate contracting to pay a death benefit or providing sickness or accident benefits which contain any of the following provisions shall be issued by any association authorized under this chapter:

a. A provision which limits the time within which any action at law of in equity may be commenced to less than five years after the cause of action shall accrue in the case of a certificate making provision for a death benefit only or less than one year in the case of a certificate providing for sickness or accident disability benefits.

b. A provision by which maximum benefits provided in the certificate become effective after the lapse of more than one year from the effective date of the certificate.

c. A provision which restricts or reduces benefits payable in the event of death from diseases specified in such certificate where such death occurs more than two years after the effective date of the certificate.

d. Any provision for the payment of an initial membership fee in excess of three dollars, a registration fee of more than one dollar or a reinstatement fee of more than one dollar. No initial membership fee shall be collected from any member whose previous membership, if any, lapsed less than one year prior to the date of issue of his new certificate, nor shall a registration fee be collected more than once from any member.



Section 17:45-8 - Minimum Guarantee Fund; Investment Or Deposit; Replenishment

17:45-8. Minimum guarantee fund; investment or deposit; replenishment
Every such association shall establish a minimum guarantee fund of twelve thousand dollars ($12,000.00). Such fund, if not accumulated prior to January second, one thousand nine hundred and thirty-seven, shall be accumulated by equal cash contributions from all members of the association, who shall number not less than one hundred, before the association may undertake to grant death, sickness or accident disability benefits. Such fund may be held in cash or may be invested in bonds issued by or guaranteed by the government of the United States. The guarantee fund shall be deposited in trust with a bank of this State and funds therefrom shall be disbursed only for the payment of claims for benefits under its outstanding certificates, but only on certification of the president and secretary of the association, after notice to the Commissioner of Banking and Insurance, that the benefit fund hereinafter provided for is insufficient to meet existing claims payable therefrom or that payment of such claims would result in the impairment of the reserve fund hereinafter provided for. In the event that the guarantee fund is reduced by such disbursements to less than the amount required by this chapter, the deficiency therein shall be made good by an assessment on all members within six months after the notice above provided for and the by-laws of the association shall establish the procedure to be adopted in making such assessment.

Amended by L.1950, c. 148, p. 307, s. 3.



Section 17:45-9 - Benefit Fund; Use; Additions; Transfer Of Excess

17:45-9. Benefit fund; use; additions; transfer of excess
Every such association shall establish a benefit fund into which shall be placed a specified percentage, not less than fifty per centum (50%), of all dues and contributions collected by the association or by an agent thereof on sickness and accident disability benefit certificates hereafter issued, except dues and contributions for the first year following issue of such certificates.

There shall also be placed into such fund a similar percentage of all dues and contributions hereafter collected on all death benefit certificates and sickness and accident disability benefit certificates issued prior to January second, one thousand nine hundred and thirty-seven, except dues and contributions for the first year following issue of such certificates. Into such fund shall be placed all investment accretions thereon and from such fund shall be paid all benefits except benefits incurred during the first year following issue of such certificates and costs of prosecuting or defending suits under such benefit certificates specified above in this section. When the association shall have accumulated the minimum guarantee fund required by this chapter it shall place into the benefit fund a specified percentage, not less than five per centum (5%), of all dues and contributions thereafter collected on death benefit certificates issued after the aforementioned date. Whenever the benefit fund shall equal or exceed in amount one-half of one annual contribution on all its outstanding sickness and accident disability benefits together with a reserve on death benefits issued prior to the aforementioned date according to the reserve basis described in section 17:45-5 of this Title, the association may transfer to the reserve fund hereinafter referred to the amount of reserve applicable to the death benefit certificates issued prior to the aforementioned date; provided, it shall have first received the consent of the commissioner to such transfer. Thereafter, no contribution to the benefit fund will be required on account of death benefit certificates and the benefit fund shall be maintained as above provided but only for certificates providing for sickness and accident disability benefits; provided, however, whenever the amount in the benefit fund shall exceed one-half of one annual contribution on all outstanding sickness and accident certificates, such excess or any part thereof may be transferred with the consent of the commissioner to the minimum guarantee fund or to the reserve fund or to the expense fund but in no event shall any such association be required to maintain in the benefit fund an amount in excess of three-fourths of one annual contribution on all outstanding sickness and accident certificates.

Amended by L.1950, c. 148, p. 307, s. 4.



Section 17:45-10 - Reserve Fund; Increases; Amount Annually Certified To Commissioner

17:45-10. Reserve fund; increases; amount annually certified to commissioner
Every such association shall maintain a reserve fund which shall consist of the net reserve on all death benefit certificates issued after January second, one thousand nine hundred and thirty-seven, according to the table of mortality and rate of interest specified therein. When an association has completed the transfer of funds provided for in section 17:45-9 of this title and all contributions to the benefit fund on account of death benefit certificates have ceased, the reserve fund of such association shall be increased by the amount of the net reserve on death benefit certificates, issued prior to January second, one thousand nine hundred and thirty-seven, according to the reserve standard specified in section 17:45-5 of this title. Each year every such association shall file in the department of banking and insurance with its annual statement, as required by section 17:45-12 of this title, the certification of a competent actuary as to the amount of the reserve fund required by this chapter.



Section 17:45-11 - Expense Fund; Contracts For Payment Of Fees; Certain Contracts Prohibited; Investments

17:45-11. Expense fund; contracts for payment of fees; certain contracts prohibited; investments
Any such association may maintain expense funds or surplus funds out of which the expenses of the association shall be defrayed, but no assessment on the members for the purpose of providing expense moneys will be valid without having received the approval of the commissioner. No contract or agreement, written or implied, shall be made by any association whereby any person or organization shall receive any specified portion of the fees, dues, contributions or assessments collected from members, for management of the association or otherwise, except bona fide commissions to members for the procurement of new members, or for the collection of fees, dues or contributions from members and no contract of employment shall be made with any individual or firm for a period of more than one year nor except at a stated salary or fee, and any such contract made is void. All funds of such associations may be held in cash or may be invested only in accordance with the requirements of law for the investment of funds of life insurance companies, but the guarantee fund shall be invested only in accordance with the provisions of section 17:45-8 of this title.



Section 17:45-12 - Annual Statement; Time For Filing; Extension; Inquiries By Commissioner

17:45-12. Annual statement; time for filing; extension; inquiries by commissioner
Every such association transacting business in this state shall annually on or before March first file in the department a statement, subscribed and sworn to by its president and secretary, or in their absence, by two of its principal officers, showing its financial condition at the close of business on December thirty-first of the year last preceding, and its business for that year, which statement shall be in such form and contain such matters as the commissioner shall prescribe. The commissioner may also address inquiries to any such association or its officers in relation to its condition or affairs, or any matter connected with its transactions, and the officers of such association shall promptly reply in writing to all such inquiries. For good cause shown the commissioner may extend the time within which any such statement may be filed.



Section 17:45-13 - Failure To File Annual Statement Or Answer Inquiries; Penalty; Authority To Cease On Notice

17:45-13. Failure to file annual statement or answer inquiries; penalty; authority to cease on notice
Any such association which neglects to make and file its annual statement in the form and within the time provided by section 17:45-12 of this Title or to reply in writing to inquiries of the commissioner within such reasonable time as may be specified by him shall forfeit twenty-five dollars ($25.00) for each day's neglect, to be recovered in a civil action, and upon notice by the commissioner to that effect its authority to do new business in this State shall cease while such default continues.

Amended by L.1953, c. 17, p. 275, s. 157.



Section 17:45-14 - Examination Of Companies; Expenses; Expenses When Association Insolvent; Gifts To Authorities Prohibited

17:45-14. Examination of companies; expenses; expenses when association insolvent; gifts to authorities prohibited
The commissioner may, whenever he deems it expedient, make or cause to be made an examination of the assets and liabilities, method of conducting business and all other affairs of every such association authorized or which has made application for authority to transact business under the provisions of this chapter. For the purpose of such examination the commissioner may authorize and employ such persons to conduct the same or to assist therein as he may deem advisable, which examination may be conducted in any State in which the association examined has an office, agent or place of business. The reasonable expense of such examination shall be fixed and determined by the commissioner, and he shall collect the same from the association examined, which shall pay same on presentation of a detailed account of such expense. If any association, after such examination, shall be adjudged by the Superior Court to be insolvent, the expense of such examination, if unpaid, shall be ordered paid out of the assets of the association. No association shall, either directly or indirectly, pay, by way of gift, credit or otherwise, any other or further sum to the commissioner or to any person in the employ of the department, for extra service or for purposes of legislation, or for any other purpose whatsoever.

Amended by L.1953, c. 17, p. 275, s. 158.



Section 17:45-16 - Fees To Be Paid By Association

17:45-16. Fees to be paid by association
Every association to which this chapter shall be applicable shall pay the following fee to the commissioner for enforcement of the provisions of this chapter, viz.: for filing its application and charter, ten dollars; for filing each annual statement, five dollars; for each copy of any paper filed in the department, twenty cents a sheet or folio of one hundred words and one dollar for certifying the same.



Section 17:45-17 - Penalty For Violation; Recovery; Misrepresentation By Employee Or Agent A Misdemeanor

17:45-17. Penalty for violation; recovery; misrepresentation by employee or agent a misdemeanor
Any mutual benefit association of this or any other State, country or province which shall have violated any of the provisions of, or shall have neglected, failed or refused to comply with any of the requirements of this chapter, except the failure to file an annual statement, shall be liable to a penalty of five hundred dollars ($500.00), to be sued for and collected by the commissioner in a civil action in the name of the State. Each such penalty when recovered shall be paid by the commissioner into the State treasury for the use of the State.

Any officer, agent, employee or member of any such association doing business in this State who shall issue, circulate or cause or permit to be circulated, any estimate, illustration, circular of any sort misrepresenting the terms of any certificate issued by such association or any other association authorized to transact business under this chapter, misrepresent the benefits or advantages promised thereby, use any name or title of any certificate or class of certificates misrepresenting the true nature thereof, solicit, negotiate or effect the sale of any benefit contract or membership certificate of any mutual benefit association which shall have neglected, failed or refused to procure a certificate of authority as provided for by the provisions of this chapter, or accept any dues, contributions, fees, assessments or thing of value of any kind in consideration for such benefit contract or membership certificate on behalf of such association, shall be guilty of a misdemeanor.

Amended by L.1953, c. 17, p. 277, s. 160.



Section 17:45-18 - Chapter Inapplicable To Certain Associations And Companies

17:45-18. Chapter inapplicable to certain associations and companies
The provisions of this chapter shall not apply to any corporation, society, or association carrying on the business of life, health or accident insurance for profit or gain or to fraternal beneficiary associations as defined in section 17:39-1 of this Title, nor shall it affect or apply to any supreme, grand or subordinate body of the Ancient Order of Free and Accepted Masons, Independent Order of Odd Fellows, Improved Order of Red Men, Junior Order of United American Mechanics, Knights of Pythias, Patriotic Order Sons of America, Patriotic Order of America, Foresters of America, Companions of the Forest of America, Fraternal Order of Beavers, Ladies' Auxiliary, Ancient Order of Hibernians, Fraternal Order of Eagles, Italian American War Veterans of the United States, Incorporated, Ordine Figli d'Italia of America, Daughters of America, Sons and Daughters of Liberty, Knights of Columbus, nor to similar orders, nor to any mutual association which admits to membership only members of such exempted societies, orders, or associations, nor to associations formed exclusively of employees of one or more counties, cities, boroughs, towns, townships, villages, or school districts of the State, firemen's relief and patrolmen's benevolent associations, any firemen's or policemen's organization, employees of a designated firm, business house or corporation, nor to plans operated by any hospital or group of hospitals approved by the department of institutions and agencies which offer to subscribers free hospital service when needed. The provisions of this chapter shall not apply to any mutual benefit association of this State, which admits to membership only persons residing within this State, which restricts membership to persons meeting a test as to religion or nationality established in its constitution and by-laws, which grants no pecuniary remuneration to any person, firm or corporation for the procurement of new members, which pays no commissions for the collection of contributions from members, which holds regular meetings of its members at least 6 times annually, at which members may vote only in person, and all of whose trustees and officers serve without substantial pecuniary remuneration, except that any such association may allow annual stipends aggregating not more than $1,000.00 to its officers who shall be charged with the maintenance of the records of the association and may allow to its officers and trustees such reasonable expenses as may be incurred by them in the discharge of their duties. The provisions of this chapter shall not be construed to confer on the commissioner any right of supervision, any right of investigation or any jurisdiction or authority whatever, with respect to any corporation, society or association exempt therefrom as provided in this section or any subordinate, affiliate, or auxiliary body thereof now in existence or which shall hereafter be created. Nothing in this chapter shall be construed to give any department of the State the right to pass upon alleged defects and alleged illegalities in the charters of such exempt corporations, societies or associations, or any subordinate, affiliate or auxiliary body thereof.

Amended by L.1965, c. 88, s. 1.



Section 17:45-19 - Certificates Issued Under Prior Law Continued; Conditions

17:45-19. Certificates issued under prior law continued; conditions
All certificates of authority issued by the commissioner pursuant to the provisions of the act entitled "A supplement to an act entitled "An act to incorporate associations not for pecuniary profit,' approved April twenty-first, one thousand eight hundred and ninety-eight," approved June seventh, one thousand nine hundred and thirty-five, shall be deemed to have been issued pursuant to the provisions of this chapter and shall be of equal force as though issued pursuant thereto, but the possession of such certificate of authority shall not relieve any association from compliance with the provisions of this chapter, except that the minimum guarantee fund provided for in this chapter, with respect to associations holding such certificates, shall be one thousand dollars increased by five per cent of all the dues, contributions and assessments collected after September first, one thousand nine hundred thirty-five, but such fund shall not be required to exceed the minimum established by section 17:45-8 of this title.



Section 17:45-20 - Partial Unconstitutionality; Chapter Void If Section 17:45-18 Invalid

17:45-20. Partial unconstitutionality; chapter void if section 17:45-18 invalid
If section 17:45-18 of this title shall be held unconstitutional or invalid in whole or in part this entire chapter shall be null and void and of no further force or effect, but if any other section, clause or provision of this chapter shall be held unconstitutional or invalid, such determination shall not be held to affect any other clause, section or provision hereof.



Section 17:45-21 - Chapter Inapplicable To Certain Associations

17:45-21. Chapter inapplicable to certain associations
The provisions of chapter forty-five of Title 17 of the Revised Statutes shall not apply to any mutual benefit association incorporated under the laws of this State, which admits to membership only persons living in this State, which limits death benefits to two hundred and fifty dollars ($250.00), which has and maintains assets of a market value in an amount equal to the reserve required by the standard industrial table of mortality, with interest at the rate of three and one-half per centum (3 1/2 %) per annum, calculated according to the modified preliminary term method for valuation of industrial life insurance policies, on all certificates in force contracting to pay death benefits, and which association shall have additional assets of a market value equal to the total amount of disability benefits paid to members during the last preceding calendar year; provided, that every such association shall have assets of a market value, in the opinion of the Commissioner of Banking and Insurance of this State, of not less than two hundred and fifty thousand dollars ($250,000.00); provided, further, that every such association shall annually, on or before the first day of March, file with the Department of Banking and Insurance of this State, a statement, subscribed and sworn to by its president and secretary, showing the market value of its assets and the amount of disability benefits paid to its members during the last preceding calendar year, together with a certified statement by a competent actuary of reserve required by the standard industrial table of mortality, computed as above set forth.

L.1938, c. 60, p. 165, s. 1.



Section 17:45-22 - Death Benefits Payable Notwithstanding Section 17:45-21 Or Other Laws

17:45-22. Death benefits payable notwithstanding section 17:45-21 or other laws
Any mutual benefit association incorporated under the laws of this State and to which the provisions of chapter forty-five of Title 17 of the Revised Statutes do not, or shall not, apply pursuant to the provisions of the act to which this act is a supplement, may provide for, and pay, death benefits to five hundred dollars ($500.00) notwithstanding the provisions of the act to which this act is a supplement, or of any other law applicable to any such mutual benefit association.

L.1948, c. 467, p. 1913, s. 1.



Section 17:45-23 - Minimum Assets

17:45-23. Minimum assets
Every such mutual benefit association shall have, and maintain, assets of a market value, in the opinion of the Commissioner of Banking and Insurance of this State, of not less than three hundred thousand dollars ($300,000.00).

L.1948, c. 467, p. 1913, s. 2.



Section 17:45A-1 - Mutual Benefit Association Defined

17:45A-1. Mutual benefit association defined
As used herein, "mutual benefit association" means a mutual benefit association heretofore or hereafter organized under any law of this State which (a) has transacted business in this State for not less than 10 years; (b) is subject to the provisions of chapter 45 of Title 17 of the Revised Statutes as amended and supplemented; and (c) possesses a subsisting certificate of authority to transact business as a mutual benefit association issued by the Commissioner of Banking and Insurance.

L.1955, c. 230, p. 889, s. 1.



Section 17:45A-2 - Authorization To Convert

17:45A-2. Authorization to convert
Any mutual benefit association may become and be a mutual life insurance company upon complying with the provisions of this act.

L.1955, c. 230, p. 889, s. 2.



Section 17:45A-3 - Method Of Conversion; Contents Of Resolution

17:45A-3. Method of conversion; contents of resolution
Any such mutual benefit association may effect its conversion into a mutual life insurance company as follows: Its board of directors or board of trustees shall approve a plan for the conversion of the association into a mutual life insurance company, and shall adopt a resolution declaring that the conversion is in the best interests of such association, and fixing the time and place for a meeting of the members of the association to take action thereon. Not less than 10 days' written notice of such meeting shall be given to each of the members of the association by mail, postage prepaid, addressed to the members at their addresses appearing upon the books of the association. The notice shall contain a copy of the plan and resolution so adopted, or a summary thereof. The resolution so adopted shall also state

(a) the name by which the association shall be known after its conversion, which may be different from the name by which the association was theretofore known, but which shall comply with the provisions of law governing the names of mutual life insurance companies;

(b) the place in this State where the principal office of the association will be maintained after its conversion into a mutual life insurance company;

(c) the name and address of the registered agent upon whom process against the association may be served after its conversion;

(d) the kind or kinds of insurance proposed to be transacted, which shall be limited to the purpose expressed in paragraph b of section 17:17-3 of the Revised Statutes as amended;

(e) the names and addresses of the persons who will constitute the board of directors or board of trustees of the mutual life insurance company until their successors are elected and qualify as provided by law applicable to mutual life insurance companies;

(f) such other provisions as may be necessary or convenient for the management of the mutual life insurance company, and which may lawfully be included in an original certificate of incorporation pursuant to 17:17-4 of the Revised Statutes as amended.

L.1955, c. 230, p. 889, s. 3.



Section 17:45A-4 - Vote Percentage Required For Approval; Certificate To Commissioner Of Banking And Insurance

17:45A-4. Vote percentage required for approval; certificate to Commissioner of Banking and Insurance
If, at the meeting held pursuant to the notice required by section 3 of this act, or at any adjournment thereof, 2/3 of the members present vote in favor of the plan and resolution so adopted by the board of directors or board of trustees, or in favor of an amendment thereof or a substitute therefor, a certificate thereof signed by the secretary, and acknowledged or proved as in the case of deeds to real property, shall be submitted to the Commissioner of Banking and Insurance. The certificate shall set forth the plan and resolution adopted, and the approval thereof in the manner herein provided.

L.1955, c. 230, p. 890, s. 4.



Section 17:45A-5 - Issuance Of Certificate Of Authority Upon Certain Findings By Commissioner

17:45A-5. Issuance of certificate of authority upon certain findings by commissioner
If the commissioner shall find

(a) that the association is possessed of unencumbered assets of at least $100,000.00 over and above all required reserves and other liabilities including the minimum guarantee fund and the benefit fund required to be established pursuant to chapter 45 of Title 17 of the Revised Statutes as amended and supplemented; and

(b) that in the next fiscal year preceding the submission of the application for charter, the association's income from dues and contributions of its members as payments on certificates theretofore issued by the association amounted to not less than $100,000.00; and

(c) that the plan of conversion is not contrary to the best interest of the members, certificate holders and policyholders of the association; and

(d) that the association has complied with all the requirements of this act to entitle it to convert into a mutual life insurance company, and that the proposed methods of operation of the association after its conversion are not such as would render its operation hazardous to the public or its policyholders, the commissioner shall file the certificate in the department, and shall issue a certificate of authority to the association to conduct business as a mutual life insurance company.

L.1955, c. 230, p. 891, s. 5.



Section 17:45A-6 - Date Of Existence As Mutual Life Insurance Company; Effect

17:45A-6. Date of existence as mutual life insurance company; effect
From and after the date of the issuance of the certificate of authority, the association shall be a mutual life insurance company, vested with all the powers and privileges of a mutual life insurance company, and subject to all provisions of law applicable to such companies, in the same manner and with the same effect as if the converted association had originally been incorporated as a mutual life insurance company on the date of the issuance of the certificate of authority, and the members of such association shall become and be members of the mutual life insurance company.

L.1955, c. 230, p. 891, s. 6.



Section 17:45A-7 - Rights Against Association Not Affected By Conversion; Exception

17:45A-7. Rights against association not affected by conversion; exception
The conversion of an association into a mutual life insurance company shall not affect the right of any creditor or member of any such association, but all rights of all persons against such association before its conversion shall continue unaffected and shall be enforced against the mutual life insurance company in the same manner they could have been enforced against the association had its conversion not taken place; except that all rights of assessment, or reduction in benefits in lieu of assessment, prescribed in the certificate of incorporation or by-laws of the mutual benefit association, or provided for in any certificate, policy or contract of such association, shall be canceled. "Assessment," as used herein, means the right to require the payment of a sum in addition to the weekly or other periodical dues, contributions, premiums and fees required under the terms of any certificate, policy or contract.

L.1955, c. 230, p. 892, s. 7.



Section 17:46A-1 - Short Title

17:46A-1. Short title
This act may be cited as the Mortgage Guaranty Insurance Act.

L.1968, c. 248, s. 1, eff. Aug. 12, 1968.



Section 17:46A-2 - Definitions.

17:46A-2 Definitions.

2.Definitions. The definitions set forth in this section shall govern the construction of the terms used in this act.

(a)"Mortgage guaranty insurance" means:

(1)Insurance against financial loss by reason of nonpayment of principal, interest and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on real estate, provided the improvement on such real estate is a residential building or a condominium unit or buildings designed for occupancy by not more than four families;

(2)Insurance against financial loss by reason of nonpayment of principal, interest or other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust or other instrument constituting a lien or charge on real estate, provided the improvement on such real estate is a building or buildings designed for occupancy by five or more families or designed to be occupied for industrial or commercial purposes;

(3)Insurance against financial loss by reason of nonpayment of rent or other sums agreed to be paid under the terms of a written lease for the possession, use or occupancy of real estate, provided the improvement on such real estate is a building or buildings designed to be occupied for industrial or commercial purposes.

(b)"Authorized real estate security" means a note, bond or other evidence of indebtedness not exceeding 103 percent of the fair market value of the real estate, secured by a mortgage, deed of trust, or other instrument constituting a first lien or charge on real estate; provided:

(1)The real estate loan secured in such manner is one which a bank, savings and loan association, or an insurance company, which is supervised and regulated by a department of this State or an agency of the federal government, is authorized to make.

(2)The improvement on such real estate is a building or buildings designed for occupancy as specified by subsections (a)(1) and (a)(2) of this section.

(3)The lien on such real estate may be subject and subordinate to the following:

(i)The lien of any public bond, assessment, or tax, when no installment, call or payment of or under such bond, assessment or tax is delinquent.

(ii)Outstanding mineral, oil or timber rights, rights-of-way, easements or rights-of-way or support, sewer rights, building restrictions or other restrictions or covenants, conditions or regulations of use, or outstanding leases upon such real property under which rents or profits are reserved to the owner thereof.

(c)"Contingency reserve" means an additional premium reserve established for the protection of policyholders against the effect of adverse economic cycles.

(d)"Policyholders' surplus" means the aggregate of capital, surplus and contingency reserve.

L.1968,c.248,s.2; amended 1971, c.460, s.1; 1975, c.122, s.1; 1981, c.567, s.1; 1994, c.103; 2002, c.17; 2004, c.164.



Section 17:46A-3 - Capital, Surplus And Contingency Reserve Requirements.

17:46A-3 Capital, surplus and contingency reserve requirements.

3.Capital, surplus and contingency reserve requirements.

(a)An insurance company shall not transact the business of mortgage guaranty insurance unless it has paid-in capital of at least $1,000,000.00 and paid-in surplus of at least $1,000,000.00.

(b)In addition to the paid-in capital and surplus provided in subsection (a), each mortgage guaranty insurance company shall establish a contingency reserve out of net premiums remaining (gross premiums less premiums returned to policyholders) after establishment of the unearned premium reserve. To the contingency reserve the insurance company shall contribute an amount equal to 50% of such remaining premiums. The yearly contributions to the contingency reserve made during each calendar year shall be maintained for a period of 180 months, except that withdrawals may be made by the insurance company in any given year in which the actual losses exceed the expected losses. The commissioner shall, by regulation, determine when an insurance company may make withdrawals from its contingency reserve.

(c) (1) Except as provided in paragraph (2) of this subsection, a mortgage guaranty insurance company shall not at any time have outstanding a total liability under its aggregate insurance policies exceeding 25 times its policyholders' surplus, such liability to be computed on the basis of the insurance company's liability under its election as provided in subsection (c) of section 4 of P.L.1968, c.248 (C.17:46A-4). In the event that any insurance company has outstanding total liability exceeding 25 times its policyholders' surplus, it shall cease transacting new business until such time as its total liability no longer exceeds 25 times its policyholders' surplus.

(2)On and after the first day of the third month following enactment of P.L.2010, c.93 and continuing for the 72 months thereafter, the commissioner may waive the limit on liability exposure set forth under paragraph (1) of this subsection at the written request of a mortgage guaranty insurance company. The commissioner may approve the request of the mortgage guaranty insurance company upon a finding that the company's financial position is reasonable in relation to the company's outstanding total liability under its aggregate insurance policies, as well as adequate to its financial needs. A company granted a waiver pursuant to this paragraph shall submit quarterly reports to the commissioner concerning the company's financial condition. The commissioner shall promulgate regulations concerning the process for a mortgage guaranty insurance company to submit a written request pursuant to this paragraph, and concerning the information to be indicated in the quarterly reports. The regulations shall specify the information deemed necessary by the commissioner to review the request and any factors to be considered in approving or disapproving the request. The commissioner shall provide an annual briefing to the Assembly Financial Institutions and Insurance Committee and the Senate Commerce Committee, or their successors, on the financial condition of the mortgage guaranty insurance industry.

(d)A mortgage guaranty insurance company shall not declare any dividends except from undivided profits remaining on hand over and above the aggregate of its paid-in capital, paid-in surplus and contingency reserve.

L.1968, c.248, s.3; amended 2010, c.93; 2013, c.226.



Section 17:46A-4 - Limitations And Restrictions For Transacting Business.

17:46A-4 Limitations and restrictions for transacting business.

4.Limitations and restrictions for transacting business.

(a)Mortgage guaranty insurance may be transacted in this State only by a stock insurance company holding a certificate of authority for the transaction of such insurance, and shall be written only to insure loans secured by authorized real estate securities as defined in section 2 of this act.

(b)A mortgage guaranty insurance company shall not insure loans secured by properties in a single housing tract or a contiguous tract in excess of 10% of the insurance company's policyholders' surplus. In determining the amount of such risk, applicable reinsurance in any assuming insurance company authorized to transact mortgage guaranty insurance in this State shall be deducted from the total direct risk insured. "Contiguous," for the purposes of this section, means not separated by more than 1/2 mile.

(c)The liability of a mortgage guaranty insurance company for an insured loan shall in no event exceed the actual loss. In lieu of paying the percentage of the insured loan as specified in the policy, a mortgage guaranty insurance company may elect to pay the entire indebtedness to the insured and acquire title to the authorized real estate security.

(d)(Deleted by amendment; P.L.1975, c.122, s.2.)

(e) (1) A mortgage guaranty insurance company which anywhere transacts any class of insurance other than mortgage guaranty insurance is not eligible for the issuance of a certificate of authority to transact mortgage guaranty insurance in this State nor for the renewal thereof.

(2)A mortgage guaranty insurance company which anywhere transacts the classes of insurance defined in paragraph (a) (2) or (a) (3) of section 2 of this act is not eligible for a certificate of authority to transact in this State the class of mortgage guaranty insurance defined in paragraph (a) (1) of section 2 of this act.

(f)Nothing in this act shall be construed as limiting the right of any mortgage guaranty insurance company to impose reasonable requirements upon the lender with regard to the terms of any note or bond or other evidence of indebtedness secured by a mortgage or deed of trust, such as requiring a stipulated down payment by the borrower.

L.1968, c.248, s.4; amended 1975, c.122, s.2; 1981, c.567, s.2; 2015, c.145, s.1.



Section 17:46A-5 - Rebates And Commissions

17:46A-5. Rebates and commissions
(a) Every mortgage guaranty insurance company shall adopt, print and make available a schedule of premium charges for mortgage guaranty insurance policies. Premium charges made in conformity with the provisions of this act shall not be deemed to be interest or other charges under any other provision of law limiting interest or other charges in connection with mortgage loans. The schedule shall show the entire amount of premium charge for each type of mortgage guaranty insurance policy issued by the insurance company.

(b) No mortgage guaranty insurance company shall pay to any person who is acting as agent, representative, attorney or employee of the owner, mortgagee of the prospective owner, or mortgagee of the real property or any interest therein, either directly or indirectly, any commission, or any part of its premium charges or any other consideration as an inducement for or as compensation on any mortgage guaranty insurance business.

(c) No mortgage guaranty insurance company shall make any rebate of any portion of the premium charge shown by the schedule required by subsection (a). No mortgage guaranty insurance company shall quote any premium charge to any person which is less than that currently available to others for the same type of mortgage guaranty insurance policy. The amount by which any premium charge is less than that called for by the current schedule of premium charges is an unlawful rebate.

(d) No mortgage guaranty insurance company shall pay any compensation to any person for transacting insurance for or with it based in whole or in part upon a commission basis unless such person is licensed pursuant to section 6 of this act, subject to all the other provisions of and restrictions in chapter 22 of Title 17. This subsection shall not be construed so as to affect the meaning of any other provisions of this section.

(e) The commissioner may after a hearing suspend or revoke the certificate of authority of any mortgage guaranty insurance company which, after 10 days written notice from the commissioner requiring it to cease and desist, continues to pay any commission or to make any unlawful rebate in willful violation of the provisions of this act.

L.1968, c. 248, s. 5, eff. Aug. 12, 1968. Amended by L.1971, c. 460, s. 2, eff. Feb. 29, 1972.



Section 17:46A-7 - Financial Statements

17:46A-7. Financial statements
(a) The provisions of chapter 23 of Title 17 shall apply to mortgage guaranty insurance companies.

(b) The unearned premium reserve shall be computed as required by the annual statement form, except that on all policies covering a risk period of more than 1 year the unearned premium reserve shall be computed in accordance with standards promulgated by the commissioner.

(c) In addition to the contingency reserve required under subsection (b) of section 3, the case basis method shall be used to determine the loss reserve, which shall include a reserve for claims reported and unpaid and claims incurred but not reported, including:

(i) Estimated losses on insured loans which have resulted in the conveyance of property which remains unsold.

(ii) Insured loans in the process of foreclosure.

(iii) Insured loans in default for 4 or more months.

L.1968, c. 248, s. 7, eff. Aug. 12, 1968.



Section 17:46A-8 - Applicability Of Other Laws

17:46A-8. Applicability of other laws
All the applicable provisions of Title 17 and Title 54 of the Revised Statutes, chapter 227 (C. 54:16A-1 et seq.) of the laws of 1952, and chapter 132 (C. 54:18A-1 et seq.) of the laws of 1945, except as may be in conflict with this act, shall apply to mortgage guaranty insurance companies licensed under this act.

L.1968, c. 248, s. 8, eff. Aug. 12, 1968.



Section 17:46A-9 - Additional Powers Of Commissioner

17:46A-9. Additional powers of commissioner
The commissioner may adopt, pursuant to the provisions of chapters 66 (C. 17:1-8.1 et seq.) and 68 (C. 17:1-8.5 et seq.) of the laws of 1958, such reasonable rules and regulations as may be necessary to carry out the provisions of this act, including, but not limited to, appropriate restrictions as to investments, giving full consideration to the desirability of high liquidity.

L.1968, c. 248, s. 9, eff. Aug. 12, 1968.



Section 17:46A-10 - Advertising

17:46A-10. Advertising
No bank, savings and loan association or insurance company, any of whose authorized real estate securities are insured by mortgage guaranty insurance pursuant to this act may state in any brochure, pamphlet, report or any form of advertising that the real estate loans of the bank, savings and loan association or insurance company are "insured loans" unless the brochure, pamphlet, report or advertising also clearly states that the loans are insured by private insurers and the names of the private insurers are given and shall not make any such statement at all unless such insurance is by an insurance company authorized to transact business in this State pursuant to this act.

L.1968, c. 248, s. 10, eff. Aug. 12, 1968.



Section 17:46A-11 - Repeal

17:46A-11. Repeal
Chapter 46 of Title 17 of the Revised Statutes is repealed.

L.1968, c. 248, s. 11, eff. Aug. 12, 1968.



Section 17:46B-1 - Certain Words Defined

17:46B-1. Certain words defined
Certain words defined. As used in this act:

a. "Title insurance" means insuring, guaranteeing or indemnifying owners of real property or others interested therein against loss or damage suffered by reason of liens, encumbrances upon, defects in or the unmarketability of the title to said property, guaranteeing, warranting, or otherwise insuring by a title insurance company the correctness of searches relating to the title to real property, or doing any business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of this act.

b. The "business of title insurance" shall be deemed to be (1) the making as insurer, guarantor or surety, or proposing to make as insurer, guarantor or surety, of any contract or policy of title insurance; (2) the transacting or proposing to transact, any phase of the title insurance, including abstracting, examination of title, solicitation, negotiation preliminary to execution of a contract of title insurance, and execution of a contract of title insurance, insuring and transacting matters subsequent to the execution of the contract and arising out of it, including reinsurance; or (3) the doing, or proposing to do, any business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of this act.

c. "Title insurance company" means any domestic company organized under the provisions of this act for the purpose of insuring titles to real estate, any title insurance company organized under the laws of another state or foreign government and licensed to insure titles to real estate within this State pursuant to section 25 of this act, and any domestic or foreign company having the power and authorized to insure title to real estate within this State as of the effective date of this act and which meets the requirements of this act.

d. "Applicants for insurance" shall be deemed to include all those, whether or not a prospective insured, who from time to time apply to a title insurance company, or to its agent, for title insurance, and who at the time of such application are not agents for a title insurance company.

e. "Premium" for title insurance means that portion of the fee charged by a title insurance company, agent of a title insurance company or approved attorney of a title insurance company, or any of them, to an insured or to an applicant for insurance, for the assumption by the title insurance company of the risk created by the issuance of the title insurance policy.

f. "Fee" for title insurance means and includes the premium for the assumption of the insurance risk, charges for abstracting or searching, examination, determining insurability, and every other charge, whether denominated premium or otherwise, made by any title insurance company or title insurance agent.

g. "Commissioner" means the Commissioner of Insurance of the State of New Jersey.

h. "Approved attorney" means an attorney at law admitted to practice in the State of New Jersey, who is not an employee of a title insurance company or of a title insurance agent, upon whose examination of title and report thereon a title insurance company may issue a policy of title insurance.

i. "Title insurance agent" means a person, firm, partnership, association, corporation, cooperative or joint-stock company authorized in writing by a title insurance company to solicit insurance risks and collect fees in its behalf and who in the regular course of business as such agent shall perform all of the following functions: examine title to real estate, determine insurability in accordance with underwriting rules and standards prescribed by such title insurance company, and issue a title report, binder, or commitment to insure, and policy based upon the examination performed by such agent and determination of insurability as aforesaid. Provided, however, the term "title insurance agent" shall not include officers and salaried employees of any title insurance company authorized to do a title insurance business within this State.

j. "Single insurance risk" means the insured amount of any policy or contract of title insurance issued by a title insurance company unless two or more policies or contracts are simultaneously issued on different estates in identical real property, in which event, it means the sum of the insured amounts of all such policies or contracts. However, any such policy or contract that insures a mortgage interest that is excepted in a fee or leasehold policy or contract, and which does not exceed the insured amount of such fee or leasehold policy or contract, shall be excluded in computing the amount of a single insurance risk.

k. "Net retained liability" means the total liability retained by a title insurance company under any policy or contract of insurance, or under a single insurance risk as defined in or computed in accordance with subsection j. of this section, after the purchase of reinsurance.

l. "Foreign title insurance company" means a title insurance company organized under the laws of any other state of the United States.

m. "Alien title insurance company" means any title insurance company incorporated or organized under the laws of any foreign nation or of any province or territory thereof, not included under the definition of "foreign title insurance company."

n. "Personal or controlled insurance" means a policy of title insurance where the source or origination of the application for insurance or where the insured or one of the insureds under such policy is, or the loss thereunder is payable to:

(1) The title insurance company issuing such policy, or (a) any person or corporation directly or indirectly owning or controlling a majority of the voting stock or controlling interest in such title insurance company, or (b) any corporation which is directly or indirectly controlled by a person or corporation which also controls the title insurance company as described in paragraph (1)(a) of this subsection, or (c) any corporation making consolidated returns for United States income tax purposes with such title insurance company or any corporation described in paragraphs (1)(a) and (1)(b) of this subsection; or

(2) The title insurance agent issuing such policy, or



(a) If such title insurance agent is a natural person:



(i) his spouse, his employer or his employer's spouse; or



(ii) any person related to him or the persons mentioned in subparagraph (i) of paragraph (2)(a) of this subsection within the second degree by blood or marriage; or

(iii) if his employer is a corporation, any person directly or indirectly owning or controlling a majority of the voting stock or controlling interest in such corporation; or

(iv) if his employer is a partnership or association, any person owning an interest in such partnership or association.

(b) If such title insurance agent is a corporation,



(i) any person directly or indirectly owning or controlling a majority of the voting stock or controlling interest in such corporation; or

(ii) any corporation which is directly or indirectly controlled by a person who also controls the title insurance agent as described in subparagraph (i) of paragraph (2)(b) of this subsection; or

(iii) any corporation making consolidated returns for United States income tax purposes with any corporation described in subparagraph (i) or (ii) of paragraph (2)(b) of this subsection.

o. "Source" as used in this act means and includes clients and customers of attorneys at law and real estate brokers, where such attorney or broker acts as a title insurance agent in an individual, partnership or corporate capacity.

p. "Person" as used in this act means a firm, partnership, association, corporation, cooperative or joint-stock company as well as individuals, unless restricted by the context to an individual as distinguished from some other entity.

L.1975,c.106,s.1; amended 1990,c.131,s.1.



Section 17:46B-2 - Short Title.

17:46B-2 Short title.
2.Short title. This act shall be known and may be cited as "The Title Insurance Act of 1974."

L.1975,c.106,s.2.



Section 17:46B-3 - Application Of Act

17:46B-3. Application of act
The provisions of this act shall apply to all title insurance companies, title insurance rating organizations, title insurance agents, applicants for title insurance, policyholders and to all persons and business entities engaged in the business of title insurance.

L.1975, c. 106, s. 3, eff. May 29, 1975.



Section 17:46B-4 - Severability

17:46B-4. Severability
The provisions of this act shall be severable, and, if any of its provisions shall be held to be unconstitutional, the decision of the court shall not affect the validity of the remaining provisions of this act.

L.1975, c. 106, s. 4, eff. May 29, 1975.



Section 17:46B-5 - Compliance With Act Required

17:46B-5. Compliance with act required
On and after the effective date of this act, only a title insurance company shall underwrite or issue a policy of title insurance. No person, firm, partnership, association, corporation, cooperative, joint-stock company or trust shall engage in the business of title insurance in this State unless authorized to transact such a business by the provisions of this act.

L.1975, c. 106, s. 5, eff. May 29, 1975.



Section 17:46B-6 - Corporate Form Required

17:46B-6. Corporate form required
A title insurance company shall be organized as a stock corporation as provided in R.S. 17:17-2 except as hereinafter specified in this act.

L.1975, c. 106, s. 6, eff. May 29, 1975.



Section 17:46B-7 - Financial Requirement

17:46B-7. Financial requirement
Financial requirement.



a. Every title insurance company shall have a minimum capital, which shall be paid in and maintained, of not less than $500,000.00 and, in addition, paid-in surplus of at least $250,000.00.

b. Every title insurance company shall, prior to the issuance of any policy of title insurance in this State, have on deposit with the Commissioner of Insurance of the state of its domicile or in segregated funds if permitted by the company's state of domicile the sum of $100,000.00 as a fund for the security and protection of its policyholders wherever situated, or beneficiaries under such policies. The amount of such deposit shall be increased by the sum of $50,000.00 for each state or territorial subdivision of the United States, other than the state of its domicile, in which it shall be or become qualified to engage in the business of title insurance, less the amount required by and deposited in such other states or territorial subdivisions. When the aggregate of amounts so deposited in this or such other states or territorial subdivisions has reached the sum of $250,000.00 no further deposit shall be required of such title insurance company as a condition of its qualification to engage in the business of title insurance in this State.

In the event any company is unable to make the deposits herein required in the state of its domicile by reason of a lack of statutory authority for such deposits, then such deposits may be made with the commissioner of this State.

c. The deposit required to be made by subsection b. of this section may be made in lawful money of the United States or in the classes of securities authorized by the provisions of R.S.17:20-1.

d. Assets deposited pursuant to subsection b. of this section may, with the approval of the commissioner, be exchanged from time to time for other assets of like value.

e. As long as the capital of the depositing title insurance company remains unimpaired, it shall receive the income, interest and dividends on any assets deposited.

f. Any title insurance company which has deposited assets pursuant to subsection b. of this section may, with the approval of the commissioner, withdraw any part of the assets so deposited; provided, however, that should said title insurance company continue to engage in the business of title insurance, it shall not be permitted to withdraw assets that would reduce the amount of its deposit below the amount required by subsection b. of this section.

g. Deposits made pursuant to subsection b. of this section shall be used solely for the security and protection of the insureds under the policies and contracts of insurance issued or reinsurance assumed by such title insurance company. In the event of insolvency or dissolution of such title insurance company, such deposits shall continue to be retained by the commissioner until such time as all outstanding liabilities created by such policies, contracts, or reinsurance agreements have been discharged by reinsurance or otherwise. Such deposits, or so much thereof as shall be necessary, may be used by or with the written approval of the commissioner in the payment of claims arising under such policies, contracts or reinsurance agreements or to purchase reinsurance thereof. Any amounts then remaining with the commissioner shall be applied first to the payment of other obligations of such title insurance company, and second shall be distributed to the stockholders of such title insurance company. The actions of the commissioner shall be subject to judicial review as provided in section 58 of P.L.1975, c.106 (C.17:46B-58).

h. If, with respect to any title insurance company as defined in subsection c. of section 1 of P.L.1975, c.106 (C.17:46B-1), this section 7 requires a greater amount of capital or surplus or deposit than required of such title insurance company immediately prior to the effective date of this act, such title insurance company shall have the period ending July 1, five years after the effective date of this act within which to comply with any such increase requirement.

L.1975, c.106, s.7; amended 1989,c.264,s.10.



Section 17:46B-8 - Procedure When Capital Impaired

17:46B-8. Procedure when capital impaired
a. If, for any reason, the capital of a domestic title insurance company becomes impaired and such impairment shall not be eliminated within 30 days from its inception, the company shall forthwith give written notice thereof to the commissioner. The commissioner, upon receipt of such notice or upon otherwise discovering an impairment of capital, shall determine the amount of such impairment and issue a written requisition to the company to eliminate the impairment within such period as he shall designate not more than 60 days from the service of the requisition. He may also by official order prohibit the company from issuing any policies or contracts of title insurance while such impairment exists.

b. Such title insurance company, with the consent and approval of the commissioner, may authorize new or additional shares of stock, and issue certificates therefor, and dispose of the same at not less than their par value for an amount sufficient, at least, to make up the capital impairment, or the commissioner may, in his discretion permit such company to reduce its capital and the par value of its shares, but the capital shall at no time be reduced to an amount less than that required by law for the organization of any such company, after making due allowance for the number of states or territorial subdivisions of the United States in which said company shall retain its qualification to engage in the business of title insurance. In fixing such reduced capital, not less than $250,000.00 nor more than 33 1/3 % of the net assets existing at the time of such capital reduction shall be designated as surplus; nor shall any part of such assets be distributed to stockholders. When the amount of capital prescribed by the commissioner has been established, such title insurance company shall so notify the commissioner, who, upon being satisfied that the impairment no longer exists and is not likely to recur, shall give written approval authorizing such title insurance company to resume issuance of policies or contracts of title insurance, in the state of its domicile, and reinsurance agreements with respect thereto.

c. If the capital of any title insurance company other than a domestic company authorized to do business in this State is found so impaired, the commissioner, may after notice and hearing, revoke its license to transact business in this State.

L.1975, c. 106, s. 8, eff. May 29, 1975.



Section 17:46B-9 - Determination Of Insurability Required

17:46B-9. Determination of insurability required
No policy or contract of title insurance shall be written unless and until the title insurance company has caused to be conducted a reasonable examination of the title and has caused to be made a determination of insurability of title in accordance with sound underwriting practices for title insurance companies. Evidence thereof shall be preserved and retained in the files of the title insurance company or its agent for a period of not less than 15 years after the policy or contract of title insurance has been issued. In lieu of retaining the original copy, the title insurance company or the agent of the title insurance company may, in the regular course of business, establish a system whereby all or part of these writings are recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for reproducing the original. On every application for a commitment for title insurance the name and address of the applicant and the proposed insured shall be set forth in full. Except where the applicant is an attorney at law of the State of New Jersey representing the proposed insured, or where the proposed insured is the United States of America or the State of New Jersey, or any political subdivision thereof, or other governmental authority, the title company shall mail a notice, either separate from or as part of the commitment to insure, to the address of the insured, notifying the insured that there may be conditions, exceptions, and limitations of the insurance liability of the title company, contained in the commitment to insure, and that the proposed insured is entitled to review the commitment to insure, before transfer of title, with an attorney at law of the insured's own choosing. Such notice shall be sent at least 5 days before the closing of title. This section shall not apply to a company assuming no primary liability in a contract of reinsurance, or a company acting as a coinsurer if one of the other coinsuring companies has complied with this section.

L.1975, c. 106, s. 9, eff. May 29, 1975.



Section 17:46B-10 - Power To Insure Titles To Real Estate

17:46B-10. Power to insure titles to real estate
Every title insurance company shall have the power to do the kinds of business defined in subsections a. and b. of section 1 of this act, and to make searches, abstracts, examine titles to real property and chattels, procure and furnish information in relation thereto, and to provide any other services related to the land title business.

L.1975, c. 106, s. 10, eff. May 29, 1975.



Section 17:46B-10.1 - Maintenance Of Separate Record Of Receipts, Disbursements Representing Proceeds Of Real Estate Transactions.

17:46B-10.1 Maintenance of separate record of receipts, disbursements representing proceeds of real estate transactions.

2. a. Every title insurance producer licensed pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.) or P.L.2001, c.210 (C.17:22A-26 et seq.), and every title insurance company shall maintain a separate record of all receipts and disbursements as a depository for funds representing closing or settlement proceeds of a real estate transaction, which funds shall be deposited in a separate trust or escrow account, and which shall not be commingled with a producer's or company's own funds or with funds held by a producer or company in any other capacity.

b.No title insurance producer or company shall disburse funds representing closing or settlement proceeds of a real estate transaction unless those funds shall have been deposited in a separate trust or escrow account by cash, electronic wire transfer, or certified, cashier's, teller's or bank check, or other collected funds; provided nevertheless, that nothing contained herein shall be construed to prohibit a title insurance producer or company from disbursing against funds deposited in a separate trust or escrow account other than by cash, electronic wire transfer, or certified, cashier's, teller's or bank check, or other collected funds in an amount not to exceed $1,000. A "bank check" means a negotiable instrument drawn by a state or federally chartered bank, savings bank or savings and loan association on itself or on its account in another state or federally chartered bank, savings bank or savings and loan association doing business in this State. A "teller's check" means a draft drawn by a bank on another bank, or payable at or through a bank. A New Jersey licensed attorney's trust account check and a trust or escrow account check from a New Jersey licensed insurance producer shall be considered "collected funds" for the purposes of this section.

c.The Commissioner of Banking and Insurance shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this section.

L.1997,c.290,s.2; amended 2003, c.234.



Section 17:46B-11 - Prohibition Upon Guaranteeing Mortgages And Completion

17:46B-11. Prohibition upon guaranteeing mortgages and completion
A title insurance company shall not, in any manner whatsoever, guarantee the payment of the principal or the interest of bonds or other obligations secured by mortgages upon real property; nor shall a title insurance company, in any manner whatsoever guarantee the completion of any building, structure or project.

L.1975, c. 106, s. 11, eff. May 29, 1975.



Section 17:46B-12 - Prohibition Against Transacting Other Kinds Of Insurance; Prohibition Against Other Kinds Of Insurance Companies Transacting Title Insurance

17:46B-12. Prohibition against transacting other kinds of insurance; prohibition against other kinds of insurance companies transacting title insurance
A title insurance company shall not transact, underwrite or issue any kind of insurance other than title insurance; nor shall title insurance be transacted, underwritten or issued by any company transacting any other kinds of insurance.

L.1975, c. 106, s. 12, eff. May 29, 1975.



Section 17:46B-13 - Prohibition Against The Practice Of Law

17:46B-13. Prohibition against the practice of law
No title insurance company and no title insurance agent shall engage in the practice of law or render legal services, legal advice or legal opinions.

Nothing in this act shall be construed to permit or authorize acts by a title insurance company or title insurance agent which may now or hereafter be prohibited by the Supreme Court of the State of New Jersey.

L.1975, c. 106, s. 13, eff. May 29, 1975.



Section 17:46B-14 - Statutory Premium Reserve

17:46B-14. Statutory premium reserve
a. Every domestic insurance company shall, in addition to other reserves, establish and maintain a reserve to be known as the "statutory premium reserve" for title insurance, which shall, at all times for all purposes, be deemed and shall constitute the unearned portions of premiums due or received and shall be charged as a reserve liability of such title insurance company in determining its financial condition.

b. The statutory premium reserve shall be retained and held by such title insurance company for the protection of the policyholders' interest until released as prescribed in section 15 f. of this act in policies which have not expired. Except as provided in section 17 of this act, assets equal to the amount of such reserve shall not be subject to distribution among creditors or stockholders of such title insurance company until all claims of policyholders or holders of other title insurance contracts or agreements of such title insurance company have been paid in full and all liability on the policies or other title insurance contracts or agreements, whether contingent or actual, has been discharged or lawfully reinsured.

L.1975, c. 106, s. 14, eff. May 29, 1975.



Section 17:46B-15 - Amount Of Statutory Premium Reserve; Release Thereof

17:46B-15. Amount of statutory premium reserve; release thereof
a. The statutory premium reserve of every domestic title insurance company shall consist of:

(1) The amount of the reserve held as of the effective date of this act, pursuant to or under permission granted by P.L.1938, c. 289, s. 6, as amended by P.L.1949, c. 180, s. 1 (C. 17:18-13); and

(2) The amount of all additions required to be made to such reserve by this section, less the withdrawals therefrom as required by this section.

b. After the effective date of this act, every domestic title insurance company shall add to its statutory premium reserve, in respect to each policy or reinsurance agreement issued by it, a sum of money out of the fees due or received for such title insurance made by it and deemed to be unearned portions of such fees, a sum equal to $1.50 for each such policy or contract or agreement, plus $0.12 1/2 for each $1,000.00 face amount of net retained liability, as defined in subparagraph k. of section 1, of this act, and shall separately record the aggregate amounts so set aside and reserved in respect to such policies, contracts or agreements written in each calendar year.

c. No such reserves shall be required for a policy or contract that insures a mortgage interest which is excepted in a simultaneously issued owner's policy or contract covering the same estate in land and which does not exceed the insured amount of such owner's policy or contract.

d. The amounts set aside initially to establish the statutory premium reserve as referred to in subparagraph a. (1) of section 15 of this act, and additions to the statutory reserve as referred to in paragraph b. of section 15 of this act shall be deducted in determining net profits of any title insurance company.

e. For the purpose of determining the amounts of the statutory premium reserve that shall be withdrawn pursuant to paragraph f. of this section, and the interest of the policyholders therein under section 17 of this act, all policies, contracts of title insurance or reinsurance agreements of title insurance shall be considered as dated on July 1 of the year of issue.

f. The aggregate of the amounts set aside in statutory premium reserve in any calendar year pursuant to subparagraph b. of this section shall be released from said reserve and restored to net income in years of release pursuant to the following formula:

one-twentieth of such aggregate sum on July 1 of each of the years next succeeding the year of addition to the reserve for a period of 20 years until the entire sum shall have been so released and restored to net profits.

The reserve held at the effective date of this act referred to in subsection a. (1) of this section shall also be released according to the foregoing formula.

g. If substantially the entire outstanding liability under all policies, contracts of title insurance or reinsurance agreements of any title insurance company shall be reinsured, the value of the consideration received by a reinsuring title insurance company authorized to transact the business of title insurance in this State, shall constitute, in its entirety, unearned portions of original premiums and be added to its statutory reserve and deemed, for recovery purposes, to have been provided for liabilities assumed during the year of such reinsurance. The amount of such addition to the statutory premium reserve of such assuming title insurance company shall be equal to the statutory premium reserve required to be maintained by the ceding title insurance company at the time of such reinsurance.

L.1975, c. 106, s. 15, eff. May 29, 1975.



Section 17:46B-16 - Maintenance Of The Statutory Premium Reserve

17:46B-16. Maintenance of the statutory premium reserve
If by reason of any cause, other than depreciation in the market value of investments, the amount of the assets of a title insurance company held as investments of its statutory premium reserve should on any date be less than the amount required to be maintained by law in such reserve, and the deficiency shall not be promptly cured, such title insurance company shall forthwith give written notice thereof to the commissioner and shall make no further policies, contracts of title insurance or reinsurance agreements of title insurance until the deficiency shall have been eliminated and until it shall have received written approval from the commissioner authorizing it to again issue such policies, contracts of title insurance or agreements.

L.1975, c. 106, s. 16, eff. May 29, 1975.



Section 17:46B-17 - Use Of The Statutory Premium Reserve On Liquidation, Dissolution Or Insolvency

17:46B-17. Use of the statutory premium reserve on liquidation, dissolution or insolvency
a. If a title insurance company becomes insolvent, or is in the process of liquidation or dissolution, or in the possession of the commissioner:

(1) Such amount of the assets of such title insurance company equal to the statutory premium reserve then remaining as is necessary may be used by or with the written approval of the commissioner, to pay for reinsurance of the liability of such title insurance company upon all outstanding policies or contracts or reinsurance agreements of title insurance, as to which claims for losses by the holders are not then pending, the balance, if any, of assets equal to the statutory premium reserve fund then remaining, then to be transferred to the general assets of the title insurance company;

(2) The assets other than the statutory premium reserve shall be available to pay claims for losses sustained by holders of policies then pending or arising up to the time reinsurance is effected. In the event that claims for losses are in excess of such other assets of the title insurance company, such claims, when established, shall be paid pro rata out of the surplus assets attributable to the statutory premium reserve, to the extent of such surplus, if any.

b. In the event that reinsurance is not obtained, the statutory premium reserve and assets constituting minimum capital, or so much as remains thereof after outstanding claims have been paid, shall constitute a trust fund to be held by the commissioner for 20 years, out of which claims of policyholders shall be paid as they arise. The balance, if any, of such fund shall, at expiration of 20 years, revert to the general assets of the title insurance company.

L.1975, c. 106, s. 17, eff. May 29, 1975.



Section 17:46B-18 - Reserve For Unpaid Losses And Loss Expense

17:46B-18. Reserve for unpaid losses and loss expense
a. Each domestic title insurance company shall at all times establish and maintain, in addition to other reserves, a reserve:

(1) Against unpaid losses, and (2) against loss expense, and shall calculate such reserves by making a careful estimate in each case of the loss and loss expense likely to be incurred, by reason of every claim presented, pursuant to notice from or on behalf of the insured, of a title defect in or lien or adverse claim against the title insured, that may result in a loss or cause expense to be incurred for the proper disposition of the claim. The sums of the items so estimated shall be the total amounts of the reserves against unpaid losses and loss expenses of such title insurance company.

b. The amounts so estimated may be revised from time to time as circumstances warrant, but shall be redetermined at least once each year.

c. The amounts set aside in such reserves in any year shall be deducted in determining the net profits for such year of any title insurance company.

L.1975, c. 106, s. 18, eff. May 29, 1975.



Section 17:46B-19 - Net Retained Liability

17:46B-19. Net retained liability
The net retained liability of any title insurance company under any single insurance risk as defined in subsections j. and k. of section 1 of this act shall not exceed the net amount remaining after deducting from the sum of its capital, surplus, statutory premium reserve and voluntary reserves, the value, if any, assigned in such summation to its title plants, all as shown in its most recent report on file with the commissioner. The same limitation shall apply to any secondary risk assumed by means of reinsurance or to any policy of excess coinsurance.

Nothing in this section is intended to limit the amount of a single insurance risk, as defined in subsection j. of section 1 of this act, that may be written or assumed by a title insurance company, provided it shall cede to one or more other title insurance companies, on or before the effective date of such writing or assumption, such portion, or portions, of the said risk as shall be sufficient to bring its net retained liability thereunder within the limits hereinabove set forth; and provided, further, that each such cession of risk shall also be within the limits of this section as applied to the sum of the capital, surplus, statutory premium reserve and voluntary reserves, less the value, if any, assigned in such summation to the title plants of the assuming and reinsuring title insurance company, as shown by its most recent report on file with the supervisory agency in the state of its domicile.

L.1975, c. 106, s. 19, eff. May 29, 1975.



Section 17:46B-20 - Power To Reinsure

17:46B-20. Power to reinsure
Any title insurance company authorized to engage in the business of title insurance in this State may cede reinsurance of all or any part of its liability under one or more of its policies or contracts or reinsurance agreements to any title insurance company authorized to engage in the business of title insurance in this or any other state, if such reinsuring company is and remains of the same standard of solvency and complies with all other requirements fixed by the laws of this State for title insurance companies authorized to insure titles to real estate within the State; provided, however, that no larger amount of reinsurance shall be ceded to any title insurance company on a single policy, or contract of title insurance, or on any single title insurance risk as defined in subsection j. of section 1 of this act, than such title insurance company would be permitted to retain if authorized to engage in the business of title insurance in this State. It may also reinsure policies of title insurance issued by other companies on risks whether located in this State or elsewhere. Issuance of contracts of reinsurance by a title insurance company not authorized to engage in the business of title insurance in this State, but authorized to engage in the business of title insurance in any of the United States, reinsuring a title insurance company authorized to engage in the business of title insurance in this State on real property located in this State, shall not of itself constitute the doing of business in this State for the purpose of this act by such reinsuring company; provided, however, that the issuance of such a contract or reinsurance is equivalent to and shall constitute an appointment by such reinsurer of the Commissioner of Insurance to be its true and lawful agent, upon whom may be served all lawful process and complaints in any actions or proceedings arising out of contracts of reinsurance with a title insurance company authorized to engage in the business of title insurance in this State on real property located in this State, and the issuance of any such reinsurance contract shall be signification of its agreement that such service of process and complaints is of the same legal force and validity as personal service of the same upon the insurer.

L.1975, c. 106, s. 20, eff. May 29, 1975.



Section 17:46B-21 - Minimum Capital

17:46B-21. Minimum capital
An amount equivalent to the minimum capital requirements as defined in subsection a. of section 7 shall be retained as cash on hand or on deposit in banks, or shall be invested in the following classes of investments; provided, however, that the aggregate invested at any time in those classes of investments set forth in subsections g., h., i. and p. of this section shall not, without written approval of the commissioner, exceed 50% of the sum of the capital and surplus of such title insurance company as shown by its most recent statement on file with said commissioner:

a. Government obligations. Bonds, notes or obligations issued, assumed or guaranteed by the United States, or by any state, district or territory of the United States, or the Commonwealth of Puerto Rico.

b. Governmental subdivisions or public instrumentality obligations. Valid and legally authorized bonds, notes or obligations issued, assumed or guaranteed by:

(1) Any city, town, county, borough, township, municipality, school district, poor district, water, sewer, drainage, road or other governmental district or division located in the United States or any state, district or territory thereof and the Commonwealth of Puerto Rico; or by

(2) Any public instrumentality other than a municipal authority of one or more of the foregoing, if, by statutory or other legal requirements applicable thereto, such bonds or other evidences of indebtedness of such instrumentality are payable, as to principal and interest, from taxes levied or by law required to be levied, upon all taxable property or all taxable income within the jurisdiction of the governmental unit or units of which it is an instrumentality, or from revenue pledged or otherwise appropriated or by law required to be provided for the purpose of such payment;

(3) Any municipal authority issued pursuant to the laws of the State relating to the creation or operation of municipal authorities, if the obligations are not in default as to principal or interest and if the project for which the obligations were issued is under lease to a school district or school districts or if the obligations are not in default as to principal or interest and if the project for which the obligations were issued is under lease to a municipality or municipalities or subject to a service contract with a municipality or municipalities, pursuant to which the municipal authority will receive lease rentals or service charges available for fixed charges on the obligations, which will average not less than one and one-fifth times the average annual fixed charges of such obligations over the life thereof, or if the obligations are not in default as to principal or interest and if for a period of 5 fiscal years next preceding the date of acquisition, the income of such authority available for fixed charges has averaged not less than one and one-fifth times average annual fixed charges of such obligations over the life of such obligations. As used in this clause, the term "income available for fixed charges" shall mean income after deducting operating and maintenance expenses, and, unless the obligations are payable in serial, annual maturities, or are supported by annual sinking fund payments, depreciation, but excluding extraordinary nonrecurring items of income or expenses; and the term "fixed charges" shall include principal, both maturity and sinking fund, and interest on bonded debt. In computing such income available for fixed charges for the purposes of this section, the income so available of any corporation acquired by any municipal authority may be included, such income to be calculated as though such corporation had been operated by a municipal authority and an equivalent amount of bonded debt were outstanding.

The eligibility for investment purposes of obligations of each project of a municipal authority shall be separately considered hereunder.

c. Public utility obligations. Bonds, notes or obligations issued, assumed or guaranteed by any solvent public utility corporation or public utility business trust, incorporated or existing under the laws of the United States or of any state, district or territory thereof.

d. Other corporate obligations. Bonds, notes or obligations issued, assumed or guaranteed by any other corporation, including railroads, or business trust, incorporated or existing under the laws of the United States, or of any state, district or territory thereof, whose income available for fixed charges for the period of 5 fiscal years next preceding the date of investment shall have averaged not less than one and one-half times its average annual fixed charges applicable to such period. As used in this subsection, the term "income available for fixed charges" shall mean income, after deducting operating and maintenance expenses, depreciation and depletion, and taxes other than Federal or State income taxes, but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of the corporation or business trust, and the term "fixed charges" shall include interest on funded or unfunded debt and amortization of debt discount and expense. If income is determined in reliance upon consolidated income statements of parent and subsidiary corporations or business trusts, such income shall be determined after provision for Federal and State income taxes of subsidiaries, and after proper allowance for minority stock interest, if any, and the required coverage of fixed charges, shall be computed on a basis including fixed charges and preferred dividends of subsidiaries, other than those payable by subsidiaries to the parent corporation or business trust, or to any other such subsidiaries. In applying an income test under this section to any issuing, assuming or guaranteeing corporation or business trust, whether or not in legal existence during the whole or the 5-year period next preceding the date of the investment, which has at any time or times after the beginning of such period acquired the assets or the outstanding shares of capital stock of any other corporation or business trust by purchase, merger, consolidation or otherwise, substantially as an entirety, or has been reorganized pursuant to the bankruptcy law, the income of such other predecessor or constituent corporation or business trust or of the corporation or business trust so reorganized, available for interest and dividends for such portion of such period as shall have preceded acquisition or reorganization may be included in the income of such issuing, assuming or guaranteeing corporation or business trust for such portion of such period as may be determined in accordance with adjusted or pro forma consolidated income statements covering such portion of such period, and giving effect to all stock or shares outstanding and all fixed charges existing immediately after acquisition or reorganization.

e. Trustees', receivers' or equipment trust obligations.

(1) Certificates, notes or obligations issued by trustees or receivers of any corporation or business trust created or existing under the laws of the United States or of any state, district or territory thereof which, or the assets of which, are being administered under the direction of any court having jurisdiction, if such obligation is adequately secured as to principal and interest.

(2) Equipment trust obligations or certificates, which are adequately secured, or other adequately secured instruments, evidencing an interest in transportation equipment, wholly or in part within the United States, and a right to receive determined portions of rental, purchase or other fixed obligatory payments for the use or purchase of such transportation equipment.

f. Acceptances and bills of exchange. Bank and bankers acceptances, and other bills of exchange of the kind and maturities made eligible pursuant to law for purchase in the open market by Federal Reserve Banks.

g. Real estate loans. Ground rents and bonds, notes or other evidences of indebtedness, secured by first mortgages or trust deeds upon unencumbered and improved real property located in any state, district or territory of the United States, and in investments in the equity of the seller under contracts for deeds covering the entire balance due on bona fide sales of such real property; provided that a loan guaranteed or insured in full by the Administrator of Veterans' Affairs pursuant to the provisions of the Servicemen's Readjustment Act of 1944, c. 268, Title II, 58 Stat. 284, as heretofore or hereafter amended may be subject to a prior encumbrance. Real property shall not be considered to be encumbered within the meaning of this section by reason of the existence of instruments reserving mineral, oil, water or timber rights, rights-of-way, sewer rights, rights in walls or driveways, by reason of liens inferior to the lien securing the loan of the insurance company, or liens for taxes or assessments not yet delinquent, or by reason of building restrictions or other restrictive covenants or by reason of any lease under which rents or profits are reserved to the owner, if, in any event, the security for such loan is a first lien upon such real property, and if there is no condition or right of reentry or forfeiture under which such lien can be cut off, subordinated or otherwise disturbed. No mortgage or trust deed, loan or investment in a seller's equity under a contract for deed made or acquired by the insurance company on any one property shall at the date of investment exceed two-thirds of the value of the real property securing the loan, or subject to such contract; provided that such limitation in respect to value shall not apply to a loan which is:

(1) Insured by, or for which a commitment to insure has been made by, the Federal Housing Administrator or commissioner pursuant to the provisions of the National Housing Act, 12 U.S.C. s. 1702 et seq. (1934), as heretofore or hereafter amended;

(2) Guaranteed by the Administrator of Veterans' Affairs pursuant to the provisions of the Servicemen's Readjustment Act of 1944, c. 288, Title II, 58 Stat. 284, as heretofore or hereafter amended, except, that if only a portion of a loan is so guaranteed, such limitation shall apply to the portion not so guaranteed;

(3) Insured by the administrator pursuant to the provisions of the Servicemen's Readjustment Act, c. 288, Title II, 58 Stat. 284, of 1944, as heretofore or hereafter amended;

(4) Upon real estate under lease to a corporation or business trust, incorporated or existing under the laws of the United States or any state, district or territory thereof, whose income available for fixed charges for the period of 5 fiscal years next preceding the date of investment, shall have averaged not less than one and one-half times its average annual fixed charges applicable to such period, if there is pledged and assigned, as additional security for the loan, and for application thereon, sufficient of the rentals payable under the lease to provide for repayment of the loan within the unexpired term of the lease;

(5) Upon such terms that the principal thereof will be amortized by repayments of principal at least once in each year in amounts sufficient to repay the loan within a period of not more than 30 years, and such loan is upon improved real estate, and at the date of investment does not exceed three-fourths of the value of the real estate securing the loan.

h. Purchase money securities. Purchase money mortgages or like securities received by it upon the sale or exchange of real property, acquired pursuant to subsection p. of this section.

i. Federal Housing Administrators debentures. Debentures issued by the Federal Housing Administrator or commissioner in settlement of claims pursuant to the National Housing Act, 12 U.S.C. s. 1701 et seq. (1934), as heretofore or hereafter amended.

j. National mortgage association securities. Securities of national mortgage associations or similar national mortgage credit institutions organized under the Federal Housing Act, as heretofore or hereafter amended.

k. Federal Land Bank, Federal Intermediate Credit Bank and Bank for Cooperatives Securities. Bonds, debentures and other obligations of Federal Land Banks or Federal Intermediate Credit Banks issued pursuant to the Federal Farm Loan Act, 12 U.S.C. s. 642 et seq. (1916), as heretofore or hereafter amended, or of Banks for Cooperatives issued pursuant to the Farm Credit Act of 1933, c. 98, Title VIII, 48 Stat. 257, as heretofore or hereafter amended.

l . Loans upon leaseholds. Loans upon leasehold estates on unencumbered real estate located in any state, district or territory of the United States; provided that no such loan shall exceed two-thirds of the value of the leasehold at the date of investment, unless:

(1) Such loan is guaranteed or insured by, or for which a commitment to guarantee or insure such loan has been made by, the Federal Housing Administrator or commissioner, pursuant to the provisions of the Federal National Housing Act, 12 U.S.C. s. 1701 et seq. (1934), as heretofore or hereafter amended; or

(2) Such leasehold is of improved real estate and such loan provides for amortization by repayments of principal at least once in each year in amounts sufficient to repay the loan within a period of four-fifths of the unexpired term of the leasehold, but within a period of not more than 30 years, and does not exceed three-fourths of the value of the leasehold at the date of investment; or

(3) Such real estate is under lease to a corporation or business trust, incorporated or existing under the laws of the United States or any state, district or territory thereof, whose income available for the fixed charges for the period of 5 fiscal years next preceding the date of investment shall have averaged not less than one and one-half times its average annual fixed charges applicable to such period, if there is pledged and assigned as additional security for the loan and for application thereon sufficient of the rentals payable under such lease to provide for repayment of the loan within the unexpired term of the lease. Provided further, that the term of any such loan shall require repayments of principal at least once in each year in amounts sufficient to repay the loan within the term of the leasehold, unexpired at the date of investment, unless a shorter period is required under subparagraph (2).

m. Savings and loan shares. Shares of any Federal savings and loan association, or of any building and loan or savings and loan association, to the extent that the withdrawal or repurchasable value of such shares is insured by the Federal Savings and Loan Insurance Corporation, under the National Housing Act, 12 U.S.C. s. 1701 et seq. (1934), as heretofore or hereafter amended, and shares of any building and loan or savings association to the extent that the withdrawal or repurchasable value of such shares is insured by a State regulated and supervised savings and loan insurance corporation.

n. Federal Savings and Loan Insurance Corporation obligations. Bonds, notes or obligations issued, assumed or guaranteed by the Federal Savings and Loan Insurance Corporation, under the provisions of the National Housing Act, 12 U.S.C. s. 1701 et seq. (1934), as heretofore or hereafter amended.

o . Federal Home Loan Bank obligations. Bonds, notes or obligations issued, assumed or guaranteed by the Federal Home Loan Bank or issued, assumed or guaranteed by the Federal Home Loan Bank Board under the provisions of the Federal Home Loan Bank Act, 12 U.S.C. s. 1421 et seq. (1932), as heretofore or hereafter amended.

p. Real estate; right to acquire. It shall be lawful for any title insurance company organized under the laws of this State to purchase, receive, hold and convey real estate or any interest therein:

(1) Required for its convenient accommodation in the transaction of its business with reasonable regard to future needs;

(2) Acquired in connection with a claim under a policy of title insurance;

(3) Acquired in satisfaction or on account of loans, mortgages, liens, judgments or decrees, previously owing to it in the course of its business;

(4) Acquired in part payment of the consideration of the sale of real property owned by it if the transaction shall result in a net reduction in the company's investment in real estate;

(5) Reasonably necessary for the purpose of maintaining or enhancing the sale value of real property previously acquired or held by it under subparagraphs (1), (2), (3), or (4) of this subsection.

Provided, however, that no title insurance company shall continue to hold any real estate acquired by it under subparagraph (2), (3), or (4) for more than 5 years from the date of acquisition thereof, unless it shall obtain the written approval of the commissioner to hold such real estate for a longer period of time.

L.1975, c. 106, s. 21, eff. May 29, 1975.



Section 17:46B-22 - Funds In Excess Of Minimum Capital, Other Than Statutory Premium Reserve

17:46B-22. Funds in excess of minimum capital, other than statutory premium reserve
Funds over and above minimum capital, other than the statutory premium reserve, may be retained as cash on hand or on deposit in banks, or may be invested in the following classes of investments:

a. Any of the classes of investments authorized in section 21 of this act; provided, however, that the amount invested at any time in those classes of investments set forth in subsections g., h., l . and p. of section 21, when valued at cost, shall not, without written approval of the commissioner, exceed 50% of the sum of the capital and surplus of such title insurance company as shown by its most recent statement on file with said commissioner.

b. Corporate stock or shares of any solvent corporation incorporated under the laws of the United States or any state, district or territory thereof, the Commonwealth of Puerto Rico, or of the Dominion of Canada or any province thereof, including the stock of another title insurance company.

c. Corporation obligations. Bonds, notes or obligations issued, assumed or guaranteed by any solvent corporation or business trust, incorporated or existing under the laws of the United States or any state, district or territory thereof, the Commonwealth of Puerto Rico, or of the Dominion of Canada or any province thereof.

d. Canadian governmental subdivision obligations. Valid and legally authorized bonds, notes or obligations issued, assumed or guaranteed by any province, county, city, town, village, municipality or political subdivision of the Dominion of Canada.

e. Other loans and investments. Loans or investments not qualifying or permitted under the preceding subsections of this section to an amount not exceeding 25% of the amount of the surplus of a title insurance company as shown by its most recent statement on file with the commissioner.

f. Title plant. Provided it shall at all times comply with the minimum capital investment requirements of section 21, a title insurance company may invest in title plants. The title plants shall be considered assets at the fair value thereof. In determining the fair value of a title plant, no value shall be attributed to furniture and fixtures, and the real estate in which the title plant is housed shall be carried as real estate. The value of title abstracts, title briefs, copies of conveyances or other documents, indices and other records comprising the title plant shall be determined by considering the expenses incurring in obtaining them, the age thereof, the cost of replacements, and all other relevant factors. Once the value of a title plant shall have been determined, hereunder, such value may be increased only by the acquisition of another title plant by purchase, consolidation or merger; in no event shall the value of the title plant be increased by additions made thereto as part of the normal course of abstracting and insuring titles to real estate. Subject to the above limitations and with the approval of the commissioner, a title insurance company may enter into agreements with one or more title insurance companies authorized to do business in this State, whereby such companies shall participate in the ownership, management and control of a title plant to service the needs of all such companies or such companies may hold stock of a corporation owning and operating a title plant for such purposes.

L.1975, c. 106, s. 22, eff. May 29, 1975.



Section 17:46B-22.1 - Valuation Of Securities Held By Title Insurance Company; Violations; Penalties

17:46B-22.1. Valuation of securities held by title insurance company; violations; penalties
6. Except as otherwise required by the commissioner, securities held by a title insurance company transacting business in this State in accordance with P.L.1975, c.106 (C.17:46B-1 et seq.), shall be valued in accordance with the published valuation standards of the Securities Valuation Office of the National Association of Insurance Commissioners. Every title insurance company licensed to transact business in this State shall comply with the filing and valuation requirements of the Securities Valuation Office of the National Association of Insurance Commissioners or requirements established by the commissioner, as applicable, with respect to the valuation of securities. Any title insurance company that fails to comply with the provisions of this section shall be subject to a penalty of not less than $1,000 nor more than $5,000 for a first violation, and not less than $2,000 nor more than $10,000 for each subsequent violation.

L.1993,c.242,s.6.



Section 17:46B-23 - Statutory Premium Reserve

17:46B-23. Statutory premium reserve
The statutory premium reserve of a title insurance company may be held as cash on hand or on deposit in banks, or shall be invested only in those classes of investments authorized by subsections a. through f., i., j., k., m., n. and o. , of section 21 of this act, except that not more than 25% of such reserve may be invested in preferred or guaranteed stock or shares of any solvent corporation or business trust, incorporated or existing under the laws of the United States, or of any state, district or territory thereof, whose net earnings available for its fixed charges during each of the 2 years next preceding the date of such investment have been, and during the 5 years next preceding such date shall have averaged, not less than one and one-half times the sum of its average annual fixed charges, if any, as such fixed charges are defined in subsection d. of section 21 of this act and its average annual preferred dividend requirements. For the purpose of this section such computation shall refer to the calendar or other fiscal year or years of such solvent corporation and the term "preferred dividend requirements" shall include cumulative and noncumulative dividends.

L.1975, c. 106, s. 23, eff. May 29, 1975.



Section 17:46B-24 - Investments Acquired Before Effective Date

17:46B-24. Investments acquired before effective date
Any investment of a title insurance company lawfully acquired before the effective date of this act and which but for this section would be considered ineligible as an investment on such effective date shall be disposed of within 5 years from such effective date. The commissioner, upon application and proof that forced sale of any such investment would be contrary to the best interests of the title insurance company and its policyholders, may extend the period for sale or disposal of such investment for a further reasonable time, in no event to exceed 3 years.

L.1975, c. 106, s. 24, eff. May 29, 1975.



Section 17:46B-25 - Requisites For Foreign And Alien Title Insurance Companies To Do Business

17:46B-25. Requisites for foreign and alien title insurance companies to do business
Any title insurance company organized under the laws of another state or foreign government shall be licensed to transact a title insurance business within this State only if such company is and remains of the same standard of solvency and complies with other requirements fixed by the laws of this State for domestic title insurance companies organized and authorized to transact the business of title insurance pursuant to the laws of this State. No title insurance company shall be admitted and authorized to do business until:

a. It has filed with the commissioner a certified copy of its charter, a statement of its financial condition and business, signed and sworn to by its proper officers, and copies of forms of all policies it proposes to issue in this State, with such other information as the commissioner may require; and

b. It has satisfied the commissioner that it is fully and legally organized under the laws of its state or government to do the business it proposes to transact. That it has the requisite amount of capital, fully paid up and unimpaired; and

c. It shall, by a duly executed instrument filed in his office, constitute and appoint the commissioner or his successor its true lawful attorney, upon whom all lawful processes in any action, rule, order or legal proceeding against it may be served; and therein shall agree that any lawful process against it which may be served upon him as its said attorney shall be of the same force and validity as if served on the company, and that the authority thereof shall continue in force irrevocably so long as any liability of the company remains outstanding in this State.

L.1975, c. 106, s. 25, eff. May 29, 1975.



Section 17:46B-26 - Foreign And Alien Title Insurance Companies

17:46B-26. Foreign and alien title insurance companies
No title insurance company not incorporated or organized under the laws of this State, but authorized to transact business herein, shall make, write, place or cause to be made, written or placed any policy or contract of insurance covering real property in this State except:

a. Through a title insurance agent as defined in section 1 of this act who or which is a resident of this State or maintains his, her or its principal place of business in this State; or

b. Through a bona fide branch office located in this State and under the direction and control of such title insurance company, all expenses of which branch office, including compensation of all employees, are paid by such title insurance company; or

c. Through a subsidiary title insurance company having its principal place of business in this State. This section shall not be applicable to contracts of reinsurance, or to policies of excess coinsurance.

L.1975, c. 106, s. 26, eff. May 29, 1975.



Section 17:46B-27 - Mergers And Consolidations Of Title Insurance Companies

17:46B-27. Mergers and consolidations of title insurance companies
a. A title insurance company organized and incorporated under the laws of this State may merge, be merged by or consolidated with, one or more title insurance companies whether or not so incorporated, by complying with chapter 27 of Title 17 of the Revised Statutes as amended and supplemented but subject to the following:

(1) No such merger or consolidation shall be effectuated unless in advance thereof, the plans and agreement therefor have been filed with the commissioner. The commissioner shall examine the terms and conditions of such merger or consolidation, and of any exchange of shares or securities pursuant thereto, after holding a hearing at which all persons or parties to whom it is proposed to issue shares or securities in such exchange shall have the right to appear. After such hearing, the commissioner shall either approve or disapprove the fairness of such terms and conditions of exchange. The commissioner shall give such approval within a reasonable time after filing of a plan or agreement unless he finds such plan or agreement:

(a) Is contrary to law; or

(b) Inequitable to the stockholders of such title insurance company; or

(c) Would substantially reduce the security of and services to be rendered to policyholders of the domestic title insurance company in this State or elsewhere.

(2) Where such merger or consolidation involves a parent company absorbing a wholly-owned subsidiary, the commissioner may, in his discretion, dispense with the holding of a hearing.

b. No director, officer, agent or employee of any title insurance company party to such acquisition shall receive any fee, commission, compensation or other valuable consideration whatsoever for in any manner aiding, promoting or assisting therein except as set forth in such plan or agreement.

c. If the commissioner does not approve any such plan or agreement he shall notify the title insurance company in writing specifying in detail his reasons therefor.

L.1975, c. 106, s. 27, eff. May 29, 1975.



Section 17:46B-30.1 - Licensure, Permission To Act As Insurance Producer For Title Insurance Company

17:46B-30.1. Licensure, permission to act as insurance producer for title insurance company
1.Except for a State or federally chartered bank, savings bank, savings and loan association or its subsidiary or any officer or employee of any of the foregoing, no other lending institution, mortgage service, mortgage brokerage or mortgage guaranty company or service company or any person licensed pursuant to P.L.1996, c.157 (C.17:11C-1 et seq.) shall be licensed as or permitted to act as an insurance producer for a title insurance company.No bank, trust company, bank and trust company, or other lending institution, mortgage service, mortgage brokerage or mortgage guaranty company, or any service company of or for any lending institution shall make the selection of a particular title insurance company or insurance producer a condition precedent to the granting of any mortgage loan.

L.1991,c.18,s.1; amended 2000, c.140, s.1.



Section 17:46B-34 - Commissions; No Right To Pay

17:46B-34. Commissions; no right to pay
No title insurance company and no title insurance agent shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, any commission or part of its fee or charge or any other consideration as an inducement or compensation for the placing or procuring of any order for title insurance; provided, however, that nothing herein contained shall be construed to prohibit the payment of a commission or other compensation to a regular full-time employee of a title insurance company or agent of a title insurance company as part of the regular compensation of such employee or agent.

L.1975, c. 106, s. 34, eff. May 29, 1975.



Section 17:46B-35 - Rebates Or Reduced Fees

17:46B-35. Rebates or reduced fees
a. No title insurance company and no title insurance agent shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to insure, or after insurance has been affected, any rebate, discount, abatement, credit or reduction of premium or special favor, advantage, or other benefit to accrue thereon or any valuable consideration or inducement whatever, not specified or provided for in the policy, except to the extent provided for in an applicable filing with the commissioner as provided by this act.

b. No title insurance company and no title insurance agent shall quote any fee or make any charge to any person which is less than that currently available to others in a like amount and involving the same factors as set forth in the schedule of fees and charges established pursuant to section 41 of this act, or otherwise make or permit any unfair discrimination in the premium or rates charged for insurance or in other fees and charges or in other benefits, or in any other of the terms and conditions of the insurance policy, except to the extent provided for in an applicable filing with the commissioner as provided by this act. The amount by which any fee or charge is less than that prescribed by the schedule of fees and charges established pursuant to section 41 of this act is an unlawful rebate.

c. No applicant for insurance, nor any insured, nor any owner, lessee, mortgagee, existing or prospective, of the real property or interest therein which is the subject matter of the application for insurance, nor any person acting as agent, representative, attorney, broker or employee of such applicant, insured, or such owner, lessee or mortgagee, shall knowingly receive or accept, directly or indirectly, any commission, rebate, discount, abatement, credit or reduction of premium, or any special favor or advantage or valuable consideration or inducement prohibited by this act.

L.1975, c. 106, s. 35, eff. May 29, 1975.



Section 17:46B-36 - Examination Of Records

17:46B-36. Examination of records
The commissioner, if he has reason to believe that any title insurance agent has violated or is violating any of the provisions of sections 34 and 35 of this act, shall forthwith examine said title insurance agent's books of account and record and vouchers pertaining to the business of title insurance, and any said title insurance agent so examined shall pay to the commissioner the cost of such examination on demand.

L.1975, c. 106, s. 36, eff. May 29, 1975.



Section 17:46B-37 - Additional Penalty

17:46B-37. Additional penalty
Any person who pays, allows or gives, or offers to pay, allow or give, or who receives or offers to receive any commission, rebate, discount, abatement, credit or reduction of premium or any special favor or advantage or valuable consideration or inducement whatever in violation of sections 34 and 35 of this act shall be liable to the State of New Jersey for a penalty not exceeding five times the amount of such commission, or unlawful rebate, discount, abatement, credit or reduction of premium or any special favor or advantage or valuable consideration or inducement whatever in addition to any other penalty imposed by law.

L.1975, c. 106, s. 37, eff. May 29, 1975.



Section 17:46B-38 - Permitted Division Of Fees

17:46B-38. Permitted division of fees
Nothing in this act prohibits the division of fees and charges between or among two or more title insurance companies or between or among one or more title insurance companies and one or more title insurance agents representing the same title insurance company, or between or among two or more title insurance agents representing the same title insurance company.

L.1975, c. 106, s. 38, eff. May 29, 1975.



Section 17:46B-39 - Personal Or Controlled Insurance

17:46B-39. Personal or controlled insurance
If the rates and charges for personal or controlled insurance from any one source so issued in any 1 calendar year received by a title insurance company or by a title insurance agent shall exceed 25%, or from all such sources shall exceed 50% of the total rates and charges received by such title insurance company or by such title insurance agent for title insurance issued in the same year, the excess shall be deemed to be unlawful rebate.

L.1975, c. 106, s. 39, eff. May 29, 1975.



Section 17:46B-40 - Enforcement

17:46B-40. Enforcement
The commissioner shall have the full authority, and it shall be his duty, to enforce the provisions of sections 34 through 39 of this act ^1^ and to carry out the full intent thereof through the adoption of appropriate rules and regulations and the issuance of orders.

L.1975, c. 106, s. 39A, eff. May 29, 1975.



Section 17:46B-41 - General Provisions

17:46B-41. General provisions
The purposes of sections 41 to 52, inclusive, of this act are to promote the public welfare by regulating title insurance rates to the end that they shall not be excessive, inadequate or unfairly discriminatory and to authorize cooperative action between or among title insurance companies in rate making and other matters within the scope of said sections. Nothing herein is intended to prohibit or discourage reasonable competition, or to require, prohibit or discourage, except to the extent necessary to accomplish the purposes stated above, uniformity in title insurance rates, rating systems and rating plans and practices. The provisions of sections 41 to 52, inclusive, shall be liberally interpreted to make effective the purposes thereof as outlined in this section.

L.1975, c. 106, s. 40, eff. May 29, 1975.



Section 17:46B-42 - Rate Filing

17:46B-42. Rate filing
a. Every title insurance company shall file with the commissioner its schedule of fees, every manual of classifications, rules and plans pertaining thereto, and every modification of any of the foregoing which it proposes to use in this State. Every such filing shall state the proposed effective date thereof, and shall indicate the character and extent of the coverage contemplated.

b. A title insurance company may satisfy its obligations to make such filings by becoming a member of, or a subscriber to, a licensed title insurance rating organization which makes such filings, and by authorizing the commissioner to accept such filings on its behalf.

c. The commissioner shall make such review of the filing as may be necessary to carry out the provisions of this act.

d. Beginning 90 days after the effective date of this act, no title insurance company or agent of a title insurance company shall charge any fee for any policy or contract of title insurance except in accordance with filings or rates which are in effect for said title insurance company as provided in this act.

e. The commissioner shall not require the filing of rates or fees for reinsurance contracts or agreements, or policies of excess coinsurance.

L.1975, c. 106, s. 41, eff. May 29, 1975.



Section 17:46B-43 - Justification For Rates

17:46B-43. Justification for rates
A rate filing shall be accompanied by a statement of the title insurance company or title insurance rating organization making the filing, setting forth the basis upon which the rate was fixed and the fees are to be computed. Any filing may be justified by:

(1) The experience or judgment of the title insurance company or title insurance rating organization making the filing;

(2) Its interpretation of any statistical data relied upon;

(3) The experience of other title insurance companies or title insurance rating organizations; or

(4) Any other factors which the title insurance company or title insurance rating organization or the commissioner deem relevant.

L.1975, c. 106, s. 42, eff. May 29, 1975.



Section 17:46B-44 - Proposing Of Rates

17:46B-44. Proposing of rates
a. Every title insurance company that shall propose its own rates, and every title insurance rating organization, shall propose rates that are not excessive nor inadequate for the safety and soundness of any title insurer, which do not unfairly discriminate between risks in this State which involve essentially the same exposure to loss and expense elements, and which shall give due consideration to the following matters:

(1) The desirability for stability and responsiveness of rate structures;

(2) The necessity of assuring the financial solvency of title insurance companies in periods of economic depression;

(3) The necessity for paying dividends on the capital stock of title insurance companies sufficient to induce capital to be invested therein; and

(4) A reasonable level of profit for the insurer.

b. Every title insurance company that shall propose its own rates, and every title insurance rating organization, may adopt basic classifications of policies or contracts of title insurance which shall be used as the basis for rates.

L.1975, c. 106, s. 43, eff. May 29, 1975.



Section 17:46B-45 - Approval Or Disapproval Of Filings

17:46B-45. Approval or disapproval of filings
a. If the commissioner shall find in his review of rate filings that said filings provide for, result in, or produce rates that are not unreasonably high, and are not inadequate for the safeness and soundness of the insurer, and are not unfairly discriminatory between risks in this State involving essentially the same hazards and expense elements, he shall approve such rates. Prior to such approval the commissioner may conduct a public hearing with respect to a rate filing. An approval shall continue in effect until the commissioner shall issue an order of disapproval pursuant to the requirements and procedure provided for in subsections b. and c. of this section.

b. Upon the review at any time by the commissioner of a rate filing, he shall, before issuing an order of disapproval, hold a hearing upon not less than 10 days' written notice, specifying in reasonable detail the matters to be considered at such hearing, to every title insurance company and title insurance rating organization which made such filing, and if, after such hearing, he finds that such filing or a part thereof does not meet the requirements of this act, he shall issue an order specifying in what respects he finds that it so fails, and stating when, within a reasonable period thereafter, such filing or a part thereof shall be deemed no longer effective. A title insurance company or title insurance rating organization shall have the right at any time to withdraw a filing or a part thereof, subject to the provisions of section 46 of this act in the case of deviation filing. Copies of said order shall be sent to every title insurance company and title insurance rating organization affected. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.

c. Any person or organization aggrieved with respect to any filing which is in effect, may make written application to the commissioner for a hearing thereon. The title insurance company or title insurance rating organization that made the filing shall not be authorized to proceed under this subsection. Such application shall specify in reasonable detail the grounds to be relied upon by the applicant. If the commissioner shall find that the application is made in good faith, that the applicant would be so aggrieved if his grounds are established, and that such grounds otherwise justify holding such a hearing, he shall, within 30 days after receipt of such application, hold a hearing upon not less than 10 days written notice to the applicant and to every title insurance company and title insurance rating organization which made such a filing. If, after such hearing, the commissioner finds that the filing or a part thereof does not meet the requirements of this act, he shall issue an order specifying in what respects he finds that such filing or a part thereof fails to meet the requirements of this act, stating when within a reasonable period thereafter, such filing or a part thereof shall be deemed no longer effective. Copies of said order shall be sent to the applicant and to every such title insurance company and title insurance rating organization. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.

L.1975, c. 106, s. 44, eff. May 29, 1975.



Section 17:46B-46 - Title Insurance Rating Organizations

17:46B-46. Title insurance rating organizations
a. A corporation, an unincorporated association, a partnership or an individual, whether located within or outside this State, may make application to the commissioner for license as a rating organization for title insurance companies, and shall file therewith:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this State upon whom notices or orders of the commissioner or process affecting such rating organization may be served; and

(4) A statement of its qualifications as a title insurance rating organization.

If the commissioner finds that the applicant is competent, trustworthy and otherwise qualified to act as a rating organization, and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business, conform to the requirements of law, he shall issue a license authorizing the applicant to act as a rating organization for title insurance. Licenses issued pursuant to this section shall remain in effect for 3 years unless sooner suspended or revoked by the commissioner or withdrawn by the licensee. The fee for said license shall be $1,500.00. Licenses issued pursuant to this section may be suspended or revoked by the commissioner, after hearing upon notice, in the event the rating organization ceases to meet the requirement of this subsection. Every rating organization shall notify the commissioner promptly of every change in:

(1) Its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business;

(2) Its list of members and subscribers; and

(3) The name and address of the resident of this State designated by it upon whom notices or orders of the commissioner or process affecting such rating organization may be served.

b. Subject to rules and regulations which have been approved by the commissioner as reasonable, each title insurance rating organization shall permit any title insurance company not a member to be a subscriber to its rating services. Notices of proposed changes in such rules and regulations shall be given to subscribers. Each such rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any such rating organization to admit a title insurance company as a subscriber, shall at the request of any subscriber or any such title insurance company, be reviewed by the commissioner at a hearing held upon at least 10 days written notice to such rating organization and to such subscriber. If the commissioner finds that such rule or regulation is unreasonable in its application to subscribers, he shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an application of a title insurance company for subscribership within 30 days after it was made, the title insurance company may request a review by the commissioner as if the application had been rejected. If the commissioner finds that the title insurance company has been refused admittance to the title insurance rating organization as a subscriber without justification, he shall order said rating organization to admit the title insurance company as a subscriber. If he finds that the action of the title insurance rating organization was justified, he shall make an order affirming its action.

L.1975, c. 106, s. 45, eff. May 29, 1975.



Section 17:46B-47 - Deviations

17:46B-47. Deviations
Every member of or subscriber to a title insurance rating organization shall adhere to the filings made on its behalf by such organization, except that any title insurance company which is a member of or subscriber to such a rating organization may file with the commissioner a uniform percentage of decrease or increase to be applied to any or all elements of the fees produced by the rating system so filed for a class of title insurance which is found by the commissioner to be a proper rating unit for the application of such uniform decrease or increase, or to be applied to the rates for a particular area, or otherwise deviate from the rating plans, policy, forms or other matters which are the subject of filings under this act. Such deviation filing shall specify the basis for the modification and shall be accompanied by the data or historical pattern upon which the applicant relies. A copy of the deviation filing and data shall be sent simultaneously to such rating organization. Deviation filings shall be subject to the provisions of section 44 of this act.

L.1975, c. 106, s. 46, eff. May 29, 1975.



Section 17:46B-48 - Appeal By Minority

17:46B-48. Appeal by minority
Any member of or subscriber to a title insurance rating organization may appeal to the commissioner from any action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization, and the commissioner shall, after a hearing held upon not less than 10 days' written notice to the appellant and to such rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal and to take action or make a decision upon it within 30 days. If such appeal is from the action or decision of the title insurance rating organization in rejecting a proposed addition to its filings, he may, in the event he finds that such action or decision was unreasonable, issue an order directing said rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with his findings, within a reasonable time after the issuance of such order. If the appeal is from the action of the title insurance rating organization with regard to a rate or a proposed change in or addition to its filings relating to the character and extent of coverage, he shall approve the action of said rating organization or such modification thereof as shall have been suggested by the appellant if either be made in accordance with this act.

The failure of a title insurance rating organization to take action or make a decision within 30 days after submission to it of a proposal under this section shall constitute a rejection of such proposal within the meaning of this section. If such appeal is based upon the failure of said rating organization to make a filing on behalf of such member or subscriber which is based on a system of expense allocation which differs from the system of expense allocation included in a filing made by said rating organization, the commissioner shall, if he grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding such appeal, the commissioner shall apply the standards set forth in section 43 of this act.

L.1975, c. 106, s. 47, eff. May 29, 1975.



Section 17:46B-49 - Rate Administration; Authority And Duties Of Commissioner; Rules And Regulations

17:46B-49. Rate administration; authority and duties of commissioner; rules and regulations
a. The commissioner shall promulgate reasonable rules and statistical plans, reasonably adapted to each of the rating systems on file with him, which may be modified from time to time, and which shall be used thereafter by each title insurance company, in the recording and reporting of the composition of its business, its loss and countrywide expense experience and those of its title insurance underwriters in order that the experience of all title insurance companies may be made available, at least annually, in such form and detail as may be necessary to aid him in determining whether rating systems comply with the standards set forth in this article. Such rules and plans may also provide for the recording of expense experience items which are specially applicable to this State and are not susceptible of determination by a prorating of countrywide expense experience. In promulgating such rules and plans, the commissioner shall give due consideration to the rating systems on file with him, and in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. Such rules and plans shall not place an unreasonable burden of expense on any title insurance company. No title insurance company shall be required to record or report its expense and loss experience on a classification basis that is inconsistent with the rating system filed by it, nor shall any title insurance company be required to report its experience to any agency of which it is not a member or subscriber. The commissioner may designate one or more rating organizations or other agencies to assist him in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to title insurance companies and rating organizations. The commissioner shall give preference in such designation to entities organized by and functioning on behalf of title insurance companies operating in this State. If the commissioner, in his judgment, determines that one or more of such organizations designated as statistical agent is unable or unwilling to perform its statistical functions according to reasonable requirements established from time to time by him, he may, after consultation with such statistical agent and upon 20 days notice to any affected companies, designate another person to act on his behalf in the gathering of statistical experience. The commissioner shall in such case establish the fee to be paid to such designated person by the affected companies in order to pay the total cost of gathering and compiling such experience. Agencies designated by the commissioner shall assist him in making compilations of the reported data and such compilations shall be made available, subject to reasonable rules and regulations promulgated by the commissioner, to insurers, rating organizations and any other interested parties.

b. Reasonable rules and plans may be promulgated by the commissioner for the interchange of data necessary for the application of rating plans.

c. In order to further uniform administration of rate regulatory laws, the commissioner and every title insurance company and rating organization may exchange information and experience data with insurance supervisory officials, title insurance companies and rating organizations in other states, and may consult with them with respect to rate making and the application of rating systems.

d. In addition to any powers hereinbefore expressly enumerated in this act, the commissioner shall have full power and authority, and it shall be his duty, to enforce and carry out by regulations, orders or otherwise, all and singular the provisions of this article and the full intent thereof. The commissioner may make such reasonable rules and regulations not inconsistent with this act, as may be necessary or proper in the exercise of his powers or for the performance of his duties under this article.

L.1975, c. 106, s. 48, eff. May 29, 1975.



Section 17:46B-50 - False Or Misleading Information

17:46B-50. False or misleading information
No title insurance company or title insurance agent shall willfully withhold information from, or knowingly give false or misleading information to the commissioner, or to any title insurance rating organization, of which the title insurance company is a member or subscriber, which will affect the rates or fees chargeable under this act.

L.1975, c. 106, s. 49, eff. May 29, 1975.



Section 17:46B-51 - Penalties

17:46B-51. Penalties
The commissioner may, if he finds that any title insurance rating organization, title insurance company or title insurance agent has violated any provision of this act, impose a penalty of not more than $1,000.00 for each such violation, but if he finds such violation to be willful, he may impose a penalty of not more than $5,000.00 for each such violation. Such penalties may be in addition to any other penalty provided by law.

The commissioner may suspend the license of any title insurance rating organization, title insurance company, or title insurance agent that fails to comply with an order of the commissioner within the time limited by such order, or any extension thereof, which the commissioner may grant. The commissioner shall not suspend the license of any such rating organization, company or agent for failure to comply with an order until the time prescribed for an appeal therefrom has expired, or, if an appeal has been taken, until such order has been affirmed.

The commissioner may determine when a suspension of license shall become effective, and it shall remain in effect for the period fixed by him unless he modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, reversed. No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the commissioner, stating his findings, made after a hearing held upon not less than 10 days' written notice to such person or organization, specifying the alleged violation.

L.1975, c. 106, s. 50, eff. May 29, 1975.



Section 17:46B-52 - Hearing Procedure

17:46B-52. Hearing procedure
a. Any title insurance company, title insurance rating organization or person aggrieved by any action of the commissioner, or by any rule or regulation adopted and promulgated by the commissioner, shall have the right to file a complaint with the commissioner and to have a hearing thereon before the commissioner. Pending such hearing and the decision thereon, the commissioner may suspend or postpone the effective date of such action, rule or regulation.

b. All hearings provided for in this act shall be conducted, and the decision of the commissioner on the issue or filing involved shall be rendered, in accordance with the provisions of P.L.1958, c. 68 (C. 17:1-8.5 et seq.).

L.1975, c. 106, s. 51, eff. May 29, 1975.



Section 17:46B-53 - Existing Filings And Hearings Continued

17:46B-53. Existing filings and hearings continued
All title insurance manuals of classifications, rules and rates, rating plans and modifications thereof filed under any repealed act shall be deemed to have been filed under this act, and all title insurance rating organizations licensed under such repealed act shall be deemed to have been licensed under this act. All hearings and investigations pending under such repealed act shall be deemed to have been initiated under and shall be continued under this act.

L.1975, c. 106, s. 52, eff. May 29, 1975.



Section 17:46B-54 - Forms Of Policies And Other Contracts Of Title Insurance

17:46B-54. Forms of policies and other contracts of title insurance
Every title insurance company shall file with the commissioner all forms of title policies and other contracts of title insurance before the same shall be issued. Any such filing may be made by a title insurance rating organization in behalf of all of its members or subscribers; provided, however, that members or subscribers of a rating organization may file specific deviations to forms of policies and other contracts of title insurance in the manner provided in section 46 of this act. In no event shall any title insurance company issue any such form of policy or contract until 30 days after it shall have been filed with the commissioner unless it shall have received earlier approval by the commissioner. Forms subject to filing hereunder shall include preliminary reports of title, binders for insurance and policies of insurance or guaranty, together with all the terms and conditions of insurance coverage or guaranty that relate to title to any interest in real property and which shall be offered by a title insurance company, but shall specifically exclude reinsurance contracts or agreements, all specific defects in title that may be ascertained from an examination of the risk and excepted in such reports, binders or policies, together with any affirmative assurances of the title insurance company with respect to such defects, and such further exception from coverage by reason of limitations upon the examination of the risk imposed by an applicant for insurance or through failure of an applicant for insurance to provide the data requisite to a judgment of insurability. Nothing herein contained shall authorize a title insurance company to delete or insure over an exception to or exclusion from coverage contained in forms of title policies or other approved contracts of title insurance filed hereunder except by endorsement specifically approved by the commissioner.

L.1975, c. 106, s. 53, eff. May 29, 1975.



Section 17:46B-55 - Annual Statements Of Title Insurance Companies; Form And Content

17:46B-55. Annual statements of title insurance companies; form and content
54. Annual statements of title insurance companies; form and content.



a. Every title insurance company which is authorized to do a title insurance business in this State, shall file in the office of the commissioner annually, on or before March 1, a statement, to be known as its annual statement, executed in duplicate, verified by the oath of at least two of its principal officers, showing its condition on December 31 then next preceding in the format adopted by the National Association of Insurance Commissioners and in use at the time the statement is due. The annual statement shall be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners, and all applicable provisions of law. Additionally, every title insurance company shall file quarterly statements in the format adopted by the National Association of Insurance Commissioners covering the periods ending on March 31, June 30 and September 30, which shall be filed within 45 days after each such date. Quarterly statements shall be confidential and shall not be subject to public inspection or copying pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.). All statements shall be submitted in the form and contain any additional matters the commissioner prescribes.

b. If a title insurance company domiciled in this State makes a request in writing no more than 60 days prior to December 1, the commissioner shall annually, in the month of December, furnish to that company one or more blanks in the form of the statement adopted by the National Association of Insurance Commissioners, and in use at the time furnished.

L.1975,c.106,s.54; amended 1993,c.242,s.5.



Section 17:46B-56 - Records

17:46B-56. Records
Every domestic title insurance company shall, except as hereinafter provided, keep and maintain at its principal office in this State: a. Its charter and bylaws, b. its books of account, c. a record containing the names and addresses of its stockholders, the number and class of shares held by each and the dates when they respectively became the owners of record thereof, and d. the minutes of any meetings of its stockholders, board of directors and committees thereof.

A domestic title insurance company may keep and maintain its books of account without this State if, in accordance with a plan adopted by its board of directors or trustees and approved by the commissioner, it maintains in this State suitable records in lieu thereof; provided, however, that the commissioner may after notice and hearing direct such title insurance company to return all or any of its books of account to this State if such return is reasonably necessary to protect the interest of the people of this State or to permit their inspection in this State by a director or stockholder who has shown to the satisfaction of the commissioner that he has made an application to such title insurance company for inspection of such books in good faith and for a necessary and legitimate purpose, and that such title insurance company has either declined to permit such inspection or to agree to pay any additional expenses reasonably to be incurred by the applicant, or his agent or attorney, in connection with the inspection of such books as a result of their maintenance without this State. If in the judgment of the commissioner delay in the return of any or all books of account of such title insurance company may be hazardous, or may cause irreparable injury, to the people of this State or to the policyholders of such title insurance company, he may direct the return thereof without notice and hearing.

L.1975, c. 106, s. 55, eff. May 29, 1975.



Section 17:46B-58 - Examination Of Title Insurance Companies; When Authorized Or Required

17:46B-58. Examination of title insurance companies; when authorized or required
a. The commissioner may make an examination into the affairs of any title insurance company authorized to do a title insurance business in this State as often as he deems it expedient for the protection of the interest of the people of this State.

b. The commissioner shall make an examination into the affairs of every authorized domestic title insurance company at least once in every 3 years and every title insurance rating organization at least once in every 5 years.

L.1975, c. 106, s. 57, eff. May 29, 1975.



Section 17:46B-59 - Judicial Review Of Commissioner's Action

17:46B-59. Judicial review of commissioner's action
If any title insurance company, title insurance agent, or title insurance rating organization be dissatisfied with any decision, regulation, order, rate, rule, act or administrative ruling adopted by the commissioner, such title insurance company, title insurance agent or title insurance rating organization, may appeal therefrom to the Superior Court, Appellate Division.

L.1975, c. 106, s. 58.



Section 17:46B-60 - Other Sections Applicable

17:46B-60. Other sections applicable
59. Other sections applicable. In addition to the provisions of this act, only the following provisions of the laws governing insurance companies and insurance agents as presently enacted and hereinafter amended, except as they are inconsistent with the provisions of this act, shall apply to the business of title insurance to title insurance companies, which shall be considered as within the class of insurance companies regulated by such provisions solely for the limited purpose of being subject to such provisions:

P.L.1970, c.12 (C.17:1C-1 to 17:1C-18)



P.L.1948, c.266 (C.17:3A-1 to 17:3A-7)



R.S.17:17-1,17:17-4, 17:17-5, 17:17-8 and 17:17-10



P.L.1948, c.157 (C.17:17A-1 to 17:17A-4)



P.L.1965, c.57 (C.17:17B-1 to 17:17B-8)



R.S.17:18-1, 17:18-2, 17:18-4 and 17:18-10



R.S.17:19-1 to 17:19-7



R.S.17:20-4 and 17:20-5



P.L.1966, c.85 (C.17:20-6)



R.S.17:21-1 to 17:21-3



P.L.1960, c.32, ss. 3, 4, and 5 (C.17:22-6.37 to 17:22-6.39)



P.L.1993, c.237 (C.17:22C-1 et seq.)



P.L.1993, c.239 (C.17:22D-1 et seq.)



P.L.1993, c.244 (C.17:22E-1 et seq.)



R.S.17:23-2, 17:23-4 and 17:23-5



P.L.1958, c.15 (C.17:23-6, 17:23-7)



P.L.1993, c.236 (C.17:23-20 et seq.)



P.L.1993, c.238 (C. 17:23B-1 et seq.)



R.S.17:24-5, 17:24-12



P.L.1949, c.248 (C.17:24-13 to 17:24-16)



R.S.17:25-7



R.S.17:26-1 to 17:26-3



R.S.17:27-1 to 17:27-5



P.L.1970, c.22 (C.17:27A-1 et seq.)



P.L.1993, c.241, ss. 7, 8, 9 (C.17:27A-4.1 et al.)



R.S.17:32-1, 17:32-2, 17:32-4, 17:32-8 to 17:32-10



R.S.17:32-13 and 17:32-14



P.L.1950, c.231 (C.17:32-15)



P.L.1968, c.234, ss.1 to 5 (C.17:32-16 to 17:32-20).



P.L.1993, c.245 (C.17:51A-1 et seq.)



P.L.1993, c.243 (C.17:51B-1 et al.)



L.1975,c.106,s.59; amended 1993,c.241,s.11.



Section 17:46B-61 - Repealer

17:46B-61. Repealer
All laws and parts of laws in conflict with the provisions of this act are hereby repealed insofar as they may be or have been applicable to the business of title insurance, title insurance companies, title insurance agents, or title insurance rating organizations; and, in case conflict should develop, the provisions of this act shall control and be effective.

L.1975, c. 106, s. 60.



Section 17:46B-62 - Effect Of This Act

17:46B-62. Effect of this act
The repeal by this act of any provision of law shall not revive any law heretofore repealed or superseded, nor shall this act affect any act done, liability incurred, or any right accrued or established, or any suit or prosecution, civil or criminal, pending or to be instituted to enforce any right or penalty or punish any offense under the authority of the repealed laws.

No provision of the insurance laws of this State, except as contained or referred to in this act, shall be applicable to title insurance companies, title insurance agents, title insurance rating organizations or the business of title insurance, and no law hereafter enacted shall apply to title insurance companies, title insurance agents, title insurance rating organizations or the business of title insurance unless specified to be or become so applicable.

L.1975, c. 106, s. 61.



Section 17:46C-1 - Short Title

17:46C-1. Short title
This act shall be known and may be cited as the "New Jersey Legal Services Insurance Act."

L.1981, c. 160, s. 1.



Section 17:46C-2 - Legislative Declarations

17:46C-2. Legislative declarations
It is declared that there is a need to encourage the development of effective and economically sound methods for making legal services more readily available at reasonable cost to the citizens of New Jersey; that there is a need to protect the interest of the users of legal services and of the public of this State with a minimum of restrictions on experimentation with new forms of organization, administration, or benefits; that the risks inherent in experimentation with legal services plans should be borne by the promoters of new plans rather than by the customers; that persons other than professional insurers should be permitted and encouraged to provide legal services, subject to practical and reasonable financial and regulatory requirements; that effective competition between the various systems of financing legal services should be permitted and encouraged; and that it is the purpose of this act to meet the aforementioned needs and accomplish the aforementioned objectives.

L.1981, c. 160, s. 2.



Section 17:46C-3 - Definitions

17:46C-3. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of Insurance.

b. "Insurer" means any person who obtains a certificate of authority in accordance with the provisions of section 4 of this act and any person authorized to transact the business of insurance under Subtitle 3 of Title 17 of the Revised Statutes or Subtitle 3 of Title 17B of the New Jersey Statutes.

c. "Legal insurance" means the assumption of a contractual obligation to provide specified legal services or reimbursement for legal expenses in consideration of a specified payment for an interval of time, regardless of whether the payment is made by the beneficiaries individually or by a third person for them, in such a manner that the total cost incurred by assuming the obligation is to be spread directly or individually among a group of persons. Legal insurance shall not include the provision of or reimbursement for legal services incidental to other insurance coverages such as the duty to defend, nor shall the following be considered legal insurance under the laws of this State:

(1) Retainer contracts made with individual clients with the fees based on estimates of the nature and the amount of services that will be provided to the specific client, and similar contracts made with a group of clients involved in the same or closely related legal matters such as class actions.

(2) Plans providing no benefits other than a limited amount of consultation and advice on simple matters either alone or in combination with referral services or the promise of fee discounts for other matters.

(3) Plans providing limited benefits on simple legal matters on an informal basis not involving a legally binding promise, in the context of an employment or educational or similar relationship.

(4) Legal services provided by unions or employee associations to their members in matters relating to employment or occupation.

(5) Employee benefit plans regulated by the "Employee Retirement Income Security Act of 1974," (P.L. 93-406, 29 U.S.C. 1001 et seq.).

(6) Plans or legal services provided by a legal aid office or public defender office, a military legal assistance office, a lawyer referral service operated, sponsored or approved by a bar association representative of the general bar of the geographical area in which the association exists, or any other nonprofit organization that recommends, furnishes or pays for legal services to its members or beneficiaries in a manner incidental and reasonably related to a primary purpose of such organization to promote a public interest, including, without limitation, defense of human and civil rights, elimination of prejudice and discrimination as to race, religion, sex and national origin, lessening neighborhood tensions, preservation of scenic beauty, combatting or preventing pollution, preservation of natural resources, protection of consumer interest, promotion of cultural, historical or other educational activities, and prevention of cruelty to animals.

As used herein, "contractual obligation" includes any arrangement in which those persons for whom services are to be provided under the arrangement have reasonable expectations of enforceable rights.

L.1981, c. 160, s. 3.



Section 17:46C-4 - Certificate Of Authority; Persons Entitled To Transact Business Without; Necessity For Other Persons; Application; Fee; Exemptions

17:46C-4. Certificate of authority; persons entitled to transact business without; necessity for other persons; application; fee; exemptions
a. (1) A person entitled to transact the business of insurance under Subtitle 3 of Title 17 of the Revised Statutes or Subtitle 3 of Title 17B of the New Jersey Statutes may transact the business of legal insurance in this State without having to obtain a certificate of authority under this act. This paragraph shall not by itself enlarge the powers of any corporation entitled to transact the business of insurance under Subtitle 3 of Title 17 of the Revised Statutes or Subtitle 3 of Title 17B of the New Jersey Statutes given by its articles of incorporation or charter, but shall authorize such a corporation formed under Title 14A of the New Jersey Statutes, Subtitle 3 of Title 17 of the Revised Statutes, Subtitle 3 of Title 17B of the New Jersey Statutes, Title 15 of the Revised Statutes or Title 16 of the Revised Statutes, including a hospital service corporation organized pursuant to P.L. 1938, c. 366 (C. 17:48-1 et seq.) to include in its powers the authority to transact the business of legal insurance.

(2) No other person may transact the business of legal insurance unless he applies for and obtains a certificate of authority to transact the business of legal insurance in compliance with this act.

(3) An application for a certificate of authority to transact the business of legal insurance shall be in a form prescribed by the commissioner and shall be accompanied by a fee of $250.00. If the applicant is not domiciled in this State, the application shall be accompanied by a power of attorney duly executed by the applicant appointing the commissioner and his successors in office, and duly authorized deputies, as the true and lawful attorney of the applicant in and for this State, upon whom all lawful process in any legal action or proceeding against the applicant on a cause of action arising in this State shall be served.

b. Except for section 26 of this act, this act shall not apply to any person issuing group or blanket policies if fewer than 5% of the certificate holders of insureds reside in this State and the person is regulated to a comparable extent by another state in which a larger number of certificate holders or insureds reside. Any person exempt under this subsection shall file an annual report with the commissioner in accordance with the rules and regulations promulgated by the commissioner.

L.1981, c. 160, s. 4. Amended by L.1983, c. 342, s. 1, eff. Sept. 8, 1983.



Section 17:46C-5 - Conditions For Issuance; Order Stating Person Provides Legal Insurance

17:46C-5. Conditions for issuance; order stating person provides legal insurance
a. A certificate of authority shall be issued if the commissioner is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and of good reputation;

(2) The applicant demonstrates the willingness and ability to assure that the promised benefits can be provided.

In making this determination the commissioner shall consider so far as applicable:

(a) The adequacy of capital and surplus considered in relation to the other items in subsection a. (2) of this section;

(b) The financial soundness of the applicant's arrangements for legal services and the rating system proposed to be used in connection therewith;

(c) Any agreement with another person authorized to do business under this act, an insurer licensed under the general insurance law to do business in this State, a reinsurer eligible under the laws or regulations of this State to provide reinsurance, or an agency of the Federal or State Government for insuring the payment of the cost of legal services or the provision for automatic applicability of an alternative coverage in the event the insurer is unable to perform its obligations;

(d) Any surety bond or deposit of cash or securities as a guarantee that the obligation will be duly performed; and

(e) If the applicant is licensed as an insurer under insurance laws of other states, whether the applicant has complied with the requirements of those laws.

b. At the request of an applicant, the commissioner shall issue an order stating whether a person is providing legal insurance as defined in section 3c. of this act.

L.1981, c. 160, s. 5.



Section 17:46C-6 - Policy Or Master Policy; Certificate Of Coverage; Forms; Rating System; Approval; Hearings

17:46C-6. Policy or master policy; certificate of coverage; forms; rating system; approval; hearings
a. (1) Each contractual obligation for legal insurance shall be evidenced by a policy or master policy. Legal insurance may be written on an individual basis or on a group or blanket basis in accordance with the provisions of chapter 27 of Title 17B of the New Jersey Statutes. Each person insured under a group policy shall be issued a certificate of coverage. No legal insurance policy or certificate of any kind may be issued or delivered in this State unless and until a copy of the form thereof has been approved by the commissioner.

(2) The forms shall meet the following requirements:

(a) Policies shall contain a detailed list and description of the legal services promised or the legal matters for which expenses are to be reimbursed and the amount or method of reimbursement;

(b) Policies and certificates shall indicate prominently the name of the insurer and the full address of its principal place of business;

(c) Certificates issued under group policies may summarize the terms of the master contract but shall contain a full and clear statement of the benefits provided; and

(d) Such other requirements as the commissioner shall determine.

(3) The commissioner shall disapprove a form if it is found that it:

(a) Does not meet the requirements of subsection a. (2) of this section;

(b) Is unfair, unfairly discriminatory, misleading, obscure or encourages misrepresentation or misunderstanding of the contract, including cases where the form:

(i) Provides coverage or benefits that are too restricted to achieve the purposes for which the policy is designed;

(ii) Fails to attain a reasonable degree of readability, simplicity and conciseness; or

(iii) Is misleading, deceptive or obscure because of its physical aspects such as format, typography, style, color, material or organization;

(c) Provides coverage or benefits or contains other provisions that would endanger the solvency of the insurer;

(d) Is contrary to law; or

(e) Provides coverage or benefits for legal services rendered in connection with defending criminal charges in which the victim of the crime or a member of his immediate family or any corporation or partnership in which the victim has a substantial interest contributed to the plan on behalf of the insured.

b. (1) Every person shall, before using or applying any rate to legal insurance, file with the commissioner for approval a copy of the rating system upon which such rate is based, or by which such rate is fixed or determined. From and after the date of the approval of its rating system, every insurer shall charge and receive rates fixed or determined in strict conformity therewith. The commissioner may permit an insurer to file and use a rate for a 3-year period before approving or disapproving the rate so that appropriate expense and claims experience can be obtained through a statistical plan for use in his determination of the rate.

(2) The rates produced from such rating system shall meet the following requirements:

(a) They shall be established and justified in accordance with generally accepted insurance principles including but not limited to the experience or judgment of the insurer making the rate filing or actuarial computations; and

(b) They shall not be excessive, inadequate or unfairly discriminatory. Rates shall not be deemed unfairly discriminatory because they are averaged broadly among persons insured under group or blanket policies.

(3) The commissioner may, by written order, suspend or modify the requirement for filing and approval for any risk, group or class of risk the rates for which cannot practically be filed before they are used.

c. If the commissioner disapproves a filing he shall notify the person making it in writing specifying therein the reasons for disapproval. A hearing shall be granted after a request in writing by any such person aggrieved by the disapproval. The commissioner may, after notice and hearing, disapprove any rating system that has been previously approved; provided that such disapproval shall apply only to rating systems used on and after the date of said disapproval.

d. The commissioner may require the submission of whatever relevant information is reasonably necessary in determining whether to approve or disapprove a filing made pursuant to subsection a. or b. of this section.

L.1981, c. 160, s. 6.



Section 17:46C-7 - Transaction Of Business Of Legal Insurance Along With Any Other Business; Segregated Accounts

17:46C-7. Transaction of business of legal insurance along with any other business; segregated accounts
Except for employee welfare benefit plans regulated by the "Employee Retirement Income Security Act of 1974" (P.L. 93-406, 29 U.S.C. 1001 et seq.), a person who obtains a certificate of authority under this act and who transacts the business of legal insurance along with any other business shall transact legal insurance wholly within a segregated account in accordance with the following requirements:

a. The segregated account shall satisfy the financial requirements for issuance of a certificate of authority;

b. Except under subsections f. and g. of this section the income and assets attributable to a segregated account shall always remain identifiable with the account but, unless the commissioner so orders, the assets need not be kept physically separate from other assets of said person. The income, gains and losses, whether or not realized, from assets attributable to a segregated account shall be credited to or charged against the account without regard to other income, gains or losses of said person;

c. Except under subsection d. of this section, the assets attributable to a segregated account shall not be chargeable with any liabilities arising out of any other business of the person, nor shall any assets not attributable to the account be chargeable with any liabilities arising out of the segregated account;

d. The segregated account shall be deemed an insurer within the meaning of P.L.1975, c. 113 (C. 17:30C-1 et seq.). Claims remaining unpaid after completion of the liquidation under P.L.1975, c. 113 (C. 17:30C-1 et seq.) shall be liens against the interests of shareholders, if any, in all of said person's assets that are not liquidated;

e. Assets allocated to segregated accounts shall be the property of said person, which person shall not be nor hold himself out to be a trustee of the assets;

f. Said person may allocate a portion or part of a particular asset to the segregated account;

g. Said person may by an identifiable act transfer assets to or from the segregated account if:

(1) The terms are fair and reasonable; and

(2) The books, accounts and records of each party having an interest in the account are so maintained as to clearly and accurately disclose the precise nature and details of the transaction.

L.1981, c. 160, s. 7.



Section 17:46C-8 - Management Contract; Approval

17:46C-8. Management contract; approval
a. An insurer who obtains a certificate of authority in accordance with the provisions of section 4 of this act may not enter into any management contract, unless the contract is first filed with the commissioner and not disapproved under this section.

b. The commissioner shall disapprove a contract under subsection a. of this section if he finds that:

(1) It subjects the insurer to excessive charges; or

(2) The contract extends for an unreasonable period of time; or

(3) The contract does not contain fair and adequate standards of performance; or

(4) The persons empowered under the contract to manage the insurer are not sufficiently trustworthy, competent, experienced and free from conflict of interest to manage the insurer with due regard for the interests of its insureds, creditors or the public; or

(5) The contract contains provisions which impair the interests of the insurer's insureds or creditors or the public.

L.1981, c. 160, s. 8.



Section 17:46C-9 - Annual Report By Insurers; Exceptions

17:46C-9. Annual report by insurers; exceptions
An insurer other than an insurer authorized to transact the business of insurance under subtitle 3 of Title 17 of the Revised Statutes or subtitle 3 of Title 17B of the New Jersey Statutes shall annually, on or before the first day of March, file with the commissioner a report covering the preceding calendar year verified by at least two principal officers. The report shall be on forms prescribed by the commissioner and shall include:

a. A financial statement of the insurer's legal insurance business on December 31 of the year last preceding, including:

(1) Its balance sheet, and

(2) Its receipts and disbursements for the preceding year;

b. Any material changes in the information submitted pursuant to section 5 of this act;

c. Such information about the number of persons insured and terminated as may be prescribed by the commissioner;

d. Such other information relating to the performance of the insurer as is necessary to enable the commissioner to carry out his duties under this act.

L.1981, c. 160, s. 9.



Section 17:46C-10 - Reserves

17:46C-10. Reserves
An insurer shall maintain the reserves necessary for the sound operation of the business including unearned premium reserves in a manner to be determined by the commissioner.

L.1981, c. 160, s. 10.



Section 17:46C-11 - Investments

17:46C-11. Investments
The investable funds generated through the transaction of the business of legal insurance by a person who obtains a certificate of authority under this act shall be invested in securities or other investments permitted by the laws of this State for the investment of assets of life insurers or in such other securities or investments as the commissioner shall permit.

L.1981, c. 160, s. 11.



Section 17:46C-12 - Regulation Of Trade Practices

17:46C-12. Regulation of trade practices
Except where inconsistent with this act, P.L.1947, c. 379 (C. 17:29B-1 to 17:29B-14) shall apply to persons obtaining a certificate of authority under this act.

L.1981, c. 160, s. 12.



Section 17:46C-13 - Rules And Regulations

17:46C-13. Rules and regulations
The commissioner shall promulgate rules and regulations to provide for the licensing of agents and brokers under this act, including the establishment of examination and licensing fees, and such other rules and regulations as are necessary or proper to carry out the provisions of this act, which rules and regulations are consistent with licensing requirements and standards in Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes.

L.1981, c. 160, s. 13.



Section 17:46C-14 - Commissions To Nonlicensees And Rebates; Prohibition

17:46C-14. Commissions to nonlicensees and rebates; prohibition
Commissions may not be paid to nonlicensees. Rebates are prohibited to the same extent as under Titles 17 of the Revised Statutes and 17B of the New Jersey Statutes. Penalties for noncompliance with this section shall be consistent with the licensing provisions of Titles 17 of the Revised Statutes and 17B of the New Jersey Statutes.

L.1981, c. 160, s. 14.



Section 17:46C-15 - Examination Of Insurers; Expenses; Payment

17:46C-15. Examination of insurers; expenses; payment
The commissioner, in accordance with the procedures set forth in R.S. 17:23-4 et seq., shall make an examination of the affairs of any insurer obtaining a certificate of authority under this act as often as he deems it necessary for the protection of the interest of the people of this State. The commissioner shall have the power to charge the expenses of examination to the insurer in the manner in which they are charged under Titles 17 of the Revised Statutes and 17B of the New Jersey Statutes.

L.1981, c. 160, s. 15.



Section 17:46C-16 - Report Of Violations Of Code Of Professional Responsibility

17:46C-16. Report of violations of Code of Professional Responsibility
The commissioner shall report to the New Jersey Supreme Court any information which he considers to be indicative of possible violations of the Code of Professional Responsibility of the American Bar Association as amended by the New Jersey Supreme Court.

L.1981, c. 160, s. 16.



Section 17:46C-17 - Suspension Or Revocation

17:46C-17. Suspension or revocation
The commissioner may suspend or revoke any certificate of authority issued to a person transacting the business of legal insurance under this act, after notice and hearing, for violation of any provision of the act.

L.1981, c. 160, s. 17.



Section 17:46C-18 - Liquidation Or Dissolution

17:46C-18. Liquidation or dissolution
Any liquidation or dissolution of a person transacting the business of legal insurance shall be accomplished in accordance with the provisions of P.L.1975, c. 113 (C. 17:30C-1 et seq.).

L.1981, c. 160, s. 18.



Section 17:46C-19 - Fees; Payment

17:46C-19. Fees; payment
Every person subject to this act shall pay to the commissioner fees required by R.S. 17:33-1.

L.1981, c. 160, s. 19.



Section 17:46C-20 - Retaliatory Tax Provisions; Application

17:46C-20. Retaliatory tax provisions; application
The provisions of P.L.1950, c. 231 (C. 17:32-15) relating to retaliatory tax provisions shall apply to insurers under this act.

L.1981, c. 160, s. 20.



Section 17:46C-21 - Applications, Filings And Reports As Public Documents; Application Of Attorney-client Privilege; Validity Of Independent Judgment Of Attorney

17:46C-21. Applications, filings and reports as public documents; application of attorney-client privilege; validity of independent judgment of attorney
All applications, filings, and reports required under this act shall be treated as public documents. Nothing contained in this act shall require the filing, reporting or disclosure of information or material which is subject to an attorney-client privilege or confidence, and no insurer shall question the independent judgment of an attorney providing legal services hereunder.

L.1981, c. 160, s. 21.



Section 17:46C-22 - Unauthorized Insurers; Submission To Jurisdiction Of State

17:46C-22. Unauthorized insurers; submission to jurisdiction of state
Subject to the provisions of this act, P.L.1952, c. 330 (C. 17:51-1 to 17:51-5), relating to unauthorized insurers, shall apply to persons transacting the business of legal insurance.

L.1981, c. 160, s. 22.



Section 17:46C-23 - Application Of Titles 17 And 17b To Insurers Authorized To Transact Business Under Subtitle 3

17:46C-23. Application of Titles 17 and 17B to insurers authorized to transact business under Subtitle 3
The provisions of Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes shall apply generally to legal insurance offered by insurers authorized to transact the business of insurance and regulated under Subtitle 3 of Title 17 of the Revised Statutes or Subtitle 3 of Title 17B of the New Jersey Statutes; provided, however, that legal insurance sold by such insurers shall be subject to sections 2, 3, 4b., 6, 8, 13, 14, 18 and 20 of this act rather than to the corresponding sections of Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes; and further provided that the provisions of P.L.1974, c. 17 (C. 17:30A-1 et seq.) shall not apply to legal insurance offered by such insurers.

L.1981, c. 160, s. 23.



Section 17:46C-24 - Titles 17 And 17b; Application To Orders Or Rules And Regulations; Inapplicability To Insurer Authorized Under This Act

17:46C-24. Titles 17 and 17B; application to orders or rules and regulations; inapplicability to insurer authorized under this act
a. Orders or rules and regulations issued under the provisions of this act shall be issued in accordance with the provisions of Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes. The provisions of N.J.S. 17B-34:11 shall apply in matters not specifically provided for herein.

b. Except as otherwise provided in this act, the provisions of Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes shall not apply to insurers authorized under this act.

L.1981, c. 160, s. 24.



Section 17:46C-25 - Violations; Penalty; Enforcement; Expenses For Enforcement Of Act; Payment

17:46C-25. Violations; penalty; enforcement; expenses for enforcement of act; payment
The penalty for each violation of any section of this act or any supplement thereto, shall be a penalty not exceeding $1,000.00 for the first offense and not exceeding $2,000.00 for each succeeding offense. Any penalty provided for herein shall be enforced and collected by the commissioner in the name of the State in a summary proceeding in accordance with "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). A warrant may issue in lieu of a summons. Upon the failure of the defendant to pay forthwith the amount of any money judgment rendered against him, such defendant shall be committed to the county jail as provided in said penalty enforcement law until the penalty and costs are paid. Penalties shall be paid to the commissioner for the use of the State. The necessary expenses for enforcing the provisions of this act when not otherwise provided for, shall be paid out of the penalties so collected and the fees and taxes paid by insurance companies of other States and foreign countries.

L.1981, c. 160, s. 25.



Section 17:46C-26 - Person Transacting Business Prior To Effective Date; Application; Continuance Of Operation

17:46C-26. Person transacting business prior to effective date; application; continuance of operation
Any person who has been transacting the business of legal insurance for more than 90 days prior to the effective date of this act shall submit an application for a certificate of authority under section 4 of this act within 90 days of the effective date of this act and that applicant may continue to operate until the commissioner acts upon the application. In the event that an application is denied under section 5 of this act, the applicant shall be treated as a legal insurer whose certificate of authority has been revoked.

L.1981, c. 160, s. 26.



Section 17:46C-29 - Nonapplicability Of Authority Of Commissioner To Discipline Or Regulation Of Attorneys

17:46C-29. Nonapplicability of authority of commissioner to discipline or regulation of attorneys
Nothing contained in this act shall give the commissioner authority concerning regulation or suspension of attorneys admitted to practice in this State, or authority over attorneys' agreements or fees with individual clients or organizations.

L.1981, c. 160, s. 29.



Section 17:46C-30 - Severability

17:46C-30. Severability
If any section in this act or any part of any section is declared invalid or unconstitutional, such declaration of invalidity shall not affect the validity of the remaining portions thereof.

L.1981, c. 160, s. 30.



Section 17:46C-31 - Liberal Construction Of Act

17:46C-31. Liberal construction of act
This act shall be liberally construed to effectuate the purposes set forth in section 2.

L.1981, c. 160, s. 31.



Section 17:46D-1 - Hospital, Medical Benefits For Pets

17:46D-1. Hospital, medical benefits for pets
Any insurer writing any coverage to which the provisions of R.S.17:17-1 apply may offer group or individual policies or contracts which provide benefits for hospital and medical services for pets, provided that these services are provided by a veterinarian licensed pursuant to chapter 16 of Title 45 of the Revised Statutes or by the laws of any other state. The policy or contract may provide for exclusions or deductibles, or both. As used in this section, "pet" means any domesticated animal normally maintained in or near the household of the owner thereof.

L.1987, c.377, s.1; amended 1989,c.69,s.1.



Section 17:47-1 - Insurance On Lloyds Plan Authorized

17:47-1. Insurance on Lloyds plan authorized
Individuals, partnerships or associations of individuals, hereinafter designated "underwriters" , may engage in the business of insurance in this state as insurers on the Lloyds plan, whereby each associate underwriter becomes liable for a proportionate amount insured by a policy, in accordance with the provisions of this chapter, and not otherwise.



Section 17:47-2 - Classes Of Risks

17:47-2. Classes of risks
The underwriters when authorized as hereinafter provided may insure classes of risks as follows:

a. Against loss or damage to property by fire, lightning or tempest on land.

b. Upon vessels, freight, goods, money, effects, bottomry and respondentia interests and every insurance appertaining to or connected with marine and inland risks of navigation and transportation, including insurance against loss or damage to automobiles or other vehicles, whether stationary or being operated under their own power, by any of the hazards of fire, lightning, tempest, explosion, transportation by land or water, collision, burglary and theft, and against legal liability for damage to property of others resulting from their maintenance and operation.

c. Against loss or damage by water to any goods or premises arising from the breakage or leakage of sprinklers, pumps or other apparatus erected for extinguishing fires, and of water pipes, and against accidental injury to the sprinklers and other apparatus.



Section 17:47-3 - Declaration Filed With Commissioner

17:47-3. Declaration filed with commissioner
The underwriters shall file with the commissioner a declaration, signed and sworn to by their duly authorized attorney or attorneys in fact, setting forth:

a. The name or title under which the business is to be conducted, which shall not be so similar to that of any existing corporation, association of insurers on the Lloyds plan or interinsurance association as in the opinion of the commissioner is calculated to deceive;

b. The location of the principal office at which the business is to be conducted;

c. A copy of the form of power of attorney, agreement or other authority of the attorney or attorneys in fact, setting forth the character of their representatives and authority and the agreement between the underwriters;

d. Copies of the forms of policy contracts or agreements under or by which insurance is to be effected;

e. The names and addresses of all the underwriters proposing to engage in the business;

f. The designation and appointment of the commissioner as attorney for service of legal process;

g. The kind or kinds of insurance to be transacted;

h. That a fund for the protection of policyholders is in the possession, within the United States, of the attorney or attorneys in fact or the committee for the underwriters, and is either in cash or invested as required by the laws of the state in which the principal office of the underwriters is located in respect to securities deposited by insurance corporations authorized to transact similar kinds of insurance, the fund to be in excess of all liabilities and to amount to one hundred thousand dollars if the applicants desire to be authorized to transact the kind of insurance specified in any one of the paragraphs "a" , "b" , or "c" , of section 17:47-2 of this title and the additional sum of fifty thousand dollars for each additional paragraph if the applicants desire to be authorized to transact the kinds of insurance specified in more than one of the paragraphs "a" , "b" , or "c" , of said section 17:47-2;

i. The number of underwriters, which shall not be less than fifteen, and that each underwriter is worth in his own right not less than twenty thousand dollars over and above all his debts and liabilities;

j. A statement showing a list of all cash and invested assets owned by the associate underwriters as such and their estimated value, and of all liabilities including unearned premiums on risks in force.



Section 17:47-4 - Certificate Of Authority; Examination Of Underwriters; Renewal

17:47-4. Certificate of authority; examination of underwriters; renewal
Upon the filing of the declaration, the commissioner shall examine it, and if it appears to him that all the statements made therein are true and that the rights of the policyholders will be protected thereunder, he may issue a certificate of authority to the underwriters under the name chosen and approved, stating that they are authorized to transact business in this state and specifying the particular kind or kinds of insurance they are authorized to transact. Prior to the issuance of the certificate of authority the commissioner may cause an examination to be made of the affairs and financial condition of the underwriters applying for the certificate.

The certificate of authority shall be renewed annually, and no person shall transact the business of insurance in this state for the underwriters until the certificate has been issued or during its suspension or revocation.



Section 17:47-5 - Additional Or Substituted Underwriters

17:47-5. Additional or substituted underwriters
The underwriters applying for a certificate of authority hereunder may, after the issuance of the certificate, be joined by other underwriters, additional or substituted. The other underwriters shall comply with the provisions of this chapter and shall be held to be bound by the documents on file with the commissioner concerning the authorized underwriters, in the same manner and to the same extent as though they had been original applicants for the certificate of authority.



Section 17:47-6 - Deposit By Alien Underwriters; Exceptions

17:47-6. Deposit by alien underwriters; exceptions
If any of the underwriters applying for the certificate of authority hereunder is not a citizen of the United States, each such alien underwriter shall at the time of the making of the application for a certificate of authority, deposit with the commissioner the sum of five thousand dollars in cash or in such securities as are required by law for the investment of the capital of insurance companies authorized to do similar kinds of insurance business in this state, or in the kinds of securities the commissioner approves. The provisions of this section as to deposits shall not apply if the alien underwriter is one of an association of underwriters (1) having on deposit with an insurance department of any state of the United States or in the hands of a bank or trust company therein as trustee, cash or approved securities worth not less than one hundred thousand dollars, held in trust for the benefit of all their policyholders in the United States; or (2) nine-tenths of the association of underwriters are at all times citizens of the United States and who have complied with all other provisions of this chapter.



Section 17:47-7 - Return Of Deposits

17:47-7. Return of deposits
After the conditions of any deposits made under this chapter have been fulfilled and the certificate of authority granted to the underwriters has been canceled or they have voluntarily withdrawn from and have ceased doing business in this state, the commissioner shall return to the underwriters or their duly authorized representatives for this purpose specifically designated by them, or their principal attorney or attorneys in fact, all securities and cash so deposited in this state.



Section 17:47-8 - Exposure To Loss Limited

17:47-8. Exposure to loss limited
No association of underwriters authorized hereunder to do business in this state shall expose themselves to loss on any one risk in excess of ten per cent of their net cash and invested assets and of the underwriting liability of the individual underwriters. So much, however, of any risk as shall be reinsured in an association of underwriters or insurance corporation lawfully transacting business in this state, shall not be considered part of the risk.



Section 17:47-9 - Certain Other Laws Applicable

17:47-9. Certain other laws applicable
All associations of underwriters authorized hereunder and their representatives and agents shall be subject to the same supervision, required to make the same reports and pay the same taxes and fees, and in other respects subject to the same obligations and penalties as are imposed by the laws of this state on foreign insurance corporations transacting the same or similar kinds of business and the agents thereof, except as herein otherwise expressly provided.



Section 17:47-10 - Certain Information Furnished Commissioner

17:47-10. Certain information furnished commissioner
Any association of underwriters authorized hereunder shall from time to time furnish to the commissioner, under oath of their attorney or attorneys in fact, such information as the commissioner requires respecting the conduct of their affairs, changes in the name under which the business is done, the establishment of branch offices and their location, and any change in the membership of the underwriters and their attorney or attorneys in fact, including any amendment to the power of attorney, agreements or articles of association of underwriters.



Section 17:47-11 - Revocation Or Suspension Of Certificate Of Authority

17:47-11. Revocation or suspension of certificate of authority
The certificate of authority issued hereunder to any association of underwriters may be revoked or suspended if it violates or neglects to comply with any provision of law obligatory upon it, or when its net cash or invested funds are reduced below the minimum specified in paragraph "h" of section 17:47-3 of this title.



Section 17:47-12 - Penalty For Violations

17:47-12. Penalty for violations
Any person who as principal, attorney, agent, broker or other representative, engages in the business contemplated by this chapter, or any variety or portion thereof, without complying with the requirements hereof, or who violates any provisions of this chapter, shall be guilty of a misdemeanor and sentenced to pay a fine of not less than fifty nor more than five hundred dollars.



Section 17:47-13 - Exception To Application Of Chapter

17:47-13. Exception to application of chapter
Nothing contained in this chapter shall apply to interinsurers or reciprocal underwriters.



Section 17:47A-1 - Short Title

17:47A-1. Short title
1. This act shall be known and may be cited as the "New Jersey Risk Retention Act."

L.1993,c.240,s.1.



Section 17:47A-2 - Definitions.

17:47A-2 Definitions.

2.As used in this act:

"Commissioner" means the Commissioner of Banking and Insurance.

"Completed operations liability" means liability arising out of the installation, maintenance or repair of any product at a site which is not owned or controlled by any person who performs that work or any person who hires an independent contractor to perform that work, and includes liability for activities which are completed or abandoned before the date of the occurrence which gives rise to the liability.

"Deductible" means any arrangement under which an insurer pays claims and then seeks reimbursement from the insured, except that the insurer's obligation to pay claims is not contingent upon reimbursement from the insured.

"Doing business in this State" means solicitation in this State, having group members in this State, or having an office in this State.

"Domicile" means, with respect to a purchasing group: for a corporation, the state in which the purchasing group is incorporated; for an unincorporated entity, the state of its principal place of business.

"Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to meet obligations to policyholders with respect to known claims and reasonably anticipated claims or to pay other obligations in the normal course of business.

"Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance and any other arrangement for shifting and distributing risk which is determined to be insurance pursuant to the laws of this State.

"Liability" means legal liability for damages, including the cost of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of: any profit or non-profit business, trade, product, services, including professional services, premises, or operations; or any activity of any state or local government or any agency or political subdivision thereof, but does not include personal risk liability or an employer's liability with respect to its employees other than legal liability under the federal "Employers' Liability Act," 45 U.S.C. s.51 et seq.

"Personal risk liability" means liability for damages because of injury to any person, damage to property or other loss or damage resulting from any personal, familial or household responsibilities or activities, rather than from the responsibilities or activities referred to under the definition of "liability" in this section.

"Plan of operation" or a "feasibility study" means an analysis which presents the expected activities and results of the risk retention group, including: information sufficient to verify that its members are engaged in business or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; for each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer; historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available; pro forma financial statements and projections; appropriate opinions by a qualified actuary, including the determination of minimum premium or participation levels and capitalization required to commence operations and to prevent a hazardous financial condition, which shall be in the format and otherwise satisfy all requirements established by the commissioner for loss reserve actuarial opinions required to be submitted by licensed property and casualty insurers in this State; identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies and reinsurance agreements; identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state; and such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state.

"Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product. "Product liability" does not include the liability of any person for those damages if the product involved was in the possession of that person when the incident giving rise to the claim occurred.

"Purchasing group" means any group which: has as one of its purposes the purchase of liability insurance on a group basis; purchases such insurance only for its group members and only to cover their similar or related liability exposure; is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; and is domiciled in this or any other state.

"Retrospectively rated" means a rating plan or system, whereby the premium payable by an insured is subject to a contractual adjustment after the expiration of the policy based upon actual incurred experience.

"Risk retention group" means any corporation or other limited liability association: which is organized for the primary purpose of, and whose primary activity consists of, assuming and spreading all, or any portion, of the liability exposure of its group members; which is chartered and licensed as a liability insurance company and is authorized to engage in the business of insurance under the laws of any state, or prior to January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands, and before that date, certified to the commissioner of insurance, or other appropriate official, of at least one state that it satisfied the capitalization requirements of that state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as defined in the federal "Product Liability Risk Retention Act of 1981," Pub.L.97-45 (15 U.S.C. s.3901 et seq.), before October 27, 1986; which does not exclude any person from membership in the group solely to provide for members of that group a competitive advantage over such a person; which has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group, or has as its sole owner an organization which has as its members only persons who comprise the membership of the risk retention group and its owners are the only persons who comprise the membership of the risk retention group and who are provided insurance by such group; whose members are engaged in businesses or activities similar or related with respect to the liability to which those members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; whose activities do not include the provision of insurance, other than liability insurance for assuming and spreading all or any portion of the liability of its group members, and reinsurance with respect to the similar or related liability exposure of any other risk retention group, or any member of any other group, which is engaged in businesses or activities so that this group or member meets the requirement that members are engaged in businesses or activities similar or related with respect to the liability to which those members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations for membership in the risk retention group which provides the reinsurance; and the name of which includes the phrase "risk retention group."

"Self-insured retention" means any fund or other arrangement to pay claims other than by an insurer, or any arrangement under which an insurer has no obligation to pay claims on behalf of an insured if it is not reimbursed by the insured.

"Similar insurance source" means an insurer authorized or admitted to do business in this State or a non-authorized surplus lines insurer eligible to do business in this State.

"Special risk" means a commercial lines insurance risk as specified on a list promulgated by the commissioner, which is of an unusual nature or high loss hazard or is difficult to place or rate, or which is excess or umbrella, or which is eligible for export; or a commercial lines insurance risk, other than a medical malpractice liability insurance risk as set forth under P.L.1982, c.114 (C.17:29AA-1 et seq.), which produces a minimum annual premium in excess of $10,000. Additions or deletions to the list promulgated may be made by the commissioner without a hearing upon notice to all licensed insurers.

"State" means this State, any other state of the United States or the District of Columbia.

L.1993, c.240, s.2; amended 2009, c.248, s.5.



Section 17:47A-3 - Requirements For Establishment Of Risk Retention Group

17:47A-3. Requirements for establishment of risk retention group
3. a. Any person wishing to establish a risk retention group chartered and licensed to write only liability insurance in this State shall, in addition to meeting the requirements pursuant to R.S.17:17-1 et seq., submit to the commissioner, on a form prescribed by the commissioner, a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within 10 days of any such change. The group shall not offer any additional kinds of liability insurance in this State, or in any other state, until a revision of such plan or study is approved by the commissioner.

b. At the time of filing its application for charter, the risk retention group shall provide to the commissioner in summary form the following information, upon receipt of which the commissioner shall forward this information to the National Association of Insurance Commissioners:

(1) the identity of the initial members of the group;



(2) the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group;

(3) the amount and nature of initial capitalization;



(4) the coverages to be afforded; and



(5) the states in which the group intends to operate.



Providing this information to the National Association of Insurance Commissioners is in addition to, and shall not be deemed to satisfy, the requirements of this act.

c. Each risk retention group chartered in this State pursuant to this act shall be chartered and licensed to write only liability insurance in this State as provided in R.S.17:17-1 et seq., and is subject to the provisions of R.S.17:17-1 et seq. to the extent it is applied to insurers chartered and licensed in this State.

d. Notwithstanding any other provision of law to the contrary, all risk retention groups chartered in this State shall file an annual statement in the form adopted by the National Association of Insurance Commissioners and completed in accordance with its instructions and the National Association of Insurance Commissioners Accounting Practices and Procedures Manual and all applicable statutes and administrative rules. Additionally, all risk retention groups chartered in this State shall file quarterly statements covering the periods ending on March 31, June 30, and September 30, which statements shall be filed within 45 days after the end of each quarterly period. Quarterly statements shall be confidential and shall not be subject to public inspection or copying pursuant to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

e. Every risk retention group chartered in this State shall provide the following notice in 10-point, boldface type, in every policy of insurance issued by the group:

"NOTICE



This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state.

State insolvency guaranty funds are not available for your risk retention group."

L.1993,c.240,s.3.



Section 17:47A-4 - Required Submissions By Foreign Risk Retention Group

17:47A-4. Required submissions by foreign risk retention group
4. a. Each risk retention group which is licensed under the laws of any other state and which seeks to do business as a risk retention group in this State shall, before doing business in this State, submit to the commissioner:

(1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, the date of its charter and admission as a licensed insurer and its principal place of business;

(2) A copy of its plan of operation or feasibility study and revisions of such plan or study submitted to the state or states in which the risk retention group is chartered and licensed, except that the provision relating to a plan of operation or feasibility study shall not apply with respect to any line or classification of liability insurance which:

(a) was defined in the "Product Liability Risk Retention Act of 1981," Pub.L.97-45 (15 U.S.C. s.3901 et seq.), before October 27, 1986; and

(b) was offered before such date by any risk retention group which had been chartered and operating for not less than three years before such date.

The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by this subsection at the same time such revision is submitted to the commissioner of its chartering state;

(3) A statement of registration, for which a filing fee shall be established by the commissioner, which designates the commissioner as its agent for the purpose of receiving service of legal documents or process; and

(4) Any other information, including information regarding membership, which may be required by the commissioner to verify that the risk retention group is qualified under the definition of "risk retention group" pursuant to section 2 of this act.

b. No risk retention group may offer any kind of liability insurance in this State until it is notified by the commissioner that the risk retention group is qualified under the definition of "risk retention group" pursuant to section 2 of this act.

c. Each risk retention group which has received notice of qualification from the commissioner to do business in this State shall submit to the commissioner on a reasonable and timely basis:

(1) A copy of the group's annual financial statement submitted to the state in which the risk retention group is chartered and licensed as an insurance company, which shall be certified by an independent certified public accountant, and contain an opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist acceptable to the commissioner;

(2) A copy of each examination of the risk retention group as certified by the chartering state's commissioner or public official conducting the examination;

(3) Upon request of the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group;

(4) An annual financial statement filing fee in an amount established by the commissioner; and

(5) Such additional information as may be required to verify its continuing qualification as a risk retention group pursuant to the definition of "risk retention group" in section 2 of this act.

d. To the extent that licensed insurance producers are utilized by a risk retention group pursuant to this act, those producers shall keep a complete and separate record of all policies procured from each such risk retention group, which records shall be open to examination by the commissioner, as provided in Title 17 of the Revised Statutes. These records shall, for each policy and for each kind of insurance provided thereunder, include the following:

(1) the limit of liability;



(2) the time period covered;



(3) the effective date;



(4) the name of the risk retention group which issued the policy;

(5) the gross premium charged; and



(6) the amount of return premiums if any.



e. Each risk retention group, its agents and representatives shall comply with the requirements governing the settlement of claims set forth in section 4 of P.L.1947, c.379 (C.17:29B-4), and any other State law regarding deceptive, false or fraudulent acts or practices.

f. Each risk retention group shall submit to an examination by the commissioner to determine its financial condition, if the commissioner or other appropriate official of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within 60 days after a request by the commissioner of this State. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioners' Examiner Handbook. The risk retention group shall pay the reasonable expenses of an examination upon presentation by the commissioner of a detailed account of the expenses.

g. Every application form for insurance from a risk retention group, and every policy issued by a risk retention group, on its front and declaration pages, shall contain in 10-point, boldface type the following notice:

"NOTICE



This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state.

State insolvency guaranty funds are not available for your risk retention group."

h. Each risk retention group shall comply with any lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by the commissioner pursuant to the laws governing the rehabilitation, liquidation, or conservation of assets of insurers, if there has been a finding of financial impairment after an examination pursuant to this section.

i. Each risk retention group shall comply with an injunction issued by a court of competent jurisdiction upon a petition by the commissioner alleging that the group is in a hazardous financial condition or is financially impaired.

L.1993,c.240,s.4.



Section 17:47A-5 - Prohibitions For Risk Retention Groups; Taxation Of Premiums

17:47A-5. Prohibitions for risk retention groups; taxation of premiums
5. a. No risk retention group, whether chartered in this State or another state, shall:

(1) Solicit the sale of or sell insurance to any person who is not eligible for membership in the group;

(2) Solicit the sale of or sell insurance if it is deemed to be in a hazardous condition or financially impaired;

(3) Sell or offer for sale any insurance coverage which is not permitted by the provisions of Title 17 of the Revised Statutes or which is declared unlawful by the highest court of this State; or

(4) Be owned by or controlled directly or indirectly by an insurer, or have an insurer as a member, except that this shall not apply in the case of a risk retention group in which all the members are insurers.

b. Notwithstanding the provisions of any other law to the contrary, no policy of insurance issued by a risk retention group, whether chartered in this State or otherwise, shall be required to be countersigned by an insurance producer residing in this State.

c. All premiums paid to risk retention groups not chartered in this State for coverage on risks within this State are subject to taxation at the same rate and are subject to the same interest, fines and penalties for nonpayment as that taxation which is applicable to surplus lines insurers. All premiums paid to risk retention groups chartered in this State for coverage on risks within this State are subject to taxation at the same rate and shall be subject to the same interest, fines, and penalties for nonpayment as that taxation which is applicable to foreign admitted insurers.

d. Each risk retention group, whether chartered in this State or otherwise, shall report all premiums paid to it which are attributable to risks insured within this State and shall remit the taxes owed on such premiums to, and on a form and in a manner required by, the Director of the Division of Taxation, in consultation with the commissioner.

L.1993,c.240,s.5.



Section 17:47A-6 - Additional Information Required

17:47A-6. Additional information required
6. In addition to complying with the applicable provisions of this act, any risk retention group doing business in this State prior to the effective date of this act shall, within 90 days of that date, submit to the commissioner the information set forth in subsection a. of section 4 of this act.

L.1993,c.240,s.6.



Section 17:47A-7 - Formation Of Purchasing Group

17:47A-7. Formation of purchasing group
7. a. Only a group of persons with similar exposure to risk may form a purchasing group for the purpose of purchasing liability insurance. A purchasing group and its insurer or insurers shall be subject to all applicable laws of this State, except that a purchasing group and its insurer or insurers shall be exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) Prohibit the establishment of a purchasing group;



(2) Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters;

(3) Prohibit a purchasing group or its members from purchasing insurance on a group basis described in paragraph (2) of this subsection;

(4) Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) Require that a purchasing group have a minimum number of members, common ownership or affiliation, or certain legal forms;

(6) Require that a certain percentage of a purchasing group obtain insurance on a group basis;

(7) Otherwise discriminate against a purchasing group or any of its members; or

(8) Require that any insurance policy issued to a purchasing group or to any of its members be countersigned by an insurance producer residing in this State.

b. Each purchasing group with members located in this State shall, before doing business in this State, register with the commissioner, on a form prescribed by the commissioner, which form shall:

(1) Identify the state in which the group is domiciled;



(2) Identify all other states in which the group intends to do business;



(3) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(4) Identify the insurer or insurers from which the group intends to purchase its insurance and the domicile of that insurer;

(5) Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this State;

(6) Identify the principal place of business of the group; and



(7) Provide any other information as may be required by the commissioner to verify that the purchasing group is qualified according to the definition of "purchasing group" under section 2 of this act.

A purchasing group shall, within 10 days, notify the commissioner of any changes in any of the items set forth in this subsection.

c. The application for registration shall be accompanied by a registration fee in an amount established by the commissioner.

d. Each purchasing group registered pursuant to this section shall submit to the commissioner from time to time, as he may require, reports relative to the group's operations, including, but not limited to, information required by the commissioner to:

(1) verify that the entity qualifies as a purchasing group;



(2) determine where the purchasing group is located; and



(3) determine the appropriate tax treatment.



e. Each purchasing group registered pursuant to this section shall be subject to audits or examinations as the commissioner may deem necessary.

f. No purchasing group with members located in this State shall solicit business in this State, nor shall any person solicit, negotiate or effect a contract of insurance or accept any fee or commission on a risk located in this State which is to be effected through a purchasing group unless the purchasing group is notified by the commissioner that it is registered pursuant to the provisions of this section.

g. Each purchasing group with members located in this State shall file a statement with the commissioner which designates the commissioner as agent of the purchasing group for service of legal documents or service of process, except that this shall not apply in the case of any purchasing group which only purchases insurance that was authorized under the federal "Product Liability Risk Retention Act of 1981," Pub.L.97-45 (15 U.S.C. s.3901 et seq.), which:

(1) Was domiciled prior to April 1, 1986 and is domiciled on or after October 27, 1986 in any state of the United States;

(2) Prior to October 27, 1986, purchased insurance from an insurance carrier licensed in any state and since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; or

(3) Was a purchasing group pursuant to the provisions of the "Product Liability Risk Retention Act of 1981," Pub.L.97-45 (15 U.S.C. s.3901 et seq.), before October 27, 1986.

h. Any purchasing group which was doing business in this State prior to the enactment of this act shall, within 90 days after the effective date of this act, register with the commissioner pursuant to the provisions of subsection b. of this section and comply with the requirements of subsection g. of this section.

L.1993,c.240,s.7.



Section 17:47A-8 - Prohibitions For Purchasing Group; Taxation Of Premiums

17:47A-8. Prohibitions for purchasing group; taxation of premiums
8. a. No purchasing group doing business in this State shall purchase or maintain insurance covering its members located in this State from a risk retention group that is not chartered in this State, or from an insurer that is not authorized or admitted pursuant to Title 17 of the Revised Statutes to write insurance in this State, unless the purchase is from a risk retention group registered pursuant to section 4 of this act or a surplus lines insurer deemed eligible and placed pursuant to "the surplus lines law," P.L.1960, c.32 (C.17:22-6.40 et seq.).

b. No purchasing group doing business in this State shall purchase or maintain any insurance covering its members located in this State which provides for a deductible or a self-insured retention applicable to the group as a whole, unless the deductible or self-insured retention is the sole responsibility of the individual members of the purchasing group.

c. No purchasing group doing business in this State shall purchase or maintain a policy of insurance covering its members located in this State which is retrospectively rated unless either:

(1) The retrospective premium is charged to each member based solely on that member's claims; or

(2) The retrospective premium payable by the group is subject to a provision which provides for a maximum premium payable by the group. The maximum premium shall be established so that there is at least a 10% actuarial probability that the premium otherwise payable will exceed the maximum premium.

d. No purchasing group doing business in this State may purchase or maintain a policy of insurance covering its members located in this State unless the policy form or contract complies with P.L.1982, c.114 (C.17:29AA-1 et al.) if the insurer is an authorized or admitted insurer, or section 9 of P.L.1960 c.32 (C.17:22-6.43) if the insurer is an eligible surplus lines insurer.

e. No purchasing group doing business in this State shall purchase insurance coverage with rates in this State which are less than the lowest rate approved by the commissioner for use by any authorized or admitted insurer for similar risks, except that this provision does not apply to special risks as defined in section 3 of P.L.1982, c.114 (C.17:29AA-3). The purchasing group may purchase insurance coverage with any premium modification plan on file and in actual use by an authorized or admitted insurer for similar risks. The commissioner may authorize the purchasing group to purchase insurance coverage with a lower rate or different premium modification plan if the group demonstrates to the commissioner's satisfaction that the exposure and experience of the group's members in this State justify a lower rate or different premium modification plan.

f. Each purchasing group doing business in this State shall report all premiums paid to it which are attributable to risks within the State, on a form and in a manner provided by the commissioner. Premium taxes and taxes on premiums paid for coverage of risks resident or located in this State by a purchasing group or any members of the purchasing group are imposed upon the group's insurer at the same rate and subject to the same interest, fines and penalties as that applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds.

g. A purchasing group which obtains liability insurance from a risk retention group shall inform each of the members of the group which have a risk resident or located in this State that the risk is not protected by an insurance insolvency guaranty fund in this State, and that the risk retention group may not be subject to all insurance laws and regulations of this State.

L.1993,c.240,s.8.



Section 17:47A-9 - Noneligibility For Membership

17:47A-9. Noneligibility for membership
9. No risk retention group, whether domiciled in this State or otherwise, shall be eligible to become a member of, contribute to, or derive any benefit from, the New Jersey Property-Liability Insurance Guaranty Association established pursuant to the provisions of P.L.1974, c.17 (C.17:30A-1 et seq.) or the New Jersey Surplus Lines Insurance Guaranty Fund established pursuant to the provisions of P.L.1984, c.101 (C.17:22-6.70 et al.).

L.1993,c.240,s.9.



Section 17:47A-10 - License As Insurance Producer Required

17:47A-10. License as insurance producer required
10. a. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating, procuring or effecting liability insurance in this State from a risk retention group unless that person, firm, association or corporation is licensed as an insurance producer in accordance with the provisions of P.L.1987, c.293 (C.17:22A-1 et seq.) and all rules and regulations promulgated thereunder.

b. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating, procuring or effecting liability insurance in this State for a purchasing group from an authorized insurer or risk retention group chartered in a state unless that person, firm, association or corporation is licensed as an insurance producer in accordance with P.L.1987, c.293 (C.17:22A-1 et seq.) and all rules and regulations promulgated thereunder.

c. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating, procuring or effecting liability insurance coverage in this State for any member of a purchasing group under a purchasing group's policy unless that person, firm, association or corporation is licensed as an insurance producer in accordance with P.L.1987, c.293 (C.17:22A-1 et seq.) and all rules and regulations promulgated thereunder.

d. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating, procuring or effecting liability insurance from an insurer not authorized to do business in this State on behalf of a purchasing group with members located in this State unless that person, firm, association or corporation is licensed as a surplus lines agent in accordance with P.L.1987, c.293 (C.17:22A-1 et seq.) and "the surplus lines law," P.L. 1960, c.32 (C.17:22-6.40 et seq.) and all rules and regulations promulgated thereunder.

e. For purposes of acting as an insurance producer for a risk retention group or purchasing group pursuant to this section, the requirement of residence or maintenance of an office in this State shall not apply, except in the case of a licensed surplus lines agent.

f. Every person, firm, association or corporation licensed pursuant to the provisions of P.L.1987, c.293 (C.17:22A-1 et seq.), on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by subsection e. of section 3 and subsection g. of section 4 of this act.

L.1993,c.240,s.10.



Section 17:47A-11 - Fines, Penalties

17:47A-11. Fines, penalties
11. a. Each risk retention group, whether chartered in this State or otherwise, is subject to the same fines and penalties to which insurers licensed in this State are subject for any violation of this act or any other applicable law.

b. Failure of a purchasing group doing business in this State to comply with the provisions of this act may, after notice and an opportunity for a hearing, result in the revocation or suspension of its registration in this State. As an alternative or in addition to any other penalty, the commissioner may impose a fine of up to $5,000 for the first violation, and for each subsequent violation, a fine not to exceed $10,000, and in appropriate circumstances may order the restitution of moneys owed to any person and reimbursement of the costs of investigation and prosecution.

L.1993,c.240,s.11.



Section 17:47A-12 - Rules, Regulations

17:47A-12. Rules, regulations
12. The commissioner may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1993,c.240,s.12.



Section 17:47B-1 - Definitions Relative To Captive Insurers.

17:47B-1 Definitions relative to captive insurers.

1.As used in this act:

"Affiliated company" means a company in the same corporate system as a parent, an industrial insured or a member organization by virtue of common ownership, control, operation or management.

"Alien captive insurance company" means an insurance company formed to write insurance business for its parents and affiliates and licensed pursuant to the laws of a jurisdiction other than this State which imposes statutory or regulatory standards in a form acceptable to the commissioner on companies transacting the business of insurance in that jurisdiction.

"Association" means a legal association of individuals, corporations, limited liability companies, partnerships, associations or other entities that has been in continuous existence for at least one year, the member organizations of which or which does itself, whether or not in conjunction with some or all of the member organizations:

(1)own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer;

(2)have complete voting control over an association captive insurance company incorporated as a mutual insurer; or

(3)constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer.

"Association captive insurance company" means a company that insures risks of the member organizations of the association and their affiliated companies.

"Branch business" means any insurance business transacted by a branch captive insurance company in this State.

"Branch captive insurance company" means an alien captive insurance company licensed by the commissioner to transact the business of insurance in this State through a business unit with a principal place of business in this State.

"Branch operations" means any business operations of a branch captive insurance company in this State.

"Captive insurance company" means any pure captive insurance company, association captive insurance company, sponsored captive insurance company, or industrial insured captive insurance company formed or licensed under the provisions of this act. For purposes of this act, a branch captive insurance company shall be a pure captive insurance company with respect to operations in the State, unless otherwise permitted by the commissioner.

"Commissioner" means the Commissioner of Banking and Insurance.

"Controlled unaffiliated business" means a company:

(1)that is not in the corporate system of a parent and any affiliated companies;

(2)that has an existing contractual relationship with a parent or affiliated company; and

(3)whose risks are managed by a pure captive insurance company in accordance with section 15 of this act.

"Excess workers' compensation insurance" means, in the case of an employer that has insured or self-insured its workers' compensation risks in accordance with applicable State or federal law, insurance in excess of a specified per incident or aggregate limit established by the commissioner.

"Industrial insured" means an insured:

(1)who procures the insurance of a risk by use of the services of a full time employee acting as an insurance manager or buyer;

(2)who has at least 25 full time employees; and

(3)whose aggregate annual premiums for insurance on all risks total at least $25,000.

"Industrial insured captive insurance company" means a company that insures risks of the industrial insureds that comprise the industrial insured group, and their affiliated companies.

"Industrial insured group" means a group of industrial insureds that collectively:

(1)own, control, or hold with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer;

(2)have complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer; or

(3)constitute all of the subscribers of an industrial insured captive insurance company formed as a reciprocal insurer.

"Member organization" means an individual, corporation, limited liability company, partnership, association or other entity that belongs to an association.

"Mutual corporation" means a corporation organized without stockholders and includes a nonprofit corporation with members.

"Parent" means a corporation, limited liability company, partnership, other entity or individual that directly or indirectly owns, controls or holds with power to vote more than 50 percent of the outstanding voting:

(1)securities of a pure captive insurance company organized as a stock corporation; or

(2)membership interests of a pure captive insurance company organized as a nonprofit corporation.

"Protected cell" means a separate account established and maintained by a sponsored captive insurance company for one participant.

"Pure captive insurance company" means a company that insures risks of its parent and affiliated companies or controlled unaffiliated businesses.

"Sponsor" means an entity that meets the requirements of sections 17 and 18 of this act and that the commissioner has approved to provide all or part of the capital and surplus required by applicable law to operate a sponsored captive insurance company.

"Sponsored captive insurance company" means a captive insurance company:

(1)in which the minimum capital and surplus required by applicable law is provided by one or more sponsors;

(2)that is formed or licensed under this act;

(3)that insures the risks of separate participants through the contract; and

(4)that segregates each participant's liability through one or more protected cells.

L.2011, c.25, s.1.



Section 17:47B-2 - Application By Captive Insurance Company For License.

17:47B-2 Application by captive insurance company for license.

2. a. A captive insurance company, if permitted by its articles of association, charter or other organizational document, may apply to the commissioner for a license to do business in any of the lines of insurance in subtitle 3 of Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes, including contracts or policies of life insurance, health insurance, annuities, indemnity, property and casualty, fidelity, guaranty and title insurance; provided, however, that:

(1)a pure captive insurance company shall not insure risks other than those of its parent and affiliated companies or controlled unaffiliated businesses;

(2)an association captive insurance company shall not insure risks other than those of the member organizations of its association, and their affiliated companies;

(3)an industrial insured captive insurance company shall not insure risks other than those of the industrial insureds that comprise the industrial insured group and their affiliated companies;

(4)a captive insurance company shall not provide private passenger automobile insurance or homeowner's insurance coverage or any component thereof;

(5)a captive insurance company shall not accept or cede reinsurance except as provided in section 10 of this act;

(6)a captive insurance company may provide excess workers' compensation insurance to its parent and affiliated companies, unless prohibited by the federal law or laws of the state having jurisdiction over the transaction. A captive insurance company, unless prohibited by federal law, may reinsure workers' compensation of a qualified self-insured plan of its parent and affiliated companies; and

(7)a captive insurance company shall comply with all applicable State and federal laws.

b.A captive insurance company shall not write any insurance business in this State unless:

(1)it first obtains from the commissioner a license authorizing it to write insurance business in this State;

(2)its board of directors or committee of managers or, in the case of a reciprocal insurer, its subscribers' advisory committee, holds at least one meeting each year in this State;

(3)it maintains its principal place of business in this State with the appropriate number of in-State professional services provider staff to carry out the business of the captive, including but not limited to, attorneys, accountants, managers, actuaries, brokers, and third party administrators; and

(4)it appoints a registered agent to accept service of process and to otherwise act on its behalf in this State; provided that whenever that registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the Secretary of State shall be an agent of the captive insurance company upon whom any process, notice or demand may be served.

c. (1) Before receiving a license, a captive insurance company shall:

(a)file with the commissioner a certified copy of its organization documents, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the commissioner; and

(b)submit to the commissioner for approval a description of the coverage limits and rates, together with any additional information as the commissioner may reasonably require. In the event of any subsequent material change in an item in the description, the captive insurance company shall submit to the commissioner for approval an appropriate revision and shall not offer any additional lines of insurance until a revision of the description is approved by the commissioner. The captive insurance company shall inform the commissioner of any material change in rates within 30 days of the adoption of any change.

(2)Each captive insurance company shall also file with the commissioner evidence of the following:

(a)the amount and liquidity of its assets relative to the risks to be assumed;

(b)the adequacy of the expertise, experience and character of the person who will manage it;

(c)the overall soundness of its plan of operation;

(d)the adequacy of the loss prevention programs of its insureds; and

(e)those other factors deemed relevant by the commissioner in determining whether the proposed captive insurance company will be able to meet its policy obligations.

(3)Information submitted pursuant to this subsection shall remain confidential and shall not be made public by the commissioner without the written consent of the company except that:

(a)the information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party, upon a showing by the party seeking to discover the information that:

(i)the information sought is relevant to and necessary for the furtherance of that action or case;

(ii)the information sought is unavailable from other nonconfidential sources; and

(iii)a subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner; and

(b)the commissioner may, in the commissioner's discretion, disclose the information to a public official having jurisdiction over the regulation of insurance in another state, if:

(i)the public official agrees in writing to maintain the confidentiality of the information; and

(ii)the laws of the state in which the public official serves require the information to remain confidential.

d.A captive insurance company shall pay to the commissioner a nonrefundable fee for examining, investigating and processing its application for license and the commissioner is authorized to retain legal, financial and examination services from outside the department, the reasonable cost of which may be charged against the applicant. In addition, each captive insurance company shall pay a license fee for the year of registration and a renewal fee for each year thereafter. The commissioner shall establish by regulation fees necessary for the administration of this act.

e.If the commissioner is satisfied that the documents and statements filed by a captive insurance company comply with the provisions of this act, the commissioner may grant a license authorizing it to write insurance business in this State until April 1 thereafter, which license may be renewed.

f.A captive insurance company shall not adopt a name that is the same, deceptively similar, or likely to be confused with or mistaken for any other existing business name registered in the State.

g.The commissioner may establish by regulation an expedited licensing process for a captive insurance company currently formed or licensed pursuant to the laws of a jurisdiction other than this State that applies for license to do business in this State.

L.2011, c.25, s.2.



Section 17:47B-3 - Conditions For Issuance Of License.

17:47B-3 Conditions for issuance of license.

3. a. A captive insurance company shall not be issued a license unless it maintains unimpaired paid-in capital and surplus of:

(1)in the case of a pure captive insurance company, not less than $250,000;

(2)in the case of an association captive insurance company, not less than $750,000;

(3)in the case of an industrial insured captive insurance company, not less than $500,000; and

(4)in the case of a sponsored captive insurance company, not less than $500,000.

b.The commissioner may prescribe additional capital and surplus requirements based upon the type, volume and nature of insurance business transacted.

c.Capital and surplus may be in the form of cash or an irrevocable letter of credit issued by a bank chartered by the State of New Jersey or a member bank of the Federal Reserve System located in this State and approved by the commissioner.

L.2011, c.25, s.3.



Section 17:47B-4 - Approval Required For Payment Of Dividend.

17:47B-4 Approval required for payment of dividend.

4.A captive insurance company shall not pay a dividend out of, or other distribution with respect to, capital or surplus without the prior approval of the commissioner. Approval of an ongoing plan for the payment of dividends or other distributions shall be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the commissioner. Notwithstanding any provisions of the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq. to the contrary, a captive insurance company organized under the provisions of the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq. may make distributions as are in conformity with its purposes and approved by the commissioner.

L.2011, c.25, s.4.



Section 17:47B-5 - Incorporation, Organization Of Captive Insurance Company.

17:47B-5 Incorporation, organization of captive insurance company.

5. a. A pure captive insurance company may be incorporated or organized as:

(1)a stock insurer with its capital divided into shares and held by the stockholders;

(2)a nonprofit corporation with one or more members; or

(3)a manager-managed limited liability company.

b.An association captive insurance company or an industrial insured captive insurance company may be:

(1)incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

(2)incorporated as a mutual corporation;

(3)organized as a reciprocal insurer in accordance with the provisions of P.L.1945, c.161 (C.17:50-1 et seq.); or

(4)organized as a manager-managed limited liability company.

c.A captive insurance company incorporated or organized in this State shall have not less than three incorporators or three organizers of whom at least one shall be a resident of this State.

d.In the case of a captive insurance company:

(1)formed as a corporation: (a) before the articles of incorporation are transmitted to the Secretary of State, the incorporators shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the establishment and maintenance of the proposed corporation will promote the general good of the State. In arriving at a finding the commissioner shall consider:

(i)the character, reputation, financial standing and purposes of the incorporators or organizers;

(ii)the character, reputation, financial responsibility, insurance experience and business qualifications of the officers and directors; and

(iii)any other aspects of the proposed corporation as the commissioner deems advisable.

(b)the articles of incorporation, certificate and organization fee shall be transmitted to the Secretary of State, who shall record both the articles of incorporation and the certificate.

(2)formed as a reciprocal insurer, the organizers shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the establishment and maintenance of the proposed association will promote the general good of the State. In arriving at a finding the commissioner shall consider the items set forth in sub-subparagraphs (i), (ii) and (iii) of subparagraph (a) of paragraph (1) of this subsection as applicable to a reciprocal insurer.

(3)formed as a limited liability company, before the articles of organization are transmitted to the Secretary of State, the organizers shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the establishment and maintenance of the proposed company will promote the general good of the State. In arriving at a finding, the commissioner shall consider the items set forth in subsubparagraphs (i), (ii) and (iii) of subparagraph (a) of paragraph (1) of this subsection as applicable to a limited liability company.

e.The capital stock of a captive insurance company incorporated as a stock insurer may be authorized with no par value.

f.In the case of a captive insurance company:

(1)formed as a corporation, at least one of the members of the board of directors shall be a resident of this State;

(2)formed as a reciprocal insurer, at least one of the members of the subscribers' advisory committee shall be a resident of this State;

(3)formed as a limited liability company, at least one of the managers shall be a resident of this State.

g.Other than a captive insurance company formed as a limited liability company pursuant to the "New Jersey Limited Liability Company Act," P.L.1993, c.210 (C.42:2B-1 et seq.) or as a nonprofit corporation pursuant to the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq., a captive insurance company formed as a corporation under the provisions of this act shall have the privileges and be subject to the provisions of the "New Jersey Business Corporation Act," N.J.S.14A:1-1 et seq., as well as the applicable provisions contained in this act. In the event of a conflict between the provisions of the "New Jersey Business Corporation Act," N.J.S.14A:1-1 et seq., and the provisions of this act, this act shall control.

h.A captive insurance company formed under the provisions of this act:

(1)as a limited liability company shall have the privileges and be subject to the provisions of the "New Jersey Limited Liability Company Act," P.L.1993, c.210 (C.42:2B-1 et seq.) as well as the applicable provisions contained in this act. In the event of a conflict between the provisions of the "New Jersey Limited Liability Company Act," P.L.1993, c.210 (C.42:2B-1 et seq.) and the provisions of this act, this act shall control; or

(2)as a nonprofit corporation shall have the privileges and be subject to the provisions of the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq., as well as the applicable provisions contained in this act. In the event of a conflict between the provisions of the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq., and the provisions of this act, this act shall control.

i.The procedures to be followed by a captive insurance company in carrying out a merger, consolidation, conversion, mutualization or redomestication shall be prescribed by the commissioner by regulation.

j.A captive insurance company formed as a reciprocal insurer under the provisions of this act shall have the privileges and be subject to the provisions of P.L.1945, c.161 (C.17:50-1 et seq.) in addition to the applicable provisions of this act. In the event of a conflict between the provisions of P.L.1945, c.161 (C.17:50-1 et seq.) and the provisions of this act, this act shall control.

k.The articles of incorporation or bylaws of a captive insurance company formed as a corporation may authorize a quorum of its board of directors to consist of not less than one-third of the fixed or prescribed number of directors determined under applicable provisions of the "New Jersey Business Corporation Act," N.J.S.14A:1-1 et seq., or the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq.

l.The subscribers' agreement or other organizing document of a captive insurance company formed as a reciprocal insurer may authorize a quorum of its subscribers' advisory committee to consist of not less than one-third of the number of its members.

m.With the commissioner's approval, a captive insurance company organized as a stock insurer may convert to a nonprofit corporation with one or more members by filing with the Secretary of State an irrevocable election for a conversion, provided that:

(1)the irrevocable election certifies that, at the time of the company's organization and at all times thereafter, the company conducted its business in a manner consistent with a nonprofit purpose; and

(2)at the time of the filing of its irrevocable election, the company files with both the commissioner and the Secretary of State amended and restated articles of incorporation consistent with the provisions of this act and the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq., duly authorized by the corporation.

L.2011, c.25, s.5.



Section 17:47B-6 - Report Of Financial Condition Of Captive Insurance Company.

17:47B-6 Report of financial condition of captive insurance company.

6. a. Prior to March 1 of each year, a captive insurance company shall submit to the commissioner a report of its financial condition, verified by oath of two of its executive officers. A captive insurance company shall report using generally accepted accounting principles, unless the commissioner approves the use of regulatory accounting principles, with any appropriate or necessary modifications or adaptations as may be required, approved or accepted by the commissioner for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the commissioner. Except as otherwise provided, an association captive insurance company shall file its report in the form required by R.S.17:23-1. The commissioner shall by rule prescribe the forms in which a pure captive insurance company and an industrial insured captive insurance company shall report. The confidentiality requirements of paragraph (3) of subsection c. of section 2 of this act shall apply to each report filed pursuant to this section.

b.A pure captive insurance company or an industrial insured captive insurance company may make written application for filing the required report on a fiscal year-end. If an alternative reporting date is granted, the annual report is due 60 days after the fiscal year-end.

L.2011, c.25, s.6.



Section 17:47B-7 - Visit, Inspection, Examination.

17:47B-7 Visit, inspection, examination.

7. a. At least once in every three years, and whenever the commissioner determines it to be prudent, the commissioner shall personally, or by some competent person appointed by the commissioner, visit each captive insurance company and thoroughly inspect and examine its affairs to determine its financial condition, its ability to fulfill its obligations and whether it has complied with the provisions of this act. The commissioner may increase the three-year period to five years, if the captive insurance company is subject to a comprehensive annual audit during that period of a scope satisfactory to the commissioner by independent auditors approved by the commissioner. The expenses and charges of the examination shall be paid to the State by the company examined.

b.All examination reports, preliminary examination reports or results, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this section are confidential and are not subject to subpoena and shall not be made public by the commissioner without the written consent of the company, except to the extent provided in this subsection. Nothing in this subsection shall prevent the commissioner from using the information in furtherance of the commissioner's regulatory authority under this act. The commissioner may, in the commissioner's discretion, grant access to the information to public officers having jurisdiction over the regulation of insurance in any other state or country, or to law enforcement officers of this State or any other state or agency of the federal government at any time, so long as the officers receiving the information agree in writing to hold it in a manner consistent with this section.

c.As to a branch captive insurance company, the commissioner shall only examine the branch operations and branch business of the branch captive insurance company, in a manner to be prescribed by the commissioner by regulation.

L.2011, c.25, s.7.



Section 17:47B-8 - Suspension, Revocation Of License.

17:47B-8 Suspension, revocation of license.

8. a. Pursuant to subsection b. of this section, the commissioner may suspend or revoke the license of a captive insurance company for any of the following reasons:

(1)Insolvency or impairment of capital or surplus;

(2)Failure to meet the capital surplus requirements of section 3 of this act;

(3)Refusal or failure to submit an annual report, as required by this act, or any other report or statement required by law or by lawful order of the commissioner;

(4)Failure to comply with the provisions of its own charter, bylaws or other organizational document;

(5)Failure to submit to or pay the cost of examination or any legal obligation relative to an examination, as required by this act;

(6)Use methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or

(7)Failure to otherwise comply with the laws of this State.

b.If the commissioner finds, upon examination, hearing or other evidence, that a captive insurance company has violated any provision of subsection a. of this section, the commissioner may suspend or revoke the company's license if the commissioner deems it in the best interest of the public and the policyholders of the captive insurance company, notwithstanding any other provision of this act.

L.2011, c.25, s.8.



Section 17:47B-9 - Compliance With Investment Requirements.

17:47B-9 Compliance with investment requirements.

9. a. A captive insurance company shall comply with investment requirements to be prescribed by the commissioner by regulation.

b.A pure captive insurance company shall not make a loan to, or an investment in, its parent company or affiliates without prior written approval of the commissioner, and a loan or investment shall be evidenced by documentation approved by the commissioner. A pure captive insurance company shall not make a loan using the minimum capital and surplus funds required by section 3 of this act.

L.2011, c.25, s.9.



Section 17:47B-10 - Provision Of Reinsurance On Risks Ceded By Other Insurers.

17:47B-10 Provision of reinsurance on risks ceded by other insurers.

10. a. A captive insurance company may provide reinsurance on risks ceded by any other insurer.

b.A captive insurance company may take credit for the reinsurance of risks or portions of risks ceded to reinsurers complying with the provisions of P.L.1993, c.243 (C.17:51B-1 et seq.). A captive insurance company shall not take credit for the reinsurance of risks or portions of risks ceded to reinsurers not complying with P.L.1993, c.243 (C.17:51B-1 et seq.).

c.For purposes of this act, insurance by a captive insurance company of any workers' compensation qualified self-insured plan of its parent and affiliates shall be deemed to be reinsurance.

L.2011, c.25, s.10.



Section 17:47B-11 - Regulations Relative To Captive Insurance Company.

17:47B-11 Regulations relative to captive insurance company.

11. a. A captive insurance company shall not be required to join a rating organization.

b.A captive insurance company shall not be permitted to join or contribute financially to a plan, pool, association, or guaranty or insolvency fund in this State, including the New Jersey Life and Health Insurance Guaranty Association, P.L.1991, c.208 (C.17B:32A-1 et seq.), the New Jersey Property-Liability Insurance Guaranty Association, P.L.1974, c.17 (C.17:30A-1 et seq.), the New Jersey Surplus Lines Insurance Guaranty Fund, P.L.1984, c.101 (C.17:22-6.70 et seq.), or "the workers' compensation security fund" created pursuant to R.S.34:15-105, nor shall a captive insurance company, or an insured or affiliate thereof, or a claimant thereof, receive a benefit from a plan, pool, association, or guaranty or insolvency fund, including the New Jersey Life and Health Insurance Guaranty Association, P.L.1991, c.208 (C.17B:32A-1 et seq.), the New Jersey Property-Liability Insurance Guaranty Association, P.L.1974, c.17 (C.17:30A-1 et seq.), the New Jersey Surplus Lines Insurance Guaranty Fund, P.L.1984, c.101 (C.17:22-6.70 et seq.), or "the workers' compensation security fund" created pursuant to R.S.34:15-105, for claims arising out of the operations of a captive insurance company.

L.2011, c.25, s.11.



Section 17:47B-12 - Taxes Paid By Captive Insurance Company.

17:47B-12 Taxes paid by captive insurance company.

12. a. Each captive insurance company shall pay to the Director of the Division of Taxation in the Department of the Treasury, on or before March 1 of each year, a tax at the rate of .38 of one percent on the first $20,000,000 and .285 of one percent on the next $20,000,000 and .19 of one percent on the next $20,000,000 and .072 of one percent on each dollar thereafter on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December 31 next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums, which shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders; except that no tax shall be due or payable as to considerations received for annuity contracts.

b.Each captive insurance company shall pay to the Director of the Division of Taxation in the Department of the Treasury, on or before March 1 of each year, a tax at the rate of .214 of one percent on the first $20,000,000 of assumed reinsurance premium, and .143 of one percent on the next $20,000,000 and .048 of one percent on the next $20,000,000 and .024 of one percent of each dollar thereafter. However, no tax under this subsection applies to premiums for risks or portions of risks which are subject to taxation on a direct basis pursuant to subsection a. of this section. No tax under this subsection shall apply in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if the transaction is part of a plan to discontinue the operations of the other insurer, and if the intent of the parties to the transaction is to renew or maintain the business with the captive insurance company.

c.The annual minimum aggregate tax to be paid by a captive insurance company calculated under subsections a. and b. of this section shall be $7,500, and the annual maximum aggregate tax shall be $200,000. The maximum aggregate tax to be paid by a sponsored captive insurance company shall apply to each protected cell only and not to the sponsored captive insurance company as a whole.

d. (1) A captive insurance company shall, on or before March 1 of each year, file with the commissioner an annual tax return, signed and sworn to by an officer of the company, or by its United States manager, if a company of a foreign country, in the form and containing matters as may be necessary for carrying out the provisions of this section.

(2)A captive insurance company shall pay the balance of any tax due under this section based on the company's business during the preceding calendar year and make an installment payment in an amount equal to one-half of the tax payable under this section on the company's business done during the preceding calendar year.

(3)The examination of returns and the assessment of additional taxes, penalties and interest shall be as provided by the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

e.Two or more captive insurance companies under common ownership and control shall be taxed as though they were a single captive insurance company.

f.For the purposes of this section, "common ownership and control" shall mean:

(1)in the case of stock corporations, the direct or indirect ownership of 80 percent or more of the outstanding voting stock of two or more corporations by the same shareholder or shareholders; and

(2)in the case of mutual or nonprofit corporations, the direct or indirect ownership of 80 percent or more of the surplus and the voting power of two or more corporations by the same member or members.

g.The tax provided for in this section shall constitute all taxes collectible under the laws of this State from any captive insurance company, and a captive insurance company shall not pay taxes pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.).

h.The tax provided for by this section shall be calculated on an annual basis, notwithstanding policies or contracts of insurance or contracts of reinsurance issued on a multiyear basis. In the case of multiyear policies or contracts, the premium shall be prorated for purposes of determining the tax under this section.

i.The tax provided for by this section shall only apply to the branch business of a branch captive insurance company.

L.2011, c.25, s.12.



Section 17:47B-13 - "Captive Insurance Regulation And Supervision Fund."

17:47B-13 "Captive Insurance Regulation and Supervision Fund."

13. There is created within the Department of Banking and Insurance a fund to be known as the "Captive Insurance Regulation and Supervision Fund," for the purpose of providing the financial means for the commissioner to administer this act and for reasonable expenses incurred in promoting the captive insurance industry in this State. The commissioner may establish by regulation, fees necessary for the administration of this act. All fees and assessments received by the department pursuant to the administration of this act shall be credited to this fund. All fees received by the department from reinsurers who assume risk solely from captive insurance companies and are subject to the provisions of P.L.1993, c.243 (C.17:51B-1 et seq.), shall be deposited into the Captive Insurance Regulation and Supervision Fund.

L.2011, c.25, s.13.



Section 17:47B-14 - Applicability Of C.17:30c-1 et Seq.

17:47B-14 Applicability of C.17:30C-1 et seq.

14. Except as otherwise provided in this act, the terms and conditions set forth in P.L.1975, c.113 (C.17:30C-1 et seq.), pertaining to insurance reorganizations, receiverships and injunctions, shall apply to captive insurance companies formed or licensed under this act.

L.2011, c.25, s.14.



Section 17:47B-15 - Rules.

17:47B-15 Rules.

15. The commissioner may adopt rules establishing standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by a pure captive insurance company, except that until such time as rules under this section are adopted, the commissioner may approve the coverage of the risk by a pure captive insurance company.

L.2011, c.25, s.15.



Section 17:47B-16 - Conversion, Merger Into Reciprocal Insurer.

17:47B-16 Conversion, merger into reciprocal insurer.

16. a. An association captive insurance company or industrial insured captive insurance company formed as a stock or mutual corporation may be converted to or merged with and into a reciprocal insurer in accordance with a plan of conversion or merger and the provisions of this section.

b.A plan for conversion or merger shall provide a fair and equitable plan for purchasing, retiring or otherwise extinguishing the interests of the stockholders and policyholders of a stock insurer, and the members and policyholders of a mutual insurer, including a fair and equitable provision for the rights and remedies of dissenting stockholders, members or policyholders.

c.In the case of a conversion authorized under subsection a. of this section:

(1)the conversion shall be accomplished under a reasonable plan and procedure as approved by the commissioner, except that the commissioner shall not approve a plan of conversion unless the plan:

(a)satisfies the provisions of subsection b. of this section;

(b)provides for a hearing, of which notice is given to the captive insurance company, its directors, officers and policyholders, and, in the case of a stock insurer, its stockholders, and in the case of a mutual insurer, its members, all of which persons shall be entitled to attend and appear at the hearing if notice of a hearing is given and no director, officer, policyholder, member or stockholder requests a hearing, the commissioner may cancel the hearing;

(c)provides a fair and equitable plan for the conversion of stockholder, member or policyholder interests into subscriber interests in the resulting reciprocal insurer, substantially proportionate to the corresponding interests in the stock or mutual insurer. This requirement shall not preclude the resulting reciprocal insurer from applying underwriting criteria that could affect ongoing ownership interests; and

(d)is approved:

(i)in the case of a stock insurer, by a majority of the shareholders entitled to vote represented in person or by proxy at a duly called regular or special meeting at which a quorum is present; and

(ii)in the case of a mutual insurer, by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting thereof at which a quorum is present;

(2)the commissioner shall approve the plan of conversion if the commissioner finds that the conversion will promote the general good of the State in conformity with those standards set forth in paragraph (2) of subsection d. of section 5 of this act;

(3)if the commissioner approves the plan, the commissioner shall amend the converting insurer's certificate of authority to reflect conversion to a reciprocal insurer and issue the amended certificate of authority to the company's attorney-in-fact;

(4)the conversion shall be effective upon the issuance of an amended certificate of authority of a reciprocal insurer by the commissioner; and

(5)the corporate existence of the converting insurer shall cease and the resulting reciprocal insurer shall notify the Secretary of State of the conversion upon the conversion becoming effective.

d.A merger authorized under subsection a. of this section shall be accomplished substantially in accordance with the procedures to be prescribed by the commissioner, except that, solely for purposes of the merger:

(1)the plan of merger shall satisfy the provisions of subsection b. of this section;

(2)the subscribers' advisory committee of a reciprocal insurer shall be equivalent to the board of directors of a stock or mutual insurance company;

(3)the subscribers of a reciprocal insurer shall be the equivalent of the policyholders of a mutual insurance company;

(4)if a subscribers' advisory committee does not have a president or secretary, the officers of the committee having substantially equivalent duties shall be deemed the president or secretary of the committee;

(5)the commissioner shall approve the articles of merger if the commissioner finds that the merger will promote the general good of the State in conformity with those standards set forth in paragraph (2) of subsection d. of section 5 of this act. If the commissioner approves the articles of merger, the commissioner shall indorse the commissioner's approval thereon and the surviving insurer shall present the same to the Secretary of State;

(6)notwithstanding section 3 of this act, the commissioner may permit the formation, without surplus, of a captive insurance company organized as a reciprocal insurer, into which an existing captive insurance company may be merged for the purpose of facilitating a transaction under this section, except that there shall be no more than one authorized insurance company surviving the merger; and

(7)an alien captive insurance company may be a party to a merger authorized under subsection a. of this section in accordance with procedures to be prescribed by the commissioner by regulation.

L.2011, c.25, s.16.



Section 17:47B-17 - Sponsored Captive Insurance Company.

17:47B-17 Sponsored captive insurance company.

17. a. One or more sponsors may form a sponsored captive insurance company as prescribed in this act.

b.A sponsored captive insurance company may establish and maintain one or more protected cells to insure the risks of one or more participants, subject to the following conditions:

(1)A sponsored captive insurance company shall not have any stockholders other than its participants and sponsors.

(2)A sponsored captive insurance company shall separately account for each protected cell in its books and records to reflect the financial condition and results of operations of each protected cell, net income or loss of each protected cell, dividends or other distributions to participants of each protected cell and any other factors prescribed in the participant contract or required by the commissioner.

(3)The assets of a sponsored captive insurance company are not chargeable with liabilities arising out of any other insurance business the sponsored captive insurance company may conduct.

(4)A sponsored captive insurance company shall not sell, exchange or transfer assets, issue a dividend or make a distribution between or among any of its protected cells without the written consent of all its protected cells.

(5)A sponsored captive insurance company shall not sell, exchange or transfer assets, issue a dividend or make a distribution to a sponsor or participant unless the commissioner approves the transaction and determines that the transaction will not cause insolvency or impairment of any protected cell.

(6)At the time of filing its annual report pursuant to section 6 of this act, a sponsored captive insurance company shall also file with the department:

(a)an accounting statement detailing the financial experience of each protected cell, in a form to be prescribed by the commissioner; and

(b)any other financial report prescribed by the commissioner.

(7)A sponsored captive insurance company shall notify the commissioner in writing within 10 days after learning of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations.

(8)A sponsored captive insurance company shall obtain the commissioner's written approval of any participant contract before the contract becomes effective.

(9)The addition of a new participant or the withdrawal of a participant from an existing sponsored captive insurance company shall be considered a change in the captive insurer's business plan and shall require the commissioner's approval.

(10) With respect to each protected cell, the insurance business written by a sponsored captive insurance company may be:

(a)assumed from an insurance company licensed under the laws of any state;

(b)reinsured by a reinsurer authorized or accredited by the State; or

(c)secured by a trust fund or an irrevocable letter of credit.

L.2011, c.25, s.17.



Section 17:47B-18 - Regulations Relative To Risk Retention Group.

17:47B-18 Regulations relative to risk retention group.

18. a. A risk retention group shall not be either a sponsor or participant in a sponsored captive insurance company.

b.An association, corporation, limited liability company, partnership, trust or any another business entity may be a participant in any sponsored captive insurance company formed or licensed under this act.

c.A sponsor may be a participant in a sponsored captive insurance company.

d.A participant need not be a shareholder of a sponsored captive insurance company or any affiliate of a sponsored captive insurance company.

e.A participant shall insure only its own risks through a sponsored captive insurance company.

L.2011, c.25, s.18.



Section 17:47B-19 - No Cause Of Action, Imposition Of Liability Against The Commissioner.

17:47B-19 No cause of action, imposition of liability against the commissioner.

19. a. No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized agent or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this act. This section does not abrogate or modify in any way any common law or other statutory privilege or immunity available to any person identified in this subsection. A person identified in this subsection shall be entitled to an award of attorney's fees and costs if he is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this act and the party bringing the action was not substantially justified in doing so. For purposes of this subsection, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

b.No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this act, if the communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

L.2011, c.25, s.19.



Section 17:48-1 - Definitions

17:48-1. Definitions
A hospital service corporation is hereby declared to be any corporation organized, without capital stock and not for profit, for the purpose of establishing, maintaining and operating a nonprofit hospital service plan. A hospital service plan is hereby defined as a plan whereunder service benefit contracts are issued providing complete prepayment or postpayment of eligible health care services and supplies for a given period to persons covered under such contracts, and arrangements are made for payment for such health care services and supplies directly to the provider thereof, including but not limited to, health care facilities and other suppliers of health care services; in addition, hospital service corporations may issue contracts providing for whole or partial payment for health care services and supplies furnished to persons covered under such contracts; provided, however, that not more than 20% of persons covered by other than service benefit contracts may be covered by contracts which include deductible options exceeding $1,000.00 or such higher amount as the Commissioner of Insurance may permit by regulation, or co-insurance exceeding 30% of the total amount billed for covered health care services or supplies. Arrangements may be made for payment for such health care services and supplies directly to the provider thereof, including but not limited to, health care facilities and other suppliers of health care services, or to the subscribers under such contracts. Such providers or suppliers may include but are not limited to:

(a) A hospital service corporation; (b) a health care facility with which the corporation has a contract for such health care services or supplies to persons who become subscribers under contracts with the corporation; (c) a health care facility which is maintained by a State or any of its political subdivisions; (d) a health care facility licensed by the Department of Health; (e) such other health care facilities as shall have been designated by the Department of Health for health care services; (f) health care facilities located in other States, which are subject to the supervision of such other States provided that such last mentioned health care facilities, if they were to be located in this State, would be eligible to be licensed or designated by the Department of Health; or (g) nonprofit hospital service plans of other states approved by the Commissioner of Insurance.

L.1938, c. 366, p. 924, s. 1. Amended by L.1954, c. 257, p. 931, s. 1; L.1971, c. 136, s. 25; L.1978, c. 94, s. 1, eff. Aug. 2, 1978.



Section 17:48-1.1 - Hospital Services For Dental Services

17:48-1.1. Hospital services for dental services
Any contract made by a corporation subject to the provisions of the act to which this act is a supplement, may provide for the furnishing of hospital services where the services of licensed dentists are required.

L.1956, c. 143, p. 583, s. 1.



Section 17:48-1.2 - Application

17:48-1.2. Application
The provisions of this act shall be applicable to contracts heretofore made under the authority of the act to which this act is a supplement, as well as to such contracts as may be hereafter made and, in the case of existing contracts, supplementary contracts may be made to include provisions authorized by this act.

L.1956, c. 143, p. 583, s. 2.



Section 17:48-1.3 - Convalescent In Registered Nursing Homes

17:48-1.3. Convalescent in registered nursing homes
Any contract made by a corporation subject to the provisions of the act to which this act is a supplement, may provide for the furnishing of convalescent care in registered nursing homes.

L.1956, c. 144, p. 584, s. 1.



Section 17:48-1.4 - Application

17:48-1.4. Application
The provisions of this act shall be applicable to contracts heretofore made under the authority of the act to which this act is a supplement, as well as to such contracts as may be hereafter made and, in the case of existing contracts, supplementary contracts may be made to include provisions authorized by this act.

L.1956, c. 144, p. 584, s. 2.



Section 17:48-1.5 - Health Care Services By Voluntary Visiting Nurse Organizations

17:48-1.5. Health care services by voluntary visiting nurse organizations
Any contract made by a corporation subject to the provisions of the act to which this act is a supplement, may provide for the furnishing of health care services elsewhere than in a hospital by voluntary nonprofit visiting nurse organizations.

L.1963, c. 102, s. 1, eff. June 13, 1963.



Section 17:48-1.6 - Application

17:48-1.6. Application
The provisions of this act shall be applicable to contracts heretofore made under the authority of the act to which this act is a supplement, as well as to such contracts as may be hereafter made and, in the case of existing contracts, supplementary contracts may be made to include provisions authorized by this act.

L.1963, c. 102, s. 2.



Section 17:48-1.7 - Additional Powers; Contract Benefits; Disapproval By Commissioner; Review

17:48-1.7. Additional powers; contract benefits; disapproval by commissioner; review
Any hospital service corporation organized pursuant to the laws of this State, in addition to other powers conferred upon it, shall be authorized and empowered to include in its contracts benefits not only for hospital services but also benefits for such other similar health care services and supplies or health care services or supplies other than the services of persons licensed to practice medicine or surgery as are approved for such inclusion by the Commissioner of Banking and Insurance. The commissioner may disapprove any contract which makes provision for such health care services and supplies or health care services or supplies if it provides for a type of coverage or contains other provisions which he determines to be dissimilar health care services or unjust, unfair, inequitable, misleading, or contrary to law. All determinations of the commissioner under this section shall be subject to review by the Superior Court in a proceeding in lieu of a prerogative writ.

L.1966, c. 125, s. 1. Amended by L.1970, c. 112, s. 1, eff. June 26, 1970.



Section 17:48-2 - Operation As Non-profit Corporation; Who May Operate Hospital Service Plan; Certificate Of Authority

17:48-2. Operation as non-profit corporation; who may operate hospital service plan; certificate of authority
No hospital service corporation shall be converted into a corporation organized for pecuniary profit. Every such corporation shall be operated for the benefit of the subscribers with whom it has contracted to provide hospital service. No person, firm, association or corporation, other than a hospital service corporation, or an insurance company authorized to transact the kinds of insurance specified in subdivisions c or d of section 17:17-1 of the Revised Statutes shall establish, maintain or operate a hospital service plan or otherwise contract in this State with persons to furnish hospital service. No hospital service corporation shall solicit subscribers or enter into any contract with any subscriber until it has received from the Commissioner of Banking and Insurance a certificate of authority to do so.

L.1938, c. 366, p. 924, s. 2.



Section 17:48-2.1 - Hospital Service Corporation Merger Procedure

17:48-2.1. Hospital service corporation merger procedure
A hospital service corporation established pursuant to the provisions of P.L. 1938, c. 366 (C. 17:48-1 et seq.) may merge with a medical service corporation established pursuant to the provisions of P.L. 1940, c. 74 (C. 17:48A-1 et seq.) pursuant to the provisions of P.L. 1985, c. 236 (C. 17:48E-1 et seq.), provided that the board of directors of the hospital service corporation executes a merger agreement, which shall be filed with the commissioner, and which shall provide that the board of directors of the survivor corporation be constituted in the manner provided for in section 6 of P.L. 1985, c. 236 (C. 17:48E-6).

L. 1985, c. 236, s. 45, eff. July 15, 1985.



Section 17:48-3 - Issuance Of Certificate Of Authority; Conditions And Requirements; Alteration Or Amendment Of Certificate

17:48-3. Issuance of certificate of authority; conditions and requirements; alteration or amendment of certificate
The Commissioner of Banking and Insurance may issue such certificate of authority to any such hospital service corporation of this State when it shall have filed in the Department of Banking and Insurance a certified copy of its charter or certificate of incorporation, a copy of its constitution or by-laws, a statement of its financial condition in such form and detail as the Commissioner of Banking and Insurance shall require, signed and sworn to by its president and secretary or other proper officers, and the Commissioner of Banking and Insurance is satisfied, on the basis of examination or otherwise, that the corporation has complied with the requirements of this chapter and that its condition or methods of operation are not such as would render its operations hazardous to the public or to its subscribers. No change in, amendment to, alteration in, addition to, or substitution for any document, instrument or other paper so filed shall become operative or effective until the same shall also have been filed in a similar manner. No such certificate of authority shall be issued to any hospital service corporation not incorporated under the laws of this State.

L.1938, c. 366, p. 925, s. 3.



Section 17:48-4 - Applications For Hospital Service Contracts As Condition Precedent To Issuance Of Certificate Of Authority

17:48-4. Applications for hospital service contracts as condition precedent to issuance of certificate of authority
No certificate of authority shall be issued to any hospital service corporation except on receipt of evidence by the Commissioner of Banking and Insurance that the corporation is in receipt of not less than five hundred dollars ($500.00) on bona fide applications for hospital service contracts from not less than two hundred persons, which applications shall contain provisions to the effect that any amounts collected with such applications will be returned to such persons if the certificate of authority applied for is not received by the corporation within one year from the date of the first of such applications. The commissioner may refuse to issue any certificate of authority applied for if, in his judgment, the issue thereof is contrary to the public interest.

L.1938, c. 366, p. 925, s. 4.



Section 17:48-5 - Filing Copy Of Certificate Of Incorporation; Qualification Of Directors

17:48-5. Filing copy of certificate of incorporation; qualification of directors
A copy of a certificate of incorporation of a hospital service corporation may be filed in the Department of Insurance as aforesaid only when there shall be indorsed on or appended to the original thereof the approval of the Commissioner of Insurance, who is hereby authorized to grant such approval if, in his judgment, the operation of a nonprofit hospital service plan by such corporation is in the public interest. No certificate of authority shall be issued to any such corporation unless the bylaws provide that the board of directors of such hospital service corporation subject to the provisions of this act shall be composed of persons who are representative of the member hospitals of such corporation, its subscribers and the general public. Not more than one-third of the directors of any hospital service corporation shall be persons who are licensed to practice medicine and surgery in this State (other than physicians employed on a full-time basis in the fields of public health, public welfare, medical research or medical education) or who are trustees, directors or employees of a corporation organized for hospital purposes. Of the directors not included in the classification set forth in the preceding sentence, one-half in number, as nearly as possible, shall be persons (1) who have coverage under a contract or contracts issued by such hospital service corporation, (2) who are generally representative of broad segments of the subscribers covered under contracts issued by such corporation, and (3) who, or whose spouse or minor children, are not officers, directors or owners of more than 10% of the stock of a corporation whose aggregate sales to hospitals exceed 5% of its total sales, and one-half in number, as nearly as possible, shall be persons (a) whose background and experience indicate that they are qualified to act in the broad public interest, (b) who may or may not have coverage under a contract or contracts issued by such hospital service corporation, and (c) who, or whose spouse or minor children, are not officers, directors or owners of more than 10% of the stock of a corporation whose aggregate sales to hospitals exceed 5% of its total sales. Each such hospital service corporation shall have an executive committee the members of which shall be composed, as nearly as possible, of an equal number of representatives of the member hospitals of such corporation, its subscribers and general public. Compliance with the provisions of this section shall be under the supervision of the Commissioner of Insurance. Within 10 days after a vacancy in the board of directors of a hospital service corporation shall occur, such corporation shall notify the Commissioner of Insurance in writing that such vacancy exists. Not more than 10 days after the election of a person as a director of a hospital service corporation, such corporation shall furnish, in writing, the following information to the Commissioner of Insurance: the name and address of the person so elected; whether such person is representative of the member hospitals of such corporation, or its subscribers, or the general public and qualified to serve under the provisions of this section; and a biographical statement concerning such person. In the event that the Commissioner of Insurance shall find, after hearing, that the composition of the board of directors of a hospital service corporation is not in compliance with the provisions of this section, he may direct that such board of directors be reconstituted in accordance with his finding. The provisions of this section shall apply only to directors of hospital service corporations elected or re-elected after the effective date of this act.

L.1938, c. 366, p. 926, s. 5. Amended by L.1967, c. 19, s. 1, eff. March 21, 1967; L.1970, c. 109, s. 1, eff. June 26, 1970.



Section 17:48-6 - Contracts; Certificates; Contents.

17:48-6 Contracts; certificates; contents.

6.Every individual contract made by a corporation subject to the provisions of this chapter to furnish services to a subscriber shall provide for the furnishing of services for a period of 12 months, and no contract shall be made providing for the inception of such services at a date later than 1 year after the actual date of the making of such contract. Any such contract may provide that it shall be automatically renewed from year to year unless there shall have been at least 30 days' prior written notice of termination by either the subscriber or the corporation. In the absence of fraud or material misrepresentation in the application for a contract or for reinstatement, no contract with an individual subscriber shall be terminated by the corporation unless all contracts of the same type, in the same group or covering the same classification of persons are terminated under the same conditions.

No contract between any such corporation and a subscriber shall entitle more than one person to services, except that a contract issued as a family contract may provide that services will be furnished to a husband and wife, or husband, wife and their dependent child or children, or the subscriber and his (or her) dependent child or children. Adult dependent(s) of a subscriber may also be included for coverage under the contract of such subscriber.

Whenever, pursuant to the provisions of a subscription certificate or group contract issued by a corporation, the former spouse of a named subscriber under such a certificate or contract is no longer entitled to coverage as an eligible dependent by reason of divorce, separate coverage for such former spouse shall be made available by the corporation on an individual non-group basis under the following conditions:

(a)Application for such non-group coverage shall be made to the corporation by or on behalf of such former spouse no later than 31 days following the date his or her coverage under the prior certificate or contract terminated.

(b)No new evidence of insurability shall be required in connection with the application for such non-group coverage but any health exception, limitation or exclusion applicable to said former spouse under the prior coverage may, at the option of the corporation, be carried over to the new non-group coverage.

(c)The effective date of the new coverage shall be the day following the date on which such former spouse's coverage under the prior certificate or contract terminated.

(d)The benefits provided under the non-group coverage issued to such former spouse shall be at least equal to the basic benefits provided in contracts then being issued by the corporation to new non-group applicants of the same age and family status.

Family type contracts shall provide that the services applicable for children shall be payable with respect to a newly-born child of the subscriber, or his or her spouse from the moment of birth. The services for newly-born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities. If a subscription payment is required to provide services for a child, the contract may require that notification of birth of a newly-born child and the required payment must be furnished to the service corporation within 31 days after the date of birth in order to have the coverage continue beyond such 31-day period.

Nonfamily type contracts which provide for services to the subscriber but not to family members or dependents of that subscriber, shall also provide services to newly-born children of the subscriber which shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities, provided that application therefor and payment of the required subscription amount are made to include in said contract the coverage described in the preceding paragraph of this section within 31 days from the date of birth of a newborn child.

A contract under which coverage of a dependent of a subscriber terminates at a specified age shall, with respect to an unmarried child, covered by the contract prior to attainment of age 19, who is incapable of self-sustaining employment by reason of an intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon such subscriber for support and maintenance, not so terminate while the contract remains in force and the dependent remains in such condition, if the subscriber has within 31 days of such dependent's attainment of the termination age submitted proof of such dependent's incapacity as described herein. The foregoing provisions of this paragraph shall not apply retrospectively or prospectively to require a hospital service corporation to insure as a covered dependent any child with an intellectual disability or physically handicapped child of the applicant where the contract is underwritten on evidence of insurability based on health factors required to be set forth in the application. In such cases any contract heretofore or hereafter issued may specifically exclude such child with an intellectual disability or physically handicapped child from coverage.

Every individual contract entered into by any such corporation with any subscriber thereto shall be in writing and a certificate stating the terms and conditions thereof shall be furnished to the subscriber to be kept by him. No such certificate form shall be made, issued or delivered in this State unless it contains the following provisions:

(a)A statement of the contract rate, or amount payable to the corporation by or on behalf of the subscriber for the original quarter-annual period of coverage and of the time or times at which, and the manner in which, such amount is to be paid; and a provision requiring 30 days' written notice to the subscriber before any change in the contract, including a change in the amount of subscription rate, shall take effect;

(b)A statement of the nature of the services to be furnished and the period during which they will be furnished; and if there are any services to be excepted, a detailed statement of such exceptions printed as hereinafter specified;

(c)A statement of the terms and conditions, if any, upon which the contract may be amended on approval of the commissioner or canceled or otherwise terminated at the option of either party. Any notice to the subscriber shall be effective if sent by mail to the subscriber's address as shown at the time on the plan's record, except that, in the case of persons for whom payment of the contract is made through a remitting agent, any such notice to the subscriber shall also be effective if a personalized notice is sent to the remitting agent for delivery to the subscriber, in which case it shall be the responsibility of the remitting agent to make such delivery. The notice to the subscriber as herein required shall be sent at least 30 days before the amendment, cancellation or termination of the contract takes effect. Any rider or endorsement accompanying such notice, and amending the rates or other provisions of the contract, shall be deemed to be a part of the contract as of the effective date of such rider or endorsement;

(d)A statement that the contract includes the endorsements thereon and attached papers, if any, and contains the entire contract for services;

(e)A statement that no statement by the subscriber in his application for a contract shall avoid the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such contract, and that no agent or representative of such corporation, other than an officer or officers designated therein, is authorized to change the contract or waive any of its provisions;

(f)A statement that if the subscriber defaults in making any payment under the contract, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the contract, but with respect to sickness and injury may cover such sickness as may be first manifested more than 10 days after the date of such acceptance;

(g)A statement of the period of grace which will be allowed the subscriber for making any payment due under the contract. Such period shall be not less than 10 days.

In every such contract made, issued or delivered in this State:

(a)All printed portions shall be plainly printed in type of which the face is not smaller than 10 point;

(b)There shall be a brief description of the contract on its first page and on its filing back in type of which the face is not smaller than 14 point;

(c)The exceptions of the contract shall appear with the same prominence as the benefits to which they apply; and

(d)If the contract contains any provision purporting to make any portion of the articles, constitution or bylaws of the corporation a part of the contract, such portion shall be set forth in full.

L.1938, c.366, s.6; amended 1956, c.142; 1964, c.104, s.1; 1966, c.236, ss.1,3; 1970, c.110; 1975, c.109, s.1; 1980, c.113, s.3; 2010, c.50, s.3.



Section 17:48-6.1 - Group Contracts Issued By Hospital Service Corporation.

17:48-6.1 Group contracts issued by hospital service corporation.

2.A hospital service corporation may issue to a policyholder a group contract, covering at least two employees or members at the date of issue, if it conforms to the following description:

(a)A contract issued to an employer or to the trustees of a fund established by one or more employers, or issued to a labor union, or issued to an association formed for purposes other than obtaining such contract, or issued to the trustees of a fund established by one or more labor unions, or by one or more employers and one or more labor unions, covering employees and members of associations or labor unions.

(b)A contract issued to cover any other group which the Commissioner of Banking and Insurance determines may be covered in accordance with sound underwriting principles.

Benefits may be provided for one or more members of the families or one or more dependents of persons who may be covered under a group contract referred to in (a) or (b) above.

Family type contracts shall provide that the services applicable for children shall be payable with respect to a newly-born child of the subscriber, or his or her spouse from the moment of birth. The services for newly-born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities. If a subscription payment is required to provide services for a child, the contract may require that notification of birth of a newly-born child and the required payment must be furnished to the service corporation within 31 days after the date of birth in order to have the coverage continue beyond such 31-day period.

Group contracts which provide for services to the subscriber but not to family members or dependents of that subscriber, other than contracts which provide no dependent coverage whatsoever for the subscriber's class, shall also provide services to newly-born children of the subscriber which shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities, provided that application therefor and payment of the required subscription amount are made to include in said contract the coverage described in the preceding paragraph of this section within 31 days from the date of birth of a newborn child.

A contract under which coverage of such a dependent terminates at a specified age shall, with respect to an unmarried child, covered by the contract prior to attainment of age 19, who is incapable of self-sustaining employment by reason of intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon the covered employee or member for support and maintenance, not so terminate while the coverage of the employee or member remains in force and the dependent remains in such conditions, if the employee or member has within 31 days of such dependent's attainment of the termination age submitted proof of such dependent's incapacity as described herein. The foregoing provisions of this paragraph shall not apply retrospectively or prospectively to require a hospital service corporation to insure as a covered dependent any child with an intellectual disability or physical handicap of the applicant where the contract is underwritten on evidence of insurability based on health factors required to be set forth in the application. In such cases any contract heretofore or hereafter issued may specifically exclude such child with an intellectual disability or physical handicap from coverage.

Any group contract which contains provisions for the payment by the insurer of benefits for members of the family or dependents of a person in the insured group shall provide that, subject to payment of the appropriate premium, such family members or dependents be permitted to have coverage continued for at least 180 days after the death of the person in the insured group.

The contract may provide that the term "employees" shall include as employees of a single employer the employees of one or more subsidiary corporations and the employees, individual proprietors and partners of affiliated corporations, proprietorships and partnerships if the business of the employer and such corporations, proprietorships or partnerships is under common control through stock ownership, contract or otherwise. The contract may provide that the term "employees" shall include the individual proprietor or partners of an individual proprietorship or a partnership. The contract may provide that the term "employees" shall include retired employees. A contract issued to trustees may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship. A contract issued to the trustees of a fund established by the members of an association of employers may provide that the term "employees" shall include the employees of the association.

L.1964, c.104, s.2; amended 1966, c.236, ss.2,3; 1975, c.109, s.2; 1976, c.101, s.2; 1993, c.162, s.24. 2010, c.50, s.4.



Section 17:48-6.2 - Provisions Applicable To Group Contracts; Subscriber Defined

17:48-6.2. Provisions applicable to group contracts; subscriber defined
The provisions of the act to which this act is a supplement shall apply to group contracts except that sections 6 and 9 of such act shall not apply. The word "subscriber" as used in said act means the policyholder under a group contract where the context so requires.

L.1964, c. 104, s. 3.



Section 17:48-6.3 - Group Contract Form

17:48-6.3. Group contract form
Every group contract entered into by a hospital service corporation with any policyholder shall be in writing and a contract form stating the terms and conditions thereof shall be furnished to the policyholder to be kept by him. No group contract form shall be used unless it contains the following provisions:

(a) A statement of the contract rate payable to the hospital service corporation by or on behalf of the policyholder for the original period of coverage, the time or times at which, and the manner in which, the contract rate due is to be paid, and the basis, if any, on which the rate may subsequently be adjusted;

(b) A provision that all contract rates due under the contract shall be paid by the policyholder, or by the designated representative of the policyholder, to the hospital service corporation on or before the due date thereof or within such period of grace as may be specified therein;

(c) A statement of the nature of the services to be furnished and the period during which they will be furnished, and if there are any services to be excepted, a detailed statement of such exceptions;

(d) A provision that the contract, any endorsements or riders thereto, the application of the policyholder in whose name the contract is issued, a copy of which shall be attached to the contract, and the individual applications, if any, of the employees or members shall constitute the entire contract between the parties and that all statements contained in any such application for coverage shall be deemed representations and not warranties;

(e) A provision that there shall be issued to the policyholder, for delivery to the employee or member, a certificate or other document which sets forth or summarizes the essential features of the coverage including the time, place and method for making claims for benefits;

(f) A provision that all new employees or new members, as the case may be, in the groups or classes eligible for the coverage must be added to the eligible groups or classes;

(g) A statement of the terms and conditions, if any, upon which the contract may be terminated or amended. Any notice to the policyholder shall be effective if sent by mail to the policyholder's address as shown at the time on the corporation's records. The notice to the policyholder as herein required shall be sent at least 30 days before the termination or amendment of the contract takes effect.

L.1964, c. 104, s. 4.



Section 17:48-6.4 - Participation Agreements

17:48-6.4. Participation agreements
A hospital service corporation of this State may enter into agreements to participate with other corporations in the issuance of group contracts to policyholders whose employees or members are located in more than one state. Such agreements may provide for experience rating, for a sharing of the premiums, claims, and expenses by the participating corporations or for acceptance or ceding of the whole or portions of group risks on a reinsurance basis. Such agreements shall be filed with and approved by the commissioner before becoming effective.

L.1964, c. 104, s. 5.



Section 17:48-6.5 - Schedule Of Rates

17:48-6.5. Schedule of rates
No hospital service corporation shall issue group contracts which are not experience rated pursuant to section 5 of this act, until it shall have filed with the commissioner a full schedule of the rates which are to apply to such contracts. The commissioner may disapprove such schedule at any time if he finds that such rates are excessive, inadequate or unfairly discriminatory. It shall be unlawful for any corporation to effect any such group contract according to such rates thereafter.

L.1964, c. 104, s. 6. Amended by L.1967, c. 286, s. 3, eff. Jan. 23, 1968.



Section 17:48-6.6 - Combined Hospital-medical Contracts

17:48-6.6. Combined hospital-medical contracts
A hospital service corporation and a medical service corporation authorized to do business in this State may issue a combined contract providing for hospital care and medical care but no one of such corporations shall issue any such combined contract. Any one of such corporations may act as agent for the other without being required to obtain a license as an agent.

L.1964, c. 104, s. 7.



Section 17:48-6.7 - Review Of Determinations Of Commissioner Of Banking And Insurance

17:48-6.7. Review of determinations of commissioner of banking and insurance
All determinations of the Commissioner of Banking and Insurance made under the provisions of this act, or of the act to which this act is a supplement, shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1964, c. 104, s. 8.



Section 17:48-6.8 - Review Of Practices, Rules And Procedures Of Hospital Service Corporation

17:48-6.8. Review of practices, rules and procedures of hospital service corporation
All practices, rules and procedures of a hospital service corporation, involving termination or refusal to renew coverage, modification of coverage or rates in the case of persons classified as left-group, selection of risks, and underwriting classifications, shall be subject to review at any time by the commissioner and upon his request for information relative to any such practice, rule, or procedure the hospital service corporation shall furnish such information in writing without delay. If in the opinion of the commissioner, any such practice, rule, or procedure, is unjust, unfair, or inequitable, taking into consideration the nonprofit and tax-exempt status of the hospital service corporation, he shall so notify the hospital service corporation and fix a time and place for hearing before him or his designated representative at which the hospital service corporation may be heard. Following such hearing, the commissioner may make an order based on the record of the proceeding. If such order be one of disapproval, it shall be unlawful for the corporation to continue such practice, rule, or procedure. Such disapproval by the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1964, c. 104, s. 9.



Section 17:48-6.9 - Adjustment Of Rates; Experience Rating Formulas; Approval

17:48-6.9. Adjustment of rates; experience rating formulas; approval
Any group contract, covering at least 50 employees or members, may provide for the adjustment of the rate of premium at the end of the first year or any subsequent year of insurance thereunder based on the experience thereunder both past and contemplated. No hospital service corporation shall use any form of experience rating plan until it shall have filed with the commissioner the formulas to be used and the classes of groups to which they are to apply. The commissioner may disapprove the formulas or classes at any time if he finds that the rates produced thereby are excessive, inadequate or unfairly discriminatory or that the formulas or classes are such as to prejudice the interests of persons who are eligible for hospital services under contracts with the hospital service corporation which are not subject to experience rating.

Excluding those rating formulas applicable to groups the employees or members of which are located in more than one state and which are underwritten in participation with other corporation(s) of other state(s), no rating formula shall be approved by the commissioner unless it provides that the experience rated groups will be assessed a reasonable community charge. Any such rating formula may provide for the allowance of an equitable discount in the event the policyholder agrees to perform certain administrative and record keeping functions in connection with the routine maintenance of the group account.

Nothing in this section shall preclude the hospital service corporation from incorporating in the rate formula such claim cost and utilization trend factors as it deems necessary in its discretion so long as the rates produced are self-supporting and the formulas for classes do not prejudice the interests of persons who are eligible for hospital services under contracts with the hospital service corporation which are not subject to experience rating.

For experience rated groups of 50 to 99 employees or members, the commissioner will have the authority to determine that rates charged depart from community rates in such a way as to assure continuity of rating principles with the community rated and experience rated groups of 100 or more.

L.1970, c. 111, s. 1, eff. June 26, 1970. Amended by L.1978, c. 94, s. 2, eff. Aug. 2, 1978.



Section 17:48-6.10 - Definitions

17:48-6.10. Definitions
As used in this act:

a. "Group policy" means a group contract or individual group certificate delivered or issued for delivery by a hospital service corporation, medical service corporation or similar corporation or organization.

b. "Insurer" means the entity issuing a group contract or an individual group certificate.

c. "Insurance" , "Insurers" and "Insured" refer to coverage under a group contract or individual group certificate on a premium-paying basis.

d. "Premium" includes any premium or other consideration payable for coverage under a group contract or individual group certificate.

e. "Medicare" means Title XVIII of the United States Social Security Act as amended or superseded.

f. "Total disability of an employee or member" exists only while the employee or member (1) is not engaged in any gainful occupation, and (2) is completely unable, due to sickness or injury or both, to engage in any and every gainful occupation for which the person is reasonably fitted by education, training, or experience.

L.1981, c. 455, s. 1.



Section 17:48-6.11 - Group Contract Or Individual Group Certificate; Total Disability Of Employee Or Member; Continuation Of Coverage; Conditions

17:48-6.11. Group contract or individual group certificate; total disability of employee or member; continuation of coverage; conditions
A group contract or individual group certificate delivered or issued for delivery in this State which covers employees or members and their dependents for hospital, medical-surgical or major medical coverage on an expense incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that employees or members whose coverage under the group contract or individual group certificate would otherwise terminate because of termination of employment or membership due to total disability of the employee or member shall be entitled to continue their hospital, medical-surgical and major medical coverage under that group contract or individual group certificate for themselves and their eligible dependents, subject to all of the group contract's or individual group certificate's terms and conditions applicable to those forms of coverage and subject to the following conditions:

a. Continuation shall only be available to any employee or member who has been continuously covered under the group contract or individual group certificate during the entire 3-months period ending with such termination.

b. Continuation shall be available for any person who is covered by or eligible for Medicare, subject to any nonduplication of benefits provisions of the group contract or individual group certificate.

c. In addition to hospital, medical-surgical, or major medical benefits, continuation shall include any other health care expense benefit, including dental, vision care, or prescription drug benefits available through the insured group.

d. An employee or member electing continuation shall pay to the group contract holder or his employer, on a monthly basis in advance, the amount of contribution required by the contract holder or employer, but not more than the group rate for the coverage being continued under the group contract or individual group certificate on the due date of each payment. The employee's or member's written election for continuation, together with the first contribution required to establish contributions on a monthly basis in advance, shall be given to the contract holder or employer within 31 days of the date the employee's or member's coverage would otherwise terminate.

e. Continuation of coverage under the group contract or individual group certificate for any person shall terminate at the first to occur of the following:

(1) Failure of the former employee or member to make timely payment of a required contribution. Termination shall occur at the end of the period for which contributions were made.

(2) The date the employee again becomes employed and eligible for benefits under another group plan providing health care expense benefits, or in the case of a qualified eligible dependent, the date such dependent becomes employed and eligible for such benefits.

(3) The date on which the group contract or individual group certificate is terminated or, in the case of an employee, the date his employer terminates participation under the group contract or individual group certificate, provided that

(a) the employee or member shall have the right to become covered under any new group contract or individual group certificate contracted for by the employer, for the balance of the period that he would have remained covered under the prior group contract or individual group certificate in accordance with this act had a termination of a group not occurred;

(b) the minimum level of benefits to be provided by the other group contract or individual group certificate shall be the applicable level of benefits of the prior group contract or individual group certificate reduced by any benefits payable under that prior group contract or individual group certificate, and

(c) the prior group contract or individual group certificate shall continue to provide benefits to the extent of its accrued liabilities and extensions of benefits, but only when replacement occurred.

f. A notification of the continuation privilege shall be included in any individual group certificate or employee booklet.

L.1981, c. 455, s. 2.



Section 17:48-6.12 - Inapplicability Of Act If Insurer Not Have Right To Terminate Contract Or Certificate Without Consent Of Insured

17:48-6.12. Inapplicability of act if insurer not have right to terminate contract or certificate without consent of insured
The provisions of this act shall not apply to any contract or individual group certificate in which the insurer does not have the right to terminate the contract or individual group certificate without the consent of the insured.

L.1981, c. 455, s. 3.



Section 17:48-6.13 - Hospital Service Corporation To Offer Basic Health Care Contracts

17:48-6.13. Hospital service corporation to offer basic health care contracts
Every hospital service corporation authorized to do business in this State shall offer for sale individual and group basic health care contracts in accordance with accepted underwriting standards for payment of benefits to each person covered thereunder.

L.1991,c.187,s.50.



Section 17:48-6.14 - Basic Health Care Contract; Provisions

17:48-6.14. Basic health care contract; provisions
51. a. A basic health care contract offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13) shall provide:

(1) Basic hospital expense coverage for a period of 21 days in a benefit year for each covered person for expenses incurred for medically necessary treatment and services rendered as a result of injury or sickness, including:

(a) Daily hospital room and board, including general nursing care and special diets;

(b) Miscellaneous hospital services, including expenses incurred for charges made by the hospital for services and supplies which are customarily rendered by the hospital and provided for use only during any period of confinement;

(c) Hospital outpatient services consisting of hospital services on the day surgery is performed; hospital services rendered within 72 hours after accidental injury; and X-ray and laboratory tests to the extent that benefits for such services would have been provided if rendered to an inpatient of the hospital;

(2) Basic medical-surgical expense coverage for each covered person for expenses incurred for medically necessary services for treatment of injury or sickness for the following:

(a) Surgical services;



(b) Anesthesia services consisting of administration of necessary general anesthesia and related procedures in connection with covered surgical services rendered by a physician other than the physician performing the surgical services;

(c) In-hospital services rendered to a person who is confined to a hospital for treatment of injury or sickness other than that for which surgical care is required;

(3) Maternity benefits, including cost of delivery and prenatal care;



(4) Out-of-hospital physical examination, including related X-rays and diagnostic tests, on the following basis:

(a) For covered minors of less than two years of age, up to six examinations during the first two years of life; for covered minors of two years of age or older, one examination at age 3, 6, 9, 12, 15 and 18 years;

(b) For covered adults of less than 40 years of age, one examination every five years; for covered adults 40 or more years of age but less than 60 years of age, one examination every three years; and for covered adults 60 years of age or older, one examination every two years.

Notwithstanding the provisions of this section to the contrary, a hospital service corporation may provide alternative benefits or services from those required by this subsection if they are approved by the Commissioner of Insurance and are within the intent of this act.

b. (1) No person who is eligible for coverage under Medicare pursuant to Pub. L. 89-97 (42 U.S.C. s.1395 et seq.) shall be a covered person under a contract required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13).

(2) A hospital service corporation shall not sell a contract required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13) to a group which was covered by health benefits or health insurance any time during the 12-month period immediately preceding the effective date of coverage.

c. (1) Contracts required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13) may contain or provide for coinsurance or deductibles, or both; except that no deductible shall be payable in excess of a total of $250 by an individual or family unit during any benefit year, no coinsurance shall be payable in excess of a total of $500 by an individual or family unit during any benefit year, and neither coinsurance nor deductibles shall apply to physical examinations or maternity benefits covered pursuant to paragraphs (3) or (4) of subsection a. of this section.

(2) Managed care systems may be utilized for coverages required to be offered pursuant to this section, subject to the review and approval of the Commissioner of Insurance.

d. Notwithstanding any other law to the contrary, a hospital service corporation shall file copies of all forms of contracts required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13) for approval with the Commissioner of Insurance in accordance with the provisions of section 4 of P.L.1995, c.73, (C.17:48-8.2), provided, however, that contract forms shall be effective only with respect to those contract form filings which are accompanied by an explanation and identification of the changes being made on a form prescribed by the commissioner.

Contract forms shall not be unfair, inequitable, misleading or contrary to law, nor shall they produce rates that are excessive, inadequate or unfairly discriminatory.

e. Notwithstanding any other law to the contrary, a hospital service corporation shall file all rates and supplementary rate information and all changes and amendments thereof for the contracts required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13) for approval with the commissioner at least 60 days prior to becoming effective. Unless disapproved by the commissioner prior to their effective date specifying in what respects the filing is not in compliance with the standards set forth in this subsection, any such rates, supplementary rate information, changes or amendments filed with the commissioner shall be deemed approved as of their effective date. In his discretion, the commissioner may waive the 60-day waiting period or any portion thereof.

Rates shall not be excessive, inadequate or unfairly discriminatory.



f. The commissioner shall issue regulations to establish minimum standards for loss ratios under contracts required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13).

g. Notwithstanding any provision of law to the contrary, a hospital service corporation shall not be required, in regard to contracts required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13), to provide mandatory health care benefits or provide benefits for services rendered by providers of health care services as otherwise required by law.

h. The commissioner shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this section and section 50 of P.L.1991, c.187 (C.17:48-6.13), including standards for terms and conditions of contracts required to be offered pursuant to this section and section 50 of P.L.1991, c.187 (C.17:48-6.13) and schedules of benefits for coverages provided for in subsection a. of this section.

i. Every hospital service corporation shall report annually on or before March 1 to the Department of Insurance the number of individual and group contracts required to be offered pursuant to section 50 of P.L.1991, c.187 (C.17:48-6.13) that were sold in the preceding calendar year and the number of persons covered under each type of contract. The department shall compile and analyze this information and shall report annually on or before July 1 its findings and any recommendations it may have to the Governor and the Legislature.

L.1991,c.187,s.51; amended 1995,c.73,s.6.



Section 17:48-6.15 - Coverage Provided By Hospital Service Corporation For Subscriber's Child

17:48-6.15. Coverage provided by hospital service corporation for subscriber's child
1. a. A hospital service corporation contract which provides hospital or medical expense benefits under which dependent coverage is available shall not deny coverage for a subscriber's child on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the subscriber's federal tax return; or

(3) The child does not reside with the subscriber or in the hospital service corporation's service area, provided that, in the case of a managed care plan, the child complies with the terms and conditions of the contract with respect to the use of specified providers.

b. If a child has coverage through a hospital service corporation contract of a noncustodial parent, the hospital service corporation shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the subscriber is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the hospital service corporation shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the contract if the parent who is the subscriber fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the subscriber provides the hospital service corporation with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.1.



Section 17:48-6.16 - Requirements Applicable To State Medicaid

17:48-6.16. Requirements applicable to State Medicaid
2. A hospital service corporation shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other subscriber.

L.1995,c.288,s.2.



Section 17:48-6.17 - Eligibility For Enrollment In Hospital Service Corporation

17:48-6.17.Eligibility for enrollment in hospital service corporation
1.Notwithstanding any other provision of law to the contrary, a hospital service corporation shall not consider a person's eligibility for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or the equivalent statute in another state, when determining the person's eligibility for enrollment in, or the provision of benefits under, a hospital service corporation contract providing hospital or medical expense benefits delivered, issued or executed in this State, or approved for issuance in this State by the Commissioner of Insurance.

L.1995,c.291,s.1.



Section 17:48-6.18 - Hospital Service Corporation Contract, Exclusion, Rates, Terms Based On Genetic Information Prohibited

17:48-6.18. Hospital service corporation contract, exclusion, rates, terms based on genetic information prohibited

11. Every individual or group hospital service corporation contract providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall not exclude any person or eligible dependent and shall not establish any rates or terms therefor on the basis of an actual or expected health condition or on the basis of any genetic characteristic. For the purposes of this section, "genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with statistically increased risk of development of a disease, disorder or syndrome.

L.1996,c.126,s.11.



Section 17:48-6.19 - Coverage For Certain Dependents Until Age 31 By Hospital Service Corporation.

17:48-6.19 Coverage for certain dependents until age 31 by hospital service corporation.

1. a. As used in this section, "dependent" means a subscriber's child by blood or by law who:

(1)is 30 years of age or younger;

(2)is unmarried;

(3)has no dependent of his own;

(4)is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education; and

(5) (a) is not actually provided coverage as a named subscriber, insured, enrollee, or covered person under any other group or individual health benefits plan, group health plan, church plan or health benefits plan, or entitled to benefits under Title XVIII of the Social Security Act, Pub.L.74-271 (42 U.S.C. s.1395 et seq.) at the time dependent coverage pursuant to this section begins or will begin; and

(b)there is evidence of prior creditable coverage or receipt of benefits under a benefits plan or by law as set forth in subparagraph (a) of this paragraph.

b. (1) A hospital service corporation contract that provides coverage for a subscriber's dependent under which coverage of the dependent terminates at a specific age on or before the dependent's 30th birthday, and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this section of P.L.2008, c.38, shall, upon application of the dependent as set forth in subsection c. of this section, provide coverage to the dependent after that specific age, until the dependent's 31st birthday.

(2)Nothing herein shall be construed to require:

(a)coverage for services provided to a dependent before the effective date of this section of P.L.2008, c.38; or

(b)that an employer or other group policyholder pay all or part of the cost of coverage for a dependent as provided pursuant to this section.

c. (1) A dependent covered by a subscriber's contract, which coverage under the contract terminates at a specific age on or before the dependent's 30th birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's 30th birthday:

(a)within 30 days prior to the termination of coverage at the specific age provided in the contract;

(b)within 30 days after meeting the requirements for dependent status as set forth in subsection a. of this section, when coverage for the dependent under the contract previously terminated; or

(c)during an open enrollment period, as provided pursuant to the contract, if the dependent meets the requirements for dependent status as set forth in subsection a. of this section during the open enrollment period.

(2)(Deleted by amendment, P.L.2008, c.38)

d. (1) Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall consist of coverage which is identical to the coverage provided to that dependent prior to the termination of coverage at the specific age provided in the contract. If coverage is modified under the contract for any similarly situated dependents for coverage prior to the termination of coverage at the specific age provided in the contract, the coverage shall also be modified in the same manner for the dependent.

(2)Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

e. (1) The subscriber's contract may require payment of a premium by the subscriber or dependent, as appropriate, subject to the approval of the Commissioner of Banking and Insurance, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection c. of this section. The payment shall not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the contract prior to the termination of coverage at the specific age provided in the contract.

(2)The applicable portion of the premium previously paid for the dependent's coverage under the contract shall be determined pursuant to regulations promulgated by the Commissioner of Banking and Insurance, based upon the difference between the contract's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier deemed appropriate by the commissioner which provides a substantially similar result.

(3)Payments of the premium may, at the election of the payor, be made in monthly installments.

f.Coverage for a dependent provided pursuant to this section shall be provided until the earlier of the following:

(1)the date upon which the dependent is disqualified for dependent status as set forth in subsection a. of this section;

(2)the date upon which coverage ceases under the contract by reason of a failure to make a timely payment of any premium required under the contract by the subscriber or dependent for coverage provided pursuant to this section. The payment of any premium shall be considered to be timely if made within 30 days after the due date or within a longer period as may be provided for by the contract; or

(3)the date upon which the contract, under which coverage is provided to a dependent, ceases to provide coverage to the subscriber.

Nothing herein shall be construed to permit a hospital service corporation to refuse a written election for coverage by a dependent pursuant to subsection c. of this section, based upon the dependent's prior disqualification pursuant to paragraph (1) of this subsection, other than a disqualification based on age or lack of evidence of prior, creditable coverage or receipt of benefits.

g.Notice regarding coverage for a dependent as provided pursuant to this section shall be provided to a subscriber by the hospital service corporation:

(1)in the certificate of coverage or other equivalent document prepared for subscribers and delivered on or about the date of commencement of the subscribers' coverage; and

(2)(Deleted by amendment, P.L.2008, c.38)

(3)in a notice delivered to subscribers on a quarterly basis.

h.This section shall apply to those contracts in which the hospital service corporation has reserved the right to change the premium.

L.2005, c.375, s.1; amended 2008, c.38, s.29.



Section 17:48-6A - Benefits For Treatment Of Alcoholism

17:48-6a. Benefits for treatment of alcoholism
No group or individual contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance after the effective date of this act, unless such contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in connection with the treatment of alcoholism when such treatment is prescribed by a doctor of medicine. Such benefits shall be provided to the same extent as for any other sickness under the contract.

Every contract shall include such benefits for the treatment of alcoholism as are hereinafter set forth:

a. Inpatient or outpatient care in a licensed hospital;

b. Treatment at a detoxification facility licensed pursuant to P.L.1975, c. 305;

c. Confinement as an inpatient or outpatient at a licensed, certified, or state approved residential treatment facility, under a program which meets minimum standards of care equivalent to those prescribed by the Joint Commission on Hospital Accreditation.

Treatment or confinement at any facility shall not preclude further or additional treatment at any other eligible facility; provided, however, that the benefit days used do not exceed the total number of benefit days provided for any other sickness under the contract.

L.1977, c. 115, s. 1, eff. June 2, 1977.



Section 17:48-6AA - Contracts Issued Under C.17:48-1 et Seq. Required To Cover Certain Out-of-network Services.

17:48-6aa Contracts issued under C.17:48-1 et seq. required to cover certain out-of-network services.

7.Notwithstanding the provisions of P.L.1938, c.366 (C.17:48-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the contract meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.2001,c.367,s.7.



Section 17:48-6B - Benefits For Reconstructive Breast Surgery

17:48-6b. Benefits for reconstructive breast surgery

1. Every subscription certificate and group and individual contract providing hospital service benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits, following a mastectomy on one breast or both breasts, for reconstructive breast surgery, surgery to restore and achieve symmetry between the two breasts, and the cost of prostheses and, under any contract providing outpatient x-ray or radiation therapy, benefits for outpatient chemotherapy following surgical procedures in connection with the treatment of breast cancer shall be included as a part of the outpatient x-ray or radiation therapy benefit. The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium. Such benefits shall be provided to the same extent as for any other sickness under the contract.

L.1983,c.50,s.1; amended 1997, c.75, s.1.



Section 17:48-6BB - Hospital Service Corporation To Offer Coverage For Domestic Partner.

17:48-6bb Hospital service corporation to offer coverage for domestic partner.

47.A hospital service corporation that provides hospital or medical expense benefits under a contract that is delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

This section shall apply to those contracts in which the hospital service corporation has reserved the right to change the premium.

L.2003,c.246,s.47.



Section 17:48-6C - Hospital Service Contracts

17:48-6c. Hospital service contracts
Every group and individual contract providing hospital service benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act, shall offer coverage for maternity care without regard to marital status to subscribers or other persons covered thereunder for expenses incurred in pregnancy and childbirth. The maternity benefits shall be provided to the same extent as the hospitalization benefit is provided in the contract for any other covered illness.

L. 1985, c. 276, s. 1.



Section 17:48-6CC - Hospital Service Corporation, High Deductible, Coverage For Preventive Care.

17:48-6cc Hospital service corporation, high deductible, coverage for preventive care.

5.No hospital service corporation contract providing hospital or medical expense benefits for groups with greater than 50 persons, that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in connection with any medically necessary benefits provided in-network that represent preventive care as permitted by that federal law.

The benefits provided pursuant to this section shall be provided to the same extent as for any other medical condition under the contract, except that a deductible shall not be applied for benefits provided pursuant to this section. This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2005,c.248,s.5.



Section 17:48-6D - Benefits For Blood Products, Blood Infusion Equipment

17:48-6d. Benefits for blood products, blood infusion equipment
Every group or individual contract providing hospital expense benefits to any subscriber or other person covered thereunder for expenses incurred in connection with the treatment of routine bleeding episodes associated with hemophilia shall provide benefits for expenses incurred in connection with the purchase of blood products and blood infusion equipment required for home treatment of routine bleeding episodes associated with hemophilia when the home treatment program is under the supervision of a State approved hemophilia treatment center. The benefits shall be provided to the same extent as for any sickness under the contract.

As used in this act, "blood product" includes, but is not limited to, Factor VIII, Factor IX and cryoprecipitate; and "blood infusion equipment" includes, but is not limited to, syringes and needles.

Participation in a home treatment program shall not preclude further or additional treatment or care at any eligible facility if the number of home treatments, in accordance with a ratio of home treatments to benefit days established by regulation by the Commissioner of Insurance, does not exceed the total number of benefit days provided for any other sickness under the contract.

L. 1987, c. 62, s. 1.



Section 17:48-6DD - Hospital Service Corporation, High Deductible, Deductible Inapplicable, Certain Circumstances.

17:48-6dd Hospital service corporation, high deductible, deductible inapplicable, certain circumstances.

6.Notwithstanding the provisions of section 2 of P.L.1995, c.316 (C.17:48-6m) regarding deductibles for a high deductible health plan, a contract offered by a hospital service corporation providing hospital or medical expense benefits for groups with greater than 50 persons, that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), shall not apply a deductible for any benefits for which a deductible is not applicable pursuant to any law enacted after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.).

This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2005,c.248,s.6.



Section 17:48-6E - Hospital Service Corporation Insurance Benefits For Preexisting Condition

17:48-6e. Hospital service corporation insurance benefits for preexisting condition
a. Notwithstanding any other provision of law to the contrary, no group health insurance contract issued by a hospital service corporation pursuant to the provisions of P.L.1938, c.366 (C.17:48-1 et seq.), shall contain any provision which denies benefits for a preexisting condition to any person becoming a member of that group if: (1) during the period immediately preceding the person's becoming a member of the group the person was enrolled as a member under another group contract issued by the corporation; and (2) the corporation paid benefits for the condition under the group contract in which the person was previously insured.

b. Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any group contract.

c. This section shall apply to every group contract or policy in which the corporation or insurer has the right to change the premium.

L.1989, c.63, s.2.



Section 17:48-6EE - Hospital Service Corporation, Coverage For Prescription Female Contraceptives.

17:48-6ee Hospital service corporation, coverage for prescription female contraceptives.

1.A hospital service corporation that provides hospital or medical expense benefits for expenses incurred in the purchase of outpatient prescription drugs under a contract shall provide coverage under every such contract delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and a hospital service corporation shall grant, an exclusion under the contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective subscribers and subscribers. The provisions of this section shall not be construed as authorizing a hospital service corporation to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of a subscriber. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the contract.

This section shall apply to those contracts in which the hospital service corporation has reserved the right to change the premium.

L.2005,c.251,s.1.



Section 17:48-6F - Hospital Service Corporation To Pay Benefits For Treatment Of Wilm's Tumor

17:48-6f. Hospital service corporation to pay benefits for treatment of Wilm's tumor
Every group or individual hospital service corporation contract providing hospital or medical expense benefits shall provide benefits to any subscriber or other person covered thereunder for expenses incurred in the treatment of Wilm's tumor, including autologous bone marrow transplants when standard chemotherapy treatment is unsuccessful, notwithstanding that any such treatment may be deemed experimental or investigational. These benefits shall be provided to the same extent as for any other sickness under the contract.

L.1990,c.71,s.1.



Section 17:48-6FF - Hospital Service Corporation To Provide Benefits For Orthotic And Prosthetic Appliances.

17:48-6ff Hospital service corporation to provide benefits for orthotic and prosthetic appliances.

1. a. Every hospital service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, a hospital service corporation contract shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the contract.

d.The provisions of this section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2007, c.345, s.1.



Section 17:48-6G - Hospital Service Corporation Contract, Mammogram Examination Benefits.

17:48-6g Hospital service corporation contract, mammogram examination benefits.

1.a. No group or individual hospital service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed, or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, unless the contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the hospital service corporation of the medical necessity of the additional screening and diagnostic testing.

b.These benefits shall be provided to the same extent as for any other sickness under the contract.

c.The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.1991, c.279, s.1; amended 1999, c.341, s.1; 2004, c.86, s.1; 2013, c.196, s.1.



Section 17:48-6GG - Hospital Service Corporation To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

17:48-6gg Hospital service corporation to provide coverage for hearing aids for certain persons aged 15 or younger.

2.A hospital service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

A hospital service corporation contract shall provide coverage that includes the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. A hospital service corporation may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The benefits shall be provided to the same extent as for any other condition under the contract.

This section shall apply to those hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2008, c.126, s.2.



Section 17:48-6H - Hospital Service Corporation, Benefits For "Off-label" Drugs Required

17:48-6h. Hospital service corporation, benefits for "off-label" drugs required
2. a. Except as provided in P.L.1992, c.161 (C.17B:27A-2 et al.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no group or individual hospital service corporation contract which provides benefits for expenses incurred in prescribing drugs approved by the federal Food and Drug Administration shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in prescribing a drug for a treatment for which it has not been approved by the Food and Drug Administration if the drug is recognized as being medically appropriate for the specific treatment for which it has been prescribed in one of the following established reference compendia:

(1) the American Medical Association Drug Evaluations;



(2) the American Hospital Formulary Service Drug Information;



(3) the United States Pharmacopoeia Drug Information;



or, it is recommended by a clinical study or review article in a major peer-reviewed professional journal.

b. Notwithstanding the provisions of this section, coverage shall not be required for any experimental or investigational drug or any drug which the Food and Drug Administration has determined to be contraindicated for the specific treatment for which the drug has been prescribed. The benefits provided pursuant to this section shall be provided to the same extent as other benefits under the contract for drugs prescribed for a treatment approved by the Food and Drug Administration.

c. This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

d. Any coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

L.1993,c.321,s.2.



Section 17:48-6HH - Hospital Service Corporation To Provide Installment Payments To Obstetrical Provider For Maternity Services.

17:48-6hh Hospital service corporation to provide installment payments to obstetrical provider for maternity services.

1. a. Every individual or group hospital service corporation contract that provides benefits for maternity services, and that is delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State, by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2009, c.113, s.1.



Section 17:48-6I - Hospital Service Corporation, Benefits Of Health Promotion

17:48-6i. Hospital service corporation, benefits of health promotion
3. a. Every hospital service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.1999, c.339, shall provide benefits to any subscriber or other person covered thereunder for expenses incurred in a health promotion program through health wellness examinations and counselling, which program shall include, but not be limited to, the following tests and services:

(1) For all persons 20 years of age and older, annual tests to determine blood hemoglobin; blood pressure; blood glucose level; and blood cholesterol level or, alternatively, low-density lipoprotein (LDL) level and blood high-density lipoprotein (HDL) level;

(2) For all persons 35 years of age or older, a glaucoma eye test every five years;

(3) For all persons 40 years of age or older, an annual stool examination for presence of blood;

(4) For all persons 45 years of age or older, a left-sided colon examination of 35 to 60 centimeters every five years;

(5) For all women 20 years of age or older, a pap smear pursuant to the provisions of section 2 of P.L.1995, c.415 (C.17:48-6o);

(6) For all women 40 years of age or older, a mammogram examination pursuant to the provisions of section 1 of P.L.1991, c.279 (C.17:48-6g);

(7) For all adults, recommended immunizations; and

(8) For all persons 20 years of age or older, an annual consultation with a health care provider to discuss lifestyle behaviors that promote health and well-being including, but not limited to, smoking control, nutrition and diet recommendations, exercise plans, lower back protection, weight control, immunization practices, breast self-examination, testicular self-examination and seat belt usage in motor vehicles.

Notwithstanding the provisions of this subsection to the contrary, if a physician or other health care provider recommends that it would be medically appropriate for a covered person to receive a different schedule of tests and services than that provided for under this subsection, the hospital service corporation shall provide payment for the tests or services actually provided, within the limits of the amounts listed in subsection b. of this section.

b.Every individual or group health care contract offered for sale in this State by a hospital service corporation pursuant to subsection a. of this section shall provide payment for the benefits set forth in subsection a. of this section in an amount which shall not exceed: $125 a year for each person between the ages of 20 to 39, inclusive; $145 a year for each man age 40 and over; and $235 a year for each woman age 40 and over; except that for persons 45 years of age or older, the cost of a left-sided colon examination shall not be included in the above amount; however, no hospital service corporation shall be required to provide payment for benefits for a left-sided colon examination in excess of $150.

c.The Commissioner of Banking and Insurance, in consultation with the Department of the Treasury, shall annually adjust the threshold amounts provided by subsection b. of this section in direct proportion to the increase or decrease in the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which the adjustment is made.

d.This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

e.The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993, c.327, s.3; amended 1999, c.339, s.1.



Section 17:48-6II - Hospital Service Corporation To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

17:48-6ii Hospital service corporation to provide benefits for treatment of autism or other developmental disability.

1.Notwithstanding any other provision of law to the contrary, every hospital service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The hospital service corporation shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the covered person's primary diagnosis is autism or another developmental disability, the hospital service corporation shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the covered person is under 21 years of age and the covered person's primary diagnosis is autism, the hospital service corporation shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the contract, but shall not be subject to limits on the number of visits that a covered person may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum benefit amount for a covered person in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a contract that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, a hospital service corporation shall not be precluded from providing a benefit amount for a covered person in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the hospital service corporation to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The hospital service corporation may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the hospital service corporation and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to a covered person.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the hospital service corporation of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.2009, c.115, s.1.



Section 17:48-6J - Requirements For Hospital Service Corporation Providing Benefits For Pharmacy Services.

17:48-6j Requirements for hospital service corporation providing benefits for pharmacy services.

1. a. Notwithstanding any other provision of law to the contrary, no group or individual hospital service corporation contract which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the contract:

(1)Permits the subscriber, at the time of issuance, amendment or renewal, to select benefit coverage allowing the subscriber to choose a pharmacy or pharmacist for the provision of prescription drugs or pharmacy services, provided that any pharmacist or pharmacy selected by the subscriber is registered pursuant to R.S.45:14-1 et seq.;

(2)Provides that no pharmacy or pharmacist shall be denied the right to participate as a preferred provider or as a contracting provider, under the same terms and conditions currently applicable to all other preferred or contracting providers, if the contract provides for coverage by contracted or preferred providers for pharmaceutical services, provided the pharmacy or pharmacist is registered pursuant to R.S.45:14-1 et seq., and accepts the terms and conditions of the contract;

(3)Provides that no copayment, fee, or other condition shall be imposed upon a subscriber selecting a participating or contracting pharmacist or pharmacy that is not also equally imposed upon all subscribers selecting a participating or contracting pharmacist or pharmacy;

(4) (a) Provides that no subscriber shall be required to obtain pharmacy services and prescription drugs from a mail service pharmacy;

(b)Provides for no differential in any copayment applicable to any prescription drug of the same strength, quantity and days' supply, whether obtained from a mail service pharmacy or a non-mail service pharmacy, provided that the non-mail service pharmacy agrees to the same terms, conditions, price and services applicable to the mail service pharmacy; and

(c)Provides that the limit on days' supply is the same whether the prescription drug is obtained from a mail service pharmacy or a non-mail service pharmacy, and that the limit shall not be less than 90 days;

(5)Sets forth the auditing procedures to be used by the hospital service corporation and includes a provision that any audit shall take place at a time mutually agreeable to the pharmacy or pharmacist and the auditor. No audit by a hospital service corporation shall include a review of any document relating to any person or prescription plan other than those reimbursable by the hospital service corporation;

(6)Provides that the hospital service corporation, or any agent or intermediary thereof, including a third party administrator, shall not restrict or prohibit, directly or indirectly, a pharmacy from charging the subscriber for services rendered by the pharmacy that are in addition to charges for the drug, for dispensing the drug or for prescription counseling. Services rendered by the pharmacy for which additional charges are imposed shall be subject to the approval of the Board of Pharmacy. A pharmacy shall disclose to the purchaser the charges for the additional services and the purchaser's out-of-pocket cost for those services prior to dispensing the drug. A pharmacy shall not impose any additional charges for patient counseling or for other services required by the Board of Pharmacy or State or federal law;

(7)The provisions of P.L.1999, c.395 shall apply to all contracts delivered. issued or renewed on or after the effective date of P.L.1999, c.395.

b.Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any contract.

c.This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the subscriber charge.

L.1993,c.378,s.1; amended 1999, c.395, s.1.



Section 17:48-6JJ - Hospital Service Corporation To Provide Coverage For Oral Anticancer Medications.

17:48-6jj Hospital service corporation to provide coverage for oral anticancer medications.

1. a. A hospital service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the contract provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A hospital service corporation contract shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the contract as of the effective date of this act.

d.This section shall apply to those hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2011, c.188, s.1.



Section 17:48-6K - Benefits For Certain Cancer Treatments

17:48-6k. Benefits for certain cancer treatments
1. In addition to benefits provided under regulations adopted pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), a hospital service corporation shall offer under every group or individual hospital service corporation contract providing hospital or medical expense benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance, on or after the effective date of this act to provide benefits for the treatment of cancer by dose-intensive chemotherapy/autologous bone marrow transplants and peripheral blood stem cell transplants when performed by institutions approved by the National Cancer Institute or pursuant to protocols consistent with the guidelines of the American Society of Clinical Oncologists. Benefits for such treatment shall be provided to the same extent as for any other illness under the contract.

The offer required pursuant to this section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium. Nothing in this section shall be construed to limit a hospital service corporation in adjusting premium amounts, or providing for reasonable deductibles or copayments, with respect to benefits provided pursuant to this section.

L.1995,c.100,s.1.



Section 17:48-6KK - Hospital Service Corporation To Provide Coverage For Sickle Cell Anemia.

17:48-6kk Hospital service corporation to provide coverage for sickle cell anemia.

1.Every hospital service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medical expenses incurred by a covered person for the treatment of sickle cell anemia and, if the contract provides benefits for expenses incurred in the purchase of outpatient prescription drugs, then the contract shall provide coverage for prescription drug expenses incurred by a covered person for the treatment of sickle cell anemia.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

This section shall apply to those hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2011, c.210, s.1.



Section 17:48-6L - Coverage For Birth And Natal Care; Hospital Service Corporation

17:48-6l. Coverage for birth and natal care; hospital service corporation
1. a. Every individual or group contract that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide coverage for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

b. Notwithstanding the provisions of subsection a. of this section, a hospital service corporation contract that provides coverage for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every hospital service corporation shall provide notice to policyholders regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the policyholder; (2) the yearly informational packet sent to the policyholder; or (3) January 1, 1996.

L.1995,c.138,s.1.



Section 17:48-6LL - Hospital Service Corporation To Provide Coverage For Prescription Eye Drops.

17:48-6ll Hospital service corporation to provide coverage for prescription eye drops.

1. a. A hospital service corporation which provides hospital or medical expense benefits that include coverage for prescription eye drops under a contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the subscriber or covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2013, c.50, s.1.



Section 17:48-6M - Hospital Service Corporation Contracts, Child Screening, Blood Lead, Hearing Loss; Immunizations.

17:48-6m Hospital service corporation contracts, child screening, blood lead, hearing loss; immunizations.

2.No hospital service corporation contract providing hospital or medical expense benefits for groups with greater than 50 persons shall be delivered, issued, executed, or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in the following:

a.Screening by blood lead measurement for lead poisoning for children, including confirmatory blood lead testing as specified by the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1); and medical evaluation and any necessary medical follow-up and treatment for lead poisoned children.

b.All childhood immunizations as recommended by the Advisory Committee on Immunization Practices of the United States Public Health Service and the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1). A hospital service corporation shall notify its subscribers, in writing, of any change in coverage with respect to childhood immunizations and any related changes in premium. Such notification shall be in a form and manner to be determined by the Commissioner of Banking and Insurance.

c.Screening for newborn hearing loss by appropriate electrophysiologic screening measures and periodic monitoring of infants for delayed onset hearing loss, pursuant to P.L.2001, c.373 (C.26:2-103.1 et al.). Payment for this screening service shall be separate and distinct from payment for routine new baby care in the form of a newborn hearing screening fee as negotiated with the provider and facility.

The benefits provided pursuant to this section shall be provided to the same extent as for any other medical condition under the contract, except that a deductible shall not be applied for benefits provided pursuant to this section; however, with respect to a contract that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), a deductible shall not be applied for any benefits provided pursuant to this section which represent preventive care as permitted by that federal law, and shall not be applied as provided pursuant to section 6 of P.L.2005, c.248 (C.17:48-6dd). This section shall apply to all hospital service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.1995, c.316, s.2; amended 2001, c.373, s.11; 2005, c.248, s.4; 2012, c.17, s.35.



Section 17:48-6MM - Hospital Service Corporation Contract, Coverage For Synchronization Of Prescribed Medications.

17:48-6mm Hospital service corporation contract, coverage for synchronization of prescribed medications.
1. a. Every group or individual hospital service corporation contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2)provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

c.This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.1.



Section 17:48-6N - Coverage For Diabetes Treatment By Individual, Group Hospital Service Corporation

17:48-6n.Coverage for diabetes treatment by individual, group hospital service corporation
1. a. Every individual or group hospital service corporation contract providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits to any subscriber or other person covered thereunder for expenses incurred for the following equipment and supplies for the treatment of diabetes, if recommended or prescribed by a physician or nurse practitioner/clinical nurse specialist: blood glucose monitors and blood glucose monitors for the legally blind; test strips for glucose monitors and visual reading and urine testing strips; insulin; injection aids; cartridges for the legally blind; syringes; insulin pumps and appurtenances thereto; insulin infusion devices; and oral agents for controlling blood sugar.

b. Each individual or group hospital service corporation contract shall also provide benefits for expenses incurred for diabetes self-management education to ensure that a person with diabetes is educated as to the proper self-management and treatment of their diabetic condition, including information on proper diet. Benefits provided for self-management education and education relating to diet shall be limited to visits medically necessary upon the diagnosis of diabetes; upon diagnosis by a physician or nurse practitioner/clinical nurse specialist of a significant change in the subscriber's or other covered person's symptoms or conditions which necessitate changes in that person's self-management; and upon determination of a physician or nurse practitioner/clinical nurse specialist that reeducation or refresher education is necessary. Diabetes self-management education shall be provided by a dietitian registered by a nationally recognized professional association of dietitians or a health care professional recognized as a Certified Diabetes Educator by the American Association of Diabetes Educators or a registered pharmacist in the State qualified with regard to management education for diabetes by any institution recognized by the board of pharmacy of the State of New Jersey.

c. The benefits required by this section shall be provided to the same extent as for any other sickness under the contract.

d. This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

e. The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

f. The Commissioner of Insurance may, in consultation with the Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

L.1995,c.331,s.1.



Section 17:48-6O - Hospital Service Corporation Contract, Pap Smear Benefits

17:48-6o. Hospital service corporation contract, Pap smear benefits
2.No hospital service corporation contract providing hospital or medical expense benefits for groups with greater than 50 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting a Pap smear. The benefits shall be provided to the same extent as for any other medical condition under the contract.

As used in this section, and notwithstanding the provisions of this section to the contrary, "Pap smear" means an initial Pap smear and any confirmatory test when medically necessary and as ordered by the covered person's physician and includes all laboratory costs associated with the initial Pap smear and any such confirmatory test.

This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.1995, c.415, s.2; amended 2001, c.227, s.2.



Section 17:48-6P - Hospital Service Corporation Contract, Prostate Cancer Testing

17:48-6p. Hospital service corporation contract, prostate cancer testing
2. No hospital service corporation contract providing hospital or medical expense benefits for groups with greater than 49 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act, unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting an annual medically recognized diagnostic examination including, but not limited to, a digital rectal examination and a prostate-specific antigen test for men age 50 and over who are asymptomatic and for men age 40 and over with a family history of prostate cancer or other prostate cancer risk factors.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.1996,c.125,s.2.



Section 17:48-6Q - Coverage For Minimum Inpatient Care Following Mastectomy By Individual, Group Hospital Service Corporation

17:48-6q. Coverage for minimum inpatient care following mastectomy by individual, group hospital service corporation
1. a. Every individual or group hospital service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall provide coverage for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The contract shall not require a health care provider to obtain authorization from the hospital service corporation for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the hospital service corporation under the contract.

The benefits shall be provided to the same extent as for any other sickness under the contract.

The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

b. The Commissioner of Banking and Insurance shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997,c.149,s.1.



Section 17:48-6R - Applicability Of Health Care Quality Act

17:48-6r Applicability of Health Care Quality Act
25. Notwithstanding the provisions of P.L.1938, c.366 (C.17:48-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the contract meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.1997,c.192,s.25.



Section 17:48-6S - Coverage For Treatment Of Inherited Metabolic Diseases By Hospital Service Corporation.

17:48-6s Coverage for treatment of inherited metabolic diseases by hospital service corporation.

1.No group or individual hospital service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the contract provides benefits to each person covered thereunder for expenses incurred in the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.1997,c.338,s.1.



Section 17:48-6T - Coverage For Treatment Of Domestic Violence Injuries By Hospital Service Corporation.

17:48-6t Coverage for treatment of domestic violence injuries by hospital service corporation.

1.Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no group or individual hospital service corporation contract providing hospital or medical expense benefits shall contain any provision which denies benefits for expenses incurred in the treatment of an injury or injuries sustained as the result of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), to a subscriber or other person covered thereunder. Benefits shall be provided to the same extent as for any other treatment under the contract. The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.1998,c.97,s.1.



Section 17:48-6U - Coverage For Certain Dental Procedures For The Severely Disabled Or Child Age Five Or Under By Hospital Service Corporation

17:48-6u. Coverage for certain dental procedures for the severely disabled or child age five or under by hospital service corporation
1. a. No group or individual hospital service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this amendatory and supplementary act, unless the contract provides benefits to any person covered thereunder who is severely disabled or a child age five or under for expenses incurred for: (1) general anesthesia and hospitalization for dental services; or (2) a medical condition covered by the contract which requires hospitalization or general anesthesia for dental services rendered by a dentist regardless of where the dental services are provided.

b.A group or individual hospital service corporation contract may require prior authorization of hospitalization for dental services in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

c.This section shall apply to all group or individual hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.1999,c.49,s.1.

17:48-6v Hospital service corporation to provide coverage for biologically-based mental illness.

1. a. Every individual and group hospital service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act shall provide coverage for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the contract. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the hospital service corporation cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which a hospital service corporation determines:

(1)whether a mental health care service meets the medical necessity standard as established by the hospital service corporation; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the contract.

c.The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.1999,c.106,s.1.



Section 17:48-6V - Hospital Service Corporation To Provide Coverage For Biologically-based Mental Illness.

17:48-6v Hospital service corporation to provide coverage for biologically-based mental illness.

1. a. Every individual and group hospital service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act shall provide coverage for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the contract. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the hospital service corporation cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which a hospital service corporation determines:

(1)whether a mental health care service meets the medical necessity standard as established by the hospital service corporation; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the contract.

c.The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.1999,c.106,s.1.



Section 17:48-6W - Coverage For Hemophilia Services By Hospital Service Corporations

17:48-6w. Coverage for hemophilia services by hospital service corporations
7.Notwithstanding the provisions of P.L.1938, c.366 (C.17:48-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the contract meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all contracts in which the hospital service corporation has reserved the right to change the premium.

L.2000,c.121,s.7.



Section 17:48-6X - Hospital Service Corporation To Provide Coverage For Treatment Of Infertility.

17:48-6x Hospital service corporation to provide coverage for treatment of infertility.

1. a. A hospital service corporation contract which provides hospital or medical expense benefits for groups with more than 50 persons, which includes pregnancy-related benefits, shall not be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act unless the contract provides coverage for persons covered under the contract for medically necessary expenses incurred in the diagnosis and treatment of infertility as provided pursuant to this section. The hospital service corporation contract shall provide coverage which includes, but is not limited to, the following services related to infertility: diagnosis and diagnostic tests; medications; surgery; in vitro fertilization; embryo transfer; artificial insemination; gamete intra fallopian transfer; zygote intra fallopian transfer; intracytoplasmic sperm injection; and four completed egg retrievals per lifetime of the covered person. The hospital service corporation may provide that coverage for in vitro fertilization, gamete intra fallopian transfer and zygote intra fallopian transfer shall be limited to a covered person who: a. has used all reasonable, less expensive and medically appropriate treatments and is still unable to become pregnant or carry a pregnancy; b. has not reached the limit of four completed egg retrievals; and c. is 45 years of age or younger.

For purposes of this section, "infertility" means the disease or condition that results in the abnormal function of the reproductive system such that a person is not able to: impregnate another person; conceive after two years of unprotected intercourse if the female partner is under 35 years of age, or one year of unprotected intercourse if the female partner is 35 years of age or older or one of the partners is considered medically sterile; or carry a pregnancy to live birth.

The benefits shall be provided to the same extent as for other pregnancy-related procedures under the contract, except that the services provided for in this section shall be performed at facilities that conform to standards established by the American Society for Reproductive Medicine or the American College of Obstetricians and Gynecologists. The same copayments, deductibles and benefit limits shall apply to the diagnosis and treatment of infertility pursuant to this section as those applied to other medical or surgical benefits under the contract.

b.A religious employer may request, and a hospital service corporation shall grant, an exclusion under the contract for the coverage required by this section for in vitro fertilization, embryo transfer, artificial insemination, zygote intra fallopian transfer and intracytoplasmic sperm injection, if the required coverage is contrary to the religious employer's bona fide religious tenets. The hospital service corporation that issues a contract containing such an exclusion shall provide written notice thereof to each prospective subscriber or subscriber, which shall appear in not less than 10 point type, in the contract, application and sales brochure. For the purposes of this subsection, "religious employer" means an employer that is a church, convention or association of churches or any group or entity that is operated, supervised or controlled by or in connection with a church or a convention or association of churches as defined in 26 U.S.C. s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C. s.501(c)(3).

c.This section shall apply to those hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

d.The provisions of this section shall not apply to a hospital service corporation contract which, pursuant to a contract between the hospital service corporation and the Department of Human Services, provides benefits to persons who are eligible for medical assistance under P.L.1968, c.413 (C.30:4D-1 et seq.), the Children's Health Care Coverage Program under P.L.1997, c.272 (C.30:4I-1 et seq.), the FamilyCare Health Coverage Program under P.L.2000, c.71 (C.30:4J-1 et seq.), or any other program administered by the Division of Medical Assistance and Health Services in the Department of Human Services.

L.2001,c.236,s.1.



Section 17:48-6Y - Hospital Service Corporation To Provide Coverage For Colorectal Cancer Screening.

17:48-6y Hospital service corporation to provide coverage for colorectal cancer screening.

1.Every hospital service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2001,c.295,s.1.



Section 17:48-6Z - Hospital Service Corporation Prescription Drug Plans To Cover Certain Infant Formulas.

17:48-6z Hospital service corporation prescription drug plans to cover certain infant formulas.

1.A hospital service corporation which provides hospital or medical expense benefits for expenses incurred in the purchase of prescription drugs under a contract that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits under the contract for expenses incurred in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The benefits shall be provided to the same extent as for any other prescribed items under the contract.

This section shall apply to those hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

L.2001,c.361,s.1.



Section 17:48-7 - Health Care Facilities Eligible For Contracts; Approval Of Rates Of Payment

17:48-7. Health care facilities eligible for contracts; approval of rates of payment
Any hospital service corporation may enter into contracts with health care facilities for the rendering of health care services to any of its subscribers only with licensed health care facilities.

Rates of payment by such hospital service corporation shall be approved as to reasonableness by the Hospital Rate Setting Commission pursuant to section 18 of the Health Care Facilities Planning Act (P.L.1971, c. 136). The maximum rate of payment to eligible hospitals and institutions not under contract with such hospital service corporation shall not exceed the particular hospital's or institution's regular charges to the general public for the same services and shall be set forth in the certificate issued by such hospital service corporation to any subscriber. The basis and extent of payment, if any, by such hospital service corporation under agreement with nonprofit hospital service plans of other states shall be subject to the approval of the Commissioner of Insurance.

L.1938, c. 366, p. 928, s. 7. Amended by L.1954, c. 257, p. 932, s. 2; L.1971, c. 136, s. 26, approved May 10, 1971; L.1978, c. 83, s. 12, eff. July 20, 1978.



Section 17:48-8 - Filing Of Copy Of Contract Or Certificate And Applications, Etc., With Commissioner; Disapproval

17:48-8. Filing of copy of contract or certificate and applications, etc., with commissioner; disapproval
No hospital service corporation shall enter into any contract with a subscriber unless and until it shall have filed with the Commissioner of Banking and Insurance a copy of the contract or certificate and of all applications, riders and endorsements for use in connection with the issuance or renewal thereof. If the commissioner shall at any time notify the corporation filing the same of his disapproval of any such form, as contrary to law, or as being oppressive or calculated to mislead the public, specifying particulars, it shall be unlawful for such corporation thereafter to issue such form so disapproved. Such disapproval of the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1938, c. 366, p. 929, s. 8. Amended by L.1953, c. 17, p. 288, s. 175.



Section 17:48-8.1 - Hospital Service Corporation Contract; Compliance

17:48-8.1. Hospital service corporation contract; compliance
3. No hospital service corporation contract subject to the provisions of P.L.1938, c.366, (C.17:48-1 et seq.), or application for that contract, if a written application is required and is to be made a part of that contract, or a printed rider or an endorsement for use with that contract, shall be delivered or issued for delivery in this State unless its provisions comply with all of the applicable requirements of P.L.1938, c.366 (C.17:48-1 et seq.) and any regulations adopted or guidelines published by the Commissioner of Insurance consistent with the requirements thereof. Any contract, application, rider, or endorsement issued or delivered in this State that is not in compliance with that law or regulations or guidelines shall be deemed to be in compliance with the requirements and shall be interpreted by the courts and among the persons affected by the contract as if that contract form were in compliance with the requirements; except that this provision shall not relieve the hospital service corporation from any penalty that may be imposed for violation of this act or any other applicable provision of P.L.1938, c.366 (C.17:48-1 et seq.).

L.1995,c.73,s.3.



Section 17:48-8.2 - Filing Of Contract Or Related Form

17:48-8.2. Filing of contract or related form
4. a. Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), any contract subject to the provisions of P.L.1938, c.366 (C.17:48-1 et seq.), including any application, rider, or endorsement which is made a part of that contract, shall be filed with the commissioner for approval as provided in this section. Any such contract, and any related form, except those certified pursuant to section 5 of this act, shall be filed with the commissioner for approval pursuant to this section.

b. Any contract or related form filed with the commissioner for approval pursuant to this section shall be deemed approved upon the expiration of 60 days after the submission of the form unless disapproved in writing by the commissioner within that time. Any such disapproval shall be based only on the specific provisions of applicable statutes, regulations adopted by the commissioner, or guidelines published by the commissioner as of the effective date of this act, with regard to forms of that type. A disapproved contract or related form may be resubmitted.

c. Any contract or related form submitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 60 days after its submission shall be deemed withdrawn at the expiration of 60 days after the transmittal of the commissioner's specific objections unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 60 day period.

d. A contract or related form, resubmitted in response to the commissioner's objections pursuant to subsection b. of this section, shall be deemed approved upon the expiration of 30 days after its resubmission unless disapproved in writing by the commissioner within that time. No disapproval by the commissioner of a resubmission shall be based on any objection not specified by the commissioner in his initial disapproval of the filing, except that the commissioner may disapprove such form based upon any new provisions introduced in the resubmission or if in addressing the specified objections cited in the commissioner's disapproval transmission, the hospital service corporation changes or modifies any substantive provisions of the form. Any contract or related form resubmitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 30 days after its submission shall be deemed withdrawn at the expiration of 30 days after the transmittal of the commissioner's specific objections, unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 30 day period.

e. With respect to all types of contracts or related forms required to be filed pursuant to this section and currently on file with and approved by the commissioner upon enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, not later than 180 days after enactment of this act. Any such regulation shall be adopted not later than 180 days after it is proposed. With respect to any type of form not then on file with the commissioner but filed subsequent to the enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, within 120 days after the form is approved or deemed approved by the commissioner pursuant to this section. Any such regulation shall be adopted not later than 180 days after it is proposed. The commissioner may issue bulletins which are interpretive of existing regulations consistent with statutory provisions, with respect to any type of form that may be certified pursuant to section 5 of this act. Nothing in this section shall preclude a hospital service corporation from filing a certifiable contract or related form for approval by the commissioner.

f. Any such form which is filed with the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

g. For purposes of this section, "days" means calendar days, except that when the last day of any specified time period is a Saturday, Sunday, or State holiday, then the time period shall end on the next following business day. With respect to any specified time period pertaining to correspondence between a hospital service corporation and the commissioner, the time period shall commence on the date that such correspondence is postmarked or submitted to a private delivery service.

L.1995,c.73,s.4.



Section 17:48-8.3 - Contract Forms; Certification Memorandum

17:48-8.3. Contract forms; certification memorandum
5. a. Pursuant to the provisions of this section, a hospital service corporation authorized to do business in this State may file with the commissioner and use, in accordance with subsection d. of this section, any contract, endorsement or related form that is stipulated by the commissioner to be of a kind or type eligible for file and use pursuant to subsection b. of this section. The form shall be accompanied by a certification memorandum which includes a statement that it is filed in accordance with the provisions of this section, and which is executed by a responsible officer of the hospital service corporation who certifies that the form being filed is in conformance with the law or regulation applicable to that type or kind of form as specified in a certification form to be determined by the commissioner. If the commissioner determines that the form being filed does not conform with the law or regulation applicable to that type or kind of form, the commissioner shall notify the hospital service corporation of his objections in writing and may disapprove that form for further use in New Jersey.

b. Contract forms, including related endorsements, riders and application forms, eligible for certification pursuant to this section shall include, but not be limited to, certain categories of individual and group hospital service corporation contracts which the commissioner shall define by regulation.

c. The certification memorandum shall be signed and acknowledged by a responsible officer of the hospital service corporation. The acknowledgment by that officer shall be done in the same manner in which documents for recording instruments conveying or affecting interests in real estate in this State must be acknowledged to be eligible for recording, or in such other manner as specified by the commissioner by regulation from time to time.

d. Upon receipt of an acknowledgment from the commissioner that the form and a certification memorandum which conforms to the requirements of this section have been received, the form so submitted may be used by the hospital service corporation.

e. (1) Improper certification shall subject a hospital service corporation submitting such improper certification to a fine not to exceed $50,000 and, in addition, a maximum penalty of $1,000 per contract issued on a form determined to be improperly certified pursuant to the provisions of this section. The commissioner shall promulgate a schedule of penalties to be applied pursuant to this section. In determining the amount of any penalty to be imposed, the commissioner shall consider the severity of the violation based upon the potential adverse impact to the public and whether it is the filer's first violation of this section.

(2) If, after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a hospital service corporation is found by the commissioner to be in violation of this section, the form may be disapproved, and in addition to any other penalties that may be imposed under P.L.1938, c.366 (C.17:48-1 et seq.), the commissioner may bar that hospital service corporation from participating in the certification process pursuant to this section for a period not to exceed one year.

f. The commissioner shall hold a hearing annually, or more often, for the purpose of adopting regulations to define the specific forms eligible for certification pursuant to this section. Initial regulations shall be adopted pursuant to this section no later than 180 days after enactment of this act.

g. For purposes of this section:

(1) "a responsible officer of the hospital service corporation" means a corporate officer of the level of vice president or higher, or of equivalent title within the hospital service corporation's structure, who is either the actuary of the hospital service corporation with responsibility for the type of form filed, or the individual with responsibility for managing the form filing process for the hospital service corporation with regard to the type of form filed; and

(2) "improper certification" means providing any misrepresentation or false statement material to a certification form required pursuant to subsection a. of this section.

L.1995,c.73,s.5.



Section 17:48-8.4 - Hospital Service Corporation To Receive, Transmit Transactions Electronically; Standards.

17:48-8.4 Hospital service corporation to receive, transmit transactions electronically; standards.

2. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a hospital service corporation or its agent or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a hospital service corporation,or its agent, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a hospital service corporation or its agent or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all group and individual contracts issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a hospital service corporation or its agent shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the contract.

d.For the purposes of this subsection, "substantiating documentation" means any information specific to the particular health care service provided to a covered person.

(1)Effective 180 days after the effective date of P.L.1999, c.154, a hospital service corporation or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or health care provider, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the health care provider is eligible at the date of service;

(b)the person who received the health care service was covered on the date of service;

(c)the claim is for a service or supply covered under the health benefits plan;

(d)the claim is submitted with all the information requested by the payer on the claim form or in other instructions that were distributed in advance to the health care provider or covered person in accordance with the provisions of section 4 of P.L.2005, c.352 (C.17B:30-51); and

(e)the payer has no reason to believe that the claim has been submitted fraudulently.

(2)If all or a portion of the claim is not paid within the time frames provided in paragraph (1) of this subsection because:

(a)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(b)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(c)the payer disputes the amount claimed; or

(d)there is strong evidence of fraud by the provider and the payer has initiated an investigation into the suspected fraud,

the payer shall notify the health care provider, by electronic means and the covered person in writing within 30 days of receiving an electronic claim, or notify the covered person and health care provider in writing within 40 days of receiving a claim submitted by other than electronic means, that:

(i)the claim is incomplete with a statement as to what substantiating documentation is required for adjudication of the claim;

(ii)the claim contains incorrect information with a statement as to what information must be corrected for adjudication of the claim;

(iii) the payer disputes the amount claimed in whole or in part with a statement as to the basis of that dispute; or

(iv)the payer finds there is strong evidence of fraud and has initiated an investigation into the suspected fraud in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(3)If all or a portion of an electronically submitted claim cannot be adjudicated because the diagnosis coding, procedure coding or any other data required to be submitted with the claim was missing, the payer shall electronically notify the health care provider or its agent within seven days of that determination and request any information required to complete adjudication of the claim.

(4)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(5)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider, no later than two working days following receipt of the transmission of the claim.

(6)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(7)Payment of an eligible claim pursuant to paragraphs (1) and (4) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

If payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of paragraph (2) or paragraph (3) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or information or modification of an initial submission.

If payment is withheld on all or a portion of a claim by a payer pursuant to paragraph (2) or (3) of this subsection and the provider is not notified within the time frames provided for in those paragraphs, the claim shall be deemed to be overdue.

(8) (a) No payer that has reserved the right to change the premium shall deny payment on all or a portion of a claim because the payer requests documentation or information that is not specific to the health care service provided to the covered person.

(b)No payer shall deny payment on all or a portion of a claim while seeking coordination of benefits information unless good cause exists for the payer to believe that other insurance is available to the covered person. Good cause shall exist only if the payer's records indicate that other coverage exists. Routine requests to determine whether coordination of benefits exists shall not be considered good cause.

(c)In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of this paragraph, the claims payment shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means or on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

(9)An overdue payment shall bear simple interest at the rate of 12% per annum. The interest shall be paid to the health care provider at the time the overdue payment is made. The amount of interest paid to a health care provider for an overdue claim shall be credited to any civil penalty for late payment of the claim levied by the Department of Human Services against a payer that does not reserve the right to change the premium.

(10) With the exception of claims that were submitted fraudulently or submitted by health care providers that have a pattern of inappropriate billing or claims that were subject to coordination of benefits, no payer shall seek reimbursement for overpayment of a claim previously paid pursuant to this section later than 18 months after the date the first payment on the claim was made. No payer shall seek more than one reimbursement for overpayment of a particular claim. At the time the reimbursement request is submitted to the health care provider, the payer shall provide written documentation that identifies the error made by the payer in the processing or payment of the claim that justifies the reimbursement request. No payer shall base a reimbursement request for a particular claim on extrapolation of other claims, except under the following circumstances:

(a)in judicial or quasi-judicial proceedings, including arbitration;

(b)in administrative proceedings;

(c)in which relevant records required to be maintained by the health care provider have been improperly altered or reconstructed, or a material number of the relevant records are otherwise unavailable; or

(d)in which there is clear evidence of fraud by the health care provider and the payer has investigated the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), and referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(11) (a) In seeking reimbursement for the overpayment from the health care provider, except as provided for in subparagraph (b) of this paragraph, no payer shall collect or attempt to collect:

(i)the funds for the reimbursement on or before the 45th calendar day following the submission of the reimbursement request to the health care provider;

(ii)the funds for the reimbursement if the health care provider disputes the request and initiates an appeal on or before the 45th calendar day following the submission of the reimbursement request to the health care provider and until the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section are exhausted; or

(iii) a monetary penalty against the reimbursement request, including but not limited to, an interest charge or a late fee.

The payer may collect the funds for the reimbursement request by assessing them against payment of any future claims submitted by the health care provider after the 45th calendar day following the submission of the reimbursement request to the health care provider or after the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section have been exhausted if the payer submits an explanation in writing to the provider in sufficient detail so that the provider can reconcile each covered person's bill.

(b)If a payer has determined that the overpayment to the health care provider is a result of fraud committed by the health care provider and the payer has conducted its investigation and reported the fraud to the Office of the Insurance Fraud Prosecutor as required by law, the payer may collect an overpayment by assessing it against payment of any future claim submitted by the health care provider.

(12) No health care provider shall seek reimbursement from a payer or covered person for underpayment of a claim submitted pursuant to this section later than 18 months from the date the first payment on the claim was made, except if the claim is the subject of an appeal submitted pursuant to subsection e. of this section or the claim is subject to continual claims submission. No health care provider shall seek more than one reimbursement for underpayment of a particular claim.

e. (1) A hospital service corporation or its agent, hereinafter the payer, shall establish an internal appeal mechanism to resolve any dispute raised by a health care provider regardless of whether the health care provider is under contract with the payer regarding compliance with the requirements of this section or compliance with the requirements of sections 4 through 7 of P.L.2005, c.352 (C.17B:30-51 through C.17B:30-54). No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of an appeal pursuant to this subsection. The payer shall conduct the appeal at no cost to the health care provider.

A health care provider may initiate an appeal on or before the 90th calendar day following receipt by the health care provider of the payer's claims determination, which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance which shall describe the type of substantiating documentation that must be submitted with the form. The payer shall conduct a review of the appeal and notify the health care provider of its determination on or before the 30th calendar day following the receipt of the appeal form. If the health care provider is not notified of the payer's determination of the appeal within 30 days, the health care provider may refer the dispute to arbitration as provided by paragraph (2) of this subsection.

If the payer issues a determination in favor of the health care provider, the payer shall comply with the provisions of this section and pay the amount of money in dispute, if applicable, with accrued interest at the rate of 12% per annum, on or before the 30th calendar day following the notification of the payer's determination on the appeal. Interest shall begin to accrue on the day the appeal was received by the payer.

If the payer issues a determination against the health care provider, the payer shall notify the health care provider of its findings on or before the 30th calendar day following the receipt of the appeal form and shall include in the notification written instructions for referring the dispute to arbitration as provided by paragraph (2) of this subsection.

The payer shall report annually to the Commissioner of Banking and Insurance the number of appeals it has received and the resolution of each appeal.

(2)Any dispute regarding the determination of an internal appeal conducted pursuant to paragraph (1) of this subsection may be referred to arbitration as provided in this paragraph. The Commissioner of Banking and Insurance shall contract with a nationally recognized, independent organization that specializes in arbitration to conduct the arbitration proceedings.

Any party may initiate an arbitration proceeding on or before the 90th calendar day following the receipt of the determination which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance. No dispute shall be accepted for arbitration unless the payment amount in dispute is $1,000 or more, except that a health care provider may aggregate his own disputed claim amounts for the purposes of meeting the threshold requirements of this subsection. No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of arbitration pursuant to this subsection.

(3)The arbitrator shall conduct the arbitration proceedings pursuant to the rules of the arbitration entity, including rules of discovery subject to confidentiality requirements established by State or federal law.

(4)An arbitrator's determination shall be:

(a)signed by the arbitrator;

(b)issued in writing, in a form prescribed by the Commissioner of Banking and Insurance, including a statement of the issues in dispute and the findings and conclusions on which the determination is based; and

(c)issued on or before the 30th calendar day following the receipt of the required documentation.

The arbitration shall be nonappealable and binding on all parties to the dispute.

(5)If the arbitrator determines that a payer has withheld or denied payment in violation of the provisions of this section, the arbitrator shall order the payer to make payment of the claim, together with accrued interest, on or before the 10th business day following the issuance of the determination. If the arbitrator determines that a payer has withheld or denied payment on the basis of information submitted by the health care provider and the payer requested, but did not receive, this information from the health care provider when the claim was initially processed pursuant to subsection d. of this section or reviewed under internal appeal pursuant to paragraph (1) of this subsection, the payer shall not be required to pay any accrued interest.

(6)If the arbitrator determines that a health care provider has engaged in a pattern and practice of improper billing and a refund is due to the payer, the arbitrator may award the payer a refund, including interest accrued at the rate of 12% per annum. Interest shall begin to accrue on the day the appeal was received by the payer for resolution through the internal appeals process established pursuant to paragraph (1) of this subsection.

(7)The arbitrator shall file a copy of each determination with and in the form prescribed by the Commissioner of Banking and Insurance.

f.As used in this section, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured hospital service corporation contract for which the financial obligation for the payment of a claim under the contract rests upon the hospital service corporation.

g.Any person found in violation of this section with a pattern and practice as determined by the Commissioner of Banking and Insurance shall be liable to a civil penalty as set forth in section 17 of P.L.2005, c.352 (C.17B:30-55).

L.1999,c.154,s.2; amended 2005, c.352, s.10.



Section 17:48-9 - Schedule Of Rates; Filing; Disapproval By Commissioner

17:48-9. Schedule of rates; filing; disapproval by Commissioner
No corporation subject to the provisions of this act shall enter into any contract with a subscriber unless and until it shall have filed with the Commissioner of Banking and Insurance a full schedule of the rates to be paid by the subscribers to such contracts. The commissioner may disapprove such schedule at any time if he finds that such rates are excessive, inadequate or discriminatory. It shall be unlawful for any corporation to effect any contract according to such rates thereafter. Such disapproval of the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1938, c. 366, p. 929, s. 9. Amended by L.1953, c. 17, p. 289, s. 176.



Section 17:48-10 - Solicitation And Administrative Expenses; Investment Of Funds; Surplus

17:48-10. Solicitation and administrative expenses; investment of funds; surplus
No corporation subject to the provisions of this chapter shall during any one year disburse more than 10% of the aggregate amount of the payments received from subscribers during that year as expenditures for the soliciting of subscribers, except that during the first year after the issuance of a certificate of authority such corporation may so disburse not more than 20% of such amount and during the second year not more than 15%.

No such corporation shall, during any one year, disburse a sum greater than 20% of the payments received from subscribers during that year as administrative expenses. The term, "administrative expenses," as used in this section, shall include all expenditures for nonprofessional services and in general all expenses not directly connected with the furnishing of hospital services, but not including expenses of soliciting subscribers.

The funds of any hospital service corporation may be invested only in accordance with the requirements now or hereafter provided by law for the investment of funds of life insurance companies. Every hospital service corporation after the first full calendar year of doing business after the effective date of this chapter, shall accumulate and maintain a special contingent surplus over and above its reserves and liabilities at the rate of 2% annually of its net premium income until such surplus shall be not less than $100,000.00. Thereafter for any subsequent calendar year, such special contingent surplus shall be maintained at 2 1/2 % of the net premium income received during that year as determined by reference to the statement of financial condition filed pursuant to R.S. 17:48-11. The special contingent surplus as herein provided shall be contributed by each of the following two categories: 1) community rated, excluding open enrollment and conversion groups; and 2) experience rated subscribers, in the ratio that the net premium income of each category bears to the total net premium income of the corporation and by contributions from the category that gives rise to a diminution of the surplus required to be maintained under this act. Whenever it shall appear that such special contingent surplus has deviated from the amount required to be maintained by more than 2% of the aggregate amount of the net premium income received during that year, the Commissioner of Insurance shall approve and promulgate a plan reasonably calculated to return such special contingent surplus to the amount required to be maintained, within 2 years from the date of implementation of the plan specified above. Approval and promulgation of said plan by the Commissioner of Insurance shall not abrogate the responsibilities of corporate officers with regard to the reporting of financial conditions pursuant to section 11 of the act which that act amends.

L.1938, c. 366, p. 929, s. 10. Amended by L.1978, c. 94, s. 3, eff. January 1, 1981.



Section 17:48-11 - Statement Of Financial Condition; Inquiries By Commissioner; Penalties

17:48-11. Statement of financial condition; inquiries by Commissioner; penalties
Every hospital service corporation transacting business in this State shall annually on or before the first day of March file in the Department of Banking and Insurance a statement, subscribed and sworn to by its president and secretary, or in their absence, by two of its principal officers, showing its financial condition at the close of business on the thirty-first day of December of the year last preceding, and its business for that year, which statement shall be in such form and contain such matters as the Commissioner of Banking and Insurance shall prescribe; said commissioner may also address inquiries to any such corporation or its officers in relation to its condition or affairs, or any matter connected with its transactions, and it shall be the duty of the officers of such corporation to promptly reply in writing to all such inquiries; for good cause shown the commissioner may extend the time within which any such statement may be filed.

Any hospital service corporation neglecting to make and file its annual statement in the form and within the time provided by the last preceding section or neglecting to reply in writing to inquiries of the Commissioner of Banking and Insurance within such reasonable time as may be specified by him shall forfeit twenty-five dollars ($25.00) for each day's neglect, to be recovered in a civil action, and upon notice by the Commissioner of Banking and Insurance to that effect its authority to do new business in this State shall cease while such default continues.

L.1938, c. 366, p. 930, s. 11. Amended by L.1953, c. 17, p. 289, s. 177.



Section 17:48-12 - Examination Of Assets And Liabilities And Affairs; Expenses; Duty To Exhibit Books, Records And Accounts

17:48-12. Examination of assets and liabilities and affairs; expenses; duty to exhibit books, records and accounts
The Commissioner of Banking and Insurance shall have the power, whenever he deems it expedient, to make or cause to be made an examination of the assets and liabilities, method of conducting business and all other affairs of every hospital service corporation authorized or which has made application for authority to transact business under the provisions of this act. For the purpose of such examination the commissioner may authorize and employ such persons to conduct the same or to assist therein as he may deem advisable, which examination may be conducted in any State in which the corporation examined has an office, agent or place of business.

The reasonable expense of such examination shall be fixed and determined by the Commissioner of Banking and Insurance, and he shall collect the same from the corporation examined, which shall pay same on presentation of a detailed account of such expense. In case any corporation, after such examination, shall be adjudged by the Superior Court to be insolvent, the expense of such examination, if unpaid, shall be ordered paid out of the assets of the corporation. No corporation shall, either directly or indirectly, pay, by way of gift, credit or otherwise, any other or further sum to the commissioner or to any person in the employ of the Department of Banking and Insurance, for extra service or for purposes of legislation, or for any purpose whatsoever.

It shall be the duty of the officers, agents and employees of any such corporation to exhibit all its books, records and accounts for the purpose of such examination, and otherwise to facilitate the same so far as it may be in their power to do so, and for that purpose the Commissioner of Banking and Insurance, and his deputies, assistants and employees shall have the power to examine, under oath, the officers, agents and employees of any such corporation relative to its business and affairs.

L.1938, c. 366, p. 931, s. 12. Amended by L.1953, c. 17, p. 290, s. 178.



Section 17:48-12.1 - Definitions.

17:48-12.1 Definitions.

11.As used in sections 11 through 15 of P.L.2014, c.81 (C.17:48-12.1 through C.17:48-12.5):

"Commissioner" means the Commissioner of Banking and Insurance.

"Hospital service corporation" means an entity authorized to transact business in this State pursuant to P.L.1938, c.366 (C.17:48-1 et seq.).

L.2014, c.81, s.11.



Section 17:48-12.2 - Increase In Amount Of Capital Or Surplus Required Of Hospital Service Corporation.

17:48-12.2 Increase in amount of capital or surplus required of hospital service corporation.

12.The commissioner may increase the amount of capital or surplus required of a hospital service corporation, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the hospital service corporation's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a hospital service corporation's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section, shall be made only after a departmental hearing, unless that hearing is waived by the affected hospital service corporation. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the hospital service corporation. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular hospital service corporation, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that the hospital service corporation charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates the hospital service corporation charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social or market conditions that could adversely or favorably affect the financial condition of the hospital service corporation, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the hospital service corporation's financial condition.

L.2014, c.81, s.12.



Section 17:48-12.3 - Determination Of Increase, Revision Or Redetermination; Factors.

17:48-12.3 Determination of increase, revision or redetermination; factors.

13.In determining any increase, revision or redetermination in the capital or surplus of a hospital service corporation pursuant to the provisions of section 12 of P.L.2014, c.81 (C.17:48-12.2) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 12 of P.L.2014, c.81 (C.17:48-12.2);

c.The extent to which risks described in section 12 of P.L.2014, c.81 (C.17:48-12.2) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the hospital service corporation has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the hospital service corporation's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2014, c.81, s.13.



Section 17:48-12.4 - Suspension, Revocation To Do Business.

17:48-12.4 Suspension, revocation to do business.

14.The commissioner may suspend or revoke the authority to do business in this State of any hospital service corporation that does not comply with the provisions of sections 11 through 15 of P.L.2014, c.81 (C.17:48-12.1 through C.17:48-12.5).

L.2014, c.81, s.14.



Section 17:48-12.5 - Rules, Regulations.

17:48-12.5 Rules, regulations.

15.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C. 52:14B-1 et seq.) necessary to effectuate the purposes of sections 11 through 15 of P.L.2014, c.81 (C.17:48-12.1 through C.17:48-12.5). Such rules and regulations shall be consistent with the standards for risk based capital for health organizations adopted by the National Association of Insurance Commissioners.

L.2014, c.81, s.15.



Section 17:48-14 - Fees

17:48-14. Fees
Every corporation to which this chapter shall be applicable shall pay the following fees to the Commissioner of Insurance for enforcement of the provisions of this chapter, viz.: for filing its application and charter, $10.00; for filing each annual statement, $20.00; for each copy of any paper filed in the Department of Insurance, $0.20 a sheet or folio of 100 words and $1.00 for certifying the same. In addition, such corporation shall pay on April 1 of each year a general supervisory fee to the Commissioner of Insurance of $0.02 per subscriber covered under subscription contracts, other than group contracts, at the end of the preceding year plus $0.02 per member or employee covered under group contracts at the end of the preceding year, and the first such general supervisory fee shall be due as of December 31, 1970, payable April 1, 1971.

L.1938, c. 366, p. 933, s. 14. Amended by L.1964, c. 104, s. 10; L.1970, c. 111, s. 2, eff. June 26, 1970.



Section 17:48-15 - Violations Of Act; Penalties; Enforcement

17:48-15. Violations of Act; penalties; enforcement
Any hospital service corporation of this or any other State, country or province which shall have violated any of the provisions of or shall have neglected, failed or refused to comply with any of the requirements of this act, except the failure to file an annual statement, shall be liable to a penalty of five hundred dollars ($500.00), to be sued for and collected by the Commissioner of Banking and Insurance in a civil action in the name of the State. The penalties when recovered shall be paid by the Commissioner of Banking and Insurance into the State treasury for the use of the State. Any officer, agent, employee or member of any such corporation doing business in this State who shall issue, circulate or cause or permit to be circulated, any estimate, illustration, circular of any sort misrepresenting the terms of any contract issued by such corporation, or any other such corporation authorized to transact business under this act, or misrepresent the benefits or advantages promised thereby, or use any name or title of any contract or class of contracts misrepresenting the true nature thereof, or who shall solicit, negotiate or effect the issue of any contract of any hospital service corporation which shall have neglected, failed or refused to procure a certificate of authority as provided for by the provisions of this act or who shall accept any premiums, dues, deposits, contributions, fees, assessments or thing of value of any kind in consideration for such contract or certificate on behalf of such corporation, shall be guilty of a misdemeanor.

L.1938, c. 366, p. 933, s. 15. Amended by L.1953, c. 17, p. 292, s. 180.



Section 17:48-16 - Disputes Between Corporation And Hospitals; Review

17:48-16. Disputes between corporation and hospitals; review
Any dispute arising between a corporation subject to the provisions of this act and any hospital with which such corporation has a contract for hospital service may be submitted to the Commissioner of Banking and Insurance for his determination with respect thereto. All determinations of the Commissioner of Banking and Insurance made under the provisions of this act shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1938, c. 366, p. 934, s. 16. Amended by L.1953, c. 17, p. 293, s. 181; L.1967, c. 19, s. 2, eff. March 21, 1967.



Section 17:48-17 - Application Of Chapter

17:48-17. Application of chapter
The provisions of this chapter shall not apply to any corporation carrying on the business of life, health or accident insurance, for profit or gain, nor to fraternal beneficiary associations as defined in section 17:39-1 of the Revised Statutes. Any hospital service corporation authorized to transact business pursuant to this chapter shall be exempt from all other provisions of Title 17 of the Revised Statutes except as herein specified.

L.1938, c. 366, p. 934, s. 17.



Section 17:48-18 - Corporation As Charitable And Benevolent Institution; Exemption From Taxation

17:48-18. Corporation as charitable and benevolent institution; exemption from taxation
Every corporation subject to the provisions of this chapter is hereby declared to be a charitable and benevolent institution and all of its funds shall be exempt from every State, county, district, municipal and school tax other than taxes on real estate and equipment.

L.1938, c. 366, p. 939, s. 18.



Section 17:48A-1 - Definitions; Liability For Medical Services

17:48A-1. Definitions; liability for medical services
As used in this act the following words and phrases shall have the following meanings:

A medical service corporation is any corporation organized, without capital stock, and not for profit, for the purpose of establishing, maintaining and operating nonprofit medical service plans, or to provide or pay for medical services on the basis of premiums or other valuable consideration. A nonprofit medical service plan is any plan or arrangement operated by a medical service corporation, under the provisions of this act, and whereby the expense of medical services to subscribers and other covered dependents is paid in whole or in part by the corporation to participating physicians of such plans or arrangements and to others as provided herein. A subscriber is a person to whom a subscription certificate is issued by the corporation and which sets forth the kinds and extent of the medical services for which the corporation is liable to make payment and which constitutes the contract between the subscriber and the corporation. A covered dependent is the spouse, an adult dependent or a child of the subscriber who is named in the subscription certificate issued to the subscriber and with respect to whom appropriate premium is specified in the certificate. A participating physician is any physician licensed to practice medicine and surgery, or licensed to practice chiropractic in the State of New Jersey pursuant to chapter 9, Title 45, of the Revised Statutes, who agrees in writing with the corporation to perform the medical services specified in the contracts issued by the corporation and at such rates of compensation as shall be determined by its board of trustees and who agrees to abide by the bylaws, rules and regulations of the corporation applicable to participating physicians. Medical service includes all general and special medical, dental and surgical services and chiropractic diagnostic X-ray services, ordinarily provided by such licensed physicians and by others as provided herein in accordance with accepted practices in the community at the time the service is rendered, and within the scope of their licenses. No subscriber or his covered dependents shall be liable for any payment to any participating physician for medical services specified in the subscriber's certificate to be paid to the participating physician by the corporation.

L.1940, c. 74, p. 185, s. 1. Amended by L.1944, c. 102, p. 257, s. 1; L.1977, c. 95, s. 2, eff. May 18, 1977; L.1977, c. 297, s. 1, eff. Dec. 15, 1977; L.1979, c. 86, s. 6, eff. May 15, 1979.



Section 17:48A-2 - Nonprofit Corporation; Trustees And Physicians; Who May Operate Medical Service Plan; Certificate Of Authority

17:48A-2. Nonprofit corporation; trustees and physicians; who may operate medical service plan; certificate of authority
No medical service corporation shall be converted into a corporation organized for pecuniary profit. Every such corporation shall be operated for the benefit of the subscribers. No person shall be elected a trustee of any medical service corporation unless his nomination has been approved by a recognized medical society or professional medical organization having not less than 2,000 members holding licenses to practice medicine and surgery pursuant to chapter 9, Title 45, of the Revised Statutes, and which has been incorporated for a period of not less than 10 years. No medical service corporation shall impose any restrictions on physicians who administer to its subscribers as to methods of diagnosis or treatment. The private relationship of physician and patient shall be maintained and the subscriber shall at all times be free to choose either a doctor of medicine, doctor of chiropractic or any other participating physician. No person, firm, association or corporation other than a medical service corporation shall establish, maintain or operate a medical service plan or any other means, agency or device for contracting with persons to pay for or to provide for medical services on the basis of premiums or other valuable considerations to be collected by such person, firm, association or corporation from such persons for the issue of such contracts; provided, that this section shall not be construed as preventing the exercise of any authority or privilege granted to any corporation by any certificate of authority issued by the Commissioner of Insurance pursuant to any law of this State; and provided further, that this section shall not be construed as preventing any person, firm, association or corporation from furnishing medical services required under any workmen's compensation law. No medical service corporation shall solicit subscribers or enter into any contract with any subscriber until it has received from the Commissioner of Insurance a certificate of authority to do so.

L.1940, c. 74, p. 186, s. 2. Amended by L.1944, c. 102, p. 258, s. 2; L.1977, c. 297, s. 2, eff. Dec. 15, 1977.



Section 17:48A-2.1 - Medical Service Corporation Merger Procedure

17:48A-2.1. Medical service corporation merger procedure
A medical service corporation established pursuant to the provisions of P.L. 1940, c. 74 (C. 17:48A-1 et seq.) may merge with a hospital service corporation established pursuant to P.L. 1938, c. 366 (C. 17:48-1 et seq.), pursuant to the provisions of P.L. 1985, c. 236 (C. 17:48E-1 et seq.) provided that the board of directors of the hospital service corporation executes a merger agreement, which shall be filed with the commissioner, and which shall provide that the board of directors of the survivor corporation be constituted in the manner provided for in section 6 of P.L. 1985, c. 236 (C. 17:48E-6).

L. 1985, c. 236, s. 46, eff. July 15, 1985.



Section 17:48A-3 - Issuance Of Certificate Of Authority; Amendment; Counties Affected

17:48A-3. Issuance of certificate of authority; amendment; counties affected
The Commissioner of Banking and Insurance shall issue such certificate of authority to any such medical service corporation of this State when it shall have filed in the Department of Banking and Insurance a certified copy of its charter or certificate of incorporation, a copy of its by-laws certified by the lawful custodian of the original, a statement of its financial condition in such form and detail and containing such matters as the Commissioner of Banking and Insurance shall require, signed and sworn to by its president and secretary or other proper officers, and when the Commissioner of Banking and Insurance is satisfied, on the basis of examination or otherwise, that the corporation is organized without capital stock and not for pecuniary profit and has complied with the requirements of this chapter and that its condition or methods of operation are not such as would render its operations hazardous to the public or its subscribers. No change in, or amendment to, or alteration in, addition to, or substitution of any document, instrument or other papers so filed shall become operative or effective until the same shall also have been filed in a similar manner. The certificate of authority issued by the commissioner shall specify the county or counties in which the corporation may conduct its business. Such certificate may be amended from time to time to include additional counties on the basis of qualification pursuant to the provisions of this act. No such certificate shall be issued to authorize a corporation to transact business in any county, or if issued, the authority with respect to such county shall be canceled by the commissioner, if he shall find that less than fifty-one per centum (51%) of the eligible physicians in any county are participating physicians. No certificate of authority shall be issued to any medical service corporation not incorporated as a corporation without capital stock not for pecuniary profit under the laws of this State.

L.1940, c. 74, p. 187, s. 3. Amended by L.1944, c. 102, p. 259, s. 2A.



Section 17:48A-4 - Corporate Funds Required

17:48A-4. Corporate funds required
No certificate of authority shall be issued to any medical service corporation except on receipt of evidence by the Commissioner of Banking and Insurance that the corporation is in possession of unencumbered funds of not less than five thousand dollars ($5,000.00) and that such amount is held in cash or in bank to the credit of the corporation.

L.1940, c. 74, p. 188, s. 4.



Section 17:48A-5 - Subscription Contracts.

17:48A-5 Subscription contracts.

5.Every individual contract made by any corporation subject to the provisions of this chapter to provide payment for medical services shall provide for the payment of medical services for a period of 12 months from the date of issue of the subscription certificate. Any such contract may provide that it shall be automatically renewed from year to year unless there shall have been 1 month's prior written notice of termination by either the subscriber or the corporation. In the absence of fraud or material misrepresentation in the application for contract or for reinstatement, no contract with an individual subscriber shall be terminated by the corporation unless all contracts of the same type, in the same group or covering the same classification of persons are terminated under the same conditions. No contract between such corporation and subscriber shall allow for the payment for medical services for more than one person, except that a family contract may provide that payment will be made for medical services rendered to a subscriber and any of those dependents defined in section 1 of this act.

Whenever, pursuant to the provisions of a subscription certificate or group contract issued by a corporation, the former spouse of a named subscriber under such a certificate or contract is no longer entitled to coverage as an eligible dependent by reason of divorce, separate coverage for such former spouse shall be made available by the corporation on an individual nongroup basis under the following conditions:

(a)Application for such nongroup coverage shall be made to the corporation by or on behalf of such former spouse no later than 31 days following the date his or her coverage under the prior certificate or contract terminated.

(b)No new evidence of insurability shall be required in connection with the application for such nongroup coverage but any health exception, limitation or exclusion applicable to said former spouse under the prior coverage may, at the option of the corporation, be carried over to the new nongroup coverage.

(c)The effective date of the new coverage shall be the day following the date on which such former spouse's coverage under the prior certificate or contract terminated.

(d)The benefits provided under the nongroup coverage issued to such former spouse shall be at least equal to the basic benefits provided in contracts then being issued by the corporation to new nongroup applicants of the same age and family status.

Family type contracts shall provide that the services applicable for children shall be payable with respect to a newly-born child of the subscriber, or his or her spouse from the moment of birth. The services for newly-born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities. If a subscription payment is required to provide services for a child, the contract may require that notification of birth of a newly-born child and the required payment shall be furnished to the service corporation within 31 days after the date of birth in order to have the coverage continue beyond such 31-day period.

Nonfamily type contracts which provide for services to the subscriber but not to family members or dependents of that subscriber, shall also provide services to newly-born children of the subscriber which shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities, provided that application therefor and payment of the required subscription amount are made to include in said contract the coverage described in the preceding paragraph of this section within 31 days from the date of birth of a newborn child.

A contract under which coverage of a dependent of a subscriber terminates at a specified age shall, with respect to an unmarried child, covered by the contract prior to attainment of age 19, who is incapable of self-sustaining employment by reason of intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon such subscriber for support and maintenance, not so terminate while the contract remains in force and the dependent remains in such condition, if the subscriber has within 31 days of such dependent's attainment of the termination age submitted proof of such dependent's incapacity as described herein. The foregoing provisions of this paragraph shall not apply retrospectively or prospectively to require a medical service corporation to insure as a covered dependent any child with an intellectual disability or physical handicap of the applicant where the contract is underwritten on evidence of insurability based on health factors, required to be set forth in the application. In such cases any contract heretofore or hereafter issued may specifically exclude such child with an intellectual disability or physical handicap from coverage.

L.1940, c.74, s.5; amended 1944, c.102, s.3; 1966, c.237, s.1; 1970, c.113; 1975, c.110, s.1; 1980, c.113, s.4; 1981, c.511, s.9; 2010, c.50, s.5.



Section 17:48A-6 - Written Contracts Required; Subscription Certificates

17:48A-6. Written contracts required; subscription certificates
Every individual contract entered into by any such corporation with any subscriber shall be in writing and a certificate stating the terms and conditions thereof shall be furnished to the subscriber. No such subscription certificate shall be issued or delivered by any medical service corporation of this State unless it contains the following provisions:

(a) A statement of the amounts payable to the corporation by the subscriber and the times at which and the manner in which such amounts shall be paid; and a provision requiring 1 month's written notice to the subscriber before termination or cancellation of the contract or any change in the contract, including a change of subscription rate, shall take effect;

(b) A statement of the nature of the medical services to be paid for and the period during which the certificate is effective; and if there are any types of medical services to be excepted, or for which benefits are limited, a detailed statement of such exceptions and limitations printed as hereinafter specified;

(c) A statement of the terms or conditions, if any, upon which the certificate may be canceled or otherwise terminated at the option of either party. Any notice to the subscriber shall be effective if sent by mail to the subscriber's address as shown at the time on the plan's records, except that, in the case of persons for whom payment is made through a remitting agent, any such notice to the subscriber shall also be effective if a personalized notice is sent to the remitting agent for delivery to the subscriber, in which case it shall be the responsibility of the remitting agent to make such delivery. The notice to the subscriber as herein required shall be sent at least 30 days before the amendment, cancellation or termination of the contract takes effect. Any rider or endorsement accompanying such notice, and amending the rates or other provisions of the contract, shall be deemed to be a part of the contract as of the effective date of such rider or endorsement;

(d) A statement that the subscription certificate constitutes the contract between the corporation and the subscriber and includes the endorsements thereon and attached papers, if any, and contains the entire contract;

(e) A statement that no statement by the subscriber in his application for a certificate shall avoid the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to the certificate, and that no agent or representative of such corporation, other than an officer or officers designated in the certificate, is authorized to change the contract or waive any of its provisions;

(f) A statement that if the subscriber defaults in making any payment under the certificate, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the certificate, but with respect to sickness and injury may cover only such sickness and injury as may be first manifested more than a specified number of days, not exceeding 10, after the date of such acceptance;

(g) A statement of the period of grace which will be allowed the subscriber for making any payment due under the contract. Such period shall not be less than 10 days;

(h) A statement that indemnity in the form of cash will not be paid to any subscriber except in payment for medical services for which the corporation was liable at the time of such payment.

Any such subscription certificate may contain a provision that all medical services paid for by a medical service corporation shall be in accordance with the accepted medical practices in the community at the time, but the corporation shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any officer or employee or on the part of any physician in the course of rendering medical services to subscribers.

Any medical service corporation may classify subscribers whereby under specified circumstances a subscriber or covered dependents may pay a participating physician for medical services an amount in addition to that payable by the corporation for medical services and the subscription certificate issued to any subscriber affected thereby shall contain the provisions thereof and shall specify such circumstances.

L.1940, c. 74, p. 188, s. 6. Amended by L.1944, c. 102, p. 261, s. 4; L.1970, c. 113, s. 2, eff. June 26, 1970.



Section 17:48A-6.1 - Elective Surgery; Definitions

17:48A-6.1. Elective surgery; definitions
As used in this act:

a. "Elective surgical procedure" means any nonemergency surgical procedure which may be scheduled at the convenience of the patient or the surgeon without jeopardizing the patient's life or causing serious impairment to the patient's bodily functions.

b. "Second surgical opinion" means an opinion of an eligible physician based on that physician's examination of a person for the purpose of evaluating the medical advisability of that person undergoing an elective surgical procedure. The examination must be performed after another physician licensed to practice medicine and surgery has recommended such surgical procedure, but prior to the performance of such surgical procedure.

c. "Eligible physician" means a physician licensed to practice medicine and surgery who holds the rank of Diplomate of an American Board (M.D.) or Certified Specialist (D.O.) in the surgical or medical specialty for which surgery is proposed. The program may be limited to eligible physicians who have agreed to participate in the corporation's second surgical opinion program.

L.1979, c. 327, s. 1.



Section 17:48A-6.2 - Second Surgical Opinion Program

17:48A-6.2. Second surgical opinion program
Any corporation issuing a group or individual contract in accordance with chapter 48A of Title 17 of the Revised Statutes, which provides payment for surgical services rendered to a person while confined in a hospital as an inpatient, shall make available benefits for a second surgical opinion for elective surgical procedures, which would require an inpatient admission to a hospital. In the case of a group contract, benefits for a second surgical opinion shall be available only if requested by the group policyholder.

L.1979, c. 327, s. 2.



Section 17:48A-6.3 - Payment For Second Surgical Opinion

17:48A-6.3. Payment for second surgical opinion
A second surgical opinion program shall provide for payment for the second surgical opinion of an eligible physician and for essential laboratory and X-ray services incidental thereto.

L.1979, c. 327, s. 3.



Section 17:48A-6.4 - Third Surgical Opinion

17:48A-6.4. Third surgical opinion
If a second surgical opinion does not confirm that the proposed elective surgical procedure is medically advisable, the program shall cover a third surgical opinion in the same manner as the second opinion.

L.1979, c. 327, s. 4.



Section 17:48A-6.5 - Second Opinion Exclusions

17:48A-6.5. Second opinion exclusions
A second surgical opinion program may exclude benefits while the patient is confined in a hospital as an inpatient, any surgical procedures not covered by the group or individual contract, and surgical procedures in the following categories: cosmetic surgery, dental surgery, and podiatric surgery.

L. 1979, c. 327, s. 5. Amended by L. 1985, c. 274, s. 1.



Section 17:48A-6.6 - Physicians Furnishing Opinion And Performing Surgical Procedure; Payment

17:48A-6.6. Physicians furnishing opinion and performing surgical procedure; payment
If a physician who furnishes a second or third surgical opinion also performs the surgical procedure, the second surgical opinion program need not provide payment for the second or third opinion services.

L.1979, c. 327, s. 6.



Section 17:48A-6.7 - Application

17:48A-6.7. Application
This act shall apply to all contracts in which the corporation has reserved the right to change the premium.

L.1979, c. 327, s. 7.



Section 17:48A-6.8 - Medical Service Corporations To Offer Basic Health Care Contracts

17:48A-6.8. Medical service corporations to offer basic health care contracts
Every medical service corporation authorized to do business in this State shall offer for sale individual and group basic health care contracts in accordance with accepted underwriting standards for payment of benefits to each person covered thereunder.

L.1991,c.187,s.52.



Section 17:48A-6.9 - Basic Health Care Contract; Provisions

17:48A-6.9. Basic health care contract; provisions
53. a. A basic health care contract offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8) shall provide:

(1) Basic hospital expense coverage for a period of 21 days in a benefit year for each covered person for expenses incurred for medically necessary treatment and services rendered as a result of injury or sickness, including:

(a) Daily hospital room and board, including general nursing care and special diets;

(b) Miscellaneous hospital services, including expenses incurred for charges made by the hospital for services and supplies which are customarily rendered by the hospital and provided for use only during any period of confinement;

(c) Hospital outpatient services consisting of hospital services on the day surgery is performed; hospital services rendered within 72 hours after accidental injury; and X-ray and laboratory tests to the extent that benefits for such services would have been provided if rendered to an inpatient of the hospital;

(2) Basic medical-surgical expense coverage for each covered person for expenses incurred for medically necessary services for treatment of injury or sickness for the following:

(a) Surgical services;



(b) Anesthesia services consisting of administration of necessary general anesthesia and related procedures in connection with covered surgical services rendered by a physician other than the physician performing the surgical services;

(c) In-hospital services rendered to a person who is confined to a hospital for treatment of injury or sickness other than that for which surgical care is required;

(3) Maternity benefits, including cost of delivery and prenatal care;



(4) Out-of-hospital physical examination, including related X-rays and diagnostic tests, on the following basis:

(a) For covered minors of less than two years of age, up to six examinations during the first two years of life; for covered minors of two years of age or older, one examination at age 3, 6, 9, 12, 15 and 18 years;

(b) For covered adults of less than 40 years of age, one examination every five years; for covered adults 40 or more years of age but less than 60 years of age, one examination every three years; and for covered adults 60 years of age or older, one examination every two years.

Notwithstanding the provisions of this section to the contrary, a medical service corporation may provide alternative benefits or services from those required by this subsection if they are approved by the Commissioner of Insurance and are within the intent of this amendatory and supplementary act.

b. (1) No person who is eligible for coverage under Medicare pursuant to Pub. L. 89-97 (42 U.S.C. s.1395 et seq.) shall be a covered person under a contract required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8).

(2) A medical service corporation shall not sell a contract required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8) to a group which was covered by health benefits or health insurance anytime during the 12-month period immediately preceding the effective date of coverage.

c. (1) Contracts required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8) may contain or provide for coinsurance or deductibles, or both; except that no deductible shall be payable in excess of a total of $250 by an individual or family unit during any benefit year, no coinsurance shall be payable in excess of a total of $500 by an individual or family unit during any benefit year, and neither coinsurance nor deductibles shall apply to physical examinations or maternity benefits covered pursuant to paragraphs (3) or (4) of subsection a. of this section.

(2) Managed care systems may be utilized for coverages required to be offered pursuant to this section, subject to the review and approval of the Commissioner of Insurance.

d. Notwithstanding any other law to the contrary, a medical service corporation shall file copies of all forms of contracts required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8) for approval with the Commissioner of Insurance in accordance with the provisions of section 8 of P.L.1995, c.73 (C.17:48A-9.2), provided, however, that contract forms shall be effective only with respect to those contract form filings which are accompanied by an explanation and identification of the changes being made on a form prescribed by the commissioner.

Contract forms shall not be unfair, inequitable, misleading or contrary to law, nor shall they produce rates that are excessive, inadequate or unfairly discriminatory.

e. Notwithstanding any other law to the contrary, a medical service corporation shall file all rates and supplementary rate information and all changes and amendments thereof for the contracts required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8) for approval with the commissioner at least 60 days prior to becoming effective. Unless disapproved by the commissioner prior to their effective date specifying in what respects the filing is not in compliance with the standards set forth in this subsection, any such rates, supplementary rate information, changes or amendments filed with the commissioner shall be deemed approved as of their effective date. In his discretion, the commissioner may waive the 60-day waiting period or any portion thereof.

Rates shall not be excessive, inadequate or unfairly discriminatory.



f. The commissioner shall issue regulations to establish minimum standards for loss ratios under contracts required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8).

g. Notwithstanding any provision of law to the contrary, a medical service corporation shall not be required, in regard to contracts required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8), to provide mandatory health care benefits or provide benefits for services rendered by providers of health care services as otherwise required by law.

h. The commissioner shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this section and section 52 of P.L.1991, c.187 (C.17:48A-6.8), including standards for terms and conditions of contracts required to be offered pursuant to this section and section 52 of P.L.1991, c.187 (C.17:48A-6.8) and schedules of benefits for coverages provided for in subsection a. of this section.

i. Every medical service corporation shall report annually on or before March 1 to the Department of Insurance the number of individual and group contracts required to be offered pursuant to section 52 of P.L.1991, c.187 (C.17:48A-6.8) that were sold in the preceding calendar year and the number of persons covered under each type of contract. The department shall compile and analyze this information and shall report annually on or before July 1 its findings and any recommendations it may have to the Governor and the Legislature.

L.1991,c.187,s.53; amended 1995,c.73,s.10.



Section 17:48A-6.10 - Eligibility For Enrollment In Medical Service Corporation

17:48A-6.10.Eligibility for enrollment in medical service corporation
2.Notwithstanding any other provision of law to the contrary, a medical service corporation shall not consider a person's eligibility for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or the equivalent statute in another state, when determining the person's eligibility for enrollment in, or the provision of benefits under, a medical service corporation contract providing hospital or medical expense benefits delivered, issued or executed in this State, or approved for issuance in this State by the Commissioner of Insurance.

L.1995,c.291,s.2.



Section 17:48A-6.11 - Medical Service Corporation Contract, Exclusion, Rates, Terms Based On Genetic Information Prohibited.

17:48A-6.11 Medical service corporation contract, exclusion, rates, terms based on genetic information prohibited.

12. Every individual or group medical service corporation contract providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall not exclude any person or eligible dependent and shall not establish any rates or terms therefor on the basis of an actual or expected health condition or on the basis of any genetic characteristic. For the purposes of this section, "genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with statistically increased risk of development of a disease, disorder or syndrome.

L.1996,c.126,s.12.



Section 17:48A-7 - Formal Requirements For Subscription Certificates

17:48A-7. Formal requirements for subscription certificates
In every such subscription certificate issued or delivered by any medical service corporation of this State:

(a) All printed portions shall be plainly printed in type of which the face is not smaller than ten point;

(b) There shall be a brief description of the subscription certificate on its first page, and on its filing back in type of which the face is not smaller than fourteen points;

(c) The exceptions and limitations of the contract shall appear with the same prominence in the certificate as the benefits to which they apply; and

(d) If the contract contains any provisions purporting to make any portion of the articles, constitution or by-laws or regulations of the corporation or plans a part of the contract, such portion shall be set forth in full in the subscription certificate.

L.1940, c. 74, p. 190, s. 7. Amended by L.1944, c. 102, p. 262, s. 5.



Section 17:48A-7.1 - Group Contracts; Issuance; Description; Benefits; Employees Defined.

17:48A-7.1 Group contracts; issuance; description; benefits; employees defined.

1.A medical service corporation may issue to a policyholder a group contract, covering at least 10 employees or members at the date of issue, if it conforms to the following description:

(a)A contract issued to an employer or to the trustees of a fund established by one or more employers, or issued to a labor union, or issued to an association formed for purposes other than obtaining such contract, or issued to the trustees of a fund established by one or more labor unions or by one or more employers and one or more labor unions, covering employees and members of associations or labor unions.

(b)A contract issued to cover any other group which the Commissioner of Banking and Insurance (hereinafter called the commissioner) determines may be covered in accordance with sound underwriting principles.

Benefits may be provided for one or more members of the families or one or more dependents of persons who may be covered under a group contract referred to in (a) or (b) above.

Family type contracts shall provide that the services applicable for children shall be payable with respect to a newly-born child of the subscriber, or his or her spouse from the moment of birth. The services for newly-born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities. If a subscription payment is required to provide services for a child, the contract may require that notification of birth of a newly-born child and the required payment must be furnished to the service corporation within 31 days after the date of birth in order to have the coverage continue beyond such 31-day period.

Group contracts which provide for services to the subscriber but not to family members or dependents of that subscriber, other than contracts which provide no dependent coverage whatsoever for the subscriber's class, shall also provide services to newly-born children of the subscriber which shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities, provided that application therefor and payment of the required subscription amount are made to include in said contract the coverage described in the preceding paragraph of this section within 31 days from the date of birth of a newborn child.

A contract under which coverage of such a dependent terminates at a specified age shall, with respect to an unmarried child, covered by the contract prior to attainment of age 19, who is incapable of self-sustaining employment by reason of intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon the covered employee or member for support and maintenance, not so terminate while the coverage of the employee or member remains in force and the dependent remains in such condition, if the employee or member has within 31 days of such dependent's attainment of the termination age submitted proof of such dependent's incapacity as described herein. The foregoing provisions of this paragraph shall apply retrospectively or prospectively to require a medical service corporation to insure as a covered dependent any child with an intellectual disability or physical handicap of the applicant where the contract is underwritten on evidence of insurability based on health factors required to be set forth in the application. In such cases any contract heretofore or hereafter issued may specifically exclude such child with an intellectual disability or physical handicap from coverage.

Any group contract which contains provisions for the payment by the insurer of benefits for members of the family or dependents of a person in the insured group shall, subject to payment of the appropriate premium, provide that such family members or dependents be permitted to have coverage continued for at least 180 days after the death of the person in the insured group.

The contract may provide that the term "employees" shall include as employees of a single employer the employees of one or more subsidiary corporations and the employees, individual proprietors and partners of affiliated corporations, proprietorships and partnerships if the business of the employer and such corporations, proprietorships or partnerships is under common control through stock ownership, contract or otherwise. The contract may provide that the term "employees" shall include the individual proprietor or partners of an individual proprietorship or a partnership. The contract may provide that the term "employees" shall include retired employees. A contract issued to trustees may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship. A contract issued to the trustees of a fund established by the members of an association of employers may provide that the term "employees" shall include the employees of the association.

L.1964, c.105, s.1; amended 1966, c.237, s.2; 1975, c.110, s.2; 1976, c.101, s.3; 2010, c.50, s.6.



Section 17:48A-7.2 - Provisions Applicable To Group Contracts

17:48A-7.2. Provisions applicable to group contracts
The provisions of the act to which this act is a supplement shall apply to group contracts except that sections 5, 6, 7 and 10 of such act shall not apply. The word "subscriber" as used in said act means the policyholder under a group contract where the context so requires.

L.1964, c. 105, s. 2.



Section 17:48A-7.3 - Group Contract Form

17:48A-7.3. Group contract form
Every group contract entered into by a medical service corporation with any policyholder shall be in writing and a contract form stating the terms and conditions thereof shall be furnished to the policyholder to be kept by him. No group contract form shall be used unless it contains the following provisions:

(a) A statement of the contract rate payable to the medical service corporation by or on behalf of the policyholder for the original period of coverage, the time or times at which, the manner in which, the contract rate due is to be paid, and the basis, if any, on which the rate may subsequently be adjusted;

(b) A provision that all contract rates due under the contract shall be paid by the policyholder, or by the designated representative of the policyholder, to the medical service corporation on or before the due date thereof or within such period of grace as may be specified therein;

(c) A statement of the nature of the medical services to be paid for and the period during which such payments will be made, and if there are any services to be excepted, a detailed statement of such exceptions;

(d) A provision that the contract, any endorsements or riders thereto, the application of the policyholder in whose name the contract is issued, a copy of which shall be attached to the contract, and the individual applications, if any, of the employees or members shall constitute the entire contract between the parties and that all statements contained in any such application for coverage shall be deemed representations and not warranties;

(e) A provision that there shall be issued to the policyholder, for delivery to the employee or member, a certificate or other document which sets forth or summarizes the essential features of the coverage including the time, place and method for making claims for benefits;

(f) A provision that all new employees or new members, as the case may be, in the groups or classes eligible for the coverage must be added to the eligible groups or classes;

(g) A statement of the terms and conditions, if any, upon which the contract may be terminated or amended. Any notice to the policyholder shall be effective if sent by mail to the policyholder's address as shown at the time on the corporation's records. The notice to the policyholder as herein required shall be sent at least 30 days before the termination or amendment of the contract takes effect.

Any such group contract may contain a provision that all medical services paid for by a medical service corporation shall be in accordance with the accepted medical practices in the community at the time, but the corporation shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any officer or employee or on the part of any physician in the course of rendering medical services to persons covered.

Any medical service corporation may classify persons covered whereby under specified circumstances a covered person may pay a participating physician for medical services an amount in addition to that payable by the corporation for medical services and the group contract shall contain the provisions thereof and specify such circumstances.

L.1964, c. 105, s. 3.



Section 17:48A-7.4 - Participation Agreements

17:48A-7.4. Participation agreements
A medical service corporation of this State may enter into agreements to participate with other corporations in the issuance of group contracts to policyholders whose employees or members are located in more than one State. Such agreements may provide for experience rating, for a sharing of the premium, claims, and expenses by the participating corporations or for acceptance or ceding of the whole or portions of group risks on a reinsurance basis. Such agreements shall be filed with and approved by the commissioner before becoming effective.

L.1964, c. 105, s. 4.



Section 17:48A-7.5 - Schedule Of Rates

17:48A-7.5. Schedule of rates
No medical service corporation shall issue group contracts which are not experience-rated pursuant to section 4 of this act, until it shall have filed with the commissioner a full schedule of the rates which are to apply to such contracts. The commissioner may disapprove such schedule at any time if he finds that such rates are excessive, inadequate or unfairly discriminatory. It shall be unlawful for any corporation to effect any such group contract according to such rates thereafter.

L.1964, c. 105, s. 5. Amended by L.1967, c. 286, s. 4, eff. Jan. 23, 1968.



Section 17:48A-7.6 - Combined Hospital-medical Contract

17:48A-7.6. Combined hospital-medical contract
A medical service corporation and a hospital service corporation authorized to do business in this State may issue a combined contract providing for medical care and hospital care but no one of such corporations shall issue any such combined contract. Any one of such corporations may act as agent for the other without being required to obtain a license as an agent.

L.1964, c. 105, s. 6.



Section 17:48A-7.7 - Review Of Determinations Of Commissioner Of Banking And Insurance

17:48A-7.7. Review of determinations of commissioner of banking and insurance
All determinations of the Commissioner of Banking and Insurance made under the provisions of this act, or the act to which this act is a supplement, shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1964, c. 105, s. 7.



Section 17:48A-7.8 - Review Of Practices, Rules And Procedures Of Medical Service Corporations

17:48A-7.8. Review of practices, rules and procedures of medical service corporations
All practices, rules, and procedures of a medical service corporation, involving termination or refusal to renew coverage, modification of coverage or rates in the case of persons classified as left-group, selection of risks, and underwriting classifications, shall be subject to review at any time by the commissioner and upon his request for information relative to any such practice, rule, or procedure the medical service corporation shall furnish such information in writing without delay. If in the opinion of the commissioner any such practice, rule, or procedure, is unjust, unfair, or inequitable, taking into consideration the nonprofit and tax-exempt status of the medical service corporation, he shall so notify the medical service corporation and fix a time and place for hearing before him or his designated representative at which the medical service corporation may be heard. Following such hearing, the commissioner may make an order based on the record of the proceeding. If such order be one of disapproval, it shall be unlawful for the corporation to continue such practice, rule, or procedure. Such disapproval by the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1964, c. 105, s. 8.



Section 17:48A-7.9 - Adjustment Of Rates; Experience Rating Formula; Approval

17:48A-7.9. Adjustment of rates; experience rating formula; approval
Group contracts, covering at least 50 employees or members, may provide for the adjustment of the rate of premium at the end of the first year or any subsequent year of insurance thereunder based on the experience thereunder both past and contemplated. No medical service corporation shall use any form of experience rating plan until it shall have filed with the commissioner the formulas to be used and the classes of groups to which they are to apply. The commissioner may disapprove the formulas or classes at any time if he finds that the rates produced thereby are excessive, inadequate or unfairly discriminatory or that the rates, formulas or classes are such as to prejudice the interests of persons who are eligible for medical services under contracts with the medical service corporation which are not subject to experience rating. Excluding those rating formulas applicable to groups the employees or members of which are located in more than one State and which are underwritten in participation with other corporation(s) of other State(s), no rating formula shall be approved by the commissioner unless it provides that the groups with better than average experience will be assessed a reasonable community charge. Any such rating formula may provide for the allowance of an equitable discount in the event the policyholder agrees to perform certain administrative and record keeping functions in connection with the routine maintenance of the group account.

Nothing in this section shall preclude the medical service corporation from incorporating in the rate formula such claim cost and utilization trend factors as it deems necessary in its discretion so long as the rates produced are self-supporting and the formulas for classes do not prejudice the interests of persons who are eligible for medical services under contracts with the medical service corporation which are not subject to experience rating.

For experience rated groups of 50 to 99 employees or members, the commissioner will have the authority to determine that rates charged depart from community rates in such a way as to assure continuity of rating principles with the community rated and experience rated groups of 100 or more.

L.1970, c. 114, s. 1, eff. June 26, 1970. Amended by L.1979, c. 177, s. 1, eff. Aug. 29, 1979.



Section 17:48A-7.10 - Coverage Provided By Medical Service Corporation For Subscriber's Child

17:48A-7.10. Coverage provided by medical service corporation for subscriber's child
3. a. A medical service corporation contract which provides hospital or medical expense benefits under which dependent coverage is available shall not deny coverage for a subscriber's child on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the subscriber's federal tax return; or

(3) The child does not reside with the subscriber or in the medical service corporation's service area, provided that, in the case of a managed care plan, the child complies with the terms and conditions of the contract with respect to the use of specified providers.

b. If a child has coverage through a medical service corporation contract of a noncustodial parent, the medical service corporation shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the subscriber is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the medical service corporation shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the contract if the parent who is the subscriber fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the subscriber provides the medical service corporation with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.3.



Section 17:48A-7.11 - Requirements Applicable To State Medicaid

17:48A-7.11. Requirements applicable to State Medicaid
4. A medical service corporation shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other subscriber.

L.1995,c.288,s.4.



Section 17:48A-7.12 - Medical Service Corporation To Receive, Transmit Transactions Electronically; Standards.

17:48A-7.12 Medical service corporation to receive, transmit transactions electronically; standards.

3. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a medical service corporation or its agent or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a medical service corporation, or its agent, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a medical service corporation or its agent or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all group and individual contracts issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a medical service corporation or its agent shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the contract.

d.For the purposes of this subsection, "substantiating documentation" means any information specific to the particular health care service provided to a covered person.

(1)Effective 180 days after the effective date of P.L.1999, c.154, a medical service corporation or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or health care provider, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the health care provider is eligible at the date of service;

(b)the person who received the health care service was covered on the date of service;

(c)the claim is for a service or supply covered under the health benefits plan;

(d)the claim is submitted with all the information requested by the payer on the claim form or in other instructions that were distributed in advance to the health care provider or covered person in accordance with the provisions of section 4 of P.L.2005, c.352 (C.17B:30-51) ; and

(e)the payer has no reason to believe that the claim has been submitted fraudulently.

(2)If all or a portion of the claim is not paid within the time frames provided in paragraph (1) of this subsection because:

(a)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(b)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(c)the payer disputes the amount claimed; or

(d)there is strong evidence of fraud by the provider and the payer has initiated an investigation into the suspected fraud,

the payer shall notify the health care provider, by electronic means and the covered person in writing within 30 days of receiving an electronic claim, or notify the covered person and health care provider in writing within 40 days of receiving a claim submitted by other than electronic means, that:

(i)the claim is incomplete with a statement as to what substantiating documentation is required for adjudication of the claim;

(ii)the claim contains incorrect information with a statement as to what information must be corrected for adjudication of the claim;

(iii) the payer disputes the amount claimed in whole or in part with a statement as to the basis of that dispute; or

(iv)the payer finds there is strong evidence of fraud and has initiated an investigation into the suspected fraud in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(3)If all or a portion of an electronically submitted claim cannot be adjudicated because the diagnosis coding, procedure coding or any other data required to be submitted with the claim was missing, the payer shall electronically notify the health care provider or its agent within seven days of that determination and request any information required to complete adjudication of the claim.

(4)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(5)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider, no later than two working days following receipt of the transmission of the claim.

(6)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(7)Payment of an eligible claim pursuant to paragraphs (1) and (4) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

If payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of paragraph (2) or paragraph (3) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or information or modification of an initial submission.

If payment is withheld on all or a portion of a claim by a payer pursuant to paragraph (2) or (3) of this subsection and the provider is not notified within the time frames provided for in those paragraphs, the claim shall be deemed to be overdue.

(8) (a) No payer that has reserved the right to change the premium shall deny payment on all or a portion of a claim because the payer requests documentation or information that is not specific to the health care service provided to the covered person.

(b)No payer shall deny payment on all or a portion of a claim while seeking coordination of benefits information unless good cause exists for the payer to believe that other insurance is available to the covered person. Good cause shall exist only if the payer's records indicate that other coverage exists. Routine requests to determine whether coordination of benefits exists shall not be considered good cause.

(c)In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of this paragraph, the claims payment shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means or on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

(9)An overdue payment shall bear simple interest at the rate of 12% per annum. The interest shall be paid to the health care provider at the time the overdue payment is made. The amount of interest paid to a health care provider for an overdue claim shall be credited to any civil penalty for late payment of the claim levied by the Department of Human Services against a payer that does not reserve the right to change the premium.

(10) With the exception of claims that were submitted fraudulently or submitted by health care providers that have a pattern of inappropriate billing or claims that were subject to coordination of benefits, no payer shall seek reimbursement for overpayment of a claim previously paid pursuant to this section later than 18 months after the date the first payment on the claim was made. No payer shall seek more than one reimbursement for overpayment of a particular claim. At the time the reimbursement request is submitted to the health care provider, the payer shall provide written documentation that identifies the error made by the payer in the processing or payment of the claim that justifies the reimbursement request. No payer shall base a reimbursement request for a particular claim on extrapolation of other claims, except under the following circumstances:

(a)in judicial or quasi-judicial proceedings, including arbitration;

(b)in administrative proceedings;

(c)in which relevant records required to be maintained by the health care provider have been improperly altered or reconstructed, or a material number of the relevant records are otherwise unavailable; or

(d)in which there is clear evidence of fraud by the health care provider and the payer has investigated the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), and referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(11) (a) In seeking reimbursement for the overpayment from the health care provider, except as provided for in subparagraph (b) of this paragraph, no payer shall collect or attempt to collect:

(i)the funds for the reimbursement on or before the 45th calendar day following the submission of the reimbursement request to the health care provider;

(ii)the funds for the reimbursement if the health care provider disputes the request and initiates an appeal on or before the 45th calendar day following the submission of the reimbursement request to the health care provider and until the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section are exhausted; or

(iii) a monetary penalty against the reimbursement request, including but not limited to, an interest charge or a late fee.

The payer may collect the funds for the reimbursement request by assessing them against payment of any future claims submitted by the health care provider after the 45th calendar day following the submission of the reimbursement request to the health care provider or after the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section have been exhausted if the payer submits an explanation in writing to the provider in sufficient detail so that the provider can reconcile each covered person's bill.

(b)If a payer has determined that the overpayment to the health care provider is a result of fraud committed by the health care provider and the payer has conducted its investigation and reported the fraud to the Office of the Insurance Fraud Prosecutor as required by law, the payer may collect an overpayment by assessing it against payment of any future claim submitted by the health care provider.

(12) No health care provider shall seek reimbursement from a payer or covered person for underpayment of a claim submitted pursuant to this section later than 18 months from the date the first payment on the claim was made, except if the claim is the subject of an appeal submitted pursuant to subsection e. of this section or the claim is subject to continual claims submission. No health care provider shall seek more than one reimbursement for underpayment of a particular claim.

e. (1) A medical service corporation or its agent, hereinafter the payer, shall establish an internal appeal mechanism to resolve any dispute raised by a health care provider regardless of whether the health care provider is under contract with the payer regarding compliance with the requirements of this section or compliance with the requirements of sections 4 through 7 of P.L.2005, c.352 (C.17B:30-51 through C.17B:30-54). No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of an appeal pursuant to this subsection. The payer shall conduct the appeal at no cost to the health care provider.

A health care provider may initiate an appeal on or before the 90th calendar day following receipt by the health care provider of the payer's claims determination, which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance which shall describe the type of substantiating documentation that must be submitted with the form. The payer shall conduct a review of the appeal and notify the health care provider of its determination on or before the 30th calendar day following the receipt of the appeal form. If the health care provider is not notified of the payer's determination of the appeal within 30 days, the health care provider may refer the dispute to arbitration as provided by paragraph (2) of this subsection.

If the payer issues a determination in favor of the health care provider, the payer shall comply with the provisions of this section and pay the amount of money in dispute, if applicable, with accrued interest at the rate of 12% per annum, on or before the 30th calendar day following the notification of the payer's determination on the appeal. Interest shall begin to accrue on the day the appeal was received by the payer.

If the payer issues a determination against the health care provider, the payer shall notify the health care provider of its findings on or before the 30th calendar day following the receipt of the appeal form and shall include in the notification written instructions for referring the dispute to arbitration as provided by paragraph (2) of this subsection.

The payer shall report annually to the Commissioner of Banking and Insurance the number of appeals it has received and the resolution of each appeal.

(2)Any dispute regarding the determination of an internal appeal conducted pursuant to paragraph (1) of this subsection may be referred to arbitration as provided in this paragraph. The Commissioner of Banking and Insurance shall contract with a nationally recognized, independent organization that specializes in arbitration to conduct the arbitration proceedings.

Any party may initiate an arbitration proceeding on or before the 90th calendar day following the receipt of the determination which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance. No dispute shall be accepted for arbitration unless the payment amount in dispute is $1,000 or more, except that a health care provider may aggregate his own disputed claim amounts for the purposes of meeting the threshold requirements of this subsection. No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of arbitration pursuant to this subsection.

(3)The arbitrator shall conduct the arbitration proceedings pursuant to the rules of the arbitration entity, including rules of discovery subject to confidentiality requirements established by State or federal law.

(4)An arbitrator's determination shall be:

(a)signed by the arbitrator;

(b)issued in writing, in a form prescribed by the Commissioner of Banking and Insurance, including a statement of the issues in dispute and the findings and conclusions on which the determination is based; and

(c)issued on or before the 30th calendar day following the receipt of the required documentation.

The arbitration shall be nonappealable and binding on all parties to the dispute.

(5)If the arbitrator determines that a payer has withheld or denied payment in violation of the provisions of this section, the arbitrator shall order the payer to make payment of the claim, together with accrued interest, on or before the 10th business day following the issuance of the determination. If the arbitrator determines that a payer has withheld or denied payment on the basis of information submitted by the health care provider and the payer requested, but did not receive, this information from the health care provider when the claim was initially processed pursuant to subsection d. of this section or reviewed under internal appeal pursuant to paragraph (1) of this subsection, the payer shall not be required to pay any accrued interest.

(6)If the arbitrator determines that a health care provider has engaged in a pattern and practice of improper billing and a refund is due to the payer, the arbitrator may award the payer a refund, including interest accrued at the rate of 12% per annum. Interest shall begin to accrue on the day the appeal was received by the payer for resolution through the internal appeals process established pursuant to paragraph (1) of this subsection.

(7)The arbitrator shall file a copy of each determination with and in the form prescribed by the Commissioner of Banking and Insurance.

f.As used in this section, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured medical service corporation contract for which the financial obligation for the payment of a claim under the contract rests upon the medical service corporation.

g.Any person found in violation of this section with a pattern and practice as determined by the Commissioner of Banking and Insurance shall be liable to a civil penalty as set forth in section 17 of P.L.2005, c.352 (C.17B:30-55).

L.1999,c.154,s.3; amended 2005, c.352, s.11.



Section 17:48A-7.13 - Coverage For Certain Dependents Until Age 31 By Medical Service Corporation.

17:48A-7.13 Coverage for certain dependents until age 31 by medical service corporation.

2. a. As used in this section, "dependent" means a subscriber's child by blood or by law who:

(1)is 30 years of age or younger;

(2)is unmarried;

(3)has no dependent of his own;

(4)is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education; and

(5)(a) is not actually provided coverage as a named subscriber, insured, enrollee, or covered person under any other group or individual health benefits plan, group health plan, church plan or health benefits plan, or entitled to benefits under Title XVIII of the Social Security Act, Pub.L.74-271 (42 U.S.C. s.1395 et seq.) at the time dependent coverage pursuant to this section begins or will begin; and

(b)there is evidence of prior, creditable coverage or receipt of benefits under a benefits plan or by law as set forth in subparagraph (a) of this paragraph.

b. (1) A medical service corporation contract that provides coverage for a subscriber's dependent under which coverage of the dependent terminates at a specific age on or before the dependent's 30th birthday, and is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this section of P.L.2008, c.38, shall, upon application of the dependent as set forth in subsection c. of this section, provide coverage to the dependent after that specific age, until the dependent's 31st birthday.

(2)Nothing herein shall be construed to require:

(a)coverage for services provided to a dependent before the effective date of this section of P.L.2008, c.38; or

(b)that an employer or other group policyholder pay all or part of the cost of coverage for a dependent as provided pursuant to this section.

c. (1) A dependent covered by a subscriber's contract, which coverage under the contract terminates at a specific age on or before the dependent's 30th birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's 30th birthday:

(a)within 30 days prior to the termination of coverage at the specific age provided in the contract;

(b)within 30 days after meeting the requirements for dependent status as set forth in subsection a. of this section, when coverage for the dependent under the contract previously terminated; or

(c)during an open enrollment period, as provided pursuant to the contract, if the dependent meets the requirements for dependent status as set forth in subsection a. of this section during the open enrollment period.

(2)(Deleted by amendment, P.L.2008, c.38)

d. (1) Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall consist of coverage which is identical to the coverage provided to that dependent prior to the termination of coverage at the specific age provided in the contract. If coverage is modified under the contract for any similarly situated dependents for coverage prior to the termination of coverage at the specific age provided in the contract, the coverage shall also be modified in the same manner for the dependent.

(2)Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

e. (1) The subscriber's contract may require payment of a premium by the subscriber or dependent, as appropriate, subject to the approval of the Commissioner of Banking and Insurance, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection c. of this section. The premium shall not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the contract prior to the termination of coverage at the specific age provided in the contract.

(2)The applicable portion of the premium previously paid for the dependent's coverage under the contract shall be determined pursuant to regulations promulgated by the Commissioner of Banking and Insurance, based upon the difference between the contract's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier deemed appropriate by the commissioner which provides a substantially similar result.

(3)Payments of the premium may, at the election of the payor, be made in monthly installments.

f.Coverage for a dependent provided pursuant to this section shall be provided until the earlier of the following:

(1)the date upon which the dependent is disqualified for dependent status as set forth in subsection a. of this section;

(2)the date upon which coverage ceases under the contract by reason of a failure to make a timely payment of any premium required under the contract by the subscriber or dependent for coverage provided pursuant to this section. The payment of any premium shall be considered to be timely if made within 30 days after the due date or within a longer period as may be provided for by the contract; or

(3)the date upon which the contract, under which coverage is provided to a dependent, ceases to provide coverage to the subscriber.

Nothing herein shall be construed to permit a medical service corporation to refuse a written election for coverage by a dependent pursuant to subsection c. of this section, based upon the dependent's prior disqualification pursuant to paragraph (1) of this subsection, other than a disqualification based on age or lack of evidence of prior, creditable coverage or receipt of benefits.

g.Notice regarding coverage for a dependent as provided pursuant to this section shall be provided to a subscriber by the medical service corporation:

(1)in the certificate of coverage or other equivalent document prepared for subscribers and delivered on or about the date of commencement of the subscribers' coverage; and

(2)(Deleted by amendment, P.L.2008, c.38)

(3)in a notice delivered to subscribers on a quarterly basis.

h.This section shall apply to those contracts in which the medical service corporation has reserved the right to change the premium.

L.2005, c.375, s.2; amended 2008, c.38, s.30.



Section 17:48A-7A - Treatment Of Alcoholism; Benefits

17:48A-7a. Treatment of alcoholism; benefits
No group or individual contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance after the effective date of this act, unless such contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in connection with the treatment of alcoholism when such treatment is prescribed by a doctor of medicine. Such benefits shall be provided to the same extent as for any other sickness under the contract.

Every contract shall include such benefits for the treatment of alcoholism as are hereinafter set forth:

a. Inpatient or outpatient care in a licensed hospital;

b. Treatment at a detoxification facility licensed pursuant to P.L.1975, c. 305;

c. Confinement as an inpatient or outpatient at a licensed, certified, or state approved residential treatment facility, under a program which meets minimum standards of care equivalent to those prescribed by the Joint Commission on Hospital Accreditation.

Treatment or confinement at any facility shall not preclude further or additional treatment at any other eligible facility; provided, however, that the benefit days used do not exceed the total number of benefit days provided for any other sickness under the contract.

L.1977, c. 117, s. 1, eff. June 2, 1977.



Section 17:48A-7AA - Medical Service Corporation To Offer Coverage For Domestic Partner.

17:48A-7aa Medical service corporation to offer coverage for domestic partner.

48.A medical service corporation that provides hospital or medical expense benefits under a contract that is delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

This section shall apply to those contracts in which the medical service corporation has reserved the right to change the premium.

L.2003,c.246,s.48.



Section 17:48A-7B - Reconstructive Breast Surgery; Benefits

17:48A-7b. Reconstructive breast surgery; benefits

1. Every subscription certificate and group and individual contract providing medical service benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits, following a mastectomy on one breast or both breasts, for reconstructive breast surgery, surgery to restore and achieve symmetry between the two breasts, and the costs of prostheses and, under any contract providing out-of-hospital x-ray or radiation therapy, benefits for out-of-hospital chemotherapy following surgical procedures in connection with the treatment of breast cancer shall be included as a part of the out-of-hospital x-ray or radiation therapy benefit. The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium. Such benefits shall be provided to the same extent as for any other sickness under the contract.

L.1983,c.51,s.1; 1983, c.51, s.1; amended 1997, c.75, s.2.



Section 17:48A-7BB - Medical Service Corporation, Coverage For Prescription Female Contraceptives.

17:48A-7bb Medical service corporation, coverage for prescription female contraceptives.

2.A medical service corporation that provides hospital or medical expense benefits for expenses incurred in the purchase of outpatient prescription drugs under a contract shall provide coverage under every such contract delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and a medical service corporation shall grant, an exclusion under the contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective subscribers and subscribers. The provisions of this section shall not be construed as authorizing a medical service corporation to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of a subscriber. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the contract.

This section shall apply to those contracts in which the medical service corporation has reserved the right to change the premium.

L.2005,c.251,s.2.



Section 17:48A-7C - Medical Service Contracts

17:48A-7c. Medical service contracts
Every group and individual contract providing medical service benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this amendatory and supplementary act, shall offer coverage for maternity care without regard to marital status to subscribers or other persons covered thereunder for expenses incurred in pregnancy and childbirth. The maternity benefits shall be provided to the same extent as the benefits are provided in the contract for any other covered illness. If a fixed amount is specified in the contract for surgery, the fixed amount for a pregnancy-related surgical procedure shall be commensurate with the fixed amount payable for a surgical procedure of comparable difficulty and severity.

L. 1985, c. 274, s. 2.



Section 17:48A-7CC - Medical Service Corporation To Provide Benefits For Orthotic And Prosthetic Appliances.

17:48A-7cc Medical service corporation to provide benefits for orthotic and prosthetic appliances.

2. a. Every medical service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, a medical service corporation contract shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the contract.

d.The provisions of this section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2007, c.345, s.2.



Section 17:48A-7D - Medical Service Corporation Insurance Benefits For Preexisting Condition

17:48A-7d. Medical service corporation insurance benefits for preexisting condition
a. Notwithstanding any other provision of law to the contrary, no group health insurance contract issued by a medical service corporation pursuant to the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.), shall contain any provision which denies benefits for a preexisting condition to any person becoming a member of that group if: (1) during the period immediately preceding the person's becoming a member of the group the person was enrolled as a member under another group contract issued by the corporation; and (2) the corporation paid benefits for the condition under the group contract in which the person was previously insured.

b. Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any group contract.

c. This section shall apply to every group contract or policy in which the corporation or insurer has the right to change the premium.

L.1989, c.63, s.1.



Section 17:48A-7DD - Medical Service Corporation To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

17:48A-7dd Medical service corporation to provide coverage for hearing aids for certain persons aged 15 or younger.

3.A medical service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

A medical service corporation contract shall provide coverage that includes the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. A medical service corporation may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The benefits shall be provided to the same extent as for any other condition under the contract.

This section shall apply to those medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2008, c.126, s.3.



Section 17:48A-7E - Medical Service Corporation To Pay Benefits For Treatment Of Wilm's Tumor

17:48A-7e. Medical service corporation to pay benefits for treatment of Wilm's tumor
Every group or individual medical service corporation contract providing hospital or medical expense benefits shall provide benefits to any subscriber or other person covered thereunder for expenses incurred in the treatment of Wilm's tumor, including autologous bone marrow transplants when standard chemotherapy treatment is unsuccessful, notwithstanding that any such treatment may be deemed experimental or investigational. These benefits shall be provided to the same extent as for any other sickness under the contract.

L.1990,c.71,s.2.



Section 17:48A-7EE - Individual, Group Medical Service Corporation To Provide Installment Payments To Obstetrical Provider For Maternity Services.

17:48A-7ee Individual, group medical service corporation to provide installment payments to obstetrical provider for maternity services.

2. a. Every individual or group medical service corporation contract that provides benefits for maternity services, and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2009, c.113, s.2.



Section 17:48A-7F - Medical Service Corporation Contract, Mammogram Examination Benefits.

17:48A-7f Medical service corporation contract, mammogram examination benefits.

2. a. No group or individual medical service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed, or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, unless the contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the medical service corporation of the medical necessity of the additional screening and diagnostic testing.

b.These benefits shall be provided to the same extent as for any other sickness under the contract.

c.The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.1991, c.279, s.2; amended 1999, c.341, s.2; 2004, c.86, s.2; 2013, c.196, s.2.



Section 17:48A-7FF - Medical Service Corporation To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

17:48A-7ff Medical service corporation to provide benefits for treatment of autism or other developmental disability.

2.Notwithstanding any other provision of law to the contrary, every medical service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The medical service corporation shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the covered person's primary diagnosis is autism or another developmental disability, the medical service corporation shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the covered person is under 21 years of age and the covered person's primary diagnosis is autism, the medical service corporation shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the contract, but shall not be subject to limits on the number of visits that a covered person may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum benefit amount for a covered person in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a contract that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, a medical service corporation shall not be precluded from providing a benefit amount for a covered person in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the medical service corporation to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The medical service corporation may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the medical service corporation and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to a covered person.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the medical service corporation of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.2009, c.115, s.2.



Section 17:48A-7G - Medical Service Corporation, Benefits For "Off-label" Drugs Required

17:48A-7g. Medical service corporation, benefits for "off-label" drugs required
3. a. Except as provided in P.L.1992, c.161 (C.17B:27A-2 et al.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no group or individual medical service corporation contract which provides benefits for expenses incurred in prescribing drugs approved by the federal Food and Drug Administration shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in prescribing a drug for a treatment for which it has not been approved by the Food and Drug Administration if the drug is recognized as being medically appropriate for the specific treatment for which it has been prescribed in one of the following established reference compendia:

(1) the American Medical Association Drug Evaluations;



(2) the American Hospital Formulary Service Drug Information;



(3) the United States Pharmacopoeia Drug Information;



or, it is recommended by a clinical study or review article in a major peer-reviewed professional journal.

b. Notwithstanding the provisions of this section, coverage shall not be required for any experimental or investigational drug or any drug which the Food and Drug Administration has determined to be contraindicated for the specific treatment for which the drug has been prescribed. The benefits provided pursuant to this section shall be provided to the same extent as other benefits under the contract for drugs prescribed for a treatment approved by the Food and Drug Administration.

c. This section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

d. Any coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

L.1993,c.321,s.3.



Section 17:48A-7GG - Medical Service Corporation To Provide Coverage For Oral Anticancer Medications.

17:48A-7gg Medical service corporation to provide coverage for oral anticancer medications.

2. a. A medical service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the contract provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A medical service corporation contract shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the contract as of the effective date of this act.

d.This section shall apply to those medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2011, c.188, s.2.



Section 17:48A-7H - Medical Service Corporation, Benefits For Health Promotion

17:48A-7h. Medical service corporation, benefits for health promotion
4. a. Every medical service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.1999, c.339, shall provide benefits to any subscriber or other person covered thereunder for expenses incurred in a health promotion program through health wellness examinations and counselling, which program shall include, but not be limited to, the following tests and services:

(1) For all persons 20 years of age and older, annual tests to determine blood hemoglobin, blood pressure, blood glucose level, and blood cholesterol level or, alternatively, low-density lipoprotein (LDL) level and blood high-density lipoprotein (HDL) level;

(2) For all persons 35 years of age or older, a glaucoma eye test every five years;

(3) For all persons 40 years of age or older, an annual stool examination for presence of blood;

(4) For all persons 45 years of age or older, a left-sided colon examination of 35 to 60 centimeters every five years;

(5) For all women 20 years of age or older, a pap smear pursuant to the provisions of section 3 of P.L.1995, c.415 (C.17:48A-7m);

(6) For all women 40 years of age or older, a mammogram examination pursuant to the provisions of section 2 of P.L.1991, c.279 (C.17:48A-7f);

(7) For all adults, recommended immunizations; and

(8) For all persons 20 years of age or older, an annual consultation with a health care provider to discuss lifestyle behaviors that promote health and well-being including, but not limited to, smoking control, nutrition and diet recommendations, exercise plans, lower back protection, weight control, immunization practices, breast self-examination, testicular self-examination and seat belt usage in motor vehicles.

Notwithstanding the provisions of this subsection to the contrary, if a physician or other health care provider recommends that it would be medically appropriate for a covered person to receive a different schedule of tests and services than that provided for under this subsection, the medical service corporation shall provide payment for the tests or services actually provided, within the limits of the amounts listed in subsection b. of this section.

b.Every individual or group basic health care contract offered for sale in this State by a medical service corporation pursuant to subsection a. of this section shall provide payment for the benefits set forth in subsection a. of this section in an amount which shall not exceed: $125 a year for each person between the ages of 20 to 39, inclusive; $145 a year for each man age 40 and over; and $235 a year for each woman age 40 and over; except that for persons 45 years of age or older, the cost of a left-sided colon examination shall not be included in the above amount; however, no medical service corporation shall be required to provide payment for benefits for a left-sided colon examination in excess of $150.

c.The Commissioner of Banking and Insurance, in consultation with the Department of the Treasury, shall annually adjust the threshold amounts provided by subsection b. of this section in direct proportion to the increase or decrease in the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which the adjustment is made.

d.This section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

e.The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993,c.327,s.4; amended 1999, c.339, s.2.



Section 17:48A-7HH - Medical Service Corporation To Provide Coverage For Sickle Cell Anemia.

17:48A-7hh Medical service corporation to provide coverage for sickle cell anemia.

2.Every medical service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medical expenses incurred by a covered person for the treatment of sickle cell anemia and, if the contract provides benefits for expenses incurred in the purchase of outpatient prescription drugs, then the contract shall provide coverage for prescription drug expenses incurred by a covered person for the treatment of sickle cell anemia.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

This section shall apply to those medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2011, c.210, s.2.



Section 17:48A-7I - Requirements For Medical Service Corporation Providing Benefits For Pharmacy Services.

17:48A-7i Requirements for medical service corporation providing benefits for pharmacy services.

2. a. Notwithstanding any other provision of law to the contrary, no group or individual medical service corporation contract which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall be delivered, issued, executed or renewed in this State or approved for issuance in this State on or after the effective date of this act, unless the contract:

(1)Permits the subscriber, at the time of issuance, amendment or renewal, to select benefit coverage allowing the subscriber to choose a pharmacy or pharmacist for the provision of prescription drugs or pharmacy services, provided that any pharmacist or pharmacy selected by the subscriber is registered pursuant to R.S.45:14-1 et seq.;

(2)Provides that no pharmacy or pharmacist shall be denied the right to participate as a preferred provider or as a contracting provider, under the same terms and conditions currently applicable to all other preferred or contracting providers, if the contract provides for coverage by contracted or preferred providers for pharmaceutical services, provided the pharmacy or pharmacist is registered pursuant to R.S.45:14-1 et seq., and accepts the terms and conditions of the contract;

(3)Provides that no copayment, fee, or other condition shall be imposed upon a subscriber selecting a participating or contracting pharmacist or pharmacy that is not also equally imposed upon all subscribers selecting a participating or contracting pharmacist or pharmacy;

(4) (a) Provides that no subscriber shall be required to obtain pharmacy services and prescription drugs from a mail service pharmacy;

(b)Provides for no differential in any copayment applicable to any prescription drug of the same strength, quantity and days' supply, whether obtained from a mail service pharmacy or a non-mail service pharmacy, provided that the non-mail service pharmacy agrees to the same terms, conditions, price and services applicable to the mail service pharmacy; and

(c)Provides that the limit on days' supply is the same whether the prescription drug is obtained from a mail service pharmacy or a non-mail service pharmacy, and that the limit shall not be less than 90 days;

(5)Sets forth the auditing procedures to be used by the medical service corporation and includes a provision that any audit shall take place at a time mutually agreeable to the pharmacy or pharmacist and the auditor. No audit by a medical service corporation shall include a review of any document relating to any person or prescription plan other than those reimbursable by the medical service corporation;

(6)Provides that the medical service corporation, or any agent or intermediary thereof, including a third party administrator, shall not restrict or prohibit, directly or indirectly, a pharmacy from charging the subscriber for services rendered by the pharmacy that are in addition to charges for the drug, for dispensing the drug or for prescription counseling. Services rendered by the pharmacy for which additional charges are imposed shall be subject to the approval of the Board of Pharmacy. A pharmacy shall disclose to the purchaser the charges for the additional services and the purchaser's out-of-pocket cost for those services prior to dispensing the drug. A pharmacy shall not impose any additional charges for patient counseling or for other services required by the Board of Pharmacy or State or federal law;

(7)The provisions of P.L.1999, c.395 shall apply to all contracts delivered. issued or renewed on or after the effective date of P.L.1999, c.395.

b.Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any contract.

c.This section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the subscriber charge.

L.1993,c.378,s.2; amended 1999, c.395, s.2.



Section 17:48A-7II - Medical Service Corporation To Provide Coverage For Prescription Eye Drops.

17:48A-7ii Medical service corporation to provide coverage for prescription eye drops.

2. a. A medical service corporation which provides hospital or medical expense benefits that include coverage for prescription eye drops under a contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the subscriber or covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2013, c.50, s.2.



Section 17:48A-7J - Benefits For Certain Cancer Treatments

17:48A-7j. Benefits for certain cancer treatments
2. In addition to benefits provided under regulations adopted pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), a medical service corporation shall offer under every group or individual medical service corporation contract providing hospital or medical expense benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance, on or after the effective date of this act to provide benefits for the treatment of cancer by dose-intensive chemotherapy/autologous bone marrow transplants and peripheral blood stem cell transplants when performed by institutions approved by the National Cancer Institute or pursuant to protocols consistent with the guidelines of the American Society of Clinical Oncologists. Benefits for such treatment shall be provided to the same extent as for any other illness under the contract.

The offer required pursuant to this section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium. Nothing in this section shall be construed to limit a medical service corporation in adjusting premium amounts, or providing for reasonable deductibles or copayments, with respect to benefits provided pursuant to this section.

L.1995,c.100,s.2.



Section 17:48A-7JJ - Medical Service Corporation Contract, Coverage For Synchronization Of Prescribed Medications.

17:48A-7jj Medical service corporation contract, coverage for synchronization of prescribed medications.
2. a. Every group or individual medical service corporation contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2) provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

c. This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.2.



Section 17:48A-7K - Coverage For Birth And Natal Care; Medical Service Corporation

17:48A-7k. Coverage for birth and natal care; medical service corporation
2. a. Every individual or group contract that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide coverage for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

b. Notwithstanding the provisions of subsection a. of this section, a medical service corporation contract that provides coverage for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every medical service corporation shall provide notice to policyholders regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the policyholder; (2) the yearly informational packet sent to the policyholder; or (3) January 1, 1996.

L.1995,c.138,s.2.



Section 17:48A-7L - Coverage For Diabetes Treatment By Individual, Group Medical Service Corporation

17:48A-7l.Coverage for diabetes treatment by individual, group medical service corporation
2. a. Every individual or group medical service corporation contract providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits to any subscriber or other person covered thereunder for expenses incurred for the following equipment and supplies for the treatment of diabetes, if recommended or prescribed by a physician or nurse practitioner/clinical nurse specialist: blood glucose monitors and blood glucose monitors for the legally blind; test strips for glucose monitors and visual reading and urine testing strips; insulin; injection aids; cartridges for the legally blind; syringes; insulin pumps and appurtenances thereto; insulin infusion devices; and oral agents for controlling blood sugar.

b. Each individual or group medical service corporation contract shall also provide benefits for expenses incurred for diabetes self-management education to ensure that a person with diabetes is educated as to the proper self-management and treatment of their diabetic condition, including information on proper diet. Benefits provided for self-management education and education relating to diet shall be limited to visits medically necessary upon the diagnosis of diabetes; upon diagnosis by a physician or nurse practitioner/clinical nurse specialist of a significant change in the subscriber's or other covered person's symptoms or conditions which necessitate changes in that person's self-management; and upon determination of a physician or nurse practitioner/clinical nurse specialist that reeducation or refresher education is necessary. Diabetes self-management education shall be provided by a dietitian registered by a nationally recognized professional association of dietitians or a health care professional recognized as a Certified Diabetes Educator by the American Association of Diabetes Educators or a registered pharmacist in the State qualified with regard to management education for diabetes by any institution recognized by the board of pharmacy of the State of New Jersey.

c. The benefits required by this section shall be provided to the same extent as for any other sickness under the contract.

d. This section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

e. The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

f. The Commissioner of Insurance may, in consultation with the Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

L.1995,c.331,s.2.



Section 17:48A-7M - Medical Service Corporation Contract, Pap Smear Benefits

17:48A-7m. Medical service corporation contract, Pap smear benefits
3.No medical service corporation contract providing hospital or medical expense benefits for groups with greater than 50 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting a Pap smear. The benefits shall be provided to the same extent as for any other medical condition under the contract.

As used in this section, and notwithstanding the provisions of this section to the contrary, "Pap smear" means an initial Pap smear and any confirmatory test when medically necessary and as ordered by the covered person's physician and includes all laboratory costs associated with the initial Pap smear and any such confirmatory test.

This section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.1995, c.415, s.3; amended 2001, c.227, s.3.



Section 17:48A-7N - Medical Service Corporation Contract, Prostate Cancer Testing

17:48A-7n. Medical service corporation contract, prostate cancer testing
3. No medical service corporation contract providing hospital or medical expense benefits for groups with greater than 49 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act, unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting an annual medically recognized diagnostic examination including, but not limited to, a digital rectal examination and a prostate-specific anitgen test for men age 50 and over who are asymptomatic and for men age 40 and over with a family history of prostate cancer or other prostate cancer risk factors.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

This section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.1996,c.125,s.3.



Section 17:48A-7O - Coverage For Minimum Inpatient Care Following Mastectomy By Individual, Group Medical Service Corporation

17:48A-7o. Coverage for minimum inpatient care following mastectomy by individual, group medical service corporation
2. a. Every individual or group medical service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall provide coverage for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The contract shall not require a health care provider to obtain authorization from the medical service corporation for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the medical service corporation under the contract.

The benefits shall be provided to the same extent as for any other sickness under the contract.

The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

b. The Commissioner of Banking and Insurance shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997,c.149,s.2.



Section 17:48A-7P - Applicability Of Health Care Quality Act

17:48A-7p Applicability of Health Care Quality Act
26. Notwithstanding the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the contract meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.1997,c.192,s.26.



Section 17:48A-7Q - Coverage For Treatment Of Inherited Metabolic Diseases By Medical Service Corporation.

17:48A-7q Coverage for treatment of inherited metabolic diseases by medical service corporation.

2.No group or individual medical service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the contract provides benefits to each person covered thereunder for expenses incurred in the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.1997,c.338,s.2.



Section 17:48A-7R - Medical Service Corporation To Cover Certain Audiology, Speech-language Pathology Services.

17:48A-7r Medical service corporation to cover certain audiology, speech-language pathology services.

3.Notwithstanding any other provision of P.L.1940, c.74 (C.17:48A-1 et seq.), benefits shall not be denied to any eligible individual for eligible services, as determined under the terms of the contract or as otherwise required by law, when the services are determined by a physician to be medically necessary and are performed or rendered to that individual by a licensed audiologist or speech-language pathologist within the scope of practice. The practices of audiology and speech-language pathology shall be deemed to be within the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.) and duly licensed audiologists and speech-language pathologists shall have such privileges and benefits in the scope of their practice under that act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1997,c.419,s.3.



Section 17:48A-7S - Coverage For Treatment Of Domestic Violence Injuries By Medical Service Corporation.

17:48A-7s Coverage for treatment of domestic violence injuries by medical service corporation.

2.Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no group or individual medical service corporation contract providing hospital or medical expense benefits shall contain any provision which denies benefits for expenses incurred in the treatment of an injury or injuries sustained as the result of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), to a subscriber or other person covered thereunder. Benefits shall be provided to the same extent as for any other treatment under the contract. The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.1998,c.97,s.2.



Section 17:48A-7T - Coverage For Certain Dental Procedures For The Severely Disabled Or Child Age Five Or Under By Medical Service Corporation

17:48A-7t. Coverage for certain dental procedures for the severely disabled or child age five or under by medical service corporation
2. a. No group or individual medical service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this amendatory and supplementary act, unless the contract provides benefits to any person covered thereunder who is severely disabled or a child age five or under for expenses incurred for: (1) general anesthesia and hospitalization for dental services; or (2) a medical condition covered by the contract which requires hospitalization or general anesthesia for dental services rendered by a dentist regardless of where the dental services are provided.

b.A group or individual medical service corporation contract may require prior authorization of hospitalization for dental services in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

c.This section shall apply to all group or individual medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.1999,c.49,s.2.



Section 17:48A-7U - Medical Service Corporation To Provide Coverage For Biologically-based Mental Illness.

17:48A-7u Medical service corporation to provide coverage for biologically-based mental illness.

2. a. Every individual and group medical service corporation contract that provides hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act shall provide coverage for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the contract. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the medical service corporation cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which a medical service corporation determines:

(1)whether a mental health care service meets the medical necessity standard as established by the medical service corporation; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the contract.

c.The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.1999,c.106,s.2.



Section 17:48A-7V - Coverage For Hemophilia Services By Medical Services Corporation

17:48A-7v. Coverage for hemophilia services by medical services corporation
8.Notwithstanding the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the contract meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.2000,c.121,s.8.



Section 17:48A-7W - Medical Service Corporation To Provide Coverage For Treatment Of Infertility.

17:48A-7w Medical service corporation to provide coverage for treatment of infertility.

2. a. A medical service corporation contract which provides hospital or medical expense benefits for groups with more than 50 persons, which includes pregnancy-related benefits, shall not be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act unless the contract provides coverage for persons covered under the contract for medically necessary expenses incurred in the diagnosis and treatment of infertility as provided pursuant to this section. The medical service corporation contract shall provide coverage which includes, but is not limited to, the following services related to infertility: diagnosis and diagnostic tests; medications; surgery; in vitro fertilization; embryo transfer; artificial insemination; gamete intra fallopian transfer; zygote intra fallopian transfer; intracytoplasmic sperm injection; and four completed egg retrievals per lifetime of the covered person. The medical service corporation may provide that coverage for in vitro fertilization, gamete intra fallopian transfer and zygote intra fallopian transfer shall be limited to a covered person who: a. has used all reasonable, less expensive and medically appropriate treatments and is still unable to become pregnant or carry a pregnancy; b. has not reached the limit of four completed egg retrievals; and c. is 45 years of age or younger.

For purposes of this section, "infertility" means the disease or condition that results in the abnormal function of the reproductive system such that a person is not able to: impregnate another person; conceive after two years of unprotected intercourse if the female partner is under 35 years of age, or one year of unprotected intercourse if the female partner is 35 years of age or older or one of the partners is considered medically sterile; or carry a pregnancy to live birth.

The benefits shall be provided to the same extent as for other pregnancy-related procedures under the contract, except that the services provided for in this section shall be performed at facilities that conform to standards established by the American Society for Reproductive Medicine or the American College of Obstetricians and Gynecologists. The same copayments, deductibles and benefit limits shall apply to the diagnosis and treatment of infertility pursuant to this section as those applied to other medical or surgical benefits under the contract.

b.A religious employer may request, and a medical service corporation shall grant, an exclusion under the contract for the coverage required by this section for in vitro fertilization, embryo transfer, artificial insemination, zygote intra fallopian transfer and intracytoplasmic sperm injection, if the required coverage is contrary to the religious employer's bona fide religious tenets. The medical service corporation that issues a contract containing such an exclusion shall provide written notice thereof to each prospective subscriber or subscriber, which shall appear in not less than ten point type, in the contract, application and sales brochure. For the purposes of this subsection, "religious employer" means an employer that is a church, convention or association of churches or any group or entity that is operated, supervised or controlled by or in connection with a church or a convention or association of churches as defined in 26 U.S.C. s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C. s.501(c)(3).

c.This section shall apply to those medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

d.The provisions of this section shall not apply to a medical service corporation contract which, pursuant to a contract between the medical service corporation and the Department of Human Services, provides benefits to persons who are eligible for medical assistance under P.L.1968, c.413 (C.30:4D-1 et seq.), the Children's Health Care Coverage Program under P.L.1997, c.272 (C.30:4I-1 et seq.), the FamilyCare Health Coverage Program under P.L.2000, c.71 (C.30:4J-1 et seq.), or any other program administered by the Division of Medical Assistance and Health Services in the Department of Human Services.

L.2001,c.236,s.2.



Section 17:48A-7X - Medical Service Corporation To Provide Coverage For Colorectal Cancer Screening.

17:48A-7x Medical service corporation to provide coverage for colorectal cancer screening.

2.Every medical service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2001,c.295,s.2.



Section 17:48A-7Y - Medical Service Corporation Prescription Drug Plans To Cover Certain Infant Formulas.

17:48A-7y Medical service corporation prescription drug plans to cover certain infant formulas.

2.A medical service corporation which provides hospital or medical expense benefits for expenses incurred in the purchase of prescription drugs under a contract that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits under the contract for expenses incurred in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The benefits shall be provided to the same extent as for any other prescribed items under the contract.

This section shall apply to those medical service corporation contracts in which the medical service corporation has reserved the right to change the premium.

L.2001,c.361,s.2.



Section 17:48A-7Z - Contract Issued Under C.17:48a-1 et Seq. Required To Cover Certain Out-of-network Services.

17:48A-7z Contract issued under C.17:48A-1 et seq. required to cover certain out-of-network services.

8. Notwithstanding the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the contract meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all contracts in which the medical service corporation has reserved the right to change the premium.

L.2001,c.367,s.8.



Section 17:48A-8 - Participating Physicians; Payments For Medical Services

17:48A-8. Participating physicians; payments for medical services
Any medical service corporation may enter into agreements with eligible persons whereby such persons become participating physicians of a plan operated by the corporation and may make to such persons such payments as shall have accrued by reason of services required to be performed under the plan. No person shall become a participating physician unless he shall be a physician licensed to practice medicine and surgery in the State of New Jersey, pursuant to chapter nine, Title 45, of the Revised Statutes. Any medical service corporation may enter into contracts for the payment of medical services to the subscribers or members of similar nonprofit medical service corporations of other States subject to the supervision of such other States, and shall have the right to make payment to any other nonprofit medical service corporation, or to any physicians licensed to practice medicine and surgery in this or any other State for services rendered to its subscribers and their dependents at not exceeding the same rate paid participating physicians under the certificate of the subscriber.

L.1940, c. 74, p. 191, s. 8. Amended by L.1944, c. 102, p. 262, s. 6.



Section 17:48A-9 - Filing Form Of Subscription Certificate, Etc.; Disapproval By Commissioner

17:48A-9. Filing form of subscription certificate, etc.; disapproval by commissioner
No subscription certificate shall be issued by any medical service corporation to any subscriber unless and until the form thereof shall have been filed with the Commissioner of Banking and Insurance together with all applications, riders and endorsements for use in connection with the issuance or renewal thereof. If the commissioner shall at any time notify the corporation filing the same of his disapproval of any such form, as contrary to law, or as being oppressive or calculated to mislead the public, specifying particulars, it shall be unlawful for such corporation thereafter to issue any such form so disapproved. Such disapproval of the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1940, c. 74, p. 191, s. 9. Amended by L.1953, c. 17, p. 293, s. 182.



Section 17:48A-9.1 - Medical Service Corporation Contract; Compliance

17:48A-9.1. Medical service corporation contract; compliance
7. No medical service corporation contract subject to the provisions of P.L.1940, c.74, (C.17:48A-1 et seq.) or application for that contract, if a written application is required and is to be made a part of that contract, or a printed rider or an endorsement for use with that contract, shall be delivered or issued for delivery in this State unless its provisions comply with all of the applicable requirements of P.L.1940, c.74, (C.17:48A-1 et seq.) and any regulations adopted or guidelines published by the Commissioner of Insurance consistent with the requirements thereof. Any contract, application, rider, or endorsement issued or delivered in this State that is not in compliance with that law or regulations or guidelines shall be deemed to be in compliance with the requirements and shall be interpreted by the courts and among the persons affected by the contract as if that contract form were in compliance with the requirements; except that this provision shall not relieve the medical service corporation from any penalty that may be imposed for violation of this act or any other applicable provision of P.L.1940, c.74 (C.17:48A-1 et seq.).

L.1995,c.73,s.7.



Section 17:48A-9.2 - Filing Of Contract Or Related Forms

17:48A-9.2. Filing of contract or related forms
8. a. Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), any contract subject to the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.), including any application, rider, or endorsement which is made a part of that contract, shall be filed with the commissioner for approval as provided in this section. Any such contract, and any related form, except those certified pursuant to section 9 of this act, shall be filed with the commissioner for approval pursuant to this section.

b. Any contract or related form filed with the commissioner for approval pursuant to this section shall be deemed approved upon the expiration of 60 days after the submission of the form unless disapproved in writing by the commissioner within that time. Any such disapproval shall be based only on the specific provisions of applicable statutes, regulations adopted by the commissioner, or guidelines published by the commissioner as of the effective date of this act, with regard to forms of that type. A disapproved contract or related form may be resubmitted.

c. Any contract or related form submitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 60 days after its submission shall be deemed withdrawn at the expiration of 60 days after the transmittal of the commissioner's specific objections unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 60 day period.

d. A contract or related form, resubmitted in response to the commissioner's objections pursuant to subsection b. of this section, shall be deemed approved upon the expiration of 30 days after its resubmission unless disapproved in writing by the commissioner within that time. No disapproval by the commissioner of a resubmission shall be based on any objection not specified by the commissioner in his initial disapproval of the filing, except that the commissioner may disapprove such form based upon any new provisions introduced in the resubmission or if in addressing the specified objections cited in the commissioner's disapproval transmission, the medical service corporation modifies any substantive provisions of the form. Any contract or related form resubmitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 30 days after its submission shall be deemed withdrawn at the expiration of 30 days after the transmittal of the commissioner's specific objections, unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 30 day period.

e. With respect to all types of contracts or related forms required to be filed pursuant to this section and currently on file with and approved by the commissioner upon enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, not later than 180 days after enactment of this act. Any such regulation shall be adopted not later than 180 days after it is proposed. With respect to any type of form not then on file with the commissioner but filed subsequent to the enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, within 120 days after the form is approved or deemed approved by the commissioner pursuant to this section. Any such regulation shall be adopted not later than 180 days after it is proposed. The commissioner may issue bulletins which are interpretive of existing regulations consistent with statutory provisions, with respect to any type of form that may be certified pursuant to section 9 of this act. Nothing in this section shall preclude a medical service corporation from filing a certifiable contract or related form for approval by the commissioner.

f. Any such form which is filed with the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

g. For purposes of this section, "days" means calendar days, except that when the last day of any specified time period is a Saturday, Sunday, or State holiday, then the time period shall end on the next following business day. With respect to any specified time period pertaining to correspondence between a medical service corporation and the commissioner, the time period shall commence on the date that such correspondence is postmarked or submitted to a private delivery service.

L.1995,c.73,s.8.



Section 17:48A-9.3 - Contract Forms; Certification Memorandum

17:48A-9.3. Contract forms; certification memorandum
9. a. Pursuant to the provisions of this section, a medical service corporation authorized to do business in this State may file with the commissioner and use, in accordance with subsection d. of this section, any contract, endorsement or related form that is stipulated by the commissioner to be of a kind or type eligible for file and use pursuant to subsection b. of this section. The form shall be accompanied by a certification memorandum which includes a statement that it is filed in accordance with the provisions of this section, and which is executed by a responsible officer of the medical service corporation who certifies that the form being filed is in conformance with the law or regulation applicable to that type or kind of form as specified in a certification form to be determined by the commissioner. If the commissioner determines that the form being filed does not conform with the law or regulation applicable to that type or kind of form, the commissioner shall notify the medical service corporation of his objections in writing and may disapprove that form for further use in New Jersey.

b. Contract forms, including related endorsements, riders and application forms, eligible for certification pursuant to this section shall include, but not be limited to, certain categories of individual and group medical service corporation contracts which the commissioner shall define by regulation.

c. The certification memorandum shall be signed and acknowledged by a responsible officer of the medical service corporation. The acknowledgment by that officer shall be done in the same manner in which documents for recording instruments conveying or affecting interests in real estate in this State must be acknowledged to be eligible for recording, or in such other manner as specified by the commissioner by regulation from time to time.

d. Upon receipt of an acknowledgment from the commissioner that the form and a certification memorandum which conforms to the requirements of this section have been received, the form so submitted may be used by the medical service corporation.

e. (1) Improper certification shall subject a medical service corporation submitting such improper certification to a fine not to exceed $50,000 and, in addition, a maximum penalty of $1,000 per contract issued on a form determined to be improperly certified pursuant to the provisions of this section. The commissioner shall promulgate a schedule of penalties to be applied pursuant to this section. In determining the amount of any penalty to be imposed, the commissioner shall consider the severity of the violation based upon the potential adverse impact to the public and whether it is the filer's first violation of this section.

(2) If, after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a medical service corporation is found by the commissioner to be in violation of this section, the form may be disapproved, and in addition to any other penalties that may be imposed under P.L.1940, c.74 (C.17:48A-1 et seq.), the commissioner may bar that medical service corporation from participating in the certification process pursuant to this section for a period not to exceed one year.

f. The commissioner shall hold a hearing annually, or more often, for the purpose of adopting regulations to define the specific forms eligible for certification pursuant to this section. Initial regulations shall be adopted pursuant to this section no later than 180 days after enactment of this act.

g. For purposes of this section:



(1) "a responsible officer of the medical service corporation" means a corporate officer of the level of vice president or higher, or of equivalent title within the medical service corporation's structure, who is either the actuary of the medical service corporation with responsibility for the type of form filed, or the individual with responsibility for managing the form filing process for the medical service corporation with regard to the type of form filed; and

(2) "improper certification" means providing any misrepresentation or false statement material to a certification form required pursuant to subsection a. of this section.

L.1995,c.73,s.9.



Section 17:48A-10 - Schedule Of Rates; Filing, Disapproval

17:48A-10. Schedule of rates; filing, disapproval
No corporation subject to the provisions of this act shall enter into any contract with a subscriber unless and until it shall have filed with the Commissioner of Banking and Insurance a full schedule of the rates to be paid by the subscribers to such contracts. The commissioner may disapprove such schedule of rates at any time if he finds that such rates are excessive, inadequate or discriminatory. It shall be unlawful for any corporation to effect any contract or issue any subscription certificate until a revised schedule of rates has been filed. Such disapproval by the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1940, c. 74, p. 192, s. 10. Amended by L.1953, c. 17, p. 294, s. 183.



Section 17:48A-11 - Agreements With Physicians; Approval Of Payments; Corporate Records

17:48A-11. Agreements with physicians; approval of payments; corporate records
No corporation subject to the provisions of this chapter shall enter into any contract with a subscriber unless and until it shall have filed with the Commissioner of Banking and Insurance a copy of the agreement proposed to be entered into by the corporation and the participating physicians. Every such agreement shall provide for the payment for medical services to subscribers and covered dependents to the end of the subscription certificate year; that thirty days written notice of termination of such agreement may be given to the corporation at any time by any participating physician but shall not apply to any subscription certificate in force at the time of such notice until the first date thereafter when such subscription certificate may properly be terminated by the corporation, and that the agreement of the physician to render such service to the end of any certificate year shall not be affected by cessation of the transaction of business by reason of appropriate resolution of the board of trustees, or directors of such corporation, injunction issued by a court of competent authority, legislative act or by any other exercise of judicial, administrative or legislative authority; provided, that this requirement shall not apply to any subscription certificate which is not maintained in force by the payment of premiums required thereby. There shall be included in the minutes of the board of trustees of every such corporation a record of the approval of payments to be made to participating physicians. The corporation shall maintain in its office complete records of all the medical services rendered to subscribers and covered dependents in such form as will indicate the kind of services rendered, the amounts claimed for such services by the participating physicians, and the amounts paid by the corporation. No payment to any participating physicians shall be authorized by the board of trustees except in accordance with a plan of payments adopted by the board and recorded in the minutes of a meeting.

L.1940, c. 74, p. 192, s. 11. Amended by L.1944, c. 102, p. 264, s. 7.



Section 17:48A-12 - Expenditures In Soliciting Subscribers

17:48A-12. Expenditures in soliciting subscribers
No corporation subject to the provisions of this chapter shall disburse during any one calendar year more than ten per centum (10%) of the aggregate amount of payments received from subscribers during that year as expenditures for the solicitation of subscribers except that during the first year after the issuance of a certificate of authority such corporation may so disburse not more than twenty per centum (20%) of such amount and during the second year not more than fifteen per centum (15%).

L.1940, c. 74, p. 193, s. 12.



Section 17:48A-13 - Administrative Expenses

17:48A-13. Administrative expenses
No such corporation shall disburse during any one year, a sum greater than twenty per centum (20%) of payments received from subscribers during that year as administrative expenses. The term "administrative expense" as used in this section shall include all expenditures for nonprofessional services and in general all expenses not directly connected with the payment for medical services, but not including expenses of soliciting subscriptions.

L.1940, c. 74, p. 193, s. 13.



Section 17:48A-14 - Investments; Surplus

17:48A-14. Investments; surplus
The funds of any medical service corporation may be invested only in accordance with the requirements now or hereafter provided by law for the investment of funds of life insurance companies. Every medical service corporation after the first full calendar year of doing business after the effective date of this chapter, shall accumulate and maintain a special contingent surplus over and above its reserves and liabilities at the rate of two per centum (2%) annually of its net premium income until such surplus shall be not less than one hundred thousand dollars ($100,000.00) except that no such corporation shall be required to maintain a special contingent surplus exceeding fifty-five per centum (55%) of its average annual premium income for the previous five years.

L.1940, c. 74, p. 193, s. 14.



Section 17:48A-15 - Statement Of Financial Condition; Inquiries By Commissioner

17:48A-15. Statement of financial condition; inquiries by commissioner
Every medical service corporation transacting business in this State shall file annually, on or before the first day of March, in the Department of Banking and Insurance a statement, subscribed and sworn to by its president and secretary, or in their absence, by two of its principal officers, showing its financial condition at the close of business on the thirty-first day of December of the year last preceding, and showing its business transacted during that year, which statement shall be in such form and contain such matters as the Commissioner of Banking and Insurance shall prescribe; said commissioner may also address inquiries to any such corporation or its officers in relation to its condition or affairs, or any matter connected with its transactions, and it shall be the duty of the officers of such corporation to reply promptly in writing to all such inquiries; for good cause shown the commissioner may extend the time within which any such statement may be filed.

L.1940, c. 74, p. 194, s. 15.



Section 17:48A-16 - Failure To File Statement Or Answer Inquiries; Penalty

17:48A-16. Failure to file statement or answer inquiries; penalty
Any medical service corporation neglecting to make and file its annual statement in the form and within the time provided by the last preceding section, or neglecting to reply in writing to inquiries of the Commissioner of Banking and Insurance within such reasonable time as may be specified by him, shall forfeit twenty-five dollars ($25.00) for each day's neglect, to be recovered in a civil action; and upon notice by the Commissioner of Banking and Insurance to such effect, its authority to do new business in this State shall cease while such default continues.

L.1940, c. 74, p. 194, s. 16. Amended by L.1953, c. 17, p. 294, s. 184.



Section 17:48A-17 - Examination Of Assets And Affairs; Assistants

17:48A-17. Examination of assets and affairs; assistants
The Commissioner of Banking and Insurance shall have the power, whenever he deems the same expedient, to make or cause to be made an examination of the assets and liabilities, method of conducting business and all other affairs of every medical service corporation authorized or which has made application for authority to transact business under the provisions of this chapter. For the purpose of such examination the commissioner may commission and employ such persons to conduct the same or to assist therein as he may deem advisable, which examination may be conducted in any State in which the corporation examined has an office, agent or place of business.

L.1940, c. 74, p. 194, s. 17.



Section 17:48A-18 - Expense Of Examination; Gifts, Etc., To Departmental Employees

17:48A-18. Expense of examination; gifts, etc., to departmental employees
The reasonable expense of such examination shall be fixed and determined by the Commissioner of Banking and Insurance, and he shall collect the same from the corporation examined, which shall pay same on presentation of a detailed account of such expense. In case any corporation, after such examination, shall be adjudged by the Superior Court to be insolvent, the expense of such examination, if unpaid, shall be ordered paid out of the assets of the corporation. No corporation shall, either directly or indirectly, pay, by way of gift, credit or otherwise, any other further sum to the commissioner or to any person in the employ of the Department of Banking and Insurance, for extra service or for purposes of legislation, or for any other purpose whatsoever.

L.1940, c. 74, p. 195, s. 18. Amended by L.1953, c. 17, p. 295, s. 185.



Section 17:48A-19 - Exhibition Of Records And Accounts; Examinations Under Oath

17:48A-19. Exhibition of records and accounts; examinations under oath
It shall be the duty of the officers, agents and employees of any such corporation to exhibit all its books, records and accounts for the purpose of such examination and otherwise to facilitate the same so far as it may be in their power to do so, and for that purpose the Commissioner of Banking and Insurance, and his deputies, assistants and employees shall have the power to examine, under oath, the officers, agents and employees of any such corporation relative to its business and affairs.

L.1940, c. 74, p. 195, s. 19.



Section 17:48A-19.1 - Definitions.

17:48A-19.1 Definitions.

16.As used in sections 16 through 20 of P.L.2014, c.81 (C.17:48A-19.1 through C.17:48A-19.5):

"Commissioner" means the Commissioner of Banking and Insurance.

"Medical service corporation" means an entity authorized to transact business in this State pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.).

L.2014, c.81, s.16.



Section 17:48A-19.2 - Increase In Amount Of Capital Or Surplus Required Of Medical Service Corporation.

17:48A-19.2 Increase in amount of capital or surplus required of medical service corporation.

17.The commissioner may increase the amount of capital or surplus required of a medical service corporation, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the medical service corporation's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a medical service corporation's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section, shall be made only after a departmental hearing, unless that hearing is waived by the affected medical service corporation. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the medical service corporation. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular medical service corporation, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that the medical service corporation charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates the medical service corporation charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social or market conditions that could adversely or favorably affect the financial condition of the medical service corporation, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the medical service corporation's financial condition.

L.2014, c.81, s.17.



Section 17:48A-19.3 - Determination Of Increase, Revision Or Redetermination; Factors.

17:48A-19.3 Determination of increase, revision or redetermination; factors.

18.In determining any increase, revision or redetermination in the capital or surplus of a medical service corporation pursuant to the provisions of section 17 of P.L.2014, c.81 (C.17:48A-19.2) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 17 of P.L.2014, c.81 (C.17:48A-19.2);

c.The extent to which risks described in section 17 of P.L.2014, c.81 (C.17:27A-5.1) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the medical service corporation has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the medical service corporation's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2014, c.81, s.18.



Section 17:48A-19.4 - Suspension, Revocation Of Authority To Do Business.

17:48A-19.4 Suspension, revocation of authority to do business.

19.The commissioner may suspend or revoke the authority to do business in this State of any medical service corporation that does not comply with the provisions of sections 16 through 20 of P.L.2014, c.81 (C.17:48A-19.1 through C.17:48A-19.5).
L.2014, c.81, s.19.



Section 17:48A-19.5 - Rules, Regulations.

17:48A-19.5 Rules, regulations.

20.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of sections 16 through 20 of P.L.2014, c.81 (C.17:48A-19.1 through C.17:48A-19.5). Such rules and regulations shall be consistent with the standards for risk based capital for health organizations adopted by the National Association of Insurance Commissioners.

L.2014, c.81, s.20.



Section 17:48A-21 - Fees

17:48A-21. Fees
Every corporation to which this chapter shall be applicable shall pay the following fees to the Commissioner of Insurance for enforcement of the provisions of this chapter, viz.: for filing its application and charter, $10.00; for filing each annual statement, $20.00; for each copy of any paper filed in the Department of Insurance, $0.20 a sheet or folio of 100 words and $1.00 for certifying the same. In addition, such corporation shall pay on April 1 of each year a general supervisory fee to the Commissioner of Insurance of $0.02 per subscriber covered under subscription contracts, other than group contracts, at the end of the preceding year plus $0.02 per member or employee covered under group contracts at the end of the preceding year, and the first such general supervisory fee shall be due as of December 31, 1970, payable April 1, 1971.

L.1940, c. 74, p. 196, s. 21. Amended by L.1964, c. 105, s. 9; L.1970, c. 114, s. 2, eff. June 26, 1970.



Section 17:48A-22 - Violations Of Chapter; Penalty And Recovery Thereof; Misdemeanors

17:48A-22. Violations of chapter; penalty and recovery thereof; misdemeanors
Any medical service corporation of this or any other State, country or province which shall have violated any of the provisions of or shall have neglected, failed or refused to comply with any of the requirements of this act, except the failure to file an annual statement, shall be liable to a penalty of five hundred dollars ($500.00), to be sued for and collected by the Commissioner of Banking and Insurance in a civil action in the name of the State. The penalties when recovered shall be paid by the Commissioner of Banking and Insurance into the State treasury for the use of the State. Any officer, agent, employee or member of any such corporation doing business in this State, or any other person who shall issue, circulate or cause or permit to be circulated, any estimate, illustration, circular of any sort misrepresenting the terms of any contract issued by such corporation, or any other such corporation authorized to transact business under this act, or misrepresent the benefits or advantages promised thereby, or use any name or title of any contract or class of contracts misrepresenting the true nature thereof, and any person who shall solicit, negotiate or effect the issue of any contract or subscription certificate of any medical service corporation of this or any other State which shall have neglected, failed or refused to procure a certificate of authority as provided for by the provisions of this act, or who shall accept any premiums, dues, deposits, contributions, fees, assessments or thing of value of any kind in consideration for such contract or certificate on behalf of such corporation, shall be guilty of a misdemeanor.

L.1940, c. 74, p. 197, s. 22. Amended by L.1944, c. 102, p. 266, s. 9; L.1953, c. 17, p. 296, s. 187.



Section 17:48A-23 - Grants For Needy Persons

17:48A-23. Grants for needy persons
A medical service corporation may receive and accept from any governmental agencies any grant or allocation of funds for the purpose of providing payment for medical services, and hospital services when rendered incident thereto, to eligible persons under such terms or conditions as shall be specified by such agency. Any medical service corporation may in its discretion accept the grant of funds from private agencies, corporations, associations, groups of individuals or individuals for the purpose of providing medical services to needy persons under such conditions as shall be satisfactory to such persons or organizations and to the corporation. All funds received under such grants shall be segregated in a separate fund or funds to be used for the purposes agreed upon. Neither the income from subscribers to the corporation, nor the assets accumulated from income received from subscribers shall be available for the payment of any obligations assumed by the corporation under such grants, nor shall any funds received through such grants be available for the payment of the obligations assumed by the corporation under its subscription certificates. The authority of the Commissioner of Banking and Insurance under the provisions of this act shall not extend to funds received under such grants except to such extent as is necessary to satisfy him that the requirements of this act have been complied with.

L.1940, c. 74, p. 197, s. 23. Amended by L.1946, c. 259, p. 902, s. 1.



Section 17:48A-24 - Corporation As Charitable And Benevolent Institution; Tax Exemption

17:48A-24. Corporation as charitable and benevolent institution; tax exemption
Any corporation subject to the provisions of this act is hereby declared to be a charitable and benevolent institution, and its funds and property shall be exempt from taxation by the State or any political subdivision thereof.

L.1940, c. 74, p. 198, s. 24.



Section 17:48A-25 - Partial Invalidity

17:48A-25. Partial invalidity
Should any provision or section of this act be held invalid for any reason, such holding shall not be construed as affecting the validity of any remaining portion of such section or of this act, it being the legislative intent that this act shall stand notwithstanding the invalidity of any such provision or section.

L.1940, c. 74, p. 198, s. 25.



Section 17:48A-26 - Podiatrist, Services Performed By.

17:48A-26 Podiatrist, services performed by.

1.Notwithstanding any other provision of the act to which this act is a supplement, benefits shall not be denied to an eligible individual for eligible services when such services are performed or rendered such persons by a licensed podiatrist within the scope of his practice. The practice of podiatric medicine shall be deemed to be within the provisions of the act to which this act is a supplement and licensed podiatrists shall have the privileges and benefits in the scope of their practice under such act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1953,c.283,s.1; amended 2005, c.259, s.26.



Section 17:48A-27 - Bio-analytical Laboratory, Services Performed By

17:48A-27. Bio-analytical laboratory, services performed by
Notwithstanding any other provision of the act to which this act is a supplement, benefits shall not be denied to an eligible individual for eligible services when such services are performed or rendered such persons by a duly registered bio-analytical laboratory within the scope of its authority pursuant to P.L.1953, c. 420. Services performed by a bio-analytical laboratory within the scope of said authority shall be deemed to be within the provisions of the act to which this act is a supplement and such laboratory shall have the privileges and benefits in the performance of such services under such act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1963, c. 158, s. 1.



Section 17:48A-28 - Dentists, Services Performed By

17:48A-28. Dentists, services performed by
Notwithstanding any other provision of the act to which this act is a supplement, benefits shall not be denied to an eligible individual for eligible services when such services are performed or rendered such persons by a licensed dentist within the scope of his practice and a medical service corporation under this act may issue separate contracts covering the services of licensed dentists. The practice of dentistry shall be deemed to be within the provisions of the act to which this act is a supplement and licensed dentists shall have the privileges and benefits in the scope of their practice under such act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1964, c. 1, s. 1. Amended by L.1977, c. 95, s. 3, eff. May 18, 1977.



Section 17:48A-28.1 - Policies Providing For Reimbursement Of Services Of Dentist; Additional Applicable Provisions

17:48A-28.1. Policies providing for reimbursement of services of dentist; additional applicable provisions
Notwithstanding any provision of a group or individual policy or contract of a medical service plan, whenever such a policy or contract provides for reimbursement for any service which is within the lawful scope of practice of a duly licensed dentist, the following provisions shall apply:

a. A person covered under such medical service policy or contract shall be entitled to reimbursement for such service regardless of whether the service is performed by a duly licensed physician or duly licensed dentist.

b. Equal reimbursement rates shall be paid for services performed, regardless of the discipline of the provider of the service.

L.1978, c. 187, s. 1, eff. Jan. 9, 1979.



Section 17:48A-28.2 - Application Of Act To Contracts With Reservation Of Right To Change Premium

17:48A-28.2. Application of act to contracts with reservation of right to change premium
This act shall apply to all contracts in which the company has reserved the right to change the premium.

L.1978, c. 187, s. 2, eff. Jan. 9, 1979.



Section 17:48A-29 - Optometrist, Services Performed By

17:48A-29. Optometrist, services performed by
Notwithstanding any other provision of the act to which this act is a supplement, benefits shall not be denied to an eligible individual for eligible services when such services are performed or rendered such persons by a duly licensed optometrist within the scope of his practice. The practice of an optometrist shall be deemed to be within the provision of the act to which this act is a supplement and duly licensed optometrists shall have the privileges and benefits in the scope of their practice under such act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1967, c. 34, s. 1, eff. April 27, 1967.



Section 17:48A-30 - Psychologist, Services Performed By

17:48A-30. Psychologist, services performed by
Notwithstanding any other provision of the act to which this act is a supplement, benefits shall not be denied to any eligible individual for eligible services when such services are performed or rendered such persons by a licensed psychologist within the scope of his practice. The practice of psychology shall be deemed to be within the provisions of the act to which this act is a supplement and duly licensed psychologists shall have such privileges and benefits in the scope of their practice under such act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1973, c. 341, s. 1, eff. Dec. 27, 1973.



Section 17:48A-31 - Physical Therapist, Services Performed By

17:48A-31. Physical therapist, services performed by
Notwithstanding any other provision of the act to which this act is a supplement, benefits shall not be denied to an eligible individual for eligible services when such services are performed or rendered such persons by a duly registered physical therapist within the scope of his practice whether in an approved hospital or within the confines of his office. The practice of a physical therapist shall be deemed to be within the provisions of the act to which this act is a supplement and duly registered physical therapists shall have the privileges and benefits in the scope of their practice under such act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1975, c. 273, s. 1, eff. Jan. 12, 1976.



Section 17:48A-32 - Chiropractors; Authorization For Payment For Diagnostic X-rays; Inclusion In Act As Physician Licensed To Practice Medicine Or Surgery; Liberal Construction

17:48A-32. Chiropractors; authorization for payment for diagnostic X-rays; inclusion in act as physician licensed to practice medicine or surgery; liberal construction
To the extent that under any contract issued by any medical service corporation, or rider or supplement thereto, payment is authorized to physicians licensed to practice medicine and surgery for diagnostic X-rays rendered or performed in their offices, similar payment shall be authorized in the same contract, rider, or supplement for diagnostic X-rays rendered or performed by chiropractors, within the scope of their licenses, in their offices. Wherever in the act to which this act is a supplement the words "physician licensed to practice medicine and surgery" or similar words appear, there shall be added thereto the words "or licensed to practice chiropractic for services within the scope of their licenses." The foregoing provisions shall be liberally construed in favor of payment for chiropractic services.

L.1977, c. 297, s. 3, eff. Dec. 15, 1977.



Section 17:48A-33 - Chiropractors, Services Performed By

17:48A-33. Chiropractors, services performed by
Notwithstanding any other provision of P.L.1940, c. 74 (C. 17:48A-1 et seq.), benefits shall not be denied to any eligible individual for eligible services when such services are performed or rendered such persons by a licensed chiropractor within the scope of his practice. The practice of chiropractic shall be deemed to be within the provisions of P.L.1940, c. 74 and duly licensed chiropractors shall have the privileges and benefits in the scope of their practice under the act as are afforded to licensed physicians and surgeons in the scope of their practice.

L.1980, c. 158, s. 1, eff. Dec. 1, 1980.



Section 17:48A-34 - Nurse-midwives, Services Performed By

17:48A-34. Nurse-midwives, services performed by
Notwithstanding any other provision of P.L.1940, c. 74 (C. 17:48A-1 et seq.), benefits shall not be denied to any eligible individual for eligible services when the services are performed or rendered those individuals by a certified nurse-midwife within the scope of his practice. The practice of nurse-midwifery shall be deemed to be within the provisions of P.L.1940, c. 74 and duly certified nurse-midwives shall have such privileges and benefits in the scope of their practice under the act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1982, c. 171, s. 1, eff. Nov. 9, 1982.



Section 17:48A-35 - Services Provided By Registered Professional Nurse; Benefits

17:48A-35. Services provided by registered professional nurse; benefits
Notwithstanding any other provision of P.L. 1940, c. 74 (C. 17:48A-1 et seq.), benefits shall not be denied to any eligible individual for eligible services when the services are performed or rendered to those individuals by a registered professional nurse, within the scope of the nurse's practice, and the nurse is not being paid a salary by a health care provider for the services so performed. The benefits may be payable subject to deductible or coinsurance provisions, and a contract providing such benefits may contain a limitation on the number of benefit days payable under the contract.

This act shall exclude salaried services which are already reimbursed and shall not be construed to affect or impair hospital procedures for billing in-hospital nursing care. The practice of nursing shall be deemed to be within the provisions of P.L. 1940, c. 74 (C. 17:48A-1 et seq.) and duly registered professional nurses shall have those privileges and benefits in the scope of their practice as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1983, c. 481, s. 1.



Section 17:48B-1 - Additional Powers

17:48B-1. Additional powers
Any hospital service corporation and any medical service corporation, organized pursuant to the laws of this State, in addition to other powers conferred upon it, shall be authorized and empowered to issue contracts, policies or certificates of insurance for hospital services, medical services, and related benefits, in such form, upon such conditions, of such types, and at such rates as may be necessary to comply with the requirement of any applicable statute, and rules and regulations adopted pursuant thereto, for the provision of health and accident benefits to persons by reason of employment by any government and to members of the families of such persons, as well as to enter into any contracts, agreements or arrangements and to do all other acts necessary for such compliance.

L.1960, c. 1, p. 11, s. 1.



Section 17:48B-2 - Rules And Regulations

17:48B-2. Rules and regulations
The Commissioner of Banking and Insurance is authorized to promulgate rules and regulations, not inconsistent with this act, with respect to the keeping of records, reporting of information, segregation of accounts, entry of credits and charges, use of appropriate accounting procedures, and all other matters connected with activities carried on pursuant to the additional powers conferred by this act.

L.1960, c. 1, p. 11, s. 2.



Section 17:48C-1 - Objects And Purposes

17:48C-1. Objects and purposes
The objects and purposes of a dental service corporation authorized pursuant to this act shall be to establish, maintain and operate a nonprofit dental service plan or plans in the public interest whereby dental care may be provided to individuals either singly or in groups who become subscribers thereto; and in furtherance thereof to enter into contracts with duly licensed dentists whereby such dentists agree to provide such dental care to its subscribers; and to do everything necessary, incidental or appropriate for the performance and fulfillment of the aforesaid objects and purposes or which may lawfully be done by a nonprofit corporation organized under the laws of the State of New Jersey.

L.1968, c. 305, s. 1, eff. Sept. 26, 1968.



Section 17:48C-2 - Definitions.

17:48C-2 Definitions.

2.As used in this act the following words and phrases shall have the stated meanings unless a different meaning clearly appears from the context:

(a)The term "dental service corporation" or "the corporation" shall mean a corporation which is (1) organized, without capital stock, and not for profit, for the purpose of establishing, maintaining and operating a nonprofit dental service plan, whereby the expense of dental services to subscribers and other covered dependents is paid in whole or in part by the corporation to participating dentists and to others as provided herein in return for premiums or other valuable considerations, and which (2) holds a certificate of authority issued under this act;

(b)The term "subscriber" shall mean a person to whom a subscription certificate is issued by the corporation and which sets forth the kinds and extent of the dental services for which the corporation is liable to make and which constitutes the contract between the subscriber and the corporation;

(c)The term "covered dependent" shall mean the spouse, civil union partner, or domestic partner, former spouse, former civil union partner, or former domestic partner for whom the subscriber is legally liable to provide dental coverage, an adult dependent or a child of the subscriber who is named in the subscription certificate issued to the subscriber and with respect to whom appropriate premium is specified in the certificate;

(d)The term "participating dentist" shall mean any dentist authorized to practice dentistry under the laws of this State and who agrees in writing with the corporation to provide the dental services specified in the subscription certificates issued by the corporation and at such rates of compensation as shall be determined by its board of trustees and who agrees to abide by the by-laws, rules and regulations of the corporation applicable to participating dentists , which rules and regulations may exclude a dentist: (1) who is suspended, debarred, or otherwise ineligible to participate in or provide services to persons covered by or receive payment from a government health care program, or (2) whose participation violates one or more standards established in accordance with State or federal laws or regulations;

(e)The term "dental service" shall mean any and all general and special dental services ordinarily provided by such licensed dentists in accordance with accepted practices in the community at the time the service is rendered;

(f)The term "commissioner" shall mean the Commissioner of Banking and Insurance.

L.1968, c.305, s.2; amended 1980, c.113, s.5; 2015, c.148, s.1.



Section 17:48C-3 - Nonprofit Corporation; Restrictions As To Methods Of Diagnosis And Treatment; Dissolution

17:48C-3. Nonprofit corporation; restrictions as to methods of diagnosis and treatment; dissolution
No dental service corporation shall be converted into a corporation organized for pecuniary profit. Every such corporation shall be operated for the benefit of the subscribers. No dental service corporation shall impose any restrictions as to methods of diagnosis or treatment on dentists who administer to its subscribers. The certificate of incorporation or by-laws shall contain an irrevocable provision that in the event of any dissolution of the corporation the net assets remaining shall be applied to one or more charitable or educational purposes, as near as may be to those for which the corporation was formed, to be selected by a majority of the trustees of the corporation with the approval of the commissioner; and in case of the failure or inability of the trustees to so select, or in case of any disagreement in respect to the validity of such selection, the same shall be made by the Superior Court by application of the doctrine of cy pres and other applicable equitable doctrines in a summary proceeding initiated by one or more trustees, or by any other person having a substantial interest in the provisions of this section, including, without limitation, the commissioner or the Attorney General.

L.1968, c. 305, s. 3, eff. Sept. 26, 1968.



Section 17:48C-4 - Certificate Of Authority; Application; Issuance; Amendment

17:48C-4. Certificate of authority; application; issuance; amendment
A nonprofit corporation organized under Title 15 of the Revised Statutes for the purpose of establishing, maintaining and operating a nonprofit dental service plan, as described in section 2(a) of this act, intending to do so as a dental service corporation certified under and thereby subject to the provisions of this act, shall seek certification therefor by application to the commissioner. The application of such a corporation shall include a certified copy of its certificate of incorporation, a copy of its by-laws certified by the lawful custodian of the original, and a statement in such form and detail as the commissioner shall prescribe, showing its financial condition, its proposed methods and places of operation, and such other matters as the commissioner shall prescribe, signed and sworn to by its president and secretary or other proper officers. If the commissioner is satisfied, on the basis of examination or otherwise that such corporation is organized without capital stock and not for pecuniary profit and has complied with the requirements of this act and that its condition or methods of operation are not such as would render its operations hazardous to the public or its subscribers, the commissioner shall issue a certificate of authority to such corporation as a dental service corporation of this State. A corporation to which a certificate of authority has been issued under this act thenceforth shall be subject in all its activities to the provisions of this act as long as the certificate of authority as issued or thereafter amended remains in effect. No change in, or amendment to, or alteration in, addition to, or substitution of any document, instrument or other papers so filed with the commissioner shall become operative or effective until the same shall also have been filed with the commissioner in a similar manner. No certificate of authority shall be issued to any corporation not incorporated as a corporation without capital stock and not for pecuniary profit under the laws of this State, or to any corporation which, prior to or pending its application for such certificate, has solicited a subscriber or issued a subscription certificate. No dental service corporation shall solicit a subscriber or issue a subscription certificate until its board of trustees has been fully constituted as provided in this act.

L.1968, c. 305, s. 4, eff. Sept. 26, 1968.



Section 17:48C-4.1 - Supplying Administrative Services By Dental Service Corporation

17:48C-4.1. Supplying administrative services by dental service corporation
1. A dental service corporation may supply administrative services only.

L.1993,c.261,s.1.



Section 17:48C-5 - Standards In Reviewing Application.

17:48C-5 Standards in reviewing application.


5.In reviewing any application for authority to operate under this act, the commissioner shall be guided by the following standards:

(a)It shall be shown that the initial working funds are adequate. No certificate of authority shall be issued to any applicant therefor except on receipt of evidence by the commissioner that such applicant is in possession of unencumbered funds of not less than $25,000.00 and that such amount is held in cash or in bank to its credit. From and after the issuance of a certificate of authority to an applicant, the corporation shall maintain such amount as a general surplus over and above its reserves, liabilities, and special contingent surplus.

(b)It shall be shown that the applicant has enlisted a sufficient number of participating dentists, with skills in appropriate fields and accessible to subscribers, to indicate ability to render the intended dental service. In carrying out the intent of this section the commissioner shall determine that at least 100 dentists have agreed to participate.

(c)It shall be shown that the applicant will accept as a participating dentist any dentist who is authorized to practice dentistry in the jurisdiction where his services are to be rendered, and is ready, available and willing to render dental service to be provided under a contract or contracts; provided, however, that any dentist who is suspended, debarred, or otherwise ineligible to participate in or provide services to persons covered by or receive payment from a governmental health care program, and any dentist whose participation would violate one or more standards established in accordance with State or federal laws or regulations need not be accepted as a participating dentist.

L.1968, c.305, s.5; amended 2015, c.148, s.2.



Section 17:48C-6 - Board Of Trustees; Membership; Chairman.

17:48C-6 Board of trustees; membership; chairman.

6.The activities and operations of a dental service corporation shall be conducted by a board of trustees composed initially of an even number of persons, not less than 10 in all, as may be specified in the certificate of incorporation or an amendment thereto, 1/2 of whom shall be persons who are licensed to practice dentistry in this State and who are holders of active registration certificates in good standing. The initial members of the board shall elect one additional person to serve as chairman of the board to preside at all meetings of the board, and who shall be a member of the board and participate in its work and functions, except that he shall cast no vote on any matter coming before the board except in case of a tie in the votes cast by the other members of the board. The offering and operation of contracts and agreements under the authority of this act shall not constitute the practice of dentistry.

L.1968, c.305, s.6; amended 2015, c.148, s.3.



Section 17:48C-7 - Contracts; Provisions.

17:48C-7 Contracts; provisions.

7.Every contract made by any dental service corporation to provide payment for dental service shall provide for the payment for dental service for a period of 12 months or less, and no contract shall be made providing for the inception of such services at a date later than one year after the actual date of the making of such contract. Any such contract may provide that it shall be automatically renewed from year to year unless there shall have been 90 days' prior written notice of termination by either the subscriber or the corporation. No contract between the corporation and a subscriber shall provide for payment for dental services for more than one person, except that a family contract may provide that payment will be made for dental services rendered to a subscriber, or covered dependents, or both.

L.1968, c.305, s.7; amended 2015, c.148, s.4.



Section 17:48C-8 - Written Contracts Required; Subscription Certificate; Provisions Required

17:48C-8. Written contracts required; subscription certificate; provisions required
Every contract entered into by the corporation with any subscriber shall be in writing and a certificate stating the terms and conditions thereof shall be furnished to the subscriber. No such subscription certificate shall be issued or delivered by any dental service corporation unless it contains the following provisions:

(a) A statement of the amounts payable to the corporation by the subscriber and the times at which and the manner in which such amounts shall be paid; and a provision requiring 90 days' written notice to the subscriber before any change in the contract, including a change in the amount of subscription rate, shall take effect;

(b) a statement of the nature of the dental services to be paid for and the period during which the certificate is effective; and if there are any types of dental services to be excepted, or for which benefits are limited, a detailed statement of such exceptions and limitations printed as hereinafter specified;

(c) a statement of the terms or conditions, if any, upon which the certificate may be canceled or otherwise terminated at the option of either party;

(d) a statement that the subscription certificate constitutes the contract between the corporation and the subscriber and includes the endorsements thereon and attached papers, if any, and contains the entire contract;

(e) a statement that no statement by the subscriber in his application for a certificate shall void the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to the certificate, and that no agent or representative of the corporation, other than an officer or officers designated in the certificate, is authorized to change the contract or waive any of its provisions;

(f) a statement that if the subscriber defaults in making any payment under the certificate, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the contract, but such reinstatement shall not provide coverage for the period during which the subscriber was in default in making such payment;

(g) a statement of the period of grace which will be allowed the subscriber for making any payment due under the contract, which period shall not be less than 10 days;

(h) a statement that indemnity in the form of cash will not be paid to any subscriber except in payment for dental services for which the corporation was liable at the time of such payment.

L.1968, c. 305, s. 8, eff. Sept. 26, 1968.



Section 17:48C-8.1 - Dental Service Corporation To Receive, Transmit Transactions Electronically.

17:48C-8.1 Dental service corporation to receive, transmit transactions electronically.

8. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a dental service corporation, or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a dental service corporation, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a dental service corporation or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all group and individual contracts issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a dental service corporation shall require that health care providers file all claims for payment for dental services. A covered person who receives dental services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the contract.

d. (1) Effective 180 days after the effective date of P.L.1999, c.154, a dental service corporation or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a subscriber or that subscriber's agent or assignee if the contract provides for assignment of benefits, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42U.S.C.s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the claim is an eligible claim for a health care service provided by an eligible health care provider to a covered person under the contract;

(b)the claim has no material defect or impropriety, including, but not limited to, any lack of required substantiating documentation or incorrect coding;

(c)there is no dispute regarding the amount claimed;

(d)the payer has no reason to believe that the claim has been submitted fraudulently; and

(e)the claim requires no special treatment that prevents timely payments from being made on the claim under the terms of the contract.

(2)If all or a portion of the claim is denied by the payer because:

(a)the claim is an ineligible claim;

(b)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(c)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(d)the payer disputes the amount claimed; or

(e)the claim requires special treatment that prevents timely payments from being made on the claim under the terms of the contract, the payer shall notify the subscriber, or that subscriber's agent or assignee if the contract provides for assignment of benefits, in writing or by electronic means, as appropriate, within 30 days, of the following: if all or a portion of the claim is denied, all the reasons for the denial; if the claim lacks the required substantiating documentation, including incorrect coding, a statement as to what substantiating documentation or other information is required to complete adjudication of the claim; if the amount of the claim is disputed, a statement that it is disputed; and if the claim requires special treatment that prevents timely payments from being made, a statement of the special treatment to which the claim is subject.

(3)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(4)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider or subscriber, no later than two working days following receipt of the transmission of the claim.

(5)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(6)Payment of an eligible claim pursuant to paragraphs (1) and (3) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (b) of paragraph (2) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or modification of an initial submission.

(7)An overdue payment shall bear simple interest at the rate of 10% per annum.

e.As used in this subsection, "insured claim" or "claim" means a claim by a subscriber for payment of benefits under an insured dental service corporation contract for which the financial obligation for the payment of a claim under the contract rests upon the dental service corporation.

L.1999,c.154,s.8.



Section 17:48C-8.2 - Dental Service Corporation To Offer Coverage For Domestic Partner.

17:48C-8.2 Dental service corporation to offer coverage for domestic partner.

55.Every dental service corporation contract that is delivered, issued, executed or renewed in this State pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

This section shall apply to all contracts in which the dental service corporation has reserved the right to change the premium.

L.2003,c.246,s.55.



Section 17:48C-8.3 - Payment Of Out-of-network Benefits By Dental Service Corporation.

17:48C-8.3 Payment of out-of-network benefits by dental service corporation.

1. a. (1) Except as provided in subsection e. of this section, a dental service corporation that makes a dental benefit payment to a covered person for services rendered by an out-of-network dentist shall issue the payment to the covered person in accordance with the time frames set forth in section 8 of P.L.1999, c.154 (C.17:48C-8.1), and shall, within three days of issuing the payment, provide a notification to the out-of-network dentist of the amount and date of the payment and the services for which the payment was made.

(2)In the case of a dental service corporation that supplies an administrative services only contract and makes a dental benefit payment to a covered person for services rendered by an out-of-network dentist under that contract, paragraph (1) of this subsection shall not apply, but the dental service corporation shall, within three days of issuing the payment, provide a notification to the out-of-network dentist of the amount and date of the payment.

b.A covered person may enter into an agreement with an out-of-network dentist to sign over the dental benefit payment received from the dental service corporation to the dentist. The agreement shall:

(1)be in writing;

(2)be signed by the person who is entitled to receive the dental benefit payment from the dental service corporation;

(3)be retained by the dentist for at least six years following the date of the most recent payment from the covered person; and

(4)give the covered person at least 10 business days within which to sign over the dental benefit to the dentist.

c.A covered person who agrees to sign over a dental benefit payment in accordance with this section shall comply with the terms of the agreement; except that, if the covered person owes the out-of-network dentist less than the amount of the dental benefit payment, the covered person shall pay the dentist the balance owed to the dentist.

d.A covered person who fails to sign over the dental benefit payment in accordance with subsections b. and c. of this section shall be liable to the out-of-network dentist for payment of attorney fees and costs reasonably incurred by the dentist in enforcing the agreement established pursuant to those subsections.

e.(1) With respect to a dental service corporation that makes a dental benefit payment to a covered person for services rendered by an out-of-network dentist, if the covered person assigns, through an assignment of benefits, his right to receive reimbursement to an out-of-network dentist, the dental service corporation shall issue the payment for the reimbursement directly to the dentist in the form of a check payable to the dentist, or in the alternative, to the dentist and the covered person as joint payees, with a signature line for each of the payees. Payment shall be made in accordance with section 8 of P.L.1999, c.154 (C.17:48C-8.1). Any payment made only to the covered person rather than the dentist while such an assignment of benefits is in effect shall be considered unpaid, and unless issued to the dentist within the time frames established by section 8 of P.L.1999, c.154 (C.17:48C-8.1), shall be considered overdue and subject to interest charges as provided in that section.

(2)Nothing in this subsection shall be construed to apply to a dental service corporation that supplies a self-funded dental services plan or an administrative services only contract for a self-funded dental services plan, when making a dental benefit payment to a covered person for services rendered by an out-of-network dentist under that plan or contract.

L.2003, c.250, s.1; amended 2013, c.83, s.1.



Section 17:48C-9 - Additional Payments By Subscribers

17:48C-9. Additional payments by subscribers
Any dental service corporation may classify subscribers whereby under specified circumstances a subscriber or covered dependents may pay a participating dentist for dental services an amount in addition to that payable by the corporation for dental services and the subscription certificate issued to any subscriber affected thereby shall contain the provisions thereof and shall specify such circumstances. No subscriber or covered dependent shall be liable for that portion of a participating dentist's fee for dental service specified in the subscriber's certificate, which is to be paid by the corporation to the participating dentist.

L.1968, c. 305, s. 9, eff. Sept. 26, 1968.



Section 17:48C-10 - Liability Of Corporation For Injuries

17:48C-10. Liability of corporation for injuries
Any subscription certificate may contain a provision that all dental services paid for by a dental service corporation shall be in accordance with the accepted dental practices in the community at the time, but the corporation shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any officer or employee or on the part of any dentist or others engaged by him in the course of rendering dental services to subscribers.

L.1968, c. 305, s. 10, eff. Sept. 26, 1968.



Section 17:48C-11 - Formal Requirements For Subscription Certificates

17:48C-11. Formal requirements for subscription certificates
In every subscription certificate issued or delivered by any dental service corporation of this State:

(a) All printed portions shall be plainly printed in type of which the face is not smaller than 10 point;

(b) there shall be a brief description of the subscription certificate on its first page and on its filing back, in type of which the face is not smaller than 14 point;

(c) the exceptions and limitations of the contract shall appear with the same prominence in the certificate as the benefits to which they apply; and

(d) if the contract contains any provisions purporting to make any portion of the articles, constitution or by-laws or regulations of the corporation or plans a part of the contract, such portion shall be set forth in full.

L.1968, c. 305, s. 11, eff. Sept. 26, 1968.



Section 17:48C-12 - Participating Dentists; Payments For Dental Services

17:48C-12. Participating dentists; payments for dental services
Any dental service corporation may enter into agreements with eligible dentists whereby such dentists become participating dentists in a plan operated by the corporation and may make to such dentists such payments as shall have accrued by reason of services required to be performed under the plan. No person shall become a participating dentist unless he shall be a dentist authorized to practice dentistry under the laws of this State. Any dental service corporation may enter into contracts for the payment of dental services to the subscribers or members of similar nonprofit dental service corporations of this or any other State, subject to the supervision of the State in which such similar corporation is located, and shall have the right to make payment to any other nonprofit dental service corporation, or to any dentists authorized to practice dentistry in this or any other State for services rendered to its subscribers and their covered dependents at rates not exceeding the rates paid participating dentists under the certificate of the subscriber. The making of any such contract or arrangement, or the rendering of dental service pursuant thereto, shall not be a violation of any law, rule or regulation governing the practice of dentistry.

L.1968, c. 305, s. 12, eff. Sept. 26, 1968.



Section 17:48C-13 - Filing Form Of Subscription Certificate; Disapproval

17:48C-13. Filing form of subscription certificate; disapproval
No subscription certificate shall be issued by any dental service corporation to any subscriber unless and until the form thereof shall have been filed with the commissioner, together with all applications, riders and endorsements for use in connection with the issuance or renewal thereof. If the commissioner shall at any time notify the corporation filing the same of his disapproval of any such form, as contrary to law, or as being oppressive or calculated to mislead the public, specifying particulars, it shall be unlawful for such corporation thereafter to issue any such form so disapproved. Such disapproval of the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1968, c. 305, s. 13, eff. Sept. 26, 1968.



Section 17:48C-14 - Schedule Of Rates; Filing; Disapproval

17:48C-14. Schedule of rates; filing; disapproval
No dental service corporation shall enter into any contract with a subscriber unless and until it shall have filed with the commissioner a full schedule of the rates to be paid by the subscribers to such contracts. The commissioner may disapprove such schedule of rates at any time if he finds that such rates are excessive, inadequate or discriminatory. It shall be unlawful for any dental service corporation whose schedule of rates has been disapproved to effect any contract or issue any subscription certificate until a revised schedule of rates has been filed. Such disapproval by the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1968, c. 305, s. 14, eff. Sept. 26, 1968.



Section 17:48C-15 - Agreements With Dentists; Approval Of Payments; Corporate Records.

17:48C-15 Agreements with dentists; approval of payments; corporate records.

15.No dental service corporation shall enter into any contract with a subscriber unless and until it shall have filed with the commissioner a copy of the agreement proposed to be entered into by the corporation and the participating dentists. Every such agreement shall provide for the payment of dental services to subscribers and covered dependents to the end of the subscription certificate year; that 30 days' written notice of termination of such agreement may be given to the corporation at any time by any participating dentist but shall not apply to any subscription certificate in force at the time of such notice until the first date thereafter when such subscription certificate may properly be terminated by the corporation, and that the agreement of the dentist to render such service to the end of any certificate year shall not be affected by cessation of the transaction of business by reason of appropriate resolution of the board of trustees, or directors of such corporation, injunction issued by a court of competent authority, legislative act or by any other exercise of judicial, administrative or legislative authority; provided, that this requirement shall not apply to any subscription certificate which is not maintained in force by the payment of premiums required thereby. There shall be included in the minutes of the board of trustees of every dental service corporation a record of the approval of payments to be made to participating dentists. The corporation shall maintain in its office complete records of all the dental services rendered to subscribers and covered dependents in such form as will indicate the kind of services rendered, the amounts claimed for such services by the participating dentists, and the amounts paid by the corporation during the preceding seven-year period. No payment to any participating dentists shall be authorized by the board of trustees except in accordance with a plan of payments adopted by the board and recorded in the minutes of a meeting. Every dental service corporation shall furnish a copy of the plan of payments to the commissioner at the commissioner's request. If the commissioner at any time shall notify the corporation of his disapproval of any rate of payment included in the plan of payments as being excessive or inadequate in itself or in relation to other rates of payment, payment shall not thereafter be made at the rate. In making his determination the commissioner shall give consideration to prevailing rates of payment by insurers and hospital, medical and dental service corporations of this and other States for similar services under similar conditions, the fair relationships of the values of the different kinds of services covered in the plan of payments and any other relevant facts. Upon request of the commissioner, the corporation shall furnish to the commissioner such information as the commissioner shall specify to facilitate review of any plan of payments.

L.1968, c.305, s.15; amended 2015, c.148, s.5.



Section 17:48C-16 - Group Contract; Benefits; "Employees" Defined.

17:48C-16 Group contract; benefits; "employees" defined.

16.A dental service corporation may also issue to a policyholder a group contract, covering at least one employee other than a proprietor, a partner in a partnership or a shareholder that owns more than two percent of the shares of a Subchapter S corporation, or at least 10 members of any other eligible group, as well as immediate family members of those individuals at the date of issue, if it conforms to the following description:

(a)A contract issued to an employer or to the trustees of a fund established by one or more employers, or issued to a labor union, or issued to an association formed for purposes other than obtaining such contract, or issued to the trustees of a fund established by one or more labor unions or by one or more employers and one or more labor unions, covering employees and members of associations or labor unions.

(b)A contract issued to cover any other group which the commissioner determines may be covered in accordance with sound underwriting principles.

Benefits may be provided for one or more members of the families or one or more dependents of persons who may be covered under a group contract referred to in (a) or (b) above.

The contract may provide that the term "employees" shall include as employees of a single employer the employees of one or more subsidiary corporations and the employees, individual proprietors and partners of affiliated corporations, proprietorships and partnerships if the business of the employer and such corporations, proprietorships or partnerships is under common control through stock ownership, contract or otherwise. The contract may provide that the term "employees" shall include the individual proprietor or partners of an individual proprietorship or a partnership. The contract may provide that the term "employees" shall include retired employees. A contract issued to trustees may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship. A contract issued to the trustees of a fund established by the members of an association of employers may provide that the term "employees" shall include the employees of the association.

L.1968, c.305, s.16; amended 2015, c.148, s.6.



Section 17:48C-17 - Application Of Act To Group Contracts; "Subscriber" Defined

17:48C-17. Application of act to group contracts; "subscriber" defined
The provisions of this act shall apply to group contracts except that sections 7, 8, 11 and 14 of this act shall not apply. The word "subscriber" as used in this act means the policyholder under a group contract where the context so requires.

L.1968, c. 305, s. 17, eff. Sept. 26, 1968.



Section 17:48C-18 - Written Group Contracts; Statements.

17:48C-18 Written group contracts; statements.

18.Every group contract entered into by a dental service corporation with any policyholder shall be in writing and a contract form stating the terms and conditions thereof shall be furnished to the policyholder to be kept by him. No group contract form shall be used unless it contains the following provisions:

(a)A statement of the contract rate payable to the dental service corporation for the original period of coverage, the time or times at which, the manner in which, the contract rate due is to be paid, and the basis, if any, on which the rate may subsequently be adjusted;

(b)A provision that all contract rates due under the contract shall be paid to the dental service corporation on or before the due date thereof or within such period of grace as may be specified therein;

(c)A statement of the nature of the dental services to be paid for and the period during which such payments will be made, and if there are any services to be excepted, a detailed statement of such exceptions;

(d)A provision that the contract, any endorsements or riders thereto, the application of the policyholder in whose name the contract is issued, a copy of which shall be attached to the contract, and the individual applications, if any, of the employees or members shall constitute the entire contract between the parties and that all statements contained in any such application for coverage shall be deemed representations and not warranties;

(e)A provision that there shall be issued to the policyholder, for delivery to the employee or member, a certificate or other document which sets forth or summarizes the essential features of the coverage including the time, place and method for making claims for benefits;

(f)A provision that all new employees or new members, as the case may be, in the groups or classes eligible for the coverage must be added to the eligible groups or classes;

(g)A statement of the terms and conditions, if any, upon which the contract may be terminated or amended. Any notice to the policyholder shall be effective if sent by mail to the policyholder's address as shown at the time on the corporation's records. The notice to the policyholder as herein required shall be sent at least 30 days before the termination or amendment of the contract takes effect.

Any such group contract may contain a provision that all dental services paid for by a dental service corporation shall be in accordance with the accepted dental practices in the community at the time, but the corporation shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any officer or employee or on the part of any dentist or others engaged by him in the course of rendering dental services to persons covered.

Any dental service corporation may classify persons covered whereby under specified circumstances a covered person may pay a participating dentist for dental services an amount in addition to that payable by the corporation for dental services and the group contract shall contain the provisions thereof and specify such circumstances.

L.1968, c.305, s.18; amended 2015, c.148, s.7.



Section 17:48C-18.1 - Alternative Dental Coverage; Original Coverage Restricted To Limited Number Of Providers

17:48C-18.1. Alternative dental coverage; original coverage restricted to limited number of providers
Each employer or other organization which employs or has 25 or more employees or members during the full preceding calendar year and which contributes to a dental service corporation contract which restricts the covered persons in selecting the providers of dental services to a single provider or limited number of providers, shall also offer its employees and their eligible dependents and members and members' eligible dependents at the time a dental benefits plan is offered or renewed the option of selecting alternative coverage which permits covered persons to obtain dental services from any licensed dentist.

L.1983, c. 144, s. 1, eff. April 20, 1983.



Section 17:48C-18.2 - Employer Contribution

17:48C-18.2. Employer contribution
An employer or other organization shall be required to pay for or contribute towards the provision of alternative coverage an amount equal to the premium or cost which it pays or contributes to the dental service corporation contract which limits the number of providers of dental services.

L.1983, c. 144, s. 2, eff. April 20, 1983.



Section 17:48C-18.3 - Rules And Regulations

17:48C-18.3. Rules and regulations
Within 120 days of the effective date of this act, the Commissioner of the Department of Insurance shall promulgate rules and regulations necessary to effectuate the purpose of this act, including procedures for notice to covered persons, employers and other organizations of the provisions of this act.

L.1983, c. 144, s. 3, eff. April 20, 1983.



Section 17:48C-19.1 - Adjustment Of Rate Of Premium For Dental Service Corporations, Certain Circumstances.

17:48C-19.1 Adjustment of rate of premium for dental service corporations, certain circumstances.

1. a. A group contract covering at least 10 employees or members may provide for the adjustment of the rate of premium based on past or projected experience, and may include those claim costs and utilization trend factors which the dental service corporation deems necessary in its discretion. No dental service corporation shall use any form of prospective or retrospective experience rating plan until it shall have filed with the Commissioner of Banking and Insurance the formulas to be used and the classes or groups to which they are to apply. The commissioner may disapprove the formulas or classes at any time if the commissioner finds that the rates produced thereby are excessive, inadequate or unfairly discriminatory or that the formulas or classes are such as to prejudice the interests of persons who are eligible for coverage under contracts with the dental service corporation which are not subject to experience rating.

b.An experience rating formula used pursuant to this section may provide for the allowance of an equitable discount if the policyholder agrees to perform certain administrative and recordkeeping functions in connection with the routine maintenance of the group contract.

c.Nothing in this section shall preclude a dental service corporation from incorporating in the rating formulas those claim cost and utilization trend factors which it deems necessary in its discretion, so long as the rates produced are self-supporting in the aggregate, not excessive, and the formulas for classes do not prejudice the interests of persons who are eligible for coverage under contracts with the dental service corporation which are not subject to experience rating.

d.The commissioner may, by regulation, prohibit or limit the experience rating of contracts covering groups of fewer than 50 employees or members if the commissioner determines that experience rating of those contracts is not in the public interest.

L.2003,c.154,s.1.



Section 17:48C-20 - Agreements For Participation With Other Corporations For Issuance Of Group Contracts.

17:48C-20 Agreements for participation with other corporations for issuance of group contracts.

20.A dental service corporation of this State may enter into agreements to participate with other corporations in the issuance of group contracts to policyholders whose employees or members are located in more than one state. Without regard to the limitations specified in section 1 of P.L.2003, c.154 (C17:48C-19.1), the agreements may provide for experience rating, for a sharing of the premium, claims, and expenses by the participating corporations or for acceptance or ceding of the whole or portions of group risks on a reinsurance basis. No such agreements shall, however, prejudice the interests of persons who are eligible for dental services under other contracts with the dental service corporation. Such agreements shall be filed with and approved by the commissioner before becoming effective.

L.1968,c.305,s.20; amended 2003, c.154, s.2.



Section 17:48C-21 - Experience Rates, Commissioner's Determination.

17:48C-21 Experience rates, commissioner's determination.

21.No dental service corporation shall issue group contracts which are not experience rated pursuant to section 20 of this act, if the commissioner has determined that those rates are excessive, inadequate or unfairly discriminatory. A dental service corporation shall furnish any schedule of rates to the commissioner upon request. It shall be unlawful for any corporation to effect any such group contract according to rates which have been disapproved by the commissioner.

L.1968, c.305, s.21; amended 2015, c.148, s.8.



Section 17:48C-22 - Practices, Rules And Procedures Subject To Review; Orders; Disapproval; Judicial Review

17:48C-22. Practices, rules and procedures subject to review; orders; disapproval; judicial review
All practices, rules and procedures of a dental service corporation, involving termination or refusal to renew coverage, modification of coverage or rates in the case of persons classified as left-group, selection of risks, and underwriting classifications, shall be subject to review at any time by the commissioner and upon his request for information relative to any such practice, rule or procedure the dental service corporation shall furnish such information in writing without delay. If in the opinion of the commissioner any such practice, rule or procedure, is unjust, unfair, or inequitable, taking into consideration the nonprofit and tax-exempt status of the dental service corporation, he shall so notify the dental service corporation and fix a time and place for hearing before him or his designated representative at which the dental service corporation may be heard.

Following such hearing, the commissioner may make an order based on the record of the proceeding. If such order be one of disapproval, it shall be unlawful for the corporation to continue such practice, rule, or procedure. Such disapproval by the commissioner shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1968, c. 305, s. 22, eff. Sept. 26, 1968.



Section 17:48C-23 - Fees

17:48C-23. Fees
Every corporation to which this act shall be applicable shall pay the following fees to the commissioner for enforcement of the provisions of this act, viz.: for filing its application and charter, $10.00; for filing each annual statement, $20.00; for each copy of any paper filed in the Department of Banking and Insurance, $0.20 a sheet or folio of 100 words and $1.00 for certifying the same. In addition, such corporation shall pay on April 1 of each year a general supervisory fee to the commissioner in the amount of $0.02 per subscriber at the end of the preceding year under subscription contracts other than group contracts, plus $0.02 per member or employee covered under group contracts at the end of the preceding year.

L.1968, c. 305, s. 23, eff. Sept. 26, 1968.



Section 17:48C-24 - Disbursements By Corporation

17:48C-24. Disbursements by corporation
If the commissioner shall determine that the amount disbursed during any 12-month period by a dental service corporation as expenses of operation is excessive in proportion to the amount it received from subscribers during that period, the corporation shall reduce its expenses during the 12-month period next following notification of the commissioner's determination to the proportion directed by the commissioner. In making his determination the commissioner shall give consideration to the number of subscribers enrolled, the aggregate payments by subscribers, the length of time the corporation has been certified as a dental service corporation, the expense rates of hospital, medical and dental service corporations of this and other States under similar conditions and any other relevant facts. In no event shall a dental service corporation disburse an amount during any 12-month period for expenses of operation greater than 30% of the amount it receives from subscribers during that period.

L.1968, c. 305, s. 24, eff. Sept. 26, 1968.



Section 17:48C-25 - Investments; Surplus

17:48C-25. Investments; surplus
The funds of any dental service corporation may be invested only in accordance with the requirements now or hereafter provided by law for the investment of funds of life insurance companies. Every dental service corporation after the first full calendar year of doing business after the effective date of this act, shall accumulate and maintain a special contingent surplus over and above its reserves and liabilities at the rate of 2% annually of its net contract and certificate income until such surplus shall be not less than $100,000.00, except that no such corporation shall be required to maintain a special contingent surplus exceeding 55% of its average annual contract and certificate income for the previous 5 years.

L.1968, c. 305, s. 25, eff. Sept. 26, 1968.



Section 17:48C-26 - Statement Of Financial Condition; Inquiries By Commissioner

17:48C-26. Statement of financial condition; inquiries by commissioner
Every dental service corporation transacting business in this State shall file annually, on or before March 1, in the Department of Banking and Insurance, a statement in such form and detail as the commissioner shall prescribe, subscribed and sworn to by its president and secretary, or in their absence by 2 of its principal officers, showing its financial condition at the close of business on December 31 of the year last preceding, its business transacted during that year, and such other matters as the commissioner shall prescribe. The commissioner may also address inquiries to any such corporation or its officers in relation to its condition or affairs, or any matter connected with its transactions, and it shall be the duty of the officers of such corporation to reply promptly in writing to all such inquiries; for good cause shown the commissioner may extend the time within which any such statement may be filed.

L.1968, c. 305, s. 26, eff. Sept. 26, 1968.



Section 17:48C-27 - Failure To File Statement Or Answer Inquiries; Penalty

17:48C-27. Failure to file statement or answer inquiries; penalty
Any dental service corporation neglecting to make and file its annual statement as required by section 26 of this act, or neglecting to reply in writing to inquiries of the commissioner within such reasonable time as may be specified by him, shall forfeit $25.00 for each day's neglect, to be recovered in a civil action; and upon notice by the commissioner to such effect, its authority to do new business in this State shall cease while such default continues.

L.1968, c. 305, s. 27, eff. Sept. 26, 1968.



Section 17:48C-28 - Examination Of Assets And Affairs

17:48C-28. Examination of assets and affairs
(a) The commissioner shall have the power, whenever he deems the same expedient, to make or cause to be made an examination of the assets and liabilities, method of conducting business and all other affairs of every dental service corporation authorized or which has made application for authority to transact business under the provisions of this act. For the purpose of such examination the commissioner may commission and employ such persons to conduct the same or to assist therein as he may deem advisable, which examination may be conducted in any State in which the corporation examined has an office, agent or place of business.

(b) The reasonable expense of such examination shall be fixed and determined by the commissioner and he shall collect the same from the corporation examined, which shall pay same on presentation of a detailed account of such expense. In case any corporation, after such examination, shall be adjudged by the Superior Court to be insolvent, the expense of such examination, if unpaid, shall be ordered paid out of the assets of the corporation. No dental service corporation shall, either directly or indirectly, pay, by way of gift, credit or otherwise, any other or further sum to the commissioner or to any person in the employ of the Department of Banking and Insurance, for extra service or for purposes of legislation, or for any other purpose whatsoever.

(c) It shall be the duty of the officers, agent and employees of any such corporation to exhibit all its books, records and accounts for the purpose of such examination and otherwise to facilitate the same so far as it may be in their power to do so, and for that purpose the commissioner and his deputies, assistants, and employees shall have the power to examine, under oath, the officers, agents and employees of any such corporation relative to its business and affairs.

L.1968, c. 305, s. 28, eff. Sept. 26, 1968.



Section 17:48C-28.1 - Definitions.

17:48C-28.1 Definitions.

21.As used in sections 21 through 25 of P.L.2014, c.81 (C.17:48C-28.1 through C.17:48C-28.5):

"Commissioner" means the Commissioner of Banking and Insurance.

"Dental service corporation" means an entity authorized to transact business in this State pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.).

L.2014, c.81, s.21.



Section 17:48C-28.2 - Increase In Amount Of Capital Or Surplus Required Of Dental Service Corporation.

17:48C-28.2 Increase in amount of capital or surplus required of dental service corporation.

22.The commissioner may increase the amount of capital or surplus required of a dental service corporation, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the dental service corporation's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a dental service corporation's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section shall be made only after a departmental hearing, unless that hearing is waived by the affected dental service corporation. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the dental service corporation. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular dental service corporation, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that the dental service corporation charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates the dental service corporation charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social or market conditions that could adversely or favorably affect the financial condition of the dental service corporation, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the dental service corporation's financial condition.

L.2014, c.81, s.22.



Section 17:48C-28.3 - Determination Of Increase, Revision Or Redetermination; Factors.

17:48C-28.3 Determination of increase, revision or redetermination; factors.

23.In determining any increase, revision or redetermination in the capital or surplus of a dental service corporation pursuant to the provisions of section 22 of P.L.2014, c.81 (C.17:48C-28.2) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 22 of P.L.2014, c.81 (C.17:48C-28.2);

c.The extent to which risks described in section 22 of P.L.2014, c.81 (C.17:48C-28.2) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the dental service corporation has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the dental service corporation's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2014, c.81, s.23.



Section 17:48C-28.4 - Suspension, Revocation Of Authority To Do Business.

17:48C-28.4 Suspension, revocation of authority to do business.

24.The commissioner may suspend or revoke the authority to do business in this State of any dental service corporation that does not comply with the provisions of sections 21 through 25 of P.L.2014, c.81 (C.17:48C-28.1 through C.17:48C-28.5).

L.2014, c.81, s.24.



Section 17:48C-28.5 - Rules, Regulations.

17:48C-28.5 Rules, regulations.

25.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of sections 21 through 25 of P.L.2014, c.81 (C.17:48C-28.1 through C.17:48C-28.5). Such rules and regulations shall be consistent with the standards for risk based capital for health organizations adopted by the National Association of Insurance Commissioners.

L.2014, c.81, s.25.



Section 17:48C-30 - Violations Of Chapter; Penalty And Recovery Thereof; Misdemeanors

17:48C-30. Violations of chapter; penalty and recovery thereof; misdemeanors
Any dental service corporation which shall have violated any of the provisions of, or shall have neglected, failed or refused to comply with, any of the requirements of this act, except the failure to file an annual statement and the failure to reply in writing to inquiries of the commissioner, shall be liable to a penalty of $500.00, to be sued for and collected by the commissioner in a civil action in the name of the State. The penalties when recovered shall be paid by the commissioner into the State Treasury for the use of the State. Any officer, agent, employee or member of any such corporation or any other person who shall issue, circulate or cause or permit to be circulated, any estimate, illustration, circular of any sort misrepresenting the terms of any contract issued by such corporation or misrepresent the benefits or advantages promised thereby, or use any name or title of any contract or class of contracts misrepresenting the true nature thereof shall be guilty of a misdemeanor.

L.1968, c. 305, s. 30, eff. Sept. 26, 1968.



Section 17:48C-31 - Grants Or Allocation Of Funds

17:48C-31. Grants or allocation of funds
A dental service corporation may receive and accept from any governmental agencies, Federal, State or local, any grant or allocation of funds for the purpose of providing payment for dental services to eligible persons under such terms or conditions as shall be specified by such agency. Any dental service corporation may in its discretion accept the grant of funds from private agencies, corporations, associations, groups of individuals or individuals for the purpose of providing dental services to needy persons under such conditions as shall be satisfactory to such persons or organizations and to the corporation. All funds received under such grants shall be segregated in a separate fund or funds to be used for the purposes agreed upon. Neither the income from subscribers to the corporation, nor the assets accumulated from income received from subscribers shall be available for the payment of any obligations assumed by the corporation under such grants, nor shall any funds received through such grants be available for the payment of the obligations assumed by the corporation under its subscription certificates. The authority of the commissioner under the provisions of this act shall not extend to funds received under such grants except to such extent as is necessary to satisfy him that the requirements of this act have been complied with.

L.1968, c. 305, s. 31, eff. Sept. 26, 1968.



Section 17:48C-32 - Corporation As Charitable And Benevolent Institution; Tax Exemption

17:48C-32. Corporation as charitable and benevolent institution; tax exemption
Every dental service corporation is hereby declared to be a charitable and benevolent institution, and its funds and property shall be exempt from taxation by the State or any political subdivision thereof.

L.1968, c. 305, s. 32, eff. Sept. 26, 1968.



Section 17:48C-33 - Partial Invalidity

17:48C-33. Partial invalidity
Should any provision or section of this act be held invalid for any reason, such holding shall not be construed as affecting the validity of any remaining portion of such section or of this act, it being intent of the Legislature that this act shall stand notwithstanding the invalidity of any such provision or section.

L.1968, c. 305, s. 33, eff. Sept. 26, 1968.



Section 17:48C-34 - Application Of Act

17:48C-34. Application of act
No person, association or corporation shall engage in any activity provided for in this act unless organized and authorized in accordance with its provisions; but this shall not preclude activities authorized under other enabling acts, nor shall it apply to any arrangement or activity which is subject to regulation under other applicable law of this State or of the United States.

L.1968, c. 305, s. 34, eff. Sept. 26, 1968.



Section 17:48C-35 - Liberal Construction

17:48C-35. Liberal construction
This act shall be liberally construed to the end that its objectives may be achieved with maximum flexibility and variety.

L.1968, c. 305, s. 35, eff. Sept. 26, 1968.



Section 17:48C-36 - Short Title

17:48C-36. Short title
This act shall be known and may be referred to by its short title as the "Dental Service Corporation Act of 1968."

L.1968, c. 305, s. 36, eff. Sept. 26, 1968.



Section 17:48D-1 - Title Of Act

17:48D-1. Title of act
This act shall be known and may be cited as the "Dental Plan Organization Act."

L.1979, c. 478, s. 1.



Section 17:48D-2 - Definitions.

17:48D-2 Definitions.

2.In this act, unless the context otherwise requires:

"Capitation" means a method of compensation by a dental plan organization to its contracted dentists for dental services and supplies provided to covered persons of the dental plan organization on the basis of a fixed periodic payment per covered person or enrollee;

"Commissioner" means the Commissioner of Banking and Insurance;

"Consultant" means a person who holds himself out as an advisor or renders advice on the organization, financing, administration or operation of a dental plan to any employer, union, trust fund or dental plan organization;

"Covered person" means any person eligible to receive covered benefits or services and supplies under the terms of a dental plan;

"Dental plan" means any contractual arrangement for dental services and supplies to covered persons where contracted dentists are compensated by means of capitation, salary or a method authorized, submitted to and approved by the commissioner;

"Dental plan organization" or "DPO" means any person who undertakes to provide directly or to arrange for or administer one or more dental plans providing dental services and supplies;

"Dental services" means services included in the practice of dentistry as defined in R.S.45:6-19;

"Enrollee" means an individual whose employment or other status, except family dependency, is the basis for eligibility for enrollment in the dental plan, or in the case of an individual contract, the person in whose name the contract is issued;

"Evidence of coverage" means any certificate, agreement or contract issued to an enrollee, setting out the dental services and supplies to which the enrollee and his dependents are entitled;

"Finder" means a person who brings together a dental plan organization with an employer, union or trust fund for the purpose of establishing a contractual relationship to provide dental services, or facilities or equipment related to the operation of the dental plan or dental plan organization;

"National Association of Insurance Commissioners" or "NAIC" means the National Association of Insurance Commissioners, its affiliates, or subsidiaries, or any agency or committee thereof, or any successor organization.

L.1979,c.478,s.2; amended 1983, c.24, s.1; 2005, c.38, s.1.



Section 17:48D-3 - Application For Certificate Of Authority.

17:48D-3 Application for certificate of authority.

3. a. No person may establish, operate or administer a dental plan organization, or sell or offer to sell, or solicit offers to purchase, or receive advance or periodic consideration in conjunction with any dental plan organization, utilizing in the aggregate the services of more than one full-time equivalent dentist, without obtaining and maintaining a certificate of authority pursuant to this act.

b.Within 90 days after the effective date of this act, every dental plan organization utilizing in the aggregate the services of more than one full-time equivalent dentist shall submit an application for a certificate of authority to the commissioner. A dental plan organization may continue to operate until the commissioner acts upon the application. If the application is denied, the dental plan organization shall be treated as if its certificate of authority has been revoked.

c.An application for a certificate of authority shall be in a form prescribed by the commissioner, shall be verified by an officer or authorized representative of the dental plan organization and shall include the following:

(1)All basic organizational documents of the dental plan organization, such as the articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement or other applicable documents and all amendments to those documents;

(2)The bylaws, rules and regulations or similar documents regulating the conduct or the internal affairs of the dental plan organization;

(3)The names, addresses, official positions and a biographical affidavit (NAIC form) of the persons who are responsible for the conduct of the affairs of the dental plan organization, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers, in the case of a corporation, and the partners or members, in the case of a partnership or association;

(4)The form of all contracts or agreements made between any dentist and the dental plan organization;

(5)All contracts or agreements made between any person listed in paragraph (3) of this subsection and any dentist, consultant, finder, supplier of administrative services or business manager;

(6)A description of the dental plan organization, its dental plan or plans, facilities and personnel;

(7)The form of the evidence of coverage to be issued to the enrollees;

(8)The form of any group contract which is issued to employers, unions, trustees or others;

(9)A financial statement prepared by an independent certified public accountant, setting forth the applicant's present or anticipated assets, liabilities and sources of funds. The statement shall set forth the terms and conditions of all current liabilities and any outstanding loans made from the funds of the applicant, and shall be attested to by the applicant or an authorized officer thereof. If the commissioner requires an audit of the financial records of the applicant by an independent certified public accountant, the financial statement shall be prepared and certified by the certified public accountant having conducted the audit;

(10) The proposed method of marketing the plan, a financial plan with a 3-year projection of the initial operating results and a statement of the sources of working capital and any other sources of funding. The justifications and assumptions for the marketing and financial plan shall also be disclosed;

(11) A power of attorney duly executed by the dental plan organization, if not domiciled in this State, appointing the commissioner, the commissioner's successors in office and duly authorized deputies as the true and lawful attorney of the dental plan organization in and for this State, upon whom lawful process in any legal action or proceeding against the dental plan organization on a cause of action arising in this State may be served;

(12) A description of the geographic area or areas to be served, by county and zip code (first 3 digits);

(13) A description of the procedures and programs to be implemented to achieve an effective dental plan as required in section 5 a.(2) of this act; and

(14) Such other information as the commissioner may require.

d.The dental plan organization shall pay a fee of $1,000 to the commissioner, upon filing an application for a certificate of authority.

e.The commissioner shall act on an application for a certificate of authority within 90 days following receipt of the application.

L.1979,c.478,s.3; amended 1983, c.24, s.2; 2005, c.38, s.2.



Section 17:48D-3.1 - Consultants

17:48D-3.1. Consultants
No person shall be employed as a consultant by an employer, union, trust fund or dental plan organization or applicant, except in accordance with the provisions of this section.

A consultant, entering into a contract or agreement to provide consulting services on a dental plan, shall provide a copy of the contract or agreement to the commissioner for his approval. In addition to the contract or agreement, the consultant shall provide the commissioner with a list of all sources and amounts of income received from consulting work within the preceding 5 years, and income received or anticipated to be received in the year the contract or agreement is submitted for approval, and such other information as may be required by the commissioner.

No person shall be employed as a consultant who:

a. Within 7 years of his employment as a consultant has been convicted of a crime listed in N.J.S. 2C:41-1; or

b. At any time has been convicted of engaging in a pattern of racketeering activity, as defined in N.J.S. 2C:41-1 and 2C:41-2.

In accordance with standards established by the commissioner, the commissioner may disapprove the contract or agreement within 90 days following receipt thereof.

Any person employed as a consultant on the operative date of this act shall, within 30 days thereof, satisfy the requirements of this section. Unless the commissioner disapproves the contract or agreement as herein provided, the consultant shall continue to render consulting services under the terms and conditions of the contract or agreement insofar as its terms and conditions are not inconsistent with the provisions of this act.

L.1983, c. 24, s. 7.



Section 17:48D-3.2 - Fiduciary Capacity Of Consultants; Compensation

17:48D-3.2. Fiduciary capacity of consultants; compensation
A consultant shall be a fiduciary of the employer, union, trust fund or dental plan organization with which employed and shall not be entitled to:

a. Any compensation in excess of the amount specified in the contract or agreement for consulting services; or

b. Any compensation whatsoever, either as a consultant or in any other capacity, from any person associated with the dental plan, other than with whom the contract or agreement for consulting services has been entered into.

L.1983, c. 24, s. 8.



Section 17:48D-3.3 - Report Regarding Finders

17:48D-3.3. Report regarding finders
A dental plan organization, employer, union or trust fund shall report to the commissioner the name and address of, and the amount of any fee paid to a finder within 30 days of the use or employment of the finder or within 30 days of the operative date of this act, whichever is later.

L.1983, c. 24, s. 9.



Section 17:48D-4 - Notice Of Modification Of Information.

17:48D-4 Notice of modification of information.

4.Sixty days prior to any significant modification of information submitted with the application for a certificate of authority or a subsequent modification, a dental plan organization shall file notice of the modification with the commissioner.

L.1979,c.478,s.4; amended 2005, c.38,s.3.



Section 17:48D-5 - Conditions For Issuance; Notice Of Disapproval.

17:48D-5 Conditions for issuance; notice of disapproval.

5. a. The commissioner shall issue a certificate of authority if he is satisfied that the following conditions are met:

(1)The persons responsible for conducting the affairs of the dental plan organization are competent and trustworthy and are professionally capable of providing, arranging for or administering the services offered by the plan;

(2)The dental plan organization constitutes an appropriate mechanism to achieve an effective dental plan, as determined by the commissioner;

(3)The dental plan organization has demonstrated the potential to provide dental services in a manner that will assure both availability and accessibility of adequate personnel and facilities;

(4)The dental plan organization has arrangements for an ongoing quality of dental care assurance program;

(5)The dental plan organization has a procedure to establish and maintain uniform systems of cost accounting and reports and audits that meet the requirements of the commissioner;

(6)The dental plan organization is financially responsible and may reasonably be expected to meet its obligations to covered persons. In making this determination the commissioner shall consider:

(a)The financial soundness of the dental plan's arrangements for services and the schedule of premiums used;

(b)Any arrangement with an insurer or medical or dental service corporation for continuation of coverage in the event of discontinuance of the plan, on an indemnity basis through a group vehicle to the end of the period for which premiums were paid to the discontinued dental plan organization; and

(c)The sufficiency of an agreement with dentists for the provision of dental services;

(7)A general surplus is maintained as required in section 6 of this act;

(8)A contingent surplus is accumulated and maintained as required in section 7 of this act;

(9)The condition or methods of operation of the dental plan organization are not such as would render its operations hazardous to its enrollees or the public; and

(10) The persons responsible for conducting the affairs of the dental plan organization are: (a) of good moral character, and (b) have not been convicted, within 7 years of the filing of the application for a certificate of authority, of a crime listed in N.J.S.2C:41-1 or, at any time, of engaging in a pattern of racketeering activity, as defined in N.J.S.2C:41-1 and 2C:41-2.

b.When the commissioner disapproves an application for a certificate of authority, he shall notify the dental plan organization in writing of the reasons for the disapproval.

c.(Deleted by amendment, P.L.2005, c.38).

L.1979,c.478,s.5; amended 1983, c.24, s.3; 2005, c.38, s.4.



Section 17:48D-6 - General Surplus Of Plan

17:48D-6. General surplus of plan
The commissioner may determine, at his discretion, the amount of a general surplus, if any, that the dental plan organization shall be required to maintain.

L.1979, c. 478, s. 6.



Section 17:48D-7 - Special Contingent Surplus For Organizations Using More Than 20 Full-time Dentists

17:48D-7. Special contingent surplus for organizations using more than 20 full-time dentists
A dental plan organization utilizing in the aggregate the services of more than 20 full-time equivalent dentists shall accumulate and maintain a special contingent surplus in excess of its assets over liabilities at the rate of 2% annually of its net contract and certificate income until the surplus totals $100,000.00.

L.1979, c. 478, s. 7.



Section 17:48D-8 - Fidelity Bonding Of Officers, Etc., Malpractice Insurance Of Dentists.

17:48D-8 Fidelity bonding of officers, etc., malpractice insurance of dentists.

8. a. Any director, officer, employee or partner of a dental plan organization who receives, collects, reimburses or invests moneys in connection with the activities of the organization shall be bonded for his fidelity, or maintain crime insurance or its equivalent, in an amount which shall be determined by the commissioner.

b.Each dentist employed by a dental plan organization shall be insured against professional liability or malpractice by an insurer licensed to conduct business in this State for such minimum amounts as shall be determined by the commissioner.

L.1979,c.478,s.8; amended 2005, c.38, s.5.



Section 17:48D-9 - Evidence Of Coverage.

17:48D-9 Evidence of coverage.

9. a. An enrollee shall be entitled to receive evidence of coverage or a certificate indicating specifically the nature and extent of coverage, and evidence of the total amount or percentage of payment, if any, which the enrollee is obligated to pay for dental services. If an individual enrollee obtains coverage through an insurance policy or through a contract issued by a medical or dental service corporation, whether by option or otherwise, the insurer or medical or dental service corporation shall issue the evidence of coverage. Otherwise, the dental plan organization shall issue the evidence of coverage.

b.No evidence of coverage or amendment thereto shall be issued or delivered to any person until a copy of the form of evidence of coverage or amendment thereto has been filed with the commissioner.

c.Evidence of coverage shall contain a clear and complete statement if a contract, or a reasonably complete summary if a certificate, of:

(1)The dental services and the insurance or other benefits, if any, to which covered persons are entitled;

(2)Any limitations on the services, kind of services, benefits, or kind of benefits to be provided, including any charge, deductible or co-payment feature;

(3)Where and in what manner information is available as to how services may be obtained; and

(4)A clear and understandable description of the dental plan organization's method for resolving covered persons' complaints.

d.Any subsequent change in the evidence of coverage or the amount or percentage of payment which the enrollee is obligated to pay, shall be evidenced in a separate document issued to the enrollee.

L.1979,c.478,s.9; amended 2005, c.38, s.6.



Section 17:48D-9.1 - Alternative Dental Coverage; Original Coverage Restricted To Limited Number Of Providers

17:48D-9.1. Alternative dental coverage; original coverage restricted to limited number of providers
Each employer or other organization which employs or has 25 or more employees or members during the full preceding calendar year and which contributes to a dental plan organization contract which restricts the covered persons in selecting the providers of dental services to a single provider or limited number of providers, shall also offer its employees and their eligible dependents and members and members' eligible dependents at the time a dental benefits plan is offered or renewed the option of selecting alternative coverage which permits covered persons to obtain dental services from any licensed dentist.

L.1983, c. 143, s. 1, eff. April 20, 1983.



Section 17:48D-9.2 - Employer Contribution

17:48D-9.2. Employer contribution
An employer or other organization shall be required to pay for or contribute towards the provision of alternative coverage an amount equal to the premium or cost which it pays or contributes to the dental plan organization contract which limits the number of providers of dental services.

L.1983, c. 143, s. 2, eff. April 20, 1983.



Section 17:48D-9.3 - Rules And Regulations

17:48D-9.3. Rules and regulations
Within 120 days of the effective date of this act, the Commissioner of the Department of Insurance shall promulgate rules and regulations necessary to effectuate the purpose of this act, including procedures for notice to covered persons, employers and other organizations of the provisions of this act.

L.1983, c. 143, s. 3, eff. April 20, 1983.



Section 17:48D-9.4 - Dental Plan Organization To Receive, Transmit Transactions Electronically.

17:48D-9.4 Dental plan organization to receive, transmit transactions electronically.

9. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a dental plan organization, or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a dental plan organization, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a dental plan organization or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all group and individual contracts issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a dental plan organization shall require that health care providers file all claims for payment for dental services. A covered person who receives dental services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the contract.

d. (1) Effective 180 days after the effective date of P.L.1999, c.154, a dental plan organization or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or that covered person's agent or assignee if the contract provides for assignment of benefits, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the claim is an eligible claim for a health care service provided by an eligible health care provider to a covered person under the contract;

(b)the claim has no material defect or impropriety, including, but not limited to, any lack of required substantiating documentation or incorrect coding;

(c)there is no dispute regarding the amount claimed;

(d)the payer has no reason to believe that the claim has been submitted fraudulently; and

(e)the claim requires no special treatment that prevents timely payments from being made on the claim under the terms of the contract.

(2)If all or a portion of the claim is denied by the payer because:

(a)the claim is an ineligible claim;

(b)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(c)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(d)the payer disputes the amount claimed; or

(e)the claim requires special treatment that prevents timely payments from being made on the claim under the terms of the contract, the payer shall notify the covered person, or that covered person's agent or assignee if the contract provides for assignment of benefits, in writing or by electronic means, as appropriate, within 30 days, of the following: if all or a portion of the claim is denied, all the reasons for the denial; if the claim lacks the required substantiating documentation, including incorrect coding, a statement as to what substantiating documentation or other information is required to complete adjudication of the claim; if the amount of the claim is disputed, a statement that it is disputed; and if the claim requires special treatment that prevents timely payments from being made, a statement of the special treatment to which the claim is subject.

(3)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(4)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider or covered person, no later than two working days following receipt of the transmission of the claim.

(5)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(6)Payment of an eligible claim pursuant to paragraphs (1) and (3) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (b) of paragraph (2) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or modification of an initial submission.

(7)An overdue payment shall bear simple interest at the rate of 10% per annum.

e.As used in this subsection, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured dental plan organization contract for which the financial obligation for the payment of a claim under the contract rests upon the dental plan organization.

L.1999,c.154,s.9; amended 2005, c.38, s.7.



Section 17:48D-9.5 - Dental Plan Organization To Offer Coverage For Domestic Partner.

17:48D-9.5 Dental plan organization to offer coverage for domestic partner.

56.Every dental plan organization contract that is delivered, issued, executed or renewed in this State pursuant to P.L.1979, c.478 (C.17:48D-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to an enrollee for an enrollee's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

This section shall apply to all contracts in which the dental plan organization has reserved the right to change the premium.

L.2003,c.246,s.56.



Section 17:48D-9.6 - Payment Of Out-of-network Benefits By Dental Plan Organization.

17:48D-9.6 Payment of out-of-network benefits by dental plan organization.

2. a. (1) Except as provided in subsection e. of this section, a dental plan organization that makes a dental benefit payment to an enrollee for services rendered by an out-of-network dentist shall issue the payment to the enrollee in accordance with the time frames set forth in section 9 of P.L.1999, c.154 (C.17:48D-9.4), and shall, within three days of issuing the payment, provide a notification to the out-of-network dentist of the amount and date of the payment and the services for which the payment was made.

(2)In the case of a dental plan organization that supplies an administrative services only contract and makes a dental benefit payment to an enrollee for services rendered by an out-of-network dentist under that contract, paragraph (1) of this subsection shall not apply, but the dental plan organization shall, within three days of issuing the payment, provide a notification to the out-of-network dentist of the amount and date of the payment.

b.An enrollee may enter into an agreement with an out-of-network dentist to sign over the dental benefit payment received from the dental plan organization to the dentist. The agreement shall:

(1)be in writing;

(2)be signed by the person who is entitled to receive the dental benefit payment from the dental plan organization;

(3)be retained by the dentist for at least six years following the date of the most recent payment from the enrollee; and

(4)give the enrollee at least 10 business days within which to sign over the dental benefit to the dentist.

c.An enrollee who agrees to sign over a dental benefit payment in accordance with this section shall comply with the terms of the agreement; except that if the enrollee owes the out-of-network dentist less than the amount of the dental benefit payment, the enrollee shall pay the dentist the balance owed to the dentist.

d.An enrollee who fails to sign over the dental benefit payment in accordance with subsections b. and c. of this section shall be liable to the out-of-network dentist for payment of attorney fees and costs reasonably incurred by the dentist in enforcing the agreement established pursuant to those subsections.

e. (1) With respect to a dental plan organization that makes a dental benefit payment to an enrollee for services rendered by an out-of-network dentist, if the enrollee assigns, through an assignment of benefits, his right to receive reimbursement to an out-of-network dentist, the dental plan organization shall issue the payment for the reimbursement directly to the dentist, or in the alternative, to the dentist and the enrollee as joint payees, with a signature line for each of the payees. Payment shall be made in accordance with section 9 of P.L.1999, c.154 (C.17:48D-9.4). Any payment made only to the enrollee rather than the dentist while such an assignment of benefits is in effect shall be considered unpaid, and unless issued to the dentist within the time frames established by section 9 of P.L.1999, c.154 (C.17:48D-9.4), shall be considered overdue and subject to interest charges as provided in that section.

(2)Nothing in this subsection shall be construed to apply to a dental plan organization that supplies a self-funded dental services plan or an administrative services only contract for a self-funded dental services plan, when making a dental benefit payment to an enrollee for services rendered by an out-of-network dentist under that plan or contract.

L.2003, c.250, s.2; amended 2013, c.83, s.2.



Section 17:48D-10 - Schedule Of Premiums, Approval By Commissioner; Establishment Of Premiums.

17:48D-10 Schedule of premiums, approval by commissioner; establishment of premiums.

10. a. No schedule of premiums for coverage for dental services, or amendment thereto, may be used by a dental plan organization until a copy of such schedule, or amendment thereto, has been filed with the commissioner. The commissioner may disapprove the schedule of premiums at any time if he finds that the premiums are excessive, inadequate or unfairly discriminatory. If the commissioner disapproves the schedule of premiums he shall notify the dental plan organization within 5 days of the date of disapproval and specify in the notice, the reason for his disapproval. A hearing shall be granted within 20 days after a request in writing by the filer. It shall be unlawful for any dental plan organization whose schedule of premiums has been disapproved to effect any contract or issue any subscription certificate which uses the disapproved schedule of premiums until a revised schedule of premiums has been filed.

b.Premiums shall be established in accordance with actuarial principles, but premiums applicable to a covered person shall not be individually determined based on the status of his health.

L.1979,c.478,s.10; amended 2005, c.38, s.8.



Section 17:48D-11 - Books, Records; Examination, Inspection By Commissioner.

17:48D-11 Books, records; examination, inspection by commissioner.

11. a. The commissioner or the commissioner's designee may, as often as the commissioner may reasonably determine, investigate the business and examine the books, accounts, records, and files of every dental plan organization. For that purpose the commissioner or the commissioner's designee shall have reasonably free access to the offices and places of business, books, accounts, papers, records, and files of all dental plan organizations. A dental plan organization shall keep and use in its business such books, accounts, and records as will enable the commissioner to determine whether the dental plan organization is complying with the provisions of this act and with the rules and regulations promulgated pursuant to it. A dental plan organization shall preserve its books, accounts, and records for at least 7 years; except that preservation by photographic reproduction or records in photographic form shall constitute compliance with this act.

b.For the purpose of the examination, the commissioner may, within the limits of funds appropriated for such purpose, contract with such persons as the commissioner may deem advisable to conduct the same or assist therein.

c.At the discretion of the commissioner, the Commissioner of Health and the New Jersey State Board of Dentistry may participate in the investigations and examinations described in this section to verify the existence of an effective dental plan.

d.The expenses incurred in making any examination pursuant to this section shall be assessed against and paid by the dental plan organization so examined. A dental plan organization having direct premiums written in this State of less than $2,000,000 in any calendar year shall be subject to a limited scope examination with expenses for that examination not to exceed $5,000. Upon written notice by the commissioner of the total amount of an assessment, a dental plan organization shall become liable for and shall pay the assessment to the commissioner.

L.1979, c.478, s.11; amended 2005, c.38, s.9; 2012, c.17, s.36.



Section 17:48D-11.1 - Definitions.

17:48D-11.1 Definitions.

26.As used in sections 26 through 30 of P.L.2014, c.81 (C.17:48D-11.1 through C.17:48D-11.5):

"Commissioner" means the Commissioner of Banking and Insurance.

"Dental plan organization" means an entity authorized to transact business in this State pursuant to P.L.1979, c.478 (C.17:48D-1 et seq.).

L.2014, c.81, s.26.



Section 17:48D-11.2 - Increase In Amount Of Capital Or Surplus Required Of Dental Plan Organization.

17:48D-11.2 Increase in amount of capital or surplus required of dental plan organization.

27.The commissioner may increase the amount of capital or surplus required of a dental plan organization, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the dental plan organization's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a dental plan organization's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section shall be made only after a departmental hearing, unless that hearing is waived by the affected dental plan organization. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the dental plan organization. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular dental plan organization, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that the dental plan organization charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates the dental plan organization charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social or market conditions that could adversely or favorably affect the financial condition of the dental plan organization, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the dental plan organization's financial condition.

L.2014, c.81, s.27.



Section 17:48D-11.3 - Determination Of Increase, Revision Or Redetermination; Factors.

17:48D-11.3 Determination of increase, revision or redetermination; factors.

28.In determining any increase, revision or redetermination in the capital or surplus of a dental plan organization pursuant to the provisions of section 27 of P.L.2014, c.81 (C.17:48D-11.2) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 27 of P.L.2014, c.81 (C.17:48D-11.2);

c.The extent to which risks described in section 27 of P.L.2014, c.81 (C.17:48D-11.2) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the dental plan organization has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the dental plan organization's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2014, c.81, s.28.



Section 17:48D-11.4 - Suspension, Revocation Of Authority To Do Business.

17:48D-11.4 Suspension, revocation of authority to do business.

29.The commissioner may suspend or revoke the authority to do business in this State of any dental plan organization that does not comply with the provisions of sections 26 through 30 of P.L.2014, c.81 (C.17:48D-11.1 through C.17:48D-11.5).

L.2014, c.81, s.29.



Section 17:48D-11.5 - Rules, Regulations.

17:48D-11.5 Rules, regulations.

30.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of sections 26 through 30 of P.L.2014, c.81 (C.17:48D-11.1 through C.17:48D-11.5). Such rules and regulations shall be consistent with the standards for risk based capital for health organizations adopted by the National Association of Insurance Commissioners.

L.2014, c.81, s.30.



Section 17:48D-12 - Complaint System, Records.

17:48D-12 Complaint system, records.

12. a. A dental plan organization shall establish and maintain a complaint system to provide reasonable procedures for the resolution of written complaints initiated by covered persons concerning dental plan services. The dental plan organization shall maintain records of all written complaints initiated by covered persons.

b.The commissioner may examine the complaint system and if he determines that the system is not adequate he may require a revision of the complaint system.

L.1979,c.478,s.12; amended 2005, c.38, s.10.



Section 17:48D-13 - Annual Report; Filing; Forms.

17:48D-13 Annual report; filing; forms.

13. a. Every dental plan organization annually on or before March 1 shall file with the commissioner a report covering its activities for the preceding calendar year.

b.The reports shall be on forms prescribed by the commissioner and shall include:

(1)A financial statement of the dental plan organization, prepared by an independent certified public accountant and attested to by an officer of the dental plan organization, which statement shall include full disclosure of all assets and liabilities of the dental plan organization, the terms and conditions thereof, and the sources and disposition of all funds. If the dental plan organization's records have been audited by an independent certified public accountant, the financial statement shall be certified by the certified public accountant having conducted the audit;

(2)Any significant modification of information submitted with the application for a certificate of authority;

(3)The number of persons who became covered persons during the year, the number of covered persons as of the end of the year and the number of enrollments terminated during the year;

(4)A description of the covered persons complaint system, including the procedures of the complaint system, the total number of written complaints handled through the system, a summary of causes underlying the complaints filed, and the number, amount and disposition of malpractice claims settled during the year by the dental plan organization and any of the dentists used by it; and

(5)Any other information relating to the performance of the dental plan organization as required by the commissioner.

L.1979,c.478,s.13; amended 1983, c.24, s.4; 2005, c.38, s.11.



Section 17:48D-14 - Percentage Of Premiums Used For Payments.

17:48D-14 Percentage of premiums used for payments.

14. At least 70 percent of every dental plan organization's earned premium in the first year of operation, 75 percent in the second year, and 80 percent in all subsequent years shall be used for payments to dentists for dental services and supplies provided to covered persons.

L.1979,c.478,s.14; amended 2005, c.38, s.12.



Section 17:48D-15 - False Or Misleading Advertising; Enforcement.

17:48D-15 False or misleading advertising; enforcement.

15. a. No dental plan organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this act:

(1)A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a dental plan;

(2)A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a person who does not possess special knowledge regarding dental plan coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to a covered person of, or person considering enrollment in, a dental plan, if the benefit or advantage or absence of exclusion, limitation, or disadvantage does not in fact exist;

(3)Evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography, format and language, may cause a person who does not possess special knowledge regarding dental plans and evidences of coverage therefor, to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the dental plan organization issuing the evidence of coverage does not regularly make available for persons covered under such evidence of coverage.

b.The unfair trade practice provisions contained in chapter 30 of Title 17B of the New Jersey Statutes shall apply to dental plan organizations, dental plans and evidences of coverage, except to the extent that the commissioner determines that the nature of dental plan organizations, dental plans and evidences of coverage render these sections clearly inappropriate.

c.No dental plan organization, unless licensed as an insurer, may use in its name, evidence of coverage or literature any of the words "insurance," "assurance," "casualty," "surety," "mutual" or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurer licensed to do business in this State.

The provisions of this subsection shall be enforced by the Division of Consumer Affairs in the Department of Law and Public Safety and, where applicable, the commissioner. Nothing in this act shall limit the powers of the Attorney General and the procedures with respect to consumer fraud in P.L.1960, c.39 (C.56:8-1 et seq.).

L.1979,c.478,s.15; amended 2005, c.38, s.13.



Section 17:48D-16 - Suspension, Revocation Of Certificate Of Authority.

17:48D-16 Suspension, revocation of certificate of authority.

16. a. The commissioner may suspend or revoke any certificate of authority issued to a dental plan organization pursuant to this act, if he finds that any of the following conditions exist:

(1)The dental plan organization is operating in a manner significantly contrary to that described in sections 3 and 4 of this act;

(2)The dental plan organization issues an evidence of coverage which does not comply with the requirements of section 9 of this act;

(3)The dental plan organization does not provide or arrange for an effective dental plan, as determined by the commissioner;

(4)The dental plan organization can no longer be expected to meet its obligations to covered persons;

(5)The dental plan organization, or any authorized person on its behalf, has advertised or merchandised its services in an untrue or misleading manner;

(6)The dental plan organization has failed to comply with this act or any rules and regulations promulgated thereunder;

(7)Any person responsible for conducting the affairs of the dental plan organization is: (a) not of good moral character, or (b) has been convicted, within 7 years of the filing of the application for a certificate of authority, of a crime listed in N.J.S.2C:41-1 or, at any time, of engaging in a pattern of racketeering activity, as defined in N.J.S.2C:41-1 and 2C:41-2.

b.When the commissioner has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, he shall notify the dental plan organization in writing, specifically stating the grounds for suspension or revocation. A hearing on the matter shall be granted by the commissioner within 20 days after a request in writing by the dental plan organization. After the hearing, or upon failure of the dental plan organization to appear at the hearing, the commissioner shall take action on his findings.

c.If the commissioner suspends the certificate of authority, the dental plan organization shall not accept any additional covered persons, except newborn children, new employees and new dependents of current employees, or engage in any advertising or solicitation during the period of the suspension.

d.If the commissioner revokes the certificate of authority, the dental plan organization shall proceed to dissolve its structure immediately following the effective date of the order of revocation, and shall conduct no further business, except as may be essential to the orderly conclusion of the affairs of the dental plan organization. The commissioner by written order, however, may permit such further operation of the dental plan organization as he finds to be in the best interest of covered persons to the end that covered persons shall be afforded the greatest practical opportunity to obtain continuing dental plan coverage.

e.Notwithstanding the provisions of subsections c. and d. of this section, a dental plan organization which has had its certificate of authority suspended or revoked, or has suffered an adverse decision by the commissioner, shall be entitled to a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1979,c.478,s.16; amended 1983, c.24, s.5; 2005, c.38, s.14.



Section 17:48D-17 - Cease And Desist Orders

17:48D-17. Cease and desist orders
a. The commissioner may issue an order directing a dental plan organization or a representative of a dental plan organization to cease and desist from engaging in any act or practice in violation of the provisions of this act.

b. Within 20 days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this act have occurred. The hearings shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) and judicial review shall be available as provided therein.

L.1979, c. 478, s. 17.



Section 17:48D-18 - Violations; Civil Penalty.

17:48D-18 Violations; civil penalty.

18. Any dental plan organization which violates any provisions of this act, or neglects, fails or refuses to comply with any of the requirements of this act shall be liable for a civil penalty of not less than $500.00 nor more than $10,000.00 for each violation. The failure to file an annual report and the failure to reply promptly in writing to inquiries of the commissioner may result in an administrative penalty in an amount not less than $50 nor more than $500 for each day that the dental plan organization fails to file that report or response. The penalty may be sued for and recovered by the commissioner in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

A purposeful or knowing misstatement or omission of material fact required to be supplied to the commissioner is a crime of the fourth degree.

L.1979,c.478,s.18; amended 1983, c.24, s.6; 2005, c.38, s.15.



Section 17:48D-20 - Applications, Filings And Reports Treated As Public Documents

17:48D-20. Applications, filings and reports treated as public documents
Applications, filings and reports required under this act except contracts referred to in section 3. c. (4) and 3. c. (5) of this act, shall be treated as public documents and shall not be considered confidential.

L.1979, c. 478, s. 20.



Section 17:48D-21 - Confidentiality Of Diagnostic, Treatment Information.

17:48D-21 Confidentiality of diagnostic, treatment information.

21. Data or information pertaining to the diagnosis, treatment or health of any covered person obtained by the dental plan organization from the covered person or any dentist shall be confidential and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this act, or upon the express consent of the covered person, or pursuant to statute or court order for the production of evidence or the discovery thereof, or in the event of claim or litigation between the covered person and the dental plan organization wherein the data or information is pertinent. A dental plan organization shall be entitled to claim any statutory privileges against such disclosure which the dentist who furnished the information to the dental organization is entitled to claim.

L.1979,c.478,s.21; amended 2005, c.38,s.16.



Section 17:48D-23 - Rules And Regulations

17:48D-23. Rules and regulations
The commissioner may promulgate such rules and regulations as he may deem necessary to effectuate the purposes of this act.

L.1979, c. 478, s. 23.



Section 17:48D-24 - Severability

17:48D-24. Severability
If any section, term or provision of this act shall be adjudged invalid for any reason, such judgment shall not affect, impair or invalidate any other section, term or provision of this act, and the remaining sections, terms and provisions shall be and remain in full force and effect.

L.1979, c. 478, s. 24.



Section 17:48E-1 - Definitions.

17:48E-1 Definitions.

1.As used in this act:

a."Commissioner" means the Commissioner of Banking and Insurance.

b."Board" and "board of directors" means the board of directors of the health service corporation.

c."Elective surgical procedure" means any nonemergency surgical procedure which may be scheduled at the convenience of the patient or the surgeon without jeopardizing the patient's life or causing serious impairment to the patient's bodily functions.

d."Eligible physician" means a physician licensed to practice medicine and surgery who holds the rank of Diplomate of an American Board (M.D.) or Certified Specialist (D.O.) in the surgical or medical specialty for which surgery is proposed.

e."Health service corporation" means a health service corporation established pursuant to the provisions of this act, which is organized, without capital stock and not for profit, for the purpose of (1) establishing, maintaining, and operating a nonprofit health service plan and (2) supplying services in connection with (a) the providing of health care or (b) conducting the business of insurance as provided for in this act.

f."Health service plan" means a plan under which contracts are issued providing complete or partial prepayment or postpayment of health care services and supplies eligible under the contracts for a given period to persons covered under the contracts where arrangements are made for payment for health care services and supplies directly to the provider thereof or to a covered person under those contracts.

g."Hospital service corporation" means a hospital service corporation established pursuant to the provisions of P.L.1938, c.366 (C.17:48-1 et seq.).

h."Medical service corporation" means a medical service corporation established pursuant to the provisions of P.L.1940, c.74 (C.17:48A-1 et seq.).

i."Provider of health care services" shall include, but not be limited to: (1) a health service corporation, a hospital service corporation or medical service corporation; (2) a hospital or health care facility under contract with a health service corporation to provide health care services or supplies to persons who become subscribers under contracts with the health service corporation; (3) a hospital or health care facility which is maintained by a state or any of its political subdivisions; (4) a hospital or health care facility licensed by the Department of Health; (5) other hospitals or health care facilities, as designated by the Department of Health to provide health care services; (6) a registered nursing home providing convalescent care; (7) a nonprofit voluntary visiting nurse organization providing health care services other than in a hospital; (8) hospitals or other health care facilities located in other states, which are subject to the supervision of those states, which if located in this State would be eligible to be licensed or designated by the Department of Health; (9) nonprofit hospital, medical or health service plans of other states approved by the commissioner; (10) physicians licensed to practice medicine and surgery; (11) licensed chiropractors; (12) licensed dentists; (13) licensed optometrists; (14) licensed pharmacists; (15) licensed podiatrists; (16) registered bio-analytical laboratories; (17) licensed psychologists; (18) registered physical therapists; (19) certified nurse-midwives; (20) registered professional nurses; (21) licensed health maintenance organizations; (22) licensed audiologists; (23) licensed speech-language pathologists; and (24) providers of other similar health care services or supplies as are approved by the commissioner.

j."Second surgical opinion" means an opinion of an eligible physician based on that physician's examination of a person for the purpose of evaluating the medical advisability of that person undergoing an elective surgical procedure, but prior to the performance of the surgical procedure.

k."Subscriber" means a person to whom a subscription certificate is issued by a health service corporation, and the term shall also include "policyholder," "member," or "employer" under a group contract where the context requires.

L.1985, c.236, s.1; amended 1997, c.419, s.1; 2005, c.259, s.27; 2012, c.17, s.37.



Section 17:48E-2 - Establishment Of Health Service Corporation

17:48E-2. Establishment of health service corporation
a. A health service corporation may be established:

(1) By incorporating and obtaining a certificate of authority in accordance with the provisions of this act; or

(2) By the merger of a hospital service corporation and a medical service corporation.

b. A health service corporation shall be incorporated under and shall conduct its business pursuant to the provisions of Title 15A of the New Jersey Statutes, except that where the provisions of that title are inconsistent with the provisions of this act, the provisions of this act shall govern.

L. 1985, c. 236, s. 2, eff. July 15, 1985.



Section 17:48E-3 - Health Service Corporations

17:48E-3. Health service corporations
3. a. No health service corporation shall be established as a corporation organized for pecuniary profit. Every health service corporation established pursuant to the provisions of this act shall be operated for the benefit of its subscribers.

b. No person, firm, association or corporation, other than a health service corporation or an insurance company authorized to transact life or health insurance in accordance with Title 17B of the New Jersey Statutes, shall establish, maintain or operate a health service plan. No person, firm, association or corporation, other than a hospital service corporation, a medical service corporation, a dental service corporation to the extent permitted by P.L.1968, c.305 (C.17:48C-1 et seq.), or an insurance company authorized to transact life or health insurance business or the kinds of insurance specified in subsection d. of R.S.17:17-1, shall otherwise contract in this State with persons to pay for or to provide for health services on the basis of premiums or other valuable considerations to be collected by the person, firm, association or corporation from any persons for the issuance of the contracts. This section shall not be construed as preventing the exercise of any authority or privilege granted to any corporation by a certificate of authority issued by the commissioner pursuant to any law of this State, or as preventing any person, firm, association or corporation from furnishing health services required under any workers' compensation law, or law pertaining to health maintenance organizations, or as otherwise provided by law.

c. A health service corporation shall, unless prohibited by the commissioner, offer as an option medical-surgical contracts and dental subscriber contracts which afford subscribers prepaid or postpaid benefits pursuant to which payment is made to participating providers for medical-surgical and dental services rendered by a participating provider network with agreements granting an aggregate differential allowance or discount on charges, as well as a limit on total allowances which may or may not be related to the subscriber's income level, where the aggregate differential or discount on charges and limit on total allowances may be achieved by payment of either the individual provider's actual charge or the health service corporation's allowance on the charge, whichever is less.

d. A health service corporation shall maintain an open enrollment period for coverage to persons who are otherwise unable to obtain hospital, medical-surgical, or major medical coverage in accordance with the provisions of P.L.1992, c.161 (C.17B:27A-2 et al.).

e. No health service corporation shall have the power to underwrite life insurance as defined in Title 17B of the New Jersey Statutes directly, but a health service corporation may, at such time as the aggregate special contingent surplus is greater than 0%, own stock in, control, or otherwise become affiliated with a life, health or accident insurance company organized pursuant to Title 17B of the New Jersey Statutes or under the laws of any other state, provided that the company is admitted in this State.

f. No health service corporation shall solicit subscribers or enter into any contract with any subscriber until it has received from the commissioner a certificate of authority to do so, but if a health service corporation is established by means of the merger of a medical service corporation into a hospital service corporation, which hospital service corporation possesses a valid certificate of authority issued prior to the effective date of this act, the health service corporation thus established need not reapply for a new certificate of authority, but the corporation shall file in the Department of Insurance any documents relating to the merger which the commissioner may require.

g. Nothing in this act shall be deemed to prohibit a health service corporation from contracting with, or paying commissions to, any duly licensed affiliated or independent insurance producer, to the extent permitted by the laws applicable to those producers.

L.1985,c.236,s.3; amended 1988,c.71,s.1; 1992,c.161,s.18.



Section 17:48E-4 - Certificate Of Authority

17:48E-4. Certificate of authority
a. A health service corporation, other than a health service corporation which is formed as the result of a merger of a medical service corporation and a hospital service corporation, which seeks a certificate of authority shall file in the Department of Insurance a certified copy of its certificate of incorporation, a copy of its bylaws and a statement of its financial condition in the form and detail required by the commissioner, signed and sworn to by its president and secretary or other proper officers. The certificate of authority shall be issued if the commissioner is satisfied, on the basis of examination or otherwise, that the health service corporation has complied with the requirements of this act, that its condition or methods of operation are not such as would render its operations hazardous to the public or to its subscribers, and that the issuance of the certificate of authority would not be contrary to the public interest. No change in, amendment to, alteration in, addition to, or substitution for any document, instrument, or other paper so filed shall become operative or effective until it shall also have been filed in the manner required by this section. No certificate of authority shall be issued to any health service corporation not incorporated under the laws of this State.

b. No certificate of authority shall be issued to any health service corporation except on receipt of evidence by the commissioner that the corporation is in possession of unencumbered funds of not less than $1,250,000.00 to be held in cash or in a federally insured depository institution to the credit of the corporation.

c. No certificate of authority shall be issued to any health service corporation and no health service corporation which is established as a result of a merger of a hospital service corporation and a medical service corporation shall commence business unless the board of directors of the corporation is constituted in accordance with the provisions of this act.

L. 1985, c. 236, s. 4, eff. July 15, 1985.



Section 17:48E-5 - Merger Procedure

17:48E-5. Merger procedure
Upon the merger of a medical service corporation into a hospital service corporation, the surviving corporation shall qualify as a health service corporation, and the surviving corporation need not obtain a new charter or certificate of authority to act as a health service corporation, provided that:

a. The board of directors of the surviving corporation is constituted pursuant to the provisions of section 6 of this act; and

b. The certificate of incorporation of the hospital service corporation is amended, within 30 days of the merger, in accordance with the provisions of this act; and

c. The bylaws of the hospital service corporation are amended, within 30 days of the merger, in accordance with the provisions of this act; and

d. Evidence of compliance with subsections a., b., and c. of this section is filed with the Commissioner of Insurance.

L. 1985, c. 236, s. 5, eff. July 15, 1985.



Section 17:48E-6 - Board Of Health Service Corporation Formed Through Merger

17:48E-6. Board of health service corporation formed through merger
6. The board of a health service corporation which is formed as the result of a merger between a medical service corporation and a hospital service corporation shall be composed of not more than 15 members. Initially, after the merger has been effected, the board shall be constituted as follows:

a. Four members of the board shall be public members, who shall be appointed by the Governor with the advice and consent of the Senate. The public members so appointed shall be persons whose background and experience indicate that they are qualified to act in the broad public interest, who may or may not have coverage under a contract or contracts issued by the corporation, its subsidiaries or affiliates, and who, or whose spouses or minor children, are not officers, directors or owners of more than 10% of the stock of a corporation whose aggregate sales to hospitals, other health care facilities or other providers of health care services exceed 5% of its total sales. The remaining eleven members shall be selected by the board of directors of the health service corporation in accordance with the provisions of its certificate of incorporation and bylaws.

b. Of the initial members of the board, as provided for in subsection a. of this section, one public member and three members selected by the board of the health service corporation shall serve for a term of one year; one public member and three members selected by the board of the health service corporation shall serve for a term of two years; and two public members and five members selected by the board of the health service corporation shall serve for a term of three years. Thereafter, all members of the board shall serve for a term of three years, and shall hold office until their successors are elected and qualified.

c. After the constitution of the initial board as provided in subsection b. of this section, and as the initial terms expire as provided for in that section, the board shall be constituted as follows:

(1) Four members shall be public members of the board appointed by the Governor with the advice and consent of the Senate; and

(2) Eleven members shall be elected by the board of directors, as provided in the bylaws.

d. The provisions of subsection c. of this section shall not be construed to preclude the reappointment or reelection of any member appointed or elected pursuant to subsection a. of this section.

L.1985,c.236,s.6; amended 1991,c.208,s.20.



Section 17:48E-7 - Board Of Directors Of Health Service Corporation

17:48E-7. Board of directors of health service corporation
7. The board of directors of a health service corporation which is established in accordance with paragraph (1) of subsection a. of section 2 of P.L.1985, c.236 (C.17:48E-2) shall have four public members appointed by the Governor with the advice and consent of the Senate and eleven members elected as provided in the bylaws.

L.1985,c.236,s.7; amended 1991,c.208,s.21.



Section 17:48E-8 - Vacancy Procedure

17:48E-8. Vacancy procedure
Within 10 days after a vacancy in the board of directors of a health service corporation has occurred, the corporation shall notify the commissioner in writing that a vacancy exists. If the vacancy is in one of the positions on the board which has been appointed by the Governor, the commissioner shall so notify the Governor, who shall appoint a candidate to serve for the remaining term. If the vacancy occurs in a position which is elected by the board, the vacancy shall be filled in accordance with the bylaws. Not more than 10 days after the selection of a person by the board to fill the vacancy, the corporation shall furnish, in writing, the following information to the commissioner: the name and address of the person so elected; whether the person is representative of the participating providers of health care services of the corporation, and is qualified to serve under the provisions of this act. If the commissioner finds, after a hearing, that the composition of the board of directors of the health service corporation, with respect to the members elected by the board, is not in compliance with the provisions of this act, he may direct that the board be reconstituted in accordance with his findings.

L. 1985, c. 236, s. 8, eff. July 15, 1985.



Section 17:48E-9 - Executive Committee

17:48E-9. Executive committee
The board of directors of a health service corporation may, by resolution, elect an executive committee of the board, one-fourth of which shall be members appointed by the Governor. Vacancies in the executive committee shall be filled by the board of directors in accordance with the bylaws.

To the extent provided in the resolution of the board, or in the bylaws, the executive committee shall have and may exercise all the authority of the board, except that no executive committee shall:

a. Make, alter or repeal any bylaw of the corporation;

b. Elect or appoint any director, or remove any officer or director;

c. Submit to members any action that requires members' approval; or

d. Amend or repeal any resolution previously adopted by the board.

L. 1985, c. 236, s. 9, eff. July 15, 1985.



Section 17:48E-10 - Agreements With Service Providers

17:48E-10. Agreements with service providers
a. A health service corporation may enter into agreements with providers of health care services whereby the providers become participating providers of health care services of that health service plan. Copies of agreements proposed to be entered into with participating physicians shall be filed with the commissioner. Every agreement shall provide: (1) for coverage of eligible health care services rendered to subscribers and covered dependents to the end of the subscription certificate year; (2) that 30 days' written notice of termination of the agreement may be given to the health service corporation at any time by any participating provider of health care services, but shall not apply to any subscription certificate in force at the time of notice until the first date thereafter when the subscription certificate may properly be terminated by the health service corporation; and (3) that the agreement of the provider of health care services to render services to the end of any certificate year shall not be affected by cessation of the transaction of business by the health service corporation. This requirement shall not apply to any subscription certificate which is not maintained in force by the payment of premiums required thereby.

b. A participating provider of health care services is one who agrees in writing to render health care services to or for persons covered by a contract or contracts issued by a health service corporation in return for which the health service corporation agrees to make payment directly to the participating provider. No person or facility shall become a participating provider of health care services unless he or it shall be legally authorized to provide health care services or supplies in this State. The board shall approve reimbursement rates paid to physicians.

c. A health service corporation may enter into agreements with other similar nonprofit health service corporations, hospital service corporations, or medical service corporations licensed under the laws of other states to provide for reciprocal payment of health care services to their respective subscribers and covered dependents rendered in the area served by the other corporation, provided that payments to participating physicians shall be at a rate not exceeding the same rate paid participating physicians under the certificate of the subscriber.

d. A health service corporation may establish criteria and standards for providers of health care services with which it desires to contract, and may establish its own contracting criteria for the providers as it shall determine, but contractual rates of payment to any hospital or health care facility shall be approved as to reasonableness by the Hospital Rate Setting Commission pursuant to section 18 of P.L. 1971, c. 136 (C.26:2H-18). The maximum rate of payment to eligible hospitals and institutions not under contract with the health service corporation shall not exceed those hospitals' or institutions' regular charges to the general public for the same services and shall be set forth in the certificate issued by the health service corporation to any subscriber. The basis and extent of payment, if any, by the health service corporation under agreements with nonprofit hospital service, medical service, or health service plans of other states shall be subject to the approval of the commissioner. e. Any dispute arising between a health service corporation and any provider of health care services with which the health service corporation has a contract for provision of health care services may be submitted to the commissioner for his determination with respect thereto, which determination shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ pursuant to section 43 of this act.

L. 1985, c. 236, s. 10, eff. July 15, 1985.



Section 17:48E-10.1 - Health Service Corporation To Receive, Transmit Transactions Electronically; Standards.

17:48E-10.1 Health service corporation to receive, transmit transactions electronically; standards.

4. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health service corporation or its agent or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a health service corporation, or its agent, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health service corporation or its agent or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all group and individual contracts issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health service corporation or its agent shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the contract.

d.For the purposes of this subsection, "substantiating documentation" means any information specific to the particular health care service provided to a covered person.

(1)Effective 180 days after the effective date of P.L.1999, c.154, a health service corporation or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or health care provider, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the health care provider is eligible at the date of service;

(b)the person who received the health care service was covered on the date of service;

(c)the claim is for a service or supply covered under the health benefits plan;

(d)the claim is submitted with all the information requested by the payer on the claim form or in other instructions that were distributed in advance to the health care provider or covered person in accordance with the provisions of section 4 of P.L.2005, c.352 (C.17B:30-51) ; and

(e)the payer has no reason to believe that the claim has been submitted fraudulently.

(2)If all or a portion of the claim is not paid within the time frames provided in paragraph (1) of this subsection because:

(a)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(b)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(c)the payer disputes the amount claimed; or

(d)there is strong evidence of fraud by the provider and the payer has initiated an investigation into the suspected fraud,

the payer shall notify the health care provider, by electronic means and the covered person in writing within 30 days of receiving an electronic claim, or notify the covered person and health care provider in writing within 40 days of receiving a claim submitted by other than electronic means, that:

(i)the claim is incomplete with a statement as to what substantiating documentation is required for adjudication of the claim;

(ii)the claim contains incorrect information with a statement as to what information must be corrected for adjudication of the claim;

(iii) the payer disputes the amount claimed in whole or in part with a statement as to the basis of that dispute; or

(iv)the payer finds there is strong evidence of fraud and has initiated an investigation into the suspected fraud in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(3)If all or a portion of an electronically submitted claim cannot be adjudicated because the diagnosis coding, procedure coding or any other data required to be submitted with the claim was missing, the payer shall electronically notify the health care provider or its agent within seven days of that determination and request any information required to complete adjudication of the claim.

(4)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(5)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider, no later than two working days following receipt of the transmission of the claim.

(6)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(7)Payment of an eligible claim pursuant to paragraphs (1) and (4) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

If payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of paragraph (2) or paragraph (3) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or information or modification of an initial submission.

If payment is withheld on all or a portion of a claim by a payer pursuant to paragraph (2) or (3) of this subsection and the provider is not notified within the time frames provided for in those paragraphs, the claim shall be deemed to be overdue.

(8) (a) No payer that has reserved the right to change the premium shall deny payment on all or a portion of a claim because the payer requests documentation or information that is not specific to the health care service provided to the covered person.

(b)No payer shall deny payment on all or a portion of a claim while seeking coordination of benefits information unless good cause exists for the payer to believe that other insurance is available to the covered person. Good cause shall exist only if the payer's records indicate that other coverage exists. Routine requests to determine whether coordination of benefits exists shall not be considered good cause.

(c)In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of this paragraph, the claims payment shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means or on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

(9)An overdue payment shall bear simple interest at the rate of 12% per annum. The interest shall be paid to the health care provider at the time the overdue payment is made. The amount of interest paid to a health care provider for an overdue claim shall be credited to any civil penalty for late payment of the claim levied by the Department of Human Services against a payer that does not reserve the right to change the premium.

(10) With the exception of claims that were submitted fraudulently or submitted by health care providers that have a pattern of inappropriate billing or claims that were subject to coordination of benefits, no payer shall seek reimbursement for overpayment of a claim previously paid pursuant to this section later than 18 months after the date the first payment on the claim was made. No payer shall seek more than one reimbursement for overpayment of a particular claim. At the time the reimbursement request is submitted to the health care provider, the payer shall provide written documentation that identifies the error made by the payer in the processing or payment of the claim that justifies the reimbursement request. No payer shall base a reimbursement request for a particular claim on extrapolation of other claims, except under the following circumstances:

(a)in judicial or quasi-judicial proceedings, including arbitration;

(b)in administrative proceedings;

(c)in which relevant records required to be maintained by the health care provider have been improperly altered or reconstructed, or a material number of the relevant records are otherwise unavailable; or

(d)in which there is clear evidence of fraud by the health care provider and the payer has investigated the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), and referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(11) (a) In seeking reimbursement for the overpayment from the health care provider, except as provided for in subparagraph (b) of this paragraph, no payer shall collect or attempt to collect:

(i)the funds for the reimbursement on or before the 45th calendar day following the submission of the reimbursement request to the health care provider;

(ii) the funds for the reimbursement if the health care provider disputes the request and initiates an appeal on or before the 45th calendar day following the submission of the reimbursement request to the health care provider and until the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section are exhausted; or

(iii) a monetary penalty against the reimbursement request, including but not limited to, an interest charge or a late fee.

The payer may collect the funds for the reimbursement request by assessing them against payment of any future claims submitted by the health care provider after the 45th calendar day following the submission of the reimbursement request to the health care provider or after the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section have been exhausted if the payer submits an explanation in writing to the provider in sufficient detail so that the provider can reconcile each covered person's bill.

(b)If a payer has determined that the overpayment to the health care provider is a result of fraud committed by the health care provider and the payer has conducted its investigation and reported the fraud to the Office of the Insurance Fraud Prosecutor as required by law, the payer may collect an overpayment by assessing it against payment of any future claim submitted by the health care provider.

(12) No health care provider shall seek reimbursement from a payer or covered person for underpayment of a claim submitted pursuant to this section later than 18 months from the date the first payment on the claim was made, except if the claim is the subject of an appeal submitted pursuant to subsection e. of this section or the claim is subject to continual claims submission. No health care provider shall seek more than one reimbursement for underpayment of a particular claim.

e. (1) A health service corporation or its agent, hereinafter the payer, shall establish an internal appeal mechanism to resolve any dispute raised by a health care provider regardless of whether the health care provider is under contract with the payer regarding compliance with the requirements of this section or compliance with the requirements of sections 4 through 7 of P.L.2005, c.352 (C.17B:30-51 through C.17B:30-54). No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of an appeal pursuant to this subsection. The payer shall conduct the appeal at no cost to the health care provider.

A health care provider may initiate an appeal on or before the 90th calendar day following receipt by the health care provider of the payer's claims determination, which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance which shall describe the type of substantiating documentation that must be submitted with the form. The payer shall conduct a review of the appeal and notify the health care provider of its determination on or before the 30th calendar day following the receipt of the appeal form. If the health care provider is not notified of the payer's determination of the appeal within 30 days, the health care provider may refer the dispute to arbitration as provided by paragraph (2) of this subsection.

If the payer issues a determination in favor of the health care provider, the payer shall comply with the provisions of this section and pay the amount of money in dispute, if applicable, with accrued interest at the rate of 12% per annum, on or before the 30th calendar day following the notification of the payer's determination on the appeal. Interest shall begin to accrue on the day the appeal was received by the payer.

If the payer issues a determination against the health care provider, the payer shall notify the health care provider of its findings on or before the 30th calendar day following the receipt of the appeal form and shall include in the notification written instructions for referring the dispute to arbitration as provided by paragraph (2) of this subsection.

The payer shall report annually to the Commissioner of Banking and Insurance the number of appeals it has received and the resolution of each appeal.

(2)Any dispute regarding the determination of an internal appeal conducted pursuant to paragraph (1) of this subsection may be referred to arbitration as provided in this paragraph. The Commissioner of Banking and Insurance shall contract with a nationally recognized, independent organization that specializes in arbitration to conduct the arbitration proceedings.

Any party may initiate an arbitration proceeding on or before the 90th calendar day following the receipt of the determination which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance. No dispute shall be accepted for arbitration unless the payment amount in dispute is $1,000 or more, except that a health care provider may aggregate his own disputed claim amounts for the purposes of meeting the threshold requirements of this subsection. No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of arbitration pursuant to this subsection.

(3)The arbitrator shall conduct the arbitration proceedings pursuant to the rules of the arbitration entity, including rules of discovery subject to confidentiality requirements established by State or federal law.

(4)An arbitrator's determination shall be:

(a)signed by the arbitrator;

(b)issued in writing, in a form prescribed by the Commissioner of Banking and Insurance, including a statement of the issues in dispute and the findings and conclusions on which the determination is based; and

(c)issued on or before the 30th calendar day following the receipt of the required documentation.

The arbitration shall be nonappealable and binding on all parties to the dispute.

(5)If the arbitrator determines that a payer has withheld or denied payment in violation of the provisions of this section, the arbitrator shall order the payer to make payment of the claim, together with accrued interest, on or before the 10th business day following the issuance of the determination. If the arbitrator determines that a payer has withheld or denied payment on the basis of information submitted by the health care provider and the payer requested, but did not receive, this information from the health care provider when the claim was initially processed pursuant to subsection d. of this section or reviewed under internal appeal pursuant to paragraph (1) of this subsection, the payer shall not be required to pay any accrued interest.

(6)If the arbitrator determines that a health care provider has engaged in a pattern and practice of improper billing and a refund is due to the payer, the arbitrator may award the payer a refund, including interest accrued at the rate of 12% per annum. Interest shall begin to accrue on the day the appeal was received by the payer for resolution through the internal appeals process established pursuant to paragraph (1) of this subsection.

(7)The arbitrator shall file a copy of each determination with and in the form prescribed by the Commissioner of Banking and Insurance.

f.As used in this section, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured health service corporation contract for which the financial obligation for the payment of a claim under the contract rests upon the health service corporation.

g.Any person found in violation of this section with a pattern and practice as determined by the Commissioner of Banking and Insurance shall be liable to a civil penalty as set forth in section 17 of P.L.2005, c.352 (C.17B:30-55).

L.1999,c.154,s.4; amended 2005, c.352, s.12.



Section 17:48E-10.2 - Payment Of Out-of-network Dental Benefits By Health Service Corporation.

17:48E-10.2 Payment of out-of-network dental benefits by health service corporation.

3. a. (1) Except as provided in subsection e. of this section, a health service corporation that makes a dental benefit payment to a covered person for services rendered by an out-of-network dentist shall issue the payment to the covered person in accordance with the time frames set forth in section 4 of P.L.1999, c.154 (C.17:48E-10.1), and shall, within three days of issuing the payment, provide a notification to the out-of-network dentist of the amount and date of the payment and the services for which the payment was made.

(2)In the case of a health service corporation that supplies an administrative services only contract and makes a dental benefit payment to a covered person for services rendered by an out-of-network dentist under that contract, paragraph (1) of this subsection shall not apply, but the health service corporation shall, within three days of issuing the payment, provide a notification to the out-of-network dentist of the amount and date of the payment.

b.A covered person may enter into an agreement with an out-of-network dentist to sign over the dental benefit payment received from the health service corporation to the dentist. The agreement shall:

(1)be in writing;

(2)be signed by the person who is entitled to receive the dental benefit payment from the health service corporation;

(3)be retained by the dentist for at least six years following the date of the most recent payment from the covered person; and

(4)give the covered person at least 10 business days within which to sign over the dental benefit to the dentist.

c.A covered person who agrees to sign over a dental benefit payment in accordance with this section shall comply with the terms of the agreement; except that, if the covered person owes the out-of-network dentist less than the amount of the dental benefit payment, the covered person shall pay the dentist the balance owed to the dentist.

d.A covered person who fails to sign over the dental benefit payment in accordance with subsections b. and c. of this section shall be liable to the out-of-network dentist for payment of attorney fees and costs reasonably incurred by the dentist in enforcing the agreement established pursuant to those subsections.

e. (1) With respect to a health service corporation that makes a dental benefit payment to a covered person for services rendered by an out-of-network dentist, if the covered person assigns, through an assignment of benefits, his right to receive reimbursement to an out-of-network dentist, the health service corporation shall issue the payment for the reimbursement directly to the dentist in the form of a check payable to the dentist, or in the alternative, to the dentist and the covered person as joint payees, with a signature line for each of the payees. Payment shall be made in accordance with section 4 of P.L.1999, c.154 (C.17:48E-10.1). Any payment made only to the covered person rather than the dentist while such an assignment of benefits is in effect shall be considered unpaid, and unless issued to the dentist within the time frames established by section 4 of P.L.1999, c.154 (C.17:48E-10.1), shall be considered overdue and subject to interest charges as provided in that section.

(2)Nothing in this subsection shall be construed to apply to a health service corporation that supplies a self-funded dental services plan or an administrative services only contract for a self-funded dental services plan, when making a dental benefit payment to a covered person for services rendered by an out-of-network dentist under that plan or contract.

L.2003, c.250, s.3; amended 2013, c.83, s.3.



Section 17:48E-11 - Professional Advisory Committee

17:48E-11. Professional Advisory Committee
a. There is created a Professional Advisory Committee which shall be elected by the directors in a manner provided by the bylaws, which shall advise and make recommendations to the board with respect to professional practice and health care issues, including, but not limited to, (1) the eligibility of and reimbursement for medical, surgical, or other health care procedures or services; and (2) the establishing of guidelines for the utilization of health care services and procedures.

b. The advisory committee created pursuant to subsection a. of this section shall be composed of at least five physicians, of whom not less than two shall also be directors, and all of whom shall be participating providers. In the case of a merger of a hospital service corporation and a medical service corporation, the initial advisory committee shall be elected by the board of the merging medical service corporation. Thereafter, all members of the advisory committee shall be elected by the directors, in a manner provided by the bylaws.

L. 1985, c. 236, s. 11, eff. July 15, 1985.



Section 17:48E-12 - Eligible Providers' Services.

17:48E-12 Eligible providers' services.


12. In any contract entered into by a health service corporation, which includes coverage for health care services provided by a physician, coverage shall be deemed to include health care services provided by a registered bio-analytic laboratory or physical therapist, a certified nurse-midwife, a registered professional nurse, or a licensed podiatrist, dentist, optometrist, psychologist or chiropractor, when the provider performs an eligible service within the scope of his practice and for which he is not being compensated by a hospital or other health care facility. The practices of the providers of health care services shall be deemed to be within the provisions of this act and the providers shall have the privileges and benefits in the scope of their practices under this act afforded hereunder to other approved providers of health care services in the scope of their practices.

L.1985,c.236,s.12; amended 2005, c.259, s.28.



Section 17:48E-13 - Approval Of Forms

17:48E-13. Approval of forms
13. No health service corporation shall enter into any contract with a subscriber unless it has filed with the commissioner a copy of the contract or certificate and copies of all applications, riders, and endorsements for use in connection with the issuance or renewal thereof in accordance with the provisions of section 12 of P.L.1995, c.73 (C.17:48E-13.2).

Contract forms shall not be unfair, inequitable, misleading or contrary to law, nor shall they produce rates that are excessive, inadequate or unfairly discriminatory.

L.1985,c.236,s.13; amended 1995,c.73,s.14.



Section 17:48E-13.1 - Health Service Corporation Contract; Compliance

17:48E-13.1. Health service corporation contract; compliance
11. No health service corporation contract subject to the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.) or application for that contract, if a written application is required and is to be made a part of that contract, or a printed rider or an endorsement for use with that contract, shall be delivered or issued for delivery in this State unless its provisions comply with all of the applicable requirements P.L.1985, c.236 (C.17:48E-1 et seq.) and any regulations adopted or guidelines published by the commissioner consistent with the requirements thereof. Any contract, application, rider, or endorsement issued or delivered in this State that is not in compliance with that law or regulations or guidelines shall be deemed to be in compliance with the requirements and shall be interpreted by the courts and among the persons affected by the contract as if that contract form were in compliance with the requirements; except that this provision shall not relieve the health service corporation from any penalty that may be imposed for violation of this act or any other applicable provision of P.L.1985, c.236 (C.17:48E-1 et seq.).

L.1995,c.73,s.11.



Section 17:48E-13.2 - Filing Of Contract Or Related Form

17:48E-13.2. Filing of contract or related form
12. a. Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), any contract subject to the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.), including any application, rider, or endorsement which is made a part of that contract, shall be filed with the commissioner for approval as provided in this section. Any such contract, and any related form, except those certified pursuant to section 13 of this act, shall be filed with the commissioner for approval pursuant to this section.

b. Any contract or related form filed with the commissioner for approval pursuant to this section shall be deemed approved upon the expiration of 60 days after the submission of the form unless disapproved in writing by the commissioner within that time. Any such disapproval shall be based only on the specific provisions of applicable statutes, regulations adopted by the commissioner, or guidelines published by the commissioner as of the effective date of this act, with regard to forms of that type. A disapproved contract or related form may be resubmitted.

c. Any contract or related form submitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 60 days after its submission shall be deemed withdrawn at the expiration of 60 days after the transmittal of the commissioner's specific objections unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 60 day period.

d. A contract or related form, resubmitted in response to the commissioner's objections pursuant to subsection b. of this section, shall be deemed approved upon the expiration of 30 days after its resubmission unless disapproved in writing by the commissioner within that time. No disapproval by the commissioner of a resubmission shall be based on any objection not specified by the commissioner in his initial disapproval of the filing, except that the commissioner may disapprove such form based upon any new provisions introduced in the resubmission or if in addressing the specified objections cited in the commissioner's disapproval transmission, the health service corporation changes or modifies any substantive provisions of the form. Any contract or related form resubmitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 30 days after its submission shall be deemed withdrawn at the expiration of 30 days after the transmittal of the commissioner's specific objections, unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 30 day period.

e. With respect to all types of contracts or related forms required to be filed pursuant to this section and currently on file with and approved by the commissioner upon enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, not later than 180 days after enactment of this act. Any such regulation shall be adopted not later than 180 days after it is proposed. With respect to any type of form not then on file with the commissioner but filed subsequent to the enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, within 120 days after the form is approved or deemed approved by the commissioner pursuant to this section. Any such regulation shall be adopted not later than 180 days after it is proposed. The commissioner may issue bulletins which are interpretive of existing regulations consistent with statutory provisions, with respect to any type of form that may be certified pursuant to section 13 of this act. Nothing in this section shall preclude a health service corporation from filing a certifiable contract or related form for approval by the commissioner.

f. Any such form which is filed with the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

g. For purposes of this section, "days" means calendar days, except that when the last day of any specified time period is a Saturday, Sunday, or State holiday, then the time period shall end on the next following business day. With respect to any specified time period pertaining to correspondence between a health service corporation and the commissioner, the time period shall commence on the date that such correspondence is postmarked or submitted to a private delivery service.

L.1995,c.73,s.12.



Section 17:48E-13.3 - Contract Forms; Certification Memorandum

17:48E-13.3. Contract forms; certification memorandum
13. a. Pursuant to the provisions of this section, a health service corporation authorized to do business in this State may file with the commissioner and use, in accordance with subsection d. of this section, any contract, endorsement or related form that is stipulated by the commissioner to be of a kind or type eligible for file and use pursuant to subsection b. of this section. The form shall be accompanied by a certification memorandum which includes a statement that it is filed in accordance with the provisions of this section, and which is executed by a responsible officer of the health service corporation who certifies that the form being filed is in conformance with the law or regulation applicable to that type or kind of form as specified in a certification form to be determined by the commissioner. If the commissioner determines that the form being filed does not conform with the law or regulation applicable to that type or kind of form, the commissioner shall notify the health service corporation of his objections in writing and may disapprove that form for further use in New Jersey.

b. Contract forms, including related endorsements, riders and application forms, eligible for certification pursuant to this section shall include, but not be limited to, certain categories of individual and group health service corporation contracts which the commissioner shall define by regulation.

c. The certification memorandum shall be signed and acknowledged by a responsible officer of the health service corporation. The acknowledgment by that officer shall be done in the same manner in which documents for recording instruments conveying or affecting interests in real estate in this State must be acknowledged to be eligible for recording, or in such other manner as specified by the commissioner by regulation from time to time.

d. Upon receipt of an acknowledgment from the commissioner that the form and a certification memorandum which conforms to the requirements of this section have been received, the form so submitted may be used by the health service corporation.

e. (1) Improper certification shall subject a health service corporation submitting such improper certification to a fine not to exceed $50,000 and, in addition, a maximum penalty of $1,000 per contract issued on a form determined to be improperly certified pursuant to the provisions of this section. The commissioner shall promulgate a schedule of penalties to be applied pursuant to this section. In determining the amount of any penalty to be imposed, the commissioner shall consider the severity of the violation based upon the potential adverse impact to the public and whether it is the filer's first violation of this section.

(2) If, after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a health service corporation is found by the commissioner to be in violation of this section, the form may be disapproved, and in addition to any other penalties that may be imposed under P.L.1985, c.236 (C.17:48E-1 et seq.), the commissioner may bar that health service corporation from participating in the certification process pursuant to this section for a period not to exceed one year.

f. The commissioner shall hold a hearing annually, or more often, for the purpose of adopting regulations to define the specific forms eligible for certification pursuant to this section. Initial regulations shall be adopted pursuant to this section no later than 180 days after enactment of this act.

g. For purposes of this section:



(1) "a responsible officer of the health service corporation" means a corporate officer of the level of vice president or higher, or of equivalent title within the health service corporation's structure, who is either the actuary of the health service corporation with responsibility for the type of form filed, or the individual with responsibility for managing the form filing process for the health service corporation with regard to the type of form filed; and

(2) "improper certification" means providing any misrepresentation or false statement material to a certification form required pursuant to subsection a. of this section.

L.1995,c.73,s.13.



Section 17:48E-14 - Individual Contract Requirements

17:48E-14. Individual contract requirements
In every individual contract made, issued or delivered in this State:

a. All printed portions shall be plainly printed in type of which the face is not smaller than 10 point;

b. There shall be a brief description of the contract on its first page and on its filing back in type of which the face is not smaller than 14 point;

c. The exceptions of the contract shall appear with the same prominence as the benefits to which they apply; and

d. If the contract contains any provision purporting to make any portion of the articles, constitution or bylaws of the corporation a part of the contract, that portion shall be set forth in full.

L. 1985, c. 236, s. 14, eff. July 15, 1985.



Section 17:48E-15 - Classification Permitted

17:48E-15. Classification permitted
A health service corporation may classify subscribers whereby under specified circumstances a subscriber or covered dependents may pay a participating provider of health care services an amount in addition to that payable by the corporation for those services, and the subscription certificate issued to any subscriber affected thereby shall contain the provisions thereof and shall specify the circumstances.

L. 1985, c. 236, s. 15, eff. July 15, 1985.



Section 17:48E-15.1 - Eligibility For Enrollment In Health Service Corporation

17:48E-15.1.Eligibility for enrollment in health service corporation
3.Notwithstanding any other provision of law to the contrary, a health service corporation shall not consider a person's eligibility for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or the equivalent statute in another state, when determining the person's eligibility for enrollment in, or the provision of benefits under, a health service corporation contract providing hospital or medical expense benefits delivered, issued or executed in this State, or approved for issuance in this State by the Commissioner of Insurance.

L.1995,c.291,s.3.



Section 17:48E-15.2 - Health Service Corporation Contract, Exclusion, Rates, Terms Based On Genetic Information Prohibited

17:48E-15.2. Health service corporation contract, exclusion, rates, terms based on genetic information prohibited

13. Every individual or group health service corporation contract providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall not exclude any person or eligible dependent and shall not establish any rates or terms therefor on the basis of an actual or expected health condition or on the basis of any genetic characteristic. For the purposes of this section, "genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with statistically increased risk of development of a disease, disorder or syndrome.

L.1996,c.126,s.13.



Section 17:48E-16 - Joint Ventures

17:48E-16. Joint ventures
a. A health service corporation of this State may, (1) with the participation of any other corporation licensed pursuant to Title 17 of the Revised Statutes, Title 17B of the New Jersey Statutes, or P.L. 1973, c. 337 (C. 26:2J-1 et seq.), or licensed pursuant to similar statutes of other states, jointly issue individual or group contracts for health care and other benefits, including complete employee welfare and other employee benefit programs, or (2) with the participation of any other corporation, jointly enter into contracts to provide or receive services in connection with the providing of health care or conducting the business of insurance in accordance with the provisions of this act or as permitted by the commissioner. The commissioner may establish any policy nonforfeiture requirements or reserve requirements as he deems necessary. Agreements between a health service corporation and other corporations pursuant to this section may provide for experience rating, if the experience rating is done on an equitable basis between the health service corporation and the other corporations; or for a sharing of the premiums, claims, and expenses by the participating corporations; or subject to regulation by the commissioner, for acceptance or ceding of the whole or portions of risks on a reinsurance basis, except that a health service corporation may not accept risks on a reinsurance basis which it may not accept on a primary basis pursuant to its powers as a health service corporation and may not, under any circumstances, act as a reinsurer of life insurance. Agreements made pursuant to this section shall be filed with and approved by the commissioner before becoming effective.

b. In the case of any joint venture for the sale of insurance with other than an insurer or hospital, medical, or health service corporation licensed to do business in this or any other state, the other partner or partners in the venture shall be licensed to sell insurance as producers pursuant to P.L. 1987, c. 293 (C. 17:22A-1 et seq.).

P.L. 1985, c. 236, s. 16; amended by P.L. 1988, c. 71, s. 2.



Section 17:48E-17 - Expense Limits; Investments; Administrative Services

17:48E-17. Expense limits; investments; administrative services
17. a. No health service corporation shall during any one year disburse more than 10% of the aggregate amount of the payments received from subscribers during that year as expenditures for the soliciting of subscribers, except that during the first year after the issuance of a certificate of authority a health service corporation may so disburse not more than 20% of that amount and during the second year, not more than 15%.

b.No health service corporation shall, during any one year, disburse a sum greater than 20% of the payments received from subscribers during that year as administrative expenses. The term "administrative expenses," as used in this section, shall include all expenditures for nonprofessional services and in general all expenses not directly connected with the furnishing of services or benefits, but not including expenses of soliciting subscribers.

c.The funds of any health service corporation may be invested to the same extent now or hereafter permitted by law for the investment of funds of domestic life insurance companies, including investments as provided in subsection e. of section 3 of P.L.1985, c.236 (C.17:48E-3) in life, health or accident insurance companies or other for-profit subsidiaries such as insurance agencies, suppliers of administrative services only, or any other subsidiaries permitted pursuant to N.J.S.17B:20-4, and for the purpose of engaging in any aspect of its business directly or through one or more subsidiaries or affiliates, including life, health or accident insurance companies.

In calculating the amount of such investments pursuant to N.J.S. 17B:20-4, investments in health maintenance organizations shall be excluded.

d.A health service corporation may supply administrative services only, and may supply administrative services either directly or through a subsidiary or affiliate.

e.(Deleted by amendment, P.L.1988, c.71.)

f.(Deleted by amendment, P.L.1988, c.71.)

L.1985,c.236,s.17; amended 1988, c.71, s.3; 1992, c.21; 1998, c.132.



Section 17:48E-17.1 - Two Special Contingent Surplus Accounts

17:48E-17.1. Two special contingent surplus accounts
5. a. Every health service corporation shall accumulate and maintain during each calendar year two separate special contingent surplus accounts, one for its individual contracts and one for its other activities.

b. Every health service corporation shall accumulate and maintain a special contingent surplus for each account over and above its reserves and liabilities at the rate of 2% annually of its net premium income until that surplus is not less than $1,250,000.00 in each account. The special contingent surplus in each account shall be accumulated to and maintained at an amount not less than 2 1/2% of the net premium income received during that year, as determined by reference to the statement of financial condition filed pursuant to section 36 of P.L.1985, c.236 (C.17:48E-36). The commissioner may increase the minimum amount of special contingent surplus which shall be maintained pursuant to this subsection to an amount not exceeding 5% of the net premium income received during the preceding year. No method of accumulation as herein provided shall be deemed to supersede any provision of subsection c. of this section. In the case of any health service corporation which was created by the merger of a medical service corporation established pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.) and a hospital service corporation created pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), in calculating the proportional allocation of any deficit or surplus between group and individual contracts at the time the separate surplus accounts are created, the corporation shall allocate based on its determination of the proportional contributions of individual and group business to any surplus or deficit during the period between January 1 of the calendar year in which the health service corporation commenced doing business as a health service corporation until the effective date of P.L.1988, c.71. The assumptions upon which the allocations are based shall be certified as reasonable by an independent actuary.

c. Every health service corporation established as of the effective date of P.L.1988, c.71 shall file a recovery plan with the commissioner for meeting the surplus amount requirements established by subsection b. of this section and which establishes a time period within which the corporation will meet those requirements. The time period established in the plan shall not exceed eight years and shall provide for the reduction to 0% of the deficit in the special contingent surplus account for its group and other activities by the end of four years from the effective date of P.L.1988, c.71; and for the reduction to 0% of the special individual contingent surplus account by the end of five years from the effective date of P.L.1991, c.208 through the dedication of five approximately equal amounts annually during each year of the five-year period. The commissioner shall take all necessary action to assure that individual rates are actuarially adequate to achieve this purpose. The plan shall be subject to the approval of the commissioner, who shall approve it within 60 days after it has been filed if he believes it to be reasonable. If the commissioner does not approve a plan filed under this subsection within 60 days of its submission, he shall issue findings and conclusions with respect to the reasonableness of the plan.

d. Whenever the special contingent surplus for either group contracts or individual contracts is an amount which is less than 2 1/2% to 5% of the earned premium of the group or individual business, as the case may be, at the discretion of the commissioner, the health service corporation shall, without regard to any other rate increase provided for or required by law or any rate increase which may have previously been taken pursuant to this subsection, and with the approval of the commissioner, commence within 90 days the implementation of rate increases for the group or individual contracts, as the case may be, which increases shall be sufficient to cause the amount of the special contingent surplus to equal an amount which is not less than 5% of the earned premium of the group or individual business within one year of the increase.

e. After the end of the recovery plan for the reduction to 0% of the deficit on the individual special contingent surplus account pursuant to subsection c. of this section, a health service corporation, which was created by the merger of a medical service corporation and a hospital service corporation, shall not be required to augment the surplus account allocable to individual contracts with any monies from the surplus account of group contracts, or from any corporate assets or any other source other than net earnings from individual contracts, nor shall it be required to augment the surplus account allocable to group contracts with any monies from the surplus account of individual contracts or from any corporate assets or any other source other than net earnings from group contracts, except that the commissioner may require the health service corporation to augment the earnings or surplus account allocable to individual contracts in the amount of any provider differential furnished for this purpose approved by the Hospital Rate Setting Commission pursuant to section 18 of P.L.1971, c.136 (C.26:2H-18).

f. Nothing in this section nor in P.L.1985, c.236 (C.17:48E-1 et seq.) shall abrogate the responsibilities of corporate officers with regard to the reporting of financial condition pursuant to section 36 of P.L.1985, c.236 (C.17:48E-36), nor shall any provision of P.L.1988, c.71 or P.L.1985, c.236 (C.17:48E-1 et seq.) be construed to limit the authority of the commissioner to require compliance with statutory capital, surplus or reserve requirements for a subsidiary or affiliate of a health service corporation, or for any reinsurance activities to be undertaken by a health service corporation.

L.1988,c.71,s.5; amended 1989,c.295,s.1; 1991,c.208,s.22.



Section 17:48E-17.2 - Special Contingent Surplus Required For Health Service Corporation

17:48E-17.2. Special contingent surplus required for health service corporation
8. Notwithstanding the provisions of section 5 of P.L.1988, c.71 (C.17:48E-17.1) or any other provision of law to the contrary, on or after December 31, 1996 or the date on which the commissioner deems that health service corporations have met the purpose of section 5 of P.L.1988, c.71 (C.17:48E-17.1) on its group and other activities, excluding individual business, whichever date is earlier, no health service corporation shall commence or continue to transact group business or other activities, excluding individual business, in this State unless its special contingent surplus for its group and other activities, excluding contingent surplus for individual contracts, meets the financial requirements set forth in sections 2 through 4 of P.L.1993, c.235 (C.17B:18-68 through C.17B:18-70). For purposes of this section, "special contingent surplus" shall have the same meaning as surplus in applying the requirements set forth in sections 2 through 4 of P.L.1993, c.235 (C.17B:18-68 through C.17B:18-70).

L.1993,c.235,s.8.



Section 17:48E-18 - Annual Contract, Renewal; Family Coverage

17:48E-18. Annual contract, renewal; family coverage
a. Every individual contract made by a health service corporation shall provide coverage for a specified period of not less than one year, and no contract shall be made providing for the inception of coverage at a date later than one year after the actual date of the making of the contract, without the prior approval of the commissioner. The contract may provide that it shall be automatically renewed from year to year unless there shall have been at least 30 days' prior written notice of termination by either the subscriber or the health service corporation. In the absence of fraud or material misrepresentation in the application for a contract or for reinstatement, no contract with an individual subscriber shall be terminated by the health service corporation unless all contracts of the same type, in the same group or covering the same classification of persons are terminated under the same conditions.

b. No contract between a health service corporation and a subscriber shall entitle more than one person to coverage, except that a contract issued as a family contract may provide that coverage will be furnished to a husband and wife, or husband, wife and their dependent child or children, or the subscriber and his, or her, dependent child or children. Adult dependents of a subscriber may also be included for coverage under the contract of the subscriber.

L. 1985, c. 236, s. 18, eff. July 15, 1985.



Section 17:48E-19 - Provisions Of Subscription Certificates

17:48E-19. Provisions of subscription certificates
Every individual contract entered into between a health service corporation and a subscriber shall be in writing and a certificate stating the terms and conditions thereof shall be furnished to the subscriber to be kept by him. No subscription certificate shall be made, issued or delivered in this State unless it contains the following provisions:

a. A statement of the contract rate, or amount payable to the health service corporation by or on behalf of the subscriber for the period of coverage and of the time or times at which, and the manner in which, the amount is to be paid; and a provision requiring 30 days' written notice to the subscriber before any change in the contract, including a change in the amount of the subscription rate, shall take effect;

b. A statement of the nature of the health services to be furnished or paid for and the period during which they will be furnished or paid for; and, if there are any services to be excepted, or any benefits to be limited, a detailed statement of the exceptions or limitations printed as hereinafter specified;

c. A statement of the terms and conditions, if any, upon which the contract may be amended on approval of the commissioner or canceled, or otherwise terminated, at the option of either party. Any notice to the subscriber shall be sent by mail to the subscriber's address as shown at the time on the health service plan's records, except that, in the case of persons for whom payment under their contracts is made through a remitting agent, notice may be sent to the remitting agent, in which case it shall be the responsibility of the remitting agent to notify the subscriber. The notice shall be sent at least 30 days before the amendment, cancellation or termination of the contract takes effect. A rider or endorsement accompanying the notice, and amending the rates or other provisions of the contract, shall be deemed to be a part of the contract as of the effective date of the rider or endorsement;

d. A statement that the contract includes the endorsements thereon and attached papers, if any, and contains the entire contract;

e. A statement that no statement by the subscriber in his application for a contract shall void the contract or be used in any legal proceeding thereunder, unless the application or an exact copy thereof is included in or attached to the contract, and that no agent or representative of the health service corporation, other than an officer or officers designated therein, is authorized to change the contract or waive any of its provisions;

f. A statement that if the subscriber defaults in making any payment under the contract, the subsequent acceptance of a payment by the health service corporation or by one of its duly authorized agents shall reinstate the contract, but with respect to sickness and injury may cover any sickness as may be first manifested more than 10 days after the date of the acceptance;

g. A statement of the period of grace, which shall not be less than 10 days, allowed the subscriber for making any payment due under the contract; and

h. A contract may contain a provision that all health services furnished or paid for by a hospital service corporation shall be in accordance with the accepted medical practices in the community at the time, but the health service corporation shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any provider of health care services in the course of rendering health care services to subscribers.

L. 1985, c. 236, s. 19, eff. July 15, 1985.



Section 17:48E-20 - Coverage For Newborn Child

17:48E-20. Coverage for newborn child
a. Family type individual contracts shall provide that the coverage applicable for children shall be payable with respect to a newly-born child of the subscriber, or his or her spouse, from the moment of birth. Coverage for newly-born children shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and abnormalities. If a subscription payment is required to provide coverage for a child, the contract may require that notification of birth of a newly-born child and the required payment must be furnished to the health service corporation within 31 days after the date of birth in order to have the coverage continue beyond such 31-day period.

b. Nonfamily type individual contracts which provide for coverage to the subscriber but not to family members or dependents of that subscriber shall also provide coverage to newly-born children of the subscriber, which shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital abnormalities, if application therefor and payment of the required subscription amount are made to include in the contract the coverage described in subsection a. of this section within 31 days from the date of birth of a newborn child.

L. 1985, c. 236, s. 20, eff. July 15, 1985.



Section 17:48E-21 - Coverage For Former Spouse

17:48E-21. Coverage for former spouse
Whenever, pursuant to the provisions of an individual contract issued by a health service corporation, the former spouse of a named subscriber under a contract is no longer entitled to coverage as an eligible dependent by reason of divorce, separate coverage for the former spouse shall be made available by the health service corporation on an individual basis under the following conditions:

a. Application for coverage shall be made to the health service corporation by or on behalf of the former spouse no later than 31 days following the date his or her coverage under the prior contract terminated.

b. No new evidence of insurability shall be required in connection with the application for coverage but any health exception, limitation or exclusion applicable to the former spouse under the prior coverage may, at the option of the health service corporation, be carried over to the new coverage.

c. The effective date of the new coverage shall be the day following the date on which the former spouse's coverage under the prior contract terminated.

d. The benefits provided under the coverage offered to the former spouse shall be at least equal to the basic benefits provided in contracts then being offered by the health service corporation to new individual nongroup applicants of the same age and family status.

L. 1985, c. 236, s. 21, eff. July 15, 1985.



Section 17:48E-22 - Coverage For Child With Intellectual Disability, Physical Handicap.

17:48E-22 Coverage for child with intellectual disability, physical handicap.

22.Coverage of an unmarried child, covered prior to attainment of age 19 by an individual contract under which coverage terminates at a specified age, who is incapable of self-sustaining employment by reason of intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon the subscriber for support and maintenance, shall not terminate while the contract remains in force and the dependent remains in that condition, if the subscriber has within 31 days of the dependent's attainment of the termination age submitted proof of the dependent's incapacity as described herein. The provisions of this section shall not apply retrospectively or prospectively to require a health service corporation to insure as a covered dependent any child with an intellectual disability or physical handicap of the applicant where the contract is underwritten on evidence of insurability based on health factors required to be set forth in the application. A contract heretofore or hereafter issued may, however, specifically exclude such child with an intellectual disability or physical handicap from coverage.

L.1985, c.236, s.22; amended 2010, c.50, s.7.



Section 17:48E-22.1 - Health Service Corporations To Offer Basic Health Care Contracts

17:48E-22.1. Health service corporations to offer basic health care contracts
Every health service corporation authorized to do business in this State shall offer for sale individual and group basic health care contracts in accordance with accepted underwriting standards for payment of benefits to each person covered thereunder.

L.1991,c.187,s.54.



Section 17:48E-22.2 - Provisions Of Basic Health Care Contract

17:48E-22.2. Provisions of basic health care contract
55. a. A basic health care contract offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1) shall provide:

(1) Basic hospital expense coverage for a period of 21 days in a benefit year for each covered person for expenses incurred for medically necessary treatment and services rendered as a result of injury or sickness, including:

(a) Daily hospital room and board, including general nursing care and special diets;

(b) Miscellaneous hospital services, including expenses incurred for charges made by the hospital for services and supplies which are customarily rendered by the hospital and provided for use only during any period of confinement;

(c) Hospital outpatient services consisting of hospital services on the day surgery is performed; hospital services rendered within 72 hours after accidental injury; and X-ray and laboratory tests to the extent that benefits for such services would have been provided if rendered to an inpatient of the hospital;

(2) Basic medical-surgical expense coverage for each covered person for expenses incurred for medically necessary services for treatment of injury or sickness for the following:

(a) Surgical services;



(b) Anesthesia services consisting of administration of necessary general anesthesia and related procedures in connection with covered surgical services rendered by a physician other than the physician performing the surgical services;

(c) In-hospital services rendered to a person who is confined to a hospital for treatment of injury or sickness other than that for which surgical care is required;

(3) Maternity benefits, including cost of delivery and prenatal care;



(4) Out-of-hospital physical examination, including related X-rays and diagnostic tests, on the following basis:

(a) For covered minors of less than two years of age, up to six examinations during the first two years of life; for covered minors of two years of age or older, one examination at age 3, 6, 9, 12, 15 and 18 years;

(b) For covered adults of less than 40 years of age, one examination every five years; for covered adults 40 or more years of age but less than 60 years of age, one examination every three years; and for covered adults 60 years of age or older, one examination every two years.

Notwithstanding the provisions of this section to the contrary, a health service corporation may provide alternative benefits or services from those required by this subsection if they are approved by the Commissioner of Insurance and are within the intent of this amendatory and supplementary act.

b. (1) No person who is eligible for coverage under Medicare pursuant to Pub. L. 89-97 (42 U.S.C. s.1395 et seq.) shall be a covered person under a contract required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1).

(2) A health service corporation shall not sell a contract required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1) to a group which was covered by health benefits or health insurance any time during the 12-month period immediately preceding the effective date of coverage.

c. (1) Contracts required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1) may contain or provide for coinsurance or deductibles, or both; except that no deductible shall be payable in excess of a total of $250 by an individual or family unit during any benefit year, no coinsurance shall be payable in excess of a total of $500 by an individual or family unit during any benefit year, and neither coinsurance nor deductibles shall apply to physical examinations or maternity benefits covered pursuant to paragraphs (3) or (4) of subsection a. of this section.

(2) Managed care systems may be utilized for coverages required to be offered pursuant to this section, subject to the review and approval of the Commissioner of Insurance.

d. Notwithstanding any other law to the contrary, a health service corporation shall file copies of all forms of contracts required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1) for approval with the Commissioner of Insurance at least 60 days prior to becoming effective. Unless disapproved by the commissioner prior to its effective date specifying in what respects the form is not in compliance with the standards set forth in this subsection, any such contract form filed with the commissioner shall be deemed approved as of its effective date, provided, however, that contract forms shall be effective only with respect to those contract form filings which are accompanied by an explanation and identification of the changes being made on a form prescribed by the commissioner. In his discretion, the commissioner may waive the 60-day waiting period or any portion thereof.

Contract forms shall not be unfair, inequitable, misleading or contrary to law, nor shall they produce rates that are excessive, inadequate or unfairly discriminatory.

e. Notwithstanding any other law to the contrary, a health service corporation shall file all rates and supplementary rate information and all changes and amendments thereof for the contracts required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1) for approval with the commissioner at least 60 days prior to becoming effective. Unless disapproved by the commissioner prior to their effective date specifying in what respects the filing is not in compliance with the standards set forth in this subsection, any such rates, supplementary rate information, changes or amendments filed with the commissioner shall be deemed approved as of their effective date. In his discretion, the commissioner may waive the 60-day waiting period or any portion thereof.

Rates shall not be excessive, inadequate or unfairly discriminatory.



f. The commissioner shall issue regulations to establish minimum standards for loss ratios under contracts required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1).

g. Notwithstanding any provision of law to the contrary, a health service corporation shall not be required, in regard to contracts required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1), to provide mandatory health care benefits or provide benefits for services rendered by providers of health care services as otherwise required by law.

h. The commissioner shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this section and section 54 of P.L.1991, c.187 (C.17:48E-22.1), including standards for terms and conditions of contracts required to be offered pursuant to this section and section 54 of P.L.1991, c.187 (C.17:48E-22.1) and schedules of benefits for coverages provided for in subsection a. of this section.

i. Every health service corporation shall report annually on or before March 1 to the Department of Insurance the number of individual and group contracts required to be offered pursuant to section 54 of P.L.1991, c.187 (C.17:48E-22.1) that were sold in the preceding calendar year and the number of persons covered under each type of contract. The department shall compile and analyze this information and shall report annually on or before July 1 its findings and any recommendations it may have to the Governor and the Legislature.

L.1991,c.187,s.55..



Section 17:48E-23 - Group Contracts

17:48E-23. Group contracts
a. A health service corporation may issue to a policyholder a group contract, covering at least two employees or members at the date of issue, if it conforms to the following description:

(1) A contract issued to an employer or to the trustees of a fund established by one or more employers, or issued to a labor union or to an association formed for purposes other than obtaining a group contract, or issued to the trustees of a fund established by one or more labor unions, or by one or more employers and one or more labor unions, covering employees and members of associations and labor unions; or

(2) A contract issued to cover any other group which the commissioner determines may be covered in accordance with sound underwriting principles.

b. Benefits may be provided for one or more members of the families or one or more dependents of persons who may be covered under a group contract referred to in paragraph (1) or (2) of subsection a. of this section.

L. 1985, c. 236, s. 23, eff. July 15, 1985.



Section 17:48E-24 - Provisions Of Group Contract Forms

17:48E-24. Provisions of group contract forms
a. Every group contract entered into by a health service corporation with any policyholder shall be in writing and a contract form stating the terms and conditions thereof shall be furnished to the policyholder to be kept by him. No group contract form shall be used unless it contains the following provisions:

(1) A statement of the contract rate payable to the health service corporation by or on behalf of the policyholder for the original period of coverage, the time or times at which, and the manner in which the contract rate due is to be paid, and the basis, if any, on which the rate may subsequently be adjusted;

(2) A provision that all contract rates due under the contract shall be paid by the policyholder, or by the designated representative of the policyholder, to the health service corporation on or before the due date thereof or within a period of grace as may be specified therein;

(3) A statement of the nature of the coverage to be provided and the period during which it will be provided, and, if there are any exclusions from coverage, a detailed statement of these exclusions;

(4) A provision that the contract, any endorsements or riders thereto, the application of the policyholder in whose name the contract is issued, a copy of which shall be attached to the contract, and the individual applications, if any, of the employees or members shall constitute the entire contract between the parties and that all statements contained in any application for coverage shall be deemed representations and not warranties;

(5) A provision that there shall be issued to the policyholder, for delivery to the employee or member, a certificate or other document which sets forth or summarizes the essential features of the coverage, including the time, place and method for making claims for benefits;

(6) A provision that all new employees or new members, as the case may be, in the groups or classes eligible for the coverage shall be added to the eligible groups or classes; and

(7) A statement of the terms and conditions, if any, upon which the contract may be terminated or amended. Any notice to the policyholder shall be effective if sent by mail to the policyholder's address as shown at the time on the corporation's records. The notice to the policyholder as herein required shall be sent at least 30 days before the termination or amendment of the contract takes effect.

b. A group contract may contain a provision that all health services furnished or paid for by a health service corporation shall be in accordance with the accepted medical practices in the community at the time, but the health service corporation shall not be liable for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any provider of health care services in the course of rendering health care services to covered persons.

c. A health service corporation may classify employees or members under a group contract whereby under specified circumstances the employee or member or their covered dependents may pay a participating provider of health care services an amount in addition to that payable by the corporation for those services, and the group contract issued to the policyholder whose employees or members are affected thereby shall contain the provisions thereof and shall specify the circumstances.

L. 1985, c. 236, s. 24, eff. July 15, 1985.



Section 17:48E-25 - "Employee" Coverage

17:48E-25. "Employee" coverage
The group contract may provide that the term "employee" shall include as employees of a single employer the employees of one or more subsidiary corporations and the employees, individual proprietors and partners of affiliated corporations, proprietorships and partnerships, if the business of the employer and those corporations, proprietorships or partnerships is under common control through stock ownership, contract or otherwise. The contract may provide that the term "employees" includes the individual proprietor or partners of an individual proprietorship or a partnership. The contract may provide that the term "employees" shall include retired employees. A contract issued to trustees may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with the trusteeship. A contract issued to the trustees of a fund established by the members of an association of employers may provide that the term "employees" shall include the employees of the association.

L. 1985, c. 236, s. 25, eff. July 15, 1985.



Section 17:48E-26 - Experience Rating

17:48E-26. Experience rating
a. A group contract, covering at least two employees or members, may provide for the adjustment of the rate of premium of insurance based on past or projected experience, and may include those claim costs and utilization trend factors which the health service corporation deems necessary in its discretion. No health service corporation shall use any form of experience rating plan until it shall have filed with the commissioner the formulas to be used and the classes or groups to which they are to apply. The commissioner may disapprove the formulas or classes at any time if he finds that the rates produced thereby are excessive, inadequate or unfairly discriminatory or that the formulas or classes are such as to prejudice the interests of persons who are eligible for coverage under contracts with the health service corporation which are not subject to experience rating.

b. Except for those rating formulas applicable to groups the employees or members of which are located in more than one state and which are underwritten in participation with other corporations of other states, no rating formula shall be approved by the commissioner, unless it provides that the experience rated groups will be assessed a reasonable charge for all individual contracts. This assessment will continue to apply as long as any reduced payment rate calculated and approved for the purpose of this subsection applies to the corporation pursuant to the provisions of subparagraph (2) of subsection b. of section 18 of P.L. 1971, c. 136 (C. 26:2H-18). A rating formula may provide for the allowance of an equitable discount in the event that the policyholder agrees to perform certain administrative and record keeping functions in connection with the routine maintenance of the group account.

c. Nothing in this section shall preclude a health service corporation from incorporating in the rating formulas those claim cost and utilization trend factors which it deems necessary in its discretion, so long as the rates produced are self-supporting and the formulas for classes do not prejudice the interests of persons who are eligible for coverage under contracts with the health service corporation which are not subject to experience rating.

d. Notwithstanding the provisions of subsection c. of this section, a health service corporation may increase rates for hospitalization benefits under all individual or group contracts issued by the corporation which are not experience rated at any time following an increase in hospital payment rates by the Hospital Rate Setting Commission established pursuant to section 5 of P.L. 1978, c. 83 (C. 26:2H-4.1). The contract rate increases permitted pursuant to this subsection shall reflect the increases in hospital payment rates which are not reflected or anticipated in the contract rates for the increases and which are not offset by savings in other benefit provisions under the contract. Beginning 180 days following the effective date of this act and at the end of every calendar quarter thereafter, a health service corporation shall file notice with the commissioner, in a form approved by the commissioner, of any proposed change in its rates for coverage under individual contracts issued by the corporation. Unless the rates are disapproved by the commissioner on or before the day the rates are to become effective, which shall be no later than 20 days following the filing, they shall be deemed to be approved. In his discretion, the commissioner may waive the 20 day period, or any portion thereof.

P.L. 1985, c. 236, s. 26; amended by P.L. 1988, c. 71, s. 4.



Section 17:48E-27 - Rate Schedule Filing

17:48E-27. Rate schedule filing
27. No health service corporation shall issue individual contracts until it has made an informational filing with the commissioner, pursuant to the provisions of this act, of a full schedule of rates which are to apply to those contracts. The rates shall be formulated so that the anticipated minimum loss ratio for a contract form shall not be less than 75% of the premium. The health service corporation shall submit with its rate filing supporting data that the corporation is in compliance with the anticipated loss ratio requirement. The supporting data and certification required pursuant to subsection e. of section 8 of P.L.1992, c.161 (C.17B:27A-9) shall satisfy the requirements of this section.

L.1985,c.236,s.27, amended 1988,c.71,s.6; 1992,c.161,s.19.



Section 17:48E-27.1 - Individual Contract Rate Changes

17:48E-27.1. Individual contract rate changes
7. A health service corporation shall make an informational filing of any change in its rates for coverage under individual contracts which are not experience rated, along with supporting information as required pursuant to subsection e. of section 8 of P.L.1992, c.161 (C.17B:27A-9), prior to the rates becoming effective.

L.1988,c.71,s.7; amended 1992,c.161,s.20.



Section 17:48E-28 - Group Coverage For Newborn Child

17:48E-28. Group coverage for newborn child
a. Family type group coverage shall provide that the coverage applicable for children shall be payable with respect to a newly-born child of the subscriber, or his or her spouse, from the moment of birth. The coverage for newly-born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and abnormalities. If a subscription payment is required to obtain coverage for a child, the contract may require that notification of birth of a newly-born child and the required payment shall be furnished to the health service corporation within 31 days after the date of birth in order to have the coverage continue beyond that 31-day period.

b. Non-family type group coverage, other than under contracts which provide no dependent coverage whatsoever for the subscriber's class, shall also provide coverage for newly-born children of the subscriber, which coverage shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and abnormalities, if application therefor and payment of the required subscription amount are made to include in the contract the coverage described in subsection a. of this section within 31 days from the date of birth of a newborn child.

L. 1985, c. 236, s. 28, eff. July 15, 1985.



Section 17:48E-29 - Nongroup Coverage For Former Spouse

17:48E-29. Nongroup coverage for former spouse
Whenever, pursuant to the provisions of a group contract issued by a health service corporation, the former spouse of an employee or member of a policyholder under a group contract is no longer entitled to coverage as an eligible dependent by reason of divorce, separate coverage for the former spouse shall be made available by the health service corporation on an individual nongroup basis under the following conditions:

a. Application for the nongroup coverage shall be made to the health service corporation by or on behalf of the former spouse no later than 31 days following the date his or her coverage under the prior group contract terminated.

b. No new evidence of insurability shall be required in connection with the application for the nongroup coverage but any health exception, limitation or exclusion applicable to the former spouse under the prior coverage may, at the option of the health service corporation, be carried over to the new nongroup coverage.

c. The effective date of the new coverage shall be the day following the date on which the former spouse's coverage under the prior group contract terminated.

d. The benefits provided under the nongroup coverage issued to the former spouse shall be at least equal to the basic benefits provided in contracts then being issued by the health service corporation to new nongroup applicants of the same age and family status.

L. 1985, c. 236, s. 29, eff. July 15, 1985.



Section 17:48E-30 - Group Coverage For Child With Intellectual Disability, Physical Handicap.

17:48E-30 Group coverage for child with intellectual disability, physical handicap.

30.Coverage of an unmarried child, covered prior to attainment of age 19 by a group contract under which coverage terminates at a specified age, who is incapable of self-sustaining employment by reason of intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon the covered employee or member for support and maintenance, shall not terminate while the coverage of the employee or member remains in force and the dependent remains in that condition, if the employee or member has within 31 days of the dependent's attainment of the termination age submitted proof of the dependent's incapacity as described herein. The provisions of this section shall not apply retrospectively or prospectively to require a health service corporation to insure as a covered dependent any child with an intellectual disability or physical handicap of the applicant where the contract is underwritten on evidence of insurability based on health factors required to be set forth in the application. Any contract heretofore or hereafter issued may, however, specifically exclude a child with an intellectual disability or physical handicap from coverage.

L.1985, c.236, s.30; amended 2010, c.50, s.8.



Section 17:48E-30.1 - Coverage For Certain Dependents Until Age 31 By Health Service Corporation.

17:48E-30.1 Coverage for certain dependents until age 31 by health service corporation.

3. a. As used in this section, "dependent" means a subscriber's child by blood or by law who:

(1)is 30 years of age or younger;

(2)is unmarried;

(3)has no dependent of his own;

(4)is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education; and

(5) (a) is not actually provided coverage as a named subscriber, insured, enrollee, or covered person under any other group or individual health benefits plan, group health plan, church plan or health benefits plan, or entitled to benefits under Title XVIII of the Social Security Act, Pub.L.74-271 (42 U.S.C. s.1395 et seq.) at the time the dependent coverage pursuant to this section begins or will begin; and

(b)there is evidence of prior, creditable coverage or receipt of benefits under a benefits plan or by law as set forth in subparagraph (a) of this paragraph.

b. (1) A health service corporation contract that provides coverage for a subscriber's dependent under which coverage of the dependent terminates at a specific age on or before the dependent's 30th birthday, and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et al.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this section of P.L.2008, c.38, shall, upon application of the dependent as set forth in subsection c. of this section, provide coverage to the dependent after that specific age, until the dependent's 31st birthday.

(2)Nothing herein shall be construed to require:

(a)coverage for services provided to a dependent before the effective date of this section of P.L.2008, c.38; or

(b)that an employer or other group policyholder pay all or part of the cost of coverage for a dependent as provided pursuant to this section.

c. (1) A dependent covered by a subscriber's contract, which coverage under the contract terminates at a specific age on or before the dependent's 30th birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's 30th birthday:

(a)within 30 days prior to the termination of coverage at the specific age provided in the contract;

(b)within 30 days after meeting the requirements for dependent status as set forth in subsection a. of this section, when coverage for the dependent under the contract previously terminated; or

(c)during an open enrollment period, as provided pursuant to the contract, if the dependent meets the requirements for dependent status as set forth in subsection a. of this section during the open enrollment period.

(2)(Deleted by amendment, P.L.2008, c.38)

d. (1) Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall consist of coverage which is identical to the coverage provided to that dependent prior to the termination of coverage at the specific age provided in the contract. If coverage is modified under the contract for any similarly situated dependents for coverage prior to the termination of coverage at the specific age provided in the contract, the coverage shall also be modified in the same manner for the dependent.

(2)Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

e. (1) The subscriber's contract may require payment of a premium by the subscriber or dependent, as appropriate, subject to the approval of the Commissioner of Banking and Insurance, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection c. of this section. The premium shall not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the contract prior to the termination of coverage at the specific age provided in the contract.

(2)The applicable portion of the premium previously paid for the dependent's coverage under the contract shall be determined pursuant to regulations promulgated by the Commissioner of Banking and Insurance, based upon the difference between the contract's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier deemed appropriate by the commissioner which provides a substantially similar result.

(3)Payments of the premium may, at the election of the payor, be made in monthly installments.

f.Coverage for a dependent provided pursuant to this section shall be provided until the earlier of the following:

(1)the date upon which the dependent is disqualified for dependent status as set forth in subsection a. of this section;

(2)the date upon which coverage ceases under the contract by reason of a failure to make a timely payment of any premium required under the contract by the subscriber or dependent for coverage provided pursuant to this section. The payment of any premium shall be considered to be timely if made within 30 days after the due date or within a longer period as may be provided for by the contract; or

(3)the date upon which the contract, under which coverage is provided to a dependent, ceases to provide coverage to the subscriber.

Nothing herein shall be construed to permit a health service corporation to refuse a written election for coverage by a dependent pursuant to subsection c. of this section, based upon the dependent's prior disqualification pursuant to paragraph (1) of this subsection, other than a disqualification based on age or lack of evidence of prior, creditable coverage or receipt of benefits.

g.Notice regarding coverage for a dependent as provided pursuant to this section shall be provided to a subscriber by the health service corporation:

(1)in the certificate of coverage or other equivalent document prepared for subscribers and delivered on or about the date of commencement of the subscribers' coverage; and

(2)(Deleted by amendment, P.L.2008, c.38)

(3)in a notice delivered to subscribers on a quarterly basis.

h.This section shall apply to those contracts in which the health service corporation has reserved the right to change the premium.

L.2005, c.375, s.3; amended 2008, c.38, s.31.



Section 17:48E-31 - Family Coverage After Member's Death

17:48E-31. Family coverage after member's death
Any group contract which contains provisions for the payment by the insurer of benefits for members of the family or dependents of a person in the insured group shall provide that, subject to payment of the appropriate premium, family members or dependents are permitted to have coverage continued for at least 180 days after the death of the person in the insured group.

L. 1985, c. 236, s. 31, eff. July 15, 1985.



Section 17:48E-32 - Continuation Of Coverage For Totally Disabled

17:48E-32. Continuation of coverage for totally disabled
A group contract or individual group certificate delivered or issued for delivery in this State which covers employees or members and their dependents for health services on an expense incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that employees or members, whose coverage under the group contract or individual group certificate would otherwise terminate because of termination of employment or membership due to total disability of the employee or member, shall be entitled to continue their health services coverage under that group contract or individual group certificate for themselves and their eligible dependents, subject to all of the group contract's or individual group certificate's terms and conditions applicable to that coverage and subject to the following conditions:

a. Continuation shall only be available to any employee or member who has been continuously covered under the group contract or individual group certificate during the entire three month period ending with the termination.

b. Continuation shall be available for any person who is covered by or eligible for Medicare, subject to any nonduplication of benefits provisions of the group contract or individual group certificate.

c. In addition to hospital, medical-surgical, or major medical benefits, continuation shall include any other health care expense benefits, including dental, vision care, or prescription drug benefits, available through the insured group.

d. An employee or member electing continuation shall pay to the group contract holder or his employer, on a monthly basis in advance, the amount of contribution required by the contract holder or employer, but not more than the group rate for the coverage being continued under the group contract or individual group certificate on the due date of each payment. The employee's or member's written election for continuation, together with the first contribution required to establish contributions on a monthly basis in advance, shall be given to the contract holder or employer within 31 days of the date the employee's or member's coverage would otherwise terminate.

e. Continuation of coverage under the group contract or individual group certificate for any person shall terminate at the first to occur of the following:

(1) Failure of the former employee or member to make timely payment of a required contribution. Termination shall occur at the end of the period for which contributions were made.

(2) The date the employee again becomes employed and eligible for benefits under another group plan providing health care expense benefits, or in the case of a qualified eligible dependent, the date the dependent becomes employed and eligible for those benefits.

(3) The date on which the group contract or individual group certificate is terminated or, in the case of any employee, the date his employer terminates participation under the group contract or individual group certificate; except that: (a) The employee or member shall have the right to become covered under any new group contract or individual group certificate contracted for by the employer, for the balance of the period that he would have remained covered under the prior group certificate in accordance with this act had a termination of a group not occurred;

(b) The minimum level of benefits to be provided by the other group contract or individual group certificate shall be the applicable level of benefits of the prior group contract or individual group certificate reduced by any benefits payable under that prior group contract or individual group certificate; and

(c) The prior group contract or individual group certificate shall continue to provide benefits to the extent of its accrued liability and extension of benefits, but only when replacement occurred.

f. A notification of the continuation privilege shall be included in any individual group certificate or employee booklet.

g. For the purposes of this section, "total disability of an employee or member" exists only while the employee or member (1) is not engaged in and (2) is completely unable, due to sickness or injury or both, to engage in any and every gainful occupation for which the person is reasonably fitted by education, training or experience.

L. 1985, c. 236, s. 32, eff. July 15, 1985.



Section 17:48E-32.1 - Coverage Provided By Health Service Corporation For Subscriber's Child

17:48E-32.1. Coverage provided by health service corporation for subscriber's child
5. a. A health service corporation contract which provides hospital or medical expense benefits under which dependent coverage is available shall not deny coverage for a subscriber's child on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the subscriber's federal tax return; or

(3) The child does not reside with the subscriber or in the health service corporation's service area, provided that, in the case of a managed care plan, the child complies with the terms and conditions of the contract with respect to the use of specified providers.

b. If a child has coverage through a health service corporation contract of a noncustodial parent, the health service corporation shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the subscriber is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the health service corporation shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the contract if the parent who is the subscriber fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the subscriber provides the health service corporation with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.5.



Section 17:48E-32.2 - Requirements Applicable To State Medicaid

17:48E-32.2. Requirements applicable to State Medicaid
6. A health service corporation shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other subscriber.

L.1995,c.288,s.6.



Section 17:48E-33 - Second, Third Surgical Opinions

17:48E-33. Second, third surgical opinions
a. A health service corporation issuing a group or individual contract in accordance with this act, which provides payment for surgical services rendered to a person while confined in a hospital as an inpatient, shall make available benefits for a second surgical opinion for elective surgical procedures which would require an inpatient admission to a hospitaL. In the case of a group contract, benefits for a second surgical opinion shall be available only if requested by the group policyholder.

b. A second surgical opinion program shall provide for payment for the second surgical opinion of an eligible physician and for essential laboratory and x-ray services incidental thereto.

c. If a second surgical opinion does not confirm that the proposed elective surgical procedure is medically advisable, the program shall cover a third surgical opinion in the same manner as the second opinion.

d. A second surgical opinion program may exclude benefits (1) while a patient is confined in a hospital as an inpatient for any surgical procedure not covered by the group or individual contract, and (2) for surgical procedures in the following categories: cosmetic surgery, pregnancy-related surgery, dental surgery, podiatric surgery, and sterilization.

e. If a physician who furnishes a second or third surgical opinion also performs the surgical procedure, the second surgical opinion program need not provide payment for the second or third opinion services.

L. 1985, c. 236, s. 33, eff. July 15, 1985.



Section 17:48E-34 - Alcoholism Treatment Benefits

17:48E-34. Alcoholism treatment benefits
No group or individual contract providing health service coverage shall be delivered, issued, executed, or renewed in this State, or approved for issuance or renewal in this State by the commissioner, unless the contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in connection with the treatment of alcoholism when the treatment is prescribed by a doctor of medicine. Benefits shall be provided to the same extent as for any other sickness under the contract.

Every contract shall include benefits for the treatment of alcoholism as follows:

a. Inpatient or outpatient care in a health care facility licensed pursuant to P.L. 1971, c. 136 (C. 26:2H-1 et seq.);

b. Treatment at a detoxification facility licensed pursuant to section 8 of P.L. 1975, c. 305 (C. 26:2B-14);

c. Confinement as an inpatient or outpatient at a licensed, certified, or State approved residential treatment facility, under a program which meets minimum standards of care equivalent to those prescribed by the Joint Commission on Hospital Accreditation.

Treatment or confinement at any facility shall not preclude further or additional treatment at any other eligible facility, if the benefit days used do not exceed the total number of benefit days provided for any other sickness under the contract.

L. 1985, c. 236, s. 34, eff. July 15, 1985.



Section 17:48E-35 - Reconstructive Breast Surgery Benefits

17:48E-35. Reconstructive breast surgery benefits

35. Every subscription certificate and group and individual contract providing health service coverage, delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the commissioner on or after the effective date of this act, shall provide benefits, following a mastectomy on one breast or both breasts, for reconstructive breast surgery, surgery to restore and achieve symmetry between the two breasts, and the cost of prostheses and, under any contract providing outpatient x-ray or radiation therapy, benefits for outpatient chemotherapy following surgical procedures in connection with the treatment of breast cancer, which shall be included as a part of the outpatient x-ray or radiation therapy benefit. The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium. These benefits shall be provided to the same extent as for any other sickness under the contract.

L.1985,c.236,s.35; amended 1997, c.75, s.3.



Section 17:48E-35.1 - Benefits For Home Treatment Of Hemophilia

17:48E-35.1. Benefits for home treatment of hemophilia
Every group or individual contract providing hospital expense benefits to any subscriber or other person covered thereunder for expenses incurred in connection with the treatment of routine bleeding episodes associated with hemophilia shall provide benefits for expenses incurred in connection with the purchase of blood products and blood infusion equipment required for home treatment of routine bleeding episodes associated with hemophilia when the home treatment program is under the supervision of a State approved hemophilia treatment center. The benefits shall be provided to the same extent as any other sickness under the contract.

As used in this act, "blood product" includes, but is not limited to, Factor VIII, Factor IX and cryoprecipitate; and "blood infusion equipment" includes, but is not limited to, syringes and needles.

Participation in a home treatment program shall not preclude further or additional treatment or care at any eligible facility if the number of home treatments, in accordance with a ratio of home treatments to benefit days established by regulation by the Commissioner of Insurance, does not exceed the total number of benefit days provided for any other sickness under the contract.

L. 1987,c.62,s.2.



Section 17:48E-35.2 - Health Service Corporation Insurance Benefits For Preexisting Condition

17:48E-35.2. Health service corporation insurance benefits for preexisting condition
a. Notwithstanding any other provision of law to the contrary, no group health insurance contract issued by a health service corporation pursuant to the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.), shall contain any provision which denies benefits for a preexisting condition to any person becoming a member of that group if: (1) during the period immediately preceding the person's becoming a member of the group the person was enrolled as a member under another group contract issued by the corporation; and (2) the corporation paid benefits for the condition under the group contract in which the person was previously insured.

b. Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any group contract.

c. This section shall apply to every group contract or policy in which the corporation or insurer has the right to change the premium.

L.1989, c.63, s.3.



Section 17:48E-35.3 - Health Service Corporation To Pay Benefits For Treatment Of Wilm's Tumor

17:48E-35.3. Health service corporation to pay benefits for treatment of Wilm's tumor
Every group or individual health service corporation contract providing hospital or medical expense benefits shall provide benefits to any subscriber or other person covered thereunder for expenses incurred in the treatment of Wilm's tumor, including autologous bone marrow transplants when standard chemotherapy treatment is unsuccessful, notwithstanding that any such treatment may be deemed experimental or investigational. These benefits shall be provided to the same extent as for any other sickness under the contract.

L.1990,c.71,s.3.



Section 17:48E-35.4 - Health Service Corporation Contract, Mammogram Examination Benefits.

17:48E-35.4 Health service corporation contract, mammogram examination benefits.

3. a. No group or individual health service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed, or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, unless the contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the health service corporation of the medical necessity of the additional screening and diagnostic testing.

b.These benefits shall be provided to the same extent as for any other sickness under the contract.

c.The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.1991, c.279, s.3; amended 1999, c.341, s.3; 2004, c.86, s.3; 2013, c.196, s.3.



Section 17:48E-35.5 - Health Service Corporation, Benefits For "Off-label" Drugs Required

17:48E-35.5. Health service corporation, benefits for "off-label" drugs required
4. a. Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et al.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no group or individual health service corporation contract which provides benefits for expenses incurred in prescribing drugs approved by the federal Food and Drug Administration shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in prescribing a drug for a treatment for which it has not been approved by the Food and Drug Administration if the drug is recognized as being medically appropriate for the specific treatment for which it has been prescribed in one of the following established reference compendia:

(1) the American Medical Association Drug Evaluations;



(2) the American Hospital Formulary Service Drug Information;



(3) the United States Pharmacopoeia Drug Information;



or, it is recommended by a clinical study or review article in a major-peer reviewed professional journal.

b. Notwithstanding the provisions of this section, coverage shall not be required for any experimental or investigational drug or any drug which the Food and Drug Administration has determined to be contraindicated for the specific treatment for which the drug has been prescribed. The benefits provided pursuant to this section shall be provided to the same extent as other benefits under the contract for drugs prescribed for a treatment approved by the Food and Drug Administration.

c. This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

d. Any coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

L.1993,c.321,s.4.



Section 17:48E-35.6 - Health Service Corporation, Benefits For Health Promotion

17:48E-35.6. Health service corporation, benefits for health promotion
5. a. Every health service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.1999, c.339, shall provide benefits to any subscriber or other person covered thereunder for expenses incurred in a health promotion program through health wellness examinations and counselling, which program shall include, but not be limited to, the following tests and services:

(1) For all persons 20 years of age and older, annual tests to determine blood hemoglobin, blood pressure, blood glucose level, and blood cholesterol level or, alternatively, low-density lipoprotein (LDL) level and blood high-density lipoprotein (HDL) level;

(2) For all persons 35 years of age or older, a glaucoma eye test every five years;

(3) For all persons 40 years of age or older, an annual stool examination for presence of blood;

(4) For all persons 45 years of age or older, a left-sided colon examination of 35 to 60 centimeters every five years;

(5) For all women 20 years of age or older, a pap smear pursuant to the provisions of section 1 of P.L.1995, c.415 (C.17:48E-35.12);

(6) For all women 40 years of age or older, a mammogram examination pursuant to the provisions of section 3 of P.L.1991, c.279 (C.17:48E-35.4);

(7) For all adults, recommended immunizations; and

(8) For all persons 20 years of age or older, an annual consultation with a health care provider to discuss lifestyle behaviors that promote health and well-being including, but not limited to, smoking control, nutrition and diet recommendations, exercise plans, lower back protection, weight control, immunization practices, breast self-examination, testicular self-examination and seat belt usage in motor vehicles.

Notwithstanding the provisions of this subsection to the contrary, if a physician or other health care provider recommends that it would be medically appropriate for a covered person to receive a different schedule of tests and services than that provided for under this subsection, the health service corporation shall provide payment for the tests or services actually provided, within the limits of the amounts listed in subsection b. of this section.

b.Every individual or group health care contract offered for sale in this State by a health service corporation pursuant to subsection a. of this section shall provide payment for the benefits set forth in subsection a. of this section in an amount which shall not exceed: $125 a year for each person between the ages of 20 to 39, inclusive; $145 a year for each man age 40 and over; and $235 a year for each woman age 40 and over; except that for persons 45 years of age or older, the cost of a left-sided colon examination shall not be included in the above amount; however, no health service corporation shall be required to provide payment for benefits for a left-sided colon examination in excess of $150.

c.The Commissioner of Banking and Insurance, in consultation with the Department of the Treasury, shall annually adjust the threshold amounts provided by subsection b. of this section in direct proportion to the increase or decrease in the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which the adjustment is made.

d.This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

e.The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993,c.327,s.5; amended 1999, c.339, s.3.



Section 17:48E-35.7 - Requirements For Health Service Corporation Providing Benefits For Pharmacy Services.

17:48E-35.7 Requirements for health service corporation providing benefits for pharmacy services.

3. a. Notwithstanding any other provisions of law to the contrary, no group or individual health service corporation contract which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the contract:

(1)Permits the subscriber, at the time of issuance, amendment or renewal, to select benefit coverage allowing the subscriber to choose a pharmacy or pharmacist for the provision of prescription drugs or pharmacy services, provided that any pharmacist or pharmacy selected by the subscriber is registered pursuant to R.S.45:14-1 et seq.;

(2)Provides that no pharmacy or pharmacist shall be denied the right to participate as a preferred provider or as a contracting provider, under the same terms and conditions currently applicable to all other preferred or contracting providers, if the contract provides for coverage by contracted or preferred providers for pharmaceutical services, provided the pharmacy or pharmacist is registered pursuant to R.S.45:14-1 et seq., and accepts the terms and conditions of the contract;

(3)Provides that no copayment, fee, or other condition shall be imposed upon a subscriber selecting a participating or contracting pharmacist or pharmacy that is not also equally imposed upon all subscribers selecting a participating or contracting pharmacist or pharmacy;

(4) (a) Provides that no subscriber shall be required to obtain pharmacy services and prescription drugs from a mail service pharmacy;

(b)Provides for no differential in any copayment applicable to any prescription drug of the same strength, quantity and days' supply, whether obtained from a mail service pharmacy or a non-mail service pharmacy, provided that the non-mail service pharmacy agrees to the same terms, conditions, price and services applicable to the mail service pharmacy; and

(c)Provides that the limit on days' supply is the same whether the prescription drug is obtained from a mail service pharmacy or a non-mail service pharmacy, and that the limit shall not be less than 90 days;

(5)Sets forth the auditing procedures to be used by the health service corporation and includes a provision that any audit shall take place at a time mutually agreeable to the pharmacy or pharmacist and the auditor. No audit by a health service corporation shall include a review of any document relating to any person or prescription plan other than those reimbursable by the health service corporation;

(6)Provides that the health service corporation, or any agent or intermediary thereof, including a third party administrator, shall not restrict or prohibit, directly or indirectly, a pharmacy from charging the subscriber for services rendered by the pharmacy that are in addition to charges for the drug, for dispensing the drug or for prescription counseling. Services rendered by the pharmacy for which additional charges are imposed shall be subject to the approval of the Board of Pharmacy. A pharmacy shall disclose to the purchaser the charges for the additional services and the purchaser's out-of-pocket cost for those services prior to dispensing the drug. A pharmacy shall not impose any additional charges for patient counseling or for other services required by the Board of Pharmacy or State or federal law;

(7)The provisions of P.L.1999, c.395 shall apply to all contracts delivered. issued or renewed on or after the effective date of P.L.1999, c.395.

b.Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any contract.

c.This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the subscriber charge.

L.1993,c.378,s.3; amended 1999, c.395, s.3.



Section 17:48E-35.8 - Benefits For Certain Cancer Treatments

17:48E-35.8. Benefits for certain cancer treatments
3. In addition to benefits provided under regulations adopted pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), a health service corporation shall offer under every group or individual health service corporation contract providing hospital or medical expense benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance, on or after the effective date of this act to provide benefits for the treatment of cancer by dose-intensive chemotherapy/autologous bone marrow transplants and peripheral blood stem cell transplants when performed by institutions approved by the National Cancer Institute or pursuant to protocols consistent with the guidelines of the American Society of Clinical Oncologists. Benefits for such treatment shall be provided to the same extent as for any other illness under the contract.

The offer required pursuant to this section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium. Nothing in this section shall be construed to limit a health service corporation in adjusting premium amounts, or providing for reasonable deductibles or copayments, with respect to benefits provided pursuant to this section.

L.1995,c.100,s.3.



Section 17:48E-35.9 - Coverage For Birth And Natal Care; Health Service Corporation

17:48E-35.9. Coverage for birth and natal care; health service corporation
3. a. Every individual or group contract that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide coverage for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

b. Notwithstanding the provisions of subsection a. of this section, a health service corporation contract that provides coverage for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every health service corporation shall provide notice to policyholders regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the policyholder; (2) the yearly informational packet sent to the policyholder; or (3) January 1, 1996.

L.1995,c.138,s.3.



Section 17:48E-35.10 - Health Service Corporation Contracts, Child Screening, Blood Lead, Hearing Loss; Immunizations.

17:48E-35.10 Health service corporation contracts, child screening, blood lead, hearing loss; immunizations.

1.No health service corporation contract providing hospital or medical expense benefits for groups with greater than 50 persons shall be delivered, issued, executed, or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in the following:

a.Screening by blood lead measurement for lead poisoning for children, including confirmatory blood lead testing as specified by the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1); and medical evaluation and any necessary medical follow-up and treatment for lead poisoned children.

b.All childhood immunizations as recommended by the Advisory Committee on Immunization Practices of the United States Public Health Service and the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1). A health service corporation shall notify its subscribers, in writing, of any change in coverage with respect to childhood immunizations and any related changes in premium. The notification shall be in a form and manner to be determined by the Commissioner of Banking and Insurance.

c.Screening for newborn hearing loss by appropriate electrophysiologic screening measures and periodic monitoring of infants for delayed onset hearing loss, pursuant to P.L.2001, c.373 (C.26:2-103.1 et al.). Payment for this screening service shall be separate and distinct from payment for routine new baby care in the form of a newborn hearing screening fee as negotiated with the provider and facility.

The benefits provided pursuant to this section shall be provided to the same extent as for any other medical condition under the contract, except that a deductible shall not be applied for benefits provided pursuant to this section; however, with respect to a contract that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), a deductible shall not be applied for any benefits provided pursuant to this section which represent preventive care as permitted by that federal law, and shall not be applied as provided pursuant to section 3 of P.L.2005, c.248 (C.17:48E-35.28). This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.1995, c.316, s.1; amended 2001, c.373, s.10; 2005, c.248, s.1; 2012, c.17, s.38.



Section 17:48E-35.11 - Coverage For Diabetes Treatment By Individual Group Health Service Corporation

17:48E-35.11. Coverage for diabetes treatment by individual group health service corporation
3. a. Every individual or group health service corporation contract providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits to any subscriber or other person covered thereunder for expenses incurred for the following equipment and supplies for the treatment of diabetes, if recommended or prescribed by a physician or nurse practitioner/clinical nurse specialist: blood glucose monitors and blood glucose monitors for the legally blind; test strips for glucose monitors and visual reading and urine testing strips; insulin; injection aids; cartridges for the legally blind; syringes; insulin pumps and appurtenances thereto; insulin infusion devices; and oral agents for controlling blood sugar.

b. Each individual or group health service corporation contract shall also provide benefits for expenses incurred for diabetes self-management education to ensure that a person with diabetes is educated as to the proper self-management and treatment of their diabetic condition, including information on proper diet. Benefits provided for self-management education and education relating to diet shall be limited to visits medically necessary upon the diagnosis of diabetes; upon the diagnosis by a physician or nurse practitioner/clinical nurse specialist of a significant change in the subscriber's or other covered person's symptoms or conditions which necessitate changes in that person's self-management; and upon determination of a physician or nurse practitioner/clinical nurse specialist that reeducation or refresher education is necessary. Diabetes self-management education shall be provided by a dietitian registered by a nationally recognized professional association of dietitians or a health care professional recognized as a Certified Diabetes Educator by the American Association of Diabetes Educators or a registered pharmacist in the State qualified with regard to management education for diabetes by any institution recognized by the board of pharmacy of the State of New Jersey.

c. The benefits required by this section shall be provided to the same extent as for any other sickness under the contract.

d. This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

e. The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

f. The Commissioner of Insurance may, in consultation with the Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

L.1995,c.331,s.3.



Section 17:48E-35.12 - Health Service Corporation Contract, Pap Smear Benefits

17:48E-35.12. Health service corporation contract, Pap smear benefits
1.No health service corporation contract providing hospital or medical expense benefits for groups with greater than 50 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting a Pap smear. The benefits shall be provided to the same extent as for any other medical condition under the contract.

As used in this section, and notwithstanding the provisions of this section to the contrary, "Pap smear" means an initial Pap smear and any confirmatory test when medically necessary and as ordered by the covered person's physician and includes all laboratory costs associated with the initial Pap smear and any such confirmatory test.

This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.1995,c.415,s.1; amended 2001, c.227, s.1.



Section 17:48E-35.13 - Health Service Corporation Contract, Prostate Cancer Testing

17:48E-35.13. Health service corporation contract, prostate cancer testing
1. No health service corporation contract providing hospital or medical expense benefits for groups with greater than 49 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act, unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting an annual medically recognized diagnostic examination including, but not limited to, a digital rectal examination and a prostate-specific antigen test for men age 50 and over who are asymptomatic and for men age 40 and over with a family history of prostate cancer or other prostate cancer risk factors.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.1996,c.125,s.1.



Section 17:48E-35.14 - Coverage For Minimum Inpatient Care Following Mastectomy By Individual, Group Health Service Corporation

17:48E-35.14. Coverage for minimum inpatient care following mastectomy by individual, group health service corporation
3. a. Every individual or group health service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall provide coverage for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The contract shall not require a health care provider to obtain authorization from the health service corporation for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the health service corporation under the contract.

The benefits shall be provided to the same extent as for any other sickness under the contract.

The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

b. The Commissioner of Banking and Insurance shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997,c.149,s.3.



Section 17:48E-35.15 - Applicability Of Health Care Quality Act

17:48E-35.15 Applicability of Health Care Quality Act
27. Notwithstanding the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the contract meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.1997,c.192,s.27.



Section 17:48E-35.16 - Coverage For Treatment Of Inherited Metabolic Diseases By Health Service Corporation.

17:48E-35.16 Coverage for treatment of inherited metabolic diseases by health service corporation.

3.No group or individual health service corporation contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the contract provides benefits to each person covered thereunder for expenses incurred in the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.1997,c.338,s.3.



Section 17:48E-35.17 - Health Service Corporation To Cover Certain Audiology, Speech-language Pathology Services.

17:48E-35.17 Health service corporation to cover certain audiology, speech-language pathology services.

2.A health service corporation shall offer to provide group contracts covering audiology and speech-language pathology services rendered by a physician or a licensed audiologist or licensed speech-language pathologist where these services are determined to be medically necessary and are performed or rendered within the scope of practice. Notwithstanding this option for group contracts, all group health insurance contracts shall retain current coverage for audiology and speech-language pathology services. Any reimbursement to licensed audiologists and speech-language pathologists for audiology and speech-language pathology services shall be provided to the same extent that the contract authorizes payment for these services to physicians licensed to practice medicine and surgery.

L.1997,c.419,s.2.



Section 17:48E-35.18 - Coverage For Treatment Of Domestic Violence Injuries By Health Service Corporation.

17:48E-35.18 Coverage for treatment of domestic violence injuries by health service corporation.

3.Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no group or individual health service corporation contract providing hospital or medical expense benefits shall contain any provision which denies benefits for expenses incurred in the treatment of an injury or injuries sustained as the result of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), to a subscriber or other person covered thereunder. Benefits shall be provided to the same extent as for any other treatment under the contract. The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.1998,c.97,s.3.



Section 17:48E-35.19 - Coverage For Certain Dental Procedures For The Severely Disabled Or Child Age Five Or Under By Health Service Corporation

17:48E-35.19. Coverage for certain dental procedures for the severely disabled or child age five or under by health service corporation
3. a. No group or individual health service corporation contract providing hospital or medical benefits shall be delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this amendatory and supplementary act, unless the contract provides benefits to any person covered thereunder who is severely disabled or a child age five or under for expenses incurred for: (1)general anesthesia and hospitalization for dental services; or (2) a medical condition covered by the contract which requires hospitalization or general anesthesia for dental services rendered by a dentist regardless of where the dental services are provided.

b.A group or individual health service corporation contract may require prior authorization of hospitalization for dental services in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

c. This section shall apply to all group or individual health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.1999,c.49,s.3.



Section 17:48E-35.20 - Health Service Corporation To Provide Coverage For Biologically-based Mental Illness.

17:48E-35.20 Health service corporation to provide coverage for biologically-based mental illness.

3.a. Every individual and group health service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act shall provide coverage for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the contract. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the health service corporation cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which the health service corporation determines:

(1)whether a mental health care service meets the medical necessity standard as established by the health service corporation; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the contract.

c.The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.1999,c.106,s.3.



Section 17:48E-35.21 - Coverage For Hemophilia Services By Health Service Corporation

17:48E-35.21. Coverage for hemophilia services by health service corporation
9.Notwithstanding the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the contract meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.2000,c.121,s.9.



Section 17:48E-35.22 - Health Service Corporation To Provide Coverage For Treatment Of Infertility.

17:48E-35.22 Health service corporation to provide coverage for treatment of infertility.

3. a. A health service corporation contract which provides hospital or medical expense benefits for groups with more than 50 persons, which includes pregnancy-related benefits, shall not be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act unless the contract provides coverage for persons covered under the contract for medically necessary expenses incurred in the diagnosis and treatment of infertility as provided pursuant to this section. The health service corporation contract shall provide coverage which includes, but is not limited to, the following services related to infertility: diagnosis and diagnostic tests; medications; surgery; in vitro fertilization; embryo transfer; artificial insemination; gamete intra fallopian transfer; zygote intra fallopian transfer; intracytoplasmic sperm injection; and four completed egg retrievals per lifetime of the covered person. The health service corporation may provide that coverage for in vitro fertilization, gamete intra fallopian transfer and zygote intra fallopian transfer shall be limited to a covered person who: a. has used all reasonable, less expensive and medically appropriate treatments and is still unable to become pregnant or carry a pregnancy; b. has not reached the limit of four completed egg retrievals; and c. is 45 years of age or younger.

For purposes of this section, "infertility" means the disease or condition that results in the abnormal function of the reproductive system such that a person is not able to: impregnate another person; conceive after two years of unprotected intercourse if the female partner is under 35 years of age, or one year of unprotected intercourse if the female partner is 35 years of age or older or one of the partners is considered medically sterile; or carry a pregnancy to live birth.

The benefits shall be provided to the same extent as for other pregnancy-related procedures under the contract, except that the services provided for in this section shall be performed at facilities that conform to standards established by the American Society for Reproductive Medicine or the American College of Obstetricians and Gynecologists. The same copayments, deductibles and benefit limits shall apply to the diagnosis and treatment of infertility pursuant to this section as those applied to other medical or surgical benefits under the contract.

b.A religious employer may request, and a health service corporation shall grant, an exclusion under the contract for the coverage required by this section for in vitro fertilization, embryo transfer, artificial insemination, zygote intra fallopian transfer and intracytoplasmic sperm injection, if the required coverage is contrary to the religious employer's bona fide religious tenets. The health service corporation that issues a contract containing such an exclusion shall provide written notice thereof to each prospective subscriber or subscriber, which shall appear in not less than ten point type, in the contract, application and sales brochure. For the purposes of this subsection, "religious employer" means an employer that is a church, convention or association of churches or any group or entity that is operated, supervised or controlled by or in connection with a church or a convention or association of churches as defined in 26 U.S.C. s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C. s.501(c)(3).

c.This section shall apply to those health service corporation contracts in which the health service corporation has reserved the right to change the premium.

d.The provisions of this section shall not apply to a health service corporation contract which, pursuant to a contract between the health service corporation and the Department of Human Services, provides benefits to persons who are eligible for medical assistance under P.L.1968, c.413 (C.30:4D-1 et seq.), the Children's Health Care Coverage Program under P.L.1997, c.272 (C.30:4I-1 et seq.), the FamilyCare Health Coverage Program under P.L.2000, c.71 (C.30:4J-1 et seq.), or any other program administered by the Division of Medical Assistance and Health Services in the Department of Human Services.

L.2001,c.236,s.3.



Section 17:48E-35.23 - Health Service Corporation To Provide Coverage For Colorectal Cancer Screening.

17:48E-35.23 Health service corporation to provide coverage for colorectal cancer screening.

3.Every health service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any named subscriber or other person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2001,c.295,s.3.



Section 17:48E-35.24 - Health Service Corporation Prescription Drug Plans To Cover Certain Infant Formulas.

17:48E-35.24 Health service corporation prescription drug plans to cover certain infant formulas.

3.A health service corporation which provides hospital or medical expense benefits for expenses incurred in the purchase of prescription drugs under a contract that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits under the contract for expenses incurred in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The benefits shall be provided to the same extent as for any other prescribed items under the contract.

This section shall apply to those health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2001,c.361,s.3.

17:48E-35.25 Contract issued under C.17:48E-1 et seq. required to cover certain out-of-network services.

9.Notwithstanding the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the contract meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.2001,c.367,s.9.



Section 17:48E-35.25 - Contract Issued Under C.17:48e-1 et Seq. Required To Cover Certain Out-of-network Services.

17:48E-35.25 Contract issued under C.17:48E-1 et seq. required to cover certain out-of-network services.

9.Notwithstanding the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.) to the contrary, no individual or group contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the contract meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.2001,c.367,s.9.



Section 17:48E-35.26 - Health Service Corporation To Offer Coverage For Domestic Partner.

17:48E-35.26 Health service corporation to offer coverage for domestic partner.

49.A health service corporation that provides hospital or medical expense benefits under a contract that is delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

This section shall apply to those contracts in which the health service corporation has reserved the right to change the premium.

L.2003,c.246,s.49.



Section 17:48E-35.27 - Health Service Corporation, High Deductible, Coverage For Preventive Care.

17:48E-35.27 Health service corporation, high deductible, coverage for preventive care.

2.No health service corporation contract providing hospital or medical expense benefits for groups with greater than 50 persons, that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the contract provides benefits to any named subscriber or other person covered thereunder for expenses incurred in connection with any medically necessary benefits provided in-network that represent preventive care as permitted by that federal law.

The benefits provided pursuant to this section shall be provided to the same extent as for any other medical condition under the contract, except that a deductible shall not be applied for benefits provided pursuant to this section. This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2005,c.248,s.2.



Section 17:48E-35.28 - Health Service Corporation, High Deductible, Deductible Inapplicable, Certain Circumstances.

17:48E-35.28 Health service corporation, high deductible, deductible inapplicable, certain circumstances.

3.Notwithstanding the provisions of section 1 of P.L.1995, c.316 (C.17:48E-35.10) regarding deductibles for a high deductible health plan, a contract offered by a health service corporation providing hospital or medical expense benefits for groups with greater than 50 persons, that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), shall not apply a deductible for any benefits for which a deductible is not applicable pursuant to any law enacted after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.).

This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2005,c.248,s.3.



Section 17:48E-35.29 - Health Service Corporation, Coverage For Prescription Female Contraceptives.

17:48E-35.29 Health service corporation, coverage for prescription female contraceptives.

3.A health service corporation that provides hospital or medical expense benefits for expenses incurred in the purchase of outpatient prescription drugs under a contract shall provide coverage under every such contract delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and a health service corporation shall grant, an exclusion under the contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective subscribers and subscribers. The provisions of this section shall not be construed as authorizing a health service corporation to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of a subscriber. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the contract.

This section shall apply to those contracts in which the health service corporation has reserved the right to change the premium.

L.2005,c.251,s.3.



Section 17:48E-35.30 - Health Service Corporation To Provide Benefits For Orthotic And Prosthetic Appliances.

17:48E-35.30 Health service corporation to provide benefits for orthotic and prosthetic appliances.

3. a. Every health service corporation contract that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et al.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, a health service corporation contract shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the contract.

d.The provisions of this section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2007, c.345, s.3.



Section 17:48E-35.31 - Health Service Corporation To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

17:48E-35.31 Health service corporation to provide coverage for hearing aids for certain persons aged 15 or younger.

4.A health service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et al.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

A health service corporation contract shall provide coverage that includes the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. A health service corporation may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The benefits shall be provided to the same extent as for any other condition under the contract.

This section shall apply to those health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2008, c.126, s.4.



Section 17:48E-35.32 - Individual, Group Health Service Corporation To Provide Installment Payments To Obstetrical Provider For Maternity Services.

17:48E-35.32 Individual, group health service corporation to provide installment payments to obstetrical provider for maternity services.

3. a. Every individual or group health service corporation contract that provides benefits for maternity services, and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2009, c.113, s.3.



Section 17:48E-35.33 - Health Service Corporation To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

17:48E-35.33 Health service corporation to provide benefits for treatment of autism or other developmental disability.

3.Notwithstanding any other provision of law to the contrary, every health service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The health service corporation shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the covered person's primary diagnosis is autism or another developmental disability, the health service corporation shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the covered person is under 21 years of age and the covered person's primary diagnosis is autism, the health service corporation shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the contract, but shall not be subject to limits on the number of visits that a covered person may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum benefit amount for a covered person in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a contract that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, a health service corporation shall not be precluded from providing a benefit amount for a covered person in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the health service corporation to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The health service corporation may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the health service corporation and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to a covered person.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the health service corporation of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

L.2009, c.115, s.3.



Section 17:48E-35.34 - Health Service Corporation To Provide Coverage For Oral Anticancer Medications.

17:48E-35.34 Health service corporation to provide coverage for oral anticancer medications.

3. a. A health service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the contract provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A health service corporation contract shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the contract as of the effective date of this act.

d.This section shall apply to those health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2011, c.188, s.3.



Section 17:48E-35.35 - Health Service Corporation To Provide Coverage For Sickle Cell Anemia.

17:48E-35.35 Health service corporation to provide coverage for sickle cell anemia.

3.Every health service corporation contract that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medical expenses incurred by a covered person for the treatment of sickle cell anemia and, if the contract provides benefits for expenses incurred in the purchase of outpatient prescription drugs, then the contract shall provide coverage for prescription drug expenses incurred by a covered person for the treatment of sickle cell anemia.

The benefits shall be provided to the same extent as for any other medical condition under the contract.

This section shall apply to those health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2011, c.210, s.3.



Section 17:48E-35.36 - Health Service Corporation To Provide Coverage For Prescription Eye Drops.

17:48E-35.36 Health service corporation to provide coverage for prescription eye drops.

3. a. A health service corporation which provides hospital or medical expense benefits that include coverage for prescription eye drops under a contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the subscriber or covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to all health service corporation contracts in which the health service corporation has reserved the right to change the premium.

L.2013, c.50, s.3.



Section 17:48E-35.37 - Health Service Corporation Contract, Coverage For Synchronization Of Prescribed Medications.

17:48E-35.37 Health service corporation contract, coverage for synchronization of prescribed medications.
3. a. Every group or individual health service corporation contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2)provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all contracts in which the health service corporation has reserved the right to change the premium.

c. This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.3.



Section 17:48E-36 - Annual Financial Statement

17:48E-36. Annual financial statement
a. Every health service corporation transacting business in this State shall annually on or before the first day of March file in the Department of Insurance a statement, subscribed and sworn to by its principal officers, showing its financial condition at the close of business on the thirty-first day of December of the year last preceding, and its business for that year, which statement shall be in that form and contain those matters as the commissioner prescribes. The commissioner may also address inquiries to any health service corporation or its officers in relation to its condition of affairs, or any matter connected with its transactions, and it shall be the duty of the officers of the corporation to promptly reply in writing to all inquiries. For good cause shown, the commissioner may extend the time within which a statement shall be filed.

b. A health service corporation neglecting to make and file its annual statement in the form and within the time provided by subsection a. of this section or neglecting to reply in writing to inquiries of the commissioner within a reasonable time, as specified by the commissioner, shall forfeit $100.00 for each day's neglect, to be recovered in a civil or administrative proceeding, and upon notice by the commissioner to that effect, its authority to do new business in this State shall cease while the default continues.

L. 1985, c. 236, s. 36, eff. July 15, 1985.



Section 17:48E-37 - Examination Authority

17:48E-37. Examination authority
a. The commissioner shall have the power, whenever he deems it expedient, to make or cause to be made an examination of the assets and liabilities, method of conducting business and all other affairs of every health service corporation authorized or which has made application for authority to transact business under the provisions of this act. For the purposes of the examination, the commissioner may authorize and employ persons to conduct the examination or to assist therein as he deems advisable, which examination may be conducted in any state in which the corporation examined has an office, agent, or place of business.

b. The reasonable expense of the examination shall be fixed and determined by the commissioner, and he shall recover that expense from the health service corporation examined, which shall make payment on presentation of a detailed account of the expense. If any health service corporation, after examination, shall be adjudged by the Superior Court to be insolvent, the expense of the examination, if unpaid, shall be ordered paid out of the assets of the health service corporation. No health service corporation shall, either directly or indirectly, pay, by way of gift, credit, or otherwise, any other or further sum to the commissioner or to any person in the employ of the Department of Insurance, for extra service or for the purposes of legislation, or for any purpose whatever.

c. It shall be the duty of the officers, agents and employees of a health service corporation to exhibit all its books, records and accounts for the purpose of the examination, and otherwise to facilitate the examination so far as it may be in their power to do so, and for that purpose the commissioner and his deputies, assistants and employees shall have the power to examine, under oath, the officers, agents and employees of the health service corporation relative to its business and affairs.

L. 1985, c. 236, s. 37, eff. July 15, 1985.



Section 17:48E-37.1 - Definitions.

17:48E-37.1 Definitions.

31.As used in sections 31 through 35 of P.L.2014, c.81 (C.17:48E-37.1 through C.17:48E-37.5):

"Commissioner" means the Commissioner of Banking and Insurance.

"Health service corporation" means an entity authorized to transact business in this State pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.).

L.2014, c.81, s.31.



Section 17:48E-37.2 - Increase In Amount Of Capital Or Surplus Required Of Health Service Corporation.

17:48E-37.2 Increase in amount of capital or surplus required of health service corporation.

32.The commissioner may increase the amount of capital or surplus required of a health service corporation, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the health service corporation's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a health service corporation's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section shall be made only after a departmental hearing, unless that hearing is waived by the affected health service corporation. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the health service corporation. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular health service corporation, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that the health service corporation charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates the health service corporation charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social or market conditions that could adversely or favorably affect the financial condition of the health service corporation, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the health service corporation's financial condition.

L.2014, c.81, s.32.



Section 17:48E-37.3 - Determination Of Increase, Revision Or Redetermination; Factors.

17:48E-37.3 Determination of increase, revision or redetermination; factors.

33.In determining any increase, revision or redetermination in the capital or surplus of a health service corporation pursuant to the provisions of section 32 of P.L.2014, c.81 (C.17:48E-37.2) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 32 of P.L.2014, c.81 (C.17:48E-37.2);

c.The extent to which risks described in section 32 of P.L.2014, c.81 (C.17:48E-37.2) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the health service corporation has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the health service corporation's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2014, c.81, s.33.



Section 17:48E-37.4 - Suspension, Revocation Of Authority To Do Business.

17:48E-37.4 Suspension, revocation of authority to do business.

34.The commissioner may suspend or revoke the authority to do business in this State of any health service corporation that does not comply with the provisions of sections 31 through 35 of P.L.2014, c.81 (C.17:48E-37.1 through C.17:48E-37.5).

L.2014, c.81, s.34.



Section 17:48E-37.5 - Rules, Regulations.

17:48E-37.5 Rules, regulations.

35.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of sections 31 through 35 of P.L.2014, c.81 (C.17:48E-37.1 through C.17:48E-37.5). Such rules and regulations shall be consistent with the standards for risk based capital for health organizations adopted by the National Association of Insurance Commissioners.

L.2014, c.81, s.35.



Section 17:48E-38 - Fee Schedule

17:48E-38. Fee schedule
A health service corporation shall pay the following fees to the commissioner for enforcement of the provisions of this act:

a. For filing its application and charter, $10.00;

b. For filing each annual statement, $20.00;

c. For each copy of any paper filed in the Department of Insurance, $0.20 a sheet or folio of 100 words and $1.00 for certifying the same.

In addition, a health service corporation shall pay on April 1 of each year a general supervisory fee to the commissioner of $0.02 per subscriber or member covered under individual or group contracts for hospital coverage; a general supervisory fee of $0.02 per subscriber or member covered under individual or group contracts for medical coverage; and a general supervisory fee of $0.04 per subscriber or member covered under individual or group contracts for both hospital and medical coverage; and the first general supervisory fees shall be due as of December 31, 1985, payable April 1, 1986. The provisions of this section shall not be construed to preclude, in the case of a joint venture, any insurer from owing any premium tax due pursuant to P.L. 1945, c. 182 (C. 54:18A-1 et seq.).

L. 1985, c. 236, s. 38, eff. July 15, 1985.



Section 17:48E-39 - Penalties For Violations

17:48E-39. Penalties for violations
Any health service corporation of this or any other state, country or province which shall have violated any of the provisions of, or shall have neglected, failed or refused to comply with any of the requirements of, this act, except the failure to file an annual statement, shall be liable to a penalty of $500.00, to be sued for and collected by the commissioner in a summary manner in a civil action in the name of the State. The penalties when recovered shall be paid by the commissioner into the State Treasury for the use of the State. Any officer, agent, employee or member of any health service corporation doing business in this State who shall issue, circulate or cause or permit to be circulated, any estimate, illustration, or circular of any sort misrepresenting the terms of any contract issued by the health service corporation or any other such corporation, or misrepresent the benefits or advantages promised thereby, or use any name or title of any contract or class of contracts misrepresenting the true nature thereof, or who shall solicit, negotiate or effect the issue of any contract of any health service corporation which has neglected, failed, or refused to procure a certificate of authority as provided for by this act, or who accepts any premiums, dues, deposits, contributions, fees, assessments or things of value of any kind in consideration for a contract or certificate on behalf of the health service corporation, shall be guilty of a crime of the fourth degree. The provisions of this section shall not preclude enforcement of chapter 30 of Title 17B of the New Jersey Statutes, concerning unfair trade practices and discrimination.

L. 1985, c. 236, s. 39, eff. July 15, 1985.



Section 17:48E-41 - Health Service Corporation, Exemption From Taxes

17:48E-41. Health service corporation, exemption from taxes
A health service corporation subject to the provisions of this act is hereby declared to be a charitable and benevolent institution and all of its funds shall be exempt from every State, county, district, municipal and school tax other than taxes on real estate and equipment and taxes on premiums pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.) as provided by section 16 of that act (C.54:18A-9).

L.1985, c.236, s.41; amended 1989,c.295,s.2.



Section 17:48E-42 - For-profit Corporations Excluded

17:48E-42. For-profit corporations excluded
The provisions of this act shall not apply to any corporation carrying on the business of life, health or accident insurance, for profit or gain, or to fraternal beneficiary associations as defined in section 1 of P.L. 1959, c. 167 (C. 17:44A-1). A health service corporation authorized to transact business pursuant to this act shall be exempt from all other provisions of Title 17B of the New Jersey Statutes, except as herein specified, but the unfair trade practices provisions of N.J.S. 17B:30-1 et seq. shall apply to health service corporations except to the extent: a. expressly excepted in this act, or b. the commissioner determines that any provisions of N.J.S. 17B:30-1 et seq. are inappropriate as applied to health service corporations.

L. 1985, c. 236, s. 42, eff. July 15, 1985.



Section 17:48E-43 - Subject To Review

17:48E-43. Subject to review
All determinations of the commissioner made under the provisions of this act shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

L. 1985, c. 236, s. 43, eff. July 15, 1985.



Section 17:48E-44 - Rules, Regulations

17:48E-44. Rules, regulations
The commissioner, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), shall promulgate rules and regulations as are necessary to effectuate the provisions of this act.

L. 1985, c. 236, s. 44, eff. July 15, 1985.



Section 17:48E-45 - Definitions Relative To Conversion

17:48E-45.Definitions relative to conversion
>1.As used in sections 2 through 4 of this act:

"Commissioner" means the Commissioner of Insurance.

"Conversion" means the conversion of a health service corporation to a domestic mutual insurer in accordance with the provisions of sections 2 through 4 of P.L.1995, c.196 (C.17:48E-46 through C.17:48E-48).

"Domestic mutual insurer" means an insurer as defined pursuant to N.J.S.17B:18-3.

"Health maintenance organization" means a health maintenance organization as defined pursuant to section 2 of P.L.1973, c.337 (C.26:2J-2).

L.1995,c.196,s.1.



Section 17:48E-46 - Conversion Of Health Service Corporation To Domestic Mutual Insurer

17:48E-46.Conversion of health service corporation to domestic mutual insurer
2.A health service corporation which is organized pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.) may convert to a domestic mutual insurer by complying with the provisions of sections 2 through 4 of this act.

a. The board of directors of a health service corporation shall adopt a resolution to become a domestic mutual insurer at a meeting of the board by a two-thirds affirmative vote of the total number of directors of the health service corporation. A copy of the minutes of the meeting at which that resolution is adopted shall be filed with the commissioner. The resolution shall include a plan for conversion to domestic mutual insurer, including a proposed certificate of incorporation and bylaws. The plan shall include:

(1) the purpose of the conversion;

(2) the effect of conversion on existing subscriber contracts issued by the health service corporation;

(3) a business plan;

(4) a provision that each policyholder shall receive any rights with respect to the mutual insurer as may be prescribed by the commissioner, provided that such rights shall not exceed the rights provided to policyholders of other domestic mutual insurers authorized to transact the business of health insurance;

(5) a provision that each policyholder shall be notified of the conversion, which notification process shall be approved by the commissioner; and

(6) a provision incorporating the recovery plan established pursuant to section 5 of P.L.1988, c.71 (C.17:48E-17.1).

b. No director, officer, agent or employee of any health service corporation shall receive any fee, commission, compensation or other valuable consideration for aiding, promoting or assisting in the conversion of the health service corporation to a domestic mutual insurer except as set forth in the plan for such conversion as required pursuant to subsection a. of this section and as approved by the commissioner.

L.1995,c.196,s.2.



Section 17:48E-47 - Filing, Approval Of Conversion Plan

17:48E-47.Filing, approval of conversion plan
3. a. Upon the affirmative vote of the board of directors, the plan for conversion to domestic mutual insurer shall be filed with the commissioner for approval. A public hearing thereon shall be held within 30 days after the filing, with notice provided by publication in a manner satisfactory to the commissioner. At the expiration of 30 days after the public hearing, the commissioner shall approve the plan for filing or disapprove the plan. The commissioner shall approve the plan unless he finds the plan:

(1) is contrary to law

(2) would be detrimental to the safety or soundness of the proposed domestic mutual insurer; or

(3) prejudices the interests of the subscribers of the health service corporation or treats them inequitably.

The commissioner shall set forth his decision in writing and shall state the reasons therefor. A disapproval shall be subject to judicial review.

b. Upon approval of such a plan by the commissioner and the issuance of a certificate of authority to transact the business of health insurance as a domestic mutual insurer, the health service corporation shall be deemed to be a domestic mutual insurer subject to the provisions of Title 17B of the New Jersey Statutes. All the rights, franchises and interests of the health service corporation in and to every species of property, real, personal and mixed, and choses in action thereunto belonging, shall be deemed transferred to and vested in the domestic mutual insurer, without another deed or transfer and simultaneously therewith the domestic mutual insurer shall be deemed to have assumed all of the obligations and liabilities of the health service corporation and shall hold and enjoy the same to the same extent as if the health service corporation had continued to retain title and transact business.

c. No action or proceedings pending at the time of the conversion of the health service corporation to a domestic mutual insurer to which the health service corporation may be a party shall be abated or discontinued by reason of such conversion, but the same may be prosecuted to final judgment in the same manner as if the conversion had not taken place, or the domestic mutual insurer may be substituted in place of such health service corporation by order of the court in which the action or proceedings may be pending.

d. The contracts of the health service corporation shall be converted to the policies of the domestic mutual insurer without any further action on the part of the domestic mutual insurer. The conversion to a domestic mutual insurer shall not cause any individual health benefits plan issued prior to November 30, 1992 and still in effect to be subject to the provisions of sections 3 through 8 of P.L.1992, c.161 (C.17B:27A-4 through 17B:27A-9), except as specified in those sections, or any small employer health benefits plan issued prior to November 30, 1992 and still in effect to be subject to the provisions of section 3 of P.L.1992, c.162 (C.17B:27A-19).

e. A domestic mutual insurer that has converted from a health service corporation may apply to the commissioner for a temporary waiver of the capital and surplus requirements pursuant to sections 2 through 6 of P.L.1993, c.235 (C.17B:18-68 through 17B:18-72). The commissioner may grant such a waiver for a period not to extend beyond December 31, 1999.

L.1995,c.196,s.3.



Section 17:48E-48 - Directors And Officers, Terms

17:48E-48.Directors and officers, terms
4. a. Public members of the board of directors of the health service corporation shall serve as directors of the domestic mutual insurer to the end of the term for which they were appointed and thereafter may be elected as directors of the domestic mutual insurer in accordance with the provisions of N.J.S.17B:18-11 through 17B:18-17. Members of the board of directors of the health service corporation, other than such public members, shall be designated in the proposed certificate of incorporation and upon expiration of their designated terms may be elected in accordance with the provisions of N.J.S.17B:18-11 through 17B:18-17.

b. The bylaws of the domestic mutual insurer shall provide for the appointment of officers, and may provide that the officers of the health service corporation serve to the end of the term to which they were appointed under the bylaws of the health service corporation.

L.1995,c.196,s.4.



Section 17:48E-49 - Definitions Relative To Conversion Of Health Service Corporation To Domestic Stock Insurer.

17:48E-49 Definitions relative to conversion of health service corporation to domestic stock insurer.

1.As used in this act:

"Affiliate" or "affiliated" has the meaning set forth in subsection a. of section 1 of P.L.1970, c.22 (C.17:27A-1).

"Alternative foundation plan" means the plan submitted to the Attorney General and the commissioner pursuant to section 18 of this act.

"Application" means the application for approval of a plan of conversion filed with the commissioner pursuant to section 3 of this act.

"Attorney General" means the Attorney General of the State of New Jersey.

"Commissioner" means the Commissioner of Banking and Insurance.

"Control" has the meaning set forth in subsection c. of section 1 of P.L.1970, c.22 (C.17:27A-1).

"Conversion" means the process by which a health service corporation converts to a domestic stock insurer in accordance with the provisions of sections 2 through 14 and section 19 of this act.

"Converted insurer" means the domestic stock insurer into which a health service corporation converts in accordance with the provisions of sections 2 through 14 and section 19 of this act.

"Domestic stock insurer" means a for-profit stock insurer authorized pursuant to Title 17B of the New Jersey Statutes to transact health insurance as defined in N.J.S.17B: 17-4.

"Effective time" means the date and time at which the conversion of a health service corporation is effective, as provided in section 11 of this act.

"Foundation" means the foundation or foundations established under section 18 or 19 of this act.

"Foundation plan" means the plan submitted to the Attorney General pursuant to section 19 of this act.

"Health service corporation" means a health service corporation established pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.).

"Material change in form" means any action or series of actions that effect a fundamental corporate change which involves a transfer of ownership or control of assets of the health service corporation or a change of the mission or purpose of the health service corporation, including, without limitation, the purchase, lease, exchange, conversion, restructuring, merger, division, consolidation or transfer of control, bulk reinsurance or other disposition or transfer of a substantial amount of business, line of business, assets or operations of the health service corporation, including the transfer, directly or indirectly, of a substantial amount of the health service corporation's business, line of business, assets or operations to one or more nonconforming affiliates. A material change in form by the transfer, directly or indirectly, of a substantial amount of the health service corporation's business, line of business, assets or operations to one or more nonconforming affiliates shall not be deemed to occur so long as, during the most recent four prior consecutive calendar quarters: (1) the aggregate revenues of all nonconforming affiliates do not exceed 50 percent of the aggregate revenues for the health service corporation and all affiliates; (2) the aggregate revenues of all nonconforming affiliates derived from providing individual or group health coverage to residents of New Jersey equal or exceed 50 percent of the aggregate revenues from all nonconforming affiliates; and (3) the aggregate assets of all nonconforming affiliates do not exceed 50 percent of the aggregate assets of the health service corporation and all affiliates.

"Nonconforming affiliate" means any affiliate of a health service corporation that: (1) operates on a for-profit basis, or (2) operates on a nonprofit basis and does not have a purpose the same as or substantially similar to that of the health service corporation.

"Parent corporation" means a stock corporation incorporated under the laws of this State that is or has been organized for the purpose of acquiring, directly or indirectly, control of the converted insurer pursuant to the plan of conversion.

"Petition" means the petition for approval of a foundation plan submitted to the Attorney General pursuant to subsection a. of section 19 of this act.

"Plan of conversion" means the written plan of conversion adopted by the health service corporation in compliance with section 2 of this act.

"Policy" means an individual or group policy or contract of insurance, including, without limitation, any certificate, rider, endorsement, plan or product offering issued by or binding upon the health service corporation.

"Subscriber" means a person covered by or entitled to benefits under any policy, including, but not limited to, the persons described in subsection k. of section 1 of P.L.1985, c.236 (C.17:48E-1).

L.2001,c.131,s.1.



Section 17:48E-50 - Procedure For Conversion.

17:48E-50 Procedure for conversion.

2. a. A health service corporation may convert to a domestic stock insurer by complying with the provisions of sections 2 through 14 and section 19 of this act.

b.To convert to a domestic stock insurer, the board of directors of a health service corporation shall adopt a resolution to become a domestic stock insurer at a meeting of the board by a two-thirds affirmative vote of the total number of directors of the health service corporation. A copy of the minutes of the meeting at which that resolution is adopted shall be filed with the commissioner and with the Attorney General at least 120 days before the proposed effective time of the conversion. The resolution shall include a written plan of conversion to a domestic stock insurer. The plan shall include:

(1)The purposes of the conversion and the manner in which the proposed conversion will occur.

(2)The proposed certificate of incorporation of the converted insurer and any parent corporation.

(3)The proposed bylaws of the converted insurer and any parent corporation. The bylaws of the converted insurer shall provide for the appointment of officers, and may provide that the officers of the health service corporation shall serve to the end of the term to which they were appointed under the bylaws of the health service corporation.

(4)A description of any proposed changes in the converted insurer's mode of operations after conversion.

(5)A statement describing the manner in which the plan of conversion provides for the protection of all existing contractual rights of subscribers under the policies in effect at the effective time, including the payment of claims for reimbursement for those services.

(6)A statement that the health service corporation's subscribers shall have no right to receive any assets, surplus, capital or other distribution, or to receive any stock or other ownership interest in the converted insurer or parent corporation in connection with the conversion.

(7)A statement that the legal existence of the health service corporation does not terminate and that the converted insurer is subject to all of the liabilities, obligations and relations of whatever kind of the health service corporation and succeeds to all property, assets, rights, interests and relations of the health service corporation.

(8)An explanation of how policies to be offered by the converted insurer will comply with section 8 of this act.

(9)The manner and form in which the fair market value of the health service corporation will be transferred, without consideration, to the foundation.

L.2001,c.131,s.2.



Section 17:48E-51 - Filing Of Application.

17:48E-51 Filing of application.

3. a. The health service corporation shall file with the commissioner an application pursuant to subsection b. of this section for approval of, and permission to convert pursuant to, a plan of conversion. Concurrent with the filing of the application with the commissioner, the health service corporation shall submit a petition to the Attorney General pursuant to section 19 of this act and submit a copy of the petition to the commissioner. The health service corporation shall file a copy of the application with the Attorney General at the time the health service corporation files the application with the commissioner.

b.The application shall include the following:

(1)The plan of conversion and exhibits thereto.

(2)A business plan of the converted insurer and any parent corporation, including five-year financial projections and the number of shares of capital stock that the converted insurer and any parent corporation is authorized to issue, together with estimates of the capital which might be raised by the sales of the capital stock or securities convertible into capital stock.

(3)A certification by the secretary of the health service corporation that the plan of conversion has been duly adopted by action of not less than two-thirds of the total number of directors of the board of the health service corporation. Subscribers of the health service corporation shall not have the right to vote on or approve the plan of conversion, any amendments to the health service corporation's certificate of incorporation or bylaws, or the certificate of incorporation or bylaws of the converted insurer or parent corporation, notwithstanding any provision to the contrary in the certificate of incorporation or bylaws of the health service corporation.

(4)The proposed forms of the notice of hearing required by subsection e. of this section and any other notices required by the plan of conversion or by the commissioner.

(5)Any information provided to the board of directors of the health service corporation in connection with its review and approval of the plan of conversion, except materials that are protected by attorney-client privilege.

(6)A comparative premium rate analysis of all the policies of the health service corporation, comparing actual premium rates for the three-year period preceding the filing of the plan of conversion and projected premium rates for the three-year period following the proposed conversion. The rate analysis shall address the projected impact, if any, of the proposed conversion upon the cost to subscribers as well as the projected impact, if any, of the proposed conversion upon the health service corporation's underwriting profit, investment income, tax liability and loss and claim reserves, including the effect, if any, of adverse market or risk selection on reserves.

(7)Any conditions, other than approval of the plan of conversion by the commissioner, to be fulfilled on or before the effective time.

(8)Any proposed agreement between or among the foundation and the converted insurer or its parent corporation, if applicable, including, but not limited to, any agreement relating to the voting or registration for sale of any capital stock issued to the foundation by the converted insurer or any parent corporation.

(9)Any other additional information that the health service corporation believes is necessary.

(10) Any other additional information that the commissioner in his sole discretion deems appropriate.

c.If required pursuant to section 6 of this act, the plan of conversion shall include an appraisal of the fair market value, or range of values, of the aggregate equity of the converted insurer to be outstanding upon completion of the plan of conversion and, if a range of values, the methodology for fixing a final value coincident with the completion of the transactions provided for in the plan of conversion.

(1)The appraisal shall enable determinations of value of:

(a)the amount of cash or other assets that the foundation will be entitled to receive, without consideration, under the provisions of the plan of conversion; and

(b)the price of any shares to be issued pursuant to the optional provisions of a plan of conversion permitted by subsection e. of section 6 of this act;

(2)The appraisal required by this subsection c. shall be prepared by persons independent of the health service corporation, experienced and expert in the area of corporate appraisals and acceptable to the commissioner. The appraisal shall be in a form and content acceptable to the commissioner and contain a complete and detailed description of the elements that make up the appraisal, justification for the methodology employed and sufficient support for the conclusions reached in the appraisal. The commissioner may also require the appraisal to include an analysis of fair market value based on actuarial considerations, as well as other methods for determining fair market value.

(3)To the extent that the appraisal is based on a capitalization of the pro forma income of the converted insurer, the appraisal shall indicate the basis for determination of the income to be derived from any proceeds of the sale of stock and demonstrate the appropriateness of the earnings-multiple used, including assumptions made regarding future earnings growth.

(4)To the extent that the appraisal is based on the comparison of the capital stock of the converted insurer with outstanding capital stock of existing stock entities offering comparable insurance products, the existing stock entities shall be reasonably comparable to the converted insurer in terms of factors such as size, market area, competitive conditions, profit history and expected future earnings.

(5)In those instances in which the commissioner determines that the appraisal is materially deficient or substantially incomplete, the commissioner may declare the entire application materially deficient or substantially incomplete and decline to further process or may reject the application.

(6)The health service corporation shall submit to the commissioner information demonstrating to the satisfaction of the commissioner the independence and expertise of any person preparing the appraisal or related materials under this subsection.

(7)The appraiser shall not serve as an underwriter or selling agent under the plan of conversion. With the prior written approval of the commissioner, an affiliate of the appraiser may act as an underwriter or selling agent if procedures are followed and representations and warranties are made to ensure that the appraiser is separate from the underwriter or selling agent affiliate and the underwriter or selling agent affiliate does not make recommendations or in any way have an impact on the appraisal.

(8)An appraiser may not receive any other fee except the fee for services rendered in connection with the appraisal.

d.The commissioner in his sole discretion: (1) shall determine, within 60 days of submission of the application, whether the application is complete and, if not, shall specify what additional information is required; and (2) shall further determine when an application is complete. The commissioner may request additional information from the health service corporation which the commissioner determines is necessary to review the application and plan of conversion. The commissioner may also conduct an examination under section 37 of P.L.1985, c.236 (C.17:48E-37) to obtain any information the commissioner determines necessary in connection with the application or transaction or series of transactions, that the commissioner determines constitute, or may constitute, a material change in form. The failure of the health service corporation to provide the information or cooperate in the examination, in addition to other applicable penalties, constitutes grounds for denial of the application.

e.Upon determining that the application is complete and the forms of notice are adequate, the commissioner shall designate a date for a public hearing on the plan of conversion. The public hearing may be held on one or more days, the first commencing within 90 days after the date on which the commissioner determines the application is complete, unless the health service corporation requests, and the commissioner agrees to, a longer period for the purpose of preparing and distributing the notices required by this subsection. The public hearing may, if the commissioner and Attorney General so agree, be conducted jointly as part of the public hearing required under subsection e. of section 19 of this act. The hearing shall be in the nature of a legislative hearing and shall not constitute or be considered a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The health service corporation shall provide the public with at least 45 days' notice of the hearing, the notice to be in the form, and provided in the manner, that the commissioner approves. The health service corporation shall cause notice of the time and place of the public hearing to be published at least two times at intervals of not less than one week, the first publication to be not more than 45 days and the last publication not less than 15 days prior to the public hearing in at least two newspapers of general circulation in New Jersey. The notice of the hearing shall state the purpose thereof and the time and the place where the hearing will occur. The purpose of the hearing shall be to receive comments and information for the purpose of aiding the commissioner in making a decision as to whether to approve the plan of conversion. Persons wishing to make comments and submit information may submit written statements to the commissioner prior to the public hearing and may appear and be heard at the hearing.

f.The hearing shall be conducted by the commissioner or, at the commissioner's discretion, his designee, who shall report to and advise the commissioner on the matter, in which case the determination or order issued by the commissioner shall have the same force and effect as if the commissioner had conducted the hearing personally. The commissioner's order or determination on the application pursuant to section 4 of this act shall be issued within 45 days after the closing of the record of the hearing by the commissioner or his designee, as applicable. The commissioner shall issue a written decision detailing the reasons for the approval or disapproval of the plan of conversion. The commissioner may, for good cause, extend the time within which he shall issue an order or determination on the application.

g.The commissioner may engage the services of advisors and consultants, which may include, but are not limited to, lawyers, actuaries, accountants, investment bankers, compensation and employee benefit plan consultants or any combination thereof, to advise him on any matters related to the conversion. All reasonable costs related to the development and examination of, and deliberations concerning, a plan of conversion and other related matters, including, but not limited to, those reasonable costs attributable to the use by the commissioner of advisors and consultants, shall be paid by the health service corporation that makes the filing or initiates the discussions about a plan of conversion, both for services prior to the effective time and for services after the effective time.

L.2001,c.131,s.3.



Section 17:48E-52 - Approval Of Plan, Certificate Of Authority.

17:48E-52 Approval of plan, certificate of authority.

4. a. The commissioner shall approve the plan of conversion and issue a certificate of authority to the converted insurer to transact business in this State as a domestic stock insurer only if the commissioner finds all of the following:

(1)The plan of conversion meets the requirements of sections 2 and 3 of this act.

(2)Upon conversion, the converted insurer will meet the applicable standards and conditions under this section, including applicable minimum capital and surplus requirements.

(3)The plan of conversion adequately protects the existing contractual rights of subscribers.

(4)The plan of conversion will promote the best interests of the health service corporation.

(5)The health service corporation has complied with all requirements of sections 2 and 3 of this act.

(6)The plan of conversion is fair and equitable.

(7)The plan provides for the enhancement of the operations of the converted insurer.

(8)The plan provides for the transfer at or before the effective time of the entire fair market value of the health service corporation to the foundation in accordance with section 6 of this act.

(9)The plan is consistent with the foundation plan.

(10) The plan does not adversely affect the distribution of the health service corporation's value to the foundation.

(11) The plan is not contrary to law.

(12) The plan promotes the public interest.

(13) The Attorney General has concurred:

(a)with any findings of the commissioner pursuant to paragraph (8) of this subsection and section 6 of this act; and

(b)with the actions of the commissioner under subsection c. of section 3 of this act.

b.The commissioner's order approving or disapproving a plan of conversion under this section shall be a final agency decision subject to appeal in accordance with, and within the time periods specified by, the Rules Governing the Courts of the State of New Jersey.

L.2001,c.131,s.4.



Section 17:48E-53 - Issuance Of Subsequent Order.

17:48E-53 Issuance of subsequent order.

5.The order of the commissioner issued pursuant to section 4 of this act shall not take effect unless the commissioner issues a subsequent order finding that:

a.the Superior Court has entered an order pursuant to subsection f. of section 19 of this act approving the establishment of the foundation; and

b.the Superior Court has not imposed any terms or conditions that are materially inconsistent with the order of the commissioner issued pursuant to section 4 of this act.

L.2001,c.131,s.5.



Section 17:48E-54 - Transfer Of Fair Market Value.

17:48E-54 Transfer of fair market value.

6. a. At or before the effective time, the entire fair market value of the health service corporation, exclusive of any shares of the converted insurer or any parent corporation issued pursuant to subsection e. of this section, shall be transferred to the foundation, without consideration, in a manner and form acceptable to the commissioner. In determining fair market value, consideration shall be given to value as a going concern, market value, investment or earnings value, net asset value and a control premium, if any.

b.If the foundation receives, at the effective time, 100 percent of the shares of the outstanding capital stock of the converted insurer or any parent corporation freely transferable and without restriction, the foundation is presumed to have acquired the entire fair market value of the health service corporation and no appraisal shall be required under subsection c. of section 3 of this act, unless the commissioner finds that the proposed capital structure of the converted insurer does not represent the fair market value of the health service corporation.

c. (1) If the foundation receives, at the effective time, 100 percent of shares of the outstanding capital stock of the converted insurer or any parent corporation and the shares are subject to restrictions the commissioner determines are necessary and reasonable to maintain the value of the assets of the converted insurer, the foundation is presumed to have acquired the entire fair market value of the health service corporation and, subject to paragraph (2) of this subsection, no appraisal shall be required under subsection c. of section 3 of this act, unless the commissioner finds that the proposed capital structure of the converted insurer does not represent the fair market value of the health service corporation.

(2)In determining whether the restrictions are necessary and reasonable, the commissioner may require an appraisal of the diminution in value of the shares as a result of the restrictions, which appraisal shall take into consideration the increase in value of the shares on account of any registration rights granted to the foundation in connection with the shares of capital stock of the converted insurer or parent corporation.

d.If the foundation receives consideration in a form other than as described in subsections b. and c. of this section, the plan of conversion shall include an appraisal of the fair market value of the health service corporation that satisfies the requirements of subsection c. of section 3 of this act.

e.This section does not prohibit the inclusion in the plan of conversion of provisions under which the converted insurer would make a simultaneous offering of shares of its authorized but unissued capital stock for cash to either (1) the public, or (2) its directors, officers and employees as a group, or both, in each case under terms and conditions and pursuant to valuation procedures the commissioner approves and that do not materially dilute the value of the shares distributed to the foundation. In no event may in excess of five percent of the aggregate shares of capital stock to be issued by the converted insurer pursuant to the plan of conversion be offered for purchase by the directors, officers and employees, in the aggregate, of the health service corporation and the shares shall be offered only on terms generally available to the public.

L.2001,c.131,s.6.



Section 17:48E-55 - Continuation Of Health Service Corporation.

17:48E-55 Continuation of health service corporation.

7. a. The legal existence of the health service corporation shall not terminate, and the converted insurer shall be a continuation of the health service corporation. The conversion shall only be a change in identity and form of organization. All property, assets, rights, liabilities, obligations, interests and relations of whatever kind of the health service corporation, including, but not limited to, any rights, duties and obligations pursuant to a collective bargaining agreement, shall continue and remain in the converted insurer. All actions and legal proceedings to which the health service corporation was a party prior to conversion shall be unaffected by the conversion. The subscribers of the health service corporation shall have no right to receive any assets, surplus, capital or other distribution, or to receive any stock or other ownership interest in the converted insurer or parent corporation in connection with the conversion.

b.So long as the foundation owns at least 10 percent of the shares of stock of the converted insurer or the parent corporation issued to the foundation at the effective time, the converted insurer or its parent corporation shall not issue any shares of capital stock or other securities convertible into shares of capital stock of the converted insurer or the parent corporation without the approval of the commissioner, who may approve the sale of additional shares of stock of the converted insurer or its parent corporation if the converted insurer demonstrates to the commissioner's sole satisfaction that the sale would not materially dilute the value of the shares distributed to the foundation and that all shares and other securities sold pursuant to this subsection b. or subsection e. of section 6 of this act are priced in a manner consistent with the fair market value of the aggregate equity of the converted insurer or any parent corporation at the time of the sale. The sale of capital stock of the converted insurer or its parent corporation in a firm commitment underwritten public offering shall be presumed to satisfy the standards set forth in this subsection, as long as the capital stock is of the same class and series as the stock owned by the foundation.

L.2001,c.131,s.7.



Section 17:48E-56 - Conversion Of Policies.

17:48E-56 Conversion of policies.

8. a. The policies of the health service corporation shall be converted to policies of the converted insurer without any further action on the part of the converted insurer.

b.Policies of the health service corporation that were issued and remain in force prior to the effective time shall be deemed to comply with laws and regulations applicable to a domestic stock insurer.

c.Policies of the converted insurer issued on or after the effective time shall comply with all laws and regulations that apply to a domestic stock insurer; provided, however, that policies issued on and after the effective time shall, for a period not to exceed six months from the effective time, be deemed to comply with all laws and regulations applicable to a domestic stock insurer if the policies comply with the laws and regulations applicable to a health service corporation.

L.2001,c.131,s.8.



Section 17:48E-57 - Receipt Of Compensation Contingent Upon Approval Of Plan Prohibited.

17:48E-57 Receipt of compensation contingent upon approval of plan prohibited.

9. No director, officer, agent or employee of the health service corporation shall receive any fee, commission or other valuable consideration that is contingent upon the plan of conversion becoming approved or effective or is based upon a director, officer, agent or employee aiding, promoting or assisting in the approval or effectuation of the plan of conversion. Subject to the approval of the commissioner, the health service corporation may provide in its plan of conversion for employee benefit and compensation arrangements that are to become effective simultaneously with the plan of conversion. Except for stock issued to employee benefit plans generally available to all employees, no member of the board of directors or officer of the converted insurer or parent corporation may receive any compensation involving the use of stock of the converted insurer or parent corporation until after the first anniversary of the effective time.

L.2001,c.131,s.9.



Section 17:48E-58 - Documents Considered Public Records; Exceptions.

17:48E-58 Documents considered public records; exceptions.


10.All applications, reports, plans and other documents to be filed or submitted under section 3 and section 19 shall be public records, except for the following documents, which shall be confidential and not public records:

a.documents deemed confidential by statute or regulation; and

b.the business plan, the financial projections and any other information the commissioner and Attorney General jointly determine could result in harm to the health service corporation, harm to the converted insurer or parent corporation, or harm to the public interest, if disclosed.

The commissioner and Attorney General shall provide the public with prompt and reasonable access to public records relating to the proposed conversion of the health service corporation. The commissioner and Attorney General shall make the public records received pursuant to this act available for inspection at no cost to the public. These public records shall be made available to the public at least 30 days prior to any public hearing to be held pursuant to this act.

L.2001,c.131,s.10.



Section 17:48E-59 - Conversion Effective; Conditions.

17:48E-59 Conversion effective; conditions.

11.The conversion shall be effective at midnight on the date provided for in the certificate of incorporation of the converted insurer or such other time as the commissioner may agree. On or prior to the effective time of the conversion, the health service corporation shall file with the commissioner a certificate stating that:

a.all the conditions set forth in the order of the commissioner issued pursuant to section 4 of this act have been satisfied;

b.he commissioner has issued the order required under section 5 of this act and all the conditions set forth in that order have been satisfied;

c.the board of directors of the health service corporation has not abandoned or amended the plan of conversion pursuant to section 12 of this act; and

d.the foundation has been established in the manner approved by the Superior Court pursuant to section 19 of this act and at least a majority of the directors of the foundation have been appointed.

L.2001,c.131,s.11.



Section 17:48E-60 - Abandonment, Amendment Of Plan Of Conversion.

17:48E-60 Abandonment, amendment of plan of conversion.

12.The health service corporation may, by action of not less than two-thirds of its board of directors, abandon or amend the plan of conversion at any time before the effective time. No amendment made after the public hearing required by subsection e. of section 3 of this act shall change the plan in any manner which the commissioner determines is material unless a further public hearing is held on the plan as amended.

L.2001,c.131,s.12.



Section 17:48E-61 - Directors, Officers Continue To Serve.

17:48E-61 Directors, officers continue to serve.

13.The directors and officers of the health service corporation, unless otherwise specified in the plan of conversion, shall serve as the directors and officers of the converted insurer until new directors and officers are duly elected pursuant to the articles of incorporation and bylaws of the converted insurer.

L.2001,c.131,s.13.



Section 17:48E-62 - Participation Of Attorney General.

17:48E-62 Participation of Attorney General.

14.The Attorney General has the right to participate in any proceeding before the commissioner under this act and has the right to receive any documents or other information received by the commissioner in connection with the proceeding. The Attorney General is subject to all confidentiality provisions that apply to the commissioner.

L.2001,c.131,s.14.



Section 17:48E-63 - Orders, Rules, Regulations.

17:48E-63 Orders, rules, regulations.

15.The commissioner may issue orders as necessary to effect the conversion and promulgate rules and regulations to implement the provisions of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2001,c.131,s.15.



Section 17:48E-64 - Construction Of Act.

17:48E-64 Construction of act.

16. a. Nothing in this act shall be construed to limit the existing authority of the Attorney General, except that the procedures set forth in this act shall be exclusive.

b.A health service corporation shall reimburse the Attorney General and the commissioner for the costs of any advisors and consultants, which may include, but are not limited to, lawyers, actuaries, accountants and investment bankers or any combination thereof, to advise either of them in connection with any matter before any court or any administrative agency relating to any matter under this act.

L.2001,c.131,s.16.



Section 17:48E-65 - Requirements Prior To Action Constituting Material Change In Form.

17:48E-65 Requirements prior to action constituting material change in form.

17.A health service corporation shall satisfy the requirements of sections 18 and 19 of this act prior to engaging in any actions that constitutes or may constitute a material change in form. Any material change in form shall be subject to the prior review of the Attorney General and commissioner pursuant to the provisions of sections 18 and 19 of this act. The Attorney General shall review these material changes in form in furtherance of his common law responsibilities as protector, supervisor and enforcer of charitable trusts and charitable corporations.

L.2001,c.131,s.17.



Section 17:48E-66 - Notification Of Action Constituting Material Change In Form, Procedure.

17:48E-66 Notification of action constituting material change in form, procedure.

18. a. Except for a conversion pursuant to sections 2 through 14 and section 19 of this act, a health service corporation shall notify the Attorney General and the commissioner of the health service corporation's intent to engage in any action that constitutes or may constitute a material change in form at least 120 days prior to engaging in that action, or such shorter time expressly specified by statute or regulation, within which the commissioner is required to issue an approval or disapproval of the action. Upon the Attorney General's or commissioner's determination that the action is a material change in form, notice shall be given to the health service corporation and the Attorney General or commissioner, as applicable.

b.Within 90 days after the Attorney General or commissioner issues a notice of the determination that the action is a material change in form, the health service corporation shall submit to the commissioner and the Attorney General a petition for review of the material change in form if the health service corporation desires to proceed with the proposed action. The petition shall include an alternative foundation plan that contains the provisions set forth in section 19 of this act applicable under the circumstances, together with any additional provisions the Attorney General determines are reasonably required to coordinate the alternative foundation plan with any proceeding instituted or to be instituted by the commissioner in connection with the material change in form. The petition and alternative foundation plan shall be subject to Attorney General review under section 19 of this act and court approval pursuant to subsection f. of section 19 of this act. If the health service corporation does not desire to proceed with the proposed action, the health service corporation shall notify the commissioner and Attorney General and shall withdraw all filings and submissions made with the commissioner and Attorney General and not engage in the proposed action. If the health service corporation fails to comply with this subsection, the commissioner or Attorney General may seek appropriate relief in Superior Court.

c.An action that has been determined to constitute a material change in form shall not be consummated unless the Superior Court has issued its approval in accordance with subsection f. of section 19 of this act and the commissioner has issued an order or orders approving the material change in form and any related transactions, which, if applicable, may include a determination of the fair market value arising in connection with the material change in form with the concurrence of the Attorney General.

d.The commissioner may hold proceedings as the commissioner determines are necessary to permit him to enter an order or orders approving the material change in form and any related transactions. If either the commissioner or Attorney General determine that a valuation of the health service corporation is necessary, the appraisal shall be conducted in accordance with subsection c. of section 3 of this act.

e.Depending on the nature of the material change in form, the commissioner and Attorney General may permit or require the health service corporation, after complying with this section and consummating the material change in form, to continue to operate as a health service corporation, partially convert to for-profit form, or completely convert to for-profit form.

f.This section shall not apply to a conversion subject to sections 2 through 14 and section 19 of this act.

L.2001,c.131,s.18.



Section 17:48E-67 - Petition For Review Of Foundation Plan.

17:48E-67 Petition for review of foundation plan.

19. a. (1) A health service corporation shall submit to the Attorney General a petition for review of a foundation plan at the same time that it submits a plan of conversion to the commissioner. The petition shall include the foundation plan and any other information that the Attorney General requests.

(2)Within 60 days of the health service corporation's submission of the petition to the Attorney General, the Attorney General shall advise the health service corporation in writing whether the petition is complete, and, if not, shall specify what additional information is required.

(3)The Attorney General shall, upon receipt of the information requested, notify the health service corporation in writing of the date of completion of the petition.

b.The Attorney General shall review the petition and may either support the proposed foundation plan, with or without any specific modifications, or, if he finds that it is not in the public interest, oppose the foundation plan in the Superior Court proceeding commenced pursuant to subsection f. of this section.

c.When reviewing the petition, in addition to considering whether the foundation plan meets the requirements of subsection d. of this section, the Attorney General shall consider whether:

(1)the health service corporation exercised due diligence in deciding to effectuate the conversion, selecting any other party to the conversion or related transactions, and negotiating the terms and conditions of the conversion;

(2)the procedures used by the health service corporation in approving the conversion, including whether expert assistance was used, were appropriate;

(3)a conflict of interest was disclosed, including, but not limited to, conflicts of interest related to board members of, employees of, and experts retained by, the health service corporation or any other parties to the conversion;

(4)any management contract under the conversion or any related transaction is for reasonable fair value;

(5)any proceeds of the conversion will be used solely for purposes of expanding access to affordable, quality health care for underserved individuals and promoting fundamental improvements in the health status of New Jerseyans;

(6)the health service corporation established appropriate criteria in deciding to pursue a conversion and considered the proposed conversion as the only alternative or as the best alternative in relation to carrying out its mission and purposes; and

(7)officers, directors, board members or senior management of the health service corporation will receive contracts in any existing, new or affiliated health service corporation, foundation, the converted insurer, any parent corporation or any affiliate of any of the foregoing.

d.The foundation plan shall meet the following requirements:

(1)The foundation plan shall provide for the establishment of one or more foundations that will receive the fair market value of the health service corporation following its conversion to a domestic stock insurer and that meets the following requirements:

(a)The foundation shall be a trust or nonprofit corporation formed under the laws of this State, but shall not include the health service corporation or any person controlled by the health service corporation.

(b)The foundation shall be a charitable entity that qualifies for federal income tax exemption under paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code of 1986, 26 U.S.C. s. 501.

(c)The foundation shall have the sole purposes of expanding access to affordable, quality health care for underserved individuals and promoting fundamental improvements in the health status of all New Jerseyans.

(d)The foundation, its directors, officers and trustees and the assets of the foundation, including any stock of the converted insurer or a parent corporation, shall be independent of any influence or control by the converted insurer, its parent corporation, any of their subsidiaries or affiliates, any of their respective directors, officers, trustees or employees, except with the prior approval of the Attorney General and the commissioner.

(e)The foundation shall not have more than one of its directors serve as a director of the converted insurer or its parent corporation.

(f)The foundation shall not have as a director, officer or senior management any person who has been a director, officer, agent, trustee or employee of the health service corporation, the converted insurer, its parent corporation or any affiliate of any of them during the three-year period preceding the date of appointment as a director, officer or senior manager of the foundation.

(g)The foundation shall have a board of directors that when appointed will comply with section 20 of this act.

(2)The foundation shall provide the Attorney General with an annual report which shall include an audited financial statement and a detailed description of its grant-making and other charitable activities related to its use of the charitable assets received pursuant to the conversion. The annual report shall be made available to the public at both the Attorney General's office and the office of the foundation. Nothing contained in this act shall affect the obligations of an entity possessing endowment funds under the "Uniform Management of Institutional Funds Act," P.L.1975, c.26 (C.15:18-15 et seq.).

(3)The governing body of the foundation shall establish or demonstrate that it has in place, as the case may be, a mechanism to avoid conflicts of interest, including those associated with grant-making activities that may benefit the converted insurer, its affiliates, any person who owns or controls any ownership interest in either the converted insurer or any of its affiliates, and any director or officer of the converted insurer or its affiliates.

e.The Attorney General shall, during the course of the review of the foundation plan pursuant to this section, hold at least one public hearing in which any person may file written comments and exhibits or appear and make a statement. The public hearing may, if the Attorney General and the commissioner so agree, be conducted jointly as part of the public hearing on the conversion required pursuant to subsection e. of section 3 of this act. The Attorney General may subpoena additional information or witnesses, including, but not limited to, information about any transaction that is collateral to the proposed conversion and any related documents, require and administer oaths, require sworn statements, take depositions and use related discovery procedures for purposes of the hearing and at any time prior to completing the review of the proposed conversion. The hearing shall be in the nature of a legislative hearing and shall not constitute or be considered a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The public hearing shall be held no later than 90 days after the date that the petition is declared complete by the Attorney General. Public notice of the hearing shall be provided by the health service corporation not more than 45 days and not less than 15 days prior to the public hearing in at least two newspapers of general circulation in New Jersey.

f.Upon completion by the Attorney General of the review of the petition, the health service corporation shall apply to the Superior Court for approval of the establishment of the foundation. In that action, which shall proceed in a summary manner, the Attorney General shall advise the court as to whether he supports or opposes the foundation plan, with or without any specific modifications, and the basis for that position. In considering whether the foundation plan is in the public interest, the court shall consider whether the requirements of paragraph (1) of subsection d. of this section have been satisfied and may consider the criteria established in subsection c. of this section, as applicable. If the health service corporation fails to comply with this subsection, the Attorney General may seek appropriate relief in Superior Court.

L.2001,c.131,s.19.



Section 17:48E-68 - Foundations; Board, Membership.

17:48E-68 Foundations; board, membership.

20. a. (Deleted by amendment, P.L.2013, c.253)

b.The foundation created pursuant to section 19 of P.L.2001, c.131 (C.17:48E-67) shall have a board of directors consisting of 15 members. Seven members shall be appointed by the Governor, including two public members, one physician licensed to practice medicine in New Jersey, one licensed health care provider other than a physician, one representative of the dental community, one representative of a community based organization that provides or assists in providing health care or health care services to New Jersey residents and one representative of the AFL-CIO. Three members shall be appointed by the President of the Senate, including one public member, one representative of the hospital community and one physician licensed to practice medicine in New Jersey. One public member shall be appointed by the Minority Leader of the Senate. Three members shall be appointed by the Speaker of the General Assembly, including one public member, one representative of the hospital community and one representative of a community based organization that provides or assists in providing health care or health care services to New Jersey residents. One public member shall be appointed by the Minority Leader of the General Assembly. The members of the board of the foundation shall be appointed for a term of three years. Each member shall hold office until reappointed or a successor is appointed and qualified. A vacancy in the membership of the board shall be filled for an unexpired term in the same manner provided for the original appointment. Members shall serve without fee or compensation. The foundation shall commence its activities upon the appointment of at least a majority of its initial board of directors. In the event more than one foundation is established pursuant to P.L.2001, c.131 (C.17:48E-49 et seq.), the board of directors of any such additional foundations shall be appointed in compliance with the requirements of this subsection.

L.2001, c.131, s.20; amended 2001, c.387; 2013, c.253, s.2.



Section 17:48F-1 - Definitions Relative To Prepaid Prescription Service Organizations.

17:48F-1 Definitions relative to prepaid prescription service organizations.

1.As used in this act:

"Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the prepaid prescription service organization.

"Commissioner" means the Commissioner of Banking and Insurance.

"Consumer Price Index" means the medical component of the Consumer Price Index for All Urban Consumers, as reported by the United States Department of Labor, shown as an average index for the New York-Northern New Jersey-Long Island region and the Philadelphia-Wilmington-Trenton region combined.

"Contract holder" means the person or organization which contracts with the prepaid prescription service provider.

"Enrollee" means a person and his dependents who are entitled to benefits provided under a prepaid prescription service organization contract.

"Evidence of coverage" means the certificate, agreement or contract issued pursuant to this act which sets forth the benefits or services to which the enrollee or contract holder is entitled.

"Net equity" means the excess of total assets over total liabilities, excluding liabilities which have been subordinated in a manner acceptable to the commissioner.

"Prepaid prescription service organization" or "organization" means any person, corporation, partnership, or other entity which, in return for a prepayment by a contract holder, undertakes to provide or arrange for the provision of prescription services to enrollees or contract holders. Prepaid prescription service organization shall not include: an entity otherwise authorized or licensed pursuant to the laws of this State or an entity that contracts with such an otherwise authorized or licensed entity, to provide a prescription service on a prepayment or other basis in connection with a health benefits plan; an entity licensed under Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes to do the business of insurance in this State; a provider or other entity who provides prescription services pursuant to a contract with a prepaid prescription service organization; or an entity which, for a fee, acts as administrator of a self-insured prescription plan on behalf of the self insurer.

"Prescription service" means any benefit or service to be provided to an enrollee or a contract holder by a provider pursuant to a contract with a prepaid prescription service organization. Prescription service includes, but is not limited to, the provision of prescription drugs, utilization review and durable medical goods.

"Provider" means a pharmacist or pharmacy which provides benefits under a prepaid prescription services contract.

"Tangible net equity" means net equity reduced by the value assigned to intangible assets, including, but not limited to, goodwill, going concern value, organizational expense, start-up costs, long-term prepayments of deferred charges, nonreturnable deposits, and obligations of officers, directors, owners, or affiliates, except short-term obligations of affiliates for goods or services arising in the normal course of business which are payable on the same terms as equivalent transactions with nonaffiliates and which are not past due.

L.1997,c.380,s.1.



Section 17:48F-2 - Prepaid Prescription Service Organization, Certificate Of Authority.

17:48F-2 Prepaid prescription service organization, certificate of authority.

2. a. Beginning one year after the date of enactment of this act, no person, corporation, partnership, or other entity shall operate a prepaid prescription service organization in this State except in accordance with the provisions of this act. No person shall sell, offer to sell or solicit offers to purchase or receive advance or periodic consideration for prescription services without obtaining a certificate of authority pursuant to this act.

b.A prepaid prescription service organization operating in this State on the effective date of this act shall submit an application for a certificate of authority to the commissioner within nine months of the date of enactment of this act. The organization may continue to operate during the pendency of its application, but in no case longer than 18 months after the date of enactment of this act. In the event the application is denied, the applicant shall then be treated as a prepaid prescription service organization whose certificate of authority has been revoked pursuant to section 18 of this act. Nothing in this subsection shall operate to impair any contract which was entered into before the effective date of this act.

c.Any person offering prescription services in a manner substantially provided for in this act shall be presumed to be subject to the provisions of the act unless the person is otherwise regulated under State law.

L.1997,c.380,s.2.



Section 17:48F-3 - Application For Certificate Of Authority, Requirements.

17:48F-3 Application for certificate of authority, requirements.

3.Each application for a certificate of authority to operate a prepaid prescription service organization shall be made to the commissioner on a form prescribed by the commissioner, shall be certified by an officer or authorized representative of the applicant, and shall include the following:

a.A copy of the applicant's basic organizational document, such as the articles of incorporation, if a corporation, articles of association, partnership agreement, management agreement, trust agreement, or other applicable documents and all amendments to such documents;

b.A copy of the executed bylaws, rules and regulations, or similar documents, regulating the conduct of the applicant's internal affairs;

c.A list, in a form approved by the commissioner, of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including, but not limited to, the members of the board of directors, executive committee or other governing board or committee, the principal officers, and any person or entity owning or having the right to acquire 10% or more of the voting securities of the applicant; in the case of a partnership or association, the names of the partners or members; each person who has loaned funds to the applicant for the operation of its business; and a statement of any criminal convictions or enforcement or regulatory action taken against any person who is a member of the board, the executive committee or other governing board or committee, or the principal officers;

d.A statement generally describing the applicant, its facilities, personnel, and the prescription services to be offered by the organization;

e.A copy of the standard form of any contract made or to be made between the applicant and any providers relative to the provision of prescription services to enrollees or contract holders;

f.A copy of the form of any contract made or to be made between the applicant and contract holders or prospective contract holders;

g.A copy of the applicant's most recent financial statements audited by an independent certified public accountant. If the financial affairs of the applicant's parent company are audited by an independent certified public accountant but those of the applicant are not, then a copy of the most recent audited financial statement of the applicant's parent company, certified by an independent certified public accountant, attached to which are consolidating financial statements of the applicant, shall satisfy this requirement unless the commissioner determines that additional or more recent financial information is required for the proper administration of this act;

h.A copy of the applicant's financial plan, including a three-year projection of anticipated operating results, a statement of the sources of working capital, and any other sources of funding and provisions for contingencies;

i.A list of any affiliate of the applicant which provides services to the applicant in this State and a description of any material transaction between the affiliate and the applicant;

j.A schedule of rates and charges;

k.A description of the proposed method of marketing;

l.A description of the complaint procedures instituted by the applicant;

m.A description of the quality control and utilization review procedures established by the applicant;

n.A power of attorney, if the applicant is not domiciled in this State, duly executed by the applicant, appointing the commissioner and his successors in office as the true and lawful attorney of the applicant in and for this State upon whom all lawful process in any legal action or proceeding against the organization on a cause of action arising in this State may be served;

o.A description of the means which will be utilized to assure the availability and accessibility of the services to enrollees;

p.A plan, in the event of insolvency, for continuation of the benefits to be provided for under the contract; and

q.Such other information as may be required by the commissioner.

L.1997,c.380,s.3.



Section 17:48F-4 - Review Of Application.

17:48F-4 Review of application.

4.Following receipt of an application, the commissioner shall review it and notify the applicant of any deficiencies contained therein.

a.The commissioner shall issue a certificate of authority to an applicant in a timely manner, if the following conditions are met:

(1)All of the material required by section 3 of this act has been filed;

(2)The persons responsible for conducting the applicant's affairs are competent, trustworthy and possess good reputations, and have had appropriate experience, training and education;

(3)The applicant is financially sound and may reasonably be expected to meet its obligations to enrollees and the contract holder. In making this determination, the commissioner shall consider:

(a)The financial soundness of the applicant's arrangements for prescription services and the minimum standard rates, deductibles, copayments and other enrollee charges used in connection therewith;

(b)The adequacy of working capital, other sources of funding and provisions for contingencies;

(c)Whether any deposit of cash or securities, or any other evidence of financial protection submitted meets the requirements set forth in this act or by the commissioner; and

(d)The applicant's rates and rating methodology;

(4)The agreements with providers for the provision of prescription services comply with the provisions of this act;

(5)Any deficiencies identified by the commissioner have been corrected; and

(6)Any other factors determined by the commissioner to be relevant have been addressed to the satisfaction of the commissioner.

b.If the certificate of authority is denied, the commissioner shall notify the applicant and shall set forth the reasons for the denial in writing. The applicant may request a hearing by notice to the commissioner within 30 business days of receiving the notice of denial. Upon such denial, the applicant shall submit to the commissioner a plan for bringing the prepaid prescription service organization into compliance or providing for the closing down of its business.

L.1997,c.380,s.4.



Section 17:48F-5 - Modification Of Matter, Document, Filing Required; Fixing Of Charges; Filing Of Benefits Offered.

17:48F-5 Modification of matter, document, filing required; fixing of charges; filing of benefits offered.

5. a. An organization, unless otherwise provided for in this act, shall not materially modify any matter or document furnished to the commissioner pursuant to section 3 of this act, including any change in rates or charges offered or to be offered under the contract, unless the organization files with the commissioner at least 60 days prior to use or adoption of the change, a notice of the change or modification, together with such information as may be required by the commissioner to explain the change or modification. If the commissioner fails to affirmatively approve or disapprove the change or modification within 60 days of submission of the notice, the notice of modification shall be deemed approved. The commissioner may extend the 60-day review period for not more than an additional 30 days by giving written notice of the extension before the expiration of the 60-day period. If a change or modification is disapproved, the commissioner shall notify the organization in writing and specify the reason for the disapproval.

b.Charges under any contract shall be established in accordance with sound actuarial principles and shall not be excessive, inadequate, or unfairly discriminatory. If at any time the commissioner finds that the rates or benefits offered under the plan are inadequate, excessive, or unfairly discriminatory, he may order that they be rescinded or modified. If the commissioner orders that the plans be rescinded or modified, he shall notify the organization and specify the reasons for the order. The organization may, within 30 business days of receiving the order, request a hearing, which shall be held no later than 45 days after the receipt of the request by the commissioner.

c.Prior to entering into any contract with a contract holder, an organization shall file with the commissioner, for his approval, any benefits which are offered or proposed to be offered under the plan, as well as any modifications which may be made thereto. The filing shall be made no later than 60 days prior to the date that the benefits are intended to be in force. The commissioner shall either approve the benefits or state in writing his reasons for their disapproval within 60 days of receipt of the filing.

L.1997,c.380,s.5.



Section 17:48F-6 - Filing For Approval By Other Insurers, Etc.

17:48F-6 Filing for approval by other insurers, etc.

6.Any insurer, hospital, medical or health service corporation or health maintenance organization which is not otherwise authorized to offer prescription services on a fixed prepayment basis may do so by filing for approval with the commissioner such information as shall be required by the commissioner pursuant to section 3 of this act.

L.1997,c.380,s.6.



Section 17:48F-7 - Rights Of Prepaid Prescription Service Organization.

17:48F-7 Rights of prepaid prescription service organization.

7.A prepaid prescription service organization may:

a.Purchase, lease, construct, renovate, operate and maintain such facilities, ancillary equipment and property which may be required for its principal office or for any other purposes deemed necessary in the business transactions of the organization;

b.Borrow money;

c.Loan funds to any person for the purpose of acquiring or constructing facilities or in furtherance of a program providing services to enrollees, or for any other purpose reasonably related to the business of the organization;

d.Furnish prescription services to enrollees or contract holders through providers which are under contract with or employed by the organization;

e.Contract with any person for the performance of certain functions such as marketing, enrollment and administration, subject to the provisions of section 8 of this act;

f.Contract with an insurer licensed in this State for the provision of insurance, indemnity coverage, or reimbursement against the cost of services provided by the organization; and

g.In addition to basic services provided by the organization to contract holders and enrollees, may provide:

(1)Additional services as approved by the commissioner;

(2)Indemnity benefits covering urgent care or emergency services;

(3)Coverage for services from providers other than participating providers, when referred in accordance with the terms of the contract; and

(4)Any other function provided by law, in the organization's articles of incorporation or in the certificate of authority.

L.1997,c.380,s.7.



Section 17:48F-8 - Contract For Provision Of Services.

17:48F-8 Contract for provision of services.

8.A prepaid prescription service organization may contract with any person to provide some or all of the services it normally performs in providing prescription services and supplemental services to its enrollees and contract holders, but no such contract shall be made effective until it has been approved by the commissioner. The services may include consultative and administrative services. In granting approval, the commissioner may impose any limitations he deems necessary for the protection of the organization's enrollees and contract holders, and the actual and potential effect of providing such services on the financial condition of the organization. Before entering into such a contract, the organization shall provide the commissioner with notice of the contract and such supporting documentation as the commissioner determines necessary. If the commissioner does not affirmatively approve or disapprove the contract within 60 days of the date of submission, the contract shall be deemed approved. The commissioner may extend the 60-day review period for not more than 30 additional days by giving written notice of the extension before the expiration of the initial 60-day period. If the contract is disapproved, the commissioner shall notify the organization in writing and specify the reasons for disapproval.

L.1997,c.380,s.8.



Section 17:48F-9 - Issuance Of Evidence Of Coverage.

17:48F-9 Issuance of evidence of coverage.

9.Every contract holder and enrollee shall be issued an evidence of coverage, which shall contain a clear and complete statement of:

a.The coverage to which each enrollee is entitled;

b.Any limitation to which covered services are subject, including, but not limited to, exclusions, deductibles, copayments or other charges;

c.Where information is available as to where and how services may be obtained; and

d.The method for resolving complaints.

If any part of the benefits offered under the contract are subcontracted, the document issued to the contract holder by the organization may contain the information required herein on behalf of the subcontractor.

L.1997,c.380,s.9.



Section 17:48F-10 - Prepaid Prescription Service Organization Deemed Domestic Insurer.

17:48F-10 Prepaid prescription service organization deemed domestic insurer.

10. a. A prepaid prescription service organization which is organized under the laws of this State shall be deemed to be a domestic insurer for the purposes of P.L.1970, c.22 (C.17:27A-1 et seq.).

b.An organization shall be subject to the provisions of N.J.S.17B:30-1 et seq.

c.The capital, surplus and other funds of an organization shall be invested in accordance with the provisions of N.J.S.17B:20-1 et seq. and guidelines established by the commissioner by regulation.

L.1997,c.380,s.10.



Section 17:48F-11 - Complaint System Established.

17:48F-11 Complaint system established.

11.A prepaid prescription service organization shall establish and maintain a complaint system providing reasonable procedures for resolving written complaints which are initiated by enrollees and providers, in accordance with minimum standards established by the commissioner by regulation. The complaint procedure shall be in writing and filed with the commissioner, and shall be made available to providers as well as contract holders and enrollees as provided for in this act.

L.1997,c.380,s.11.



Section 17:48F-12 - Examination By Commissioner.

17:48F-12 Examination by commissioner.

12.The commissioner may conduct an examination of a prepaid prescription service organization as often as he deems necessary in order to protect the interests of providers, contract holders, enrollees, and the residents of this State. An organization shall make its relevant books and records available for examination by the commissioner, and retain its records in accordance with a schedule established by the commissioner by regulation. The reasonable expenses of the examination shall be borne by the organization being examined. In lieu of such examination, the commissioner may accept the report of an examination made by the commissioner of another state.

L.1997,c.380,s.12.



Section 17:48F-13 - Terms, Conditions Required In Contracts.

17:48F-13 Terms, conditions required in contracts.

13.All prepaid prescription service organization contracts with providers or with entities subcontracting for the provision of prescription services shall contain the following terms and conditions:

a.In the event that the organization fails to pay for prescription services for any reason whatsoever, including, but not limited to, insolvency or breach of contract, neither the contract holder nor the enrollee shall be liable to the provider for any sums owed to the provider under the contract.

b.No provider, agent, trustee or assignee thereof may maintain an action at law or attempt to collect from the contract holder or enrollee sums owed to the provider by the organization, but this shall not be construed to prohibit collection of uncovered charges consented to or lawfully owed to providers by a contract holder or enrollee.

L.1997,c.380,s.13.



Section 17:48F-13.1 - Prepaid Prescription Service Organization To Receive, Transmit Transactions Electronically; Standards.

17:48F-13.1 Prepaid prescription service organization to receive, transmit transactions electronically; standards.

10. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a prepaid prescription service organization or its agent or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a prepaid prescription service organization, or its agent, its subsidiary or its covered enrollees.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a prepaid prescription service organization or its agent or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all contracts issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a prepaid prescription service organization or its agent shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the contract.

d.For the purposes of this subsection, "substantiating documentation" means any information specific to the particular health care service provided to a covered person.

(1)Effective 180 days after the effective date of P.L.1999, c.154, a prepaid prescription service organization or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or health care provider, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the health care provider is eligible at the date of service;

(b)the person who received the health care service was covered on the date of service;

(c)the claim is for a service or supply covered under the health benefits plan;

(d)the claim is submitted with all the information requested by the payer on the claim form or in other instructions that were distributed in advance to the health care provider or covered person in accordance with the provisions of section 4 of P.L.2005, c.352 (C.17B:30-51); and

(e)the payer has no reason to believe that the claim has been submitted fraudulently.

(2)If all or a portion of the claim is not paid within the time frames provided in paragraph (1) of this subsection because:

(a)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(b)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(c)the payer disputes the amount claimed; or

(d)there is strong evidence of fraud by the provider and the payer has initiated an investigation into the suspected fraud,

the payer shall notify the health care provider, by electronic means and the covered person in writing within 30 days of receiving an electronic claim, or notify the covered person and health care provider in writing within 40 days of receiving a claim submitted by other than electronic means, that:

(i)the claim is incomplete with a statement as to what substantiating documentation is required for adjudication of the claim;

(ii)the claim contains incorrect information with a statement as to what information must be corrected for adjudication of the claim;

(iii) the payer disputes the amount claimed in whole or in part with a statement as to the basis of that dispute; or

(iv)the payer finds there is strong evidence of fraud and has initiated an investigation into the suspected fraud in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(3)If all or a portion of an electronically submitted claim cannot be adjudicated because the diagnosis coding, procedure coding or any other data required to be submitted with the claim was missing, the payer shall electronically notify the health care provider or its agent within seven days of that determination and request any information required to complete adjudication of the claim.

(4)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(5)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider, no later than two working days following receipt of the transmission of the claim.

(6)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(7)Payment of an eligible claim pursuant to paragraphs (1) and (4) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

If payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of paragraph (2) or paragraph (3) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or information or modification of an initial submission.

If payment is withheld on all or a portion of a claim by a payer pursuant to paragraph (2) or (3) of this subsection and the provider is not notified within the time frames provided for in those paragraphs, the claim shall be deemed to be overdue.

(8) (a) No payer that has reserved the right to change the premium shall deny payment on all or a portion of a claim because the payer requests documentation or information that is not specific to the health care service provided to the covered person.

(b)No payer shall deny payment on all or a portion of a claim while seeking coordination of benefits information unless good cause exists for the payer to believe that other insurance is available to the covered person. Good cause shall exist only if the payer's records indicate that other coverage exists. Routine requests to determine whether coordination of benefits exists shall not be considered good cause.

(c)In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of this paragraph, the claims payment shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means or on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

(9)An overdue payment shall bear simple interest at the rate of 12% per annum. The interest shall be paid to the health care provider at the time the overdue payment is made. The amount of interest paid to a health care provider for an overdue claim shall be credited to any civil penalty for late payment of the claim levied by the Department of Human Services against a payer that does not reserve the right to change the premium.

(10) With the exception of claims that were submitted fraudulently or submitted by health care providers that have a pattern of inappropriate billing or claims that were subject to coordination of benefits, no payer shall seek reimbursement for overpayment of a claim previously paid pursuant to this section later than 18 months after the date the first payment on the claim was made. No payer shall seek more than one reimbursement for overpayment of a particular claim. At the time the reimbursement request is submitted to the health care provider, the payer shall provide written documentation that identifies the error made by the payer in the processing or payment of the claim that justifies the reimbursement request. No payer shall base a reimbursement request for a particular claim on extrapolation of other claims, except under the following circumstances:

(a)in judicial or quasi-judicial proceedings, including arbitration;

(b)in administrative proceedings;

(c)in which relevant records required to be maintained by the health care provider have been improperly altered or reconstructed, or a material number of the relevant records are otherwise unavailable; or

(d)in which there is clear evidence of fraud by the health care provider and the payer has investigated the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), and referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(11) (a) In seeking reimbursement for the overpayment from the health care provider, except as provided for in subparagraph (b) of this paragraph, no payer shall collect or attempt to collect:

(i)the funds for the reimbursement on or before the 45th calendar day following the submission of the reimbursement request to the health care provider;

(ii)the funds for the reimbursement if the health care provider disputes the request and initiates an appeal on or before the 45th calendar day following the submission of the reimbursement request to the health care provider and until the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section are exhausted; or

(iii) a monetary penalty against the reimbursement request, including but not limited to, an interest charge or a late fee.

The payer may collect the funds for the reimbursement request by assessing them against payment of any future claims submitted by the health care provider after the 45th calendar day following the submission of the reimbursement request to the health care provider or after the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section have been exhausted if the payer submits an explanation in writing to the provider in sufficient detail so that the provider can reconcile each covered person's bill.

(b)If a payer has determined that the overpayment to the health care provider is a result of fraud committed by the health care provider and the payer has conducted its investigation and reported the fraud to the Office of the Insurance Fraud Prosecutor as required by law, the payer may collect an overpayment by assessing it against payment of any future claim submitted by the health care provider.

(12) No health care provider shall seek reimbursement from a payer or covered person for underpayment of a claim submitted pursuant to this section later than 18 months from the date the first payment on the claim was made, except if the claim is the subject of an appeal submitted pursuant to subsection e. of this section or the claim is subject to continual claims submission. No health care provider shall seek more than one reimbursement for underpayment of a particular claim.

e. (1) A prepaid prescription service organization or its agent, hereinafter the payer, shall establish an internal appeal mechanism to resolve any dispute raised by a health care provider regardless of whether the health care provider is under contract with the payer regarding compliance with the requirements of this section or compliance with the requirements of sections 4 through 7 of P.L.2005, c.352 (C.17B:30-51 through C.17B:30-54). No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of an appeal pursuant to this subsection. The payer shall conduct the appeal at no cost to the health care provider.

A health care provider may initiate an appeal on or before the 90th calendar day following receipt by the health care provider of the payer's claims determination, which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance which shall describe the type of substantiating documentation that must be submitted with the form. The payer shall conduct a review of the appeal and notify the health care provider of its determination on or before the 30th calendar day following the receipt of the appeal form. If the health care provider is not notified of the payer's determination of the appeal within 30 days, the health care provider may refer the dispute to arbitration as provided by paragraph (2) of this subsection.

If the payer issues a determination in favor of the health care provider, the payer shall comply with the provisions of this section and pay the amount of money in dispute, if applicable, with accrued interest at the rate of 12% per annum, on or before the 30th calendar day following the notification of the payer's determination on the appeal. Interest shall begin to accrue on the day the appeal was received by the payer.

If the payer issues a determination against the health care provider, the payer shall notify the health care provider of its findings on or before the 30th calendar day following the receipt of the appeal form and shall include in the notification written instructions for referring the dispute to arbitration as provided by paragraph (2) of this subsection.

The payer shall report annually to the Commissioner of Banking and Insurance the number of appeals it has received and the resolution of each appeal.

(2)Any dispute regarding the determination of an internal appeal conducted pursuant to paragraph (1) of this subsection may be referred to arbitration as provided in this paragraph. The Commissioner of Banking and Insurance shall contract with a nationally recognized, independent organization that specializes in arbitration to conduct the arbitration proceedings.

Any party may initiate an arbitration proceeding on or before the 90th calendar day following the receipt of the determination which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance. No dispute shall be accepted for arbitration unless the payment amount in dispute is $1,000 or more, except that a health care provider may aggregate his own disputed claim amounts for the purposes of meeting the threshold requirements of this subsection. No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of arbitration pursuant to this subsection.

(3)The arbitrator shall conduct the arbitration proceedings pursuant to the rules of the arbitration entity, including rules of discovery subject to confidentiality requirements established by State or federal law.

(4)An arbitrator's determination shall be:

(a)signed by the arbitrator;

(b)issued in writing, in a form prescribed by the Commissioner of Banking and Insurance, including a statement of the issues in dispute and the findings and conclusions on which the determination is based; and

(c)issued on or before the 30th calendar day following the receipt of the required documentation.

The arbitration shall be nonappealable and binding on all parties to the dispute.

(5)If the arbitrator determines that a payer has withheld or denied payment in violation of the provisions of this section, the arbitrator shall order the payer to make payment of the claim, together with accrued interest, on or before the 10th business day following the issuance of the determination. If the arbitrator determines that a payer has withheld or denied payment on the basis of information submitted by the health care provider and the payer requested, but did not receive, this information from the health care provider when the claim was initially processed pursuant to subsection d. of this section or reviewed under internal appeal pursuant to paragraph (1) of this subsection, the payer shall not be required to pay any accrued interest.

(6)If the arbitrator determines that a health care provider has engaged in a pattern and practice of improper billing and a refund is due to the payer, the arbitrator may award the payer a refund, including interest accrued at the rate of 12% per annum. Interest shall begin to accrue on the day the appeal was received by the payer for resolution through the internal appeals process established pursuant to paragraph (1) of this subsection.

(7)The arbitrator shall file a copy of each determination with and in the form prescribed by the Commissioner of Banking and Insurance.

f.As used in this section, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured prepaid prescription service organization contract for which the financial obligation for the payment of a claim under the contract rests upon the prepaid prescription service organization.

g.Any person found in violation of this section with a pattern and practice as determined by the Commissioner of Banking and Insurance shall be liable to a civil penalty as set forth in section 17 of P.L.2005, c.352 (C.17B:30-55).

L.1999,c.154,s.10; amended 2005, c.352, s.16.



Section 17:48F-13.2 - Prepaid Prescription Service Organization, Coverage For Prescription Female Contraceptives.

17:48F-13.2 Prepaid prescription service organization, coverage for prescription female contraceptives.

9.A prepaid prescription service organization that provides benefits for expenses incurred in the purchase of outpatient prescription drugs under a contract shall provide coverage under every such contract delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and a prepaid prescription service organization shall grant, an exclusion under the contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective enrollees and enrollees. The provisions of this section shall not be construed as authorizing a prepaid prescription service organization to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of an enrollee. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the contract.

This section shall apply to those prepaid prescription contracts in which the prepaid prescription service organization has reserved the right to change the premium.

L.2005,c.251,s.9.



Section 17:48F-14 - Maintenance Of Tangible Net Equity.

17:48F-14 Maintenance of tangible net equity.

14. a. Except as provided in subsection b. of this section, each prepaid prescription service organization shall, at all times, have and maintain tangible net equity equal to the greater of:

(1) $50,000; or

(2)2% of the organization's annual gross premium income, up to a maximum of the required capital and surplus of an admitted health insurer.

b.An organization which has uncovered expenses in excess of $50,000, as reported on the most recent annual financial statement filed with the commissioner, shall maintain tangible net equity equal to 25% of the uncovered expense in excess of $50,000, in addition to the tangible net equity required by subsection a. of this section.

c.The dollar amounts specified in subsections a. and b. of this section shall be adjusted annually by the commissioner, by regulation, in accordance with changes in the Consumer Price Index.

L.1997,c.380,s.14.



Section 17:48F-15 - Deposit Of Case, Securities; Net Worth Requirement.

17:48F-15 Deposit of case, securities; net worth requirement.

15. a. A prepaid prescription service organization shall deposit with the commissioner or with an entity or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that is acceptable to the commissioner in an amount equal to $25,000, which amount shall be adjusted annually by the commissioner, by regulation, in accordance with changes in the Consumer Price Index, plus 25% of the tangible net equity required by section 14 of this act; except that the deposit shall not be required to exceed $100,000, which amount may be adjusted by the commissioner annually in accordance with changes in the Consumer Price Index. The deposit shall be deemed an admitted asset of the organization in the determination of tangible net equity.

b.All income from deposits shall be an asset of the organization. An organization may withdraw a deposit or any part thereof after making a substitute deposit of equal amount and value, except that a security may not be substituted unless it has been approved by the commissioner.

c.Amounts on deposit shall be used to protect the interests of the organization's enrollees in the State and to assure continuation of limited health care services to enrollees of an organization which is in rehabilitation or liquidation. If an organization is placed in rehabilitation or liquidation, the deposit shall be treated as an asset subject to the provisions of N.J.S.17B:32-1 et seq.

d.The commissioner may, by regulation, adjust the amount of required net worth that an organization may have in order to provide adequate protection against contingencies affecting the organization's financial position which are not fully covered by reserves and other liabilities and supporting assets.

L.1997,c.380,s.15.



Section 17:48F-16 - Maintenance Of Fidelity Bond.

17:48F-16 Maintenance of fidelity bond.

16.A prepaid prescription service organization shall maintain in force a fidelity bond in its own name on its officers and employees, in an amount established by the commissioner by regulation. In lieu of the bond, the organization may deposit with the commissioner cash or securities or other investments approved by the commissioner.

L.1997,c.380,s.16.



Section 17:48F-17 - Annual Report.

17:48F-17 Annual report.

17.A prepaid prescription service organization shall file an annual report with the commissioner, on or before March 1 of each year, attested to by at least two principal officers, which covers the preceding calendar year. The report shall be on a form prescribed by the commissioner and shall include:

a.A financial statement of the organization, including its balance sheet, income statement and statement of changes in financial position for the preceding year, certified by an independent public accountant, or a consolidated audited financial statement of its parent company certified by an independent certified public accountant, attached to which shall be consolidating financial statements of the organization;

b.The number of enrollees at the beginning of the year, the number of enrollees as of the end of the year, and the number of enrollments during the year;

c.At the discretion of the commissioner, a statement by a qualified actuary setting forth his opinion as to the adequacy of reserves; and

d.Any other information relating to the performance of the organization as may be required by the commissioner.

The commissioner may assess a fine of up to $100 per day for each day a required report is late. The commissioner may require the submission of additional reports from time to time, as he deems necessary.

L.1997,c.380,s.17.



Section 17:48F-17.1 - Definitions.

17:48F-17.1 Definitions.

36.As used in sections 36 through 40 of P.L.2014, c.81 (C.17:48F-17.1 through C.17:48F-17.5):

"Commissioner" means the Commissioner of Banking and Insurance.

"Prepaid prescription service organization" means an entity authorized to transact business in this State pursuant to P.L.1997, c.380 (C.17:48F-1 et seq.).

L.2014, c.81, s.36.



Section 17:48F-17.2 - Increase In Amount Of Capital Or Surplus Required Of Prepaid Prescription Service Organization.

17:48F-17.2 Increase in amount of capital or surplus required of prepaid prescription service organization.

37.The commissioner may increase the amount of capital or surplus required of a prepaid prescription service organization, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the prepaid prescription service organization's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a prepaid prescription service organization's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section shall be made only after a departmental hearing, unless that hearing is waived by the affected prepaid prescription service organization. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the prepaid prescription service organization. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular prepaid prescription service organization, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that the prepaid prescription service organization charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates the prepaid prescription service organization charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social or market conditions that could adversely or favorably affect the financial condition of the prepaid prescription service organization, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the prepaid prescription service organization's financial condition.

L.2014, c.81, s.37.



Section 17:48F-17.3 - Determination Of Increase, Revision Or Redetermination; Factors.

17:48F-17.3 Determination of increase, revision or redetermination; factors.

38.In determining any increase, revision or redetermination in the capital or surplus of a prepaid prescription service organization pursuant to the provisions of section 37 of P.L.2014, c.81 (C.17:48F-17.2) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 37 of P.L.2014, c.81 (C.17:48F-17.2);

c.The extent to which risks described in section 37 of P.L.2014, c.81 (C.17:48F-17.2) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the prepaid prescription services organization has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the prepaid prescription service organization's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2014, c.81, s.38.



Section 17:48F-17.4 - Suspension, Revocation Of Authority To Do Business.

17:48F-17.4 Suspension, revocation of authority to do business.

39.The commissioner may suspend or revoke the authority to do business in this State of any prepaid prescription services organization that does not comply with the provisions of sections 36 through 40 of P.L.2014, c.81 (C.17:48F-17.1 through C.17:48F-17.5).

L.2014, c.81, s.39.



Section 17:48F-17.5 - Rules, Regulations.

17:48F-17.5 Rules, regulations.

40.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of sections 36 through 40 of P.L.2014, c.81 (C.17:48F-17.1 through C.17:48F-17.5). Such rules and regulations shall be consistent with the standards for risk based capital for health organizations adopted by the National Association of Insurance Commissioners.

L.2014, c.81, s.40.



Section 17:48F-18 - Suspension, Revocation Of Certificate Of Authority.

17:48F-18 Suspension, revocation of certificate of authority.

18.The commissioner may suspend or revoke the certificate of authority issued to a prepaid prescription service organization pursuant to this act upon his determination that:

a.The organization is operating significantly in contravention of its basic organizational document;

b.The organization issues an evidence of coverage or uses rates or charges which do not comply with the requirements of this act;

c.The organization is unable to fulfill its obligations to enrollees or prospective enrollees;

d.The tangible net equity of the organization is less than that required by this act, or the organization has failed to correct any deficiency in its tangible net equity as required by the commissioner;

e.The organization has failed to implement in a reasonable manner the complaint system required to be established by this act;

f.The continued operation of the organization would be hazardous to the health and welfare of its enrollees;

g.The organization has failed to file any report required pursuant to this act; or

h.The organization has otherwise failed to comply with this act.

L.1997,c.380,s.18.



Section 17:48F-19 - Notification Of Suspension, Revocation Of Certificate Of Authority.

17:48F-19 Notification of suspension, revocation of certificate of authority.

19.If the commissioner has cause to believe that grounds exist for the suspension or revocation of a certificate of authority, he shall notify the prepaid prescription service organization in writing, specifically stating the grounds for suspension or revocation and fixing a time for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). If a certificate of authority is revoked, the organization shall submit a plan to the commissioner within 15 days of the revocation, for the winding up of its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of its business. The commissioner may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing prescription services.

L.1997,c.380,s.19.



Section 17:48F-20 - Maintenance Of Insurance To Cover Insolvency.

17:48F-20 Maintenance of insurance to cover insolvency.

20.The commissioner may require, in connection with the plan for insolvency required pursuant to subsection p. of section 3 of this act, that a prepaid prescription service organization maintain insurance to cover the expenses to be paid for continued benefits following a determination of insolvency, or make other arrangements to ensure that benefits are continued for the period determined in the insolvency plan.

L.1997,c.380,s.20.



Section 17:48F-21 - Rehabilitation, Liquidation, Conservation Of Prepaid Prescription Service Organization.

17:48F-21 Rehabilitation, liquidation, conservation of prepaid prescription service organization.

21.Any rehabilitation, liquidation or conservation of a prepaid prescription service organization shall be subject to the provisions of N.J.S.17B:32-1 et seq. and shall be conducted under the supervision of the commissioner; except that the commissioner shall have the authority to regulate any prepaid prescription service organization doing business in this State as a domestic insurer. The commissioner may apply for an order directing him to rehabilitate, liquidate, reorganize or conserve an organization upon any one or more applicable grounds as stated for insurers in N.J.S.17B:32-1 et seq. or any other provision of Title 17B of the New Jersey Statutes or when in his opinion the organization fails to satisfy the requirements for the issuance of a certificate of authority relating to solvency or the requirements for solvency protection as set forth in this act.

L.1997,c.380,s.21.



Section 17:48F-22 - Order Of Rehabilitation.

17:48F-22 Order of rehabilitation.

22.If an order of rehabilitation issued pursuant to this act directs or provides for the continued operation of the prepaid prescription service organization, including the receipt of payments from, and the provision of prescription services to enrollees, the order may authorize the rehabilitator to make the payments necessary for continued operation, including those expenses necessary for the conduct of the rehabilitation.

L.1997,c.380,s.22.



Section 17:48F-23 - Providers Enjoined From Billing Enrollees, Beneficiaries Under Order Of Rehabilitation.

17:48F-23 Providers enjoined from billing enrollees, beneficiaries under order of rehabilitation.

23.In the event that an order of rehabilitation or liquidation is granted, the order may enjoin providers from billing enrollees and their beneficiaries for health care services provided. In the course of a rehabilitation proceeding, the court may allow reformation of enrollee and provider contracts, or other restructuring of outstanding liabilities, or transfer of the business to another prepaid prescription service organization. A primary goal of the restructuring or transfer shall be the provision of uninterrupted services to enrollees of the organization. In the course of a rehabilitation proceeding, a plan for settling the claims of general creditors shall not be deemed to be inequitable or to constitute preferential treatment if the amount of reimbursement for an outstanding claim depends, in part, on the estimated increase or decrease in future or prior claims of the creditor.

L.1997,c.380,s.23.



Section 17:48F-24 - Inapplicability Of C.17b:32a-1 et Seq.

17:48F-24 Inapplicability of C.17B:32A-1 et seq.

24.A prepaid prescription service organization shall not be subject to the "New Jersey Life and Health Insurance Guaranty Association Act," P.L.1991, c.208 (C.17B:32A-1 et seq.), and the New Jersey Life and Health Insurance Guaranty Association established pursuant to that act shall not provide protection to any individuals entitled to receive prescription services from a prepaid prescription service organization.

L.1997,c.380,s.24.



Section 17:48F-25 - Application, Examination Fees.

17:48F-25 Application, examination fees.

25.A prepaid prescription service organization subject to the provisions of this act shall pay to the commissioner such application fees and examination fees for applying for a certificate of authority as established by regulation by the commissioner.

L.1997,c.380,s.25.



Section 17:48F-26 - Violations; Penalties.

17:48F-26 Violations; penalties.

26. a. The commissioner may, upon notice and hearing, levy an administrative penalty in an amount not less than $1,000 nor more than $30,000 for each violation, per contract or enrollee. Penalties imposed by the commissioner pursuant to this section may be in lieu of, or in addition to, suspension or revocation of a certificate of authority pursuant to this act. A penalty may be recovered in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

b.If the commissioner believes that any violation of this act has occurred or is threatened, the commissioner may give notice to the prepaid prescription service organization, its representatives, or any other persons who appear to be involved in the alleged violation. The commissioner may arrange a conference with the alleged violators or their authorized representatives to ascertain the facts relating to the alleged violation. In the event that it appears that a violation has occurred or is threatened, the commissioner may implement the necessary measures to correct or prevent the violation. Appeals under this section shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1997,c.380,s.26.



Section 17:48F-27 - Cease And Desist Order; Injunctive Relief.

17:48F-27 Cease and desist order; injunctive relief.

27. a. The commissioner may issue an order directing a prepaid prescription service organization to cease and desist from engaging in any act or practice which is in violation of the provisions of this act. The order shall be subject to review pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.In the event of noncompliance with a cease and desist order issued pursuant to subsection a. of this section, or if the commissioner elects not to issue a cease and desist order in the case of a violation of any provision of this act, the commissioner may institute a proceeding to obtain injunctive relief, in accordance with the applicable procedures provided in the Rules of Court.

L.1997,c.380,s.27.



Section 17:48F-28 - Confidentiality Of Data, Information.

17:48F-28 Confidentiality of data, information.

28.Any data or information relating to the diagnosis, treatment or health of an enrollee or prospective enrollee obtained by a prepaid prescription service organization from the contract holder, enrollee, prospective enrollee or any provider shall be confidential and shall not be disclosed to any person except:

a.To the extent that it may be necessary to carry out the purposes of this act;

b.Upon the express consent of the enrollee or prospective enrollee;

c.Pursuant to statute or court order for the production of evidence or the discovery thereof; or

d.In the event of a claim or litigation between an enrollee or a prospective enrollee and the organization wherein such data or information is relevant. An organization shall be entitled to claim any statutory privilege against disclosure which the provider who furnished the information to the organization is entitled to claim.

L.1997,c.380,s.28.



Section 17:48F-29 - Rules, Regulations.

17:48F-29 Rules, regulations.

29.The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.1997,c.380,s.29.



Section 17:48G-1 - Definitions Relative To Dental Decision Regulation.

17:48G-1 Definitions relative to dental decision regulation.

1.As used in this act:

"Adverse dental decision" means a dental decision by an insurer or a third party administrator, or any other person acting on its behalf to deny, reduce, or fail to provide payment, in whole or in part, for a covered service based upon a dental decision.

"Board" means the New Jersey State Board of Dentistry.

"Dental decision" means a decision which is based upon a dental diagnosis or a dental judgment related to dental services performed or to be performed in the State of New Jersey, including, but not limited to, any decision relating to: the quality or appropriateness of dental services rendered or proposed to be rendered by a dentist; reasonable necessity for or customary performance of a dental service; or diagnosis or prognosis of a dental condition.

"Insurer" means an insurance company, health service corporation, hospital service corporation, medical service corporation, dental service corporation, dental plan organization or health maintenance organization authorized to issue dental contracts or plans in this State.

"Third party administrator" means "third party administrator" as defined by section 1 of P.L.2001, c.267 (C.17B:27B-1).

L.2007, c.259, s.1.



Section 17:48G-2 - Dental Decisions Made By Insurer.

17:48G-2 Dental decisions made by insurer.

2. a. An insurer may make dental decisions in connection with the processing or payment of dental claims or otherwise in the course of its dental benefit administration activity. Dental decisions made by an insurer shall be consistent with the following:

(1)an initial adverse dental decision shall be made by a dentist duly licensed in this or another state;

(2)if a treating dentist questions the adverse dental decision and specifies in writing the basis of the disagreement with the adverse dental decision, the insurer, within 30 days shall:

(a)designate a reviewing dentist who is duly licensed in this State or who has been issued a limited registration certificate pursuant to section 4 of this act; and

(b)notify the treating dentist in writing promptly of the name and address where the reviewing dentist can be contacted and the telephone number which can be used to contact the reviewing dentist;

(3)if an agreement is not reached within a reasonable period of time, not to exceed 30 days from the insurer's notice issued pursuant to subparagraph (b) of paragraph (2) of this subsection, the insurer shall make its decision and communicate the results of the reviewing dentist's dental decision to the treating dentist.

b.Within 14 days of a written request by the treating dentist, or the patient or the patient's authorized representative, for the basis of an adverse dental decision by a reviewing dentist, provided to the treating dentist pursuant to paragraph (3) of subsection a. of this section, the insurer shall send a written notice containing the full name, address and telephone number of the reviewing dentist and a narrative statement specifically identifying the basis for the decision.

L.2007, c.259, s.2.



Section 17:48G-3 - Dental Decisions Made By Third Party Administrator.

17:48G-3 Dental decisions made by third party administrator.

3. a. A third party administrator may make dental decisions in connection with the processing or payment of dental claims or otherwise in the course of its dental benefit administration activity. Dental decisions made by a third party administrator shall be consistent with all of the following:

(1)an initial adverse dental decision shall be made by a dentist duly licensed in this or another state;

(2)if a treating dentist questions the adverse dental decision and specifies in writing the basis of the disagreement with the adverse dental decision, the third party administrator within 30 days shall:

(a)designate a reviewing dentist who is duly licensed in this State or who has been issued a limited registration certificate pursuant to section 4 of this act; and

(b)notify the treating dentist in writing promptly of the name and business address where the reviewing dentist can be contacted and telephone number which can be used to contact the reviewing dentist;

(3)if an agreement is not reached within a reasonable period of time, not to exceed 30 days from the third party administrator's notice issued pursuant to subparagraph (b) of paragraph (2) of this subsection, the third party administrator shall make its decision and communicate the results of the reviewing dentist's dental decision to the treating dentist.

b.Within 14 days of a written request by the treating dentist, or the patient or the patient's authorized representative, for the basis of an adverse dental decision by a reviewing dentist, provided to the treating dentist pursuant to paragraph (3) of subsection a. of this section, the third party administrator shall send a written notice containing the full name, address and telephone number of the reviewing dentist and a narrative statement specifically identifying the basis for the decision.

L.2007, c.259, s.3.



Section 17:48G-4 - Inapplicability Of Act Relative To Certain Decisions Of Insurers, Third Party Administrators.

17:48G-4 Inapplicability of act relative to certain decisions of insurers, third party administrators.

7.This act shall not be construed:

a.To regulate insurers' or third party administrators' making any decision, including, but not limited to, a decision concerning benefit or insurance coverage, that does not involve the making of a dental decision;

b.To regulate insurers' or third party administrators' use of a protocol for denying or limiting benefit payments for dental services where the protocol:

(1)has been approved for use by a dentist who is duly licensed in this State or who has been issued a limited registration certificate pursuant to section 4 of this act; and

(2)does not involve evaluation of an individual patient's dental care or condition; or

c.To regulate the application of contract limitations and exclusions, the credentialing of dentists or the conduct of retrospective fraud reviews.

L.2007, c.259, s.7.



Section 17:48G-5 - Applicability Of Act To Dental Decisions.

17:48G-5 Applicability of act to dental decisions.

8.This act shall be construed to apply only to insurers and third party administrators or persons acting on their behalf who make dental decisions.

L.2007, c.259, s.8.



Section 17:48G-6 - Construction Of Act Relative To Board.

17:48G-6 Construction of act relative to board.

9.Nothing in this act shall be construed to confer jurisdiction upon the board to make any dental benefit coverage determinations or to direct any insurer, benefit plan, administrator or other payor to make any payment or otherwise to regulate the conduct of an insurer or third party administrator.

L.2007, c.259, s.9.



Section 17:48H-1 - Definitions Relative To Organized Delivery Systems For Health Care Services, Benefits

17:48H-1. Definitions relative to organized delivery systems for health care services, benefits
1.As used in this act:

"Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the organized delivery system.

"Capitation" means a fixed per member, per month, payment or percentage of premium payment for which the provider assumes the risk for the cost of contracted services without regard to the type, value or frequency of the services provided.

"Carrier" means an insurer authorized to transact the business of health insurance as defined at N.J.S.17B:17-4, a hospital service corporation authorized to transact business in accordance with P.L.1938, c.366 (C.17:48-1 et seq.), a medical service corporation authorized to transact business in accordance with P.L.1940, c.74 (C.17:48A-1 et seq.), a health service corporation authorized to transact business in accordance with P.L.1985, c.236 (C.17:48E-1 et seq.) or a health maintenance organization authorized to transact business pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.).

"Certified organized delivery system" means an organized delivery system that is compensated on a basis which does not entail the assumption of financial risk by the organized delivery system and that is certified in accordance with this act.

"Comprehensive health care services" means the basic benefits provided under a health benefits plan, including medical and surgical services provided by licensed health care providers who may include, but are not limited to, family physicians, internists, cardiologists, psychiatrists, rheumatologists, dermatologists, orthopedists, obstetricians, gynecologists, neurologists, endocrinologists, radiologists, nephrologists, emergency services physicians, ophthalmologists, pediatricians, pathologists, general surgeons, osteopathic physicians, physical therapists and chiropractors. Basic benefits may also include inpatient or outpatient services rendered at a licensed hospital, covered services performed at an ambulatory surgical facility and ambulance services.

"Financial risk" means exposure to financial loss that is attributable to the liability of an organized delivery system for the payment of claims or other losses arising from covered benefits for treatment or services other than those performed directly by the person or organized delivery system liable for payment, including a loss sharing arrangement. A payment method wherein a provider accepts reimbursement in the form of a capitation payment for which it undertakes to provide health care services on a prepayment basis shall not be considered financial risk.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. Health benefits plan includes, but is not limited to, Medicare supplement coverage and risk contracts to the extent not otherwise prohibited by federal law. For the purposes of this act, health benefits plan shall not include the following plans, policies or contracts: accident only, credit, disability, long-term care, CHAMPUS supplement coverage, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.) or hospital confinement indemnity coverage.

"Licensed organized delivery system" means an organized delivery system that is compensated on a basis which entails the assumption of financial risk by the organized delivery system and that is licensed in accordance with this act.

"Limited health care services" means a health service or benefit which a carrier has elected to subcontract for as a separate service, which may include, but shall not be limited to, substance abuse services, vision care services, mental health services, podiatric care services, chiropractic services or rehabilitation services. Limited health care services shall not include pharmaceutical services, case management services or employee assistance plan services.

"Organized delivery system" or "system" means an organization with defined governance that:

a. is organized for the purpose of and has the capability of contracting with a carrier to provide, or arrange to provide, under its own management substantially all or a substantial portion of the comprehensive health care services or benefits under the carrier's benefits plan on behalf of the carrier, which may or may not include the payment of hospital and ancillary benefits; or

b. is organized for the purpose of acting on behalf of a carrier to provide, or arrange to provide, limited health care services that the carrier elects to subcontract for as a separate category of benefits and services apart from its delivery of benefits under its comprehensive benefits plan, which limited services are provided on a separate contractual basis and under different terms and conditions than those governing the delivery of benefits and services under the carrier's comprehensive benefits plan.

An organized delivery system shall not include an entity otherwise authorized or licensed in this State to provide comprehensive or limited health care services on a prepayment or other basis in connection with a health benefits plan or a carrier.

"Provider" means a physician, health care professional, health care facility, or any other person who is licensed or otherwise authorized to provide health care services or other benefits in the state or jurisdiction in which they are furnished.

L.1999,c.409,s.1.



Section 17:48H-2 - Certification, Licensure, Required

17:48H-2. Certification, licensure, required
2. a. Beginning one year after the enactment of this act, no person, corporation, partnership, or other entity shall operate an organized delivery system in this State without obtaining certification or licensure pursuant to this act.

b.Any person, corporation, partnership, or other entity offering health care services to a carrier in a manner substantially provided for in this act shall be subject to the provisions of this act unless the entity is otherwise regulated under P.L.1973, c. 337 (C.26:2J-1 et seq.), Title 17 of the Revised Statutes, Title 17B of the New Jersey Statutes or P.L.1970, c.102 (C.18A:64G-1 et seq.).

L.1999,c.409,s.2.



Section 17:48H-3 - Application For Certification.

17:48H-3 Application for certification.

3. a. An organized delivery system which is not subject to licensure requirements pursuant to this act shall submit an application for certification to the Commissioner of Banking and Insurance. The organized delivery system may continue to operate during the pendency of its application, but in no case longer than 12 months after the date of submission of the application to the Department of Banking and Insurance, unless the commissioner, by regulation, extends the 12-month limitation. In the event the application is denied, the applicant shall be treated as an organized delivery system whose certification has been revoked pursuant to sections 7 and 8 of this act.

Notwithstanding the obligations imposed by this act regarding certification requirements, nothing in this subsection shall operate to impair any contract in force on the effective date of this act, but this act shall apply to any contract renewed on or after the effective date of this act.

b.The certification shall be valid for a period of three years.

c.A certified organized delivery system shall not directly issue health benefits plans.

L.1999, c.409, s.3; amended 2012, c.17, s.39.



Section 17:48H-4 - Form, Contents Of Application.

17:48H-4 Form, contents of application.

4.Application for certification to operate an organized delivery system shall be made to the Commissioner of Banking and Insurance on a form prescribed by the commissioner, shall be certified by an officer or authorized representative of the applicant and shall include the following:

a.A copy of the applicant's basic organizational documents. For purposes of this subsection, "basic organizational documents" means the articles of incorporation, articles of association, partnership agreement, management agreement, trust agreement, or other applicable documents as appropriate to the applicant's form of business entity, and all amendments to those documents;

b.A copy of the executed bylaws, rules, and regulations, or similar documents, regulating the conduct of the applicant's internal affairs;

c.A list, in a form approved by the Commissioner of Banking and Insurance, of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including, but not limited to, the members of the board of directors, executive committee, or other governing board or committee, the principal officers, and any person or entity owning or having the right to acquire 10% or more of the voting securities of the applicant; in the case of a partnership or association, the names of the partners or members; and a statement of any criminal convictions or civil, enforcement, or regulatory action, including actions relating to professional licenses, taken against any person who is a member of the board, the executive committee, or other governing board or committee, the principal officers, or the persons who are responsible for the conduct of the affairs of the applicant;

d.A statement generally describing the applicant, its facilities, personnel, and the health care services to be offered by the organized delivery system;

e.A copy of the standard form of any provider agreement made or to be made between the applicant and any providers relative to the provision of health care services;

f.A copy of the form of any contract made or to be made between the applicant and any carrier for the provision of or arrangement to provide health care services, which contract shall contain provisions establishing the respective duties of the carrier and the applicant with respect to compliance with P.L.1997, c.192 (C.26:2S-1 et seq.);

g.With respect to each contract made or to be made between the applicant and any other person who will provide comprehensive or limited health care services:

(1)A list of the persons who are to provide the health care services, and the geographical area in which they are located and in which the services are to be performed;

(2)A list of any affiliate of the applicant which provides services to the applicant in this State and a description of any material transaction between the affiliate and the applicant;

(3)A description of the health care services or benefits to be offered or proposed to be offered by the applicant;

(4)A description of the means which will be utilized to assure the availability and accessibility of the health care services to enrollees or contract holders; and

(5)A description of the means by which the organized delivery system shall be compensated for each contract entered into with a carrier; and

h.A list of all administrative, civil, or criminal actions and proceedings to which the applicant, or any of its affiliates, or persons who are responsible for the conduct of the affairs of the applicant or affiliate, have been subject and the resolution of those actions and proceedings. If a license, certificate, or other authority to operate has been refused, suspended, or revoked by any jurisdiction, the applicant shall provide a copy of any orders, proceedings, and determinations relating thereto.

In addition to the information required pursuant to this section, the Commissioner of Banking and Insurance may establish additional reporting requirements or make detailed reporting requirements for any class of certified organized delivery system.

L.1999, c.409, s.4; amended 2012, c.17, s.40.



Section 17:48H-5 - Review Of Application.

17:48H-5 Review of application.

5.Following receipt of an application for certification, the Commissioner of Banking and Insurance shall review it and notify the applicant of any deficiencies contained therein.

a.The Commissioner of Banking and Insurance shall issue a certification to an organized delivery system if the commissioner finds that the system meets the standards provided for in this act, including, but not limited to:

(1)All of the material required by section 4 of this act has been filed;

(2)The persons responsible for conducting the applicant's affairs are competent, trustworthy, and possess good reputations, and have had appropriate experience, training, and education;

(3)The persons who are to perform the health care services are properly qualified;

(4)The organized delivery system has demonstrated the ability to assure that health care services will be provided in a manner which will assure the availability and accessibility of the services;

(5)The standard forms of provider agreements to be used by the organized delivery system are acceptable; and

(6)The organized delivery system's contracts to provide services do not entail or will not result in the assumption of financial risk by the system.

b.The commissioner may deny an application for certification if the applicant fails to meet any of the standards provided in this act or on any other reasonable grounds. If certification is denied, the commissioner shall notify the applicant and shall set forth the reasons for the denial in writing. The applicant may request a hearing by notice to the commissioner within 30 days of receiving the notice of denial. Upon such denial, the applicant shall submit to the commissioner a plan for bringing the organized delivery system into compliance or providing for the closing down of its business.

L.1999, c.409, s.5; amended 2012, c.17, s.41.



Section 17:48H-6 - Notice Of Change, Modification.

17:48H-6 Notice of change, modification.

6. a. A certified organized delivery system, unless otherwise provided for in this act, shall not materially modify any matter or document furnished to the Commissioner of Banking and Insurance pursuant to section 4 of this act unless the organized delivery system files with the commissioner, at least 60 days prior to use or adoption of the change, a notice of the change or modification, together with that information required by the commissioner to explain the change or modification. If the commissioner fails to affirmatively approve or disapprove the change or modification within 60 days of submission of the notice, the notice of modification shall be deemed approved. The commissioner may extend the 60-day review period for not more than 30 additional days by giving written notice of the extension before the expiration of the 60-day period. If a change or modification is disapproved, the commissioner shall notify the system in writing and specify the reason for the disapproval.

b.Prior to entering into any contract with a carrier, a certified organized delivery system shall file with the commissioner, for the commissioner's approval, a copy of that contract. The filing shall be made no later than 60 days prior to the date that the contract is intended to be in effect. If the contract is not disapproved prior to the effective date by the commissioner, the contract shall be deemed approved.

L.1999, c.409, s.6; amended 2012, c.17, s.42.



Section 17:48H-7 - Suspension, Revocation Of Certification, Grounds.

17:48H-7 Suspension, revocation of certification, grounds.

7.The Commissioner of Banking and Insurance may suspend or revoke a certification issued to an organized delivery system pursuant to this act upon the commissioner's determination that:

a.The certified organized delivery system is operating in contravention of its basic organizational documents;

b.The certified organized delivery system is unable to fulfill its obligations to the carriers with whom it contracts;

c.The continued operation of the certified organized delivery system would be hazardous to the health and welfare of the enrollees or contract holders to whom it is obligated to provide health care services or detrimental to a carrier with whom it has contracted to provide the services;

d.The certified organized delivery system is unable to maintain the standards as set forth by the commissioner by regulation;

e.The certified organized delivery system has failed, as provided by the contract, to comply with the provisions of P.L.1997, c.192 (C.26:2S-1 et seq.);

f.The certified organized delivery system has failed to provide the health care services for which it has been certified or has provided health care services which are in contravention of the contract or contracts filed with the commissioner;

g.The certified organized delivery system has otherwise failed to comply with this act or with other applicable law; or

h.There are other reasonable grounds that warrant suspension or revocation.

L.1999, c.409, s.7; amended 2012, c.17, s.43.



Section 17:48H-8 - Notification Of Grounds For Suspension, Revocation Of Certification.

17:48H-8 Notification of grounds for suspension, revocation of certification.

8. a. If the Commissioner of Banking and Insurance has cause to believe that grounds exist for the suspension or revocation of the certification issued to an organized delivery system, the commissioner shall notify the system, in writing, specifically stating the grounds for suspension or revocation and fixing a time for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). If the certification is revoked, the organized delivery system shall submit a plan to the commissioner within 15 days of the revocation, for the winding up of its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of its business. The commissioner may, by written order, permit such further operation of the organized delivery system as the commissioner finds to be in the best interest of individuals receiving health care services from the system.

b.The commissioner shall notify all carriers with contracts with the system that are on file with the Department of Banking and Insurance of the proceedings.

L.1999, c.409, s.8; amended 2012, c.17, s.44.



Section 17:48H-9 - Fees.

17:48H-9 Fees.

9.A certified organized delivery system shall pay to the Commissioner of Banking and Insurance those application and examination fees as are established by the commissioner by regulation.

L.1999, c.409, s.9; amended 2012, c.17, s.45.



Section 17:48H-10 - Civil Administrative Penalty.

17:48H-10 Civil administrative penalty.

10.The Commissioner of Banking and Insurance may, upon notice and hearing, assess a civil administrative penalty in an amount not less than $250 nor more than $10,000 for each day that a certified organized delivery system is in violation of this act. Penalties imposed by the commissioner pursuant to this section may be in lieu of, or in addition to, suspension or revocation of a certification pursuant to this act. A penalty may be recovered in a summary proceeding pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1999, c.409, s.10; amended 2012, c.17, s.46.



Section 17:48H-11 - Application For Licensure.

17:48H-11 Application for licensure.

11. a. An organized delivery system which receives compensation on a basis that entails the assumption of financial risk shall submit an application for licensure to the Commissioner of Banking and Insurance. The organized delivery system may continue to operate during the pendency of its application, but in no case longer than 12 months after the date of submission of the application to the Department of Banking and Insurance, unless the commissioner, by regulation, extends the 12-month limitation. In the event the application is denied, the applicant shall be treated as an organized delivery system whose license has been revoked pursuant to sections 23 and 24 of this act.

Notwithstanding the obligations imposed by this act regarding licensure requirements, nothing in this subsection shall operate to impair any contract in force on the effective date of this act, but this act shall apply to any contract renewed on or after the effective date of this act.

b.An organized delivery system which receives compensation on a basis that entails the assumption of financial risk, but meets the criteria set forth in this subsection, may apply to the commissioner for an exemption from the licensure requirements of this act based on the system's current contractual arrangements.

The commissioner may grant the exemption for such period of time that the commissioner determines that the financial risk of the organized delivery system is de minimis because the organized delivery system's exposure to financial loss is limited in amount or likelihood to the degree that it reasonably will not prevent the system from satisfying the liabilities imposed under the terms of its contracts.

The commissioner may revoke the organized delivery system's exemption from licensure, after notice and an opportunity to be heard, if the commissioner determines that the system's contracts no longer meet the requirements for exemption set forth in this subsection. Upon revocation of the exemption, the system shall be required to obtain licensure from the department within 90 days.

c.An organized delivery system that is granted an exemption from licensure shall apply to and obtain certification as an organized delivery system from the Department of Banking and Insurance pursuant to the provisions of this act.

d.A licensed organized delivery system shall not directly issue health benefits plans.

L.1999, c.409, s.11; amended 2012, c.17, s.47.



Section 17:48H-12 - Form, Contents Of Application.

17:48H-12 Form, contents of application.

12.Application for a license to operate an organized delivery system shall be made to the Commissioner of Banking and Insurance on a form prescribed by the commissioner, shall be certified by an officer or authorized representative of the applicant, and shall include the following:

a.A copy of the applicant's basic organizational documents. For purposes of this subsection, "basic organizational documents" means the articles of incorporation, articles of association, partnership agreement, management agreement, trust agreement, or other applicable documents as appropriate to the applicant's form of business entity and all amendments to those documents;

b.A copy of the executed bylaws, rules, and regulations, or similar documents, regulating the conduct of the applicant's internal affairs;

c.A list, in a form approved by the Commissioner of Banking and Insurance, of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including, but not limited to, the members of the board of directors, executive committee or other governing board or committee, the principal officers, and any person or entity owning or having the right to acquire 10% or more of the voting securities of the applicant; in the case of a partnership or association, the names of the partners or members; each person who has loaned funds to the applicant for the operation of its business; and a statement of any criminal convictions or civil, enforcement or regulatory action, including actions relating to professional licenses, taken against any person who is a member of the board, the executive committee or other governing board or committee, or the principal officers, or the persons who are responsible for the conduct of the affairs of the applicant;d.A statement generally describing the applicant, its facilities, personnel, and the health care services to be offered by the organized delivery system;

e.A copy of the standard form of any provider agreement made or to be made between the applicant and any providers relative to the provision of health care services;

f.A copy of the form of any contract made or to be made between the applicant and any carrier for the provision of or arrangement to provide health care services, which contract shall contain provisions establishing the respective duties of the carrier and the applicant with respect to compliance with P.L.1997, c.192 (C.26:2S-1 et seq.);

g.A copy of the applicant's most recent financial statements audited by an independent certified public accountant. If the financial affairs of the applicant's parent company are audited by an independent certified public accountant, but those of the applicant are not, then a copy of the most recent audited financial statement of the applicant's parent company, audited by an independent certified public accountant, shall be submitted. A consolidated financial statement of the applicant and its parent company shall satisfy this requirement unless the Commissioner of Banking and Insurance determines that additional or more recent financial information is required for the proper administration of this act;

h.A copy of the applicant's financial plan, including a three-year projection of anticipated operating results, a statement of the sources of working capital and any other sources of funding and provisions for contingencies;

i.With respect to each contract made or to be made between the applicant and any other person who will provide comprehensive or limited health care services:

(1)A list of the persons who are to provide the health care services, and the geographical area in which they are located and in which the services are to be performed;

(2)A list of any affiliate of the applicant which provides services to the applicant in this State and a description of any material transaction between the affiliate and the applicant;

(3)A description of the health care services or benefits to be offered or proposed to be offered;

(4)A description of the means which will be utilized to assure the availability and accessibility of the health care services to enrollees or contract holders;

(5)A plan, in the event of the insolvency of the organized delivery system, for continuation of the health care services to be provided for under the contract; and

(6)A description of the means by which the organized delivery system shall be compensated for each contract entered into with a carrier;

j.A power of attorney, duly executed by the applicant, if not domiciled in this State, appointing the Commissioner of Banking and Insurance and the commissioner's successors in office as the true and lawful attorney of the applicant in and for this State upon whom all lawful process in any legal action or proceeding against the organized delivery system in a cause of action arising in this State may be served;

k.A list of all administrative, civil, or criminal actions and proceedings to which the applicant, or any of its affiliates, or persons who are responsible for the conduct of the affairs of the applicant or affiliate, have been subject and the resolution of those actions and proceedings. If a license, certificate or other authority to operate has been refused, suspended, or revoked by any jurisdiction, the applicant shall provide a copy of any orders, proceedings and determinations relating thereto; and

l.Other information as may be required by the Commissioner of Banking and Insurance.

L.1999, c.409, s.12; amended 2012, c.17, s.48.



Section 17:48H-13 - Review Of Application.

17:48H-13 Review of application.

13.Following receipt of an application for licensure, the Commissioner of Banking and Insurance shall review it and notify the applicant of any deficiencies contained therein.

a.The Commissioner of Banking and Insurance shall issue a license to an organized delivery system if the commissioner finds that the system meets the standards provided for in this act, including, but not limited to:

(1)All of the material required by section 12 of this act has been filed;

(2)The persons responsible for conducting the applicant's affairs are competent, trustworthy, and possess good reputations, and have had appropriate experience, training, and education;

(3)The persons who are to perform the health care services are properly qualified;

(4)The organized delivery system has demonstrated the ability to assure that health care services will be provided in a manner which will assure the availability and accessibility of the services;

(5)The standard forms of provider agreements to be used by the organized delivery system are acceptable;

(6)The applicant is financially sound and may reasonably be expected to meet its obligations to enrollees, contract holders and carriers. In making this determination, the commissioner shall consider:

(a)The financial soundness of the applicant's compensation arrangements for the provision of health care services;

(b)The adequacy of working capital, other sources of funding and provisions for contingencies; and

(c)Whether any deposit of cash or securities, or any other evidence of financial protection submitted, meets the requirements set forth in this act or by the commissioner by regulation;

(7)Any deficiencies identified by the commissioner have been corrected; and

(8)Any other factors determined by the commissioner to be relevant have been addressed to the satisfaction of the commissioner.

b.(Deleted by amendment, P.L.2012, c.17).

c.The Commissioner of Banking and Insurance, may deny an application for a license if the applicant fails to meet any of the standards provided in this act or on any other reasonable grounds. If the license is denied, the Commissioner of Banking and Insurance shall notify the applicant and shall set forth the reasons for the denial in writing. The applicant may request a hearing by notice to the commissioner within 30 days of receiving the notice of denial. Upon such denial, the applicant shall submit to the commissioner a plan for bringing the organized delivery system into compliance or providing for the closing down of its business.

L.1999, c.409, s.13; amended 2012, c.17, s.49.



Section 17:48H-14 - Notice Of Change, Modification

17:48H-14. Notice of change, modification
14. a. A licensed organized delivery system, unless otherwise provided in this act, shall not materially modify any matter or document furnished pursuant to section 12 of this act, unless the system files with the Commissioner of Banking and Insurance, at least 60 days prior to use or adoption of the change, a notice of the change or modification, together with that information required by the commissioner to explain the change or modification. If the commissioner fails to affirmatively approve or disapprove the change or modification within 60 days of submission of the notice, the notice of modification shall be deemed approved. The commissioner may extend the 60-day review period for not more than 30 additional days by giving written notice of the extension before the expiration of the 60-day period. If a change or modification is disapproved, the commissioner shall notify the system in writing and specify the reason for the disapproval.

b.Prior to entering into any contract with a carrier, a licensed organized delivery system shall file with the commissioner, for the commissioner's approval, a copy of the contract. The filing shall be made no later than 60 days prior to the date that the contract is intended to be in effect. The commissioner shall either approve the contract or state in writing the commissioner's reasons for disapproval within 60 days of receipt of the filing.

L.1999,c.409,s.14.



Section 17:48H-15 - Services Provided By Licensed Organized Delivery System.

17:48H-15 Services provided by licensed organized delivery system.

15.A licensed organized delivery system may:

a.Contract with an insurer licensed in this State for the provision of indemnity coverage against the cost of services provided by the system or other obligations of the system, either on an individual or aggregate attachment basis; and

b.In addition to comprehensive or limited services, as applicable, provided by the system for enrollees or contract holders, provide:

(1)Additional services as approved by the Commissioner of Banking and Insurance;

(2)Indemnity benefits covering urgent care or emergency services;

(3)Coverage for services from providers, other than participating providers, in accordance with the terms of the contract; and

(4)Any other function provided by law, in the system's organizational documents or in the license.

L.1999, c.409, s.15; amended 2012, c.17, s.50.



Section 17:48H-16 - Treatment Of Organized Delivery System As Domestic Insurer

17:48H-16. Treatment of organized delivery system as domestic insurer
16. a. A licensed organized delivery system which is organized under the laws of this State shall be treated as a domestic insurer for the purposes of P.L.1970, c.22 (C.17:27A-1 et seq.) and P.L.1992, c.65 (C.17B:32-31 et seq.).

b.A licensed organized delivery system shall be subject to the provisions of chapter 30 of Title 17B of the New Jersey Statutes.

c.The capital, surplus and other funds of a licensed organized delivery system shall be invested in accordance with the provisions of chapter 20 of Title 17B of the New Jersey Statutes and guidelines established by the Commissioner of Banking and Insurance by regulation.

L.1999,c.409,s.16.



Section 17:48H-17 - Examination Of Licensed Organized Delivery System

17:48H-17. Examination of licensed organized delivery system
17. The Commissioner of Banking and Insurance may conduct an examination of a licensed organized delivery system as often as the commissioner deems necessary in order to protect the interests of providers, contract holders, enrollees, and the residents of this State. A licensed organized delivery system shall make its relevant books and records available for examination by the commissioner, and retain its records in accordance with a schedule established by the commissioner by regulation. The reasonable expenses of the examination shall be borne by the licensed organized delivery system being examined. In lieu of such examination, the commissioner may accept the report of an examination made by the commissioner of another state.

L.1999,c.409,s.17.



Section 17:48H-18 - Contracts With Providers, Mandatory Terms

17:48H-18. Contracts with providers, mandatory terms
18. All licensed organized delivery system contracts with providers shall contain the following terms and conditions:

a.In the event that the organized delivery system fails to pay or provide for comprehensive or limited health care services for any reason whatsoever, including, but not limited to, insolvency or breach of contract, neither the contract holder nor the covered person shall be liable to the provider for any sums owed to the provider under the contract.

b.No provider, or agent, trustee or assignee thereof may maintain an action at law or attempt to collect from the contract holder or covered person sums owed to the provider by the licensed organized delivery system, except that this subsection shall not be construed to prohibit collection of uncovered charges consented to or lawfully owed to providers by a contract holder or covered person.

L.1999,c.409,s.18.



Section 17:48H-19 - Minimum Net Worth

17:48H-19. Minimum net worth
19. a. A licensed organized delivery system shall, at all times, have and maintain a minimum net worth, determined on a statutory accounting basis, in an amount established by the Commissioner of Banking and Insurance by regulation, which amount may vary in accordance with the size of the system, the services provided by the system, and the financial liabilities of the system.

b.With respect to any amounts that may be required by the commissioner pursuant to subsection a. of this section, the commissioner shall take into account any limitation on the organized delivery system's exposure to financial loss that results from a contract with a carrier that provides that any liabilities of the system may be satisfied by means of reductions or offsets against monies due to the system from the carrier, which reductions or offsets will not adversely affect the system's ability to meet its contractual obligations.

L.1999,c.409,s.19.



Section 17:48H-20 - Deposit Of Cash, Securities

17:48H-20. Deposit of cash, securities
20. a. A licensed organized delivery system shall deposit with the Commissioner of Banking and Insurance, or with an entity or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that is acceptable to the commissioner in an amount established by the commissioner, by regulation, which amount shall be adjusted annually by the commissioner in accordance with changes in the Consumer Price Index. The deposit shall be deemed an admitted asset of the system in the determination of net worth.

b.All income from deposits shall be an asset of the licensed organized delivery system. A licensed organized delivery system may withdraw a deposit or any part thereof after making a substitute deposit of equal amount and value, except that a security may not be substituted unless it has been approved by the commissioner.

c.If a licensed organized delivery system is placed in rehabilitation or liquidation, the deposit shall be treated as an asset subject to the provisions of P.L.1992, c.65 (C.17B:32-31 et seq.).

L.1999,c.409,s.20.



Section 17:48H-21 - Maintenance Of Fidelity Bond

17:48H-21 Maintenance of fidelity bond
21. A licensed organized delivery system shall maintain in force a fidelity bond in its own name on its officers and employees, in an amount established by the Commissioner of Banking and Insurance by regulation.

L.1999,c.409,s.21.



Section 17:48H-22 - Annual Report

17:48H-22. Annual report
22. A licensed organized delivery system shall file an annual report with the Commissioner of Banking and Insurance, on or before March 1 of each year, attested to by at least two principal officers, which covers the preceding calendar year. The report shall be on a form prescribed by the commissioner and shall include:

a.A financial statement of the licensed organized delivery system, including its balance sheet, income statement and statement of changes in financial position for the preceding year, certified by an independent public accountant, or a consolidated audited financial statement of its parent company certified by an independent certified public accountant, attached to which shall be consolidating financial statements of the system;

b.At the discretion of the commissioner, a statement by a qualified actuary setting forth the actuary's opinion as to the adequacy of reserves; and

c.Any other information relating to the performance of the licensed organized delivery system as may be required by the commissioner.

The commissioner may assess a civil administrative penalty of up to $100 per day for each day a required report is late. The commissioner may require the submission of additional reports from time to time, as the commissioner deems necessary. A penalty may be recovered in a summary proceeding pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1999,c.409,s.22.



Section 17:48H-22.1 - Definitions.

17:48H-22.1 Definitions.

41.As used in sections 41 through 45 of P.L.2014, c.81 (C.17:48H-22.1 through C.17:48H-22.5):

"Commissioner" means the Commissioner of Banking and Insurance.

"Licensed organized delivery system" means an entity authorized to transact business in this State as a licensed organized delivery system pursuant to P.L.1999, c.409 (C.17:48H-1 et seq.).

L.2014, c.81, s.41.



Section 17:48H-22.2 - Increase In Amount Of Capital Or Surplus Required Of Licensed Organized Delivery System.

17:48H-22.2 Increase in amount of capital or surplus required of licensed organized delivery system.

42.The commissioner may increase the amount of capital or surplus required of a licensed organized delivery system, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the licensed organized delivery system's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a licensed organized delivery system's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section shall be made only after a departmental hearing, unless that hearing is waived by the affected licensed organized delivery system. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the licensed organized delivery system. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular licensed organized delivery system, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that the licensed organized delivery system charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates the licensed organized delivery system charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social or market conditions that could adversely or favorably affect the financial condition of the licensed organized delivery system, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the licensed organized delivery system's financial condition.

L.2014, c.81, s.42.



Section 17:48H-22.3 - Determination Of Increase, Revision Or Redetermination; Factors.

17:48H-22.3 Determination of increase, revision or redetermination; factors.

43.In determining any increase, revision or redetermination in the capital or surplus of a licensed organized delivery system pursuant to the provisions of section 42 of P.L.2014, c.81 (C.17:48H-22.2) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 42 of P.L.2014, c.81 (C.17:48H-22.2);

c.The extent to which risks described in section 42 of P.L.2014, c.81 (C.17:48H-22.2) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the licensed organized delivery system has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the licensed organized delivery system's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2014, c.81, s.43.



Section 17:48H-22.4 - Suspension, Revocation Of Authority To Do Business.

17:48H-22.4 Suspension, revocation of authority to do business.

44.The commissioner may suspend or revoke the authority to do business in this State of any licensed organized delivery system that does not comply with the provisions of sections 41 through 45 of P.L.2014, c.81 (C.17:48H-22.1 through C.17:48H-22.5).

L.2014, c.81, s.44.



Section 17:48H-22.5 - Rules, Regulations.

17:48H-22.5 Rules, regulations.

45.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of sections 41 through 45 of P.L.2014, c.81 (C.17:48H-22.1 through C.17:48H-22.5). Such rules and regulations shall be consistent with the standards for risk based capital for health organizations adopted by the National Association of Insurance Commissioners.

L.2014, c.81, s.45.



Section 17:48H-23 - Suspension, Revocation Of License, Grounds

17:48H-23. Suspension, revocation of license, grounds
23. The Commissioner of Banking and Insurance may suspend or revoke the license issued to an organized delivery system pursuant to this act upon the commissioner's determination that:

a.The licensed organized delivery system is operating in contravention of its basic organizational documents;

b.The licensed organized delivery system is unable to fulfill its obligations to the carriers with whom it contracts;

c.The net worth of the licensed organized delivery system is less than that required by this act, or the licensed organized delivery system has failed to correct any deficiency in its net worth as required by the commissioner;

d.The continued operation of the licensed organized delivery system would be hazardous to the health and welfare of the enrollees or contract holders with whom it has contracted to provide health care services or detrimental to a carrier with whom it has contracted to provide the services;

e.The licensed organized delivery system has failed to file any report required pursuant to this act;

f.The licensed organized delivery system has failed to provide the health care services for which it has been licensed or has provided health care services which are in contravention of the contract or contracts filed with the commissioner;

g.The licensed organized delivery system is unable to maintain the standards set forth by regulation;

h.The licensed organized delivery system has failed, as provided by the contract, to comply with the provisions of P.L.1997, c.192 (C.26:2S-1 et seq.);

i.The licensed organized delivery system has otherwise failed to comply with this act or with other applicable law; or

j.There are other reasonable grounds that warrant suspension or revocation.

L.1999,c.409,s.23.



Section 17:48H-24 - Notification Of Grounds For Suspension, Revocation Of License

17:48H-24. Notification of grounds for suspension, revocation of license
24. a. If the Commissioner of Banking and Insurance has cause to believe that grounds exist for the suspension or revocation of a license, the commissioner shall notify the licensed organized delivery system, in writing, specifically stating the grounds for suspension or revocation and fixing a time for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). If a license is revoked, the licensed organized delivery system shall submit a plan to the commissioner within 15 days of the revocation, for the winding up of its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of its business. The commissioner may, by written order, permit such further operation of the system as the commissioner finds to be in the best interest of individuals receiving health care services from the system.

b.The commissioner shall notify all carriers with contracts with the system that are on file with the Department of Banking and Insurance of the proceedings.

L.1999,c.409,s.24.



Section 17:48H-25 - Plan For Insolvency, Insurance

17:48H-25. Plan for insolvency, insurance
25. The Commissioner of Banking and Insurance may require, in connection with the plan for insolvency required pursuant to paragraph (5) of subsection i. of section 12 of this act, that a licensed organized delivery system maintain insurance to cover the expenses to be paid for continued benefits following a determination of insolvency, or make other arrangements to ensure that benefits are continued for the period determined in the insolvency plan.

L.1999,c.409,s.25.



Section 17:48H-26 - Rehabilitation, Liquidation, Conservation Of Licensed Organized Delivery System

17:48H-26. Rehabilitation, liquidation, conservation of licensed organized delivery system
26. Any rehabilitation, liquidation or conservation of a licensed organized delivery system shall be subject to the provisions of P.L.1992, c.65 (C.17B:32-31 et seq.) and shall be conducted under the supervision of the Commissioner of Banking and Insurance; except that the commissioner shall have the authority to regulate any licensed organized delivery system doing business in this State as a domestic insurer. The commissioner may apply for an order directing the commissioner to rehabilitate, liquidate, reorganize or conserve a licensed organized delivery system upon any one or more applicable grounds as stated for insurers in P.L.1992, c.65 (C.17B:32-31 et seq.), or any other provisions of Title 17B of the New Jersey Statutes, or when, in the commissioner's opinion, the licensed organized delivery system fails to satisfy the requirements for the issuance of a license relating to solvency or the requirements for solvency protection as set forth in this act.

L.1999,c.409,s.26.



Section 17:48H-27 - Licensed Organized Delivery System Exempt From Guaranty Association Act, C.17b:32a-1 et Seq.

17:48H-27. Licensed organized delivery system exempt from guaranty association act, C.17B:32A-1 et seq.
27. A licensed organized delivery system shall not be subject to the "New Jersey Life and Health Insurance Guaranty Association Act," P.L.1991, c.208 (C.17B:32A-1 et seq.), and the New Jersey Life and Health Insurance Guaranty Association established pursuant to that act shall not provide protection to any individuals entitled to receive health care services from a licensed organized delivery system.

L.1999,c.409,s.27.



Section 17:48H-28 - Fees

17:48H-28. Fees
28. A licensed organized delivery system shall pay to the Commissioner of Banking and Insurance those application and examination fees as are established by the commissioner by regulation in the same manner as established for insurers and health maintenance organizations licensed or authorized to do business in this State.

L.1999,c.409,s.28.



Section 17:48H-29 - Civil Administrative Penalty

17:48H-29. Civil administrative penalty
29. The Commissioner of Banking and Insurance may, upon notice and hearing, assess a civil administrative penalty in an amount not less than $250 nor more than $10,000 for each day that a licensed organized delivery system is in violation of this act. Penalties imposed by the commissioner pursuant to this section may be in lieu of, or in addition to, suspension or revocation of a license pursuant to this act. A penalty may be recovered in a summary proceeding pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1999,c.409,s.29.



Section 17:48H-30 - Confidentiality Of Data, Information; Exceptions

17:48H-30. Confidentiality of data, information; exceptions
30. Any data or information relating to the diagnosis, treatment or health of an enrollee, prospective enrollee or contract holder obtained by a certified or licensed organized delivery system from the carrier, contract holder, enrollee, prospective enrollee or any provider shall be confidential and shall not be disclosed to any person except:

a.To the extent that it may be necessary to carry out the purposes of this act;

b.Upon the express consent of the enrollee, prospective enrollee or contract holder;

c.Pursuant to statute or court order for the production of evidence or the discovery thereof;

d.In the event of a claim or litigation between an enrollee, a prospective enrollee or a contract holder and the organized delivery system wherein that data or information is relevant. An organized delivery system shall be entitled to claim any statutory privilege against disclosure which the provider who furnished the information to the system is entitled to claim;

e.For epidemiological and outcomes research when the identity of the enrollee, prospective enrollee or contract holder is protected through the use of anonymized information. For the purposes of this subsection, "anonymized information" means information that has been coded or encrypted to protect the identity of the enrollee, prospective enrollee or contract holder in such a manner that decoding or unencryption of the information can occur only with the use of a key that is available only to authorized persons and utilized only as deemed necessary by those persons, and the unauthorized use of which is subject to such penalties as are prescribed by law; or

f.Upon the informed consent of the enrollee, prospective enrollee or contract holder, which is obtained for research that has been approved by an institutional review board, in accordance with federal requirements for informed consent under 21C.F.R.50 et seq. or 45C.F.R.46 et seq.

L.1999, c.409, s.30; amended 2001, c.112.



Section 17:48H-31 - Notification Of Change Of Means For Receipt Of Compensation.

17:48H-31 Notification of change of means for receipt of compensation.

31.Any certified organized delivery system which intends to change the means by which it receives compensation so that it will be compensated on a basis that entails the assumption of financial risk shall make application for licensure to the Commissioner of Banking and Insurance pursuant to this act.

L.1999, c.409, s.31; amended 2012, c.17, s.51.



Section 17:48H-32 - Rules, Regulations.

17:48H-32 Rules, regulations.

32.The Commissioner of Banking and Insurance shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

The commissioner shall adopt the rules and regulations within 180 days of the date of enactment of this act.

L.1999, c.409, s.32; amended 2012, c.17, s.52.



Section 17:48H-33 - Applicability Of Health Care Quality Act.

17:48H-33 Applicability of health care quality act.

33.An organized delivery system which is licensed by the Department of Banking and Insurance shall be subject to the "Health Care Quality Act," P.L.1997, c.192 (C.26:2S-1 et seq.) and the regulations promulgated thereunder.

L.1999, c.409, s.33; amended 2012, c.17, s.53.



Section 17:48H-33.1 - Adoption, Implementation Of Standards By Organized Delivery System For Electronic Transactions.

17:48H-33.1 Adoption, implementation of standards by organized delivery system for electronic transactions.

1. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), an organized delivery system which is either certified or licensed pursuant to P.L.1999, c.409 (C.17:48H-1 et seq.), or a subsidiary thereof that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to an organized delivery system, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), an organized delivery system or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all health benefits plans for which the organized delivery system has contracted with a carrier to provide health care services.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), an organized delivery system shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment but, notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the health benefits plan contract or policy.

d. (1) An organized delivery system or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or that covered person's agent or assignee if the health benefits plan contract or policy provides for assignment of benefits, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the claim is an eligible claim for a health care service provided by an eligible health care provider to a covered person under the health benefits plan contract or policy;

(b)the claim has no material defect or impropriety, including, but not limited to, any lack of required substantiating documentation or incorrect coding;

(c)there is no dispute regarding the amount claimed;

(d)the payer has no reason to believe that the claim has been submitted fraudulently; and

(e)the claim requires no special treatment that prevents timely payment from being made on the claim under the terms of the health benefits plan contract or policy.

(2)If all or a portion of the claim is denied by the payer because:

(a)the claim is an ineligible claim;

(b)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(c)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(d)the payer disputes the amount claimed; or

(e)the claim requires special treatment that prevents timely payments from being made on the claim under the terms of the health benefits plan contract or policy, the payer shall notify the covered person, or that covered person's agent or assignee if the health benefits plan contract or policy provides for assignment of benefits, in writing or by electronic means, as appropriate, within 30 days, of the following: if all or a portion of the claim is denied, all the reasons for the denial; if the claim lacks the required substantiating documentation, including incorrect coding, a statement as to what substantiating documentation or other information is required to complete adjudication of the claim; if the amount of the claim is disputed, a statement that it is disputed; and if the claim requires special treatment that prevents timely payments from being made, a statement of the special treatment to which the claim is subject.

(3)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(4)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider or covered person, no later than two working days following receipt of the transmission of the claim.

(5)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(6)Payment of an eligible claim pursuant to paragraphs (1) and (3) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent or assignee by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (b) of paragraph (2) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent or a assignee by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or modification of an initial submission.

(7)An overdue payment shall bear simple interest at the rate of 10% per annum.

e.As used in this subsection, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured health benefits plan contract or policy for which the financial obligation for the payment of a claim under the health benefits plan contract or policy rests upon the organized delivery system.

L.2001,c.67,s.1.



Section 17:48H-33.2 - Organized Delivery System Subject To Regulations Under C.17b:30-26 et Seq.

17:48H-33.2 Organized delivery system subject to regulations under C.17B:30-26 et seq.

2.An organized delivery system which is either certified or licensed pursuant to P.L.1999, c.409 (C.17:48H-1 et seq.) shall be subject to the provisions of P.L.1999, c.155 (C.17B:30-26 et seq.) and the regulations promulgated thereunder.

L.2001,c.67,s.2.



Section 17:48H-34 - Provision Of Data, Reports

17:48H-34. Provision of data, reports
34. a. A carrier that contracts with a licensed organized delivery system shall provide that system with any data or reports required by their contractual arrangement on a timely basis, in accordance with the terms of the contract.

b.If a carrier fails to provide a report required pursuant to subsection a. of this section, the Commissioner of Banking and Insurance may, upon notice and hearing, assess a civil administrative penalty in an amount not less than $250 nor more than $1,000 for each day the carrier is in violation of this section. The penalty may be recovered in a summary proceeding pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1999,c.409,s.34.



Section 17:48H-35 - Documents Deemed Proprietary, Confidential.

17:48H-35 Documents deemed proprietary, confidential.

35.Any documents provided by a organized delivery system to the Department of Banking and Insurance pursuant to this act that are deemed by the Commissioner of Banking and Insurance to be proprietary, shall be confidential and shall not be considered public documents pursuant to P.L.1963, c.73 (C.47:1A-2).

L.1999, c.409, s.35; amended 2012, c.17, s.54.



Section 17:49-1 - Individual Insurance Authorized; Prerequisites To Doing Business.

17:49-1. Individual insurance authorized; prerequisites to doing business.
No person, partnership, or unincorporated association of persons shall engage in the business of insurance in this State except as agent of a person, association, or corporation authorized to do the business of insurance in this State, unless possessed of unencumbered assets in excess of his or their liabilities in a sum equal to the capital stock and surplus required of an insurance corporation of this State organized upon the stock plan, doing the same kind of business, and invested in the same manner; nor unless he or they shall have deposited with the Commissioner of Banking and Insurance securities of the same character and amount required of an insurance company organized upon the stock plan doing business in this State, nor unless the Commissioner of Banking and Insurance shall have granted to him or them a certificate to the effect that he or they have complied with all the provisions of law which an insurance corporation of this State is required to observe, and that the business of insurance specified therein may be safely intrusted to the person, partnership or association to whom the certificate is granted.

L.1939, c. 188, p. 544, s. 1.



Section 17:49-2 - Applicability Of Laws Governing Insurance Corporations

17:49-2. Applicability of laws governing insurance corporations
Every person, partnership or association receiving any such certificate shall be subject to the insurance laws of this State and to the jurisdiction and supervision of the Commissioner of Banking and Insurance in the same manner as if an insurance corporation organized upon the stock plan pursuant to the laws of this State, and authorized to do the business of insurance specified in the certificate.

L.1939, c. 188, p. 544, s. 2.



Section 17:49-3 - Designation

17:49-3. Designation
No such person, partnership, or association shall transact business under a corporate or fictitious name, or under any name, style or title other than the true name of such person, or of the persons comprising such partnership or association.

L.1939, c. 188, p. 545, s. 3.



Section 17:49-4 - Application Of Act

17:49-4. Application of Act
This act shall not apply to any fraternal beneficiary association, mutual benefit association, Lloyds association, or any association of individuals exempt by law from the operation of the insurance laws of this State, nor shall it operate to permit the transaction of business by inter-insurers or reciprocal underwriters.

L.1939, c. 188, p. 545, s. 4.



Section 17:49-5 - Construction Of Terms

17:49-5. Construction of terms
Construction of terms, for the purposes of this act,

a. the business of insurance shall include the issuance of all kinds of endowment policies and annuity contracts;

b. the legal effect of an undertaking to pay the equivalent of money, or to do some act of value, except the furnishing of services, upon the happening of a certain or contingent event, shall be the same as an undertaking on the part of an insurer to pay a certain or an ascertainable sum of money.

L.1939, c. 188, p. 545, s. 5.



Section 17:49-6 - Penalties; Restraining Violations; Receiver

17:49-6. Penalties; restraining violations; receiver
Any person who shall violate any provision of this act shall be guilty of a misdemeanor and punished accordingly, and, in addition thereto, shall be liable to a penalty in the sum of five hundred dollars ($500.00) for each violation, to be sued for and collected by the Commissioner of Banking and Insurance in a civil action in the name of the State. The Superior Court shall have jurisdiction to restrain any violation of this act in an action brought for that purpose by the Commissioner of Banking and Insurance, and may appoint a receiver for such assets of any person, partnership, or association of persons as are actually employed in the conduct of business in violation of this act.

L.1939, c. 188, p. 545, s. 6. Amended by L.1953, c. 17, p. 297, s. 188.



Section 17:49A-1 - Short Title

17:49A-1. Short title
This act shall be known, and may be cited as the "Nonprofit Corporation--Keys Amendment Facility Insurance Pooling Act."

L. 1987, c. 431, s. 1.



Section 17:49A-2 - Findings, Declarations

17:49A-2. Findings, declarations
The Legislature finds and declares that:

a. The lack of availability and escalating cost of liability insurance, when available, has caused a crisis nationally and in this State. Not-for-profit and nonprofit corporations as well as medical and non-medical facilities that provide residences for the elderly and disabled have been especially hard hit by the liability insurance crisis.

b. It is the public policy of this State that facilities which operate without profit or provide residential settings where significant numbers of elderly or disabled Supplemental Security Income (SSI) recipients reside should have access to adequate and affordable liability insurance coverage.

c. To this end, it is incumbent upon the State to provide a means by which adequate and affordable liability coverage can be obtained by these entities.

L. 1987, c. 431, s. 2.



Section 17:49A-3 - Definitions

17:49A-3.Definitions
3. As used in this act:

a. "Board" means the board of trustees or the group of persons vested with management of the business and affairs of a nonprofit corporation regardless of the name by which the group or persons are designated.

b. "Keys amendment facility" means a medical or non-medical residential setting designated by the State as a facility that meets the requirements of the "Social Security Act," Pub.L. 93-233 (42 U.S.C. 1382e) as implemented by 45 CFR 1397.1 et seq.

c. "Nonprofit corporation" means any corporation organized under the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq., any corporation as defined by N.J.S.15A:1-2e or any corporation organized pursuant to Title 16 of the Revised Statutes.

d. "Owner" means the person or group vested with ownership and management of a Keys amendment facility regardless of the name by which the person or group is designated.

L.1987,c.431,s.3; amended 1995,c.377,s.1.



Section 17:49A-4 - Joint Insurance Funds

17:49A-4. Joint insurance funds
a. The board of a nonprofit corporation may, by resolution, agree to participate with any other nonprofit corporation or corporations in a joint insurance fund for the purpose of insuring against liability, property damage, and workers' compensation.

b. The owner of a Keys amendment facility may agree, in writing, to participate with any other Keys amendment facility or facilities in a joint insurance fund for the purpose of insuring against liability, property damage, and workers' compensation.

L. 1987, c. 431, s. 4.



Section 17:49A-5 - Insurance Fund Commission

17:49A-5. Insurance fund commission
a. Upon the establishment of a nonprofit corporation joint insurance fund, the chief executive officer or the board of each participating nonprofit corporation shall appoint one of its officers or one member of its board to represent that nonprofit corporation as insurance fund commissioner. Together, they shall constitute an insurance fund commission. Commissioners shall hold office at the pleasure of the chief executive officer or board who appointed them, or as long as they remain a member of the board or a corporate officer, whichever shall be less, and until their successors shall have been duly appointed and qualified. In the event that the number of nonprofit corporations represented is an even number, an additional member shall be annually selected by the participating nonprofit corporations. If the total number of commissioners exceeds seven, the commissioners shall annually meet to select not more than seven commissioners to serve as the executive committee of the fund. The executive committee shall exercise the full power and authority of the commission. Vacancies on the executive committee shall be filled by election of the entire commission. The commissioners shall serve without compensation. Any vacancy in the office of insurance fund commissioner shall be filled by an appointment by the chief executive officer or board of the participating nonprofit corporation as described in this subsection. The commission shall annually elect a chairman and a secretary.

b. Upon the establishment of a Keys amendment facility joint insurance fund, the owner of each participating Keys amendment facility shall represent, or the owners shall appoint one owner to represent that facility as insurance fund commissioner. Together, they shall constitute an insurance fund commission. Commissioners of Keys amendment facility joint insurance funds who represent a facility that has more than one owner shall serve as commissioner as long as they remain an owner of the facility and until their successors shall have been duly appointed and qualified. In the event that the number of facilities is an even number, an additional member shall be annually selected by the participating facilities. If the total number of commissioners exceeds seven, the commissioners shall annually meet to select not more than seven commissioners to serve as the executive committee of the fund. The executive committee shall exercise the full power and authority of the commission. Vacancies on the executive committee shall be filled by election of the entire commission. The commissioners shall serve without compensation. Any vacancy in the office of insurance fund commissioner shall be filled by the owner of a Keys amendment facility as described in this subsection. The commission shall annually elect a chairman and a secretary.

L. 1987, c. 431, s. 5.



Section 17:49A-6 - Bylaws

17:49A-6. Bylaws
The commissioners of any joint insurance fund created under the provisions of this act shall prepare and, after the approval by resolution of the board of each participating nonprofit corporation, or approval of the owner of each participating Keys amendment facility, as the case may be, shall adopt bylaws for the joint insurance fund. The bylaws shall include, but not be limited to:

a. Procedures for the organization and administration of the joint insurance fund, the insurance fund commission and, if appropriate, the executive board of the fund. The procedures may include the designation of one participating nonprofit corporation or Keys amendment facility, as the case may be, to serve as the lead agency to be responsible for the custody and maintenance of the assets of the fund and such other duties as may be assigned by the commissioners of the fund;

b. Procedures for the assessment of members for their contributions to the fund and for the collection of contributions in default;

c. Procedures for the maintenance and administration of appropriate reserves in accordance with sound actuarial principles;

d. Procedures for the purchase of commercial direct insurance or reinsurance, if any;

e. Contingency plans for paying losses in the event that the fund is exhausted;

f. Procedures governing loss adjustment and legal fees;

g. Procedures for the joining of the fund by a nonparticipating nonprofit corporation or Keys amendment facility, as the case may be;

h. Procedures for the withdrawal from the fund by a participating nonprofit corporation or Keys amendment facility, as the case may be;

i. Procedures for the expulsion of a participating nonprofit corporation or Keys amendment facility, as the case may be;

j. Procedures for the termination and liquidation of the joint insurance fund and the payment of its outstanding obligations; and

k. Such other procedures and plans as the Commissioner of Insurance may require by rule or regulation.

L. 1987, c. 431, s. 6.



Section 17:49A-7 - Plan Of Risk Management

17:49A-7. Plan of risk management
The commissioners shall prepare, or cause to be prepared, a plan of risk management for the joint insurance fund. The plan shall include, but not be limited to:

a. The perils or liabilities to be insured against;

b. Limits of coverage, whether self-insurance, direct insurance purchased from a commercial carrier, or reinsurance;

c. The amount of risk to be retained by the fund;

d. The amount of reserves to be established;

e. The contributions to be paid by each participating nonprofit corporation or Keys amendment facility, as the case may be;

f. Coverage to be purchased from a commercial insurer, if any;

g. Reinsurance to be purchased, if any, and the amount of premium therefor; and

h. Such other procedures and information as the Commissioner of Insurance may require by rule or regulation.

For purposes of this section "a plan of risk management" is a plan, and activities carried out under the plan, binding upon the participants in a joint insurance fund to reduce risk of loss with respect to a particular line of insurance protection or coverage provided by a fund. Plans of risk management also include the administration of one or more funds, including the processing and defense of claims brought against or on behalf of participants.

L. 1987, c. 431, s. 7.



Section 17:49A-8 - Approval By Commissioner

17:49A-8. Approval by commissioner
No joint insurance fund shall begin providing insurance coverage to its participants until its bylaws and plan of risk management have been approved as provided in this section.

a. The commissioners of each joint insurance fund shall file with the Commissioner of Insurance for his approval a copy of the fund's bylaws adopted pursuant to section 6 of this act and a copy of the fund's plan of risk management prepared pursuant to section 7 of this act.

b. Within 30 working days of receipt, the Commissioner of Insurance shall either approve or disapprove the bylaws or plan of risk management of any joint insurance fund. If the Commissioner of Insurance fails either to approve or disapprove the bylaws or plan of risk management within that 30 working day period, the bylaws or plan shall be deemed approved.

c. If any bylaws or plan shall be disapproved, the Commissioner of Insurance shall set forth in writing the reason for disapproval. Upon the receipt of the notice of disapproval, the commissioners of the affected joint insurance fund may request a hearing. The hearing shall be convened by the Commissioner of Insurance in a timely manner.

L. 1987, c. 431, s. 8.



Section 17:49A-9 - Insurance Coverage

17:49A-9. Insurance coverage
Upon the approval of its bylaws and plan of risk management pursuant to the provisions of section 8 of this act, a joint insurance fund may provide insurance coverage to its participants by self-insurance, the purchase of commercial insurance or reinsurance, or any combination thereof.

L. 1987, c. 431, s. 9.



Section 17:49A-10 - Amendments

17:49A-10. Amendments
The commissioners may, from time to time, amend the bylaws and plan of risk management of the fund; provided, however, that no such amendment shall take effect until approved as provided in this section.

a. The commissioners shall file with the Commissioner of Insurance for his approval a copy of any amendment to the bylaws of the fund upon approval, by resolution, of the board of each participating nonprofit corporation, or written approval signed by the owner of each participating Keys amendment facility, as the case may be, or any amendment to the plan of risk management, upon adoption by the commissioners.

b. Within 30 working days of receipt, the Commissioner of Insurance shall either approve or disapprove any amendment to the bylaws or plan of risk management. If the Commissioner of Insurance fails either to approve or disapprove the amendment within that 30 working day period, the amendment shall be deemed approved.

c. If any amendment shall be disapproved, the Commissioner of Insurance shall set forth in writing the reasons for disapproval. Upon the receipt of the notice of disapproval, the commissioners of the affected joint insurance fund may request a hearing. The hearing shall be convened by the Commissioner of Insurance in a timely manner.

L. 1987, c. 431, s. 10.



Section 17:49A-11 - Suspension, Termination Of Authority

17:49A-11. Suspension, termination of authority
The Commissioner of Insurance shall have the authority to suspend or terminate the authority of any joint insurance fund, or to assume control of the insurance fund, or to direct or take any action he may deem necessary, for good cause, to enable a fund to meet its obligations, cover its expected losses or to liquidate, rehabilitate or otherwise modify its affairs. Such action shall be taken by the Commissioner of Insurance in the event of:

a. Failure to comply with the rules and regulations promulgated by the Commissioner of Insurance or with any of the provisions of this act;

b. A failure to comply with a lawful order of the Commissioner of Insurance; or

c. A deterioration of the financial condition of the fund to the extent that it causes an adverse effect upon the ability of the joint insurance fund to pay expected losses.

L. 1987, c. 431, s. 11.



Section 17:49A-12 - Filing Of Agreements

17:49A-12. Filing of agreements
The Commissioner of Insurance may, in his discretion, require the commissioners of any fund to file copies of any agreements or contracts entered into by the commissioners of the fund, or any other pertinent documents as he may deem necessary.

L. 1987, c. 431, s. 12.



Section 17:49A-13 - Annual Audit

17:49A-13. Annual audit
The insurance fund commissioners or the executive board thereof, as the case may be, shall cause an annual audit to be conducted by an independent certified public accountant in accordance with the rules and regulations promulgated by the Commissioner of Insurance pursuant to section 16 of this act. Copies of every audit shall be submitted to the Commissioner of Insurance within 30 working days of its completion.

L. 1987, c. 431, s. 13.



Section 17:49A-14 - Examination

17:49A-14. Examination
The Commissioner of Insurance may conduct an examination of any joint insurance fund that he deems necessary. The expense of any such examination shall be borne by the fund.

L. 1987, c. 431, s. 14.



Section 17:49A-15 - Not Insurance Company

17:49A-15. Not insurance company
A joint insurance fund established pursuant to the provisions of this act is not an insurance company nor an insurer under the laws of this State, and the authorized activities of the fund do not constitute the transaction of insurance nor the conducting of an insurance business. A fund established pursuant to this act shall not be subject to the provisions of Subtitle 3 of Title 17 of the Revised Statutes.

L. 1987, c. 431, s. 15.



Section 17:49A-16 - Rules, Regulations

17:49A-16. Rules, regulations
The Commissioner of Insurance shall promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), to effectuate the purposes of this act. Such rules and regulations shall include, but not be limited to, the establishment, operation, modification and dissolution of joint insurance funds established pursuant to the provisions of this act.

L. 1987, c. 431, s. 16.



Section 17:50-1 - Exchange Of Contracts Authorized; Law Exclusive

17:50-1. Exchange of contracts authorized; law exclusive
Individuals, partnerships, trustees and all corporations of this State, herein designated "subscribers," are hereby authorized to exchange reciprocal or interinsurance contracts with each other and with individuals, partnerships, trustees and corporations of other States, districts, provinces and countries, for any or all of the kinds of business for which a company may be formed or authorized to transact under the provisions of chapter seventeen of Title 17 of the Revised Statutes, except life insurance.

Such contracts and the exchange thereof and such subscribers, their attorneys in fact and representatives shall be regulated by this act, and by no other statute of this State relating to insurance, except as herein otherwise provided.

L.1945, c. 161, p. 554, s. 1.



Section 17:50-2 - Attorney In Fact; Exchange

17:50-2. Attorney in fact; exchange
Such contracts may be executed by an attorney in fact, herein designated "attorney," duly authorized and acting for such subscribers, and such attorney may be a corporation. The office or offices of such attorney, herein defined as an "exchange," shall be maintained at such place or places as may be designated by the subscribers in the power of attorney.

L.1945, c. 161, p. 554, s. 2.



Section 17:50-3 - Declaration To Be Filed By Attorney In Fact

17:50-3. Declaration to be filed by attorney in fact
Such attorney shall file with the Commissioner of Banking and Insurance of this State a declaration, verified by the oath of such attorney, or when such attorney is a corporation, by the oath of its president or oaths of its treasurer and secretary setting forth:

(a) The name of the attorney and the name or designation of the exchange under which such contracts are to be issued, which name or designation shall not be so similar to any other name or designation theretofore adopted by any attorney or by any insurance organization in this State so as to confuse or deceive;

(b) The kind or kinds of insurance to be effected or exchanged;

(c) A copy of the form of policy contract or agreement under or by which such insurance is to be effected or exchanged and forms of application therefor;

(d) A certified copy of the power of attorney or other authorization of such attorney under or by which such attorney is to effect or exchange such insurance contracts;

(e) The location of the office or offices from which such contracts or agreements are to be issued;

(f) That except as to the kinds of insurance hereinafter specifically mentioned in this paragraph, applications have been made for indemnity upon at least two hundred separate risks aggregating not less than three million dollars ($3,000,000.00) represented by executed contracts or bona fide applications to become concurrently effective. In the case of employers' liability or workmen's compensation insurance, application shall have been made for indemnity upon at least one hundred separate risks covering a total annual payroll of not less than two and one-half million dollars ($2,500,000.00) as represented by executed contracts or bona fide applications to become concurrently effective. In the case of automobile insurance, applications shall have been made for indemnity upon at least one thousand motor vehicles or for insurance aggregating not less than one and one-half million dollars ($1,500,000.00) represented by executed contracts or bona fide applications to become concurrently effective on any or all classes of automobile insurance effected by said subscribers through said attorney;

(g) That there shall be maintained at the exchange, available for the payment of losses, assets conforming to the requirements of section five hereof;

(h) A financial statement under oath in form prescribed by the Commissioner of Banking and Insurance of this State;

(i) An instrument authorizing service of process as provided for in this act, and

(j) Where the principal office of the attorney is located in another State, a certificate from the proper official of the State where the principal office is maintained, that the subscribers and the attorney have complied with all provisions of law and are authorized in that State to transact the classes of business which are sought to be transacted in this State.

L.1945, c. 161, p. 554, s. 3.



Section 17:50-4 - Instrument Authorizing Service Of Process On Commissioner Of Banking And Insurance To Be Filed; Service Fee

17:50-4. Instrument authorizing service of process on Commissioner of Banking and Insurance to be filed; service fee
Concurrently with the filing of the declaration provided for by the terms of section three hereof, the attorney shall file with the Commissioner of Banking and Insurance of this State an instrument in writing duly executed by him for said subscribers, conditioned that upon the issuance of certificate of authority provided for in section eleven hereof, action may be brought in any county in which the cause of action arises, or where the claimant resides, and service of process may be had upon the Commissioner of Banking and Insurance of this State in all actions or proceedings in this State arising out of any policies, contracts or agreements issued, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through such attorney. Three copies of such process shall be served and the Commissioner of Banking and Insurance of this State shall file one copy in his office, forward one copy to said attorney, and return one copy with his admission of service. Where the principal office of the attorney is located in this State, service of process may also be had upon all subscribers by serving the attorney at said office. Service of process shall not be had upon subscribers or any of them in any action or proceeding in this State, except in the manner provided in this section, and any action or other proceeding may be begun and prosecuted or defended by them under the name or designation adopted by them. A service fee of two dollars ($2.00) shall accompany each such service and be paid to the Commissioner of Banking and Insurance.

L.1945, c. 161, p. 556, s. 4. Amended by L.1953, c. 17, p. 297, s. 189.



Section 17:50-5 - Reinsurance Reserve; Surplus; Claim Or Loss Reserve

17:50-5. Reinsurance reserve; surplus; claim or loss reserve
There shall be maintained at all times by the exchange, a reinsurance reserve in cash or securities authorized by the laws of the State in which the principal office of the attorney is located for the investment of similar funds of insurance companies doing the same kind of business, in an amount equal to fifty per centum (50%) of the net annual premium deposits collected and credited to the accounts of subscribers on policies having one year or less to run and pro rata on those for longer periods, or, in lieu thereof, one hundred per centum (100%) of the net unearned premium deposits collected and credited to the accounts of subscribers calculated separately for each policy in force as of any given date. In addition to the reserves provided for in this section, there shall also be maintained at all times at the exchange, as assets, a surplus in cash or such securities as aforesaid of not less than the amount of minimum capital and surplus required of a domestic stock insurance company to do the kind or kinds of insurance which it is authorized to write under section one of this act. There shall also be maintained at all times in the hands of the attorney, as a claim or loss reserve, in cash or such securities as aforesaid, assets sufficient to discharge all liabilities on all outstanding or accrued losses arising under policies issued, which are to be calculated in accordance with the laws of the State relating to similar reserves for companies insuring similar risks. If at any time the amounts on hand are less than the foregoing requirements, the subscribers, or their attorney for them, shall make up the deficiency. Net premium deposits, as used in this act, shall be construed to mean the premium deposits made by subscribers after deducting therefrom the amount paid as return premiums upon canceled contracts and reinsurance in companies or associations licensed to do business in this State. If it appears that the amount of funds required in this section has not been accumulated, then the subscribers, or the attorney for them, shall immediately advance such sums as are needed to comply with the provisions of this section, and the funds so advanced shall not be treated as a liability at the exchange, and shall not be withdrawn except with the approval of the chief insurance officer of the State wherein the exchange is domiciled, and such advances shall be repaid only out of the surplus, over and above the minimum required by this section. If the subscribers, or their attorney for them, shall fail to advance sums necessary for the maintenance of such minimum reserves and surplus, within thirty days after receipt of notice from the Commissioner of Banking and Insurance so to do, then said Commissioner of Banking and Insurance shall take charge of and liquidate such exchange in the manner provided by law in the case of other insurers; and in the case of an exchange of another State said Commissioner of Banking and Insurance may revoke its license to transact business in this State.

L.1945, c. 161, p. 557, s. 5.



Section 17:50-6 - General Deposit With Commissioner; Filing Certificate By Foreign Exchange

17:50-6. General deposit with Commissioner; filing certificate by foreign exchange
Each domestic exchange transacting business in this State shall keep and maintain with the Commissioner of Insurance a general deposit of cash or securities in the sum of not less than $100,000.00. In the case of foreign exchanges, a certificate of such deposit with the chief insurance officer of the State of domicile shall be filed with the Commissioner of Insurance of this State.

L.1945, c.161, s.6; amended 1989,c.264,s.11.



Section 17:50-7 - Power Of Attorney; Requisites; Policies Without Contingent Liability

17:50-7. Power of attorney; requisites; policies without contingent liability
The power of attorney under which any contracts of insurance are exchanged pursuant to this act shall provide for a cash premium deposit and a contingent several liability of the subscriber during each annual period of the term of each contract of insurance issued to him to be fixed in the power of attorney but in an amount not less than one or more than ten times the amount of the annual portion of such cash premium deposit stated in the contract; except that exchanges which have a surplus equal to seven hundred fifty thousand dollars ($750,000.00) or to the minimum capital and surplus required of a stock insurance company transacting the same kind or kinds of business, whichever is greater, may issue policies without contingent liability; provided, however, that any such exchange which shall have issued policies without contingent liability after the acquisition of such surplus may continue to do so only so long as it maintains a surplus in the above amount, and no such exchange shall issue any nonassessable policies, except during such time as it shall continue to maintain such surplus, or in lieu thereof any reciprocal exchange having a surplus equivalent to the capital and surplus required of a stock company authorized to do business in this State and transacting the same kind or kinds of insurance, may issue contracts without contingent liability, provided that the power of attorney contains a provision that the attorney shall accumulate a surplus out of the subscribers deposits for the protection of all subscribers and that no part of such surplus may be returned to any subscriber upon the withdrawal of such subscriber from the exchange.

L.1945, c. 161, p. 558, s. 7. Amended by L.1948, c. 218, p. 1051, s. 1.



Section 17:50-8 - Report Of Financial Condition To Commissioner; Examination Of Records, Affairs And Financial Condition

17:50-8. Report of financial condition to Commissioner; examination of records, affairs and financial condition
Such attorney shall, within the time limited for filing the annual statement by insurance companies, transacting the same kind of business, make a report, under oath, to the Commissioner of Banking and Insurance of this State for each calendar year in such form as he may prescribe, showing the financial condition of affairs at the office where such contracts are issued, and shall at any reasonable time furnish such additional information and reports as may be required by said commissioner; provided, however, that the attorney shall not be required to furnish the names and addresses of any subscribers, except in the case of unpaid final judgments. The records, affairs and financial condition of the exchange shall be subject to examination by the Commissioner of Banking and Insurance of this State, and such examination shall be at the expense of the office examined. Where the principal office of the attorney is located in another State, the Commissioner of Banking and Insurance of this State may, in lieu of the examination provided for in this section, accept a certified copy of the report of examination made by the insurance department of the State where the principal office is located, or by the insurance department of any other State.

L.1945, c. 161, p. 559, s. 8.



Section 17:50-9 - Power To Exchange Contracts; Insurance Of Trust Property

17:50-9. Power to exchange contracts; insurance of trust property
(a) Any corporation now or hereafter organized under the laws of this State shall, in addition to the rights, powers and franchises specified in its articles of incorporation, have full power and authority as a subscriber to exchange insurance contracts of the kind and character herein mentioned. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized, and as much granted as the rights and powers expressly conferred.

(b) All persons, firms or corporations holding property in trust may insure the same at a reciprocal exchange, and, in their representative capacity, may assume the liabilities and be entitled to the rights of a subscriber, but such trustees by so doing, shall not personally or individually be liable under the power of attorney executed on behalf of the trust.

L.1945, c. 161, p. 560, s. 9.



Section 17:50-10 - Misdemeanor; Solicitation Of Powers Of Attorney And Applications For Insurance Contract; Injunction; Appointment Of Receiver

17:50-10. Misdemeanor; solicitation of powers of attorney and applications for insurance contract; injunction; appointment of receiver
Any attorney who shall exchange any contracts of insurance of the kind and character specified in this act, or any attorney or representative of such attorney who shall solicit or negotiate any applications for same, without the attorney first complying with the foregoing provisions, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be subjected to a fine of not less than $100.00 nor more than $1,000.00. The Superior Court shall have jurisdiction to restrain any violation of this act in an action brought for that purpose by the Commissioner of Banking and Insurance, and may appoint a receiver for such assets of any person, partnership, or association of persons as are actually employed in the conduct of business in violation of this act.

For the purposes of organization, and upon issuance of permit by the Commissioner of Banking and Insurance of this State, and under such conditions as he may impose, powers of attorney and applications for such insurance contracts may be solicited without compliance with the provisions of this act, but no attorney or other person shall execute or issue any such contracts of insurance until all the provisions of this act shall have been complied with and certificate of authority issued by the Commissioner of Banking and Insurance.

L.1945, c. 161, p. 560, s. 10. Amended by L.1959, c. 69, p. 185, s. 1.



Section 17:50-11 - Certificate Of Authority

17:50-11. Certificate of authority
Before issuing any such contracts in this State, the attorney shall procure from the Commissioner of Banking and Insurance of this State a certificate of authority showing that the exchange has complied with all the requirements of this act and is authorized to transact business in this State, which said certificate shall expire on the first day of May of the following year, and shall be renewed each year as of the first day of May thereof. Such certificate shall specify the name or designation under which such contracts of insurance are issued. The Commissioner of Banking and Insurance of this State may, after hearing, revoke or suspend any certificate of authority issued hereunder in the case of violation of any of the provisions of this act, after reasonable notice has been given such attorney in writing, so that he may appear and show cause why such action should not be taken.

L.1945, c. 161, p. 561, s. 11.



Section 17:50-12 - Authority Of Attorney To Insert In Policy Provisions Or Conditions

17:50-12. Authority of attorney to insert in policy provisions or conditions
The attorney may insert in any form of policy prescribed by the laws of this State or adopted by this State any provisions or conditions required by the plan of reciprocal or inter-insurance; provided, however, that same shall not be in conflict with the laws of this State.

L.1945, c. 161, p. 561, s. 12.



Section 17:50-13 - Fees And Taxes

17:50-13. Fees and taxes
Such exchanges shall be subject to the same fees and taxes as are provided by the laws of this State, now or hereafter enacted, applicable to insurance companies organized or admitted to do the same kind or kinds of business under the laws of this State.

L.1945, c. 161, p. 561, s. 13.



Section 17:50-14 - Application Of Law As To Appointment, Licensing, Etc., Of Insurance Agents And Solicitors

17:50-14. Application of law as to appointment, licensing, etc., of insurance agents and solicitors
The provisions of the general insurance laws of this State regarding the appointment, licensing, qualification and regulation of insurance agents and solicitors shall not apply to an exchange or its attorney, or executive officer of such attorney, if a corporation, but shall apply to any other person, partnership or corporation representing any such reciprocal or inter-insurance exchange in soliciting, negotiating or affecting of business in this State.

L.1945, c. 161, p. 561, s. 14.



Section 17:50-15 - Application Of Laws Governing Insurance Rates And Licensing Of Rate Making Organizations

17:50-15. Application of laws governing insurance rates and licensing of rate making organizations
The provisions of the laws of this State regulating the making and applying of insurance rates and providing for the licensing of rating organizations, being chapter twenty-seven, laws of one thousand nine hundred and forty-four, approved March ninth, one thousand nine hundred and forty-four, effective March ninth, one thousand nine hundred and forty-four, shall apply to reciprocal or inter-insurance contracts, but nothing therein contained shall be construed to prohibit the return of savings or dividends to subscribers of policyholders.

L.1945, c. 161, p. 562, s. 15.



Section 17:50-16 - Workmen's Compensation Insurance, Authority To Exchange Contracts

17:50-16. Workmen's compensation insurance, authority to exchange contracts
Employers are hereby expressly authorized to exchange contracts of workmen's compensation insurance, at any reciprocal exchange licensed in this State to do that kind of business, but all such exchanges shall be subject to the provisions of the laws of this State relating to the business of workmen's compensation insurance and shall contribute and pay to the funds described in sections 34:15-94, 34:15-112, 34:15-113, 34:15-114 and 34:15-115 of the Revised Statutes in the same manner and to the same extent as mutual carriers engaged in the business of workmen's compensation insurance.

L.1945, c. 161, p. 562, s. 16.



Section 17:50-17 - Retaliatory Laws

17:50-17. Retaliatory laws
The retaliatory laws of this State set forth in section 17:32-12 of the Revised Statutes shall be applicable to reciprocal or inter-insurance exchanges.

L.1945, c. 161, p. 562, s. 17.



Section 17:50-18 - Conflicting Laws Repealed

17:50-18. Conflicting laws repealed
All laws or parts of laws in conflict herewith are hereby repealed, insofar as they are in conflict with this act.

L.1945, c. 161, p. 562, s. 18.



Section 17:50-19 - Partial Invalidity

17:50-19. Partial invalidity
In the event any section, part or provisions of this act is held to be illegal, the same shall not affect any other section, part or provisions of the act, but the remaining sections, parts and provisions shall be and remain in full force and effect.

L.1945, c. 161, p. 562, s. 19.



Section 17:51-1 - Acts Which Constitute Commissioner As Attorney For Service Of Process, Service

17:51-1. Acts which constitute commissioner as attorney for service of process, service
1. (a) Any of the following acts in this State, by an insurer not authorized to transact business in this State: (1) the issuance or delivery of contracts of insurance to residents of this State or to corporations authorized to do business therein, (2) the solicitation of applications for such contracts, (3) the collection of premiums, membership fees, assessments or other considerations for such contracts, or (4) any other transaction of business in relation to such contracts of insurance, is equivalent to and shall constitute an appointment by such insurer of the Commissioner of Insurance and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process and a complaint in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contracts of insurance, and any such act shall be signification of its agreement that such service of process and a complaint is of the same legal force and validity as personal service of the same in this State upon such insurer.

(b) Such service of process and a complaint upon the commissioner shall be made by leaving two copies thereof, with the fee prescribed by law, in the hands of the commissioner or someone designated by him in his office, or the clerk of the court may serve the commissioner by mailing such papers to him by registered mail, with the said fee. The commissioner shall forthwith mail by registered mail one of the copies of such process and complaint to the defendant at its last-known principal place of business, and shall keep a record of all papers so served upon him. The commissioner, upon giving notice to the defendant of the service of process as required by this act, shall file with the clerk of the court his certificate of the notice given. Such service of process and a complaint is sufficient, provided notice of such service and a copy of the papers are sent within ten days thereafter by registered mail by plaintiff or plaintiff's attorney to the defendant at its last-known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(c) Service of process and a complaint in any such action or proceeding shall in addition to the manner provided in subsection (b) of this section be valid if served upon any person within this State who, in this State on behalf of such insurer, is

(1) soliciting insurance, or



(2) making, issuing or delivering any contract of insurance, or



(3) collecting or receiving any premium, membership fee, assessment or other consideration for insurance; and a copy of such process and complaint is sent within ten days thereafter by registered mail by the plaintiff or plaintiff's attorney to the defendant at the last-known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(d) No plaintiff shall be entitled to a judgment by default under this section until the expiration of thirty days from date of the filing of the affidavit of compliance.

(e) Nothing in this section contained shall limit or abridge the right to serve any process, complaint, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

L.1952,c.330,s.1; amended 1953,c.17,s.190; repealed in part(see N.J.S.17B:36-3c); 1991,c.91,s.231.



Section 17:51-2 - Actions Against Unauthorized Insurers; Deposit Or Bond Required Before Insurer May File Pleading

17:51-2. Actions against unauthorized insurers; deposit or bond required before insurer may file pleading
(a) Before any insurer not authorized to transact business in this State shall file or cause to be filed any pleading or other paper in any action or proceeding instituted against it, such insurer shall either (1) deposit with the clerk of the court in which such action or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; provided, however, that the court may in its discretion and after reasonable notice to the opposing party and upon a hearing make an order dispensing with such deposit or bond where the insurer shows to the satisfaction of the court that it maintains, in a State of the United States, funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action or proceeding; or (2) procure a certificate of authority to transact the business of insurance in this State.

(b) Nothing in subsection (a) of this section is to be construed to prevent an insurer not authorized to transact business in this State from making a motion for summary judgment, or judgment on the pleadings, or to dismiss the complaint on the ground either (1) that such insurer has not done any of the acts enumerated in subsection (a) of section one, or (2) that the person on whom service was made pursuant to subsection (c) of section one was not doing any of the acts therein enumerated.

L.1952, c. 330, p. 1056, s. 2. Amended by L.1953, c. 17, p. 300, s. 191.



Section 17:51-3 - Inapplicability Of Act

17:51-3.Inapplicability of act

3. The provisions of this act shall not apply to any action or proceeding against any unauthorized insurer arising out of a contract of

(a) Reinsurance effectuated in accordance with the laws of New Jersey;

(b) Insurance placed with an unauthorized insurer made eligible for surplus lines by the commissioner pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45);

(c) Aircraft insurance;

(d) Insurance on property or operations of railroads engaged in interstate commerce;

(e) Insurance against legal liability arising out of the ownership, operation or maintenance of any property having a permanent situs outside of this State; or

(f) Insurance against loss of or damage to any property having a permanent situs outside this State; where such contract contains a provision designating the Commissioner of Insurance to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract or where the insurer enters a general appearance in any such action or proceeding.

L.1952,c.330,s.3; amended 1953, c.17, s.192; (repealed in part see N.J.S. 17B:36-3c); 1996, c.69, s.14.



Section 17:51-4 - Partial Invalidity

17:51-4. Partial invalidity
If any section, subsection, subdivision, paragraph, sentence or clause of this act is held invalid or unconstitutional, such decision shall not affect the remaining portions of this act.

L.1952, c. 330, p. 1058, s. 4.



Section 17:51-5 - Short Title

17:51-5. Short title
This act shall be known as the Unauthorized Insurers' Process Act.

L.1952, c. 330, p. 1058, s. 5.



Section 17:51A-1 - Definitions

17:51A-1. Definitions
1. For the purposes of this act:



"Commissioner" means the Commissioner of Insurance.



"Department" means the Department of Insurance.



"Insurer" means every person engaged as indemnitor, surety or contractor in the business of entering into contracts of insurance or of annuities, and authorized to do business in this State pursuant to Title 17 of the Revised Statutes or Title 17B of the New Jersey Statutes. Insurer shall also include any other entity subject to rehabilitation, liquidation, reorganization or conservation by the commissioner under the laws of this State.

"Exceeded its powers" means any of the following conditions:



a. The insurer has refused to permit examination of its books, papers, accounts or affairs by the commissioner, his deputies, employees or duly commissioned examiners;

b. A domestic insurer has unlawfully or willfully removed from this State books, papers, accounts or records necessary for an examination of the insurer;

c. The insurer has failed to promptly comply with the applicable financial reporting statutes or rules and departmental requests relating thereto;

d. The insurer has failed to comply with an order of the commissioner to remedy a prohibited deficiency in its capital, capital stock or surplus;

e. The insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the commissioner;

f. The insurer, by contract or otherwise, has unlawfully:



(1) Totally reinsured its entire outstanding business; or



(2) Merged or consolidated substantially its entire property or business with another insurer;

g. The insurer engaged in any transaction in which it is not authorized to engage under the laws of this State; or

h. The insurer has refused to comply with an order of the commissioner.



L.1993,c.245,s.1.



Section 17:51A-2 - Application Of Act

17:51A-2. Application of act
2. The provisions of this act shall apply to: all domestic insurers; any other insurer doing business in this State whose state of domicile has asked the commissioner to apply the provisions of this act in regard to such insurer; and any other entity subject to rehabilitation, liquidation, reorganization or conservation by the commissioner under the laws of this State.

L.1993,c.245,s.2.



Section 17:51A-3 - Administrative Supervision Of Insurer

17:51A-3. Administrative supervision of insurer
3. a. An insurer may be subject to administrative supervision by the commissioner if upon examination or at any other time it appears in the commissioner's discretion that:

(1) The insurer's condition renders the continuance of its business hazardous to the public or to its insureds;

(2) The insurer has or appears to have exceeded its powers;



(3) The insurer has failed to comply with the applicable provisions of the insurance statutes of this State, any administrative rules promulgated thereunder or any order of the commissioner;

(4) The business of the insurer is being conducted fraudulently; or



(5) The insurer has consented to administrative supervision.



b. If the commissioner determines that any of the conditions set forth in subsection a. of this section exist, the commissioner shall:

(1) Notify the insurer of his determination;



(2) Furnish to the insurer a written list of actions to be taken by the insurer to abate the conditions giving rise to the determination; and

(3) Notify the insurer that it is under the supervision of the commissioner and that the commissioner is applying and effectuating the provisions of this act.

c. If placed under administrative supervision, the insurer shall have 60 days, or another period of time as designated by the commissioner, to comply with the requirements imposed by the commissioner.

d. If the conditions giving rise to the supervision still exist at the end of the supervision period specified in subsection c. of this section, the commissioner may, after notice and opportunity to be heard, extend such period.

e. If the commissioner determines that the conditions giving rise to the supervision have been sufficiently remedied, the commissioner shall release the insurer from supervision.

L.1993,c.245,s.3.



Section 17:51A-4 - Confidentiality Of Information; Exceptions

17:51A-4. Confidentiality of information; exceptions
4. a. Proceedings, hearings, notices, correspondence, reports, records and other information in the possession of the commissioner or the department relating to the supervision of any insurer are confidential except as provided by this section.

b. The personnel of the department shall have access to these proceedings, hearings, notices, correspondence, reports, records or information as permitted by the commissioner.

c. The commissioner may open the proceedings or hearings or disclose the notices, correspondence, reports, records or information to a department, agency or instrumentality of this or another state of the United States if the commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state of the United States.

d. The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records or other information to the public if the commissioner deems that it is in the best interest of the public or in the best interest of the insurer, its insureds or creditors.

e. This section does not apply to hearings, notices, correspondence, reports, records or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

L.1993,c.245,s.4.



Section 17:51A-5 - Powers Of Supervision

17:51A-5. Powers of supervision
5. During the period of supervision, the commissioner or his designated appointee shall serve as the administrative supervisor. The commissioner may prohibit the insurer from doing any of the following during the period of supervision, without the prior approval of the administrative supervisor:

a. Dispose of, convey or encumber any of its assets or its business in force;

b. Withdraw any of its bank accounts;



c. Lend any of its funds;



d. Invest any of its funds;



e. Transfer any of its property;



f. Incur any debt, obligation or liability;



g. Merge or consolidate with another company;



h. Approve new premiums or renew any policies;



i. Enter into any reinsurance contract or treaty;



j. Terminate, surrender, forfeit, convert or lapse any insurance policy, certificate or contract, except for nonpayment of premiums;

k. Release, pay or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy, certificate or contract;

l. Make any material change in management;



m. Increase salaries and benefits of officers, directors, or employees, or the payment of bonuses, dividends or other payments; or

n. Such other acts as the commissioner deems necessary to protect the interests of the insurer's policyholders and the public.

L.1993,c.245,s.5.



Section 17:51A-6 - Contesting Of Action

17:51A-6. Contesting of action
6. During the period of supervision the insurer may contest an action taken or proposed to be taken by the administrative supervisor specifying the manner wherein the action being complained of would not result in improving the condition of the insurer.

L.1993,c.245,s.6.



Section 17:51A-7 - Initiation Of Judicial Proceedings

17:51A-7. Initiation of judicial proceedings
7. Nothing contained in this act shall preclude the commissioner from initiating judicial proceedings to place an insurer in conservation, rehabilitation or liquidation, or other delinquency proceedings, however designated under the laws of this State, regardless of whether the commissioner has previously initiated administrative supervision proceedings under this act against the insurer.

L.1993,c.245,s.7.



Section 17:51A-8 - Rules, Regulations

17:51A-8. Rules, regulations
8. The commissioner may, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations as are necessary to effectuate the purposes of this act.

L.1993,c.245,s.8.



Section 17:51A-9 - Commissioner May Meet With Supervisor, Attorney, Representative

17:51A-9. Commissioner may meet with supervisor, attorney, representative
9. Notwithstanding any other provision of law to the contrary, the commissioner may meet with a supervisor appointed under this act and with the attorney or other representative of the supervisor, without the presence of any other person, at the time of any proceeding or during the pendency of any proceeding held under authority of this act to carry out the commissioner's duties under this act or for the supervisor to carry out his duties under this act.

L.1993,c.245,s.9.



Section 17:51A-10 - Governmental Immunity

17:51A-10. Governmental immunity
10. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner, the department or its employees or agents for any action taken by them in the performance of their powers and duties under this act.

L.1993,c.245,s.10.



Section 17:51B-1 - Definitions

17:51B-1. Definitions
1. For purposes of this act:



"Commissioner" means the Commissioner of Insurance.



"Insurer" means:



(1) Any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person engaged in the business of insurance pursuant to Subtitle 3 of Title 17 of the Revised Statutes or Subtitle 3 of Title 17B of the New Jersey Statutes;

(2) Any medical service corporation operating pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.);

(3) Any hospital service corporation operating pursuant to P.L.1938, c.366 (C.17:48-1 et seq.);

(4) Any health service corporation operating pursuant to P.L.1985, c.236 (C.17:48E-1 et al.); and

(5) Any dental service corporation operating pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.).

"NAIC" means the National Association of Insurance Commissioners.



"Qualified United States financial institution," (1) as used in subsection c. of section 3 of this act, means an institution that: (a) is organized or, in the case of a branch or agency office of a foreign banking organization in the United States, licensed, under the laws of the United States or any state thereof; (b) is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies; and (c) has been determined by either the commissioner, or the Securities Valuation Office of the NAIC, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner; or (2) as used elsewhere in this act, means an institution that: (a) is organized or, in the case of a branch or agency office of a foreign banking organization in the United States, licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and (b) is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

L.1993,c.243,s.1.



Section 17:51B-2 - Credit For Reinsurance Ceded By Certain Insurers.

17:51B-2 Credit for reinsurance ceded by certain insurers.

2.Credit for reinsurance ceded by an insurer which is domiciled in New Jersey, or which is either licensed in New Jersey or eligible to write surplus lines insurance in New Jersey and which in either case is domiciled in a state or country which does not employ standards regarding credit for reinsurance substantially similar, as determined by the commissioner, to those applicable under this act, shall be allowed as either an asset or a deduction from liability only when:

a.The reinsurance is ceded to an assuming insurer which is licensed to transact insurance or reinsurance in this State; or

b.The reinsurance is ceded to an assuming insurer which is accredited as a reinsurer in this State. An accredited reinsurer is one which:

(1)Files with the commissioner evidence of its submission to this State's jurisdiction;

(2)Submits to this State's authority to examine its books and records;

(3)Is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an assuming alien insurer, is entered through, and licensed to transact insurance or reinsurance in, at least one state;

(4)Files annually with the commissioner a copy of its annual statement filed with the insurance department or other regulatory authority of its state of domicile and a copy of its most recent audited financial statement; and either:

(a)Maintains a surplus in regard to policyholders in an amount which is not less than $20,000,000 and whose accreditation has not been denied by the commissioner within 120 days of its submission therefor; or

(b)Maintains a surplus in regard to policyholders in an amount less than $20,000,000 and whose accreditation has been approved by the commissioner;

(5)Submits a filing fee in an amount established by the commissioner; and

(6)Provides any additional information, which may include, but may not be limited to, information regarding the concentration of the insurer's exposures, geographic or otherwise, and satisfies such additional requirements as the commissioner deems necessary to ensure that the particular insurer's condition and methods of operation are not such as would render its operations hazardous to the public or policyholders in this State.

No credit shall be allowed a ceding licensed insurer or unauthorized eligible surplus lines insurer if the assuming insurer's accreditation has been revoked by the commissioner after notice and hearing; or

c.The reinsurance is ceded to an assuming insurer which is domiciled and licensed in, or in the case of a United States branch of an assuming alien insurer, is entered through, a state which employs standards regarding credit for reinsurance substantially similar to those applicable under this act, as determined by the commissioner, and that assuming insurer or United States branch of an assuming alien insurer:

(1)Maintains a surplus in regard to policyholders in an amount of not less than $20,000,000;

(2)Submits to the authority of this State to examine its books and records; and

(3)Provides any additional information, which may include, but may not be limited to, information regarding the concentration of the insurer's exposures, geographic or otherwise, and satisfies such additional requirements as the commissioner deems necessary to ensure that the particular insurer's condition and methods of operation are not such as would render its operations hazardous to the public or policyholders in this State; except that the requirement of paragraph (1) of this subsection shall not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system; or

d.The reinsurance is ceded to an assuming insurer which maintains a trust fund in a qualified United States financial institution for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the NAIC Annual Statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund. In addition to the requirements of this subsection, the assuming insurer shall provide any additional information, which may include, but may not be limited to, information regarding the concentration of the insurer's exposures, geographic or otherwise, and satisfy such additional requirements as the commissioner deems necessary to ensure that the particular insurer's condition and methods of operation are not such as would render its operations hazardous to the public or policyholders in this State.

(1)In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States and in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20,000,000.

(2)In the case of a group of insurers, which group includes individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusteed surplus of which not less than $100,000,000 shall be held jointly for the benefit of United States ceding insurers of any member of the group; and the group shall make available to the commissioner an annual certification of the solvency of each underwriter for the fiscal period immediately preceding, which shall not be less than one year, by the group's domiciliary regulator and its independent certified public accountant.

(3)In the case of a group of incorporated insurers under common administration which complies with the filing requirements contained in this section, has continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation, submits to this State's authority to examine its books and records and bears the expense of the examination, and which has aggregate policyholders' surplus of not less than $10,000,000,000: the trust shall be in an amount equal to the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of such group; plus a joint trusteed surplus of which not less than $100,000,000 shall be held jointly and exclusively for the benefit of United States ceding insurers of any member of the group as additional security for any such liabilities; and each member of the group shall make available to the commissioner an annual certification of the member's solvency for the fiscal period immediately preceding, which shall not be less than one year, by the member's domiciliary regulator and its independent certified public accountant.

Any trust established pursuant to this subsection shall be in a form approved by the commissioner, and the content, location, legal currency and financial institutions shall be acceptable to the commissioner. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner. The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year's end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31; or

e.The commissioner may, in his discretion, allow credit for reinsurance if the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection a., b., c. or d. of this section but only with respect to the insurance of risks located in jurisdictions where such reinsurance is required or provided by applicable law or regulation of that jurisdiction; or

f.The commissioner may, in his discretion, allow credit for reinsurance if the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection a., b., c. or d. of this section but only if the assuming insurer holds surplus or equivalent in excess of $250,000,000. In determining whether credit should be allowed, the commissioner shall consider the following: (1) that the reinsurer has a secure financial strength rating from at least two nationally recognized statistical rating organizations deemed acceptable by the commissioner; (2) the domiciliary regulatory jurisdiction of the assuming insurer; (3) the structure and authority of the domiciliary regulator with regard to solvency regulation requirements and the financial surveillance of the reinsurer; (4) the substance of financial and operating standards for reinsurers in the domiciliary jurisdiction; (5) the form and substance of financial reports required to be filed by the reinsurer in the domiciliary jurisdiction or other public financial statements filed in accordance with generally accepted accounting principles; (6) the domiciliary regulator's willingness to cooperate with United States regulators in general and the commissioner, in particular; (7) the history of performance by reinsurers in the domiciliary jurisdiction; (8) the reinsurer's or an affiliate's use of in-State professional service providers related or unrelated to the reinsurance, including, but not limited to, attorneys, accountants, managers, actuaries, brokers or intermediaries; (9) any documented evidence of substantial problems with the enforcement of valid United States judgments in the domiciliary jurisdiction; and (10) any other matters deemed relevant by the commissioner. The commissioner shall give appropriate consideration to insurer group ratings that may have been issued. The commissioner may, in lieu of granting full credit under this subsection, reduce the amount required to be held in trust under subsection d. of this section.

The provisions of this subsection shall apply only to reinsurance contracts entered into or renewed on or after the effective date of P.L.2011, c.39, except that the provisions applicable to life reinsurance contracts shall not become effective until the earlier of 24 months from the effective date of P.L.2011, c.39, or the implementation of principles-based standards of life insurance reserving by the National Association of Insurance Commissioners.

g.If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this State, the credit permitted by subsections c. and d. of this section shall not be allowed unless the assuming insurer agrees in the reinsurance agreements: (1) that in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, shall comply with all requirements necessary to give such court jurisdiction, and shall abide by the final decision of such court or any appellate court in the event of an appeal; and (2) to designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company. This provision is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.

L.1993, c.243, s.2; amended 2011, c.39, s.4.



Section 17:51B-3 - Reduction In Liability For Reinsurance Ceded

17:51B-3. Reduction in liability for reinsurance ceded
3. A reduction in liability for the reinsurance ceded by an insurer which is domiciled in New Jersey, or which is either licensed in New Jersey or eligible to write surplus lines insurance in New Jersey and which in either case is domiciled in a state or country which does not employ standards regarding credit for reinsurance substantially similar, as determined by the commissioner, to those applicable under this act, shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer and such reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder, if such security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution subject to withdrawal solely by, and under the exclusive control of, the ceding insurer. This security shall be in the form of:

a. Cash;



b. Securities listed by the Securities Valuation Office of the NAIC and qualifying as admitted assets;

c. Clean, irrevocable, evergreen, unconditional letters of credit issued or confirmed by a qualified United States financial institution no later than December 31st of the year for which the filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming qualified United States financial institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever occurs first, unless the issuer has been declared insolvent under applicable statutory or regulatory provisions; or

d. Any other form of security acceptable to the commissioner.



L.1993,c.243,s.3.



Section 17:51B-4 - Rules, Regulations

17:51B-4. Rules, regulations
5. The commissioner may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the purposes of this act.

L.1993,c.243,s.5.



Section 17:52-1 - Business Development Corporations; Purposes

17:52-1. Business development corporations; purposes
Five or more persons, all of whom shall be residents of this State, may form a corporation, which shall be designated as a business development corporation, which shall have power to make loans and investments for the purposes of bringing new industrial, mercantile, recreational, agricultural, mining and business establishments into this State; assisting existing industrial, mercantile, recreational, agricultural, mining and business establishments to remain in this State; expanding, rehabilitating, and developing industry, commerce, agriculture, mining, recreational facilities and business generally in this State to the end that the economic stability of the State may be maintained, and that the opportunities for employment and the enjoyment of a high standard of living be uniform throughout the State.

L.1957, c. 218, p. 753, s. 1.



Section 17:52-2 - Certificate Of Incorporation; Contents

17:52-2. Certificate of incorporation; contents
A. The persons desirous of creating a business development corporation shall execute and acknowledge a certificate of incorporation stating

(a) the name by which the corporation shall be known, which shall include the words "Business Development Corporation;"

(b) the location, described by street, number, municipality and county, of the principal office of the corporation;

(c) the name of the agent in charge of the principal office of the corporation, upon whom service of process against the corporation may be served;

(d) the amount of the authorized capital stock of the corporation;

(e) the par value of each share of stock of the corporation, which shall be not less than $10.00;

(f) the amount of the capital stock with which the corporation will commence business, which shall be not less than $100,000.00;

(g) the names and addresses of the incorporators, and the number of shares subscribed for by each;

(h) the names and addresses of the corporations, as limited by section 14 of this act, which have undertaken in writing to become members of the business development corporation, and the aggregate amount which such members are required to lend to the corporation, which shall be not less than $100,000.00;

(i) such other provisions, not inconsistent with this act, or with the provisions of Title 14, Corporations, General, of the Revised Statutes as the incorporators may choose to insert for the management of the business and the conduct of the affairs of the corporation.

B. Each certificate of incorporation of a business development corporation shall contain a statement that it is incorporated under the provisions of the Business Development Corporation Act of 1957. No certificate of incorporation of a business development corporation shall be required to contain a statement of its powers or purposes.

L.1957, c. 218, p. 753, s. 2.



Section 17:52-3 - Submission Of Certificate Of Incorporation To Commissioner Of Banking And Insurance; Statement

17:52-3. Submission of certificate of incorporation to Commissioner of Banking and Insurance; statement
The certificate of incorporation shall be submitted to the Commissioner of Banking and Insurance within 60 days after its execution, together with a statement, certified as hereinafter provided, setting forth

(a) the names and addresses of the subscribers to the capital stock with which the corporation will commence business, and the number of shares subscribed for by each;

(b) the names and addresses of those corporations which have agreed in writing to become members of the corporation, and the amount, as hereinafter limited, which each such member is committed to lend to the business development corporation;

(c) in any case where an incorporator or a subscriber is acting as the agent for or nominee of another, the name and address of the principal for whom he is acting, and the number of shares which will be held for such principal;

(d) whether it is intended that the scope of the corporation's business is to be State-wide, or restricted to one or more counties; and, if the latter, the name or names of the county or counties in which it is contemplated the corporation will transact business.

L.1957, c. 218, p. 754, s. 3.



Section 17:52-4 - Certification Of Statement

17:52-4. Certification of statement
The statement submitted pursuant to section 3 of this act shall be signed and certified by any 2 of the incorporators, and shall state that the contents thereof, insofar as they relate to matters within the knowledge of the signers, are true; and that, insofar as they relate to matters not within their knowledge, the signers believe them to be true.

L.1957, c. 218, p. 755, s. 4.



Section 17:52-5 - Application For Charter

17:52-5. Application for charter
The submission of the certificate of incorporation and the certified statement pursuant to sections 3 and 4 of this act shall constitute the application for a charter under this act.

L.1957, c. 218, p. 755, s. 5.



Section 17:52-6 - Designation Of Time And Place Of Hearing; Notice

17:52-6. Designation of time and place of hearing; notice
If the Commissioner of Banking and Insurance shall find that the certificate of incorporation and the certified statement comply with the requirements of sections 3 and 4 of this act, he shall designate a time and place for a hearing upon the application for charter, which shall be not less than 6 weeks and not more than 8 weeks after the date of the submission of the application for charter. The commissioner may require that the incorporators give such public notice of the application for charter and of the time and place of the hearing thereon, as the commissioner may deem advisable, but the commissioner may, if he considers that such notice will serve no useful purpose, hold such hearing without such notice.

L.1957, c. 218, p. 755, s. 6.



Section 17:52-7 - Hearing On Application For Commissioner

17:52-7. Hearing on application for commissioner
At the time and place designated for the hearing, the incorporators shall file proof with the Commissioner of Banking and Insurance that the requirements, if any, for public notice of the hearing have been complied with, and the commissioner shall afford all those desirous thereof, an opportunity to be heard. In addition to the matters presented at the hearing, the commissioner shall consider such facts and circumstances as he may determine to be relevant as a result of an independent investigation made or caused to be made by him. The commissioner shall cause a stenographic record of the hearing to be made, the cost whereof shall be paid by the incorporators.

L.1957, c. 218, p. 756, s. 7.



Section 17:52-8 - Determination By Commissioner

17:52-8. Determination by commissioner
The commissioner shall, within 90 days after the hearing, approve or disapprove the application and shall file a written memorandum of his decision in the Department of Banking and Insurance in which he shall state the reasons for his decision.

L.1957, c. 218, p. 756, s. 8.



Section 17:52-9 - Approval Of Application By Charter; Record

17:52-9. Approval of application by charter; record
If the commissioner shall determine, as a result of the hearing and of the independent investigation made by him

(a) that the capital stock with which the corporation will commence business has been subscribed for, and that each subscriber has undertaken in writing to pay the amount of his subscription in cash upon approval according to law of the certificate of incorporation;

(b) that the amounts which those who have agreed in writing to become members of the corporation are bound, as hereinafter provided, to lend to the corporation, at least equal in the aggregate the amount of the capital stock with which the corporation will commence business;

(c) that the incorporators are qualified by character and experience to conduct a business development corporation;

(d) that the establishment of the business development corporation will not interfere with or adversely affect existing facilities for credit

he shall approve the application. The commissioner shall have power, in approving an application for charter, to limit the transaction of the corporation's business to a single county, or to 2 or more contiguous counties.

L.1957, c. 218, p. 756, s. 9.



Section 17:52-10 - Concurrence By Banking Advisory Board

17:52-10. Concurrence by banking advisory board
If the Commissioner of Banking and Insurance approves the application for charter, he shall present the record of the hearing and a memorandum of his conclusions to the banking advisory board at a meeting of that board called for the purpose of considering the application for charter. If the banking advisory board concurs in the approval by the commissioner, the commissioner shall endorse upon or annex to the certificate of incorporation a certificate that it has been approved by him and by the banking advisory board, and the certificate shall be filed in the Department of Banking and Insurance.

L.1957, c. 218, p. 757, s. 10.



Section 17:52-11 - Beginning Of Corporate Existence

17:52-11. Beginning of corporate existence
A. Upon the filing of the certificate of incorporation pursuant to section 10 of this act, the subscribers to the certificate, their successors and assigns, shall be a corporation by the name stated in the certificate, subject to the provisions of this act, and subject to the provisions of Title 14, Corporations, General, of the Revised Statutes, to the extent that the provisions of Title 14 are not inconsistent with the provisions of this act. Every corporation created pursuant to this act shall be subject to dissolution as otherwise by law provided, and shall be empowered to exercise all the powers authorized by this act, whether or not such powers are specifically set forth in its certificate of incorporation.

B. If, in approving the application for charter, the Commissioner of Banking and Insurance has limited the transaction of the corporation's business to a single county, or to 2 or more contiguous counties, the corporation shall have power to transact business only in the county or counties designated by the commissioner in his approval of the application. For the purposes of this act, a corporation is deemed to transact business in a county, if it makes a loan to a borrower whose sole or principal place of business is within the county, or if it directly or indirectly invests in lands or tangible personal property located within the county, or if it purchases or otherwise invests in securities or obligations of an issuer whose sole or principal place of business is located within the county.

L.1957, c. 218, p. 757, s. 11.



Section 17:52-12 - Powers

17:52-12. Powers
Every corporation organized pursuant to this act shall have power to

(a) lend money and make investments for the purposes expressed in section 1 of this act, but no such corporation shall lend any money or advance any credit to any borrower except upon proof that the borrower has applied for a loan to at least 2 banking institutions transacting business in this State, and has been refused such loan, and unless the board of directors of the corporation is satisfied that the loan applied for is not one that is obtainable from a financial institution transacting business in this State;

(b) borrow money, and otherwise incur indebtedness for any of its purposes; evidence its indebtedness by any form of obligation it sees fit; and secure any indebtedness incurred by it;

(c) buy, sell, encumber and otherwise dispose of such personal property as shall be necessary or convenient for the transaction of its business;

(d) buy, sell, mortgage, rent, lease, and otherwise deal in improved and unimproved real property for the purpose of industrial, mercantile, agricultural, recreational, mining or commercial development, and to erect, maintain, alter, hold, sell or lease industrial, commercial or other plants, buildings or establishments;

(e) co-operate with and assist local organizations and governmental units of this State in the promotion of the economic welfare of the State and its governmental subdivisions;

(f) exercise all other powers which a corporation organized pursuant to Title 14, Corporations, General, may exercise, to the extent that such powers are not inconsistent with the provisions of this act.

L.1957, c. 218, p. 758, s. 12.



Section 17:52-13 - Directors

17:52-13. Directors
The business and affairs of every business development corporation shall be managed by a board of directors consisting of not less than 9 and not more than 18, as the by-laws may prescribe. Not less than 2/3 of the directors shall be elected by the members of the corporation, and the remainder shall be elected by the stockholders.

L.1957, c. 218, p. 759, s. 13.



Section 17:52-14 - Members; Qualifications

17:52-14. Members; qualifications
Any bank, trust company, national bank, insurance company, surety company or public utility company which is authorized to transact business in this State shall be eligible to become a member of a business development corporation. Membership shall become effective upon the acceptance by the board of directors of an application therefor. No corporation, other than 1 of the nature in this section designated, and no individual or individuals shall be eligible to become a member of a business development corporation.

L.1957, c. 218, p. 759, s. 14.



Section 17:52-15 - Members; Obligations

17:52-15. Members; obligations
Each member shall, when called upon to do so by the board of directors, lend money to the corporation, but no member shall make any loan to the corporation in any sum which would cause the amount owing to the member by the corporation to exceed 2% of the member's capital and surplus, or $100,000.00, whichever is the lesser. Calls for loans shall be prorated among the members who are subject to such call, according to the ratio which each member's maximum lending capacity, as in this section limited, bears to the aggregate lending capacities of all members.

L.1957, c. 218, p. 759, s. 15.



Section 17:52-16 - Members; Termination Of Membership

17:52-16. Members; termination of membership
Any member may withdraw from membership at the expiration of 3 months from the date when written notice of intention to withdraw is given to the board of directors. At the expiration of the period of the notice, the member shall be relieved of any further obligation to lend funds to the corporation, except to the extent necessary to fulfill commitments made by the corporation prior to the date when withdrawal is effective.

L.1957, c. 218, p. 760, s. 16.



Section 17:52-17 - Members; Stockholders; Voting Rights; Preemptive Rights

17:52-17. Members; stockholders; voting rights; preemptive rights
At all meetings of the corporation, members and stockholders shall vote by classes. Each stockholder shall have 1 vote, in person or by proxy, for each share of stock held by him, and each member shall have 1 vote, in person or by proxy; except that, when the maximum liability of a member to make loans to the corporation pursuant to section 15 of this act exceeds $1,000.00, such member shall have 1 vote for each full $1,000.00 of the amount which represents the maximum liability of such member to make loans to the corporations. The members and stockholders shall have the power to elect directors, to make, amend and repeal by-laws, and to exercise such other powers, voting by classes, as are generally exercised by stockholders pursuant to the provisions of Title 14, Corporations, General, of the Revised Statutes. Stockholders shall have no pre-emptive or other preferential right to subscribe to stock of the corporation, whether on the issue of stock pursuant to an increase in the authorized capital stock, or on the issue of authorized but previously unissued stock, nor shall stockholders have any pre-emptive or other preferential right to purchase or subscribe for bonds or other evidences of debt of the corporation, notwithstanding that they are convertible into stock.

L.1957, c. 218, p. 761, s. 17.



Section 17:52-18 - Banks And Trust Companies; Powers

17:52-18. Banks and trust companies; powers
Every bank and trust company organized under the laws of this State shall have power to become a member and a stockholder of a business development corporation, but a bank or trust company which is not a member of such a corporation shall not hold any stock of the corporation. No such bank or trust company shall become a member of more than 1 business development corporation, or hold stock in more than 1 such corporation, and no such bank or trust company shall invest more than 10% of its capital stock and surplus in the stock of any such corporation. Banks and trust companies which are not members of a business development corporation may invest in the obligations of any such corporation or corporations, but the aggregate amount so invested shall not exceed 10% of the capital and surplus of any such bank or trust company.

L.1957, c. 218, p. 761, s. 18.



Section 17:52-19 - Other Corporations; Powers

17:52-19. Other corporations; powers
Corporations of this State other than banks and trust companies may also become stockholders of a business development corporation, except in any case where the certificate of incorporation or the by-laws of such corporation forbid the ownership of stock by any such corporation.

L.1957, c. 218, p. 761, s. 19.



Section 17:52-20 - Limitations On Indebtedness

17:52-20. Limitations on indebtedness
No business development corporation shall voluntarily incur any liability or indebtedness at any time when the incurring of any such liability or indebtedness will exceed 10 times its paid-in capital stock, or $10,000,000.00, whichever is the greater.

L.1957, c. 218, p. 761, s. 20.



Section 17:52-21 - Loans Prohibited

17:52-21. Loans prohibited
No business development corporation shall make a loan to any of its officers or directors, or to any partnership of which such an officer or director is a member, or to any corporation in which any such officer or director has a controlling interest.

L.1957, c. 218, p. 761, s. 21.



Section 17:52-22 - Reports

17:52-22. Reports
A. Every business development corporation shall, not later than February 15 of each year, or within such extended period, not to exceed 45 days, as the commissioner may permit, make and file in the Department of Banking and Insurance, a report of its condition in a form prescribed by the Commissioner of Banking and Insurance. The commissioner shall have power to call for special reports when, in his judgment, such reports are necessary in order to obtain a full knowledge of the condition of the business development corporation.

B. A business development corporation which fails to make and transmit a report required by this section shall be subject to a penalty of $100.00 for each day during which such failure continues, to be recovered with costs by the State in a civil action prosecuted by the Attorney-General.

L.1957, c. 218, p. 762, s. 22.



Section 17:52-23 - Supervision By Commissioner Of Banking And Insurance

17:52-23. Supervision by Commissioner of Banking and Insurance
A. The Commissioner of Banking and Insurance shall, whenever and as often as he deems it necessary, cause the affairs of every business development corporation to be examined to determine whether it is conducting its business in conformity with the laws of this State and its certificate of incorporation. In carrying out the provisions of this subsection, the commissioner shall have the same powers conferred upon him in the examination of the affairs of a banking institution organized under the laws of this State.

B. If the Commissioner of Banking and Insurance finds that a business development corporation is violating the provisions of its certificate of incorporation, or is conducting its business in violation of any law of this State, or in an unsafe manner, he shall order the business development corporation to cease its ultra vires, unlawful or unsafe practices, as the case may be. For a violation of any order of the commissioner, the business development corporation shall be subject to a penalty of $500.00, to be recovered with costs by the State in a civil action prosecuted by the Attorney-General.

C. The Commissioner shall have power to revoke the authority to transact business of a business development corporation which has willfully violated any lawful order made by him, upon not less than 20 days' notice to the corporation, and after formal hearing upon the causes assigned for such revocation, which shall be stated in the notice of hearing.

D. Any order or determination made by the commissioner pursuant to this section shall be subject to review, hearing and relief in the Superior Court in a proceeding in lieu of prerogative writ.

L.1957, c. 218, p. 762, s. 23.



Section 17:52-24 - Filing Fees And Costs Of Examination

17:52-24. Filing fees and costs of examination
In administering the provisions of this act, the Commissioner of Banking and Insurance shall receive, for the use of the State, the same filing fees and costs of examination as are charged or collected from banking institutions in like cases.

L.1957, c. 218, p. 763, s. 24.



Section 17:52-25 - Business Development Corporation Not Deemed Banking Institution

17:52-25. Business development corporation not deemed banking institution
No business development corporation shall be deemed to be a banking institution for any purpose whatsoever, nor shall any such corporation accept deposits or act in a fiduciary capacity.

L.1957, c. 218, p. 763, s. 25.



Section 17:52-26 - Applicability Of Act

17:52-26. Applicability of act
Nothing in this act shall affect or apply to any person, corporation, partnership or association which is otherwise by law authorized to exercise, or is not prohibited by law from exercising, any power or powers herein conferred upon business development corporations.

L.1957, c. 218, p. 763, s. 26.



Section 17:52-27 - Short Title

17:52-27. Short title
This act shall be known as the Business Development Corporation Act of 1957.

L.1957, c. 218, p. 763, s. 27.






Title 17b - Insurance

Section 17B:17-1 - Scope Of Act

17B:17-1. Scope of act
This Subtitle 3 of Title 17B shall be known as the "Life and Health Insurance Code," sometimes referred to herein as this "Code," and shall have application only to life insurance, health insurance and annuities as herein defined. No part of Subtitle 3 of Title 17 and no other part of Title 17B as they now exist or may hereafter be constituted shall have any application to such insurance or annuities unless specifically otherwise provided in the act enacting this Code or in an act enacted subsequent to such act.

a. Any insurance company, domestic, alien or foreign, now or hereafter organized which in addition to doing the business of health insurance as defined in section 17B:17-4, is licensed to make, or shall hereafter become licensed to make, kinds of insurance other than those defined hereinafter in this chapter, shall be subject only to the hereinafter enumerated provisions of this Code but only in connection with such health insurance business:

(1) All the provisions of the following chapters:

Chapters 22, 26, 29, 34 and 35.

(2) All the provisions of the following sections:

17B:17-1, 17B:17-2, 17B:17-4, and 17B:17-6 through 17B:17-14; 17B:18-1, 17B:18-35 through 17B:18-40, 17B:18-63, 17B:18-66; 17B:19-5; 17B:24-1 through 17B:24-5, 17B:24-8 and 17B:24-9;

(3) All of the provisions of the following articles of the designated chapter.

Articles 2 and 3 of Chapter 27.

b. The provisions of the following chapters and sections shall not be applicable to those insurance companies described in subsection "a" above:

(1) Chapters 21, 23, 30 and 33.

(2) 17B:18-41, 17B:18-42, 17B:18-47, 17B:18-56, 17B:18-57, 17B:18-58, 17B:18-64, 17B:18-65 and 17B:19-1.

All such companies will remain subject to subtitle 3 of Title 17 except as above provided.

c. Any insurer now licensed under R.S. 17:17-1, d. solely to do the business of health insurance shall be subject to every provision of this Code as a health insurer.

d. An insurer may be organized under the provisions of section 17B:18-4 to do the business of health insurance as defined in section 17B:17-4 and in addition kinds of insurance other than those kinds defined in this chapter, and in such case, it shall have all the obligations, powers and privileges of a health insurer organized under this Code and shall to the extent not inconsistent herewith be subject to all the provisions of Subtitle 3 of Title 17.

e. Except as otherwise specifically provided no provision of this Code shall apply to:

(1) Fraternal benefit societies as defined in Part 5A of Subtitle 3 of Title 17.

(2) Mutual benefit associations as defined in Part 6 of Subtitle 3 of Title 17.

(3) Hospital and medical service corporations as defined in Part 9 of Subtitle 3 of Title 17.

L.1971, c. 144, s. 17B:17-1.



Section 17B:17-2 - Insurer Defined

17B:17-2. Insurer defined
"Insurer" includes every person engaged as indemnitor or contractor in the business of life insurance, health insurance or of annuity.

L.1971, c. 144, s. 17B:17-2.



Section 17B:17-3 - Life Insurance Defined

17B:17-3. Life insurance defined
"Life insurance" is a policy or contract whereby an insurer is obligated to pay or allow a benefit of pecuniary value with respect to the cessation of human life. Life insurance includes also the granting of endowment benefits and optional modes of settlement of proceeds of life insurance as well as provisions for a. additional benefits in event of death by accident or accidental means or in event of dismemberment or loss of sight, or b. safeguarding such insurance against lapse or giving a special surrender value or special benefit or an annuity in the event that the insured shall become totally and permanently disabled, whether such provisions are incorporated in a policy or contract of life insurance or in a policy or contract supplemental thereto. Life insurance does not include workmen's compensation coverages.

L.1971, c. 144, s. 17B:17-3.



Section 17B:17-4 - Health Insurance Defined

17B:17-4. Health insurance defined
"Health insurance" is a contract or agreement whereby an insurer is obligated to pay or allow a benefit of pecuniary value with respect to the bodily injury, disablement, sickness, death by accident or accidental means of a human being, or because of any expense relating thereto, or because of any expense incurred in prevention of sickness, and includes every risk pertaining to any of the enumerated risks. Health insurance does not include workmen's compensation coverages.

L.1971, c. 144, s. 17B:17-4.



Section 17B:17-5 - Annuity Defined

17B:17-5. Annuity defined
"Annuity" is a contract not coming within the definition of life insurance as set forth in section 17B:17-3, or health insurance as set forth in section 17B:17-4, under which an insurer obligates itself to make periodic payments for a specified period of time, such as for a number of years, or until the happening of an event, or for life, or for a period of time determined by any combination thereof. Such a contract which includes extra benefits of the kinds set forth in sections 17B:17-3 or 17B:17-4 shall nevertheless be deemed to be an annuity if such extra benefits constitute a subsidiary or incidental part of the entire contract.

L.1971, c. 144, s. 17B:17-5.



Section 17B:17-5.1 - Definitions; Funeral Insurance Policies

17B:17-5.1. Definitions; funeral insurance policies
24. a. As used in this section:



"At need funeral arrangements" means funeral arrangements made with the survivors or personal representative of a person who has already died for that person's funeral.

"Funeral arrangements" means funeral and burial plans made through a mortuary, including the selection of plans for the furnishing of funeral goods and services pursuant to a completed plan of bodily disposition and the act of offering the opportunity to purchase or to enroll in a prepaid funeral agreement by the mortuary.

"Funeral insurance policy" means any insurance policy or annuity contract that, at the time of issue, was intended to provide, or which was explicitly marketed for the purpose of providing, funds to the provider, whether directly or indirectly, at the time of the insured's death in connection with a prepaid funeral agreement.

"Intended funeral recipient" means the person named in a prepaid funeral agreement for whose bodily disposition the prepaid funeral agreement is intended to provide. The intended funeral recipient may or may not be the purchaser.

"Preneed funeral arrangements" means funeral arrangements made with an intended funeral recipient or his guardian, agent or next of kin, for the funeral of the intended funeral recipient.

"Prepaid funeral agreement" means a written agreement and all documents related thereto made by a purchaser with a provider prior to the death of the intended funeral recipient, with which there is connected a provisional means of paying for preneed funeral arrangements upon the death of the intended funeral recipient by the use of a funeral trust or funeral insurance policy, made payable to a provider and in return for which the provider promises to furnish, make available or provide the prepaid funeral goods or services, or both, specified in the agreement, the delivery of which occurs after the death of the intended funeral recipient.

"Prepaid funeral goods" means personal property typically sold or provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, caskets or other primary containers, cremation or transportation containers, outer burial containers, vaults, as defined in N.J.S.8A:1-2, memorials as defined in N.J.S.8A:1-2, funeral clothing or accessories, monuments, cremation urns, and similar funeral or burial items, which goods are purchased in advance of need and which will not be delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral goods shall not mean the sale of interment spaces and related personal property offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Prepaid funeral services" means those services typically provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, funeral directing services, embalming services, care of human remains, preparation of human remains for final disposition, transportation of human remains, use of facilities or equipment for viewing human remains, visitation, memorial services or services which are used in connection with a funeral or the disposition of human remains, coordinating or conducting funeral rites or ceremonies and similar funeral or burial services, including limousine services provided in connection therewith, which services are purchased in advance of need and which will not be provided or delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral services shall not mean the sale of services incidental to the provision of interment spaces or any related personal services offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Provider" means a person, firm or corporation duly licensed and registered pursuant to the "Mortuary Science Act," P.L.1952, c.340 (C.45:7-32 et seq.) to engage in the business and practice of funeral directing or mortuary science, or an individual serving as an agent thereof and so licensed:

(1) Operating a duly registered mortuary in accordance with P.L.1952, c.340 (C.45:7-32 et seq.) and the regulations promulgated thereunder;

(2) Having his or its business and practice based within the physical confines of the registered mortuary; and

(3) Engaging in the practice of making preneed funeral arrangements, including, but not limited to, offering the opportunity to purchase or enroll in prepaid funeral agreements.

"Purchaser" means the person named in a prepaid funeral agreement who purchases the prepaid funeral goods and services to be provided thereunder. The purchaser may or may not be the intended funeral recipient. If the purchaser is different than the intended funeral recipient, it is understood that the relationship of the purchaser to the intended funeral recipient includes a means to provide administrative control over the agreement on behalf of the intended funeral recipient.

b. The issuance and marketing of any funeral insurance policy shall meet all of the terms and conditions specified by the Department of Insurance as would apply to any life insurance or annuity contract, and shall in addition meet the standards and requirements specified in sections 1 through 13 of P.L.1993, c.147 (C.45:7-82 to 45:7-94).

c. Any insurance policy or annuity contract used as a funeral insurance policy on or after the effective date of P.L.1993, c.147 (C.45:7-82 et al.), whether issued within the State or outside of the State, whether on a group or individual basis, and any certificates, policies, contracts, applications, forms and related material, shall be subject to all the laws and regulations of this State and the terms and conditions of the Department of Insurance, as though issued in this State, and shall at the time of filing be designated as being intended for use as a funeral insurance policy.

d. The Commissioner of Insurance shall adopt rules and regulations to implement the provisions of this section, including a regulation establishing the loss ratio for funeral insurance policies.

L.1993,c.147,s.24.



Section 17B:17-6 - Person Defined

17B:17-6. Person defined
"Person" includes any individual, insurer, company, association, organization, society, partnership, syndicate, trust, business trust, corporation and every legal entity.

L.1971, c. 144, s. 17B:17-6.



Section 17B:17-7 - Domestic Insurer, Foreign Insurer, Alien Insurer Defined

17B:17-7. Domestic insurer, foreign insurer, alien insurer defined
a. A "domestic" insurer is one formed under the laws of this State.

b. A "foreign" insurer is one formed under the laws of a jurisdiction of the United States of America other than this State.

c. An "alien" insurer is one formed under the laws of any country other than the United States of America, its States, districts, territories, commonwealths, possessions and the Panama Canal Zone.

L.1971, c. 144, s. 17B:17-7.



Section 17B:17-8 - State Defined

17B:17-8. State defined
When used in context signifying a jurisdiction other than the State of New Jersey, "State" means any State, district, territory, commonwealth, or possession of the United States of America, and the Panama Canal Zone.

L.1971, c. 144, s. 17B:17-8.



Section 17B:17-9 - Domicile Defined

17B:17-9. Domicile defined
The "domicile" of an insurer means:

a. As to Canadian insurers, the province in which the insurer's head office is located.

b. As to other alien insurers authorized to transact insurance in one or more States, as provided in section 17B:23-5c.

c. As to alien insurers not authorized to transact insurance in one or more States, the country under the laws of which the insurer was formed.

d. As to all other insurers, the State under the laws of which the insurer was formed.

L.1971, c. 144, s. 17B:17-9.



Section 17B:17-10 - Principal Office Defined

17B:17-10. Principal office defined
"Principal office" means:

a. As to Canadian insurers, the office in Canada from which the general affairs of the insurer are directed or managed.

b. As to other alien insurers authorized to transact insurance in one or more States, the office in the United States from which the general affairs of the insurer in the United States are directed or managed.

c. As to all other insurers, the office from which the general affairs of the insurer are directed or managed.

L.1971, c. 144, s. 17B:17-10.



Section 17B:17-11 - Authorized Insurer, Unauthorized Insurer Defined

17B:17-11. Authorized insurer, unauthorized insurer defined
a. An "authorized insurer" is one duly authorized by a current certificate of authority issued by the commissioner pursuant to this code to act as an insurer in this State.

b. An "unauthorized insurer" is an insurer not so authorized.

L.1971, c. 144, s. 17B:17-11.



Section 17B:17-12 - Certificate Of Authority; License Defined

17B:17-12. Certificate of authority; license defined
a. A "certificate of authority is a certificate issued by the commissioner evidencing the authority of an insurer to transact insurance in this State.

b. A "license" is authority granted by the commissioner pursuant to this code authorizing the licensee to engage in a business or operation of insurance in this State as an agent, broker, or solicitor, as the case may be, and the written evidence of such authority.

L.1971,c.144.



Section 17B:17-12.1 - Change Of Domicile For Insurers

17B:17-12.1. Change of domicile for insurers
2. a. An insurer that is formed under the laws of another state and is admitted to transact the business of insurance in this State may become a domestic insurer upon the commissioner's determination that the company has complied with all applicable requirements of Title 17B of the New Jersey Statutes relating to the formation of a domestic insurer of the same type. If the commissioner approves the domestication of a foreign insurer pursuant to this section, the insurer shall be entitled to a certificate of authority equivalent to that which was previously held as a foreign insurer and the insurer shall be subject to the authority and jurisdiction of this State. The newly domesticated insurer shall amend its articles of incorporation to provide that the corporation is a continuation of the corporate existence of the original foreign corporation through the adoption of this State as its corporate domicile, and that the original date of incorporation in its original domiciliary state is the date of incorporation of such domestic insurer. For purposes of the premium tax laws, pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), however, the date of licensure shall be the date on which the commissioner approves the domestication in this State.

b. Any domestic insurer may, upon the written approval of the commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance. The company shall cease to be a domestic insurer as of the effective date of the transfer approved by the commissioner. Such a company shall be admitted to transact the business of insurance in this State if the company is otherwise qualified as a foreign insurer pursuant to the applicable requirements of Title 17B of the New Jersey Statutes.

c. Every insurer authorized to transact business in the State shall notify the commissioner of the details of any proposed transfer of domicile at least 60 days prior to the effective date of the proposed transfer, however, the commissioner may approve a shorter period for providing such notice. Such an insurer shall file promptly any resulting amendments to corporate documents filed or required to be filed with the commissioner.

d. Prior to granting approval for any foreign insurer to become a domestic insurer, or for a domestic insurer to transfer its domicile to another state, the commissioner may conduct whatever investigations, examinations or hearings he deems necessary, and may subject the issuance of his approval to the conditions and restrictions that he determines are reasonable and necessary for the protection of the company's policyholders or the public.

e. The transfer of domicile of an insurer pursuant to the provisions of this section shall not be construed to alter either the existing rights, franchises and interests, or the duties, obligations and liabilities of the insurer transferring domicile, except as otherwise provided by law. Insurers who transfer domicile shall continue to be subject to all the liabilities, claims and demands against the company which were in existence prior to the transfer of domicile. Any action or proceeding pending at the time of the consummation of the process by which the domicile is transferred in which the company is a party shall not abate or discontinue by reason of the transfer of domicile, but shall be prosecuted to a final resolution in the same manner as if the transfer of domicile had not taken place.

f. The certificate of authority, insurance producer appointments and licenses, rating systems and other documents required to be maintained for regulatory purposes, which are in existence and approved for use in this State at the time any insurer licensed to transact the business of insurance in this State transfers its corporate domicile to this or any other state by merger, consolidation, transfer, or any other lawful method, shall continue in full force and effect upon such transfer if the commissioner is satisfied that the insurer remains duly qualified to transact the business of insurance in this State. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner. To the extent required by law, every transferring insurer shall file new policy forms with the commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the commissioner.

L.1994,c.189,s.2.



Section 17B:17-13 - Misdemeanor To Do Business Unless Authorized

17B:17-13. Misdemeanor to do business unless authorized
a. No person shall act as an insurer in this State without complying with the applicable provisions of this Code.

b. No person by himself, or by his brokers, agents, solicitors, surveyors, canvassers or other representatives of whatever designation, nor any such broker, agent, solicitor, surveyor, canvasser, or other representative, shall solicit, negotiate or effect any contract of insurance of any kind or sign, deliver or transmit, by mail or otherwise, any policy or annuity contract or receive any premium, commission, fee or other payment thereon, or maintain or operate any office in this State for the transaction of the business of insurance, or in any manner, directly or indirectly, transact the business of insurance of any kind whatsoever, within this State, unless specifically authorized under the laws of this State.

c. Specific authorization under the laws of this State shall not be required with respect to the following:

(1) Investigation, settlement, or litigation of claims under an insurer's policies lawfully written in this State, or liquidation of such insurer's assets and liabilities (other than the collection of new premiums) all as resulting from its former authorized operation in this State.

(2) Transactions involving a policy subsequent to issuance thereof lawfully solicited, written, or delivered outside this State.

(3) Reinsurance when transacted as authorized under section 17B:18-62.

(4) The continuation and servicing of life or health insurance policies or annuity contracts remaining in force as to residents of this State when the insurer is not transacting new insurance therein.

(5) Group life or health insurance or annuity contracts covering residents of this State under a group policy or contract lawfully issued in another State.

d. Any person violating any of the provisions of this section shall be guilty of a misdemeanor.

L.1971, c. 144, s. 17B:17-13.



Section 17B:17-13.1 - Charitable Annuities.

17B:17-13.1 Charitable annuities.

17B:17-13.1. a. The commissioner may, in his discretion, issue a special permit to a qualified nonprofit domestic or foreign corporation or association organized without capital stock or not for profit, engaged solely in bona fide charitable, religious, missionary, educational or philanthropic activities and which shall have been in active operation for at least ten years authorizing any such corporation or association to enter into annuity agreements with donors. Before issuing any such special permit the commissioner shall promulgate rules and regulations governing such annuity agreements and permit holders with respect to such annuity agreements. Such rules and regulations shall, in addition to such other provisions as the commissioner may determine to be necessary or desirable to protect the public, provide that each applicant for a special permit shall submit to the commissioner copies of its form of agreements with donors, and a schedule of its maximum annuity rates, which rates shall be so computed, on the basis of the standard valuation law, as to return to the special permit holder, upon the death of the annuitant, a residue at least equal to one-half of the original gift or other consideration for such annuity.

b.Each such special permit holder shall have and maintain segregated assets at least equal to the sum of the reserves on its outstanding agreements calculated in accordance with the provisions of Chapter 19 of this Code, and a surplus of ten per centum of such reserves or the amount of $100,000, whichever is higher, and such assets shall be segregated as separate and distinct funds, independent of all other funds of such special permit holder and shall not be applied for the payment of the debts and obligations of the special permit holder other than with respect to annuity agreements. In determining the reserves of any such special permit holder, a deduction shall be made for all or any portion of an annuity risk which is lawfully reinsured by an authorized insurer. Segregated assets herein required to be maintained shall be invested in accordance with the provisions of the "Prudent Investor Act," P.L.1997, c.26 (C.3B:20-11.1 et seq.).

c.Any corporation or association defined in subsection a. hereof which, prior to the effective date of this Code, has entered into annuity agreements shall obtain a special permit as herein provided prior to entering into any new or additional annuity agreements provided, however, that the commissioner shall by regulation allow a period of time, which shall not be more than five years following the effective date of this Code for any such corporation or association to comply with the provisions of subsection b. of this section with respect to any annuity agreement entered into prior to the effective date of this Code. The commissioner, in his discretion may extend such time for a reasonable period.

d.If the commissioner finds that any special permit holder has failed to comply with the requirements of this section or of any rule or regulation of the commissioner issued hereunder, he may by appropriate order, subject to the provisions of the Administrative Procedure Act (P.L.1968, c.410), Chapter 34 of this Code and any rules adopted thereunder suspend or revoke any such special permit and he may take such other action to restrain or enjoin any such violation as may be otherwise provided by law. In addition the commissioner may make such orders as he deems desirable and necessary to afford appropriate financial security to the annuitants. The commissioner may require that special permit holders submit periodically such reports as he may deem desirable or necessary to ascertain compliance with requirements of this section and the commissioner may, whenever he deems it expedient, make or cause to be made an examination of the assets and liabilities and other affairs of any such special permit holder as the same pertains to annuity agreements entered into pursuant to this section. The reasonable expenses of any such examination shall be fixed and determined by the commissioner, and he shall collect them from the special permit holder examined, who shall pay them on presentation of a detailed account of the expenses.

e.No special permit holder shall be deemed an insurer as defined in this Code.

L.1971, c.144, s.17B:17-13.1; amended 2003, c.230.



Section 17B:17-14 - General Penalty

17B:17-14. General penalty
Each violation of this Code as to which a penalty is not provided by another provision of this Code or by other applicable laws of this State shall be a misdemeanor, and may in addition to any prescribed applicable denial, suspension, or revocation of certificate of authority, license, or permit be punishable upon conviction in the manner prescribed for misdemeanors under the provisions of Title 2A of the statutes of this State. Each instance of such violation may be considered a separate offense.

L.1971, c. 144, s. 17B:17-14.



Section 17B:17-15 - Conflict With Other Laws

17B:17-15. Conflict with other laws
All laws and parts of laws of this State inconsistent with this Code are hereby superseded with respect to matters covered by this Code.

L.1971, c. 144, s. 17B:17-15.



Section 17B:17-16 - Separability Of Provisions

17B:17-16. Separability of provisions
If any provision of this Code or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this Code which can be given effect without the invalid provision or application, and for this purpose the provisions of the Code are separable.

L.1971, c. 144, s. 17B:17-16.



Section 17B:17-17 - Short Title

17B:17-17. Short title
This act shall be known and may be cited as the "Life and Health Insurance Policy Language Simplification Act."

L.1979, c. 167, s. 1, eff. Aug. 6, 1979.



Section 17B:17-18 - Purpose

17B:17-18. Purpose
The purpose of this act is to establish minimum standards for language used in policies, contracts and certificates of life insurance, health insurance, annuity, credit life insurance and credit health insurance, delivered or issued for delivery in this State, to facilitate ease of reading by insureds.

This act is not intended to increase the risk assumed by insurance companies or other entities subject to this act or to supersede their obligation to comply with the substance of other insurance legislation applicable to life, health, credit life or credit health insurance or annuity policies. This act is not intended to impede flexibility and innovation in the development of policy forms or content or to lead to the standardization of policy forms or content.

L.1979, c. 167, s. 2, eff. Aug. 6, 1979.



Section 17B:17-19 - Definitions

17B:17-19. Definitions
As used in this act:

a. "Policy" or "policy form" means any policy, contract, certificate, or agreement of life or health insurance, including credit life insurance and credit health insurance, or annuity, delivered or issued for delivery in this State by any company subject to this act; any certificate, contract, or policy issued by a fraternal benefit society; and any certificate issued pursuant to a group insurance policy delivered or issued for delivery in this State.

b. "Company" or "insurer" means any life or health insurance company, fraternal benefit society, nonprofit health service corporation, nonprofit hospital service corporation, nonprofit medical service corporation, nonprofit dental service corporation, mutual benefit association, and all similar type organizations.

c. "Commissioner" means the Commissioner of Insurance.

L.1979, c. 167, s. 3, eff. Aug. 6, 1979.



Section 17B:17-20 - Application Of Act; Exclusions

17B:17-20. Application of act; exclusions
a. This act shall apply to all policies delivered or issued for delivery in this State by any company on or after the dates such forms must be filed or approved under this act, but nothing in this act shall apply to:

(1) Any policy which is a security subject to Federal jurisdiction;

(2) Any group policy covering a group of 50 or more lives at date of issue, other than a group credit life insurance policy or a group credit health insurance policy; however, this shall not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this State;

(3) Any group annuity contract which serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans;

(4) Any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery on a form filed, approved or permitted to be issued prior to the dates such forms must be filed or approved under this act; or

(5) The renewal of a policy delivered or issued for delivery prior to the dates such forms must be filed or approved under this act.

b. No other law of this State setting language simplification standards shall apply to any policy form.

c. Any non-English language policy delivered or issued for delivery in this State shall be deemed to be in compliance with this act if the insurer certifies that such policy is translated from an English language policy which does comply with this act.

L.1979, c. 167, s. 4, eff. Aug. 6, 1979.



Section 17B:17-21 - Policy Forms

17B:17-21. Policy forms
a. In addition to any other requirements of law, no policy forms, except as stated in section 4, shall be delivered or issued for delivery in this State on or after the dates such forms must be filed or approved under this act, unless:

(1) The text achieves a minimum score of 40 on the Flesch reading ease test or an equivalent score on any other comparable test as provided in subsection c. of this section;

(2) It is printed, except for specification pages, schedules and tables, in not less than ten point type, one point leaded;

(3) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders; and

(4) It contains a table of contents or an index of the principal sections of the policy, if the policy has more than 3,000 words printed on three or fewer pages of text, or if the policy has more than three pages regardless of the number of words.

b. For the purposes of this section, a Flesch reading ease test score shall be measured by the following method:

(1) For policy forms containing 10,000 words or less of text, the entire form shall be analyzed. For policy forms containing more than 10,000 words, the readability of two 200 words samples per page may be analyzed instead of the entire form. The samples shall be separated by at least 20 printed lines.

(2) The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015.

(3) The total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6.

(4) The sum of the figures computed under paragraphs (2) and (3) subtracted from 206.835 equals the Flesch reading ease score for the policy form.

(5) For purposes of paragraphs (2), (3), and (4), the following procedures shall be used:

(a) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one word;

(b) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence; and

(c) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables shall be used.

(6) The term "text" as used in this section shall include all printed matter except the following:

(a) The name and address of the insurer; the name, number, or title of the policy; the table of contents or index; captions and subcaptions; specification pages, schedules, or tables; and

(b) Any policy language which is drafted to conform to the requirements of any Federal law, regulation, or agency interpretation; any policy language required by any collectively bargained agreement; any medical terminology; any words which are defined in the policy; and any policy language required by law or regulation; provided, however, the insurer identifies the language or terminology excepted by this subparagraph (b) and certifies, in writing, that the language or terminology is entitled to be excepted by subparagraph (b).

c. Any other reading test may be approved by the commissioner for use as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

d. Filings subject to this section shall be accompanied by a certificate signed by an officer of the insurer stating that it meets the minimum reading ease score on the test used or stating that the score is lower than the minimum required but should be approved in accordance with section 7 of this act. To confirm the accuracy of any certification, the commissioner may require the submission of further information to verify the certification in question.

e. At the option of the insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.

L.1979, c. 167, s. 5, eff. Aug. 6, 1979.



Section 17B:17-22 - Issuance Of Policy Forms After Filing; Construction With Other Laws

17B:17-22. Issuance of policy forms after filing; construction with other laws
Nothing in this act shall be construed to negate any law of this State permitting the issuance of any policy form after it has been on file for the time period specified.

L.1979, c. 167, s. 6, eff. Aug. 6, 1979.



Section 17B:17-23 - Flesch Reading Ease Score; Authorization Of Lower Score

17B:17-23. Flesch reading ease score; authorization of lower score
The commissioner may authorize a lower score than the Flesch reading ease score required in section 5a. (1) whenever, in his sole discretion, he finds that a lower score: a. will provide a more accurate reflection of the readability of a policy form; b. is warranted by the nature of a particular policy form or type or class of policy forms; or c. is caused by certain policy language which is drafted to conform to the requirements of any State law, regulation, or agency interpretation.

L.1979, c. 167, s. 7, eff. Aug. 6, 1979.



Section 17B:17-24 - Content Of Policy Forms; Construction With Other Laws

17B:17-24. Content of policy forms; construction with other laws
A policy form meeting the requirements of section 5a. shall be filed or approved notwithstanding the provisions of any other law which specifies the content of policies, if the policy form provides the policyholders and claimants protection no less favorable than they would be entitled to under such law.

L.1979, c. 167, s. 8, eff. Aug. 6, 1979.



Section 17B:17-25 - Date Of Application

17B:17-25. Date of application
a. Except as provided in section 4, this act applies to all policy forms filed on or after 2 years after the effective date of this act. No policy form shall be delivered or issued for delivery in this State on or after 5 years after the effective date of this act unless filed or approved by the commissioner or permitted to be issued under this act. Any policy form which has been filed or approved or permitted to be issued prior to 5 years after the effective date of this act and which meets the standards set by this act need not be resubmitted for filing or approval but may continue to be lawfully delivered or issued for delivery in this State upon the filing with the commissioner of a list of such forms identified by form number and accompanied by a certificate as to each such form in the manner provided in section 5d.

b. The commissioner may, in his sole discretion, extend the dates in subsection a. of this section.

L.1979, c. 167, s. 9, eff. Aug. 6, 1979.



Section 17B:18-1 - Scope Of Chapter

17B:18-1. Scope of chapter
This chapter shall be applicable only to domestic stock and domestic mutual insurers, authorized to do one or more of the kinds of business defined in sections 17B:17-3, 17B:17-4 and 17B:17-5, except as otherwise stated in section 17B:17-1.

L.1971, c. 144, s. 17B:18-1.



Section 17B:18-2 - Stock Insurer Defined

17B:18-2. Stock insurer defined
A domestic stock insurer is an insurer incorporated in accordance with the laws of this State with its capital divided into shares and owned by its stockholders.

L.1971, c. 144, s. 17B:18-2.



Section 17B:18-3 - Mutual Insurer Defined

17B:18-3. Mutual insurer defined
A domestic mutual insurer is an insurer incorporated in accordance with the laws of this State without permanent capital stock, the governing body of which, except while temporary capital stock is outstanding as provided in section 17B:18-9 and except as provided in section 17B:18-20, is elected by its policyholders.

L.1971, c. 144, s. 17B:18-3.



Section 17B:18-4 - Organization Of Stock Or Mutual Insurer

17B:18-4. Organization of stock or mutual insurer
a. Ten or more persons may form a domestic stock or domestic mutual insurer to engage in the business of writing any or all of the kinds of insurance defined in sections 17B:17-3, 17B:17-4 and 17B:17-5 by signing a certificate stating their intention to form a corporation pursuant to this Code setting forth:

(1) The name of the insurer, which shall contain the words "insurance company" or words of similar connotation which shall not so closely resemble that of any existing insurer or other corporation as to be likely to mislead the public, and shall be approved by the commissioner;

(2) The place where its principal office in this State is to be located and the name of its agent at that office upon whom process may be served;

(3) The kind or kinds of insurance proposed to be written by the insurer, stating the section of this code defining the same;

(4) Whether the insurer is to be a stock or mutual insurer;

(5) If a stock insurer, the amount of its capital stock which shall not be less than that required by section 17B:18-35, the classes and number of shares of each into which it is divided and the par value of each share, which shall not be less than $5.00;

(6) The period, if any, limited for the duration of the insurer.

b. The certificate may contain such other particulars as may be necessary to explain and make manifest or limit the objects and purposes of the insurer, and such other provisions not inconsistent with this Code, or the Constitution or laws of this State, which the corporators may choose to insert for the conduct of the affairs of the insurer, the regulation of its business, or for defining, regulating and limiting the powers of the directors or stockholders.

c. No domestic stock insurer shall create more than one class of stock except, however, that preferred or non-voting stock, or both, may be issued if the amount of the stock so issued shall not at any time exceed the amount of common or voting stock, or both, then issued and outstanding, but preferred stock may be issued without limitation when such preferred stock is to be purchased or loaned upon by any corporation, association or agency created by or organized under any law of the United States of America.

d. A company may be formed:

(1) For the purpose of transacting one or more of the kinds of business described in sections 17B:17-3, 17B:17-4 and 17B:17-5; or

(2) For the purpose of transacting business described in section 17B:17-4 by complying with the provisions of this Code and of transacting any of those kinds of business other than those described in sections 17B:17-3, 17B:17-4 and 17A:17-5 by complying with the provisions of Title 17, not inconsistent with this Code.

L.1971, c. 144, s. 17B:18-4.



Section 17B:18-5 - Approval Of Certificate By Commissioner; Recording And Filing

17B:18-5. Approval of certificate by commissioner; recording and filing
The certificate of incorporation shall be proved or acknowledged as required for deeds of real estate and be submitted to, and examined by, the commissioner, and if found by him to be in accordance with this Code and not inconsistent with the constitution and laws of this State, he shall indorse thereon or annex thereto his certificate to that effect. The certificate of incorporation shall then be recorded in a book kept for that purpose in the office of the clerk of the county wherein the principal office and place of business of the corporation is to be located, and after being so recorded, filed with the commissioner. Thereupon, such persons, their successors and assigns, shall, from the date of the filing, be a corporation by the name set forth in the certificate.

All amendments of the certificate of incorporation shall be subject to the requirements of this section.

The certificate and amendments thereof, or copies thereof, duly certified by the commissioner, shall be evidence in all courts and places.

L.1971, c. 144, s. 17B:18-5.



Section 17B:18-6 - Stipulations In Stock Subscriptions And Applications

17B:18-6. Stipulations in stock subscriptions and applications
Every subscription to the capital stock of a stock insurer shall contain the stipulation that no sum shall be used for commission, promotion or organization expenses in excess of a per cent of the amount paid upon the stock subscription, to be named in the stipulation, in an amount to be named by the commissioner. Every subscription for stock and every application for insurance in the insurer made prior to the granting to the insurer by the commissioner of the certificate of authority shall contain the stipulation that the money advanced by the applicant shall be returned to him without any deduction if the insurer fails to complete its organization or procure the certificate or issue the policy applied for in the application.

L.1971, c. 144, s. 17B:18-6.



Section 17B:18-7 - Certificate Of Incorporation Of Mutual Insurer; Election Of Directors

17B:18-7. Certificate of incorporation of mutual insurer; election of directors
a. The certificate of incorporation of any mutual insurer of this State hereafter incorporated may contain provisions for the elections of directors in the manner set forth in sections 17B:18-11 to 17B:18-17, inclusive, and any amendment of the certificate of incorporation or of the charter of any mutual insurance corporation of this State heretofore or hereafter incorporated pursuant to the provisions of any general or special law of this State, may, at the option of such corporation, contain such provisions. Such certificate of incorporation or amendment thereof or of the charter of such insurer may provide that any vacancy in its board of directors may be filled by a majority vote of the board for the unexpired term to which such vacancy relates.

b. The periods at which directors of any such corporation shall be elected, the time of the election, the number of directors to be elected at any one time, and the terms for which they shall respectively be elected may be prescribed by its certificate of incorporation or charter or amendment thereof; provided, however, that one or more directors shall be elected at least once in every 2 years and that no director shall be elected for a term longer than 5 years.

L.1971, c. 144, s. 17B:18-7.



Section 17B:18-8 - Loan To Mutual Insurer For Organizational Expenses

17B:18-8. Loan to mutual insurer for organizational expenses
A mutual insurer organized under this Code may borrow or assume a liability for the repayment of a sum of money sufficient to defray the reasonable expenses of its organization, or to enable it to comply with any requirement of law or as a guaranty fund, upon agreement, which shall first be submitted to and approved by the commissioner, that the loan or advance, with interest, shall be repaid only out of the surplus, earnings or profits of the corporation with the approval of the commissioner whenever, in his judgment, its financial condition shall warrant. Any such loan or advance shall not form a part of the legal liabilities of the insurer, but until repaid all statements published or filed with the commissioner by the insurer shall show the amount thereof then unpaid.

L.1971, c. 144, s. 17B:18-8.



Section 17B:18-10 - Election Of Directors Of Mutual Insurer Pursuant To Provision In Certificate Of Incorporation

17B:18-10. Election of directors of mutual insurer pursuant to provision in certificate of incorporation
If the certificate of incorporation or charter of a mutual insurer, or any amendment thereto contains provisions for the election of directors in the manner set forth in sections 17B:18-11 to 17B:18-17, inclusive, as provided in section 17B:18-7, then, subject to the provisions of section 17B:18-18, the directors of any such insurer shall be elected in such manner and no other. Each director elected and qualified pursuant to such sections shall hold office until his successor shall have been duly elected and qualified.

L.1971, c. 144, s. 17B:18-10.



Section 17B:18-11 - Nomination Of Candidates For Director

17B:18-11. Nomination of candidates for director
At least seven months before the day fixed for any election of directors, the board of directors shall by a vote of a majority of its number nominate a candidate for each office of director to be filled at such next ensuing election and shall file with the commissioner a certificate of such nominations giving the name, occupation and address of each nominee. Qualified voters of the insurer as hereinafter defined to a number of not less than 1/10 % of the number of policies of the corporation in force as set forth in the next preceding annual statement of the insurer filed with the commissioner may nominate a candidate for each office of director to be filled at such next ensuing election by filing with the commissioner at least 5 months before the day fixed for such election a certificate, which may be in any number of counterpart originals, signed and acknowledged by each of them, giving his name, address and the number of his policy and giving the name, occupation and address of each candidate so nominated, together with a statement signed by each such candidate to the effect that he will accept if elected, and by serving upon the secretary of the corporation at least 5 months before the day fixed for such election a duplicate original of such certificate and of such statement.

L.1971, c. 144, s. 17B:18-11.



Section 17B:18-12 - Death, Withdrawal Or Incapacity Of Candidates For Director

17B:18-12. Death, withdrawal or incapacity of candidates for director
In case of the death, withdrawal or incapacity of any candidate nominated by the board of directors prior to election, the board of directors shall by a vote of a majority of its number nominate a candidate in his place by filing prior to the day fixed for the election a certificate similar to that required for an original nomination by the board of directors, and in case of the death, withdrawal or incapacity of any candidate nominated by others prior to election, such other persons or a majority of them may nominate a candidate in his place by filing and serving prior to the day fixed for the election duplicate certificates and statements similar to those required for an original nomination by such persons.

L.1971, c. 144, s. 17B:18-12.



Section 17B:18-13 - Qualified Voters; "Policyholder" Defined

17B:18-13. Qualified voters; "policyholder" defined
The qualified voters of the insurer shall consist of every policyholder who is 18 years of age or more and whose policy has been in force for at least 1 year. For the purposes of this section the term "policyholder" shall mean a. the person insured under an individual policy of life or health insurance, except where such policy declares some other person to be the owner thereof, in which case such owner shall be deemed to be the policyholder, b. the person to whom any annuity or pure endowment is presently or prospectively payable by the terms of an individual annuity or pure endowment contract except where the policy or contract declares some other person to be the owner thereof, in which case such owner shall be deemed to be the policyholder, c. the policyholder of any group life or health policy and d. the contract holder of any group annuity contract.

L.1971, c. 144, s. 17B:18-13. Amended by L.1973, c. 22, s. 4, eff. Feb. 8, 1973.



Section 17B:18-14 - Elections Of Directors Of Mutual Insurers; Procedure, Ballots

17B:18-14. Elections of directors of mutual insurers; procedure, ballots
Each qualified voter of the insurer at such election shall be entitled to cast one vote in person or by proxy. The president, or, in his absence, a vice-president of the insurer, shall preside at the election and the secretary, or, in his absence, an assistant secretary of the insurer shall make and keep a record of the proceedings. Voting shall be by ballot and tellers to receive and count the votes and to determine the validity thereof shall be elected by a head vote of policyholders and their proxies present at the meeting. Ballots shall be prepared and furnished by the insurer to all voters at the election. No ballot shall be counted unless it shall set forth the number of the voter's policy and be signed by him or by his proxy, and no ballot shall be counted if cast for any person other than one nominated as herein provided. The polls shall remain open in no case for less than 4 hours.

L.1971, c. 144, s. 17B:18-14.



Section 17B:18-15 - Nominations By Others Than Board Of Directors; Notice Of Election

17B:18-15. Nominations by others than board of directors; notice of election
In case any nomination shall have been made by others than by the board of directors, the insurer shall cause notice of the time and place of the election and of the several nominations of candidates to be published at least 4 times at intervals of not less than 1 week, the first publication to be not more than 60 days and the last publication not less than 15 days prior to such election in at least 3 newspapers published in each State of the United States and in each province of Canada in which the insurer is authorized to do business, one of such publications in each State or province to be, whenever possible, in a newspaper published in the capital city of each such State or province. Such notice shall contain the names of the persons nominated by the board of directors and by others at the time of commencement of publication and the death, withdrawal or incapacity of any such nominee or the nomination of any person in his stead before or after the completion of publication shall not invalidate such notice, nor shall the omission of any publication herein prescribed invalidate such notice or the election to which it relates; provided, the insurer shall have made diligent effort to cause such publication to be made.

L.1971, c. 144, s. 17B:18-15.



Section 17B:18-16 - Canvass Of Votes; Tie Vote

17B:18-16. Canvass of votes; tie vote
All ballots voted shall be received by the tellers subject to verification and ascertainment of the validity thereof and of the qualification of the voters, and, in the case of ballots voted by proxy, the respective proxy instruments shall be filed with the tellers. Immediately upon the closing of the polls the tellers shall proceed to canvass the votes. The canvass shall proceed from day to day until completed. All ballots and proxy instruments received by the tellers shall immediately upon the completion of the canvass be placed in sealed packages and preserved by them for at least 1 year from the date of election. The person receiving the highest number of votes for each office of director to be filled shall be elected for a full term. In case 2 or more persons shall receive the same number of votes for the same office, the tellers shall decide the election by lot.

L.1971, c. 144, s. 17B:18-16.



Section 17B:18-17 - Report Of Result Of Election

17B:18-17. Report of result of election
At the conclusion of the canvass the tellers shall report in writing to the secretary of the corporation the result thereof and he shall thereupon make a certificate, duly sworn to, setting forth the result of the election as shown by such report and shall file the same with the commissioner.

L.1971, c. 144, s. 17B:18-17.



Section 17B:18-18 - Choosing Of Directors For Mutual Life Insurers Having In Excess Of Ten Million Policies In Force

17B:18-18. Choosing of directors for mutual life insurers having in excess of ten million policies in force
The directors of any mutual insurer of this State heretofore or hereafter incorporated pursuant to the provisions of the laws of this State which now or hereafter shall have in excess of ten million life insurance policies of the insurer in force as set forth in any annual statement of such insurer filed with the commissioner shall be of the number and shall be chosen in the manner set forth in sections 17B:18-19 to 17B:18-28, inclusive, any provision of law or of the certificate of incorporation or charter of such corporation to the contrary notwithstanding.

L.1971, c. 144, s. 17B:18-18.



Section 17B:18-19 - Number Of Directors; Appointment Of Public Directors; Ex Officio Directors

17B:18-19. Number of directors; appointment of public directors; ex officio directors
Subject to the provisions of section 17B:18-21 as to the number of elected directors, the number of the directors of any such mutual insurer to which sections 17B:18-18 to 17B:18-28, inclusive, apply, shall be twenty-three, except where the chairman of the board and not the president is the chief executive officer of the corporation in which case the number shall be twenty-four, all of whom shall be policyholders of the corporation. Six of such directors shall be appointed as hereinafter provided by the Chief Justice of the Supreme Court of New Jersey and are hereinafter called the public directors. Sixteen of such directors shall be elected in the manner hereinafter provided and are hereinafter called the elected directors. The president of the corporation shall be ex officio a director, and the chairman of the board, if he is the chief executive officer of the corporation, shall also be ex officio a director; and if the president or such chairman of the board shall be a director by appointment or election either at the time of his election as president or chairman of the board, or on the date that sections 17B:18-18 to 17B:18-28, inclusive, become applicable to such corporation, the office of director so held by the president or such chairman of the board shall become vacant.

L.1971, c. 144, s. 17B:18-19.



Section 17B:18-20 - Public Directors; Carry-overs; Appointments; Terms; Vacancies; Powers

17B:18-20. Public directors; carry-overs; appointments; terms; vacancies; powers
Each director of any such mutual insurer heretofore appointed as a public director in accordance with P.L.1953, chapter 156 and holding office as such on the effective day of this Code, shall continue in office as a public director until the expiration of the term for which he shall have been appointed. Whenever the provisions of sections 17B:18-18 to 17B:18-28, inclusive, shall for the first time become applicable to any mutual insurer, other than a mutual insurer then having public directors in accordance with the first sentence of this section, the Chief Justice of the Supreme Court of New Jersey shall thereupon appoint the 6 public directors for respective terms beginning on the date of appointment, such that the term of one public director shall expire on the date of the annual election of directors in each of the first 6 calendar years following the year in which sections 17B:18-18 to 17B:18-28, inclusive, for the first time become applicable to such mutual insurer. When such mutual insurer has public directors pursuant to either the first or second sentence of this section, thereafter one public director shall be appointed annually by the Chief Justice of the Supreme Court of New Jersey for a term of 6 years and shall hold office until his successor has been appointed and has qualified. In case any vacancy shall occur in the office of public director, such vacancy shall be filled by the appointment of another public director by the Chief Justice of the Supreme Court of New Jersey for the unexpired term to which such vacancy relates. The public directors shall have the same powers, privileges and duties as the other directors, and such additional powers as provided in said sections.

L.1971, c. 144, s. 17B:18-20.



Section 17B:18-21 - Elected Directors; Carry-overs; Terms; Vacancies

17B:18-21. Elected directors; carry-overs; terms; vacancies
Each director of any mutual insurer, other than its president and other than the chairman of the board if he is the chief executive officer and other than one appointed as a public director in accordance with the provisions of P.L.1953, chapter 156, holding office as such at the time sections 17B:18-18 to 17B:18-26, inclusive, for the first time become applicable to such insurer shall continue in office as an elected director until the expiration of the term for which he shall have been elected, notwithstanding the number of elected directors shall be greater or less than 16. At each annual election of directors, commencing with the annual election in the calendar year following the first year in which such insurer becomes subject to sections 17B:18-18 to 17B:18-28, inclusive, or, in the case of an insurer which on the effective date of this Code has directors who were elected in accordance with the provisions of P.L.1953, chapter 156, commencing with the first annual election of directors following the effective date of this Code, 4 elected directors shall be elected in the manner hereinafter provided, each for a term of 4 years, and each such elected director shall hold office until his successor has been elected and has qualified. Except as otherwise provided in sections 17B:18-18 to 17B:18-28, inclusive, in case any vacancies shall occur in the office of an elected director, such vacancies shall be filled by the board of directors by majority vote of its entire number for the unexpired term to which such vacancy relates.

L.1971, c. 144, s. 17B:18-21.



Section 17B:18-22 - Elected Directors; Manner Of Electing

17B:18-22. Elected directors; manner of electing
The elected directors shall be elected in the manner provided in sections 17B:18-23 to 17B:18-27, inclusive, by the qualified voters of the corporation at the annual election of directors to be held on the date and at the place prescribed by the corporation's certificate of incorporation or charter, by-laws, or otherwise.

L.1971, c. 144, s. 17B:18-22.



Section 17B:18-23 - Qualified Voters; "Policyholder" For Purpose Of Election Defined

17B:18-23. Qualified voters; "policyholder" for purpose of election defined
The qualified voters of the insurer shall consist of every policyholder who is 18 years of age or more and whose policy has been in force for at least 1 year. For the purposes of this section the term "policyholder" shall mean a. the person insured under an individual policy of life or health insurance, except where such policy declares some other person to be the owner thereof, in which case such owner shall be deemed to be the policyholder, b. the person to whom any annuity or pure endowment is presently or prospectively payable by the terms of an individual annuity or pure endowment contract except where the policy or contract declares some other person to be the owner thereof, in which case such owner shall be deemed to be the policyholder, c. the policyholder of any group life or health policy and d. the contract holder of any group annuity contract.

L.1971, c. 144, s. 17B:18-23. Amended by L.1973, c. 22, s. 5, eff. Feb. 8, 1973.



Section 17B:18-24 - Nomination Of Candidates; Demand By Public Directors

17B:18-24. Nomination of candidates; demand by public directors
The board of directors shall by a vote of a majority of its entire number nominate a candidate for each office of elected director to be filled at each annual election of directors commencing with the first election at which 4 elected directors are to be elected pursuant to the provisions of section 17B:18-21 after sections 17B:18-18 to 17B:18-28, inclusive, become applicable to such insurer. Not more than 10 months, nor less than 9 months, before the date of each such annual election, the secretary of the corporation shall file a certificate of such nominations with the commissioner, giving the name, address and occupation of each candidate, together with a statement in writing from each of such candidates that he will accept if elected. If a majority of the public directors of the corporation shall determine that other candidates should be nominated in the best interests of the insurer, its policyholders and the public, they shall file with the commissioner not more than 9 months nor less than 8 months before the date of the next ensuing annual election of directors, a statement of their determination and a demand signed by a majority of them that other candidates be nominated.

L.1971, c. 144, s. 17B:18-24.



Section 17B:18-25 - Method Of Electing When No Demand Is Made By Public Directors

17B:18-25. Method of electing when no demand is made by public directors
If the public directors shall file no demand that other candidates be nominated, the election shall be according to the method prescribed in this section as follows:

a. The candidates shall be those so nominated by the board of directors and no others, subject to the nomination of substitute candidates in the case of death or withdrawal of a candidate as provided in paragraph d. of this section.

b. Tellers to receive and count the votes and to determine the validity thereof shall be appointed by the chief executive officer of the corporation and such tellers shall conduct the election. Ballots shall be prepared by the corporation and shall be furnished to voters present at the election. Any qualified voter who shall make proper application to the corporation therefor in writing not later than 60 days before the date of the election, stating his name, address, policy number and date of birth, shall be furnished a ballot not less than 30 days before the date of the election, accompanied by a gummed postpaid return envelope addressed to the corporation at the place of the election, on which the words "Ballot for Directors" shall be printed and such ballot so applied for and furnished may be cast by mail. Each qualified voter of the corporation shall be entitled to cast one vote and no ballot shall be counted unless it is cast in person by a qualified voter at the election, or, in the case of a ballot cast by mail, unless it is received by the tellers at the place of the election before the polls close on the date of the election. No ballot shall be counted unless it shall set forth the number of the voter's policy and be signed by him in person, nor if cast for any person other than one nominated as herein provided. The polls shall be open between 10 o'clock in the forenoon and 2 o'clock in the afternoon on the date of the election, and no other business shall be transacted at the election.

c. All ballots voted shall be received by the tellers subject to verification and ascertainment of the validity thereof and of the qualification of the voters. Immediately upon the closing of the polls, the tellers shall proceed to canvass the votes. All ballots received by the tellers shall at the conclusion of the election be placed in sealed packages and preserved by them for at least 1 year from the date of the election. At the conclusion of the canvass, the tellers shall report in writing the result thereof to the secretary of the corporation and he shall thereupon make a certificate setting forth the result of the election as shown by such report and shall file the same with the commissioner.

d. In case of the death or withdrawal of any candidate prior to a date 50 days before the date of the election, the board of directors shall by a vote of a majority of its entire number nominate a candidate in his place by filing not later than 40 days before the date of the election a certificate similar to that required for an original nomination by the board of directors; and in case of the death or withdrawal of any candidate within 50 days of the date of the election, no substitution of a candidate shall be made to take the place of the candidate so dying or withdrawing and the election shall nevertheless proceed. If the report of the canvass of the votes at the election shows that the candidate so dying or withdrawing, for whom no substitution shall have been made, would have been elected except for the fact of his death or withdrawal, a vacancy in the board of directors shall be deemed to have occurred as of the date of the election.

e. No election shall be held invalid by reason of any irregularity or failure in preparation or forwarding of any ballots pursuant to sections 17B:18-18 to 17B:18-28, inclusive. All voting shall be by the ballots so provided and shall be according to the provisions of said sections, any existing law of the State to the contrary notwithstanding.

L.1971, c. 144, s. 17B:18-25.



Section 17B:18-26 - Method Of Election When Demand Is Made By Public Directors That Other Candidates Be Nominated

17B:18-26. Method of election when demand is made by public directors that other candidates be nominated
If the public directors shall file a demand pursuant to section 17B:18-24 that other candidates be nominated, the election shall be according to the method prescribed in this section as follows:

a. The commissioner within 30 days after the receipt of such demand by the public directors, shall appoint a nominating committee of 15 of such qualified voters who shall appear to the commissioner to be willing and qualified to select a candidate for each of the offices of the elected directors whose terms of office expire at the date of the next ensuing election. No officer, director, employee or agent of the corporation, nor any relative thereof by blood or connection by marriage in nearer degree than second cousin, nor any person who shall have served on such a nominating committee at any previous time, shall be eligible to be named by the commissioner to serve upon such nominating committee. The commissioner shall forthwith cause notice of the time and place of the first meeting of such committee to be sent to each member thereof. Within 30 days following the appointment or within such further period of time not exceeding 15 days as may be determined by the commissioner, the nominating committee shall by a majority vote select a candidate, suitable by training and experience to serve, for each such office of elected director, other than any candidate nominated by the board of directors, and shall within such period file with the commissioner a certificate setting forth the names, addresses and occupations of the candidates so nominated, together with a statement in writing from each of such candidates that he will accept if elected. The commissioner shall notify the secretary of the corporation of the names, addresses and occupations of the candidates so selected by the nominating committee.

b. When nominations shall have been made by such nominating committee, the commissioner shall cause notice of the election to be published at least 4 times at intervals of not less than 1 week, the first publication to be not more than 5 months and the last publication not less than 3 months prior to the date of the election in at least three newspapers published in each state of the United States and in each province of Canada in which the corporation is authorized to do business, one of such publications in each state or province to be, whenever possible, in a newspaper published in the capital city of such state or province. Not less than 4 months prior to the date of the election, copies of such notice shall be posted in such offices maintained by the corporation as the commissioner may direct, in a conspicuous place to which the general public has access, and shall remain so posted until the record date hereinafter specified. Such notice shall contain the names, addresses and occupations of the candidates nominated by the board of directors and of the candidates nominated by the nominating committee, and shall advise the policyholders as to the procedure required by sections 17B:18-18 to 17B:18-28, inclusive, to be followed in voting. The death or withdrawal of any candidate or the nomination of any candidate in his place before or after the completion of publication or posting shall not invalidate such notice. The omission of any publication or posting herein prescribed shall not invalidate such notice nor the election to which it relates.

c. The commissioner shall prepare the form of ballot which shall contain: (1) the names of the candidates for director nominated by the board of directors, and so designated, and separately the names of the candidates for director nominated by the nominating committee, and so designated; (2) the following statement: "The Commissioner of Insurance of New Jersey neither approves nor disapproves the nomination of any of the aforesaid candidates" ; (3) blank lines for the insertion of the policy number and signature of the qualified voter; and (4) such instructions for the proper completion of the ballot as the commissioner may deem necessary, including a statement of the date of the election and that the ballot must be received on or before such date. Each ballot shall be accompanied by a gummed postpaid return envelope, addressed to the commissioner, on which the words "Ballot for Directors" shall be printed. The commissioner shall cause ballots to be mailed at least 30 days prior to the date of the election to all applicants for ballots who appear to him, after checking the applications against the records of the corporation, to be qualified voters of the corporation on the record date. No election shall be held invalid by reason of any irregularity or failure in the preparation or forwarding of any ballots pursuant hereto.

d. Each qualified voter of the corporation shall be entitled to cast one vote and all ballots shall be cast by mail upon the forms provided and shall be according to the provisions of sections 17B:18-18 to 17B:18-28, inclusive, any existing law of this State to the contrary notwithstanding. Policyholders who are qualified voters may obtain ballots by applying therefor either in person or by mail to the commissioner, or to any office maintained by the corporation, on or before the record date which shall be 70 days prior to the date of the election, stating in such application for a ballot, the name, address, policy number and date of birth of the applicant. The corporation shall prepare a list or other catalog of the applicants for ballots in such form as the commissioner may direct, showing the name, address and policy number of the applicant, whether or not he is 18 years of age or more and whether his policy has been in force at least 1 year; and such list or catalog shall specify any applicants for ballots appearing not to be qualified voters of the corporation according to its records, with a statement of the reason therefor. Such list or catalog shall be transmitted at least 40 days before the date of the election to the commissioner. The commissioner shall cause notice of disqualification to be given to any applicant who shall appear to him to be not a qualified voter of the corporation, with a statement of the reason therefor; and shall grant such applicant reasonable opportunity, within such period as may be fixed by the commissioner in his sole discretion, to present facts in support of his application. The list or catalog shall remain on file with the commissioner until 30 days after the election and shall be open to inspection by any qualified voter of the corporation, as the commissioner shall determine.

e. Ballots received by the commissioner on or before the date of the election shall be canvassed by the commissioner. The commissioner may employ such persons to assist him in canvassing the ballots as he deems necessary. No ballot shall be counted unless it is received by the commissioner on or before the date of the election, nor unless it shall set forth the number of the qualified voter's policy, be signed by him in person and be completed in accordance with the instructions appearing thereon; and no ballot shall be counted if cast for any person other than for one nominated as provided in sections 17B:18-18 to 17B:18-28, inclusive, nor if cast for more than the number of elected directors whose offices are to be filled at such election. The commissioner shall be the sole judge as to the qualifications of the voters and the proper casting of the ballots. All ballots received by the commissioner shall at the conclusion of the election be placed in sealed packages and preserved by him for at least 1 year from the date of the election. The four persons receiving the highest number of votes for the offices of elected director to be filled shall be elected for full terms. In case two or more persons shall receive the same number of votes for the same office, the commissioner shall decide the election by lot. At the conclusion of the election, the commissioner shall certify in writing to the secretary of the corporation the result thereof.

f. In case of the death or withdrawal of any candidate prior to a date 50 days before the date of the election, the board of directors or the nominating committee, whichever shall have nominated such candidate, shall nominate a candidate in his place by filing not later than 40 days before the date of the election a certificate similar to that required for the original nominations; and in case of the death or withdrawal of any candidate within 50 days before the date of the election, no substitution of a candidate shall be made to take the place of the candidate so dying or withdrawing, and the election shall nevertheless proceed. If the report of the canvass of the votes at the election shows the number of votes so cast for the candidates so dying or withdrawing, for whom no substitution shall have been made, was such that he would have been elected except for the fact of his death or withdrawal, a vacancy in the board of directors shall be deemed to have occurred as of the date of the election and the same shall be filled by a majority vote of the entire number of either the board of directors or the nominating committee, whichever shall have nominated such candidate.

g. The commissioner shall conduct the election, may make such reasonable regulations for the conduct of the election not inconsistent with the provisions of sections 17B:18-18 to 17B:18-28, inclusive, as may appear to him to be necessary or desirable, and shall authorize payment of expenses incurred by the corporation for the purpose of advising policyholders, to the extent and in the manner he deems appropriate, as to the qualifications of the candidates. He may employ such persons as he may consider necessary to assist him in the performance of the duties imposed upon him under sections 17B:18-18 to 17B:18-28, inclusive, and may require the corporation to furnish assistance in such respects and in such manner as he may direct. All expenses incurred by the commissioner or by the nominating committee with the approval of the commissioner, in performing any of the duties imposed upon them by this act shall be borne by the corporation, and shall be paid by it upon the order of the commissioner. If the commissioner shall so request, the corporation shall advance to the commissioner funds reasonably sufficient to defray such expenses and the commissioner shall remit such funds to the State Treasurer as custodian thereof. The State Treasurer shall hold such funds separate from all other State moneys and shall disburse the same only upon vouchers signed by the commissioner, who shall account to the corporation therefor.

L.1971, c. 144, s. 17B:18-26. Amended by L.1973, c. 22, s. 6, eff. Feb. 8, 1973.



Section 17B:18-27 - Mailing Of Ballot; Effect

17B:18-27. Mailing of ballot; effect
The mailing of a ballot to any person shall not be construed as an admission of the validity of any policy or that such person was a policyholder; and no such mailing shall be competent evidence in any action or proceeding in which the question of the validity of any policy is involved.

L.1971, c. 144, s. 17B:18-27.



Section 17B:18-28 - Filing Certificate On Number Of Policies; Copy Delivered To Chief Justice

17B:18-28. Filing certificate on number of policies; copy delivered to Chief Justice
If any annual statement of any domestic mutual insurer heretofore or hereafter filed with the commissioner sets forth a number of life insurance policies of the insurer in force in excess of ten million, such insurer shall thereafter during its corporate existence be subject to the provisions of sections 17B:18-18 to 17B:18-28, inclusive, any provisions of law or of the certificate of incorporation or charter of the corporation to the contrary notwithstanding. When any domestic mutual insurer at any time after the effective date of this Code files for the first time during its corporate existence an annual statement which shows that the number of life insurance policies of said insurer then in force is in excess of ten million, it shall immediately cause to be filed with the commissioner a certificate of the number of life insurance policies so set forth in such annual statement and the commissioner shall cause a copy thereof, duly certified by the commissioner, to be delivered to the Chief Justice of the Supreme Court of New Jersey.

L.1971, c. 144, s. 17B:18-28.



Section 17B:18-29 - Election Of Directors In Mutual Insurer Issuing Temporary Stock

17B:18-29. Election of directors in mutual insurer issuing temporary stock
A bare majority of the entire board of directors of a domestic mutual insurer which issues temporary capital stock, as provided in section 17B:18-9, shall be elected by the holders of the temporary stock, and the rest of the directors shall be elected by the policyholders, in the manner and with the representation provided in its certificate of incorporation. After the retirement of the capital stock all the directors shall be so elected by the policyholders.

L.1971, c. 144, s. 17B:18-29.



Section 17B:18-30 - Proxy Voting Permitted At Elections

17B:18-30. Proxy voting permitted at elections
At any election of directors, managers or other officers of a domestic insurer, except any election of directors held pursuant to N.J.S. 17B:18-18 to 17B:18-28, inclusive, every person entitled to vote at the election may vote in person or by attorney or proxy, but no proxy shall be voted, allowed or received after 3 years from its date.

L.1971, c. 144, s. 17B:18-30.



Section 17B:18-31 - Emergency By-laws

17B:18-31. Emergency by-laws
The board of directors of any domestic insurer may at any time adopt emergency by-laws, subject to repeal or change by action of those having power to adopt regular by-laws for the insurer, which shall be operative during a national emergency caused by an attack on the United States or by a nuclear, atomic or other disaster which makes it impossible or impracticable for an insurer to conduct its business in strict accord with applicable provisions of law, its by-laws, or its certificate of incorporation or charter. Such emergency by-laws may, notwithstanding any different provisions of the regular by-laws, or of the applicable statutes, or of the insurer's certificate of incorporation or charter, make any provision that may be reasonably necessary for the operation of the insurer during the period of such emergency.

L.1971, c. 144, s. 17B:18-31.



Section 17B:18-32 - Failure To Adopt Emergency By-laws; Procedure

17B:18-32. Failure to adopt emergency by-laws; procedure
In the event that the board of directors of a domestic insurer has not adopted emergency by-laws, the following provisions shall become effective upon the occurrence of such a national emergency:

a. Three directors shall constitute a quorum for the transaction of business at all meetings of the board.

b. Any vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

c. If there are no surviving directors, but at least 3 vice-presidents of the company survive, the 3 vice-presidents with the longest term of service in that office shall be the directors and shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation. By majority vote such emergency board of directors may elect other directors. If there are not at least 3 surviving vice-presidents, the commissioner or duly designated person exercising the powers of commissioner shall appoint 3 persons as directors who shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation, and these persons by majority vote may elect other directors.

L.1971, c. 144, s. 17B:18-32.



Section 17B:18-33 - National Emergency; Succession

17B:18-33. National emergency; succession
At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such a national emergency and in the event of the death or incapacity of the Chairman of the Board and chief executive officer, the President, the Secretary or the Treasurer of the company, such officers, or any of them, shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. Such list may be on the basis of named persons or position titles, shall establish the order of priority and may prescribe the conditions under which the powers of the office shall be exercised.

L.1971, c. 144, s. 17B:18-33.



Section 17B:18-34 - National Emergency; Relocation Of Principal Place Of Business

17B:18-34. National emergency; relocation of principal place of business
At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such a national emergency the home office or principal place of business of the company shall be at such location in the United States of America as is named or described in the resolution. Such resolution may provide for alternate locations and establish an order of preference.

L.1971, c. 144, s. 17B:18-34.



Section 17B:18-37 - Definitions; Deposit Prerequisite To Authorization

17B:18-37. Definitions; deposit prerequisite to authorization
17B:18-37. a. As used in this section and in N.J.S.17B:18-38 and N.J.S.17B:18-39:

(1) "Bank" means a State or federally chartered bank, savings bank, or savings and loan association which has trust powers and which has its principal office in New Jersey.

(2) "Custodian" means a bank which performs fiduciary functions in the maintenance of deposits.

(3) "Deposit" means those deposits of securities required to be made by insurance companies prior to their authorization to transact business within any jurisdiction.

(4) "Federal Reserve book-entry system" means the computerized system sponsored by the United States Department of the Treasury and certain agencies and instrumentalities of the United States for holding and transferring securities of the United States government and the agencies and instrumentalities, respectively, in Federal Reserve Banks through banks which are members of the Federal Reserve System or which otherwise have access to this computerized system.

(5) "Policyholders" means those persons including subscribers, certificate holders, and others who are named in or covered by a contract of insurance.

(6) "Securities" means and shall only include:

(a) Bills, bonds and notes issued by the United States Treasury;

(b) Debt obligations of the State of New Jersey, its authorities, counties and municipalities; and

(c) Certificates of deposit of a State or federally chartered bank, savings bank, or savings and loan association with its principal office in New Jersey.

b. The commissioner shall appoint one or more custodians which shall be selected on the basis of bids submitted by banks to perform such fiduciary functions as the commissioner deems necessary in the maintenance of deposits.

c. No domestic insurer shall be issued a certificate of authority until it has deposited with the custodian on behalf of the commissioner, securities having a market value of at least $100,000.00 to be held in physical form or purchased for its account in the Federal Reserve book-entry system. The deposits are to be held for the benefit and security of all of the policyholders of the company depositing them. The records of the custodian, through which an insurance company holds securities in the Federal Reserve book-entry system or in physical form, shall at all times show that these securities are held for an insurance company and for which accounts thereof.

d. The Commissioner of Insurance may, from time to time after the company has commenced business, require it to make further deposits of securities, up to the sum of $250,000.00, as the commissioner may deem necessary to protect the policyholders of the depositing company.

L.1971, c.144; amended 1989,c.264,s.5.



Section 17B:18-38 - Deposits; Interest On; Substitution Of

17B:18-38. Deposits; interest on; substitution of
17B:18-38. The commissioner shall hold the securities deposited pursuant to N.J.S.17B:18-37 for the benefit and security of all the policyholders of the insurer depositing them, but shall, so long as it continues solvent and complies with all the requisites of the laws applicable to it, permit the insurer to collect the interest or dividends on the securities so deposited, and, from time to time to withdraw any of the securities, on depositing with him other eligible securities to the extent required to maintain the market value of the total deposit at the amount required by the commissioner.

L.1971, c.144; amended 1989,c.264,s.6.



Section 17B:18-39 - Deposits To Do Business In Other Jurisdictions

17B:18-39. Deposits to do business in other jurisdictions
17B:18-39. The custodian, on behalf of the commissioner, may receive from any domestic insurer a deposit of securities necessary to enable it to transact business in any other state, territory, dependency or Federal District of the United States or in any foreign country under the laws thereof. Such securities shall be held by the custodian, on behalf of the commissioner, as long as the insurer desires to transact business in the state, territory, dependency or Federal District of the United States or foreign country requiring the deposit but the insurer may draw the dividends or receive the interest on the securities. When the insurer desires to discontinue its business therein and the deposit is no longer required by the laws thereof, the commissioner shall return the securities to the insurer depositing them. Before the commissioner shall return the securities deposited with him as aforesaid, the company shall institute an action and obtain a judgment therefore in the Superior Court substantially similar to that provided in R.S.17:20-3.

L.1971, c.144; amended 1989,c.264,s.7.



Section 17B:18-39.1 - Fees For Services Of Custodian Required Pursuant To N. J. S.17b:18-37 et Seq.

17B:18-39.1. Fees for services of custodian required pursuant to N.J.S.17B:18-37 et seq.
The Commissioner of Insurance shall establish, by regulation, the fees to be charged insurance companies for the services of the custodian pursuant to the requirements of N.J.S.17B:18-37 through N.J.S.17B:18-39.

L.1989, c.264, s.8.



Section 17B:18-41 - Examination Before Commencing Business

17B:18-41. Examination before commencing business
Before issuing a certificate of authority to a domestic insurer, the commissioner shall be satisfied, by such examination and evidence as he sees fit to make and require, that the whole amount of the capital stock set forth in the certificate of incorporation and the required minimum surplus of the insurer, if a stock company, has been actually paid in cash, and is possessed by the company in money, or in stocks, bonds, or bonds and mortgages authorized for insurers by chapter 20 of this code; or, if a mutual company, that it has received and is in possession of the cash premiums, and bona fide engagements for insurance to the extent and of the value required in section 17B:18-36.

L.1971, c. 144, s. 17B:18-41.



Section 17B:18-42 - Certificate Of Authority; When Issuable.

17B:18-42 Certificate of authority; when issuable.

17B:18-42. When satisfied that a domestic insurer has complied with all the requirements of this code to entitle it to engage in business and that the proposed methods of operation of the insurer are not such as would render its operation hazardous to the public or its policyholders, the commissioner shall issue to the insurer a certificate authorizing it to commence business, specifying in the certificate the particular kind or kinds of insurance it is authorized to transact. The commissioner may refuse to issue a certificate of authority if he finds that any of the insurer's directors or officers has been convicted of a crime involving fraud, dishonesty, or like moral turpitude or that said persons are not persons of good character and integrity. Any applicant for a license pursuant to this section and any officer, director, partner or owner of a controlling interest of a corporation or partnership for licensure shall submit to the commissioner the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed. No insurer shall transact the business for which it is incorporated until it has received the certificate from the commissioner. If any insurer fails to obtain the certificate of authority within one year from the date of the certificate of the commissioner to its certificate of incorporation, as provided in section 17B:18-5, and such failure is the result of its lack of due diligence in meeting the requirements therefor, the insurer shall, ipso facto, be dissolved and its certificate of incorporation be null and void.

L.1971, c.144; amended 2003, c.199, s.14.



Section 17B:18-43 - Domestic Insurers, Powers, Duties--general Corporation Law

17B:18-43. Domestic insurers, powers, duties--general corporation law
a. Any domestic insurer and its stockholders, members and directors, shall have all the powers granted and be subject to all the duties and obligations imposed by New Jersey Business Corporation Act (N.J.S. 14A:1-1 et seq.), except so far as they may be inconsistent with the provisions of this Code.

b. Subject to the approval of the commissioner, a domestic insurer may, independently of any insurance or annuity contract, provide services of the kinds it performs in the normal conduct of its insurance or annuity business, including but not limited to consultative, administrative, investment, actuarial, loss prevention, data processing, accounting, claims and collection services. In granting any such approval, the commissioner may impose any limitations he may deem necessary for the protection of the interests of the policyholders of said insurer. In granting or withholding his approval, the commissioner shall take into account the effect of said insurer's providing such services on its existing insurance and annuity business and its surplus, and the risks inherent in said insurer's providing such services.

L.1971, c. 144, s. 17B:18-43.



Section 17B:18-44 - Stock Of Other Insurance Company

17B:18-44. Stock of other insurance company
A domestic insurer which purchases stock of another insurance company in compliance with section 17B:20-4 may pay therefor in cash or its equivalent or in its own capital stock, and may issue its capital stock in payment to the persons from whom the same may be purchased or acquired, or otherwise for the purpose of the purchase or acquisition. The stock so purchased or acquired shall constitute lawful payment for the capital stock issued to purchase or acquire it and any capital stock so issued shall be deemed a part of the capital of the issuing company. The company may exhibit the amount of capital so paid up in its advertisements.

L.1971, c. 144, s. 17B:18-44. Amended by L.1973, c. 22, s. 7, eff. Feb. 8, 1973.



Section 17B:18-45 - Authority To Acquire, Hold And Convey Real Estate

17B:18-45. Authority to acquire, hold and convey real estate
Any domestic insurer, in addition to the authority contained in sections 17B:20-1 to 17B:20-5, inclusive, may acquire, hold and convey any real estate as may be convenient in its operations, provided that if the commissioner shall determine after a hearing pursuant to the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder, that the interest of such insurer's policyholders requires that any specific real estate so acquired be disposed of, then such insurer shall dispose of such real estate within such reasonable time as the commissioner shall direct.

L.1971, c. 144, s. 17B:18-45.



Section 17B:18-46 - Limitation On Dividends To Stockholders

17B:18-46. Limitation on dividends to stockholders
No profits on participating policies and contracts heretofore or hereafter issued by a domestic stock insurer in excess of the larger of a. 10% of such profits before payment of policyholder dividends, or b. $0.50 per year per $1,000.00 of participating life insurance in force at the end of the year, shall inure to the benefit of the stockholders. In any annual statement made hereafter by such insurer to the commissioner, it shall exhibit the amount of participating policyholders' surplus. Both participating and nonparticipating policies or contracts may provide that, in addition to any rate of interest guaranteed by the issuing insurer to be paid on deferred payments of the proceeds thereof, additional interest may be paid thereon at such rate as the insurer may annually declare; and the inclusion of such provision in any nonparticipating policy shall not be deemed to make the policy participating.

L.1971, c. 144, s. 17B:18-46.



Section 17B:18-47 - Increase Or Decrease Of Capital Stock

17B:18-47. Increase or decrease of capital stock
Any domestic stock insurer may increase its capital stock or decrease it to an amount not less than the minimum required by this code by proceeding in the manner and subject to the conditions of section 17B:18-56.

The whole of the increased capital stock shall be paid and may be invested, and an examination thereof shall be made in the manner provided by section 17B:18-41 for the original capital stock. Thereupon the increase shall be deemed a part of the capital of the insurer, subject to all the provisions of this code applicable thereto. When any insurer increases its capital stock by more than $50,000.00, an examination thereof shall be made whenever and as often as $50,000.00 or more of the increase is paid in, as is provided in said section 17B:18-41 for the original capital stock. Thereupon the increase of $50,000.00 or more shall be deemed a part of the capital of the insurer subject to all the provisions of this Code applicable thereto.

L.1971, c. 144, s. 17B:18-47.



Section 17B:18-48 - Advertisement Of Assets To Include Liabilities

17B:18-48. Advertisement of assets to include liabilities
When an insurer doing business in this State advertises its assets, it shall, in the same connection and equally conspicuously, advertise its liabilities, the same to be determined in the manner required in making the annual statements to the commissioner. All advertisements purporting to show the capital of the company shall exhibit only the amount of capital actually paid in cash. In the case of a company organized under the laws of a foreign country, its assets shall be considered to be only the amounts deposited with the officials of the several states of the union or held by trustees in the United States for the benefit of the policyholders and creditors of the company in the United States. All policies, renewals, signs, circulars, cards, or other means by which public announcements are made, shall be held to be advertisements within the meaning of this section.

L.1971, c. 144, s. 17B:18-48. Amended by L.1973, c. 22, s. 8, eff. Feb. 8, 1973.



Section 17B:18-49 - Cash Disbursements To Be Evidenced By Voucher

17B:18-49. Cash disbursements to be evidenced by voucher
No domestic insurer shall make any cash disbursement of $100.00 or more unless it is evidenced by a voucher, signed by or on behalf of the person receiving the money, and correctly describing the consideration for the payment. If the expenditure is for both services and disbursements, the voucher shall set forth the services rendered and an itemized statement of the disbursements made. When the voucher cannot be obtained, the expenditure shall be evidenced by an affidavit describing the character and object of the expenditure, and stating the reason for not obtaining the voucher.

L.1971, c. 144, s. 17B:18-49.



Section 17B:18-50 - Payment Of Taxes, Charges And Fees Prior To Determination Of Invalidity

17B:18-50. Payment of taxes, charges and fees prior to determination of invalidity
The directors of any domestic insurer are authorized to pay, and to appropriate money to pay, such taxes, charges and fees as have been or may be imposed against the property, business, income or franchises of such insurer by the laws of this or any other State or jurisdiction in which such insurer is doing business unless, prior to the payment of any such tax, charge or other fee, the law imposing the same shall have been expressly held invalid by the State court having final appellate jurisdiction in the premises or by the Supreme Court of the United States.

L.1971, c. 144, s. 17B:18-50.



Section 17B:18-51 - Compensation Of Directors

17B:18-51. Compensation of directors
The director of any domestic insurer when acting as its officer, counsel, agent or representative, and also for each occasion of his attendance at meetings of the board or its committees, may receive such compensation as a majority of the board deems just and reasonable.

L.1971, c. 144, s. 17B:18-51.



Section 17B:18-52 - Insurer Payments To Senior Officers Restricted

17B:18-52. Insurer payments to senior officers restricted
No domestic insurer shall:

a. Pay any salary, compensation or emolument to any of its senior officers, directors or trustees, unless the payment is first authorized by a vote of its board of directors;

b. Make any agreement with any of its officers, senior officers, directors, trustees or salaried employees whereby it agrees that for any service rendered or to be rendered he shall receive any salary, compensation or emolument that will extend beyond a period of 24 months from the date of the agreement, but nothing herein shall be construed to prevent a domestic insurer from deferring the payment of any salary, compensation or emolument for such period of time and upon such terms as it may determine or from entering into contracts with its agents or brokers for the payment of renewal commissions;

c. Grant any pension to any officer, senior officer, director, general agent, employee or trustee thereof or to any member of his family after his death, except in accordance with a written plan approved by its board of directors it may: (1) grant to its salaried officers, senior officers, directors, general agents and employees retirement and disability allowances and death benefits; (2) establish a profit sharing plan which meets the requirements of subsection (a) of section 401 of the Internal Revenue Code of 1954, 68A Stat. 134, 26 U.S.C. s. 401, or any similar legislation which might take its place and which plan, at the option of the insurer, may be in addition to any existing pension plan; and except that it may with the approval of the commissioner provide reasonable supplemental retirement allowances to any of its salaried officers, senior officers and employees and their dependents, whose retirement benefits under the insurer's plan or plans are, in the opinion of its board of directors, inadequate.

The term "senior officers" as used in this section means each officer of an insurer within the four highest salary categories of such insurer; but in instances where an insurer does not have an aggregate of at least five officers from all of the four highest salary categories, then "senior officers" for such insurer shall be the five highest salaried officers of that insurer.

L. 1971, c. 144; amended by L. 1973, c. 22, s. 9; 1983, c. 189; 1987, c. 61, s. 1.



Section 17B:18-53 - Reporting Amount Of Stock Owned And Changes Therein By Director, Officer, And Principal Stockholders Of Domestic Stock Insurers

17B:18-53. Reporting amount of stock owned and changes therein by director, officer, and principal stockholders of domestic stock insurers
Every person who is directly or indirectly the beneficial owner of more than 10% of any class of stock of a domestic stock insurer or who is a director or officer of such insurer shall file in the office of the commissioner within 10 days after he becomes such beneficial owner, director or officer a statement, in such form as the commissioner may prescribe, of the amount of all stock of such insurer of which he is the beneficial owner, and within 10 days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

L.1971, c. 144, s. 17B:18-53.



Section 17B:18-54 - Suit For Profits Realized By Director, Officer, And Principal Stockholders

17B:18-54. Suit for profits realized by director, officer, and principal stockholders
For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such insurer, any profit realized by him from any purchase and sale, or any sale and purchase, of any stock of such insurer within any period of less than 6 months, unless such stock was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the insurer, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the stock purchased or of not repurchasing the stock sold for a period exceeding 6 months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer or by the owner of any stock of the insurer in the name and in behalf of the insurer if the insurer shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than 2 years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the stock involved, or any transaction or transactions which the commissioner may by rules and regulations exempt as not comprehended within the purpose of this paragraph.

L.1971, c. 144, s. 17B:18-54.



Section 17B:18-55 - Limitation On Sale Of Stock By Director, Officer And Principal Stockholders

17B:18-55. Limitation on sale of stock by director, officer and principal stockholders
It shall be unlawful for any such beneficial owner, director or officer, directly or indirectly, to sell any stock of such insurer if the person selling the stock or his principal a. does not own the stock sold, or b. if owning the stock, does not deliver it against such sale within 20 days thereafter, or does not within 5 days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

L.1971, c. 144, s. 17B:18-55.



Section 17B:18-56 - Stock Insurers; Change Of Name, Extension Of Corporate Existence Or Amendment Of Charter Or Certificate Of Incorporation

17B:18-56. Stock insurers; change of name, extension of corporate existence or amendment of charter or certificate of incorporation
a. Any stock insurer heretofore or hereafter incorporated under any general or special law of this State may change its name, extend its corporate existence either before or after the expiration of the period limited for its duration or amend its charter or certificate of incorporation for any lawful purpose or restate its certificate of incorporation through procedures prescribed by the statutes of this State as to business corporations in general, and by complying with the requirements of subsection b.

b. Upon adoption of such change of name, extension of corporate existence, amendment or restatement of charter, a certificate thereof shall be signed by the president or a vice-president and secretary or assistant secretary under the corporate seal and be acknowledged or proved as in the case of deeds of real estate. The certificate shall be submitted to the commissioner for his approval as provided for certificates of incorporation. When so approved, it shall be filed in the Department of Insurance whereupon the charter or certificate of incorporation shall be deemed to be amended accordingly.

L.1971, c. 144, s. 17B:18-56.



Section 17B:18-57 - Mutual Insurers; Change Of Name, Extension Of Corporate Existence Or Amendment Of Charter Or Certificate Of Incorporation

17B:18-57. Mutual insurers; change of name, extension of corporate existence or amendment of charter or certificate of incorporation
Mutual insurers; change of name, extension of corporate existence or amendment of charter or certificate of incorporation.

a. Any mutual insurer heretofore or hereafter incorporated under any general or special law of this State may change its name and extend its corporate existence or amend its charter or certificate of incorporation for any lawful purpose by a three-fourths vote of its directors present at any regular or special meeting, held in accordance with its charter and bylaws, held not less than 30 nor more than 90 days after notice of the proposed amendment has been given to the directors and to the commissioner.

b. Upon adoption, a certificate of such adoption setting forth such change of name, extension or amendment shall be made and filed by the president or a vice-president of the insurer and by the secretary or an assistant secretary under the corporate seal and shall be acknowledged or proved as in the case of deeds of real estate and shall be submitted to the commissioner for his approval. If the commissioner finds that such change of name, extension or amendment is in conformity with law and does not unreasonably affect the interests of the policyholders, he may endorse his approval on the certificate. When so approved, it shall be filed in the Department of Insurance whereupon the charter or certificate of incorporation shall be deemed to be amended accordingly.

c. The refusal of the commissioner to give any approval shall be subject to judicial review.



d. To the extent that an amendment of the charter or certificate of incorporation of a mutual insurer is adopted in accordance with subsection (3) of N.J.S. 14A:2-7, the commissioner shall approve such amendment unless he finds that it unreasonably affects the interest of the policyholders.

Amended 1987, c.35, s.5; 1989,c.17,s.4.



Section 17B:18-58 - Mutual Insurers; Adoption Of Amended Charter Or Certificate Of Incorporation

17B:18-58. Mutual insurers; adoption of amended charter or certificate of incorporation
When any mutual insurer adopts an amendment to its charter or certificate of incorporation, as provided for in this chapter, the board of directors of the insurer, at the time of adopting the amendment, may adopt and ratify in its entirety an amended charter or certificate of incorporation to the end that it shall fully and completely set forth all the terms and conditions of the charter or certificate of incorporation under which the insurer shall thereafter transact business. The amended charter or certificate of incorporation shall be executed, acknowledged, approved and filed in accordance with section 17B:18-5.

L.1971, c. 144, s. 17B:18-58.



Section 17B:18-59 - Mutualization Of Stock Insurers

17B:18-59. Mutualization of stock insurers
a. A stock insurer may become a mutual insurer under such plan and procedure as may be approved by the commissioner after a hearing thereon.

b. The commissioner shall not approve any such plan, procedure or mutualization unless:

(1) It is equitable to stockholders and policyholders;

(2) It is subject to approval by the holders of not less than 2/3 of the insurer's outstanding capital stock having voting rights and by not less than 2/3 of the insurer's policyholders who are qualified voters and who vote on such plan in person, by proxy or by mail pursuant to such notice and procedure as may be approved by the commissioner;

(3) Mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair market value thereof as determined by competent disinterested appraisers;

(4) The plan provides for the purchase of the shares of any nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided in New Jersey Business Corporation Act (N.J.S. 14A:1-1 et seq.) as to rights of nonconsenting stockholders, with respect to consolidation or merger of private corporations;

(5) The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective; and

(6) The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the States in which it is then authorized to transact insurance, and for the kinds of insurance included in its certificates of authority in such States.

c. This section shall not apply to mutualization under order of court pursuant to rehabilitation or reorganization of an insurer under chapter 32 of this Title.

L.1971, c. 144, s. 17B:18-59.



Section 17B:18-60 - Merger And Consolidation Of Stock Insurers

17B:18-60. Merger and consolidation of stock insurers
a. A domestic stock insurer may merge or consolidate with one or more domestic or foreign stock insurers in the following manner and subject to the following provisions.

b. (1) Mergers or consolidations may be initially proposed at any meeting of the board of directors of a domestic stock insurer by the affirmative vote of 2/3 of the total number of directors of the insurer, or at any meeting of the stockholders of the insurer by the affirmative vote of a majority of the total number of shares of stock outstanding and entitled to vote, provided the notice of such meeting shall set forth such proposal.

(2) The plan of merger or consolidation proposed as required by paragraph (1) of this subsection, shall be submitted to a meeting of the stockholders of record of each domestic stock insurer, and may become effective only if adopted at such meeting by the affirmative vote, in person or by proxy, of 2/3 of the total number of shares of stock outstanding and entitled to vote. The said meeting shall be held upon such reasonable notice as has been approved by the commissioner and the notice shall fully set forth the terms and conditions of the proposed plan and agreement of merger or consolidation.

c. No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the commissioner and approved in writing by him after a hearing thereon. The commissioner shall give such approval within a reasonable time after such hearing unless he finds such plan or agreement:

(1) Is contrary to law; or

(2) Inequitable to the stockholders of any insurer involved; or

(3) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this State or elsewhere.

(4) Involves the merger of a domestic insurer into a nonadmitted foreign insurer.

d. No director, officer, agent or employee of any insurer party to such merger or consolidation shall receive any fee, commission, compensation or other valuable consideration whatsoever for in any manner aiding, promoting or assisting therein except as set forth in such plan or agreement.

e. If the commissioner does not approve any such plan or agreement he shall so notify the insurer in writing specifying in detail his reasons therefor.

f. Any plan or proposal through which a stock insurer proposes to acquire a controlling stock interest in another stock insurer through an exchange of stock of the first insurer issued for the purpose is deemed to be a plan or proposal of merger of the second insurer into the first insurer for the purposes of this section and is subject to the applicable provisions hereof.

g. Upon such merger or consolidation all the rights, franchises, and interest of the insurers so merging or consolidating, in and to every species of property and things in action belonging to them, or either of them, shall be deemed to be transferred to and vested in the insurer resulting from such merger or consolidation, without any other deed or transfer, and the merged or consolidated insurer shall hold and enjoy the same to the same extent as if the merging or consolidating insurers, or either of them, had continued to retain their titles and transact business.

h. The insurer so formed by or resulting from such merger or consolidation may require the return of the original certificates of stock held by each stockholder in each of the insurers involved in such merger or consolidation, and may convert said certificates into new certificates for such number of shares of the merged or consolidated insurer as each stockholder is entitled to receive. Any stockholder refusing or neglecting to so convert his stock shall be governed by the provisions of New Jersey Business Corporation Act (N.J.S. 14A:1-1 et seq.), concerning nonconsenting stockholders with respect to consolidation or merger of private corporations.

L.1971, c. 144, s. 17B:18-60.



Section 17B:18-61 - Merger And Consolidation Of Mutual Insurers

17B:18-61. Merger and consolidation of mutual insurers
a. A domestic mutual insurer may merge or consolidate with one or more domestic or foreign mutual insurers in the following manner and subject to the following provisions:

b. (1) The plan for merger or consolidation may be proposed at any meeting of the board of directors of a domestic insurer by the affirmative vote of 2/3 of the total number of directors of the insurer.

(2) The plan for consolidation or merger proposed as required by paragraph (1) of this subsection, shall be submitted to a meeting of the policyholders of each domestic insurer, and may be effective only if adopted at such meeting by the affirmative vote, in person or by proxy, of a majority of the votes cast by policyholders who are qualified voters and who vote thereon. The said meeting shall be held upon such reasonable notice as has been approved by the commissioner and the notice shall fully set forth the terms and conditions of the proposed plan and agreement of merger or consolidation.

c. No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the commissioner and approved in writing by him after a hearing thereon. The commissioner shall give such approval within a reasonable time after such hearing unless he finds such plan or agreement:

(1) Is contrary to law; or

(2) Inequitable to the policyholders of any insurer involved; or

(3) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this State or elsewhere.

(4) Involves the merger of a domestic insurer into a nonadmitted foreign insurer.

d. No director, officer, agent or employee of any insurer party to such merger or consolidation shall receive any fee, commission, compensation or other valuable consideration whatsoever for in any manner aiding, promoting or assisting therein except as set forth in such plan or agreement.

e. If the commissioner does not approve any such plan or agreement he shall so notify the insurer in writing specifying in detail his reasons therefor.

f. Upon such merger or consolidation all the rights, franchises, and interest of the insurers so merging or consolidating, in and to every species of property and things in action belonging to them, or either of them, shall be deemed to be transferred to and vested in the insurer resulting from such merger or consolidation, without any other deed or transfer, and the merged or consolidated insurer shall hold and enjoy the same to the same extent as if the merging or consolidating insurers, or either of them, had continued to retain their titles and transact business.

L.1971, c. 144, s. 17B:18-61.



Section 17B:18-62 - "Reinsurance" Defined

17B:18-62. "Reinsurance" defined
"Reinsurance" is a contract under which an originating insurer, called the "ceding insurer" , procures insurance for itself in another insurer, called the "assuming insurer," with respect to part or all of an insurance risk of the originating insurer.

L.1971, c. 144, s. 17B:18-62.



Section 17B:18-63 - Reinsurance Of Risks

17B:18-63. Reinsurance of risks
An insurer may reinsure such risks as it is authorized to insure, subject to the provisions of this Code.

L.1971, c. 144, s. 17B:18-63.



Section 17B:18-64 - Prerequisites To Reinsurance

17B:18-64. Prerequisites to reinsurance
a. No domestic insurer may become a ceding insurer with respect to all or any substantial part of its outstanding insurance risks or become an assuming insurer with respect to all or any substantial part of the outstanding insurance risks of another insurer until the contract of reinsurance between the ceding insurer and the assuming insurer shall have been submitted to the commissioner together with satisfactory evidence that the interests of the policyholders of each of such insurers which is authorized to do an insurance business in this State are fully protected and until such contract of reinsurance shall have been approved by him; provided however, that this section shall not be applicable to contracts of reinsurance heretofore or hereafter entered into providing for the reinsuring of single risks or policies, in whole or in part, or risks covered by any group policy or contract, in whole or in part.

b. If a domestic mutual insurer cedes all or any substantial part of its insurance risks to a stock insurer, the agreement must be approved by the commissioner. The commissioner shall not approve any such agreement unless:

(1) It is equitable to the insurer's policyholders;

(2) It is subject to approval by vote of not less than 2/3 of the insurer's current policyholders who are qualified voters and who vote thereon in person, by proxy, or by mail at a meeting of policyholders called for the purpose pursuant to such reasonable notice and procedure as may be approved by the commissioner;

(3) The equity of each policyholder in the insurer is determinable under a fair formula approved by the commissioner, which such equity shall be based upon not less than the insurer's entire surplus (after deducting contributed or borrowed surplus funds) plus a reasonable present equity in its reserves and in all nonadmitted assets;

(4) In all cases involving the ceding of all the risks of a domestic mutual insurer to a stock insurer, there shall be a proviso in such agreement that upon the consummation of such transactions, said domestic insurer shall then be automatically dissolved.

L.1971, c. 144, s. 17B:18-64.



Section 17B:18-65 - Extended Reinsurance

17B:18-65. Extended reinsurance
In addition to the reinsurance specified in 17B:18-63, an insurer authorized to do the business specified in section 17B:17-3, 17B:17-4 and 17B:17-5 may through reinsurance assume any insurance risk and may retrocede any portion thereof; provided, however, no insurer may undertake any such extended reinsurance business without the prior approval of the commissioner.

L.1971, c. 144, s. 17B:18-65. Amended by L.1975, c. 80, s. 1, eff. May 2, 1975.



Section 17B:18-65.1 - Rules And Regulations

17B:18-65.1. Rules and regulations
The commissioner is authorized to adopt, promulgate and enforce such rules and regulations as he determines to be necessary to implement this act.

L.1975, c. 80, s. 2, eff. May 2, 1975.



Section 17B:18-66 - Reinsurance Pooling

17B:18-66. Reinsurance pooling
Any reinsurance authorized by sections 17B:18-63 or 17B:18-65 or any reinsurance of blanket accident insurance referred to in section 4 of Public Law 1939, c. 305 (17B:27-32) may be provided through pooling arrangements with other insurers for purposes of spreading the insurance risk.

L.1971, c. 144, s. 17B:18-66.



Section 17B:18-67 - Short Title

17B:18-67. Short title
1. Sections 2 through 6 of this act shall be known and may be cited as the "Dynamic Capital and Surplus Act of 1993."

L.1993,c.235,s.1.



Section 17B:18-68 - Surplus, Capital Required

17B:18-68.Surplus, capital required
2.Except as provided by section 3 of P.L.1993, c.235 (C.17B:18-69), no domestic insurer shall commence business in this State unless the insurer has surplus and capital actually paid in cash of at least the following amounts, and no domestic insurer shall otherwise continue to transact business in this State unless it has surplus and capital of at least the following amounts:

a. For either kind or both kinds of business specified in N.J.S.17B:17-3 and N.J.S.17B:17-5, $1,000,000 in capital and $4,000,000 in surplus for a stock insurer, and $4,000,000 in surplus for a mutual insurer;

b. For the kind of business specified in N.J.S.17B:17-4, $700,000 in capital and $2,800,000 in surplus for a stock insurer, and $3,000,000 in surplus for a mutual insurer; and

c. For all three kinds of business specified in N.J.S.17B:17-3, N.J.S.17B:17-4 and N.J.S.17B:17-5, $1,530,000 in capital and $6,120,000 in surplus for a stock insurer, and $6,300,000 in surplus for a mutual insurer.

For purposes of this section, "surplus" means unencumbered assets in excess of capital and all required reserves and other liabilities.

L.1993,c.235,s.2; amended 1995,c.380,s.1.



Section 17B:18-69 - Temporary Waiver Of Capital, Surplus Requirements

17B:18-69. Temporary waiver of capital, surplus requirements
3. An insurer authorized to transact the kind of business specified in N.J.S.17B:17-3, N.J.S.17B:17-4 or N.J.S.17B:17-5 prior to and on the effective date of this act may apply to the commissioner for a temporary waiver of the applicable capital and surplus requirements set forth in section 2 of this act. The commissioner may, in his discretion, temporarily waive the applicable capital and surplus requirements for that insurer for a period of no more than five years, except that the insurer shall remain subject to capital and surplus requirements of no less amounts than those in effect immediately prior to the effective date of this act. In considering such a temporary waiver, the commissioner shall consider: the size of the insurer's deficiency in meeting the applicable capital and surplus requirements; the adequacy of the insurer's financial plan to meet the applicable capital and surplus requirements; and any other factors deemed appropriate by the commissioner.

L.1993,c.235,s.3.



Section 17B:18-70 - Increase In Amount Of Required Capital, Surplus

17B:18-70. Increase in amount of required capital, surplus
4. The commissioner may increase the amount of capital or surplus required of any insurer pursuant to section 2 of this act, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by him in order to provide adequate protection against risks affecting the insurer's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstance shall an insurer's capital or surplus be less than the capital or surplus required pursuant to section 2 or, where applicable, section 3 of this act; provided, however, that any increase of capital or surplus pursuant to this section, including any increase required by a subsequent revision or redetermination, shall be made only after a formal departmental hearing, on a record, unless that hearing is waived by the affected insurer. All matters pertaining to a hearing or to an increase of capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the insurer. Any decision regarding an increase of capital or surplus pursuant to this section, including an increase required by a subsequent revision or redetermination, shall contain findings specifying the factors deemed significant in regard to the particular insurer, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a. Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, beyond or below the levels contemplated by the rates that it charged for insurance and beyond or below those reasonably expected under normal conditions;

b. Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, beyond or below the levels contemplated by the rates that it charged for insurance and beyond or below those reasonably expected under normal conditions;

c. Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, beyond or below those levels anticipated under normal conditions;

d. Changes in economic, social and market conditions that could adversely or favorably affect the financial condition of the insurer, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e. Any other contingencies, including reinsurance and unfunded or extracontractual obligations, which may affect the insurer's financial condition.

L.1993,c.235,s.4.



Section 17B:18-71 - Factors For Determination Of Increase, Revision, Redetermination

17B:18-71. Factors for determination of increase, revision, redetermination
5. In determining any increase, revision or redetermination in the capital or surplus of an insurer pursuant to the provisions of section 4 of this act, the commissioner shall take into account the following factors:

a. Methods and techniques used to measure risk exposure and variability;

b. The information available relating to the magnitude of the various risks described in section 4 of this act;

c. The extent to which the risks described in section 4 of this act are independent or interrelated, and whether any dependency is direct or inverse;

d. The insurer's financial history, projections of profits or losses and other operational characteristics;

e. The extent to which the insurer has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves, and diversification of assets and underwriting risks; and

f. Any other relevant factors, including National Association of Insurance Commissioners' reports and independent judgments of the soundness of the insurer's financial condition, as evidenced by ratings and reports of reliable professional financial services.

L.1993,c.235,s.5.



Section 17B:18-72 - Suspension, Revocation Of Authority To Do Business

17B:18-72. Suspension, revocation of authority to do business
6. The commissioner may suspend or revoke the authority to do business in this State of any insurer that does not comply with the provisions of this act.

L.1993,c.235,s.6.



Section 17B:19-1 - Expenses Of Investigation, Analyses, And Valuation Of Securities

17B:19-1. Expenses of investigation, analyses, and valuation of securities
a. The purpose of this section is to provide a means of making funds not in excess of $250,000 in any one year available to the Subcommittee on Valuation of Securities of the National Association of Insurance Commissioners to defray the expenses of such committee in the investigation, analyses and valuation of securities and the determination of the amortizability of bonds, owned by insurers, for the purpose of furnishing to the several States on a uniform basis information needed in the supervision of insurers licensed to transact business in the several states. The commissioner is hereby authorized to disburse in the manner hereinafter provided, in co-operation with supervisory officials of other States, funds obtained through assessments for such purpose under this section.

b. The commissioner shall periodically obtain from such Subcommittee on Valuation of Securities a verified budget estimate of the receipts and of the expenses to be incurred by the committee for a stated period, not exceeding one year, with appropriate explanations of the estimates therein contained.

c. If the commissioner shall be satisfied as to the reasonableness of such budget estimate, he shall determine the portion of the funds required by such budget estimate, to be assessed as hereinafter provided, by deducting from such budget estimate or from the sum of $250,000, whichever is less, any amounts received or receivable by the committee from other states whose laws do not substantially conform to the method of assessment herein provided and applying to the remainder the proportion which the total investments in securities of domestic life insurers bears to the total investments in securities of life insurers domiciled in this and other States whose laws authorize and require assessments on substantially the same basis as herein provided. The commissioner shall thereafter as soon as convenient, by notice stating the method of computation thereof, assess the amount to be paid on account of such expenses, pro rata upon all domestic life insurers in the proportion which the total investments in securities of each domestic life insurer shall bear to the total investments in securities of all such insurers. The total investments in securities of any life insurer for purposes of this section shall be the total admitted value of stocks and bonds reported as such in its annual statement last filed prior to such assessment with the commissioner or other supervisory official of its state of domicile. Upon receipt of such notice each such insurer shall within thirty days pay said assessment of the commissioner who shall remit such funds to the State Treasurer as custodian thereof. The State Treasurer shall hold such funds separate from all other State moneys and shall disburse the same only upon vouchers signed by the commissioner. Such disbursements shall be made to the Subcommittee on Valuation of Securities of the National Association of Insurance Commissioners for the purposes of this section.

d. The commissioner shall require annually and at such other times as he may deem it necessary or advisable a duly certified audit of receipts and disbursements and statement of assets and liabilities, showing the details of the financial operations of the Subcommittee on Valuation of Securities.

L.1971, c. 144, s. 17B:19-1.



Section 17B:19-1.1 - Definitions.

17B:19-1.1 Definitions.

58.For the purposes of chapter 19 of Title 17B of the New Jersey Statutes, N.J.S.17B:25-19, and sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14) the following definitions shall apply on or after the operative date of the valuation manual:

"Accident and health insurance" means a contract that incorporates morbidity risk and provides protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

"Appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in subsection e. of section 2 of P.L.1995, c.339 (C.17B:19-10).

"Company" means an entity, which:

(1)has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this State and has at least one such policy in force or on claim; or

(2)has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in this State.

"Deposit-type contract" means contracts that do not incorporate mortality or morbidity risks and as may be specified in the valuation manual.

"Life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual.

"NAIC" means the National Association of Insurance Commissioners.

"Policyholder behavior" means any action a policyholder, contract holder or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14) including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

"Principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with section 64 of P.L.2014, c.81 (C.17B:19-12) as specified in the valuation manual.

"Qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual.

"Tail risk" means a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude.

"Valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14) or as subsequently amended.

L.2014, c.81, s.58.



Section 17B:19-2 - Annual Valuation Of Reserve Liabilities For Outstanding Policies; Foreign And Alien Insurers.

17B:19-2 Annual valuation of reserve liabilities for outstanding policies; foreign and alien insurers.

17B:19-2. The commissioner shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer doing business in this State issued prior to the operative date of the valuation manual, except that in the case of an alien insurer, such valuation shall be limited to its United States business, and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest and methods (net level premium method or other) used in the calculation of such reserves. All valuations made by him or by his authority shall be upon the net premium basis or such modifications thereof as are provided by law. In calculating such reserves, he may use group methods and approximate averages for fractions of a year or otherwise and, with the concurrence of the insurer, make classifications of benefits by years of issue according to such relevant factors as the date as of which the rated age of the insured is determined, the date as of which the benefits have been provided or the premium rates have been changed, or, for policies under which premium rates are guaranteed for a limited period of time, the most recent date as of which the insurer had the right to modify those premium rates. In lieu of the valuation of the reserves herein required of any foreign or alien insurer, he may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standards provided by law and if the official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

Any such insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standards provided by law may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum standards so provided.

Except in the case of policies for which the reserve liabilities are valued on the basis of the provisions of the standard valuation law contained in N.J.S.17B:19-8 or policies issued on or after the operative date of the valuation manual, all valuations made by the commissioner or by his authority shall be upon the net premium basis, or such modification thereof as hereinafter expressly provided; and all policies issued prior to January 1, 1901, shall be valued according to the actuaries' table of mortality, with compound interest at the rate of 4% per annum, except in cases where a life insurer elects or has elected to have the policies or any class thereof valued according to the American Experience table of mortality, or according to the American Men Ultimate table of mortality, with compound interest at the rate of either 3% or 3 1/2 % per annum or with the approval of the commissioner at a rate of less than 3% per annum; and all policies issued on or after January 1, 1901, shall be valued according to the American Experience table of mortality, with compound interest at the rate of 3 1/2 % per annum, except in cases where a life insurer elects or has elected to have such policies or any class thereof valued according to the American Experience table of mortality with compound interest at a rate of less than 3 1/2% per annum but not less than 3% per annum or with the approval of the commissioner at a rate of less than 3% per annum; and except in cases where any life insurer with the approval of the commissioner may elect or shall have elected to have its ordinary policies or any class thereof valued according to the American Men Ultimate table of mortality, with compound interest at a rate which is not more than 3 1/2% per annum. The minimum standard for the valuation of group term insurance policies under which premium rates are not guaranteed for a period in excess of 5 years shall be the American Men Ultimate table of mortality with interest at 3 1/2 % per annum. The commissioner may vary the standards of interest and mortality in the case of annuities and industrial policies and of invalid lives and other extra hazards. When the actual premium charged for an insurance policy is less than the net premium for the insurance, computed according to the table of mortality, and the rate of interest prescribed herein, the value of the policy shall be increased by the value of an annuity, the amount of which shall equal the difference between the premiums and the term of which in years shall equal the number of future annual payments receivable on the insurance after the date of valuation.

Reserves for all policies and contracts to which the foregoing standards apply may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this section.

amended 1981, c.285, s.1; 2014, c.81, s.59.



Section 17B:19-2.1 - Annual Valuation Of Reserve Liabilities.

17B:19-2.1 Annual valuation of reserve liabilities.


60.The commissioner shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts, and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any State or other jurisdiction when the valuation complies with the minimum standard provided in sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14). The provisions set forth in sections 63 and 64 of P.L.2014, c.81 (C.17B:19-11 and C.17B:19-12) shall apply to all policies and contracts issued on or after the operative date of the valuation manual.

L.2014, c.81, s.60.



Section 17B:19-3 - Additional Reserves

17B:19-3. Additional reserves
Subject to the approval of the commissioner, any life insurer of this State may set up, in addition to the reserve liabilities required pursuant to section 17B:19-2, reserves to provide for any additional liability at maturity, on the basis of rates of interest and of mortality appropriate to the valuation of annuities, on policies under which by their terms or otherwise a right has been or may be exercised to elect optional modes of settlement.

The commissioner shall, at the time of the annual valuation pursuant to section 17B:19-2, make or cause to be made a valuation of the additional reserves so set up, and shall thereupon include the amount of such additional reserves in any certification of reserves made pursuant to section 17B:19-2, specifying the mortality table or tables and rate or rates of interest used in the calculation of such additional reserves.

The basis of such additional reserves set aside by any insurer at the close of any year shall not thereafter be changed to a basis producing smaller aggregate reserves except upon approval by the commissioner of the insurer's application therefor.

L.1971, c. 144, s. 17B:19-3.



Section 17B:19-4 - Preliminary Term Insurance; Amount Of Reserve

17B:19-4. Preliminary term insurance; amount of reserve
This section applies to life insurance policies, other than policies for which the reserve liabilities are valued on the basis of the provisions of the standard valuation law contained in section 17B:19-8, which were previously issued by insurers doing business in this state and which provide for not more than one year preliminary term insurance by incorporating in the provision thereof specifying the premium consideration to be received a clause plainly showing that the first year's insurance or part thereof under the policies is term insurance, purchased by the whole or a part of the premium to be received during the first policy year.

If the premium charged for the preliminary term insurance under any such policy issued prior to January 1, 1920 did not exceed that charged at the same time for like insurance under a twenty-payment life preliminary term policy of the same insurer, issued at the same age, or if the premium charged for the preliminary term insurance under any such policy issued on or after January 1, 1920 did not exceed 150% of the net premium therefor, computed according to the table of mortality and the rate of interest adopted by the insurer, as herein provided, such policy may be valued according to its terms on the mortality and interest bases herein provided.

The reserve held on every other such policy shall be equal to that of a similar policy, issued at the same age, which does not provide for preliminary term insurance.

L.1971, c. 144, s. 17B:19-4.



Section 17B:19-5 - Calculations Of Policy And Loss Reserves For Accident And Health Insurance.

17B:19-5. Calculations of policy and loss reserves for accident and health insurance.
17B:19-5. The commissioner shall annually make or cause to be made or shall annually require the insurer to make calculations of policy and loss reserves for accident and health insurance written by insurers authorized to write accident and health insurance in this State as defined in N.J.S.17B:17-4. The commissioner shall promulgate regulations establishing the minimum standards applicable to the valuation of accident and health insurance reserves.

amended 1973, c.315, s.1; 1978, c.143, s.1; 1981, c.285, s.2; 2001, c.2, s.3; 2014, c.81, s.61.



Section 17B:19-7 - Abandonment Of Standard Of Valuation Adopted

17B:19-7. Abandonment of standard of valuation adopted
Except in accordance with the provisions of section 17B:19-2, a life insurer shall not abandon the standard of valuation adopted for any outstanding policies if the reserve, calculated by the proposed standard, is less than the reserve calculated by the standard which is to be abandoned.

L.1971, c. 144, s. 17B:19-7.



Section 17B:19-8 - Standard Valuation Law

17B:19-8.Standard valuation law
17B:19-8. This section shall be known as the standard valuation law and shall apply to all the life insurance policies, pure endowment contracts and annuity contracts issued by every life insurer on or after January 1, 1948 or such earlier date as shall have been elected by the insurer as the operative date for such insurer of the standard nonforfeiture law.

a.Except as otherwise provided in paragraph (ix) and paragraph (x) of this subsection, the minimum standard for the valuation of all such policies and contracts shall be the commissioner's reserve valuation methods defined in subsections b., e. and f. of this section, 3 1/2% interest, or in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after January 1, 1973, 4% interest for such policies issued prior to January 1, 1977 and 4 1/2% interest for such policies issued on or after January 1, 1977, and the following tables:

(i) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies, the Commissioners 1941 Standard Ordinary Mortality Table; provided, however, that the Commissioners 1958 Standard Ordinary Mortality Table shall be the table for the minimum standard for such policies issued on or after January 1, 1966 or, for policies in any category of ordinary insurance, such earlier date as shall have been elected by the insurer for the purpose and prior to the operative date, for such category, provided for in paragraph (xi) of subsection h. of the standard nonforfeiture law for life insurance (N.J.S.17B:25-19); provided that for any category of such policies issued on female risks on or after July 1, 1957 and prior to the operative date provided for in paragraph (xi) of subsection h. of the standard nonforfeiture law for life insurance, all modified net premiums and present values, referred to in this section may be calculated according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date provided for in paragraph (xi) of subsection h. of N.J.S.17B:25-19, the Commissioners 1980 Standard Ordinary Mortality Table, or at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation of those policies.

(ii)For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies, the 1941 Standard Industrial Mortality Table; provided, however, that the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for such policies shall be the table for the minimum standard for such policies issued on or after January 1, 1968 or such earlier date as shall have been elected by the insurer as the date on which the calculation of the adjusted premiums referred to in the standard nonforfeiture law for life insurance (N.J.S.17B:25-19) for such insurer's industrial life insurance policies became based upon said table.

(iii) For individual annuity and pure endowment contracts issued prior to the operative date of paragraph (ix) of this subsection, excluding any disability and accidental death benefits in such contracts, the 1937 Standard Annuity Mortality Table, or, at the option of the insurer, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the commissioner.

(iv)For group annuity and pure endowment contracts, except annuities and pure endowments purchased thereunder on or after the operative date of paragraph (ix) of this subsection, excluding any disability and accidental death benefits in such contracts, the Group Annuity Mortality Table for 1951, any modification of such table approved by the commissioner, or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(v) For total and permanent disability benefits in or supplementary to ordinary policies or contracts, for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefits or any tables of disablement rates and termination rates adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for such policies; for policies or contracts issued on or after January 1, 1961 and prior to January 1, 1966, either such tables, or, at the option of the insurer, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Either table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(vi)For accidental death benefits in or supplementary to policies, for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for such policies; for policies issued on or after January 1, 1961 and prior to January 1, 1966, either such table or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(vii) For group life insurance, life insurance issued on the substandard basis and other special benefits, such tables as may be approved by the commissioner.

(viii) For ordinary and industrial paid-up nonforfeiture term insurance, and accompanying pure endowment, the table of mortality based on the rates of mortality assumed in calculating the paid-up nonforfeiture benefits.

(ix)Except as provided in paragraph (x) of this subsection, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this paragraph (ix), as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, the commissioner's reserve valuation methods defined in subsections b. and f. and the following tables and interest rates:

(1) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of any such table approved by the commissioner, and, for such contracts issued prior to January 1, 1977, 6% interest for single premium immediate annuity contracts, and 4% interest for all other individual annuity and pure endowment contracts, and such contracts issued on or after January 1, 1977, 7 1/2% interest for single premium immediate annuity contracts and 4 1/2% interest for other individual annuity and pure endowment contracts.

(2) For all annuities and pure endowments purchased under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table or any group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of any such table approved by the commissioner, and 6% interest; except 7 1/2% interest for purchases on or after January 1, 1977.

After January 1, 1973, an insurer may file with the commissioner a written notice of its election to comply with the provisions of this paragraph (ix) beginning on a specific date that is on or after January 1, 1973 but prior to January 1, 1979. Such specific date shall be the operative date of this paragraph for such insurer, provided that if an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1979.

(x) The interest rates used in determining the minimum standard for the valuation of:
all life insurance policies issued in a particular calendar year on or after the operative date provided for in subsection h. (xi) of N.J.S.17B:25-19; all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1981; all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1981 under group annuity and pure endowment contracts; and the net increase, if any, in a particular calendar year after January 1, 1981, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates established below.

The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer 1/4 of 1%:

(1) For life insurance,

I = .03 + W (R1 - .03) + W/2 (R2 - .09);

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W (R - .03)
where R1 is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in subparagraph (7) of this paragraph, and W is the weighting factor defined in subparagraph (6) of this paragraph;

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (2) of this paragraph, the formula for life insurance stated in subparagraph (1) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in subparagraph (2) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations of 10 years or less;

(4) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subparagraph (2) of this paragraph shall apply; and

(5) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subparagraph (2) of this paragraph shall apply.

However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than 1/2 of 1%, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year, notwithstanding when the provisions of subsection h. of N.J.S.17B:25-19, the standard nonforfeiture law for life insurance become operative;

(6) The weighting factors, W, referred to in the formulas stated above are given in the following schedules:

SCHEDULE A
Weighting Factors for Life Insurance:
Guarantee
Duration
(Years)Weighting
Factors
10 or less.50
More than 10, but not more than 20.45
More than 20.35
For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

SCHEDULE B

Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80
SCHEDULE C

Weighting factors for other annuities and for guaranteed interest contracts, except as stated in Schedule B above, shall be as specified in Tables A, B and C below, according to the rules and definitions in D, E and F below:
TABLE A

For annuities and guaranteed interest contracts valued on an issue year basis:
GuaranteeWeighting Factor
Durationfor Plan Type
(Years)ABC
5 or less:.80.60.50
More than 5, but not more than 10:.75.60.50
More than 10, but not more than 20:.65.50.45
More than 20:.45.35.35

TABLE B

Plan Type
ABC
For annuities and guaranteed
interest contracts valued on a change
in fund basis, the factors shown in
Table A above increased by:.15.25.05

TABLE C

Plan Type
ABC

For annuities and guaranteed
interest contracts valued on an
issue year basis (other than those
with no cash settlement options)
which do not guarantee interest on
considerations received more than
one year after issue or purchase
and for annuities and guaranteed
interest contracts valued on a
change in fund basis which do not
guarantee interest rates on
considerations received more than
12 months beyond the valuation date,
the factors shown in Table A or
derived in Table B increased by:.05.05.05
Rule D. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee durations in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

Rule E. Plan type as used in the above tables is defined as follows:

Plan Type A: At any time policyholder may withdraw funds only: (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or (2) without such adjustment but in installments over five years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only: (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or (2) without such adjustment but in installments over five years or more, or (3) no withdrawal permitted. At the end of the interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

Rule F. An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this paragraph (x) of subsection a., an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund;

(7) The reference interest rate, R, referred to in this paragraph (x) is defined as follows:

For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated above, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated above, with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated above, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the commissioner, may be substituted.

b. Except as otherwise provided in subsections e. and f. of this section, reserves according to the commissioner's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (A) over (B), as follows:

(A) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(B) A net one-year term premium for such benefits provided for in the first policy year.

Provided that for any life insurance policy issued on or after January 1, 1985 for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioner's reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in subsection e., be the greater of the reserve as of such policy anniversary calculated as described in the first paragraph of this subsection and the reserve as of such policy anniversary calculated as described in that paragraph, but with (i) the value defined in subparagraph (A) of that paragraph being reduced by 15% of the amount of such excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in subsection a. of this section shall be used.

Reserves according to the commissioner's reserve valuation method for (i) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums, (ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship), or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code of 1986, as now or hereafter amended, (iii) disability and accidental death benefits in all policies and contracts, and (iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this subsection b.

c. In no event shall an insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the methods set forth in subsections b., e. , f. and g. and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies. Reserves for any category of policies, contracts or benefits as established by the commissioner shall not be calculated according to any standards which produce smaller aggregate reserves for such category than the corresponding aggregate values of nonforfeiture benefits available as of the valuation date. In no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by a qualified actuary to be necessary to render the opinion required pursuant to section 2 of P.L.1995, c.339 (C.17B:19-10).

d. Reserves for any category of policies, contracts or benefits as established by the commissioner may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided. An insurer which adopts any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard pursuant to this section may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum standard pursuant to this section herein provided; provided, however, that, for purposes of this subsection, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required pursuant to section 2 of P.L.1995, c.339 (C.17B:19-10) shall not be deemed to be the adoption of a higher standard of valuation.

e. If in any contract year the gross premium charged by any life insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.

The minimum valuation standards of mortality and rate of interest referred to in this subsection are those standards stated in subsection a. of this section.

Provided that for any life insurance policy issued on or after January 1, 1985 for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection e. shall be applied as if the method actually used in calculating the reserve for such policy were the method described in subsection b., notwithstanding the provisions of the second paragraph of such subsection b. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with subsection b., including the second paragraph of that subsection, and the minimum reserve calculated in accordance with this subsection e.

f. This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship), or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code of 1986, as now or hereafter amended.

Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

g. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in subsections b., e., and f. of this section, the reserves which are held under any such plan shall:

(i) be appropriate in relation to the benefits and the pattern of premiums for that plan, and

(ii)be computed by a method which is consistent with the principles of this standard valuation law, as determined by regulations promulgated by the commissioner.

L.1971, c.144; amended 1973,c.315,s.2; 1978,c.143,s.2; 1981,c.285,s.3; 1985,c.477; 1987,c.14; 1995,c.339,s.1.



Section 17B:19-10 - Reserves, Related Actuarial Items; Annual Opinion Of Qualified Actuary.

17B:19-10 Reserves, related actuarial items; annual opinion of qualified actuary.

2. a. For years ending prior to the operative date of the valuation manual, every insurer authorized to transact life, health or annuity business and every fraternal benefit society doing business in this State shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are: computed appropriately; based on assumptions which satisfy contractual provisions; and consistent with prior reported amounts and comply with applicable laws of this State. The commissioner shall define by regulation the specifics of this opinion and add such other items deemed to be necessary to its scope.

b. (1) Every insurer authorized to transact life, health or annuity business and every fraternal benefit society, except as exempted by the commissioner by regulation, shall also annually include in the opinion required pursuant to subsection a. of this section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the insurer or society with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurer's or society's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(2)The commissioner may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this section.

c.Each opinion required pursuant to subsection b. of this section shall be governed by the following provisions:

(1)A memorandum, in form and substance acceptable to the commissioner as specified by regulation, shall be prepared to support each actuarial opinion.

(2)If the insurer or society fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation, or the commissioner determines that the supporting memorandum provided by the insurer or society fails to meet the standards prescribed by regulation or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the insurer or society to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the commissioner.

d.Every opinion shall be governed by the following provisions:

(1)The opinion shall be submitted with the annual statement reflecting the valuation of reserves for each year ending on or after December 31, 1995.

(2)The opinion shall apply to all policies or contracts in force, including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by regulation.

(3)The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the commissioner may by regulation prescribe.

(4)In the case of an opinion required to be submitted by a foreign or alien insurer or fraternal benefit society, the commissioner may accept the opinion filed by that insurer or society with the insurance supervisory official of another state or jurisdiction if the commissioner determines that the opinion reasonably meets the requirements applicable to an insurer or society domiciled in this State.

(5)(Deleted by amendment, P.L.2014, c.81)

(6)Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurer, the fraternal benefit society and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion.

(7)Disciplinary action by the commissioner against the insurer, fraternal benefit society or the qualified actuary shall be defined in regulation by the commissioner.

(8)(Deleted by amendment, P.L.2014, c.81)

e.On or after the operative date of the valuation manual, every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this State and subject to regulation by the commissioner shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this State. The valuation manual will prescribe the specifics of this opinion including any items deemed to be necessary to its scope.

f.Every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this State and subject to regulation by the commissioner, except as exempted in the valuation manual, shall also annually include in the opinion required by subsection e. of this section, an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

g.Each opinion required by subsection e. of this section shall be governed by the following provisions:

(1)A memorandum, in form and substance as specified in the valuation manual, and acceptable to the commissioner, shall be prepared to support each actuarial opinion.

(2)If the insurer fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner.

h.Every opinion required by subsection e. of this section shall be governed by the following provisions:

(1)The opinion shall be in form and substance as specified in the valuation manual and acceptable to the commissioner.

(2)The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual.

(3)The opinion shall apply to all policies and contracts subject to subsection f. of this section, plus other actuarial liabilities as may be specified in the valuation manual.

(4)The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual.

(5)In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this State.

(6)Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the appointed actuary's opinion.

(7)Disciplinary action by the commissioner against the company or the appointed actuary shall be prescribed and defined in regulations by the commissioner.

L.1995, c.339, s.2; amended 2014, c.81, s.62.



Section 17B:19-11 - Standards For Policies Issued On Or After Operative Date Of Valuation Manual.

17B:19-11 Standards for policies issued on or after operative date of valuation manual.

63. a. For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under section 60 of P.L.2014, c.81 (C.17B:19-2.1) except as provided under subsection e. or g. of this section.

b.The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(1)The valuation manual has been adopted by the NAIC by an affirmative vote of at least 42 members, or three-fourths of the members voting, whichever is greater.

(2)The NAIC Model Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by States representing greater than 75% of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident and health annual statements; health annual statements; or fraternal annual statements.

(3)The NAIC Model Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least 42 of the following 55 jurisdictions: The 50 States of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico.

c.Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January 1 following the date when all of the following have occurred:

(1)The change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(a)At least three-fourths (3/4) of the members of the NAIC voting, but not less than a majority of the total membership, and

(b)Members of the NAIC representing jurisdictions totaling greater than 75% of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subparagraph (a) of paragraph (1) of this subsection: life, accident and health annual statements, health annual statements, or fraternal annual statements.

(2)No later than 30 days before the operative date of the valuation manual or any changes thereto adopted by the NAIC, the commissioner shall by order notify all companies as defined in section 58 of P.L.2014, c.81 (C.17B:19-1.1) of the adoption and its operative date. Failure to provide this notice shall not delay the operative date of the valuation manual or any changes thereto.

d.The valuation manual must specify all of the following:

(1)Minimum valuation standards for and definitions of the policies or contracts subject to section 60 of P.L.2014, c.81 (C.17B:19-2.1). Such minimum valuation standards shall be:

(a)The commissioner's reserve valuation method for life insurance contracts, other than annuity contracts, subject to section 60 of P.L.2014, c.81 (C.17B:19-2.1);

(b)The commissioner's annuity reserve valuation method for annuity contracts subject to section 60 of P.L.2014, c.81 (C.17B:19-2.1); and

(c)Minimum reserves for all other policies or contracts subject to section 60 of P.L.2014, c.81 (C.17B:19-2.1);

(2)Which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in subsection a. of section 64 of P.L.2014, c.81 (C.17B:19-12) and the minimum valuation standards consistent with those requirements;

(3)For policies and contracts subject to a principle-based valuation under section 64 of P.L.2014, c.81 (C.17B:19-12):

(a)Requirements for the format of reports to the commissioner under paragraph (3) of subsection b. of section 64 of P.L.2014, c.81 (C.17B:19-12) and which shall include information necessary to determine if the valuation is appropriate and in compliance with sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14);

(b)Assumptions shall be prescribed for risks over which the company does not have significant control or influence.

(c)Procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures.

(4)For policies not subject to a principle-based valuation under section 64 of P.L.2014, c.81 (C.17B:19-12) the minimum valuation standard shall either:

(a)Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(b)Develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring;

(5)Other requirements, including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules and internal controls; and

(6)The data and form of the data required under section 65 of P.L.2014, c.81 (C.17B:19-13) with whom the data must be submitted, and may specify other requirements, including data analyses and reporting of analyses.

e.In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the commissioner, in compliance with sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14), then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the commissioner by regulation.

f.The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14). The commissioner may rely upon the opinion, regarding provisions contained within sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14), of a qualified actuary engaged by the commissioner of another state, district or territory of the United States.

As used in this subsection f., the term "engage" includes employment and contracting.

g.The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary in order to comply with the requirements of the valuation manual or sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14); and the company shall adjust the reserves as required by the commissioner. The commissioner may suspend or revoke the authority to do business in this State of any company and impose a fine, after notice and a hearing, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) if it fails to comply with any provision of law obligatory upon it under sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14).

L.2014, c.81, s.63.



Section 17B:19-12 - Establishment Of Reserves Using Principle-based Valuation.

17B:19-12 Establishment of reserves using principle-based valuation.

64. a. A company shall establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(1)Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, reflects conditions appropriately adverse to quantify the tail risk.

(2)Incorporate assumptions, risk analysis methods and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods.

(3)Incorporate assumptions that are derived in one of the following manners:

(a)The assumption is prescribed in the valuation manual.

(b)For assumptions that are not prescribed, the assumptions shall:

(i)Be established utilizing the company's available experience, to the extent it is relevant and statistically credible; or

(ii)To the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience.

(4)Provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

b.A company using a principle-based valuation for one or more policies or contracts subject to this section as specified in the valuation manual shall:

(1)Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual.

(2)Provide to the commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to assure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year.

(3)Develop, and file with the commissioner upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

c.A principle-based valuation may include a prescribed formulaic reserve component.

L.2014, c.81, s.64.



Section 17B:19-13 - Submission Of Certain Data.

17B:19-13 Submission of certain data.

65.A company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.

L.2014, c.81, s.65.



Section 17B:19-14 - "Confidential Information."

17B:19-14 "Confidential information."

66. a. For purposes of this section "confidential information" means:

(1)A memorandum in support of an opinion submitted under section 2 of P.L.1995, c.339 (C.17B:19-10) and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such a memorandum;

(2)All documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in the course of an examination made under subsection f. of section 63 of P.L.2014, c.81 (C.17B:19-11); provided, however, that if an examination report or other material prepared in connection with an examination made under N.J.S.17B:21-1 is not held as private and confidential information under N.J.S.17B:21-1, an examination report or other material prepared in connection with an examination made under subsection f. of section 63 of P.L.2014, c.81 (C.17B:19-11) shall not be confidential information to the same extent as if such examination report or other material had been prepared under N.J.S.17B:21-1;

(3)Any reports, documents, materials and other information developed by a company in support of, or in connection with, an annual certification by the company under subsection b. of section 64 of P.L.2014, c.81 (C.17B:19-12) evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials and other information;

(4)Any principle-based valuation report developed under paragraph (3) of subsection b. of section 64 of P.L.2014, c.81 (C.17B:19-12) and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with that report; and

(5)Any documents, materials, data and other information submitted by a company under section 65 of P.L.2014, c.81 (C.17B:19-13), collectively, "experience data," and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the commissioner, together with any "experience data," the "experience materials," and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

b. (1) Except as provided in this section, a company's confidential information is confidential by law and privileged, and shall not be subject to P.L.1963, c.73 (C.47:1A-1 et seq.), shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action; provided, however, that the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(2)Neither the commissioner nor any person who received confidential information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential information.

(3)In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information: (a) with other state, federal and international regulatory agencies and with the National Association of Insurance Commissioners (NAIC) and its affiliates and subsidiaries; and (b) in the case of confidential information specified in paragraphs (1) and (2) of subsection a. of this section only, with the Actuarial Board for Counseling and Discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings; and (c) with state, federal and international law enforcement officials; in the case of (a) and (b), provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data and other information in the same manner and to the same extent as required for the commissioner.

(4)The commissioner may receive documents, materials, data and other information, including otherwise confidential and privileged documents, materials, data or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain as confidential or privileged any document, material, data or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information.

(5)The commissioner may enter into agreements governing sharing and use of information consistent with this section.

(6)No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in paragraph (3) of this subsection b.

(7)A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection shall be available and enforced in any proceeding in, and in any court of, this State.

(8)For purposes of this section "regulatory agency," "law enforcement agency" and the "NAIC" shall include, but shall not be limited to, their employees, agents, consultants and contractors.

c.Notwithstanding subsection b. of this section, any confidential information specified in paragraphs (1) and (4) of subsection a. of this section:

(1)May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under section 2 of P.L.1995, c.339 (C.17B:19-10) or principle-based valuation report developed under subsection b. of section 64 of P.L.2014, c.81 (C.17B:19-12) by reason of an action required by sections 58, 60, 63, 64, 65 and 66 of P.L.2014, c.81 (C.17B:19-1.1, C.17B:19-2.1, C.17B:19-11, C.17B:19-12, C.17B:19-13 and C.17B:19-14) or by regulations promulgated hereunder;

(2)May otherwise be released by the commissioner with the written consent of the company; and

(3)Once any portion of a memorandum in support of an opinion submitted under section 2 of P.L.1995, c.339 (C.17B:19-10) or a principle-based valuation report developed under subsection b. of section 64 of P.L.2014, c.81 (C.17B:19-12) is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

L.2014, c.81, s.66.



Section 17B:20-1 - Investments Of Domestic Insurers.

17B:20-1 Investments of domestic insurers.
17B:20-1. Any domestic insurer may invest its capital, surplus and other funds, or any part thereof, in:

a.Bonds, notes, or other evidences of indebtedness or public stock issued, created, insured or guaranteed by the United States, any territory or possession thereof, this or any other state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Canada, or any of the provinces thereof, or any instrumentality, agency or political subdivision of one or more of the foregoing.

b.Real estate which may be improved or which is unimproved but acquired in accordance with a definite plan for development within not more than five years, and in the improvement, development, operation or leasing thereof; provided, that if the commissioner shall determine that the interest of such insurer's policyholders requires that any specific real estate so acquired be disposed of, then such insurer shall dispose of such real estate within such reasonable time as the commissioner shall direct; and provided further, that the sum of (1) the aggregate amount invested in such real estate (including real estate held pursuant to N.J.S.17B:18-45 of this title) and (2) the aggregate amount invested in capital stock of any subsidiary of the insurer pursuant to N.J.S.17B:20-4, engaged in a business primarily involving the owning, improving, developing, operating or leasing of real estate, shall not exceed 10% of the total admitted assets of such insurer as of December 31 next preceding. Real estate used primarily for agricultural, horticultural, ranching, mining, forestry or recreational purposes shall be deemed improved within the meaning of this subsection b. The term "real estate" as used in this chapter shall include any real property and any interest therein, including, without limitation, any interest on, above or below the surface of the land, any leasehold estate therein, and any such interest held or to be held by the insurer in cotenancy with one or more other persons and any partnership interest held by the insurer in any general or limited partnership engaged in a business primarily involving the owning, improving, developing, operating or leasing of real estate. Income produced by investment in any such leasehold shall be applied in a manner calculated to amortize the amount invested in such leasehold within a period not exceeding eight-tenths of the unexpired term of the leasehold, inclusive of enforceable options, or within 40 years, whichever is the lesser, or where the peculiar nature of the leasehold involved so dictates, within such period and subject to such other reasonable limitations as the commissioner shall by regulation impose. For the purposes of this subsection b., a mortgage loan shall not be deemed to be an investment in real estate, notwithstanding the mortgagor is an institution in which such insurer has an ownership interest as shareholder, partner, or otherwise. The commissioner may promulgate a regulation in connection with investments under this subsection b. which shall, as far as practicable, be consistent with those regulations of the department which treat with securities supported by such interests in real estate.

c.Mortgage loans on unencumbered real estate, located within the United States, any territory or possession thereof, the Commonwealth of Puerto Rico or Canada. The amount of any such loan shall not exceed 80% of the value of the real estate mortgaged unless (1) the loan is also secured by the mortgagor's interest in a lease or leases whose aggregate rentals shall be sufficient, after payment of operating expenses and fixed charges, to repay 90% of the loan with interest thereon during the initial term or terms of such lease or leases and shall be payable directly or indirectly by any governmental units, instrumentalities, agencies or political subdivisions or an institution or institutions which meet the credit standards of the insurer for an unsecured loan to such institution or institutions or (2) the loan is secured by a purchase money mortgage or like security received by the insurer upon the sale or exchange of real estate acquired pursuant to any provision of this title or (3) the excess over such 80% is insured or guaranteed or to be insured or guaranteed by the United States, any territory or possession thereof, this or any other state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Canada or any of the provinces thereof, or any instrumentality, agency or political subdivision of one or more of the foregoing. Any mortgage loan so insured or guaranteed or to be insured or guaranteed shall not be subject to the provisions of any law of this State prescribing or limiting the interest which may be charged or taken upon any such loan.

Any such insurer may hold a participation in any such mortgage loan if (1) such participation is senior and gives the holder substantially the rights of a first mortgagee or (2) the interest of such insurer in the evidence or evidences of indebtedness is of equal priority, to the extent of such interest, with other interests therein.

Any such mortgage loan which exceeds two-thirds of the value of the real estate mortgaged shall provide for such payments of principal, whatever the period of the loan, that at no time during the period of the loan shall the aggregate payments of principal theretofore required to be made under the terms of the loan be less than would have been necessary to reduce the loan to two-thirds of such value by the end of 35 years through payments of interest only for five years and equal payments applicable first to interest and then to principal at the end of each year thereafter. The commissioner may promulgate such supplemental regulations as he deems necessary with regard to particular classes of such investments, taking into consideration the type of security and the ratio of the loan to the value of the real estate mortgaged. No loan may be made on leasehold real estate unless the terms of such loan provide for payments to be made by the borrower on the principal thereof in amounts sufficient to completely repay the loan within a period not exceeding nine-tenths of the term of the leasehold, inclusive of the term or terms which may be provided by any enforceable option or options of extension or of renewal, which is unexpired at the time the loan is made.

Real estate shall not be deemed to be encumbered within the meaning of this subsection c. by reason of the existence of taxes or assessments that are not delinquent, or encumbrances that do not adversely affect the salability of the property to a material extent or as to which the insurer is insured against loss by title insurance, or any prior mortgage or mortgages held by such insurer if the aggregate of the mortgages held shall not exceed the amount hereinbefore set forth, nor when such real estate is subject to lease in whole or in part; provided, that the security created by the mortgage on such real estate is a first lien thereon. Real estate shall not be deemed to be encumbered and the security of the mortgage thereon shall be deemed a first lien within the meaning of this subsection c., notwithstanding the mortgagor is an institution in which such insurer has an ownership interest as shareholder, partner or otherwise.

No such insurer shall, pursuant to this subsection c., invest more than 2% of its total admitted assets as of December 31 next preceding in any mortgage loan secured by any one property, nor shall its total mortgage investments pursuant to this subsection c., exclusive of any mortgage loans secured by a purchase money mortgage or like security received by the insurer upon the sale or exchange of real estate acquired pursuant to any provision of this title or insured or guaranteed or to be insured or guaranteed as hereinbefore provided, exceed 60% of such admitted assets.

d.Tangible personal property, equipment trust obligations or other instruments evidencing an ownership interest or other interest in tangible personal property where there is a right to receive determined portions of rental, purchase or other fixed obligatory payments for the use or purchase of such personal property, provided, that the aggregate of such payments, together with the estimated salvage value of such property at the end of its minimum useful life and the estimated tax benefits to the insurer resulting from ownership of such property, is adequate to return the cost of the investment in such property, and provided further, that the aggregate net investments therein shall not exceed 10% of the total admitted assets of such insurer as of December 31 next preceding; or certificates of receivers of any institution where such purchase is necessary to protect an investment in the securities of such institution theretofore made under authority of this chapter; or the capital stock, beneficial shares or other instruments evidencing an ownership interest, bonds, securities or evidences of indebtedness issued, assumed or guaranteed by any institution created or existing under the laws of the United States, any territory or possession thereof, this or any other state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Canada or any of the provinces thereof; provided, that no purchase of any evidence of indebtedness which is in default as to interest shall be made by such insurer unless such purchase is necessary to protect an investment theretofore made under statutory authority.

The term "institution" as used in this chapter shall include any corporation, joint stock association, business trust, business joint venture, business partnership, savings and loan association, credit union or other mutual savings institution or limited liability company, limited liability partnership or any other similar entity. No purchase shall be made of the stock of any class of any corporation, except a subsidiary of the insurer pursuant to N.J.S.17B:20-4, unless (1) such corporation has paid cash dividends on such class of stock during each of the past five years preceding the time of purchase or (2) such corporation shall have earned during the period of such five years an aggregate sum available for dividends upon such stock which would have been sufficient, after all fixed charges and obligations, to pay dividends upon all shares of such class of stock outstanding during such period averaging 4% per annum computed upon the par value (or in the case of stock having no par value, upon the stated capital in respect thereof) of such stock. In the case of the stock of a corporation resulting from or formed by merger, consolidation, acquisition or otherwise less than five years prior to such purchase, each consecutive year next preceding the effective date of such merger, consolidation or acquisition during which dividends or other distributions of profits shall have been paid by any one or more of its constituent or predecessor institutions shall be deemed a year during which dividends have been paid on such class of stock and the earnings of such constituent or predecessor institutions available for dividends during each of such years may be included as earnings of the existing corporation whose stock is to be purchased for each of such years; provided, however, that nothing herein contained shall prohibit the purchase of stock of any class which is preferred, as to dividends, over any class the purchase of which is not prohibited by this section; and provided further, that no purchase of its own stock shall be made by any insurer except for the purpose of the retirement of such stock or except as specifically permitted by any law of this State applicable by its terms only to insurers.

e.Securities, properties and other investments in foreign countries, in addition to those specified in N.J.S.17B:20-5, which are substantially of the same character as prescribed for authorized investments for funds of the insurer under the preceding subsections of this section, to an amount valued at cost, not exceeding in the aggregate at any one time 20% of the total admitted assets of such insurer as of December 31 next preceding; provided, however, that the amount invested pursuant to this subsection e. in authorized investments, other than qualified foreign investments, shall not exceed in the aggregate, at any one time, 3% of such admitted assets; and provided further that the amount invested in authorized investments in any one foreign country pursuant to this subsection e. shall not exceed in the aggregate, at any one time, 10% of such admitted assets. For the purposes of this subsection e., Canada shall not be deemed to be a foreign country.

The term "qualified foreign investment" as used in this subsection e. shall include any investment in a foreign country where: (1) the issuer or obligor is (a) a jurisdiction which is rated in one of the two highest rating categories by an independent, nationally recognized United States rating agency, (b) any political subdivision or other governmental unit of any such jurisdiction, or any agency or instrumentality of any such jurisdiction, political subdivision or other governmental unit, or (c) an institution which is organized under the laws of any such jurisdiction, or, in the case of investments which are substantially of the same character as prescribed for investments under subsections b. and c. of this section, the real property is located in any such jurisdiction; and (2) if the investment is denominated in any currency other than United States dollars, the investment is effectively hedged, substantially in its entirety, against the United States dollar pursuant to contracts or agreements which are (a) issued by or traded on a securities exchange or board of trade regulated under the laws of the United States or Canada or a province thereof, (b) entered into with a United States banking institution which has assets in excess of $5,000,000,000 and which has obligations outstanding, or has a parent corporation which has obligations outstanding, which are rated in one of the two highest rating categories by an independent, nationally recognized United States rating agency, or with a broker-dealer registered with the Securities and Exchange Commission which has net capital in excess of $250,000,000, or (c) entered into with any other banking institution which has assets in excess of $5,000,000,000 and which has obligations outstanding, or has a parent corporation which has obligations outstanding, which are rated in one of the two highest rating categories by an independent, nationally recognized United States rating agency and which is organized under the laws of a jurisdiction which is rated in one of the two highest rating categories by an independent, nationally recognized United States rating agency.

Any investment qualified pursuant to paragraph (2) of the preceding definition of "qualified foreign investment" shall remain so qualified only at such time or times that the hedging requirements of paragraph (2) are met.

f.Bonds, notes, or other evidences of indebtedness, issued, insured or guaranteed or to be insured or guaranteed by the International Bank for Reconstruction and Development, or by the International Finance Corporation, or by the Inter-American Development Bank, or by the Asian Development Bank, or by the African Development Bank.

g.Collateral loans secured by a pledge of capital stock, beneficial shares or other instruments evidencing an ownership interest, bonds, securities or evidences of indebtedness qualified or permitted for investment under any of the preceding subsections of this section. The amount of any such loan shall not exceed 80% of the market value of the security pledged at the date of the loan.

h.Loans or investments which are not qualified or permitted under any of the preceding subsections of this section or which are not otherwise expressly authorized by law; provided, that the aggregate amount of such loans and investments, valued at cost, shall not exceed at any one time 10% of the total admitted assets of such insurer as of December 31 next preceding.

For the purposes of subsection c. and this subsection h., the portion of a mortgage loan on unencumbered real estate which does not exceed 80% of the value of the real estate mortgaged shall be deemed to be a permitted investment under subsection c. and the remainder of said loan may be deemed to be made under this subsection h. Any investment originally made under this subsection h. which would subsequently, if it were being made, qualify as a permitted investment under another subsection of this section shall thenceforth be deemed to be a permitted investment under such other subsection.

L.1971, c.144; amended 1973, c.372, s.1; 1976, c.74, s.1; 1985, c.309, s.1; 1985, c.485, s.1; 1989, c.267, s.1; 1993, c.253, s.2; 1994, c.20, s.1; 2005, c.193, s.1.



Section 17B:20-2 - Limitation Of Investments.

17B:20-2 Limitation of investments.
17B:20-2. The amount (excluding amounts invested in the common stock of any corporation pursuant to N.J.S.17B:20-3 and N.J.S.17B:20-4) invested by a domestic insurer (a) in the common stock of any one corporation shall not exceed 2% of the total admitted assets of such insurer as of December 31 next preceding, or (b) in the common stock of all corporations valued at cost shall not exceed 15% of such assets except that to the extent that such aggregate investment in common stock exceeds 10% of such assets, further investments shall be subject to regulation by the commissioner under a formula which shall take into consideration the actual mandatory securities valuation reserve, as defined by the Subcommittee on Valuation of Securities of the National Association of Insurance Commissioners, held by a company which is applicable to such common stock in the corresponding annual statement filed with the department. The term "common stock" shall mean any voting stock of any class of a corporation which shall not be limited to a fixed sum or percentage of par value in respect to the rights of the holders thereof to participate in dividends or in the distribution of assets upon the voluntary or involuntary liquidation, dissolution or winding up of the corporation. Neither shall the amount invested in the beneficial shares or other ownership interests (other than common stock), evidences of indebtedness (excluding amounts invested in mortgage loans pursuant to subsection c. of N.J.S.17B:20-1), preferred stock and certificates of receivers of any one institution exceed 5% of such assets of the insurer. Nothing herein contained shall prevent any such insurer from purchasing, or in any other way acquiring the voting stock of, or otherwise investing in certain corporations as hereinafter provided in N.J.S.17B:20-3 and N.J.S.17B:20-4.

The total amount of admitted assets invested in the types of investments authorized by subsections b. and c. of N.J.S.17B:20-1 shall not, in the aggregate, exceed 60% of the domestic insurer's total admitted assets.

All investments made by any such insurer shall be authorized or approved by the board of directors, or by a committee designated by the board of directors and charged with the duty of supervising such investment, or shall be made in conformity with standards or investment objectives approved by such board of directors or such committee.

No such insurer shall jointly or severally enter into any agreement to purchase the unsold amount of securities which are the subject of an offering for sale to the public or otherwise to guarantee the sale of such securities.

Nothing contained in this section shall prevent any such insurer from distributing shares of an investment company within the meaning of the Investment Company Act of 1940 for which such insurer or its subsidiary is the investment manager or investment adviser.

The term "Investment Company Act of 1940" as used in this section shall mean an Act of Congress entitled "Investment Company Act of 1940," 54 Stat. 847 (15 U.S.C. s.80a-1 et seq.) as amended from time to time, or any similar statute enacted in substitution therefor.

L.1971, c.144; amended 1973, c.22, s.10; 1973, c.372, s.2; 1976, c.74, s.2; 1985, c.485, s.2; 1987, c.60, s.1; 1989, c.267, s.2; 2005, c.193, s.2.



Section 17B:20-3 - Incidental Acquisition Of Corporate Stock Or Securities, Construction Of Chapter

17B:20-3. Incidental acquisition of corporate stock or securities, construction of chapter
Nothing contained in this chapter shall be construed to prohibit an insurer from accepting or acquiring corporate stock or evidences of indebtedness or other securities or property:

a. pursuant to a plan of reorganization approved or made effective by order of a court having jurisdiction over the property of a debtor,

b. pursuant to a voluntary plan or agreement of reorganization,

c. as payment on account of an existing indebtedness,

d. as realization of collateral for a loan in default,

e. received in connection with an investment by the insurer otherwise allowable as an investment by this chapter, or

f. through the exercise of rights of conversion, warrants or rights to purchase stock, or pre-emptive rights to subscribe to stock, contained in or attached to a previously existing investment of such insurer.

If any such stock, securities or property so received shall be of a kind or in an amount not otherwise allowable as an investment by this chapter, they shall be disposed of within 5 years from the time of their acquisition, unless the commissioner shall, for good cause shown, allow further time for the disposal thereof and then within the time so allowed.

L.1971, c. 144, s. 17B:20-3.



Section 17B:20-4 - Stock Of Subsidiary Or Alien Corporations

17B:20-4. Stock of subsidiary or alien corporations
17B:20-4. In addition to the authority expressly contained in this chapter and notwithstanding any limitation contained in this title, any domestic insurer may invest in the voting stock of one or more subsidiaries, as provided in this section.

a. As used in this section the following terms shall have the following meanings: (1) "voting stock" as used with reference to any corporation means any shares of capital stock of such corporation having general voting power under ordinary circumstances, when voting (together with one or more other classes, if any) as a class, to elect a majority of the board of directors of such corporation irrespective of whether or not at the time stock of any other class or classes shall have, or might have, voting power by reason of the happening of any contingency, and shall also include voting trust certificates, certificates of deposit, interim receipts and other similar instruments representing such stock and (2) "subsidiary" means a corporation of which a majority of the voting stock is owned or controlled by a domestic insurer, or by one or more subsidiaries of such insurer or by such insurer and one or more subsidiaries of such insurer, except that "subsidiary" shall not include a corporation of which a majority of the voting stock is acquired by the insurer or its subsidiaries pursuant to any other section of this chapter.

b. The business of a subsidiary, whether or not it is organized under the laws of this State, shall be limited to that authorized for a corporation organized under any law of this State, except that "subsidiary" shall not include any bank organized pursuant to the laws of this State and shall not include any national bank maintaining its principal office in this State.

c. (Deleted by amendment, P.L.1989, c.267.)



d. The investments of any such subsidiary engaged exclusively in the ownership and management of assets authorized as investments for the insurer when added, on a basis proportional to the insurer's interest in such subsidiary, to the investments of such insurer (referred to herein as the "controlling insurer") shall not cause the investments of the controlling insurer to exceed any of the limitations applicable to domestic insurers contained in N.J.S.17B:20-1 or N.J.S.17B:20-2 of this chapter except as may be permitted by subsection h. of N.J.S.17B:20-1 or N.J.S.17B:20-3.

e. The investment in such subsidiary shall not tend substantially to lessen competition or tend to create a monopoly.



f. Such subsidiary shall not be used directly or indirectly to promote the private interests of any officer or director of such insurer, except that compensation may be paid by any subsidiary to officers and directors of such insurer for services rendered when such compensation is authorized by the board of directors of such subsidiary and approved by the board of directors of such insurer.

g. The aggregate amount invested by the controlling insurer in the voting stock of all subsidiaries pursuant to this section together with the aggregate amount of all other investments of the controlling insurer in such subsidiaries, valued at cost (less any amount invested by the controlling insurer and such subsidiaries in any subsidiary which is (1) engaged primarily in the life insurance business or (2) engaged exclusively in the ownership and management of assets authorized as investments for the controlling insurer) shall not exceed 8% of the total admitted assets of such insurer as of December 31 next preceding.

h. Within 30 days, or such longer period as may be permitted by the commissioner, after an investment in voting stock of any subsidiary has been made by the controlling insurer or any subsidiary thereof pursuant to this section, the controlling insurer shall file notice of such investment with the commissioner; provided, that after an investment in voting stock has been made pursuant to this section, no notice of further investments in the voting stock or other securities of the same subsidiary shall be required. The commissioner shall have the power to conduct periodic examinations and require reports in connection with the operation of subsidiaries and, if he shall determine either that the interests of policyholders or the public so require or that the investments of any subsidiary do not comply with the requirements of this section, to order that a domestic insurer or any subsidiary thereof dispose of its investment in any subsidiary or that any subsidiary dispose of any noncomplying investments, in each case within a reasonable period of time.

i. Each domestic insurer that has made investments in one or more subsidiaries shall annually, on or before May 1, file a subsidiary information report with the commissioner. The report shall set forth the name of each subsidiary in which such insurer has made an investment, the aggregate amount invested by the controlling insurer in each such subsidiary, valued at cost, and such other information with respect to each such subsidiary as the commissioner may prescribe.

j. The aggregate amount invested by the controlling insurer pursuant to this section in the voting stock of all subsidiaries engaged primarily in the life insurance business, together with the aggregate amount of all other investments of the controlling insurer in such subsidiaries, valued at cost, shall not exceed 5% of the total admitted assets of such insurer as of December 31 next preceding.

L.1971, c.144; amended 1973, c.372, s.3; 1976, c.74, s.3; 1980, c.88; 1987, c.60,s.2; 1989,c.267,s.3.



Section 17B:20-5 - Securities Of Foreign Country Or Property Therein

17B:20-5. Securities of foreign country or property therein
Any domestic insurer lawfully doing business, directly or through any subsidiary, in any foreign country other than Canada, may also invest its funds, or permit such subsidiary to invest its funds, to an amount not exceeding 150% of the reserves and other obligations under outstanding policies of insurance issued or delivered in such foreign country by the insurer or such subsidiary, in securities properties and other investments in such foreign country substantially of the same character as that prescribed for authorized investments for the funds of the insurer under the laws of this State.

L.1971, c. 144, s. 17B:20-5. Amended by L.1973, c. 372, s. 4.



Section 17B:20-6 - Reasonable And Temporary Additional Restrictions

17B:20-6. Reasonable and temporary additional restrictions
Notwithstanding any of the provisions of this chapter, if it shall appear to the commissioner that by reason of investment conditions generally or the financial condition or investment portfolio content of any particular insurer or insurers (giving due regard to policyholders' protection afforded by its capital, surplus and reserves), the safety of the public or policyholders so warrants, he may, upon written notice, impose reasonable and temporary additional restrictions upon the type, class or permissible extent of investments which may be made by any domestic insurer or insurers subject to this chapter. Any insurer or insurers affected shall be entitled, upon application, to a departmental hearing for the purpose of determining whether such restriction should be modified or withdrawn.

L.1971, c. 144, s. 17B:20-6.



Section 17B:20-7 - Securities Of Domestic Insurers

17B:20-7. Securities of domestic insurers
17B:20-7. All securities of domestic insurers shall be held for safekeeping within the geographical limits of this State, except:

a. Securities deposited with public officials of other states, the District of Columbia, the United States Government, any territory or possession thereof, the Commonwealth of Puerto Rico, and foreign countries, to the extent required by the laws of the jurisdiction as a condition for authority to transact business;

b. Securities required as collateral for loans or as security for the performance of contracts;

c. Mortgages and evidences of indebtedness secured thereby, which are held for safekeeping in one or more offices operated by and under the direct control of an officer of the company;

d. Stock and other securities representing stock or convertible into stock, and options, warrants or rights to acquire stock;

e. Debt securities with a maturity of less than one year;

f. Securities issued or guaranteed by the United States or any department or agency or instrumentality thereof; and

g. As long as there are held for safekeeping within the geographical limits of this State securities having a value of not less than $50,000,000.00, any other debt securities which are publicly traded.

This section shall not limit or prohibit: (1) the deposit of securities under transactions as provided in N.J.S.17B:20-3, or (2) the transmission of securities outside the State for the purpose of securing or recording title to the securities or to property, or for the purpose of the sale, exchange or alteration of the provisions of the securities, or for the collection of any payment due thereon, or (3) the holding of securities in the names of nominees authorized by the board of directors of such insurer, or by a committee of the board which is charged with the duty of supervising investments, or (4) the lending of securities to any institution upon adequate collateral security, or (5) the holding outside of the State, in The Depository Trust Company or any other depository institution approved by the Commissioner of Insurance, of securities which comprise all or part of a custodial account for which the fiduciary is a qualified bank pursuant to section 28 of P.L.1948, c.67 (C.17:9A-28) or is an association authorized to exercise fiduciary powers pursuant to subsection (19) of section 48 of P.L.1963, c.144 (C.17:12B-48).

L.1971, c.144; amended 1973,c.372,s.5; 1976,c.74,s.4; 1983,c.279,s.2; 1995,c.182,s.2.



Section 17B:20-8 - Valuation Of Securities; Violations; Penalties

17B:20-8. Valuation of securities; violations; penalties
17B:20-8. Except as otherwise required by the commissioner, securities held by insurers authorized to do business in this State shall be valued in accordance with the published valuation standards of the Securities Valuation Office of the National Association of Insurance Commissioners. Every insurer licensed to transact business in this State shall comply with the filing and valuation requirements of the Securities Valuation Office of the National Association of Insurance Commissioners or requirements established by the commissioner, as applicable, with respect to the valuation of securities. Any insurer that fails to comply with the provisions of this section shall be subject to a penalty of not less than $1,000 nor more than $5,000 for a first violation, and not less than $2,000 nor more than $10,000 for each subsequent violation.

L.1971, c.144; amended 1993,c.242,s.1.



Section 17B:21-1 - Annual Statement; Forms

17B:21-1. Annual statement; forms
17B:21-1. a. Every insurer transacting business in this State shall annually, on or before March 1, file with the commissioner a statement subscribed and sworn to by its president or the chairman of the board if he is the chief executive officer and secretary, or, in their absence, by two of its officers and by a qualified actuary, showing the financial condition at the close of business on December 31 of the year last preceding, and its business for that year in the format adopted by the National Association of Insurance Commissioners and in use at the time the statement is due. The annual statement shall be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners, and all applicable provisions of law. Additionally, every insurer shall file quarterly statements in the format adopted by the National Association of Insurance Commissioners covering the periods ending on March 31, June 30 and September 30, which shall be filed within 45 days after each such date. Quarterly statements shall be confidential and shall not be subject to public inspection or copying pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.). All statements shall be submitted in the form and contain any additional matters the commissioner prescribes.

b. The commissioner may also address any inquiries to the insurer or its officers in relation to its condition or affairs, or any matter connected with its transactions, and the officers of the insurer shall promptly reply in writing to all such inquiries. The commissioner may, for good cause, extend the time within which the statement or any part thereof may be filed. The annual and quarterly statements of an alien insurer shall embrace only its business and condition in the United States, and shall be subscribed and sworn to by its resident manager or principal representative in charge of its United States business.

c. If an insurer domiciled in this State makes a request in writing no more than 60 days prior to December 1, the commissioner shall annually, in the month of December, furnish to such insurer one or more blanks in the form of the statement adopted by the National Association of Insurance Commissioners and in use at the time furnished.

d. Insurers issuing both participating and nonparticipating policies shall make such separate statement of profits and losses, margins and expenses, with reference to each of such kinds of business, and showing the manner in which any general outlays of the insurer have been apportioned to each of such kinds of business, as may be required by the commissioner.

e. The commissioner shall have power to make from time to time such modifications and additions in such form and the matters contained therein as he may deem desirable or necessary to ascertain the condition and affairs of the insurer.

L.1971, c.144; amended 1993,c.242,s.2.



Section 17B:21-2 - Penalty For Not Filing Annual Statement; Penalty For Other Violations

17B:21-2. Penalty for not filing annual statement; penalty for other violations
Any insurer neglecting to make and file its annual statement in the form and within the time provided by section 17B:21-1 of this Code shall forfeit $100.00 for each day's neglect, and, in addition thereto, pursuant to the provisions of the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder, the commissioner may revoke or suspend its authority to do business in this State.

The penalty for each violation of this chapter, other than the failure of a company to file an annual statement, shall be a penalty not exceeding $1,000.00 for the first offense and not exceeding $2,000.00 for each succeeding offense.

Said penalties shall be enforced and collected by the commissioner in the name of the State in a summary proceeding in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). A warrant may issue in lieu of a summons.

L.1971, c. 144, s. 17B:21-2.



Section 17B:21-7 - Fees

17B:21-7. Fees
a. On filing any certificate, executed by an insurer of this State, in the department, there shall be paid to the commissioner, for the use of the State, fees as follows:

(1) Certificate of incorporation, for each thousand dollars ($1,000.00) of the total amount of the capital stock authorized, but in no case less than twenty-five dollars ($25.00), twenty cents ($0.20).

(2) Increase of capital stock, for each thousand dollars ($1,000.00) of the total increase authorized, but in no case less than twenty dollars ($20.00), twenty cents ($0.20).

(3) Consolidation and merger of insurers, $20.00.

(4) Extension of corporate existence, the same as required by this section for the original certificate of incorporation.

(5) Dissolution of insurer, change of name, change of nature of business, or for amended certificates of incorporation (other than those authorizing increase of capital stock), decrease of capital stock, increase or decrease of par value of shares, $20.00.

(6) In all cases where several amendments are contained in one certificate, for each amendment, $20.00.

(7) All certificates not hereby provided for, $5.00.

b. The commissioner shall also charge and collect for his services under this subtitle, in addition to any other fees and charges due and payable into the State treasury for any of his official acts or services, and pay into the State treasury the following fees:

(1) Filing the certified copy of the charter, deed of settlement or certificate of organization of an insurer of another State or foreign country, $20.00.

(2) Filing the statement of any such insurer on admission, $20.00.

(3) Filing each annual statement of each insurer, $20.00.

(4) Each certificate of authority to an agent of an insurer, $5.00.

(5) Computing the value of policies of insurers, $0.30 per $1,000.00 of value so computed for the first $1,000,000.00 of the value, $0.10 per thousand for the next $9,000,000.00, $0.05 per thousand for the next $240,000,000.00, $0.02 per thousand for the next $250,000,000.00 and $0.01 per thousand for that part of the value so computed in excess of $500,000,000.00, except that, until the time the fee so computed exceeds the fee paid for the 1930 valuation, the latter amount shall be paid instead.

(6) Each certificate of valuation of the policies, $1.00.

(7) Each certificate of the condition or qualification of an insurer, $1.00.

(8) Each service of lawful process upon the commissioner as attorney, $10.00.

(9) Each copy of any paper filed in the department, for each sheet or folio of 100 words, $0.20.

(10) Certifying the same, $1.00.

(11) For services in connection with deposits of securities by domestic insurers, the depositing insurer shall pay to the commissioner an annual fee of $15.00 on January 1 of each year and on each substitution of securities and clipping and forwarding of interest coupon an additional fee of $25.00.

L.1971, c. 144, s. 17B:21-7.



Section 17B:23-1 - Translation Of Business By Foreign And Alien Insurers

17B:23-1. Translation of business by foreign and alien insurers
17B:23-1. Any foreign insurer which by its charter or by the laws of the state in which it was incorporated, or any alien insurer which under the laws of the country or other jurisdiction in which it is organized, is authorized to write life insurance, annuities or health insurance or a combination thereof, may, if it meets the financial requirements of a similar domestic insurer set forth in sections 2 through 4 of P.L.1993, c.235 (C.17B:18-68 through C.17B:18-70), be admitted or continue to transact such authorized business in this State; provided that if an insurer is otherwise qualified therefor, the commissioner shall continue to so authorize any insurer which immediately prior to the effective date of this Code was lawfully authorized to write in this state a kind or kinds of insurance in addition to life insurance, annuities and health insurance.

L.1971, c.144; amended 1993,c.235,s.7.



Section 17B:23-2 - Prerequisites To Admission

17B:23-2. Prerequisites to admission
No foreign or alien insurer shall be admitted until it:

a. Files with the commissioner a certified copy of its charter or certificate of authority, and a statement of its financial condition and business, in the form and detail the commissioner requires, signed and sworn to by its president and secretary or other proper officer;

b. Satisfies the commissioner that it is fully and legally organized under the laws of its State or country to do the business it proposes to transact; that its condition or methods of operation are not such as would render its operation hazardous to the public or its policyholders in this State; and that it meets the financial requirements specified in section 17B:23-1;

c. Constitutes, by a duly executed instrument filed in the department, the commissioner and his successor in office its true and lawful attorney, upon whom all original process in any action or legal proceeding against it may be served, and therein agrees that any original process against it which may be served upon the commissioner shall be of the same force and validity as if served on the company, and that the authority thereof shall continue in force irrevocable so long as any liability of the company remains outstanding in this State. The insurer shall file a designation of the person to whom process against it served upon the commissioner is to be forwarded. The insurer may change such designation by a new filing;

d. Obtains from the commissioner a certificate that it has complied with all the requirements of this code applicable to it and is authorized to transact business in this State. This certificate shall expire on May 1 of the following year, and shall be renewed each year before May 1; provided, that the commissioner may refuse to issue or renew any such certificate of authority if, in his judgment, such refusal will best protect the interests of the people of this State or if the company fails to comply substantially with any requirement or limitation of this code applicable to it or any rule or regulation promulgated by the commissioner thereunder which in the judgment of the commissioner is reasonably necessary to protect the interests of the people of this State, but the commissioner may not refuse to renew any such certificate except after notice and hearing pursuant to the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder and provided, that all such certificates outstanding and in force at the date of the passage of this code shall continue in full force and effect until May 1 next following the approval of this code, unless sooner revoked by the commissioner; and provided, further, that no such certificate shall be issued by the commissioner if, in the judgment of the commissioner, the name of such company shall so closely resemble the name of any existing company authorized to transact business in this State as to be likely to mislead the public.

L.1971, c. 144, s. 17B:23-2.



Section 17B:23-3 - Deposit By Alien Insurers

17B:23-3. Deposit by alien insurers
No alien insurer shall be admitted until, in addition to complying with the foregoing conditions, it has made a deposit or deposits with the insurance commissioner or other officer of a State or States of the United States, designated by the laws of such State or States to hold the same, of a total amount not less than $200,000.00, nor less than the capital required of a stock company of this State transacting the same kinds of business. The deposit or deposits must be in exclusive trust for the benefit and security of all the policyholders of the company in the United States, and shall be deemed for all purposes of this code the capital of the company making it.

L.1971, c. 144, s. 17B:23-3.



Section 17B:23-4 - Revocation Of Authority To Do Business

17B:23-4. Revocation of authority to do business
The authority of a foreign or alien insurer may be revoked, after notice and hearing, pursuant to the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder if it fails to comply with any provision of law obligatory upon it, or for any reason for which the commissioner may refuse to issue or renew its certificate of authority under section 17B:23-2 of this chapter, or when in the opinion of the commissioner its condition is unsound.

L.1971, c. 144, s. 17B:23-4.

17B:23-5 Retaliatory provision.

17B:23-5. a. When by or pursuant to the laws of any other state or a province of Canada any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other obligations, prohibitions or restrictions are or would be imposed upon New Jersey insurers, or upon the agents or representatives of such insurers, which are in excess of such taxes, licenses and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers of such other state or province under the statutes of this State, so long as such laws of such other state or province continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties or deposit requirements or other obligations, prohibitions, or restrictions of whatever kind shall be imposed by the commissioner upon the insurers or upon the agents or representatives of such insurers, of such other state or province doing business in New Jersey. Any tax, license or other fee or other obligation imposed by any city, county, or other political subdivision or agency of such other state or province on New Jersey insurers or their agents or representatives shall be deemed to be imposed by such state or province within the meaning of this section and the commissioner may compute the burden of any such taxes on an aggregate basis as an addition to the rate of tax payable by similar New Jersey insurers in such state or province. The addition to the rate of tax payable by similar New Jersey insurers shall be determined by dividing (1) the aggregate of the tax obligations paid to such city, county or other political subdivisions of such state or province by such New Jersey insurers, by (2) the aggregate of the taxable premiums of such insurers under the premium taxing statute of such state or province. The commissioner may issue regulations to carry out the purpose of this section that may include identification of any specific obligation imposed by any other state or province, in order to ensure the ability of this State to calculate and collect all appropriate fees.

b.This section shall not apply to personal income taxes, nor as to ad valorem taxes on real or personal property nor as to special purpose obligations or assessments imposed in connection with particular kinds of insurance; except that deductions, from premium taxes otherwise payable, allowed on account of real estate or personal property taxes shall be taken into consideration by the commissioner in determining the propriety and extent of retaliatory action under this section.

c.For the purposes of this section the domicile of an alien insurer, other than insurers formed under the laws of Canada or a province thereof, shall be that state designated by the insurer in writing filed with the commissioner at time of admission to this State or within 6 months after the effective date of this code, whichever date is the later, and may be any one of the following states:

(1)That in which the insurer was first authorized to transact insurance;

(2)That in which is located the insurer's principal place of business in the United States;

(3)That in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States;

If the insurer makes no such designation its domicile shall be deemed to be that state in which is located its principal place of business in the United States. In the case of an insurer formed under the laws of Canada or a province thereof, its domicile shall be deemed to be that province in which its head office is situated.

L.1971, c.144; amended 2003, c.117, s.15.



Section 17B:23-5 - Retaliatory Provision.

17B:23-5 Retaliatory provision.

17B:23-5. a. When by or pursuant to the laws of any other state or a province of Canada any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other obligations, prohibitions or restrictions are or would be imposed upon New Jersey insurers, or upon the agents or representatives of such insurers, which are in excess of such taxes, licenses and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers of such other state or province under the statutes of this State, so long as such laws of such other state or province continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties or deposit requirements or other obligations, prohibitions, or restrictions of whatever kind shall be imposed by the commissioner upon the insurers or upon the agents or representatives of such insurers, of such other state or province doing business in New Jersey. Any tax, license or other fee or other obligation imposed by any city, county, or other political subdivision or agency of such other state or province on New Jersey insurers or their agents or representatives shall be deemed to be imposed by such state or province within the meaning of this section and the commissioner may compute the burden of any such taxes on an aggregate basis as an addition to the rate of tax payable by similar New Jersey insurers in such state or province. The addition to the rate of tax payable by similar New Jersey insurers shall be determined by dividing (1) the aggregate of the tax obligations paid to such city, county or other political subdivisions of such state or province by such New Jersey insurers, by (2) the aggregate of the taxable premiums of such insurers under the premium taxing statute of such state or province. The commissioner may issue regulations to carry out the purpose of this section that may include identification of any specific obligation imposed by any other state or province, in order to ensure the ability of this State to calculate and collect all appropriate fees.

b.This section shall not apply to personal income taxes, nor as to ad valorem taxes on real or personal property nor as to special purpose obligations or assessments imposed in connection with particular kinds of insurance; except that deductions, from premium taxes otherwise payable, allowed on account of real estate or personal property taxes shall be taken into consideration by the commissioner in determining the propriety and extent of retaliatory action under this section.

c.For the purposes of this section the domicile of an alien insurer, other than insurers formed under the laws of Canada or a province thereof, shall be that state designated by the insurer in writing filed with the commissioner at time of admission to this State or within 6 months after the effective date of this code, whichever date is the later, and may be any one of the following states:

(1)That in which the insurer was first authorized to transact insurance;

(2)That in which is located the insurer's principal place of business in the United States;

(3)That in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States;

If the insurer makes no such designation its domicile shall be deemed to be that state in which is located its principal place of business in the United States. In the case of an insurer formed under the laws of Canada or a province thereof, its domicile shall be deemed to be that province in which its head office is situated.

L.1971, c.144; amended 2003, c.117, s.15.



Section 17B:23-6 - Purpose

17B:23-6. Purpose
Sections 17B:23-6 through 17B:23-11 are deemed and declared to be remedial legislation for the protection of the health and welfare of persons resident in this State by subjecting nonadmitted insurers which solicit, insure, or cause to be solicited such resident persons to the laws which govern all foreign insurers which do business in the State of New Jersey. These provisions shall be literally construed to effectuate its purpose and intent.

L.1971, c. 144, s. 17B:23-6. Amended by L.1973, c. 22, s. 12, eff. Feb. 8, 1973.



Section 17B:23-7 - Definitions

17B:23-7. Definitions
Whenever used or referred to in sections 17B:23-6 to 17B:23-11 the term "commissioner" shall mean the Commissioner of Insurance.

L.1971, c. 144, s. 17B:23-7. Amended by L.1973, c. 22, s. 13, eff. Feb. 8, 1973.



Section 17B:23-8 - Conditions Precedent To Doing Business In State

17B:23-8. Conditions precedent to doing business in State
No insurer organized or existing under the law of another State, or of a foreign country, or any employee, agent or other representative thereof including, without limitation, promotional media, shall by mail or otherwise, transact in any manner, directly or indirectly, the business of insurance within this State unless and until:

a. Admitted to transact the business of insurance pursuant to the provisions of this chapter; or

b. Specifically permitted by any other law of this State to transact the business of insurance within this State.

L.1971, c. 144, s. 17B:23-8.



Section 17B:23-9 - Actions Deemed Doing Business In The State

17B:23-9. Actions deemed doing business in the State
Without limiting the generality of the foregoing, an insurer which performs, causes or suffers to be performed within this State any of the following acts with reference to persons located or resident in the State of New Jersey, by mail or otherwise, directly or indirectly, shall be deemed to be transacting the business of insurance within this State:

a. The solicitation of or advertising for any contract of insurance of any kind, including annuities involving life contingencies;

b. The negotiation or effectuation of any contract of insurance of any kind, including annuities involving life contingencies;

c. The signature, delivery or transmittal of any contract of insurance of any kind, including annuities involving life contingencies, or any application therefor;

d. The transmittal or receipt of any premium, commission, fee or other payment for any contract of insurance of any kind including annuities involving life contingencies;

e. The maintenance or operation of any office for the transaction of the business of insurance;

f. The offering for sale, sale, promotion of, or issuance of any contract of insurance of any kind, including annuities involving life contingencies; or

g. Any other acts normally incident to the transaction of the business of insurance.

L.1971, c. 144, s. 17B:23-9.



Section 17B:23-10 - Enforcement

17B:23-10. Enforcement
Whenever it shall appear to the commissioner that any insurer, or any employee, agent, promotional medium, or other representative thereof, has violated, is violating, or is about to violate the provisions of this act, the Attorney General, upon the request of the commissioner, shall institute a civil action in the Superior Court for injunctive relief and for such other relief as may be appropriate under the circumstances. Process in such action may be served in accordance with the provisions of chapter 33 of this Title or as provided in the laws of this State and the rules of the Superior Court. Such action may proceed in a summary manner or otherwise. Nothing contained in this section shall limit or abridge the right to serve any process, notice or demand upon any person or insurer in any other manner now or hereafter deemed lawful.

L.1971, c. 144, s. 17B:23-10.



Section 17B:23-11 - Excluded Actions

17B:23-11. Excluded actions
The provisions of this act shall not be construed to apply to:

a. The investigation, settlement or litigation of claims under any policy of insurance of any kind lawful when written in this State, or the liquidation of the assets and liabilities of an insurer (other than the collection of new premiums) resulting from the operations of an insurer within this State which were lawful when conducted;

b. Transactions involving any policy of insurance of any kind, which occur subsequent to the issuance thereof, provided, however, such policy of insurance does not cover a subject of insurance resident in this State, or located in this State, or expressly requiring the performance in this State at the time of issuance; and provided further, that such policy was lawfully solicited, written and delivered outside this State, at the time of issue;

c. The continuation and servicing of life insurance or accident or health insurance policies or annuity contracts remaining in force as to residents of this State when the insurer has withdrawn from this State and is not collecting new premiums within or from this State;

d. The lawful transaction of contracts of reinsurance by insurers;

e. Transactions involving group life insurance, group or blanket accident and health insurance, and group annuities where the master policy for such groups was lawfully issued and delivered in a State in which the insurer is duly admitted, and such policy conforms to the laws of the State in which it is delivered.

f. Any life insurance company organized and operated without profit to any private shareholder or individual and exclusively for the purpose of aiding educational or scientific institutions organized and operated without profit to any private shareholder or individual, which issues to residents of this State directly from its home office without agents, representatives or other field operations in this State, contracts of insurance and annuity contracts only to or for the benefit of such institutions and to individuals engaged in the service of such institutions; nor shall this subsection apply to any life, accident and health or annuity contracts issued by such life insurance company, provided that any such life insurance company shall: (1) furnish to the commissioner a copy of any policy or contract form issued to residents of this State; (2) furnish to the commissioner a copy of its annual statement prepared pursuant to the laws of the State of domicile of such life insurance company, as well as such other reports, documents and financial material as may be requested by the commissioner; and (3) designate the commissioner as its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against such life insurance company arising under any contract of insurance or annuity contract it has issued to, or which is held by, a resident of this State, and process so served against such life insurance company shall have the same force and validity as if served upon said life insurance company; and provided further that the commissioner may, if in his judgment the interest of the public so requires, promulgate regulations affecting the contracts, investments, or other aspects of the operations of companies covered by this subparagraph f., which shall be not more restrictive than the laws and regulations applicable to admitted life insurance companies.

L.1971, c. 144, s. 17B:23-11.



Section 17B:24-1.1 - Insurable Interests

17B:24-1.1. Insurable interests
1. a. For the purpose of life insurance, health insurance or annuities:

(1) An individual has an insurable interest in his own life, health and bodily safety.

(2) An individual has an insurable interest in the life, health and bodily safety of another individual if he has an expectation of pecuniary advantage through the continued life, health and bodily safety of that individual and consequent loss by reason of his death or disability.

(3) An individual has an insurable interest in the life, health and bodily safety of another individual to whom he is closely related by blood or by law and in whom he has a substantial interest engendered by love and affection. An individual liable for the support of a child or former wife or husband may procure a policy of insurance on that child or former wife or husband.

(4) A corporation has an insurable interest: (a) in the life or physical or mental ability of any of its directors, officers, or employees, or the directors, officers, or employees of any of its subsidiaries or any other person whose death or physical or mental disability might cause financial loss to the corporation; (b) pursuant to any contractual arrangement with any shareholder concerning the reacquisition of shares owned by him at the time of his death or disability, in the life or physical or mental ability of that shareholder for the purpose of carrying out that contractual arrangement; (c) pursuant to any contract obligating the corporation as part of compensation arrangements, in the life of the individual for whom compensation is to be provided; or (d) pursuant to a contract obligating the corporation as guarantor or surety, in the life of the principal obligor. The trustee of a trust established and fully funded by a corporation providing solely life, health, disability, retirement, or similar benefits to employees of the corporation or its affiliates and acting in a fiduciary capacity with respect to those employees, retired employees, or their dependents or beneficiaries, has an insurable interest in the lives of employees for whom such benefits are to be provided.

(5) A nonprofit or charitable entity qualified pursuant to section 501 (c) (3) of the Internal Revenue Code of 1986 (26 U.S.C. s.501(c)(3)), or a government entity has an insurable interest in the life or physical or mental ability of its directors, officers, employees, supporters or their designees or others to whom it may look for counsel, guidance, fundraising or assistance in the execution of its legally established purpose, who either: (a) join with the entity in signing the application for insurance, which application names the entity as the owner and irrevocable beneficiary of the policy; or (b) after having been listed as owner, subsequently transfer ownership of the insurance to the entity and name the entity as the irrevocable beneficiary of the policy. The trustee of a trust established and fully funded by a nonprofit or charitable entity qualified pursuant to section 501 (c) (3) of the Internal Revenue Code of 1986 (26 U.S.C. s.501(c)(3)), or a government entity providing solely life, health, disability, retirement, or similar benefits to employees of the entity or its affiliates and acting in a fiduciary capacity with respect to those employees, retired employees, or their dependents or beneficiaries, has an insurable interest in the lives of employees for whom such benefits are to be provided.

b. No person shall procure or cause to be procured any insurance contract upon the life, health or bodily safety of another individual unless the benefits under that contract are payable to the individual insured or his personal representative, or to a person having, at the time when that contract was made, an insurable interest in the individual insured.

c. If the beneficiary, assignee, or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disablement, or injury of the individual insured, the individual insured, or his executor or administrator, as the case may be, may maintain an action to recover those benefits from the person so receiving them.

d. An insurer shall be entitled to rely upon all statements, declarations and representations made by an applicant for insurance relating to the insurable interest of the applicant in the insured and no insurer shall incur legal liability, except as set forth in the policy, by virtue of any untrue statements, declarations or representations so relied upon in good faith by the insurer.

e. This section shall not apply to group life insurance, group health insurance, blanket insurance or group annuities.

L.1991,c.369,s.1; amended 1992,c.190.



Section 17B:24-2 - Minors

17B:24-2. Minors
a. Any minor not less than 15 years of age may, notwithstanding such minority, contract for annuities or for insurance, or affirm by novation or otherwise pre-existing contracts for annuities or insurance, upon his own life, body or health, or upon the life, body or health of another person in whom the minor has an insurable interest.

b. Any minor not less than 15 years of age may, notwithstanding such minority, acquire ownership of and exercise every right, privilege and power with respect to or under any contract of annuity or insurance upon the life, body or health of such minor or of another person, whether or not such contract was applied for by such minor.

A minor shall be deemed competent to receive and give full acquittance for any payment made by any insurer under the provisions and options of, or under a settlement agreement arising from, any contract of annuity or insurance in which a minor has acquired any interest, or is a beneficiary as follows:

(1) As to a minor not less than 15 years of age--a payment or payments in aggregate not exceeding $2,000.00 in any 1 calendar year, or,

(2) As to a minor not less than 18 years of age--a payment or payments in aggregate not exceeding $5,000.00 in any 1 calendar year;

provided that prior to any such payment to a minor the insurer has not received at its home office written notice of the appointment of a duly qualified guardian of the property of the minor. A minor shall not be deemed competent to alienate the right to or to anticipate or commute such payment. A minor shall not by reason of his minority, be entitled to rescind, avoid or repudiate such a contract or any exercise of a right, privilege or power, or acquittance given, thereunder; except that a minor not otherwise emancipated shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any such annuity or insurance contract.

c. The provisions of this section shall not be deemed as requiring any insurance company making such payment to determine whether any other insurance company may be effecting a similar payment to the same minor.

L.1971, c. 144, s. 17B:24-2.



Section 17B:24-3 - Application As Evidence

17B:24-3. Application as evidence
a. No application for any life or health insurance policy or annuity contract shall be admissible in evidence in any action relative to such policy or contract, unless a copy of the application was attached to or endorsed upon the policy or contract when issued.

b. If any life or health insurance policy or annuity contract delivered in this State is reinstated or renewed, and the insured or the beneficiary or assignee of the policy or contract makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within 30 days after receipt of such request at its home office, deliver or mail to the person making such request a copy of such application reproduced by any legible means. In the case of such a request from a beneficiary or assignee, the time within which the insurer is required to furnish a copy of such application shall not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's or assignee's interest in the policy or contract.

c. No alteration on any written application for any such policy or contract shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

d. The falsity of any statement in the application for any policy or contract covered by this section may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.

e. This section shall not apply to group life insurance, group health insurance, or blanket insurance policies or to group annuity contracts.

L.1971, c. 144, s. 17B:24-3.



Section 17B:24-4 - Assignments

17B:24-4. Assignments
a. Nothing in this Title shall prohibit any person insured under an insurance policy or annuity contract, other than group, from assigning or not assigning, as provided by its terms. Subject to its terms relating to assignability, any life or health insurance policy or annuity contract, other than group, whether heretofore or hereafter issued, under the terms of which the beneficiary may be changed upon the sole request of the insured or owner, if other than the insured, may be assigned either by pledge or transfer of title, by an assignment executed by the insured or such owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the insurance policy or annuity contract, other than group, in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge.

b. Nothing in this title shall prohibit any person insured under a group insurance contract, pursuant to an arrangement among the insured, the group policyholder and the insurer, from making to any person an assignment of the rights and benefits conferred on him by any provision of such contract or by law including specifically but not by way of limitation the right to have issued to him an individual policy as set forth in section 17B:27-19 and section 17B:27-20, the right to name a beneficiary and the right to receive any proceeds of the policy payable during the lifetime of the insured. Any such assignment, whether made before or after the effective date of this law, shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

L.1971, c. 144, s. 17B:24-4.



Section 17B:24-5 - Payment Discharges Insurer

17B:24-5. Payment discharges insurer
Whenever the proceeds of or payments under a life or health insurance policy or annuity contract heretofore or hereafter issued become payable in accordance with the terms of such policy or contract, or the exercise of any right or privilege thereunder, payment thereof by the insurer in accordance therewith or in accordance with any written assignment thereof shall fully discharge the insurer from all claims under the policy or contract.

L.1971, c. 144, s. 17B:24-5.



Section 17B:24-6 - Exemption Of Proceeds--life Insurance

17B:24-6. Exemption of proceeds--life insurance
a. If a policy of insurance, whether heretofore or hereafter issued, is affected by any person on his own life, or on another life, in favor of a person other than himself, or, except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to any such person, then the lawful beneficiary, assignee or payee of such policy, shall be entitled to its proceeds and avails against the creditors and representatives of the insured and of the person effecting the same, whether or not the right to change the beneficiary is reserved or permitted, or the policy is made payable to the person whose life is insured or to the executors or administrators of such person if the beneficiary shall predecease such person.

Except however the foregoing shall not be applicable if the lawful beneficiary, assignee or payee of such policy is any of the following:

(1) The insured,

(2) The person so effecting such insurance, or

(3) The executors or administrators of such insured or the person so effecting such insurance.

b. Such proceeds and avails shall be exempt from any liability for any debt of the beneficiary existing at the time the proceeds and avails become available for his use; provided that, subject to the statute of limitations, the amount of any premiums for such insurance paid with intent to defraud creditors, with interest thereon, shall inure to their benefit from the proceeds of the policy; but the insurer issuing the policy shall be discharged of all liability thereon by payment of its proceeds in accordance with its terms, unless, before such payment, the insurer shall have received written notice at its home office, by or in behalf of a creditor, of a claim to recover for transfer made or premiums paid with intent to defraud creditors setting forth such facts as will enable the insurer to ascertain the particular policy.

c. For the purposes of subsections a. and b. above, a policy shall also be deemed to be payable to a person other than the insured if and to the extent that a facility-of-payment clause or similar clause in the policy permits the insurer to discharge its obligation after the death of the individual insured by paying the death benefits to a person as permitted by such clause.

L.1971, c. 144, s. 17B:24-6.



Section 17B:24-7 - Exemption Of Proceeds--annuity Contracts

17B:24-7. Exemption of proceeds--annuity contracts
a. The benefits, rights, privileges, powers and options which under any annuity contract heretofore or hereafter issued are due or prospectively due the annuitant, shall not be subject to execution, garnishment, attachment, sequestration or other legal process nor shall the annuitant be compelled to exercise any such rights, privileges, powers, or options, nor shall creditors be allowed to interfere with or terminate the contract, except:

(1) As to amounts paid, with intent to defraud creditors, for or as consideration for any such annuity, with interest thereon, and of which the creditor has given the insurer written notice at its home office prior to the making of the payments to the annuitant out of which the creditor seeks to recover. Any such notice shall set forth such facts as will enable the insurer to ascertain the particular annuity contract.

(2) The total exemption of benefits presently due and payable to any annuitant periodically or at stated times under all annuity contracts under which he is an annuitant, shall not at any time exceed $500.00 per month for the length of time represented by such installments, and such periodic payments in excess of $500.00 per month shall be subject to garnishee execution to the same extent as are wages and salaries.

(3) If the total benefits presently due and payable to any annuitant under all annuity contracts under which he is an annuitant, shall at any time exceed payment at the rate of $500.00 per month, then the court may order such annuitant to pay to a judgment creditor or apply on the judgment, in installments, such portion of such excess benefits as to the court may appear just and proper, after due regard for the reasonable requirements of the judgment debtor and his family, if dependent upon him as well as any prior court orders.

b. If the contract so provides, the benefits, rights, privileges, powers or options accruing under such contract to a beneficiary or assignee shall not be transferable nor subject to commutation, and if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained herein for the annuitant, shall apply with respect to such beneficiary or assignee.

L.1971, c. 144, s. 17B:24-7.



Section 17B:24-8 - Exemption Of Proceeds--health Insurance And Disability Provisions

17B:24-8. Exemption of proceeds--health insurance and disability provisions
Except as may otherwise be expressly provided by the policy or contract, the proceeds or avails of all policies of health insurance and of provisions providing benefits on account of the insured's dismemberment, loss of sight or disability which are supplemental to life insurance policies or annuity contracts, heretofore or hereafter effected, shall be exempt from all liability for any debt of the insured, and from any debt of the beneficiary existing at the time the proceeds are made available for his use. Nothing herein contained shall apply to any income disability benefit in any action to recover for necessaries contracted for after the commencement of the disability covered by the disability clause or contract allowing such income benefit.

L.1971, c. 144, s. 17B:24-8.



Section 17B:24-9 - Exemption Of Proceeds--group Insurance

17B:24-9. Exemption of proceeds--group insurance
a. A policy of group life insurance or group health insurance or the proceeds thereof payable to the individual insured or to the beneficiary thereunder, shall not be liable, either before or after payment, to be applied by any legal or equitable process to pay any debt or liability of such insured individual or his beneficiary or of any other person having a right under the policy. The proceeds thereof, when not made payable to a named beneficiary or to a third person pursuant to a facility-of-payment clause, shall not constitute a part of the estate of the individual insured for the payment of his debts. Nothing herein contained shall apply to any income disability benefit in any action to recover for necessaries contracted for after the commencement of the disability covered by the disability clause or contract allowing such income benefit.

b. This section shall not apply to group insurance covering the debtors of a creditor, to the extent that such proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued.

L.1971, c. 144, s. 17B:24-9.



Section 17B:24-10 - Policy Settlements

17B:24-10. Policy settlements
Any life insurer shall have the power to hold under agreement the proceeds of any policy issued by it, upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries, and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as set forth in the policy or as agreed to in writing by the insurer and the policyholder. Upon maturity of a policy, in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries. The insurer shall not be required to segregate the funds so held but may hold them as part of its general assets.

L.1971, c. 144, s. 17B:24-10.



Section 17B:24-11 - Participating And Nonparticipating Policies--right To Issue; Payment Of Commissions Thereon

17B:24-11. Participating and nonparticipating policies--right to issue; payment of commissions thereon
A stock or mutual life insurer may issue policies on both the participating and nonparticipating basis, provided that the right or absence of right of participation is reasonably related to the premium charged and that the policy indicates clearly whether it is participating or nonparticipating.

No life insurance company doing business in this State, and issuing policies both on participating and nonparticipating bases, shall pay commissions at a higher rate with respect to participating policies than it pays with respect to comparable nonparticipating policies.

L.1971, c. 144, s. 17B:24-11.



Section 17B:24-12 - Separate Risks And Premiums

17B:24-12. Separate risks and premiums
When a policy shall insure against more than one hazard or peril, the insurance against any specific hazard or peril shall not be separately cancelable unless the policy shall specify a separate premium for any such insurance so cancelable. No policy of life insurance or annuity contract as the same are defined in 17B:17-3 and 17B:17-5 shall cover any other hazard or peril than insurance against bodily injury or death by accident, and upon the health of persons as the same is defined in section 17B:17-4.

L.1971, c. 144, s. 17B:24-12.



Section 17B:25-1 - "Industrial Life Insurance" ; Definition

17B:25-1. "Industrial life insurance" ; definition
For the purpose of this code, "Industrial life insurance" is that form of life insurance, issued by an insurer which, as to such insurance, is operating under a debit plan of premium collection by agents, and under which the premiums are payable monthly or oftener and the words "industrial policy" or words of similar import are printed upon the policy as part of the descriptive matter.

L.1971, c. 144, s. 17B:25-1.



Section 17B:25-2 - Standard Provisions Required

17B:25-2. Standard provisions required
a. No policy of life insurance, other than group insurance and pure endowments with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in this State unless it contains in substance all of the applicable provisions specified in sections 17B:25-3 to 17B:25-14, inclusive, of this chapter or provisions which in the opinion of the commissioner are not less favorable to the insured or the owner if other than the insured. This section shall not apply to any provision of a life insurance policy, or contract supplemental thereto, relating to disability benefits or to additional benefits in event of death by accident or accidental means or in event of dismemberment or loss of sight.

b. If any such provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy (such as a single premium policy, a term policy, or a policy insuring more than one person) the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

c. In lieu of the provisions required by this section, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used with the approval of the commissioner.

d. Where a policy of life insurance provides for both insurance and an annuity, this section shall apply only to that part of the policy which provides for insurance.

L.1971, c. 144, s. 17B:25-2.



Section 17B:25-2.1 - Cancellation Of Policy Within 10 Days After Receipt

17B:25-2.1. Cancellation of policy within 10 days after receipt
No policy of life insurance, other than group insurance, shall be delivered or issued for delivery in this State unless such policy contains in substance a provision or has attached to it a notice stating that during a period of no less than 10 days after the date the policyholder receives the policy, the policyholder may cancel the policy and receive from the insurer a prompt refund of any premium paid therefor, including any policy fees or other charges, by mailing or otherwise surrendering the policy to the insurer together with a written request for cancellation.

L.1980, c. 38, s. 1.



Section 17B:25-3 - Grace Period

17B:25-3. Grace period
There shall be a provision that a grace period of 30 days, or, at the option of the insurer, of 1 month of not less than 30 days, or of 4 weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly, shall be allowed within which the payment of any premium after the first may be made, subject, at the option of the insurer, to an interest charge not in excess of 6% per annum for the number of days of grace elapsing before the payment of the premium, during which period of grace the policy shall continue in full force; but if a claim arises under the policy during such period of grace, the amount of any premium due or overdue, together with such interest, if any, and any deferred premiums of the current policy year may be deducted from any amount payable under the policy in settlement.

L.1971, c. 144, s. 17B:25-3.



Section 17B:25-4 - Incontestability

17B:25-4. Incontestability
There shall be a provision that the policy (exclusive of provisions of the policy or any contract supplemental thereto relating to disability benefits or to additional benefits in event of death by accident or accidental means or in event of dismemberment or loss of sight) shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of 2 years from its date of issue.

L.1971, c. 144, s. 17B:25-4.



Section 17B:25-5 - Entire Contract

17B:25-5. Entire contract
There shall be a provision that the policy, or the policy and the application therefor if a copy of such application is attached to or endorsed upon the policy when issued, shall constitute the entire contract between the parties, and that all statements contained in such an application shall, in the absence of fraud, be deemed representations and not warranties.

L.1971, c. 144, s. 17B:25-5.



Section 17B:25-6 - Misstatement Of Age

17B:25-6. Misstatement of age
There shall be a provision that if the age of the insured or of any other person whose age is considered in determining the premium or benefit has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.

L.1971, c. 144, s. 17B:25-6.



Section 17B:25-7 - Dividends

17B:25-7. Dividends
a. There shall be a provision in participating policies other than industrial life insurance policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy provided the policy is in force and all premiums to that date are paid. Except as hereinafter provided, any dividend credited to the policy shall at the option of the party entitled to elect such option be either:

(1) payable in cash, or

(2) applied to any one of such other dividend options as may be provided by the policy.

If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party shall not have elected some other option. If the policy specifies a period within which such other dividend option may be elected, such period shall be not less than 30 days following the date on which such dividend is due and payable. The annually apportioned dividend shall be deemed to be payable in cash within the meaning of (1) above even though the policy provides that payment of such dividend is to be deferred for a specified period, provided that such period does not exceed 6 years from the date of apportionment and provided that interest will be added to such dividend at a specified rate. If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus credited to the policy while the insurance is in force under such nonforfeiture provision shall be applied in the manner set forth in the policy.

b. In participating industrial life insurance policies there shall be a provision that, beginning not later than the end of the fifth policy year, the policy shall participate annually in the divisible surplus, if any, in the manner set forth in the policy.

L.1971, c. 144, s. 17B:25-7.



Section 17B:25-8 - Policy Loan

17B:25-8. Policy loan
There shall be a provision that after 3 full years' premiums have been paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a specified rate of interest, an amount equal to or, at the option of the party entitled thereto, less than the loan value of the policy. The loan value of the policy shall be at least equal to the cash surrender value at the end of the then current policy year, provided that the insurer may deduct, either from such loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining such cash surrender value including any interest then accrued but not due, any unpaid balance of the premium for the current policy year, and interest on the loan to the end of the current policy year. The policy may also provide that if interest on any indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void but not until at least 30 days' notice shall have been mailed by the insurer to the last known address of the insured or other policy owner and of any assignee of record at the home office of the insurer. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for 6 months after application therefor. The policy may, at the insurer's option, contain automatic premium loan provisions and may provide that such provisions do not become operative unless so elected by the person entitled to do so. This section shall not apply to term insurance, or to industrial life insurance policies.

L.1971, c. 144, s. 17B:25-8.



Section 17B:25-9 - Reinstatement

17B:25-9. Reinstatement
There shall be a provision that unless:

a. the policy has been surrendered for its cash surrender value, or

b. its cash surrender value has been exhausted, or

c. the paid-up term insurance, if any, has expired,

the policy will be reinstated at any time within 3 years (or 2 years in the case of industrial life insurance policies) from the due date of the first premium in default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears and the payment or reinstatement of any indebtedness to the insurer upon the policy, all with interest at a specified rate and which may be compounded as specified.

L.1971, c. 144, s. 17B:25-9.



Section 17B:25-10 - Payment Of Premiums

17B:25-10. Payment of premiums
There shall be a provision relative to the payment of premiums.

L.1971, c. 144, s. 17B:25-10.



Section 17B:25-10.1 - Notice Mailed To Holders Of Life Insurance Policy

17B:25-10.1. Notice mailed to holders of life insurance policy
An insurer shall give written notice by regular mail to the holder of a life insurance policy when, to prevent lapse of the policy, a premium is paid automatically by charging it against the policy's loan value which is derived from the cash value of the policy. The notice shall show the amount of the loan and the loan interest rate. The notice shall be mailed no later than 30 days after the end of the grace period of the premium paid by loan.

L.1991,c.7,s.1.



Section 17B:25-11 - Payment Of Claims

17B:25-11. Payment of claims
17B:25-11. a. There shall be a provision that when benefits under the policy shall become payable by reason of the death of the insured, settlement shall be made within 60 days after receipt of due proof of death and, at the insurer's option, surrender of the policy or proof of the interest of the claimant or both.

b.If a claim or a portion of a claim for benefits under a policy requires additional investigation or is denied by the insurer, the claimant shall be notified in writing no later than the 45th calendar day following receipt by the insurer of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer under the terms of the policy, that the claim, or a portion thereof, is subject to additional investigation or denied, and the reason the claim is being investigated or denied. Notwithstanding the provisions of this subsection b. to the contrary, the notice to the claimant for any claim which the insurer concludes, based upon its investigation and which conclusion is reasonably based upon the contents of the insurer's claim file, constitutes probable cause for fraud shall not be required to contain the specific reasons for the investigation. A conclusion of fraud that is not reasonably based upon the contents of the insurer's claim file, notwithstanding that the violation did not occur with such frequency as to indicate a general business practice, shall be a violation of section 1 of P.L. 1975, c. 101 (C. 17B:30-13.1). Any uncontested portion of a claim shall be paid no later than the 60th calendar day following receipt of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer under the terms of the policy.

c.The insurer, upon receipt of any document or information requested relating to a claim or portion of a claim under investigation, shall pay the benefits for which the claim is made or deny the claim no later than the 90th calendar day following the receipt of the document or information.

d. Payment of a claim or a portion thereof that is not under investigation by the insurer shall be overdue if not remitted to the claimant by the insurer on or before the 60th calendar day following receipt of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer pursuant to the policy. Payment of a claim or a portion of a claim under investigation or denied that becomes eligible for payment shall be overdue if not remitted to the claimant by the insurer on or before the 90th calendar day following receipt of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer. Overdue payments shall bear an annual rate of interest equal to the average rate of return of the State of New Jersey Cash Management Fund, established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4), for the preceding fiscal year, rounded to the nearest one-half percent.

L.1971, c.144; amended 2001, c.91, s.1.



Section 17B:25-12 - Beneficiary; Industrial Policies

17B:25-12. Beneficiary; industrial policies
An industrial life insurance policy shall have the name of the beneficiary designated thereon, or in the application or other form if attached to the policy, with a reservation of the right to designate or change the beneficiary after the issuance of the policy, unless such beneficiary be irrevocably designated. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. The policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than 30 days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, then the insurer may make any payment thereunder to the executor or administrator of the insured, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention or burial of the insured. The policy may also include a similar provision applicable to any other payment under the policy.

L.1971, c. 144, s. 17B:25-12.



Section 17B:25-13 - Nonforfeiture Benefits And Cash Surrender Values

17B:25-13. Nonforfeiture benefits and cash surrender values
There shall be a provision for nonforfeiture benefits and cash surrender values in accordance with the requirements of section 17B:25-19.

L.1971, c. 144, s. 17B:25-13.



Section 17B:25-14 - Title

17B:25-14. Title
There shall be a title on the policy, briefly describing it.

L.1971, c. 144, s. 17B:25-14.



Section 17B:25-15 - Provision Prohibited

17B:25-15. Provision prohibited
No policy of life insurance shall be delivered or issued for delivery in this State which limits the time within which any action may be commenced to less than 5 years after the cause of action accrues.

L.1971, c. 144, s. 17B:25-15.



Section 17B:25-16 - Excluded Or Restricted Coverage

17B:25-16. Excluded or restricted coverage
A clause in any policy of life insurance providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause.

L.1971, c. 144, s. 17B:25-16.



Section 17B:25-17 - Incontestability; Limitation Of Liability After Reinstatement

17B:25-17. Incontestability; limitation of liability after reinstatement
a. A reinstated policy of life insurance may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.

b. When any life insurance policy is reinstated, such reinstated policy may exclude or restrict liability to the same extent that such liability could have been excluded or restricted when the policy was originally issued, and such exclusion or restriction shall be effective from the date of reinstatement.

L.1971, c. 144, s. 17B:25-17.



Section 17B:25-18 - Filing Of Forms

17B:25-18. Filing of forms
17B:25-18. a. No life insurance policy, or application, if a written application is required and is to be made a part of the policy, or printed rider or endorsement for use with the policy, shall be delivered or issued for delivery in this State unless the form has been filed with the commissioner for approval in accordance with the provisions of section 16 of P.L.1995, c.73 (C.17B:25-18.2). This section shall not apply to policies of group life insurance and applications, printed riders or endorsements for use with such policies.

b. (Deleted by amendment, P.L.1995, c.73.)

c. If a form is disapproved by the commissioner during that 60-day period, it may not be delivered or issued for delivery unless it is resubmitted and approved in accordance with the provisions of subsections b., c., and d. of section 16 of P.L.1995, c.73 (C.17B:25-18.2. Such disapproval shall be subject to review in accordance with the procedure described in the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder. Any such form which is filed by the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

d. (Deleted by amendment, P.L.1995, c.73.)

e. (Deleted by amendment, P.L.1995, c.73.)

f. This section shall not apply to documents which relate only to the manner of distribution of benefits or to the reservation of rights and benefits under life insurance policies and which are used at the request of the individual policyholder.

g. The commissioner may exempt from the requirements of this section for so long as he deems proper any insurance document or form or type thereof to which, in his opinion, this section may not practicably be applied, or the filing of which is, in his opinion, not desirable or necessary for the protection of the public.

h. The disapproval by the commissioner of any such form may be on the ground that the form contains provisions which are unjust, unfair, inequitable, misleading, contrary to law or to the public policy of this State.

L.1971, c.144; amended 1995,c.73,s.18.



Section 17B:25-18.1 - Life, Health Insurance Policy, Contract; Compliance

17B:25-18.1. Life, health insurance policy, contract; compliance
15. No life insurance policy, health insurance policy, annuity, or variable contract subject to the provisions of Title 17B of the New Jersey Statutes, or application for that insurance if a written application is required and is to be made a part of that policy or contract, or a printed rider or an endorsement for use with that policy or contract, shall be delivered or issued for delivery in this State unless its provisions comply with all of the applicable requirements of Title 17B of the New Jersey Statutes and any regulations adopted or guidelines published by the Commissioner of Insurance consistent with the requirements thereof. Any policy, contract, application, rider, or endorsement issued or delivered in this State that is not in compliance with that law or regulations or guidelines shall be deemed to be in compliance with the requirements and shall be interpreted by the courts and among the persons affected by the policy or contract as if that policy or contract form were in compliance with the requirements; except that this provision shall not relieve the insurer from any penalty that may be imposed for violation of this act or any other applicable provision of Title 17B of the New Jersey Statutes.

L.1995,c.73,s.15.



Section 17B:25-18.2 - Filing Of Policy, Contract Or Related Form

17B:25-18.2. Filing of policy, contract or related form
16. a. Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), any life insurance policy or contract, health insurance policy or contract, annuity, or variable contract subject to the provisions of Title 17B of the New Jersey Statutes, including any application, rider, or endorsement which is made a part of that policy or contract shall be filed with the commissioner for approval as provided in this section. Any such policy or contract and any related form, except those certified pursuant to section 17 of this act, shall be filed with the commissioner for approval pursuant to this section.

b. Any policy, contract or related form filed with the commissioner for approval pursuant to this section shall be deemed approved upon the expiration of 60 days after the submission of the form unless disapproved in writing by the commissioner within that time. Any such disapproval shall be based only on the specific provisions of applicable statutes or regulations adopted by the commissioner, or guidelines published by the commissioner as of the effective date of this act, with regard to forms of that type. A disapproved policy, contract or related form may be resubmitted.

c. Any life insurance policy, health insurance policy, annuity, or variable contract or related form submitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 60 days after its submission shall be deemed withdrawn at the expiration of 60 days after the transmittal of the commissioner's specific objections unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 60 day period.

d. A life insurance policy, health insurance policy, annuity, or variable contract or related form, resubmitted in response to the commissioner's objections pursuant to subsection b. of this section, shall be deemed approved upon the expiration of 30 days after its resubmission unless disapproved in writing by the commissioner within that time. No disapproval by the commissioner of a resubmission shall be based on any objection not specified by the commissioner in his initial disapproval of the filing, except that the commissioner may disapprove such form based on any new provisions introduced in the resubmission or if in addressing the specified objections cited in the commissioner's disapproval transmission, the insurer changes or modifies any substantive provisions of the form. Any policy, contract or related form resubmitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 30 days after its submission shall be deemed withdrawn at the expiration of 30 days after the transmittal of the commissioner's specific objections, unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 30 day period.

e. With respect to all types of policies, contracts or related forms required to be filed pursuant to this section and currently on file with and approved by the commissioner upon enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, not later than 180 days after enactment of this act. Any such regulation shall be adopted not later than 180 days after it is proposed. With respect to any type of form not then on file with the commissioner but filed subsequent to the enactment of this act, the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, within 120 days after the form is approved or deemed approved by the commissioner pursuant to this section. Any such regulation shall be adopted not later than 180 days after it is proposed. The commissioner may issue bulletins which are interpretive of existing regulations consistent with statutory provisions, with respect to any type of policy or contract form that may be certified pursuant to section 17 of this act. Nothing in this section shall preclude an insurer from filing a certifiable policy, contract or related form for approval by the commissioner.

f. Any such form which is filed with the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

g. For purposes of this section, "days" means calendar days, except that when the last day of any specified time period is a Saturday, Sunday, or State holiday, then the time period shall end on the next following business day. With respect to any specified time period pertaining to correspondence between an insurer and the commissioner, the time period shall commence on the date that such correspondence is postmarked or submitted to a private delivery service.

L.1995,c.73,s.16.



Section 17B:25-18.3 - Policies, Contract Forms; Certification Memorandums; Exceptions

17B:25-18.3. Policies, contract forms; certification memorandums; exceptions
17. a. Pursuant to the provisions of this section, an insurer authorized to do business in this State may file with the commissioner and use, in accordance with subsection d. of this section, any form of life insurance policy, health insurance policy, annuity, variable contract, endorsement or related form that is stipulated by the commissioner to be of a kind or type eligible for file and use pursuant to subsection b. of this section. The form shall be accompanied by a certification memorandum which includes a statement that it is filed in accordance with the provisions of this section, and which is executed by a responsible officer of the insurer who certifies that the form being filed is in conformance with the law and regulation applicable to that type or kind of form as specified in a certification form to be determined by the commissioner, except that any life insurance policy or contract form that is the same as or substantially similar to a life insurance policy or contract form that has been approved for use in at least 42 other states in which the combined population equals or exceeds two-thirds of the total United States population, except that the population of the State of New Jersey shall not be included in the total United States population, as determined by the most current decennial census shall be deemed to comply with the law and regulation applicable to that type or kind of form, except for the conditions provided therefor in subsection b. of this section. If the commissioner determines that the form being filed does not conform with the law or regulation applicable to that type or kind of form, the commissioner shall notify the insurer of his objections in writing and may disapprove that form for further use in New Jersey.

b.Policy and contract forms, including related endorsements, riders and application forms, eligible for certification pursuant to this section shall include, but not be limited to certain categories of individual life, individual annuity, group annuity, group life, group health, individual health and variable contracts which the commissioner shall define by regulation and, notwithstanding any other provision of law or regulation to the contrary, any life insurance policy or contract form that is the same as or substantially similar to a life insurance policy or contract form that has been approved for use in at least 42 other states in which the combined population equals or exceeds two-thirds of the total United States population, except that the population of the State of New Jersey shall not be included in the total United States population, as determined by the most current decennial census unless disapproved by the commissioner within 60 days of filing with the commissioner. Such disapproval shall be in writing and shall set forth the substantive, not arbitrary, reasons for the disapproval.

c.The certification memorandum shall be signed and acknowledged by a responsible officer of the insurer. The acknowledgment by that officer shall be done in the same manner in which documents for recording instruments conveying or affecting interests in real estate in this State must be acknowledged to be eligible for recording, or in such other manner as specified by the commissioner by regulation from time to time.

d.Upon receipt of an acknowledgment from the commissioner that the form and a certification memorandum which conforms to the requirements of this section have been received, the form so submitted may be used by the insurer. The acknowledgment shall be sent by first class mail by the commissioner to the insurer within 60 days of receipt by the commissioner of the form and the certification memorandum which conforms to the requirements of this section.

e. (1) Improper certification shall subject an insurer submitting such improper certification to a fine not to exceed $50,000 and, in addition, a maximum penalty of $1,000 per policy issued on a form determined to be improperly certified pursuant to the provisions of this section. The commissioner shall promulgate a schedule of penalties to be applied pursuant to this section. In determining the amount of any penalty to be imposed, the commissioner shall consider the severity of the violation based upon the potential adverse impact to the public and whether it is the filer's first violation of this section.

(2) If after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), an insurer is found by the commissioner to be in violation of this section, the form may be disapproved, and in addition to any other penalties that may be imposed under Title 17B of the New Jersey Statutes, the commissioner may bar that insurer from participating in the certification process pursuant to this section for a period not to exceed one year.

f.The commissioner shall hold a hearing annually, or more often, for the purpose of adopting regulations to define the specific forms eligible for certification pursuant to this section. Initial regulations shall be adopted pursuant to this section no later than 180 days after enactment of this act.

g.For purposes of this section:

(1) "a responsible officer of the insurer" means a corporate officer of the level of vice president or higher, or of equivalent title within the insurer's structure, who is either the actuary of the insurer with responsibility for the type of form filed, or the individual with responsibility for managing the form filing process for the insurer with regard to the type of form filed; and

(2) "improper certification" means providing any misrepresentation or false statement material to a certification form required pursuant to subsection a. of this section.

L.1995,c.73,s.17; amended 1999, c.275.

17B:25-18.4 Filing of certain forms of life insurance approved in other states.

1. a. Notwithstanding the provisions of any other law to the contrary and pursuant to the provisions of this section, an insurer authorized to do business in this State may file with the Commissioner of Banking and Insurance and make available for sale or use, in accordance with subsection d. of this section, any form of life insurance policy, annuity, variable contract, endorsement, riders and application forms. The form shall be accompanied by a certification memorandum that includes a statement that it is filed in accordance with the provisions of this section, and which is executed by a responsible officer of the insurer. The certification shall state that the form has been made available for sale or use in accordance with current state regulations governing the type of product submitted, subject to state variations that do not alter the unique product features or design of the product, in 40 states. If that certification is made, the form shall be available for sale or use in the State of New Jersey. Filing pursuant to this section shall not preclude an insurer from filing under other laws or rules and regulations of this State.

b.Policy and contract forms, including related endorsements, riders and application forms, eligible for certification pursuant to this section shall include, but not be limited to, individual life, individual annuity, group annuity, group life, variable life and variable annuity contracts, excluding specified disease and critical illness policies or contracts.

c.The certification memorandum shall be signed and acknowledged by a responsible officer of the insurer. The acknowledgment by that officer shall be done in the same manner in which documents for recording instruments conveying or affecting interests in real estate in this State must be acknowledged to be eligible for recording, or in such other manner as specified by the commissioner by regulation from time to time.

d.Upon receipt of an acknowledgment from the commissioner that the form and the certification memorandum which conforms to the requirements of this section have been received, the form so submitted may be used in this State by the insurer. The acknowledgment shall be sent by first class mail by the commissioner to the insurer within 30 days of receipt by the commissioner of the form and the certification memorandum that conforms to the requirements of this section.

e. (1) An insurer submitting an improper certification shall be subject to a fine not to exceed $50,000 and, in addition, a maximum penalty of $1,000 per policy issued on a form determined to be improperly certified pursuant to the provisions of this section. The commissioner shall promulgate a schedule of penalties to be applied pursuant to this section. In determining the amount of any penalty to be imposed, the commissioner shall consider the severity of the violation based upon the potential adverse impact to the public and whether it is the filer's first violation of this section.

(2)If, after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), an insurer is found by the commissioner to be in violation of this section, the form may be disapproved, and in addition to any other penalties that may be imposed under Title 17B of the New Jersey Statutes, the commissioner may bar that insurer from participating in the certification process pursuant to this section for a period not to exceed one year.

f. (1) Initial regulations shall be adopted pursuant to this section no later than 120 days after enactment of this act. These regulations shall stand on their own and deal solely and specifically with the provisions of this section and only address the certification and the process of certification required by this section.

(2)Until the commissioner adopts rules and regulations pursuant to this act, an insurer may submit certifications in any format that satisfies the requirements of this section.

(3)The commissioner shall submit an annual report, on or before December 1, to the Governor and the Legislature, on the administration of this act including, but not limited to, the number and type of forms approved and rejected pursuant to the provisions of this section.

g. (1) The certification memorandum shall list the 40 States, the form number submitted and the date that form was made available for sale or use in each state.

(2)An insurer who files in accordance with this section shall be exempt from the certification requirements of section 17 of P.L.1995, c.73 (C.17B:25-18.3).

h.For purposes of this section:

(1)"A responsible officer of the insurer" means a corporate officer of the level of vice president or higher, or of equivalent title within the insurer's structure, who is either the actuary of the insurer with responsibility for the type of form filed, or the individual with responsibility for managing the form filing process for the insurer with regard to the type of form filed;

(2)"Available for sale or use" means that the insurer has complied with the state's laws, regulations, and procedures to allow the insurer to sell or use the form in that state;

(3)"Improper certification" means providing any misrepresentation or false statement material to a certification form required.

L.2001,c.237,s.1.



Section 17B:25-18.4 - Filing Of Certain Forms Of Life Insurance Approved In Other States.

17B:25-18.4 Filing of certain forms of life insurance approved in other states.

1. a. Notwithstanding the provisions of any other law to the contrary and pursuant to the provisions of this section, an insurer authorized to do business in this State may file with the Commissioner of Banking and Insurance and make available for sale or use, in accordance with subsection d. of this section, any form of life insurance policy, annuity, variable contract, endorsement, riders and application forms. The form shall be accompanied by a certification memorandum that includes a statement that it is filed in accordance with the provisions of this section, and which is executed by a responsible officer of the insurer. The certification shall state that the form has been made available for sale or use in accordance with current state regulations governing the type of product submitted, subject to state variations that do not alter the unique product features or design of the product, in 40 states. If that certification is made, the form shall be available for sale or use in the State of New Jersey. Filing pursuant to this section shall not preclude an insurer from filing under other laws or rules and regulations of this State.

b.Policy and contract forms, including related endorsements, riders and application forms, eligible for certification pursuant to this section shall include, but not be limited to, individual life, individual annuity, group annuity, group life, variable life and variable annuity contracts, excluding specified disease and critical illness policies or contracts.

c.The certification memorandum shall be signed and acknowledged by a responsible officer of the insurer. The acknowledgment by that officer shall be done in the same manner in which documents for recording instruments conveying or affecting interests in real estate in this State must be acknowledged to be eligible for recording, or in such other manner as specified by the commissioner by regulation from time to time.

d.Upon receipt of an acknowledgment from the commissioner that the form and the certification memorandum which conforms to the requirements of this section have been received, the form so submitted may be used in this State by the insurer. The acknowledgment shall be sent by first class mail by the commissioner to the insurer within 30 days of receipt by the commissioner of the form and the certification memorandum that conforms to the requirements of this section.

e. (1) An insurer submitting an improper certification shall be subject to a fine not to exceed $50,000 and, in addition, a maximum penalty of $1,000 per policy issued on a form determined to be improperly certified pursuant to the provisions of this section. The commissioner shall promulgate a schedule of penalties to be applied pursuant to this section. In determining the amount of any penalty to be imposed, the commissioner shall consider the severity of the violation based upon the potential adverse impact to the public and whether it is the filer's first violation of this section.

(2)If, after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), an insurer is found by the commissioner to be in violation of this section, the form may be disapproved, and in addition to any other penalties that may be imposed under Title 17B of the New Jersey Statutes, the commissioner may bar that insurer from participating in the certification process pursuant to this section for a period not to exceed one year.

f. (1) Initial regulations shall be adopted pursuant to this section no later than 120 days after enactment of this act. These regulations shall stand on their own and deal solely and specifically with the provisions of this section and only address the certification and the process of certification required by this section.

(2)Until the commissioner adopts rules and regulations pursuant to this act, an insurer may submit certifications in any format that satisfies the requirements of this section.

(3)The commissioner shall submit an annual report, on or before December 1, to the Governor and the Legislature, on the administration of this act including, but not limited to, the number and type of forms approved and rejected pursuant to the provisions of this section.

g. (1) The certification memorandum shall list the 40 States, the form number submitted and the date that form was made available for sale or use in each state.

(2)An insurer who files in accordance with this section shall be exempt from the certification requirements of section 17 of P.L.1995, c.73 (C.17B:25-18.3).

h.For purposes of this section:

(1)"A responsible officer of the insurer" means a corporate officer of the level of vice president or higher, or of equivalent title within the insurer's structure, who is either the actuary of the insurer with responsibility for the type of form filed, or the individual with responsibility for managing the form filing process for the insurer with regard to the type of form filed;

(2)"Available for sale or use" means that the insurer has complied with the state's laws, regulations, and procedures to allow the insurer to sell or use the form in that state;

(3)"Improper certification" means providing any misrepresentation or false statement material to a certification form required.

L.2001,c.237,s.1.



Section 17B:25-18.5 - Certain Actions Taken By Department Employees To Result In Termination.

17B:25-18.5 Certain actions taken by department employees to result in termination.

2. a. An officer or employee of the Department of Banking and Insurance shall not take or threaten any action or omission in retaliation against a person for efforts of that person, or a person acting on his behalf, to secure or enforce any rights under contract, the laws of this State or the laws of the United States, or the good faith complaint of that person, or a person acting on his behalf, to any other government official, officer or employee or other person concerning any actions or omissions of the officer or employee of the department in regard to that person.

b.Any officer or employee who violates the provisions of subsection a. of this section shall, after notice and a hearing, be terminated from employment with the State.

L.2001,c.237,s.2.



Section 17B:25-19 - Standard Nonforfeiture Law For Life Insurance.

17B:25-19 Standard nonforfeiture law for life insurance.

17B:25-19. This section shall be known as the standard nonforfeiture law for life insurance.

a.No policy of life insurance, except as stated in subsection l., shall be delivered or issued for delivery in this State unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection k. of this section:

(1)That, in the event of default in any premium payment, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2)That, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least 3 full years in the case of ordinary insurance or 5 full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

(3)That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

(4)That, if the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

(5)In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality tables and interest rates used in calculating the cash surrender values and the mortality tables and interest rates used in calculating the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(6)A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the cash surrender values and paid-up nonforfeiture benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

The insurer shall reserve the right to defer the payment of any cash surrender value for a period of 6 months after demand therefor with surrender of the policy.

b.(Deleted by amendment; P.L.1981, c.285.)

c.Any cash surrender value available under any policy referred to in subsection a. in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection a., shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of (1) the then present value of the adjusted premiums as defined in subsection g., corresponding to premiums which would have fallen due on and after such anniversary, and (2) the amount of any indebtedness to the insurer on the policy.

Provided, however, that for any policy issued on or after the operative date provided for in paragraph (xi) of subsection h. of N.J.S.17B:25-19, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

Provided, further, that for any family policy issued on or after the operative date provided for in paragraph (xi) of subsection h., which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

Any cash surrender value available within 30 days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or nor required by subsection a., shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

d.Any paid-up nonforfeiture benefit available under any policy referred to in subsection a. in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

e.(Deleted by amendment; P.L.1981, c.285.)

f.(Deleted by amendment; P.L.1981, c.285.)

g.This subsection shall not apply to policies issued on or after the operative date of subsection h. as defined therein. Except as provided in the third paragraph of this subsection, the adjusted premiums for any policy referred to in subsection a. shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) 2% of the amount of insurance, if the insurance be uniform in amount or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (3) 40% of the adjusted premium for the first policy year; (4) 25% of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less; provided, however, that in applying the percentages specified in (3) and (4) above, no adjusted premium shall be deemed to exceed 4% of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration, and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age 10 were the amount provided by such policy at age 10.

The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in the first two paragraphs of this subsection except that, for the purpose of (2), (3) and (4) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

All adjusted premiums and present values referred to in this subsection shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table. Notwithstanding this provision, for any category of ordinary insurance such calculations may be made, at the option of the insurer, on the basis of the Approved Standard Ordinary Mortality Table; provided, further, that for any category of ordinary insurance issued on female risks adjusted premiums and present values may be calculated, at the option of the insurer with approval of the commissioner, according to an age not more than 6 years younger than the actual age of the insured. Such calculations for all policies of industrial insurance shall be made on the basis of the Commissioners 1961 Standard Industrial Mortality Table.

All calculations shall be made on the basis of the applicable rates of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits not exceeding 5 1/2 % per annum. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than the rates shown in the Commissioners 1958 Extended Term Insurance Table if the adjusted premiums for the policy are calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table, may be not more than 130% of the rates shown in the Approved Standard Ordinary Mortality Table if the adjusted premiums for the policy are calculated on the basis of said table, and may be not more than the rates shown in the Commissioners 1961 Industrial Extended Term Insurance Table if the adjusted premiums for the policy are calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

h. (i) This subsection h. shall apply to all policies issued on or after the operative date established by paragraph (xi) of this subsection h. Except as provided in paragraph (vii) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of the policy, of all adjusted premiums shall be equal to the sum of (A) the then present value of the future guaranteed benefits provided for by the policy; (B) 1% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (C) 125% of the nonforfeiture net level premium as defined in paragraph (ii). Provided, however, that in applying the percentage specified in (C) above no nonforfeiture net level premium shall be deemed to exceed 4% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

(ii)The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(iii) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(iv)Except as otherwise provided in paragraph (vii) of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of the sum of the then present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any, over the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(v)The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of 1% of the excess of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and 125% of the increase, if positive, in the nonforfeiture net level premium.

(vi)The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where

(A)equals the sum of the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and the present value of the increase in future guaranteed benefits provided for by the policy, and

(B)equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date or change on which a premium falls due.

(vii) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(viii) For purposes of this subsection, the term "operative date of the valuation manual" means the January 1 of the first calendar year that the valuation manual as defined in section 58 of P.L.2014, c.81 (C.17B:19-1.1) is effective. All adjusted premiums and present values referred to in this subsection shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1980 Standard Ordinary Mortality Table or at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with 10-Year Select Mortality Factors; shall for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in paragraph (ix) of this subsection for policies issued in that calendar year. Provided, however, that:

At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in the immediately preceding calendar year.

Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection a., shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate not lower than that specified in the policy for calculating cash surrender values.

In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.

For insurance issued on a substandard basis, the calculation of such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

For policies issued prior to the operative date of the valuation manual, any Commissioners Standard ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without 10-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table.

For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the Commissioners Standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. If the commissioner approves by regulation any Commissioners Standard ordinary mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

For policies issued prior to the operative date of the valuation manual, any Commissioners Standard industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.

For policies issued on or after the operative date of the valuation manual the valuation manual shall provide the Commissioners Standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. If the commissioner approves by regulation any Commissioners Standard industrial mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(ix)For purposes of this subsection, the term "operative date of the valuation manual" means the January 1 of the first calendar year that the valuation manual as defined in section 58 of P.L.2014, c.81 (C.17B:19-1.1) is effective.

The nonforfeiture interest rate is defined below:

(1)For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to 125% of the calendar year statutory valuation interest rate for such policy as defined in the standard valuation law, paragraph (x) of subsection a. of N.J.S.17B:19-8, rounded to nearer 1/4 of 1%.

(2)For policies issued on or after the operative date of the valuation manual the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(x)Notwithstanding any other provisions in this code (Title 17B) to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy forms which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(xi)After the effective date of this subsection, any insurer may file with the commissioner a written notice of its election to comply, with respect to any category of insurance, with the provisions of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for that category of insurance for such insurer. If an insurer makes no such election with respect to any category of insurance, the operative date of this subsection for that category of insurance issued by such insurer shall be January 1, 1989.

i.In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in the preceding subsections of this section, then:

the commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by the preceding subsections of this section;

the commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

the cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this standard nonforfeiture law for life insurance, as determined by regulations promulgated by the commissioner.

j.Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy or contract anniversary. All values referred to in subsections c., d., g., h. and i. may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of subsection c., additional benefits payable (1) in the event of death or dismemberment by accident or accidental means, (2) in the event of total and permanent disability, (3) as reversionary annuity or deferred reversionary annuity benefits, (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child, and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits. Notwithstanding the provisions of subsection c., additional benefits providing the privilege to purchase additional insurance benefits at some future time without furnishing evidence of insurability, and premiums therefor, may, with the consent of the commissioner, be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

k.This subsection shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than 2/10 of 1% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of (a) the greater of zero and the basic cash value hereinafter specified and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. Provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection c. or subsection g., whichever is applicable shall be the same as are the effects specified in subsection c. or subsection g., whichever is applicable on the cash surrender values defined therein.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection g. or h., whichever is applicable. Except as required by the next succeeding sentence of this paragraph, such percentage:

shall be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least 2/10 of 1% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and

shall be such that no percentage after the later of the two policy anniversaries specified in the preceding item may apply to fewer than 5 consecutive policy years.

Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection g., or h., whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this amendatory and supplementary act. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in a manner consistent with that specified for determining the appropriate minimum amounts in subsections a., c., d., g., h. and i. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (1) through (6) in subsection j. shall conform with the principles of this subsection.

l.This section shall not apply to any of the following:

reinsurance,
group insurance,
annuity contract,
single premium pure endowment contract or single premium reversionary annuity contract,
term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy,
term policy of decreasing amount which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections g. and h. is less than the adjusted premium so calculated on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy,
policy which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections c., g., and h. exceeds 2 1/2 % of the amount of insurance at the beginning of the same policy year,
policy which shall be delivered outside this State through an agent or other representative of the insurer issuing the policy.
For the purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

amended 1973, c.315, s.3; 1978, c.143, s.3; 1981, c.285, s.4; 2014, c.81, s.67.



Section 17B:25-20 - Standard Nonforfeiture Law For Individual Deferred Annuities.

17B:25-20 Standard nonforfeiture law for individual deferred annuities.

5.This section shall be known as the standard nonforfeiture law for individual deferred annuities.

a.No contract of annuity or pure endowment, except as stated in subsection p., shall be issued or delivered in this State on or after January 1, 1972 and before the operative date of this section as defined in subsection o., unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering contract holder:

(1)That, in the event of default in any stipulated payment, the insurer will grant a paid-up nonforfeiture benefit on a plan stipulated in the contract, effective as of such due date, of such value as may be hereinafter specified.

(2)A statement of the mortality tables, if any, and interest rates used in calculating the paid-up nonforfeiture benefits available under the contract, together with a table showing either the cash surrender value, if any, or the paid-up nonforfeiture benefit, if any, available on each anniversary of the contract either during the first 20 contract years or during the term of stipulated payments, whichever is shorter, such benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the contract and that there is no indebtedness to the insurer on the contract.

(3)A statement that the paid-up nonforfeiture benefits available under the contract are not less than the minimum benefits required by or pursuant to the insurance law of the state in which the contract is delivered; an explanation of the manner in which the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the contract or any indebtedness to the insurer on the contract; if a detailed statement of the method of computation of the paid-up nonforfeiture benefits shown in the contract is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the contract is delivered; and a statement of the method to be used in calculating the paid-up nonforfeiture benefit available under the contract on any contract anniversary beyond the last anniversary for which such benefits are consecutively shown in the contract.

If an insurer shall provide for the payment of a cash surrender value, it shall reserve the right to defer the payment of such value for a period of six months after demand therefor with surrender of the contract.

Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if the annuity allowed under any paid-up nonforfeiture benefit would be less than $120.00 annually, the insurer may at its option grant a cash surrender value in lieu of such paid-up nonforfeiture benefit of such amount as may be required by subsection c.

b.Any paid-up nonforfeiture benefit available under any annuity or pure endowment contract referred to in subsection a. in the event of default in a stipulated payment due on any contract anniversary, shall be such that its present value as of such anniversary shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the contract, including any existing paid-up additions, if there had been no default, over the sum of (1) the then present value of the adjusted stipulated payments as defined in subsection d. corresponding to stipulated payments which would have fallen due on and after such anniversary, and (2) the amount of any indebtedness to the insurer on the contract. In determining the benefits referred to in this subsection and in calculating the adjusted stipulated payments referred to in subsection d. in the case of annuity contracts under which an election may be made to have annuity payments commence at optional dates, the annuity payments shall be deemed to commence at a date which shall be the latest permitted by the contract for the commencement of such payments but not later than the contract anniversary nearest the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later; and the stipulated payments shall be deemed to be payable for the longest period during which they would be payable if election were made to have the annuity payments commence at such date.

c.Any cash surrender value allowed by any annuity or pure endowment contract referred to in subsection a. and the present value under any optional provision, of future benefits commencing on the due date of the stipulated payment in default shall each be at least equal to the then present value of the minimum paid-up nonforfeiture benefit required by subsection b.

d.The adjusted stipulated payments for any annuity or pure endowment contract referred to in subsection a. shall be calculated on an annual basis and shall be such uniform percentage of the respective stipulated payments specified in the contract for each contract year that the present value, at the date of issue of the contract, of all such adjusted stipulated payments shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the contract; (2) 20% of the adjusted stipulated payment for the first contract year; and (3) 2% of the adjusted stipulated payment for the first contract year for each year not exceeding 20 during which stipulated payments are payable.

All adjusted stipulated payments and present values referred to in this section shall for annuity and pure endowment contracts be calculated on the basis of (1) the applicable rates of interest, not exceeding 3 1/2% per annum, specified in the contract for calculating cash surrender values, if any, and paid-up nonforfeiture benefits; and (2) the 1937 Standard Annuity Mortality Table, or the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the commissioner or any other table approved by the commissioner; provided that, in the case of annuity or pure endowment contracts issued after the operative date for the insurer of paragraph (ix) of subsection a. of the standard valuation law, N.J.S.17B:19-8, the 3 1/2% maximum interest rate specified in item (1) of this paragraph shall be increased to 4 1/2%, and, if the applicable rates of interest specified in the contract for calculating cash surrender values, if any, and paid-up nonforfeiture benefits exceed 3 1/2%, there shall be substituted for the mortality tables specified in item (2) the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the commissioner or any other table approved by the commissioner.

e.Any cash surrender value and any paid-up nonforfeiture benefit, available under any contract referred to in subsection a. in the event of default in the payment of a stipulated payment due at any time other than on the contract anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional stipulated payments beyond the last preceding contract anniversary. All values referred to in subsections b. to d. inclusive, may be calculated upon the assumption that any death benefit is payable at the end of the contract year of death. The net value of any paid-up additions shall be not less than the dividends used to provide such additions. Notwithstanding the provisions of subsection b., additional benefits payable (1) in the event of total and permanent disability, (2) as reversionary annuity or deferred reversionary annuity benefits, and (3) as other policy benefits additional to pure endowment, and annuity benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits. Notwithstanding the provisions of subsection b., additional benefits providing the privilege to purchase additional annuity benefits at some future time without furnishing evidence of insurability, and stipulated payments therefor, may, with the consent of the commissioner, be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

f.In the case of contracts issued on or after the operative date of this section as defined in subsection o., no contract of annuity, except as stated in subsection p., shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1)That upon cessation of payment of considerations under a contract, the insurer will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections h., i., j., k. and m.

(2)If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the insurer will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections h., i., k. and m. The insurer shall reserve the right to defer the payment of such cash surrender benefit for a period of six months after demand therefor with surrender of the contract.

(3)A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits.

(4)A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the insurer to the contract, any indebtedness to the insurer on the contract or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than $20.00 monthly, the insurer may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

g.The minimum values as specified in subsections h., i., j., k. and m. of any paid-up annuity, cash surrender or death benefits available under an annuity contract referred to in subsection f., shall be based upon minimum nonforfeiture amounts as defined in this subsection:

(1)With respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at a rate of interest of 3% per annum of percentages of the net considerations (as hereinafter defined) paid prior to such time; decreased by the sum of any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of 3% per annum and the amount of any indebtedness to the insurer on the contract, including interest due and accrued; and increased by any existing additional amounts credited by the insurer to the contract. The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of $30.00 and less a collection charge of $1.25 per consideration credited to the contract during that contract year. The percentages of net considerations shall be 65% of the net consideration for the first contract year and 87 1/2% of the net considerations for the second and later contract years. Notwithstanding the provisions of the preceding sentence, the percentage shall be 65% of the portion of the total net consideration for any renewal contract year which exceeds by not more than two times the sum of those portions of the net considerations in all prior contract years for which the percentage was 65%.

(2)With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

(a)The portion of the net consideration for the first contract year to be accumulated shall be the sum of 65% of the net consideration for the first contract year plus 22 1/2% of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years.

(b)The annual contract charge shall be the lesser of (i) $30.00 or (ii) 10% of the gross annual consideration.

(3)With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to 90% and the net consideration shall be the gross consideration less a contract charge of $75.00.

(4)Notwithstanding any other provision of this subsection to the contrary, for any contract issued on or after the effective date of P.L.2003, c.152 and before the 730th day after that effective date, the interest rate at which net consideration shall be accumulated for purposes of determining minimum nonforfeiture amounts shall be 1 1/2% per annum.

h.Any paid-up annuity benefit available under a contract referred to in subsection f. shall have a present value on the date annuity payments are to commence at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

i.For contracts referred to in subsection f. which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than 1% higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value; decreased by the amount of any indebtedness to the insurer on the contract, including interest due and accrued; and increased by any existing additional amounts credited by the insurer to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

j.For contracts referred to in subsection f. which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the insurer to the contract. For contracts referred to in subsection f. which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

k.This subsection k. shall apply to the determination of the benefits calculated under subsections i. and j. of this section.

(1)In the case of annuity contracts for which the maturity date is stated, that maturity date shall not be after the later of: (a) the anniversary of the contract next following the annuitant's seventieth birthday; or (b) the tenth anniversary of the contract. In the case of annuity contracts under which an election may be made to have annuity payments begin at optional maturity dates, the maturity date shall be deemed to be the latest date for which election is permitted by the contract, but shall not be deemed to be later than the latest date permitted for an annuity contract with a stated maturity date.

(2)The amount of the benefits calculated under subsections i. and j. of this section on or after the stated or deemed maturity date shall not be reduced by any surrender charge. The amount of the benefits calculated under subsections i. and j. of this section on or after the stated or deemed maturity date shall not be less than the greater of: (a) the present value of annuity benefits available on or after the maturity date, computed according to the assumptions stated in subsection h. of this section; and (b) the amount available on or after the maturity date to be applied to the purchase of an annuity on a basis stated in the contract.

(3)Contracts providing for flexible considerations may have separate surrender charge schedules associated with each consideration, provided that the nonforfeiture values are at least as great as they would be if each consideration had been a separate single consideration contract based on the requirements of paragraph (3) of subsection g. of this section. For the purpose of determining the maturity date, the tenth anniversary of the contract shall be determined separately for each consideration.

The provisions of P.L.2005, c.45 shall apply notwithstanding section 1 of P.L.2001, c.237 (C.17B:25-18.4), shall take precedence over that section of law, and shall apply to annuity contracts regardless of whether the requirements of that section have been met.

l.Any contract referred to in subsection f. which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

m.Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations referred to in subsection f. shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

n.For any contract referred to in subsection f. which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections h., i., j., k. and m., additional benefits payable (1) in the event of total and permanent disability, (2) as reversionary annuity or deferred reversionary annuity benefits, or (3) as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

o.After January 1, 1981, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1983. After the filing of such notice, then upon such specified date, which shall be the operative date of this section for such insurer, the provisions of subsections f. through n. shall become operative with respect to annuity contracts thereafter issued by such insurer. If an insurer makes no such election, the operative date of this section for such insurer shall be January 1, 1983.

p.This section shall not apply to any reinsurance, group annuity purchased in connection with one or more retirement plans or plans of deferred compensation established or maintained by or for one or more employers (including partnerships or sole proprietorships), employee organizations, or any combination thereof, other than plans providing individual retirement accounts or individual retirement annuities under Section 408 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.408), as amended, nor to any premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this State through an agent or other representative of the insurer issuing the contract. The requirements of subsections a. to e. of this section shall not apply to any group annuity, single premium pure endowment, or single stipulated payment annuity.

L.1981,c.285,s.5; amended 2003, c.152; 2005, c.45, s.1.



Section 17B:25-20.1 - Supersedure Of Standard Nonforfeiture Law, Certain.

17B:25-20.1 Supersedure of standard nonforfeiture law, certain.

13. Effective on the second anniversary of the effective date of the "Indexed Standard Nonforfeiture Law for Individual Deferred Annuities," P.L.2005, c.194 (C.17B:25-21 et al.), the standard nonforfeiture law for individual deferred annuities as provided in section 5 of P.L.1981, c.285 (C.17B:25-20) shall continue to govern a contract of annuity issued pursuant thereto, but shall not apply to, and shall be superseded with respect to, a contract of annuity subject to the provisions of the "Indexed Standard Nonforfeiture Law for Individual Deferred Annuities," P.L.2005, c.194 (C.17B:25-21 et al.) as provided therein.

L.2005,c.194,s.13.



Section 17B:25-21 - Short Title.

17B:25-21 Short title.

1.This act shall be known and may be cited as the "Indexed Standard Nonforfeiture Law for Individual Deferred Annuities."

L.2005,c.194,s.1.



Section 17B:25-22 - Inapplicability Of Act.

17B:25-22 Inapplicability of act.

2.This act shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.408), as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this State through an agent or other representative of the company issuing the contract.

L.2005,c.194,s.2.



Section 17B:25-23 - Required Provisions For Contract Of Annuity.

17B:25-23 Required provisions for contract of annuity.

3. a. No contract of annuity to which this act applies shall be delivered or issued for delivery in this State on or after the second anniversary of the effective date of this act, or any earlier date as elected by the company pursuant to section 14 of this act, unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the Commissioner of Banking and Insurance are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1)That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of that value provided by sections 5, 6, 7, 8 and 10 of this act;

(2)If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of a paid-up annuity benefit a cash surrender benefit in the amount provided by sections 5, 6, 8 and 10 of this act. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract after making written request and receiving written approval of the commissioner. The request shall address the necessity and equitableness to all policyholders of the deferral;

(3)A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4)A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

b.Notwithstanding the requirements of this section, a deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from prior considerations paid would be less than $20 monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by this payment shall be relieved of any further obligation under the contract.

L.2005,c.194,s.3.



Section 17B:25-24 - Minimum Values.

17B:25-24 Minimum values.

4.The minimum values provided by sections 5, 6, 7, 8 and 10 of this act of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.

a. (1) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at rates of interest as indicated in subsection b. of this section of the net considerations, as defined in paragraph (2) of this subsection, paid prior to that time, decreased by the sum of subparagraphs (a) through (d) below:

(a)Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subsection b. of this section;

(b)An annual contract charge of $50, accumulated at rates of interest as indicated in subsection b. of this section;

(c)Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in subsection b. of this section; and

(d)The amount of any indebtedness to the company on the contract, including interest due and accrued.

(2)The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to 87.5% of the gross considerations credited to the contract during that contract year, except that in the case of a single premium contract, net considerations shall consist of 90% of the gross considerations credited to the contract during that contract year.

b.The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of 3% per annum or the following, which shall be specified in the contract if the interest rate will be reset:

(1)The five-year Constant Maturity Treasury Rate reported by the Federal Reserve Board as of a date, or average over a period, rounded to the nearest 1/20th of one percent, specified in the contract no longer than 15 months prior to the contract issue date or redetermination date under paragraph (4) of this section;

(2)Reduced by 125 basis points;

(3)Where the resulting interest rate is not less than 1% per annum; and

(4)The interest rate shall apply for an initial period, and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date.

c.During the period or term that a contract provides a substantive participation in an equity indexed benefit, it may increase the reduction described in paragraph (2) of subsection b. of this section by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. If that demonstration is not acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

d.The commissioner may adopt rules to implement the provisions of subsection c. of this section which provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines adjustments are justified.

L.2005,c.194,s.4.



Section 17B:25-25 - Paid-up Annuity Benefit.

17B:25-25 Paid-up annuity benefit.

5.Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

L.2005,c.194,s.5.



Section 17B:25-26 - Cash Surrender Benefits, Determination Of Present Value.

17B:25-26 Cash surrender benefits, determination of present value.

6.For contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender, reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, which present value shall be calculated on the basis of an interest rate not more than 1% higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

L.2005,c.194,s.6.



Section 17B:25-27 - Determination Of Present Value.

17B:25-27 Determination of present value.

7.For contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine maturity value, and increased by any additional amounts credited by the company to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, present values shall be calculated on the basis of that interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

L.2005,c.194,s.7.



Section 17B:25-28 - Determination Of Benefits.

17B:25-28 Determination of benefits.

8. a. For the purpose of determining the benefits calculated under sections 6 and 7 of this act, in the case of annuity contracts for which the maturity date is stated, that maturity date shall not be after the later of: (1) the anniversary of the contract next following the annuitant's seventieth birthday; or (2) the tenth anniversary of the contract. In the case of annuity contracts under which an election may be made to have annuity payments begin at optional maturity dates, the maturity date shall be deemed to be the latest date for which election is permitted by the contract, but shall not be deemed to be later than the latest date permitted for an annuity contract with a stated maturity date.

b.The amount of benefits calculated under sections 6 and 7 of this act on or after the stated or deemed maturity date shall not be reduced by any surrender charge. The amount of the benefits calculated under sections 6 and 7 of this act on or after the stated or deemed maturity date shall not be less than the greater of: (1) the present value of annuity benefits available on or after the maturity date, computed according to the assumptions stated in section 5 of this act; or (2) the amount available on or after the maturity date to be applied to the purchase of an annuity on a basis stated in a contract.

c.Contracts providing for flexible considerations may have separate surrender charge schedules associated with each consideration, provided that the nonforfeiture values are at least as great as they would be if each consideration had been a separate single consideration contract based on the requirements of subsection a. of section 4 of this act. For the purpose of determining the maturity date, the tenth anniversary of the contract shall be determined separately for each consideration.

d. (1) The difference between an annuity contract's greater present value, utilized for determining any paid-up annuity benefit, and referred to as the contract's accumulation value, and its lesser present value, utilized when an annuitant withdraws from the contract, and referred to as the contract's withdrawal value, on or after the date of maturity, shall not be considered to be a surrender charge for the purposes of this section if:

(a)the accumulation value of the contract:

(i)is never available in a lump sum , and is paid out in substantially equal payments over a period of not less than five years or the surviving lifetime of the annuitant's life, whichever period is shorter ; and

(ii)for the contract period prior to the date of maturity and during the period, on or after the date of maturity, of any annuity payments, credits a fixed rate of at least 1% more than the rate credited to the withdrawal value, or credits a rate that provides substantive participation in an equity indexed benefit with an estimated expected value of at least 1% more than the rate credited to the withdrawal value; and

(b)the separately defined withdrawal value of the contract:

(i)equals, at maturity, not less than the minimum value of the contract as defined in section 4 of P.L.2005, c.194 (C.17B:25-24), plus any premium load; and

(ii)accumulates, from maturity and later, at the minimum rate as defined in section 4 of P.L.2005, c.194 (C.17B:25-24).

(2)For the purpose of this subsection, the Department of Banking and Insurance may approve other methods of providing enhanced value to the accumulation value of a contract in comparison to the withdrawal value of the contract. Any method approved by the department shall be reasonably determined to provide an enhanced value to the contract's accumulation value which is at least as favorable to the contract holder as the accumulation value provided by the provisions of this subsection.

The provisions of this section shall apply notwithstanding section 1 of P.L.2001, c.237 (C.17B:25-18.4), shall take precedence over that section of law, and shall apply to annuity contracts regardless of whether the requirements of that section have been met.

L.2005, c.194, s.8; amended 2006, c.49, s.1.



Section 17B:25-29 - Notice Of Benefits Not Provided In Contract.

17B:25-29 Notice of benefits not provided in contract.

9.A contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that those benefits are not provided.

L.2005,c.194,s.9.



Section 17B:25-30 - Benefits Allowance For Lapse Of Time And Payments Beyond Schedule.

17B:25-30 Benefits allowance for lapse of time and payments beyond schedule.

10. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

L.2005,c.194,s.10.



Section 17B:25-31 - Minimum Nonforfeiture Benefits.

17B:25-31 Minimum nonforfeiture benefits.

11. For a contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum forfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of sections 5, 6, 7, 8 and 10 of this act, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this act. The inclusion of those benefits shall not be required in any paid-up benefits unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

L.2005,c.194,s.11.



Section 17B:25-32 - Rules.

17B:25-32 Rules.

12. The Commissioner of Banking and Insurance may adopt rules to implement the provisions of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005,c.194,s.12.



Section 17B:25-33 - Effective Date, Applicability.

17B:25-33 Effective date, applicability.

14. This act shall take effect immediately and shall apply as follows:

a.Before the second anniversary of the effective date of this act, on a contract form-by-contract form basis, to those annuity contracts for which the company has filed a notice of election of applicability with the Commissioner of Banking and Insurance. A company that elects not to file using the "Indexed Standard Forfeiture Law for Individual Deferred Annuities," P.L.2005, c.194 (C.17B:25-21 et al.), may continue to use contract forms which use the interest rate of 1 1/2% per annum for minimum nonforfeiture values as specified by paragraph (4) of subsection g. of section 5 of P.L.1981, c.285 (C.17B:25-20).

b.In all other instances, to all annuity contracts issued by the company on or after the second anniversary of the effective date.

L.2005,c.194,s.14.



Section 17B:25-34 - Findings, Declarations Relative To Certain Annuity Products.

17B:25-34 Findings, declarations relative to certain annuity products.

1.The Legislature finds and declares that it is a valid public purpose to set forth standards and procedures regarding annuity products directly solicited to consumers to: prevent the fraudulent and misleading marketing of annuity products by insurers, brokers, and agents; provide standards for the disclosure of information about annuity products so that consumers understand the basic features of these products; ensure that annuity products ultimately issued to consumers are suitable to appropriately address their insurance needs and financial objectives; and enhance oversight over annuity products, including enforcement against violations, through the Department of Banking and Insurance.

L.2008, c.88, s.1.



Section 17B:25-35 - Definitions Relative To Certain Annuity Products.

17B:25-35 Definitions relative to certain annuity products.

2.As used in this act, except as otherwise specified:

"Annuity" means an annuity as defined by N.J.S.17B:17-5 directly solicited to a consumer.

"Consumer" means a natural person who resides in this State.

"Deferred annuity" means an annuity with the first income payment due no earlier than one year from the date of issue and the annuity is not an immediate annuity.

"Determinable element" means a benefit, value, credit, or charge under an annuity that is guaranteed at issue, but its amount is not determined until after issue.

"Direct-response solicitation" means a solicitation solely through mail, telephone, the Internet, or other mass communication media.

"Fixed annuity" means an annuity under which the charges and other considerations provided for the annuity, less any amount charged against these considerations, earns interest at a rate: (1) set by the insurer; or (2) in a manner specified in the annuity, which manner may include, but is not limited to, the use of a stock market or other outside index.

"Generic name" means a short title which is descriptive of the charges and benefit patterns of an annuity, or endorsement or rider to the annuity.

"Guaranteed element" means a benefit, value, credit, or charge under an annuity that is guaranteed and the amount determined at issue.

"Immediate annuity" means an annuity with the first income payment due not more than 13 months from the date of issue.

"Insurer" means any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society or other person licensed to engage in the business of insurance in this State.

"Insurance producer" means a person licensed to sell, solicit, or negotiate insurance pursuant to the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et al.).

"Negotiate" means the act of conferring directly with or offering advice directly to a consumer as the purchaser or prospective purchaser of a particular annuity concerning any of the substantive benefits, terms or conditions of the annuity, provided that the person engaged in that act either: sells annuities or obtains annuities from insurers for purchasers.

"Non-guaranteed element" means a benefit, value, credit, or charge under an annuity that is not guaranteed and the amount not determined at issue.

"Owner" means the person to whom an annuity is presently or prospectively payable by the terms of the annuity, except when the annuity declares some other person to be the owner thereof, or the individual certificate holder in the case of a group annuity.

"Sell" means to exchange an annuity by any means, for money or its equivalent, on behalf of an insurer.

"Solicit" means attempting to sell an annuity or asking or urging a consumer to apply for a particular annuity from a particular insurer.

"Variable annuity" means an annuity under which the insurer invests, for the annuity owner, the charges and other considerations provided for the annuity, less any amount charged against these considerations, into a separate account, based upon the annuity owner's stated level of investment risk, and which annuity may lose some or all of the owner's investment.

L.2008, c.88, s.2.



Section 17B:25-36 - Use Of Certain Terms Regulated; Exceptions.

17B:25-36 Use of certain terms regulated; exceptions.

3. a. (1) Consistent with the unfair trade practices set forth in N.J.S.17B:30-1 et seq., an insurance producer, or an agent, representative or member of a fraternal benefit society not required to be licensed as an insurance producer in accordance with section 32 of P.L.1997, c.322 (C.17:44B-32), or an insurer, if no producer or non-licensed society agent, representative or member is involved, shall not use a certification, professional designation, or form of advertising expressing or implying in an untrue, deceptive, misleading, or false manner that the producer, non-licensed society agent, representative or member, or insurer has special education, training, or experience in advising or servicing senior citizens or retirees in connection with the solicitation, negotiation, or sale of an annuity, or its value or suitability, either directly or indirectly, including through a publication or writing, or by issuing or promulgating an analysis or report relating to an annuity.

(2)The provisions of this section do not apply to:

(a)a title or designation conferred through an academic degree, certifying the completion of a course of study from an accredited institution of higher education, so long as the title or designation is not used in an untrue, deceptive, misleading, or false manner in connection with the solicitation, negotiation, or sale of an annuity; or

(b)a professional job title presented by an employer or other organization that is licensed or registered by a state or federal financial services regulatory agency, including any agency that regulates financial institutions, insurers, investment companies as defined under the "Investment Company Act of 1940," title I of Pub.L.76-768 (15 U.S.C.s.80a-1 et seq.), investment advisers as defined under the "Investment Advisers Act of 1940," title II of Pub.L.76-768 (15 U.S.C.s.80b-1 et seq.), and broker-dealers, and that indicates seniority or standing within the employer or other organization's operation or specifies an area of specialization recognized by that employer or other organization, so long as the professional job title is not used in an untrue, deceptive, misleading, or false manner in connection with the solicitation, negotiation, or sale of an annuity.

b.An untrue, deceptive, misleading, or false use of a certification, designation, or form of advertising shall include, but is not limited to:

(1)the use of a certification or professional designation not actually earned or otherwise available for use;

(2)the use of a nonexistent or self-conferred certification or professional designation;

(3)the use of a certification or professional designation that expresses or implies a level of occupational qualification obtained through education, training, or experience, but which is not actually obtained; and

(4) (a) the use of a certification or professional designation obtained from a certifying or designating organization that:

(i)is primarily engaged in the business of instruction in sales or marketing;

(ii)does not have reasonable standards or procedures for assuring the competency of a holder of its certificate or professional designation;

(iii) does not have reasonable standards or procedures for monitoring and disciplining a holder of its certificate or professional designation for improper or unethical conduct; or

(iv)does not have reasonable continuing education requirements for a holder of its certificate or professional designation in order to maintain the certification or designation; however

(b)there shall be a rebuttable presumption that the use of a certification or professional designation obtained from a certifying or designating organization is not in violation of this section if the certificate or professional designation issued to the holder does not apply primarily to sales or marketing and is accredited by:

(i)the American National Standards Institute, or its successor;

(ii)the National Commission for Certifying Agencies, or its successor;

(iii) any organization recognized as an accrediting agency by the United States Department of Education pursuant to section 496 of the "Higher Education Act of 1965," Pub.L.89-329 (20 U.S.C.s.1099b); or

(iv)any other organization approved by the commissioner by regulation.

c.In order to determine a violation of this section, the commissioner may consider the use of one or more words, combination of words, or acronyms representing these words, and the manner or context of their use with respect to a certification, professional designation, or form of advertising, including, but not limited to, "senior," "retirement," "elder," or words of similar import, "certified," "registered," "chartered," or words of similar import, and "adviser," "specialist," "consultant," "planner," or words of similar import.

L.2008, c.88, s.3.



Section 17B:25-37 - Certain Annuities Excluded; Annuities Buyer's Guide; Annuity Contract Disclosure Statement.

17B:25-37 Certain annuities excluded; annuities buyer's guide; annuity contract disclosure statement.

4. a. An annuity, for purposes of this section, concerning disclosure requirements, shall not include any annuity directly solicited to a consumer, that is:

(1)an annuity that serves as a funding vehicle for an employee welfare, pension, profit-sharing, or deferred compensation plan established or maintained by an employer or other plan sponsor, and which is funded in whole or in part by that employer or other plan sponsor;

(2)a variable annuity subject to the provisions of N.J.S.17B:28-1 et seq.;

(3)a charitable annuity established in accordance with N.J.S.17B:17-13.1;

(4)a structured settlement subject to the provisions of the "Structured Settlement Protection Act," P.L.2001, c.139 (C.2A:16-63 et seq.); or

(5)a funeral insurance policy defined by section 24 of P.L.1993, c.147 (C.17B:17-5.1).

b.The commissioner shall approve, by regulation, a document, including all subjects and language contained therein, for distribution to a consumer by an insurance producer, or an agent, representative or member of a fraternal benefit society not required to be licensed as an insurance producer in accordance with section 32 of P.L.1997, c.322 (C.17:44B-32), or an insurer, to serve as a buyer's guide regarding annuities, which may be substantially similar to any annuities buyer's guide prepared by the National Association of Insurance Commissioners, or its successor, and shall include, but not be limited to, a description of various kinds of annuities, standard features of annuities, including the 10-day cancellation period for consumers required by section 6 of this act and any other consumer cancellation period required by law, and information concerning the negotiation and sale of annuities. The commissioner shall make the approved buyer's guide available to consumers on the department's Internet website.

c.The commissioner shall approve, by regulation, the form of an annuity contract disclosure statement, which shall be a separate document from the annuity, for distribution to a consumer by an insurance producer, non-licensed society agent, representative or member, or an insurer.

(1)The annuity contract disclosure statement shall include, but not be limited to:

(a)the issuing insurer's name and address;

(b)the generic name of the annuity, the insurer's product name, if different, and annuity form number, and the same information for any rider or endorsement to the annuity;

(c)a statement that the product is an annuity, accompanied by a definition of annuity;

(d)a summary describing each guaranteed, non-guaranteed, and determinable element of the annuity and any rider or endorsement, including:

(i)any charge, by dollar amount or percentage, and other considerations provided for the annuity, with an explanation of their application under the contract;

(ii)any fixed or variable crediting interest rate, and information concerning the method of its calculation and the duration of any rate period;

(iii) each income payment option;

(iv)any death benefit, and the method of its calculation;

(v)the availability of withdrawing from the insurer any portion of the annuity's contract value;

(vi)any value reduction on the annuity or benefits provided by the annuity resulting from a withdrawal set forth in sub-subparagraph (v) of this subparagraph (d), or resulting from a surrender of the annuity, including any surrender subject to the provisions of section 5 of P.L.1981, c.285 (C.17B:25-20) or the "Indexed Standard Nonforfeiture Law for Individual Deferred Annuities," P.L.2005, c.194 (C.17B:25-21 et seq.);

(e)a summary of the federal tax status of the annuity, and any tax penalty applicable based upon a withdrawal or surrender set forth in sub-subparagraphs (v) and (vi) of subparagraph (d) of this paragraph;

(f)a summary of the 10-day cancellation period for consumers required by section 6 of this act and any other consumer cancellation period required by law, or any greater cancellation period provided under the terms of the annuity, along with the cancellation procedure; and

(g)a statement that the annuity and the solicitation, negotiation, and sale of the annuity are subject to regulatory oversight by the department, accompanied by appropriate contact information for the department's consumer assistance services.

(2)The annuity contract disclosure statement shall comply with the language simplification standards of the "Life and Health Insurance Policy Language Simplification Act," P.L.1979, c.167 (C.17B:17-17 et seq.).

d. (1) An insurance producer, non-licensed society agent, representative or member, or an insurer, if no producer or non-licensed society agent, representative or member is involved, shall provide a consumer who applies for an annuity a copy of the buyer's guide and an annuity contract disclosure statement as set forth in subsections b. and c. of this section, to be delivered no later than five business days after receipt of the application.

(2)If a direct-response solicitation occurs via the Internet, the provisions of paragraph (1) for supplying the buyer's guide and the annuity contract disclosure statement shall be satisfied:

(a)by making the documents available, in printable form, to consumers on the issuing insurer's Internet website, and providing notice to the consumer of their availability; and

(b)by allowing consumers to request, through the issuing insurer's Internet website, mailed copies of the documents, so long as the insurer provides the documents no later than five business days after receipt of the application.

(3)If the buyer's guide and the annuity contract disclosure statement are not provided to the consumer in accordance with this section, the consumer shall have a period of not less than 15 days after receipt of any annuity purchased, or longer if provided by the terms of the annuity, to cancel the annuity, and receive from the insurer a prompt refund of any account value of the annuity, including any contract fees or other charges, by mailing or otherwise surrendering the annuity together with a written request for cancellation. The cancellation period provided by this paragraph shall run concurrently with the cancellation period provided by section 6 of this act, or as provided under any other provision of law.

L.2008, c.88, s.4.



Section 17B:25-38 - Certain Annuities Excluded, Information Recorded; Determination As To Suitability Of Annuity For Consumer; System Of Supervision.

17B:25-38 Certain annuities excluded, information recorded; determination as to suitability of annuity for consumer; system of supervision.

5. a. An annuity, for purposes of this section concerning the suitability of an annuity for a particular consumer, shall not include any annuity directly solicited to a consumer, that is:

(1)an annuity that serves as a funding vehicle for an employee welfare, pension, profit-sharing, or deferred compensation plan established or maintained by an employer or other plan sponsor, and which is funded in whole or in part by that employer or other plan sponsor;

(2)a structured settlement subject to the provisions of the "Structured Settlement Protection Act," P.L.2001, c.139 (C.2A:16-63 et seq.); or

(3) a funeral insurance policy defined by section 24 of P.L.1993, c.147 (C.17B:17-5.1).

b. (1) An insurance producer, or an agent, representative or member of a fraternal benefit society not required to be licensed as an insurance producer in accordance with section 32 of P.L.1997, c.322 (C.17:44B-32), or an insurer, if no producer or non-licensed society agent, representative or member is involved, shall not negotiate or sell an annuity to a consumer unless the producer, non-licensed society agent, representative or member, or insurer has reasonable grounds for believing that the annuity is suitable for the consumer, on the basis of the facts disclosed by the consumer as to the consumer's investments, other insurance products, financial situation and objectives.

(2)The insurance producer, non-licensed society agent, representative or member, or insurer shall, prior to selling an annuity negotiated with a consumer, make reasonable efforts to obtain, and record on a form prescribed by the commissioner, information concerning:

(a)the consumer's financial status;

(b)the consumer's tax status;

(c)the consumer's investment objectives;

(d)any other information considered to be relevant by the producer, non-licensed society agent, representative or member, or insurer to provide the reasonable grounds for believing the annuity is suitable for the consumer; and

(e)the consumer's acknowledgement:

(i)that the annuity and the solicitation, negotiation, and sale of the annuity concerning its suitability are subject to regulatory oversight by the department; and

(ii)of receipt of appropriate contact information for the department's consumer assistance services.

(3)The reasonable grounds for an insurance producer, non-licensed society agent, representative or member, or insurer for believing the annuity is suitable for the consumer shall be based upon all relevant information and circumstances of the consumer actually obtained or known, and recorded, during the time of any negotiation or offer of sale on the annuity.

(4) (a) The insurance producer, non-licensed society agent, representative or member, or insurer shall not have any obligation to a consumer concerning the suitability of an annuity under this subsection:

(i)for merely soliciting a consumer to apply for a particular type of annuity through a direct-response solicitation, occurring prior to any negotiation or attempt to sell the annuity;

(ii)if the consumer, upon negotiating or attempting to sell the annuity, refuses to provide the relevant information requested pursuant to paragraph (2) of this subsection, or fails to provide complete or accurate information; or

(iii) if the consumer chooses to obtain an annuity other than the annuity negotiated and offered for sale.

(b)With respect to any variable annuity, the insurance producer, non-licensed society agent, representative or member, or insurer shall be deemed to have complied with the provisions of this subsection if the producer, non-licensed society agent, representative or member, or insurer complies with any rules of conduct pertaining to consumer suitability promulgated by the Financial Industry Regulatory Authority, or its successor, and approved by the United States Securities and Exchange Commission in accordance with section 19(b)(1) of the "Securities Exchange Act of 1934," Pub.L.73-291 (15 U.S.C. s.78s(b)(1)).

c. (1) An insurer shall establish and maintain a system of supervision, or contract with a third party to establish and maintain a system, concerning the negotiation and sale of annuities directly negotiated and sold by the insurer, to assure compliance with the consumer suitability requirements set forth in subsection b. of this section. Any third party insurance producer or non-licensed society agent, representative or member authorized to act on behalf of the insurer shall adopt the insurer's system of supervision for its own employees and contracted persons who negotiate and sell annuities, or establish and maintain a system to assure compliance with the consumer suitability requirements set forth in subsection b. of this section.

(2)A system of supervision shall include, but not be limited to:

(a)A written set of procedures concerning the negotiation and sale of annuities; and

(b)Periodic reviews of information as set forth by the commissioner in regulation, to assist in detecting and preventing violations of subsection b. of this section.

(3)Whenever an insurer authorizes a third party insurance producer or non-licensed society agent, representative or member to act on its behalf, the insurer shall make reasonable inquiry to assure that this third party establishes and maintains the system of supervision required by paragraph (1) of this subsection. The reasonable inquiry by the insurer shall include:

(a)Obtaining a certification, at least annually, from the third party insurance producer or non-licensed society agent, representative or member, signed by the third party, or an officer, director, or supervisory or managerial employee of that third party with responsibility for the system of supervision, which may be made available as a representation, in printable form to the insurer, on the third party's Internet website, stating the system complies with the provisions of paragraph (1) of this subsection, or stating that it is not presently in compliance and including specific criteria to be implemented to achieve compliance; and

(b)Periodic reviews of information as set forth by the commissioner in regulation, to assist in detecting and preventing violations of subsection b. of this section.

L.2008, c.88, s.5.



Section 17B:25-39 - Cancellation Provision For Certain Annuities.

17B:25-39 Cancellation provision for certain annuities.

6.An annuity directly solicited to a consumer, except for any annuity that is excluded pursuant to the provisions of section 5 of this act, shall not be delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the commissioner after the effective date of this act, unless the annuity includes provisions or has attached to it a notice stating that during a period of not less than 10 days after the date the initial owner receives the annuity, the owner may cancel the annuity and receive from the insurer a prompt refund of any account value of the annuity, including any contract fees or other charges, by mailing or otherwise surrendering the annuity together with a written request for cancellation.

L.2008, c.88, s.6.



Section 17B:25-40 - Certain Annuities Excluded; Report To Owner.

17B:25-40 Certain annuities excluded; report to owner.

7. a. An annuity, for purposes of this section, shall not include any annuity directly solicited to a consumer that is excluded pursuant to the provisions of section 4 of this act.

b. (1) An insurer shall provide the owner of an annuity with a report, at least annually, on information concerning the annuity which includes, but is not limited to:

(a)the beginning and end date of the current report period;

(b)the total amount of charges and other considerations provided for the annuity, any amount charged against the annuity's contract value, and interest credited;

(c)the accumulation value, based upon the charges and other considerations provided for the annuity, less any charge against the annuity's contract value, plus interest credited;

(d)the cash surrender value, calculated as the greater of the accumulation value as set forth in subparagraph (c) of this paragraph less any applicable surrender charge, or the annuity's minimum guaranteed contract value; and

(e)the amount owed on any outstanding loan borrowed by the owner against the annuity's contract value as of the end of the current report period.

(2)The insurer shall provide this report:

(a)at the beginning and during the accumulation period prior to maturity on a deferred annuity; and

(b)at the beginning and during the payout period, for which income payments occur at or after maturity, on any annuity with changes to any non-guaranteed element.

L.2008, c.88, s.7.



Section 17B:25-41 - Collection, Maintenance Of Information.

17B:25-41 Collection, maintenance of information.

8.Any information required to be collected and maintained in order to fulfill the requirements of this act shall be done in accordance with the insurance information practice provisions of P.L.1985, c.179 (C.17:23A-1 et seq.).

L.2008, c.88, s.8.



Section 17B:25-42 - Violations, Penalties.

17B:25-42 Violations, penalties.

9. a. A violation of this act shall be a violation of N.J.S.17B:30-1 et seq.

b.Pursuant to the authority provided to the commissioner under N.J.S.17B:30-1 et seq., the commissioner may, upon finding a violation occurred or is occurring, order:

(1)an insurer to take reasonably appropriate corrective action regarding any consumer harmed by a violation relating to an annuity issued by the insurer; or

(2)a third party insurance producer, or an agent, representative or member of a fraternal benefit society not required to be licensed as an insurance producer in accordance with section 32 of P.L.1997, c.322 (C.17:44B-32), who is authorized to act on behalf of the insurer, to take reasonably appropriate corrective action regarding any consumer harmed by a violation relating to an annuity negotiated and sold by the insurance producer or non-licensed society agent, representative or member.

c.The commissioner may, as permitted under N.J.S.17B:30B-1 et seq., alter, modify, or set aside, in whole or in part, any order concerning a penalty for a violation, if the corrective action ordered pursuant to subsection b. of this section occurs promptly to the satisfaction of the commissioner.

L.2008, c.88, s.9.



Section 17B:26-1 - Filing Of Forms

17B:26-1. Filing of forms
17B:26-1. a. No health insurance policy, or application, if a written application is required and is to be made a part of the policy, or printed rider or endorsement for use with the policy, shall be delivered or issued for delivery in this State unless the form has been filed with the commissioner for approval in accordance with the provisions of section 16 of P.L.1995, c.73 (C.17B:25-18.2).

b. (Deleted by amendment, P.L.1995, c.73.)

c. If a form is disapproved by the commissioner during the 60-day period, it may not be delivered or issued for delivery unless it is resubmitted and approved in accordance with the provisions of subsections b., c. and d., of section 16 of P.L.1995, c.73 (C.17B:25-18.2). Such disapproval shall be subject to review in accordance with the procedure described in the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder. Any such form which is filed by the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

d. (Deleted by amendment, P.L.1995, c.73.)

e. (Deleted by amendment, P.L.1995, c.73.)

f. This section shall not apply to documents which relate only to the manner of distribution of benefits or to the reservation of rights and benefits under health insurance policies and which are used at the request of the individual policyholder.

g. No form shall be filed by the commissioner in accordance with this section until the classification of risks and premium rates, if any, pertaining to such form have been submitted to the commissioner. If such a classification of risks and premium rates are submitted to the commissioner later than the submission of the form to which they pertain, the 60-day period specified in subsection c. of this section shall commence with the date such classification of risks and premium rates are submitted to the commissioner.

h. The disapproval by the commissioner of any form may be on the ground that:

(1) the benefits are unreasonable in relation to the premium charged, or

(2) such form contains provisions which are unjust, unfair, inequitable, misleading, contrary to law or to the public policy of this State, or

(3) the policy is sold in such a manner as to mislead the insured, or

(4) insurance under such policy is being solicited by means of advertising, communication or dissemination of information which involves misleading or inadequate description of the provisions of the policy, specifying particulars.

i. The commissioner may exempt from the requirements of this section for so long as he deems proper any insurance document or form or type thereof to which, in his opinion, this section may not practicably be applied, or the filing of which is, in his opinion, not desirable or necessary for the protection of the public.

L.1971, c.144; amended 1995,c.73,s.19.



Section 17B:26-2 - Form Of Policy; Requirements.

17B:26-2 Form of policy; requirements.

17B:26-2. a. No such policy of insurance shall be delivered or issued for delivery to any person in this State unless:

(1)The entire money and other considerations therefor are expressed therein; and

(2)The time at which the insurance takes effect and terminates is expressed therein; and

(3)It purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed 19 years and any other person dependent upon the policyholder; and

(4)The style, arrangement and over-all appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than 10-point with a lower-case unspaced alphabet length not less than 120-point (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions); and

(5)The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in sections 17B:26-3 to 17B:26-31 inclusive, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "exceptions," or "exceptions and reductions," provided that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies; and

(6)Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and

(7)It contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the commissioner.

b.A policy under which coverage of a dependent of the policyholder terminates at a specified age shall, with respect to an unmarried child covered by the policy prior to the attainment of age 19, who is incapable of self-sustaining employment by reason of intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon such policyholder for support and maintenance, not so terminate while the policy remains in force and the dependent remains in such condition, if the policyholder has within 31 days of such dependent's attainment of the limiting age submitted proof of such dependent's incapacity as described herein. The foregoing provisions of this paragraph shall not require an insurer to insure a dependent who is a child with an intellectual disability or physical handicap where the policy is underwritten on evidence of insurability based on health factors set forth in the application or where such dependent does not satisfy the conditions of the policy as to any requirement for evidence of insurability or other provisions of the policy, satisfaction of which is required for coverage thereunder to take effect. In any such case the terms of the policy shall apply with regard to the coverage or exclusion from coverage of such dependent.

c.Notwithstanding any provision of a policy of health insurance, hereafter delivered or issued for delivery in this State, whenever such policy provides for reimbursement for any optometric service which is within the lawful scope of practice of a duly licensed optometrist, the insured under such policy shall be entitled to reimbursement for such service, whether the said service is performed by a physician or duly licensed optometrist.

d.If any policy is issued by an insurer domiciled in this State for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the commissioner that any such policy is not subject to approval or disapproval by such official, the commissioner may by ruling require that such policy meet the standards set forth in subsection a. of this section and in sections 17B:26-3 to 17B:26-31 inclusive.

e.Notwithstanding any provision of a policy of health insurance, hereafter delivered or issued for delivery in this State, whenever such policy provides for reimbursement for any psychological service which is within the lawful scope of practice of a duly licensed psychologist, the insured under such policy shall be entitled to reimbursement for such service, whether the said service is performed by a physician or duly licensed psychologist.

f.Notwithstanding any provision of a policy of health insurance, hereafter delivered or issued for delivery in this State, whenever such policy provides for reimbursement for any service which is within the lawful scope of practice of a duly licensed chiropractor, the insured under such policy or the chiropractor rendering such service shall be entitled to reimbursement for such service, when the said service is performed by a chiropractor. The foregoing provision shall be liberally construed in favor of reimbursement of chiropractors.

g.All individual health insurance policies which provide coverage for a family member or dependent of the insured on an expense incurred basis shall also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of that insured from the moment of birth.

(1)The coverage for newly born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.

(2)If payment of a specific premium is required to provide coverage for a child, the policy may require that notification of birth of a newly born child and payment of the required premium must be furnished to the insurer within 31 days after the date of birth in order to have the coverage continue beyond such 31-day period.

h.All individual health insurance policies which provide coverage on an expense incurred basis but do not provide coverage for a family member or dependent of the insured on an expense incurred basis shall nevertheless provide for coverage of newborn children of the insured which shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities, provided application therefor and payment of the required premium are made to the insurer to include in said policy coverage the same or similar to that of the insured, described in g. (1) above 31 days from the date of a newborn child.

i.Whenever, pursuant to the provisions of an individual or group contract issued by an insurer, the former spouse of a named insured is no longer entitled to coverage as an individual dependent by reason of divorce, separate coverage for such former spouse shall be made available by the insurer on an individual non-group basis under the following conditions:

(1)Application for such non-group coverage shall be made to the insurer by or on behalf of such former spouse no later than 31 days following the date his or her coverage under the prior certificate or contract terminated.

(2)No new evidence of insurability shall be required in connection with the application for such non-group coverage but any health exception, limitation or exclusion applicable to said former spouse under the prior coverage may, at the option of the insurer, be carried over to the new non-group coverage.

(3)The effective date of the new coverage shall be the day following the date on which such former spouse's coverage under the prior certificate or contract terminated.

(4)The benefits provided under the non-group coverage issued to such former spouse shall be at least equal to the basic benefits provided in contracts then being issued by the insurer to acceptable new non-group applicants of the same age and family status.

amended 1973, c.22, s.14; 1973, c.342; 1975, c.111, s.1; 1975, c.119; 1979, c.86, s.5; 1980, c.113, s.2; 2010, c.50, s.9.



Section 17B:26-2.1 - Treatment Of Alcoholism; Benefits

17B:26-2.1. Treatment of alcoholism; benefits
No health insurance contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance after the effective date of this act, unless such contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in connection with the treatment of alcoholism when such treatment is prescribed by a doctor of medicine. Such benefits shall be provided to the same extent as for any other sickness under the contract.

Every contract shall include such benefits for the treatment of alcoholism as are hereinafter set forth:

a. Inpatient or outpatient care in a licensed hospital;

b. Treatment at a detoxification facility licensed pursuant to P.L.1975, c. 305;

c. Confinement as an inpatient or outpatient at a licensed, certified, or state approved residential treatment facility, under a program which meets minimum standards of care equivalent to those prescribed by the Joint Commission on Hospital Accreditation.

Treatment or confinement at any facility shall not preclude further or additional treatment at any other eligible facility; provided, however, that the benefit days used do not exceed the total number of benefit days provided for any other sickness under the contract.

L.1977, c. 118, s. 1, eff. June 2, 1977.



Section 17B:26-2.1A - Reconstructive Breast Surgery; Benefits

17B:26-2.1a. Reconstructive breast surgery; benefits

1. Every health insurance policy providing hospital or medical expense benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits, following a mastectomy on one breast or both breasts, for reconstructive breast surgery, surgery to restore and achieve symmetry between the two breasts, and the costs of prostheses, and, under any policy providing outpatient x-ray or radiation therapy, the costs of outpatient chemotherapy following surgical procedures in connection with the treatment of breast cancer shall be included as a part of the outpatient x-ray or radiation therapy coverage. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium. Such benefits shall be provided to the same extent as for any other sickness under the policy.

L.1983,c.53,s.1; amended 1997, c.75, s.4.



Section 17B:26-2.1B - Health Insurance Policies

17B:26-2.1b. Health insurance policies
Every health insurance policy providing hospital or medical expense benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this amendatory and supplementary act, shall offer coverage for maternity care without regard to marital status to subscribers or other persons covered thereunder for expenses incurred in pregnancy and childbirth. The coverage for the expenses of pregnancy and childbirth shall be provided to the same extent as the hospitalization benefits are provided in the policy for any other covered illness. If a fixed amount is specified in the policy for surgery, the fixed amount for a pregnancy-related surgical procedure shall be commensurate with the fixed amount payable for a surgical procedure of comparable difficulty and severity.

L. 1985, c. 275, s. 2.



Section 17B:26-2.1C - Benefits For Equipment For Home Treatment Of Hemophilia

17B:26-2.1c. Benefits for equipment for home treatment of hemophilia
Every health insurance policy providing hospital expense benefits to any policy holder or other person covered thereunder for expenses incurred in connection with the treatment of routine bleeding episodes associated with hemophilia shall provide benefits for expenses incurred in connection with the purchase of blood products and blood infusion equipment required for home treatment of routine bleeding episodes associated with hemophilia when the home treatment program is under the supervision of a State approved hemophilia treatment center. The benefits shall be provided to the same extent as for any sickness under the policy.

As used in this act, "blood product" includes, but is not limited to, Factor VIII, Factor IX and cryoprecipitate; and "blood infusion equipment" includes, but is not limited to, syringes and needles.

Participation in a home treatment program shall not preclude further or additional treatment or care at any eligible facility if the number of home treatments, in accordance with a ratio of home treatments to benefit days established by regulation by the Commissioner of Insurance, does not exceed the total number of benefit days provided for any other sickness under the policy.

L. 1987, c. 64, s. 1.



Section 17B:26-2.1D - Individual Health Insurance Policy To Pay Benefits For Treatment Of Wilm's Tumor

17B:26-2.1d. Individual health insurance policy to pay benefits for treatment of Wilm's tumor
Every individual health insurance policy providing hospital or medical expense benefits shall provide benefits to any named insured or other person covered thereunder for expenses incurred in the treatment of Wilm's tumor, including autologous bone marrow transplants when standard chemotherapy treatment is unsuccessful, notwithstanding that any such treatment may be deemed experimental or investigational. These benefits shall be provided to the same extent as for any other sickness under the policy.

L.1990,c.71,s.4.



Section 17B:26-2.1E - Individual Health Insurance Policy, Mammogram Examination Benefits.

17B:26-2.1e Individual health insurance policy, mammogram examination benefits.

4. a. No individual health insurance policy providing hospital or medical expense benefits shall be delivered, issued, executed, or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, unless the policy provides benefits to any named insured or other person covered thereunder for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the insurer of the medical necessity of the additional screening and diagnostic testing.

b.These benefits shall be provided to the same extent as for any other sickness under the policy.

c.The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1991, c.279, s.4; amended 1999, c.341, s.4; 2004, c.86, s.4; 2013, c.196, s.4.



Section 17B:26-2.1F - Individual Health Insurance Benefits For Certain Nursing Services

17B:26-2.1f. Individual health insurance benefits for certain nursing services
1. a. Notwithstanding any provision of a policy of individual health insurance, whenever such a policy provides for reimbursement for any service which is within the lawful scope of practice of a duly registered professional nurse who is not being paid a salary by a health care provider for the service so performed, a person covered under that individual health insurance policy or the registered professional nurse rendering the service shall be entitled to reimbursement for the service.

b. This act shall exclude salaried services which are already reimbursed and shall not be construed to affect or impair hospital procedures for billing in-hospital nursing care. The practice of nursing shall be deemed to be within the provisions of chapter 26 of Title 17B of the New Jersey Statutes and duly registered professional nurses shall have those privileges and benefits in the scope of their practice as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

c. This section shall apply to any individual health insurance policy: (1) delivered or issued for delivery in this State on or after the effective date of this act; or (2) under which the insurer has reserved the right to change the premium.

L.1992,c.128,s.1.



Section 17B:26-2.1G - Individual Health Insurance Policy, Benefits For "Off-label" Drugs Required

17B:26-2.1g. Individual health insurance policy, benefits for "off-label" drugs required
5. a. Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et al.), no individual health insurance policy which provides benefits for expenses incurred in prescribing drugs approved by the federal Food and Drug Administration shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the policy provides benefits to any policyholder or other person covered thereunder for expenses incurred in prescribing a drug for a treatment for which it has not been approved by the Food and Drug Administration if the drug is recognized as being medically appropriate for the specific type of treatment for which the drug has been prescribed in one of the following established reference compendia:

(1) the American Medical Association Drug Evaluations;



(2) the American Hospital Formulary Service Drug Information;



(3) the United States Pharmacopoeia Drug Information;



or, it is recommended by a clinical study or review article in a major-peer reviewed professional journal.

b. Notwithstanding the provisions of this section, coverage shall not be required for any experimental or investigational drug or any drug which the Food and Drug Administration has determined to be contraindicated for the specific treatment for which the drug has been prescribed. The benefits provided pursuant to this section shall be provided to the same extent as other benefits under the policy for drugs prescribed for a treatment approved by the Food and Drug Administration.

c. This section shall apply to all individual health insurance policies in which the insurer has reserved the right to change the premium.

d. Any coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

L.1993,c.321,s.5.



Section 17B:26-2.1H - Individual Health Insurer, Benefits For Health Promotion

17B:26-2.1h. Individual health insurer, benefits for health promotion
6. a. Every individual policy that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:26-1 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.1999, c.339, shall provide benefits to each person covered thereunder for expenses incurred in a health promotion program through health wellness examinations and counselling, which program shall include, but not be limited to, the following tests and services:

(1) For all persons 20 years of age and older, annual tests to determine blood hemoglobin, blood pressure, blood glucose level, and blood cholesterol level or, alternatively, low-density lipoprotein (LDL) level and blood high-density lipoprotein (HDL) level;

(2) For all persons 35 years of age or older, a glaucoma eye test every five years;

(3) For all persons 40 years of age or older, an annual stool examination for presence of blood;

(4) For all persons 45 years of age or older, a left-sided colon examination of 35 to 60 centimeters every five years;

(5) For all women 20 years of age or older, a pap smear every two years;

(6) For all women 40 years of age or older, a mammogram examination pursuant to the provisions of section 4 of P.L.1991, c.279 (C.17B:26-2.1e);

(7) For all adults, recommended immunizations; and

(8) For all persons 20 years of age or older, an annual consultation with a health care provider to discuss lifestyle behaviors that promote health and well-being including, but not limited to, smoking control, nutrition and diet recommendations, exercise plans, lower back protection, weight control, immunization practices, breast self-examination, testicular self-examination and seat belt usage in motor vehicles.

Notwithstanding the provisions of this subsection to the contrary, if a physician or other health care provider recommends that it would be medically appropriate for a covered person to receive a different schedule of tests and services than that provided for under this subsection, the insurer shall provide payment for the tests or services actually provided, within the limits of the amounts listed in subsection b. of this section.

b.Every individual health care policy offered for sale in this State by an insurer pursuant to subsection a. of this section shall provide payment for the benefits set forth in subsection a. of this section in an amount which shall not exceed: $125 a year for each person between the ages of 20 to 39, inclusive; $145 a year for each man age 40 and over; and $235 a year for each woman age 40 and over; except that for persons 45 years of age or older, the cost of a left-sided colon examination shall not be included in the above amount; however, no insurer shall be required to provide payment for benefits for a left-sided colon examination in excess of $150.

c.The Commissioner of Banking and Insurance, in consultation with the Department of the Treasury, shall annually adjust the threshold amounts provided by subsection b. of this section in direct proportion to the increase or decrease in the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which the adjustment is made.

d.The requirements of this section shall apply only to health insurers which issue or deliver primary health insurance coverage in this State providing hospital or medical expense benefits. Primary health insurance coverage shall not include the following plans, policies, or contracts: accident only, credit, disability, long-term care, Medicare supplement coverage, CHAMPUS supplement coverage, coverage for Medicare services pursuant to a contract with the United States government, coverage for Medicaid services pursuant to a contract with the State, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), or hospital confinement indemnity coverage.

e.This section shall apply to all individual health insurance policies in which the carrier has reserved the right to change the premium.

f.The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993,c.327,s.6; amended 1999, c.339, s.4.



Section 17B:26-2.1I - Requirements For Individual Health Insurer Providing Benefits For Pharmacy Services.

17B:26-2.1i Requirements for individual health insurer providing benefits for pharmacy services.

4. a. Notwithstanding any other provision of law to the contrary, no individual health insurance policy which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the policy:

(1)Permits the insured, at the time of issuance, amendment or renewal, to select benefit coverage allowing the insured to choose a pharmacy or pharmacist for the provision of prescription drugs or pharmacy services, provided that any pharmacist or pharmacy selected by the insured is registered pursuant to R.S.45:14-1 et seq.;

(2)Provides that no pharmacy or pharmacist shall be denied the right to participate as a preferred provider or as a contracting provider, under the same terms and conditions currently applicable to all other preferred or contracting providers, if the policy provides for coverage by contracted or preferred providers for pharmaceutical services, provided the pharmacy or pharmacist is registered pursuant to R.S.45:14-1 et seq., and accepts the terms and conditions of the policy;

(3)Provides that no copayment, fee, or other condition shall be imposed upon an insured selecting a participating or contracting pharmacist or pharmacy that is not also equally imposed upon all insureds selecting a participating or contracting pharmacist or pharmacy;

(4) (a) Provides that no insured shall be required to obtain pharmacy services and prescription drugs from a mail service pharmacy;

(b)Provides for no differential in any copayment applicable to any prescription drug of the same strength, quantity and days' supply, whether obtained from a mail service pharmacy or a non-mail service pharmacy, provided that the non-mail service pharmacy agrees to the same terms, conditions, price and services applicable to the mail service pharmacy; and

(c)Provides that the limit on days' supply is the same whether the prescription drug is obtained from a mail service pharmacy or a non-mail service pharmacy, and that the limit shall not be less than 90 days;

(5)Sets forth the auditing procedures to be used by the insurer and includes a provision that any audit shall take place at a time mutually agreeable to the pharmacy or pharmacist and the auditor. No audit by an insurer shall include a review of any document relating to any person or prescription plan other than those reimbursable by the insurer;

(6)Provides that the insurer, or any agent or intermediary thereof, including a third party administrator, shall not restrict or prohibit, directly or indirectly, a pharmacy from charging the insured for services rendered by the pharmacy that are in addition to charges for the drug, for dispensing the drug or for prescription counseling. Services rendered by the pharmacy for which additional charges are imposed shall be subject to the approval of the Board of Pharmacy. A pharmacy shall disclose to the purchaser the charges for the additional services and the purchaser's out-of-pocket cost for those services prior to dispensing the drug. A pharmacy shall not impose any additional charges for patient counseling or for other services required by the Board of Pharmacy or State or federal law;

(7)The provisions of P.L.1999, c.395 shall apply to all policies delivered. issued or renewed on or after the effective date of P.L.1999, c.395.

b.Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any policy.

c.This section shall apply to all individual health insurance policies in which the insurer has reserved the right to change the premium.

L.1993,c.378,s.4; amended 1999, c.395, s.4.



Section 17B:26-2.1J - Benefits For Certain Cancer Treatments

17B:26-2.1j. Benefits for certain cancer treatments
4. In addition to benefits provided under regulations adopted pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.), an insurer shall offer under every individual policy providing health insurance coverage delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance, on or after the effective date of this act to provide benefits for the treatment of cancer by dose-intensive chemotherapy/autologous bone marrow transplants and peripheral blood stem cell transplants when performed by institutions approved by the National Cancer Institute or pursuant to protocols consistent with the guidelines of the American Society of Clinical Oncologists. Benefits for such treatment shall be provided to the same extent as for any other illness under the policy.

The offer required pursuant to this section shall apply to all health insurance policies in which the insurer has reserved the right to change the premium. Nothing in this section shall be construed to limit an insurer in adjusting premium amounts, or providing for reasonable deductibles or copayments, with respect to benefits provided pursuant to this section.

L.1995,c.100,s.4.



Section 17B:26-2.1K - Coverage For Birth And Natal Care; Health Insurance Policy

17B:26-2.1k. Coverage for birth and natal care; health insurance policy
4. a. Every policy that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:26-1 et seq., or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide coverage for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

b. Notwithstanding the provisions of subsection a. of this section, a policy that provides coverage for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every insurer shall provide notice to policyholders regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the policyholder; (2) the yearly informational packet sent to the policyholder; or (3) January 1, 1996.

L.1995,c.138,s.4.



Section 17B:26-2.1L - Coverage For Diabetes Treatment By Individual Health Insurance Policy

17B:26-2.1l.Coverage for diabetes treatment by individual health insurance policy
4. a. Every individual health insurance policy providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to Chapter 26 of Title 17B of the New Jersey Statutes or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits to any person covered thereunder for expenses incurred for the following equipment and supplies for the treatment of diabetes, if recommended or prescribed by a physician or nurse practitioner/clinical nurse specialist: blood glucose monitors and blood glucose monitors for the legally blind; test strips for glucose monitors and visual reading and urine testing strips; insulin; injection aids; cartridges for the legally blind; syringes; insulin pumps and appurtenances thereto; insulin infusion devices; and oral agents for controlling blood sugar.

b. Each individual health insurance policy shall also provide benefits for expenses incurred for diabetes self-management education to ensure that a person with diabetes is educated as to the proper self-management and treatment of their diabetic condition, including information on proper diet. Benefits provided for self-management education and education relating to diet shall be limited to visits medically necessary upon the diagnosis of diabetes; upon diagnosis by a physician or nurse practitioner/clinical nurse specialist of a significant change in the covered person's symptoms or conditions which necessitate changes in that person's self-management; and upon determination of a physician or nurse practitioner/clinical nurse specialist that reeducation or refresher education is necessary. Diabetes self-management education shall be provided by a dietitian registered by a nationally recognized professional association of dietitians or a health care professional recognized as a Certified Diabetes Educator by the American Association of Diabetes Educators or a registered pharmacist in the State qualified with regard to management education for diabetes by any institution recognized by the board of pharmacy of the State of New Jersey.

c. The benefits required by this section shall be provided to the same extent as for any other sickness under the policy.

d. This section shall apply to all individual health insurance policies in which the insurer has reserved the right to change the premium.

e. The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

f. The Commissioner of Insurance may, in consultation with the Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

L.1995,c.331,s.4.



Section 17B:26-2.1M - Coverage For Minimum Inpatient Care Following Mastectomy By Individual Hospital, Medical Expense Benefits Policy

17B:26-2.1m. Coverage for minimum inpatient care following mastectomy by individual hospital, medical expense benefits policy

4. a. Every individual policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:26-1 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall provide coverage for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The policy shall not require a health care provider to obtain authorization from the insurer for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the insurer under the policy.The benefits shall be provided to the same extent as for any other sickness under the policy.

The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

b. The Commissioner of Banking and Insurance shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997,c.149,s.4.



Section 17B:26-2.1N - Applicability Of Health Care Quality Act

17B:26-2.1n Applicability of Health Care Quality Act
21. Notwithstanding the provisions of chapter 26 of Title 17B of the New Jersey Statutes to the contrary, no policy shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1997,c.192,s.21.



Section 17B:26-2.1O - Coverage For Treatment Of Inherited Metabolic Diseases By Individual Health Insurance Policy.

17B:26-2.1o Coverage for treatment of inherited metabolic diseases by individual health insurance policy.

4.No individual health insurance policy providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the policy provides benefits to each person covered thereunder for expenses incurred in the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The benefits shall be provided to the same extent as for any other medical condition under the policy.

The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1997,c.338,s.4.



Section 17B:26-2.1P - Health Insurance Policy To Cover Certain Audiology, Speech-language Pathology Services.

17B:26-2.1p Health insurance policy to cover certain audiology, speech-language pathology services.

4.Notwithstanding any other provision of chapter 26 of Title 17B of the New Jersey Statutes, benefits shall not be denied to any eligible individual for eligible services, as determined by the terms of the policy or as otherwise required by law, when the services are determined by a physician to be medically necessary and are performed or rendered to that individual by a licensed audiologist or speech-language pathologist within the scope of practice. The practices of audiology and speech-language pathology shall be deemed to be within the provisions of chapter 26 of Title 17B of the New Jersey Statutes and duly licensed audiologists and speech-language pathologists shall have such privileges and benefits in the scope of their practice under that act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1997,c.419,s.4.



Section 17B:26-2.1Q - Coverage For Treatment Of Domestic Violence Injuries By Individual Health Insurance Policy.

17B:26-2.1q Coverage for treatment of domestic violence injuries by individual health insurance policy.

4.Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.), no individual health insurance policy providing hospital or medical expense benefits shall contain any provision which denies benefits for expenses incurred in the treatment of an injury or injuries sustained as the result of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), to a named insured or other person covered thereunder. Benefits shall be provided to the same extent as for any other treatment under the policy. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1998,c.97,s.4.



Section 17B:26-2.1R - Coverage For Certain Dental Procedures For The Severely Disabled Or Child Age Five Or Under By Individual Health Insurance Policy

17B:26-2.1r. Coverage for certain dental procedures for the severely disabled or child age five or under by individual health insurance policy
4. a. No individual health insurance policy providing hospital or medical benefits shall be delivered, issued, executed or renewed in this State pursuant to chapter 26 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this amendatory and supplementary act, unless the policy provides benefits to any person covered thereunder who is severely disabled or a child age five or under for expenses incurred for: (1) general anesthesia and hospitalization for dental services; or (2) a medical condition covered by the contract which requires hospitalization or general anesthesia for dental services rendered by a dentist regardless of where the dental services are provided.

b.An individual health insurance policy may require prior authorization of hospitalization for dental services in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

c.This section shall apply to all individual health insurance policies in which the insurer has reserved the right to change the premium.

L.1999,c.49,s.4.



Section 17B:26-2.1S - Individual Health Insurers To Provide Coverage For Biologically-based Mental Illness.

17B:26-2.1s Individual health insurers to provide coverage for biologically-based mental illness.

4. a. Every individual health insurance policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to chapter 26 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act shall provide coverage for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the contract. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the insurer cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which the insurer determines:

(1)whether a mental health care service meets the medical necessity standard as established by the insurer; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the policy.

c.The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1999,c.106,s.4.



Section 17B:26-2.1T - Coverage For Hemophilia Services By Individual Health Insurers

17B:26-2.1t. Coverage for hemophilia services by individual health insurers
3.Notwithstanding the provisions of chapter 26 of Title 17B of the New Jersey Statutes to the contrary, no policy shall be delivered, issued, executed or renewed on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the policy meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2000,c.121,s.3.



Section 17B:26-2.1U - Individual Policy To Provide Coverage For Colorectal Cancer Screening.

17B:26-2.1u Individual policy to provide coverage for colorectal cancer screening.

4.Every individual policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:26-1 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any named insured or other person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The benefits shall be provided to the same extent as for any other medical condition under the policy.

The provisions of this section shall apply to all health insurance policies in which the insurer has reserved the right to change the premium.

L.2001,c.295,s.4.



Section 17B:26-2.1V - Individual Health Insurer Prescription Drug Plans To Cover Certain Infant Formulas.

17B:26-2.1v Individual health insurer prescription drug plans to cover certain infant formulas.

5.An individual health insurer which provides hospital or medical expense benefits for expenses incurred in the purchase of prescription drugs under a policy that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits under the policy for expenses incurred in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The benefits shall be provided to the same extent as for any other prescribed items under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2001,c.361,s.5.



Section 17B:26-2.1W - Policy Issued Under Chapter 26 Of Title 17b Required To Cover Certain Out-of-network Services.

17B:26-2.1w Policy issued under Chapter 26 of Title 17B required to cover certain out-of-network services.

3.Notwithstanding the provisions of chapter 26 of Title 17B of the New Jersey Statutes to the contrary, no policy shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2001,c.367,s.3.



Section 17B:26-2.1X - Individual Health Insurer To Offer Coverage For Domestic Partner.

17B:26-2.1x Individual health insurer to offer coverage for domestic partner.

50.An individual health insurer that provides hospital or medical expense benefits under a policy that is delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2003,c.246,s.50.



Section 17B:26-2.1Y - Individual Health Insurer, Coverage For Prescription Female Contraceptives.

17B:26-2.1y Individual health insurer, coverage for prescription female contraceptives.

5.An individual health insurer that provides hospital or medical expense benefits for expenses incurred in the purchase of outpatient prescription drugs under a policy shall provide coverage under every such policy delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and an insurer shall grant, an exclusion under the policy for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective insureds and insureds. The provisions of this section shall not be construed as authorizing an insurer to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of an insured. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2005,c.251,s.5.



Section 17B:26-2.1Z - Individual Health Insurance Policies To Provide Benefits For Orthotic And Prosthetic Appliances.

17B:26-2.1z Individual health insurance policies to provide benefits for orthotic and prosthetic appliances.

4. a. Every individual health insurance policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:26-1 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, an individual health insurance policy shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the policy.

d.The provisions of this section shall apply to all individual health insurance policies in which the insurer has reserved the right to change the premium.

L.2007, c.345, s.4.



Section 17B:26-2.1AA - Individual Health Insurance Policy To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

17B:26-2.1aa Individual health insurance policy to provide coverage for hearing aids for certain persons aged 15 or younger.

5.An individual health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to chapter 26 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

A policy shall provide coverage that includes the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. An insurer may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The benefits shall be provided to the same extent as for any other condition under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2008, c.126, s.5.



Section 17B:26-2.1BB - Individual Health Insurance Policy To Provide Installment Payments To Obstetrical Provider For Maternity Services.

17B:26-2.1bb Individual health insurance policy to provide installment payments to obstetrical provider for maternity services.

4. a. Every individual health insurance policy that provides benefits for maternity services, and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all individual health insurance policies in which the insurer has reserved the right to change the premium.

L.2009, c.113, s.4.



Section 17B:26-2.1CC - Individual Health Insurance Policy To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

17B:26-2.1cc Individual health insurance policy to provide benefits for treatment of autism or other developmental disability.

4.Notwithstanding any other provision of law to the contrary, every individual health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to chapter 26 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The insurer shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the insured's primary diagnosis is autism or another developmental disability, the insurer shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the insured is under 21 years of age and the insured's primary diagnosis is autism, the insurer shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the policy, but shall not be subject to limits on the number of visits that an insured may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum benefit amount for an insured in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a policy that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, an insurer shall not be precluded from providing a benefit amount for an insured in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the insurer to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The insurer may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the insurer and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to an insured.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the insurer of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2009, c.115, s.4.



Section 17B:26-2.1DD - Individual Health Insurance Policy To Provide Coverage For Oral Anticancer Medications.

17B:26-2.1dd Individual health insurance policy to provide coverage for oral anticancer medications.

4. a. An individual health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to N.J.S.17B:26-1 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the policy provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.An individual health insurance policy shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the policy as of the effective date of this act.

d.This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2011, c.188, s.4.



Section 17B:26-2.1EE - Individual Health Insurance Policy To Provide Coverage For Sickle Cell Anemia.

17B:26-2.1ee Individual health insurance policy to provide coverage for sickle cell anemia.

5.Every individual health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to chapter 26 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medical expenses incurred by a covered person for the treatment of sickle cell anemia and, if the policy provides benefits for expenses incurred in the purchase of outpatient prescription drugs, then the policy shall provide coverage for prescription drug expenses incurred by a covered person for the treatment of sickle cell anemia.

The benefits shall be provided to the same extent as for any other medical condition under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2011, c.210, s.5.



Section 17B:26-2.1FF - Individual Health Insurer To Provide Coverage For Prescription Eye Drops.

17B:26-2.1ff Individual health insurer to provide coverage for prescription eye drops.

4. a. An individual health insurer which provides hospital or medical expense benefits that include coverage for prescription eye drops under a policy delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the insured or covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2013, c.50, s.4.



Section 17B:26-2.1GG - Individual Health Insurance Policy, Contract, Coverage For Synchronization Of Prescribed Medications.

17B:26-2.1gg Individual health insurance policy, contract, coverage for synchronization of prescribed medications.
4. a. Every individual health insurance policy or contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2)provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all policies in which the insurer has reserved the right to change the premium.

c. This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.4.



Section 17B:26-2.2 - Second Surgical Opinions; Definitions

17B:26-2.2. Second surgical opinions; definitions
As used in this act:

a. "Elective surgical procedure" means any nonemergency surgical procedure which may be scheduled at the convenience of the patient or the surgeon without jeopardizing the patient's life or causing serious impairment to the patient's bodily functions.

b. "Second surgical opinion" means an opinion of an eligible physician based on that physician's examination of a person for the purpose of evaluating the medical advisability of that person undergoing an elective surgical procedure. The examinations must be performed after another physician licensed to practice medicine and surgery has proposed to perform such surgical procedure on the person but prior to the performance of such surgical procedure.

c. "Eligible physician" means a physician licensed to practice medicine and surgery who holds the rank of Diplomate of an American Board (M.D.) or Certified Specialist (D.O.) in the surgical or medical specialty for which surgery is proposed.

L.1979, c. 328, s. 1.



Section 17B:26-2.3 - Policy Benefits For Second Surgical Opinion

17B:26-2.3. Policy benefits for second surgical opinion
Any insurer issuing an individual insurance policy in accordance with chapter 26 of Title 17B of the New Jersey Statutes which provides coverage of surgical operations performed on a person while confined in a hospital as an inpatient shall make available under the policy benefits for a second surgical opinion for elective surgical procedures which would require inpatient admission to a hospital.

L.1979, c. 328, s. 2.



Section 17B:26-2.4 - Benefit Payments

17B:26-2.4. Benefit payments
Benefits for a second surgical opinion shall include payment for the second surgical opinion services of an eligible physician and for essential laboratory and X-ray services incidental thereto, either as a benefit under the individual policy or, at the insurer's option, as an additional benefit offered to the prospective policyholder at issue of a policy. Benefit payments may be limited to second surgical opinion services of eligible physicians who have agreed to participate in an insurer's second surgical opinion program. The benefits shall be reasonably related to amounts payable under the policy for covered surgical procedures.

L.1979, c. 328, s. 3.



Section 17B:26-2.5 - Third Surgical Opinion

17B:26-2.5. Third surgical opinion
If a second surgical opinion does not confirm that a proposed elective surgical procedure is medically advisable, benefits must be provided under the policy for a third surgical opinion in the same manner as for the second opinion.

L.1979, c. 328, s. 4.



Section 17B:26-2.6 - Excluded Surgical Procedures

17B:26-2.6. Excluded surgical procedures
The second surgical opinion benefit provisions of a policy may exclude benefits while the patient is confined in a hospital as an inpatient, any surgical procedures not covered by the policy and surgical procedures in the following categories: cosmetic surgery, dental surgery, and podiatric surgery.

L. 1979, c. 328, s. 5. Amended by L. 1985, c. 275, s. 1.



Section 17B:26-2.7 - Payment For Opinion Services Of Physician

17B:26-2.7. Payment for opinion services of physician
If a physician who furnishes a second or third surgical opinion also performs the surgical procedure, the policy need not provide payment for the second or third opinion services of that physician.

L.1979, c. 328, s. 6.



Section 17B:26-2.8 - Application Of Act

17B:26-2.8. Application of act
This act shall apply to all contracts in which the insurer has reserved the right to change the premium.

L.1979, c. 328, s. 7.



Section 17B:26-3 - Required Provisions

17B:26-3. Required provisions
Except as provided in section 17B:26-28 each such policy delivered or issued for delivery to any person in this State shall contain the provisions specified in sections 17B:26-4 to 17B:26-15 inclusive, in words in which the same appear in the applicable sections; provided, however, that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the owner, if other than the insured. Such provisions shall be preceded individually by the appropriate caption appearing in each of such sections or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

L.1971, c. 144, s. 17B:26-3.



Section 17B:26-3.1 - Cancellation Of Policy Within 10 Days After Receipt

17B:26-3.1. Cancellation of policy within 10 days after receipt
Except as provided in N.J.S. 17B:26-28, each health insurance policy, other than group and blanket insurance, delivered or issued for delivery to any person in this State shall contain a provision or have attached to it a notice as follows:

Cancellation during first 10 days: During a period of 10 days after the date the policyholder receives the policy, the policyholder may cancel the policy and receive from the insurer a prompt refund of any premium paid therefor, including any policy fees or other charges, by mailing or otherwise surrendering the policy to the insurer together with a written request for cancellation.

L.1980, c. 38, s. 2.



Section 17B:26-3.2 - Individual Health Insurance Policy, Exclusion, Rates, Terms Based On Genetic Information Prohibited

17B:26-3.2. Individual health insurance policy, exclusion, rates, terms based on genetic information prohibited

14. Every individual health insurance policy providing hospital and medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to Chapter 26 of Title 17B of the New Jersey Statutes or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall not exclude any person or eligible dependent and shall not establish any rates or terms therefor on the basis of an actual or expected health condition or on the basis of any genetic characteristic. For the purposes of this section, "genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with statistically increased risk of development of a disease, disorder or syndrome.

L.1996,c.126,s.14.



Section 17B:26-4 - Entire Contract; Changes

17B:26-4. Entire contract; changes
There shall be a provision as follows:

Entire contract; changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

L.1971, c. 144, s. 17B:26-4.



Section 17B:26-5 - Time Limit On Certain Defenses

17B:26-5. Time limit on certain defenses
There shall be a provision as follows:

Time limit on certain defenses:

a. After 2 years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such 2-year period.

(1) The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial 2-year period, nor to limit the application of sections 17B:26-17 to 17B:26-21, inclusive, in the event of misstatement with respect to age or occupation or other insurance.

(2) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (a) until at least age 50 or, (b) in the case of a policy issued after age 44, for at least 5 years from its date of issue, may contain in lieu of the foregoing the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption " Incontestable " :

After this policy has been in force for a period of 2 years during the lifetime of the insured, (excluding any period during which the insured is disabled) it shall become incontestable as to the statements contained in the application.

b. No claim for loss incurred or disability (as defined in the policy) commencing after 2 years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss and existed prior to the effective date of coverage of this policy.

L.1971, c. 144, s. 17B:26-5.



Section 17B:26-6 - Grace Period

17B:26-6. Grace period
There shall be a provision as follows:

Grace period: A grace period of (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.

a. A policy which contains a cancellation provision may add, at the end of the above provision:

Subject to the right of the insurer to cancel in accordance with the cancellation provision hereof.

b. A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision:

Unless not less than 5 days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted.

L.1971, c. 144, s. 17B:26-6.



Section 17B:26-7 - Reinstatement

17B:26-7. Reinstatement
There shall be a provision as follows:

Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than 10 days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement.

(The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums a. until at least age 50 or, b. in the case of a policy issued after age 44, for at least 5 years from its date of issue.)

L.1971, c. 144, s. 17B:26-7.



Section 17B:26-8 - Notice Of Claim

17B:26-8. Notice of claim
There shall be a provision as follows:

Notice of claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

(In a policy providing a loss-of-time benefit which may be payable for at least 2 years, an insurer may at its option insert the following between the first and second sentences of the above provision:

Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least 2 years, he shall, at least once in every 6 months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of 6 months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of 6 months preceding the date on which such notice is actually given.)

L.1971, c. 144, s. 17B:26-8.



Section 17B:26-9 - Claim Forms

17B:26-9. Claim forms
There shall be a provision as follows:

Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

L.1971, c. 144, s. 17B:26-9.



Section 17B:26-9.1 - Health Insurer To Receive, Transmit Transactions Relative To Individual Policies Electronically; Standards.

17B:26-9.1 Health insurer to receive, transmit transactions relative to individual policies electronically; standards.

5. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health insurer or its agent or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a health insurer,or its agent, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health insurer or its agent or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all individual policies issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health insurer or its agent shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the policy.

d.For the purposes of this subsection, "substantiating documentation" means any information specific to the particular health care service provided to a covered person.

(1)Effective 180 days after the effective date of P.L.1999, c.154, a health insurer or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or health care provider, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the health care provider is eligible at the date of service;

(b)the person who received the health care service was covered on the date of service;

(c)the claim is for a service or supply covered under the health benefits plan;

(d)the claim is submitted with all the information requested by the payer on the claim form or in other instructions that were distributed in advance to the health care provider or covered person in accordance with the provisions of section 4 of P.L.2005, c.352 (C.17B:30-51); and

(e)the payer has no reason to believe that the claim has been submitted fraudulently.

(2)If all or a portion of the claim is not paid within the time frames provided in paragraph (1) of this subsection because:

(a)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(b)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(c)the payer disputes the amount claimed; or

(d)there is strong evidence of fraud by the provider and the payer has initiated an investigation into the suspected fraud,

the payer shall notify the health care provider, by electronic means and the covered person in writing within 30 days of receiving an electronic claim, or notify the covered person and health care provider in writing within 40 days of receiving a claim submitted by other than electronic means, that:

(i)the claim is incomplete with a statement as to what substantiating documentation is required for adjudication of the claim;

(ii)the claim contains incorrect information with a statement as to what information must be corrected for adjudication of the claim;

(iii) the payer disputes the amount claimed in whole or in part with a statement as to the basis of that dispute; or

(iv)the payer finds there is strong evidence of fraud and has initiated an investigation into the suspected fraud in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(3)If all or a portion of an electronically submitted claim cannot be adjudicated because the diagnosis coding, procedure coding or any other data required to be submitted with the claim was missing, the payer shall electronically notify the health care provider or its agent within seven days of that determination and request any information required to complete adjudication of the claim.

(4)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(5)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider, no later than two working days following receipt of the transmission of the claim.

(6)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(7)Payment of an eligible claim pursuant to paragraphs (1) and (4) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

If payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of paragraph (2) or paragraph (3) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or information or modification of an initial submission.

If payment is withheld on all or a portion of a claim by a payer pursuant to paragraph (2) or (3) of this subsection and the provider is not notified within the time frames provided for in those paragraphs, the claim shall be deemed to be overdue.

(8) (a) No payer that has reserved the right to change the premium shall deny payment on all or a portion of a claim because the payer requests documentation or information that is not specific to the health care service provided to the covered person.

(b)No payer shall deny payment on all or a portion of a claim while seeking coordination of benefits information unless good cause exists for the payer to believe that other insurance is available to the covered person. Good cause shall exist only if the payer's records indicate that other coverage exists. Routine requests to determine whether coordination of benefits exists shall not be considered good cause.

(c)In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of this paragraph, the claims payment shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means or on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

(9)An overdue payment shall bear simple interest at the rate of 12% per annum. The interest shall be paid to the health care provider at the time the overdue payment is made. The amount of interest paid to a health care provider for an overdue claim shall be credited to any civil penalty for late payment of the claim levied by the Department of Human Services against a payer that does not reserve the right to change the premium.

(10) With the exception of claims that were submitted fraudulently or submitted by health care providers that have a pattern of inappropriate billing or claims that were subject to coordination of benefits, no payer shall seek reimbursement for overpayment of a claim previously paid pursuant to this section later than 18 months after the date the first payment on the claim was made. No payer shall seek more than one reimbursement for overpayment of a particular claim. At the time the reimbursement request is submitted to the health care provider, the payer shall provide written documentation that identifies the error made by the payer in the processing or payment of the claim that justifies the reimbursement request. No payer shall base a reimbursement request for a particular claim on extrapolation of other claims, except under the following circumstances:

(a)in judicial or quasi-judicial proceedings, including arbitration;

(b)in administrative proceedings;

(c)in which relevant records required to be maintained by the health care provider have been improperly altered or reconstructed, or a material number of the relevant records are otherwise unavailable; or

(d)in which there is clear evidence of fraud by the health care provider and the payer has investigated the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), and referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(11) (a) In seeking reimbursement for the overpayment from the health care provider, except as provided for in subparagraph (b) of this paragraph, no payer shall collect or attempt to collect:

(i)the funds for the reimbursement on or before the 45th calendar day following the submission of the reimbursement request to the health care provider;

(ii)the funds for the reimbursement if the health care provider disputes the request and initiates an appeal on or before the 45th calendar day following the submission of the reimbursement request to the health care provider and until the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section are exhausted; or

(iii) a monetary penalty against the reimbursement request, including but not limited to, an interest charge or a late fee.

The payer may collect the funds for the reimbursement request by assessing them against payment of any future claims submitted by the health care provider after the 45th calendar day following the submission of the reimbursement request to the health care provider or after the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section have been exhausted if the payer submits an explanation in writing to the provider in sufficient detail so that the provider can reconcile each covered person's bill.

(b)If a payer has determined that the overpayment to the health care provider is a result of fraud committed by the health care provider and the payer has conducted its investigation and reported the fraud to the Office of the Insurance Fraud Prosecutor as required by law, the payer may collect an overpayment by assessing it against payment of any future claim submitted by the health care provider.

(12) No health care provider shall seek reimbursement from a payer or covered person for underpayment of a claim submitted pursuant to this section later than 18 months from the date the first payment on the claim was made, except if the claim is the subject of an appeal submitted pursuant to subsection e. of this section or the claim is subject to continual claims submission. No health care provider shall seek more than one reimbursement for underpayment of a particular claim.

e. (1) A health insurer or its agent, hereinafter the payer, shall establish an internal appeal mechanism to resolve any dispute raised by a health care provider regardless of whether the health care provider is under contract with the payer regarding compliance with the requirements of this section or compliance with the requirements of sections 4 through 7 of P.L.2005, c.352 (C.17B:30-51 through C.17B:30-54). No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of an appeal pursuant to this subsection. The payer shall conduct the appeal at no cost to the health care provider.

A health care provider may initiate an appeal on or before the 90th calendar day following receipt by the health care provider of the payer's claims determination, which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance which shall describe the type of substantiating documentation that must be submitted with the form. The payer shall conduct a review of the appeal and notify the health care provider of its determination on or before the 30th calendar day following the receipt of the appeal form. If the health care provider is not notified of the payer's determination of the appeal within 30 days, the health care provider may refer the dispute to arbitration as provided by paragraph (2) of this subsection.

If the payer issues a determination in favor of the health care provider, the payer shall comply with the provisions of this section and pay the amount of money in dispute, if applicable, with accrued interest at the rate of 12% per annum, on or before the 30th calendar day following the notification of the payer's determination on the appeal. Interest shall begin to accrue on the day the appeal was received by the payer.

If the payer issues a determination against the health care provider, the payer shall notify the health care provider of its findings on or before the 30th calendar day following the receipt of the appeal form and shall include in the notification written instructions for referring the dispute to arbitration as provided by paragraph (2) of this subsection.

The payer shall report annually to the Commissioner of Banking and Insurance the number of appeals it has received and the resolution of each appeal.

(2)Any dispute regarding the determination of an internal appeal conducted pursuant to paragraph (1) of this subsection may be referred to arbitration as provided in this paragraph. The Commissioner of Banking and Insurance shall contract with a nationally recognized, independent organization that specializes in arbitration to conduct the arbitration proceedings.

Any party may initiate an arbitration proceeding on or before the 90th calendar day following the receipt of the determination which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance. No dispute shall be accepted for arbitration unless the payment amount in dispute is $1,000 or more, except that a health care provider may aggregate his own disputed claim amounts for the purposes of meeting the threshold requirements of this subsection. No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of arbitration pursuant to this subsection.

(3)The arbitrator shall conduct the arbitration proceedings pursuant to the rules of the arbitration entity, including rules of discovery subject to confidentiality requirements established by State or federal law.

(4)An arbitrator's determination shall be:

(a)signed by the arbitrator;

(b)issued in writing, in a form prescribed by the Commissioner of Banking and Insurance, including a statement of the issues in dispute and the findings and conclusions on which the determination is based; and

(c)issued on or before the 30th calendar day following the receipt of the required documentation.

The arbitration shall be nonappealable and binding on all parties to the dispute.

(5)If the arbitrator determines that a payer has withheld or denied payment in violation of the provisions of this section, the arbitrator shall order the payer to make payment of the claim, together with accrued interest, on or before the 10th business day following the issuance of the determination. If the arbitrator determines that a payer has withheld or denied payment on the basis of information submitted by the health care provider and the payer requested, but did not receive, this information from the health care provider when the claim was initially processed pursuant to subsection d. of this section or reviewed under internal appeal pursuant to paragraph (1) of this subsection, the payer shall not be required to pay any accrued interest.

(6)If the arbitrator determines that a health care provider has engaged in a pattern and practice of improper billing and a refund is due to the payer, the arbitrator may award the payer a refund, including interest accrued at the rate of 12% per annum. Interest shall begin to accrue on the day the appeal was received by the payer for resolution through the internal appeals process established pursuant to paragraph (1) of this subsection.

(7)The arbitrator shall file a copy of each determination with and in the form prescribed by the Commissioner of Banking and Insurance.

f.As used in this section, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured policy for which the financial obligation for the payment of a claim under the policy rests upon the health insurer.

g.Any person found in violation of this section with a pattern and practice as determined by the Commissioner of Banking and Insurance shall be liable to a civil penalty as set forth in section 17 of P.L.2005, c.352 (C.17B:30-55).

L.1999,c.154,s.5; amended 2005, c.352, s.13.



Section 17B:26-10 - Proofs Of Loss

17B:26-10. Proofs of loss
There shall be a provision as follows:

Proofs of loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than 1 year from the time proof is otherwise required.

L.1971, c. 144, s. 17B:26-10.



Section 17B:26-11 - Time Of Payment Of Claims

17B:26-11. Time of payment of claims
There shall be a provision as follows:

Time of payment of claims: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

L.1971, c. 144, s. 17B:26-11.



Section 17B:26-12 - Payment Of Claims

17B:26-12. Payment of claims
There shall be a provision as follows:

Payment of claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

(The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

a. If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $ (insert an amount which shall not exceed $1,000.00) to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.

b. Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.)

L.1971, c. 144, s. 17B:26-12.



Section 17B:26-13 - Physical Examinations And Autopsy

17B:26-13. Physical examinations and autopsy
There shall be a provision as follows:

Physical examinations and autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

L.1971, c. 144, s. 17B:26-13.



Section 17B:26-14 - Legal Actions

17B:26-14. Legal actions
There shall be a provision as follows:

Legal actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of 3 years after the time written proof of loss is required to be furnished.

L.1971, c. 144, s. 17B:26-14.



Section 17B:26-15 - Change Of Beneficiary

17B:26-15. Change of beneficiary
There shall be a provision as follows:

Change of beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

(The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.)

L.1971, c. 144, s. 17B:26-15.



Section 17B:26-16 - Optional Policy Provisions

17B:26-16. Optional policy provisions
Except as provided in section 17B:26-28, no policy of health insurance delivered or issued for delivery to any person in this State shall contain provisions respecting the matters set forth in sections 17B:26-17 to 17B:26-27 inclusive, unless such provisions are in the words in which the same appear in the applicable section; provided, however, that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the owner, if other than the insured. Any such provision contained in the policy shall be preceded individually by the caption appearing in the appropriate section or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

L.1971, c. 144, s. 17B:26-16.



Section 17B:26-17 - Change Of Occupation

17B:26-17. Change of occupation
There may be a provision as follows:

Change of occupation: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the State official having supervision of insurance in the State where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such State prior to the occurrence of the loss or prior to the date of proof of change in occupation.

L.1971, c. 144, s. 17B:26-17.



Section 17B:26-18 - Misstatement Of Age

17B:26-18. Misstatement of age
There may be a provision as follows:

Misstatement of age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

L.1971, c. 144, s. 17B:26-18.



Section 17B:26-19 - Other Insurance In This Insurer

17B:26-19. Other insurance in this insurer
There may be a provision as follows:

Other insurance in this insurer: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for (insert type of coverage or coverages) in excess of $ (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate.

or, in lieu thereof:

Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

L.1971, c. 144, s. 17B:26-19.



Section 17B:26-20 - Insurance With Other Insurers

17B:26-20. Insurance with other insurers
There may be a provision as follows:

Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro-rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

(If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "--Expense Incurred Benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other State of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage." )

L.1971, c. 144, s. 17B:26-20.



Section 17B:26-21 - Insurance With Other Insurers

17B:26-21. Insurance with other insurers
There may be a provision as follows:

Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy,) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro-rata portion for the indemnities thus determined.

(If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase "--Other Benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other State of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage." )

L.1971, c. 144, s. 17B:26-21.



Section 17B:26-22 - Relation Of Earnings To Insurance

17B:26-22. Relation of earnings to insurance
There may be a provision as follows:

Relation of earnings to insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro-rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars or the sum of the monthly benefit specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

(The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums a. until at least age 50, or b. in the case of a policy issued after age 44, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other State of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages. In the absence of such definition such terms shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.)

L.1971, c. 144, s. 17B:26-22.



Section 17B:26-23 - Unpaid Premium

17B:26-23. Unpaid premium
There may be a provision as follows:

Unpaid premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

L.1971, c. 144, s. 17B:26-23.



Section 17B:26-24 - Cancellation

17B:26-24. Cancellation
There may be a provision as follows:

Cancellation: The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to his last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice.

In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the State official having supervision of insurance in the State where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro-rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

L.1971, c. 144, s. 17B:26-24.



Section 17B:26-25 - Conformity With State Statutes

17B:26-25. Conformity with State statutes
There may be a provision as follows:

Conformity with State statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the State in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

L.1971, c. 144, s. 17B:26-25.



Section 17B:26-26 - Illegal Occupation

17B:26-26. Illegal occupation
There may be a provision as follows:

Illegal occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

L.1971, c. 144, s. 17B:26-26.



Section 17B:26-27 - Intoxicants And Narcotics

17B:26-27. Intoxicants and narcotics
There may be a provision as follows:

Intoxicants and narcotics: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician.

L.1971, c. 144, s. 17B:26-27.



Section 17B:26-28 - Inapplicable Or Inconsistent Provisions

17B:26-28. Inapplicable or inconsistent provisions
If any provision of sections 17B:26-3 to 17B:26-31, inclusive, is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

L.1971, c. 144, s. 17B:26-28.



Section 17B:26-29 - Order Of Certain Policy Provisions

17B:26-29. Order of certain policy provisions
The provisions which are the subject of sections 17B:26-3 to 17B:26-27, inclusive, or any corresponding provisions which are used in lieu thereof in accordance with such sections, shall be printed in the consecutive order of the provisions in such sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

L.1971, c. 144, s. 17B:26-29.



Section 17B:26-30 - Third Party Ownership

17B:26-30. Third party ownership
The word "insured," as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

L.1971, c. 144, s. 17B:26-30.



Section 17B:26-31 - Requirements Of Other Jurisdictions

17B:26-31. Requirements of other jurisdictions
a. Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this State, may contain any provision which is not less favorable to the insured or the owner, if other than the insured, than the provisions of this chapter and which is prescribed or required by the law of the State under which the insurer is organized.

b. Any policy of a domestic insurer may, when issued for delivery in any other State or country, contain any provision permitted or required by the laws of such other State or country.

L.1971, c. 144, s. 17B:26-31.



Section 17B:26-32 - Other Policy Provisions

17B:26-32. Other policy provisions
No policy provision which is not subject to sections 17B:26-3 to 17B:26-31, inclusive, of this chapter shall make a policy, or any portion thereof, less favorable in any respect to the insured or the owner, if other than the insured, than the provisions thereof which are subject to this chapter.

L.1971, c. 144, s. 17B:26-32.



Section 17B:26-33 - Policy Conflicting With This Chapter

17B:26-33. Policy conflicting with this chapter
A policy delivered or issued for delivery to any person in this State in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties and obligations of the insurer, the insured or the owner, if other than the insured, shall be governed by the provisions of this chapter.

L.1971, c. 144, s. 17B:26-33.



Section 17B:26-34 - Time Limit On Certain Defenses With Respect To Reinstatement

17B:26-34. Time limit on certain defenses with respect to reinstatement
A policy provision complying with the requirements of section 17B:26-5, relating to a time limit on certain defenses, shall also apply to any reinstatement of the policy except that the period of time established by such provision shall commence with the date of the reinstatement instead of the date of issue of the policy.

L.1971, c. 144, s. 17B:26-34.



Section 17B:26-35 - Waiver Of Rights Of Insurer

17B:26-35. Waiver of rights of insurer
The acknowledgment by any insurer of the receipt of notice given under any policy covered by this chapter, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

L.1971, c. 144, s. 17B:26-35.



Section 17B:26-36 - Age Limit

17B:26-36. Age limit
If any policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

L.1971, c. 144, s. 17B:26-36.



Section 17B:26-37 - Scope Of Chapter

17B:26-37. Scope of chapter
Nothing in this chapter shall apply to or affect a. any policy of workmen's compensation insurance or any policy of liability insurance with or without supplementary coverage therein as authorized by section 17:28-1; or b. any policy or contract of reinsurance; or c. any blanket or group policy of insurance; or d. life insurance or annuity contracts, or contracts supplemental thereto, which contain only such provisions relating to health insurance as (1) providing for additional benefits in event of death by accident or accidental means or in event of dismemberment or loss of sight, or (2) safeguarding such insurance or annuity against lapse or giving a special surrender value or special benefit or an annuity in the event that the insured or the annuitant shall become totally and permanently disabled.

L.1971, c. 144, s. 17B:26-37.



Section 17B:26-38 - Penalty

17B:26-38. Penalty
Any person who delivers or issues for delivery to any person in this State any policy in willful violation of the provisions of this chapter shall be liable to a penalty not exceeding $500.00 for each offense to be collected by the commissioner in the name of the State in a summary proceeding in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

L.1971, c. 144, s. 17B:26-38.



Section 17B:26-39 - Legislative Findings And Declarations

17B:26-39. Legislative findings and declarations
The Legislature hereby finds and declares that the high cost of hospital care necessitates the establishment of alternative means of caring for patients who need some professional health care, but who do not need to remain hospitalized. Home health care, therefore, is a necessary and desirable means of providing professional services to patients, consistent with the following objectives:

a. Rehabilitation of the patient in order to assist in the development of independent living capabilities;

b. Rehabilitation of the patient in order to attain reduction of physical or mental disability.

L.1977, c. 98, s. 1.



Section 17B:26-40 - Definitions

17B:26-40. Definitions
As used in this act:

a. "Home health care" means those nursing and other home health care services rendered to a person in his place of residence, under the following conditions:

(1) On a part-time and intermittent basis, except when full-time or 24-hour services are needed on a short-term basis;

(2) If continuing hospitalization would otherwise have been required if home health care were not provided;

(3) Pursuant to a physician's order and under a plan of care established by the responsible physician in collaboration with a home health care provider, which plan shall be periodically reviewed and approved by said physician. All care plans shall be established within 14 days following the commencement of home health care.

b. "Home health care services" means any of the following services necessary for achievement of the care plan set forth for the patient:

(1) Nursing care;

(2) Physical therapy;

(3) Occupational therapy;

(4) Medical social work;

(5) Nutrition services;

(6) Speech therapy;

(7) Home health aide services;

(8) Medical appliances and equipment, drugs, and medications, laboratory services and special meals, to the extent such items and services would have been covered under the policy if the covered person had been in a hospital;

(9) Any diagnostic or therapeutic service, including surgical services, performed in a hospital outpatient department, a doctor's office or any other licensed health care facility, provided such service would have been covered under the policy if performed as inpatient hospital services.

C. "Home health care provider" means a home health care agency which is certified to participate as a home health agency under Title XVIII of the Social Security Act or a proprietary agency licensed by the Commissioner of Health. At such time as home health agency licensure standards are promulgated pursuant to P.L.1971, c. 136 and 138, home health care providers shall be licensed agencies.

L.1977, c. 98, s. 2.



Section 17B:26-41 - Home Health Care; Requirement For Provisions For Coverage

17B:26-41. Home health care; requirement for provisions for coverage
Notwithstanding any provision of a policy of health insurance, hereafter delivered or issued for delivery in this State, whenever such policy provides coverage for inpatient hospital care or skilled nursing facility care, it shall also provide coverage for home health care.

L.1977, c.98, s. 3.



Section 17B:26-42 - Benefits

17B:26-42. Benefits
Every policy shall provide benefits required by section 3 without a separate deductible or coinsurance provision for the home health care benefit. For the purpose of determining the benefits for home health care, each visit by a member of a home health care team shall be considered as one home health care visit. The policy may contain a limitation on the number of home health care visits, but no policy may provide for less than 60 home health care visits in any calendar year or in any continuous period of 12 months.

L.1977, c. 98, s. 4.



Section 17B:26-43 - Direct Reimbursement To Home Health Care Providers

17B:26-43. Direct reimbursement to home health care providers
The State Commissioner of Insurance, after consultation with the State Commissioner of Health, shall provide for a system of direct reimbursement to home health care providers for services rendered pursuant to this act.

L.1977, c. 98, s. 5.



Section 17B:26-44 - Regulations

17B:26-44. Regulations
The State Commissioner of Insurance, after consultation with the State Commissioner of Health, is hereby empowered and directed to promulgate regulations necessary to effectuate the provisions of this act.

L.1977, c. 98, s. 6.



Section 17B:26-44.1 - Policy Provision For Reimbursement Of Dental Services; Payment Regardless Of Discipline Of Provider

17B:26-44.1. Policy provision for reimbursement of dental services; payment regardless of discipline of provider
Notwithstanding any provision of a policy or individual health insurance contract hereafter delivered, issued for delivery, amended, renewed or ratified in this State, whenever such a policy or contract provides for reimbursement for any service which is within the lawful scope of practice of a duly licensed dentist, the following provisions shall apply:

a. A person covered under such policy or contract shall be entitled to reimbursement for such service regardless of whether the service is performed by a duly licensed physician or duly licensed dentist.

b. Equal reimbursement rates shall be paid for services performed, regardless of the discipline of the provider of the service.

L.1979, c. 161, s. 1, eff. July 19, 1979.



Section 17B:26-44.2 - Application To Policy Or Contract Not Limited To Reimbursement Of Specific Types Of Duly Licensed Health Care Professionals Other Than Dentists

17B:26-44.2. Application to policy or contract not limited to reimbursement of specific types of duly licensed health care professionals other than dentists
The provisions of section 1 of this act shall also apply to any policy or contract of individual health insurance already delivered or issued for delivery in this State, if such policy or contract does not limit reimbursement to specific types of duly licensed health care professionals other than dentists.

L.1979, c. 161, s. 2, eff. July 19, 1979.



Section 17B:26-44.3 - Renewal Date; Policy With Reservation Of Right To Change Premium

17B:26-44.3. Renewal date; policy with reservation of right to change premium
For the purposes of this act, a policy or contract in which the company has reserved the right to change the premium shall be considered renewed as of the date on which the premium is changed or is subject to change.

L.1979, c. 161, s. 3, eff. July 19, 1979.



Section 17B:26-44.4 - Alternative Dental Coverage; Original Coverage Restricted To Limited Number Of Providers

17B:26-44.4. Alternative dental coverage; original coverage restricted to limited number of providers
Each employer or other organization which employs or has 25 or more employees or members during the full preceding calendar year and which contributes to a health insurance contract which restricts the covered persons in selecting the providers of dental services to a single provider or limited number of providers, shall also offer its employees and their eligible dependents and members and members' eligible dependents at the time a dental benefits plan is offered or renewed the option of selecting alternative coverage which permits covered persons to obtain dental services from any licensed dentist.

L.1983, c. 142, s. 1, eff. April 20, 1983.



Section 17B:26-44.5 - Employer Contribution

17B:26-44.5. Employer contribution
An employer or other organization shall be required to pay for or contribute towards the provision of alternative coverage an amount equal to the premium or cost which it pays or contributes to the health insurance contract for dental services which limits the number of providers of dental services.

L.1983, c. 142, s. 2, eff. April 20, 1983.



Section 17B:26-44.6 - Rules And Regulations

17B:26-44.6. Rules and regulations
Within 120 days of the effective date of this act, the Commissioner of the Department of Insurance shall promulgate rules and regulations necessary to effectuate the purpose of this act, including procedures for notice to covered persons, employers and other organizations of the provisions of this act.

L.1983, c. 142, s. 3, eff. April 20, 1983.



Section 17B:26-45 - Minimum Standards For Form, Content And Sale Of Individual Health Insurance; Regulations

17B:26-45. Minimum standards for form, content and sale of individual health insurance; regulations
a. The commissioner of insurance shall issue such regulations as he shall deem necessary or desirable to establish minimum standards, including standards for full and fair disclosure, for the form, content and sale of individual health insurance issued pursuant to chapter 26 of Title 17B of the New Jersey Statutes. Such regulations shall apply to all, any portion, or reasonable classifications of such insurance, other than conversion policies pursuant to a contractual conversion privilege.

b. The purposes of such minimum standards shall include any or all of the following: (1) reasonable standardization and simplification of language, terms and coverages to facilitate understanding and comparisons; (2) elimination of provisions which may be misleading or unreasonably confusing in connection with either the purchase of such insurance or the settlement of claims; (3) elimination of deceptive practices in connection with the sale of such insurance; (4) elimination of provisions which may be contrary to the health care needs of the public; (5) elimination of coverages which are so limited in scope as to be of no substantial economic value to the holders thereof; and (6) elimination of unfair renewal practices which are contrary to the health care needs and economic well-being of the public.

c. Any such regulations shall be promulgated in accordance with the Administrative Procedure Act (P.L.1968, c. 410, C. 52:14B-1 et seq.).

d. The department shall transmit copies of all rules and regulations adopted pursuant to this act to the Senate and General Assembly on a day on which both houses shall be meeting in the course of a regular or special session. The provisions of the "Administrative Procedure Act" or any other law to the contrary notwithstanding no such rule or regulation shall take effect if, within 60 days of the date of its transmittal to the Senate and General Assembly, the legislature shall pass a concurrent resolution stating in substance that the Legislature does not favor such proposed rule or regulation.

e. 120 days after the effective date of a regulation which has been adopted pursuant to this section, all policies of insurance previously filed with the commissioner which are not in compliance with the regulation shall be deemed to be withdrawn from filing and disapproved. No new policy of insurance shall be delivered or issued for delivery in this State until such new policy has been filed with the commissioner.

L.1979, c. 78, s. 1, eff. April 15, 1979.



Section 17B:26-46 - Violations; Penalty; Collection And Enforcement

17B:26-46. Violations; penalty; collection and enforcement
If, after notice and hearing, the commissioner finds that an insurance company, agent or broker or any other person has violated the provisions of this act or any regulation promulgated pursuant to this act, he may, in addition to any other penalty, impose a penalty not exceeding $2,000.00 for each such violation, which penalty shall be collected and enforced pursuant to the law (N.J.S. 2A:58-1 et seq.).

L.1979, c. 78, s. 2, eff. April 15, 1979.



Section 17B:26-47 - Injunction

17B:26-47. Injunction
The commissioner may, through the Attorney General of this State, institute an action in the Superior Court to enjoin and restrain any insurer who has entered into a policy which does not conform to the regulations promulgated pursuant to this act or an insurer or any other person who has attempted to induce entry into any such policy or whose method of sale is in violation of the regulations promulgated pursuant to this act. The court may proceed in the action in a summary manner.

L.1979, c. 78, s. 3, eff. April 15, 1979.



Section 17B:26A-1 - Definitions

17B:26A-1. Definitions
1. For the purposes of this act:



a. "Applicant" means:



(1) In the case of an individual medicare supplement policy, the person who seeks to contract for insurance benefits, and

(2) In the case of a group medicare supplement policy, the proposed certificate holder.

b. "Certificate" means any certificate issued under a group medicare supplement policy, which certificate has been delivered or issued for delivery in this State.

c. "Commissioner" means the Commissioner of Insurance.



d. "Medicare" means the program established by the "Health Insurance for the Aged Act," Title XVIII of the "Social Security Act," Pub.L. 89-97, as then constituted or later amended (42 U.S.C. s.1395 et seq.).

e. "Medicare supplement policy" means a group or individual insurance policy or certificate which is advertised, marketed, designed primarily as, or is otherwise held out to be, a supplement to reimbursements under medicare for the hospital, medical or surgical expenses of persons eligible for medicare, other than a policy issued pursuant to a contract under 42 U.S.C. s.1395l or 42 U.S.C. s.1395mm or a policy issued under a demonstration project authorized pursuant to the "Health Insurance for the Aged Act," 42 U.S.C. s.1395 et seq. The term does not include a policy issued to one or more employers or labor organizations, or to the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees, or combination thereof, or for members or former members, or combination thereof, of the labor organizations.

L.1982,c.94,s.1; amended 1992,c.163,s.2.



Section 17B:26A-2 - Regulations; Medicare Supplement Policies

17B:26A-2. Regulations; medicare supplement policies
The commissioner shall issue regulations to establish specific standards for policy provisions of medicare supplement policies, which shall be in addition to and in accordance with applicable laws of this State, and may cover, but shall not be limited to:

a. Terms of renewability;

b. Initial and subsequent conditions of eligibility;

c. Nonduplication of coverage;

d. Probationary periods;

e. Benefit limitations, exceptions and reductions;

f. Elimination periods;

g. Requirements for replacement;

h. Recurrent conditions; and

i. Definition of terms.

L.1982, c. 94, s. 2.



Section 17B:26A-3 - Prohibited Provisions

17B:26A-3. Prohibited provisions
3. a. No medicare supplement policy shall contain benefits which duplicate any benefits provided by medicare.

b. The commissioner may issue regulations that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair or unfairly discriminatory to any person insured or proposed for coverage under a medicare supplement policy.

L.1982,c.94,s.3; amended 1992,c.163,s.3.



Section 17B:26A-4 - Preexisting Condition; Denial Of Claim For Losses

17B:26A-4. Preexisting condition; denial of claim for losses
Notwithstanding any other provision of law of this State to the contrary, a medicare supplement policy may not deny a claim for losses incurred more than 6 months from the effective date of coverage for a preexisting condition. The policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within 6 months before the effective date of coverage.

L.1982, c. 94, s. 4.



Section 17B:26A-5 - Regulations

17B:26A-5. Regulations
5. The commissioner shall promulgate regulations to effectuate and enforce the provisions of P.L.1982, c.94 (C. 17B:26A-1 et seq.) and any regulations which are necessary to conform medicare supplement policies and certificates with federal law. These regulations shall include, but not be limited to:

a. Establishment of minimum standards for benefits, claim payments, marketing and reporting practices and compensation arrangements;

b. Establishment of a uniform methodology for calculating and reporting loss ratios, and requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

c. Establishment of a process for filing of all requests for premium increases and rate changes, which may include public hearings as determined appropriate by the commissioner prior to approval of any premium increases;

d. Assurance of access by the public to policy, premium and loss ratio information; and

e. Establishment of standards for Medicare Select policies and certificates at such time as this State is authorized under federal law to authorize Medicare Select policies and certificates.

L.1982,c.94,s.5; amended 1992,c.163,s.4.



Section 17B:26A-6 - Medicare Supplement Policy Or Certificate, Requirements

17B:26A-6. Medicare supplement policy or certificate, requirements
6. a. No insurer shall deliver or issue for delivery to a resident of this State a medicare supplement policy or certificate, or any application, rider or endorsement to be used in connection with the issuance or renewal of any such policy or certificate, unless the form has been submitted to and filed by the commissioner pursuant to the provisions of this subsection.

(1) At the expiration of 30 days after submission, such form shall be deemed filed unless prior thereto it has been affirmatively filed or disapproved for filing by the commissioner.

(2) No master policy, certificate or policy, which is disapproved for filing by the commissioner during the 30-day period, may be delivered or issued for delivery in this State unless and until the disapproval for filing is withdrawn. Any disapproval shall be subject to review in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Any form which is filed by the commissioner or deemed filed may be delivered or issued for delivery in this State until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(3) The commissioner may extend the 30-day period provided in paragraph (1) of this subsection for not more than 30 additional days by giving written notice of extension before the expiration of the initial 30-day period. In the event of extension, all of the provisions of this subsection, except this provision for extension, relating to the initial 30-day period shall apply to the extended period instead of the initial 30-day period.

(4) The disapproval for filing or the withdrawal of the filing of any form by the commissioner shall state in writing the grounds therefor in such detail as is reasonable to inform the insurer of the reasons for withdrawal or disapproval.

(5) The provisions of this subsection shall not apply to documents which relate only to the manner of distribution of benefits or to the reservation of rights and benefits under the certificate or policy which are used at the request of the individual insured or the policyholder.

(6) The disapproval by the commissioner of any form submitted for filing pursuant to the provisions of this subsection may be on the ground that the form contains provisions which are unjust, unfair, inequitable, misleading, or contrary to law or to the public policy of this State.

b. Any insurer providing medicare supplement insurance in this State shall file annually with the commissioner its rates, rating schedule and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this State. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of P.L.1982, c.94 (C.17B:26A-1 et seq.) and any rule or regulation promulgated thereunder.

c. Medicare supplement policies shall be expected to return to policyholders benefits which are reasonable in relation to the premium charged. The commissioner shall issue regulations to establish minimum standards for loss ratios of medicare supplement policies on the basis of paid claim experience and written premiums in accordance with accepted actuarial principles and practices.

L.1982,c.94,s.6; amended 1992,c.163,s.5.



Section 17B:26A-7 - Outline Of Coverage, Regulations

17B:26A-7. Outline of coverage, regulations
7. a. In order to provide for full and fair disclosure in the sale of medicare supplement policies, no medicare supplement policy or certificate shall be delivered or issued for delivery in this State unless an outline of coverage is delivered to the applicant at the time application is made.

b. The commissioner shall prescribe the format and content of the outline of coverage required by subsection a. of this section. For the purposes of this section, "format" means style, arrangement and overall appearance, including such items as the size, color and prominence of the font used, paper size and weight and the arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) (Deleted by amendment, P.L.1992, c.163).



(3) A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums, and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age; and

(4) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

c. The commissioner may require by regulation the publication of forms and an informational brochure with a standardized format and content, to serve as an aid in the selection of appropriate coverage, if any, by those eligible for medicare, and to aid the consumer in improving his understanding of medicare benefits. Except in the case of direct response solicitation insurance policies, the commissioner may require by regulation that the informational brochure be provided, concurrently with delivery of the outline of coverage, to all prospective insureds eligible for medicare. With respect to direct response solicitation insurance policies, the commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for medicare, but in no event later than the time of policy delivery.

d. The commissioner may promulgate regulations for captions or notice requirements for all accident and sickness insurance policies sold to persons eligible for medicare, other than for medicare supplement policies, to inform those prospective insureds that the particular insurance coverage is not a medicare supplement policy.

e. The commissioner may further promulgate regulations to govern the full and fair disclosure of the information in connection with the replacement of insurance policies or certificates by persons eligible for medicare.

L.1982,c.94,s.7; amended 1992,c.163,s.6.



Section 17B:26A-8 - 30-day Examination Period, Refunds

17B:26A-8. 30-day examination period, refunds
8. Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Refunds made pursuant to this section shall be made in a timely manner and shall be paid directly to the applicant.

L.1982,c.94,s.8; amended 1992,c.163,s.7.



Section 17B:26A-9 - Applicability

17B:26A-9. Applicability
1. Except as otherwise specifically provided:



a. The provisions of P.L.1982, c.94 (C.17B:26A-1 et seq.) shall apply to all medicare supplement policies delivered or issued for delivery in this State and all certificates issued under group medicare supplement policies, which certificates are delivered or issued for delivery in this State.

b. The provisions of P.L.1982, c.94 (C.17B:26A-1 et seq.) shall not apply to health insurance policies, including group conversion policies, provided to medicare eligible persons that are not advertised, marketed, designed primarily as or otherwise held out to be medicare supplement policies.

L.1992,c.163,s.1.



Section 17B:26A-10 - Filing Of Copies Of Advertising Materials, Regulations

17B:26A-10. Filing of copies of advertising materials, regulations
8. a. Every insurer shall file with the Department of Insurance a copy of all advertising materials to be used in promoting medicare supplement policies to which residents of this State will have access, and through which the insurer intends, or by implication purports to the reasonable, targeted consumer its intent, to make such policies available for purchase or enrollment in this State. The requirements of this section shall apply to all advertisements in any medium, whether in print or by means of television or radio broadcast. Filings shall be made at least 30 days prior to the date on which the advertisement is to be used in this State, or made accessible to residents of this State.

b. The commissioner may, in the public interest, promulgate regulations governing medicare supplement policy advertising including, but not limited to, specific filing procedures, standards upon which review may be based, celebrity endorsements, unfair practices and review and disapproval procedures.

c. Notwithstanding the provisions of subsection b. of this section, the commissioner may disapprove any advertisement for use in this State at any time if he determines that the advertisement misrepresents the product, misleads the targeted consumer, uses a strategy which involves scare tactics, unnecessarily confusing data or representation, false or fraudulent statements or otherwise violates any applicable laws of this State or regulations promulgated thereunder.

L.1992,c.163,s.8.



Section 17B:26A-11 - Additional Remedies

17B:26A-11. Additional remedies
9. In addition to any other applicable penalties for violation of the provisions of Title 17B of the New Jersey Statutes, the commissioner may require any health insurer violating the provisions of P.L.1982, c.94 (C.17B:26A-1 et seq.) to cease marketing any medicare supplement policy or certificate in this State which is related directly or indirectly to the violation, require that insurer to take such action as is necessary to comply with the provisions of that act, or both.

L.1992,c.163,s.9.



Section 17B:26A-12 - Findings, Declarations On Medicare Supplement Insurance

17B:26A-12.Findings, declarations on Medicare supplement insurance
1. The Legislature finds and declares that:

a. As of April 1, 1995, individuals in the State of New Jersey under age 65 who became eligible for Medicare benefits due to a disability or because they suffer from the end stage of renal disease do not have access to Medicare supplement insurance, otherwise known as "Medigap" insurance.

b. Prior to that date only one health insurance carrier in New Jersey offered Medicare supplement insurance contracts to the under 65 population. Unsustainable losses, caused in part by the fact that this carrier was the only carrier providing such coverage, led to the carrier's withdrawal from the Medicare supplement insurance market for the under 65 population on March 31, 1995.

c. Because Medicare supplement insurance pays for many of the health care expenses not covered by Medicare, the absence of Medicare supplement insurance will eventually leave thousands of blind, AIDS, disabled and dialysis patients in New Jersey without any means of secondary insurance to supplement their Medicare coverage. For many of these people with serious illnesses, the 20 percent co-payments and deductibles charged by Medicare will cause financial hardship and emotional distress. If no action is taken, Medicare recipients under 65 years old will be forced to deplete their personal assets and may eventually be forced to resort to Medicaid to supplement their health care needs.

d. Therefore, the Legislature declares that it is in the public interest:

(1) to ensure that Medicare supplement insurance is available to the individuals under 65 years of age who become eligible for Medicare benefits;

(2) to require all health insurance carriers who currently sell Medicare supplement insurance to the over age 65 population to also offer, at a minimum, Medicare Supplement Plan C coverage to the under age 65 population;

(3) to establish a mechanism that will: allow the premiums on those Medicare supplement insurance policies and contracts to remain affordable; encourage insurance carriers to continue to serve or enter this market; and provide for the equitable sharing of any losses;

(4)to ensure that premiums for the more than 200,000 New Jersey residents who have purchased Medicare supplement insurance remain affordable and do not become subject to excessive rate increases; and

(5) that regulations necessary to effectuate the purposes of this act be promulgated by the Commissioner of Insurance expeditiously due to the urgency of the situation.

L.1995,c.229,s.1.



Section 17B:26A-13 - Medicare Supplement Plan C Offered

17B:26A-13.Medicare Supplement Plan C offered
2. a. No later than 60 days after the effective date of this act, every carrier issuing or renewing Medicare supplement insurance policies or contracts shall, as a condition of issuing or renewing health benefits plans in this State, offer, at a minimum, Medicare Supplement Plan C policies or contracts to persons in this State 50 years of age or older who are entitled to Medicare benefits due to disability, except as otherwise provided in subsection d. of this section.

b. No carrier shall deny or condition the issuance or renewal of a Medicare supplement insurance policy or contract available for sale in this State pursuant to subsection a. of this section nor discriminate in the pricing of such policy or contract because of the health status, claims experience, receipt of health care or medical condition of an applicant if an application for the policy or contract is submitted during the six-month period beginning with the first month in which an individual is enrolled for benefits under Medicare Part B or if the application for the policy or contract is submitted within six months after the effective date of this act.

c. Subsections a. and b. of this section shall not be construed as preventing the exclusion of benefits under a policy or contract during the first three months, based on a preexisting condition for which the insured received treatment or was otherwise diagnosed during the six months before the policy or contract became effective, except that the limitation shall not apply to an individual who has, under a prior health benefits policy or contract, with no intervening lapse in coverage, been treated or diagnosed by a physician for a condition under that policy or contract or satisfied a three-month preexisting condition limitation.

d. (1) Notwithstanding the provisions of subsection a. of this section to the contrary, a carrier that does not currently issue or renew individual Medicare supplement insurance policies or contracts and does issue and renew Medicare supplement insurance policies or contracts for groups whose membership in the group is not based on health status, claims experience, receipt of health care or medical condition, shall not be required to provide coverage to persons eligible for Medicare supplement insurance coverage pursuant to subsection a. of this section, other than to members of the group.

(2) No group to which the provisions of paragraph (1) of this subsection apply shall institute an age requirement for participation in the group after June 1, 1995.

e. (1) Rates for Medicare supplement insurance policies or contracts issued pursuant to this section shall be no greater than the lowest rate charged by a carrier for the same type of policies or contracts issued to persons 65 years of age and over and shall be formulated in accordance with the provisions of section 6 of P.L.1982, c.95 (C.17:35C-6) or section 6 of P.L.1982, c.94 (C.17B:26A-6), as appropriate, and any rules or regulations promulgated thereto.

(2) Following the close of each carrier's accounting year, if the commissioner determines that a carrier's loss ratio for policies or contracts issued pursuant to section 2 or 3 of this act was less than 75% for group policies or contracts or less than 65% for individual policies or contracts for that calendar year, the carrier shall be required to refund to the holders of any policy or contract the difference between the amount of net earned premium it received that year and the amount that would have been necessary to achieve the 75% or 65% loss ratio, as appropriate.

L.1995,c.229,s.2.



Section 17B:26A-14 - Rules, Regulations; Rates; Plan Provision

17B:26A-14.Rules, regulations; rates; plan provision
3. a. The commissioner shall adopt rules and regulations establishing a plan to provide Medicare Supplement Plan C coverage of the standardized Medicare supplement plans to persons under 50 years of age in this State who are entitled to Medicare benefits due to disability no later than 120 days after the effective date of this act.

b. The plan shall not deny or condition the issuance or renewal of a Medicare supplement insurance policy or contract available for sale in this State pursuant to subsection a. of this section nor discriminate in the pricing of such policy or contract because of the health status, claims experience, receipt of health care or medical condition of an applicant if an application for the policy or contract is submitted during the six-month period beginning with the first month in which an individual is enrolled for benefits under Medicare Part B or if the application for the policy or contract is submitted within six months after the effective date of this act.

c. Subsections a. and b. of this section shall not be construed as preventing the exclusion of benefits under a policy or contract during the first three months, based on a preexisting condition for which the insured received treatment or was otherwise diagnosed during the six months before the policy or contract became effective.

d. The plan shall provide for the appointment of a contracting carrier to provide the coverage specified in subsection a. of this section. The carrier shall have experience in providing and servicing standardized Medicare supplement insurance policies or contracts to persons in this State.

e. The rates for the plan established pursuant to subsection a. of this section shall be no greater than the lowest rate charged by the contracting carrier for Medicare Supplement Plan C policies or contracts issued by the contracting carrier to persons pursuant to subsection a. of section 2 of this act.

f. The plan shall provide for the appointment of a governing board which shall be responsible for implementing the provisions of this act consistent with the rules and regulations adopted pursuant to subsection a. of this section. The governing board shall include representatives from, among others, the carriers and health maintenance organizations subject to the provisions of section 4 of this act.

L.1995,c.229,s.3.



Section 17B:26A-15 - Procedures For Equitable Sharing Of Losses; Conditions; Filing Statement

17B:26A-15.Procedures for equitable sharing of losses; conditions; filing statement
4. The plan shall establish procedures for the equitable sharing of any losses incurred by the contracting carrier providing coverage under the plan pursuant to subsection a. of section 3 of this act as follows:

a. By March 1, 1996 and following the close of each calendar year thereafter, on a date established by the commissioner:

(1) (a) every carrier and health maintenance organization issuing health benefits plans or health maintenance organization subscriber contracts in this State shall file with the commissioner its net earned premium in the preceding calendar year ending December 31; and

(b) the contracting carrier issuing Medicare supplement insurance policies or contracts under the plan established pursuant to subsection a. of section 3 of this act shall file with the commissioner its net earned premium on those policies or contracts and the claims paid and the administrative expenses attributable to those policies or contracts in the preceding calendar year ending December 31; and

(2) No later than March 1, 1996 and following the close of each calendar year thereafter, on a date established by the commissioner, a contracting carrier issuing Medicare supplement insurance policies or contracts pursuant to subsection a. of section 3 of this act shall file with the commissioner a statement of any net loss on those policies or contracts in the calendar year ending December 31, along with any supporting information required by the commissioner. For purposes of this subsection, a loss shall occur if the claims paid and reasonable administrative expenses for Medicare supplement insurance policies or contracts issued to individuals under 50 years of age pursuant to subsection a. of section 3 of this act exceed the net earned premium and any investment income thereon.

b. (1) Every carrier and health maintenance organization authorized to provide health benefits plans or health maintenance organization subscriber contracts in this State shall be liable for an assessment to reimburse the contracting carrier issuing Medicare supplement insurance contracts or policies pursuant to subsection a. of section 3 of this act for any net loss incurred by the contracting carrier in the previous year, unless the carrier or health maintenance organization has received an exemption from the commissioner pursuant to paragraph (3) of this subsection.

(2) The assessment of each carrier and health maintenance organization shall be in the proportion that the net earned premium of the carrier or health maintenance organization for all health benefits plans or health maintenance organization subscriber contracts issued or renewed in the calendar year preceding the assessment bears to the net earned premium of all carriers and health maintenance organizations for all health benefits plans or health maintenance organization subscriber contracts issued or renewed in the calendar year preceding the assessment and shall be carried out in a form and manner to be determined by the commissioner.

(3) A carrier or health maintenance organization that is financially impaired may seek from the commissioner an exemption or a deferment in whole or in part from any assessment issued by the commissioner. The commissioner may exempt a carrier or health maintenance organization from an assessment or defer, in whole or in part, the assessment of a carrier or health maintenance organization if, in the opinion of the commissioner, the payment of the assessment would endanger the ability of the carrier or health maintenance organization to fulfill its contractual obligations. If an assessment against a carrier or health maintenance organization is deferred in whole or in part or if the carrier or health maintenance organization is exempt from the assessment, the amount by which the assessment is deferred or the amount that a carrier or health maintenance organization is exempted from paying may be assessed against the other carriers and health maintenance organizations in a manner consistent with the basis for assessment set forth in this section.

c. Payment of an assessment made under this section shall be a condition of issuing health benefits plans and health maintenance organization subscriber contracts in the State for a carrier or health maintenance organization. Failure to pay the assessment shall be grounds for forfeiture of a carrier's or health maintenance organization's authorization to issue health benefits plans and health maintenance organization subscriber contracts in the State, as well as any other penalties permitted by law.

d. Notwithstanding the provisions of this section to the contrary, no carrier or health maintenance organization shall be liable for an assessment to reimburse the contracting carrier pursuant to this section in an amount which exceeds 35% of the net loss of the contracting carrier. To the extent that this limitation results in any unreimbursed loss to the contracting carrier, the unreimbursed loss shall be distributed among all carriers and health maintenance organizations: (1) which owe assessments pursuant to subsection a. of this section; (2) whose assessments do not exceed 35% of the net loss of the contracting carrier; and (3) who have not received an exemption pursuant to paragraph (3) of subsection b. of this section.

L.1995,c.229,s.4.



Section 17B:26A-16 - Audit Required, Conditions

17B:26A-16.Audit required, conditions
5. a. Whenever the contracting carrier reports a net loss to the commissioner pursuant to paragraph (2) of subsection a. of section 4 of this act, the related operations of the contracting carrier and any losses incurred by the contracting carrier regarding Medicare supplement insurance policies or contracts issued pursuant to subsection a. of section 3 of this act shall be subject to an audit conducted by a qualified independent certified public accountant prior to the imposition of any assessment pursuant to subsection b. of section 4 of this act.

b. The auditor shall be selected and approved by the governing board of the plan through a competitive bidding process of certified public accountants qualified in New Jersey to perform such audits. The audit shall include:

(1) a review of the handling and accounting of assets and monies of the contracting carrier;

(2) a determination that administrative expenses have been properly allocated and are reasonable;

(3) a review of the internal financial controls of the contracting carrier;

(4) a review of the annual financial report of the contracting carrier; and

(5) a review of the calculation by the commissioner of any assessments for net losses.

c. A copy of the audit and related management letters shall be delivered to the governing board of the plan, to the commissioner and to each carrier and health maintenance organization to which the provisions of this act apply. The audit report shall be reviewed by the governing board of the plan. Upon recommendation of the governing board, the contracting carrier shall implement any recommendations made by the auditor.

L.1995,c.229,s.5.



Section 17B:26A-17 - Definitions

17B:26A-17.Definitions
6. As used in this act:

"Carrier" means an insurance company or service corporation authorized to issue health benefits plans in this State.

"Financially impaired" means a carrier or health maintenance organization which, after the effective date of this act, is not insolvent, but is deemed by the commissioner to be potentially unable to fulfill its contractual obligations, or a carrier or health maintenance organization which is under an order of rehabilitation or conservation by a court of competent jurisdiction.

"Health benefits plan" means a hospital and medical expense insurance policy; hospital service corporation contract, medical service corporation contract or health service corporation contract delivered or issued for delivery in this State.

L.1995,c.229,s.6.



Section 17B:26B-1 - Health Insurers To Offer Basic Health Care Policies

17B:26B-1. Health insurers to offer basic health care policies
Every health insurer authorized to do business in this State which delivers or issues for delivery policies in accordance with the provisions of chapter 26 of Title 17B of the New Jersey Statutes shall offer for sale individual basic health care policies in accordance with accepted underwriting standards for payment of benefits to each person covered thereunder.

Every health insurer authorized to do business in this State which delivers or issues for delivery policies in accordance with the provisions of chapter 27 of Title 17B of the New Jersey Statutes shall offer for sale group basic health care policies in accordance with accepted underwriting standards for payment of benefits to each person covered thereunder.

L.1991,c.187,s.56.



Section 17B:26B-2 - Provisions Of Basic Health Care Policy

17B:26B-2. Provisions of basic health care policy
57. a. A basic health care policy offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1) shall provide:

(1) Basic hospital expense coverage for a period of 21 days in a benefit year for each covered person for expenses incurred for medically necessary treatment and services rendered as a result of injury or sickness, including:

(a) Daily hospital room and board, including general nursing care and special diets;

(b) Miscellaneous hospital services, including expenses incurred for charges made by the hospital for services and supplies which are customarily rendered by the hospital and provided for use only during any period of confinement;

(c) Hospital outpatient services consisting of hospital services on the day surgery is performed; hospital services rendered within 72 hours after accidental injury; and X-ray and laboratory tests to the extent that benefits for such services would have been provided if rendered to an inpatient of the hospital;

(2) Basic medical-surgical expense coverage for each covered person for expenses incurred for medically necessary services for treatment of injury or sickness for the following:

(a) Surgical services;



(b) Anesthesia services consisting of administration of necessary general anesthesia and related procedures in connection with covered surgical services rendered by a physician other than the physician performing the surgical services;

(c) In-hospital services rendered to a person who is confined to a hospital for treatment of injury or sickness other than that for which surgical care is required;

(3) Maternity benefits, including cost of delivery and prenatal care;



(4) Out-of-hospital physical examination, including related X-rays and diagnostic tests, on the following basis:

(a) For covered minors of less than two years of age, up to six examinations during the first two years of life; for covered minors of two years of age or older, one examination at age 3, 6, 9, 12, 15 and 18 years;

(b) For covered adults of less than 40 years of age, one examination every five years; for covered adults 40 or more years of age but less than 60 years of age, one examination every three years; and for covered adults 60 years of age or older, one examination every two years.

Notwithstanding the provisions of this section to the contrary, a health insurer may provide alternative benefits or services from those required by this subsection if they are approved by the Commissioner of Insurance and are within the intent of this amendatory and supplementary act.

b. (1) No person who is eligible for coverage under Medicare pursuant to Pub. L. 89-97 (42 U.S.C. s.1395 et seq.) shall be a covered person under a policy required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1).

(2) A health insurer shall not sell a policy required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1) to a group which was covered by health benefits or health insurance anytime during the 12-month period immediately preceding the effective date of coverage.

c. (1) Policies required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1) may contain or provide for coinsurance or deductibles, or both; except that no deductible shall be payable in excess of a total of $250 by an individual or family unit during any benefit year, no coinsurance shall be payable in excess of a total of $500 by an individual or family unit during any benefit year, and neither coinsurance nor deductibles shall apply to physical examinations or maternity benefits covered pursuant to paragraphs (3) or (4) of subsection a. of this section.

(2) Managed care systems may be utilized for coverages required to be offered pursuant to this section, subject to the review and approval of the Commissioner of Insurance.

d. Notwithstanding any other law to the contrary, a health insurer shall file copies of all forms of policies required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1) for approval with the Commissioner of Insurance at least 60 days prior to becoming effective. Unless disapproved by the commissioner prior to its effective date specifying in what respects the form is not in compliance with the standards set forth in this subsection, any such policy form filed with the commissioner shall be deemed approved as of its effective date, provided, however, that policy forms shall be effective only with respect to those policy form filings which are accompanied by an explanation and identification of the changes being made on a form prescribed by the commissioner. In his discretion, the commissioner may waive the 60-day waiting period or any portion thereof.

Policy forms shall not be unfair, inequitable, misleading or contrary to law, nor shall they produce rates that are excessive, inadequate or unfairly discriminatory.

e. Notwithstanding any other law to the contrary, a health insurer shall file all rates and supplementary rate information and all changes and amendments thereof for the policies required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1) for approval with the commissioner at least 60 days prior to becoming effective. Unless disapproved by the commissioner prior to their effective date specifying in what respects the filing is not in compliance with the standards set forth in this subsection, any such rates, supplementary rate information, changes or amendments filed with the commissioner shall be deemed approved as of their effective date. In his discretion, the commissioner may waive the 60-day waiting period or any portion thereof.

Rates shall not be excessive, inadequate or unfairly discriminatory.

f. The commissioner shall issue regulations to establish minimum standards for loss ratios under policies required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1).

g. Notwithstanding any provision of law to the contrary, a health insurer shall not be required, in regard to policies required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1), to provide mandatory health care benefits or provide benefits for services rendered by providers of health care services as otherwise required by law.

h. The commissioner shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this section and section 56 of P.L.1991, c.187 (C.17B:26B-1), including standards for terms and conditions of policies required to be offered pursuant to this section and section 56 of P.L.1991, c.187 (C.17B:26B-1) and schedules of benefits for coverages provided for in subsection a. of this section.

i. Every health insurer shall report annually on or before March 1 to the Department of Insurance the number of individual and group policies required to be offered pursuant to section 56 of P.L.1991, c.187 (C.17B:26B-1) that were sold in the preceding calendar year and the number of persons covered under each type of policy. The department shall compile and analyze this information and shall report annually on or before July 1 its findings and any recommendations it may have to the Governor and the Legislature.

L.1991,c.187,s.57.



Section 17B:27-26 - Definitions And Requirements

17B:27-26. Definitions and requirements
Any policy or contract of health insurance which covers more than one person, other than a blanket insurance policy, or a policy issued pursuant to section 17B:26-2a(3), shall be deemed a group health insurance policy. No group health insurance policy may be delivered or issued for delivery in this State unless it conforms to one of the descriptions set forth in sections 17B:27-27 to 17B:27-29, inclusive.

L.1971, c. 144, s. 17B:27-26.



Section 17B:27-27 - Employer, Trustee, Labor Union, Association Groups

17B:27-27. Employer, trustee, labor union, association groups
A policy issued to an employer or to the trustees of a fund established by one or more employers, or issued to a labor union, or issued to an association formed for purposes other than obtaining such insurance, or issued to the trustees of a fund established by one or more labor unions or by one or more employers and one or more labor unions, insuring employees and members of associations or labor unions.

L.1971, c. 144, s. 17B:27-27.



Section 17B:27-28 - Other Groups As Permitted Under Group Life Insurance

17B:27-28. Other groups as permitted under group life insurance
Group health insurance may also be provided under a policy issued to cover such other groups as may be covered for group life insurance.

L.1971, c. 144, s. 17B:27-28.



Section 17B:27-29 - Discretionary Groups

17B:27-29. Discretionary groups
A policy issued to insure any other group which, in the opinion of the commissioner, may be insured for group health insurance in accordance with sound underwriting principles.

L.1971, c. 144, s. 17B:27-29.



Section 17B:27-30 - Dependents.

17B:27-30 Dependents.

17B:27-30. Benefits of group health insurance, except benefits for loss of time on account of disability, may be provided for one or more members of the families or one or more dependents of persons who may be insured under a group policy referred to in section 17B:27-27, 17B:27-28 or 17B:27-29. Any group health insurance policy which contains provisions for the payment by the insurer of benefits for expenses incurred on account of hospital, nursing, medical, or surgical services for members of the family or dependents of a person in the insured group must, subject to payment of the appropriate premium, permit such family members or dependents to have coverage continued for at least 180 days after the death of the person in the insured group, subject to the policy provision as to termination of coverage with respect to family members or dependents for reasons other than the death of the person in the insured group.

All group health insurance policies which provide coverage for a family member or dependent of an insured on an expense incurred basis shall also provide that the benefits applicable for children shall be payable with respect to a newly-born child of that insured from the moment of birth. The coverage for newly-born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. If payment of a specific premium is required to provide coverage for a child, the policy may require that notification of birth of a newly-born child and payment of the required premium must be furnished to the insurer within 31 days after the date of birth in order to have the coverage continue beyond such 31-day period.

All group health insurance policies which provide coverage on an expense incurred basis for the insured but do not provide coverage for a family member or dependent of the insured on an expense incurred basis, except such group policies as provide no dependent coverage whatsoever for the insured's class, shall nevertheless provide for coverage of newborn children of the insured which shall commence with the moment of birth of each child and shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities, provided application and payment of the required premium are made to the insurer to include in said policy coverage for a newly-born child as described in the previous paragraph of this section within 31 days from the date of birth of a newborn child.

A policy under which coverage of a dependent of an employee or other member of the insured group terminates at a specified age shall, with respect to an unmarried child covered by the policy prior to the attainment of age 19, who is incapable of self-sustaining employment by reason of intellectual disability or physical handicap and who became so incapable prior to attainment of age 19 and who is chiefly dependent upon such employee or member for support and maintenance, not so terminate while the insurance of the employee or member remains in force and the dependent remains in such condition, if the insured employee or member has within 31 days of such dependent's attainment of the termination age submitted proof of such dependent's incapacity as described herein. The foregoing provision of this paragraph shall not require an insurer to insure a dependent who is a child with an intellectual disability or physical handicap of an employee or other member of the insured group where such dependent does not satisfy the conditions of the group policy as to any requirements for evidence of insurability or other provisions as may be stated in the group policy required for coverage thereunder to take effect. In any such case the terms of the policy shall apply with regard to the coverage or exclusion from coverage of such dependent.

amended 1975, c.111, s.2; 1976, c.101, s.1; 2010, c.50, s.10.



Section 17B:27-30.1 - Benefits Provided By Group Policy To Subscriber's Child

17B:27-30.1. Benefits provided by group policy to subscriber's child
11. a. A policy which provides hospital or medical expense benefits under which dependent coverage is available shall not deny coverage for an insured's child on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the insured's federal tax return; or

(3) The child does not reside with the insured or in the insurer's service area, provided that, in the case of a managed care plan, the child complies with the terms and conditions of the policy with respect to the use of specified providers.

b. If a child has coverage through a health insurance policy of a noncustodial parent, the insurer shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the insured is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the insurer shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the health insurance policy if the parent who is the insured fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the insured provides the insurer with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.11.



Section 17B:27-30.2 - Requirements Applicable To State Medicaid

17B:27-30.2. Requirements applicable to State Medicaid
12. An insurer shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other insured.

L.1995,c.288,s.12.



Section 17B:27-30.3 - Coverage Provided By Group Health Plan To Subscriber's Child

17B:27-30.3. Coverage provided by group health plan to subscriber's child
15. a. A group health plan as defined in section 607(1) of the "Employee Retirement Income Security Act of 1974," 29 U.S.C.1167(1) which provides hospital or medical expense benefits under which dependent coverage is available shall not deny coverage for a covered employee's child on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the covered employee's federal tax return; or

(3) The child does not reside with the covered employee or in the group health plan's service area, provided that, in the case of a managed care plan, the child complies with the terms and conditions of the plan with respect to the use of specified providers.

b. If a child has coverage through a group health plan of a noncustodial parent, the plan shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the covered employee is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the group health plan shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the group health plan if the parent who is the covered employee fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the covered employee provides the group health plan with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.15.



Section 17B:27-30.4 - Requirements Applicable To State Medicaid

17B:27-30.4. Requirements applicable to State Medicaid
16. A group health plan as defined in section 607(1) of the "Employee Retirement Income Security Act of 1974," 29 U.S.C.1167(1) shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other covered employee.

L.1995,c.288,s.16.



Section 17B:27-30.5 - Coverage For Certain Dependents Until Age 31 By Group Health Insurance Policy.

17B:27-30.5 Coverage for certain dependents until age 31 by group health insurance policy.

4. a. As used in this section, "dependent" means an insured's child by blood or by law who:

(1)is 30 years of age or younger;

(2)is unmarried;

(3)has no dependent of his own;

(4)is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education; and

(5)(a) is not actually provided coverage as a named subscriber, insured, enrollee, or covered person under any other group or individual health benefits plan, group health plan, church plan or health benefits plan, or entitled to benefits under Title XVIII of the Social Security Act, Pub.L.74-271 (42 U.S.C. s.1395 et seq.) at the time dependent coverage pursuant to this section begins or will begin; and

(b)there is evidence of prior, creditable coverage or receipt of benefits under a benefits plan or by law as set forth in subparagraph (a) of this paragraph.

b. (1) A group health insurance policy that provides coverage for an insured's dependent under which coverage of the dependent terminates at a specific age on or before the dependent's 30th birthday, and is delivered, issued, executed or renewed in this State pursuant to chapter 27 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this section of P.L.2008, c.38, shall, upon application of the dependent as set forth in subsection c. of this section, provide coverage to the dependent after that specific age, until the dependent's 31st birthday.

(2)Nothing herein shall be construed to require:

(a)coverage for services provided to a dependent before the effective date of this section of P.L.2008, c.38; or

(b)that an employer or other group policyholder pay all or part of the cost of coverage for a dependent as provided pursuant to this section.

c. (1) A dependent covered by an insured's policy, which coverage under the policy terminates at a specific age on or before the dependent's 30th birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's 30th birthday:

(a)within 30 days prior to the termination of coverage at the specific age provided in the policy;

(b)within 30 days after meeting the requirements for dependent status as set forth in subsection a. of this section, when coverage for the dependent under the policy previously terminated; or

(c)during an open enrollment period, as provided pursuant to the policy, if the dependent meets the requirements for dependent status as set forth in subsection a. of this section during the open enrollment period.

(2)(Deleted by amendment, P.L.2008, c.38)

d. (1) Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall consist of coverage which is identical to the coverage provided to that dependent prior to the termination of coverage at the specific age provided in the policy. If coverage is modified under the policy for any similarly situated dependents for coverage prior to the termination of coverage at the specific age provided in the policy, the coverage shall also be modified in the same manner for the dependent.

(2)Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

e. (1) The insured's policy may require payment of a premium by the insured or dependent, as appropriate, subject to the approval of the Commissioner of Banking and Insurance, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection c. of this section. The premium shall not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the policy prior to the termination of coverage at the specific age provided in the policy.

(2)The applicable portion of the premium previously paid for the dependent's coverage under the policy shall be determined pursuant to regulations promulgated by the Commissioner of Banking and Insurance, based upon the difference between the policy's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier deemed appropriate by the commissioner which provides a substantially similar result.

(3)Payments of the premium may, at the election of the payor, be made in monthly installments.

f.Coverage for a dependent provided pursuant to this section shall be provided until the earlier of the following:

(1)the date upon which the dependent is disqualified for dependent status as set forth in subsection a. of this section;

(2)the date upon which coverage ceases under the policy by reason of a failure to make a timely payment of any premium required under the policy by the insured or dependent for coverage provided pursuant to this section. The payment of any premium shall be considered to be timely if made within 30 days after the due date or within a longer period as may be provided for by the policy; or

(3)the date upon which the policy, under which coverage is provided to a dependent, ceases to provide coverage to the insured.

Nothing herein shall be construed to permit an insurer to refuse a written election for coverage by a dependent pursuant to subsection c. of this section, based upon the dependent's prior disqualification pursuant to paragraph (1) of this subsection, other than a disqualification based on age or lack of evidence of prior, creditable coverage or receipt of benefits.

g.Notice regarding coverage for a dependent as provided pursuant to this section shall be provided to an insured by the insurer:

(1)in the certificate of coverage or other equivalent document prepared for insureds and delivered on or about the date of commencement of the insureds' coverage.

(2)(Deleted by amendment, P.L.2008, c.38)

h.This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2005, c.375, s.4; amended 2008, c.38, s.32.



Section 17B:27-31 - "Employees" Defined

17B:27-31. "Employees" defined
The policy may provide that the term "employees" shall include as employees of a single employer the employees of one or more subsidiary corporations and the employees, individual proprietors and partners of affiliated corporations, proprietorships and partnerships if the business of the employer and such corporations, proprietorships or partnerships is under common control through stock ownership, contract or otherwise. The policy may provide that the term "employees" shall include the individual proprietor or partners of an individual proprietorship or a partnership. The policy may provide that the term "employees" shall include retired employees. A policy issued to trustees may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship. A policy issued to the trustees of a fund established by the members of an association of employers may provide that the term "employees" shall include the employees of the association.

L.1971, c. 144, s. 17B:27-31.



Section 17B:27-32 - Blanket Insurance

17B:27-32. Blanket insurance
a. Any policy or contract of insurance against death or injury resulting from accident or from accidental means which conforms with the description and complies with the requirements contained in one of the following paragraphs shall be deemed a blanket insurance policy.

(1) A policy or contract issued to any railroad, steamship, motor bus or airplane carrier of passengers, which carrier shall be deemed the policyholder, covering a group defined as all persons who may become such passengers and whereby such passengers shall be insured against loss or damage resulting from death or bodily injury either while, or as a result of, being such passengers.

A policy or contract covering accidental death or injury to individuals resulting from airline accidents may also be issued under which premiums are paid from funds of the airline and the benefits are payable to the airline or to a trust established for the purpose of funding payments to persons with claims against the airline by reason of the death or bodily injury of individuals.

(2) A policy or contract issued in the name of any volunteer fire department, first aid or ambulance squad or volunteer police organization which shall be deemed the policyholder and covering all of the members of any such organization against loss from accidents resulting from hazards incidental to duties in connection with such organizations.

(3) A policy or contract issued in the name of any established organization, whether incorporated or not, having community recognition and operating for the welfare of the community and not for profit which shall be deemed the policyholder and covering all volunteer workers who are members of the organization and who serve without pecuniary compensation against loss from accidents occurring while engaged in the actual performance of duties on behalf of such organization.

(4) A policy or contract issued to any employer, who shall be deemed the policyholder, covering any group of employees defined by reference to exceptional hazards incident to such employment, insuring such employees against death or bodily injury resulting while or from being exposed to such exceptional hazards.

(5) A policy or contract issued to a college, school, or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder.

(6) A policy or contract issued to and in the name of an incorporated or unincorporated association of persons having a common interest or calling, which association shall be deemed the policyholder, having not less than 50 members, covering all the members of such association, or if part or all of the premium is to be derived from funds contributed by the insured members and if the opportunity to take such insurance is offered to all eligible members, then such policy must cover not less than 75% of any class or classes of members determined by conditions pertaining to membership in the association.

(7) A policy or contract issued to insure any other substantially similar group approved by the commissioner as eligible for insurance under a blanket insurance policy or contract.

b. Nothing contained in this section shall be deemed to affect the legal liability of policyholders for the death of or injury to any such member of such group.

L.1971, c. 144, s. 17B:27-32.



Section 17B:27-33 - Standard Provisions

17B:27-33. Standard provisions
No policy of group health or blanket insurance and no certificate thereunder shall be delivered or issued for delivery in this State unless the policy contains in substance all the provisions specified in sections 17B:27-34 to 17B:27-46 following.

L.1971, c. 144, s. 17B:27-33.



Section 17B:27-34 - Application; Statements

17B:27-34. Application; statements
There shall be a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall avoid the insurance or reduce benefits thereunder unless contained in a written instrument signed by the person insured.

L.1971, c. 144, s. 17B:27-34.



Section 17B:27-35 - Policy Changes

17B:27-35. Policy changes
There shall be a provision that no agent has authority to change the policy or to waive any of its provisions and that no change in the policy shall be valid unless approved by an officer of the insurer and evidenced by endorsement on the policy, or by amendment to the policy signed by the policyholder and the insurer.

L.1971, c. 144, s. 17B:27-35.



Section 17B:27-36 - New Entrants

17B:27-36. New entrants
There shall be a provision that all new employees or new members, as the case may be, in the groups or classes eligible for such insurance must be added to such eligible groups or classes.

L.1971, c. 144, s. 17B:27-36.



Section 17B:27-36.1 - Eligibility For Enrollment Under Policy Providing Hospital, Medical Expense Benefits.

17B:27-36.1.Eligibility for enrollment under policy providing hospital, medical expense benefits.
6.Notwithstanding any other provision of law to the contrary, an insurer shall not consider a person's eligibility for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or the equivalent statute in another state, when determining the person's eligibility for enrollment in, or the provision of benefits under, a policy providing hospital or medical expense benefits delivered, issued or executed in this State, or approved for issuance in this State by the Commissioner of Insurance.

L.1995,c.291,s.6.



Section 17B:27-36.2 - Group Health Insurance, Policy, Exclusion, Rates, Terms Based On Genetic Information Prohibited

17B:27-36.2. Group health insurance, policy, exclusion, rates, terms based on genetic information prohibited

15. Every group health insurance policy providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to Chapter 27 of Title 17B of the New Jersey Statutes or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall not exclude any person or eligible dependent and shall not establish any rates or terms therefor on the basis of an actual or expected health condition or on the basis of any genetic characteristic. For the purposes of this section, "genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with statistically increased risk of development of a disease, disorder or syndrome.

L.1996,c.126,s.14.



Section 17B:27-37 - Payment Of Premiums

17B:27-37. Payment of premiums
There shall be a provision that all premiums due under the policy shall be remitted by the employer or employers of the persons insured, by the policyholder, or by some other designated person acting on behalf of the association or group insured, to the insurer on or before the due date thereof with such period of grace as may be specified therein.

L.1971, c. 144, s. 17B:27-37.



Section 17B:27-38 - Certificate

17B:27-38. Certificate
There shall be a provision that the insurer shall issue to the employer, the policyholder, or other person or association in whose name such policy is issued, for delivery to each employee or member, a certificate setting forth in summary form a statement of the essential features of the insurance coverage, to whom the benefits thereunder are payable, and in substance the provisions of sections 17B:27-39 to 17B:27-46, inclusive of this chapter. This section shall not apply to blanket policies issued pursuant to section 17B:27-32a(1) and 17B:27-32a(3) of this act, nor to group health policies insuring a private plan under the Temporary Disability Benefits Law, if reasonable notice of the benefits provided thereby is furnished to the covered employees by direct notification or by conspicuous posting at the place of employment. If family members or dependents are included in the coverage, only one certificate need be issued for each family unit.

L.1971, c. 144, s. 17B:27-38.



Section 17B:27-39 - Age Limits

17B:27-39. Age limits
There shall be a provision specifying the ages, if any there be, to which the insurance provided therein shall be limited; and the ages, if any there be, for which additional restrictions are placed on benefits, and the additional restrictions placed on the benefits at such ages.

L.1971, c. 144, s. 17B:27-39.



Section 17B:27-40 - Notice Of Loss

17B:27-40. Notice of loss
There shall be a provision that written notice of sickness or of injury must be given to the insurer within 20 days after the date when such sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.

L.1971, c. 144, s. 17B:27-40.



Section 17B:27-41 - Proof Of Loss

17B:27-41. Proof of loss
There shall be a provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within 30 days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within 90 days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible.

L.1971, c. 144, s. 17B:27-41.



Section 17B:27-42 - Forms For Proof

17B:27-42. Forms for proof
There shall be a provision that the insurer will furnish to the person making claim, or to the policyholder for delivery to such person, such forms as are usually furnished by it for filing proof of loss. If the person making claim does not receive such forms before the expiration of 15 days after the insurer receives notice of any claim under the policy, the person making such claim shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character and extent of the loss for which claim is made.

L.1971, c. 144, s. 17B:27-42.



Section 17B:27-43 - Examination, Autopsy

17B:27-43. Examination, autopsy
There shall be a provision that the insurer shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in case of death where it is not prohibited by law.

L.1971, c. 144, s. 17B:27-43.



Section 17B:27-44 - Time Of Benefit Payment

17B:27-44. Time of benefit payment
There shall be a provision that all benefits payable under the policy other than benefits for loss of time will be payable not more than 60 days after receipt of proof, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of 30 days during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof.

L.1971, c. 144, s. 17B:27-44.



Section 17B:27-44.2 - Health Insurer To Receive, Transmit Transactions Relative To Group Policies Electronically; Standards.

17B:27-44.2 Health insurer to receive, transmit transactions relative to group policies electronically; standards.

6. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health insurer or its agent or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a health insurer, or its agent, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health insurer or its agent or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all group policies issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health insurer or its agent shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the policy.

d.For the purposes of this subsection, "substantiating documentation" means any information specific to the particular health care service provided to a covered person.

(1)Effective 180 days after the effective date of P.L.1999, c.154, a health insurer or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or health care provider, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the health care provider is eligible at the date of service;

(b)the person who received the health care service was covered on the date of service;

(c)the claim is for a service or supply covered under the health benefits plan;

(d) the claim is submitted with all the information requested by the payer on the claim form or in other instructions that were distributed in advance to the health care provider or covered person in accordance with the provisions of section 4 of P.L.2005, c.352 (C.17B:30-51) ; and

(e)the payer has no reason to believe that the claim has been submitted fraudulently.

(2)If all or a portion of the claim is not paid within the time frames provided in paragraph (1) of this subsection because:

(a)the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(b)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(c)the payer disputes the amount claimed; or

(d)there is strong evidence of fraud by the provider and the payer has initiated an investigation into the suspected fraud,

the payer shall notify the health care provider, by electronic means and the covered person in writing within 30 days of receiving an electronic claim, or notify the covered person and health care provider in writing within 40 days of receiving a claim submitted by other than electronic means, that:

(i)the claim is incomplete with a statement as to what substantiating documentation is required for adjudication of the claim;

(ii)the claim contains incorrect information with a statement as to what information must be corrected for adjudication of the claim;

(iii) the payer disputes the amount claimed in whole or in part with a statement as to the basis of that dispute; or

(iv)the payer finds there is strong evidence of fraud and has initiated an investigation into the suspected fraud in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(3)If all or a portion of an electronically submitted claim cannot be adjudicated because the diagnosis coding, procedure coding or any other data required to be submitted with the claim was missing, the payer shall electronically notify the health care provider or its agent within seven days of that determination and request any information required to complete adjudication of the claim.

(4)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(5)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider, no later than two working days following receipt of the transmission of the claim.

(6)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(7)Payment of an eligible claim pursuant to paragraphs (1) and (4) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

If payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of paragraph (2) or paragraph (3) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or information or modification of an initial submission.

If payment is withheld on all or a portion of a claim by a payer pursuant to paragraph (2) or (3) of this subsection and the provider is not notified within the time frames provided for in those paragraphs, the claim shall be deemed to be overdue.

(8) (a) No payer that has reserved the right to change the premium shall deny payment on all or a portion of a claim because the payer requests documentation or information that is not specific to the health care service provided to the covered person.

(b)No payer shall deny payment on all or a portion of a claim while seeking coordination of benefits information unless good cause exists for the payer to believe that other insurance is available to the covered person. Good cause shall exist only if the payer's records indicate that other coverage exists. Routine requests to determine whether coordination of benefits exists shall not be considered good cause.

(c)In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of this paragraph, the claims payment shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means or on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

(9)An overdue payment shall bear simple interest at the rate of 12% per annum. The interest shall be paid to the health care provider at the time the overdue payment is made. The amount of interest paid to a health care provider for an overdue claim shall be credited to any civil penalty for late payment of the claim levied by the Department of Human Services against a payer that does not reserve the right to change the premium.

(10) With the exception of claims that were submitted fraudulently or submitted by health care providers that have a pattern of inappropriate billing or claims that were subject to coordination of benefits, no payer shall seek reimbursement for overpayment of a claim previously paid pursuant to this section later than 18 months after the date the first payment on the claim was made. No payer shall seek more than one reimbursement for overpayment of a particular claim. At the time the reimbursement request is submitted to the health care provider, the payer shall provide written documentation that identifies the error made by the payer in the processing or payment of the claim that justifies the reimbursement request. No payer shall base a reimbursement request for a particular claim on extrapolation of other claims, except under the following circumstances:

(a)in judicial or quasi-judicial proceedings, including arbitration;

(b)in administrative proceedings;

(c)in which relevant records required to be maintained by the health care provider have been improperly altered or reconstructed, or a material number of the relevant records are otherwise unavailable; or

(d)in which there is clear evidence of fraud by the health care provider and the payer has investigated the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), and referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(11) (a) In seeking reimbursement for the overpayment from the health care provider, except as provided for in subparagraph (b) of this paragraph, no payer shall collect or attempt to collect:

(i)the funds for the reimbursement on or before the 45th calendar day following the submission of the reimbursement request to the health care provider;

(ii)the funds for the reimbursement if the health care provider disputes the request and initiates an appeal on or before the 45th calendar day following the submission of the reimbursement request to the health care provider and until the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section are exhausted; or

(iii) a monetary penalty against the reimbursement request, including but not limited to, an interest charge or a late fee.

The payer may collect the funds for the reimbursement request by assessing them against payment of any future claims submitted by the health care provider after the 45th calendar day following the submission of the reimbursement request to the health care provider or after the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section have been exhausted if the payer submits an explanation in writing to the provider in sufficient detail so that the provider can reconcile each covered person's bill.

(b)If a payer has determined that the overpayment to the health care provider is a result of fraud committed by the health care provider and the payer has conducted its investigation and reported the fraud to the Office of the Insurance Fraud Prosecutor as required by law, the payer may collect an overpayment by assessing it against payment of any future claim submitted by the health care provider.

(12) No health care provider shall seek reimbursement from a payer or covered person for underpayment of a claim submitted pursuant to this section later than 18 months from the date the first payment on the claim was made, except if the claim is the subject of an appeal submitted pursuant to subsection e. of this section or the claim is subject to continual claims submission. No health care provider shall seek more than one reimbursement for underpayment of a particular claim.

e. (1) A health insurer or its agent, hereinafter the payer, shall establish an internal appeal mechanism to resolve any dispute raised by a health care provider regardless of whether the health care provider is under contract with the payer regarding compliance with the requirements of this section or compliance with the requirements of sections 4 through 7 of P.L.2005, c.352 (C.17B:30-51 through C.17B:30-54). No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of an appeal pursuant to this subsection. The payer shall conduct the appeal at no cost to the health care provider.

A health care provider may initiate an appeal on or before the 90th calendar day following receipt by the health care provider of the payer's claims determination, which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance which shall describe the type of substantiating documentation that must be submitted with the form. The payer shall conduct a review of the appeal and notify the health care provider of its determination on or before the 30th calendar day following the receipt of the appeal form. If the health care provider is not notified of the payer's determination of the appeal within 30 days, the health care provider may refer the dispute to arbitration as provided by paragraph (2) of this subsection.

If the payer issues a determination in favor of the health care provider, the payer shall comply with the provisions of this section and pay the amount of money in dispute, if applicable, with accrued interest at the rate of 12% per annum, on or before the 30th calendar day following the notification of the payer's determination on the appeal. Interest shall begin to accrue on the day the appeal was received by the payer.

If the payer issues a determination against the health care provider, the payer shall notify the health care provider of its findings on or before the 30th calendar day following the receipt of the appeal form and shall include in the notification written instructions for referring the dispute to arbitration as provided by paragraph (2) of this subsection.

The payer shall report annually to the Commissioner of Banking and Insurance the number of appeals it has received and the resolution of each appeal.

(2)Any dispute regarding the determination of an internal appeal conducted pursuant to paragraph (1) of this subsection may be referred to arbitration as provided in this paragraph. The Commissioner of Banking and Insurance shall contract with a nationally recognized, independent organization that specializes in arbitration to conduct the arbitration proceedings.

Any party may initiate an arbitration proceeding on or before the 90th calendar day following the receipt of the determination which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance. No dispute shall be accepted for arbitration unless the payment amount in dispute is $1,000 or more, except that a health care provider may aggregate his own disputed claim amounts for the purposes of meeting the threshold requirements of this subsection. No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of arbitration pursuant to this subsection.

(3)The arbitrator shall conduct the arbitration proceedings pursuant to the rules of the arbitration entity, including rules of discovery subject to confidentiality requirements established by State or federal law.

(4)An arbitrator's determination shall be:

(a)signed by the arbitrator;

(b)issued in writing, in a form prescribed by the Commissioner of Banking and Insurance, including a statement of the issues in dispute and the findings and conclusions on which the determination is based; and

(c)issued on or before the 30th calendar day following the receipt of the required documentation.

The arbitration shall be nonappealable and binding on all parties to the dispute.

(5)If the arbitrator determines that a payer has withheld or denied payment in violation of the provisions of this section, the arbitrator shall order the payer to make payment of the claim, together with accrued interest, on or before the 10th business day following the issuance of the determination. If the arbitrator determines that a payer has withheld or denied payment on the basis of information submitted by the health care provider and the payer requested, but did not receive, this information from the health care provider when the claim was initially processed pursuant to subsection d. of this section or reviewed under internal appeal pursuant to paragraph (1) of this subsection, the payer shall not be required to pay any accrued interest.

(6)If the arbitrator determines that a health care provider has engaged in a pattern and practice of improper billing and a refund is due to the payer, the arbitrator may award the payer a refund, including interest accrued at the rate of 12% per annum. Interest shall begin to accrue on the day the appeal was received by the payer for resolution through the internal appeals process established pursuant to paragraph (1) of this subsection.

(7)The arbitrator shall file a copy of each determination with and in the form prescribed by the Commissioner of Banking and Insurance.

f.As used in this section, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured policy for which the financial obligation for the payment of a claim under the policy rests upon the health insurer.

g.Any person found in violation of this section with a pattern and practice as determined by the Commissioner of Banking and Insurance shall be liable to a civil penalty as set forth in section 17 of P.L.2005, c.352 (C.17B:30-55).

L.1999,c.154,s.6; amended 2005, c.352, s.14.



Section 17B:27-45 - Beneficiary; Direct Payment To Hospitals And Other Purveyors Of Services

17B:27-45. Beneficiary; direct payment to hospitals and other purveyors of services
There shall be a provision that indemnity for loss of life of the insured shall be payable to the beneficiary or beneficiaries designated by the insured, other than the policyholder or an officer thereof as such, or if no beneficiary is designated, to such other person or persons as shall be specified in the policy; and that all other indemnities of the policy are payable to the employee or member, except that, at the request of the employee or member or in the event of his death, payment of benefits to the extent of expenses incurred on account of hospitalization may be made by the insurer to the hospital and except that the group policy may provide that all or any portion of any benefits on account of hospital, nursing, medical or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services provided, further, that authorization for any such payments has been obtained from the insured. If a beneficiary is designated, the consent of the beneficiary shall not be requisite to change of beneficiary or to any other changes in the policy or certificate except as may be specifically provided by the policy.

This section shall not apply to a blanket insurance policy issued to an airline under which the benefits are payable to the airline or a trust established by the airline and the premiums are paid from its funds.

L.1971, c. 144, s. 17B:27-45.



Section 17B:27-46 - Time Limits, Suits

17B:27-46. Time limits, suits
There shall be a provision that no action at law or in equity shall be brought to recover on the policy prior to the expiration of 60 days after proof of loss has been filed in accordance with the requirements of the policy and that no such action shall be brought at all unless brought within 3 years from the expiration of the time within which proof of loss is required by the policy.

L.1971, c. 144, s. 17B:27-46.



Section 17B:27-46.1 - Treatment Of Alcoholism; Benefits

17B:27-46.1. Treatment of alcoholism; benefits
No group health insurance contract providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance after the effective date of this act, unless such contract provides benefits to any subscriber or other person covered thereunder for expenses incurred in connection with the treatment of alcoholism when such treatment is prescribed by a doctor of medicine. Such benefits shall be provided to the same extent as for any other sickness under the contract.

Every contract shall include such benefits for the treatment of alcoholism as are hereinafter set forth:

a. Inpatient or outpatient care in a licensed hospital;



b. Treatment at a detoxification facility licensed pursuant to P.L.1975, c.305;



c. Confinement as an inpatient or outpatient at a licensed, certified, or state approved residential treatment facility, under a program which meets minimum standards of care equivalent to those prescribed by the Joint Commission on Hospital Accreditation.

Treatment or confinement at any facility shall not preclude further or additional treatment at any other eligible facility; provided, however, that the benefit days used do not exceed the total number of benefit days provided for any other sickness under the contract.

L.1977, c.116, s.1, eff. June 2, 1977.



Section 17B:27-46.1A - Reconstructive Breast Surgery; Benefits

17B:27-46.1a. Reconstructive breast surgery; benefits

1. Every group health insurance policy providing hospital or medical expense benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits, following a mastectomy on one breast or both breasts, for reconstructive breast surgery, surgery to restore and achieve symmetry between the two breasts, and the costs of prostheses and, under any policy providing outpatient x-ray or radiation therapy, the costs of outpatient chemotherapy following surgical procedures in connection with the treatment of breast cancer shall be included as a part of the outpatient x-ray or radiation therapy coverage. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium. Such benefits shall be provided to the same extent as for any other sickness under the policy.

L.1983,c.52,s.1; amended 1997, c.75, s.5.



Section 17B:27-46.1B - Group Health Insurance Policies

17B:27-46.1b. Group health insurance policies
Every group health insurance policy providing hospital or medical expense benefits delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this amendatory and supplementary act, shall offer coverage for maternity care without regard to marital status to subscribers or other persons covered thereunder for expenses incurred in pregnancy and childbirth. The benefits for the expenses of pregnancy and childbirth shall be provided to the same extent as the hospitalization benefit is provided in the policy for any other covered illness. If a fixed amount is specified in the policy for surgery, the fixed amount for a pregnancy-related surgical procedure shall be commensurate with the fixed amount payable for a surgical procedure of comparable difficulty and severity.

L. 1985, c. 277, s. 2.



Section 17B:27-46.1C - Benefits For Purchase Of Blood Products, Infusion Equipment

17B:27-46.1c. Benefits for purchase of blood products, infusion equipment
Every group health insurance policy providing hospital expense benefits to any policy holder or other person covered thereunder for expenses incurred in connection with the treatment of routine bleeding episodes associated with hemophilia shall provide benefits for expenses incurred in connection with the purchase of blood products and blood infusion equipment required for home treatment of routine bleeding episodes associated with hemophilia when the home treatment program is under the supervision of a State approved hemophilia treatment center. The benefits shall be provided to the same extent as for any sickness under the policy.

As used in this act, "blood product" includes, but is not limited to, Factor VIII, Factor IX and cryoprecipitate; and "blood infusion equipment" includes, but is not limited to, syringes and needles.

Participation in a home treatment program shall not preclude further or additional treatment or care at any eligible facility if the number of home treatments, in accordance with a ratio of home treatments to benefit days established by regulation by the Commissioner of Insurance, does not exceed the total number of benefit days provided for any other sickness under the policy.

L. 1987, c. 63, s. 1.



Section 17B:27-46.1D - Commercial Health Insurer Benefits For Preexisting Condition

17B:27-46.1d. Commercial health insurer benefits for preexisting condition
a. Notwithstanding any other provision of law to the contrary, no group health insurance policy issued by an insurer pursuant to the provisions of Chapter 27 of Title 17B of the New Jersey Statutes, shall contain any provision which denies benefits for a preexisting condition to any person becoming a member of that group if: (1) during the period immediately preceding the person's becoming a member of the group the person was enrolled as a member under another group policy issued by the insurer; and (2) the insurer paid benefits for the condition under the group policy in which the person was previously insured.

b. Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any group policy.

c. This section shall apply to every group contract or policy in which the corporation or insurer has the right to change the premium.

L.1989, c.63, s.4.



Section 17B:27-46.1E - Group Health Insurance Policy To Pay Benefits For Treatment Of Wilm's Tumor

17B:27-46.1e. Group health insurance policy to pay benefits for treatment of Wilm's tumor
Every group health insurance policy providing hospital or medical expense benefits shall provide benefits to any named insured or other person covered thereunder for expenses incurred in the treatment of Wilm's tumor, including autologous bone marrow transplants when standard chemotherapy treatment is unsuccessful, notwithstanding that any such treatment may be deemed experimental or investigational. These benefits shall be provided to the same extent as for any other sickness under the policy.

L.1990,c.71,s.5.



Section 17B:27-46.1F - Group Health Insurance Policy, Mammogram Examination Benefits.

17B:27-46.1f Group health insurance policy, mammogram examination benefits.

5. a. No group health insurance policy providing hospital or medical expense benefits shall be delivered, issued, executed, or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, unless the policy provides benefits to any named insured or other person covered thereunder for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the insurer of the medical necessity of the additional screening and diagnostic testing.

b.These benefits shall be provided to the same extent as for any other sickness under the policy.

c.The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1991, c.279, s.5; amended 1999, c.341, s.5; 2004, c.86, s.5; 2013, c.196, s.5.



Section 17B:27-46.1G - . Group Health Insurance Policy, Benefits For "Off-label" Drugs Required

17B:27-46.1g .Group health insurance policy, benefits for "off-label" drugs required
6. a. Except as otherwise provided in P.L.1992, c.162 (C.17B:27A-17 et seq.), no group health insurance policy which provides benefits for expenses incurred in prescribing drugs approved by the federal Food and Drug Administration shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State, on or after the effective date of this act unless the policy provides benefits to any policyholder or other person covered thereunder for expenses incurred in prescribing a drug for a treatment for which it has not been approved by the Food and Drug Administration if the drug is recognized as being medically appropriate for the specific treatment for which the drug has been prescribed in one of the following established reference compendia:

(1) the American Medical Association Drug Evaluations;



(2) the American Hospital Formulary Service Drug Information;



(3) the United States Pharmacopoeia Drug Information;



or, it is recommended by a clinical study or review article in a major-peer reviewed professional journal.

b. Notwithstanding the provisions of this section, coverage shall not be required for any experimental or investigational drug or any drug which the Food and Drug Administration has determined to be contraindicated for the specific treatment for which the drug has been prescribed. The benefits provided pursuant to this section shall be provided to the same extent as other benefits under the policy for drugs prescribed for treatments approved by the Food and Drug Administration.

c. This section shall apply to all group health insurance policies in which the insurer has reserved the right to change the premium.

d. Any coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

L.1993,c.321,s.6.



Section 17B:27-46.1H - Group Health Insurer, Benefits For Health Promotion

17B:27-46.1h. Group health insurer, benefits for health promotion
7. a. Every group policy that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:27-26 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.1999, c.339, shall provide benefits to each person covered thereunder for expenses incurred in a health promotion program through health wellness examinations and counselling, which program shall include, but not be limited to, the following tests and services:

(1) For all persons 20 years of age and older, annual tests to determine blood hemoglobin, blood pressure, blood glucose level, and blood cholesterol level or, alternatively, low-density lipoprotein (LDL) level and blood high-density lipoprotein (HDL) level;

(2) For all persons 35 years of age or older, a glaucoma eye test every five years;

(3) For all persons 40 years of age or older, an annual stool examination for presence of blood;

(4) For all persons 45 years of age or older, a left-sided colon examination of 35 to 60 centimeters every five years;

(5) For all women 20 years of age or older, a pap smear pursuant to the provisions of section 4 of P.L.1995, c.415 (C.17B:27-46.1n);

(6) For all women 40 years of age or older, a mammogram examination pursuant to the provisions of section 5 of P.L.1991, c.279 (C.17B:27-46.1f);

(7) For all adults, recommended immunizations; and

(8) For all persons 20 years of age or older, an annual consultation with a health care provider to discuss lifestyle behaviors that promote health and well-being including, but not limited to, smoking control, nutrition and diet recommendations, exercise plans, lower back protection, weight control, immunization practices, breast self-examination, testicular self-examination and seat belt usage in motor vehicles.

Notwithstanding the provisions of this subsection to the contrary, if a physician or other health care provider recommends that it would be medically appropriate for a covered person to receive a different schedule of tests and services than that provided for under this subsection, the insurer shall provide payment for the tests or services actually provided, within the limits of the amounts listed in subsection b. of this section.

b.Every group health care policy offered for sale in this State by an insurer pursuant to subsection a. of this section shall provide payment for the benefits set forth in subsection a. in an amount which shall not exceed: $125 a year for each person between the ages of 20 to 39, inclusive; $145 a year for each man age 40 and over; and $235 a year for each woman age 40 and over; except that for persons 45 years of age or older, the cost of a left-sided colon examination shall not be included in the above amount; however, no insurer shall be required to provide payment for benefits for a left-sided colon examination in excess of $150.

c.The Commissioner of Banking and Insurance, in consultation with the Department of the Treasury, shall annually adjust the threshold amounts provided by subsection b. of this section in direct proportion to the increase or decrease in the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which the adjustment is made.

d.The requirements of this section shall apply only to health insurers which issue or deliver primary health insurance coverage in this State providing hospital or medical expense benefits. Primary health insurance coverage shall not include the following plans, policies, or contracts: accident only, credit, disability, long-term care, Medicare supplement coverage, CHAMPUS supplement coverage, coverage for Medicare services pursuant to a contract with the United States government, coverage for Medicaid services pursuant to a contract with the State, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), or hospital confinement indemnity coverage.

e.This section shall apply to all group health insurance policies in which the carrier has reserved the right to change the premium.

f.The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993,c.327,s.7; amended 1999, c.339, s.5.



Section 17B:27-46.1I - Requirements For Group Health Insurer Providing Benefits For Pharmacy Services.

17B:27-46.1i Requirements for group health insurer providing benefits for pharmacy services.

5. a. Notwithstanding any other provision of law to the contrary, no group health insurance policy which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State, on or after the effective date of this act, unless the policy:

(1) Permits the insured, at the time of issuance, amendment or renewal, to select benefit coverage allowing the insured to choose a pharmacy or pharmacist for the provision of prescription drugs or pharmacy services, provided that any pharmacist or pharmacy selected by the insured is registered pursuant to R.S.45:14-1 et seq.;

(2)Provides that no pharmacy or pharmacist shall be denied the right to participate as a preferred provider or as a contracting provider, under the same terms and conditions currently applicable to all other preferred or contracting providers, if the policy provides for coverage by contracted or preferred providers for pharmaceutical services, provided the pharmacy or pharmacist is registered pursuant to R.S.45:14-1 et seq., and accepts the terms and conditions of the policy;

(3)Provides that no copayment, fee, or other condition shall be imposed upon an insured selecting a participating or contracting pharmacist or pharmacy that is not also equally imposed upon all insureds selecting a participating or contracting pharmacist or pharmacy;

(4) (a) Provides that no insured shall be required to obtain pharmacy services and prescription drugs from a mail service pharmacy;

(b)Provides for no differential in any copayment applicable to any prescription drug of the same strength, quantity and days' supply, whether obtained from a mail service pharmacy or a non-mail service pharmacy, provided that the non-mail service pharmacy agrees to the same terms, conditions, price and services applicable to the mail service pharmacy; and

(c)Provides that the limit on days' supply is the same whether the prescription drug is obtained from a mail service pharmacy or a non-mail service pharmacy, and that the limit shall not be less than 90 days;

(5)Sets forth the auditing procedures to be used by the insurer and includes a provision that any audit shall take place at a time mutually agreeable to the pharmacy or pharmacist and the auditor. No audit by an insurer shall include a review of any document relating to any person or prescription plan other than those reimbursable by the insurer;

(6)Provides that the insurer, or any agent or intermediary thereof, including a third party administrator, shall not restrict or prohibit, directly or indirectly, a pharmacy from charging the insured for services rendered by the pharmacy that are in addition to charges for the drug, for dispensing the drug or for prescription counseling. Services rendered by the pharmacy for which additional charges are imposed shall be subject to the approval of the Board of Pharmacy. A pharmacy shall disclose to the purchaser the charges for the additional services and the purchaser's out-of-pocket cost for those services prior to dispensing the drug. A pharmacy shall not impose any additional charges for patient counseling or for other services required by the Board of Pharmacy or State or federal law;

(7)The provisions of P.L.1999, c.395 shall apply to all policies delivered. issued or renewed on or after the effective date of P.L.1999, c.395.

b.Nothing in this section shall be construed to operate to add any benefit, to increase the scope of any benefit, or to increase any benefit level under any policy.

c.This section shall apply to all group health insurance policies in which the insurer has reserved the right to change the premium.

L.1993,c.378,s.5; amended 1999, c.395, s.5.



Section 17B:27-46.1J - Benefits For Certain Cancer Treatments

17B:27-46.1j. Benefits for certain cancer treatments
5. In addition to benefits provided under regulations adopted pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), an insurer shall offer under every group policy providing health insurance coverage delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act to provide benefits for the treatment of cancer by dose-intensive chemotherapy/autologous bone marrow transplants and peripheral blood stem cell transplants when performed by institutions approved by the National Cancer Institute or pursuant to protocols consistent with the guidelines of the American Society of Clinical Oncologists. Benefits for such treatment shall be provided to the same extent as for any other illness under the policy.

The offer required pursuant to this section shall apply to all health insurance policies in which the insurer has reserved the right to change the premium. Nothing in this section shall be construed to limit an insurer in adjusting premium amounts, or providing for reasonable deductibles or copayments, with respect to benefits provided pursuant to this section.

L.1995,c.100,s.5.



Section 17B:27-46.1K - Coverage For Birth And Natal Care; Group Insurance Policy

17B:27-46.1k Coverage for birth and natal care; group insurance policy
7. a. Every policy that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:27-26 et seq., or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

b. Notwithstanding the provisions of subsection a. of this section, a policy that provides coverage for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every insurer shall provide notice to policyholders regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the policyholder; (2) the yearly informational packet sent to the policyholder; or (3) January 1, 1996.

L.1995,c.138,s.7.



Section 17B:27-46.1L - Group Health Insurance Policy, Child Screening, Blood Lead, Hearing Loss; Immunizations.

17B:27-46.1l Group health insurance policy, child screening, blood lead, hearing loss; immunizations.

3.No group health insurance policy providing hospital or medical expense benefits for groups with more than 50 persons shall be delivered, issued, executed, or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the policy provides benefits to any named insured or other person covered thereunder for expenses incurred in the following:

a.Screening by blood lead measurement for lead poisoning for children, including confirmatory blood lead testing as specified by the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1); and medical evaluation and any necessary medical follow-up and treatment for lead poisoned children.

b.All childhood immunizations as recommended by the Advisory Committee on Immunization Practices of the United States Public Health Service and the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1). A health insurer shall notify its policyholders, in writing, of any change in coverage with respect to childhood immunizations and any related changes in premium. Such notification shall be in a form and manner to be determined by the Commissioner of Banking and Insurance.

c.Screening for newborn hearing loss by appropriate electrophysiologic screening measures and periodic monitoring of infants for delayed onset hearing loss, pursuant to P.L.2001, c.373 (C.26:2-103.1 et al.). Payment for this screening service shall be separate and distinct from payment for routine new baby care in the form of a newborn hearing screening fee as negotiated with the provider and facility.

The benefits provided pursuant to this section shall be provided to the same extent as for any other medical condition under the policy, except that a deductible shall not be applied for benefits provided pursuant to this section; however, with respect to a policy that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), a deductible shall not be applied for any benefits provided pursuant to this section that represent preventive care as permitted by that federal law, and shall not be applied as provided pursuant to section 9 of P.L.2005, c.248 (C.17B:27-46.1dd). This section shall apply to all group health insurance policies in which the health insurer has reserved the right to change the premium.
L.1995, c.316, s.3; amended 2001, c.373, s.12; 2005, c.248, s.7; 2012, c.17, s.55.



Section 17B:27-46.1M - Coverage For Diabetes Treatment By Group Health Insurance Policy

17B:27-46.1m. Coverage for diabetes treatment by group health insurance policy
5. a. Every group health insurance policy providing hospital or medical expense benefits that is delivered, issued, executed or renewed in this State pursuant to Chapter 27 of Title 17B of the New Jersey Statutes or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits to any person covered thereunder for expenses incurred for the following equipment and supplies for the treatment of diabetes, if recommended or prescribed by a physician or nurse practitioner/clinical nurse specialist: blood glucose monitors and blood glucose monitors for the legally blind; test strips for glucose monitors and visual reading and urine testing strips; insulin; injection aids; cartridges for the legally blind; syringes; insulin pumps and appurtenances thereto; insulin infusion devices; and oral agents for controlling blood sugar.

b. Each group health insurance policy shall also provide benefits for expenses incurred for diabetes self-management education to ensure that a person with diabetes is educated as to the proper self-management and treatment of their diabetic condition, including information on proper diet. Benefits provided for self-management education and education relating to diet shall be limited to visits medically necessary upon the diagnosis of diabetes; upon diagnosis by a physician or nurse practitioner/clinical nurse specialist of a significant change in the covered person's symptoms or conditions which necessitate changes in that person's self-management; and upon determination of a physician or nurse practitioner/clinical nurse specialist that reeducation or refresher education is necessary. Diabetes self-management education shall be provided by a dietitian registered by a nationally recognized professional association of dietitians or a health care professional recognized as a Certified Diabetes Educator by the American Association of Diabetes Educators or a registered pharmacist in the State qualified with regard to management education for diabetes by any institution recognized by the board of pharmacy of the State of New Jersey.

c. The benefits required by this section shall be provided to the same extent as for any other sickness under the policy.

d. This section shall apply to all group health insurance policies in which the insurer has reserved the right to change the premium.

e. The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

f. The Commissioner of Insurance may, in consultation with the Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

L.1995,c.331,s.5.



Section 17B:27-46.1N - Group Health Insurance Policy, Pap Smear Benefits

17B:27-46.1n. Group health insurance policy, Pap smear benefits
4.No group health insurance policy providing hospital or medical expense benefits for groups with greater than 50 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the policy provides benefits to any named insured or other person covered thereunder for expenses incurred in conducting a Pap smear. The benefits shall be provided to the same extent as for any other medical condition under the policy.

As used in this section, and notwithstanding the provisions of this section to the contrary, "Pap smear" means an initial Pap smear and any confirmatory test when medically necessary and as ordered by the covered person's physician and includes all laboratory costs associated with the initial Pap smear and any such confirmatory test.

This section shall apply to all group health insurance policies in which the health insurer has reserved the right to change the premium.

L.1995, c.415, s.4; amended 2001, c.227, s.4.



Section 17B:27-46.1O - Group Health Insurance Policy, Prostate Cancer Testing

17B:27-46.1o. Group health insurance policy, prostate cancer testing
4. No group health insurance policy providing hospital or medical expense benefits for groups with greater than 49 persons shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act, unless the policy provides benefits to any named insured or other person covered thereunder for expenses incurred in conducting an annual medically recognized diagnostic examination including, but not limited to, a digital rectal examination and a prostate-specific antigen test for men age 50 and over who are asymptomatic and for men age 40 and over with a family history of prostate cancer or other prostate cancer risk factors.

The benefits shall be provided to the same extent as for any other medical condition under the policy.

This section shall apply to all group health insurance policies in which the health insurer has reserved the right to change the premium.

L.1996,c.125,s.4.



Section 17B:27-46.1P - Coverage For Minimum Inpatient Care Following Mastectomy By Group Policy

17B:27-46.1p. Coverage for minimum inpatient care following mastectomy by group policy

5. a. Every group policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:27-26 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall provide benefits for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The policy shall not require a health care provider to obtain authorization from the insurer for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the insurer under the policy.

The benefits shall be provided to the same extent as for any other sickness under the policy.

The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

b. The Commissioner of Banking and Insurance shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997,c.149,s.5.



Section 17B:27-46.1Q - Applicability Of Health Care Quality Act

17B:27-46.1q Applicability of Health Care Quality Act
22. Notwithstanding the provisions of chapter 27 of Title 17B of the New Jersey Statutes to the contrary, no policy shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1997,c.192,s.22.



Section 17B:27-46.1R - Coverage For Treatment Of Inherited Metabolic Diseases By Group Health Insurance Policy.

17B:27-46.1r Coverage for treatment of inherited metabolic diseases by group health insurance policy.

5.No group health insurance policy providing hospital or medical expense benefits shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, unless the policy provides benefits to each person covered thereunder for expenses incurred in the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The benefits shall be provided to the same extent as for any other medical condition under the policy.

The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1997,c.338,s.5.



Section 17B:27-46.1S - Group Health Insurer To Cover Certain Audiology, Speech-language Pathology Services.

17B:27-46.1s Group health insurer to cover certain audiology, speech-language pathology services.

5.Notwithstanding any other provision of chapter 27 of Title 17B of the New Jersey Statutes, benefits shall not be denied to any eligible individual for eligible services, as determined by the terms of the policy or as otherwise required by law, when the services are determined by a physician to be medically necessary and are performed or rendered to that individual by a licensed audiologist or speech-language pathologist within the scope of practice. The practices of audiology and speech-language pathology shall be deemed to be within the provisions of chapter 27 of Title 17B of the New Jersey Statutes and duly licensed audiologists and speech-language pathologists shall have such privileges and benefits in the scope of their practice under that act as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

L.1997,c.419,s.5.



Section 17B:27-46.1T - Coverage For Treatment Of Domestic Violence Injuries By Group Health Insurance Policy.

17B:27-46.1t Coverage for treatment of domestic violence injuries by group health insurance policy.

5.Except as otherwise provided in P.L.1992, c.162 (C.17B:27A-17 et seq.), no group health insurance policy providing hospital or medical expense benefits shall contain any provision which denies benefits for expenses incurred in the treatment of an injury or injuries sustained as the result of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), to a named insured or other person covered thereunder. Benefits shall be provided to the same extent as for any other treatment under the policy. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1998,c.97,s.5.



Section 17B:27-46.1U - Coverage For Certain Dental Procedures For The Severely Disabled Or Child Age Five Or Under By Group Health Insurance Policy

17B:27-46.1u. Coverage for certain dental procedures for the severely disabled or child age five or under by group health insurance policy
5. a. No group health insurance policy providing hospital or medical benefits shall be delivered, issued, executed or renewed in this State pursuant to chapter 27 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this amendatory and supplementary act, unless the policy provides benefits to any person covered thereunder who is severely disabled or a child age five or under for expenses incurred for: (1) general anesthesia and hospitalization for dental services; or (2) a medical condition covered by the contract which requires hospitalization or general anesthesia for dental services rendered by a dentist regardless of where the dental services are provided.

b.A group health insurance policy may require prior authorization of hospitalization for dental services in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

c.This section shall apply to all group health insurance policies in which the insurer has reserved the right to change the premium.

L.1999,c.49,s.5.



Section 17B:27-46.1V - Group Health Insurers To Provide Coverage For Biologically-based Mental Illness.

17B:27-46.1v Group health insurers to provide coverage for biologically-based mental illness.

5. a. Every group health insurance policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to chapter 27 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act shall provide benefits for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the policy. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the insurer cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which the insurer determines:

(1)whether a mental health care service meets the medical necessity standard as established by the insurer; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the policy.

c.The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.1999,c.106,s.5.



Section 17B:27-46.1W - Coverage For Hemophilia Services By Group Health Insurers

17B:27-46.1w. Coverage for hemophilia services by group health insurers
4.Notwithstanding the provisions of chapter 27 of Title 17B of the New Jersey Statutes to the contrary, no policy shall be delivered, issued, executed or renewed on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the policy meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2000,c.121,s.4.



Section 17B:27-46.1X - Group Health Insurance Policy To Provide Coverage For Treatment Of Infertility.

17B:27-46.1x Group health insurance policy to provide coverage for treatment of infertility.

4. a. A group health insurance policy which provides hospital or medical expense benefits for groups with more than 50 persons, which includes pregnancy-related benefits, shall not be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act unless the policy provides coverage for persons covered under the policy for medically necessary expenses incurred in the diagnosis and treatment of infertility as provided pursuant to this section. The policy shall provide coverage which includes, but is not limited to, the following services related to infertility: diagnosis and diagnostic tests; medications; surgery; in vitro fertilization; embryo transfer; artificial insemination; gamete intra fallopian transfer; zygote intra fallopian transfer; intracytoplasmic sperm injection; and four completed egg retrievals per lifetime of the covered person. The insurer may provide that coverage for in vitro fertilization, gamete intra fallopian transfer and zygote intra fallopian transfer shall be limited to a covered person who: a. has used all reasonable, less expensive and medically appropriate treatments and is still unable to become pregnant or carry a pregnancy; b. has not reached the limit of four completed egg retrievals; and c. is 45 years of age or younger.

For purposes of this section, "infertility" means the disease or condition that results in the abnormal function of the reproductive system such that a person is not able to: impregnate another person; conceive after two years of unprotected intercourse if the female partner is under 35 years of age, or one year of unprotected intercourse if the female partner is 35 years of age or older or one of the partners is considered medically sterile; or carry a pregnancy to live birth.

The benefits shall be provided to the same extent as for other pregnancy-related procedures under the policy, except that the services provided for in this section shall be performed at facilities that conform to standards established by the American Society for Reproductive Medicine or the American College of Obstetricians and Gynecologists. The same copayments, deductibles and benefit limits shall apply to the diagnosis and treatment of infertility pursuant to this section as those applied to other medical or surgical benefits under the policy.

b.A religious employer may request, and an insurer shall grant, an exclusion under the policy for the coverage required by this section for in vitro fertilization, embryo transfer, artificial insemination, zygote intra fallopian transfer and intracytoplasmic sperm injection, if the required coverage is contrary to the religious employer's bona fide religious tenets. The insurer that issues a policy containing such an exclusion shall provide written notice thereof to each prospective insured or insured, which shall appear in not less than ten point type, in the policy, application and sales brochure. For the purposes of this subsection, "religious employer" means an employer that is a church, convention or association of churches or any group or entity that is operated, supervised or controlled by or in connection with a church or a convention or association of churches as defined in 26 U.S.C. s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C. s.501(c)(3).

c.This section shall apply to those insurance policies in which the insurer has reserved the right to change the premium.

d.The provisions of this section shall not apply to a group health insurance policy which, pursuant to a contract between the insurer and the Department of Human Services, provides benefits to persons who are eligible for medical assistance under P.L.1968, c.413 (C.30:4D-1 et seq.), the Children's Health Care Coverage Program under P.L.1997, c.272 (C.30:4I-1 et seq.), the FamilyCare Health Coverage Program under P.L.2000, c.71 (C.30:4J-1 et seq.), or any other program administered by the Division of Medical Assistance and Health Services in the Department of Human Services.

L.2001,c.236,s.4.



Section 17B:27-46.1Y - Group Policy To Provide Coverage For Colorectal Cancer Screening.

17B:27-46.1y Group policy to provide coverage for colorectal cancer screening.

5.Every group policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:27-26 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any named insured or other person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The benefits shall be provided to the same extent as for any other medical condition under the policy.

The provisions of this section shall apply to all health insurance policies in which the insurer has reserved the right to change the premium.

L.2001,c.295,s.5.



Section 17B:27-46.1Z - Group Health Insurer Prescription Drug Plans To Cover Certain Infant Formulas.

17B:27-46.1z Group health insurer prescription drug plans to cover certain infant formulas.

4.A group health insurer which provides hospital or medical expense benefits for expenses incurred in the purchase of prescription drugs under a policy that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits under the policy for expenses incurred in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The benefits shall be provided to the same extent as for any other prescribed items under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2001,c.361,s.4.

17B:27-46.1aa Policy issued under Chapter 27 of Title 17B required to cover certain out-of-network services.

4.Notwithstanding the provisions of chapter 27 of Title 17B of the New Jersey Statutes to the contrary, no policy shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2001,c.367,s.4.



Section 17B:27-46.1AA - Policy Issued Under Chapter 27 Of Title 17b Required To Cover Certain Out-of-network Services.

17B:27-46.1aa Policy issued under Chapter 27 of Title 17B required to cover certain out-of-network services.

4.Notwithstanding the provisions of chapter 27 of Title 17B of the New Jersey Statutes to the contrary, no policy shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2001,c.367,s.4.



Section 17B:27-46.1BB - Group Health Insurer To Offer Coverage For Domestic Partner.

17B:27-46.1bb Group health insurer to offer coverage for domestic partner.

51.A group health insurer that provides hospital or medical expense benefits under a policy that is delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2003,c.246,s.51.



Section 17B:27-46.1CC - Group Health Insurance Policy, High Deductible, Coverage For Preventive Care.

17B:27-46.1cc Group health insurance policy, high deductible, coverage for preventive care.

8.No group health insurance policy providing hospital or medical expense benefits for groups with more than 50 persons, that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the policy provides benefits to any named insured or other person covered thereunder for expenses incurred in connection with any medically necessary benefits provided in-network which represent preventive care as permitted by that federal law.

The benefits provided pursuant to this section shall be provided to the same extent as for any other medical condition under the policy, except that a deductible shall not be applied for benefits provided pursuant to this section. This section shall apply to all group health insurance policies in which the health insurer has reserved the right to change the premium.

L.2005,c.248,s.8.



Section 17B:27-46.1DD - Group Health Insurance Policy, High Deductible, Deductible Inapplicable, Certain Circumstances.

17B:27-46.1dd Group health insurance policy, high deductible, deductible inapplicable, certain circumstances.

9.Notwithstanding the provisions of section 3 of P.L.1995, c.316 (C.17B:27-46.1l) regarding deductibles for a high deductible health plan, a group health insurance policy providing hospital or medical expense benefits for groups with more than 50 persons, that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), shall not apply a deductible for any benefits for which a deductible is not applicable pursuant to any law enacted after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.).

This section shall apply to all group health insurance policies in which the health insurer has reserved the right to change the premium.

L.2005,c.248,s.9.



Section 17B:27-46.1EE - Group Health Insurer, Coverage For Prescription Female Contraceptives.

17B:27-46.1ee Group health insurer, coverage for prescription female contraceptives.

4.A group health insurer that provides hospital or medical expense benefits for expenses incurred in the purchase of outpatient prescription drugs under a policy shall provide coverage under every such policy delivered, issued, executed or renewed in this State or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and an insurer shall grant, an exclusion under the policy for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective insureds and insureds. The provisions of this section shall not be construed as authorizing an insurer to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of an insured. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2005,c.251,s.4.



Section 17B:27-46.1FF - Group Health Insurance Policies To Provide Benefits For Orthotic And Prosthetic Appliances.

17B:27-46.1ff Group health insurance policies to provide benefits for orthotic and prosthetic appliances.

5. a. Every group health insurance policy that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to N.J.S.17B:27-26 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, a group health insurance policy shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the policy.

d.The provisions of this section shall apply to all group health insurance policies in which the insurer has reserved the right to change the premium.

L.2007, c.345, s.5.



Section 17B:27-46.1GG - Group Health Insurance Policy To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

17B:27-46.1gg Group health insurance policy to provide coverage for hearing aids for certain persons aged 15 or younger.

6.A group health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to chapter 27 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

A policy shall provide coverage that includes the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. An insurer may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The benefits shall be provided to the same extent as for any other condition under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2008, c.126, s.6.



Section 17B:27-46.1HH - Group Health Insurance Policy To Provide Installment Payments To Obstetrical Provider For Maternity Services.

17B:27-46.1hh Group health insurance policy to provide installment payments to obstetrical provider for maternity services.

5. a. Every group health insurance policy that provides benefits for maternity services, and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all group health insurance policies in which the insurer has reserved the right to change the premium.

L.2009, c.113, s.5.



Section 17B:27-46.1II - Group Health Insurance Policy To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

17B:27-46.1ii Group health insurance policy to provide benefits for treatment of autism or other developmental disability.

5.Notwithstanding any other provision of law to the contrary, every group health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to chapter 27 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The insurer shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the insured's primary diagnosis is autism or another developmental disability, the insurer shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the insured is under 21 years of age and the insured's primary diagnosis is autism, the insurer shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the policy, but shall not be subject to limits on the number of visits that an insured may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3)(a) The maximum benefit amount for an insured in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a policy that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, an insurer shall not be precluded from providing a benefit amount for an insured in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the insurer to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The insurer may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the insurer and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to an insured.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the insurer of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2009, c.115, s.5.



Section 17B:27-46.1JJ - Group Health Insurance Policy To Provide Coverage For Oral Anticancer Medications.

17B:27-46.1jj Group health insurance policy to provide coverage for oral anticancer medications.

5. a. A group health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to N.J.S.17B:27-26 et seq., or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the policy provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A group health insurance policy shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the policy as of the effective date of this act.

d.This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2011, c.188, s.5.



Section 17B:27-46.1KK - Group Health Insurance Policy To Provide Coverage For Sickle Cell Anemia.

17B:27-46.1kk Group health insurance policy to provide coverage for sickle cell anemia.

4.Every group health insurance policy that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to chapter 27 of Title 17B of the New Jersey Statutes, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for medical expenses incurred by a covered person for the treatment of sickle cell anemia and, if the policy provides benefits for expenses incurred in the purchase of outpatient prescription drugs, then the policy shall provide coverage for prescription drug expenses incurred by a covered person for the treatment of sickle cell anemia.

The benefits shall be provided to the same extent as for any other medical condition under the policy.

This section shall apply to those policies in which the insurer has reserved the right to change the premium.

L.2011, c.210, s.4.



Section 17B:27-46.1LL - Group Health Insurer To Provide Coverage For Prescription Eye Drops.

17B:27-46.1ll Group health insurer to provide coverage for prescription eye drops.

5. a. A group health insurer which provides hospital or medical expense benefits that include coverage for prescription eye drops, under a policy delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the insured or covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

L.2013, c.50, s.5.



Section 17B:27-46.1MM - Group Health Insurance Policy, Contract, Coverage For Synchronization Of Prescribed Medications.

17B:27-46.1mm Group health insurance policy, contract, coverage for synchronization of prescribed medications.
5. a. Every group health insurance policy or contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2) provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all policies in which the insurer has reserved the right to change the premium.

c. This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.5.



Section 17B:27-46.2 - Second Surgical Opinions; Definitions

17B:27-46.2. Second surgical opinions; definitions
As used in this act:

a. "Elective surgical procedure" means any nonemergency surgical procedure which may be scheduled at the convenience of the patient or the surgeon without jeopardizing the patient's life or causing serious impairment to the patient's bodily functions.

b. "Second surgical opinion" means an opinion of an eligible physician based on that physician's examination of a person for the purpose of evaluating the medical advisability of that person undergoing an elective surgical procedure. The examination must be performed after another physician licensed to practice medicine and surgery has proposed to perform such surgical procedure on the person but prior to the performance of such surgical procedure.

c. "Eligible physician" means a physician licensed to practice medicine and surgery who holds the rank of Diplomate of an American Board (M.D.) or Certified Specialist (D.O.) in the surgical or medical specialty for which surgery is proposed.

L.1979, c. 329, s. 1.



Section 17B:27-46.3 - Group Insurance Policies; Provision Of Program On Request

17B:27-46.3. Group insurance policies; provision of program on request
Any insurer issuing a group insurance policy in accordance with chapter 27 of Title 17B of the New Jersey Statutes which provides coverage of surgical operations performed on a person while confined in a hospital as an inpatient shall make available, and if requested by the group policyholder, provide a second surgical opinion program for elective surgical procedures which would require inpatient admission to a hospital for persons insured under the group policy for such surgical coverage.

L.1979, c. 329, s. 2.



Section 17B:27-46.4 - Payment For Second Surgical Opinion Services

17B:27-46.4. Payment for second surgical opinion services
A second surgical opinion program shall provide for payment for the second surgical opinion services of an eligible physician and for essential laboratory and X-ray services incidental thereto, either as a benefit under the group policy or, at the insurer's option, by a separate arrangement with the group policyholder. The program may be limited to eligible physicians who have agreed to participate in the insurer's second surgical opinion program. If the benefits are provided by the group insurance policy, the amount shall be reasonably related to amounts payable under the group policy for covered surgical procedures.

L.1979, c. 329, s. 3.



Section 17B:27-46.5 - Third Surgical Opinion

17B:27-46.5. Third surgical opinion
If a second surgical opinion does not confirm that a proposed elective surgical procedure is medically advisable, the program must cover a third surgical opinion in the same manner as the second opinion.

L.1979, c. 329, s. 4.



Section 17B:27-46.6 - Reduction Of Benefits Where No Second Opinion Obtained

17B:27-46.6. Reduction of benefits where no second opinion obtained
Where a second surgical opinion program is operative in connection with surgical coverage under a group insurance policy, and provides second and third surgical opinion services at no cost to the insured or patient, the group policy may, as an incentive to encourage utilization of the program when elective surgery is proposed, provide reduced benefits for the surgeon's charges for such elective surgery if it is performed without first obtaining a second or third opinion confirming that the proposed elective surgery was advisable.

L.1979, c. 329, s. 5.



Section 17B:27-46.7 - Permissible Benefit Exclusions

17B:27-46.7. Permissible benefit exclusions
A second surgical opinion program may exclude benefits while the patient is confined in a hospital as an inpatient, any surgical procedure not covered by the group insurance policy, and surgical procedures in the following categories: cosmetic surgery, dental surgery, and podiatric surgery.

L. 1979, c. 329, s. 6. Amended by L. 1985, c. 277, s. 1.



Section 17B:27-46.8 - Payment For Opinion Services Of Physician

17B:27-46.8. Payment for opinion services of physician
If a physician who furnishes a second or third surgical opinion also performs the surgical procedure, the second surgical opinion program need not provide payment for the second or third opinion services of that physician.

L.1979, c. 329, s. 7.



Section 17B:27-46.9 - Application Of Act

17B:27-46.9. Application of act
This act shall apply to all contracts in which the insurer has reserved the right to change the premium.

L.1979, c. 329, s. 8.



Section 17B:27-47 - Group Health Or Blanket Insurance--provisions As Favorable; Policies Issued Outside State

17B:27-47. Group health or blanket insurance--provisions as favorable; policies issued outside State
No policy of group health or blanket insurance, and no certificate thereunder shall be delivered or issued for delivery in this State if such policy or certificate contains any provision inconsistent with any of the provisions of this chapter, except that such policy may contain any provision which in the opinion of the commissioner is as favorable to policyholders or certificate holders as the provision herein required, and except that such policy issued by any insurer of this State for delivery outside of this State may contain any provision not consistent with the provisions of this chapter; provided, such policy conforms to the laws of the State or country in which it is delivered.

L.1971, c. 144, s. 17B:27-47.



Section 17B:27-48 - Exceptions In Same Type As Benefits

17B:27-48. Exceptions in same type as benefits
Exceptions in the policy shall be printed in the policy and in the certificate with the same prominence as the benefits to which they apply.

L.1971, c. 144, s. 17B:27-48.



Section 17B:27-49 - Filing Of Forms

17B:27-49. Filing of forms
17B:27-49. a. No group health insurance policy, or blanket insurance policy, or application, if a written application is required and is to be made a part of the policy, certificate, printed rider or endorsement for use with the policy, shall be delivered or issued for delivery in this State unless the form has been filed with the commissioner in accordance with the provisions of section 16 of P.L.1995, c.73 (C.17B:25-18.2).

b. (Deleted by amendment, P.L.1995, c.73.)

c. If a form is disapproved for filing by the commissioner during the 60-day period, it may not be delivered or issued for delivery unless it is resubmitted and approved in accordance with the provisions of subsections b., c., and d. of section 16 of P.L.1995, c.73 (C.17B:25-18.2). Such disapproval shall be subject to review in accordance with the procedure described in the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder. Any such form which is filed by the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith

d. (Deleted by amendment, P.L.1995, c.73.)

e. (Deleted by amendment, P.L.1995, c.73.)

f. This section shall not apply to documents which relate only to the manner of distribution of benefits or to the reservation of rights and benefits under such policies and which are used at the request of the individual insured or policyholder.

g. The disapproval by the commissioner of any such form may be on the ground that such form contains provisions which are unjust, unfair, inequitable, misleading, contrary to law or to the public policy of this State.

L.1971, c.144; amended 1995,c.73,s.21.



Section 17B:27-50 - Reimbursement For Service Of Physician Or Practicing Psychologist

17B:27-50. Reimbursement for service of physician or practicing psychologist
a. Notwithstanding any provision of a policy or contract of group health insurance, hereafter delivered or issued for delivery in this State, whenever such a policy or contract provides for reimbursement for any service which is within the lawful scope of practice of a duly licensed practicing psychologist, a person covered under such group health policy or contract shall be entitled to reimbursement for such service whether the said service is performed by a physician or duly licensed practicing psychologist.

b. The foregoing provision shall be liberally construed in favor of reimbursement and no claim for reimbursement shall be denied by reason of:

(1) The fact that physical delivery of a policy or contract of group health insurance or any package of insurance of which group health insurance is a part, or of a contract, certificate or other evidence of insurance coverage drawn thereunder, was made outside this State, provided, the member of the group covered is, at the time of delivery or at any time thereafter to the time of reimbursement, either (a) a resident of this State, or (b) a nonresident employed in this State and the said policy or contract is related to or arose out of such employment; or

(2) The inclusion in such policy or contract of a description or designation of the person rendering the services for which reimbursement is sought as a "physician" or "psychiatrist," or other professional designation; or

(3) The fact that the psychiatric or psychologist services rendered by a licensed psychologist for which reimbursement is sought are such as might also be lawfully rendered by a physician or psychiatrist as medical care, services or treatment under the laws of this State.

c. Any person insured under any policy or contract of group health insurance or blanket insurance, whether written separately or as part of a package policy, which policy or contract is issued, delivered, amended, renewed, or ratified on or after 3 months from the effective date of this act, and, in any event, any person insured under any policy or contract of group health insurance or blanket insurance, written separately or as part of a package policy, which is in effect on or after July 1, 1974, shall be entitled to reimbursement for any service rendered by a practicing psychologist, provided, reimbursement is authorized in such policy or contract for services of the same or similar nature and scope, and further provided, the services for which reimbursement is claimed are within the lawful scope of practice of a practicing psychologist, whether the service is performed by a physician or a psychiatrist or duly licensed practicing psychologist at any time while the policy is in effect; and further provided (1) such person is a resident of this State, or, (2) the policy or contract is related to or arises out of employment and the member of the group seeking reimbursement is engaged in such employment in this State, or (3) the policy or contract, or certificate of insurance thereunder, or amendment, renewal, or notification thereof, is either issued or delivered in this State.

L.1971, c. 144, s. 17B:27-50. Amended by 1973, c. 340, s. 1, eff. Dec. 27, 1973.



Section 17B:27-50.1 - Severability

17B:27-50.1. Severability
If any section, subsection, paragraph, sentence, clause, phrase or word contained in this act shall be declared invalid for any reason whatsoever, such invalidity shall not effect the remaining portions of this act which shall remain in full force and effect, and, to this end, the provisions of this act are hereby declared to be severable.

L.1973, c. 340, s. 2, eff. Dec. 27, 1973.



Section 17B:27-51 - Reimbursement For Optometric Service

17B:27-51. Reimbursement for optometric service
Notwithstanding any provision of a policy or contract of group health insurance, hereafter delivered or issued for delivery in this State, whenever such a policy or contract provides for reimbursement for any optometric service which is within the lawful scope of practice of a duly licensed optometrist, a person covered under such group health policy or contract shall be entitled to reimbursement for such service, whether the said service is performed by a physician or duly licensed optometrist.

L.1971, c. 144, s. 17B:27-51.



Section 17B:27-51.1 - Reimbursement For Service Of Chiropractor

17B:27-51.1. Reimbursement for service of chiropractor
Notwithstanding any provision of a policy or contract of group health insurance, hereafter delivered or issued for delivery in this State, whenever such a policy or contract provides for reimbursement for any service which is within the lawful scope of practice of a duly licensed chiropractor, a person covered under such group health policy or contract or the chiropractor rendering such service shall be entitled to reimbursement for such service when the said service is performed by a chiropractor. The foregoing provision shall be liberally construed in favor of reimbursement of chiropractors.

L.1975, c. 125, s. 1, eff. June 5, 1975.



Section 17B:27-51.1A - Group Health Insurance Benefits For Certain Nursing Services

17B:27-51.1a. Group health insurance benefits for certain nursing services
2. a. Notwithstanding any provision of a policy of group health insurance, whenever such a policy provides for reimbursement for any service which is within the lawful scope of practice of a duly registered professional nurse who is not being paid a salary by a health care provider for the services so performed, a person covered under that group health insurance policy or the registered professional nurse rendering the service shall be entitled to reimbursement for the service.

b. This act shall exclude salaried services which are already reimbursed and shall not be construed to affect or impair hospital procedures for billing in-hospital nursing care. The practice of nursing shall be deemed to be within the provisions of chapter 27 of Title 17B of the New Jersey Statutes and duly registered professional nurses shall have those privileges and benefits in the scope of their practice as are afforded thereunder to licensed physicians and surgeons in the scope of their practice.

c. This section shall apply to any group health insurance policy: (1) delivered or issued for delivery in this State on or after the effective date of this act; or (2) under which the insurer reserves the right to change the premium.

L.1992,c.128,s.2.



Section 17B:27-51.2 - Legislative Findings And Declarations

17B:27-51.2. Legislative findings and declarations
The Legislature hereby finds and declares that the high cost of hospital care necessitates the establishment of alternative means of caring for patients who need some professional health care, but who do not need to remain hospitalized. Home health care, therefore, is a necessary and desirable means of providing professional services to patients, consistent with the following objectives:

a. Rehabilitation of the patient in order to assist in the development of independent living capabilities;

b. Rehabilitation of the patient in order to attain reduction of physical or mental disability.

L.1977, c. 99, s. 1.



Section 17B:27-51.3 - Definitions

17B:27-51.3. Definitions
As used in this act:

a. "Home health care" means those nursing and other home health care services rendered to a person in his place of residence, under the following conditions:

(1) On a part-time and intermittent basis, except when full-time or 24-hour services are needed on a short-term basis;

(2) If continuing hospitalization would otherwise have been required if home health care were not provided;

(3) Pursuant to a physician's order and under a plan of care established by the responsible physician in collaboration with a home health care provider, which plan shall be periodically reviewed and approved by said physician. All care plans shall be established within 14 days following the commencement of home health care.

b. "Home health care services" means any of the following services necessary for achievement of the care plan set forth for the patient:

(1) Nursing care;

(2) Physical therapy;

(3) Occupational therapy;

(4) Medical social work;

(5) Nutrition services;

(6) Speech therapy;

(7) Home health aide services;

(8) Medical appliances and equipment, drugs and medications, laboratory services and special meals, to the extent such items and services would have been covered under the policy if the covered person had been in a hospital;

(9) Any diagnostic or therapeutic service, including surgical services, performed in a hospital outpatient department, a doctor's office or any other licensed health care facility, provided such service would have been covered under the policy if performed as inpatient hospital services.

c. "Home health care provider" means a home health care agency which is certified to participate as a home health agency under Title XVIII of the Social Security Act or a proprietary agency licensed by the Commissioner of Health. At such time as home health agency licensure standards are promulgated pursuant to c. 136 and 138, P.L.1971, home health care providers shall be licensed agencies.

L.1977, c. 99, s. 2.



Section 17B:27-51.4 - Home Health Care; Requirement For Coverage

17B:27-51.4. Home health care; requirement for coverage
Notwithstanding any provision of a policy of group health insurance, hereafter delivered or issued for delivery in this State, whenever such policy provides coverage for inpatient hospital care or skilled nursing facility care, it shall also provide coverage for home health care.

L.1977, c. 99, s. 3.



Section 17B:27-51.5 - Benefits

17B:27-51.5. Benefits
Every policy shall provide benefits required by section 3 without a separate deductible or coinsurance provision for the home health care benefit. For the purpose of determining the benefits for home health care, each visit by a member of a home health care team shall be considered as one home health care visit. The policy may contain a limitation on the number of home health care visits, but no policy may provide for less than 60 home health care visits in any calendar year or in any continuous period of 12 months.

L.1977, c. 99, s. 4.



Section 17B:27-51.6 - Direct Reimbursement To Home Health Care Providers

17B:27-51.6. Direct reimbursement to home health care providers
The State Commissioner of Insurance, after consultation with the State Commissioner of Health, shall provide for a system of direct reimbursement to home health care providers for services rendered pursuant to this act.

L.1977, c. 99, s. 5.



Section 17B:27-51.7 - Regulations

17B:27-51.7. Regulations
The State Commissioner of Insurance, after consultation with the State Commissioner of Health, is hereby empowered and directed to promulgate regulations necessary to effectuate the provisions of this act.

L.1977, c. 99, s. 6.



Section 17B:27-51.8 - Policy Provision For Reimbursement Of Dental Services; Payment Regardless Of Discipline Of Provider

17B:27-51.8. Policy provision for reimbursement of dental services; payment regardless of discipline of provider
Notwithstanding any provision of a policy or contract of group health insurance hereafter delivered, issued for delivery, amended, renewed or ratified in this State whenever such a policy or contract provides for reimbursement for any service which is within the lawful scope of practice of a duly licensed dentist, the following provisions shall apply:

a. A person covered under such group health policy or contract shall be entitled to reimbursement for such service regardless of whether the service is performed by a duly licensed physician or duly licensed dentist.

b. Equal reimbursement rates shall be paid for services performed, regardless of the discipline of the provider of the service.

L.1979, c. 158, s. 1, eff. July 19, 1979.



Section 17B:27-51.9 - Application To Policy Or Contract Not Limited To Reimbursement Of Specific Types Of Duly Licensed Health Care Professionals Other Than Dentists

17B:27-51.9. Application to policy or contract not limited to reimbursement of specific types of duly licensed health care professionals other than dentists
The provisions of section 1 of this act shall also apply to any policy or contract of group health insurance already delivered or issued for delivery in this State, if such policy or contract does not limit reimbursement to specific types of duly licensed health care professionals other than dentists.

L.1979, c. 158, s. 2, eff. July 19, 1979.



Section 17B:27-51.10 - Renewal Date; Policy With Reservation Of Right To Change Premium

17B:27-51.10. Renewal date; policy with reservation of right to change premium
For the purposes of this act, a policy or contract in which the company has reserved the right to change the premium shall be considered renewed as of the date on which the premium is changed or is subject to change.

L.1979, c. 158, s. 3, eff. July 19, 1979.



Section 17B:27-51.10A - Alternative Dental Coverage; Original Coverage Restricted To Limited Number Of Providers

17B:27-51.10a. Alternative dental coverage; original coverage restricted to limited number of providers
Each employer or other organization which employs or has 25 or more employees or members during the full preceding calendar year which contributes to a group health insurance contract which restricts the covered persons in selecting the providers of dental services to a single provider or limited number of providers, shall also offer its employees or their eligible dependents or members or members' eligible dependents at the time a dental benefits plan is offered or renewed the option of selecting alternative coverage which permits covered persons to obtain dental services from any licensed dentist.

L.1983, c. 145, s. 1, eff. April 20, 1983.



Section 17B:27-51.10B - Employer Contribution

17B:27-51.10b. Employer contribution
An employer or other organization shall be required to pay or contribute towards the provision of alternative coverage an amount equal to the premium or cost which it pays or contributes to the group health insurance contract for dental services which limits the number of providers of dental services.

L.1983, c. 145, s. 2, eff. April 20, 1983.



Section 17B:27-51.10C - Rules And Regulations

17B:27-51.10c. Rules and regulations
Within 120 days of the effective date of this act, the Commissioner of the Department of Insurance shall promulgate rules and regulations necessary to effectuate the purpose of this act, including procedures for notice to covered persons, employers and other organizations of the provisions of this act.

L.1983, c. 145, s. 3, eff. April 20, 1983.



Section 17B:27-51.11 - Definitions

17B:27-51.11. Definitions
As used in this act:

a. "Group policy" means a group health insurance policy issued by an insurer pursuant to Title 17B of the New Jersey Statutes.

b. "Insurer" means the entity issuing a group policy or an individual policy or converted policy.

c. "Insurance" , "Insures" and "Insured" refer to coverage under a group policy on a premium-paying basis.

d. "Premium" includes any premium or other consideration payable for coverage under a group or individual policy.

e. "Medicare" means Title XVIII of the United States Social Security Act as amended or superseded.

f. "Total disability of the employee or member" exists only while the employee or member (1) is not engaged in any gainful occupation, and (2) is completely unable, due to sickness or injury or both, to engage in any and every gainful occupation for which the person is reasonably fitted by education, training or experience.

L.1981, c. 422, s. 1.



Section 17B:27-51.12 - Total Disability Of Employee Or Member; Continuation Under Group Policy; Conditions

17B:27-51.12. Total disability of employee or member; continuation under group policy; conditions
A group policy delivered or issued for delivery in this State which insures employees or members and their dependents for hospital, surgical or major medical insurance on an expense incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that employees or members whose insurance under the group policy would otherwise terminate because of termination of employment or membership due to total disability of the employee or member shall be entitled to continue their hospital, surgical and major medical insurance under that group policy, for themselves and their eligible dependents, subject to all of the group policy's terms and conditions applicable to those forms of insurance and subject to the following conditions:

a. Continuation shall only be available to any employee or member who has been continuously insured under the group policy during the entire 3-month period ending with such termination.

b. Continuation shall be available for any person who is covered by or eligible for Medicare, subject to any nonduplication of benefits provisions in the group policy.

c. In addition to hospital, surgical, or major medical benefits, continuation shall include all other health care expense benefits provided under the group policy, including dental, vision care, or prescription drug benefits.

d. An employee or member electing continuation shall pay to the group policyholder or his employer, on a monthly basis in advance, the amount of contribution required by the policyholder or employer, but not more than the group rate for the insurance being continued under the group policy on the due date of each payment. The employee's or member's written election for continuation, together with the first contribution required to establish contributions on a monthly basis in advance, shall be given to the policyholder or employer within 31 days of the date the employee's or member's insurance would otherwise terminate.

e. Continuation of insurance under the group policy for any person shall terminate at the first to occur of the following:

(1) Failure of the former employee or member to make timely payment of a required contribution. Termination shall occur at the end of the period for which contributions were made.

(2) The date the employee again becomes employed and eligible for benefits under another group plan providing health care expense benefits, or in the case of a qualified dependent, the date such qualified dependent becomes employed and eligible for such benefits.

(3) The date on which the group policy is terminated or, in the case of an employee, the date his employer terminates participation under the group policy, provided that

(a) The employee or member shall have the right to become covered under any new group policy contracted for by the employer, for the balance of the period that he would have remained covered under the prior group policy in accordance with this act had a termination of a group not occurred;

(b) The minimum level of benefits to be provided by the other group policy shall be the applicable level of benefits of the prior group policy reduced by any benefits payable under that prior group policy; and

(c) The prior group policy shall continue to provide benefits to the extent of its accrued liabilities and extensions of benefits as if the replacement had not occurred.

f. A notification of the continuation privilege shall be included in each certificate of coverage.

L.1981, c. 422, s. 2.



Section 17B:27-51.13 - Inapplicability To Policy Without Right Of Insurer To Terminate Without Consent Of Insured

17B:27-51.13. Inapplicability to policy without right of insurer to terminate without consent of insured
The provisions of this act shall not apply to any policy in which the insurer does not have the right to terminate the policy without the consent of the insured.

L.1981, c. 422, s. 3.



Section 17B:27-52 - Group Life And Health--package Policies

17B:27-52. Group life and health--package policies
Any insurer authorized to write in this State group life and group health insurance may provide such coverages in one policy or in separate policies, or in supplements or riders to such policy or policies, with or without health insurance benefits on account of families or dependents of the insured employees or members, if the provisions of any such policy, supplement or rider which treat of group life insurance, and the provisions which treat of group health insurance comply respectively with the requirements of the law of this State applicable to the respective forms of insurance.

L.1971, c. 144, s. 17B:27-52.



Section 17B:27-53 - Group Life And Health--rate Reductions And Application Of Dividends; Excess Over Employer's Cost

17B:27-53. Group life and health--rate reductions and application of dividends; excess over employer's cost
If a policy dividend is hereafter declared or a reduction in rate is hereafter made or continued under any group insurance policy heretofore or hereafter issued to an employer, or to a labor union, or to the trustees of a fund established in whole or in part by an employer or a labor union, the excess, if any, of the aggregate dividends or rate reductions under such policy and all other group insurance policies of the policyholder over the aggregate expenditure for insurance under such policies made from funds contributed by the policyholder, or by an employer of insured persons, or by a union or association to which insured persons belong, including expenditures made in connection with administration of such policies, shall be applied by the policyholder for the sole benefit of insured employees or members.

L.1971, c. 144, s. 17B:27-53.



Section 17B:27-54 - Application Of Provisions; Definitions.

17B:27-54 Application of provisions; definitions.

14. The provisions of sections 14 through 27 of P.L.1997, c.146 (C.17B:27-54 through C.17B:27-67) shall apply to group health insurance coverage that is not subject to the provisions of P.L.1992, c.161 and c.162 (C.17B:27A-2 et seq. and 17B:27A-17 et seq.). To the extent that any provision of sections 14 through 27 of P.L.1997, c.146 (C.17B:27-54 through C.17B:27-67) is inconsistent with the provisions of chapter 27 of Title 17B of the New Jersey Statutes and P.L.1973, c.337 (C.26:2J-1 et seq.), the provisions of sections 14 through 27 shall supersede those laws.

As used in sections 14 through 27 of P.L.1997, c.146 (C.17B:27-54 through C.17B:27-67):

"Affiliation period" means a period which, under the terms of the group health plan offered by a health maintenance organization, begins on the enrollment date and which must expire before the health insurance becomes effective. The health maintenance organization shall not be required to provide health care services or benefits during such period and no premium shall be charged.

"Creditable coverage" means, with respect to an individual, coverage of the individual, other than coverage of excepted benefits, under any of the following: a group health plan; health insurance coverage; Part A or Part B of Title XVIII of the federal Social Security Act (42 U.S.C.s.1395 et seq.); Title XIX of the federal Social Security Act (42 U.S.C.s.1396 et seq.); other than coverage consisting solely of benefits under section 1928 of Title XIX of the federal Social Security Act (42 U.S.C.s.1396s); chapter 55 of Title 10, United States Code (10 U.S.C. s.1071 et seq.); a medical care program of the Indian Health Service of a tribal organization; a state health benefits risk pool; a health plan offered under chapter 89 of Title 5, United States Code (5 U.S.C. s.8901 et seq.); a public health plan; and a health benefits plan under section 5(e) of the "Peace Corps Act" (22 U.S.C.s.2504(e)).

"Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for enrollment.

"Excepted benefits" means:

a.coverage only for accident or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; and other similar insurance coverage, as specified by federal regulation, under which benefits for medical care are secondary or incidental to other insurance benefits;

b.when provided under a separate policy, certificate or contract of insurance or otherwise not an integral part of the group health plan: limited scope dental or vision benefits, benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof, and such other similar, limited benefits as are specified by federal regulation;

c.when offered as independent, noncoordinated benefits: hospital indemnity or other fixed indemnity insurance;

d.when offered as a separate insurance policy, certificate or contract of insurance: Medicare supplemental insurance as defined under section 1882(g)(1) of the federal Social Security Act (42 U.S.C. s.1395ss(g)(1)) and coverage supplemental to the coverage provided under chapter 55 of Title 10, United States Code (10 U.S.C.s.1071 et seq.) and similar supplemental coverage provided in addition to coverage under a group health plan.

"Group health plan" means an employee welfare benefit plan, as defined in Title I of section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C. s.1002(1)), to the extent that the plan provides medical care and including items and services paid for as medical care to employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement or otherwise.

"Health insurance coverage" means benefits consisting of medical care, provided directly, through insurance or reimbursement, or otherwise, and including items and services paid for as medical care, under any hospital or medical expense policy or certificate or health maintenance organization contract offered by a health insurer.

"Health insurer" means an insurer licensed to sell health insurance pursuant to Title 17B of the New Jersey Statutes, a health, hospital or medical service corporation, fraternal benefit association or a health maintenance organization.

"Health status-related factor" means: health status; medical condition, including both physical and mental illness; claims experience; receipt of health care; medical history; genetic information; evidence of insurability, including conditions arising out of acts of domestic violence; and disability.

"Health maintenance organization" means a federally qualified health maintenance organization as defined in the "Health Maintenance Organization Act of 1973," Pub.L.93-222 (42 U.S.C. s.300e et seq.), an organization authorized under P.L.1973, c.337 (C.26:2J-1 et seq.), or a similar organization regulated under State law for solvency in the same manner and to the same extent as a health maintenance organization authorized to do business in this State.

"Late enrollee" means a participant or beneficiary who enrolls in a group health plan other than during: the first period during which the individual is eligible to enroll in the plan; or a special enrollment period.

"Medical care" means amounts paid: (1) for the diagnosis, care, mitigation, treatment, or prevention of disease, or for the purpose of affecting any structure or function of the body; and (2) transportation primarily for and essential to medical care referred to in (1) above.

"Network plan" means a group health plan offered by a health insurer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the insurer. Network plan includes a health maintenance organization or health insurance company with selective contracting arrangements.

"Preexisting condition" means with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for that coverage, whether or not any medical advice, diagnosis, care or treatment was recommended or received before that date.

"Waiting period" means with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

L.1997, c.146, s.14; amended 2009, c.293, s.3.



Section 17B:27-55 - Imposition Of Preexisting Condition Exclusion

17B:27-55. Imposition of preexisting condition exclusion

15. A health insurer may impose a preexisting condition exclusion in its group health plan only if:

a. the exclusion relates to a physical or mental condition for which medical advice, diagnosis, care or treatment was recommended or received within the six-month period ending on the enrollment date of the participant or beneficiary;

b. the exclusion extends for a period of not more than 12 months, or 18 months for a late enrollee, after the enrollment date of the participant or beneficiary; and

c. the period of any preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage applicable to the participant or beneficiary as of the enrollment date.

L.1997,c.146,s.15.



Section 17B:27-56 - Incidents, Certain, No Imposition Of Preexisting Condition Exclusion

17B:27-56. Incidents, certain, no imposition of preexisting condition exclusion

16. A health insurer which offers a group health plan shall not impose a preexisting condition exclusion for the following: a. on a newborn child who, as of the last day of the 30-day period beginning with the date of birth, is covered under creditable coverage; b. on a child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of the 30-day period beginning on the date of adoption or placement for adoption, is covered under creditable coverage. These provisions shall not apply to a newborn child or child who is adopted or placed for adoption after the end of the first 63-day period, during all of which the newborn child or child who is adopted or placed for adoption was not covered under any creditable coverage; or c. pregnancy as a preexisting condition.

L.1997,c.146,s.16.



Section 17B:27-57 - Genetic Information, Not Preexisting Condition

17B:27-57. Genetic information, not preexisting condition

17. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information.

L.1997,c.146,s.17.



Section 17B:27-58 - Counting Of Period Of Creditable Coverage

17B:27-58. Counting of period of creditable coverage

18. A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after such period and before the enrollment date, there was a 63-day period during all of which the individual was not covered under any creditable coverage. Any period that an individual is in a waiting period for any coverage under a group health plan, or for group health insurance, or is in an affiliation period shall not be taken into account in determining whether the 63-day period is present.

L.1997,c.146,s.18.



Section 17B:27-59 - Application Of Creditable Coverage

17B:27-59. Application of creditable coverage

19. Except as provided in this section, a health insurer which offers a group health plan shall count a period of creditable coverage without regard to the specific benefits covered during the period. A health insurer offering a group health plan may elect to apply creditable coverage based on coverage of each of several classes or categories of benefits as specified by federal regulation where such election is made or a uniform basis for all participants and beneficiaries and where under such election a health insurer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category. A health insurer who makes the election with respect to group health plans offered in this State shall prominently state in any disclosure statement concerning the coverage and to each employer at the time of the offer or sale of the coverage, that the health insurer has made that election and shall include in the disclosure statements a description of the effect of the election.

A health insurer shall promptly disclose to a requesting plan or insurer and may charge a reasonable fee for information on, coverage of classes and categories of health benefits available under its coverage.

L.1997,c.146,s.19.



Section 17B:27-60 - Written Certification Of Creditable Coverage Under Cobra

17B:27-60. Written certification of creditable coverage under COBRA

20. a. A health insurer which offers a group health plan shall provide a written certification of creditable coverage at the time an individual ceases coverage or otherwise becomes covered under a COBRA continuation provision; at the time an individual ceases to be covered under a COBRA continuation provision; and upon request, on behalf of an individual not later than 24 months after the cessation of coverage under the plan or a COBRA continuation provision.

b. The written certification of creditable coverage shall include the period of creditable coverage of the individual under the group health plan and the coverage under any COBRA continuation provision and any waiting or affiliation period imposed with respect to the individual for coverage under the plan.

L.1997,c.146,s.20.



Section 17B:27-61 - Affiliation Period Imposed By Hmo

17B:27-61. Affiliation period imposed by HMO

21. A health maintenance organization which offers a group health plan and which does not impose a preexisting condition exclusion, may impose an affiliation period if the period is applied uniformly without regard to any health status-related factors and the period does not exceed two months, or three months in the case of a late enrollee.


L.1997,c.146,s.21.



Section 17B:27-62 - Permission To Enroll For Group Coverage

17B:27-62. Permission to enroll for group coverage

22. A health insurer which offers a group health plan shall permit an employee or dependent who is eligible, but not enrolled, for coverage under the terms of the plan, to enroll for coverage if:

a. the employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent, and the employee stated in writing at such time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, if the health insurer required such a statement at that time and notified the employee of the insurer s requirements;

b. the employee s or dependent s other coverage described in subsection a. of this section was under a COBRA continuation provision and coverage under that provision was exhausted or the coverage was terminated due to loss of eligibility for coverage, including legal separation, divorce, death, termination of employment and reduction in hours of employment, or to the termination of employer contributions toward that coverage; and

c. the employee requests enrollment not later than 30 days after exhaustion of coverage under a COBRA continuation provision or termination of coverage pursuant to subsection b. of this section.

L.1997,c.146,s.22.



Section 17B:27-63 - Dependent Special Enrollment Period

17B:27-63. Dependent special enrollment period

23. If a group health plan makes coverage available with respect to a dependent of an individual who is a participant under the plan or has satisfied any waiting period and is eligible to be enrolled, and the dependent becomes a dependent of the individual through marriage, birth, adoption or placement for adoption, the group health plan shall provide for a dependent special enrollment period during which the dependent and individual, if necessary, may be enrolled.

The dependent special enrollment period shall be for a period of not less than 30 days and shall begin on the later of the date dependent coverage is made available or the date of marriage, birth, adoption or placement for adoption. If an individual enrolls a dependent during the first 30 days of the dependent special enrollment period, the coverage of the dependent shall become effective: in the case of a marriage, no later than the first day of the first month after the date the completed request for enrollment is received; in the case of a dependent s birth, as of the date of birth; and in the case of a dependent s adoption or placement for adoption, the date of the adoption or placement for adoption.

L.1997,c.146,s.23.



Section 17B:27-64 - Rules For Eligibility, Health Status-related Factors Prohibited

17B:27-64. Rules for eligibility, health status-related factors prohibited

24. A health insurer which offers a group health plan may not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of the plan based on health status-related factors in relation to the individual or a dependent of the individual.

The provisions of this section shall not be construed to require a group health plan to provide particular benefits other than those provided under the terms of its coverage or to prevent the coverage from establishing limitations or restrictions on the amount, level, extent or nature of the benefits or coverage for similarly situated individuals enrolled in the coverage.

L.1997,c.146,s.24.



Section 17B:27-65 - Premiums, Contributions Regulated

17B:27-65. Premiums, contributions regulated

25. A health insurer which offers a group health plan may not require an individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or contribution which is greater than the premium or contribution for a similarly situated enrollee in the plan on the basis of any health status-related factor in relation to the individual or to an enrollee or a dependent of the individual or enrollee. This provision shall not be construed to restrict the amount that an employer may be charged for coverage under a group health plan or to prevent a health insurer offering group health insurance coverage from establishing premium discounts or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

L.1997,c.146,s.25.



Section 17B:27-66 - Renewal Of Coverage; Exceptions

17B:27-66. Renewal of coverage; exceptions
26. A health insurer which offers health insurance coverage in connection with a group health plan shall renew the coverage under the plan at the option of the policy holder, except that:

a. A health insurer may discontinue the coverage only if:

(1) the policy holder has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the insurer has not received timely premium payments;

(2) the policy holder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the health insurance coverage; and

(3) in the case of a health insurer which offers a group health plan through a network plan, there is no longer any enrollee in the plan who lives, resides or works in the service area of the insurer or in the area for which the insurer is authorized to do business; or

b. A health insurer may not renew the health insurance coverage only if:

(1) the policy holder has failed to comply with a material plan provision relating to employer contribution or group participation rules; or

(2) the insurer is ceasing to offer coverage in the market in accordance with State and federal law.

c. A health insurer may cease offering and not renew a particular type of health insurance coverage only if:

(1) the insurer provides notice to each certificate or policy holder who is provided coverage of this type, and to participants and beneficiaries covered under the coverage of the nonrenewal at least 90 days prior to the date of the nonrenewal of the coverage;

(2) the insurer offers the option to purchase all or any other health insurance coverage that the insurer offers; and

(3) in exercising the option to not renew coverage of a particular type and in offering the option to purchase all or any other health insurance coverage that the insurer offers, the insurer acts uniformly without regard to the claims experience of the certificate or policy holder or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for the coverage.

d. A health insurer may cease offering and not renew all health insurance coverage only if:

(1) the insurer provides notice to the Department of Banking and Insurance and each employer and participants and beneficiaries covered under the health insurance coverage, of the nonrenewal at least 180 days prior to the date of the nonrenewal;

(2) the insurer ceases offering all health insurance coverage issued or delivered for issuance in the State for groups under the provisions of sections 14 through 27 of P.L.1997, c.146 (C.17B:27-54 through C.17B:27-67) and coverage under the health insurance coverage is not renewed; and

(3) the insurer may not provide for the issuance of any health insurance coverage for groups in this State under the provisions of sections 14 through 27 of P.L.1997, c.146 (C.17B:27-54 through C.17B:27-67), during a five-year period beginning on the termination date of the last health insurance coverage that was not renewed.

L.1997,c.146,s.26.



Section 17B:27-67 - Modification Of Coverage

17B:27-67. Modification of coverage

27. At the time of coverage renewal, a health insurer may modify the health insurance coverage for a product offered to a group health plan.

L.1997,c.146,s.27.



Section 17B:27-68 - Conditions For Issuance, Delivery Of Group Life Insurance.

17B:27-68 Conditions for issuance, delivery of group life insurance.
1.Except as provided in section 2 of this act, no policy of group life insurance shall be delivered or issued for delivery in this State unless it meets one of the descriptions in subsections a. through h. of this section:

a.A policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, including the funding of employee benefit plans, subject to the following requirements:

(1)The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class thereof. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" may include retired employees, former employees and directors of a corporate employer.

(2)The premium for the policy shall be remitted by the policyholder either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in paragraph (3) of this subsection, a policy on which no part of the premium is to be derived from funds contributed by the insured employees shall insure all eligible employees, except those who reject the coverage in writing.

(3)An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

b.A policy issued to a creditor or its parent holding company or to a trustee or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee or agent shall be deemed the policyholder, to insure debtors of the creditor subject to the following requirements:

(1)The debtors eligible for insurance under the policy shall be all of the debtors of the creditor, or all of any class thereof. The policy may provide that the term "debtors" shall include:

(a)Borrowers of money or purchasers or lessees of goods, services or property for which payment is arranged through a credit transaction;

(b)The debtors of one or more subsidiary corporations; and

(c)The debtors of one or more affiliated corporations, proprietorships or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships or partnerships is under common control.

(2)The premium for the policy shall be remitted by the policyholder either from the creditor's funds, or from charges collected from the insured debtors, or from both. Except as provided in paragraph (3) of this subsection, a policy on which no part of the premium is to be derived from the funds contributed by insured debtors specifically for their insurance shall insure all eligible debtors.

(3)An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.

(4)The amount of the insurance on the life of any debtor shall at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor, except that insurance written in connection with open-end credit having a credit limit exceeding $10,000 may be in an amount not exceeding the credit limit.

(5)The insurance may be payable to the creditor or any successor to the right, title and interest of the creditor. The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment and any excess of the insurance shall be payable to the estate of the insured.

(6)Notwithstanding the provisions of paragraphs (1) through (5) of this subsection, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a non-decreasing or level term plan. Insurance on educational credit transactions commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

c.A policy issued to a labor union, or similar employee organization, which shall be deemed to be the policyholder, to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, shall be subject to the following requirements:

(1)The members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes thereof.

(2)The premium for the policy shall be remitted by the policyholder either from funds of the union or organization, or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in paragraph (3) of this subsection, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance shall insure all eligible members, except those who reject the coverage in writing.

(3)An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

d.A policy issued to a trust or to the trustees of a fund established or adopted by two or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(1)The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any class thereof. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" shall include retired employees, former employees and directors of a corporate employer. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with the trusteeship.

(2)The premium for the policy shall be remitted by the policyholder from funds contributed by the employer of the insured persons, or by the union or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employers or unions or similar employee organizations. Except as provided in paragraph (3) of this subsection, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance shall insure all eligible persons, except those who reject the coverage in writing.

(3)An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

e. (1) A policy issued to an association or to a trust or to the trustees of a fund established, created or maintained for the benefit of members of one or more associations. The association shall have at the outset a minimum of 100 persons; shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least two years; and shall have a constitution and by-laws which provide that the association hold regular meetings not less than annually to further purposes of the members; except for credit unions, the association, collect dues or solicit contributions from members; and the members have voting privileges and representation on the governing board and committees.

(2)The policy shall be subject to the following requirements:

(a)The policy may insure members of the association, employees thereof or employees of members, or one or more of the preceding or all of any class thereof for the benefit of persons other than the employee's employer. The policy may provide that the term "employees" may include retired employees, former employees and directors of a corporate member of the association.

(b)The premium for the policy shall be remitted by the policyholder from funds contributed by the association, or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the associations, or employer members.

(c)Except as provided in subparagraph (d) of this paragraph, a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for the insurance shall insure all eligible persons, except those who reject the coverage in writing.

(d)An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

f.A policy issued to a credit union or to a trustee or agent designated by two or more credit unions, which credit union, trustee or agent shall be deemed the policyholder, to insure members of the credit union for the benefit of persons other than the credit union, trustee or agent, or any of their officials, subject to the following requirements:

(1)The members eligible for insurance shall be all of the members of the credit union, or all of any class thereof.

(2)The premium for the policy shall be remitted by the policyholder from the credit union's funds and, except as provided in paragraph (3) of this section, shall insure all eligible members.

(3)An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

g.A policy issued to a bank, savings and loan association, or other regulated financial institution or to a trustee or agent designated by two or more such financial institutions, or to a regulated issuer of a credit card, charge card or payment card used to buy goods or services, which shall be deemed policyholders, to insure the depositors, account holders or card holders of such policyholders. Such insurance shall be for the benefit of persons other than the policyholders or any of their officials. The insurance shall be subject to the following requirements:

(1)Those eligible for insurance shall be all of the depositors, account holders or card holders of the policyholder, or all of any class or classes thereof.

(2)The premium for the policy shall be remitted by the policyholder from funds contributed by the policyholder, or contributed by the insured persons, or contributed by both. Except as provided in paragraph (3) of this subsection, a policy on which no part of the premium is to be derived from funds contributed by the insured persons, shall insure all eligible persons, except those who reject the coverage in writing.

(3)An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

h.A policy issued to a duly incorporated State Policemen's Benevolent Association or Fraternal Order of Police, which association or order shall be deemed the policyholder, to insure members of the association or order for the benefit of persons other than the association, order or any of its officials, subject to the following requirements:

(1)The persons eligible for insurance under the policy shall be all of the members of the association or order or all of any class thereof determined by conditions pertaining to their employment, or the membership in the association, order or both.

(2)The premium for the policy shall be remitted by the policyholder wholly from the association's or order's funds. No policy may be issued on which any part of the premium is to be derived from funds contributed by the insured members specifically for their insurance. The policy must insure all eligible members, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

(3)The policy must cover at least 10 members at date of issue.

(4)The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the members or the association or order.

L.2005,c.190,s.1.



Section 17B:27-69 - Conditions For Issuance, Delivery Of Group Life Insurance To Groups Not Included In C.17b:27-68.

17B:27-69 Conditions for issuance, delivery of group life insurance to groups not included in C.17B:27-68.
2. a. Group life insurance offered to a resident of this State under a group life insurance policy issued to a group other than one described in section 1 of this act shall be subject to the requirements of this section.

b.A group life insurance policy shall not be delivered or issued for delivery in this State unless the commissioner finds that:

(1)The issuance of the group policy is not contrary to the best interest of the public;

(2)The issuance of the group policy would result in economies of acquisition or administration; and

(3)The benefits are reasonable in relation to the premiums charged.

c.Group life insurance coverage may not be offered in this State by an insurer under a policy issued in another state unless this State or another state having requirements substantially similar to those included in paragraphs (1), (2) and (3) of subsection b. of this section has made a determination that those requirements have been met.

d.The premium for the policy shall be remitted by the policyholder either from the policyholder's funds or from funds contributed by the covered persons, or from both.

e.An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

L.2005,c.190,s.2.



Section 17B:27-70 - Written Notice To Prospective Insureds Of Noncompliance With C.17b:27-68; Definitions.

17B:27-70 Written notice to prospective insureds of noncompliance with C.17B:27-68; definitions.
3. a. With respect to a program of insurance which, if issued on a group basis, does not meet the requirements of section 1 of this act, the insurer shall cause to be distributed to prospective insureds a written notice that compensation shall or may be paid, if compensation of any kind shall or may be paid to:

(1)A policyholder or sponsoring or endorsing entity in the case of a group policy; or

(2)A sponsoring or endorsing entity in the case of individual, blanket or franchise policies marketed by means of direct response solicitation.

b.The notice shall be distributed:

(1)Whether compensation is direct or indirect; and

(2)Whether the compensation is paid to or retained by the policyholder or sponsoring or endorsing entity, or paid to or retained by a third party at the direction of the policyholder or sponsoring or endorsing entity, or an entity affiliated therewith by way of ownership, contract or employment.

c.The notice required by this section shall be placed on or accompany an application or enrollment form provided to prospective insureds.

d.For the purposes of this section:

(1)"Direct response solicitation" means a solicitation through a sponsoring or endorsing entity through the mails, telephone or other mass communications media; and

(2)"Sponsoring or endorsing entity" means an organization that has arranged for the offering of a program of insurance in a manner that communicates that eligibility for participation in the program is dependent upon affiliation with the organization or that it encourages participation in the program.

L.2005,c.190,s.3.



Section 17B:27-71 - Extension To Dependents Of Group Life Insurance Policy.

17B:27-71 Extension to dependents of group life insurance policy.
4.Except for a policy issued under subsection b. of section 1 of this act, a group life insurance policy may be extended to insure the employees or members against loss due to the death of their spouses, domestic partners and dependent children, and any other persons dependent upon the insured employees or members, or any class thereof, subject to the following:

a.The premium for the insurance shall be remitted by the policyholder either from funds contributed by the employer, union, association or other person to whom the policy has been issued, or from funds contributed by the covered persons, or from both. Except as provided in subsection b. of section 1 of this act, a policy on which no part of the premium for the spouse's, domestic partner's, dependent child's and other dependent's coverage is to be derived from funds contributed by the covered persons shall insure all eligible employees or members with respect to their spouses, domestic partners, dependent children and other dependents, or any class thereof.

b.An insurer may exclude or limit the coverage on any spouse, domestic partner, dependent child or any other person dependent upon the insured employee or member as to whom evidence of individual insurability is not satisfactory to the insurer.

c.The amounts of insurance for any covered spouse, domestic partner, dependent child or any other person dependent upon the insured employee or member under the policy may not exceed 100% of the amount of insurance for which the employee or member is insured.

L.2005,c.190,s.4.



Section 17B:27-72 - Required Provisions For Delivery, Issuance Of Group Life Insurance Policy.

17B:27-72 Required provisions for delivery, issuance of group life insurance policy.
5. a. No policy of group life insurance shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or provisions which in the opinion of the Commissioner of Banking and Insurance are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder. However, subsections g. through l. of this section shall not apply to policies insuring the lives of debtors; the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which, in the opinion of the commissioner, is equitable to the insured persons and to the policyholder. Nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

b.The policy shall contain a provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder gives the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period.

c.The policy shall contain a provision that the validity of the policy shall not be contested except for nonpayment of premiums after it has been in force for two years from its date of issue; and that no statement made by any person insured under the policy relating to the person's insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two years during the person's lifetime or unless it is contained in a written instrument signed by the person.

d.The policy shall contain a provision that a copy of the application of the policyholder, if any, shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or, in the event of death or incapacity of the insured person, to the insured person's beneficiary or personal representative.

e.The policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

f.The policy shall contain a provision specifying an equitable adjustment of premiums or benefits, or both, to be made in the event the age of a person insured has been misstated. The provision shall contain a clear statement of the method of adjustment to be made.

g.The policy shall contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, except that, where the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of the sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding $2,000 to any person appearing to the insurer to be equitably entitled to it by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

h.The policy shall contain a provision that the insurer will issue to the policyholder, for delivery to each person insured, a certificate setting forth a statement as to the insurance protection to which the person is entitled, to whom the insurance benefits are payable, a statement as to any dependent's coverage included in the certificate, and the rights and conditions set forth in subsections i., j., k., and l. of this subsection.

i.The policy shall contain a provision that, if the insurance, or any portion of it, on a person covered under the policy or on the dependent of a person covered, ceases because of termination of employment or of membership in the class eligible for coverage under the policy or change to a class eligible for a smaller amount of insurance, the person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within 31 days after termination and provided further that:

(1)The individual policy shall, at the option of the person, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(2)The individual policy shall be in an amount not in excess of the amount of life insurance that ceases because of termination, less the amount of any life insurance for which the person becomes eligible under the same or any other group policy within 31 days after termination, provided that any amount of insurance that shall have matured on or before the date of termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount that is considered to cease because of termination; and

(3)The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs, and to the individual age attained on the effective date of the individual policy. Subject to the conditions established in paragraphs (1) and (2) of this subsection, the conversion privilege shall be available:

(a)To a surviving dependent, if any, at the death of the employee or member, with respect to the coverage under the group policy that terminates by reason of the death; and

(b)To the dependent of the employee or member upon termination of coverage of the dependent, while the employee or member remains insured under the group policy, by reason of the dependent ceasing to be a qualified family member under the group policy.

j.The policy shall contain a provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured under a group policy for at least five years prior to the termination date, shall be entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by subsection i. of this section, except that the group policy may provide that the amount of the individual policy shall not exceed the smaller of:

(1)The amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is or becomes eligible under a group policy issued or reinstated by the same or another insurer within 31 days after termination; or

(2)$10,000.

k.The policy shall contain a provision that, if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which the individual would have been entitled to have an individual policy issued in accordance with subsection i. or j. of this section and before the individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor had been made.

l.Where active employment is a condition of insurance, the policy shall contain a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be on a premium paying basis for a period of six months from the date on which the total disability started, but not beyond the earlier of:

(1)Approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain; or

(2)The discontinuance of the group insurance policy.

m. In the case of a policy insuring the lives of debtors, the policy shall contain a provision that the insurer shall furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness.

n.In participating policies, there shall be a provision that the policy shall participate in the divisible surplus of the insurer as determined by the insurer and that the insurer shall determine annually the extent of such participation, if any; and that the policyholder shall have the right to any dividend arising from the participation paid in cash unless another dividend option contained in the policy has been elected.

o.In the case of a policy which provides that each insured debtor whose protection under the group insurance policy terminates by reason of absolute assignment by the creditor of the insured debtor's indebtedness for the discharge of which the debtor had agreed upon installment payments over a period of more than 10 years, there shall be a provision that each insured debtor shall be entitled to have issued to him by the insurer, without evidence of insurability, upon application made to the insurer and upon the payment of the premium applicable to the class of risk to which he belongs and to the form and amount of the policy at his then attained age within 31 days after that assignment of the indebtedness, an individual policy of life insurance; provided, the individual policy of life insurance so issued shall be in any one of the level premium forms customarily issued by the insurer, except term insurance, in an amount equal to the amount of his protection terminated under the group insurance policy because of the assignment, less the amount of insurance for which the insured debtor may become eligible and qualify under any group insurance policy in effect with the assignee at the date of the assignment or issued to the assignee within that period of 31 days; and provided further, that in the event that the assignment of the indebtedness shall have been made by the creditor at the request of the insured debtor, the insurer may require satisfactory evidence of the debtor's insurability before making the individual policy of life insurance effective. If the insured debtor dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with this provision and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under that individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

L.2005,c.190,s.5.



Section 17B:27-73 - Issuance, Delivery Of Individual Policy Of Life Insurance.

17B:27-73 Issuance, delivery of individual policy of life insurance.
6.If an individual insured under a group insurance policy hereafter delivered or issued for delivery in this State becomes entitled under the terms of the policy to have an individual policy of life insurance issued without evidence of insurability, subject to making application and payment of the first premium within the period specified in the policy, and if the individual is not given notice of the existence of the right at least 15 days prior to the expiration date of the period, then the individual shall have an additional period within which to exercise the right, but nothing herein contained shall be construed to continue any insurance beyond the period provided in the policy. This additional period shall expire 15 days after the individual is given notice but in no event shall the additional period extend beyond 60 days after the expiration date of the period provided in the policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section.

L.2005,c.190,s.6.



Section 17B:27-74 - Filing Of Form Required For Delivery, Issuance Of Group Life Insurance.

17B:27-74 Filing of form required for delivery, issuance of group life insurance.
7. a. No group life insurance policy, or application, if a written application is required and is to be made a part of the policy, certificate, printed rider or endorsement for use with the policy, shall be delivered or issued for delivery in this State unless the form has been filed with the Commissioner of Banking and Insurance for approval in accordance with the provisions of section 16 of P.L.1995, c.73 (C.17B:25-18.2).

b.If a form is disapproved for filing by the commissioner during the 60-day period provided in section 16 of P.L.1995, c.73 (C.17B:25-18.2), it may not be delivered or issued for delivery unless it is resubmitted and approved in accordance with the provisions of subsections b., c., and d., of section 16 of P.L.1995, c.73 (C.17B:25-18.2). Such disapproval shall be subject to review in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c.Any form which is filed by the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), becomes final in accordance therewith.

d.This section shall not apply to documents which relate only to the manner of distribution of benefits or to the reservation of rights and benefits under group life insurance policies and which are used at the request of the individual insured or policyholder.

e.The disapproval by the commissioner of any form may be on the grounds that the form contains provisions which are unjust, unfair, inequitable, misleading, or contrary to law or to the public policy of this State.

L.2005,c.190,s.7.



Section 17B:27-75 - Payment Of Benefits.

17B:27-75 Payment of benefits.
8. a. Notwithstanding any policy provision to the contrary, benefits under a group life insurance policy subject to this act shall become payable by reason of the death of the insured within 60 days after the receipt of due proof of death and, at the insurer's option, proof of the interest of the claimant.

b.If a claim or a portion of a claim for benefits under a policy requires additional investigation or is denied by the insurer, the claimant shall be notified in writing no later than 45 days following receipt by the insurer of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer under the terms of the policy, that the claim, or a portion thereof, is subject to additional investigation or denied, and the reason the claim is being investigated or denied. Notwithstanding the provisions of this subsection b. to the contrary, the notice to the claimant for any claim which the insurer concludes, based upon its investigation and which conclusion is reasonably based upon the contents of the insurer's claim file, constitutes probable cause for fraud shall not be required to contain the specific reasons for the investigation. A conclusion of fraud that is not reasonably based upon the contents of the insurer's claim file shall be a violation of section 1 of P.L.1975, c.101 (C.17B:30-13.1), notwithstanding that the violation did not occur with such frequency as to indicate a general business practice. Any uncontested portion of a claim shall be paid no later than 60 days following receipt of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer under the terms of the policy.

c.The insurer, upon receipt of any document or information requested relating to a claim or portion of a claim under investigation, shall pay the benefits for which the claim is made, or deny the claim no later than 90 days following the receipt of the document or information.

d.Payment of a claim or a portion thereof that is not under investigation by the insurer shall be overdue if not remitted to the claimant by the insurer on or before 60 days following receipt of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer pursuant to the policy. Payment of a claim, or a portion of a claim under investigation, or denied, that becomes eligible for payment shall be overdue if not remitted to the claimant by the insurer on or before 90 days following receipt of due proof of death, proof of the interest of the claimant, or any other document or information requested by the insurer. Overdue payments shall bear an annual rate of interest equal to the average rate of return of the State of New Jersey Cash Management Fund, established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4), for the preceding fiscal year, rounded to the nearest one-half percent.

L.2005,c.190,s.8.



Section 17B:27A-1 - Filing Of Paid Hospital Expense Claims; Definitions

17B:27A-1. Filing of paid hospital expense claims; definitions
18. a. Every carrier issuing health benefits plans in this State shall file its paid hospital expense claims paid by January 30, 1993 and by January 30, 1994, respectively, in accordance with the following:

(1) A carrier issuing individual health benefits plans shall file with the board created pursuant to P.L.1992, c.161 (C.17B:27A-2 et al.) and with the Commissioner of Insurance the aggregate hospital expense claims paid for the calendar year 1992 which are attributable to its policies or contracts for individual health benefits plans.

(2) A carrier issuing small employer or small group health benefits plans shall file with the board created pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) and with the Commissioner of Insurance the aggregate hospital expense claims paid for the calendar year 1992 which are attributable to its policies or contracts for small employer or small group health benefits plans.

(3) A carrier issuing group health benefits plans other than small employer or small group health benefits plans shall file with the Commissioner of Insurance the aggregate hospital expense claims paid for the calendar year 1992 which are attributable to its policies or contracts for group health benefits plans.

b. (1) In formulating policy or contract rates for calendar year 1993, a carrier shall take into account any modifications in exposure for hospital expenses which may be brought about by the changes in billing procedures established pursuant to the provisions of P.L.1992, c.160 (C.26:2H-18.51 et al.), and shall modify its premiums accordingly as is appropriate to reflect those modifications.

(2) No later than March 1, 1994, the board created pursuant to P.L.1992, c.161 (C.17B:27A-2 et al.), the board created pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), and the Commissioner of Insurance shall determine if any premium modifications made in accordance with this subsection accurately reflect any differential in claims paid for hospital expenses between calendar years 1992 and 1993 which are attributable to the changes in hospital billing procedures pursuant to the provisions of P.L.1992, c.160 (C.26:2H-18.51 et al.), as opposed to any differential in expenses which may be caused by changes in utilization, cost, and morbidity normally used in trending. To the extent that further modifications may need to be made in the premium level as a result of the changes in loss experience reflected by any extraordinary differential between the claims paid in 1992 and 1993, the boards and the Commissioner of Insurance shall require that rates be modified accordingly.

c. For the purposes of this section:

(1) "Carrier" means an insurance company, health service corporation or health maintenance organization authorized to issue health benefits plans in this State;

(2) "Health benefits plans" means a hospital and medical expense insurance policy; health service corporation contract; or health maintenance organization subscriber contract delivered or issued for delivery in this State;

(3) "Hospital expenses" means any charges billed by, and payable directly by, a carrier to a hospital.

L.1992,c.160,s.18.



Section 17B:27A-2 - Definitions.

17B:27A-2 Definitions.

1.As used in sections 1 through 15, inclusive, of this act:

"Board" means the board of directors of the program.

"Carrier" means any entity subject to the insurance laws and regulations of this State, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital or health service corporation, or any other entity providing a plan of health insurance, health benefits or health services. For purposes of this act, carriers that are affiliated companies shall be treated as one carrier.

"Church plan" has the same meaning given that term under Title I, section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C. s.1002 (33)).

"Commissioner" means the Commissioner of Banking and Insurance.

"Community rating" means a rating system in which the premium for all persons covered by a contract is the same, based on the experience of all persons covered by that contract, without regard to age, sex, health status, occupation and geographical location.

"Creditable coverage" means, with respect to an individual, coverage of the individual under any of the following: a group health plan; a group or individual health benefits plan; Part A or Part B of Title XVIII of the federal Social Security Act (42 U.S.C. s.1395 et seq.); Title XIX of the federal Social Security Act (42 U.S.C. s.1396 et seq.), other than coverage consisting solely of benefits under section 1928 of Title XIX of the federal Social Security Act (42 U.S.C.s.1396s); Chapter 55 of Title 10, United States Code (10 U.S.C. s.1071 et seq.); a medical care program of the Indian Health Service or of a tribal organization; a state health benefits risk pool; a health plan offered under chapter 89 of Title 5, United States Code (5 U.S.C. s.8901 et seq.); a public health plan as defined by federal regulation; and a health benefits plan under section 5(e) of the "Peace Corps Act" (22 U.S.C. s.2504(e)); or coverage under any other type of plan as set forth by the commissioner by regulation.

Creditable coverage shall not include coverage consisting solely of the following: coverage only for accident or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit only insurance; coverage for on-site medical clinics; coverage, as specified in federal regulation, under which benefits for medical care are secondary or incidental to the insurance benefits; and other coverage expressly excluded from the definition of health benefits plan.

"Department" means the Department of Banking and Insurance.

"Dependent" means the spouse, domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), civil union partner as defined in section 2 of P.L.2006, c.103 (C.37:1-29), or child of an eligible person, subject to applicable terms of the individual health benefits plan.

"Eligible person" means a person who is a resident who is not eligible to be covered under a group health benefits plan, group health plan, governmental plan, church plan, or Part A or Part B of Title XVIII of the Social Security Act (42 U.S.C.s.1395 et seq.).

"Federally defined eligible individual" means an eligible person: (1) for whom, as of the date on which the individual seeks coverage under P.L.1992, c.161 (C.17B:27A-2 et al.), the aggregate of the periods of creditable coverage is 18 or more months; (2) whose most recent prior creditable coverage was under a group health plan, governmental plan, church plan, or health insurance coverage offered in connection with any such plan; (3) who is not eligible for coverage under a group health plan, Part A or Part B of Title XVIII of the Social Security Act (42 U.S.C.s.1395 et seq.), or a State plan under Title XIX of the Social Security Act (42 U.S.C.s.1396 et seq.) or any successor program, and who does not have another health benefits plan, or hospital or medical service plan; (4) with respect to whom the most recent coverage within the period of aggregate creditable coverage was not terminated based on a factor relating to nonpayment of premiums or fraud; (5) who, if offered the option of continuation coverage under the COBRA continuation provision or a similar State program, elected that coverage; and (6) who has elected continuation coverage described in (5) above and has exhausted that continuation coverage.

"Financially impaired" means a carrier which, after the effective date of this act, is not insolvent, but is deemed by the commissioner to be potentially unable to fulfill its contractual obligations, or a carrier which is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

"Governmental plan" has the meaning given that term under Title I, section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C.s.1002(32)) and any governmental plan established or maintained for its employees by the Government of the United States or by any agency or instrumentality of that government.

"Group health benefits plan" means a health benefits plan for groups of two or more persons.

"Group health plan" means an employee welfare benefit plan, as defined in Title I, section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C. s.1002 (1)), to the extent that the plan provides medical care, and including items and services paid for as medical care to employees or their dependents directly or through insurance, reimbursement, or otherwise.

"Health benefits plan" means a hospital and medical expense insurance policy; health service corporation contract; hospital service corporation contract; medical service corporation contract; health maintenance organization subscriber contract; or other plan for medical care delivered or issued for delivery in this State. For purposes of this act, health benefits plan shall not include one or more, or any combination of, the following: coverage only for accident, or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; stop loss or excess risk insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; and other similar insurance coverage, as specified in federal regulations, under which benefits for medical care are secondary or incidental to other insurance benefits. Health benefits plan shall not include the following benefits if they are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the plan: limited scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; and such other similar, limited benefits as are specified in federal regulations. Health benefits plan shall not include hospital confinement indemnity coverage if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health benefits plan maintained by the same plan sponsor, and those benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor. Health benefits plan shall not include the following if it is offered as a separate policy, certificate or contract of insurance: Medicare supplemental health insurance as defined under section 1882(g)(1) of the federal Social Security Act (42 U.S.C.s.1395ss(g)(1)); and coverage supplemental to the coverage provided under chapter 55 of Title 10, United States Code (10 U.S.C. s.1071 et seq.); and similar supplemental coverage provided to coverage under a group health plan.

"Health status-related factor" means any of the following factors: health status; medical condition, including both physical and mental illness; claims experience; receipt of health care; medical history; genetic information; evidence of insurability, including conditions arising out of acts of domestic violence; and disability.

"Individual health benefits plan" means: a. a health benefits plan for eligible persons and their dependents; and b. a certificate issued to an eligible person which evidences coverage under a policy or contract issued to a trust or association, regardless of the situs of delivery of the policy or contract, if the eligible person pays the premium and is not being covered under the policy or contract pursuant to continuation of benefits provisions applicable under federal or State law.

Individual health benefits plan shall not include a certificate issued under a policy or contract issued to a trust, or to the trustees of a fund, which trust or fund is an employee welfare benefit plan, to the extent the "Employee Retirement Income Security Act of 1974" (29 U.S.C. s.1001 et seq.) preempts the application of P.L.1992, c.161 (C.17B:27A-2 et al.) to that plan.

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Medical care" means amounts paid: (1) for the diagnosis, care, mitigation, treatment, or prevention of disease, or for the purpose of affecting any structure or function of the body; and (2) transportation primarily for and essential to medical care referred to in (1) above.

"Member" means a carrier that issues or has in force health benefits plans in New Jersey. Member shall not include a carrier whose combined average Medicare, Medicaid, and NJ FamilyCare enrollment represents more than 75% of its average total enrollment for all health benefits plans or whose combined Medicare, Medicaid, and NJ FamilyCare net earned premium for the two-year calculation period represents more than 75% of its total net earned premium for the two-year calculation period.

"Modified community rating" means a rating system in which the premium for all persons covered under a policy or contract for a specific health benefits plan and a specific date of issue of that plan is the same without regard to sex, health status, occupation, geographical location or any other factor or characteristic of covered persons, other than age.

The rating system shall provide that the premium rate charged by the carrier for the highest rated individual or class of individuals shall not be greater than 350% of the premium rate charged for the lowest rated individual or class of individuals purchasing the same individual health benefits plan. The rate differential among the premium rates charged to individuals covered under the same individual health benefits plans shall be based on the actual or expected experience of persons covered under that plan; provided, however, that the rate differential may also be based upon age. The factors upon which the rate differential is applied shall be consistent with regulations promulgated by the commissioner, which shall include age classifications established, at a minimum, in five-year increments. There may be a reasonable differential among the premium rates charged for different family structure rating tiers within an individual health benefits plan or for different health benefits plans offered by the carrier.

"Net earned premium" means the premiums earned in this State on health benefits plans, less return premiums thereon and dividends paid or credited to policy or contract holders on the health benefits plan business. Net earned premium shall include the aggregate premiums earned on the carrier's insured group and individual business and health maintenance organization business, including premiums from any Medicare, Medicaid, or NJ FamilyCare contracts with the State or federal government, but shall not include premiums earned from contracts funded pursuant to the "Federal Employee Health Benefits Act of 1959," 5 U.S.C. ss.8901-8914, any excess risk or stop loss insurance coverage issued by a carrier in connection with any self insured health benefits plan, or Medicare supplement policies or contracts.

"NJ FamilyCare" means the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

"Non-group person life year" means coverage of a person for 12 months by an individual health benefits plan or conversion policy or contract subject to P.L.1992, c.161 (C.17B:27A-2 et al.), Medicare cost or risk contract or Medicaid contract.

"Open enrollment" means the offering of an individual health benefits plan to any eligible person on a guaranteed issue basis, pursuant to procedures established by the board.

"Plan of operation" means the plan of operation of the program adopted by the board pursuant to this act.

"Plan sponsor" shall have the meaning given that term under Title I, section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C. s.1002 (16)(B)).

"Preexisting condition" means a condition that, during a specified period of not more than six months immediately preceding the effective date of coverage, had manifested itself in such a manner as would cause an ordinarily prudent person to seek medical advice, diagnosis, care or treatment, or for which medical advice, diagnosis, care or treatment was recommended or received as to that condition or as to a pregnancy existing on the effective date of coverage.

"Program" means the New Jersey Individual Health Coverage Program established pursuant to this act.

"Resident" means a person whose primary residence is in New Jersey and who is present in New Jersey for at least six months of the calendar year, or, in the case of a person who has moved to New Jersey less than six months before applying for individual health coverage, who intends to be present in New Jersey for at least six months of the calendar year.

"Two-year calculation period" means a two calendar year period, the first of which shall begin January 1, 1997 and end December 31, 1998.

L.1992, c.161, s.1; amended 1993, c.164, s.1; 1995, c.291, s.7; 1997, c.146, s.1; 2001, c.349, s.1; 2008, c.38, s.9; 2009, c.293, s.1.



Section 17B:27A-2.1 - Regulations.

17B:27A-2.1 Regulations.

36.The Commissioner of Banking and Insurance shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt regulations necessary to implement sections 9 through 25 and sections 29 through 34 of this act.

L.2008, c.38, s.36.



Section 17B:27A-2.2 - Effective Date.

17B:27A-2.2 Effective date.

37.Sections 1 through 8, 26 through 28, 36 and this section of this act shall take effect immediately and sections 9 through 25 and 29 through 35 of this act shall take effect on the 180th day after enactment, except that the 80 percent minimum loss ratio requirements in sections 16, 19, and 24 of this act shall take effect on January 1 next following the date of enactment. Sections 9 through 25 and 29 through 35 shall apply to all contracts and policies that are delivered, issued, executed or renewed or approved for issuance or renewal in this State on or after the effective date provided herein, but the Commissioner of Banking and Insurance may take such anticipatory administrative action in advance thereof as shall be necessary for the implementation of this act.

L.2008, c.28, s.37.



Section 17B:27A-3 - Individual Health Benefits Plans, Applicability Of Act.

17B:27A-3 Individual health benefits plans, applicability of act.

2. a. An individual health benefits plan issued on or after the effective date of this section of P.L.2008, c.38 shall be subject to the rating provisions established in P.L.2008, c.38; except that for the four years next following the effective date of this section, in the case of a person who is 55 years of age or older who purchases a health benefits plan on or after that effective date, the annual rate increase for that person shall be limited to the lower of 15% or the medical trend assumption used by the carrier to project claims.

In the case of an individual health benefits plan issued to a covered person prior to the effective date of P.L.2008, c.38 and renewed thereafter, for the four years next following that effective date, the annual rate increase filed for the plan shall be limited to the lower of 15% or the medical trend assumption used by the carrier to project claims.

b. (1) An individual health benefits plan issued on an open enrollment, modified community rated basis or community rated basis prior to August 1, 1993 shall not be subject to sections 3 through 8, inclusive, of P.L.1992, c.161 (C.17B:27A-4 through 17B:27A-9), unless otherwise specified therein.

(2)An individual health benefits plan issued other than on an open enrollment basis prior to August 1, 1993 shall not be subject to the provisions of this act, except that the plan shall be liable for assessments made pursuant to section 11 of P.L.1992, c.161 (C.17B:27A-12).

(3)A group conversion contract or policy issued prior to August 1, 1993 that is not issued on a modified community rated basis or community rated basis, shall not be subject to the provisions of this act, except that the contract or policy shall be liable for assessments made pursuant to section 11 of P.L.1992, c.161 (C.17B:27A-12).

(4)Notwithstanding any other provision of law to the contrary, an individual health benefits plan issued by a hospital service corporation or medical service corporation prior to the effective date of P.L.1997, c.146 (C.17B:27-54 et al.) shall not be subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et al.), except that the plan shall guarantee renewal pursuant to subsection b. of section 5 of P.L.1992, c.161 (C.17B:27A-6).

(5)Notwithstanding any other provision of law to the contrary, an individual health benefits plan issued by a hospital service corporation or medical service corporation to an eligible person or federally defined eligible individual after the effective date of P.L.1997, c.146 (C.17B:27-54 et al.) shall comply with the provisions of subsections c. and d. of section 2, subsection b. of section 3, section 5, subsection b. of section 6, and subsections c., d., and e. of section 8 of P.L.1992, c.161 (C.17B:27A-3, C.17B:27A-4, 17B:27A-6, 17B:27A-7, and 17B:27A-9), but shall not be subject to the remaining provisions of P.L.1992, c. 161.

c.After August 1, 1993, an individual who is eligible to participate in a group health benefits plan that provides coverage for hospital or medical expenses shall not be covered by an individual health benefits plan which provides benefits for hospital and medical expenses that are the same or similar to coverage provided in the group health benefits plan, except that an individual who is eligible to participate in a group health benefits plan but is currently covered by an individual health benefits plan may continue to be covered by that plan until the first anniversary date of the group health benefits plan occurring on or after January 1, 1994.

d.Except as otherwise provided in subsection c. of this section, after August 1, 1993, a person who is covered by an individual health benefits plan who is a participant in, or is eligible to participate in, a group health benefits plan that provides the same or similar coverage as the individual health benefits plan, and a person, including an employer or insurance producer, who causes another person to be covered by an individual health benefits plan which person is a participant in, or who is eligible to participate in a group health benefits plan that provides the same or similar coverage as the individual health benefits plan, shall be subject to a fine by the commissioner in an amount not less than twice the annual premium paid for the individual health benefits plan, together with any other penalties permitted by law.

e.(Deleted by amendment, P.L.1997, c.146).

L.1992, c.161, s.2; amended 1993, c.164, s.2; 1997, c.146, s.2; 2008, c.38, s.10.



Section 17B:27A-4 - Offering Of Individual Health Benefits Required By Issuer Of Small Employer Health Benefits Plans.

17B:27A-4 Offering of individual health benefits required by issuer of small employer health benefits plans.

3. a. No later than 180 days after the effective date of this section of P.L.2008, c.38, a carrier shall, as a condition of issuing small employer health benefits plans in this State, also offer individual health benefits plans. The plans shall be offered on an open enrollment, modified community rated basis, pursuant to the provisions of this act and P.L.2008, c.38. Every carrier that issues small employer health benefits plans pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) shall make a good faith effort to market individual health benefits plans.

b.A carrier shall offer to an eligible person a choice of at least three individual health benefits plans established by the board pursuant to section 6 of P.L.1992, c.161 (C.17B:27A-7). One plan shall be a basic health benefits plan. A carrier may elect to convert any individual contract or policy forms in force on the effective date of P.L.2008, c.38 to any of the benefit plans, except that the carrier may not convert more than 25% of existing contracts or policies each year, and the replacement plan shall be of no less actuarial value than the policy or contract being replaced.

Notwithstanding the provisions of this subsection to the contrary, a health maintenance organization which is a qualified health maintenance organization pursuant to the "Health Maintenance Organization Act of 1973," Pub.L.93-222 (42 U.S.C. s.300e et seq.) shall be permitted to offer a basic health benefits plan in accordance with the provisions of that law in lieu of the plans required pursuant to this subsection.

c. (1) A basic health benefits plan shall provide the benefits set forth in section 55 of P.L.1991, c.187 (C.17:48E-22.2), section 57 of P.L.1991, c.187 (C.17B:26B-2) or section 59 of P.L.1991, c.187 (C.26:2J-4.3), as the case may be.

(2)Notwithstanding the provisions of this subsection or any other law to the contrary, a carrier may, with the approval of the board, modify the coverage provided for in sections 55, 57, and 59 of P.L.1991, c.187 (C.17:48E-22.2, 17B:26B-2 and 26:2J-4.3, respectively) or provide alternative benefits or services from those required by this subsection if they are within the intent of this act or if the board changes the benefits included in the basic health benefits plan.

(3)A contract or policy for a basic health benefits plan provided for in this section may contain or provide for coinsurance or deductibles, or both, except that no deductible shall be payable in excess of a total of $250 by an individual or $500 by a family unit during any benefit year; and no coinsurance shall be payable in excess of a total of $500 by an individual or by a family unit during any benefit year.

(4)Notwithstanding the provisions of paragraph (3) of this subsection or any other law to the contrary, a carrier may provide for increased deductibles or coinsurance for a basic health benefits plan if approved by the board or if the board increases deductibles or coinsurance included in the basic health benefits plan.

(5)The provisions of section 13 of P.L.1985, c.236 (C.17:48E-13), N.J.S.17B:26-1, and section 8 of P.L.1973, c.337 (C.26:2J-8) with respect to the filing of policy forms shall not apply to health plans issued on or after the effective date of this act.

(6)The provisions of section 27 of P.L.1985, c.236 (C.17:48E-27) and section 7 of P.L.1988, c.71 (C.17:48E-27.1) with respect to rate filings shall not apply to individual health plans issued on or after the effective date of this act.

d.Every group conversion contract or policy issued after the effective date of this act shall be issued pursuant to this section; except that this requirement shall not apply to any group conversion contract or policy in which a portion of the premium is chargeable to, or subsidized by, the group policy from which the conversion is made.

e.(Deleted by amendment, P.L.2008, c.38).

f.In addition to the rider packages provided for in subsection c. of section 6 of P.L.1992, c.161 (C.17B:27A-7), every carrier may offer, in connection with the health benefits plans required to be offered by this section, any number of riders which may add benefits or increase the actuarial value of any of the plans. Any such rider or amendment thereof shall be filed with the board for informational purposes before the rider may be sold. The added premium for each rider shall be listed separately from the premium for the standard plan.

The commissioner shall disapprove any rider filed pursuant to this subsection that is unjust, unfair, inequitable, unreasonably discriminatory, misleading, contrary to law or the public policy of this State. The commissioner's determination shall be in writing and shall be appealable.

L.1992, c.161, s.3; amended 1993, c.164, s.3; 1994, c.102, s.1; 2008, c.38, s.11.



Section 17B:27A-4.1 - Individual Policy, Contract For Hospital, Medical Expense Benefits, Coverage Of Subscriber's Child

17B:27A-4.1. Individual policy, contract for hospital, medical expense benefits, coverage of subscriber's child
7. a. A policy or contract which provides hospital or medical expense benefits under which dependent coverage is available shall not deny coverage for a policy or contract holder's child on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the policy or contract holder's federal tax return; or

(3) The child does not reside with the policy or contract holder or in the carrier's service area, provided that, in the case of a managed care plan, the child complies with the terms and conditions of the policy or contract with respect to the use of specified providers.

b. If a child has coverage through a policy or contract of a noncustodial parent, the carrier shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the policy or contract holder is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the carrier shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the policy or contract if the parent who is the policy or contract holder fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the policy or contract holder provides the carrier with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.7.



Section 17B:27A-4.2 - Requirements Applicable To State Medicaid

17B:27A-4.2. Requirements applicable to State Medicaid
8. A carrier shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other policy or contract holder.

L.1995,c.288,s.8.



Section 17B:27A-4.3 - Eligibility For Enrollment In Individual Health Benefits Plan

17B:27A-4.3.Eligibility for enrollment in individual health benefits plan
4.Notwithstanding any other provision of law to the contrary, a carrier shall not consider a person's eligibility for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or the equivalent statute in another state, when determining the person's eligibility for enrollment in, or the provision of benefits under, an individual health benefits plan delivered, issued or executed in this State.

L.1995,c.291,s.4.

17B:27A-4.4 Findings, declarations relative to exclusive provider organization health benefit plans.

1.The Legislature hereby finds and declares that:

a.While the Legislature enacted ground-breaking health insurance reform in 1992 for the individual market that provided guaranteed-issue, guaranteed-renewal coverage, with a prohibition against rating on the basis of health status and limiting preexisting condition exclusions in policies, the plans that were established by the New Jersey Individual Health Coverage Program Board did not offer sufficient variety or options to insureds in terms of the range of coverages that are provided under the standard plans;

b.The original intent of the Legislature was to give policyholders a wider range of coverage options, including policies that provide reimbursement for basic and essential health care services but do not contain either the traditional mandated benefits to which the standard plans are subject or reimbursement for services which the consumer can more economically pay for himself, rather than having those services paid for through a third-party system, which adds significantly to the cost;

c.The New Jersey Individual Health Coverage Program Board elected to provide little variance in the coverage provided under the standard plans; rather, reductions in premium cost can be obtained primarily through increasing the deductibles to substantial sums, which defeats the objective of making the policies affordable, in that large deductibles represent large out-of-pocket expenses;

d.In the absence of any affirmative action by the board to remedy this situation, it is the purpose of this bill to create a policy that is more affordable than the options that presently exist; even though the benefit package is not as rich as the existing plans, the benefit plan provided by this act will make health insurance more accessible to many individuals that do not have the economic resources to afford the existing plans while still providing essential coverage;

e.It is to the interest of the State and of all health care providers that as many people have access to reasonably affordable health insurance as possible, for this reduces the amount of charity care that providers provide as well as the amount of bad debt that must be absorbed by providers each year.

L.2001,c.368,s.1.



Section 17B:27A-4.4 - Findings, Declarations Relative To Exclusive Provider Organization Health Benefit Plans.

17B:27A-4.4 Findings, declarations relative to exclusive provider organization health benefit plans.

1.The Legislature hereby finds and declares that:

a.While the Legislature enacted ground-breaking health insurance reform in 1992 for the individual market that provided guaranteed-issue, guaranteed-renewal coverage, with a prohibition against rating on the basis of health status and limiting preexisting condition exclusions in policies, the plans that were established by the New Jersey Individual Health Coverage Program Board did not offer sufficient variety or options to insureds in terms of the range of coverages that are provided under the standard plans;

b.The original intent of the Legislature was to give policyholders a wider range of coverage options, including policies that provide reimbursement for basic and essential health care services but do not contain either the traditional mandated benefits to which the standard plans are subject or reimbursement for services which the consumer can more economically pay for himself, rather than having those services paid for through a third-party system, which adds significantly to the cost;

c.The New Jersey Individual Health Coverage Program Board elected to provide little variance in the coverage provided under the standard plans; rather, reductions in premium cost can be obtained primarily through increasing the deductibles to substantial sums, which defeats the objective of making the policies affordable, in that large deductibles represent large out-of-pocket expenses;

d.In the absence of any affirmative action by the board to remedy this situation, it is the purpose of this bill to create a policy that is more affordable than the options that presently exist; even though the benefit package is not as rich as the existing plans, the benefit plan provided by this act will make health insurance more accessible to many individuals that do not have the economic resources to afford the existing plans while still providing essential coverage;

e.It is to the interest of the State and of all health care providers that as many people have access to reasonably affordable health insurance as possible, for this reduces the amount of charity care that providers provide as well as the amount of bad debt that must be absorbed by providers each year.

L.2001,c.368,s.1.



Section 17B:27A-4.5 - Carrier Offering Plans Pursuant To C.17b:27a-2 et Seq. To Offer Epo; Coverages.

17B:27A-4.5 Carrier offering plans pursuant to C.17B:27A-2 et seq. to offer EPO; coverages.

2. a. Notwithstanding the provisions of P.L.1992, c.161 (C.17B:27A-2 et al.), every carrier that writes individual health benefits plans pursuant to P.L.1992, c.161 shall offer a health benefits plan in the individual health insurance market that includes only the coverages enumerated in this section, as follows:

90 days hospital room and board - $500 copayment per hospital stay;

Outpatient and ambulatory surgery - $250 copayment per surgery;

Physicians' fees connected with hospital care, including general acute care and surgery;

Physicians' fees connected with outpatient and ambulatory surgery;

Anesthesia and the administration of anesthesia;

Coverage for newborns;

Treatment for complications of pregnancy;

Intravenous solutions, blood and blood plasma;

Oxygen and the administration of oxygen;

Radiation and x-ray therapy;

Inpatient physical therapy and hydrotherapy;

Outpatient physical therapy - 30 visits annually per covered person - $20 copayment per treatment;

Dialysis - inpatient or outpatient;

Inpatient diagnostic tests and $500 annual aggregate per covered person for out-of-hospital diagnostic tests;

Laboratory fees for treatment in hospital;

Delivery room fees;

Operating room fees;

Special care unit;

Treatment room fees;

Emergency room services for medically necessary treatment - $100 copayment per visit;

Pharmaceuticals dispensed in hospital;

Dressings;

Splints;

Treatment for biologically-based mental illness, as defined in subsection a. of section 6 of P.L.1999, c.106 (C.17B:27A-7.5) - 90 days inpatient with no coinsurance - $500 copayment per inpatient stay, 30 days outpatient with 30% coinsurance;

Alcohol and Substance Abuse Treatment - 30 days inpatient or outpatient - 30% coinsurance;

Childhood immunizations in accordance with the provisions of subsection b. of section 7 of P.L.1995, c.316 (C.26:2-137.1) and adult immunizations;

Wellness benefit - $600 annual aggregate per covered person, $50 annual deductible, 20% coinsurance per service; and

Physicians visits for diagnosed illness or injury - to a $700 annual aggregate per covered person.

b.A carrier shall offer the benefits on an indemnity basis, with the option that: (1) coverage is restricted to health care providers in the carrier's network, including an exclusive provider organization, or the carrier's preferred provider organization; or (2) coverage is provided through health care providers in the carrier's network or preferred provider organization with an out-of-network option with 30% coinsurance in addition to whatever other coinsurance may be applicable under the policy.

c.With respect to all policies or contracts issued pursuant to this section, the premium rate charged by a carrier to the highest rated individual or class of individuals shall not be greater than 350% of the premium rate charged for the lowest rated individual or class of individuals purchasing this health benefits plan, provided, however, that the only factors upon which the rate differential may be based are age, gender, and geography. Rates applicable to policies or contracts issued pursuant to this section shall reflect past and prospective loss experience for benefits included in such policies or contracts, and shall be formulated in a manner that does not result in an unfair subsidization of rates applicable to policies issued pursuant to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) as the result of differences in levels of benefits offered.

d.Carriers may offer enhanced or additional benefits for an additional premium amount in the form of a rider or riders, each of which shall be comprised of a combination of enhanced or additional benefits, in a manner which will avoid adverse selection to the extent possible.

e.The provisions of P.L.1992, c.161 (C.17B:27A-2 et al.) shall apply to this section to the extent that they are not contrary to the provisions of this section, including but not limited to, provisions relating to preexisting conditions, guaranteed issue, and calculation of loss ratio.

f.No later than one year following enactment of this act, every carrier shall make an informational filing with the commissioner, which shall include the policy form, the premiums to be charged for the coverage, and the anticipated loss ratio. If the commissioner has not disapproved the form within 30 days, the form shall be deemed approved.

g.Every carrier that writes individual health benefits plans pursuant to P.L.1992, c.161 (C.17B:27A-2 et al.) shall make available and shall make a good faith effort to market the contract or policy established pursuant to this section. A carrier who is in violation of this section shall be subject to the provisions of N.J.S.17B:30-1.

L.2001, c.368, s.2; amended 2008, c.38, s.12.



Section 17B:27A-4.6 - Evaluation As To Effectiveness Of Act.

17B:27A-4.6 Evaluation as to effectiveness of act.

3.The New Jersey Individual Health Coverage Program Board, in consultation with the New Jersey Small Employer Health Benefits Program Board, shall evaluate the effectiveness of this act in providing affordable health care coverage and whether the health benefits plan established in this act or a similar plan should be made available to small employers.

The boards shall report to the Legislature and Governor two years after the effective date of this act on their evaluation of the health benefits plan established in this act and shall include in their report the number of policies or contracts sold, the premiums charged and the effect, if any, that the health benefits plan has had on the five standard health benefits plans offered to individuals in the State. The report shall also include the boards' recommendations with respect to expanding the number of, or making modifications to, the standard health benefits plans currently offered to small employers to include the health benefits plan established pursuant to this act or a similar plan.

L.2001,c.368,s.3.



Section 17B:27A-4.7 - Carrier Offering Plans Pursuant To C.17b:27a-2 et Seq. May Offer Additional Plan With Certain Limited Benefits.

17B:27A-4.7 Carrier offering plans pursuant to C.17B:27A-2 et seq. may offer additional plan with certain limited benefits.

4.In addition to the health benefits plans offered by a carrier on the effective date of this act, a carrier that writes individual health benefits plans pursuant to P.L.1992, c.161 (C.17B:27A-2 et al.) may also offer one or more of the plans through the carrier's network of providers, with no reimbursement for any out-of-network benefits other than emergency care, urgent care, and continuity of care. A carrier's network of providers shall be subject to review and approval or disapproval by the Commissioner of Banking and Insurance, in consultation with the Commissioner of Health, pursuant to regulations promulgated by the Department of Banking and Insurance, including review and approval or disapproval before plans with benefits provided through a carrier's network of providers pursuant to this section may be offered by the carrier. Policies or contracts written on this basis shall be rated in a separate rating pool for the purposes of establishing a premium, but for the purpose of determining a carrier's losses, these policies or contracts shall be aggregated with the losses on the carrier's other business written pursuant to the provisions of P.L.1992, c.161 (C.17B:27A-2 et al.).

L.2001, c.368, s.4; amended 2008, c.38, s.13; 2012, c.17, s.56.



Section 17B:27A-5 - Laws Not Applicable To Plans

17B:27A-5. Laws not applicable to plans
4. The following provisions shall not apply to basic health benefits plans and managed care health benefits plans issued pursuant to section 3 of this act:

Sections 12, 32 through 35, inclusive, of P.L.1985, c.236 (C.17:48E-12 and C.17:48E-32 through C.17:48E-35, inclusive); section 2 of P.L.1987, c.62 (C.17:48E-35.1); sections 3, 4 and 6 of P.L.1991, c.279 (C.17:48E-35.4, 17B:26-2.1e and 26:2J-4.4); section 1 of P.L.1977, c.118 (C.17B:26-2.1); section 1 of P.L.1983, c.53 (C.17B:26-2.1a); section 1 of P.L.1987 c.64 (C.17B:26-2.1c); P.L.1979, c.328 (C.17B:26-2.2 et seq.); and sections 1 and 2 of P.L.1979, c.161 (C.17B:26-44.1 and C.17B:26-44.2).

L.1992,c.161,s.4.



Section 17B:27A-6 - Individual Health Benefits Plans, Requirements.

17B:27A-6 Individual health benefits plans, requirements.

5.An individual health benefits plan issued pursuant to section 3 of this act is subject to the following provisions:

a.The health benefits plan shall guarantee coverage for an eligible person and his dependents on a modified community rated basis.

b.A health benefits plan shall be renewable with respect to an eligible person and his dependents at the option of the policy or contract holder. A carrier may terminate a health benefits plan under the following circumstances:

(1)the policy or contract holder has failed to pay premiums in accordance with the terms of the policy or contract or the carrier has not received timely premium payments;

(2)the policy or contract holder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

c.A carrier may not renew a health benefits plan only under the following circumstances:

(1)termination of eligibility of the policy or contract holder if the person is no longer a resident or becomes eligible for a group health benefits plan, group health plan, governmental plan or church plan;

(2)cancellation or amendment by the board of the specific individual health benefits plan;

(3)approval by the commissioner of a request by the individual carrier to not renew a particular type of health benefits plan, in accordance with rules adopted by the commissioner. After receiving approval by the commissioner, a carrier may not renew a type of health benefits plan only if the carrier: (a) provides notice to each covered individual provided coverage of this type of the nonrenewal at least 90 days prior to the date of the nonrenewal of the coverage; (b) offers to each individual provided coverage of this type the option to purchase any other individual health benefits plan currently being offered by the carrier; and (c) in exercising the option to not renew coverage of this type and in offering coverage as required under (b) above, the carrier acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for coverage;

(4)approval by the commissioner of a request by the individual carrier to cease doing business in the individual health benefits market. A carrier may not renew all individual health benefits plans only if the carrier: (a) first receives approval from the commissioner; and (b) provides notice to each individual of the nonrenewal at least 180 days prior to the date of the expiration of such coverage. A carrier ceasing to do business in the individual health benefits market may not provide for the issuance of any health benefits plan in the individual or small employer markets during the five-year period beginning on the date of the termination of the last health benefits plan not so renewed; and

(5)In the case of a health benefits plan made available by a health maintenance organization carrier, the carrier shall not be required to renew coverage to an eligible individual who no longer resides, lives, or works in the service area, or in an area for which the carrier is authorized to do business, but only if coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals.

L.1992, c.161, s.5; amended 1997, c.146, s.3; 2008, c.38, s.14.



Section 17B:27A-7 - Establishment Of Policy; Contract Forms; High Deductible Health Plan; Benefit Levels.

17B:27A-7 Establishment of policy; contract forms; high deductible health plan; benefit levels.

6.The commissioner shall approve the policy and contract forms and benefit levels to be made available by all carriers for the health benefits plans required to be issued pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4), and shall adopt such modifications to one or more plans as the board determines are necessary to make available a "high deductible health plan" or plans consistent with section 301 of Title III of the "Health Insurance Portability and Accountability Act of 1996," Pub.L.104-191 (26 U.S.C. s.220), regarding tax-deductible medical savings accounts, within 60 days after the enactment of P.L.1997, c.414 (C.54A:3-4 et al.). The commissioner shall provide the board with an informational filing of the policy and contract forms and benefit levels it approves.

a.The individual health benefits plans established by the board may include cost containment measures such as, but not limited to: utilization review of health care services, including review of medical necessity of hospital and physician services; case management benefit alternatives; selective contracting with hospitals, physicians, and other health care providers; and reasonable benefit differentials applicable to participating and nonparticipating providers; and other managed care provisions.

b.An individual health benefits plan offered pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4) shall contain a limitation of no more than 12 months on coverage for preexisting conditions. An individual health benefits plan offered pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4) shall not contain a preexisting condition limitation of any period under the following circumstances:

(1)to an individual who has, under creditable coverage, with no intervening lapse in coverage of more than 31 days, been treated or diagnosed by a physician for a condition under that plan or satisfied a 12-month preexisting condition limitation; or

(2)to a federally defined eligible individual who applies for an individual health benefits plan within 63 days of termination of the prior coverage.

c.In addition to the standard individual health benefits plans provided for in section 3 of P.L.1992, c.161 (C.17B:27A-4), the board may develop up to five rider packages. Premium rates for the rider packages shall be determined in accordance with section 8 of P.L.1992, c.161 (C.17B:27A-9).

d.After the board's establishment of the individual health benefits plans required pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4), and notwithstanding any law to the contrary, a carrier shall file the policy or contract forms with the commissioner and certify to the commissioner that the health benefits plans to be used by the carrier are in substantial compliance with the provisions in the corresponding approved plans. The certification shall be signed by the chief executive officer of the carrier. Upon receipt by the commissioner of the certification, the certified plans may be used until the commissioner, after notice and hearing, disapproves their continued use.

e.Effective immediately for an individual health benefits plan issued on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.) and effective on the first 12-month anniversary date of an individual health benefits plan in effect on the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), the individual health benefits plans required pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4), including any plan offered by a federally qualified health maintenance organization, shall contain benefits for expenses incurred in the following:

(1)Screening by blood lead measurement for lead poisoning for children, including confirmatory blood lead testing as specified by the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1); and medical evaluation and any necessary medical follow-up and treatment for lead poisoned children.

(2)All childhood immunizations as recommended by the Advisory Committee on Immunization Practices of the United States Public Health Service and the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1). A carrier shall notify its insureds, in writing, of any change in the health care services provided with respect to childhood immunizations and any related changes in premium. Such notification shall be in a form and manner to be determined by the Commissioner of Banking and Insurance.

(3)Screening for newborn hearing loss by appropriate electrophysiologic screening measures and periodic monitoring of infants for delayed onset hearing loss, pursuant to P.L.2001, c.373 (C.26:2-103.1 et al.). Payment for this screening service shall be separate and distinct from payment for routine new baby care in the form of a newborn hearing screening fee as negotiated with the provider and facility.

The benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the health benefits plan, except that a deductible shall not be applied for benefits provided pursuant to this subsection; however, with respect to a health benefits plan that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), a deductible shall not be applied for any benefits provided pursuant to this subsection that represent preventive care as permitted by that federal law, and shall not be applied as provided pursuant to section 14 of P.L.2005, c.248 (C.17B:27A-7.11). This subsection shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

f.Effective immediately for a health benefits plan issued on or after the effective date of P.L.2001, c.361 (C.17:48-6z et al.) and effective on the first 12-month anniversary date of a health benefits plan in effect on the effective date of P.L.2001, c.361 (C.17:48-6z et al.), the health benefits plans required pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4) that provide benefits for expenses incurred in the purchase of prescription drugs shall provide benefits for expenses incurred in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The benefits shall be provided to the same extent as for any other prescribed items under the health benefits plan.

This subsection shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

g.Effective immediately for an individual health benefits plan issued on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.) and effective on the first 12-month anniversary date of an individual health benefits plan in effect on the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), the health benefits plans required pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4) that qualify as high deductible health plans for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), including any plan offered by a federally qualified health maintenance organization, shall contain benefits for expenses incurred in connection with any medically necessary benefits provided in-network which represent preventive care as permitted by that federal law.

The benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the health benefits plan, except that a deductible shall not be applied for benefits provided pursuant to this subsection. This subsection shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

L.1992, c.161, s.6; amended 1993, c.164, s.4; 1995, c.291, s.8; 1995, c.316, s.5; 1997, c.146, s.4; 1997, c.414, s.1; 2001, c.361, s.7; 2001, c.373, s.14; 2005, c.248, s.13; 2008, c.38, s.15; 2012, c.17, s.57.



Section 17B:27A-7.1 - Coverage For Birth And Natal Care; Individual Health Policy

17B:27A-7.1. Coverage for birth and natal care; individual health policy
5. a. Every policy that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

b. Notwithstanding the provisions of subsection a. of this section, a policy that provides coverage for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every insurer shall provide notice to policyholders regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the policyholder; (2) the yearly informational packet sent to the policyholder; or (3) January 1, 1996.

L.1995,c.138,s.5.



Section 17B:27A-7.2 - Coverage For Minimum Inpatient Care Following Mastectomy By Individual Health Benefits Plan

17B:27A-7.2. Coverage for minimum inpatient care following mastectomy by individual health benefits plan
6. a. Every individual health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) or approved for issuance or renewal in this State on or after the effective date of this act shall provide benefits for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The health benefits plan shall not require a health care provider to obtain authorization from the carrier for prescribing 72 or 48 hours as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the carrier under the health benefits plan.

The benefits shall be provided to the same extent as for any other sickness under the health benefits plan.

The provisions of this section shall apply to all health benefit plans in which the carrier has reserved the right to change the premium.

b. The New Jersey Individual Health Coverage Program Board shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997,c.149,s.6.



Section 17B:27A-7.3 - Applicability Of Health Care Quality Act

17B:27A-7.3 Applicability of Health Care Quality Act
24. Notwithstanding the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) to the contrary, no policy or contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy or contract meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.1997,c.192,s.24.



Section 17B:27A-7.4 - Coverage For Treatment Of Inherited Metabolic Diseases By Individual Health Benefits Plan.

17B:27A-7.4 Coverage for treatment of inherited metabolic diseases by individual health benefits plan.

6.No individual health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the health benefits plan provides benefits to each person covered thereunder for expenses incurred in the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

The provisions of this section shall apply to all health benefits plans in which the carrier has reserved the right to change the premium.

L.1997,c.338,s.6.



Section 17B:27A-7.5 - Individual Health Benefits Plan To Provide Coverage For Biologically-based Mental Illness.

17B:27A-7.5 Individual health benefits plan to provide coverage for biologically-based mental illness.

6. a. Every individual health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) or approved for issuance or renewal in this State on or after the effective date of this act shall provide benefits for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the health benefits plan. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the plan cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which the carrier determines:

(1)whether a mental health care service meets the medical necessity standard as established by the carrier; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the plan.

c.The provisions of this section shall apply to all health benefits plans in which the carrier has reserved the right to change the premium.

L.1999,c.106,s.6.



Section 17B:27A-7.6 - Coverage For Hemophilia Services By Individual Health Policy

17B:27A-7.6. Coverage for hemophilia services by individual health policy
6.Notwithstanding the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) to the contrary, no policy or contract shall be delivered, issued, executed or renewed on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the policy or contract meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.2000,c.121,s.6.



Section 17B:27A-7.7 - Individual Health Benefits Plan To Provide Coverage For Colorectal Cancer Screening.

17B:27A-7.7 Individual health benefits plan to provide coverage for colorectal cancer screening.

6.Every individual health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.), or approved for issuance or renewal in this State on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

The provisions of this section shall apply to all health benefit plans in which the carrier has reserved the right to change the premium.

L.2001,c.295,s.6.



Section 17B:27A-7.8 - Policy, Contract Issued Under C.17b:27a-2 et Seq. Required To Cover Certain Out-of-network Services.

17B:27A-7.8 Policy, contract issued under C.17B:27A-2 et seq. required to cover certain out-of-network services.

6.Notwithstanding the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) to the contrary, no policy or contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy or contract meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.2001,c.367,s.6.



Section 17B:27A-7.9 - Individual Health Benefits Plan To Offer Coverage For Domestic Partner.

17B:27A-7.9 Individual health benefits plan to offer coverage for domestic partner.

53.Every individual health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.), or approved for issuance or renewal in this State on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.2003,c.246,s.53.



Section 17B:27A-7.10 - Individual Health Benefits Plan, Mammogram Examination Benefits.

17B:27A-7.10 Individual health benefits plan, mammogram examination benefits.

7. a. Every individual health benefits plan that is delivered, issued, executed, or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) or approved for issuance or renewal in this State, on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the carrier of the medical necessity of the additional screening and diagnostic testing.

b.The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

c.The provisions of this section shall apply to all health benefit plans in which the carrier has reserved the right to change the premium.

L.2004, c.86, s.7; amended 2013, c.196, s.6.



Section 17B:27A-7.11 - Individual Health Benefits Plan, High Deductible, Deductible Inapplicable, Certain Circumstances.

17B:27A-7.11 Individual health benefits plan, high deductible, deductible inapplicable, certain circumstances.

14.Notwithstanding the provisions of subsection e. of section 6 of P.L.1992, c.161 (C.17B:27A-7) regarding deductibles for a high deductible health plan, a health benefits plan offered pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C.s.223), shall not apply a deductible for any benefits for which a deductible is not applicable pursuant to any law enacted after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.). This section shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

L.2005,c.248,s.14.



Section 17B:27A-7.12 - Individual Health Benefits Plan, Coverage For Prescription Female Contraceptives.

17B:27A-7.12 Individual health benefits plan, coverage for prescription female contraceptives.

7.An individual health benefits plan required pursuant to section 3 of P.L.1992, c.161 (C.17B:27A-4) that provides benefits for expenses incurred in the purchase of outpatient prescription drugs shall provide coverage for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and a carrier shall grant, an exclusion under the health benefits plan for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective covered persons and covered persons. The provisions of this section shall not be construed as authorizing a carrier to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of a covered person. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the health benefits plan.

This section shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

L.2005,c.251,s.7.



Section 17B:27A-7.13 - Individual Health Benefits Plans To Provide Benefits For Orthotic And Prosthetic Appliances.

17B:27A-7.13 Individual health benefits plans to provide benefits for orthotic and prosthetic appliances.

6. a. Every individual health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et al.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, an individual health benefits plan shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

d.The provisions of this section shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

L.2007, c.345, s.6.



Section 17B:27A-7.14 - Individual Health Benefits Plan To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

17B:27A-7.14 Individual health benefits plan to provide coverage for hearing aids for certain persons aged 15 or younger.

7.An individual health benefits plan that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et al.), on or after the effective date of this act, shall provide coverage for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

A health benefits plan shall provide coverage that includes the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. A carrier may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The benefits shall be provided to the same extent as for any other condition under the health benefits plan.

This section shall apply to those health benefits plans in which the carrier has reserved the right to change the premium.

L.2008, c.126, s.7.



Section 17B:27A-7.15 - Individual Health Benefits Plan To Provide Installment Payments To Obstetrical Provider For Maternity Services.

17B:27A-7.15 Individual health benefits plan to provide installment payments to obstetrical provider for maternity services.

6. a. Every individual health benefits plan that provides benefits for maternity services, and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

L.2009, c.113, s.6.



Section 17B:27A-7.16 - Individual Health Benefits Plan To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

17B:27A-7.16 Individual health benefits plan to provide benefits for treatment of autism or other developmental disability.

6.Notwithstanding any other provision of law to the contrary, an individual health benefits plan that provides hospital and medical expense benefits and is delivered, issued, executed, renewed, or approved for issuance or renewal in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The carrier shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the covered person's primary diagnosis is autism or another developmental disability, the carrier shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the covered person is under 21 years of age and the covered person's primary diagnosis is autism, the carrier shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the health benefits plan, but shall not be subject to limits on the number of visits that a covered person may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3)(a) The maximum benefit amount for a covered person in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a health benefits plan that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, a carrier shall not be precluded from providing a benefit amount for a covered person in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the carrier to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The carrier may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the carrier and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to a covered person.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the carrier of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to those health benefits plans in which the carrier has reserved the right to change the premium.

L.2009, c.115, s.6.



Section 17B:27A-7.17 - Individual Health Benefits Plan To Provide Coverage For Oral Anticancer Medication.

17B:27A-7.17 Individual health benefits plan to provide coverage for oral anticancer medication.

6. a. An individual health benefits plan that is delivered, issued, executed, or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.), on or after the effective date of this act, shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the plan provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.An individual health benefits plan shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the plan as of the effective date of this act.

d.This section shall apply to those health benefits plans in which the carrier has reserved the right to change the premium.

L.2011, c.188, s.6.



Section 17B:27A-7.18 - Individual Health Benefits Plan To Provide Coverage For Sickle Cell Anemia.

17B:27A-7.18 Individual health benefits plan to provide coverage for sickle cell anemia.

7.Every individual health benefits plan that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.), or approved for issuance or renewal in this State, on or after the effective date of this act, shall provide coverage for medical expenses incurred by a covered person for the treatment of sickle cell anemia and, if the plan provides benefits for expenses incurred in the purchase of outpatient prescription drugs, then the plan shall provide coverage for prescription drug expenses incurred by a covered person for the treatment of sickle cell anemia.

The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

This section shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

L.2011, c.210, s.7.



Section 17B:27A-7.19 - Individual Health Benefits Plan To Provide Coverage For Prescription Eye Drops.

17B:27A-7.19 Individual health benefits plan to provide coverage for prescription eye drops.

6. a. An individual health benefits plan which provides hospital or medical expense benefits that include coverage for prescription eye drops under a contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to all individual health benefits plans in which the carrier has reserved the right to change the premium.

L.2013, c.50, s.6.



Section 17B:27A-7.20 - Individual Health Benefits Plan, Coverage For Synchronization Of Prescribed Medications.

17B:27A-7.20 Individual health benefits plan, coverage for synchronization of prescribed medications.
7. a. Every individual health benefits plan delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.), or approved for issuance or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2) provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all health benefits plans in which the carrier has reserved the right to change the premium.

c.This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.7.



Section 17B:27A-8 - Offering Of Certain Coverage Not Required

17B:27A-8. Offering of certain coverage not required

7. a. A health maintenance organization shall not be required to offer coverage to or accept an applicant pursuant to this act if:

(1) the eligible individual does not live, reside, or work within the health maintenance organization's approved service area; and

(2) the carrier has demonstrated to the commissioner that the carrier will not have the capacity to deliver services adequately to additional eligible persons because of its obligations to existing group contract holders and enrollees and individual enrollees and it applies this paragraph uniformly to individuals without regard to any health status-related factor of such individuals and without regard to whether the individuals are eligible persons. Upon denying individual health benefits coverage pursuant to this paragraph, a carrier may not offer such coverage in the individual market for a period of 180 days after the date the coverage is denied. If the health maintenance organization does not have the capacity in its facilities for additional individual enrollees, it also shall not offer coverage to or accept any new group enrollees.

b. A carrier shall not be required to offer coverage or accept applications pursuant to this act if the commissioner determines that the carrier does not have the financial reserves necessary to underwrite additional coverage. Upon denying individual health benefits coverage pursuant to this subsection, a carrier may not offer such coverage in the individual market for a period of 180 days after the date the coverage is denied or until the carrier has demonstrated to the commissioner that the carrier has sufficient financial reserves to underwrite additional coverage, whichever is later.

L.1992,c.161,s.7; amended 1997, c.146, s.5.



Section 17B:27A-9 - Determination Of Rates.

17B:27A-9 Determination of rates.

8. a. (Deleted by amendment, P.L.2008, c.38).

b.The board shall make application on behalf of all carriers for any other subsidies, discounts, or funds that may be provided for under State or federal law or regulation. A carrier may include subsidies or funds granted to the board to reduce its premium rates for individual health benefits plans subject to this act.

c.A carrier shall not issue individual health benefits plans on a new contract or policy form pursuant to this act until an informational filing of a full schedule of rates which applies to the contract or policy form has been filed with the commissioner. The commissioner shall provide a copy of the informational filing to the Attorney General and the board.

d.A carrier desiring to increase or decrease premiums for any contract or policy form may implement that increase or decrease upon making an informational filing with the commissioner of that increase or decrease, along with the actuarial assumptions and methods used by the carrier in establishing that increase or decrease. The commissioner may disapprove any informational filing on a finding that it is incomplete and not in substantial compliance with P.L.1992, c.161 (C.17B:27A-2 et al.), or that the rates are inadequate or unfairly discriminatory.

e. (1) Rates shall be formulated on contracts or policies required pursuant to section 3 of this act so that the anticipated minimum loss ratio for a contract or policy form shall not be less than 80% of the premium. The carrier shall submit with its rate filing supporting data, as determined by the commissioner, and a certification by a member of the American Academy of Actuaries, or other individuals in a format acceptable to the commissioner, that the carrier is in compliance with the provisions of this subsection.

(2)Each calendar year, a carrier shall return, in the form of aggregate benefits for all of the policy or contract forms offered by the carrier pursuant to subsection a. of section 3 of P.L.1992, c.161 (C.17:B:27A-4), at least 80% of the aggregate premiums collected for all of the policy or contract forms during that calendar year. Carriers shall annually report, no later than August 1 of each year, the loss ratio calculated pursuant to this section for all of the policy or contract forms for the previous calendar year. In each case in which the loss ratio fails to comply with the 80% loss ratio requirement, the carrier shall issue a dividend or credit against future premiums for all policy or contract holders, as applicable, in an amount sufficient to assure that the aggregate benefits paid in the previous calendar year plus the amount of the dividends and credits equal 80% of the aggregate premiums collected for the policy or contract forms in the previous calendar year. All dividends and credits shall be distributed by December 31 of the year following the calendar year in which the loss ratio requirements were not satisfied. The annual report required by this subsection shall include a carrier's calculation of the dividends and credits applicable to all policy or contract forms, as well as an explanation of the carrier's plan to issue dividends or credits. The instructions and format for calculating and reporting loss ratios and issuing dividends or credits shall be specified by the commissioner by regulation. Those regulations shall include provisions for the distribution of a dividend or credit in the event of cancellation or termination by a policyholder.

f.(Deleted by amendment, P.L.2008, c.38).

L.1992, c.161, s.8; amended 1994, c.58, s.45; 1994, c.102, s.2; 2008, c.38, s.16.



Section 17B:27A-10 - New Jersey Individual Health Coverage Program; Board Of Directors.

17B:27A-10 New Jersey Individual Health Coverage Program; board of directors.

9. a. There is created the New Jersey Individual Health Coverage Program. All carriers subject to the provisions of this act shall be members of the program.

b.Within 30 days of the effective date of this act, the commissioner shall give notice to all members of the time and place for the initial organizational meeting, which shall take place within 60 days of the effective date. The board shall consist of nine representatives. The commissioner or his designee shall serve as an ex officio member on the board. Four members of the board shall be appointed by the Governor, with the advice and consent of the Senate: one of whom shall be a representative of an employer, appointed upon the recommendation of a business trade association, who is a person with experience in the management or administration of an employee health benefit plan; one of whom shall be a representative of organized labor, appointed upon the recommendation of the A.F.L.-C.I.O., who is a person with experience in the management or administration of an employee health benefit plan; and two of whom shall be consumers of a health benefits plan who are reflective of the population in the State. Four board members who represent carriers shall be elected by the members, subject to the approval of the commissioner, as follows: to the extent there is one licensed in this State that is willing to have a representative serve on the board, a representative from each of the following entities shall be elected:

(1)a health service corporation or a domestic stock insurer which converted from a health service corporation pursuant to the provisions of P.L.2001, c.131 (C.17:48E-49 et al.) and is primarily engaged in the business of issuing health benefit plans in this State;

(2)a health maintenance organization;

(3)an insurer authorized to write health insurance in this State subject to Subtitle 3 of Title 17B of the New Jersey Statutes; and

(4)a foreign health insurance company authorized to do business in this State.

In approving the selection of the carrier representatives of the board, the commissioner shall assure that all members of the program are fairly represented.

Initially, two of the Governor's appointees and two of the carrier representatives shall serve for a term of three years; one of the Governor's appointees and one of the carrier representatives shall serve for a term of two years; and one of the Governor's appointees and one of the carrier representatives shall serve for a term of one year. Thereafter, all board members shall serve for a term of three years. Vacancies shall be filled in the same manner as the original appointments.

c.If the initial carrier representatives to the board are not elected at the organizational meeting, the commissioner shall appoint those members to the initial board within 15 days of the organizational meeting.

d.Within 90 days after the appointment of the initial board, the board shall submit to the commissioner a plan of operation and thereafter, any amendments to the plan necessary or suitable to assure the fair, reasonable, and equitable administration of the program. The commissioner may disapprove the plan of operation, if the commissioner determines that it is not suitable to assure the fair, reasonable, and equitable administration of the program, and that it does not provide for the sharing of program losses on an equitable and proportionate basis in accordance with the provisions of section 11 of this act. The plan of operation or amendments thereto shall become effective unless disapproved in writing by the commissioner within 45 days of receipt by the commissioner.

e.If the board fails to submit a suitable plan of operation within 90 days after its appointment, the commissioner shall adopt a temporary plan of operation pursuant to section 9 of P.L.1993, c.164 (C.17B:27A-16.2). The commissioner shall amend or rescind a temporary plan adopted under this subsection, at the time a plan of operation is submitted by the board.

f.The plan of operation shall establish procedures for:

(1)the handling and accounting of assets and moneys of the program, and an annual fiscal reporting to the commissioner;

(2)collecting assessments from members to provide for sharing program losses in accordance with the provisions of section 11 of this act and administrative expenses incurred or estimated to be incurred during the period for which the assessment is made;

(3)approving the coverage, benefit levels, and contract forms for individual health benefits plans in accordance with the provisions of section 3 of this act;

(4)the imposition of an interest penalty for late payment of an assessment pursuant to section 11 of this act; and

(5)any additional matters at the discretion of the board.

g.The board shall appoint an insurance producer licensed to sell health insurance pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.) to advise the board on issues related to sales of individual health benefits plans issued pursuant to this act.

L.1992,c.161,s.9; amended 1993, c.164, s.5; 1995, c.196, s.6; 1999, c.367, s.1; 2001, c.131, s.21.



Section 17B:27A-11 - Powers, Authority Of Program, Board.

17B:27A-11 Powers, authority of program, board.

10.The program shall have the general powers and authority granted under the laws of New Jersey to insurance companies, health service corporations and health maintenance organizations licensed or approved to transact business in this State, except that the program shall not have the power to issue health benefits plans directly to either groups or individuals.

The board shall have the specific authority to:

a.assess members their proportionate share of program losses and administrative expenses in accordance with the provisions of section 11 of this act, and make advance interim assessments, as may be reasonable and necessary for organizational and reasonable operating expenses and estimated losses. An interim assessment shall be credited as an offset against any regular assessment due following the close of the fiscal year;

b.establish rules, conditions, and procedures pertaining to the sharing of program losses and administrative expenses among the members of the program;

c.(Deleted by amendment, P.L.2008, c.38).

d.define the provisions of individual health benefits plans in accordance with the requirements of this act;

e.enter into contracts which are necessary or proper to carry out the provisions and purposes of this act;

f.establish a procedure for the joint distribution of information on individual health benefits plans issued pursuant to section 3 of this act;

g.establish, at the board's discretion, standards for the application of a means test for individual health benefits plans issued pursuant to section 3 of this act;

h.establish, at the board's discretion, reasonable guidelines for the purchase of new individual health benefits plans by persons who already are enrolled in or insured by another individual health benefits plan;

i.establish minimum requirements for performance standards for carriers that are reimbursed for losses submitted to the program and provide for performance audits from time to time;

j.sue or be sued, including taking any legal actions necessary or proper for recovery of an assessment for, on behalf of, or against the program or a member;

k.appoint from among its members appropriate legal, actuarial, and other committees as necessary to provide technical and other assistance in the operation of the program, in policy and other contract design, and any other function within the authority of the program;

l.borrow money to effect the purposes of the program. Any notes or other evidence of indebtedness of the program not in default shall be legal investments for carriers and may be carried as admitted assets; and

m.contract for an independent actuary and any other professional services the board deems necessary to carry out its duties under P.L.1992, c.161 (C.17B:27A-2 et al.).

L.1992, c.161, s.10; amended 1993, c.164, s.6; 2008, c.38, s.17.



Section 17B:27A-12 - Procedures For Equitable Sharing Of Program Losses.

17B:27A-12 Procedures for equitable sharing of program losses.

11.The board shall establish procedures for the equitable sharing of program losses among all members in accordance with their total market share as follows:

a.(1) By March 1, 1999, and following the close of each two-year calculation period thereafter, or on a different date established by the board:

(a)every carrier issuing health benefits plans in this State shall file with the board its net earned premium for the preceding two-year calculation period; and

(b)every carrier issuing individual health benefits plans in the State shall file with the board the net earned premium on health benefits plans issued pursuant to paragraph (1) of subsection b. of section 2 and section 3 of this act and the claims paid. If the claims paid for all health benefits plans during the two-year calculation period exceed 115% of the net earned premium and any investment income thereon for the two-year calculation period, the amount of the excess shall be the net paid loss for the carrier that shall be reimbursable under this act.

(2)Every member shall be liable for an assessment to reimburse carriers issuing individual health benefits plans in this State which sustain net paid losses during the two-year calculation period, unless the member has received an exemption from the board pursuant to subsection d. of this section and has written a minimum number of non-group person life years as provided for in that subsection. The assessment of each member shall be in the proportion that the net earned premium of the member for the two-year calculation period preceding the assessment bears to the net earned premium of all members for the two-year calculation period preceding the assessment. Notwithstanding the provisions of this subsection to the contrary, a medical service corporation or a hospital service corporation shall not be liable for an assessment to reimburse carriers which sustain net paid losses.

(3)A member that is financially impaired may seek from the commissioner a deferment in whole or in part from any assessment issued by the board. The commissioner may defer, in whole or in part, the assessment of the member if, in the opinion of the commissioner, the payment of the assessment would endanger the ability of the member to fulfill its contractual obligations. If an assessment against a member is deferred in whole or in part, the amount by which the assessment is deferred may be assessed against the other members in a manner consistent with the basis for assessment set forth in this section. The member receiving the deferment shall remain liable to the program for the amount deferred.

b.The participation in the program as a member, the establishment of rates, forms or procedures, or any other joint or collective action required by this act shall not be the basis of any legal action, criminal or civil liability, or penalty against the program, a member of the board or a member of the program either jointly or separately except as otherwise provided in this act.

c.Payment of an assessment made under this section shall be a condition of issuing health benefits plans in the State for a carrier. Failure to pay the assessment shall be grounds for forfeiture of a carrier's authorization to issue health benefits plans of any kind in the State, as well as any other penalties permitted by law.

d. (1) Notwithstanding the provisions of this act to the contrary, a carrier may apply to the board, by a date established by the board, for an exemption from the assessment and reimbursement for losses provided for in this section. A carrier which applies for an exemption shall agree to cover a minimum number of non-group person life years on an open enrollment community rated basis, under a managed care or indemnity plan, as specified in this subsection, provided that any indemnity plan so issued conforms with sections 2 through 7, inclusive, of P.L.1992, c.161 (C.17B:27A-3 through 17B:27A-8). For the purposes of this subsection, non-group persons include individually enrolled persons, conversion policies issued pursuant to this act, Medicare cost and risk lives and Medicaid recipients; except that in determining whether the carrier meets the minimum number of non-group person life years required to be covered pursuant to this subsection, the number of Medicaid recipients and Medicare cost and risk lives shall not exceed 50% of the total. Pursuant to regulations adopted by the board, the carrier shall determine the number of non-group person life years it has covered by adding the number of non-group persons covered on the last day of each calendar quarter of the two-year calculation period, taking into account the limitations on counting Medicaid recipients and Medicare cost and risk lives, and dividing the total by eight.

(2)Notwithstanding the provisions of paragraph (1) of this subsection to the contrary, a health maintenance organization qualified pursuant to the "Health Maintenance Organization Act of 1973," Pub.L.93-222 (42 U.S.C. s.300e et seq.) and tax exempt pursuant to paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.501, may include up to one third Medicaid recipients and up to one third Medicare recipients in determining whether it meets its minimum number of non-group person life years.

(3)The minimum number of non-group person life years required to be covered, as determined by the board, shall equal the total number of non-group person life years of community rated, individually enrolled or insured persons, including Medicare cost and risk lives and enrolled Medicaid lives, of all carriers subject to this act for the two-year calculation period, multiplied by the proportion that that carrier's net earned premium bears to the net earned premium of all carriers for that two-year calculation period, including those carriers that are exempt from the assessment.

(4)On or before March 1 of the first year of each two-year calculation period, every carrier seeking an exemption pursuant to this subsection shall file with the board a statement of its net earned premium for the two-year calculation period. The board shall determine each carrier's minimum number of non-group person life years in accordance with this subsection.

(5)On or before March 1 of each year immediately following the close of a two-year calculation period, every carrier that was granted an exemption for the preceding two-year calculation period shall file with the board the number of non-group person life years, by category, covered for the two-year calculation period.

To the extent that the carrier has failed to cover the minimum number of non-group person life years established by the board, the carrier shall be assessed by the board on a pro rata basis for any differential between the minimum number established by the board and the actual number covered by the carrier.

(6)A carrier that applies for the exemption shall be deemed to be in compliance with the requirements of this subsection if it has covered 100% of the minimum number of non-group person life years required.

(7)Any carrier that writes both managed care and indemnity business that is granted an exemption pursuant to this subsection may satisfy its obligation to cover a minimum number of non-group person life years by issuing either managed care or indemnity business, or both.

e.(Deleted by amendment, P.L.1997, c.146).

f.The loss assessment for the 2007-2008 two-year calculation period shall be the last loss assessment authorized under this section, and no further loss assessments shall be calculated or collected; provided, however, that nothing in this subsection shall relieve a carrier of its obligations for loss assessments authorized under this section prior to the effective date of this section of P.L.2008, c.38.

L.1992, c.161, s.11; amended 1997, c.146, s.6; 2008, c.38, s.18.



Section 17B:27A-12.1 - Exemption From Liability, Certain, For Hmo Formed By Umdnj.

17B:27A-12.1 Exemption from liability, certain, for HMO formed by UMDNJ.
2.Notwithstanding the provisions of any statute to the contrary, a health maintenance organization established by the University of Medicine and Dentistry of New Jersey pursuant to the provisions of P.L.1992, c.84 shall be exempt from liability for the assessment provided for in section 11 of P.L.1992, c.161 (C.17B:27A-12) for the 1999-2000 two-year calculation period.

L.2001,c.349,s.2.



Section 17B:27A-13 - Statement Of Net Paid Losses

17B:27A-13. Statement of net paid losses
12. a. No later than March 1, 1993, any carrier issuing individual health benefits plans in the State shall file with the board a statement of any net paid losses for the calendar year ending December 31, 1992, as calculated pursuant to subsection a. of section 11 of this act, along with any supporting information required by the board.

b. The losses filed pursuant to subsection a. of this section shall be reimbursed in an amount up to $10,000,000 or 50% of the paid losses, whichever amount is less, to the carrier filing the losses. The assessment shall be made as a separate assessment from those required pursuant to section 11 of this act, but shall be assessed in the same manner and at the same time as the first assessment made after the effective date of this act as provided for in section 11 of this act, except that the carrier filing for the reimbursement shall not be subject to an assessment pursuant to this section.

L.1992,c.161,s.12.



Section 17B:27A-14 - Determination Of Disproportionate Share Of Substandard Risks

17B:27A-14. Determination of disproportionate share of substandard risks
13. The board shall determine whether any carrier has a disproportionate share of substandard risks insured or enrolled under its individual health benefits plans and shall make recommendations to the Governor and the Legislature for remedial action to minimize the losses sustained by the carrier as a result of insuring these risks.

L.1992,c.161,s.13.



Section 17B:27A-15 - Sale Of Health Benefits Plan

17B:27A-15. Sale of health benefits plan
14. A health benefits plan issued pursuant to section 3 of this act may be sold through an insurance producer licensed pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.).

L.1992,c.161,s.14.



Section 17B:27A-16 - Submission Of Rate Filings By Health Maintenance Organization Not Required

17B:27A-16. Submission of rate filings by health maintenance organization not required
15. Notwithstanding the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.) to the contrary, a health maintenance organization shall not be required to submit any rate filings with the commissioner for an individual health benefits plan that is subject to the provisions of this act, but shall be subject to the minimum loss ratio provisions of section 8 of this act.

L.1992,c.161,s.15.



Section 17B:27A-16.1 - Board Actions Subject To Provisions Of Section; "Action" Defined; Procedure

17B:27A-16.1. Board actions subject to provisions of section; "action" defined; procedure
8. Effective January 1, 1994, all actions adopted by the board shall be subject to the provisions of this section, notwithstanding the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary.

a. For the purposes of this section, "action" includes, but is not limited to:



(1) the establishment and modification of health benefits plans;



(2) procedures and standards for the: (a) assessment of members and the apportionment thereof; (b) filing of policy forms; (c) making of rate filings; (d) evaluation of material submitted by carriers with respect to loss ratios; and (e) establishment of refunds to policy or contract holders; and

(3) the promulgation or modification of policy forms.



"Action" shall not include the hearing and resolution of contested cases, personnel matters and applications for withdrawal or exemptions.

b. Prior to the adoption of an action of the board, the board shall publish notice of its intended action in three newspapers of general circulation in this State, and may publish the notice of intended action in any trade or professional publication which it deems necessary. The notice of intended action shall include procedures for obtaining a detailed description of the intended action and the time, place and manner by which interested persons may present their views. The board shall provide the notice of intended action and a detailed description of the intended action by mail, or otherwise, to affected trade and professional associations, carriers subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et al.) and such other interested persons or organizations which may request notification. The board shall forward the notice of intended action and the detailed description of the intended action concurrently to the Office of Administrative Law for publication in the New Jersey Register.

The board shall not charge any fee for placement upon the mailing list of associations, carriers or other persons to be notified, but the board may charge a fee to an association, carrier or other person requesting a copy of the text of the intended action, which fee shall not be in excess of the actual cost of reproducing and mailing the copy.

A copy of the text of the intended action shall be available in the Department of Insurance in accordance with the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

c. The board shall hold a public hearing on the establishment and modification of health benefits plans, and the board may hold a public hearing on any other intended action. Notice of a hearing shall be given in the notice of intended action provided for in subsection b. of this section.

d. Whether or not a public hearing is held, the board shall afford all interested persons an opportunity to comment in writing on the intended action. Written comments shall be submitted to the board within the time established by the board in the notice of intended action, which time shall not be less than 20 calendar days from the date of notice.

The board shall give due consideration to all comments received. Within a reasonable period of time following submission of the comments pursuant to this subsection, the board shall prepare for public distribution a report listing all parties who provided written submissions concerning the intended action, summarizing the content of the submissions and providing the board's response to the data, views and arguments contained in the submissions. A copy of the report shall be filed with the Office of Administrative Law for publication in the New Jersey Register.

e. The board may adopt the intended action immediately following the expiration of the public comment period provided in subsection d. of this section, or the hearing provided for in subsection c. of this section, whichever date is later. The final action adopted by the board shall be submitted for publication in the New Jersey Register to the Office of Administrative Law, and shall be effective on the date of the submission or such later date as the board may establish.

f. Actions filed with the Office of Administrative Law pursuant to this section shall be filed subject to the provisions of subsections (a), (c), (d) and (e) of section 5 of P.L.1968, c.410 (C.52:14B-5).

g. Nothing in this section shall be construed to prohibit the board from adopting any action pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

h. Nothing in this section shall be construed to prohibit the commissioner from adopting any rule or regulation pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or from taking any other action required or authorized by P.L.1992, c.161 (C.17B:27A-2 et al.).

L.1993,c.164,s.8.



Section 17B:27A-16.2 - Adoption Of Temporary Plan Of Operation

17B:27A-16.2. Adoption of temporary plan of operation
9. a. The commissioner shall, under the procedures provided pursuant to section 7 of P.L.1993, c.164, adopt a temporary plan of operation prepared pursuant to section 9 of P.L.1992, c.161 (C.17B:27A-10), pending submission or approval of a plan of operation prepared by the board pursuant to that section 9.

b. Subsequent amendments to the plan of operation shall be reviewed and approved by the commissioner pursuant to the procedures provided in sections 7 and 8 of P.L.1993, c.164 (C.17B:27A-16.1), as applicable.

L.1993,c.164,s.9.



Section 17B:27A-16.3 - Purchase Of Other Insurance Coverage Not Required

17B:27A-16.3. Purchase of other insurance coverage not required
10. A carrier shall not require an eligible person to purchase any other insurance coverage, including, but not limited to, life insurance, accident insurance or disability insurance, as a condition of or in conjunction with the purchase of a health benefits plan pursuant to P.L.1992, c.161 (C.17B:27A-2 et al.).

L.1993,c.164,s.10.



Section 17B:27A-16.4 - Adoption Of Standard Claim Form

17B:27A-16.4. Adoption of standard claim form
11. The board, in conjunction with the board of the New Jersey Small Employer Health Benefits Program established pursuant to section 12 of P.L.1992, c.162 (C.17B:27A-28), shall adopt one standard claim form.

In order to provide a standard system of payment for medical services, all claim forms for a claimant's use under an individual health benefits plan issued or delivered in this State shall conform to the form adopted by the board.

L.1993,c.164,s.11.



Section 17B:27A-16.5 - Hospital, Medical Insurance Policy Renewals; Filing Of Rates.

17B:27A-16.5 Hospital, medical insurance policy renewals; filing of rates.

5.A domestic mutual insurer which has converted from a health service corporation pursuant to the provisions of sections 2 through 4 of P.L.1995, c.196 (C.17:48E-46 through C.17:48E-48) shall not renew individual hospital or medical insurance policies or health service contracts originally issued prior to November 30, 1992, until it has made an informational filing with the commissioner. The rates shall be formulated so that the anticipated minimum loss ratio for such policy or contract form shall not be less than 80% of the premium. Such domestic mutual insurer shall submit with its rate filing supporting data and a certification that the insurer is in compliance with the anticipated loss ratio requirement. The content and form of the supporting data and certification required pursuant to subsection e. of section 8 of P.L.1992, c.161 (C.17B:27A-9) shall satisfy the requirements of this section. Any other insurer may irrevocably elect to become subject to the provisions of this section by written notice to the commissioner in a format specified by the commissioner.

L.1995, c.196, s.5; amended 2008, c.38, s.19.



Section 17B:27A-17 - Definitions Relative To Small Employer Health Benefits Plans.

17B:27A-17 Definitions relative to small employer health benefits plans.

1.As used in this act:

"Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the commissioner that a small employer carrier is in compliance with the provisions of section 9 of P.L.1992, c.162 (C.17B:27A-25), based upon examination, including a review of the appropriate records and actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefits plans.

"Anticipated loss ratio" means the ratio of the present value of the expected benefits, not including dividends, to the present value of the expected premiums, not reduced by dividends, over the entire period for which rates are computed to provide coverage. For purposes of this ratio, the present values must incorporate realistic rates of interest which are determined before federal taxes but after investment expenses.

"Board" means the board of directors of the program.

"Carrier" means any entity subject to the insurance laws and regulations of this State, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including an insurance company authorized to issue health insurance, a health maintenance organization, a hospital service corporation, medical service corporation and health service corporation, or any other entity providing a plan of health insurance, health benefits or health services. The term "carrier" shall not include a joint insurance fund established pursuant to State law. For purposes of this act, carriers that are affiliated companies shall be treated as one carrier, except that any insurance company, health service corporation, hospital service corporation, or medical service corporation that is an affiliate of a health maintenance organization located in New Jersey or any health maintenance organization located in New Jersey that is affiliated with an insurance company, health service corporation, hospital service corporation, or medical service corporation shall treat the health maintenance organization as a separate carrier.

"Church plan" has the same meaning given that term under Title I, section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C.s.1002(33)).

"Commissioner" means the Commissioner of Banking and Insurance.

"Community rating" or "community rated" means a rating methodology in which the premium charged by a carrier for all persons covered by a policy or contract form is the same based upon the experience of the entire pool of risks covered by that policy or contract form without regard to age, gender, health status, residence or occupation.

"Creditable coverage" means, with respect to an individual, coverage of the individual under any of the following: a group health plan; a group or individual health benefits plan; Part A or part B of Title XVIII of the federal Social Security Act (42 U.S.C. s.1395 et seq.); Title XIX of the federal Social Security Act (42 U.S.C. s.1396 et seq.), other than coverage consisting solely of benefits under section 1928 of Title XIX of the federal Social Security Act (42 U.S.C.s.1396s); chapter 55 of Title 10, United States Code (10 U.S.C. s.1071 et seq.); a medical care program of the Indian Health Service or of a tribal organization; a state health benefits risk pool; a health plan offered under chapter 89 of Title 5, United States Code (5 U.S.C. s.8901 et seq.); a public health plan as defined by federal regulation; a health benefits plan under section 5(e) of the "Peace Corps Act" (22 U.S.C. s.2504(e)); or coverage under any other type of plan as set forth by the commissioner by regulation.

Creditable coverage shall not include coverage consisting solely of the following: coverage only for accident or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit only insurance; coverage for on-site medical clinics; coverage, as specified in federal regulation, under which benefits for medical care are secondary or incidental to the insurance benefits; and other coverage expressly excluded from the definition of health benefits plan.

"Department" means the Department of Banking and Insurance.

"Dependent" means the spouse, domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), civil union partner as defined in section 2 of P.L.2006, c.103 (C.37:1-29), or child of an eligible employee, subject to applicable terms of the health benefits plan covering the employee.

"Eligible employee" means a full-time employee who works a normal work week of 25 or more hours. The term includes a sole proprietor, a partner of a partnership, or an independent contractor, if the sole proprietor, partner, or independent contractor is included as an employee under a health benefits plan of a small employer, but does not include employees who work less than 25 hours a week, work on a temporary or substitute basis or are participating in an employee welfare arrangement established pursuant to a collective bargaining agreement.

"Enrollment date" means, with respect to a person covered under a health benefits plan, the date of enrollment of the person in the health benefits plan or, if earlier, the first day of the waiting period for such enrollment.

"Financially impaired" means a carrier which, after the effective date of this act, is not insolvent, but is deemed by the commissioner to be potentially unable to fulfill its contractual obligations or a carrier which is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

"Governmental plan" has the meaning given that term under Title I, section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C.s.1002(32)) and any governmental plan established or maintained for its employees by the Government of the United States or by any agency or instrumentality of that government.

"Group health plan" means an employee welfare benefit plan, as defined in Title I of section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C. s.1002(1)), to the extent that the plan provides medical care and including items and services paid for as medical care to employees or their dependents directly or through insurance, reimbursement or otherwise.

"Health benefits plan" means any hospital and medical expense insurance policy or certificate; health, hospital, or medical service corporation contract or certificate; or health maintenance organization subscriber contract or certificate delivered or issued for delivery in this State by any carrier to a small employer group pursuant to section 3 of P.L.1992, c.162 (C.17B:27A-19). For purposes of this act, "health benefits plan" shall not include one or more, or any combination of, the following: coverage only for accident or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; and other similar insurance coverage, as specified in federal regulations, under which benefits for medical care are secondary or incidental to other insurance benefits. Health benefits plan shall not include the following benefits if they are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the plan: limited scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; and such other similar, limited benefits as are specified in federal regulations. Health benefits plan shall not include hospital confinement indemnity coverage if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health benefits plan maintained by the same plan sponsor, and those benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor. Health benefits plan shall not include the following if it is offered as a separate policy, certificate or contract of insurance: Medicare supplemental health insurance as defined under section 1882(g)(1) of the federal Social Security Act (42 U.S.C.s.1395ss(g)(1)); and coverage supplemental to the coverage provided under chapter 55 of Title 10, United States Code (10 U.S.C. s.1071 et seq.); and similar supplemental coverage provided to coverage under a group health plan.

"Health status-related factor" means any of the following factors: health status; medical condition, including both physical and mental illness; claims experience; receipt of health care; medical history; genetic information; evidence of insurability, including conditions arising out of acts of domestic violence; and disability.

"Late enrollee" means an eligible employee or dependent who requests enrollment in a health benefits plan of a small employer following the initial minimum 30-day enrollment period provided under the terms of the health benefits plan. An eligible employee or dependent shall not be considered a late enrollee if the individual: a. was covered under another employer's health benefits plan at the time he was eligible to enroll and stated at the time of the initial enrollment that coverage under that other employer's health benefits plan was the reason for declining enrollment, but only if the plan sponsor or carrier required such a statement at that time and provided the employee with notice of that requirement and the consequences of that requirement at that time; b. has lost coverage under that other employer's health benefits plan as a result of termination of employment or eligibility, reduction in the number of hours of employment, involuntary termination, the termination of the other plan's coverage, death of a spouse, or divorce or legal separation; and c. requests enrollment within 90 days after termination of coverage provided under another employer's health benefits plan. An eligible employee or dependent also shall not be considered a late enrollee if the individual is employed by an employer which offers multiple health benefits plans and the individual elects a different plan during an open enrollment period; the individual had coverage under a COBRA continuation provision and the coverage under that provision was exhausted and the employee requests enrollment not later than 30 days after the date of exhaustion of COBRA coverage; or if a court of competent jurisdiction has ordered coverage to be provided for a spouse or minor child under a covered employee's health benefits plan and request for enrollment is made within 30 days after issuance of that court order.

"Medical care" means amounts paid: (1) for the diagnosis, care, mitigation, treatment, or prevention of disease, or for the purpose of affecting any structure or function of the body; and (2) transportation primarily for and essential to medical care referred to in (1) above.

"Member" means all carriers issuing health benefits plans in this State on or after the effective date of this act.

"Multiple employer arrangement" means an arrangement established or maintained to provide health benefits to employees and their dependents of two or more employers, under an insured plan purchased from a carrier in which the carrier assumes all or a substantial portion of the risk, as determined by the commissioner, and shall include, but is not limited to, a multiple employer welfare arrangement, or MEWA, multiple employer trust or other form of benefit trust.

"Plan of operation" means the plan of operation of the program including articles, bylaws and operating rules approved pursuant to section 14 of P.L.1992, c.162 (C.17B:27A-30).

"Plan sponsor" has the meaning given that term under Title I of section 3 of Pub.L.93-406, the "Employee Retirement Income Security Act of 1974" (29 U.S.C.s.1002(16)(B)).

"Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for that coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that date. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to that information.

"Program" means the New Jersey Small Employer Health Benefits Program established pursuant to section 12 of P.L.1992, c.162 (C.17B:27A-28).

"Small employer" means, in connection with a group health plan with respect to a calendar year and a plan year, any person, firm, corporation, partnership, or political subdivision that is actively engaged in business that employed an average of at least two but not more than 50 eligible employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year, and the majority of the employees are employed in New Jersey. All persons treated as a single employer under subsection (b), (c), (m) or (o) of section 414 of the Internal Revenue Code of 1986 (26 U.S.C.s.414) shall be treated as one employer. Subsequent to the issuance of a health benefits plan to a small employer and for the purpose of determining continued eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided, provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) that apply to a small employer shall continue to apply at least until the plan anniversary following the date the small employer no longer meets the requirements of this definition. In the case of an employer that was not in existence during the preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected that the employer will employ on business days in the current calendar year. Any reference in P.L.1992, c.162 (C.17B:27A-17 et seq.) to an employer shall include a reference to any predecessor of such employer.

"Small employer carrier" means any carrier that offers health benefits plans covering eligible employees of one or more small employers.

"Small employer health benefits plan" means a health benefits plan for small employers approved by the commissioner pursuant to section 17 of P.L.1992, c.162 (C.17B:27A-33).

"Stop loss" or "excess risk insurance" means an insurance policy designed to reimburse a self-funded arrangement of one or more small employers for catastrophic, excess or unexpected expenses, wherein neither the employees nor other individuals are third party beneficiaries under the insurance policy. In order to be considered stop loss or excess risk insurance for the purposes of P.L.1992, c.162 (C.17B:27A-17 et seq.), the policy shall establish a per person attachment point or retention or aggregate attachment point or retention, or both, which meet the following requirements:

a.If the policy establishes a per person attachment point or retention, that specific attachment point or retention shall not be less than $20,000 per covered person per plan year; and

b.If the policy establishes an aggregate attachment point or retention, that aggregate attachment point or retention shall not be less than 125% of expected claims per plan year.

"Supplemental limited benefit insurance" means insurance that is provided in addition to a health benefits plan on an indemnity non-expense incurred basis.

L.1992, c.162, s.1; amended 1993, c.162, s.1; 1994, c.11, s.1; 1995, c.298, s.1; 1995, c.340, s.1; 1997, c.146, s.7; 2008, c.38, s.20; 2009, c.293, s.2.



Section 17B:27A-18 - Providers Of Health Benefits, Services Subject To Provisions Of Act

17B:27A-18. Providers of health benefits, services subject to provisions of act

2. Every health insurer, health service corporation, medical service corporation, hospital service corporation, and health maintenance organization licensed or authorized to provide health benefits or services in this State which offers health insurance policies or coverages to small employers shall be subject to the provisions of this act. Carriers shall offer coverage to all eligible employees of small employers and their dependents and shall not exclude any employee or eligible dependent on the basis of a health status-related factor.

L.1992,c.162,s.2; amended 1997, c.146, s.8.



Section 17B:27A-18.1 - Provision Of Benefits To Subscriber's Child Under Small Employer Policy, Contract

17B:27A-18.1. Provision of benefits to subscriber's child under small employer policy, contract
9. a. A policy or contract which provides hospital or medical expense benefits under which dependent coverage is available shall not deny coverage for a covered employee's child on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the covered employee's federal tax return; or

(3) The child does not reside with the covered employee or in the carrier's service area, provided that, in the case of a managed care plan, the child complies with the terms and conditions of the policy or contract with respect to the use of specified providers.

b. If a child has coverage through a policy or contract of a noncustodial parent, the carrier shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the covered employee is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the carrier shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child under the policy or contract if the parent who is the covered employee fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the covered employee provides the carrier with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.9.



Section 17B:27A-18.2 - Requirements Applicable To State Medicaid

17B:27A-18.2. Requirements applicable to State Medicaid
10. A carrier shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other covered employee.

L.1995,c.288,s.10.



Section 17B:27A-19 - Health Benefits Plans Offered To Small Employers; Exceptions.

17B:27A-19 Health benefits plans offered to small employers; exceptions.

3. a. Except as provided in subsection f. of this section, every small employer carrier shall, as a condition of transacting business in this State, offer to every small employer at least three of the health benefit plans established by the board, as provided in this section, and also offer and make a good faith effort to market individual health benefits plans as provided in section 3 of P.L.1992, c.161 (C.17B:27A-4). The board shall establish a standard policy form for each of the plans, which except as otherwise provided in subsection j. of this section, shall be the only plans offered to small groups on or after January 1, 1994. One policy form shall contain the benefits provided for in sections 55, 57, and 59 of P.L.1991, c.187 (C.17:48E-22.2, 17B:26B-2 and 26:2J-4.3). In the case of indemnity carriers, one policy form shall be established which contains benefits and cost sharing levels which are equivalent to the health benefits plans of health maintenance organizations pursuant to the "Health Maintenance Organization Act of 1973," Pub.L.93-222 (42 U.S.C. s.300e et seq.). The remaining policy forms shall contain basic hospital and medical-surgical benefits, including, but not limited to:

(1)Basic inpatient and outpatient hospital care;

(2)Basic and extended medical-surgical benefits;

(3)Diagnostic tests, including X-rays;

(4)Maternity benefits, including prenatal and postnatal care; and

(5)Preventive medicine, including periodic physical examinations and inoculations.

At least three of the forms shall provide for major medical benefits in varying lifetime aggregates, one of which shall provide at least $1,000,000 in lifetime aggregate benefits. The policy forms provided pursuant to this section shall contain benefits representing progressively greater actuarial values.

Notwithstanding the provisions of this subsection to the contrary, the board also may establish additional policy forms by which a small employer carrier, other than a health maintenance organization, may provide indemnity benefits for health maintenance organization enrollees by direct contract with the enrollees' small employer through a dual arrangement with the health maintenance organization. The dual arrangement shall be filed with the commissioner for approval. The additional policy forms shall be consistent with the general requirements of P.L.1992, c.162 (C.17B:27A-17 et seq.).

b.Initially, a carrier shall offer a plan within 90 days of the approval of such plan by the commissioner. Thereafter, the plans shall be available to all small employers on a continuing basis. Every small employer which elects to be covered under any health benefits plan who pays the premium therefor and who satisfies the participation requirements of the plan shall be issued a policy or contract by the carrier.

c.The carrier may establish a premium payment plan which provides installment payments and which may contain reasonable provisions to ensure payment security, provided that provisions to ensure payment security are uniformly applied.

d.In addition to the standard policies described in subsection a. of this section, the board may develop up to five rider packages. Any such package which a carrier chooses to offer shall be issued to a small employer who pays the premium therefor, and shall be subject to the rating methodology set forth in section 9 of P.L.1992, c.162 (C.17B:27A-25).

e.(Deleted by amendment, P.L.2008, c.38).

f.Notwithstanding the provisions of this section to the contrary, a health maintenance organization which is a qualified health maintenance organization pursuant to the "Health Maintenance Organization Act of 1973," Pub.L.93-222 (42 U.S.C. s.300e et seq.) shall be permitted to offer health benefits plans formulated by the board and approved by the commissioner which are in accordance with the provisions of that law in lieu of the plans required pursuant to this section.

Notwithstanding the provisions of this section to the contrary, a health maintenance organization which is approved pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) shall be permitted to offer health benefits plans formulated by the board and approved by the commissioner which are in accordance with the provisions of that law in lieu of the plans required pursuant to this section, except that the plans shall provide the same level of benefits as required for a federally qualified health maintenance organization, including any requirements concerning copayments by enrollees.

g.A carrier shall not be required to own or control a health maintenance organization or otherwise affiliate with a health maintenance organization in order to comply with the provisions of this section, but the carrier shall be required to offer at least three of the health benefits plans which are formulated by the board and approved by the commissioner, including one plan which contains benefits and cost sharing levels that are equivalent to those required for health maintenance organizations.

h.Notwithstanding the provisions of subsection a. of this section to the contrary, the board may modify the benefits provided for in sections 55, 57 and 59 of P.L.1991, c.187 (C.17:48E-22.2, 17B:26B-2 and 26:2J-4.3).

i.(1) In addition to the rider packages provided for in subsection d. of this section, every carrier may offer, in connection with the health benefits plans required to be offered by this section, any number of riders which may revise the coverage offered by the plans in any way, provided, however, that any form of such rider or amendment thereof which decreases benefits or decreases the actuarial value of a plan shall be filed for informational purposes with the board and for approval by the commissioner before such rider may be sold. Any rider or amendment thereof which adds benefits or increases the actuarial value of a plan shall be filed with the board for informational purposes before such rider may be sold. The added premium or reduction in premium for each rider, as applicable, shall be listed separately from the premium for the standard plan.

The commissioner shall disapprove any rider filed pursuant to this subsection that is unjust, unfair, inequitable, unreasonably discriminatory, misleading, contrary to law or the public policy of this State. The commissioner shall not approve any rider which reduces benefits below those required by sections 55, 57 and 59 of P.L.1991, c.187 (C.17:48E-22.2, 17B:26B-2 and 26:2J-4.3) and required to be sold pursuant to this section. The commissioner's determination shall be in writing and shall be appealable.

(2)The benefit riders provided for in paragraph (1) of this subsection shall be subject to the provisions of section 2, subsection b. of section 3, and sections 6, 7, 8, 9 and 11 of P.L.1992, c.162 (C.17B:27A-18, 17B:27A-19, 17B:27A-22, 17B:27A-23, 17B:27A-24, 17B:27A-25, and 17B:27A-27).

j. (1) Notwithstanding the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) to the contrary, a health benefits plan issued by or through a carrier, association, or multiple employer arrangement prior to January 1, 1994 or, if the requirements of subparagraph (c) of paragraph (6) of this subsection are met, issued by or through an out-of-State trust prior to January 1, 1994, at the option of a small employer policy or contract holder, may be renewed or continued after February 28, 1994, or in the case of such a health benefits plan whose anniversary date occurred between March 1, 1994 and the effective date of P.L.1994, c.11 (C.17B:27A-19.1 et al.), may be reinstated within 60 days of that anniversary date and renewed or continued if, beginning on the first 12-month anniversary date occurring on or after the sixtieth day after the board adopts regulations concerning the implementation of the rating factors permitted by section 9 of P.L.1992, c.162 (C.17B:27A-25) and, regardless of the situs of delivery of the health benefits plan, the health benefits plan renewed, continued or reinstated pursuant to this subsection complies with the provisions of section 2, subsection b. of section 3, and sections 6, 7, 8, 9 and 11 of P.L.1992, c.162 (C.17B:27A-18, 17B:27A-19, 17B:27A-22, 17B:27A-23, 17B:27A-24, 17B:27A-25 and 17B:27A-27) and section 7 of P.L.1995, c.340 (C.17B:27A-19.3).

Nothing in this subsection shall be construed to require an association, multiple employer arrangement or out-of-State trust to provide health benefits coverage to small employers that are not contemplated by the organizational documents, bylaws, or other regulations governing the purpose and operation of the association, multiple employer arrangement or out-of-State trust. Notwithstanding the foregoing provision to the contrary, an association, multiple employer arrangement or out-of-State trust that offers health benefits coverage to its members' employees and dependents:

(a)shall offer coverage to all eligible employees and their dependents within the membership of the association, multiple employer arrangement or out-of-State trust;

(b)shall not use actual or expected health status in determining its membership; and

(c)shall make available to its small employer members at least one of the standard benefits plans, as determined by the commissioner, in addition to any health benefits plan permitted to be renewed or continued pursuant to this subsection.

(2)Notwithstanding the provisions of this subsection to the contrary, a carrier or out-of-State trust which writes the health benefits plans required pursuant to subsection a. of this section shall be required to offer those plans to any small employer, association or multiple employer arrangement.

(3)(a) A carrier, association, multiple employer arrangement, or out-of-State trust may withdraw a health benefits plan marketed to small employers that was in effect on December 31, 1993 with the approval of the commissioner. The commissioner shall approve a request to withdraw a plan, consistent with regulations adopted by the commissioner, only on the grounds that retention of the plan would cause an unreasonable financial burden to the issuing carrier, taking into account the rating provisions of section 9 of P.L.1992, c.162 (C.17B:27A-25) and section 7 of P.L.1995, c.340 (C.17B:27A-19.3).

(b)A carrier which has renewed, continued or reinstated a health benefits plan pursuant to this subsection that has not been newly issued to a new small employer group since January 1, 1994, may, upon approval of the commissioner, continue to establish its rates for that plan based on the loss experience of that plan if the carrier does not issue that health benefits plan to any new small employer groups.

(4)(Deleted by amendment, P.L.1995, c.340).

(5)A health benefits plan that otherwise conforms to the requirements of this subsection shall be deemed to be in compliance with this subsection, notwithstanding any change in the plan's deductible or copayment.

(6)(a) Except as otherwise provided in subparagraphs (b) and (c) of this paragraph, a health benefits plan renewed, continued or reinstated pursuant to this subsection shall be filed with the commissioner for informational purposes within 30 days after its renewal date. No later than 60 days after the board adopts regulations concerning the implementation of the rating factors permitted by section 9 of P.L.1992, c.162 (C.17B:27A-25) the filing shall be amended to show any modifications in the plan that are necessary to comply with the provisions of this subsection. The commissioner shall monitor compliance of any such plan with the requirements of this subsection, except that the board shall enforce the loss ratio requirements.

(b)A health benefits plan filed with the commissioner pursuant to subparagraph (a) of this paragraph may be amended as to its benefit structure if the amendment does not reduce the actuarial value and benefits coverage of the health benefits plan below that of the lowest standard health benefits plan established by the board pursuant to subsection a. of this section. The amendment shall be filed with the commissioner for approval pursuant to the terms of sections 4, 8, 12 and 25 of P.L.1995, c.73 (C.17:48-8.2, 17:48A-9.2, 17:48E-13.2 and 26:2J-43), N.J.S.17B:26-1 and N.J.S.17B:27-49, as applicable, and shall comply with the provisions of sections 2 and 9 of P.L.1992, c.162 (C.17B:27A-18 and 17B:27A-25) and section 7 of P.L.1995, c.340 (C.17B:27A-19.3).

(c)A health benefits plan issued by a carrier through an out-of-State trust shall be permitted to be renewed or continued pursuant to paragraph (1) of this subsection upon approval by the commissioner and only if the benefits offered under the plan are at least equal to the actuarial value and benefits coverage of the lowest standard health benefits plan established by the board pursuant to subsection a. of this section. For the purposes of meeting the requirements of this subparagraph, carriers shall be required to file with the commissioner the health benefits plans issued through an out-of-State trust no later than 180 days after the date of enactment of P.L.1995, c.340. A health benefits plan issued by a carrier through an out-of-State trust that is not filed with the commissioner pursuant to this subparagraph, shall not be permitted to be continued or renewed after the 180-day period.

(7)Notwithstanding the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) to the contrary, an association, multiple employer arrangement or out-of-State trust may offer a health benefits plan authorized to be renewed, continued or reinstated pursuant to this subsection to small employer groups that are otherwise eligible pursuant to paragraph (1) of subsection j. of this section during the period for which such health benefits plan is otherwise authorized to be renewed, continued or reinstated.

(8)Notwithstanding the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) to the contrary, a carrier, association, multiple employer arrangement or out-of-State trust may offer coverage under a health benefits plan authorized to be renewed, continued or reinstated pursuant to this subsection to new employees of small employer groups covered by the health benefits plan in accordance with the provisions of paragraph (1) of this subsection.

(9)Notwithstanding the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) or P.L.1992, c.161 (C.17B:27A-2 et al.) to the contrary, any individual, who is eligible for small employer coverage under a policy issued, renewed, continued or reinstated pursuant to this subsection, but who would be subject to a preexisting condition exclusion under the small employer health benefits plan, or who is a member of a small employer group who has been denied coverage under the small employer group health benefits plan for health reasons, may elect to purchase or continue coverage under an individual health benefits plan until such time as the group health benefits plan covering the small employer group of which the individual is a member complies with the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.).

(10) In a case in which an association made available a health benefits plan on or before March 1, 1994 and subsequently changed the issuing carrier between March 1, 1994 and the effective date of P.L.1995, c.340, the new issuing carrier shall be deemed to have been eligible to continue and renew the plan pursuant to paragraph (1) of this subsection.

(11) In a case in which an association, multiple employer arrangement or out-of-State trust made available a health benefits plan on or before March 1, 1994 and subsequently changes the issuing carrier for that plan after the effective date of P.L.1995, c.340, the new issuing carrier shall file the health benefits plan with the commissioner for approval in order to be deemed eligible to continue and renew that plan pursuant to paragraph (1) of this subsection.

(12) In a case in which a small employer purchased a health benefits plan directly from a carrier on or before March 1, 1994 and subsequently changes the issuing carrier for that plan after the effective date of P.L.1995, c.340, the new issuing carrier shall file the health benefits plan with the commissioner for approval in order to be deemed eligible to continue and renew that plan pursuant to paragraph (1) of this subsection.

Notwithstanding the provisions of subparagraph (b) of paragraph (6) of this subsection to the contrary, a small employer who changes its health benefits plan's issuing carrier pursuant to the provisions of this paragraph, shall not, upon changing carriers, modify the benefit structure of that health benefits plan within six months of the date the issuing carrier was changed.

k.Effective immediately for a health benefits plan issued on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.) and effective on the first 12-month anniversary date of a health benefits plan in effect on the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), the health benefits plans required pursuant to this section, including any plans offered by a State approved or federally qualified health maintenance organization, shall contain benefits for expenses incurred in the following:

(1)Screening by blood lead measurement for lead poisoning for children, including confirmatory blood lead testing as specified by the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1); and medical evaluation and any necessary medical follow-up and treatment for lead poisoned children.

(2)All childhood immunizations as recommended by the Advisory Committee on Immunization Practices of the United States Public Health Service and the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1). A carrier shall notify its insureds, in writing, of any change in the health care services provided with respect to childhood immunizations and any related changes in premium. Such notification shall be in a form and manner to be determined by the Commissioner of Banking and Insurance.

(3)Screening for newborn hearing loss by appropriate electrophysiologic screening measures and periodic monitoring of infants for delayed onset hearing loss, pursuant to P.L.2001, c.373 (C.26:2-103.1 et al.). Payment for this screening service shall be separate and distinct from payment for routine new baby care in the form of a newborn hearing screening fee as negotiated with the provider and facility.

The benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the health benefits plan, except that a deductible shall not be applied for benefits provided pursuant to this subsection; however, with respect to a small employer health benefits plan that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), a deductible shall not be applied for any benefits that represent preventive care as permitted by that federal law, and shall not be applied as provided pursuant to section 16 of P.L.2005, c.248 (C.17B:27A-19.14). This subsection shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

l.The board shall consider including benefits for speech-language pathology and audiology services, as rendered by speech-language pathologists and audiologists within the scope of their practices, in at least one of the standard policies and in at least one of the five riders to be developed under this section.

m.Effective immediately for a health benefits plan issued on or after the effective date of P.L.2001, c.361 (C.17:48-6z et al.) and effective on the first 12-month anniversary date of a health benefits plan in effect on the effective date of P.L.2001, c.361 (C.17:48-6z et al.), the health benefits plans required pursuant to this section that provide benefits for expenses incurred in the purchase of prescription drugs shall provide benefits for expenses incurred in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The benefits shall be provided to the same extent as for any other prescribed items under the health benefits plan.

This subsection shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

n.Effective immediately for a health benefits plan issued on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.) and effective on the first 12-month anniversary date of a small employer health benefits plan in effect on the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), the health benefits plans required pursuant to this section that qualify as high deductible health plans for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), including any plans offered by a State approved or federally qualified health maintenance organization, shall contain benefits for expenses incurred in connection with any medically necessary benefits provided in-network that represent preventive care as permitted by that federal law.

The benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the health benefits plan, except that no deductible shall be applied for benefits provided pursuant to this subsection. This subsection shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

L.1992, c.162, s.3; amended 1993, c.162, s.2; 1994, c.11, s.2; 1995, c.316, s.6; 1995, c.340, s.2; 1997, c.419, s.6; 2001, c.361, s.8; 2001, c.373, s.15; 2005, c.248, s.15; 2008, c.38, s.21; 2012, c.17, s.58.



Section 17B:27A-19A - Small Employer Carrier, Offering Of High Deductible Plan.

17B:27A-19a Small employer carrier, offering of high deductible plan.

17. A small employer carrier, as a condition of transacting business in this State, may offer, on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), a health benefits plan pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), if that health benefits plan is offered to an eligible small employer that:

a.is a policy or contract holder prior to and on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.) under a small employer health benefits plan issued pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) which does not qualify as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223);

b.is not a policy or contract holder on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.) under a small employer health benefits plan issued pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) which does not qualify as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223) for a period of five years; or

c.was not a policy or contract holder under a small employer health benefits plan issued pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) prior to the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.).

L.2005,c.248,s.17.



Section 17B:27A-19.1 - Hospital Confinement, Other Supplemental Limited Benefit Insurance Plans; Requirements

17B:27A-19.1. Hospital confinement, other supplemental limited benefit insurance plans; requirements
10. a. A carrier shall not deliver or issue for delivery a hospital confinement or other supplemental limited benefit insurance plan unless the applicant for such coverage signs a statement on the application form that confirms that the applicant is already covered under a health benefits plan contract or policy. The application form shall be filed with the board on an informational basis.

b. A hospital confinement plan or other supplemental limited benefit insurance plan issued to a small employer or other group health benefits plan provider or to individual employees of a small employer or other group health benefits provider:

(1) shall be subject to the same rating requirements that apply to health benefits plans issued pursuant to paragraph (2) of subsection a. of section 9 of P.L.1992, c.162 (C.17B:27A-25), except that a hospital confinement plan and supplemental limited benefit insurance plan shall be subject to the commissioner's exclusive review and regulation with regard to loss ratios, medical underwriting and eligibility requirements, and form approval; and

(2) may include preexisting condition exclusions.



c. A health benefits plan shall not coordinate benefits against any hospital confinement or other supplemental limited benefit insurance plan.

L.1994,c.11,s.10.



Section 17B:27A-19.2 - Coverage For Birth And Natal Care; Small Employer Health Policy.

17B:27A-19.2 Coverage for birth and natal care; small employer health policy.
6. a. Every policy that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide benefits for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to all policies in which the insurer has reserved the right to change the premium.

b. Notwithstanding the provisions of subsection a. of this section, a policy that provides coverage for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every insurer shall provide notice to policyholders regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the policyholder; (2) the yearly informational packet sent to the policyholder; or (3) January 1, 1996.

L.1995,c.138,s.6.



Section 17B:27A-19.3 - Regulations Governing Rating Methodology, Calculation Of Loss Ratios

17B:27A-19.3.Regulations governing rating methodology, calculation of loss ratios
7.The commissioner, in consultation with the board, shall establish regulations governing the applicable rating methodology and manner in which loss ratios shall be calculated for health benefits plans permitted to be renewed or continued pursuant to the provisions of subsection j. of section 3 of P.L.1992, c.162 (C.17B:27A-19). In establishing these regulations, the commissioner may consider, but shall not be limited to, the impact of allowing these health benefits plans to continue to be rated separately from the standard health benefits plans established pursuant to subsection a. of section 3 of P.L.1992, c.162 (C.17B:27A-19) and on their own claims experience. If the commissioner determines that the continuation of separate rating pools adversely affects the small employer insurance market and serves to counter the public policy goals which led to the enactment of P.L.1992, c.162 (C.17B:27A-17 et seq.), the commissioner shall develop a methodology which creates a linkage between the standard health benefits plans established pursuant to subsection a. of section 3 of P.L.1992, c.162 (C.17B:27A-19) and the plans permitted to be continued or renewed pursuant to the provisions of subsection j. of section 3 of P.L.1992, c.162 (C.17B:27A-19) for the purpose of rating and loss ratio calculation.

Regulations established under the provisions of this section shall detail all additional obligations of carriers continuing or renewing health benefits plans pursuant to the provisions of subsection j. of section 3 of P.L.1992, c.162 (C.17B:27A-19) which are necessary to meet the general requirements of P.L.1992, c.162 (C.17B:27A-17 et seq.).

The regulations shall be adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) no later than 180 days following the effective date of this act. Until such time as the regulations are adopted, the health benefits plans shall continue to be rated and subject to the loss ratio calculations in accordance with applicable law in effect on the effective date of P.L.1995, c.340.

L.1995,c.340,s.7.



Section 17B:27A-19.4 - Coverage For Minimum Inpatient Care Following Mastectomy By Small Employer Health Benefits Plan

17B:27A-19.4. Coverage for minimum inpatient care following mastectomy by small employer health benefits plan

7. a. Every small employer health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) or approved for issuance or renewal in this State on or after the effective date of this act shall provide benefits for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The health benefits plan shall not require a health care provider to obtain authorization from the carrier for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate: or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the carrier under the health benefits plan.

The benefits shall be provided to the same extent as for any other sickness under the health benefits plan.

The provisions of this section shall apply to all health benefit plans in which the carrier has reserved the right to change the premium.

b. The New Jersey Small Employer Health Benefits Program Board shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997,c.149,s.7.



Section 17B:27A-19.5 - Applicability Of Health Care Quality Act

17B:27A-19.5 Applicability of Health Care Quality Act
23. Notwithstanding the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) to the contrary, no policy or contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy or contract meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.1997,c.192,s.23.



Section 17B:27A-19.6 - Coverage For Treatment Of Inherited Metabolic Diseases By Small Employer Health Benefits Plan.

17B:27A-19.6 Coverage for treatment of inherited metabolic diseases by small employer health benefits plan.

7.No small employer health benefits plan subject to the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State on or after the effective date of this act, unless the health benefits plan provides benefits to each person covered thereunder for expenses incurred in the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

The provisions of this section shall apply to all health benefits plans in which the carrier has reserved the right to change the premium.

L.1997,c.338,s.7.



Section 17B:27A-19.7 - Small Employer Health Benefits Plan To Provide Coverage For Biologically-based Mental Illness.

17B:27A-19.7 Small employer health benefits plan to provide coverage for biologically-based mental illness.

7. a. Every small employer health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) or approved for issuance or renewal in this State on or after the effective date of this act shall provide benefits for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the health benefits plan. " Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism. "Same terms and conditions" means that the plan cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

b.Nothing in this section shall be construed to change the manner in which the carrier determines:

(1)whether a mental health care service meets the medical necessity standard as established by the carrier; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the health benefits plan.

c.The provisions of this section shall apply to all health benefits plans in which the carrier has reserved the right to change the premium.

L.1999,c.106,s.7.



Section 17B:27A-19.8 - Coverage For Hemophilia Services By Small Employer Plan

17B:27A-19.8. Coverage for hemophilia services by small employer plan
5.Notwithstanding the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) to the contrary, no policy or contract shall be delivered, issued, executed or renewed on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the policy or contract meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.2000,c.121,s.5.



Section 17B:27A-19.9 - Small Employer Health Benefits Plan To Provide Coverage For Colorectal Cancer Screening.

17B:27A-19.9 Small employer health benefits plan to provide coverage for colorectal cancer screening.

7.Every small employer health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), or approved for issuance or renewal in this State on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

The provisions of this section shall apply to all health benefit plans in which the carrier has reserved the right to change the premium.

L.2001,c.295,s.7.



Section 17B:27A-19.10 - Policy, Contract Issued Under C.17b:27a-17 et Seq. Required To Cover Certain Out-of-network Services.

17B:27A-19.10 Policy, contract issued under C.17B:27A-17 et seq. required to cover certain out-of-network services.

5.Notwithstanding the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) to the contrary, no policy or contract shall be delivered, issued, executed or renewed on or after the effective date of this act unless the policy or contract meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.2001,c.367,s.5.



Section 17B:27A-19.11 - Carrier Offering Plans Pursuant To C.17b:27a-17 et Seq. May Offer Additional Plan With Certain Limited Benefits.

17B:27A-19.11 Carrier offering plans pursuant to C.17B:27A-17 et seq. may offer additional plan with certain limited benefits.

5.In addition to the standard health benefits plans offered by a carrier on the effective date of this act, a carrier that writes small employer health benefits plans pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) may also offer one or more of the plans through the carrier's network of providers, with no reimbursement for any out-of-network benefits other than emergency care, urgent care, and continuity of care. A carrier's network of providers shall be subject to review and approval or disapproval by the Commissioner of Banking and Insurance, in consultation with the Commissioner of Health, pursuant to regulations promulgated by the Department of Banking and Insurance, including review and approval or disapproval before plans with benefits provided through a carrier's network of providers pursuant to this section may be offered by the carrier. Policies or contracts written on this basis shall be rated in a separate rating pool for the purposes of establishing a premium, but for the purpose of determining a carrier's losses, these policies or contracts shall be aggregated with the losses on the carrier's other business written pursuant to the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.2001, c.368, s.5; amended 2008, c.38, s.22; 2012, c.17, s.59.



Section 17B:27A-19.12 - Small Employer Health Benefits Plan To Offer Coverage For Domestic Partner.

17B:27A-19.12 Small employer health benefits plan to offer coverage for domestic partner.

54.Every small employer health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), or approved for issuance or renewal in this State on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to a covered person for a covered person's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

The provisions of this section shall apply to all policies or contracts in which the carrier has reserved the right to change the premium.

L.2003,c.246,s.54.



Section 17B:27A-19.13 - Small Employer Health Benefits Plan, Mammogram Examination Benefits.

17B:27A-19.13 Small employer health benefits plan, mammogram examination benefits.

8. a. Every small employer health benefits plan that is delivered, issued, executed, or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) or approved for issuance or renewal in this State, on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the carrier of the medical necessity of the additional screening and diagnostic testing.

b.The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

c.The provisions of this section shall apply to all health benefit plans in which the carrier has reserved the right to change the premium.

L.2004, c.86, s.8; amended 2013, c.196, s.7.



Section 17B:27A-19.14 - High Deductible Health Plan, Small Employer, Deductible Inapplicable, Certain Circumstances.

17B:27A-19.14 High deductible health plan, small employer, deductible inapplicable, certain circumstances.

16. Notwithstanding the provisions of subsection k. of section 3 of P.L.1992, c.162 (C.17B:27A-19) regarding deductibles for a high deductible health plan, a health benefits plan offered pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), shall not apply a deductible for any benefits for which a deductible is not applicable pursuant to any law enacted after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.). This section shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

L.2005,c.248,s.16.



Section 17B:27A-19.15 - Small Employer Health Benefits Plan, Coverage For Prescription Female Contraceptives.

17B:27A-19.15 Small employer health benefits plan, coverage for prescription female contraceptives.

8.A small employer health benefits plan required pursuant to section 3 of P.L.1992, c.162 (C.17B:27A-19) that provides benefits for expenses incurred in the purchase of outpatient prescription drugs shall provide coverage for expenses incurred in the purchase of prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and a carrier shall grant, an exclusion under the health benefits plan for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective covered persons and covered persons. The provisions of this section shall not be construed as authorizing a carrier to exclude coverage for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of a covered person. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The benefits shall be provided to the same extent as for any other outpatient prescription drug under the health benefits plan.

This section shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

L.2005,c.251,s.8.



Section 17B:27A-19.16 - Coverage For Certain Dependents Until Age 31 By Small Employer Health Benefits Plan.

17B:27A-19.16 Coverage for certain dependents until age 31 by small employer health benefits plan.

5. a. As used in this section, "dependent" means a covered person's child by blood or by law who:

(1)is 30 years of age or younger;

(2)is unmarried;

(3)has no dependent of his own;

(4)is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education; and

(5) (a) is not actually provided coverage as a named subscriber, insured, enrollee, or covered person under any other group or individual health benefits plan, group health plan, church plan or health benefits plan, or entitled to benefits under Title XVIII of the Social Security Act, Pub.L.74-271 (42 U.S.C. s.1395 et seq.) at the time dependent coverage pursuant to this section begins or will begin; and

(b)there is evidence of prior, creditable coverage or receipt of benefits under a benefits plan or by law as set forth in subparagraph (a) of this paragraph.

b. (1) A small employer health benefits plan that provides coverage for a covered person's dependent under which coverage of the dependent terminates at a specific age on or before the dependent's 30th birthday, and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this section of P.L.2008, c.38, shall, upon application of the dependent as set forth in subsection c. of this section, provide coverage to the dependent after that specific age, until the dependent's 31st birthday.

(2)Nothing herein shall be construed to require:

(a)coverage for services provided to a dependent before the effective date of this section of P.L.2008, c.38; or

(b)that an employer pay all or part of the cost of coverage for a dependent as provided pursuant to this section.

c. (1) A dependent covered by a covered person's plan, which coverage under the plan terminates at a specific age on or before the dependent's 30th birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's 30th birthday:

(a)within 30 days prior to the termination of coverage at the specific age provided in the plan;

(b)within 30 days after meeting the requirements for dependent status as set forth in subsection a. of this section, when coverage for the dependent under the plan previously terminated; or

(c)during a 30-day period in each year following the year coverage terminates at the specific age as provided in the plan, which period shall begin on the anniversary date on which the dependent's coverage terminates at the specific age as provided in the plan, if the dependent meets the requirements for dependent status as set forth in subsection a. of this section during the 30-day period.

(2)(Deleted by amendment, P.L.2008, c.38)

d. (1) Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall consist of coverage which is identical to the coverage provided to that dependent prior to the termination of coverage at the specific age provided in the plan. If coverage is modified under the plan for any similarly situated dependents for coverage prior to the termination of coverage at the specific age provided in the plan, the coverage shall also be modified in the same manner for the dependent.

(2)Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

e. (1) The covered person's plan may require payment of a premium by the covered person or dependent, as appropriate, subject to the approval of the Commissioner of Banking and Insurance, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection c. of this section. The premium shall not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the plan prior to the termination of coverage at the specific age provided in the plan.

(2)The applicable portion of the premium previously paid for the dependent's coverage under the plan shall be determined pursuant to regulations promulgated by the Commissioner of Banking and Insurance, based upon the difference between the plan's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier deemed appropriate by the commissioner which provides a substantially similar result.

(3)Payments of the premium may, at the election of the payor, be made in monthly installments.

f.Coverage for a dependent provided pursuant to this section shall be provided until the earlier of the following:

(1)the date upon which the dependent is disqualified for dependent status as set forth in subsection a. of this section;

(2)the date upon which coverage ceases under the plan by reason of a failure to make a timely payment of any premium required under the plan by the covered person or dependent for coverage provided pursuant to this section. The payment of any premium shall be considered to be timely if made within 30 days after the due date or within a longer period as may be provided for by the plan; or

(3)the date upon which the plan, under which coverage is provided to a dependent, ceases to provide coverage to the covered person.

Nothing herein shall be construed to permit a carrier to refuse a written election for coverage by a dependent pursuant to subsection c. of this section, based upon the dependent's prior disqualification pursuant to paragraph (1) of this subsection, other than a disqualification based on age or lack of evidence of prior, creditable coverage or receipt of benefits.

g.Notice regarding coverage for a dependent as provided pursuant to this section shall be provided to a covered person by the carrier:

(1)in the certificate of coverage or other equivalent document prepared for covered persons and delivered on or about the date of commencement of the covered persons' coverage; and

(2)(Deleted by amendment, P.L.2008, c.38)

(3)in a notice delivered to covered persons on a quarterly basis.

h.This section shall apply to those plans in which the carrier has reserved the right to change the premium.

L.2005, c.375, s.5; amended 2008, c.38, s.33.



Section 17B:27A-19.17 - Small Employer Health Benefits Plans To Provide Benefits For Orthotic And Prosthetic Appliances.

17B:27A-19.17 Small employer health benefits plans to provide benefits for orthotic and prosthetic appliances.

7. a. Every small employer health benefits plan that provides hospital or medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, a small employer health benefits plan shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

d.The provisions of this section shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

L.2007, c.345, s.7.



Section 17B:27A-19.18 - Small Employer Health Benefits Plan To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

17B:27A-19.18 Small employer health benefits plan to provide coverage for hearing aids for certain persons aged 15 or younger.

8.A small employer health benefits plan that provides hospital and medical expense benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), on or after the effective date of this act, shall provide coverage for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

A health benefits plan shall provide coverage that includes the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. A carrier may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The benefits shall be provided to the same extent as for any other condition under the health benefits plan.

This section shall apply to those health benefits plans in which the carrier has reserved the right to change the premium.

L.2008, c.126, s.8.



Section 17B:27A-19.19 - Small Employer Health Benefits Plan To Provide Installment Payments To Obstetrical Provider For Maternity Services.

17B:27A-19.19 Small employer health benefits plan to provide installment payments to obstetrical provider for maternity services.

7. a. Every small employer health benefits plan that provides benefits for maternity services, and that is delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

L.2009, c.113, s.7.



Section 17B:27A-19.20 - Small Employer Health Benefits Plan To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

17B:27A-19.20 Small employer health benefits plan to provide benefits for treatment of autism or other developmental disability.

7.Notwithstanding any other provision of law to the contrary, a small employer health benefits plan that provides hospital and medical expense benefits and is delivered, issued, executed, renewed, or approved for issuance or renewal in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The carrier shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the covered person's primary diagnosis is autism or another developmental disability, the carrier shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the covered person is under 21 years of age and the covered person's primary diagnosis is autism, the carrier shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the health benefits plan, but shall not be subject to limits on the number of visits that a covered person may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum benefit amount for a covered person in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a health benefits plan that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, a carrier shall not be precluded from providing a benefit amount for a covered person in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the carrier to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The carrier may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the carrier and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to a covered person.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the carrier of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to those health benefits plans in which the carrier has reserved the right to change the premium.

L.2009, c.115, s.7.



Section 17B:27A-19.21 - Small Employer Health Benefits Plan To Provide Coverage For Oral Anticancer Medications.

17B:27A-19.21 Small employer health benefits plan to provide coverage for oral anticancer medications.

7. a. A small employer health benefits plan that is delivered, issued, executed, or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), on or after the effective date of this act, shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the plan provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A small employer health benefits plan shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the plan as of the effective date of this act.

d.This section shall apply to those health benefits plans in which the carrier has reserved the right to change the premium.

L.2011, c.188, s.7.



Section 17B:27A-19.22 - Small Employer Health Benefits Plan To Provide Coverage For Sickle Cell Anemia.

17B:27A-19.22 Small employer health benefits plan to provide coverage for sickle cell anemia.

8.Every small employer health benefits plan that provides hospital and medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), or approved for issuance or renewal in this State, on or after the effective date of this act, shall provide coverage for medical expenses incurred by a covered person for the treatment of sickle cell anemia and, if the plan provides benefits for expenses incurred in the purchase of outpatient prescription drugs, then the plan shall provide coverage for prescription drug expenses incurred by a covered person for the treatment of sickle cell anemia.

The benefits shall be provided to the same extent as for any other medical condition under the health benefits plan.

This section shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

L.2011, c.210, s.8.



Section 17B:27A-19.23 - Small Employer Health Benefits Plan To Provide Coverage For Prescription Eye Drops.

17B:27A-19.23 Small employer health benefits plan to provide coverage for prescription eye drops.

7. a. A small employer health benefits plan which provides hospital or medical expense benefits that include coverage for prescription eye drops under a contract delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the subscriber or covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to all small employer health benefits plans in which the carrier has reserved the right to change the premium.

L.2013, c.50, s.7.



Section 17B:27A-19.24 - Small Employer Health Benefits Plan, Coverage For Synchronization Of Prescribed Medications.

17B:27A-19.24 Small employer health benefits plan, coverage for synchronization of prescribed medications.
8. a. Every small employer health benefits plan delivered, issued, executed or renewed in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.), or approved for issuance or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2) provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all health benefits plans in which the carrier has reserved the right to change the premium.

c.This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.8.



Section 17B:27A-20 - Coinsurance, Deductibles Applicable

17B:27A-20. Coinsurance, deductibles applicable
4. Plans required to be offered under this act may be subject to coinsurance and deductibles, which may vary by selected portions of the coverage, except that no deductible applicable to any portion of the coverage shall exceed $250 for an individual or family unit during any benefit year, and no coinsurance applicable to any portion of the coverage shall exceed $500 for an individual or family unit during any benefit year, unless provided by the board pursuant to section 17 of P.L.1992, c.162 (C.17B:27A-33).

L.1992,c.162,s.4; 1993,c.162,s.3.



Section 17B:27A-21 - Standard Coordination Of Benefits Provisions Applicable

17B:27A-21. Standard coordination of benefits provisions applicable
5. Coverage provided pursuant to this act shall be subject to standard coordination of benefits provisions for all persons covered under the policy or contract. Notwithstanding the provision of any other law to the contrary, the health benefits plan with the lowest actuarial value provided under this act shall not extend to any injury for which coverage is available or applicable pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), and that health benefits plan shall not be used as a substitute for any insurance required to be maintained pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4).

L.1992,c.162,s.5.



Section 17B:27A-21.1 - Eligibility For Enrollment In Small Employer Health Benefits Plan

17B:27A-21.1 Eligibility for enrollment in small employer health benefits plan
5.Notwithstanding any other provision of law to the contrary, a carrier shall not consider a person's eligibility for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or the equivalent statute in another state, when determining the person's eligibility for enrollment in, or the provision of benefits under, a small employer health benefits plan delivered, issued or executed in this State.

L.1995,c.291,s.5.



Section 17B:27A-22 - Preexisting Condition Provisions

17B:27A-22. Preexisting condition provisions

6. a. No health benefits plan subject to this act shall include any provision excluding coverage for a preexisting condition regardless of the cause of the condition, provided that a preexisting condition provision may apply to a late enrollee or to any group of two to five persons if such provision excludes coverage for a period of no more than 180 days following the effective date of coverage of such enrollee, and relates only to conditions, whether physical or mental, manifesting themselves during the six months immediately preceding the enrollment date of such enrollee and for which medical advice, diagnosis, care, or treatment was recommended or received during the six months immediately preceding the effective date of coverage; provided that, if 10 or more late enrollees request enrollment during any 30-day enrollment period, then no preexisting condition provision shall apply to any such enrollee.

b. In determining whether a preexisting condition provision applies to an eligible employee or dependent, all health benefits plans shall credit the time that person was covered under creditable coverage if the creditable coverage was continuous to a date not more than 90 days prior to the effective date of the new coverage, exclusive of any applicable waiting period under such plan. A carrier shall provide credit pursuant to this provision in one of the following methods:

(1) A carrier shall count a period of creditable coverage without regard to the specific benefits covered during the period; or

(2) A carrier shall count a period of creditable coverage based on coverage of benefits within each of several classes or categories of benefits specified in federal regulation rather than the method provided in paragraph (1) of this subsection. This election shall be made on a uniform basis for all covered persons. Under this election, a carrier shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within that class or category. A carrier which elects to provide credit pursuant to this provision shall comply with all federal notice requirements.

c. A health benefits plan shall not impose a preexisting condition exclusion for the following:

(1) A newborn child who, as of the last date of the 30-day period beginning with the date of birth, is covered under creditable coverage;

(2) A child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of the 30-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. This provision shall not apply to coverage before the date of the adoption or placement for adoption; or

(3) Pregnancy as a preexisting condition.

L.1992,c.162,s.6; amended 1995, c.298, s.2; 1997, c.146, s.9.



Section 17B:27A-23 - Policies, Contracts Renewable; Exceptions.

17B:27A-23 Policies, contracts renewable; exceptions.

7.Every policy or contract issued to small employers in this State pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) shall be renewable with respect to all eligible employees or dependents at the option of the policy or contract holder, or small employer except that a carrier may discontinue or not renew a health benefits plan in accordance with the provisions of this section:

a.A carrier may discontinue such coverage only if:

(1)The policyholder, contract holder, or employer has failed to pay premiums or contributions in accordance with the terms of the health benefits plan or the carrier has not received timely premium payments; or

(2)The policyholder, contract holder, or employer has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

b.(Deleted by amendment, P.L.1997, c.146).

c.The number of employees covered under the health benefits plan is less than the number or percentage of employees required by participation requirements under the health benefits policy or contract;

d.Noncompliance with a carrier's employment contribution requirements;

e.Any carrier doing business pursuant to the provisions of this act ceases doing business in the small employer market, if the following conditions are satisfied:

(1)The carrier gives notice to cease doing business in the small employer market to the commissioner not later than eight months prior to the date of the planned withdrawal from the small employer market, during which time the carrier shall continue to be governed by this act with respect to business written pursuant to this act. For the purposes of this subsection, "date of withdrawal" means the date upon which the first notice to small employers is sent by the carrier pursuant to paragraph (2) of this subsection;

(2)No later than two months following the date of the notification to the commissioner that the carrier intends to cease doing business in the small employer market, the carrier shall mail a notice to every small business employer insured by the carrier, and all covered persons, that the policy or contract of insurance will not be renewed. This notice shall be sent by certified mail to the small business employer not less than six months in advance of the effective date of the nonrenewal date of the policy or contract;

(3)Any carrier that ceases to do business pursuant to this act shall be prohibited from writing new business in the small employer and individual health benefits plan markets for a period of five years from the date of termination of the last health insurance coverage not so renewed;

f.In the case of policies or contracts issued in connection with membership in an association or trust of employers, an employer ceases to maintain its membership in the association or trust, but only if such coverage is terminated under this provision uniformly without regard to any health status-related factor relating to any covered individual;

g.(Deleted by amendment, P.L.1995, c.50).

h.A decision by the small employer carrier to cease offering and not renew a particular type of group health benefits plan in the small employer market, if the board discontinues a standard health benefits plan or as permitted or required pursuant to subsection j. of section 3 of P.L.1992, c.162 (C.17B:27A-19), and pursuant to regulations adopted by the commissioner;

i.In the case of a health maintenance organization plan issued to a small employer:

(1)an eligible person who no longer resides, lives, or works in the carrier's approved service area, but only if coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals; or

(2)a small employer that no longer has any enrollee in connection with such plan who lives, resides, or works in the service area of the carrier and the carrier would deny enrollment with respect to such plan pursuant to subsection a. of section 10 of P.L.1992, c.162 (C.17B:27A-26).

L.1992, c.162, s.7; amended 1993, c.162, s.4; 1995, c.50; 1997, c.146, s.10; 2008, c.38, s.23.



Section 17B:27A-24 - Reasonable Specified Minimum Participation.

17B:27A-24 Reasonable specified minimum participation.

8.Any small employer carrier may require a reasonable specified minimum participation of eligible employees, which shall not exceed 75%, or reasonable minimum employer contributions in determining whether to accept a small group pursuant to this act. The standards so established by the carrier shall be first approved by the board and shall be applied uniformly to all small groups, except that in no event shall a carrier require an employer to contribute more than 10% to the annual cost of the policy or contract, or an amount as otherwise provided by the board, and any minimum participation standards established by the carrier shall be reasonable. In establishing the percentage of employee participation, a one-to-one credit shall be given for each employee covered by a spouse's health benefits coverage, Medicare, Medicaid, NJ FamilyCare or another group health benefits plan. In calculating an employer's participation, the carrier shall include all insured employees, regardless of whether the employees chose an indemnity plan or a health maintenance organization, or a combination thereof.

L.1992,c.162,s.8; amended 1993, c.162, s.10; 1994, c.11, s.3; 1995, c.298, s.3; 2001, c.346; 2005, c.166.



Section 17B:27A-25 - Premium Rates; Other Plan Requirements.

17B:27A-25 Premium rates; other plan requirements.

9. a. (1) (Deleted by amendment, P.L.1997, c.146).

(2)(Deleted by amendment, P.L.1997, c.146).

(3) (a)For all policies or contracts providing health benefits plans for small employers issued pursuant to section 3 of P.L.1992, c.162 (C.17B:27A-19), and including policies or contracts offered by a carrier to a small employer who is a member of a Small Employer Purchasing Alliance pursuant to the provisions of P.L.2001, c.225 (C.17B:27A-25.1 et al.) the premium rate charged by a carrier to the highest rated small group purchasing a small employer health benefits plan issued pursuant to section 3 of P.L.1992, c.162 (C.17B:27A-19) shall not be greater than 200% of the premium rate charged for the lowest rated small group purchasing that same health benefits plan; provided, however, that the only factors upon which the rate differential may be based are age, gender and geography. Such factors shall be applied in a manner consistent with regulations adopted by the commissioner. For the purposes of this paragraph (3), policies or contracts offered by a carrier to a small employer who is a member of a Small Employer Purchasing Alliance shall be rated separately from the carrier's other small employer health benefits policies or contracts.

(b)A health benefits plan issued pursuant to subsection j. of section 3 of P.L.1992, c.162 (C.17B:27A-19) shall be rated in accordance with the provisions of section 7 of P.L.1995, c.340 (C.17B:27A-19.3), for the purposes of meeting the requirements of this paragraph.

(4)(Deleted by amendment, P.L.1994, c.11).

(5)Any policy or contract issued after January 1, 1994 to a small employer who was not previously covered by a health benefits plan issued by the issuing small employer carrier, shall be subject to the same premium rate restrictions as provided in paragraph (3) of this subsection, which rate restrictions shall be effective on the date the policy or contract is issued.

(6)The board shall establish, pursuant to section 17 of P.L.1993, c.162 (C.17B:27A-51):

(a)up to six geographic territories, none of which is smaller than a county; and

(b)age classifications which, at a minimum, shall be in five-year increments.

b.(Deleted by amendment, P.L.1993, c.162).

c.(Deleted by amendment, P.L.1995, c.298).

d.Notwithstanding any other provision of law to the contrary, this act shall apply to a carrier which provides a health benefits plan to one or more small employers through a policy issued to an association or trust of employers.

A carrier which provides a health benefits plan to one or more small employers through a policy issued to an association or trust of employers after the effective date of P.L.1992, c.162 (C.17B:27A-17 et seq.), shall be required to offer small employer health benefits plans to non-association or trust employers in the same manner as any other small employer carrier is required pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.).

e.Nothing contained herein shall prohibit the use of premium rate structures to establish different premium rates for individuals and family units.

f.No insurance contract or policy subject to this act, including a contract or policy entered into with a small employer who is a member of a Small Employer Purchasing Alliance pursuant to the provisions of P.L.2001, c.225 (C.17B:27A-25.1 et al.), may be entered into unless and until the carrier has made an informational filing with the commissioner of a schedule of premiums, not to exceed 12 months in duration, to be paid pursuant to such contract or policy, of the carrier's rating plan and classification system in connection with such contract or policy, and of the actuarial assumptions and methods used by the carrier in establishing premium rates for such contract or policy.

g. (1) Beginning January 1, 1995, a carrier desiring to increase or decrease premiums for any policy form or benefit rider offered pursuant to subsection i. of section 3 of P.L.1992, c.162 (C.17B:27A-19) subject to this act may implement such increase or decrease upon making an informational filing with the commissioner of such increase or decrease, along with the actuarial assumptions and methods used by the carrier in establishing such increase or decrease, provided that the anticipated minimum loss ratio for all policy forms shall not be less than 80% of the premium therefor as provided in paragraph (2) of this subsection. The commissioner may disapprove any informational filing on a finding that it is incomplete and not in substantial compliance with P.L.1992, c.162 (C.17B:27A-17 et seq.), or that the rates are inadequate or unfairly discriminatory. Until December 31, 1996, the informational filing shall also include the carrier's rating plan and classification system in connection with such increase or decrease.

(2)Each calendar year, a carrier shall return, in the form of aggregate benefits for all of the standard policy forms offered by the carrier pursuant to subsection a. of section 3 of P.L.1992, c.162 (C.17B:27A-19), at least 80% of the aggregate premiums collected for all of the standard policy forms, other than alliance policy forms, and at least 80% of the aggregate premiums collected for all of the non-standard policy forms during that calendar year. A carrier shall return at least 80% of the premiums collected for all of the alliances during that calendar year, which loss ratio may be calculated in the aggregate for all of the alliances or separately for each alliance. Carriers shall annually report, no later than August 1st of each year, the loss ratio calculated pursuant to this section for all of the standard, other than alliance policy forms, non-standard policy forms and alliance policy forms for the previous calendar year, provided that a carrier may annually report the loss ratio calculated pursuant to this section for all of the alliances in the aggregate or separately for each alliance. In each case where the loss ratio fails to substantially comply with the 80% loss ratio requirement, the carrier shall issue a dividend or credit against future premiums for all policyholders with the standard, other than alliance policy forms, nonstandard policy forms or alliance policy forms, as applicable, in an amount sufficient to assure that the aggregate benefits paid in the previous calendar year plus the amount of the dividends and credits shall equal 80% of the aggregate premiums collected for the respective policy forms in the previous calendar year. All dividends and credits must be distributed by December 31 of the year following the calendar year in which the loss ratio requirements were not satisfied. The annual report required by this paragraph shall include a carrier's calculation of the dividends and credits applicable to standard, other than alliance policy forms, non-standard policy forms and alliance policy forms, as well as an explanation of the carrier's plan to issue dividends or credits. The instructions and format for calculating and reporting loss ratios and issuing dividends or credits shall be specified by the commissioner by regulation. Such regulations shall include provisions for the distribution of a dividend or credit in the event of cancellation or termination by a policyholder. For purposes of this paragraph, "alliance policy forms" means policies purchased by small employers who are members of Small Employer Purchasing Alliances.

(3)The loss ratio of a health benefits plan issued pursuant to subsection j. of section 3 of P.L.1992, c.162 (C.17B:27A-19) shall be calculated in accordance with the provisions of section 7 of P.L.1995, c.340 (C.17B:27A-19.3), for the purposes of meeting the requirements of this subsection.

h.(Deleted by amendment, P.L.1993, c.162).

i.The provisions of this act shall apply to health benefits plans which are delivered, issued for delivery, renewed or continued on or after January 1, 1994.

j.(Deleted by amendment, P.L.1995, c.340).

k.A carrier who negotiates a reduced premium rate with a Small Employer Purchasing Alliance for members of that alliance shall provide a reduction in the premium rate filed in accordance with paragraph (3) of subsection a. of this section, expressed as a percentage, which reduction shall be based on volume or other efficiencies or economies of scale and shall not be based on health status-related factors.

L.1992, c.162, s.9; amended 1993, c.162, s.5; 1994, c.11, s.4; 1995, c.298, s.4; 1995, c.340, s.3; 1997, c.146, s.11; 2001, c.225, s.9; 2003, c.163; 2008, c.38, s.24.



Section 17B:27A-25.1 - Findings, Declarations Relative To Small Employer Health Benefits Purchasing Alliances

17B:27A-25.1. Findings, declarations relative to small employer health benefits purchasing alliances
1.The Legislature finds and declares that:

a.Small employers, that is, employers that employ between two and 50 employees, have traditionally been at an economic disadvantage with respect to the purchase and provision of health benefits for their employees because certain administrative and premium rate savings that are available to larger employers are not available to them by virtue of their size;

b.Providing for the establishment of purchasing alliances comprised of groups of small employers would enable small employers to take advantage of the economies of scale in the delivery of health benefits currently available to large employer groups; and

c.Working within the framework of the Small Employer Health Benefits Program established by P.L.1992, c.162 (C.17B:27A-17 et seq.), small employer purchasing alliances, with the voluntary participation of insurance carriers, would have access to the standard health benefits plans developed under that law at a reduced premium, along with the protections afforded under that law, including: guaranteed access to health benefits coverage for their employees; guaranteed renewability of health plans regardless of the health status of employees or their dependents; and prohibitions against the use of certain rating factors such as health status, prior claims history or occupation.

L.2001,c.225,s.1.



Section 17B:27A-25.2 - Definitions Relative To Small Employer Benefits Purchasing Alliances

17B:27A-25.2. Definitions relative to small employer benefits purchasing alliances
2.As used in this act:

"Board" means a small employer purchasing alliance board of directors provided for in section 4 of this act.

"Carrier" means a small employer carrier as defined in section 1 of P.L.1992, c.162 (C.17B:27A-17).

"Commissioner" means the Commissioner of Banking and Insurance.

"Dependent" means the same as defined in section 1 of P.L.1992, c.162 (C.17B:27A-17).

"Eligible employee" means the same as defined in section 1 of P.L.1992, c.162 (C.17B:27A-17).

"Eligible group of small employers" means a group of small employers which: (1) are engaged in the same or similar type of trade or business; (2) are members of a common trade association, professional association, or other association; or (3) are located in a common geographic area.

"Health benefits plan" means a small employer health benefits plan approved by the commissioner pursuant to section 17 of P.L.1992, c.162 (C.17B:27A-33).

"Health status-related factor" means the same as defined in section 1 of P.L.1992, c.162 (C.17B:27A-17).

"Member" means a small employer who is a member of a purchasing alliance as provided for in section 3 of this act.

"Small Employer Purchasing Alliance," "purchasing alliance" or "alliance" means a small employer purchasing alliance as established pursuant to section 3 of this act.

"Small employer" means the same as defined in section 1 of P.L.1992, c.162 (C.17B:27A-17).

L.2001,c.225,s.2.



Section 17B:27A-25.3 - Small Employer Purchasing Alliance, Formation

17B:27A-25.3. Small Employer Purchasing Alliance, formation
3.Any eligible group of small employers may join together, by means of a joint contract under the procedures established by this act, to form a "Small Employer Purchasing Alliance" for the purpose of negotiating a reduced premium for its members purchasing a small employer health benefits plan or plans for their eligible employees and the employees' dependents. The joint contract shall be executed by all members of the purchasing alliance.

L.2001,c.225,s.3.



Section 17B:27A-25.4 - Board Of Directors

17B:27A-25.4. Board of directors
4.The purchasing alliance, which may be a corporation, shall be governed by a board of directors, elected by the members of the purchasing alliance. No person may serve as an officer or director of an alliance who has a prior record of administrative, civil or criminal violations within the financial services industry. The directors shall serve for terms of three years, and shall serve until their successors are elected and qualified. The directors shall serve without compensation, except for reimbursement for actual expenses.

L.2001,c.225,s.4.



Section 17B:27A-25.5 - Bylaws, Contents

17B:27A-25.5. Bylaws, contents
5.The board shall adopt by-laws for the operation of the purchasing alliance, which shall be effective upon ratification by a two-thirds majority of the members. The by-laws shall include, but not be limited to:

a.The establishment of procedures for the organization and administration of the alliance.

b.Procedures for the qualifications and admission of the members of the alliance. The bases for denial of membership shall include, but not be limited to:

(1)Performance of an act or practice that constitutes fraud or intentional misrepresentation of material fact;

(2)Previous denial of membership in the alliance; or

(3)Previous expulsion from the alliance.

c.Procedures for the withdrawal of members from the alliance.

d.Procedures for the expulsion of members from the alliance. The bases for expulsion shall include, but not be limited to:

(1)Failure to pay membership or other fees required by the purchasing alliance;

(2)Failure to pay premiums in accordance with the terms of the health benefits plan or the terms of the joint contract; or

(3)Performance of an act or practice that constitutes fraud or intentional misrepresentation of material fact.

e.Procedures for the termination of the alliance.

L.2001,c.225,s.5.



Section 17B:27A-25.6 - Further Authority Of Alliance

17B:27A-25.6. Further authority of alliance
6.In addition to the powers authorized under this act, a purchasing alliance shall have the authority to:

a.Set reasonable fees for membership in the alliance that will finance reasonable and necessary costs incurred in administering the purchasing alliance;

b.Negotiate premium rates with carriers on behalf of the members of the alliance; and

c.Contract with third parties for any services necessary to carry out the powers and duties authorized or required pursuant to this act.

L.2001,c.225,s.6.



Section 17B:27A-25.7 - Restrictions On Alliances

17B:27A-25.7 Restrictions on alliances
7.A purchasing alliance established pursuant to the provisions of this act shall not:

a.Purchase health care services, assume risk for the cost or provision of health care services or otherwise contract with health care providers for the provision of health care services to eligible employees or their dependents;

b.Exclude a small employer, eligible employee or dependent from membership in the purchasing alliance who agrees to pay fees for membership and the premium for health benefits coverage and who abides by the by-laws and rules of the purchasing alliance;

c.Engage in any act or practice that results in the selection of member small employers or eligible employees based on any health status-related factor; or

d.Engage in any trade practice or activity prohibited pursuant to chapter 30 of Title 17B of the New Jersey Statutes.

L.2001,c.225,s.7.



Section 17B:27A-25.8 - Certificate From Alliance To Commissioner

17B:27A-25.8. Certificate from alliance to commissioner
8. a. Within 30 days after its organization, the purchasing alliance board shall file with the commissioner a certificate which shall list the members of the alliance, the names of the board of directors and the chairman, treasurer, and secretary of the purchasing alliance, and the address at which communications for the purchasing alliance are to be received, a copy of the certificate of incorporation of the purchasing alliance, if any, and a copy of the joint contract executed by all of the members. Any change in the information required by the provisions of this section shall be filed with the commissioner within 30 days of the change.

b.If the commissioner determines that the premium reduction, permitted pursuant to subsection k. of section 9 of P.L.1992, c.162 (C.17B:27A-25) and filed by a carrier in the informational filing required pursuant to subsection f. of that section, results in rates that are excessive, inadequate or unfairly discriminatory, the commissioner may disapprove or deny the premium reduction. If, after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14b-1 et seq.), a carrier or purchasing alliance is found by the commissioner to be in violation of any provision of this act, the commissioner may disapprove or deny the premium reduction permitted pursuant to subsection k. of section 9 of P.L.1992, c.162 (C.17B:27A-25).

L.2001,c.225,s.8.



Section 17B:27A-25.9 - Rules, Regulations

17B:27A-25.9. Rules, regulations
10. The commissioner shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the provisions of this act.

L.2001, c.225, s.10.



Section 17B:27A-26 - Health Maintenance Organization Coverage; Exceptions

17B:27A-26. Health maintenance organization coverage; exceptions

10. a. No health maintenance organization shall be required to offer coverage or accept applications pursuant to section 3 of this act to a small employer if the small employer does not have eligible individuals who live, work, or reside in the service area for such plan, or if the health maintenance organization reasonably anticipates and demonstrates to the satisfaction of the commissioner that it will not have the capacity in its network of providers within the service area to deliver service adequately to the members of such groups because of its obligations to existing group contract holders and enrollees. Upon denying health insurance coverage in any service area as a result of insufficient network capacity in accordance with this subsection, the health maintenance organization shall not offer coverage in the small employer market within such service area for a period of at least 180 days after the date the coverage is denied.

b. No small employer carrier shall be required to offer coverage or accept applications pursuant to this act for any period of time in which the commissioner determines that the requiring of the issuing of policies or contracts pursuant to this act would place the carrier in a financially impaired position.

c. A health maintenance organization which complies with the basic health benefits, underwriting and rating standards established by the federal government pursuant to subchapter XI of Pub.L.93-222 (42.U.S.C. s.300e et seq.), and which also provides the comprehensive health benefit plans coverage required by subsection f. of section 3 of P.L.1992, c.162 (C.17B:27A-19), shall be deemed in compliance with this act.

L.1992,c.162,s.10; amended 1993, c.162, s.11; 1997, c.146, s.12.



Section 17B:27A-27 - Continued Coverage For Certain Terminated Employees, Dependents.

17B:27A-27 Continued coverage for certain terminated employees, dependents.

11. a. (1) Every policy or contract issued to a small employer in this State, including, but not limited to, policies or contracts which are subject to this act and which are delivered, issued, renewed, or continued on or after January 1, 1994, shall offer continued coverage under the plan to any employee whose employment was terminated for a reason other than for cause and to any employee covered by such plan whose hours of employment were reduced to less than 25 subsequent to the effective date of coverage for that employee.

(2)Every policy or contract issued to a small employer in this State, including, but not limited to, policies or contracts which are subject to P.L.1992, c.162 (C.17B:27A-17 et seq.) and which are delivered, issued, renewed, or continued on or after the effective date of P.L.2004, c.162, shall offer continued coverage under the plan to: (a) any spouse who is a qualified beneficiary under the plan by reason of being the spouse of a covered employee on the day before the qualifying event; (b) to any dependent child who is a qualified beneficiary under the plan by reason of being the dependent child of a covered employee on the day before the qualifying event, subject to the applicable terms of the plan; and (c) to any such spouse or dependent child who is a qualified beneficiary under the plan whenever that spouse or dependent child is no longer entitled to coverage under the plan by reason of the death of the employee or the divorce of the employee from the spouse.

(3)The employee, spouse or dependent child shall make a written election for continued coverage within 30 days of a qualifying event. For the purposes of this section, "qualifying event" shall mean: (a) the date of termination of employment; (b) the date on which a reduction in an employee's hours of employment becomes effective; (c) the date of death of the employee; (d) the date of the divorce of the employee from the employee's spouse; or (e) the date the dependent child ceases to be an eligible dependent.

(4)For the purposes of paragraphs (1) and (2) of this subsection a., the date on which a health benefits plan is continued shall be the anniversary date of the issuance of the plan.

b.Coverage continued pursuant to subsection a. of this section shall consist of coverage which is identical to the coverage provided under the policy or contract to similarly situated qualified beneficiaries. If coverage is modified under the policy or contract for any group of similarly situated qualified beneficiaries, this coverage shall also be modified in the same manner for persons who are qualified beneficiaries entitled pursuant to subsection a. of this section to continued coverage. Continuation of coverage may not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

c.The health benefits plan may require payment of a premium by the employee, spouse or dependent child for any period of continuation coverage as provided for in this section, except that the premium shall not exceed 102%, or 150% in the case of continuation of coverage pursuant to paragraph (2) of subsection g. of this section, of the applicable premium paid for similarly situated beneficiaries under the health benefits plan for a specified period, and may, at the election of the payor, be made in monthly installments. No premium payment shall be due before the 30th day after the day on which the covered employee made the initial election for continued coverage.

d.Coverage continued pursuant to this section shall continue until the earlier of the following:

(1)The date upon which the employer under whose health benefits plan coverage is continued ceases to provide any health benefits plan to any employee or other qualified beneficiary;

(2)The date on which the continued coverage ceases under the health benefits plan by reason of a failure to make timely payment of any premium required under the plan by the former employee, spouse, or dependent child having the continued coverage. The payment of any premium shall be considered to be timely if made within 30 days after the due date or within such longer period as may be provided for by the policy or contract; or

(3)The date after the date of election on which the qualified beneficiary first becomes:

(a)Covered under any other health benefits plan, as an employee or otherwise, which does not contain a provision which limits or excludes coverage with respect to any preexisting condition of a covered employee or any spouse or dependent child who is included under the coverage provided the covered employee, for such period of the limitation or exclusion; or

(b)Entitled to benefits under Title XVIII of the Social Security Act, Pub.L.89-97 (42 U.S.C.s.1395 et seq.).

e.Notice shall be provided to employees in the certificate of coverage prepared for employees by the carrier on or about the commencement of coverage and by the small employer at the time of the qualifying event as to their continuation rights under the plan. A qualified beneficiary may elect continuation coverage offered pursuant to this section no later than 30 days after the qualifying event. For the purposes of this section, "qualified beneficiary" means any person covered under a small employer group policy who has a qualifying event.

f.The provisions of this section shall not apply to any person who is a qualified beneficiary for the purposes of continuation of coverage as provided in accordance with section 10002 of Title X of Pub.L.99-272 (29 U.S.C.s.1161 et seq.).

g.Continuation of coverage provided for under this section shall not exceed 18 months from the qualifying event, except that:

(1)In the case of a spouse or dependent child who is a qualified beneficiary, continuation of coverage shall extend until the date 36 months after the date the spouse's or dependent child's benefits under the policy or contract would otherwise have terminated by reason of the death of the employee, the divorce of the employee from the spouse or a dependent child ceasing to be a dependent child under the applicable provisions of the policy or contract; and

(2)In the case of an employee who is determined to have been disabled under Title II or XVI of the Social Security Act (42 U.S.C.ss.401-433 or 42 U.S.C.ss.1381-1383) at the time of termination of employment or at any time during the first 60 days of continuation of coverage, 29 months after the date benefits under the policy or contract would have terminated pursuant to paragraph (1) of subsection a. of this section; provided, however, that if the employee is no longer disabled, continuation of coverage shall terminate on the later date of 18 months or the month that begins more than 31 days after the date of final determination under Title II or Title XVI of the Social Security Act (42 U.S.C.ss.401-433 or 42 U.S.C.ss.1381-1383) that the employee is no longer disabled. The employee shall provide notification of the disability determination under Title II or XVI of the Social Security Act (42 U.S.C.ss.401-433 or 42 U.S.C.ss.1381-1383) to the carrier within 60 days of the date of that determination, and within 18 months of the date benefits under the policy or contract would have terminated pursuant to paragraph (1) of subsection a. of this section

L.1992,c.162,s.11; amended 1993, c.162, s.23; 1995, c.298, s.5; 2004,c.162,s.1.



Section 17B:27A-28 - New Jersey Small Employer Health Benefits Program Created

17B:27A-28. New Jersey Small Employer Health Benefits Program created
12. There is created a nonprofit entity to be known as the New Jersey Small Employer Health Benefits Program. All carriers issuing health benefits plan policies and contracts in this State shall be members of this program. The program shall be administered by the board of directors established pursuant to section 13 of P.L.1992, c.162 (C.17B:27A-29).

L.1992,c.162,s.12; 1993,c.162,s.6.



Section 17B:27A-29 - Meetings, Organization Of Board; Terms.

17B:27A-29 Meetings, organization of board; terms.

13. a. Within 60 days of the effective date of this act, the commissioner shall give notice to all members of the time and place for the initial organizational meeting, which shall take place within 90 days of the effective date. The members shall elect the initial board, subject to the approval of the commissioner. The board shall consist of 10 elected public members and two ex officio members who include the Commissioner of Health and the commissioner or their designees. Initially, three of the public members of the board shall be elected for a three-year term, three shall be elected for a two-year term, and three shall be elected for a one-year term. Thereafter, all elected board members shall serve for a term of three years. The following categories shall be represented among the elected public members:

(1)Three carriers whose principal health insurance business is in the small employer market;

(2)One carrier whose principal health insurance business is in the large employer market;

(3)A health service corporation or a domestic stock insurer which converted from a health service corporation pursuant to the provisions of P.L.2001, c.131 (C.17:48E-49 et al.) and is primarily engaged in the business of issuing health benefit plans in this State;

(4)Two health maintenance organizations; and

(5)(Deleted by amendment, P.L.1995, c.298).

(6)(Deleted by amendment, P.L.1995, c.298).

(7)Three persons representing small employers, at least one of whom represents minority small employers.

No carrier shall have more than one representative on the board.

The board shall hold an election for the two members added pursuant to P.L.1995, c.298 within 90 days of the date of enactment of that act. Initially, one of the two new members shall serve for a term of one year and one of the two new members shall serve for a term of two years. Thereafter, the new members shall serve for a term of three years. The terms of the risk-assuming carrier and reinsuring carrier shall terminate upon the election of the two new members added pursuant to P.L.1995, c.298, notwithstanding the provisions of this section to the contrary.

In addition to the 10 elected public members, the board shall include six public members appointed by the Governor with the advice and consent of the Senate who shall include:

Two insurance producers licensed to sell health insurance pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.);

One representative of organized labor;

One physician licensed to practice medicine and surgery in this State; and

Two persons who represent the general public and are not employees of a health benefits plan provider.

The public members shall be appointed for a term of three years, except that of the members first appointed, two shall be appointed for a term of one year, two for a term of two years and two for a term of three years.

A vacancy in the membership of the board shall be filled for an unexpired term in the manner provided for the original election or appointment, as appropriate.

b.If the initial board is not elected at the organizational meeting, the commissioner shall appoint the public members within 15 days of the organizational meeting, in accordance with the provisions of paragraphs (1) through (7) of subsection a. of this section.

c.(Deleted by amendment, P.L.1995, c.298).

d.All meetings of the board shall be subject to the requirements of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

e.At least two copies of the minutes of every meeting of the board shall be delivered forthwith to the commissioner.

L.1992, c.162, s.13; amended 1994, c.97; 1995, c.196, s.7; 1995, c.298, s.6; 1999, c.367, s.2; 2001, c.131, s.22; 2012, c.17, s.60.



Section 17B:27A-29.1 - Immunity From Liability For Board

17B:27A-29.1 Immunity from liability for board
11.A member of the board and an employee of the board shall not be liable in an action for damages to any person for any action taken or recommendation made by him within the scope of his functions as a member or employee, if the action or recommendation was taken or made without malice. The members of the board shall be indemnified and their defense of any action provided for in the same manner and to the same extent as employees of the State under the "New Jersey Tort Claims Act," P.L.1972, c.45 (C.59:1-1 et seq.) on account of acts or omissions in the scope of their employment.

L.1995,c.298,s.11.



Section 17B:27A-29.2 - Rules, Regulations For Voluntary Risk Pooling Arrangement

17B:27A-29.2 Rules, regulations for voluntary risk pooling arrangement
12.The board may, if necessary, adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to establish a voluntary risk pooling arrangement for program members.

If the board determines that such an arrangement is necessary, it shall submit the proposed rules and regulations to the Legislature for review on a day that the Legislature is in session and to the commissioner for his approval. If the Legislature does not take action in 30 days to amend or otherwise change the rules and regulations, the rules and regulations shall be effective upon approval by the commissioner or upon such later date as the board determines.

L.1995,c.298,s.12.



Section 17B:27A-30 - Submission Of Plan Of Operation

17B:27A-30. Submission of plan of operation
14. Within 90 days after the election of the initial board, the board shall submit to the commissioner a plan of operation which shall establish the administration of the program pursuant to the provisions of this act. The plan of operation and any subsequent amendments thereto shall be submitted to the commissioner who shall, after notice and hearing, approve the plan if he finds that it is reasonable and equitable and sufficiently carries out the provisions of this act. The plan of operation shall become effective after the commissioner has approved it in writing. The plan or any subsequent amendments thereto shall be deemed approved if not expressly disapproved by the commissioner in writing within 90 days of receipt by the commissioner.

L.1992,c.162,s.14.



Section 17B:27A-31 - Contents Of Plan Of Operation

17B:27A-31.Contents of plan of operation
15. The plan of operation shall constitute a public record and shall include, but not be limited to, the following:

a. A method of handling and accounting for assets and moneys of the program and an annual fiscal reporting to the commissioner;

b. A means of providing for the filling of vacancies on the board, subject to the approval of the commissioner; and

c. (Deleted by amendment, P.L.1993, c.162).

d. (Deleted by amendment, P.L.1995, c.298).

e. (Deleted by amendment, P.L.1995, c.298).

f. (Deleted by amendment, P.L.1995, c.298).

g. Any additional matters which are appropriate to effectuate the provisions of this act.

L.1992,c.162,s.15; amended 1993,c.162,s.7; 1994,c.11,s.5; 1995,c.298,s.7.



Section 17B:27A-32 - Authority Of Board

17B:27A-32.Authority of board
16. The board shall have the authority to:

a. Enter into contracts as are necessary or proper to carry out the provisions and purposes of this act;

b. Sue or be sued, including taking any legal actions as may be necessary for recovery of any assessments due to the program or to avoid paying any improper claims;

c. Establish rules, conditions, and procedures pertaining to the assessment of members by the program;

d. Assess members in accordance with the provisions of this act, including such interim assessments as may be reasonable and necessary for organizational and reasonable operating expenses. Such interim assessments shall be credited as offsets against any regular assessments due following the close of the fiscal year;

e. Appoint from among its members appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the program, policy and other contract design, and any other function within the authority of the program; and

f. Contract for an independent actuary or any other professional services the board deems necessary to carry out its duties under P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1992,c.162,s.16; amended 1993,c.162,s.19; 1995,c.298,s.8.



Section 17B:27A-33 - Formulation Of Five Health Benefits Plans

17B:27A-33. Formulation of five health benefits plans

17. Subject to the approval of the commissioner, the board shall formulate the five health benefits plans to be made available by small employer carriers in accordance with the provisions of this act, and shall promulgate five standard forms pursuant thereto. The board may establish benefit levels, deductibles and co-payments, exclusions, and limitations for such health benefits plans in accordance with the law. The board shall ensure that the means exist for a carrier to offer high deductible health benefits plan options that are consistent with section 301 of Title III of the "Health Insurance Portability and Accountability Act of 1996," Pub.L. 104-191, regarding tax-deductible medical savings accounts.

The board shall submit the forms so established to the commissioner for approval. The commissioner shall approve the forms if the commissioner finds them to be consistent with the provisions of section 3 of P.L.1992, c. 162 (C.17B:27A-19). Any form submitted to the commissioner by the board shall be deemed approved if not expressly disapproved in writing within 60 days of its receipt by the commissioner. Such forms may contain, but shall not be limited to, the following provisions:

a. Utilization review of health care services, including review of medical necessity of hospital and physician services;

b. Managed care systems, including large case management;

c. Provisions for selective contracting with hospitals, physicians, and other participating and nonparticipating providers;

d. Reasonable benefits differentials which are applicable to participating and nonparticipating providers;

e. Notwithstanding the provisions of section 4 of P.L.1992, c.162 (C.17B:27A-20) to the contrary, the board may, from time to time, adjust coinsurance and deductibles;

f. Such other provisions which may be quantifiably established to be cost containment devices;

g. The department shall publish annually a list of the premiums charged for each of the five small employer health benefits plans and for any rider package by all carriers writing such plans. The department shall also publish the toll free telephone number of each such carrier.

L.1992,c.162,s.17; amended 1993, c.162, s.8; 1997, c.146, s.13.



Section 17B:27A-41 - Violations, Penalty

17B:27A-41.Violations, penalty
25. Any carrier which violates this act shall be subject to a penalty assessment, as determined by the commissioner.

L.1992,c.162,s.25; amended 1995,c.298,s.9.



Section 17B:27A-43 - Violations, Penalties

17B:27A-43. Violations, penalties
27. A carrier which violates any provision of this act shall be liable to a penalty of not less than $2,000 and not greater than $5,000 for each violation. The penalty shall be collected by the commissioner in the name of the State in a summary proceeding in accordance with "the penalty enforcement law," N.J.S.2A:58-1 et seq.

L.1992,c.162,s.27.



Section 17B:27A-44 - Assessments Not Charged To Policyholders, Public

17B:27A-44. Assessments not charged to policyholders, public
28. No assessment provided for under this act shall be charged, directly or indirectly, to policyholders or the public, provided that a carrier may charge such an assessment to policyholders to the extent that the charging of the assessment is necessary to enable the carrier to earn a constitutionally adequate rate of return.

L.1992,c.162,s.28.



Section 17B:27A-45 - Standard Claim Form

17B:27A-45. Standard claim form
29. The board, in conjunction with the board of the New Jersey Individual Health Coverage Program established pursuant to section 9 of P.L.1992, c.161 (C.17B:27A-10) shall promulgate one standard claim form.

In order to provide a standard system of payment for medical services, all claim forms for any claimant's use under a group health insurance policy issued or delivered in this State shall conform to the form adopted by the board.

L.1992,c.162,s.29; 1993,c.162,s.20.



Section 17B:27A-47 - Coverage Obtained Through Out-of-state Trust, Compliance Required

17B:27A-47. Coverage obtained through out-of-State trust, compliance required
12. Group hospital or medical coverage obtained through an out-of-State trust covering a group of 49 or fewer employees or participating persons who are residents of this State shall comply with the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.), regardless of the situs of delivery of the policy.

L.1993,c.162,s.12.



Section 17B:27A-48 - Multiple Employer Arrangement; Requirements

17B:27A-48. Multiple employer arrangement; requirements
13. A multiple employer arrangement covering a group of 49 or fewer employees or participating persons of an individual employer who are residents of this State shall register with the board of directors established pursuant to section 13 of P.L.1992, c.162 (C.17B:27A-29).

The multiple employer arrangement shall be required to offer the health benefits plans established by the board. The premium rates charged for the multiple employer arrangement health benefits plan shall conform to the requirements of section 9 of P.L.1992, c.162 (C.17B:27A-25) and the coverage shall comply with the provisions of subsection b. of section 3 and sections 6 and 7 of P.L.1992, c.162 (C.17B:27A-19, 22 and 23), regardless of the situs of delivery of the multiple employer arrangement.

L.1993,c.162,s.13.



Section 17B:27A-49 - Notification To Commissioner By Carrier Of Multiple Employer Arrangement

17B:27A-49. Notification to commissioner by carrier of multiple employer arrangement
14. A carrier shall notify the commissioner by December 31 of each year of any health care coverage or benefits, stop-loss coverage or administrative services only contracts it provides or enters into with a multiple employer arrangement that provides health care benefits to employees and their dependents in this State.

L.1993,c.162,s.14.



Section 17B:27A-50 - Change Of Coverage By Small Employer; Restrictions

17B:27A-50. Change of coverage by small employer; restrictions
15. a. A small employer who purchases a health benefits plan or rider pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) shall not be permitted to purchase a health benefits plan or rider with a greater actuarial value until the first anniversary date of the small employer's existing health benefits plan.

b. If, after the first anniversary date of a small employer's health benefits plan, the small employer purchases a health benefits plan or rider of greater actuarial value than the existing health benefits plan or rider, the small employer shall not be permitted to change his health benefits plan or rider to one of lesser actuarial value until the anniversary date of the small employer's existing health benefits plan.

c. Nothing in this section shall be construed to prohibit a small employer who has purchased a health benefits plan or rider pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.) from purchasing a health benefits plan or rider of lesser actuarial value prior to the anniversary date of the existing health benefits plan or rider, if the existing plan or rider was purchased at least 12 months prior to the latest anniversary date of the plan or rider.

L.1993,c.162,s.15.



Section 17B:27A-51 - Board Actions Subject To Provisions Of Section; "Action" Defined; Procedure

17B:27A-51. Board actions subject to provisions of section; "action" defined; procedure
17. Effective January 1, 1994, all actions adopted by the board shall be subject to the provisions of this section, notwithstanding the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary.

a. For the purposes of this section, "action" includes, but is not limited to:



(1) the establishment and modification of health benefits plans;



(2) procedures and standards for the: (a) assessment of members and the apportionment thereof; (b) filing of policy forms; (c) making of rate filings; (d) evaluation of material submitted by carriers with respect to loss ratios; and (e) establishment of refunds to policy or contract holders; and

(3) the promulgation or modification of policy forms.



"Action" shall not include the hearing and resolution of contested cases, personnel matters and applications for withdrawal or exemptions.

b. Prior to the adoption of an action of the board, the board shall publish notice of its intended action in three newspapers of general circulation in this State, and may publish the notice of intended action in any trade or professional publication which it deems necessary. The notice of intended action shall include procedures for obtaining a detailed description of the intended action and the time, place and manner by which interested persons may present their views. The board shall provide the notice of intended action and a detailed description of the intended action by mail, or otherwise, to affected trade and professional associations, carriers subject to the provisions of P.L.1992, c.162 (C.17B:27A-17 et seq.) and such other interested persons or organizations which may request notification. The board shall forward the notice of intended action and the detailed description of the intended action concurrently to the Office of Administrative Law for publication in the New Jersey Register.

The board shall not charge any fee for placement upon the mailing list of associations, carriers or other persons to be notified, but the board may charge a fee to an association, carrier or other person requesting a copy of the text of the intended action, which fee shall not be in excess of the actual cost of reproducing and mailing the copy.

A copy of the text of the intended action shall be available in the Department of Insurance in accordance with the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

c. The board shall hold a public hearing on the establishment and modification of health benefits plans, and the board may hold a public hearing on any other intended action. Notice of a hearing shall be given in the notice of intended action provided for in subsection b. of this section.

d. Whether or not a public hearing is held, the board shall afford all interested persons an opportunity to comment in writing on the intended action. Written comments shall be submitted to the board within the time established by the board in the notice of intended action, which time shall not be less than 20 calendar days from the date of notice.

The board shall give due consideration to all comments received. Within a reasonable period of time following submission of the comments pursuant to this subsection, the board shall prepare for public distribution a report listing all parties who provided written submissions concerning the intended action, summarizing the content of the submissions and providing the board's response to the data, views and arguments contained in the submissions. A copy of the report shall be filed with the Office of Administrative Law for publication in the New Jersey Register.

e. The board may adopt the intended action immediately following the expiration of the public comment period provided in subsection d. of this section, or the hearing provided for in subsection c. of this section, whichever date is later. The final action adopted by the board shall be submitted for publication in the New Jersey Register to the Office of Administrative Law, and shall be effective on the date of the submission or such later date as the board may establish.

f. Actions filed with the Office of Administrative Law pursuant to this section shall be filed subject to the provisions of subsections (a), (c), (d) and (e) of section 5 of P.L.1968, c.410 (C.52:14B-5).

g. Nothing in this section shall be construed to prohibit the board from adopting any action pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

h. Nothing in this section shall be construed to prohibit the commissioner from adopting any rule or regulation pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or from taking any other action required or authorized by P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993,c.162,s.17.



Section 17B:27A-53 - Other Insurance Purchases Not Required

17B:27A-53. Other insurance purchases not required
21. A carrier shall not require a small employer to purchase any other insurance coverage, including, but not limited to, life insurance, accident insurance or disability insurance, as a condition of or in conjunction with the purchase of a health benefits plan pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993,c.162,s.21.



Section 17B:27A-54 - Commissioner Authorized To Approve Establishment Of Arrangement; Rules, Regulations

17B:27A-54. Commissioner authorized to approve establishment of arrangement; rules, regulations
22. Notwithstanding any other law to the contrary, the commissioner is authorized to approve the establishment of an arrangement by an insurance company operating pursuant to Title 17B of the New Jersey Statutes and authorized to issue health benefits plans in this State, that is entered into on or after June 1, 1993 and which provides for selective contracting with health care providers and reasonable benefit differentials applicable to participating and nonparticipating health care providers.

The agreement for an arrangement shall be filed and approved by the commissioner before it becomes effective. The commissioner shall approve the agreement if he determines, in consultation with the Commissioner of Health, that the arrangement promotes health care cost containment while adequately preserving quality of care. The commissioner may adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to enforce and administer the arrangements.

L.1993,c.162,s.22.



Section 17B:27A-55 - Written Notice Required For Issuance, Renewal Of High Deductible Health Plan; Declaration Of Understanding.

17B:27A-55 Written notice required for issuance, renewal of high deductible health plan; declaration of understanding.

18. a. An insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization authorized to issue health benefits plans in this State shall not issue or renew a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223) on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the application for the contract or policy is accompanied by a written notice, approved by the Commissioner of Banking and Insurance, identifying and containing a one page, double-sided declaration of understanding for high deductible health plans for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223). At the time a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223) is issued or renewed, the contract holder or policyholder shall sign and return a copy of the one page, double-sided declaration of understanding to the insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization. The contract holder or policyholder is responsible for retaining a copy of the one page, double-sided declaration of understanding.

b.The declaration of understanding shall include a signature line representing the recipient's receipt and understanding of the declaration, and shall also include, but not be limited to, information as to the terms of the plan, presented in plain and simple language, concerning:

(1)covered services;

(2)applicable deductibles;

(3)the responsibility of the contract holder or policyholder and any other covered persons for applicable deductibles;

(4)claims processing; and

(5)any other information required by State or federal law.

c.The Commissioner of Banking and Insurance shall enforce the provisions of this section. An insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization found in violation of this section shall be liable for a civil penalty of not more than $1,000 for each day that the payer is in violation if reasonable notice in writing is given of the intent to levy the penalty and, at the discretion of the commissioner, the payer has 30 days, or such additional time as the commissioner shall determine to be reasonable, to remedy the condition which gave rise to the violation and fails to do so within the time allowed. The penalty shall be collected by the commissioner in the name of the State in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

d.Nothing in this section shall be construed to prohibit the promulgation of regulations by the Commissioner of Banking and Insurance to establish standards for the declaration of understanding required pursuant to this section, which standards may require the declaration of understanding to include additional information not stated in this section as deemed appropriate by the commissioner.

L.2005,c.248,s.18.



Section 17B:27A-56 - Provision Of Biannual Surveys To Dobi By Health Insurers.

17B:27A-56 Provision of biannual surveys to DOBI by health insurers.

19. a. Any health insurer, as a condition of transacting business in this State, offering a contract, policy, or plan that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), shall provide biannual surveys to the Department of Banking and Insurance, based upon information requested and collected from subscribers, insureds, enrollees, and covered persons covered by qualifying high deductible health plans. Each survey shall request, but is not limited to requesting, information concerning: the income levels of the subscribers, insureds, enrollees, or covered persons, covered by qualifying high deductible health plans; the type of contract, policy, or plan which previously provided coverage to those individuals; the amount of out-of-pocket expenses incurred by those individuals; and the percentage of income used by those individuals to pay deductibles.

b.All disclosures made pursuant to this section shall be made in accordance with section 2713 of the "Health Insurance Portability and Accountability Act of 1996," Pub.L.104-191 (42 U.S.C. s.300gg-13).

L.2005,c.248,s.19.



Section 17B:27B-1 - Definitions Relative To Third Party Administrators, Billing Services.

17B:27B-1 Definitions relative to third party administrators, billing services.

1.As used in this act:

"Benefits payer" means an insurer authorized to issue health or dental benefits plans in this State, or any other person who undertakes to provide and assumes financial risk for the payment of health or dental benefits and is obligated to pay claims for health or dental benefits to providers or other claimants.

"Client" means a health care provider that contracts with a third party billing service to remit claims to benefits payers on behalf of the provider or other claimant.

"Commissioner" means the Commissioner of Banking and Insurance.

"Enrollee" means a person entitled to receive benefits under a health benefits plan.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense or dental benefits for covered services.

"Health care provider" or "provider" means an individual or entity which provides a covered benefit or service.

"Insurer" means a licensed health insurer, health, hospital or medical service corporation, health maintenance organization, dental service corporation or dental plan organization.

"Third party administrator" means a person or entity that: processes claims and pays claims on behalf of a benefits payer without the assumption of financial risk for the payment of health or dental benefits. Third party administrator shall include: (1) an entity not licensed as an insurer that is not an affiliate or subsidiary of an insurer, that processes claims on behalf of a benefits payer; (2) an entity that is a subsidiary or affiliate of an insurer that processes claims on behalf of the insurer; and (3) an entity that is a subsidiary or affiliate of an insurer that only processes claims on behalf of benefits payers other than insurers. Third party administrator shall not include an employee, affiliate or subsidiary of a benefits payer formed for the purpose of processing and paying claims solely on behalf of the benefits payer, nor shall it include a collection agency or bureau or pharmacy benefits manager.

"Third party billing service" means a person or entity that is paid by a health care provider to process claims or claims payments on behalf of the health care provider.

L.2001,c.267,s.1.



Section 17B:27B-2 - Licensure, Registration Required For Third Party Administrators.

17B:27B-2 Licensure, registration required for third party administrators.

2. a. On or after January 1, 2002, no person shall act as, offer to act as, or hold himself out to be, a third party administrator in this State unless licensed or registered by the commissioner in accordance with this act. Every third party administrator that is either: (1) an entity that is not licensed as an insurer and is not an affiliate or subsidiary of an insurer; or (2) an entity that is an affiliate or a subsidiary of an insurer that only processes or pays claims on behalf of benefits payers other than insurers shall be licensed under the provisions of this act. Every third party administrator that is an entity that is a subsidiary or affiliate of an insurer that processes claims on behalf of both the insurer and benefits payers other than the insurer shall be registered with the commissioner pursuant to the provisions of this act.

b.Application for licensure shall be made to the commissioner on a form provided by the commissioner. The commissioner shall establish by regulation the information that shall accompany the application, which may include, but need not be limited to:

(1)a copy of the applicant's basic organizational documents, which shall include articles of incorporation, articles of association, partnership agreement, management agreement, trust agreement or other documents governing the operation of the applicant that are applicable to the applicant's form of business organization;

(2) a copy of the executed bylaws, rules and regulations, or other documents relating to the operation of the applicant's internal affairs;

(3)the names, addresses and official positions of the persons responsible for the conduct of the affairs of the applicant, including, but not limited to, if applicable: the members of the board of directors, executive committee or other governing board or committee; the principal officers or partners; shareholders owning or having the right to acquire 10% or more of the voting securities of the corporation or partnership interest of a partnership, or equity interest, in the case of another form of business organization; each person who has loaned funds to the applicant for the operation of its business; a statement of any criminal convictions and civil, regulatory or enforcement action, including actions related to professional licensing, taken or pending against any principal officer or owner of the applicant; and the relationship with any other business entity, including a parent corporation;

(4)a copy of the applicant's most recent financial statements audited by an independent certified public accountant. If the financial affairs of the applicant's parent company are audited by an independent certified public accountant, but those of the applicant are not, then a copy of the most recent audited financial statement of the applicant's parent company, audited by an independent certified public accountant, shall be submitted. A consolidated financial statement of the applicant and its parent company shall satisfy this requirement unless the commissioner determines that additional or more recent financial information is required for the proper administration of this act;

(5)a copy of the applicant's business plan, including information on staffing levels and the activities undertaken or to be undertaken in this State. The plan shall include a statement of the administrator's capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing and record keeping and a three-year projection of anticipated operating results, a statement of the sources of working capital and any other sources of funding and provision for contingencies that enable the applicant to perform the work for which it has contracted;

(6)a list of the benefits payers under contract with the applicant and a copy of the standard contract or contracts used by the applicant in the course of business; and

(7)a power of attorney, duly executed by the applicant, if not domiciled in this State, appointing the commissioner and his successors in office as the true and lawful attorney of the applicant in and for this State upon whom all lawful process in any legal action or proceeding against the organization on a cause of action arising in this State may be served.

With respect to an applicant for licensure that is an affiliate or subsidiary of an insurer, the commissioner shall establish by regulation the information necessary to be filed, which shall not be unnecessarily duplicative of any information already on file with the Department of Banking and Insurance.

An application for licensure shall be approved if not disapproved by the commissioner within 60 days of receipt of a completed application. An application shall be deemed to be complete if all of the information required to be submitted to the commissioner by regulation has been submitted by the applicant.

c.Registration shall be on a form prescribed by the commissioner, which shall include: (1) a copy of the applicant's basic organizational documents, as required by the commissioner; (2) the names and official positions of the persons responsible for the conduct of the affairs of the applicant; (3) a copy of the applicant's most recent financial statements, or a consolidated financial statement of the applicant and its parent company; (4) such other information as the commissioner may require. An application for registration shall be approved if not disapproved by the commissioner within 60 days of receipt of a completed application. For the purposes of this subsection, an application shall be complete if all of the information required to be submitted to the commissioner by regulation has been submitted by the applicant. Information required pursuant to this subsection shall not be unnecessarily duplicative of any information already on file with the Department of Banking and Insurance.

L.2001,c.267,s.2.



Section 17B:27B-3 - Additional Information Required For Licensure, Registration.

17B:27B-3 Additional information required for licensure, registration.

3.In addition to the information required by section 2 of this act, the applicant for licensure or registration shall file with the commissioner:

a.a description of the applicant's proposed method of marketing its services;

b.a statement setting forth the means by which the applicant is to be compensated;

c.a description of the complaint and appeals procedures instituted by the applicant; and

d.a description of the quality assurance procedures established by the applicant.

An applicant shall make available for inspection by the commissioner copies of all standard contracts with benefits payers or other persons with whom it does business, including subcontractors and reinsurers. In the case of an applicant for registration, the information required to be filed with the commissioner shall apply only to services provided to benefits payers other than an insurer.

L.2001,c.267,s.3.



Section 17B:27B-4 - Issuance Of License, Approval Of Application For Registration.

17B:27B-4 Issuance of license, approval of application for registration.

4.The commissioner may issue a license to an applicant or approve an application for registration as a third party administrator if he finds that the applicant meets the standards established by this act, including, but not limited to, the following:

a.all of the materials required by this act or by the commissioner have been filed;

b.the persons responsible for conducting the applicant's affairs are competent, trustworthy and possess good reputations, and have appropriate experience, training and education;

c.the applicant has demonstrated the ability to assure that its services will be performed in a manner which will ensure the efficient operation of its business, including appropriate financial controls;

d.the standard contract forms to be used by the applicant are acceptable;

e.the applicant has adequate financial arrangements with the benefits payers for which it will perform its services and adequate arrangements for complying with the provisions of P.L.1999, c.154 (C.17B:30-23 et al.); and

f.the compensation arrangements made between the applicant and benefits payers do not result in the assumption of financial risk by the applicant.

In the case of an applicant for registration, the provisions of subsections d., e., and f. of this section shall apply only to services provided by the applicant to benefits payers other than an insurer.

L.2001,c.267,s.4.



Section 17B:27B-5 - Denial Of License, Registration.

17B:27B-5 Denial of license, registration.

5.The commissioner may deny an application for licensure or registration as a third party administrator if he finds that any of the standards established by this act have not been met or for any other reasonable grounds. If the application for licensure or registration is denied, the commissioner shall notify the applicant in writing by certified mail, return receipt requested, setting forth his reasons for denial. The applicant may request a hearing by notice to the commissioner no later than the 30th day following receipt of the notice of denial.

L.2001,c.267,s.5.



Section 17B:27B-6 - Provisions Of Written Agreement; Requirements.

17B:27B-6 Provisions of written agreement; requirements.

6.A third party administrator shall not conduct any business with a benefits payer in the absence of a written agreement between the administrator and the benefits payer, except that this shall not apply to a third party administrator registered under the provisions of section 2 of this act with respect to services performed for an insurer. The agreement shall be retained as part of the official records of the administrator for the duration of the agreement and for five years thereafter. The provisions of the agreement shall include, but shall not be limited to:

a.the services to be provided by the administrator and the means by which the administrator is to be compensated;

b.the responsibilities of the benefits payer to the administrator with respect to claims to be paid by the administrator on behalf of a benefits payer, including: the provision of enrollment and eligibility information; arrangement for a preliminary or escrowed deposit of funds by the benefits payer, if any; the method used for the transmittal of funds from the benefits payer to the administrator; notification by the benefits payer of modifications in the benefits payer's benefits plan; provisions setting forth the respective liability of the administrator and benefits payer for payment of ineligible claims; liability for claims payments that are overdue; and provisions regarding the procurement of reinsurance or stop-loss insurance; and

c.the responsibilities of the administrator to the benefits payer, including: the maintenance of appropriate back-up systems against the loss of records; establishment and maintenance of appropriate financial controls; provisions regarding the benefits payer's rights with respect to conducting claims audits by an outside auditor; the maintenance of appropriate insurance coverage, which may include, but not be limited to, general liability insurance, valuable papers insurance and errors and omissions coverage; appropriate access by the benefits payer to the administrator's records; and procedures for making available the claims experience or other information to the benefits payer at its request, including, but not limited to, monthly reports.

L.2001,c.267,s.6.



Section 17B:27B-7 - Access To Books, Records.

17B:27B-7 Access to books, records.

7. a. The commissioner shall have access to all books and records of a third party administrator for the purposes of examination, audit and inspection. Any trade secrets, proprietary information or the identity and addresses of enrollees contained in the books and records shall be kept confidential, except that the commissioner may use the information in any proceeding instituted against the administrator.

b.The benefits payer shall own the records generated by the administrator pertaining to the benefits payer, except that the administrator shall retain the right to continuing access to books and records to permit the administrator to fulfill all of its contractual obligations to the benefits payer.

c.In the event that an agreement between an administrator and a benefits payer is canceled, notwithstanding the provisions of section 6 of this act to the contrary, the administrator may, with the written agreement of the benefits payer, transfer all records to a new administrator instead of retaining them for five years.

L.2001,c.267,s.7.



Section 17B:27B-8 - Payment To Third Party Administrators Not Based Solely On Claims Denials.

17B:27B-8 Payment to third party administrators not based solely on claims denials.

8.If a third party administrator adjudicates claims under a health benefits plan, the commissions, fees or charges that the benefits payer pays the administrator, shall not be based solely on the number or amount of claims denied by the administrator. This provision shall not prohibit an administrator from receiving performance-based compensation if that compensation is not predicated on denial of claims or coverage.

L.2001,c.267,s.8.



Section 17B:27B-9 - Fiduciary Responsibility Of Third Party Administrators.

17B:27B-9 Fiduciary responsibility of third party administrators.

9. a. A third party administrator shall be deemed to act in a fiduciary capacity on behalf of the benefits payer in the receipt and transmittal of the benefits payer's funds, and shall have all responsibility attendant to a fiduciary as established by law. Funds transmitted shall be kept in a separate account and shall not be commingled with any other funds. If an account is jointly held by the administrator and the benefits payer, it shall be deposited in a State or federally chartered insured depository institution, and the administrator shall provide a monthly accounting of all transactions in that account. A benefits payer shall have the responsibility to make funds necessary to pay the claims available to the administrator in a timely manner, as provided in the contract. An administrator shall not be liable to any party for the failure of the benefits payer to make funds available to pay claims.

b.An administrator shall maintain in force a fidelity bond in its own name on its officers and employees, in an amount established by the commissioner by regulation.

L.2001,c.267,s.9.



Section 17B:27B-10 - Separate Accounts For Funds Remitted.

17B:27B-10 Separate accounts for funds remitted.


10. All funds remitted to an administrator by a benefits payer licensed or authorized to do business in this State shall be held by the third party administrator in a separate account maintained in the name of the benefits payer or in a separate account maintained jointly in the names of the benefits payer and the administrator. If funds have been collected by the administrator from a provider or enrollee on behalf of a benefits payer, they shall be maintained in a separate account maintained in the name of the benefits payer, maintained jointly in the names of the benefits payer and the administrator or remitted to the benefits payer, as provided in the contract. Copies of all records pertaining to the collection of funds shall be made available to the benefits payer as provided in the contract.

L.2001,c.267,s.10.



Section 17B:27B-11 - Prompt Delivery Of Communications To Enrollees.

17B:27B-11 Prompt delivery of communications to enrollees.

11. Any policies, certificates, booklets, termination notices or other written communications delivered by the benefits payer to the third party administrator for delivery to enrollees shall be delivered by the administrator promptly, in accordance with the instructions of the benefits payer.

L.2001,c.267,s.11.



Section 17B:27B-12 - Notification Of Material Changes To Commissioner.

17B:27B-12 Notification of material changes to commissioner.

12. A third party administrator shall immediately notify the commissioner of any material change in its ownership, control or other fact or circumstance affecting its qualification for a license.

L.2001,c.267,s.12.



Section 17B:27B-13 - Annual Reports.

17B:27B-13 Annual reports.

13. A third party administrator shall file an annual report for the preceding calendar year with the commissioner on or before March 1 of each year, in a form and manner prescribed by the commissioner. The annual report shall contain the complete names and addresses of all benefits payers with which the administrator had a contract in effect during the preceding calendar year. The commissioner shall establish a filing fee for the report, by regulation.

L.2001,c.267,s.13.



Section 17B:27B-14 - Suspension, Revocation Of License, Registration.

17B:27B-14 Suspension, revocation of license, registration.

14. The commissioner may suspend or revoke a license or registration issued pursuant to this act if he finds that the third party administrator:

a.is in an unsound financial condition;

b.is using methods or practices in the conduct of its business that render its further transaction of business in this State hazardous or injurious to the benefits payers with which it has contracted or the public;

c.has failed to pay any judgment rendered against it in this State within 60 days after the judgment has become final;

d.has violated any lawful rule or order of the commissioner or any provision of State law;

e.has refused to be examined or produce its accounts, records and files for examination, or if any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligation as to an examination, when required by the commissioner;

f.has, without just cause, refused or failed to pay proper claims or perform services arising under its contracts;

g.at any time fails to meet any qualification for which issuance of the license could have been refused had that failure then existed and been known to the commissioner;

h.has been convicted of, or has entered a plea of guilty or nolo contendere to a felony or crime of the first, second or third degree in this State, without regard to whether adjudication was held;

i.is under suspension or revocation in another state; or

j.has willfully reimbursed enrollees for benefits not eligible under the benefits payer's benefits plan.

If the commissioner finds that one or more grounds exist for the suspension or revocation of a certificate of authority issued under this act, the commissioner may, in lieu of suspension or revocation, impose a fine upon the administrator.

L.2001,c.267,s.14.



Section 17B:27B-15 - Immediate Suspension Of License, Registration, Grounds.

17B:27B-15 Immediate suspension of license, registration, grounds.

15. The commissioner may, without advance notice or hearing, immediately suspend the license or registration of a third party administrator if he finds that one or more of the following circumstances exist:

a.the administrator is insolvent or impaired;

b.a proceeding for receivership, conservatorship, rehabilitation or other delinquency proceeding regarding the administrator has been commenced in another state; or

c.the financial condition or business practices of the administrator otherwise pose an imminent threat to the public health, safety or welfare of the residents of this State.

L.2001,c.267,s.15.



Section 17B:27B-16 - Certification Required For Third Party Billing Services.

17B:27B-16 Certification required for third party billing services.

16. On or after January 1, 2002, no person shall act as, offer to act as or hold himself out to be a third party billing service in this State unless certified by the commissioner in accordance with this act. Application for certification shall be made to the commissioner on a form provided by the commissioner. The commissioner shall establish by regulation the information that shall accompany the application, which shall include, but need not be limited to:

a.a copy of the applicant's basic organizational documents, which shall include articles of incorporation, articles of association, partnership agreement, management agreement, trust agreement or other documents governing the operation of the applicant that are applicable to the applicant's form of business organization;

b.a copy of the executed bylaws, rules and regulations, or other documents relating to the operation of the applicant's internal affairs;

c.the names, addresses and official positions of the persons responsible for the conduct of the affairs of the applicant, including, but not limited to, if applicable: the members of the board of directors, executive committee or other governing board or committee, the principal officers or partners, shareholders owning or having the right to acquire 10% or more of the voting securities of the corporation or partnership interest of a partnership or equity interest, in the case of another form of business organization;

d.if the applicant accepts monies from benefits payers on behalf of clients, the application shall include a copy of the applicant's most recent financial statements audited by an independent certified public accountant;

e.a copy of the applicant's business plan, including information on staffing levels and the activities undertaken or to be undertaken in this State. The plan shall include a statement of the third party billing service's capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing and record keeping;

f.a list of the applicant's clients and a copy of the standard contract or contracts used by the applicant in the course of business; and

g.if the applicant accepts monies from benefits payers on behalf of clients, the application shall be accompanied by a power of attorney, duly executed by the applicant, if not domiciled in this State, appointing the commissioner and his successors in office as the true and lawful attorney of the applicant in and for this State upon whom all lawful process in any legal action or proceeding against the organization on a cause of action arising in this State may be served.

L.2001,c.267,s.16.



Section 17B:27B-17 - Additional Information To Be Filed By Third Party Billing Services.

17B:27B-17 Additional information to be filed by third party billing services.

17. In addition to the information otherwise required by this act or by the commissioner, a third party billing service shall file with the commissioner:

a.a description of the applicant's proposed method of marketing its services;

b.a statement setting forth the means by which the applicant is to be compensated;

c.a description of the quality assurance procedures established by the applicant; and

d.a copy of the standard contract or contracts used by the applicant in contracting with providers.


L.2001,c.267,s.17.



Section 17B:27B-18 - Approval Of Applications For Certification.

17B:27B-18 Approval of applications for certification.

18. The commissioner may approve an application for certification as a third party billing service if he finds that the applicant meets the standards established by this act, including, but not limited to, the following:

a.all of the material required by this act or by the commissioner have been filed;

b.the persons responsible for conducting the applicant's affairs are competent, trustworthy and possess good reputations, and have appropriate experience, training and education;

c.the applicant has demonstrated the ability to ensure that its services will be performed in a manner which will result in the efficient operation of its business, including, if the applicant accepts payments from benefits payers on behalf of its clients, appropriate financial controls;

d.the standard contract forms to be used by the applicant are acceptable; and

e.the applicant has adequate arrangements for complying with the provisions of P.L.1999, c.154 (C.17B:30-23 et al.).

L.2001,c.267,s.18.



Section 17B:27B-19 - Denial Of Applications For Certification.

17B:27B-19 Denial of applications for certification.

19. The commissioner may deny an application for certification as a third party billing service if he finds that any of the standards established by this act have not been met or for any other reasonable grounds. If the application for certification is denied, the commissioner shall notify the applicant in writing by certified mail, return receipt requested, setting forth his reasons for denial. The applicant may request a hearing by notice to the commissioner no later than the 30th day following receipt of the notice of denial.

L.2001,c.267,s.19.



Section 17B:27B-20 - Written Agreements Required For Conducting Business As Third Party Billing Service.

17B:27B-20 Written agreements required for conducting business as third party billing service.

20. A third party billing service shall not conduct any business with a client in the absence of a written agreement between the billing service and the client. The agreement shall be retained as part of the official records of the third party billing service for the duration of the agreement.

The agreement shall include the services to be provided by the third party billing service on behalf of the client; financial arrangements to be used if the third party billing service accepts monies from benefits payers on behalf of a client; provisions setting forth the respective liability of the client and the third party billing service for the accuracy and eligibility of submitted claims, and for the prompt submission of claims pursuant to the provisions of P.L.1999, c.154 (C.17B:30-23 et al.); and the responsibilities of the third party billing service to the client with respect to the maintenance of appropriate back-up systems against the loss of records, and the maintenance of appropriate insurance coverage by the third party billing service against the risk of loss.

L.2001,c.267,s.20.



Section 17B:27B-21 - Fiduciary Responsibility Of Third Party Billing Services.

17B:27B-21 Fiduciary responsibility of third party billing services.

21. A third party billing service that accepts monies from health benefits payers on behalf of a client shall be deemed to act in a fiduciary capacity on behalf of the client in the receipt and transmittal of funds and shall have all responsibility attendant to a fiduciary as established by law. Monies transmitted by benefits payers or on behalf of clients shall be kept in a separate account maintained in the name of the client or jointly in the names of the client and the third party billing service and shall not be commingled with any other funds of the third party billing service or other clients of the third party billing service.

L.2001,c.267,s.21.



Section 17B:27B-22 - Notification Of Material Changes To Commissioner.

17B:27B-22 Notification of material changes to commissioner.

22. a. A third party billing service shall immediately notify the commissioner of any material change in its ownership, control, or other fact or circumstance affecting its qualification for certification.

b.A third party billing service shall file such reports, at such times as may be required by the commissioner, including reports that will verify compliance with the provisions of P.L.1999, c.154 (C.17B:30-23 et al.).

L.2001,c.267,s.22.



Section 17B:27B-23 - Suspension, Revocation Of Certification.

17B:27B-23 Suspension, revocation of certification.

23. The commissioner may suspend or revoke a certification issued pursuant to this act if he finds that the third party billing service:

a.is using methods or practices in the conduct of its business that render its further transaction of business in this State hazardous or injurious to its clients or the public;

b.has failed to pay any judgment rendered against it within 60 days after the judgment has become final;

c.has violated any lawful rule or order of the commissioner or any provision of the laws of this State;

d.has, without just cause, refused or failed to perform services arising under its contracts with clients;

e.has been convicted of, or has entered a plea of guilty or nolo contendere to a felony or crime of the first, second or third degree in this State, without regard to whether adjudication was held; or

f.is under suspension or revocation in another State.

If the commissioner finds that one or more grounds exist for the suspension or revocation of a certification issued under this act, the commissioner may, in lieu of suspension or revocation, impose a fine upon the third party billing service.

L.2001,c.267,s.23.



Section 17B:27B-24 - Violations, Penalties.

17B:27B-24 Violations, penalties.

24. The commissioner may, upon notice and hearing, assess a civil administrative penalty in an amount not less than $250 nor more than $5,000 for each day that a third party administrator or third party billing service is in violation of this act. A penalty imposed by the commissioner pursuant to this section may be in lieu of, or in addition to, suspension or revocation of a license pursuant to this act. A penalty may be recovered in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2001,c.267,s.24.



Section 17B:27B-25 - Rules, Regulations.

17B:27B-25 Rules, regulations.

25. The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.2001,c.267,s.25.



Section 17B:27C-1 - Short Title.

17B:27C-1 Short title.

1.This act shall be known and may be cited as the "Self-Funded Multiple Employer Welfare Arrangement Regulation Act."

L.2001,c.352,s.1.



Section 17B:27C-2 - Purposes Of Act.

17B:27C-2 Purposes of act.

2.The purposes of this act are to:

a.provide for the registration of self-funded or partially self-funded multiple employer welfare arrangements;

b.regulate self-funded or partially self-funded multiple employer welfare arrangements in order to ensure the financial integrity of the arrangements;

c.provide reporting requirements for self-funded or partially self-funded multiple employer welfare arrangements; and

d.provide for sanctions against self-funded or partially self-funded multiple employer welfare arrangements that do not comply with the provisions of this act.

L.2001,c.352,s.2.



Section 17B:27C-3 - Definitions Relative To Self-funded Multiple Employer Welfare Arrangements.

17B:27C-3 Definitions relative to self-funded multiple employer welfare arrangements.

3.For purposes of this act:

"Association" means a group of 100 or more persons organized and maintained in good faith for purposes other than that of obtaining insurance, in active existence for more than one year, having a constitution and bylaws that provide that: the association holds regular meetings not less than annually to further the purposes of the members; except for credit unions, the association collects dues or solicits contributions from members; and the members have voting privileges and representation on the governing board and committees.

"Commissioner" means the Commissioner of Banking and Insurance.

"Employee welfare benefit plan" has the meaning set forth in subsection (1) of 29 U.S.C. s.1002.

"Large employer" means a member employer with more than 50 eligible employees, as defined by section 1 of P.L.1992, c.162 (C.17B:27A-17).

"Multiple employer welfare arrangement" has the meaning set forth in subsection (40) of 29 U.S.C. s.1002.

"Self-funded multiple employer welfare arrangement" means a self-funded or partially self-funded multiple employer welfare arrangement that provides for health benefits plans that has two or more employers who each have two or more employees and that has one or more of the employer members either domiciled in this State or its principal headquarters or principal administrative office located in this State.

"Small employer" means the same as defined in section 1 of P.L.1992, c.162 (C.17B:27A-17).

L.2001, c.352, s.3; amended 2015, c. 172, s.1.



Section 17B:27C-4 - Annual Registration, Fee.

17B:27C-4 Annual registration, fee.

4.A self-funded multiple employer welfare arrangement shall register annually with the commissioner and pay a registration fee established by the commissioner which shall not exceed $1,000.

L.2001,c.352,s.4.



Section 17B:27C-5 - Deposit, Maintenance Of Cash, Securities.

17B:27C-5 Deposit, maintenance of cash, securities.

5. a. A self-funded multiple employer welfare arrangement shall deposit and continuously maintain with a financial institution licensed in this State, cash or securities as defined in N.J.S. 17B:18-37, having an admitted asset value of not less than $200,000. The deposit shall be held for the benefit and protection of all covered members of the self-funded multiple employer welfare arrangement. The self-funded multiple employer welfare arrangement shall further maintain a cash reserve for loss in an amount established by a qualified actuary as being adequate to provide for all incurred losses including unpaid claims.

b. A self-funded multiple employer welfare arrangement shall maintain aggregate stop-loss coverage, with a retention level of 125 percent of expected claims per year, including provisions to cover incurred, unpaid claims liability in the event of the termination or liquidation of the self-funded multiple employer welfare arrangement, and specific stop-loss coverage, with a retention level determined annually by a qualified actuary based on sound actuarial principles. Any stop-loss contract maintained pursuant to this subsection shall contain a provision that the stop-loss insurer shall give the self-funded multiple employer welfare arrangement and the commissioner a minimum of 180 days' notice of cancellation or nonrenewal. If the self-funded multiple employer welfare arrangement fails to secure replacement coverage within 90 days after receipt of the notice of cancellation or nonrenewal, the trustees of the self-funded multiple employer welfare arrangement shall provide for the orderly liquidation of the self-funded multiple employer welfare arrangement.

L.2001, c.352, s.5; amended 2015, c.172, s.2.



Section 17B:27C-6 - Required Filings.

17B:27C-6 Required filings.

6.Each self-funded multiple employer welfare arrangement shall file all of the following with the commissioner:

a.No later than May 15th of each calendar year or four months and 15 days after the end of each fiscal year of the self-funded multiple employer welfare arrangement, financial statements audited by a certified public accountant and on forms prescribed by the commissioner, an actuarial opinion rendered by a qualified actuary, a report of its Risk-Based Capital (RBC) as of the end of the immediately preceding calendar year, in a form and containing such information as is required by the instructions adopted by the National Association of Insurance Commissioners for health insurers, as amended from time to time and proof of the deposit required in accordance with section 5 of this act. The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on any additional standards that the commissioner may prescribe by regulation. For purposes of this section and section 5 of this act, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in regulations of the commissioner.

b.Within 60 days after the end of each fiscal quarter, unaudited financial statements on forms prescribed by the commissioner, affirmed by an appropriate officer or agent of the self-funded multiple employer welfare arrangement.

c.Within 60 days after the end of each fiscal quarter, a report on forms prescribed by the commissioner certifying that the self-funded multiple employer welfare arrangement maintains cash or liquid assets in a claim reserve account sufficient to meet the requirements of section 5 of this act.

d.The information required to be filed pursuant to subsections a., b., and c. of this section shall be certified by an officer of the self-funded multiple employer welfare arrangement.

e.A majority of the board of trustees of a self-funded multiple employer welfare arrangement shall represent participating employer members, and at least one trustee shall be a non-participating independent trustee chosen by a majority vote of the trustees.

f.The self-funded multiple employer welfare arrangement shall establish and maintain a website upon which all of the filings required pursuant to this section and information concerning its governance and financial performance shall be publicly available for a period of at least five years after the reporting period. This website shall also, at all times, indicate the status of the deposit required to be continuously maintained with a financial institution licensed in this State, pursuant to subsection a. of section 5 of P.L.2001, c.352 (C.17B:27C-5) and the name of that institution.

L.2001, c.352, s.6; amended 2015, c.172, s.3.



Section 17B:27C-7 - Liability Of Members.

17B:27C-7 Liability of members.

7. a. The liability of each member for the obligations of the self-funded multiple employer welfare arrangement shall be individual, several and proportionate, but not joint, except as provided in this section.

b.Each member shall have a contingent assessment liability pursuant to subsection c. of this section. Each benefit plan issued by a self-funded multiple employer welfare arrangement shall contain a statement of the contingent liability. Both the application for benefits and the benefit plan shall contain in contrasting color, not less than 10-point type, the following statement: "This is a fully assessable benefit plan. In the event that the self-funded multiple employer welfare arrangement is unable to pay its obligations, members shall be required to contribute on a pro rata earned premium basis the funds necessary to meet any unfilled obligations."

c.All self-funded multiple employer welfare arrangements shall provide that members are assessed in accordance with the provisions of this section. Each self-funded multiple employer welfare arrangement may assess all members if its prior fiscal year statement of operations reflected a loss. Each self-funded multiple employer welfare arrangement shall assess all members if the arrangement's fund balance or reserve at the end of any accounting period is less than the amount required by law. The minimum assessment shall be the amount necessary to comply with the requirements of sections 5 and 9 of this act. Each member's assessment shall be computed by applying the earned premium for each employer's benefit plan during the prior fiscal year as a percent of the amount of the total of all employers' earned premium for the same year. Each member's assessment shall be that member's percent times the total assessment levied. In the event a member fails to pay an assessment, the other members shall be liable on a proportionate basis for an additional assessment. The self-funded multiple employer welfare arrangement, acting on behalf of all members who paid the additional assessment, shall take appropriate legal action to recover the assessment from any member who fails to pay an assessment.

d.In the event of a rehabilitation, liquidation, conservation or dissolution of a self-funded multiple employer welfare arrangement, the court, pursuant to section 11 of this act, may assess the members in the amounts needed to pay all incurred but unpaid claims and all projected claims, together with the costs and expenses of collecting the assessments, a reasonable loading factor for uncollected assessments and the costs and expenses of the rehabilitation, liquidation, conservation or dissolution.

e.The following notice shall be provided to employers and employees who obtain coverage from a self-funded multiple employer welfare arrangement:

NOTICE

THE SELF-FUNDED MULTIPLE EMPLOYER WELFARE ARRANGEMENT IS NOT AN INSURANCE COMPANY AND DOES NOT PARTICIPATE IN ANY OF THE GUARANTEE FUNDS CREATED BY NEW JERSEY LAW. THESE FUNDS WILL NOT PAY YOUR CLAIMS OR PROTECT YOUR ASSETS IF A SELF-FUNDED MULTIPLE EMPLOYER WELFARE ARRANGEMENT BECOMES INSOLVENT AND IS UNABLE TO MAKE PAYMENTS AS PROMISED.

THE HEALTH CARE BENEFITS THAT YOU HAVE PURCHASED OR ARE APPLYING TO PURCHASE ARE BEING ISSUED BY A SELF-FUNDED MULTIPLE EMPLOYER WELFARE ARRANGEMENT. THE SELF-FUNDED MULTIPLE EMPLOYER WELFARE ARRANGEMENT IS REQUIRED TO MAINTAIN SUFFICIENT RESERVES TO PAY FOR ALL INCURRED LOSSES INCLUDING UNPAID CLAIMS.

IT IS IMPORTANT THAT YOU CHECK WITH YOUR EMPLOYER TO DETERMINE WHICH, IF ANY, STATE MANDATED HEALTH CARE BENEFITS MAY BE COVERED BY YOUR ARRANGEMENT.

FOR ADDITIONAL INFORMATION ABOUT THE MULTIPLE EMPLOYER WELFARE ARRANGEMENT YOU SHOULD ASK QUESTIONS OF YOUR TRUST ADMINISTRATOR AT _______________(this blank should include the "800" consumer service telephone number).

L.2001, c.352, s.7; amended 2015, c.172, s.4.



Section 17B:27C-8 - Inapplicability Of Insurance Laws In Certain Circumstances.

17B:27C-8 Inapplicability of insurance laws in certain circumstances.

8. a. Except as provided by this act, the insurance laws of this State do not apply to the operation of self-funded multiple employer welfare arrangements. A self-funded multiple employer welfare arrangement is not an insurance company or insurer under the laws of this State.

b.Any self-funded multiple employer welfare arrangement shall offer all products that it is actively marketing to any employer, and accept any employer and any employee of that employer who applies for any of those products; provided, however that a self-funded multiple employer welfare arrangement may limit participation to members of the association.

c.Assessments payable by small employer members, except for dental plans, shall be established in accordance with the rating requirements of section 9 of P.L.1992, c.162 (C.17B:27A-25) and regulations promulgated thereunder.

d.If the member is a small employer, the health benefits to be provided by the self-funded multiple employer welfare arrangement shall at all times be equal to or greater than benefits required to be provided in the lowest benefit level standard plan promulgated by the New Jersey Small Employer Health Benefits Program pursuant to P.L.1992, c.162 (C.17B:27A-17 et seq.).

e.A large employer participating in a multiple employer welfare arrangement shall not be required to adhere to the plan or design elements, or any required coverage offerings applicable to small employers, including but not limited to deductibles, co-pays, and co-insurance amounts. After the effective date of P.L.2015, c.172, large employer members of a multiple employer welfare arrangement shall continue to offer all health benefits mandated by State law and in effect on October 1, 2014. Any new or additional health benefits mandated by State law required to be offered after October 1, 2014 shall not be required to be offered by large employers participating in a multiple employer welfare arrangement. Except as provided in P.L.2001, c.352 (C.17B:27C-1 et seq.) as amended by P.L.2015, c.172, multiple employer welfare arrangements with large employers shall be otherwise subject to the requirements of State and federal law.

f.Notwithstanding any other provision to the contrary, if the member is a large employer, the rate manual used to calculate program rates may include appropriate classification factors such as claims experience and utilization, age, gender, tobacco use, and geography, and such specific underwriting adjustments as may be certified in accordance with subsection d. of section 6 of P.L.2001, c.352 (C.17B:27C-6).

g.The self-funded multiple employer welfare arrangement may provide to its members a health and wellness program consistent with the United States Department of Labor's requirements.

h.The self-funded multiple employer welfare arrangement may provide to its members an internet-based system for the administration, billing and claims processing of its benefits.

L.2001, c.352, s.8; amended 2015, c.172, s.5.



Section 17B:27C-9 - Examination Of Loss Reserves.

17B:27C-9 Examination of loss reserves.

9. a. The commissioner may, upon reasonable notice, conduct an examination of the loss reserves of a self-funded multiple employer welfare arrangement as often as the commissioner in his discretion may deem necessary. The expenses of the examination shall be paid by the self-funded multiple employer welfare arrangement so examined. The commissioner shall also annually review the RBC report of the self-funded multiple employer welfare arrangement.

b.If the commissioner finds that the reserves are inadequate, he shall notify the self-funded multiple employer welfare arrangement of the inadequacy. Capital and surplus shall be automatically considered inadequate if they do not meet or exceed the following: (1) for the calendar year ending December 31, 2002, 80 percent of the regulatory action level RBC determined in accordance with the RBC instructions; (2) for the calendar year ending December 31, 2003, 90 percent of the regulatory action level RBC determined in accordance with the RBC instructions; (3) for the calendar year ending December 31, 2004, 95 percent of the regulatory action level RBC determined in accordance with the RBC instructions; and (4) for the calendar years ending on or after December 31, 2005, the regulatory action level RBC determined in accordance with the RBC instructions. Within 30 days the self-funded multiple employer welfare arrangement shall file and implement a plan to correct the inadequacy. The inadequacy shall be corrected within 90 days of the implementation of the plan to correct the inadequacy.

L.2001,c.352,s.9.



Section 17B:27C-10 - Revocation, Suspension Of Certificate Of Registration; Violations, Penalties.

17B:27C-10 Revocation, suspension of certificate of registration; violations, penalties.

10. a. The commissioner may revoke or suspend the certificate of registration of any self-funded multiple employer welfare arrangement that fails to correct any inadequacy pursuant to section 9 of this act or violates any provision of this act.

b.Any person who violates any provision of this act or the rules and regulations issued pursuant thereto shall be liable to a penalty of not more than $1,000 for a first offense and not more than $5,000 for each subsequent offense.

L.2001,c.352,s.10.



Section 17B:27C-11 - Rehabilitation, Liquidation, Conservation, Dissolution.

17B:27C-11 Rehabilitation, liquidation, conservation, dissolution.

11.Any rehabilitation, liquidation, conservation or dissolution of a self-funded multiple employer welfare arrangement shall be conducted under the supervision of the State Superior Court in the county in which the self-funded multiple employer welfare arrangement has its principal office.

L.2001,c.352,s.11.



Section 17B:27C-12 - Rules, Regulations.

17B:27C-12 Rules, regulations.

12.The commissioner, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations necessary to effectuate the purposes of this act.

L.2001,c.352,s.12.



Section 17B:27D-1 - Findings, Declarations Relative To Mandated Health Benefits

17B:27D-1. Findings, declarations relative to mandated health benefits
1.The Legislature finds and declares that:

a.Health benefits coverage, while providing important protection for individuals, is costly for individuals and businesses that insure their employees;

b.Mandated health benefits have social, financial and medical implications for patients, providers and health benefits plans; and

c.It is, therefore, in the public interest to conduct a review of proposed mandated health benefits by an expert body to provide the Legislature with adequate and independent documentation defining the social and financial impact and medical efficacy of the proposed mandate.

L.2003,c.193,s.1.



Section 17B:27D-2 - Definitions Relative To Mandated Health Benefits

17B:27D-2. Definitions relative to mandated health benefits
2.As used in this act:

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization authorized to issue health benefits plans in this State.

"Commission" means the Mandated Health Benefits Advisory Commission established pursuant to this act.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. For the purposes of this act, health benefits plan shall not include the following plans, policies or contracts: accident only, credit, disability, long-term care, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.) or hospital confinement indemnity coverage.

"Mandated health benefit" or "mandate" means: a benefit or coverage that is required by law to be provided by a carrier and includes: coverage for specific health care services, treatments or practices; or direct reimbursement to specific health care providers.

L.2003,c.193,s.2.



Section 17B:27D-3 - Mandated Health Benefits Advisory Commission

17B:27D-3. Mandated Health Benefits Advisory Commission
3.There is established the Mandated Health Benefits Advisory Commission to study the social, financial and medical impact of proposed mandated health benefits.

L.2003,c.193,s.3.



Section 17B:27D-4 - Membership; Terms; Vacancies.

17B:27D-4 Membership; terms; vacancies.

4.The commission shall consist of 17 voting members as follows: the Commissioners of Health, Human Services and Banking and Insurance or their designees, who shall serve ex officio; three public members appointed by the President of the Senate, who shall include a representative of a commercial health insurance company, a physician licensed in this State who is a member of the Medical Society of New Jersey, and a representative of the New Jersey Business and Industry Association, no more than two of whom shall be from the same political party; three public members appointed by the Speaker of the General Assembly, who shall include a representative of a health service corporation, a physician licensed in this State, and a representative of organized labor, no more than two of whom shall be from the same political party; and eight public members appointed by the Governor, who shall include a medical educator from Rutgers, The State University whose major field of expertise is the study and evaluation of the cost of health care and health insurance, a representative of the New Jersey Association of Health Plans, a representative of the New Jersey Hospital Association, a representative of the New Jersey State Nurses Association, a representative of the New Jersey Dental Association, a representative of a consumer advocacy organization and two representatives of the general public who are knowledgeable about health benefits plans.

The President of the Senate may appoint two members of the Senate, no more than one of whom shall be from the same political party, to serve as nonvoting members of the commission. The Speaker of the General Assembly may appoint two members of the General Assembly, no more than one of whom shall be from the same political party, to serve as nonvoting members of the commission. The legislative members shall serve during their legislative term of office.

Of the voting members first appointed, four shall serve for a term of two years, four for a term of three years, and three for a term of four years.

Voting members appointed thereafter shall serve four-year terms, and any vacancy shall be filled by appointment for the unexpired term only. A member is eligible for reappointment. Vacancies in the membership of the commission shall be filled in the same manner as the original appointments were made.

L.2003, c.193, s.4; amended 2012, c.17, s.61; 2012, c.45, s.66.



Section 17B:27D-5 - Election Of Chairman, Vice Chairman, Appointment Of Secretary; Meetings.

17B:27D-5 Election of chairman, vice chairman, appointment of secretary; meetings.

5. a. The commission shall organize and hold its first meeting within 90 days after the appointment of its members and shall elect a chairman and a vice chairman from among its members. The commission may appoint a secretary, who need not be a member of the commission.

b.The members of the commission shall serve without compensation but may be allowed their actual and necessary expenses incurred in the performance of their duties within the limits of funds appropriated or otherwise made available to the commission for this purpose.

c.The Department of Banking and Insurance, in consultation with the Department of Health, shall assist the commission in the performance of its duties.

d.The commission shall be entitled to call upon the services of any State, county or municipal department, board, commission or agency as it may require and as may be available to it for these purposes, and to incur such traveling and other miscellaneous expenses as it may deem necessary for the proper execution of its duties and as may be within the limit of funds appropriated or otherwise made available to it for these purposes.

e.The commission shall meet regularly, and at a minimum of four times per year. Special meetings may be called by the chairman of the commission.

L.2003, c.193, s.5; amended 2012, c.17, s.62.



Section 17B:27D-6 - Duties Of Commission Relative To Review Of Bills.

17B:27D-6 Duties of commission relative to review of bills.

6.It shall be the duty of the commission to review any bill introduced in either House of the Legislature that would require a carrier to provide a mandated health benefit, as provided in this section.

a.Whenever a bill containing a mandated health benefit is introduced in the Legislature, the chairman of the standing reference committee to which the bill has been referred in the House in which it was introduced shall, upon introduction of the bill, request the commission to prepare a written report that assesses the social and financial effects and the medical efficacy of the proposed mandated health benefit.

If the bill is subsequently amended, a prime sponsor or the presiding officer of the House in which the bill is pending may request the commission to amend or revise its report to reflect the changes made by the amendment.

b. (1) For the period ending December 31, 2003, the commission shall complete its review of a bill within 90 days after the date the review is requested, and provide its comments and recommendations in writing to the prime sponsor, committee chairman and presiding officer of the House in which the bill is pending. The commission may request an extension prior to the 90th day, in which case the presiding officer of the House in which the bill is pending may grant an extension of up to 45 days for the commission to complete its review.

(2)Beginning January 1, 2004, the commission shall complete its review of a bill within 60 days after the date the review is requested, and provide its comments and recommendations in writing to the prime sponsor, committee chairman and presiding officer of the House in which the bill is pending. The commission may request an extension prior to the 60th day, in which case the presiding officer of the House in which the bill is pending may grant an extension of up to 45 days for the commission to complete its review.

c.The House or standing reference committee, as applicable, shall not consider or vote upon the bill until either: (1) the commission completes its review and provides its comments and recommendations in writing to the prime sponsor, committee chairman and presiding officer of the House in which the bill is pending, or (2) the 90th or 60th day, as applicable, after the date the review is requested, if no extension was granted, or the designated day for the end of the extension period, whichever is later.

d. (1) If the presiding officer of the House in which the bill is pending determines that the bill is an urgent matter, the presiding officer shall so notify in writing the commission and the chairman of the standing reference committee to which the bill was referred, and the House or committee may consider and vote upon the bill as soon as practicable.

(2)If the chairman of the standing reference committee to which the bill is referred, in consultation with the Commissioner of Health, determines that the bill is of such an urgent nature that it would seriously impair the public health to wait for the commission to issue its report, the chairman shall so notify in writing the presiding officer of the House in which the bill is pending, and the commission, of that determination, and the standing reference committee, with the agreement of the presiding officer of the House, may consider and vote upon the bill as soon as practicable.

L.2003, c.193, s.6; amended 2012, c.17, s.63.



Section 17B:27D-7 - Contents Of Review Of Bill.

17B:27D-7 Contents of review of bill.

7.The review of a bill containing a proposed mandated health benefit by the commission shall include the following:

a.The social impact of mandating the health benefit, which shall include:

(1)the extent to which the proposed mandated health benefit and the services it would provide are needed by, available to and utilized by the population of New Jersey;

(2)the extent to which insurance coverage for the proposed mandated health benefit already exists or, if no coverage exists, the extent to which the lack of coverage results in inadequate health care or financial hardship for the affected population of New Jersey;

(3)the demand for the proposed mandated health benefit from the public and the source and extent of opposition to mandating the health benefit;

(4)relevant findings bearing on the social impact of the lack of the proposed mandated health benefit; and

(5)such other information with respect to the social impact as the commission deems appropriate.

b.The financial impact of mandating the health benefit, which shall include:

(1)the extent to which the proposed mandated health benefit would increase or decrease the cost for treatment or service;

(2)the extent to which similar mandated health benefits in other states have affected charges, costs and payments for services;

(3)the extent to which the proposed mandated health benefit would increase the appropriate use of the treatment or service;

(4)the impact of the proposed mandated health benefit on total costs to carriers and on administrative costs;

(5)the impact of the proposed mandated health benefit on total costs to purchasers and benefit costs;

(6)the impact of the proposed mandated health benefit on the total cost of health care within New Jersey; and

(7)such other information with respect to the financial impact as the commission deems appropriate.

c.The medical efficacy of mandating the health benefit, which shall include:

(1)if the proposed health benefit mandates coverage of a particular treatment or therapy, the recommendation of a clinical study or review article in a major peer-reviewed professional journal;

(2)if the proposed benefit mandates coverage of the services provided by an additional class of practitioners, the results of at least one professionally accepted, controlled trial comparing the medical results achieved by the additional class of practitioners and the practitioners already covered by benefits;

(3)the results of other research;

(4)the impact of the proposed benefit on the general availability of health benefits coverage in New Jersey; and

(5)such other information with respect to the medical efficacy as the commission deems appropriate.

d.The effects of balancing the social, economic and medical efficacy considerations, which shall include, but not be limited to:

(1)the extent to which the need for coverage outweighs the costs of mandating the health benefit; and

(2)the extent to which the problem of coverage may be solved by mandating the availability of the coverage as an option under a health benefits plan.

e.An analysis of information collected from various sources, including, but not limited to:

(1)a State data collection system;

(2)the Departments of Health and Banking and Insurance;

(3)health planning organizations;

(4)proponents and opponents of the proposed health benefit mandate, who shall be encouraged to provide appropriate documentation supporting their positions. The commission shall examine such documentation to determine whether:

(a)the documentation is complete;

(b)the assumptions upon which the research is based are valid;

(c)the research cited in the documentation meets professional standards;

(d)all relevant research respecting the proposed benefit has been cited in the documentation;

(e)the conclusions and interpretations in the documentation are consistent with the data submitted; and

(5)such other data sources as the commission deems appropriate.

In analyzing information from the various sources, the commission shall give substantial weight to the documentation provided by the proponents and opponents of the mandate to the extent that such documentation is made available to them.

L.2003, c.193, s.7; amended 2012, c.17, s.64.



Section 17B:27D-8 - Development Of System Of Data Collection; Review, Comment.

17B:27D-8 Development of system of data collection; review, comment.

8.In the course of studying and evaluating proposed mandated health benefits, the commission shall:

a.develop criteria for a system and program of data collection, for use by the Departments of Health and Banking and Insurance, to assess the impact of mandated health benefits, including the cost to employers and carriers, impact of treatment, cost savings in the health care system, number of providers, and other data as may be appropriate; and

b.review and comment to any State department, board, bureau, commission, or agency, with respect to any order or regulations proposed or implemented thereby that affect mandated health benefits.

L.2003, c.193, s.8; amended 2012, c.17, s.65.



Section 17B:27D-9 - Report To Governor, Legislature

17B:27D-9. Report to Governor, Legislature
9.The commission shall report to the Governor and Legislature three years from the effective date of this act on its activities. The report shall include a summary of the bills reviewed by the commission and the commission's findings, and any recommendations the commission may have regarding the review process required pursuant to this act.

L.2003,c.193,s.9.



Section 17B:27D-10 - Report By Mandated Health Benefits Advisory Commission.

17B:27D-10 Report by Mandated Health Benefits Advisory Commission.

13. a. Notwithstanding the provisions of any other law to the contrary, the Mandated Health Benefits Advisory Commission established pursuant to section 3 of P.L.2003, c.193 (C.17B:27D-3), shall prepare a report regarding the implementation and administration of P.L.2013, c.196 (C.26:2-184.3 et al.) at least once in each five-year period following the effective date of P.L.2013, c.196 (C.26:2-184.3 et al.).

b.The report shall provide a summary of the social and financial impact, as well as the medical efficacy, of the requirements imposed by P.L.2013, c.196 (C.26:2-184.3 et al.), and shall provide a summary of any recommendations the commission may have to improve the effectiveness of P.L.2013, c.196 (C.26:2-184.3 et al.).

c.The commission shall transmit a copy of a report prepared in accordance with this section to the Governor, and to the Legislature, in accordance with section 2 of P.L.1991, c.164 (C.52:14-19.1), within five days of the date the report is prepared.

L.2013, c.196, s.13.



Section 17B:27D-11 - Work Group Regarding Risk Factors For Breast Cancer, Breast Imaging Options.

17B:27D-11 Work group regarding risk factors for breast cancer, breast imaging options.

14. a. The Department of Health, in conjunction with the Medical Society of New Jersey, shall convene a work group to review and report on strategies to improve the dialogue between patients and health care professionals regarding risk factors for breast cancer and breast imaging options. The work group shall review breast imaging standards, the federal Mammography Quality Standards Act and breast imaging results protocols, and shall recommend strategies to improve the dialogue between patients and health care professionals regarding breast density and breast imaging options.

b.The department shall invite to participate in the work group representatives of patient advocacy groups and health care professionals' organizations. The work group shall organize as soon as practicable following the appointment of its members. The members of the work group shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties and within the limits of funds available to the work group.

c.The work group shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county, or municipal department, board, bureau, commission, or agency as the work group may require and as may be available to the work group for its purposes.

d.The work group shall report its findings and recommendations to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), along with any legislative bills that it desires to recommend for adoption by the Legislature, on an annual basis. The work group shall submit its first report no later than 12 months after the initial meeting of the work group.

L.2013, c.196, s.14.



Section 17B:27E-1 - Purpose Of Act On Long-term Care Insurance

17B:27E-1. Purpose of act on long-term care insurance
1.The purpose of this act is to promote the public interest, to promote the availability of long-term care insurance policies, to protect applicants for long-term care insurance from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies, and to facilitate flexibility and innovation in the development of long-term care insurance coverage.

L.2003,c.207,s.1.



Section 17B:27E-2 - Application Of Act

17B:27E-2. Application of act
2.The requirements of this act shall apply to policies delivered or issued for delivery in this State on or after the effective date of this act intended for use as long-term care insurance. This act is not intended to supersede the obligations of entities subject to this act to comply with the substance of other applicable insurance laws insofar as they do not conflict with this act, except that laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not be applied to long-term care insurance.

L.2003,c.207,s.2.



Section 17B:27E-3 - Short Title

17B:27E-3. Short title
3.This act shall be known and may be cited as the "New Jersey Long-Term Care Insurance Act."



L.2003,c.207,s.3.



Section 17B:27E-4 - Definitions Relative To Regulation Of Long-term Care Insurance

17B:27E-4. Definitions relative to regulation of long-term care insurance
4.As used in this act, unless the context requires otherwise:

"Applicant" means:

(1)In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(2)In the case of a group long-term care insurance policy, the proposed certificate holder.

"Certificate" means any certificate or evidence of coverage issued under a group long-term care insurance policy, which has been delivered or issued for delivery in this State.

"Commissioner" means the Commissioner of Banking and Insurance.

"Group long-term care insurance" means a long-term care insurance policy which is delivered or issued for delivery in this State and issued to:

(1)a group conforming to one of the descriptions set forth at N.J.S. 17B:27-2 through 17B:27-8 inclusive, or N.J.S. 17B:27-27; or

(2)any group not set forth in paragraph (1) of this definition, which in the opinion of the commissioner may be insured for group long-term care insurance in accordance with sound underwriting principles.

"Long-term care insurance" means any insurance policy, certificate or rider advertised, marketed, offered or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance or personal care services, provided in a setting other than an acute care unit of a hospital. The term includes group and individual annuities and life insurance policies or riders which provide directly or which supplement long-term care insurance. The term also includes a policy or rider which provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. The term shall also apply to qualified long-term care insurance contracts. Long-term care insurance may be issued by insurers; fraternal benefit societies; health, hospital, or medical service corporations; prepaid health plans; or health maintenance organizations. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, or limited benefit health coverage. With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for one or more qualifying events, and which provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care. Notwithstanding any other provision contained herein, any product advertised, marketed or offered as long-term care insurance shall be subject to the provisions of this act.

"Policy" means any policy, contract, subscriber agreement, rider or endorsement providing long-term care insurance coverage delivered or issued for delivery in this State by an insurer; fraternal benefit society; health, hospital, or medical service corporation; prepaid health plan; health maintenance organization or any similar organization.

"Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of 26 U.S.C. s. 7702B(b), as follows:

(1)The only insurance protection provided under the contract is coverage of qualified long-term services. A contract shall not fail to satisfy the requirements of this paragraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(2)The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act (42 U.S.C. s. 1395 et seq.) or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this paragraph do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act (42 U.S.C. s. 1395 et seq.) only as a secondary payor. A contract shall not fail to satisfy the requirements of this paragraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(3)The contract is guaranteed renewable, within the meaning of 26 U.S.C. s. 7702B(b)(1)(C);

(4)The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in paragraph (5) of this definition;

(5)All refunds of premiums, and all policyholder dividends or similar amounts, under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract shall not exceed the aggregate premiums paid under the contract; and

(6)The contract meets the consumer protection provisions set forth in 26 U.S.C. s. 7702B(g).

"Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by a rider or as part of the contract and that satisfies the requirements of 26 U.S.C. s. 7702B(b) and (e).

L.2003,c.207,s.4.



Section 17B:27E-5 - Compliance Required

17B:27E-5. Compliance required
5. a. Any policy, certificate or rider advertised, marketed or offered as long-term care insurance shall comply with the provisions of this act.

b.No group long-term care insurance coverage shall be offered to a resident of this State under a group policy issued in another state to a group described in paragraph (2) of the definition of "group long-term care insurance" in section 4 of this act, unless this State, or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this State, has made a determination that those requirements have been met.

L.2003,c.207,s.5.



Section 17B:27E-6 - Prohibitions Relative To Long-term Care Insurance

17B:27E-6. Prohibitions relative to long-term care insurance
6. a. No long-term care insurance policy or certificate shall:

(1)Be cancelled, nonrenewed or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder; or

(2)Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company or affiliated company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3)Provide coverage for skilled nursing care only or provide significantly more coverage for skilled nursing care in a facility than coverage for lower levels of care.

b. (1) No long-term care insurance policy or certificate shall use a definition of "preexisting condition" which is more restrictive than the following: preexisting condition means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2)No long-term care insurance policy or certificate shall exclude coverage for a loss or confinement which is the result of a preexisting condition unless that loss or confinement begins within six months following the effective date of coverage of an insured person.

(3)The definition of "preexisting condition" shall not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in paragraph (2) of this subsection b. expires. No long-term care insurance policy or certificate shall exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in paragraph (2) of this subsection b.

(4)A preexisting condition limitation shall only apply to the long-term care insurance coverage and shall not apply to any death benefit or other life insurance benefit provided by a long-term care insurance policy or certificate.

c. (1) No long-term care insurance policy or certificate shall be delivered or issued for delivery in this State if that policy or certificate:

(a)Conditions eligibility for any benefits on a prior hospitalization requirement;

(b)Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(c)Conditions eligibility for any benefits, other than waiver of premium, post-confinement, post-acute care or recuperative benefits, on a prior institutionalization requirement.

(2) (a) A long-term care insurance policy or certificate containing post-confinement, post-acute care or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" those limitations or conditions, including any required number of days of confinement.

(b)A long-term care insurance policy or certificate which conditions eligibility for non-institutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than 30 days.

d.Long-term care insurance applicants shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates shall have a notice prominently printed on the first page or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.

e. (1) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

(a)The commissioner shall prescribe a standard format, including style, arrangement and overall appearance, and the content of an outline of coverage.

(b)In the case of insurance producer solicitations, an insurance producer shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

(c)In the case of direct response solicitations, the outline of coverage shall be presented in conjunction with any application or enrollment form.

(2)The outline of coverage shall include:

(a)A description of the principal benefits and coverage provided in the policy;

(b)A statement of the principal exclusions, reductions, and limitations contained in the policy;

(c)A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described;

(d)A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(e)A description of the terms under which the policy or certificate may be returned and the premium refunded;

(f)A brief description of the relationship of cost of care and benefits; and

(g)A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under 26 U.S.C. s. 7702B(b).

f.A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this State, shall include:

(1)A description of the principal benefits and coverage provided in the policy;

(2)A statement of the principal exclusions, reductions and limitations contained in the policy; and

(3)A statement that the group master policy determines governing contractual provisions.

g.At the time of policy delivery, a policy summary as prescribed by the commissioner pursuant to subsection e. of this section shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make that delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include:

(1)An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2)An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits if any, for each covered person;

(3)Any exclusions, reductions and limitations on benefits of long-term care;

(4)A statement as to whether any long-term care inflation protection option is available under this policy;

(5)If applicable to the policy type, the summary shall also include:

(a)A disclosure of the effects of exercising other rights under the policy;

(b) A disclosure of guarantees related to long-term care costs of insurance charges;

(c)Current and projected maximum lifetime benefits; and

(6)The provisions of the policy summary listed above may be incorporated into a basic illustration required to be delivered in accordance with regulations promulgated by the commissioner or into the life insurance policy summary which is required to be delivered in accordance with regulations promulgated by the commissioner.

h.Whenever a long-term care benefit, funded through a life insurance policy by the acceleration of the death benefit, is in benefit payment status, a monthly report as specified by the commissioner shall be provided to the policyholder or certificate holder. The report shall include:

(1)Any long-term care benefits paid out during the month;

(2)An explanation of any changes in the policy, such as death benefits or cash values, due to long-term care benefits being paid out; and

(3)The amount of long-term care benefits existing or remaining.

L.2003,c.207,s.6.



Section 17B:27E-7 - Grounds For Rescinding Policy, Denying A Claim

17B:27E-7. Grounds for rescinding policy, denying a claim
7. a. For a policy or certificate that has been in force for less than six months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance for coverage.

b.For a policy or certificate that has been in force for at least six months but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the condition for which benefits are sought.

c.After a policy or certificate has been in force for two years, it is not contestable upon the grounds of misrepresentation alone; such a policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

d.If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments shall not be recovered by the insurer if the policy or certificate is rescinded.

e.In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these policies shall be governed by N.J.S.17B:25-4 or 17B:27-12, as appropriate. In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care.

L.2003,c.207,s.7.



Section 17B:27E-8 - Conditions For Delivery, Issuance Of Policy

17B:27E-8. Conditions for delivery, issuance of policy
8. a. Except as provided in subsection b. of this section, a long-term care insurance policy shall not be delivered or issued for delivery in this State unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. If the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates.

b.When a group long-term care insurance policy is issued, the offer required in subsection a. of this section shall be made to the group policyholder.

L.2003,c.207,s.8.



Section 17B:27E-9 - Regulations

17B:27E-9. Regulations
9.The commissioner shall promulgate regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act including, but not limited to, regulations dealing with disclosure requirements, eligibility, renewability, non-duplication of coverage, dependent coverage, preexisting conditions, termination of coverage, continuation or conversion, loss ratio, and other information that the commissioner feels necessary.

L.2003,c.207,s.9.



Section 17B:27E-10 - Prior Approval Of Commissioner Required

17B:27E-10. Prior approval of commissioner required
10. a. Every long-term care insurance policy or contract, including any application, certificate, rider or endorsement to be issued or delivered in this State shall be filed with the commissioner for prior approval as provided in this section.

b.A policy, contract or related form filed with the commissioner for approval pursuant to this section shall be deemed approved upon the expiration of 60 days after the submission of the form unless disapproved in writing by the commissioner within that time. Any such disapproval shall be based only on the specific provisions of applicable statutes or regulations. A disapproved policy, contract or related form may be resubmitted.

c.A long-term care insurance policy, contract or related form submitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 60 days after its submission shall be deemed withdrawn at the expiration of 60 days after the transmittal of the commissioner's specific objections unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 60-day period.

d.A long-term care insurance policy, contract or related form resubmitted in response to the commissioner's objections pursuant to subsection b. of this section shall be deemed approved upon the expiration of 30 days after its resubmission unless disapproved in writing by the commissioner within that time. No disapproval by the commissioner of a resubmission shall be based on any objection not specified by the commissioner in his initial disapproval of the filing, except that the commissioner may disapprove that form based on any new provisions introduced in the resubmission or, if in addressing the specific objections cited in the commissioner's disapproval, the insurer changes or modifies any substantive provisions of the form. Any policy, contract or related form resubmitted for approval pursuant to this section and disapproved by the commissioner before the expiration of 30 days after its submission shall be deemed withdrawn at the expiration of 30 days after the transmittal of the commissioner's specific objections, unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 30-day period.

e.Any form which is filed with the commissioner and approved or deemed approved may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

f.For the purposes of this section, "days" means calendar days, except that when the last day of any specified time period is a Saturday, Sunday, or State holiday, then the time period shall end on the next following business day. With respect to any specified time period pertaining to correspondence between an insurer and the commissioner, the time period shall commence on the date that correspondence is postmarked or submitted to a private delivery service.

L.2003,c.207,s.10.



Section 17B:27E-11 - Insurer To File Rates, Rating Schedule, Supporting Documentation

17B:27E-11. Insurer to file rates, rating schedule, supporting documentation
11. An insurer providing long-term care insurance issued on an individual basis in this State shall file, for the commissioner's approval, its rates, rating schedule and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this State. All filings of rates and rating schedules shall demonstrate that the benefits are reasonable in relation to the premium charged and that the rates are not excessive, inadequate or unfairly discriminatory.

L.2003,c.207,s.11.



Section 17B:27E-12 - Additional Penalties

17B:27E-12. Additional penalties
12. In addition to any other penalties provided by the laws of this State, any insurer and any insurance producer found to have violated any requirement of this State relating to the regulation of long-term care insurance or the marketing of that insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy or certificate involved in the violation, or $10,000, whichever is greater.

L.2003,c.207,s.12.



Section 17B:27F-1 - Definitions Relative To Pharmacy Benefits Managers.

17B:27F-1 Definitions relative to pharmacy benefits managers.

1.As used in this act:

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation, or health maintenance organization authorized to issue health benefits plans in this State.

"Contracted Pharmacy" means a pharmacy that participates in the network of a pharmacy benefits manager through a contract with:

a.the pharmacy benefits manager directly;

b.a pharmacy services administration organization; or

c.a pharmacy group purchasing organization.

"Covered person" means a person on whose behalf a carrier or other entity, who is the sponsor of the health benefits plan, is obligated to pay benefits pursuant to a health benefits plan.

"Drug" means a drug or device as defined in R.S.24:1-1.

"Health benefits plan" means a benefits plan which pays hospital or medical expense benefits for covered services, or prescription drug benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier or any other sponsor, including, but not limited to, a carrier, self-insured employer, or union. For the purposes of this act, health benefits plan shall not include the following plans, policies or contracts: accident only, credit disability, long-term care, Medicare supplement coverage; CHAMPUS supplement coverage, coverage for Medicare services pursuant to a contract with the United States government, coverage arising out of a worker's compensation or similar law, coverage under a policy of private passenger automobile insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), or hospital confinement indemnity coverage.

"Pharmacy" means any place in the State where drugs are dispensed or pharmaceutical care is provided by a licensed pharmacist, but shall not include a medical office under the control of a licensed physician.

"Pharmacy benefits manager" means a corporation, business, or other entity, or unit within a corporation, business, or other entity, that administers prescription drug benefits on behalf of a purchaser.

"Pharmacy benefits management services" means the provision of any of the following services on behalf of a purchaser: the procurement of prescription drugs at a negotiated rate for dispensation within this State; the processing of prescription drug claims; or the administration of payments related to prescription drug claims.

"Prescription" means a prescription as defined in section 5 of P.L.1977, c.240 (C.24:6E-4).

"Prescription drug benefits" means the benefits provided for prescription drugs and pharmacy services for covered services under a health benefits plan contract.

"Purchaser" means any sponsor of a health benefits plan who enters into an agreement with a pharmacy benefits management company for the provision of pharmacy benefits management services to covered persons.

L.2015, c.179, s.1.



Section 17B:27F-2 - Duties Of Pharmacy Benefits Manager Relative To Contracts.

17B:27F-2 Duties of pharmacy benefits manager relative to contracts.

2.Upon execution or renewal of each contract, a pharmacy benefits manager shall, with respect to contracts between a pharmacy benefits manager and a contracted pharmacy:

a. (1) include in the contract the sources utilized to determine multiple source generic drug pricing, including, if applicable, the maximum allowable cost or any successive pricing formula, of the pharmacy benefits manager;

(2)update that pricing information every seven calendar days; and

(3)establish a reasonable process by which contracted pharmacies have a method to access relevant maximum allowable cost pricing lists and any successive pricing formulas in a timely manner; and

b.Maintain a procedure to eliminate drugs from the list of drugs subject to multiple source generic drug pricing or modify maximum allowable cost rates in a timely fashion.

L.2015, c.179, s.2.



Section 17B:27F-3 - Requirements For Placing Prescription Drug On Multiple Source Generic List.

17B:27F-3 Requirements for placing prescription drug on multiple source generic list.

3. a. In order to place a particular prescription drug on a multiple source generic list, the pharmacy benefits manager shall, at a minimum, ensure that:

(1)The drug is listed as therapeutically and pharmaceutically equivalent or "A," "B," "NR," or "NA" rated in the Food and Drug Administration's most recent version of the Approved Drug Products with Therapeutic Equivalence Evaluations, commonly known as the "Orange Book;" and

(2)The drug is available for purchase without limitations by all pharmacies in the State from national or regional wholesalers and is not obsolete or temporarily unavailable.

b.A pharmacy benefits manager shall not penalize a pharmacist or pharmacy on audit if the pharmacist or pharmacy performs a generic substitution pursuant to the "Prescription Drug Price and Quality Stabilization Act," P.L.1977, c.240 (C.24:6E-1 et seq.).

L.2015, c.179, s.3.



Section 17B:27F-4 - Process For Appeals, Investigation And Dispute Resolution.

17B:27F-4 Process for appeals, investigation and dispute resolution.

4.All contracts between a pharmacy benefits manager and a contracted pharmacy shall include a process to appeal, investigate, and resolve disputes regarding multiple source generic drug pricing. The contract provision establishing the process shall include the following:

a.The right to appeal shall be limited to 14 calendar days following the initial claim;

b.The appeal shall be investigated and resolved by the pharmacy benefits manager through an internal process within 14 calendar days of receipt of the appeal by the pharmacy benefits manager;

c.A telephone number at which a pharmacy may contact the pharmacy benefits manager and speak with an individual who is involved in the appeals process; and

d. (1) If the appeal is denied, the pharmacy benefits manager shall provide the reason for the denial and identify the national drug code of a drug product that is available for purchase by contracted pharmacies in this State from wholesalers registered pursuant to P.L.1961, c.52 (C.24:6B-1 et seq.) at a price which is equal to or less than the maximum allowable cost for the appealed drug as determined by the pharmacy benefits manager;

(2)If the appeal is approved, the pharmacy benefits manager shall make the price correction, permit the reporting pharmacy to reverse and rebill the appealed claim, and make the price correction effective for all similarly situated pharmacies from the date of the approved appeal.

L.2015, c.179, s.4.



Section 17B:27F-5 - Rules, Regulations.

17B:27F-5 Rules, regulations.

5.The Commissioner of Banking and Insurance shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations, including any penalty provisions the commissioner deems to be necessary, to effectuate the purposes of this act.

L.2015, c.179, s.5.



Section 17B:28-1 - Definition

17B:28-1. Definition
When used in this chapter, the following terms shall have the following respective meanings: a. "Separate account contract" means any contract issued by an insurer under which amount (including without limitation proceeds applied under optional modes of settlement or under dividend options) are allocated by the insurer to one or more separate accounts; b. "Separate account" means any segregated portfolio of investments or designated account of an insurer established pursuant to this chapter; c. "Contract on a variable basis" means any separate account contract providing for the dollar amount of life insurance or annuity benefits or other contractual payments or values thereunder to vary so as to reflect investment results of one or more separate accounts in which amounts with respect to any such contracts shall have been placed; and d. "Variable contract account" means any such separate account.

L.1971, c. 144, s. 17B:28-1. Amended by L.1977, c. 37, s. 1, eff. March 10, 1977.



Section 17B:28-2 - Qualification Of Insurer

17B:28-2. Qualification of insurer
No present or future domestic insurer shall undertake the issuance of any contract on a variable basis, and no foreign or alien insurer heretofore or hereafter admitted to transact in this State any class or classes of insurance authorized by this code shall undertake the issuance or delivery of any contract on a variable basis within this State, unless said insurer shall have the authority to write life insurance or annuities or both and until said insurer has satisfied the commissioner that it has been engaged in transacting the business of life insurance for a period of at least 2 years and that its condition or methods of operation in connection with the issuance of such contracts on a variable basis will not be such as would render its operation hazardous to the public or its policyholders in this State. In determining the qualification of an insurer requesting authority to issue or deliver contracts on a variable basis within this State, the commissioner will consider, among other things, the history of the insurer; the character, responsibility and general fitness of the officers and directors of the insurer; and the regulation of such insurer by its jurisdiction of domicile. If the insurer is a subsidiary of an authorized insurer, or affiliated with such authorized insurer by common management or ownership, it may be deemed by the commissioner to have satisfied the aforementioned provisions if either it or such authorized insurer satisfies said provisions.

L.1971, c. 144, s. 17B:28-2.



Section 17B:28-3 - Certificate To Sell

17B:28-3. Certificate to sell
17B:28-3. a. No agent or solicitor employed by an agent heretofore or hereafter licensed shall be authorized to sell or act or aid in any manner in the negotiation of a contract on a variable basis until he has received a certificate to sell contracts on a variable basis from the commissioner, which certificate shall not be issued by the commissioner until such agent or solicitor has qualified by personal examination, to the satisfaction of the commissioner, as to his trustworthiness and competence to act as such agent or solicitor.

b. Before a first-time applicant for a license to solicit and negotiate contracts on a variable basis shall be admitted to the examination, the applicant shall be required to concurrently hold an agent's license granting authority to solicit and negotiate contracts of life insurance in this State or hold a license to act as a solicitor for such an agent. Application for a license must be made on such forms as the commissioner may prescribe.

c. The examination fee shall be $25.00 for each examination scheduled and such examination fee shall not be returned for any reason. The licensee fee shall be $25.00. A renewal license shall be issued biennially subject to the payment of the renewal license fee as required by this section and upon request of the insurer. Licenses issued in accordance with this section shall expire on April 30 of each odd numbered year.

d. No written examination shall be required of:

(1) An applicant who is the holder of a valid agent's or solicitor's license issued pursuant to this section by the commissioner or an applicant for a renewal of such license, except in a case where the commissioner has good and sufficient cause to believe that the applicant for renewal has demonstrated incompetence in the conduct of his business as such agent or solicitor to the detriment of the public;

(2) An applicant whose license to do business as an agent or solicitor issued pursuant to this section has expired less than 3 years prior to the date of application. If the applicant has permitted his license to lapse for a period of more than 3 years he must submit to and pass an examination in the same manner as a new applicant, except where the applicant is a veteran who meets the requirements of subsection (4) hereunder, when no re-examination shall be required;

(3) An applicant whose previous license issued pursuant to this section has been revoked or suspended; provided this examination exemption is only at the discretion of the commissioner;

(4) An applicant who is a citizen of New Jersey and has served in the Armed Forces of the United States, including a citizen of New Jersey who served as a member of the American Merchant Marine during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, and has been honorably discharged or released under conditions other than dishonorable and was the holder at any time of a license in New Jersey which authorized the applicant to solicit or negotiate contracts on a variable basis;

(5) Any individual seeking a variable license who, in the discretion of the commissioner, has satisfied the requirements and successfully passed all the examinations of the National Association of Securities Dealers, required to secure a registration to sell securities by the National Association of Securities Dealers in compliance and conformity with the rules and regulations promulgated by the Federal Securities and Exchange Commission.

e. The commissioner may issue a nonresident agent's or solicitor's license upon the application of a nonresident who is duly licensed under the law of the state of his residence or domicile to act as an agent or solicitor for contracts on a variable basis if said state does not prohibit residents of this State from acting as nonresident agents or solicitors therein, when:

(1) The applicant has shown by a statement from the proper official of the state in which he has his resident license that he is authorized to do business as an agent or solicitor in such state with authority for which the applicant is to be licensed under the New Jersey nonresident license.

(2) The applicant has paid the annual license fee as provided for in this section.

(3) The applicant has no place of business in this State.

(4) The commissioner may enter into reciprocal agreements with the appropriate supervisory insurance official of any other state waiving the written examination of any applicant resident in such other state, provided:

(a) A written examination is required of applicants for an agent's or solicitor's license in such other state.

(b) The appropriate supervisory insurance official of such other state certifies that the applicant holds a currently valid license as an agent or solicitor in such other state, and either,

(i) Passed a written examination,

(ii) Was the holder of an agent's or solicitor's license prior to the time a written examination was required, or

(iii) Was not required to take such examination by reason of provisions of the applicable agent's or solicitor's licensing law.

(c) That in such other state, a resident of this State is privileged to procure such an agent's or solicitor's license upon the foregoing conditions and without discrimination as to fees or otherwise in favor of residents of such other state. If the laws of another state require the sharing of commissions with resident agents or solicitors of that state on applications for contracts on a variable basis written by nonresident agent or solicitors, then the same provision shall apply when resident agents or solicitors of that state, licensed as nonresident agents or solicitors of New Jersey write applications for contracts on a variable basis in this State.

L.1971, c.144; amended 1977,c.37,s.2; 1979,c.312,s.7; 1981,c.355,s.1; 1983,c.533,s.21; 1991,c.389,s.1.



Section 17B:28-4 - Required Statements; Procedure

17B:28-4. Required statements; procedure
Any contract on a variable basis delivered or issued for delivery in this State, and any certificate evidencing variable benefits issued pursuant to any such contract on a group basis, shall contain a statement of the essential features of the procedure to be followed by the insurer in determining the dollar amount of variable benefits or other contractual payments or values thereunder and shall state in clear terms that such amount may decrease or increase according to such procedure. Any such contract delivered or issued for delivery in this State, and any such certificate, shall contain on its first page, in a prominent position, a clear statement that the benefits or other contractual payments or values thereunder are on a variable basis.

L.1971, c. 144, s. 17B:28-4.



Section 17B:28-5 - Form Of Contract

17B:28-5. Form of contract
17B:28-5. (a) No contract on a variable basis shall be delivered or issued for delivery in this State by any insurer until a copy of the form (and, in the case of a contract on a group basis, the form of any certificate evidencing variable benefits issued pursuant thereto) and any form of application for such contract shall have been filed with the commissioner in accordance with the provisions of section 16 of P.L.1995, c.73 (C.17B:25-18.2). The commissioner shall disapprove or withdraw approval of any contract form, application or certificate if:

(i) The form contains provisions which are unjust, unfair, inequitable, ambiguous, misleading, likely to result in misrepresentation or contrary to law, or

(ii) Sales of contracts in such form are being solicited by any means of advertising, communication or dissemination of information which involves misleading or inadequate description of the provisions of the contract.

He shall notify the insurer, specifying particulars, of his disapproval. It shall be unlawful for such insurer thereafter to issue any contract or certificate thereunder or use any application in the form so disapproved unless it is resubmitted and approved in accordance with the provisions of subsections b., c., and d. of section 16 of P.L.1995, c.73 (C.17B:25-18.2). Such disapproval of the commissioner shall be subject to review in accordance with the procedure described in the "Administrative Procedure Act" P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder. Any such form which is filed by the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

(b) Illustrations of benefits payable under any contract on a variable basis shall not involve projections of past investment experience into the future and shall conform with reasonable regulations promulgated by the commissioner.

(c) No individual annuity contract on a variable basis shall be delivered or issued for delivery in this State unless it contains in substance the following provisions:

(i) That, in the event of default in the payment of any consideration beyond the period of grace allowed by the contract for the payment thereof, the insurer will make payment of the value of the contract, in accordance with a plan provided by the contract, commencing not later than the date contractual payments by the insurer were otherwise to have commenced in accordance with the contract;

(ii) That, upon request of the contract holder received by the insurer at least 4 months prior to the date contractual payments by the insurer were otherwise to have commenced, the insurer will make payment of the value of the contract in accordance with a plan provided by the contract and selected by the contract holder, commencing as of the first day of the first month which is at least 4 months after the date of receipt of such request, unless another date of commencement is requested by the contract holder and agreed to by the insurer;

(iii) That the insurer will mail to the contract holder at least once in each contract year after the first, at his last address known to the insurer, a report in a form approved by the commissioner, which shall include a statement of the number of units credited to such contract and the dollar value of a unit as of a date not more than 2 months previous to the date of mailing and a statement in a form and of a date approved by the commissioner of the investments held in the variable contract account designated in such contract.

(d) Any individual contract on a variable basis delivered or issued for delivery in this State shall stipulate the investment increment factors to be used in computing the dollar amount of variable benefits or other contractual payments or values thereunder, and shall guarantee that expense and mortality results shall not adversely affect such dollar amounts, except that such guarantee need not apply to any investment management fee which is subject to change with the approval by vote of the persons having beneficial interests in the variable contract account in which such contract participates. The mortality and investment increment factors used in computing the dollar amount of variable benefits or other contractual payments or values under an individual annuity contract on a variable basis shall not produce a larger initial payment than would be produced by the use of the mortality table or tables specified in N.J.S. 17B:19-8 (the Standard Valuation Law), as amended, and as such provision may be amended from time to time, as acceptable minimum mortality standards for the valuation of the reserve liabilities of individual annuity and pure endowment contracts, and an annual investment increment assumption of 5%.

Any group contract on a variable basis delivered or issued for delivery in the State shall stipulate the expense, mortality and investment increment factors to be used in computing the dollar amount payable with respect to a unit of variable benefits purchased thereunder and shall guarantee that expense and mortality results shall not adversely affect such dollar amounts, except that such guarantee need not apply to any investment management fee which is subject to change with the approval by vote of the persons having beneficial interests in the variable contract account in which such contract participates.

"Expense," as used in this subsection (d), may exclude some or all taxes, as stipulated in the contract.

(e) (Deleted by amendment).

L.1971, c.144; amended 1977,c.37,s.3; 1995,c.73,s.22.



Section 17B:28-6 - Administration

17B:28-6. Administration
Any insurer maintaining one or more separate accounts shall submit annually to the commissioner a report of the business of its separate accounts. Such report shall be made either by a separate annual statement for such business or by suitable additions to such insurer's regular annual statement, in either case on a form prescribed by the commissioner, and shall include details as to all of the income, disbursements, assets and liability items associated with the separate accounts.

The commissioner shall make a separate valuation of the assets of the separate accounts and a copy of such valuation shall be filed in the commissioner's office as a public document. Such valuation shall be in accordance with section 17B:28-10.

The commissioner shall further prescribe by regulation the steps to be taken by the insurer in disposing of those holdings which at any time subsequent to purchase fail to meet the standards and regulations for new investments.

L.1971, c. 144, s. 17B:28-6. Amended by L.1977, c. 37, s. 4, eff. March 10, 1977.



Section 17B:28-7 - Separate Accounts; Approval By Commissioner

17B:28-7. Separate accounts; approval by commissioner
17B:28-7. Separate accounts; approval by commissioner. Any present or future domestic insurer shall have authority to establish and operate one or more separate accounts and to issue separate account contracts, whether or not contracts on a variable basis, with the approval of the commissioner, and the issuance or delivery of such contracts in this State by any foreign or alien insurer shall be subject to like approval. The commissioner, in granting or withholding any such approval, shall consider in addition to the matters referred to in N.J.S.17B:28-2, 17B:28-5, and 17B:28-15, if applicable, the following:

a. The type or types of contracts the funds from which will be placed in the separate accounts;

b. The extent to which, if any, the dollar amount of benefits or other contractual payments or values under such contracts will be guaranteed;

c. The investment limitations that will be applicable to the separate account;

d. The manner of valuing the assets of the account and the method or methods to be used to compute the liabilities arising from the contracts described in subsection a. of this section;

e. If such contracts are annuity contracts, whether or not they will be participating; and

f. Such other matters as the commissioner shall deem relevant.

Any such approval by the commissioner may be subject to such conditions as he may impose as being necessary for the protection of the public or of such insurer's policyholders. Any approval by the commissioner pursuant to this section may be granted with respect to a single separate account or a class of separate accounts having common characteristics.

For any separate account established and maintained solely for one or more employer group contracts sold to fund an employee benefit plan, which contracts constitute group contracts for the purposes of paragraph (v) of subsection a. of N.J.S.17B:28-9, an insurer may establish and maintain such account 45 days after filing its request for the commissioner's approval, unless within that time the commissioner shall have approved or disapproved the account, provided that neither the insurer nor any such contract shall provide a guaranty, including any index guaranty, of the dollar amount of benefits or other contractual payments or values under such contract. Any disapproval shall state in writing the grounds therefor in such detail as reasonable to inform the insurer thereof. The disapproval by the commissioner of any such account may be on the ground that the account is contrary to law or the public policy of this State. Any disapproval shall be subject to review in accordance with the procedure set forth in the "Administrative Procedure Act," P.L.1968, C.410 (C.52:14B-1 et seq.), and any rules or regulations adopted thereunder.

L.1971, c.144; amended 1977, c.37, s.5; 1989,c.267,s.4.



Section 17B:28-8 - Amounts Placed In Account; Liabilities

17B:28-8. Amounts placed in account; liabilities
Except as may be otherwise specifically provided by the contract, all amounts with respect to any contract on a variable basis shall be placed in the variable contract account designated in such contract, and all liabilities on any such contract shall be set up in said account.

L.1971, c. 144, s. 17B:28-8. Amended by L.1977, c. 37, s. 6, eff. March 10, 1977.



Section 17B:28-9 - Investment Of Assets; Eligibility; Definition

17B:28-9. Investment of assets; eligibility; definition
17B:28-9. Investment of assets; eligibility; definition.

a. The assets held in a separate account, or any part thereof, may be invested in:

(i) Common stock or shares of any investment company specified in the contract or contracts participating in such separate account, and registered under the Investment Company Act of 1940, whether or not such stock or shares satisfy the dividend or earnings history requirements now or hereafter contained in the provisions of this title that regulate investments by domestic insurers; provided that at the time of the first purchase of such stock or shares of any such investment company, the insurer which maintains such account, or a subsidiary or affiliate of such insurer, shall be the investment manager or investment adviser of such investment company and, as long as such insurer which maintains such account, or any subsidiary or affiliate of such insurer, shall continue as such investment manager or investment adviser, the investments acquired by such investment company shall be such as would be eligible for investment of separate account assets by domestic insurers under the provisions of this section excluding this paragraph (i);

(ii) Other investments made eligible for investment by domestic insurers by the provisions of this title that regulate investments by domestic insurers, except for investments made eligible by the provision of chapter 20 of this title which permits a domestic insurer to make loans or investments not otherwise expressly qualified or permitted up to 5% of total admitted assets, as such provision may be amended from time to time, or any similar or superseding provision corresponding in substance thereto;

(iii) Investments authorized, specifically or by classes or otherwise, by the commissioner as appropriate to the nature and purpose of such separate account; and

(iv) Investments not otherwise eligible under the preceding clauses of this subsection, provided that at the time of making any such investment, and immediately after giving effect thereto, the aggregate cost of all investments held in such separate account pursuant to this paragraph (iv) shall not exceed 5% of the aggregate market value of the assets held in such separate account;

provided that (A) any common stock or shares, other than common stock or shares referred to in paragraph (i) of this subsection issued by an open-end investment company, shall be (1) common stock or shares which are listed or admitted to trading on a securities exchange in the United States of America or Canada, or (2) common stock or shares which are included on the National Association of Securities Dealers' national price listings of "over-the-counter" securities, or (3) other common stock or shares which the commissioner shall have determined are publicly held and traded and as to which market quotations shall be available; (B) the quantitative investment limitations now or hereafter contained in this title regulating investments by domestic insurers shall not be applicable to investments for separate account, subject to the qualification that the provision contained in this title limiting the percentage of voting stock of any one corporation that may be purchased or acquired by a domestic insurer, as such provision may be amended from time to time, or any similar or superseding provision corresponding in substance thereto, shall apply (subject to the provisions of N.J.S.17B:20-3 as such provisions may be amended from time to time, or any similar or superseding provisions corresponding in substance thereto), with respect to the aggregate of the voting stock of any one corporation held in all accounts of such insurer, except for all such stock that may be voted at the direction of a person or persons, other than such insurer or any subsidiary or affiliate of such insurer; and provided further that, subject to the next succeeding paragraph of this subsection, no domestic insurer shall purchase for any separate account any security (other than common stock or shares referred to in paragraph (i) of this subsection issued by an open-end investment company) of any corporation, if after such purchase more than 10% of the market value of the assets of such separate account would be invested in the securities of such corporation.

(v) Notwithstanding the foregoing provisions of this section or any other provision of law, a domestic insurer may invest the assets, or any part thereof, held in a separate account established and maintained solely for one or more group contracts in any investment or investments authorized by the contract or contracts participating in such account, subject only to subparagraph (B) of paragraph (iv) of this subsection relating to the percentage of voting stock of any one corporation that may be purchased or acquired. For the purpose of this paragraph, a group contract shall not include, (1) a contract which provides benefits to individuals based upon the investment results of such an account unless such contract implements a plan (a) which covers at least 100 individuals at the time of execution of such contract and (b) under which, if the crediting to such an account of the contributions made by any individual would affect his benefits under the plan, no portion of his contributions in excess of 50% is so credited, unless he is offered an alternative to having such portion so credited or, (2) except with the consent of the commissioner, a contract the holder of which is an association of individuals or the representative thereof.

Except as otherwise provided in this subsection, the investments held in the separate accounts of any domestic insurer shall be disregarded in determining whether the other investments of such insurer comply with the provisions of this title that regulate investments by domestic insurers as such provisions may be amended from time to time, or any similar or superseding provisions corresponding in substance thereto.

b. Notwithstanding any other provision of law, a domestic insurer may, with respect to any separate account or any portion thereof

(i) Exercise any voting rights of any stock or shares in accordance with instructions from the person or persons specified in, or designated pursuant to, the contract or contracts participating in such account, or

(ii) Establish a committee for such account, the members of which may be directors or officers or other employees of such insurer, or persons having no such relationship to such insurer, or any combination thereof, who may be elected to such membership by the vote of the persons having the beneficial interests in such account ratably according to their respective interests in such account or in such other manner as the insurer shall deem appropriate. Such committee may have the power, which may be exercisable alone or in conjunction with others, or which may be delegated to such insurer or any other person, as investment manager or investment adviser, to authorize purchases and sales of investments for such account and to take such other action with respect to account investments as it shall deem appropriate, provided that as long as such insurer or any subsidiary or affiliate of such insurer shall be the investment manager or investment adviser of such account, the investments of such account shall be eligible under the provisions of subsection a. of this section. Such insurer may establish such a committee for only a portion of a separate account, and its members may be similarly elected. Any such committee for only a portion of a separate account may be given the further power to require the subdivision of such account into two accounts so that the portion with respect to which such committee shall be acting shall constitute a separate account. If such committee shall so require, the insurer shall segregate from the account being so subdivided a portion of the assets held with respect to the reserve liabilities of such account. Such portion shall be in the same proportion to the total of such asset as the reserve liability for the portion of the account with respect to which such committee is acting bears to the total reserve liability of such account; and notwithstanding any other provision of law, the assets so segregated shall be transferred to a separate account with respect to which such committee shall act.

c. The investments held in a separate account and the liabilities chargeable against it shall at all times be clearly identifiable and distinguishable from the other investments and liabilities of the insurer. To the extent provided in the applicable contract or contracts, assets held in a separate account shall not be chargeable with liabilities arising out of any other business of the corporation.

No sale, transfer or exchange of investments may be made between a separate account and any other investment account of the insurer, except with the prior consent of the commissioner, and no investments held in a separate account, other than an account of the kind described in paragraph (v) of subsection a. of this section, shall be pledged or transferred as collateral for a loan.

d. The term "Investment Company Act of 1940" as used in this section shall mean an act of Congress approved August 22, 1940 entitled "Investment Company Act of 1940" as amended from time to time, or any similar statute enacted in substitution therefor.

L.1971, c.144; amended 1977, c.37, s.7; 1989,c.267,s.5.



Section 17B:28-10 - Valuation Of Assets

17B:28-10. Valuation of assets
Except as the commissioner may require or permit a different basis of valuation, the valuation of separate account assets for all purposes, including annual reports of the insurer to the commissioner, shall be determined in accordance with the market value of such assets notwithstanding the application of other valuation methods to assets of the insurer other than the assets of separate accounts. If there shall be no readily available market for any such assets, their market value may be determined by reference to opinions or estimates based upon reasonably current transactions in similar investments with such adjustments, if any, as shall be deemed appropriate to take into account any dissimilarities in the investment being valued, or such other method as shall reflect what a willing buyer, under no pressure to buy, would pay a willing seller, under no pressure to sell, for such investment. The net asset value of common stock or shares of any investment company which is an open-end company shall be deemed to be the market value thereof. Such valuation may be made as of such valuation dates as the insurer shall establish from time to time, except as otherwise required for such annual reports to the commissioner.

L.1971, c. 144, s. 17B:28-10. Amended by L.1977, c. 37, s. 8, eff. March 10, 1977.



Section 17B:28-11 - Reserve Liability

17B:28-11. Reserve liability
The reserve liability for contracts on a variable basis shall be established by the commissioner pursuant to the requirements of section 17B:19-8 (the Standard Valuation Law) in accordance with actuarial procedures that recognize the variable nature of the benefits provided.

L.1971, c. 144, s. 17B:28-11.



Section 17B:28-12 - Annuities

17B:28-12. Annuities
Any insurer which establishes one or more variable contract accounts and issues variable annuity contracts may in its discretion, but need not, require in any case the purchase of annuities which provide for benefits of predetermined dollar amount in specified proportions in combination with the purchase of annuities providing for benefits of variable dollar amount.

L.1971, c. 144, s. 17B:28-12.



Section 17B:28-14 - Regulation Of Separate Account Contracts, Insurers Issuing The Same And Sales Agents

17B:28-14. Regulation of separate account contracts, insurers issuing the same and sales agents
The commissioner shall have the sole and exclusive authority to regulate the issuance and sale of separate account contracts; and such contracts, the insurers which issue them and the agents, solicitors or other persons who sell them shall not be subject to the Uniform Securities Law (1967) (P.L.1967, c. 93) as amended or supplemented, in the issuance or sale of such contracts.

L.1971, c. 144, s. 17B:28-14. Amended by L.1977, c. 37, s. 10, eff. March 10, 1977; L.1981, c. 355, s. 2.



Section 17B:28-15 - Application To Separate Accounts And Separate Account Contracts Of Title 17b; Required Provisions For Variable Life Insurance Contracts

17B:28-15. Application to separate accounts and separate account contracts of Title 17B; required provisions for variable life insurance contracts
Except for N.J.S. 17B:25-3, 17B:25-8, 17B:25-9, 17B:25-13, 17B:25-19 and 17B:27-11, in the case of a variable life insurance policy and except as otherwise provided in this act, all pertinent provisions of Title 17B of the New Jersey Statutes shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract, delivered or issued for delivery in this State shall contain loan, grace, reinstatement and nonforfeiture provisions acceptable to the commissioner. Any group variable life insurance contract, delivered or issued for delivery in this State shall contain a grace provision appropriate to such a contract. The commissioner shall have the sole authority to issue such reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this act.

L.1977, c. 37, s. 11, eff. March 10, 1977.



Section 17B:28A-1 - Insurance Against Risk Of Loss In Value Of Redeemable Securities Issued By Investment Company

17B:28A-1. Insurance against risk of loss in value of redeemable securities issued by investment company
A domestic insurer authorized to do the business specified in N.J.S. 17B:17-3 may issue and deliver individual and group policies insuring against the risk of loss in the value of (a) redeemable securities issued by an investment company regulated by the Investment Company Act of 1940 (15 U.S.C.A. s. 80a-1 et seq.) and whose redeemable securities are registered under the Securities Act of 1933 (15 U.S.C.A. s. 77a et seq.) or (b) redeemable securities issued by an investment company which shall include an investment fund, trust, or other similar investment entity, existing under the laws of a foreign country and not so regulated if such company or its securities are determined by the commissioner to be subject to regulation reasonably designed to provide adequate protection to investors in the redeemable securities issued by such company. Such insurance is herein termed investment return assurance. Investment return assurance does not include guarantees of benefits provided by separate account contracts issued by the insurer, which guarantees shall be subject to the provisions of chapter 28 of Title 17B of the New Jersey Statutes.

L.1977, c. 374, s. 1, eff. Feb. 8, 1978.



Section 17B:28A-2 - Limitation On Benefit And Protection

17B:28A-2. Limitation on benefit and protection
Except with the approval of the commissioner and under such conditions as he may prescribe, the benefit provided by such insurance may not exceed the difference between the amount paid for such redeemable securities and the value of such redeemable securities at or after the end of a specified or determinable period of not less than 5 years from the date of the issuance of the policy or the certificate under a group policy, or at the date of death of the insured, if earlier. The protection provided by investment return assurance shall not extend beyond the coverage of shares of an investment company which are acquired or held during such time as the insurer, or a subsidiary or affiliate of the insurer, shall be the investment manager or investment adviser of such investment company; such a policy or certificate under a group policy shall not be extended or renewed beyond the end of the specified or determinable period if the insurer, or a subsidiary or affiliate of the insurer, ceases to be the investment manager or investment adviser.

L.1977, c. 374, s. 2, eff. Feb. 8, 1978.



Section 17B:28A-3 - Undertaking Or Continuance; Approval Of Commissioner; Rules And Regulations

17B:28A-3. Undertaking or continuance; approval of commissioner; rules and regulations
No domestic insurer shall undertake or continue the issuance of any such insurance unless the commissioner is satisfied that the condition or methods of operation of such domestic insurer in connection with the issuance of policies of such insurance is not such as to render its operation hazardous to the public or its policyholders. The commissioner may adopt rules and regulations as may be reasonable and appropriate to carry out the purposes hereof, including the establishment of limitations on the amount of liabilities under such policies that might be assumed by the domestic insurer.

L.1977, c. 374, s. 3, eff. Feb. 8, 1978.



Section 17B:28A-4 - Form Of Policy; Submission To Commissioner

17B:28A-4. Form of policy; submission to commissioner
No policy providing investment return assurance shall be issued or delivered in this State until a copy of the form thereof is submitted to the commissioner. The provisions of N.J.S. 17B:25-18, relating to the filing of forms of life insurance policies other than group, and N.J.S. 17B:27-25, relating to the filing of group life insurance forms, shall apply, respectively, to individual policies of investment return assurance and group policies of investment return assurance.

L.1977, c. 374, s. 4, eff. Feb. 8, 1978.



Section 17B:28A-5 - Foreign Or Alien Insurers; Conditions For Qualification To Issue

17B:28A-5. Foreign or alien insurers; conditions for qualification to issue
No foreign or alien company shall deliver or issue for delivery within this State any policy of investment return assurance unless it is licensed to do life insurance business within this State, and the commissioner is satisfied that the applicable law and regulation of the company's state or country of domicile with respect to the issuance by it of policies of investment return assurance and its condition and methods of operation with respect to the issuance of such policies will not render its operation hazardous to the public or its policyholders in this State. The commissioner may adopt rules and regulations concerning limitations on foreign or alien companies similar to those applied to domestic insurers.

L.1977, c. 374, s. 5, eff. Feb. 8, 1978.



Section 17B:28A-6 - Rules And Regulations

17B:28A-6. Rules and regulations
The commissioner shall make appropriate further rules and regulations for the protection of policyholders and the public, including requirements for nonforfeiture benefits where appropriate, and regulations for valuation methods and minimum requirements for life insurance reserves which are set aside to mature or liquidate, as the case may be, future unaccrued claims under policies of investment return assurance, including specification of maximum assumed rates of interest and recognized minimum assumed mortality tables.

L.1977, c. 374, s. 6, eff. Feb. 8, 1978.



Section 17B:29-1 - Scope; Differences In Long-term And Short-term Indebtedness; Rules And Regulations

17B:29-1. Scope; differences in long-term and short-term indebtedness; rules and regulations
All life insurance and all health insurance in connection with loans or other credit transactions shall be subject to the provisions of this chapter, except where the issuance of such insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor. The commissioner may, after notice and hearing, promulgate rules and regulations which will take account of the differences inherent in long-term and short-term indebtedness, including, but not limited to, differences in underwriting standards, the term of the loan, the nature of the risk, and the maximum amount of insurance purchased.

L.1971, c. 144, s. 17B:29-1. Amended by L.1982, c. 184, s. 1, eff. Nov. 24, 1982.



Section 17B:29-2 - Definitions

17B:29-2. Definitions
a. "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction;

b. "Credit health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

c. "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title or interest of any such lender, vendor, or lessor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them;

d. "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights of privileges for which payment is arranged through a credit transaction, and includes each partner who is jointly and severally liable for a partnership indebtedness. An officer of a corporation is not a debtor in connection with a corporate indebtedness, unless he is personally liable for such indebtedness as a codebtor. When more than one person is jointly obligated in connection with an indebtedness, credit insurance may be written either on an individual basis or, at the option of the insureds, on a joint basis, provided that the credit insurance has been approved by the Department of Insurance to be written on a joint basis in this State;

e. "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

L.1971, c. 144, s. 17B:29-2. Amended by L.1977, c. 296, s. 1, eff. Dec. 15, 1977; L.1982, c. 184, s. 2, eff. Nov. 24, 1982.



Section 17B:29-3 - Forms Of Credit Life Insurance And Credit Health Insurance

17B:29-3. Forms of credit life insurance and credit health insurance
Credit life insurance and credit health insurance shall be issued only in the following forms:

a. Individual policies of life insurance issued to debtors on the term plan;

b. Individual policies of health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

c. Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

d. Group policies of health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.

L.1971, c. 144, s. 17B:29-3.



Section 17B:29-3.1 - Insurance Offered With Credit Involuntary Unemployment Insurance

17B:29-3.1. Insurance offered with credit involuntary unemployment insurance
1. a. The individual and group coverages permitted by N.J.S.17B:29-3 may be offered in combination with credit involuntary unemployment insurance, credit personal property insurance, or both, under separate and distinct policies, provided that the total combined premium amount or rate to be charged to the debtor shall be reduced by five percent or by a greater percentage at the discretion of the insurer.

b. When credit involuntary unemployment insurance is included in the combined coverages and (1) the debtor notifies the insurer in writing that he is or has become ineligible for credit involuntary unemployment insurance coverage by reason of being or becoming voluntarily unemployed, or by reason of being or becoming self-employed, and states the date on which that ineligibility commenced; or (2) a claim is denied under the credit involuntary unemployment insurance coverage because the debtor became ineligible for that coverage, the insurer shall promptly remit a refund of the portion of the premium applicable to the credit involuntary unemployment insurance coverage during the period of ineligibility.

c. (1) Notwithstanding the provisions of N.J.S.17B:27-3 to the contrary, group life insurance coverage may be issued in combination with other coverages in accordance with this section.

(2) Insurers issuing insurance coverages combined in accordance with this section shall not be required to offer any of the coverages for separate purchase.

(3) The purchase of insurance coverages combined in accordance with this section shall be voluntary on the part of the debtor.

d. For the purpose of this section, "credit personal property insurance" means insurance covering direct or indirect damage or loss, by fire or other perils, including those of extended coverage, to the personal property of the debtor all or part of which is the security for the loan, which insurance shall be for an amount and term not to exceed the amount and term of the loan.

L.1996,c.146.



Section 17B:29-4 - Amount Of Credit Life Insurance And Credit Health Insurance

17B:29-4. Amount of credit life insurance and credit health insurance
a. Credit Life Insurance

(1) The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

(2) Notwithstanding the provisions of the above paragraph, insurance on agricultural credit transaction commitments, not exceeding 18 months in duration, may be written up to the amount of the loan commitment, on a nondecreasing or level term plan.

(3) Notwithstanding the provisions of paragraph a. (1) of this or any other subsection, insurance on educational credit transaction commitments may be written for the amount of the portion of such commitment that has not been advanced by the creditor.

b. Credit Health Insurance

The total amount of periodic indemnity payable by credit health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.

L.1971, c. 144, s. 17B:29-4.



Section 17B:29-5 - Term Of Credit Life Insurance And Credit Health Insurance

17B:29-5. Term of credit life insurance and credit health insurance
The term of any credit life insurance or credit health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor and such evidence is determined by the insurer to be satisfactory, the term of the insurance may commence on the date on which the evidence is furnished to the insurer and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than 15 days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 17B:29-8.

L.1971, c. 144, s. 17B:29-5.



Section 17B:29-6 - Provisions Of Policies And Certificates Of Insurance: Disclosure To Debtors

17B:29-6. Provisions of policies and certificates of insurance: disclosure to debtors
a. All credit life insurance and credit health insurance sold shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

b. Each individual policy or group certificate of credit life insurance and each individual policy or group certificate of credit health insurance shall, in addition to other requirements of law, set forth the name and home office address of the insurer, the identity by name or otherwise of the person or persons insured, the rate of premium separately in connection with credit life insurance and credit health insurance if a payment therefor is collected from the debtor, a description of the coverage including any exceptions, limitations and restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate. For the purpose of this section, a payment for such insurance is deemed to have been collected from the debtor if an amount therefor is separately stated or is included in a total charge for insurance and other services.

c. Said individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter provided.

d. If said individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the amount of payment, separately in connection with credit life insurance and credit health insurance coverage, and a brief description of the coverage provided shall be delivered to the debtor at the time such indebtedness is incurred. The copy of the application for, or notice of proposed insurance shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, except that, when the information required by this subsection is adequately set forth therein, this requirement may be waived by the commissioner. Upon acceptance of the insurance and within 30 days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as of the date the indebtedness is incurred.

e. Any policy, group certificate, copy of the application or notice of proposed insurance, as referred to in this section, may specify an age beyond which the insurance on a debtor will not become effective or on which a debtor's insurance will terminate; provided, however, that no charge shall be made to a debtor for coverage beyond the limiting age.

L.1971, c. 144, s. 17B:29-6.



Section 17B:29-7 - Filing Of Forms; Premium Rate Schedules

17B:29-7. Filing of forms; premium rate schedules
17B:29-7. a. All forms of policies, certificates of insurance, notice of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this State and the schedules of premium rates pertaining thereto shall be filed with the commissioner in accordance with the provisions of subsection g. of this section.

b. (Deleted by amendment, P.L.1995, c.73.)

c. If a form or the schedule of premium rates pertaining thereto is disapproved by the commissioner during the 60-day period, the form may not be delivered or issued for delivery unless the form or schedule of premium rates is resubmitted in accordance with paragraphs (2), (3) and (4) of subsection g. of this section. A form or schedule of rates that is disapproved shall be subject to review in accordance with the procedure described in the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder. Any such form which is filed by the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

d. (Deleted by amendment, P.L.1995, c.73.)

e. The disapproval for filing or the withdrawal of the filing of any such form or schedule of premium rates may only be on one or both of the following grounds that may be applicable:

(1) the premium rates charged or to be charged are excessive in relation to benefits, or

(2) such form contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of this code or of any rule or regulation promulgated thereunder.

f. If a group policy of credit life insurance or credit health insurance

(1) has been delivered in this State before the effective date of this chapter, or

(2) has been or is delivered in another State before or after the effective date of this chapter,

the insurer shall be required to submit for filing only the group certificate and notice of proposed insurance delivered or issued for delivery in this State as specified in subsections b. and d. of N.J.S.17B:29-6 and such forms shall be filed by the commissioner if they conform with the requirements specified in said subsections and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates filed with the commissioner.

g. (1) Any form or schedule of premium rates subject to the provisions of N.J.S.17B:29-1 et seq. shall be filed with the commissioner for approval as provided in this subsection. Any form, except those certified pursuant to section 17 of P.L.1995, c.73 (C.17B:25-18.3), and any schedule of premium rates pertaining thereto, shall be filed with the commissioner for approval pursuant to the provisions of this subsection.

(2) Any form or schedule of premium rates pertaining thereto filed with the commissioner for approval pursuant to this subsection shall be deemed approved upon the expiration of 60 days after the submission of the form or schedule of premium rates unless disapproved in writing by the commissioner within that time. Any such disapproval shall be based only on the specific provisions of applicable statutes, regulations adopted by the commissioner, or guidelines published by the commissioner as of the effective date of P.L.1995, c.73 (C.17:48-8.1 et al.) with regard to forms of that type or the schedules of premium rates pertaining thereto. A disapproved form or schedule of premium rates pertaining thereto may be resubmitted.

(3) Any form or schedule of premium rates submitted for approval pursuant to this subsection and disapproved by the commissioner before the expiration of 60 days after its submission, shall be deemed withdrawn at the expiration of 60 days after the transmittal of the commissioner's specific objections unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 60 day period.

(4) A form or schedule of premium rates, resubmitted in response to the commissioner's objections pursuant to paragraph (2) of this subsection, shall be deemed approved upon the expiration of 30 days after its resubmission unless disapproved in writing by the commissioner within that time. No disapproval by the commissioner of a resubmission shall be based on any objection not specified by the commissioner in his initial disapproval of the filing, except that the commissioner may disapprove the form or schedule of premium rates based on any new provisions introduced in the resubmission or if in addressing the specified objections cited in the commissioner's disapproval transmission, the insurer changes or modifies any substantive provisions of the form or schedule of premium rates. Any form or schedule of premium rates resubmitted for approval pursuant to this subsection and disapproved by the commissioner before the expiration of 30 days after its submission, shall be deemed withdrawn at the expiration of 30 days after the transmittal of the commissioner's specific objections unless the filer submits a complete written response to all of the commissioner's objections regarding the submission within the 30 day period.

(5) With respect to all types of forms or schedules of premium rates to be filed pursuant to this subsection and currently on file with and approved by the commissioner upon enactment of P.L.1995, c.73 (C.17:48-8.1 et al.), the commissioner shall propose regulations which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, not later than 180 days after enactment of P.L.1995, c.73 (C.17:48-8.1 et al.). Any such regulation shall be adopted not later than 180 days after it is proposed. With respect to any type of form or schedule of premium rates not then on file with the commissioner but filed subsequent to the enactment of P.L.1995, c.73 (C.17:48-8.1 et al.) the commissioner shall propose regulations, which may be amended or modified by the commissioner from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, within 120 days after the form is approved or deemed approved by the commissioner pursuant to this subsection. Any such regulation shall be adopted not later than 180 days after it is proposed. The commissioner may issue bulletins which are interpretive of existing regulations consistent with statutory provisions, with respect to any type of policy form that may be certified pursuant to section 17 of P.L.1995, c.73 (C.17B:25-18.3). Nothing in this subsection shall preclude an insurer from filing a certifiable form or schedule of premium rates for approval by the commissioner.

(6) For purposes of this subsection, "days" means calendar days, except that when the last day of any specified time period is a Saturday, Sunday, or State holiday, then the time period shall end on the next following business day. With respect to any specified time period pertaining to correspondence between an insurer and the commissioner, the time period shall commence on the date that such correspondence is postmarked or submitted to a private delivery service.

h. For purposes of subsection b. of section 17 of P.L.1995, c.73 (C.17B:25-18.3), credit life and credit health insurance shall be considered a category of individual or group life or health insurance.

L.1971, c.144; amended 1995,c.73,s.23.



Section 17B:29-8 - Premiums And Refunds

17B:29-8. Premiums and refunds
a. Any insurer may revise its schedules of premium rates from time to time, and shall file such revised schedules with the commissioner. No insurer shall issue any credit life insurance policy or credit health insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the commissioner.

b. Each individual policy, or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that the commissioner shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the commissioner.

c. If a creditor requires a debtor to make any payment for credit life insurance or credit health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.

d. The amount charged to a debtor for any credit life or credit health insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

e. Nothing in this chapter shall be construed to legalize any charge now illegal under any statute or rule of law governing credit transactions.

L.1971, c. 144, s. 17B:29-8.



Section 17B:29-9 - Issuance Of Policies

17B:29-9. Issuance of policies
All policies of credit life insurance and credit health insurance shall be delivered or issued for delivery in this State only by an insurer authorized to do an insurance business therein, and shall be issued only through holders of licenses or authorizations issued by the commissioner. The commissioner may require that a restricted license as referred to in section 17B:22-12d be obtained by a group policyholder.

L.1971, c. 144, s. 17B:29-9.



Section 17B:29-10 - Claims

17B:29-10. Claims
a. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

b. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.

c. No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

L.1971, c. 144, s. 17B:29-10.



Section 17B:29-11 - Existing Insurance--choice Of Insurer

17B:29-11. Existing insurance--choice of insurer
When credit life insurance or credit health insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this State.

L.1971, c. 144, s. 17B:29-11.



Section 17B:29-12 - Enforcement

17B:29-12. Enforcement
Whenever the commissioner finds that there has been a violation of this chapter or any rules or regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the commissioner, he shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on the insurer and other person authorized or licensed by the commissioner on the date specified unless sooner withdrawn by the commissioner or a stay thereof has been ordered by a court of competent jurisdiction.

L.1971, c. 144, s. 17B:29-12.



Section 17B:29-13 - Judicial Review

17B:29-13. Judicial review
Any party to the proceeding affected by an order of the commissioner shall be entitled to judicial review by following the procedure set forth in the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder.

L.1971, c. 144, s. 17B:29-13.



Section 17B:30-1 - Declaration Of Purpose

17B:30-1. Declaration of purpose
The principal purpose of chapter 30 is to regulate trade practices in the business of life insurance, health insurance and annuities in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all such practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

L.1971, c. 144, s. 17B:30-1.



Section 17B:30-2 - Practices Prohibited

17B:30-2. Practices prohibited
No person shall engage in this State in any trade practice which is defined in this chapter as or determined pursuant to this chapter to be an unfair method of competition or an unfair or deceptive act or practice in the business of life insurance, health insurance or annuity. The practices described in sections 17B:30-3 to 17B:30-13 as modified by section 17B:30-14 are hereby defined to be such practices.

L.1971, c. 144, s. 17B:30-2.



Section 17B:30-3 - Misrepresentations And False Advertising Of Policies Or Annuity Contracts

17B:30-3. Misrepresentations and false advertising of policies or annuity contracts
No person shall make, issue, circulate or cause to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any policy or annuity contract issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or make any false or misleading statement as to the dividends or share of surplus previously paid on similar policies or annuity contracts, or make any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or use any name or title of any policy or annuity contract or class of policies or annuity contracts misrepresenting the true nature thereof.

L.1971, c. 144, s. 17B:30-3.



Section 17B:30-4 - False Information And Advertising

17B:30-4. False information and advertising
No person shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance and annuities or with respect to any person in the conduct of his insurance and annuity business, which is untrue, deceptive or misleading.

L.1971, c. 144, s. 17B:30-4.



Section 17B:30-5 - False Financial Statements

17B:30-5. False financial statements
a. No person shall file with any supervisory or other public official, or make, publish, disseminate, circulate or deliver to any person, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive.

b. No person shall make any false entry in any book, report or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omit to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer.

L.1971, c. 144, s. 17B:30-5.



Section 17B:30-6 - "Twisting" Prohibited

17B:30-6. "Twisting" prohibited
No person shall make any misleading representations or incomplete or fraudulent comparison of any insurance policies or annuity contracts or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, or convert any insurance policy or annuity contract, or to take out a policy of insurance or annuity contract in another insurer.

L.1971, c. 144, s. 17B:30-6.



Section 17B:30-7 - Defamation

17B:30-7. Defamation
No person shall make, publish, disseminate, or circulate, directly or indirectly, or aid, abet or encourage the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false or maliciously critical of or derogatory to the financial condition of an insurer and which is calculated to injure any person engaged in the business of insurance or annuity.

L.1971, c. 144, s. 17B:30-7.



Section 17B:30-8 - Boycott, Coercion And Intimidation

17B:30-8. Boycott, coercion and intimidation
No person or persons shall enter into any agreement to commit, or by any concerted action commit, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance or annuity.

L.1971, c. 144, s. 17B:30-8.



Section 17B:30-9 - Stock Operations And Advisory Board Contracts

17B:30-9. Stock operations and advisory board contracts
No person shall issue or deliver or permit agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance or annuity.

L.1971, c. 144, s. 17B:30-9.



Section 17B:30-10 - Stock Acquisition, Common Management

17B:30-10. Stock acquisition, common management
No insurer shall retain, invest in or acquire the whole or any part of the capital stock of any other insurer or insurers, or have a common management with any other insurer or insurers which shall by reason of such retention, investment or acquisition of such capital stock, or common management, substantially lessen competition generally in the business of insurance or annuity or create a monopoly therein.

L.1971, c. 144, s. 17B:30-10.



Section 17B:30-11 - Interlocking Directorate

17B:30-11. Interlocking directorate
No person shall be a director of 2 or more competing insurers so as to substantially lessen competition generally in the business of insurance or annuity or to create a monopoly therein.

L.1971, c. 144, s. 17B:30-11.



Section 17B:30-12 - Discrimination Prohibited; Terms Defined.

17B:30-12 Discrimination prohibited; terms defined.

17B:30-12. a. No person shall discriminate against any person or group of persons because of race, creed, color, national origin or ancestry of such person or group of persons in the issuance, withholding, extension or renewal of any policy of life or health insurance or annuity or in the fixing of the rates, terms or conditions therefor, or in the issuance or acceptance of any application therefor.

b.No person shall use any form of policy of life or health insurance or contract of annuity which expresses, directly or indirectly, any limitation, or discrimination as to race, creed, color, national origin or ancestry or any intent to make any such limitation or discrimination.

c.No person shall make or permit any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any policy of life insurance or contract of annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such policy of life insurance or contract of annuity.

d.No person shall make or permit any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such policy or contract, or in any other manner whatever.

e. (1) No person shall discriminate against any individual on the basis of genetic information or the refusal to submit to a genetic test or make available the results of a genetic test to the person in the issuance, withholding, extension or renewal of any hospital confinement or other supplemental limited benefit insurance, as defined by regulation of the commissioner, or in the fixing of the rates, terms or conditions therefor, or in the issuance or acceptance of any application therefor.

(2)As used in this subsection and subsection f. of this section:

"Genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome.

"Genetic information" means the information about genes, gene products or inherited characteristics that may derive from an individual or family member.

"Genetic test" means a test for determining the presence or absence of an inherited genetic characteristic in an individual, including tests of nucleic acids such as DNA, RNA and mitochondrial DNA, chromosomes or proteins in order to identify a predisposing genetic characteristic.

f.No person shall make or permit any unfair discrimination against an individual in the application of the results of a genetic test or genetic information in the issuance, withholding, extension or renewal of a policy of life insurance, including credit life insurance, an annuity, disability income insurance contract or credit accident insurance coverage. If the commissioner has reason to believe that such unfair discrimination has occurred, including that application of the results of a genetic test is not reasonably related to anticipated claim experience, and that a proceeding by the commissioner would be in the interest of the public, the commissioner shall, in accordance with the provisions of N.J.S.17B:30-1 et seq., issue and serve upon the insurer a statement of the charges. Upon a determination that the practice or act of the insurer is in conflict with the provisions of this subsection, the commissioner shall issue an order requiring the insurer to cease and desist from engaging in the practice or act and may order payment of a penalty consistent with the provisions of N.J.S.17B:30-1 et seq.

If, in the issuance, withholding, extension or renewal of any policy of life insurance, including credit life insurance, an annuity, disability income insurance contract or credit accident insurance coverage, an insurer will use the results of a genetic test in compliance with this subsection, the insurer shall notify the individual who is the subject of the genetic test that such a test shall be required and shall obtain the individual's written informed consent for the test prior to the administration of the test, in accordance with the requirements of P.L.1985, c.179 (C.17:23A-1 et seq.). The insurer shall also provide that the physician or other health care professional designated by the individual shall promptly receive a copy of the results of the test and, if required, an interpretation of the test results by a qualified professional, and that the individual shall state in writing whether the individual elects to be informed of the results of the test.

g.No person shall make or permit any unfair discrimination against any individual on the basis of the individual's intent to engage in future lawful foreign travel in the issuance, extension or renewal of any policy of life insurance or in the fixing of the rates, terms or conditions therefor. For purposes of this subsection, "unfair discrimination" means any decision to issue, extend, or renew a policy of life insurance or the fixing of rates, terms, or conditions of a life insurance policy, on the basis of the individual's intent to engage in future lawful foreign travel, which is not based on sound actuarial principles or actual or reasonably anticipated experience.

h.Nothing contained in this section shall be construed to require any agent or company to take or receive the application for insurance or annuity of any person or to issue a policy of insurance or contract of annuity to any person.

Amended 1996, c.126, s.3; 2008, c.4.



Section 17B:30-13 - Rebates And Special Inducements

17B:30-13. Rebates and special inducements
Except as otherwise expressly provided by law, no person shall knowingly make, permit to be made or offer to make any contract of life insurance, annuity or health insurance, or agreement as to such contract other than as plainly expressed in the contract issued thereon, or pay or allow, or give or offer to pay, allow, or give, directly or indirectly, as an inducement to such insurance, or annuity, any rebate of premiums or considerations payable on the contract or of any agent's, solicitor's or broker's commission relating thereto, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or give, or sell, or purchase or offer to give, sell, or purchase as an inducement to such insurance or annuity or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

L.1971, c. 144, s. 17B:30-13.



Section 17B:30-13.1 - Unfair Claim Settlement Practices

17B:30-13.1. Unfair claim settlement practices
No person shall engage in unfair claim settlement practices in this State. Unfair claim settlement practices which shall be unfair practices as defined in N.J.S. 17B:30-2, shall include the following practices:

Committing or performing with such frequency as to indicate a general business practice any of the following:

a. Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

b. Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

c. Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

d. Refusing to pay claims without conducting a reasonable investigation based upon all available information;

e. Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

f. Not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear;

g. Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds;

h. Attempting to settle a claim for less than the amount to which a reasonable man would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application;

i. Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of the insured;

j. Making claims payments to insureds or beneficiaries not accompanied by statement setting forth the coverage under which the payments are being made;

k. Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

l. Delaying the investigation or payment of claims by requiring an insured, claimant or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

m. Failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage;

n. Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

L.1975, c. 101, s. 1.



Section 17B:30-13.2 - Record Of Complaints

17B:30-13.2. Record of complaints
Failure of any person to maintain a complete record of all the complaints which it has received since the date of its last examination shall be a practice prohibited by N.J.S. 17B:30-2. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of these complaints, and the time it took to process each complaint. For purposes of this section "complaint" means any written communication primarily expressing a grievance.

L.1975, c. 101, s. 2.



Section 17B:30-14 - Exceptions To Discrimination And Rebates

17B:30-14. Exceptions to discrimination and rebates
Nothing in sections 17B:30-12 or 17B:30-13 shall be construed as including within the definition of discrimination or rebates any of the following practices:

a. In the case of any contract of life or health insurance or annuity, paying bonuses to policyholders or contract holders or otherwise abating their premiums or considerations in whole or in part out of surplus accumulated from nonparticipating insurance or annuity, provided that any such bonuses or abatement of premiums or considerations shall be fair and equitable to policyholders and contract holders and for the best interests of the company and its policyholders and contract holders.

b. In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense.

c. Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

d. Issuing life or health insurance policies or annuity contracts on a salary savings, bank draft, preauthorized check or payroll deduction plan or other similar plan at a rate which is lower than that charged when the policies are not issued on such plan or with special underwriting considerations, such rate or underwriting considerations being reasonably related to the savings made by the use of such plan.

e. Issuance of life, health insurance policies or annuity contracts at rates less than the usual rates of premiums or considerations for such policies or contracts or modification of premium or consideration based on amount of insurance or annuity; but any such issuance or modification shall not result in reduction of premium or consideration in excess of savings in administration and issuance expenses reasonably attributable to such policies or contracts.

L.1971, c. 144, s. 17B:30-14.



Section 17B:30-15 - Enumeration Of Acts Not Exclusive

17B:30-15. Enumeration of acts not exclusive
The enumeration in this chapter of specific unfair methods of competition and unfair or deceptive acts and practices in the business of insurance or annuities is not exclusive or restrictive or intended to limit the powers of the commissioner or any court of review under the provisions of this code.

L.1971, c. 144, s. 17B:30-15.



Section 17B:30-16 - Commissioner's Powers Of Investigation

17B:30-16. Commissioner's powers of investigation
The commissioner shall have power to examine and investigate into the affairs of every person acting as an insurer or engaged in the business of insurance in this State in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by this chapter.

L.1971, c. 144, s. 17B:30-16.



Section 17B:30-17 - Desist Orders For Prohibited Practices; Penalty

17B:30-17. Desist orders for prohibited practices; penalty
a. If the commissioner has reason to believe that any person has been engaged or is engaging in this State in any unfair method of competition, or any unfair or deceptive act or practice expressly prohibited in this chapter, and that a proceeding by him in respect thereto would be to the interest of the public, he shall issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon as provided in the "Administrative Procedure Act" (P.L.1968, c. 410; c. 52:14B-1 et seq.) and any rules adopted thereunder.

b. If, after such hearing, the commissioner shall determine that the method of competition or the act or practice in question is defined in this chapter and that the person complained of has engaged in such method of competition, act or practice in violation of this chapter, he shall make his findings in writing and shall issue and cause to be served upon the person charged with the violation an order requiring such person to cease and desist from engaging in such method of competition, act or practice and the commissioner may order payment of a penalty not to exceed $1,000.00 for each and every act or violation unless the person knew or reasonably should have known he was in violation of this chapter, in which case the penalty shall be not more than $5,000.00 for every act or violation. The penalty shall be collected by the commissioner in the name of the State in a summary proceeding in accordance with the "penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

c. Until the expiration of the time limited for judicial review, if no proceeding for review has been instituted within such time or, if a proceeding for review has been instituted within such time, then until the transcript of the record in the proceeding has been filed in the Superior Court, as hereinafter provided, the commissioner may at any time, upon such notice and in such manner as he shall deem proper, modify or set aside in whole or in part any order issued by him under this section.

d. After the expiration of the time limited for judicial review if no such proceeding has been instituted within such time, the commissioner may at any time, after notice and opportunity for hearing, reopen and alter, modify or set aside, in whole or in part, any order issued by him under this section, whenever in his opinion the facts or the laws have so changed as to require such action or if the public interest shall so require.

e. No order or proceeding, or absence of such order or proceeding of the commissioner pursuant to this chapter or order of court to enforce such order, if made, shall in any way relieve or absolve any person affected thereby from any other liability, penalty or forfeiture provided by another law.

L.1971, c. 144, s. 17B:30-17. Amended by L.1981, c. 452, s. 1, eff. Jan. 11, 1982.



Section 17B:30-18 - Procedures As To Undefined Practices

17B:30-18. Procedures as to undefined practices
Whenever the commissioner shall have reason to believe that any person engaged in the business of insurance or annuities is engaging in this State in any method of competition or in any act or practice in the conduct of such business which is not defined in this chapter, and that such method of competition is unfair or that such act or practice is unfair or deceptive and that a proceeding by him in respect thereto would be to the interest of the public, he may issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon as provided in the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder. Each such hearing shall be conducted in the same manner as the hearing provided for in the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder.

L.1971, c. 144, s. 17B:30-18.



Section 17B:30-19 - Appeal By Intervenor

17B:30-19. Appeal by intervenor
If the determination of the commissioner does not charge a violation of this chapter, then any intervenor in the proceedings before him may, within 30 days after the service of such determination, institute an action in the Superior Court to enjoin and restrain any method of competition, act or practice.

L.1971, c. 144, s. 17B:30-19.



Section 17B:30-20 - Violation Of Cease And Desist Order; Penalty

17B:30-20. Violation of cease and desist order; penalty
Any person who violates a cease and desist order of the commissioner issued under this chapter shall be liable to a penalty not exceeding $5,000.00 for each violation, to be collected by the commissioner in the name of the State in a summary proceeding in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). The commissioner in his discretion may revoke or suspend the license or certificate of authority of any such person.

L.1971, c. 144, s. 17B:30-20. Amended by L.1981, c. 452, s. 2, eff. Jan. 11, 1982.



Section 17B:30-21 - Provisions Of Chapter Additional To Existing Laws

17B:30-21. Provisions of chapter additional to existing laws
The powers vested in the commissioner by this chapter shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.

L.1971, c. 144, s. 17B:30-21.



Section 17B:30-22 - Immunity From Prosecution

17B:30-22. Immunity from prosecution
If any person shall ask to be excused from testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, he must nonetheless comply with such direction, but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence pursuant thereto, and no testimony so given or evidence produced shall be received against him upon any criminal action, investigation or proceeding; provided, however, that no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him while so testifying and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation or proceeding concerning such perjury, nor shall he be exempt from the refusal, revocation or suspension of any license, permission or authority conferred, or to be conferred, pursuant to the insurance laws of this State. Any such person may execute, acknowledge and file in the office of the commissioner a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement and thereupon the testimony of such person or such evidence in relation to such transaction, matter or thing may be received or produced before any judge, court, tribunal, grand jury or other officer or body, and if so received or produced such person shall not be entitled to any immunity or privilege on account of any testimony or evidence he may so give or produce.

L.1971, c. 144, s. 17B:30-22.



Section 17B:30-23 - Timetable For Implementation Of Electronic Receipt, Transmission Of Health Care Claim Information; Standard Forms.

17B:30-23 Timetable for implementation of electronic receipt, transmission of health care claim information; standard forms.

1. a. (1) The Commissioner of Banking and Insurance, in consultation with the Commissioner of Health, shall establish, by regulation, a timetable for implementation of the electronic receipt and transmission of health care claim information by each hospital, medical, and health service corporation, individual and group health insurer, health maintenance organization, dental service corporation, dental plan organization, and prepaid prescription service organization, respectively, and a subsidiary of such corporation, insurer, or organization that processes health care benefits claims as a third party administrator, authorized to do business in this State.

The Commissioner of Banking and Insurance shall establish the timetable within 90 days of the date the federal Department of Health and Human Services adopts rules establishing standards for health care transactions, including: health claims or equivalent encounter information, including institutional, professional, pharmacy, and dental health claims; enrollment and disenrollment in a health plan; eligibility for a health plan; health care payment and remittance advice; health care premium payments; first report of injury; health claim status; and referral certification and authorization, respectively, pursuant to section 262 of Pub.L.104-191 (42 U.S.C.s.1320d et seq.). The commissioner may adopt more than one timetable, if necessary, to conform the requirements of this section with the dates of adoption of the federal rules.

(2)The timetable for implementation adopted by the commissioner shall provide for extensions and waivers of the implementation requirement pursuant to paragraph (1) of this subsection in cases when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a hospital, medical or health service corporation, individual or group health insurer, health maintenance organization, dental service corporation, dental plan organization, or prepaid prescription service organization, respectively, or a subsidiary of such corporation, insurer, or organization that processes health care benefits claims as a third party administrator, authorized to do business in this State.

(3)The Commissioner of Banking and Insurance shall report to the Governor and the Legislature within one year of establishing the timetable pursuant to this subsection, on the number of extensions and waivers of the implementation requirement that he has granted pursuant to paragraph (2) of this subsection, and the reasons therefor.

b.The Commissioner of Banking and Insurance, in consultation with the Commissioner of Health, shall adopt, by regulation for each type of contract, as he deems appropriate, one set of standard health care enrollment and claim forms in paper and electronic formats to be used by each hospital, medical, or health service corporation, individual and group health insurer, health maintenance organization, dental service corporation, dental plan organization, and prepaid prescription service organization, and a subsidiary of such corporation, insurer, or organization that processes health care benefits claims as a third party administrator, authorized to do business in this State.

The Commissioner of Banking and Insurance shall establish the standard health care enrollment and claim forms within 90 days of the date the federal Department of Health and Human Services adopts rules establishing standards for the forms.

L.1999, c.154, s.1; amended 2012, c.17, s.66.



Section 17B:30-24 - Regulations.

17B:30-24 Regulations.

15.The Commissioner of Banking and Insurance, in consultation with the Commissioner of Health, shall adopt regulations to effectuate the purposes of sections 1 through 10 of this act, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). To the extent practicable, the regulations shall include any provisions the commissioner deems appropriate that seek to reduce the amount of, or to consolidate, the paper forms sent by hospital, medical, health, and dental service corporations, and commercial insurers, health maintenance organizations, dental plan organizations, and prepaid prescription service organizations to health care providers and covered persons.

L.1999, c.154, s.15; amended 2012, c.17, s.67.



Section 17B:30-25 - Thomas A. Edison State College To Study, Monitor Effectiveness Of Electronic Data Interchange Technology, Electronic Health Records.

17B:30-25 Thomas A. Edison State College to study, monitor effectiveness of electronic data interchange technology, electronic health records.

16.Thomas A. Edison State College shall study and monitor the effectiveness of electronic data interchange technology and electronic health records in reducing administrative costs, identify means by which new electronic data interchange technology and electronic health records can be implemented to effect health care system cost savings, and determine the extent of electronic data interchange technology and electronic health records use in the State's health care system.

The Departments of Health and Banking and Insurance or any other department upon request shall cooperate with and provide assistance to the college in carrying out its study pursuant to this section.

The college shall report to the Legislature and the Governor from time to time on its findings and recommendations.

L.1999, c.154, s.16; amended 2005, c.352, s.19; 2012, c.17, s.68.



Section 17B:30-26 - Definitions Relative To Payment Of Health And Dental Insurance Plans.

17B:30-26 Definitions relative to payment of health and dental insurance plans.

1.As used in this act:

"Capitation payment" means a periodic payment to a health care provider for his services under the terms of a contract between the provider and a payer, under which the provider agrees to perform the health care services set forth in the contract for a specified period of time for a specified fee, but shall not include any payments made to the provider on a fee-for-service basis.

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization authorized to issue health benefits plans in this State and a dental service corporation or dental plan organization authorized to issue dental plans in this State.

"Commissioner" means the Commissioner of Banking and Insurance.

"Contract holder" means an employer or organization that purchases a contract for services.

"Covered person" means a person on whose behalf a carrier offering the plan is obligated to pay benefits or provide services pursuant to the health benefits or dental plan.

"Covered service" means a health care service provided to a covered person under a health benefits or dental plan for which the carrier is obligated to pay benefits or provide services.

"Dental plan" means a benefits plan which pays or provides dental expense benefits for covered services and is delivered or issued for delivery in this State by or through a dental service corporation or dental plan organization authorized to issue dental plans in this State.

"Eligible claim" or "claim for eligible services" means a claim for a covered service under a health benefits or dental plan, subject to any conditions imposed by the health benefits or dental plan.

"Eligible health care provider" means a health care provider whose services are reimbursable under a health benefits or dental plan.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. Health benefits plan includes, but is not limited to, Medicare supplement coverage and risk contracts to the extent not otherwise prohibited by federal law. For the purposes of this act, health benefits plan shall not include the following plans, policies or contracts: accident only, credit, disability, long-term care, CHAMPUS supplement coverage, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.) or hospital confinement indemnity coverage.

"Health care provider" means an individual or entity which, acting within the scope of its licensure or certification, provides a covered service defined by the health benefits or dental plan. Health care provider includes, but is not limited to, a physician, dentist and other health care professionals licensed pursuant to Title 45 of the Revised Statutes, and a hospital and other health care facilities licensed pursuant to Title 26 of the Revised Statutes.

"Insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured health benefits or dental plan.

"Insured health benefits or dental plan" means a health benefits or dental plan providing benefits for covered services to covered persons for which the contract holder pays a premium, which may include a deductible amount payable to a health care provider, and for which the financial obligation for the payment of claims under the plan rests upon the payer.

"Organized delivery system" means an organized delivery system that is either certified or licensed pursuant to P.L.1999, c.409 (C.17:48H-1 et seq.).

"Payer" means a carrier or any agent thereof or an organized delivery system or any agent thereof who is doing business in the State and is under a contractual obligation to pay insured claims.

L.1999,c.155,s.1; amended 2001, c.67, s.3.



Section 17B:30-27 - Applicability.

17B:30-27 Applicability.

2.The provisions of this act shall apply only to insured health benefits or dental plans and insured claims submitted to payers.

L.1999,c.155,s.2.



Section 17B:30-28 - Provision Of Information.

17B:30-28 Provision of information.

3. A payer shall, at the request of a covered person, that person's agent, or an eligible health care provider, provide information as to the material required to be submitted to the payer with a claim for reimbursement, including any documentation which is to be submitted with the claim and information as to the proper coding, including the standard diagnosis and procedure codes used by the payer.

L.1999,c.155,s.3.



Section 17B:30-29 - Provision Of Toll-free Telephone Number.

17B:30-29 Provision of toll-free telephone number.

4.A payer shall provide covered persons and eligible health care providers with a toll-free telephone number for making inquiries regarding paid claims or pending claims. If the commissioner determines that the toll-free telephone numbers provided by the payer are not adequate, he may require separate toll-free numbers for covered persons and health care providers.

A payer shall respond to any covered person's or health care provider's claim inquiry no later than three business days after receipt of the inquiry.

L.1999,c.155,s.4.



Section 17B:30-30 - Maintenance Of Claims Records; Audit Required.

17B:30-30 Maintenance of claims records; audit required.

5. a. A payer shall maintain a record which shall be audited by a private auditing firm at the expense of the payer, to be submitted to the commissioner, Governor and the Legislature annually, in a form established by the commissioner by regulation, of the number of claims, by category:

(1)that are denied because they are for an ineligible service or the health care service was not rendered by an eligible health care provider under the health benefits or dental plan;

(2)that are rejected at their initial submission because of a lack of substantiating documentation;

(3)that are rejected at their initial submission because of incorrect coding or incorrect enrollment information;

(4)that are rejected at their initial submission because of the amount claimed;

(5)that are not paid in accordance with the time limit established by law because the payer deems the claim to require special treatment that prevents timely payments from being made;

(6)that are not paid in accordance with the time limits for payment established by law even though the claims meet the criteria established by law;

(7)upon which the 10% interest penalty established by law has been paid, and the aggregate amount of interest paid for the period covered by the report;

(8)that are denied or referred to the payer's fraud investigation unit, if applicable, or to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16) because the payer has reason to believe that the claim has been submitted fraudulently; and

(9) any other information the commissioner requires.

b.After reviewing an audit, the commissioner may, if he deems it necessary: require the implementation of a plan of remedial action by the payer; require that the payer's claims processing procedures be monitored by a private auditing firm for a time period he deems appropriate; or both.

If, following an audit, the implementation of a plan of remediation or the monitoring of the payer's claims processing procedures, the commissioner determines that:

(1)an unreasonably large or disproportionate number of eligible claims continue to be rejected, denied, or not paid in a timely fashion for the reasons set forth in paragraph (4), (5) or (6) of subsection a. of this section; or

(2)a payer has failed to pay interest as required pursuant to law, the commissioner shall impose a civil penalty of not more than $10,000 upon the payer, to be collected pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

c.Every financial examination of a payer performed pursuant to section 11 of P.L.1938, c.366 (C.17:48-11), section 15 of P.L.1940, c.74 (C.17:48A-15), section 26 of P.L.1968, c.305 (C.17:48C-26), section 13 of P.L.1979, c.478 (C.17:48D-13), section 36 of P.L.1985, c.236 (C.17:48E-36), N.J.S.17B:21-1 et seq. or section 9 of P.L.1973, c.337 (C.26:2J-9), as applicable, shall include an examination of the payer's compliance with the provisions of this section.

L.1999,c.155,s.5.



Section 17B:30-31 - Additional Record Of Claims.

17B:30-31 Additional record of claims.

6. a. In addition to the annual audit required by section 5 of this act, the payer shall maintain and report to the commissioner on no less than a quarterly basis, a record of claims as provided in paragraphs (1) through (9) of subsection a. of section 5 of this act.

b.After reviewing a report, the commissioner may require an immediate audit of the payer by a private audit firm and after reviewing the audit, if he deems it necessary, may proceed with a remediation or monitoring procedure as provided by subsection b. of section 5 of this act.

L.1999,c.155,s.6.



Section 17B:30-32 - Overdue Capitation Payment.

17B:30-32 Overdue capitation payment.

7. a. Payment of a capitation payment to a health care provider shall be deemed to be overdue if not remitted to the provider on the fifth business day following the due date of the payment in the contract, if: the health care provider is not in violation of the terms of the contract; and the health care provider has supplied such information to the insurer as may be required under the contract before payment is to be made.

b.An overdue payment shall bear simple interest at the rate of 10% per annum.

L.1999,c.155,s.7.



Section 17B:30-33 - Regulations.

17B:30-33 Regulations.

8.No later than 180 days following the date of enactment of this act, the commissioner shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to carry out the purposes of this act.

L.1999,c.155,s.8.



Section 17B:30-34 - Inapplicability Of Act.

17B:30-34 Inapplicability of act.

9.The provisions of this act shall not apply to any payer determined by the commissioner to be impaired, to be subject to the provisions of the "Life and Health Insurers Rehabilitation and Liquidation Act," P.L.1992, c.65 (C.17B:32-31 et seq.), or to any claims payable by the "New Jersey Life and Health Insurance Guaranty Association Act" pursuant to P.L.1991, c. 208 (C.17B:32A-1 et seq.).

L.1999,c.155,s.9.



Section 17B:30-35 - Definitions Relative To Standardized Pharmacy Identification Cards

17B:30-35. Definitions relative to standardized pharmacy identification cards
1.As used in this act:

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization authorized to issue health benefits plans in this State.

"Health benefits plan" means: a health benefits plan that is delivered or issued for delivery in this State by or through a carrier; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the "Employee Retirement Income Security Act of 1974," Pub.L.93-406 (29 U.S.C. s.1001 et seq.), or by any waiver of or other exception to that act provided under federal law or regulation. "Health benefits plan" shall not include accident-only insurance; credit accident and health insurance; Medicare supplement insurance; Medicaid fee-for-service; disability income insurance; long-term care insurance; specified disease insurance; dental or vision care plan; hospital indemnity insurance; coverage issued as a supplement to liability insurance; medical payments under automobile or homeowners insurance; or insurance under which benefits are payable without regard to fault and that are statutorily required to be included in a liability policy or equivalent self-insurance program.

L.2001,c.200,s.1.



Section 17B:30-36 - Issuance Of Standardized Pharmacy Identification Information, Card To Primary Insured

17B:30-36. Issuance of standardized pharmacy identification information, card to primary insured
2. a. A carrier, multiple employer welfare arrangement or other health benefits plan provider, or its agents, contractors or administrators, including but not limited to a pharmacy benefits manager or third party administrator for a self-insured health benefits plan, that provides, administers or manages coverage for prescription drugs provided on an outpatient basis, shall issue or require the issuance to the primary insured of a card or other technology that includes standardized pharmacy identification information.

b.The card shall comply with the standards set forth in the National Council for Prescription Drug Programs Pharmacy ID Card Implementation Guide in effect at the time of card issuance, or, at a minimum, contain the following information:

(1)the name or identification number of the health benefits plan, when required for proper claims adjudication;

(2)the American National Standards Institute International Identification Number assigned to the administrator or pharmacy benefits manager of the health benefits plan, labeled as RxBIN, when required for proper claims adjudication;

(3)the processor control number, labeled as RxPCN, when required for proper claims adjudication;

(4)the insured's group number, labeled as RxGRP, when required for proper claims adjudication;

(5)the insured's identification number;

(6)the insured's name; except that, if a separate card is issued for another person included under the primary insured's coverage, the name of the covered person to whom the card is issued may be listed instead of the name of the primary insured;

(7)the telephone number that providers may call for pharmacy benefits assistance; and

(8)any other information necessary for proper claims adjudication, except for information provided on the prescription as required by law or regulation.

L.2001,c.200,s.2.



Section 17B:30-37 - Exceptions For Issuance Of Card

17B:30-37. Exceptions for issuance of card
3. a. A carrier, multiple employer welfare arrangement or other health benefits plan provider shall not be required to issue a pharmacy identification card separate from another identification card issued to an insured under a health benefits plan if the identification card contains the information required pursuant to section 2 of this act.

b.A carrier, multiple employer welfare arrangement or other health benefits plan provider may use data elements that are required by State or federal regulations adopted pursuant to the "Health Insurance Portability and Accountability Act of 1996," Pub.L.104-191, in place of the information required pursuant to section 2 of this act.

L.2001,c.200,s.3.



Section 17B:30-38 - Provision Of New Pharmacy Identification Card

17B:30-38. Provision of new pharmacy identification card
4.A carrier, multiple employer welfare arrangement or other health benefits plan provider shall provide each primary insured with a new pharmacy identification card within a reasonable time, not to exceed 180 days, after a change in the insured's coverage that changes the information required to be on the card pursuant to section 2 of this act, if the issuance of a new card is required for proper claims adjudication. The carrier, multiple employer welfare arrangement or other health benefits plan provider shall not, however, be required to issue a new card more than once in a calendar year. Except as required by this section, a carrier, multiple employer welfare arrangement or other health benefits plan provider shall not be required to reissue a pharmacy identification card with any particular frequency.

L.2001,c.200,s.4.



Section 17B:30-39 - Rules, Regulations

17B:30-39. Rules, regulations
5.The Commissioner of Banking and Insurance shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of this act.

L.2001,c.200,s.5.

17B:30-40 Definitions, construction, regulations on notice of premium increase to employers.

5. a. As used in this section:

"Carrier"means any entity subject to the insurance laws and regulations of this State, or subject to the jurisdiction of the Commissioner of Banking and Insurance, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including an insurance company authorized to issue health insurance, a health maintenance organization, a hospital service corporation, medical service corporation and health service corporation, or any other entity providing a plan of health insurance, health benefits or health services. The term "carrier" shall not include a joint insurance fund established pursuant to State law.

"Health benefits plan" means a health benefits plan as defined in section 2 of P.L.1997, c.192 (C.26:2S-2).

b.For the renewal of a health benefits plan for which the premium rate will increase, a carrier shall provide, in writing, 60 days' prior notice of the amount of the increase, to the employer that purchased that plan.

c.The provisions of this section shall not be construed to diminish the right of a carrier to negotiate with an employer that purchased a health benefits plan over the amount of any proposed increase in the premium rate for the renewal of that plan.

d.The Commissioner of Banking and Insurance shall promulgate regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this section.

L.2003,c.27,s.5.



Section 17B:30-40 - Definitions, Construction, Regulations On Notice Of Premium Increase To Employers.

17B:30-40 Definitions, construction, regulations on notice of premium increase to employers.

5. a. As used in this section:

"Carrier"means any entity subject to the insurance laws and regulations of this State, or subject to the jurisdiction of the Commissioner of Banking and Insurance, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including an insurance company authorized to issue health insurance, a health maintenance organization, a hospital service corporation, medical service corporation and health service corporation, or any other entity providing a plan of health insurance, health benefits or health services. The term "carrier" shall not include a joint insurance fund established pursuant to State law.

"Health benefits plan" means a health benefits plan as defined in section 2 of P.L.1997, c.192 (C.26:2S-2).

b.For the renewal of a health benefits plan for which the premium rate will increase, a carrier shall provide, in writing, 60 days' prior notice of the amount of the increase, to the employer that purchased that plan.

c.The provisions of this section shall not be construed to diminish the right of a carrier to negotiate with an employer that purchased a health benefits plan over the amount of any proposed increase in the premium rate for the renewal of that plan.

d.The Commissioner of Banking and Insurance shall promulgate regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this section.

L.2003,c.27,s.5.



Section 17B:30-41 - Findings, Declarations Relative To Collection Of Unpaid Hospital Accounts.

17B:30-41 Findings, declarations relative to collection of unpaid hospital accounts.

1.The Legislature finds and declares that:

a.The rising cost of hospital-based health care in this State impedes the ability of the State and insurers to provide reasonably priced, comprehensive health insurance to the citizens of the State.

b.Hospitals located within the State report more than $1 billion annually in debts that they are unable to collect.

c.The cost of covering the unpaid care represented by the debt is spread among citizens, private insurers, hospitals and the State in the form of higher bills for hospital-based care.

d.A significant portion of the uncollected debt is related to copayments and deductibles that are difficult for hospitals to collect efficiently.

e.The State's Set off of Individual Liability (SOIL) program has proven to be an administratively efficient means of collecting debts owed to State agencies.

f.It is, therefore, in the public interest to create a system for using the State's SOIL program to collect valid hospital debts.

L.2003, c.112, s.1; amended 2010, c.87, s.4.



Section 17B:30-42 - Definitions Relative To Collection Of Unpaid Hospital Accounts.

17B:30-42 Definitions relative to collection of unpaid hospital accounts.

2.As used in this act:

"Coinsurance" means the percentage of a charge covered by a health plan that must be paid by a person covered under the health plan.

"Collection agency" means the Department of the Treasury and any company, agency, or law firm engaged in collecting debts that the Department of the Treasury may determine to engage to assist it in collecting debts.

"Debt" means money owed by a patient to a hospital, or by someone who is legally responsible for payment for a patient, and includes late payment penalties and interest thereon. It does not include monies owed to a hospital by a health plan for services provided by the hospital to a person with coverage under that plan, or amounts subject to dispute between a health plan and a hospital.

"Debtor" means an individual owing money to or having a delinquent account with a hospital, which obligation has not been adjudicated, satisfied by court order, set aside by court order, or discharged in bankruptcy.

"Deductible" means the amount of covered charges under a health plan that an individual must pay for services before a health plan begins to pay on a covered charge.

"Department" means the Department of Health.

"General Hospital" and "hospital" have the meanings set forth in N.J.A.C.8:43G-1.2.

"Health plan" means an individual or group health benefits plan that provides or pays the cost of hospital and medical expenses, dental or vision care, or prescription drugs, and is provided by or through an insurer, health maintenance organization, the Medicaid program, the Medicare program, a Medicare+Choice provider or Medicare supplemental insurer, an employer-sponsored group health benefits plan, government or church-sponsored health benefits plan or a multi-employer welfare arrangement.

"Medicaid" means the program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Medicare" means the program established by Pub.L.89-97 (42 U.S.C. s.1395 et seq.) as amended, or its successor plan or plans.

"Patient" means a person who receives services in a hospital on an inpatient or outpatient basis.

L.2003, c.112, s.2; amended 2010, c.87, s.5; 2012, c.17, s.69.



Section 17B:30-44 - "New Jersey Hospital Care Payment Fund."

17B:30-44 "New Jersey Hospital Care Payment Fund."

4. a. There is established the "New Jersey Hospital Care Payment Fund" in the Department of the Treasury.

b.The fund shall be comprised of monies collected from debtors of hospitals pursuant to this act, and any other monies appropriated thereto to carry out the purposes of this act.

c.The fund shall be a nonlapsing fund, from which costs shall be paid in the following order, for each hospital participating:

(1)administrative costs of the department to implement the provisions of P.L.2003, c.112 (C.17B:30-41 et seq.);

(2)administrative fees to the collection agency;

(3)50% of the remainder, but only from monies collected from debtors of hospitals pursuant to this act after paragraphs (1) and (2) of this subsection are paid, shall be payable to the hospital from which the debt originated within 90 days of receipt of monies related to discharge of the assigned debt into the fund; and

(4)the remainder, after paragraphs (1), (2) and (3) of this subsection are paid, shall be deposited into the General Fund.

L.2003, c.112, s.4; amended 2010, c.87, s.6.



Section 17B:30-45 - Authority Of Department.

17B:30-45 Authority of department.

5.The department is authorized to:

a.Accept assignment of debts from hospitals which have followed the procedures outlined in section 7 of this act, or such other procedures as the department shall adopt.

b.Pursue collection of debts pursuant to this act. The department shall initiate the program in phases. The first phase may involve acceptance of assignment of debt that:

(1)derives from a limited number of hospitals;

(2)consists of coinsurance and deductibles that remain payable after adjudication by a health plan;

(3)is assigned by a general hospital;

(4)is less than two years old at the date of assignment to the department, as determined by the date of discharge for inpatient services and date of service for outpatient services;

(5)involves any of the above or any combination of the above, or includes such other limitations as the department determines are desirable to smooth implementation of the program created by this act.

After the first phase, the department may expand acceptance of assignments as it shall determine pursuant to this act.

c.Test assignment data received from the hospitals to determine whether the records are sufficient to make set-off practicable, and return records that do not pass the test to the hospitals.

d.Conduct such fact-finding, as is necessary, in preparation for making a determination as to the validity of debts.

e.Make final determinations as to the validity of debts.

f.Determine the payment to be collected from the debtor, based upon a "fairness formula" to be determined by the department. For debt processed by the department during the fiscal year starting on July 1, 2003, the fairness formula shall be based upon the department's report entitled "Net Patient Revenue to Charge Ratio," for the most recent year available. For debt processed by the department during the fiscal year starting on July 1, 2004 and thereafter, the fairness formula shall be based upon the most recent available "Net Patient Revenue to Charge Ratio" report, or such other measure as the department determines would most fairly reimburse hospitals for treatment.

g.Offset liability for the hospital debts against the New Jersey Gross Income Tax pursuant to N.J.S.54A:1-1 et seq., including an earned income tax credit provided as a refund pursuant to P.L.2000, c.80 (C.54A:4-6 et al.), or whenever any individual is eligible to receive an NJ SAVER rebate or a homestead rebate pursuant to P.L.1990, c.61 (C.54:4-8.57 et al.) or P.L.1999, c.63 (C.54:4-8.58a et al.), and if the rebate is not required to be paid over to the municipal tax collector under the provisions of section 8 of P.L.1990, c.61 (C.54:4-8.64), and including any other financial resource authorized as a source capable of offset for any reason by section 1 of P.L.1981, c.239 (C.54A:9-8.1 et seq.).

h.Adjudicate the validity of all set-off challenges pursuant to N.J.A.C.18:35-10.1 et seq.

i.Make such decisions as to compromise and waiver of interest, penalties, post-judgment interest and write-off as it shall deem prudent.

j.Refer assigned debts under section 7 of this act to a collection agency in the event that offsetting is not practical or is not successful in fully resolving the debt.

k.Create standards for settlement of debts through the collection agency process.

l.Determine to cease accepting debt from a hospital until such time as the hospital can demonstrate to the satisfaction of the department that its accuracy has improved to acceptable levels where the department determines that data forwarded by a hospital to the department has an unacceptable level of inaccuracies regarding validity or quality of the debt forwarded to the department.

m.Contract with other State agencies for services, including administrative services necessary to carry out the duties of the department.

n.Fund the cost of its operations from the fund created by section 4 of this act.

o.Adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act; except that, notwithstanding any provision of P.L.1968, c.410 to the contrary, the department may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the department deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or readopted by the department in accordance with the requirements of P.L.1968, c.410.

L.2003, c.112, s.5; amended 2010, c.87, s.7.



Section 17B:30-46 - Decisions Of Department Constitute Final Agency Action.

17B:30-46 Decisions of department constitute final agency action.

6.Decisions of the department, regarding the fairness formula, the validity of debts, the adequacy of data provided to the department by hospitals for use in the program, and other such matters as shall arise concerning the administration of the program, shall constitute final agency action.

L.2003, c.112, s.6; amended 2010, c.87, s.8.



Section 17B:30-47 - Procedures For Participating Hospitals.

17B:30-47 Procedures for participating hospitals.

7. a. The following procedures shall apply for those hospitals that wish to participate in the voluntary assignment program created by this act.

b.The hospital shall file with the department a notice signifying its intent to participate voluntarily and certifying the following:

(1)the hospital has determined that the patient is not eligible for charity care under the New Jersey Hospital Care Payment Assistance Program established by the Department of Health pursuant to section 10 of P.L.1992, c.160 (C.26:2H-18.60);

(2)the hospital has submitted a "clean claim" pursuant to P.L.1999, c.154 (C.17B:30-23 et al.) and P.L.1999, c.155 (C.17B:30-26 et seq.) to the patient, a responsible party, Medicaid, Medicare or a health plan, as applicable, within a reasonable time following the patient's discharge, or in the case of outpatient service, the date of service;

(3)the claims have been fully adjudicated by a health plan, Medicare or Medicaid, where applicable, and a debt remains outstanding;

(4)the hospital has not initiated collection procedures against the patient or responsible party while a claim was pending adjudication with Medicare or a health plan, for which a debt remains outstanding;

(5)the hospital has notified the patient of the hospital's intention, if the account is not paid in full, or alternatively through a payment plan with the hospital, to proceed with legal action, or to turn the bill over to the department for collection.c.Nothing herein shall be deemed to create any new right to collection of hospital debts by hospitals beyond existing law; nor shall it be deemed to preclude any existing right to collection.

d.The department may determine the content of the notice required by paragraph (5) of subsection b. of this section to the patient concerning the likelihood that the account will be turned over to the department for collection.

e.The minimum amount of an unpaid bill that may be assigned to the department by a hospital is $100, or such other minimum as the department shall determine by regulation.

f.Upon receipt of the voluntary assignment, the Department of the Treasury shall send, on behalf of the department, a notice to the person named as a debtor of the hospital, notifying the person as to receipt of the assignment by the department, providing the person with 30 days to challenge the validity of the debt, and providing notice that in the absence of such challenge, a Certificate of Debt will be filed with the Superior Court of New Jersey. The notice shall also include a statement on the department's intention to take action to set off the liability against any refund of taxes pursuant to the "New Jersey Gross Income Tax Act" including an earned income tax credit, a NJ SAVER rebate or a homestead rebate, or other such funds as may be authorized by law.

g.If the person named as a debtor responds within the 30-day period, the person shall be provided with an opportunity to present, either in writing or in person, evidence as to why the person does not believe he is responsible for the debt. The department shall provide written notice to both the person and the hospital as to its determination regarding the validity of the debt, including the imposition of collection fees and interest, if applicable.

h.If the person fails to respond within 30 days to the department, the department may utilize the provisions of the Set off of Individual Liability (SOIL) program established pursuant to P.L.1981, c.239 (C.54A:9-8.1 et seq.), to collect any surcharge levied under this section that is unpaid on or after the effective date of this act.

As additional remedies, the department may utilize the services of a collection agency to settle the debt and may also issue a certificate to the Clerk of the Superior Court stating that the person identified in the certificate is indebted under this law in such amount as shall be stated in the certificate. The certificate shall reference this act. Thereupon the clerk to whom such certificate shall have been issued shall immediately enter upon the record of docketed judgments: the name of the person as debtor; the State as creditor; the address of the person, if shown in the certificate; the amount of the debt so certified; a reference to this act under which the debt is assessed; and the date of making the entries. The docketing of the entries shall have the same force and effect as a civil judgment docketed in the Superior Court, and the department shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in an action, but without prejudice to any right of appeal. Upon entry by the clerk of the certificate in the record of docketed judgments in accordance with this provision, interest in the amount specified by the court rules for post-judgment interest shall accrue from the date of the docketing of the certificate; however, payment of the interest may be waived by the department.

i.Any collection efforts undertaken pursuant to this act shall be undertaken in accordance with the "Health Insurance Portability and Accountability Act of 1996," Pub.L.104-191 and 45 C.F.R. 160.101 to 164.534, or any other similar law. The department and any other entity performing collection activities pursuant to this act is authorized to enter into any agreements required to comply with such laws, including, but not limited to, entering into agreements with the hospitals and collection agencies to provide for appropriate safeguarding of information.

L.2003, c.112, s.7; amended 2010, c.87, s.9; 2012, c.17, s.70.



Section 17B:30-48 - Short Title.

17B:30-48 Short title.

1.This act shall be known and may be cited as the "Health Claims Authorization, Processing and Payment Act."

L.2005,c.352,s.1.



Section 17B:30-49 - Findings, Declarations Relative To Processing Health Claims.

17B:30-49 Findings, declarations relative to processing health claims.

2.The Legislature finds and declares that:

a.Health care services available under health benefits plans must be promptly provided to covered persons under all circumstances, along with timely reimbursement to hospitals and physicians for their services rendered;

b.However, confusion still exists among consumers, hospitals, physicians and carriers with respect to time frames for communication of determinations by carriers to deny, reduce or terminate benefits under the provisions of a health benefits plan based upon utilization management decisions;

c.Since it is the declared public policy of the State that hospital and related health care services be of the highest quality and demonstrated need and be efficiently provided and properly utilized at a reasonable cost, the hospital care and related health care services must be appropriate to the condition of the patient and payment must be for services that were rendered to the patient;

d.Because it is fair and reasonable for hospitals and physicians to receive reimbursement for health care services delivered to covered persons under their health benefits plans and inefficiencies in any area of the health care delivery system reflect poorly on all aspects of the health care delivery system, and because those inefficiencies can harm the consumers of health care, it is appropriate for the Legislature now to establish uniform procedures and guidelines for hospitals, physicians and health insurance carriers to follow in communicating and following utilization management decisions and determinations on behalf of consumers.

L.2005,c.352,s.2.



Section 17B:30-50 - Definitions Relative To Processing Health Claims.

17B:30-50 Definitions relative to processing health claims.

3.As used in sections 3 through 7 of P.L.2005, c.352 (C.17B:30-50 through C.17B:30-54):

"Authorization" means a determination required under a health benefits plan, that based on the information provided, satisfies the requirements under the member's health benefits plan for medical necessity.

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation, or health maintenance organization authorized to issue health benefits plans in this State.

"Commissioner" means the Commissioner of Banking and Insurance.

"Covered person" means a person on whose behalf a carrier offering the plan is obligated to pay benefits or provide services pursuant to the health benefits plan.

"Covered service" means a health care service provided to a covered person under a health benefits plan for which the carrier is obligated to pay benefits or provide services.

"Generally accepted standards of medical practice" means standards that are based on: credible scientific evidence published in peer-reviewed medical literature generally recognized by the relevant medical community; physician and health care provider specialty society recommendations; the views of physicians and health care providers practicing in relevant clinical areas; and any other relevant factor as determined by the commissioner by regulation.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. Health benefits plan includes, but is not limited to, Medicare supplement coverage and Medicare+Choice contracts to the extent not otherwise prohibited by federal law. For the purposes of sections 3 through 7 of P.L.2005, c.352 (C.17B:30-50 through C.17B:30-54), health benefits plan shall not include the following plans, policies, or contracts: accident only, credit, disability, long-term care, Civilian Health and Medical Program for the Uniformed Services, CHAMPUS supplement coverage, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), or hospital confinement indemnity coverage.

"Hospital" means a general acute care facility licensed by the Commissioner of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), including rehabilitation, psychiatric, and long-term acute facilities.

"Medical necessity" or "medically necessary" means or describes a health care service that a health care provider, exercising his prudent clinical judgment, would provide to a covered person for the purpose of evaluating, diagnosing, or treating an illness, injury, disease, or its symptoms and that is: in accordance with the generally accepted standards of medical practice; clinically appropriate, in terms of type, frequency, extent, site, and duration, and considered effective for the covered person's illness, injury, or disease; not primarily for the convenience of the covered person or the health care provider; and not more costly than an alternative service or sequence of services at least as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or treatment of that covered person's illness, injury, or disease.

"Network provider" means a participating hospital or physician under contract or other agreement with a carrier to furnish health care services to covered persons.

"Payer" means a carrier which requires that utilization management be performed to authorize the approval of a health care service and includes an organized delivery system that is certified by the Commissioner of Banking and Insurance or licensed by the commissioner pursuant to P.L.1999, c.409 (C.17:48H-1 et seq.).

"Payer's agent" or "agent" means an intermediary contracted or affiliated with the payer to provide authorization for service or perform administrative functions including, but not limited to, the payment of claims or the receipt, processing, or transfer of claims or claim information.

"Physician" means a physician licensed pursuant to Title 45 of the Revised Statutes.

"Utilization management" means a system for reviewing the appropriate and efficient allocation of health care services under a health benefits plan according to specified guidelines, in order to recommend or determine whether, or to what extent, a health care service given or proposed to be given to a covered person should or will be reimbursed, covered, paid for, or otherwise provided under the health benefits plan. The system may include, but shall not be limited to: preadmission certification, the application of practice guidelines, continued stay review, discharge planning, preauthorization of ambulatory care procedures, and retrospective review.

L.2005, c.352, s.3; amended 2012, c.17, s.71.



Section 17B:30-51 - Information Required From Payer.

17B:30-51 Information required from payer.

4. a. A payer shall provide the following information concerning utilization management and the processing and payment of claims in a clear and conspicuous manner through an Internet website no later than 30 calendar days before the information or policies or any changes in the information or policies take effect:

(1)a description of the source of all commercially produced clinical criteria guidelines and a copy of all internally produced clinical criteria guidelines used by the payer or its agent to determine the medical necessity of health care services;

(2)a list of the material, documents or other information required to be submitted to the payer with a claim for payment for health care services;

(3)a description of claims for which the submission of additional documentation or information is required for the adjudication of a claim fitting that description;

(4)the payer's policy or procedure for reducing the payment for a duplicate or subsequent service provided by a health care provider on the same date of service; and

(5)any other information the commissioner deems necessary.

b.Any changes in the information or policies required to be provided pursuant to subsection a. of this section shall be clearly noted on the Internet website.

L.2005,c.352,s.4.



Section 17B:30-52 - Response By Payer To Request For Authorization Of Health Care Services.

17B:30-52 Response by payer to request for authorization of health care services.

5. a. A payer shall respond to a hospital or physician request for authorization of health care services by either approving or denying the request based on the covered person's health benefits plan. Any denial of a request for authorization or limitation imposed by a payer on a requested service shall be made by a physician under the clinical direction of the medical director who shall be licensed in this State and communicated to the hospital or physician by facsimile, E-mail or any other means of written communication agreed to by the payer and hospital or physician, as follows:

(1)in the case of a request for prior authorization for a covered person who will be receiving inpatient hospital services, the payer shall communicate the denial of the request or the limitation imposed on the requested service to the hospital or physician within a time frame appropriate to the medical exigencies of the case but no later than 15 days following the time the request was made;

(2)in the case of a request for authorization for a covered person who is currently receiving inpatient hospital services or care rendered in the emergency department of a hospital, the payer shall communicate the denial of the request or the limitation imposed on the requested service to the hospital or physician within a time frame appropriate to the medical exigencies of the case but no later than 24 hours following the time the request was made;

(3)in the case of a request for prior authorization for a covered person who will be receiving health care services in an outpatient or other setting, including, but not limited to, a clinic, rehabilitation facility or nursing home, the payer shall communicate the denial of the request or the limitation imposed on the requested service to the hospital or physician within a time frame appropriate to the medical exigencies of the case but no later than 15 days following the time the request was made; and

(4)if the payer requires additional information to approve or deny a request for authorization, the payer shall so notify the hospital or physician by facsimile, E-mail or any other means of written communication agreed to by the payer and hospital or physician within the applicable time frame set forth in paragraph (1), (2) or (3) of this subsection and shall identify the specific information needed to approve or deny the request for authorization.

If the payer is unable to approve or deny a request for authorization within the applicable time frame set forth in paragraph (1), (2) or (3) of this subsection because of the need for this additional information, the payer shall have an additional period within which to approve or deny the request, as follows:

(a)in the case of a request for prior authorization for a covered person who will be receiving inpatient hospital services, within a time frame appropriate to the medical exigencies of the case but no later than 15 days beyond the time of receipt by the payer from the hospital or physician of the additional information that the payer has identified as needed to approve or deny the request for authorization;

(b)in the case of a request for authorization for a covered person who is currently receiving inpatient hospital services or care rendered in the emergency department of a hospital, no more than 24 hours beyond the time of receipt by the payer from the hospital or physician of the additional information that the payer has identified as needed to approve or deny the request for authorization; and

(c)in the case of a request for authorization for a covered person who will be receiving health care services in another setting, within a time frame appropriate to the medical exigencies of the case but no more than 15 days beyond the time of receipt by the payer from the hospital or physician of the additional information that the payer has identified as needed to approve or deny the request for authorization.

b.Payers and hospitals shall have appropriate staff available between the hours of 9 a.m. and 5 p.m., seven days a week, to respond to authorization requests within the time frames established pursuant to subsection a. of this section.

c.If a payer fails to respond to an authorization request within the time frames established pursuant to subsection a. of this section, the hospital or physician's request shall be deemed approved and the payer shall be responsible to the hospital or physician for the payment of the covered services delivered pursuant to the hospital or physician's contract with the payer.

d.If a hospital or physician fails to respond to a payer's request for additional information necessary to render an authorization decision within 72 hours, the hospital or physician's request for authorization shall be deemed withdrawn.

L.2005,c.352,s.5.



Section 17B:30-53 - Reimbursement For Covered Services, Conditions.

17B:30-53 Reimbursement for covered services, conditions.

6. a. When a hospital or physician complies with the provisions set forth in section 5 of P.L.2005, c.352 (C.17B:30-52), no payer, or payer's agent, shall deny reimbursement to a hospital or physician for covered services rendered to a covered person on grounds of medical necessity in the absence of fraud or misrepresentation if the hospital or physician:

(1)requested authorization from the payer and received approval for the health care services delivered prior to rendering the service;

(2) requested authorization from the payer for the health care services prior to rendering the services and the payer failed to respond to the hospital or physician within the time frames established pursuant to section 5 of P.L.2005, c.352 (C.17B:30-52); or

(3)received authorization for the covered service for a patient who is no longer eligible to receive coverage from that payer and it is determined that the patient is covered by another payer, in which case the subsequent payer, based on the subsequent payer's benefits plan, shall accept the authorization and reimburse the hospital or physician.

b.If the hospital is a network provider of the payer, health care services shall be reimbursed at the contracted rate for the services provided.

c.No payer, or payer's agent, shall amend a claim by changing the diagnostic code assigned to the services rendered by a hospital or physician without providing written justification.

L.2005,c.352,s.6.



Section 17B:30-54 - Reimbursement According To Provider Contract.

17B:30-54 Reimbursement according to provider contract.

7.A payer, or payer's agent, shall reimburse a hospital or physician according to the provider contract for all medically necessary emergency and urgent care health care services that are covered under the health benefits plan, including all tests necessary to determine the nature of an illness or injury.

L.2005,c.352,s.7.



Section 17B:30-55 - Violations, Penalties; Rules, Regulations.

17B:30-55 Violations, penalties; rules, regulations.

17. a. The Commissioner of Banking and Insurance shall enforce the provisions of sections 2 through 7 of P.L.2005, c.352 (C17B:30-49 through C.17B:30-54) and sections 2, 3, 4, 5, 6, 7 and 10 of P.L.1999, c.154 (C.17:48-8.4, 17:48A-7.12, 17:48E-10.1, 17B:26-9.1, 17B:27-44.2, 26:2J-8.1 and 17:48F-13.1) as amended by P.L.2005, c.352 (C.17B:30-48 et al.). A payer found in violation of those sections shall be liable for a civil penalty of not more than $10,000 for each day that the payer is in violation if reasonable notice in writing is given of the intent to levy the penalty and, at the discretion of the commissioner, the payer has 30 days, or such additional time as the commissioner shall determine to be reasonable, to remedy the condition which gave rise to the violation and fails to do so within the time allowed. The penalty shall be collected by the commissioner in the name of the State in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The commissioner's determination shall be a final agency decision subject to review by the Appellate Division of the Superior Court.

b.If the Commissioner of Banking and Insurance has reason to believe that a person is engaging in a practice or activity, for the purpose of avoiding or circumventing the legislative intent of sections 2, 3, 4, 5, 6, 7 and 10 of P.L.1999, c.154 (C.17:48-8.4, 17:48A-7.12, 17:48E-10.1, 17B:26-9.1, 17B:27-44.2, 26:2J-8.1 and 17:48F-13.1) as amended by P.L.2005, c.352 (C. 17B:30-48 et al.), the Commissioner of Banking and Insurance is authorized to promulgate rules or regulations necessary to prohibit that practice or activity and levy a civil penalty of not more than $10,000 for each day that person is in violation of that rule or regulation.

c.For the purpose of administering the provisions of sections 2 through 7 of P.L.2005, c.352 (C.17B:30-49 through C.17B:30-54) and sections 2, 3, 4, 5, 6, 7 and 10 of P.L.1999, c.154 (C.17:48-8.4, 17:48A-7.12, 17:48E-10.1, 17B:26-9.1, 17B:27-44.2, 26:2J-8.1 and 17:48F-13.1) as amended by P.L.2005, c.352 (C.17B:30-48 et al.), 50% of the penalty monies collected pursuant to subsections a. and b. of this section shall be deposited into the General Fund. For the purpose of providing payments to hospitals in accordance with the formula used for the distribution of charity care subsidies that are provided pursuant to P.L.1992, c.160 (C.26:2H-18.51 et seq.), 50% of the penalty monies collected pursuant to subsections a. and b. of this section shall be deposited into the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58).

d.A penalty levied pursuant to this section against a payer that does not reserve the right to change the premium shall be credited towards a penalty levied against the payer by the Department of Human Services for the same violation.

L.2005,c.352,s.17.



Section 17B:30-56 - Rules, Regulations.

17B:30-56 Rules, regulations.

20.The Commissioner of Banking and Insurance shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to carry out the purposes of this act.

L.2005,c.352,s.20.



Section 17B:30-57 - Liberal Construction.

17B:30-57 Liberal construction.

21.This act shall be liberally construed to effectuate the legislative purposes of the act.

L.2005,c.352,s.21.



Section 17B:30-58 - Definitions Relative To Reimbursement For Certain Ambulance Services.

17B:30-58 Definitions relative to reimbursement for certain ambulance services.

1.As used in this act:

"Ambulance service" means the provision of emergency health care services, basic life support services, advanced life support services, critical care services, mobile intensive care services, or emergency medical transportation in a vehicle that is licensed, equipped, and staffed in accordance with the requirements set forth by the Commissioner of Health.

"Assignment of benefits" means any written instrument executed by the covered person or his authorized representative which assigns a service provider the covered person's right to receive reimbursement for a covered service rendered to the covered person.

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation, or health maintenance organization authorized to issue health benefits plans in this State.

"Claim" means a claim by a covered person for payment of benefits under a health benefits plan.

"Commissioner" means the Commissioner of Banking and Insurance.

"Covered person" means a person on whose behalf a carrier offering the health benefits plan is obligated to pay benefits or provide services pursuant to the health benefits plan.

"Covered service" means an ambulance service provided to a covered person under a health benefits plan for which the carrier is obligated to pay benefits or provide services.

"Health benefits plan" means a hospital and medical expense insurance policy; health service corporation contract; hospital service corporation contract; medical service corporation contract; health maintenance organization subscriber contract; or other plan for medical care delivered or issued for delivery in this State. For purposes of this act, health benefits plan shall not include one or more, or any combination of, the following: coverage only for accident, or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; stop loss or excess risk insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; coverage for Medicaid services pursuant to a contract with the State; and any other similar insurance coverage, as specified in federal regulations, under which benefits for medical care are secondary or incidental to other insurance benefits. Health benefits plans shall not include the following benefits if they are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the plan: limited scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; and such other similar, limited benefits as are specified in federal regulations. Health benefits plan shall not include hospital confinement indemnity coverage if the benefits are provided under a separate policy, certificate or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health benefits plan maintained by the same plan sponsor, and those benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

"Payer" means a carrier or any agent thereof who is doing business in the State and is under a contractual obligation to pay claims.

"Service provider" means any person, public or private institution, agency, or business concern lawfully providing an ambulance service.

L.2007, c.194, s.1; amended 2012, c.17, s.72.



Section 17B:30-59 - Assignment Of Benefits To Service Provider Of Right To Receive Reimbursement For Ambulance Service.

17B:30-59 Assignment of benefits to service provider of right to receive reimbursement for ambulance service.
2. a. Notwithstanding any provision of law to the contrary, a covered person may, through an assignment of benefits, assign to a service provider his right to receive reimbursement for any ambulance service rendered by the service provider, regardless of whether the service provider is under contract with the carrier to provide services to the covered person.

b.A service provider provided an assignment of benefits by a covered person, pursuant to subsection a. of this section, shall submit a copy of that assignment of benefits, or provide other notice of that assignment of benefits acceptable to the commissioner pursuant to regulation, to the payer with any claim for payment for any ambulance service rendered to the covered person.

c.The payer, based upon the claim and notice of the assignment of benefits submitted by the service provider, shall remit payment of the claim directly to the service provider within the timeframe established by P.L.1999, c.154 (C.17B:30-23 et al.) for remitting payment on a claim submitted by electronic means, or by other than electronic means, as applicable, and provide written notice, within the same applicable timeframe, of the payment to the covered person.

d.If a covered person executes an assignment of benefits, and the service provider submits notice of that assignment of benefits with its claim for payment pursuant to subsection b. of this section, but the payer remits payment of the claim to the covered person, rather than the service provider, the claim shall not be considered paid. The payer shall, notwithstanding the incorrect payment of the claim to the covered person, remain liable for remitting payment of the claim to the service provider pursuant to the assignment of benefits.

e.Any overdue payment on the claim to the service provider pursuant to the assignment of benefits shall accrue interest at the rate established by P.L.1999, c.154 (C.17B:30-23 et al.) for an overdue payment.

L.2007,c.194,s.2.



Section 17B:30B-1 - Short Title.

17B:30B-1 Short title.

1.This act shall be known and may be cited as the "Viatical Settlements Act."

L.2005,c.229,s.1.



Section 17B:30B-2 - Definitions Relative To Viatical Settlements.

17B:30B-2 Definitions relative to viatical settlements.

2.As used in this act:

"Advertising" means any written, electronic or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet or similar communications media, including film strips, motion pictures and videos, published, disseminated, circulated or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to sell a life insurance policy pursuant to a viatical settlement contract.

"Business of viatical settlements" means an activity involved in, but not limited to, the offering, solicitation, negotiation, procurement, effectuation, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothecating of, or in any other manner involving, viatical settlement contracts.

"Chronically ill" means:

(1)Being unable to perform at least two activities of daily living, including, but not limited, to eating, toileting, transferring, bathing, dressing or continence;

(2)Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(3)Having a level of disability similar to that described in paragraph (1) of this subsection as determined by the United States Secretary of Health and Human Services.

"Commissioner" means the Commissioner of Banking and Insurance.

"Department" means the Department of Banking and Insurance.

"Financing entity" means:

(1)an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy from a viatical settlement provider, credit enhancer, or any entity that has a direct ownership in a policy that is the subject of a viatical settlement contract but:

(a)whose principal activity related to the transaction is providing funds to effect the viatical settlement contract or purchase of one or more viaticated policies; and

(b)who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

(2)"Financing entity" does not include a non-accredited investor or purchaser of a policy from a viatical settlement provider.

"Fraudulent viatical settlement act" means and includes:

(1)Acts or omissions committed by any person who, knowingly or with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits, or permits its employees or its agents to engage in acts including:

(a)Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, life insurance producer, financing entity, insurer or any other person, false material information, or concealing material information, as part of, in support of or concerning a fact material to one or more of the following:

(i)An application for the issuance of a viatical settlement contract or insurance policy;

(ii)The underwriting of a viatical settlement contract or insurance policy;

(iii) A claim for payment or benefit pursuant to a viatical settlement contract or insurance policy;

(iv)Premiums paid on an insurance policy;

(v)Payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract or insurance policy;

(vi)The reinstatement or conversion of an insurance policy;

(vii) The solicitation, offer, effectuation or sale of a settlement contract or insurance policy;

(viii) The issuance of written evidence of a viatical settlement contract or insurance; or

(ix)A financing transaction;

(b)Employing any device, scheme, or artifice to defraud related to viaticated policies;

(2)In the furtherance of a fraud or to prevent the detection of a fraud any person commits or permits its employees or its agents to:

(a)Remove, conceal, alter, destroy or sequester from the commissioner the assets or records of a viatical settlement provider licensee or other person engaged in the business of viatical settlements;

(b)Misrepresent or conceal the financial condition of a licensee, financing entity, insurer or other person;

(c)Transact the business of viatical settlements in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of viatical settlements; or

(d)File with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise concealing information about a material fact from the commissioner;

(3)Embezzlement, theft, misappropriation or conversion of monies, funds, premiums, credits or other property of a viatical settlement provider, insurer, insured, viator, insurance policy owner or any other person engaged in the business of viatical settlements or insurance;

(4)Recklessly entering into, brokering or otherwise dealing in a viatical settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the viator or the viator's agent intended to defraud the policy's issuer. For the purposes of this paragraph, "recklessly" means engaging in the conduct in conscious and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, such disregard involving a gross deviation from acceptable standards of conduct; or

(5)Attempting to commit, assisting, aiding or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this subsection.

"Life insurance producer" means any person licensed as a resident or nonresident insurance producer with a life insurance line of authority pursuant to the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.).

"Person" means a natural person or a legal entity, including, but not limited to, an individual, partnership, limited liability partnership, limited liability company, association, trust or corporation.

"Policy" means an individual or group policy, group certificate, contract or arrangement of life insurance affecting the rights of a resident of this State or bearing a reasonable relation to this State, regardless of whether delivered or issued for delivery in this State.

"Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in viaticated policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed viatical settlement provider.

"Special purpose entity" means a corporation, partnership, trust, limited liability company or other similar entity formed solely to provide, either directly or indirectly, access to institutional capital markets for a financing entity or licensed viatical settlement provider.

"Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in 24 months or less.

"Viatical settlement contract" means a written agreement establishing the terms under which compensation or anything of value will be paid, which compensation or value is less than the expected death benefit of the policy, in return for the viator's assignment, transfer, sale, devise or bequest of the death benefit or ownership of any portion of the policy. A viatical settlement contract also includes a contract for a loan or other financing transaction with a viator secured primarily by an individual or group life insurance policy, other than a loan by a life insurance company pursuant to the terms of the life insurance contract, or a loan secured by the cash value of a policy. A viatical settlement contract includes an agreement with a viator to transfer ownership or change the beneficiary designation at a later date regardless of the date that compensation is paid to the viator. A viatical settlement contract does not mean or include a written agreement between a viator and a person having an insurable interest in the insured's life. A viatical settlement contract shall not include any accelerated benefit pursuant to the terms of a life insurance policy issued in accordance with Title 17B of the New Jersey Statutes.

"Viatical settlement provider" means a person, other than a viator, that enters into or effectuates a viatical settlement contract. Viatical settlement provider does not include:

(1)A bank, savings bank, savings and loan association, credit union or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan;

(2)The issuer of a life insurance policy providing accelerated benefits pursuant to regulations prescribed by the commissioner and pursuant to the policy;

(3)An authorized or eligible insurer that provides stop loss coverage to a viatical settlement provider, financing entity, special purpose entity or related provider trust;

(4)A natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

(5)A financing entity;

(6)A special purpose entity;

(7)A related provider trust; or

(8)An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 (17 C.F.R. 230.501 through 230.508) or Rule 144A (17 C.F.R. 230.144A) of the federal "Securities Act of 1933" (15 U.S.C. s.77a et seq.) as amended, and who purchases a viaticated policy from a viatical settlement provider.

"Viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

"Viator" means the owner of a policy who enters or seeks to enter into a viatical settlement contract. For the purposes of this act, a viator shall not be limited to an owner of a policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. If there is more than one viator on a single policy and the viators are residents of different states, the transaction shall be governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all viators. Viator shall not include:

(1)A viatical settlement provider licensed under this act;

(2)An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 (17 C.F.R. 230.501 through 230.508) or Rule 144A (17 C.F.R. 230.144A) of the federal "Securities Act of 1933" (15 U.S.C. s.77a et seq.), as amended;

(3)A financing entity;

(4)A special purpose entity; or

(5)A related provider trust.

L.2005,c.229,s.2.



Section 17B:30B-3 - License To Operate As Viatical Settlement Provider.

17B:30B-3 License to operate as viatical settlement provider.

3. a. A person shall not operate as a viatical settlement provider without first obtaining a license from the commissioner of the state of residence of the viator.

b. (1) No person shall act on behalf of a viator residing in this State, or otherwise negotiate, as that term is defined in section 3 of P.L.2001, c.210 (C.17:22A-28), viatical settlement contracts between a viator residing in this State and one or more viatical settlement providers unless that person is licensed as a life insurance producer pursuant to the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.) and has been licensed as a resident insurance producer in his home state for not less than one year.

(2)Irrespective of the manner in which the life insurance producer is compensated, a life insurance producer is deemed to represent only the viator and not the viatical settlement provider or any insurer, and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator.

(3)Not later than 30 days from the first day of negotiating a viatical settlement contract on behalf of a viator, such producer shall notify the commissioner of that activity on a form or in a manner that may be prescribed by, and shall pay any applicable fees determined by, the commissioner by regulation. The notification shall include an acknowledgment by the producer that he will operate in accordance with the provisions of this act.

(4)Notwithstanding paragraph (1) of this subsection, a person licensed as an attorney, or a certified public accountant, representing a viator, and whose compensation is not paid directly or indirectly by the viatical settlement provider, may negotiate a viatical settlement contract without a license as a life insurance producer.

c.Application for a viatical settlement provider license pursuant to subsection a. of this section shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and the application shall be accompanied by a fee, the amount of which shall be set by the commissioner by regulation, provided, however, that the license and renewal fees for a viatical settlement license shall not exceed that established by law or regulation for a domestic stock life insurance company.

d.A viatical settlement provider license may be renewed from year to year on the anniversary date upon payment of the annual renewal fee in an amount set by the commissioner by regulation. Failure to pay the fee by the renewal date shall result in expiration of the license.

e.The applicant for a license pursuant to subsection a. of this section shall provide information on forms required by the commissioner. The commissioner shall have the authority, at any time, to require the applicant to fully disclose the identity of all stockholders except those owning fewer than five percent of the shares of an applicant whose shares are publicly traded, partners, officers, members and employees, and the commissioner may, in his discretion, refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner or member thereof who may materially influence the applicant's conduct meets the standards of this act.

f.A license pursuant to subsection a. of this section issued to a legal entity authorizes all partners, officers, members and designated employees to act as viatical settlement providers, under the license, and all those persons shall be named in the application and any supplements to the application.

g.Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and issue a license if the commissioner finds that the applicant:

(1)Has provided a detailed plan of operation;

(2)Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(3)Has a good business reputation and has had experience, training or education so as to be qualified in the business for which the license is applied for;

(4)If a legal entity, provides a certificate of good standing from the state of its domicile; and

(5)Has provided an anti-fraud plan that meets the requirements of section 12 of this act.

h.The commissioner shall not issue a license to a nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the commissioner, or the applicant has filed with the commissioner, the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

i.A viatical settlement provider shall provide to the commissioner any new or revised information about officers, stockholders holding 10% or more of the outstanding shares, partners, directors, members or designated employees within 30 days of the change.

L.2005,c.229,s.3.



Section 17B:30B-4 - Refusal To Issue, Suspension, Revocation, Refusal To Renew License.

17B:30B-4 Refusal to issue, suspension, revocation, refusal to renew license.

4. a. The commissioner may refuse to issue, suspend, revoke or refuse to renew the license of a viatical settlement provider, if the commissioner finds that:

(1)There was any material misrepresentation in the application for the license;

(2)The licensee or any officer, partner, member or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action or is otherwise shown to be untrustworthy or incompetent to act as a licensee;

(3)The licensee demonstrates a pattern of unreasonable payments to viators;

(4)The licensee or any officer, partner, member or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony, or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(5)The licensee has entered into any settlement contract that has not been approved pursuant to this act;

(6)The licensee has failed to honor contractual obligations set out in a viatical settlement contract;

(7)The licensee no longer meets the requirements for initial licensure;

(8)The licensee has assigned, transferred or pledged a viaticated policy to a person other than a viatical settlement provider licensed in this State, an accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 (17 C.F.R. 230.501 through 230.508) or Rule 144A (17 C.F.R. 230.144A) of the federal "Securities Act of 1933" (15 U.S.C. s.77a et seq.), as amended, financing entity, special purpose entity or related provider trust; or

(9)The licensee or any officer, partner, member or key management personnel has violated any provision of this act.

b.The commissioner may suspend, revoke or refuse to renew the license of a life insurance producer if the commissioner finds that the life insurance producer has violated the provisions of this act.

c.Before the commissioner denies a license application or suspends, revokes or refuses to renew the license of a viatical settlement provider or suspends, revokes or refuses to renew the license of a life insurance producer pursuant to this act, the commissioner shall conduct a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005,c.229,s.4.



Section 17B:30B-5 - Approval Of Viatical Settlement Forms By Commissioner.

17B:30B-5 Approval of viatical settlement forms by commissioner.

5.A person shall not use a viatical settlement contract form or provide a disclosure statement or application form to a viator in this State unless it has been filed with and approved by the commissioner. The commissioner shall disapprove a viatical settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract form, disclosure form, or provisions contained therein are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the viator. The commissioner may require the submission of advertising material used in connection with a viatical settlement contract.

L.2005,c.229,s.5.



Section 17B:30B-6 - Filing Of Annual Statement.

17B:30B-6 Filing of annual statement.

6. a. Each viatical settlement provider licensee shall file with the commissioner on or before March 1 of each year an annual statement containing that information which the commissioner by regulation may prescribe. This information is limited to only those transactions in which the viator is a resident of this State and shall not include individual transaction data or data which compromises the privacy of personal, financial, and health information of the viator or insured.

b.Except as otherwise allowed or required by law, a viatical settlement provider, insurance company, life insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of the identity of the insured, shall not disclose that identity, or the insured's financial or medical information, to any other person unless the disclosure:

(1)Is necessary to effect a viatical settlement contract between the viator and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(2)Is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of subsection e. of section 12 of this act;

(3)Is a term of or condition to the transfer of a policy by one viatical settlement provider to another viatical settlement provider;

(4)Is necessary to permit a financing entity, related provider trust or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(5)Is necessary to allow the viatical settlement provider or its authorized representative to make contacts for the purpose of determining health status; or

(6)Is required to purchase stop loss coverage.

c.In addition to the information required in this section, the commissioner may require that either or both viatical settlement providers and life insurance producers provide to the commissioner that information the commissioner determines by regulation, regarding the amount and method of compensation paid to life insurance producers for negotiating a viatical settlement contract pursuant to this act.

L.2005,c.229,s.6.



Section 17B:30B-7 - Examinations Of Licensees By Commissioner.

17B:30B-7 Examinations of licensees by commissioner.

7. a. (1) The commissioner may conduct an examination of a licensee under this act as often as the commissioner, in his sole discretion, deems appropriate.

(2)For purposes of completing an examination of a licensee under this act, the commissioner may examine or investigate any person, or the business of any person, insofar as the examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the licensee.

(3)In lieu of an examination under this act of any foreign or alien licensee licensed in this State, the commissioner may, at the commissioner's discretion, accept an examination report on the licensee as prepared by the commissioner or other regulator for the licensee's state of domicile or port-of-entry state.

b. (1) A person required to be licensed by this act shall for five years retain copies of all:

(a)Proposed, offered or executed viatical settlement contracts, underwriting documents, policy forms and applications from the date of the proposal, offer, or execution of the viatical settlement contract, whichever is later;

(b)All checks, drafts or other evidence and documentation related to the payment, transfer, deposit or release of funds from the date of the transaction; and

(c)All other records and documents related to the requirements of this act.

(2)This subsection shall not relieve a person of the obligation to produce these documents to the commissioner after the retention period has expired if that person has retained the documents.

(3)Records required to be retained pursuant to this subsection shall be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.

c. (1) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners (NAIC). The commissioner may also employ other guidelines or procedures as the commissioner deems appropriate.

(2)Every licensee or person from whom information is sought, its officers, directors and agents shall provide to the examiners timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets and computer or other recordings relating to the property, assets, business and affairs of the licensee being examined. The officers, directors, employees and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the licensee to engage in the business of viatical settlements or other business subject to the commissioner's jurisdiction. Any proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(3)The commissioner shall have the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

(4)When making an examination under this act, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5)Nothing contained in this act shall be construed to limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this State. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6)Nothing contained in this act shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his or her sole discretion, deem appropriate.

d. (1) Examination reports shall be comprised of only facts appearing upon the books, records or other documents of the licensee, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2)No later than 60 days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3)Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals, and any relevant portions of the examiner's workpapers and either:

(a)Adopt the examination as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure the violation; or

(b)Reject the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to paragraph (1) of this subsection; or

(c)Call for an investigatory hearing with no less than 20 days' notice to the company for purposes of obtaining additional documentation, data, information and testimony.

(4) (a) All determinations made pursuant to subparagraph (a) of paragraph (3) of this subsection shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals. Any such determination shall be served upon the company, together with a copy of the adopted examination report. Within 30 days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(b)Any hearing under subparagraph (c) of paragraph (3) of this subsection shall be conducted by the commissioner or an authorized representative of the commissioner as a nonadversarial, confidential investigatory proceeding, as necessary for the resolution of any inconsistencies, discrepancies or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant workpapers or by the written submission or rebuttal of the company. Within 20 days of the conclusion of any such hearing, the commissioner shall make a determination pursuant to subparagraph (a) of paragraph (3) of this subsection.

(i)The hearing shall proceed expeditiously with discovery by the company limited to the examiner's workpapers which tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or his representative may issue subpoenas for the attendance of any witnesses or the production of any documents relevant to the investigation whether under the control of the department, the company or other persons. Nothing contained in this section shall require the department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

(ii)The hearing shall proceed with the commissioner or his representative posing questions to the persons subpoenaed. Thereafter the company and the department may present testimony relevant to the investigation. Cross-examination shall be conducted only by the commissioner or his representative. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.

(5)Upon the adoption of the examination report under subparagraph (a) of paragraph (3) of this subsection, the commissioner may continue to hold the content of the examination report as private and confidential information for a period of 90 days except to the extent provided in paragraph (6) of subsection c. of this section.

(6)If the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

e. (1) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the commissioner, unless required by law.

(2)Except as otherwise provided in this act, all examination reports, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this act, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be subject to any State or federal freedom of information law, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(3)Documents, materials or other information, including, but not limited to, all working papers, and copies thereof, in the possession or control of the NAIC and its affiliates and subsidiaries shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action if they are:

(a)Created, produced or obtained by or disclosed to the NAIC and its affiliates and subsidiaries in the course of assisting an examination made under this act, or assisting the commissioner in the analysis or investigation of the financial condition or market conduct of a licensee; or

(b)Disclosed to the NAIC and its affiliates and subsidiaries under paragraph (4) of this subsection by the commissioner.

(c)For the purposes of paragraph (2) of this subsection, "act" includes the law of another state or jurisdiction that is substantially similar to this act.

(4)Neither the commissioner nor any person that received the documents, material or other information while acting under the authority of the commissioner, including the NAIC and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials or information subject to paragraph (1) of this subsection.

(5)In order to assist in the performance of the commissioner's duties, the commissioner:

(a)May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to paragraph (1) of this subsection, with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication or other information; and

(b)May receive documents, materials, communications or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information.

(6)No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in paragraph (5) of this subsection.

(7)A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection shall be available and enforced in any proceeding in, and in any court of, this State.

(8)Nothing contained in this act shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the commissioner of any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time or to the NAIC, so long as that agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this act.

f. (1) An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this act. This subsection shall not be construed to automatically preclude an examiner from being:

(a)A viator;

(b)An insured in a viaticated insurance policy; or

(c)A beneficiary in an insurance policy that is proposed to be viaticated.

(2)Notwithstanding the requirements of this subsection, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this act.

g. (1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this act.

(2)No cause of action shall arise nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this act, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This paragraph shall not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in paragraph (1) of this subsection.

(3)A person identified in paragraph (1) or (2) of this subsection shall be entitled to an award of attorney's fees and costs if that person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this act and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

h.The commissioner may investigate suspected fraudulent viatical settlement acts and persons engaged in the business of viatical settlements.

L.2005,c.229,s.7.



Section 17B:30B-8 - Disclosures To Viator, Procedure.

17B:30B-8 Disclosures to viator, procedure.

8. a. With each application for a viatical settlement, a viatical settlement provider or life insurance producer shall provide the viator with at least the following disclosures no later than the time the application for the viatical settlement contract is signed by all parties. The disclosures shall be provided in a separate document that is signed by the viator and the viatical settlement provider, and shall provide the following information:

(1)There are possible alternatives to viatical settlement contracts, including any accelerated death benefits or policy loans offered under the viator's life insurance policy;

(2)Some or all of the proceeds of the viatical settlement contract may be taxable under federal income tax and state franchise and income taxes, and assistance should be sought from a professional tax advisor;

(3)Proceeds of the viatical settlement contract could be subject to the claims of creditors;

(4)Receipt of the proceeds of a viatical settlement contract may adversely affect the viator's eligibility for Medicaid or other government benefits or entitlements, and advice should be obtained from the appropriate government agencies;

(5)The viator has the right to rescind a viatical settlement contract before the earlier of 30 calendar days after the date upon which the settlement contract is executed by all parties or 15 calendar days after the receipt of the viatical settlement proceeds by the viator, as provided in subsection c. of section 9 of this act. If exercised by the viator, rescission is effective only if both notice of the rescission is given and repayment of all proceeds and any premiums, loans and loan interest to the settlement provider is made within the rescission period. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment of all viatical settlement proceeds and any premiums, loans and loan interest to the viatical settlement provider;

(6)Funds will be sent to the viator within three business days after the viatical settlement provider has received the insurer or group administrator's acknowledgment that ownership of the policy has been transferred and the beneficiary has been designated pursuant to the viatical settlement contract;

(7)Entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy, to be forfeited by the viator and that assistance should be sought from a financial adviser;

(8)Disclosure to a viator shall include distribution of a brochure, describing the process of viatical settlements approved by the commissioner. The National Association of Insurance Commissioners (NAIC) form for the brochure shall be used unless one is developed by the commissioner;

(9)The disclosure document shall contain the following language:

"All medical, financial or personal information solicited or obtained by a viatical settlement provider or life insurance producer about an insured, including the insured's identity or the identity of family members, a spouse or a significant other, may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years."; and

(10) The insured may be contacted by the viatical settlement provider or its authorized representative for the purpose of determining the insured's health status. This contact shall be limited to once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less.

b.A viatical settlement provider shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and the viatical settlement provider and provide the following information:

(1)State the affiliation, if any, between the viatical settlement provider and the issuer of the insurance policy to be acquired pursuant to a viatical settlement contract;

(2)The document shall include the name, address and telephone number of the viatical settlement provider;

(3)If the policy to be acquired pursuant to a viatical settlement contract has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be acquired pursuant to a viatical settlement contract, the viator shall be informed of the possible loss of coverage on the other lives;

(4)State the dollar amount of the current death benefit payable to the viatical settlement provider under the policy. The viatical settlement provider shall, if known, also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy and the viatical settlement provider's interest in those benefits; and

(5)State the name, business address and telephone number of the independent third party escrow agent, and the fact that the viator or owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

c.If the viatical settlement provider transfers ownership or changes the beneficiary of the policy, the viatical settlement provider shall communicate the change in ownership or beneficiary to the insured within 20 days after the change.

L.2005,c.229,s.8.



Section 17B:30B-9 - Material Required Prior To Entering Into Viatical Settlement Contract.

17B:30B-9 Material required prior to entering into viatical settlement contract.

9. a. (1) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(a)If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract; and

(b)A document in which the insured consents to the release of his medical records to a viatical settlement provider, life insurance producer and, if the policy was issued less than two years from the date of application for a viatical settlement contract, to the insurance company that issued the policy covering the life of the insured.

(2)The insurer shall respond to a request for verification of coverage submitted by a viatical settlement provider not later than 30 calendar days after the date the request is received. The request for verification of coverage shall be made on a form approved by the commissioner. The insurer shall complete and issue the verification of coverage or indicate in which respects it is unable to respond. In its response, the insurer shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at that time regarding the validity of the insurance contract.

(3)Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, that the viator has a full and complete understanding of the benefits of the life insurance policy, acknowledges that the viator is entering into the viatical settlement contract freely and voluntarily and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness was diagnosed after the life insurance policy was issued.

(4)If a life insurance producer performs any of the activities required of the viatical settlement provider, the viatical settlement provider is deemed to have fulfilled the requirements of this section.

b.All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of State law relating to confidentiality of medical information.

c.All viatical settlement contracts entered into in this State shall provide the viator with an unconditional right to rescind the contract before the earlier of 30 calendar days after the date upon which the settlement contract is executed by all parties or 15 calendar days after the receipt of the viatical settlement proceeds by the viator. If exercised by the viator, rescission is effective only if both notice of the rescission is given and a full repayment of all proceeds and any premiums, loans and loan interest to the settlement provider is made within the rescission period. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment to the viatical settlement provider or purchaser of all viatical settlement proceeds, and any premiums, loans and loan interest that have been paid by the settlement provider.

d.The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment or change in beneficiary directly to the independent escrow agent. Within three business days after the date the escrow agent receives the documents (or from the date the viatical settlement provider receives the documents, if the viator erroneously provides the documents directly to the provider), the provider shall pay or transfer the proceeds of the viatical settlement into an escrow or trust account maintained in a State or federally-chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation (FDIC). Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment or change in beneficiary forms to the viatical settlement provider or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership or designation of beneficiary from the insurance company, the escrow agent shall pay the viatical settlement proceeds to the viator.

e.Failure to tender consideration to the viator for the viatical settlement contract within the time disclosed pursuant to paragraph (6) of subsection a. of section 8 of this act renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator.

f.Contacts with the insured for the purpose of determining the health status of the insured by the viatical settlement provider after the viatical settlement has occurred shall only be made by the settlement provider licensed in this State or its authorized representatives and shall be limited to once every three months for insureds with a life expectancy of more than one year, and to no more than once per month for insureds with a life expectancy of one year or less. The provider shall explain to the insured the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations set forth in this subsection shall not apply to any contacts with an insured for reasons other than determining the insured's health status. Viatical settlement providers shall be responsible for the actions of their authorized representatives.

g.If the insured is not terminally or chronically ill, viatical settlement providers shall pay an amount greater than the cash surrender value or accelerated death benefit then available.

L.2005,c.229,s.9.



Section 17B:30B-10 - Two-year Period Required Between Issuance Of Policy And Viatical Settlement; Exceptions.

17B:30B-10 Two-year period required between issuance of policy and viatical settlement; exceptions.

10. a. It is a violation of this act for any person to enter into a viatical settlement contract within a two-year period commencing with the date of issuance of the insurance policy unless the viator certifies to the viatical settlement provider that one or more of the following conditions have been met within the two-year period:

(1)The policy was issued upon the viator's exercise of conversion rights arising out of a group or individual life insurance policy, so long as the total amount of time covered under the conversion policy plus the time covered under the prior policy is at least 24 months. The time covered under a group policy shall be calculated without regard to any change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship;

(2)The viator submits independent evidence to the viatical settlement provider that within the two-year period: (a) the viator or insured was terminally ill or chronically ill; or (b) the viator or insured disposed of his ownership interests in a closely held corporation pursuant to a buyout or other similar agreement in effect at the time the insurance policy was initially issued; or (c) both.

b.Copies of the independent evidence described in paragraph (2) of subsection a. of this section and documents required by subsection a. of section 9 of this act shall be submitted to the insurer when the viatical settlement provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider.

c.If the viatical settlement provider submits to the insurer a copy of the owner or insured's certification described in subsection a. of this section when the provider submits a request to the insurer to effect the transfer of the policy to the viatical settlement provider, the copy shall be deemed to conclusively establish that the viatical settlement contract satisfies the requirements of this section and the insurer shall timely respond to the request.

L.2005,c.229,s.10.



Section 17B:30B-11 - Advertisement Of Viatical Settlement Contracts; Guidelines, Standards.

17B:30B-11 Advertisement of viatical settlement contracts; guidelines, standards.

11.The purpose of this section is to provide prospective viators with clear and unambiguous statements in the advertisement of viatical settlement contracts and to assure the clear, truthful and adequate disclosure of the benefits, risks, limitations and exclusions of any viatical settlement contract. This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlement contracts to assure that product descriptions are presented in a manner that prevents unfair, deceptive or misleading advertising and is conducive to accurate presentation and description of viatical settlements through the advertising media and material used by licensees under this act.

a.This section shall apply to any advertising of viatical settlement contracts or related products or services intended for dissemination in this State, including Internet advertising viewed by persons located in this State. Where disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

b.Every viatical settlement provider licensee shall establish and at all times maintain a system of control over the content, form and method of dissemination of all advertisements of its contracts, products and services. All advertisements, regardless of by whom written, created, designed or presented, shall be the responsibility of the viatical settlement provider licensee, as well as the individual who created or presented the advertisement. A system of control shall include regular, routine notification, at least once a year, to life insurance producers and others authorized by the viatical settlement provider who disseminates advertisements, of the requirements and procedures for approval prior to the use of any advertisements not furnished by the viatical settlement provider.

c.Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract, product or service shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

d.Certain advertisements are deemed false and misleading on their face and are prohibited. False and misleading advertisements include, but are not limited to, the following representations:

(1)"Guaranteed," "fully secured," "100 percent secured," "fully insured," "secure," "safe," "backed by rated insurance companies," "backed by federal law," "backed by state law," or "state guaranty funds," or similar representations;

(2)"No risk," "minimal risk," "low risk," "no speculation," "no fluctuation," or similar representations;

(3)"Qualified or approved for individual retirement accounts (IRAs), Roth IRAs, 401(k) plans, simplified employee pensions (SEP), 403(b), Keogh plans, TSA, other retirement account rollovers," "tax deferred," or similar representations;

(4)Utilization of the word "guaranteed" to describe the fixed return, annual return, principal, earnings, profits, investment, or similar representations;

(5)"No sales charges or fees" or similar representations; and

(6)"High yield," "superior return," "excellent return," "high return," "quick profit," or similar representations;

(7)Purported favorable representations or testimonials about the benefits of viatical settlement contracts taken out of context from newspapers, trade papers, journals, radio and television programs, and all other forms of print and electronic media.

e.The information required to be disclosed under this section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

(1)An advertisement shall not omit material information or use words, phrases, statements, references or illustrations if the omission or use has the capacity, tendency or effect of misleading or deceiving viators as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the viatical settlement contract offered is made available for inspection prior to consummation of the sale, or an offer is made to refund the payment if the viator is not satisfied or that the viatical settlement contract includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(2)An advertisement shall not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

(3)An advertisement shall not represent that premium payments will not be required to be paid on the life insurance policy that is the subject of a viatical settlement contract in order to maintain that policy, unless that is the fact.

(4)An advertisement shall not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable or in any manner an incorrect or improper practice.

(5)The words "free," "no cost," "without cost," "no additional cost," "at no extra cost," or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.

(6)Testimonials, appraisals or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the viatical settlement contract, product or service advertised, if any, and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators as to the nature or scope of the testimonials, appraisal, analysis or endorsement. In using testimonials, appraisals or analysis, the viatical settlement provider licensee makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

(a)If the individual making a testimonial, appraisal, analysis or an endorsement has a financial interest in the viatical settlement provider or related entity as a stockholder, director, officer, employee or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(b)An advertisement shall not state or imply that a viatical settlement contract, benefit or service has been approved or endorsed by a group of individuals, society, association or other organization unless that is the fact and unless any relationship between an organization and the licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled or managed by the licensee, or receives any payment or other consideration from the licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(c)When an endorsement refers to benefits received under a viatical settlement contract all pertinent information shall be retained for a period of five years after its use.

f.An advertisement shall not contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

g.An advertisement shall not disparage insurers, viatical settlement providers, life insurance producers, policies, services or methods of marketing.

h.The name of the licensee shall be clearly identified in all advertisements about the licensee or its viatical settlement contract, products or services, and if any specific viatical settlement contract is advertised, the viatical settlement contract shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

i.An advertisement shall not use a trade name, group designation, name of the parent company of a licensee, name of a particular division of the licensee, service mark, slogan, symbol or other device or reference without disclosing the name of the licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the licensee, or to create the impression that a company other than the licensee would have any responsibility for the financial obligation under a viatical settlement contract.

j.An advertisement shall not use any combination of words, symbols or physical materials that by their content, phraseology, shape, color or other characteristics are so similar to a combination of words, symbols or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators into believing that the solicitation is in some manner connected with a government program or agency.

k.An advertisement may state that a licensee is licensed in the state where the advertisement appears so long as it does not exaggerate that fact or suggest or imply that competing licensees may not be so licensed. The advertisement may ask the audience to consult the licensee's website or contact the department to find out if the state requires licensing and, if so, whether the viatical settlement provider, or life insurance producer is licensed.

l.An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims or the merits, desirability, or advisability of its viatical settlement contracts forms are recommended or endorsed by any government entity.

m.The name of the actual licensee shall be stated in all of its advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

n.An advertisement shall not directly or indirectly create the impression that any division or agency of the State or of the federal government endorses, approves or favors:

(1)Any viatical settlement provider licensee or its business practices or methods of operation;

(2)The merits, desirability or advisability of any viatical settlement contract;

(3)Any viatical settlement contract; or

(4)Any life insurance policy or life insurance company.

o.If the advertiser emphasizes the speed with which the viatication will occur, the advertising shall disclose the average time from the date of the completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

p.If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six months.

L.2005,c.229,s.11.



Section 17B:30B-12 - Fraudulent Viatical Settlement Acts, Prohibited, Reporting, Investigation, Prosecution.

17B:30B-12 Fraudulent viatical settlement acts, prohibited, reporting, investigation, prosecution.

12. a. A person shall not commit a fraudulent viatical settlement act as defined in section 2 of this act.

b.A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this act or investigations of suspected or actual violations of this act.

c.A person in the business of viatical settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

d. (1) Viatical settlement contracts and applications for viatical settlement contracts, regardless of the form of transmission, shall contain the following statement or a substantially similar statement: "Any person who knowingly presents false information in an application for insurance or viatical settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

(2)The lack of a statement as required in paragraph (1) of this subsection does not constitute a defense in any prosecution for a fraudulent viatical settlement act.

e. (1) Any person engaged in the business of viatical settlements having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(2)Any other person having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

f. (1) No civil liability shall be imposed on and no cause of action shall arise from the furnishing of information concerning suspected, anticipated or completed fraudulent viatical settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(a)The commissioner or the commissioner's employees, agents or representatives;

(b)Federal, state or local law enforcement or regulatory officials or their employees, agents or representatives;

(c)A person involved in the prevention and detection of fraudulent viatical settlement acts or that person's agents, employees or representatives;

(d)The National Association of Insurance Commissioners (NAIC), National Association of Securities Dealers (NASD), the North American Securities Administration Association or their employees, agents or representatives, or other regulatory body overseeing life insurance, viatical settlements, securities or investment fraud; or

(e)The life insurer, including its agents and employees, that issued the life insurance policy covering the life of the insured.

(2)Paragraph (1) of this subsection shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that paragraph (1) does not apply because the person filing the report or furnishing the information did so with actual malice.

(3)A person identified in paragraph (1) of this subsection shall be entitled to an award of attorney's fees and costs if he is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this act and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(4)This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in paragraph (1) of this subsection.

g. (1) The documents and evidence provided pursuant to subsection e. of this section or obtained by the commissioner in an investigation of suspected or actual fraudulent viatical settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(2)The provisions of paragraph (1) of this subsection shall not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts:

(a)In administrative or judicial proceedings to enforce laws administered by the commissioner;

(b)To federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts or to the National Association of Insurance Commissioners (NAIC); or

(c)At the discretion of the commissioner, to a person in the business of viatical settlements or the business of life insurance that is aggrieved by a fraudulent viatical settlement act.

(3)Release of documents and evidence under paragraph (2) of this subsection shall not abrogate or modify the privilege granted in paragraph (1) of this subsection.

h.This act shall not:

(1)Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

(2)Prevent or prohibit a person from disclosing voluntarily information concerning a fraudulent viatical settlement act to a law enforcement or regulatory agency other than the department; or

(3)Limit the powers granted elsewhere by the laws of this State to the commissioner or the Insurance Fraud Prosecutor to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

i.Viatical settlement providers shall have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent viatical settlement acts. At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section. Antifraud initiatives shall include:

(1)Fraud investigators, who may be viatical settlement provider employees or independent contractors; and

(2)An antifraud plan, which shall be submitted to the commissioner. The antifraud plan shall include, but not be limited to:

(a)A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(b)A description of the procedures for reporting possible fraudulent viatical settlement acts to the commissioner;

(c)A description of the plan for antifraud education and training of underwriters and other personnel; and

(d)A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(3)Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(4)The commissioner may refer suspected fraudulent viatical settlement acts to the Department of Law and Public Safety, Office of Insurance Fraud Prosecutor, for investigation, prosecution or other action or disposition involving such suspected fraudulent viatical settlement acts.

L.2005,c.229,s.12.



Section 17B:30B-13 - Injunction In Addition To Penalties, Enforcement Provisions.

17B:30B-13 Injunction in addition to penalties, enforcement provisions.

13. a. In addition to the penalties and other enforcement provisions of this act, if any person violates this act or any regulation implementing this act, the commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the commissioner determines are necessary to restrain the person from committing the violation.

b.Any person damaged by the acts of a person in violation of this act may bring a civil action against the person committing the violation in a court of competent jurisdiction.

c.The commissioner may issue, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a cease and desist order upon a person that violates any provision of this act, any regulation or order adopted by the commissioner, or any written agreement entered into with the commissioner.

d.When the commissioner finds that an activity in violation of this act presents an immediate danger to the public that requires an immediate final order, the commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for 90 days. If the commissioner begins non-emergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.In addition to the penalties and other enforcement provisions of this act, any person who violates this act shall be subject to civil penalties of up to $10,000 per violation which may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The commissioner's order may require a person found to be in violation of this act to make restitution to persons aggrieved by violations of this act.

f.A person convicted of a violation of this act shall be ordered to pay restitution to persons aggrieved by the violation of this act. Restitution shall be ordered in addition to a fine or imprisonment, but not in lieu of a fine or imprisonment.

g.A person convicted of a violation of this act may be sentenced in accordance with paragraph (1), (2), (3) or (4) of this subsection based on the greater of: the value of property, services, or other benefit wrongfully obtained or attempted to be obtained; or the aggregate economic loss suffered by any person as a result of the violation. A person convicted of a fraudulent viatical settlement act shall be ordered to pay restitution to persons aggrieved by the fraudulent viatical settlement act. Restitution shall be ordered in addition to a fine or imprisonment but not in lieu of a fine or imprisonment.

(1)Imprisonment for not more than 20 years or payment of a fine of not more than $100,000, or both, if the value of the viatical settlement contract is more than $35,000;

(2)Imprisonment for not more than 10 years or payment of a fine of not more than $20,000, or both, if the value of the viatical settlement contract is more than $2,500 but not more than $35,000;

(3)Imprisonment for not more than five years or payment of a fine of not more than $10,000, or both, if the value of the viatical settlement contract is more than $500 but not more than $2,500; or

(4)Imprisonment for not more than one year or payment of a fine of not more than $3,000, or both, if the value of the viatical settlement contract is $500 or less.

h.In any prosecution under paragraphs (1), (2), (3) and (4) of subsection g. of this section the value of the viatical settlement contracts within any six-month period may be aggregated and the defendant charged accordingly in applying the provisions of this section; provided that, when two or more offenses are committed by the same person in two or more counties, the accused may be prosecuted in any county in which one of the offenses was committed for all of the offenses aggregated under this section. The applicable statute of limitations provision shall not begin to run until the insurance company or law enforcement agency is aware of the fraud, but in no event may the prosecution be commenced later than seven years after the act has occurred.

L.2005,c.229,s.13.



Section 17B:30B-14 - Violation Considered Unfair Trade Practice; Penalties.

17B:30B-14 Violation considered unfair trade practice; penalties.

14.A violation of this act shall be considered an unfair trade practice pursuant to N.J.S.17B:30-1 et seq. and shall be subject to the penalties contained in N.J.S.17B:30-17.

L.2005,c.229,s.14.



Section 17B:30B-15 - Regulations, Authority Of Commissioner.

17B:30B-15 Regulations, authority of commissioner.

15.The commissioner shall have the authority to promulgate regulations implementing the provisions of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) including, but not limited to, the following:

a.Establishing standards for evaluating reasonableness of payments under viatical settlement contracts for persons terminally or chronically ill;

b.Establishing appropriate licensing requirements, fees and standards for continued licensure for viatical settlement providers;

c.Requiring a bond or other mechanism for financial accountability for viatical settlement providers; and

d.Governing the relationship and responsibilities of insurers, viatical settlement providers, life insurance producers and others in the business of viatical settlements during the period of consideration or effectuation of a viatical settlement contract.

L.2005,c.229,s.15.



Section 17B:30B-16 - Construction Of Act With Uniform Securities Law.

17B:30B-16 Construction of act with Uniform Securities Law.

16.Nothing in this act shall be construed to preempt or otherwise limit the provisions of the "Uniform Securities Law (1967)," P.L.1967, c.93 (C.49:3-47 et seq.) or any regulations, orders, policy statements, notices, bulletins, or other interpretations issued by or through the Attorney General or his designee acting pursuant thereto. Compliance with the provisions of this act does not constitute compliance with any applicable provisions of the "Uniform Securities Law (1967)."

L.2005,c.229,s.16.



Section 17B:30B-17 - Continuation Of Negotiating Viatical Settlements, Certain Circumstances Prior To Act.

17B:30B-17 Continuation of negotiating viatical settlements, certain circumstances prior to act.

17. a. Notwithstanding the provisions of sections 1 through 16 of this act, a person who has lawfully negotiated viatical settlement contracts between a viator and one or more viatical settlement providers for at least one year immediately prior to the effective date of this act may continue to negotiate viatical settlements in this State for a period of one year from the effective date of this act, provided that person registers with the department on a form prescribed by the department. The registration form shall be published by the department not later than 30 days from the effective date of this act and shall require a person registering to evidence that he has lawfully negotiated viatical settlement contracts and include an acknowledgment by that person that he will operate in accordance with and comply with this act.

b.A viatical settlement provider that is either licensed or is lawfully transacting business in this State immediately prior to the effective date of this act may continue to do so pending approval or disapproval of the viatical settlement provider's application for a license pursuant to this act.

L.2005,c.229,s.17.



Section 17B:32-31 - Short Title, Purpose Of Act

17B:32-31. Short title, purpose of act
1. a. This act shall be known and may be cited as the "Life and Health Insurers Rehabilitation and Liquidation Act."

b. The purpose of this act is the protection of the interests of insureds, claimants, creditors and the public generally through:

(1) Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures;

(2) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the life and health insurance industry;

(3) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4) Equitable apportionment of any unavoidable loss;



(5) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extending the scope of personal jurisdiction over debtors of the insurer outside this State;

(6) Regulation of the insurance industry by the impact of the law relating to delinquency procedures and substantive rules on the entire life and health insurance industry; and

(7) Providing for a comprehensive scheme for the rehabilitation and liquidation of life and health insurers and others subject to this act as part of the regulation of the business of insurance, insurance industry and insurers in this State. Proceedings in cases of insurer insolvency and delinquency are deemed an integral aspect of the business of insurance and are of vital public interest and concern.

L.1992,c.65,s.1.



Section 17B:32-32 - Application Of Authorized Proceedings

17B:32-32. Application of authorized proceedings
2. The proceedings authorized by this act shall be applied to:



a. All insurers who are doing, or have done, insurance business in this State, and against whom claims arising from that business may exist now or in the future.

b. All insurers who purport to do insurance business in this State.



c. All insurers who have insureds residing in this State.



d. All other persons organized or in the process of organizing with the intent to do life or health insurance or annuity business in this State.

L.1992,c.65,s.2.



Section 17B:32-33 - Definitions

17B:32-33. Definitions
3. For the purposes of this act:



"Ancillary state" means any state other than a domiciliary state.



"Commissioner" means the Commissioner of Insurance of this State.



"Creditor" is a person having any claim against the insurer, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

"Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing or conserving that insurer, and any summary proceeding under section 9 of this act. "Formal delinquency proceeding" means any liquidation or rehabilitation proceeding.

"Department" means the Department of Insurance.



"Doing business" includes any of the following acts, whether effected by mail or otherwise:

(1) The issuance or delivery of contracts of life or health insurance or annuity to persons residing in this State;

(2) The solicitation of applications for those contracts, or other negotiations preliminary to the execution of those contracts;

(3) The collection of premiums, membership fees, assessments or other consideration for those contracts;

(4) The transaction of matters subsequent to execution of those contracts and arising out of them; or

(5) Operating under a license or certificate of authority, as an insurer, issued by the department.

"Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

"Fair consideration" is given for property or obligation:



(1) When in exchange for that property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(2) When that property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained.

"Foreign country" means any other jurisdiction not in any state.



"General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

"Guaranty association" means the New Jersey Life and Health Insurance Guaranty Association created in subsection a. of section 5 of P.L.1991, c.208 (C.17B:32A-5) and any other similar entity now or hereafter created by any other law of this State for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entities now in existence in, or hereafter created by, any law of any other state.

"Insolvency" or "insolvent" means:



(1) That an insurer: (a) is unable to pay its obligations when they are due, or (b) its admitted assets do not exceed its liabilities plus the greater of:

(i) Any capital and surplus required by law for its organization; or



(ii) The total par or stated value of its authorized and issued capital stock.

(2) As to any insurer licensed to do business in this State, as of the effective date of this act, which does not meet the standard established under paragraph (1) of this definition, the term "insolvency" or "insolvent" shall mean, for a period not to exceed three years from the effective date of this act, that it is unable to pay its obligations when they are due or that its admitted assets do not exceed its liabilities plus any required capital contribution ordered by the commissioner under provisions of the insurance law.

(3) For purposes of the definition of "insolvency" or "insolvent," "liabilities" shall include, but not be limited to, reserves required by law or by regulations of the department or specific requirements imposed by the commissioner upon an insurer at the time of admission or subsequent thereto.

"Insurer" includes every person engaged as indemnitor or contractor in the business of life insurance, health insurance or of annuities and every such person subject to the supervisory authority of, or to liquidation, rehabilitation, reorganization or conservation by, the commissioner or the equivalent insurance regulator of another state; every person purporting to be engaged as indemnitor or contractor in the business of life insurance, health insurance or of annuities in this State; every person in the process of organization to become engaged as indemnitor or contractor in the business of life insurance, health insurance or of annuities; and every fraternal benefit society established pursuant to P.L.1959, c.167 (C.17:44A-1 et seq.); every mutual benefit association established pursuant to R.S.17:45-1 et seq.; every hospital service corporation established pursuant to P.L.1938, c.366 (C.17:48-1 et seq.); every health service corporation established pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.); every medical service corporation established pursuant to P.L.1940, c.74 (C.17:48A-1 et seq.); every dental service corporation established pursuant to P.L.1968, c.305 (C.17:48C-1 et seq.); every dental plan organization established pursuant to P.L.1979, c.478 (C.17:48D-1 et seq.); and every health maintenance organization established pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.).

"Preferred claim" means any claim which is accorded priority of payment from the general assets of the insurer pursuant to the provisions of this act.

"Receiver" means receiver, liquidator, rehabilitator or conservator as the context requires.

"Reciprocal state" means any state, other than this State, in which in substance and effect, subsection a. of section 17 and sections 51, 52 and 54 through 56 of this act are in force, and in which provisions are in force requiring the commissioner or equivalent official to be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

"Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise; but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.

"Special deposit claim" means any claim secured by a deposit made pursuant to law for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.

"State" means any state, district, or territory of the United States and the Panama Canal Zone.

"Transfer" shall include the sale and every other and different mode, direct or indirect, of disposing of or of parting with, property or with an interest therein, or with the possession thereof, or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

L.1992,c.65,s.3.



Section 17B:32-34 - Jurisdiction Over Delinquency Proceedings

17B:32-34. Jurisdiction over delinquency proceedings
4. a. No delinquency proceeding shall be commenced under this act by anyone other than the commissioner and no court shall have jurisdiction to entertain, hear or determine any proceeding commenced by any other person.

b. No court of this State shall have jurisdiction to entertain, hear or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation or receivership of any insurer; or praying for an injunction or restraining order or other relief preliminary to, incidental to or relating to such proceedings other than in accordance with this act.

c. In addition to other grounds for jurisdiction provided by the law of this State, a court of this State having jurisdiction of the subject matter has jurisdiction over a person served pursuant to the Rules Governing the Courts of the State of New Jersey or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this State:

(1) If the person served is an agent, broker or other person who has at any time written policies of insurance for, or has acted in any manner whatsoever on behalf of, an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(2) If the person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract;

(3) If the person served is or has been an officer, director, manager, trustee, organizer, promoter or other person in a position of comparable authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(4) If the person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(5) If the person served is obligated to the insurer in any way whatsoever, in any action on or incident to the obligation.

d. If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this State, the court may enter an appropriate order to stay further proceedings on the action in this State.

e. All actions authorized pursuant to this section shall be brought in the Superior Court.

L.1992,c.65,s.4.



Section 17B:32-35 - Restraining Orders, Injunctions

17B:32-35. Restraining orders, injunctions
5. a. Any receiver appointed in a proceeding under this act may at any time apply for, and the Superior Court may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to prevent:

(1) The transaction of further business;



(2) The transfer of property;



(3) Interference with the receiver or with a proceeding under this act;

(4) Waste of the insurer's assets;



(5) Dissipation and transfer of bank accounts;



(6) The institution or further prosecution of any actions or proceedings;

(7) The obtaining of preferences, judgments, attachments, garnishments or liens against the insurer, its assets or its policyholders;

(8) The levying of execution against the insurer, its assets or its policyholders;

(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) The withholding from the receiver of books, accounts, documents or other records relating to the business of the insurer; or

(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors or shareholders, or the administration of any proceeding under this act.

b. The receiver may apply to any court outside of this State for the relief described in subsection a. of this section.

L.1992,c.65,s.5.



Section 17B:32-36 - Cooperation With Commissioner In Proceedings

17B:32-36. Cooperation with commissioner in proceedings
6. a. Any officer, manager, director, trustee, owner, employee or agent of any insurer, or any other person with authority over or in charge of any segment of the insurer's affairs, including any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer, shall cooperate with the commissioner in any proceeding under this act or any investigation preliminary to the proceeding. The term "cooperate" shall include, but shall not be limited to, the following:

(1) Replying promptly in writing to any inquiry from the commissioner requesting such a reply; and

(2) Making available to the commissioner any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in his possession, custody or control.

b. No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

c. This section shall not be construed to abridge any other existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders.

d. Any person who fails to cooperate with the commissioner pursuant to subsection a. of this section, or who obstructs or interferes with the commissioner pursuant to subsection b. of this section, or who violates any order the commissioner issued validly under this act shall:

(1) Be subject to a civil penalty of not more than $10,000 or to imprisonment for not more than one year, or both; or

(2) After a hearing, be subject to an administrative penalty imposed by the commissioner of not more than $10,000 and to the revocation or suspension of any insurance licenses issued by the commissioner.

L.1992,c.65,s.6.



Section 17B:32-37 - Proceedings Previously Commenced Deemed Commenced Under This Act; Exceptions, Distribution Of Claims

17B:32-37. Proceedings previously commenced deemed commenced under this act; exceptions, distribution of claims
7. a. Every proceeding heretofore commenced under the laws in effect before the enactment of this act shall be deemed to have been commenced under this act henceforth for all purposes and shall be governed by the provisions of this act, including, but not limited to, section 41 of this act, except that, in the discretion of the commissioner, the proceeding may be continued, in whole or in part, as it would have been continued had this act not been enacted.

b. Notwithstanding the provisions of subsection a. of this section and section 41 of this act to the contrary, one-half of the direct, non-contingent obligations incurred on or after August 9, 1991, which prior to May 4, 1992, the insurer in rehabilitation under the supervision of the commissioner as rehabilitator had stipulated were due, and which stipulation has been ordered by the court supervising pending delinquency proceedings, shall have a priority of distribution pursuant to section 41 of this act which is after Class 3 claims under paragraph (3) of subsection a. of section 41 of this act and before Class 4 claims under paragraph (4) of subsection a. of section 41 of this act.

L.1992,c.65,s.7.



Section 17B:32-38 - Prohibitions Relative To Insurer Subject To Delinquency Proceeding

17B:32-38. Prohibitions relative to insurer subject to delinquency proceeding
8. No insurer that is subject to any delinquency proceedings, whether administrative or judicial, shall:

a. Be released from that proceeding, unless that proceeding is converted into a judicial rehabilitation or liquidation proceeding;

b. Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

c. Be returned to the control of its shareholders or private management; or

d. Have any of its assets returned to the control of its shareholders or private management until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty associations.

L.1992,c.65,s.8.



Section 17B:32-39 - Filing Of Petition; Court Orders

17B:32-39. Filing of petition; court orders
9. a. The commissioner may file in the Superior Court of this State a petition alleging that, with respect to a domestic insurer:

(1) There exist any grounds that would justify a court order for a formal delinquency proceeding against an insurer under this act;

(2) The interests of policyholders, creditors or the public will be endangered by delay; and

(3) The contents of an order deemed necessary by the commissioner.



b. Upon a filing under subsection a. of this section, the court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer, and of the premises occupied by it for transaction of its business; and until further order of the court enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from the transaction of its business except with the written consent of the commissioner.

c. The court shall specify in the order what its duration shall be, which shall be the time the court deems necessary for the commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold hearings it deems necessary after giving notice it deems appropriate, and may extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under this act after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under this act shall ipso facto vacate the seizure order.

d. Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

e. An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of the order for a hearing and review of the order. The court shall hold a hearing and review not more than 15 days after the request. A hearing under this subsection may be held privately in chambers and it shall be held privately in chambers if requested by the insurer proceeded against.

f. If, at any time after the issuance of such an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given shall not stay the effect of any order previously issued by the court.

L.1992,c.65,s.9.



Section 17B:32-40 - Confidentiality Of Documents, Files, Records, Papers

17B:32-40. Confidentiality of documents, files, records, papers
10. In all proceedings and judicial reviews thereof under section 9 of this act, all records of the insurer, other documents, and all department files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the Superior Court, after hearing arguments from the parties in chambers, shall order otherwise; or unless the insurer requests that the matter be made public. Until such court order, all papers filed with the clerk of the Superior Court shall be held by him in a confidential file.

L.1992,c.65,s.10.



Section 17B:32-41 - Petition For Authority To Rehabilitate Insurer

17B:32-41. Petition for authority to rehabilitate insurer
11. The commissioner may petition the Superior Court for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this State on any one or more of the following grounds:

a. The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders, creditors or the public.

b. There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to, the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

c. The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee or other person, if the person has been found after notice and hearing by the commissioner to be dishonest or untrustworthy in a way affecting the insurer's business.

d. Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy.

e. Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee or other person, has refused to be examined under oath by the commissioner concerning its affairs, whether in this State or elsewhere; and after reasonable notice of that fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management.

f. After demand by the commissioner under chapter 21 of Title 17B of the New Jersey Statutes or any other law governing the examination of insurers, or under this act, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer.

g. Without first obtaining the written consent of the commissioner, the insurer has transferred, or attempted to transfer, in a manner contrary to section 2 of P.L.1970, c.22 (C.17:27A-2) or N.J.S.17B:18-64, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate or reinsure substantially its entire property or business in or with the property or business of any other person.

h. The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this State, and such appointment has been made or is imminent, and such appointment might oust the courts of this State of jurisdiction or might prejudice orderly delinquency proceedings under this act.

i. Within the previous five years the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this State, or any valid order of the commissioner.

j. The insurer has failed to pay, within 60 days after the due date, any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter, except that such nonpayment shall not be a ground until 60 days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.

k. The insurer has failed to file its annual report or other financial report required by law within the time allowed by law and, after written demand by the commissioner, has failed to give an adequate explanation immediately.

l. The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of a mutual insurer as defined in N.J.S.17B:18-3, request or consent to rehabilitation under this act. For purposes of this subsection, "control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the insurer, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10% or more of the voting securities of an insurer.

L.1992,c.65,s.11.



Section 17B:32-42 - Appointment Of Rehabilitator

17B:32-42. Appointment of rehabilitator
12. a. An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this State, shall appoint the commissioner and his successors in office the rehabilitator, and shall direct the rehabilitator forthwith to take possession of the assets of the insurer, and to administer them under the general supervision of the court. The filing or recording of the order with the clerk of the Superior Court or recorder of deeds of the county in which the principal business of the company is conducted, or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

b. Any order issued under this section shall require accountings to the court by the rehabilitator. Accountings shall be at such intervals as the court specifies in its order, but no less frequently than semi-annually. Each accounting shall include a report concerning the rehabilitator's opinion as to the likelihood that a plan under subsection e. of section 13 of this act will be prepared by the rehabilitator and the timetable for doing so.

c. Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer nor shall it be grounds for retroactive revocation or retroactive cancellation of any contracts of the insurer, unless such revocation or cancellation is done by the rehabilitator pursuant to section 13 of this act.

L.1992,c.65,s.12.



Section 17B:32-43 - Powers Of Rehabilitator

17B:32-43. Powers of rehabilitator
13. a. The commissioner as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and the commissioner may employ such counsel, clerks and assistants as deemed necessary. The commissioner may fix the compensation of employees and agents of the insurer and, with the approval of the court, the special deputy, counsel, clerks and assistants, other than employees of the insurer, and all expenses of taking possession of the insurer and of conducting the proceedings shall be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the pleasure of the commissioner. The commissioner, as rehabilitator, may, with the approval of the court, appoint an advisory committee of policyholders, claimants or other creditors, including guaranty associations, should he deem such a committee to be necessary. The committee shall serve at the pleasure of the commissioner and shall serve without compensation. No other committee of any nature shall be appointed by the commissioner or the court in rehabilitation proceedings conducted under this act.

b. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the department. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the department out of the first available money of the insurer.

c. The rehabilitator may take such action as he deems necessary or appropriate to reform and revitalize the insurer, including, but not limited to, any of the actions which could be taken by a liquidator under paragraphs (6) through (24) of subsection a. of section 20 of this act. He shall have all the powers of the directors, officers and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator. He shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

d. If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee or other person, he may pursue all appropriate legal remedies on behalf of the insurer.

e. If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger or other transformation of the insurer is appropriate, he shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

f. The rehabilitator shall have the power under sections 25 and 26 of this act to avoid fraudulent transfers.

L.1992,c.65,s.13.



Section 17B:32-44 - Staying Of Pending Actions

17B:32-44. Staying of pending actions
14. a. Any court in this State before which any action or proceeding in which the insurer is a party, or is obligated to defend a party, is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for 90 days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as he deems necessary in the interests of justice and for the protection of creditors, policyholders and the public. The rehabilitator shall immediately consider all litigation pending outside this State and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

b. No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered. The rehabilitator may, upon an order for rehabilitation, within one year or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered.

c. Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of an insurer if that association is or may become liable to act as a result of the rehabilitation.

L.1992,c.65,s.14.



Section 17B:32-45 - Petition For Order Of Liquidation

17B:32-45. Petition for order of liquidation
15. a. Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders or the public, or would be futile, the commissioner may petition the Superior Court for an order of liquidation. A petition under this subsection shall have the same effect as a petition under section 16 of this act. The Superior Court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.

b. The protection of the interests of insureds, claimants and the public requires the timely performance of all insurance policy obligations. If the payment of policy obligations is suspended in substantial part for a period of 12 months at any time after the appointment of the rehabilitator and the rehabilitator has not filed an application for approval of a plan under subsection e. of section 13 of this act during the 12-month period, the rehabilitator shall petition the court for an order of liquidation on the grounds of insolvency; provided, however, that prior to the end of that 12-month period the commissioner may petition the court for an extension of the time period to file an application for approval of a plan.

c. The rehabilitator may at any time petition the Superior Court for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of that petition as justice may require. If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under section 11 of this act no longer exist, it shall order that the insurer be restored to possession of its property and the control of the business. The court may also make that finding and issue that order at any time upon its own motion.

L.1992,c.65,s.15.



Section 17B:32-46 - Basis For Order Of Liquidation

17B:32-46. Basis for order of liquidation
16. The commissioner may petition the Superior Court for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this State on the basis:

a. Of any ground for an order of rehabilitation as specified in section 11 of this act, whether or not there has been a prior order directing the rehabilitation of the insurer;

b. That the insurer is insolvent; or



c. That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors or the public.

L.1992,c.65,s.16.



Section 17B:32-47 - Appointment Of Liquidator

17B:32-47. Appointment of liquidator
17. a. An order to liquidate the business of a domestic insurer shall appoint the commissioner and his successors in office liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the Superior Court and the recorder of deeds of the county in which its principal office or place of business is located, or, in the case of real estate, with the recorder of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

b. Upon issuance of the order, the rights and liabilities of that insurer and of its creditors, policyholders, shareholders, members and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in sections 18 and 36 of this act.

c. An order to liquidate the business of an alien insurer domiciled in this State shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included therein.

d. At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of that insolvency. After providing such notice and hearing as it deems proper, the court may make the declaration.

e. Any order issued under this section shall require financial reports to the court by the liquidator. Financial reports shall include, at a minimum, the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one year of the liquidation order and at least annually thereafter.

f. (1) Within 90 days of the effective date of this act, or within 90 days after the initiation of an appeal of an order of liquidation, which order has not been stayed, whichever is later, the commissioner shall present for the court's approval a plan for the continued performance of the defendant insurer's policy claims obligations during the pendency of an appeal. The plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. If the defendant insurer's financial condition will not, in the judgment of the commissioner, support the full performance of all policy claims obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants, as the commissioner finds to be fair and equitable, considering the relative circumstances of such policyholders and claimants. The court shall examine the plan submitted by the commissioner and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action shall lie against the commissioner or any of his deputies, agents, clerks, assistants or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(2) The appeal pendency plan shall not supersede or affect the obligations of the guaranty association or of any applicable foreign guaranty association.

(3) Any such plans shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from assets of the estate, which would otherwise be the obligations of any particular guaranty association, but for the appeal of the order of liquidation, such that all guaranty associations equally benefit on a pro rata basis from the assets of the estate. Further, if an order of liquidation is set aside upon any appeal, the insurer shall not be released from delinquency proceedings unless and until all funds advanced by any guaranty association, including reasonable administrative expenses in connection therewith relating to obligations of the insurer, shall be repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment thereof has been made with the consent of all applicable guaranty associations.

L.1992,c.65,s.17.



Section 17B:32-48 - Policies To Continue In Force

17B:32-48. Policies to continue in force
18. a. Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by the guaranty association or any applicable foreign guaranty association.

b. Policies of life or health insurance or annuities or any period or coverage of those policies not covered by the guaranty association or a foreign guaranty association shall continue in force only for the lesser of:

(1) A period of 30 days from the date of entry of the liquidation orders;

(2) The expiration of the policy coverage;



(3) The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy;

(4) The liquidator has effected a transfer of the policy obligation pursuant to paragraph (9) of subsection a. of section 20 of this act; or

(5) The date proposed by the liquidator and approved by the court to cancel coverage.

An order for liquidation under section 17 of this act shall terminate coverages at the time specified in this subsection b. for purposes of any other law.

L.1992,c.65,s.18.



Section 17B:32-49 - Petition For Dissolution

17B:32-49. Petition for dissolution
19. The commissioner may petition for an order dissolving the corporate existence of a domestic insurer, or the United States branch of an alien insurer domiciled in this State, at the time he applies for a liquidation order. The court shall order dissolution of the corporation upon petition by the commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.

L.1992,c.65,s.19.



Section 17B:32-50 - Powers Of Liquidator

17B:32-50. Powers of liquidator
20. a. The liquidator shall have the power:



(1) To appoint a special deputy or deputies to act for him under this act, and to determine his reasonable compensation. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator.

(2) To employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants and such other personnel as he may deem necessary to assist in the liquidation.

(3) To appoint, with the approval of the court, an advisory committee of policyholders, claimants or other creditors, including guaranty associations, should he deem such a committee to be necessary. Such committee shall serve at the pleasure of the commissioner and shall serve without compensation. No other committee of any nature shall be appointed by the commissioner or the court in liquidation proceedings conducted under this act.

(4) To fix the reasonable compensation of employees and agents of the insurer, and, with the approval of the court, legal counsel, actuaries, accountants, appraisers and consultants, other than employees and agents of the insurer.

(5) To pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. If the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the department. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the department out of the first available moneys of the insurer.

(6) To hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any person under oath, and to compel any person to subscribe to his testimony after it has been correctly reduced to writing; and in connection therewith to require the production of any books, papers, records or other documents which he deems relevant to the inquiry.

(7) To audit the books and records of all agents of the insurer insofar as those records relate to the business activities of the insurer.

(8) To collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

(a) To institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against those debts;

(b) To take other actions necessary or expedient to collect, conserve or protect its assets or property, including the power to sell, compound, compromise or assign debts for purposes of collection upon such terms and conditions as he deems best; and

(c) To pursue any creditor's remedies available to enforce his claims.

(9) To conduct public and private sales of the property of the insurer.

(10) To use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 41 of this act.

(11) To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. He shall also have power to execute, acknowledge and deliver any and all deeds, assignments, releases and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation.

(12) To borrow money on the security of the insurer's assets, or without security, and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation. Any funds so borrowed may be repaid as an administrative expense and have priority over any other claims in Class 1 under the priority of distribution of claims pursuant to section 41 of this act.

(13) To enter into any contracts necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party.

(14) To continue to prosecute and to institute in the name of the insurer or in his own name any and all suits and other legal proceedings, in this State or elsewhere, and to abandon the prosecution of claims he deems unprofitable to pursue further. If the insurer is dissolved under section 19 of this act, he shall have the power to apply to any court in this State or elsewhere for leave to substitute himself for the insurer as plaintiff.

(15) To prosecute any action which may exist on behalf of the creditors, members, policyholders or shareholders of the insurer against any director or officer of the insurer, or any other person.

(16) To remove any or all records and property of the insurer to the offices of the commissioner or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have reasonable access to the records of the insurer as is necessary for them to carry out their legal obligations.

(17) To deposit in one or more banks in this State any sums required for meeting current administration expenses and dividend distributions.

(18) To invest all sums not currently needed, unless the court orders otherwise.

(19) To file any necessary documents for record in the office of any recorder of deeds or record office in this State or elsewhere where property of the insurer is located.

(20) To assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever the guaranty association or a foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to that obligation and may defend only in the absence of a defense by those guaranty associations.

(21) To exercise and enforce all the rights, remedies and powers of any creditor, shareholder, policyholder or member; including any power to avoid any transfer or lien that may be given by law and that is not included with sections 25 through 27 of this act.

(22) To intervene in any proceeding, wherever instituted, that might lead to the appointment of a receiver or trustee, and to act as the receiver or trustee whenever the appointment is offered.

(23) To enter into agreements with any receiver or commissioner or insurance regulator of any other state relating to the rehabilitation, liquidation, conservation or dissolution of an insurer doing business in both states.

(24) To exercise all powers now held or hereafter conferred upon receivers by the laws of this State not inconsistent with the provisions of this act.

b. The enumeration in this section of the powers and authority of the liquidator shall not be construed as a limitation upon him, nor shall it exclude in any manner his right to do such other acts not herein specifically enumerated, or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

c. Notwithstanding the powers of the liquidator as stated in subsections a. and b. of this section, the liquidator shall have no obligation to defend claims or to continue to defend claims subsequent to the entry of a liquidation order.

L.1992,c.65,s.20.



Section 17B:32-51 - Notice Of Liquidation Order

17B:32-51. Notice of liquidation order
21. a. Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(1) By first class mail and either by telegram or telephone to the commissioner or insurance regulator of each jurisdiction in which the insurer is doing business;

(2) By first class mail to the guaranty association and any foreign guaranty association which is or may become obligated as a result of the liquidation;

(3) By first class mail to all insurance agents of the insurer;



(4) By first class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders, at their last known address as indicated by the records of the insurer; and

(5) By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator deems appropriate.

b. Except as otherwise established by the liquidator with approval of the court, notice to potential claimants under subsection a. of this section shall require claimants to file with the liquidator their claims, together with proper proofs thereof under section 35 of this act, on or before a date the liquidator shall specify in the notice. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall have a duty to keep the liquidator informed of any changes of address.

c. (1) Notice under subsection a. of this section to agents of the insurer and to potential claimants who are policyholders shall include, where applicable, notice that coverage by state guaranty associations may be available for all or part of policy benefits in accordance with applicable state guaranty association laws.

(2) The liquidator shall promptly provide to the guaranty associations such information concerning the identities and addresses of policyholders and their policy coverages as may be within the liquidator's possession or control, and otherwise cooperate with guaranty associations to assist them in providing to those policyholders timely notice of the guaranty associations' coverage of policy benefits, including, as applicable, coverage of claims and continuation or termination of coverages.

d. If notice is given in accordance with this section, the distribution of assets of the insurer under this act shall be conclusive with respect to all claimants, whether or not they received notice.

L.1992,c.65,s.21.



Section 17B:32-52 - Provision Of Information To Liquidator By Agents, Licensing Affected

17B:32-52. Provision of information to liquidator by agents, licensing affected
22. a. Every person who receives notice, in the form prescribed in section 21 of this act, that an insurer which he represents as an agent is the subject of a liquidation order, shall within 30 days of such notice provide to the liquidator, in addition to the information he may be required to provide pursuant to section 6 of this act, the information in the agent's records related to any policy issued by the insurer through the agent, and, if the agent is a general agent, the information in the general agent's records related to any policy issued by the insurer through an agent under contract to him, including the name and address of such subagent. A policy shall be deemed issued through an agent if the agent has a property interest in the expiration of the policy, or if the agent has had in his possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another.

b. The commissioner may refuse to renew a license, or may suspend or revoke a license, if he finds after notice and an opportunity for a hearing that an agent has failed to provide information to the liquidator as required in subsection a. of this section. In addition or an alternative to any other penalty, the commissioner may, after a hearing, impose an administrative penalty of not more than $10,000 for each violation of this section.

L.1992,c.65,s.22.



Section 17B:32-53 - Actions Against Or By Insurer, Liquidator

17B:32-53. Actions against or by insurer, liquidator
23. a. Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this State, no action at law or equity or in arbitration shall be brought against the insurer or liquidator, whether in this State or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of that order. The courts of this State shall give full faith and credit to injunctions against the liquidator or the insurer or the continuation of existing actions against the liquidator or the insurer, when those injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this State, he may intervene in the action. The liquidator may defend any action in which he intervenes under this section at the expense of the estate of the insurer.

b. The liquidator may, upon or after an order for liquidation, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which that order is entered. If, by any agreement, a period of limitation is fixed for instituting an action or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice or the like, or if in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and if in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of 180 days subsequent to the entry of an order for liquidation, or within any further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

c. No statute of limitation or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition.

d. Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation.

L.1992,c.65,s.23.



Section 17B:32-54 - Preparation Of List Of Insurer's Assets

17B:32-54. Preparation of list of insurer's assets
24. a. As soon as practicable after the liquidation order but not later than 120 days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One copy shall be filed in the office of the clerk of the Superior Court and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

b. The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

c. A submission to the court for disbursement of assets in accordance with section 33 of this act fulfills the requirements of subsection a. of this section.

L.1992,c.65,s.24.



Section 17B:32-55 - Transfers, Obligations Deemed Fraudulent

17B:32-55. Transfers, obligations deemed fraudulent
25. a. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this act shall be fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this act, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienholder or obligee for a present fair equivalent value, and except that any purchaser, lienholder or obligee, who in good faith has given a consideration which is less than fair for that transfer, lien or obligation, may retain the property, lien or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienholder or obligee.

b. (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under subsection c. of section 27 of this act.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

c. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection a. of this section if:

(1) The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release; and

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

d. Every director, officer, employee, stockholder, policyholder and any other person acting on behalf of the insurer who is concerned in any fraudulent transfer and every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection a. of this section shall be personally liable therefor and shall be bound to account to the liquidator.

L.1992,c.65,s.25.



Section 17B:32-56 - Transfer Of Real Property Deemed Valid

17B:32-56. Transfer of real property deemed valid
26. a. After a petition for rehabilitation or liquidation has been filed, but before an order of rehabilitation or liquidation is granted, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

b. After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending.

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith pursuant to the provisions of this section.

(4) A person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

c. Every director, officer, employee, stockholder, policyholder and any other person acting on behalf of the insurer who is concerned in any fraudulent transfer, and every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection a. of this section shall be personally liable therefor and shall be bound to account to the liquidator.

d. Nothing in this act shall impair the negotiability of currency or negotiable instruments.

L.1992,c.65,s.26.



Section 17B:32-57 - Preferences

17B:32-57. Preferences
27. a. (1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this act, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if:



(a) The insurer was insolvent at the time of the transfer;



(b) The transfer was made within four months before the filing of the petition;

(c) The creditor receiving it or to be benefitted thereby or his agent acting with reference thereto had, at the time the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(d) The creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence on the insurer to an officer, whether or not he held such position, or any shareholder holding directly or indirectly more than five percent of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3) If the preference is voidable, the liquidator may recover the property or, if it has been converted, its value, from any person who has received or converted the property; except, if a bona fide purchaser or lienholder has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. If a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

b. (1) A transfer of property, other than real property, shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

c. (1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution or like process, whether before, upon or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings may become superior to the rights of a transferee, or a purchaser may obtain rights superior to the rights of a transferee within the meaning of subsection b. of this section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection b. of this section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

d. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection b. of this section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

e. If any lien deemed voidable under paragraph (2) of subsection a. of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of, or the creation of a lien upon, any property of an insurer before the filing of a petition under this act which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

f. The property affected by any lien deemed voidable under subsections a. and e. of this section shall be discharged from that lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

g. The Superior Court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. If an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnified or less than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within a reasonable time as the court shall fix.

h. The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under subsection g. of this section, to the extent of the amount paid to the liquidator.

i. If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

j. If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this act, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate. If, however, the attorney is in a position of influence on the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provision of subparagraph (d) of paragraph (2) of subsection a. of this section.

k. (1) Every officer, manager, employee, shareholder, member, subscriber, attorney or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four months before the date of filing of this successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection a. of this section shall be personally liable therefor and shall be bound to account to the liquidator.

(3) Nothing in this subsection shall prejudice any other claim by the liquidator against any person.

L.1992,c.65,s.27.



Section 17B:32-58 - Claims Of Creditor

17B:32-58. Claims of creditor
28. a. No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment or encumbrance voidable under this act, shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

b. A claim allowable under subsection a. of this section by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment or encumbrance, may be filed as an excused last filing under section 34 of this act if filed within 30 days from the date of the avoidance, or within the further time allowed by the court under subsection a. of this section.

L.1992,c.65,s.28.



Section 17B:32-59 - Mutual Debts, Credits

17B:32-59. Mutual debts, credits
29. a. Mutual debts or mutual credits, whether arising out of one or more contracts between the insurer and another person in connection with any action or proceeding under this act, shall be set off and the balance only shall be allowed or paid, except as provided in subsections b., c. and d. of this section and section 32 of this act.

b. No setoff shall be allowed in favor of any person if:



(1) The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer; or

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff; or

(3) The obligation of the insurer is owed to an affiliate of such person, or any other entity or association other than the person; or

(4) The obligation of the person is owed to an affiliate of the insurer, or any other entity or association other than the insurer; or

(5) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(6) The obligations between the person and the insurer arise from business which is both ceded to and assumed from the insurer except that the rehabilitator may, with regard to such business, allow certain setoffs in rehabilitation if he finds the allowance of said setoffs appropriate.

c. The liquidator shall provide persons that assumed business from the insurer with accounting statements identifying debts which are currently due and payable. Such persons may set off against such debts only mutual credits which are currently due and payable by the insurer to such persons for the period covered by the accounting statement.

d. A person that ceded business to the insurer may set off debts due the insurer against only those mutual credits which the person has paid or which have been allowed in the insurer's delinquency proceedings.

e. Notwithstanding the foregoing, a setoff of sums due on obligations in the nature of those set forth in paragraph (6) of subsection b. of this section shall be allowed for those sums accruing from business written if: the contracts were entered into, renewed or extended with the express written approval of the commissioner or other insurance regulator of the state of domicile of the insolvent insurer, when in the judgment of that commissioner or regulator it was necessary to provide reinsurance in order to prevent or mitigate a threatened impairment or insolvency of a domiciliary insurer in connection with the exercise of the commissioner's or regulator's regulatory responsibilities.

f. The provisions of this section shall become effective on the 180th day following the effective date of this act and shall apply to all contracts entered into, renewed, extended or amended on or after that 180th day, and to debts or credits arising from any business written or transactions occurring after that 180th day pursuant to any contract, including any contract in existence prior to that 180th day, and shall supersede any agreements or contractual provisions which might be construed to enlarge the setoff rights of any person under any contract with the insurer. For purposes of this section, any change in the terms of, or consideration for, any such contract shall be deemed an amendment.

L.1992,c.65,s.29.



Section 17B:32-60 - Report By Liquidator

17B:32-60. Report by liquidator
30. a. As soon as practicable, but not more than two years from the date of an order of liquidation under section 17 of this act of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1) The reasonable value of the assets of the insurer;



(2) The insurer's probable total liabilities;



(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4) A recommendation as to whether or not an assessment should be made and in what amount.

b. (1) Upon the basis of the report provided in subsection a. of this section, the Superior Court may levy one or more assessments against all members of the insurer who are subject to assessment.

(2) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment, exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

c. After levy of assessment under subsection b. of this section, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order, to show cause why the liquidator should not pursue a judgment therefor.

d. The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable thereunder mailed to his last known address as it appears on the insurer's records, at least 20 days before the return day of the order to show cause.

e. (1) If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection c. of this section, the court shall make an order adjudging the member liable for the amount of the assessment against him pursuant to subsection c. of this section, together with costs, and the liquidator shall have a judgment against the member therefor.

(2) If on or before such return day, the member appears and serves duly verified objections upon the liquidator, the commissioner may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the commissioner determines that such objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

f. The liquidator may enforce any order or collect any judgment under subsection e. of this section by any lawful means.

L.1992,c.65,s.30.



Section 17B:32-61 - Amount Recoverable Not Affected By Delinquency Proceedings

17B:32-61. Amount recoverable not affected by delinquency proceedings
31. The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement. Payment made directly to an insured or other creditor shall not diminish the reinsurer's obligation to the insurer's estate except when the reinsurance contract provided for direct coverage of a named insured and the payment was made in discharge of that obligation.

L.1992,c.65,s.31.



Section 17B:32-62 - Payment Of Unpaid Premium, Violations; Penalties; Appeals

17B:32-62. Payment of unpaid premium, violations; penalties; appeals
32. a. (1) An agent, broker, premium finance company, or any other person, other than the insured, responsible for the payment of a premium shall be obligated to pay any unpaid premium for the full policy term due the insurer at the time of the declaration of insolvency, whether earned or unearned, as shown on the records of the insurer. The liquidator shall also have the right to recover from such person any part of an unearned premium that represents commission of such person. Credits or setoffs or both shall not be allowed to an agent, broker or premium finance company for any amounts advanced to the insurer by the agent, broker or premium finance company on behalf of, but in the absence of a payment by, the insured.

(2) An insured shall be obligated to pay any unpaid earned premium due the insurer, as shown on the records of the insurer, at the time of the declaration of insolvency.

b. Upon satisfactory evidence of a violation of this section, the commissioner may pursue either one or both of the following courses of action:

(1) Suspend or revoke or refuse to renew the licenses of such offending party or parties.

(2) After a hearing, impose an administrative penalty of not more than $10,000 for each violation of this section.

c. Before the commissioner takes any action as set forth in subsection b. of this section, he shall give written notice to the person, company, association or exchange accused of violating the law, stating specifically the nature of the alleged violation; and fixing a time and place, at least 10 days thereafter, when a hearing on the matter shall be held. After that hearing, or upon failure of the accused to appear at the hearing, the commissioner, if he shall find a violation, shall impose those penalties under subsection b. of this section as he deems advisable.

d. When the commissioner takes action in any or all of the ways set out in subsection b. of this section, the party aggrieved may appeal from that action to the Superior Court.

L.1992,c.65,s.32.



Section 17B:32-63 - Proposal To Disburse Assets

17B:32-63. Proposal to disburse assets
33. a. Within 120 days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this State, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshalled assets, from time to time as those assets become available, to a guaranty association or foreign guaranty association having obligations because of that insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

b. The proposal shall at least include provisions for:



(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within Classes 1 and 2 of the priorities of distribution established pursuant to paragraphs (1) and (2) of subsection a. of section 41 of this act;

(2) Disbursement of the assets marshalled to date and subsequent disbursement of assets as they become available;

(3) Equitable allocation of disbursements to each guaranty association and foreign guaranty association entitled thereto;

(4) The securing by the liquidator from each guaranty association and foreign guaranty association entitled to disbursements pursuant to this section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities of distribution established in section 41 of this act in accordance with those priorities. No bond shall be required of any guaranty association or foreign guaranty association; and

(5) A full report to be made by each guaranty association and foreign guaranty association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on those assets and any other matter as the court may direct.

c. The liquidator's proposal shall provide for disbursements to each guaranty association and foreign guaranty association in amounts estimated at least equal to the claim payments made or to be made thereby for which such association could assert a claim against the liquidator, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of those claims payments made or to be made by the association, then disbursements shall be in the amount of available assets.

d. Notice of application pursuant to this section shall be given to the guaranty association and foreign guaranty associations and the commissioners or other insurance regulators of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first class postage prepaid, at least 30 days prior to submission of the application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further that the liquidator's proposal complies with paragraphs (1) and (2) of subsection b. of this section.

L.1992,c.65,s.33.



Section 17B:32-64 - Filing Of Proof Of Claims

17B:32-64. Filing of proof of claims
34. a. Proof of all claims shall be filed with the liquidator in the form required by section 35 of this act on or before the last day for filing specified in the notice required under section 21 of this act, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

b. The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) The existence of the claim was not known to the claimant and he filed his claim as promptly thereafter as reasonably possible after learning of it;

(2) A transfer to a creditor was avoided under sections 25 through 27 of this act, or was voluntarily surrendered under section 28 of this act, and that the filing satisfies the conditions of section 28 of this act;

(3) The valuation under section 40 of this act, of any security held by a secured creditor shows a deficiency, which is filed within 30 days after the valuation; and

c. The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if they are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing if those payments were made and expenses incurred as provided by law.

d. The liquidator may consider any claim filed late which is not covered by subsection b. of this section, and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. This shall continue until his claim has been paid in full.

L.1992,c.65,s.34.



Section 17B:32-65 - Statement To Proof Of Claim

17B:32-65. Statement to proof of claim
35. a. Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1) The particulars of the claim including the consideration given for it;

(2) The identity and amount of the security on the claim;



(3) The payments made on the debt, if any;



(4) That the sum claimed is justly owing and that there is no setoff, counterclaim or defense to the claim;

(5) Any right of priority of payment or other specific right asserted by the claimants;

(6) A copy of the written instrument which is the foundation of the claim; and

(7) The name and address of the claimant and the attorney who represents him, if any.

b. No claim need be considered or allowed if it does not contain all the information in subsection a. of this section which may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

c. At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection a. of this section and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

d. No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

e. All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the liquidator.

L.1992,c.65,s.35.



Section 17B:32-66 - Contingent, Absolute, Limited Claims

17B:32-66. Contingent, absolute, limited claims
36. a. A claim may be allowed even if contingent, if it is filed in accordance with section 34 of this act. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

b. Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that such claims may be discounted at a rate of interest determined by the commissioner.

c. Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under section 12 or 17 of this act.

L.1992,c.65,s.36.



Section 17B:32-67 - Third Party, Insured Claims

17B:32-67. Third party, insured claims
37. a. Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

b. Whether or not the third party files a claim, the insured may file a claim on its own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within 60 days after mailing of the notice required by section 21 of this act, whichever is later, he is an unexcused late filer.

c. The liquidator shall make his recommendations to the court under section 42 of this act, for the allowance of an insured's claim under subsection b. of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, he shall reconsider the claim on the basis of additional information and amend his recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it deems appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of: (1) the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expense of defense, or (2) the amount allowed on the claims by the court.

After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

d. If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in subsection c. of this section. If any insured's claim is subsequently reduced under subsection c., the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subsection.

e. No claim may be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.

L.1992,c.65,s.37.



Section 17B:32-68 - Denial Of Claims

17B:32-68. Denial of claims
38. a. When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or his attorney by first class mail at the address shown in the proof of claim. Within 60 days from the mailing of the notice, the claimant may file his objections with the liquidator. If no such filing is made, the claimant may not further object to the determination.

b. Whenever objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or his attorney and to any other persons directly affected, not less than 10 nor more than 30 days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee who shall submit findings of fact along with his recommendation.

L.1992,c.65,s.38.



Section 17B:32-69 - Proving, Filing Of Claim Of Subrogee

17B:32-69. Proving, filing of claim of subrogee
39. Whenever a creditor, whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution, however, until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by him in trust for that other person. The term "other person," as used in this section, shall not apply to a guaranty association or foreign guaranty association.

L.1992,c.65,s.39.



Section 17B:32-70 - Determination Of Value Of Security

17B:32-70. Determination of value of security
40. a. The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to the creditor; or

(2) By agreement, arbitration, compromise or litigation between the creditor and the liquidator.

b. The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant shall surrender his security to the liquidator, the entire claim shall be allowed as if unsecured.

L.1992,c.65,s.40.



Section 17B:32-71 - Priority Of Distribution Of Claims

17B:32-71. Priority of distribution of claims
41. a. The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class shall be paid in full or adequate funds or other assets retained for such payment before the members of the next class receive any payment. No subclasses shall be established within any class. The order of distribution of claims shall be:

(1) Class 1. The costs and expenses of administration during rehabilitation and liquidation, including but not limited to the following:

(a) The actual and necessary costs of preserving or recovering the assets of the insurer;

(b) Compensation for all authorized services rendered in the rehabilitation and liquidation;

(c) Any necessary filing fees;



(d) The fees and mileage payable to witnesses;



(e) Authorized reasonable attorney's fees and other professional services rendered in the rehabilitation and liquidation;

(f) The reasonable expenses of a guaranty association or foreign guaranty association for unallocated loss adjustment expenses. For purposes of this subparagraph, "unallocated loss adjustment expenses" means expenses associated with claims settlement due to the insolvency of a member insurer that cannot be assigned to an individual claim.

(2) Class 2. Reasonable compensation to employees for services performed to the extent that they do not exceed two months of monetary compensation and represent payment for services performed within one year before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one year before the filing of the petition for rehabilitation. Principal officers and directors shall not be entitled to the benefit of this priority except as otherwise approved by the liquidator and the court. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees.

(3) Class 3. All claims under policies, including claims of the federal or any state or local government for losses incurred and including third party claims and all claims of a guaranty association or foreign guaranty association, but excluding amounts recoverable under Class 1 claims pursuant to paragraph (1) of this subsection. All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims. For the purpose of this section, life insurance and annuity policies shall include, but not be limited to, any and all individual and group annuity and investment contracts issued by an insurer under or in connection with an employee benefit plan or program to which section 401, 403(b), 408 or 457 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.401, 403(b), 408 or 457) relates, to whomever or whatever persons or entities such contracts are issued, together with all individual annuities issued pursuant to any such contracts. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to his employee shall be treated as a gratuity. Claims of enrollees, members or subscribers, and their beneficiaries, of a fraternal benefit society, mutual benefit association, hospital service corporation, medical service corporation, health service corporation, dental service corporation, dental plan organization or health maintenance organization, as the case may be, shall have the same priority established by this section for policyholders and beneficiaries of insurers. Any provider of health care services to an enrollee, member or subscriber shall have a priority of distribution of general assets immediately following that of enrollees, members or subscribers and their beneficiaries, and immediately preceding Class 4 claims under paragraph (4) of this subsection.

(4) Class 4. Claims under nonassessable policies for unearned premium or other premium refunds and claims of general creditors including claims of ceding and assuming companies in their capacity as such.

(5) Class 5. Claims of the federal or any state or local government except those under Class 3 claims pursuant to paragraph (3) of subsection a. of this section. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the Class 8 claims under paragraph (8) of this subsection.

(6) Class 6. Claims filed late or any other claims other than Class 7 and Class 8 claims under paragraphs (7) and (8) of this subsection.

(7) Class 7. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law.

(8) Class 8. The claims of shareholders or other owners in their capacity as shareholders.

b. Every claim under a separate account agreement providing, in effect, that the assets in the separate account shall not be chargeable with liabilities arising out of any other business of the insurer shall be satisfied out of the assets in the separate account equal to the reserves maintained in that account for that agreement. To the extent, if any, that a claim under a separate account agreement is not fully discharged by such assets, such claim shall be treated as a Class 3 claim pursuant to paragraph (3) of subsection a. of this section against the estate of the insurer.

L.1992,c.65,s.41.



Section 17B:32-72 - Review Of Claims

17B:32-72. Review of claims
42. a. The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as he shall deem necessary. He may compound, compromise or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under section 38 of this act. As soon as practicable, he shall present to the court a report of the claims against the insurer with his recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

b. The court may approve, disapprove or modify the report on claims by the liquidator. Reports that are not modified by the court within a period of 60 days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to section 38 of this act. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.

L.1992,c.65,s.42.



Section 17B:32-73 - Payment Of Distributions

17B:32-73. Payment of distributions
43. Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.

L.1992,c.65,s.43.



Section 17B:32-74 - Distribution Of Unclaimed Funds

17B:32-74. Distribution of unclaimed funds
44. Distribution of all unclaimed funds subject to distribution remaining in the liquidator's hands when he is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member or other person who is unknown or cannot be found, shall be made in accordance with the "Uniform Unclaimed Property Act (1981)," R.S. 46:30B-1 et seq.

L.1992,c.65,s.44.



Section 17B:32-75 - Application For Discharge

17B:32-75. Application for discharge
45. a. When all assets justifying the expense of collection and distribution have been collected and distributed under this act, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be deemed appropriate.

b. Any other person may apply to the court at any time for an order under subsection a. of this section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including reasonable attorney's fees.

L.1992,c.65,s.45.



Section 17B:32-76 - Petition For Reopening Of Proceedings

17B:32-76. Petition for reopening of proceedings
46. After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the Superior Court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.

L.1992,c.65,s.46.



Section 17B:32-77 - Retaining, Destruction Of Records

17B:32-77. Retaining, destruction of records
47. Whenever it shall appear to the commissioner that the records of any insurer in the process of liquidation or completely liquidated are no longer useful, he may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed.

L.1992,c.65,s.47.



Section 17B:32-78 - Audits Of Receiverships

17B:32-78. Audits of receiverships
48. The Superior Court may, as it deems appropriate, cause audits to be made of the books of the commissioner relating to any receivership established under this act, and a report of each audit shall be filed with the commissioner and with the court. The books, records and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.

L.1992,c.65,s.48.



Section 17B:32-79 - Grounds For Appointment Of Conservator

17B:32-79. Grounds for appointment of conservator
49. a. If a domiciliary liquidator has not been appointed, the commissioner may apply to the Superior Court by verified petition for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(1) Any of the grounds in section 11 of this act;



(2) That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(4) (a) That its certificate of authority to do business in this State has been revoked or that none was ever issued; and

(b) That there are residents of this State with outstanding claims or outstanding policies.

b. When an order is sought under subsection a. of this section, the court shall give the insurer notice and time to respond thereto as is reasonable under the circumstances.

c. The court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the Superior Court or the recorder of deeds of the county in which the principal business of the insurer is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

d. The conservator may at any time petition for and the court may grant an order under section 50 of this act to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under section 52 of this act, to be appointed ancillary receiver.

e. The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon motion of any interested party, but if such motion is denied all costs shall be assessed against that party.

L.1992,c.65,s.49.



Section 17B:32-80 - Grounds For Liquidation Of Assets Of Insurer

17B:32-80. Grounds for liquidation of assets of insurer
50. a. If no domiciliary receiver has been appointed, the commissioner may apply to the Superior Court by verified petition for an order directing him to liquidate the assets found in this State of a foreign insurer or an alien insurer not domiciled in this State, on any of the following grounds:

(1) Any of the grounds in section 11 or 16 of this act; or



(2) Any of the grounds specified in paragraphs (2) through (4) of subsection a. of section 49 of this act.

b. When an order is sought under subsection a. of this section, the court shall give the insurer notice and time to respond thereto as is reasonable under the circumstances.

c. If it shall appear to the court that the best interests of creditors, policyholders and the public require, the court may issue an order to liquidate in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the Superior Court or the recorder of deeds of the county in which the principal business of the insurer is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

d. If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under section 52 of this act. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under section 52 of this act.

e. On the same grounds as are specified in subsection a. of this section, the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the commissioner deems desirable for the protection of the policyholders and creditors in this State.

f. The court may order the commissioner, when he has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of this State against the insurer under such rules as to the liquidation of insurers under this act as are otherwise compatible with the provisions of this section.

L.1992,c.65,s.50.



Section 17B:32-81 - Vesting Of Title With Domiciliary Liquidator

17B:32-81. Vesting of title with domiciliary liquidator
51. a. The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under subsection c. of section 52 of this act, be vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents' balances, and all of the books, accounts and other records of the insurer located in this State. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts and other records of the insurer located in this State. He also shall have the right to recover all other assets of the insurer located in this State, subject to the provisions of section 52 of this act.

b. If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this State shall be vested by operation of law with the title to all of the property, contracts and right of action, and all of the books, accounts and other records of the insurer located in this State, at the same time that the domiciliary liquidator is vested with title in the domicile. The commissioner of this State may petition for a conservation or liquidation order under section 49 or 50 of this act, or for an ancillary receivership under section 52 of this act, or after approval by the Superior Court may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

c. Claimants residing in this State may file claims with the liquidator or ancillary receiver, if any, in this State or with the domiciliary liquidator, if the domiciliary law permits. The claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

L.1992,c.65,s.51.



Section 17B:32-82 - Petition For Appointment As Ancillary Receiver

17B:32-82. Petition for appointment as ancillary receiver
52. a. If a domiciliary liquidator has been appointed for an insurer not domiciled in this State, the commissioner may file a petition with the Superior Court requesting appointment as ancillary receiver in this State:

(1) If he finds that there are sufficient assets of the insurer located in this State to justify the appointment of an ancillary receiver;

(2) If the protection of creditors or policyholders in this State so requires.

b. The court may issue an order appointing an ancillary receiver in whatever terms it shall deem appropriate. The filing or recording of the order with the recorder of deeds in this State imparts the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds.

c. When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this State may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this State. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this State, and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this State.

d. When a domiciliary liquidator has been appointed in this State, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts and other records in their respective states, corresponding rights, duties and powers to those provided in subsection c. of this section for ancillary receivers appointed in this State.

L.1992,c.65,s.52.



Section 17B:32-83 - Institution Of Proceedings

17B:32-83. Institution of proceedings
53. The commissioner in his sole discretion may institute proceedings under sections 9 and 10 of this act at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this State.

L.1992,c.65,s.53.



Section 17B:32-84 - Claims Filed In Liquidation Proceedings Begun In State

17B:32-84. Claims filed in liquidation proceedings begun in State
54. a. In a liquidation proceeding begun in this State against an insurer domiciled in this State, claimants residing in foreign countries or in states not reciprocal states must file claims in this State, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

b. Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this State as provided in this act, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this State as provided in subsection b. of section 55 of this act with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets under section 41 of this act.

L.1992,c.65,s.54.



Section 17B:32-85 - Claims Filed In Liquidation Proceedings In Reciprocal State

17B:32-85. Claims filed in liquidation proceedings in reciprocal state
55. a. In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this State may file claims either with the ancillary receiver, if any, in this State, or with the domiciliary liquidator. Claims shall be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

b. Claims belonging to claimants residing in this State may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this State. If a claimant elects to prove his claim in this State, he shall file his claim with the liquidator in the manner provided in sections 34 and 35 of this act. The ancillary receiver shall make his recommendation to the court as under section 42 of this act. He shall also arrange a date for hearing if necessary under section 38 of this act and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least 40 days prior to the date set for hearing. If the domiciliary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he shall be entitled to appear or to be represented in any proceeding in this State involving the adjudication of the claim.

c. The final allowance of the claim by the courts of this State shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this State.

L.1992,c.65,s.55.



Section 17B:32-86 - Actions, Proceedings Prohibited During Pendency Of Liquidation Proceeding

17B:32-86. Actions, proceedings prohibited during pendency of liquidation proceeding
56. During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment or levy of execution shall be commenced or maintained in this State against the delinquent insurer or its assets.

L.1992,c.65,s.56.



Section 17B:32-87 - Order Of Distribution Of Claims

17B:32-87. Order of distribution of claims
57. a. In a liquidation proceeding in this State involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

b. The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the laws governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

c. The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with section 40 of this act, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors, except to the extent such deficiency is treated as a Class 3 claim pursuant to subsection b. of section 41 of this act.

L.1992,c.65,s.57.



Section 17B:32-88 - Failure Of Ancillary Receiver To Transfer Assets

17B:32-88. Failure of ancillary receiver to transfer assets
58. If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this State any assets within his control, other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be Class 7 claims pursuant to paragraph (7) of subsection a. of section 41 of this act.

L.1992,c.65,s.58.



Section 17B:32-89 - Persons Entitled To Protection

17B:32-89. Persons entitled to protection
59. a. For the purpose of this section, the following persons are entitled to protection under subsection b. of this section:

(1) All receivers responsible for the conduct of a delinquency proceeding under this act including present and former receivers; and

(2) Their employees, including all present and former special deputies and assistant special deputies appointed by the commissioner and all persons whom the commissioner, special deputies, or assistant special deputies have employed to assist in a delinquency proceeding under this act. Attorneys, accountants, auditors and other professional persons or firms who are retained by the receiver as independent contractors and their employees shall not be considered employees of the receiver for purposes of this section.

b. No person covered under subsection a. of this section shall be liable, either personally or in his official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or resulting from any alleged act, error or omission of that person arising out of or by reason of his duties as a receiver, or employment by a receiver, except that nothing in this subsection shall be deemed to grant immunity to any person causing such damage by his willful, wanton or grossly negligent act of commission or omission.

L.1992,c.65,s.59.



Section 17B:32-90 - Commissioner's Powers Unaffected

17B:32-90. Commissioner's powers unaffected
60. This act shall not be interpreted to limit the powers granted to the commissioner by other provisions of law.

L.1992,c.65,s.60.



Section 17B:32-91 - Rules, Regulations

17B:32-91. Rules, regulations
61. The commissioner may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate necessary rules and regulations to implement the provisions of this act.

L.1992,c.65,s.61.



Section 17B:32-92 - Rights Relative To Certain Financial Agreements; Terms Defined.

17B:32-92 Rights relative to certain financial agreements; terms defined.

1. a. (1) Notwithstanding any other provision of the "Life and Health Insurers Rehabilitation and Liquidation Act," P.L.1992, c.65 (C.17B:32-31 et seq.) to the contrary, a person shall not be stayed or prohibited from exercising:

(a)A contractual right to cause the termination, liquidation, acceleration or close out of any obligation under or in connection with a netting agreement or qualified financial contract with an insurer because of: (i) the insolvency, financial condition or default of the insurer at any time, provided that the right is enforceable under applicable law other than the provisions of P.L.1992, c.65 (C.17B:32-31 et seq.); or (ii) the commencement of a formal delinquency proceeding under P.L.1992, c.65 (C.17B:32-31 et seq.);

(b)Any right under a security arrangement relating to one or more netting agreements or qualified financial contracts; or

(c)Subject to subsection b. of section 29 of P.L.1992, c.65 (C.17B:32-59), any right to setoff or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more netting agreements or qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States, a state, or a foreign jurisdiction approved by the Securities Valuation Office of the National Association of Insurance Commissioners as eligible for netting.

(2)If a counterparty to a master netting agreement or a qualified financial contract with an insurer subject to a proceeding under P.L.1992, c.65 (C.17B:32-31 et seq.) terminates, liquidates, closes out or accelerates the agreement or contract, damages shall be measured as of the date or dates of termination, liquidation, close out or acceleration. The amount of a claim for damages shall be actual direct compensatory damages.

b.Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a non-defaulting party to an insurer against which a petition has been filed pursuant to P.L.1992, c.65 (C.17B:32-31 et seq.) shall be transferred to the receiver for the insurer or as directed by the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract. Any limited two-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full two-way payment or second method provision as against the defaulting insurer. Any such net or settlement amount shall, except to the extent it is subject to one or more secondary liens or encumbrances or rights of netting or setoff, be an asset of the insurer.

c.In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a proceeding under P.L.1992, c.65 (C.17B:32-31 et seq.), the receiver shall either:

(1)Transfer to one party, other than an insurer subject to a proceeding under P.L.1992, c.65 (C.17B:32-31 et seq.), all netting agreements and qualified financial contracts between a counterparty or any affiliate of such counterparty and the insurer that is the subject of the proceeding, including: (a) all rights and obligations of each party under each such netting agreement and qualified financial contract; and (b) all property, including any guarantees or credit support documents, securing any claims of each party under each such netting agreement and qualified financial contract; or

(2)Transfer none of the netting agreements, qualified financial contracts, rights, obligations, or property referred to in subparagraph (b) of paragraph (1) of this subsection with respect to such counterparty and any affiliate of such counterparty.

d.If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, then the receiver shall use his or her best efforts to notify any person who is party to the netting agreements or qualified financial contracts of the transfer by 12 o'clock noon, the receiver's local time, on the business day following the transfer. For purposes of this subsection, "business day" means a day other than a Saturday, a Sunday, or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.

e.Notwithstanding any other provision of P.L.1992, c.65 (C.17B:32-31 et seq.), a receiver may not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract or any security arrangement relating to a netting agreement or qualified financial contract that is made before the commencement of a formal delinquency proceeding under P.L.1992, c.65 (C.17B:32-31 et seq.), except that a transfer may be avoided under section 25 of P.L.1992, c.65 (C.17B:32-55) if the transfer was made with actual intent to hinder, delay, or defraud the insurer, a receiver appointed for the insurer, or existing or future creditors.

f. (1) In exercising any rights of disaffirmance or repudiation of a receiver with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either: (a) disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of that counterparty and the insurer that is the subject of the proceeding; or (b) disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in subparagraph (a) of this paragraph with respect to that person or any affiliate of that person.

(2)Notwithstanding any other provision of P.L.1992, c.65 (C.17B:32-31 et seq.), any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation proceeding or in the immediately preceding rehabilitation proceeding shall be determined and shall be allowed or disallowed: (a) as if the claim had arisen before the date of the filing of the petition for liquidation; or (b) if a rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for rehabilitation.

(3)The amount of the claim identified in paragraph (2) of this subsection shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract.

g.All rights of a counterparty under this section shall apply to a netting agreement and a qualified financial contract entered into on behalf of, or allocated to:

(1)the general account of the insurer; or

(2)a separate account of the insurer if the assets of the separate account are available only to a counterparty to a netting agreement and a qualified financial contract entered into on behalf of, or allocated to, that separate account.

h.As used in this section:

(1)"Actual direct compensatory damages" includes normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives market for the contract and agreement claims, but does not include punitive and exemplary damages, damages for lost profit or lost opportunity, or damages for pain and suffering.

(2)"Commodity contract" means any of the following:

(a)A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade designated as a contract market by the Commodity Futures Trading Commission under the "Commodity Exchange Act," 7 U.S.C. s.1 et seq., or board of trade outside the United States;

(b)An agreement that is subject to regulation under section 19 of the "Commodity Exchange Act," 7 U.S.C. s.23, and that is commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract;

(c)An agreement or transaction that is subject to regulation under subsection 4c(b) of the "Commodity Exchange Act," 7 U.S.C. s.6c(b), and that is commonly known to the commodities trade as a commodity option;

(d)Any combination of the agreements or transactions referred to in this paragraph; or

(e)Any option to enter into an agreement or transaction referred to in this paragraph.

(3)"Contractual right" includes any right set forth in a rule or bylaw of a derivatives clearing organization as defined in the "Commodity Exchange Act," 7 U.S.C. s.1a(9), a multilateral clearing organization as defined in the "Federal Deposit Insurance Corporation Improvement Act of 1991," 12 U.S.C. s.4421(1), a national securities exchange, a national securities association, a securities clearing agency, or a contract market designated under the "Commodity Exchange Act," 7 U.S.C. s.1 et seq., a swap execution facility registered under the "Commodity Exchange Act," 7 U.S.C. s.1 et seq., or a board of trade as defined in the "Commodity Exchange Act," 7 U.S.C. s.1a(2), or in a resolution of the governing board thereof, and any right, whether or not evidenced in writing, arising under statutory or common law, or under law merchant, or by reason of normal business practice.

(4)"Forward contract" means the same as the term is defined in the "Federal Deposit Insurance Act," 12 U.S.C. s.1821(e)(8)(D).

(5)"Netting agreement" means:

(a)A contract or agreement, including the terms and conditions incorporated by reference in such contract or agreement, including a master agreement, which master agreement, together with all schedules, confirmations, definitions and addenda thereto and transactions under any thereof, shall be treated as one netting agreement, that documents one or more transactions between the parties to the agreement for or involving one or more qualified financial contracts and that provides for the netting, setoff, liquidation, termination, acceleration or close out, under or in connection with one or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements thereunder, including liquidation or close-out values relating to such obligations or entitlements, among the parties to the netting agreement;

(b)Any master agreement or bridge agreement for one or more master agreements described in subparagraph (a) of this paragraph; or

(c)Any security arrangement related to one or more contracts or agreements described in subparagraph (a) or (b) of this paragraph, provided that any contract or agreement described in subparagraph (a) or (b) of this paragraph relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts.

(6)"Qualified financial contract" means a commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, and any similar agreement that the commissioner determines by regulation to be a qualified financial contract for the purposes of this section.

(7)"Repurchase agreement" means the same as that term is defined in the "Federal Deposit Insurance Act," 12 U.S.C. s.1821(e)(8)(D). The term "repurchase agreement" shall include a reverse repurchase agreement.

(8)"Security arrangement" means any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation, including a pledge, security, collateral or guarantee agreement or credit support document.

(9)"Securities contract" means the same as that term is defined in the "Federal Deposit Insurance Act," 12 U.S.C. s.1821(e)(8)(D).

(10) "Separate account" means the same as that term is defined in N.J.S.17B:28-1.

(11) "Swap agreement" means the same as that term is defined in the "Federal Deposit Insurance Act," 12 U.S.C. s.1821(e)(8)(D).

(12) "Walkaway clause" means a provision in a netting agreement or a qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation or acceleration of the netting agreement or qualified financial contract, either does not create a payment obligation of a party or extinguishes a payment obligation of a party in whole or in part solely because of the party's status as a non-defaulting party.

L.2011, c.160, s.1.



Section 17B:32A-1 - Short Title

17B:32A-1. Short title
1. Sections 2 through 19 of this act shall be known and may be cited as the "New Jersey Life and Health Insurance Guaranty Association Act."

L.1991,c.208,s.1.



Section 17B:32A-2 - Purpose Of Act

17B:32A-2. Purpose of act
2. a. The purpose of this act is to protect, subject to certain limitations, those persons specified in subsection a. of section 3 of this act from hardship because of the impairment or insolvency of any member insurer that issued the life and health insurance policies and annuity contracts specified in subsection b. of section 3 of this act.

b. To provide this protection, an association of insurers is created to pay benefits and to continue coverages, as limited by this act, and members of the association are subject to assessment to provide funds to carry out the purposes of this act.

L.1991,c.208,s.2.



Section 17B:32A-3 - Provision Of Coverage

17B:32A-3. Provision of coverage
3. a. This act shall provide coverage, for the policies and contracts specified in subsection b. of this section, to:

(1) persons who, regardless of where they reside (except for nonresident certificate holders under group policies or contracts), are the beneficiaries, assignees or payees of the persons covered under paragraph (2) of this subsection; and

(2) persons who are owners of or certificate holders under those policies or contracts, or in the case of unallocated annuity contracts, to the persons who are the contract holders and who:

(a) are residents, or



(b) are not residents, but only if:



(i) the insurers which issued the policies or contracts are domiciled in this State;

(ii) those insurers never held a license or certificate of authority in the states in which those persons reside;

(iii) those states have associations and coverage provisions with respect to residency similar to the association created by this act; and

(iv) those persons are not eligible for coverage by those associations.

b. This act shall provide coverage to the persons specified in subsection a. of this section for:

(1) direct, non-group life, health, annuity and supplemental policies or contracts, for certificates under direct group life, health, annuity and supplemental policies and contracts, for individual and group long-term care insurance policies and contracts, and for unallocated annuity contracts, issued by member insurers, except as limited by this act; and

(2) policies or contracts issued by medical service corporations declared to be insolvent or impaired by a court of competent jurisdiction on or after September 1, 1987, but prior to the effective date of this act, except as otherwise limited by this act.

c. This act shall not provide coverage for:



(1) any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder;

(2) any policy or contract of reinsurance, unless assumption certificates have been issued;

(3) any portion of a policy or contract to the extent that the rate of interest on which it is based:

(a) averaged over the four-year period prior to the date on which the association becomes obligated with respect to that policy or contract, exceeds the lesser of:

(i) the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period, or for such lesser period if the policy or contract was issued less than four years before the association became obligated, or

(ii) the rate of interest specified in the standard valuation law, or the rules of this State for determining the minimum standard for the valuation of policies or contracts issued during the year of insolvency; and

(b) on and after the date on which the association becomes obligated with respect to that policy or contract, exceeds the rate of interest determined by subtracting four percentage points from Moody's Corporate Bond Yield Average as most recently available; except that the limitation of this paragraph shall not preclude the association from providing more extensive coverage if it is proceeding under the authority of section 7 of this act;

(4) any plan or program of an employer, association or similar entity to provide life, health, or annuity benefits to its employees or members to the extent that such plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association or similar entity under:

(a) a Multiple Employer Welfare Arrangement as defined in the Employee Retirement Income Security Act of 1974 (29 U.S.C. s.1002);

(b) a minimum premium group insurance plan;



(c) a stop-loss group insurance plan; or



(d) an administrative services only contract;



(5) any portion of a policy or contract to the extent that it provides dividends or experience rating credits, or provides that any fees or allowances be paid to any person, including the holder of the policy or contract, in connection with the service to or administration of that policy or contract;

(6) any policy or contract issued in this State by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue that policy or contract in this State;

(7) any unallocated annuity contract issued to an employee benefit plan covered by the Pension Benefit Guaranty Corporation and whose benefits will be paid under such system; and

(8) any portion of any unallocated annuity contract which is not issued to or in connection with a specific plan providing benefits to employees or an association of natural persons.

d. The benefits for which the association may become liable shall in no event exceed the lesser of:

(1) the contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) with respect to any one insured individual, regardless of the number of policies or contracts:

(a) $500,000 in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

(b) $500,000 in present value annuity benefits, including net cash surrender and net cash withdrawal values, but not more than $100,000 in net cash surrender and net cash withdrawal values for annuity benefits; provided, however, that in no event shall the association be liable to expend more than $500,000 in the aggregate with respect to any one individual under this paragraph (2); or

(3) with respect to any one unallocated annuity contract, $2,000,000 in benefits; or

(4) with respect to any one group, blanket, or individual accident or health insurance or group, blanket or individual accident or health insurance policy, unlimited benefits.

e. A provider of health care services, in order to receive payment directly from the association upon a claim of the provider against an insured, shall agree to forgive the insured of 20% of the obligation which would otherwise be paid by the insurer had it not been insolvent. The obligations of solvent insurers to pay all or part of the covered claim are not diminished by the forgiveness provided in this subsection. The association is not bound by an assignment of benefits executed with respect to the coverage provided by the insolvent insurer. The association may aggregate all claims owed health care providers when negotiating direct payment of claims of all covered individuals.

L.1991,c.208,s.3.



Section 17B:32A-4 - Definitions

17B:32A-4. Definitions
4. As used in this act:



"Account" means either of the two accounts created under subsection b. of section 5 of this act.

"Association" means the New Jersey Life and Health Insurance Guaranty Association created in subsection a. of section 5 of this act.

"Commissioner" means the Commissioner of Insurance.



"Contractual obligation" means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof, for which coverage is provided under section 3 of this act, but does not include unearned premium under a health insurance policy or contract.

"Covered policy" means any policy or contract within the scope of this act as provided by section 3 of this act.

"Department" means the Department of Insurance.



"Impaired insurer" means a member insurer which, after the effective date of this act: (1) is determined by the commissioner to be potentially unable to fulfill its contractual obligations; or (2) is placed under an order of receivership, rehabilitation or conservation by a court of competent jurisdiction.

"Insolvent insurer" means a member insurer which, after the effective date of this act, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

"Member insurer" means any insurer licensed in this State or which holds a certificate of authority to transact any kind of insurance in this State for which coverage is provided under section 3 of this act, and includes any insurer whose license or certificate of authority in this State may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

(1) A dental service corporation established pursuant to the provisions of P.L.1968, c.305 (C.17:48C-1 et seq.);

(2) A dental plan organization established pursuant to the provisions of P.L.1979, c.478 (C.17:48D-1 et seq.);

(3) A health maintenance organization established pursuant to the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.);

(4) A fraternal benefit society established pursuant to the provisions of P.L.1959, c.167 (C.17:44A-1 et seq.);

(5) A mandatory state pooling plan;



(6) A mutual assessment company or any entity that operates on an assessment basis to the extent of the assessment liability of its members;

(7) An insurance exchange; or



(8) An entity similar to any of the above.



"Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

"Person" means an individual or natural person, corporation, partnership, association or voluntary organization.

"Premiums" means amounts or considerations received in any calendar year on covered policies or contracts less premiums, considerations and deposits returned thereon, and less dividends and experience credits thereon. "Premiums" shall not include any amounts or considerations received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under subsection b. of section 3 of this act except that assessable premium shall not be reduced as the result of the application of: paragraph (3) of subsection c. of section 3 relating to interest limitations; or paragraph (2) of subsection d. of section 3 relating to limitations with respect to any one insured individual. "Premiums" shall not include any premiums in excess of $2,000,000 per contract on any unallocated annuity contract.

"Resident" means a person who resides in this State at the time a member insurer is determined to be an impaired or insolvent insurer and to whom a contractual obligation is owed. For the purposes of this act a person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business.

"Supplemental contract" means an agreement entered into for the distribution of policy or contract proceeds.

"Unallocated annuity contract" means: (1) an annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under that contract or certificate; or (2) any unallocated life insurance or health insurance funding agreement, where insurance certificates or contracts are not issued to and owned by individuals, except to the extent of any life insurance or health insurance benefits guaranteed to an individual by an insurer under such funding agreement.

L.1991,c.208,s.4.



Section 17B:32A-5 - New Jersey Life And Health Insurance Guaranty Association Created

17B:32A-5. New Jersey Life and Health Insurance Guaranty Association created
5. a. There is created a nonprofit legal entity to be known as the New Jersey Life and Health Insurance Guaranty Association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this State. Any member insurer shall remain a member insurer for four years after it ceases to hold a certificate of authority or license. The association shall perform its functions under the plan of operation established and approved pursuant to section 9 of this act and shall exercise its powers through the board of directors established under section 6 of this act. The association shall be under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this State. Meetings or records of the association may be opened to the public upon majority vote of the board of directors of the association.

b. For purposes of administration and assessment the association shall maintain two accounts:

(1) The life insurance and annuity account which shall include the following subaccounts:

(a) life insurance subaccount;

(b) annuity subaccount; and

(c) unallocated annuity subaccount.

(2) The health insurance account.



L.1991,c.208,s.5.



Section 17B:32A-6 - Board Of Directors Of Association

17B:32A-6. Board of Directors of association
6. a. There shall be a board of directors of the association which shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner. To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after notice of the organizational meeting, the commissioner may appoint the initial members.

b. In approving selections or appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

c. Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors, but members of the board shall not otherwise be compensated by the association for their services.

L.1991,c.208,s.6.



Section 17B:32A-7 - Powers Of The Association

17B:32A-7. Powers of the association
7. a. If a member insurer is an impaired domestic insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not unreasonably impair the contractual obligations of the impaired insurer, that are approved by the commissioner, and that are, except in cases of court ordered receivership, conservation or rehabilitation, also approved by the impaired insurer:

(1) guaranty, assume or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer;

(2) provide such monies, pledges, notes, guarantees, or other means as are proper to effectuate the provisions of paragraph (1) of this subsection and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (1); or

(3) loan money to the impaired insurer.



b. (1) If a member insurer is an impaired insurer, whether domestic, foreign or alien, and the insurer is not paying claims in a timely manner, then subject to the preconditions specified in paragraph (2) of this subsection, the association shall, in its discretion, either:

(a) take any of the actions specified in subsection a. of this section, subject to the conditions therein; or

(b) provide substitute benefits in lieu of the contractual obligations of the impaired insurer solely for health insurance claims, periodic annuity benefit payments, death benefits, supplemental benefits, and cash withdrawals for policy or contract owners who petition therefor under claims of emergency or hardship in accordance with standards proposed by the association and approved by the commissioner.

(2) The association shall be subject to the requirements of paragraph (1) of this subsection only if:

(a) the laws of the impaired insurer's state or country of domicile provide that, until all payments of, or on account of, the impaired insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the impaired insurer shall have been approved by the guaranty associations,

(i) the delinquency proceeding shall not be dismissed,



(ii) neither the impaired insurer nor its assets shall be returned to the control of its shareholders or private management, and

(iii) it shall not be permitted to solicit or accept new business or have any suspended or revoked license restored; and



(b) (i) in the case of a domestic insurer, it has been placed under an order of receivership or rehabilitation by a court of competent jurisdiction in this State, or

(ii) in the case of a foreign or alien insurer, it has been prohibited from soliciting or accepting new contracts in this State, except as approved by the commissioner and as part of a plan of rehabilitation approved by a court of competent jurisdiction.

(3) (a) The limitations of paragraphs (3) and (4) of subsection c. of section 3 of this act shall not preclude the association from providing more extensive coverage or guarantees, if it is proceeding under the authority of this section and if that additional coverage is an essential element in allowing a rehabilitation plan to succeed as determined by the commissioner and a court of competent jurisdiction.

(b) The commissioner and the association shall utilize the authority of this section if a reasonable prospect exists that the ultimate liabilities to be paid by the association and its member insurers will be reduced as compared to the present liabilities incurred if the association were to proceed under paragraph (2) of subsection d. of section 3 of this act.

(c) In proceeding under paragraph (1) of subsection b. of this section, without limitation on any authority or right of the association under this act or any right of contract, the association may enter into agreements with other guaranty associations to secure coordination between associations and performance by those associations with respect to policy or contract holders covered by those associations equivalent to that provided to individuals covered by this act.

(d) In proceeding under paragraph (1) of subsection b. of this section, any funds actually expended by a member insurer for benefits received by a person covered by this act, which were subject to a plan of rehabilitation approved by the commissioner and a court of competent jurisdiction, shall qualify as an assessment under section 8 of this act after a final accounting.

(e) When the association is proceeding under paragraph (1) of subsection b. of this section, the court shall authorize the establishment of liens upon policy and contract holder cash surrender values and cash withdrawal values limiting the ability of policy and contract holders to withdraw deposits, surrender their policies or contracts and receive the net cash surrender values and net cash withdrawal values, for a term of not less than three nor more than five years. The court, in establishing liens upon cash surrender values or cash withdrawal values, shall approve such liens upon the motion of the receiver as are necessary to enable the impaired insurer to meet its death and disability claims and fund the necessary operating expenses associated with its receivership to the greatest extent possible with the available assets of the impaired insurer within the time period covered by rehabilitation plan. The standard to be applied by the court with respect to preferential treatment is that all options offered to policy and contract holders must represent the same pro rata claim on the general account assets of the impaired insurer and be actuarially equivalent in present value terms at the time they are approved.

c. If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1) (a) guaranty, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer; or

(b) assure payment of the contractual obligations of the insolvent insurer; and

(c) provide those monies, pledges, guarantees, or other means as are reasonably necessary to discharge those obligations; or

(2) with respect only to life and health insurance policies, provide benefits and coverages in accordance with subsection d. of this section.

d. When proceeding under subparagraph (b) of paragraph (1) of subsection b. or paragraph (2) of subsection c. of this section, the association shall, with respect only to life and health insurance policies or contracts:

(1) assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the impaired or insolvent insurer, for claims incurred:

(a) with respect to group policies or contracts, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to those policies or contracts;

(b) with respect to individual policies or contracts, not later than the earlier of the next renewal date, if any, under those policies or contracts or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to those policies or contracts;

(2) make a diligent effort to provide all known insureds, or group policyholders with respect to group policies or contracts, 30 days notice of the termination of the benefits provided; and

(3) with respect to individual policies or contracts, and with respect to individuals formerly insured under group policies or contracts who are not eligible for replacement group coverage, make available to each known insured, or owner of an individual policy or contract if other than the insured, substitute coverage on an individual basis in accordance with the provisions of paragraph (4) of this subsection, if the insured had a right under law or the terminated policy or contract to convert coverage to individual coverage or to continue an individual policy or contract in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or contract or had a right only to make changes in premium by class.

(4) (a) In providing the substitute coverage required by paragraph (3), the association may offer either to reissue the terminated coverage or to issue an alternative policy or contract.

(b) Alternative or reissued policies or contracts shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy or contract.

(c) The association may reinsure any alternative or reissued policy or contract.

(5) (a) Alternative policies or contracts adopted by the association shall be subject to the approval of the commissioner.

(b) Alternative policies or contracts shall contain at least the minimum statutory provisions required in this State and provide benefits that shall not be unreasonable in relation to the premium charged under reasonable actuarial assumptions. The association shall set the premium in accordance with a table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured.

(c) Any alternative policy or contract issued by the association shall provide coverage of a type similar to that of the policy or contract issued by the impaired or insolvent insurer, as determined by the association.

(6) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy or contract, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the commissioner.

(7) The association's obligations with respect to coverage under any policy or contract of the impaired or insolvent insurer or under any reissued or alternative policy or contract shall cease on the date that coverage, policy or contract is replaced by another similar coverage, policy or contract by the policyholder or the insured.

e. When proceeding under subparagraph (b) of paragraph (1) of subsection b. or subsection c. of this section with respect to any policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest at least equal to that specified in paragraph (3) of subsection c. of section 3 of this act.

f. Nonpayment of premiums within 31 days after the date required, after effective notice shall have been given of the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage, shall terminate the association's obligations under that policy, contract or coverage under this act with respect to that policy, contract or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this act.

g. Premiums due for coverage after entry of an order of receivership or liquidation of any insolvent insurer shall belong to, and be payable at the direction of, the association.

h. The protection provided by this act shall not apply if any guaranty protection is provided to residents of this State by the law of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this State.

i. In carrying out its duties under subsections b. and c. of this section, the association may, subject to approval by the court:

(1) impose reasonable and necessary policy or contract liens in connection with any guaranty, assumption or reinsurance agreement, if the association finds that the amounts which can be assessed under this act are less than the amounts needed to assure full and prompt performance of the association's duties under this act, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of those policy or contract liens, to be in the public interest; or

(2) impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

j. If the association fails to act within a reasonable period of time as provided in subparagraph (b) of paragraph (1) of subsection b. and subsections c. and d. of this section, the commissioner shall have the powers and duties of the association provided by this act with respect to impaired or insolvent insurers.

k. The association may render assistance and advice to the commissioner concerning the receivership, conservation, rehabilitation, liquidation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

l. The association shall have standing to appear before any court in this State with jurisdiction over an impaired or insolvent insurer with respect to which the association is or may become obligated under this act. That standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the termination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over a third party against whom the association may have rights through subrogation of the insurer's policyholders.

m. (1) Any person receiving benefits under this act shall be deemed to have assigned the rights under, and any causes of action relating to, the covered policy or contract to the association to the extent of the benefits received pursuant to this act, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages. The association may require an assignment to it of such rights and causes of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits conferred by this act upon that person.

(2) The subrogation rights of the association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this act.

(3) In addition to the rights of subrogation contained in paragraphs (1) and (2) of this subsection, the association shall have all common law rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer or holder of a policy or contract with respect to that policy or contract.

(4) In addition to the rights contained in paragraphs (1), (2) and (3) of this subsection, in the case of any unallocated annuity contract for which benefits are paid by the association under this act, the association shall be deemed to have assigned to it the rights and causes of action of any employee or association of natural persons against the contract holder of such unallocated annuity contract for the amounts paid by the association under this act.

n. The association may:



(1) enter into any contracts necessary or proper to carry out the provisions and purposes of this act;

(2) sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments imposed pursuant to section 8 of this act and to settle claims or potential claims against it;

(3) borrow money to effectuate the purposes of this act. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) employ or retain persons necessary to handle the financial transactions of the association, and to perform other functions as are necessary or proper under this act;

(5) take any legal action necessary to avoid payment of improper claims;



(6) exercise, for the purposes of this act and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case shall the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this act.

o. The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association.

L.1991,c.208,s.7.



Section 17B:32A-8 - Member Insurers Assessed To Provide Funding For Association

17B:32A-8. Member insurers assessed to provide funding for association
8. a. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than 30 days after prior written notice to the member insurers and shall accrue interest at the percentage of interest prescribed in the Rules Governing the Courts of the State of New Jersey for judgments, awards and orders for the payment of money, on and after the due date.

b. There shall be two classes of assessments, as follows:



(1) Class A assessments shall be made for the purpose of meeting administrative and legal costs of the association which are not objected to by the commissioner and other expenses and examinations conducted under the authority of subsection e. of section 11 of this act. Class A assessments shall also be made, upon the request of the commissioner, for the purpose of meeting costs incurred by or on behalf of the department in the administration of an insolvent insurer to the extent those costs exceed assets of the insolvent insurer available for that purpose. Class A assessments need not be related to a particular impaired or insolvent insurer. The amount of any Class A assessment shall be determined by the board.

(2) Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association under section 7 of this act with respect to an impaired or an insolvent insurer. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

c. (1) Class B assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this State by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this State for such calendar years by all assessed member insurers.

(2) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall be made as necessary to implement the purposes of this act. Classification of assessments under subsection b. of this section and computation of assessments under this subsection c. shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

d. The association shall exempt, abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the commissioner, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations or places the member insurer in an unsafe or unsound financial condition. In the event an assessment against a member insurer is exempted, abated or deferred, in whole or in part, the amount by which that assessment is exempted, abated or deferred shall be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

e. (1) The total of all assessments imposed under subsection b. of this section upon a member insurer for the life insurance and annuity account and for each subaccount thereunder shall not in any one calendar year exceed two percent and for the health insurance account shall not in any one calendar year exceed two percent of that insurer's average premiums, as reported in the annual statement in a form prescribed by the commissioner, received in this State on the policies and contracts covered by the account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this act.

(2) If a one percent assessment for any subaccount of the life insurance and annuity account in any one year does not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to paragraph (1) of subsection c. of this section, the board shall assess all subaccounts of the life insurance and annuity account for the necessary additional amount, subject to the maximum stated in paragraph (1) of this subsection.

(3) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

f. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of an account exceed the amount the board, with the concurrence of the commissioner, finds is necessary to carry out the obligations of the association with respect to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

g. Except for that portion of assessments which may be offset against premium taxes pursuant to section 18 of this act, it shall be proper for any member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this act, to consider the amount reasonably necessary to meet its assessment obligations under this act.

h. The association shall issue to each insurer paying an assessment pursuant to this act, other than a Class A assessment, a certificate of contribution, in a form and manner prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amount or date of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and manner and for such amount and period of time as the commissioner may approve.

L.1991,c.208,s.8; amended 1994,c.180.



Section 17B:32A-9 - Plan Of Operation

17B:32A-9. Plan of operation
9. a. (1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon the commissioner's written approval or at the expiration of 30 days after submission if it has not been disapproved.

(2) If the association fails to submit a suitable plan of operation within 120 days following the effective date of this act or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall adopt such plan or amendments necessary to effectuate the provisions of this act. The plan or amendments shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

b. All member insurers shall comply with the plan of operation.



c. The plan of operation shall, in addition to requirements enumerated elsewhere in this act:

(1) establish procedures for handling the assets of the association;



(2) establish the amount and method of reimbursing members of the board of directors under subsection c. of section 6 of this act;

(3) establish regular places and times for meetings, including telephone conference calls, of the board of directors;

(4) establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) establish the procedures whereby selections for the board of directors will be made and submitted to the commissioner;

(6) establish any additional procedures for the imposition of assessments under section 8 of this act; and

(7) contain additional provisions necessary or proper for the execution of the powers and duties of the association.

d. The plan of operation may provide for the delegation of any or all powers and duties of the association, except those set forth in paragraph (3) of subsection m. of section 7 and section 8 of this act, to a corporation, association, or other organization which performs or will perform functions similar to those of the association, or its equivalent, in two or more other states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection d. shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable or effective than that provided by this act.

L.1991,c.208,s.9.



Section 17B:32A-10 - Additional Duties, Powers Of Commissioner

17B:32A-10. Additional duties, powers of commissioner
10. a. In addition to the duties and powers enumerated elsewhere in this act, the commissioner shall:

(1) upon request of the board of directors, provide the association with a statement of the premiums in this State and any other appropriate states for each member insurer;

(2) when an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with a demand shall not excuse the association from the performance of its powers and duties under this act;

(3) in any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

b. The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a penalty on any member insurer which fails to pay an assessment when due. That penalty shall not exceed five percent of the unpaid assessment per month, but no penalty shall be less than $100 per month.

c. Any action of the board of directors or the association may be appealed to the commissioner by any member insurer if that appeal is taken within 30 days of the final action being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the association and made available to meet association obligations during the pendency of an appeal. If the appeal of an assessment is upheld, the amount paid in error or excess shall be returned to the member company. Any final action or order of the commissioner shall be subject to judicial review in a court of competent jurisdiction.

d. The liquidator, rehabilitator, conservator or receiver of any impaired insurer may notify all interested persons of the effect of this act.

L.1991,c.208.s.10.



Section 17B:32A-11 - Detection, Prevention Of Insurer Insolvencies, Impairments

17B:32A-11. Detection, prevention of insurer insolvencies, impairments
11. a. To aid in the detection and prevention of insurer insolvencies or impairments, the commissioner may:

(1) notify the commissioners of insurance or comparable officials of all the other states, territories of the United States and the District of Columbia when he takes any of the following actions against a member insurer:

(a) revokes its certificate of authority or license;



(b) suspends its certificate of authority or license; or



(c) makes any formal order that the insurer restrict its premium writing, obtain additional contributions to surplus, withdraw from this State, reinsure all or part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

Notice shall be made in any form the commissioner deems appropriate, including notification under the auspices of the National Association of Insurance Commissioners, hereinafter referred to as NAIC.

(2) report to the board of directors when he has taken any of the actions set forth in paragraph (1) of this subsection or has received notification from the commissioner of insurance or comparable official of any other jurisdiction that any such action has been taken in that jurisdiction. The report to the board of directors shall contain all significant details of the action taken or of any such notification received from another jurisdiction.

(3) report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of any member company that the company may be an impaired or insolvent insurer. The report and the information therein shall be kept confidential by the board of directors.

(4) furnish to the board of directors the NAIC Insurance Regulatory Information System (IRIS) ratios and a list of companies not included in the ratios developed by the NAIC. The board may use the information contained therein in carrying out its duties and responsibilities under this section. The report and information contained therein shall be kept confidential by the board of directors until such time as made public by the commissioner or other lawful authority.

b. The commissioner may seek the advice and recommendations of the board of directors or member insurers concerning any matter affecting his duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this State.

c. The board of directors or any member thereof may make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, conservation or receivership of any member insurer or germane to the solvency of any company seeking to do insurance business in this State. Reports and recommendations made pursuant to this subsection shall not be considered public documents.

d. It shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

e. The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Such an examination may be conducted as a NAIC examination or may be conducted by those persons as the commissioner designates. The cost of the examination may be paid by the association and the examination report shall be treated as are other examination reports. In no event shall the examination report be released to the board of directors of the association prior to its release to the public, but this shall not preclude the commissioner from taking action permitted by subsection a. of this section.

The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner, but it shall not be open to public inspection, if at all, prior to the release of the examination report to the public.

f. The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

g. The board of directors may, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing any information it may have in its possession bearing on the history and causes of that insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer, and may adopt by reference any report prepared by another association.

L.1991,c.208,s.11.



Section 17B:32A-12 - Liabilities Of Impaired, Insolvent Insurers

17B:32A-12. Liabilities of impaired, insolvent insurers
12. a. Nothing in this act shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

b. Records shall be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under section 7 of this act. Records of those negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, conservation or receivership proceeding involving an impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction.

c. For the purpose of carrying out its obligations under this act, the association shall be deemed to be a creditor of an impaired or insolvent insurer to the extent of assets attributable to covered policies or contracts reduced by any amounts to which the association is entitled as subrogee pursuant to subsection m. of section 7 of this act. Assets of an impaired or insolvent insurer attributable to covered policies or contracts shall be used to continue all covered policies or contracts and pay all contractual obligations of the impaired or insolvent insurer as required by this act. For purposes of this subsection, assets attributable to covered policies or contracts are that proportion of the assets which the reserves that should have been established for such policies or contracts bears to the reserves that should have been established for all policies or contracts of insurance written by the impaired or insolvent insurer.

d. (1) Prior to the termination of any receivership, liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, and policyowners of an insolvent insurer, and any other party with a bona fide interest in making an equitable distribution of the ownership rights of that insolvent insurer. In making such a determination, consideration shall be given to the welfare of the policyholders and to the reasonable requirements of a continuing or successor insurer.

(2) No dividend or other distribution to stockholders or policyholders of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association for funds expended in carrying out its powers and duties under section 7 of this act with respect to that insurer have been recovered by the association.

e. (1) If an order for liquidation or rehabilitation of an insurer domiciled in this State has been entered, the receiver appointed under that order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of paragraphs (2) through (4) of this subsection.

(2) No such distribution shall be recoverable if the insurer shows that the distribution was lawful and reasonable when paid, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions he received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared, shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection shall be the amount in excess of all other available assets of the insolvent insurer needed to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under paragraph (3) of this subsection is insolvent, all its affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

L.1991,c.208,s.12.



Section 17B:32A-13 - Association Subject To Examination, Regulation

17B:32A-13 Association subject to examination, regulation
13. The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner each year, not later than 120 days after the close of the association's fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year.

L.1991,c.208,s.13.



Section 17B:32A-14 - Association Exempt From Fees, Taxes

17B:32A-14. Association exempt from fees, taxes
14. The association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real property.

L.1991,c.208,s.14.



Section 17B:32A-15 - Immunity From Liability

17B:32A-15. Immunity from liability
15. a. There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or his representatives, for any action or omission by them in the performance of their powers and duties under this act. This immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

b. With respect to any impairment or insolvency of a health service corporation created pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), the association shall have no cause of action against any not-for-profit or nonprofit corporation that is regulated by a law governing the conduct of not-for-profit or nonprofit corporations, except in the event of willful or wanton conduct, unless the not-for-profit or nonprofit corporation is a provider of health care services as defined in section 1 of P.L.1985, c.236 (C.17:48E-1). For purposes of this subsection, "willful or wanton conduct" means a course of action which shows the actual or deliberate intent to cause harm.

L.1991,c.208,s.15.



Section 17B:32A-16 - Stay Of Proceedings Involving Insolvent Insurer

17B:32A-16. Stay of proceedings involving insolvent insurer
16. Upon application and notice, all proceedings in which an insolvent insurer is a party or is obligated to defend a party in any court in this State shall be stayed for 120 days and any additional time thereafter as may be determined by the court from the date the insolvency is determined or any ancillary proceeding is initiated in the State, whichever is later, to permit proper defense by the association of all pending causes of action. With respect to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of the insured may apply to have the judgment, order, decision, verdict or finding set aside by the court in which the judgment, order, decision, verdict or finding is entered and shall be permitted to defend against the claim on the merits.

L.1991,c.208,s.16.



Section 17B:32A-17 - Association Shall Not Be Used To Promote Insurance Sales

17B:32A-17. Association shall not be used to promote insurance sales
17. a. No person, including an insurer, agent or affiliate of an insurer or insurance producer shall make, publish, disseminate, circulate or place before the public or cause directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement, written or oral, which uses the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by this act. This subsection shall not apply to the department or the association or to any other entity which does not sell or solicit insurance.

b. Within 180 days of the effective date of this act, the association shall prepare a summary document describing the general purposes and current limitations of the act which complies with subsection c. of this section. This document shall be submitted to the commissioner for approval. Sixty days after receiving that approval, no insurer may deliver a policy or contract described in subsection b. of section 3 of this act to a policy or contract holder unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract. The document should also be available upon request by a policyholder. The distribution, delivery, contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The document shall be revised by the association as amendments to the act may require. Failure to receive this document does not give the policyholder, contractholder, certificateholder or insured any greater rights than those stated in this act. Delivery of the document required by this subsection shall not be required however, in the case of a policy or contract excluded from coverage under this act pursuant to subsection c. of section 3 of this act and with respect to which notice as required by subsection d. of this section has been given.

c. The document prepared pursuant to subsection b. of this section shall contain a clear and conspicuous disclaimer on its face. The commissioner shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall:

(1) state the name and address of the association and the department;



(2) prominently warn the policy or contract holder that the association may not cover the policy or contract or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in this State;

(3) state that the insurer and its insurance producers are prohibited by law from using the existence of the association for the purpose of sales, solicitation or inducement to purchase any form of insurance;

(4) emphasize that the policy or contract holder should not rely on coverage under the association when selecting an insurer; and

(5) provide other information as directed by the commissioner.



d. No insurer or insurance producer may deliver a policy or contract described in subsection b. of section 3 and excluded under paragraph (1) of subsection c. of section 3 from coverage under this act unless the insurer or insurance producer, prior to or at the time of delivery, gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the association. The commissioner may by rule further specify the form and content of the notice.

L.1991,c.208,s.17.



Section 17B:32A-18 - Member Insurer May Offset Assessments Against Premium Tax Liability

17B:32A-18. Member insurer may offset assessments against premium tax liability
18. a. A member insurer may offset against its premium tax liability, attributable to premiums written in that year, and determined pursuant to section 1 of P.L.1945, c.132 (C.54:18A-1), any assessments for which a certificate of contribution has been issued, pursuant to subsection h. of section 8 of this act, to the extent of 10% of the amount of those assessments for each of the five calendar years following the second year after the year in which those assessments were paid, except that no member insurer may offset its premium tax liability by more than 20% of its premium tax liability in any one year. If a member insurer should cease doing business in this State, any uncredited assessments may be offset against its premium tax liability for the year in which it ceases to do business in this State.

b. Any sums which are acquired by member insurers as the result of a refund from the association pursuant to subsection f. of section 8 of this act, and which have theretofore been offset against premium taxes as provided in subsection a. of this section, shall be paid by those insurers to the State as the Director of the Division of Taxation may require. The association shall notify the commissioner and the Director of the Division of Taxation of any refunds made.

c. This section shall not apply in any way to the imposition or collection of, and no offset shall be permitted against, the surtax on premiums authorized pursuant to section 76 of P.L.1990, c.8 (C.17:33B-49).

L.1991,c.208,s.18.



Section 17B:32A-19 - Provisions Not Applicable To Certain Insurers

17B:32A-19. Provisions not applicable to certain insurers
19. The provisions of sections 2 through 18 of this act shall not apply to any insurer which is insolvent or impaired on December 31, 1990, except as provided in paragraph (2) of subsection b. of section 3 of this act.

L.1991,c.208,s.19.



Section 17B:32B-1 - Short Title.

17B:32B-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Insolvent Health Maintenance Organization Assistance Fund Act of 2000."

L.2000,c.12,s.1.



Section 17B:32B-2 - Purpose Of Act.

17B:32B-2 Purpose of act.

2.The purpose of this act is to protect, subject to certain limitations, covered individuals and providers against the failure or inability of HIP Health Plan of New Jersey, Inc. and American Preferred Provider Plan, Inc. to perform certain contractual obligations due to their insolvency. The act creates a funding mechanism and authorizes this funding mechanism to pay certain unpaid contractual obligations of these insolvent health maintenance organizations incurred prior to the date of their insolvency. In addition, providers of health care services must agree to forgive one-third of those unpaid contractual obligations due them to receive payment from the funding mechanism.

This act is intended to provide only limited coverage of claims against HIP Health Plan of New Jersey, Inc. and American Preferred Provider Plan, Inc. This act is not intended to provide coverage for claims of creditors other than those of covered individuals or providers.

L.2000,c.12,s.2.



Section 17B:32B-3 - Definitions Relative To Certain Insolvent Health Maintenance Organizations.

17B:32B-3 Definitions relative to certain insolvent health maintenance organizations.

3.As used in this act:

"Association" means the New Jersey Insolvent Health Maintenance Organization Assistance Association created by section 5 of this act.

"Commissioner" means the Commissioner of Banking and Insurance.

"Contractual obligation" means an obligation, arising from an agreement, policy, certificate or evidence of coverage, to a covered individual or provider incurred prior to the declaration of insolvency of a covered health maintenance organization that remains unpaid at the time of its insolvency, but does not include claims by former employees, including medical professional employees for deferred compensation, severance, vacation or other employment benefits.

"Covered health maintenance organization contract" means a policy, certificate, evidence of coverage or contract for health care services issued in New Jersey by HIP Health Plan of New Jersey, Inc. or American Preferred Provider Plan, Inc., but shall not include any contract with an employer or other person to provide health care benefits on an administrative services only basis.

"Covered individual" means an enrollee or member of HIP Health Plan of New Jersey, Inc. or American Preferred Provider Plan, Inc.

"Department" means the Department of Banking and Insurance.

"Eligible claim" means a claim for a covered service or benefit under a contract or policy issued by an insolvent health maintenance organization and provided by a provider or to a covered individual prior to the declaration of insolvency of an insolvent organization, but shall not include any claim filed after the claims bar date established by the Superior Court of New Jersey supervising the insolvent organizations.

"Fund" means the New Jersey Insolvent Health Maintenance Organization Assistance Fund created pursuant to section 6 of this act.

"Insolvent organization" means HIP Health Plan of New Jersey, Inc. or American Preferred Provider Plan, Inc.

"Member organization" means a person who holds a certificate of authority to operate a health maintenance organization pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), and includes any person whose certificate of authority has been suspended, revoked or nonrenewed.

"Net written premiums received" means direct premiums as reported on the annual financial statement submitted pursuant to section 9 of P.L.1973, c.337 (C.26:2J-9).

"Provider" means a physician, hospital or other person which is licensed or otherwise authorized by this State, or licensed or otherwise authorized under similar laws of another state, to provide health care services, and which provided health care services to covered individuals. As used in this act, provider also includes persons who incurred a contractual obligation as defined by this act by providing home health care services, durable medical equipment, physical therapy services, medical transportation, ambulance services or laboratory services to covered individuals.

L.2000,c.12,s.3.



Section 17B:32B-4 - Payment For Eligible Services, Benefits.

17B:32B-4 Payment for eligible services, benefits.

4.This act shall provide payment for eligible services or benefits under a covered health maintenance organization contract on an equitable basis to any covered individual or provider who is entitled to receive payment from HIP Health Plan of New Jersey, Inc. and American Preferred Provider Plan, Inc. for an eligible claim that remains unpaid.

L.2000,c.12,s.4.



Section 17B:32B-5 - New Jersey Insolvent Health Maintenance Organization Assistance Association.

17B:32B-5 New Jersey Insolvent Health Maintenance Organization Assistance Association.

5.There is created a nonprofit legal entity to be known as the New Jersey Insolvent Health Maintenance Organization Assistance Association. All health maintenance organizations authorized to transact business in this State shall be and remain members of the association as a condition of their authority to transact business in this State. The association shall perform its functions under the plan of operation established and approved pursuant to section 10 of this act and shall exercise its powers through a board of directors established pursuant to section 7 of this act. The association shall be supervised by the commissioner and is subject to the provisions of this act.

L.2000,c.12,s.5.



Section 17B:32B-6 - New Jersey Insolvent Health Maintenance Organization Assistance Fund.

17B:32B-6 New Jersey Insolvent Health Maintenance Organization Assistance Fund.

6. a. For purposes of administration and assessment, the New Jersey Insolvent Health Maintenance Organization Assistance Fund is created, and shall be held in trust and maintained by the association as provided in this act for the purposes specified in this act.

b.The New Jersey Insolvent Health Maintenance Organization Assistance Fund is created as a limited purpose trust fund consisting of not more than $100,000,000 as follows:

(1)$50,000,000 to be deposited in the fund pursuant to section 17 of this act; and

(2)an additional aggregate sum of not more than $50,000,000 collected through assessments over a three-year period as provided in section 9 of this act.

Moneys deposited in the fund pursuant to this section shall be deposited with the State Treasurer in the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4), pending disbursement for the payment of eligible claims as provided in this act.

c.Moneys deposited in the fund in accordance with this act shall be used by the association to pay eligible claims of the insolvent organizations and loss adjustment expenses associated with the claims, including the cost of claims adjudication.

L.2000,c.12,s.6.



Section 17B:32B-7 - Board Of Directors.

17B:32B-7 Board of directors.

7. a. The board of directors of the association shall consist of not less than five nor more than nine members, who shall be representative of the member organizations, serving terms as established in the plan of operation. The members of the board of directors shall be selected by a vote of the member organizations, subject to the approval of the commissioner, with each member organization entitled to one vote. Vacancies on the board of directors shall be filled for the remaining period of the term in the same manner as the initial appointment.

b.To allow for the selection of the initial board of directors and the organization of the association, the commissioner shall give notice to all member organizations of the time and place of an organizational meeting no later than 30 days following the effective date of this act. If the member organizations have not selected a suitable board of directors no later than 30 days following the organizational meeting, the commissioner may appoint the initial members of the board of directors.

c.In approving or appointing members to the board of directors, the commissioner shall consider, among other things, whether all member organizations are fairly represented. No representative of an association member that is exempt or becomes exempt from assessments pursuant to subsection e. of section 9 of this act shall be eligible for membership or remain on the board.

d.Members of the board of directors may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors, but shall not otherwise be compensated by the association for their services.

L.2000,c.12,s.7.



Section 17B:32B-8 - Maximum Liability Of Association.

17B:32B-8 Maximum liability of association.

8. a. The maximum liability of the association for all coverage provided under this act shall be limited to the amount available from the New Jersey Insolvent Health Maintenance Organization Assistance Fund created in section 6 of this act.

b.If the association fails to act within a reasonable period of time, the commissioner shall have the powers and duties of the association provided by this act with respect to the insolvent organizations.

c.The commissioner shall, in consultation with the association, oversee the payment of eligible claims reimbursable pursuant to this act.

d.The association shall have standing to appear before any court in this State with jurisdiction over the insolvent organizations. That standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, the payment of eligible claims as provided for in this act. The association shall also have the right to appear or intervene before a court in another state with jurisdiction over the insolvent organizations or with jurisdiction over a third party against whom the association may have rights through subrogation of the organization's enrollees.

e. (1) Any person receiving payment for eligible claims under this act shall be deemed to have assigned the rights under, and any causes of action relating to, the covered health maintenance organization contract to the association to the extent of the payment received pursuant to this act, whether the payments are in full, or on account of, contractual obligations. The association may require an assignment to it of those rights and causes of action by any payee, policy or contract owner, beneficiary, member or enrollee as a condition precedent to the receipt of any right or payment conferred by this act upon that person.

(2)The subrogation rights of the association under this subsection shall have the same priority against the assets of the insolvent organization as that possessed by the person entitled to receive payment under this act.

(3)In addition to the rights of subrogation contained in paragraphs (1) and (2) of this subsection, the association shall have all common law rights of subrogation and any other equitable or legal remedy which would have been available to the insolvent organization or holder of a policy or contract with respect to that policy or contract.

f.The association may:

(1)enter into any contracts necessary or proper to carry out the provisions and purposes of this act;

(2)sue or be sued, including taking any legal actions including a summary proceeding necessary or proper to recover any unpaid assessments imposed pursuant to section 9 of this act and to settle claims or potential claims against it;

(3)borrow money to effectuate the purposes of this act. Any notes or other evidence of indebtedness of the association not in default shall be legal investment for domestic insurers and may be carried as admitted assets;

(4)employ or retain persons necessary to handle the financial transactions of the association, and to perform other functions as are necessary or proper under this act, which may include, but shall not be limited to, the oversight of the adjudication of the claims of the insolvent organization in order to ensure conformance with subsection g. of this section and recommendations to the board with respect to any remedial action necessary for the adjudication of those claims; and

(5)take any legal action necessary to avoid payment of improper claims.

g.Claims shall be adjudicated in accordance with standard industry practice, subject to available documentation and information. The guidelines shall include, but shall not be limited to, the establishment of procedures to ensure that:

(1)the eligible claims or other obligations are paid in accordance with the contractual reimbursement rate payable by the insolvent organization to a covered individual or provider to whom the payment is to be made;

(2)claims submitted by providers or covered individuals for payment are for eligible services or benefits under the contract or policy issued by the insolvent organization, the persons receiving the eligible services or benefits were covered individuals, and the eligible services or benefits were rendered by an eligible provider;

(3)in the case of a provider not in the network of the insolvent organization, any payment made to the provider in accordance with the provisions of section 15 of this act is made on the basis of reasonable and customary reimbursement and shall not be made at a rate that is disproportionate to the reimbursement rates applicable to network providers; and is made only on that portion of the payment due to the provider by the insolvent organization, net of any coinsurance payment due under the insolvent organization's contract with the covered individual;

(4)eligible claims are paid in accordance with coordination of benefits regulations or contract provisions;

(5)no eligible claims are paid that are duplicative; and

(6)claims presented for payment are in compliance with the insolvent organization's utilization review requirements. Claims shall be deemed to be in compliance with respect to benefits or services reviewed by a representative that regularly conducted utilization review on behalf of the insolvent organization on the site of a provider prior to the date of insolvency.

h. (1) At the discretion of the commissioner, the association shall employ the services of a consulting organization with expertise in the adjudication and payment of health benefits claims, other than an organization that is responsible for the payment of claims of the insolvent organizations pursuant to this act, to audit the adjudicated claims of the insolvent organization payable by the association pursuant to this act to determine whether they have been adjudicated in accordance with subsection g. of this section. The consulting organization shall employ procedures for the audit consistent with industry standards and in accordance with standards established by the board and approved by the commissioner, to determine if the adjudication of the claims of the insolvent organizations payable by the association pursuant to this act meets the standards set forth in subsection g. of this section.

(2)The consulting organization shall recommend to the board and the commissioner any remedial measures that may be necessary to ensure the accurate and timely payment of eligible claims.

(3)The cost for the audit of claims provided for in this subsection shall be borne by the members of the association as provided for in the plan of operation and shall not exceed $2,000,000, for which an assessment shall be made on each association member that is required to pay an assessment pursuant to section 9 of this act in proportion to the share its net premiums bear to the aggregate net premiums of all association members writing business in this State.

L.2000,c.12,s.8.



Section 17B:32B-9 - Assessment Of Member Organizations.

17B:32B-9 Assessment of member organizations.

9. a. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member organizations an aggregate amount not to exceed $50,000,000, to be payable in installments, in a manner determined by the commissioner, and after notification to the board, over a period not to exceed three years, in amounts as may be sufficient to meet the periodic disbursements of the association as provided for in subsection b. of this section; provided, however, that the amount of the assessment for the twelve calendar months following the effective date of this act shall not be more than one-third of the aggregate assessment required to be paid pursuant to this subsection. Assessments shall be due not less than 30 days after prior written notice to the member organizations and shall accrue interest on and after the due date at the percentage of interest prescribed in the Rules Governing the Courts of the State of New Jersey for judgments, awards and orders for the payment of money.

b.Fund moneys as set forth in subsection b. of section 6 of this act shall be deposited in an account in the name of the fund in the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4) and shall be disbursed by the State Treasurer from time to time as needed to pay eligible claims of the insolvent organizations, upon request of the commissioner, after notification to the commissioner by the board of the amount of the disbursement needed by the association to carry out its functions under this act. The funds so disbursed from the State of New Jersey Cash Management Fund shall be deposited in an account or accounts which are in the name of, and shall remain in the custody of, the association, and which account or accounts may be drawn upon as needed by a person designated to disburse funds of the association to covered individuals and providers to pay the eligible claims of the insolvent organizations. Accounts shall be maintained in accordance with the "Governmental Unit Deposit Protection Act," P.L.1970, c.236 (C.17:9-41 et seq.). Disbursements shall be made in the name of the association by a person authorized to disburse association funds to pay eligible claims, which disbursements shall be made in accordance with the plan of operation. The commissioner may direct the association to make an interim partial payment or payments on a pro rata basis to eligible providers or covered individuals of a portion of the aggregate eligible claims payable pursuant to this act, pending any future claims audit or other verification of the eligibility of a claim. The person authorized to disburse association funds to providers shall, in the case of such partial payment, notify the provider that the claim may be subject to retrospective verification or audit and all or part of the disbursement may be reclaimed as a result of the findings. The commissioner may also direct the association to make payment, interim or otherwise, for loss adjustment expenses, including claims adjudication.

c.Assessments against member organizations shall be made in the proportion that the net written premiums received on health maintenance organization business in this State by each assessed member organization for the most recent calendar year for which premium information is available preceding the year in which the assessment is made bears to such premiums received on total health maintenance organization business in this State for that calendar year by all assessed member organizations. The net written premium paid to enroll Medicaid recipients in a Medicaid-contracting health maintenance organization, New Jersey Kid Care and similar State-sponsored programs, and Medicare Plus Choice plans shall not be used to calculate any assessment under this subsection.

d.The amount of each member organization's assessment necessary to meet the requirements of the association with respect to the insolvent organizations under this act shall be determined annually as necessary to implement the purposes of this act, and shall be payable in accordance with subsection a. of this section. Computations of assessments under this section shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

e.The association shall exempt, abate or defer, in whole or in part, the assessment of a member organization if, in the opinion of the commissioner, payment of the assessment would endanger the ability of the member organization to fulfill its contractual obligations or place the member organization in an unsafe or unsound financial condition. If an assessment against a member organization is exempted, abated or deferred, in whole or in part, the amount by which that assessment is exempted, abated or deferred shall be assessed against the other member organizations in a manner consistent with the basis for assessments set forth in subsection c. of this section.

f.The board may provide in the plan of operation for a method of allocating funds among claims, whether relating to one or more insolvent organizations, when the funds available under this act as provided in subsection b. of section 6 of this act will be insufficient to cover anticipated eligible claims. If payment of an eligible claim or portion of a claim is delayed due to the insufficiency of funds available, the association shall not be required to pay, and shall have no liability to, any person for any interest or late charge for the period that the payment of that claim is delayed.

g.The board may, by an equitable method established in the plan of operation, refund to member organizations and the State in proportion to the contribution of each organization, the amount by which the assets of the fund exceed the amount the board, in accordance with subsection e. of section 10 of this act, with the concurrence of the commissioner, finds necessary to carry out the obligations of the association, including assets accruing from assignment, subrogation, net realized gains and income from investments.

h.In determining its schedule of charges or rates filed with the commissioner pursuant to subsection b. of section 8 of P.L.1973, c.337 (C.26:2J-8), or filed in accordance with any other law requiring such filing, no member organization shall include the amount paid or to be paid as assessments under this act, or any portion of that amount, unless the commissioner specifically determines after a separate filing by a member that exclusion of those assessments in determining its schedule of charges or rates will significantly and adversely affect the organization. Each member organization shall annually file a certification to the commissioner that demonstrates compliance with this subsection.

i.The association shall issue to each organization paying an assessment pursuant to this act a certificate of contribution, in a form and manner prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amount or date of issue. A certificate of contribution may be shown by the organization in its financial statement as an asset in that form and manner and for the amount and period of time as the commissioner may approve.

L.2000,c.12,s.9.



Section 17B:32B-10 - Submission Of Plan Of Operation.

17B:32B-10 Submission of plan of operation.

10. a. (1) The association shall submit to the commissioner a plan of operation, and any amendments thereto, necessary or suitable to assure the fair, reasonable and equitable administration of the association and the fund. The plan of operation and any amendments thereto shall become effective upon the commissioner's written approval or at the expiration of 30 days after submission if it has not been disapproved.

(2)If the association fails to submit a suitable plan of operation within 90 days following the effective date of this act, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall adopt a plan, or amendments as necessary, to implement the provisions of this act. The plan or amendments shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

b.All member organizations shall comply with the plan of operation.

c.The plan of operation shall, in addition to any other requirements specified in this act:

(1)establish procedures for handling the assets of the association, in accordance with the provisions of this act;

(2)establish the method of reimbursing members of the board of directors under subsection d. of section 7 of this act;

(3)establish regular places and times for meetings, including telephone conference calls, of the board of directors;

(4)establish procedures for keeping records of all financial transactions of the association, its agents and the board of directors;

(5)establish procedures for selecting members of the board of directors and submitting their names to the commissioner;

(6)establish any additional procedures for the imposition of assessments under section 9 of this act; and

(7)contain additional provisions necessary or proper for the execution of the powers and duties of the association.

d.The plan of operation may provide for the delegation of any or all powers and duties of the association, except those set forth in paragraph (3) of subsection e. of section 8 and section 9 of this act, to a corporation, association or other organization which performs or will perform functions similar to those of the association, or its equivalent, in two or more other states. Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable or effective than that provided by this act.

e.The plan of operation shall provide for the orderly cessation of activity by the association upon the exhaustion of moneys in the New Jersey Insolvent Health Maintenance Organization Assistance Fund created in section 6 of this act, or upon the completion of the payment of eligible claims by the association pursuant to this act, whichever is earlier. Any moneys remaining in the fund upon the cessation of activity by the association shall be distributed to the State and to member organizations in proportion to their contributions to the fund pursuant to sections 6 and 9 of this act.

f.Moneys that are available or become available from the insolvent organization shall be used to make pro rata refunds to member organizations and the State, as appropriate, for the contractual obligations of the insolvent organizations paid by the association pursuant to this act, in accordance with and subject to the provisions of the "Life and Health Insurers Rehabilitation and Liquidation Act," P.L.1992, c.65 (C.17B:32-31 et seq.).

L.2000,c.12,s.10.



Section 17B:32B-11 - Additional Powers, Duties Of The Commissioner.

17B:32B-11 Additional powers, duties of the commissioner.

11. a. In addition to the duties and powers enumerated elsewhere in this act, the commissioner shall, upon request of the board of directors, provide the association with a statement of the net written premiums received in this State and any other appropriate states for each member organization.

b.The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact business in this State of any member organization which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a penalty on any member organization which fails to pay an assessment when due. That penalty shall not exceed five percent of the unpaid assessment per month, but no penalty shall be less than $100 per month.

c.Any action of the board of directors or the association may be appealed to the commissioner by a member organization if that appeal is taken within 30 days from the final action being appealed. If a member organization is appealing an assessment, the amount assessed shall be paid to the association and made available to meet association obligations during the pendency of an appeal. If the appeal of an assessment is successful, the amount paid in error or excess shall be returned to the member organization. Any determination of an appeal from an action of the board of directors shall be subject to review by the commissioner on the record below, and shall not be considered a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The commissioner's determination shall be a final agency decision subject to review by the Appellate Division of the Superior Court.

L.2000,c.12,s.11.



Section 17B:32B-12 - Tax Credit Permitted For Member Organizations.

17B:32B-12 Tax credit permitted for member organizations.

12. a. A member organization shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to 50 % of an assessment for which a certificate of contribution has been issued pursuant to subsection i. of section 9 of this act. One-fifth of that credit amount may be applied against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) for each of the five privilege periods beginning on or after the third calendar year commencing after the assessment was paid, provided however, that no member organization may reduce that tax liability pursuant to this section by more than 20% of the amount (determined without regard to any other credits allowed pursuant to law) otherwise due for a privilege period. If a member organization should cease doing business in this State, any credit amounts not yet applied against its liability may be applied against its liability for tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) for the privilege period that it ceases to do business in this State.

b.Any sums that are acquired by a member organization as the result of a refund from the association pursuant to subsection g. of section 9 of this act are deemed to be assessment amounts for which a credit was allowed pursuant to subsection a. of this section. If the member organization has applied any amounts of the credit allowed pursuant to subsection a. of this section, then 50% of the amount of any refund shall be paid by the member organization to the State as the Director of the Division of Taxation in the Department of the Treasury may require until the amounts paid equal the amounts applied as credit. The association shall notify the commissioner and the director of any refunds made.

L.2000,c.12,s.12.



Section 17B:32B-13 - Examination, Regulation.

17B:32B-13 Examination, regulation.

13. a. The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner each year, not later than 120 days after the close of the association's fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year.

b.The commissioner shall report annually to the Chairman and the Ranking Minority member of the Assembly Appropriations Committee and the Chairman and the Ranking Minority member of the Senate Budget and Appropriations Committee regarding the administration of the fund, including the status of pending litigation, the amount of claims made and the amount of any distributions on those claims, as well as the effects of the assessments under this act on the operations of member organizations.

L.2000,c.12,s.13.



Section 17B:32B-14 - Exemption Of Association From Certain Fees, Taxes.

17B:32B-14 Exemption of association from certain fees, taxes.

14. The association shall be exempt from the payment of all fees and all taxes levied by this State or any of its subdivisions, except those levied on real property.

L.2000,c.12,s.14.



Section 17B:32B-15 - Condition For Receipt By Providers Of Payments.

17B:32B-15 Condition for receipt by providers of payments.

15. As a condition of receiving payment directly from the association for an eligible claim against an insolvent organization, a provider shall agree to forgive that organization of one-third of the unpaid contractual obligation incurred prior to insolvency, which would otherwise be paid by the organization had it not been insolvent. The foregoing shall not apply to any portion of an eligible claim owed to a provider by another insurer, health maintenance organization, or other payer through a coordination of benefits provision. The association is not bound by an assignment of benefits executed with respect to the coverage provided by the insolvent organization. The association may aggregate all eligible claims owed providers when negotiating direct payment of eligible claims of all covered individuals. Nothing in this act shall be construed to preclude any provider from collecting moneys owing to the provider from a self-insured benefit plan that contracted with an insolvent organization to pay claims on an administrative services only basis.

L.2000,c.12,s.15.



Section 17B:32B-16 - Immunity From Liability For Member Organizations, Etc.

17B:32B-16 Immunity from liability for member organizations, etc.

16. There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member organization or its agents or employees, the association or its agents or employees, or the commissioner or his representatives, for any action or omission by them in the performance of their powers and duties under this act.

L.2000,c.12,s.16.



Section 17B:32B-17 - Rules, Regulations.

17B:32B-17 Rules, regulations.

18. The commissioner shall promulgate such rules and regulations as may be necessary to effectuate the purposes of this act.

L.2000,c.12,s.18.



Section 17B:33-1 - Short Title

17B:33-1. Short title
This chapter shall be known as the Unauthorized Insurers' Process Act.

a. The purpose of this chapter is to subject unauthorized insurers to the jurisdiction of the commissioner and to the courts of this State in suits by or on behalf of insureds or beneficiaries under insurance contracts or when such insurers place or send into this State any advertising designed to induce residents of this State to purchase insurance. It is in the interest of the State and of those residents of this State who purchase insurance from insurers which solicit insurance business in this State in the manner set forth in the preceding sentence that such insurers be subject to the provisions of this chapter and also that those residents who hold policies issued or delivered in this State by unauthorized insurers not be subjected to the obstacle of resorting to distant forums for the purpose of asserting legal rights under any policies. In furtherance of such state interest, there is provided herein a method of substituted service of process upon such insurers which is declared to be in the exercise of a state's power to protect its residents pursuant to the powers and privileges available to the State by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, s. 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this State.

b. The provisions of this act shall be liberally construed.

L.1971, c. 144, s. 17B:33-1.



Section 17B:33-2 - Acts Constituting Commissioner As Process Agent

17B:33-2. Acts constituting commissioner as process agent
Any of the following acts in this State by an unauthorized insurer, whether effected by mail or other means, shall be equivalent to and shall constitute an appointment of the commissioner and of any other person discharging the duties of his office to be the true and lawful attorney of such insurer for the service upon him of all lawful process and other papers required by the practice of this State to be served in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any contracts of insurance of the kinds defined in sections 17B:17-3, 17B:17-4 and 17B:17-5 and any such act shall signify its agreement that the service of such process and other papers shall have the same legal force, validity and effect as personal service of the same in this State upon such insurer:

a. the issuance or delivery of contracts of insurance to residents of this State or to corporations authorized to do business therein;

b. the solicitation or negotiation of applications for such insurance;

c. the collection of premiums, membership fees or dues, assessments or other considerations for such contracts;

d. any other transaction of business in relation to such contracts of insurance.

L.1971, c. 144, s. 17B:33-2.



Section 17B:33-3 - Service Of Process On Commissioner As Process Agent

17B:33-3. Service of process on commissioner as process agent
Service of process and other papers upon the commissioner as the true and lawful attorney of an unauthorized insurer pursuant to this chapter may be effected by any person lawfully authorized to serve process and other papers in civil actions generally by delivering or by mailing by certified or registered mail, return receipt requested, 2 copies thereof, together with the fee prescribed by law, to the commissioner or to someone designated by him in his office. Such service shall be effective and valid notwithstanding that the county in which the court is situated or in which venue is laid is a county other than that in which the commissioner's office is located. Upon receipt of any such service, the commissioner shall within 2 days thereafter (excluding Saturdays, Sundays and holidays) mail one of said copies by certified or registered mail, return receipt requested to the defendant addressed to it at its principal place of business, or to its registered office or to a registered agent for service. The commissioner shall keep a record of all process and papers so served upon him and of the mailing thereof to defendant. Upon so giving notice to the defendant of the service made upon him on its behalf, the commissioner shall forward to the clerk of the court for filing his certificate of the service upon him and of the notice given by him.

L.1971, c. 144, s. 17B:33-3.



Section 17B:33-4 - Service Of Process On Persons Acting On Behalf Of Unauthorized Insurer

17B:33-4. Service of process on persons acting on behalf of unauthorized insurer
In addition to other methods authorized for the service of process and other papers upon an unauthorized insurer, such service may be made upon any agent, servant, employee or representative thereof within this State acting in the discharge of his duties. In addition to other forms of activity, any such person shall be deemed to be acting in this State on behalf of such insurer when he a. solicits or negotiates insurance, or b. makes, issues or delivers any contract of insurance, or c. collects or receives any premium, membership fees or dues, assessment or other consideration for insurance.

L.1971, c. 144, s. 17B:33-4.



Section 17B:33-5 - Service Of Process By Other Means

17B:33-5. Service of process by other means
Nothing in this chapter shall be taken or construed to limit or abridge the means or methods by which any process or other papers may be served according to law or rules or orders of court now or hereafter provided.

L.1971, c. 144, s. 17B:33-5.



Section 17B:33-6 - Judgment By Default

17B:33-6. Judgment by default
Whenever the service of process is effected by a method authorized by this chapter, the time within which the defendant shall be allowed to serve answer shall be the same as is otherwise provided in the case of service by mail or publication in civil actions generally, and no default or judgment based thereon shall be entered until after the expiration of such time.

L.1971, c. 144, s. 17B:33-6.



Section 17B:33-7 - Deposit Of Bond By Unauthorized Insurer

17B:33-7. Deposit of bond by unauthorized insurer
Before any unauthorized insurer shall file or cause to be filed any pleading or other paper in any action or proceeding instituted against it in any court of this State, such insurer shall either a. deposit with the clerk of the court cash or securities or file with such clerk a bond approved by the court as to the sureties and in an amount fixed by it sufficient to secure the payment of any final judgment which may be rendered; provided, however, that the court may, on notice and hearing, dispense with such deposit or bond upon being satisfied that the insurer maintains, in a State of the United States, funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered; or b. procure a certificate of authority to transact the business of insurance in this State.

L.1971, c. 144, s. 17B:33-7.



Section 17B:33-8 - Damages For Unjustified Refusal To Pay

17B:33-8. Damages for unjustified refusal to pay
In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this State to a resident thereof or to a corporation authorized to do business therein, if it shall be shown that the insurer failed for 30 days after written demand accompanied by a copy of this section, all prior to the institution of the action, to make payment in accordance with the terms of the contract without presenting a colorable defense in law or fact, the plaintiff shall be entitled to recover consequential damages for such unjustified refusal as part of his cause of action, the said damages to be measured by the reasonable costs and expenses incurred by plaintiff, including costs and expenses for the services of counsel and for investigation, as well as interest, and the same shall be included in the damages set forth in the final judgment; but no item recoverable as costs in the action shall be included in such damages.

L.1971, c. 144, s. 17B:33-8.



Section 17B:33-9 - Misrepresentation By Unauthorized Insurer; Notice To Domiciliary Supervisory Official; Action

17B:33-9. Misrepresentation by unauthorized insurer; notice to domiciliary supervisory official; action
No unauthorized insurer shall make, issue, circulate or cause to be made, issued or circulated, to residents of this State any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of chapter 30 of Title 17B of the Revised Statutes and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, he shall give notice of such fact by registered or certified mail to such insurer and to the insurance supervisory official of the domiciliary State of such insurer. For the purpose of this section, the domiciliary State of an alien insurer shall be deemed to be the State of entry or the State of the principal office in the United States.

If after 30 days following the giving of notice, such insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued or circulated in this State, and if the Commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this State or collecting premiums on such contracts or doing any of the acts enumerated in section 17B:33-2, the commissioner shall issue and serve upon such unauthorized insurer a statement of the charges in that respect and a notice of hearing pursuant to the Administrative Procedure Act (P.L.1968, c. 410) and any rules adopted thereunder for an order to cease and desist.

L.1971, c. 144, s. 17B:33-9.



Section 17B:34-1 - Applicability Of Chapter

17B:34-1. Applicability of chapter
The provisions of this chapter shall apply to all matters in respect to which a particular section directs that proceedings shall be governed by this chapter, and to matters to be dealt with by the commissioner in respect to any person coming within the scope of this Code in those instances where and to the extent that the section or sections involved do not contain specific provisions for procedure, administration or the like.

L.1971, c. 144, s. 17B:34-1.



Section 17B:34-2 - General Policy

17B:34-2. General policy
Provisions for procedure, administration and the like, set out in this Code shall be construed and applied so as to aid in the operation of applicable law in a fashion compatible with the reasonable, flexible and efficient operation and conduct of the regulated activity and with the interests of the public. To that end, administrative action shall be prospective whenever feasible and appropriate; it shall provide a suitable period of time, and shall allow suitable and practicable means, for achieving and implementing the purposes of the action taken, either by provision in the step embodying the action taken or by proceedings supplementary thereto.

L.1971, c. 144, s. 17B:34-2.



Section 17B:34-3 - Subsequently Enacted Laws

17B:34-3. Subsequently enacted laws
Laws hereafter enacted by way of amendment or supplement to this Code shall be dealt with in respect to matters of procedure, administration and the like with the same effect as though they had been part of said Code when originally enacted, unless the same shall expressly provide otherwise. Any reference to the Revised Statutes or laws of New Jersey in this Code shall be deemed to refer to such Revised Statutes or laws of New Jersey as enacted and heretofore or hereafter amended or supplemented.

L.1971, c. 144, s. 17B:34-3.



Section 17B:34-4 - Filing

17B:34-4. Filing
Whenever any matter is required to be filed with the commissioner, the same shall be deemed to have been filed on the date it is received by mail, addressed to the commissioner, or on which it is delivered by means other than mailing. The commissioner shall not return or refuse to file any matter required to be filed with him because of any technical defect of form or content, but in any such case he shall notify the person involved of the defect or defects and of a reasonable date by which a correction, amendment or supplement shall be supplied. Unless the commissioner states that intervening rights or interests are or may be affected, or unless the person making the same shall indicate otherwise, the correction, amendment or supplement shall relate back to the date of the initial filing of the matter. In the alternative, the person filing the matter may withdraw the defective filing.

L.1971, c. 144, s. 17B:34-4.



Section 17B:34-5 - Submission For Approval Or Determination

17B:34-5. Submission for approval or determination
Whenever any matter is required to be submitted, filed or otherwise presented so that it may be brought to the attention of the commissioner, then, unless a different time is specified in the applicable provision, the same shall be taken to have been approved upon the expiration of 30 days after the filing thereof if no notice of disapproval, or of suspension and inquiry, shall be issued and if the matter is not withdrawn, within such time. The commissioner may extend the 30 day period referred to in the preceding sentence for not more than 30 additional days by giving written notice of such extension before the expiration of the initial 30 day period. In the event of such extension, the provisions of this section, except the provision for extension, relating to the initial 30 day period, shall apply to the extended period instead of such initial 30 day period. Approvals taking effect pursuant to this section may be relied upon by all persons with like effect as though there had been an affirmative written approval, during such a period as may ensue thereafter prior to the making of a subsequent order of disapproval on notice and hearing.

L.1971, c. 144, s. 17B:34-5.



Section 17B:34-6 - Effect Of Withdrawals, Approvals And The Like

17B:34-6. Effect of withdrawals, approvals and the like
The withdrawal of any matter shall be without prejudice unless expressly stated to be with prejudice. Approvals resulting from the lapse of time shall not be a bar to subsequent disapproval or modified approval by order after notice and hearing unless the same be waived, but any such order shall be prospective only from a date specified therein or in an order on supplemental proceedings.

L.1971, c. 144, s. 17B:34-6.



Section 17B:34-7 - Number Of Copies

17B:34-7. Number of copies
One copy of any paper or other matter to be filed, submitted or otherwise presented shall be sufficient. Additional copies if thereafter requested by the commissioner shall be furnished to him in a reasonable number in accordance with the needs of the matter but in any case where it is indicated to the commissioner that the furnishing of additional copies would be burdensome he may request, in lieu thereof, that a copy or copies be placed on deposit at a specified place or places, during stated hours and for a stated period, for the reasonable inspection thereof by persons having a proper interest therein.

L.1971, c. 144, s. 17B:34-7.



Section 17B:34-8 - Subpoenas

17B:34-8. Subpoenas
17B:34-8. Subpoenas to witnesses shall be issued in the name of the commissioner by him or by any deputy commissioner or other employee designated by him at the request of any person interested in the proceeding, but no subpoena duces tecum shall be issued except for good cause shown. All subpoenas shall be subject to modification or cancellation on application and upon a showing that the same is oppressive or unreasonable, that the witness or evidence to be produced is not reasonably related to the matter, or on any other proper ground. Any person failing or refusing to comply with the command of a subpoena may be ordered by a judge of the Superior Court, on application made by the commissioner or by the person at whose instance the subpoena was issued, and to be proceeded upon in a summary manner, to comply with the terms of the subpoena or else to be punished by the court for contempt.

L.1971, c.144; amended 1991,c.91,s.232.



Section 17B:34-9 - Orders Pending Hearing

17B:34-9. Orders pending hearing
In any formal proceeding, where the commissioner finds that the interests of the public require that immediate action be taken pending the completion of the hearings, the making of a determination thereon and the entry of a final order, he may enter an appropriate order to be effective pending the hearing and until the entry of a final order. Such orders may be entered on ex parte proofs where the proofs are strong and the need is great, but ex parte orders shall be subject to application to vacate on 2 days' notice, and a preliminary hearing on the ex parte order shall be held in any event within not more than 20 days after entry thereof. In the alternative, or in addition thereto, the commissioner shall be authorized to institute a proceeding in the Superior Court, to be conducted in a summary manner, for an injunction against specified acts or conduct in aid of the proceedings pending before him, including temporary injunctions and interim restraints, upon a showing that such remedy would be more effective and complete.

L.1971, c. 144, s. 17B:34-9.



Section 17B:34-10 - Judicial Review; Stay

17B:34-10. Judicial review; stay
Orders of the commissioner, whether temporary or final, shall be subject to judicial review. Any party intending to seek judicial review may request the commissioner to amend his order so that it will not take effect until such review has been completed, or to stay or suspend its taking effect, and the commissioner is authorized to do so as requested or on terms so long as it does not appear that the public interest will be prejudiced thereby. Any such action on the part of the commissioner shall be subject to modification or revocation.

L.1971, c. 144, s. 17B:34-10.



Section 17B:34-11 - Matters Not Otherwise Provided For

17B:34-11. Matters not otherwise provided for
In the administration of any matter, the procedure for which is not specified by any applicable provision of law or of any rule or regulation, a specific procedure may be authorized by the commissioner by analogy to any statute or rule of court calculated to achieve a fair, efficient and proper presentation, management and disposition of the matter involved.

L.1971, c. 144, s. 17B:34-11.



Section 17B:34-12 - Effect Of Chapter

17B:34-12. Effect of Chapter
The enactment of the provisions of this Chapter shall provide an alternative method of action and shall in no way be deemed to repeal the provisions of Chapters 66 and 68 of the Laws of 1958 nor the provisions of Chapter 12 of the Laws of 1970.

L.1971, c. 144, s. 17B:34-12.



Section 17B:35-1 - Certificate Of Authority Existing Prior To Effective Date Of Act; Expiration; Renewal

17B:35-1. Certificate of authority existing prior to effective date of act; expiration; renewal
Every certificate of authority of an insurer in force immediately prior to the effective date of this act and existing under any law herein repealed shall be valid until midnight of the last day of April next following such effective date, unless earlier terminated in accordance with this act. Such certificate of authority upon first renewal under this act shall be replaced by a certificate of authority in form as consistent with this act, and shall thereafter be subject to continuance, suspension, revocation or termination as though originally issued under this act.

L.1971, c. 144, s. 17B:35-1.



Section 17B:35-2 - Licenses In Force Prior To Effective Date Of Act; Continuance; Expiration; Renewal

17B:35-2. Licenses in force prior to effective date of act; continuance; expiration; renewal
Every license in force immediately prior to the effective date of this act and existing under any law herein repealed shall be valid until midnight of the day such license would have expired under such law, unless earlier suspended, revoked, or terminated in accordance with this act. Such license upon first renewal under this act shall be replaced by a license in form consistent with this act, and shall thereafter be subject to continuation, suspension, revocation, or termination as though originally issued under this act.

L.1971, c. 144, s. 17B:35-2.



Section 17B:35-3 - Form Of Insurance Document, Rate Or Filing Lawfully Used Prior To Effective Date Of Act; Continuance Of Use And Effectiveness

17B:35-3. Form of insurance document, rate or filing lawfully used prior to effective date of act; continuance of use and effectiveness
Every form of insurance document and every rate or other filing lawfully in use immediately prior to the effective date of this act may continue to be so used or be effective until the commissioner otherwise prescribes pursuant to this act; except, that before expiration of one year from and after such effective date neither this act nor the commissioner shall prohibit the use of any such document, rate, or filing because of any power, prohibition, or requirement contained in this act which did not exist under laws in force immediately prior to such effective date, unless expressly otherwise provided in this act.

L.1971, c. 144, s. 17B:35-3.



Section 17B:35-4 - Deposits In Compliance With Condition Precedent To Or In Connection With Certificate Of Authority Prior To Effective Date Of Act; Use For Similar Purposes

17B:35-4. Deposits in compliance with condition precedent to or in connection with certificate of authority prior to effective date of act; use for similar purposes
Any deposit made in this State under any law repealed herein, with or through the Department of Insurance or the commissioner, or by any insurer in compliance with a condition precedent to or in connection with its certificate of authority to transact insurance in this State, and so on deposit immediately prior to the effective date of this act, shall be given full recognition as fulfillment, to the extent of such deposit, or any deposit so required for similar purposes under this act. The deposit shall hereafter be held for the purpose applicable thereto as specified in this act, and shall be subject in all respects to the provisions of this act applicable to similar deposits newly made under this act.

L.1971, c. 144, s. 17B:35-4.



Section 17B:35-5 - References To Repealed Provisions As References To Provisions Of This Act

17B:35-5. References to repealed provisions as references to provisions of this act
Any laws of New Jersey, other than this act, remaining in force after the effective date of this act which refer to certain provisions of law repealed under this act, shall be deemed to refer to those provisions of this act which are in substance the same or substantially the same as such repealed provisions.

L.1971, c. 144, s. 17B:35-5.



Section 17B:35-6 - Impairment Or Effect On Acts, Offenses, Rights, Penalties, Etc., Prior To Effective Date Of Act

17B:35-6. Impairment or effect on acts, offenses, rights, penalties, etc., prior to effective date of act
This act shall not impair or affect any act done, offense committed, or right accruing, accrued, or acquired, or liability, penalty, forfeiture or punishment incurred, prior to the time this act takes effect, but the same may be enjoyed, asserted, enforced, prosecuted or inflicted, as fully and to the same extent as if this act had not been passed.

L.1971, c. 144, s. 17B:35-6.



Section 17B:35-7 - Insurer Organized Under Any Repealed Act; Continuance Of Existence And Rights

17B:35-7. Insurer organized under any repealed act; continuance of existence and rights
The repeal by this code of the whole or any part of any act under which there was organized any insurer in existence on the effective date of this code shall not work a dissolution of such insurer, but the existence of such insurer and the tenure of its officers and directors shall be preserved and such insurer, its officers, directors and policyholders shall have the same rights and shall be subject to the same limitations, restrictions, liabilities and penalties as those prescribed by this code for insurers organized under this code, their officers, directors and policyholders.

L.1971, c. 144, s. 17B:35-7.



Section 17B:36-1 - Sections And Acts Saved From Repeal

17B:36-1. Sections and acts saved from repeal
The following sections, acts, and parts of acts, together with all amendments and supplements thereto, are saved from repeal.

a. The following sections of the Revised Statutes are saved from repeal:

17:17-13.

17:18-2.

17:20-5.

17:21-3.

17:24-1, 17:24-3, 17:24-5 through 17:24-12, both inclusive.

17:28-2.

17:29-7, 17:29-10 through 17:29-12, both inclusive.

17:32-4, 17:32-5, 17:32-8, 17:32-9, 17:32-10, 17:32-13.

b. The following acts are saved from repeal:

P.L.1951, Chapter 206 (C. 17:17-14).

P.L.1938, Chapter 289, s.s. 6, 7, 8 (C. 17:18-13, 17:18-14, 17:18-15).

P.L.1966, Chapter 50 (C. 17:22-6.2a).

P.L.1944, Chapter 175, s.s. 5, 15, 18, 19, 22, 23, 26, 27, 28 (C. 17:22-6.5, 17:22-6.15, 17:22-6.18, 17:22-6.19, 17:22-6.22, 17:22-6.23, 17:22-6.26, 17:22-6.27, 17:22-6.28).

P.L.1948, Chapter 462 (C. 17:22-6.35 and C. 17:22-6.36).

P.L.1960, Chapter 32, s.s. 6-33, both inclusive, 1, 2 (C. 17:22-6.40 to 17:22-6.67, both inclusive, 17:22-6.68 and 17:22-6.69).

P.L.1967, Chapter 201, s.s. 9, 10 (C. 17:24-25, 17:24-26).

P.L.1938, Chapter 259 (C. 17:27-5A).

P.L.1968, Chapter 385 (C. 17:28-1.1, 17:28-1.2).

P.L.1939, Chapter 74 (C. 17:28-4 through 17:28-7, both inclusive).

P.L.1950, Chapter 271, s. 2 (C. 17:28A-3).

P.L.1947, Chapter 379, s. 14 (C. 17:29B-14).

P.L.1968, Chapter 234, s. 7 (C. 17:32-22).

P.L.1968, Chapter 318, s. 14 (C. 17:35B-14).

P.L.1959, Chapter 168 (C. 17:38-1.1 and 17:38-1.2).

P.L.1951, Chapter 237, s. 13 (C. 17:38-13.12).

P.L.1970, Chapter 22 (C. 17:27A-1 to C. 17:27A-14, both inclusive).

L.1971, c. 144, s. 17B:36-1.



Section 17B:36-2 - Sections And Acts Repealed

17B:36-2. Sections and acts repealed
The following sections, acts, and parts of acts, together with all amendments and supplements thereto, are hereby repealed.

a. The following sections of the Revised Statutes are repealed entirely:

17:24-4.

17:34-4 through 17:34-6, both inclusive; 17:34-8 through 17:34-17, both inclusive; 17:34-19 through 17:34-21, both inclusive.

17:34-22.

17:34-23 through 17:34-25.1, both inclusive.

17:34-26 and 17:34-27.

17:34-31 and 17:34-32.

17:34-33 through 17:34-43, both inclusive.

17:34-44 through 17:34-48, both inclusive.

17:38-1.

b. The following acts are repealed entirely:

P.L.1944, Chapter 175, s. 24 (C. 17:22-6.24).

P.L.1949, Chapter 248, s. 3 (C. 17:24-15).

P.L.1967, Chapter 201, s.s. 1 through 8, both inclusive, and 11 (C. 17:24-17 through C. 17:24-24, both inclusive, and C. 17:24-27).

P.L.1950, Chapter 276 (C. 17:28A-1).

P.L.1950, Chapter 271, s. 1 (C. 17:28A-2).

P.L.1943, Chapter 15 (C. 17:34-3.2 through C. 17:34-3.10, both inclusive).

P.L.1949, Chapter 198, s. 2 (C. 17:34-3.11).

P.L.1953, Chapter 156 (C. 17:34-3.12 through C. 17:34-3.22, both inclusive).

P.L.1943, Chapter 148, s.s. 1 and 2 (C. 17:34-21.1 and C. 17:34-25.2).

P.L.1946, Chapter 119 (C. 17:34-22.1).

P.L.1957, Chapter 62, s. 3 (C. 17:34-25.3).

P.L.1950, Chapter 301, s. 3 (C.17:34-32.2).

P.L.1969, Chapter 97 (C. 17:34-32.3).

P.L.1940, Chapter 208, s.s. 1 through 5, both inclusive, and 7 (C. 17:34-43.1 through C. 17:34-43.5 and C. 17:34-43.7).

P.L.1946, Chapter 154 (C. 17:34-49, C. 17:34-50 through C. 17:34-58).

P.L.1961, Chapter 82, s. 82 (C. 17:34-49.1).

P.L.1959, Chapter 122, s.s. 1 through 5 (C. 17:35A-1 through C. 17:35A-5).

P.L.1959, Chapter 123 (C. 17:35A-6 through C. 17:35A-13).

P.L.1968, Chapter 318, s.s. 1 through 13 (C. 17:35B-1 through C. 17:35B-13).

P.L.1951, Chapter 237, s.s. 2 through 4, 6 through 12 (C. 17:38-13.1 through C. 17:38-13.3, both inclusive, C. 17:38-13.5 through C. 17:38-13.11, both inclusive).

P.L.1967, Chapter 33 (C. 17:38-13.13).

P.L.1939, Chapter 305, s.s. 1, 2, 4, 5, 6 and 7 (C. 17:38-14, C. 17:38-15, C. 17:38-17 through C. 17:38-20).

P.L.1967, Chapter 35 (C. 17:38-20.1).

P.L.1967, Chapter 276 (C. 17:38-20.2).

P.L.1958, Chapter 169 (C. 17:38A-1 through C. 17:38A-15).

P.L.1949, Chapter 156 (C. 17:18-12.1).

L.1971, c. 144, s. 17B:36-2.



Section 17B:36-3 - Partial Repealers

17B:36-3. Partial Repealers
a. The following sections of the Revised Statutes are hereby repealed insofar as they apply to the formation of and subsequent authorization of companies to do life insurance, health insurance or annuities business: 17:17-1 to 17:17-11, both inclusive.

b. The following sections of the Revised Statutes are hereby repealed insofar as they apply to any company authorized to do one or more of the following kinds of business as defined in Title 17B: life insurance, health insurance and annuities:

17:18-1, 17:18-3, 17:18-4, 17:18-5, 17:18-6, 17:18-8 through 17:18-10, both inclusive; 17:18-12 and 17:18-16.

17:20-1 through 17:20-4, both inclusive.

17:21-1 through 17:21-2, both inclusive.

17:23-1, 17:23-2, 17:23-4 and 17:23-5.

17:25-1 through 17:25-7, both inclusive.

17:26-1, 17:26-2 through 17:26-6, both inclusive.

17:27-1 through 17:27-5, both inclusive.

17:30-1 through 17:30-8, both inclusive.

17:32-1 through 17:32-3, both inclusive; and 17:32-14.

c. The following acts are hereby repealed insofar as they apply to any company authorized to do one or more of the following kinds of business as defined in Title 17B: life insurance, health insurance and annuities:

P.L.1948, Chapter 157 (C. 17:17A-1 to C. 17:17A-4, both inclusive).

P.L.1966, Chapter 85 (C. 17:20-6).

P.L.1958, Chapter 15 (C. 17:23-6 to C. 17:23-7, both inclusive).

P.L.1949, Chapter 248, s.s. 1, 2 and 4 (C. 17:24-13, C. 17:24-14, C. 17:24-16).

P.L.1943, Chapter 14 (C. 17:26-1.1).

P.L.1956, Chapter 149 (C. 17:27-5.1 to C. 17:27-5.4, both inclusive).

P.L.1947, Chapter 379, s.s. 1 through 13, both inclusive (C. 17:29B-1 to C. 17:29B-13, both inclusive).

P.L.1950, Chapter 231 (C. 17:32-15).

P.L.1968, Chapter 234, s.s. 1 through 6, inclusive (C. 17:32-16 to C. 17:32-21, both inclusive).

P.L.1952, Chapter 330 (C. 17:51-1 to C. 17:51-5, both inclusive).

d. The following act is hereby repealed as it applies to any company solely authorized to do one or more of the following kinds of business as defined in Title 17B: life insurance, health insurance and annuities: P.L.1970, Chapter 215 (C. 17:29D-1).

e. The following sections of the Revised Statutes are hereby repealed insofar as they apply to any company authorized to do one or more of the following kinds of business as defined in Title 17B: life insurance, health insurance and annuities, and insofar as said sections apply to the health insurance business of any company transacting any insurance not defined in Title 17B: 17:33-1 and 17:33-2.

f. The following acts are hereby repealed insofar as they apply to any aspect of the licensing of, business of or any other matter pertaining to any agent, solicitor or broker which aspect relates to life insurance, health insurance or annuities, and insofar as applicable to the health insurance business of any company transacting any insurance not defined in Title 17B:

P.L.1944, Chapter 175, s.s. 1, 2, 3, 4, 6 through 14, both inclusive, 16, 17, 20 and 25 (C. 17:22-6.1, C. 17:22-6.2, C. 17:22-6.3, C. 17:22-6.4, C. 17:22-6.6 through C. 17:22-6.14, both inclusive, C. 17:22-6.16, C. 17:22-6.17, C. 17:22-6.20 and C. 17:22-6.25).

P.L.1962, Chapter 211 (C. 17:22-6.16a).

P.L.1960, Chapter 32, s.s. 3, 4 and 5 (C. 17:22-6.37, C. 17:22-6.38 and C. 17:22-6.39).

g. The following section of the Revised Statutes is hereby repealed insofar as it applies to any company authorized to do one or more of the following kinds of business as defined in Title 17B: life insurance, health insurance and annuities, and insofar as it applies to any aspect of the licensing of, business of or any other matter pertaining to any agent, solicitor or broker which aspect relates to life insurance, health insurance or annuities; and insofar as it applies to the health insurance business of any company transacting any insurance not defined in Title 17B: 17:17-12.

h. The following section of the Revised Statutes is hereby repealed insofar as it applies to any aspect of the licensing of, business of or any other matter pertaining to any agent, solicitor or broker which aspect relates to life insurance, health insurance or annuities and insofar as applicable to the health insurance business of any company transacting any insurance not defined in Title 17B: 17:22-6.

i. The following sections of the Revised Statutes are hereby repealed as to life insurance, health insurance and annuities: 17:28-1 and 17:28-3.

L.1971, c. 144, s. 17B:36-3.



Section 17B:36-4 - Effective Date

17B:36-4. Effective date
Except as otherwise expressly provided this act shall take effect January 1, 1972.

L.1971, c. 144, s. 17B:36-4.



Section 17B:37-1 - Short Title, Findings, Declarations.

17B:37-1 Short title, findings, declarations.

1. a. This act shall be known and may be cited as the "Interstate Insurance Product Regulation Compact."

b.The Legislature finds and declares that the purposes of this act, through means of joint and cooperative action among the compacting states, are to:

(1)promote and protect the interests of consumers of individual and group annuity, life insurance, disability income, and long-term care insurance products;

(2)develop uniform standards for insurance products covered under this act;

(3)establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states;

(4)give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

(5)improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and the review of insurance products covered under the compact;

(6)create the Interstate Insurance Product Regulation Commission; and

(7)perform these and any other related functions as may be consistent with the State's regulation of the business of insurance.

L.2010, c.120, s.1.



Section 17B:37-2 - Definitions Relative To The "Interstate Insurance Product Regulation Compact."

17B:37-2 Definitions relative to the "Interstate Insurance Product Regulation Compact."

2.For the purposes of this act:

"Advertisement" means any material designed to create public interest in an insurance product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the rules and operating procedures of the Interstate Insurance Product Regulation Commission established by section 3 of this act.

"Bylaws" mean those bylaws established by the Interstate Insurance Product Regulation Commission for its governance, or for directing or controlling the commission's actions or conduct.

"Commission" means the Interstate Insurance Product Regulation Commission established by section 3 of this act.

"Commissioner" means the chief insurance regulatory official of a state including, but not limited to the commissioner, superintendent, director or administrator.

"Compact" means the "Interstate Insurance Product Regulation Compact" established by this act.

"Compacting state" means any state which has enacted this or similar compact legislation and which has not withdrawn or been terminated pursuant to section 14 of this act.

"Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

"Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this act.

"Member" means the person chosen by a compacting state as its representative to the commission, or his designee.

"Non-compacting state" means any state which is not a compacting state.

"Operating procedures" means procedures promulgated by the commission implementing a rule, uniform standard, or a provision of this act.

"Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an insurer is authorized to issue.

"Rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed pursuant to section 7 of this act, designed to implement, interpret, or prescribe law or policy, or describing the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states.

"State" means any state, district, or territory of the United States of America.

"Third party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

"Uniform standard" means a standard adopted by the commission for a product line, pursuant to section 7 of this act, and shall include all of the product requirements in aggregate; provided, that each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product, and the form of the product made available to the public shall not be unfair, inequitable, or against public policy as determined by the commission.

L.2010, c.120, s.2.



Section 17B:37-3 - "Interstate Insurance Product Regulation Commission."

17B:37-3 "Interstate Insurance Product Regulation Commission."

3. a. The compacting states hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to section 4 of this act, the commission shall develop uniform standards for product lines, receive and provide prompt review of products filed therewith, and give approval to those product filings satisfying applicable uniform standards; however, it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing in this act shall prohibit an insurer from filing its product in any state in which the insurer is licensed to conduct the business of insurance, which filing shall be subject to the laws of the state where filed.

b.The commission is a body corporate and politic, and an instrumentality of the compacting states.

c.The commission is solely responsible for its liabilities except as otherwise specifically provided in this act.

d.Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

L.2010, c.120, s.3.



Section 17B:37-4 - Powers Of Commission.

17B:37-4 Powers of commission.

4.The commission shall have the following powers:

a.To promulgate rules, pursuant to section 7 of this act, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this act;

b.To exercise its rule-making authority and establish reasonable uniform standards for products covered under this act, and advertisements related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission, provided, that a compacting state shall have the right to opt out of those uniform standards pursuant to section 7 of this act, to the extent and in the manner provided in this act, and, provided further, that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' (NAIC) Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amendment of the uniform standards established by the commission for long-term care insurance products;

c.To receive and review in an expeditious manner, products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, which approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in this act;

d.To receive and review in an expeditious manner, advertisements relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisements that satisfy the applicable uniform standard. For any product covered under the compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this section shall have the force and effect of law, and shall be binding in the compacting states to the extent and in the manner provided in this act;

e.To exercise its rule-making authority and designate products and advertisements that may be subject to a self-certification process without the need for prior approval by the commission;

f.To promulgate operating procedures, pursuant to section 7 of this act, which shall be binding in the compacting states to the extent and in the manner provided in this act;

g.To bring and prosecute legal proceedings or actions in its name as the commission; however, the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

h.To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

i.To establish and maintain offices;

j.To purchase and maintain insurance and bonds;

k.To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a compacting state;

l.To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of this act, and determine their qualifications; and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

m.To accept any appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; provided, at all times the commission shall strive to avoid any appearance of impropriety;

n.To lease, purchase, accept appropriate gifts or donations of, or otherwise own, hold, improve, or use, any property, real, personal, or mixed; provided, at all times the commission shall strive to avoid any appearance of impropriety;

o.To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

p.To remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures;

q.To enforce compliance by compacting states with rules, uniform standards, operating procedures and bylaws;

r.To provide for dispute resolution among compacting states;

s.To advise compacting states on issues relating to insurers domiciled or doing business in non-compacting jurisdictions, consistent with the purposes of this act;

t.To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

u.To establish a budget and make expenditures;

v.To borrow money;

w.To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and any other interested persons as may be designated in the bylaws;

x.To provide and receive information from, and to cooperate with, law enforcement agencies;

y.To adopt and use a corporate seal; and

z.To perform any other functions as may be necessary or appropriate to achieve the purposes of this act consistent with the state regulation of the business of insurance.

L.2010, c.120, s.4.



Section 17B:37-5 - Membership Of Commission; Organization; Bylaws.

17B:37-5 Membership of commission; organization; bylaws.

5. a. (1) Each compacting state shall have and be limited to one member of the commission. Each member shall be qualified to serve in that capacity pursuant to the applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

(2)Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless two-thirds of the members vote in favor thereof.

(3)The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of this act, including, but not limited to:

(a)establishing the fiscal year of the commission;

(b)providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee;

(c)providing reasonable standards and procedures for the establishment and meetings of other committees, and governing any general or specific delegation of any authority or function of the commission;

(d)providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each meeting, and providing for the right of citizens to attend each meeting, with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The commission may meet in executive or closed session only after a majority of the entire membership votes to close a meeting, in whole or in part. As soon as practicable, the commission shall make public a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and votes taken during the meeting;

(e)establishing the titles, duties and authority, and reasonable procedures for the election, of the officers of the commission;

(f)providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission;

(g)promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(h)providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact established by this act, after the payment and reserving of all of its debts and obligations.

(4)The commission shall publish its bylaws in a convenient form and file a copy thereof, and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

b. (1) A management committee comprising no more than 14 members shall be established as follows:

(a)One member from each of the six compacting states with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the NAIC for the prior year;

(b)Four members from those compacting states with at least two percent of the market based on the premium volume as described in subparagraph (a) of this paragraph, other than the six compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws; and

(c)Four members from those compacting states with less than two percent of the market, based on the premium volume as described in subparagraph (a) of this paragraph, with one selected from each of the four zone regions of the NAIC as provided in the bylaws.

(2)The management committee shall have that authority and those duties as may be set forth in the bylaws, including but not limited to:

(a)managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(b)establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; however, a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds of the members of the management committee;

(c)overseeing the offices of the commission; and

(d)planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the commission.

(3)The commission shall elect annually officers from the management committee, with each having the authority and duties as may be specified in the bylaws.

(4)The management committee may, subject to the approval of the commission, appoint or retain an executive director for a period, upon those terms and conditions, and for that compensation, which the commission deems appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise additional staff as authorized by the commission.

c. (1) A legislative committee comprised of state legislators or their designees, provided in a manner of selection and for terms as shall be set forth in the bylaws, shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

(2)The commission shall establish two advisory committees, one of which shall be comprised of consumer representatives independent of the insurance industry, and the other comprised of insurance industry representatives.

(3)The commission may establish additional advisory committees as provided in the bylaws for carrying out its functions.

d.The commission shall maintain its corporate books and records in accordance with the bylaws.

e. (1) The members, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities; however, nothing in this paragraph shall be construed to protect any person from suit and liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

(2)The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, so long as that actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct; however, nothing herein shall be construed to prohibit that person from retaining his own counsel.

(3)The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, so long as that actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

L.2010, c.120, s.5.



Section 17B:37-6 - Meetings, Actions.

17B:37-6 Meetings, actions.

6. a. The commission shall meet and take those actions consistent with the provisions of this act and the bylaws.

b.Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled, and to participate in the business and affairs of the commission. A member shall vote in person or by other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

c.The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

L.2010, c.120, s.6.



Section 17B:37-7 - Rules, Uniform Standards, Operating Procedures.

17B:37-7 Rules, uniform standards, operating procedures.

7. a. The commission shall promulgate reasonable rules, including uniform standards and operating procedures, in order to effectively and efficiently achieve the purposes of this act. Notwithstanding the foregoing, if the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, that action by the commission shall be invalid and have no force and effect.

b.Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 adopted by the National Conference of Commissioners on Uniform State Laws, as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee or committees in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission, in adopting a uniform standard, shall consider fully all submitted materials and issue a concise explanation of its decision.

c.A uniform standard shall become effective 90 days after its promulgation by the commission, or a later date determined by the commission; however, a compacting state may opt out of a uniform standard as provided in subsection d. of this section. As used in this section, "opt out" means any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure, or amendment.

d. (1) A compacting state may opt out of a uniform standard, either by legislation or regulation, duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it shall give written notice to the commission no later than 10 business days after the uniform standard is promulgated, or at the time the state becomes a compacting state and finds that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in that state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of that state. The commissioner shall consider and balance the following factors, and find that the conditions in the state and needs of the citizens of the state outweigh:

(a)the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this act; and

(b)the presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

(2)Notwithstanding the provisions of paragraph (1) of this subsection, a compacting state may, at the time of its enactment of the compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing therefor in the act, and that opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in the compact. Such an opt out shall be effective at the time of enactment of the compact by the compacting state, and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

(3)In accordance with the provisions of paragraph (2) of this subsection, this State prospectively opts out of all uniform standards involving long-term care insurance products promulgated by the commission, as this State has previously enacted the "New Jersey Long-Term Care Insurance Act," P.L.2003, c.207 (C.17B:27E-1 et seq.), which facilitates flexibility and innovation in the development of long-term care insurance coverage.

e.If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided pursuant to section 14 of this act for withdrawal from the compact.

f.If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least 15 days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines that the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to 90 days, unless affirmatively extended by the commission; however, a stay may not be permitted to remain in effect for more than one year unless the compacting state can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

g.Not later than 30 days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure; however, the filing of that petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

L.2010, c.120, s.7.



Section 17B:37-8 - Rules Establishing Conditions, Procedures For Public Inspection, Copying Of Information And Official Records.

17B:37-8 Rules establishing conditions, procedures for public inspection, copying of information and official records.

8. a. The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except for information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with those agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

b.Except as to privileged records, data and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data or information to the commission; however, disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement, and further, except as otherwise expressly provided in this act, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the commission shall remain confidential after that information is provided to any commissioner.

c.The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any non-complying compacting state in writing of its noncompliance with commission bylaws, rules, or operating procedures. If a non-complying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as provided in section 14 of this act.

d.The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise the commissioner's authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following provisions:

(1)With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards, or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.

(2)Before a commissioner may bring an action for violation of any provision, standard, or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, shall authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the commission's action on such requests.

L.2010, c.120, s.8.



Section 17B:37-9 - Resolution Of Disputes, Issues Subject To Compact.

17B:37-9 Resolution of disputes, issues subject to compact.

9.The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to the compact and which may arise between two or more compacting states, or between compacting states and non-compacting states, and the commission shall promulgate an operating procedure providing for resolution of those disputes.

L.2010, c.120, s.9.



Section 17B:37-10 - Approval Process For Product.

17B:37-10 Approval process for product.

10. a. Insurers and third party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this act shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and that filing shall be subject to the laws of the states where filed.

b.The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision in this act to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing these rules, the commission shall consider the interests of the public in having access to that information, as well as protection of personal medical and financial information and trade secrets, which may be contained in a product filing or supporting information.

c.Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

L.2010, c.120, s.10.



Section 17B:37-11 - Disapproved Product Or Advertisement; Appeal.

17B:37-11 Disapproved product or advertisement; appeal.

11. a. Not later than 30 days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing those review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with subsection d. of section 3 of this act.

b.The commission shall have the authority to monitor, review, and reconsider products and advertisements subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process pursuant to subsection a. of this section.

L.2010, c.120, s.11.



Section 17B:37-12 - Payment Of Reasonable Expenses Of Establishment, Organization.

17B:37-12 Payment of reasonable expenses of establishment, organization.

12. a. The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the NAIC, compacting states, and other sources. Contributions and other forms of funding from other sources shall be of a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

b.The commission shall collect a filing fee from each insurer and third party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

c.The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in section 7 of this act.

d.The commission shall be exempt from all taxation in and by the compacting states.

e.The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

f.The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports, including the system of internal controls and procedures of the commission, shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every three years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential and may be shared with the commissioner of any compacting state upon request, except that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

g.No compacting state shall have any claim to or ownership of any property held by or vested in the commission, or to any commission funds held pursuant to the provisions of this act.

L.2010, c.120, s.12.



Section 17B:37-13 - Eligibility Of States To Join Compact.

17B:37-13 Eligibility of states to join compact.

13. a. Any state is eligible to become a compacting state.

b.The compact shall become effective and binding upon legislative enactment of the compact into law by two compacting states; however, the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after 26 states are compacting states or, alternatively, by states representing greater than 40% of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, the compact shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

c.Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless all compacting states enact the amendment into law.

L.2010, c.120, s.13.



Section 17B:37-14 - Withdrawal, Termination, Reinstatement.

17B:37-14 Withdrawal, termination, reinstatement.

14. a. (1) Once effective, the compact shall continue in force and remain binding upon each compacting state; however, a compacting state may withdraw from the compact by repealing the statute which enacted the compact into law.

(2)The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of those products, prior to or on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in paragraph (5) of this subsection.

(3)The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(4)The commission shall notify the other compacting states of the introduction of such legislation within 10 days after its receipt of notice thereof.

(5)The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisements prior to the effective date of withdrawal shall continue to be effective and be given full effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisements previously approved under state law.

(6)Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

b. (1) If the commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under the compact, the bylaws, or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by the compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state shall cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges, and benefits conferred by the compact shall be terminated from the effective date of termination.

(2)Product approvals by the commission or product self-certifications, or any advertisement in connection with that product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to subsection a. of this section.

(3)Reinstatement following termination of any compacting state shall require a reenactment of the compact.

c. (1) The compact shall dissolve effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2)Upon the dissolution of the compact, the compact shall become void and shall be of no further effect, and the business and affairs of the commission shall be completed, and any surplus funds shall be distributed in accordance with the bylaws.

L.2010, c.120, s.14.



Section 17B:37-15 - Severability; Liberal Construction.

17B:37-15 Severability; liberal construction.

15. a. The provisions of this act shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of this act shall be enforceable.

b.The provisions of this act shall be liberally construed to effectuate its purposes.

L.2010, c.120, s.15.



Section 17B:37-16 - Enforcement Of Laws Of Compacting State Unaffected.

17B:37-16 Enforcement of laws of compacting state unaffected.

16. a. (1) Nothing herein shall prevent the enforcement of any other law of a compacting state, except as provided in subsection b. of this section.

(2)For any product approved or certified by the commission, the rules, uniform standards, and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval, and certification of that product. For any advertisement that is subject to the commission's authority, any rule, uniform standard, or other requirement of the commission which governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict:

(a)the access of any person to state courts;

(b)remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product;

(c)state law relating to the construction of insurance contracts; or

(d)the authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

(3)All insurance products filed with individual states shall be subject to the laws of those states.

b. (1) All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states.

(2)All agreements between the commission and the compacting states are binding in accordance with their terms.

(3)Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

(4)In the event any provision of the compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and those obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time the compact becomes effective.

L.2010, c.120, s.16.



Section 17B:37-17 - Report To Legislature.

17B:37-17 Report to Legislature.

17. The Commissioner of Banking and Insurance shall report to the Legislature, as provided pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), within one year of the effective date of this act or within one year of the operational date of the compact for the long-term care insurance products, whichever is later, the commissioner's non-binding recommendation as to whether the State should participate in the compact with respect to all uniform standards involving long-term care insurance products under the compact.

L.2010, c.120, s.17.






Title 18a - Education

Section 18A:1-1 - Definitions

18A:1-1. Definitions
18A:1-1. As used in this title, unless the context requires another meaning, the following words and phrases shall have the following meaning:

"Academic year" means the period between the time school opens in any school district or under any board of education after the general summer vacation until the next succeeding summer vacation;

"All purpose regional district" shall have the meaning assigned to it in subsection a. of section 18A:13-2;

"Board" means the board of education;

"Commissioner" means the Commissioner of Education;

"County superintendent" means the County Superintendent of Schools;

"Department" means the State Department of Education;

"District" means a school district;

"Employee" includes the holder of any position or employment;

"Employment" includes employment in a position;

"Full membership" of any board or body means the number of members of the board or body when all the members' seats are filled and a "majority of the full membership" of any board or body means a majority of such number;

"Higher education" means that education which is provided by any or all of the public institutions of higher education as herein defined and any or all equivalent private institutions; "Limited purpose regional district" shall have the meaning assigned to it in subsection b. of section 18A:13-2;

"Local school district" means any school district comprising within its territorial boundaries the territory comprised in one or more municipalities, except a regional school district;

"Private school" means a school, under college grade, which does not derive its support entirely or in part from public funds;

"Public institution of higher education" shall have the meaning assigned to it in section 18A:62-1;

"Public school" means a school, under college grade, which derives its support entirely or in part from public funds;

"Public school system" means the system of public schools of the State;

"Residence" means domicile, unless a temporary residence is indicated;

"School nurse" shall mean and include any school nurse, school nurse supervisor, head school nurse, chief school nurse, school nurse coordinator or any other nurse performing school nursing services in the public schools;

"State board" means the State Board of Education;

"Teaching staff member" means a member of the professional staff of any district or regional board of education, or any board of education of a county vocational school, holding office, position or employment of such character that the qualifications, for such office, position or employment, require him to hold a valid and effective standard, provisional or emergency certificate, appropriate to his office, position or employment, issued by the State Board of Examiners and includes a school nurse and a school athletic trainer.

L.1967, c.271; amended 1994, c.48, s.34; 1999, c.87, s.1.



Section 18A:2-1 - Power To Effectuate Action

18A:2-1. Power to effectuate action
Whenever under any provision of this title the validity of the action of any person, official, board or body is made dependent upon the approval or disapproval, consent or refusal to consent or determination of, or is to be exercised pursuant to any rule to be made by, any other person, official, board or body, the latter shall have power to approve or disapprove, consent or refuse to consent, to make such determination or promulgate any such rule, notwithstanding that such power is not specifically conferred thereby or by any other provision of this title.

L.1967, c.271.



Section 18A:2-2 - Payment And Disposition Of Fines Imposed Under This Title.

18A:2-2 Payment and disposition of fines imposed under this title.

18A:2-2.In every case of conviction or violation of any provision of this title, when a fine is imposed, the defendant may pay the fine, together with the cost to the officer before whom the conviction is had, and such officer shall receive the same and unless otherwise provided by this or any other law he shall remit the amount of the fine within 10 days thereafter to the board secretary or treasurer of school moneys of the district, as appropriate, where the offense was committed, for the use of the public schools thereof.

amended 2010, c.39, s.3.



Section 18A:2-3 - Preparation, Offering For Sale Of Certain Documents; Penalty

18A:2-3. Preparation, offering for sale of certain documents; penalty
12. a. No person shall, for any fee, or other remuneration, prepare, offer to prepare, cause to be prepared, sell or offer for sale any term paper, thesis, dissertation, essay, report or other written, recorded, pictorial, artistic or other assignment knowing, or under the circumstances having reason to know, that said assignment is intended for submission either in whole or substantial part under a student's name in fulfillment of the requirements for a degree, diploma, certificate, course or courses of study at any university, college, academy, school or other educational institution.

b.Nothing contained in this section shall prevent any person from providing tutorial assistance, research material, information or other assistance to persons enrolled in a university, college, academy, school or other educational institution, which is not intended for submission directly or in substantial part as an assignment under the student's name to such educational institution in fulfillment of the requirements for a degree, diploma, certificate or course of study. Nor shall any person be prevented by this act from rendering services for a fee which include the typing, research, assembling, transcription, reproduction or editing of a manuscript or other assignment which he has not prepared at the request of or on behalf of the purchaser.

c.Anyone convicted of violating any provision of this act shall be subject to a civil penalty of up to $1,000.00 which shall be collected in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the Superior Court or any municipal court. The Superior Court may also grant further relief necessary to enforce the provisions of this section, including the issuance of an injunction.

d.Actions for injunction under the provisions of this act may be brought in the name of the people of this State upon their own complaint or upon the complaint of any person, or any public or private college, university, academy, school or other educational institution which is charted, incorporated, licensed, registered or supervised by this State, acting for the interest of itself, its students, or the general public.

L.1999,c.90, s.12.



Section 18A:3-5 - 1966, C. 302, Article (C. 18:21a-34 To C. 18:21a-44 Incl.)

18A:3-5 1966, c. 302, article (C. 18:21A-34 to C. 18:21A-44 incl.)
ARTICLE V

34. All appropriations and other moneys available and to become available to any department, division, bureau or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Higher Education, are hereby transferred to the Department of Higher Education established hereunder, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

35. Such employees of any department, commission, council, board, authority, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Higher Education or to any office, authority or agency designated, continued or constituted therein, as the Board of Higher Education may determine are needed for the proper performance of the functions and duties imposed upon the Department of Higher Education, or such office, authority or agency therein, are hereby transferred to the department, office, authority or agency to which such functions, powers and duties have been herein assigned or transferred.

36. Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11, Civil Service, of the Revised Statutes, or under any pension law or retirement system.

37. All files, books, papers, records, equipment and other property of any department, commission, council, board, office, authority or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Higher Education or to any office, authority or agency designated, continued or constituted hereunder, shall upon the effective date of this act be transferred to the department, office, authority or agency to which such assignment or transfer has been made hereunder.

38. This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Higher Education or to any officer, authority or agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

39. This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Higher Education or to any officer, authority or agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, officer, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, commission, council, board, officer, authority or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Higher Education or to any officer, authority or agency designated, continued or instituted hereunder, and all such matters or proceedings pending before such department, commission, council, board, officer, authority or other agency on the effective date of this act shall be continued by the department, officer, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

40. Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the department, board, division, commission, office or officer, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department, officer or agency to which such assignment or transfer has been made hereunder.

41. Whenever the term "State Board of Education" occurs or any reference is made thereto, the same shall be deemed to mean or refer to the Department of Higher Education and whenever the term "commissioner" occurs or any reference is made thereto, the same shall be deemed to mean or refer to the chancellor in any statute in Title 18 of the Revised Statutes which is applicable to any public institution of higher education.

42. This act being deemed and hereby declared necessary for the welfare of the State and the people of New Jersey to provide for the development of public higher education in the State and thereby to increase the efficiency of the public school system of the State, shall be liberally construed to effectuate the purposes and intent thereof.

43. All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed; provided, however, that nothing in this act shall be construed as expressly or impliedly repealing any provision of the "Rutgers, The State University Act of 1956," P.L.1956, c. 61.

44. There is hereby appropriated to the Department of Higher Education the sum of $75,000.00 to carry out the purpose of this act for the fiscal period ending June 30, 1967.

45. This act shall be known as, and may be cited as, the "Higher Education Act of 1966."

46. Section 44 of this act shall take effect immediately and the remainder of this act shall take effect on July 1, 1967, except that any appointment, and any confirmation or approval of any appointment, permitted by this act may be made prior to such date and the Department of Higher Education may expend such funds prior to said date as may be necessary to provide for the orderly transfer to the department of the powers and duties herein prescribed.



Section 18A:3-14.1 - Annual Report Of Sources Of Financial Assistance

18A:3-14.1. Annual report of sources of financial assistance
1. The Office of Student Assistance shall prepare on an annual basis a concise report which lists all sources of financial assistance, including but not limited to scholarships and loans, available to citizens of this State who now attend or who plan to attend any institution of higher education. The report shall supply the name and address of each source, identify the form of the financial assistance, and indicate that the source of funds is public or private.

L.1969,c.178,s.1; amended 1994,c.48,s.35.



Section 18A:3-14.2 - Distribution Of Report

18A:3-14.2. Distribution of report
This report shall be distributed to each public and private secondary school in this State, and upon request, to any citizen of this State.

L.1969, c. 178, s. 2, eff. Oct. 14, 1969.



Section 18A:3-15.1 - Deceptive Diploma Practices

18A:3-15.1. Deceptive diploma practices
A person shall not with the intent to deceive buy, sell, make or alter, give, issue, obtain or attempt to obtain any diploma or other document purporting to confer any academic degree, or which certifies the completion in whole or in part of any course of study in any institution of higher education.

L. 1986, c. 87, s. 1, eff. Aug. 14, 1986.



Section 18A:3-15.2 - Use Of Fraudulent Degree

18A:3-15.2. Use of fraudulent degree
A person or other legal entity shall not use, or attempt to use, in connection with any business, trade, profession or occupation any academic degree or certification of degree or degree credit, including but not limited to a transcript of course work, which has been fraudulently issued, obtained, forged or altered. A person shall not, with intent to deceive, falsely represent himself as having received any such degree or credentiaL.

L. 1986, c. 87, s. 2, eff. Aug. 14, 1986.



Section 18A:3-15.3 - Letter Designation Restricted

18A:3-15.3. Letter designation restricted
3. A person shall not append to his name any letters in the same form designated by the Commission on Higher Education as entitled to the protection accorded to an academic degree unless the person has received from a duly authorized institution of higher education the degree or certificate for which the letters are registered. For the purposes of this section, a duly authorized institution of higher education means an in-State institution licensed by the Commission on Higher Education or an out-of-State institution licensed by the appropriate state agency and regionally accredited or seeking accreditation by the appropriate accrediting body recognized by the Council on Postsecondary Education or the United States Department of Education.

L.1986,c.87,s.3; amended 1994,c.48,s.36.



Section 18A:3-15.4 - Out-of-state Degrees.

18A:3-15.4 Out-of-State degrees.
4.An in-State university, college, business, trade or vocational school may not offer, advertise, or by agreement with an out-of-State institution, offer or advertise any academic degree from any out-of-State university, college, business, trade or vocational school when three-quarters or more of the degree requirements are obtained by course work completed at the institution in New Jersey unless the degree program was approved by the Board of Higher Education prior to July, 1994, or has been reviewed by the New Jersey Presidents' Council pursuant to section 8 of P.L.1994, c.48 (C.18A:3B-8) or is a degree program at an institution specifically exempted from the provisions of N.J.S.18A:68-6. No in-State university, college, business, trade or vocational school may deliver such a degree program unless licensed by the Commission on Higher Education, following review by the council.

L.1986,c.87,s.4; amended 1994, c.48, s.37; 1999, c. 46, s.26.



Section 18A:3-15.5 - Civil Penalty

18A:3-15.5. Civil penalty
Any person who violates any provision of this act is liable to a civil penalty of $1,000.00 for each offense, which shall be collected pursuant to the provisions of "the penalty enforcement law," N.J.S. 2A:58-1 et seq.

L. 1986, c. 87, s. 5, eff. Aug. 14, 1986.



Section 18A:3-19.1 - Definitions

18A:3-19.1. Definitions
As used in this act:

"Foreign government" means any government other than the government of the United States or of its states, territories or possessions or any political subdivision thereof.

"Foreign legal entity" means a. any legal entity created under the laws of a foreign government or b. any legal entity created under the laws of the United States or any of its political subdivisions if a majority of the ownership of that legal entity is directly or indirectly held legally or beneficially by one or more foreign governments or one or more foreign persons or one or more legal entities created under the laws of a foreign government and includes an agent acting for the legal entity.

"Foreign person" means any individual who is not a citizen of or resident alien of the United States or of its territories or possessions and includes an agent acting for the foreign person.

"Gift" means any endowment, gift, grant, contract, award, present or property of any kind.

L. 1987, c. 53, s. 1.



Section 18A:3-19.2 - Disclosure Of Foreign Gifts

18A:3-19.2. Disclosure of foreign gifts
2. Every institution of higher education licensed by the Commission on Higher Education to award an academic degree shall disclose the amount, terms, restrictions and requirements attached to or made a part of any gift of value in excess of $100,000.00 made to the institution by a foreign government, foreign legal entity or foreign person in any one fiscal year. If the foreign government, foreign legal entity or foreign person makes more than one gift to an institution, and the total value of those gifts in any one fiscal year exceeds $100,000.00, the institution shall report all of the gifts received.

L.1987,c.53,s.2; amended 1994,c.48,s.38.



Section 18A:3-19.3 - Information To The Department Of The Treasury

18A:3-19.3. Information to the Department of the Treasury
3. This information shall be forwarded to the Department of the Treasury no later than 30 days after the last day of the fiscal year. The information shall include:

a. The amount of the gift.



b. The date on which it was received.



c. Full details of any conditions, matching provisions, or designation of the gift for a specific purpose.

d. The name of the foreign government in the case of a gift by a foreign government; the name of the foreign entity in the case of a gift by a foreign entity; and the name of the foreign country in which a foreign person is located or resides in the case of a gift by a foreign person.

e. The purpose or purposes for which the gift will be used.



L.1987,c.53,s.3; amended 1994,c.48,s.39.



Section 18A:3-19.4 - Public Record

18A:3-19.4. Public record
This information shall be a matter of public record and shall be made available by the department to the general public for review and copying during normal business hours.

L. 1987, c. 53, s. 4.



Section 18A:3-24 - Findings, Declarations

18A:3-24. Findings, declarations
1. The Legislature finds and declares that the well-being and safety of college and university students who are members of or are attempting to become members of fraternities and sororities and other similar campus organizations requires a delineation of the responsibilities of those organizations in regard to rush or pledge activities and a declaration of a bill of rights for those students who participate in such activities.

L.1991,c.388,s.1.



Section 18A:3-25 - Pledge's Bill Of Rights

18A:3-25. Pledge's Bill of Rights
2. The Attorney General shall develop a "Pledge's Bill of Rights" which outlines acceptable and unacceptable behavior and activities in regard to the pledge or rushing activities of college and university fraternities and sororities and other similar campus organizations. In developing the bill of rights, the Attorney General shall review the existing pledge and anti-hazing policies and procedures of public and independent institutions of higher education within the State and shall, as appropriate, incorporate those policies into the bill of rights. The Attorney General shall make the "Pledge's Bill of Rights" available to each institution of higher education within the State.

L.1991,c.388,s.2; amended 1994,c.48,s.40.



Section 18A:3-26 - Information On Hazing Included

18A:3-26. Information on hazing included
3. The bill of rights developed by the Attorney General pursuant to section 2 of P.L.1991, c.388 (C.18A:3-25) shall include information on the criminal penalties for hazing and aggravated hazing established pursuant to P.L.1980, c.169 (C.2C:40-3 et seq.).

L.1991,c.388,s.3; amended 1994,c.48,s.41.



Section 18A:3-27 - Distribution

18A:3-27. Distribution
4. Every public and independent institution of higher education within the State shall ensure that any student who participates in pledging activities at that institution receives a copy of the "Pledge's Bill of Rights."

L.1991,c.388,s.4.



Section 18A:3-28 - Display, Certain, Of Students' Social Security Numbers Prohibited.

18A:3-28 Display, certain, of students' social security numbers prohibited.

1.No public or independent institution of higher education in the State shall display any student's social security number to identify that student for posting or public listing of grades, on class rosters or other lists provided to teachers, on student identification cards, in student directories or similar listings, unless otherwise required in accordance with applicable State or federal law.

L.2005,c.28,s.1.



Section 18A:3-29 - Definitions Relative To Disclosure Of Personal Information For Certain Electronic Communications Devices To Institutions Of Higher Education.

18A:3-29 Definitions relative to disclosure of personal information for certain electronic communications devices to institutions of higher education.

1.For purposes of this act:

"Applicant" means an applicant for admission into a public or private institution of higher education.

"Electronic communications device" means any device that uses electronic signals to create, transmit, and receive information, including a computer, telephone, personal digital assistant, or other similar device.

"Public or private institution of higher education" means any public or private institution of higher education or any employee, agent, representative, or designee of the institution.

"Social networking website" means an Internet-based service that allows individuals to construct a public or semi-public profile within a bounded system created by the service, create a list of other users with whom they share a connection within the system, and view and navigate their list of connections and those made by others within the system.

L.2012, c.75, s.1.



Section 18A:3-30 - Actions Prohibited By Institution Of Higher Education.

18A:3-30 Actions prohibited by institution of higher education.

2.No public or private institution of higher education in this State shall:

a.Require a student or applicant to provide or disclose any user name or password, or in any way provide access to, a personal account or service through an electronic communications device.

b.In any way inquire as to whether a student or applicant has an account or profile on a social networking website.

c.Prohibit a student or applicant from participating in activities sanctioned by the institution of higher education, or in any other way discriminate or retaliate against a student or applicant, as a result of the student or applicant refusing to provide or disclose any user name, password, or other means for accessing a personal account or service through an electronic communications device as provided in subsection a. of this section.

L.2012, c.75, s.2.



Section 18A:3-31 - Waiver, Limitation Of Protection By Student, Requirement Prohibited.

18A:3-31 Waiver, limitation of protection by student, requirement prohibited.

3.No public or private institution of higher education in this State shall require a student or applicant to waive or limit any protection granted under this act. An agreement to waive any right or protection under this act is against the public policy of this State and is void and unenforceable.

L.2012, c.75, s.3.



Section 18A:3-32 - Violations, Remedies.

18A:3-32 Violations, remedies.

4.Upon violation of any provision of this act, an aggrieved person may, in addition to any other available remedy, institute a civil action in a court of competent jurisdiction, within one year from the date of the alleged violation. In response to the action, the court may, as it deems appropriate, order or award any one or more of the following:

a.With respect to an applicant:

(1)injunctive relief;

(2)compensatory and consequential damages incurred by the applicant as a result of the violation, taking into consideration any failure to admit the applicant in connection with the violation; and

(3)reasonable attorneys' fees and court costs.

b.With respect to a current or former student:

(1)injunctive relief as it deems appropriate;

(2)compensatory and consequential damages incurred by the student or former student as a result of the violation; and

(3)reasonable attorneys' fees and court costs.

L.2012, c.75, s.4.



Section 18A:3A-1 - Short Title

18A:3A-1. Short title
This act shall be known and may be cited as the "Conflict Resolution and Peace Studies Act."

L.1984, c. 149, s. 1, eff. Sept. 8, 1984.



Section 18A:3A-2 - Legislative Findings, Determinations And Declarations

18A:3A-2. Legislative findings, determinations and declarations
The Legislature finds, determines and declares:

a. It is a fundamental aspiration of the people of New Jersey to live in a peaceful world, in which the threat of war, with its material destruction and human suffering, is steadily reduced and ultimately eliminated;

b. Accordingly, it is an appropriate act of State government, in furtherance of this aspiration, to promote the development, collection and analysis of the best research on, and most advanced techniques of, conflict resolution and peaceful settlement of disputes; and

c. It is the intent and purpose of the Legislature that the Institute established pursuant to this act shall produce significant aid to the understanding and implementation of methods for prevention of violent conflict arising from disputes on all levels of human interaction; and it is reasonably anticipated that, in addition to its primary benefits aimed at the avoidance of armed national conflict, the results of the Institute's labors will produce significant benefits of a domestic nature here in New Jersey--as in improving labor-management relations, mediating environmental issue disputes and mitigating landlord-tenant conflicts.

L.1984, c. 149, s. 2, eff. Sept. 8, 1984.



Section 18A:3A-3 - Institute On Conflict Resolution And Peace Studies

18A:3A-3. Institute on Conflict Resolution and Peace Studies
3. a. There is established in, but not of, the Department of State the New Jersey Institute on Conflict Resolution and Peace Studies, hereinafter referred to as the Institute.

b. The Institute shall be under the direct management and supervision of the Secretary of State, who shall, by rules and regulations promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), provide for its organization and methods of proceeding, so as to fulfill the purposes prescribed in section 4 of this act.

c. The secretary may at any time, and from time to time, enter into agreements with any public or private institution of higher learning in this State, under which such institution shall undertake to carry out any of the functions or projects of the Institute, pursuant to section 4 of P.L.1984, c.149 (C.18A:3A-4); and in consideration of such undertaking the secretary may authorize the payment to such institution of funds appropriated or otherwise made available to the Institute under this act or any other law, or from any other lawful source, and which are determined by him to be necessary or appropriate for the funding of the function or project so undertaken.

L.1984,c.149,s.3; amended 1994,c.48,s.42.



Section 18A:3A-4 - Duties

18A:3A-4. Duties
The Institute created by this act shall:

a. Foster wide varieties of approaches to conflict resolution by sponsoring research, seminars, conferences, and other activities which may contribute to the fulfillment of the goals set forth in section 2 of this act;

b. Facilitate the collection of, and access to, the best available research relating to the understanding, analysis and techniques of conflict resolution; and

c. Take steps, through or in cooperation with public and private institutions of higher learning in the State, to develop courses and curricula in conflict resolution and peace studies, including a range of programs and study materials that will offer appropriate choices for use at all academic levels and for pupils of all age groups, so that the most advanced and most useful knowledge in this field shall be widely and effectively disseminated.

L.1984, c. 149, s. 4, eff. Sept. 8, 1984.



Section 18A:3A-5 - Findings And Recommendations; Transmittal

18A:3A-5. Findings and recommendations; transmittal
In order to make a concrete and substantial contribution to peace through understanding, the Institute shall annually, and at such other times as it deems appropriate, transmit its findings and recommendations to the presiding officers of the United States Senate and House of Representatives, to each of the members of the Congress of the United States elected from New Jersey, to the appropriate officers of the Department of State and the Department of Defense, to the Executive Office of the President, to the Secretary-General of the United Nations, and to other such institutions which are devoted to the study and advancement of peace.

L.1984, c. 149, s. 5, eff. Sept. 8, 1984.



Section 18A:3A-6 - Advisory Board

18A:3A-6. Advisory board
6. To assist him in the organization of the Institute, and in fulfilling his other duties and responsibilities under P.L.1984, c.149 (C.18A:3A-1 et seq.), the secretary shall appoint an advisory board, which shall be broadly representative of those organizations and individuals having active interest in, and academic or practical knowledge and experience in, the methods and techniques of conflict resolution and the peaceful settlement of disputes; including, without limitation, representatives of religious, cultural and academic organizations, and persons actively engaged in the promotion of international and intercultural understanding, the study or conduct of foreign relations, and the advancement of world peace.

L.1984,c.149,s.3; amended 1994,c.48,s.43.



Section 18A:3B-1 - Short Title

18A:3B-1. Short title
1. This act shall be known and may be cited as the "Higher Education Restructuring Act of 1994."

L.1994,c.48,s.1.



Section 18A:3B-2 - Findings, Declarations

18A:3B-2. Findings, declarations
2. The Legislature finds and declares that:



a. the institutions of higher education are one of the most valuable and underutilized resources in the State; and

b. the elimination of unnecessary State oversight and its accompanying bureaucracy will serve to unleash the creativity and innovation of these institutions; and

c. the restructuring of higher education must ensure that student aid programs are not only preserved but strengthened and that the State continue to foster and encourage programs to promote diversity and accessibility; and

d. the institutions of higher education in the State shall be responsible for achieving the Statewide goals of affordability and accessibility for all students, institutional excellence, and effectiveness in addressing the societal and economic needs of the State; and

e. in order to provide institutions with the ability to fulfill their mission and Statewide goals, greater decision making and accountability must be placed at the institutional level and structures must be established to ensure cooperation among institutions and coordination at the State level; and

f. the State benefits from a coordinated system of higher education that includes public and private institutions which offer a variety of programs with a range of choices and which addresses the needs of the State including its citizens and employers.

L.1994,c.48,s.2.



Section 18A:3B-3 - Definitions.

18A:3B-3 Definitions.

3.For the purposes of this act, unless the context clearly requires a different meaning:

"Authority" means the Higher Education Student Assistance Authority established pursuant to N.J.S.18A:71A-3;

"Commission" means the New Jersey Commission on Higher Education established by this act;

"Council" means the New Jersey Presidents' Council established by this act;

"Council of County Colleges" means the New Jersey Council of County Colleges established pursuant to N.J.S.18A:64A-26;

"County college" means an educational institution established by one or more counties, pursuant to chapter 64A of Title 18A of the New Jersey Statutes;

"Educational research and services corporation" means a nonprofit corporation whose voting members are public research universities, State colleges, county colleges, public institutions of higher education primarily located in the State of New Jersey, and nonprofit independent institutions of higher education that receive direct State aid;

"Programmatic Mission" means all program offerings consistent within those levels of academic degrees or certificates that the institution has been authorized to grant by the State Board of Higher Education prior to the effective date of this act or approved thereafter by the commission; "Public Research University" means Rutgers, The State University of New Jersey, Rowan University, and the New Jersey Institute of Technology;

"State college" means any of the State colleges or universities established pursuant to chapter 64 of Title 18A of the New Jersey Statutes including any State college designated as a teaching university.

L.1994, c.48, s.3; amended 1999, c.46, s.27; 2012, c.45, s.67; 2015, c.140, s.1.



Section 18A:3B-4 - Department Of Higher Education Abolished

18A:3B-4. Department of Higher Education abolished
4. The Department of Higher Education created by P.L.1967, c.271 (C.18A:3-1 et seq.) is abolished as a principal department in the Executive Branch of State Government and all of its functions, powers and duties, except as herein otherwise provided, are terminated.

L.1994,c.48,s.4.



Section 18A:3B-5 - Termination Of Offices, Terms

18A:3B-5. Termination of offices, terms
5. The offices and terms of the Chancellor of Higher Education, vice-chancellor, the assistant chancellors and the directors of the various divisions and offices of the Department of Higher Education, except as herein otherwise provided, shall terminate upon the effective date of this act.

L.1994,c.48,s.5.



Section 18A:3B-6 - Powers, Duties Of Governing Boards Of Institutions Of Higher Education.

18A:3B-6 Powers, duties of governing boards of institutions of higher education.

6.The governing board of each public institution of higher education shall have the following general powers and duties to fulfill its mission and the Statewide goals in cooperation with other institutions and the State coordinating structures:

a.To develop an institutional plan and to determine the programs and degree levels to be offered by the institution consistent with this plan and the institution's programmatic mission;

b.To have authority over all matters concerning the supervision and operations of the institution including fiscal affairs, the employment and compensation of staff not classified under Title 11A of the New Jersey Statutes, and capital improvements in accordance with law;

c.To set tuition and fees; however, prior to the date of the adoption of a tuition or fee schedule or an overall institutional budget, and with reasonable notice thereof, the governing board shall conduct a public hearing at such times and places as will provide those members of the college community who wish to testify with an opportunity to be heard;

d.To establish admission standards and requirements and standards for granting diplomas, certificates and degrees;

e.To recommend for appointment by the Governor, members to the institution's governing board. The recommendation shall be made with regard to the mission of the institution and the diversity of the community to be served;

f.To have final authority to determine controversies and disputes concerning tenure, personnel matters of employees not classified under Title 11A of the New Jersey Statutes, and other issues arising under Title 18A of the New Jersey Statutes involving higher education except as otherwise provided herein. Any matter arising under this subsection may be assigned to an administrative law judge, an independent hearing officer or to a subcommittee of the governing board for hearing and initial decision by the board, except for tenure hearings under N.J.S.18A:6-18. Any hearings conducted pursuant to this section shall conform to the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The final administrative decision of a governing board of a public institution of higher education is appealable to the Superior Court, Appellate Division;

g.To invest and reinvest the funds of the institution; however, institutions which invest the funds of the institution through the Director of the Division of Investment in the Department of the Treasury on or before the effective date of this act shall continue to do so, unless this requirement is waived by the State Treasurer on an annual basis, which waiver shall not be unreasonably withheld;

h.To retain legal counsel of the institution's choosing. State entities may choose representation by the Attorney General; however, as to claims of a tortious nature, the institution shall elect within 75 days of the effective date of this act whether it, and its employees, shall be represented in all such matters by the Attorney General. If the institution elects not to be represented by the Attorney General, it shall be considered and its employees considered employees of a sue and be sued entity for the purposes of the "New Jersey Tort Claims Act" only. The institution shall be required in that circumstance to provide its employees with defense and indemnification consistent with the terms and conditions of the Tort Claims Act in lieu of the defense and indemnification that such employees would otherwise seek and be entitled to from the Attorney General pursuant to N.J.S.59:10-1 et seq. and P.L.1972, c.48 (C.59:10A-1 et seq.);

i.To be accountable to the public for fulfillment of the institution's mission and Statewide goals and for effective management of the institution;

j.To submit a request for State support to the Division of Budget and Accounting in the Department of the Treasury and to the commission in accordance with the provisions of this act;

k.To have prepared and made available to the public an annual financial statement, and a statement setting forth generally the moneys expended for government relations, public relations and legal costs;

l.To have prepared an annual independent financial audit, which audit and any management letters regarding that audit shall be deemed public documents.

These powers and duties are in addition to and not a limitation of the specific powers and duties provided for the governing board of each public institution under chapter 64, 64A, 64G, 64E, or 64M of Title 18A of the New Jersey Statutes. If the provisions of this section are inconsistent with these specific powers and duties, the specific powers and duties shall govern.

L.1994, c.48, s.6; amended 1999, c.46, s.28; 2013, c.227, s.1.



Section 18A:3B-6.1 - Educational Research And Service Corporation.

18A:3B-6.1 Educational research and service corporation.

2. a. The governing board of a public research university or a State college may join with other public research universities, State colleges, county colleges, public institutions of higher education primarily located in the State of New Jersey, and nonprofit independent institutions of higher education that receive direct State aid, to form an educational research and services corporation to be operated exclusively for charitable, scientific, and educational purposes, within the meaning of paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code (26 U.S.C. s.501).

b. (1) An educational research and services corporation may act as a lead agency or contracting unit for the procurement of goods or services concerning educational technology systems and related services by those entities comprising the educational and research services corporation.

(2)An educational research and services corporation shall be deemed a local unit for the purposes of the "Uniform Shared Services and Consolidation Act," sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35) and may act as a lead agency or contracting unit for the procurement of goods or services concerning educational technology systems and related services by municipalities, fire districts, counties, local authorities subject to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), school districts, county colleges, State colleges, public research universities, nonprofit independent institutions of higher education that receive direct State aid, or any combination of those entities.

c.An educational research and services corporation formed under P.L.2015, c.140, shall be subject to all applicable requirements under all applicable State and local procurement laws, including, but not limited to, section 1 of P.L.1977, c.33 (C.52:25-24.2), P.L.2012, c.25 (C.52:32-55 et seq.), and P.L.2005, c.51 (C.19:44A-20.13 et seq.).

L.2015, c.140, s.2.



Section 18A:3B-7 - "New Jersey Presidents' Council" Established.

18A:3B-7 "New Jersey Presidents' Council" established.

7.There is established a body corporate and politic, with corporate succession, to be known as the "New Jersey Presidents' Council." Each president of a public institution of higher education in the State and of an independent institution which receives direct State aid shall be a member of the council and shall serve ex officio. The presidents of the proprietary schools which have been authorized to offer licensed degree programs shall also serve as members of the council, ex officio. The presidents of the two institutions primarily involved in the preparation of professional persons in the field of religion which enroll the largest number of pupils in State licensed degree programs shall also serve as members of the council, ex officio, to represent the interests of all such schools.

L.1994, c.48, s.7; amended 1995, c.268, s.1; 2003, c.99, S.1; 2009, c.246, s.1.



Section 18A:3B-8 - Responsibilities Of Council.

18A:3B-8 Responsibilities of council.

8.The council shall have the responsibility, consistent with State and federal law, to:

a.provide public information and research on higher education issues;

b.review and make recommendations to the commission concerning proposals for new programs that exceed the programmatic mission of an institution or that change the programmatic mission of an institution;

c.review and comment on proposals for new programs that demand significant added resources or raise significant issues of duplication but do not exceed the programmatic mission of the institution or require a change in the programmatic mission. If the council determines that a proposed new program is unduly expensive or unduly duplicative, the council shall refer that proposal to the commission for review; however, unless the commission disapproves of that program within 60 days of its referral, the program shall be deemed approved;

d.encourage the formation of regional or other alliances among institutions including interinstitutional transfers, program articulation, cooperative programs and shared resources and develop criteria for "full faith and credit" transfer agreements between county colleges and other institutions of higher education. The council shall also keep institutions apprised of the discontinuance of programs at other institutions and each president shall notify the council of any such action;

e.advise and assist the commission in developing and updating a plan for higher education in the State including, but not limited to, the establishment of new institutions, closure of existing institutions and consolidation of institutions;

f.provide policy recommendations on Statewide higher education issues;

g.recommend to the Governor, Legislature and commission on policy and overall levels of funding for student aid programs necessary to ensure accessibility to higher education;

h.transmit to the Governor, Legislature and commission a general budget policy statement regarding overall State funding levels;

i.upon referral from the commission pursuant to this act provide recommendations concerning institutional licensure and university status;

j.appoint subcommittees consisting of the presidents of the institutions of the various higher education sectors to decide matters, within the authority of the council. The presidents of the independent institutions shall develop a unified request for State support under chapter 72B of Title 18A of the New Jersey Statutes. The presidents of the county college sector shall develop a unified request for State support under chapter 64A of Title 18A of the New Jersey Statutes; and

k.consult with the Higher Education Student Assistance Authority concerning student assistance matters.

L.1994,c.48,s.8; amended 1995, c.268, s.2; 1999, c.46, s.29.



Section 18A:3B-9 - Powers Of Council

18A:3B-9. Powers of council
9. The council shall have perpetual succession and shall have the following powers:

a. To make, amend, and repeal rules and bylaws for its own governance and guidance not inconsistent with State or federal law;

b. To adopt an official seal and alter the same at pleasure;



c. To maintain an office at such place or places within the State as it may designate; and

d. To sue and be sued in its own name and to retain legal counsel of its choosing.

L.1994,c.48,s.9.



Section 18A:3B-10 - Funding Necessary Expenses Of Council

18A:3B-10. Funding necessary expenses of council
10. For the purposes of funding the necessary expenses of the council, the various institutions shall pay the expenses incurred by their respective presidents, and shall appropriate annually such sums for dues as may be assessed by a two-thirds vote of the council. The dues may be made upon a graduated scale based upon a two thirds vote of the council.

L.1994,c.48,s.10.



Section 18A:3B-11 - Organization Of Council, Selection Of Officers

18A:3B-11. Organization of council, selection of officers
11. a. The council shall organize within 60 days of the effective date of this act. Thereafter the council shall organize annually during the month of February and meet at other times as may be necessary, but not less than twice during the course of the year. Although the council is a purely advisory body, it shall be subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.);

b. The council may select such officers as may be necessary for the transaction of business.

L.1994,c.48,s.11.



Section 18A:3B-12 - Executive Board.

18A:3B-12 Executive board.

12. a. There shall be established an executive board which performs such duties as determined by the council. The executive board shall be composed of 15 members as follows:

The president of Rutgers, The State University;

The president of New Jersey Institute of Technology;

The president of Rowan University;

Three presidents of State Colleges who shall be selected by the presidents of this sector;

Five presidents of county colleges who shall be selected by the presidents of this sector;

Three presidents of independent institutions who shall be selected by the presidents of this sector;

One president of the proprietary schools which have been authorized to offer licensed degree programs who shall be selected by the presidents of these proprietary schools.

b.The chair of the executive board shall be rotated among the following: one of the presidents of Rutgers, The State University of New Jersey, the president of Rowan University, and the president of New Jersey Institute of Technology; a president selected by the presidents of the State Colleges; a president selected by the presidents of the county colleges; and a president selected by the presidents of the independent institutions. The chair of the executive board shall serve for a two-year period. Biennially, the executive board shall select the chair in the manner provided above, but not necessarily in the order provided above.

c.The chair of the executive board shall also serve as the chair of the council.

L.1994, c.48, s.12; amended 1999, c.46, s.30; 2003, c.99, s.2; 2009, c.246, s.2; 2012, c.45, s.68.



Section 18A:3B-13 - New Jersey Commission On Higher Education.

18A:3B-13 New Jersey Commission on Higher Education.

13. a. There is established the New Jersey Commission on Higher Education which shall consist of 15 members: 10 public members, to be appointed by the Governor with the advice and consent of the Senate without regard for political affiliation; two public members to be appointed by the Governor, one upon the recommendation of the President of the Senate and one upon the recommendation of the Speaker of the General Assembly; the chairperson of the New Jersey Presidents' Council, ex officio; one faculty member from an institution of higher education to be appointed by the Governor with the advice and consent of the Senate; and the chairperson of the Board of Higher Education Student Assistance Authority, ex officio, or a designee from the public members of the authority. The public members shall reflect the diversity of the State. Notwithstanding the above, for a period of four years from July 1, 1994 the commission shall consist of 16 members, as follows: 10 public members, appointed by the Governor with the advice and consent of the Senate without regard for political affiliation, six of whom shall have experience as a current member of the governing board of an institution of higher education; four public members to be appointed by the Governor, two upon the recommendation of the President of the Senate and two upon the recommendation of the Speaker of the General Assembly; the chairperson of the New Jersey Presidents' Council, ex officio; and the chairperson of the Board of the Higher Education Student Assistance Authority, ex officio, or a designee from the public members of the authority. The executive director of the commission shall be an ex officio, non-voting member of the commission. In addition, the Governor shall appoint two students in attendance at public or independent institutions of higher education in the State from recommendations submitted by student government associations of New Jersey colleges and universities, who shall serve for a one-year term on the commission as voting members.

b.Public members who are not experienced as governing board members shall serve for a term of six years from the date of their appointment and until their successors are appointed and qualified; except that of the initial appointees who are not serving on the governing board of an institution: one shall serve a term of one year; one shall serve a term of two years; one shall serve a term of three years; one shall serve a term of four years; two shall serve a term of five years; and two shall serve a term of six years. A public member who does not have experience as a current member of a governing board shall serve until the member's successor is appointed and qualified.

In the case of the initial terms of the additional members of the board appointed pursuant to P.L.2009, c.308 (C.18A:3B-46 et al.), one member shall serve a term of four years, one member shall serve a term of five years, and two members shall serve a term of six years.

The faculty member of the commission shall serve for a term of one year from the date of appointment and the selection of that member shall be rotated among the following higher education sectors although not necessarily in the order listed: the senior public research universities, the State colleges/universities, the county colleges, and the independent institutions. The faculty member shall serve until his successor is appointed and qualified.

Any vacancy shall be filled in the same manner as the original appointment but only for the balance of the unexpired term. The commission members shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties. No commission member shall be appointed for more than two consecutive six-year terms.

c.The Governor shall make the necessary appointments within 15 days of the effective date of this act. The commission shall hold its first meeting within 30 days of the appointment and qualification in office of its members, at which time the Governor shall appoint, for a two-year term, the chairman of the commission from among those public members not serving on the board of trustees of an institution. Upon the completion of the chairman's term, and every two years thereafter, the commission shall elect, from among those public members who are not serving on the board of trustees of an institution, a chairman who shall serve a two-year term. The chairman may be removed by the Governor for cause after an opportunity to be heard.

d.The commission shall be established in the Executive Branch of the State Government and for the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated in but not of the Department of State, but notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof. The commission shall submit its budget request directly to the Division of Budget and Accounting in the Department of the Treasury.

e.The Secretary of Higher Education shall serve as executive director of the commission. The commission shall appoint such personnel as may be deemed necessary. The professional staff shall serve at the commission's pleasure and shall receive such compensation as provided by law.

f.The Attorney General shall provide legal representation to the commission.

L.1994, c.48, s.13; amended 1999, c.46, s.31; 1999, c.316; 2009, c.308, s.23.



Section 18A:3B-14 - Responsibilities Of Secretary Of Higher Education.

18A:3B-14 Responsibilities of Secretary of Higher Education.

14.The Secretary of Higher Education shall be responsible for:

a.Statewide planning for higher education including research on higher education issues and the development of a comprehensive master plan, including, but not limited to, the establishment of new institutions, closure of existing institutions, and consolidation of institutions, which plan shall be long-range in nature. Within 180 days of the effective date of P.L.2015, c.91 and, at a minimum, every seven years thereafter, the secretary shall adopt a new comprehensive master plan. The council may request the secretary to conduct a study of a particular issue. The secretary may require from institutions of higher education such reports or other information as may be necessary to enable the secretary to perform his duties;

b.advocacy on behalf of higher education including informing the public of the needs and accomplishments of higher education in New Jersey;

c.making recommendations to the Governor and Legislature on higher education initiatives and incentive programs of Statewide significance;

d.final administrative decisions over institutional licensure and university status giving due consideration to the accreditation status of the institution. The secretary shall furnish the Presidents' Council with any pertinent information compiled on behalf of the subject institution and the council shall then make recommendations to the secretary concerning the licensure of the institution or university status within sixty days of receipt of the information;

e.adopting a code of ethics applicable to institutions of higher education;

f.final administrative decisions over new academic programs that go beyond the programmatic mission of the institution and final administrative decisions over a change in the programmatic mission of an institution. In addition, within 60 days of referral of a proposed new program determined to be unduly expensive or duplicative by the council, the secretary may deny approval of programs which do not exceed the programmatic mission of the institution, but which are determined by the New Jersey Presidents' Council to be unduly duplicative or expensive;

g.reviewing requests for State support from the institutions in relation to the mission of the institution and Statewide goals and proposing a coordinated budget policy statement to the Governor and Legislature;

h.communicating with the State Board of Education and Commissioner of Education to advance public education at all levels including articulation between the public schools and higher education community;

i.applying for and accepting grants from the federal government, or any agency thereof, or grants, gifts or other contributions from any foundation, corporation, association or individual, and complying with the terms, conditions and limitations thereof, for the purpose of advancing higher education. Any money so received may be expended by the secretary upon warrant of the director of the Office of Management and Budget in the Department of the Treasury on vouchers certified by the secretary;

j.acting as the lead agent of communication with the federal government concerning higher education issues, except that the Higher Education Student Assistance Authority shall act, in cooperation with the secretary, as the lead agency on issues of student assistance;

k.exercising all of the powers and duties previously exercised by the Board of Higher Education, the Department of Higher Education, and the Chancellor of Higher Education, under the "New Jersey Higher Education Building Construction Bond Act of 1971," P.L.1971, c.164, the "New Jersey Medical Education Facilities Bond Act of 1977," P.L.1977, c.235, the "Jobs, Science and Technology Bond Act of 1984," P.L.1984, c.99, the "Jobs, Education and Competitiveness Bond Act of 1988," P.L.1988, c.78, the "Higher Education Equipment Leasing Fund Act," P.L.1993, c.136, and the "Higher Education Facilities Trust Fund Act," P.L.1993, c.375;

l.exercising any other power or responsibility necessary in order to carry out the provisions of this act;

m.consulting with the Higher Education Student Assistance Authority on student assistance matters;

n.advising and making recommendations for consideration to the Governor and the governing board of a public research university or a State college for members of that governing board appointed by the Governor; and

o.examining and recommending to institutions of higher education opportunities for joint purchasing and other joint arrangements that would be advantageous to the institutions.

L.1994, c.48, s.14; amended 1999, c.46, s.32; 2009, c.308, s.24; 2015, c.91, s.1.



Section 18A:3B-14.1 - Dissemination Of Fire Safety Information By N. J. Institutions Of Higher Education.

18A:3B-14.1 Dissemination of fire safety information by N.J. institutions of higher education.

1. a. Every public and independent institution of higher education within the State shall disseminate fire safety information about their facilities to students, or, if the student is a minor, to both the student and parent or guardian, upon initial enrollment. Public and independent institutions of higher education shall also disseminate fire safety information about their facilities to all employees upon initial employment. The information shall include, but is not limited to, information on sprinkler systems, evacuation plans and other fire safety measures.

b.The Commission on Higher Education, in consultation with the Division of Fire Safety in the Department of Community Affairs, shall develop guidelines to implement subsection a. of this section, including the identification of other pertinent fire safety information to be disseminated and the appropriate means of disseminating the fire safety information to students, parents or guardians, and employees.

L.2011, c.6, s.1.



Section 18A:3B-15 - Rules, Regulations

18A:3B-15. Rules, regulations
15. The commission shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the provisions of this act. Regulations adopted by the State Board of Higher Education pertaining to:

a. licensing of institutions and university status;



b. outside employment for employees of public institutions and State agencies and Code of Ethics;

c. residency requirements for tuition purposes;



d. personnel policies which affect the terms and conditions of employment including classification and compensation plans adopted pursuant thereto;

e. tenure and multi-year contracts;



f. rights and procedures in a reduction in force;



g. student trustee policies; and



h. regulations concerning early retirement programs and length of the academic year shall continue with full force and effect under the authority of the commission for a period of one year from the effective date of this act or until amended, continued or repealed by the commission pursuant to law.

L.1994,c.48,s.15.



Section 18A:3B-16 - Report To Legislature, Governor

18A:3B-16. Report to Legislature, Governor
16. a. The commission shall report to the Legislature and Governor within six months of the effective date of this act on recommendations concerning the collective bargaining process and the civil service classification of certain institutional employees.

b. The commission shall make recommendations to the Legislature and Governor regarding the following within one year of the effective date of this act:

(1) articulation between higher education and elementary and secondary education;

(2) the manner in which the administration of student assistance programs may be modernized and made more efficient including the privatization of student loan administration and the merger of the Student Assistance Board and the New Jersey Higher Education Assistance Authority;

(3) the manner in which higher education is funded including mission-based funding, multi-year funding and tuition establishment.

c. The commission may request assistance from any agency of State government or may seek assistance from outside consultants, foundations or other organizations in order to conduct any study that may be required under this section subject to available appropriations.

L.1994,c.48,s.16.



Section 18A:3B-19 - Educational Opportunity Fund Transferred

18A:3B-19. Educational Opportunity Fund transferred
19. a. All functions, powers and duties now vested in the Educational Opportunity Fund or the board of directors thereof in the Department of Higher Education are transferred to and assumed by the Educational Opportunity Fund and the board of directors thereof under the Commission on Higher Education in but not of the Department of State.

b. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Educational Opportunity Fund or the board of directors thereof in the Department of Higher Education, the same shall mean and refer to the Educational Opportunity Fund or the board of directors thereof in the Commission on Higher Education in but not of the Department of State.

c. Nothing in this act shall be construed to limit the authority of the Educational Opportunity Fund, or the board of directors thereof, or to alter the terms and conditions of grants made to students by the fund.

d. This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

e. The present members of the board of directors, other than the Chancellor of Higher Education, shall hold their office for the duration of their respective terms.

L.1994,c.48,s.19.



Section 18A:3B-21 - Educational Facilities Authority Transferred.

18A:3B-21. Educational Facilities Authority transferred.
21. a. All functions, powers and duties now vested in the Educational Facilities Authority or the officers thereof in the Department of Higher Education are transferred to and assumed by the Educational Facilities Authority and the officers thereof in but not of the Department of the Treasury.

b. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Educational Facilities Authority or the board of directors thereof in the Department of Higher Education, the same shall mean and refer to the Educational Facilities Authority or the board of directors thereof in but not of the Department of the Treasury.

c. Nothing in this act shall be construed to limit the power of the Educational Facilities Authority or to alter the terms and conditions of loans made by the authority. Nothing in this act shall be construed to alter the terms, conditions, rights or remedies of any obligation issued by the authority.

d. This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

e. The Department of the Treasury shall render administrative assistance, including but not limited to personnel and fiscal assistance, to the authority upon the request of the authority. The cost and expense of any services rendered shall be paid by the authority.

f. The present members of the authority shall hold their office for the duration of their respective terms.

L.1994,c.48,s.21.



Section 18A:3B-22 - State Board Of Higher Education Project Approval Transferred

18A:3B-22. State Board of Higher Education project approval transferred
22. The functions, powers and duties of the State Board of Higher Education, including the approval of projects, under the "Jobs, Education and Competitiveness Bond Act of 1988," P.L.1988, c.78 shall, following July 1, 1994, be exercised by the New Jersey Commission on Higher Education.

Any final action taken by the State Board of Higher Education prior to July 1, 1994 including the approval of any project under this bond act shall be unaffected by the provisions of P.L.1994, c.48 (C.18A:3B-1 et al.) and such final action is hereby ratified and confirmed.

L.1994,c.48,s.22.



Section 18A:3B-23 - State Board Of Higher Education Equipment Purchase, Allocation Of Funds Transferred

18A:3B-23. State Board of Higher Education equipment purchase, allocation of funds transferred
23. The functions, powers and duties of the State Board of Higher Education, including the approval of the equipment purchase and allocation of funds, under the "Higher Education Equipment Leasing Fund Act," P.L.1993, c.136 (C.18A:72A-40 et seq.) shall, following July 1, 1994, be exercised by the New Jersey Commission on Higher Education.

Any final action taken by the State Board of Higher Education prior to July 1, 1994, including the approval of an equipment purchase or allocation of funds, under this bond act shall be unaffected by the provisions of P.L.1994, c.48 (C.18A:3B-1 et al.) and such final action is hereby ratified and confirmed.

L.1994,c.48,s.23.



Section 18A:3B-24 - Equipment Purchase, Allocation Of Funds Under C.18a:72a-49 et Seq. Transferred

18A:3B-24 Equipment purchase, allocation of funds under C.18A:72A-49 et seq. transferred
24. The functions, powers and duties of the State Board of Higher Education, including the approval of the equipment purchase and allocation of funds, under the "Higher Education Facilities Trust Fund Act," P.L.1993, c.375 (C.18A:72A-49 et seq.) shall, following July 1, 1994, be exercised by the New Jersey Commission on Higher Education.

Any final action taken by the State Board of Higher Education prior to July 1, 1994, including the approval of grants or allocation of funds, under this bond act shall be unaffected by the provisions of P.L.1994, c.48 (C.18A:3B-1 et al.) and is hereby ratified and confirmed. The membership of the "Higher Education Facilities Trust Fund Board" shall include the chair and vice-chair of the New Jersey Commission on Higher Education in the place of the members of the State Board of Higher Education and the Chancellor of Higher Education.

L.1994,c.48,s.24.



Section 18A:3B-25 - Functions, Powers, Duties Under P. L.1984, C.99 Transferred

18A:3B-25. Functions, powers, duties under P.L.1984, c.99 transferred
25. The functions, powers and duties of the State Board of Higher Education under the "Jobs, Science and Technology Bond Act," P.L.1984, c.99 shall, following July 1, 1994, be exercised by the New Jersey Commission on Higher Education.

Any final action taken by the State Board of Higher Education prior to July 1, 1994 under this bond act shall be unaffected by the provisions of P.L.1994, c.48 (C.18A:3B-1 et al.) and is hereby ratified and confirmed.

Regulations of the State Board of Higher Education concerning this bond act shall be continued under authority of the commission until amended or repealed by the commission.

L.1994,c.48,s.25.



Section 18A:3B-26 - Construction Of Act In Regard To Rutgers, The State University

18A:3B-26. Construction of act in regard to Rutgers, The State University
26. This act shall not be construed to impair any vested rights, grants, charter rights, privileges, exemptions, immunities, powers, prerogatives, franchises or advantages continued, granted or obtained by Rutgers, The State University under the "Rutgers, The State University Law," N.J.S.18A:65-1 et seq., nor shall this act be construed to impose additional powers, duties or responsibilities upon Rutgers, The State University not contained within N.J.S.18A:65-1 et seq.

L.1994,c.48,s.26.



Section 18A:3B-27 - Allocation Of Institutions To Department Of State

18A:3B-27. Allocation of institutions to Department of State
27. For the purposes of complying with the provisions of Article V, Section IV, Paragraph 1 of the New Jersey Constitution, any State institution of higher education which was allocated to the Department of Higher Education or other department of State government shall be allocated to the Department of State upon the effective date of this act. Notwithstanding this allocation, any such institution shall be independent of any supervision or control of the Department of State or any board, commission or officer thereof and the allocation shall not in any way affect the principles of institutional autonomy established in this act.

L.1994,c.48,s.27.



Section 18A:3B-28 - Construction Of Act

18A:3B-28. Construction of act
28. This act is a revision law and the provisions hereof not inconsistent with prior laws shall be construed as a continuation of such prior laws and its enactment shall not:

a. affect the tenure, compensation and pension rights, if any, of the lawful holder thereof, in any position not specifically abolished herein, upon the effective date of this act;

b. alter the term of any member of any board, commission or public body, not specifically abolished herein, lawfully in office as of the effective date of this act, or require the reappointment thereof;

c. require the resubmission to the voters of any proposal adopted by such voters prior to the effective date of this act.

L.1994,c.48,s.28.



Section 18A:3B-29 - Disposition Of Petitions, Controversies, Disputes

18A:3B-29. Disposition of petitions, controversies, disputes
29. All petitions, controversies and disputes pending before the State Board of Higher Education or the Chancellor of Higher Education and not disposed of as of the effective date of this act shall be decided by the commission under the law under which the action arose as though this act had not been enacted. The commission shall have all necessary powers to render a final administrative decision in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) in regard to these controversies and disputes. This section shall not be construed to grant to the commission general authority to render final administrative decisions on matters arising under the laws governing higher education except as otherwise specifically provided herein.

L.1994,c.48,s.29.



Section 18A:3B-30 - Responsibility For Action To Implement Act

18A:3B-30. Responsibility for action to implement act
30. The Department of the Treasury in consultation with the Department of Personnel shall be responsible for any administrative, fiscal and personnel actions necessary to implement the provisions of this act.

L.1994,c.48,s.30.



Section 18A:3B-31 - Interim, Comprehensive Reports To Governor, Legislature

18A:3B-31. Interim, comprehensive reports to Governor, Legislature
31. a. The council and commission established under this act shall submit an interim report to the Governor and Legislature on or before July 1, 1996 with an assessment of the restructuring of higher education embodied in this act and recommendations concerning the modification of this structure.

b. On or before July 1, 1999, the council and the commission shall submit a comprehensive report to the Governor and the Legislature, including, for each public institution of higher education: a profile of the student body including graduation rates, SAT or other test scores, the percentage of New Jersey residents in the student body, the number of scholarship students and the number of Education Opportunity Fund students in attendance; a profile of the faculty including the ratio of full to part-time faculty members, and major research and public service activities; a profile of the trustees or governors as applicable; and, a profile of each institution, including degree and certificate programs, status of accreditation, major capital projects and any other information which the commission and the council deem appropriate. The report shall include an assessment of the restructuring of higher education and may include recommendations as to the modification or alteration of this structure.

L.1994,c.48,s.31.



Section 18A:3B-32 - Exercise Of Powers Conferred In Act

18A:3B-32. Exercise of powers conferred in act
32. The powers conferred in this act upon the commission shall be exercised with due regard for the rights of the holders of bonds of this State or any authority thereof, at any time outstanding, and nothing in, or done pursuant to this act, shall in any way limit, restrict, or alter the obligation or powers of the State or its authorities to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by, or on behalf of the State or any authority thereof with respect to its bonds or for the benefit, protection or security of the holders thereof.

L.1994,c.48,s.32.



Section 18A:3B-33 - Participation In Alternate Benefits Program Continued

18A:3B-33. Participation in alternate benefits program continued
33. Notwithstanding the provisions of any law to the contrary, any former employee of the Department of Higher Education who was a participant in the alternate benefits program, P.L.1969, c.242 (C.18A:66-168 et seq.), and who has continued in uninterrupted service with the State may continue to participate in the alternate benefits program on the same terms as other eligible employees.

L.1994,c.48,s.33.



Section 18A:3B-34 - Powers Of Secretary Of Higher Education.

18A:3B-34 Powers of Secretary of Higher Education.

301. a. The Secretary of Higher Education, with the concurrence of the Governor, shall have authority to visit public institutions of higher education to examine their manner of conducting their affairs and to enforce an observance of the laws of the State.

b.The secretary, with the concurrence of the Governor, may administer oaths and examine witnesses under oath in any part of the State with regard to any matter pertaining to higher education, and may cause the examination to be reduced to writing. Any person willfully giving false testimony upon being sworn or affirmed to tell the truth shall be guilty of a misdemeanor.

c.The secretary, with the concurrence of the Governor, may issue subpoenas pursuant to this section compelling the attendance of witnesses and the production of books and papers in any part of the State. Any person who shall neglect or refuse to obey the command of the subpoena or who, after appearing, shall refuse to be sworn and testify, unless such refusal is on grounds recognized by law, shall in either event be subject to a penalty of $1,000.00 for each offense to be recovered in a civil action. Such penalty when recovered shall be paid into the State Treasury.

L.1994, c.48, s.301; amended 2009, c.308, s.25.



Section 18A:3B-34.1 - Powers And Duties Of Secretary.

18A:3B-34.1 Powers and duties of secretary.

22.The Secretary of Higher Education shall exercise all the powers and duties previously exercised by the Commission on Higher Education under the "Higher Education Equipment Leasing Fund Act," P.L.1993, c.136 (C.18A:72A-40 et seq.), the "Higher Education Facilities Trust Fund Act," P.L.1993, c.375 (C.18A:72A-49 et seq.), the "Higher Education Technology Infrastructure Fund Act," P.L.1997, c.238 (C.18A:72A-59 et seq.), and the "Higher Education Capital Improvement Fund Act," P.L.1999, c.217 (C.18A:72A-72 et seq.).

L.2012, c.42, s.22.



Section 18A:3B-35 - Annual Report By Institution Of Higher Education.

18A:3B-35 Annual report by institution of higher education.

305. Each public institution of higher education shall prepare and make available to the public an annual report on the condition of the institution which shall include, but need not be limited to a profile of the student body including graduation rates, SAT or other test scores, the percentage of New Jersey residents in the student body, the number of scholarship students and the number of Educational Opportunity Fund students in attendance; a profile of the faculty including the ratio of full to part-time faculty members, and major research and public service activities; a profile of the trustees or governors as applicable; and, a profile of the institution, including degree and certificate programs, status of accreditation, major capital projects, any new collaborative undertakings or partnerships, any new programs or initiatives designed to respond to specific State needs, an accounting of demonstrable efficiency and quality improvements, and any other information which the commission and the institution deem appropriate. The form and general content of the report shall be established by the Commission on Higher Education.

L.1994, c.48, s.305; amended 2009, c.308, s.26.



Section 18A:3B-36 - Specific Enabling Legislation Required For Reorganization Transfer

18A:3B-36. Specific enabling legislation required for reorganization transfer
306. For the purposes of any reorganization or transfer after the effective date of this act, any commission, council, board or other body created pursuant to this act, and any public entity transferred or otherwise reorganized herein shall not be subject to the provisions of the "Executive Reorganization Act of 1969," P.L.1969, c.203 (C.52:14C-1 et seq.), but shall require specific enabling legislation.

L.1994,c.48,s.306.



Section 18A:3B-37 - Alternate Opportunity To Take Test, Examination For Student Due To Religious Observance.

18A:3B-37 Alternate opportunity to take test, examination for student due to religious observance.

1.An institution of higher education shall provide any student who, for reason of a religious observance, cannot attend a test or examination at its regular administration with an alternative opportunity to take an equivalent test or examination. The alternative opportunity shall be offered as soon after or before the regular administration of the test as is possible, and at comparable times, places, and costs. The institution may request that the student provide a written explanation of the religious conflict signed by a clergyman of the student's place of worship.

L.2008, c.10, s.1.



Section 18A:3B-38 - "Standardized Test" Defined; Alternate Administration Of Tests Offered.

18A:3B-38 "Standardized test" defined; alternate administration of tests offered.

2. a. As used in this section:

"Standardized test" means any test that is given in the State at the expense of the test subject and designed for use and used in the process of selection for postsecondary or professional school admissions. The tests shall include, but are not limited to, the Preliminary Scholastic Aptitude Test, Scholastic Aptitude Test, ACT Assessment, Graduate Record Examination, Medical College Admission Test, Law School Admission Test, Dental Admission Test, Graduate Management Admission Test, Miller Analogies Test, and the Test of Standard Written English.

b. When regular administrations of standardized tests are given on days of religious observance which prevent attendance by test subjects at the regular administrations, alternative administrations shall be offered with the same frequency as regular administrations as soon after or before as is possible, at comparable times, places, and costs. The test agency may request that the test subject provide a written explanation of the religious conflict signed by a clergyman of the test subject's place of worship.

L.2008, c.10, s.2.



Section 18A:3B-39 - Long-range Facilities Plan.

18A:3B-39 Long-range facilities plan.

42. a. A public research university or a State college shall submit a long-range facilities plan on projects to be developed to the New Jersey Commission on Higher Education for its review and recommendations. The long-range facilities plan shall contain details of any public-private partnerships contemplated or entered into by the public research university or State college pursuant to section 43 of P.L.2009, c.90 (C.18A:64-85), which shall include details on the sources of dedicated funds that will be used for repayment of loans. The long-range facilities plan shall adhere to the green building manual prepared by the Commissioner of Community Affairs pursuant to section 1 of P.L.2007, c.132 (C.52:27D-130.6) when practicable. The long-range facilities plan shall be amended at least once every five years. The plan shall detail the facilities needs of the institution and the institution's plans to address those needs for the ensuing five years.

b.In developing its response to the plan, the commission shall consider the overall facilities needs of the institution, long-term fiscal implications of the plan including the debt burden of the institution, the relation of the facilities plan to the academic and student service programs of the institution, and the extent and cost of any deferred maintenance of the institution. The commission shall issue its response to the plan within one full semester of its receipt.

c.An amendment to a long-range facilities plan may be submitted at any time to the commission for its review and recommendations.

L.2009, c.90, s.42.



Section 18A:3B-40 - Network To Propose, Develop Economic Development Policies, Programs.

18A:3B-40 Network to propose, develop economic development policies, programs.

46. The New Jersey Commission on Higher Education shall appoint and convene a network of academics and researchers from New Jersey's public and independent institutions of higher education to propose and develop economic development policies and programs for the higher education community.

L.2009, c.90, s.46.



Section 18A:3B-41 - Short Title.

18A:3B-41 Short title.

1.This act shall be known and may be cited as the "Troops to College Act."

L.2009, c.125, s.1.



Section 18A:3B-42 - Establishment Of Troops To College Program.

18A:3B-42 Establishment of Troops to College Program.

2. a. The New Jersey Commission on Higher Education, in consultation with the Department of Military and Veterans' Affairs, shall establish the Troops to College Program. The purpose of the program shall be to assist New Jersey's public institutions of higher education in coordinating the provision of a comprehensive array of services to assist veterans in making the transition into the college classroom. The services may include, but need not be limited to, assistance in applying for State and federal student financial aid, counseling resources, a campus veterans' assistance officer to provide a single point of contact for information on the institution's benefits and programs for veterans, and an online resource to consolidate pertinent information specifically for veterans attending that institution.

b.The commission in implementing the Troops to College Program shall include on its Internet site information to assist veterans in accessing the higher education opportunities that exist in the State. The information shall include, but need not be limited to:

(1)contact information for the campus veterans' assistance officer at each of the public institutions of higher education; and

(2)information on the array of programs and services available to veterans at each of the public institutions of higher education.

L.2009, c.125, s.2.



Section 18A:3B-43 - Short Title.

18A:3B-43 Short title.

1.This act shall be known and may be cited as the "New Jersey College Student and Parent Consumer Information Act."

L.2009, c.197, s.1.



Section 18A:3B-44 - Information Provided By Certain Colleges, Universities.

18A:3B-44 Information provided by certain colleges, universities.

2. a. A four-year public institution of higher education shall provide for public inspection on its website comprehensive information on the cost of attendance, the graduation rates of admitted students, and the faculty of the institution. The purpose of the information shall be to maximize the awareness of students and their families of the costs associated with enrollment in the institution, the institution's success in ensuring the graduation of its students, and the composition of the teaching faculty that a student will encounter in his coursework. The institution shall post, and annually update, a student consumer information report on its website that includes:

(1)overall four-year and six-year graduation rates;

(2)four-year and six-year graduation rates by demographic group;

(3)four-year and six-year graduation rates by major;

(4)four-year and six-year graduation rates for student-athletes;

(5)the student transfer rate;

(6)an overview of the institutions to which former students of that college or university have transferred prior to the completion of a degree;

(7)the cost for the current academic year of attending the institution including tuition, student fees, room and board, and books and materials;

(8)a description of the types of financial assistance offered directly by the institution to both student-athletes and to students who do not participate in athletic programs at the institution;

(9)the percent of student-athletes who receive financial assistance directly from the institution and the average value of the assistance and the percent of students who do not participate in athletic programs at the institution who receive financial assistance directly from the institution and the average value of the assistance;

(10) the total projected cost for an incoming freshman to live on campus and complete a degree in four years and the total projected cost for an incoming freshman to commute to school and complete a degree in four years;

(11) the total projected cost for an incoming freshman to live on campus and complete a degree in six years and the total projected cost for an incoming freshman to commute to school and complete a degree in six years;

(12) average student loan indebtedness of four-year graduates for both students who live on campus and students who commute;

(13) average student loan indebtedness of six-year graduates for both students who live on campus and students who commute;

(14) average student loan indebtedness of a student who withdraws from the institution prior to the completion of a degree program for both students who live on campus and students who commute;

(15) an overview of the institution's faculty, including the percentage of faculty employed as a tenured professor, the percentage of faculty employed as a full-time non-tenured professor, and the percentage of faculty employed as an adjunct or visiting professor;

(16) the percentage of courses taught by each of the different categories of faculty; and

(17) an indicator of each academic department's capacity to serve the students majoring within that department's programs, as determined by the Commission on Higher Education.

The institution shall provide with all paper applications for admission to the institution a hard copy of the information prepared pursuant to this section.

b.A four-year public institution of higher education shall conform to the guidelines, criteria, and format prescribed by the Commission on Higher Education in reporting the information required pursuant to this section.

c.A four-year public institution of higher education shall submit its student consumer information report to the Commission on Higher Education for inclusion in a comparative profile of the student consumer information reports of all four-year public institutions of higher education.

d.A four-year public institution of higher education shall ensure that the page of its Internet site which includes its student consumer information report contains a link to the page of the Commission on Higher Education's Internet site that includes the comparative profile required pursuant to subsection b. of section 3 of this act.

e.A four-year public institution of higher education shall ensure that the Internet site for submitting an online application to the institution contains a link to the institution's student consumer information report.

f.A four-year public institution of higher education shall require the parent or guardian of a student applying for admission into the institution, or the student if he is an independent adult, to sign and submit a statement acknowledging that he has reviewed the institution's student consumer information report.

L.2009, c.197, s.2.



Section 18A:3B-45 - Guidelines, Criteria For Collection, Calculation Of Information.

18A:3B-45 Guidelines, criteria for collection, calculation of information.

3. a. The Commission on Higher Education shall issue guidelines and criteria for collecting and calculating the information required pursuant to section 2 of this act and shall prescribe a uniform reporting method for posting the information.

b.The Commission on Higher Education shall annually compile the student consumer information reports submitted pursuant to subsection c. of section 2 of this act into a comparative profile of all four-year public institutions of higher education. The commission shall present the information on its website in a manner that allows college students and their families to easily compare student consumer information across institutions.

L.2009, c.197, s.3.



Section 18A:3B-46 - Definitions Relative To Structure And Fiscal Management Of Higher Education.

18A:3B-46 Definitions relative to structure and fiscal management of higher education.

1.As used in this act:

"Commission" means the New Jersey Commission on Higher Education established pursuant to section 13 of P.L.1994, c.48 (C.18A:3B-13);

"Public research university" means Rutgers, The State University of New Jersey, Rowan University, and the New Jersey Institute of Technology;

"State college" means the State colleges or universities established pursuant to chapter 64 of Title 18A of the New Jersey Statutes.

L.2009, c.308, s.1; amended 2012, c.45, s.69.



Section 18A:3B-47 - Secretary Of Higher Education.

18A:3B-47 Secretary of Higher Education.

2.The Governor shall appoint, with the advice and consent of the Senate, a Secretary of Higher Education who shall serve at the pleasure of the Governor during the Governor's term of office and until a successor is appointed and qualified. The appointment shall be made after consultation with and recommendations from the New Jersey Commission on Higher Education and the New Jersey Presidents' Council except that the person holding the office of executive director of the commission on the effective date of this act shall be the initial Secretary of Higher Education. The secretary shall hold cabinet-level rank and shall serve as executive director of the commission.

L.2009, c.308, s.2.



Section 18A:3B-48 - Audit Committee.

18A:3B-48 Audit committee.

3. a. The governing board of a public research university or a State college shall establish an audit committee. The chairman of the committee shall have accounting or related financial management expertise and the governing board shall make efforts to ensure that a majority of the members of the committee have such expertise.

b.The audit committee shall have a written charter that addresses the committee's purpose and responsibilities which shall include, but not be limited to:

(1)assisting the board in ensuring and safeguarding the integrity of the institution's financial statements;

(2)assisting the board in overseeing and evaluating the performance of outside auditors retained by the institution;

(3)assisting the board in overseeing and evaluating the performance of the institution's internal audit function;

(4)ensuring that allegations of misconduct or conflict of interest are evaluated and investigated; and

(5)ensuring the institution's compliance with all relevant legal and regulatory requirements.

c.The audit committee shall prepare an annual audit committee report for submission to the institution's governing board.

d.The committee shall keep minutes of its meetings.

L.2009, c.308, s.3.



Section 18A:3B-49 - Internal Auditor.

18A:3B-49 Internal auditor.

4.The governing board of a public research university or a State college shall approve the appointment of an internal auditor, who shall have a direct reporting relationship to the board, the president, and the chief financial officer. The internal auditor shall periodically test and report on the institution's internal controls to the audit committee, the institution's president, chief financial officer, and other senior members of the institution's administrative staff.

L.2009, c.308, s.4.



Section 18A:3B-50 - Independent Outside Auditor.

18A:3B-50 Independent outside auditor.

5. a. The governing board of a public research university or a State college shall retain an independent outside auditor who is a certified public accountant to conduct an annual audit of the institution's financial accounts in accordance with nationally recognized auditing and accounting standards adopted by the commission. The independent auditor shall be selected by a majority vote of the members of the board present upon the recommendation of the audit committee.

The governing board of the institution shall not retain an independent auditor that employed the president, chief financial officer, controller, chief accounting officer, or any person holding an equivalent position at the institution during the one-year period preceding the audit or that fails to meet any other limitations or restrictions established by the commission. The governing board shall ensure the independence of the auditor.

b.The independent outside auditor shall report his findings to the audit committee. The audit committee shall review the problems identified through the audit with the institution's president, chief financial officer, and other senior members of the institution's administrative staff who shall evaluate the independent auditor's findings and file comments in response to those findings with the audit committee.

c.The audit committee shall report the findings of the independent auditor and the evaluation of those findings by the institution's senior staff to the governing board of the institution. The audit committee shall recommend actions it deems necessary to rectify any identified deficiencies in internal controls.

L.2009, c.308, s.5.



Section 18A:3B-51 - Submission Of Audit To Commission.

18A:3B-51 Submission of audit to commission.

6. a. The president and chief financial officer of a public research university or a State college shall submit the annual audit to the commission and shall certify that they have reviewed the financial statements and that, based on their knowledge, the financial statements do not contain any untrue statement of a material fact or omission of a material fact that makes the statements misleading and that, based on their knowledge, the financial statements present in all material respects the financial condition and results of operations of the institution.

b.A public research university or a State college shall retain institutional financial statements for a minimum period of time in accordance with accounting principles of the Governmental Accounting Standards Board.

L.2009, c.308, s.6.



Section 18A:3B-52 - Policies, Procedures For Reports Of Wrongdoing, Confidentiality.

18A:3B-52 Policies, procedures for reports of wrongdoing, confidentiality.

7.In accordance with standards established by the Attorney General, the governing board of a public research university or State college shall establish written policies and procedures that provide confidentiality in the reporting of alleged wrongdoing at the institution and protect employees from retaliatory action in accordance with the provisions of the "Conscientious Employee Protection Act," P.L.1986, c.105 (C.34:19-1 et seq.).

L.2009, c.308, s.7.



Section 18A:3B-53 - Recommendations For Penalties For Noncompliance.

18A:3B-53 Recommendations for penalties for noncompliance.

8.The commission shall submit to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), recommendations for the establishment of penalties for noncompliance with the provisions of sections 4 through 7 of this act, unless such penalties are otherwise established by law, including, but not limited to, fines and disciplinary action to be imposed upon a public research university or a State college or a member of the governing board or an employee of the institution.

L.2009, c.308, s.8.



Section 18A:3B-54 - Additional Authority Of Commission.

18A:3B-54 Additional authority of commission.

9. a. In addition to the authority granted to the Commission on Higher Education pursuant to section 14 of P.L.1994, c.48 (C.18A:3B-14), the commission shall develop and enforce a code of standards to define and regulate the types of activities in which a governmental affairs agent is permitted to engage on behalf of a public research university or a State college.

b.Under the code of standards established pursuant to subsection a. of this section, a governmental affairs agent, whether employed directly or retained under contract by the institution, shall be prohibited from using the position as an agent of the institution to:

(1)solicit political campaign contributions from the institution directly or through personnel on behalf of the institution;

(2)engage in or recommend on behalf of the institution any involvement in the partisan activities of specific political parties or candidates; or

(3)support or promote directly or indirectly on behalf of the institution any specific political party or individual for election or re-election.

Under the code of standards, the commission shall not prohibit a governmental affairs agent from engaging on behalf of a public research university or a State college concerning legitimate nonpartisan and bipartisan activities that are vital to the election process including, but not limited to, the scheduling and holding of on-campus political debates, voter-registration drives, and similar nonpartisan and bipartisan events and activities.

L.2009, c.308, s.9.



Section 18A:3B-55 - Notice Of Representation Filed By Governmental Affairs Agent, Reports.

18A:3B-55 Notice of representation filed by governmental affairs agent, reports.

10. a. Notwithstanding any law, rule or regulation to the contrary, a governmental affairs agent who is retained by a governing board of a public research university or a State college shall file a notice of representation pursuant to section 4 of P.L.1971, c.183 (C.52:13C-21), quarterly reports specific to that representation pursuant to section 5 of P.L.1971, c.183 (C.52:13C-22), and annual reports specific to that representation pursuant to section 2 of P.L.1981, c.150 (C.52:13C-22.1). This requirement shall not be deemed to require filings by any person performing services as an employee of the public research university or State college.

b.The Election Law Enforcement Commission shall transmit to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), a copy of an annual report filed by a governmental affairs agent pursuant to subsection a. of this section within 30 days following the filing of the report.

L.2009, c.308, s.10.



Section 18A:3B-56 - Approval Of Contract.

18A:3B-56 Approval of contract.


11. Any proposed contract to retain the services of a governmental affairs agent shall be considered by the governing board of a public research university or a State college at a public meeting and approval of the contract shall require the adoption of a resolution by a majority of the board members present at the meeting.

L.2009, c.308, s.11.



Section 18A:3B-57 - Policies Concerning Professional Services Contracts.

18A:3B-57 Policies concerning professional services contracts.

12. a. The governing board of a public research university or a State college shall establish policies concerning professional services contracts which, at a minimum, shall include procedures for the review of proposed professional services contracts to verify the need for the proposed services, determine whether conflicts of interest exist between the vendor and the institution, ensure appropriate procurement procedures are utilized, determine whether the proposed compensation is reasonable, and monitor the services delivered by the vendor.

b.The institution shall prepare an annual report on professional services contracts for submission to the institution's governing board.

L.2009, c.308, s.12.



Section 18A:3B-58 - Executive Committee.

18A:3B-58 Executive committee.

13. The governing board of a public research university or a State college shall establish an executive committee composed of the chairman of the governing board, the vice-chairman, and the chairmen of any committees established by the board, and such other voting members as may be appointed by the board. The executive committee shall have a written charter that defines the committee's purpose, responsibilities, and its authority to act on behalf of the governing board between meetings of the full board.

The committee shall keep minutes of its meetings.

L.2009, c.308, s.13.



Section 18A:3B-59 - Compensation Committee.

18A:3B-59 Compensation committee.

14. a. The governing board of a public research university or a State college shall establish a compensation committee. The compensation committee shall have a written charter that addresses the committee's purpose and responsibilities which shall include, but not be limited to:

(1)establishing and evaluating the compensation for the president, vice-presidents, and other senior administrators of the institution; and

(2)making recommendations to the board on issues relating to the compensation of the president, vice-presidents, and other senior administrators including the amounts, types, and components of compensation plans, and the performance measures and targets upon which institutional administrators shall be evaluated for purposes of calculating incentive awards.

b.The recommendations of the compensation committee shall be voted upon by the committee. The committee shall keep minutes of its meetings.

L.2009, c.308, s.14.



Section 18A:3B-60 - Nominations And Governance Committee.

18A:3B-60 Nominations and governance committee.

15. a. The governing board of a public research university or a State college shall establish a nominations and governance committee. The nominations and governance committee shall have a written charter that defines the committee's purpose and responsibilities which shall include, but need not be limited to:

(1)overseeing matters directly affecting the governance of the institution;

(2)periodically reviewing and updating board by-laws;

(3)identifying and screening candidates for membership on the governing board; and

(4)referring candidates to the governing board for the consideration of the board in making its recommendations to the Governor on potential new members.

b.In identifying candidates for appointment to the governing board, the committee shall seek individuals with skills that are appropriate to the mission of the institution and which complement the range of expertise contributed to the governing board by its existing members. The committee shall seek candidates of diverse background and experience, as well as those with ties to the institution.

The recommendations of the nominations and governance committee shall be voted upon by the committee. The committee shall keep minutes of its meetings.

c.The governing board of a public research university or a State college shall establish criteria for the identification, qualification, and recommendation of prospective candidates for appointment to the board. The criteria shall include qualification criteria that are consistent with the statutory responsibilities of the board and tailored to the institution.

L.2009, c.308, s.15.



Section 18A:3B-61 - Fundraising And Development Strategies.

18A:3B-61 Fundraising and development strategies.

16. The governing board of a public research university or a State college shall develop and implement fundraising and development strategies that encourage the active involvement of all board members and that, as may be appropriate, assist fundraising by institutional foundations.

L.2009, c.308, s.16.



Section 18A:3B-62 - Provision Of Information, Orientation, Training.

18A:3B-62 Provision of information, orientation, training.

17. A public research university and State college shall provide information, orientation, and training to each of its governing board members on the legal and ethical responsibilities of a member of the governing board.

L.2009, c.308, s.17.



Section 18A:3B-63 - Procedure For Change In Programmatic Mission.

18A:3B-63 Procedure for change in programmatic mission.

18. a. When a public research university or a State college determines to seek a change to its programmatic mission, the university or college shall submit to the commission:

(1)a notice of the intent to seek a change to the institution's programmatic mission; and

(2)a petition for approval for a change in the programmatic mission of the institution, when such petition is ready for submission. The petition shall include information on the long-term costs of the change in programmatic mission and a cost-benefit analysis of the expected impact of the change that considers the expected needs of the State and the potential impact of the change on other academic programs of the institution.

b.The commission shall issue its response to the petition within one year of its receipt.

L.2009, c.308, s.18.



Section 18A:3B-64 - Meeting Convened By Commission.

18A:3B-64 Meeting convened by commission.

19. The commission shall convene a meeting, at least once a year, of representatives of all public and independent institutions of higher education to discuss issues related to the development and implementation of new degree programs.

L.2009, c.308, s.19.



Section 18A:3B-65 - Plan For Branch Campus.

18A:3B-65 Plan for branch campus.

20. a. When the governing board of a public research university or a State college, after study and investigation, determines that it is advisable for the institution to establish a branch campus out-of-State or out-of-country that will serve at least 500 students of the institution, the board shall submit the plan for the branch campus to the commission for its review and recommendations. The plan shall include: a description of the higher educational needs of the country or region in which the branch campus shall be located; a description of the proposed branch campus and its proposed programs and curriculum; and an estimate of the cost of establishing and maintaining the branch campus including the cost of any planned acquisition or construction of facilities; and any other information or data deemed necessary by the commission.

b.In developing its response to the plan, the commission shall consider whether there is a need for the institution to acquire a branch campus and whether the institution has the financial capacity to support the campus.

L.2009, c.308, s.20.



Section 18A:3B-66 - Reference To Mean, Refer To Secretary Of Higher Education.

18A:3B-66 Reference to mean, refer to Secretary of Higher Education.


21. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the executive director of the New Jersey Commission on Higher Education, the same shall mean and refer to the Secretary of Higher Education.

L.2009, c.308, s.21.



Section 18A:3B-67 - Regulations.

18A:3B-67 Regulations.

22. The Commission on Higher Education shall adopt regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to implement the provisions of this act.

L.2009, c.308, s.22.



Section 18A:3B-68 - Adoption Of Policy By Public Institutions Of Higher Education.

18A:3B-68 Adoption of policy by public institutions of higher education.

28. a. A public institution of higher education shall adopt a policy to be included in its student code of conduct prohibiting harassment, intimidation, or bullying. The policy shall contain, at a minimum:

(1)A statement prohibiting harassment, intimidation, or bullying;

(2)Disciplinary actions which may result if a student commits an act of harassment, intimidation, or bullying; and

(3)A definition of harassment, intimidation, or bullying that at a minimum includes any gesture, any written, verbal or physical act, or any electronic communication, whether it be a single incident or a series of incidents, that is reasonably perceived as being motivated either by any actual or perceived characteristic, such as race, color, religion, ancestry, national origin, gender, sexual orientation, gender identity and expression, or a mental, physical or sensory disability, or by any other distinguishing characteristic, that takes place on the property of the institution of higher education or at any function sponsored by the institution of higher education, that substantially disrupts or interferes with the orderly operation of the institution or the rights of other students and that:

(a)a reasonable person should know, under the circumstances, will have the effect of physically or emotionally harming a student or damaging the student's property, or placing a student in reasonable fear of physical or emotional harm to his person or damage to his property;

(b)has the effect of insulting or demeaning any student or group of students; or

(c)creates a hostile educational environment for the student by interfering with a student's education or by severely or pervasively causing physical or emotional harm to the student.

b.The institution shall distribute the policy by email to each student within seven days of the start of each semester and shall post the policy on its website.

L.2010, c.122, s.28.



Section 18A:3B-69 - Emergency Operations Plan For Institutions Of Higher Education.

18A:3B-69 Emergency operations plan for institutions of higher education.

1. a. The governing board of each institution of higher education shall develop and coordinate an emergency operations plan to ensure the continuity of essential institution functions under all circumstances. The plan shall:

(1)identify a baseline of preparedness for all potential emergencies, including pandemics, to establish a viable capability to perform essential functions during any emergency that disrupts normal operations; and

(2)be coordinated with State and local authorities including, but not limited to, the State Office of Emergency Management, local law enforcement officers, county and local health officers, county offices of emergency management, and other emergency responders.

b.The plan shall include, but not be limited to, the following components: identification of essential functions, programs, and personnel; procedures to implement the plan; delegation of authority and lines of succession; identification of alternative facilities and related infrastructure, including those for communications; identification and protection of vital records and databases; and schedules and procedures for periodic tests, training, and exercises. The plan shall be consistent with the local emergency operations plan of the municipality in which the institution is located.

c.The governing board of the institution shall adopt and submit for review an emergency operations plan to the Secretary of Higher Education, the State Office of Emergency Management, the Department of Health, and the Office of Homeland Security and Preparedness within six months of the effective date of this act. The governing board shall review, update, and resubmit the plan to the offices every five years. If an emergency incident occurs at an institution during the five-year period, the plan shall be reviewed immediately.

d.The Office of Homeland Security and Preparedness, the State Office of Emergency Management, the Department of Health, and the Secretary of Higher Education shall review the emergency operations plan submitted by an institution of higher education pursuant to subsection c. of this section and, when necessary, shall in coordination with other State agencies make recommendations to the institution for improving the plan that are deemed necessary.

e.Any plan prepared pursuant to this section shall not be considered a government record as defined in section 1 of P.L.1995, c.23 (C.47:1A-1.1) and shall not be available for public inspection, copying, or the purchase of copies.

L.2011, c.214, s.1; amended 2012, c.17, s.73.



Section 18A:3B-71 - Report Of Criminal And Fire Events At Public Institutions Of Higher Education.

18A:3B-71 Report of criminal and fire events at public institutions of higher education.
1.The president of each public institution of higher education, or his designee, shall report to the governing board of the institution, at each of its regular meetings, all crimes, fires, and other emergencies which occurred on campus during the previous reporting period. The report shall include: a count and classification of all criminal incidents which occurred on campus and which were recorded by campus security and campus or local police departments; a list of campus alerts, threats, or emergencies which occurred on campus; and a count and classification of all fire incidents which occurred on campus and which were recorded by campus security and local fire departments. The report may also include: the status of all investigations of such acts or events, the type and nature of any discipline imposed on any student or employee identified as causing or contributing to an act or event; and any other measures imposed, training conducted, or programs implemented, to reduce the incidence of such acts and events.

For all matters in the report not subject to public inspection, examination, or copying under the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.); any other statute; regulation promulgated under the authority of any statute or Executive Order of the Governor; Executive Order of the Governor; or any federal law, federal regulation, or federal order, such matters shall be reported by the president to the board in an executive session and such reporting shall not render the information a government record available for inspection under the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.); any other statute; regulation promulgated under the authority of any statute or Executive Order of the Governor; Executive Order of the Governor; or any federal law, federal regulation, or federal order.

L.2015, c.220, s.1.



Section 18A:3B-72 - Short title.

18A:3B-72 Short title.
1. This act shall be known and may be cited as the "Madison Holleran Suicide Prevention Act."

L.2016, c.18, s.1.



Section 18A:3B-73 - Institution of higher education required to provide access to suicide prevention services; training for faculty and staff provided.

18A:3B-73 Institution of higher education required to provide access to suicide prevention services; training for faculty and staff provided.
2. a. An institution of higher education shall have individuals with training and experience in mental health issues who focus on reducing student suicides and attempted suicides available on campus or remotely by telephone or other means for students 24 hours a day, seven days a week. The individuals shall also work with faculty and staff on ways to recognize the warning signs and risk factors associated with student suicide.

b. No later than 15 days following the beginning of each semester, an institution of higher education shall transmit to each student via electronic mail the contact information of the individuals required pursuant to subsection a. of this section.

L.2016, c.18, s.2.



Section 18A:3C-1 - Definitions Relative To Certain Credit Card Solicitations.

18A:3C-1 Definitions relative to certain credit card solicitations.

1.As used in this act:

"Credit card" means a card, plate or other single credit device that may be used from time to time to obtain credit.

"Credit card issuer" means a person who extends to a student the right to use a credit card in connection with purchases of goods or services primarily for personal, family or household use.

"Institution of higher education" means any public or private university, college, technical college or community college located in New Jersey.

"Solicit" or "solicitation" means any activity on a campus of an institution of higher education specifically intended, in whole or in part, to encourage, entice, urge or request that a student apply for a credit card, but does not include:

(1)advertising in newspapers, magazines, or similar publications; or

(2)any activity within the physical location of a credit card issuer's business located on the campus of an institution of higher education, so long as the activity is conducted as part of the issuer's regular course of business.

"Student" means a person who attends an institution of higher education as an undergraduate, whether enrolled on a full-time or part-time basis.

L.2009, c.148, s.1.



Section 18A:3C-2 - Annual Registration Of Credit Card Issuer.

18A:3C-2 Annual registration of credit card issuer.

2. a. Prior to engaging in the solicitation of students for applications for credit cards on a campus of an institution of higher education, a credit card issuer shall annually register its request to solicit for that purpose with an appropriate official of the institution of higher education.

b.The registration submitted to the institution of higher education shall include the principal place of business of the credit card issuer and any other information as requested by the institution.

L.2009, c.148, s.2.



Section 18A:3C-3 - Provision Of Program Of Education On Responsible Use Of Credit.

18A:3C-3 Provision of program of education on responsible use of credit.

3. a. A credit card issuer, with an approved registration as filed pursuant to section 2 of this act, who solicits applications for credit cards on a campus of an institution of higher education shall provide to students of that campus a one-time, on-campus program of education on the responsible use of credit.

b.A program of education on the responsible use of credit that meets the requirements of subsection a. of this section shall include at a minimum:

(1)A full explanation of the financial consequences of not paying off credit card balances in full within the time specified by the billing statement to avoid interest charges, including an explanation of how the credit card issuer computes interest on unpaid balances;

(2)A full explanation of the impact of a shift from an introductory or initial interest rate to an ongoing interest rate that is higher, including the exact time when the higher ongoing interest rate takes effect, and a description of acts on the part of the cardholder that will cause an immediate shift to the higher interest rate;

(3)A full explanation, with examples, of how long it would take to pay off various illustrative balance amounts by paying the minimum monthly payment required under the credit card agreement at the interest rate charged by the credit card issuer;

(4)A full explanation of credit related terms, including fixed rates, variable rates, introductory rates, balance transfers, grace periods, annual fees and any other fees charged by the credit card issuer; and

(5)A full discussion of the generally accepted prudent uses of credit, and the consequences of imprudent uses, as presented by recognized consumer credit counseling agencies.

L.2009, c.148, s.3.



Section 18A:3C-4 - Certificate Required For Issuance Of Credit Card To Student.

18A:3C-4 Certificate required for issuance of credit card to student.

4.A credit card issuer who solicits applications for credit cards on a campus of an institution of higher education shall not issue a credit card to a student enrolled in that institution of higher education, unless the application submitted by the student includes a certificate indicating that the student has attended a one-time, on-campus program of education provided by the credit card issuer, as required by section 3 of this act.

L.2009, c.148, s.4.



Section 18A:3C-5 - Prohibited Actions For Credit Card Issuer.

18A:3C-5 Prohibited actions for credit card issuer.

5.A credit card issuer shall not:

a.purchase or otherwise obtain from an institution of higher education the names or addresses of the students at the institution of higher education; or

b.offer gifts or other promotional incentives to students at an institution of higher education in order to entice the students to apply for a credit card.

L.2009, c.148, s.5.



Section 18A:3C-6 - Prohibited Debt Collection Actions.

18A:3C-6 Prohibited debt collection actions.

6.A credit card issuer shall not take any debt collection action, including, but not limited to, telephone calls or demand letters against the parent or legal guardian of a student for whom a credit card has been issued, unless the parent or legal guardian has agreed in writing to be liable for the debts of the student under the credit card agreement.

L.2009, c.148, s.6.



Section 18A:3C-7 - Violations, Penalties.

18A:3C-7 Violations, penalties.

7.Any credit card issuer who violates the provisions of this act shall be liable in a civil action to any person for damages arising from the violation, as well as attorney's fees and costs of suit. Additionally, the credit card issuer shall be subject to a civil penalty of not less than $5,000 and not more than $10,000 for each offense. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2009, c.148, s.7.



Section 18A:4-1 - State Department Of Education Continued; Composition

18A:4-1. State department of education continued; composition
The state department of education is hereby continued as a principal department in the executive branch of the state government, and it shall consist of a state board of education, which shall be the head of the department, a commissioner of education, and such divisions, bureaus, branches, committees, officers and employees as are specifically referred to in this title and as may be constituted or employed by virtue of the authority conferred by this title and by any other law.

L.1967, c.271.



Section 18A:4-2 - Offices

18A:4-2. Offices
Suitable quarters to be known as the "state department of education" shall be provided.

L.1967, c.271.



Section 18A:4-3 - Membership Qualifications

18A:4-3. Membership qualifications
18A:4-3. The State Board of Education shall consist of 13 members who shall be citizens of the State who have resided therein for not less than five years immediately preceding their appointment, not less than three of whom shall be women and not more than one of whom shall be appointed from the residents of any one county.

L.1967, c.271; Amended 1973,c.93; 1994,c.48,s.44.



Section 18A:4-4 - Appointment Of Members; Terms; Vacancies

18A:4-4. Appointment of members; terms; vacancies
The members of the state board shall be appointed by the governor, by and with the advice and consent of the senate, for terms of six years commencing on July 1, except as otherwise provided by section 18A:4-5. Each member shall continue in office after the expiration of his term until his successor is appointed and has qualified, and in any such case and in case of any vacancy the successor shall be appointed in like manner for the unexpired term only.

L.1967, c.271.



Section 18A:4-5 - Continuation Of Present State Board; Appointment Of Successors

18A:4-5. Continuation of present state board; appointment of successors
The members of the state board in office on the effective date of this title shall continue in office until the expiration of the respective terms for which they were appointed and all future appointments, except to fill vacancies occurring otherwise than by expiration of terms, shall be made for full six-year terms, to expire on June 30 of the sixth year, in such manner as to continue the present rotation of terms.

L.1967, c.271.



Section 18A:4-6 - Expenses Of Members; No Compensation

18A:4-6. Expenses of members; no compensation
The members of the state board shall receive no compensation for their services, but shall be paid their necessary expenses in performing their duties.

L.1967, c.271.



Section 18A:4-7 - Meetings

18A:4-7. Meetings
The state board shall hold public meetings at least once in each month at such times as its rules may prescribe and at such other times and such places within the state as in its judgment may be necessary, but no meeting shall commence later than eight P.M.

L.1967, c.271.



Section 18A:4-8 - Organization Of Board; Officers; Vacancies

18A:4-8. Organization of board; officers; vacancies
The state board shall organize at its first regular meeting following June 30 of each year by the election of a president and a vice president from its own number who shall serve for one year and until their respective successors are elected and qualified. Vacancies in such offices shall be filled in like manner for the unexpired terms only.

L.1967, c.271.



Section 18A:4-9 - Secretary Of State Board

18A:4-9. Secretary of state board
The commissioner shall be the secretary of the state board, but with the approval of the state board he may designate one of the clerks in the department to perform such of the duties of the secretary and such other services for the state board as the state board shall designate.

L.1967, c.271.



Section 18A:4-10 - General Supervision Of Public Education Except Higher Education Vested In State Board

18A:4-10. General supervision of public education except higher education vested in state board
The general supervision and control of public education in this state, except higher education, and of the state department of education shall be vested in the state board, which shall formulate plans and make recommendations for the unified, continuous and efficient development of public education, other than higher education, of people of all ages within the state.

L.1967, c.271.



Section 18A:4-11 - Acquisition Of Land And Other Property By Condemnation

18A:4-11. Acquisition of land and other property by condemnation
The state board shall, if necessary, take and condemn land and other property in the manner provided by chapter 1 of Title 20, Eminent Domain, of the Revised Statutes, whenever authorized by law to purchase land or other property.

L.1967, c.271.



Section 18A:4-12 - Use Of Lands Controlled By State Board For Recreation Purposes

18A:4-12. Use of lands controlled by state board for recreation purposes
The state board may permit a municipality in which lands under the control and management of the state board are situate, to use such lands, when not required for school or state purposes, as playgrounds or recreation centers for the children of the municipality, but the municipality shall be liable for any damage done to property so used.

L.1967, c.271.



Section 18A:4-13 - Building Operations

18A:4-13. Building operations
The state board shall conduct all building operations coming within its direct supervision, including all construction or repair work allied thereto, within the appropriation specifically provided in each case for said work. It may, with the approval of the state house commission, employ such technical assistants, including registered architects and engineers, for the preparation of plans, specifications and drawings and for supervision and inspection of such work, as in its judgment each building operation necessitates, and such technical assistants shall be paid from the specific appropriation for such building operation.

L.1967, c.271.



Section 18A:4-14 - Uniform System Of Bookkeeping For School Districts

18A:4-14. Uniform system of bookkeeping for school districts
18A:4-14. The State Board shall prescribe a uniform system of double entry bookkeeping which is consistent with the generally accepted accounting principles established by the Governmental Accounting Standards Board and which is consistent with the financial accounting terminology and classifications established by the National Center for Education Statistics for use in all school districts and compel the maintenance and use of the same.

L.1967, c.271; Amended 1987,c.165,s.1; 1989,c.266,s.1.



Section 18A:4-14.1 - Conformity To Uniform System

18A:4-14.1. Conformity to uniform system
By July 1 of the sixth year following enactment of this act, all school districts shall conform to the uniform system of double entry bookkeeping prescribed by N.J.S.18A:4-14.

L.1987, c.165, s.4; amended 1989,c.266,s.2.



Section 18A:4-15 - General Rule-making Power

18A:4-15. General rule-making power
The state board shall make and enforce, and may alter and repeal, rules for its own government and for implementing and carrying out the school laws of this state under which it has jurisdiction.

L.1967, c.271.



Section 18A:4-16 - Incidental Powers Conferred

18A:4-16. Incidental powers conferred
The state board shall have all powers, in addition to those specifically provided by law, requisite to the performance of its duties.

L.1967, c.271.



Section 18A:4-17 - Right To Administer Oaths And Examine Witnesses; False Swearing

18A:4-17. Right to administer oaths and examine witnesses; false swearing
The state board by its presiding officer and each of its committees by its chairman, may administer oaths and examine witnesses under oath in any part of the state in regard to any matter pertaining to the schools, under its jurisdiction, supervision or control, and may cause the examination to be reduced to writing. Any person willfully giving false testimony upon being sworn or affirmed to tell the truth by the presiding officer of the state board or by the chairman of any of its committees, shall be guilty of a misdemeanor.

L.1967, c.271.



Section 18A:4-18 - Compelling Attendance Of School Personnel

18A:4-18. Compelling attendance of school personnel
The state board may by order compel the production at such time and place within the state as it may designate of any and all books, papers, and vouchers in any way relating to schools or to the receipt or disbursement of school moneys, under its jurisdiction, supervision or control, compel the attendance before it or before any of its committees or before the commissioner or one of his assistants at such time and place as it may designate of any member of a board of education or of any person in the employ of a board of education, and suspend from office any person refusing to attend or to submit such books, papers, and vouchers as he may have been directed to produce.

L.1967, c.271.



Section 18A:4-19 - Subpoenas; Penalty

18A:4-19. Subpoenas; penalty
The state board may issue subpoenas signed by its president and secretary compelling the attendance of witnesses and the production of books and papers in any part of the state before it or before any of its committees or before the commissioner or one of his assistants. Any person who shall neglect or refuse to obey the command of the subpoena or who, after appearing, shall refuse to be sworn and testify, except such refusal be on grounds recognized by law, shall in either event be liable to a penalty of $100.00 for each offense to be recovered by the state board of education in a civil action. Such penalty when recovered shall be paid into the treasury of the state.

L.1967, c.271.



Section 18A:4-20 - Annual Report To Legislature

18A:4-20. Annual report to legislature
The state board shall report annually to the legislature in regard to all matters committed to its care.

L.1967, c.271.



Section 18A:4-21 - Appointment; Term; Qualifications; Salary

18A:4-21. Appointment; term; qualifications; salary
18A:4-21. The Commissioner of Education shall be appointed by the Governor, without regard to residence within or without the State, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until his successor is appointed and qualified. He shall receive such annual salary as shall from time to time be fixed by law, which shall be payable as other state salaries are paid.

L.1967, c.271; Amended 1990,c.13,s.1.



Section 18A:4-22 - Chief Officer Of The Department

18A:4-22. Chief officer of the department
The commissioner shall be:

(a) The chief executive and administrative officer of the department having general charge and supervision of the work of the department;

(b) The official agent of the state board for all purposes;

(c) The budget request officer and the approval officer of the department, with power to delegate the duties of such officers as in this chapter provided;

(d) Authorized, subject to law, to designate one of the assistant commissioners to act in his place and stead, during his absence, and to assign duties to the assistant commissioners, to the directors of the special services, to the secretary of the state board of examiners and to the inspectors, assistants and employees of the department.

L.1967, c.271.



Section 18A:4-23 - Supervision Of Schools; Enforcement Of Rules

18A:4-23. Supervision of schools; enforcement of rules
The commissioner shall have supervision of all schools of the state receiving support or aid from state appropriations, except institutions of higher education, and he shall enforce all rules prescribed by the state board.

L.1967, c.271.



Section 18A:4-24 - Determining Efficiency Of Schools; Report To State Board

18A:4-24. Determining efficiency of schools; report to state board
The commissioner shall pursuant to rules and regulations of the State board, inquire into and ascertain the thoroughness and efficiency of operation of any of the schools of the public school system of the State and of any grades therein by such means as to him seem proper, and he shall report to the State board the results of such inquiries and such other information with regard thereto as the State board may require or as he shall deem proper, but nothing in this section shall affect the right of each district to prescribe its own rules for promotion.

L.1967, c.271; amended by L.1975, c. 212, s. 44, eff. July 1, 1975.



Section 18A:4-25 - Prescribing Minimum Courses Of Study For Public Schools; Approval Of Courses Of Study

18A:4-25. Prescribing minimum courses of study for public schools; approval of courses of study
The commissioner may, with the approval of the state board, prescribe minimum courses of study for the public schools and require boards of education to submit to him for approval or disapproval courses of study adopted by them, whenever he deems it advisable so to do.

L.1967, c.271.



Section 18A:4-26 - Acceptance Of Grants And Donations

18A:4-26. Acceptance of grants and donations
Subject to approval by the governor and the state board, the commissioner may accept on behalf of the state and administer for the state any grant, conveyance, devise, bequest, or donation to be applied, principal or income, or both, for the purposes specified in such grant, conveyance, devise, bequest, or donation to the maintenance and use of any service in, or activity of, any division or bureau established in the department, or of any school or institution of learning under the jurisdiction, supervision or control of the commissioner or of the state board.

L.1967, c.271.



Section 18A:4-27 - Notice And Hearing

18A:4-27. Notice and hearing
Prior to the acceptance of any grant, conveyance, devise, bequest, or donation mentioned in section 18A:4-26, due notice and hearing, if requested, shall be granted by the commissioner and the state board to any municipality or municipalities which may be affected thereby.

L.1967, c.271.



Section 18A:4-28 - Materials For Guidance Of Teachers

18A:4-28. Materials for guidance of teachers
The commissioner may prepare, publish and distribute from time to time handbooks, materials or circulars for the guidance of teachers in the public schools.

L.1967, c.271.



Section 18A:4-29 - Instruction Of County Superintendents And Superintendents Of Schools; Meetings

18A:4-29. Instruction of county superintendents and superintendents of schools; meetings
The commissioner shall from time to time instruct the county superintendents and superintendents of schools as to the performance of their duties, the conduct of the schools and the construction and furnishing of schoolhouses, and he shall, with the approval of the state board, hold meetings of the county superintendents and superintendents of schools at least once in each year for the discussion of school affairs and of ways and means for promoting a thorough and efficient system of education.

L.1967, c.271.



Section 18A:4-30 - Annual Report Of Comparative Financial Statistics Of School Districts

18A:4-30. Annual report of comparative financial statistics of school districts
The commissioner shall compile and cause to be published for general distribution, and may make a reasonable charge therefor to cover the cost of printing thereof, and annual report of comparative financial statistics of all school districts showing the capital and current costs, the cost of principal services, the amount of debt and other pertinent data, for each school district.

L.1967, c.271.



Section 18A:4-31 - Right To Administer Oaths, Take Affidavits And Examine Witnesses; False Swearing

18A:4-31. Right to administer oaths, take affidavits and examine witnesses; false swearing
The commissioner and each of his assistants may administer oaths, take affidavits without charge, and examine witnesses under oath in any part of the state and upon any matter pertaining to the schools under his jurisdiction, supervision or control or under that of the state board and may cause the examinations to be reduced to writing. Any person willfully giving false testimony upon being sworn to tell the truth by the commissioner or any assistant commissioner, shall be guilty of a misdemeanor.

L.1967, c.271.



Section 18A:4-32 - Assistant Commissioners; Appointment; Compensation

18A:4-32. Assistant commissioners; appointment; compensation
The commissioner, subject to the approval of the State board, shall appoint not more than seven assistant commissioners of education, and fix their compensation, and he shall from time to time designate one of them to act in his place and stead during his absence.

L.1967, c.271; amended by L.1977, c. 322, s. 1, eff. Jan. 10, 1978.



Section 18A:4-33 - Deputy Commissioner

18A:4-33. Deputy commissioner
The commissioner shall designate an assistant commissioner as deputy commissioner with full power to act in his place and stead during any absence or inability of the commissioner and at such other times as the commissioner may designate. The commissioner may designate one or more assistant commissioners to act as approval officers of the department.

L.1967, c.271.



Section 18A:4-34 - Duties Of Assistant Commissioner.

18A:4-34 Duties of assistant commissioner.

18A:4-34. Each assistant commissioner shall perform such duties in the public school system of the State as may from time to time be assigned to him by the commissioner, which shall include, but need not be limited to, any one or more of the following:

a.The supervision of curriculum and instruction;

b.The supervision of vocational education;

c.The hearing and determination of controversies and disputes which may arise under the school laws, or the rules of the State board, or of the commissioner; and

d.The supervision of business and financial matters.

L.1967, c.271; amended 1977, c.322, s.2; 2001, c.137, s.2.



Section 18A:4-35 - Directors, Inspectors And Assistants

18A:4-35. Directors, inspectors and assistants
The commissioner may assign an assistant commissioner or, subject to approval of the state board, may appoint and fix the compensation of directors, inspectors and assistants to act as secretary of the state board of examiners and to act in connection with the issuance of qualifying academic certificates and, so far as they relate to the public school system of the state, to perform one or more of the following services:

a. Inspection of buildings;

b. Inspection of accounts;

c. Research;

d. Supervision of health education;

e. Supervision of adult education;

f. Supervision of special classes for subnormal, blind, deaf, and physically handicapped children; and

g. Such other special services as the state board may deem necessary.

L.1967, c.271.



Section 18A:4-36 - Helping Teachers, Salaries And Expense Allowance

18A:4-36. Helping teachers, salaries and expense allowance
A helping teacher to aid and direct the teachers in the schools of two or more districts may be appointed by the commissioner whenever he deems it advisable so to do, at a salary, and with an allowance for necessary expenses incurred in the performance of his duties not exceeding $750.00 a year, which the commissioner shall fix, but such appointment and the amount of the salary and of the expense allowance shall first be approved by the state board.

L.1967, c.271.



Section 18A:4-37 - Payment Of Salaries And Expenses

18A:4-37. Payment of salaries and expenses
The salary of each helping teacher shall be paid as other state salaries are paid. The director of the division of budget and accounting shall, on order of the commissioner, draw his warrant for such salary on the state treasurer and all claims for the expenses of helping teachers shall be paid, in 10 equal monthly installments, after being audited by the county superintendent, on orders issued by the county superintendent and drawn on the county treasurer from moneys apportioned for that purpose. No such payment shall be made for expenses until a duly certified monthly expense account, with vouchers whenever possible, shall be submitted to the county superintendent, which shall be kept on file in his office.

L.1967, c.271.



Section 18A:4-38 - Employment Of Clerks And Other Employees; Compensation

18A:4-38. Employment of clerks and other employees; compensation
The commissioner may appoint such clerks and other employees for the department as he may deem necessary and fix their compensation subject to the provisions of Title 11, Civil Service, of the Revised Statutes, except where otherwise provided by law, which compensation shall be payable as other state salaries are paid, on the certificate of the commissioner and shall not exceed in the aggregate the sum annually appropriated therefor.

L.1967, c.271.



Section 18A:4-39 - Record Of Official Acts; Seal; Copies Of Papers

18A:4-39. Record of official acts; seal; copies of papers
The commissioner shall keep a record and preserve copies of all his official acts, orders and decisions. He shall adopt an official seal, and copies of any of his acts, orders and decisions, and of any papers deposited or filed in the department, when authenticated therewith and certified by him, shall be evidence in all courts and places equally with and in like manner as the originals.

L.1967, c.271.



Section 18A:4-40 - Monthly, Annual And Other Reports To State Board

18A:4-40. Monthly, annual and other reports to state board
The commissioner shall report to the state board such information as it may prescribe once each month and at such other times as the state board may designate, and he shall report to the state board annually at its December meeting as to the operation and condition of the schools of the public school system and all educational institutions other than institutions of higher education, receiving support or aid from state appropriations, during the previous year, with appropriate statistical tables and such suggestions and recommendations for the improvement of the schools and the advancement of public education within the state as he shall deem expedient and of interest to the people of the state and especially to those concerned with the operation of the public schools.

L.1967, c.271.



Section 18A:4-41 - Waiving Of Certain Requirements

18A:4-41. Waiving of certain requirements
9. The commissioner or the Director of the Division of Local Government Services, in the Department of Community Affairs, as appropriate, is authorized, for those school districts issuing bonds pursuant to this 1993 amendatory and supplementary act, to waive the requirement imposed pursuant to N.J.S.18A:24-46 or N.J.S.40A:2-29, as the case may be, that school districts issue those bonds at not less than par value.

L.1993,c.102,s.9.



Section 18A:4-42 - Findings, Declarations Relative To Italian Heritage And Cultural And Educational Programs.

18A:4-42 Findings, declarations relative to Italian heritage and cultural and educational programs.

1.The Legislature finds and declares that:

a.For the past several decades Hollywood and the communications media have continuously portrayed Italians and Americans of Italian heritage as mobsters, buffoons and other nefarious characters to such an extent that it appears to be an orchestrated program of cultural dismemberment and disdain which can and will promote ethnic bigotry and loss of cultural identity.

b.The exposure of our children and others to this unrelenting barrage of negative images has led to the erosion and denigration of Italian-American culture, history and heritage. It has, furthermore, encouraged children to emulate negative role models and promoted the social acceptability of disrespect for and bigotry towards Italians and Americans of Italian heritage and their culture, history and heritage--a culture, history and heritage shared by over 22 percent of New Jersey's population.

c.The histories of our nation and our State have been significantly enriched by the heritage of Italians and Americans of Italian heritage. The cultural heritage of Italy includes the classical civilization of Rome, the fine arts of the Renaissance, the scientific and artistic genius of Da Vinci, the literary works of Dante and Petrarch, the operas of Verdi and Puccini and many other contributions that have ennobled civilization.

d.More than 5.4 million Italians emigrated to the United States between the years 1820 and 1991; today more than 2 million citizens of this State are of Italian descent. Our nation and our State have benefitted substantially from the influences and contributions of these men, women and children and their distinctive culture, history and heritage.

e.It is desirable to educate our citizens about the positive aspects of the culture, music, art, language, history and heritage of Italians and Americans of Italian heritage.

f.It is the policy of the State of New Jersey that the culture, history and heritage of Italians and Americans of Italian heritage are a proper concern for all people, particularly students enrolled in the schools of this State.

g.It is appropriate and desirable that programs, workshops, institutes, seminars and other teacher-training activities for the study of the culture, history and heritage of Italians and Americans of Italian heritage be conducted at the various high schools and institutions of higher education in this State.

h.It is fitting and proper to establish a permanent State-level commission to survey, design, encourage and promote the implementation of Italian and Americans of Italian heritage cultural and educational programs in this State, with responsibility for the coordination of events that will provide appropriate awareness and memorialization of the culture, history, heritage and language of Italians and Americans of Italian heritage on a regular basis throughout the State.

L.2001,c.343,s.1.



Section 18A:4-43 - New Jersey Commission On Italian And Americans Of Italian Heritage Cultural And Educational Programs.

18A:4-43 New Jersey Commission on Italian and Americans of Italian Heritage Cultural and Educational Programs.

2. a. The New Jersey Commission on Italian and Americans of Italian Heritage Cultural and Educational Programs is created and established in the Executive Branch of the State Government. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Education, but notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or any board or officer thereof.

The commission shall consist of 21 members, including the Commissioner of Education and the chair of the executive board of the Presidents' Council, serving ex officio, and 19 public members.

Public members shall be appointed as follows: five public members shall be appointed by the President of the Senate, at least one of whom shall have a Masters' degree in an area of Italian studies or language; five public members shall be appointed by the Speaker of the General Assembly, at least one of whom shall have a Masters' degree in an area of Italian studies or language; and nine public members shall be appointed by the Governor, no less than four of whom shall at the time of their appointment have at least a Masters' degree in an area of Italian studies or language. The public members shall be residents of the State who have served prominently as spokespersons for, or as leaders of, organizations in the Italian and Americans of Italian heritage community which serve members of religious, ethnic, national heritage or social groups or who are experienced in the field of Italian and Americans of Italian heritage education. To the greatest extent practicable, they shall be chosen with due regard to afford the commission with broad regional representation and ethnic diversity. At least one-half of the public members shall be of Italian descent.

b.Each public member of the commission shall serve for a term of three years, except that of the initial members so appointed: one member appointed by the President of the Senate, one member appointed by the Speaker of the General Assembly and two members appointed by the Governor shall serve for terms of one year; two members appointed by the President of the Senate, two members appointed by the Speaker of the General Assembly and three members appointed by the Governor shall serve for terms of two years; and two members appointed by the President of the Senate, two members appointed by the Speaker of the General Assembly and four members appointed by the Governor shall serve for terms of three years. Public members shall be eligible for reappointment. They shall serve until their successors are appointed and qualified, and the term of the successor of any incumbent shall be calculated from the expiration of the term of that incumbent. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

c.The members of the commission shall serve without compensation, but they shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties.

d.The commission annually shall elect a chairman from among its members. It shall meet upon the call of the chairman or of a majority of the commission members. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.

e.The commission shall appoint an executive director, who shall serve at its pleasure and shall be a person qualified by training and experience to perform the duties of the office.

L.2001,c.343,s.2.



Section 18A:4-44 - Responsibilities, Duties Of Commission.

18A:4-44 Responsibilities, duties of commission.

3.The commission shall have the following responsibilities and duties:

a.To provide, based upon the collective knowledge and experience of its members, assistance and advice to the public and nonpublic schools of this State with respect to the implementation of Italian and Americans of Italian heritage cultural and educational programs;

b.To meet with county and local school officials and other interested public and private organizations, for the purpose of assisting with the planning, coordination or modification of courses of study dealing with issues, matters and subjects concerning or relating to the culture, history and heritage of Italians and Americans of Italian heritage;

c.To survey and catalog the extent and breadth of Italian and Americans of Italian heritage cultural awareness and educational programs presently being incorporated into the curricula and taught in the school systems of this State; to inventory those Italian and Americans of Italian heritage exhibits and resources which may be incorporated into courses of study at various locations throughout the State and, upon request, to assist the State Department of Education and other educational agencies in the development and implementation of Italian and Americans of Italian heritage cultural awareness and educational programs. In furtherance of this responsibility, the commission shall be authorized to contact and cooperate with existing Italian and Americans of Italian heritage public or private nonprofit resource organizations and may act as a liaison concerning issues and topics involving and relating to the culture, history and heritage of Italians and Americans of Italian heritage to members of the United States Senate and House of Representatives and the New Jersey Senate and General Assembly;

d.To compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars and workshops on subjects concerning and relating to the culture, history and heritage of Italians and Americans of Italian heritage. These volunteers may be scholars, clergymen, community relations professionals and other persons who, by virtue of their experience, training or interest, have acquired personal or academic knowledge of the culture, history and heritage of Italians and Americans of Italian heritage and who are willing to share that knowledge with students and teachers;

e.To coordinate events observing the culture, history and heritage of Italians and Americans of Italian heritage and to seek volunteers who are willing and able to participate in commemorative events that will enhance student awareness of the significance of the culture, history and heritage of Italians and Americans of Italian heritage;

f.To prepare reports for the Governor and the Legislature regarding its findings and recommendations to facilitate the inclusion of Italian and Americans of Italian heritage studies and special programs memorializing the culture, history and heritage of Italians and Americans of Italian heritage in the educational system of this State; and

g.To develop, in consultation with the State Department of Education, curriculum guidelines for the teaching of subjects and topics concerning and relating to the culture, history and heritage of Italians and Americans of Italian heritage. To the greatest extent practicable, each board of education shall incorporate those guidelines as part of the curriculum for its district's elementary and secondary school students.

L.2001,c.343,s.3.



Section 18A:4-45 - Assistance To Commission.

18A:4-45 Assistance to commission.

4. a. The commission is authorized to call upon any department, office, division or agency of the State, or of any county, municipality or school district of the State, to supply such data, program reports and other information, personnel and assistance as it deems necessary to discharge its responsibilities under this act.

b.These departments, offices, divisions and agencies shall, to the extent possible, and not inconsistent with any other law of this State, cooperate with the commission and shall furnish it with such information, personnel and assistance as may be necessary or helpful to accomplish the purposes of this act.

L.2001,c.343,s.4.



Section 18A:4-46 - Duties Of Commission Relative To Institute Of Italian And Italian American Heritage Studies.

18A:4-46 Duties of commission relative to Institute of Italian and Italian American Heritage Studies.

5. a. The commission shall create, establish and oversee the Institute of Italian and Italian American Heritage Studies as an entity whose purpose is to assist the commission in implementation of its responsibilities as identified in section 3 of this act, P.L.2001, c.343 (C.18A:4-44). The commission shall function as the board of governors for the institute. The commission shall appoint an executive director of the institute who shall serve at its pleasure.

b.The commission shall survey the New Jersey four-year universities and colleges that have an advanced degree program in the fields of Italian and/or Italian American studies and select one to serve as host to the institute. The institute shall not be administered by the college or university selected as the host site. The institute will collaborate with and otherwise engage, share and exchange resources with the higher education community of New Jersey and work to establish mutually beneficial public service programs and activities consistent with the mission of the commission.

c.The institute shall have the authority to raise private funds and obtain public funds to be used toward scholarships, grants and studies in the field of Italian and/or Italian American studies.

d.The commission shall appoint an Advisory Council to the commission and institute. The advisory council shall consist of individuals who have served prominently as spokespersons for, or as leaders of, organizations in the Italian and Americans of Italian heritage community which serve members of religious, ethnic, national heritage or social groups or who are experienced in the field of Italian and Americans of Italian heritage education.

L.2001,c.343,s.5.



Section 18A:4A-1 - Findings, Declarations

18A:4A-1. Findings, declarations
1. The Legislature finds and declares that:

a. During the period from 1933 to 1945, six million Jews and millions of other Europeans were murdered in Nazi concentration camps as part of a carefully orchestrated program of cultural, social and political genocide known as the Holocaust;

b. All people should remember the horrible atrocities committed at that time and other times in human history as the result of bigotry and tyranny and, therefore, should continually rededicate themselves to the principles of human rights and equal protection under the laws of a democratic society;

c. It is desirable to educate our citizens about the events leading up to the Holocaust and about the organizations and facilities that were created and used purposefully for the systematic destruction of human beings;

d. It is the policy of the State of New Jersey that Holocaust history is the proper concern of all people, particularly students enrolled in the schools of the State of New Jersey;

e. The New Jersey Department of Education, in conjunction with the Anti-Defamation League of B'nai B'rith, the New Jersey Education Association, and the New Jersey Council for Social Studies, has developed a curriculum, entitled "The Holocaust and Genocide: A Search for Conscience," which has been implemented in courses of study on a trial basis in Vineland and Teaneck and, subsequently, in other communities;

f. Programs, workshops, institutes, seminars, and other teacher-training activities for the study of the Holocaust have taken place during recent years at various high schools and colleges in the State of New Jersey; and

g. It is desirable to create a State-level commission, which as an organized body, on a continuous basis, will survey, design, encourage, and promote implementation of Holocaust education and awareness programs in New Jersey and shall be responsible for the coordination of events that will provide appropriate memorialization of the Holocaust, on a regular basis, throughout the State.

L.1991,c.193,s.1.



Section 18A:4A-2 - New Jersey Commission On Holocaust Education.

18A:4A-2 New Jersey Commission on Holocaust Education.

2. a. The New Jersey Commission on Holocaust Education is created and established in the Executive Branch of the State Government. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Education, but notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or any board or officer thereof.

The commission shall consist of 25 members, including the Commissioner of Education and the chair of the executive board of the Presidents' Council, serving ex officio, and 23 public members. Public members shall be appointed as follows: three public members shall be appointed by the President of the Senate; three public members shall be appointed by the Speaker of the General Assembly; and 17 public members shall be appointed by the Governor, no less than six of whom shall at the time of their appointment be members of the New Jersey Advisory Council on Holocaust Education, created pursuant to Executive Order No. 17 of 1982 and continued pursuant to Executive Order No. 87 of 1984, Executive Order No. 168 of 1987 and Executive Order No. 225 of 1990, and further continued pursuant to Executive Order No. 14 of 1990. The public members shall be residents of this State, chosen with due regard to broad geographic representation and ethnic diversity, who have served prominently as spokespersons for, or as leaders of organizations which serve members of religious, ethnic, national heritage or social groups which were subjected to genocide, torture, wrongful deprivation of liberty or property, officially imposed or sanctioned violence, and other forms of human rights violations and persecution at the hands of the Nazis and their collaborators during the Nazi era, or they shall be residents who are experienced in the field of Holocaust education.

b.Each public member of the commission shall serve for a term of three years, except that of the initial members so appointed: one member appointed by the President of the Senate, one member appointed by the Speaker of the General Assembly, and four members appointed by the Governor shall serve for terms of one year; one member appointed by the President of the Senate, one member appointed by the Speaker of the General Assembly, and four members appointed by the Governor shall serve for terms of two years; and one member appointed by the President of the Senate, one member appointed by the Speaker of the General Assembly, and five members appointed by the Governor shall serve for terms of three years. Public members shall be eligible for reappointment. They shall serve until their successors are appointed and qualified, and the term of the successor of any incumbent shall be calculated from the expiration of the term of that incumbent. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c.The members of the commission shall serve without compensation, but they shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties. d.The commission shall annually elect a chairman from among its members. It shall meet upon the call of the chairman or of a majority of the commission members. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.

e.The commission shall appoint an executive director, who shall serve at its pleasure and shall be a person qualified by training and experience to perform the duties of the office.

L.1991,c.193,s.2; amended 1994, c.48, s.45; 2003, c.288.



Section 18A:4A-3 - Responsibilities, Duties Of Commission

18A:4A-3. Responsibilities, duties of commission
3. The commission shall have the following responsibilities and duties:

a. To provide, based upon the collective knowledge and experience of its members, assistance and advice to the public and private schools with respect to the implementation of Holocaust education and awareness programs;

b. To meet with county and local school officials and other interested public and private organizations, including service organizations, for the purpose of assisting with the planning, coordination or modification of courses of study dealing with the subject of the Holocaust;

c. To survey and catalog the extent and breadth of Holocaust and genocide education presently being incorporated into the curricula and taught in the school systems of the State, to inventory those Holocaust memorials, exhibits and resources which could be incorporated in courses of study at various locations throughout the State, and, upon request, to assist the State Department of Education and other educational agencies in the development and implementation of Holocaust and genocide education programs. In furtherance of this responsibility, the commission shall be authorized to contact and cooperate with existing Holocaust and genocide public or private nonprofit resource organizations and may act as a liaison concerning Holocaust and genocide education to members of the United States Senate and House of Representatives and the New Jersey Senate and General Assembly;

d. To compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars and workshops on the subject of the Holocaust. These volunteers may be survivors of the Holocaust, liberators of concentration camps, scholars, clergymen, community relations professionals and other persons who, by virtue of their experience or interest, have acquired personal or academic knowledge of the Holocaust and who are willing to share that knowledge with students and teachers;

e. To coordinate events memorializing the Holocaust and to seek volunteers who are willing and able to participate in commemorative events that will enhance student awareness of the significance of the Holocaust;

f. To prepare reports for the Governor and the Legislature regarding its findings and recommendations to facilitate the inclusion of Holocaust studies and special programs memorializing the Holocaust in educational systems in the State; and

g. To advise and assist the State Capitol Joint Management Commission, established pursuant to P.L.1992, c.67 (C.52:31-34 et seq.), for the purpose of increasing public awareness of the annual observance of Kristallnacht Memorial Night in New Jersey.

L.1991,c.193,s.3; amended 1995,c.258,s.3.



Section 18A:4A-4 - Commission Assistance, Cooperation

18A:4A-4. Commission assistance, cooperation
4. a. The commission is authorized to call upon any department, office, division or agency of the State, or of any county, municipality or school district of the State, to supply such data, program reports and other information, personnel and assistance as it deems necessary to discharge its responsibilities under this act.

b. These departments, offices, divisions and agencies shall, to the extent possible and not inconsistent with any other law of this State, cooperate with the commission and shall furnish it with such information, personnel and assistance as may be necessary or helpful to accomplish the purposes of this act.

L.1991,c.193,s.4.



Section 18A:6-1 - Corporal Punishment Of Pupils

18A:6-1. Corporal punishment of pupils
No person employed or engaged in a school or educational institution, whether public or private, shall inflict or cause to be inflicted corporal punishment upon a pupil attending such school or institution; but any such person may, within the scope of his employment, use and apply such amounts of force as is reasonable and necessary:

(1) to quell a disturbance, threatening physical injury to others;

(2) to obtain possession of weapons or other dangerous objects upon the person or within the control of a pupil;

(3) for the purpose of self-defense; and

(4) for the protection of persons or property;

and such acts, or any of them, shall not be construed to constitute corporal punishment within the meaning and intendment of this section. Every resolution, bylaw, rule, ordinance, or other act or authority permitting or authorizing corporal punishment to be inflicted upon a pupil attending a school or educational institution shall be void.

L.1967, c.271.



Section 18A:6-1.1 - Experimental Or Stimulation Of Learning Process Drugs Or Medications; Administration To Pupils; Written Consent Of Parent Or Guardian And Physician

18A:6-1.1. Experimental or stimulation of learning process drugs or medications; administration to pupils; written consent of parent or guardian and physician
The written consent of a parent or guardian of a pupil and of a physician of the parent's or guardian's choice shall be required prior to the administration to a pupil by school authorities of any drug of medication for experimental purposes or for stimulating the learning process.

L.1973, c. 115, s. 1, eff. May 7, 1973.



Section 18A:6-2 - Instruction In Accident And Fire Prevention

18A:6-2. Instruction in accident and fire prevention
Regular courses of instruction in accident prevention and fire prevention shall be given in every public and private school in this state, which instruction shall be adapted to the understanding of the several grades and classes in said schools.

L.1967, c.271.



Section 18A:6-3 - Courses In Constitution Of United States

18A:6-3. Courses in Constitution of United States
18A:6-3. Regular courses of instruction in the Constitution of the United States shall be given in all public schools and in all private schools, attendance at which is a sufficient compliance with the compulsory educational requirements of this title in this State, which instruction shall begin not later than the opening of the seventh grade in public schools and of the equivalent grade in private schools and shall continue in the high school course and in courses of State colleges and universities and the educational departments of the State and municipal institutions.

L.1967, c.271; amended 1994,c.48,s.46.



Section 18A:6-4 - Annual Report Of Institutions Receiving State Aid And Private Schools

18A:6-4. Annual report of institutions receiving State aid and private schools
18A:6-4. The board, body or person in charge of each educational institution, except an institution of higher education, receiving support or aid from the State and of each private school shall report, annually on or before August 1, to the commissioner, in the manner and form required by him, and the board, body or person in charge of each educational institution of higher learning receiving support or aid from the State shall report in like manner to the Commission on Higher Education, such statistics relating to the conduct of such institution or school as he may require but no private school shall be required to report concerning its expenses or finances nor shall any such report made by it be published or made public.

L.1967, c.271; amended 1994,c.48,s.47.



Section 18A:6-4.1 - Security Officers Of Public And Nonprofit Educational Institutions; Training Courses

18A:6-4.1. Security officers of public and nonprofit educational institutions; training courses
Upon application to, and approval by, the Superintendent of State Police security officers of public and nonprofit educational institutions of this State may be admitted to training courses conducted by the Division of State Police for State, county and municipal law enforcement officers, provided that the costs of such training as determined by the superintendent shall be paid to the State Treasurer by the private nonprofit institutions sending security officers to such training courses.

L.1968, c. 197, s. 1, eff. July 19, 1968.



Section 18A:6-4.2 - Policemen; Appointment By Governing Body Of Institution Of Learning

18A:6-4.2. Policemen; appointment by governing body of institution of learning
The governing body of any institution of higher education, academy, school or other institution of learning may appoint such persons as the governing body may designate to act as policemen for the institution.

L.1970, c. 211, s. 1, eff. Oct. 8, 1970.



Section 18A:6-4.3 - Application By Policeman; Approval; Issuance Of Commission

18A:6-4.3. Application by policeman; approval; issuance of commission
All applications shall, in the first instance, be made to the chief of police of the municipality in which the institution is located, except that where the municipality does not have an organized full time police department or where the institution is located within more than one municipality, application shall be made to the Superintendent of State Police. The chief of police or the superintendent, as the case may be, shall investigate and determine the character, competency, integrity and fitness of the person or persons designated in the application. If the application is approved by the chief of police or the superintendent, the approved application shall be returned to the institution which shall issue a commission to the person appointed, a copy of which shall be filed in the office of the superintendent and with the chief of police of the municipality or municipalities in which such institution is located.

L.1970, c. 211, s. 2, eff. Oct. 8, 1970.



Section 18A:6-4.3A - Background Investigations Of University Police Officer Candidates.

18A:6-4.3a Background investigations of university police officer candidates.

1.Notwithstanding the provisions of section 2 of P.L.1970, c.211 (C.18A:6-4.3) to the contrary, a college or university with an established police agency may conduct the complete investigation of an applicant's criminal history, character, competency, integrity and fitness required by that section.

L.2005,c.322,s.1.



Section 18A:6-4.4 - Police Training Course

18A:6-4.4. Police training course
Every person so appointed and commissioned shall, within 1 year of the date of his commission, successfully complete a police training course at a school approved and authorized by the Police Training Commission; provided, however, that the Police Training Commission may, in its discretion, except from the requirements of this section any person who demonstrates to the commission's satisfaction that he has successfully completed a police training course conducted by any Federal, State or other public or private agency, the requirements of which are substantially equivalent to the requirements of that at a school approved by the commission.

L.1970, c. 211, s. 3, eff. Oct. 8, 1970.



Section 18A:6-4.5 - Police Powers

18A:6-4.5. Police powers
4. Every person so appointed and commissioned shall possess all the powers of policemen and constables in criminal cases and offenses against the law anywhere in the State of New Jersey, pursuant to any limitations as may be imposed by the governing body of the institution which appointed and commissioned the person.

L.1970,c.211, 4; amended 1985,c.376,s.2; 1991,c.327,s.1.



Section 18A:6-4.6 - Name Plate And Shield

18A:6-4.6. Name plate and shield
Each policeman, when on duty, except when employed as a detective, shall wear in plain view a name plate and a metallic shield or device with the word "police" and the name or style of the institution for which he is appointed inscribed thereon.

L.1970, c. 211, s. 5, eff. Oct. 8, 1970.



Section 18A:6-4.7 - Traffic And Parking Violations; Authority; Procedure On Issuance Of Tickets

18A:6-4.7. Traffic and parking violations; authority; procedure on issuance of tickets
In connection with traffic and parking violations, and policemen appointed pursuant to this act shall, while on duty and within the territorial limits of the municipalities in which the respective institutions are located, and with the concurrence of the chiefs of police of such municipalities have the power to enforce the laws regulating traffic and the operation of motor vehicles. Such policemen shall have authority to issue and use traffic tickets and summonses of the type now used by the New Jersey State Police with such changes as are necessitated by reason of this act. Upon the issuance of any traffic or parking ticket or summons, the same procedure shall be followed as now prevails in connection with the use of traffic and parking violation tickets by the municipalities of this State.

L.1970, c. 211, s. 6, eff. Oct. 8, 1970.



Section 18A:6-4.8 - Application Of Concealed Weapons Law

18A:6-4.8. Application of concealed weapons law
The provisions of N.J.S. 2A:151-41 shall not apply to any policemen appointed pursuant to the provisions of this act.

L.1970, c. 211, s. 7, eff. Oct. 7, 1970.



Section 18A:6-4.9 - Repeal

18A:6-4.9. Repeal
Sections 15:11-16 through 15:11-20, inclusive, of the Revised Statutes are hereby repealed; provided, however, that such repeal shall not affect the continuance in office, position or employment of any person heretofore appointed pursuant to such sections.

L.1970, c. 211, s. 8, eff. Oct. 8, 1970.



Section 18A:6-4.10 - Construction Of Act

18A:6-4.10. Construction of act
Nothing in this act shall be construed to limit or impair the rights of any State, county or municipal law enforcement officer in the performance of his duties.

L.1970, c. 211, s. 9, eff. Oct. 8, 1970.



Section 18A:6-4.11 - Severability

18A:6-4.11. Severability
If any provision of this act shall be adjudged by any court of competent jurisdiction to be ineffective, such determination shall not affect or impair the remaining provisions thereof but shall be confined in its operation to the provisions directly involved in a controversy in which said determination shall have been rendered.

L.1970, c. 211, s. 10, eff. Oct. 8, 1970.



Section 18A:6-4.12 - Educational Institution Reimbursement.

18A:6-4.12 Educational institution reimbursement.

2. a. If a person who was appointed as a police officer of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.) resigns and is subsequently appointed as a police officer for another educational institution or for a county or municipal law enforcement agency, a State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and if that person held a probationary appointment at the time of resignation or held a permanent appointment for 30 days or less prior to resignation, the educational institution, county or municipal law enforcement agency, or State law enforcement agency appointing the person, or the New Jersey Transit Corporation, shall be liable to the former educational institution for the total certified costs incurred by that former educational institution in the examination, hiring, and training of the person.

b.If a person who was appointed as a police officer of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.) resigns and is subsequently appointed as a police officer for another educational institution or for a county or municipal law enforcement agency, State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and if that person held a permanent appointment for more than 30 days but less than two years at the time of resignation, the educational institution, county or municipal law enforcement agency or State law enforcement agency appointing the person, or the New Jersey Transit Corporation, shall be liable to the former educational institution for one-half of the total certified costs incurred by that former institution in the examination, hiring, and training of the person.

c.Upon the appointment of a former police officer of an educational institution, the appointing educational institution, county or municipal law enforcement agency, State law enforcement agency or the New Jersey Transit Corporation shall notify the former educational institution immediately upon the appointment of a police officer formerly with that institution and shall reimburse the institution within 120 days of the receipt of the certified costs.

d.As used in this section:

"County or municipal law enforcement agency" means and includes, but is not limited to, a county or municipal police department or force, a county corrections department and a county sheriff's office;

"Examination costs" means and includes, but is not limited to, the costs of all qualifying examinations and public advertisements for these examinations.

"State law enforcement agency" means and includes, but is not limited to, the police department of a State agency and the State Department of Corrections, but does not include the State Police.

"Training costs" means the police training course fees and the base salary received while attending the police training course as required by section 3 of P.L.1970, c.211 (C.18A:6-4.4).

L.1989,c.40,s.2; amended 2000, c.106, s.2.

18A:6-4.13 Nonpublic school employment candidates to demonstrate no criminal history.

1.Any nonpublic school may require all final candidates for employment or service under contract with the school as a teacher, substitute teacher, teacher aide, a school physician, school nurse, custodian, maintenance worker, bus driver, security guard, secretary or clerical worker or for any other position which involves regular contact with pupils, to demonstrate that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or the State Bureau of Identification which would disqualify that individual from employment in the public schools of this State pursuant to the provisions of P.L.1986, c.116 (C.18A:6-7.1 et seq.). Application of this requirement by a nonpublic school shall be consistent and nondiscriminatory among candidates.

As used in this act, "nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education in grades K-12 or any combination thereof, wherein a child may legally fulfill compulsory school attendance requirements.

L.1989,c.229,s.1; amended 1998, c.31, s.1.



Section 18A:6-4.13 - Nonpublic School Employment Candidates To Demonstrate No Criminal History.

18A:6-4.13 Nonpublic school employment candidates to demonstrate no criminal history.

1.Any nonpublic school may require all final candidates for employment or service under contract with the school as a teacher, substitute teacher, teacher aide, a school physician, school nurse, custodian, maintenance worker, bus driver, security guard, secretary or clerical worker or for any other position which involves regular contact with pupils, to demonstrate that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or the State Bureau of Identification which would disqualify that individual from employment in the public schools of this State pursuant to the provisions of P.L.1986, c.116 (C.18A:6-7.1 et seq.). Application of this requirement by a nonpublic school shall be consistent and nondiscriminatory among candidates.

As used in this act, "nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education in grades K-12 or any combination thereof, wherein a child may legally fulfill compulsory school attendance requirements.

L.1989,c.229,s.1; amended 1998, c.31, s.1.



Section 18A:6-4.14 - Criminal History Record Check For Applicant For Nonpublic School Employment

18A:6-4.14 Criminal history record check for applicant for nonpublic school employment
2.An applicant for employment or service in any of the positions covered by this act shall submit to the Commissioner of Education his or her name, address and fingerprints taken in accordance with procedures established by the commissioner. The commissioner is hereby authorized to exchange fingerprint data with and to receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by this act. No criminal history record check shall be performed pursuant to this act unless the applicant shall have furnished his or her written consent to such a check. The applicant shall bear the cost for the criminal history record check, including all costs for administering and processing the check.

L.1989,c.229,s.2; amended 1998, c.31, s.2; 2002, c.119, s.1.



Section 18A:6-4.15 - Determination, Reporting Of Qualification; Written Notice, Notice Of Pending Charge

18A:6-4.15. Determination, reporting of qualification; written notice, notice of pending charge
3.The commissioner shall apply the same requirements, procedures and standards and shall proceed in the same manner as is prescribed in P.L.1986, c.116 (C.18A:6-7.1 et seq.) for determining whether the applicant would be qualified or disqualified for employment in the public schools and shall inform the applicant of his determination in writing. The commissioner shall also provide written notification to the chief administrator of the nonpublic school, which requires the criminal history record check as a condition of employment, of his determination as to whether the candidate would be qualified or disqualified for employment in the public schools.

Following qualification for employment pursuant to this section, the State Bureau of Identification shall immediately forward to the Commissioner of Education any information which the bureau receives on a charge pending against an employee of the nonpublic school which requires a criminal history record check as a condition of employment. If the charge is for one of the crimes or offenses enumerated in section 1 of P.L.1986, c.116 (C.18A:6-7.1), the commissioner shall notify the chief administrator of the nonpublic school.

L.1989,c.229,s.3; amended 1998, c.31, s.3; 2002, c.119, s.2.



Section 18A:6-4.16 - Records To Be Kept No Longer Than Three Years; Exceptions.

18A:6-4.16 Records to be kept no longer than three years; exceptions.

4.The commissioner may maintain the criminal record and application documents on a candidate for no longer than three years from the date of a determination as to the candidate's qualification or disqualification for employment with an employer. The three-year retention limitation shall not apply to statistical data on crimes and any other offenses or an ongoing list of candidates who are qualified or disqualified. All documents submitted by a candidate and all criminal history record information shall be maintained by the commissioner in a confidential manner.

L.1989,c.229,s.4; amended 1998, c.31, s.4.



Section 18A:6-4.17 - Initial Criminal History Record Check For Substitute Employees

18A:6-4.17. Initial criminal history record check for substitute employees
An individual employed in any substitute capacity or position by a nonpublic school which requires a criminal history record check, and who is rehired annually by that school, shall only be required to undergo a criminal history record check as authorized pursuant to this act upon initial employment.

L.1989, c.229, s.5.



Section 18A:6-5 - Inquiry As To Religion And Religious Tests Prohibited

18A:6-5. Inquiry as to religion and religious tests prohibited
No religious test shall be required as a qualification for employment in any capacity in the public school system of the state or any school or educational institution supported wholly or in part with state funds and no inquiry in regard to his religion shall be made of a person proposed for or seeking such employment and any person violating the provisions of this section shall be guilty of a misdemeanor.

L.1967, c.271.



Section 18A:6-6 - No Sex Discrimination

18A:6-6. No sex discrimination
No discrimination based on sex shall be made in the formulation of the scale of wages, compensation, appointment, assignment, promotion, transfer, resignation, dismissal, or other matter pertaining to the employment of teachers in any school, state college, college, university, or other educational institution, in this state, supported in whole or in part by public funds unless it is open to members of one sex only, in which case teachers of that sex may be employed exclusively.

L.1967, c.271.



Section 18A:6-7 - Oaths Of Persons Employed In Teaching Capacities

18A:6-7. Oaths of persons employed in teaching capacities
Every person who is a citizen of the United States, and who is employed as a professor, instructor, teacher or in any teaching capacity by or in any school, college, state college, university or other educational institution in this state which is supported in whole or in part by public funds, directly or through contract or otherwise with or on behalf of the state shall, before entering into the discharge of his duties, take and subscribe to the oath of allegiance and office prescribed in section 41:1-3 of the Revised Statutes, and any person who is a citizen or subject of any other country and who is so employed, shall, likewise, take and subscribe to an oath to support the constitution of the United States while so employed, a copy of which oath shall be filed with his said employer.

L.1967, c.271.



Section 18A:6-7.1 - Criminal Record Check In Public School Employment, Volunteer Service.

18A:6-7.1 Criminal record check in public school employment, volunteer service.

1.A facility, center, school, or school system under the supervision of the Department of Education and board of education which cares for, or is involved in the education of children under the age of 18 shall not employ for pay or contract for the paid services of any teaching staff member or substitute teacher, teacher aide, child study team member, school physician, school nurse, custodian, school maintenance worker, cafeteria worker, school law enforcement officer, school secretary or clerical worker or any other person serving in a position which involves regular contact with pupils unless the employer has first determined consistent with the requirements and standards of this act, that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or the State Bureau of Identification which would disqualify that individual from being employed or utilized in such capacity or position. An individual employed by a board of education or a school bus contractor holding a contract with a board of education, in the capacity of a school bus driver, shall be required to meet the criminal history record requirements pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1). A facility, center, school, or school system under the supervision of the Department of Education and board of education which cares for, or is involved in the education of children under the age of 18 may require criminal history record checks for individuals who, on an unpaid voluntary basis, provide services that involve regular contact with pupils. In the case of school districts involved in a sending-receiving relationship, the decision to require criminal history record checks for volunteers shall be made jointly by the boards of education of the sending and receiving districts.

An individual, except as provided in subsection g. of this section, shall be permanently disqualified from employment or service under this act if the individual's criminal history record check reveals a record of conviction for any crime of the first or second degree; or

a.An offense as set forth in chapter 14 of Title 2C of the New Jersey Statutes, or as set forth in N.J.S.2C:24-4 and 2C:24-7, or as set forth in R.S.9:6-1 et seq., or as set forth in N.J.S.2C:29-2; or

b.An offense involving the manufacture, transportation, sale, possession, distribution or habitual use of a "controlled dangerous substance" as defined in the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al. or "drug paraphernalia" as defined pursuant to N.J.S.2C:36-1 et seq.; or

c. (1) A crime involving the use of force or the threat of force to or upon a person or property including, but not limited to, robbery, aggravated assault, stalking, kidnapping, arson, manslaughter and murder; or

(2)A crime as set forth in chapter 39 of Title 2C of the New Jersey Statutes, a third degree crime as set forth in chapter 20 of Title 2C of the New Jersey Statutes, or a crime as listed below:

Recklessly endangering another person N.J.S.2C:12-2
Terroristic threats N.J.S.2C:12-3
Criminal restraint N.J.S.2C:13-2
Luring, enticing child into motor
vehicle, structure or isolated area P.L.1993, c.291 (C.2C:13-6)
Causing or risking widespread injury
or damage N.J.S.2C:17-2
Criminal mischief N.J.S.2C:17-3
Burglary N.J.S.2C:18-2
Usury N.J.S.2C:21-19
Threats and other improper influence N.J.S.2C:27-3
Perjury and false swearing N.J.S.2C:28-3
Resisting arrest N.J.S.2C:29-2
Escape N.J.S.2C:29-5
Bias intimidation N.J.S.2C:16-1;
or

(3)Any crime of the fourth degree involving a victim who is a minor; or

(4)Conspiracy to commit or an attempt to commit any of the crimes described in this act.

d.For the purposes of this section, a conviction exists if the individual has at any time been convicted under the laws of this State or under any similar statutes of the United States or any other state for a substantially equivalent crime or other offense.

e.Notwithstanding the provisions of this section, an individual shall not be disqualified from employment or service under this act on the basis of any conviction disclosed by a criminal record check performed pursuant to this act without an opportunity to challenge the accuracy of the disqualifying criminal history record.

f.When charges are pending for a crime or any other offense enumerated in this section, the employing board of education shall be notified that the candidate shall not be eligible for employment until the commissioner has made a determination regarding qualification or disqualification upon adjudication of the pending charges.

g.This section shall first apply to criminal history record checks conducted on or after the effective date of P.L.1998, c.31 (C.18A:6-7.1c et al.); except that in the case of an individual employed by a board of education or a contracted service provider who is required to undergo a check upon employment with another board of education or contracted service provider, the individual shall be disqualified only for the following offenses:

(1)any offense enumerated in this section prior to the effective date of P.L.1998, c.31 (C.18A:6-7.1c et al.); and

(2)any offense enumerated in this section which had not been enumerated in this section prior to the effective date of P.L.1998, c.31 (C.18A:6-7.1c et al.), if the person was convicted of that offense on or after the effective date of that act.

L.1986, c.116, s.1; amended 1989, c.104, s.4; 1989, c.156; 1998, c.31, s.5; 2002, c.119, s.3; 2007, c.82, s.1; 2010, c.122, s.3; 2011, c.72, s.9.



Section 18A:6-7.1B - Initial Criminal History Check For Substitutes

18A:6-7.1b Initial criminal history check for substitutes

2.An individual employed by a board of education in any substitute capacity or position, who is rehired annually by that board, shall only be required to undergo a criminal history record check as required pursuant to P.L.1986, c.116 (C.18A:6-7.1 et seq.) upon initial employment, provided the substitute continues in the employ of at least one of the districts at which the substitute was employed within one year of the approval of the criminal history record check.

L.1987,c.164,s.2; amended 1998, c.31, s.6.

18A:6-7.1c Employment of applicant on emergent basis, conditions.

12.A board of education or contracted service provider may employ an applicant on an emergent basis for a period not to exceed three months, pending completion of a criminal history records check and, with respect to a bus driver applicant, a check for the driver's record of alcohol and drug-related motor vehicle violations pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1), if the board or service provider demonstrates to the Commissioner of Education that special circumstances exist which justify the emergent employment. The board's or service provider's request to the commissioner shall include: (1) a description of the vacant position that needs to be filled; (2) a statement describing the board's or contract provider's good faith efforts to fill the position on a timely basis or a statement describing the unanticipated need for the applicant's employment; and (3) a sworn statement submitted by the applicant attesting that the applicant has not been convicted or does not have a charge pending for a crime or any other offense enumerated in section 1 of P.L.1986, c.116 (C.18A:6-7.1) or a record of alcohol and drug-related motor vehicle violations pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1).

In the event that the background check is not completed within three months, the board or contracted service provider may petition the commissioner for an extension of time, not to exceed two months, in order to retain the employee.

L.1998,c.31,s.12; amended 2003, c.66, s,1.



Section 18A:6-7.1C - Employment Of Applicant On Emergent Basis, Conditions.

18A:6-7.1c Employment of applicant on emergent basis, conditions.

12.A board of education or contracted service provider may employ an applicant on an emergent basis for a period not to exceed three months, pending completion of a criminal history records check and, with respect to a bus driver applicant, a check for the driver's record of alcohol and drug-related motor vehicle violations pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1), if the board or service provider demonstrates to the Commissioner of Education that special circumstances exist which justify the emergent employment. The board's or service provider's request to the commissioner shall include: (1) a description of the vacant position that needs to be filled; (2) a statement describing the board's or contract provider's good faith efforts to fill the position on a timely basis or a statement describing the unanticipated need for the applicant's employment; and (3) a sworn statement submitted by the applicant attesting that the applicant has not been convicted or does not have a charge pending for a crime or any other offense enumerated in section 1 of P.L.1986, c.116 (C.18A:6-7.1) or a record of alcohol and drug-related motor vehicle violations pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1).

In the event that the background check is not completed within three months, the board or contracted service provider may petition the commissioner for an extension of time, not to exceed two months, in order to retain the employee.

L.1998,c.31,s.12; amended 2003, c.66, s,1.



Section 18A:6-7.2 - Fingerprinting; Reimbursement Of Unpaid Volunteers.

18A:6-7.2 Fingerprinting; reimbursement of unpaid volunteers.
2.An applicant for employment or service in any of the positions covered by this act shall submit to the Commissioner of Education his or her name, address and fingerprints taken in accordance with procedures established by the commissioner. The Commissioner of Education is hereby authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by this act. No criminal history record check shall be performed pursuant to this act unless the applicant shall have furnished his or her written consent to such a check. The applicant shall bear the cost for the criminal history record check, including all costs for administering and processing the check.

If a facility, center, school, or school system under the supervision of the Department of Education or board of education requires a criminal history record check for an unpaid volunteer, the facility, center, school, or school system under the supervision of the Department of Education or school board shall reimburse the applicant for the cost of the check. A facility, center, school, or school system under the supervision of the Department of Education or board of education may reimburse an applicant serving in a paid position for the cost of the check.

L.1986,c.116,s.2; amended 1998, c.31, s.7; 2002, c.119, s.4; 2007, c.82, s.2.



Section 18A:6-7.2A - Authority Of Commissioner

18A:6-7.2a. Authority of commissioner
13. The Commissioner of Education is authorized to:

a.receive all criminal history data necessary to complete the criminal history records check as required pursuant to P.L.1986, c.116 (C.18A:6-7.1 et seq.) and section 6 of P.L.1989, c.104 (C.18A:39-19.1), or as permitted pursuant to P.L.1989, c.229 (C.18A:6-4.13 et seq.);

b.receive all data in accordance with section 3 of P.L.1986, c.116 (C.18A:6-7.3), section 6 of P.L.1989, c.104 (C.18A:39-19.1) and section 3 of P.L.1989, c. 229 (C.18A:6-4.15) on charges pending against an employee or school bus driver who has previously undergone a criminal history records check; and

c.adjust the fees set by the Department of Education for the criminal history records checks.

L.1998, c.31, s.13; amended 2002, c.119, s.5.



Section 18A:6-7.3 - Notice To Applicant; Notice Of Pending Charges

18A:6-7.3. Notice to applicant; notice of pending charges
3.Upon receipt of the criminal history record information for an applicant from the Federal Bureau of Investigation and the Division of State Police, the Commissioner of Education shall notify the applicant, in writing, of the applicant's qualification or disqualification for employment or service under this act. If the applicant is disqualified, the convictions which constitute the basis for the disqualification shall be identified in the written notice to the applicant. The applicant shall have 14 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record information. If no challenge is filed or if the determination of the accuracy of the criminal history record information upholds the disqualification, the commissioner shall notify the employing board of education that the applicant has been disqualified from employment, and a copy of the written notice of disqualification for applicants who hold a certificate issued by the State Board of Examiners shall be forwarded to that board.

The commissioner is authorized to share all criminal history record information regarding teaching staff members with the State Board of Examiners. In addition, the commissioner is authorized to share criminal history record information of an applicant from the Federal Bureau of Investigation or the State Bureau of Identification with the appropriate court in order to obtain copies of the judgment of conviction and such other documents as the commissioner deems necessary to confirm the completeness and accuracy of the record.

Following qualification for employment pursuant to this section, the State Bureau of Identification shall immediately forward to the Commissioner of Education any information which the bureau receives on a charge pending against an employee. If the charge is for one of the crimes or offenses enumerated in section 1 of P.L.1986, c.116 (C.18A:6-7.1), the commissioner shall notify the employing board of education or contractor, and the board or contractor shall take appropriate action. If the pending charge results in conviction, the employee shall not be eligible for continued employment.

L.1986,c.116,s.3; amended 1998, c.31, s.8; 2002, c.119, s.6.



Section 18A:6-7.4 - Three-year Limitation; Exceptions.

18A:6-7.4 Three-year limitation; exceptions.

4.The Commissioner of Education may maintain the criminal record and application documents on a candidate for no longer than three years from the date of determination as to the candidate's qualification or disqualification for employment with an employer. The three-year retention limitation shall not apply to statistical data on crimes and any other offenses or an ongoing list of candidates who are qualified or disqualified. All documents submitted by a candidate and all criminal history record information shall be maintained by the commissioner in a confidential manner.

L.1986,c.116,s.4; amended 1987, c.164, s.3; 1998, c.31, s.9.



Section 18A:6-7.5 - Fine For Noncompliance

18A:6-7.5. Fine for noncompliance
Any employer who fails to comply with the provisions of this act shall be subject to a fine of not more than $500.00.

L. 1986, c. 116, s. 5, eff. Oct. 8, 1986.



Section 18A:6-7A - Alleged Child Abuse, Neglect By School Employee; No Use If Unfounded.

18A:6-7a Alleged child abuse, neglect by school employee; no use if unfounded.


1.When a complaint made against a school employee alleging child abuse or neglect is investigated by the Department of Children and Families, the department shall notify the school district and the employee of its findings. Upon receipt of a finding by the department that such a complaint is unfounded, the school district shall remove any references to the complaint and investigation by the department from the employee's personnel records. A complaint made against a school employee that has been classified as unfounded by the department shall not be used against the employee for any purpose relating to employment, including but not limited to, discipline, salary, promotion, transfer, demotion, retention or continuance of employment, termination of employment or any right or privilege relating to employment.

L.1995, c.34, s.1; amended 2004, c.130, s.38; 2006, c.47, s.79.



Section 18A:6-8 - Interest Of School Officers, Etc., In Sale Of Textbooks Or Supplies; Royalties

18A:6-8. Interest of school officers, etc., in sale of textbooks or supplies; royalties
No person officially connected with, or employed in, the public school system of this state or in any state educational institution shall be an agent for, or be in any way pecuniarily or beneficially interested in, or receive any compensation or reward of any kind for, the sale of any textbooks, school apparatus or supplies of any kind, for use in the school district or in the state educational institution with which he is connected or by which he is employed or within the state or part thereof over which his jurisdiction extends, upon penalty of removal from office or of revocation of his certificate to teach or to administer, direct or supervise the teaching, instruction or educational guidance of pupils in the public schools, but the prohibition of this section shall not prevent any person from receiving royalties upon the sale of any textbook of which he is the author.

L.1967, c.271.



Section 18A:6-8.1 - Leave Of Certain Employees To Serve In Legislature

18A:6-8.1. Leave of certain employees to serve in legislature
Any person employed by a public educational system or institution in a position which requires a certificate issued by the state board of examiners, or employed in a professional educational capacity by a school, college, or university which is either tax-supported or operated under contract with the state or on behalf of the state, who is a member of the senate or general assembly of the state of New Jersey, shall be entitled to time off from his duties as such employee, without loss of pay, during the periods of his attendance at regular or special sessions of the legislature and hearings or meetings of any legislative committee or commission.

L.1967, c.271.



Section 18A:6-8.2 - Leave Of Certain Employees To Serve On Board Of Chosen Freeholders

18A:6-8.2. Leave of certain employees to serve on board of chosen freeholders
Any person employed by a public educational system or institution in a position which requires a certificate issued by the state board of examiners or employed in a professional educational capacity by a school, college, or university which is either tax-supported or operated under contract with the state or on behalf of the state, who is a member of the board of chosen freeholders of any county of this state shall be entitled to time off from his duties as such employee, without pay, during the periods of his attendance at regular or special meetings of the board and of any committee thereof and at such other times as he shall be engaged in performing the necessary functions and duties of his office as a member of the board.

L.1967, c.271.



Section 18A:6-8.3 - Suspended Employee Or Officer Of Board Of Education; Compensation; Exceptions

18A:6-8.3. Suspended employee or officer of board of education; compensation; exceptions
Any employee or officer of a board of education in this State who is suspended from his employment, office or position, other than by reason of indictment, pending any investigation, hearing or trial or any appeal therefrom, shall receive his full pay or salary during such period of suspension, except that in the event of charges against such employee or officer brought before the board of education or the Commissioner of Education pursuant to law, such suspension may be with or without pay or salary as provided in chapter 6 of which this section is a supplement.

L.1971, c. 435, s. 1, eff. Feb. 10, 1972.



Section 18A:6-8.4 - Right To Hold Elective Or Appointive State, County Or Municipal Office

18A:6-8.4. Right to hold elective or appointive state, county or municipal office
No person employed by a public educational system or institution in a position which requires a certificate issued by the State Board of Examiners, or employed in a professional educational capacity by a school, college, or university which is either tax-supported or operated under contract with the State or on behalf of the State shall be disqualified by reason of such employment from holding any elective or appointive State, county or municipal office excepting as member of the board or body by which he is employed.

L.1972, c. 151, s. 1, eff. Sept. 7, 1972.



Section 18A:6-8.5 - Requirements For Receipt Of Employee Tuition Assistance, Additional Compensation.

18A:6-8.5 Requirements for receipt of employee tuition assistance, additional compensation.

1. In order for a board of education to provide to an employee tuition assistance for coursework taken at an institution of higher education or additional compensation upon the acquisition of additional academic credits or completion of a degree program at an institution of higher education:

a.The institution shall be a duly authorized institution of higher education as defined in section 3 of P.L.1986, c.87 (C.18A:3-15.3);

b.The employee shall obtain approval from the superintendent of schools prior to enrollment in any course for which tuition assistance is sought. In the event that the superintendent denies the approval, the employee may appeal the denial to the board of education.

In the case of a superintendent, the approval shall be obtained from the board of education; and

c.The tuition assistance or additional compensation shall be provided only for a course or degree related to the employee's current or future job responsibilities.

L.2010, c.13, s.1.



Section 18A:6-8.6 - Construction Of Act.

18A:6-8.6 Construction of act.

2.Nothing in this act shall be construed to limit the authority of a board of education to establish more stringent requirements for the provision of tuition assistance or additional compensation than the requirements set forth in section 1 of P.L.2010, c.13 (C.18A:6-8.5).

L.2010, c.13, s.2.



Section 18A:6-9 - Controversies, Disputes Arising Under School Laws; Jurisdiction.

18A:6-9 Controversies, disputes arising under school laws; jurisdiction.

18A:6-9. The commissioner shall have jurisdiction to hear and determine, without cost to the parties, all controversies and disputes arising under the school laws, excepting those governing higher education, or under the rules of the State board or of the commissioner. For the purposes of this Title, controversies and disputes concerning the conduct of school elections shall not be deemed to arise under the school laws.

Notwithstanding the provisions of this section to the contrary, an arbitrator shall hear and make a final determination on a controversy and dispute arising under subarticle B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes (C.18A:6-10 et seq.).

amended 1995, c.278, s.24; 2012, c.26, s.4.



Section 18A:6-9.1 - Commissioner's Determinations Considered Final Agency Action; Appeals; Request For Relief.

18A:6-9.1 Commissioner's determinations considered final agency action; appeals; request for relief.

1. a. Notwithstanding the provisions of any law or regulation to the contrary, on and after the effective date of this act determinations made by the Commissioner of Education in all controversies and disputes arising under the school laws shall be considered to be final agency action under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and appeal of that action shall be directly to the Appellate Division of the Superior Court.

b.For all cases pending before the State Board of Education on the effective date of this act for which the State board has not rendered a decision, the decision of the commissioner shall be deemed to be the final agency action under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Any appeal of the commissioner's decision to the Appellate Division of the Superior Court shall be filed within 45 days of the effective date of this act.

c.Any request for relief arising out of a State Board of Education decision rendered prior to the effective date of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall be considered and determined by the commissioner.

L.2008, c.36, s.1.



Section 18A:6-9.2 - Authority Of State Boe To Consider Appeal Terminated.

18A:6-9.2 Authority of State BOE to consider appeal terminated.

4.Notwithstanding the provisions of any law or regulation to the contrary, on and after the effective date of this act the State Board of Education shall have no authority to consider an appeal from any commissioner determination.

L.2008, c.36, s.4.



Section 18A:6-10 - Dismissal And Reduction In Compensation Of Persons Under Tenure In Public School System

18A:6-10. Dismissal and reduction in compensation of persons under tenure in public school system
No person shall be dismissed or reduced in compensation,

(a) if he is or shall be under tenure of office, position or employment during good behavior and efficiency in the public school system of the state, or

(b) if he is or shall be under tenure of office, position or employment during good behavior and efficiency as a supervisor, teacher or in any other teaching capacity in the Marie H. Katzenbach school for the deaf, or in any other educational institution conducted under the supervision of the commissioner;

except for inefficiency, incapacity, unbecoming conduct, or other just cause, and then only after a hearing held pursuant to this subarticle, by the commissioner, or a person appointed by him to act in his behalf, after a written charge or charges, of the cause or causes of complaint, shall have been preferred against such person, signed by the person or persons making the same, who may or may not be a member or members of a board of education, and filed and proceeded upon as in this subarticle provided.

Nothing in this section shall prevent the reduction of the number of any such persons holding such offices, positions or employments under the conditions and with the effect provided by law.

L.1967, c.271.



Section 18A:6-11 - Written Charges, Statement Of Evidence; Filing; Statement Of Position By Employee; Certification Of Determination; Notice.

18A:6-11 Written charges, statement of evidence; filing; statement of position by employee; certification of determination; notice.

18A:6-11. Any charge made against any employee of a board of education under tenure during good behavior and efficiency shall be filed with the secretary of the board in writing, and a written statement of evidence under oath to support such charge shall be presented to the board. The board of education shall forthwith provide such employee with a copy of the charge, a copy of the statement of the evidence and an opportunity to submit a written statement of position and a written statement of evidence under oath with respect thereto. After consideration of the charge, statement of position and statements of evidence presented to it, the board shall determine by majority vote of its full membership whether there is probable cause to credit the evidence in support of the charge and whether such charge, if credited, is sufficient to warrant a dismissal or reduction of salary. The board of education shall forthwith notify the employee against whom the charge has been made of its determination, personally or by certified mail directed to his last known address. In the event the board finds that such probable cause exists and that the charge, if credited, is sufficient to warrant a dismissal or reduction of salary, then it shall forward such written charge to the commissioner for a hearing pursuant to N.J.S.18A:6-16, together with a certificate of such determination. The consideration and actions of the board as to any charge shall not take place at a public meeting.

amended 1975, c.304, s.1; 2012, c.26, s.5.



Section 18A:6-13 - Dismissal Of Charge For Failure Of Determination By Board.

18A:6-13 Dismissal of charge for failure of determination by board.

18A:6-13. If the board does not make such a determination within 45 days after receipt of the written charge, the charge shall be deemed to be dismissed and no further proceeding or action shall be taken thereon.

amended 2012, c.26, s.6.



Section 18A:6-14 - Suspension Upon Certification Of Charge; Compensation; Reinstatement.

18A:6-14 Suspension upon certification of charge; compensation; reinstatement.

18A:6-14. Upon certification of any charge to the commissioner, the board may suspend the person against whom such charge is made, with or without pay, but, if the determination of the charge by the arbitrator is not made within 120 calendar days after certification of the charges, excluding all delays which are granted at the request of such person, then the full salary (except for said 120 days) of such person shall be paid beginning on the one hundred twenty-first day until such determination is made. Should the charge be dismissed at any stage of the process, the person shall be reinstated immediately with full pay from the first day of such suspension. Should the charge be dismissed at any stage of the process and the suspension be continued during an appeal therefrom, then the full pay or salary of such person shall continue until the determination of the appeal. However, the board of education shall deduct from said full pay or salary any sums received by such employee or officers by way of pay or salary from any substituted employment assumed during such period of suspension. Should the charge be sustained on the original hearing or an appeal therefrom, and should such person appeal from the same, then the suspension may be continued unless and until such determination is reversed, in which event he shall be reinstated immediately with full pay as of the time of such suspension.

amended 1971, c.435, s.2; 2012, c.26, s.7.



Section 18A:6-16 - Proceedings Before Commissioner; Written Response; Determination.

18A:6-16 Proceedings before commissioner; written response; determination.

18A:6-16. Upon receipt of such a charge and certification, or of a charge lawfully made to the commissioner, the commissioner or the person appointed to act in the commissioner's behalf in the proceedings shall examine the charges and certification. The individual against whom the charges are certified shall have 15 days to submit a written response to the charges to the commissioner. Upon a showing of good cause, the commissioner may grant an extension of time. The commissioner shall render a determination on the sufficiency of charges as set forth below within 10 days immediately following the period provided for a written response to the charges.

If, following receipt of the written response to the charges, the commissioner is of the opinion that they are not sufficient to warrant dismissal or reduction in salary of the person charged, he shall dismiss the same and notify said person accordingly. If, however, he shall determine that such charge is sufficient to warrant dismissal or reduction in salary of the person charged, he shall refer the case to an arbitrator pursuant to section 22 of P.L.2012, c.26 (C.18A:6-17.1) for further proceedings, except that when a motion for summary decision has been made prior to that time, the commissioner may retain the matter for purposes of deciding the motion.

amended 1998, c.42, s.2; 2012, c.26, s.8.



Section 18A:6-17 - Board Of Education A Party; Conduct Of Hearing

18A:6-17. Board of education a party; conduct of hearing
In such hearing the board of education shall be a party and the hearing shall be conducted in accordance with the rules and regulations, adopted by the commissioner and approved by the state board.

L.1967, c.271.



Section 18A:6-17.1 - Panel Of Arbitrators.

18A:6-17.1 Panel of arbitrators.

22. a. The Commissioner of Education shall maintain a panel of 50 permanent arbitrators to hear matters pursuant to N.J.S.18A:6-16. Of the 50 arbitrators, 16 arbitrators shall be designated by the New Jersey Education Association, six arbitrators shall be designated by the American Federation of Teachers, 18 arbitrators shall be designated by the New Jersey School Boards Association, and 10 arbitrators shall be designated by the New Jersey Principals and Supervisors Association. The commissioner shall inform the appropriate designating entity when a vacancy exists. If the appropriate entity does not designate an arbitrator within 30 days, the commissioner shall designate an arbitrator to fill that vacancy.

All arbitrators designated pursuant to this section shall serve on the American Arbitration Association panel of labor arbitrators and shall be members of the National Academy of Arbitrators. The arbitrators shall have knowledge and experience in the school employment sector. Arbitrators on the permanent panel shall be assigned by the commissioner randomly to hear cases.

b.The following provisions shall apply to a hearing conducted by an arbitrator pursuant to N.J.S.18A:6-16, except as otherwise provided pursuant to P.L.2012, c.26 (C.18A:6-117 et al.):

(1)The hearing shall be held before the arbitrator within 45 days of the assignment of the arbitrator to the case;

(2)The arbitrator shall receive no less than $1250 per day, or such amount as established at the discretion of the Commissioner of Education, who shall consider the average per diem rate of arbitrators eligible to serve on the panel who reside in New Jersey, New York, and Pennsylvania. The costs and expenses of the arbitrator shall be borne by the State of New Jersey;

(3)Upon referral of the case for arbitration, the employing board of education shall provide all evidence including, but not limited to, documents, electronic evidence, statements of witnesses, and a list of witnesses with a complete summary of their testimony, to the employee or the employee's representative. The employing board of education shall be precluded from presenting any additional evidence at the hearing, except for purposes of impeachment of witnesses. At least 10 days prior to the hearing, the employee shall provide all evidence upon which he will rely including, but not limited to, documents, electronic evidence, statements of witnesses, and a list of witnesses with a complete summary of their testimony, to the employing board of education or its representative. The employee shall be precluded from presenting any additional evidence at the hearing except for purposes of impeachment of witnesses.

Discovery shall not include depositions, and interrogatories shall be limited to 25 without subparts.

c.The arbitrator shall determine the case under the American Arbitration Association labor arbitration rules. In the event of a conflict between the American Arbitration Association labor arbitration rules and the procedures established pursuant to this section, the procedures established pursuant to this section shall govern.

d.Notwithstanding the provisions of N.J.S.18A:6-25 or any other section of law to the contrary, the arbitrator shall render a written decision within 45 days of the start of the hearing.

e.The arbitrator's determination shall be final and binding and may not be appealable to the commissioner or the State Board of Education. The determination shall be subject to judicial review and enforcement as provided pursuant to N.J.S.2A:24-7 through N.J.S.2A:24-10.

f.Timelines set forth herein shall be strictly followed; the arbitrator or any involved party shall inform the commissioner of any timeline that is not adhered to.

g.An arbitrator may not extend the timeline of holding a hearing beyond 45 days of the assignment of the arbitrator to the case without approval from the commissioner. An arbitrator may not extend the timeline for rendering a written decision within 45 days of the start of the hearing without approval from the commissioner. Extension requests shall occur before the 41 day of the respective timelines set forth herein. The commissioner shall approve or disapprove extension requests within five days of receipt.

h.The commissioner may remove any arbitrator from an arbitration case or an arbitration panel if an arbitrator does not adhere to the timelines set forth herein without approval from the commissioner. If the commissioner removes an arbitrator from an arbitration case, the commissioner shall refer the case to a new arbitrator within five days. The newly-assigned arbitrator shall convene a new hearing and then render a written decision within 45 days of being referred the case.

L.2012, c.26, s.22; amended 2015, c.109.



Section 18A:6-17.2 - Considerations For Arbitrator In Rendering Decision.

18A:6-17.2 Considerations for arbitrator in rendering decision.

23. a. In the event that the matter before the arbitrator pursuant to section 22 of this act is employee inefficiency pursuant to section 25 of this act, in rendering a decision the arbitrator shall only consider whether or not:

(1)the employee's evaluation failed to adhere substantially to the evaluation process, including, but not limited to providing a corrective action plan;

(2)there is a mistake of fact in the evaluation;

(3)the charges would not have been brought but for considerations of political affiliation, nepotism, union activity, discrimination as prohibited by State or federal law, or other conduct prohibited by State or federal law; or

(4)the district's actions were arbitrary and capricious.

b.In the event that the employee is able to demonstrate that any of the provisions of paragraphs (1) through (4) of subsection a. of this section are applicable, the arbitrator shall then determine if that fact materially affected the outcome of the evaluation. If the arbitrator determines that it did not materially affect the outcome of the evaluation, the arbitrator shall render a decision in favor of the board and the employee shall be dismissed.

c.The evaluator's determination as to the quality of an employee's classroom performance shall not be subject to an arbitrator's review.

d.The board of education shall have the ultimate burden of demonstrating to the arbitrator that the statutory criteria for tenure charges have been met.

e.The hearing shall be held before the arbitrator within 45 days of the assignment of the arbitrator to the case. The arbitrator shall render a written decision within 45 days of the start of the hearing.

L.2012, c.26, s.23.



Section 18A:6-17.3 - Evaluation Process, Determination Of Charges.

18A:6-17.3 Evaluation process, determination of charges.

25. a. Notwithstanding the provisions of N.J.S.18A:6-11 or any other section of law to the contrary, in the case of a teacher, principal, assistant principal, and vice-principal:

(1)the superintendent shall promptly file with the secretary of the board of education a charge of inefficiency whenever the employee is rated ineffective or partially effective in an annual summative evaluation and the following year is rated ineffective in the annual summative evaluation;

(2)if the employee is rated partially effective in two consecutive annual summative evaluations or is rated ineffective in an annual summative evaluation and the following year is rated partially effective in the annual summative evaluation, the superintendent shall promptly file with the secretary of the board of education a charge of inefficiency, except that the superintendent upon a written finding of exceptional circumstances may defer the filing of tenure charges until after the next annual summative evaluation. If the employee is not rated effective or highly effective on this annual summative evaluation, the superintendent shall promptly file a charge of inefficiency.

b.Within 30 days of the filing, the board of education shall forward a written charge to the commissioner, unless the board determines that the evaluation process has not been followed.

c.Notwithstanding the provisions of N.J.S.18A:6-16 or any other section of law to the contrary, upon receipt of a charge pursuant to subsection a. of this section, the commissioner shall examine the charge. The individual against whom the charges are filed shall have 10 days to submit a written response to the charges to the commissioner. The commissioner shall, within five days immediately following the period provided for a written response to the charges, refer the case to an arbitrator and appoint an arbitrator to hear the case, unless he determines that the evaluation process has not been followed.

d.The only evaluations which may be used for purposes of this section are those evaluations conducted in accordance with a rubric adopted by the board and approved by the commissioner pursuant to P.L.2012, c.26 (C.18A:6-117 et al.).

L.2012, c.26, s.25.



Section 18A:6-17.4 - Commissioner's Authority.

18A:6-17.4 Commissioner's authority.

26. The commissioner shall have the authority to extend the timelines in the tenure charge process upon a showing of exceptional circumstances.

L.2012, c.26, s.26.



Section 18A:6-17.5 - Determination Of Certain Tenure Charge.

18A:6-17.5 Determination of certain tenure charge.

18. Any tenure charge transmitted to the Office of Administrative Law pursuant to N.J.S.18A:6-16 prior to the effective date of P.L.2012, c.26 (C.18A:6-117 et al.) shall be determined in accordance with the provisions of subarticle B of Article 2 of chapter 6 of Title 18A of the New Jersey Statutes, N.J.S.18A:6-10 et seq., as the same read prior to the effective date of P.L.2012, c.26 (C.18A:6-117 et al.).

L.2012, c.26, s.18.



Section 18A:6-18 - Dismissal, Reduction And Compensation Of Persons Under Tenure In Schools And Institutions Of Higher Education

18A:6-18. Dismissal, reduction and compensation of persons under tenure in schools and institutions of higher education
18A:6-18. No professor, associate professor, assistant professor, instructor, supervisor, registrar, teacher or other persons employed in a teaching capacity, in any State college, county college or industrial school who is under tenure during good behavior and efficiency shall be dismissed or subject to reduction of salary, except for inefficiency, incapacity, conduct unbecoming a teacher or other just cause. Written charge of the cause or causes preferred against an individual shall be signed by the person or persons making the same and filed with the board of trustees of said college or school. Upon determination that the matter is a contested case, the board shall assign the matter for hearing and initial decision to the Office of Administrative Law. A final decision shall be rendered by the full board of trustees. The person charged may be represented by counsel at all times and have compulsory process to compel the attendance of witnesses to testify therein, as provided by law. Contested case hearings shall be conducted under rules and regulations established pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and P.L.1978, c.67 (C.52:14F-1 et seq.).

L.1967, c.271; amended 1981,c.181,s.1; 1994,c.48,s.48.



Section 18A:6-18.1 - Charge Against Suspended Person Not Determined Within 180 Days; Payment Of Salary

18A:6-18.1. Charge against suspended person not determined within 180 days; payment of salary
If any tenured professor, associate professor, assistant professor, instructor, supervisor, registrar, teacher or other person employed in a teaching capacity or any other tenured officer or employee in any State college, county college or industrial school or any other officer of employee of the college or school who is subject to dismissal only in the manner prescribed by subarticle B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes, is suspended pending the determination of any charge against him, other than for an indictment under the laws of the United States or the State of New Jersey, and should the determination of the charge not be made within 180 days after it is filed with the board of trustees of said college or school, excluding all delays which are granted at the request of such person, the full salary (except for said 180 days) of such person shall be paid beginning on the 181st day until a determination by the board of trustees is made. If the charge is dismissed, the person shall be reinstated immediately with full pay from the first day of the suspension. If the charge is dismissed and the suspension is continued during an appeal therefrom, then the person's full pay or salary shall continue until the determination of the appeal. However, the board of trustees shall deduct from the full pay or salary any sums received by way of pay or salary from any substituted employment assumed during the period of suspension. If the charge is sustained on the original hearing or an appeal therefrom, and the determination is appealed, then the salary suspension may be continued, reinstituted or instituted unless and until the determination is reversed, in which event the suspended person shall be reinstated immediately with full pay as of the time of suspension. If the charges are sustained, the employer may recover any salary which was paid to the employee during the period of suspension.

L.1983, c. 347, s. 1, eff. Sept. 22, 1983.



Section 18A:6-19 - Administering Of Oaths

18A:6-19. Administering of oaths
18A:6-19. Any member of any board of education, governing board or of any other board or any person, lawfully authorized to hold a hearing, may administer oaths to witnesses in such hearing, in any dispute or controversy under the school laws or the rules of the commissioner or of the State board, of which they or he have jurisdiction.

Any person who has been so sworn and who shall testify falsely at such hearing shall be guilty of a misdemeanor.

L.1967, c.271; amended 1994,c.48,s.49.



Section 18A:6-20 - Right To Testify; Counsel; Witnesses; Compulsory Process

18A:6-20. Right to testify; counsel; witnesses; compulsory process
18A:6-20. Any party to any dispute or controversy or charged therein, may be represented by counsel at any hearing held in or concerning the same and shall have the right to testify, and produce witnesses to testify on his behalf and to cross-examine witnesses produced against him, and to have compulsory process by subpoena to compel the attendance of witnesses to testify and to produce books and documents in such hearing when issued by (a) the president of the board of education, if the hearing is to be held before such board, or (b) the commissioner, if the hearing is to be held before him or on his behalf, or (c) the president and secretary of the State board, if the hearing is to be held before such board or before one of its committees, or (d) the chairman of the board of trustees of the State or county college or industrial school, if the hearing is to be held before such board.

The subpoena shall be served in the same manner as subpoenas issued out of the Superior Court are served.

L.1967, c.271; amended 1994,c.48,s.50.



Section 18A:6-21 - Proceedings Against Recalcitrant Witnesses

18A:6-21. Proceedings against recalcitrant witnesses
18A:6-21. If a person subpoenaed to attend at any such hearing fails to obey the command of the subpoena, without reasonable cause, or if a person in attendance at any such hearing refuses without lawful cause to be examined or to answer a legal or pertinent question, or to exhibit any book, or other document, when ordered to do so by the officer holding such hearing, they or he may apply to any judge of the Superior Court, upon proof by affidavit of the facts, for an order returnable in such time as such judge shall fix, directing such person to show cause before such judge why he should not comply with such subpoena.

L.1967, c.271; amended 1991,c.91,s.233.



Section 18A:6-22 - Order To Testify, Etc.

18A:6-22. Order to testify, etc.
Upon return of the order, the judge shall examine the person under oath and if he shall determine, after giving such person an opportunity to be heard, that he refused without legal cause to comply with such subpoena, he may order such person to comply therewith forthwith, and any failure to obey such order may be punished as a contempt of the court.

L.1967, c.271.



Section 18A:6-23 - Witness Fees And Privileges

18A:6-23. Witness fees and privileges
Every witness shall be entitled to be paid for attendance, or attendance and travel, at any hearing, by the party on whose behalf he is subpoenaed, at the rates prescribed by law for attendance in the courts of this state in a civil action, before being required to testify and shall be entitled to all the privileges of a witness so subpoenaed.

L.1967, c.271.



Section 18A:6-24 - Hearings Before Commissioner; Presentation Of Facts

18A:6-24. Hearings before commissioner; presentation of facts
Testimony as to the facts involved in any controversy or dispute in which the commissioner has jurisdiction shall, if so required by the commissioner, be presented by the parties in the form of written statements verified by oath and accompanied by certified copies of all official documents, and the original or verified copies of all other documents, necessary to a full understanding of the questions involved.

L.1967, c.271.



Section 18A:6-25 - Decisions In Controversies And Disputes

18A:6-25. Decisions in controversies and disputes
The determination of any controversy or dispute shall be made within 60 days after the close of the hearing and shall be in the form of a written decision which shall contain findings of facts upon which the determination is based, which shall be filed in the office of the commissioner and a copy of the decision shall be served upon the parties to the dispute, pursuant to rules made by the state board, and any such decision shall be binding unless and until reversed upon appeal.

L.1967, c.271.



Section 18A:6-30 - Compensation For Persons Illegally Dismissed Or Suspended

18A:6-30. Compensation for persons illegally dismissed or suspended
Any person holding office, position or employment in the public school system of the state, who shall be illegally dismissed or suspended therefrom, shall be entitled to compensation for the period covered by the illegal dismissal or suspension, if such dismissal or suspension shall be finally determined to have been without good cause, upon making written application therefor with the board or body by whom he was employed, within 30 days after such determination.

L.1967, c.271.



Section 18A:6-30.1 - Teacher Wrongfully Dismissed; Payment For Services

18A:6-30.1. Teacher wrongfully dismissed; payment for services
When the dismissal of any teaching staff member before the expiration of his contract with the board of education shall be decided, upon appeal, to have been without good cause, he shall be entitled to compensation for the full term of the contract, but it shall be optional with the board whether or not he shall continue to perform his duties for the unexpired term of the contract.

L.1967, c.271.



Section 18A:6-31 - Tenure And Civil Service Rights Saved

18A:6-31. Tenure and civil service rights saved
Nothing contained in this title shall be construed to affect the tenure or civil service rights of any person presently existing, or hereafter obtained, under this or any other law.

L.1967, c.271.



Section 18A:6-31.1 - Tenure To Continue

18A:6-31.1. Tenure to continue
Whenever any district is divided into two or more districts those persons having tenure, in office, position or employment in such district, shall continue to have tenure in the district which comprises the territory in which they were serving at the time of the division; the persons having tenure in office, position or employment in such district whose services were not exclusively confined to the territory comprising any one of the districts as so divided, at the time of the division, shall be employed, if their services are so required, in the district having the highest number of pupils in average daily attendance during the second academic year preceding the academic year in which the new district is created as certified by the department and those persons having tenure in office, position or employment in the original district who are not employed by the board of education of either district shall retain the seniority and tenure rights acquired in the original district and shall be employed in accordance therewith as vacancies occur in either the original district or the new district before any other persons are so employed in similar offices, positions or employments.

L.1967, c.271.



Section 18A:6-31.2 - Tenure, Seniority And Pension Rights Continued

18A:6-31.2. Tenure, seniority and pension rights continued
The tenure, seniority and pension rights of all persons, who had office, position or employment in the original district at the time of said division and who are employed in either district after such division shall continue with the same force and effect as though such division had not occurred and any future continuation of service in either district shall be deemed to be a continuation of the service rendered prior to said division and any period of service rendered in the original district shall be credited toward the acquisition of tenure, seniority and pension rights in the original or new district, as the case may be.

L.1967, c.271.



Section 18A:6-31.3 - "New School District" Defined

18A:6-31.3."New school district" defined
1. As used in this act, "new school district" means a local school district, regional school district, a county vocational school district, a jointure commission, a county special services school district, or an educational services commission. A new school district shall not include a State-operated school district established by the State Board of Education pursuant to P.L.1987, c.399 (C.18A:7A-34 et seq.).

In the event that the school district of a municipality or districts in a group of municipalities are abolished and a subsequent district formed, the district subsequently formed shall constitute a new school district under this act and the previously existing school district or districts shall be considered the affected or constituent districts under this act.

L.1995,c.294,s.1.



Section 18A:6-31.4 - Terms, Conditions Of Employment

18A:6-31.4.Terms, conditions of employment
2. Whenever a new school district is created, the terms and conditions of employment, whether established through a collective bargaining agreement or past practice, of the largest constituent school district which is affected, replaced or displaced by, or forms part of the new school district, shall apply until a successor agreement is negotiated with the majority representative of the new school district. As used in this section, the term largest constituent school district means that school district which employs the largest number of teaching staff members.

In the event that there is an employee bargaining unit in a constituent school district with the next largest number of employees and with a majority representative of the unit, which is not so represented in the largest school district, the terms and conditions of employment for all employees holding positions in that unit in the new school district shall apply provided that the terms and conditions of employment shall only apply to the new school district's employees in that bargaining unit.

L.1995,c.294,s.2.



Section 18A:6-31.5 - Tenure, Seniority Rights

18A:6-31.5.Tenure, seniority rights
3. Whenever a new school district is created, the tenure and seniority rights of all employees from the affected, constituent, replaced or displaced districts which form or are a part of, or are affected, replaced or displaced by the new school district, except for employees who are superintendents, shall be recognized and preserved by the new school district and all periods of employment in any of the school districts shall count toward acquisition of tenure and seniority in the new school district. All statutory and contractual rights to tenure, seniority, accumulated sick leave, leave of absence, and pension of an employee, other than an employee who is a superintendent, which have been acquired through employment in any of the districts shall be recognized by the new school district.

L.1995,c.294,s.3.



Section 18A:6-31.6 - Filling Vacancies, Available Positions

18A:6-31.6.Filling vacancies, available positions
4. Following consideration of the tenure and seniority rights of employees provided pursuant to section 3 of this act or pursuant to any other section of law, a new school district shall fill all vacancies and available positions from a pool of qualified employees prior to interviewing applicants or hiring new employees. The pool of qualified employees shall consist of all employees of the constituent, affected, displaced or replaced school districts who would otherwise be entitled to continued employment in that district in the following school year but are not entitled to continued employment in the new school district because of tenure or seniority status. During the school year in which the new district is established, a new school district shall not hire an employee for a particular position until all employees in the labor pool qualified to fill the position have been offered employment by the new school district.

L.1995,c.294,s.4.



Section 18A:6-31.7 - Employee Rights, Benefits Preserved

18A:6-31.7.Employee rights, benefits preserved
5. Nothing in this act shall be construed to limit, restrict, or reduce the rights or benefits of any employee provided under any other section of law or regulation.

L.1995,c.294,s.5.



Section 18A:6-32 - Pension And Tenure Rights In American Red Cross Service Saved

18A:6-32. Pension and tenure rights in American Red Cross service saved
L.1943, c. 187, p. 519, entitled "An act concerning persons holding certain offices, positions or employments under the government of any public school district or county vocational school system of this state or in any public educational institution under the control of the commissioner of education or the state board of education who, after July 1, 1940, have entered or hereafter, in time of war or emergency, shall enter the full-time service of the American Red Cross, and to provide for and protect their rights to employment and tenure in such offices, positions and employments and the rights, privileges and benefits of certain of them in any pension, retirement or annuity fund of which they were or are members in good standing at the time of entering such service," filed April 13, 1943, is saved from repeal. [This act saves pension and tenure rights to certain persons entering full-time service of the American Red Cross in time of war or an emergency.]

L.1967, c.271.



Section 18A:6-33 - Tenure, Pension And Other Employment Rights In Military And Naval Service Saved

18A:6-33. Tenure, pension and other employment rights in military and naval service saved
L.1944, c. 226, p. 765, entitled, "An act concerning persons holding certain offices, positions and employments in the public school system of this state who, after July 1, 1940, have entered or hereafter shall enter the active military or naval service of the United States or of this state, in time of war or emergency, or for or during any period of training or pursuant to or in connection with the operation of any system of selective service or who, after July 1, 1940, have entered or hereafter, in time of war or emergency, shall enter the active service of the women's army corps, the women's reserve of the naval reserve or any similar organization authorized by the United States to serve with the army or navy, and to provide for and protect their rights to employment, reemployment and tenure in such offices, positions and employments and the rights, privileges and benefits of certain of them in any pension, retirement or annuity fund of which they were or are members in good standing at the time of entering such service, and repealing "An act concerning the holders of offices, positions and employments, in the public schools of this state, concerning reemployment, acquisition of tenure and protecting pension rights when the holders of such offices, positions or employments enter the military or naval services of the United States, and supplementing Title 18 of the Revised Statutes,' approved May 19, 1941 (P.L.1941, c. 134), as said title was amended by chapter 119 of the Laws of 1942 (P.L.1942, c. 119)," approved April 21, 1944 (P.L.1944, c. 226), as said title was amended by chapter 91 of the Laws of 1951, and L.1951, c. 91, is saved from repeal. [This act provides for leave of absence to join military or naval service of the United States after July 1, 1940 and saves their tenure, pension and other employment rights.]

L.1967, c.271.



Section 18A:6-33.1 - Grant Program; Innovative Educational Ideas And Techniques

18A:6-33.1. Grant program; innovative educational ideas and techniques
That the Commissioner of Education and the State Board of Education shall have the authority and responsibility under the provisions of this act to establish a grant program which would make funds available to preschool, elementary and secondary teachers interested in designing and implementing innovative educational ideas and techniques.

L.1968, c. 93, s. 1, eff. June 21, 1968.



Section 18A:6-33.2 - Aim And Purpose Of Act

18A:6-33.2. Aim and purpose of act
The aim and purpose of this act is to give State encouragement, support and incentive to creative and innovative classroom teachers in order to better meet the educational needs of the students in this State. The aim of this act is also to attract and hold high-quality and qualified teaching personnel to the profession in New Jersey by demonstrating the State's recognition of the importance of rewarding individual initiative and creativity.

L.1968, c. 93, s. 2, eff. June 21, 1968.



Section 18A:6-33.3 - Certification Of Proposals For Grant Funds

18A:6-33.3. Certification of proposals for grant funds
It is recommended that local boards of education certify proposals for grant funds emanating from teachers within their educational jurisdiction.

L.1968, c. 93, s. 3, eff. June 21, 1968.



Section 18A:6-33.4 - Advisory Committee; Review Of Grant Applications; Recommendations

18A:6-33.4. Advisory committee; review of grant applications; recommendations
An advisory committee consisting of teachers, administrators, professional educators, and State Department of Education personnel shall be established to review grant applications and make recommendations to the Commissioner of Education and the State Board of Education.

L.1968, c. 93, s. 4, eff. June 21, 1968.



Section 18A:6-33.5 - Rules And Regulations

18A:6-33.5. Rules and regulations
The Commissioner of Education shall, with the approval of the State Board of Education, promulgate rules and regulations, establish procedures, and take all other steps necessary to insure the effective implementation of the provisions of this act.

L.1968, c. 93, s. 5, eff. June 21, 1968.



Section 18A:6-33.6 - Maximum Amount Of Individual Grants

18A:6-33.6. Maximum amount of individual grants
No individual grant under the terms of this act shall exceed $1,000.00.

L.1968, c. 93, s. 6, eff. June 21, 1968.



Section 18A:6-33.7 - Short Title

18A:6-33.7. Short title
This act shall be known and may be cited as the "Effective Schools Program Act."

L. 1985, c. 372, s. 1, eff. Nov. 26, 1985.



Section 18A:6-33.8 - Findings, Declarations

18A:6-33.8. Findings, declarations
The Legislature finds and declares that:

a. It is the policy of the State of New Jersey to provide a thorough and efficient education to all students. Other factors notwithstanding, the quality of schools makes a difference in student achievement and all our schools can improve.

b. A growing body of research suggests means by which we can make our schools and classrooms more effective. While specific tactics may vary from school to school, the general strategy rests on collaborative planning and collegial efforts to affect the quantity and quality of academic work, expectations and standards established for students, the monitoring of academic progress and the recognition of superior achievement and performance by staff and students.

c. Efforts to improve the effectiveness of schools and classrooms require the commitment of the teachers, administrators, support staff, and school board members. The State can and should provide financial and technical support, but success depends on that commitment.

L. 1985, c. 372, s. 2, eff. Nov. 26, 1985.



Section 18A:6-33.9 - Definitions

18A:6-33.9. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of Education;

b. "Effective school plan" means the three-year plan designed to improve the performance of students in a schooL. Among the objectives which might be addressed in a typical plan are improvement of classroom and school environments, maximization and effective use of learning time, strengthening the sense of school community, increasing the rate of attendance, and the establishment of high expectations for student achievement;

c. "Effective schools research" means that professionally recognized body of educational research which seeks to identify explicitly the characteristics of schools and classrooms which positively affect student performance.

L. 1985, c. 372, s. 3, eff. Nov. 26, 1985.



Section 18A:6-33.10 - Eligible Proposals

18A:6-33.10. Eligible proposals
The commissioner shall establish a grant program to encourage and facilitate the development and implementation of effective school plans by the administrative and teaching staffs of individual schools. The administrative and teaching staff of a school, with the approval of the board of education, may submit a proposal for funding under the program to the commissioner. Eligible proposals shall include each of the following to be approved:

a. An intention to use effective schools research in the development of an effective school plan;

b. A mechanism through which teachers and other educational personnel shall participate directly in the formulation, implementation and revision of the effective school plan;

c. Commitments by the board of education and the building principal to support the development and implementation of the effective school plan, as evidenced by the allocation of fiscal and other resources including a provision for inservice training as needed, a recognition that staff stability is necessary during the planning and implementation period, and a willingness to permit full participation by teachers and other educational personnel in the planning process;

d. Commitments by teachers and other educational personnel to support the development and implementation of the effective school plan, as evidenced by a willingness to participate in the planning process with or without additional remuneration.

L. 1985, c. 372, s. 4, eff. Nov. 26, 1985.



Section 18A:6-33.11 - Community Participation

18A:6-33.11. Community participation
An effective school plan developed pursuant to this act shall provide mechanisms to encourage participation of parents and community members in the educational process.

L. 1985, c. 372, s. 5, eff. Nov. 26, 1985.



Section 18A:6-33.12 - Selection Criteria

18A:6-33.12. Selection criteria
The commissioner shall select grant proposals from those submitted for funding for a period not to exceed three years. When selecting proposals for funding, the commissioner shall consider the quality of the proposal, the commitment of the board of education, building principal, teachers and other educational personnel, and the relative need of the school for the program.

L. 1985, c. 372, s. 6, eff. Nov. 26, 1985.



Section 18A:6-33.14 - Rules, Regulations

18A:6-33.14. Rules, regulations
The commissioner shall promulgate pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) rules and regulations necessary to implement the provisions of this act.

L. 1985, c. 372, s. 9, eff. Nov. 26, 1985.



Section 18A:6-34 - Board Of Examiners

18A:6-34. Board of Examiners
18A:6-34. There shall be a State Board of Examiners, consisting of the commissioner ex officio and one assistant commissioner of education, two presidents of State colleges, one county superintendent, one superintendent of schools of a Type I district, one superintendent of a Type II district, one high school principal, one elementary school principal, one school business administrator, one librarian employed by the State or by one of its political subdivisions and four teaching staff members other than a superintendent, principal, school business administrator or librarian, all of whom shall be appointed by the commissioner with the approval of the State board.

L.1967, c.271; amended 1970, c.312; 1988,c.124.



Section 18A:6-35 - Terms Of Members; Vacancies

18A:6-35. Terms of members; vacancies
The appointed members of the board of examiners shall hold office for two years from September 15 of the year in which they are appointed and the members in office, on the effective date of this title, shall continue in office until the expiration of their respective terms. Vacancies in the board shall be filled for the unexpired term only.

L.1967, c.271.



Section 18A:6-36 - Chairman; Organization

18A:6-36. Chairman; organization
The commissioner or an assistant commissioner designated by him, shall be the chairman of the board of examiners and such board shall organize prior to October 1 of each year.

L.1967, c.271.



Section 18A:6-37 - Service Without Payment; Reimbursement For Expenses

18A:6-37. Service without payment; reimbursement for expenses
All members of the board shall serve without compensation but all such members other than the commissioner and the assistant commissioner of education shall be reimbursed for necessary expenses for attendance at its meetings.

L.1967, c.271.



Section 18A:6-38 - Powers, Duties Of Board, Issuance Of Certificates, Credentials, Fees.

18A:6-38 Powers, duties of board, issuance of certificates, credentials, fees.

18A:6-38. The board shall issue appropriate certificates to teach or to administer, direct or supervise the teaching, instruction or educational guidance of, or to render or administer, direct or supervise the rendering of nursing service to, pupils in public schools operated by boards of education and such other certificates as it shall be authorized to issue by law based upon certified scholastic records or upon examinations, or both, and such credentials as may be required to serve as a substitute teacher or a substitute school nurse, and may revoke the same under rules and regulations prescribed by the State board. A fee of not less than $20.00 shall be charged for the issuance of every certificate and credential as prescribed by such rules and regulations.

L.1967, c.271; amended 1971, c.266, s.1; 2005, c.110.



Section 18A:6-38.1 - Revocation Of Certificate On Commissioner's Recommendation; Rules.

18A:6-38.1 Revocation of certificate on commissioner's recommendation; rules.

10. a. If the Commissioner of Education believes, based on information provided by the school district in which the certificate holder was employed, that the conduct of a superintendent, assistant superintendent or school business administrator warrants the revocation of the certificate held, the commissioner shall recommend such revocation to the Board of Examiners.

b.The Commissioner of Education shall adopt regulations in accordance with section 6 of P.L.2008, c.37 (C.18A:11-13) under which the Board of Examiners may revoke a certificate pursuant to this section.

L.2007, c.53, s.10; amended 2008, c.37, s.3.



Section 18A:6-38.2 - Certification Review Under Certain Conditions.

18A:6-38.2 Certification review under certain conditions.

11.If any condition exists within a school district that would authorize the appointment of a State monitor pursuant to the provisions of section 2 of P.L.2006, c.15 (C.18A:7A-55), the State Board of Examiners shall review the certification of the superintendent and school business administrator of the district.


L.2007, c.53, s.11.



Section 18A:6-38.3 - Noncompliance With Gaap, Review Of Certification Of Administrator.

18A:6-38.3 Noncompliance with GAAP, review of certification of administrator.

12.In the event that any school district is not in compliance with the GAAP system of double entry bookkeeping as required pursuant to the provisions of P.L.1989, c.266 (N.J.S.18A:4-14 et al.) within one year of the effective date of P.L.2007, c.53 (C.18A:55-3 et al.), the Commissioner of Education shall recommend to the Board of Examiners that the board review the certification of the district's school business administrator.

L.2007, c.53, s.12.



Section 18A:6-38.4 - Appeal Of Determination Of State Board Of Examiners.

18A:6-38.4 Appeal of determination of State Board of Examiners.

2.Notwithstanding the provisions of any law or regulation to the contrary, any appeal of a determination of the State Board of Examiners shall be to the Commissioner of Education whose determination shall be a final agency action under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and appeal of that action shall be directly to the Appellate Division of the Superior Court.

L.2008, c.36, s.2.



Section 18A:6-39 - Issuance Of Certificates To Noncitizens

18A:6-39. Issuance of certificates to noncitizens
The board may, with the approval of the commissioner, issue a teacher's certificate to any citizen of any other country, who has declared his intention of becoming a United States citizen and who is otherwise qualified but any such certificate shall be void, and shall be canceled by the board, if the holder thereof shall not become a United States citizen within five years of the date of its issuance, and it may be revoked within said period by the board, if the board is satisfied that the holder thereof has abandoned his efforts to become a United States citizen or has become disqualified for such citizenship but no teacher certified, pursuant to this section, shall acquire tenure unless and until United States citizenship shall have been granted to him.

L.1967, c.271



Section 18A:6-40 - "Qualifying Academic Certificate" Defined.

18A:6-40 "Qualifying academic certificate" defined.

18A:6-40. For the purposes of this article, the term "qualifying academic certificate" shall be deemed to be any certificate issued by the commissioner certifying that the person to whom the same is issued has had the preliminary academic education required by the rules of the supreme court or by any law of this State at the time the certificate is issued for admission to an examination for license to practice law, medicine, dentistry, podiatric medicine, pharmacy, or for license as a certified public accountant, and for any other profession or vocation for which a certificate of academic education, issued by the commissioner, is now or may hereafter be required by law or by the rules of the supreme court or certifying that the person to whom the same is issued has had the education required for high school graduation in this state, as the case may be.

L.1967, c.271; amended 2005, c.259, s.29.



Section 18A:6-41 - Application For Certificate; Fee; Refund

18A:6-41. Application for certificate; fee; refund
Every person desiring a "qualifying academic certificate" shall make application therefor in the manner and form prescribed by the commissioner and shall, before the certificate is issued, pay to the commissioner the sum of $30.00. If the credentials and evidence submitted by an applicant are not sufficient to entitle him to such certificate, a refund of $20.00 shall be made to the applicant.

L.1967, c.271; amended by L.1971, c. 266, s. 2, eff. July 9, 1971; L.1984, c. 80, s. 1, eff. July 13, 1984.



Section 18A:6-42 - Accounting; Deposit Of Moneys

18A:6-42. Accounting; deposit of moneys
The commissioner shall keep a true and correct account of all moneys received by him under the provisions of this article, and between the first and fifth days of each month deposit with the state treasurer all such moneys received by him during the then preceding calendar month.

L.1967, c.271.



Section 18A:6-43 - Rules And Regulations

18A:6-43. Rules and regulations
The commissioner shall make and prescribe rules and regulations necessary to carry into effect the provisions of this article.

L.1967, c.271



Section 18A:6-44 - Right Of Disabled Veterans To Certificate

18A:6-44. Right of disabled veterans to certificate
When by law or by the rules and regulations of the state board of public accountants, the state board of architects, the board of bar examiners, the supreme court or the board of nurses, applicants are required to possess preliminary qualifications according to standards prescribed by any of such statutes, rules and regulations or by the commissioner, a citizen of this state who has served in the military or naval forces of the United States in a war, has been wounded or disabled in line of duty, and has completed any of the vocational institutional courses in a college or school authorized and prescribed by the federal government, shall, upon filing with the commissioner a certificate certifying that such citizen has completed any of such courses, obtain from the commissioner a certificate certifying that such person is qualified for the study of any of the professions named in this section. Such certificate of the commissioner shall be the equivalent of the preliminary certificates or the requisite academic counts prescribed by the statutes, rules and regulations or by the commissioner.

L.1967, c.271.



Section 18A:6-45 - New Jersey School Boards Association Established

18A:6-45. New Jersey School Boards Association established
There is established a body corporate and politic, with corporate succession, to be known as the "New Jersey School Boards Association." All boards of education of the various school districts in this State shall be members of the association.

L.1967, c.271; amended by L.1970, c. 104, s. 1, eff. June 19, 1970.



Section 18A:6-46 - Delegates To State Association

18A:6-46. Delegates to state association
Each of the district boards of education shall select annually one of its members as a delegate to the association.

L.1967, c.271; amended by L.1970, c. 104, s. 2, eff. June 19, 1970.



Section 18A:6-47 - Powers And Duties

18A:6-47. Powers and duties
The association may investigate such subjects relating to education in its various branches as it may think proper, and it shall encourage and aid all movements for the improvement of the educational affairs of this State.

L.1967, c.271; amended by L.1970, c. 104, s. 3, eff. June 19, 1970.



Section 18A:6-48 - Officers

18A:6-48. Officers
The association may select such officers as may be necessary for the transaction of its business.

L.1967, c.271; amended by L.1970, c. 104, s. 4, eff. June 19, 1970.



Section 18A:6-49 - Perpetual Succession; Powers

18A:6-49. Perpetual succession; powers
It shall have perpetual succession and shall have the following powers:

a. To make, amend and repeal rules, regulations and bylaws for its own government and guidance not inconsistent with this title;

b. To adopt an official seal and alter the same at pleasure;

c. To maintain an office at such place or places within the state as it may designate;

d. To sue and be sued in its own name;

e. To borrow money, to issue bonds or notes therefor, and to secure the same by pledge or mortgage of its real and personal property;

f. To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this article. All such property shall be exempt from taxation under chapter 4 of Title 54, Taxation, of the Revised Statutes.

L.1967, c.271.



Section 18A:6-50 - Expenses Of Delegates; Dues.

18A:6-50 Expenses of delegates; dues.

18A:6-50. For the purpose of defraying the necessary expenses of the association, the various district boards shall pay the necessary expenses incurred by its delegates, and shall appropriate annually such sums for dues as may be assessed by the association at any delegates meeting. The assessment of dues shall be made upon a graduated scale and shall be made only upon two-thirds vote of the delegates present at such delegates meeting, after notice of the taking of such vote shall have been given to each district board in writing at least 60 days before such delegates meeting. However, the dues assessed any board of education shall not be increased for any year by more than 33 1/3% of the dues assessed that board during the preceding year. Dues shall be payable by the board secretary or treasurer of school moneys of the school district, as appropriate, to the treasurer of the association.

amended 1969, c.89; 1970, c.104, s.5; 1973, c.120; 2010, c.39, s.4.



Section 18A:6-51 - Definitions

18A:6-51. Definitions
Definitions:



(a) "Educational Services Commission" means an agency established or to be established in one or more counties for the purpose of carrying on programs of educational research and development and providing to public school districts such educational and administrative services as may be authorized pursuant to rules of the State Board of Education.

(b) "Commission" means educational services commission.



(c) "State board" means the State Board of Education.



(d) "Commissioner" means the Commissioner of Education.



(e) "Commission expenses" means those funds devoted to or required for the regular or ordinary operating expenses of the commission, including administrative, maintenance and salary expenses, and purchase or rental of real and personal property necessary for the operation of the commission, but excluding program or service expenses.

(f) (Deleted by amendment, P.L.1989, c.254.)



(g) "Member district" means a public school district which by local board resolution joins the original petition to the State Board of Education for approval to establish an educational services commission, or subsequently becomes a member district by local board resolution and upon approval of the Board of Directors of the commission.

(h) "School administrator" means the superintendent or chief school administrator.



(i) "Board of Directors" means those members elected by the representative assembly to act on commission business on behalf of the assembly.



(j) "Program or service expenses" means those funds devoted to or required for the provision of a program or service by the commission, including but not limited to the administrative, maintenance and salary expenses and the purchase or rental of real or personal property necessary for the provision of the program or service.

(k) "Representative assembly" means a governing body of the educational services commission composed of an elected representative from each member district.



L.1968, c.243, s.1; amended 1979, c.356, s.1; 1989,c.254,s.1.



Section 18A:6-52 - Establishment Of Commission; Petition

18A:6-52. Establishment of commission; petition
Whenever five or more boards of education in any county or in any two or more counties and the commissioner after study and investigation shall deem it advisable to establish a county educational services commission, such boards of education may petition the State Board of Education for permission to establish such a commission. A report shall be attached to such petition setting forth the kind or kinds of educational and administrative services and programs which are deemed to be needed and proposed to be provided, an estimate of the cost of providing such services and programs, a method of financing the expenditures of such commission, including a detailed budget which projects anticipated costs and identifies anticipated sources of revenue until such can be financed under its first regularly adopted budget, and any other data or information deemed pertinent.

The State board, after studying the petition and report, shall determine whether there is a need for such a commission and whether its operation is feasible. If the State board finds that the need exists and further finds that the operation of a commission will be feasible, it shall approve the petition and so notify the petitioning boards of education and the county superintendent or county superintendents of the county or counties, as the case may be, in which such boards of education are located.

b. Commissions of less than five member districts established prior to the effective date of this amendatory act may continue to provide services and programs pursuant to this act.



L.1968, c.243, s.2; amended 1989,c.254,s.2.



Section 18A:6-53 - Approval Of Establishment; Commissioners, First Meeting

18A:6-53. Approval of establishment; commissioners, first meeting
Whenever the boards of education and the county superintendent or superintendents, as the case may be, receive notification that the State board approves the establishment of a commission, the county superintendent, or the county superintendents by agreement if more than one county is included, shall instruct each board of education to elect one of its members or the superintendent or chief school administrator, to represent the district on the commission, and shall fix a date and place for the first meeting of the representative assembly.

L.1968, c.243, s.3; amended 1989,c.254,s.3.



Section 18A:6-54 - Representative Assembly, Organization; Election Of Board Of Directors.

18A:6-54. Representative assembly, organization; election of board of directors.
The first representative assembly shall organize upon the call of the county superintendent or county superintendents, as the case may be. Thereafter the representative assembly shall organize annually during the first week of June and meet at other times as necessary. The representative assembly shall elect, by a majority vote, from among its members a board of directors to serve until the next annual organization meeting. Upon election, the board of directors shall elect a president and vice president who shall also serve until the next organization meeting.

L.1968, c.243, s.4; amended 1989,c.254,s.4.



Section 18A:6-55 - Membership Of Board

18A:6-55. Membership of board
The board of directors shall consist of 15 or more members of the representative assembly. The board of directors of a commission which has 15 or fewer member districts shall be comprised of all members of the representative assembly. Each member of the board of directors shall have one vote. Members shall serve without compensation but shall be entitled to reimbursement for all reasonable and necessary expenses.

L.1968, c.243, s.5; amended 1979, c.356, s.2; 1989,c.254,s.5.



Section 18A:6-56 - Election; Terms

18A:6-56. Election; terms
Members of the representative assembly shall be elected by their respective boards of education at the annual organization meeting. An individual so elected shall be a member of the district's board of education or the district's superintendent or chief school administrator. Should the representative cease to be a member or employee of the board of education which elected the representative, that position shall become vacant and a replacement shall be selected by that member district in a like manner to fill the vacancy for the remainder of the term for which the vacating member had been elected.

L.1968, c.243, s.6; amended 1979, c.356, s.3; 1989,c.254,s.6.



Section 18A:6-57 - Meetings; Transaction Of Business

18A:6-57. Meetings; transaction of business
The board of directors shall meet for the transaction of business at least once every two months throughout the year. A written record of all action taken by the board of directors shall be forwarded to the members of the representative assembly after each meeting.

The board shall not enter into a contract until the same has been presented and passed upon at a regularly called meeting of the board. The board may pay a bill or a demand for money against it by action of the board or as provided in section 4 of P.L.1982, c.196 (C.18A:19-4.1).

The board may designate its president, its vice-president and one other member of the board as an executive committee to administer the affairs of the board of directors between regularly convened meetings of the board.

A quorum shall consist of a majority of the members of the board of directors.



L.1968, c.243, s.7; amended 1989,c.254,s.7.



Section 18A:6-58 - Secretary; Compensation; Term; Bond

18A:6-58. Secretary; compensation; term; bond
The board shall appoint a suitable person to be its secretary and shall fix his compensation and term of employment. The secretary shall before entering upon the duties of his office execute and deliver to the board a bond in a sum to be fixed by it, with surety to be approved by the board, conditioned for the faithful performance of the duties of his office. The board may accept the bond of a company authorized to execute surety bonds, and may pay the annual premium or fee for the bond as a commission expense.

L.1968, c.243, s.8; amended 1989,c.254,s.8.



Section 18A:6-59 - Powers And Duties

18A:6-59. Powers and duties
The powers and duties of the secretary of the board of directors shall be prescribed by the board, including but not limited to the following:



(a) Record in a suitable book all proceedings of the board.



(b) Pay out on warrants signed by the president and another member of the board.



(c) Report to the board at each regular meeting:



(1) The amount of the total appropriations and the cash receipts for each account;



(2) The amount for which warrants have been drawn and the amount of orders for all contractual obligations since the date of his last report;



(3) The accounts against which the warrants have been drawn and the accounts against which the contractual obligations are chargeable; and



(4) The cash balance and free balance to the credit of each account;



(d) Notify all members of the board of all regular meetings of the board.



(e) Notify all members of the board of special meetings of the board when ordered by the president to do so, or when requested to do so by a petition in writing signed by at least 1/3 of the members of the board.

(f) During the month of November in each year, report to the board a detailed audit report of its financial transactions during the preceding fiscal year, and file a copy thereof with the county superintendent of schools, or county superintendents, as the case may be, of the county or counties in which the commission is located. The report shall itemize all expenses, indicating which are commission expenses and which are expenses of each program or service offered. Where appropriate, the report shall indicate which commission expenses can be reasonably charged to specific programs or services. The report shall also indicate the amount and disposition of revenues derived from membership charges, if any, and from each program or service.

(g) Notify all members of the representative assembly of meetings of the board of directors and record all transactions.



L.1968, c.243, s.9; amended 1989,c.254,s.9.



Section 18A:6-60 - Superintendent Or Chief School Administrator

18A:6-60. Superintendent or chief school administrator
The board of directors shall appoint a suitable person to be the superintendent or chief school administrator of the commission. Such person shall possess a certificate appropriate to the position of superintendent or chief school administrator as prescribed under rules of the State Board of Examiners. The superintendent or chief school administrator shall have a seat on the board of directors, but no vote. He shall have the same powers as are conferred upon superintendents of schools by Title 18A of the New Jersey Statutes.

L.1968, c.243, s.10; amended 1989,c.254,s.10.



Section 18A:6-61 - Body Corporate

18A:6-61. Body corporate
The board of directors shall be a body corporate, and shall be known as "the board of directors of ..................... " (here shall be inserted a suitable name to be adopted by the board of directors with the approval of the State Board of Education, but such name shall contain at least the words "Educational Services Commission)".

The board of directors may purchase, lease-purchase or lease personal or real property in accordance with rules and regulations to be adopted by the State board of education.

L.1968, c.243, s.11; amended 1989,c.254,s.11.



Section 18A:6-62 - Annual Budget; Preparation, Adoption, Funding

18A:6-62. Annual budget; preparation, adoption, funding
12. The representative assembly shall annually, on or before March 8, adopt a budget for the ensuing fiscal year, which shall contain the estimated cost of providing each service or program, and submit such budget within three days of adoption to the county superintendent for approval.

By January 15 prior to the adoption of the budget the board shall notify each member board of education of the fees to be charged for each service and program for the ensuing school year and of the method by which the commission expenses shall be funded.

The commission expenses may be paid from one or more of the following sources:

a. unappropriated balances from the prebudget year;

b. anticipated surpluses to be generated by fees for programs or services;

c. payments by member districts;

d. anticipated miscellaneous revenues.

If payments shall be made by member districts to pay for all or part of the commission expenses, each member district's share shall be determined as the proportion which the total public school enrollment in the school district on the last school day prior to October 16 of the year in which the budget is made bears to the total public school enrollment for all member districts on the last school day prior to October 16 or in any other manner agreed to by two-thirds of the members of the representative assembly. Payment of the member district's share of the commission expense, when so determined, shall be an obligation of a member school district, and payments shall be made during the school year for which such budget shall have been made in a manner determined by the representative assembly.

L.1968,c.243,s.12; amended 1989,c.254,s.12; 1990,c.52,s.29; 1992,c.159,s.4.



Section 18A:6-63 - Services; Contracts

18A:6-63. Services; contracts
a. The representative assembly shall from time to time determine what services and programs shall be provided by the commission, subject to approval of and pursuant to rules of the State Board of Education. It shall determine the fee to be charged for providing each service and program, and enter into contracts with school districts, whether member districts of the commission or not, to provide any or all such services and programs. The commission may enter into contracts to provide these services and programs to nonpublic schools. Such contracts for member districts may be for terms not exceeding 10 years, and a member school district, having so contracted, may not withdraw from membership in the commission during the term of such a contract.

b. Commissions may enter into contracts with other public and private agencies for the provision of approved services and programs to participating public school districts and nonpublic schools. These contractual arrangements shall conform to rules and regulations of the State Board of Education and be approved by the county superintendent or superintendents, as the case may be.

L.1968, c.243, s.13; amended 1989,c.254,s.13.



Section 18A:6-64 - Withdrawal Of Membership

18A:6-64. Withdrawal of membership
Except as provided in section 13 of this act, a school district which is a member of a commission may withdraw from membership by adopting a resolution setting forth its intention to withdraw and the reason or reasons for the withdrawal, and filing with the county superintendent or superintendents, as the case may be, and secretary of the board of directors a certified copy of such resolution. The withdrawal shall be effective at the conclusion of the third full school year after the filing of such resolution with the secretary of the board of directors.

L.1968, c.243, s.14; amended 1989,c.254,s.14.



Section 18A:6-65 - Employment Of Personnel

18A:6-65. Employment of personnel
The board may employ teachers, principals and other employees, subject to the provisions of Title 18A for the employment of personnel for public school districts, and subject to the rules of the State Board of Examiners for the employment of persons whose office, position or employment requires them to hold an appropriate certificate issued by the State Board of Examiners.

L.1968, c. 243, s. 15, eff. July 1, 1968.



Section 18A:6-66 - Rights And Benefits Of Personnel

18A:6-66. Rights and benefits of personnel
Persons holding office, position or employment under a board of directors of a commission shall enjoy the same rights and benefits as are enjoyed by persons holding office, position, or employment under a public school district board of education.

L.1968, c. 243, s. 16, eff. July 1, 1968.



Section 18A:6-67 - Funds And Grants; Contracting For, Receiving And Administration

18A:6-67. Funds and grants; contracting for, receiving and administration
The board of directors may enter into a contract with and receive and administer funds and grants from any individual or agency, including but not limited to, agencies of the federal government of the United States, provided that the funds or grants are for programs or services for which the commission has received approval from the State board pursuant to sections 2 and 19 of P.L.1968, c.243 (C.18A:6-52 and 18A:6-69).

L.1968, c.243, s.17; amended 1989,c.254,s.15.



Section 18A:6-68 - Bookkeeping And Accounting System

18A:6-68. Bookkeeping and accounting system
The board of directors shall adopt and employ such a system of bookkeeping and accounting as may be prescribed by the State Board of Education. The board of directors shall comply with the requirements for audit prescribed in chapter 23 of Title 18A for public school districts.

L.1968, c. 243, s. 18, eff. July 1, 1968.



Section 18A:6-69 - Enlargement, Alteration Of Purposes

18A:6-69. Enlargement, alteration of purposes
The representative assembly may enlarge or alter the purposes for which the formation of the commission was approved, upon application to and approval by the State Board of Education.

L.1968, c.243, s.19; amended 1989,c.254,s.16.



Section 18A:6-70 - Application For Admission; Representative

18A:6-70. Application for admission; representative
A board of education not a member of a commission at the time such commission was established shall be admitted to such commission upon application to the representative assembly not less than three months prior to the annual organization meeting of the representative assembly.

L.1968, c.243, s.20; amended 1989,c.254,s.17.



Section 18A:6-71 - Establishment And Operation Of Centers

18A:6-71. Establishment and operation of centers
That the Commissioner of Education and the State Board of Education shall have the authority and responsibility under this act to plan for, establish, and operate a State-wide system of educational centers for research and demonstration. These centers, in voluntary co-operation with local school districts, shall concentrate upon the development, testing, and installation of ideas and procedures to solve major educational problems facing the State; including but not limited to reading levels of low-income children, early childhood development, the gifted student and the effective utilization of new materials and equipment, educational technology, and patterns of school organization.

L.1970, c. 122, s. 1, eff. June 30, 1970.



Section 18A:6-72 - Projects

18A:6-72. Projects
The centers shall design projects within an experimental framework in order that unproven educational ideas, equipment, methods and approaches, and newly developed curriculum materials can be objectively tested and evaluated and their value to local school districts demonstrated. These educational centers shall be planned and developed (1) to demonstrate an exemplary result that has widespread use and adaptability to local educational agencies, and (2) to procure and use Federal and private resources in combination with State resources to attain State educational goals.

L.1970, c. 122, s. 2, eff. June 30, 1970.



Section 18A:6-73 - Rules And Regulations; Implementation Of Provisions

18A:6-73. Rules and regulations; implementation of provisions
The Commissioner of Education shall, with the approval of the State Board of Education, promulgate rules and regulations, establish procedures, employ personnel, and take all other necessary steps to insure the implementation of the provisions of this act.

L.1970, c. 122, s. 3, eff. July 30, 1970.



Section 18A:6-74 - Cooperation With Other Agencies

18A:6-74. Cooperation with other agencies
Pursuant to the objectives of this act, the State Department of Education may seek the co-operation and involvement of other State agencies.

L.1970, c. 122, s. 5, eff. June 30, 1970.



Section 18A:6-75 - Establishment And Operation

18A:6-75. Establishment and operation
The Commissioner of Education and the State Board of Education shall have the authority and responsibility under this act to plan, establish, and operate a Statewide performance evaluation project. This project, through voluntary cooperation among local school districts, teacher training institutions, professional educational organizations, and the State Department of Education, shall concentrate on developing criteria for professional teaching competence based on performance evaluation prior to the issuance of initial teaching certificates.

L.1971, c. 148, s. 1, eff. May 20, 1971.



Section 18A:6-76 - Objectives

18A:6-76. Objectives
This project:

a. shall identify the skills, attitudes, and other such pertinent data as the participating groups deem essential for an individual to demonstrate before being issued an initial teaching certificate;

b. shall determine the method or methods of evaluation of the performance of each candidate for an initial teaching certificate;

c. shall recommend to the commissioner and to the State Board of Education the minimum standards which an individual must achieve in order to be issued an initial teaching certificate; and

d. shall procure and use Federal and private resources in combination with State resources to attain State educational goals.

L.1971, c. 148, s. 2, eff. May 20, 1971.



Section 18A:6-76.1 - Provisional Certificate Program; Implementation

18A:6-76.1. Provisional certificate program; implementation
2. a. By November 1, 1992, colleges shall notify all students enrolled in teacher education programs of the details and requirements of the provisional certificate and induction program.

b. By November 1, 1992, the Department of Education shall provide all public school districts with a standard plan to implement the induction program that districts may choose to submit, instead of developing individual plans.

c. By February 1, 1993, each district shall submit a board-approved plan to the Department of Education.

d. The Department of Education shall coordinate county or regional training programs for mentors beginning in the 1993-94 school year.

L.1992,c.127,s.2.



Section 18A:6-77 - Implementation

18A:6-77. Implementation
The Commissioner of Education shall, with the approval of the State Board of Education, promulgate rules and regulations, establish procedures, employ personnel, and take all other necessary steps to insure the implementation of the provisions of this act.

L.1971, c. 148, s. 3, eff. May 20, 1971.



Section 18A:6-78 - Cooperation And Involvement Of Other State Agencies

18A:6-78. Cooperation and involvement of other state agencies
Pursuant to the objectives of this act, the State Department of Education may seek the cooperation and involvement of other State agencies.

L.1971, c. 148, s. 4, eff. May 20, 1971.



Section 18A:6-79 - Establishment And Operation; Projects; Plan And Development; Implementation

18A:6-79. Establishment and operation; projects; plan and development; implementation
The Commissioner of Education and the State Board of Education shall have the authority and responsibility to plan for, establish and operate demonstration model early child development centers. These centers, in voluntary cooperation with local school districts or other public agencies, shall concentrate on the cognitive and affective development of children aged 3 to 6; including but not limited to health, dental hygiene, mental health, language and computation skills development, nutrition, socialization, and recreation.

The centers shall design projects within an experimental framework of early childhood education and day care support in order that unproven educational ideas, equipment, methods and approaches, newly developed curriculum materials and reliable educational techniques can be objectively tested and evaluated and their value to local school districts and other early childhood programs be demonstrated. The educational centers shall be planned and developed (1) to demonstrate an educational approach to day care that has widespread use and adaptability to local educational agencies, and (2) to procure and use Federal and private resources in combination with State resources to attain State educational goals.

The Commissioner of Education shall, with the approval of the State Board of Education, promulgate rules and regulations, establish procedures, employ personnel, and take all other necessary steps to insure the implementation of the provisions of this act.

L.1971, c. 149, s. 1, eff. May 20, 1971.



Section 18A:6-91.1 - New Jersey Commission On Environmental Education

18A:6-91.1.New Jersey Commission on Environmental Education
1. a. There is hereby created in but not of the Department of Environmental Protection the New Jersey Commission on Environmental Education. The commission shall consist of 23 public members, the commissioners, or their designees, of the Department of Education, the Department of Environmental Protection, and the Department of Health, the Attorney General or a designee with responsibility in the area of environmental law, the Executive Director of the Commission on Higher Education, and a designee of the Governor. The public members shall consist of two college professors in the fields of environmental education or environmental science; one private school teacher and two public school teachers, one of whom is selected by the New Jersey Education Association, including one teacher from kindergarten to third grade, one from fourth to sixth grade, and one from seventh to twelfth grade; one school administrator; one representative of the New Jersey Principals and Supervisors Association; one local school board representative selected by the New Jersey School Boards Association; one member of an interfaith religious organization; one representative from labor; one representative from industry; two representatives from environmental or public interest organizations; two representatives from cultural institutions such as museums and nature centers; two representatives from the field of environmental health; two non-academic science professionals; two representatives from the agricultural community; one student representative from a student environmental organization, such as Kids Against Pollution; and one representative from the South Jersey Environmental Information Center.

b. The public members shall be appointed by the Governor for terms of three years, except that the student representative shall be appointed for a term of one year, and in the first year the other public members shall be appointed to staggered terms as follows:

(1) Seven shall be appointed to terms of one year;

(2) Seven shall be appointed to terms of two years; and

(3) Seven shall be appointed to terms of three years.

c. The commission shall meet, at a minimum, four times a year.

d. The commission shall elect a chairperson and a vice-chairperson from among its membership. The term of office for each position shall be two years.

e. The commission may hire staff as necessary within the limits of funding as provided by section 5 of P.L.1995, c.409 (C.18A:6-91.5).

L.1995,c.409,s.1.



Section 18A:6-91.2 - Duties Of Commission

18A:6-91.2.Duties of commission
2. The commission shall:

a. Advise and oversee the implementation of the Plan of Action that was adopted by the Commission on Environmental Education created by Executive Order Number 205 of 1989 and reconvened as the New Jersey Commission on Environmental Education by Executive Order Number 111 of 1993;

b. Develop and maintain, with the assistance of the various agencies and departments, a bi-annual inventory of the environmental education resources that are available in all State agencies and departments;

c. Develop and maintain an Environmental Education Network of activities, resources and model programs throughout the State;

d. Organize a global forum on environmental education to be held every three to five years;

e. Organize and support an annual Environmental Education Week;

f. Support such other environmental education activities as the commission determines are appropriate;

g. Provide technical assistance to the Legislature for legislation related to environmental education; and

h. Submit an annual report on the status of environmental education to the Governor and the Legislature.

L.1995,c.409,s.2.



Section 18A:6-91.3 - Inter-agency Work Group, Duties

18A:6-91.3.Inter-agency Work Group, duties
3.The Inter-agency Work Group, created pursuant to section 4 of P.L.1995, c.409 (C.18A:6-91.4), may:

a. Publicize existing model environmental education programs;

b. Provide leadership and coordination in conducting teacher in-service programs throughout the State;

c. Solicit public and private partnerships at the local, State and national levels to provide teacher education programs; and

d. Provide the commission with information concerning the availability of environmental education to students in the State.

L.1995,c.409,s.3.



Section 18A:6-91.4 - Inter-agency Work Group Created

18A:6-91.4.Inter-agency Work Group created
4. There is created an Inter-agency Work Group, which shall consist of the commissioner or secretary, or his designee, of each of the principal departments. This work group shall meet periodically to coordinate the environmental education efforts of the various departments and agencies in the State.

L.1995,c.409,s.4.



Section 18A:6-91.5 - Environmental Education Fund Created

18A:6-91.5.Environmental Education Fund created
5. The Environmental Education Fund is established as a nonlapsing revolving fund in the Department of Environmental Protection. The fund shall be administered by the commission, and shall be credited with all moneys appropriated by this act and with grant moneys or any other revenue obtained by the commission for the purpose of environmental education. Interest received on moneys in the fund shall be credited to the fund.

L.1995,c.409,s.5.



Section 18A:6-95.1 - Educational Information And Resource Center; Establishment; Services Provided

18A:6-95.1. Educational information and resource center; establishment; services provided
There is established a local education agency to serve as an educational information and resource center to provide, on request, support and assistance to teachers, administrators, parent and community groups, schools and colleges, the Department of Education, and other public agencies, through the delivery of materials, techniques and expertise to improve school and community programs and services. The services provided by the center shall include: a lending library of educational and instructional materials; preparation of media and materials for informational and instructional purposes; an educational information storage and retrieval system; special topic seminars and conferences; and consultant advice, information and expertise. The programs and services of the center shall not duplicate the programs of the Department of Education.

To the extent permitted by law, the educational information and resource center shall also provide support and service to nonprofit, nonpublic schools.

L.1983, c. 186, s. 1, eff. July 1, 1983.



Section 18A:6-95.2 - Coordination With Programs And Services Provided By Department Of Education

18A:6-95.2. Coordination with programs and services provided by department of education
The Commissioner of Education or his designee shall meet prior to January 10 of each year with the executive director of the educational information and resource center to mutually communicate those programs and services which the department provides and which the educational information and resource center will provide during the calendar year. The educational information and resource center shall cease to provide any programs and services at the time that these programs and services are provided by the Department of Education, so that there is no interruption in, or loss of services to, the population served.

L.1983, c. 186, s. 2, eff. July 1, 1983.



Section 18A:6-95.3 - Funding

18A:6-95.3. Funding
State funding of the educational information and resource center shall be by direct appropriation of the Legislature and shall not be derived from the proposed or actual operating budget of the Department of Education.

L.1983, c. 186, s. 3, eff. July 1, 1983.



Section 18A:6-95.4 - Transfer Of Assets

18A:6-95.4. Transfer of assets
The assets of the educational improvement centers shall be transferred to the Commissioner of Education, except that the assets of Educational Improvement Center-South shall be transferred to the educational information and resource center. All transfers shall be made as provided in the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1983, c. 186, s. 12, eff. July 1, 1983.



Section 18A:6-96 - Control, Management, Etc. By Board Of Directors

18A:6-96. Control, management, etc. by board of directors
The government, control, conduct, management and administration of the educational information and resource center shall be vested in the board of directors.

L.1978, c. 58, s. 2, eff. June 29, 1978. Amended by L.1983, c. 186, s. 5, eff. July 1, 1983.



Section 18A:6-96.1 - Transfer Of Board; Term

18A:6-96.1. Transfer of board; term
The board of the Educational Improvement Center-South shall become the board of the educational improvement and resource center as of the effective date of this act, and each member shall continue in office until the expiration of his respective term and the qualification in office of his successor.

L.1983, c. 186, s. 13, eff. July 1, 1983.



Section 18A:6-97 - Members; Selection; Reimbursement Of Expenses; Term Of Office; Vacancies; Removal

18A:6-97. Members; selection; reimbursement of expenses; term of office; vacancies; removal
The board of directors shall be selected through procedures established by the board of directors and shall consist of 21 members. Members of the board of directors shall be selected as follows:

a. Twelve teaching staff members to be selected from each of the following categories:

(1) special education teacher;

(2) vocational education teacher;

(3) K-2 teacher;

(4) 3-5 teacher;

(5) 6-8 teacher;

(6) 9-12 teacher;

(7) pupil personnel staff;

(8) elementary principal;

(9) secondary principal;

(10) curriculum supervisor;

(11) superintendent of schools;

(12) business manager/board secretary.

The selection of teaching staff members from categories 1 through 6 shall be made from a list of nominees provided by their respective county professional organizations representing local associations dealing with terms and conditions of employment. No one who is not a member of such an organization shall be excluded from consideration for such a list. The selection of teaching staff members from categories 7 through 12 shall be made from a list of nominees provided by their respective county professional organizations;

b. Two parents;

c. Two representatives of a nonprofit, nonpublic school;

d. One representative of higher education;

e. Two members of local boards of education;

f. (Deleted by amendment, P.L.[1983], c. [186] );

g. (Deleted by amendment, P.L.[1983], c. [186] );

h. One representative of business and industry; and

i. One student representative.

Members of the board of directors shall serve without compensation but shall be reimbursed for all reasonable and necessary expenses.

The terms of office of the members shall be for 3 years beginning on July 1 and ending on June 30, except that of the members first appointed, seven shall be appointed for terms of 1 year; seven for terms of 2 years and seven for terms of 3 years.

Each member shall serve until his successor shall have been appointed and vacancies shall be filled in the same manner as the original appointments for the remainder of the unexpired terms. No member shall serve more than two successive terms. No member of the board of directors shall be interested directly or indirectly in any contract with or claim against the board. Whenever a member of the board of directors shall cease to be a bona fide resident of or an employee of an agency or firm located within the State his or her membership on the board shall immediately cease, and any member who fails to attend three consecutive meetings of the board without good cause may be removed by it.

L.1978, c. 58, s. 3, eff. June 29, 1978. Amended by L.1983, c. 186, s. 6, eff. July 1, 1983.



Section 18A:6-98 - Leave Of Absence Without Loss Of Pay To Attend Meetings Of Board

18A:6-98. Leave of absence without loss of pay to attend meetings of board
Any person employed by a public educational system or institution in a position which requires a certificate issued by the State board of examiners or employed in a professional education capacity by a school, college, or university which is either tax-supported or operated under contract with the State or on behalf of the State, who is a member of the board of directors of the educational information and resource center, shall be entitled to time off from his or her duties as such employee, without loss of pay, during the periods of his attendance at six duly authorized meetings of the board per year.

L.1978, c. 58, s. 4, eff. June 29, 1978. Amended by L.1983, c. 186, s. 7, eff. July 1, 1983.



Section 18A:6-99 - Organization; Meetings

18A:6-99. Organization; meetings
The board of directors shall meet and organize annually, at a regular meeting held during the second week of September, by the election of a chairman, vice chairman, and such other officers as the board shall determine. Such officers shall serve until the following September meeting and until their successors are elected. Vacancies in such offices shall be filled in the same manner for the unexpired terms only. The board of directors shall hold public meetings at least once in each month at such times and places as its rules may prescribe, at least half of which shall be scheduled during evening hours.

L.1978, c. 58, s. 5, eff. June 29, 1978. Amended by L.1983, c. 186, s. 8, eff. July 1, 1983.



Section 18A:6-100 - Powers And Duties

18A:6-100. Powers and duties
The board of directors of the educational information and resource center, within the general rules and regulations set by the State Board of Education, shall have the general supervision over and be vested with the conduct of the center. It shall have the power and duty to:

a. Adopt and use a corporate seal;

b. Determine policies for the organization, administration, and development of the center;

c. Sue or be sued by its corporate name;

d. (Deleted by amendment, P.L.[1983], c. [186] );

e. Prepare an annual budget, as determined by the board of directors, to carry out the programs and services described in section 1 of this amendatory and supplementary act, and present the annual budget to the Governor and the Legislature;

f. Disburse all monies appropriated to the center by the State and all monies received from grants, fees, auxiliary services and other sources;

g. Direct and control expenditures of the center pursuant to all provisions of law governing local school districts, as set forth in Title 18A, and in accordance with the terms of any applicable trusts, bequests, or other special provisions. A system of bookkeeping and accounting shall be adopted and instituted as prescribed by the State board. The board shall cause an annual audit of the center's accounts and financial transactions in the manner provided by N.J.S. 18A:23-1 et seq. All accounts of the center shall be subject to audit by the State at any time;

h. Appoint and fix compensation, terms and conditions of employment of an executive director. The executive director shall be secretary to the board of directors and shall serve at the pleasure of the board of directors;

i. Upon nomination by the executive director, appoint, remove, promote and transfer such other staff as may be required to carry out the provisions of the chapter, assign their duties, determine their salaries and prescribe qualifications for all positions;

j. Enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or any public body, department or any agency of the State or the United States or with any individual, firm, or corporation, subject to the bidding requirements set forth in the "Public School Contracts Law," N.J.S. 18A:18A-1, et seq., which are deemed necessary or advisable by the board for carrying out the provisions of this chapter;

k. Accept from any governmental department, agency or other public or private body, or from any other source grants or contributions of money or property which the board may use for any of its purposes;

l . Acquire, own, lease, use and operate property, subject to the facilities for the handicapped provisions set forth in N.J.S. 18A:18A-17 and P.L.1975, c. 221 (C. 52:32-11 et seq.), whether real, personal or mixed, or any interest therein, which is necessary or desirable for center purposes;

m. Determine that any property owned by the center is no longer necessary for center purposes and to sell the same at such price and in such manner and upon such terms and conditions as deemed appropriate;

n. Adopt bylaws, make and promulgate such rules, regulations, and orders, not inconsistent with the provisions of this chapter or rules and regulations of the State Board of Education, as are necessary and proper for the administration and operation of the center and to implement the provisions of this act;

o . Appoint and regulate the duties, functions, powers and procedures of committees, standing or special, from its members and such advisory committees or bodies, as it may deem necessary or conducive to the efficient management and operation of the center, consistent with this act and other applicable statutes;

p. Cause a report of the condition of the center and the center's property under its control and an itemized account of the condition of the finances of the center to be printed and submitted to the Legislature as soon as practicable after the close of the fiscal year;

and it may:

q. Utilize all available programs, services, and resources of other social agencies, including institutions of higher education and local school districts, to meet the center's plans and objectives.

L.1978, c. 58, s. 6, eff. June 29, 1978. Amended by L.1983, c. 186, s. 9, eff. July 1, 1983.



Section 18A:6-101 - Executive Director

18A:6-101. Executive director
The executive director of the educational information and resource center shall be responsible to its board of directors and shall have such powers as shall be requisite for the executive management and conduct of the center and for the execution and enforcement of the bylaws, rules, regulations and orders governing the management, conduct and administration of the center.

L.1978, c. 58, s. 7, eff. June 29, 1978. Amended by L.1983, c. 186, s. 10, eff. July 1, 1983.



Section 18A:6-102 - Employees; Tenure; Pensions

18A:6-102. Employees; tenure; pensions
Notwithstanding the provisions of any other law, all employees of the educational information and resource center shall serve at the pleasure of the board of directors. Certificated professional full-time employees shall be eligible for membership in the Teachers' Pension and Annuity Fund established pursuant to N.J.S. 18A:66-1 et seq., and all other employees shall be members of the Public Employees' Retirement System established pursuant to P.L.1954, c. 84 (C. 43:15A-1 et seq.).

Notwithstanding the provisions of any other law, such persons shall be entitled to supplemental compensation upon retirement, as set forth in section 1 of P.L.1973, c. 130 (C. 11:14-9).

L.1978, c. 58, s. 8, eff. June 29, 1978. Amended by L.1983, c. 186, s. 11, eff. July 1, 1983.



Section 18A:6-103 - Short Title

18A:6-103. Short title
1. This act shall be known and may be cited as the "Educational Technology Teacher Training Act."

L.1996,c.129,s.1.



Section 18A:6-104 - Findings, Declarations Relative To Educational Technology Teacher Training

18A:6-104. Findings, declarations relative to Educational Technology Teacher Training
2. The Legislature finds and declares that:

a. In order for all of New Jersey's students to acquire the critical thinking and problem solving skills necessary to become productive citizens in the next century, they will require access to the opportunities provided by modern technology;

b. It is imperative that teachers understand the potential of technology within the classroom to support curriculum goals and that they become proficient and sophisticated users of those technologies critical to educating New Jersey's students;

c. Many of this State's teachers ended their training before technology was pervasive within teacher education programs and as a result the most frequently mentioned issue in educational technology has been the need for staff training;

d. The Education Technology Task Force, formed by the Commission on Business Efficiency in the Public Schools to assist the Legislature and Executive branch in formulating a Statewide educational technology policy, noted in its March, 1996 report, Technology and New Jersey's Schools in the 21st Century, that some school districts have exemplary technology programs and also have developed exemplary staff training programs;

e. The task force also recommended that in order to provide access to technology to teachers in the most efficient manner possible, the State should build upon this expertise by providing grants to school districts with proven histories of success in applying technology to education so that these school districts may share that knowledge with other districts through training programs specifically developed for that purpose; and

f. The New Jersey Department of Education has repeatedly stressed the importance of technology training for educational personnel and in fact in its April, 1993 report, Educational Technology in New Jersey: A Plan for Action, emphasized the critical need for strategies that will provide and support effective staff development models in this regard.

L.1996,c.129,s.2.



Section 18A:6-105 - Educational Technology Teacher Training Program

18A:6-105. Educational Technology Teacher Training Program
3. The Commissioner of Education shall develop and administer an Educational Technology Teacher Training Program. The purpose of the program shall be to provide grants to local school districts which have successfully integrated technology within their own educational programs to develop and offer educational technology training programs to the teachers and staff of other school districts and to the teachers and staff of non-public schools. The grants shall be allocated to school districts on a competitive basis and the commissioner may, if he deems appropriate, award grants to other appropriate applicants which he feels have the potential to develop and offer high quality educational technology training programs to school staff, including the staff of non-public schools.

L.1996,c.129,s.3.



Section 18A:6-106 - "Educational Technology Teacher Training Fund"

18A:6-106. "Educational Technology Teacher Training Fund"
4. a. There is established within the Department of Education a fund to be known as the "Educational Technology Teacher Training Fund," hereinafter referred to as the "fund." The fund shall be used to provide grants to school districts or other applicants as approved by the commissioner to develop and administer educational technology training programs for school district staff. The grants shall be provided for a three-year period after which the technology training program shall be supported on a fee-for-service basis, through private sector-school district partnership funding, or both. During the initial three-year period, the grant funding shall be supplemented on a fee-for-service basis to offset costs which may exceed the grant amount.

b. The fund shall annually be credited with money appropriated by the Legislature, any moneys received from corporate donors or other private sector support, and any federal funds which may become available for teacher technology training.

c. Grants provided from the fund shall be used for the development of accessible training sites; costs associated with educational technology training personnel; the acquisition of equipment necessary for technological training including hardware and software; subscription fees for telecommunications and data base services; and any other purpose approved by the commissioner.

L.1996,c.129,s.4.



Section 18A:6-107 - Proposals For Training Programs; Grants; Training Sites

18A:6-107. Proposals for training programs; grants; training sites
5. a. Within 90 days of the effective date of this act, the commissioner shall forward a request for proposals for the establishment of educational technology teacher training programs to local school districts and other appropriate applicants. A local school district or other applicant which wants to participate in the program shall submit a proposal to the commissioner which outlines the district's or applicant's plan to offer educational technology training to teachers and other school staff. The proposal shall include information which outlines the manner in which the technology training program shall become self-supporting at the end of the three-year grant period through a fee-for-service arrangement, private sector support, or some other mechanism as developed by the grant recipient. The proposal shall also include any other information which the commissioner may require.b. The commissioner shall select grant recipients based on the quality of the proposed educational technology teacher training program. In selecting grant recipients, the commissioner shall consider the leadership and experience of the grant applicant in the effective use of educational technology within the classroom; the location of the proposed training site; and the potential for the training program to operate independently of grant funds at the end of the three-year period.c. The commissioner shall award grants to support at least 21 teacher training sites in the amount of $200,000 per site. The commissioner shall provide for a phase-in of training sites over the three-year period with at least seven sites established in the first year of the program, seven sites in the second year, and seven sites in the third year. In establishing a schedule for the phase-in of training sites, the commissioner shall ensure that there is an equitable distribution of sites in terms of their geographic location providing at a minimum for the establishment of one training site per county.d. Each training site shall include:(1) program offerings providing basic technology skills;(2) program offerings related to word processing, data bases, spreadsheets, and design;(3) a minimum of three educational multimedia program offerings;(4) a minimum of two telecommunications program offerings; and(5) program offerings which provide instruction on implementing teaching strategies that support the integration of technology in the classroom.

L.1996,c.129,s.5.



Section 18A:6-108 - Evaluation By Commissioner

18A:6-108. Evaluation by commissioner
6. The commissioner shall annually evaluate the effectiveness of the teacher training programs being operated by grant recipients. Three years following the effective date of this act, the commissioner shall report to the Governor and the Legislature on the progress of the Educational Technology Teacher Training Program.

L.1996,c.129,s.6.



Section 18A:6-109 - Rules, Regulations

18A:6-109. Rules, regulations
7. The State Board of Education shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1996,c.129,s.7.



Section 18A:6-110 - Spread The Word Program.

18A:6-110 Spread the Word Program.

1. a. There is established the Spread the Word Program in the Department of Education. The purpose of the program is to provide books to elementary school children in grades kindergarten through five. Under the program, donating schools shall collect books from children and families who have extra books at home, and these books shall be donated to recipient schools for distribution to children who have few books at home. The program shall be county-based and shall be administered by the county superintendent of schools.

b.Prior to the start of each school year, the department shall send to each elementary school in the State an informational brochure on the program. If the school is interested in participating in the program as a donating school, the principal shall contact the county superintendent of schools to receive further information on program participation.

c.A donating school shall conduct book drives. When the drive is finished, the school shall review the donated books to ensure that they are age-appropriate and in satisfactory condition. After the review, the school shall count, sort and pack the books and contact the county superintendent of schools to report the approximate number of books collected and the number of boxes needed to be transported. The county superintendent of schools shall arrange for the books to be transported from the donating school to an eligible recipient school. The State shall assume the costs of transporting the donated books to the recipient school.

d.The State Board of Education shall determine criteria for choosing recipient schools which shall be based, at least in part, on the number of low-income pupils attending the school. The county superintendent of schools shall contact schools within the county that meet the criteria and provide information regarding the program. An eligible school that is interested in receiving donated books under the program shall inform the county superintendent of schools.

e.The Commissioner of Education shall assign a person on a part-time basis to serve as the coordinator of the program.

L.2001,c.292,s.1.



Section 18A:6-111 - Findings, Declarations Relative To Instruction In Suicide Prevention In Public Schools.

18A:6-111 Findings, declarations relative to instruction in suicide prevention in public schools.

1.The Legislature finds and declares that:

a.Suicide is a leading cause of death for young people in this State. According to the Center for Health Statistics in the New Jersey Department of Health and Senior Services, between 1999 and 2001 more than 1,500 young people ages 13 to 18 made suicide attempts which resulted in hospitalization. More than 50 of these attempts were fatal. When young people up to 24 years of age are added to the equation, the number of attempted suicides rises to 3,000 and the number of fatalities rises to nearly 200.

b.A suicide can devastate a community. According to the National Alliance for the Mentally Ill (NAMI), suicide severely impacts the families and friends left behind, who often wrongly live with extreme shame and guilt over not having prevented the death of their loved one. Moreover, many attempts which do not result in death nonetheless end in serious injury to the victims and lifelong trauma to their families and those who know them.

c.A person who is considering suicide may exhibit behavioral warning signs. If someone notices the warning signs of suicide, it may be possible to avert a tragedy. With the possible exception of a parent, no one is better situated than a teacher to detect these signs and to initiate appropriate steps to prevent a suicide attempt. Proper training for teaching staff members can thus save pupils' lives and save the families and friends of would-be victims the trauma of a suicide or suicide attempt. Moreover, early identification of depression and other problems may help to reduce the number of young people who commit or attempt to commit suicide once they have left school and entered adulthood.

d.It is therefore appropriate for the Legislature to require: the State Board of Education to require instruction in suicide prevention as part of any continuing education which public school teaching staff members must complete to maintain their certification; and inclusion of suicide prevention awareness in the Core Curriculum Content Standards in Comprehensive Health and Physical Education.

L.2005,c.310,s.1.



Section 18A:6-112 - Instruction In Suicide Prevention For Public School Teaching Staff.

18A:6-112 Instruction in suicide prevention for public school teaching staff.

2.The State Board of Education, in consultation with the New Jersey Youth Suicide Prevention Advisory Council established in the Department of Children and Families pursuant to P.L.2003, c.214 (C.30:9A-22 et seq.), shall, as part of the professional development requirement established by the State board for public school teaching staff members, require each public school teaching staff member to complete at least two hours of instruction in suicide prevention, to be provided by a licensed health care professional with training and experience in mental health issues, in each professional development period. The instruction in suicide prevention shall include information on the relationship between the risk of suicide and incidents of harassment, intimidation, and bullying and information on reducing the risk of suicide in students who are members of communities identified as having members at high risk of suicide.

L.2005, c.310, s.2; amended 2006, c.47, s.80; 2010, c.122, s.4.



Section 18A:6-113 - Provision For Instruction In Suicide Prevention In School Curriculum.

18A:6-113 Provision for instruction in suicide prevention in school curriculum.

3.Within 180 days of the effective date of this act, the State Board of Education shall revise the Core Curriculum Content Standards in Comprehensive Health and Physical Education to provide for instruction in suicide prevention in an appropriate place in the curriculum of elementary school, middle school, and high school pupils.

L.2005,c.310,s.3.



Section 18A:6-114 - Comprehensive Program Of After School Activities In Certain Districts.

18A:6-114 Comprehensive program of after school activities in certain districts.

1. a. In counties in which there is located a municipality that had a population of 60,000 persons or more, as reported in the latest federal decennial census published prior to the enactment of this act, the board of education of each district that is a district factor group A or B school district that also is a kindergarten through grade 12 district with a concentration of at-risk pupils greater than 40%, in conjunction with the local governing body of the municipality in which the district is located, shall develop a plan for a comprehensive program of after school activities for students enrolled in the district.

b.The plan shall include, but need not be limited to, the following:

(1)the goals and objectives of the program and the ways in which it will serve the needs and interests of the students in the district;

(2)a detailed description of the recreational, academic and civic enrichment activities that will be offered pursuant to the program;

(3)the background and qualifications of personnel who will direct and supervise the program;

(4)a schedule of the days and hours during which the program will operate;

(5)the criteria which will be utilized to determine eligibility for student participation in the program;

(6)an estimate of the number of students who will be served by the program;

(7)an estimate of the overall cost of the program and the amount of general fund tax levy required to be raised by the district to support the program; and

(8)any other information which the board determines to be necessary.

c.After the plan has been developed, the board of education, in conjunction with the local governing body, shall conduct two public hearings to receive community input on the plan.

d.After the plan for the comprehensive program of after school activities has been adopted by resolution of the board of education, the amount of any additional general fund tax levy required to be raised by the district to implement the program required pursuant to this act shall be submitted to the voters of the district or the board of school estimate, as appropriate; except that the amount of any additional general fund tax levy shall not exceed $2,000,000. If approved by the voters or the board of school estimate, the amount so approved shall be assessed, levied and collected in the manner provided by law. If the voters or the board of school estimate does not approve the additional general fund tax levy, the district shall not be required to implement the plan developed pursuant to this act.

e.Any additional general fund tax levy raised to implement the comprehensive program of after school activities established pursuant to this act shall not be used to supplant State or local funds allocated to support after school programs operated by the district as of the effective date of this act.

f.Amounts raised for the comprehensive program of after school activities established pursuant to this act shall be accounted for in a special revenue fund and used solely for the purposes of the program.

g.The amount of any additional general fund tax levy raised in any budget year pursuant to subsection d. of this section shall be an adjustment to the district's tax levy growth limitation as calculated pursuant to section 3 of P.L.2007, c.62 (C.18A:7F-38).

L.2009, c.80, s.1; amended 2010, c.44, s.1.



Section 18A:6-115 - Personal Financial Literacy Course Pilot Program.

18A:6-115 Personal financial literacy course pilot program.

1. a. The Commissioner of Education shall establish a three-year pilot program to provide high school seniors in selected school districts with a personal financial literacy course. The goal of the pilot program shall be to ensure that high school graduates in the pilot districts receive instruction on budgeting, savings and investment, credit card debt, and other issues associated with personal financial responsibility. The commissioner shall select two districts in each of the southern, central, and northern regions of the State to participate in the program and shall seek a cross section of school districts from urban, suburban, and rural areas of the State.

b.The commissioner shall provide pilot districts with curriculum and sample instructional materials that may be used to support implementation of the pilot program.

c.At the conclusion of the pilot program, the commissioner shall submit a report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the Legislature. The report shall contain information on the implementation of the pilot program and shall include the commissioner's recommendation on the feasibility of implementing the program on a Statewide basis.

d.The commissioner shall provide a grant to each of the pilot districts to finance the costs associated with offering the personal financial literacy course.

L.2009, c.153, s.1.



Section 18A:6-116 - "Veteach Pilot Program."

18A:6-116 "VETeach Pilot Program."

1. a. There is established in the Department of Education a four-year "VETeach Pilot Program." The purpose of the pilot program shall be to address the shortage of certified public school teachers that is anticipated to occur due to teacher retirements, by taking advantage of the qualified workforce represented by the State's veterans. The pilot program shall facilitate the teacher certification of veterans in order to advance the State's goals of ensuring a qualified public school workforce and addressing the high rate of unemployment among returning veterans.

b.Under the pilot program, Richard Stockton College of New Jersey shall enroll in a 36-month teacher preparation program, a single cohort of students who are veterans of the United States Armed Forces and who served on or after September 11, 2001. The program shall lead to a baccalaureate degree and completion of the requirements necessary to apply to the State Board of Examiners for a certificate of eligibility with advanced standing.

c.Richard Stockton College of New Jersey shall establish, with the approval of the State Board of Education, the coherent sequence of courses required to be completed by a student under the pilot program in order to be eligible to receive a certificate of eligibility with advanced standing. A certificate of eligibility with advanced standing issued to a student who completes the pilot program shall authorize the student to seek employment as a teacher in grades K through 8, and in certain secondary education fields.

d.Upon the conclusion of the pilot program, the commissioner shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the number of veterans who enrolled in the teacher preparation program established under the pilot program, the number of those veterans who were hired as teachers in public or nonpublic schools, and the advisability of the establishment of similar programs on a permanent basis.

L.2012, c.2, s.1.



Section 18A:6-117 - Short Title.

18A:6-117 Short title.

1.This act shall be known and may be cited as the "Teacher Effectiveness and Accountability for the Children of New Jersey (TEACHNJ) Act."

L.2012, c.26, s.1.



Section 18A:6-118 - Findings, Declarations Relative To The Teachnj Act.

18A:6-118 Findings, declarations relative to the TEACHNJ Act.

2.The Legislature finds and declares that:

a.The goal of this legislation is to raise student achievement by improving instruction through the adoption of evaluations that provide specific feedback to educators, inform the provision of aligned professional development, and inform personnel decisions;

b.The New Jersey Supreme Court has found that a multitude of factors play a vital role in the quality of a child's education, including effectiveness in teaching methods and evaluations. Changing the current evaluation system to focus on improved student outcomes, including objective measures of student growth, is critical to improving teacher effectiveness, raising student achievement, and meeting the objectives of the federal "No Child Left Behind Act of 2001"; and

c.Existing resources from federal, State, and local sources should be used in ways consistent with this law.

L.2012, c.26, s.2.



Section 18A:6-119 - Definitions Relative To The Teachnj Act.

18A:6-119 Definitions relative to the TEACHNJ Act.

3.As used in sections 12 through 17, 19 through 21, and 24 of P.L.2012, c.26 (C.18A:6-117 et al.):

"Corrective action plan" means a written plan developed by a teaching staff member serving in a supervisory capacity in collaboration with the teaching staff member to address deficiencies as outlined in an evaluation. The corrective action plan shall include timelines for corrective action, responsibilities of the individual teaching staff member and the school district for implementing the plan, and specific support that the district shall provide.

"Evaluation" means a process based on the individual's job description, professional standards and Statewide evaluation criteria that incorporates analysis of multiple measures of student progress and multiple data sources. Such evaluation shall include formal observations, as well as post conferences, conducted and prepared by an individual employed in the district in a supervisory role and capacity and possessing a school administrator certificate, principal certificate, or supervisor certificate.

"Individual professional development plan" means a written statement of goals developed by a teaching staff member serving in a supervisory capacity in collaboration with a teaching staff member, that: aligns with professional standards for teachers set forth in N.J.A.C.6A:9-3.3 and the New Jersey Professional Development Standards; derives from the annual evaluation process; identifies professional goals that address specific individual, district or school needs, or both; and grounds professional development activities in objectives related to improving teaching, learning, and student achievement. The individual professional development plan shall include timelines for implementation, responsibilities of the employee and the school district for implementing the plan, and specific support and periodic feedback that the district shall provide.

"Ineffective" or "partially effective" means the employee receives an annual summative evaluation rating of "ineffective" or "partially effective" based on the performance standards for his position established through the evaluation rubric adopted by the board of education and approved by the commissioner.

"Multiple objective measures of student learning" means the results of formal and informal assessments of students. Such measures may include a combination of, but are not limited to: teacher-set goals for student learning; student performance assessments, including portfolio projects, problem-solving protocols, and internships; teacher-developed assessments; standardized assessments; and district-established assessments.

"Professional standards" means the New Jersey Professional Standards for Teachers and the New Jersey Professional Standards for School Leaders recommended by the commissioner and adopted by the State Board of Education.

"Teaching staff member" means a member of the professional staff of any district or regional board of education, or any board of education of a county vocational school, holding office, position or employment of such character that the qualifications, for such office, position or employment, require him to hold a valid and effective standard, provisional or emergency certificate, appropriate to his office, position or employment, issued by the State Board of Examiners and includes a school nurse and a school athletic trainer.

L.2012, c.26, s.3.



Section 18A:6-120 - School Improvement Panel.

18A:6-120 School improvement panel.

12. a. In order to ensure the effectiveness of its teachers, each school shall convene a school improvement panel. A panel shall include the principal, or his designee, an assistant or vice-principal, and a teacher. The principal's designee shall be an individual employed in the district in a supervisory role and capacity who possesses a school administrator certificate, principal certificate, or supervisor certificate. The teacher shall be a person with a demonstrated record of success in the classroom who shall be selected in consultation with the majority representative. An individual teacher shall not serve more than three consecutive years on any one school improvement panel. In the event that an assistant or vice-principal is not available to serve on the panel, the principal shall appoint an additional member to the panel, who is employed in the district in a supervisory role and capacity and who possesses a school administrator certificate, principal certificate, or supervisor certificate.

Nothing in this section shall prevent a district that has entered a shared services agreement for the functions of the school improvement panel from providing services under that shared services agreement.

b.The panel shall oversee the mentoring of teachers and conduct evaluations of teachers, including an annual summative evaluation, provided that the teacher on the school improvement panel shall not be included in the evaluation process, except in those instances in which the majority representative has agreed to the contrary. The panel shall also identify professional development opportunities for all instructional staff members that are tailored to meet the unique needs of the students and staff of the school.

c.The panel shall conduct a mid-year evaluation of any employee in the position of teacher who is evaluated as ineffective or partially effective in his most recent annual summative evaluation, provided that the teacher on the school improvement panel shall not be included in the mid-year evaluation process, except in those instances in which the majority representative has agreed to the contrary.

d.Information related to the evaluation of a particular employee shall be maintained by the school district, shall be confidential, and shall not be accessible to the public pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented.

L.2012, c.26, s.12.



Section 18A:6-121 - Evaluations Of Principal, Assistant Principal, Vice-principal.

18A:6-121 Evaluations of principal, assistant principal, vice-principal.

13. a. In order to ensure the effectiveness of the schools in the district, the superintendent of schools or his designee shall conduct evaluations of each principal employed by the school district, including an annual summative evaluation.

b.The principal, in conjunction with the superintendent or his designee, shall conduct evaluations of each assistant principal and vice-principal employed in his school, including an annual summative evaluation.

c.The superintendent or his designee and the principal, as appropriate, shall conduct a mid-year evaluation of any principal, assistant principal, or vice-principal who is evaluated as ineffective or partially effective in his most recent annual summative evaluation.

d.Information related to the evaluation of a particular employee shall be maintained by the school district, shall be confidential, and shall not be accessible to the public pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented.

L.2012, c.26, s.13.



Section 18A:6-122 - Annual Submission Of Evaluation Rubrics.

18A:6-122 Annual submission of evaluation rubrics.

16. a. A school district shall annually submit to the Commissioner of Education, for review and approval, the evaluation rubrics that the district will use to assess the effectiveness of its teachers, principals, assistant principals, and vice-principals and all other teaching staff members. The board shall ensure that an approved rubric meets the minimum standards established by the State Board of Education.

b.Notwithstanding the provisions of subsection a. of this section, a school district may choose to use the model evaluation rubric established by the commissioner pursuant to subsection f. of section 17 of P.L.2012, c.26 (C.18A:6-123) to assess the effectiveness of its teachers, principals, assistant principals, and vice-principals and all other teaching staff members. In the case in which the district fails to submit a rubric for review and approval, the model rubric shall be used by the district to assess the effectiveness of its teachers, principals, assistant principals, and vice-principals and all other teaching staff members.

L.2012, c.26, s.16.



Section 18A:6-123 - Review, Approval Of Evaluation Rubrics.

18A:6-123 Review, approval of evaluation rubrics.

17. a. The Commissioner of Education shall review and approve evaluation rubrics submitted by school districts pursuant to section 16 of P.L.2012, c.26 (C.18A:6-122). The board of education shall adopt a rubric approved by the commissioner.

b.The State Board of Education shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to set standards for the approval of evaluation rubrics for teachers, principals, assistant principals, and vice-principals. The standards at a minimum shall include:

(1)four defined annual rating categories for teachers, principals, assistant principals, and vice-principals: ineffective, partially effective, effective, and highly effective;

(2)a provision requiring that the rubric be partially based on multiple objective measures of student learning that use student growth from one year's measure to the next year's measure;

(3)a provision that allows the district, in grades in which a standardized test is not required, to determine the methods for measuring student growth;

(4)a provision that multiple measures of practice and student learning be used in conjunction with professional standards of practice using a comprehensive evaluation process in rating effectiveness with specific measures and implementation processes. Standardized assessments shall be used as a measure of student progress but shall not be the predominant factor in the overall evaluation of a teacher;

(5)a provision that the rubric be based on the professional standards for that employee;

(6)a provision ensuring that performance measures used in the rubric are linked to student achievement;

(7)a requirement that the employee receive multiple observations during the school year which shall be used in evaluating the employee;

(8)a provision that requires that at each observation of a teacher, either the principal, his designee who shall be an individual employed in the district in a supervisory role and capacity and who possesses a school administrator certificate, principal certificate, or supervisor certificate, the vice-principal, or the assistant principal shall be present;

(9)an opportunity for the employee to improve his effectiveness from evaluation feedback;

(10) guidelines for school districts regarding training and the demonstration of competence on the evaluation system to support its implementation;

(11) a process for ongoing monitoring and calibration of the observations to ensure that the observation protocols are being implemented correctly and consistently;

(12) a performance framework, associated evaluation tools, and observation protocols, including training and observer calibration resources;

(13) a process for a school district to obtain the approval of the commissioner to utilize other evaluation tools; and

(14) a process for ensuring that the results of the evaluation help to inform instructional development.

c.A board of education shall adopt a rubric approved by the commissioner by December 31, 2012.

d.Beginning no later than January 31, 2013, a board of education shall implement a pilot program to test and refine the evaluation rubric.

e.Beginning with the 2013-2014 school year, a board of education shall ensure implementation of the approved, adopted evaluation rubric for all educators in all elementary, middle, and high schools in the district. Results of evaluations shall be used to identify and provide professional development to teaching staff members. Results of evaluations shall be provided to the commissioner, as requested, on a regular basis.

f.The commissioner shall establish a model evaluation rubric that may be utilized by a school district to assess the effectiveness of its teaching staff members.

L.2012, c.26, s.17.



Section 18A:6-124 - Regulations.

18A:6-124 Regulations.

24. The State Board of Education shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in accordance with an expeditious time frame, to set standards for the approval of evaluation rubrics for all teaching staff members, other than those included under the provisions of subsection b. of section 17 of P.L.2012, c.26 (C.18A:6-123). The standards at a minimum shall include: four defined annual rating categories: ineffective, partially effective, effective, and highly effective.

L.2012, c.26, s.24.



Section 18A:6-125 - Evaluation Rubric Not Subject To Collective Negotiations.

18A:6-125 Evaluation rubric not subject to collective negotiations.

19. A school district's evaluation rubric approved by the commissioner pursuant to section 16 of P.L.2012, c.25 (C.18A:6-122) shall not be subject to collective negotiations.

L.2012, c.26, s.19.



Section 18A:6-126 - Conflicts With Collective Bargaining Agreements.

18A:6-126 Conflicts with collective bargaining agreements.

21. No collective bargaining agreement or other contract entered into by a school district after July 1, 2013 shall conflict with the educator evaluation system established pursuant to P.L.2012, c.26 (C.18A:6-117 et al.). A district with an existing collective bargaining agreement on July 1, 2013 which conflicts in whole or in part with the educator evaluation system established pursuant to that act, shall implement in accordance with that act those provisions not in conflict with the collective bargaining agreement.

Notwithstanding the provisions of this act, aspects of evaluation not superseded by statute or regulation shall continue to be mandatory subjects of collective negotiations.

L.2012, c.26, s.21.



Section 18A:6-127 - Researched-based Mentoring Program.

18A:6-127 Researched-based mentoring program.

14. a. A board of education shall implement a researched-based mentoring program that pairs effective, experienced teachers with first-year teachers to provide observation and feedback, opportunities for modeling, and confidential support and guidance in accordance with the Professional Standards for Teachers and the evaluation rubric.

b.The mentoring program shall: enhance teacher knowledge of, and strategies related to, the core curriculum content standards in order to facilitate student achievement and growth; identify exemplary teaching skills and educational practices necessary to acquire and maintain excellence in teaching; and assist first-year teachers in the performance of their duties and adjustment to the challenges of teaching. To the greatest extent feasible, mentoring activities shall be developed in consultation with the school improvement panels established pursuant to section 12 of P.L.2012, c.26 (C.18A:6-120) in order to be responsive to the unique needs of different teachers in different instructional settings.

L.2012, c.26, s.14.



Section 18A:6-128 - Ongoing Professional Development.

18A:6-128 Ongoing professional development.

15. a. A board of education, principal, or superintendent shall provide its teaching staff members with ongoing professional development that supports student achievement and with an individual professional development plan. To the greatest extent feasible, professional development opportunities shall be developed in consultation with the school improvement panels established pursuant to section 12 of P.L.2012, c.26 (C.18A:6-120) in order to be responsive to the unique needs of different instructional staff members in different instructional settings.

b.A board of education, principal, or superintendent shall provide additional professional development for any teaching staff member who fails or is struggling to meet the performance standards established by the board, as documented in the teaching staff member's annual summative evaluation. The additional professional development shall be designed to correct the needs identified in the annual summative evaluation.

A corrective action plan shall be developed by the teaching staff member and a teaching staff member serving in a supervisory capacity to address deficiencies outlined in the evaluation when the employee is rated ineffective or partially effective. The corrective action plan shall include timelines for corrective action and responsibilities of the teaching staff member and the school district for implementation of the plan.

c.All funds budgeted by a school district for professional development shall be used primarily to provide the professional development required pursuant to the provisions of P.L.2012, c.26 (C.18A:6-117 et al.).

L.2012, c.26, s.15.



Section 18A:6-129 - Funds Provided.

18A:6-129 Funds provided.

20. The Department of Education shall provide the funds necessary to effectuate the provisions of this act.

L.2012, c.26, s.20.



Section 18A:6-130 - Professional Development Opportunities Related To Reading Disabilities.

18A:6-130 Professional development opportunities related to reading disabilities.

1.The Department of Education shall provide professional development opportunities related to reading disabilities, including dyslexia, to school district personnel. The professional development shall be made available to general education, special education, basic skills, and English as a second language teachers, instructional support staff, administrators, supervisors, child study team members, and speech-language specialists. The professional development opportunities shall be designed to account for the various manners in which different school district personnel interact with, or develop instructional programs for, students with reading disabilities.

L.2013, c.105, s.1.



Section 18A:6-131 - Required Instruction.

18A:6-131 Required instruction.

2.The State Board of Education shall, as part of the professional development requirement established by the State board for public school teaching staff members, require certain teaching staff members to annually complete at least two hours of professional development instruction on the screening, intervention, accommodation, and use of technology for students with reading disabilities, including dyslexia. The professional development requirement established pursuant to this section shall apply to general education teachers employed in grades kindergarten through 3, special education, basic skills, and English as a second language teachers, reading specialists, learning disabilities teacher consultants, and speech-language specialists. A board of education may make the professional development opportunities available to other instructional or support staff as the board deems appropriate.

L.2013, c.105, s.2.



Section 18A:6-132 - County Vocational District Partnership Grant Program.

18A:6-132 County vocational District Partnership Grant Program.

1.The Commissioner of Education shall develop and administer a four-year County Vocational School District Partnership Grant Program. The purpose of the program shall be to award grants to county vocational school districts to partner with urban districts, other school districts, county colleges, and other entities to create high-quality career and technical education programs in existing facilities. The commissioner shall consult with the New Jersey Council of County Vocational Schools and employer representatives regarding the design of the grant program.

L.2014, c.73, s.1.



Section 18A:6-133 - Awarding Of Grants.

18A:6-133 Awarding of grants.

2. a. The commissioner shall award grants, within the limit of available State appropriations, to selected county vocational school districts to be used to support the development and implementation of a career and technical education program in an existing school or college facility that is not owned or leased by the county vocational school district. The commissioner shall determine the amount of each grant awarded under the program and may award multi-year grants.

b.A county vocational school district that wants to apply for a grant shall submit an application to the commissioner. The application shall include:

(1)a description of the career and technical education partnership program to be developed with the grant funding;

(2)a description of the partnership with the school district, county college, or other entity that will host the program including, but not limited to, the responsibilities of each partner for providing education and support services to students and teacher supervision and professional development;

(3)a description of any partnerships with local employers that will support the proposed career and technical education partnership program by advising on curriculum, offering work-based learning opportunities, providing equipment or resources, or other assistance;

(4)the number of students that could be accommodated in the career and technical education partnership program over each of the four years of the grant program and in future years;

(5)the projected demand for the career and technical education partnership program;

(6)an explanation of whether the proposed partnership will replicate an existing approved career and technical education program at the county vocational school, or if new approval will be sought;

(7)the location of the facility in which the partnership program will be located and whether the location is conducive to serving the populations targeted by the career and technical education partnership program;

(8)the estimated start-up and initial operational costs of the proposed partnership program, including the cost of any facility repairs or modification, equipment and supplies, curriculum development and materials, and professional salaries;

(9)an explanation of why the facilities of the county vocational school district could not accommodate the new career and technical education program;

(10) the plan to sustain the career and technical education partnership program beyond the period of grant funding using other State, federal, and local resources; and

(11) any other information that the commissioner deems appropriate.

L.2014, c.73, s.2.



Section 18A:6-134 - Report To Governor, Legislature.

18A:6-134 Report to Governor, Legislature.

3.The commissioner shall submit a report to the Governor, and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), four years after the establishment of the County Vocational School District Partnership Grant Program. The report shall include, but need not be limited to, information on the number of grant applicants, the number of grant awards, the number of career and technical education partnership programs established under the grant program, the number of students who completed the career and technical education partnership programs established under the grant program, the costs and any savings realized through the sharing of facilities under the grant program, and a recommendation on the establishment of a permanent source of funding for such career and technical education partnership programs.

L.2014, c.73, s.3.



Section 18A:6-135 - Development, establishment of Response to Intervention framework.

18A:6-135 Development, establishment of Response to Intervention framework.
1. a. The Commissioner of Education shall develop and establish an initiative to support and encourage the use of a Response to Intervention framework by school districts to promote the achievement of all students. The initiative shall include dissemination of information and guidance to school districts regarding the development and effective implementation of a Response to Intervention framework as a methodology to identify struggling learners, maximize student achievement, and reduce behavioral problems. The initiative shall also include dissemination of information and guidance to school districts regarding the effective use of a Response to Intervention framework as a methodology to identify students with specific learning disabilities in accordance with the "Individuals with Disabilities Education Act," 20 U.S.C. s.1400 et seq. The information and guidance provided to school districts shall make clear that a Response to Intervention framework is not a substitute for classification of a student as eligible for special education and related services if the student requires classification.

b. The commissioner shall ensure that a Response to Intervention framework implemented by a school district includes, at a minimum, the following elements:

(1) high quality research-based instruction in the general education setting;

(2) universal screening procedures to identify students at risk for poor learning outcomes or behavioral challenges;

(3) multiple levels of evidence-based interventions that are progressively more intense, based on the student's responsiveness; and

(4) continuous monitoring of student progress.

c. The commissioner shall make available technical assistance and training to assist school districts in the implementation of a Response to Intervention framework.

L.2016, c.48, s.1.



Section 18A:7-1 - Appointment; Qualifications; Term Of Executive County Superintendent.

18A:7-1 Appointment; qualifications; term of executive county superintendent.

18A:7-1. a. The Governor, upon the recommendation of the commissioner and with the advice and consent of the Senate, shall appoint for each county, a suitable person, who holds an appropriate certificate issued pursuant to this title and who has been a resident of the State for at least three years immediately preceding the appointment, to be the executive county superintendent of schools, who shall serve, unless sooner removed pursuant to law, for a term of three years. The superintendent may be re-appointed by the Governor on the basis of a satisfactory performance assessment required pursuant to subsection b. of this section. A person who is serving as a county superintendent of schools on the effective date of sections 42 to 58 of P.L.2007, c.63 (C.18A:7-11 et al.), shall be eligible for appointment as the executive county superintendent of schools. The executive county superintendent of schools shall report to the Commissioner of Education or to a person designated by the commissioner.

b.An executive county superintendent shall be subject to at least one performance assessment during the three-year term. The performance of the superintendent shall be assessed by the Commissioner of Education based on the ability of the superintendent to monitor and promote administrative and operational efficiencies and cost savings within the school districts located in the county, while enhancing the effectiveness of the districts in providing a thorough and efficient system of education, and on their monitoring of the school districts in the five key components of school district effectiveness under the New Jersey Quality Single Accountability Continuum: instruction and program; personnel; fiscal management; operations; and governance. In establishing the standards for assessing the performance of the superintendent in facilitating administrative efficiencies, the commissioner shall include such factors as administrator-to-teacher ratios, administrator-to-student ratios, per-pupil administrative expenditures, and improved student educational outcomes.

Amended 2007, c.63, s.42.



Section 18A:7-2 - Disability Or Vacancy; Designation Of Temporary Replacement By Commissioner.

18A:7-2 Disability or vacancy; designation of temporary replacement by commissioner.

18A:7-2. The commissioner may designate any one of his assistant commissioners or another suitable person to exercise the powers and perform the duties of the executive county superintendent without additional compensation:

a.During any period when an executive county superintendent shall be unable to perform his duties by reason of illness, physical disability or for any other cause; and

b.During any period when the office of executive county superintendent shall be vacant in any county by reason of the death or resignation of the incumbent or for any other cause.

Amended 1971, c.432; 2007, c.63, s.43.



Section 18A:7-3 - Salary, Cap; Expenses.

18A:7-3 Salary, cap; expenses.

18A:7-3. An executive county superintendent of schools shall receive such salary as shall be approved by the commissioner and shall receive a salary which is not greater than the salary of a cabinet-level official of the State.

Each executive county superintendent shall receive, in addition to his salary, the traveling and other expenses incurred by him in conducting his office and performing his official duties, which shall be paid by the county treasurer on the orders of the commissioner, upon his furnishing to the commissioner an itemized statement thereof certified under his oath, together with proper vouchers, and no such order shall be issued until such statement and vouchers are so furnished.

Amended 2007, c.63, s.44.



Section 18A:7-4 - Withholding Salaries And Expenses.

18A:7-4 Withholding salaries and expenses.

18A:7-4. The commissioner shall, subject to appeal to the State board, cause to be withheld the orders for the payment of the salary and expenses of any executive county superintendent, who shall fail to perform faithfully all of the duties imposed upon him by this chapter or by the rules of the State board, until he shall have performed all of such duties.

Amended 2007, c.63, s.45.



Section 18A:7-5 - Full-time Officer; General Jurisdiction.

18A:7-5 Full-time officer; general jurisdiction.

18A:7-5. Each executive county superintendent shall devote his entire time to the duties of his office, and he shall have general supervision of all of the public schools of the districts of the county except those city school districts in which there shall have been appointed superintendents of schools.

Amended 2007, c.63, s.46.



Section 18A:7-6 - Office; Location; School Records.

18A:7-6 Office; location; school records.

18A:7-6. The executive county superintendent shall maintain an office at a suitable location within the county which shall be open to the public as are other county offices and which shall be supplied to him, and shall be suitably furnished and equipped, by the board of chosen freeholders of the county, and the school records of the county for the use of the county and State Departments of Education, the United States Office of Education and the United States Commissioner of Education shall be kept at such office.

Amended 1968, c.470; 2007, c.63, s.47.



Section 18A:7-7 - Clerical Assistants; Selection; Salaries.

18A:7-7 Clerical assistants; selection; salaries.

18A:7-7. The executive county superintendent shall appoint such clerical assistants for his office as he shall deem necessary and fix their compensation within the limits of available appropriations made thereof. In counties governed by Title 11A, Civil Service, of the New Jersey Statutes, such appointments shall be made and compensation shall be fixed pursuant to the provisions thereof, and in all other counties the compensation of such clerical assistants shall be fixed on a basis commensurate with that of other county employees performing similar duties.

Amended 2007, c.63, s.48.



Section 18A:7-8 - General Powers And Duties.

18A:7-8 General powers and duties.

18A:7-8. Each executive county superintendent shall:

a.Visit and examine from time to time all of the schools under his general supervision and exercise general supervision over them in accordance with the rules prescribed from time to time by the State board;

b.Keep himself informed as to the management, methods of instruction and discipline and the courses of study and textbooks in use, the condition of the school libraries, and the condition of the real and personal property, particularly in respect to the construction, heating, ventilation and lighting of school buildings, in the local districts under his general supervision, and make recommendations in connection therewith;

c.Advise with and counsel the boards of education of the local districts under his general supervision and of any other district of the county when so requested, in relation to the performance of their duties;

d.Promote administrative and operational efficiencies and cost savings within the school districts in the county while ensuring that the districts provide a thorough and efficient system of education;

e.Based on standards adopted by the commissioner, recommend to the commissioner, who is hereby granted the authority to effectuate those recommendations, that certain school districts be required to enter arrangements with one or more other school districts or educational services commissions for the consolidation of the district's administrative services;

f.Recommend to the commissioner the elimination of laws the executive county superintendent determines to be unnecessary State education mandates, other than the categories of laws set forth in section 3 of P.L.1996, c.24 (C.52:13H-3);

g.Eliminate districts located in the county that are not operating schools on the effective date of P.L.2009, c.78 (C.18A:8-43 et al.), in accordance with a plan and schedule included in the plan submitted to and approved by the commissioner;

h.No later than three years following the effective date of sections 42 to 58 of P.L.2007, c.63 (C.18A:7-11 et al.), recommend to the commissioner a school district consolidation plan to eliminate all districts, other than county-based districts and other than preschool or kindergarten through grade 12 districts in the county, through the establishment or enlargement of regional school districts. After the approval of the plan by the commissioner, the executive county superintendent shall require each board of education covered by a proposal in the plan to conduct a special school election, at a time to be determined by the executive county superintendent, and submit thereat the question whether or not the executive county superintendent's proposal for the regionalization of the school district shall be adopted. The question shall be deemed adopted if it receives a vote in accordance with the provisions of N.J.S.18A:13-5. If the question is adopted by the voters, then the regional district shall be established or enlarged in accordance with chapter 13 of Title 18A of the New Jersey Statutes;

i.Promote coordination and regionalization of pupil transportation services through means such as reviewing bus routes and schedules of school districts and nonpublic schools within the county;

j.Review and approve, according to standards adopted by the commissioner, all employment contracts for superintendents of schools, assistant superintendents of schools, and school business administrators in school districts within the county, prior to the execution of those contracts;

k.Request the commissioner to order a forensic audit and to select an auditor for any school district in the county upon the determination by the executive county superintendent, according to standards adopted by the commissioner, that the accounting practices in the district necessitate such an audit;

l.Review all school budgets of the school districts within the county, and may, pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5), disapprove a portion of a school district's proposed budget if he determines that the district has not implemented all potential efficiencies in the administrative operations of the district or if he determines that the budget includes excessive non-instructional expenses. If the executive county superintendent disapproves a portion of the school district's budget pursuant to this paragraph, the school district shall deduct the disapproved amounts from the budget prior to publication of the budget, and during the budget year the school district shall not transfer funds back into those accounts;

m.Permit a district to submit to the voters a separate proposal or proposals for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5), only if: (1) the district provides the executive county superintendent with written documentation that the district has made efforts to enter into shared arrangements with other districts, municipalities, counties, and other units of local government for the provision of administrative, business, purchasing, public and nonpublic transportation, and other required school district services; (2) the district certifies and provides written documentation that the district participates in on-going shared arrangements; or (3) the district certifies and provides written documentation that entering such shared arrangements would not result in cost savings or would result in additional expenses for the district;

n.Promote cooperative purchasing within the county of textbooks and other instructional materials;

o.Coordinate with the Department of Education to maintain a real time Statewide and district-wide database that tracks the types and capacity of special education programs being implemented by each district and the number of students enrolled in each program to identify program availability and needs;

p.Coordinate with the Department of Education to maintain a Statewide and district-wide list of all special education students served in out-of-district programs and a list of all public and private entities approved to receive special education students that includes pertinent information such as audit results and tuition charges;

q.Serve as a referral source for districts that do not have appropriate in-district programs for special education students and provide those districts with information on placement options in other school districts;

r.Conduct regional planning and identification of program needs for the development of in-district special education programs;

s.Serve as a liaison to facilitate shared special education services within the county including, but not limited to direct services, personnel development, and technical assistance;

t.Work with districts to develop in-district special education programs and services including providing training in inclusive education, positive behavior supports, transition to adult life, and parent-professional collaboration;

u.Provide assistance to districts in budgetary planning for resource realignment and reallocation to direct special education resources into the classroom;

v.Report on a regular basis to the commissioner on progress in achieving the goal of increasing the number of special education students educated in appropriate programs with non-disabled students;

w.Render a report to the commissioner annually on or before September 1, in the manner and form prescribed by him, of such matters relating to the schools under his jurisdiction as the commissioner shall require; and

x.Perform such other duties as shall be prescribed by law.

Any budgetary action of the executive county superintendent under this section may be appealed directly to the commissioner, who shall render a decision within 15 days of the receipt of the appeal. If the commissioner fails to issue a decision within 15 days of the filing of an appeal, the budgetary action of the executive county superintendent shall be deemed approved. The commissioner shall by regulation establish a procedure for such appeals.

Nothing in this section shall be construed or interpreted to contravene or modify the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), or to limit or restrict the scope of negotiations as provided pursuant to law, or to require an employer to enter into a subcontracting agreement which affects the employment of any employee in a collective bargaining unit represented by a majority representative during the time that an existing collective bargaining agreement with the majority representative is in effect.

Nothing in this section is intended to interfere with a school district's ability to provide a thorough and efficient education.

Amended 2007, c.63, s.49; 2009, c.78, s.10.



Section 18A:7-9 - Administration Of Oaths Without Charge.

18A:7-9 Administration of oaths without charge.

18A:7-9. The executive county superintendent may, without charge, administer oaths.

Amended 2007, c.63, s.50.



Section 18A:7-10 - Budget Requests; Appropriations.

18A:7-10 Budget requests; appropriations.

18A:7-10. Each executive county superintendent shall, on or before December 1 of each year, furnish to the board of chosen freeholders of the county a statement of the amounts estimated to be necessary to be appropriated for the ensuing year for:

a.the compensation of his clerical assistants;

b.the supplying of furniture, supplies and equipment for his office;

c.printing; and

d.traveling and other expenses incident to the conduct and the performance of his official duties of his office incurred by him.

The board of chosen freeholders shall fix and determine the amounts necessary to be appropriated for such purposes and shall appropriate the same accordingly.

Amended 2007, c.63, s.51.



Section 18A:7-11 - Executive County Business Official, Term.

18A:7-11 Executive county business official, term.

53. The commissioner shall appoint an executive county business official to serve in the office of the executive county superintendent of schools for a term of three years. The executive county business official shall assist the executive county superintendent in the performance of the superintendent's duties pursuant to N.J.S.18A:7-8, and perform such other duties as determined by the commissioner. Based on criteria developed by the commissioner, the executive county business official shall be subject to a performance assessment at least once during the three-year term. The business official may be re-appointed on the basis of a satisfactory performance assessment.

L.2007, c.63, s.53.



Section 18A:7-12 - Application For Services Assumed By The Office Of The Superintendent.

18A:7-12 Application for services assumed by the office of the superintendent.

54.A local school district may apply to the executive county superintendent of schools to have school district services including, but not limited to, transportation, personnel, purchasing, payroll, and accounting, assumed by the office of the superintendent. If the executive county superintendent determines to assume a service, a fee may be assessed the school district for the service. The executive county superintendent of schools may utilize county special services school districts, jointure commissions, and educational services commissions to provide services to local school boards.

L.2007, c.63, s.54



Section 18A:7-13 - Appointment Of Executive County Superintendent Of Schools.

18A:7-13 Appointment of executive county superintendent of schools.

55. a. When the office of county superintendent is vacated through the completion of a current term or for any other reason, the Governor, upon the recommendation of the Commissioner of Education, shall appoint an executive county superintendent of schools pursuant to N.J.S.18A:7-1.

b.When the position of executive county business official is vacated through the completion of a current term or for any other reason, the commissioner shall appoint an executive county business official pursuant to section 53 of P.L.2007, c.63 (C.18A:7-11).

L.2007, c.63, s.55.



Section 18A:7-14 - Term County Superintendent Deemed To Refer To Executive County Superintendent Of Schools.

18A:7-14 Term county superintendent deemed to refer to executive county superintendent of schools.

56.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the office of the county superintendent of schools, the same shall mean and refer to the office of the executive county superintendent of schools.

L.2007, c.63, s.56.



Section 18A:7-15 - Limitation On Post Employment For Executive County Superintendent.

18A:7-15 Limitation on post employment for executive county superintendent.

57.An executive county superintendent of schools shall not accept employment in any school district which was under his supervision in that position for a period of two years commencing on the day his term as executive county superintendent terminates.

L.2007, c.63, s.57.



Section 18A:7-16 - Rules, Regulations.

18A:7-16 Rules, regulations.

58.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) or any other law to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to implement the provisions of sections 42 to 58 of P.L.2007, c.63 (C.18A:7-11 et al.), which shall be effective for a period not to exceed 12 months following the effective date of P.L.2008, c.37 (C.18A:11-13 et al.). The regulations shall thereafter be amended, adopted, or readopted by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.); and the commissioner shall, at a minimum, hold at least one public hearing in each of the north, central, and southern regions of the State within 60 days of the public notice of any regulations proposed by the commissioner to be amended, adopted, or readopted pursuant to that act.

L.2007, c.63, s.58; amended 2008, c.37, s.5.



Section 18A:7A-3 - Definitions.

18A:7A-3 Definitions.

3.For the purposes of this act, unless the context clearly requires a different meaning:

"Administrative order" means a written directive ordering specific corrective action by a district which has shown insufficient compliance with the quality performance indicators.

"Highly skilled professional" means a designee of the commissioner deemed to have the skills and experience necessary to assist a school district in improving its effectiveness or to provide oversight in a school district in one or more of the five key components of school district effectiveness.

"Joint Committee on the Public Schools" means the committee created pursuant to P.L.1975, c.16 (C.52:9R-1 et seq.).

"Technical assistance" means guidance and support provided to a school district to enable the district to meet State and federal policy and regulatory requirements and to ensure the provision of a thorough and efficient education. "Technical assistance" may include, but shall not be limited to, support of the teaching and learning process and overall school district effectiveness.

L.1975,c.212,s.3; amended 1978, c.158, s.4; 1979, c.207, s.3; 1979, c.353; 1979, c.388, s.4; 1980, c.105, s.2; 1981, c.415, ss.4,9(amended 1982, c.100); 1985, c.50, s.1; 1986, c.10; 1990, c.52, s.30; 1996, c.138, s.34; 2005, c.235, s.1; 2007, c.16, s.1.



Section 18A:7A-10 - New Jersey Quality Single Accountability Continuum For Evaluating School Performance.

18A:7A-10 New Jersey Quality Single Accountability Continuum for evaluating school performance.

10.For the purpose of evaluating the thoroughness and efficiency of all the public schools of the State, the commissioner, with the approval of the State board and after review by the Joint Committee on the Public Schools, shall develop and administer the New Jersey Quality Single Accountability Continuum for evaluating the performance of each school district. The goal of the New Jersey Quality Single Accountability Continuum shall be to ensure that all districts are operating at a high level of performance. The system shall be based on an assessment of the degree to which the thoroughness and efficiency standards established pursuant to section 4 of P.L.2007, c.260 (C.18A:7F-46) are being achieved and an evaluation of school district capacity in the following five key components of school district effectiveness: instruction and program; personnel; fiscal management; operations; and governance. A school district's capacity and effectiveness shall be determined using quality performance indicators comprised of standards for each of the five key components of school district effectiveness. The quality performance indicators shall take into consideration a school district's performance over time, to the extent feasible. Based on a district's compliance with the indicators, the commissioner shall assess district capacity and effectiveness and place the district on a performance continuum that will determine the type and level of oversight and technical assistance and support the district receives.

L.1975, c.212, s.10; amended 1996, c.138, s.35; 2005, c.235, s.2; 2007, c.16, s.2; 2007, c.260, s.22.



Section 18A:7A-11 - Reports By School Districts, Commissioner; Interim Review.

18A:7A-11 Reports by school districts, commissioner; interim review.

11.Each school district and county vocational school district shall make a report of its progress in complying with all of the quality performance indicators adopted pursuant to section 10 of P.L.1975, c.212 (C.18A:7A-10) every three years, pursuant to a schedule to be established by the commissioner. In the years intervening between the district's three-year review, whenever the commissioner determines that conditions exist in a district that significantly and negatively impact the educational program or operations of the district, the commissioner may direct that the department immediately conduct a comprehensive review of the district. Nothing in this section shall preclude the commissioner, in his discretion, from conducting a random review of a school district to assess the district's compliance with the quality performance indicators.

The district reports shall be submitted to the commissioner on a date and in such form as prescribed by the commissioner, who shall make them the basis for an annual report to the Governor and the Legislature, describing the condition of education in New Jersey, the efforts of New Jersey schools in meeting the standards of a thorough and efficient education, the steps underway to correct deficiencies in school performance, and the progress of New Jersey schools in comparison to other state education systems in the United States.

L.1975,c.212,s.11; amended 1976, c.97, s.4; 1996, c.138, s.36; 2000, c.72, s.31; 2005, c.235, s.3; 2007, c.16, s.3.



Section 18A:7A-13 - Biennial Message Of Governor To Legislature

18A:7A-13. Biennial message of Governor to legislature
Thereafter, the Governor shall deliver a biennial message to the Legislature on the progress of New Jersey's schools in providing a thorough and efficient education and recommending legislative action, if appropriate.

L.1975, c. 212, s. 13, eff. July 1, 1975.



Section 18A:7A-14 - Review, Evaluation Of Reports, Performance Continuum Placement, Procedure.

18A:7A-14 Review, evaluation of reports, performance continuum placement, procedure.

14. a. The commissioner shall review the results of the report submitted pursuant to sections 10 and 11 of P.L.1975, c.212 (C.18A:7A-10 and 18A:7A-11) and after examination of all relevant data, including student assessment data, determine where on the performance continuum the district shall be placed. The commissioner, through collaboration, shall establish a mechanism for parent, school employee and community resident input into the review process. If the commissioner finds that a school district or county vocational school district satisfies 80 percent to 100 percent of the quality performance indicators in each of the five key components of school district effectiveness, the commissioner shall issue to the district a letter of recognition designating the district as a high performing district, provided that the district has submitted to the department a statement of assurance which attests that the contents of the report are valid. The commissioner shall recommend that the State board certify the school district for a period of three years as providing a thorough and efficient system of education, contingent on continued progress in meeting the quality performance indicators.

b.If a school district satisfies 50 percent to 79 percent of the quality performance indicators in any of the five key components of school district effectiveness, the commissioner shall require the district to develop an improvement plan to address the quality performance indicators with which the district has not complied and to increase district capacity through the provision of technical assistance and other measures designed to meet the district's needs. The improvement plan shall be submitted to and approved by the commissioner. In accordance with the improvement plan, the commissioner shall provide technical assistance to the district. If necessary, the commissioner may authorize an in-depth evaluation of the district to determine the causes for the district's noncompliance with the quality performance indicators.

The commissioner shall review the district's progress in implementing the improvement plan not less than every six months. If the commissioner finds, based on those reviews, that after two years the district has not satisfied 80 to 100 percent of the quality performance indicators in each of the five key components of school district effectiveness, the commissioner may require the district to amend the improvement plan. The amended plan shall be submitted to the commissioner for approval.

If a district effectively implements its improvement plan and is able to satisfy 80 to 100 percent of the quality performance indicators in each of the five key components of school district effectiveness through the interventions set forth in this subsection, the commissioner shall issue the district a letter of recognition designating the district as a high performing district. The commissioner shall recommend that the State board certify the school district for a period of three years as providing a thorough and efficient system of education, contingent on continued progress in meeting the quality performance indicators. If the district has not effectively implemented its improvement plan and has not satisfied 80 to 100 percent of the quality performance indicators in each of the five key components of school district effectiveness through the interventions set forth in this subsection, the commissioner shall issue the district a letter detailing the areas in which the district remains deficient.

c. (1) If a school district satisfies less than 50 percent of the quality performance indicators in four or fewer of the five key components of school district effectiveness, the commissioner shall authorize an in-depth evaluation of the district's performance and capacity unless the commissioner determines that a comprehensive evaluation of the district by or directed by the department has occurred within the last year. Based on the findings and recommendations of that evaluation, the district, in cooperation with the department, shall develop an improvement plan to address the quality performance indicators with which the district has not complied and to increase district capacity through the provision of technical assistance and other measures designed to meet the district's needs. The improvement plan shall be submitted to the commissioner for approval. Upon approval, the commissioner shall provide the district with the technical assistance outlined in the plan and shall assure that the district's budget provides the resources necessary to implement the improvement plan.

The commissioner shall review the district's progress in implementing the improvement plan not less than every six months. The reviews shall include an on-site visit. If the commissioner finds, based on those reviews, that after two years the district has not satisfied at least 50% of the quality performance indicators in each of the key components of school district effectiveness, the commissioner may require the district to amend the improvement plan. The amended plan shall be submitted to the commissioner for approval.

Nothing in this paragraph shall be construed to prohibit the State board from directing the district to enter partial State intervention prior to the expiration of the two-year period.

(2)The district's improvement plan may include the appointment by the commissioner of one or more highly skilled professionals to provide technical assistance to the district in the areas in which it has failed to satisfy the quality performance indicators. Each highly skilled professional shall work collaboratively with the district to increase local capacity in the areas of need identified in the improvement plan. The cost for the compensation of the highly skilled professionals shall be a shared expense of the school district and the State, with the State assuming one-half of the cost and the school district being responsible for one-half of the cost.

(3)If the district satisfies less than 50% of the quality performance indicators in one to four of the five key components of school district effectiveness, the commissioner may also order the district board of education to show cause why an administrative order placing the district under partial State intervention should not be implemented. The plenary hearing before a judge of the Office of Administrative Law pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), upon said order to show cause, shall be conducted on an expedited basis and in the manner prescribed by subdivision B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes. In the proceeding the State shall have the burden of showing that the recommended administrative order is not arbitrary, unreasonable or capricious.

If, after a plenary hearing, the commissioner determines that it is necessary to take corrective action, the commissioner shall have the power to order necessary budgetary changes within the district or other measures the commissioner deems appropriate to establish a thorough and efficient system of education.

If the board fails to show cause why an administrative order placing the district under partial State intervention should not be implemented, the commissioner shall recommend to the State board that it issue an order placing the district under partial State intervention. Notwithstanding any other provision of law to the contrary and upon its determining that the school district is not providing a thorough and efficient system of education, the State board may place the district under partial State intervention. Nothing herein shall limit the right of any party to appeal the State board's order to the Superior Court, Appellate Division.

(4)If the position of superintendent of schools is vacant in a district under partial State intervention, the State board upon the recommendation of the commissioner may appoint a superintendent who shall serve for an initial period not to exceed two years.

(5)In addition to the highly skilled professionals appointed pursuant to paragraph (2) of this subsection to provide technical assistance to the district in implementing its improvement plan, the commissioner, in consultation with the local board of education, may appoint one or more highly skilled professionals in a district under partial State intervention to provide direct oversight in the district regarding the quality performance indicators with which the district has failed to comply. The highly skilled professional shall represent the interests of the commissioner in all matters relating to the component of school district effectiveness that is under intervention and over which the highly skilled professional is providing direct oversight. The powers and authorities of the highly skilled professional shall include, but not be limited to:

(a)overseeing the operations of the district in the area of intervention over which the highly skilled professional is assigned to provide direct oversight;

(b)ensuring the development and implementation of the district improvement plan with respect to the area over which the highly skilled professional is assigned to provide direct oversight;

(c)overriding a chief school administrator's action and a vote by the board of education regarding matters under direct oversight of the highly skilled professional;

(d)attending all meetings of the board of education, including closed sessions; and

(e)obligating district funds for matters relating to the area under State intervention over which the highly skilled professional is providing direct oversight.

In the event that there is a need to hire, promote, or terminate employees working in the area of intervention over which the highly skilled professional is assigned to provide direct oversight, the hiring, promotion, and termination of those employees shall be determined by the State board upon the recommendation of the commissioner.

The highly skilled professional shall work collaboratively with the superintendent, the board of education and the employees of the district working in the area of the oversight to address areas identified in the improvement plan.

When the commissioner appoints more than one highly skilled professional in a district under partial State intervention, he shall delineate the scope and extent of authority of each highly skilled professional appointed and shall establish a decision-making hierarchy for the highly skilled professionals and personnel in the district. The highly skilled professional shall report directly to the commissioner or his designee on a bi-weekly basis and shall report monthly to the board of education and members of the public at the regularly scheduled board of education meeting. The salary of a highly skilled professional appointed pursuant to this paragraph shall be fixed by the commissioner and adjusted from time to time as the commissioner deems appropriate. The cost of the salaries of the highly skilled professionals shall be a shared expense of the school district and the State, with the State assuming one-half of the cost and the school district being responsible for one-half of the cost. For the purpose of the New Jersey Tort Claims Act, N.J.S.59:1-1 et seq., the highly skilled professional appointed pursuant to this paragraph shall be considered a State officer.

(6)With the State board's approval the commissioner may appoint up to three additional members to the board of education of a district under partial State intervention. The board of education's membership shall remain increased by these additional seats until the State withdraws from intervention. If the commissioner appoints three additional members pursuant to this paragraph, the commissioner shall appoint one of these additional members from a list of three candidates provided by the local governing body of the municipality in which the school district is located. The commissioner shall make every effort to appoint residents of the district. A board member appointed by the commissioner shall be a nonvoting member of the board and shall have all the other rights, powers and privileges of a member of the board. A board member appointed by the commissioner shall report to the commissioner on the activities of the board of education and shall provide assistance to the board of education on such matters as deemed appropriate by the commissioner, including, but not limited to, the applicable laws and regulations governing specific school board action. A member appointed by the commissioner shall serve for a term of two years. The commissioner shall obtain approval of the State board for any extension of the two-year term. Any vacancy in the membership appointed by the commissioner shall be filled in the same manner as the original appointment.

If a board of education is subject to additional appointments pursuant to section 67 of P.L.2002, c.43 (C.52:27BBB-63), then the provisions of this paragraph shall not be applicable during the period in which the board is subject to those appointments.

Six months following the district being placed under partial State intervention, the commissioner shall determine whether or not the board members he has appointed shall become voting members of the board of education. If the commissioner determines that the board members he has appointed shall become voting members, the school district shall have 30 days to appeal the commissioner's determination to the State Board of Education.

(7)Based on the district's success in implementing its improvement plan, the commissioner shall make a determination to withdraw from intervention in one or more of the areas that have been under State intervention, to leave one or more areas under State intervention or to recommend to the State Board of Education that the district be placed under full State intervention.

If the commissioner determines that the district has successfully implemented the improvement plan and achieved sufficient progress in satisfying the performance indicators in one or more areas under intervention, the State shall withdraw from intervention in the district in those areas.

d.(Deleted by amendment, P.L.2005, c.235.)

e.(1) If a school district satisfies less than 50 percent of the quality performance indicators in each of the five key components of school district effectiveness, the commissioner shall authorize an in-depth evaluation of the district's performance and capacity, unless the commissioner determines that a comprehensive evaluation of the district by or directed by the department has occurred within the last year. Based on the findings and recommendations of that evaluation, the district, in cooperation with the department, shall develop an improvement plan to address the quality performance indicators with which the district has not complied and to increase district capacity through the provision of technical assistance and other measures designed to meet the district's needs. The improvement plan shall be submitted to the commissioner for approval. Upon approval, the commissioner shall provide the district with the technical assistance outlined in the plan and shall assure that the district's budget provides the resources necessary to implement the improvement plan.

The commissioner shall review the district's progress in implementing the improvement plan not less than every six months. The reviews shall include an on-site visit. If the commissioner finds, based on those reviews, that after two years the district has not satisfied at least 50% of the quality performance indicators in each of the key components of school district effectiveness, the commissioner may require the district to amend the improvement plan. The amended plan shall be submitted to the commissioner for approval.

Nothing in this paragraph shall be construed to prohibit the State board from directing the district to enter full State intervention prior to the expiration of the two-year period.

(2)The district's improvement plan may include the appointment by the commissioner of one or more highly skilled professionals to provide technical assistance to the district in the areas in which it has failed to satisfy the quality performance indicators. Each highly skilled professional shall work collaboratively with the district to increase local capacity in the areas of need identified in the improvement plan. The cost for the compensation of the highly skilled professionals shall be a shared expense of the school district and the State, with the State assuming one-half of the cost and the school district being responsible for one-half of the cost.

L.1975,c.212,s.14; amended 1976, c.97, s.5; 1987, c.398, s.2; 1990, c.52, s.31; 1991, c.3, s.3; 1996, c.138, s.37; 2005, c.235, s.4; 2007, c.16, s.4.



Section 18A:7A-14A - Findings, Declarations Relative To School District Evaluation And Monitoring.

18A:7A-14a Findings, declarations relative to school district evaluation and monitoring.

24.The Legislature finds and declares that:

a.It is the constitutional obligation of the Legislature to provide all children in New Jersey with a thorough and efficient system of free public schools;

b.The breadth and scope of such a system are defined by the Legislature through the commissioner and the State board pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.) so as to insure quality educational programs for all children;

c.It is imperative that the program in every school district in this State includes all of the major elements identified as essential for that system consistent with standards adopted pursuant to section 10 of P.L.1975, c.212 (C.18A:7A-10);

d.It is the responsibility of the State to insure that any school district which is shown to be deficient in one or more of these major elements takes corrective actions without delay in order to remedy those deficiencies;

e.This responsibility can be fulfilled, in addition to the mechanism for ensuring compliance established pursuant to section 6 of P.L.1996, c.138 (C.18A:7F-6), through an effective and efficient system of evaluation and monitoring which will insure quality and comprehensive instructional programming in every school district and provide for immediate and direct corrective action to insure that identified deficiencies do not persist, and which does so within the context of the maximum of local governance and management and the minimum of paperwork and unnecessary procedural requirements.

L.2007, c.16, s.24; amended 2007, c.260, s.23.



Section 18A:7A-15 - Hearing On State Intervention, Corrective Action; Full State Intervention; Withdrawal.

18A:7A-15 Hearing on State intervention, corrective action; full State intervention; withdrawal.

15. a. In addition to procedures established pursuant to subsection e. of section 14 of P.L.1975, c.212 (C.18A:7A-14), the commissioner may order the local board to show cause why an administrative order placing the district under full State intervention should not be implemented. The plenary hearing before a judge of the Office of Administrative Law, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), upon said order to show cause, shall be conducted on an expedited basis and in the manner prescribed by subdivision B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes. In the proceeding the State shall have the burden of showing that the recommended administrative order is not arbitrary, unreasonable or capricious.

If, after a plenary hearing, the commissioner determines that it is necessary to take corrective action, the commissioner shall have the power to order necessary budgetary changes within the district or other measures the commissioner deems appropriate to establish a thorough and efficient system of education.

If the board fails to show cause why an administrative order placing the district under full State intervention should not be implemented, the commissioner shall recommend to the State board that it issue an order placing the district under full State intervention. Notwithstanding any other provision of law to the contrary and upon its determining that the school district is not providing a thorough and efficient system of education, the State board may place the district under full State intervention. Nothing herein shall limit the right of any party to appeal the State board's order to the Superior Court, Appellate Division.

b.In districts under full State intervention the State board, upon the recommendation of the commissioner, may appoint a State district superintendent to serve for an initial term not to exceed three years.

c.In addition to the highly skilled professionals appointed pursuant to paragraph (2) of subsection e. of section 14 of P.L.1975, c.212 (C.18A:7A-14), to provide technical assistance to the district in implementing its improvement plan, the commissioner, in consultation with the local board of education, may appoint one or more highly skilled professionals in a district under full State intervention to provide direct oversight in the district regarding the quality performance indicators with which the district has failed to comply. The highly skilled professional shall represent the interests of the commissioner in all matters relating to the component of school district effectiveness that is under the intervention and over which the highly skilled professional is providing direct oversight. The powers and authorities of the highly skilled professional shall include, but not be limited to:

(1)overseeing the operations of the district in the area of intervention over which the highly skilled professional is assigned to provide direct oversight;

(2)ensuring the development and implementation of the district improvement plan with respect to the area over which the highly skilled professional is assigned to provide direct oversight;

(3)overriding a chief school administrator's action and a vote by the board of education regarding matters under direct oversight of the highly skilled professional;

(4)attending all meetings of the board of education, including closed sessions; and

(5)obligating district funds for matters relating to the area under State intervention over which the highly skilled professional is providing direct oversight.

The highly skilled professional shall work collaboratively with the superintendent or the State district superintendent, as applicable, the board of education and the employees of the district working in the area of the oversight to address areas identified in the improvement plan.

When the commissioner appoints more than one highly skilled professional in a district under full State intervention, he shall delineate the scope and extent of authority of each highly skilled professional appointed and shall establish a decision-making hierarchy for the highly skilled professionals, district personnel and the State district superintendent, if applicable. The highly skilled professional shall report directly to the commissioner or his designee on a bi-weekly basis and shall report monthly to the board of education and members of the public at the regularly scheduled board of education meeting. The salary of the highly skilled professional appointed pursuant to this paragraph shall be fixed by the commissioner and adjusted from time to time as the commissioner deems appropriate. The cost of the salaries of the highly skilled professionals shall be a shared expense of the school district and the State, with the State assuming one-half of the cost and the school district being responsible for one-half of the cost. For the purpose of the New Jersey Tort Claims Act, N.J.S.59:1-1 et seq., the highly skilled professional appointed pursuant to this paragraph shall be considered a State officer.

d.If the district has successfully implemented the improvement plan and achieved sufficient progress in satisfying the performance indicators in one or more areas under intervention, the State shall withdraw from intervention in the district in those areas in accordance with the provisions of section 16 of P.L.1987, c.399 (C.18A:7A-49).

L.1975,c.212,s.15; amended 1987, c.398, s.3; 2005, c.235, s.5; 2007, c.16, s.5.



Section 18A:7A-15.1 - Authority Of State Board.

18A:7A-15.1 Authority of State board.

5.Pursuant to section 15 of P.L.1975, c.212 (C.18A:7A-15), the State board shall have authority to:

a.approve the appointment by the commissioner of up to three additional members to the school board;

b.upon recommendation of the commissioner create a school district under full State intervention; and

c.appoint, upon recommendation of the commissioner, a State district superintendent of schools to direct the operations of the district in accordance with the improvement plan established pursuant to section 14 of P.L.1975, c.212 (C.18A:7A-14).

L.1987,c.398,s.5; amended 2005, c.235, s.6; 2007, c.16, s.6.



Section 18A:7A-16 - Failure Or Refusal To Comply With Administrative Order; Application To Court For Order Directing Compliance

18A:7A-16. Failure or refusal to comply with administrative order; application to court for order directing compliance
Should the local board of education fail or refuse to comply with an administrative order issued pursuant to section 15 of this act, the State board shall apply to the Superior Court by a proceeding in lieu of prerogative writ for an order directing the local school board to comply with such administrative order.

L.1975, c. 212, s. 16, eff. July 1, 1975.



Section 18A:7A-29 - Powers Of State Board, Commissioner Or Local Boards; Effect Of Act

18A:7A-29. Powers of state board, commissioner or local boards; effect of act
Nothing in this act shall be construed to deny the State board, commissioner or local boards of education powers granted to them elsewhere in Title 18A of the New Jersey Statutes, except as expressly provided herein.

L.1975, c. 212, s. 46, eff. July 1, 1975.



Section 18A:7A-30 - State Board Of Education; Powers And Duties

18A:7A-30. State board of education; powers and duties
The State Board of Education shall promulgate rules and adopt policies, subject to the "Administrative Procedure Act." P.L.1968, c. 410 (C. 52:14B-1 et seq.), make all determinations and exercise such powers of visitation as are necessary for the proper administration of this act.

L.1975, c. 212, s. 47, eff. July 1, 1975.



Section 18A:7A-31.2 - Report On Order To Establish School District Under Full State Intervention.

18A:7A-31.2 Report on order to establish school district under full State intervention.

3.Whenever the State Board of Education issues an administrative order establishing a school district under full State intervention pursuant to section 15 of P.L.1975, c.212 (C.18A:7A-15), the commissioner shall immediately inform the Joint Committee on the Public Schools of that administrative order, and shall advise the committee as to the causes of the district's failure to achieve the requisite compliance with the quality performance indicators.

L.1987,c.400,s.3; amended 2005, c.235, s.7.



Section 18A:7A-31.3 - Improvement Plan; Report On Progress; Monitoring.

18A:7A-31.3 Improvement plan; report on progress; monitoring.

4. a. Within six months following the establishment of a school district under full State intervention, the commissioner shall present to the Joint Committee on the Public Schools the improvement plan developed by the district.

b.On an annual basis the commissioner shall provide a report to the committee on the progress made in the implementation of the improvement plan and the prospects for the State's withdrawal from intervention.

c.The Joint Committee on the Public Schools, in cooperation with the commissioner, may develop a plan for monitoring the administration of a school district under full State intervention and the implementation of the improvement plan. The plan developed by the committee shall include provisions for independent documentation and assessment.

L.1987,c.400,s.4; amended 2005, c.235, s.8.



Section 18A:7A-32 - Severability

18A:7A-32. Severability
If any clause, sentence, subdivision, paragraph, subsection or section of this act is held to be unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, subsection or section thereof directly involved in the controversy in which said judgment shall have been rendered.

L.1975, c. 212, s. 53, eff. July 1, 1975.



Section 18A:7A-33 - Repeals

18A:7A-33. Repeals
All acts and parts of acts inconsistent with this act are repealed, and without limiting the general effect of this act in repealing acts so inconsistent herewith, the following acts and parts of acts together with all amendments and supplements thereto are specifically repealed:

N.J.S. 18A:13-22

N.J.S. 18A:13-25

N.J.S. 18A:38-2.1

N.J.S. 18A:58-1 to 18A:58-5.4, inclusive

P.L.1968, c. 340 (C. 18A:58-5.5)

P.L.1973, c. 224 (C. 18A:58-5.6)

P.L.1970, c. 234, s. 9 (C. 18A:58-6.3)

N.J.S. 18A:58-8

N.J.S. 18A:58-10

N.J.S. 18A:58-13

P.L.1970, c. 234, s. 15 (C. 18A:58-18.1)

N.J.S. 18A:58-20 to 18A:58-24, inclusive

N.J.S. 18A:58-27

P.L.1968, c. 289, s. 1 (C. 18A:58-27.1)

N.J.S. 18A:58-29

N.J.S. 18A:58-30 to 18A:58-31, inclusive

N.J.S. 18A:58-33 to 18A:58-33.1, inclusive.

L.1975, c. 212, s. 54, eff. July 1, 1975.



Section 18A:7A-34 - Creation Of School District Under Full State Intervention.

18A:7A-34 Creation of school district under full State intervention.

1.Whenever the Commissioner of Education shall determine after the issuance of an administrative order that a local school district has failed to assure a thorough and efficient system of education, the State Board of Education may issue an administrative order as set forth in section 15 of P.L.1975, c.212 (C.18A:7A-15) which shall create a school district under full State intervention. The school district under full State intervention shall become effective immediately upon issuance of the administrative order by the State board.

L.1987,c.399,s.1; amended 2005, c.235, s.9.



Section 18A:7A-35 - State District Superintendent.

18A:7A-35 State district superintendent.

2. a. The schools of a school district under full State intervention may be conducted by and under the supervision of a State district superintendent of schools appointed by the State board upon recommendation of the commissioner. The individual selected shall be qualified by training and experience for the particular district and shall work collaboratively with any highly skilled professionals appointed by the commissioner, in consultation with the local board of education.

The State board may, upon the recommendation of the commissioner, choose to retain the person who holds the position of superintendent of schools in the school district at the time the State board issues the administrative order pursuant to section 15 of P.L.1975, c.212 (C.18A:7A-15). If the State board chooses to retain the superintendent of schools, the person shall have the powers and duties of a State district superintendent of schools and shall comply with the directives of the commissioner or his designee, including any highly skilled professional appointed by the commissioner.

b.If the State board appoints a State district superintendent the appointment shall be for an initial term not to exceed three years. Notwithstanding any other provision of law, no person so appointed shall acquire tenure nor shall the commissioner, with approval of the State board, be precluded from terminating the superintendent's services pursuant to the terms of the superintendent's individual contract of employment. For the purpose of the New Jersey Tort Claims Act, N.J.S.59:1-1 et seq., the State district superintendent shall be considered a State officer.

c.The salary of the State district superintendent shall be fixed by the commissioner and adjusted from time to time as the commissioner deems appropriate. The cost for said salary and for the salaries of all persons appointed pursuant to this amendatory and supplementary act, except the highly skilled professionals, shall be an expense of the local school district.

d.The State district superintendent shall perform such duties and possess such powers as deemed appropriate by the commissioner.

e.Except as otherwise provided in this amendatory and supplementary act, the State district superintendent shall have the power to perform all acts and do all things that the commissioner deems necessary for the proper conduct, maintenance and supervision of the schools in the district.

f.The State district superintendent may, if deemed appropriate by the commissioner, make, amend and repeal district rules, policies and guidelines, not inconsistent with law for the proper conduct, maintenance and supervision of the schools in the district.

g.The State district superintendent shall provide in each school a mechanism for parent, teacher and community involvement. In addition, the State district superintendent shall provide for at least one public meeting in both the fall and the spring semesters to advise parents and members of the community on the activities within the district and to provide an opportunity for those parents, teachers and community members who wish to be heard. The meetings shall be at such times and places as to ensure maximum public participation.

h.The State district superintendent shall ensure that the district is in compliance with all federal and State laws, rules and regulations relating to equal employment opportunities, affirmative action and minority business opportunities.

L.1987,c.399,s.2; amended 1995, c.179, s.1; 2005, c.235, s.10; 2007, c.16, s.7.



Section 18A:7A-36 - Certificate Required

18A:7A-36. Certificate required
No person shall be appointed to any position pursuant to this amendatory and supplementary act unless the person shall hold an appropriate certificate as prescribed by the State Board of Examiners.

L. 1987, c. 399, s. 3.



Section 18A:7A-37 - Corporate Entity.

18A:7A-37 Corporate entity.

4.A school district placed under full or partial State intervention shall remain a corporate entity.

L.1987,c.399,s.4; amended 2005, c.235, s.11.



Section 18A:7A-38 - Permissive Powers Of State District Superintendent.

18A:7A-38 Permissive powers of State district superintendent.

5.Except as otherwise provided in this amendatory and supplementary act, the State district superintendent in a school district under full State intervention may be given the power to:

a.Enforce the rules of the State board; and

b.Perform all acts and do all things, consistent with law and the rules of the State board, necessary for the lawful and proper conduct, equipment and maintenance of the public schools of the district.

L.1987,c.399,s.5; amended 2005, c.235, s.12; 2007, c.16, s.8.



Section 18A:7A-39 - Authority Of State District Superintendent.

18A:7A-39 Authority of State district superintendent.

6. a. The State district superintendent may in a school district under full State intervention:

(1)Sue in the district's corporate name and likewise submit to arbitration and determination disputes and controversies in the manner provided by law;

(2)Cause a report of the condition of the public schools and the public school property and an itemized account of the condition of the finances of the district to be printed and published as soon as practicable after the close of each school year; and

(3)Cause an exact census to be taken annually of all children residing in the district between the ages of five and 18 years, including such other information as he or she may deem necessary or proper and appoint, for the purpose of taking that census, as many suitable persons as may be necessary to act as enumerators and fix their compensation, which compensation shall be paid as a current expense.

b.A school district under full State intervention may be sued under its corporate name.

c.School districts under full State intervention may join with local boards of education for the purpose of affording the districts those benefits which may accrue pursuant to P.L.1983, c.108 (C.18A:18B-1 et seq.).

d.A school district under full State intervention shall be subject to all provisions of chapter 19 of Title 18A of the New Jersey Statutes except that all warrants for claims or expenditures approvable by a district board of education or any action required of a district board of education pursuant to chapter 19 may be authorized by the State district superintendent.

e.Authority for the implementation of any provision of chapter 20 of Title 18A of the New Jersey Statutes relative to the acquisition and disposition of property which requires action by a district board of education may, in a school district under full State intervention, be exercised by the State district superintendent.

f.The authority and powers vested in boards of education by chapter 21 of Title 18A of the New Jersey Statutes may in a school district under full State intervention be vested in the State district superintendent.

g.School districts under full State intervention shall be subject to all requirements set forth in chapter 18A of Title 18A of the New Jersey Statutes except that such determination as may be required of a district board of education by the provisions of said law may be rendered by the State district superintendent.

L.1987,c.399,s.6; amended 2005, c.235, s.13; 2007, c.16, s.9.



Section 18A:7A-40 - Collective Bargaining Agreements.

18A:7A-40 Collective bargaining agreements.

7. a. When a district under full State intervention is established, pursuant to section 1 of P.L.1987, c.399 (C.18A:7A-34), or when the State withdraws from intervention, pursuant to section 16 of P.L.1987, c.399 (C.18A:7A-49), collective bargaining agreements entered into by the school district shall remain in force, except where otherwise expressly provided in P.L.1987, c.399 (C.18A:7A-34 et seq.).

b.Except where otherwise expressly provided in P.L.1987, c.399 (C.18A:7A-34 et seq.), all teaching staff members and other employees of a district under full State intervention shall retain and continue to acquire all rights and privileges acquired pursuant to Title 18A of the New Jersey Statutes. After the State withdraws from intervention, the board shall preserve and recognize all rights and privileges acquired prior to and during the State intervention in the district.

L.1987,c.399,s.7; amended 2005, c.235, s.14.



Section 18A:7A-41 - Internal Audit Team.

18A:7A-41 Internal audit team.

8.There may be established within a school district under full State intervention an internal audit team which shall monitor the business functions of the district and report its findings to the commissioner and any district personnel deemed appropriate by the commissioner. The cost of providing this internal audit function shall be borne by the State.

L.1987,c.399,s.8; amended 2005, c.235, s.15.



Section 18A:7A-42 - Officers, Employees, Consultants.

18A:7A-42 Officers, employees, consultants.

9. a. In a school district under full State intervention, all officers, employees and consultants, professional and nonprofessional, certified and noncertified, shall be employed or retained, transferred and removed in accordance with the improvement plan which has been approved by the commissioner. In accordance with that plan:

(1)The State district superintendent may appoint, transfer and remove clerks, pursuant to the provisions of Title 11A (Civil Service) of the New Jersey Statutes and the provisions of N.J.S.18A:17-1 et seq.

(2)The State district superintendent, subject to the approval of the commissioner, shall appoint and set the salaries of such State assistant superintendents as the superintendent shall deem necessary and assign to them their duties and responsibilities. No State assistant superintendent shall acquire tenure, notwithstanding any other provision of law.

(3)The State district superintendent of schools shall, subject to the approval of the commissioner or his designee, make all personnel determinations relative to employment, transfer and removal of all officers and employees, professional and nonprofessional, except that the services of the district auditor or auditors and attorney or attorneys shall be immediately terminated by creation of a school district under full State intervention.

b.The State district superintendent may delegate to subordinate officers or employees in the district any of his powers and duties as he may deem desirable to be exercised under his supervision and direction.

L.1987,c.399,s.9; amended 2005, c.235, s.16; 2007, c.16, s.10.



Section 18A:7A-43 - Tenure Rights.

18A:7A-43 Tenure rights.

10. Except as otherwise provided in this amendatory and supplementary act, any person serving under tenure or permanent civil service status shall retain all tenure rights and may continue to serve in the district pursuant to the provisions of this section. However, they shall perform only such duties as prescribed in the improvement plan which has been approved by the commissioner and those duties for which they may be appropriately certified.

L.1987,c.399,s.10; amended 2005, c.235, s.17.



Section 18A:7A-44 - Abolition Of Administrative Positions; Reorganization.

18A:7A-44 Abolition of administrative positions; reorganization.

11. a. Notwithstanding any other provision of law or contract, the positions of the district's chief school administrator and those executive administrators responsible for curriculum, business and finance, and personnel may be abolished upon creation of the school district under full State intervention. The affected individuals shall be given 60 days' notice of termination or 60 days' pay. The notice or payment shall be in lieu of any other claim or recourse against the employing board or the school district based on law or contract. Any individual whose position is abolished by operation of this subsection shall be entitled to assert a claim to any position or to placement upon a preferred eligibility list for any position to which the individual may be entitled by virtue of tenure or seniority within the district. No individual whose position is abolished by operation of this subsection shall retain any right to tenure or seniority in the positions abolished herein.

b.Within 180 days of the establishment of the school district under full State intervention, the State district superintendent may prepare a reorganization of the district's central administrative and supervisory staff and may evaluate all individuals employed in central administrative and supervisory staff positions. The State district superintendent may implement the reorganization on the July 1 next following its preparation, unless otherwise directed by the commissioner. The State district superintendent shall retain the authority to prepare a reorganization and to evaluate all employed individuals after the expiration of the 180-day period.

c.Notwithstanding any other provision of law or contract, the positions of the central administrative and supervisory staff, instructional and noninstructional, other than those positions abolished pursuant to subsection a. of this section, may be abolished upon the reorganization of the staff of the school district under full State intervention. The State district superintendent may hire an individual whose position is so abolished, based upon the evaluation of the individual and the staffing needs of the reorganized district staff. These individuals shall be hired with tenure if they had tenure in their prior position. If they did not have tenure in their prior position, they may obtain tenure pursuant to the provisions of N.J.S.18A:28-6. Individuals hired as State assistant superintendents shall not be hired with tenure and shall not acquire tenure. Employees or officers not hired for the reorganized staff shall be given 60 days' notice of termination or 60 days' pay. The notice or payment shall be in lieu of any other claim or recourse against the employing board or the school district based on law or contract. Notwithstanding this limitation, nothing herein shall preclude an individual from asserting upon separation from service any legal contractual right to health care coverage, annuities, accrued vacation days, accrued sick leave, insurance and approved tuition costs. Any employee whose position is abolished by operation of this subsection shall be entitled to assert a claim to any position or to placement upon a preferred eligibility list for any position to which the employee may be entitled by virtue of tenure or seniority within the district. No employee whose position is abolished by operation of this subsection shall retain any right to tenure or seniority in the positions abolished herein.

L.1987,c.399,s.11; amended 1995, c.179, s.2; 2005, c.235, s.18; 2007, c.16, s.11.



Section 18A:7A-45 - Evaluation Of Principals, Vice-principals.

18A:7A-45 Evaluation of principals, vice-principals.

12. a. The Commissioner of Education shall adopt criteria for the evaluation of building principals and vice-principals in a school district under full State intervention.

b.Upon appointment, the State district superintendent may establish an assessment unit to conduct on-site evaluations of each building principal and vice-principal in accordance with the criteria established by the commissioner and render evaluation reports to the State district superintendent. No less than three evaluations shall be performed for each building principal and vice-principal within 18 months following the establishment of the school district under full State intervention. All personnel records for building principals and vice-principals prepared before the establishment of the district under full State intervention shall be sealed upon issuance of the State Board of Education order establishing the school district under full State intervention.

c.Notwithstanding any other provision of law or contract, the State district superintendent, after completion of an assessment cycle of not less than 12 months, may dismiss any tenured building principal or vice-principal for inefficiency, incapacity, unbecoming conduct or other just cause as defined by the criteria for principal or vice-principal performance in districts under full State intervention established by the commissioner pursuant to subsection a. of this section. Nothing herein shall preclude the dismissal of a tenured building principal or vice-principal prior to the completion of an assessment cycle of not less than 12 months if the basis for the dismissal is incapacity or unbecoming conduct. All dismissals of tenured building principals or vice-principals shall be conducted in accordance with the procedures set forth in sections 10, 11, 13, 14, 16 and 17 of chapter 6 of Title 18A of the New Jersey Statutes, except that the State district superintendent shall act as the board of education in all respects.

d.The commissioner and the Office of Administrative Law are empowered and directed to take any necessary action to expedite hearings for dismissal of tenured principals or vice-principals, including relaxation of any time requirements established by law or practice. In no event shall a hearing commence later than 45 days after certification of charges. Hearings shall be completed within 45 days of commencement. In no event shall a final decision be issued later than 120 days following the certification of charges.

e.Evaluations of building principals or vice-principals conducted by district personnel prior to the establishment of the school district under full State intervention shall not be admissible in a tenure hearing for any building principal or vice-principal except in the following circumstances:

(1)Evaluations of building principals or vice-principals performed by members of the central administrative and supervisory staff who are hired to fill one of the positions in the reorganized central office of the district under full State intervention shall be admissible;

(2)Evaluations of building principals or vice-principals made by individuals who were no longer employed by the school district as of the date it became a school district under full State intervention shall be admissible only if the evaluation was performed more than five years preceding the date of the establishment of the district under full State intervention.

L.1987,c.399,s.12; amended 1995, c.179, s.3; 2005, c.235, s.19; 2007, c.16, s.12.



Section 18A:7A-46 - Procedure For Creation, Conduct.

18A:7A-46 Procedure for creation, conduct.

13. a. School districts under full State intervention shall be created only as provided pursuant to section 15 of P.L.1975, c.212 (C.18A:7A-15).

b.School districts under full State intervention may be conducted by and under the supervision of a State district superintendent appointed by the State Board of Education upon recommendation of the commissioner.

L.1987,c.399,s.13; amended 2005, c.235, s.20.



Section 18A:7A-46.1 - Capital Project Control Board.

18A:7A-46.1 Capital Project Control Board.

1. a. In any school district under full State intervention created pursuant to the provisions of P.L.1975, c.212 (C.18A:7A-1 et seq.) there may be established a Capital Project Control Board, hereinafter the board, to be responsible for the review of any capital project proposed by the State district superintendent, provided that the State district superintendent proposes that the capital project be financed in whole or in part by school bonds or notes, or through a lease purchase agreement pursuant to subsection f. of N.J.S.18A:20-4.2. The board shall also be responsible for the certification to the State district superintendent of schools and the commissioner of the necessity for the capital project and the certification of the appropriation to be made by the governing body of the municipality.

b.The board shall consist of five voting members. One member shall be appointed by the Commissioner of Education and two members shall be appointed by the chief executive officer with the consent of a majority of the full membership of the local governing body of the municipality or municipalities in which the school district is located. If the school district is comprised of two municipalities, each municipality shall be entitled to one member, appointed by the executive officer with the consent of the governing body. If the school district is comprised of more than two municipalities, each of the two municipalities with the largest population according to the most recent federal decennial census shall be entitled to one member, appointed by the executive officer with the consent of the governing body. However, if a local governing body fails to agree upon the selection of either board member appointed by an executive officer, then the Commissioner of Education shall make the appointment. One member shall be appointed by the Director of the Division of Local Government Services in the Department of Community Affairs who shall have experience in the area of local finance and capital projects. The fifth member shall be the State district superintendent of schools who shall serve ex-officio and shall act as chairperson of the board. The board members, except for the State district superintendent, shall each serve for a term of one year commencing on July 1 of each year and expiring on June 30 of the following year. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided by the original appointment. Members of the board may be employees of the State or any subdivision thereof. All members of the board shall serve without compensation.

c.The board shall meet from time to time upon the request of the State district superintendent. All meetings of the board shall be conducted pursuant to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). The State district superintendent shall be charged with the responsibility of preparing a transcript of the proceedings and all votes shall be recorded in writing.

L.1991,c.139,s.1; amended 2000, c.72, s.32; 2005, c.235, s.21; 2007, c.16, s.13.



Section 18A:7A-46.2 - Board To Hear Recommendations Concerning Proposed Capital Projects.

18A:7A-46.2 Board to hear recommendations concerning proposed capital projects.

2.In the event that a capital project control board is established pursuant to section 1 of P.L.1991, c.139 (C.18A:7A-46.1) the board shall hear the recommendation of the State district superintendent concerning any proposed capital project, which is to be financed in whole or in part by school bonds or notes, or through a lease purchase agreement pursuant to subsection f. of N.J.S.18A:20-4.2, and shall undertake all actions necessary to review the proposed capital project to determine whether the project will assist the school district under full State intervention in providing a thorough and efficient system of education in that district. In making this determination it may take into consideration factors such as the conditions in the school district, any applicable educational goals, the objectives and standards established by the State, the need for the capital project, the reasonableness of the amount to be expended for the capital project, the estimated time for the undertaking and completion of the capital project, and any other factors which the board may deem necessary including the relationship of the capital project to the long-term capital budget or plan of the school district and the fiscal implications thereof.

Following its review and within 60 days of the date on which the State district superintendent submits the recommendation to the board, the board shall adopt a resolution as to whether the school district under full State intervention should undertake the capital project and providing its reasons therefor. The board shall adopt a resolution indicating the necessity for the capital project and shall also fix and determine by resolution the amount necessary to be raised locally for the capital project. If the board fails to act within 60 days of the submission date, the State district superintendent shall submit the recommendation to the commissioner who shall approve or disapprove the capital project. If the board makes a decision which is contrary to the recommendation of the superintendent, the superintendent may, within 30 days from the date of the board's action, submit the matter to the commissioner for final decision. If the commissioner determines that a capital project should be undertaken, the commissioner shall so notify the board and shall indicate the amount necessary to be raised locally for the capital project. Upon notification, the board shall adopt a resolution indicating the necessity for the capital project and shall also fix and determine by resolution the amount necessary for the capital project as indicated by the commissioner. Certified copies of any resolution requesting the authorization and issuance of bonds and notes or the authorization of a lease purchase agreement shall be delivered to the State district superintendent, the Commissioner of Education, the Director of the Division of Local Government Services in the Department of Community Affairs and the governing body of the municipality or municipalities in which the school district is located. The board shall not approve or recommend any capital project which is inconsistent with the provisions of N.J.S.18A:21-1.

L.1991,c.139,s.2; amended 2000, c.72, s.33; 2005, c.235, s.22; 2007, c.16, s.14.



Section 18A:7A-46.3 - Capital Projects Financed By Issuance Of Bonds, Notes.

18A:7A-46.3 Capital projects financed by issuance of bonds, notes.

3.Notwithstanding the provisions of any law to the contrary, the cost of any capital project authorized pursuant to this act which is to be funded by bonds or notes and certified by the board to the State district superintendent, the Commissioner of Education, the Director of the Division of Local Government Services in the Department of Community Affairs and the governing body of the municipality or municipalities in which the school district is located shall be financed by the issuance of school bonds or notes pursuant to the provisions of chapter 24 of Title 18A of the New Jersey Statutes and the "Local Bond Law" (N.J.S.40A:2-1 et seq.) and the notes, school bonds or other obligations shall be authorized, issued, sold and delivered in the manner prescribed by the "Local Bond Law" (N.J.S.40A:2-1 et seq.).

L.1991,c.139,s.3; amended 2000, c.72, s.34; 2005, c.235, s.23; 2007, c.16, s.15.



Section 18A:7A-46.4 - Issuance Of Authorization Of Notes, Bonds.

18A:7A-46.4 Issuance of authorization of notes, bonds.

4.Any authorization of notes or bonds effective prior to the date of the appointment of the State district superintendent shall be issued in the manner prescribed by the "Local Bond Law" (N.J.S.40A:2-1 et seq.).

L.1991,c.139,s.4; amended 2005, c.235, s.24; 2007, c.16, s.16.



Section 18A:7A-46.5 - Cessation Of Existence Of Board

18A:7A-46.5. Cessation of existence of board
The board shall immediately cease to exist upon reestablishment of local control in the school district, pursuant to section 16 of P.L.1987, c.399 (C.18A:7A-49).

L.1991,c.139,s.5.



Section 18A:7A-46.6 - Debt Service Part Of Municipal Budget.

18A:7A-46.6 Debt service part of municipal budget.
6.The debt service on bonds, notes and other obligations authorized pursuant to P.L.1991, c.139 (C.18A:7A-46.1 et seq.) shall be appropriated and made part of the municipal budget and raised through the annual municipal tax levy. However, all debt service payments shall be included in the budget of the school district under full State intervention as the sum necessary for interest and debt redemption charges and shall be eligible for State education aid in the year in which the appropriation and expenditure are made.

L.1991,c.139,s.6; amended 2005, c.235, s.25.



Section 18A:7A-47 - Board Of Education.

18A:7A-47 Board of Education.

14. a. The State board shall retain the board of education in place at the time that the State board issues the administrative order creating the school district under full State intervention. With the State board's approval the commissioner may appoint up to three additional nonvoting members to the board of education. The board of education's membership shall remain increased by these additional seats until the State withdraws from intervention in the governance component of school district effectiveness. If the commissioner appoints three additional members pursuant to this subsection, the commissioner shall appoint one of these additional members from a list of three candidates provided by the local governing body of the municipality in which the school district is located. The commissioner shall make every effort to appoint residents of the district. The board of education shall have only those rights, powers and privileges of an advisory board. The members appointed by the commissioner shall serve for a term of two years. The commissioner shall obtain approval of the State board for any extension of the two-year term. Any vacancy in the membership appointed by the commissioner shall be filled in the same manner as the original appointment.

Six months following the district being placed under full State intervention, the commissioner shall determine whether or not the board members he has appointed shall become voting members of the advisory board of education. If the commissioner determines that the board members he has appointed shall become voting members, the school district shall have 30 days to appeal the commissioner's determination to the State Board of Education.

b.The State district superintendent may meet with the board as frequently as necessary for the effective operation of the school district. The meetings of the board shall be convened and scheduled at the direction of the State district superintendent, and the State district superintendent shall determine the agenda. At the meetings, the State district superintendent shall report to the board on all actions taken and on pending actions in a timely fashion, and provide an opportunity for a full discussion by the board and by the public of those actions. Meetings shall be conducted pursuant to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). On a regular basis, but no less than twice each year, the board of education shall report in writing directly to the State district superintendent concerning its assessment of the progress of the district. Copies of the report shall be forwarded to the commissioner and the State board. The State district superintendent shall make such clerical and other resources available as are necessary for the effective operation of the board of education.

c.The commissioner, in consultation with the New Jersey School Boards Association, shall provide the members of the board of education with appropriate in-service training in school matters.

L.1987,c.399,s.14; amended 1995, c.179, s.4; 2005, c.235, s.26; 2007, c.16, s.17.



Section 18A:7A-49 - Reports Of Progress Under Full State Intervention; Transition To Local Control.

18A:7A-49 Reports of progress under full State intervention; transition to local control.

16. a. A school district under full State intervention shall make an annual report of its progress in complying with the quality performance indicators adopted pursuant to section 10 of P.L.1975, c.212 (C.18A:7A-10). The commissioner shall formally report to the State board and to the Governor and the Legislature on the district's progress.

b.Based upon the annual report of progress, but not sooner than three years after the establishment of the school district under full State intervention, the commissioner may recommend that the State board place the school district under partial State intervention or elsewhere on the performance continuum. If the State board so determines, the school district shall be placed under partial State intervention or designated as transitioning to local control or placed elsewhere on the performance continuum effective on the July 1 next ensuing.

c.Notwithstanding any other provision of law to the contrary, if a district under full State intervention is placed under partial State intervention, the board of education shall continue to have the rights, powers, and duties of an advisory board, until the district successfully meets the quality performance indicators for the governance component of school district effectiveness.

Despite the continuation of the board of education as an advisory board, the State board, upon the recommendation of the commissioner, may return some voting functions to the board of education as part of and in furtherance of the process of a transition to local control. If some voting functions are returned to the board of education, the commissioner or his designee shall have the authority to veto any action by the board of education until the governance component of school district effectiveness is returned to local control. A true copy of the minutes of every meeting of the board of education shall be forthwith delivered by and under the certification of the secretary thereof to the commissioner or his designee. No action taken at that meeting of the board of education shall have force or effect until 15 days after a copy of the minutes shall have been so delivered unless during that 15-day period the commissioner or his designee shall approve those minutes, in which case the action shall become effective upon that approval. If, in the 15-day period, the commissioner or his designee returns the copy of those minutes with a veto of any action taken by the board of education or any member thereof at that meeting, the action shall be null and void and of no effect.

d.In the event that the State board, upon the recommendation of the commissioner, has appointed a State district superintendent in a district under full State intervention, the State district superintendent shall continue to hold that position until the district successfully meets the quality performance indicators for the governance component of school district effectiveness. If the district is placed under partial State intervention and has successfully met the quality performance indicators for the governance component of school district effectiveness, or if the State has completely withdrawn from intervention and returned the district to local control, then the board of education shall be permitted to extend the contract of the superintendent who holds the position at the time that the district is placed under partial State intervention or is returned to local control, provide 18-months' notice to the superintendent to modify the contract, or allow the contract in effect to expire with the appropriate statutory notice pursuant to subsection b. of section 4 of P.L.1991, c.267 (C.18A:17-20.1).

e.If the district successfully meets the quality performance indicators for the governance component of school district effectiveness, not more than one year following the placement of the district under partial State intervention or return to local control, the board shall call a special election for purposes of placing the question of classification status before the voters of the district, which election shall be conducted in accordance with the provisions of Title 19 of the Revised Statutes concerning school elections.

f.If the voters of the district shall elect to become a type I district, it shall be governed by the provisions of chapter 9 of Title 18A of the New Jersey Statutes relating to type I districts after January 31 next ensuing, unless the district is established in a city of the first class, in which case it shall be governed after June 30 next ensuing. The members of the district board of education at the time of said election shall continue in office until expiration of their respective terms and the qualification in office of their successors.

g.If the voters of the district shall so select that the district shall become a type II district, it shall be governed by the provisions of chapter 9 of Title 18A relating to type II districts and the members of the board of education at the time of said election shall remain and continue in office until the expiration of their respective terms and the qualification of their respective successors.

h.If the commissioner cannot recommend that the school district under full State intervention be placed under partial State intervention within three years, then the commissioner shall provide a comprehensive report to the State board and to the Governor and the Legislature, including a detailed analysis of the causes for the failure of the district to comply with the quality performance indicators and an assessment of the amount of time necessary for the continuation of the school district under full State intervention. On the basis of that report the State board shall determine whether to continue the school district under full State intervention or return the district to partial State intervention.

L.1987,c.399,s.16; amended 1995, c.179, s.6; 1995, c.278, s.25; 2005, c.235, s.27; 2007, c.16, s.18.



Section 18A:7A-50 - Budget Development, Presentation.

18A:7A-50 Budget development, presentation.

17.The State district superintendent in a school district under full State intervention shall develop a budget on or before March 22 and shall present this budget to the board of education to elicit the board's comments and recommendations. This budget shall conform in all respects with the requirements of chapter 22 of Title 18A of the New Jersey Statutes and shall be subject to the limitations on spending by local school districts otherwise required by P.L.1996, c.138 (C.18A:7F-1 et al.).

L.1987,c.399,s.17; amended 1990, c.52, s.32; 1992, c.159, s.6; 1995, c.278, s.38; 1996, c.138, s.39; 2005, c.235, s.28; 2007, c.16, s.19.



Section 18A:7A-51 - Public Hearing.

18A:7A-51 Public hearing.

18.Upon the preparation of its budget, the State district superintendent shall fix a date, place and time for the holding of a public hearing upon the budget and the amounts of money necessary to be appropriated for the use of the public schools for the ensuing school year, and the various items and purposes for which the same are to be appropriated, which hearing shall be held between March 22 and March 29. Notice of the hearing, contents of the notice and the format and purpose of the hearing shall be as provided in N.J.S.18A:22-11, N.J.S.18A:22-12 and N.J.S.18A:22-13.

L.1987,c.399,s.18; amended 1992, c.159, s.7; 1995, c.278, s.40; 2005, c.235, s.29; 2007, c.16, s.20.



Section 18A:7A-52 - Determination Of Amount Of Appropriation For Following School Year.

18A:7A-52 Determination of amount of appropriation for following school year.

19. a. After the public hearing provided for by section 18 of P.L.1987, c.399 (C.18A:7A-51) but not later than April 8, the State district superintendent shall fix and determine the amount of money necessary to be appropriated for the ensuing school year and shall certify the amounts to be raised by special district tax for school purposes as well as the sum necessary for interest and debt redemption, if any, to the county board of taxation and the amount or amounts so certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the district. The State district superintendent shall follow the procedures established pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5).

b.(Deleted by amendment, P.L.1996, c.138).

c.(Deleted by amendment, P.L.1996, c.138).

L.1987, c.399, s.19; amended 1990, c.52, s.33; 1992, c.159, s.8; 1996, c.138, s.40; 2005, c.235, s.30; 2007, c.16, s.21.



Section 18A:7A-53 - Evaluation Of Level I District, Level II Or III Districts, Methodology; Transition To Local Control.

18A:7A-53 Evaluation of Level I district, Level II or III districts, methodology; transition to local control.

37. a. A district which has been certified as a Level I district by the State Board of Education as of the effective date of this act, shall be phased into the three-year evaluation process and, in accordance with a schedule established by the commissioner, be evaluated by the commissioner in the five key components of school district effectiveness as set forth in section 10 of P.L.1975, c.212 (C.18A:7A-10). Based on a district's compliance with the quality performance indicators, the commissioner shall assess district effectiveness and place the district on the performance continuum. During the phase-in, a district which has not undergone an evaluation in the five key components of school district effectiveness shall continue to complete and submit a quality assurance annual report in accordance with State board regulations in effect prior to the effective date of P.L.2007, c.16.

b.A State-operated district or a district which has been certified as a Level II or a Level III district by the State Board of Education as of the effective date of this act, shall be evaluated by a team of highly skilled professionals in the five key components of school district effectiveness as set forth in section 10 of P.L.1975, c.212 (C.18A:7A-10). The evaluation shall be completed within 120 days of the date on which rules promulgated by the commissioner pursuant to section 39 of this act (C.18A:7A-53.1) become effective. The commissioner shall establish a process for the receipt of comments from the public during the evaluation. The commissioner shall provide a report of the evaluation to the district within 30 days of the completion of the evaluation. The report shall contain the commissioner's determination of the district's placement on the performance continuum. The district shall have 30 days from the date of receipt of the report to appeal the placement decision to the State board. The commissioner shall make a recommendation to the State Board of Education if the recommendation is to place the district under partial or full State intervention. The commissioner and State board shall take whatever action is appropriate based on the district's placement on the performance continuum.

c.Notwithstanding any other provision of law to the contrary, if a State-operated district is placed under partial State intervention, the board of education shall continue to have the rights, powers, and duties of an advisory board, until the district successfully meets the quality performance indicators for the governance component of school district effectiveness.

Despite the continuation of the board of education as an advisory board, the State board, upon the recommendation of the commissioner, may return some voting functions to the board of education as part of and in furtherance of the process of a transition to local control. If some voting functions are returned to the board of education, the commissioner or his designee shall have the authority to veto any action by the board of education until the governance component of school district effectiveness is returned to local control. A true copy of the minutes of every meeting of the board of education shall be forthwith delivered by and under the certification of the secretary thereof to the commissioner or his designee. No action taken at that meeting of the board of education shall have force or effect until 15 days after a copy of the minutes shall have been so delivered unless during that 15-day period the commissioner or his designee shall approve those minutes, in which case the action shall become effective upon that approval. If, in the 15-day period, the commissioner or his designee returns the copy of those minutes with a veto of any action taken by the board of education or any member thereof at that meeting, the action shall be null and void and of no effect.

d.If a State-operated school district evaluated pursuant to subsection b. of this section successfully meets the quality performance indicators for the governance component of school district effectiveness, then one year following the State's withdrawal from intervention in that component, the board of education shall call a special election for purposes of placing the question of classification status before the voters of the district, which election shall be conducted in accordance with the provisions of Title 19 of the Revised Statutes concerning school elections.

If the voters of the district elect to become a type I district, it shall be governed by the provisions of chapter 9 of Title 18A of the New Jersey Statutes relating to type I districts after January 31 next ensuing, unless the district is established in a city of the first class, in which case it shall be governed after June 30 next ensuing. The members of the district board of education at the time of said election shall continue in office until expiration of their respective terms and the qualification in office of their successors.

If the voters of the district elect to become a type II district, it shall be governed by the provisions of chapter 9 of Title 18A relating to type II districts and the members of the board of education at the time of said election shall remain and continue in office until the expiration of their respective terms and the qualification of their respective successors.

e.The board of education of a State-operated school district that successfully meets the quality performance indicators for the governance component of school district effectiveness shall be permitted to extend the contract of the superintendent who holds the position at the time of the evaluation conducted pursuant to subsection b. of this section, provide 18-months' notice to the superintendent to modify the contract, or allow the contract in effect to expire with the appropriate statutory notice pursuant to subsection b. of section 4 of P.L.1991, c.267 (C.18A:17-20.1).

L.2005, c.235, s.37; amended 2007, c.16, s.22.



Section 18A:7A-53.1 - Rules, Regulations; Procedure For 36 Months Following Enactment.

18A:7A-53.1 Rules, regulations; procedure for 36 months following enactment.

39. a. The State Board of Education shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act; except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may for a period of 12 months following the effective date of P.L.2007, c.16, adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to implement the New Jersey Quality Single Accountability Continuum. The commissioner shall engage in a collaborative process with interested stakeholders in the education community prior to the adoption of rules and regulations for the 12-month period. All such rules and regulations adopted by the commissioner shall expire no later than 12 months following the effective date of P.L.2007, c.16 and shall thereafter be amended, adopted or re-adopted during the following 24-month period by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

b.All such rules and regulations adopted by the commissioner pursuant to subsection a. of this section shall expire no later than 36 months following the effective date of P.L.2007, c.16 and shall thereafter be amended, adopted or re-adopted by the State board in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005, c.235, s.39; amended 2007, c.16, s.23.



Section 18A:7A-54 - Short Title.

18A:7A-54 Short title.
1.This act shall be known and may be cited as the "School District Fiscal Accountability Act."

L.2006,c.15,s.1.



Section 18A:7A-55 - Appointment Of State Monitor In Certain School Districts; Duties.

18A:7A-55 Appointment of State monitor in certain school districts; duties.

2. a. In addition to the powers provided pursuant to P.L.2005, c.235, P.L.1996, c.138 (C.18A:7F-1 et al.), and P.L.2007, c.260 (C.18A:7F-43 et al.) or any other law, the Commissioner of Education shall have the authority to appoint a State monitor and additional staff, as necessary, to provide direct oversight of a board of education's business operations and personnel matters if: the school district receives an adverse or a disclaimer of opinion by its independent auditor in the annual audit required pursuant to N.J.S.18A:23-1; or any two or more of the following circumstances apply to the school district:

(1)the school district ends the fiscal year with a deficit balance as calculated for budgetary purposes in the general fund, special revenue fund, or capital projects fund, with the exception of a capital projects fund deficit caused by the issuance of bond anticipation notes;

(2)the school district receives a qualified opinion by its independent auditor in the annual audit required pursuant to N.J.S.18A:23-1;

(3)the school district receives an adverse, disclaimer, or qualified opinion by its independent auditor under the single audit section for State or federal awards in the annual audit required pursuant to N.J.S.18A:23-1;

(4)the school district receives any audit findings by its independent auditor identified as material weaknesses in internal controls;

(5)the school district fails to develop and implement a plan acceptable to the commissioner or his designee to address a potential or actual deficit balance in the general fund, special revenue fund, or capital projects fund, with the exception of a capital projects fund deficit caused by the issuance of bond anticipation notes;

(6)the school district fails to implement a plan from the prior year which causes any findings from the independent auditor to be repeated;

(7)the school district is required to return federal funds once it is determined that the school district's expenditures are not in compliance with the grant requirements; or

(8)the school district submits the annual audit after the submission date required pursuant to N.J.S.18A:23-1.

b.The State monitor shall:

(1)oversee the fiscal management and expenditures of school district funds, including, but not limited to, budget reallocations and reductions, approvals of purchase orders, budget transfers, and payment of bills and claims;

(2)oversee the operation and fiscal management of school district facilities, including the development and implementation of recommendations for redistricting and restructuring of schools;

(3)ensure development and implementation of an acceptable plan to address the circumstances set forth in subsection a. of this section which resulted in the appointment of the State monitor. The plan shall include measurable benchmarks and specific activities to address the deficiencies of the school district;

(4)oversee all district staffing, including the ability to hire, promote, and terminate employees;

(5)have authority to override a chief school administrator's action and a vote by the board of education on any of the matters set forth in this subsection, except that all actions of the State monitor shall be subject to the education, labor, and employment laws and regulations, including the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), and collective bargaining agreements entered into by the school district;

(6)attend all meetings of the board of education, including closed sessions; and

(7)meet with the board of education on at least a quarterly basis to discuss with the members of the board the past actions of the board which led to the appointment of the State monitor and to provide board members with education and training that address the deficiencies identified in board actions.

c.The Commissioner of Education shall notify the State Board of Education following the appointment of a State monitor pursuant to subsection a. of this section. The State monitor shall report directly to the commissioner or his designee on a weekly basis. The State monitor shall also report monthly to the board of education and members of the public at the regularly scheduled board of education meeting.

d.For purposes of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., the State monitor shall be considered a State officer, but for all other purposes the State monitor shall be considered an employee of the district.

e.The State monitor shall provide oversight in the school district until the commissioner determines that all remedial actions required under the plan have been implemented and the necessary local capacity and fiscal controls have been restored to school district operations.

f.The salary of the State monitor shall be fixed by the commissioner and adjusted from time to time as the commissioner deems appropriate. The school district shall assume the total cost of the State monitor and necessary additional staff appointed pursuant to subsection a. of this section. The State monitor shall have the authority to appoint legal counsel if legal action is taken against him while acting in his official duties as a State monitor or as needed upon approval of the commissioner.

L.2006, c.15, s.2; amended 2007, c.53, s.16; 2007, c.260, s.24.



Section 18A:7A-56 - Recommendation Of Advance State Aid Payment To School District; Repayment.

18A:7A-56 Recommendation of advance State aid payment to school district; repayment.
3. a. The Commissioner of Education shall recommend to the State Treasurer whether an advance State aid payment should be made to a school district for which a State monitor has been appointed. The commissioner's recommendation shall be based on whether the payment is necessary to ensure the provision of a thorough and efficient education. An advance State aid payment shall be recorded by the school district as revenue for budget purposes in the school year in which the advance State aid payment is provided.

b.The advance State aid payment shall be repaid by the school district through automatic reductions in the State aid provided to the school district in subsequent years. The term of the repayment shall not exceed 10 years, but may be for a shorter term as determined by the State Treasurer. At any time during the term of the repayment the State Treasurer, in consultation with the Commissioner of Education, may determine to impose interest on the unpaid balance ; except that interest shall not be imposed in the case of a school district for which a State monitor is appointed within 90 days of the effective date of this act. The commissioner shall transfer the amount of the reduction in State aid to the account established pursuant to section 5 of this act.

c.In any year in which the school district's undesignated general fund balance is greater than 1.5% of general fund expenditures, the amount which exceeds 1.5% shall be an additional amount applied to the following year's repayment of the advance State aid payment and the school district's State aid shall be reduced by this additional amount in that following year.

L.2006,c.15,s.3.



Section 18A:7A-57 - Forensic Audit Of Certain School Districts; Presentation.

18A:7A-57 Forensic audit of certain school districts; presentation.

4. a. The Office of the State Auditor, or the Office of the State Comptroller, in cooperation with the State Auditor, shall conduct a forensic audit of the fiscal operations of any school district which has a year-end general fund deficit and also meets one of the other criteria in subsection a. of section 2 of this act. The audit shall be of the fiscal year in which the general fund deficit occurred and shall be in addition to the audit required of school districts pursuant to N.J.S.18A:23-1.

b.Notwithstanding the provisions of R.S.52:24-1 et seq., or any other law to the contrary, the Office of the State Auditor or the Office of the State Comptroller shall submit the audit to the commissioner, the Governor, and the Legislature. The Office of the State Auditor or the Office of the State Comptroller shall also present the audit to the district's board of education and the public at the board's next regularly scheduled monthly meeting.

c.The Office of the State Auditor or the Office of the State Comptroller shall forward any findings of fraudulent activities discovered as a result of the audit to the appropriate law enforcement agency.

d.Within 30 days of the presentation of the audit by the Office of the State Auditor or the Office of the State Comptroller to the board of education, the board shall submit to the commissioner a plan that addresses all of the findings, conclusions, and recommendations of the Office of the State Auditor or the Office of the State Comptroller which have not been previously addressed by the school district.

L.2006, c.15, s.4; amended 2007, c.52, s.21.



Section 18A:7A-58 - "School District Deficit Relief Account."

18A:7A-58 "School District Deficit Relief Account."
5.There is established in the Department of Education a nonlapsing, revolving dedicated account designated the "School District Deficit Relief Account" which shall be credited with the monies as may be appropriated pursuant to section 7 of P.L.2006, c.15, monies transferred by the Commissioner of Education pursuant to subsection b. of section 3 of P.L.2006, c.15 (C.18A:7A-56), and such other monies as may be appropriated, transferred or otherwise made available for the purposes of providing an advance State aid payment to a school district pursuant to subsection a. of section 3 of P.L.2006, c.15. Any interest that shall accrue on the monies in the account shall be credited to the account.

L.2006,c.15,s.5.



Section 18A:7A-59 - Rules.

18A:7A-59 Rules.

6.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Education may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to effectuate the purposes of P.L.2006, c.15 (C.18A:7A-54 et seq.) which shall be effective for a period not to exceed 12 months following the effective date of P.L.2008, c.37 (C.18A:11-13 et al.). The regulations shall thereafter be amended, adopted, or readopted by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.); and the commissioner shall, at a minimum, hold at least one public hearing in each of the north, central, and southern regions of the State within 60 days of the public notice of any regulations proposed by the commissioner to be amended, adopted, or readopted pursuant to that act.

L.2006, c.15, s.6; amended 2008, c.37, s.1.



Section 18A:7A-60 - Additional Powers Of Commissioner Of Education Relative To Performance Of Compliance Audit Report.

18A:7A-60 Additional powers of Commissioner of Education relative to performance of compliance audit report.

14. a. In addition to the powers provided pursuant to P.L.2005, c.235, P.L.1996, c.138 (C.18A:7F-1 et al.), and P.L.2007, c.260 (C.18A:7F-43 et al.) or any other law, the Commissioner of Education may appoint an external entity, in accordance with State procurement laws, to perform a compliance audit of the spending of the district's general fund budget upon identification that the district may be spending State education funds for purposes that are not in compliance with State education law and regulation. The scope of the compliance audit shall be determined by the commissioner based upon the specific circumstances of the district.

b.The final report of a compliance audit conducted pursuant to subsection a. of this section shall include specific findings and recommendations, as applicable, and shall be submitted to the commissioner. The commissioner may use the audit report as evidence for the appointment of a State monitor pursuant to the provisions of subsection a. of section 2 of P.L.2006, c.15 (C.18A:7A-55).

c.The school district shall reimburse the Department of Education for the total cost of the compliance audit conducted pursuant to subsection a. of this section if the final audit report includes findings that the district has spent State education funds for purposes that are not in compliance with State education law and regulation.

L.2007, c.53, s.14; amended 2007, c.260, s.25.



Section 18A:7B-1 - Short Title

18A:7B-1. Short title
This act shall be known and may be cited as "The State Facilities Education Act of 1979."

L.1979, c. 207, s. 1, eff. Sept. 25, 1979.



Section 18A:7B-2 - Deductions, Forwarding Of Sums To Appropriate Departments; Disposition.

18A:7B-2 Deductions, forwarding of sums to appropriate departments; disposition.

6. a. For each State-placed child who is resident in a district and in a State facility on the last school day prior to October 16 of the prebudget year, and for each district-placed child who is resident in a district and in a State facility on the last school day prior to October 16 of the budget year, the Commissioner of Education shall deduct from the State aid payable to that district an amount equal to the approved per pupil cost established pursuant to the provisions of section 24 of P.L.1996, c.138 (C.18A:7F-24); except that for a child in a county juvenile detention center, no deduction shall be made until Fiscal Year 1999, in which year and thereafter 50% of the per pupil cost shall be deducted.

b.If, for any district, the amount to be deducted pursuant to subsection a. of this section is greater than State aid payable to the district, the district shall pay to the Department of Education the difference between the amount to be deducted and the State aid payable to the district.

c.The amount deducted pursuant to subsection a. of this section and the amount paid to the Department of Education pursuant to subsection b. of this section shall be forwarded to the Department of Human Services or the Department of Children and Families, as applicable, if the facility is operated by or under contract with that department, or to the Department of Corrections if the facility is operated by or under contract with that department, or to the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) if the facility is operated by or under contract with that commission, and shall serve as payment by the district of tuition for the child. In the case of county juvenile detention centers, the tuition shall be deemed to supplement funds currently provided by the county for this purpose under chapter 10 and chapter 11 of Title 9 of the Revised Statutes. In Fiscal Year 1998, a county shall not decrease its level of contribution as a result of the payment of tuition pursuant to this section. In Fiscal Year 1999 and thereafter, a county shall be required to pay 50% of the approved per pupil costs established pursuant to the provisions of section 24 of P.L.1996, c.138 (C.18A:7F-24) for the purpose of implementing chapters 10 and 11 of Title 9 of the Revised Statutes. Amounts so deducted shall be used solely for the support of educational programs and shall be maintained in a separate account for that purpose. No district shall be responsible for the tuition of any child admitted by the State to a State facility after the last school day prior to October 16 of the prebudget year.

L.1979, c.207, s.6; amended 1990, c.52, s.34; 1995, c.280, s.24; 1996, c.138, s.41; 2006, c.47, s.81.



Section 18A:7B-4 - Use Of Funds; Authorization For Appropriations.

18A:7B-4 Use of funds; authorization for appropriations.

8.Funds received pursuant to this act by the Department of Human Services, the Department of Children and Families, the Department of Corrections or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) shall be used only for the salaries of teachers, educational administrators at the program level, child study team personnel, clerical staff assigned to child study teams or to educational day programs, paraprofessionals assigned to educational programs in State facilities, and for diagnostic services required as part of the child study team evaluations and related educational services personnel whose function requires an educational certificate issued by the State Department of Education, and for the costs of educational materials, supplies and equipment for these programs. No such funds shall be used for the renovation or construction of capital facilities, for the maintenance and operation of educational facilities, or for custodial, habilitation or other noneducational costs.

There are hereby authorized to be appropriated to the Departments of Human Services, Children and Families and Corrections such funds as may be necessary to provide for adult, post-secondary and college programs.

L.1979, c.207, s.8; amended 1983, c.205; 1995, c.280, s.25; 2006, c.47, s.82.



Section 18A:7B-5 - Rules, Regulations To Ensure Thorough And Efficient Education For Children In State Facilities.

18A:7B-5 Rules, regulations to ensure thorough and efficient education for children in State facilities.

9.The Commissioner of Education, with the approval of the State Board of Education, shall promulgate rules and regulations to ensure a thorough and efficient education, consistent with the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.), for the children in State facilities. In the case of county juvenile detention centers, the Office of Education in the Juvenile Justice Commission shall develop, in consultation with the commissioner, appropriate standards, to be effective for Fiscal Year 1999, for the provision of a thorough and efficient education by the county for facilities established under chapter 10 and chapter 11 of Title 9 of the Revised Statutes.

The commissioner shall continually review the operation of educational programs in State facilities. If he finds that the operation of any of these programs does not meet the educational standard required by the regulations, he shall direct that a remedial plan be prepared by the education director of the facility in which the program is located, together with the director of educational services of the department which is operating or contracting with the facility. The plan shall be submitted to the Commissioner of Education for his approval. If he approves the plan, it shall be implemented in a timely and effective manner. If he finds the plan or its implementation to be insufficient, he may, until the insufficiency is corrected, withhold and place in a special account any State aid funds which otherwise would have been forwarded pursuant to section 6 of P.L.1979, c.207.

L.1979, c.207, s.9; amended 1996, c.138, s.42; 2007, c.260, s.26.



Section 18A:7B-6 - Teaching Staff Members And Administrators; Salary Schedules

18A:7B-6. Teaching staff members and administrators; salary schedules
All teaching staff members and administrators of the educational program in State facilities shall hold the appropriate certificate issued by the State Board of Examiners.

Salary schedules for teaching staff members and administrators shall be comparable to similar positions in the Department of Education and the Marie H. Katzenbach School for the Deaf.

L.1979, c. 207, s. 10, eff. July 1, 1980.



Section 18A:7B-7 - Request For Administrative Review Concerning Pupil In State Facility.

18A:7B-7 Request for administrative review concerning pupil in State facility.

11. a. Any parent or guardian of a pupil in a State facility and any pupil in a State facility between 18 and 20 years of age, may request an administrative review on matters of educational classification or educational program.

b.The administrative review process shall include the following sequence:

(1)A conference with teaching staff members or child study team personnel;

(2)A conference with the Director of Educational Services of the Department of Human Services, the Department of Children and Families, the Department of Corrections, or the Juvenile Justice Commission, whichever is appropriate;

(3)A hearing by the Commissioner of Education pursuant to law and regulation.

c.The due process rights available to children, parents and guardians in the public schools on matters of educational classification or educational program shall be available to children, parents and guardians in State facilities.

d.The placement of a child in a particular State facility shall not be subject to an administrative review or hearing pursuant to this section.

L.1979, c.207, s.11; amended 1996, c.138, s.43; 2006, c.47, s.83.



Section 18A:7B-8 - Office Of Education In Department Of Corrections; Establishment; Director; Appointment; Salary; Powers; Duties

18A:7B-8. Office of Education in Department of Corrections; establishment; director; appointment; salary; powers; duties
12. There is hereby created and established in the Department of Corrections an Office of Education to be headed by a Director of Educational Services who shall supervise the educational programs in all State facilities operated by that department and shall approve all personnel to be hired for such programs.

The director shall hold the appropriate certificate issued by the State Board of Examiners and shall be qualified by training and experience for his position and shall be appointed by the Commissioner of Corrections. He shall serve at the pleasure of the commissioner and shall receive such salary as shall be fixed by the commissioner.

The director shall establish primary, secondary, and vocational programs which meet the educational needs of school age persons for whom the department is responsible. Appropriate credit and certification shall be given for the successful completion of such programs.

Within any available appropriation, the program of education shall include adult, post-secondary and college programs offered by institutions licensed by the Department of Education or the Commission on Higher Education.

L.1979,c.207,s.12; amended 1994,c.48,s.56.



Section 18A:7B-9 - Office Of Education In Department Of Children And Families.

18A:7B-9 Office of Education in Department of Children and Families.

13.There is hereby created and established in the Department of Children and Families an Office of Education to be headed by a Director of Educational Services who shall supervise the educational programs in all the State facilities operated by or under contract with that department and shall approve all personnel hired by the State for such programs.

The director shall hold the appropriate certificate issued by the State Board of Examiners and shall be qualified by training and experience for his position and shall be appointed by the Commissioner of Children and Families. He shall serve at the pleasure of the commissioner and shall receive such salary as shall be fixed by the commissioner.

The director shall establish primary, secondary, and vocational programs which meet the educational needs of school age persons for whom the department is responsible. Appropriate credit and certification shall be given for the successful completion of such programs.

Within any available appropriation, the program of education shall include adult, post-secondary and college programs offered by institutions licensed by the Department of Education or the Commission on Higher Education.

L.1979, c.207, s.13; amended 1994, c.48, s.57; 2006, c.47, s.84.



Section 18A:7B-10 - Garden State School District; Allocations And Transfers

18A:7B-10. Garden State school district; allocations and transfers
The Commissioners of Education, Corrections and Human Services shall jointly review the current administrative practices, salary structure, operations and staffing of the Garden State School District and, with the approval of the Director of the Division of Budget and Accounting, shall establish by January 1, 1980 a plan for the orderly allocation or transfer of:

a. All personnel employed by the Garden State School District;

b. All appropriations, grants, or other money available to the Garden State School District, subject to any restrictions, limitations, or other requirements imposed by Federal or State law;

c. All files, books, papers, records, equipment, or other property of the Garden State School District.

Nothing in this act shall be construed to deprive employees of the Garden State School District of any rights or protections provided by Civil Service, pension, or retirement laws of this State.

L.1979, c. 207, s. 14, eff. Sept. 25, 1979.



Section 18A:7B-11 - Garden State School District; Continuation Of Actions Or Proceedings; Reference To Mean Department Of Corrections, Human Services Or Education; Rights And Privileges Of Teaching Staff Members In State Facilities

18A:7B-11. Garden State school district; continuation of actions or proceedings; reference to mean department of corrections, human services or education; rights and privileges of teaching staff members in state facilities
a. This act shall not affect actions or proceedings, civil or criminal, brought by or against the Garden State School District and pending on the effective date of this act, but such actions may be further prosecuted or defended in the same manner and to the same effect by the Department of Corrections, the Department of Human Services, or the Department of Education, whichever has assumed those duties, powers, and responsibilities which are the subject of the proceedings.

b. Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceedings, or otherwise, reference is made to the Garden State School District, the same shall be considered and mean the Department of Corrections, the Department of Human Services, or the Department of Education, which has assumed those duties, powers, and responsibilities which are the subject of the reference.

All rights and privileges enjoyed by teaching staff members of the Garden State School District shall be enjoyed by teaching staff members employed in State facilities.

L.1979, c. 207, s. 15, eff. July 1, 1980.



Section 18A:7B-12 - Determination Of District Of Residence.

18A:7B-12 Determination of district of residence.

19.For school funding purposes, the Commissioner of Education shall determine district of residence as follows:

a. (1) In the case of a child placed in a resource family home prior to the effective date of P.L.2010, c.69 (C.30:4C-26b et al.), the district of residence shall be the district in which the resource family parents reside. If such a child in a resource family home is subsequently placed in a State facility or by a State agency, the district of residence of the child shall then be determined as if no such resource family placement had occurred.

(2)In the case of a child placed in a resource family home on or after the effective date of P.L.2010, c.69 (C.30:4C-26b et al.), the district of residence shall be the present district of residence of the parent or guardian with whom the child lived prior to the most recent placement in a resource family home.

b.The district of residence for children who are in residential State facilities, or who have been placed by State agencies in group homes, skill development homes, private schools or out-of-State facilities, shall be the present district of residence of the parent or guardian with whom the child lived prior to his most recent admission to a State facility or most recent placement by a State agency.

c.The district of residence for children whose parent or guardian temporarily moves from one school district to another as the result of being homeless shall be the district in which the parent or guardian last resided prior to becoming homeless. For the purpose of this amendatory and supplementary act, "homeless" shall mean an individual who temporarily lacks a fixed, regular and adequate residence.

d.If the district of residence cannot be determined according to the criteria contained herein, if the criteria contained herein identify a district of residence outside of the State, or if the child has resided in a domestic violence shelter or transitional living facility located outside of the district of residence for more than one year, the State shall assume fiscal responsibility for the tuition of the child. The tuition shall equal the approved per pupil cost established pursuant to section 24 of P.L.1996, c.138 (C.18A:7F-24). This amount shall be appropriated in the same manner as other State aid under this act. The Department of Education shall pay the amount to the Department of Human Services, the Department of Children and Families, the Department of Corrections or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) or, in the case of a homeless child or a child in a family resource home, the Department of Education shall pay to the school district in which the child is enrolled the weighted base per pupil amount calculated pursuant to section 7 of P.L.2007, c.260 (C.18A:7F-49) and the appropriate security categorical aid per pupil and special education categorical aid per pupil.

e.If the State has assumed fiscal responsibility for the tuition of a child in a private educational facility approved by the Department of Education to serve children who are classified as needing special education services, the department shall pay to the Department of Human Services, the Department of Children and Families or the Juvenile Justice Commission, as appropriate, the aid specified in subsection d. of this section and in addition, such aid as required to make the total amount of aid equal to the actual cost of the tuition.

L.1979, c.207, s.19; amended 1985, c.244, s.1; 1989, c.290, s.1; 1990, c.52, s.35; 1995, c.280, s.26; 1996, c.138, s.44; 1997, c.202; 1999, c.114; 2004, c.130, s.39; 2006, c.47, s.85; 2007, c.260, s.27; 2010, c.69, s.1; 2012, c.80, s.1.



Section 18A:7B-12.1 - Homeless Child, Determination Of District Of Residence; Tuition Costs, Transportation.

18A:7B-12.1 Homeless child, determination of district of residence; tuition costs, transportation.

3.The district of residence for a homeless child determined pursuant to section 19 of P.L.1979, c.207 (C.18A:7B-12) shall be responsible for the education of the homeless child. The district of residence shall determine the educational placement of the child after consulting with the parent or guardian. This determination shall be: a. to continue the child's education in the school district of last attendance, b. to enroll the child in the district of residence if the district of residence is not the district of last attendance, or c. to enroll the child in the school district where the child is temporarily living, whichever is in the child's best interest. If the parent or guardian objects to the determination made by the district of residence, the county superintendent of schools shall be notified and within 48 hours shall determine the placement of the child based on criteria established by the State Board of Education. Any appeals regarding the determination shall be resolved according to rules established by the State Board of Education.

When the homeless child attends school in a district other than the district of residence, the district of residence shall pay the costs of tuition for the child to attend school in that district and shall pay for any transportation costs incurred by that district; except that in the case of a child who has resided in a domestic violence shelter or transitional living facility located in a district other than the district of residence for more than one year, the State shall pay the costs of tuition for the child to attend school in that district. When the homeless child attends school in the district of residence while temporarily residing in another district, the district of residence shall provide for transportation to and from school pursuant to the provisions of N.J.S.18A:58-7.

L.1989, c.290, s.3; amended 2012, c.80, s.2.



Section 18A:7B-12.2 - Rules.

18A:7B-12.2 Rules.

3.The Commissioner of Education, in consultation with the Department of Children and Families, shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act. The rules shall identify those facilities that qualify as transitional living facilities or domestic violence shelters under this act.

L.2012, c.80, s.3.



Section 18A:7B-12.3 - Certain Students Permitted To Remain In School District.

18A:7B-12.3 Certain students permitted to remain in school district.
1.Notwithstanding the provisions of N.J.S.18A:38-1, section 19 of P.L.1979, c.207 (C.18A:7B-12), or section 3 of P.L.1989, c.290 (C.18A:7B-12.1), or any other section of law to the contrary, any student who moves from one school district to another as a result of being homeless due to an act of terrorism or due to a natural disaster which results in the declaration of a State of emergency or disaster by the State or by the federal government, may continue to enroll in the school district in which the parent or guardian last resided prior to becoming homeless for up to two full school years after the act of terrorism or natural disaster; and during the two-year period, if the student is enrolled in the district in which the parent or guardian last resided prior to becoming homeless and the student's parent or guardian remains homeless for that period, the student shall attend that district tuition-free and that district shall provide the student transportation to and from school.

L.2015, c.228, s.1.



Section 18A:7B-13 - Annual Report By Commissioner To Legislature.

18A:7B-13 Annual report by commissioner to Legislature.


20.Beginning in the school year 1997-98, the Commissioner of Education shall annually report to the Legislature, describing the condition of educational programs in State facilities, the efforts of the Departments of Corrections, Children and Families, and Human Services and the Juvenile Justice Commission in meeting the standards of a thorough and efficient education in these facilities, the steps underway to correct any deficiencies in their educational programs, and the progress of the educational programs in New Jersey State facilities in comparison with those in the state facilities of other states. At that time the commissioner shall recommend to the Legislature any necessary or desirable changes or modifications in P.L.1979, c.207 (C.18A:7B-1 et al.).

L.1979, c.207, s.20; amended 1996, c.138, s.45; 2006, c.47, s.86.



Section 18A:7C-1 - Commissioner Of Education To Develop A Program Of Standards And Guidelines

18A:7C-1. Commissioner of education to develop a program of standards and guidelines
By July 1, 1980 the Commissioner of Education with the approval of the State Board of Education shall establish a program of standards for graduation from secondary school. Such a program shall include, but not be limited to:

a. The development of a Statewide assessment test in reading, writing and computational skills to be administered to all secondary school pupils as provided herein;

b. Clear and explicit Statewide levels of proficiency in reading, writing and computational skills to be demonstrated as a minimum requirement for high school graduation;

c. Guidelines for the development of graduation standards by local boards of education;

d. Guidelines for remediation procedures for pupils who fail to meet graduation standards; and

e. Guidelines for graduation standards for those pupils classified pursuant to chapter 46 of Title 18A of the New Jersey Statutes.

L.1979, c. 241, s. 1.



Section 18A:7C-2 - Establishment Of Standards For Graduation From Secondary Schools

18A:7C-2. Establishment of standards for graduation from secondary schools
2. Pursuant to guidelines established by the Commissioner of Education, each board of education shall establish standards for graduation from its secondary schools. The standards shall include, but need not be limited to:

a. Satisfactory performance on the Statewide assessment test as provided for in section 1 of P.L.1979, c.241 (C.18A:7C-1);

b. Demonstration of proficiencies in those subject areas and skills identified by the board as necessary for graduation other than those assessed by the Statewide assessment tests.

The Commissioner of Education shall monitor local plans for the assessment of proficiencies required for graduation including techniques and instruments to be used to determine pupil proficiency; required programs designed to provide the opportunity for pupils to progress toward the mastery of proficiencies required for graduation; and remediation programs for pupils who fail to meet graduation proficiency standards in order to assure compliance with the requirement of P.L.1979, c.241 (C.18A:7C-1 et seq.).

The Commissioner of Education shall, upon request of the local board, provide such technical assistance as may be necessary to aid a district in the planning, implementation and evaluation of graduation standards.

L.1979,c.241,s.2; amended 1996, c.138, s.46.



Section 18A:7C-2.1 - Certain Computer Science Course May Satisfy Requirement For Mathematics Credits.

18A:7C-2.1 Certain computer science course may satisfy requirement for mathematics credits.
1.Beginning with the 2016-2017 grade nine class, the State Board of Education shall require that the local graduation requirements adopted by a board of education permit an Advanced Placement computer science course to satisfy a part of the total credit requirement in mathematics. For an Advanced Placement computer science course to satisfy a part of the mathematics credit requirement, the student must be concurrently enrolled in or have successfully completed algebra I and geometry or the content equivalent.

L.2015, c.274, s.1.



Section 18A:7C-3 - Remedial Instruction

18A:7C-3. Remedial instruction
For any student who does not meet the State and district examination standards for graduation by the end of 11th grade, the local board of education when appropriate shall provide additional remedial instruction specifically directed toward mastery of those proficiencies identified as necessary for the awarding of a diploma which may include but need not be limited to an extended school year, extended school day, or additional school years.

Any 12th grade student who does not meet said requirements but who has met all the credit, curriculum and attendance requirements shall be eligible for a comprehensive assessment of said proficiencies utilizing techniques and instruments other than standardized tests, which techniques and instruments shall have been approved by the Commissioner of Education as fulfilling State and local graduation requirements.

L. 1979, c. 241, s. 3; amended 1988,c.168,ss.1,10.



Section 18A:7C-4 - State-endorsed Diploma

18A:7C-4. State-endorsed diploma
All students who meet State and local graduation requirements shall receive a State endorsed diploma; provided, however, that the Commissioner of Education shall approve any State endorsed diploma which utilizes the comprehensive assessment techniques as provided in section 3 of P.L. 1979, c. 241 (C. 18A:7C-3).

Local districts may not provide a high school diploma to students not meeting these standards. Any out-of-school youth or adult age 18 or over who has otherwise met the district graduation requirements but has failed to earn a State endorsed diploma may take the graduation proficiencies test which has been developed and administered under the auspices of the Commissioner of Education. Upon passing this test, a State endorsed diploma will be granted.

Each board of education shall provide, in a format approved by the Commissioner of Education, a performance transcript for each student leaving secondary school.

L. 1979, c. 241, s. 4; amended 1988,c.168,ss.2,10.



Section 18A:7C-4.1 - "Operation Recognition."

18A:7C-4.1 "Operation Recognition."

1. a. The Department of Education, in consultation with the Department of Military and Veterans' Affairs, shall establish a program which shall be known as "Operation Recognition." The purpose of Operation Recognition is to award State-endorsed high school diplomas to eligible veterans who left high school prior to graduation to enter United States military service.

b.A person shall be eligible to receive a State-endorsed diploma under Operation Recognition if the person:

(1)is an honorably discharged World War I veteran who served between April 6, 1917 and November 11, 1918, an honorably discharged World War II veteran who served between September 16, 1940 and December 31, 1946, an honorably discharged veteran of the Korean conflict who served between June 23, 1950 and January 31, 1955, or an honorably discharged veteran of the Vietnam conflict who served between December 31, 1960 and May 7, 1975; and

(2)attended a high school in the State but left prior to graduation in order to serve in the armed forces of the United States, and did not receive a high school diploma as a consequence of such service.

A State-endorsed diploma may be issued under Operation Recognition posthumously. A veteran who meets the eligibility criteria set forth in this section and who passed the General Educational Development Test, GED, may also receive a State-endorsed diploma under Operation Recognition.

c.A veteran who meets the eligibility criteria set forth in subsection b. of this section may apply to the Department of Education to receive a State-endorsed high school diploma. In the case of a veteran who meets the eligibility criteria set forth in subsection b. of this section but who is deceased, the family of the veteran may apply to the department to receive a State-endorsed high school diploma on behalf of the veteran. Upon approval of an application, the department shall issue a State-endorsed high school diploma to the veteran or the veteran's family, as appropriate. The diploma shall indicate the veteran's high school of attendance.

d.The Department of Education, in cooperation with the Department of Military and Veterans' Affairs, shall:

(1)develop an application procedure for obtaining a State-endorsed high school diploma under Operation Recognition, including a method for verifying military service and the high school which the veteran attended prior to military service;

(2)distribute applications for participation by veterans in Operation Recognition to school districts and to local veterans' organizations throughout the State; and

(3)provide information to any school district that is interested in hosting a diploma ceremony on or around Veterans' Day for veterans who received State-endorsed high school diplomas pursuant to Operation Recognition and attended a high school within the district.

e.For the purposes of this section, "veteran" means an honorably discharged officer, soldier, sailor, marine, airman, nurse or army field clerk who served in the active military or naval service of the United States in the wars and conflicts listed in subsection b. of this section. A "veteran" also means any honorably discharged member of the American Merchant Marine or the United States Coast Guard who served during the wars and conflicts listed in subsection b. of this section.

L.2001, c.302, s.1; amended 2010, c.59.



Section 18A:7C-5 - Board Of Education To Provide Policy On Graduation To Students And Parents

18A:7C-5. Board of education to provide policy on graduation to students and parents
Upon adoption by the local board of education, each board of education shall provide each high school pupil and the parents or legal guardians of such pupil with a copy of said board's policy on graduation, including a clear statement of the proficiencies required for graduation and those programs available to assist in attaining those levels of proficiency.

L.1979, c. 241, s. 5.



Section 18A:7C-5.1 - Graduation, Yearbook Costs For Pupils With Financial Hardship

18A:7C-5.1. Graduation, yearbook costs for pupils with financial hardship
1. A board of education shall establish a policy to address the cost of the graduation ceremony and the cost of a yearbook for graduating pupils who have a financial hardship. No graduating pupil shall be excluded from a graduation ceremony whose parent, legal guardian or other person having legal custody of the pupil is unable to pay the fees required for that graduation ceremony because of financial hardship. In determining financial hardship, the criteria shall be the same as the Statewide eligibility standards established by the State Board of Education for free and reduced price meals under the State school lunch program.

L.1996,c.145.



Section 18A:7C-5.2 - Special Education Students, Certain Circumstances, Participation In Graduation Ceremony Permitted.

18A:7C-5.2 Special education students, certain circumstances, participation in graduation ceremony permitted.

2. a. The board of education of a school district and the board of trustees of a charter school shall permit a student who has been classified as eligible for special education programs and services pursuant to chapter 46 of Title 18A of the New Jersey Statutes and whose individualized education program prescribes continued special education programs beyond the fourth year of high school to participate in commencement ceremonies with his graduating class and to receive a certificate of attendance, provided that the student has attended four years of high school.

b.Nothing in this section shall be construed to preclude a classified student from receiving a high school diploma when the student satisfactorily completes his individualized education program and has met appropriate graduation requirements.

L.2008, c.19, s.2.



Section 18A:7C-6 - Graduation Proficiency Test

18A:7C-6. Graduation proficiency test
In the school year which begins in September 1993, and annually thereafter, the State graduation proficiency test shall be administered to all 11th grade pupils and to any 11th or 12th grade pupil who has previously failed to demonstrate mastery of State graduation proficiency standards on said test. The mastery of proficiencies required to fulfill local graduation standards shall be determined as appropriate under local board of education assessment plans.

L. 1979, c. 241, s. 6; amended 1988,c.168,ss.3,10.



Section 18A:7C-6.1 - Development Of Test

18A:7C-6.1. Development of test
In the development of the graduation proficiency test to be administered to all 11th grade pupils pursuant to section 6 of P.L. 1979, c. 241 (C. 18A:7C-6), the Commissioner of Education shall consult with educators, parents, students, business and community representatives and members of minority groups. The test shall measure those basic skills all students must possess to function politically, economically and socially in a democratic society.

L. 1988, c. 168, s. 5.



Section 18A:7C-6.2 - Assessment Of Progress; Remediation

18A:7C-6.2. Assessment of progress; remediation
The Commissioner of Education shall develop and administer to all eighth grade pupils in the school year which begins in September 1990, and annually thereafter, a test to assess progress toward mastery of State graduation proficiency standards. For any student not meeting established examination standards, the local board of education shall provide for appropriate remediation in areas of demonstrated deficiency. Appropriate remediation may include after school, weekend and summer programs.

L.1988,c.168,s.4; amended 1990,c.52,s.36.



Section 18A:7C-6.3 - Definitions Relative To Administration Of Standardized Assessments In Certain Grades.

18A:7C-6.3 Definitions relative to administration of standardized assessments in certain grades.

1. a. As used in this section, "commercially-developed standardized assessment" means an assessment that requires all test takers to answer the same questions, or a selection of questions from a common bank of questions, in the same manner, and is developed and scored by an entity under a contract with a board of education. A commercially-developed standardized assessment shall not include diagnostic and formative assessments used by teaching staff members to identify particular student learning needs or the need for special services, or to modify instructional strategies to improve an individual student's learning.

b.A board of education shall not administer any commercially-developed standardized assessment that is not required pursuant to State or federal law to a student enrolled in kindergarten through the second grade. Nothing in this section shall be construed to limit the ability of a classroom teacher or board of education to develop, administer, and score an assessment for an individual classroom, grade level, or group of grade levels in any subject area in kindergarten through the second grade.

L.2015, c.134, s.1.



Section 18A:7C-6.4 - Definitions Relative To State Assessments.

18A:7C-6.4 Definitions relative to State assessments.
1. a. As used in this section, "State assessment" means an assessment required pursuant to State or federal law and administered to all students in a specific grade level or subject area and whose results are aggregated for analysis at the district, school, or student subgroup level.

b.The Department of Education shall on its website link to the Department of the Treasury's website where a list is maintained of all contractors, subcontractors, advisors, or consultants employed or retained by the Department of the Treasury for any work associated with the administration, evaluation, monitoring of social media for security breaches, grading, or ongoing development of State assessments.

L.2015, c.243, s.1.



Section 18A:7C-6.5 - Definitions Relative To Student Testing In Public Schools.

18A:7C-6.5 Definitions relative to student testing in public schools.
1.As used in this act:

"Commercially-developed standardized assessment" means a State-required or district-mandated assessment that is administered by the school district or charter school that requires all students in a grade to answer the same questions, or a selection of questions from a common bank of questions, in the same manner, and is developed and scored by an entity under contract with a board of education.

"State assessment" means an assessment required pursuant to State or federal law and administered to all students in a specific grade level or subject area and whose results are aggregated for analysis at the district, school, or student subgroup level.

L.2015, c.244, s.1.



Section 18A:7C-6.6 - Provision Of Information To Parents, Guardians.

18A:7C-6.6 Provision of information to parents, guardians.
2. a. No later than October 1 of each school year, a school district or charter school shall provide to the parents or guardians of a student enrolled in the district or charter school information on any State assessment or commercially-developed standardized assessment that will be administered to the student in that school year. If a school district or charter school elects to administer an additional commercially-developed standardized assessment after October 1, then the information shall be provided within 30 days of that determination. The information, as determined by the commissioner through regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall include, but need not be limited to, the following:

(1)the subject area of the assessment and grade levels covered by the assessment;

(2)the date or range of potential dates for the administration of the assessment;

(3)the time allotted for the student to take and complete the assessment;

(4)any accommodations or accessibility options available to students;

(5)information on how and when the student and his parent or guardian can access both sample questions and answers to the assessment and the student's results; and

(6)whether the assessment is required by the State, the federal government, or both.

b.The commissioner shall provide to each school district and charter school a model document to provide to parents or guardians the information required pursuant to subsection a. of this section and information on the costs incurred by the State associated with the administration of the State assessment.

c.The information required pursuant to subsection a. of this section shall be provided, to the maximum extent feasible, in the native languages of the parents or guardians of the students enrolled in the school district or charter school.

d.The information provided pursuant to subsection a. of this section shall also be available at the meeting of the board of education of the district or the meeting of the board of trustees of the charter school at which the annual School Performance Reports are presented to the public.

L.2015, c.244, s.2.



Section 18A:7C-7 - School Administrators Report On Students Awarded Or Denied Diplomas

18A:7C-7. School administrators report on students awarded or denied diplomas
The local chief school administrators shall report annually to their local boards of education and to the Commissioner of Education the number of students who completed the twelfth grade course requirements and were denied a diploma and the number of students who received State endorsed diplomas;

a. By successfully completing the Statewide assessment tests and local requirements;

b. By using the comprehensive assessment techniques and meeting local requirements, and were not classified pursuant to chapter 46 of Title 18A of the New Jersey Statutes; and

c. By using the comprehensive assessment techniques, meeting local requirements, and were classified pursuant to chapter 46 of Title 18A of the New Jersey Statutes.

This report to the commissioner shall be included as a portion of the district annual report required under section 11 of P.L.1975, c. 212 (C. 18A:7A-11).

L.1979, c. 241, s. 7.



Section 18A:7C-8 - Adult High School Programs; Diplomas

18A:7C-8. Adult high school programs; diplomas
The Commissioner of Education shall also develop rules and regulations for and may issue State endorsed diplomas to those students who have successfully completed a State approved adult high school program.

L.1979, c. 241, s. 8.



Section 18A:7C-9 - Evaluation Of State And Local Programs By Commissioner Of Education

18A:7C-9. Evaluation of state and local programs by Commissioner of Education
The Commissioner of Education shall monitor the results of the implementation of graduation requirements as provided herein, and shall from time to time, but at least once every 5 years review and evaluate State and local programs, and shall report the results of said review and evaluation to the Governor and the Legislature together with such recommendations for changes as may be appropriate to achieve the purposes of this act.

L.1979, c. 241, s. 9.



Section 18A:7C-10 - Annual Report

18A:7C-10. Annual report
Not later than September 1, 1989 and annually thereafter, the Commissioner of Education shall report to the Governor and Legislature on the impact of the State graduation proficiency test required pursuant to section 6 of P.L. 1979, c. 241 (C. 18A:7C-6). In addition to including data on test performance of students, this annual report shall include data on the number of students who have dropped out of school, the number of students who have failed to take the test, curriculum realignments in grades K-12 to prepare students for the examination, analysis of remediation efforts for students who have failed the examination, testing requirements and practices in grades K-8 and any other related matters requested by the Chairman of the Joint Committee on the Public Schools or the chairman of the education committee of either House of the Legislature. The report shall also enumerate the efforts by the Department of Education to assist local school districts in the areas of pupil retention, curriculum alignment and remediation.

L. 1988, c. 168, s. 7.



Section 18A:7C-11 - Status Report

18A:7C-11. Status report
a. Not later than September 1, 1990 the Joint Committee on the Public Schools shall evaluate and report to the Legislature on the status of proficiency testing in the public schools of New Jersey. Among other topics the report shall specifically address: (1) how New Jersey's testing program compares to that in other states, (2) the advisability of requiring State administered tests in elementary grades, and (3) whether any changes in the statutes providing for the State graduation proficiency test are appropriate. The committee's analysis shall include an evaluation of all provisions of this amendatory and supplementary act and any recommendations for additional legislation. The joint committee shall use the funds appropriated or otherwise made available, in addition to all other resources to which the committee may have access, to secure the expertise necessary to conduct this evaluation and shall report its findings to the Governor and Legislature.

b. Beginning in 1991, the Joint Committee on the Public Schools shall undertake an annual evaluation of the report submitted to the Legislature by the Commissioner of Education pursuant to section 7 of this amendatory and supplementary act.

L. 1988, c. 168, s. 8.



Section 18A:7C-12 - Education Programs, Certain, In County Juvenile Detention Centers, Validity In Public School Districts.

18A:7C-12 Education programs, certain, in county juvenile detention centers, validity in public school districts.


1.Notwithstanding any provision of law to the contrary, in the case of a student enrolled in an educational program in a county juvenile detention center that meets the standards for a thorough and efficient education developed by the Office of Education in the Juvenile Justice Commission, in consultation with the Commissioner of Education, pursuant to section 9 of P.L. 1979, c.207 (C.18A:7B-5), who subsequently enrolls in a public school district, the district shall accept all days of attendance and courses studied by the student at the county juvenile detention center and apply them toward district requirements for elementary, middle, or high school graduation.

L.2005,c.265,s.1.



Section 18A:7C-13 - Findings, Declarations Relative To The State Seal Of Biliteracy.

18A:7C-13 Findings, declarations relative to the State Seal of Biliteracy.
1.The Legislature finds and declares that:

a.It is the intent of the Legislature to encourage excellence for all students, and the Legislature wishes to publicly recognize students for exemplary achievements in academic studies;

b.The study of foreign languages in elementary and secondary schools should be encouraged because it contributes to a student's cognitive development and to the national economy and security;

c.Proficiency in multiple languages is critical in enabling New Jersey to participate more effectively in the current global political, social, and economic context, and in expanding trade with other countries;

d.The demand for employees to be fluent in more than one language is increasing in New Jersey and throughout the world;

e.The benefits to employers in having staff fluent in more than one language are clear: access to expanding markets, allowing business owners to better serve their customers' needs, and the sparking of new marketing ideas that better target a particular audience and open a channel of communication with customers; and

f.It is the intent of the Legislature to promote linguistic proficiency and cultural literacy in one or more foreign languages in addition to English and to provide recognition of the attainment of those needed and important skills through the establishment of the State Seal of Biliteracy. The State Seal of Biliteracy would be affixed on the high school transcripts of graduating students attaining proficiency in one or more foreign languages in addition to English.

L.2015, c.303, s.1.



Section 18A:7C-14 - Purposes Of The State Seal Of Biliteracy.

18A:7C-14 Purposes of the State Seal of Biliteracy.
2.The State Seal of Biliteracy is established to recognize high school graduates who have attained a high level of proficiency in speaking, reading, and writing in one or more foreign languages in addition to English. The State Seal of Biliteracy shall be awarded by the local board of education to graduating high school seniors who meet the criteria established by the State Board of Education pursuant to subsection a. of section 3 of this act. School district participation in this program is voluntary.

The purposes of the State Seal of Biliteracy are as follows:

a.To encourage students to study languages;
b.To certify attainment of biliteracy;
c.To provide employers with a method of identifying people with language and biliteracy skills;
d.To provide universities with a method to recognize and award academic credit to applicants seeking admission;
e.To prepare students with 21st century skills;
f.To recognize and promote foreign language instruction in public schools; and
g.To strengthen intergroup relationships, affirm the value of diversity, and honor the multiple cultures and languages of a community.

L.2015, c.303, s.2.



Section 18A:7C-15 - Rules.

18A:7C-15 Rules.
3. a. The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establishing criteria for the award of a State Seal of Biliteracy. The criteria shall require a student to demonstrate proficiency in English by meeting State high school graduation requirements in English, including through State assessments and credits, and proficiency in one or more foreign languages other than English. The criteria shall permit a student to demonstrate proficiency in a foreign language other than English through multiple methods, including nationally or internationally recognized language proficiency tests.

For the purposes of this section, a foreign language other than English shall also include American Sign Language, Latin, and Native American languages.

b.The Commissioner of Education shall prepare and deliver to participating school districts a certificate to be awarded to the student and an appropriate insignia to be affixed to the transcript of the student indicating that the student has been awarded the State Seal of Biliteracy. The commissioner shall also provide any information the commissioner deems necessary for a school district to successfully participate in the program.

c.A school district that participates in the program under this section shall maintain appropriate records in order to identify students who have earned the State Seal of Biliteracy, and shall award the certificate and affix the appropriate insignia to a qualifying student's transcript.

d.A school district that participates in the program may pay the costs of the program or may charge a fee to students who participate to cover the costs.

L.2015, c.303, s.3.



Section 18A:7C-16 - Report To Governor, Legislature.

18A:7C-16 Report to Governor, Legislature.
4.The commissioner shall submit a report to the Governor, and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), by September 1 of each school year that includes the number of students awarded the State Seal of Biliteracy in the previous school year, the languages in which those students attained proficiency, and the methods used by students to demonstrate proficiency for the State Seal of Biliteracy.

L.2015, c.303, s.4.



Section 18A:7D-28.5 - New Budget Increase For Supplemental State Aid

18A:7D-28.5. New budget increase for supplemental State aid
4. Each regional school district formed after the effective date of this act shall, for the purposes of calculation of its maximum permissible net budget pursuant to the provisions of section 85 of P.L.1990, c.52 (C.18A:7D-28), have its net budget for the prebudget year increased by an amount equal to the supplemental State aid received by the district pursuant to section 3 of this act plus the amount of any start-up costs incurred by the district in the regionalization process including, but not limited to, the costs to the district of a regionalization study, program expansion, transportation expansion, and modifications to collective bargaining agreements.

L.1993,c.67,s.4.



Section 18A:7E-1 - Findings, Declarations On School Report Card Programs

18A:7E-1.Findings, declarations on school report card programs
1. The Legislature finds and declares that:

a. The State of New Jersey has invested more resources than virtually any other state in the nation in its students, teachers and schools, yet parents and other interested members of the community have a difficult time determining the educational results of the expenditure of their tax dollars;

b. Obtaining complete and accurate information on the performance of local schools can be a difficult and confusing task and concerned individuals have no place to turn to get an objective and authoritative evaluation of their local schools;

c. The establishment of school report cards would provide a simple and uniform mechanism for measuring the return on the investment which the people of this State are making in the education of their children;

d.Nationally, a school report card program is recognized as an important component of the current educational reform effort; and

e.The Commissioner of Education is encouraged to seek continued financial and technical support from the business and nonprofit communities for the preparation and dissemination of the report cards.

L.1995,c.235,s.1.



Section 18A:7E-2 - School Report Card Program

18A:7E-2.School Report Card Program
2. The Commissioner of Education shall develop and administer a School Report Card Program. The program shall provide for the annual preparation and dissemination of a school report card to parents and other interested taxpayers within each local school district. In order to avoid duplication and minimize the expense of this program, the commissioner shall coordinate the school report card program with other State and federal programs that require school districts to collect and publish data. The commissioner is authorized to collect the data and to define the terms as necessary to effectuate the purposes of this act.

L.1995,c.235,s.2.



Section 18A:7E-3 - Report Card Information.

18A:7E-3 Report card information.

3.Report cards issued pursuant to section 2 of this act shall include, but not be limited to, the following information for:

a.the school district and for each school within the district, as appropriate:

(1)results of the elementary assessment programs;

(2)results of the Early Warning Test;

(3)results of the High School Proficiency Test;

(4)daily attendance records for students and professional staff;

(5)student graduation and dropout rates;

(6)annual student scores on the Scholastic Aptitude Test;

(7)total student enrollment, percentage of limited English proficient students, percentage of students in advanced placement courses, and any other school characteristics which the commissioner deems appropriate;

(8)instructional resources including teacher/student ratio, average class size and amount of instructional time per day, as calculated by formulas specified by the commissioner;

(9)a written narrative by the school principal or a designee which describes any special achievements, events, problems or initiatives of the school or district;

(10) data identifying the number and nature of all reports of harassment, intimidation, or bullying; and

(11) indicators of student career readiness; and

b.the school district, as appropriate:

(1)per pupil expenditures and State aid ratio;

(2)percent of budget allocated for salaries and benefits of administrative personnel;

(3)percent of budget allocated for salaries and benefits of teachers;

(4)percentage increase over the previous year for salaries and benefits of administrative and instructional personnel;

(5)the number of administrative personnel and the ratio of administrative personnel to instructional personnel;

(6)a profile of the most recent graduating class concerning their educational or employment plans following graduation; and

(7)any other information which the commissioner deems appropriate.

For the purposes of this section, the Commissioner of Education shall establish a uniform methodology for the reporting of the data concerning administrative personnel on a full-time equivalent basis.

L.1995, c.235, s.3; amended 2010, c.122, s.5; 2014, c.71.



Section 18A:7E-4 - Statewide, District Averages Included

18A:7E-4.Statewide, district averages included
4. The school report card shall include, for purposes of comparison and review, the Statewide average for each element reported by school and a comparison of the district averages for each element reported by district with the averages of school districts which have similar characteristics as defined by the commissioner.

L.1995,c.235,s.4.



Section 18A:7E-5 - Rules, Regulations

18A:7E-5.Rules, regulations
5. The State Board of Education shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1995,c.235,s.5.



Section 18A:7F-4.1 - Findings, Declarations Relative To Core Curriculum Content Standards And Cross-content Workplace Readiness Standards.

18A:7F-4.1 Findings, declarations relative to core curriculum content standards and cross-content workplace readiness standards.

1.The Legislature finds and declares that:

a.the five cross-content workplace readiness standards, which are a part of the core curriculum content standards, apply to all areas of instruction and are concepts which are designed to be integrated by teachers into all programs in content-specific and grade-appropriate ways;

b.one of the cross-content workplace readiness standards is the requirement that all students use technology;

c.with the growing importance of technology to our society, it is vital that students receive an education that emphasizes technological literacy;

d.rather than being one component of the cross-content workplace readiness standards, technology, given its importance in our knowledge-based economy, should rightfully be one of the core fields of study in school, along with mathematics, science, social studies, world languages, visual and performing arts, comprehensive health and physical education and language arts/literacy that currently comprise the core curriculum content areas.

L.2003,c.68,s.1.



Section 18A:7F-4.2 - Adoption Of Core Curriculum Content Standards For Technology.

18A:7F-4.2 Adoption of core curriculum content standards for technology.

2. a. Within one year of the effective date of this act, the State Board of Education shall adopt core curriculum content standards in the area of technology.

b.The State board shall convene a committee comprised of educators, business persons, information technology professionals, parents and Department of Education personnel to develop a set of core curriculum content standards in the area of technology. In developing the standards the committee shall review the Standards for Technological Literacy set forth by the International Technology Education Association, other states' standards and any other information deemed relevant by the committee. The committee shall engage experts to review the standards it develops.

c.Prior to adopting the core curriculum content standards in the area of technology, the State board shall conduct at least one public hearing in the northern part of the State, at least one public hearing in the central part of the State, and at least one public hearing in the southern part of the State for the purpose of permitting the public to comment on the rigor, clarity and reasonableness of the standards developed by the committee.

L.2003,c.68,s.2.



Section 18A:7F-4.3 - Information Relative To Organ Donation Given To Students In Grades 9 Through 12.

18A:7F-4.3 Information relative to organ donation given to students in grades 9 through 12.

3. a. The State Board of Education, in consultation with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey, shall review the Core Curriculum Content Standards for Comprehensive Health and Physical Education to ensure that information about organ donation is included therein to students in grades 9 through 12, beginning with the 2009-2010 school year.

(1)The goals of the instruction shall be:

(a)to emphasize the benefits of organ and tissue donation to the health and well-being of society generally, and to individuals whose lives are saved by organ and tissue donations, so that students will be motivated to make an affirmative decision to register as a donor when they become adults;

(b)to fully address myths and misunderstandings regarding organ and tissue donation;

(c)to explain the options available to adults, including the option of designating a decision-maker to make the donation decision on one's behalf; and

(d)to instill an understanding of the consequences when an individual does not make a decision to become an organ donor and does not register or otherwise record a designated decision-maker;

(2)The instruction shall inform students that beginning five years from the date of enactment of P.L.2008, c.48 (C.26:6-66 et al.), the New Jersey Motor Vehicle Commission will not issue or renew a New Jersey driver's license or personal identification card unless a prospective or renewing licensee or card holder makes an acknowledgement regarding the donor decision pursuant to section 8 of P.L.2008, c.48 (C.39:3-12.4).

b.The Commissioner of Education, through the non-public school liaison in the Department of Education, shall make any related instructional materials available to private schools educating students in grades 9 through 12, or any combination thereof. Such schools are encouraged to use the instructional materials at the school; however, nothing in this subsection shall be construed to require such schools to use the materials.

L.2008, c.48, s.3.



Section 18A:7F-5 - Notification Of Districts Of Aid Payable; Budget Submissions.

18A:7F-5 Notification of districts of aid payable; budget submissions.

5.As used in this section, "cost of living" means the CPI as defined in section 3 of P.L.2007, c.260 (C.18A:7F-45).

a.Within 30 days following the approval of the Educational Adequacy Report, the commissioner shall notify each district of the base per pupil amount, the per pupil amounts for full-day preschool, the weights for grade level, county vocational school districts, at-risk pupils, bilingual pupils, and combination pupils, the cost coefficients for security aid and for transportation aid, the State average classification rate and the excess cost for general special education services pupils, the State average classification rate and the excess cost for speech-only pupils, and the geographic cost adjustment for each of the school years to which the report is applicable.

Annually, within two days following the transmittal of the State budget message to the Legislature by the Governor pursuant to section 11 of P.L.1944, c.112 (C.52:27B-20), the commissioner shall notify each district of the maximum amount of aid payable to the district in the succeeding school year pursuant to the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.), and shall notify each district of the district's adequacy budget for the succeeding school year.

For the 2008-2009 school year and thereafter, unless otherwise specified within P.L.2007, c.260 (C.18A:7F-43 et al.), aid amounts payable for the budget year shall be based on budget year pupil counts, which shall be projected by the commissioner using data from prior years. Adjustments for the actual pupil counts of the budget year shall be made to State aid amounts payable during the school year succeeding the budget year. Additional amounts payable shall be reflected as revenue and an account receivable for the budget year.

Notwithstanding any other provision of this act to the contrary, each district's State aid payable for the 2008-2009 school year, with the exception of aid for school facilities projects, shall be based on simulations employing the various formulas and State aid amounts contained in P.L.2007, c.260 (C.18A:7F-43 et al.). The commissioner shall prepare a report dated December 12, 2007 reflecting the State aid amounts payable by category for each district and shall submit the report to the Legislature prior to the adoption of P.L.2007, c.260 (C.18A:7F-43 et al.). Except as otherwise provided pursuant to this subsection and paragraph (3) of subsection d. of section 5 of P.L.2007, c.260 (C.18A:7F-47), the amounts contained in the commissioner's report shall be the final amounts payable and shall not be subsequently adjusted other than to reflect the phase-in of the required general fund local levy pursuant to paragraph (4) of subsection b. of section 16 of P.L.2007, c.260 (C.18A:7F-58) and to reflect school choice aid to which a district may be entitled pursuant to section 20 of that act. The projected pupil counts and equalized valuations used for the calculation of State aid shall also be used for the calculation of adequacy budget, local share, and required local share. For 2008-2009, extraordinary special education State aid shall be included as a projected amount in the commissioner's report dated December 12, 2007 pending the final approval of applications for the aid. If the actual award of extraordinary special education State aid is greater than the projected amount, the district shall receive the increase in the aid payable in the subsequent school year pursuant to the provisions of subsection c. of section 13 of P.L.2007, c.260 (C.18A:7F-55). If the actual award of extraordinary special education State aid is less than the projected amount, other State aid categories shall be adjusted accordingly so that the district shall not receive less State aid than as provided in accordance with the provisions of sections 5 and 16 of P.L.2007, c.260 (C.18A:7F-47 and C.18A:7F-58).

In the event that the commissioner determines, following the enactment of P.L.2007, c.260 (C.18A:7F-43 et al.) but prior to the issuance of State aid notices for the 2008-2009 school year, that a significant district-specific change in data warrants an increase in State aid for that district, the commissioner may adjust the State aid amount provided for the district in the December 12, 2007 report to reflect the increase.

b.Each district shall have a required local share. For districts that receive educational adequacy aid pursuant to subsection b. of section 16 of P.L.2007, c.260 (C.18A:7F-58), the required local share shall be calculated in accordance with the provisions of that subsection.

For all other districts, the required local share shall equal the lesser of the local share calculated at the district's adequacy budget pursuant to section 9 of P.L.2007, c.260 (C.18A:7F-51), or the district's budgeted local share for the prebudget year.

In order to meet this requirement, each district shall raise a general fund tax levy which equals its required local share.

No municipal governing body or bodies or board of school estimate, as appropriate, shall certify a general fund tax levy which does not meet the required local share provisions of this section.

c.Annually, on or before March 4, or on or before March 20 in the case of a school district with an annual school election in November, each district board of education shall adopt, and submit to the commissioner for approval, together with such supporting documentation as the commissioner may prescribe, a budget that provides for a thorough and efficient education. Notwithstanding the provisions of this subsection to the contrary, the commissioner may adjust the date for the submission of district budgets if the commissioner determines that the availability of preliminary aid numbers for the subsequent school year warrants such adjustment.

Notwithstanding any provision of this section to the contrary, for the 2005-2006 school year each district board of education shall submit a proposed budget in which the advertised per pupil administrative costs do not exceed the lower of the following:

(1)the district's advertised per pupil administrative costs for the 2004-2005 school year inflated by the cost of living or 2.5 percent, whichever is greater; or

(2)the per pupil administrative cost limits for the district's region as determined by the commissioner based on audited expenditures for the 2003-2004 school year.

The executive county superintendent of schools may disapprove the school district's 2005-2006 proposed budget if he determines that the district has not implemented all potential efficiencies in the administrative operations of the district. The executive county superintendent shall work with each school district in the county during the 2004-2005 school year to identify administrative inefficiencies in the operations of the district that might cause the superintendent to reject the district's proposed 2005-2006 school year budget.

For the 2006-2007 school year and each school year thereafter, each district board of education shall submit a proposed budget in which the advertised per pupil administrative costs do not exceed the lower of the following:

(1)the district's prior year per pupil administrative costs; except that the district may submit a request to the commissioner for approval to exceed the district's prior year per pupil administrative costs due to increases in enrollment, administrative positions necessary as a result of mandated programs, administrative vacancies, nondiscretionary fixed costs, and such other items as defined in accordance with regulations adopted pursuant to section 7 of P.L.2004, c.73. In the event that the commissioner approves a district's request to exceed its prior year per pupil administrative costs, the increase authorized by the commissioner shall not exceed the cost of living or 2.5 percent, whichever is greater; or

(2)the prior year per pupil administrative cost limits for the district's region inflated by the cost of living or 2.5 percent, whichever is greater.

d.(1) A district's general fund tax levy shall not exceed the district's adjusted tax levy as calculated pursuant to sections 3 and 4 of P.L.2007, c.62 (C.18A:7F-38 and 18A:7F-39).

(2)(Deleted by amendment, P.L.2007, c.260).

(3)(Deleted by amendment, P.L.2007, c.260).

(4)Any debt service payment made by a school district during the budget year shall not be included in the calculation of the district's adjusted tax levy.

(5)(Deleted by amendment, P.L.2007, c.260).

(6)(Deleted by amendment, P.L.2007, c.260).

(7)(Deleted by amendment, P.L.2004, c.73).

(8)(Deleted by amendment, P.L.2010, c.44)

(9)Any district may submit at the annual school budget election, in accordance with subsection c. of section 4 of P.L.2007, c.62 (C.18A:7F-39), a separate proposal or proposals for additional funds, including interpretive statements, specifically identifying the program purposes for which the proposed funds shall be used, to the voters, who may, by voter approval, authorize the raising of an additional general fund tax levy for such purposes. In the case of a district with a board of school estimate, one proposal for the additional spending shall be submitted to the board of school estimate. Any proposal or proposals submitted to the voters or the board of school estimate shall not: include any programs and services that were included in the district's prebudget year net budget unless the proposal is approved by the commissioner upon submission by the district of sufficient reason for an exemption to this requirement; or include any new programs and services necessary for students to achieve the thoroughness standards established pursuant to subsection a. of section 4 of P.L.2007, c.260 (C.18A:7F-46).

The executive county superintendent of schools may prohibit the submission of a separate proposal or proposals to the voters or board of school estimate if he determines that the district has not implemented all potential efficiencies in the administrative operations of the district, which efficiencies would eliminate the need for the raising of an additional general fund tax levy.

(10) Notwithstanding any provision of law to the contrary, if a district proposes a budget with a general fund tax levy and equalization aid which exceed the adequacy budget, the following statement shall be published in the legal notice of public hearing on the budget pursuant to N.J.S.18A:22-28, posted at the public hearing held on the budget pursuant to N.J.S.18A:22-29, and printed on the sample ballot required pursuant to section 10 of P.L.1995, c.278 (C.19:60-10):

"Your school district has proposed programs and services in addition to the core curriculum content standards adopted by the State Board of Education. Information on this budget and the programs and services it provides is available from your local school district."

(11) Any reduction that may be required to be made to programs and services included in a district's prebudget year net budget in order for the district to limit the growth in its budget between the prebudget and budget years by its tax levy growth limitation as calculated pursuant to sections 3 and 4 of P.L.2007, c.62 (C.18A:7F-38 and 18A:7F-39), shall only include reductions to excessive administration or programs and services that are inefficient or ineffective.

e. (1) Any general fund tax levy rejected by the voters for a proposed budget that includes a general fund tax levy and equalization aid in excess of the adequacy budget shall be submitted to the governing body of each of the municipalities included within the district for determination of the amount that should be expended notwithstanding voter rejection. In the case of a district having a board of school estimate, other than a Type II district with a board of school estimate in which the annual election is in November, the general fund tax levy shall be submitted to the board for determination of the amount that should be expended. If the governing body or bodies or board of school estimate, as appropriate, reduce the district's proposed budget, the district may appeal any of the reductions to the commissioner on the grounds that the reductions will negatively impact on the stability of the district given the need for long term planning and budgeting. In considering the appeal, the commissioner shall consider enrollment increases or decreases within the district; the history of voter approval or rejection of district budgets; the impact on the local levy; and whether the reductions will impact on the ability of the district to fulfill its contractual obligations. A district may not appeal any reductions on the grounds that the amount is necessary for a thorough and efficient education.

(2)Any general fund tax levy rejected by the voters for a proposed budget that includes a general fund tax levy and equalization aid at or below the adequacy budget shall be submitted to the governing body of each of the municipalities included within the district for determination of the amount that should be expended notwithstanding voter rejection. In the case of a district having a board of school estimate, other than a Type II district with a board of school estimate in which the annual election is in November, the general fund tax levy shall be submitted to the board for determination. Any reductions may be appealed to the commissioner on the grounds that the amount is necessary for a thorough and efficient education or that the reductions will negatively impact on the stability of the district given the need for long term planning and budgeting. In considering the appeal, the commissioner shall also consider the factors outlined in paragraph (1) of this subsection.

In addition, the municipal governing body or board of school estimate shall be required to demonstrate clearly to the commissioner that the proposed budget reductions shall not adversely affect the ability of the school district to provide a thorough and efficient education or the stability of the district given the need for long term planning and budgeting.

(3)In lieu of any budget reduction appeal provided for pursuant to paragraphs (1) and (2) of this subsection, the State board may establish pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), an expedited budget review process based on a district's application to the commissioner for an order to restore a budget reduction.

(4)When the voters, municipal governing body or bodies, board of education in the case of a school district in which the annual school election has been moved to November pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1), or the board of school estimate authorize the general fund tax levy, the district shall submit the resulting budget to the commissioner within 15 days of the authorization.

f.(Deleted by amendment, P.L.2007, c.260).

g.(Deleted by amendment, P.L.2007, c.260).

L.1996, c.138, s.5; amended 2000, c.147, s.1; 2001, c.43; 2004, c.73, s.1; 2007, c.260, s.28; 2010, c.44, s.2; 2011, c.202, s.2; 2012, c.78, s.2; 2013, c.280, s.1.



Section 18A:7F-5.2 - Sale, Lease-back Of Textbooks; Funds Classification.

18A:7F-5.2 Sale, lease-back of textbooks; funds classification.

4. a. Proceeds from the sale and lease-back of textbooks and non-consumable instructional materials shall not be considered miscellaneous local general fund revenue for the purpose of calculating the net budget.

b.A board of education may establish a reserve account in the general fund with all or a part of the proceeds from the sale and lease-back of textbooks and non-consumable instructional materials provided that subsequent appropriations from the reserve account shall only be made within the original budget certified for taxes or as approved by the commissioner for good cause.

L.1998, c.55, s.4; amended 2010, c.44, s.3.



Section 18A:7F-5.3 - Additional Supporting Documents For Budget Submissions Relative To Certain School Employees.

18A:7F-5.3 Additional supporting documents for budget submissions relative to certain school employees.

4. a. In addition to other items prescribed by the Commissioner of Education pursuant to subsection c. of section 5 of P.L.1996, c.138 (C.18A:7F-5), the Commissioner of Education shall require a school district to submit annually with the budget, the following items as supporting documentation in regard to the superintendent of schools, the assistant superintendent of schools, the school business administrator, and any employee with an annual salary that exceeds $75,000 who is not a member of a collective bargaining unit:

(1)a detailed statement of the employment contract terms for these school employees, including, but not limited to, the duration of the contract and all forms of compensation provided for under the contract;

(2)the annualized cost of all benefits provided to these school employees, including, but not limited to, all allowances, bonuses and stipends, and all contributions made by the school district towards the costs of health, dental, life and other types of insurance, medical and reimbursement plans, and retirement plans which exceed the contributions for the costs of these items made on behalf of a teaching staff member under a collective bargaining agreement with the board;

(3)a detailed statement of any benefits provided for in the employment contract with these school employees which are to be conferred after or upon the separation from the school district; and

(4)a detailed statement of any form of in-kind or other form of remuneration provided to these school employees which is not otherwise included in the employee's salary or benefits.

b.The items required to be submitted pursuant to subsection a. of this section shall be provided for public inspection on the school district's Internet site, if one exists, in a "user-friendly" format using plain language, and on the Department of Education's Internet site in an easily accessible location. The Commissioner of Education shall promulgate a "user-friendly," plain language format for the use of local districts for this purpose.


L.2007, c.53, s.4.



Section 18A:7F-5.4 - Submission Of Temporary Budget For The School Year.

18A:7F-5.4 Submission of temporary budget for the school year.

41.A board of education of a school district in which the annual school election has been moved to November pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1) and which has determined to submit a proposal or proposals for additional funds to the voters at the annual school election pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5), shall adopt and submit to the commissioner for approval pursuant to subsection c. of section 5 of P.L.1996, c.138 (C.18A:7F-5), a temporary budget for the school year pending the approval or disapproval of the proposal or proposals for additional funds by the voters. The temporary budget shall be calculated pursuant to the provisions of paragraph (1) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5) or P.L.2007, c.62 (C.18A:7F-37 et al.), as appropriate.

L.2011, c.202, s.41.



Section 18A:7F-5.5 - Proposals For Additional Funds.

18A:7F-5.5 Proposals for additional funds.

42.In the case of a school district in which the annual school election has been moved to November pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1), if the voters authorize the proposal or proposals for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5), the district shall submit the resulting final budget to the commissioner within 15 days of the action of the voters. If the voters fail to authorize the proposal or proposals for additional funds, the temporary budget shall be the final budget for the district for that school year.

L.2011, c.202, s.42.



Section 18A:7F-5.6 - Recertification Of Sums To Be Raised.

18A:7F-5.6 Recertification of sums to be raised.

43.In the case of a school district in which the annual school election has been moved to November pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1), if the voters approve a proposal or proposals for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5), the secretary of the board of education shall re-certify to the county board of taxation the sum or sums to be raised by special district tax for the school year. The amount re-certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the district.

L.2011, c.202, s.43.



Section 18A:7F-5.7 - Actions Deemed Necessary For Taxation Purposes.

18A:7F-5.7 Actions deemed necessary for taxation purposes.

44.The Director of the Division of Local Government Services in the Department of Community Affairs and the Director of the Division of Taxation in the Department of the Treasury , in consultation with the Commissioner of Education, shall take such action as deemed necessary for the delivery of estimated tax bills and the recertification of the school district tax levy pursuant to section 43 of P.L.2011, c.202 (C.18A:7F-5.6) for districts in which the annual school election is in November and that determine to submit proposal or proposals for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5).

L.2011, c.202, s.44.



Section 18A:7F-5C - Adjustments To School Budget Calendar, Notification Of Nontenured Personnel.

18A:7F-5c Adjustments to school budget calendar, notification of nontenured personnel.

3.Notwithstanding any other law to the contrary, the Commissioner of Education is authorized to make any adjustments to the school budget calendar and to the date for the notification of nontenured personnel pursuant to section 1 of P.L.1971, c.436 (C.18A:27-10) that are necessary to conform with the State aid notification date.

L.2003,c.275,s.3.



Section 18A:7F-6 - Approval Of Budget By Commissioner.

18A:7F-6 Approval of budget by commissioner.

6. a. The commissioner shall not approve any budget submitted pursuant to subsection c. of section 5 of this act unless he is satisfied that the district has adequately implemented within the budget the thoroughness and efficiency standards set forth pursuant to section 4 of P.L.2007, c.260 (C.18A:7F-46). In those instances in which a district submits a budget with a general fund tax levy and equalization aid set at less than its adequacy budget, the commissioner may, when he deems it necessary to ensure implementation of standards, direct additional expenditures, in specific accounts and for specific purposes, up to the district's adequacy budget. A district which submits a budget with a general fund tax levy and equalization aid set at less than its adequacy budget and which fails to meet core curriculum content standards in any school year shall be required to increase expenditures so as to meet at least the adequacy budget within the next two budget years. In all cases, including those instances in which a district submits a budget with a general fund tax levy and equalization aid above its adequacy budget, the commissioner may direct such budgetary reallocations and programmatic adjustments, or take such other measures, as he deems necessary to ensure implementation of the required thoroughness and efficiency standards.

b.In addition, whenever the commissioner determines, through the results of Statewide assessments conducted pursuant to law and regulation, or during the course of an evaluation of school performance conducted pursuant to section 10 of P.L.1975, c.212 (C.18A:7A-10), that a district, or one or more schools within the district, is failing to achieve the core curriculum content standards, the commissioner may summarily take such action as he deems necessary and appropriate, including but not limited to:

(1)directing the restructuring of curriculum or programs;

(2)directing staff retraining or reassignment;

(3)conducting a comprehensive budget evaluation;

(4)redirecting expenditures;

(5)enforcing spending at the full adequacy budget; and

(6)notwithstanding any provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), to the contrary, reviewing the terms of future collective bargaining agreements.

The commissioner shall report any action taken under this subsection to the State board within 30 days. A board of education may appeal a determination that the district is failing to achieve the core curriculum content standards and any action of the commissioner to the State board.

Nothing in this section shall be construed to limit such general or specific powers as are elsewhere conferred upon the commissioner pursuant to law.

Nothing in this act shall be deemed to restrict or limit any rights established pursuant to the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), nor shall the commissioner's powers under this act be construed to permit the commissioner to restrict, limit, interfere with, participate, or be directly involved in collective negotiations, contract administration, or processing of grievances, or in relation to any terms and conditions of employment. This provision shall apply to an existing State-operated school district or a district that is placed under full State intervention only after the terms and conditions of a contract have been finalized.

c.(Deleted by amendment, P.L.2007, c.260).

d.In addition to the audit required of school districts pursuant to N.J.S.18A:23-1, the accounts and financial transactions of any school district in which the State aid equals 80% or more of its net budget for the budget year shall be directly audited by the Office of the State Auditor on an annual basis.

e.(Deleted by amendment, P.L.2007, 260).

L.1996, c.138, s.6; amended 2003, c.275, s.2; 2007, c.260, s.30.



Section 18A:7F-7 - Undesignated General Fund Balances, Use, Limits.

18A:7F-7 Undesignated general fund balances, use, limits.

7. a. For the 2004-2005 school year, an undesignated general fund balance in excess of 3% of the budgeted general fund for the prebudget year or $100,000, whichever is greater, shall be appropriated by a school district based on surplus as anticipated pursuant to paragraph (2) of subsection a. of N.J.S.18A:22-8 and included in the budget prepared pursuant to section 5 of this act. In the event that the district's 2004-2005 budget is not approved by the voters of the district or the board of school estimate, the district may use the undesignated general fund balance which exceeds 3% to meet the reduction in tax levy certified by the municipal governing body or bodies or board of school estimate following review of the defeated budget. Any appropriation of the undesignated general fund balance made by board resolution following the April 2004 school budget election and prior to the effective date of P.L.2004, c.73 to the capital reserve account or maintenance reserve account or to increase spending for the 2003-2004 school year shall be null and void unless, upon written application to the commissioner, the district demonstrates that the appropriation was necessary for use in the 2003-2004 school year to meet the thoroughness standards established pursuant to subsection a. of section 4 of P.L.1996, c.138 (C.18A:7F-4) and no other line item account balances were available.

In the 2005-2006 school year and thereafter, an undesignated general fund balance in excess of 2% of the budgeted general fund for the prebudget year or $250,000, whichever is greater, shall be appropriated by a school district for the purpose of the budget prepared pursuant to section 5 of this act.

The amount of any funds made available for appropriation as a result of the reduction in the percentage of authorized undesignated general fund balance pursuant to P.L.2004, c.73 shall be used to reduce the general fund tax levy required for the budget year.

In the case of a county vocational school district, if the amount of the budgeted general fund for the prebudget year is $100 million or less, an undesignated general fund balance in excess of 6% of that amount or $250,000, whichever is greater, shall be appropriated by the county vocational school district for the purpose of the budget prepared pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5). If the amount of the budgeted general fund for the prebudget year exceeds $100 million, an undesignated general fund balance in excess of 6% of the first $100 million and in excess of 3% of the amount which exceeds $100 million shall be appropriated by a county vocational school district for the purpose of the budget prepared pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5).

b.Notwithstanding the provisions of subsection a. of this section, the district may, with the approval of the commissioner, appropriate any anticipated excess undesignated general fund balance to the capital reserve account established pursuant to N.J.S.18A:21-3 or section 57 of P.L.2000, c.72 (C.18A:7G-31) for that purpose.

c.If it is determined that the undesignated general fund balances at June 30 of any school year exceed those permitted under subsection a. of this section, the excess undesignated general fund balances shall be reserved and designated in the subsequent year's budget submitted to the commissioner pursuant to subsection c. of section 5 of this act.

d.The commissioner may withhold State aid in an amount not to exceed the excess undesignated general fund balances for failure to comply with subsection c. of this section.

e.Proceeds from the sale and lease-back of textbooks and non-consumable instructional materials shall not be included in the calculation of excess undesignated general fund balance during the budget year in which they are realized.

L.1996, c.138, s.7; amended 1998, c.55, s.3; 2004, c.73, s.3; 2007, c.62, s.8.



Section 18A:7F-7.1 - Increase In Certain Fund Balance By School District.

18A:7F-7.1 Increase in certain fund balance by school district.

3.A school district may increase the amount of undesignated general fund balance for the budget year authorized pursuant to section 7 of P.L.1996, c.138 (C.18A:7F-7) by the amount of any revenue received by the district under a contract entered into pursuant to section 1 of P.L.2010, c.121 (C.18A:39-31).

L.2010, c.121, s.3.



Section 18A:7F-8 - Payments To School District By State Treasurer, Dates.

18A:7F-8 Payments to school district by State Treasurer, dates.

8.The amounts payable to each school district and county vocational school district pursuant to this act shall be paid by the State Treasurer upon the certification of the commissioner and warrant of the Director of the Division of Budget and Accounting. Five percent of the appropriation for equalization aid, special education categorical aid, preschool education aid, security aid, transportation aid, adjustment aid, and any other aid pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.) shall be paid on the eighth and twenty-second of each month from September through June. If a local board of education requires funds prior to the first payment, the board shall file a written request with the commissioner stating the need for the funds. The commissioner shall review each request and forward for payment those for which need has been demonstrated.

Facilities funds shall be paid as required to meet due dates for payment of principal and interest. Each school district, county vocational school district, and county special services school district shall file an annual report regarding facilities payments to the commissioner. The report shall include the amount of interest bearing school debt, if any, of the municipality or district then remaining unpaid, together with the rate of interest payable thereon, the date or dates on which the bonds or other evidences of indebtedness were issued, and the date or dates upon which they fall due. In the case of a Type I school district, the board secretary shall secure the schedule of outstanding obligations from the clerk of the municipality.

L.1996, c.138, s.8; amended 2007, c.260, s.31.



Section 18A:7F-9 - Receipt Of State Aid By School District; Conditions.

18A:7F-9 Receipt of State aid by school district; conditions.

9.In order to receive any State aid pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.), a school district, county vocational school district, or county special services school district shall comply with the rules and standards for the equalization of opportunity which have been or may hereafter be prescribed by law or formulated by the commissioner pursuant to law, including those implementing P.L.1996, c.138 (C.18A:7F-1 et al.) and P.L.2007, c.260 (C.18A:7F-43 et al.) or related to the core curriculum content standards required by P.L.2007, c.260 (C.18A:7F-43 et al.), and shall further comply with any directive issued by the commissioner pursuant to section 6 of P.L.1996, c.138 (C.18A:7F-6). The commissioner is hereby authorized to withhold all or part of a district's State aid for failure to comply with any rule, standard or directive. No State aid shall be paid to any district which has not provided public school facilities for at least 180 days during the preceding school year, but the commissioner, for good cause shown, may remit the penalty.

L.1996, c.138, s.9; amended 2007, c.260, s.32.



Section 18A:7F-24 - Submission Of Budget For Educational Programs In State Facilities.

18A:7F-24 Submission of budget for educational programs in State facilities.

24.Annually by December 15, the Department of Corrections, the Department of Human Services, the Department of Children and Families and the Juvenile Justice Commission shall each submit to the commissioner for approval, with respect to the facilities under their operational or supervisional authority, a budget for educational programs as set forth in section 8 of P.L.1979, c.207 (C.18A:7B-4) for the subsequent year, together with enrollments and per pupil costs. For the purposes of calculating a per pupil cost, enrollment shall be based on the number of pupils in the State facility on the last school day prior to October 16 of the prebudget year. In the subsequent year, pursuant to P.L.1979, c.207 (C.18A:7B-1 et seq.) for students resident in a district, approved per pupil amounts shall be deducted from each school district's State aid and remitted to the appropriate agency, except that for county juvenile detention centers, no deduction shall be made until Fiscal Year 1999; in that year and thereafter, 50% of approved per pupil amounts shall be deducted and remitted to the Juvenile Justice Commission.

L.1996, c.138, s.24; amended 2006, c.47, s.89.



Section 18A:7F-32 - Adjustment Of State Aid Calculations In Regional Districts.

18A:7F-32 Adjustment of State aid calculations in regional districts.

32. a. When State aid is calculated for any year and a part of any district becomes a new school district or a part of another school district, or comes partly under the authority of a regional board of education, the commissioner shall adjust the State aid calculations among the districts affected, or between the district and the regional board, as the case may be, on an equitable basis in accordance with the intent of this act.

Whenever an all-purpose regional school district is approved by the voters during any calendar year, the regional district shall become effective on the succeeding July 1 for the purpose of calculating State aid, and the commissioner shall request supplemental appropriations for such additional State aid as may be required. After a regional school district becomes entitled to State aid, it shall continue to be entitled to aid as calculated for a regional district notwithstanding the subsequent consolidation of the constituent municipalities of the regional school district.

b.For a period of five years following regionalization, each regional school district formed after the effective date of P.L.2007, c.260 (C.18A:7F-43 et al.) shall be eligible to receive supplemental State aid equal to the difference between the regional district's equalization aid calculated pursuant to section 11 of P.L.2007, c.260 (C.18A:7F-53) for the budget year and the sum of equalization aid received by each constituent district of that regional school district in the year prior to regionalization, multiplied by the transition weight. For the purpose of this section, the transition weight shall equal 1.0 for the first year following regionalization, .80 for the second year following regionalization, .60 for the third year following regionalization, .40 for the fourth year following regionalization, and .20 for the fifth year following regionalization.

L.1996, c.138, s.32; amended 2007, c.260, s.33.



Section 18A:7F-33 - Annual Filing Of District Report With Commissioner.

18A:7F-33 Annual filing of district report with commissioner.

33.Annually, on or before October 20, the secretary of the board of education, with approval of the superintendent of schools, or if there is no superintendent of schools, with the approval of the executive county superintendent of schools, shall file with the commissioner a report prescribed by the commissioner containing all data necessary to effectuate the aid provisions of P.L.2007, c.260 (C.18A:7F-43 et al.), which shall include but not be limited to, the number of pupils enrolled by grade, the number of these pupils classified as eligible for special education services and speech-only services, the number of pupils in approved programs for bilingual education, the number of at-risk pupils, the number of combination pupils, and the number of pupils in State facilities, county vocational schools, State college demonstration schools, evening schools, other public or private schools to which the district is paying tuition, or who are receiving home instruction on the last school day prior to October 16. In addition, districts shall file annual reports providing such information as the commissioner may require for pupils receiving special education services.

L.1996, c.138, s.33; amended 2007, c.260, s.34.



Section 18A:7F-34 - Rules, Regulations.

18A:7F-34 Rules, regulations.

84.The Commissioner of Education shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to effectuate the provisions of this act.

L.1996, c.138, s.84; amended 2007, c.260, s.35.



Section 18A:7F-37 - Definitions Relative To Property Tax Levy Cap Concerning School Districts.

18A:7F-37 Definitions relative to property tax levy cap concerning school districts.

2.For the purposes of sections 2 through 7 of P.L.2007, c.62 (C.18A:7F-37 through C.18A:7F-42):

"Adjusted tax levy" means the amount raised by property taxation for the purposes of the school district, excluding any debt service payment.

"Commissioner" means the Commissioner of Education.

"New Jersey Quality Single Accountability Continuum" or "NJQSAC" means the monitoring and evaluation process of school districts pursuant to section 10 of P.L.1975, c.212 (C.18A:7A-10).

"Prebudget year adjusted tax levy" means the amount raised by property taxation in the prebudget year for the purposes of the school district, excluding any debt service payment, less any amounts raised after approval of a waiver by the commissioner or separate question by the voters or board of school estimate in the prebudget year unless such approval explicitly allows the approved increases to be permanent.

"School district" means any local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes.

"Unrestricted State aid" means, for the 2007-2008 school year, State aid that is included in a school district's State aid notice and allocated pursuant to P.L.1996, c.138 (C.18A:7F-1 et al.) or any other law for appropriation in a school district's general fund plus early childhood program aid allocated pursuant to section 16 of P.L.1996, c.138 (C.18A:7F-16) or any other law and demonstrably effective program aid and instructional supplement aid allocated pursuant to section 18 of P.L.1996, c.138 (C.18A:7F-18) or any other law; and for the 2008-2009 through 2011-2012 school years, State aid that is included in a school district's State aid notice and allocated pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.) or any other law for appropriation in a school district's general fund plus preschool education aid allocated pursuant to section 12 of P.L.2007, c.260 (C.18A:7F-54) or any other law."Weighted resident enrollment" means weighted resident enrollment as calculated pursuant to section 8 of P.L.2007, c.260 (C.18A:7F-50) and as projected by the commissioner.
L.2007, c.62, s.2; amended 2007, c.260, s.36.



Section 18A:7F-38 - School District Budget Increase Limited.

18A:7F-38 School district budget increase limited.

3. a. Notwithstanding the provisions of any other law to the contrary, a school district shall not adopt a budget pursuant to sections 5 and 6 of P.L.1996, c.138 (C.18A:7F-5 and 18A:7F-6) with an increase in its adjusted tax levy that exceeds, except as provided in subsection e. of section 4 of P.L.2007, c.62 (C.18A:7F-39), the tax levy growth limitation calculated as follows: the sum of the prebudget year adjusted tax levy and the adjustment for increases in enrollment multiplied by 2.0 percent, and adjustments for an increase in health care costs, and increases in amounts for certain normal and accrued liability pension contributions set forth in sections 1 and 2 of P.L.2009, c.19 amending section 24 of P.L.1954, c.84 (C.43:15A-24) and section 15 of P.L.1944, c.255 (C.43:16A-15) for the year set forth in those sections.

b.(1) The allowable adjustment for increases in enrollment authorized pursuant to subsection a. of this section shall equal the per pupil prebudget year adjusted tax levy multiplied by EP, where EP equals the sum of:

(a)0.50 for each unit of weighted resident enrollment that constitutes an increase from the prebudget year over 1%, but not more than 2.5%;

(b)0.75 for each unit of weighted resident enrollment that constitutes an increase from the prebudget year over 2.5%, but not more than 4%; and

(c)1.00 for each unit of weighted resident enrollment that constitutes an increase from the prebudget year over 4%.

(2)A school district may request approval from the commissioner to calculate EP equal to 1.00 for any increase in weighted resident enrollment if it can demonstrate that the calculation pursuant to paragraph (1) of this subsection would result in an average class size that exceeds 10% above the facilities efficiency standards established pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.).

c.(Deleted by amendment, P.L.2010, c.44)

d. (1) The allowable adjustment for increases in health care costs authorized pursuant to subsection a. of this section shall equal that portion of the actual increase in total health care costs for the budget year, less any withdrawals from the current expense emergency reserve account for increases in total health care costs, that exceeds 2.0 percent of the total health care costs in the prebudget year, but that is not in excess of the product of the total health care costs in the prebudget year multiplied by the average percentage increase of the State Health Benefits Program, P.L.1961, c.49 (C.52:14-17.25 et seq.), as annually determined by the Division of Pensions and Benefits in the Department of the Treasury.

(2)The allowable adjustment for increases in the amount of normal and accrued liability pension contributions authorized pursuant to subsection a. of this section shall equal that portion of the actual increase in total normal and accrued liability pension contributions for the budget year that exceeds 2.0 percent of the total normal and accrued liability pension contributions in the prebudget year.

e.(Deleted by amendment, P.L.2010, c.44)

f.The adjusted tax levy shall be increased or decreased accordingly whenever the responsibility and associated cost of a school district activity is transferred to another school district or governmental entity.

L.2007, c.62, s.3; amended 2007, c.260, s.37; 2009, c.19, s.3; 2010, c.44, s.4.



Section 18A:7F-39 - Proposal Submission Required To Increase Adjusted Tax Levy, Certain Circumstances.

18A:7F-39 Proposal submission required to increase adjusted tax levy, certain circumstances.

4. a. (Deleted by amendment, P.L.2010, c.44)

b.(Deleted by amendment, P.L.2010, c.44)

c.A school district may submit to the voters at the annual school election, or on such other date as is set by regulation of the commissioner, a proposal or proposals to increase the adjusted tax levy by more than the allowable amount authorized pursuant to section 3 of P.L.2007, c.62 (C.18A:7F-38). The proposal or proposals to increase the adjusted tax levy shall be approved if a majority of people voting shall vote in the affirmative. In the case of a school district with a board of school estimate, the additional adjusted tax levy shall be authorized only if a quorum is present for the vote and a majority of those board members who are present vote in the affirmative to authorize the additional adjusted tax levy.

(1)A proposal or proposals submitted to the voters or the board of school estimate to increase the tax levy pursuant to this subsection shall not include any programs or services necessary for students to achieve the core curriculum content standards.

(2)All proposals to increase the tax levy submitted pursuant to this subsection shall include interpretive statements specifically identifying the program purposes for which the proposed funds shall be used and a clear statement on whether approval will affect only the current year or result in a permanent increase in the levy. The proposals shall be submitted and approved pursuant to sections 5 and 6 of P.L.1996, c.138 (C.18A:7F-5 and 18A:7F-6).

d.(Deleted by amendment, P.L.2010, c.44)

e.A school district that has not been granted approval to exceed the cap pursuant to subsection c. of this section, may add to its adjusted tax levy in any one of the next three succeeding budget years, the amount of the difference between the maximum allowable amount to be raised by taxation for the current school budget year and the actual amount to be raised by taxation for the current school budget year.

L.2007, c.62, s.4; amended 2010, c.44, s.5; 2011, c.202, s.3.



Section 18A:7F-41 - Supplementation Of Accounts, Establishment Of Reserve Accounts By Board Of Education Or Board Of School Estimate.

18A:7F-41 Supplementation of accounts, establishment of reserve accounts by board of education or board of school estimate.

6.Notwithstanding the provisions of any law or regulation to the contrary:

a.A board of education or board of school estimate, as appropriate, may supplement a capital reserve account through a transfer by board resolution at year end of any unanticipated revenue or unexpended line-item appropriation amounts, or both, for withdrawal in subsequent school years.

b.A board of education or board of school estimate, as appropriate, may supplement a maintenance reserve account through a transfer by board resolution at year end of any unanticipated revenue or unexpended line-item appropriation amounts, or both, for withdrawal in subsequent school years.

c.A board of education or a board of school estimate, as appropriate, may through the adoption of a board resolution establish the following reserve accounts:

(1)Current expense emergency reserve account. The funds in the reserve shall be used to finance unanticipated general fund current expense costs required for a thorough and efficient education. The account shall not exceed $250,000 or one percent of the district's general fund budget up to a maximum of $1,000,000, whichever is greater. A board of education may appropriate funds to establish or supplement the reserve in the district's annual budget or through a transfer by board resolution at year end of any unanticipated revenue and unexpended line-item appropriation amounts. Withdrawals from the reserve shall require the approval of the commissioner unless the withdrawal is necessary to meet an increase in total health care costs in excess of four percent.

(2)Debt service reserve account in the debt service fund for proceeds from the sale of district property. The funds in the reserve shall be used to retire outstanding debt service obligations of the district. The reserve shall be liquidated within the lesser of five years from its inception or the remaining term on the obligations. Any remaining balance shall be used for tax relief.

(3)Federal impact aid reserve account in the case of a school district that receives federal impact aid pursuant to section 8002, 8003, 8007, or 8008 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. s.7702, 7703, 7707, or 7708). A board of education may appropriate federal impact aid funds to establish or supplement the reserve account in the district's annual budget, or through a transfer by a two-thirds affirmative vote of the authorized membership of the board between June 1 and June 30, for withdrawal in any subsequent school year. Any transfer to the reserve account shall not exceed the total amount of federal impact aid received in the fiscal year. The board, at its discretion, may use the funds in the reserve account to finance the district's general fund or to finance school facilities projects, in a manner consistent with federal law. The total amount of funds on deposit in the reserve account shall not be limited.

d. (1) All reserve accounts shall be established and held in accordance with GAAP and shall be subject to annual audit. Any capital gains or interest earned shall become part of the reserve account. A separate bank account is not required, however, a separate identity for each reserve account shall be maintained.

(2) A board of education that establishes a federal impact aid reserve account shall:

(a)report the amount of federal impact aid received, expended, and on deposit in the federal impact aid reserve account in its annual audit pursuant to N.J.S.18A:23-1, and in the budget made available in a "user-friendly" format using plain language pursuant to N.J.S.18A:22-8;

(b)report the amount of federal impact aid received, expended, and on deposit in the federal impact aid reserve account at each board of education meeting, and shall include the information in the board secretary's monthly report in a format to be determined by the commissioner; and

(c)provide any additional supporting documentation that may be required by the commissioner pursuant to subsection c. of section 5 of P.L.1996, c.138 (C.18A:7F-5).

L.2007, c.62, s.6; amended 2015, c.46, s.1.



Section 18A:7F-42 - Rules, Regulations.

18A:7F-42 Rules, regulations.

7. a. Within 60 days of the effective date of P.L.2007, c.62 (C.18A:7F-37 et al.), the Commissioner of Education shall promulgate emergency rules and regulations necessary to effectuate the purposes of sections 2 through 6 of P.L.2007, c.62 (C.18A:7F-37 through C.18A:7F-41) for the 2007-08 school year.

b.For the 2008-09 school year and thereafter, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Education may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to effectuate the purposes of sections 2 through 6 of P.L.2007, c.62 (C.18A:7F-37 through C.18A:7F-41) which shall be effective for a period not to exceed 12 months following the effective date of P.L.2008, c.37 (C.18A:11-13 et al.). The regulations shall thereafter be amended, adopted, or readopted by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.); and the commissioner shall, at a minimum, hold at least one public hearing in each of the north, central, and southern regions of the State within 60 days of the public notice of any regulations proposed by the commissioner to be amended, adopted, or readopted pursuant to that act.

L.2007, c.62, s.7; amended 2008, c.37, s.4.



Section 18A:7F-43 - Short Title.

18A:7F-43 Short title.

1.This act shall be known and may be cited as the "School Funding Reform Act of 2008."

L.2007, c.260, s.1.



Section 18A:7F-44 - Findings, Declarations Relative To School Funding Reforms.

18A:7F-44 Findings, declarations relative to school funding reforms.

2.The Legislature finds and declares that:

a.The Constitution of the State of New Jersey states that the Legislature shall provide for the maintenance and support of a thorough and efficient system of free public schools for the instruction of all children in the State between the ages of five and eighteen years. (N.J. Const. art. VIII, sec. 4, par.1).

b.The State, in addition to any constitutional mandates, has a moral obligation to ensure that New Jersey's children, wherever they reside, are provided the skills and knowledge necessary to succeed. Any school funding formula should provide resources in a manner that optimizes the likelihood that children will receive an education that will make them productive members of society.

c.Although the Supreme Court of New Jersey has held that prior school funding statutes did not establish a system of public education that was thorough and efficient as to certain districts, the Court has consistently held that the Legislature has the responsibility to substantively define what constitutes a thorough and efficient system of education responsive to that constitutional requirement.

d.Every child in New Jersey must have an opportunity for an education based on academic standards that satisfy constitutional requirements regardless of where the child resides, and public funds allocated to this purpose must be expended to support schools that are thorough and efficient in delivering those educational standards. In turn, school districts must be assured the financial support necessary to provide those constitutionally compelled educational standards. Any school funding formula should provide State aid for every school district based on the characteristics of the student population and up-to-date measures of the individual district's ability to pay.

e.New Jersey's current public school funding formula, established under the provisions of the "Comprehensive Educational Improvement and Financing Act of 1996," (CEIFA) P.L.1996, c.138, has not been used to calculate State aid for public schools since the 2001-02 school year. Any new school funding formula should account for changes in enrollment and other significant developments, providing relief to those districts that have experienced substantial enrollment increases.

f.The decisions in the Abbott cases have resulted in frequent litigation and a fragmented system of funding under which limited resources cannot be distributed equitably to all districts where at-risk children reside, instead dividing the districts sharply into Abbott and non-Abbott categories for funding purposes without regard to a district's particular pupil characteristics and leading to needlessly adversarial relationships among school districts and between districts and the State.

g.In the absence of a clear, unitary, enforceable statutory formula to govern appropriations for education, crucial funding decisions are made annually, in competition for limited State resources with other needs and requirements as part of the annual budget negotiation process, utilizing many different classes and categories of aid, leading to an uncertain, unpredictable, and untenable funding situation for the State and school districts alike.

h.This act represents the culmination of five years of diligent efforts by both the Executive and Legislative branches of State government to develop an equitable and predictable way to distribute State aid that addresses the deficiencies found in past formulas as identified by the Supreme Court. Working together toward this common goal, the Department of Education and the Legislature engaged nationally recognized experts in education funding and provided significant opportunities for stakeholder involvement and public input to assist in formulating and refining a comprehensive school funding model that has been validated by experts. The formula accounts for the individual characteristics of school districts and the realities of their surroundings, including the need for additional resources to address the increased disadvantages created by high concentrations of children at-risk.

i.The formula established under this act is the product of a careful and deliberative process that first involved determining the educational inputs necessary to provide a high-quality education, including specifically addressing the supplemental needs of at-risk students and those with limited English proficiency (LEP), and a determination of the actual cost of providing those programs. The formula provides adequate funding that is realistically geared to the core curriculum content standards, thus linking those standards to the actual funding needed to deliver that content.

j.In recognition of the unique problems and cost disadvantages faced by districts with high concentrations of at-risk students, it is appropriate to reflect in the formula a greater weight as the district's proportion of at-risk students increases. In addition, the new formula recognizes the disadvantages of an expanded group of students by including in the definition of at-risk those students who qualify for free or reduced-price lunch. Expanding the definition of at-risk students in this manner will significantly increase the resources flowing to districts with high concentrations of these low-income students.

k.In light of the demonstrable, beneficial results and success of the current Abbott preschool program, it is appropriate to build upon this success by incorporating in the formula an expanded high-quality preschool program for all children who qualify for free and reduced price meals in all districts. It is appropriate for the formula to acknowledge that at-risk children do not always receive the same educational exposure at an early age as their peers and to provide the additional resources necessary through high-quality preschool to prepare every child to learn and succeed.

l.It is appropriate to reflect in this formula the inherent value of educating a child in the least restrictive environment and, whenever possible, in that child's neighborhood school alongside his peers. The new funding formula should provide incentives for keeping classified students in district.

m.It is also appropriate to recognize in the formula the need for all schools to incorporate effective security measures, which may vary from district to district depending upon the at-risk student population and other factors, and to provide categorical funding to address these important requirements.

n.In recognition of the potentially wide variability in special education costs, even for the same category of disability, from district to district, it is appropriate for the new funding formula to mitigate the impact of that variability by establishing a census model based on the actual Statewide average excess cost of educating special education students and by providing for an increase in State aid for extraordinary costs incurred by districts.

o.It is imperative that any new school funding formula work in conjunction with the key school accountability measures that have been enacted in recent years to promote greater oversight, transparency, and efficiency in the delivery of educational services. These accountability measures include the New Jersey Quality Single Accountability Continuum, the "School District Fiscal Accountability Act," P.L.2006, c.15 (C.18A:7A-54 et seq.), P.L.2007, c.63 (C.40A:65-1 et al.) which established the duties and responsibilities of the executive county superintendent of schools, and P.L.2007, c.53 (C.18A:55-3 et al.).

p.Together with a renewed legislative focus on and commitment to providing sufficient means to maintain and support a high-quality system of free public schools in the State, a new funding formula supported by significantly increased State resources will ensure compliance with all statutory and constitutional mandates. Districts that were formerly designated as Abbott districts will be provided sufficient resources to continue those Court-identified programs, positions, and services that have proven effective while being provided the flexibility to shift resources and programmatic focus based on the needs of their students and current research.

q.The time has come for the State to resolve the question of the level of funding required to provide a thorough and efficient system of education for all New Jersey school children. The development and implementation of an equitable and adequate school funding formula will not only ensure that the State's students have access to a constitutional education as defined by the core curriculum content standards, but also may help to reduce property taxes and assist communities in planning to meet their educational expenses. The development of a predictable, transparent school funding formula is essential for school districts to plan effectively and deliver the quality education that our citizens expect and our Constitution requires.

L.2007, c.260, s.2.



Section 18A:7F-45 - Definitions Relative To School Funding Reform.

18A:7F-45 Definitions relative to school funding reform.

3.As used in this act and P.L.1996, c.138, unless the context clearly requires a different meaning:

"At-risk pupils" means those resident pupils from households with a household income at or below the most recent federal poverty guidelines available on October 15 of the prebudget year multiplied by 1.85;

"Base per pupil amount" means the cost per elementary pupil of delivering the core curriculum content standards and extracurricular and cocurricular activities necessary for a thorough and efficient education;

"Bilingual education pupil" means a resident pupil enrolled in a program of bilingual education or in an English as a second language program approved by the State Board of Education;

"Budgeted local share" means the district's local tax levy contained in the budget certified for taxation purposes;

"Capital outlay" means capital outlay as defined in GAAP;

"Combination pupil" means a resident pupil who is both an at-risk pupil and a bilingual education pupil;

"Commissioner" means the Commissioner of Education;

"Concentration of at-risk pupils" shall be based on prebudget year pupil data and means, for a school district or a county vocational school district, the number of at-risk pupils among those counted in resident enrollment, divided by resident enrollment;

"County special services school district" means any entity established pursuant to article 8 of chapter 46 of Title 18A of the New Jersey Statutes;

"County vocational school district" means any entity established pursuant to article 3 of chapter 54 of Title 18A of the New Jersey Statutes;

"CPI" means the increase, expressed as a decimal, in the average annualized consumer price index for the New York City and Philadelphia areas in the fiscal year preceding the prebudget year relative to the previous fiscal year as reported by the United States Department of Labor;

"Debt service" means payments of principal and interest upon school bonds and other obligations issued to finance the purchase or construction of school facilities, additions to school facilities, or the reconstruction, remodeling, alteration, modernization, renovation or repair of school facilities, including furnishings, equipment, architect fees, and the costs of issuance of such obligations and shall include payments of principal and interest upon bonds heretofore issued to fund or refund such obligations, and upon municipal bonds and other obligations which the commissioner approves as having been issued for such purposes;

"District income" means the aggregate income of the residents of the taxing district or taxing districts, based upon data provided by the Division of Taxation in the New Jersey Department of the Treasury and contained on the New Jersey State Income Tax forms for the calendar year ending two years prior to the prebudget year. The commissioner may supplement data contained on the State Income Tax forms with data available from other State or federal agencies in order to better correlate the data to that collected on the federal census. With respect to regional districts and their constituent districts, however, the district income as described above shall be allocated among the regional and constituent districts in proportion to the number of pupils resident in each of them;

"Equalized valuation" means the equalized valuation of the taxing district or taxing districts, as certified by the Director of the Division of Taxation on October 1, or subsequently revised by the tax court by January 15, of the prebudget year. With respect to regional districts and their constituent districts, however, the equalized valuations as described above shall be allocated among the regional and constituent districts in proportion to the number of pupils resident in each of them. In the event that the equalized table certified by the director shall be revised by the tax court after January 15 of the prebudget year, the revised valuations shall be used in the recomputation of aid for an individual school district filing an appeal, but shall have no effect upon the calculation of the property value rate, Statewide average equalized school tax rate, or Statewide equalized total tax rate;

"Full-day preschool" means a preschool day consisting of a six-hour comprehensive educational program in accordance with the district's kindergarten through grade 12 school calendar;

"GAAP" means the generally accepted accounting principles established by the Governmental Accounting Standards Board as prescribed by the State board pursuant to N.J.S.18A:4-14;

"General special education services pupil" means a pupil receiving specific services pursuant to chapter 46 of Title 18A of the New Jersey Statutes;

"Geographic cost adjustment" means an adjustment that reflects county differences in the cost of providing educational services that are outside the control of the district;

"Household income" means income as defined in 7 CFR ss.245.2 and 245.6 or any subsequent superseding federal law or regulation;

"Net budget" means the sum of the district's general fund tax levy, State aid received pursuant to the provisions of this act other than preschool education aid, miscellaneous revenue estimated pursuant to GAAP, and designated general fund balance;

"Prebudget year" means the school fiscal year preceding the year in which the school budget is implemented;

"Nonpreschool ECPA" means the amount of early childhood program aid, excluding prior year carry-forward amounts, included in a district's 2007-2008 school year budget certified for taxes that was allocated to grades K through 3;

"Report" means the Educational Adequacy Report issued by the commissioner pursuant to section 4 of this act;

"Resident enrollment" means the number of pupils other than preschool pupils, post-graduate pupils, and post-secondary vocational pupils who, on the last school day prior to October 16 of the current school year, are residents of the district and are enrolled in: (1) the public schools of the district, excluding evening schools, (2) another school district, other than a county vocational school district in the same county on a full-time basis, or a State college demonstration school or private school to which the district of residence pays tuition, or (3) a State facility in which they are placed by the district; or are residents of the district and are: (1) receiving home instruction, or (2) in a shared-time vocational program and are regularly attending a school in the district and a county vocational school district. In addition, resident enrollment shall include the number of pupils who, on the last school day prior to October 16 of the prebudget year, are residents of the district and in a State facility in which they were placed by the State. Pupils in a shared-time vocational program shall be counted on an equated full-time basis in accordance with procedures to be established by the commissioner. Resident enrollment shall include regardless of nonresidence, the enrolled children of teaching staff members of the school district or county vocational school district who are permitted, by contract or local district policy, to enroll their children in the educational program of the school district or county vocational school district without payment of tuition. Disabled children between three and five years of age and receiving programs and services pursuant to N.J.S.18A:46-6 shall be included in the resident enrollment of the district;

"School district" means any local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes;

"State facility" means a State developmental center, a State Division of Youth and Family Services' residential center, a State residential mental health center, a Department of Children and Families Regional Day School, a State training school/secure care facility, a State juvenile community program, a juvenile detention center or a boot camp under the supervisional authority of the Juvenile Justice Commission pursuant to P.L.1995, c.284 (C.52:17B-169 et seq.), or an institution operated by or under contract with the Department of Corrections, Children and Families or Human Services, or the Juvenile Justice Commission;

"Statewide equalized school tax rate" means the amount calculated by dividing the general fund tax levy for all school districts, which excludes county vocational school districts and county special services school districts as defined pursuant to this section, in the State for the prebudget year by the equalized valuations certified in the year prior to the prebudget year of all taxing districts in the State except taxing districts for which there are not school tax levies;

"Tax levy growth limitation" means the permitted annual increase in the adjusted tax levy for a school district as calculated pursuant to sections 3 and 4 of P.L.2007, c.62 (C.18A:7F-38 and 18A:7F-39).

L.2007, c.260, s.3; amended 2010, c.44, s.6.



Section 18A:7F-46 - Review, Update Of Core Curriculum Content Standards; Educational Adequacy Report, Development Of T & E Standards.

18A:7F-46 Review, update of core curriculum content standards; Educational Adequacy Report, development of T & E standards.
4. a. The State Board of Education shall review and update the core curriculum content standards every five years. The standards shall ensure that all children are provided the educational opportunity needed to equip them for the role of citizen and labor market competitor.

The Commissioner of Education shall develop and establish, through the report issued pursuant to subsection b. of this section, efficiency standards which define the types of programs, services, activities, and materials necessary to achieve a thorough and efficient education.

b.By September 1 of 2010 and by September 1 every three years thereafter, the Governor, after consultation with the commissioner, shall recommend to the Legislature through the issuance of the Educational Adequacy Report for the three school years to which the report is applicable:

(1)the base per pupil amount based upon the core curriculum content standards established pursuant to subsection a. of this section;

(2)the per pupil amounts for full-day preschool;

(3)the weights for grade level, county vocational school districts, at-risk pupils, bilingual pupils, and combination pupils;

(4)the cost coefficients for security aid and transportation aid;

(5)the State average classification rate for general special education services pupils and for speech-only pupils;

(6)the excess cost for general special education services pupils and for speech-only pupils; and

(7)the extraordinary special education aid thresholds.

The base per pupil amount, the per pupil amounts for full-day preschool, the excess costs for general special education services pupils and for speech-only pupils, and the cost-coefficients for security aid and transportation aid shall be adjusted by the CPI for each of the two school years following the first school year to which the report is applicable.

The amounts shall be deemed approved for the three successive fiscal years beginning from the subsequent July 1, unless between the date of transmittal and the subsequent November 30, the Legislature adopts a concurrent resolution stating that the Legislature is not in agreement with all or any specific part of the report. The concurrent resolution shall advise the Governor of the Legislature's specific objections to the report and shall direct the commissioner to submit to the Legislature a revised report which responds to those objections by January 1.

L.2007, c.260, s.4.



Section 18A:7F-47 - Total Stabilized Aid Per District, Limit On Increase.

18A:7F-47 Total stabilized aid per district, limit on increase.

5. a. Notwithstanding any provision of this act to the contrary, the total stabilized aid for each district shall not be increased by more than the district's State aid growth limit. In the event that total stabilized aid exceeds the prebudget year total by a rate greater than the State aid growth limit, the commissioner shall adjust the components of total stabilized aid so that they total exactly the prebudget year total increased by the State aid growth limit.

b.For the 2008-2009 school year, the prebudget year total shall include Core Curriculum Standards Aid, Supplemental Core Curriculum Standards Aid, Education Opportunity Aid, Above Average Enrollment Growth Aid, High Expectations for Learning Proficiency Aid, Instructional Supplement Aid, Demonstrably Effective Program Aid, Stabilization Aid, Supplemental Stabilization Aid, Adult and Postsecondary Education Grants, Bilingual Education Aid, Special Education Aid, County Vocational Program Aid, Transportation Aid, School Choice Aid, Consolidated Aid, Additional Formula Aid, Full-day Kindergarten Supplemental Aid, Targeted-At-Risk Aid, Abbott-Bordered District Aid, Nonpreschool ECPA, Extraordinary Special Education Aid paid in 2006-2007, and Aid for Enrollment Adjustments, taking into consideration the June 2008 payment made in July 2008. For the 2009-2010 school year and thereafter, the prebudget year total shall be the total for the same aid categories as included in total stabilized aid.

c.For the 2008-2009 school year, total stabilized aid shall include equalization aid, special education categorical aid, extraordinary special education aid projected for 2008-2009, security aid, and transportation aid.

For the 2009-2010 school year and thereafter, total stabilized aid shall include equalization aid, special education categorical aid, security aid, and transportation aid.

d.For the purposes of this section, "State aid growth limit" means 10% in the case of a district spending above adequacy and 20% in the case of a district spending below adequacy.

(1)For purposes of determining if a school district or county vocational school district is spending above or below adequacy and its applicable State aid growth limit, the district's spending shall equal the sum for the prebudget year of its equalization aid calculated pursuant to section 11 of this act, special education categorical aid calculated pursuant to section 13 of this act, security categorical aid calculated pursuant to section 14 of this act, and general fund local levy.

(2)Notwithstanding any provision of this section to the contrary, for the purposes of determining a district's increase in State aid between the 2007-2008 and 2008-2009 school years, the commissioner shall compare the State aid received by the district for the 2007-2008 school year under the State aid categories listed under subsection b. of this section, other than transportation aid, and the district's general fund levy for that school year to the sum of the district's adequacy budget calculated pursuant to section 9 of this act, special education categorical aid calculated pursuant to section 13 of this act, extraordinary special education aid projected for the 2008-2009 school year, and security aid calculated pursuant to section 14 of this act.

(3)Notwithstanding any provision of this section to the contrary, the commissioner may increase the State aid growth limit in the case of a county vocational school district that has revised one or more of its programs from a shared-time program to a full-time program between the 2001-2002 and 2007-2008 school years or shall make such revision in the 2008-2009 school year. In the event that the commissioner increases the State aid growth limit for a county vocational school district, the commissioner shall adjust the State aid amount provided for the district in the December 12, 2007 report.

L.2007, c.260, s.5.



Section 18A:7F-48 - Calculation Of Equalization Aid.

18A:7F-48 Calculation of equalization aid.

6.Beginning in the 2009-2010 school year and for each school year thereafter, the amount of equalization aid for the budget year shall equal the total Statewide equalization aid calculated pursuant to section 11 of this act for the prebudget year and prior to the application of section 5 of this act indexed by the sum of 1.0, the CPI, and the State average enrollment growth percentage between the prebudget year and the budget year as projected by the commissioner.

L.2007, c.260, s.6.



Section 18A:7F-49 - Determination Of Base Per Pupil Amount; Grade Level Weights.

18A:7F-49 Determination of base per pupil amount; grade level weights.

7.The commissioner shall determine, based on the standards established pursuant to section 4 of this act, a base per pupil amount, and shall develop appropriate weights reflecting the differing costs of providing education at the kindergarten, elementary, middle school, and high school levels, which weights shall be applied in determining a district's base cost as set forth in section 8 of this act. The base per pupil amount for the 2008-2009 school year shall be $9,649. The weight for kindergarten shall be 0.5 in the case of a pupil enrolled in a half-day kindergarten program and 1.0 in the case of a pupil enrolled in a full-day kindergarten program, and shall be 1.0 for the elementary (grades 1-5) level, 1.04 for the middle school (grades 6-8) level, and 1.17 for the high school (grades 9-12) level.

The base per pupil amount shall be adjusted by the CPI in the 2009-2010 and 2010-2011 school years as required pursuant to subsection b. of section 4 of this act. For subsequent school years, the base per pupil amount and the grade level weights shall be established in the Educational Adequacy Report, with the base per pupil amount adjusted by the CPI for each of the two school years following the first school year to which the report is applicable.

L.2007, c.260, s.7.



Section 18A:7F-50 - Calculation Of Weighted Enrollment For Each School District.

18A:7F-50 Calculation of weighted enrollment for each school district.

8. a. The weighted enrollment for each school district and county vocational school district shall be calculated as follows:

WENR = (PW x PENR) + (EW x EENR) + (MW x MENR) + (HW x HENR)

where

PW is the applicable weight for kindergarten enrollment;

EW is the weight for elementary enrollment;

MW is the weight for middle school enrollment;

HW is the weight for high school enrollment;

PENR is the resident enrollment for kindergarten;

EENR is the resident enrollment for grades 1 - 5;

MENR is the resident enrollment for grades 6 - 8; and

HENR is the resident enrollment for grades 9 - 12.

For the purposes of this section, ungraded pupils shall be counted in their age-equivalent grade.

b.The base cost for each school district shall be calculated as follows:

BC = BPA x WENR; and

the base cost for each county vocational school district shall be calculated as follows:

BC = BPA x WENR x 1.31

where

BPA is the base per pupil amount; and

WENR is the weighted enrollment of the school district or county vocational school district.

L.2007, c.260, s.8.



Section 18A:7F-51 - Calculation Of Adequacy Budget.

18A:7F-51 Calculation of adequacy budget.

9. a. The adequacy budget for each school district and county vocational school district shall be calculated as follows:

AB = (BC + AR Cost + LEP Cost + COMB Cost + SE Census) x GCA

where

BC is the district's or county vocational school district's base cost as calculated pursuant to section 8 of this act;

AR Cost is the cost of providing educational and other services for at-risk pupils as calculated pursuant to subsection b. of this section;

LEP Cost is the cost of providing educational and other services for bilingual education pupils as calculated pursuant to subsection c. of this section;

COMB Cost is the cost of providing educational and other services for pupils who are both at-risk and bilingual as calculated pursuant to subsection d. of this section;

SE Census is the cost of providing programs and services to general special education services pupils and speech-only pupils as calculated pursuant to subsection e. of this section; and

GCA is geographic cost adjustment.

The GCA shall be the geographic cost adjustment developed by the commissioner and revised by the commissioner every five years in accordance with receipt of census data.

b.AR Cost shall be calculated as follows:

AR Cost = BPA x ARWENR x AR Weight

where

BPA is the base per pupil amount;

ARWENR is the weighted enrollment for at-risk pupils of the school district or county vocational school district, which shall not include combination pupils; and

AR Weight is the at-risk weight.

For the 2008-2009 through 2010-2011 school years the at-risk weight shall be as follows:

for a district in which the concentration of at-risk pupils is less than 20% of resident enrollment, the at-risk weight shall equal 0.47;

for a district in which the concentration of at-risk pupils is equal to 20% but less than 60% of resident enrollment, the at-risk weight shall equal the district's ((at-risk % - 0.20) x 0.25)) + 0.47; and

for a district in which the concentration of at-risk pupils is equal to or greater than 60% of resident enrollment, the at-risk weight shall equal 0.57.

For subsequent school years, the AR weight shall be established in the Educational Adequacy Report.

c.LEP Cost shall be calculated as follows:

LEP Cost = BPA x LWENR x LEP Weight

where

BPA is the base per pupil amount;

LWENR is the weighted enrollment for the bilingual education pupils of the school district or county vocational school district, which shall not include combination pupils; and

LEP Weight is the bilingual pupil weight.

For the 2008-2009 through 2010-2011 school years the LEP weight shall be 0.5. For subsequent school years, the LEP weight shall be established in the Educational Adequacy Report.

d.COMB Cost shall be calculated as follows:

COMB Cost = BPA x CWENR x (AR Weight + COMB Weight)

where

BPA is the base per pupil amount;

CWENR is the weighted enrollment for pupils who are both at-risk and bilingual;

AR Weight is the at-risk weight; and

COMB Weight is the combination pupil weight.

For the 2008-2009 through 2010-2011 school years the COMB weight shall be 0.125. For subsequent school years, the COMB weight shall be established in the Educational Adequacy Report.

e.SE Census shall be calculated as follows:

SE Census = (RE x SEACR x AEC x 2/3) + (RE x SACR x SEC)

where

RE is the resident enrollment of the school district or county vocational school district;

SEACR is the State average classification rate for general special education services pupils;

AEC is the excess cost for general special education services pupils;

SACR is the State average classification rate for speech-only pupils; and

SEC is the excess cost for speech-only pupils.

For the 2008-2009 through 2010-2011 school years the State average classification rate shall be 14.69% for general special education services pupils and 1.897% for speech-only pupils. For subsequent school years, the State average classification rates shall be established in the Educational Adequacy Report.

For the 2008-2009 school year the excess cost shall be $10,898 for general special education services pupils and $1,082 for speech-only pupils. The excess cost amounts shall be adjusted by the CPI in the 2009-2010 and 2010-2011 school years as required pursuant to subsection b. of section 4 of this act. For subsequent school years, the excess cost amounts shall be established in the Educational Adequacy Report, with the amounts adjusted by the CPI for each of the two school years following the first school year to which the report is applicable.

L.2007, c.260, s.9.



Section 18A:7F-52 - Determination Of Equalization Aid.

18A:7F-52 Determination of equalization aid.

10.Each school district and county vocational school district shall receive equalization aid predicated on a local share determined by district property wealth and district income.

a.Each district's local share shall be calculated as follows:

LSHARE = (EQVAL x PVR x 50%) + (INC x INR x 50%)

where

EQVAL is the district's prebudget year equalized valuation;

PVR is the Statewide property value rate determined pursuant to subsection c. of this section;

INC is the district's income; and

INR is the Statewide income rate determined pursuant to subsection c. of this section.

b.The local share for each county vocational school district shall be calculated as follows:

LSHARE = (COLSHARE/COAB) x AB

where

COLSHARE is the sum of the local shares for all school districts in the county calculated pursuant to subsection a. of this section;

COAB is the sum of the adequacy budgets for all school districts in the county calculated pursuant to section 9 of this act; and

AB is the county vocational school district's adequacy budget calculated pursuant to section 9 of this act.

c.For the 2008-2009 school year, the property value rate shall be set at 0.0092690802 and the income value rate shall be set at 0.04546684. For subsequent school years the values for the property value rate and the income value rate shall be annually determined by the commissioner as follows:

the property value rate shall be determined such that equalization aid equals the Statewide available equalization aid for all districts determined according to this act had each school district's local share equaled the product of the property value rate and the district's equalized valuation and each county vocational school district's local share equaled the product of the county vocational school district's adequacy budget and the average local share, expressed as a percent, of the school districts located in the county; and

the income rate shall be determined such that equalization aid equals the Statewide available equalization aid for all districts determined according to this act had each school district's local share equaled the product of the income rate and the district's income and each county vocational school district's local share equaled the product of the county vocational school district's adequacy budget and the average local share, expressed as a percent, of the school districts located in the county.

In the event that these rates, when used in accordance with the provisions of this section and assuming that each district's general fund levy is equal to its local share, do not result in equalization aid for all districts equal to the Statewide available equalization aid, the commissioner shall adjust these rates appropriately, giving equal weight to each.

L.2007, c.260, s.10.



Section 18A:7F-53 - Calculation Of Equalization Aid.

18A:7F-53 Calculation of equalization aid.

11.Each school district's and county vocational school district's equalization aid shall be calculated as follows:

EQAID = AB - LSHARE provided that EQAID shall not be less than zero; and

where

AB is the district's adequacy budget calculated pursuant to section 9 of this act; and

LSHARE is the district's local share calculated pursuant to section 10 of this act.

Each district's equalization aid for general fund expenses shall be expended to provide a thorough and efficient system of education consistent with the core curriculum content standards established pursuant to section 4 of this act.

A school district may make an appeal to the commissioner on the amount of its equalization aid on the basis that the calculation of income within the local share formula under section 10 of this act does not accurately reflect the district's income wealth.

L.2007, c.260, s.11.



Section 18A:7F-54 - Access To Full-day Preschool; Calculation Of Preschool Education Aid.

18A:7F-54 Access to full-day preschool; calculation of preschool education aid.

12. a. District factor group A and B school districts, and district factor group CD school districts with a concentration of at-risk pupils equal to or greater than 40%, shall provide free access to full-day preschool for all three- and four-year old pupils. All other school districts shall provide free access to full-day preschool for at-risk pupils. Preschool education aid shall reflect the cost of the pupil's placement in either a district program, a licensed child care provider program, or a Head Start Program.

(1)Preschool education aid shall be calculated for district factor group A and B school districts, and for district factor group CD school districts with a concentration of at-risk pupils equal to or greater than 40%, as follows:

Aid = (IDE x IDA) + (PRE x PRA) + (HSE x HSA)

where

IDE is the number of district pupils, other than preschool disabled pupils, in an in-district preschool program;

IDA is the per pupil aid amount for an in-district preschool program;

PRE is the number of district pupils, other than preschool disabled pupils, in a preschool program operated by a licensed child care provider;

PRA is the per pupil aid amount for a preschool program operated by a licensed child care provider;

HSE is the number of district pupils, other than preschool disabled pupils, in a Head Start Program; and

HSA is the per pupil aid amount for a Head Start Program.

A CD school district with a concentration of at-risk pupils equal to or greater than 40% shall be eligible to receive preschool education aid pursuant to the provisions of this paragraph for a minimum of three school years from the time of initial determination of eligibility even if the district's concentration of at-risk pupils falls below a 40% concentration of at-risk pupils. In the event that the district falls below a 40% concentration of at-risk pupils for two consecutive school years, in the third school year the district shall receive preschool education aid for each at-risk pupil and for any four-year old pupil for whom the district received preschool education aid in the prior school year, and that pupil shall receive free preschool education.

(2)Preschool education aid shall be calculated for all other districts as follows:

Aid = (ARID x IDA) + (ARP x PRA) + (ARHS x HSA)

where

ARID is the number of at-risk district pupils, other than preschool disabled pupils, in an in-district preschool program;

IDA is the per pupil aid amount for an in-district preschool program;

ARP is the number of at-risk district pupils, other than preschool disabled pupils, in a preschool program operated by a licensed child care provider;

PRA is the per pupil aid amount for a preschool program operated by a licensed child care provider;

ARHS is the number of at-risk district pupils, other than preschool disabled pupils, in a Head Start Program; and

HSA is the per pupil aid amount for a Head Start Program.

b.In accordance with regulations adopted by the commissioner, all districts shall submit a five-year plan that provides for the full implementation of full-day preschool for all eligible three- and four-year olds by the 2013-2014 school year. For the purposes of this section, "full implementation" means serving 90% of eligible pupils in accordance with the preschool quality standards adopted by the commissioner or such greater percentage as determined by the commissioner. A school district shall annually update the five-year plan based on actual implementation experience and shall revise its pupil projections in accordance with that experience.

c. (1) In the case of a school district that did not receive any form of preschool aid in the 2007-2008 school year, the 2008-2009 school year shall be a preschool planning year. Beginning in the 2009-2010 school year, the school district shall receive preschool education aid calculated in accordance with the provisions of subsection a. of this section based upon projected preschool enrollment.

In the 2009-2010 school year the school district may also receive start-up funds in accordance with regulations adopted by the commissioner.

(2)In the case of a school district that received Early Launch to Learning Initiative aid in the 2007-2008 school year, for the 2008-2009 school year the district shall receive preschool education aid in an amount equal to the district's allocation of Early Launch to Learning Initiative aid in the 2007-2008 school year. Beginning in the 2009-2010 school year, the school district shall receive preschool education aid calculated in accordance with the provisions of subsection a. of this section based upon projected preschool enrollment.

In the 2009-2010 school year the school district may also receive start-up funds in accordance with regulations adopted by the commissioner.

(3)In the case of a school district that received early childhood program aid in the 2007-2008 school year but did not receive preschool expansion aid or education opportunity aid in that year, for the 2008-2009 school year the district shall receive preschool education aid equal to the greater of the district's 2007-2008 amount of early childhood program aid for preschool or the district's 2007-2008 per pupil allocation of early childhood program aid as included in the district's original 2007-2008 budget certified for taxes, inflated by the CPI, and multiplied by the district's projected preschool enrollment; except that if the district is able to demonstrate in the five-year plan submitted to the commissioner that it has the capacity to offer a full-day three- or four-year-old program, or a full-day three- and four-year-old program, in the 2008-2009 school year, the commissioner may approve the funding of the full-day program calculated in accordance with the provisions of subsection a. of this section based upon projected preschool enrollment. The district shall be informed of the commissioner's determination upon approval of the five-year plan. Beginning in the 2009-2010 school year, the school district shall receive preschool education aid calculated in accordance with the provisions of subsection a. of this section based upon projected preschool enrollment.

In the 2009-2010 school year the school district may also receive start-up funds in accordance with regulations adopted by the commissioner.

(4)In the case of a school district that received preschool expansion aid or education opportunity aid in the 2007-2008 school year, for the 2008-2009 school year the district shall receive preschool education aid in an amount equal to the preschool budget approved by the commissioner for the 2008-2009 school year. Preschool education aid for the 2008-2009 school year shall be adjusted following receipt of the Application for State School Aid in October 2008. Beginning in the 2009-2010 school year, the school district shall receive preschool education aid calculated in accordance with the provisions of subsection a. of this section based upon projected preschool enrollment; except that for any school year the district shall not receive preschool aid in an amount less than either the total amount of preschool aid the district received in the 2008-2009 school year after the State aid adjustment or the district's 2008-2009 school year preschool per pupil aid amount multiplied by the projected number of preschool pupils after the State aid adjustment, whichever is greater.

In the 2009-2010 school year the school district may also receive start-up funds in accordance with regulations adopted by the commissioner.

d.For the 2008-2009 school year, the preschool per pupil aid amounts shall be $11,506 for pupils enrolled in an in-district program, $12,934 for pupils enrolled in a licensed child care provider program, and $7,146 for pupils enrolled in a Head Start Program. The preschool per pupil aid amounts shall be adjusted by the CPI in the 2009-2010 and 2010-2011 school years as required pursuant to subsection b. of section 4 of this act. For subsequent school years, the preschool per pupil aid amounts shall be established in the Educational Adequacy Report, with the amounts adjusted by the CPI for each of the two school years following the first school year to which the report is applicable.

e.A district shall appropriate preschool education aid in a special revenue fund for expenditure. In the event that any preschool education aid is not expended during the budget year, the aid may be carried forward in accordance with regulations adopted by the commissioner.

f.In the event that a district has fully implemented a full-day preschool program for three- and four-year old pupils in accordance with its five-year plan and meets the preschool quality standards or has provided preschool education to the number of eligible students to be served during a school year in accordance with that plan and its annual updates and the preschool quality standards, the district may appropriate preschool education aid to support kindergarten through grade 12 or to provide preschool education for three- and four-year old pupils for whom the district is not required to provide preschool education upon the approval of the commissioner. The district shall request approval in its annual plan update and any approval granted by the commissioner shall be made during the annual school budget process.

g.A school district shall maintain the preschool quality standards as adopted by the commissioner as a condition of receipt of preschool education aid.
L.2007, c.260, s.12.



Section 18A:7F-55 - Calculation Of Special Education Categorical Aid.

18A:7F-55 Calculation of special education categorical aid.

13. a. Special education categorical aid for each school district and county vocational school district shall be calculated as follows:

SE = (RE x SEACR x AEC x 1/3) x GCA

where

RE is the resident enrollment of the school district or county vocational school district;

SEACR is the State average classification rate for general special education services pupils;

AEC is the excess cost for general special education services pupils; and

GCA is the geographic cost adjustment as developed by the commissioner.

For the 2008-2009 school year the excess cost shall be $10,898 for general special education services pupils. The excess cost amount shall be adjusted by the CPI in the 2009-2010 and 2010-2011 school years as required pursuant to subsection b. of section 4 of this act. For subsequent school years, the excess cost amount shall be established in the Educational Adequacy Report, with the amount adjusted by the CPI for each of the two school years following the first school year to which the report is applicable.

b.Extraordinary special education aid for an individual classified pupil shall be available when the student is educated in a general education classroom, special education program, including but not limited to a resource program or special class program, or any combination of general education and special education programs and services, subject to the requirements and thresholds set forth in this section.

(1)In those instances in which a pupil is educated in an in-district public school program with non-disabled peers, whether run by a public school or by a private school for the disabled, and the cost of providing direct instructional and support services for an individual classified pupil exceeds $40,000, for those direct instructional and support services costs in excess of $40,000 a district shall receive extraordinary special education State aid equal to 90% of the amount of that excess in accordance with the provisions of paragraph (4) of this subsection.

(2)In those instances in which a pupil is educated in a separate public school program for students with disabilities and the cost of providing direct instructional and support services for an individual classified pupil exceeds $40,000, for those direct instructional and support services costs in excess of $40,000 a district shall receive extraordinary special education State aid equal to 75% of the amount of that excess in accordance with the provisions of paragraph (4) of this subsection.

(3)In those instances in which a pupil is educated in a separate private school for students with disabilities and the tuition for an individual classified pupil exceeds $55,000, for tuition costs in excess of $55,000 a district shall receive extraordinary special education State aid equal to 75% of the amount of that excess in accordance with the provisions of paragraph (4) of this subsection.

(4)Extraordinary special education State aid for an individual classified pupil shall be calculated as follows:

EA = ((ADC-$40,000) x .90) + (((AIC - $40,000) + (ASC - $55,000)) x .75)

where

ADC equals the district's actual cost for the direct instructional and support services in an in-district public school program as set forth in paragraph (1) of this subsection;

AIC equals the district's actual cost for direct instructional and support services in a separate public school program as set forth in paragraph (2) of this subsection; and

ASC equals the district's actual cost for tuition paid to a separate private school as set forth in paragraph (3) of this subsection.

(5)The receipt of extraordinary special education State aid for an individual classified pupil shall be conditioned upon a demonstration by the district that the pupil's Individualized Education Plan requires the provision of intensive services, pursuant to factors determined by the commissioner.

c.In order to receive funding pursuant to this section, a district shall file an application with the department that details the expenses incurred on behalf of the particular classified pupil for which the district is seeking reimbursement. Additional State aid awarded for extraordinary special education costs shall be recorded by the district as revenue in the current school year and paid to the district in the subsequent school year.

d.A school district may apply to the commissioner to receive emergency special education aid for any classified pupil who enrolls in the district prior to March of the budget year and who is in a placement with a cost in excess of $40,000 or $55,000, as applicable. The commissioner may debit from the student's former district of residence any special education aid which was paid to that district on behalf of the student.

e.The department shall review expenditures of federal and State special education aid by a district in every instance in which special education monitoring identifies a failure on the part of the district to provide services consistent with a pupil's Individualized Education Plan.

f.The commissioner shall commission an independent study of the special education census funding methodology to determine if adjustments in the special education funding formulas are needed in future years to address the variations in incidence of students with severe disabilities requiring high cost programs and to make recommendations for any such adjustments. The study and recommendations shall be completed by June 30, 2010.

g.A school district may apply to the commissioner to receive additional special education categorical aid if the district has an unusually high rate of low-incidence disabilities, such as autism, deaf/blindness, severe cognitive impairment, and medically fragile. In applying for the aid the district shall: demonstrate the impact of the unusually high rate of low-incidence disabilities on the school district budget and the extent to which the costs to the district are not sufficiently addressed through special education aid and extraordinary special education aid; and provide details of all special education expenditures, including details on the use of federal funds to support those expenditures.

L.2007, c.260, s.13.



Section 18A:7F-56 - Calculation Of Security Categorical Aid.

18A:7F-56 Calculation of security categorical aid.

14.Security categorical aid for each school district and county vocational school district shall be calculated as follows:

SA = ((RE x $70) + (ARENR x ARSA)) x GCA

where

RE means the school district's or county vocational school district's resident enrollment;

ARENR means the district's number of at-risk pupils;

ARSA means the at-risk security amount; and

GCA is the geographic cost adjustment as developed by the commissioner.

For the 2008-2009 through 2010-2011 school years the at-risk security amount shall be calculated as follows:

for a district in which the concentration of at-risk pupils is less than 40% of resident enrollment, the at-risk security amount shall equal the district's (AR% x $10.15 x 100); and

for a district in which the concentration of at-risk pupils is equal to or greater than 40%, the at-risk security amount shall equal $406.

The security cost coefficients, $70, $10.15 and $406, used to determine the security amount, shall be adjusted by the CPI in the 2009-2010 and 2010-2011 school years as required pursuant to subsection b. of section 4 of this act. For subsequent school years, the cost coefficients shall be established in the Educational Adequacy Report, with adjustments by the CPI for each of the two school years following the first school year to which the report is applicable.

L.2007, c.260, s.14.



Section 18A:7F-57 - Calculation Of State Aid For Transportation.

18A:7F-57 Calculation of State aid for transportation.

15. a. Each school district's and county vocational school district's State aid for transportation shall consist of base aid (BA) and an incentive factor (IF) determined as follows:

BA = (BA1 x IF) + BA2

where

BA1 = CP1 x P1+CD1 x P1 x D1;

BA2 = CP2 xP2 + CD2 x P2 x D2;

P1 is the total number of regular education public pupils and regular nonpublic pupils eligible for transportation pursuant to N.J.S.18A:39-1, excluding preschool pupils except pupils that qualify for free full-day preschool pursuant to section 12 of this act, and of special education pupils eligible for transportation pursuant to N.J.S.18A:46-23 with no special transportation requirements, who are resident in the district as of the last school day prior to October 16 of the prebudget year;

D1 is the average home-to-school mileage for P1 pupils;

P2 is the total number of special education pupils eligible for transportation pursuant to N.J.S.18A:46-23 with special transportation requirements who are resident in the district as of the last school day prior to October 16 of the prebudget year;

D2 is the average home-to-school mileage for P2 pupils; and

CP1, CD1, CP2 and CD2 are cost coefficients with values set forth in subsection b. of this section.

IF is the incentive factor, which modifies base aid paid for pupils transported on regular vehicles according to each district's percentile rank in regular vehicle capacity utilization. Students within the district who receive courtesy busing services shall be included in the calculation of the district's regular vehicle capacity utilization if the courtesy busing services are provided to a student who would otherwise be required to walk to and from school along a route designated as a hazardous route by the school district pursuant to section 2 of P.L.1999, c.310 (C.18A:39-1.5). For the 2008-2009 school year, IF = l. The Governor shall submit to the Legislature at least 60 days prior to the FY 2011 budget address proposed transportation incentive factors applicable to the 2010-2011 school year and thereafter along with supporting data. The incentive factors shall be deemed approved by the Legislature unless a concurrent resolution is passed within 60 days of the date of submission.

b.For the 2008-2009 school year, the cost coefficients in subsection a. of this section shall have the following values:

CP1 = $383.88;

CD1 = $10.50;

CP2 = $2,675.77; and

CD2 = $5.10.

The cost coefficients shall be adjusted by the CPI in the 2009-2010 and 2010-2011 school years as required pursuant to subsection b. of section 4 of this act. For subsequent school years, the cost coefficients shall be established in the Educational Adequacy Report with the amounts adjusted by the CPI for each of the two school years following the first school year to which the report is applicable.

c.For the 2008-2009 school year each district and county vocational district shall receive State transportation aid in an amount equal to the school district's or county vocational school district's State aid entitlement calculated pursuant to subsections a. and b. of this section multiplied by 81.4876%.

d.Each executive county superintendent of schools shall complete a study of pupil transportation services in the county no later than 18 months after the effective date of P.L.2007, c.260 (C.18A:7F-43 et al.). The purpose of the study shall be to determine ways to provide pupil transportation services in a more cost-effective and efficient manner. The study shall be transmitted upon completion to the Commissioner of Education and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1).

L.2007, c.260, s.15.

18A:7F-58 Adjustment aid; educational adequacy aid.

16. a. (1) For the 2008-2009 school year, each school district and county vocational school district shall receive adjustment aid in such amount as to ensure that the district receives the greater of the amount of State aid calculated for the district pursuant to the provisions of this act or the State aid received by the district for the 2007-2008 school year multiplied by 102%. The State aid received by the district for the 2007-2008 school year shall include the following aid categories: Core Curriculum Standards Aid, Supplemental Core Curriculum Standards Aid, Education Opportunity Aid, Above Average Enrollment Growth Aid, High Expectations for Learning Proficiency Aid, Instructional Supplement Aid, Demonstrably Effective Program Aid, Stabilization Aid, Supplemental Stabilization Aid, Adult and Postsecondary Education Grants, Bilingual Education Aid, Special Education Aid, County Vocational Program Aid, Transportation Aid, School Choice Aid, Consolidated Aid, Additional Formula Aid, Full-day Kindergarten Supplemental Aid, Targeted-At-Risk Aid, Abbott-Bordered District Aid, Nonpreschool ECPA, Extraordinary Special Education Aid paid in 2006-2007, and Aid for Enrollment Adjustments, taking into consideration the June 2008 payment made in July 2008.

(2)For the 2009-2010 and 2010-2011 school years a school district or county vocational school district shall receive adjustment aid in such amount as to ensure that the district receives the greater of the amount of State aid calculated for the district pursuant to the provisions of this act or the State aid, other than educational adequacy aid, received by the district for the 2008-2009 school year.

(3)For the 2011-2012 school year and for each school year thereafter, a school district or county vocational school district that does not have a decline in its weighted enrollment, adjusted for bilingual education pupils and at-risk pupils, between the 2008-2009 school year and the budget year that is greater than 5% shall receive adjustment aid in such amount as to ensure that the district receives the greater of the amount of State aid calculated pursuant to the provisions of this act or the State aid, other than educational adequacy aid, received by the district for the 2008-2009 school year.

(4)For the 2011-2012 school year and for each school year thereafter, a school district or county vocational school district that has a decline in its weighted enrollment, adjusted for bilingual education pupils and at-risk pupils, between the 2008-2009 school year and the budget year that is greater than 5% shall have its adjustment aid reduced in an amount equal to the district's 2008-2009 per pupil adjustment aid amount multiplied by the decline in its resident enrollment that is greater than 5%.

b.In the case of a school district that received education opportunity aid in the 2007-2008 school year and for which the sum of the district's 2007-2008 State aid under the State aid categories listed under paragraph (1) of subsection a. of this section and general fund local levy is less than the sum of the district's adequacy budget as calculated pursuant to section 9 of this act, special education categorical aid calculated pursuant to section 13 of this act, and security aid calculated pursuant to section 14 of this act, the district shall receive educational adequacy aid if it meets the following criteria:

(1)the district fails to meet educational adequacy standards as determined by the commissioner; or

(2)the district is located in a municipality with an equalized total tax rate that is greater than 130% of the Statewide average equalized total tax rate; or

(3)the district has an equalized school tax rate that is greater than 110% of the Statewide average equalized school tax rate and is located in a municipality with an equalized total tax rate that is greater than 120% of the Statewide average equalized total tax rate; and

(4)the district will not meet adequacy in the 2008-2009 school year based on the State aid increase received by the district for that school year.

An eligible district shall receive educational adequacy aid for the 2008-2009 school year in accordance with the following formula:

EA aid = ((AB + SE + SA) - (GFL + A08)) x .33) - ls - SA;

where AB is the district's adequacy budget as calculated pursuant to section 9 of this act;

SE is the district's special education categorical aid calculated pursuant to section 13 of this act;

SA is the district's security categorical aid calculated pursuant to section 14 of this act;

GFL is the district's prebudget year general fund local levy;

A08 is the sum of the district's 2007-2008 State aid under the State aid categories listed under paragraph (1) of subsection a. of this section;

ls is the district's prebudget year general fund local levy, multiplied by 4% in the case of a district which meets the criteria of paragraph (2) or paragraph (3) of this subsection, or in the case of a district which does not meet those criteria multiplied by 6%; and

SA is any increase in State aid between the prebudget and budget years.

An eligible district shall receive educational adequacy aid for the 2009-2010 school year in accordance with the following formula:

EA aid = ((AB - (GFL + PEQAID )) x .50) -ls; and

An eligible district shall receive educational adequacy aid for the 2010-2011 school year in accordance with the following formula:

EA aid = (AB - (GFL + PEQAID) -ls)

where

AB is the district's adequacy budget as calculated pursuant to section 9 of this act;

GFL is the district's prebudget year general fund local levy;

PEQAID is the district's prebudget year equalization aid calculated pursuant to section 11 of this act; and

ls is the district's prebudget year general fund local levy, multiplied by 4% in the case of a district which meets the criteria of paragraph (2) or paragraph (3) of this subsection, or in the case of a district which does not meet those criteria multiplied by 8% for the 2009-2010 school year and by 10% for the 2010-2011 school year;

For the 2011-2012 school year and for each school year thereafter, the district shall receive the amount of educational adequacy aid that the district received in the 2010-2011 school year.

L.2007, c.260, s.16.



Section 18A:7F-58 - Adjustment aid; educational adequacy aid.

18A:7F-58 Adjustment aid; educational adequacy aid.

16. a. (1) For the 2008-2009 school year, each school district and county vocational school district shall receive adjustment aid in such amount as to ensure that the district receives the greater of the amount of State aid calculated for the district pursuant to the provisions of this act or the State aid received by the district for the 2007-2008 school year multiplied by 102%. The State aid received by the district for the 2007-2008 school year shall include the following aid categories: Core Curriculum Standards Aid, Supplemental Core Curriculum Standards Aid, Education Opportunity Aid, Above Average Enrollment Growth Aid, High Expectations for Learning Proficiency Aid, Instructional Supplement Aid, Demonstrably Effective Program Aid, Stabilization Aid, Supplemental Stabilization Aid, Adult and Postsecondary Education Grants, Bilingual Education Aid, Special Education Aid, County Vocational Program Aid, Transportation Aid, School Choice Aid, Consolidated Aid, Additional Formula Aid, Full-day Kindergarten Supplemental Aid, Targeted-At-Risk Aid, Abbott-Bordered District Aid, Nonpreschool ECPA, Extraordinary Special Education Aid paid in 2006-2007, and Aid for Enrollment Adjustments, taking into consideration the June 2008 payment made in July 2008.

(2) For the 2009-2010 and 2010-2011 school years a school district or county vocational school district shall receive adjustment aid in such amount as to ensure that the district receives the greater of the amount of State aid calculated for the district pursuant to the provisions of this act or the State aid, other than educational adequacy aid, received by the district for the 2008-2009 school year.

(3) For the 2011-2012 school year and for each school year thereafter, a school district or county vocational school district that does not have a decline in its weighted enrollment, adjusted for bilingual education pupils and at-risk pupils, between the 2008-2009 school year and the budget year that is greater than 5% shall receive adjustment aid in such amount as to ensure that the district receives the greater of the amount of State aid calculated pursuant to the provisions of this act or the State aid, other than educational adequacy aid, received by the district for the 2008-2009 school year.

(4) For the 2011-2012 school year and for each school year thereafter, a school district or county vocational school district that has a decline in its weighted enrollment, adjusted for bilingual education pupils and at-risk pupils, between the 2008-2009 school year and the budget year that is greater than 5% shall have its adjustment aid reduced in an amount equal to the district's 2008-2009 per pupil adjustment aid amount multiplied by the decline in its resident enrollment that is greater than 5%.

b. In the case of a school district that received education opportunity aid in the 2007-2008 school year and for which the sum of the district's 2007-2008 State aid under the State aid categories listed under paragraph (1) of subsection a. of this section and general fund local levy is less than the sum of the district's adequacy budget as calculated pursuant to section 9 of this act, special education categorical aid calculated pursuant to section 13 of this act, and security aid calculated pursuant to section 14 of this act, the district shall receive educational adequacy aid if it meets the following criteria:

(1) the district fails to meet educational adequacy standards as determined by the commissioner; or

(2) the district is located in a municipality with an equalized total tax rate that is greater than 130% of the Statewide average equalized total tax rate; or

(3) the district has an equalized school tax rate that is greater than 110% of the Statewide average equalized school tax rate and is located in a municipality with an equalized total tax rate that is greater than 120% of the Statewide average equalized total tax rate; and

(4) the district will not meet adequacy in the 2008-2009 school year based on the State aid increase received by the district for that school year.

An eligible district shall receive educational adequacy aid for the 2008-2009 school year in accordance with the following formula:

EA aid = ((AB + SE + SA) - (GFL + A08)) x .33) - ls - SA;

where AB is the district's adequacy budget as calculated pursuant to section 9 of this act;

SE is the district's special education categorical aid calculated pursuant to section 13 of this act;

SA is the district's security categorical aid calculated pursuant to section 14 of this act;

GFL is the district's prebudget year general fund local levy;

A08 is the sum of the district's 2007-2008 State aid under the State aid categories listed under paragraph (1) of subsection a. of this section;

ls is the district's prebudget year general fund local levy, multiplied by 4% in the case of a district which meets the criteria of paragraph (2) or paragraph (3) of this subsection, or in the case of a district which does not meet those criteria multiplied by 6%; and

SA is any increase in State aid between the prebudget and budget years.

An eligible district shall receive educational adequacy aid for the 2009-2010 school year in accordance with the following formula:

EA aid = ((AB - (GFL + PEQAID )) x .50) -ls; and

An eligible district shall receive educational adequacy aid for the 2010-2011 school year in accordance with the following formula:

EA aid = (AB - (GFL + PEQAID) -ls)

where

AB is the district's adequacy budget as calculated pursuant to section 9 of this act;

GFL is the district's prebudget year general fund local levy;

PEQAID is the district's prebudget year equalization aid calculated pursuant to section 11 of this act; and

ls is the district's prebudget year general fund local levy, multiplied by 4% in the case of a district which meets the criteria of paragraph (2) or paragraph (3) of this subsection, or in the case of a district which does not meet those criteria multiplied by 8% for the 2009-2010 school year and by 10% for the 2010-2011 school year;

For the 2011-2012 school year and for each school year thereafter, the district shall receive the amount of educational adequacy aid that the district received in the 2010-2011 school year.

L.2007, c.260, s.16.



Section 18A:7F-60 - Conditions For Disbursement Of Funds.

18A:7F-60 Conditions for disbursement of funds.

18.The Commissioner of Education shall not authorize the disbursement of funds to any district until the commissioner is satisfied that all educational expenditures in the district will be spent effectively and efficiently in order to enable students to achieve the core curriculum content standards. The commissioner shall be authorized to take any affirmative action as is necessary to ensure the effective and efficient expenditure of funds by school districts and county vocational school districts.

L.2007, c.260, s.60.



Section 18A:7F-61 - Percentage Of District's District Aid For 2008-09.

18A:7F-61 Percentage of district's district aid for 2008-09.

19. Notwithstanding any law or regulation to the contrary, for the 2008-2009 school year a district's district aid percentage calculated for purposes of the provisions of section 10 of P.L.2000, c.72 (C.18A:7G-10) shall equal the percentage calculated for the 2001-2002 school year.

L.2007, c.260, s.19.



Section 18A:7F-62 - Calculation Of Aid For Choice Student In Choice District, Resident Enrollment.

18A:7F-62 Calculation of aid for choice student in choice district, resident enrollment.

20.For the purpose of calculating all forms of State aid pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.) for a choice student in a choice district, the student shall be counted in the resident enrollment of the receiving district. The receiving district shall receive school choice aid for each choice student equal to the adequacy budget local levy per pupil amount.

For purposes of this section, "adequacy budget local levy per pupil amount" means the adequacy budget calculated pursuant to section 9 of P.L.2007, c.260 (C.18A:7F-51) minus equalization aid calculated pursuant to section 11 of P.L.2007, c.260 (C.18A:7F-53) divided by the resident enrollment.

L.2007, c.260, s.20.



Section 18A:7F-63 - Inclusion Of Facilities Projects In Sda District Budget.

18A:7F-63 Inclusion of facilities projects in SDA district budget.
21. a. Notwithstanding any provision of P.L.2000, c.72 (C.18A:7G-1 et al.) or P.L.2007, c.137 (C.52:18A-235 et al.) to the contrary, an SDA district as defined in section 3 of P.L.2000, c.72 (C.18A:7G-3) may include in its annual capital outlay budget and construct one or more school facilities projects if the commissioner, in consultation with the New Jersey Schools Development Authority, approves the inclusion of the project upon a demonstration by the district that its budget includes sufficient funds to finance the project. The commissioner's approval of the inclusion of the school facilities project in the district's annual capital outlay budget may also contain specific conditions including, but not limited to, a requirement that the district follow the design requirements and materials and system standards established by the development authority. A district may also withdraw funds from a capital reserve account for such purpose with the approval of the commissioner.

b.A school facilities project that is not financed and constructed pursuant to subsection a. of this section, shall continue to be financed and constructed in accordance with the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.).

L.2007, c.260, s.21; amended 2015, c.257, s.1.



Section 18A:7F-64 - Determination Of Amount Of State School Aid.

18A:7F-64 Determination of amount of State school aid.

2.When determining the amount of State school aid that shall be awarded to a school district pursuant to the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.) or any other law, the Commissioner of Education shall not consider a school district's receipt of federal funds pursuant to section 8002, 8003, 8007, or 8008 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. s.7702, 7703, 7707, or 7708) in any manner that would cause the school district to be awarded less State school aid than the district would have been awarded had the district not received the federal funds. Such funds shall not be considered when calculating the district's undesignated general fund balance pursuant to section 7 of P.L.1996, c.138 (C.18A:7F-7).

L.2015, c.46, s.2.



Section 18A:7F-65 - Commercial Valuation Stabilization Aid.

18A:7F-65 Commercial valuation stabilization aid.

1. a. In addition to any other State school aid provided pursuant to the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.), a school district may receive, upon the recommendation of the Commissioner of Education, commercial valuation stabilization aid if the school district is situated in a municipality in which:

(1)in 2008, the assessed value of commercial property accounted for at least 75 percent of the municipality's total assessed property valuation; and

(2)between 2008 and 2013, the assessed value of commercial property decreased by at least 25 percent.

b.Upon identifying a school district that meets the criteria of subsection a. of this section, the commissioner shall conduct a needs assessment of the school district to determine if the district should receive commercial valuation stabilization aid. The needs assessment shall consider, at a minimum:

(1)the breadth of educational programming offered by the district;

(2)whether the district's expenditures are consistent with the efficiency standards established pursuant to section 4 of P.L.2007, c.260 (C.18A:7F-46); and

(3)in consultation with the Commissioner of Community Affairs, the district's capacity to raise a general fund tax levy that is adequate to support the district's expenditures.

In the event that the Commissioner of Education determines that the district should be awarded commercial valuation stabilization aid, the commissioner shall determine the amount of the award. The commissioner shall perform the needs assessment in each subsequent school year and determine the amount of aid, if any.

c.Notwithstanding the provisions of subsection b. of section 5 of P.L.1996, c.138 (C.18A:7F-5) to the contrary, in the first year that a school district receives commercial valuation stabilization aid, the district shall reduce its general fund tax levy by an amount equal to the amount of the aid received. In the subsequent school year, for the purpose of calculating a school district's tax levy growth limitation pursuant to the provisions of section 3 of P.L.2007, c.62 (C.18A:7F-38), a school district's prebudget year adjusted tax levy shall reflect this reduction.

d.A school district shall be ineligible to receive commercial valuation stabilization aid in the first school year in which the total assessed property valuation in the municipality in which the school district is situated is greater than or equal to the municipality's total assessed property valuation in 2008. For the purposes of this subsection, the municipality's total assessed property valuation shall include the value of any property exempt from taxation pursuant to the provisions of P.L. , c. (C. ) (pending before the Legislature as Senate Bill No............). The municipal tax assessor shall annually determine the value of the exempt property, and the Commissioner of Community Affairs shall review the assessment for reasonability and completeness.

e.Notwithstanding the provisions of section 3 of P.L.2007, c.62 (C.18A:7F-38) to the contrary, a school district's tax levy growth limitation shall be increased by an amount equal to any reduction in the amount of commercial valuation stabilization aid that the district received in the prior budget year.

L.2015, c.143, s.1.



Section 18A:7F-66 - Efficiency Of Expenditures.

18A:7F-66 Efficiency of expenditures.

2.In the case of a school district that receives commercial valuation stabilization aid pursuant to section 1 of this act, the commissioner may take such action as is deemed necessary and appropriate to ensure the efficiency of school district expenditures.

L.2015, c.143, s.2.



Section 18A:7G-1 - Short Title.

18A:7G-1 Short title.

1.Sections 1 through 30 and 57 through 71 of P.L.2000, c.72 (C.18A:7G-1 et al.), sections 14 through 17 of P.L.2007, c.137 (C.18A:7G-45 through C.18A:7G-48), and sections 8 through 11 of P.L.2008, c.39 (C.18A:7G-14.1 et al.) shall be known and may be cited as the "Educational Facilities Construction and Financing Act."

L.2000, c.72, s.1; amended 2008, c.39, s.1.



Section 18A:7G-2 - Findings, Declarations Relative To Construction, Financing Of Public School Facilities.

18A:7G-2 Findings, declarations relative to construction, financing of public school facilities.

2.The Legislature finds and declares that:

a.The Constitution of the State of New Jersey requires the Legislature to provide for the maintenance and support of a thorough and efficient system of free public schools and this legislative responsibility includes ensuring that students are educated in physical facilities that are safe, healthy, and conducive to learning.

b.Inadequacies in the quality, utility, and safety of educational facilities have arisen among local school districts of this State. In order to ensure that the Legislature's constitutional responsibility for adequate educational facilities is met, there is a need to establish an efficiency standard for educational facilities at the elementary, middle, and secondary school levels which will assure that the core curriculum content standards are taught to all of the children of the State in a setting which facilitates and promotes that learning.

c.Educational infrastructure inadequacies are greatest in the SDA districts where maintenance has been deferred and new construction has not been initiated due to concerns about cost. To remedy the facilities inadequacies of the SDA districts, the State must promptly engage in a facilities needs assessment and fund the entire cost of repairing, renovating, and constructing the new school facilities determined by the Commissioner of Education to be required to meet the school facilities efficiency standards in the SDA districts. In other districts, the State must also identify need in view of anticipated growth in school population, and must contribute to the cost of the renovation and construction of new facilities to ensure the provision of a thorough and efficient education in those districts.

d.While providing that the educational infrastructure meets the requirements of a thorough and efficient education, the State must also protect the interests of taxpayers who will bear the burden of this obligation. Design of school facilities should incorporate maximum operating efficiencies and new technologies to advance the energy efficiency of school facilities and the efficiency of other school building systems, construction should be achieved in as efficient a manner as possible, and a mechanism to assure proper maintenance of new facilities should be established and implemented, in order to reduce the overall cost of the program and to preserve this infrastructure investment.

L.2000, c.72, s.2; amended 2007, c.260, s.38.



Section 18A:7G-3 - Definitions Relative To Construction, Financing Of Public School Facilities.

18A:7G-3 Definitions relative to construction, financing of public school facilities.

3.As used in sections 1 through 30 and 57 through 71 of P.L.2000, c.72 (C.18A:7G-1 et al.) and sections 14 through 17 of P.L.2007, c.137 (C.18A:7G-45 through C.18A:7G-48), unless the context clearly requires a different meaning:

"Area cost allowance" means $138 per square foot for the school year 2000-2001 and shall be inflated by an appropriate cost index for the 2001-2002 school year. For the 2002-2003 school year and subsequent school years, the area cost allowance shall be established by the commissioner pursuant to subsection h. of section 4 of P.L.2000, c.72 (C.18A:7G-4). The area cost allowance used in determining preliminary eligible costs of school facilities projects shall be that of the year of application for approval of the project;

"Capital maintenance project" means a school facilities project intended to extend the useful life of a school facility, including up-grades and replacements of building systems, such as structure, enclosure, mechanical, plumbing and electrical systems;

"Commissioner" means the Commissioner of Education;

"Core curriculum content standards" means the standards established pursuant to the provisions of subsection a. of section 4 of P.L.2007, c.260 (C.18A:7F-46);

"Cost index" means the average annual increase, expressed as a decimal, in actual construction cost factors for the New York City and Philadelphia areas during the second fiscal year preceding the budget year as determined pursuant to regulations promulgated by the development authority pursuant to section 26 of P.L.2000, c.72 (C.18A:7G-26);

"Debt service" means and includes payments of principal and interest upon school bonds issued to finance the acquisition of school sites and the purchase or construction of school facilities, additions to school facilities, or the reconstruction, remodeling, alteration, modernization, renovation or repair of school facilities, including furnishings, equipment, architect fees and the costs of issuance of such obligations and shall include payments of principal and interest upon school bonds heretofore issued to fund or refund such obligations, and upon municipal bonds and other obligations which the commissioner approves as having been issued for such purposes. Debt service pursuant to the provisions of P.L.1978, c.74 (C.18A:58-33.22 et seq.), P.L.1971, c.10 (C.18A:58-33.6 et seq.) and P.L.1968, c.177 (C.18A:58-33.2 et seq.) is excluded;

"Demonstration project" means a school facilities project selected by the State Treasurer for construction by a redevelopment entity pursuant to section 6 of P.L.2000, c.72 (C.18A:7G-6);

"Development authority" means the New Jersey Schools Development Authority established pursuant to section 3 of P.L.2007, c.137 (C.52:18A-237);

"District" means a local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes, a county special services school district established pursuant to article 8 of chapter 46 of Title 18A of the New Jersey Statutes, a county vocational school district established pursuant to article 3 of chapter 54 of Title 18A of the New Jersey Statutes, and a district under full State intervention pursuant to P.L.1987, c.399 (C.18A:7A-34 et al.);

"District aid percentage" means the number expressed as a percentage derived from dividing the district's equalization aid calculated pursuant to section 11 of P.L.2007, c.260 (C.18A:7F-53) as of the date of the commissioner's determination of preliminary eligible costs by the district's adequacy budget calculated pursuant to section 9 of P.L.2007, c.260 (C.18A:7F-51) as of the date of the commissioner's determination of preliminary eligible costs;

"Excess costs" means the additional costs, if any, which shall be borne by the district, of a school facilities project which result from design factors that are not required to meet the facilities efficiency standards and not approved pursuant to paragraph (1) of subsection g. of section 5 of P.L.2000, c.72 (C.18A:7G-5) or are not authorized as community design features included in final eligible costs pursuant to subsection c. of section 6 of P.L.2000, c.72 (C.18A:7G-6);

"Facilities efficiency standards" means the standards developed by the commissioner pursuant to subsection h. of section 4 of P.L.2000, c.72 (C.18A:7G-4);

"Final eligible costs" means for school facilities projects to be constructed by the development authority, the final eligible costs of the school facilities project as determined by the commissioner, in consultation with the development authority, pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5); for demonstration projects, the final eligible costs of the project as determined by the commissioner and reviewed by the development authority which may include the cost of community design features determined by the commissioner to be an integral part of the school facility and which do not exceed the facilities efficiency standards, and which were reviewed by the development authority and approved by the State Treasurer pursuant to section 6 of P.L.2000, c.72 (C.18A:7G-6); and for districts other than SDA districts, final eligible costs as determined pursuant to paragraph (1) of subsection h. of section 5 of P.L.2000, c.72 (C.18A:7G-5);

"Financing authority" means the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.);

"FTE" means a full-time equivalent student which shall be calculated as follows: each student in grades 1 through 12 shall be counted at 100% of the actual count of students, in the case of districts which operate a half-day kindergarten program each kindergarten student shall be counted at 50% of the actual count of kindergarten students, in the case of districts which operate a full-day kindergarten program or which currently operate a half-day kindergarten program but propose to build facilities to house a full-day kindergarten program each kindergarten student shall be counted at 100% of the actual count of kindergarten students, and each preschool student who is enrolled in a full-day preschool program pursuant to section 12 of P.L.2007, c.260 (C.18A:7F-54) shall be counted at 100% of the actual count of preschool students. In addition, each preschool disabled child who is entitled to receive a full-time program pursuant to N.J.S.18A:46-6 shall be counted at 100% of the actual count of these students in the district;

"Functional capacity" means the number of students that can be housed in a building in order to have sufficient space for it to be educationally adequate for the delivery of programs and services necessary for student achievement of the core curriculum content standards. Functional capacity is determined by dividing the existing gross square footage of a school building by the minimum area allowance per FTE student pursuant to subsection b. of section 8 of P.L.2000, c.72 (C.18A:7G-8) for the grade level students contained therein. The difference between the projected enrollment determined pursuant to subsection a. of section 8 of P.L.2000, c.72 (C.18A:7G-8) and the functional capacity is the unhoused students that are the basis upon which the additional costs of space to provide educationally adequate facilities for the entire projected enrollment are determined. The existing gross square footage for the purposes of defining functional capacity is exclusive of existing spaces that are not contained in the facilities efficiency standards but which are used to deliver programs and services aligned to the core curriculum content standards, used to provide support services directly to students, or other existing spaces that the district can demonstrate would be structurally or fiscally impractical to convert to other uses contained in the facilities efficiency standards;

"Lease purchase payment" means and includes payment of principal and interest for lease purchase agreements in excess of five years approved pursuant to subsection (f) of N.J.S.18A:20-4.2 prior to the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.) to finance the purchase or construction of school facilities, additions to school facilities, or the reconstruction, remodeling, alteration, modernization, renovation or repair of school facilities, including furnishings, equipment, architect fees and issuance costs. Approved lease purchase agreements in excess of five years shall be accorded the same accounting treatment as school bonds;

"Local share" means, in the case of a school facilities project to be constructed by the development authority, the total costs less the State share as determined pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5); in the case of a demonstration project, the total costs less the State share as determined pursuant to sections 5 and 6 of P.L.2000, c.72 (C.18A:7G-5 and C.18A:7G-6); and in the case of a school facilities project which shall be financed pursuant to section 15 of P.L.2000, c.72 (C.18A:7G-15), the total costs less the State share as determined pursuant to that section;

"Local unit" means a county, municipality, board of education or any other political subdivision or instrumentality authorized to construct, operate and maintain a school facilities project and to borrow money for those purposes pursuant to law;

"Local unit obligations" means bonds, notes, refunding bonds, refunding notes, lease obligations and all other obligations of a local unit which are issued or entered into for the purpose of paying for all or a portion of the costs of a school facilities project, including moneys payable to the development authority;

"Long-range facilities plan" means the plan required to be submitted to the commissioner by a district pursuant to section 4 of P.L.2000, c.72 (C.18A:7G-4);

"Maintenance" means expenditures which are approved for repairs and replacements for the purpose of keeping a school facility open and safe for use or in its original condition, including repairs and replacements to a school facility's heating, lighting, ventilation, security and other fixtures to keep the facility or fixtures in effective working condition. Maintenance shall not include capital maintenance or contracted custodial or janitorial services, expenditures for the cleaning of a school facility or its fixtures, the care and upkeep of grounds or parking lots, and the cleaning of, or repairs and replacements to, movable furnishings or equipment, or other expenditures which are not required to maintain the original condition over the school facility's useful life. Approved maintenance expenditures shall be as determined by the commissioner pursuant to regulations to be adopted by the commissioner pursuant to section 26 of P.L.2000, c.72 (C.18A:7G-26);

"Other allowable costs" means the costs of temporary facilities, site development, acquisition of land or other real property interests necessary to effectuate the school facilities project, fees for the services of design professionals, including architects, engineers, construction managers and other design professionals, legal fees, financing costs and the administrative costs of the development authority and the financing authority or the district incurred in connection with the school facilities project;

"Other facilities" means athletic stadiums, swimming pools, any associated structures or related equipment tied to such facilities including, but not limited to, grandstands and night field lights, greenhouses, facilities used for non-instructional or non-educational purposes, and any structure, building, or facility used solely for school administration;

"Preliminary eligible costs" means the initial eligible costs of a school facilities project as calculated pursuant to the formulas set forth in section 7 of P.L.2000, c.72 (C.18A:7G-7) or as otherwise provided pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5) and which shall be deemed to include the costs of construction and other allowable costs;

"Redevelopment entity" means a redevelopment entity authorized by a municipal governing body to implement plans and carry out redevelopment projects in the municipality pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.);

"School bonds" means, in the case of a school facilities project which is to be constructed by the development authority, a redevelopment entity, or a district under section 15 of P.L.2000, c.72 (C.18A:7G-15), bonds, notes or other obligations issued by a district to finance the local share; and, in the case of a school facilities project which is not to be constructed by the development authority or a redevelopment entity, or financed under section 15 of P.L.2000, c.72 (C.18A:7G-15), bonds, notes or other obligations issued by a district to finance the total costs;

"School enrollment" means the number of FTE students other than evening school students, including post-graduate students and post-secondary vocational students, who, on the last school day prior to October 16 of the current school year, are recorded in the registers of the school;

"School facility" means and includes any structure, building or facility used wholly or in part for educational purposes by a district and facilities that physically support such structures, buildings and facilities, such as district wastewater treatment facilities, power generating facilities, and steam generating facilities, but shall exclude other facilities;

"School facilities project" means the planning, acquisition, demolition, construction, improvement, alteration, modernization, renovation, reconstruction or capital maintenance of all or any part of a school facility or of any other personal property necessary for, or ancillary to, any school facility, and shall include fixtures, furnishings and equipment, and shall also include, but is not limited to, site acquisition, site development, the services of design professionals, such as engineers and architects, construction management, legal services, financing costs and administrative costs and expenses incurred in connection with the project;

"SDA district" is a district that received education opportunity aid or preschool expansion aid in the 2007-2008 school year;

"Special education services pupil" means a pupil receiving specific services pursuant to chapter 46 of Title 18A of the New Jersey Statutes;

"State aid" means State municipal aid and State school aid;

"State debt service aid" means for school bonds issued for school facilities projects approved by the commissioner after the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.) of districts which elect not to have a redevelopment entity construct the project or which elect not to finance the project under section 15 of P.L.2000, c.72 (C.18A:7G-15), the amount of State aid determined pursuant to section 9 of P.L.2000, c.72 (C.18A:7G-9); and for school bonds or certificates of participation issued for school facilities projects approved by the commissioner prior to the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.) the amount of State aid determined pursuant to section 10 of P.L.2000, c.72 (C.18A:7G-10);

"State municipal aid" means business personal property tax replacement revenues, State urban aid and State revenue sharing, as these terms are defined in section 2 of P.L.1976, c.38 (C.40A:3-3), or other similar forms of State aid payable to the local unit and to the extent permitted by federal law, federal moneys appropriated or apportioned to the municipality or county by the State;

"State school aid" means the funds made available to school districts pursuant to section 11 of P.L.2007, c.260 (C.18A:7F-53);

"State share" means the State's proportionate share of the final eligible costs of a school facilities project to be constructed by the development authority as determined pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5); in the case of a demonstration project, the State's proportionate share of the final eligible costs of the project as determined pursuant to sections 5 and 6 of P.L.2000, c.72 (C.18A:7G-5 and C.18A:7G-6); and in the case of a school facilities project to be financed pursuant to section 15 of P.L.2000, c.72 (C.18A:7G-15), the State share as determined pursuant to that section;

"Total costs" means, in the case of a school facilities project which is to be constructed by the development authority or a redevelopment entity or financed pursuant to section 15 of P.L.2000, c.72 (C.18A:7G-15), the final eligible costs plus excess costs if any; and in the case of a school facilities project which is not to be constructed by the development authority or a redevelopment entity or financed pursuant to section 15 of P.L.2000, c.72 (C.18A:7G-15), the total cost of the project as determined by the district.

L.2000, c.72, s.3; amended 2005, c.235, s.31; 2006, c.47, s.90; 2007, c.137, s.18; 2007, c.260, s.39.



Section 18A:7G-4 - Long-range Facilities Plan; Facilities Efficiency Standards; Time Lines.

18A:7G-4 Long-range facilities plan; facilities efficiency standards; time lines.

4. a. By December 15, 2000 and by October 1, 2005, each district shall prepare and submit to the commissioner a long-range facilities plan that details the district's school facilities needs and the district's plan to address those needs for the ensuing five years. Following the approval of the 2005 long-range facilities plan, each district shall amend its long-range facilities plan at least once every five years to update enrollment projections, building capacities, and health and safety conditions. The long-range facilities plan shall incorporate the facilities efficiency standards and shall be filed with the commissioner for approval in accordance with those standards. For those Abbott districts that have submitted long-range facilities plans to the commissioner prior to the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.), this subsection shall not be read to require an additional filing by October 1, 2000.

b.Notwithstanding any other law or regulation to the contrary, an application for a school facilities project pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5) shall not be approved unless the district has filed a long-range facilities plan that is consistent with the application and the plan has been approved by the commissioner; except that prior to October 1, 2000, the commissioner may approve an application if the project is necessary to protect the health or safety of occupants of the school facility, or is related to required early childhood education programs, or is related to a school facility in which the functional capacity is less than 90% of the facilities efficiency standards based on current school enrollment, or the district received bids on the school facilities project prior to the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.) and the district demonstrates that further delay will negatively affect the cost of the project.

c.An amendment to a long-range facilities plan may be submitted at any time to the commissioner for review and determination on the approval or disapproval of the amendment.

d.Each long-range facilities plan shall include a cohort survival methodology or other methodology approved by the commissioner, accompanied by a certification by a qualified demographer retained by the district that serves as the basis for identifying the capacity and program needs detailed in the long-range facilities plan.

e.The long-range facilities plan shall include an educational adequacy inventory of all existing school facilities in the district including the adequacy of school facilities to educate within the district the existing and projected number of pupils with disabilities, the identification of all deficiencies in the district's current inventory of school facilities, which includes the identification of those deficiencies that involve emergent health and safety concerns, and the district's proposed plan for future construction and renovation. The long-range facilities plan submissions shall conform to the guidelines, criteria and format prescribed by the commissioner.

f.Each district shall determine the number of "unhoused students" for the ensuing five-year period calculated pursuant to the provisions of section 8 of P.L.2000, c.72 (C.18A:7G-8).

g.Each district shall submit the long-range facilities plan to the planning board of the municipality or municipalities in which the district is situate for the planning board's review and findings and the incorporation of the plan's goals and objectives into the municipal master plan adopted by the municipality pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28).

h.The commissioner shall develop, for the March 2002 Report on the Cost of Providing a Thorough and Efficient Education issued by the commissioner pursuant to section 4 of P.L.1996, c.138 (C.18A:7F-4), facilities efficiency standards for elementary, middle, and high schools consistent with the core curriculum school delivery assumptions in the report and sufficient for the achievement of the core curriculum content standards, including the provision of required programs in Abbott districts and early childhood education programs in the districts in which these programs are required by the State. The area allowances per FTE student in each class of the district shall be derived from these facilities efficiency standards. The commissioner shall revise the facilities efficiency standards and the area cost allowance in accordance with such schedule as the commissioner deems necessary. The commissioner shall publish the revised facilities efficiency standards and the area cost allowance in the New Jersey Register and, within a reasonable period of time after 30 days following publication, shall file the revised facilities efficiency standards and the area cost allowance with the Office of Administrative Law for publication in the New Jersey Register and those standards shall become effective immediately upon filing. During the 30-day period the commissioner shall provide an opportunity for public comment on the proposed facilities efficiency standards and the area cost allowance.

The facilities efficiency standards developed by the commissioner shall not be construction design standards but rather shall represent the instructional spaces, specialized instructional areas, and administrative spaces that are determined by the commissioner to be educationally adequate to support the achievement of the core curriculum content standards including the provision of required programs in Abbott districts and early childhood education programs in the districts in which these programs are required by the State. A district may design, at its discretion, the educational and other spaces to be included within the school facilities project. The design of the project may eliminate spaces in the facilities efficiency standards, include spaces not in the facilities efficiency standards, or size spaces differently than in the facilities efficiency standards upon a demonstration of the adequacy of the school facilities project to deliver the core curriculum content standards pursuant to paragraph (2) of subsection g. of section 5 of P.L.2000, c.72 (C.18A:7G-5).

Within a reasonable period of time after the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.), the commissioner shall publish the facilities efficiency standards developed for the 2000-2001, 2001-2002, and 2002-2003 school years in the New Jersey Register. Within a reasonable period of time after 30 days after publication in the New Jersey Register, the commissioner shall file the facilities efficiency standards with the Office of Administrative Law and those standards shall become effective immediately upon filing with the Office of Administrative Law. During the 30-day period the commissioner shall provide an opportunity for public comment on the proposed facilities efficiency standards.

i.Within 90 days of the commissioner's receipt of a long-range facilities plan for review, the commissioner shall determine whether the plan is fully and accurately completed and whether all information necessary for a decision on the plan has been filed by the district. If the commissioner determines that the plan is complete, the commissioner shall promptly notify the district in writing and shall have 60 days from the date of that notification to determine whether to approve the plan or not. If the commissioner determines that the plan is not complete, the commissioner shall notify the district in writing. The district shall provide to the commissioner whatever information the commissioner determines is necessary to make the plan accurate and complete. The district shall submit that information to the commissioner, and the commissioner shall have 60 days from the date of receipt of accurate and complete information to determine whether to approve the plan or not.

j.Notwithstanding any provision in subsection i. of this section, if at any time the number of long-range facilities plans filed by school districts with the commissioner and pending review exceeds 20% of the number of school districts in New Jersey, the commissioner may extend by 60 days the deadline for reviewing each plan pending at that time.

k.(Deleted by amendment, P.L.2007, c.260).

l.By July 1, 2001, the commissioner shall provide the Legislature with recommendations to address the circumstances of districts which are contiguous with two or more Abbott districts. The recommendations shall address the issues of the financing of school facilities projects and the funding of the educational and other programs required within these districts as a result of their unique demographic situation.

m.By July 1, 2001, the commissioner shall study the Safe Schools Design Guidelines, prepared by the Florida Center for Community Design and Research, which address the issues of school safety and security through the design of school facilities. Based upon the commissioner's study, the commissioner shall issue recommendations to districts on the appropriateness of including the Safe Schools Design Guidelines in the design and construction of school facilities projects.

L.2000, c.72, s.4; amended 2007, c.137, s.19; 2007, c.260, s.40.



Section 18A:7G-5 - Undertaking And Financing Of School Facilities In Certain Districts.

18A:7G-5 Undertaking and financing of school facilities in certain districts.

5. a. The development authority shall undertake and the financing authority shall finance the school facilities projects of SDA districts.

b.In the case of a district other than an SDA district, State support for the project shall be determined pursuant to section 9 or section 15 of P.L.2000, c.72 (C.18A:7G-9 or C.18A:7G-15), as applicable.

c.Notwithstanding any provision of N.J.S.18A:18A-16 to the contrary, the procedures for obtaining approval of a school facilities project shall be as set forth in this act; provided that any district whose school facilities project is not constructed by the development authority shall also be required to comply with the provisions of N.J.S.18A:18A-16.

d. (1) Any district seeking to initiate a school facilities project shall apply to the commissioner for approval of the project. The application may include, but not be limited to: a description of the school facilities project; a schematic drawing of the project or, at the option of the district, preliminary plans and specifications; a delineation and description of each of the functional components of the project; educational specifications detailing the programmatic needs of each proposed space; the number of unhoused students to be housed in the project; the area allowances per FTE student as calculated pursuant to section 8 of P.L.2000, c.72 (C.18A:7G-8); and the estimated cost to complete the project as determined by the district.

(2)In the case of an SDA district school facilities project, based upon its educational priority ranking and the Statewide strategic plan established pursuant to subsection m. of this section, the commissioner may authorize the development authority to undertake preconstruction activities which may include, but need not be limited to, site identification, investigation, and acquisition, feasibility studies, land-related design work, design work, site remediation, demolition, and acquisition of temporary facilities. Upon receipt of the authorization, the development authority may initiate the preconstruction activities required to prepare the application for commissioner approval of the school facilities project.

e.The commissioner shall review each proposed school facilities project to determine whether it is consistent with the district's long-range facilities plan and whether it complies with the facilities efficiency standards and the area allowances per FTE student derived from those standards; and in the case of an SDA district the commissioner shall also review the project's educational priority ranking and the Statewide strategic plan developed pursuant to paragraphs (2) and (3) of subsection m. of this section; and in the case of a district other than an SDA district the commissioner shall also review the project's priority pursuant to paragraph (4) of subsection m. of this section. The commissioner shall make a decision on a district's application within 90 days from the date he determines that the application is fully and accurately completed and that all information necessary for a decision has been filed by the district, or from the date of the last revision made by the district. If the commissioner is not able to make a decision within 90 days, he shall notify the district in writing explaining the reason for the delay and indicating the date on which a decision on the project will be made, provided that the date shall not be later than 60 days from the expiration of the original 90 days set forth in this subsection. If the decision is not made by the subsequent date indicated by the commissioner, then the project shall be deemed approved and the preliminary eligible costs for new construction shall be calculated by using the proposed square footage of the building as the approved area for unhoused students.

f.If the commissioner determines that the school facilities project complies with the facilities efficiency standards and the district's long-range facilities plan and does not exceed the area allowance per FTE student derived from those standards, the commissioner shall calculate the preliminary eligible costs of the project pursuant to the formulas set forth in section 7 of P.L.2000, c.72 (C.18A:7G-7); except that (1) in the case of a county special services school district or a county vocational school district, the commissioner shall calculate the preliminary eligible costs to equal the amount determined by the board of school estimate and approved by the board of chosen freeholders pursuant to section 14 of P.L.1971, c.271 (C.18A:46-42) or N.J.S.18A:54-31 as appropriate, and (2) in the case of an SDA district, the commissioner shall calculate the preliminary eligible costs to equal the estimated cost as determined by the development authority.

g.If the commissioner determines that the school facilities project is inconsistent with the facilities efficiency standards or exceeds the area allowances per FTE student derived from those standards, the commissioner shall notify the district.

(1)The commissioner shall approve area allowances in excess of the area allowances per FTE student derived from the facilities efficiency standards if the board of education or State district superintendent, as appropriate, demonstrates that school facilities needs related to required programs cannot be addressed within the facilities efficiency standards and that all other proposed spaces are consistent with those standards. The commissioner shall approve area allowances in excess of the area allowances per FTE student derived from the facilities efficiency standards if the additional area allowances are necessary to accommodate centralized facilities to be shared among two or more school buildings within the district and the centralized facilities represent a more cost effective alternative.

(2)The commissioner may waive a facilities efficiency standard if the board of education or State district superintendent, as appropriate, demonstrates to the commissioner's satisfaction that the waiver will not adversely affect the educational adequacy of the school facility, including the ability to deliver the programs and services necessary to enable all students to achieve the core curriculum content standards.

(3)To house the district's central administration, a district may request an adjustment to the approved areas for unhoused students of 2.17 square feet for each FTE student in the projected total district school enrollment if the proposed administrative offices will be housed in a school facility and the district demonstrates either that the existing central administrative offices are obsolete or that it is more practical to convert those offices to instructional space. To the extent that existing administrative space will continue to be used for administrative purposes, the space shall be included in the formulas set forth in section 7 of P.L.2000, c.72 (C.18A:7G-7).

If the commissioner approves excess facilities efficiency standards or additional area allowances pursuant to paragraph (1), (2), or (3) of this subsection, the commissioner shall calculate the preliminary eligible costs based upon the additional area allowances or excess facilities efficiency standards pursuant to the formulas set forth in section 7 of P.L.2000, c.72 (C.18A:7G-7). In the event that the commissioner does not approve the excess facilities efficiency standards or additional area allowances, the district may either: modify its submission so that the school facilities project meets the facilities efficiency standards; or pay for the excess costs.

(4)The commissioner shall approve spaces in excess of, or inconsistent with, the facilities efficiency standards, hereinafter referred to as nonconforming spaces, upon a determination by the district that the spaces are necessary to comply with State or federal law concerning individuals with disabilities, including that the spaces are necessary to provide in-district programs and services for current disabled pupils who are being served in out-of-district placements or in-district programs and services for the projected disabled pupil population. A district may apply for additional State aid for nonconforming spaces that will permit pupils with disabilities to be educated to the greatest extent possible in the same buildings or classes with their nondisabled peers. The nonconforming spaces may: (a) allow for the return of pupils with disabilities from private facilities; (b) permit the retention of pupils with disabilities who would otherwise be placed in private facilities; (c) provide space for regional programs in a host school building that houses both disabled and nondisabled pupils; and (d) provide space for the coordination of regional programs by a county special services school district, educational services commission, jointure commission, or other agency authorized by law to provide regional educational services in a school building that houses both disabled and nondisabled pupils. A district's State support ratio shall be adjusted to equal the lesser of the sum of its district aid percentage as defined in section 3 of P.L.2000, c.72 (C.18A:7G-3) plus 0.25, or 100% for any nonconforming spaces approved by the commissioner pursuant to this paragraph.

h.Upon approval of a school facilities project and determination of the preliminary eligible costs:

(1)In the case of a district other than an SDA district, the commissioner shall notify the district whether the school facilities project is approved and, if so approved, the preliminary eligible costs and the excess costs, if any. Following the determination of preliminary eligible costs and the notification of project approval, the district may appeal to the commissioner for an increase in those costs if the detailed plans and specifications completed by a design professional for the school facilities project indicate that the cost of constructing that portion of the project which is consistent with the facilities efficiency standards and does not exceed the area allowances per FTE student exceeds the preliminary eligible costs as determined by the commissioner for the project by 10% or more. The district shall file its appeal within 30 days of the preparation of the plans and specifications. If the district chooses not to file an appeal, then the final eligible costs shall equal the preliminary eligible costs.

The appeal shall outline the reasons why the preliminary eligible costs calculated for the project are inadequate and estimate the amount of the adjustment which needs to be made to the preliminary eligible costs. The commissioner shall forward the appeal information to the development authority for its review and recommendation. If the additional costs are the result of factors that are within the control of the district or are the result of design factors that are not required to meet the facilities efficiency standards, the development authority shall recommend to the commissioner that the preliminary eligible costs be accepted as the final eligible costs. If the development authority determines the additional costs are not within the control of the district or are the result of design factors required to meet the facilities efficiency standards, the development authority shall recommend to the commissioner a final eligible cost based on its experience for districts with similar characteristics, provided that, notwithstanding anything to the contrary, the commissioner shall not approve an adjustment to the preliminary eligible costs which exceeds 10% of the preliminary eligible costs. The commissioner shall make a determination on the appeal within 30 days of its receipt. If the commissioner does not approve an adjustment to the school facilities project's preliminary eligible costs, the commissioner shall issue his findings in writing on the reasons for the denial and on why the preliminary eligible costs as originally calculated are sufficient.

(2)In the case of an SDA district, the commissioner shall promptly prepare and submit to the development authority a preliminary project report which shall consist, at a minimum, of the following information: a complete description of the school facilities project; the actual location of the project; the total square footage of the project together with a breakdown of total square footage by functional component; the preliminary eligible costs of the project; the project's priority ranking determined pursuant to subsection m. of this section; any other factors to be considered by the development authority in undertaking the project; and the name and address of the person from the district to contact in regard to the project.

i.Upon receipt by the development authority of the preliminary project report, the development authority, upon consultation with the district, shall prepare detailed plans and specifications and schedules which contain the development authority's estimated cost and schedule to complete the school facilities project. The development authority shall transmit to the commissioner its recommendations in regard to the project which shall, at a minimum, contain the detailed plans and specifications; whether the school facilities project can be completed within the preliminary eligible costs; and any other factors which the development authority determines should be considered by the commissioner.

(1)In the event that the development authority determines that the school facilities project can be completed within the preliminary eligible costs: the final eligible costs shall be deemed to equal the preliminary eligible costs; the commissioner shall be deemed to have given final approval to the project; and the preliminary project report shall be deemed to be the final project report delivered to the development authority pursuant to subsection j. of this section.

(2)In the event that the development authority determines that the school facilities project cannot be completed within the preliminary eligible costs, prior to the submission of its recommendations to the commissioner, the development authority shall, in consultation with the district and the commissioner, determine whether changes can be made in the project which will result in a reduction in costs while at the same time meeting the facilities efficiency standards approved by the commissioner.

(a)If the development authority determines that changes in the school facilities project are possible so that the project can be accomplished within the scope of the preliminary eligible costs while still meeting the facilities efficiency standards, the development authority shall so advise the commissioner, whereupon the commissioner shall: calculate the final eligible costs to equal the preliminary eligible costs; give final approval to the project with the changes noted; and issue a final project report to the development authority pursuant to subsection j. of this section.

(b)If the development authority determines that it is not possible to make changes in the school facilities project so that it can be completed within the preliminary eligible costs either because the additional costs are the result of factors outside the control of the district or the additional costs are required to meet the facilities efficiency standards, the development authority shall recommend to the commissioner that the preliminary eligible costs be increased accordingly, whereupon the commissioner shall: calculate the final eligible costs to equal the sum of the preliminary eligible costs plus the increase recommended by the development authority; give final approval to the project; and issue a final project report to the development authority pursuant to subsection j. of this section.

(c)If the additional costs are the result of factors that are within the control of the district or are the result of design factors that are not required to meet the facilities efficiency standards or approved pursuant to paragraph (1) of subsection g. of this section, the development authority shall recommend to the commissioner that the preliminary eligible costs be accepted, whereupon the commissioner shall: calculate the final eligible costs to equal the preliminary eligible costs and specify the excess costs which are to be borne by the district; give final approval to the school facilities project; and issue a final project report to the development authority pursuant to subsection j. of this section; provided that the commissioner may approve final eligible costs which are in excess of the preliminary eligible costs if, in his judgment, the action is necessary to meet the educational needs of the district.

(d)For a school facilities project undertaken by the development authority, the development authority shall be responsible for any costs of construction, but only from the proceeds of bonds issued by the financing authority pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.), which exceed the amount originally projected by the development authority and approved for financing by the development authority, provided that the excess is the result of an underestimate of labor or materials costs by the development authority. After receipt by the development authority of the final project report, the district shall be responsible only for the costs associated with changes, if any, made at the request of the district to the scope of the school facilities project.

j.The development authority shall not commence the construction of a school facilities project unless the commissioner transmits to the development authority a final project report and the district complies with the approval requirements for the local share, if any, pursuant to section 11 of P.L.2000, c.72 (C.18A:7G-11). The final project report shall contain all of the information contained in the preliminary project report and, in addition, shall contain: the final eligible costs; the excess costs, if any; the total costs which equals the final eligible costs plus excess costs, if any; the State share; and the local share.

k.For the SDA districts, the State share shall be 100% of the final eligible costs. Except as otherwise provided pursuant to section 9 of P.L.2000, c.72 (C.18A:7G-9) , for all other districts, the State share shall be an amount equal to the district aid percentage; except that the State share shall not be less than 40% of the final eligible costs.

If any district which is included in district factor group A or B, other than an SDA district, is having difficulty financing the local share of a school facilities project, the district may apply to the commissioner to receive 100% State support for the project and the commissioner may request the approval of the Legislature to increase the State share of the project to 100%.

l.The local share for school facilities projects constructed by the authority or a redevelopment entity shall equal the final eligible costs plus any excess costs less the State share.

m.(1) Within 90 days of the effective date of P.L.2007, c.137 (C.52:18A-235 et al.), the commissioner shall develop an educational facilities needs assessment for each SDA district. The assessment shall be updated periodically by the commissioner in accordance with the schedule the commissioner deems appropriate for the district; except that each assessment shall at a minimum be updated within five years of the development of the district's most recent prior educational facilities needs assessment. The assessment shall be transmitted to the development authority to be used to initiate the planning activities required prior to the establishment of the educational priority ranking of school facilities projects pursuant to paragraph (2) of this subsection.
(2)Following the approval of an SDA district's long-range facilities plan or of an amendment to that plan, but prior to authorization of preconstruction activities for a school facilities project included in the plan or amendment, the commissioner shall establish, in consultation with the SDA district, an educational priority ranking of all school facilities projects in the SDA district based upon the commissioner's determination of critical need in accordance with priority project categories developed by the commissioner. The priority project categories shall include, but not be limited to, health and safety, overcrowding in the early childhood, elementary, middle, and high school grade levels, spaces necessary to provide in-district programs and services for current disabled students who are being served in out-of-district placements or in-district programs and services for the projected disabled student population, rehabilitation, and educational adequacy.

(3)Upon the commissioner's determination of the educational priority ranking of school facilities projects in SDA districts pursuant to paragraph (2) of this subsection, the development authority, in consultation with the commissioner, the SDA districts, and the governing bodies of the municipalities in which the SDA districts are situate, shall establish a Statewide strategic plan to be used in the sequencing of SDA district school facilities projects based upon the projects' educational priority rankings and issues which impact the development authority's ability to complete the projects including, but not limited to, the construction schedule and other appropriate factors. The development authority shall revise the Statewide strategic plan and the sequencing of SDA district school facilities projects in accordance with that plan no less than once every five years.

Any amendment to an SDA district's long-range facilities plan that is submitted to the commissioner in the period between the five-year updates of the long-range facilities plan shall be considered by the development authority, in consultation with the commissioner, for incorporation into the Statewide strategic plan. In making a determination on whether or not to amend the Statewide strategic plan, the development authority shall consider the cost of the amendment, the impact of the amendment upon the school development plans for other districts, and other appropriate factors.

(4)In the case of a district other than an SDA district, the commissioner shall establish a priority process for the financing of school facilities projects based upon the commissioner's determination of critical need in accordance with priority project categories developed by the commissioner. The priority project categories shall include, but not be limited to, health and safety, overcrowding in the elementary, middle, and high school grade levels, spaces necessary to provide in-district programs and services for current disabled students who are being served in out-of-district placements or in-district programs and services for the projected disabled student population, and full-day kindergarten facilities in the case of school districts required to provide full-day preschool pursuant to section 12 of P.L.2007, c.260 (C.18A:7F-54).

n.The provisions of the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., shall be applicable to any school facilities project constructed by a district but shall not be applicable to projects constructed by the development authority or a redevelopment entity pursuant to the provisions of this act.

o.In the case of a school facilities project of a district other than an SDA district, any proceeds of school bonds issued by the district for the purpose of funding the project which remain unspent upon completion of the project shall be used by the district to reduce the outstanding principal amount of the school bonds.

p.Upon completion by the development authority of a school facilities project, if the cost of construction and completion of the project is less than the total costs, the district shall be entitled to receive a portion of the local share based on a pro rata share of the difference based on the ratio of the State share to the local share.

q.The development authority shall determine the cause of any costs of construction which exceed the amount originally projected by the development authority and approved for financing by the financing authority.

r.(Deleted by amendment, P.L.2007, c.137).

s.(Deleted by amendment, P.L.2007, c.137).

L.2000, c.72, s.5; amended 2005, c.235, s.32; 2006, c.47, s.91; 2007, c.137, s.20; 2007, c.260, s.41; 2008, c.39, s.2; 2009, c.185, s.1.



Section 18A:7G-5.1 - No Construction Of School Within 1,000 Feet Of An Existing Entry, Exit Ramp Of A Highway; Exceptions.

18A:7G-5.1 No construction of school within 1,000 feet of an existing entry, exit ramp of a highway; exceptions.

5. a. A school shall not be constructed within 1,000 feet of an existing entry or exit ramp of a highway unless, during the planning and design of the proposed school, the local board of education and, in the case of a school to be constructed by the New Jersey Economic Development Authority, the authority, or, in the case of a nonpublic school, the board thereof, determines that there is no feasible or prudent alternative. Prior to making this determination, the local board of education and, in the case of a school to be constructed by the New Jersey Economic Development Authority, the authority, or, in the case of a nonpublic school, the board thereof, shall notify the members of the Legislature representing the district in which the school is proposed to be constructed and the Departments of Transportation and Education that construction of a school is being considered within 1,000 feet of the entry or exit ramp of a highway. The legislators shall be afforded the opportunity to submit comments to the local board of education, and, in the case of a school being constructed by the New Jersey Economic Development Authority, the authority, or the board of the nonpublic school, as the case may be, and the Departments of Transportation and Education. If the determination is subsequently made that there is no feasible or prudent alternative, the Department of Transportation shall be so notified and the Department of Transportation shall review the proposed location of the school, identify potential safety hazards, and make recommendations to abate or minimize such hazards consistent with the study required pursuant to section 7 of this act, or if the study is not completed, consistent with such preliminary findings and recommendations which may exist. The Department of Transportation shall complete its review within 90 days of receiving notification of the determination, and shall report its findings to the local board of education and, in the case of a school being constructed by the New Jersey Economic Development Authority, to the authority, or to the board of the nonpublic school, the Department of Education and the members of the Legislature representing the legislative district in which the school is proposed to be constructed.

b.As a condition of granting approval of a proposed school facilities project, the Department of Education shall require a local board of education to include with a board's application for approval: (1) a certification that the proposed school is not within 1,000 feet of an entry or exit ramp of a highway; or (2) a response to each item of advice to mitigate safety hazards that the Department of Transportation has issued based on the Department of Transportation's review of the school project.

L.2007, c.308, s.5.



Section 18A:7G-5.2 - Public school facilities, certain, security measures required.

18A:7G-5.2 Public school facilities, certain, security measures required.
1. a. In the case of new school construction undertaken by a district or the development authority, in addition to the Best Practices Standards for Schools under Construction or Being Planned for Construction set forth by the Department of Community Affairs, the district or the development authority, as applicable, shall provide in the architectural design for the new construction that:

(1) wherever possible, a building site shall be chosen with adequate space to accommodate bus and vehicular traffic separately and permit additional space for the proper evacuation of occupants;

(2) wherever possible, bus drop-off/pick-up areas shall be separated from other vehicular drop-off/pick-up areas;

(3) wherever possible, pedestrian routes shall be separated from vehicular routes, and crossing of the two shall be minimized;

(4) the number of anterior doors shall be kept to a minimum as necessary to satisfy operational considerations and meet code requirements, and wherever possible exterior door hardware shall be eliminated from doors that are intended only for emergency egress;

(5) there is a single public entrance to be used during the school day which shall be equipped with a security vestibule with interior doors that must be released by school security or other staff. The district or development authority shall give consideration to providing bullet resistant glazing in the interior vestibule doors and windows;

(6) all marked entrances shall conform to a uniform numbering system in order to assist emergency responders in locating particular areas. The principal's office shall have a secondary exit;

(7) interior door locks on spaces that will serve as safe havens during lockdowns shall have a keyless locking mechanism;

(8) new school buildings shall be provided with access control systems which allow for remote locking and unlocking of all building access doors; and

(9) new school buildings shall be designed and built in such a manner that areas intended for public use may be separated and secured from all other areas.

b. In the case of new school construction undertaken by a district or the development authority, and in the case of existing school buildings, a district or the development authority, as applicable, shall:

(1) employ the Crime Prevention through Environmental Design principles;

(2) require security personnel to be in uniform;

(3) make driveways one way, if possible, that lead to a clearly marked visitor parking area. STOP signs and other traffic calming devices shall be used to keep vehicles at a reasonable speed;

(4) place bollards along the roadway or curb line in front of the school to prevent vehicles from gaining access to exterior walls, windows, and doors, or in areas of the property where vehicles are prohibited;

(5) clearly mark the school's main entrance and make it easily visible and recognizable;

(6) limit the number of doors for access by staff;

(7) lock exterior doors, and when they are in use for a large entry/exit provide that they are staffed and monitored;

(8) utilize an access control system with remote unlocking features, an intercom, and fixed cameras at the school's main entrance and for other entrances as funding permits;

(9) clearly mark all entrances with a numerical sequence to allow for specific response by police, fire, and emergency medical services responders;

(10) maintain a parking decal or tag system for all staff and students who park on campus in order to easily identify unauthorized vehicles on the property;

(11) locate enclosures for utilities that are outside a school building away from the building to ensure that they do not provide roof access;

(12) provide adequate and properly maintained lighting around the buildings and parking lots;

(13) if funding, staffing, and site approval are possible, provide a guard shack and gate on the school campus as an effective perimeter control;

(14) where the footprint of the school allows, and if funding is available, create secure vestibules at the main entrance of the school building. The exterior door entrance to the school shall allow access by a visitor only to the vestibule and the doors to the remainder of the building shall be locked;

(15) adopt school district policies and procedures to clearly indicate that propping open doors is strictly prohibited, and that students and staff shall not open a door for anyone. All persons seeking entry to the building shall be directed to the main entrance;

(16) use surveillance cameras as a target-hardening tool;

(17) provide a dedicated server and generator for security systems, such as access control and surveillance cameras, in order to secure information and ensure efficient operation in an emergency;

(18) use ballistic or shatter resistant film for glass entrance door sidelights and other vulnerable first floor areas; and

(19) maintain a strict key distribution protocol that requires staff to sign for keys and return them at the end of each school year.

c. The commissioner, in consultation with the development authority, may revise the architectural design standards for new school construction established pursuant to subsection a. of this section and the standards for new school construction and existing school buildings established pursuant to subsection b. of this section, to reflect new recommendations or changes in best practices for school security.

L.2016, c.79, s.1.



Section 18A:7G-5A - County Vocational School District, Construction, Issuance Of Bonds By County Improvement Authority To Finance School Facilities Project.

18A:7G-5a County vocational school district, construction, issuance of bonds by county improvement authority to finance school facilities project.

1. a. Notwithstanding the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) or any other section of law to the contrary, the board of education of a county vocational school district may request a county improvement authority to construct a county vocational school district school facilities project and to issue its bonds to finance the local share of a project that is to be financed under section 15 of P.L.2000, c.72 (C.18A:7G-15), or to finance the total costs of a project that is not to be financed under section 15 of P.L.2000, c.72 (C.18A:7G-15). The bonds of a county improvement authority issued to finance the total costs of a county vocational school district school facilities project that is not to be financed under section 15 of P.L.2000, c.72 (C.18A:7F-15) shall be eligible for State debt service aid in accordance with the formula established under section 9 of P.L.2000, c.72 (C.18A:7G-9).

b.A county vocational school district may lease its lands or facilities to the county improvement authority which may construct the school facilities project through a design-build contract. Whenever a school facilities project is constructed by a county improvement authority through a design-build contract: (1) The county improvement authority shall follow the procedures established by the rules and regulations of the New Jersey Schools Development Authority for the procurement of design-build contracts; (2) The county improvement authority shall follow the design requirements and materials and system standards established by the development authority; (3) The provisions of the "Public School Contracts Law," (N.J.S.18A:18A-1 et seq.), and the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), shall not apply; and (4) A county vocational school district shall comply with the procedures for obtaining approval of the project under P.L.2000, c.72 (C.18A:7G-1 et al.), but shall not be required to comply with the provisions of N.J.S.18A:18A-16.

c.The county improvement authority shall lease the county vocational school district school facilities project to the county which shall then lease it for nominal consideration to the county vocational school district for as long as the county improvement authority bonds or refunding bonds are outstanding. Nothing in this section shall be construed to authorize a county to require a county vocational school district to bear any portion of the cost of the debt service on the county improvement authority bonds issued to fund the county vocational school district school facilities project or on any refunding bonds.

d.The county lease payments made to the county improvement authority pursuant to subsection c. of this section shall not be subject to any cap on appropriations or on spending or to any tax levy cap. The county lease payments shall be sufficient to pay debt service on the county improvement authority bonds issued to fund the county vocational school district school facilities project or on any refunding bonds, that remains after the application of any State debt service aid paid on those bonds pursuant to section 9 of P.L.2000, c.72 (C.18A:7G-9). The county lease payments shall be payable over the life of the bonds.

e.When the bonds issued by a county improvement authority are no longer outstanding, the leases and liens of the county and the county improvement authority shall expire and the county vocational school district school facilities project shall be solely vested in the county vocational school district. The county vocational school district shall be responsible for the operation, maintenance, and improvement of the school facility upon the completion of the school facilities project.

L.2015, c.68, s.1.



Section 18A:7G-6 - Applicability Of C.18a:7g-5 To Demonstration Projects; Exceptions.

18A:7G-6 Applicability of C.18A:7G-5 to demonstration projects; exceptions.

6.The provisions of section 5 of P.L.2000, c.72 (C.18A:7G-5) shall pertain to school facilities projects designated to be demonstration projects except as otherwise provided in this section.

a.For the initial three full fiscal years following the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.), the State Treasurer may designate up to six school facilities projects which the State Treasurer determines to be in the best interests of the State and of the districts to be demonstration projects pursuant to the provisions of this section. As used in this section, "authority" means the New Jersey Economic Development Authority which was designated as both the financing and construction agency for school facilities projects prior to the enactment of P.L.2007, c.137 (C.52:18A-235 et al.); except that in the event that any actions required to be taken pursuant to this section by the New Jersey Economic Development Authority or its subsidiary, the New Jersey Schools Construction Corporation, have not been taken prior to the effective date of P.L.2007, c.137 (C.52:18A-235 et al.), authority shall mean the New Jersey Schools Development Authority.

b.A district and municipality may apply to the authority for the designation of a school facilities project contained in a long-range facilities plan submitted to the commissioner pursuant to section 4 of P.L.2000, c.72 (C.18A:7G-4) to be a demonstration project to provide for the coordination of local economic development, redevelopment or community development with a school facilities project. The application shall be accompanied by resolutions requesting the designation adopted by the board of education of the district and the governing body of the municipality. The application shall set forth:

(1)a plan for carrying out the redevelopment project as a whole, including the construction of the school facilities project;

(2)the name of the redevelopment entity to undertake the project under the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.);

(3)a description of how the project fits into a redevelopment plan adopted or to be adopted by the municipal governing body pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7); and

(4)a description of the community design features to be included in the school facilities project.

c.The authority shall evaluate the request to determine whether the school facilities project is suitable for designation as a demonstration project and whether the proposed redevelopment entity is suitable for designation as the entity to construct the demonstration project based upon consideration of the following factors:

(1)whether the demonstration project furthers definite local objectives as to appropriate land uses, density of population, and improved traffic and public transportation, public utilities, recreational and community facilities and other public improvements;

(2)whether the demonstration project provides significant social and economic benefits to the municipality, its neighborhoods and residents;

(3)whether the development of the school facilities project is consistent with the local development plan;

(4)the extent to which the school facilities project contains community design features which can be used by the community;

(5)whether the redevelopment entity has the current capacity to construct the demonstration project;

(6)whether the redevelopment entity has the appropriate prior experience in developing similar types of projects; and

(7)whether there exist donations from private entities for the purpose of the demonstration project.

d.The authority's review of the proposed school facilities project for designation as a demonstration project under this section shall commence upon approval by the commissioner of the school facilities project pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5). Upon approval by the commissioner of the school facilities project, and recommendation by the authority that the school facilities project be a demonstration project, the recommendation of the authority shall be forwarded to the State Treasurer who shall determine whether the school facilities project should be designated as a demonstration project. At the same time as the authority forwards its recommendation to the State Treasurer, the authority shall forward its recommendation to the Urban Coordinating Council for review pursuant to subsection i. of this section.

e.In addition to the requirements set forth in section 5 of P.L.2000, c.72 (C.18A:7G-5), a demonstration project may request inclusion in the final eligible costs of the school facilities project, of all or any portion of the cost of any community design features including any area, rooms, equipment, recreational area or playground included in the school facilities project which are to be used in common by students of the district and by residents of the community, but there shall not be included in the final eligible costs any portion of the cost of any features which are not an integral part of the school building and grounds or exceed the facilities efficiency standards. The commissioner shall approve the inclusion of the community design features as part of the school facilities project if he finds that the inclusion of the community design features as part of the school facilities project would be conducive to the usefulness and success of the project for both the students of the district and the residents of the community. The commissioner may condition his approval upon the adoption by the district of policies suitable for assuring continuing community or educational access to the community design features.

f.The cost of the community design features approved by the commissioner shall be reviewed by the authority. The district shall submit the documentation required by the authority for the authority to make its determination. The authority shall, in its recommendation to the commissioner pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5), include its recommendation with respect to the cost of the community design features. The commissioner shall make the final determination with respect to the inclusion of the cost of community design features in the final eligible costs.

g.The authority shall provide funding for the State's share of the final eligible costs of a school facilities project to be constructed as part of a demonstration project pursuant to an agreement among the authority, the redevelopment entity and the district which shall, in addition to any other terms and conditions, set forth the terms for disbursement of the State share and provide for the monitoring of construction by the authority.

h.Upon completion of a demonstration project by a redevelopment entity, the district shall submit to the commissioner a plan to provide for the maintenance of the project and shall enter into a contract which provides for that maintenance.

i.The Urban Coordinating Council shall review the recommendations of the authority with respect to the demonstration projects and shall advise the authority, redevelopment entity and the district regarding the potential availability of funding for the demonstration project, including, but not limited to, sources of funds for acquisition, clearance, site remediation, and assemblage of land and the development, redevelopment, construction or rehabilitation of any structure or improvement included in the project.

j.Any district may consult with the Urban Coordinating Council with respect to the potential availability of funding for aspects of the school facilities project, including, but not limited to, sources of funds for acquisition, clearance, site remediation, and assemblage of land and the development, redevelopment, construction or rehabilitation of any structure or improvement included in the project.

L.2000, c.72, s.6; amended 2007, c.137, s.21.



Section 18A:7G-7 - Approval Of Preliminary Eligible Costs.

18A:7G-7 Approval of preliminary eligible costs.

7. a. Preliminary eligible costs for construction of new school facilities and additions to school facilities, characterized by an increase in the square footage of the school facility, shall be approved only if necessary for reasons of unhoused students. Unhoused students are the number of students to be housed in a school building, but which cannot be housed in an existing building without additional space or a new building in order to maintain educational adequacy; or which are temporarily being housed in space that was originally designed or intended for instruction in specialized areas including, but not limited to, science, art, music, other hands-on learning experiences and comprehensive health and physical education. Unhoused students are calculated by subtracting the projected enrollment for a school building from its functional capacity.

Preliminary eligible costs for construction of new school facilities and additions to school facilities pursuant to this subsection shall be calculated as follows:

Preliminary eligible costs = AU x C

where

AU is the approved area for unhoused students; and

C is the area cost allowance.

b.Preliminary eligible costs shall be approved for a rehabilitation project which means the reconstruction, remodeling, alteration, modernization, renovation or repair of school facilities but only for the purpose of keeping the school building functional for its original purpose or for new purposes that can be accomplished without increasing the gross square footage of the original facility.

Preliminary eligible costs for rehabilitation projects pursuant to this subsection shall be calculated as follows:

Preliminary eligible costs = estimated actual costs.

All school facilities shall be deemed suitable for rehabilitation unless a pre-construction evaluation undertaken by the district demonstrates to the satisfaction of the commissioner that the structure might pose a risk to the safety of the occupants even after rehabilitation, or that rehabilitation is not cost-effective. Whenever a district determines to undertake new construction rather than a rehabilitation project, the district shall undertake a preconstruction evaluation to determine whether, because of health and safety or efficiency, it would be more feasible to replace rather than renovate the school facility. When the district demonstrates to the satisfaction of the commissioner that replacement is more feasible, the district shall be authorized to have the school facility replaced rather than renovated and the preliminary eligible costs shall be determined pursuant to subsection a. of this section. The estimated costs of a rehabilitation project shall contain only those costs necessary for compliance with the Uniform Construction Code, health and safety, and educational adequacy as determined pursuant to the facilities efficiency standards and paragraph (1) of subsection g. of section 5 of this act.

c.When construction done in lieu of rehabilitation projects qualifies as new construction, the approved area for unhoused students shall be determined by the commissioner, with consideration of the existing school facilities in the district.

d.Preliminary eligible costs for new construction done in lieu of rehabilitation projects which does not meet the requirements of subsection b. of this section shall be determined in accordance with the methodology for aiding rehabilitation projects, with the preliminary eligible costs determined pursuant to subsection b. of this section.

e.Preliminary eligible costs for purchase of an existing facility to be used as a school facility shall be determined in accordance with the methodology for new construction, with preliminary eligible costs determined pursuant to subsection a. of this section.

f.Notwithstanding the provisions of subsections a. and b. of this section, preliminary eligible costs for any addition or reconstruction, remodeling, alteration, modernization, renovation or repair made to a purchased facility within five years of purchase shall be determined as follows:

Preliminary eligible costs = (ACP-PC) x (C/CP)

where

ACP is the preliminary eligible costs for the facilities purchase pursuant to subsection e. of this section;

PC is the purchase cost for the facility;

C is the area cost allowance at the time of application for the renovation; and

CP is the area cost allowance at the time of purchase of the facility.

Preliminary eligible costs so calculated shall not be less than zero.

L.2000,c.72,s.7.



Section 18A:7G-8 - Calculation Of Number Of Unhoused Students.

18A:7G-8 Calculation of number of unhoused students.

8. a. The number of unhoused students shall be calculated as the number of FTE students who are projected to be enrolled in preschool handicapped, preschool, kindergarten, grades 1 through 12, and special education services pupil educational programs provided in a district within five years, which are in excess of the functional capacity of the district's current school facilities or the functional capacity of the school facilities which will be available within five years other than the school facilities for which the preliminary eligible costs are determined, based upon the district's long-range facilities plan. The determination of unhoused capacity shall separately consider projected enrollments and functional capacities at the early childhood and elementary (preschool through grade 5), middle (grades 6 through 8), and high school (grades 9 through 12) levels. For the purpose of calculating the district's unhoused students, special education services students shall be considered part of the grade level to which the students' chronological age corresponds. In the event that the commissioner approves a school facilities project which involves the construction of a new school facility to replace an existing school facility, which shall accommodate both the unhoused students and the students in the existing school facility, the calculation of the number of unhoused students shall include the number of students currently attending the existing facility which is to be replaced.

b.Approved area for unhoused students (AU) shall be determined according to the following formula:

AU = (UEC x SEC) + (UE x SE) + (UM x SM) + (UH x SH) where

UEC, UE, UM, UH are the numbers of unhoused students in the early childhood, elementary, middle, and high school enrollment categories, respectively; and

SEC, SE, SM, SH are the area allowances per FTE student in preschool and kindergarten, grades 1 through 5, grades 6 through 8, and grades 9 through 12, respectively. Area allowances shall be determined based on the grade level of a student regardless of the grade configurations used in the school buildings of the district.

The minimum area allowance per FTE student shall be as follows:

Preschool through grade 5125 sq. ft.

Grades 6 through 8134 sq. ft.

Grades 9 through 12151 sq. ft.

The commissioner, in consultation with the State Treasurer and the Commissioner of the Department of Community Affairs, shall adopt regulations that establish a process for the consideration of special circumstances, in addition to those provided in section 5 of this act, in which the area allowances per FTE student established pursuant to this subsection may be adjusted. Any decision made by the commissioner pursuant to those regulations shall be made in consultation with the State Treasurer and the Commissioner of the Department of Community Affairs.

L.2000,c.72,s.8.



Section 18A:7G-9 - Distribution Of State Debt Service Aid.

18A:7G-9 Distribution of State debt service aid.

9. a. State debt service aid for capital investment in school facilities for a district other than an SDA district which elects not to finance the project under section 15 of P.L.2000, c.72 (C.18A:7G-15), shall be distributed upon a determination of preliminary eligible costs by the commissioner, according to the following formula:

Aid is the sum of A for each issuance of school bonds issued for a school facilities project approved by the commissioner after the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.)

where

A = B x AC/P x DAP x M, with AC/P =1

whenever AC/P would otherwise yield a number greater than one,

and where:

B is the district's debt service for the individual issuance for the fiscal year;

AC is the preliminary eligible costs determined pursuant to section 7 of P.L.2000, c.72 (C.18A:7G-7);

P is the principal of the individual issuance plus any other funding sources approved for the school facilities project;

DAP is the district's district aid percentage as defined pursuant to section 3 of P.L.2000, c.72 (C.18A:7G-3) and where DAP shall not be less than 40%; and

M is a factor representing the degree to which a district has fulfilled maintenance requirements for a school facilities project determined pursuant to subsection b. of this section.

For county special services school districts, DAP shall be that of the county vocational school district in the same county.

Notwithstanding the provisions of this subsection to the contrary, DAP for a county vocational school district school facilities project that is approved by the commissioner following the effective date of P.L.2009, c.185 shall equal the greater of the district's district aid percentage as defined pursuant to section 3 of P.L.2000, c.72 (C.18A:7G-3) or the percentage of the students in the county vocational school district's resident enrollment who reside in SDA districts; except that DAP shall not be less than 40% or greater than 90%.

b.The maintenance factor (M) shall be 1.0 except when one of the following conditions applies, in which case the maintenance factor shall be as specified:

(1)Effective ten years from the date of the enactment of P.L.2000, c.72 (C.18A:7G-1 et al.), the maintenance factor for aid for reconstruction, remodeling, alteration, modernization, renovation or repair, or for an addition to a school facility, shall be zero for all school facilities projects for which the district fails to demonstrate over the ten years preceding issuance a net investment in maintenance of the related school facility of at least 2% of the replacement cost of the school facility, determined pursuant to subsection b. of section 7 of P.L.2000, c.72 (C.18A:7G-7) using the area cost allowance of the year ten years preceding the year in which the school bonds are issued.

(2)For new construction, additions, and school facilities aided under subsection b. of section 7 of P.L.2000, c.72 (C.18A:7G-7) supported by financing issued for projects approved by the commissioner after the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.), beginning in the fourth year after occupancy of the school facility, the maintenance factor shall be reduced according to the following schedule for all school facilities projects for which the district fails to demonstrate in the prior fiscal year an investment in maintenance of the related school facility of at least two-tenths of 1% of the replacement cost of the school facility, determined pursuant to subsection b. of section 7 of P.L.2000, c.72 (C.18A:7G-7).

Maintenance PercentageMaintenance Factor (M)

.199% - .151%75%

.150% - .100%50%

Less than .100%Zero

(3)Within one year of the enactment of P.L.2000, c.72 (C.18A:7G-1 et al.), the commissioner shall promulgate rules requiring districts to develop a long-range maintenance plan and specifying the expenditures that qualify as an appropriate investment in maintenance for the purposes of this subsection.

c.Any district which obtained approval from the commissioner since September 1, 1998 and prior to the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.) of the educational specifications for a school facilities project or obtained approval from the Department of Community Affairs or the appropriately licensed municipal code official since September 1, 1998 of the final construction plans and specifications, and the district has issued debt, may elect to have the final eligible costs of the project determined pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5) and to receive debt service aid under this section or under section 10 of P.L.2000, c.72 (C.18A:7G-10).

Any district which received approval from the commissioner for a school facilities project at any time prior to the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.), and has not issued debt, other than short term notes, may submit an application pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5) to have the final eligible costs of the project determined pursuant to that section and to have the New Jersey Economic Development Authority construct the project; or, at its discretion, the district may choose to receive debt service aid under this section or under section 10 of P.L.2000, c.72 (C.18A:7G-10) or to receive a grant under section 15 of P.L.2000, c.72 (C.18A:7G-15).

For the purposes of this subsection, the "issuance of debt" shall include lease purchase agreements in excess of five years.

d.For school bonds issued for a school facilities project after the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.) and prior to the effective date of P.L.2008, c.39 (C.18A:7G-14.1 et al.), State debt service aid shall be calculated in accordance with the provisions of this section as the same read before the effective date of P.L.2008, c.39 (C.18A:7G-14.1 et al.).

L.2000, c.72, s.9; amended 2007, c.137, s.22; 2007, c.260, s.42; 2008, c.39, s.3; 2009, c.185, s.2.



Section 18A:7G-10 - Issuance Of School Bonds, Certificates Of Participation, Determination Of Aid.

18A:7G-10 Issuance of school bonds, certificates of participation, determination of aid.

10. For each issuance of school bonds or certificates of participation issued for a school facilities project approved by the commissioner prior to the effective date of P.L.2000, c.72 (C.18A:7G-1 et al.):

Aid is the sum of A

where

A = B x EQAID/AB

and where

B is the district's total debt service or lease purchase payment for the individual issuance for the fiscal year;

EQAID is the district's equalization aid amount determined pursuant to section 11 of P.L.2007, c.260 (C.18A:7G-53); and

AB is the district's adequacy budget determined pursuant to section 9 of P.L.2007, c.260 (C.18A:7F-51).

For county special services school districts, EQAID/AB shall be that of the county vocational school district in the same county.

L.2000, c.72, s.10; amended 2007, c.260, s.43.



Section 18A:7G-11 - Approval Of Local Share Of Project.

18A:7G-11 Approval of local share of project.

11. A school facilities project shall not be constructed unless the local share of the project, if any, is approved in accordance with the provisions for the approval of capital projects pursuant to N.J.S.18A:22-1 et seq., N.J.S.18A:24-1 et seq. and P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as applicable to the district.

L.2000,c.72,s.11.



Section 18A:7G-12 - Submission Of Project To Commissioner For Approval Of Local Share.

18A:7G-12 Submission of project to commissioner for approval of local share.

12.A district, other than a district under full State intervention, that sought approval pursuant to section 11 of P.L.2000, c.72 (C.18A:7G-11) of a school facilities project without excess costs but failed to receive that approval, and within the three years prior to that, sought and failed to receive approval of that school facilities project with or without excess costs, may submit the project to the commissioner and request that the commissioner approve the project and authorize the issuance of school bonds for the local share of the project. Upon receipt of the request, the commissioner shall review the school facilities project and determine whether the project is necessary for the provision of a thorough and efficient system of education in the district. If the commissioner concludes that the project is necessary, the commissioner may approve the project without excess costs and authorize the issuance of school bonds to fund the local share. In addition to the amount of taxes determined by the legal voters of the district at the annual school election, the secretary of the board of education shall certify the amount required for the repayment of the interest and principal of the bonds required to fund the local share amount approved by the commissioner in the same manner required for interest and debt redemption charges pursuant to N.J.S.18A:22-33, and the amount so certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the school district for those purposes.

Any school facilities project authorized pursuant to this section shall be undertaken by the development authority in accordance with an agreement between the development authority and the district. Nothing in this section shall preclude a school district under full State intervention from using the process established pursuant to section 2 of P.L.1991, c.139 (C.18A:7A-46.2) to obtain the approval of the commissioner to undertake a school facilities project.

L.2000, c.72, s.12; amended 2007, c.137, s.23.



Section 18A:7G-13 - Responsibilities Of Financing Authority, Development Authority.

18A:7G-13 Responsibilities of financing authority, development authority.

13. a. The financing authority shall be responsible for the issuance of bonds pursuant to section 14 of P.L.2000, c.72 (C.18A:7G-14) and the development authority shall be responsible for the planning, design, construction management, acquisition, construction, and completion of school facilities projects. In the case of a capital maintenance project, the development authority may, in its discretion, authorize an SDA district to undertake the design, acquisition, construction and all other appropriate actions necessary to complete the capital maintenance project and shall enter into a grant agreement with the district for the payment of the State share. The development authority may also authorize an SDA district to undertake the design, acquisition, construction and all other appropriate actions necessary to complete any other school facilities project in accordance with the procedures established pursuant to subsection e. of this section.

b.The financing authority shall undertake the financing of school facilities projects pursuant to the provisions of this act. The financing authority shall finance the State share of a school facilities project and may, in its discretion and upon consultation with the district, finance the local share of the project. In the event that the financing authority finances only the State share of a project, the development authority shall not commence acquisition or construction of the project until the development authority receives the local share from the district.

c.In order to implement the arrangements established for school facilities projects which are to be constructed by the development authority and financed pursuant to this section, a district shall enter into an agreement with the development authority and the commissioner containing the terms and conditions determined by the parties to be necessary to effectuate the project.

d.Upon completion by the development authority of a school facilities project, the district shall enter into an agreement with the development authority to provide for the maintenance of the project by the district. In the event that the school facilities project is constructed by a district, upon the completion of the project, the district shall submit to the commissioner a plan to provide for the maintenance of the project by the district. Any agreement or plan shall contain, in addition to any other terms and provisions, a requirement for the establishment of a maintenance reserve fund consistent with the appropriation and withdrawal requirements for capital reserve accounts established pursuant to section 57 of P.L.2000, c.72 (C.18A:7G-31), the funding levels of which shall be as set forth in regulations adopted by the commissioner pursuant to section 26 of P.L.2000, c.72 (C.18A:7G-26).

e. (1) Within one year of the effective date of P.L.2007, c.137 (C.52:18A-235 et al.), the commissioner, in consultation with the development authority, shall adopt pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations by which the commissioner shall determine whether an SDA district is eligible to be considered by the development authority to manage a school facilities project or projects. In making the determination, the commissioner shall consider the district's fiscal integrity and operations, the district's performance in each of the five key components of school district effectiveness under the New Jersey Quality Single Accountability Continuum (NJQSAC) in accordance with section 10 of P.L.1975, c.212 (C.18A:7A-10), and other relevant factors.

(2)Within one year of the effective date of P.L.2007, c.137 (C.52:18A-235 et al.), the development authority, in consultation with the commissioner, shall adopt pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations by which the development authority shall determine the capacity of an SDA district, deemed eligible by the commissioner pursuant to paragraph (1) of this subsection, to manage a school facilities project or projects identified by the development authority. In making the determination, the development authority shall consider the experience of the SDA district, the size, complexity, and cost of the project, time constraints, and other relevant factors.

(3)The development authority, in consultation with the commissioner, shall develop and implement training programs, seminars, or symposia to provide technical assistance to SDA districts deemed to lack the capacity to manage a school facility project or projects; except that nothing herein shall be construed to require the development authority or the commissioner to authorize an SDA district to hire additional staff in order to achieve capacity.

(4)If the development authority determines to delegate a school facilities project to an SDA district in accordance with paragraph (2) of this subsection, the development authority, the commissioner, and the district shall enter into a grant agreement.

L.2000, c.72, s.13; amended 2004, c.73, s.4; 2007, c.137, s.24; 2007, c.260, s.44.



Section 18A:7G-13.1 - Audits Conducted Of Certain Projects.

18A:7G-13.1 Audits conducted of certain projects.

9.The development authority, in consultation with the State Comptroller, shall cause an audit to be conducted of a school facilities project financed pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) which has a State share that exceeds $10,000,000. This provision shall not be construed to limit the authority of the development authority or the State Comptroller to conduct audits of other school facilities projects as provided by law.

L.2008, c.39, s.9.



Section 18A:7G-14 - Powers Of Financing Authority; Powers Of Development Authority.

18A:7G-14 Powers of financing authority; powers of development authority.

14.Notwithstanding any other provisions of law to the contrary:

a.The financing authority shall have the power, pursuant to the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.), P.L.1974, c.80 (C.34:1B-1 et seq.) and P.L.2007, c.137 (C.52:18A-235 et al.), to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by moneys received pursuant to sections 17, 18 and 19 of P.L.2000, c.72 (C.18A:7G-17, C.18A:7G-18 and C.18A:7G-19) for the purposes of: financing all or a portion of the costs of school facilities projects and any costs related to the issuance thereof, including, but not limited to, the administrative, insurance, operating and other expenses of the financing authority to undertake the financing, and the development authority to undertake the planning, design, and construction of school facilities projects; lending moneys to local units to pay the costs of all or a portion of school facilities projects and any costs related to the issuance thereof; funding the grants to be made pursuant to section 15 of P.L.2000, c.72 (C.18A:7G-15); and financing the acquisition of school facilities projects to permit the refinancing of debt by the district pursuant to section 16 of P.L.2000, c.72 (C.18A:7G-16). The aggregate principal amount of the bonds, notes or other obligations issued by the financing authority as authorized pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) shall not exceed: $100,000,000 for the State share of costs for county vocational school district school facilities projects; $6,000,000,000 for the State share of costs for Abbott district school facilities projects; and $2,500,000,000 for the State share of costs for school facilities projects in all other districts. The aggregate principal amount of the bonds, notes or other obligations issued by the financing authority as authorized pursuant to P.L.2008, c.39 (C.18A:7G-14.1 et al.) shall not exceed: $2,900,000,000 for the State share of costs of SDA district school facilities projects; and $1,000,000,000 for the State share of costs for school facilities projects in all other districts, $50,000,000 of which shall be allocated for the State share of costs for county vocational school district school facilities projects. This limitation shall not include any bonds, notes or other obligations issued for refunding purposes.

The financing authority may establish reserve funds to further secure bonds and refunding bonds issued pursuant to this section and may issue bonds to pay for the administrative, insurance and operating costs of the financing authority and the development authority in carrying out the provisions of this act. In addition to its bonds and refunding bonds, the financing authority shall have the power to issue subordinated indebtedness, which shall be subordinate in lien to the lien of any or all of its bonds or refunding bonds as the financing authority may determine.

b.The financing authority shall issue the bonds or refunding bonds in such manner as it shall determine in accordance with the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.), P.L.1974, c.80 (C.34:1B-1 et seq.), and P.L.2007, c.137 (C.52:18A-235 et al.); provided that notwithstanding any other law to the contrary, no resolution adopted by the financing authority authorizing the issuance of bonds or refunding bonds pursuant to this section shall be adopted or otherwise made effective without the approval in writing of the State Treasurer; and refunding bonds issued to refund bonds issued pursuant to this section shall be issued on such terms and conditions as may be determined by the financing authority and the State Treasurer. The financing authority may, in any resolution authorizing the issuance of bonds or refunding bonds issued pursuant to this section, pledge the contract with the State Treasurer provided for pursuant to section 18 of P.L.2000, c.72 (C.18A:7G-18), or any part thereof, or may pledge all or any part of the repayments of loans made to local units pursuant to section 19 of P.L.2000, c.72 (C.18A:7G-19) for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the financing authority for payment of the bonds and refunding bonds. All costs associated with the issuance of bonds and refunding bonds by the financing authority for the purposes set forth in this act may be paid by the financing authority from amounts it receives from the proceeds of the bonds or refunding bonds, and from amounts it receives pursuant to sections 17, 18, and 19 of P.L.2000, c.72 (C.18A:7G-17, C.18A:7G-18 and C.18A:7G-19). The costs may include, but shall not be limited to, any costs relating to the issuance of the bonds or refunding bonds, administrative costs of the financing authority attributable to the making and administering of loans and grants to fund school facilities projects, and costs attributable to the agreements entered into pursuant to subsection d. of this section.

c.Each issue of bonds or refunding bonds of the financing authority shall be special obligations of the financing authority payable out of particular revenues, receipts or funds, subject only to any agreements with the holders of bonds or refunding bonds, and may be secured by other sources of revenue, including, but not limited to, one or more of the following:

(1)Pledge of the revenues and other receipts to be derived from the payment of local unit obligations and any other payment made to the financing authority pursuant to agreements with any local unit, or a pledge or assignment of any local unit obligations, and the rights and interest of the financing authority therein;

(2)Pledge of rentals, receipts and other revenues to be derived from leases or other contractual arrangements with any person or entity, public or private, including one or more local units, or a pledge or assignment of those leases or other contractual arrangements and the rights and interests of the financing authority therein;

(3)Pledge of all moneys, funds, accounts, securities and other funds, including the proceeds of the bonds;

(4)Pledge of the receipts to be derived from payments of State aid to the financing authority pursuant to section 21 of P.L.2000, c.72 (C.18A:7G-21);

(5)Pledge of the contract or contracts with the State Treasurer pursuant to section 18 of P.L.2000, c.72 (C.18A:7G-18);

(6)Pledge of any sums remitted to the local unit by donation from any person or entity, public or private, subject to the approval of the State Treasurer;

(7)A mortgage on all or any part of the property, real or personal, comprising a school facilities project then owned or thereafter to be acquired, or a pledge or assignment of mortgages made to the financing authority by any person or entity, public or private, including one or more local units and rights and interests of the financing authority therein; and

(8)The receipt of any grants, reimbursements or other payments from the federal government.

d.The resolution authorizing the issuance of bonds or refunding bonds pursuant to this section may also provide for the financing authority to enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or similar agreements, float agreements, forward agreements, insurance contracts, surety bonds, commitments to purchase or sell bonds, purchase or sale agreements, or commitments or other contracts or agreements and other security agreements approved by the financing authority in connection with the issuance of the bonds or refunding bonds pursuant to this section. In addition, the financing authority may, in anticipation of the issuance of the bonds or the receipt of appropriations, grants, reimbursements or other funds, including, without limitation, grants from the federal government for school facilities projects, issue notes, the principal of or interest on which, or both, shall be payable out of the proceeds of notes, bonds or other obligations of the financing authority or appropriations, grants, reimbursements or other funds or revenues of the financing authority.

e.The financing authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of financial advisors and experts, placement agents, underwriters, appraisers, and other advisors, consultants and agents as may be necessary to effectuate the financing of school facilities projects.

f.Bonds and refunding bonds issued by the financing authority pursuant to this section shall be special and limited obligations of the financing authority payable from, and secured by, funds and moneys determined by the financing authority in accordance with this section. Notwithstanding any other provision of law or agreement to the contrary, any bonds and refunding bonds issued by the financing authority pursuant to this section shall not be secured by the same property as bonds and refunding bonds issued by the financing authority to finance projects other than school facilities projects. Neither the members of the financing authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to this section shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the financing authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the financing authority shall contain a statement to that effect on their face.

g.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to this act that it will not limit or alter the rights or powers vested in the financing authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of the holders, or inhibit or prevent performance or fulfillment by the financing authority or the State Treasurer with respect to the terms of any agreement made with the holders of the bonds or refunding bonds or agreements made pursuant to subsection d. of this section; except that the failure of the Legislature to appropriate moneys for any purpose of this act shall not be deemed a violation of this section.

h.The financing authority and the development authority may charge to and collect from local units, districts, the State and any other person, any fees and charges in connection with the financing authority's or development authority's actions undertaken with respect to school facilities projects, including, but not limited to, fees and charges for the financing authority's administrative, organization, insurance, operating and other expenses incident to the financing of school facilities projects, and the development authority's administrative, organization, insurance, operating, planning, design, construction management, acquisition, construction, completion and placing into service and maintenance of school facilities projects. Notwithstanding any provision of this act to the contrary, no SDA district shall be responsible for the payment of any fees and charges related to the development authority's operating expenses.

i.Upon the issuance by the financing authority of bonds pursuant to this section, other than refunding bonds, the net proceeds of the bonds shall be transferred to the development authority.

L.2000, c.72, s.14; amended 2005, c.235, s.33; 2007, c.137, s.25; 2007, c.260, s.45; 2008, c. 39, s.4.



Section 18A:7G-14.1 - Priority For Projects Of Certain County Vocational School Districts.

18A:7G-14.1 Priority for projects of certain county vocational school districts.

8.The school facilities projects of a county vocational school district that did not receive State support for its projects from the $100,000,000 of bond proceeds originally allocated for the State share of county vocational school district school facilities projects pursuant to section 14 of P.L.2000, c.72 (C.18A:7G-14) shall receive priority in the allocation of the bond proceeds authorized for the State share of county vocational school district school facilities projects pursuant to P.L.2008, c.39 (C.18A:7G-14.1 et al.) provided that the county vocational school district demonstrates to the commissioner the need for the school facilities projects.

L.2008, c.39, s.8.



Section 18A:7G-15 - Election By District To Receive One-time Grant For State Share.

18A:7G-15 Election by district to receive one-time grant for State share.

15. a. In the case of a district other than an SDA district, for any project approved by the commissioner after the effective date of this act, the district may elect to receive a one-time grant for the State share of the project in accordance with the provisions of subsection b. of this section rather than annual debt service aid under section 9 of P.L.2000, c.72 (C.18A:7G-9). The State share payable to the district shall equal the product of the project's final eligible costs and the district aid percentage or 40%, whichever is greater.

b.The commissioner shall establish a process for the annual allocation of grant funding. Under that process, the commissioner shall annually notify districts of the date on which the commissioner shall begin to receive applications for grant funding. A district shall have 90 days from that date to submit an application to the commissioner. The commissioner shall make a decision on a district's application within 90 days of the submission of all such applications and shall allocate the grant funding in accordance with the priority process established pursuant to paragraph (4) of subsection m. of section 5 of P.L.2000, c.72 (C.18A:7G-5).

c.The development authority shall provide grant funding for the State's share of the final eligible costs of a school facilities project pursuant to an agreement between the district and the development authority which shall, in addition to other terms and conditions, set forth the terms of disbursement of the State share. The funding of the State share shall not commence until the district secures financing for the local share.

L.2000, c.72, s.15; amended 2007, c.137, s.26; 2007, c.260, s.46; 2008, c.39, s.5.



Section 18A:7G-15.1 - Rules, Regulations.

18A:7G-15.1 Rules, regulations.

11.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to implement the process for the allocation of grant funding as established pursuant to subsection b. of section 15 of P.L.2000, c.72 (C.18A:7G-15) which shall be effective for a period not to exceed 12 months. The regulations shall thereafter be amended, adopted, or readopted by the State Board of Education in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2008, c.39, s.11.



Section 18A:7G-16 - Additional Powers, Duties Of Financing Authority.

18A:7G-16 Additional powers, duties of financing authority.

16.In addition to the other powers and duties which have been granted to the financing authority, whenever any local unit finances the construction or acquisition of a school facilities project which would otherwise qualify under this act except that the debt was issued prior to the effective date of this act, the financing authority may refinance the debt issued by the local unit through the issuance of bonds secured by repayments of loans made to the local units and may purchase the work or improvement and lease the same to the district, subject to the approval of the State Treasurer; except that the amount of the purchase price for a school facilities project shall not exceed the original cost. Each loan to a local unit pursuant to this section shall be evidenced by local unit obligations and shall be authorized and issued as provided by law. Notwithstanding the provisions of any law to the contrary, the local unit obligations may be sold at private sale to the financing authority at any price, whether or not less than par value, and shall be subject to redemption prior to maturity at any times and at any prices as the financing authority and the local unit may agree. All powers, rights, obligations and duties granted to or imposed upon the financing authority, districts, State departments and agencies or others by this act in respect to school facilities projects shall apply to the same extent with respect to any refinance of debt pursuant to this section; except that any action otherwise required to be taken at a particular time in the implementation of a school facilities project may, when the circumstances require in connection with a refinance of debt pursuant to this section, be taken with the same effect as if taken at that particular time. Upon repayment of the bonds or provision for repayment of bonds issued by the financing authority to refinance the debt of the local unit, the school facilities project shall be transferred to the district.

L.2000, c.72, s.15; amended 2007, c.137, s.27.



Section 18A:7G-17 - Annual Payment To Financing Authority By State.

18A:7G-17 Annual payment to financing authority by State.

17.In each fiscal year the State Treasurer shall pay from the General Fund to the financing authority, in accordance with a contract between the State Treasurer and the financing authority as authorized pursuant to section 18 of P.L.2000, c.72 (C.18A:7G-18), an amount equal to the debt service amount due to be paid in the State fiscal year on the bonds or refunding bonds of the financing authority issued or incurred pursuant to section 14 of P.L.2000, c.72 (C.18A:7G-14) and any additional costs authorized pursuant to that section; provided that all such payments from the General Fund shall be subject to and dependent upon appropriations being made from time to time by the Legislature for those purposes, and provided further that all payments shall be used only to pay for the costs of school facilities projects and the costs of financing those projects.

In regard to the increase in the amount of bonds authorized to be issued by the financing authority pursuant to P.L.2008, c.39 for the State share of costs for school facilities projects, debt service on the bonds or refunding bonds issued or incurred by the financing authority pursuant to section 14 of P.L.2000, c.72 (C.18A:7G-14) and any additional costs authorized pursuant to that section shall first be payable from revenues received from the gross income tax pursuant to the "New Jersey Gross Income Tax Act," P.L.1976, c.47 (C.54A:1-1 et seq.), except for debt service and additional costs for the administrative, insurance, operating, and other expenses of the financing authority and the development authority incurred in connection with school facilities projects.

L.2000, c.72, s.17; amended 2007, c.137, s.28; 2008, c.39, s.6.



Section 18A:7G-18 - Financing Authority To Enter Into Contracts For State Payments.

18A:7G-18 Financing authority to enter into contracts for State payments.

18.The State Treasurer and the financing authority are authorized to enter into one or more contracts to implement the payment arrangement provided for in section 17 of P.L.2000, c.72 (C.18A:7G-17). The contract shall provide for payment by the State Treasurer of the amounts required pursuant to section 17 of P.L.2000, c.72 (C.18A:7G-17) and shall set forth the procedure for the transfer of moneys for the purpose of that payment. The contract shall contain terms and conditions as determined by the parties and shall, where appropriate, contain terms and conditions necessary and desirable to secure any bonds or refunding bonds of the financing authority issued or incurred pursuant to this act; provided that notwithstanding any other provision of law or regulation of the financing authority to the contrary, the financing authority shall be paid only such funds as shall be determined by the contract, and the incurrence of any obligation of the State under the contract, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.2000, c.72, s.18; amended 2007, c.137, s.29.



Section 18A:7G-19 - Loans To Local Units.

18A:7G-19 Loans to local units.

19. a. The financing authority may make and contract to make loans to local units in accordance with and subject to the provisions of this act to finance all or any portion of the cost of a school facilities project which the local unit may lawfully undertake or acquire and for which the local unit is authorized by law to borrow money; or to refund obligations of the local unit which were issued to provide funds to pay for the cost of a school facilities project. The loans may be made subject to the terms and conditions the financing authority determines to be consistent with the purposes of this act. Each loan by the financing authority and the terms and conditions thereof shall be subject to approval by the State Treasurer.

b.Each loan to a local unit shall be evidenced by local unit obligations and shall be authorized and issued as provided by law. Notwithstanding the provisions of any other law to the contrary, the local unit obligations may be sold at private sale to the financing authority at any price, whether or not less than par value, and shall be subject to redemption prior to maturity at any times and at any prices as the financing authority and the local unit may agree. Each loan to a local unit and the local unit obligations issued to evidence the loan shall bear interest at a rate or rates per annum, including zero interest, and shall be repaid in whole or in part, as the financing authority and the local unit may agree, with the approval of the State Treasurer.

L.2000, c.72, s.19; amended 2007, c.137, s.30.



Section 18A:7G-20 - Acquisition Of School Facilities By Local Unit.

18A:7G-20 Acquisition of school facilities by local unit.

20.A local unit may purchase, lease, rent, sublease or otherwise acquire any school facilities project or any space within a project and pay the amounts as may be agreed upon between the local unit and the development authority as the purchase price, rent or other charge therefor; provided that the terms and conditions of the agreement between the development authority and the local unit relating to the purchase, lease, rental or sublease shall be subject to the approval of the State Treasurer.

L.2000, c.72, s.19; amended 2007, c.137, s.30.



Section 18A:7G-21 - Payment To Financing, Development Authority To Cover Deficiency.

18A:7G-21 Payment to financing, development authority to cover deficiency.

21. a. In the event that a local unit has failed or is unable to pay to the financing authority or the development authority in full when due any local unit obligations issued by the local unit to the financing authority, including, but not limited to, any lease or sublease obligations, or any other moneys owed by the district to the financing authority, to assure the continued operation and solvency of the authority, the State Treasurer shall pay directly to the financing authority an amount sufficient to satisfy the deficiency from State aid payable to the local unit; provided that if the local unit is a school district, the State aid shall not include any State aid which may otherwise be restricted pursuant to the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.). As used in this section, local unit obligations include the principal or interest on local unit obligations or payment pursuant to a lease or sublease of a school facilities project to a local unit, including the subrogation of the financing authority to the right of the holders of those obligations, any fees or charges payable to the financing authority, and any amounts payable by a local unit under a service contract or other contractual arrangement the payments under which are pledged to secure any local unit obligations issued to the financing authority by another local unit.

b.If the financing authority requires, and if there has been a failure or inability of a local unit to pay its local unit obligations to the financing authority for a period of 30 days, the chairman or the executive director of the financing authority shall certify to the State Treasurer, with written notice to the fiscal officer of the local unit, the amount remaining unpaid, and the State Treasurer shall pay that amount to the financing authority; or if the right to receive those payments has been pledged or assigned to a trustee for the benefit of the holders of bonds or refunding bonds of the financing authority, to that trustee, out of the State aid payable to the local unit, until the amount so certified has been paid. Notwithstanding any provision of this act to the contrary, the State Treasurer's obligation to pay the financing authority pursuant to this section shall not extend beyond the amount of State aid payable to the local unit.

c.The amount paid to the financing authority pursuant to this section shall be deducted from the appropriation or apportionment of State aid payable to the local unit and shall not obligate the State to make, nor entitle the local unit to receive, any additional appropriation or apportionment. The obligation of the State Treasurer to make payments to the financing authority or trustee and the right of the financing authority or trustee to receive those payments shall be subject and subordinate to the rights of holders of qualified bonds issued prior to the effective date of this act pursuant to P.L.1976, c.38 (C.40A:3-1 et seq.) and P.L.1976, c.39 (C.18A:24-85 et seq.).

L.2000, c.72, s.21; amended 2007, c.137, s.32; 2007, c.260, s.47.



Section 18A:7G-22 - Powers Of Financing And Development Authorities Relative To Acceptance And Use Of Funds.

18A:7G-22 Powers of financing and development authorities relative to acceptance and use of funds.

22. a. The financing authority and the development authority shall have the power to accept and use any funds appropriated and paid by the State to the financing authority and the development authority for the purposes for which the appropriations are made. The financing authority and the development authority shall have the power to apply for and receive and accept appropriations or grants of property, money, services or reimbursements for money previously spent and other assistance offered or made available to it by or from any person, government agency, public authority or any public or private entity whatever for any lawful corporate purpose of the financing authority or the development authority, including, without limitation, grants, appropriations or reimbursements from the federal government, and to apply and negotiate for the same upon such terms and conditions as may be required by any person, government agency, authority or entity as the financing authority or the development authority may determine to be necessary, convenient or desirable.

b.The development authority and the State Treasurer may establish a financial incentive program for the purpose of promoting donations to school facilities projects. Any entity which makes a donation approved by the State Treasurer to the preliminary eligible costs of a school facilities project shall receive an incentive payment pursuant to the provisions of this subsection. The amount of the incentive payment shall equal 50% of the fair market value of the donation but shall not in any one year exceed one-half of the amount of taxes paid or otherwise due from the donor pursuant to the provisions of the "New Jersey Gross Income Tax Act," P.L.1976, c.47 (C.54A:1-1 et seq.), or the "Corporation Business Tax Act," P.L.1945, c.162 (C.54:10A-1 et seq.), as applicable, for the tax year in which the donation is made. The fair market value of a non-cash donation shall be determined by the State Treasurer. The carry-forward for incentive payments shall not be inconsistent with that allowed by P.L.1976, c.47 (C.54A:1-1 et seq.) in the case of a donation by an individual, or P.L.1945, c.162 (C.54:10A-1 et seq.) in the case of a donation by a corporation.

All incentive payments made pursuant to this section shall be funded by and shall be subject to annual appropriations for this purpose, and shall in no way rely upon funds raised by the issuance of bonds for school facilities projects.

L.2000, c.72, s.22; amended 2007, c.137, s.33.



Section 18A:7G-23 - Prevailing Wage Rates On Construction Contracts.

18A:7G-23 Prevailing wage rates on construction contracts.

23. a. Not less than the prevailing wage rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.) shall be paid to workers employed in the performance of construction contracts in connection with any school facilities project that is undertaken by the development authority, a redevelopment entity, or a district and any contractor who violates the provisions of this subsection shall be prohibited from subsequently bidding on any State or district contract.

b.Registration fees collected pursuant to P.L.1999, c.238 (C.34:11-56.48 et seq.) shall be applied toward the enforcement and administrative costs of the Division of Workplace Standards, Office of Wage and Hour Compliance, Public Contracts section and Registration section within the Department of Labor and Workforce Development.

L.2000, c.72, s.23; amended 2007, c.137, s.34.



Section 18A:7G-24 - Biannual Report On School Facilities Construction Program.

18A:7G-24 Biannual report on school facilities construction program.

24.The development authority, in consultation with the State Treasurer, the financing authority, and the commissioner, shall biannually submit to the Governor, the Joint Budget Oversight Committee, the President of the Senate and the Speaker of the General Assembly a report on the school facilities construction program established pursuant to the provisions of this act. The report shall be submitted no later than June 1 and December 1 of each year and shall include, but not be limited to, the following information for the prior six-month period: the number of school facilities projects approved by the commissioner pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5); the number of projects undertaken and funded by the development authority; the information on construction contracts required to be compiled pursuant to section 1 of P.L.2010, c.96 (C.18A:7G-24.1); the aggregate principal amount of bonds, notes or other obligations issued by the financing authority for the State share of construction and renovation of school facilities and whether there is a need to adjust the aggregate principal amount of bonds, notes or other obligations authorized for issuance pursuant to subsection a. of section 14 of P.L.2000, c.72 (C.18A:7G-14); the number of approved projects which exceeded the facilities efficiency standards, the components of those projects which exceeded the standards, and the amount of construction by individual districts and Statewide estimated to have exceeded the standards; and recommendations for changes in the school facilities construction program established pursuant to this act which have been formulated as a result of its experience with the program or through collaboration with program stakeholders.

In addition, the biannual report shall include a comparison of the costs of school facilities projects undertaken and funded by the development authority to similar school facilities projects constructed in the New York City Metropolitan Statistical Area and the Philadelphia Metropolitan Statistical Area as defined by the United States Department of Labor. The development authority shall include in the report an explanation of the methodology used in making the comparison.

L.2000, c.72, s.24; amended 2007, c.137, s.35; 2010, c.96,s.2.



Section 18A:7G-24.1 - Information Submitted By The New Jersey Schools Development Authority.

18A:7G-24.1 Information submitted by the New Jersey Schools Development Authority.

1.Notwithstanding any provision of law, rule, or regulation to the contrary, the New Jersey Schools Development Authority established pursuant to section 3 of P.L.2007, c.137 (C.52:18A-237), shall biannually compile information for inclusion in the biannual report required to be submitted by the development authority pursuant to section 24 of P.L.2000, c.72 (C.18A:7G-24) on the number of school facilities project construction contracts entered into between the development authority and minority and women contractors during the prior six-month period covered in the report. The information shall include the total value of the contracts and the percentage that those contracts represent of all school facilities project contracts entered into between the development authority and contractors in the prior six-month period.

L.2010, c.96, s.1.



Section 18A:7G-25 - Appropriation Of Unexpended Balance.

18A:7G-25 Appropriation of unexpended balance.

25. Notwithstanding the provisions of the annual appropriations act to the contrary concerning the conditions on the appropriation and reappropriation of the balance in the School Construction and Renovation Fund, the unexpended balance in the School Construction and Renovation Fund on the effective date of this act is appropriated to the authority to be used to pay for school facilities projects and the administrative, insurance, and other operating costs of the authority incurred in connection with school facilities projects. In addition, there is appropriated from the General Fund to the Department of Law and Public Safety, Office of the Attorney General, an amount not to exceed $1,000,000, subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury, for the Unit of Fiscal Integrity in School Construction, established pursuant to section 70 of this act, and any additional amounts as may be required by the unit, subject to the approval of the Director of the Division of Budget and Accounting and the Joint Budget Oversight Committee.

L.2000,c.72,s.25.



Section 18A:7G-26 - Rules, Regulations.

18A:7G-26 Rules, regulations.

26. a. The commissioner shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of sections 1 through 12 and 57 and 58 and 64 of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.); except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to implement the provisions of sections 1 through 12 and 57 and 58 and 64 of this act which shall be effective for a period not to exceed 12 months. Determinations made by the commissioner pursuant to this act and the rules and regulations adopted by the commissioner to implement this act shall be considered to be final agency action and appeal of that action shall be directly to the Appellate Division of the Superior Court. The regulations shall thereafter be amended, adopted or re-adopted by the State Board of Education in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

b.The development authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.) that apply to the development authority; except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the development authority may adopt immediately upon filing with the Office of Administrative Law, such rules and regulations as the development authority deems necessary which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted or re-adopted by the authority, in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

The rules and regulations promulgated by the New Jersey Schools Construction Corporation pursuant to the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) shall remain in full force and effect unless subsequently revised by the development authority following the enactment of P.L.2007, c.137 (C.52:18A-235 et al.).

c.Any regulations adopted to implement this act shall include provisions to ensure that all programs necessary to comply with Abbott v. Burke, 153 N.J. 480 (1998) (Abbott V), are approved.

L.2000, c.72, s.26; amended 2007, c.137, s.36.



Section 18A:7G-27 - Development Or Financing Authority Property Exempt From Levy, Sale.

18A:7G-27 Development or financing authority property exempt from levy, sale.

27.All property of the development authority and the financing authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the development authority or the financing authority be a charge or lien upon its property; provided that nothing herein contained shall apply to or limit the rights of the holder of any bonds, notes or other obligations to pursue any remedy for the enforcement of any pledge or lien given by the development authority or the financing authority on or with respect to any project, school facilities project, or any revenues or other moneys.

L.2000, c.72, s.27; amended 2007, c.137, s.37.



Section 18A:7G-28 - Severability.

18A:7G-28 Severability.

28. If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which the judgment shall have been rendered.

L.2000,c.72,s.28.



Section 18A:7G-29 - Liberal Construction.

18A:7G-29 Liberal construction.

29. This act shall be construed liberally to effectuate the legislative intent and the purposes of this act as complete and independent authority for the performance of each act and thing herein authorized and all powers herein granted shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers.

L.2000,c.72,s.29.



Section 18A:7G-30 - Annual Appropriation From Tobacco Settlement.

18A:7G-30 Annual appropriation from tobacco settlement.

30. There shall be appropriated annually for the purposes of this act up to $100,000,000 from moneys made available to the State from tobacco companies under the nationwide settlement of the respective actions by the various states against those companies, entered into by this State in the Master Settlement Agreement in State of New Jersey v. R.J. Reynolds Tobacco Company, et al., Superior Court, Chancery Division, Middlesex County, No.C.254-96.

L.2000,c.72,s.30.



Section 18A:7G-31 - Establishment Of Capital Reserve Account.

18A:7G-31 Establishment of capital reserve account.

57. a. Notwithstanding any provision of this act or any other law or regulation to the contrary, a board of education or a board of school estimate, as appropriate, may, through the adoption of a board resolution, establish a capital reserve account. The account shall be established and held in accordance with GAAP and shall be subject to annual audit. The funds in the capital reserve account shall be used to finance the district's long-range facilities plan required pursuant to subsection a. of section 4 of this act and the amount in the account shall not exceed the total amount of local funds required to implement the plan.

b.A board of education or a board of school estimate, as appropriate, may appropriate funds in the district's annual budget for the establishment of the capital reserve account pursuant to subsection a. of this section or to supplement the funds in the account as required to meet the needs of the long-range facilities plan.

c.A board of education may, by resolution of the board: transfer funds from the capital reserve account to the appropriate line item account for the funding of capital projects as contained in the district's long-range facilities plan; and transfer funds from the capital reserve account to the debt service account for the purpose of offsetting principal and interest payments for bonded projects which are included in the district's long-range facilities plan.

L.2000,c.72,s.57; amended 2004, c.73, s.5.



Section 18A:7G-32 - "County Vocational School District Facilities Rehabilitation Fund."

18A:7G-32 "County Vocational School District Facilities Rehabilitation Fund."

58. a. There is hereby created a special fund in the Department of Education which shall be entitled the "County Vocational School District Facilities Rehabilitation Fund." The fund shall be maintained in a separate account and administered by the commissioner to carry out the provisions of this section. The fund shall consist of all moneys appropriated by the State for the purposes of the fund and all interest and investment earnings received on moneys in the fund.

b.A county vocational school district may apply to the commissioner for a grant in the maximum amount of $500,000 to be matched by the district for the purposes of funding health and safety school facilities rehabilitation projects. The grant and matching district funds shall be maintained by the district in a special revenue fund as certified by the district's board of education and its chief financial officer and shall be subject to annual audit. A project funded through the grant fund shall not require the approval of the commissioner pursuant to section 5 of this act.

c.Any county vocational school district which receives grant funding pursuant to subsection b. of this section shall not be eligible to receive school facilities aid pursuant to any other provision of this act for a period of five years from the district's receipt of the grant, except that the district may receive debt service aid pursuant to section 10 of this act; and any county vocational school district which receives aid under any provision of this act other than section 10, shall not receive a grant pursuant to subsection b. of this section for five years after approval of a project which is otherwise funded under this act.

L.2000,c.72,s.58.



Section 18A:7G-33 - Process For Prequalification Of Contractors.

18A:7G-33 Process for prequalification of contractors.

59.The development authority shall establish a process for the prequalification of contractors that desire to bid on school facilities projects. A contractor shall not be permitted to bid on such a school facilities project unless the contractor has been prequalified pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.).

The prequalification process shall apply to general contractors, construction managers, and contractors including those in the following areas:

(1)plumbing and gas fitting and all work and materials kindred thereto;

(2)steam and hot water heating and ventilating apparatus, steam power plants and all work and materials kindred thereto;

(3)electrical work; and

(4)structural steel and miscellaneous iron work and materials.

The prequalification process established by the New Jersey Schools Construction Corporation pursuant to the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) shall remain in full force and effect unless subsequently revised by the development authority following the enactment of P.L.2007, c.137 (C.52:18A-235 et al.).

L.2000, c.72, s.59; amended 2007, c.137, s.38.



Section 18A:7G-34 - Prequalification Process, Submission Requirements.

18A:7G-34 Prequalification process, submission requirements.


60. a. The prequalification process shall include a requirement that the contractor proposing to submit bids on a school facilities project submit a statement under oath on a form designated by the development authority. The form shall fully describe and establish the financial ability, responsibility, plant and equipment, organization, ownership, relationships and prior experience of the prospective bidder and any other pertinent and material facts as may be deemed necessary by the development authority. The submission shall include:

(1)A certified, audited financial statement or compilation of financial statements or other documentation of financial status acceptable to the development authority;

(2)Proof of any contractor or trade license required by law for any trade or specialty area in which the contractor is seeking prequalification and a statement as to whether any contractor or trade license has been revoked;

(3)A statement as to bonding capacity, which shall be from a surety authorized to issue bid, performance and payment bonds in the State of New Jersey in accordance with N.J.S.2A:44-143 through N.J.S.2A:44-147 to the contractor, and shall indicate aggregate bonding limits;

(4)A list of the names and titles of all individuals who own 10% or more of any class of stock in the corporation or are a 10% or more partner in the firm. If any of the aforementioned stockholders or partners is itself a corporation, or a partnership, that entity shall also provide the information specified herein;

(5)Disclosure of any judgments, convictions or criminal indictments for any conduct constituting a crime under local, State or federal law;

(6)Disclosure of any unsatisfied judgments, injunctions or liens obtained by a governmental agency including, but not limited to, judgments based on taxes owed and fines and penalties assessed by any government agency;

(7)Disclosure of any determination for violations of federal, State or local laws, rules or regulations, including health laws, unemployment insurance or workers' compensation coverage or claim requirements, the "Employee Retirement Income Security Act of 1974" (Pub.L.93-406, 29 U.S.C. s. 1001 et seq.), security laws, environmental laws, safety laws, licensing laws, tax laws and antitrust laws;

(8)Disclosure of any federal, State or local debarments, non-responsibility findings or denials of prequalification;

(9)Disclosure of any bankruptcy filings or proceedings;

(10) A statement as to past performance, which shall give an accurate and complete record of work completed in the past five years by the contractor giving the names of the projects, type of work, location, contract price, bid and final contract amount paid and the names of the owner and of the architect or engineer in charge for the owner. This statement shall also disclose any labor problems experienced, any failure to complete a contract on schedule, any penalties, judgments, orders or liens imposed by reason of any contract undertaken within the five-year period and whether the contractor has been defaulted for cause on any project as determined by an unappealed or nonappealable decision. This statement shall also indicate the status of any litigation pending against the potential bidder. The contractor shall be required to attach to this statement all performance evaluations in his possession for any work performed by the contractor on any public or private projects;

(11) A statement as to organization, which shall demonstrate the adequacy of such organization to undertake a school facilities project. This statement shall include the resumes of the management and professional staff;

(12) A statement setting forth the contractor's equipment inventory and technical resources; and

(13) A statement on staffing capabilities, including labor sources, staffing plans, turnover rates, and any use of registered apprenticeship programs and journeyman training programs.

b.After the receipt of the submission provided for in subsection a. of this section, the development authority may verify information provided in the contractor's submission, including applicable license and certificate requirements, federal or State debarments and violations of law. The development authority may also conduct random inquiries or surveys of the contractor's prior customers.

c.Based upon the submission provided for in subsection a. of this section the development authority shall assign a contractor the following classification and limits for the purpose of determining the types of projects for which a contractor is entitled to bid:

(1)a trade or work classification; and

(2)an aggregate rating limit.

To effectuate these requirements of the prequalification process, the development authority shall develop rules and regulations for assigning classifications and aggregate limits.

d.The classification shall be made and an immediate notice thereof shall be sent to the contractor by registered or certified mail or other legally valid methods.

e.The development authority shall establish procedures to permit contractors to challenge a classification made pursuant to this section.

f.The prequalification submission shall include an affidavit which acknowledges receipt of information regarding the appropriate federal Bureau of Apprenticeship and Training apprenticeship laws and regulations as adopted by the State and information regarding the county apprenticeship coordinators and the federal Bureau of Apprenticeship and Training.

g.The development authority shall maintain a registry of all contractors prequalified to bid on school facilities projects. The registry shall include the classification of the bidder and aggregate building limit.

L.2000, c.72, s.60; amended 2007, c.137, s.39.



Section 18A:7G-35 - Validity Of Contractor's Prequalification Classification.

18A:7G-35 Validity of contractor's prequalification classification.

61. a. A contractor's prequalification classification shall be valid for 24 months. A contractor shall be reclassified after the 24-month period in order to remain eligible to bid on school facilities projects.

b.Any material changes relevant to the prequalification process shall be reported by the contractor to the development authority in writing within 10 days. Based on the information provided, the development authority may change the classification or revoke prequalification for cause.

L.2000, c.72, s.61; amended 2007, c.137, s.40.



Section 18A:7G-36 - Mandatory Uniform Performance Evaluation Of Contractors.

18A:7G-36 Mandatory uniform performance evaluation of contractors.

62. a. A mandatory uniform performance evaluation shall be conducted on all school facilities projects undertaken by the development authority. The evaluation shall, at a minimum, include cost, schedule adherence and quality.

b.A contractor shall be notified of a performance evaluation. The contractor shall be afforded an opportunity to respond to an adverse evaluation.

c.The contractor performance evaluations shall be utilized in reviewing bid submissions.

L.2000, c.72, s.62; amended 2007, c.137, s.41.



Section 18A:7G-37 - Submission Of Sworn Contractor Certification; Requirements.

18A:7G-37 Submission of sworn contractor certification; requirements.

63. a. A prequalified contractor seeking to bid school facilities projects, and any subcontractors required to be named under P.L.2000, c.72 (C.18A:7G-1 et al.) shall, as a condition of bidding, submit a sworn contractor certification regarding qualifications and credentials.

b.In the contractor certification form, a principal owner or officer of the company shall certify that the firm has the following qualifications and credentials:

(1)A current, valid certificate of registration issued pursuant to "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.), a copy of which shall be attached to the certification form, if applicable;

(2)A current, valid "Certificate of Authority to perform work in New Jersey" issued by the Department of the Treasury, a copy of which shall be attached to the certification form;

(3)Any current, valid contractor or trade license required under applicable New Jersey law for any trade or specialty area in which the firm seeks to perform work, a copy of which shall be attached to the certification;

(4)During the term of construction of the school facilities project, the contractor will have in place a suitable quality control and quality insurance program and an appropriate safety and health plan.

c.The contractor certification form shall further require that a principal owner or officer of the company certify that, at the time that the firm is bidding a project, the amount of its bid proposal and the value of all of its outstanding incomplete contracts does not exceed the firm's existing aggregate rating limit.

L.2000,c.72,s.63.



Section 18A:7G-38 - Program To Provide Additional Funding For Apprenticeship Programs.

18A:7G-38 Program to provide additional funding for apprenticeship programs.

64. a. The Commissioner of Education, in conjunction with the Commissioner of Labor and Workforce Development, shall establish a program to provide additional funding for apprenticeship programs registered by the federal Bureau of Apprenticeship and Training in the United States Department of Labor. There shall be appropriated annually in fiscal year 2001 through fiscal year 2005 the sum of $3,000,000 to accomplish this purpose.

b.The commissioners of the Department of Education and the Department of Labor and Workforce Development shall establish guidelines for the distribution of funds under the program, including a provision that requires a majority of the funding to assist apprenticeship programs in urban areas. The guidelines shall also include a list of those types of entities eligible for funding including, but not limited to, county colleges, county vocational schools, unions and other sponsors of apprenticeship programs deemed appropriate. Eligible entities shall be permitted to use the funding provided pursuant to the program to fund student grants. Pursuant to established guidelines, the commissioners of the Department of Education and the Department of Labor and Workforce Development shall be responsible for the distribution of funds under the program.

L.2000, c.72, s.64; amended 2007, c.39, s.12.



Section 18A:7G-39 - False, Deceptive, Fraudulent Statement By Contractor In Certifications, Penalty.

18A:7G-39 False, deceptive, fraudulent statement by contractor in certifications, penalty.

65. Any contractor who willfully makes, or causes to be made, a false, deceptive or fraudulent statement in the certifications required pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.), shall be guilty of a crime of the fourth degree and shall be permanently disqualified from bidding on all school facilities projects; and , in the case of an individual or the officer or employee charged with the duty of making the submission for a contractor , he shall be guilty of a disorderly persons offense.

L.2000,c.72,s.65.



Section 18A:7G-40 - Prequalified Contractors Exempt From Other Prequalifying Process.

18A:7G-40 Prequalified contractors exempt from other prequalifying process.

66. A contractor who has been prequalified as a bidder on school facilities projects in accordance with the process established by the development authority pursuant to section 59 of P.L.2000, c.72 (C.18A:7G-33) shall not be required to undergo any other prequalification process to bid on a school facilities project.

L.2000, c.72, s.66; amended 2007, c.137, s.42.



Section 18A:7G-41 - Procedure For Obtaining Prequalified Status; Short-form Application.

18A:7G-41 Procedure for obtaining prequalified status; short-form application.

68. If a contractor on the effective date of this act has a current, valid classification from the Division of Property Management and Construction, it may obtain prequalified status under this act by submitting a short-form application developed by the authority. A short-form application submitted under this section must include verification of the contractor's current classification and aggregate rating limit by the Division of Property Management and Construction.

Upon such application, the authority shall prequalify the contractor for the same trade or work classification and same aggregate rating limit issued by the Division of Property Management and Construction, provided the authority does not obtain or receive information indicating the contractor has experienced recent performance deficiencies, or otherwise fails to meet the qualification and responsibility standards established by this act. Prequalification pursuant to this section shall be valid for such time as determined by the authority.

L.2000,c.72,s.68.



Section 18A:7G-41.1 - Definitions Relative To Construction Of School Facilities Projects; Competition For Contracts.

18A:7G-41.1 Definitions relative to construction of school facilities projects; competition for contracts.

1. a. As used in this section:

"affiliate" means any firm or person having an overt or covert relationship such that any one of them directly or indirectly controls or has power to control another;

"firm" or "person" means any natural person, association, company, contractor, corporation, joint stock company, limited liability company, partnership, sole proprietorship, or other business entity, including their assignees, lessees, receivers, or trustees.

b.The New Jersey Schools Development Authority shall not restrict the ability of a firm or person that holds a valid classification or a valid prequalification, as applicable, issued by the Division of Property Management and Construction in the Department of the Treasury from competing for contracts or other work in any of the construction categories or trades or specific professional disciplines for which the firm or person holds a classification or prequalification.

Nothing in this section shall be construed to prohibit the development authority from requiring the prequalification of a firm or person by the development authority in accordance with the provisions of section 59 of P.L.2000, c.72 (C.18A:7G-33).

c.Notwithstanding any provision of subsection b. of this section to the contrary, a firm or person or an affiliate thereof shall not serve as a general contractor or as a subcontractor or as a subconsultant on an authority project for which the firm or person serves as the construction manager.

L.2009, c.225, s.1.



Section 18A:7G-42 - Registration Of Apprentices.

18A:7G-42 Registration of apprentices.

69. All apprentices shall be registered through the approved federal Bureau of Apprenticeship and Training program.

L.2000,c.72,s.69.



Section 18A:7G-43 - Office Of Fiscal Integrity In School Construction.

18A:7G-43 Office of Fiscal Integrity in School Construction.

70.There is established in the Office of the Attorney General the Office of Fiscal Integrity in School Construction. The office shall perform its duties under the direction of the Attorney General and shall cooperate and coordinate the performance of its duties with the Office of the State Comptroller. The Attorney General or his representative, in cooperation and coordination with the State Comptroller or his representatives, may investigate, examine, and inspect the activities of the authority and districts related to the financing and construction of school facilities and the implementation of the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.). The Attorney General and the State Comptroller may require the submission of duly verified reports from the authority and districts, which include such information in such form as the Attorney General and the State Comptroller may require. The Attorney General or the State Comptroller or a representative of either, may also consult with the authority on issues and procedures related to the exercise of its duties and responsibilities under P.L.2000, c.72 (C.18A:7G-1 et al.). The Legislature shall annually appropriate such funds as may be necessary to finance the operations of the office.

L.2000, c.72, s.70; amended 2005, c.155, s.105; 2007, c.52, s.20.


18A:7G-44 Requirement for "wrap-up insurance coverage."


71. a. In the case of any school facilities project which has a State share of 100%, the development authority may require the use of wrap-up insurance coverage for the project and shall establish the terms and requirements for any such coverage.

b.For any school facilities project which has a State share of less than 100%, the district may elect to purchase wrap-up insurance coverage for the school facilities project. A district may purchase the coverage on its own or may enter into a joint purchasing agreement with one or more other districts to purchase coverage.

c.As used in this section, "wrap-up insurance coverage" means a single insurance and loss control program for all parties involved in the school facilities project, including the owners, administrators, contractors and all tiers of subcontractors, which is controlled and authorized by the owner or financing administrator and applicable to defined construction work sites. Wrap-up insurance coverage may include, but not be limited to, workers' compensation and employers' liability, commercial general liability, umbrella/excess liability, builder's risk, architects' and engineers' errors and omissions, liability, environmental liability, and force majeure.

L.2000, c.72, s.71; amended 2007, c.137, s.43.



Section 18A:7G-45 - Conveyance Of Certain School Buildings And Land To New Jersey Schools Development Authority; Conditions.

18A:7G-45 Conveyance of certain school buildings and land to New Jersey Schools Development Authority; conditions.

14. a. In the event that the development authority funds 100% of the cost of the acquisition of land for the construction of a school facilities project and as a result of the construction of that project a school building located in the district and the land upon which the school building is situate are no longer necessary for educational purposes, title to the land together with the school building on the land shall be conveyed to and shall vest in the New Jersey Schools Development Authority established pursuant to section 3 of P.L.2007, c.137 (C.52:18A-237) when it is determined by the development authority that such conveyance is in the best interest of the development authority. The district shall execute any documents including, but not limited to, a deed of conveyance necessary to accomplish the transfer of title.

b.The development authority may retain or sell the land and buildings on that land acquired pursuant to subsection a. of this section. In the event the development authority elects to sell, it shall use a competitive process. The proceeds of that sale shall be applied to the costs of school facilities projects of the district.

c.The transfer of title pursuant to subsection a. of this section shall occur in accordance with a schedule determined by the development authority. The schedule may provide that the transfer occur prior to the completion of the construction of the new school facilities project if the development authority deems it necessary in order to complete additional school facilities projects within the district.

L.2007, c.137, s.14.



Section 18A:7G-46 - Acquisition Of Land In Sda District; Submission Of Land Inventory.

18A:7G-46 Acquisition of land in SDA district; submission of land inventory.

15.If land is necessary to be acquired in connection with a school facilities project in an SDA district, the board of education of the district and the governing body of the municipality in which the district is situate shall jointly submit to the commissioner and to the development authority a complete inventory of all district- and municipal-owned land located in the municipality. The inventory shall include a map of the district showing the location of each of the identified parcels of land. The board of education and the governing body of the municipality shall provide an analysis of why any district- or municipal-owned land is not suitable as a site for a school facilities project identified in the district's long-range facilities plan. The inventory shall be updated as needed in connection with any subsequent school facilities projects for which it is necessary to acquire land.

L.2007, c.137, s.15; amended 2007, c.260, s.48.



Section 18A:7G-47 - Approval Of Site Plan In Sda District; Procedure.

18A:7G-47 Approval of site plan in SDA district; procedure.

16. a. Whenever the board of education of an SDA district submits to the New Jersey Schools Development Authority established pursuant to P.L.2007, c.137 (C.52:18A-235 et al.) information on a proposed preferred site for the construction of a school facilities project, the development authority shall file a copy of a map, plan or report indicating the proposed preferred site with the county clerk of the county within which the site is located and with the municipal clerk, planning board, and building inspector of the municipality within which the site is located.

b.Whenever a map, plan, or report indicating a proposed preferred site for the construction of an SDA district school facilities project is filed by the development authority pursuant to subsection a. of this section, any municipal approving authority before granting any site plan approval, building permit, or approval of a subdivision plat, or exercising any other approval power with respect to the development or improvement of any lot, tract, or parcel of land which is located wholly or partially within the proposed preferred site shall refer the site plan, application for a building permit or subdivision plat or any other application for proposed development or improvement to the development authority for review and recommendation as to the effect of the proposed development or improvement upon the construction of the school facilities project.

c.A municipal approving authority shall not issue any site plan approval or building permit or approve a subdivision plat or exercise any other approval power with respect to the development or improvement of the lot, tract, or parcel of land without the recommendation of the development authority until 45 days following referral to the development authority pursuant to subsection b. of this section. Within that 45-day period, the development authority may:

(1)give notice to the municipal approving authority and to the owner of the lot, tract, or parcel of land of probable intention to acquire the whole or any part thereof, and no further action shall be taken by the approving authority for a further period of 180 days following receipt of notice from the development authority. If within the 180-day period the development authority has not acquired, agreed to acquire, or commenced an action to condemn the property, the municipal approving authority shall be free to act upon the pending application in such manner as may be provided by law; or

(2)give notice to the municipal approving authority and to the owner of the lot, tract, or parcel of land that the development authority has no objection to the granting of the permit or approval for which application has been made. Upon receipt of the notice the municipal approving authority shall be free to act upon the pending application in such manner as may be provided by law.

L.2007, c.137, s.16; amended 2007, c.260, s.49.



Section 18A:7G-48 - Projects In Certain Districts With Prior Approval; Construction, Financing Under Prior Law.

18A:7G-48 Projects in certain districts with prior approval; construction, financing under prior law.

17.Notwithstanding any provision of P.L.2007, c.137 (C.52:18A-235 et al.) to the contrary, a school facilities project of a district, other than an Abbott district, with a district aid percentage equal to or greater than 55% or of a district, other than an Abbott district, with a district aid percentage of less than 55% that had been approved by the Commissioner of Education and the New Jersey Schools Construction Corporation prior to the effective date of P.L.2007, c.137 (C.52:18A-235 et al.) to be constructed by the corporation, shall be constructed and financed in accordance with the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) as the same read before the effective date of P.L.2007, c.137 (C.52:18A-235 et al.).

L.2007, c.137, s.17.



Section 18A:8-1 - Municipalities As Separate School Districts; Exceptions

18A:8-1. Municipalities as separate school districts; exceptions
Each municipality shall be a separate local school district except as otherwise provided in this chapter and except that each incorporated village shall remain a part of the district in which it is situated at the time of its incorporation.

L.1967, c.271.



Section 18A:8-2 - Certain New Municipalities As Type II Districts

18A:8-2. Certain new municipalities as type II districts
Whenever a new municipality other than a city is created from parts of two or more municipalities, such municipality shall be a separate type II school district from the time of appointment of the board of education for the new school district.

L.1967, c.271.



Section 18A:8-3 - First Board Of Education; First Elected Board

18A:8-3. First board of education; first elected board
The first board of education of the new school district shall consist of nine persons, who are legal residents of the district possessing the qualifications requisite for board membership in other school districts, except the two-year residence requirement, which shall not be effective until the fourth annual school election of the newly created district. They shall be appointed by the county superintendent as soon after the creation of the new municipality as possible, and they shall continue in office until the qualification in office of their successors, who shall be elected at the ensuing annual school election for terms to be so arranged by the appointed board that, as soon as possible, the term of each member of the board shall be three years and the terms of three members shall expire in each year.

L.1967, c.271.



Section 18A:8-3.1 - Assumption Of Indebtedness For Money Or Property Upon Annexation

18A:8-3.1. Assumption of indebtedness for money or property upon annexation
When a municipality or a part thereof is annexed to another municipality and there is within the limits of the municipality or part thereof which is annexed, a schoolhouse or property formerly belonging to the board of education of the school district situated in such municipality, any indebtedness of such board of education for the erection, purchase, furnishing or repair of such schoolhouse or property shall be assumed by and become the obligation of the board of education of the school district of the annexing municipality.

L.1967, c.271.



Section 18A:8-3.2 - Repayment Of Indebtedness Paid By Original District Notwithstanding Its Assumption

18A:8-3.2. Repayment of indebtedness paid by original district notwithstanding its assumption
When the board of education of a school district situated in any municipality pays any portion of an indebtedness which existed at the time of the formation of a new municipality or part thereof, or at the time of the annexation of such municipality to another and which was assumed by and became the obligation of the board of education of the school district situated in the new municipality, the amount of such payment with interest shall be repaid by the last mentioned board.

L.1967, c.271



Section 18A:8-3.3 - Apportionment Of School Tax On Annexation; Action By Commissioner

18A:8-3.3. Apportionment of school tax on annexation; action by commissioner
When a municipality or part of a municipality has heretofore been annexed or shall be hereafter annexed to another municipality or municipalities and the school taxes for the school year during which such annexation was or shall be effected have been or shall have been levied and collected by the municipality or municipalities as constituted prior to such annexation and paid to the board of education in such municipality or regional board of education comprising in part said municipality, the school tax for the said school year shall be apportioned by the commissioner after a hearing upon notice to the municipalities and boards of education to be affected, and, in making any such apportionment, the commissioner shall take into consideration the number of pupils, the tax ratables and the effect of the transfer resulting from such annexation upon the educational program of the school district. The commissioner shall direct the board of education or the regional board of education, as the case may be, of the municipality from which the said transfer was made to pay to the board of education or regional board of education of the municipality or municipalities to which the annexation was made, such sums as he shall determine to be payable under this section. Any board of education or regional board of education aggrieved by any such order of the commissioner shall be entitled to have such order and the determination of the commissioner, upon which any such order shall be made, reviewed by the state board, upon an appeal to it, and upon any such review, the state board may affirm, reverse or modify the order and determination appealed from and may make any determination and order that should have been made by the commissioner.

L.1967, c.271.



Section 18A:8-4 - Single School District In Certain Divided Municipalities

18A:8-4. Single school district in certain divided municipalities
Whenever a municipality is divided into two or more municipalities, the school district shall continue as a single school district unless and until the same shall be divided as provided in this article.

L.1967, c.271.



Section 18A:8-5 - Application For Investigation Of Advisability Of Separate School Districts In Divided Municipalities

18A:8-5. Application for investigation of advisability of separate school districts in divided municipalities
The governing body of any such municipality may, by resolution, apply to the county superintendent to make an investigation as to the advisability of constituting that municipality a separate school district.

L.1967, c.271.



Section 18A:8-6 - Report Of County Superintendent

18A:8-6. Report of county superintendent
The county superintendent shall, within 30 days after such request, file with the governing bodies of all of such municipalities and the board of education of the school district a report containing such financial, educational and other information as he may deem necessary to enable said governing bodies and board of education to form an intelligent judgment as to the advisability of the proposed separation and the effect thereof upon the educational and financial condition of the new district and the remaining district and setting forth the amount of indebtedness, if any, to be assumed by the new and remaining districts calculated as hereinafter provided.

L.1967, c.271.



Section 18A:8-7 - Amount Of Indebtedness To Be Assumed By Proposed New District

18A:8-7. Amount of indebtedness to be assumed by proposed new district
The amount of indebtedness so to be assumed shall be calculated on the basis of the proportion which the original cost of the buildings, grounds, furnishings, equipment, and additions thereto, situate in the proposed new district, bears to the original cost of the buildings, grounds, furnishings, equipment and additions thereto, situated in the original district. Said original cost shall be determined according to rules prescribed by the commissioner with the approval of the state board and in accordance with recognized accounting practices.

L.1967, c.271.



Section 18A:8-8 - Calculation Of Amount Of Indebtedness To Be Assumed

18A:8-8. Calculation of amount of indebtedness to be assumed
In calculating the amount of indebtedness to be assumed, any indebtedness authorized for the purchase or improvement of land or the erection, alteration, repair or furnishing of schoolhouses shall be included, whether incurred or not, and shall be treated as if the bonds or notes authorized to be issued to provide funds therefor had actually been issued, and the original cost of the acquisition or improvement so to be made shall be deemed to be the amount of indebtedness authorized for the making thereof.

L.1967, c.271



Section 18A:8-9 - Petition By Municipality For Permission To Submit Question Of Separate School District

18A:8-9. Petition by municipality for permission to submit question of separate school district
The governing body of the applying municipality may, within 30 days after the filing of the report, petition the commissioner for permission to submit to the legal voters of the municipality the question whether or not the municipality shall be constituted a separate school district, and in such petition may request any specific reduction or increase in the amount of indebtedness to be assumed. Proof of the service of a copy of the petition upon each municipality in the original school district, the board of education thereof, and the county superintendent, prior to the filing of the petition, shall accompany the petition.

L.1967, c.271.



Section 18A:8-10 - Answer To Petition By Other Municipalities And Board Of Education

18A:8-10. Answer to petition by other municipalities and board of education
The governing body of any other municipality in the school district and the board of education thereof shall, within 15 days after service of a copy of the petition upon it, file an answer thereto with the commissioner and serve a copy of such answer upon every other municipality included in the original district, the board of education thereof and the county superintendent.

L.1967, c.271.



Section 18A:8-11 - Contents Of Answer To Petition

18A:8-11. Contents of answer to petition
In such answer said municipality may:

a. Consent to the granting of the application; or

b. Oppose the same because, if the same be granted--

1. An excessive debt burden will be imposed upon the remaining district,

2. An efficient school system cannot be maintained in the remaining district without excessive costs,

3. Insufficient pupils will be left in the remaining district to maintain a properly graded school system, or

4. Of any other reason, which it may deem to be sufficient; or

c. Request that if the petition be granted, the amount of debt which the remaining district would be required to assume, calculated as hereinbefore provided, be reduced for the reason that--

1. Such amount of indebtedness, together with all other indebtedness of the municipality would be excessive,

2. The amount of expenditure for debt service which would be required would be so great that sufficient funds would not be available for current expenses without excessive taxation, or

3. Such amount of indebtedness is inequitable in relation to the value of the property to be acquired by the remaining district and would materially impair the credit of the municipality or such districts and the ability to pay punctually the principal and interest of their debt and to supply such essential educational facilities and public improvements and services as might reasonably be anticipated would be required of them.

L.1967, c.271.



Section 18A:8-12 - Petition, Hearing Relative To Effect Of Proposed Separations.

18A:8-12 Petition, hearing relative to effect of proposed separations.

18A:8-12. Within 15 days after the filing of the answers to the petition, the Commissioner of Education shall hold a hearing thereon at the request of any interested party and shall consider the effect of the proposed separation upon the educational and financial condition of both the new and remaining districts on the basis of the allegations of the petition and answers and of any other factors which might have been alleged in the answers as hereinbefore provided.

amended 2015, c.95, s.1.



Section 18A:8-13 - Grant Or Denial Of Petition.

18A:8-13 Grant or denial of petition.

18A:8-13. Within 60 days after the receipt of the petition and answers, the Commissioner of Education shall grant the application and determine the amount of indebtedness, if any, to be assumed by the remaining and new districts, respectively, or deny the same.

amended 2015, c.95, s.2.



Section 18A:8-14 - Submission Of Question At Special Election

18A:8-14. Submission of question at special election
If the application be granted, the county superintendent shall, within 30 days thereafter, fix a day, between the first day of April next ensuing and the first day of December next occurring after said first day of April, and a time on said day for holding a special school election, at which time the question whether or not the municipality shall be constituted a separate school district shall be submitted to the legal voters of the municipality.

L.1967, c.271.



Section 18A:8-15 - Notices, Advertisements And Conduct Of Election; Certification Of Results

18A:8-15. Notices, advertisements and conduct of election; certification of results
The amount of indebtedness to be assumed by the proposed new district and the effect of such indebtedness upon the borrowing margin of the municipality and the proposed new district shall be stated in the notices and advertisements of the special school election and in the ballots to be used therein, and said election shall be conducted and the results thereof determined in the manner prescribed by law for special school elections in type II districts. The result shall be certified within five days after the holding of the election to the county superintendent and the board of education.

L.1967, c.271.



Section 18A:8-16 - Effective Date Of Creation Of New District After Adoption Of Question

18A:8-16. Effective date of creation of new district after adoption of question
If the question is adopted at said election, the municipality initiating the proceeding shall be created a separate type II school district upon the beginning of the next ensuing school year.

L.1967, c.271.



Section 18A:8-17 - Name Of New And Remaining Districts

18A:8-17. Name of new and remaining districts
The name of the new district shall be the board of education of the (name of municipality) in the county of and the name of the remaining district shall be the board of education (name of municipality) in the county of .

L.1967, c.271.



Section 18A:8-17.1 - Board May Adopt New Title For District

18A:8-17.1. Board may adopt new title for district
In any district composed of two or more municipalities one at least of which has changed its name, the board of education, by resolution passed by a two-thirds vote of its members and with the approval of the commissioner, may adopt a new corporate title for the school district. Such title shall contain the names of at least two of the municipalities in the district but shall not contain the type of the municipalities such as township, town or borough.

L.1967, c.271.



Section 18A:8-18 - Board Of New District

18A:8-18. Board of new district
18A:8-18. The members of the board of education of the original district shall continue in office as members of such district until the creation of the new district and the members of said board who reside in the new district shall also be members of the first board of education of the new district and those who do not reside therein shall also be members of the first board of education of the remaining district. They shall continue to serve as members of the board of education of the new and remaining districts respectively until the expiration of the respective terms for which they were elected as members of the board of education of the original district. Such number of additional members of the first board of education of the new district and of the remaining district as shall be required to complete full membership thereof, shall be appointed by the county superintendent and their successors shall be elected at school elections of the districts, which shall be held at the same time as that on which the annual election of the original district would have been held in the next school year. The elected members of said boards shall take office at the organization meeting succeeding their election and the appointed members shall continue in office until said date.

L. 1967, c. 271; amended by L. 1987, c. 289, s. 1.



Section 18A:8-19 - Date Of Constitution Of First Boards Of Education Of New And Remaining Districts

18A:8-19. Date of constitution of first boards of education of new and remaining districts
The first boards of education of the new district and the remaining district shall be constituted as of the tenth day following the election.

L.1967, c.271.



Section 18A:8-20 - Powers, Duties Of First Boards Of Education Of New, Remaining Districts.

18A:8-20 Powers, duties of first boards of education of new, remaining districts.

18A:8-20. The first board of education of the new district and the first board of education of the remaining district shall each prepare and submit, if applicable, to the voters of the district, as required by law, the first budgets for said district and they shall make proper provision for an election to be conducted, in accordance with the provisions of P.L.1995, c.278 (C.19:60-1 et al.), for the members of the board of education of the district to replace the appointed members of the board, for such terms that three members of the board of the district, as thereafter constituted, will be elected each year, at an annual election to be held in the district at the same time as that on which the next annual election for the original district would have been held.

amended 1995, c.278, s.26; 2011, c.202, s.4.



Section 18A:8-21 - Boards Of Education Of New And Remaining Districts With Elected Members; Powers, Etc.

18A:8-21. Boards of education of new and remaining districts with elected members; powers, etc.
The board of education of the new district, and the board of education of the remaining district, to which members are first elected shall not take charge and control of the schools of their respective districts until the beginning of the next school year, but each may in the meantime exercise any powers which may be necessary for the proper organization and functioning of the public schools of the district when the same shall be created, and any expenses incurred in connection therewith may be paid from appropriations of said districts, when created, if items therefor are included in the budgets of the district, notwithstanding that said expenses were incurred prior to the creation of said district, and they may call special elections for the purchase of land and the construction, alteration or repair of school buildings, and for the making of special appropriations or the issuance of bonds for any lawful purpose.

L.1967, c.271.



Section 18A:8-22 - Title To Vest In District Board Of Education.

18A:8-22 Title to vest in district board of education.

18A:8-22. Upon the creation of the new district, title to all school grounds and buildings and the furnishings and equipment thereof situate therein shall vest in the board of education of that district, and such board shall thereupon assume such amount of the indebtedness of the original school district as shall have been determined upon by the Commissioner of Education and shall pay to the board of the remaining district, at least five days before the same shall become due, the amount of the principal and interest of the indebtedness so assumed, and said principal and interest shall be paid by the board of the remaining district as and when the same becomes due and payable.
amended 2015, c.95, s.3.



Section 18A:8-23 - Books, Documents And Records Of Original District

18A:8-23. Books, documents and records of original district
Upon the creation of the new district, all books, documents and records of the original school district shall be turned over to the board of education of the new district or the board of education of the remaining district, whichever district has the larger or largest amount of ratables as ascertained from the last published report of the director of the division of taxation in the department of the treasury.

L.1967, c.271.



Section 18A:8-24 - Division Of Assets And Liabilities Of Original District

18A:8-24. Division of assets and liabilities of original district
The county superintendent in a written report filed by him at the end of the school year preceding that in which the new district is created shall make a division of the assets, except school buildings, grounds, furnishings and equipment, and of the liabilities, other than the bonded indebtedness of the original district, between the new district and the remaining district on the basis of the amount of the ratables in the respective districts on which the last school tax was levied, and in determining the amount of assets to be divided, he shall take into account the present value of the school books, supplies, fuel, motor vehicles and all personal property other than furnishings and equipment. In the case of any vehicle used for the transportation of school children, the original cost of the vehicle, less any state aid appropriated therefor, shall be deemed to be the present value.

L.1967, c.271.



Section 18A:8-25 - Application Of Chapter

18A:8-25. Application of chapter
The provisions of this chapter shall be applicable to all consolidated local school districts heretofore created.

L.1967, c.271.



Section 18A:8-26 - Name Of Consolidated District Board

18A:8-26. Name of consolidated district board
The board of education of each consolidated district shall be called "The board of education of the of (here insert the name of the municipality included within the consolidated district which has the larger or largest amount of taxable property as ascertained from the last published report of the director of taxation in the department of the treasury,) in the county of ."

L.1967, c.271.



Section 18A:8-27 - Adoption Of Different Name For Board

18A:8-27. Adoption of different name for board
If a shorter or different name for the board of education of a consolidated district, heretofore created, appears to be desirable to the board, another title may be adopted by it with the approval of the state board, which approved title shall be certified by the state board under the hand of its secretary to the secretary of state, and the new title so approved and certified shall become the corporate title of the district.

L.1967, c.271.



Section 18A:8-28 - Powers, Duties And Succession To Property And Obligations By Board

18A:8-28. Powers, duties and succession to property and obligations by board
The board of education of each consolidated district shall be a body corporate and shall have all the powers and duties and be subject to the same restrictions as a board of education in a type II school district, except as otherwise provided in this chapter, and from and after the effective date of consolidation, all of the property and assets of the consolidating districts and of any regional school district or districts dissolved by reason of such consolidation shall vest in the board of education of the consolidated district and the board of the consolidated district shall be subject to the contracts, debts, and other obligations of the consolidating districts and of such regional district or districts.

L.1967, c.271.



Section 18A:8-29 - Apportionment Of Membership Of Board

18A:8-29. Apportionment of membership of board
The membership of the board shall, except as otherwise provided by this chapter, be apportioned by the county superintendent or county superintendents among the several consolidating school districts as nearly as may be according to the number of their inhabitants, as shown by the last published federal census report, but each district shall have at least one member. The apportionment of membership shall continue until changed by reapportionment by the county superintendent or county superintendents, which shall be made, when required, immediately succeeding each published federal census report, but the members of the board in office at the time of any reapportionment shall continue in office for their unexpired terms.

L.1967, c.271.



Section 18A:8-30 - Apportionment Of Members Of Boards In Unapportioned Districts

18A:8-30. Apportionment of members of boards in unapportioned districts
The membership of the board of any consolidated school district heretofore created, in which such membership has not been determined by apportionment, shall be selected as heretofore, but in any such district there may be adopted the apportionment provisions of this chapter at any annual school election by approval of a majority of the votes cast on such proposition.

The proposition shall be placed on the ballots to be used at such election whenever a petition requesting the submission of such proposition, signed by not less than five per cent of the registered voters of the consolidated district, shall have been filed with the secretary at least 20 days prior to the date fixed for the holding thereof.

If such proposition shall be adopted, the county superintendent or county superintendents of the county or counties, in which the district is situate, shall apportion the membership of the board of the consolidated district in accordance with this chapter, beginning with the next annual election, and as the terms of the respective members of the board in office shall expire, and thereafter the members of said board shall be elected accordingly.

L.1967, c.271.



Section 18A:8-31 - Number And Annual Election Of Members Of Boards; Terms

18A:8-31. Number and annual election of members of boards; terms
The board shall consist of nine members and the members shall serve for terms of three years and vacancies for the unexpired terms shall be filled in the same manner as in other type II districts.

The board shall provide annually for election of members from the former constituent districts to succeed the members selected therefrom as their terms expire.

L.1967, c.271.



Section 18A:8-32 - Organization Of Board

18A:8-32. Organization of board
The board shall organize annually in the manner prescribed for other type II districts.

L.1967, c.271.



Section 18A:8-33 - Treasurer Of School Moneys.

18A:8-33 Treasurer of school moneys.

18A:8-33. The board may appoint a suitable person, except a member or employee of the board, as treasurer of school moneys and may fix his salary, and he shall give bond in such amount, according to such terms, as are required by law, of treasurers of school moneys of school districts, and with such surety as the board shall direct. The board in its determination of the amount shall be guided by a schedule of minimum limits to be promulgated by the State board.

amended 2010, c.39, s.5.



Section 18A:8-34 - Principals, Teachers And Employees Of Constituent Districts; Tenure, Etc.

18A:8-34. Principals, teachers and employees of constituent districts; tenure, etc.
All principals, teachers and employees in the public schools of the consolidating school districts and of any regional district or districts abolished by the consolidation shall, when the consolidation became effective, be principals, teachers and employees, respectively, in the public schools of the consolidated district, and their tenure, pension and accumulative sick leave rights under the state laws shall not be affected by consolidation or abolition or by any of the provisions of this chapter.

L.1967, c.271.



Section 18A:8-35 - Supervision Of Consolidated Districts

18A:8-35. Supervision of consolidated districts
The schools under each consolidated board of education shall be under the supervision of the county superintendent of the county including the constituent district or districts having the larger or largest amount of ratables, as ascertained from the last published report of the director of the division of taxation in the department of the treasury.

L.1967, c.271.



Section 18A:8-36 - Appropriations Authorized By Majority Of Votes Cast.

18A:8-36 Appropriations authorized by majority of votes cast.

18A:8-36. At any election in which an appropriation must be authorized, a majority of the total votes cast thereon in all of the territory of the consolidated school district shall be necessary for the authorization.

amended 1995, c.278, s.27; 2011, c.202, s.5.



Section 18A:8-37 - Apportionment; Collection And Payment Of Appropriations

18A:8-37. Apportionment; collection and payment of appropriations
The amounts authorized to be raised for annual or special appropriations, or for interest, or for the redemption of bonds shall be certified by the board of education of the consolidated school district to the county board of taxation, which shall apportion such amounts among the taxing districts, comprising the former constituent school districts from which the consolidated district was constituted in the proportion that the apportionment valuation, as defined in section 54:4-49 of the Revised Statutes, of each taxing district bears to the total apportionment valuations within the consolidated school district and the amount thus apportioned to each taxing district shall be assessed, levied and collected in the same manner and at the same time as other taxes are assessed, levied and collected therein and shall be paid upon requisitions, as in other type II districts.

Where the constituent school districts are located in more than one county, county board of taxation shall, for the purposes of this section, mean the county board of taxation of the county in which the constituent school districts having the largest aggregate apportionment valuations are located, as established by the last published county abstracts of ratables, and the county board or county boards of taxation in which the other constituent school districts are located shall certify to the county board of taxation charged with the duty of apportioning moneys hereunder the apportionment valuations of the constituent school districts within their respective jurisdictions.

L.1967, c.271



Section 18A:8-38 - Certification Of Apportionment To County Boards Of Taxation

18A:8-38. Certification of apportionment to county boards of taxation
The county board of taxation making the apportionment shall certify to the other county board or boards of taxation the amounts apportioned to the constituent school districts within their respective jurisdictions.

L.1967, c.271



Section 18A:8-39 - Continuation Of Certain Consolidated School Districts Saved

18A:8-39. Continuation of certain consolidated school districts saved
R.S. 18:5-18 is saved from repeal. [This act provides that certain school districts consolidated prior to October 19, 1903 shall continue to exist as a consolidated school district as though it had been established as such by election held pursuant to section 18:5-14 of the Revised Statutes.]

L.1967, c.271.



Section 18A:8-40 - Continuation As Liens Of Certain Bonds Issued, Saved

18A:8-40. Continuation as liens of certain bonds issued, saved
R.S. 18:5-19 is saved from repeal. [This act provides that bonds issued prior to October 19, 1903, for the erection of a grade or high school building, by a school district comprised of the territories of two adjoining municipalities, by authority of the voters of both municipalities, shall continue to be liens and the district shall be governed as a consolidated district in the same manner as though the consolidation had been effected under R.S. 18:5-14.]

L.1967, c.271



Section 18A:8-41 - Repealers As To Consolidated School Districts Saved

18A:8-41. Repealers as to consolidated school districts saved
L.1947, c. 86; p. 477, s. 29 is saved from repeal. [This act repeals certain preexisting statutes relating to consolidated school districts.]

L.1967, c.271.



Section 18A:8-42 - Composition Of Regional School Districts

18A:8-42. Composition of regional school districts
Each regional school district shall be composed as is provided in chapter 13 of this title.

L.1967, c.271



Section 18A:8-43 - "Non-operating District" Defined.

18A:8-43 "Non-operating district" defined.

1.As used in this act:

"Non-operating district" means a school district that is not operating schools on the effective date of P.L.2009, c.78 (C.18A:8-43 et al.).

L.2009, c.78, s.1.



Section 18A:8-44 - Elimination Of Non-operating District Through Merger.

18A:8-44 Elimination of non-operating district through merger.

2. a. Except as otherwise provided in subsection b. of this section, the executive county superintendent of schools shall eliminate any non-operating district and merge that district with the district with which it participates in a sending-receiving relationship.

b.If a non-operating district is in a sending-receiving relationship with more than one district or is in a sending-receiving relationship with a district in need of improvement pursuant to the "No Child Left Behind Act of 2001," Pub.L.107-110, then the executive county superintendent shall determine with which district the non-operating district shall be merged. The determination shall be based on the district that is able to accommodate the merger with the least disruption to its finances and educational operations. In making the determination the executive county superintendent shall examine, but need not be limited to, the following factors: current sending-receiving relationships; the quality and effectiveness of educational programming and district operations; proximity of school districts; transportation costs; school building capacity; and special education needs.

L.2009, c.78, s.2.



Section 18A:8-45 - Apportioning Of Annual Or Special Appropriations.

18A:8-45 Apportioning of annual or special appropriations.

3.The annual or special appropriations for a new district established pursuant to section 2 of this act, excluding the amounts to be raised for interest upon and the redemption of bonds payable by the district, shall be apportioned among the constituent districts of the new district in the first year of the merger in such manner as the commissioner determines to be the least fiscally disruptive. Thereafter the apportionment methodology shall be determined pursuant to chapter 13 of Title 18A of the New Jersey Statutes; however, if necessary, the commissioner may allow a five-year phase-in of the apportionment methodology.

The amount to be raised for interest upon and the redemption of bonds payable by the district for bonds issued prior to and after the effective date of this act, shall be apportioned among the constituent districts of the new district in such manner as the commissioner determines to be the least fiscally disruptive. The commissioner may allow a five-year phase-in of the apportionment methodology, if necessary.

L.2009, c.78, s.3.



Section 18A:8-46 - Calculation Of State Aid.

18A:8-46 Calculation of State aid.

4.Notwithstanding the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.) to the contrary, for the purposes of calculating State school aid, both the former non-operating district and the district with which it is merged pursuant to the provisions of section 2 of this act shall continue to be considered separate school districts.

L.2009, c.78, s.4.



Section 18A:8-47 - Board Of Education Of Newly-formed District; Membership.

18A:8-47 Board of education of newly-formed district; membership.

5. a. If the district with which the non-operating district is merged is a Type II district without a board of school estimate, except as otherwise provided in this subsection, the new district established pursuant to section 2 of this act shall have a board of education with the same number of members as the board of education of the district with which the non-operating district has been merged. The members of the board of education of the district with which the non-operating district has been merged shall continue in office as members of the first board of education of the new district until the expiration of the respective terms for which they were elected.

In any year in which the term of a member of the board of education of the new district expires, his successor shall be elected at-large by the voters of the new district.

The executive county superintendent shall, not later than 30 days after the merger of the districts, appoint one member of the board of education of the former non-operating district to the board of the new district, who shall serve until the first Monday succeeding the first annual school election in which a member of the board of education of the new district is elected at-large; except that if the former non-operating district had representation on the board of education of the district with which it has been merged pursuant to section 2 of P.L.1995, c.8 (C.18A:38-8.2), then that representative shall be the person appointed by the executive county superintendent. The member appointed by the executive county superintendent shall be a voting member of the board.

b.If the district with which the non-operating district is merged is a Type I district, the new district shall have a board of education with the same number of members as the board of education of the district with which the non-operating district has been merged plus one additional member. The mayor or other chief executive officer of the municipality in which the former non-operating district is located shall appoint the one additional member.

c.If the district with which the non-operating district is merged is a regional district, the former non-operating district shall be treated as a constituent district of the regional district and the membership of the board of education of the new district shall be in accordance with the provisions of chapter 13 of Title 18A of the New Jersey Statutes.

L.2009, c.78, s.5.



Section 18A:8-48 - Eligibility Of Nonpublic School Students For Transportation.

18A:8-48 Eligibility of nonpublic school students for transportation.

6.In the event that nonpublic school students who reside in a municipality that comprises the new district were not eligible for pupil transportation services pursuant to N.J.S.18A:39-1 prior to the effective date of P.L.2009, c.78 (C.18A:8-43 et al.), then any nonpublic school student in that municipality shall be ineligible for pupil transportation services following the merger pursuant to section 2 of this act.

L.2009, c.78, s.6.



Section 18A:8-49 - Final Audit Of Non-operating District's Accounts.

18A:8-49 Final audit of non-operating district's accounts.

7. a. The board of education of the district with which the non-operating district is merged shall cause a final audit of the non-operating district's accounts and financial transactions to be made by a public school accountant pursuant to N.J.S.18A:23-1 et seq., and shall provide for the liquidation of the assets of the non-operating district. The non-operating district shall be responsible for the costs of the final audit which shall be payable from the district's accounts prior to the liquidation of the assets. Upon completion of the liquidation, any cash balances, including any remaining reserve balances, shall be paid to the municipal governing body of the municipality in which the former non-operating district is located, and any indebtedness shall be the responsibility of that municipal governing body.

b.Upon the elimination of a non-operating district pursuant to section 2 of this act, the books, documents, and records of that district shall be turned over to the board of education of the new district.

c.Upon the elimination of a non-operating district pursuant to section 2 of this act, the municipal governing body of the municipality in which the former non-operating district is located shall take title to and control of all school grounds and buildings, unless the deed on the school grounds and building directs otherwise, and the furnishings and equipment therein, situated in the municipality.

L.2009, c.78, s.7.



Section 18A:8-50 - Governing Of New District.

18A:8-50 Governing of new district.

8.Unless otherwise provided in this act, a new district formed pursuant to section 2 of this act shall be governed by the provisions of chapter 13 of Title 18A of the New Jersey Statutes.

L.2009, c.78, s.8.



Section 18A:8-51 - Construction Of Act.

18A:8-51 Construction of act.

9.Nothing in this act shall be construed to prohibit an executive county superintendent from including a former non-operating district in the consolidation plan submitted by the executive county superintendent to the commissioner pursuant to subsection h. of N.J.S.18A:7-8.

L.2009, c.78, s.9.



Section 18A:9-1 - Classification Of School Districts

18A:9-1. Classification of school districts
18A:9-1. School districts shall be classified as type I and type II school districts, except that the State board may, by administrative order pursuant to its authority under section 15 of P.L. 1975, c. 212 (C. 18A:7A-15), create a State-operated school district.

L.1967, c.271; amended 1987,c.399,s.20.



Section 18A:9-2 - Districts Included In Type I Districts

18A:9-2. Districts included in type I districts
Type I districts shall include--

a. Every local school district hereafter established in a city, or in a municipality other than a city which shall become a city, except a municipality in which the provisions of section 18A:9-3 shall be accepted;

b. Every local school district which was governed, immediately preceding the effective date of this title, by chapter 6 of Title 18 of the Revised Statutes; and

c. Every local school district in which the provisions of this section shall be accepted;

and such district shall be subject to the provisions of this title relating to type I districts.

L.1967, c.271.



Section 18A:9-3 - Districts Included In Type II Districts

18A:9-3. Districts included in type II districts
Type II school districts shall include--

a. Local school districts as follows:

1. Every local school district hereafter established in a municipality other than a city, or in a city which shall become a municipality other than a city, except a municipality in which the provisions of section 18A:9-2 shall be accepted;

2. Every local school district which was governed, immediately preceding the effective date of this title, by chapter 7 of Title 18 of the Revised Statutes;

3. Every local school district in which the provisions of this section shall be accepted; and

4. Every consolidated local school district.

b. Every regional school district;

and such district shall be subject to the provisions of this title relating to type II districts except as otherwise so provided in the case of regional districts.

L.1967, c.271.



Section 18A:9-4 - Type I Districts; Reclassification; Resolution Or Petition For Submission; Frequency.

18A:9-4 Type I districts; reclassification; resolution or petition for submission; frequency.

18A:9-4. The question of the acceptance of section 18A:9-2 of this title, in any local school district governed by section 18A:9-3 of this title, except a consolidated school district, or of the acceptance of section 18A:9-3 of this title in any local school district governed by section 18A:9-2 of this title, shall be submitted to the legal voters of such district whenever the governing body of the municipality constituting such district or the board of education of any type I districts, shall by resolution so direct, or whenever a petition, signed by not less than 15% of the number of legally qualified voters who voted in such district at the last preceding general election held for the election of all of the members of the general assembly, shall be filed with the clerk of such municipality. No resolution may be adopted and no petition may be filed for the submission of the question of acceptance of N.J.S.18A:9-2 or N.J.S.18A:9-3, as the case may be, within four years after an election shall have been held pursuant to any resolution adopted, or petition filed, pursuant to this section or N.J.S.18A:9-6.

L.1967, c.271; amended 2003, c.102, s.1.



Section 18A:9-5 - Type I Districts; Submission Of Reclassification Question; Frequency.

18A:9-5 Type I districts; submission of reclassification question; frequency.

18A:9-5. The clerk of the municipality shall in either case cause said question to be submitted at the next municipal or general election which will be held in the municipality following the expiration of 35 days from the date of the adoption of the resolution or the filing of the petition, whichever shall first occur, except that the clerk shall not cause the question to be submitted if a similar question was submitted at an election within the previous four years.

L.1967, c.271; amended 2003, c.102, s.2.



Section 18A:9-6 - Type II Districts; Reclassification; Resolution Or Petition; Submission; Frequency.

18A:9-6 Type II districts; reclassification; resolution or petition; submission; frequency.

18A:9-6. Except as provided below, if the board of education of a type II local school district shall so determine by resolution, or if a petition is filed with the board requesting the submission of the question to the voters, signed by 15% or more of the number of legally qualified voters who voted in the district at the last preceding general election held for the election of all of the members of the general assembly, the question shall be submitted to the voters of the district at the next annual school election of the district which will be held at least 15 days after the adoption of the resolution or the filing of the petition but if in the petition it is requested that the question be submitted at a special school election and the first annual school election to be held in the district after the petition is filed will be held less than 20 days or more than 50 days thereafter, the board shall forthwith call a special school election in the district, for the submission of the question, to be held not more than 50 days after the filing of the petition. No resolution may be adopted and no petition may be filed for the submission of the question of acceptance of N.J.S.18A:9-2 within four years after an election shall have been held pursuant to any resolution adopted, or petition filed, pursuant to this section or N.J.S.18A:9-4.

L.1967, c.271; amended 2003, c.102, s.3.



Section 18A:9-7 - Vote For Adoption Of Question

18A:9-7. Vote for adoption of question
If a majority of the votes cast for and against the adoption of the question are cast for the adoption of the question, the district shall be governed by the provisions of the section of this title named in the question as hereinafter provided.

L.1967, c.271.



Section 18A:9-8 - Type I Districts; Effective Date Of Change

18A:9-8. Type I districts; effective date of change
If the voters of the district shall so elect that the district shall become a type I district, the district shall be governed by the provisions of this title relating to type I districts after January 31 next ensuing, unless the district be established in a city of the first class, in which case it shall be so governed after June 30 next ensuing, and the terms of the members of the board of education in office at the time of said election shall continue to and cease upon such January 31 or such June 30, as the case may be.

L.1967, c.271.



Section 18A:9-9 - Type II Districts; Effective Date Of Change

18A:9-9. Type II districts; effective date of change
If the voters of the district shall so elect that the district shall become a type II district, it shall thereafter be governed by the provisions of this title relating to type II districts, and the members of the board of education in office at the time of the election shall continue in office until the expiration of their respective terms and the qualification in office of their respective successors.

L.1967, c.271.



Section 18A:9-10 - Electing Additional Board Members.

18A:9-10 Electing additional board members.

18A:9-10. If the membership of the board in any such district so becoming a type II district is less than nine, it shall be increased to nine by the election of added members at the next annual school election, unless the adopting election shall have been held more than 130 days or less than 60 days before the date fixed for such annual school election, in which case they shall be elected at a special school election which shall be called by the members of the board so holding over.

amended 1985, c.92, s.1; 1995, c.278, s.28; 2011, c.202, s.6.



Section 18A:9-11 - Type II Districts; Terms Of Additional Board Members

18A:9-11. Type II districts; terms of additional board members
The terms of the members so to be elected shall be so arranged by the members of the board holding over that as soon as possible the term of each member of the board shall be three years and the terms of three members shall expire in each year.

L.1967, c.271.



Section 18A:10-1 - Conduct Of Districts

18A:10-1. Conduct of districts
18A:10-1. The schools of each school district shall be conducted, by and under the supervision of a board of education, which shall be a body corporate and which shall be constituted and governed, as provided by this title, for a type I, type II or regional school district, as the case may be, but the State board pursuant to an administrative order issued by authority of section 15 of P.L. 1975, c. 212 (C. 18A:7A-15) may create a State-operated school district which shall be conducted by a State district superintendent.

L.1967, c.271; amended 1987,c.399,s.21.



Section 18A:10-2 - Name

18A:10-2. Name
Each board of education of a local district shall be known as the board of education of (naming the municipality) in the county of and each board of education of a regional district shall be known as provided in chapter 13 of this title.

L.1967, c.271.



Section 18A:10-3 - Annual Organization.

18A:10-3 Annual organization.

18A:10-3. Each board of education shall organize annually at a regular meeting held not later than at 8 p.m. at which time new members shall take office:

a.In type I districts on May 16, or on the following day if that day be Sunday.

b.In all type II districts with an April school election on any day of the first or second week following the April school election.

c.In all type II districts with a November school election on any day of the first week in January at which time new members shall take office.

If the organization meeting cannot take place on that day by reason of lack of a quorum or for any other reason, said meeting shall be held within three days thereafter.

amended 1970, c.3, s.1; 1974, c.105, s.1; 1978, c.136, s.27; 1979, c.23, s.11; 1980, c.140; 1987, c.289, s.2; 2011, c.202, s.7.



Section 18A:10-4 - Secretary To Give Notice Of Meeting

18A:10-4. Secretary to give notice of meeting
It shall be the duty of the secretary of the board to give notice of the first regular meeting accordingly.

L.1967, c.271.



Section 18A:10-5 - Organization Meeting As Business Meeting

18A:10-5. Organization meeting as business meeting
The organization meeting shall constitute a regular meeting of the board for the transaction of business.

L.1967, c.271.



Section 18A:10-6 - Board Meetings Public; Frequency; Hours Of Commencement; Adjournment, Etc., For Lack Of Quorum

18A:10-6. Board meetings public; frequency; hours of commencement; adjournment, etc., for lack of quorum
All board meetings shall be public and each board shall hold a meeting at least once every two months during the period in which the schools in the district are in session.

All meetings shall be called to commence not later than eight P.M. of the designated day but, if a quorum be not present at the time for which the meeting is called, the member or members present may recess the meeting to a time not later than nine P.M. of said day and, if no quorum be present at that time, the member or members present may adjourn the meeting to commence not later than eight P.M. of another day, not more than seven days following the date for which the original meeting was called, but no further recess or adjournment of the meeting shall be made.

Public announcements of time and day to which any meeting is so recessed or adjourned shall be made at the time of the recess or adjournment.

L.1967, c.271.



Section 18A:10-7 - Semiannual Meetings Of Boards In County

18A:10-7. Semiannual meetings of boards in county
The boards of education of each county shall meet together semiannually at times and places fixed by the county superintendent.

L.1967, c.271.



Section 18A:11-1 - General Mandatory Powers And Duties

18A:11-1. General mandatory powers and duties
The board shall--

a. Adopt an official seal;

b. Enforce the rules of the state board;

c. Make, amend and repeal rules, not inconsistent with this title or with the rules of the state board, for its own government and the transaction of its business and for the government and management of the public schools and public school property of the district and for the employment, regulation of conduct and discharge of its employees, subject, where applicable, to the provisions of Title 11, Civil Service, of the Revised Statutes; and

d. Perform all acts and do all things, consistent with law and the rules of the state board, necessary for the lawful and proper conduct, equipment and maintenance of the public schools of the district.

L.1967, c.271.



Section 18A:11-2 - Power To Sue And Be Sued; Reports; Census Of School Children

18A:11-2. Power to sue and be sued; reports; census of school children
The board may--

a. Sue or be sued by its corporate name and likewise submit to arbitration and determination disputes and controversies in the manner provided by law;

b. Cause a report of the condition of the public schools and the public school property under its control and an itemized account of the condition of the finances of the district to be printed and published as soon as practicable after the close of each school year;

c. Cause an exact census to be taken annually of all children residing in the district between the ages of five and 18 years, including such other information as the board may deem necessary or proper and, appoint for the purpose of taking said census, as many suitable persons as may be necessary to act as enumerators and fix their compensation, which compensation shall be paid as a current expense.

L.1967, c.271.



Section 18A:11-3 - Voluntary Associations Regulating Conduct Of Student Activities; Membership; Rules And Regulations; Appeals

18A:11-3. Voluntary associations regulating conduct of student activities; membership; rules and regulations; appeals
A board of education may join one or more voluntary associations which regulate the conduct of student activities between and among their members, whose membership may include private and public schools. Any such membership shall be by resolution of the board of education, adopted annually. No such voluntary association shall be operative without approval of its charter, constitution, bylaws, and rules and regulations by the Commissioner of Education. Upon the adoption of said resolution the board, its faculty, and students shall be governed by the rules and regulations of that association. The said rules and regulations shall be deemed to be the policy of the board of education and enforced first by the internal procedures of the association. In matters involving only public school districts and students, faculty, administrators and boards thereof, appeals shall be to the commissioner and thereafter the Superior Court. In all other matters, appeals shall be made directly to the Superior Court. The commissioner shall have authority to direct the association to conduct an inquiry by hearing or otherwise on a particular matter or alternatively, direct that particular matter be heard directly by him. The association shall be a party to any proceeding before the commissioner or in any court.

L.1979, c. 172, s. 1, eff. Aug. 26, 1979.



Section 18A:11-3.1 - Definitions Relative To Public School District Participation In Certain Voluntary Associations Which Oversee Sports Activities.

18A:11-3.1 Definitions relative to public school district participation in certain voluntary associations which oversee sports activities.

1. a. As used in this section:

"CPI" means the average annual increase, expressed as a decimal, in the consumer price index for the New York City and Philadelphia areas during the fiscal year preceding the prebudget year as reported by the United States Department of Labor.

b.A public school district shall not join pursuant to section 1 of P.L.1979, c.172 (C.18A:11-3), any voluntary association which oversees activities associated with Statewide interscholastic sports programs if:

(1)the association charges a cable television company an increased licensing fee, rate, assessment or other consideration for the broadcast of playoff games over local access or local originating channels, or both, compared to the licensing fee, rate, assessment or other consideration charged by the district for the broadcast of regular season games over local access or local originating channels, or both;

(2)the association requires increased ticket prices for attendance at playoff games compared to regular season games, unless the playoff game is held at a location other than a public school and the increased ticket prices are deemed necessary by the Commissioner of Education. In the event that the playoff game is held at a location other than a public school and the commissioner deems an increase in playoff ticket prices is necessary, a public school district shall not join an association that increases adult ticket prices by more than 200% of the cost of the highest adult ticket prices for the regular season games charged by any of the member teams of the athletic conference that is located in closest proximity to the playoff game location, regardless of whether or not any of the playoff teams are members of that athletic conference; and in the event that two or more athletic conferences are equal in distance to the playoff game location, by not more than 200% of the cost of the highest adult ticket prices for regular season games charged by any of the member teams of those athletic conferences. Notwithstanding the provisions of this paragraph to the contrary, the commissioner may allow a public school district to join an association that charges in excess of the amount herein provided if the association demonstrates to the commissioner that the increased ticket prices are required to offset rental, staffing, security, or insurance costs specific to the location site.

In no event shall the commissioner deem an increase in ticket prices for senior citizens or children to be necessary;

(3)the association charges a membership fee for the 2009-2010 school year which exceeds the membership fee for the 2008-2009 school year multiplied by 1 plus the CPI, and in any subsequent school year charges a membership fee that exceeds the prior school year fee multiplied by 1 plus the CPI, unless the Commissioner of Education deems a greater increase in the membership fee is necessary;

(4)the association charges members an entry fee for teams or individuals competing in playoff games for the 2009-2010 school year which exceeds the entry fee for the 2008-2009 school year multiplied by 1 plus the CPI, and in any subsequent school year charges members an entry fee that exceeds the prior school year fee multiplied by 1 plus the CPI, unless the Commissioner of Education deems a greater increase in the entry fee is necessary; or

(5)the association charges members any assessment in addition to the membership fee, unless the Commissioner of Education deems an additional assessment is necessary.

c.If any provision of this section is determined by the Commissioner of Education to jeopardize the amateur status of the student-athlete, that provision shall be null and void.

L.2007, c.41, s.1.



Section 18A:11-3.2 - Findings, Declarations Relative To Adapted Athletic Programs.

18A:11-3.2 Findings, declarations relative to adapted athletic programs.

1.The Legislature finds and declares that high school athletics often serve an integral role in the development of students. In addition to providing healthy forms of exercise, high school athletics foster friendships and camaraderie while promoting sportsmanship and fair play and instill the value of competition. The benefits and values of participating in high school athletics should be actively promoted and made available to all students, regardless of cognitive or physical limitations.

L.2009, c.109, s.1.



Section 18A:11-3.3 - Interscholastic Adapted Athletic Programs.

18A:11-3.3 Interscholastic adapted athletic programs.

2.The New Jersey State Interscholastic Athletic Association, in consultation with the American Association of Adapted Sports Programs, shall establish interscholastic athletic programs adapted for participation by student-athletes with physical disabilities or visual impairments who are participating in an adapted athletic program developed by a school district. The New Jersey State Interscholastic Athletic Association shall require any coach of an adapted athletic program to receive training specific to that program.

L.2009, c.109, s.3.



Section 18A:11-3.4 - Dissemination Of Certain Information To Student-athletes.

18A:11-3.4 Dissemination of certain information to student-athletes.

1.A school district or nonpublic school that participates in Statewide interscholastic sports programs sanctioned by the New Jersey State Interscholastic Athletic Association shall annually disseminate to each student enrolled in the district or nonpublic school who participates in interscholastic athletics the National Collegiate Athletic Association's freshman eligibility standards for participation in collegiate athletics.

L.2013, c.33, s.1.



Section 18A:11-3.5 - Findings, Declarations Relative To Athletic Activities Of Students With Disabilities.

18A:11-3.5 Findings, declarations relative to athletic activities of students with disabilities.

1.The Legislature finds and declares that:

a.The United States Government Accountability Office issued a report in June 2010 that underscored that access to, and participation in, extracurricular athletic opportunities provide important health and social benefits to all students, particularly those with disabilities, including socialization, improved teamwork and leadership skills, and fitness. Unfortunately, the report found that students with disabilities are not being afforded an equal opportunity to participate in extracurricular athletics in public elementary and secondary schools.

b.The United States Department of Education, Office for Civil Rights, issued guidance on January 25, 2013, which clarifies existing legal obligations of school districts to provide equal access to extracurricular athletic activities to students with disabilities and urges school districts to work with community organizations to increase athletic opportunities for students with disabilities in club, intramural, and interscholastic athletic programs.

c.Students with intellectual, developmental, physical, and other forms of disabilities should consistently have opportunities to participate in athletics equal to those of other students, which is in keeping with school district responsibilities under section 504 of the federal Rehabilitation Act of 1973, 29 U.S.C.s.794, regarding the provision of extracurricular activities.

L.2014, c.10, s.1.



Section 18A:11-3.6 - Definitions Relative To Athletic Activities Of Students With Disabilities.

18A:11-3.6 Definitions relative to athletic activities of students with disabilities.

2.As used in this act:

"Adapted program" means a program that is developed for a student with a disability.

"Athletic program" means a club, intramural, or interscholastic athletic activity that is developed and offered to students by the school district.

"Physical education program" means the physical education program of the school district.

"Student with a disability" means a student who meets the definition of a "handicapped person" as defined in 45 C.F.R.s.84.3 (j).

"Unified sports program" means an athletic program that combines individuals with disabilities and individuals without disabilities.

L.2014, c.10, s.2.



Section 18A:11-3.7 - Obligations Of School District, Exceptions.

18A:11-3.7 Obligations of school district, exceptions.

3. a. Each school district shall, subject to the provisions of subsection b. of this section:

(1)ensure that a student with a disability has an equal opportunity to: participate in physical education programs; participate in existing classroom activities that involve physical activity; and try out for and, if selected, participate in athletic programs in an integrated manner to the maximum extent appropriate to the needs of the student; and

(2)ensure the provision of reasonable modifications or aids or services necessary to provide a student with a disability an equal opportunity to participate in physical education programs, existing classroom activities that involve physical activity, and athletic programs as set forth in paragraph (1) of this subsection in an integrated manner to the maximum extent appropriate to the needs of the student.

b.An exception to the requirements under subsection a. of this section may be made when the inclusion of a student with a disability:

(1) presents an objective health or safety risk to the student or to others, based on an individualized assessment of the student; or

(2)fundamentally alters the nature of the physical education program or athletic program in accordance with the "Americans with Disabilities Act of 1990," 42 U.S.C. s.12101 et seq. and section 504 of the Rehabilitation Act of 1973, 29 U.S.C. s.794.

L.2014, c.10, s.3.



Section 18A:11-3.8 - Reasonable Efforts When Exception Applies.

18A:11-3.8 Reasonable efforts when exception applies.

4.In the event that an exception applies under subsection b. of section 3 of this act, a school district, in consultation with students, parents, community members, and advocacy groups, shall make reasonable efforts to provide a student with a disability the opportunity to participate in existing adapted or unified sports programs facilitated by community organizations, such as the Special Olympics New Jersey. A school district may develop such programs on a school, district, regional, or county basis. The provision of an adapted program or a unified sports program for a student with a disability shall not mitigate the responsibility of the school district to provide a student with a disability an equal opportunity to participate in programs and activities in accordance with section 3 of this act.

L.2014, c.10, s.4.



Section 18A:11-3.9 - Interscholastic Athletic Programs For Certain Student-athletes With Disabilities.

18A:11-3.9 Interscholastic athletic programs for certain student-athletes with disabilities.

5.The New Jersey State Interscholastic Athletic Association, in consultation with Special Olympics New Jersey and any other adapted sports organizations, may establish interscholastic athletic programs for student-athletes with intellectual or developmental disabilities who are participating in a unified sports program of athletics developed by a school district. The New Jersey State Interscholastic Athletic Association may require any coach of a unified sports program of athletics to receive training specific to that program.

L.2014, c.10, s.5.



Section 18A:11-4 - Minutes Of Meetings Of Associations Overseeing Interscholastic Sports Programs; Report

18A:11-4. Minutes of meetings of associations overseeing interscholastic sports programs; report
The minutes of every meeting of any association functioning under this act which shall oversee activities associated with statewide interscholastic sports programs in this State shall be transmitted by and under certification thereof to the commissioner or his designee who shall acknowledge the receipt of the minutes by his signature. The commissioner or his designee shall prepare a report detailing all programs and fiscal activities of the Statewide associations and such other associations functioning under this act as he feels may be necessary. This report shall be based upon annual reports submitted to him by the associations operating under this act and shall detail any developments contrary to the public interest and shall indicate whether or not the intent of the Legislature in its grant of statutory authority to boards of education to join such associations is faithfully being executed.

L.1979, c. 172, s. 2, eff. Aug. 26, 1979.



Section 18A:11-5 - Effective Date Of Amendments To Charter, Constitution, Bylaws, Rules Or Regulations Of Association; Disapproval Of Amendments

18A:11-5. Effective date of amendments to charter, constitution, bylaws, rules or regulations of association; disapproval of amendments
Any amendment to the charter, constitution, bylaws, rules or regulations of the association shall be effective not less than 20 days after its submission to the commissioner. No such amendment shall take effect if the commissioner in said 20-day period returns to the secretary of the association his disapproval of the amendment.

L.1979, c. 172, s. 4, eff. Aug. 23, 1979.



Section 18A:11-6 - Liability Of Association, Conference, Employee

18A:11-6. Liability of association, conference, employee
Notwithstanding the provisions of P.L.1952, c. 335 (C. 2A:53A-1 et seq.), P.L.1973, c. 146 (C. 2A:15-5.1 et seq.) or any other law to the contrary, in any case where a voluntary association as provided by P.L.1979, c. 172 (C. 18A:11-3 et seq.), any athletic conference operating under the jurisdiction of that association or any employee of the association or conference acting within the scope of his employment is determined to be a tortfeasor in any cause of action along with one or more other tortfeasors, the association, conference or employee shall be liable for no more than that percentage share of the damages which is equal to the percentage of the negligence attributable to that association, conference or employee. In any case where the voluntary association, conference or employee is determined to be a joint tortfeasor, the voluntary association, conference or employee shall be required to contribute to a joint tortfeasor only to the extent of the recovery provided for under this section.

L. 1987,c.324,s.3.



Section 18A:11-7 - Findings, Declarations Relative To School Dress Codes

18A:11-7. Findings, declarations relative to school dress codes
1. The Legislature finds and declares that many educators believe that school dress can significantly influence pupil behavior and that schools that have adopted dress codes, including dress codes which require school uniforms and which prohibit clothing indicating membership in certain gangs, experience greater school pride and improved behavior in and out of the classroom. The Legislature further finds that to assist in controlling the environment in public schools, to facilitate and maintain an effective learning environment, and to keep the focus of the classroom on learning, school districts should be specifically authorized to implement uniform clothing requirements for their students.

L.1996,c.93,s.1.



Section 18A:11-8 - Adoption Of Dress Code Policy For Schools Permitted

18A:11-8. Adoption of dress code policy for schools permitted
2. a. A board of education may adopt a dress code policy to require that students wear a school uniform if the policy is requested by the principal, staff and parents of an individual school and if the board determines that the policy will enhance the school learning environment. Any policy adopted which requires the wearing of a uniform shall include a provision to assist economically disadvantaged students. The board shall hold a public hearing prior to the adoption of the policy and shall not implement the policy with less than three months' notice to the parents or guardians of the students. The specific uniform selected shall be determined by the principal, staff, and parents of the individual school.

b. The board of education may provide a method whereby parents may choose not to comply with an adopted school uniform policy. If the board provides such a method, a student shall not be penalized academically or otherwise discriminated against nor denied admittance to school if the student's parents choose not to comply with the school uniform policy.

c. A dress code policy adopted pursuant to this section shall not preclude students who participate in a nationally recognized youth organization which is approved by the board of education from wearing organization uniforms to school on days that the organization has scheduled a meeting.

L.1996,c.93,s.2



Section 18A:11-9 - Prohibition Of Gang-related Apparel.

18A:11-9 Prohibition of gang-related apparel.
3. A board of education may adopt a dress code policy to prohibit students from wearing, while on school property, any type of clothing, apparel or accessory which indicates that the student has membership in, or affiliation with, any gang associated with criminal activities. The local law enforcement agency shall advise the board, upon its request, of gangs which are associated with criminal activities.

L.1996,c.93,s.3.



Section 18A:11-10 - Board Of Education May Receive Property For Awarding Scholarships.

18A:11-10 Board of Education may receive property for awarding scholarships.

2.Any board of education may accept, receive, add to and hold in trust real or personal property, heretofore or hereafter acquired by inter vivos or testamentary gift, for the purpose of awarding scholarships to students for higher education in colleges, universities and graduate schools, whether located within or without this State, upon such terms and conditions, not inconsistent with this section, as may be imposed by the donor of the property. The board shall, by resolution, provide for the acceptance, application, custody and management of property donated to it for higher education scholarship purposes.

L.1999,c.46,s.2.



Section 18A:11-11 - Public Notice Required For Alteration Of Contract Terms Of Certain Employees.

18A:11-11 Public notice required for alteration of contract terms of certain employees.

5.A board of education shall not renegotiate, extend, amend, or otherwise alter the terms of a contract with a superintendent of schools, assistant superintendent of schools, or school business administrator, unless notice is provided to the public at least 30 days prior to the scheduled action by the board. The board shall also hold a public hearing and shall not take any action on the matter until the hearing has been held. The board shall provide the public with at least 10 days' notice of the public hearing.

L.2007, c.53, s.5.



Section 18A:11-12 - Definitions Relative To Travel; Travel Policy; Procedures; Compliance.

18A:11-12 Definitions relative to travel; travel policy; procedures; compliance.

15. a. As used in this section:

(1)"Travel expenditures" means those costs paid by the school district using local, State, or federal funds, whether directly by the school district or by employee reimbursement, for travel by school district employees and district board of education members, to the following four types of travel events:

(a)"training and seminars" which means all regularly scheduled, formal residential or non-residential training functions, conducted at a hotel, motel, convention center, residential facility, or at any educational institution or facility;

(b)"conventions and conferences" which means general programs, sponsored by professional associations on a regular basis, which address subjects of particular interest to a school district or are convened to conduct association business. The primary purpose of employee attendance at conferences and conventions is the development of new skills and knowledge or the reinforcement of those skills and knowledge in a particular field related to school district operations. These are distinct from formal staff training and seminars, although some training may take place at such events;

(c)"regular school district business" which means all regular official business travel, including attendance at meetings, conferences and any other gatherings which are not covered by the definitions included in subparagraphs (a) and (b) of this paragraph;

(d)"retreats" which mean meetings with school district employees and school board members, held away from the normal work environment at which organizational goals and objectives are discussed. If available, school district facilities shall be utilized for this type of event.

(2)School district travel expenditures include, but are not limited to, all costs for transportation, meals, lodging, and registration or conference fees to and for the travel event.

(3)School district travel expenditures include costs for all required training and all travel authorized in existing school district employee contracts and school board policies. This includes, but is not limited to, required professional development and other staff training, required training for new school board members, and attendance at specific conferences authorized in existing employee contracts.

(4)A school district shall not bear costs for car rentals, limousine services, and chauffeuring costs to or during the event, as well as costs for employee attendance for coordinating other attendees' accommodations at the travel event.

b.A board of education shall implement a policy and procedures pertaining to travel expenditures for its employees and school board members that are in accordance with the provisions of this section.

c.A board of education shall ensure through its policy and procedures that all travel by its employees and board members is educationally necessary and fiscally prudent, and shall include the requirement that all school district travel expenditures are:

(1)directly related to and within the scope of the employee's or board member's current responsibilities and, for school district employees, the school district's professional development plan;

(2)for travel that is critical to the instructional needs of the school district or furthers the efficient operation of the school district; and

(3)in compliance with State travel payment guidelines as established by the Department of the Treasury and with guidelines established by the federal Office of Management and Budget; except that those guidelines that conflict with the provisions of Title 18A of the New Jersey Statutes shall not be applicable, including, but not limited to, the authority to issue travel charge cards. The board of education shall specify in its travel policy the applicable restrictions and requirements set forth in the State and federal guidelines including, but not limited to, types of travel, methods of transportation, mileage allowance, subsistence allowance, and submission of supporting documentation including receipts, checks or vouchers.

d.A board of education shall include in its travel policy a requirement for the employee or board member to submit to an appropriate party as designated, and within a timeframe specified by the board's policy, a brief report that includes the primary purpose for the travel and the key issues that were addressed at the event and their relevance to improving instruction or the operation of the school district.

e.A board of education shall require in its travel policy that detailed documentation be maintained on file in the school district which demonstrates compliance with the school board's travel policy including travel approvals, reports, and receipts for all school district funded expenditures, as appropriate.

f.For employees, a board of education shall require in its policy that travel occur only upon prior written approval of the chief school administrator and prior approval by a majority of the full voting membership of the board.

For regular business travel only, a school board may authorize in its travel policy an annual maximum amount per employee for regular business travel for which school board approval is not required.

g.For board members, a board of education shall require in its policy that travel occur only upon prior approval by a majority of the full voting membership of the board and that the travel be in compliance with section 4 of P.L.1991, c.393 (C.18A:12-24) and section 5 of P.L.2001, c.178 (C.18A:12-24.1).

h.A school board may also approve, at any time prior to the event, travel for multiple months as long as the school board approval, as detailed in school board minutes, itemizes the approval by event, total cost, and number of employees and school board members attending the event. General or blanket pre-approval for travel is not authorized. Approval shall be itemized by event, event total cost, and number of employees and school board members attending the event.

i.A board of education shall state in its policy that travel payments will be paid only upon compliance with this section and the school board's policy provisions and approval requirements. The policy shall state that the school board will not ratify or approve payments or reimbursements for travel after completion of the travel event.

j.An employee of the school board, a school board member, or organization, shall not receive an amount for travel and travel-related expenses in advance of the travel pursuant to N.J.S.18A:19-1 et seq.

k.A board of education shall require in its policy that a board member recuse himself from voting on travel if the board member, a member of his immediate family, or a business organization in which he has an interest, has a direct or indirect financial involvement that may reasonably be expected to impair his objectivity or independence of judgment.

l.A board of education shall require in its policy that a board member shall not: act in his official capacity in any matter in which he or a member of his immediate family has a personal involvement that is or creates some benefit to the school official or member of his immediate family; or undertake any employment or service, whether compensated or not, which may reasonably be expected to prejudice his independence of judgment in the execution of his official duties.

m.A board of education may, in its policy, exclude from the requirements of prior school board approval pursuant to subsection f. of this section any travel caused by or subject to contractual provisions, other statutory requirements, or federal regulatory requirements. The school board may not exclude such travel from the subsistence requirements pursuant to subsections n. and o. of this section and the annual maximum travel expenditure amount pursuant to subsection p. of this section.

n.A board of education shall provide in its policy that one-day trips that do not involve overnight lodging are not eligible for a subsistence payment or reimbursement except in limited circumstances authorized in Department of the Treasury guidelines.

o.A board of education shall provide in its policy that overnight travel is eligible for a subsistence payment or reimbursement as authorized in Department of the Treasury guidelines, except as otherwise superseded by the following:

(1)per diem payment or reimbursement for lodging and meals will be actual reasonable costs, not to exceed the federal per diem rates as established in the federal register for the current year;

(2)lodging expenses may exceed the federal per diem rates if the hotel is the site of the convention, conference, seminar or meeting and the going rate of the hotel is in excess of the federal per diem rates. If the hotel at the site of the convention, conference, seminar, or meeting is no longer available, lodging may be paid for similar accommodations at a rate not to exceed the hotel rate for the event;

(3)receipts are required for hotel expenses. Meal expenses under the federal per diem allowance limits do not require receipts;

(4)in any case in which the total per diem reimbursement is greater than the federal per diem rate, except as stated in paragraph (2) of this subsection, the costs will be considered to be excessive and shall not be paid by school district funds;

(5)school districts shall patronize hotels and motels that offer special rates to government employees unless alternative lodging offers greater cost benefits; and

(6)payment or reimbursement is approved for the full cost of an official convention meal that the employee or school board member attends, when the meal is scheduled as an integral part of the convention or conference proceedings. If a meal is included in the registration fee, the allowance for the meal is not eligible for reimbursement.

p.Annually in the prebudget year, each district board of education shall establish by school board resolution, a maximum travel expenditure amount for the budget year, which the school district shall not exceed in that budget year. The school board resolution shall also include the maximum amount established for the prebudget year and the amount spent to date.

(1)The maximum school district travel expenditure amount shall include all travel in accordance with this section supported by local and State funds.

(2)A district board of education may elect to exclude travel expenditures to be supported by federal funds in the maximum travel expenditure amount. If federal funds are excluded from the established maximum school district travel expenditure amount, the board of education shall include in the board resolution, the total amount of travel supported by federal funds from the prior year, prebudget year, and projected for the budget year.

q.Each district board of education shall maintain separate accounting for school district travel expenditures as necessary, to ensure compliance with the school district's maximum travel expenditure amount. This may include, but need not be limited to, a separate or offline accounting of such expenditures or expanding the school district's accounting system. The tracking system shall be sufficient to demonstrate compliance with the board's policy and this section, and shall provide auditable information.

r.Any district board of education that violates its established maximum travel expenditure as set forth in subsection p. of this section, or that otherwise is not in compliance with the travel limitations set forth in this section may be subject to sanctions by the commissioner as authorized pursuant to N.J.S.18A:4-23 and N.J.S.18A:4-24, including reduction of State aid in an amount equal to any excess expenditure.

s.A person who approves any travel in violation of the school district's policy or this section shall be required to reimburse the school district in an amount equal to three times the cost associated with attending the event.

An employee or member of the board of education who travels in violation of the school district's policy or this section shall be required to reimburse the school district in an amount equal to three times the cost associated with attending the event.

t.The provisions of this section shall apply to the boards of trustees and employees of charter schools.

L.2007, c.53, s.15.



Section 18A:11-13 - Rules, Regulations To Effectuate The Purposes Of C.18a:55-3 et al.

18A:11-13 Rules, regulations to effectuate the purposes of C.18A:55-3 et al.

6.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Education may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to effectuate the purposes of P.L.2007, c.53 (C.18A:55-3 et al.) which shall be effective for a period not to exceed 12 months following the effective date of P.L.2008, c.37 (C.18A:11-13 et al.). The regulations shall thereafter be amended, adopted, or readopted by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.); and the commissioner shall, at a minimum, hold at least one public hearing in each of the north, central, and southern regions of the State within 60 days of the public notice of any regulations proposed by the commissioner to be amended, adopted, or readopted pursuant to that act.

L.2008, c.37, s.6.



Section 18A:11-14 - Findings, Declarations Relative To Summer School Tuition.

18A:11-14 Findings, declarations relative to summer school tuition.

1.The Legislature finds and declares that:

a.School districts around the State are feeling the effects of the tough economic climate;

b.Reductions in State aid are requiring boards of education to make drastic cuts in programs and services offered in their school districts;

c.Many school districts have been forced, for example, to eliminate summer school programs, resulting in a decrease Statewide in the availability of these types of programs; and

d.Allowing school districts to charge tuition for those students able to pay for courses provided during the summer session would help school districts ensure that these valuable programs remain available to the students who need them.

L.2010, c.73, s.1.



Section 18A:11-15 - Tuition Charge For Certain Summer Courses; Terms Defined.

18A:11-15 Tuition charge for certain summer courses; terms defined.

2. a. Notwithstanding any provision of law to the contrary, a board of education may charge tuition for a remedial or advanced course provided during a summer school session to a student who resides in the district in accordance with the following provisions:

(1)for a student from a household with a household income that exceeds the most recent federal poverty guidelines multiplied by 1.85, the district may charge full tuition;

(2)for a student from a household with household income that exceeds the most recent federal poverty guidelines multiplied by 1.30, but is at or below the most recent federal poverty guidelines multiplied by 1.85, the district may charge 75% of the full tuition charged by the board of education;

(3)for a student from a household with a household income that exceeds the most recent federal poverty guidelines, but is at or below the most recent federal poverty guidelines multiplied by 1.30, the district may charge 50% of the full tuition charged by the board of education; and

(4)for a student from a household with a household income at or below the most recent federal poverty guidelines, the district may not charge any tuition.

b.A board of education may charge full tuition to a student who resides in the district for an enrichment course provided during a summer school session, which course carries no credit and is determined by the executive county superintendent of schools to have no direct relationship to the curriculum.

c.A board of education may charge tuition for a remedial, advanced, or enrichment course provided during a summer school session to a student who does not reside in the school district, at an amount to be determined by the board.

d.As used in this section:

"Advanced course" means a course or subject not previously taken in an approved school district program for which additional credits or advanced placement may be awarded upon successful completion of the course.

"Enrichment course" means a course or subject of a vocational nature for which no credits are to be awarded.

"Household income" means income as defined in 7 CFR ss.245.2 and 245.6 or any subsequent superseding federal law or regulation.

"Remedial course" means a course or subject that is a review of a course or subject previously taken for which credits or placements may be awarded upon successful completion of the course.

L.2010, c.73, s.2.



Section 18A:12-1 - Qualifications.

18A:12-1 Qualifications.

18A:12-1. Each member of any board of education shall be a citizen and resident of the district, or of such constituent district of a consolidated or regional district as may be required by law, and shall have been such for at least one year immediately preceding his appointment or election, he shall be able to read and write, shall be registered to vote in the district, and, notwithstanding the provisions of N.J.S.2C:51-1 or any other law to the contrary, he is not disqualified as a voter pursuant to R.S.19:4-1 and has not been convicted of:

any crime of the first or second degree;

an offense as set forth in chapter 14 of Title 2C of the New Jersey Statutes, or as set forth in N.J.S.2C:24-4 and 2C:24-7, or as set forth in R.S.9:6-1 et seq., or as set forth in N.J.S.2C:29-2;

an offense involving the manufacture, transportation, sale, possession, distribution or habitual use of a "controlled dangerous substance" as defined in the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al. or "drug paraphernalia" as defined pursuant to N.J.S.2C:36-1 et seq.;

a crime involving the use of force or the threat of force to or upon a person or property including, but not limited to, robbery, aggravated assault, stalking, kidnapping, arson, manslaughter and murder;

a crime as set forth in chapter 39 of Title 2C of the New Jersey Statutes, a third degree crime as set forth in chapter 20 of Title 2C of the New Jersey Statutes, or a crime as listed below:

Recklessly endangering another person N.J.S.2C:12-2
Terroristic threatsN.J.S.2C:12-3
Criminal restraintN.J.S.2C:13-2
Luring, enticing child into motor vehicle,
structure or isolated areaP.L.1993, c.291 (C.2C:13-6)
Causing or risking widespread injury
or damageN.J.S.2C:17-2
Criminal mischiefN.J.S.2C:17-3
BurglaryN.J.S.2C:18-2
UsuryN.J.S.2C:21-19
Threats and other improper influenceN.J.S.2C:27-3 Perjury and false swearingN.J.S.2C:28-3
Resisting arrestN.J.S.2C:29-2
EscapeN.J.S.2C:29-5
Bias intimidationN.J.S.2C:16-1;

any crime of the fourth degree involving a victim who is a minor; or

conspiracy to commit or an attempt to commit any of the aforesaid crimes.

For the purposes of this section, a conviction exists if the individual has been convicted, at any time, under the laws of this State or under any similar statutes of the United States or any other state for a substantially equivalent crime or other offense.

amended 1986, c.98, s.1; 1987, c.328, s.1; 2011, c.72, s.1.



Section 18A:12-1.1 - Ineligibility For Appointment To Paid Office Or Position Filled By Board

18A:12-1.1. Ineligibility for appointment to paid office or position filled by board
No member of a board of education shall, during the term for which he is elected or appointed, be eligible for appointment to any paid office or position required to be filled by the board unless he shall resign or cease to be a member at least 6 months prior to his appointment, except in cases where the office or position is by law required or permitted to be filled by a member of the board.

L.1981, c. 418, s. 1, eff. Jan. 9, 1982.



Section 18A:12-1.2 - Criminal History Background Investigation For Board Of Education Members.

18A:12-1.2 Criminal history background investigation for board of education members.

5. a. Each member of any board of education, within 30 days of election or appointment to that board, shall undergo a criminal history background investigation for the purpose of ensuring that the member is not disqualified from membership due to a conviction of a crime or offense listed in N.J.S.18A:12-1.

b.A member of a board of education shall submit to the Commissioner of Education his or her name, address and fingerprints taken in accordance with procedures established by the commissioner. The Commissioner of Education is hereby authorized to exchange fingerprint data with and receive criminal history record information from the federal Bureau of Investigation and the Division of State Police for use in making the determinations required by this act. A member shall furnish his or her written consent to such a check as a condition of holding the office of school board member. The member shall bear the cost for the criminal history record check, including all costs for administering and processing the check, except that an elected member may use unexpended campaign funds to pay such costs. The board of education may reimburse the member for the cost of the criminal history record check, including all costs for administering and processing the check.

c.The Commissioner of Education is authorized to:

receive all criminal history data necessary to complete the criminal history records check as required pursuant to this section;

receive all data in accordance with this section on charges pending against a member of a board of education who has previously undergone a criminal history records check; and

adjust the fees set by the Department of Education for the criminal history records checks.

d.Upon receipt of the criminal history record information for a member of a board of education from the Federal Bureau of Investigation and the Division of State Police, the Commissioner of Education shall notify the member, in writing, of the member's qualification or disqualification from holding the office of member of a board of education. If the member is disqualified, the convictions which constitute the basis for the disqualification shall be identified in the written notice to the member. The member shall have 14 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record information. If no challenge is filed or if the determination of the accuracy of the criminal history record information upholds the disqualification, the commissioner shall notify the member's board of education that the member has been disqualified from membership on the board.

e.The commissioner is authorized to share all criminal history record information of a member received from the Federal Bureau of Investigation or the State Bureau of Identification with the appropriate court in order to obtain copies of the judgment of conviction and such other documents as the commissioner deems necessary to confirm the completeness and accuracy of the record.

f.Following qualification for membership on a board of education pursuant to this section, the State Bureau of Identification shall immediately forward to the Commissioner of Education any information which the bureau receives on a charge pending against a member. If the charge is for one of the crimes or offenses enumerated in N.J.S.18A:12-1, the commissioner shall notify the member's board of education, and the board shall take appropriate action. If the pending charge results in conviction, the member shall be disqualified for continued membership.

g.The Commissioner of Education shall permanently maintain the criminal record and application documents on a member of a board of education. All documents submitted by a candidate and all criminal history record information shall be maintained by the commissioner in a confidential manner.

L.2011, c.72, s.5.



Section 18A:12-2 - Inconsistent Interests Or Office Prohibited

18A:12-2. Inconsistent interests or office prohibited
No member of any board of education shall be interested directly or indirectly in any contract with or claim against the board, nor, in the case of local and regional school districts, shall he hold office as mayor or as a member of the governing body of a municipality, nor, in the case of county special services school districts and county vocational school districts, shall he hold office as a member of the governing body of a county.

L.1967, c.271; amended by L.1981, c. 23, s. 1, eff. Feb. 6, 1981.



Section 18A:12-2.1 - Oaths.

18A:12-2.1 Oaths.

18A:12-2.1. Each member of a board of education shall, before entering upon the duties of his office, take and subscribe:

(1)An oath that he possesses the qualifications of membership prescribed by law, including a specific declaration that he is not disqualified as a voter pursuant to R.S.19:4-1 and a specific declaration that he is not disqualified due to conviction of a crime or offense listed in N.J.S.18A:12-1, and that he will faithfully discharge the duties of this office, and also

(2)The oath prescribed by R.S.41:1-3.

In the case of a Type I school district the oath shall be filed with the clerk of the municipality and in all other cases it shall be filed with the secretary of the board of education of the district.

amended 1987, c.328, s.2; 2011, c.72, s.2.



Section 18A:12-2.2 - False Affirmation, Disqualification, Fourth Degree Crime.

18A:12-2.2 False affirmation, disqualification, fourth degree crime.

5.Any member of a board of education who falsely affirms or declares that he is not disqualified as a voter pursuant to R.S.19:4-1, or that he is not disqualified from membership on the board due to conviction of a crime or offense listed in N.J.S.18A:12-1, is, in addition to immediate disqualification for office, guilty of a crime of the fourth degree.

L.1987, c.328, s.5; amended 2005, c.154, s.1; 2011, c.72, s.3.



Section 18A:12-3 - Cessation Of Membership.

18A:12-3 Cessation of membership.

18A:12-3. Whenever a member of a local or regional board of education shall cease to be a bona fide resident of the district, or of any constituent district of a consolidated or regional district which he represents, or shall become mayor or a member of the governing body of a municipality, his membership in the board shall immediately cease; and, any member who fails to attend three consecutive meetings of the board without good cause may be removed by it. Whenever a member of a county special service school district or a member of a county vocational school district shall cease to be a bona fide resident of the district, or shall hold office as a member of the governing body of a county, his membership on the board shall immediately cease.

Notwithstanding the provisions of N.J.S.2C:51-1 or any other law to the contrary, whenever a member of a board of education is disqualified as a voter pursuant to R.S.19:4-1, or is convicted of a crime or offense listed in N.J.S.18A:12-1, his membership on the board shall immediately cease.

amended 1981, c.23, s.2; 1987, c.328, s.3; 2011, c.72, s.4.



Section 18A:12-4 - Compensation Of Members

18A:12-4. Compensation of members
A member of a board of education shall receive no compensation for his services.

L.1967, c.271.



Section 18A:12-5 - Application Of Subarticle

18A:12-5. Application of subarticle
The provisions of this subarticle shall apply to type I school districts.

L.1967, c.271.



Section 18A:12-6 - Boards; Number Of Members

18A:12-6. Boards; number of members
The board shall consist of 5 or 7 members as provided by ordinance of the municipal governing body, except that it shall consist of 9 members in districts in cities of the first class, and in districts in which it has been so determined by referendum held pursuant to law.

L.1967, c.271; amended by L.1969, c. 153, s. 1, eff. Sept. 4, 1969.



Section 18A:12-7 - Boards; Appointments; Vacancies

18A:12-7. Boards; appointments; vacancies
The boards of education shall be appointed by the mayor or other chief executive officer of the municipality constituting the district. Any vacancy occurring in the membership of the board shall be reported forthwith by the secretary of the board to the mayor or other chief executive officer of the municipality, who shall within 30 days thereafter appoint a qualified person to fill the vacancy for the unexpired term.

L.1967, c.271.



Section 18A:12-8 - When Appointed; Commencement Of Terms

18A:12-8. When appointed; commencement of terms
In districts, other than those in cities of the first class, the members of the board shall be appointed between April 1 and April 15 and their terms of office shall begin on May 16, next succeeding, and in districts in cities of the first class they shall be appointed during the month of June and their terms of office shall begin on July 1, next succeeding.

L.1967, c.271; amended by L.1969, c. 304, s. 1, eff. Jan. 19, 1970; L.1979, c. 23, s. 7, eff. Feb. 8, 1979; L.1979, c. 284, s. 1, eff. Jan. 10, 1980.



Section 18A:12-9 - Terms Of Members Of Boards

18A:12-9. Terms of members of boards
Of boards consisting of 5 members, one shall be appointed each year for a term of 5 years, of boards consisting of 9 members, 3 shall be appointed each year for terms of 3 years, and of boards consisting of 7 members, 3 shall be appointed in the first year and 2 shall be appointed in each of the 2 following years of each 3-year period, each for a term of 3 years, except the members of the first board of any such district, who shall be appointed for such terms, as shall, as soon as possible, result in all members of a 5-man board being appointed for terms of 5 years and the terms of one member expiring each year, or all members of a 9-man board being appointed for terms of 3 years and the terms of 3 members expiring each year, or all members of a 7-man board being appointed for terms of 3 years and the terms of either 3 or 2 members expiring in each 3-year period. All members shall serve after the expiration of their respective terms until the appointment and qualification of their successors.

L.1967, c.271; amended by L.1969, c. 153, s. 2, eff. Sept. 4, 1969.



Section 18A:12-10 - Application Of Subarticle

18A:12-10. Application of subarticle
The provisions of this subarticle shall apply to all type II school districts except as otherwise provided in this title for regional districts and except those districts in which the members of the boards of education are appointed pursuant to subarticle C of this article.

L.1967, c.271.



Section 18A:12-11 - Election And Number Of Board Members; Terms

18A:12-11. Election and number of board members; terms
The board of education shall consist of nine members, or it shall consist of three, five or seven members as, and if, it has been so determined pursuant to law or shall be so determined by referendum as provided in this chapter, who shall be elected at annual school elections in the district for terms of three years except as otherwise herein provided.

L.1967, c.271.



Section 18A:12-11.1 - New District May Elect Three, Five, Seven Or Nine Members

18A:12-11.1. New district may elect three, five, seven or nine members
Whenever a new school district, except a regional school district, or a consolidated school district or a new district created under the terms of article 4 of chapter 8 of this title is created, there shall be placed upon the official ballot to be voted upon, at the first annual school election, the question whether the board shall consist of three, five, seven or nine members.

The balloting for board members shall take place as if nine members were to be elected, three for terms of three years, three for terms of two years, and three for terms of one year.

If it shall be determined as a result of the balloting that the board shall consist of nine members, the three candidates receiving the highest number of votes for each of said terms shall be declared elected.

If it shall be determined that the board shall consist of seven members, the three candidates receiving the highest number of votes for the three-year terms, the two candidates receiving the highest number of votes for the two-year terms, and the two candidates receiving the highest number of votes for the one-year term shall be declared elected.

If it shall be determined that the board shall consist of five members, the two candidates receiving the highest number of votes for the three-year terms, the two candidates receiving the highest number of votes for the two-year terms, and the candidate receiving the highest number of votes for the one-year term shall be declared elected.

If it shall be determined that the board shall consist of three members, each candidate receiving the highest number of votes for each of the terms shall be declared elected.

Annually thereafter there shall be elected a person or persons for the term of three years in the place of the member or members whose terms shall have expired.

L.1967, c.271.



Section 18A:12-12 - Increase Or Reduction In Membership; Resolution; Submission Of Question

18A:12-12. Increase or reduction in membership; resolution; submission of question
If the board of any district shall determine by resolution that it is for the best interest of the schools that the membership of the board shall be increased from whatever number of members then composes it to five, seven or nine members, or reduced from said number to seven, five or three members, the question of such increase or reduction shall be submitted to the voters of the district at the next annual school election and the question shall be stated in the notice of the election.

L.1967, c.271.



Section 18A:12-13 - Membership Increase

18A:12-13. Membership increase
18A:12-13. If at the election the question of increasing the membership of the board shall be adopted, the membership of the board shall be increased accordingly as of the organization meeting next following the next annual school election and the additional members shall be elected at such annual school election, for terms as follows:

a. If the increase is from three to five, two for three years and one for two years;

b. If the increase is from three to seven, two for three years, one for two years and one for one year;

c. If the increase is from five to seven, one for three years and one for a term of either one or two years, whichever is necessary to cause the terms of two members to expire at each of the next two annual school elections;

d. If the increase is from any other number to nine, for such terms not over three years, as will as soon as possible constitute a board of nine, with three-year terms expiring, three each year.

Each year thereafter successors to the members whose terms expire shall be elected for three years.

L. 1967, c. 271; amended by L. 1987, c. 289, s. 3.



Section 18A:12-14 - Reduction Of Membership; Reduced Number Of Members

18A:12-14. Reduction of membership; reduced number of members
If at the election the question of reducing the membership of the board shall be adopted, the members in office at the next annual school election shall continue in office until the expiration of their respective terms, and members shall be elected as follows:

a. If the reduction is from nine to seven, two shall be elected at such election and two at the next annual school election thereafter;

b. If the reduction is from nine to five, one shall be elected at such election, two at the first annual school election thereafter, and two at the second annual school election thereafter;

c. If the reduction is from seven to five, one shall be elected at the first annual school election at which three would have been elected; and

d. If the reduction is from any other number to three, one member shall be elected at such election and at each annual school election thereafter.

All members so elected shall be elected for terms of three years.

L.1967, c.271.



Section 18A:12-15 - Filling Vacancies.

18A:12-15 Filling vacancies.

18A:12-15. Vacancies in the membership of the board shall be filled as follows:

a.By the county superintendent, if the vacancy is caused by the absence of candidates for election to the school board or by the removal of a member because of lack of qualifications, or is not filled within 65 days following its occurrence;

b.By the county superintendent, to a number sufficient to make up a quorum of the board if, by reason of vacancies, a quorum is lacking;

c.By special election, if in the annual school election two or more candidates qualified by law for membership on the school board receive an equal number of votes. Such special election shall be held only upon recount and certification by the county board of elections of such election result, shall be restricted to such candidates, shall be held within 60 days of the annual school election, and shall be conducted in accordance with procedures for annual and special school elections set forth in Title 19 of the Revised Statutes. The vacancy shall be filled by the county superintendent if in such special election two or more candidates qualified by law for membership on the school board receive an equal number of votes;

d.By special election if there is a failure to elect a member at the annual school election due to improper election procedures. Such special election shall be restricted to those persons who were candidates at such annual school election, shall be held within 60 days of such annual school election, and shall be conducted in accordance with the procedures for annual and special school elections set forth in Title 19 of the Revised Statutes;

e.By the commissioner if there is a failure to elect a member at the annual school election due to improper campaign practices; or

f.By a majority vote of the remaining members of the board after the vacancy occurs in all other cases.

Each member so appointed shall serve until the organizational meeting following the next annual election unless the member is appointed to fill a vacancy occurring within the 60 days immediately preceding such election if the annual election is held in April, or occurring after the third Monday in July if the election is held in November, to fill a term extending beyond such election, in which case the member shall serve until the organizational meeting following the second annual election next succeeding the occurrence of the vacancy, and any vacancy for the remainder of the term shall be filled at the annual election or the second annual election next succeeding the occurrence of the vacancy, as the case may be.

amended 1977, c.324; 1978, c.136, s.28; 1995, c.278, s.29; 1996, c.153; 2013, c.172, s.2.



Section 18A:12-15.1 - Terms Of Board Members In Certain Districts.

18A:12-15.1 Terms of board members in certain districts.

45. In the case of a school district in which the annual school election has been moved to November pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1) or section 1 of P.L.2012, c.78 (C.19:60-1.2), the term of office of a member of a board of education that is set to expire in April of a given year shall be extended until the day in January next following the year in which the term was originally set to expire when the member's successor takes office.

L.2011, c.202, s.45; amended 2012, c.78, s.6.



Section 18A:12-16 - Application Of Subarticle

18A:12-16. Application of subarticle
The provisions of this subarticle shall apply to type II school districts in towns having a population of more than 10,000, in which the members of the board of education are now appointed by the mayor or other chief executive officer of the municipality.

L.1967, c.271.



Section 18A:12-17 - Appointments; Terms; Vacancies

18A:12-17. Appointments; terms; vacancies
The mayor or other chief executive officer of the municipality shall, between April 1 and April 15 in each year, appoint one member of the board to serve for a term of 5 years beginning on May 15 next succeeding his appointment, to take the place of the member whose term shall expire in that year, and any vacancy occurring in the membership of the board shall be reported forthwith by the secretary of the board to the mayor or other chief executive officer of the municipality, who shall within 30 days thereafter appoint a qualified person to fill the vacancy for the unexpired term.

L.1967, c.271; amended by L.1970, c. 3, s. 2, eff. Feb. 4, 1970; L.1979, c. 23, s. 8, eff. Feb. 8, 1979; L.1979, c. 284, s. 2, eff. Jan. 10, 1980.



Section 18A:12-18 - Resolution Or Petition For Election Of Members; Submission

18A:12-18. Resolution or petition for election of members; submission
In every such district the question whether or not the members of the board shall thereafter be elected by the voters of the district at annual school elections shall be submitted to the legal voters of the district at the next general or municipal election, following the expiration of 40 days after the adoption by the governing body of the municipality of a resolution, or after the filing with the clerk of the municipality of a petition signed by not less than 15% of the number of legally qualified voters who voted in the municipality at the last preceding general election held for the election of all of the members of the general assembly, directing such submission, whichever occurs earlier, or at the next annual school election, or a special school election called for that purpose, to be held after the expiration of 40 days from the adoption by the board of education of the district of a resolution, or from the filing with the secretary of the board of education of a petition signed by said percentage of such number of legally qualified voters of the district, directing such submission and thereupon said clerk or secretary shall cause said question to be submitted accordingly.

L.1967, c.271.



Section 18A:12-19 - 5-year Terms

18A:12-19. 5-year terms
18A:12-19. If at said election the question shall be adopted, the members of the board of education then in office shall continue in office until the expiration of their respective terms and thereafter until the organization meeting following the next annual school election and their respective successors shall be elected by the legal voters of the district at such and each following annual school election to be held in the district, for terms of five years.

L. 1967, c. 271; amended by L. 1987, c. 289, s. 4.



Section 18A:12-19.1 - Decrease Of Term; Voter's Decision

18A:12-19.1.Decrease of term; voter's decision
1. If the board of education of a school district organized pursuant to subarticle C of Article 4 of Chapter 12 of Title 18A of the New Jersey Statutes shall determine by resolution that it is in the best interest of the public schools of the district that the terms of the members of the board shall be decreased from five years to three years, the question shall be submitted to the voters of the district at the next annual school election and the question shall be stated in the notice of the election prepared pursuant to R.S.19:12-7.

L.1987,c.161,s.1; amended 1995,c.278,s.30.



Section 18A:12-19.2 - Approval; Succession

18A:12-19.2. Approval; succession
If at the election the question shall be adopted, the members of the board of education then in office shall continue in office until the expiration of their respective terms and thereafter until the first Monday following the next annual school election and their respective successors shall be elected by the legal voters of the district at this and each following annual school election to be held in the district, for terms of three years.

L. 1987, c. 161, s. 2.



Section 18A:12-20 - Indemnity Of Members Of Boards Of Education Against Cost Of Defense.

18A:12-20 Indemnity of members of boards of education against cost of defense.

18A:12-20. Whenever a civil, administrative, criminal or quasi-criminal action or other legal proceeding has been or shall be brought against any person for any act or omission arising out of and in the course of the performance of his duties as a member of a board of education, and in the case of a criminal or quasi-criminal action such action results in final disposition in favor of such person, the board of education shall defray all costs of defending such action, including reasonable counsel fees and expenses, together with costs of appeal, if any, and shall save harmless and protect such person from any financial loss resulting therefrom. Indemnification for exemplary or punitive damages shall not be mandated and shall be governed by the standards and procedures set forth in N.J.S.59:10-4. Any board of education may arrange for and maintain appropriate insurance to cover all such damages, losses and expenses.

L.1967, c.271; amended 1973, c.336; 2001, c.178, s.1.



Section 18A:12-21 - Short Title

18A:12-21. Short title
1. This act shall be known and may be cited as the "School Ethics Act."



L.1991,c.393,s.1.



Section 18A:12-22 - Findings, Declarations

18A:12-22. Findings, declarations
2. The Legislature find and declares:

a. In our representative form of government it is essential that the conduct of members of local boards of education and local school administrators hold the respect and confidence of the people. These board members and administrators must avoid conduct which is in violation of their public trust or which creates a justifiable impression among the public that such trust is being violated.

b. To ensure and preserve public confidence, school board members and local school administrators should have the benefit of specific standards to guide their conduct and of some disciplinary mechanism to ensure the uniform maintenance of those standards among them.

L.1991,c.393,s.2.



Section 18A:12-23 - Definitions

18A:12-23. Definitions
3. For the purposes of this act, unless the context clearly requires a different meaning:

"Administrator" means any officer, other than a board member, or employee of a local school district who (i) holds a position which requires a certificate that authorizes the holder to serve as school administrator, principal, or school business administrator; or (ii) holds a position which does not require that the person hold any type of certificate but is responsible for making recommendations regarding hiring or the purchase or acquisition of any property or services by the local school district; or (iii) holds a position which requires a certificate that authorizes the holder to serve as supervisor and who is responsible for making recommendations regarding hiring or the purchase or acquisition of any property or services by the local school district;

"Board member" means any person holding membership, whether by election or appointment, on any board of education other than the State Board of Education;

"Business" means any corporation, partnership, firm, enterprise, franchise, association, trust, sole proprietorship, union, political organization, or other legal entity but shall not include a local school district or any other public entity;

"Commission" means the School Ethics Commission established pursuant to section 7 of this act;

"Commissioner" means the Commissioner of Education;



"Interest" means the ownership or control of more than 10% of the profits, assets, or stock of a business but shall not include the control of assets in a labor union;

"Local school district" means any local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes and any jointure commission, county vocational school, county special services district, educational services commission, educational research and demonstration center, environmental education center, and educational information and resource center;

"Member of immediate family" means the spouse or dependent child of a school official residing in the same household;

"Political organization" means a "political committee" or a "continuing political committee" as those terms are defined in "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et seq.);

"Relative" means the spouse, natural or adopted child, parent, or sibling of a school official;

"School official" means a board member, an employee or officer of the New Jersey School Boards Association, but not including any member of the secretarial, clerical or maintenance staff of the association, or an administrator; and

"Spouse" means the person to whom a school official is legally married under New Jersey law.

L.1991,c.393,s.3; amended 1995,c.14,s.1.



Section 18A:12-23.1 - Applicability Of "School Ethics Act" To Charter School Administrators, Trustees.

18A:12-23.1 Applicability of "School Ethics Act" to charter school administrators, trustees.

1.The provisions of the "School Ethics Act," P.L.1991, c.393 (C.18A:12-21 et seq.) shall apply to an administrator and a member of the board of trustees of a charter school that is established pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.).

L.2004,c.131,s.1.



Section 18A:12-24 - Conflicts Of Interest

18A:12-24. Conflicts of interest
4. a. No school official or member of his immediate family shall have an interest in a business organization or engage in any business, transaction, or professional activity, which is in substantial conflict with the proper discharge of his duties in the public interest;

b.No school official shall use or attempt to use his official position to secure unwarranted privileges, advantages or employment for himself, members of his immediate family or others;

c.No school official shall act in his official capacity in any matter where he, a member of his immediate family, or a business organization in which he has an interest, has a direct or indirect financial involvement that might reasonably be expected to impair his objectivity or independence of judgment. No school official shall act in his official capacity in any matter where he or a member of his immediate family has a personal involvement that is or creates some benefit to the school official or member of his immediate family;

d.No school official shall undertake any employment or service, whether compensated or not, which might reasonably be expected to prejudice his independence of judgment in the exercise of his official duties;

e.No school official, or member of his immediate family, or business organization in which he has an interest, shall solicit or accept any gift, favor, loan, political contribution, service, promise of future employment, or other thing of value based upon an understanding that the gift, favor, loan, contribution, service, promise, or other thing of value was given or offered for the purpose of influencing him, directly or indirectly, in the discharge of his official duties. This provision shall not apply to the solicitation or acceptance of contributions to the campaign of an announced candidate for elective public office, if the school official has no knowledge or reason to believe that the campaign contribution, if accepted, was given with the intent to influence the school official in the discharge of his official duties;

f.No school official shall use, or allow to be used, his public office or employment, or any information, not generally available to the members of the public, which he receives or acquires in the course of and by reason of his office or employment, for the purpose of securing financial gain for himself, any member of his immediate family, or any business organization with which he is associated;

g.No school official or business organization in which he has an interest shall represent any person or party other than the school board or school district in connection with any cause, proceeding, application or other matter pending before the school district in which he serves or in any proceeding involving the school district in which he serves or, for officers or employees of the New Jersey School Boards Association, any school district. This provision shall not be deemed to prohibit representation within the context of official labor union or similar representational responsibilities;

h.No school official shall be deemed in conflict with these provisions if, by reason of his participation in any matter required to be voted upon, no material or monetary gain accrues to him as a member of any business, profession, occupation or group, to any greater extent than any gain could reasonably be expected to accrue to any other member of that business, profession, occupation or group;

i.No elected member shall be prohibited from making an inquiry for information on behalf of a constituent, if no fee, reward or other thing of value is promised to, given to or accepted by the member or a member of his immediate family, whether directly or indirectly, in return therefor;

j.Nothing shall prohibit any school official, or members of his immediate family, from representing himself, or themselves, in negotiations or proceedings concerning his, or their, own interests; and

k.Employees of the New Jersey School Boards Association shall not be precluded from providing assistance, in the normal course of their duties, to boards of education in the negotiation of a collective bargaining agreement regardless of whether a member of their immediate family is a member of, or covered by, a collective bargaining agreement negotiated by a Statewide union with which a board of education is negotiating.

L.1991,c.393,s.4; amended 1995, c.14, s.2; 1999, c.256.



Section 18A:12-24.1 - Code Of Ethics For School Board Members.

18A:12-24.1 Code of Ethics for School Board Members.

5.A school board member shall abide by the following Code of Ethics for School Board Members:

a.I will uphold and enforce all laws, rules and regulations of the State Board of Education, and court orders pertaining to schools. Desired changes shall be brought about only through legal and ethical procedures.

b.I will make decisions in terms of the educational welfare of children and will seek to develop and maintain public schools that meet the individual needs of all children regardless of their ability, race, creed, sex, or social standing.

c.I will confine my board action to policy making, planning, and appraisal, and I will help to frame policies and plans only after the board has consulted those who will be affected by them.

d.I will carry out my responsibility, not to administer the schools, but, together with my fellow board members, to see that they are well run.

e.I will recognize that authority rests with the board of education and will make no personal promises nor take any private action that may compromise the board.

f.I will refuse to surrender my independent judgment to special interest or partisan political groups or to use the schools for personal gain or for the gain of friends.

g.I will hold confidential all matters pertaining to the schools which, if disclosed, would needlessly injure individuals or the schools. In all other matters, I will provide accurate information and, in concert with my fellow board members, interpret to the staff the aspirations of the community for its school.

h.I will vote to appoint the best qualified personnel available after consideration of the recommendation of the chief administrative officer.

i.I will support and protect school personnel in proper performance of their duties.

j.I will refer all complaints to the chief administrative officer and will act on the complaints at public meetings only after failure of an administrative solution.

L.2001,c.178,s.5.



Section 18A:12-25 - Disclosure Statements Of Employment, Contracts Or Business With Schools

18A:12-25. Disclosure statements of employment, contracts or business with schools
5. a. On a form to be prescribed by the commission and to be filed annually with the commission, each school official shall state:

(1) whether any relative of the school official or any other person related to the school official by marriage is employed by the school district with which the school official holds office or employment or, for officers or employees of the New Jersey School Boards Association, any school district, and, if so, the name and position of each such relative;

(2) whether the school official or a relative is a party to a contract with the school district with which the school official holds office or employment or, for officers or employees of the New Jersey School Boards Association, any school district, and, if so, the nature of the contract; and

(3) whether the school official or a relative is employed by, receives compensation from, or has an interest in any business which is a party to a contract with the school district with which the school official holds office or employment or, for officers or employees of the New Jersey School Boards Association, any school district, and, if so, the name of each such business.

b. Each statement shall be signed by the school official filing it, and the school official's signature shall constitute a representation of the accuracy of the contents of the statement.

c. A school official who fails to file a statement or who files a statement containing information which the school official knows to be false shall be subject to reprimand, censure, suspension, or removal pursuant to the procedures established in section 9 of P.L.1991, c.393 (C.18A:12-29). Nothing in this subsection shall be construed to prevent or limit criminal prosecution.

d. All statements filed pursuant to this section shall be retained by the commission as public records.

L.1991,c.393,s.5; amended 1995,c.14,s.3.



Section 18A:12-26 - Financial Disclosure Statement

18A:12-26. Financial disclosure statement
6. a. Each school official shall annually file a financial disclosure statement with the School Ethics Commission. All financial disclosure statements filed pursuant to this act shall include the following information which shall specify, where applicable, the name and address of each source and the school official's position:

(1) Each source of income, earned or unearned, exceeding $2,000 received by the school official or a member of his immediate family during the preceding calendar year. Individual client fees, customer receipts or commissions on transactions received through a business organization need not be separately reported as sources of income. If a publicly traded security or interest derived from a financial institution is the source of income, the security or interest derived from a financial institution need not be reported unless the school official or member of his immediate family has an interest in the business organization or financial institution;

(2) Each source of fees and honorariums having an aggregate amount exceeding $250 from any single source for personal appearances, speeches or writings received by the school official or a member of his immediate family during the preceding calendar year;

(3) Each source of gifts, reimbursements or prepaid expenses having an aggregate value exceeding $250 from any single source, excluding relatives, received by the school official or a member of his immediate family during the preceding calendar year; and

(4) The name and address of all business organizations in which the school official or a member of his immediate family had an interest during the preceding calendar year.

b. The commission shall prescribe a financial disclosure statement form for filing purposes. Initial financial disclosure statements shall be filed within 90 days following the effective date of this act. Thereafter, statements shall be filed on or before April 30th each year.

c. All financial disclosure statements filed shall be public records.



L.1991,c.393,s.6.



Section 18A:12-27 - School Ethics Commission

18A:12-27. School Ethics Commission
7. a. There is hereby established in the State Department of Education a commission to be known as the "School Ethics Commission." The commission shall consist of nine members, not more than five of whom shall be from the same political party: two shall be board members; two shall be school administrators; and five shall be persons who are not school officials. All members shall be appointed by the Governor and shall serve at the pleasure of the Governor.

b. Members of the commission shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties under this act.

c. No member of the commission shall serve on or campaign for any office of a political organization during membership on the commission.

d. All members shall serve for a term of three years, except that for the members initially appointed, one board member, one administrator, and one public member shall be appointed for a term of three years; one board member and two public members shall be appointed for a term of two years; and one administrator and two public members shall be appointed for a term of one year.

e. Each member shall serve until the member's successor has been appointed and qualified. If a school official appointed to the commission ceases to be a school official, the person's appointment to the commission shall expire on the next succeeding July 1, or when the person's successor has been appointed and qualified, whichever occurs earlier. However, the membership of a school official who has been removed from office for official misconduct shall immediately cease upon such removal.

f. Any vacancy occurring in the membership of the commission shall be filled in the same manner as the original appointment for the unexpired term.

g. The members of the commission shall, by majority vote, select from among themselves one member to serve as chairperson for a term not to exceed one year.

L.1991,c.393,s.7.



Section 18A:12-28 - Staff Appointments; Duties; Powers

18A:12-28. Staff appointments; duties; powers
8. a. The commission may appoint professional employees and clerical staff and may incur expenses which are necessary to carry out the provisions of this act within the limits of funds appropriated or otherwise made available to it for that purpose. All appointments shall be made in accordance with the provisions of Title 11A of the New Jersey Statutes.

b. In order to carry out the provisions of this act, the commission shall have the power to issue advisory opinions, receive complaints filed pursuant to section 9 of this act, receive and retain disclosure statements filed pursuant to sections 5 and 6 of this act, conduct investigations, hold hearings, and compel the attendance of witnesses and the production of documents as it may deem necessary and relevant to such matter under investigation. The members of the commission and persons appointed by it for this purpose are empowered to administer oaths and examine witnesses under oath.

c. A person shall not be excused from testifying or producing evidence on the ground that the testimony or evidence might tend to incriminate the person, but an answer shall not be used or admitted in any proceeding against the person, except in a prosecution for perjury. The foregoing use immunity shall not be granted without prior written approval of the Attorney General. If use immunity is not granted, the person may be excused from testifying or producing evidence on the ground that the testimony or evidence might tend to incriminate the person.

d. The commission shall promptly report to the Attorney General any information which indicates the possible violation of any criminal law.

L.1991,c.393,s.8.



Section 18A:12-29 - Complaint Procedures.

18A:12-29 Complaint procedures.

9. a. Any person, including a member of the commission, may file a complaint alleging a violation of the provisions of this act or the Code of Ethics for School Board Members as set forth in section 5 of P.L.2001, c.178 (C.18A:12-24.1), by submitting it, on a form prescribed by the commission, to the commission. No complaint shall be accepted by the commission unless it has been signed under oath by the complainant. If a member of the commission submits the complaint, the member shall not participate in any subsequent proceedings on that complaint in the capacity of a commission member. If a commission member serves on the school board of, or is employed by, the school district which employs or on whose board the school official named in the complaint serves, the commission member shall not participate in any subsequent proceedings on that complaint.

b.Upon receipt of a complaint, the commission shall serve a copy of the complaint on each school official named therein and shall provide each named school official with the opportunity to submit a written statement under oath. The commission shall thereafter decide by majority vote whether probable cause exists to credit the allegations in the complaint. If the commission decides that probable cause does not exist, it shall dismiss the complaint and shall so notify the complainant and any school official named in the complaint. The dismissal shall constitute final agency action. If the commission determines that probable cause exists, it shall refer the matter to the Office of Administrative Law for a hearing to be conducted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and shall so notify the complainant and each school official named in the complaint.

In making a determination regarding an alleged violation of the Code of Ethics for School Board Members, the burden of proof shall be on the accusing party to establish factually a violation of the code. A decision regarding a complaint alleging violations of the code shall be rendered by the commission within 90 days of the receipt of the complaint by the commission.

c.Upon completion of the hearing, the commission, by majority vote, shall determine whether the conduct complained of constitutes a violation of this act, or in the case of a board member, this act or the code of ethics, or whether the complaint should be dismissed. If a violation is found, the commission shall, by majority vote, recommend to the commissioner the reprimand, censure, suspension, or removal of the school official found to have violated this act, or in the case of a board member, this act or the code of ethics. The commission shall state in writing its findings of fact and conclusions of law. The commissioner shall then act on the commission's recommendation regarding the sanction.

d.Any appeal of the commission's determination regarding a violation of this act, or in the case of a board member, this act or the code of ethics, and of the commissioner's decision regarding the sanction shall be in accordance with the provisions of P.L.2008, c.36 (C.18A:6-9.1 et al.).

e.If prior to the hearing the commission determines, by majority vote, that the complaint is frivolous, the commission may impose on the complainant a fine not to exceed $500. The standard for determining whether a complaint is frivolous shall be the same as that provided in subsection b. of section 1 of P.L.1988, c.46 (C.2A:15-59.1).

f.Notwithstanding the provisions of subsections c. and d. of this section, the commission shall be authorized to determine and impose the appropriate sanction including reprimand, censure, suspension or removal of any school official found to have violated this act who is an officer or employee of the New Jersey School Boards Association. Any action of the commission regarding a violation of P.L.1991, c.393 (C.18A:12-21 et seq.) or the sanction to be imposed in the event that the school official involved is an officer or employee of the New Jersey School Boards Association shall be considered final agency action and an appeal of that action shall be directly to the Appellate Division of the Superior Court.

L.1991, c.393, s.9; amended 1995, c.14, s.4; 2001, c.178, s.4; 2008, c.36, s.5.



Section 18A:12-29.1 - Appeal Of Determination Of School Ethics Commission.

18A:12-29.1 Appeal of determination of School Ethics Commission.

3.Notwithstanding the provisions of any law or regulation to the contrary, any appeal of a determination of the School Ethics Commission shall be to the Commissioner of Education whose determination shall be a final agency action under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and appeal of that action shall be directly to the Appellate Division of the Superior Court.

L.2008, c.36, s.3.



Section 18A:12-30 - Imposition Of Sanctions

18A:12-30. Imposition of sanctions
10. Notwithstanding the provisions of any other law or regulation to the contrary, the sanctions authorized by this act may be imposed on any school official pursuant to the procedures established in section 9 of this act. However, nothing in this act shall be construed to limit the authority of any board of education or any appointing authority to process charges or complaints pursuant to the procedures contained in Titles 18A or 11A of the New Jersey Statutes.

L.1991,c.393,s.10.



Section 18A:12-31 - Advisory Opinions

18A:12-31. Advisory opinions
11. A school official may request and obtain from the commission an advisory opinion as to whether any proposed activity or conduct would in its opinion constitute a violation of the provisions of this act. Advisory opinions of the commission shall not be made public, except when the commission, by a vote of at least six members, directs that the opinion be made public. Public advisory opinions shall not disclose the name of the school official.

L.1991,c.393,s.11.



Section 18A:12-32 - Jurisdiction Preempted On Pending Matters

18A:12-32. Jurisdiction preempted on pending matters
12. The commission shall not process any complaint, issue a final ruling or issue any advisory opinion on a matter actually pending in any court of law or administrative agency of this State.

L.1991,c.393,s.12.



Section 18A:12-33 - Training Program; Requirements.

18A:12-33 Training program; requirements.

13. a. Each newly elected or appointed board member shall complete during the first year of the member's first term a training program to be prepared and offered by the New Jersey School Boards Association, in consultation with the New Jersey Association of School Administrators, the New Jersey Principals and Supervisors Association, and the Department of Education, regarding the skills and knowledge necessary to serve as a local school board member. The training program shall include information regarding the school district monitoring system established pursuant to P.L.2005, c.235, the New Jersey Quality Single Accountability Continuum, and the five key components of school district effectiveness on which school districts are evaluated under the monitoring system: instruction and program; personnel; fiscal management; operations; and governance.

The board member shall complete a training program on school district governance in each of the subsequent two years of the board member's first term.

b.Within one year after each re-election or re-appointment to the board of education, the board member shall complete an advanced training program to be prepared and offered by the New Jersey School Boards Association. This advanced training program shall include information on relevant changes to New Jersey school law and other information deemed appropriate to enable the board member to serve more effectively.

c.The New Jersey School Boards Association shall examine options for providing training programs to school board members through alternative methods such as on-line or other distance learning media or through regional-based training.

d.Within one year after being newly elected or appointed or being re-elected or re-appointed to the board of education, a board member shall complete a training program on harassment, intimidation, and bullying in schools, including a school district's responsibilities under P.L.2002, c.83 (C.18A:37-13 et seq.). A board member shall be required to complete the program only once.

e.Training on harassment, intimidation, and bullying in schools shall be provided by the New Jersey School Boards Association, in consultation with recognized experts in school bullying from a cross section of academia, child advocacy organizations, nonprofit organizations, professional associations, and government agencies.

L.1991, c.393, s.13; amended 2007, c.53, s.17; 2010, c.122, s.6.



Section 18A:12-34 - Rules, Regulations

18A:12-34. Rules, regulations
14. The State Board of Education may promulgate regulations pursuant to the "Administrative Procedures Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.1991,c.393,s.14.



Section 18A:13-1 - Application Of Chapter; Government Of Regional Districts

18A:13-1. Application of chapter; government of regional districts
The provisions of this chapter shall apply to regional school districts and to all former union graded schools and the affairs of such districts shall be conducted and governed by the provisions of this title relating to type II school districts, except as otherwise so provided as to regional school districts.

L.1967, c.271.



Section 18A:13-2 - Types Of Regional Districts

18A:13-2. Types of regional districts
Regional school districts shall be of two types:

a. "all purpose regional districts" organized for all the school purposes of the municipalities included within such regional districts;

b. "limited purpose regional districts" organized to provide and operate in the territory comprised within such districts one or more of the following: elementary schools, junior high schools, high schools, vocational schools, special schools, health facilities or particular educational services or facilities.

L.1967, c.271.



Section 18A:13-3 - Constituent Municipalities As Constituent Districts

18A:13-3. Constituent municipalities as constituent districts
In every all purpose regional district the constituent municipalities of the regional district shall be construed to be the constituent districts of the regional district after the dissolution pursuant to this chapter of the constituent districts which formed the regional district.

L.1967,c.271.



Section 18A:13-4 - Supervision By County Superintendent

18A:13-4. Supervision by county superintendent
Each regional school district shall be under the supervision of the county superintendent of the county in which the constituent districts having the greatest amount of ratables are situate.

L.1967, c.271.



Section 18A:13-5 - Conduct Of Regional District Elections, Votes Required

18A:13-5.Conduct of regional district elections, votes required
18A:13-5. Elections in regional districts shall be conducted as in other local districts except that in any such elections, unless otherwise provided by this Title, the total vote of the entire regional district, without regard to the territorial boundaries of the constituent districts, shall be counted in determining the result of the election.

In any case in which a proposal for the creation of a regional district or for the enlargement of a regional district is submitted, such proposal shall be adopted only if a majority of the votes cast thereon

a. In each of the local districts, other than a consolidated district, proposing to form the regional district,

b. In the consolidated district proposing to form the regional district without regard to the territorial boundaries of the constituent districts, or

c. In the regional district to be enlarged, and in each district proposed to enlarge it,

shall be cast in favor of the adoption of such proposal.

L.1967, c.271; amended 1968,c.240,s.1; 1995,c.278,s.31.



Section 18A:13-6 - Body Corporate And Corporate Title

18A:13-6. Body corporate and corporate title
Each board of education of a regional district shall be a body corporate and shall be known as "the board of education of the regional school district including the school districts of (herein insert the names of the constituent districts and the names of the county or counties in which each is situate)" unless the regional board shall determine to adopt a shorter title, with the approval of the state board, in which case the new title shall be certified by the secretary of the board to the secretary of state and thereupon it shall become the corporate title of the regional district and any obligations of the regional board, under the former title, shall become the obligation of the board under the new title.

L.1967, c.271.



Section 18A:13-7 - Regional Board Members

18A:13-7. Regional board members
A member of a regional board of education shall be for at least one year a resident of the constituent district of the regional district, to be represented by the member, in the regional board of education.

L.1967, c.271; amended by L. 1986, c. 98, s. 2, eff. Aug. 27, 1986.



Section 18A:13-8 - Boards Of Education Of Regional Districts; Membership; Apportionment.

18A:13-8 Boards of education of regional districts; membership; apportionment.

18A:13-8. The board of education of a regional district shall consist of nine members unless it consists of more than nine constituent districts, in which case the membership shall be the same as the number of constituent districts, plus one. If there are nine or less constituent districts, the members of the board of education of the regional district shall be apportioned by the executive county superintendent or executive county superintendents of the county or counties in which the constituent districts are situate, among said districts as nearly as may be according to the number of their inhabitants except that each constituent district shall have at least one member.

In making the apportionment of the membership of a regional board of education among the several school districts uniting to create a regional school district having nine or less constituent districts, as required by section 18A:13-36, there shall be subtracted from the number of inhabitants of a constituent school district, as shown by the last federal census officially promulgated in this State, the number of such inhabitants who according to the records of the Federal Bureau of the Census were patients in, or inmates of, any State or federal hospital or prison, or who are military personnel stationed at, or civilians residing within the limits of, any United States Army, Navy or Air Force installation, located in such constituent school district.

If there are more than nine constituent districts, the members on the board shall be apportioned among the constituent districts and the weight of their votes in all proceedings of the board shall be determined by the appropriate executive county superintendent or superintendents through the following procedure:

a.The number of inhabitants of each constituent district shall be determined as shown by the last federal census officially promulgated in this State.

b.A representative ratio shall be calculated by adding the number of inhabitants of all constituent districts and dividing the sum by the board size.

c.All constituent districts shall be listed in ascending order of their number of inhabitants. If the first constituent district in said list has a number of inhabitants which is less than the representative ratio, it shall be combined with the constituent district contiguous to it having the smallest number of inhabitants. This process shall be repeated for each successively larger constituent district or combination of constituent districts until all remaining constituent districts or combinations of constituent districts shall have a number of inhabitants equal to, or exceeding the representative ratio. The districts formed in this manner shall be known as representative districts.

d.There shall be established a priority list according to the method of equal proportions for the apportionment of the members of the regional district board of education among the representative districts.

e.The members of the regional district board of education shall be apportioned among the representative districts according to the method of equal proportions, and where a representative district is composed of more than one constituent district, members shall be elected at large from within the representative district.

f.The number of inhabitants of each representative district shall be divided by the number of members assigned to that district to find the number of inhabitants per member.

g.The vote to be cast by each member of the regional district board of education in all proceedings of the board shall be determined by dividing the number of inhabitants per member in the representative district from which the member is elected by the representative ratio for the regional district, and rounding off the quotient to the nearest tenth of a full vote.

Wherever any statute or bylaw of the board requires decision in any matter by vote of a majority of the board members, or of the members present, this shall be interpreted as meaning a majority of the weighted votes of all members, or of the members present, as the case may be.

h.Whenever the above reapportionment procedure is used for a regional district having more than nine constituent districts, the terms of office of all incumbent board of education members shall terminate on the day on which the annual organization meeting of the board is held pursuant to N.J.S.18A:13-12 following certification by the executive county superintendent of the representative districts and the number of members to be elected from each; provided, that if the reapportionment results in any representative district retaining its former boundaries and the same number of board members, that the members elected from such a district shall serve the full term for which they were elected. All other board members shall be elected in an election to be held on the date of the annual school election at least 60 days following certification by the executive county superintendent for initial terms of office to be designated in advance by the executive county superintendent so that, as nearly as possible, one-third of the board shall be elected in each future year, to serve for three-year terms, and where a representative district has more than one member, their terms of office shall terminate in different years.

If any constituent district is a consolidated district, or a district composed of two or more municipalities, and

a.The original district is a limited purpose regional district and such constituent district has such population that it is entitled to have apportioned to it a number of members equal to or greater than the number of districts making up such constituent district, or

b.The regional district is an all purpose district, the membership of the regional board of education from such district shall be apportioned, and from time to time reapportioned, and the members from the district shall be elected, as their respective terms expire, in the same manner as though each of the municipalities making up such constituent district were constituent districts of the regional district.

amended 1968, c.295, s.1; 1972, c.161; 1979, c.37, s.1; 1992, c.159, s.9; 2011, c.202, s.8.



Section 18A:13-9 - Reapportionment Of Membership

18A:13-9. Reapportionment of membership
Each apportionment shall continue in effect unless and until a reapportionment shall become necessary by reason of the official promulgation of the next Federal census or the enlargement of the regional district by the admission of one or more local districts. In any such case, immediately after the official promulgation of said census or the certification of a favorable result of the election for enlargement of the regional district the county superintendent or county superintendents of the county or counties in which the constituent districts are situate shall reapportion the members accordingly but all members shall continue in office for the terms for which they were elected or appointed notwithstanding any reapportionment. If any constituent district shall become entitled to increased representation on the board the additional members shall be elected at the next annual school election of the regional district. If, as a result of such reapportionment, a disproportionate number of the total representatives of any one constituent district to a regional board are to be elected at a single annual school election, the commissioner shall have the power, on petition of a constituent district board of education, to alter the term of any member representing such constituent district by not more than 1 year, so as to temporarily apportion, as equally as possible over any given 3-year period, the election of the members representing such constituent district.

L.1967, c.271; amended by L.1977, c. 327, s. 1, eff. Jan. 10, 1978.



Section 18A:13-9.1 - Special Election Of Members Of Board After Federal Decennial Census; Resolution

18A:13-9.1. Special election of members of board after Federal decennial census; resolution
Whenever the board of education of a regional district shall, following the taking of a Federal decennial census and the issuance of preliminary populations of the constituent districts pursuant to said census but prior to the issuance of the final populations of said districts and the official promulgation of said census in this State, determine that (a) said final populations and official promulgation shall not be available in time for the next succeeding election of members of said board, (b) said preliminary figures indicate that significant changes in the number of members to be allocated to the constituent districts will result, and (c) the allocation of members among the constituent districts on the basis of the present official census effective in this State will result in inequitable representation, it may, by resolution unanimously adopted and approved by the Commissioner of Education, provide that, notwithstanding the provisions of any other law to the contrary, the members to be next elected pursuant to article 7 of chapter 13 of Title 18A of the New Jersey Statutes shall be elected at a special election to be held on a day no later than 60 days after the official promulgation of said census in this State as specified in said resolution.

L.1970, c. 305, s. 1, eff. Dec. 14, 1970.



Section 18A:13-9.2 - Special Election

18A:13-9.2. Special election
In the event that such a resolution is adopted and approved, the terms of the present members of the regional board whose terms would terminate in the year of said election shall be continued until the organization meeting which shall be held during the first or second week after said special election at which time the board shall organize pursuant to section 18A:13-12 of the New Jersey Statutes and the terms of the members elected in said election shall commence. The powers of the present board shall continue unaltered until said organization meeting after said special election. Each such new member shall serve for the unexpired term only.

L. 1970, c. 305, s. 2; amended by L. 1987, c. 289, s. 7.



Section 18A:13-10 - Annual Elections.

18A:13-10 Annual elections.

18A:13-10. The board of education of each regional district shall provide for the holding, in accordance with the provisions of P.L.1995, c.278 (C.19:60-1 et al.), of an annual school election for the regional district.

At such election there shall be elected for terms of three years, the members of the regional boards of education to succeed those members of the board whose terms shall expire in that year, except as is in this chapter provided for the election of the first elected members of the board. The term of a member of a regional board of education elected in April shall begin on any day of the first or second week following the election. The term of a member of a regional board of education elected in November shall begin on any day of the first week in January.

amended 1978, c.136, s.3; 1979, c.23, s.6; 1981, c.371, s.1; 1987, c.289, s.5; 1992, c.159, s.10; 1995, c.278, s.32; 2011, c.202, s.9.



Section 18A:13-11 - Vacancies In Membership Of Board; Filling

18A:13-11. Vacancies in membership of board; filling
Vacancies in the membership of the board shall be filled from the constituent districts represented by the former incumbents in the same manner as vacancies in the membership of boards of education of type II districts having elected boards of education are filled.

L.1967, c.271.



Section 18A:13-12 - Election Of Officers.

18A:13-12 Election of officers.

18A:13-12. The board shall hold a regular meeting forthwith after its first appointment, and annually thereafter on any day of the first or second week following the annual school election in April, at which it shall organize by the election, from among its members, of a president and vice president, who shall serve until the organization meeting next succeeding the election of their respective successors as members of the board. In the case of a regional district in which the annual school election is in November, the organization meeting shall be held on any day of the first week in January. If any board shall fail to organize within the designated period, the executive county superintendent of the county, or the executive county superintendents of the counties, in which the constituent districts are situate, shall appoint, from among the members of the board, a president and vice president to serve until the organization meeting next succeeding the next election.

amended 1974, c.105, s.2; 1979, c.23, s.9; 1982, c.17, s.1; 1987, c.289, s.6; 2011, c.202, s.10.



Section 18A:13-13 - Appointment Of Secretary.

18A:13-13 Appointment of secretary.

18A:13-13. The board shall appoint a secretary who may or may not be a member of the board, for the term of one year beginning on July 1, or January 15 in the case of a regional district in which the annual school election is in November, following his appointment but he shall continue to serve after the expiration of his term until his successor is appointed and qualified. In a district which does not have a treasurer of school moneys, the secretary shall give bond in such amount and with such surety as the board shall direct. The board shall be guided in its determination of the amount of coverage necessary by a schedule of minimum limits promulgated by the State Board of Education.

amended 2010, c.39, s.6; 2011, c.202, s.11.



Section 18A:13-14 - Treasurer Of School Moneys; Appointment; Term; Bond.

18A:13-14 Treasurer of school moneys; appointment; term; bond.

18A:13-14. The board may appoint a treasurer of school moneys who shall not be a member or employee of the board and it shall fix his salary. His term of office shall expire annually on June 30 of each year, or January 15 of each year in the case of a regional district in which the annual school election is in November. If a municipal officer is appointed treasurer, his term shall cease if he ceases to hold his municipal office and in either case, the treasurer shall continue in office after the expiration of his term until his successor is qualified. He shall give bond in such amount, and with such surety, as the board shall direct. The board in its determination of the amount shall be guided by a schedule of minimum limits to be promulgated by the State board.

amended 1981, c.174, s.1; 2010, c.39, s.7; 2011, c.202, s.12.



Section 18A:13-15 - Acquisition Of Lands Without Districts

18A:13-15. Acquisition of lands without districts
The board of education of any regional school district may from time to time acquire for school purposes, by purchase, condemnation or otherwise, lands or premises not exceeding 45 acres in extent and situated in whole or in part in any one or more municipalities adjoining the regional school district, and all of the proceedings to acquire such lands or premises shall be in accordance with the provisions of this title.

L.1967, c.271.



Section 18A:13-16 - Special Police Services; Contracts With Municipalities

18A:13-16. Special police services; contracts with municipalities
The board of education of any regional district may contract with the municipality in which any of its regional schools are located for such special police services as may be required for the safety of its students and such regional district shall appropriate and raise annually in the same manner as other school moneys are appropriated and raised in the district the amount required to pay therefor.

L.1967, c.271.



Section 18A:13-17 - Submission Of Budget; Other Questions To Voters; Adherence To Procedures.

18A:13-17 Submission of budget; other questions to voters; adherence to procedures.

18A:13-17. a. The regional board of education shall, at each annual April school election, submit to the voters of the regional district the amount of money fixed and determined in its budget to be voted upon for the use of the regional schools of the district for the ensuing school year and may submit thereat any other question authorized by this law to be submitted at such an election. The board may, in submitting to the voters the amount of money to be voted upon for the use of the regional schools of the district, identify the amount of money determined to be the constituent municipality's share. The board shall follow the procedures established in section 5 of P.L.1996, c.138 (C.18A:7F-5) and N.J.S.18A:22-33.

b.In the case of a regional district in which the annual school election is in November, the regional board of education shall fix and determine the district's budget for the ensuing school year and may submit at the annual school election any question authorized by law to be submitted at such an election. The board shall follow the procedures established in section 5 of P.L.1996, c.138 (C.18A:7F-5), N.J.S.18A:22-33, and section 41 of P.L.2011, c.202 (C.18A:7F-5.4).

amended 1996, c.138, s.47; 2001, c.26, s.1; 2011, c.202, s.13.



Section 18A:13-19 - Procedure Following School Budget Rejection.

18A:13-19 Procedure following school budget rejection.

18A:13-19. a. If the voters reject any of the items submitted at the annual April school election, within two days thereafter the board of education of the regional district shall certify to the governing body of each municipality, included within the regional district, the item or items so rejected, and such governing bodies, after consultation with the board, and no later than May 19 shall determine the amount or amounts for the ensuing school year and cause the same to be certified by the respective municipal clerks to the board of education of the regional district. The board and the governing bodies shall follow the procedures established in section 5 of P.L.1996, c.138 (C.18A:7F-5) and N.J.S.18A:22-37.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, whenever the Commissioner of Education changes the annual school election date pursuant to section 1 of P.L.1995, c.278 (C.19:60-1), the commissioner shall change the deadline set forth in subsection a. of this section by which date the governing bodies are required to determine the amount for the ensuing school year and cause the same to be certified to the board of education of the regional district. The commissioner in changing the deadline shall ensure that the number of calendar days from the changed date of the annual school election to the deadline is no less than the number of calendar days from the third Tuesday of April to May 19 of that calendar year.

amended 1969, c.250, s.1; 1978, c.136, s.4; 1979, c.23, s.10; 1983, c.119, s.1; 1992, c.159, s.11; 1995, c.94, s.1; 1996, c.138, s.48; 2011, c.202, s.14; 2013, c.173, s.1.



Section 18A:13-20 - Determination, Certification Of Amount By Commissioner

18A:13-20. Determination, certification of amount by commissioner
18A:13-20. Should said governing bodies fail to so certify or fail to agree and certify different amounts for said purposes, then the commissioner shall determine and certify the amount or amounts to the board of education of the regional district. The commissioner shall follow the procedures established in N.J.S.18A:22-38.

L.1967, c.271; amended 1996, c.138, s.49.



Section 18A:13-21 - Inclusion Of Amounts Certified In Tax

18A:13-21. Inclusion of amounts certified in tax
The amount or amounts so certified by all of said governing bodies or by the commissioner, as the case may be, shall be apportioned among municipalities included within the regional district and shall be included in the tax levy for such municipalities for such appropriations, as provided by law.

L.1967, c.271.



Section 18A:13-23 - Apportionment Of Appropriations.

18A:13-23 Apportionment of appropriations.



Section 18A:13-23.3 - Modification Of Apportionment Of Appropriations

18A:13-23.3. Modification of apportionment of appropriations
5. A regional district may modify the manner in which the amounts to be raised for annual or special appropriations for the district, including the amounts to be raised for interest upon, and the redemption of, bonds payable by the district, are apportioned pursuant to N.J.S.18A:13-23 only upon the occurrence of one of the following events:

a. Ten years have elapsed since the last school election in which the apportionment of costs was approved by the voters;

b. A school year in which the equalized valuations of any constituent municipality when divided by the total equalized valuations of all the constituent municipalities is either greater than .10 plus or less than .10 minus the result expressed as a decimal of the equalized valuations of the constituent municipality divided by the total equalized valuations of all the constituent municipalities in the school year of the last school election in which the apportionment of costs was approved by the voters;

c. A school year in which the pupil population of any constituent municipality when divided by the total pupil population of the regional district is either greater than .10 plus or less than .10 minus the result expressed as a decimal of the pupil population of the constituent municipality divided by the total pupil population of the regional district in the school year of the last school election in which the apportionment of costs was approved by the voters;

d. A school year in which the regional district is enlarged by the admission of one or more districts;

e. During any school year if the regional district was formed prior to the effective date of P.L.1993, c.67 (C.18A:7D-37 et al.) and has never revised its cost apportionment basis.

L.1993,c.67,s.5.



Section 18A:13-24 - Appropriations; Certification; Apportionment; Assessment And Collection Among Constituent Districts

18A:13-24. Appropriations; certification; apportionment; assessment and collection among constituent districts
The amounts to be raised for annual or special appropriations and for interest upon, and the redemption of, bonds for regional districts shall be certified by the regional board of education to, and shall be apportioned among the municipalities included within the regional district as follows:

a. When the regional district is located wholly within one county, said amounts shall be certified to the county board of taxation of the county and shall be apportioned by it among such municipalities in the manner, and upon the basis, prescribed in this article; or

b. When the regional district is located in more than one county, said amount shall be certified to the county board of taxation of the county in which the largest number of regional district pupils are resident, and said amounts shall be apportioned by said county board of taxation, among such municipalities in the manner, and upon the basis, prescribed in this article.

The share of the amount to be raised by taxation in each municipality included in a regional district shall be certified to the appropriate county board of taxation by the Commissioner of Education.

The amounts apportioned to each such included municipality shall be assessed, levied and collected in the same manner and at the same time as other school taxes are assessed, levied and collected therein and shall be paid upon requisition as in other Type II school districts.

L.1967, c.271; amended by L.1975, c. 212, s. 30, eff. July 1, 1976.



Section 18A:13-26 - Authorization; Issuance; Maturities, Sales And Lien Of Bonds

18A:13-26. Authorization; issuance; maturities, sales and lien of bonds
Bonds or notes of a regional school district shall be issued in the corporate name of the district, and shall be authorized and issued, in accordance with the law governing the issuance of bonds by type II districts, and the outstanding bonds and notes of a regional school district shall be a lien upon the real estate, situate in all the constituent school districts in the regional district, and the personal estates of the inhabitants of all of such constituent districts, as well as the public property of said constituent districts and of the regional district, shall be liable for the payment thereof.

All bonds and notes issued by or for regional districts shall be dated and sold in all respects in accordance with the provisions of this title and shall mature within the period or respective periods of time prescribed by such provisions, in each case computed from the date of such bonds.

L.1967, c.271.



Section 18A:13-27 - Newly Created Regional Districts; Issuance Of Temporary Bonds Or Notes For Current Expenses; Submission To Voters, Etc.

18A:13-27. Newly created regional districts; issuance of temporary bonds or notes for current expenses; submission to voters, etc.
Whenever the boards of education of all local school districts proposing to create a regional district shall determine by identical resolutions that it is desirable, as part of the proposal to create such regional district, to issue promissory notes or temporary loan bonds of the regional district, in a principal amount not exceeding such amount as shall be stated in said resolutions, to mature not later than one year, from the date of the issuance of the first of such notes or bonds, in order to provide for the current expenses of the proposed regional district to be incurred until appropriations for the operation of the regional district will be available and the commissioner shall certify in writing that said principal amount does not exceed the amount which reasonably may be expected to be necessary for such expenses, each of said boards of education may, at the election called and conducted to act upon the proposal for the creation of the regional district, submit as part of such proposal the authorization and approval of the issuance of said notes or bonds briefly describing the contents of the resolution authorizing the issuance of the same and stating the date upon which it was adopted by the boards of education in question. If such proposal is adopted any such note or bond so authorized may be issued and may be renewed in like form, without further certification or submission to the voters, to mature not later than two years from the date of the first of the notes or bonds so renewed, but no school debt statement need be prepared or filed prior to the authorization of such bonds.

L.1967, c.271.



Section 18A:13-28 - Authorization Of Bonds Upon Formation Of Regional District

18A:13-28. Authorization of bonds upon formation of regional district
The board of education of each local district proposing to create or to join in the creation of the regional district or the board of education of any regional district and of each local district proposing to unite to enlarge the regional district may adopt identical resolutions authorizing the issuance of bonds of such proposed or enlarged regional district, in such amount or amounts, and for such of the purposes described in section 18A:24-5 as they shall determine upon and there may be submitted, as part of the proposal for the creation or enlargement of the regional district the approval of the authorization of the issuance of such bonds. If the provisions of sections 18A:24-24 through 18A:24-27 are applicable to such issuance of bonds, a copy of such resolutions shall be submitted, prior to such election, for consideration by the commissioner and the local finance board under and for all the purposes of said sections and no such authorization shall be submitted in any such case except it be approved for submission as provided in said sections. If the proposal containing such authorization shall be approved by referendum in each of such districts such resolutions shall after such vote be authority for the issuance of bonds of such regional district to the amount and for the purpose or purposes set forth therein, and from and after the date of, such vote, shall for all purposes of any provisions of this title, be deemed to constitute resolutions duly approved on said date by the local voters of such regional district authorizing the board of education thereof to issue bonds of such regional district for the purpose or purposes and in the amount or amounts set forth in such proposal.

If the regional district so created or enlarged is a limited purpose regional district, no school debt statement in relation to the issuance of such bonds need be prepared and filed prior to the authorization of the issuance thereof.

L.1967, c.271.



Section 18A:13-29 - Issuance Of Bonds Of Constituent District By All Purpose Regional District

18A:13-29. Issuance of bonds of constituent district by all purpose regional district
If in any consolidated district, or local district comprising two or more municipalities, which is comprised in an all purpose regional district, the issuance of bonds of said consolidated district or district comprising two or more municipalities has been authorized and approved by referendum in accordance with this title before the creation of such regional district and all or any part of such issue of bonds remained or remain unissued at the time of the creation of the regional district, such authorization and approval shall, be authority for the issuance of bonds of the regional district in same amount and for the same purpose or purposes after the date of such creation, as though such authorization and approval by referendum had been given in the regional districts after the creation thereof. The bonds so issued shall be dated and sold and made payable in accordance with the provisions of this chapter and any provisions of resolutions with respect to the dates and maturities of such bonds shall not affect the powers of the regional board of education with respect to such dates and maturities.

L.1967, c.271.



Section 18A:13-30 - Issuance Of Bonds For Acquisition Of Lands To Include Buildings, Equipment, Etc.

18A:13-30. Issuance of bonds for acquisition of lands to include buildings, equipment, etc.
Every resolution, proposition, question or proposal heretofore or hereafter adopted by the legal voters of:

1. Any regional district then in existence, or

2. Each local district proposing to join in the creation of a regional district, or

3. Any local district proposing to join with a regional district so as to enlarge the same, and of the regional district so to be enlarged

authorizing the issuance of bonds of said existing regional district or of the regional district so to be formed or enlarged, as the case may be, for the purchase or taking or condemning of land for school purposes shall, unless otherwise expressly provided therein, be deemed to include and authorize the purchase of any schoolhouse or schoolhouses or other buildings situate thereon and the furniture and other necessary equipment therefor and the material and supplies therefor, as well as the issuance of said bonds for said purpose in the amount or amounts set forth in such resolution, proposition, question or proposal.

L.1967, c.271.



Section 18A:13-31 - Authority To Purchase And Sell Property Of Constituent District

18A:13-31. Authority to purchase and sell property of constituent district
Whenever at an election held to create or enlarge a regional district and at that or a subsequent election a resolution for the purchase of real or personal property or both from one or more of the constituent districts of such regional district and the issuance of bonds of the newly created or enlarged regional district shall be legally adopted and approved by referendum as part of the proposal to create or enlarge such regional district, the board or boards of education of said constituent district or districts shall have power to sell and convey said property if it is no longer useful to such district at the price and on the terms designated in the resolution, and the board of education of the regional district as created or enlarged, when organized, shall have power to purchase the same accordingly at private sale, and to issue and sell such bonds with such maturities, and in such manner as is prescribed by law.

L.1967, c.271.



Section 18A:13-32 - Application Of Proceeds Of Sale Of Property

18A:13-32. Application of proceeds of sale of property
The board of education of each constituent district from which any purchase of real property is made pursuant to section 18A:13-31 may expend all or any part of the proceeds of any such sale together with any interest thereon for any purpose for which bonds might be issued by such district if the board shall first have been authorized to make such expenditure in the same manner as authority is given in the case of issuance of bonds of the district and all or any part of the proceeds of such sale not so expended shall be applied to the payment of the principal of any outstanding bonds or notes of the district and pending said application shall be invested in war savings bonds or other obligations of the United States of America pursuant to law and the income received from such investments shall be applied to the payment of interest upon said outstanding bonds or notes as it shall become due and payable and if any surplus of such proceeds remains after the payment of the principal and interest payable upon said outstanding bonds or notes, the same, or if there be then no outstanding bonds or notes, the entire proceeds shall be paid into the capital account of the local school district.

L.1967, c.271.



Section 18A:13-33 - Additional Purposes; Referendum

18A:13-33. Additional purposes; referendum
Whenever the board of education of a regional district and the commissioner or his representative, shall, after consultation, study and investigation, determine that it is advisable to add to the purposes for which the regional district was created, one or more of the purposes for which such a district may be created as provided in this chapter, the regional board shall by resolution frame and adopt a proposal to that effect and submit to the voters of the regional district at any school election held therein, the question, whether or not said proposal shall be approved, briefly describing the contents thereof and stating the date of its adoption by the regional board of education, and if, at said election, said proposal is adopted by a majority of the votes cast thereon in the regional district, the secretary of the regional district shall certify to the county superintendent of each county in which any of the constituent districts of the regional district is situate, and to the commissioner, the result of said election and thereafter the regional board of education shall be authorized to carry out such additional purpose or purposes.

If the proposal to add additional purposes will convert the regional district from a limited purpose regional district to an all purpose regional district, the proposal shall be submitted to the voters of each of the constituent districts of the regional district instead of at large to the voters of the regional district.

If the boards of education of a regional district, and of each local district, proposing to join therewith to enlarge said regional district, and the commissioner or his representative, shall, after consultation, study and investigation, determine by resolution so to add to the purpose or purposes of the regional district, the authorization of the adoption of such additional purpose or purposes shall be included by resolution in the proposal to enlarge said regional district and shall be so submitted to the voters of the regional district and of each proposed new constituent district at the election to be held in relation to the enlargement of said regional district.

L.1967, c.271.



Section 18A:13-34 - Creation Of Regional School District, Apportionment Of Appropriations.

18A:13-34 Creation of regional school district, apportionment of appropriations.

18A:13-34. If the boards of education of two or more local districts, or the board of education of a consolidated district, or of a district comprising two or more municipalities, and the commissioner or his representative, after consultation, study and investigation, shall determine, that it is advisable for such districts to join and create, or for such district to become

(a)an all purpose regional school district for all the school purposes of such districts or district, or

(b)a limited purpose regional school district to provide and operate, in the territory comprised within such local districts or district, one or more of the following: elementary schools, junior high schools, high schools, vocational schools, special schools, health facilities or particular educational services or facilities, that board or boards shall by resolution frame and adopt a proposal to that effect stating also the manner in which the amounts to be raised for annual or special appropriations for such proposed regional school district, including the amounts to be raised for interest upon, and the redemption of bonds payable by the regional district, shall be apportioned upon the basis of:

a.the portion of each municipality's equalized valuation allocated to the regional district, calculated as described in the definition of equalized valuation in section 3 of P.L.1990, c.52 (C.18A:7D-3);

b.the proportional number of pupils enrolled from each municipality on the 15th day of October of the prebudget year in the same manner as would apply if each municipality comprised separate constituent school districts; or

c.any combination of apportionment based upon equalized valuations pursuant to subsection a. of this section or pupil enrollments pursuant to subsection b. of this section, and each such board shall submit on the same day in each municipality in its district at a special election or at the general election the question whether or not the proposal shall be approved, briefly describing the contents of the resolution and stating the date of its adoption and they may submit also, at the special election, as part of such proposal, any other provisions which may be submitted, at such a special election, under the provisions of this chapter but no such special election shall be held on any day before April 15 or after December 1 of any calendar year. Except as otherwise provided herein, the special election shall be conducted in accordance with the provisions of P.L.1995, c.278 (C.19:60-1 et al.).

amended 1993, c.67, s.2; 1995, c.278, s.33; 2013, c.172, s.3.



Section 18A:13-34.2 - Impact Assessment

18A:13-34.2. Impact assessment
6. The Department of Education shall provide to the board of education of a school district proposing to join or create a regional school district and to the board of education of a regional school district proposing to modify its method of apportionment, an impact assessment of the apportionment method. The impact assessment shall be provided to the board of education at least 45 days prior to the date of the school election at which the question will be presented to the voters. The failure of the department to provide an impact assessment in accordance with this section will not preclude the district from submitting the question to the voters at the school election.

L.1993,c.67,s.6.



Section 18A:13-35 - Certification And Determination Of The Result Of Referendum To Create Regional District

18A:13-35. Certification and determination of the result of referendum to create regional district
The secretary of each local district, so proposed to be included in the proposed regional district, shall certify to the county superintendent of the county, in which such district is situate, within 5 days after such election, the results of the election held therein for the creation of a regional district, showing the number of votes cast for, and the number cast against, the adoption of the proposal to create such a regional district submitted therein, in each municipality in his district and each county superintendent of a county, in which any such municipality or municipalities are situate, shall canvass the vote cast in each such municipality and if such county superintendent or superintendents shall determine from such certificates that a majority of the votes cast for and against the proposal submitted at said election were cast for its adoption in a consolidated district or in each such municipality other than a constituent of a consolidated district, he or they shall immediately certify to the board of education of each such local district, the result of such vote as so determined and the regional school district shall be created and any other provisions included in such proposal in accordance with the provisions of this chapter shall become effective on the twentieth day following the day of such election.

L.1967, c.271; amended by L.1968, c. 240, s. 2, eff. July 31, 1968.



Section 18A:13-36 - Apportionment Of Membership Of Board Of Newly Created Regional District

18A:13-36. Apportionment of membership of board of newly created regional district
The county superintendent or county superintendents of any county or counties, in which such newly created regional district is situate, shall calculate and apportion the membership of the board of education of such newly created regional district in accordance with the provisions of section 18A:13-8 and if such regional district is an all purpose regional district such membership shall be apportioned among the municipalities included within the districts according to the number of their inhabitants, as apportionment is made among constituent districts forming a limited purpose regional district, and the members shall be elected or appointed in accordance with such apportionment.

L.1967, c.271.



Section 18A:13-37 - First Board Of Education; Appointment

18A:13-37. First board of education; appointment
The county superintendent of each county in which there is located any constituent district of a newly created regional district shall appoint from among the citizens of each constituent district in his county, qualified as required by sections 18A:12-1 and 18A:13-7 of this title, the number of members of the board of education of the regional district requisite to represent such constituent district and all of the members so appointed shall constitute the first board of education of the regional district.

L.1967, c.271.



Section 18A:13-38 - Allocation Of Terms For First Elective Board

18A:13-38. Allocation of terms for first elective board
The county superintendent or county superintendents appointing the first board of education of a regional district shall allocate the initial elective terms for the first elective members of said board in the following manner:

(1) In regional districts having nine members, three members shall be elected for three years, three for two years and three for one year, which terms shall be allocated to the constituent districts to the extent of apportioned membership on the regional board of education, starting with the allocation of the terms of three years, by allocating one of such terms to each of the constituent districts in the alphabetical order of the names of such districts, and continuing then still in such order with allocation of the terms of two years and with allocation of the terms of one year.

(2) In regional districts in which there are more than nine constituent school districts, the allocation for the tenth district shall be a term of three years, for the eleventh district a term of two years, and for the twelfth district a term of one year, with continuation of such rotation until provision has been made for allocation of the terms to all districts.

In any regional district in which the constituent districts have been or will be dissolved, said allocation shall be made among the municipalities included within the regional district in the manner hereinbefore provided for allocation among the constituent districts.

The county superintendent or county superintendents shall notify the board, when it shall have been organized, of the allocation of initial elective terms for its members as so made.

L.1967, c.271.



Section 18A:13-39 - Election Of First Members To Board

18A:13-39. Election of first members to board
The first elected members of the board of a newly created regional district shall be elected at the annual election to be held in the calendar year first succeeding the year in which the special election for the creation of the district was held.

L.1967, c.271.



Section 18A:13-40 - General Powers And Duties Of Board Of Newly Created Regional Districts.

18A:13-40 General powers and duties of board of newly created regional districts.

18A:13-40. The board of education of a newly created regional district may, prior to taking charge and control of the educational facilities of the regional district, do all other acts and things which may be necessary for the proper organization and functioning of the public schools of the regional district during its first year, including the making of contracts for the employment of necessary personnel and for other proper purposes, the preparation and , if applicable, submission to the voters of the regional district for their approval or disapproval of the budget and the appropriations for the conduct of the public schools of the regional district during its first school year, the authorization of the purchase of real and personal property, and the construction, enlargement and repair of buildings, for school purposes, and the appropriations of the funds necessary to carry out the same and the authorization of the issuance and sale of bonds in order to provide for the payment therefor in whole or in part and the calling and holding of special elections when necessary for any such purposes and to carry out any or all of said purposes.

amended 2011, c.202, s.15.



Section 18A:13-41 - Taking Charge And Control Of Educational Facilities Of Schools In Newly Created Regional Districts

18A:13-41. Taking charge and control of educational facilities of schools in newly created regional districts
A regional board of education of a newly created regional district shall take charge and control of the educational facilities of the constituent districts in the classes or grades for which the same is formed when the commissioner shall certify to the boards of education of each of the constituent districts that suitable facilities and accommodations have been made available for the instruction of the pupils in said regional district, but it shall not take charge and control of such educational facilities earlier than July 1 of the calendar year next ensuing the date of the special election, except by agreement between the regional board and the boards of education of the constituent districts, approved by the commissioner. Until the commissioner shall so certify, the charge and control of the educational facilities of the constituent districts in the classes and grades for which the regional district was formed shall continue to be in the respective boards of education of the constituent districts.

L.1967, c.271



Section 18A:13-42 - Pension And Tenure Rights; Certain Teachers Transferred To Regional Districts; Preserved

18A:13-42. Pension and tenure rights; certain teachers transferred to regional districts; preserved
Whenever a regional district has been created subsequent to April 1, 1951, or shall hereafter be created, for high school or junior high school education, the tenure and pension rights of any high school or junior high school teacher, who, at the time of the holding of the election to create such regional district, was assigned for a majority of his time in a grade or grades from grades seven to 12 inclusive, in any high school or junior high school in any of the constituent districts of such regional district, shall be recognized and preserved by the board of education of the regional district in the organization and operation of any high school or junior high school in the regional district, and any period of employment in any one or more of the high schools or junior high schools of any such constituent district or districts, shall count toward the acquisition of tenure in the regional district, but nothing in this section shall be applicable to any superintendent or high school or junior high school principal.

L.1967, c.271.



Section 18A:13-43 - Enlargement Of Regional Districts; Referendum

18A:13-43. Enlargement of regional districts; referendum
If the board of education of a regional district and the board or boards of education of one or more local districts, and the commissioner or his representative, after consultation, study and investigation, shall determine that it is advisable to enlarge the regional school district so as to include said local district or districts therein, the board of education of the regional district and of each such local district shall by resolution frame and adopt a proposal to that effect and shall call for, and conduct, upon the same day, a special school election in such regional district and in each such local school district, and shall submit thereat the question whether or not said proposal shall be approved briefly describing the contents of said resolution and stating the date of its adoption and they may submit also at such special election as part of such proposal any other provision which may be submitted at such a special election under the provisions of this chapter, but no such special election shall be held on any day before April 15 or after December 1 of any calendar year.

L.1967, c.271.



Section 18A:13-44 - Certification Of Results Of Election For Enlargement Of Regional District

18A:13-44. Certification of results of election for enlargement of regional district
The secretary of the regional district and of each local district, which is included in the proposal to enlarge the regional district, shall certify to the county superintendent of the county in which such district is situate, within five days after such election, the result of the election in his district showing the number of votes cast for, and the number cast against, the adoption of such proposal and such county superintendent or county superintendents shall canvass the vote and if he or they shall determine from such certificates that such proposal was adopted in the regional school district and in each proposed constituent district, he or they shall notify the board of education of the regional district and of each proposed constituent district, and the commissioner, accordingly and the enlargement of the regional district, by the admission thereto of the proposed constituent district or districts, and any other provisions included in such proposal in accordance with the provisions of this chapter shall become effective on the twentieth day following the day of said election.

L.1967, c.271.



Section 18A:13-45 - Corporate Existence And Name; Assumption Of Indebtedness

18A:13-45. Corporate existence and name; assumption of indebtedness
The corporate existence of an enlarged regional district shall be continued without interruption from the date of its original creation notwithstanding its enlargement and its corporate name shall remain unchanged unless another corporate name, approved by the state board, shall be adopted by resolution of the regional board of education and shall be certified to the secretary of state.

Each new constituent district shall become responsible, for the indebtedness of the regional district then outstanding or authorized but unissued, as if it had originally constituted a part of the regional district.

L.1967, c.271.



Section 18A:13-46 - Enlargement Of Regional Districts; New Board Members; Reapportionment.

18A:13-46 Enlargement of regional districts; new board members; reapportionment.

18A:13-46. The executive county superintendent of the county in which any new constituent district of an enlarged regional district shall be situate shall, not later than 30 days after the election for the enlargement thereof, appoint one member of the enlarged board of education of the regional district from among the qualified citizens of each such new constituent district and the members so appointed shall serve until the first Monday succeeding the first annual April school election of the enlarged regional district and their successors shall be elected at said election. In the case of a regional district in which the annual school election is in November, the members so appointed shall serve until the first week in January next succeeding the first annual November school election of the enlarged regional district and their successors shall be elected at that election. If by reason of the enlargement of the district it becomes necessary to reapportion the membership of the enlarged board of education the executive county superintendent or superintendents of the county or counties in which the constituent local districts of the enlarged district are situate shall reapportion the membership of the enlarged board of education in accordance with the provisions of sections 18A:13-8 and 18A:13-36, and at the same time shall designate the number of members to be elected from each constituent school district at the succeeding annual school election to be held therein upon the expiration of the terms of office of the members of the regional board then in office, in such manner that the representation of the constituent districts shall be established in accordance with such reapportionment at the earliest possible time but the members then in office shall continue in office for the terms for which they were elected or appointed notwithstanding such reapportionment.

amended 2011, c.202, s.16.



Section 18A:13-47 - Enlarged Regional Districts; Educational Facilities; Powers Of Board

18A:13-47. Enlarged regional districts; educational facilities; powers of board
The regional board of education of an enlarged regional district shall not take charge and control of the educational facilities, being provided for pupils in the classes or grades included in the regional district before its enlargement, in the local districts to be added thereto, until such time, not earlier than July 1 of the calendar year following that in which the election to enlarge the regional district is held, as the commissioner shall certify to the board of education of the regional district before its enlargement, and the board of education of each new constituent district, that suitable facilities and accommodations have been made available for the instruction of pupils in the enlarged regional district and until then the pupils in the regional district and in the new constituent districts shall continue under the charge and control of the board of education of the regional district existing prior to its enlargement and the board or boards of education of said new constituent district or districts, respectively. The time for taking charge and control of such facilities may be accelerated or postponed by agreement of the board of education of the regional district existing prior to its enlargement and of the board or boards of education of the new constituent district or districts with the approval of the commissioner. Upon taking charge and control of the educational facilities of the enlarged regional district the board of education of the enlarged regional district shall have full authority and control with respect thereto and in the meantime said board of the enlarged regional district may exercise any other powers and perform any other duties with respect to the enlarged regional district which the first board of education of a newly formed regional district may exercise and perform, as provided in section 18A:13-40.

L.1967, c.271.



Section 18A:13-48 - Dissolution Of Local Districts; Original Boards To Function Until Taking Over Of Schools

18A:13-48. Dissolution of local districts; original boards to function until taking over of schools
Whenever any local district has joined or shall join in

a. Creating or enlarging an all purpose regional district, or

b. The formation of a limited purpose regional district and thereafter has joined or shall join in the formation of another regional district for all other school purposes,

all existing districts forming such regional district or any existing district so united with such last named regional district shall be dissolved when the board of education of such regional district shall take charge and control of the educational facilities of the schools of such existing district or districts and thereafter each municipality included within such regional district shall become a constituent district of such regional district.

The board of education of each district to be dissolved shall continue in office with power to conduct the schools of the district until such date as the board of education of such regional district shall take charge and control of the educational facilities of the schools of such regional district, on which date their terms of office shall terminate.

No election shall be held for members of any district to be so dissolved in or after any year in which the members of the board of the regional district are elected.

L.1967, c.271.



Section 18A:13-49 - Principals, Teachers And Employees Transferred

18A:13-49. Principals, teachers and employees transferred
All principals, teachers and employees in the employ of any dissolving local district shall be transferred to and continue in their respective employments in the employ of the regional school district and their rights to tenure, pension and accumulated leave of absence accorded under the laws of the state shall not be affected by their transfer to the employ of the regional school district.

L.1967, c.271.



Section 18A:13-50 - Transfers; Funds; Personal Property, Books, Etc., Obligations Of Indebtedness.

18A:13-50 Transfers; funds; personal property, books, etc., obligations of indebtedness.

18A:13-50. Upon the dissolution of any local district the officer having custody of the funds of such district shall deliver all of the funds of the dissolved district in his possession to the secretary of the successor regional district who shall give his receipt therefor and shall, in a district which has a treasurer of school moneys, immediately turn the same over to the treasurer of school moneys of the regional district.

All personal property, books, papers, vouchers and other documents belonging to any district, being dissolved, shall be transferred to the secretary of said regional district who shall cause a complete inventory to be made on all assets, real and personal, received by the regional school district. Upon and after the date of dissolution of the district all proceeds of taxes of any nature raised or to be levied for use or benefit of each dissolving school district and rights and claims with respect thereto, and all the property, funds, moneys and assets of each dissolving district shall vest in the regional district and the regional district shall be subject to all the contracts, debts and other obligations of each dissolving district. Upon said date all bonds and notes, of each dissolving district, theretofore issued and outstanding and all bonds and notes theretofore issued and outstanding of any municipality constituting or comprised within any dissolving district which were issued for the purpose of acquiring property which is vesting on said date in the regional district shall be and shall constitute obligations of and payable as to both principal and interest by the regional district, and, unless otherwise required or provided for by law, in the same manner and to the same extent as if such bonds and notes had been issued by the board of the regional district. The regional board shall cause an audit and settlement of all accounts of officers of the former district or districts to be made forthwith. The official bonds of such officers shall be continued in full force and effect until the completion of such audit and satisfactory financial settlement of said accounts shall have been made.

amended 1971, c.377; 2010, c.39, s.8.



Section 18A:13-51 - Investigation As To Advisability Of Withdrawal, Dissolution; Application; Procedures

18A:13-51. Investigation as to advisability of withdrawal, dissolution; application; procedures
1. The board of education of any local school district constituting part of a limited purpose regional school district or the governing body of the municipality constituting a constituent district may, by resolution, apply to the county superintendent of schools to make an investigation as to the advisability of withdrawal of such local district from the regional district.

A majority of the boards of education of the school districts which constitute a limited purpose regional school district and a majority of the governing bodies of the municipalities which constitute the constituent school districts of a limited purpose regional school district may, by separate resolutions, apply to the county superintendent of schools to make an investigation as to the advisability of the dissolution of the regional district.

Within 21 days following adoption of the resolution or resolutions required pursuant to this section, the county superintendent shall call a meeting of representatives of each constituent governing body, each board of education constituting part of the regional district, and the board of education of the regional district to review the procedures to be followed for the withdrawal from, or dissolution of, the limited purpose regional district. This meeting, however, may be called by the county superintendent prior to the adoption of the required resolutions.

L.1975,c.360,s.1; amended 1993,c.255,s.1.



Section 18A:13-52 - Report; Feasibility Study.

18A:13-52 Report; feasibility study.

2.The executive county superintendent shall, within 60 days after such request, file with the governing bodies of the municipalities constituting the regional district and the boards of education of all of the constituent school districts and the board of education of the regional school district a report containing a statement of the current assets and operating expenses of the regional district for the then current year and such financial, educational and other information as he may deem necessary to enable said governing bodies and local boards of education and regional board of education to form an intelligent judgment as to the advisability of the proposed withdrawal or dissolution and the effect thereof upon the educational and financial condition of the withdrawing district and the regional district, or upon each of the constituent districts in the event of a dissolution and setting forth the amount of indebtedness, if any, to be assumed by the withdrawing and the regional districts, or by each constituent district in the event of a dissolution, calculated as hereinafter provided. The report, in discussing the educational and financial effect of the withdrawal or dissolution, shall include the effect thereof upon the administrative and operational efficiencies, and the resultant cost savings or cost increases, in the withdrawing and the regional districts, or by each constituent district in the event of a dissolution.

The executive county superintendent may require the constituent municipalities and school districts and the regional district to submit a feasibility study in order to determine the educational and financial impact of the withdrawal from, or dissolution of, the limited purpose regional district. In the event the executive county superintendent requests a feasibility study to be conducted, the executive county superintendent's report required pursuant to this section shall be filed within 60 days following submission of the feasibility study.

L.1975, c.360, s.2; amended 1977, c.279, s.1; 1993, c.255, s.2; 2007, c.63, s.52.



Section 18A:13-53 - Calculation Of Amount Of Indebtedness To Be Assumed

18A:13-53. Calculation of amount of indebtedness to be assumed
3. The county superintendent shall calculate the amount of indebtedness relating to buildings, grounds, furnishings, equipment and additions thereto so to be assumed on the basis of the proportion which the replacement cost of the buildings, grounds, furnishings, equipment, and additions thereto of the regional district situated in the withdrawing district, or in each of the constituent districts in the event of a dissolution, bears to the replacement cost of the buildings, grounds, furnishings, equipment and additions thereto situated in the entire regional district. Said replacement cost shall be determined according to rules prescribed by the commissioner with the approval of the State board and in accordance with recognized accounting practices. The county superintendent shall also calculate the amount of all other indebtedness and unfunded liabilities to be so assumed on an equitable basis.

L.1975,c.360,s.3; amended 1977,c.279,s.2; 1993,c.255,s.3.



Section 18A:13-54 - Petition For Permission To Submit To Voters For Approval Of Withdrawal, Dissolution; Proof Of Service

18A:13-54. Petition for permission to submit to voters for approval of withdrawal, dissolution; proof of service
4. The municipal governing body or the board of education of the withdrawing district or the municipal governing body and the board of education of each constituent district seeking dissolution may, within 30 days after the filing of the report by the county superintendent, petition the commissioner for permission to submit to the legal voters of the withdrawing district and the remaining districts within the regional district the question whether or not it shall so withdraw or in the event of a dissolution to submit to the legal voters of each constituent district whether the regional district shall dissolve. The board may request in the petition any specific reduction or increase in the amount of indebtedness to be assumed as set forth in the county superintendent's report. Proof of the service of a copy of the petition upon the municipal governing body and the board of education of each constituent district, the board of education of the regional district, and the county superintendent, prior to the filing of the petition, shall accompany the petition.

L.1975,c.360,s.4; amended 1993,c.255,s.4.



Section 18A:13-55 - Answer; Filing; Contents

18A:13-55. Answer; filing; contents
The governing body of any municipality constituting a constituent district or the board of education of any such constituent district and the board of education of the regional district shall, within 15 days after service of a copy of the petition upon it, file an answer thereto with the commissioner and serve a copy of such answer upon the board of education of every other constituent district and of the regional district and the county superintendent. The answer shall set forth matters similar to those described in section 6 of this act.

L.1975, c. 360, s. 5, eff. March 3, 1976.



Section 18A:13-56 - Review Of Petition; Hearing; Actions By Commissioner.

18A:13-56 Review of petition; hearing; actions by commissioner.

6.The Commissioner of Education shall review the petition and answers for a determination as to whether or not the petition should be granted, and if so, the amount of indebtedness, if any, to be assumed by the remaining and the new district, or by each of the constituent districts in the event of a dissolution, upon approval of the legal voters pursuant to section 9 of P.L.1975, c.360 (C.18A:13-59) at a special school election. The commissioner shall consider the effect of the proposed withdrawal or dissolution upon the educational and financial condition of the withdrawing and the remaining districts, or upon each of the constituent districts in the event of a dissolution, and shall schedule and hold a public hearing on the petition upon the application of any interested party. In considering the effect of the proposed withdrawal or dissolution upon the educational and financial condition of the withdrawing and remaining districts, or upon each of the constituent districts in the event of a dissolution, the commissioner shall:

a.Consent to the granting of the application; or

b.Oppose the same because, if the same be granted

1.An excessive debt burden will be imposed upon the remaining districts, or the withdrawing district, or upon any of the constituent districts in the event of a dissolution;

2.An efficient school system cannot be maintained in the remaining districts or the withdrawing district, or in any of the constituent districts in the event of a dissolution, without excessive costs;

3.Insufficient pupils will be left in the remaining districts, or in any of the constituent districts in the event of a dissolution, to maintain a properly graded school system; or

4.Any other reason, which it may deem to be sufficient; or

c.Request that if the petition be granted, the amount of debt which the remaining districts, or any of the constituent districts in the event of a dissolution, would be required to assume, calculated as hereinbefore provided, be reduced for the reason that--

1.Such amount of indebtedness, together with all other indebtedness of the municipalities or school districts would be excessive;

2.The amount of expenditure for debt service which would be required would be so great that sufficient funds would not be available for current expenses without excessive taxation; or

3.Such amount of indebtedness is inequitable in relation to the value of the property to be acquired by the remaining districts, or by any of the constituent districts in the event of a dissolution, and would materially impair the credit of the municipalities or such districts and the ability to pay punctually the principal and interest of their debt and to supply such essential educational facilities and public improvements and services as might reasonably be anticipated would be required of them.The commissioner shall make findings and render a determination within 60 days of the receipt of the petition and answers.

L.1975, c.360, s.6; amended 1993, c.255, s.5; 2015, c.95, s.4.



Section 18A:13-57 - Fixing Date Of Election

18A:13-57. Fixing date of election
7. If the application be granted, the county superintendent shall, after conferring with the boards of education of the constituent districts, fix a day and a time on said day for holding a special school election, at which time the question whether or not the withdrawing school district shall withdraw from the regional district or whether the regional district shall be dissolved, whichever shall be applicable, shall be submitted to the legal voters of the withdrawing district and to the legal voters within the remainder of the regional district or to the legal voters of each of the constituent districts in the event of a dissolution.

L.1975,c.360,s.7; amended 1977,c.279,s.3; 1993,c.255,s.6.



Section 18A:13-58 - Statement Of Indebtedness To Be Assumed In Notices And Advertisements; Conduct Of Election; Certification Of Results

18A:13-58. Statement of indebtedness to be assumed in notices and advertisements; conduct of election; certification of results
8. The amount of indebtedness to be assumed by the withdrawing district or by each of the constituent districts in the event of a dissolution and the effect of such indebtedness upon the borrowing margin of the municipality, the withdrawing district, the remaining districts, and the remaining municipalities within the regional district, or by each of the constituent districts and municipalities within the regional district in the event of a dissolution, shall be stated in the notices and advertisements of the special school election and in the ballots to be used therein, and said election shall be conducted and the results thereof determined in the manner prescribed by law for special school elections in type II districts. The result shall be certified within five days after the holding of the election to the county superintendent and to the boards of education of the withdrawing district, the regional district and the constituent districts within the regional district, or to the boards of education of each of the constituent districts in the event of a dissolution.

L.1975,c.360,s.8; amended 1993,c.255,s.7.



Section 18A:13-59 - Effective Date Of Withdrawal, Dissolution; Votes For Adoption

18A:13-59. Effective date of withdrawal, dissolution; votes for adoption
9. If the question is adopted at said elections, the withdrawal of the district or the dissolution of the regional district shall become effective upon a date to be determined by the Commissioner of Education. For withdrawal from a regional district, the question shall be deemed adopted if it receives an affirmative vote of a majority of the votes cast within the withdrawing constituent district and it receives an affirmative vote of a majority of the overall votes cast in the entire regional district. For dissolution of a regional district, the question shall be deemed adopted if it receives an affirmative vote in a majority of the individual constituent districts and it receives an affirmative vote of a majority of the overall votes cast in the entire regional district.

L.1975,c.360,s.9; amended 1977,c.279,s.4; 1993,c.255,s.8.



Section 18A:13-60 - Continuance In Office Of Board Members Until Withdrawal, Dissolution; Reapportionment Of Vacancies

18A:13-60. Continuance in office of board members until withdrawal, dissolution; reapportionment of vacancies
10. The members of the board of education of the regional district shall continue in office until the withdrawal of the district or the dissolution of the regional district has become effective. When a withdrawal has taken effect, the terms of those members of the regional board who reside in the withdrawing district shall thereupon expire, and the vacancies so occurring shall be reapportioned among the remaining districts and filled by appointment by the county superintendent to serve until the next annual school election of the regional district, at which time their successors shall be elected in accordance with such reapportionment.

L.1975,c.360,s.10; amended 1993,c.255,s.9.



Section 18A:13-61 - Taking Title To And Control Of Grounds, Buildings And Furnishings By Districts; Assumption Of Indebtedness.

18A:13-61 Taking title to and control of grounds, buildings and furnishings by districts; assumption of indebtedness.

11.The withdrawing district and the remaining districts, or each constituent district in the event of a dissolution, shall take title to and control of all school grounds and buildings, and the furnishings and equipment therein, other than those which had been rotated or shared among the regional schools, situated in their respective districts on the effective date of withdrawal or dissolution as established by the commissioner. The county superintendent shall allot a fair proportion of the shared or rotated furnishings and equipment to the withdrawing district or to each of the constituent districts in the event of a dissolution.

Upon the assumption of title, each board shall also assume such amount of the indebtedness of the original regional school district as shall have been determined by the commissioner. In the event of a withdrawal, the withdrawing district shall pay to the regional board of education, at least five days before it becomes due, the amount of the principal and interest of the assumed indebtedness; such principal and interest shall be paid by the regional board, together with such amount due on its assumed indebtedness, at and when it becomes due and payable. In the event of a dissolution, the county superintendent and commissioner, in determining the amount of indebtedness to be assumed by each constituent district, shall give due regard to the value of school buildings and grounds being conveyed to the constituent district in which those buildings and grounds are located.

L.1975, c.360, s.11; amended 1977, c.279, s.5; 1993, c.255, s.10; 2015, c.95, s.5.



Section 18A:13-61.1 - Withdrawal From Certain Limited Purpose Regional School District

18A:13-61.1. Withdrawal from certain limited purpose regional school district
1. Notwithstanding the provisions of any law, rule or regulation to the contrary, a district which receives approval to withdraw from a limited purpose regional school district that has grades 7 through 12 and is located in a county of the second class with a population of at least 500,000, but not greater than 600,000, according to the 1990 federal decennial census shall pay to the regional district an amount which represents the equity interest of the withdrawing district in the buildings, furnishings and property to which the district will take title upon withdrawal , and that amount shall be used by the regional district only for the purposes for which bonds may be issued under N.J.S.18A:24-5. The withdrawing district may issue bonds for that amount, or any portion of that amount, pursuant to chapter 24 of Title 18A of the New Jersey Statutes ; provided however, that the total principal amount of any such debt issued shall not exceed $8,000,000.

The withdrawing district shall provide the Commissioner of the Department of Education with a detailed statement of the costs of issuance of any such bonds, within thirty days of the issuance thereof, with specific reference, where applicable, to itemized costs for the following services:

(1) bond counsel, tax counsel and special counsel;



(2) financial advisor;



(3) paying agent and registrar;



(4) rating agencies;



(5) official statement printing;



(6) bond printing;



(7) trustee;



(8) credit enhancement;



(9) liquidity facility; and



(10) miscellaneous issuance costs; and



calculation of underwriters' spread, broken down into the following components, and accompanied by a list of underwriters' spreads from recent comparable bond issues:

(1) management fees;



(2) underwriters' fees;



(3) selling concessions;



(4) underwriters' counsel; and



(5) other costs.



L.1994,c.96,s.1.



Section 18A:13-61.2 - "Equity Interest" Defined; Calculation

18A:13-61.2. "Equity interest" defined; calculation
2. a. As used in section 1 of this act,"equity interest" means the excess in value between the assets to be acquired by the withdrawing district pursuant to section 3 of P.L.1975, c.360 (C.18A:13-53) and the proportionate contribution made by the withdrawing district to all regional assets, adjusted for replacement value.

b. The calculation required to establish the equity interest as defined in subsection a. of this section shall be the excess, if any, of the replacement cost of the buildings, grounds, furnishings, equipment, and additions thereto to which the withdrawing district shall take title upon withdrawal pursuant to section 3 of P.L.1975, c.360 (C.18A:13-53) over that amount obtained by multiplying the replacement cost of all the regional district's buildings, grounds, furnishings, equipment, and additions thereto by a ratio that reflects the proportionate contributions made by the withdrawing district to the payment of the cost of the regional district's assets. The proportionate contribution shall be determined by reference to the proportion of the revenues of the regional district contributed by the withdrawing district in each fiscal year of the life of all of the buildings, grounds, furnishings, equipment, and additions thereto of the regional district.

L.1994,c.96,s.2.



Section 18A:13-62 - Division Of Assets And Liabilities In Event Of Withdrawal, Dissolution

18A:13-62. Division of assets and liabilities in event of withdrawal, dissolution
12. The county superintendent in a written report filed by him at the end of the school year preceding that in which the withdrawal or dissolution becomes effective shall make a division of the assets and liabilities between the withdrawing district and the regional district, or among the constituent districts in the event of a dissolution, in the same manner as provided in N.J.S.18A:8-24.

L.1975,c.360,s.12; amended 1993,c.255,s.11.



Section 18A:13-63 - Dissolution Of Limited Purpose Regional School District; Withdrawal Of Local Districts; Separate Local School District

18A:13-63. Dissolution of limited purpose regional school district; withdrawal of local districts; separate local school district
13. If in the event of a withdrawal from the regional district as a result of the foregoing procedures a limited purpose regional school district shall be left with only one constituent local school district, such regional school district shall be dissolved upon the effective date of the withdrawal of the other constituent school districts, and such remaining constituent municipality shall thenceforth be constituted a separate local school district and governed by the laws applicable thereto. If all of the local districts withdraw from the regional district, such regional district shall be dissolved upon the effective date of the last withdrawal, and its assets and liabilities shall devolve upon the respective withdrawing districts in accordance with the division made by the county superintendent as provided in section 12 hereof.

Upon the effective date of a dissolution of a regional district each constituent municipality shall thenceforth be constituted a separate local school district and be governed by the laws applicable thereto, and its assets and liabilities shall devolve upon the respective constituent districts in accordance with the division made by the county superintendent as provided in section 12 of P.L.1975, c.360 (C.18A:13-62).

L.1975,c.360,s.13; amended 1993,c.255,s.12.



Section 18A:13-64 - Positions, Rights And Benefits Of Regional, Constituent District Employees Continued

18A:13-64. Positions, rights and benefits of regional, constituent district employees continued
14. All employees of the regional district shall continue in their respective positions in the withdrawing district, or in each of the constituent districts in the event of a dissolution, and all of their rights of tenure, seniority, pension, leave of absence and other similar benefits shall be recognized and preserved and any periods of prior employment in the regional district shall count toward the acquisition of tenure to the same extent as if all such employment had been under the withdrawing district or in any of the constituent districts in the event of a dissolution. In the event of a withdrawal, any tenured employee in a school located in the withdrawing district who desires to remain in the employ of the regional district, and whose seniority under existing tenure laws so permits, may apply for and shall be granted a transfer to a position with the regional district for which he is certified which is vacant, held by a tenured employee with less seniority or by an employee without tenure; applications for such transfers shall be made within 45 days of the date of the special school election at which the withdrawal was approved.

L.1975,c.360,s.14; amended 1993,c.255,s.13.



Section 18A:13-65 - Inapplicability Of Act To Rights Of Bondholders

18A:13-65. Inapplicability of act to rights of bondholders
Nothing contained herein shall in any way affect the rights of holders of any bonds issued by any school district or municipality effected pursuant to this act.

L.1975, c. 360, s. 15, eff. March 3, 1976.



Section 18A:13-66 - Investigation Of Advisability Of Withdrawal

18A:13-66. Investigation of advisability of withdrawal
The governing body of any municipality constituting a part of an all purpose regional district may, by resolution, apply to the county superintendent of schools to investigate the advisability of the withdrawal of the municipality from the all purpose regional district.

L.1989,c.90,s.1.



Section 18A:13-67 - Report On Assets, Operating Expenses

18A:13-67. Report on assets, operating expenses
The county superintendent shall, within 60 days after the request, file with the governing bodies of the municipalities constituting the all purpose regional district and the board of education of the all purpose regional school district, a report containing a statement of the current assets and operating expenses of the all purpose regional district for the current year and any financial, educational and other information that he may deem necessary to enable the governing bodies and the regional board of education to form an intelligent judgment as to the advisability of the proposed withdrawal and its effect upon the educational and financial condition of the withdrawing municipality and the all purpose regional district and setting forth the amount of indebtedness, if any, to be assumed by the withdrawing municipality and the all purpose regional district, calculated as hereinafter provided.

L.1989,c.90,s.2.



Section 18A:13-68 - Amount Indebtedness Bears To Replacement Cost

18A:13-68. Amount indebtedness bears to replacement cost
The county superintendent shall calculate the amount of indebtedness to be assumed on the basis of the proportion which the replacement cost of the buildings, grounds, furnishings, equipment, and additions thereto of the all purpose regional district situated in the withdrawing municipality bears to the replacement cost of the buildings, grounds, furnishings, equipment and additions thereto situated in the entire all purpose regional district. The replacement cost shall be determined according to rules prescribed by the Commissioner of Education with the approval of the State board and in accordance with recognized accounting practices.

L.1989,c.90,s.3.



Section 18A:13-69 - Petition

18A:13-69. Petition
The governing body of the withdrawing municipality may, within 30 days after the filing of the report by the county superintendent, petition the commissioner for permission to submit to the legal voters of the withdrawing municipality and the remaining municipalities within the all purpose regional district the question whether or not it shall withdraw from the all purpose regional district, and in the petition the governing body may request any specific reduction or increase in the amount of indebtedness to be assumed as set forth in the county superintendent's report. Proof of the service of a copy of the petition upon the municipal governing body of each constituent municipality, the board of education of the all purpose regional district, and the county superintendent, prior to the filing of the petition, shall accompany the petition.

L.1989,c.90,s.4.



Section 18A:13-70 - Answer To Petition

18A:13-70. Answer to petition
The governing body of any constituent municipality of the all purpose regional district and the board of education of the all purpose regional district shall, within 15 days after service of a copy of the petition upon it, file an answer to the petition with the commissioner and serve a copy of the answer upon the governing body of every other constituent municipality and upon the board of education of the all purpose regional district and the county superintendent. The answer shall set forth matters similar to those described in section 6 of this act.

L.1989,c.90,s.5.



Section 18A:13-71 - Review Of Petition; Granting, Denial.

18A:13-71 Review of petition; granting, denial.

6.The Commissioner of Education shall review the petition and answers for a determination as to whether or not the petition should be granted, and if so, the amount of indebtedness, if any, to be assumed by the withdrawing municipality and the all purpose regional district upon approval of the legal voters of the withdrawing municipality and the remaining constituent municipalities at a special school election. The commissioner shall consider the effect of the proposed withdrawal upon the educational and financial condition of the withdrawing municipality and the all purpose regional district and shall schedule and hold a public hearing on the petition upon the application of any interested party. In considering the effect of the proposed withdrawal upon the educational and financial condition of the withdrawing and remaining municipalities, the commissioner shall:

a.Consent to the granting of the application;

b.Oppose the granting of the application because, if it is granted:

(1)An excessive debt burden will be imposed upon the withdrawing municipality and regional district;

(2)An efficient school system cannot be maintained in the all purpose regional district or the withdrawing municipality without excessive costs;

(3)Insufficient pupils will be left in the all purpose regional district to maintain a properly graded school system; or

(4)Any other reason, which it may deem to be sufficient; or

c.Request that if the petition is granted, the amount of debt which the regional district would be required to assume, calculated as hereinbefore provided, be reduced for the reason that:

(1)The amount of indebtedness, together with all other indebtedness of the constituent municipalities of the all purpose regional district would be excessive;

(2)The amount of expenditure for debt service which would be required would be so great that sufficient funds would not be available for current expenses without excessive taxation; or

(3)The amount of indebtedness is inequitable in relation to the value of the property to be acquired by the all purpose regional district and would materially impair the credit of the constituent municipalities of the district, and the ability to pay punctually the principal and interest of their debt and so supply the essential educational facilities and public improvements and services that might reasonably be anticipated would be required of them.

The commissioner shall make findings and render a determination within 60 days of the receipt of the petition and answers.

L.1989, c.90, s.6; amended 2015, c.95, s.6.



Section 18A:13-72 - Special School Election

18A:13-72. Special school election
If the application is granted, the county superintendent shall, after conferring with the governing bodies of the constituent municipalities of the regional district, fix a day and a time for holding a special school election, at which time the question whether or not the withdrawing municipality shall withdraw from the all purpose regional district shall be submitted to the legal voters of the withdrawing municipality and to the legal voters within the remainder of the all purpose regional district.

L.1989,c.90,s.7.



Section 18A:13-73 - Amount, Effect Of Indebtedness To Be Stated

18A:13-73. Amount, effect of indebtedness to be stated
The amount of indebtedness to be assumed by the withdrawing municipality and the effect of the indebtedness upon the borrowing margin of the municipality and the remaining municipalities within the all purpose regional district shall be stated in the notices and advertisements of the special school election and in the ballots to be used therein, and the election shall be conducted and the results of the election shall be determined in the manner prescribed by law for special school elections in type II districts. The result shall be certified within five days after the holding of the election to the county superintendent, the governing bodies of the withdrawing municipality and the constituent municipalities of the all purpose regional district, and the board of education of the all purpose regional district.

L.1989,c.90,s.8.



Section 18A:13-74 - Withdrawal Of Municipality

18A:13-74. Withdrawal of municipality
If the question is adopted at the special school election, the withdrawal of the municipality initiating the proceeding shall become effective and the municipality shall be constituted a separate district upon a date to be decided by the Commissioner of Education. The newly constituted district shall be classified as provided pursuant to chapter 9 of Title 18A of the New Jersey Statutes.

L.1989,c.90,s.9.



Section 18A:13-75 - Board Of Education

18A:13-75. Board of education
The members of the board of education of the all purpose regional district shall continue in office until the withdrawal of the municipality becomes effective. When the withdrawal takes effect, the terms of those members of the regional board who reside in the withdrawing municipality shall expire, and the vacancies occurring shall be reapportioned among the remaining municipalities and filled by appointment by the county superintendent to serve until the next annual school election of the all purpose regional district, at which time their successors shall be elected in accordance with the reapportionment.

L.1989,c.90,s.10.



Section 18A:13-76 - First Board Of Education

18A:13-76. First board of education
The members of the regional board who reside in the withdrawing municipality shall be members of the first board of education of the new district. They shall continue to serve as members of the board of education of the new district until the expiration of the respective terms for which they were elected as members of the board of education of the all purpose regional district. The number of additional members of the first board of education required to complete full membership of the board shall be appointed by the county superintendent to serve until the next annual school election or, in the case of a type I district, until the next annual appointment period of the new district, at which time their successors shall be elected or appointed.

L.1989,c.90,s.11.



Section 18A:13-77 - Title To School Grounds, Etc.; Assumption Of Indebtedness.

18A:13-77 Title to school grounds, etc.; assumption of indebtedness.

12.The new district and the all purpose regional district shall take title to and control of all school grounds and buildings, and the furnishings and equipment therein, other than those which had been rotated or shared among the regional schools, situated in their respective districts on the effective date of withdrawal as established by the commissioner. The county superintendent shall allot a fair proportion of the shared or rotated furnishings and equipment to the new district.

Upon the assumption of title, each board shall also assume the amount of the indebtedness of the original all purpose regional district as determined by the commissioner. The new district shall pay to the regional board of education, at least five days before it becomes due, the amount of the principal and interest of the assumed indebtedness. The principal and interest shall be paid by the regional board, together with the amount due on its assumed indebtedness, as and when it becomes due and payable.

L.1989, c.90, s.12; amended 2015, c.95, s.7.



Section 18A:13-78 - Division Of Assets, Liabilities

18A:13-78. Division of assets, liabilities
The county superintendent in a written report filed by him at the end of the school year preceding that in which the withdrawal becomes effective shall make a division of the assets and liabilities between the new district and the remaining district in the same manner as provided in N.J.S.18A:8-24.

L.1989,c.90,s.13.



Section 18A:13-79 - Dissolution Of All Purpose Regional District

18A:13-79. Dissolution of all purpose regional district
If as a result of the foregoing procedures an all purpose regional district is left with only one constituent municipality, the all purpose regional district shall be dissolved upon the effective date of the withdrawal of the other constituent municipalities, and the remaining constituent municipality shall thenceforth be constituted a separate local school district and governed by the laws applicable thereto. If all of the municipalities withdraw from the all purpose regional district, the all purpose regional district shall be dissolved upon the effective date of the last withdrawal, and its assets and liabilities shall devolve upon the respective withdrawing municipalities in accordance with the division made by the county superintendent as provided in section 13 of this act.

L.1989,c.90,s.14.



Section 18A:13-80 - Employees Continued; Benefits Preserved

18A:13-80. Employees continued; benefits preserved
All employees of the all purpose regional district shall continue in their respective positions in the new district and all of their rights of tenure, seniority, pension, leave of absence and other similar benefits shall be recognized and preserved and any periods of prior employment in the all purpose regional district shall count toward the acquisition of tenure to the same extent as if the employment had been under the new district. Any tenured employee in a school located in the new district who desires to remain in the employ of the all purpose regional district, and whose seniority under existing tenure laws so permits, may apply for and shall be granted a transfer to a position with the all purpose regional district for which he is certified which is vacant, held by a tenured employee with less seniority or by an employee without tenure. Applications for these transfers shall be made within 45 days of the date of the special school election at which the withdrawal was approved.

L.1989,c.90,s.15.



Section 18A:13-81 - Bondholders Unaffected

18A:13-81. Bondholders unaffected
Nothing contained herein shall in any way affect the rights of holders of any bonds issued by any district or municipality affected by this act.

L.1989,c.90,s.16.



Section 18A:15-1 - President And Vice President; Election Or Failure To Elect

18A:15-1. President and vice president; election or failure to elect
At its first regular meeting each board shall organize by electing one of its members as president and another as vice president, who shall serve for one year and until their respective successors are elected and shall qualify, but if the board shall fail to hold said meeting or to elect said officers, as prescribed by this law, the county superintendent shall appoint from among the members of the board a president and vice president.

L.1967, c.271.



Section 18A:15-2 - Removal Of President Or Vice President; Vacancies

18A:15-2. Removal of president or vice president; vacancies
A president or vice president of a board of education who shall refuse to perform a duty imposed upon him by this law may be removed by a majority vote of all of the members of the board, and in case the office of president or vice president shall become vacant the board shall, within 30 days thereafter fill the vacancy for the unexpired term. If the board shall fail to fill the vacancy within such time, the county superintendent shall fill the vacancy for the unexpired term.

L.1967, c.271.



Section 18A:16-1 - Officers And Employees In General

18A:16-1. Officers and employees in general
Each board of education, subject to the provisions of this title and of any other law, shall employ and may dismiss a secretary or a school business administrator to act as secretary and may employ and dismiss a superintendent of schools, a treasurer of school moneys, when and as provided by section 18A:13-14 or 18A:17-31, and such principals, teachers, janitors and other officers and employees, as it shall determine, and fix and alter their compensation and the length of their terms of employment.

L.1967, c.271; amended by L.1981, c. 174, s. 2, eff. June 19, 1981.



Section 18A:16-1.1 - May Appoint Temporary Officers And Employees

18A:16-1.1. May appoint temporary officers and employees
In each district the board of education may designate some person to act in place of any officer or employee during the absence, disability or disqualification of any such officer or employee subject to the provisions of section 18A:17-13.

The act of any person so designated shall in all cases be legal and binding as if done and performed by the officer or employee for whom such designated person is acting but no person so acting shall acquire tenure in the office or employment in which he acts pursuant to this section when so acting.

L.1967, c.271.



Section 18A:16-1.1A - Filling Of Vacant Teaching Position; Time Limit.

18A:16-1.1a Filling of vacant teaching position; time limit.

1.A vacant teaching position shall not be filled in any school year by one or more individuals holding a substitute credential issued by the State Board of Education pursuant to the provisions of N.J.S.18A:6-38 for a total amount of time exceeding 20 school days. The commissioner may grant an extension of up to an additional 20 school days upon written application from the school district demonstrating the district's inability to hire an appropriately certified teacher for the vacant position within the original 20-day time limit.

L.2010, c.97, s.1.



Section 18A:16-1.1B - Time Limit For Substitute Teacher Working In Area Authorized By Credentials.

18A:16-1.1b Time limit for substitute teacher working in area authorized by credentials.

1. a. A vacant teaching position shall not be filled in any school year by one or more individuals employed as substitute teachers and holding a certificate of eligibility or a certificate of eligibility with advanced standing issued by the State Board of Examiners and working in an area authorized by their credentials for a total amount of time exceeding 60 school days. The executive county superintendent of schools may grant an extension upon written application from the school district demonstrating the district's inability to hire an appropriately certified teacher for the vacant position within the original 60-day time limit.

b.In the event that one individual employed pursuant to subsection a. of this section is employed in the same position for more than 60 days, he shall be compensated by the school district on a pro-rata basis consistent with the salary provided to a teacher with similar credentials in the employing district.

L.2010, c.100, s.1.



Section 18A:16-1.1C - Limit On Time For Substitute Teacher Working In Area Not Authorized By Credentials.

18A:16-1.1c Limit on time for substitute teacher working in area not authorized by credentials.

2.A vacant teaching position shall not be filled in any school year by one or more individuals employed as substitute teachers and holding a certificate of eligibility or a certificate of eligibility with advanced standing issued by the State Board of Examiners and working in an area not authorized by their credentials for a total amount of time exceeding 20 school days. The executive county superintendent of schools may grant an extension of up to an additional 20 days upon written application from the school district demonstrating the district's inability to hire an appropriately certified teacher for the vacant position within the original 20-day time limit.

L.2010, c.100, s.2.



Section 18A:16-1.1D - Limit Of Time For Substitute Teacher Holding Standard Instructional Certificate.

18A:16-1.1d Limit of time for substitute teacher holding standard instructional certificate.

3.A vacant teaching position shall not be filled in any school year by one or more individuals employed as substitute teachers and holding a standard instructional certificate issued by the State Board of Examiners and working in an area not authorized by their credentials for a total amount of time exceeding 40 school days.

L.2010, c.100, s.3.



Section 18A:16-1.2 - Delegation Of Powers Of Business Manager In District Having No Business Manager

18A:16-1.2. Delegation of powers of business manager in district having no business manager
Any board of a district, which has no business manager, may delegate, to any appropriate officer employed by the board, the powers vested in a business manager by section 18A:17-28 and those set forth in sections 18A:18-1, 18A:18-2, 18A:18-4.1, 18A:18-23 and 18A:18-24.

L.1967, c.271.



Section 18A:16-1.3 - Dismissal Of Nontenured, Certificated Employee For Cause, Notice To State Board.

18A:16-1.3 Dismissal of nontenured, certificated employee for cause, notice to State board.

1.A board of education shall notify the State Board of Examiners whenever a non-tenured, certificated employee is dismissed prior to the end of any school year for just cause as a result of misconduct in office. This notification requirement shall not apply in instances where the employee's contract is not renewed. The State Board of Examiners shall maintain a list containing the name and Social Security number of the employee and the reason for the dismissal. If a disciplinary grievance arbitration is conducted pursuant to section 8 of P.L.1989, c.269 (C.34:13A-29) as to the dismissal, or if the dismissal is appealed to a court or administrative tribunal of competent jurisdiction the board of education shall not notify the State Board of Examiners unless just cause due to misconduct in office is found by the arbitrator, the court or administrative tribunal of competent jurisdiction. If a person's name is placed on the list subsequent to a determination of just cause due to misconduct in office by the arbitrator and the person later files an appeal to a court or administrative tribunal of competent jurisdiction, a board of education shall notify the State Board of Examiners that an appeal has been filed. The State Board of Examiners shall remove the person's name from the list and upon any inquiry as to the person's status on the list, the State Board of Examiners shall indicate that the person's name has been proposed for inclusion on the list. A board of education shall notify the State Board of Examiners regarding the final determination of the court or administrative tribunal of competent jurisdiction. If a final determination is made that the basis for dismissal does not constitute misconduct in office, the State Board of Examiners shall not put the name of the person on the list. If a final determination is made that the basis for dismissal does constitute misconduct in office, the State Board of Examiners shall place the name of the person on the list. Nothing herein shall be deemed to create a right to tenure beyond the provisions of existing law.

The chief school administrator of a public school district or a nonpublic school, in New Jersey or any other state that has entered into the interstate agreement on qualification of educational personnel pursuant to P.L.1969, c.114 (C.18A:26-11 et seq.), may submit to the State Board of Examiners the name and Social Security number of a person who has applied for a position in the district or school, and the State Board of Examiners shall indicate to the chief school administrator whether the person's name appears on the list and if so, the listed reason for the dismissal or whether the person's name has been proposed for inclusion on the list.

Whenever a board of education notifies the State Board of Examiners of a person's dismissal for reasons of misconduct, the board of education shall send the person a simultaneous copy of the notifying correspondence. Whenever a chief school administrator inquires about the status on the list of a job applicant, the chief school administrator shall send the applicant a simultaneous copy of the inquiry and shall subsequently forward to the applicant a copy of the response received from the State Board of Examiners.

Any non-tenured, certificated employee who submits a false name or Social Security number to a board of education is deemed to be in violation of N.J.S.2C:28-3.

L.1997,c.200,s.1; amended 1999, c.301, s.1.



Section 18A:16-1.4 - Removal From List.

18A:16-1.4 Removal from list.

2.Upon application to the State Board of Examiners, a person's name shall be removed from the list provided that his name has been on the list for at least three years.

L.1999,c.301,s.2.



Section 18A:16-1.5 - Employee Rights Unaffected.

18A:16-1.5 Employee rights unaffected.

3.Nothing herein shall limit the rights of employees to pursue any remedy permitted by law.

L.1999,c.301,s.3.



Section 18A:16-2 - Physical Examinations; Drug Testing; Requirements

18A:16-2. Physical examinations; drug testing; requirements
18A:16-2. a. Every board of education may require its employees and shall require any candidate for employment who has received a conditional offer of employment to undergo a physical examination. The board may require individual psychiatric or physical examinations of any employee, whenever, in the judgment of the board, an employee shows evidence of deviation from normal, physical or mental health.

Any such examination may, if the board so requires, include laboratory tests or fluoroscopic or X-ray procedures for the obtaining of additional diagnostic data.

Nothing in this section shall be so construed as to affect screening for tuberculosis or fitness examinations for bus drivers as required pursuant to statute, rule or regulation.

b. A board of education may include testing for usage of controlled dangerous substances as they are defined in N.J.S.2C:35-2 as part of any physical examination which is required of a candidate for employment who has received a conditional offer of employment. Any testing shall be conducted by a physician or institution designated by the board of education and the costs shall be paid by the board.

The Department of Education, in consultation with the Department of Health, shall develop guidelines for school boards which elect to require the testing.

L.1967, c.271; amended 1996, c.35; 1996, c.100.



Section 18A:16-3 - Character Of Examinations

18A:16-3. Character of examinations
Any such examination may be made by a physician or institution designated by the board, in which case the cost thereof and of all laboratory tests and fluoroscopic or X-ray procedures shall be borne by the board or, at the option of the employee, they may be made by a physician or institution of his own choosing, approved by the board, in which case said examination shall be made at the employee's expense.

L.1967, c.271.



Section 18A:16-4 - Sick Leave; Dismissal

18A:16-4. Sick leave; dismissal
If the result of any such examination indicates mental abnormality or communicable disease, the employee shall be ineligible for further service until proof of recovery, satisfactory to the board, is furnished, but if the employee is under contract or has tenure, he may be granted sick leave with compensation as provided by law and shall, upon satisfactory recovery, be permitted to complete the term of his contract, if he is under contract, or be reemployed with the same tenure as he possessed at the time his services were discontinued, if he has tenure, unless his absence shall exceed a period of two years.

L.1967, c.271.



Section 18A:16-5 - Records Of Examinations

18A:16-5. Records of examinations
All records and reports relating to any such examination shall be the property of the board and shall be filed with its medical inspector as confidential information but shall be open for inspection by officers of the state department of health and the local board of health.

L.1967, c.271.



Section 18A:16-6 - Indemnity Of Officers And Employees Against Action, Proceeding; Exceptions.

18A:16-6 Indemnity of officers and employees against action, proceeding; exceptions.

18A:16-6. Whenever any civil or administrative action or other legal proceeding has been or shall be brought against any person holding any office, position or employment under the jurisdiction of any board of education, including any student teacher or person assigned to other professional pre-teaching field experience, for any act or omission arising out of and in the course of the performance of the duties of such office, position, employment or student teaching or other assignment to professional field experience, the board shall defray all costs of defending such action, including reasonable counsel fees and expenses, together with costs of appeal, if any, and shall save harmless and protect such person from any financial loss resulting therefrom; provided that

a.no employee shall be entitled to be held harmless or have his defense costs defrayed in a disciplinary proceeding instituted against him by the board or when the employee is appealing an action taken by the board; and

b.indemnification for exemplary or punitive damages shall not be mandated and shall be governed by the standards and procedures set forth in N.J.S.59:10-4.

Any board of education may arrange for and maintain appropriate insurance to cover all such damages, losses and expenses.

L.1967, c.271; amended 1977, c.216; 2001, c.178, s.2.



Section 18A:16-6.1 - Indemnity Of Officers And Employees In Certain Criminal, Quasi-criminal Actions.

18A:16-6.1 Indemnity of officers and employees in certain criminal, quasi-criminal actions.

18A:16-6.1. Should any criminal or quasi-criminal action be instituted against any such person for any such act or omission and should such proceeding be dismissed or result in a final disposition in favor of such person, the board of education shall reimburse him for the cost of defending such proceeding, including reasonable counsel fees and expenses of the original hearing or trial and all appeals. No employee shall be entitled to be held harmless or have his defense costs defrayed as a result of a criminal or quasi-criminal complaint filed against the employee by or on behalf of the board of education.

Any board of education may arrange for and maintain appropriate insurance to cover all such damages, losses and expenses.

L.1967, c.271; amended 2001, c.178, s.3.



Section 18A:16-7 - Salaries In First-class Cities; Payment

18A:16-7. Salaries in first-class cities; payment
The salaries of all persons, other than teachers and instructors, employed in any school district, which comprises a city of the first class, shall be paid as other city employees are paid.

L.1967, c.271.



Section 18A:16-8 - Salary Deductions For Government Bonds

18A:16-8. Salary deductions for government bonds
Salary deductions for government bonds. Whenever one or more of the persons employed by a board of education shall agree, in writing, to participate in any plan for the purchase of bonds of the United States government the board may, by a recorded roll call majority vote of its full membership direct the secretary of the board to deduct from the salaries of such employees as shall participate in such plan under such rules as may be established by the board specified amounts for the purchase of bonds and pay the total amount of such deductions directly or indirectly to the Federal Government for such bonds, and the making of any such deductions shall be construed as voluntary payments by the employee.

L.1967, c.271; amended by L.1979, c. 391, s. 12, eff. Feb. 6, 1980.



Section 18A:16-9 - Responsibility Of Board

18A:16-9. Responsibility of board
No board of education shall be under any liability or responsibility in connection with any such plan except to show that the payments have been made for the purposes aforesaid and that any bonds purchased through such deductions are delivered to the respective employees.

L.1967, c.271.



Section 18A:16-11 - Compensation Of De Facto Officer Or Employee

18A:16-11. Compensation of de facto officer or employee
A person who holds de facto any office, position or employment in a school district and who performs the duties thereof shall be entitled to the emoluments and compensation appropriate thereto for the time the same is so held in fact and may recover therefor in any court of competent jurisdiction.

L.1967, c.271.



Section 18A:16-12 - Definitions Relative To Group Insurance.

18A:16-12 Definitions relative to group insurance.

1.As used in this act:

a."Dependents" means an employee's spouse and the employee's unmarried children, including stepchildren, legally adopted children, and, at the option of the local board of education and the carrier, children placed by the Department of Children and Families with a resource family, under the age of 19 who live with the employee in a regular parent-child relationship, and may also include, at the option of the local board of education and the carrier, other unmarried children of the employee under the age of 23 who are dependent upon the employee for support and maintenance, but shall not include a spouse or child while serving in the military service. At the option of the local board of education, "dependent" may include an employee's domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3);

b."Employees" may, at the option of the local board of education, include elected officials, but shall not include persons employed on a short-term, seasonal, intermittent or emergency basis, persons compensated on a fee basis, or persons whose compensation from the local board of education is limited to reimbursement of necessary expenses actually incurred in the discharge of their duties;

c."Federal Medicare Program" means the coverage provided under Title XVIII of the Social Security Act as amended in 1965, or its successor plan or plans.

L.1979, c.391, s.1; amended 2004, c.130, s.41; 2005, c.334, s.1; 2006, c.47, s.92.



Section 18A:16-13 - Entering Into Group Life, Hospitalization, Health And Accident Insurance Contracts

18A:16-13. Entering into group life, hospitalization, health and accident insurance contracts
2. Any local board of education may directly or indirectly through a trust fund or otherwise enter into contracts of group life, accidental death and dismemberment, hospitalization, medical, surgical, major medical expense, minimum premium insurance policy or health and accident insurance with any insurance company or companies authorized to do business in this State, or may contract with a nonprofit hospital service, medical service or health service corporation with respect to the benefits which they are authorized to provide respectively. Such contract or contracts shall provide any one or more of such coverages for the employees of the local board of education and may include their dependents. A local board of education may enter into a contract or contracts to provide drug prescription and other health care benefits, or enter into a contract or contracts to provide drug prescription and other health care benefits as may be required to implement a duly executed collective negotiations agreement, or as may be required to implement a determination by a local board of education to provide such benefit or benefits to employees not included in collective negotiations units. Nothing herein contained shall be deemed to authorize coverage of dependents of an employee under a group life insurance policy or to allow the issuance of a group life insurance policy under which the entire premium is to be derived from funds contributed by the insured employee.

For purposes of this section, "minimum premium insurance policy" means a group insurance policy issued by an insurer licensed to do business in this State under which the policyholder agrees to directly fund specified claims of insureds covered under the policy, in lieu of payment of a portion of the premium.

L.1979,c.391,s.2; amended 1995,c.74,s.4.



Section 18A:16-13.1 - Provision Of Group Insurance, Certain, By Board Of Education For Employees, Dependents.

18A:16-13.1 Provision of group insurance, certain, by board of education for employees, dependents.

9.A board of education may provide contributory or non-contributory group health insurance or group term life insurance, or both, for employees or their dependents, or both, through self insurance, the purchase of commercial insurance or reinsurance or any combination thereof. The maximum risk to be retained for group term life insurance by a board of education on a self insured basis shall not exceed a face amount of $5,000 per covered employee or dependent or such greater amount as approved by the Commissioners of Banking and Insurance and Education. Notwithstanding any other provision of law to the contrary, the board shall be subject to the surcharge levied pursuant to section 3 of P.L.1993, c.8 (C.52:14-17.38c) for claims paid within the retained amount. For any claims paid in excess of the retained amount, the surcharge shall be paid by the entity insuring the excess amount.

L.2007, c.18, s.9.



Section 18A:16-14 - Exclusions From Eligibility

18A:16-14. Exclusions from eligibility
The contract shall exclude from eligibility:

a. Employees and dependents, active or retired, who are otherwise eligible for coverage but who, although they meet the age eligibility requirement of the Federal Medicare Program, are not covered by the complete Federal program;

b. Any class or classes of employees who are eligible for like or similar coverage under another group contract covering such class or classes of employees.

L.1979, c. 391, s. 3, eff. Feb. 6, 1980.



Section 18A:16-15 - Limitations, Exclusions To Avoid Duplication Of Benefits

18A:16-15. Limitations, exclusions to avoid duplication of benefits
Any contract or contracts permitted under this act shall contain limitations, exclusions or exceptions so as to avoid duplication of benefits or services otherwise available pursuant to accidental death and dismemberment, hospitalization, medical, surgical, major medical expense or health and accident coverage under any other law of this State or the coverage afforded under the laws of the United States, such as the Federal Medicare Program, and at the option of the local board of education and the carrier, group insurance or any other arrangement of coverage for individuals in a group, whether on an insured or uninsured basis.

Any contract permitted under this act may condition the eligibility of any employee upon satisfying a waiting period stated in the contract.

L.1979, c. 391, s. 4, eff. Feb. 6, 1980.



Section 18A:16-16 - Termination Of Coverage

18A:16-16. Termination of coverage
The coverage of any employee, and of his dependents, if any, shall cease upon the discontinuance of his employment or upon cessation of active full-time employment in the classes eligible for coverage subject to such provision as may be made in any contract made by the local board of education for limited continuance of coverage during disability, part-time employment, leave of absence other than leave for military service, and for continuance of coverage after retirement.

L.1979, c. 391, s. 5, eff. Feb. 6, 1980.



Section 18A:16-17 - Premiums; Payment By Board Of Education.

18A:16-17 Premiums; payment by board of education.

6. a. Any local board of education entering into a contract pursuant to this act is authorized to pay part or all of the premiums or charges for such contracts and may appropriate out of its general funds any money necessary to pay such premiums or charges or portions thereof.

The contribution required of any employee toward the cost of such coverage may be deducted from the pay, salary or other compensation of such employee upon authorization in writing made to the local board of education.

The local board of education may reimburse an active employee for his premium charges under Part B of the Federal Medicare Program covering the employee alone.

Nothing herein shall be construed as compelling a local board of education to pay any portion of the premiums or charges attributable to such contracts.

b.Commencing on the effective date of P.L.2010, c.2 and upon the expiration of any applicable binding collective negotiations agreement in force on that effective date, employees of a local board of education shall pay 1.5 percent of base salary, through the withholding of the contribution from the pay, salary or other compensation, for health care benefits coverage provided pursuant to P.L.1979, c.391 (C.18A:16-12 et seq.), notwithstanding any other amount that may be required additionally pursuant to subsection a. of this section for such coverage. This subsection shall apply also when the health care benefits coverage is provided through an insurance fund or joint insurance fund or in any other manner.

L.1979, c.391, s.6; amended 2010, c.2, s.13.



Section 18A:16-17.1 - Contributions By Employees Of A Local Board Of Education Toward Cost Of Health Care Benefits Coverage.

18A:16-17.1 Contributions by employees of a local board of education toward cost of health care benefits coverage.

41. a. Notwithstanding the provisions of any other law to the contrary, public employees, as specified herein, of a local board of education shall contribute, through the withholding of the contribution from the pay, salary, or other compensation, toward the cost of health care benefits coverage for the employee and any dependent provided pursuant to P.L.1979, c.391 (C.18A:16-12 et seq.), unless the provisions of subsection b. of this section apply, in an amount that shall be determined in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c), except that, employees employed on the date on which the contribution commences, as specified in subsection c. of this section, shall pay:

during the first year in which the contribution is effective, one-fourth of the amount of contribution;

during the second year in which the contribution is effective, one-half of the amount of contribution; and

during the third year in which the contribution is effective, three-fourths of the amount of contribution,

as that amount is calculated in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c).

The amount payable by any employee under this subsection shall not under any circumstance be less than the 1.5 percent of base salary that is provided for in subsection b. of section 6 of P.L.1979, c.391 (C.18A:16-17). An employee who pays the contribution required under this subsection shall not also be required to pay the contribution of 1.5 percent of base salary under subsection b. of section 6 of P.L.1979, c.391 (C.18A:16-17).

This section shall apply to employees for whom the employer has assumed a health care benefits payment obligation pursuant to section 6 of P.L.1979, c.391 (C.18A:16-17), to require that such employees pay at a minimum the amount of contribution specified in this section for health care benefits coverage.

b.A board of education may enter into a contract or contracts to provide health care benefits including prescription drug benefits and other health care benefits, as may be required to implement a duly executed collective negotiations agreement, and may provide through such agreement for an amount of employee contribution as a cost share or premium share that is other than the percentage required under subsection a. of this section, if the total aggregate savings during the term of the agreement from employee contributions or plan design, or both, from that agreement as applied to employees covered by that agreement, and to employees not covered by that agreement but to whom the agreement has been applied by the employer, if any, equals or exceeds the annual savings that would have resulted had those employees made the contributions required under subsection a. of this section plus the annual savings resulting to the plans within the School Employees' Health Benefits Program as a result of plan design changes made pursuant to P.L.2011, c.78.

A board of education shall certify the savings in writing to the Department of Education and the Division of Pensions and Benefits in the Department of the Treasury. The Department of Education shall review and approve or reject the certification within 30 days of receipt. The certification is deemed approved if not rejected within that time. The agreement shall not be executed until that approval is received or the 30-day period has lapsed, whichever occurs first.

c.The contribution under subsection a. of this section shall commence: (1) upon the effective date of P.L.2011, c.78 for employees who do not have a majority representative for collective negotiations purposes, notwithstanding that the terms of a collective negotiations agreement binding on the employer have been applied or have been deemed applicable to those employees by the employer, or have been used to modify the respective payment obligations of the employer and those employees in a manner consistent with those terms, before that effective date; and (2) upon the expiration of any applicable binding collective negotiations agreement in force on that effective date for employees covered by that agreement with the contribution required for the first year under subsection a. of this section commencing in the first year after that expiration, or upon the effective date of P.L.2011, c.78 if such an agreement has expired before that effective date with the contribution required for the first year under subsection a. of this section commencing in the first year after that effective date.

Once those employees are subjected to the contribution requirements set forth in subsection a. of this section, the public employers and public employees shall be bound by this act, P.L.2011, c.78, to apply the contribution levels set forth in section 39 of this act until all affected employees are contributing the full amount of the contribution, as determined by the implementation schedule set forth in subsection a. of this section. Notwithstanding the expiration date set forth in section 83 of this act, P.L.2011, c.78, or the expiration date of any successor agreements, the parties shall be bound to apply the requirements of this paragraph until they have reached the full implementation of the schedule set forth in subsection a. of this section.

As may be permitted by law or otherwise, the authority to determine an amount of contribution at the discretion of the employer or by means of a binding collective negotiations agreement, and by means of the application of the terms of such an agreement to employees who do not have a majority representative for collective negotiations purposes, or the modification of the respective payment obligations of the employer and those employees in a manner consistent with the terms of such agreements, shall remain in effect with regard to contributions, whether as a share of the cost, or percentage of the premium or periodic charge, or otherwise, in addition to the contributions required under subsection a. of this section.

This section shall apply when the health care benefits are provided through self insurance, the purchase of commercial insurance or reinsurance, an insurance fund or joint insurance fund, or in any other manner, or any combination thereof.

All other provisions of law shall remain applicable to the extent not inconsistent with this section.

d.Any extension, alteration, re-opening, amendment or other adjustment to a collective negotiations agreement in force on the effective date of P.L.2011, c.78, or to an agreement that is expired on that effective date, shall be considered a new collective negotiations agreement entered into after that effective date for the purposes of this section.

L.2011, c.78, s.41.



Section 18A:16-17.2 - Negotiations For Benefits As If Full Premium Share Included In Prior Contract.

18A:16-17.2 Negotiations for benefits as if full premium share included in prior contract.

78.A public employer and employees who are in negotiations for the next collective negotiations agreement to be executed after the employees in that unit have reached full implementation of the premium share set forth in section 39 of P.L.2011, c.78 (C.52:14-17.28c) shall conduct negotiations concerning contributions for health care benefits as if the full premium share was included in the prior contract. The public employers and public employees shall remain bound by the provisions of sections 39 and 41 of P.L.2011, c.78 (C.52:14-17.28c and C.18A:16-17.1), notwithstanding the expiration of those sections, until the full amount of the contribution required by section 39 has been implemented in accordance with the schedule set forth in section 41.

Employees subject to any collective negotiations agreement in effect on the effective date of P.L.2011, c.78, that has an expiration date on or after the expiration of sections 39 through 44, inclusive, of P.L.2011, c.78 (C.52:14-17.28c et al.), shall be subject, upon expiration of that collective negotiations agreement, to sections 39 and 41 until the health care contribution schedule set forth in section 41 is fully implemented.

After full implementation, those contribution levels shall become part of the parties' collective negotiations and shall then be subject to collective negotiations in a manner similar to other negotiable items between the parties.

L.2011, c.78, s.78.



Section 18A:16-18 - Coverage After Retirement

18A:16-18. Coverage after retirement
The continuance of coverage after retirement of any employee shall be provided at such rates and under the conditions as shall be prescribed in the contract subject, however, to the requirements set forth in section 8 of P.L. 1979, c. 391 (C. 18A:16-19). The contribution required of any retired employee toward the cost of such coverage may be paid by the employee to the local board of education or in such other manner as the local board of education shall direct.

1979, c.391, s.7; amended 1987,c.386,s.1.



Section 18A:16-19 - Payment For Coverage

18A:16-19. Payment for coverage
a. Except as otherwise prescribed by P.L. 1979, c. 391 (C. 18A:16-12 et seq.), retired employees shall be required to pay for the entire cost of coverage for themselves and their dependents at rates which are deemed adequate to cover the benefits, as affected by Medicare, of such retired employees and their dependents on the basis of the utilization of services which may be reasonably expected of such older age classification; provided, however, that the total rate payable by such a retired employee for himself and his dependents, for coverage under the contract and for Part B of Medicare, shall not exceed by more than 25%, the total amount that would have been required to have been paid by the employee and the local board of education for the coverage maintained had he continued in office or active employment and he and his dependents were not eligible for Medicare benefits.

b. The local board of education may, in its discretion, assume the entire cost of such coverage and pay all of the premiums for employees who have retired after 25 years or more service with the local board of education, including the premiums on their dependents, if any, under such uniform conditions as the local board of education shall prescribe, except that retired employees and dependents who are eligible for and elect at the time of retirement to take State-paid coverage under the State Health Benefits Program pursuant to paragraph (2) of subsection b. of section 7 of P.L. 1964, c. 125 (C. 52:14-17.38) shall not be eligible for employer-paid coverage under this subsection.

1979, c.391,s.8; amended 1987,c.386,s.2.



Section 18A:16-19.1 - Establishment Of Cafeteria Plan For Health Benefits By Board Of Education.

18A:16-19.1 Establishment of cafeteria plan for health benefits by board of education.

44.Notwithstanding the provisions of any other law to the contrary, a board of education, or an agency or instrumentality thereof, may establish as an employer a cafeteria plan for its employees pursuant to section 125 of the federal Internal Revenue Code, 26 U.S.C. s.125, and shall establish such a plan for medical or dental expenses not covered by a health benefits plan. The plan shall provide for a reduction in an employee's salary, through payroll deductions or otherwise, in exchange for payment by the employer of medical or dental expenses not covered by a health benefits plan, and may provide for a reduction in an employee's salary, through payroll deductions or otherwise, in exchange for payment by the employer of dependent care expenses as provided in section 129 of the code, 26 U.S.C. s.129, and such other benefits as are consistent with section 125 which are included under the plan. The amount of any reduction in an employee's salary for the purpose of contributing to the plan shall continue to be treated as regular compensation for all other purposes, including the calculation of pension contributions and the amount of any retirement allowance, but, to the extent permitted by the federal Internal Revenue Code, shall not be included in the computation of federal taxes withheld from the employee's salary.

L.2007, c.62, s.44; amended 2011, c.78, s.51.



Section 18A:16-20 - Multiple Coverage; Summary Of Cost Of Each Coverage To Be Furnished To Board

18A:16-20. Multiple coverage; summary of cost of each coverage to be furnished to board
In the event an insurance company issues a group insurance policy to a local board of education which includes two or more of the coverages authorized under this act, such insurance company shall at the end of each policy year furnish to the local board of education a summary of the cost of each such coverage.

L.1979, c. 391, s. 9, eff. Feb. 6, 1980.



Section 18A:16-21 - Copy Of Insurance Contract To Be Filed With State Employees Health Benefits Commission

18A:16-21. Copy of insurance contract to be filed with State Employees Health Benefits Commission
It shall be the duty of the local board of education, entering into a contract pursuant to the provisions of this act, to file a copy thereof with the State Employees Health Benefits Commission. The commission shall prepare and file periodically, and not less than every 2 years, a report to the Governor and the Legislature as to such contracts being entered into by local boards of education and shall make such recommendations concerning said contracts and the coverage thereunder as it deems appropriate to achieve uniformity of coverage and benefits for employees throughout the State.

L.1979, c. 391, s. 10, eff. Feb. 6, 1980.



Section 18A:16-22 - Validation Of Contracts Executed Prior To Act

18A:16-22. Validation of contracts executed prior to act
a. Contracts executed between a local board of education and an authorized insurer prior to the effective date of this act are hereby confirmed and validated until the contract anniversary next following the first anniversary of said date when such contracts, exclusive of group life insurance, will have to be conformed to the provisions of this act.

b. It shall not be a defense to the payment or satisfaction of any claim for benefits under any contract or policy hereby confirmed and validated that such contract or policy was ultra vires, improperly entered into or otherwise not authorized by law.

L.1979, c. 391, s. 11, eff. Feb. 6, 1980.



Section 18A:17-1 - Removal, Etc., Of Secretaries, Assistant Secretaries, School Business Administrators And Business Managers During Terms Of Office

18A:17-1. Removal, etc., of secretaries, assistant secretaries, school business administrators and business managers during terms of office
No secretary, assistant secretary, school business administrator or business manager of a board of education of any school district shall, during the term for which he was appointed, be dismissed or reduced in compensation, except for neglect, misbehavior or other offense unless it is otherwise provided in his contract of employment.

L.1967, c.271.



Section 18A:17-2 - Tenure Of Secretaries, Assistant Secretaries, School Business Administrators, Business Managers And Secretarial And Clerical Employees

18A:17-2. Tenure of secretaries, assistant secretaries, school business administrators, business managers and secretarial and clerical employees
a. Any secretary, assistant secretary, school business administrator or business manager of a board of education of any school district who has or shall have devoted his full time to the duties of his office and has or shall have served therein for three consecutive calendar years, and

b. Any person holding any secretarial or clerical position or employment under a board of education of any school district or under any officer thereof, after

1. The expiration of a period of employment of three consecutive calendar years in the district or such shorter period as may be fixed by the board or officer employing him, or

2. Employment for three consecutive academic years, together with employment at the beginning of the next succeeding academic year, an academic year being the period between the time when school opens in the district after the general summer vacation and the beginning of the next succeeding summer vacation, and

c. Any person, who has acquired, or shall hereafter acquire, tenure in any secretarial or clerical office, position or employment under the board of education of a school district and has been appointed district clerk or secretary, or shall hereafter be appointed secretary of said district, as such secretary,

shall hold his office, position or employment under tenure during good behavior and efficiency and shall not be dismissed or suspended or reduced in compensation, except for neglect, misbehavior or other offense and only in the manner prescribed by subarticle B of article 2 of chapter 6 of this title.

L.1967, c.271.



Section 18A:17-3 - Tenure Of Janitorial Employees

18A:17-3. Tenure of janitorial employees
Every public school janitor of a school district shall, unless he is appointed for a fixed term, hold his office, position or employment under tenure during good behavior and efficiency and shall not be dismissed or suspended or reduced in compensation, except as the result of the reduction of the number of janitors in the district made in accordance with the provisions of this title or except for neglect, misbehavior or other offense and only in the manner prescribed by subarticle B of article 2 of chapter 6 of this title.

L.1967, c.271.



Section 18A:17-4 - Reduction In Number Of Janitorial Employees

18A:17-4. Reduction in number of janitorial employees
No board of education shall reduce the number of janitors, janitor engineers, custodians or janitorial employees in any district by reason of residence, age, sex, race, religion or political affiliation and when any janitor, janitor engineer, custodian or janitorial employee under tenure is dismissed by reason of reduction in the number of such employees, the one having the least number of years to his credit shall be dismissed in preference to any other having a longer term of service and the person so dismissed shall be and remain upon a preferred eligibility list, in the order of years of service, for reemployment whenever vacancies occur and shall be reemployed by the board in such order and upon reemployment shall be given full recognition for previous years of service in his respective positions and employments.

L.1967, c.271.



Section 18A:17-5 - Appointment Of Secretary Of Board Of Education; Terms; Compensation; Vacancy.

18A:17-5 Appointment of secretary of board of education; terms; compensation; vacancy.

18A:17-5. Each secretary shall be appointed by the board, by a recorded roll call majority vote of its full membership, for a term to expire not later than June 30 , or January 15 in the case of a school district in which the annual school election is in November, of the calendar year next succeeding that in which the board shall have been organized, but he shall continue to serve after the expiration of his term until his successor is appointed and qualified. The secretary may be appointed from among the members of the board and, subject to the provisions of this Title and any other law, the board shall fix his compensation; provided, however, that the secretary shall not receive compensation from the board for any period during which he is an elected or appointed member of the board.

In case of a vacancy in the office of secretary, the vacancy shall be filled by the board within 60 days after the vacancy occurs and if the board does not make such appointment within such time the executive county superintendent shall appoint a secretary who shall receive the same compensation as his predecessor in office received and shall serve until a secretary is appointed by the board.

amended 1968, c.271; 2011, c.202, s.17.



Section 18A:17-6 - Bond Of Secretary.

18A:17-6 Bond of secretary.

18A:17-6. The secretary shall, before entering upon the duties of his office, give bond to the board, not less than $2,000.00, in an amount and with surety to be approved by the board, conditioned for the faithful performance of the duties of his office. In a district which does not have a treasurer of school moneys, if the secretary is an officer of the municipality constituting the district, and the bond given by the officer for the faithful performance of the municipal duties covers and secures the faithful performance of the duties as secretary, and a certificate of coverage with sufficient amounts of coverage for both the municipal and board position is certified to the board, the secretary shall not be required to give additional bond. The board shall be guided in its determination of the amount of coverage necessary by a schedule of minimum limits of coverage promulgated by the State Board of Education. The board may accept as surety a corporation authorized to be surety under the laws of this State and may pay the annual premiums or fee upon said bond as a current expense of the board.

amended 2010, c.39, s.9.



Section 18A:17-7 - Notices, Minutes, Special Meetings

18A:17-7.Notices, minutes, special meetings
18A:17-7. The secretary shall give notice of all regular or special meetings of the board to the members thereof and record the minutes of all proceedings of the board and the results of any annual or special school election in suitable minute books.

L.1967, c.271; amended 1995,c.278,s.34.



Section 18A:17-8 - Duties Of Secretary As General Accountant Of Board.

18A:17-8 Duties of secretary as general accountant of board.

18A:17-8. The secretary shall be the general accountant of the board and he shall:

a.Collect and in a district which does not have a treasurer of school moneys, deposit tuition fees and other moneys due to the board. In a district which has a treasurer of school moneys, the secretary shall collect those fees not payable directly to the treasurer of school moneys of the district and transmit the same to the treasurer of school moneys;

b.Examine and audit all accounts and demands against the board and present the same to the board for its approval in open meeting, and when payment thereof shall be ordered by the board, he shall indicate the board's approval upon the same in writing with the president of the board and present the same for payment pursuant to N.J.S.18A:19-1 or, in a district which has a treasurer of school moneys, to the treasurer; and

c.Keep and maintain such accounts of the financial transactions of the district as shall be prescribed by the State board in accordance with the uniform system of bookkeeping presented by the State board including a correct detailed account of all the expenditures of school moneys in the district.

amended 2010, c.39, s.10.



Section 18A:17-9 - Monthly Reconciliation Of Bank Account Statements; Report By Secretary.

18A:17-9 Monthly reconciliation of bank account statements; report by secretary.

18A:17-9. The chief school administrator or board designee other than the secretary shall prepare the monthly reconciliation of bank account statements and in conjunction with the secretary take any steps necessary to bring the cash record balance and reconciled bank balance into agreement prior to completion of the secretary's monthly report.

The secretary shall:

a.Report to the board, at each regular meeting, but not more often than once each month, the amount of total appropriations and the cash receipts for each account, the amount for which warrants have been drawn against each account, the amounts of orders or contractual obligations incurred and chargeable against each account year to date and since the date of his last report, the cash and appropriation balances for each account and fund, and the reconciled bank account balances in the manner and form prescribed by the commissioner;

b.Keep and maintain in his office all contracts, records and documents belonging to the board, except such as shall be kept by the treasurer of school moneys pursuant to law, under such conditions as the board shall prescribe;

c.Perform any other duties prescribed by law.

amended 1981, c.174, s.3; 2010, c.39, s.11.



Section 18A:17-9.1 - Board Secretary To Receive, Hold Moneys In Certain Districts.

18A:17-9.1 Board secretary to receive, hold moneys in certain districts.

1.In a school district which does not have a treasurer of school moneys, the board secretary shall receive and hold in trust all school moneys belonging to the district from whatever source derived free of any control by the governing body of any municipality comprised in that district, except any moneys derived from athletic events or other activities of pupil organizations of the district. The board secretary shall, when required by resolution of the board, deposit the school moneys or such part thereof as may be designated in any bank or banking institution of this State designated by it as a depository of school moneys, which may include the State of New Jersey Cash Management Fund, created pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4), and thereafter school moneys shall be deposited only in the depository or any of the depositories so named and the secretary shall, upon depositing the same therein, be relieved from liability for any loss thereof which may be caused by reason of the deposit.

L.2010, c.39, s.1.



Section 18A:17-9.2 - Board Secretary To Keep Records In Certain Districts.

18A:17-9.2 Board secretary to keep records in certain districts.

2.In a school district which does not have a treasurer of school moneys, the board secretary shall keep a record of the sums received and paid out by him in accordance with the uniform system of bookkeeping prescribed by the State board. Upon ceasing to hold the office the board secretary shall pay over the balance of school funds remaining in his hands to his successor in office.

L.2010, c.39, s.2.



Section 18A:17-10 - Secretary; Annual Report

18A:17-10. Secretary; annual report
The secretary shall, at the close of each fiscal year, present to the board a detailed report of its financial transactions during such year and file such copies thereof with the county superintendent as shall be required by the commissioner and he shall also make report on or before August 1 of each year of such matters, in such manner and form, as shall be prescribed by the commissioner.

L.1967, c.271.



Section 18A:17-11 - Secretary; Taking Oaths

18A:17-11. Secretary; taking oaths
The secretary may, without charge, administer oaths, in relation to the school matters of the district in which he is employed.

L.1967, c.271.



Section 18A:17-12 - Secretary; Annual Financial Report To Commissioner

18A:17-12. Secretary; annual financial report to commissioner
The secretary shall, on or before August 1 of each year, report to the commissioner the amount of interest bearing school debt, if any, of the municipality or the district then remaining unpaid, together with the rate of interest payable thereon, the date or dates on which the bonds or other evidences of indebtedness were issued and the date or dates upon which they will fall due, which information shall be furnished to the secretary, upon demand, by the clerk of each municipality within the district as to any such obligation outstanding.

L.1967, c.271.



Section 18A:17-12.1 - Secretary; Retirement On Pension; Amount

18A:17-12.1. Secretary; retirement on pension; amount
The board of education of any school district may by resolution provide for the retirement on pension of a secretary of the board of education who has served in such office for 30 or more years on a part-time basis and 10 or more years on a full-time basis, who is not less than 65 years of age and who, by reason of age at the time of his appointment as a full-time secretary of the board, was ineligible for membership in a contributory pension system.

Any pension authorized pursuant to this act may not exceed 50% of the employee's annual final average salary, inclusive of any benefits to which the employee may be entitled under the General Non-Contributory Pension Act, or any other pension payable from his employer and exclusive of any benefits to which the employee might be entitled under Federal Old Age and Survivor's Insurance.

L.1968, c. 148, s. 1, eff. July 12, 1968.



Section 18A:17-12.2 - Secretary; Pension Funds

18A:17-12.2. Secretary; pension funds
Funds for any pension granted by the board of education pursuant to this act shall be provided in the same manner as other expenses for the maintenance of the board of education.

L.1968, c. 148, s. 2, eff. July 12, 1968.



Section 18A:17-13 - Assistant And Acting Secretaries; Appointment, Powers And Duties

18A:17-13. Assistant and acting secretaries; appointment, powers and duties
The board may, by a recorded roll call majority vote of its full membership appoint an assistant secretary who may be chosen from among its members and may fix his term of employment and compensation.

An assistant secretary shall assist the secretary in the performance of his duties and perform such other duties as the board may from time to time prescribe.

An assistant secretary shall act as secretary of the board and perform all duties and be subject to all of the obligations of the secretary during the secretary's absence or inability to act or during a vacancy in the office of secretary, unless or until the board shall, by a like vote, designate another person to act as secretary during such time.

An assistant secretary or an acting secretary shall, if so required by the board, give bond for his faithful performance of his duties as secretary in the same manner and in the same amount as is required of the secretary and the payment of the premium thereon may be paid by the board as in the case of a secretary.

No assistant secretary or acting secretary shall acquire tenure of office, position or employment as secretary.

L.1967, c.271.



Section 18A:17-14 - Clerks In Secretary's Office

18A:17-14. Clerks in secretary's office
In type I districts, the secretary may appoint clerks in his office to such number and at such salaries as shall be determined by the board and remove them, subject to the provisions of this title and of any other law.

L.1967, c.271.



Section 18A:17-14.1 - Appointment Of School Business Administrator; Duties; Subcontracting; Tenure Acquisition.

18A:17-14.1 Appointment of school business administrator; duties; subcontracting; tenure acquisition.

18A:17-14.1. A board or the boards of two or more districts may, under rules and regulations prescribed by the State board, appoint a school business administrator by a majority vote of all the members of the board, define his duties, which may include serving as secretary of one of the boards, and fix his salary, whenever the necessity for such appointment shall have been agreed to by the county superintendent of schools or the county superintendents of schools of the counties in which the districts are situate and approved by the commissioner and the State board.

Nothing in P.L.1996, c.111 (C.18A:17-24.1 et al.) shall prohibit a school district from subcontracting its school business administrator to another school district pursuant to the provisions of P.L.1973, c.208 (C.40:8A-1 et al.), in which case credit toward tenure acquisition shall accrue only in the primary district of employment.

L.1967, c.27, s.1; amended 1996, c.111, s.1; 2007, c.63, s.36.



Section 18A:17-14.2 - Qualifications

18A:17-14.2. Qualifications
The appointee shall be a suitable person who holds an appropriate certificate as prescribed by the state board. He shall be considered a member of the professional staff of the district. No person shall act as school business administrator or perform the duties of a school business administrator, as prescribed by the rules and regulations of the state board, unless he holds such a certificate.

L.1967, c.271.



Section 18A:17-14.3 - Secretary Or Business Manager Appointed School Administrator; Tenure

18A:17-14.3. Secretary or business manager appointed school administrator; tenure
Any person who has acquired, or shall hereafter acquire tenure as a secretary or business manager under any board, and who shall be appointed a school business administrator shall have tenure as a school business administrator.

L.1967, c.271.



Section 18A:17-14.4 - Compliance With Requirements For Income Tax On Compensation Of Administrators.

18A:17-14.4 Compliance with requirements for income tax on compensation of administrators.

8.A school business administrator, or any other person designated by the board of education, shall certify to the Department of the Treasury that all documentation prepared for income tax related purposes, in regard to superintendents of schools, assistant superintendents of schools, and school business administrators, complies fully with the requirements of federal and State laws and regulations regarding the types of compensation which are required to be reported.

L.2007, c.53, s.8.



Section 18A:17-15 - Appointment Of Superintendents; Terms; Apportionment Of Expense

18A:17-15.Appointment of superintendents; terms; apportionment of expense

18A:17-15. The board of education of a Type I district and of any Type II district, now having or hereafter authorized to have a superintendent of schools, may, by contract appoint, for a term of not less than three nor more than five years and expiring July 1, a superintendent of schools by the recorded roll call majority vote of the full membership of the board.

A superintendent of schools may be appointed for a like term also in any other Type II district or in any other two or more Type II districts as follows:

Application for the establishment of the office of superintendent of schools for a district or for two or more districts which determine to share a superintendent shall be made to the county superintendent of the county or the county superintendent of each of the counties in which such district or districts are situate and if said application is agreed to in writing by such county superintendent or county superintendents and shall be approved by the commissioner and the State board, the board of education of such a district so applying may appoint a superintendent of schools for a single district in the manner hereinbefore provided or may appoint a superintendent for two or more districts in the manner provided by section 4 of P.L.1996, c.111 (C.18A:17-24.1).

L.1967, c.271; amended 1991, c.267, s.1; 1996, c.111, s.2.



Section 18A:17-15.1 - Required Provision Of Superintendent's Employment Contract.

18A:17-15.1 Required provision of superintendent's employment contract.

7.An employment contract entered into between a board of education and a superintendent of schools shall include a provision that explicitly states that in the event that the certificate of the superintendent is revoked the contract is null and void as of the date of the revocation.

L.2007, c.53, s.7.



Section 18A:17-16 - Appointment And Removal Of Assistant Superintendents

18A:17-16. Appointment and removal of assistant superintendents
The board or boards of education of any school district or school districts having a superintendent of schools may, upon nomination of the superintendent, by a recorded roll call majority vote of the full membership, of the board or of each of such boards, appoint assistant superintendents of schools. They may be removed by a like vote of the members of the board or of each board employing them, subject to the provisions of chapter 28 of this title.

L.1967, c.271.



Section 18A:17-17 - Certificate Required

18A:17-17. Certificate required
No person shall be appointed, or act as, or perform the duties of, superintendent or assistant superintendent of schools, unless he holds an appropriate certificate as prescribed by the state board.

L.1967, c.271.



Section 18A:17-18 - Full Time Required Of Superintendents; When

18A:17-18. Full time required of superintendents; when
The superintendent of schools shall, when so required by the board or boards of education of the district or districts employing him, devote himself exclusively to the duties of his office.

L.1967, c.271.



Section 18A:17-19 - Salaries

18A:17-19. Salaries
The board or boards of education employing a superintendent or assistant superintendent of schools shall fix the salaries of the superintendent and assistant superintendent of schools and the salary of a superintendent shall not be reduced during his term of office.

L.1967, c.271.



Section 18A:17-19.1 - Bonus In Employment Contract Of Superintendent Prohibited Under Certain Circumstances.

18A:17-19.1 Bonus in employment contract of superintendent prohibited under certain circumstances.

1. a. A board of education shall not include within the employment contract of a superintendent of schools a provision that offers a bonus for reducing the number of students who are classified as eligible for special education programs and services pursuant to chapter 46 of Title 18A of the New Jersey Statutes who are enrolled in an out-of-district placement.

b.As used in this section, "bonus" means a special monetary award provided to a superintendent of schools in addition to any regular salary, compensation, or emolument.

L.2013, c.187, s.1.



Section 18A:17-20 - Superintendent; General Powers And Duties

18A:17-20. Superintendent; general powers and duties
18A:17-20. a. Any superintendent of schools, who has acquired tenure in the position of superintendent as of the effective date of P.L.1991, c.267 (C.18A:17-20.1 et al.), shall have general supervision over the schools of the district or districts under rules and regulations prescribed by the State board and shall keep himself informed as to their condition and progress and shall report thereon, from time to time, to, and as directed by, the board and he shall have such other powers and perform such other duties as may be prescribed by the board or boards employing him.

He shall have a seat on the board or boards of education employing him and the right to speak on all educational matters at meetings of the board or boards but shall have no vote.

b. Any superintendent of schools who has not acquired tenure in the position of superintendent as of the effective date of P.L.1991, c.267 (C.18A:17-20.1 et al.) but who holds tenure during the term of his employment contract pursuant to section 5 of P.L.1991, c.267 (C.18A:17-20.2), shall be the chief executive and administrative officer of the board or boards of education employing him and shall have general supervision over all aspects, including the fiscal operations and instructional programs, of the schools of the district or districts under rules and regulations prescribed by the State board and shall keep himself informed as to their condition and progress and shall report thereon, from time to time, to, and as directed by, the board and he shall have such other powers and perform such other duties as may be prescribed by the board or boards employing him.

He shall have a seat on the board or boards of education employing him and the right to speak on all matters at meetings of the board or boards but shall have no vote.

L.1967, c.271; amended 1991,c.267,s.2.



Section 18A:17-20.1 - Reappointment Of Superintendent.

18A:17-20.1 Reappointment of superintendent.

4.At the conclusion of the term of the initial contract or of any subsequent contract as hereinafter provided, the superintendent shall be deemed reappointed for another contracted term of the same duration as the previous contract unless either: a. the board by contract reappoints him for a different term which term shall be not less than three nor more than five years, in which event reappointments thereafter shall be deemed for the new term unless a different term is again specified; or b. the board notifies the superintendent in writing that he will not be reappointed at the end of the current term, in which event his employment shall cease at the expiration of that term, provided that such notification shall be given prior to the expiration of the first or any subsequent contract by a length of time equal to 30 days for each year in the term of the current contract.

L.1991, c.267, s.4; amended 2008, c.106.



Section 18A:17-20.2 - Dismissal Of Superintendent

18A:17-20.2. Dismissal of superintendent
5. During the term of any employment contract with the board, a superintendent shall not be dismissed or reduced in compensation except for inefficiency, incapacity, or conduct unbecoming a superintendent or other just cause and then only in the manner prescribed by subarticle B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes.

L.1991,c.267,s.5.



Section 18A:17-20.2A - Required Actions Relative To Early Termination Of Superintendent's Employment Contract.

18A:17-20.2a Required actions relative to early termination of superintendent's employment contract.

6. a. Prior to a board of education entering an agreement for an early termination of an employment contract entered into with its superintendent of schools pursuant to the provisions of N.J.S.18A:17-15, that includes the payment of compensation to the superintendent as a condition of separation from service with the district, the board shall submit the agreement to the Commissioner of Education for approval. The agreement shall be submitted by certified mail, return receipt requested. The commissioner shall evaluate the agreement and have the authority to disapprove the agreement if the payment of compensation as a condition of separation from service is found to be excessive. The determination of the commissioner shall be made within 30 days of receipt of the agreement.

As used in this subsection, "compensation" includes, but is not limited to, salary, allowances, bonuses and stipends, payments for accumulated sick or vacation leave, contributions toward the costs of health, dental, life and other types of insurance, medical reimbursement plans, retirement plans, and any in-kind or other form of remuneration.

b.The Commissioner of Education shall adopt regulations in accordance with the provisions of section 6 of P.L.2008, c.37 (C.18A:11-13) to establish the allowable parameters of early termination agreements.

L.2007, c.53, s.6; amended 2008, c.37, s.2.



Section 18A:17-20.3 - Evaluation Of Superintendent's Performance

18A:17-20.3. Evaluation of superintendent's performance
6. a. Every local board of education having a superintendent shall evaluate the performance of the superintendent at least once a year. Each evaluation shall be in writing, a copy shall be provided to the superintendent and the superintendent and the board shall meet to discuss the findings. The evaluations shall be based upon the goals and objectives of the district, the responsibilities of the superintendent and such other criteria as the State Board of Education shall by regulation prescribe. Any contract entered into pursuant to N.J.S.18A:17-15 shall provide for an evaluation pursuant to this section and may provide for additional evaluation criteria or procedures which shall not be inconsistent with the regulations of the State board.

b. The New Jersey School Boards Association shall establish a training program for local school board members on the evaluation of superintendents pursuant to subsection a. of this section. Every newly appointed or elected school board member shall complete the training program within six months of commencement of his term of office.

L.1991,c.267,s.6.



Section 18A:17-20.4 - Tenure Rights Not Affected

18A:17-20.4. Tenure rights not affected
8. Nothing in this section or in this act shall affect any tenure rights which shall have already accrued to any superintendent prior to the effective date of this amendatory and supplementary act. A superintendent of schools promoted from within a district shall retain all tenure rights accrued in any position which was previously held by the superintendent in the district.

L.1991,c.267,s.8.



Section 18A:17-20.5 - Appointment Of Administrative Principal

18A:17-20.5. Appointment of administrative principal
9. In any district not having a superintendent of schools, the board of education shall appoint an administrative principal for the district. In a district having two or more schools the board shall appoint the principal of one of those schools as administrative principal, and in a district having only one school, the principal of that school shall be so appointed. The appointment of an administrative principal shall be made by contract for a term of not less than three nor more than five years and expiring July 1, by the recorded roll call majority vote of the full membership of the board. Reappointment of the administrative principal shall be governed by the same provisions as set forth in section 4 of P.L.1991, c.267 (C.18A:17-20.1) with respect to superintendents.

The administrative principal shall have all the powers, authority, privileges, rights and duties set forth in N.J.S.18A:17-20 and sections 5 and 6 of P.L.1991, c.267 (C.18A:17-20.2 and 18A:17-20.3) with respect to superintendents.

No administrative principal hereafter appointed shall have tenure in any other position in the district; but nothing in this section or in P.L.1991, c.267 (C.18A:17-20.1 et al.) shall affect any tenure rights which shall have already accrued to any individual who was appointed as or functioning as an administrative principal prior to the effective date of P.L.1991, c.267 (C.18A:17-20.1 et al.).

L.1991,c.267,s.9.



Section 18A:17-21 - Annual Report To Commissioner

18A:17-21. Annual report to commissioner
Each superintendent of schools shall render to the commissioner and to the county superintendent of schools having jurisdiction over the district a report of such matters relating to the schools, under his supervision as shall be required by the commissioner, and in the manner and form prescribed by him, on or before August 1 of each year.

L.1967, c.271.



Section 18A:17-22 - Assistant Superintendent; Duties

18A:17-22. Assistant superintendent; duties
Each assistant superintendent of schools shall perform such duties as shall be prescribed by the superintendent of schools with the approval of the board or boards of education employing such superintendent.

L.1967, c.271.



Section 18A:17-23 - Suspension Of Assistant Superintendent

18A:17-23. Suspension of assistant superintendent
Any assistant superintendent of schools may be suspended by the superintendent of schools in the manner provided by section 18A:25-6.

L.1967, c.271.



Section 18A:17-24 - Clerks In Superintendent's Office

18A:17-24. Clerks in superintendent's office
The superintendent of schools may appoint, and subject to the provisions of article 1 of this chapter may remove, clerks in his office but the number and salaries of such clerks shall be determined by the board or boards employing him.

L.1967, c.271.



Section 18A:17-24.1 - Sharing Of Superintendent, School Business Administrator; Procedure

18A:17-24.1.Sharing of superintendent, school business administrator; procedure

4. The boards of education of two or more school districts may share a superintendent or a school business administrator, or both. A shared superintendent or business administrator shall be subject to the same rules governing eligibility for employment as are superintendents or business administrators of a single district. The decision to share a school business administrator shall be made jointly by the boards of education of the districts, in consultation with the superintendents of the respective districts, subject to the final approval of the Commissioner of Education. The decision to share a superintendent shall be made jointly by the boards of education of the districts, subject to the final approval of the Commissioner of Education. The procedure shall be as follows:

a. Should two or more districts, after careful study and opportunity for community input, decide to share a superintendent or school business administrator, the districts shall mutually prepare a report for submission to the county superintendent or county superintendents if the districts are in different counties. The report shall outline the anticipated advantages to the districts and the feasibility of a shared arrangement. The report shall set forth a plan explaining how the shared arrangement will operate, and shall also address such items as community support for the arrangement, effect on services to the respective districts, division of the superintendent's or business administrator's time between the districts, availability of administrative backup, likelihood of situations creating conflict of interest, and financial advantages of the arrangement.

b. The county superintendent or superintendents shall review the plan and forward a recommendation to the Commissioner of Education who shall approve or disapprove the plan.

L.1996,c.111,s.4.



Section 18A:17-24.2 - Contract For Sharing Superintendent, School Business Administrator

18A:17-24.2.Contract for sharing superintendent, school business administrator

5. Any boards obtaining the approval of the Commissioner of Education may contract with one another for the sharing of a superintendent or school business administrator. The contract shall be in writing and shall address the responsibilities of each district under the sharing relationship, including the apportionment of costs. The agreement shall be made contingent upon the districts' mutual agreement on a candidate to fill the shared position and shall be conterminous with the superintendent's or business administrator's employment contract. A candidate for the position of superintendent shall hold the standard certificate of school administrator and a candidate for the position of school business administrator shall hold the standard certificate of school business administrator.

a. The school districts shall together agree on how the initial costs of sharing a superintendent or business administrator shall be apportioned, which apportionment shall be expressed as a percentage for each district, and shall include the cost of salaries and benefits.

b. At least one year prior to the expiration of the first or any subsequent contract between school boards sharing a superintendent or business administrator, a board wishing to terminate the contract shall notify, in writing, the other board or boards and the superintendent or business administrator, that it wishes to terminate the contract.

c. Should a board give a notice of termination, the contract between the boards shall be terminated at the expiration of that term and the superintendent or business administrator shall not be reappointed by the joint boards at the end of the current term. However, the termination shall not preclude a board from reemploying the superintendent or business administrator on an individual basis.

d. Upon the expiration of a contract between school boards sharing a superintendent or business administrator, the boards shall submit a report to the county superintendent or superintendents, which shall include an evaluation of the sharing relationship and the feasibility of voluntarily forming a regional district.

L.1996,c.111,s.5.



Section 18A:17-24.3 - Appointment Of Shared Superintendent, School Business Administrator; Terms

18A:17-24.3.Appointment of shared superintendent, school business administrator; terms

6. The boards of education may, by contract, appoint a shared superintendent or school business administrator for a term of not less than three nor more than five years and expiring July 1, by the recorded roll call majority vote of the membership of each board. At the conclusion of the term of the initial contract or of any subsequent contract, the superintendent or business administrator shall be deemed reappointed for another contracted term of the same duration as the previous contract unless either:

a. The boards shall together agree to reappoint the person by contract for a different term, which term shall not be less than three nor more than five years in which event reappointments thereafter shall be deemed for the new term unless a different term is again specified; or

b. At least one year prior to the expiration of the first or any subsequent contract a board shall notify the superintendent or business administrator and the other board or boards in writing that the person will not be reappointed at the end of the current term, in which event the person's employment shall cease at the expiration of that term. The contract between the boards shall also be terminated. However, the termination shall not preclude any board from reemploying the superintendent or business administrator on an individual basis. If a contract between boards of education is terminated because the superintendent or business administrator is not reappointed at the end of the term of employment, and the boards involved in the previous sharing relationship determine to enter into a new contract, the boards shall not be required to prepare and submit a report or receive the approval of the Commissioner of Education if the new contract is for the same shared position for which the boards previously received approval.

L.1996,c.111,s.6.



Section 18A:17-24.4 - Grounds For Dismissal Of Shared Superintendent, School Business Administrator

18A:17-24.4.Grounds for dismissal of shared superintendent, school business administrator

7. During the term of any employment contract with the board, a shared superintendent or school business administrator shall not be dismissed or reduced in compensation except for inefficiency, incapacity, or conduct unbecoming or other just cause and then only in the manner prescribed by N.J.S.18A:6-9 et seq.

L.1996,c.111,s.7.



Section 18A:17-24.5 - Position Of Shared Superintendent, Business Administrator Not Tenurable

18A:17-24.5.Position of shared superintendent, business administrator not tenurable

8. The position of shared superintendent or shared business administrator shall not be a tenurable position. If two or more boards of education appoint an individual from within one of the school districts to a shared position, the individual shall retain all tenure rights accrued in the positions in which he previously served within the district. However, in no event shall the districts be required to appoint a tenured individual from within any of the districts to fill a shared position.


L.1996,c.111,s.8.



Section 18A:17-24.6 - Determination Of Initial Terms, Conditions Of Employment Contract

18A:17-24.6.Determination of initial terms, conditions of employment contract

9. The initial terms and conditions of the employment contract between the boards and the superintendent or school business administrator shall be determined by the boards and the superintendent or business administrator. The terms shall be maintained for the life of the contract.

Boards may mutually agree to provide additional benefits or compensation during the life of the superintendent's or business administrator's contract, but if agreement is not possible, an individual board may do so unilaterally based upon the superintendent's or business administrator's performance and the needs of the district, and the responsibility for the cost of the additional benefits shall rest solely with that individual board.

L.1996,c.111,s.9.



Section 18A:17-24.7 - Individual Evaluation Of Shared Superintendent, School Business Administrator

18A:17-24.7.Individual evaluation of shared superintendent, school business administrator

10. Each district shall ensure that the shared superintendent or school business administrator is evaluated individually in that district, in accordance with statute and regulation.

L.1996,c.111,s.10.



Section 18A:17-24.8 - Mediation Of Contract Disputes

18A:17-24.8.Mediation of contract disputes

11. The county superintendent or superintendents if the districts are in different counties shall serve as a mediator for any disputes arising over the interpretation of the contract between the boards of education sharing a superintendent or a school business administrator.

L.1996,c.111,s.11.



Section 18A:17-24.9 - Law Supersedes "Interlocal Services Act".

18A:17-24.9.Law supersedes "Interlocal Services Act".

12. The provisions of P.L.1996, c.111 (C.18A:17-24.1 et al.) shall govern the sharing of a superintendent or school business administrator by two or more boards of education and shall not be deemed inconsistent with the provisions of P.L.1973, c.208 (C.40:8A-1 et seq.) insofar as that act may authorize the subcontracting of school district administrative services.

L.1996,c.111,s.12.



Section 18A:17-25 - Appointment; Salary; Removal

18A:17-25. Appointment; salary; removal
A business manager may be appointed in any type I school district, and subject to the provisions of article 1 of this chapter, may be removed from such office, by a recorded roll call majority vote of the full membership of the board of education and he shall receive such salary as the board shall determine.

L.1967, c.271; amended by L.1968, c. 295, s. 3, eff. Sept. 9, 1968.



Section 18A:17-26 - Bond Of Business Manager

18A:17-26. Bond of business manager
The business manager shall, before entering upon the duties of office, give bond to the board for the faithful discharge of his duties in such principal sum, not less than $2,000.00 and with such surety as the board shall direct, but the annual premium of such bond may be paid by the board as a current expense.

L.1967, c.271.



Section 18A:17-27 - Attendance Upon Meetings Of The Board

18A:17-27. Attendance upon meetings of the board
The business manager shall have a seat on the board and the right to speak on all matters relating to his department but he shall not have the right to vote.

L.1967, c.271.



Section 18A:17-28 - Duties Of Business Manager

18A:17-28. Duties of business manager
The business manager shall:

a. Have charge and care of the public school buildings and other property belonging to the district and the repair and maintenance thereof, and in the case of repairs not exceeding the sum of $1,000.00, he, when so authorized by the board, may order the same between meetings of the board, without previous order of the board and without advertisement;

b. Draw or supervise the drawing of all plans and specifications for the erection, improvement or repair of public schoolhouses, subject to the approval thereof by the board;

c. Superintend all advertisements for bids in the letting of all contracts for the board;

d. Supervise the construction and repair of all school buildings and inspect all work done and materials and supplies furnished under contract and, subject to the approval of the board, condemn any work done or reject any materials or supplies furnished which, in his judgment, do not conform to the specifications or the contract therefor;

e. Report monthly to the board as to the progress of any work of construction or repair;

f. Perform such other duties as may be required by law or as may be required by the board.

L.1967, c.271.



Section 18A:17-29 - Appointment Of Clerks

18A:17-29. Appointment of clerks
The business manager may appoint and remove clerks in his office to the number and at such salaries as shall be determined by the board of education.

L.1967, c.271.



Section 18A:17-30 - Business Assistants; Appointments, Etc.

18A:17-30. Business assistants; appointments, etc.
The board of education in every type II school district which has a board of school estimate may employ and dismiss a business assistant, fix his duties, compensation and term of employment.

L.1967, c.271.



Section 18A:17-31 - Treasurer Of School Moneys.

18A:17-31 Treasurer of school moneys.

18A:17-31. The board may appoint any suitable person except a member or employee of the board, with a term of office fixed by the board as the treasurer of school moneys. Any municipal officer acting or designated as treasurer of school moneys who ceases to be such officer shall thereupon cease to be such treasurer.

amended 1977, c.464; 1981, c.174, s.4; 2010, c.39, s.12.



Section 18A:17-32 - Bond Of Treasurer

18A:17-32. Bond of treasurer
If the treasurer is an officer of the municipality constituting the district, and the bond given by him for the faithful performance of his duties as such municipal officer covers and secures the faithful performance of his duties as treasurer of school moneys, and it shall be so certified to the board by a certificate of such coverage by the bondsman thereon and the amount thereof is sufficient to cover both the original and the additional liability he shall not be required to give additional bond but otherwise or if he is not such an officer he shall give bond for the faithful performance of his duties as treasurer of school moneys in such amount, and with such surety, as the board shall direct. In each case the board in its determination of the amount shall be guided by a schedule of minimum limits to be promulgated by the State board.

L.1967, c.271; amended by L.1968, c. 295, s. 4, eff. Sept. 9, 1968; L.1981, c. 174, s. 5, eff. June 19, 1981.



Section 18A:17-33 - Compensation

18A:17-33. Compensation
The treasurer shall receive from the board of education such compensation as the board shall determine.

L.1967, c.271; amended by L.1981, c. 174, s. 6, eff. June 19, 1981.



Section 18A:17-34 - Receipt And Disposition Of Moneys.

18A:17-34 Receipt and disposition of moneys.

18A:17-34. In a district which appoints a treasurer of school moneys, the treasurer shall receive and hold in trust all school moneys belonging to the district from whatever source derived free of any control by the governing body of any municipality comprised in said district, except such moneys as are derived from athletic events or other activities of pupil organizations of the district, and he shall, when required by resolution of the board, deposit the same or such part thereof as may be designated in any bank or banking institution of this State designated by it as a depository of school moneys, which may include the State of New Jersey Cash Management Fund, created pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4), and thereafter school moneys shall be deposited only in the depository or any of the depositories so named and the treasurer shall, upon depositing the same therein, be relieved from liability for any loss thereof which may be caused by reason of such deposit.

amended 1977, c.281, s.8; 1981, c.174, s.7; 2010, c.39, s.13.



Section 18A:17-35 - Records Of Receipts And Payments

18A:17-35. Records of receipts and payments
The treasurer shall keep a record of the sums received and paid out by him in books provided for that purpose and kept in accordance with the uniform system of bookkeeping prescribed by the State board. Upon ceasing to hold said office he shall pay over the balance of school funds remaining in his hands to his successor in office.

L.1967, c.271; amended by L.1981, c. 174, s. 8, eff. June 19, 1981.



Section 18A:17-36 - Accounting; Monthly And Annual Reports

18A:17-36. Accounting; monthly and annual reports
The treasurer shall render to the board monthly, and at such other times as shall be requested by the board, reports giving a detailed account of all receipts, the amounts of all warrants signed by him since the date of his last report and the accounts against which, and the purposes for which, the warrants were drawn and the balance to the credit of each account, and at the close of the school year and not later than August 1 of each year he shall render an annual report showing the amounts received and disbursed by him for school purposes during said year, a duplicate whereof shall be filed with the county superintendent, and shall also report to the county superintendent in the manner and form prescribed by the commissioner.

L.1967, c.271; amended by L.1981, c. 174, s. 9, eff. June 19, 1981.



Section 18A:17-41 - Rules And Regulations Governing Janitorial Employees

18A:17-41. Rules and regulations governing janitorial employees
The board of education of every district shall make such rules and regulations, not inconsistent with this title, as may be necessary for the employment, discharge, management and control of the public school janitor, janitor engineers, custodians or janitorial employees of the district.

L.1967, c.271.



Section 18A:17-42 - Preamble; Purpose Of Article

18A:17-42. Preamble; purpose of article
The legislature finds that the safety and welfare of the public school students of this state while attending sessions of the public schools is a matter of prime concern to the citizens of this state; that, in several isolated instances throughout this state, unlawful intruders into the public schools have subjected public school students and their teachers to physical and verbal attacks during sessions of the public schools and on the property of said public schools; that such attacks might have been prevented, and similar attacks will be prevented, if public school law enforcement officers are stationed in said schools; and that state aid to local boards is necessary to help such boards bear the cost of employing and stationing public school law enforcement officers.

L.1967, c.271.



Section 18A:17-43 - Employment Of Law Enforcement Officers

18A:17-43. Employment of law enforcement officers
(a) The commissioner may, in accordance with rules and regulations promulgated pursuant to this article and upon a finding of need therefor, authorize any board of education to employ, subject to the provisions of Title 11, Civil Service, of the Revised Statutes, one or more public school law enforcement officers, and to station such public school law enforcement officers in public schools of this state during hours when said public schools are normally in session or are occupied by public school students or their teachers.

(b) No such public school law enforcement officer shall be employed, except upon the application of a board of education and with the approval of the county superintendent.

L.1967, c.271.



Section 18A:17-43.1 - Training Course Required For Service As Safe Schools Resource Officer, Liaison To Law Enforcement.

18A:17-43.1 Training course required for service as safe schools resource officer, liaison to law enforcement.

3. a. Following the development of the training course pursuant to subsection a. of section 2 of P.L.2005, c.276 (C.52:17B-71.8) or 180 days following the effective date of this act, whichever occurs first, a board of education shall not assign a safe schools resource officer to a public school unless that individual first completes the safe schools resource officer training course.

b.Following the development of the training course pursuant to subsection a. of section 2 of P.L.2005, c.276 (C.52:17B-71.8) or 180 days following the effective date of this act, whichever occurs first, a board of education shall not assign an employee to serve as a school liaison to law enforcement unless that individual first completes the safe schools resource officer training course.

c.A person who is assigned to a public school as a safe schools resource officer prior to the effective date of P.L.2005, c.276 (C.52:17B-71.8 et al.) or assigned to serve as a school liaison to law enforcement prior to that date shall not be required to complete the safe schools resource officer training course developed by the Police Training Commission pursuant to subsection a. of section 2 of P.L.2005, c.276 (C.52:17B-71.8), but may in accordance with that section.

L.2005,c.276,s.3.



Section 18A:17-45 - Rules And Regulations To Be Established By Commissioner

18A:17-45. Rules and regulations to be established by commissioner
The commissioner shall issue and promulgate such rules and regulations as are necessary and appropriate to carry out the provisions of this article.

L.1967, c.271.



Section 18A:17-46 - Reporting Of Certain Acts By School Employee; Report; Public Hearing.

18A:17-46 Reporting of certain acts by school employee; report; public hearing.

1.Any school employee observing or having direct knowledge from a participant or victim of an act of violence shall, in accordance with standards established by the commissioner, file a report describing the incident to the school principal in a manner prescribed by the commissioner, and copy of same shall be forwarded to the district superintendent.

The principal shall notify the district superintendent of schools of the action taken regarding the incident. Two times each school year, between September 1 and January 1 and between January 1 and June 30, at a public hearing, the superintendent of schools shall report to the board of education all acts of violence, vandalism, and harassment, intimidation, or bullying which occurred during the previous reporting period. The report shall include the number of reports of harassment, intimidation, or bullying, the status of all investigations, the nature of the bullying based on one of the protected categories identified in section 2 of P.L.2002, c.83 (C.18A:37-14), the names of the investigators, the type and nature of any discipline imposed on any student engaged in harassment, intimidation, or bullying, and any other measures imposed, training conducted, or programs implemented, to reduce harassment, intimidation, or bullying. The information shall also be reported once during each reporting period to the Department of Education. The report must include data broken down by the enumerated categories as listed in section 2 of P.L.2002, c.83 (C.18A:37-14), and data broken down by each school in the district, in addition to district-wide data. It shall be a violation to improperly release any confidential information not authorized by federal or State law for public release.

The report shall be used to grade each school for the purpose of assessing its effort to implement policies and programs consistent with the provisions of P.L.2002, c.83 (C.18A:37-13 et seq.). The district shall receive a grade determined by averaging the grades of all the schools in the district. The commissioner shall promulgate guidelines for a program to grade schools for the purposes of this section.

The grade received by a school and the district shall be posted on the homepage of the school's website. The grade for the district and each school of the district shall be posted on the homepage of the district's website. A link to the report shall be available on the district's website. The information shall be posted on the websites within 10 days of the receipt of a grade by the school and district.

Verification of the reports on violence, vandalism, and harassment, intimidation, or bullying shall be part of the State's monitoring of the school district, and the State Board of Education shall adopt regulations that impose a penalty on a school employee who knowingly falsifies the report. A board of education shall provide ongoing staff training, in cooperation with the Department of Education, in fulfilling the reporting requirements pursuant to this section. The majority representative of the school employees shall have access monthly to the number and disposition of all reported acts of school violence, vandalism, and harassment, intimidation, or bullying.

L.1982, c.163, s.1; amended 2001, c.299; 2007, c.42, s.1; 2010, c.122, s.7.



Section 18A:17-47 - Discharge Of, Or Discrimination Against, School Employee Who Files Report

18A:17-47. Discharge of, or discrimination against, school employee who files report
It shall be unlawful for any board of education to discharge or in any manner discriminate against a school employee as to his employment because the employee had filed a report pursuant to section 1 of this act. Any employee discriminated against shall be restored to his employment and shall be compensated by the board of education for any loss of wages arising out of the discrimination; provided, however, if the employee shall cease to be qualified to perform the duties of his employment he shall not be entitled to restoration and compensation.

L.1982, c. 163, s. 2, eff. Oct. 28, 1982.



Section 18A:17-48 - Annual Report To Legislature.

18A:17-48 Annual report to Legislature.

3.The Commissioner of Education shall each year submit a report to the Education Committees of the Senate and General Assembly detailing the extent of violence, vandalism, and harassment, intimidation, or bullying in the public schools and making recommendations to alleviate the problem. The report shall be made available annually to the public no later than October 1, and shall be posted on the department's website.

L.1982, c.163, s.3; amended 2010, c.122, s.8.



Section 18A:17-49 - Definitions Relative To Public School Facilities

18A:17-49. Definitions relative to public school facilities
1.As used in this act, "Buildings and grounds supervisor" means a person employed by a school district who performs administrative and supervisory duties relating to the structural, mechanical and physical maintenance and repair of public school facilities and who consults with contractors and school district officials to ensure proper compliance and administration of the various laws, regulations, technical practices, operations and management techniques with regard to the maintenance and repair of public school facilities or assists in planning, organizing and directing all undertakings relating to the structural, mechanical and physical maintenance and repair of public school facilities, or a combination thereof.

"Certified educational facilities manager" means a person who meets any one of the following criteria:

i.has served as a buildings and grounds supervisor in a school district continuously for the five years prior to September 1, 2002; or

ii.is a code enforcement official licensed by the Department of Community Affairs and is serving as a building and grounds supervisor on the effective date of P.L.1999, c.337 (C.18A:17-49 et seq.); or

iii.has a minimum of two years of experience in the field of buildings and grounds supervision and has graduated as a certified educational facilities manager from the New Jersey Educational Facility Management Program at Rutgers, The State University or has graduated from an equivalent program offered at either an accredited institution of higher education or an approved post-secondary institution located within or outside of the State.

L.1999, c.337, s.1.



Section 18A:17-50 - Conditions Of Employing Building And Grounds Supervisor

18A:17-50. Conditions of employing building and grounds supervisor
2.Commencing September 1, 2002, no person shall be employed by a board of education of a school district as a buildings and grounds supervisor unless he is a certified educational facilities manager; except that when a vacancy occurs in a position in which the duties of a buildings and grounds supervisor are performed, a board may select, for a period not to exceed two years and commencing on the date of the vacancy, a person who is not a certified educational facilities manager to perform on an interim basis, the duties of a buildings and grounds supervisor.

L.1999, c.337, s.2.



Section 18A:17-51 - Applicant To Provide Certification Documentation.

18A:17-51 Applicant to provide certification documentation.

3.A board of education shall require any applicant for a permanent position as a buildings and grounds supervisor to provide documentation that he is a certified educational facilities manager who has received an authorization from the Department of Education pursuant to section 2 of P.L.2013, c.47 (C.18A:17-53).

L.1999, c.337, s.3, amended 2013, c.47, s.1.



Section 18A:17-52 - Rules, Regulations

18A:17-52. Rules, regulations
4.The State Board of Education shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1999, c.337, s.4.



Section 18A:17-53 - Issuance Of Authorization To Serve As Educational Facilities Manager.

18A:17-53 Issuance of authorization to serve as educational facilities manager.

2. a. The Department of Education shall issue an authorization to serve as an educational facilities manager to an applicant who meets the criteria of a certified educational facilities manager as set forth in section 1 of P.L.1999, c.337 (C.18A:17-49). The department shall place the applicant on a master list of certified educational facilities managers to be maintained by the department. An authorization shall be valid for a period of three years from the date of issuance.

b.The department shall renew the authorization of a certified educational facilities manager upon receipt and verification of a renewal application submitted pursuant to section 3 of P.L.2013, c.47 (C.18A:17-54).

L.2013, c.47, s.2.



Section 18A:17-54 - Application For Renewal Of Authorization.

18A:17-54 Application for renewal of authorization.

3. a. A certified educational facilities manager shall apply to the Department of Education for renewal of the authorization issued pursuant to section 2 of P.L.2013, c.47 (C.18A:17-53). The renewal application shall include a certified statement, upon a form prescribed by the department, that the applicant completed at least 20 hours of training or continuing education in the prior three years in fields of study related to school facilities in the State and approved by the department.

b.In the case of an authorization issued by the department more than three years prior to the effective date of P.L.2013, c.47 (C.18A:17-53 et al.), the department shall establish a schedule for the submission of renewal applications for those authorizations.

L.2013, c.47, s.3.



Section 18A:17A-1 - Districts In Cities Of First Class Over 325,000; Unit Control Organizational Structure; Executive Superintendent; Appointment; Term; Compensation

18A:17A-1. Districts in cities of first class over 325,000; unit control organizational structure; executive superintendent; appointment; term; compensation
Districts in cities of the first class with a population over 325,000 shall have a unit control organizational structure. The board of education shall appoint, for a first term not to exceed 3 years and for any subsequent term for said person not to exceed 5 years, an executive superintendent by the recorded roll call majority vote of the full membership of the board. The executive superintendent shall receive such salary as the board shall determine. The salary of the executive superintendent shall not be reduced during his term of office. Notwithstanding any other provision of the law, no executive superintendent shall acquire tenure.

L.1975, c. 169, s. 1, eff. Aug. 4, 1975.



Section 18A:17A-2 - Executive Superintendent; Qualifications

18A:17A-2. Executive superintendent; qualifications
No person shall be appointed, or act as, or perform the duties of, executive superintendent, unless he holds an appropriate certificate as prescribed by the State board; provided, however, that in addition to State certification requirements the executive superintendent shall meet additional criteria as shall be determined by the board of education. Such additional criteria for the executive superintendent shall be determined and set forth and the public shall be given notice of such criteria prior to the start of the selection process.

L.1975, c. 169, s. 2, eff. Aug. 4, 1975.



Section 18A:17A-3 - Executive Superintendent; Duties And Powers

18A:17A-3. Executive superintendent; duties and powers
The executive superintendent shall be the chief executive officer and administrator of the district. Pursuant to rules and regulations established by the board of education, the executive superintendent shall have responsibility and general supervision over the organization and the educational, managerial, and fiscal operations of the district, including the schools therein, under rules and regulations prescribed by the State board. He shall have supervisory authority over all officers and employees, professional and nonprofessional, of the district, all of whom shall report to him, and he shall prescribe their duties. He shall keep himself informed as to the condition and progress of the educational, managerial, and fiscal operations of the district and shall report thereon, from time to time, to, and as directed by, the board and he shall have such other powers and perform such other duties as may be prescribed by the board employing him.

He shall have a seat on the board of education employing him and the right to speak on all educational, managerial, and fiscal matters at meetings of the board but shall have no vote.

L.1975, c. 169, s. 3, eff. Aug. 4, 1975.



Section 18A:17A-4 - Abolishment Of Certain Positions; Performance Of Duties And Powers By Executive Superintendent

18A:17A-4. Abolishment of certain positions; performance of duties and powers by executive superintendent
The positions of superintendent of schools, assistant superintendents of schools, school business administrator, school business manager, secretary to the board of education and assistant secretary to the board of education in such cities are hereby abolished. The executive superintendent shall perform all the duties and possess all the powers heretofore and hereafter assigned to the superintendent of schools, secretary of the board of education, school business administrator, school business manager, and assistants and clerks thereto, in Title 18A of the New Jersey Statutes.

L.1975, c. 169, s. 4, eff. Aug. 4, 1975.



Section 18A:17A-5 - Officers And Employees, Professional And Nonprofessional; Employment, Transfer And Removal

18A:17A-5. Officers and employees, professional and nonprofessional; employment, transfer and removal
All officers and employees, professional and nonprofessional, shall be employed, transferred and removed as provided below.

a. The executive superintendent may appoint, transfer, pursuant to the provisions of Title 11 of the Revised Statutes, and, pursuant to Article 1 of chapter 17 of Title 18A of the New Jersey Statutes, remove clerks in his immediate office, but the number and salaries of the clerks shall be determined by the board.

b. The executive superintendent, subject to the approval of the board, shall appoint and fix the compensation of such assistant executive superintendents as he shall deem necessary; provided, however, the number of assistant executive superintendents shall not exceed the number of persons serving immediately prior to the effective date of this act in the position of assistant superintendent of schools, school business administrator, school business manager, secretary to the board of education and assistant secretary to the board of education. An assistant executive superintendent shall not be appointed for a term exceeding the remainder of the term of the executive superintendent. Notwithstanding any other provision of law, no assistant executive superintendent shall acquire tenure.

c. The executive superintendent shall propose to the board of education all other officers and employees, professional and nonprofessional, for employment, transfer and removal.

L.1975, c. 169, s. 5, eff. Aug. 4, 1975.



Section 18A:17A-6 - Delegation Of Powers And Duties

18A:17A-6. Delegation of powers and duties
The executive superintendent may delegate to subordinate officers or employees in the district such of his powers and duties as he may deem desirable to be exercised under his supervision and direction.

L.1975, c. 169, s. 6, eff. Aug. 4, 1975.



Section 18A:17A-7 - Board Of Education; Retention Of Powers And Responsibilities

18A:17A-7. Board of education; retention of powers and responsibilities
Except as otherwise provided in this act, the board of education in districts in cities of the first class with a population over 325,000 shall retain the power to perform all acts and do all things consistent with law and State board rules that are necessary for the proper conduct and maintenance of the public schools in its district and all other powers and responsibilities vested in it under Title 18A of the New Jersey Statutes, including but not limited to appointing, transferring or dismissing employees, fixing the terms and salaries of employees, adopting or altering a course of study, and selecting textbooks.

L.1975, c. 169, s. 7, eff. Aug. 4, 1975.



Section 18A:17A-8 - Tenured Person In Abolished Position; Continuance Of Employment; Duties

18A:17A-8. Tenured person in abolished position; continuance of employment; duties
Subject to the provisions of section 12 of this act, any person serving under tenure as an assistant superintendent, secretary to the board of education, assistant secretary to the board of education, school business administrator, school business manager in a city of the first class with a population of over 325,000 as of the effective date of this act shall continue to serve under tenure in the district during good behavior and efficiency and shall not be dismissed or reduced in compensation except for just cause; provided, however, that they shall perform only such administrative duties as are prescribed or delegated by the executive superintendent.

L.1975, c. 169, s. 8, eff. Aug. 4, 1975.



Section 18A:17A-9 - Auditor General; Appointment; Duties

18A:17A-9. Auditor general; appointment; duties
In districts in cities of the first class with a population over 325,000 the commissioner shall appoint an auditor general, who, subject to the rules and regulations of the State board, shall:

a. Perform post or concurrent audits of such transactions and accounts kept by or for the district as he may deem necessary;

b. Perform management analysis of such transactions and activities of the district as he may deem necessary in order to improve the efficiency, productivity and performance of the district and to disclose and prevent inefficiency in the district;

c. Conduct financial, operational and compliance reviews to improve effective control over income, expenditures, funds, property and other assets;

d. Determine whether the financial transactions of the district have been consummated in accordance with laws, regulations or other legal requirements, and whether adequate internal financial control over operations is exercised;

e. Keep and maintain such records as may be necessary to enable him to accomplish the duties of the office as in this act provided;

f. Organize the office as he shall determine appropriate with the approval of the commissioner;

g. Subject to the approval of the commissioner, appoint, employ, and with the limits of funds appropriated therefor, fix the compensation of such assistants and employees as the commissioner shall determine to be required to perform the duties and functions of the office;

h. Report at least annually to the commissioner on the operations of the office;

i. Perform such other duties as shall be directed by the commissioner.

L.1975, c. 169, s. 9, eff. Aug. 4, 1975.



Section 18A:17A-10 - Auditor General; Reports; Quarters; Costs Of Office

18A:17A-10. Auditor general; reports; quarters; costs of office
The auditor general shall report directly to the commissioner but he shall keep the board of education and the executive superintendent fully informed of his activities, findings and recommendations. A copy of any written report, finding, or recommendation submitted by the auditor general shall be provided by the auditor general simultaneously to the board of education and the executive superintendent and shall be available for public inspection. He shall have no administrative authority within the district. The board of education shall maintain suitable quarters within the administrative offices of the district for the auditor general and his staff. The costs associated with the operation and maintenance of the office of the auditor general, including his salary and those of his assistants and employees, shall be determined by the commissioner and shall be allocated from the district's State aid; provided, however, that said costs shall not exceed in any school year 15/100 of 1% of the district's annual school budget.

L.1975, c. 169, s. 10, eff. Aug. 4, 1975.



Section 18A:17A-11 - Comprehensive Report By Commissioner

18A:17A-11. Comprehensive report by commissioner
The commissioner shall, 2 years after the effective date of this act, make a comprehensive report to the Governor and the Legislature assessing the effectiveness of this act.

L.1975, c. 169, s. 11, eff. Aug. 4, 1975.



Section 18A:18A-1 - Short Title; Citation

18A:18A-1. Short title; citation
This chapter shall be known and may be cited as the "Public School Contracts Law."

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-2 - Definitions.

18A:18A-2 Definitions.

18A:18A-2. As used in this chapter, unless the context otherwise indicates:

a."Board of education" means and includes the board of education of any local school district, consolidated school district, regional school district, county vocational school and any other board of education or other similar body other than the State Board of Education, the Commission on Higher Education or the Presidents' Council, established and operating under the provisions of Title 18A of the New Jersey Statutes and having authority to make purchases and to enter into contracts for the provision or performance of goods or services. The term "board of education" also shall include the board of trustees of a charter school established under P.L.1995, c.426 (C.18A:36A-1 et seq.).

b."Purchasing agent" means the secretary, business administrator or the business manager of the board of education duly assigned the authority, responsibility and accountability for the purchasing activity of the board of education and having the power to prepare advertisements, to advertise for and receive bids and to award contracts as permitted by this chapter, but if there be no secretary, business administrator or business manager, such officer, committees or employees to whom such power has been delegated by the board of education.

c.(Deleted by amendment, P.L.1999, c.440.)

d."District" means and includes any local school district, consolidated school district, regional school district, county vocational school and any other board of education or other similar body other than the State board, established under the provisions of Title 18A of the New Jersey Statutes.

e.(Deleted by amendment, P.L.1999, c.440.)

f.(Deleted by amendment, P.L.1999, c.440.)

g."Extraordinary unspecifiable services" means services which are specialized and qualitative in nature requiring expertise, extensive training and proven reputation in the field of endeavor.

h."Professional services" means services rendered or performed by a person authorized by law to practice a recognized profession and whose practice is regulated by law and the performance of which services requires knowledge of an advanced type in a field of learning acquired by a prolonged formal course of specialized instruction and study as distinguished from general academic instruction or apprenticeship and training. Professional services may also mean services rendered in the provision or performance of goods or services that are original and creative in character in a recognized field of artistic endeavor.

i.(Deleted by amendment, P.L.1999, c.440.)

j."Purchases" means transactions, for a valuable consideration, creating or acquiring an interest in goods, services and property, except real property or any interest therein.

k."Work" means any task, program, undertaking, or activity, related to any development, redevelopment, construction or reconstruction performed or provided pursuant to a contract with a board of education.

l."Aggregate" means the sums expended or to be expended for the provision or performance of any goods or services in connection with the same immediate purpose or task, or the furnishing of similar goods or services, during the same contract year through a contract awarded by a purchasing agent.

m."Bid threshold" means the dollar amount set in N.J.S.18A:18A-3, above which a board of education shall advertise for and receive sealed bids in accordance with procedures set forth in N.J.S.18A:18A-1 et seq.

n."Contract" means any agreement, including but not limited to a purchase order or a formal agreement, which is a legally binding relationship enforceable by law, between a vendor who agrees to provide or perform goods or services and a board of education which agrees to compensate a vendor, as defined by and subject to the terms and conditions of the agreement. A contract also may include an arrangement whereby a vendor compensates a board of education for the vendor's right to perform a service, such as, but not limited to, operating a concession.

o."Contract year" means the period of 12 consecutive months following the award of a contract.

p."Competitive contracting" means the method described in sections 45 through 49 of P.L.1999, c.440 (C.18A:18A-4.1 through C.18A:18A-4.5) of contracting for specialized goods and services in which formal proposals are solicited from vendors; formal proposals are evaluated by the purchasing agent or counsel or school business administrator; and the board of education awards a contract to a vendor or vendors from among the formal proposals received.

q."Goods and services" or "goods or services" means any work, labor, commodities, equipment, materials, or supplies of any tangible or intangible nature, except real property or any interest therein, provided or performed through a contract awarded by a purchasing agent, including goods and property subject to N.J.S.12A:2-101 et seq.

r."Library and educational goods and services" means textbooks, copyrighted materials, student produced publications and services incidental thereto, including but not limited to books, periodicals, newspapers, documents, pamphlets, photographs, reproductions, microfilms, pictorial or graphic works, musical scores, maps, charts, globes, sound recordings, slides, films, filmstrips, video and magnetic tapes, other printed or published matter and audiovisual and other materials of a similar nature, necessary binding or rebinding of library materials, and specialized computer software used as a supplement or in lieu of textbooks or reference material.

s."Lowest price" means the least possible amount that meets all requirements of the request of a purchasing agent.

t."Lowest responsible bidder or vendor" means the bidder or vendor: (1) whose response to a request for bids offers the lowest price and is responsive; and (2) who is responsible.

u."Official newspaper" means any newspaper designated by the board of education pursuant to R.S.35:1-1 et seq.

v."Purchase order" means a document issued by the purchasing agent authorizing a purchase transaction with a vendor to provide or perform goods or services to the board of education, which, when fulfilled in accordance with the terms and conditions of a request of a purchasing agent and other provisions and procedures that may be established by the board of education, will result in payment by the board of education.

w."Quotation" means the response to a formal or informal request made by a purchasing agent to a vendor for provision or performance of goods or services, when the aggregate cost is less than the bid threshold. Quotations may be in writing, or taken verbally if a record is kept by the purchasing agent.

x."Responsible" means able to complete the contract in accordance with its requirements, including but not limited to requirements pertaining to experience, moral integrity, operating capacity, financial capacity, credit, and workforce, equipment, and facilities availability.

y."Responsive" means conforming in all material respects to the terms and conditions, specifications, legal requirements, and other provisions of the request.

z."Public works" means building, altering, repairing, improving or demolishing any public structure or facility constructed or acquired by a board of education to house school district functions or provide water, waste disposal, power, transportation and other public infrastructures.

aa."Concession" means the granting of a license or right to act for or on behalf of the board of education, or to provide a service requiring the approval or endorsement of the board of education, and which may or may not involve a payment or exchange, or provision of services by or to the board of education, provided that the term concession shall not include vending machines.

bb."Index rate" means the rate of annual percentage increase, rounded to the nearest half-percent, in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, computed and published quarterly by the United States Department of Commerce, Bureau of Economic Analysis.

cc."Proprietary" means goods or services of a specialized nature, that may be made or marketed by a person or persons having the exclusive right to make or sell them, when the need for such goods or services has been certified in writing by the board of education to be necessary for the conduct of its affairs.

dd."Service or services" means the performance of work, or the furnishing of labor, time, or effort, or any combination thereof, not involving or connected to the delivery or ownership of a specified end product or goods or a manufacturing process. Service or services may also include an arrangement in which a vendor compensates the board of education for the vendor's right to operate a concession.

L.1977, c.114; amended 1994, c.48, s.59; 1999, c.440, s.50.



Section 18A:18A-3 - Bid Threshold.

18A:18A-3 Bid threshold.

a.When the cost or price of any contract awarded by the purchasing agent in the aggregate, does not exceed in a contract year the total sum of $17,500, the contract may be awarded by a purchasing agent when so authorized by resolution of the board of education without public advertising for bids and bidding therefor, except that the board of education may adopt a resolution to set a lower threshold for the receipt of public bids or the solicitation of competitive quotations. If the purchasing agent possesses a qualified purchasing agent certificate pursuant to subsection b. of section 9 of P.L.1971, c.198 (C.40A:11-9) the board of education may establish that the bid threshold may be up to $25,000. Such authorization may be granted for each contract or by a general delegation of the power to negotiate and award such contracts pursuant to this section.

b.Commencing in the fifth year after the year in which P.L.1999, c.440 takes effect, and every five years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount and the higher threshold amount which the board of education is permitted to establish as set forth in subsection a. of this section or the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the index rate as that term is defined in N.J.S.18A:18A-2, and shall round the adjustment to the nearest $1,000. The Governor shall notify all local school districts of the adjustment no later than June 1 of every fifth year. The adjustment shall become effective on July 1 of the year in which it is made.

Any contract made pursuant to this section may be awarded for a period of 24 consecutive months, except that contracts for professional services pursuant to paragraph (1) of subsection a. of N.J.S.18A:18A-5 may be awarded for a period not exceeding 12 consecutive months.

Amended 1980, c.144, s.1; 1983, c.171, s.1; 1999, c.440, s.51; 2009, c.166, s.6.



Section 18A:18A-3.1 - Private Driver Education Schools

18A:18A-3.1. Private driver education schools
Boards of education may enter into contracts with private driver education schools for the purpose of providing driver education courses to students on an individual or group basis, according to rules prescribed by the Commissioner of Education, when it is determined by the local board of education that the private driver education school can provide behind-the-wheel driver education that is substantially equivalent to that provided by the board of education, and at less cost than current or other proposed programs.

Each private driver education school shall hold a current license or certificate of approval issued by the Director of the Division of Motor Vehicles pursuant to P.L. 1951, c.216 (C. 39:12-1 et seq.), and be approved for the purposes of this act by the Commissioner of Education.

L.1983, c. 281, s. 1, eff. July 29, 1983.



Section 18A:18A-3.2 - Group Legal Insurance.

18A:18A-3.2 Group legal insurance.

1.Any school district, hereinafter referred to as an employer, may enter into contracts of group legal insurance with an insurer authorized, pursuant to P.L.1981, c. 160 (C. 17:46C-1 et seq.), to engage in the business of legal insurance in this State or may contract with a duly recognized prepaid legal services plan with respect to the benefits which they are authorized to provide. The contract or contracts shall provide coverage for the employees of the employer and may include their dependents. "Dependents" shall include an employee's spouse and the employee's unmarried children, including stepchildren and legally adopted children, and, at the option of the employer and the carrier, children placed by the Department of Children and Families with a resource family, under the age of 19 who live with the employee in a regular parent-child relationship, and may also include, at the option of the employer and the carrier, other unmarried children of the employee under the age of 23 who are dependent upon the employee for support and maintenance. A spouse or child enlisting or inducted into military service shall not be considered a dependent during the military service.

"Employees" shall not include persons employed on a short-term, seasonal, intermittent or emergency basis, persons compensated on a fee basis, or persons whose compensation from the public employer is limited to reimbursement of necessary expenses actually incurred in the discharge of their duties.

The contract shall include provisions to prevent duplication of benefits and shall condition the eligibility of an employee for coverage upon satisfying a waiting period stated in the contract.

The coverage of an employee, and of his dependents, if any, shall cease upon the discontinuance of his employment or upon cessation of active full-time employment in the classes eligible for coverage, subject to the provision as may be made in a contract by his employer for limited continuance of coverage during disability, part-time employment, leave of absence other than leave for military service or layoff, or for continuance of coverage after retirement.

A contract for group legal insurance entered into pursuant to this act shall not include any legal services attendant to a claim brought by a teaching staff member against a board of education or legal services for the defense of a teaching staff member facing disciplinary action pursuant to subarticle B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes (N.J.S.18A:6-9 et seq.).

L.1986, c.73, s.1; amended 2004, c.130, s.42; 2006, c.47, s.93.



Section 18A:18A-3.3 - Payment Of Premiums

18A:18A-3.3. Payment of premiums
An employer entering into a contract is authorized to pay part or all of the premiums or charges for the contract and may appropriate any money necessary to pay the premiums or charges or portions thereof. The contribution required of an employee toward the cost of the coverage may be deducted from the pay, salary or other compensation of the employee upon an authorization in writing made to the appropriate disbursing officer.

The continuance of coverage after retirement of an employee may be provided at the rates and under the conditions as shall be prescribed in the contract, subject, however, to the requirements hereinafter set forth in this section. The contribution required of a retired employee toward the cost of the coverage may be paid by him to his former employer or in any other manner as the employer shall direct.

Retired employees may be required to pay for the entire cost of coverage for themselves and their dependents at rates which are determined based upon the reasonable expected use of retired persons.

L. 1986, c. 73, s. 2, eff. Aug. 5, 1986.



Section 18A:18A-3.4 - Employment Payment For Retirees

18A:18A-3.4. Employment payment for retirees
In providing for the continuance of coverage after retirement of employees and their dependents as authorized by section 2 of this act and notwithstanding any of the provisions of section 2 to the contrary, the employer may assume the entire cost of the coverage and pay all the premiums for employees who have retired after 25 years or more of service with the employer, including the premiums for their dependents, if any, under uniform conditions as the school district shall prescribe.

L. 1986, c. 73, s. 3, eff. Aug. 5, 1986.



Section 18A:18A-4 - Contract Awarded By Board Of Education Resolution; Disqualification Conditions

18A:18A-4. Contract awarded by board of education resolution; disqualification conditions
18A:18A-4. a. Every contract for the provision or performance of any goods or services, the cost of which in the aggregate exceeds the bid threshold, shall be awarded only by resolution of the board of education to the lowest responsible bidder after public advertising for bids and bidding therefor, except as is provided otherwise in this chapter or specifically by any other law.

The board of education may, by resolution approved by a majority of the board of education and subject to subsections b. and c. of this section, disqualify a bidder who would otherwise be determined to be the lowest responsible bidder, if the board of education finds that any board or, in the case of a contract for a school facilities project, the New Jersey Economic Development Authority, has had prior negative experience with the bidder within the past 10 years, as reported in a contractor evaluation submitted pursuant to N.J.S. 18A:18A-15 or in a school facilities project performance evaluation submitted pursuant to regulations of the Department of the Treasury or section 62 of P.L.2000, c.72 (C.18A:7G-36), as appropriate.

b.As used in this section, "prior negative experience" means any of the following:

(1)the bidder has been found, through either court adjudication, arbitration, mediation, or other contractually stipulated alternate dispute resolution mechanism, to have: failed to provide or perform goods or services; or failed to complete the contract in a timely manner; or otherwise performed unsatisfactorily under a prior contract with a board of education or, in the case of a school facilities project, with the New Jersey Economic Development Authority;

(2)the bidder defaulted on a contract, thereby requiring a board of education or, in the case of a school facilities project, the New Jersey Economic Development Authority, to utilize the services of another contractor to provide the goods or perform the services or to correct or complete the contract;

(3)the bidder defaulted on a contract, thereby requiring a board of education or, in the case of a school facilities project, the New Jersey Economic Development Authority, to look to the bidder's surety for completion of the contract or tender of the costs of completion; or

(4)the bidder is debarred or suspended from contracting with any of the agencies or departments of the executive branch of the State of New Jersey at the time of the contract award, whether or not the action was based on experience with a board of education or, in the case of a school facilities project, with the New Jersey Economic Development Authority.

c.The following conditions apply if the board of education is contemplating a disqualification based on prior negative experience:

(1)The existence of any of the indicators of prior negative experience set forth in this section shall not require that a bidder be disqualified. In each instance, the decision to disqualify shall be made within the discretion of the board of education and shall be rendered in the best interests of the board of education.

(2)All mitigating factors shall be considered in determining the seriousness of the prior negative experience and in deciding whether disqualification is warranted.

(3)The bidder shall be furnished by the board of education with a written notice (a) stating that a disqualification is being considered; (b) setting forth the reason for the disqualification; and (c) indicating that the bidder shall be accorded an opportunity for a hearing before the board of education if the bidder so requests within a stated period of time. At the hearing, the bidder shall show good cause why the bidder should not be disqualified by presenting documents and testimony. If the board of education determines that good cause has not been shown by the bidder, it may vote to find the bidder lacking in responsibility and, thus, disqualified.

(4)Disqualification shall be for a reasonable, defined period of time which shall not exceed five years.

(5)A disqualification, other than a disqualification pursuant to which a board of education is prohibited by law from entering into a contract with a bidder, may be voided or the period thereof may be reduced, in the discretion of the board of education, upon the submission of a good faith application under oath, supported by documentary evidence, setting forth substantial and appropriate grounds for the granting of relief, such as reversal of a judgment, or actual change of ownership, management or control of the bidder.

(6)An opportunity for a hearing need not be offered to a bidder whose disqualification is based on its suspension or debarment by an agency or department of the executive branch of the State of New Jersey. The term of such a disqualification shall be concurrent with the term of the suspension or debarment by the State agency or department.

d.The purchase of text books and materials that exceed the bid threshold and are approved by a board of education pursuant to N.J.S.18A:34-1 shall not require the further adoption of a resolution for purchase.

L.1977, c.11; amended 1980, c.144, s.2; 1983, c.171, s.2; 1999, c.440, s.52; 2002, c.90.



Section 18A:18A-4.1 - Use Of Competitive Contracting By Boards Of Education; Purposes.

18A:18A-4.1 Use of competitive contracting by boards of education; purposes.

45.Notwithstanding the provisions of any law, rule or regulation to the contrary, competitive contracting may be used by boards of education in lieu of public bidding for procurement of specialized goods and services the price of which exceeds the bid threshold, for the following purposes:

a.The purchase or licensing of proprietary computer software designed for board of education purposes, which may include hardware intended for use with the proprietary software. This subsection shall not be utilized for the purpose of acquiring general purpose computer hardware or software;

b.The hiring of a for-profit entity or a not-for-profit entity incorporated under Title 15A of the New Jersey Statutes for the purpose of:

(1)the operation, management or administration of recreation or social service facilities or programs; or

(2)the operation, management or administration of data processing services;

c.Services performed by an organization engaged in providing energy conservation education and training services to train employees of a board of education to reduce consumption of energy;

d.Telecommunications transmission or switching services that are not part of a tariff or schedule of charges filed with the Board of Public Utilities;

e.The purchase of specialized machinery or equipment of a technical nature, or servicing thereof, which will not reasonably permit the drawing of specifications;

f.Food services provided by food service management companies when not part of programs administered by the New Jersey Department of Agriculture, Bureau of Child Nutrition Programs;

g.Driver education courses provided by licensed driver education schools;

h.At the option of the board of education, any good or service that is exempt from bidding pursuant to N.J.S.18A:18A-5;

i.Laboratory testing services;

j.Concessions;

k.The operation, management or administration of other services, with the approval of the Division of Local Government Services in the Department of Community Affairs.

Any purpose included herein shall not be considered by a board of education as an extraordinary unspecifiable service pursuant to paragraph (2) of subsection a. of N.J.S.18A:18A-5.

L.1999, c.440, s.45; amended 2009, c.4, s.2.



Section 18A:18A-4.2 - Five-year Contract Term Limit; Exceptions.

18A:18A-4.2 Five-year contract term limit; exceptions.

46.Unless an exception is provided for under N.J.S.18A:18A-42 permitting a longer contract duration, contracts awarded pursuant to section 49 of P.L.1999, c.440 (C.18A:18A-4.5) may be for a term not to exceed five years.

L.1999,c.440,s.46.



Section 18A:18A-4.3 - Competitive Contracting Initiated By Board Of Education Resolution; Process Administration.

18A:18A-4.3 Competitive contracting initiated by board of education resolution; process administration.

47. a. In order to initiate competitive contracting, the board of education shall pass a resolution authorizing the use of competitive contracting each time specialized goods or services enumerated in section 45 of P.L.1999, c.440 (C.18A:18A-4.1) are desired to be contracted. If the desired goods or services have previously been contracted for using the competitive contracting process then the original resolution of the board of education shall suffice.

b.The competitive contracting process shall be administered by a purchasing agent qualified pursuant to subsection b. of section 9 of P.L.1971, c.198 (C.40A:11-9) or by legal counsel of the board of education, or by the school business administrator of the board of education. Any contracts awarded under this process shall be made by resolution of the board of education subject to the provisions of subsection e. of section 49 of P.L.1999, c.440 (C.18A:18A-4.5).

L.1999,c.440,s.47.



Section 18A:18A-4.4 - Request For Proposals; Documentation; Provisions.

18A:18A-4.4 Request for proposals; documentation; provisions.

48.The competitive contracting process shall utilize a request for proposals documentation in accordance with the following provisions:

a.The purchasing agent or counsel or school business administrator shall prepare or have prepared a request for proposal documentation, which shall include: all requirements deemed appropriate and necessary to allow for full and free competition between vendors; information necessary for potential vendors to submit a proposal; and a methodology by which the board of education will evaluate and rank proposals received from vendors.

b.The methodology for the awarding of competitive contracts shall be based on an evaluation and ranking, which shall include technical, management, and cost related criteria, and may include a weighting of criteria, all developed in a way that is intended to meet the specific needs of the contracting unit, and where such criteria shall not unfairly or illegally discriminate against or exclude otherwise capable vendors. When an evaluation methodology uses a weighting of criteria, at the option of the board of education the weighting to be accorded to each criterion may be disclosed to vendors prior to receipt of the proposals. The methodology for awarding competitive contracts shall comply with such rules and regulations as the Director of the Division of Local Government Services in the Department of Community Affairs, after consultation with the Commissioner of Education may adopt pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c.At no time during the proposal solicitation process shall the purchasing agent or counsel or school business administrator convey information, including price, to any potential vendor which could confer an unfair advantage upon that vendor over any other potential vendor. If a purchasing agent or counsel or school business administrator desires to change proposal documentation, the purchasing agent or counsel or school business administrator shall notify only those potential vendors who received the proposal documentation of any and all changes in writing and all existing documentation shall be changed appropriately.

d.All proposals and contracts shall be subject to the provisions of section 1 of P.L.1977, c.33 (C.52:25-24.2) requiring submission of a statement of corporate ownership and the provisions of P.L.1975, c.127 (C.10:5-31 et seq.) concerning equal employment opportunity and affirmative action.

L.1999,c.440,s.48.



Section 18A:18A-4.5 - Competitive Contracting Proposal Solicitation.

18A:18A-4.5 Competitive contracting proposal solicitation.

49.Competitive contracting proposals shall be solicited in the following manner:

a.A notice of the availability of request for proposal documentation shall be published in an official newspaper of the board of education at least 20 days prior to the date established for the submission of proposals. The board of education shall promptly reply to any request by an interested vendor by providing a copy of the request for proposals. The board of education may charge a fee for the proposal documentation that shall not exceed $50.00 or the cost of reproducing the documentation, whichever is greater.

b.Each interested vendor shall submit a proposal which shall include all the information required by the request for proposals. Failure to meet the requirements of the request for proposals may result in the board of education disqualifying the vendor from further consideration. Under no circumstances shall the provisions of a proposal be subject to negotiation by the board of education.

c.If the board of education, at the time of solicitation, utilizes its own employees to provide the goods or perform the services, or both considered for competitive contracting, the board of education shall, at any time prior to, but no later than the time of solicitation for competitive contracting proposals, notify affected employees of the board of educations's intention to solicit competitive contracting proposals. Employees or their representatives shall be permitted to submit recommendations and proposals affecting wages, hours, and terms and conditions of employment in such a manner as to meet the goals of the competitive contract. If employees are represented by an organization that has negotiated a contract with the board of education, only the bargaining unit shall be authorized to submit such recommendations or proposals. When requested by such employees, the board of education shall provide such information regarding budgets and the costs of performing the services by such employees as may be available. Nothing shall prevent such employees from making recommendations that may include modifications to existing labor agreements in order to reduce such costs in lieu of award of a competitive contract, and agreements implementing such recommendations may be considered as cause for rejecting all other proposals.

d.The purchasing agent or counsel or school business administrator shall evaluate all proposals only in accordance with the methodology described in the request for proposals. After proposals have been evaluated, the purchasing agent or counsel or school business administrator shall prepare a report evaluating and recommending the award of a contract or contracts. The report shall list the names of all potential vendors who submitted a proposal and shall summarize the proposals of each vendor. The report shall rank vendors in order of evaluation, shall recommend the selection of a vendor or vendors, as appropriate, for a contract, shall be clear in the reasons why the vendor or vendors have been selected among others considered, and shall detail the terms, conditions, scope of services, fees, and other matters to be incorporated into a contract. The report shall be made available to the public at least 48 hours prior to the awarding of the contract, or when made available to the board of education, whichever is sooner. The board of education shall have the right to reject all proposals for any of the reasons set forth in N.J.S.18A:18A-22.

e.Award of a contract shall be made by resolution of the board of education within 60 days of the receipt of the proposals, except that the proposals of any vendors who consent thereto, may, at the request of the board of education, be held for consideration for such longer period as may be agreed.

f.The report prepared pursuant to subsection d. of this section shall become part of the public record and shall reflect the final action of the board of education. Contracts shall be executed pursuant to N.J.S.18A:18A-40.

g.The secretary of the board of education shall publish a notice in the official newspaper of the board of education summarizing the award of a contract, which shall include but not be limited to, the nature, duration, and amount of the contract, the name of the vendor and a statement that the resolution and contract are on file and available for public inspection in the office of the secretary of the board of education.

h.The Director of the Division of Local Government Services in the Department of Community Affairs, after consultation with the Commissioner of Education, may adopt additional rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the provisions of sections 45 through 49 of P.L.1999, c.440 (C.18A:18A-4.1 through C.18A:18A-4.5).

L.1999,c.440,s.49.



Section 18A:18A-4.6 - Implementation Of Energy Savings Improvements Program By Board Of Education; Definitions.

18A:18A-4.6 Implementation of energy savings improvements program by board of education; definitions.

1. a. (1) A board of education, as defined in N.J.S.18A:18A-2, may implement an energy savings improvement program in the manner provided by this section whenever it determines that the savings generated from reduced energy use from the program will be sufficient to cover the cost of the program's energy conservation measures as set forth in an energy savings plan. Under such a program, a board of education may enter into an energy savings services contract with an energy services company to implement the program or the board may authorize separate contracts to implement the program. The provisions of N.J.S.18A:18A-1 et seq. shall apply to any contracts awarded pursuant to this section to the extent that the provisions of such law are not inconsistent with any provision of this section.

(2)A board of education facility alteration required to properly implement other energy efficiency or energy conservation measures, or both, may be included as part of an energy savings services contract, in which case, notwithstanding any other provision of law, rule, regulation, or order to the contrary, the facility alteration may be undertaken or supervised by the energy services company performing the energy savings services contract if:

(a)the total cost of the improvement does not exceed 15 percent of the total cost of the work to be performed under the energy savings services contract; and

(b) (i) the improvement is necessary to conform to a law, rule, or regulation, or order, or (ii) an analysis within an approved proposal, or the board of education, at the time of the award of the proposal, demonstrates that there is an economic advantage to the board of education implementing the improvement as part of the energy savings services contract, and the savings rationale for the improvement is documented and supported by reasonable justification.

b. (1) To be eligible to enter into an energy savings services contract, an energy services company shall be a commercial entity that is qualified to provide energy savings services in accordance with the provisions of this section. A board of education may determine to enter into an energy savings services contract either through public advertising for bids and the receipt of bids therefor or through competitive contracting in lieu of public bidding in the manner provided by sections 45 through 49 of P.L.1999, c.440 (C.18A:18A-4.1 et seq.).

(2) (a) Public works activities performed under an energy savings improvement program shall be subject to all requirements regarding public bidding, bid security, performance guarantees, insurance and other public contracting requirements that are applicable to public works contracts, to the extent not inconsistent with this section. A general contractor, energy services company serving as general contractor, or any subcontractor hired for the furnishing of plumbing and gas fitting and all kindred work, and of steam and hot water heating and ventilating apparatus, steam power plants and kindred work, and electrical work, structural steel and ornamental iron work, shall be classified by the Division of Property Management and Construction in the Department of the Treasury in order to perform public works activities under an energy savings improvement program.

(b)Individuals or organizations performing energy audits, acting as commissioning agents, or conducting verification of energy savings plans, implementation of energy conservation measures, or verifying guarantees shall be prequalified by the Division of Property Management and Construction in the Department of the Treasury to perform their work under an energy savings improvement program.

(3) (a) An energy services company may be designated as the general contractor for improvements to be made pursuant to an energy savings plan, provided that the hiring of subcontractors that are required to be classified pursuant to subparagraph (a) of paragraph (2) of this subsection shall be performed in accordance with the procedures and requirements set forth pursuant to the public bidding requirements of the board of education. A contract with an energy savings company shall include, but not be limited to: preparation of an energy savings plan; the responsibilities of the parties for project schedules, installations, performance and quality, payment of subcontractors, project completion, commissioning, savings implementation; a requirement that the savings to be achieved by energy conservation measures be verified upon commissioning of the improvements; allocation of State and federal rebates and tax credits; and any other provisions deemed necessary by the parties.

(b)All workers performing public works activities for subcontractors awarded contracts by an energy services company pursuant to this section shall be paid prevailing wages in accordance with the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.). All subcontractors shall comply with the provisions of "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.). Only firms appropriately classified as contractors by the Division of Property Management and Construction shall be eligible to be awarded a contract as a subcontractor of an energy services company under this section for performing public works activities pursuant to regulations adopted by the Division of Property Management and Construction.

(c)In order to expedite communications with an energy services company and facilitate the implementation of an energy savings improvement program, a board of education may designate or appoint an employee of the board of education with decision-making authority to coordinate with the energy services company and to address issues associated with the implementation of an energy savings improvement program as they arise, provided that any decision requiring a change order shall be made only upon the approval of the board of education.

(4)Except as provided in paragraph (5) of this subsection, a subsidiary or wholly-owned or partially-owned affiliate of the energy services company shall not be an eligible contractor or subcontractor under an energy savings services contract.

(5)When the energy services company is the manufacturer of direct digital control systems and contracts with the board of education to provide a guaranteed energy savings option pursuant to subsection f. of this section, the specification of such direct digital control systems may be treated as proprietary goods and if so treated, the bid specification shall set forth an allowance price for its supply by the energy services company which shall be used by all bidders in the public bidding process. Direct digital controls shall be open protocol format and shall meet the interoperability guidelines established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers. Each contract to be entered into pursuant to this section between a board of education and an energy services company that is the manufacturer of direct digital control systems where such direct digital control systems are treated as proprietary goods as part of the contract, shall first be reviewed and approved by the Board of Public Utilities for the purpose of affirming the reasonableness of such allowance price. If the board does not disapprove of the contract within 14 days of receipt thereof, the contract shall be deemed approved.

c.An energy savings improvement program may be financed through a lease-purchase agreement or through the issuance of energy savings obligations pursuant to this subsection.

(1)An energy savings improvement program may be financed through a lease-purchase agreement between a board of education and an energy services company or other public or private entity. Under a lease-purchase agreement, ownership of the energy savings equipment or improved facilities shall pass to the board of education when all lease payments have been made. Notwithstanding the provisions of section 46 of P.L.1999, c.440 (C.18A:18A-4.2) or any other law to the contrary, the duration of such a lease-purchase agreement shall not exceed 15 years, except that the duration of a lease purchase agreement for a combined heat and power or cogeneration project shall not exceed 20 years. For the purposes of this paragraph, the duration of the repayment term of a lease-purchase agreement shall commence on the date upon which construction and installation of the energy savings equipment, "combined heat and power facility" or "cogeneration facility," as those terms are defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other energy conservation measures undertaken pursuant to the energy savings plan, have been completed.

(2)Any lease-purchase agreement entered into pursuant to this subsection may contain: a clause making it subject to the availability and appropriation annually of sufficient funds as may be required to meet the extended obligation; and a non-substitution clause maintaining that if the agreement is terminated for non-appropriation, the board of education may not replace the leased equipment or facilities with equipment or facilities that perform the same or similar functions.

(3)A board of education may arrange for incurring energy savings obligations to finance an energy savings improvement program. Energy savings obligations may be funded through appropriations for utility services in the annual budget of the board and may be issued as refunding bonds pursuant to P.L.1969, c.130 (C.18A:24-61.1 et seq.), including the issuance of bond anticipation notes as may be necessary, provided that all such bonds and notes mature within the periods authorized for such energy savings obligations. Energy savings obligations may be issued either through the board of education or another public agency authorized to undertake financing on behalf of the board.

(4)Lease-purchase agreements and energy savings obligations shall not be used to finance maintenance, guarantees, or verification of guarantees of energy conservation measures. Lease-purchase agreements and energy savings obligations may be used to finance the cost of an energy audit or the cost of verification of energy savings as part of adopting an energy savings plan. Notwithstanding any law to the contrary, lease-purchase agreements and energy savings certificates shall not be excepted from any budget or tax levy limitation otherwise provided by law. Maturity schedules of lease-purchase agreements or energy savings obligations shall not exceed the estimated average useful life of the energy conservation measures.

d. (1) The energy audit component of an energy savings improvement program shall be conducted either by the board of education or by a qualified third party retained by the board for that purpose. It shall not be conducted by an energy services company subsequently hired to develop an energy savings improvement program. The energy audit shall identify the current energy use of any or all facilities and energy conservation measures that can be implemented in which the energy savings and energy efficiency could be realized and maximized.

(2)To implement an energy savings improvement program, a board of education shall develop an energy savings plan that consists of one or more energy conservation measures. The plan shall:

(a)contain the results of an energy audit;

(b)describe the energy conservation measures that will comprise the program;

(c)estimate greenhouse gas reductions resulting from those energy savings;

(d) identify all design and compliance issues that require the professional services of an architect or engineer and identify who will provide these services;

(e)include an assessment of risks involved in the successful implementation of the plan;

(f)identify the eligibility for, and costs and revenues associated with the PJM Independent System Operator for demand response and curtailable service activities;

(g)include schedules showing calculations of all costs of implementing the proposed energy conservation measures and the projected energy savings;

(h)identify maintenance requirements necessary to ensure continued energy savings, and describe how they will be fulfilled; and

(i)if developed by an energy services company, a description of, and cost estimates of an energy savings guarantee.

All professionals providing engineering services under the plan shall have errors and omissions insurance.

(3)Prior to the adoption of the plan by the governing body, the board of education shall contract with a qualified third party to verify the projected energy savings to be realized from the proposed program have been calculated as required by subsection e. of this section.

(4)Upon adoption, the plan shall be submitted to the Board of Public Utilities, which shall post it on the Internet on a public webpage maintained for such purpose. If the board of education maintains its own website, it shall also post the plan on that site. The Board of Public Utilities may require periodic reporting concerning the implementation of the plan.

(5)Verification by a qualified third party shall be required when energy conservation measures are placed in service or commissioned, to ensure the savings projected in the energy savings plan shall be achieved.

(6)Energy-related capital improvements that do not reduce energy usage may be included in an energy savings improvement program but the cost of such improvements shall not be financed as a lease-purchase or through energy savings obligations authorized by subsection c. of this section. Nothing herein is intended to prevent financing of such capital improvements through otherwise authorized means.

(7)A qualified third party when required by this subsection may include an employee of the board of education who is properly trained and qualified to perform such work.

e. (1) (a) The calculation of energy savings for the purposes of determining that the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures, as provided in subsection a. of this section, shall involve determination of the dollar amount saved through implementation of an energy savings improvement program using the guidelines of the International Performance Measurement and Verification Protocol or other protocols approved by the Board of Public Utilities and standards adopted by the Board of Public Utilities pursuant to this section. The calculation shall include all applicable State and federal rebates and tax credits, but shall not include the cost of an energy audit and the cost of verifying energy savings. The calculation shall state which party has made application for rebates and credits and how these applications translate into energy savings.

(b)During the procurement phase of an energy savings improvement program, an energy services company's proposal submitted in response to a request for proposal shall not include a savings calculation that assumes, includes, or references capital cost avoidance savings, the current or projected value of a "solar renewable energy certificate," as defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other environmental or similar attributes or benefits of whatever nature that derive from the generation of renewable energy, and any costs or discounts associated with maintenance services, an energy savings guarantee, or third party verification of energy conservation measures and energy savings. The calculation of energy savings shall utilize and specifically reference as a benchmark the actual demand and energy components of the public utility tariff rate applicable to the board of education then in effect, and not a blended rate that aggregates, combines, or restates in any manner the distinct demand and energy components of the public utility tariff rate into a single combined or restated tariff rate. If an energy services company submits a proposal to a board of education that does not calculate projected energy savings in the manner required by this subsection, such proposal shall be rejected by the board of education.

(2)For the purposes of this section, the Board of Public Utilities shall adopt standards and uniform values for interest rates and escalation of labor, electricity, oil, and gas, as well as standards for presenting these costs in a life cycle and net present value format, standards for the presentation of obligations for carbon reductions, and other standards that the board may determine necessary.

f. (1) When an energy services company is awarded an energy savings services contract, it shall offer the board of education the option to purchase, for an additional amount, an energy savings guarantee. The guarantee, if accepted by a separate vote of the board of education, shall insure that the energy savings resulting from the energy savings improvement program, determined periodically over the duration of the guarantee, will be sufficient to defray all payments required to be made pursuant to the lease-purchase agreement or energy savings obligation, and if the savings are not sufficient, the energy services company will reimburse the board for any additional amounts. Annual costs of a guarantee shall not be financed or included as costs in an energy savings plan but shall be fully disclosed in an energy savings plan.

(2)When a guaranteed energy savings option is purchased, the contract shall require a qualified third party to verify the energy savings at intervals established by the parties.

(3)When an energy services company is awarded an energy savings services contract to provide or perform goods or services for the purpose of enabling a board of education to conserve energy through energy efficiency equipment, including a "combined heat and power facility" as that term is defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), on a self-funded basis, such contract shall extend for a term of up to 15 years for energy efficiency projects, and for up to 20 years for a combined heat and power facility after construction completion. If a board of education shall elect to contract with an energy services company for an energy savings guarantee in connection with a contract awarded pursuant to this section, such guarantee may extend for a term of up to 15 years for energy efficiency projects, or up to 20 years for a combined heat and power facility after construction completion.

g.As used in this section:

"direct digital control systems" means the devices and computerized control equipment that contain software and computer interfaces that perform the logic that control a building's heating, ventilating, and air conditioning system. Direct digital controls shall be open protocol format and shall meet the interoperability guidelines established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers;

"energy conservation measure" means an improvement that results in reduced energy use, including, but not limited to, installation of energy efficient equipment; demand response equipment; combined heat and power systems; facilities for the production of renewable energy; water conservation measures, fixtures or facilities; building envelope improvements that are part of an energy savings improvement program; and related control systems for each of the foregoing;

"energy related capital improvement" means a capital improvement that uses energy but does not result in a reduction of energy use;

"energy saving obligation" means a bond, note or other agreement evidencing the obligation to repay borrowed funds incurred in order to finance energy saving improvements;

"energy savings" means a measured reduction in fuel, energy, operating or maintenance costs resulting from the implementation of one or more energy conservation measures services when compared with an established baseline of previous fuel, energy, operating or maintenance costs, including, but not limited to, future capital replacement expenditures avoided as a result of equipment installed or services performed as part of an energy savings plan;

"energy savings improvement program" means an initiative of a board of education to implement energy conservation measures in existing facilities, provided that the value of the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures;

"energy savings plan" means the document that describes the actions to be taken to implement the energy savings improvement program;

"energy savings services contract" means a contract with an energy savings company to develop an energy savings plan, prepare bid specifications, manage the performance, provision, construction, and installation of energy conservation measures by subcontractors, to offer a guarantee of energy savings derived from the implementation of an energy savings plan, and may include a provision to manage the bidding process;

"energy services company" means a commercial entity that is qualified to develop and implement an energy savings plan in accordance with the provisions of this section;

"public works activities" means any work subject to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.); and

"water conservation measure" means an alteration to a facility or equipment that reduces water consumption, maximizes the efficiency of water use, or reduces water loss.

h. (1) The Director of the Division of Local Government Services in the Department of Community Affairs, the State Treasurer, and the Board of Public Utilities may take such action as is deemed necessary and consistent with the intent of this section to implement its provisions.

(2)The Director of the Division of Local Government Services in the Department of Community Affairs, the State Treasurer and the Board of Public Utilities may adopt implementation guidelines or directives, and adopt such administrative rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary for the implementation of those agencies' respective responsibilities under this section, except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Director of the Division of Local Government Services in the Department of Community Affairs, the State Treasurer, and the Board of Public Utilities may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as deemed necessary to implement the provisions of this act which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted or re-adopted in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.4, s.1; 2009, c.4, s.1; amended 2012, c.55, s.1.



Section 18A:18A-5 - Exceptions To Requirement For Advertising.

18A:18A-5 Exceptions to requirement for advertising.
18A:18A-5. Exceptions to requirement for advertising. Any contract, the amount of which exceeds the bid threshold, shall be negotiated and awarded by the board of education by resolution at a public meeting without public advertising for bids and bidding therefor if

a.The subject matter thereof consists of:

(1)Professional services. The board of education shall in each instance state supporting reasons for its action in the resolution awarding each contract and shall forthwith cause to be printed once, in an official newspaper, a brief notice stating the nature, duration, service and amount of the contract, and that the resolution and contract are on file and available for public inspection in the office of the board of education;

(2)Extraordinary unspecifiable services which cannot reasonably be described by written specifications. The application of this exception as to extraordinary unspecifiable services shall be construed narrowly in favor of open competitive bidding where possible and the Director of the Division of Local Government Services in the Department of Community Affairs is authorized to establish rules and regulations after consultation with the Commissioner of Education limiting its use in accordance with the intention herein expressed; and the board of education shall in each instance state supporting reasons for its action in the resolution awarding the contract for extraordinary unspecifiable services and shall forthwith cause to be printed, in the manner set forth in paragraph (1) of this subsection, a brief notice of the award of such contract;

(3)The doing of any work by employees of the board of education;

(4)The printing of all legal notices; and legal briefs, records and appendices to be used in any legal proceeding in which the board of education may be a party;

(5)Library and educational goods and services;

(6)Food supplies, including food supplies for home economics classes, when purchased pursuant to rules and regulations of the State board and in accordance with the provisions of N.J.S.18A:18A-6;

(7)The supplying of any product or the rendering of any service by a public utility, which is subject to the jurisdiction of the Board of Public Utilities, in accordance with the tariffs and schedules of charges made, charged and exacted, filed with said board;

(8)The printing of bonds and documents necessary to the issuance and sale thereof by a board of education;

(9)Equipment repair service if in the nature of an extraordinary unspecifiable service and necessary parts furnished in connection with such services, which exception shall be in accordance with the requirements for extraordinary unspecifiable services;

(10) Insurance, including the purchase of insurance coverage and consultant services, which exception shall be in accordance with the requirements for extraordinary unspecifiable services;

(11) Publishing of legal notices in newspapers as required by law;

(12) The acquisition of artifacts or other items of unique intrinsic, artistic or historic character;

(13) Those goods and services necessary or required to prepare and conduct an election;

(14) (Deleted by amendment, P.L.1999, c.440.)

(15)(Deleted by amendment, P.L.1999, c.270).

(16) (Deleted by amendment, P.L.1999, c.440.)

(17)The doing of any work by persons with disabilities employed by a sheltered workshop;

(18)Expenses for travel and conferences;

(19)The provision or performance of goods or services for the support or maintenance of proprietary computer hardware and software, except that this provision shall not be utilized to acquire or upgrade non-proprietary hardware or acquire or update non-proprietary software;

(20)Purchases of goods and services at rates set by the Universal Service Fund administered by the Federal Communications Commission;

(21)Goods and services paid with funds that: are raised by or collected from students to support the purchase of student-oriented items or materials, such as yearbooks, class rings, and a class gift; and are deposited in school or student activity accounts; and require no budget appropriation from the board of education;

(22)Food services provided by food service management companies pursuant to procedures established by the New Jersey Department of Agriculture, Bureau of Child Nutrition Programs;

(23)Vending machines providing food or drink.

b.It is to be made or entered into with the United States of America, the State of New Jersey, county or municipality or any board, body, officer, agency, authority or board of education or any other state or subdivision thereof.

c.Bids have been advertised pursuant to N.J.S.18A:18A-4 on two occasions and (1) no bids have been received on both occasions in response to the advertisement, or (2) the board of education has rejected such bids on two occasions because it has determined that they are not reasonable as to price, on the basis of cost estimates prepared for or by the board of education prior to the advertising therefor, or have not been independently arrived at in open competition, or (3) on one occasion no bids were received pursuant to (1) and on one occasion all bids were rejected pursuant to (2), in whatever sequence; any such contract may then be negotiated and may be awarded upon adoption of a resolution by a two-thirds affirmative vote of the authorized membership of the board of education authorizing such a contract; provided, however, that:

(a)A reasonable effort is first made by the board of education to determine that the same or equivalent goods or services, at a cost which is lower than the negotiated price, are not available from an agency or authority of the United States, the State of New Jersey or of the county in which the board of education is located, or any municipality in close proximity to the board of education;

(b)The terms, conditions, restrictions and specifications set forth in the negotiated contract are not substantially different from those which were the subject of competitive bidding pursuant to N.J.S.18A:18A-4; and

(c)Any minor amendment or modification of any of the terms, conditions, restrictions and specifications which were the subject of competitive bidding pursuant to N.J.S.18A:18A-4 shall be stated in the resolution awarding the contract; provided further, however, that if on the second occasion the bids received are rejected as unreasonable as to price, the board of education shall notify each responsible bidder submitting bids on the second occasion of its intention to negotiate, and afford each bidder a reasonable opportunity to negotiate, but the board of education shall not award such contract unless the negotiated price is lower than the lowest rejected bid price submitted on the second occasion by a responsible bidder, is the lowest negotiated price offered by any responsible vendor, and is a reasonable price for such goods or services.

d.Whenever a board of education shall determine that a bid was not arrived at independently in open competition pursuant to subsection c.(2) of N.J.S.18A:18A-5, it shall thereupon notify the county prosecutor of the county in which the board of education is located and the Attorney General of the facts upon which its determination is based, and when appropriate, it may institute appropriate proceedings in any State or federal court of competent jurisdiction for a violation of any State or federal antitrust law or laws relating to the unlawful restraint of trade.

e.The board of education has solicited and received at least three quotations on materials, supplies or equipment for which a State contract has been issued pursuant to N.J.S.18A:18A-10, and the lowest responsible quotation is at least 10% less than the price the board would be charged for the identical materials, supplies or equipment, in the same quantities, under the State contract. Any such contract or agreement entered into pursuant to subsection d. or subsection e. may be made, negotiated or awarded only upon adoption of a resolution by the affirmative vote of two-thirds of the full membership of the board of education at a meeting thereof authorizing such a contract or agreement. The purchase order relating to any such contract shall include a notation that the material, supplies, or equipment was purchased at least 10% below the State contract price. The board of education shall make available to the Director of the Division of Local Government Services in the Department of Community Affairs, upon request, any documents relating to the solicitation and award of the contract, including, but not limited to, quotations, requests for quotations, and resolutions.

amended 1982, c.161, s.5; 1983, c.48; 1983, c.281, s.2; 1984, c.49, s.2; 1985, c.527, s.1;1995, c.265; 1999, c.270, s.1; 1999, c.440, s.53; 2007, c.42, s.2.



Section 18A:18A-6 - Standards For Purchase Of Fresh Milk; Penalties; Rules And Regulations

18A:18A-6. Standards for purchase of fresh milk; penalties; rules and regulations
In purchases of fresh milk and as a condition thereof, the board of education shall require each vendor to agree in writing to purchase during the year in which he proposes to furnish such milk to the school district an amount of fresh milk from New Jersey producers or associations of producers at least equal to the amount he proposes to furnish to the school district plus an amount equal to the amount, if any, he shall be required to furnish to any other school district in the State. Every such agreement shall be filed by the board of education with the Secretary of Agriculture who shall be charged with the duty of enforcing the provisions of this section. Failure by any vendor to purchase milk in compliance with his agreement shall subject him to a penalty of not less than $100.00 nor more than $500.00 per day for each day of noncompliance, unless he can prove to the satisfaction of the Secretary that he is unable to obtain sufficient milk from New Jersey producers or associations of producers to enable him to comply with his agreement. In the absence of such proof, the penalties herein provided for shall be enforced and collected by the Secretary of Agriculture in the name of the respective school district in a summary proceeding in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). The penalty, when recovered, shall be paid to the school district so named in the proceeding. Any vendor found guilty of violating his agreement shall be ineligible for any contract award under this section for a period of 3 years thereafter.

The Secretary of Agriculture shall adopt and promulgate such rules and regulations as shall be necessary for the proper operation and enforcement of this section.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-7 - Emergency Contracts.

18A:18A-7 Emergency contracts.

18A:18A-7. Emergency contracts. Any contract may be negotiated or awarded for a board of education without public advertising for bids and bidding therefor, notwithstanding that the contract price will exceed the bid threshold when an emergency affecting the health or safety of occupants of school property requires the immediate delivery of goods or the performance of services, provided that the contracts are awarded in the following manner:

a.The official in charge of the building, facility or equipment wherein the emergency occurred or such other officer or employee as may be authorized to act in place of that official, shall notify the purchasing agent or a supervisor of the purchasing agent of the need for the performance of a contract, the nature of the emergency, the time of its occurrence and the need for invoking this section. If that person is satisfied that an emergency exists, that person shall be authorized to award a contract or contracts for such purposes as may be necessary to respond to the emergent needs. Such notification shall be reduced to writing and filed with the purchasing agent as soon as practicable.

b.Upon the furnishing of such goods or services, in accordance with the terms of the contract, the contractor furnishing such goods or services, shall be entitled to be paid therefor and the board of education shall be obligated for said payment. The board of education shall take such action as shall be required to provide for the payment of the contract price.

c.The Division of Local Government Services in the Department of Community Affairs, after consultation with the Commissioner of Education, shall prescribe rules and procedures to implement the requirements of this section.

d.The board of education may prescribe additional rules and procedures to implement the requirements of this section.

L.1977, c.114; amended 1980, c.144, s.3; 1983, c.171, s.3; 1999, c.440, s.54.



Section 18A:18A-8 - Contracts Not To Be Divided.

18A:18A-8 Contracts not to be divided.

18A:18A-8. Contracts not to be divided. a. No contract in the aggregate which is single in character or which necessarily or by reason of the quantities required to effectuate the purpose of the contract includes the provision or performance of additional goods or services, shall be divided, so as to bring it or any of the parts thereof under the bid threshold, for the purpose of dispensing with the requirement of public advertising and bidding therefor.

b.In contracting for the provision or performance of any goods or services included in or incidental to the provision or performance of any work which is single in character or inclusive of the provision or performance of additional goods or services, all of the goods or services requisite for the completion of such contract shall be included in one contract.

L.1977, c.114; amended 1980, c.144, s.4; 1983, c.171, s.4; 1999, c.440, s.55.



Section 18A:18A-8.1 - Rules.

18A:18A-8.1 Rules.

56.For the purpose of ensuring consistency between the "Local Public Contracts Law, " P.L.1971, c.198 (C.40A:11-1 et seq.), and the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., the Director of the Division of Local Government Services in the Department of Community Affairs, after consultation with the Commissioner of Education, and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules concerning determinations of aggregation for the purposes of whether a contract is subject to public bidding as set forth in sections 3, 4 and 7 of P.L.1971, c.198 (C.40A:11-3, 40A:11-4 and 40A:11-7) and N.J.S.18A:18A-3, N.J.S.18A:18A-4, and N.J.S.18A:18A-8.

L.1999,c.440,s.56.



Section 18A:18A-9 - Periodic Solicitation Of Bids.

18A:18A-9 Periodic solicitation of bids.

18A:18A-9. Periodic solicitation of bids. Every board of education shall, on an annual basis or at such lesser intervals to be fixed by it, solicit by public advertisement the submission of bids for the provision or performance of goods or services which are and which under N.J.S.18A:18A-4 can be contracted to be provided or performed only after public advertisement for bids and bidding therefor and all contracts for the provision or performance of such goods or services shall be awarded only in that manner.

L.1977, c.114; amended 1999, c.440, s.57.



Section 18A:18A-10 - Board Of Education Purchases Through State Agency; Procedure.

18A:18A-10 Board of education purchases through State agency; procedure.

18A:18A-10. a. A board of education, without advertising for bids, or after having rejected all bids obtained pursuant to advertising therefor, by resolution may purchase any goods or services pursuant to a contract or contracts for such goods or services entered into on behalf of the State by the Division of Purchase and Property.

b.A board of education may also use, without advertising for bids, or having rejected all bids obtained pursuant to advertising, the Federal Supply Schedules of the General Services Administration or schedules from other federal procurement programs promulgated by the Director of the Division of Purchase and Property in the Department of the Treasury pursuant to section 1 of P.L.1996, c.16 (C.52:34-6.1), subject to the following conditions:

(1)the price of the goods or services being procured is no greater than the price offered to federal agencies;

(2)(Deleted by amendment, P.L.2006, c.10);

(3)the board of education receives the benefit of federally mandated price reductions during the term of the contract;

(4)the price of the goods or services being procured is no greater than the price of the same or equivalent goods or services under the State contract, unless the board of education determines that because of factors other than price, selection of a vendor from the Federal Supply Schedules or schedules from other federal procurement programs would be more advantageous to the board of education;

(5)a copy of the purchase order relating to any such contract, the requisition or request for purchase order, if applicable, and documentation identifying the price of the goods or services under the Federal Supply Schedules or schedules from other federal procurement programs shall be filed with the Director of the Division of Purchase and Property in the Department of the Treasury within five working days of the award of any such contract by the board of education.

c.Whenever a purchase is made, the board of education shall place its order with the vendor offering the lowest price, including delivery charges, that best meets the requirements of the board of education. Prior to placing such an order, the board of education shall document with specificity that the goods or services selected best meet the requirements of the board of education.

amended 1996, c.16, s.4; 1999, c.440, s.58; 2006, c.10, s.1.



Section 18A:18A-11 - Joint Purchases By Districts, Municipalities, Counties; Authority.

18A:18A-11 Joint purchases by districts, municipalities, counties; authority.

18A:18A-11. a. The boards of education of two or more districts may provide jointly by agreement for the provision and performance of goods and services for their respective districts, or one or more boards of education may provide for such provision or performance of goods or services by joint agreement with the governing body of any municipality or county.

Any joint purchasing agreement between the boards of education of two or more school districts may include, as additional participating bodies, nonpublic schools located within the municipalities that comprise those school districts.

b.As used in this section, "nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education for grades kindergarten through 12, or any combination of them, wherein any child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the Civil Rights Act of 1964, Pub.L.88-352 (42 U.S.C. s.2000d et seq.).

amended 1999, c.440, s.59; 2013, c.262.



Section 18A:18A-12 - Contents Of Agreement.

18A:18A-12 Contents of agreement.

18A:18A-12. Contents of agreement. a. Such agreements shall be entered into by resolution adopted by each participating board of education, municipality or county and shall set forth the categories of goods or services to be provided or performed, the manner of advertising for bids and of awarding of contracts, the method of payment by each participating board of education, municipality or county, and other matters deemed necessary to carry out the purposes of the agreement.

b.Each participant's share of expenditures for purchases under any such agreement shall be appropriated and paid in the manner set forth in the agreement and in the same manner as for other expenses of the participant.

L.1977, c.114; amended 1999, c.440, s.60.



Section 18A:18A-13 - Purchases And Contracts Subject To Law And Rules And Regulations.

18A:18A-13 Purchases and contracts subject to law and rules and regulations.

18A:18A-13. Purchases and contracts subject to law and rules and regulations. Such purchases and all contracts pertaining thereto shall be subject to all provisions of law and the applicable rules and regulations of the State board.

L.1977, c.114; amended 1999, c.440, s.61.



Section 18A:18A-14 - Controversies Or Disputes; Determination; Appeal.

18A:18A-14 Controversies or disputes; determination; appeal.

18A:18A-14. Controversies or disputes; determination; appeal. In the event that any controversy or dispute shall arise among the parties (except a municipality or county) to any such contract, the same shall be referred to the county superintendent of the county in which the districts are situate for determination and his determination thereon shall be binding, subject to appeal to the commissioner and the State board pursuant to law. In the event that the districts are in more than one county, the controversy or dispute shall be referred to the county superintendents of the counties for joint determination, and if they shall be unable to agree upon a joint determination within 30 days, the controversy or dispute shall be referred to the commissioner for determination.

L.1977, c.114; amended 1999, c.440, s.62.



Section 18A:18A-14.1 - Electronic Data Processing Defined

18A:18A-14.1. Electronic data processing defined
As used in this act "electronic data processing" means the storage, retrieval, combination or collation of items of information by means of electronic equipment involving the translation of words, numbers and other symbolic elements into electrical impulses or currents.

L.1982, c. 161, s. 1, eff. Oct. 28, 1982.



Section 18A:18A-14.2 - Contract Or Lease For Electronic Data Processing For Another School District; Combination Of Records And Information

18A:18A-14.2. Contract or lease for electronic data processing for another school district; combination of records and information
a. Any board of education may by contract or lease provide electronic data processing services for the board of education of another school district, and may undertake with such other board of education the joint operation of electronic data processing of their several official records and other information relative to their official activities, services and responsibilities.

b. The records and other information originating with any board of education participating in such a contract or lease may be combined, compiled, and conjoined with the records and other information of any and all other participating local units for the purposes of such electronic data processing; and any provisions of law requiring such records to be kept confidential or to be retained by any board of education or any officer or agency thereof shall be deemed to be isolated thereby.

L.1982, c. 161, s. 2, eff. Oct. 28, 1982.



Section 18A:18A-14.3 - Contract Or Lease; Contents

18A:18A-14.3. Contract or lease; contents
A contract or lease entered into pursuant to this act shall set forth the charge for all services provided, or in the case of a joint undertaking the proportion of the cost each party thereto shall assume and specify all the details of the management of the joint undertaking, and any other matters that may be deemed necessary for insertion therein, and may be amended from time to time by the contracting parties.

L.1982, c. 161, s. 3, eff. Oct. 28, 1982.



Section 18A:18A-14.4 - Party To Contract As Agent

18A:18A-14.4. Party to contract as agent
For the purpose of carrying into execution a contract or lease for a joint enterprise under this act, any party to such contract may act as agent for any or all the parties in acquiring, by lease, purchase or otherwise, any property, facilities or services, in appointing such officers and employees as may be necessary and directing its activities, to the same extent as a board of education is authorized to do separately.

L.1982, c. 161, s. 4, eff. Oct. 28, 1982.



Section 18A:18A-15 - Specifications Generally.

18A:18A-15 Specifications generally.

18A:18A-15. Specifications generally. Any specifications for the provision or performance of goods or services under this chapter shall be drafted in a manner to encourage free, open and competitive bidding. In particular, no specifications under this chapter may:

a.Require any standard, restriction, condition or limitation not directly related to the purpose, function or activity for which the contract is awarded; or

b.Require that any bidder be a resident of, or that the bidder's place of business be located in, the county or school district in which the contract will be awarded or performed, unless the physical proximity of the bidder is requisite to the efficient and economical performance of the contract; or

c.Discriminate on the basis of race, religion, sex, national origin creed, color, ancestry, age, marital status, affectional or sexual orientation, familial status, liability for service in the Armed Forces of the United States, or nationality; or

d.Require, with regard to any contract, the furnishing of any "brand name," but may in all cases require "brand name or equivalent," except that if the goods or services to be provided or performed are proprietary, such goods or services may be purchased by stipulating the proprietary goods or services in the bid specification in any case in which the resolution authorizing the contract so indicates, and the special need for such proprietary goods or services is directly related to the performance, completion or undertaking of the purpose for which the contract is awarded; or

e.Fail to include any option for renewal, extension, or release which the board of education may intend to exercise or require; or any terms and conditions necessary for the performance of any extra work; or fail to disclose any matter necessary to the substantial performance of the contract.

The specifications for every contract for public work, the entire cost whereof will exceed $20,000.00, shall provide that the board of education, through its authorized agent, shall upon completion of the contract report to the department as to the contractor's performance, and shall also furnish such report from time to time during performance if the contractor is then in default.

Any specification which knowingly excludes prospective bidders by reason of the impossibility of performance, bidding or qualification by any but one bidder, except as provided herein, shall be null and void and of no effect and shall be readvertised for receipt of new bids, and the original contract shall be set aside by the board of education.

No provision in this section shall be construed to prevent a board of education from designating that a contract for goods or services shall be awarded to a small business enterprise, a minority business enterprise or a women's business enterprise pursuant to P.L.1985, c.490 (C.18A:18A-51 et seq.).

Any prospective bidder who wishes to challenge a bid specification shall file such challenges in writing with the purchasing agent no less than three business days prior to the opening of the bids. Challenges filed after that time shall be considered void and having no impact on the board of education or the award of a contract.

L.1977, c.114; amended 1983, c.266, s.1; 1985, c.490, s.11; 1988, c.37, s.10; 1999, c.440, s.63.



Section 18A:18A-15.1 - Payment From Bequest, Legacy Or Gift; Conditions.

18A:18A-15.1 Payment from bequest, legacy or gift; conditions.

64.Goods or services, the payment for which utilizes only funds received by a board of education from a bequest, legacy or gift, shall be subject to the provisions of N.J.S.18A:18A-1 et seq., except that if such bequest, legacy or gift contains written instructions as to the specifications, manufacturer or vendor, or source of supply of the goods or services to be provided or performed, such instructions shall be honored.

L.1999,c.440,s.64.



Section 18A:18A-16 - Preparation And Approval Of Plans And Specifications For Public Schoolhouses

18A:18A-16. Preparation and approval of plans and specifications for public schoolhouses
18A:18A-16. All plans and specifications for the erection, alteration, improvement or repair of public school buildings shall be drawn by or under the supervision of an appropriate officer employed by the board to whom such power shall have been delegated by the board of education.

No contract for the erection of any building or any part thereof by any board of education of any school district shall be entered into until the final plans and specifications therefor have been submitted to, and approved by, either the Bureau of Facility Planning Services in the Department of Education or an appropriately licensed code official employed by any municipality in the State, with the written consent of that municipality. No change in any such plans or specifications, so approved, shall be made unless the same shall have been submitted to, and approved by, the Bureau of Facility Planning Services in the Department of Education or an appropriately licensed municipal code official, whichever entity originally approved the plans.

Should a municipal planning board, acting pursuant to the provisions of section 22 of P.L.1975, c.291 (C.40:55D-31), recommend against the approval of plans and specifications for the erection of a school building or any part thereof and file notice of that recommendation within 10 days with the Bureau of Facility Planning Services of the Department of Education for consideration during the plan review process, the Bureau of Facility Planning Services shall not approve the preliminary plans and specifications for educational adequacy until the objections of the municipal planning board have been considered.

L.1977, c.114; amended 1987,c.160; 1990,c.23,s.1.



Section 18A:18A-16.1 - Regulation, Policy Adoption, Restriction

18A:18A-16.1. Regulation, policy adoption, restriction
1. The State Board of Education shall adopt no regulation or policy which requires as a condition for approval of plans and specifications for the erection, alteration, improvement or repair of a public school facility capacity requirements which exclude space occupied by movable furniture, equipment and other items when calculating net square footage.

L.1995,c.68,s.1.



Section 18A:18A-17 - Facilities For Handicapped Persons

18A:18A-17. Facilities for handicapped persons
Every board of education shall require that all plans and specifications for bids on any contract with the board for the construction, remodeling or renovation of any public building shall provide facilities for the physically handicapped.

As used in this section, "remodeling or renovation" shall mean to construct an addition to, alter the design or layout of said public building so that a change or modification of the entrance facilities, toilet facilities, or vertical access is achieved, or makes substantial repairs or alterations. As used herein, "substantial repairs or alterations" shall mean that if the costs of making such repairs or alterations:

a. Shall exceed 60% of the value of the building the entire building shall be made to comply with the requirements of this section;

b. Shall be between 30% and 60% of the value of the building, only those portions of the building repaired or altered shall be made to comply with the requirements of this section; or

c. Shall be under 30% of the value of the building such repairs or alterations shall be either in accordance with the requirement of this section, or in compliance with their previously required condition and with the same or equivalent material or equipment, provided the general safety and public welfare are not thereby endangered.

The value of such public buildings shall be determined by every board of education in accordance with a formula which shall be established by the State Board of Education. Said formula may take into account the size, age, type of construction, original building cost and replacement cost of any such building.

The State Board of Education, by rules and regulations, shall prescribe the kinds, types and quality of the aforementioned facilities for the physically handicapped.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-17.1 - Commissioner Of Education Authorized To Withhold State Aid

18A:18A-17.1. Commissioner of Education authorized to withhold State aid
The Commissioner of Education is hereby authorized to withhold all or part of any State aid paid to any school district pursuant to chapter 58 of Title 18A of the New Jersey Statutes or any other law, unless and until said school district shall comply with the provisions of N.J.S. 18A:18A-17 with respect to facilities for the physically handicapped.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-18 - Preparation Of Separate Plans, Specifications For Certain Construction Work, Goods And Services; Bidding; Awarding Of Contracts.

18A:18A-18 Preparation of separate plans, specifications for certain construction work, goods and services; bidding; awarding of contracts.

18A:18A-18. a. In the preparation of plans and specifications for the construction, alteration or repair of any building by a board of education, when the entire cost of the work will exceed the bid threshold, separate plans and specifications may be prepared for each of the following branches of work in the following categories, and all work kindred thereto to be performed or furnished in connection therewith:

(1)The plumbing and gas fitting work;

(2)The refrigeration, heating and ventilating systems and equipment;

(3)The electrical work, including any electrical power plant, tele-data, fire alarm, or security system;

(4)The structural steel and ornamental iron work;

(5)General construction, which shall include all other work required for the completion of the project.

b.With regard to the branch work categories in subsection a. of this section, the board of education or its purchasing agent shall advertise for and receive, in the manner provided by law, (1) separate bids for each of the branches of work specified in subsection a. of this section, or (2) single bids by general contractors for all the work, goods and services required to complete the public building to be included in a single overall contract, or (3) both. In the case of separate bids under paragraph (1) or (3) of this subsection, contractors for categories (1) through (4) of subsection a. of this section shall not be required to name subcontractors in their bid. In the case of a single bid under paragraph (2) or (3) of this subsection, there will be set forth in the bid the name or names of all subcontractors to whom the bidder will subcontract the furnishing of plumbing and gas fitting, and all kindred work, and of the heating and ventilating systems and equipment, and electrical work, structural steel and ornamental iron work, each of which subcontractors shall be qualified in accordance with N.J.S.18A:18A-1 et seq. for categories (1) through (4) of subsection a. of this section. Subcontractors who furnish general construction work pursuant to category (5) of subsection a. of this section or subcontractors who furnish work to named subcontractors pursuant to categories (1) through (4) of subsection a. of this section shall not be named in the bid. Notwithstanding the foregoing provisions of this subsection, a contracting unit may choose to require in its bid specification that a subcontractor shall be named in a bid when, in the case of paragraph (1) of subsection b., separate bids for each category, the work of that subcontractor exceeds 35 percent of the contracting unit's estimated amount of value of the work, which shall be set forth in the bid specification. The school district shall require evidence of performance security to be submitted simultaneously with the list of the subcontractors. Evidence of performance security may be supplied by the bidder on behalf of himself and any or all subcontractors, or by each respective subcontractor, or by any combination thereof which results in evidence of performance security equaling, but in no event exceeding, the total amount bid.

c.Contracts shall be awarded to the lowest responsible bidder in each branch of work in the case of separate bids and to the single lowest responsible bidder in the case of single bids. In the event that a contract is advertised in accordance with paragraph (3) of subsection b. of this section, the contract shall be awarded in the following manner: If the sum total of the amounts bid by the lowest responsible bidder for each branch is less than the amount bid by the lowest responsible bidder for all the work, goods and services, the board of education shall award separate contracts for each of such branches to the lowest responsible bidder therefor, but if the sum total of the amount bid by the lowest responsible bidder for each branch is not less than the amount bid by the lowest responsible bidder for all the work, goods and services, the board of education shall award a single overall contract to the lowest responsible bidder for all of such work, goods and services. In every case in which a contract is awarded under paragraph (2) or (3) of subsection b. of this section, all payments required to be made under such contract for work, goods and services supplied by a subcontractor may, upon the certification of the contractor of the amount due to the subcontractor, be paid directly to the subcontractor. Payments to a subcontractor for work and materials supplied in connection with the contract shall be made within 10 calendar days of the receipt of payment for that work or the delivery of those materials by the subcontractor in accordance with the provisions of P.L.1991, c.133 (C.2A:30A-1 et seq.), and any regulations promulgated thereunder.

amended 1980, c.144, s.5; 1983, c.171, s.5; 1999, c.280, s.1; 1999, c.440, s.65; 2012, c.59, s.1.



Section 18A:18A-19 - Number Of Working Days Specified

18A:18A-19. Number of working days specified
All specifications for the doing of any work for a board of education shall fix the date before which the work shall be completed, or the number of working days to be allowed for its completion; and every such contract shall contain a provision for a deduction, from the contract price, or any wages paid by the board of education to any inspector or inspectors necessarily employed by it on the work, for any number of days in excess of the number allowed in the specifications.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-20 - American Goods And Products To Be Used Where Possible.

18A:18A-20 American goods and products to be used where possible.

18A:18A-20. American goods and products to be used where possible. Each board of education shall provide, in the specifications for all contracts for work for which it will pay any part of the cost or work which by contract it will ultimately own and maintain, that only manufactured and farm products of the United States, wherever available, be used in such work.

L.1977, c.114; amended 1999, c.440, s.66.



Section 18A:18A-21 - Advertisement For Bids; Bids; General Requirements; Notice Of Revisions.

18A:18A-21 Advertisement for bids; bids; general requirements; notice of revisions.

18A:18A-21. a. Except as provided in section 5 of P.L.1985, c.490 (C.18A:18A-55), all advertisements for bids shall be published in an official newspaper sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding, but in no event less than 10 days prior to such date. For all contracts, the date fixed for receiving the bids shall not fall on a Monday, or any day directly following a State or federal holiday.

b.The advertisement shall designate the manner of submitting and of receiving the bids and the time and place at which the bids will be received. If the published specifications provide for receipt of bids by mail, those bids which are mailed to the board of education shall be sealed and shall be opened only for examination at such time and place as all bids received are unsealed and announced. At such time and place the purchasing agent of the board of education shall publicly receive the bids and thereupon immediately proceed to unseal them and publicly announce the contents, which announcement shall be made in the presence of any parties bidding or their agents who are then and there present. A proper record of the prices and terms shall be made in the minutes of the board. No bids shall be received after the time designated in the advertisement.

c.Notice of revisions or addenda to advertisements or bid documents shall be provided as follows:

(1)For all contracts except those for construction work, notice shall be published no later than seven days, Saturdays, Sundays, and holidays excepted, prior to the date for acceptance of bids, in an official newspaper of the board of education and be provided to any person who has submitted a bid or who has received a bid package, in one of the following ways: (a) in writing by certified mail or (b) by certified facsimile transmission, meaning that the sender's facsimile machine produces a receipt showing date and time of transmission and that the transmission was successful or (c) by a delivery service that provides certification of delivery to the sender.

(2)For all contracts for construction work, notice shall be provided no later than seven days, Saturdays, Sundays, or holidays excepted, prior to the date for acceptance of bids, to any person who has submitted a bid or who has received a bid package in any of the following ways: i) in writing by certified mail or ii) by certified facsimile transmission, meaning that the sender's facsimile machine produces a receipt showing date and time of transmission and that the transmission was successful or iii) by a delivery service that provides certification of delivery to the sender.

d.Failure of the board of education to advertise for the receipt of bids or to provide proper notification of revisions or addenda to advertisements or bid documents related to bids as prescribed by this section shall prevent the board of education from accepting the bids and require the readvertisement for bids pursuant to subsection a. of this section. Failure to obtain a receipt when good faith notice is sent or delivered to the address or telephone facsimile number on file with the board of education shall not be considered failure by the board of education to provide notice.

Amended 1985, c.490, s.12; 1999, c.440, s.67; 2005, c.191, s.1; 2007, c.4, s.2.



Section 18A:18A-22 - Rejection Of Bids.

18A:18A-22 Rejection of bids.

18A:18A-22. Rejection of bids. A board of education may reject all bids for any of the following reasons:

a.The lowest bid substantially exceeds the cost estimates for the goods or services;

b.The lowest bid substantially exceeds the board of education's appropriation for the goods or services;

c.The board of education decides to abandon the project for provision or performance of the goods or services;

d.The board of education wants to substantially revise the specifications for the goods or services;

e.The purposes or provisions or both of N.J.S.18A:18A-1 et seq. are being violated; and

f.The board of education decides to use the State authorized contract pursuant to N.J.S.18A:18A-10.

L.1977, c.114; amended 1999, c.440, s.68.



Section 18A:18A-23 - Certificate Of Bidder Showing Ability To Perform Contract

18A:18A-23. Certificate of bidder showing ability to perform contract
There may be required from any bidder submitting a bid on public work to any board of education, duly advertised for in accordance with law, a certificate showing that he owns, leases, or controls all the necessary equipment required by the plans, specifications and advertisements under which bids are asked for and if the bidder is not the actual owner or lessee of any such equipment, his certificate shall state the source from which the equipment will be obtained, and shall be accompanied by a certificate from the owner or person in control of the equipment definitely granting to the bidder the control of the equipment required during such time as may be necessary for the completion of that portion of the contract for which it is necessary.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-24 - Security To Accompany Bid; Amount.

18A:18A-24 Security to accompany bid; amount.

18A:18A-24. Security to accompany bid; amount. There may be required from any person bidding on any contract, advertised in accordance with law, that the bid be accompanied by a guarantee payable to the board of education that, if the contract is awarded to the bidder, the bidder will enter into a contract therefor and will furnish any performance bond or other security required as a guarantee or indemnification. The guarantee shall be in the amount of 10% of the bid, but not in excess of $20,000.00, except as otherwise provided herein, and may be given, at the option of the bidder, by certified check, cashier's check or bid bond. In the event that any law or regulation of the United States imposes any condition upon the awarding of a monetary grant to any board of education, which condition requires the depositing of a guarantee in an amount other than 10% of the bid or in excess of $20,000.00, the provisions of this section shall not apply and the requirements of the law or regulation of the United States shall govern.

L.1977, c.114; amended 1999, c.440, s.69.



Section 18A:18A-25 - Guarantee Certificate.

18A:18A-25 Guarantee certificate.

18A:18A-25. Guarantee certificate. When a surety company bond is required in the advertisement or specifications for a contract, every board of education shall require from any bidder submitting a bid in accordance with plans, specifications and advertisements, as provided for by law, a certificate from a surety company stating that it will provide the contractor with a bond in such sum as is required in the advertisement or in the specifications.

This certificate shall be obtained for a bond--

a.For the faithful performance of all provisions of the specifications or for all matters which may be contained in the notice to bidders, relating to the performance of the contract; including the guarantees required under article 12 of chapter 44 of Title 2A of the New Jersey Statutes; and

b.If any be required, for a guarantee bond for the faithful performance of the contract provisions relating to the repair and maintenance of any work, project or facility and its appurtenances and keeping the same in good and serviceable condition during the term of the bond as provided for in the notice to bidders or in the specifications; or

c.In such other form as may be provided in the notice to bidders or in the specifications.

If a bidder desires to offer the bond of an individual instead of that of a surety company, the bidder shall submit with the bid a certificate signed by such individual similar to that required of a surety company.

The board of education may reject any such bid if it is not satisfied with the sufficiency of the individual surety offered.

L.1977, c.114; amended 1999, c.440, s.70.



Section 18A:18A-26 - Classification Of Bidders As Requisite To Bidding

18A:18A-26. Classification of bidders as requisite to bidding
Every board of education shall require that all persons proposing to bid on any contract requiring public advertisement for bids with the board for public work, the entire cost whereof will exceed $20,000.00, shall first be classified in accordance with article 6 of this chapter as to the character and amount of public work on which they shall be qualified to submit bids. So long as such requirement is in effect, the board of education shall accept such bids only from persons qualified in accordance with such classification.

L.1977, c. 114, s. 1, eff. June 2, 1977. Amended by L.1983, c. 266, s. 2, eff. July 14, 1983.



Section 18A:18A-27 - Regulations For Qualifications Of Prospective Bidders.

18A:18A-27 Regulations for qualifications of prospective bidders.

18A:18A-27. The State Treasurer may establish reasonable regulations appropriate for controlling the qualifications of prospective bidders upon contracts for public works, the entire cost whereof will exceed the bid threshold, by the amount, class or category of goods or services to be provided or performed which may fix the qualifications required according to the financial ability and experience of the bidders and the capital and equipment available to them pertinent to and reasonably related to the class or category of goods or services to be provided or performed in the performance of any such contract, and may require each bidder to furnish a statement thereof.

Such regulations shall be written in a manner:

a.Which will not unnecessarily discourage full, free and open competition; or

b.Which will not unnecessarily restrict the participation of small business in the public bidding process; or

c.Which will not create undue preferences; or

d.Which will not violate any other provision of this chapter, or any other law.

No qualification rating of any bidder shall be influenced by the bidder's race, religion, sex, national origin, nationality or place of residence.

Such regulations shall not be effective unless they have been adopted as provided in the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1977, c.114; amended 1983, c.266, s.3; 1999, c.440, s.71.



Section 18A:18A-27.1 - Prequalification Of Certain Persons Performing School Construction Management Services.

18A:18A-27.1 Prequalification of certain persons performing school construction management services.

1.Notwithstanding the provisions of N.J.S.18A:18A-5 or any other section of law to the contrary, any person who performs construction management services for a school facilities project constructed by a school district, which services have a cost in excess of the bid threshold amount specified in N.J.S.18A:18A-3, shall be prequalified by the Division of Property Management and Construction in the Department of the Treasury. This requirement shall not apply to construction management services performed by a full-time employee of a school district.

L.2003,c.302,s.1.



Section 18A:18A-28 - Application For Classification; Fee

18A:18A-28. Application for classification; fee
Any person desiring such classification shall file with the department a statement under oath in response to a questionnaire, prepared and standardized for like classes of work, by the department together with a fee of $10.00. The statement shall develop fully the financial ability, adequacy of plant and equipment, organization and prior experience of the prospective bidder, and also such other pertinent and material facts as may be deemed desirable.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-29 - Classification By Classes; Notice To Applicants

18A:18A-29. Classification by classes; notice to applicants
The department shall classify all such prospective bidders as to the character and amount of public work contracts on which they shall be qualified to submit bids. The department shall consider reports filed by boards of education pursuant to 18A:18A-15 as a basis for denial of a favorable classification to all prospective bidders. The classification shall be made and an immediate notice thereof shall be sent to the prospective bidder or bidders by registered mail within a period of 15 days after the date of receipt of the statement in response to the questionnaire; provided, however, that if the department shall require additional information from the prospective bidder, the classification shall be made and the notice sent within 15 days after receipt of such additional information.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-30 - Appeal From Determination As To Classification; Hearings; Change

18A:18A-30. Appeal from determination as to classification; hearings; change
Any person, after being notified of his classification, being dissatisfied therewith or with the classification of another person or persons, may request in writing a hearing before the department, and may present such further evidence with respect to his financial ability, plant and equipment or prior experience, or that of the other person or persons, as might tend to justify a different classification.

Where the request for a hearing is related to the classification of another person, the applicant for the hearing shall notify such other person, by registered mail, of the time and place of hearing and at the hearing shall present to the department satisfactory evidence that such notice was given before any matters pertaining to the classification of such other person shall be taken up.

After the hearing the department may change or affirm the classification or classifications, the subject of the hearing.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-31 - Change In Classification As Affecting Bids; Review And Reconsideration Of Classification

18A:18A-31. Change in classification as affecting bids; review and reconsideration of classification
Where there have been developments subsequent to the qualification and classification of a bidder which in the opinion of the board of education would affect the responsibility of the bidder, information to that effect shall forthwith be transmitted to the department for its review and reconsideration of the classification. Before taking final action on any such bid, the board of education concerned shall notify the bidder and give him an opportunity to present to the department any additional information which might tend to substantiate the existing classification.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-32 - Bidders Not Submitting Statements Within One Year Ineligible To Bid; Affidavit Of No Change In Status To Accompany Bid; Reports As To Performance, Etc.

18A:18A-32. Bidders not submitting statements within one year ineligible to bid; affidavit of no change in status to accompany bid; reports as to performance, etc.
No person shall be qualified to bid on any public work contract with the board of education, the entire cost whereof will exceed $20,000.00, who shall not have submitted a statement as required by N.J.S. 18A:18A-28 within a period of one year preceding the date of opening of bids for such contract. Every bidder shall submit with his bid an affidavit that subsequent to the latest such statement submitted by him there has been no material adverse change in his qualification information except as set forth in said affidavit.

L.1977, c. 114, s. 1, eff. June 2, 1977. Amended by L.1983, c. 266, s. 4, eff. July 14, 1983.



Section 18A:18A-33 - Penalties For False Statements

18A:18A-33. Penalties for false statements
Any person who makes, or causes to be made, a false, deceptive or fraudulent statement in the questionnaire required to be submitted, or in the course of any hearing under this article shall be guilty of a misdemeanor, and upon conviction shall be sentenced to pay a fine of not less than $100.00 nor more than $1,000.00; or, in the case of an individual or the officer or employee charged with the duty of making such questionnaire for a person, firm, copartnership, association or corporation, to pay such fine or undergo imprisonment, not exceeding 6 months, or both. All such persons and any copartnership, association, corporation or joint stock company of which any such person is a partner or officer or director, and any corporation of which he owns more than 25% of the stock, shall for 5 years from the date of such conviction be disqualified from bidding on all public work in this State.

The board of education shall cause the forfeiture as liquidated damages to the board of any certified check or certificate of deposit deposited as bid security by any person who makes or causes to be made any false, deceptive or fraudulent statement in the questionnaire or bid affidavit required to be submitted, or in the course of any hearing under this chapter.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-36 - Time For Making Awards, Deposits Returned.

18A:18A-36 Time for making awards, deposits returned.

18A:18A-36. Time for making awards, deposits returned. a. The board of education shall award the contract or reject all bids within such time as may be specified in the invitation to bid, but in no case more than 60 days, except that the bids of any bidders who consent thereto may, at the request of the board of education, be held for consideration for such longer period as may be agreed. All bid security except the security of the three apparent lowest responsible bidders shall, if requested, be returned after 10 days from the opening of the bids, Sundays and holidays excepted and the bids of such bidders shall be considered as withdrawn. Within three days after the awarding of the contract and the approval of the contractor's performance bond the bid security of the remaining unsuccessful bidders shall be returned to them forthwith, Sundays and holidays excepted.

b.The contract shall be signed by all parties within the time limit set forth in the specifications, which shall not exceed 21 days, Sundays and holidays excepted, after the making of the award; provided, however, that all parties to the contract may agree to extend the limit set forth in the specifications beyond the 21-day limit required in this subsection. The contractor, upon written request to the board of education, is entitled to receive, within seven days of the request, an authorization to proceed pursuant to the terms of the contract on the date set forth in the contract for work to commence, or, if no date is set forth in the contract, upon receipt of authorization. If for any reason the contract is not awarded and the bidders have paid for or paid a deposit for the plans and specifications to the board of education, the payment or deposit shall immediately be returned to the bidders when the plans and specifications are returned in reasonable condition within 90 days of notice that the contract has not been awarded.

L.1977, c.114; amended 1999, c.440, s.72.



Section 18A:18A-37 - Award Of Purchases, Contracts Or Agreements.

18A:18A-37 Award of purchases, contracts or agreements.

18A:18A-37. Award of purchases, contracts or agreements. All contracts enumerated in this section shall be awarded as follows:

a.For all contracts that in the aggregate are less than the bid threshold but 15 percent or more of that amount, and for those contracts that are for subject matter enumerated in subsection a. of N.J.S.18A:18A-5, except for paragraph (1) of that subsection concerning professional services and paragraph (3) of that subsection concerning work by employees of the board of education, the purchasing agent shall award the contract after soliciting at least two competitive quotations, if practicable. The award shall be made to a vendor whose response is most advantageous, price and other factors considered. The purchasing agent shall retain the record of the quotation solicitation and shall include a copy of the record with the voucher used to pay the vendor.

b.When in excess of the bid threshold, and after documented effort by the purchasing agent to secure competitive quotations, a contract for extraordinary unspecifiable services may be awarded when the purchasing agent has determined in writing that solicitation of competitive quotations is impracticable. Any such contract shall be awarded by resolution of the board of education.

c.If authorized by the board of education by resolution, all contracts that are in the aggregate less than 15 percent of the bid threshold may be awarded by the purchasing agent without soliciting competitive quotations.

d.Whenever two or more responses to a request of a purchasing agent offer equal prices and are the lowest responsible bids or proposals, the board of education may award the contract to the vendor whose response, in the discretion of the board of education, is the most advantageous, price and other factors considered. In such a case, the award resolution or purchase order documentation shall explain why the vendor selected is the most advantageous.

L.1977, c.114; amended 1983, c.171, s.6; 1999, c.440, s.73.



Section 18A:18A-40 - Form And Execution Of Contracts And Bonds.

18A:18A-40 Form and execution of contracts and bonds.

18A:18A-40. Form and execution of contracts and bonds. All contracts for the provision or performance of goods or services shall be in writing. The State Board of Education may, subject to the requirements of law, prescribe the forms and manner in which contracts shall be made and executed, and the form and manner of execution and approval of all guarantee, indemnity, fidelity and other bonds.

L.1977, c.114; amended 1999, c.440, s.74.



Section 18A:18A-40.1 - Partial Payments.

18A:18A-40.1 Partial payments.

1.Any contract, the total price of which exceeds $100,000.00, entered into by a board of education involving the construction, reconstruction, alteration, repair or maintenance of any building, structure, facility or other improvement to real property, shall provide for partial payments to be made at least once each month as the work progresses, unless the contractor shall agree to deposit bonds with the board of education pursuant to section 2 of P.L.1987, c.343 (C.18A:18A-40.2).

L.1987,c.343,s.1; amended 1999, c.440, s.75.



Section 18A:18A-40.2 - Withholding, Deposit Of Negotiable Bearer Bonds, Notes

18A:18A-40.2. Withholding, deposit of negotiable bearer bonds, notes
Whenever any contract, the total price of which exceeds $100,000.00, entered into by a board of education for the construction, reconstruction, alteration or repair of any building, structure, facility or other improvement to real property, requires the withholding of payment of a percentage of the amount of the contract, the contractor may agree to the withholding of payments in the manner prescribed in the contract, or may deposit with the board of education negotiable bearer bonds of the State of New Jersey, or negotiable bearer bonds or notes of any political subdivision of the State, the value of which is equal to the amount necessary to satisfy the amount that otherwise would be withheld pursuant to the terms of the contract. The nature and amount of the bonds or notes to be deposited shall be subject to approval by the board of education. For purposes of this section, "value" shall mean par value or current market value, whichever is lower.

If the contractor agrees to the withholding of payments, the amount withheld shall be deposited, with a banking institution or savings and loan association insured by an agency of the federal government, in an account bearing interest at the rate currently paid by such institutions or associations on time or savings deposits. The amount withheld, or the bonds or notes deposited, and any interest accruing on such bonds or notes, shall be returned to the contractor upon fulfillment of the terms of the contract relating to such withholding. Any interest accruing on cash payments withheld shall be credited to the board of education.

L. 1987,c.343, s.2.



Section 18A:18A-40.3 - Withholding Of Partial Payments.

18A:18A-40.3 Withholding of partial payments.

3.With respect to any contract entered into by a board of education pursuant to section 1 of P.L.1987, c.343 (C.18A:18A-40.1) for which the contractor shall agree to the withholding of payments pursuant to section 2 of P.L.1987, c.343 (C.18A:18A-40.2), 5% of the amount due on each partial payment shall be withheld by the board of education pending completion of the contract if the contractor does not have a performance bond. If the contractor does have a performance bond, 2% of the amount due on each partial payment shall be withheld by the board of education when the outstanding balance of the contract exceeds $500,000, and 5% of the amount due on each partial payment shall be withheld by the board of education when the outstanding balance of the contract is $500,000 or less.

L.1987,c.343,s.3; amended 1993, c.18; 1999, c.440, s.76.



Section 18A:18A-41 - Liquidated Damages; Void Provisions As To Contractor's Remedies

18A:18A-41. Liquidated damages; void provisions as to contractor's remedies
18A:18A-41. Liquidated damages. Any contract made pursuant to chapter 18A of Title 18A of the New Jersey Statutes may include liquidated damages for the violation of any of the terms and conditions thereof or the failure to perform said contract in accordance with its terms and conditions, or the terms and conditions of chapter 18A of Title 18A of the New Jersey Statutes. Notwithstanding any other provision of law to the contrary, it shall be void, unenforceable and against public policy for a provision in a contract entered into under Chapter 18A of Title 18A of the New Jersey Statutes to limit a contractor's remedy for the contracting unit's negligence, bad faith, active interference, tortious conduct, or other reasons uncontemplated by the parties that delay the contractor's performance, to giving the contractor an extension of time for performance under the contract. For the purposes of this section, "contractor" means a person, his assignees or legal representatives with whom a contract with a contracting unit is made.

L.1977, c.114; amended 1999, c.440, s.77; 2001, c.206, s.2.



Section 18A:18A-42 - Multiyear Contracts.

18A:18A-42 Multiyear contracts.

18A:18A-42. All contracts for the provision or performance of goods or services shall be awarded for a period not to exceed 24 consecutive months, except that contracts for professional services pursuant to paragraph (1) of subsection a. of N.J.S.18A:18A-5 shall be awarded for a period not to exceed 12 consecutive months. Any board of education may award a contract for longer periods of time as follows:

a.Supplying of:

(1)Fuel for heating purposes, for any term not exceeding in the aggregate, three years;

(2)Fuel or oil for use of automobiles, autobuses, motor vehicles or equipment, for any term not exceeding in the aggregate, three years;

(3)Thermal energy produced by a cogeneration facility, for use for heating or air conditioning or both, for any term not exceeding 40 years, when the contract is approved by the Board of Public Utilities. For the purposes of this paragraph, "cogeneration" means the simultaneous production in one facility of electric power and other forms of useful energy such as heating or process steam; or

b.Plowing and removal of snow and ice, for any term not exceeding in the aggregate, three years; or

c.Collection and disposal of garbage and refuse, for any term not exceeding in the aggregate, three years; or

d.Data processing service, for any term of not more than seven years; or

e.Insurance, including the purchase of insurance coverages, insurance consultant or administrative services, and including participation in a joint self-insurance fund, risk management program or related services provided by a school board insurance group, or participation in an insurance fund established by a county pursuant to N.J.S.40A:10-6, or a joint insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.), for any term of not more than three years; or

f.Leasing or servicing of automobiles, motor vehicles, electronic communications equipment, machinery and equipment of every nature and kind and textbooks and non-consumable instructional materials, for any term not exceeding in the aggregate, five years; except that contracts for the leasing of school buses may be awarded for any term not exceeding in the aggregate ten years. Contracts awarded pursuant to this subsection shall be awarded only subject to and in accordance with rules and regulations promulgated by the State Board of Education; or

g.Supplying of any product or the rendering of any service by a company providing voice, data, transmission or switching services, for a term not exceeding five years; or

h.(Deleted by amendment, P.L.1999, c.440.)

i.Driver education instruction conducted by private, licensed driver education schools, for any term not exceeding in the aggregate, three years; or

j.(Deleted by amendment, P.L.2009, c.4).

k.Any single project for the construction, reconstruction or rehabilitation of any public building, structure or facility, or any public works project, including the retention of the services of any architect or engineer in connection therewith, for the length of time authorized and necessary for the completion of the actual construction; or

l.Laundry service and the rental, supply and cleaning of uniforms for any term of not more than three years; or

m.Food supplies and food services for any term of not more than three years; or

n.Purchases made under a contract awarded by the Director of the Division of Purchase and Property in the Department of the Treasury for use by counties, municipalities or other contracting units pursuant to section 3 of P.L.1969, c.104 (C.52:25-16.1), for a term not to exceed the term of that contract; or

o.The provision or performance of goods or services for the purpose of producing class I renewable energy, as that term is defined in section 3 of P.L.1999, c.23 (C.48:3-51), at, or adjacent to, buildings owned by any local board of education, the entire price of which is to be established as a percentage of the resultant savings in energy costs, for a term not to exceed 15 years; provided, however, that these contracts shall be entered into only subject to and in accordance with guidelines promulgated by the Board of Public Utilities establishing a methodology for computing energy cost savings and energy generation costs.

Any contract for services other than professional services, the statutory length of which contract is for three years or less, may include provisions for no more than one two-year, or two one-year, extensions, subject to the following limitations: a. the contract shall be awarded by resolution of the board of education upon a finding by the board of education that the services are being performed in an effective and efficient manner; b. no such contract shall be extended so that it runs for more than a total of five consecutive years; c. any price change included as part of an extension shall be based upon the price of the original contract as cumulatively adjusted pursuant to any previous adjustment or extension and shall not exceed the change in the index rate for the 12 months preceding the most recent quarterly calculation available at the time the contract is renewed; and d. the terms and conditions of the contract remain substantially the same.

All multiyear leases and contracts entered into pursuant to this section, including any two-year or one-year extensions, except contracts for insurance coverages, insurance consultant or administrative services, participation or membership in a joint self-insurance fund, risk management programs or related services of a school board insurance group, participation in an insurance fund established by a county pursuant to N.J.S.40A:10-6 or contracts for thermal energy authorized pursuant to subsection a. above, and contracts for the provision or performance of goods or services to promote energy conservation through the production of class I renewable energy, authorized pursuant to subsection o. of this section, shall contain a clause making them subject to the availability and appropriation annually of sufficient funds as may be required to meet the extended obligation, or contain an annual cancellation clause. All contracts shall cease to have effect at the end of the contracted period and shall not be extended by any mechanism or provision, unless in conformance with the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., except that a contract may be extended by mutual agreement of the parties to the contract when a board of education has commenced rebidding prior to the time the contract expires or when the awarding of a contract is pending at the time the contract expires.

Amended 1983, c.13; 1983, c.108, s.8; 1983, c.281, s.3; 1983, c.554; 1984, c.49, s.1; 1988, c.143, s.4; 1998, c.55, s.2; 1999, c.440, s.78; 2001, c.146, s.2; 2008, c.83, s.1; 2009, c.4, s.3.



Section 18A:18A-42.2 - Report To Board On School District Contracts.

18A:18A-42.2 Report to board on school district contracts.

1. a. By July 1 of each school year, the school business administrator shall submit a written report to the board of education on school district contracts. The report shall include: a list of all district contracts that will be awarded, subject to renewal, or expire during the school year; and an explanation of all applicable federal and State laws, rules, and regulations relating to those contracts.

b. Prior to the execution, extension, or renewal of any school district contract that was not included in the report prepared pursuant to subsection a. of this section, the school business administrator shall notify the board of education in writing of all applicable federal and State laws, rules, and regulations relating to the contract.

L.2015, c.47, s.1.



Section 18A:18A-43 - Supervision Of School Building Repairs

18A:18A-43. Supervision of school building repairs
Repairs of all school buildings shall be supervised by the business manager of the district, if there be one, as provided by N.J.S. 18A:17-28, but if the district has no business manager, the board may delegate such power to any appropriate officer of the board as provided by N.J.S. 18A:16-1.2.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-44 - Inspection, Condemnation And Rejection Of Work And Materials.

18A:18A-44 Inspection, condemnation and rejection of work and materials.

18A:18A-44. All goods and services provided or performed under contract shall be inspected by the purchasing agent of the district, if there be a purchasing agent of the district, but if there be no purchasing agent of the district, they may be inspected by an appropriate officer employed by the board to whom such power shall have been delegated by the board, and subject to the approval of the board the purchasing agent or such officer, as the case may be, shall condemn any goods or services which in his judgment do not conform to the specifications of the contract therefor.

L.1977, c.114; amended 1999, c.440, s.79.



Section 18A:18A-45 - Manner And Method Of Sale.

18A:18A-45 Manner and method of sale.

18A:18A-45. Manner and method of sale. Any board of education may, by resolution and by sealed bid or public auction, authorize the sale of its personal property not needed for school purposes.

a.If the estimated fair value of the property to be sold exceeds 15 percent of the bid threshold in any one sale and it is neither livestock nor perishable goods, it shall be sold at public sale to the highest bidder.

b.Notice of the date, time and place of the public sale, together with a description of the items to be sold and the conditions of sale, shall be published once in an official newspaper. Such sale shall be held not less than seven nor more than 14 days after the publication of the notice thereof.

c.Personal property may be sold to the United States, the State of New Jersey, another board of education, any body politic, any foreign nation which has diplomatic relations with the United States, or any governmental unit in these United States by private sale without advertising for bids.

d.If no bids are received the property may then be sold at private sale without further publication or notice thereof, but in no event at less than the estimated fair value; or the board of education may if it so elect, reoffer the property at public sale. As used herein, "estimated fair value" means the market value of the property between a willing seller and a willing buyer less the cost to the board of education to continue storage or maintenance of any personal property not needed for school purposes to be sold pursuant to this section.

e.A board of education may reject all bids if it determines such rejection to be in the public interest. In any case in which the board of education has rejected all bids, it may readvertise such personal property for a subsequent public sale. If it elects to reject all bids at a second public sale, pursuant to this section, it may then sell such personal property without further publication or notice thereof at private sale, provided that in no event shall the negotiated price at private sale be less than the highest price of any bid rejected at the preceding two public sales and provided further that in no event shall the terms or conditions of sale be changed or amended.

f.If the estimated fair value of the property to be sold does not exceed the applicable bid threshold established pursuant to subsection a. of this section in any one sale or is either livestock or perishable goods, it may be sold at private sale without advertising for bids.

g.Notwithstanding the provisions of this section, by resolution of the board of education, a purchasing agent may include the sale of personal property no longer needed for school purposes as part of specifications to offset the price of a new purchase.

L.1977, c.114; amended 1983, c.171, s.7; 1999, c.440, s.80.



Section 18A:18A-46 - No Action For Damages For Action By Officials

18A:18A-46. No action for damages for action by officials
No action for damages shall lie against the State board, any State official, or any board of education or any of its officers because of any action taken by virtue of the provisions of this chapter.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-46.1 - Limitation On Withholding Of State Funds From School Districts For Certain Violations Of Public School Contracts Law.

18A:18A-46.1 Limitation on withholding of State funds from school districts for certain violations of public school contracts law.

1. a. Notwithstanding any law to the contrary, except as otherwise provided in this section, the Commissioner of Education shall not withhold State funds from any school district, or require any school district to remit any State funds previously paid to that district, because of any act or omission by the district which the commissioner determines to have been taken or permitted to occur in violation of the extraordinary unspecifiable services exception to the requirements for public advertisement and bidding as set forth in N.J.S.18A:18A-5, unless the commissioner determines that:(1)the act or omission was the result of any collusion between any officer or employee of the district and any contract vendor; or (2) the act or omission was prompted by an intent on the part of any officer or employee of the district to evade the public advertisement and bidding requirements of the "Public School Contracts Law," N.J.S.18A:18A-1 et seq.; or (3) a prior act or omission resulted in a withholding of State funds or a remission of State funds due to a violation of the extraordinary unspecifiable services exception to the requirements for public advertisement and bidding as set forth in N.J.S.18A:18A-5.

b.If the commissioner determines that the violation was caused by negligence and none of the provisions in paragraph (3) in subsection a. are met, the amount of State funds withheld shall not exceed 10% of the contract amount, or in the case of multiple contracts, 10% of the total amount of the contracts, or $25,000, whichever is less.

c.Any school district from which the commissioner withheld funds or has sought to collect funds prior to the effective date of this act due to a determination that the district acted or permitted an action to occur in violation of the extraordinary unspecifiable services exception to the requirements for public advertising and bidding as set forth in N.J.S.18A:18A-5 may apply to the commissioner for restoration of funds so withheld. If the commissioner determines that none of the provisions set forth in paragraph (1), (2) or (3) in subsection a. or in subsection b. applies, the commissioner shall remit to the school district the applicable funds previously withheld or forgive any amounts pending collection.

d.The limitations placed upon the commissioner pursuant to this act shall not restrict the commissioner's authority to supervise the compliance by school districts with the requirements of the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., and to seek all other remedies pursuant to Title 18A of the New Jersey Statutes.

L.1999,c.55,s.1.



Section 18A:18A-47 - Indemnity Agreement With The United States, Etc.

18A:18A-47. Indemnity agreement with the United States, etc.
Any board of education may enter into an agreement indemnifying the United States of America, or any board, body, officer or agency thereof, from loss or damage to the property of others resulting from the furtherance of any project, undertaken or to be undertaken by the Federal Government for the benefit of such board of education where the cost or any part thereof is to be paid out of Federal funds.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-48 - Contracts, Etc.; Validated And Confirmed

18A:18A-48. Contracts, etc.; validated and confirmed
Any action, purchase, sale, contract or agreement taken, made or entered into prior to the effective date of this chapter pursuant to any of the acts, amendments and supplements repealed by this chapter are hereby validated and confirmed, provided that in no event shall a lease of personal property entered into prior to the effective date of this chapter be renewed or extended, except in accordance with the terms and provisions of this chapter.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-49 - Approval Required For School Building

18A:18A-49. Approval required for school building
18A:18A-49. The board of education of a school district shall be required to secure the approval of its final plans and specifications as required by the State Uniform Construction Code for the erection or alteration of any school building or vocational school building or any part thereof by the Bureau of Facility Planning Services in the Department of Education or an appropriately licensed municipal code official.

L.1977, c.114; amended 1990,c.23,s.2.



Section 18A:18A-49.1 - Transportation Of Pupils To And From Schools

18A:18A-49.1. Transportation of pupils to and from schools
The provisions of this chapter shall not apply to contracts for the transportation of pupils to and from school, which contracts are regulated by Chapter 39 of this Title.

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-49.2 - Rules.

18A:18A-49.2 Rules.

81.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Director of the Division of Local Government Services in the Department of Community Affairs, after consultation with the Commissioner of Education, may adopt rules implementing the provisions of the "Public School Contracts Law," N.J.S.18A:18A-1 et seq.

L.1999,c.440,s.81.



Section 18A:18A-49.3 - Contract For Taking Yearbook Pictures, Use Of Other Photographers' Photos Permitted.

18A:18A-49.3 Contract for taking yearbook pictures, use of other photographers' photos permitted.

1.A board of education may enter into a contract with a photographer for the taking of pupil yearbook pictures. The hiring of a photographer shall not prohibit a pupil from engaging a photographer of the pupil's choice nor prevent a picture taken by that photographer from appearing in the yearbook if the picture meets the specifications of the yearbook staff.

L.2003,c.313,s.1.



Section 18A:18A-49.4 - Civil Action Brought On Behalf Of Board Of Education.

18A:18A-49.4 Civil action brought on behalf of board of education.

8. a. A board of education as defined in and subject to the provisions of the "Public School Contracts Law," P.L.1977, c.114 (N.J.S.18A:18A-1 et seq.), shall implement and comply with the provisions of P.L.2012, c.25 (C.52:32-55 et al.), except that the board shall rely on the list developed by the State Department of the Treasury pursuant to section 3 of P.L.2012, c.25 (C.52:32-57).

b.If the board determines that a person or entity has submitted a false certification concerning its engagement in investment activities in Iran under section 4 of P.L.2012, c.25 (C.52:32-58), the board shall report to the New Jersey Attorney General the name of that person or entity, and the Attorney General shall determine whether to bring a civil action against the person to collect the penalty prescribed in paragraph (1) of subsection a. of section 5 of P.L.2012, c.25 (C.52:32-59).

The board may also report to the board's attorney the name of that person, together with its information as to the false certification, and the board's attorney may determine to bring such civil action against the person to collect such penalty.

L.2012, c.25, s.8.



Section 18A:18A-50 - Statutes Repealed

18A:18A-50. Statutes repealed
The following sections, chapters and acts, together with all amendments and supplements thereto, are hereby repealed:

Chapter 18 of Title 18A of the New Jersey Statutes;

Laws of 1969, c. 104, s. 2 (C. 18A:18-1.6);

Laws of 1971, c. 42 (C. 18A:18-2.1; C. 18A:18-2.2).

L.1977, c. 114, s. 1, eff. June 2, 1977.



Section 18A:18A-51 - Definitions

18A:18A-51. Definitions
As used in this act:

a. "Minority" means a person who is:

(1) Black, which is a person having origins in any of the black racial groups in Africa; or

(2) Hispanic, which is a person of Spanish or Portuguese culture, with origins in Mexico, South America, Central America, or the Caribbean Islands, regardless of race; or

(3) Asian-American, which is a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian Subcontinent, Hawaii, or the Pacific Islands; or

(4) American Indian or Alaskan native, which is a person having origins in any of the original peoples in North America;

b. "Women's business enterprise" means a business which is independently owned and operated, which is qualified pursuant to N.J.S. 18A:18A-27 and which is:

(1) A sole proprietorship owned and controlled by a woman;

(2) A partnership or joint venture owned and controlled by women in which at least 51% of the ownership is held by women and the management and daily business operations of which are controlled by one or more women who own it; or

(3) A corporation or other entity whose management and daily business operations are controlled by one or more women who own it, and which is at least 51% owned by women, or if stock is issued, at least 51% of the stock is owned by one or more women;

c. "Minority business enterprise" means a business which is independently owned and operated, which is qualified pursuant to N.J.S. 18A:18A-27 and which is:

(1) A sole proprietorship, owned and controlled by a minority;

(2) A partnership or joint venture owned and controlled by minorities in which at least 51% of the ownership interest is held by minorities and the management and daily business operations of which are controlled by one or more of the minorities who own it; or

(3) A corporation or other entity whose management and daily business operations are controlled by one or more minorities who own it, and which is at least 51% owned by one or more minorities, or if stock is issued, at least 51% of the stock is owned by one or more minorities;

d. "Small business enterprise" means a business which is independently owned and operated, which is qualified pursuant to N.J.S. 18A:18A-27 and which is a sole proprietorship, partnership or corporation which is a size and type defined by the Commissioner of the Department of Commerce, Energy and Economic Development;

e. "Set-aside contract" means (1) a contract for goods, equipment, construction, or services which is designated as a contract for which bids are invited and accepted only from small business enterprises, minority business enterprises or women's business enterprises, as appropriate, (2) a portion of a contract when that portion has been so designated, or (3) any other purchase or procurement so designated; and

f. "Total procurements" means all purchases, contracts or acquisitions of a board of education, whether by competitive bidding, single source contracting, or other method of procurement, as prescribed or permitted by law.

P.L. 1985, c. 490, s. 1; amended 1988,c.37,s.2.



Section 18A:18A-52 - Set-aside Programs

18A:18A-52. Set-aside programs
a. A board of education may, by resolution, establish a minority business enterprise set-aside program. In authorizing such a program, the board of education shall establish a goal of setting aside a certain percentage of the dollar value of total procurements to be awarded as set-aside contracts to minority business enterprises.

b. A board of education may, by resolution, establish a women's business enterprise set-aside program. In authorizing such a program, the board of education shall establish a goal of setting aside a certain percentage of the dollar value of total procurements to be awarded as set-aside contracts to women's business enterprises.

c. A board of education may, by resolution, establish a small business enterprise set-aside program. In authorizing such a program, the board of education shall establish a goal of setting aside a certain percentage of the dollar value of total procurements to be awarded as set-aside contracts to small business enterprises.

P.L. 1985, c. 490, s. 2; amended 1988,c.37,s.3.



Section 18A:18A-53 - Attainment Of Goals

18A:18A-53. Attainment of goals
a. Any goal established pursuant to section 2 of this act may be attained by requiring that a portion of a contract shall be subcontracted to a small business enterprise, minority business enterprise or women's business enterprise, in addition to designating entire contracts to these enterprises.

b. Each board of education shall make a good faith effort to attain any goal established.

P.L. 1985, c. 490, s. 3; amended 1988,c.37,s.4.



Section 18A:18A-54 - "Public School Contracts Law" Applicable

18A:18A-54. "Public School Contracts Law" applicable
All provisions of the "Public School Contracts Law," N.J.S. 18A:18A-1 et seq., and any supplements thereto, shall apply to purchases, contracts and agreements made pursuant to this act unless otherwise superseded by the provisions of this act.

L. 1985, c. 490, s. 4, eff. Jan. 17, 1986.



Section 18A:18A-55 - Designation Of Contracts

18A:18A-55. Designation of contracts
Notwithstanding the provisions of any law to the contrary, a board of education which has established a small business enterprise set-aside program, a minority business enterprise set-aside program or a women's business enterprise set-aside program shall designate that a contract, subcontract or other means of procurement of goods, services, equipment, or construction shall be awarded to a small business enterprise, a minority business enterprise or a women's business enterprise, if the board is likely to receive bids from at least two small business enterprises, minority business enterprises or women's business enterprises, as appropriate, at a fair and reasonable price.

The designations shall be made prior to any advertisement for bids, if required. Once designated, the advertisement for bids, if necessary, shall indicate that the contract to be awarded is a small business enterprise set-aside contract, a minority business enterprise set-aside contract or a women's business enterprise set-aside contract, as appropriate. All advertisements for bids shall be published in at least one newspaper which will best provide notice thereof to small business enterprises, minority business enterprises or to women's business enterprises, as appropriate, sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding, but shall not be published less than 10 days prior to that date.

P.L. 1985, c. 490, s. 5; amended 1988,c.37,s.5.



Section 18A:18A-56 - Withdrawal Of Designation

18A:18A-56. Withdrawal of designation
a. If the board of education determines that two bids from small businesses, minority or women's businesses cannot be obtained, the board may withdraw the designation of the set-aside contract and resolicit bids on an unrestricted basis pursuant to the provisions of N.J.S. 18A:18A-1 et seq. The cancelled designation shall not be considered in determining whether or not the board attained its goal established pursuant to section 2 of this act.

b. If the board of education determines that the acceptance of the lowest responsible bid will result in the payment of an unreasonable price, the board shall reject all bids and withdraw the designation of the set-aside contract. Small business enterprises, minority business enterprises or women's business enterprises, as appropriate, shall be notified in writing of the set-aside cancellation, the reasons for the rejection and the board's intent to resolicit bids on an unrestricted basis pursuant to the provisions of N.J.S. 18A:18A-1 et seq. The cancelled bid solicitation shall not be considered in determining whether or not the board attained its goal established pursuant to section 2 of this act.

P.L. 1985, c. 490, s. 6; amended 1988,c.37,s.6.



Section 18A:18A-57 - Annual Report

18A:18A-57. Annual report
Any board of education which has established a small business set-aside program, a minority business enterprise set-aside program or a women's business enterprise set-aside program shall prepare a report by January 31 of each year describing the board's efforts in attaining the set-aside goals and the percentage of the dollar value of total procurements awarded in the immediately preceding local fiscal year. The board of education shall publish a list of its attainments in at least one newspaper circulating in the school district by March 1 of each year.

P.L. 1985, c. 490, s. 7; amended 1988,c.37,s.7.



Section 18A:18A-58 - Rules, Regulations

18A:18A-58. Rules, regulations
The State Board of Education, or any State department or agency the State board may designate, may adopt rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) as it may deem necessary to effectuate the purposes of this act.

L. 1985, c. 490, s. 8, eff. Jan. 17, 1986.



Section 18A:18A-59 - False Information; Penalties

18A:18A-59. False information; penalties
Where the local board of education determines that a business has been classified as a small business enterprise, minority business enterprise or women's business enterprise on the basis of false information knowingly supplied by the business and has been awarded a contract to which it would not otherwise have been entitled under this act, the local board of education shall have the authority to:

a. Assess the business any difference between the contract amount and what the local board of education's cost would have been if the contract had not been awarded in accordance with the provisions of this act;

b. In addition to the amount due under subsection a., assess the business a penalty in an amount of not more than 10% of the amount of the contract involved; and

c. Order the business ineligible to transact any business with the local board of education for a period to be determined by the local board of education.

Prior to any final determination, assessment or order under this section, the local board of education shall afford the business an opportunity for a hearing on the reasons for the imposition of the penalties set forth in subsection a., b. or c. of this section.

L.1985, c.490, s.13; amended 1988,c.37,s.11.



Section 18A:18B-1 - Definitions.

18A:18B-1 Definitions.

1.For the purposes of this act:

a."Fund" means a joint self-insurance fund established by a school board insurance group pursuant to this act. The joint self-insurance fund is a fund of public moneys from contributions made by members of a school board insurance group for the purpose of securing insurance protection, risk management programs, or related services as authorized by this act;

b."School board insurance group" or "group" means an association formed by two or more boards of education or the New Jersey School Boards Association for the development, administration, and provision of risk management programs, joint self-insurance fund or funds, and related services;

c."Risk management program" means a plan, and activities carried out under the plan, by a school board insurance group to reduce risk of loss with respect to a particular line of insurance protection or coverage provided by a fund pursuant to this act, including safety engineering and other loss prevention and control techniques. Risk management program also includes the administration of one or more funds, including the processing and defense of claims brought against or on behalf of members of the group;

d."Trustees" or "board of trustees" means the board of trustees established pursuant to the bylaws of the school board insurance group to govern or manage the risk management programs, joint self-insurance fund or funds and related services of the group;

e."Contributions" mean the moneys paid by a member of a school board insurance group in amounts as may be set by the board of trustees or other officers as provided in the group's bylaws for the purpose of participating in a joint self-insurance fund or funds, securing risk management programs or related services;

f."Certified audit" means an audit upon which an auditor expresses his professional opinion that the accompanying statements present fairly the financial position of a fund in conformity with generally accepted accounting principles consistently applied, and accordingly including tests of the accounting records and other auditing procedures as considered necessary in the circumstances;

g."Commissioner" means the Commissioner of Banking and Insurance.

L.1983, c.108, s.1; amended 2007, c.312.



Section 18A:18B-2 - Insurance Authorized.

18A:18B-2 Insurance authorized.

2.Insurance authorized. Any board of education is authorized to insure, contract or provide for any insurable interest of the district or board in the manner authorized by section 3 of P.L.1983, c.108 (C.18A:18B-3), for the following:

a.Any loss or damage to its property, real or personal, motor vehicles, equipment or apparatus;

b.Any loss or damage from liability resulting from the use or operation of motor vehicles, equipment or apparatus owned or controlled by it;

c.Any loss or damage from liability for its own acts or omissions and for acts or omissions of its officers, employees or servants arising out of and in the course of the performance of their duties, including, but not limited to, any liability established by the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., or by any federal or other law;

d.Loss or damage from liability as established by Chapter 15 of Title 34 of the Revised Statutes, Labor and Workers' Compensation (R.S.34:15-1 et seq.);

e.Expenses of defending any claim against the board, district, officer, employee or servant arising out of and in the course of the performance of their duties, whether or not liability exists on the claim;

f.Benefits pursuant to contributory or non-contributory group health insurance or group term life insurance, or both, for employees or their dependents, or both, through self insurance, the purchase of commercial insurance or reinsurance, or any combination thereof. The maximum risk to be retained for group term life insurance by a joint insurance fund on a self insured basis shall not exceed a face amount of $5,000 per covered employee or dependent or such greater amount as approved by the Commissioners of Banking and Insurance and Education. Notwithstanding any other provision of law to the contrary, the board or joint insurance fund shall be subject to the surcharge levied pursuant to section 3 of P.L.1993, c.8 (C.52:14-17.38c) for claims paid within the retained amount. For any claims paid in excess of the retained amount, the surcharge shall be paid by the entity insuring the excess amount;

g.Loss from liability associated with sick leave payment for service connected disability as provided by N.J.S.18A:30-2.1;

h.Any loss or damage from liability resulting from loss or theft of money or securities;

i.Blanket bond coverage for certain school board officers, employees, and volunteer organizations serving a school board for faithful performance and discharge of their duties;

j.Bodily injury and property damage claims arising from environmental impairment liability and legal representation therefor to the extent that such coverages, as approved by the Commissioner of Banking and Insurance, are provided by the purchase of insurance and no risk is retained by the fund; and

k.Student accident coverage to the extent approved by the Commissioner of Banking and Insurance.

As used in this section:

(1)"life insurance" means life insurance as defined in N.J.S.17B:17-3;

(2)"health insurance" means health insurance as defined in N.J.S.17B:17-4 or benefits provided by hospital service corporations, medical service corporations or health service corporations authorized to do business in this State; and

(3)"dependents" means dependents as defined pursuant to section 1 of P.L.1979, c.391 (C.18A:16-12).

L.1983,c.108,s.2; amended 1995, c.74, s.1; 1999, c.435.



Section 18A:18B-3 - School Board Insurance Group

18A:18B-3. School board insurance group
a. Any two or more boards of education may form and become members of a school board insurance group. A board of education may take this action by resolution of the board. Through membership in a school board insurance group, a board of education may participate in any joint self-insurance fund or funds, risk management programs or related services offered or provided by the group. The group shall have the power to establish a fund or funds for coverages authorized in section 2 of this act and to jointly purchase insurance or coverages under a master policy or contract of insurance for participating members. The group shall have the power to take other actions necessary to developing, administering, and providing risk management programs, joint self-insurance funds, joint insurance purchases, and related services.

b. The bylaws of the school board insurance group shall provide that any board of education may join the group, provided it agrees to comply with the standards for membership, including risk management programs, which shall be established by the group, and may be a member as long as it complies with the standards for membership.

c. A school board insurance group may sue or be sued and shall appoint a natural person residing in this State or a corporation authorized to do business in this State as its agent for service of process. The group shall notify the commissioner of the appointment.

d. A school board insurance group is not an insurance company or an insurer under the laws of this State and the development, administration or provision by a group of joint self-insurance fund or funds, risk management programs and related services does not constitute the transaction of insurance nor doing an insurance business. A group shall not be subject to the provisions of Title 17, Subtitle 3, Insurance, of the Revised Statutes.

L.1983, c. 108, s. 3, eff. March 15, 1983.



Section 18A:18B-4 - Bylaws Of The Group; Trustees; Powers

18A:18B-4. Bylaws of the group; trustees; powers
4. Bylaws of the group; trustees; powers.



a. The bylaws of any school board insurance group shall:



(1) Set forth a statement of purposes of the group;



(2) Set forth provisions for organization of the group, including governance by a board of trustees;

(3) Provide for the delivery of a risk management program in conjunction with any joint self-insurance fund or funds which the board of trustees shall establish. The risk management program shall include, but not be limited to:

(a) the perils of liabilities to be insured against;



(b) limits of coverage, whether self-insurance, direct insurance purchased from a commercial carrier or reinsurance;

(c) the amount of risk to be retained by the fund;



(d) the amount of reserves to be established;



(e) the proposed method of assessing contributions to be paid by each member of the fund;

(f) procedures governing loss adjustment and legal fees;



(g) coverage to be purchased from a commercial insurer, if any;



(h) reinsurance to be purchased, if any, and the amount of premium therefor; and

(i) such other procedures and information as the commissioner may require by rule or regulation;

(4) Set forth procedures to enforce the collection of any contributions or payments in default;

(5) Set forth membership standards as required in section 3 of P.L.1983, c.108 (C.18A:18B-3);

(6) Require that, for each joint self-insurance fund, a contract or contracts of specific and aggregate excess insurance or reinsurance is maintained;

(7) Set forth procedures for:



(a) Withdrawal from the group and a fund by a member;



(b) Termination of the group or fund and disposition of assets; and



(c) Determining the obligations, if any, of a member in the event that the group is unable to pay indemnification obligations and expenses payable from a fund administered by it;

(8) Require an annual certified audit to be prepared and filed with the commissioner;

(9) Require that any joint self-insurance fund or funds be developed and operated in accordance with accepted and sound actuarial practices;

(10) Provide that any expenditure of moneys in a fund be in furtherance of the purpose of the fund;

(11) Set forth other provisions as desired for operation and governance of the group;

(12) Provide for expulsion of a member; and



(13) Comply with any requirement established by the commissioner by rule or regulation.

b. The bylaws of a group shall provide for governance of the group by a board of trustees selected in accordance with the provisions of the bylaws. The bylaws shall provide for trustee powers and duties and shall include, but not be limited to, the following powers of the board of trustees:

(1) To determine and establish contributions and rates, loss reserves, surplus, limits of coverage, limits of excess or reinsurance, coverage documents, dividends and other financial and operating policies of the group or fund;

(2) To invest moneys held in trust under any fund in investments which are approved for investment by regulation of the State Investment Council for surplus moneys of the State or, at the discretion of the board, to transfer moneys held in trust under any fund to the Director of the Division of Investment in the Department of the Treasury for investment on behalf of the board in accordance with the standards governing the investment of other funds which are managed under the rules and regulations of the State Investment Council. However, any moneys transferred to the director for investment may not thereafter be withdrawn except upon withdrawal of a member from the group or a fund or termination of the group or a fund or in specific amounts in payment of specific claims, administrative expenses or member dividends upon affidavit of the director or other chief executive officer of the group;

(3) To purchase, acquire, hold, lease, sell and convey real and personal property, all of which property shall be exempt from taxation under chapter 4 of Title 54, Taxation, of the Revised Statutes;

(4) To collect and disburse all money due to or payable by the group, or authorize such collection and disbursement;

(5) To enter into contracts with other persons or with public bodies of this State for any professional, administrative or other services as may be necessary to carry out the purposes of the group or any fund;

(6) To purchase and serve as the master policyholders if desired, for any insurance, including excess or reinsurance;

(7) To prepare, or cause to be prepared, a risk management program for the joint insurance group;

(8) As the need arises, from time to time, to amend the bylaws or risk management program of the fund; except that no such amendment shall take effect until approved in the following manner:

(a) The trustees shall file with the commissioner, for his approval: a copy of any amendment to the bylaws of the fund, upon approval by resolution of three-fourths of the member school boards or in such other manner as established by the fund and approved by the commissioner; or any amendment to the risk management program, upon adoption by the trustees.

(b) Within 60 days of receipt, the commissioner shall either approve or disapprove any amendment to the bylaws or risk management program. If the commissioner fails to either approve or disapprove the amendment within that 60 day period, the amendment shall be deemed approved;

(c) If any amendment is disapproved, the commissioner shall set forth, in writing, the reasons for disapproval. Upon the receipt of the notice of disapproval, the trustee of the affected joint insurance fund may request a public hearing. The public hearing shall be convened by the commissioner in a timely manner;

(d) Within 90 days after the effective date of any amendment to the bylaws, a member school board which did not approve the amendment may withdraw from the fund, except that it shall remain liable for its share of any claim or expense incurred by the fund during its period of membership;

(9) To do all other things necessary and proper to carry out the purposes for which the group is established.

L.1983,c.108,s.4; amended 1992,c.53,s.1; 1995,c.74,s.2.



Section 18A:18B-5 - Trustees; Number And Qualifications

18A:18B-5. Trustees; number and qualifications
The board of trustees of any school board insurance group shall have no fewer than three nor more than 15 trustees. Each trustee shall be a natural person 18 years of age or older who is a resident of this State. A majority of the trustees of any group shall be members or employees of member boards of education, provided that any trustee who ceases to be a member or employee of a board of education may be allowed to serve for not more than 90 days following cessation without violating this provision.

L.1983, c. 108, s. 5, eff. March 15, 1983.



Section 18A:18B-6 - Trustees; Compensation

18A:18B-6. Trustees; compensation
No trustee shall be paid a salary, except that the written trust instrument may provide for reimbursement for actual expenses incurred on behalf of the trust fund and for compensation not to exceed $200.00 for any day or portion of a day spent at a meeting of the trustees. Except as otherwise provided in this act, no trustee shall enter into any contract with the group or receive any moneys or other compensation or thing of value whatsoever from the group for services performed for or on behalf of the group.

L.1983, c. 108, s. 6, eff. March 15, 1983.



Section 18A:18B-7 - Review Of Bylaws; Investigations By The Commissioner Of Insurance

18A:18B-7. Review of bylaws; investigations by the Commissioner of Insurance
7. Review of bylaws; investigations by the Commissioner of Insurance.



a. No school board insurance group, nor any joint self-insurance fund of the group, may begin functioning as a means of providing insurance coverage or protection for or among its members until the group's bylaws and risk management program have been filed with and approved by the commissioner. If the commissioner fails to approve or disapprove the bylaws or risk management program, or both, as the case may be, within 60 days following filing in his office, the bylaws or risk management program, or both, as the case may be, shall be deemed approved. If the commissioner disapproves the bylaws or risk management program, he shall set forth the reasons for his disapproval in writing. The reasonable costs of the commissioner's review of the bylaws and risk management program shall be chargeable to the boards of education seeking to establish the group.

b. Every school board insurance group shall file an annual report, on a form prescribed by the commissioner, at a time to be fixed by the commissioner. The report shall include a financial statement of the group's assets and liabilities, the claims paid during the preceding 12 months, current reserves, incurred losses, and any other information that the commissioner may require. The commissioner may require more frequent reports as he deems necessary.

c. The commissioner shall have authority to examine the books, records and affairs of any school board insurance group or joint self-insurance fund for the purpose of determining compliance with this act. The reasonable costs of any examination or review shall be chargeable to the school board insurance group.

d. The commissioner may suspend or terminate the authority of any school board insurance fund or direct or take any action he may deem necessary for good cause, to enable a fund to meet its obligations, cover its expected losses, or liquidate, rehabilitate or otherwise modify its affairs. The commissioner may take such action in the event of:

(1) A failure to comply with the rules and regulations promulgated by the commissioner or with any of the provisions of P.L.1983, C.108 (C.18A:18B-1 et seq.);

(2) A failure to comply with a lawful order of the commissioner; or

(3) A deterioration of the financial condition of the fund to the extent that it causes an adverse effect upon the ability of the school board insurance fund to pay expected losses.

e. The commissioner may, in his discretion, require the trustees of any fund to file copies of any agreements of contracts entered into by the trustees of the fund or any other pertinent documents he may deem necessary.

L.1983,c.108,s.7; amended 1995,c.74,s.3.



Section 18A:18B-7.1 - Rules, Regulations

18A:18B-7.1. Rules, regulations
5. Within 180 days after the effective date of this 1995 amendatory and supplementary act, the Commissioner of Insurance shall promulgate rules and regulations to effectuate its purposes pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The rules and regulations shall include, the not be limited to, the establishment, operation, modification and dissolution of school board insurance funds established pursuant to the provisions of this 1995 amendatory and supplementary act.

L.1995,c.74,s.5.



Section 18A:18B-8 - Joint Insurance Fund Permitted

18A:18B-8. Joint insurance fund permitted
In any county which has established an insurance fund pursuant to N.J.S. 40A:10-6 or is a member of a joint insurance fund pursuant to P.L. 1983, c. 372 (C. 40A:10-36 et seq.), the board of education of the county vocational school located within that county may, at the option of the board of education, enter into a contract with the governing body of the county or joint insurance fund to participate in the county insurance fund or a joint insurance fund as the case may be.

L. 1988, c. 143, s. 1.



Section 18A:18B-9 - Minimum Contract Terms

18A:18B-9. Minimum contract terms
Any contract entered into between the board and the governing body of the fund shall, at a minimum, specify the type and scope of coverage to be afforded, the premium basis for all insurance carried, and the terms and conditions for withdrawal by the board of education from the insurance fund.

L. 1988, c. 143, s. 2.



Section 18A:18B-10 - Current Expense Item

18A:18B-10. Current expense item
A board of education which enters into a contract pursuant to this act is authorized to pay the premiums required by that contract and shall include the funds necessary for the payment of these premiums as a current expense item in the annual school budget prepared and submitted to the board of school estimate pursuant to N.J.S. 18A:54-28.

L. 1988, c. 143, s. 3.



Section 18A:19-1 - Expenditures Of Funds On Warrant Only; Requisites; Exceptions.

18A:19-1 Expenditures of funds on warrant only; requisites; exceptions.

18A:19-1. Except as provided in subsection b. of N.J.S.18A:19-4, the money or funds of the board of education in the custody of the secretary or treasurer of school moneys shall be expended by the secretary or treasurer of school moneys by, and only by, warrants, each made payable to the order of the person entitled to receive the amount thereof and specifying the object for which the warrant is issued, signed by the president and secretary of the board of education and the chief school administrator or by the treasurer of school moneys, as appropriate to the district,

(a)After audit of the account or demand to be paid, by the secretary, and after approval by the board of education, or

(b)In accordance with payrolls duly certified as provided by this title, or

(c)For debt service, or

(d)When provided by resolution of the board of education, after audit of the account or demand to be paid, and approval by a person designated by the board of education.

amended 1979, c.98, s.1; 1981, c.174, s.10; 1982, c.196, s.1; 2010, c.39, s.14; 2015, c.177, s.1.



Section 18A:19-2 - Requirements For Payment Of Claims; Audit Of; Claims In General.

18A:19-2 Requirements for payment of claims; audit of; claims in general.

18A:19-2. Except as provided in subsection b. of N.J.S.18A:19-4, a claim or demand against a school district shall not be paid by the secretary or treasurer of school moneys, as appropriate, unless the claim or demand is authorized by law and the rules of the board of education of the district, is fully itemized and verified, has been duly audited as required by law, has been presented to, and approved by, the board of education at a meeting thereof, or presented to, and approved by, a person designated by the board of education for that purpose, and the amount required to pay the claim or demand is available for that purpose.

amended 1981, c.174, s.11; 1982, c.196, s.2; 2010, c.39, s.15; 2015, c.177, s.2.



Section 18A:19-3 - Verification Of Claims, Demands.

18A:19-3 Verification of claims, demands.

18A:19-3. Except as provided in subsection b. of N.J.S.18A:19-4, all claims and demands, that equal or exceed 15 percent of the bid threshold amount established pursuant to N.J.S.18A:18A-3, except for payrolls and debt service, shall be verified by affidavit, or by a signed declaration in writing, contained therein or annexed thereto, to the effect that the claims and demands are correct in all particulars, that the articles have been furnished or the services rendered as stated therein, and that no bonus has been given or received on account thereof.

amended 1991, c.37; 2007, c.42, s.3; 2015, c.177, s.3.



Section 18A:19-4 - Audit Of Claims; Warrants For Payments; Exemptions.

18A:19-4 Audit of claims; warrants for payments; exemptions.

18A:19-4. a. All claims and demands against the board of education, except those which are to be paid from funds derived from athletic events or other activities of pupil organizations, shall, unless otherwise provided by resolution of the board of education, be examined, audited, and certified in writing by the secretary and presented by the secretary to the board of education for its approval at a regularly called meeting, and if found to be correct, shall be ordered paid by the board of education, whereupon the secretary and the president of the board of education and the chief school administrator shall issue and sign a warrant in payment therefor. In a district which has a treasurer of school moneys, the secretary thereupon shall forward the warrant to the treasurer of school moneys.

b.The provisions of subsection a. of this section shall not apply to payments made by a board of education for the provision of:

(1)telecommunications or basic cable service provided by a telecommunications or cable television company under the jurisdiction of the Board of Public Utilities;

(2)electric, gas, water, or sewer utility service provided by a public utility, as that term is defined pursuant to R.S.48:2-13, that is regulated by the Board of Public Utilities pursuant to Title 48 of the Revised Statutes; or

(3)a service that is provided under a contract between a public utility, as that term is defined pursuant to R.S.48:2-13, and a board of education that is approved by the Board of Public Utilities under which rates for service are controlled by the terms of the contract.

amended 1979, c.98, s.2; 1981, c.174, s.12; 1982, c.196, s.3; 2010, c.39, s.16; 2015, c.177, s.4.



Section 18A:19-4.1 - Account Or Demand; Audit; Approval.

18A:19-4.1 Account or demand; audit; approval.

4.A board of education may, by resolution, designate a person in addition to the secretary to audit any account and demand to be paid pursuant to subsection a. of N.J.S.18A:19-4, and provide for approval of the account or demand by that person or the secretary prior to presentation to the board of education. Any account or demand approval shall be presented to the board of education at their next meeting for ratification. The board of education may establish a maximum dollar amount for which payment may be authorized without prior board of education approval.

L.1982, c.196, s.4; amended 2015, c.177, s.5.



Section 18A:19-9 - Compensation Of Teachers, Etc., Payrolls.

18A:19-9 Compensation of teachers, etc., payrolls.

18A:19-9. Payment of the compensation of teachers and other employees may be made on the basis of payrolls certified by the president and secretary of the board and the chief school administrator, stating the names and amounts to be paid to each. In a district which has a treasurer of school moneys, the payrolls shall be delivered to the treasurer of school moneys with a warrant made to his order for the full amount of each payroll.

amended 1981, c.174, s.13; 2010, c.39, s.17.



Section 18A:19-10 - Payroll Bank Accounts; Checks For Compensation.

18A:19-10 Payroll bank accounts; checks for compensation.

18A:19-10. In a district which does not have a treasurer of school moneys, the secretary shall pursuant to N.J.S.18A:19-1 draw and deposit the warrants in separate bank accounts as a net payroll account and agency account for payroll deductions and associated board contributions. Payment shall be made to the teachers and others entitled thereto by individual checks drawn to their respective orders upon such account and signed by the secretary and a board designee. In a district which has a treasurer of school moneys, the treasurer shall deposit the warrants in a separate bank account as a payroll account and payment shall be made to the teachers and others entitled thereto by individual checks drawn to their respective orders upon such account.

amended 1981, c.174, s.14; 2010, c.39, s.18.



Section 18A:19-11 - Signature Of Payroll Checks By Deputy

18A:19-11. Signature of payroll checks by deputy
If the treasurer of the school moneys of the district is the custodian of the municipality composing it, such payroll checks may be signed by a deputy or a municipal officer who serves as such municipal custodian, if the deputy is bonded for the faithful performance of such duties in the same manner as is the treasurer.

L.1967, c.271; amended by L.1981, c. 174, s. 15, eff. June 19, 1981.



Section 18A:19-12 - Interest Payable On Certain Warrants Not Immediately Paid.

18A:19-12 Interest payable on certain warrants not immediately paid.

18A:19-12. When a warrant for the payment of current expenses of a public school is drawn and issued and there are no funds for payment of the same, the warrant shall bear legal interest until such time as the secretary or treasurer, as appropriate, gives public notice of the fact that funds are provided for the payment thereof.

amended 1981, c.174, s.16; 2010, c.39, s.19.



Section 18A:19-13 - Petty Cash Funds

18A:19-13. Petty cash funds
The provisions of this chapter shall not prevent the establishment and operation by a board of education of petty cash funds, pursuant to rules of the state board.

L.1967, c.271.



Section 18A:19-14 - Funds Derived From Pupil Activities

18A:19-14. Funds derived from pupil activities
All funds derived from athletic events or other activities of pupil organizations shall be administered, expended and accounted for pursuant to the rules of the state board.

L.1967, c.271.



Section 18A:19-15 - Listing Of Payments

18A:19-15. Listing of payments
Each board of education shall maintain a current and updated listing of payments made for: a. legal fees; b. consulting fees, including negotiating fees; and c. contracts for maintenance. Each list shall specify payees and amounts received during the previous and current school years.

Each of these lists shall be available for public inspection during normal business hours. Copies of the lists shall be made available to the public at a reasonable cost.

L. 1989, c. 46, s. 2.



Section 18A:20-1 - Title In Board Of Education

18A:20-1. Title in board of education
The title to the property, real and personal, of each school district, and the title to all property, real and personal, which shall be acquired for school purposes in the district, is vested and shall vest in the board of education of the district and the board shall succeed to and be vested with all the property, rights and privileges not inconsistent with the provisions of this act heretofore vested in or possessed by any body heretofore having charge and control of the public schools or the public school property, of the district, or of the municipality or municipalities composing the district, and the board shall have the supervision, control and management of all such property.

L.1967, c.271.



Section 18A:20-2 - Purchase And Sale Of Property In General

18A:20-2. Purchase and sale of property in general
The board of education of any district may, in and by its corporate name, acquire, by purchase or lease, receive, hold, hold in trust and sell and lease real estate and personal property and may take and condemn lands and other property for school purposes in the manner provided by law relating to the taking and condemnation of property for public purposes, subject to the restrictions provided in this title.

L.1967, c.271.



Section 18A:20-2.1 - Transfer Of Title Of Painting Or Work Of Art To Municipality; Public Display

18A:20-2.1. Transfer of title of painting or work of art to municipality; public display
The board of education of any school district owning a painting or other work of art may by resolution transfer title thereto to the municipality in which the school district is located and the board of education and the governing body of the municipality may enter into an agreement relative to their respective responsibilities and obligations in connection with the maintenance, restoration and preservation of the painting or other work of art to assure its appropriate public display.

L.1971, c. 53, s. 1, eff. March 19, 1971.



Section 18A:20-2.2 - Use Of School District Surplus Funds For Joint Acquisition Of Land For Recreation, Conservation Purposes.

18A:20-2.2 Use of school district surplus funds for joint acquisition of land for recreation, conservation purposes.

2. a. A school district may expend any of its surplus funds for the joint acquisition of land for recreation and conservation purposes with a municipality, notwithstanding the participation of any other public entity in the purchase, provided that the transaction does not violate any federal or State law and has a direct nexus to, and substantially furthers the core mission of, the school district.

b.Nothing in this section shall interfere with or limit the oversight authority of any State agency over a school district.

c.For the purposes of this section, "recreation and conservation purposes" means the use of lands for beaches, biological or ecological study, boating, camping, fishing, forests, greenways, hunting, natural areas, parks, playgrounds, protecting historic properties, water reserves, watershed protection, wildlife preserves, active sports, or a similar use for either public outdoor recreation or conservation of natural resources, or both.

L.2001,c.283,s.2.



Section 18A:20-3 - Acquisition Of Outstanding Interest In Real Property

18A:20-3. Acquisition of outstanding interest in real property
Any district which holds any real estate or interest therein may acquire any outstanding interest therein by condemnation in the manner provided by law relating to the taking and condemnation of property for public purposes.

L.1967, c.271.



Section 18A:20-4 - Acceptance And Use Of Gifts

18A:20-4. Acceptance and use of gifts
The board of education may accept any gift or grant of land with or without improvement, and of money or other personal property, without additional authorization or authority, and may:

a. Expend any such money or use any such personal property, without any additional authorization or authority, in the equipment of any building for school purposes; or

b. Expend such moneys in the construction of a building for school purposes, or addition thereto, and the equipment thereof but only if such expenditure and the expenditures of any additional moneys required to be expended in connection with such construction shall be authorized in the manner prescribed by law for the construction of buildings for school purposes or additions thereto.

L.1967, c.271.



Section 18A:20-4.1 - Type II Districts; Acquisition Of Property Without Authorization Of Voters

18A:20-4.1. Type II districts; acquisition of property without authorization of voters
The board of education of any Type II school district may without authority first obtained from the voters of the district:

(a) Rent, on a year-to-year basis, or for a term not to exceed 5 years, in case of emergency, buildings to use for school purposes; and

(b) Take an option not to exceed 1 year in duration, at a cost not to exceed the fair market value of such option, on the purchase of any land which the board could lawfully purchase after securing the consent of the legal voters to the purchase thereof, but such option may be exercised by the board only after authority to purchase the property covered by such option has been given at an annual or special school election.

L.1967, c.271; amended L.1968, c. 161, s. 1, eff. July 16, 1968; L.1971, c. 300, s. 1, eff. Aug. 27, 1971.



Section 18A:20-4.2 - Powers Of Boards Concerning Real Property.

18A:20-4.2 Powers of boards concerning real property.

18A:20-4.2. The board of education of any school district may, for school purposes:

(a)Purchase, take and condemn lands within the district and lands not exceeding 50 acres in extent without the district but situate in a municipality or municipalities adjoining the district, but no more than 25 acres may be so acquired in any one such municipality, without the district, except with the consent, by ordinance, of such municipality;

(b)Grade, drain and landscape lands owned or to be acquired by it and improve the same in like manner;

(c)Erect, lease for a term not exceeding 50 years, enlarge, improve, repair or furnish buildings;

(d)Borrow money therefor, with or without mortgage; in the case of a type II district without a board of school estimate, when authorized so to do at any annual or special school election; and in the case of a type II district having a board of school estimate, when the amount necessary to be provided therefor shall have been fixed, determined and certified by the board of school estimate; and in the case of a type I district, when an ordinance authorizing expenditures for such purpose is finally adopted by the governing body of a municipality comprised within the district; provided, however, that no such election shall be held nor shall any such resolution of a school estimate board or ordinance of a municipal governing body be introduced to authorize any lease of any building for a term exceeding one year, until the proposed terms of such lease have been reviewed and approved by the Commissioner of Education and the Local Finance Board in the Department of Community Affairs;

(e)Construct, purchase, lease or otherwise acquire a building with the federal government, the State, a political subdivision thereof or any other individual or entity properly authorized to do business in the State; provided that: (1) the noneducational uses of the building are compatible with the establishment and operation of a school, as determined by the Commissioner of Education; (2) the portion of the building to be used as a school meets regulations of the Department of Education; (3) the board of education has complied with the provisions of law and regulations relating to the selection and approval of sites; and (4) in the case of a lease, that any lease in excess of five years shall be approved by the Commissioner of Education and the Local Finance Board in the Department of Community Affairs;

(f)Acquire, with the approval of either the commissioner, or voters or board of school estimate, as applicable, improvements or additions to school buildings through lease purchase agreements not in excess of five years. The agreement shall be recorded as an expenditure of the General Fund of the district. The commissioner shall approve the agreement only upon a demonstration by the district that the lease purchase payments and any operating expenses related to the agreement can be included within the district's tax levy growth limitation and will not result in the need for approval by the voters or board of school estimate, as appropriate, of additional spending proposals to maintain existing instructional programs and extracurricular activities. If the commissioner cannot approve the agreement, the board of education may frame a separate question to authorize the lease purchase agreement and obtain voter or board of school estimate approval to enter into the agreement. A district may, without separate prior approval of the commissioner, also acquire equipment through a lease purchase agreement not in excess of five years or in the case of a lease purchase agreement entered into for the acquisition of school buses not in excess of 10 years, provided that the amount of the first installment and each subsequent installment for the lease purchase payments is included in the budget that is advertised and submitted for approval to the voters of the district or the board of school estimate, as appropriate. As used herein, a "lease purchase agreement" refers to any agreement which gives the board of education as lessee the option of purchasing the leased equipment or improvements or additions to existing school buildings during or upon termination of the lease, with credit toward the purchase price of all or part of rental payments which have been made by the board of education in accordance with the lease. As part of such a transaction, the board of education may transfer or lease land or rights in land, including any building thereon, after publicly advertising for proposals for the transfer for nominal or fair market value, to the party selected by the board of education, by negotiation or otherwise, after determining that the proposal is in the best interest of the taxpayers of the district, to construct or to improve and to lease or to own or to have ownership interests in the site and the school building to be leased pursuant to such lease purchase agreement, notwithstanding the provisions of any other law to the contrary. The land and any building thereon which is described in a lease purchase agreement entered into pursuant to this amendatory act, shall be deemed to be and treated as property of the school district, used for school purposes pursuant to R.S.54:4-3.3, and shall not be considered or treated as property leased to another whose property is not exempt, and shall not be assessed as real estate pursuant to section 1 of P.L.1949, c.177 (C.54:4-2.3). Any lease purchase agreement authorized by this section shall contain a provision making payments thereunder subject to the annual appropriation of funds sufficient to meet the required payments or shall contain an annual cancellation clause and shall require all construction contracts let by public school districts or let by developers or owners of property used for school purposes to be competitively bid, pursuant to N.J.S.18A:18A-1 et seq.;

(g)Establish with an individual or entity authorized to do business in the State a tenancy in common, condominium, horizontal property regime or other joint ownership arrangement on a site contributed by the school district; provided the following conditions are met:

(1)The individual or entity agrees to construct on the site, or provide for the construction thereon, a building or buildings for use of the board of education separately or jointly with the individual or entity, which shall be subject to the joint ownership arrangement;

(2)The provision of the building shall be at no cost or at a reduced cost to the board of education;

(3)The school district shall not make any payment for use of the building other than its pro rata share of costs of maintenance and improvements;

(4)The noneducational uses of the building are compatible with the establishment and operation of a school, as determined by the Commissioner of Education;

(5)The portion of the building to be used as a school, and the site, meet regulations of the Department of Education; and

(6)Any such agreement shall be approved by the Commissioner of Education and the Local Finance Board in the Department of Community Affairs;

(h)Acquire through sale and lease-back textbooks and non-consumable instructional materials provided that the sale price and principal amount of the lease-back do not exceed the fair market value of the textbooks and instructional materials and that the interest rate applied in the lease-back is consistent with prevailing market rates or is less.

amended 1968, c.175, s.1; 1971, c.292; 1981, c.410, s.1; 1986, c.183, s.1; 1991, c.477; 1998, c.55, s.1; 2000, c.72, s.35; 2001, c.146, s.1; 2010, c.44, s.7.



Section 18A:20-4.3 - Construction, Alteration Or Repair Work Upon Premises To Be Leased To Board Of Education; Public Work

18A:20-4.3. Construction, alteration or repair work upon premises to be leased to board of education; public work
Any construction, reconstruction, demolition, alteration or repair work, or maintenance work, including painting and decorating, done under private contract for any person, firm, corporation or association acting under an express agreement or understanding with any board of education that, upon completion of the work contracted for the site, structure or premises upon which such work was done will be leased by said board of education for public school purposes under the provisions of section 18A:20-4.2 of the New Jersey Statutes shall be deemed a "public work" for the purposes of the "New Jersey Prevailing Wage Act" (P.L. 1963, c. 150) and subject to the applicable provisions of that act, excepting only such provisions as can be applicable only in cases where a public body is a direct party to a contract for a public work.

L.1968, c. 175, s. 2, eff. July 19, 1968.



Section 18A:20-4.4 - Contract Provision For Payment Of Prevailing Wage Rate; Necessity

18A:20-4.4. Contract provision for payment of prevailing wage rate; necessity
Every contract in excess of $2,000.00 for any public work contracted for by a private party acting under an express agreement for subsequent lease by a board of education shall contain a provision stating the prevailing wage rate which can be paid (as determined pursuant to the applicable provisions of the "New Jersey Prevailing Wage Act" (P.L. 1963, c. 150) ) to the workmen employed in the performance of the contract, and the contract shall contain a stipulation that such workmen shall be paid not less than such prevailing wage rate. No board of education shall enter into any such agreement or understanding except upon the condition that such provision and stipulation shall be included in the contract; and no such agreement or understanding shall be valid or shall be honored by any board of education if such provision and stipulation are not included in the contract.

L.1968, c. 175, s. 3, eff. July 19, 1968.



Section 18A:20-4.5 - Contractor's Or Subcontractor's Failure To Pay Prevailing Wage; Determination And Effect

18A:20-4.5. Contractor's or subcontractor's failure to pay prevailing wage; determination and effect
If any public work shall be contracted for by a private party acting under an express agreement or understanding for subsequent lease by a board of education, and if it shall be found prior to execution of a lease pursuant to such understanding or agreement that any workman or workmen employed by the contractor or any subcontractor covered by said contract has been paid a rate of wages less than the prevailing wage required to be paid by such contract, then the board of education involved in any such agreement or understanding shall not execute a lease pursuant thereto, nor make any payment in connection therewith, until all wages due and owing to any such workman or workmen in compliance with the stipulated prevailing wage rate have been paid; and such private party is hereby authorized to withhold from any contractor or subcontractor who shall have failed to pay the prevailing wage any sums due to such contractor or subcontractor to an amount sufficient to pay to any workman or workmen the balance of wages due him or them as a result of the contractor's failure to pay the prevailing wage, and to make such payments directly to such workman or workmen out of the sums thus withheld. For the purposes of this section, the fact and extent of a contractor's or subcontractor's failure to pay the prevailing wage shall be determined in accordance with the applicable provisions of the "New Jersey Prevailing Wage Act" (P.L. 1963, c. 150).

L.1968, c. 175, s. 4, eff. July 19, 1968.



Section 18A:20-5 - Disposition Of Property And Title Of Purchaser.

18A:20-5 Disposition of property and title of purchaser.

18A:20-5. Except as otherwise provided pursuant to section 14 of P.L.2007, c.137 (C.18A:7G-45), the board of education of any district by a recorded roll call majority vote of its full membership may dispose, by sale or otherwise, in the manner prescribed in this chapter, of any lands or any rights or interest therein, owned by it, which cease to be suitable or convenient for the use for which they were acquired or which are no longer needed for school purposes, whether acquired by purchase or through condemnation proceedings and the purchaser thereof shall acquire title thereto free from any use or purpose for which it may have been acquired by the board.

Amended 2007, c.137, s.44.



Section 18A:20-6 - Public Sale; Advertisement; Exception

18A:20-6. Public sale; advertisement; exception
Any lands or rights or interests therein sold by any board of education, except lands conveyed as part of a lease purchase agreement pursuant to N.J.S. 18A:20-4.2(f), shall be sold at public sale, to the highest bidder, after advertisement of the sale in a newspaper published in the district, or, if none is published therein, then in a newspaper circulating in the district, in which the same is situate, at least once a week for two weeks prior to the sale, unless:

a. The same are sold to the State, or a political subdivision thereof, in which case they may be sold at private sale without advertisement; or

b. The sale or other disposition thereof in some other manner is provided for in this Title.

L.1967, c.271; amended by L. 1986, c. 183, s. 2, eff. Dec. 9, 1986.



Section 18A:20-7 - Sale At Fixed Minimum Prices; Rejection Of Bids

18A:20-7. Sale at fixed minimum prices; rejection of bids
a. In the case of public sales the board may by resolution fix a minimum price with or without the reservation of the right, upon the completion of said public sale, to accept or reject the highest bid made thereat, a statement whereof shall be included in the advertisement of sale of the lands and public notice thereof shall be given at the time of sale, or it may by resolution provide without fixing a minimum price, that upon the completion of the public sale, the highest bid made thereat shall be subject to acceptance or rejection by the board, but the acceptance or rejection thereof shall be made not later than the second regular meeting of the board following the sale, and, if the board shall fail or refuse to accept or reject any such highest bid, as aforesaid, the said bill shall be deemed to have been rejected.

b. If no bid is received or if the bids which are received are rejected by the board, the board may enter into negotiations with any interested party or parties for the sale or other disposal of the property. The acceptance or rejection of the price arrived at through negotiations shall be by recorded roll call majority vote of the full membership of the board at a regularly scheduled meeting.

The board may reject any bid if it determines it to be in the public interest to do so, but shall afford the bidder a hearing upon his request before entering into negotiations as provided in this subsection.

L.1983, c. 555, s. 1, eff. Jan. 17, 1984.



Section 18A:20-8 - Exchange Of Lands.

18A:20-8 Exchange of lands.

18A:20-8. Except as otherwise provided pursuant to section 14 of P.L.2007, c.137 (C.18A:7G-45), the board of education of any school district, by a recorded roll call majority vote of its full membership, may exchange any lands owned by it and not needed for school purposes for lands located in the school district and at least equal in value to the lands conveyed by the board in such exchange.

Amended 2007, c.137, s.45.



Section 18A:20-8.1 - Transfer Of Land For Vocational School Purposes.

18A:20-8.1 Transfer of land for vocational school purposes.

1.Except as otherwise provided pursuant to section 14 of P.L.2007, c.137 (C.18A:7G-45), the board of education of any school district or regional school district may, by resolution, transfer land to the board of education of a county vocational school district for the purpose of constructing a vocational school on such land.

L.1970, c.106, s.1; amended 2007, c.137, s.46.



Section 18A:20-8.2 - Lease Of School Lands.

18A:20-8.2 Lease of school lands.

1. a. Except as otherwise provided pursuant to section 14 of P.L.2007, c.137 (C.18A:7G-45), whenever any board of education shall by resolution determine that any tract of land, whether there is a building thereon or not, or part or all of a school building, is not necessary for school purposes, but which it does not desire to dispose of for reason that the property may, at some future time, again be required for school purposes, it may authorize the lease thereof for a term extending beyond the official life of the board; provided that the noneducational uses of such building or tract of land are compatible with the establishment and operation of a school, as determined by the Commissioner of Education, if joint occupancy of such site is considered. The lease shall be binding upon the successor board as follows:

(1)After advertisement of the request for bids to lease to the highest bidder in a newspaper published in the school district, or, if none is published therein, then in a newspaper circulating in the district in which the same is situate, at least once a week for two weeks prior to the date fixed for the receipt and opening of bids, unless:

(2)The same is leased to the federal government, State, a political subdivision thereof, another school district, any board, body or commission of a municipality within the school district, any volunteer fire company or rescue squad actively engaged in the protection of life and property and duly incorporated under the laws of the State of New Jersey, or to any American Legion post, Veterans of Foreign Wars, or other recognized veterans' organization of the United States of America, located in the municipality or the county, as a meeting place for such organization, or to a nonprofit child care service organization duly incorporated under the laws of the State of New Jersey, or to a nonprofit hospital duly licensed under the laws of the State of New Jersey, or to a nonprofit organization duly licensed under the laws of the State of New Jersey to provide emergency shelter for the homeless, or to a nonprofit senior citizen organization, or to a nonprofit historic preservation organization duly incorporated under the laws of the State of New Jersey, in which case the same may be leased by private agreement for a nominal fee without advertisement for bids.

b.Any lease in excess of five years shall be approved by the Commissioner of Education.

L.1978, c.91, s.1; amended 1979, c.47; 1981, c.410, s.2; 1987, c.65, s.2; 1988, c.161; 1991, c.172; 2007, c.137, s.47.



Section 18A:20-9 - Conveyance Of Certain School Property For Public, Civic Purposes For Nominal Consideration.

18A:20-9 Conveyance of certain school property for public, civic purposes for nominal consideration.

18A:20-9. Except as otherwise provided pursuant to section 14 of P.L.2007, c.137 (C.18A:7G-45), whenever any board of education shall by resolution determine that any tract of land is no longer desirable or necessary for school purposes it may authorize the conveyance thereof, whether there is a building thereon or not, for a nominal consideration, to the municipality or any board, body or commission thereof, or to any volunteer fire company or rescue squad actively engaged in the protection of life and property and duly incorporated under the laws of the State of New Jersey, or to any American Legion post, Veterans of Foreign Wars, or other recognized veterans' organization of the United States of America, located in the municipality or the county, as a meeting place for such organization, or to a nonprofit child care service organization duly incorporated under the laws of the State of New Jersey, to a nonprofit hospital duly licensed under the laws of the State, or to a nonprofit organization duly licensed under the laws of the State of New Jersey to provide emergency shelter for the homeless, or to a nonprofit historic preservation organization duly incorporated under the laws of the State of New Jersey to provide a place for educational, cultural and musical functions. The president and secretary of the board shall be authorized to execute and deliver a conveyance for the same in the name and under the seal of the board, which conveyance may, in the discretion of the board, be made subject to a condition or limitation that said land shall be used by such municipality, board, body or commission thereof for public purposes and by any such fire company for fire company purposes or by such rescue squad for rescue squad purposes or to any veterans' organization, or to any child care service organization, or to any nonprofit hospital, or to any provider of emergency shelter for the homeless, or to any nonprofit historic preservation organization, and in the event that the property shall cease to be used for any of the purposes contemplated by this section, such property shall thereupon revert to and the title thereof shall vest in the board of education making the conveyance thereof hereunder.

Amended 1977, c.447; 1985, c.260; 1987, c.65, s.1; 1995, c.29; 2007, c.137, s.48.



Section 18A:20-9.1 - Conveyance Of Certain Sewer Lines To A Municipality

18A:20-9.1. Conveyance of certain sewer lines to a municipality
Upon the request or with the concurrence of the governing body of a municipality the board of education of any district is authorized to convey and transfer, without consideration, its right, title and interest in and to any trunk or other sewer line to the municipality in which it is situated subject to the continued right of the district to use the same together with such other use as may be authorized by the governing body of the municipality.

L.1967, c.271.



Section 18A:20-9.2 - Sale Of School Property To Nonprofit Private School For The Handicapped.

18A:20-9.2 Sale of school property to nonprofit private school for the handicapped.

1.Except as otherwise provided pursuant to section 14 of P.L.2007, c.137 (C.18A:7G-45), whenever any board of education shall by resolution determine that any tract of land is no longer desirable or necessary for public school purposes it may authorize the conveyance thereof, at no less than the fair market price, whether there is a building thereon or not, to a nonprofit private school for the handicapped duly incorporated under the laws of the State of New Jersey. As used in this section, market price shall equal the median of two or more appraisals conducted by qualified real estate appraisers. The president and secretary of the board shall be authorized to execute and deliver a conveyance for the same in the name and under the seal of the board, which conveyance may, in the discretion of the board, be made subject to a condition or limitation that said land shall be used by such nonprofit private school for the handicapped and in the event that the property shall cease to be used for the purposes contemplated by this section, such property shall first be offered for resale to the board of education making the conveyance thereof hereunder at the market price current at the time of resale.

L.1990, c.35, s.1; amended 2007, c.137, s.49.



Section 18A:20-10 - Lands Conveyed On Condition

18A:20-10. Lands conveyed on condition
Whenever any district has heretofore received a conveyance of lands subject to a recital or condition in the deed of conveyance, substantially providing that the land and premises conveyed are intended to be conveyed for the express purpose of building a public schoolhouse on the same and for the uses and purposes of a public school for said district, and the lands so conveyed have been held by the district for more than 30 years, and no public schoolhouse has ever been built or has stood for the past 20 years thereon, and the board of education of the district shall determine that the lands are not required for school uses and purposes, the board may sell and convey the said lands and make, execute and deliver a valid conveyance thereof, free of any such recital or condition and thereby vest a title in fee simple absolute in the grantee as fully as though such recital or condition was not contained in the deed of conveyance to the school district; provided, that no proceeding or action shall be commenced against said school district for the recovery of said lands or the enforcement of such recital or condition within a period of one year from the date of conveyance of said lands by the board.

L.1967, c.271.



Section 18A:20-11 - Property Devised In Trust

18A:20-11. Property devised in trust
When any person dies and by his last will and testament gives, devises and bequeaths any real estate to any board of education, by whatever name or names the board may be designated, in trust to take and receive the rents, issues, and profits arising from the same, pay all expenses necessary to the maintenance and proper care of such premises, and the net income arising therefrom to invest in books or other school properties, or otherwise for and on behalf of the schools or any school in the district, and for the use and benefit of the pupils thereof, such real estate may be sold under the circumstances hereinafter enumerated and in the manner hereinafter prescribed.

L.1967, c.271.



Section 18A:20-12 - Proceedings To Sell; When Authorized

18A:20-12. Proceedings to sell; when authorized
If any building upon the property so devised is or becomes old, dilapidated and greatly in need of extraordinary repairs, or if any such building is not well adapted or becomes not well adapted for business or other purposes for which it was built, or cannot be repaired or modernized so as to yield a good income without extraordinary expense, or when a fair rental, considering the value of the property, cannot be obtained for the same, or when the premises consist in whole or in part of vacant lots which cannot be rented for a fair price or at all, and when if sold the proceeds arising from the sale of the real estate could be invested and in that way yield a larger income than could be obtained by the renting or other use of the premises, then the board of education may institute a civil action in the superior court to direct such lands and other premises to be sold in fee simple absolute. The court may proceed in the action in a summary manner or otherwise.

L.1967, c.271.



Section 18A:20-13 - Sale Of Real Estate Charged With Private Bequest

18A:20-13. Sale of real estate charged with private bequest
When any such testator shall make a charge on any real estate so devised to any board of education, of any legacy or bequest to any other person in trust or otherwise, then no direction for the sale thereof shall be made by the court unless the beneficiary under the legacy or bequest is made a party defendant to the action; nor shall the sale be made unless it shall appear to the court that the rights and interests of the beneficiary under such legacy or bequest will not be prejudiced thereby and if a sale is directed the court shall make all necessary orders for the conservation of such legacy or bequest with respect to the investment of moneys arising from the sale.

L.1967, c.271.



Section 18A:20-14 - Sale; When Ordered

18A:20-14. Sale; when ordered
If it shall be made to appear to the court by any person or persons whom it may concern that such sale may be had without prejudice to the public welfare and the best interests of the school or schools for whose benefit the devise was made, and that it is advisable and best for the beneficiaries of the trust, and that their interests would be promoted by the sale, the court may direct the lands and other premises to be sold in fee either at public or private sale, and with such limitations as to price and as to credit for purchase money as it may deem proper to direct.

L.1967, c.271.



Section 18A:20-15 - Conveyance; Title Of Purchaser

18A:20-15. Conveyance; title of purchaser
A deed given pursuant to such directions and made by such person as may be designated by the court shall convey to the purchaser an estate in fee simple absolute, freely and fully discharged from the trust and any charge thereon created by the will of the testator.

L.1967, c.271.



Section 18A:20-16 - Investment Of Proceeds Under Direction Of Superior Court

18A:20-16. Investment of proceeds under direction of superior court
The moneys arising from any such sale shall be invested, under the direction of the superior court, by and in the name of the board of education to whom the real estate so sold shall have been devised and shall be held by it in trust for the uses and purposes set forth in the will. The court may from time to time make such further orders and directions in the premises as shall conserve the purposes of the trust and be deemed necessary to carry out the will of the testator.

L.1967, c.271.



Section 18A:20-17 - Equipping And Establishing Playgrounds, Etc., Funds

18A:20-17. Equipping and establishing playgrounds, etc., funds
The board of education of any district may establish public playgrounds and recreation places of such size and dimensions and in such locations within or without the district as it shall deem suitable, and may lease, purchase or condemn, or acquire by gift or otherwise, the lands necessary therefor, and any moneys required in payment or for erecting or repairing buildings thereon or otherwise improving the same and providing equipment therefor shall be raised by, or furnished to, the board of education in the same manner as moneys are raised by, or furnished to, the board for school purposes.

L.1967, c.271.



Section 18A:20-18 - Transfer By Municipality To Board Of Education

18A:20-18. Transfer by municipality to board of education
Whenever the governing body of a municipality, in which any public playground and recreation place has been established, shall determine by resolution that it is advisable that it be relieved of the maintenance, control, and management thereof, the governing body may, without consideration, convey the same to the board of education of the school district in the municipality, for use for public playgrounds and recreation places if said board shall by resolution consent to accept, maintain, control and manage the same. The real estate so transferred and conveyed shall be under the control of and shall be maintained and managed by the board of education.

L.1967, c.271.



Section 18A:20-19 - Funds For Maintenance Of Playgrounds And Recreation Places

18A:20-19. Funds for maintenance of playgrounds and recreation places
Whenever any board of education has established any public playground or recreation place, or has assumed the maintenance, control, and management of a public playground or recreation place, it shall include in its annual budget an itemized statement of the amount of money estimated to be necessary for the cost of maintenance and management of such playground and recreation place for the ensuing year.

L.1967, c.271.



Section 18A:20-20 - Control And Regulation Of Playgrounds And Recreation Places

18A:20-20. Control and regulation of playgrounds and recreation places
The board of education shall have full control over all lands, public playgrounds, and recreation places acquired or leased by it, pursuant to law, and may adopt suitable rules for the use thereof, and the conduct of all persons while on or using the same.

L.1967, c.271.



Section 18A:20-21 - Supervisors And Other Employees

18A:20-21. Supervisors and other employees
The board shall appoint such supervisors, instructors, teachers, custodians, and employees as it shall think necessary for the proper maintenance, control, and management of such public playgrounds and recreation places, and shall fix their compensation and terms of employment.

L.1967, c.271.



Section 18A:20-22 - School Districts Joining With Municipality Or County In Equipment And Operation

18A:20-22. School districts joining with municipality or county in equipment and operation
The board of education of any district may join with the governing body of any municipality, or the board of chosen freeholders of the county in which the district is located, in acquiring, improving, equipping, operating and maintaining playgrounds, playfields, gymnasiums, public baths, swimming pools, and indoor recreation centers, and may appropriate money therefor and may pay over to the said body or board such money as may be so appropriated to be disbursed for any of such joint purposes.

L.1967, c.271.



Section 18A:20-23 - Local Improvement Assessments; Payment Of

18A:20-23. Local improvement assessments; payment of
The board of education of any type II district may, in its discretion, pay assessments made against any of its real estate on account of special benefits conferred by any local improvement made by any municipality in which the district is located.

L.1967, c.271.



Section 18A:20-24 - Funds; How Raised

18A:20-24. Funds; how raised
The money with which to pay the assessments may be raised by the issuance of bonds or any other means authorized by law for raising of money for school purposes.

L.1967, c.271.



Section 18A:20-25 - Insurance Of Property

18A:20-25. Insurance of property
Every board of education shall keep all insurable property, real and personal, of the district insured against loss or damage by fire and, in its discretion, against other loss or damage.

L.1967, c.271.



Section 18A:20-26 - Board Of Education Of City District May Insure In Municipal Fund

18A:20-26. Board of education of city district may insure in municipal fund
Where a municipal insurance fund is established in any city and insurance fund commissioners appointed, the board of education of the city school district may in its discretion by resolution provide that from and after the adoption of the resolution, the school buildings and school property of the district be insured in the municipal insurance fund of the city.

L.1967, c.271.



Section 18A:20-27 - Each Building And Its Contents Insured Separately

18A:20-27. Each building and its contents insured separately
Each school building and its contents insured in such municipal insurance fund shall be insured separately and for definite and determined sums respectively, except where the insurance fund commissioners have insured the same in an insurance company as provided in this subarticle.

L.1967, c.271.



Section 18A:20-28 - Fixing And Payment Of Premiums

18A:20-28. Fixing and payment of premiums
The insurance fund commissioners of such city may fix reasonable rates of premium for all insurance carried on school buildings and school property of the school district by the fund, and the board of education shall pay forthwith to the insurance fund commissioners of the city the premium for any insurance carried by the municipal insurance fund on school buildings and school property of the city school district.

L.1967, c.271.



Section 18A:20-29 - Investment Of Premiums

18A:20-29. Investment of premiums
All moneys received by the insurance fund commissioners for premiums on school buildings and school property insured in the municipal insurance fund of the city, except so much as may be necessary to pay premiums upon insurance placed upon any of such school buildings and school property with insurance companies as provided in this subarticle, shall be invested by the commissioners with the moneys of the municipal insurance fund and in the manner provided by law for the investment of such moneys.

L.1967, c.271.



Section 18A:20-30 - Appropriations To Municipal Fund

18A:20-30. Appropriations to municipal fund
The body having control of the finances of any city wherein the school buildings and other school property of the city school district are insured in the municipal insurance fund may, from time to time, if in its judgment advisable, appropriate additional sums of money to the municipal insurance fund of the city from moneys under its control not otherwise appropriated, or by raising such sums in the tax levies for the years in which they are severally appropriated.

L.1967, c.271.



Section 18A:20-31 - Adjustment And Payment Of Losses

18A:20-31. Adjustment and payment of losses
In case of loss incurred by fire or other casualty insured against on any building or contents insured in the municipal insurance fund and not insured in an insurance company, if the loss be total, the commissioners shall pay the whole sum from the fund to the board of education of the district within 60 days. If the loss be partial, the sum to be paid shall be fixed and adjusted by a commission of adjustment consisting of a commissioner of the municipal insurance fund, the president of the board of education of the school district and the presiding officer of the board or body having control of the finances of the city.

L.1967, c.271.



Section 18A:20-32 - Commissioners May Insure Buildings And Property In Insurance Companies

18A:20-32. Commissioners may insure buildings and property in insurance companies
Whenever the insurance fund commissioners of any city deem it expedient, they may place insurance on school buildings and school property, insured in the municipal insurance fund, with insurance companies authorized to do business in this state. The premiums for such insurance in excess of the rates of premium thereon fixed by the commissioners shall be paid forthwith to the commissioners by the board of education of the district. The policies of insurance shall provide that the loss be payable to the board of education of the school district.

L.1967, c.271.



Section 18A:20-33 - Insurance Money; Use For Reconstruction Or Repair

18A:20-33. Insurance money; use for reconstruction or repair
Whenever any of the school buildings and the furnishings thereof in any school district have been or shall have been partially or totally destroyed by fire or other casualty, the insurance moneys received by the board of education by reason thereof, whether payable from a municipal insurance fund or otherwise, may be used by the board for the repair, reconstruction, or rebuilding of the building and the purchase and repair of the furnishings and contents thereof, but the board shall not use the money for the erection of a building on a site other than that occupied by the building destroyed without the authority of the appropriating power. The board of education shall not enter into a contract for the construction of a building to cost more than the amount of insurance moneys received until the additional amount required shall have been authorized for expenditure for such purpose and regularly appropriated.

L.1967, c.271.



Section 18A:20-34 - Schoolhouse, Rooms; Permitted Usage

18A:20-34. Schoolhouse, rooms; permitted usage
18A:20-34. The board of education of any district may, pursuant to rules adopted by it, permit the use of any schoolhouse and rooms therein, and the grounds and other property of the district, when not in use for school purposes, for any of the following purposes:

a.The assembly of persons for the purpose of giving and receiving instruction in any branch of education, learning, or the arts, including the science of agriculture, horticulture, and floriculture;

b.Public library purposes or stations of public libraries;

c.The holding of such social, civic, and recreational meetings and entertainments and such other purposes as may be approved by the board;

d.Such meetings, entertainments, and occasions where admission fees are charged as may be approved by the board;

e.Polling places, holding elections, registration of voters, and holding political meetings;

f.Child care services provided by the board of education, or a board approved sponsor, or a child care program licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.), before or after regular school hours, for any school aged child who attends school within the school district.

L.1967, c.271; amended 1999,c.83.s.1.



Section 18A:20-34.1 - Rules, Regulations Relative To Child Care Services, Programs

18A:20-34.1 Rules, regulations relative to child care services, programs
3.The State Board of Education shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1999,c.83, s.3.



Section 18A:20-36 - Commissioner May Order Alteration Or Abandonment Of Buildings

18A:20-36. Commissioner may order alteration or abandonment of buildings
The commissioner may direct the entire or partial abandonment of any building used for school purposes and may direct the making of such changes therein as to him may seem proper.

L.1967, c.271.



Section 18A:20-37 - Purchase Of Certain Types Of Securities; Definitions

18A:20-37. Purchase of certain types of securities; definitions

1. a. When authorized by resolution adopted by a majority vote of all its members the board of education of any school district may use moneys, which may be in hand, for the purchase of the following types of securities which, if suitable for registry, may be registered in the name of the school district:

(1) Bonds or other obligations of the United States of America or obligations guaranteed by the United States of America;

(2) Government money market mutual funds;

(3) Any obligation that a federal agency or a federal instrumentality has issued in accordance with an act of Congress, which security has a maturity date not greater than 397 days from the date of purchase, provided that such obligations bear a fixed rate of interest not dependent on any index or other external factor;

(4) Bonds or other obligations of the school district or bonds or other obligations of the local unit or units within which the school district is located;

(5) Bonds or other obligations, having a maturity date of not more than 397 days from the date of purchase, approved by the Division of Investment in the Department of the Treasury for investment by school districts;

(6) Local government investment pools;

(7) Deposits with the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4); or

(8) Agreements for the repurchase of fully collateralized securities, if:

(a) the underlying securities are permitted investments pursuant to paragraphs (1) and (3) of this subsection a.;

(b) the custody of collateral is transferred to a third party;

(c) the maturity of the agreement is not more than 30 days;

(d) the underlying securities are purchased through a public depository as defined in section 1 of P.L.1970, c.236 (C.17:9-41) and for which a master repurchase agreement providing for the custody and security of collateral is executed.

b. Any investment instruments in which the security is not physically held by the school district shall be covered by a third party custodial agreement which shall provide for the designation of such investments in the name of the school board and prevent unauthorized use of such investments.

c. Purchase of investment securities shall be executed by the "delivery versus payment" method to ensure that securities are either received by the school district or a third party custodian prior to or upon the release of the school district's funds.

d. Any investments not purchased and redeemed directly from the issuer, government money market mutual fund, local government investment pool, or the State of New Jersey Cash Management Fund, shall be purchased and redeemed through the use of a national or State bank located within this State or through a broker-dealer which, at the time of purchase or redemption, has been registered continuously for a period of at least two years pursuant to section 9 of P.L.1967, c.93 (C.49:3-56) and has at least $25 million in capital stock (or equivalent capitalization if not a corporation), surplus reserves for contingencies and undivided profits , or through a securities dealer who makes primary markets in U.S. Government securities and reports daily to the Federal Reserve Bank of New York its position in and borrowing on such U.S. Government securities.

e. For the purposes of this section:

(1) a "government money market mutual fund" means an investment company or investment trust:

(a) which is registered with the Securities and Exchange Commission under the "Investment Company Act of 1940," 15 U.S.C. s.80a-1 et seq., and operated in accordance with 17 C.F.R. s.270.2a-7;

(b) the portfolio of which is limited to U.S. Government securities that meet the definition of an eligible security pursuant to 17 C.F.R. s.270.2a-7 and repurchase agreements that are collateralized by such U.S. Government securities in which direct investment may be made pursuant to paragraphs (1) and (3) of subsection a. of this section ; and

(c) which is rated by a nationally recognized statistical rating organization.

(2) a "local government investment pool" means an investment pool:

(a) which is managed in accordance with 17 C.F.R. s.270.2a-7;

(b) which is rated in the highest category by a nationally recognized statistical rating organization;

(c) the portfolio of which is limited to U.S. Government securities that meet the definition of an eligible security pursuant to 17 C.F.R. s.270.2a-7 and repurchase agreements that are collateralized by such U.S. Government securities in which direct investment may be made pursuant to paragraphs (1) and (3) of subsection a. of this section;

(d) which is in compliance with rules adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) by the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs, which rules shall provide for disclosure and reporting requirements, and other provisions deemed necessary by the board to provide for the safety, liquidity and yield of the investments;

(e) which does not permit investments in instruments that: are subject to high price volatility with changing market conditions; cannot reasonably be expected, at the time of interest rate adjustment, to have a market value that approximates their par value; or utilize an index that does not support a stable net asset value ; and

(f) which purchases and redeems investments directly from the issuer, a government money market mutual fund, or the State of New Jersey Cash Management Fund, or through the use of a national or State bank located within this State, or through a broker-dealer which, at the time of purchase or redemption, has been registered continuously for a period of at least two years pursuant to section 9 of P.L.1967, c.93 (C.49:3-56) and has at least $25 million in capital stock (or equivalent capitalization if not a corporation), surplus reserves for contingencies and undivided profits, or through a securities dealer who makes primary markets in U.S. Government securities and reports daily to the Federal Reserve Bank of New York its position in and borrowing on such U.S. Government securities .

f. Investments in, or deposits or purchases of financial instruments made pursuant to this section shall not be subject to the requirements of the "Public School Contracts Law," N.J.S.18A:18A-1 et seq.

L.1977,c.177,s.1; amended 1991, c.458, s.1; 1997, c.148, s.1.



Section 18A:20-38 - Record Of Receipt; Report; Filing; Transmittal Of Securities To Depository

18A:20-38. Record of receipt; report; filing; transmittal of securities to depository
When said securities are received by the school district, the secretary shall duly record the receiving thereof in an appropriate manner and at the next regular or special meeting after such receipt, he shall transmit a written report to the board of education, setting forth the amount of securities so received, the series, date and the numbers and interest periods, if any, thereof and at the same time, transmit said securities to such depository, person or persons as the board of education shall direct for safekeeping. Such written report shall be recorded in the minutes at such meeting, and a certified copy of such minute record shall forthwith be filed with the Bureau of Financial Regulation and Assistance in the Department of the Treasury.

L.1977, c. 177, s. 2, eff. Aug. 16, 1977.



Section 18A:20-39 - Securities Not To Be Canceled; Sale; Resolution

18A:20-39. Securities not to be canceled; sale; resolution
Securities of a school district, purchased by it, shall not be canceled but may be sold as and when directed by resolution adopted by a majority vote of all the members of the board of education.

L.1977, c. 177, s. 3, eff. Aug. 16, 1977.



Section 18A:20-40 - Testing For Radon In Public School Building

18A:20-40. Testing for radon in public school building
3. a. Except as may be provided pursuant to subsection b. of this section, every public school building used as a public school in the State shall be tested for the presence of radon gas or radon progeny at least once every five years. If the public school has been tested less than five years prior to the effective date of this act, then the test shall be performed within five years of that test and once every five years thereafter.

b.The Commissioner of Education, in consultation with the Department of Environmental Protection, shall determine the extent of testing required and the locations for the testing, provided that at least every public school building used as a public school in which a child care center is operated by a nonprofit organization is tested by the school in which the child care center is operated for the presence of radon gas or radon progeny at least once every five years. The superintendent of each school district in the State, in consultation with the Department of Environmental Protection and the principal of each school to be tested, shall determine the buildings to be tested, the locations within each building to be tested, the method of testing, and the procedures concerning notification and circulation of the testing results.

L.2000,c.122,s.3.



Section 18A:21-1 - Capital Projects; Description

18A:21-1. Capital projects; description
The capital projects which may be undertaken by a board of education, for any lawful purposes, the cost whereof may be provided for from taxes, or by the issuance of bonds, as provided by this chapter, are as follows:

1. The acquisition by purchase or condemnation of lands;

2. The grading, draining and landscaping of lands owned or to be acquired by the board and the improvement thereof in any like manner;

3. The acquisition, construction, reconstruction, remodeling, alteration, enlargement or major repair of buildings; and

4. The purchase of the original furniture, equipment and apparatus, or of major renewals of furniture, equipment and apparatus, for any building used or to be used for such purposes.

L.1967, c.271.



Section 18A:21-2 - Authorization; Establishment Of Accounts

18A:21-2. Authorization; establishment of accounts
18A:21-2. The board of school estimate of any district having such a board and the board of education of any other district may establish a capital reserve account pursuant to this article which may be maintained and used as in this article provided.

L.1967, c.271; amended 1990,c.52,s.38.



Section 18A:21-3 - Earnings Credited To Capital Reserve Accounts.

18A:21-3 Earnings credited to capital reserve accounts.

18A:21-3. The account shall be established by resolution of the board of school estimate or the board of education, as the case may be, in such form as shall be prescribed by the commissioner, a true copy of which shall be filed with the department. The account shall include the earnings attributable to the investment of the assets of the account.

Amended 1990, c.52, s.39; 1993, c.80, s.2; 1996, c.138, s.51; 2007, c.260, s.51.



Section 18A:21-4 - Use Of Capital Reserve Accounts

18A:21-4. Use of capital reserve accounts
18A:21-4. A board of education may in any school year draw against its capital reserve account, up to the amount of the balance therein, to the extent that the withdrawal is anticipated as a revenue in the school budget for the then current school year or approved by the commissioner for good cause; provided, that no money drawn from the account may be used for current expenses of the general fund or debt service payments but shall be used exclusively for capital expenses of the general fund or capital projects fund when expressly authorized as part of a referendum.

L.1967, c.271; amended 1990, c.52, s.40; 1996, c.138, s.52.



Section 18A:21-5 - Maintenance Of Capital Reserve Accounts

18A:21-5. Maintenance of capital reserve accounts
18A:21-5. The capital reserve account of each district shall be maintained by the local district, in accordance with procedures to be established by the commissioner.

L.1967, c.271; amended 1990,c.52,s.41



Section 18A:22-1 - Number Of Members; Appointments; Vacancies

18A:22-1. Number of members; appointments; vacancies
There shall be in each type I district a board of school estimate, which shall consist of two members of the board of education appointed by it, two members of the governing body of the municipality appointed by it, and the mayor or other chief executive officer of the municipality or if there be no chief executive officer then an additional member appointed by the governing body. Appointments shall be made annually in December, and vacancies shall be filled immediately by appointment as the original appointments were made for the unexpired terms.

L.1967, c.271; amended by L.1978, c. 136, s. 6, eff. Oct. 30, 1978.



Section 18A:22-2 - Secretary

18A:22-2. Secretary
The secretary of the board of education shall serve as secretary of the board of school estimate without additional compensation.

L.1967, c.271.



Section 18A:22-3 - Application Of Subarticle

18A:22-3. Application of subarticle
The provisions of this subarticle shall apply to every type II local district having within its territorial limits more than one municipality, and having a population of more than 10,000, in which there is now a board of school estimate.

L.1967, c.271.



Section 18A:22-4 - Membership; Terms; Vacancies

18A:22-4. Membership; terms; vacancies
The board of school estimate shall consist of the chief executive officer of the governing body of each municipality and the president of the board of education of the district ex officio, and two members of the governing body of each municipality, to be chosen by their respective governing bodies and one member of the board of education of the district, to be chosen by said board, all of whom shall be chosen during the month of January and shall serve for one year from February 1 and until their successors are chosen. Vacancies occurring in the board shall be filled in like manner for the unexpired terms.

L.1967, c.271.



Section 18A:22-5 - Majority Of All Members

18A:22-5. Majority of all members
When it is required by law that any action shall be taken by at least a majority of the full membership of the board of school estimate, such majority must include a majority of the members, representing the respective municipal governing bodies and the action shall be certified accordingly.

L.1967, c.271.



Section 18A:22-6 - Secretary

18A:22-6. Secretary
The secretary of the board of education shall be the secretary of the board of school estimate, but shall receive no compensation as such.

L.1967, c.271.



Section 18A:22-7 - Budgets; Preparation.

18A:22-7 Budgets; preparation.

18A:22-7. Except as otherwise provided in this section, the board of education of every school district having a board of school estimate shall prepare and deliver to each member of the board of school estimate, on or before March 22 in each year, and the board of education of every other school district shall prepare a budget for the school district for the ensuing year, on or before March 22. In the case of a school district with an annual school election in November, the board of education of every school district having a board of school estimate shall prepare and deliver to each member of the board of school estimate, on or before April 20 in each year, and the board of education of every other school district shall prepare a budget for the school district for the ensuing year on or before April 20.

amended 1978, c.136, s.7; 1979, c.23, s.12; 1992, c.159, s.12; 1995, c.278, s.37; 2013, c.280, s.2.



Section 18A:22-8 - Contents Of Budget; Format.

18A:22-8 Contents of budget; format.

18A:22-8. The budget shall be prepared in such detail and upon such forms as shall be prescribed by the commissioner and to it shall be annexed a statement so itemized as to make the same readily understandable, in which shall be shown:

a.In tabular form there shall be set forth the following:

(1)The total expenditure for each item for the preceding school year, the amount appropriated for the current school year adjusted for transfers as of February 1 of the current school year, and the amount estimated to be necessary to be appropriated for the ensuing school year, indicated separately for each item as determined by the commissioner;

(2)The amount of the surplus account available at the beginning of the preceding school year, at the beginning of the current school year and the amount anticipated to be available for the ensuing school year;

(3)The amount of revenue available for budget purposes for the preceding school year, the amount available for the current school year as of February 1 of the current school year and the amount anticipated to be available for the ensuing school year in the following categories:

(a)Total to be raised by local property taxes

(b)Total State aid

(i)Equalization aid

(ii)Special education categorical aid

(iii)Transportation aid

(iv)Preschool education aid

(v)Security aid

(vi) Adjustment aid

(vii) Other (detailed at the discretion of the commissioner)

(c)Total federal aid

(i)Elementary and Secondary Education Act of 1965 (20 U.S.C.s.2701 et seq.)

(ii)Handicapped

(iii)Impact Aid

(iv)Vocational

(v)Other (detailed at the discretion of the commissioner)

(d)Other sources (detailed at the discretion of the commissioner).

b.(Deleted by amendment, P.L.1993, c.117).

c.In the event that the total expenditure for any item of appropriation is equal to $0.00 for: (1) the preceding school year, (2) the current school year, and (3) the amount estimated to be necessary to be appropriated for the ensuing school year, that item shall not be required to be published pursuant to N.J.S.18A:22-11.

d.The instruction function of the budget shall be divided at a minimum into elementary (K-5), middle school (6-8), and high school (9-12) cost centers, each of which shall be further divided by the core curriculum content areas. The commissioner shall phase in these requirements as soon as practicable.

e.The budget as adopted for the school year pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5) shall be provided for public inspection on the school district's Internet site, if one exists, and made available in print in a "user-friendly" format using plain language. The Commissioner of Education shall promulgate a "user-friendly," plain language budget summary format for the use of school districts for this purpose.

Amended 1968, c.295, s.5; 1970, c.123, s.1; 1979, c.294; 1989, c.46, s.1; 1989, c.217; 1990, c.52, s.43; 1993, c.117; 1996, c.138, s.53; 2007, c.53, s.18; 2007, c.260, s.52.



Section 18A:22-8.1 - Transfer Of Funds, Conditions.

18A:22-8.1 Transfer of funds, conditions.

2.Except as otherwise provided pursuant to this section, whenever a school district desires to transfer amounts among line items and program categories, the transfers shall be by resolution of the board of education approved by a two-thirds affirmative vote of the authorized membership of the board; however, a board may, by resolution, designate the chief school administrator to approve such transfers as are necessary between meetings of the board. Transfers approved by the chief school administrator shall be reported to the board, ratified and duly recorded in the minutes at a subsequent meeting of the board, but not less than monthly. Transfers of surplus amounts or any other unbudgeted or underbudgeted revenue to line items and program categories shall require the approval of the Commissioner of Education and shall only be approved between April 1 and June 30 for line items and program categories necessary to achieve the thoroughness standards established pursuant to section 4 of P.L.2007, c.260 (C.18A:7F-46); except that upon a two-thirds affirmative vote of the authorized membership of a board of education, the board may petition the commissioner for authority to transfer such revenue prior to April 1 due to an emergent circumstance and the commissioner may authorize the transfer if he determines that the transfer is necessary to meet such emergency. Transfers from any general fund appropriation account that, on a cumulative basis, exceed 10% of the amount of the account included in the school district's budget as certified for taxes shall require the approval of the commissioner. In a school district wherein the Commissioner of Education has directed an in-depth evaluation pursuant to subsection e. of section 14 of P.L.1975, c.212 (C.18A:7A-14), the board of education shall obtain the written approval of the executive county superintendent of schools prior to implementing any board authorized transfer of funds.

L.1979, c.294, s.2; amended 1987, c.196; 1987, c.398, s.4; 2004, c.73, s.6; 2005, c.235, s.34; 2007, c.260, s.53.



Section 18A:22-8.2 - Certain Transfers Not Allowed

18A:22-8.2. Certain transfers not allowed
3. No transfer may be made under this section from appropriations or surplus accounts for:

a. Interest and debt redemption charges;

b. Capital reserve account;

c. Items classified as general fund expenses except to other items so classified, or to the capital projects fund to supplement the proceeds from a bond authorization or lease purchase agreement upon application to and a formal finding by the commissioner that the transfer is in the best interests of both the students and taxpayers of the district after consideration of alternative corrective actions.

L.1979,c.294,s.3; amended 1990, c.52, s.44; 1991, c.62, s.22; 1993, c.83, s.5; 1996, c.138, s.54.



Section 18A:22-8A - "User-friendly" Plain Language Budget Summary Forms For School Districts; Information; Submission; Availability.

18A:22-8a "User-friendly" plain language budget summary forms for school districts; information; submission; availability.

2. a. The Commissioner of Education shall promulgate "user-friendly," plain language budget summary forms for the use of school districts. The commissioner shall also promulgate a procedure for the submission by each school district of the required budget summary form to the Department of Education following the approval of the budget.

b.The plain language budget summary shall provide the public with information in summary form about the budget of the school district and shall include, in addition to an abbreviated version of the formal budget adopted by the school district, such statistical information as the commissioner determines to be useful for the public's understanding of the school district's fiscal matters and condition, and shall also include, but not be limited to, the following information for both the district's budget year and the prebudget year: all line items of appropriation aggregated by item type; the school tax rate; the equalized school tax rate; revenues by major category; the amount of available surplus; a description of unusual revenues or appropriations, with a description of the circumstances of the revenues or appropriations; and a list of shared service agreements in which the district is participating.

c.The plain language budget summary shall be submitted to the Department of Education in such form as determined by the commissioner, and, upon its receipt of the summary, the department shall make the summary available to the public through an Internet website maintained by the department in an easily accessible location. The information on the web site shall be presented as data that can be downloaded by the public for comparative purposes using commonly-used software.

L.2007, c.53, s.2.



Section 18A:22-8B - Required Promulgation Of Forms, Procedures.

18A:22-8b Required promulgation of forms, procedures.

3.Not later than the first day of the sixth month next following the enactment of P.L.2007, c.53 (C.18A:55-3 et al.), the Commissioner of Education shall promulgate the "user friendly," plain language budget summary forms and procedures required pursuant to section 2 of P.L.2007, c.53 (C.18A:22-8a).


L.2007, c.53, s.3.



Section 18A:22-8C - Rules, Regulations To Effectuate Certain Budgeting, Fiscal Procedures.

18A:22-8c Rules, regulations to effectuate certain budgeting, fiscal procedures.

7.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Education may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to effectuate the budgeting and fiscal procedures under chapter 22 of Title 18A of the New Jersey Statutes which shall be effective for a period not to exceed 12 months following the effective date of P.L.2008, c.37 (C.18A:11-13 et al.). The regulations shall thereafter be amended, adopted, or readopted by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.); and the commissioner shall, at a minimum, hold at least one public hearing in each of the north, central, and southern regions of the State within 60 days of the public notice of any regulations proposed by the commissioner to be amended, adopted, or readopted pursuant to that act.

L.2008, c.37, s.7.



Section 18A:22-9 - Categories Of Expenditures; Fixing

18A:22-9. Categories of expenditures; fixing
The commissioner shall, with the approval of the state board, prescribe the items of expenditure to be included in each category of appropriation mentioned in subsection a. of section 18A:22-8 in accordance with the terms thereof any may, upon request, decide in which category a proposed item of expenditure shall be included.

L.1967, c.271.



Section 18A:22-10 - Fixing Date, Etc. For Public Hearing.

18A:22-10 Fixing date, etc. for public hearing.

18A:22-10. Upon the preparation of its budget, each board of education shall fix a date, place and time for the holding of a public hearing upon said budget and the amounts of money necessary to be appropriated for the use of the public schools for the ensuing school year and the various items and purposes for which the same are to be appropriated. Except as otherwise provided in this section, in districts having a board of school estimate, the hearing shall be held before the board of school estimate between March 22 and March 29 and in districts having no board of school estimate the hearing shall be held before the board of education between March 22 and March 29. In the case of a school district with an annual school election in November, the hearing shall be held before the board of education between April 24 and May 7.

amended 1978, c.136, s.8; 1990, c.52, s.46; 1992, c.159, s.13; 1995, c.278, s.39; 2013, c.280, s.3.



Section 18A:22-11 - Notice Of Public Hearing

18A:22-11.Notice of public hearing
18A:22-11. The board of education shall cause notice of such public hearing and the statement annexed to the budget to be published at least once in at least one newspaper published in the district and if no newspaper be published therein, then in at least one newspaper circulating in said district not less than four days prior to the date fixed for such public hearing.

L.1967, c.271; amended 1995,c.278,s.41.



Section 18A:22-12 - Contents Of Notice.

18A:22-12 Contents of notice.

18A:22-12. The notice shall also set forth that said budget will be on file and open to the examination of the public between reasonable hours to be fixed therein and at a place to be named therein, from the date of said publication until the date of the holding of the public hearing, that in any district having a board of school estimate, except as otherwise provided in this section, the public hearing will be held before the board of school estimate and in other districts that the public hearing will be held before the board of education and that at said public hearing said budget will be on file and open to the examination of the public accordingly and will be produced for the information of those attending the same. In a Type II district having a board of school estimate in which the annual school election is in November, the public hearing shall be held before the board of education.

amended 2012, c.78, s.3.



Section 18A:22-13 - Public Hearing; Objections; Heard, Etc.

18A:22-13. Public hearing; objections; heard, etc.
On the date and at the time and place, so fixed, the board of school estimate or the board of education, as the case may be, shall hold such public hearing at which the taxpayers and other interested persons shall have an opportunity to present objections and to be heard with respect to said budget and the amounts of money necessary to be appropriated and the various items and purposes for which the same are to be appropriated for the use of the public schools in the district for the ensuing school year.

L.1967, c.271.



Section 18A:22-14 - Board Of School Estimate Of Type I District To Determine Appropriation Amount

18A:22-14. Board of school estimate of type I district to determine appropriation amount
18A:22-14. At or after the public hearing but not later than April 8, the board of school estimate of a type I district shall fix and determine by official action taken at a public meeting of the board the amount of money necessary to be appropriated for the use of the public schools in the district for the ensuing school year pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5), exclusive of the amount which shall have been apportioned to it by the commissioner and shall make two certificates of the amount signed by at least three members of the board, one of which shall be delivered to the board of education and the other to the governing body of the district. Within 15 days after receiving the certificate the board of education shall notify the board of school estimate and governing body of the district if it intends to appeal to the commissioner the board of school estimate's determination as to the amount of money requested pursuant to the provisions of section 5 of P.L.1996, c.138 (C.18A:7F-5), necessary to be appropriated for the use of the public schools of the district for the ensuing school year.

L.1967, c.271; amended 1973, c.265, s.1; 1978, c.136, s.9; 1981, c.511, s.10; 1992, c.159, s.14; 1996, c.138, s.55.



Section 18A:22-15 - Appropriations, How Made

18A:22-15. Appropriations, how made
The governing body of each municipality comprising a type I district shall, upon the receipt of the certificate of the board of school estimate:

a. Appropriate the amount, so certified, for the use of the public schools in the district for the ensuing school year, if such appropriations in the district are not made upon a calendar year basis; or

b. Appropriate not less than one half of the amount, so certified, if such appropriations in the district are made upon a calendar year basis, and in any year except the first in which such appropriation is so made, appropriate also the unappropriated balance, if any, of the sum previously certified by the board of school estimate for the current school year.

L.1967, c.271.



Section 18A:22-16 - Resumption Of School Year Appropriations

18A:22-16. Resumption of school year appropriations
Nothing in this article shall prevent the resumption by the governing body of each municipality comprising such district of the method of making appropriations for the use of the public schools in the district on the school year basis and thereafter the annual appropriations for such purposes shall be budgeted, certified and made and shall be assessed, levied and raised by taxation in such manner as may be necessary to give effect to such change.

L.1967, c.271.



Section 18A:22-17 - Tax Ordinance; Assessment, Levy And Collection Of Appropriations; Notice Of Intent To Appeal Amount Of Appropriation

18A:22-17. Tax ordinance; assessment, levy and collection of appropriations; notice of intent to appeal amount of appropriation
The governing body of the municipality shall include the amount so appropriated in its tax ordinance, and the same shall be assessed, levied and collected in the same manner as other moneys appropriated are assessed, levied and collected, but the governing body shall not be required so to appropriate any amount in excess of 1 1/2 % of the assessed valuation of the ratables of the municipality, but may do so if it so determines by resolution.

Within 20 days after the governing body of the municipality appropriates in its tax ordinance an amount for the use of the public schools of the district for the ensuing school year, the board of education shall notify the governing body if it intends to appeal to the commissioner the amount so appropriated.

L.1967, c.271; amended by L.1973, c. 265, s. 2, eff. Nov. 29, 1973.



Section 18A:22-18 - Capital Projects; Appropriations; Estimation.

18A:22-18 Capital projects; appropriations; estimation.

18A:22-18. When a board of education of a type I district shall determine by resolution that it is necessary to sell school bonds to raise money for any capital project authorized by law, it shall prepare and deliver to each member of the board of school estimate a statement of the amount of money estimated to be necessary for such purpose. The statement shall include the amount needed to be raised by school bonds, the final eligible costs of the project as approved by the commissioner pursuant to section 5 of P.L.2000,c.72 (C.18A:7G-5) and in the case of a demonstration project pursuant to sections 5 and 6 of P.L.2000, c.72 (C.18A:7G-5 and C.18A:7G-6), and, if applicable, the amount of any costs of the project which are in addition to the final eligible costs.

L.1967, c.271; amended 1993, c.83, s.6; 2000, c.72, s.36.



Section 18A:22-19 - Determination Of Local Share Amount.

18A:22-19 Determination of local share amount.

18A:22-19. The board of school estimate shall fix and determine the local share amount necessary for said purpose and shall certify such amount separately to the board of education and to the governing body of the municipality.

L.1967, c.271; amended 2000, c.72, s.37.



Section 18A:22-20 - Capital Projects; Appropriations; How Raised

18A:22-20. Capital projects; appropriations; how raised
18A:22-20. The governing body of the municipality shall, subject to the limitations hereinafter contained, borrow the sum or sums determined pursuant to N.J.S.18A:22-19, and secure repayment thereof, with interest thereon, at a rate not to exceed 6% per annum, by the authorization and issuance of bonds in the corporate name of the municipality, in accordance with law.

The governing body shall not be required to appropriate any amount which if added to the net school debt of the district at the date of the appropriation shall exceed 1 1/2 % of the average equalized valuations of taxable property as defined in section 18A:24-1, but may do so if it so determines by resolution.

L.1967, c.271; amended 1993,c.83,s.7.



Section 18A:22-21 - Additional Appropriations; Purposes; Estimation

18A:22-21. Additional appropriations; purposes; estimation
When a board of education of a type I district shall determine by resolution that it is necessary to raise in any school year funds additional to those set forth in its annual budget for such year for:

(1) current expenses or repair or furnishing of buildings made necessary because the amount requisite therefor was underestimated in the budget; or

(2) repair or utilization of property destroyed or made unusable by accident or other unforeseen cause; or

(3) meeting emergencies arising since the making of such budget;



the board shall prepare and deliver to each member of the board of school estimate a statement of the amount of money determined to be necessary therefor.

L.1967, c.271.



Section 18A:22-22 - Additional Appropriations; Fixing And Certifying

18A:22-22. Additional appropriations; fixing and certifying
The board of school estimate shall meet within a reasonable time after the delivery of the statement and fix and determine the amount necessary for such purpose or purposes and shall certify the same separately to the board of education and to the governing body of the municipality.

L.1967, c.271.



Section 18A:22-23 - Additional Appropriations; Raising.

18A:22-23 Additional appropriations; raising.

18A:22-23. Upon receipt of the certificate, the governing body of the municipality shall immediately appropriate the sum or sums for the purpose or purposes and shall raise such sum or sums in the manner provided by law for the raising of such funds by the municipality in emergencies, and the raising of the funds required by such certificate, in such a case, shall be considered an emergency. Upon raising the funds, the governing body shall cause the sum or sums to be paid forthwith to the secretary or treasurer, as appropriate, of the district for such purpose or purposes.

amended 2010, c.39, s.20.



Section 18A:22-24 - Charter Limitations On Tax Rate, Etc., Inapplicable

18A:22-24. Charter limitations on tax rate, etc., inapplicable
No limitation imposed by charter in any municipality, as to the amount or rate of taxes or as to any other matter, shall apply to the raising of money under this chapter.

L.1967, c.271.



Section 18A:22-25 - Borrowing Against Appropriation On Notes

18A:22-25. Borrowing against appropriation on notes
The board of education may, after July 1 and before January 1, borrow a sum not exceeding one half of the amount appropriated for the current expenses of the schools and for the repair of schoolhouses under its control, and execute and deliver promissory notes therefor, and pay the amount so borrowed together with interest thereon, at a rate not exceeding 6% per annum.

L.1967, c.271.



Section 18A:22-26 - Board Of School Estimate, Board Of Education Of Type II District To Determine Appropriation Amount.

18A:22-26 Board of school estimate, board of education of type II district to determine appropriation amount.

18A:22-26. a. Except as otherwise provided in subsection b. of this section, at or after the public hearing but not later than April 8, the board of school estimate of a type II district having a board of school estimate shall fix and determine by a recorded roll call majority vote of its full membership the amount of money necessary to be appropriated for the use of the public schools in the district for the ensuing school year, exclusive of the amount which shall be apportioned to it by the commissioner for the year pursuant to the provisions of section 5 of P.L.1996, c.138 (C.18A:7F-5) and shall make a certificate of the amount signed by at least a majority of all members of the board, which shall be delivered to the board of education and a copy thereof, certified under oath to be correct and true by the secretary of the board of school estimate, shall be delivered to the county board of taxation on or before April 15 in each year and a duplicate of the certificate shall be delivered to the board or governing body of each of the municipalities within the territorial limits of the district having the power to make appropriations of money raised by taxation in the municipalities or political subdivisions and to the executive county superintendent of schools and the amount shall be assessed, levied and raised under the procedure and in the manner provided by law for the levying and raising of special school taxes in other type II districts and shall be paid to the board secretary or treasurer of school moneys, as appropriate, of the district for such purposes.

Within 15 days after receiving the certificate the board of education shall notify the board of school estimate, the governing body of each municipality within the territorial limits of the school district, and the commissioner if it intends to appeal to the commissioner the board of school estimate's determination as to the amount of money requested pursuant to the provisions of section 5 of P.L.1996, c.138 (C.18A:7F-5), necessary to be appropriated for the use of the public schools of the district for the ensuing school year.

b.At or after the public hearing on the budget but not later than May 14, the board of education of each type II district having a board of school estimate in which the annual school election is in November, shall fix and determine by a recorded roll call majority vote of its full membership the amount of money necessary to be raised for the use of the public schools in the district, exclusive of the amount which shall be apportioned to it by the commissioner for the year pursuant to the provisions of section 5 of P.L.1996, c.138 (C.18A:7F-5). By that same date the board of school estimate shall fix and determine by a recorded roll call majority vote of its full membership the amount of any additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5) and shall make a certificate of that amount signed by at least a majority of all members of the board, which shall be delivered to the board of education. The secretary of the board of education shall certify the amount so fixed and determined by the board of education and the board of school estimate and shall deliver a copy of the certificate to the county board of taxation of the county on or before May 19 in each year and a duplicate of the certificate shall be delivered to the board or governing body of each of the municipalities within the territorial limits of the districts having the power to make appropriations of money raised by taxation in the municipalities or political subdivisions and to the executive county superintendent of schools and the amount shall be assessed, levied and raised under the procedure and in the manner provided by law for the levying and raising of special school taxes in other type II districts and shall be paid to the board secretary or treasurer of school moneys, as appropriate, of the district for such purposes.

amended 1973, c.265, s.3; 1978, c.136, s.10; 1992, c.159, s.15; 1996, c.138, s.56; 2010, c.39, s.21; 2011, c.202, s.18; 2012, c.78, s.4; 2013, c.280, s.4.



Section 18A:22-27 - Type II Districts With Boards Of School Estimate; Estimate By Board Of Education; Certification Of Estimate.

18A:22-27 Type II districts with boards of school estimate; estimate by board of education; certification of estimate.

18A:22-27. Whenever the board of education in a type II school district having a board of school estimate shall, by resolution adopted by recorded roll call affirmative vote of two thirds of its full membership, determine that it is necessary to sell school bonds to raise money for any capital project, it shall, by such resolution, estimate the amount necessary to be raised for such project or projects, itemizing such estimate so as to make it readily understandable, and the secretary of the board of education shall certify a copy of such resolution to each member of the board of school estimate of the district. The resolution shall include the amount needed to be raised by school bonds, the final eligible costs of the project as approved by the commissioner pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5) and in the case of a demonstration project pursuant to sections 5 and 6 of P.L.2000, c.72 (C.18A:7G-5 and C.18A:7G-6) , and, if applicable, the amount of any costs of the project which are in addition to the final eligible costs.

L.1967, c.271; amended 1993, c.83, s.8; 2000, c.72, s.38.



Section 18A:22-28 - Public Hearing By Board Of School Estimate; Notice.

18A:22-28 Public hearing by board of school estimate; notice.

18A:22-28. The board of education of such district shall also, upon delivery of such certificate to the members of the board of school estimate, fix a date, place and time for the holding of a public hearing by the board of school estimate with respect to the amount of money to be raised locally for such project or projects, which date shall be not less than 15 nor more than 30 days after the date of such delivery, and shall cause notice of such public hearing and such resolution, including a statement that said resolution will be on file and open to examination to the public between reasonable hours to be fixed and at a place to be named therein from the date of such notice until the date of said public hearing, to be published at least once and not less than seven days before such public hearing in at least one newspaper, published in each municipality comprised within the school district, and if no newspaper is published in any such municipality, then, as to such municipality, in at least one newspaper circulating in the municipality, and said board of education shall cause said resolution to be on file and open to the examination of the public accordingly and to be produced at said public hearing for the information of those attending the same.

L.1967, c.271; amended 2000, c.72, s.39.



Section 18A:22-29 - Public Hearing, Public Participation.

18A:22-29 Public hearing, public participation.

18A:22-29. On the date and at the time and place so fixed for such public hearing, the board of school estimate shall grant the taxpayers and other interested persons an opportunity to present objections and to be heard with respect to said resolution and the amount of money necessary to be raised locally for such project or projects and with respect to the various items and projects for which the same is to be raised.

L.1967, c.271; amended 2000, c.72, s.40.



Section 18A:22-30 - Determination Of Amount To Be Raised Locally.

18A:22-30 Determination of amount to be raised locally.

18A:22-30. At or after such hearing the board of school estimate shall fix and determine the amount of money necessary to be raised locally for said project or projects, and the secretary of said board shall certify said amount to the board of education of the district and to the board or body of each municipality comprised therein which has power to make appropriations of money to be raised by taxes in such municipality. The board of education of the district and the governing body of each such municipality comprising the district shall apportion the amount so to be appropriated, assessed, levied and raised in each of such municipalities, as nearly as may be, on the same basis and by the application of the same standards as are provided by law for apportionment of appropriations by county tax boards.

L.1967, c.271; amended 2000, c.72, s.41.



Section 18A:22-31 - Determination Of Amounts By Board Of School Estimate

18A:22-31. Determination of amounts by board of school estimate
In any district in which the amounts to be raised, levied and collected by taxes for school purposes are fixed and determined by a board of school estimate, the secretary of the board of education shall certify the amounts so estimated to be necessary for said purposes, itemizing the same so as to make the same readily understandable, to each member of the board of school estimate of the district and said board of school estimate shall meet within seven days after the delivery of said certificates and by a recorded roll call majority vote of its full membership, shall fix and determine the amounts necessary to be raised for said purposes, and the secretary of said board shall certify, within five days, said amounts to the board of education, to the board or body of each municipality situate within the district which has power to make appropriations of money to be raised by taxes in such municipality, to the county board of taxation and to the county superintendent of schools.

L.1967, c.271.



Section 18A:22-32 - Appropriation Determination For Certain Type II Districts.

18A:22-32 Appropriation determination for certain type II districts.

18A:22-32. a. Except as otherwise provided in subsection b. of this section, at or after the public hearing on the budget but not later than 18 days prior to the April school election, the board of education of each type II district having no board of school estimate shall fix and determine by a recorded roll call majority vote of its full membership the amount of money to be raised pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5) and any additional funds to be voted upon by the legal voters of the district at the April school election pursuant to paragraph (9) of subsection d. of section 5 of that act, which sum or sums shall be designated in the notice calling the election as required by law.

b.At or after the public hearing on the budget but not later than May 14, the board of education of each type II district having no board of school estimate in which the annual school election is in November, shall fix and determine by a recorded roll call majority vote of its full membership the amount of money to be raised pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5) and any additional funds to be voted upon by the legal voters of the district at the November school election pursuant to paragraph (9) of subsection d. of section 5 of that act, which sum or sums shall be designated in the notice calling the election as required by law.

amended 1977, c.190, s.1; 1978, c.136, s.11; 1995, c.278, s.42; 1996, c.138, s.57; 2011, c.202, s.19; 2013, c.280, s.5.



Section 18A:22-33 - Submission Of Budget And Authorization Of Tax.

18A:22-33 Submission of budget and authorization of tax.

18A:22-33. a. The board of education of a type II district not having a board of school estimate shall at the April school election, submit to the voters of the district, the amount of money fixed and determined in its budget pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5), excluding therefrom the sum or sums stated therein to be used for interest and debt redemption charges, in the manner provided by law, to be voted upon for the use of the public schools of the district for the ensuing school year, which amount shall be stated in the notice of the election, and the legal voters of the district shall determine at the April election, by a majority vote of those voting upon the proposition, the sum or sums, not exceeding those stated in the notice of the election, to be raised by special district tax for said purposes, in the district during the ensuing school year and the secretary of the board of education shall certify the amount so determined upon, if any, and the sums so stated for interest and debt redemption charges, to the county board of taxation of the county within two days following the certification of the election results and the amount or amounts so certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the district for such purposes; except that, in the case of a district which , following the school election and the approval by the voters of the sum to be raised by special district tax for the schools of the district, determines that it has a greater surplus account available for the school year than estimated when the sum to be raised by special district tax was presented to the voters, the secretary of the board of education, with the approval of the commissioner, may between the date of the school election and the delivery of tax bills pursuant to R.S.54:4-64 re-certify to the county board of taxation the sum or sums to be raised by special district tax in the district during the ensuing school year, if the sum is lower than that approved by the voters in the school election, and if the reduction is equivalent to the additional amount available in the surplus account to be applied towards the district's budget. The amount re-certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the district.

b.In the case of a district in which the annual school election is in November pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1), by May 19 the secretary of the board of education shall certify the amount fixed and determined by the school board pursuant to N.J.S.18A:22-32 other than any additional funds to be voted upon by the legal voters of the district and the sums so stated for interest and debt redemption charges, to the county board of taxation of the county and the amount or amounts so certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the district for such purposes; except that, in the case of a district which determines that it has a greater surplus account available for the school year than estimated when the sum to be raised by special district tax was certified to the county board of taxation of the county, the secretary of the board of education, with the approval of the commissioner, may between May 19 and the delivery of tax bills pursuant to R.S.54:4-64 re-certify to the county board of taxation the sum or sums to be raised by special district tax in the district during the ensuing school year, if the sum is lower than that initially certified to the county board of taxation of the county, and if the reduction is equivalent to the additional amount available in the surplus account to be applied towards the district's budget. The amount re-certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the district.

amended 1968, c.295, s.6; 1978, c.136, s.12; 1993, c.83, s.9; 1996, c.138, s.58; 1999, c.346; 2011, c.202, s.20.



Section 18A:22-34 - Appropriations; How Assessed, Levied And Raised

18A:22-34.Appropriations; how assessed, levied and raised
2.The amount so certified shall be assessed, levied and raised in the municipality or municipalities composing the district, as follows:
a.In districts in which such appropriations are not made upon a calendar year basis, the full amount thereof, if the district consists of but one municipality, or the portion thereof apportioned to the municipality, if the district is composed of more than one municipality, shall be so assessed, levied and raised therein; or

b.In districts in which the appropriations for the use of the public schools are made upon a calendar year basis, not less than one half, as determined by the governing body of the municipality, of the amount so certified, if the district consists of but one municipality, or not less than one half, as determined by the governing body, of the portion thereof apportioned to the municipality, if the district is composed of more than one municipality, shall be so assessed, levied and raised therein, and in the first year in which such appropriations are made upon said basis, the amount certified to the municipality for the payment of the interest on any note or bond of the district, temporary or permanent, and any part of the principal thereof falling due between July 1 and December 31 of the current school year, or the amount thereof apportioned to the municipality, also, shall be so assessed, levied and raised, and in any year, except the first, in which the appropriations are made upon said basis, the balance, if any, of the sum previously certified to the municipality by the board of school estimate, or the portion thereof apportioned to the municipality for the current school year, and the amount required of the municipality for the payment of the interest upon any note or bond of the district or any part of the principal thereof falling due in the calendar year, shall be so assessed, levied and raised.

L.1967,c.271, s.18A:22-34, eff. Jan.11, 1968.



Section 18A:22-35 - Resumption Of School Year Appropriations

18A:22-35. Resumption of school year appropriations
Nothing in this article shall prevent the resumption by the governing body of each municipality comprising any such school district of the method of making appropriations for the use of the public schools in the district on the school year basis and thereafter the annual appropriations made upon such basis shall be assessed, levied and raised by special district taxes in such manner as may be necessary to give effect to such change.

L.1967, c.271.



Section 18A:22-37 - Determination By Municipalities.

18A:22-37 Determination by municipalities.

18A:22-37. If the voters reject any of the items submitted at the annual April school election, the board of education shall deliver the proposed school budget pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5) to the governing body of the municipality, or of each of the municipalities included in the district within two days thereafter. The governing body of the municipality, or of each of the municipalities, included in the district shall, after consultation with the board, and by May 19, determine the amount which, in the judgment of the body or bodies, is necessary to be appropriated for each item appearing in the budget, pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5) and certify to the county board of taxation the totals of the amount so determined to be necessary for each of the following:

a.General fund expenses of schools; or

b.Appropriations to capital reserve account.

Within 15 days after the governing body of the municipality or of each of the municipalities included in the district shall make the certification to the county board of taxation, the board of education shall notify the governing body or bodies if it intends to appeal to the commissioner pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5) the amount which the body or bodies determined to be necessary to be appropriated for each item appearing in the proposed school budget.

Notwithstanding the provisions of this section to the contrary, whenever the Commissioner of Education changes the annual school election date pursuant to section 1 of P.L.1995, c.278 (C.19:60-1), the commissioner shall change the deadline set forth in this section by which date the governing body of the municipality or of each of the municipalities included in the district is required to determine the amount necessary to be appropriated for each item appearing in the budget, and certify to the county board of taxation the totals of the amount so determined. The commissioner in changing the deadline shall ensure that the number of calendar days from the changed date of the annual school election to the deadline is no less than the number of calendar days from the third Tuesday of April to May 19 of that calendar year.

amended 2013, c.173, s.2.



Section 18A:22-38 - Failure To Certify; Commissioner To Act; Amount Included In Tax Levy.

18A:22-38 Failure to certify; commissioner to act; amount included in tax levy.

18A:22-38. If the governing body or bodies fail to certify any amount determined to be necessary pursuant to section 5 of P.L.1996, c.138 (C.18A:7F-5) for any item rejected at the annual April school election, or in the event that the governing bodies of the municipalities comprising a school district, shall certify different amounts, then the commissioner shall determine the amount or amounts which in his judgment, are necessary to be appropriated, for each of the items appearing in the budget, submitted to the governing body or bodies, and certify to the county board of taxation the totals of the amount determined to be necessary for the general fund expenses of the schools; and the amount certified shall be included in the taxes to be assessed, levied and collected in the municipality or municipalities for those purposes.

amended 1968, c.295, s.8; 1969, c.250, s.3; 1993, c.83, s.11; 1996, c.138, s.60; 2007, c.260, s.54; 2011, c.202, s.22.



Section 18A:22-39 - Type II Districts Without Board Of School Estimate; Submission Of Capital Projects.

18A:22-39 Type II districts without board of school estimate; submission of capital projects.

18A:22-39. Whenever the undertaking of any capital project or projects to be paid for from the proceeds of an issue or issue of bonds is submitted to the voters of a type II district at an annual or special school election for their approval or disapproval, the board shall frame and adopt by a recorded roll call majority vote of its full membership the question or questions to be submitted so that each project is submitted in a separate question, or all or any number of them are submitted in one question, which shall state the project or projects so submitted and the amounts to be raised for each of the projects so separately submitted or for each or for all of the projects so jointly submitted, as the case may be, but any proposal for the purchase of land shall be sufficient to authorize the taking and condemning of such land. If the project is to be constructed by the New Jersey Schools Development Authority or a redevelopment entity or by the district with a grant pursuant to section 15 of P.L.2000, c.72 (C.18A:7G-15), the referendum shall, when framed as a single question, request approval for the local share and shall disclose the final eligible costs of the project as approved by the commissioner pursuant to section 5 of P.L.2000, c.72 (C.18A:7G-5) and in the case of a demonstration project pursuant to sections 5 and 6 of P.L.2000, c.72 (C.18A:7G-5 and C.18A:7G-6), and, if applicable, the amount of any costs of the project which are in addition to the final eligible costs. If the school facilities project is not to be constructed by the New Jersey Schools Development Authority or a redevelopment entity or by the district with a grant pursuant to section 15 of P.L.2000, c.72 (C.18A:7G-15), the referendum shall, when framed as a single question, request approval for the total costs of the project, shall disclose State debt service aid for the project and, if applicable, the amount of any costs of the project which are in addition to the final eligible costs of the project. When a project is framed in more than one question, a summary shall be included in the explanatory statement which accompanies the questions that includes the total costs of the project, total State debt service aid, and, if applicable, the amount of the costs of the project which are in addition to the final eligible costs of the project, and any individual question containing costs in addition to the final eligible costs shall include the amount of those additional costs.

The statement of additional costs in any ballot question and in any explanatory statement that accompanies a ballot question shall describe the additional costs as follows: "This project includes $(insert amount) for school facility construction elements in addition to the facilities efficiency standards developed by the Commissioner of Education."

Amended 1977, c.190, s.2; 1993, c.83, s.12; 2000, c.72, s.42; 2007, c.137, s.50.



Section 18A:22-40 - Raising Additional Sums By Taxes

18A:22-40. Raising additional sums by taxes
18A:22-40. Whenever a board of education shall determine that it is necessary to raise additional sums of money, over and above the amount fixed and determined in the last annual school budget, by special district tax, for general fund expenses, it shall estimate the amount so deemed necessary to be raised, levied and collected and, if the board shall desire to borrow upon its promissory note in anticipation of taxes to be raised, levied and collected to provide for said expenditures, it shall estimate also the amount of interest to be paid upon said notes.

L.1967, c.271; amended 1993,c.83,s.13.



Section 18A:22-41 - Submission Of Question To Voters.

18A:22-41 Submission of question to voters.

18A:22-41. In any Type II district not having a board of school estimate, the board of education shall cause the question, whether or not the amount so estimated shall be so raised, to be submitted to the legal voters of the district at a special school election, to be held on such date as shall be determined upon by the board, and if at said election the question shall be adopted, the secretary shall certify that the amount so determined upon has been authorized to be raised in said manner to the county board of taxation within five days after the date of the holding of such election.

amended 1993, c.83, s.14; 2011, c.202, s.23.



Section 18A:22-42 - Borrowing Upon Notes In Anticipation Of Taxes

18A:22-42. Borrowing upon notes in anticipation of taxes
The board of education of any such district may borrow in anticipation of taxes to be raised, levied and collected to provide for said expenditures, or any part thereof, the sum or sums so authorized, upon its promissory notes bearing interest at a rate or rates not to exceed 6% per annum, maturing not later than December 31 of the year in which such taxes shall be raised, levied and collected, and the principal and interest of the notes shall be paid out of the sum so raised not later than the date of maturity of said notes.

L.1967, c.271.



Section 18A:22-43 - Year In Which Amount Certified Is To Be Raised

18A:22-43. Year in which amount certified is to be raised
If any such certificate shall be delivered to the county board of taxation in any year, the amount so certified shall be raised, levied and collected by taxes in the next year.

L.1967, c.271; amended by L.1978, c. 136, s. 14, eff. Oct. 30, 1978.



Section 18A:22-44 - Payment Of Amounts Raised To Custodian; Use.

18A:22-44 Payment of amounts raised to custodian; use.

18A:22-44. The amounts so raised, levied and collected shall be paid to the board secretary or treasurer of school moneys, as appropriate, for the district as other school moneys are paid and shall be used to pay the principal and interest due upon any notes which may have been issued in anticipation thereof as they severally mature and for the purposes so authorized.

amended 2010, c.39, s.22.



Section 18A:22-44.1 - Borrowing By Type II District For Current Expenses And Repairs; Payment

18A:22-44.1. Borrowing by Type II district for current expenses and repairs; payment
The board of education of any Type II district may, after July 1 and before January 1, borrow a sum not exceeding 1/2 of the amount appropriated for the current expenses of the schools and for the repair of schoolhouses under its control, and execute and deliver promissory notes therefor, and pay the amount so borrowed together with interest thereon, at a rate not exceeding 6% per annum.

L.1968, c. 384, s. 1, supplementing art. 3B, c. 22, Title 18A, eff. Dec. 27, 1968.



Section 18A:22-44.2 - State School Aid Payments Not Made Until Following School Budget Year; Borrowing.

18A:22-44.2 State school aid payments not made until following school budget year; borrowing.

1. a. Notwithstanding any provision of law, rule, or regulation to the contrary, in the event that a State school aid payment for the current school budget year is not made until the following school budget year, the payment shall be recorded as revenue for budget purposes only in the current school budget year.

b.Notwithstanding the provisions of N.J.S.18A:22-25 and section 1 of P.L.1968, c.384 (C.18A:22-44.1) or any other law, rule, or regulation to the contrary, if a board of education of a school district is notified by the Commissioner of Education that one or more June State school aid payments will not be made until the following school budget year, and the district demonstrates through a written application to the commissioner the need to borrow and the commissioner approves that application, the board may borrow on or before June 30 of the current school budget year but not earlier than June 8 of the current school budget year a sum not exceeding the amount of the delayed State school aid payments, and may execute and deliver promissory notes therefor through private sale or delivery thereof. The district shall pay the amount so borrowed together with interest thereon and costs thereof. The promissory notes shall mature on or prior to the date of payment of the delayed June State school aid payments, may be redeemable prior to maturity, shall have such terms and conditions as shall be accepted by the board, and shall be authorized by resolution adopted by the board, which resolution may be adopted prior to application to the commissioner contingent upon approval by the commissioner. The amount so borrowed shall constitute a general obligation of the board and shall not constitute gross debt for purposes of N.J.S.40A:2-43.

c.If a school district's application to the commissioner contains a determination letter from a lending bank certifying to the interest charges on the borrowing and if the district's application is approved by the commissioner, the State shall pay on behalf of the district the approved interest on the promissory notes in an amount calculated from the date of borrowing through the date of payment by the State of the delayed June State school aid payments and other approved costs of issuance. Any obligations of the State to make payments pursuant to this section shall not constitute a general obligation of the State or a debt or a liability within the meaning of the State Constitution. Any payments required to be made by the State pursuant to this section shall be subject to appropriation.

d.Each school district which issues promissory notes pursuant to this section shall certify to the State Treasurer the name and address of the paying agent, the maturity schedule, interest rate, and date of payment of debt service on the promissory notes within three days after the date of issuance of the promissory notes. Following receipt of the certification, the State Treasurer shall withhold from the amount of State school aid payable to the district an amount sufficient to pay the principal on the maturity date of the promissory notes. In the event that there are interest or issuance costs which are not approved by the commissioner pursuant to subsection c. of this section, the State Treasurer shall also withhold an amount sufficient to pay those unapproved costs. The State Treasurer shall, on or before the maturity date, forward the withheld amount to the paying agent for the purpose of paying the debt service on the promissory notes. Notwithstanding any provision of this section to the contrary, the State Treasurer's obligation to pay the paying agent pursuant to this subsection, other than those payments required to be made pursuant to subsection c. of this section, shall not exceed the amount of State school aid payable to the school district or the municipality.

e.Any negative unreserved, undesignated general fund balance that may be recorded as a direct result of a State aid payment for the current school budget year which is not made until the following school budget year shall not be considered a violation of any law or regulation and in need of corrective action.

f.The State Treasurer may, at his discretion, establish procedures and forms necessary to implement the provisions of this section. The State Treasurer may also adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this section.

L.2003, c.97, s.1; amended 2009, c.62, s.1.



Section 18A:22-45 - Moneys Transferred From Municipality To District; Application Thereof

18A:22-45. Moneys transferred from municipality to district; application thereof
18A:22-45. Whenever a board of education of a district has received moneys transferred to it, by the governing body or bodies of the municipality or municipalities comprising the district, from unappropriated surplus revenue, or from unappropriated anticipated receipts, of the municipality or municipalities, the board of education shall, subject to the provisions of section 18A:22-46, apply the moneys so received, so far as the same shall be sufficient:

a. To the payment of interest on the bonded indebtedness of the district becoming due and payable during the next ensuing school fiscal year;

b. To the payment of the principal of the bonded indebtedness of the district maturing in such school fiscal year; and

c. To any of the purposes for which bonds of the district shall have been authorized but not issued to an amount not exceeding the face value of such bonds not issued; or

d. To the payment of general fund expenses of the district during said school fiscal year; or

said board may, subject to the provisions of said section, apply the whole or any part of said moneys, not in excess of $50,000.00 in any one year, to the retirement of bonds maturing in any year or years subsequent to said school fiscal year, with the approval of the director of the division of local finance in the department of community affairs and the commissioner of education and the consent of the bondholders.

L.1967, c.271; amended 1993,c.83,s.15.



Section 18A:22-46 - Amounts To Be Used In Reduction Of Taxes; When Required

18A:22-46. Amounts to be used in reduction of taxes; when required
When the governing body or bodies of the municipality or municipalities have imposed a condition upon such transfer that said funds shall be credited on account of the amount of the school tax due or to become due in such municipality or municipalities in any year, the board shall give credit accordingly and the moneys so transferred shall be used as and when the moneys credited on said school tax could have been used and the secretary in certifying the amount to be raised by local tax for school purposes shall reduce the amount or amounts to be raised in such municipality or municipalities accordingly.

L.1967, c.271.



Section 18A:22-47 - Reduction Of Local Taxes By Sums Received

18A:22-47. Reduction of local taxes by sums received
The secretary of the board of education of the district shall certify to the proper taxing officials the amount of the funds so transferred which are available, and are to be used, for meeting the interest on, and the principal of,

a. The bonds of the district becoming due and payable during the next ensuing school fiscal year,

b. The bonds of the district maturing in any year or years subsequent to said school fiscal year, separately stating the amounts which will be so used for each of said years,

and the amounts to be raised by local taxes for such purposes for said next ensuing school fiscal year and for each of said years in which the bonds would otherwise have matured, as the case may be, shall be reduced accordingly notwithstanding that the local tax has been voted by the district.

L.1967, c.271.



Section 18A:22-48 - Balance Credited To General Fund

18A:22-48. Balance credited to general fund
18A:22-48. Any balance remaining of such funds when received shall be credited upon the amount recommended by the board to be voted upon, or if voted upon, upon the amount to be levied and collected, to meet the general fund expenses of the district during the next ensuing school fiscal year.

L.1967, c.271; amended 1993,c.83,s.16.



Section 18A:23-1 - Audit, When And How Made.

18A:23-1 Audit, when and how made.

18A:23-1. The board of education of every school district shall cause an annual audit of the district's accounts and financial transactions to be made by a public school accountant employed by it, which audit shall be completed not later than 5 months after the end of the school fiscal year.

amended 1981, c.5, s.1; 2010, c.49.



Section 18A:23-2 - Scope Of Audit

18A:23-2. Scope of audit
Each annual audit shall include an audit of the books, accounts and moneys, and a verification of all cash and bank balances, of the board and of any officer or employee thereof and of moneys derived from athletic events or the activities of any organization of public school pupils conducted under the auspices of the board, from the date of the last annual audit to the date of the audit in question. Such audit shall also include a determination of the extent to which the school board has used contracts entered into by the State Division of Purchase and Property pursuant to P.L.1969, c. 104 (C. 52:25-16.1 et seq.) in the purchase of materials, supplies or equipment for the school district.

L.1967, c.271; amended by L.1975, c. 212, s. 31, eff. July 1, 1976.



Section 18A:23-2.1 - Annual Audit To Assure Income Tax Compliance On Reporting Compensation.

18A:23-2.1 Annual audit to assure income tax compliance on reporting compensation.

9. The annual audit conducted pursuant to N.J.S.18A:23-1 shall include test measures to assure that documentation prepared for income tax related purposes complies fully with the requirements of federal and State laws and regulations regarding the compensation which is required to be reported.


L.2007, c.53, s.9.



Section 18A:23-3 - Filing; Summary Of Recommendations; Publication

18A:23-3. Filing; summary of recommendations; publication
The report of each annual audit shall be filed, by the public school accountant making the same, with his recommendations with the board of education of the district, and such accountant shall within 5 days thereafter file two duplicate copies thereof certified under his signature in the office of the commissioner. The commissioner annually shall publish a summary of such recommendations as made for each school district and the steps which have been taken in each district for their implementation.

L.1967, c.271; amended by L.1975, c. 212, s. 32, eff. July 1, 1976.



Section 18A:23-4 - Preparation And Distribution Of Synopsis Or Summary

18A:23-4. Preparation and distribution of synopsis or summary
The secretary of the board shall prepare or have prepared a synopsis or summary of the annual audit and recommendations, prior to the holding of the meeting of the board of education to take action thereon; a copy of which synopsis or summary shall be available for distribution to interested parties at the meeting.

L.1967, c.271.



Section 18A:23-5 - Meeting Of Board; Discussion Of Report

18A:23-5. Meeting of board; discussion of report
Within 30 days following the receipt of the report of the annual audit the board of education of the district shall, at a regularly scheduled public meeting, cause the recommendations of the auditor to be read and to be discussed and the discussion duly noted on the minutes of said board.

L.1967, c.271.



Section 18A:23-6 - Annual Audit By Commissioner On Failure Of Board To Make

18A:23-6. Annual audit by commissioner on failure of board to make
If the board of education of any district fails to cause an annual audit to be made and completed, within the time limited therefor by this chapter, the commissioner may cause an audit to be made, by a public school accountant designated by him, which shall be taken to be the annual audit of the district, and shall be paid for from funds of the district as a liability of the district on bills rendered therefor.

L.1967, c.271.



Section 18A:23-7 - Report Signed By Auditor, Not To Employ Nonlicensed Auditors

18A:23-7. Report signed by auditor, not to employ nonlicensed auditors
All reports of audit of accounts of school districts shall be signed by the auditor or accountant making the audit or in charge of the same, holding a license as herein provided, whether such audit or statement of account is made by any person employing such auditor or accountant, or otherwise, and the licensing or the revocation of the license of any such auditor shall not be construed to affect the contracting with any school district by any person employing auditors or accountants; but upon the revocation of the license of an auditor or accountant, for the purposes herein specified and authorized, such person shall not employ in such work such auditors or accountants but only such persons as may be licensed as herein required, except that the auditor or accountant whose license may have been revoked may be employed in a subordinate capacity.

If any person shall willfully employ any person not holding a license in full force and effect as auditor or accountant in school district work within the purview of this chapter, the commissioner may direct the school districts to refuse to employ such person in such work during the continuance of such violation.

L.1967, c.271.



Section 18A:23-8 - Audit Made By Licensed Public School Accountant; Fee

18A:23-8. Audit made by licensed public school accountant; fee
The auditing of the accounts of school districts, when required by law, shall be made only by a registered municipal accountant of New Jersey or a certified public accountant of New Jersey who shall hold an uncanceled registration license as a public school accountant for New Jersey. Such registration licenses shall be issued to qualified persons annually by the New Jersey state board of public accountants, who shall charge a fee of $5.00 for each license, and each such license shall state that the holder thereof has complied with the statutory requirements and is authorized to make audits of accounts of school districts of the state of New Jersey until January 1 following unless sooner canceled as herein provided. The New Jersey state board of public accountants may refuse to issue any such license for any cause authorizing a cancellation thereof as herein provided, or for any other stated cause which it may determine to be good and sufficient.

L.1967, c.271.



Section 18A:23-9 - Declaration Of Accountant

18A:23-9. Declaration of accountant
No person shall undertake the auditing of the accounts of any school district unless he shall have qualified as a public school accountant for New Jersey upon proof that he is either a registered municipal accountant or a certified public accountant, of New Jersey, and by subscribing to the following declaration:

a. That he is fully acquainted with the laws governing the fiscal affairs of school districts of New Jersey and is a competent and experienced auditor; and

b. That he will honestly and faithfully audit the books and accounts of any school district when engaged to do so, and report any error, omission, irregularity, violation of law, discrepancy or other nonconformity to the law, together with his recommendations, to the board of education of such school district.

L.1967, c.271.



Section 18A:23-10 - Cancellation Of License; Review

18A:23-10. Cancellation of license; review
Upon proof that any public school accountant shall have knowingly omitted to report any error, omission, irregularity, violation of law or discrepancy found in the books or accounts, or shall have issued false reports of his audit of any school district; that is to say, shall have issued audits of such a nature as not to show an accurate, intelligent and complete statement of the financial condition of the school district, or of such a nature as not to comply with the requirements of the commissioner, or if such auditor or accountant shall fail to file such report and recommendations as required by section 18A:23-3, or neglect or refuse to carry out any agreement or contract for audit, his license as a public school accountant may be canceled by the state board of public accountants. Such cancellation shall not affect the accountant's right to practice as a registered municipal accountant or as a certified public accountant.

Upon cancellation or refusal of a license pursuant to this section, a person aggrieved thereby shall have the right to have the matter reviewed by a proceeding in the superior court in lieu of prerogative writ.

L.1967, c.271.



Section 18A:23-11 - Audit Contrary To Law; Penalty

18A:23-11. Audit contrary to law; penalty
Any person who shall make, or begin to make, any audit of accounts of any school district as required by this chapter contrary to the provisions hereof, or without a license therefor in full force and effect, shall be liable to a penalty of $100.00 for every audit of account so made, to be recovered in a civil action instituted by the state board of public accountants in any court of competent jurisdiction.

L.1967, c.271.



Section 18A:24-1 - Definitions

18A:24-1. Definitions
In this chapter unless the context otherwise indicates:

a. "Average equalized valuation of taxable property" in a district comprising one municipality means the amount stated in the supplemental debt statement required to be filed prior to the authorization of the bonds of the district, as the average of the last three preceding equalized valuations of the taxable real estate (together with improvements) of the municipality, as stated in the annual debt statement of the municipality or revision thereof last filed, and in a district comprising more than one municipality means the sum of all such amounts so stated in the supplemental debt statements so required to be filed;

b. "Borrowing margin" of a municipality means the excess, if any, of 3 1/2 % of the amount stated in the supplemental debt statement required by this article to be filed prior to authorization of bonds of a district, as the average of the last three preceding equalized valuations of the taxable real estate (together with improvements) of the municipality, over the net debt of the municipality as stated in such supplemental debt statement after adjustment of such net debt so as to disregard the proposed authorization of bonds of the district;

c. "District or school district" means a local district, a district composed of two or more municipalities or a regional district and also, in the case of any district other than a type I district, when required by the context, the board of education of such district;

d. "Equalized valuation" of a municipality means the sum total of

(1) The aggregate equalized valuation of real property (together with improvements) as certified in the table of equalized valuations by the director of the division of taxation in the department of the treasury, on October 1 of each year, pursuant to chapter 86 of the laws of 1954, and

(2) The assessed valuation of class II railroad property as set forth in the table of equalized valuations referred to in (1) above;

e. "Net debt" of a municipality means the amount stated in the supplemental debt statement required by this article to be filed prior to the authorization of bonds of a district as the net debt of the municipality;

f. "Net school debt" of a municipality or of a district means the amount of school bonds, for the payment of the principal and interest of which, such municipality or district is liable less the amount of any sinking fund held for the payment of same;

g. "School bonds" means promissory notes and bonds authorized for school purposes, whether issued or unissued, for the payment of the principal and interest of which, a municipality or district is liable; and

h. "Supplemental debt statement" means the statement of the debt condition of a municipality provided for in section 40A:2-42 of the local bond law (N.J.S. 40A:2-1 et seq.), and prepared, made and filed as in said law directed.

L.1967, c.271.



Section 18A:24-2 - Borrowing On Tuition Due From Another District

18A:24-2. Borrowing on tuition due from another district
Any board of education may borrow upon its promissory note or notes bearing interest at not to exceed 6% per annum such sum or sums not exceeding 80% of the amount due it for tuition from any school district and upon assignment, as collateral, of the delinquent tuition and the tuition so assigned shall, when and as received, be applied to the repayment of the amount borrowed, with the interest, until the same has been fully repaid.

L.1967, c.271.



Section 18A:24-3 - Borrowing In Anticipation Of Issuance Of Bonds

18A:24-3. Borrowing in anticipation of issuance of bonds
Whenever an issue of bonds has been authorized pursuant to this chapter, the governing body of a municipality comprising a Type I school district, or the board of education of a Type II school district, may, in anticipation of the issuance of permanent bonds, by resolution, authorize the issuance of temporary notes or loan bonds of the municipality or district, as the case may be, as money is required by the board of education of the district for the projects for which the permanent bonds are authorized, in such principal sums (not exceeding in the aggregate the total principal amount of the permanent bonds), at such rates of interest and having such maturities (not exceeding 1 year and renewable, for not more than 1 year periods each, from time to time for not exceeding 5 years from the date of the original temporary notes or loan bonds; provided, however, that no such notes or temporary loan bonds shall be renewed beyond the third anniversary date of the originals unless an amount of such notes or temporary loan bonds equal to the first legally payable installment of the bonds in anticipation of which said temporary obligations were issued is paid and retired in each year subsequent to said third anniversary date from funds other than the proceeds of obligations) and upon such other terms and conditions as shall be fixed in the respective resolutions authorizing the issuance of such temporary notes or loan bonds, in which resolutions may be set forth any other matters relating to the issuance thereof which may be requisite.

L.1967, c.271; amended by L.1969, c. 20, s. 1, eff. April 16, 1969; L.1969, c. 201, s. 1, eff. Dec. 1, 1969.



Section 18A:24-3.1 - Rules And Regulations

18A:24-3.1. Rules and regulations
The local finance board shall adopt, in the manner prescribed by law, such rules and regulations as are necessary for the implementation and execution of this act.

L.1969, c. 20, s. 2, eff. April 16, 1969.



Section 18A:24-4 - Payment Of Principal Of Temporary Bonds From Proceeds Of Permanent Bonds

18A:24-4. Payment of principal of temporary bonds from proceeds of permanent bonds
The principal of any temporary notes or loan bonds shall be paid from the proceeds of the permanent bonds, in anticipation of the issuance of which they were issued, or from funds from time to time appropriated for such payments, and the interest upon such temporary notes or loan bonds shall be paid in the same manner as interest is paid upon permanent bonds.

L.1967, c.271.



Section 18A:24-4.1 - Borrowing Funds For Transportation Of Pupils To And From School Saved

18A:24-4.1. Borrowing funds for transportation of pupils to and from school saved
Chapter 75 of the laws of 1967 is saved from repeal. [This act authorizes boards of education to borrow, in anticipation of taxes, additional sums of money over the fixed annual school budget for the 1967-1968 fiscal year, upon its promissory notes for purposes of transporting pupils to and from school and provides for reimbursement by the state of the interest paid on said notes in the fiscal year in which said interest is paid.]

L.1967, c.271.



Section 18A:24-5 - Purposes And Maturities For Which Bonds May Be Issued

18A:24-5. Purposes and maturities for which bonds may be issued
The projects for which bonds may be issued under this chapter and the periods of maturity thereof, shall be as follows:

a. The acquisition or construction of buildings for any lawful purposes and the improvement of the sites thereof, with or without the original furniture, equipment and apparatus required therefor, if such buildings be of--

1. Type A--frame construction--that is, a building or structure of which the structural members, exterior walls, or a portion thereof, are constructed of wood, or other combustible material, or a building sheathed with combustible material and partially or entirely covered with four inches or less masonry or other noncombustible material, at maturities of or within 20 years;

2. Type B--noncombustible construction--that is, a building or structure of which the outer walls, columns, piers, beams, lintels, girders and interior bearing partitions are of noncombustible materials (laminated wood beams, columns or trusses of not less than six inches by 10 inches nominal dimensions shall be permitted), at maturities of or within 30 years;

3. Type C--fire resistive construction--that is, a building or structure of which all structural members including walls, partitions, columns, piers, beams, lintels, girders, trusses and floors are of noncombustible materials, and in which the floors, stair towers and all places of assembly are built entirely of noncombustible materials, and in which no woodwork, supporting material or other combustible material is used in any of the partitions, floorings or ceilings; but this definition shall include a building in which there is used, elsewhere than in the stair towers and corridors, wooden floorings and sleepers laid directly on top of a fire resistive floor, or having wooden doors, window sash, wooden jambs, frames, casing or trim in other than stair towers, corridors and exit passages, or wooden rafters, at maturities of or within 40 years;

b. The reconstruction, remodeling, alteration, enlargement, or additions to or major repair of buildings for any lawful purposes and the improvement of the sites thereof, with or without the furniture, equipment and apparatus required therefor, if the original building or buildings are of--

1. Type A construction--at maturities of or within 15 years;

2. Type B construction--at maturities of or within 20 years;

3. Type C construction--at maturities of or within 30 years.

c. The acquisition by purchase or condemnation of lands for school purposes and the grading, draining and landscaping or the improvement in any like manner thereof, at maturities of or within 40 years;

d. The purchase of furniture, equipment and apparatus for any building used or to be used for school purposes, or any major renewal of furniture, equipment and apparatus for such use, except such as may be included in an issue of bonds for the purposes described in subsections a. and b. of this section, at maturities of or within 10 years.

When bonds are issued for more than one of such projects, they shall mature within such a period not exceeding the average of the different periods hereinbefore assigned to the several projects for which they are to be issued, as shall be determined by the governing body of the municipality, by which the bonds are to be issued or the board of education of the district, by taking into consideration the amount of bonds to be issued on account of each, and such determination shall be conclusive in any action or proceeding involving the validity of the bonds.

L.1967, c.271.



Section 18A:24-6 - Bonds Payable In Installments

18A:24-6. Bonds payable in installments
All bonds issued under this chapter shall be payable in annual installments commencing not more than two years from their date, and no installment shall be more than 100% in excess of the amount of the smallest prior installment.

L.1967, c.271; amended by L.1983, c. 458, s. 1, eff. Jan. 12, 1984.



Section 18A:24-7 - Change Of Maturities; Application To Local Finance Board

18A:24-7. Change of maturities; application to local finance board
If the governing body of any municipality comprising a type I school district or the board of education of a type II school district shall determine that the limits of maturities or amounts of annual installments, or both, applicable according to law to any bonds proposed to be authorized or theretofore authorized but remaining unissued, would adversely affect the financial position of such municipality or school district, it may make application in writing to the local finance board in the division of local finance in the department of community affairs setting forth such determination and the grounds therefor and requesting approval of a schedule of maturities and annual installments for such bonds.

L.1967, c.271.



Section 18A:24-8 - Change Of Maturities; Approval Or Disapproval By Local Finance Board

18A:24-8. Change of maturities; approval or disapproval by local finance board
If the local finance board, after consultation with the commissioner, shall be satisfied and shall find by resolution that the issuance of bonds described in such application at the maturities prescribed by law would, and that the issuance thereof at the maturities described in such schedule will not, materially impair the credit of the municipality or school district or substantially reduce its ability during the ensuing 10 years to pay punctually the principal and interest of its debts and to supply essential public improvements and services, said board shall, within 60 days after the receipt of the application, cause its approval to be endorsed upon said application; otherwise, it shall cause its disapproval to be endorsed thereon.

L.1967, c.271.



Section 18A:24-9 - Issuance Of Bonds In Accordance With Maturities Approved By Local Finance Board

18A:24-9. Issuance of bonds in accordance with maturities approved by local finance board
If such application shall be so approved such bonds shall thereafter be issued only at the maturities and in the annual installments set forth in said schedule, and the same shall be valid notwithstanding any limitations on maturities or annual installments set forth in this chapter or in any proposal, ordinance, resolution, certificate, proposition or other proceeding for the authorization of such bonds theretofore adopted, made, or taken.

L.1967, c.271.



Section 18A:24-9.1 - Inclusion Of Redemption Provisions In Temporary Loan Notes Or Bonds And School Bonds

18A:24-9.1. Inclusion of redemption provisions in temporary loan notes or bonds and school bonds
Any obligation issued pursuant to this chapter, may be issued subject to redemption prior to maturity with or without premium at such redemption price or prices and under such terms and conditions as shall be fixed by resolution of the governing body of the municipality, or of the board of education of the district, issuing the same, which price or prices shall not exceed the principal amount of such obligations plus interest accrued to the date of redemption unless the local finance board in the division of local finance in the department of community affairs, after consultation with the commissioner and after consideration of the redemption price or prices, including any redemption premium applicable thereto, the time or times of the proposed issuance thereof, the rate or maximum rate of interest borne or to be borne thereby, the maturity or maturities thereof and the earliest date of redemption thereof, shall by resolution, find that such redemption price or prices and such redemption premium, if any, are not unreasonable or exorbitant, and shall assent to the issuance of such obligations, subject to redemption at such redemption price or prices and at such redemption premium, if any.

L.1967, c.271.



Section 18A:24-10 - School Bonds, When Deemed To Be Authorized

18A:24-10. School bonds, when deemed to be authorized
School bonds are deemed to be authorized by the fact, and at the time, that

a. an ordinance is finally adopted by the governing body of a municipality comprised within a type I district, or

b. a proposal is finally adopted by resolution by a recorded roll call majority vote of the full membership of the board of education of a type II district having a board of school estimate, or

c. a proposal is adopted by resolution by the board of education, by a recorded majority vote of its full membership and is also adopted by the legal voters, of any other type II district, including a regional district,

authorizing the issuance of such bonds by the municipality or the district, as the case may be, as provided in this article, except that if such issuance of bonds is not permissible under this article without the adoption of a proposition confirming such ordinance, or a proposal authorizing the issuance of such bonds, by the qualified voters of the municipality comprised within the type I district or the qualified voters of the district, as the case may be, then by the fact, and at the time, such proposition or proposal is so adopted by the voters.

L.1967, c.271; amended by L.1977, c. 190, s. 3, eff. Aug. 24, 1977.



Section 18A:24-11 - Type I Districts; Authorization Of Bonds; Appropriations And Borrowings; Procedure To Be Followed

18A:24-11. Type I districts; authorization of bonds; appropriations and borrowings; procedure to be followed
School bonds shall be authorized and may be issued, for the purposes of any type I district, pursuant to ordinance, adopted by the governing body of the municipality comprised within the district, authorizing the issuance thereof in the principal amount certified to said governing body by the board of school estimate of the district, in accordance with sections 18A:22-18 to 18A:22-20, but no such bonds shall be authorized or issued if the principal sum thereof shall exceed the limits prescribed in section 18A:24-19, except upon compliance with the provisions of this article applicable thereto.

In the authorization of any bonds for the purposes of a type I district pursuant to this chapter and in making any appropriation or borrowing any moneys in connection therewith, it shall not be necessary for the governing body of the municipality comprised within the district to comply with any procedure other than that applicable to such municipality contained in this title and in chapter 49 of Title 40, Municipalities and Counties, of the Revised Statutes, except that this section shall not be construed to make unnecessary any procedure required by chapter 27 of Title 52, State Government, Departments and Officers, of the Revised Statutes relating to the municipal finance commission.

L.1967, c.271.



Section 18A:24-11.1 - Newark; School Bonds; Authorization

18A:24-11.1. Newark; school bonds; authorization
In cities of the first class with a population in excess of 300,000, according to the 1980 Federal Census, that change the local school district governmental structure from a Type I to a Type II district, any bond authorization process begun, under the provisions of N.J.S. 18A:22-18, prior to the referendum authorizing the change from a Type I to a Type II district shall be subject to the laws, rules and regulations governing the authorization, issuance and sale of bonds in Type I school districts and such bonds may be issued and sold and the proceeds disposed of in the manner provided by law at the time said proceedings were begun as if the city had remained under the Type I school district structure.

L.1983, c. 1, s. 1, eff. Jan. 13, 1983. Amended by L.1983, c. 218, s. 1, eff. June 22, 1983.



Section 18A:24-11.2 - Bond Authorization Process Continued

18A:24-11.2. Bond authorization process continued
In municipalities with a population in excess of 125,000 according to the 1980 Federal Census, that change the local school district governmental structure from a Type I to a Type II district, any bond authorization process begun, under the provisions of N.J.S. 18A:22-18, prior to the referendum authorizing the change from a Type I to a Type II district shall be subject to the laws, rules and regulations governing the authorization, issuance and sale of bonds in Type I school districts and such bonds may be issued and sold and the proceeds disposed of in the manner provided by law at the time said proceedings were begun as if the city had remained under the Type I school district structure.

L. 1988, c. 10, s. 1.



Section 18A:24-12 - Type II Districts; Authorization Of Bonds

18A:24-12. Type II districts; authorization of bonds
School bonds shall be authorized and may be issued:

a. by a type II district having a board of school estimate whenever the board of school estimate shall fix and determine the amount of money necessary to be raised for any capital project or projects and shall certify said amount pursuant to section 18A:22-30, the board of education may, by resolution, authorize the issuance of bonds to an amount not exceeding the amount so certified for such purpose or purposes; or

b. by a type II district not having a board of school estimate pursuant to a proposal adopted by resolution by the board of education of the district in a principal sum determined therein and upon approval of the proposal contained in such resolution, by the legally qualified voters of the district, upon its submission to them for their approval or rejection at an annual school election, held after the date of the adoption of said resolution by the board of education, or at a special school election held for that purpose,

but no such bonds shall be authorized or issued if the principal sum thereof shall exceed the limitations prescribed in section 18A:24-19 except upon compliance with the provisions of this article applicable thereto.

L.1967, c.271.



Section 18A:24-13 - Combining Issues Of Bonds

18A:24-13. Combining issues of bonds
Bonds authorized in any district to be issued to finance separate projects may be combined, sold and issued as one issue.

L.1967, c.271.



Section 18A:24-13.1 - Attorneys; Compensation; Services On Issuance Of Bonds

18A:24-13.1. Attorneys; compensation; services on issuance of bonds
No school district shall compensate an attorney for services rendered in connection with the issuance of bonds other than at a reasonable rate agreed on prior to the rendering of the services.

L.1973, c. 114, s. 2.



Section 18A:24-16 - Supplemental Debt Statements; Necessity For And Contents.

18A:24-16 Supplemental debt statements; necessity for and contents.

18A:24-16. No school bonds or refunding bonds shall be authorized unless there shall be prepared and filed in accordance with section 18A:24-17 a supplemental debt statement in the form provided by law, setting forth the amounts of all bonds and notes of the district issued and outstanding, or authorized but not issued, and determining the net school debt of the district and giving effect to the proposed authorization of school bonds. With respect to refunding bonds, the supplemental debt statement shall reflect either new and unissued debt or the amount of the refunding debt in excess of the debt to be refunded.

L.1967, c.271; amended 1978, c.71, s.1; 2003, c.264, s.1.



Section 18A:24-17 - Supplemental Debt Statement; Preparation With Respect To Various Municipalities; Filing

18A:24-17. Supplemental debt statement; preparation with respect to various municipalities; filing
Upon request by the secretary of the board of education, the chief financial officer of each municipality comprising a school district shall prepare a supplemental debt statement with respect to authorization of school bonds by ordinance or proposal as follows:

a. With respect to a municipality comprising a Type I district, the statement shall be prepared as of the date of introduction of the ordinance authorizing the bonds for school purposes. Copies of such statement shall be filed in the office of the clerk of the municipality and in the office of the secretary of the board of education prior to introduction of the ordinance, and a copy of such statement shall be filed in the office of the Director of the Division of Local Government Services in the Department of Community Affairs prior to final adoption of the ordinance.

b. With respect to each municipality comprising a Type II district having a board of school estimate, the statement shall be prepared as of the date the board of education adopts the resolution authorizing the issuance of bonds pursuant to section 18A:24-12 a. or, if the bonds are to be authorized pursuant to the provisions of section 18A:24-21 or section 18A:24-23, as of the date the board of education adopts a resolution authorizing the issuance of bonds and providing for the submission of said resolution to the legally qualified voters of the school district. Copies of such supplemental debt statement shall be filed in the office of the clerk of each such municipality and in the office of the secretary of the board of education prior to the adoption of the resolutions referred to above and a copy of such statement shall be filed in the office of the Director of the Division of Local Government Services in the Department of Community Affairs as of the date of the adoption of the resolution authorizing the bonds.

c. With respect to Type II districts without a board of school estimate, supplemental debt statements shall be prepared as of the date the board of education by resolution approves and adopts the proposal or proposals to be submitted to the legal voters of the district. Copies of such statement shall be filed in the office of the clerk of each municipality comprising the school district and in the office of the secretary of the board of education prior to the adoption of the resolution. Copies of such debt statement shall be filed in the office of the Director of the Division of Local Government Services in the Department of Community Affairs prior to the date of the election at which the proposal or proposals are submitted to the voters.

L.1967, c.271; amended by L.1978, c. 71, s. 2, eff. July 7, 1978.



Section 18A:24-18 - Presumption Of Filing And Correctness Of Statements

18A:24-18. Presumption of filing and correctness of statements
18A:24-18. Every such supplemental debt statement shall be conclusively presumed to be accurate and correct and to be timely filed as the basis for the issuance of any bond or other obligation, authorized, within the principal amount of bonds to which effect is given therein, by an ordinance or resolution adopted in connection therewith, and shall not be rebutted, and the correctness, sufficiency and timeliness of such debt statements shall not be contested or questioned in any action or proceeding relating to any such bond or other obligation or the levy or collection of taxes for the payment of the same.

L.1967, c.271; amended 1978,c.71,s.3; 1993,c.146,s.1.



Section 18A:24-19 - School District Bonds

18A:24-19. School district bonds
Except as otherwise provided in sections 18A:24-20 to 18A:24-27, no bonds shall be authorized for the purposes of any school district if the principal amount thereof shall, when added to the net school debt of the district exceed the percentage of the average equalized valuation of taxable property in such district as herein provided:

(1) From kindergarten grade (or grade 1)

through grade 6................. 2 1/2%

(2) From kindergarten grade (or grade 1) through grade 8.... 3 %

(3) From kindergarten grade (or grade 1) through grade 9.... 3 1/2%

(4) From kindergarten grade (or grade 1) through grade 12... 4%

(5) From grade 7 through grade 9.......... 1 1/2%

(6) From grade 10 through grade 12.......... 2%

(7) From grade 9 through grade 12 .......... 3%

(8) From grade 7 through grade 12 .......... 3 1/2%



Each school district prior to the issuance of bonds shall secure from the State Commissioner of Education a certificate of the grade levels of instruction provided or to be provided by said school district.

Provided, however, that except as otherwise provided in sections 18A:24-20 to 18A:24-27, bonds may be authorized for the purposes of a school district in a city of the first class if the principal amount thereof shall, when added to the net school debt of the district, not exceed 8% of the average equalized valuation of taxable property in such district.

Further provided, that except as otherwise provided in sections 18A:24-20 to 18A:24-27, bonds may be authorized for the purposes of a school district in a city of the second class with a population in excess of 80,000, according to the latest federal decennial census if the principal amount thereof shall, when added to the net school debt of the district, not exceed 6% of the average equalized valuation of taxable property in such district.

L.1967, c.271; amended by L.1968, c. 379, s. 1, eff. Dec. 27, 1968; L.1969, c. 259, s. 1, eff. Jan. 7, 1970; L.1971, c. 322, s. 1, eff. Oct. 28, 1971; L.1981, c. 462, s. 16.



Section 18A:24-20 - Authorization Of Bonds In Excess Of Limits Prescribed In Section 18a:24-19; Exception Of Type I Districts

18A:24-20. Authorization of bonds in excess of limits prescribed in section 18A:24-19; exception of type I districts
School bonds may be authorized and issued in the manner prescribed in section 18A:24-21, notwithstanding the provisions of section 18A:24-19, by, or for the purposes of, any district other than a regional district, within the limitations and upon compliance with the provisions of this article to the extent that the percentage of net debt as stated in a supplemental debt statement required to be filed as to such authorization, and prior thereto, shall not exceed 3 1/2 %.

L.1967, c.271; amended by L.1968, c. 163, s. 2, eff. July 16, 1968; L.1968, c. 295, s. 9, eff. Sept. 9, 1968.



Section 18A:24-21 - Manner Of Authorization Of Bonds In Excess Of Certain Limitations

18A:24-21. Manner of authorization of bonds in excess of certain limitations
Such bonds shall be authorized and may be issued:

a. for the purposes of a type I district, when--

(1) an ordinance authorizing the issuance of said bonds which shall conform with the provisions of section 18A:24-22, shall be adopted by the recorded roll call affirmative vote of two thirds of the full membership of the governing body of the municipality comprised within the district; or

(2) such ordinance shall be adopted by a recorded roll call affirmative majority vote of the full membership, of such governing body, of less than a two-thirds affirmative vote of such full membership and subsequently a proposition confirming said ordinance is adopted by the legally qualified voters of the municipality upon its submission to them, for their approval or rejection in the form prescribed in section 18A:24-22 at a municipal or general election or at a special election held for the purpose pursuant to section 18A:24-29; or

b. by a type II district, when a proposal authorizing the issuance of said bonds which conforms with the provisions of section 18A:24-22, shall be adopted by resolution of the board of education of the district, and shall be approved by the legally qualified voters of the district, upon its submission to them for their approval or rejection in the form conforming with the provisions of section 18A:24-22, at a regular school election or a special election held for the purpose.

L.1967, c.271.



Section 18A:24-22 - Form Of Ordinance, Proposition For Confirmation Of Ordinance Or Proposal For Issuance Of Bonds Under Sections 18a:24-20 And 18a:24-21

18A:24-22. Form of ordinance, proposition for confirmation of ordinance or proposal for issuance of bonds under sections 18A:24-20 and 18A:24-21
Every ordinance, and every proposition confirming an ordinance, and every proposal, authorizing the issuance of bonds under sections 18A:24-20 and 18A:24-21 shall after stating any matters or things authorized or required by law, disclose the effect of such proposal, ordinance or resolution on the borrowing margin of every municipality comprised within the district and such disclosure shall show the amount of such borrowing margin before adoption of the proposal, ordinance or resolution and the amount thereof which would be used up by such final adoption and shall be sufficient if in substantially the following form with appropriate figures inserted:

a. In the case of an ordinance--

The authorization of the $ (insert amount of bonds to be issued) bonds provided for by this ordinance uses up $ (insert amount of borrowing margin to be used) of the $ (insert amount of borrowing margin before adoption of ordinance) borrowing margin of the (insert name of municipality) previously available for other improvements;

b. In the case of a proposition confirming an ordinance--

Shall the ordinance of the (insert name of municipality) adopted on (insert date of adoption) authorizing the issuance of $ (insert amount of bonds to be issued) bonds for school purposes and using up $ (insert amount of borrowing margin to be used) of the $ (insert amount of borrowing margin before adoption of ordinance) borrowing margin of the (insert name of municipality) previously available for other improvements be approved;

c. In the case of a resolution--

Resolved that the board of education does hereby determine, subject to the approval of the legal voters of the district:

To * * *; and

To issue bonds of the school district for said purpose (or purposes) in the principal amount of $ (insert amount of bonds to be issued), thus using up $ (insert amount of borrowing margin to be used) of the $ (insert amount of borrowing margin before adoption of resolution) borrowing margin of the (insert name of municipality) previously available for other improvements, and (if there be other municipality or municipalities comprised within such school district) $ (insert amount of borrowing margin to be used) of the $ (insert amount of borrowing margin before adoption of proposal) borrowing margin of the (insert name of municipality), et cetera, et cetera.

L.1967, c.271.



Section 18A:24-23 - Authorization Of Bonds In Excess Of Limitations Prescribed By Section 18a:24-19

18A:24-23. Authorization of bonds in excess of limitations prescribed by section 18A:24-19
School bonds may be authorized and issued notwithstanding the provisions of section 18A:24-19:

a. For the purposes of a Type I district, when an ordinance, authorizing the issuance of such bonds and conforming with the provisions of section 18A:24-24, has been finally adopted by the governing body of the municipality comprised within the district, by the recorded affirmative vote of a majority of all the members thereof, upon a copy of which there shall have been endorsed, prior to such adoption, the consents of the commissioner and the local finance board, provided for in sections 18A:24-25, 18A:24-26 and 18A:24-27, and by the adoption subsequently of a proposition confirming such ordinance, conforming with the provisions of section 18A:24-24, by the qualified voters of such municipality by a majority of the legal votes cast thereon upon its submission to them for their approval or rejection; or

b. By a Type II district, when a proposal authorizing the board of education to issue such bonds has been adopted by resolution by the board of education of the district and such proposal has been adopted by the legal voters of the district by a majority of the legal votes cast thereon upon its submission to them for their approval or rejection after there has been endorsed upon a copy thereof the consents of the commissioner and the local finance board, as provided in sections 18A:24-25, 18A:24-26 and 18A:24-27.

L.1967, c.271; amended by L.1968, c. 295, s. 10, eff. Sept. 9, 1968.



Section 18A:24-24 - Form Of Ordinance, Proposition For Confirmation Of Ordinance Or Proposal For Issuance Of Bonds Under Section 18a:24-23

18A:24-24. Form of ordinance, proposition for confirmation of ordinance or proposal for issuance of bonds under section 18A:24-23
Every ordinance, and every proposition confirming an ordinance, and every proposal, authorizing the issuance of bonds under section 18A:24-23, except such a proposal authorizing the issuance of bonds of a regional school district shall, after stating any other matters or things required by law, disclose the effect of such ordinance or proposal contained in such resolution on the borrowing margin of every municipality comprised within the school district, and such disclosure shall include and state the amount, if any, of such borrowing margin before final approval of the ordinance or proposal and the amount of such borrowing margin, if any, which would be used up by final approval thereof and the amount, if any, of net debt, in excess of the measure of such borrowing margin, which would result after the final approval of the ordinance or resolution, and such disclosure shall be sufficient if in substantially the following form with appropriate figures inserted:

a. In the case of an ordinance--

The authorization of the $ (insert amount of bonds to be issued) bonds provided for by this ordinance uses up all of the $ (insert amount of borrowing margin before adoption of ordinance), or, in an appropriate case, increases the existing deficit in the borrowing margin of the (insert name of municipality) previously available for other improvements and raises its net debt to $ (insert amount, after adoption of ordinance, of net debt of the municipality in excess of 3 1/2 % of the amount stated in the supplemental debt statement required by this article to be filed prior to the authorization of the bonds to be issued as the average of the 3 last preceding equalized valuations of the taxable real estate (together with improvements) of the municipality, as stated in the annual debt statement of the municipality or revision thereof last filed) beyond such borrowing margin;

b. In the case of a proposition confirming such an ordinance--

Shall the ordinance of the (insert name of municipality) adopted on (insert date of adoption) authorizing the issuance of $ (insert amount of bonds to be issued) bonds for school purposes and using up all of the $ (insert amount of borrowing margin before adoption of ordinance), or, in an appropriate case, increasing the existing deficit in the borrowing margin of the (insert name of municipality) previously available for other improvements and raising its net debt to $ (insert amount, after adoption of ordinance, of net debt of the municipality in excess of 3 1/2 % of the amount stated in the supplemental debt statement required by this article to be filed prior to the authorization of the bonds to be issued as the average of the 3 last preceding equalized valuations of the taxable real estate (together with improvements) of the municipality, as stated in the annual debt statement of the municipality or revision thereof last filed) beyond such borrowing margin, be approved;

c. In the case of a proposal contained in a resolution--

Resolved that the board of education does hereby determine, subject to the approval of the legal voters of the district:

To * * *; and

To issue bonds of the school district for said purpose (or purposes) in the principal amount of $ (insert amount of bonds to be issued), thus using up all of the $ (insert amount of borrowing margin before adoption of resolution), or in an appropriate case, increasing the existing deficit in the borrowing margin of the (insert name of municipality) previously available for other improvements and raising its net debt to $ (insert amount, after adoption of resolution, of net debt of the municipality in excess of 3 1/2 % of the amount stated in the supplemental debt statement required by this article to be filed prior to the authorization of the bonds to be issued as the average of the 3 last preceding equalized valuations of the taxable real estate (together with improvements) of the municipality, as stated in the annual debt statement of the municipality or revision thereof last filed) beyond such borrowing margin, and (if there be other municipality or municipalities comprised within such school district) using up all (or, in an appropriate case, an amount) of the $ (insert amount of borrowing margin before adoption of resolution), or, in an appropriate case, increasing the existing deficit in the borrowing margin of the (insert name of municipality) previously available for other improvements and (in every case where all borrowing margin is used) raising its net debt to $ (insert amount after adoption of proposal, of net debt of the municipality in excess of 3 1/2 % of the amount stated in the supplemental debt statement required by this article to be filed prior to the authorization of the bonds to be issued as the average of the 3 last preceding equalized valuations of the taxable real estate (together with improvements) of the municipality, as stated in the annual debt statement of the municipality or revision thereof last filed) beyond such borrowing margin, et cetera, et cetera.

L.1967, c.271; amended by L.1968, c. 295, s. 11, eff. Sept. 9, 1968.



Section 18A:24-25 - Submission To Commissioner And Local Finance Board; Limiting Conditions

18A:24-25. Submission to commissioner and local finance board; limiting conditions
A copy of any ordinance or proposal authorizing the issuance of any school bonds under section 18A:24-23 shall be submitted to the commissioner and the local finance board, for their consideration, and the commissioner or the local finance board, in considering the copy of any ordinance or proposal submitted to them as required by section 18A:24-23, and before endorsing his or their consent thereon, may require the governing body, or the board of education, submitting such copy to adopt resolutions restricting or limiting any future proceedings therein or other matters or things deemed by the commissioner or local finance board to affect any estimate made or to be made by him or them in accordance with sections 18A:24-26 and 18A:24-27, and every such resolution so adopted shall constitute a valid and binding obligation of the municipality or the school district, as the case may be, running to and enforceable and releasable by the commissioner or the local finance board, as the case may be.

L.1967, c.271.



Section 18A:24-26 - Approval Or Disapproval By Commissioner

18A:24-26. Approval or disapproval by commissioner
Within 60 days after such submission to him, the commissioner shall endorse his consent upon such copy, if he shall be satisfied, and shall record in writing his estimates, that existing educational facilities in the district are, or within five years will be, less than 80% adequate, that the new educational facilities to be financed pursuant to such ordinance or proposal are, or within 10 years will be, fully utilized and that under existing statutes there is no more economical alternative method of providing such new educational facilities, but if the commissioner is not so satisfied he shall endorse his disapproval on such copy within said period of 60 days.

L.1967, c.271.



Section 18A:24-27 - Approval Or Disapproval By Local Finance Board

18A:24-27. Approval or disapproval by local finance board
Within 60 days after such submission to it, the local finance board shall cause its consent to be endorsed upon such copy, if it shall be satisfied, and shall record by resolution, its estimates that the amounts to be expended for the new educational facilities to be financed pursuant to such ordinance or proposal are not unreasonable or exorbitant, and that issuance of the bonds, proposed to be authorized by such ordinance or proposal, will not materially impair the credit of any municipality comprised within the district or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services and that said issue of bonds cannot lawfully be authorized in compliance with the provisions of sections 18A:24-19 and 18A:24-21, and that, taking into consideration trends in population, in value and uses of property, and in needs for educational facilities, the net school debt of such district will, at some date within 20 years, as stated in the supplemental debt statements which might be filed on such date, be less than the percentage of equalized valuation of taxable property in such district as provided in section 18A:24-19, but if the local finance board is not so satisfied it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

L.1967, c.271.



Section 18A:24-27.1 - Authorization To Commissioner To Certify Required Grade Levels Of Instruction

18A:24-27.1. Authorization to commissioner to certify required grade levels of instruction
For any purpose under the provisions of this title, or of the local bond law, the commissioner is authorized and empowered to certify, or to cause to be certified, the grade level of instruction then being provided, or to be thereafter provided, by the school facilities of any school district, or the amount of bonds authorized or issued, or to be authorized or issued, by any school district for the purpose of providing school facilities to provide any higher grade level of instruction than being provided by such school district.

L.1967, c.271.



Section 18A:24-28 - Charter Limitations On Indebtedness Inapplicable

18A:24-28. Charter limitations on indebtedness inapplicable
If the charter of any municipality shall limit the amount of indebtedness in such municipality, or by its terms prevent the carrying out of the provisions of this chapter, the charter provisions shall be held not to apply to the issuing of bonds under the provisions of this chapter.

L.1967, c.271.



Section 18A:24-28.1 - Certain Bonds, Etc., Issued To June 22, 1964 Saved

18A:24-28.1. Certain bonds, etc., issued to June 22, 1964 saved
P.L.1964, c. 73, s. 8 (C. 18:5-84.2) is saved from repeal.

[This section provides that any proceedings for the authorization of bonds by any school district initiated prior to June 22, 1964 by:

(a) adoption of a resolution of the board of education of a school district calling a special school district election; or

(b) endorsement of a bonding proposal by the commissioner; or

(c) passage on first reading of an ordinance of any municipality authorizing bonds for school purposes pursuant to section 18:6-61 of the Revised Statutes;

may in each instance proceed to the completion of the authorization of such bonds in accordance with the provisions of Title 18, Education, of the Revised Statutes, as if chapter 73 of the Laws of 1964 had not taken effect and any such bonds, promissory notes or temporary loan bonds issued in anticipation of such bonds so authorized prior to said date shall be valid and in full effect.]

L.1967, c.271.



Section 18A:24-29 - Issuance Of Bonds; Ordinance, Submission To Voters

18A:24-29.Issuance of bonds; ordinance, submission to voters
18A:24-29. A proposal for the confirmation of any ordinance, required by this article to be approved by the qualified voters of the municipality comprised within a district, shall be submitted to such voters at a general, special or municipal election to be held therein, whenever the governing body of the municipality shall have, by resolution or ordinance, directed that the same be so submitted and, in the case of a special election, specified the day, which shall be not less than 41 days after the passage of such ordinance, and the time thereof, the place or places thereof and the polling districts therefor by reference to the general election districts established and used in the municipality, and the hours (which need include only four consecutive hours) during which the polls at such election shall be open. It shall be the duty of the clerk of the municipality to give notice of any such election, setting forth the proposition to be submitted and the day and time and place or places thereof and the polling districts therefor and the hours during which the polls at such election will be open. At least seven days before the date thereof, the clerk shall post not less than seven copies of such notice, one on each schoolhouse within the municipality and the others at such other public places in the municipality as he may select, and shall publish said notice in a newspaper published in the municipality if there be one or, if there be no such newspaper, in a newspaper published in the county and circulating in the municipality. No other or different notice of said election shall be required to be posted, published, delivered or otherwise given in any manner, except those required to be given by R.S.19:12-7 . Such election shall be held and the result of the balloting on such question ascertained and determined in accordance with the provisions of Title 19, Elections, of the Revised Statutes, which are not inconsistent with this section and are applicable to the holding in such municipality of a general, special or municipal election, as the case may be, but any notice or demand therein required to be given to or made upon any person or body for the performance of an official duty with regard to such election shall be sufficient, if given or made at least 10 days before the date of such election, except as otherwise required by this section.

L.1967, c.271; amended 1995,c.278,s.44.



Section 18A:24-30 - Transmission Of Certified Copy Of Bond Proposal

18A:24-30. Transmission of certified copy of bond proposal
18A:24-30. Whenever bonds are authorized to be issued by a type II school district under this chapter, the secretary of the board of education of the district shall transmit to the commissioner a certified copy of the bond proposal adopted by resolution of the board of education and approved by a majority of the legally qualified voters of the district voting on the proposal at an annual or special school election.

L.1967, c.271; amended 1993,c.146,s.2.



Section 18A:24-31 - Form; Type I Districts

18A:24-31. Form; type I districts
All bonds of a type I school district, issued in accordance with this chapter, shall be designated "school bonds" and shall be in either registered or coupon form, or both, and of such denomination as the governing body of the municipality, comprising the district, shall determine, and such bonds, within the limitations and provisions of this chapter, shall mature and be payable in such years and amounts as said governing body shall determine in the ordinance authorizing issuance of the bonds or by subsequent resolution.

L.1967, c.271.



Section 18A:24-32 - Form And Execution; Type II Districts

18A:24-32. Form and execution; type II districts
All obligations of a type II school district, issued in accordance with this chapter, shall be issued in the corporate name of the district and shall be executed by the manual or facsimile signature of the president or vice president of the board of education of the district and attested by the manual signature of the secretary or assistant secretary thereof and shall bear the seal of the district affixed, imprinted, or reproduced thereon, and any bonds so issued shall be numbered and a proper registry thereof shall be kept by said secretary and if such bonds are in coupon form they shall have coupons attached for current payment of interest which shall be authenticated by the manual or facsimile signature of the secretary or assistant secretary and numbered to correspond to the several bonds to which they are severally attached.

L.1967, c.271; amended by L.1977, c. 180, s. 1, eff. Aug. 18, 1977.



Section 18A:24-33 - Coupon And Registered Bonds; Conversion, Etc.

18A:24-33. Coupon and registered bonds; conversion, etc.
Bonds, other than temporary loan bonds, of a type II school district, issued in accordance with this chapter, may be in either registered or coupon form and if in coupon form may contain provision for registration as to principal only or provision for registration as to both principal and interest, or may contain both such provisions and bonds issued in fully registered form may contain provision for conversion into bonds in coupon form, and bonds issued in coupon form, with provision for registration as to both principal and interest, may contain provision for reconversion when fully registered into coupon form, at the request and expense of the registered owner or his duly authorized attorney or legal representative.

L.1967, c.271.



Section 18A:24-34 - Conversion Or Reconversion Of Unmatured Bonds; Lost, Defaced Or Destroyed Bonds; Reissuance

18A:24-34. Conversion or reconversion of unmatured bonds; lost, defaced or destroyed bonds; reissuance
The provisions of this section shall apply to all unmatured bonds (other than temporary loan bonds) heretofore or hereafter issued by the board of education of any school district, under this title or any other law.

a. Bonds containing provisions for registration or conversion or reconversion shall from time to time be registered or converted or reconverted in accordance with such provisions.

b. Bonds issued in coupon form without provision for registration as to both principal and interest shall be converted at the request of the holder into bonds registered as to both principal and interest, by removing and cancelling all the unmatured coupons and by executing conversion certificates written or stamped on the back of the bonds.

c. Bonds issued in coupon form and subsequently converted into bonds registered as to both principal and interest shall be reconverted into bonds in coupon form at the written request of the registered owner or his authorized attorney or legal representative, who shall pay the reasonable costs of such reconversion. Such reconversion shall be effected by the preparation and substitution of new bonds bearing the same rate of interest and being otherwise of the same tenor as the original bonds, or shall be effected by attaching to such bonds, when registered to bearer, new coupons for the unmatured interest of the same form and tenor as those originally authorized.

Bonds reconverted as herein provided may again be converted into fully registered bonds and when so converted may again be reconverted into bonds in coupon form, from time to time, in the manner hereinabove provided.

d. Bonds originally issued in fully registered form without the privilege of conversion into coupon form shall at the written request of the registered owner or his authorized attorney or legal representative be converted into bonds in coupon form of the same or different denominations, by the preparation and substitution of new bonds with all privileges of registration, conversion and reconversion and bearing the same rate of interest and being otherwise of the same tenor as the original bonds.

e. If lost or completely destroyed, bonds shall be reissued in the form and tenor of the lost or destroyed bonds upon the owner furnishing, to the satisfaction of the board of education, (1) proof of ownership, (2) proof of loss or destruction, (3) an adequate surety bond, and (4) payment of the cost of preparing the new bonds.

f. If defaced or partially destroyed, bonds shall be reissued in the form and tenor of the defaced or partially destroyed bonds, to the bearer (or, if registered, to the registered owner) on surrender of the defaced or partially destroyed bonds and upon proof of ownership and payment of the cost of preparing the new bonds.

g. In the case of conversion or reconversion pursuant to subsection c. or d. of this section, the resolution of the board of education providing for the conversion or reconversion shall set forth the written request of the registered owner or his authorized attorney or legal representative, and the date, maturities, interest rate, denomination and numbers of the old and the new bonds. In the case of the issuance of bonds in substitution for lost, defaced or destroyed bonds, pursuant to subsection e. or f. of this section, the resolution of the board of education, providing for the reissuance, shall set forth the name of the holder or owner, and the date, maturities, interest rate, denomination and numbers of the old and the new bonds, the amounts and terms of the surety bonds, and any other conditions imposed by the board of education. The new bonds shall be signed by the president of the board of education and attested by the secretary in office at the time of such conversion, reconversion or reissuance, and the new coupons shall be authenticated by the facsimile signature of such secretary. Upon effecting such conversion, reconversion or reissuance, the officer effecting the same shall execute a certificate identifying the bonds and coupons, and shall file such certificate in the office of the secretary or other officer having custody of the minutes of the board of education.

L.1967, c.271.



Section 18A:24-35 - Type I Districts

18A:24-35. Type I districts
Bonds of a type I school district, authorized and issued in accordance with this chapter, shall be sold in the same manner as other municipal bonds are sold, as provided in chapter 2 of Title 40A, Municipalities and Counties, of the New Jersey Statutes.

L.1967, c.271.



Section 18A:24-36 - Public Sale Of Bonds.

18A:24-36 Public sale of bonds.

18A:24-36. a. All bonds authorized and issued by type II school districts in accordance with chapter 24 of Title 18A of the New Jersey Statutes, except bonds of authorized issues of $1,000,000 or less, shall be sold at public sale upon the submission of sealed bids or through the submission of electronic proposals provided that a summary of the notice of public sale of these bonds as described in subsection b. of N.J.S.18A:24-37 shall be advertised at least once at least seven days prior thereto in a nationally recognized local government bond marketing publication or electronic information service carrying municipal bond notices and devoted primarily to financial news or the subject of state and municipal bonds and a notice of public sale containing the provisions described in subsection a. of N.J.S.18A:24-37 shall be advertised at least once at least seven days prior thereto in a newspaper published in the county and having a substantial circulation in the school district. Bonds of authorized issues of $1,000,000 or less may be sold at private sale without previous public offering.

b.If the board of education of the district determines to conduct the public sale through the submission of electronic bids or proposals, the electronic bids or proposals shall be submitted in the form of open or closed auctions conducted through a nationally recognized electronic securities bidding service and in accordance with such rules as may be promulgated by the State Board of Education. The State board may adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and in consultation with the Local Finance Board in the Department of Community Affairs, regulating the terms and conditions of the submission of electronic bids or proposals.

c.The board of education of the district, by resolution, may allow or otherwise delegate to the school business administrator the authority to postpone a public sale without readvertisement, provided that the notice pursuant to subsection a. of this section contained precise information concerning the postponement and rescheduling procedure. The postponement and rescheduling procedure shall provide that a public sale may be postponed upon not less than 24 hours' notice, and that if the public sale is postponed, it may be recommenced upon not less than 48 hours' notice without further notice of sale. A public sale may not be postponed for more than 60 days without readvertisement.

d.The board of education of the district, by resolution, may allow the adjustment of, or otherwise delegate to the school business administrator the authority to adjust, the maturity schedule of the bonds, up to 24 hours prior to the time advertised for the receipt of bids and within 24 hours after the award of bids; provided that no maturity schedule adjustment shall exceed 10% of the principal for any maturity with the aggregate adjustment to maturity not to exceed 10% of the principal for the overall issue. When an adjustment has been made to a maturity schedule previously approved by the Local Finance Board in the Department of Community Affairs, a copy of the final maturity schedule which meets or complies with the limitations in this subsection shall be filed with the Local Finance Board within 30 days of the sale and shall be conclusively deemed to have been approved by the Local Finance Board.

L.1967, c.271; amended 1992, c.178, s.1; 2003, c.264, s.2.



Section 18A:24-37 - Notice Of Sale Of Bonds.

18A:24-37 Notice of sale of bonds.

18A:24-37. a. The notice of sale of Type II school district bonds required to be advertised pursuant to N.J.S.18A:24-36 shall describe the bonds and set forth in substance the postponement provisions and the other terms and conditions of sale, including the type of sale to be conducted, through the submission of either sealed or electronic bids or proposals, the principal amount, date, denomination and maturities, and authorization for adjustments to the maturities pursuant to subsection d. of N.J.S.18A:24-36 of the bonds offered for sale and such other provisions as may be determined by the Type II school district. As to interest to be borne by the bonds, it shall specify a rate or rates or maximum rate, and the method of calculation of interest cost pursuant to subsection b. of N.J.S.18A:24-39, which rate or the maximum rate shall in no event exceed 6% per annum. If proposals are invited at more than one interest rate, the notice shall also state that no proposals will be considered for bonds of a rate higher than the lowest rate at which a legally acceptable proposal is received.

b.A summary of the notice of public sale of Type II school district bonds required to be advertised pursuant to N.J.S. 18A:24-36 shall set forth: the principal amount, date, denomination and maturities of the bonds offered for sale; the rate or rates of interest or maximum rate or rates of interest to be borne by the bonds; a reference to where additional terms and conditions of the public sale may be obtained; and the type of sale to be conducted, through the submission of either sealed or electronic bids or proposals.

L.1967, c.271; amended 1992, c.178, s.2; 2003, c.264, s.3.



Section 18A:24-38 - Contents Of Notice When Proposals Are The Same

18A:24-38. Contents of notice when proposals are the same
Such notice of sale shall state in substance that as between proposals at the same interest rate, the bonds will be sold to the bidder offering to pay a sum equal to the par value of the bonds offered and to accept therefor the least amount of bonds, the bonds to be accepted being those first maturing, and that if two or more bidders offer to accept the same least amount, then to the bidder or bidders offering to pay therefor the highest additional price.

L.1967, c.271.



Section 18A:24-39 - Special Provisions For Two Or More Issues.

18A:24-39 Special provisions for two or more issues.

18A:24-39. In case of a sale of more than one issue such notice of sale may, after describing the separate issues, provide in substance for one of the following methods of sale, namely:

a.The notice may state the combined maturities of all of said issues and request bids only for such combined maturities as if such combined maturities constituted a single issue, in which event the provisions of sections 18A:24-36 to 18A:24-46 shall apply as though the combined maturities constituted a single issue; or

b.The notice may state that bidders may name a single rate, or different rates, of interest for the different issues of bonds included in such sale, but if different rates are permitted, the notice may require a single rate for all the bonds of one issue, and that all issues will be awarded to the bidder on whose bid the total loan may be made at the lowest net interest cost or the true interest cost to the school district. The board of education of the district shall specify in its notice of public sale advertised pursuant to N.J.S.18A:24-37 whether the award shall be based on net interest cost or true interest cost. The net interest cost shall be computed by adding to the total principal amount of the bonds which the bidder offers to accept, the total interest cost to maturity which will be paid under the terms of the bid, after deducting from such interest cost the amount of cash premium, if any bid, which shall not exceed $1,000.00 as to any one issue or the addition thereto of the amount of discount, if any, bid. The true interest cost shall be computed in each instance by determining the interest rate, compounded semi-annually, necessary to discount the debt service payments to the date of the bonds and to the price bid, excluding interest accrued to the delivery date.

c.The board of education of the district, by resolution, may allow or otherwise delegate to the school business administrator the authority to permit a bidder to aggregate the consecutive principal maturities for which such bidder bid in the same interest rate into term bonds, provided that mandatory sinking funds for which redemptions in lieu of the principal maturities are provided. For the purposes of this subsection, "term bond" means a bond that is due in a certain year but has mandatory retirement provisions for portions of the term bond on specified dates prior to the maturity date of the term bond itself.

L.1967, c.271; amended 2003, c.264, s.4.



Section 18A:24-40 - Cash Premium Not To Exceed $1,000.00

18A:24-40. Cash premium not to exceed $1,000.00
The price for which bonds of any one issue of a type II district shall be sold shall not exceed by more than $1,000.00 the par value of the bonds of such issue offered for sale. In order that the amount bid at such sale shall not exceed such price, a sufficient number of the last maturing bonds shall be of the denomination of $1,000.00 or less.

L.1967, c.271.



Section 18A:24-41 - Deposit By Bidders.

18A:24-41 Deposit by bidders.

18A:24-41. a. The notice of sale shall require all bidders to deposit a certified or cashier's or treasurer's check for 2% of the amount of bonds, drawn upon a bank or trust company for said amount, partially to secure the school district from any loss resulting from the failure of the bidder to comply with the terms of his bid, or as liquidated damages for such failure.

b.The State Board of Education, in consultation with the Local Finance Board in the Department of Community Affairs, may adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to permit school districts to accept a financial surety bond in lieu of a certified, cashier's or treasurer's check as required in subsection a. of this section.

L.1967, c.271; amended 2003, c.264, s.5.



Section 18A:24-42 - Sealed Bids, Proposals Opened Publicly.

18A:24-42 Sealed bids, proposals opened publicly.

18A:24-42. All sealed bids or proposals shall be opened publicly and all bids or proposals transmitted electronically shall be received at the time and place stated in such notice of sale, and not before, and shall be publicly announced, except upon a postponement and recommencement of the public sale made in accordance with the provisions of subsection c. of N.J.S.18A:24-36, in which case such bids or proposals shall be publicly opened, received and announced, as appropriate, at the postponed and recommenced date.

L.1967, c.271; amended 2003, c.264, s.6.



Section 18A:24-43 - Rejection Of Proposals

18A:24-43. Rejection of proposals
All bids received may be rejected, and any bid not complying with the terms of such notice may be rejected.

L.1967, c.271.



Section 18A:24-44 - Sale Or Delivery In Installments

18A:24-44. Sale or delivery in installments
An issue of a type II district may be sold at one time or in installments at different times. In the case of bonds sold in installments the maturities offered for sale, combined with maturities, if any, previously sold, shall be such as to comply with the requirements of this chapter in accordance with which the maturities of the entire issue were determined. Any unsold part of an issue or installment may be reoffered, or may be offered, and sold, notwithstanding the fact that the maturities, when considered alone, do not comply with the provisions of this chapter.

L.1967, c.271.



Section 18A:24-45 - Private Sale If No Bids At Public Sale

18A:24-45. Private sale if no bids at public sale
If no legally acceptable bid is received for the bonds of a type II district advertised to be sold at public sale, said bonds or any of them may be sold without further advertisement at private sale within 30 days after the advertised date for public bidding; provided, however, that--

a. Said bonds shall not bear interest at a rate which is higher than the rate or maximum rate specified in the notice of sale, nor contain substantially different provisions from those specified in said notice;

b. Each block of bonds sold shall, considered together with any previous blocks sold, comply with the same provisions of law restricting maturities as apply to the entire issue; and

c. Any such sale or sales shall be made or confirmed within said 30 days by resolution of the board of education of the district adopted by the recorded roll call affirmative vote of two thirds of its full membership.

Such resolution shall set forth the date, maturities, interest rate and price of the bonds, and the name of the purchaser. Unless said bonds shall be sold to a board or other public body as provided in section 18A:24-46, the purchaser of bonds at private sale shall be required to deposit, with his bid, a certified or cashier's or treasurer's check, drawn upon a bank or trust company in an amount equal to 5% of the amount of bonds bid for, to be applied in accordance with the provisions of section 18A:24-41.

L.1967, c.271.



Section 18A:24-46 - Private Sale To Public Agencies

18A:24-46. Private sale to public agencies
Notwithstanding any provisions of this or any other law any such bonds of a type II school district may be sold at not less than their par value and accrued interest, without any previous public offering, to, and be purchased by, the trustees of the school fund, the board of trustees of the teachers' pension and annuity fund or to any board, body or official of the state, authorized to purchase such bonds.

L.1967, c.271.



Section 18A:24-47 - Payment To Custodian; Application

18A:24-47. Payment to custodian; application
The proceeds of any bonds authorized and issued under this chapter shall be paid to the custodian of school moneys of the district, who shall, in no event, disburse them except to pay the expenses of issuing and selling the bonds and for the purpose or purposes for which the bonds were issued and for temporary investment as and in the manner prescribed by law, pending the carrying out of the purpose or purposes for which the bonds were issued and for such other purpose or purposes as are prescribed in this article.

L.1967, c.271.



Section 18A:24-48 - Application Of Proceeds To New Purpose; In Districts Having Boards Of School Estimate; Certification By Boards Of Education

18A:24-48. Application of proceeds to new purpose; in districts having boards of school estimate; certification by boards of education
If the board of education of any school district having a board of school estimate shall determine, by resolution, that all or any part of the proceeds of bonds issued for school purposes of the district are not necessary for the purpose or purposes for which the bonds were issued and that such proceeds are required for any other purpose or purposes for which bonds could be issued pursuant to this chapter, it shall prepare and deliver to each member of the board of school estimate of the district a statement of such other purpose or purposes out of the amount of such proceeds estimated to be necessary for such other purpose or purposes, itemizing the same so as to make it readily understandable. No such statement shall be delivered to the members of, or be acted upon by, the board of school estimate of a type II district unless the proceeds of said bonds have been on hand not less than one year and not more than six years after the time of issuance or sale of such bonds, nor shall such a statement be so delivered if any of such bonds mature beyond the periods prescribed by section 18A:24-5 with respect to such other purpose or purposes (computed from the date of the submission of such certificate) unless prior thereto the commissioner shall endorse upon a certified copy thereof his consent to the issuance of such statement, based upon his written estimate made pursuant to the provisions of section 18A:24-52.

L.1967, c.271.



Section 18A:24-49 - Application Of Proceeds To New Purpose In Type I District; Determination By Board Of School Estimate

18A:24-49. Application of proceeds to new purpose in type I district; determination by board of school estimate
The board of school estimate of a type I school district, upon receipt of such statement, shall fix and determine the amount of such proceeds necessary for such other purpose or purposes and shall certify the same to the board of education of the district and to the governing body of the municipality comprising the district, whereupon such proceeds, to the amount so fixed and determined by the board of school estimate, may be used for such other purpose or purposes.

L.1967, c.271.



Section 18A:24-50 - New Purpose; Determination By Board Of School Estimate In Type II Districts

18A:24-50. New purpose; determination by board of school estimate in type II districts
The board of education of a type II school district having a board of school estimate shall, upon certification of such statement, fix a date, place and time for the holding of a public hearing by the board of school estimate with respect to the amount of such proceeds to be used for such other purpose or purposes, which date shall be fixed and notice thereof published and which hearing by the board of school estimate shall be held in the manner provided in sections 18A:22-28 and 18A:22-29 with respect to the amount of money to be raised by the issuance of bonds, and the board of school estimate shall, at or after said hearing, fix and determine the amount of such proceeds to be used for such other purpose or purposes and shall certify the same to the board of education of the district and to the governing body of each municipality comprised within the district, whereupon such proceeds to the amount so fixed and determined by the board of school estimate, may be used for such other purpose or purposes.

L.1967, c.271.



Section 18A:24-51 - New Purpose; Submission To Voters In Type II Districts Having No Boards Of School Estimate

18A:24-51. New purpose; submission to voters in type II districts having no boards of school estimate
If the board of education shall determine, by resolution, that all or any part of the proceeds of school bonds, issued for a type II school district not having a board of school estimate, on hand one year or longer after the time of issuance or sale of such bonds, are not necessary for the purpose or purposes for which the bonds were issued and that such proceeds are required for any other purpose or purposes for which bonds could be issued pursuant to this chapter, said board shall frame a question to be submitted to the legal voters of the district which shall state such other purpose or purposes, the amount of such proceeds to be expended for such other purpose or purposes and the source of such proceeds and such question shall be submitted to the legal voters of the district at an annual or special school election held not more than six years after the time of issuance or sale of such bonds, which election shall be called and held, and the result thereof ascertained, recorded and made known in the manner provided with respect to authorization of the issuance of school bonds of the district, but if any of such bonds mature beyond the period prescribed by section 18A:24-5 with respect to such other purpose or purposes (computed from the date of such annual or special election), such question shall not be submitted to the legal voters unless prior thereto the commissioner shall endorse, upon a certified copy thereof, his consent to the submission thereof as prescribed in this article.

L.1967, c.271.



Section 18A:24-52 - Approval Of Submission By Commissioner

18A:24-52. Approval of submission by commissioner
The commissioner shall so endorse his consent to the submission of such question to the legal voters of the district, if he shall determine in writing his estimate: (a) either that application of such proceeds to the purpose or purposes for which the bonds were issued will not satisfactorily carry out said purpose or purposes or that such purpose or purposes have been carried out; and, if such bonds were issued pursuant to a resolution upon which the commissioner endorsed his consent in accordance with section 18A:24-23, that (b) the carrying out of such other purpose or purposes is necessary in order to provide educational facilities in the district which are, or, within five years, will be, needed in the district. If the commissioner shall not so determine, he shall endorse his disapproval on such certified copy.

L.1967, c.271.



Section 18A:24-53 - Approval By Voters

18A:24-53. Approval by voters
If at such election the question shall be adopted by the legal voters of the district, such proceeds may be used for such other purpose or purposes.

L.1967, c.271.



Section 18A:24-54 - Transfer Of Remaining Unapplied Balance

18A:24-54. Transfer of remaining unapplied balance
18A:24-54. If all or any part of the proceeds of any bonds authorized and issued under this chapter for any school district are not applied to or necessary for the purpose or purposes for which the bonds were issued or for any other purpose or purposes authorized pursuant to this article, the board of education of the district may transfer the balance remaining unapplied to the general fund or the debt service fund of the district.

L.1967, c.271; amended 1993,c.83,s.17.



Section 18A:24-55 - Contracts Made Before Issuance Of Bonds

18A:24-55. Contracts made before issuance of bonds
18A:24-55. After school bonds have been authorized in accordance with this chapter, the board of education may, within the amount and for the purposes of such authorization, make contracts notwithstanding that the moneys to be raised therefor by the issuance of such bonds, or notes or temporary loan bonds in anticipation thereof, are not in hand.

L.1967, c.271; amended 1993,c.146,s.3.



Section 18A:24-56 - Lien Of Bonds Of Type II District

18A:24-56. Lien of bonds of type II district
Obligations of a type II school district, issued pursuant to this chapter, shall be a lien upon the real estate situate in the district, the personal estates of the inhabitants of the district and the property of the district, and such estates and property shall be liable for the payment thereof.

L.1967, c.271.



Section 18A:24-57 - Payment Of Interest And Principal From Taxes

18A:24-57. Payment of interest and principal from taxes
The amount of interest upon any obligation issued for school purposes, and of any part of the principal thereof not provided to be paid in any other manner, falling due in any one year shall be:

1. Certified to the governing body of each municipality comprising a type I district by the clerk of the municipality for inclusion in the budget of the municipality and shall be included in the annual tax levy and shall be raised by taxation in the municipality; or

2. Included in the budget of each type II district for such year and shall be separately certified by the secretary of the board of education to the county board of taxation of the county and in each district consisting of but one municipality, the whole amount thereof shall be raised by special tax in the district and in each district composed of more than one municipality, the amount apportioned to such municipality according to law shall be raised by special tax in the municipality.

L.1967, c.271.



Section 18A:24-58 - Borrowing To Pay Principal And Interest

18A:24-58. Borrowing to pay principal and interest
If funds are not available to pay the principal or interest falling due on any obligation of a type II district, in full or in part, for the reason that no such certified statement or an incorrect statement was transmitted to the county board of taxation, the board of education of the district shall execute and deliver promissory notes for the amount thereof not so certified and pay the amount so borrowed together with interest thereon at a rate not exceeding 6% per annum, and any such amount so borrowed together with interest shall be included in the next ensuing certified statement to the county board of taxation.

L.1967, c.271.



Section 18A:24-59 - Disposition Of Funds For Payment Of Principal And Interest On Obligations.

18A:24-59 Disposition of funds for payment of principal and interest on obligations.

18A:24-59. All moneys received for payment of principal and interest of obligations of a type II school district payable in any year shall be paid to the secretary or treasurer of school moneys of the district, as appropriate, who shall deposit them in such bank as shall be determined by resolution by the board, in order to provide for the payment thereof.

amended 1981, c.174, s.17; 2010, c.39, s.23.



Section 18A:24-60 - Cancellation And Disposition Of Paid Obligations

18A:24-60. Cancellation and disposition of paid obligations
On the taking up or payment of outstanding obligations of a Type II district the board of education of the district shall cancel the same and hold them for inspection by the public school accountant. After such inspection they may be destroyed as authorized by the Bureau of Archives and History, Division of the State Library, Archives and History, State Department of Education.

L.1967, c.271; amended by L.1971, c. 440, s. 1, eff. July 1, 1971.



Section 18A:24-61 - Renewal Or Refunding Of Obligations Prohibited; Exceptions

18A:24-61. Renewal or refunding of obligations prohibited; exceptions
No obligations issued after July 1, 1917 for school purposes shall be renewed or refunded, except such as are authorized by law to be renewed or refunded and except temporary loan bonds issued or to be issued in anticipation of the sale of permanent bonds pursuant to this chapter or to Title 18 of the Revised Statutes but this section shall not invalidate any bonds heretofore renewed or refunded pursuant to law.

L.1967, c.271.



Section 18A:24-61.1 - Funding Or Refunding Bonds At Or Prior To Maturity

18A:24-61.1. Funding or refunding bonds at or prior to maturity
Any bonds heretofore or hereafter issued (a) by any county to meet or finance any county college appropriation or purpose or any county vocational school appropriation or purpose, or (b) by any municipality to meet or finance any school district appropriation or purpose, or (c) by any school district which at the time of issuance of such bonds was governed by the provisions of chapter 7 or of chapter 8 of Title 18, Education, of the Revised Statutes or constituted a Type II school district under the provisions of this Title, may be funded or refunded at or prior to the maturity of such bonds as herein provided by issuance of bonds (herein called the "refunding bonds" ). Such refunding bonds may be issued in any amount deemed necessary by the governing body of the county or municipality and, in the case of a Type II School District, the Board of Education thereof, and approved by the Local Finance Board.

L.1969, c. 130, s. 1, eff. July 2, 1969. Amended by L.1978, c. 75, s. 1, eff. July 13, 1978.

18A:24-61.2 Purposes for which refunding bonds may be authorized; exclusions from net school debt.

2.Notwithstanding the provisions of any other law or any debt limitation or requirement for down payment or for referendum or other action by legal voters, refunding bonds may be authorized and issued for the purpose of paying, funding or refunding: any refunded bonds; the cost of retiring the present value of the unfunded accrued liability due and owing by a board of education, as calculated by the system actuary for a date certain upon the request of a board of education, for early retirement incentive benefits granted by the board of education pursuant to P.L.1991, c.231, P.L.1993, c.163 and P.L.2003, c.129; and the cost or expense of issuing refunding bonds including printing, advertising, accounting, financial, legal or other expense in connection therewith. Obligations to be paid, funded or refunded with respect to which an ordinance authorizing the issuance of refunding bonds has been adopted pursuant to this act and not otherwise deductible shall be excluded in calculating the net school debt of a municipality or a district. Refunding bonds shall be authorized (a) in the case of any county or municipality by a refunding bond ordinance enacted in the manner or mode of procedure provided for adoption of a refunding bond ordinance pursuant to the Local Bond Law, constituting chapter 2 of Title 40A, Municipalities and Counties, of the New Jersey Statutes, and (b) in the case of a Type II school district by an ordinance (herein called the "refunding bond ordinance") adopted by the board of education of such school district as provided in this chapter.

L.1969,c.130,s.2; amended 1978, c.75, s.2; 2002, c.42, s.2; 2003, c.129, s.12.



Section 18A:24-61.2 - Purposes For Which Refunding Bonds May Be Authorized; Exclusions From Net School Debt.

18A:24-61.2 Purposes for which refunding bonds may be authorized; exclusions from net school debt.

2.Notwithstanding the provisions of any other law or any debt limitation or requirement for down payment or for referendum or other action by legal voters, refunding bonds may be authorized and issued for the purpose of paying, funding or refunding: any refunded bonds; the cost of retiring the present value of the unfunded accrued liability due and owing by a board of education, as calculated by the system actuary for a date certain upon the request of a board of education, for early retirement incentive benefits granted by the board of education pursuant to P.L.1991, c.231, P.L.1993, c.163 and P.L.2003, c.129; and the cost or expense of issuing refunding bonds including printing, advertising, accounting, financial, legal or other expense in connection therewith. Obligations to be paid, funded or refunded with respect to which an ordinance authorizing the issuance of refunding bonds has been adopted pursuant to this act and not otherwise deductible shall be excluded in calculating the net school debt of a municipality or a district. Refunding bonds shall be authorized (a) in the case of any county or municipality by a refunding bond ordinance enacted in the manner or mode of procedure provided for adoption of a refunding bond ordinance pursuant to the Local Bond Law, constituting chapter 2 of Title 40A, Municipalities and Counties, of the New Jersey Statutes, and (b) in the case of a Type II school district by an ordinance (herein called the "refunding bond ordinance") adopted by the board of education of such school district as provided in this chapter.

L.1969,c.130,s.2; amended 1978, c.75, s.2; 2002, c.42, s.2; 2003, c.129, s.12.



Section 18A:24-61.3 - Refunding Bond Ordinance; Manner Of Sale And Issuance

18A:24-61.3. Refunding bond ordinance; manner of sale and issuance
A refunding bond ordinance of any county or municipality shall become effective and refunding bonds shall be sold or issued in the manner provided in sections 40A:2-52 to 40A:2-60, both inclusive, of said Local Bond Law, and all of the provisions of said sections shall be applicable thereto and to such funding or refunding by any county or municipality, and such refunding bonds shall recite that they are issued pursuant to said law and this chapter. A refunding bond ordinance of any Type II school district shall become effective and refunding bonds shall be sold or issued in the manner provided in this chapter.

L.1969, c. 130, s. 3, eff. July 2, 1969.



Section 18A:24-61.4 - Supplemental Debt Statement, Adoption Of Refunding Bond Ordinance; Provisions.

18A:24-61.4 Supplemental debt statement, adoption of refunding bond ordinance; provisions.

4.A supplemental debt statement shall be prepared and filed with respect to a Type II school district, in accordance with N.J.S.18A:24-17, that reflects either new and unissued debt or the amount of the refunding debt in excess of the debt to be refunded prior to the adoption of a bond ordinance by the board of education of a Type II school district. Thereafter a refunding bond ordinance may be enacted by the board of education of any Type II school district after the approval thereof by resolution of such board of education, and by subsequent adoption thereof after advertised public hearing, notice of which shall be given by publication of such proposed refunding bond ordinance and notice of hearing once at least 7 days prior to date of such hearing, in a newspaper circulating in the school district. Following the holding of such public hearing, at which all interested persons shall be given an opportunity to be heard, such refunding bond ordinance may thereupon be adopted by the recorded affirmative vote of 2/3 of the full membership of such board of education or at such other time and place to which such hearing or further consideration thereof shall have been adjourned. The refunding bond ordinance in the case of a Type II school district shall contain in substance: (a) an authorization of the issuance of the refunding bonds, stating in brief and general terms sufficient for reasonable identification the refunded bonds to be funded or refunded, and the amount of the cost of issuing the refunding bonds which is included in the authorized principal amount of the refunding bonds; (b) the principal amount of refunding bonds authorized; and (c) in either the refunding bond ordinance or a resolution adopted prior to the issuance of the refunding bonds such further provisions as the Local Finance Board in the Department of Community Affairs of the State of New Jersey may require or approve as to deposit, securing, regulation, investment, reinvestment, disposition or application of the proceeds of such refunding bonds, and matters in connection therewith, including the officer or officers of the school district to be responsible therefor, and amortization or other provision for premiums or other losses incurred.

Such refunding bond ordinance or resolution may also contain provisions, which shall be a part of the contract with the holders of the refunding bonds, as to the establishment of, and the making of appropriations for, reserves or sinking funds and the amount, source, securing, regulation and disposition thereof. Any matter relating to refunding bonds and not required to be contained in the refunding bond ordinance may be performed or determined by subsequent resolution of the board of education, or the performance or determination thereof delegated by resolution to a financial officer of the school district.

L.1969,c.130,s.4; amended 1978, c.75, s.3; 2003, c.264, s.7.



Section 18A:24-61.5 - Certified Copy Of Refunding Bond Ordinance; Filing.

18A:24-61.5 Certified copy of refunding bond ordinance; filing.

5. a. A certified copy of any refunding bond ordinance shall be filed with the Director of the Division of Local Government Services in the Department of Community Affairs before adoption, together with a complete statement in form prescribed by the director and signed by the chief financial officer of the school district as to the outstanding bonds to be funded or refunded by issuance of the refunding bonds. Except as provided in subsection b. of this section no refunding bond ordinance or any resolution performing, determining or authorizing matters or acts in connection with refunding bonds shall take effect until the consent of the local finance board shall have been endorsed upon a certified copy thereof as adopted.

Any certification or endorsement of consent made by the local finance board or by a majority of the members thereof or by the secretary thereof pursuant to its direction as to any issue of refunding bonds shall, after the issuance of such refunding bonds in reliance thereon, be conclusive as to its validity or regularity and shall not be contested in any action or proceeding relating to such refunding bonds instituted after the issuance of such bonds.

The county, municipality or school district may enter into any contracts or agreements to implement the refunding program, including agreements with banking institutions with respect to the application of moneys deposited in a sinking fund for the payment of the refunding bonds at their maturity date to the purchase of obligations of the United States Government or obligations the principal of and interest on which are guaranteed by the United States Government or obligations of any agency or instrumentality of the United States Government without regard to any limitations as to the investment or deposit of moneys.

b.Refunding bonds to realize total debt service savings on outstanding obligations may be issued without the approval of the Local Finance Board in the Department of Community Affairs when authorized by conditions set forth in rules and regulations of the Local Finance Board and upon a resolution adopted by 2/3 vote of the full membership of the board of education of the district.

L.1969,c.130,s.5; amended 1978, c.75, s.4; 2003, c.264, s.8.



Section 18A:24-61.6 - Powers And Duties Of Local Finance Board

18A:24-61.6. Powers and duties of local finance board
The local finance board may examine into any estimates, computations or calculations made in connection with any issue of refunding bonds, may require the production of any papers, documents, witnesses or information, may make or cause to be made any audit or investigation and may take any other action which it may deem advisable in connection with any issue of refunding bonds. All powers and duties of a funding commission pursuant to any other law as heretofore exercised and performed by such commission shall be vested in and exercised and performed by the local finance board as if such board constituted such commission.

L.1969, c. 130, s. 6, eff. July 2, 1969.



Section 18A:24-61.7 - Consent By Board; Considerations; Statement Of Reasons For Refusal

18A:24-61.7. Consent by board; considerations; statement of reasons for refusal
In considering any refunding bond ordinance presented to it for its consent, the local finance board shall have regard to the probable capacity of the school district to pay at maturity the refunding bonds proposed to be issued, and all notes and bonds and other indebtedness and liabilities of the school district then outstanding, taking into consideration the assessed and true valuation of taxable property in the school district, the equitable distribution of the burden of interest and debt redemption charges in connection with such refunding bonds, and the bonds and notes and other indebtedness and liabilities theretofore outstanding or which may necessarily thereafter be incurred. If the local finance board shall refuse to indorse its consent upon any such refunding bond ordinance, it shall certify to the school district a statement of its reasons for such refusal.

L.1969, c. 130, s. 7, eff. July 2, 1969.



Section 18A:24-61.8 - Title; Dates; Interest; Denomination; Payment; Redemption

18A:24-61.8. Title; dates; interest; denomination; payment; redemption
Refunding bonds may be issued in one or more series and shall contain the word "refunding" in their title and shall recite that they are issued pursuant to this chapter and shall bear such date or dates, mature at such time or times not exceeding 40 years, as may be approved by the Local Finance Board, from their date, bear interest at such rate or rates, payable at such time or times, be in such denomination and in such form, either coupon or registered, carry such registration privileges, be executed in such manner consistent with the provisions of this Title for bonds of such school district, be payable at such place or places, and be subject to such terms of redemption, with or without premium, as may be determined by the refunding bond ordinance or by subsequent resolution or resolutions of the board of education.

L.1969, c. 130, s. 8, eff. July 2, 1969. Amended by L.1978, c. 75, s. 5, eff. July 13, 1978.



Section 18A:24-61.9 - Sale Or Exchange Of Refunding Bonds

18A:24-61.9. Sale or exchange of refunding bonds
Refunding bonds may be sold at public or private sale, or may be exchanged for any outstanding bonds to be funded or refunded, pursuant to resolution adopted by not less than 2/3 of the full membership of the board of education, at such price or prices, computed according to standard tables of bond values, as will yield to the purchasers or to the holders of the refunded bonds surrendered in exchange, an income at a rate not to exceed 6% per annum to the maturity dates of the refunding bonds sold or exchanged, on the money paid or the principal amount of the refunded bonds or notes surrendered therefor to the local unit. Refunding bonds of any authorized issue or of any authorized maturity may be sold or exchanged as hereinabove provided from time to time and in such blocks as may be deemed advisable. The officer of the school district delivering any refunding bonds in exchange for outstanding refunded bonds shall report in writing to the board of education at the next meeting thereof as to the principal amounts, maturities and numbers of the refunding bonds so delivered and as to the refunded bonds received in exchange, which report shall be entered in the minutes of the board of education, and a copy of such report shall be filed within 5 days thereafter with the director.

L.1969, c. 130, s. 9, eff. July 2, 1969.



Section 18A:24-61.10 - Sinking Fund Or Reserve Fund Moneys; Payment Or Retirement Of Refunded Bonds Or Deposit In Trust

18A:24-61.10. Sinking fund or reserve fund moneys; payment or retirement of refunded bonds or deposit in trust
Moneys or investments in any sinking fund or reserve fund of the school district established or held for any refunded bonds to be paid, funded or refunded by issuance of refunding bonds shall, unless the refunding bond ordinance provides otherwise, be applied to the payment or retirement of any such refunded bonds. In the event that there shall be in any such fund any bonds of the school district other than those which are being paid, funded or refunded, said bonds or notes shall be removed from such fund and canceled but only to the extent that the moneys or investment remaining in such fund shall be not less than the outstanding refunded bonds of the school district not funded or refunded and for which such fund was established or held, but any excess of such moneys or investment may be held for and applied to the payment of the principal of and interest on the refunding bonds. The refunding bond ordinance may provide that the proceeds from the sale of any refunding bonds shall be deposited in such sinking fund or reserve fund in trust to provide for the payment and retirement of the obligations being refunded at the maturity dates thereof or by redemption prior to the maturity dates and provision may be made for the pledge and disposition of any amounts in excess of the amounts required for such purposes. Money in any such sinking fund may be invested in (a) direct obligations of the United States Government, (b) obligations the principal of and interest on which are guaranteed by the United States Government, (c) to the extent then permitted by law in obligations of any agency or instrumentality of the United States Government or (d) in certificates of deposit issued by a bank or trust company located in this State if such certificates shall be secured by a pledge of any of said obligations described in (a), (b) or (c) above having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

L.1969, c. 130, s. 10, eff. July 2, 1969. Amended by L.1978, c. 75, s. 6, eff. July 13, 1978.



Section 18A:24-61.11 - Refunding Bonds For Refunding Bonds Due Over Five Year Period; Investments

18A:24-61.11. Refunding bonds for refunding bonds due over five year period; investments
If the local finance board shall find that a special refunding program is in the public interest and is based upon a sound financial plan for equalizing or reducing the debt service of a school district, a refunding bond ordinance may authorize refunding bonds for refunding some or all of any bonds of the school district which will become due over a period of not exceeding 5 years. Such refunding bond ordinance shall provide for the sale annually during such period, or at such other time or times as the local finance board may approve, of blocks or series of refunding bonds to provide funds to pay the bonds and interest to be refunded and such ordinance may also provide for the investment and application of the proceeds of such refunding bonds, pending the maturity or maturities of the bonds to be refunded and for reinvestment or other application of income and realizations upon such investments.

Such investment and reinvestment shall be restricted to (a) purchase and holding of unlimited bonds or notes or other obligations (whether or not interest-bearing) issued or unconditionally guaranteed as to both principal and interest by the United States of America and which mature or which the United States of America is on demand obligated to pay, not later than the end of the respective calendar years of the maturities of the several bonds to be refunded, or (b) purchase and cancellation of any of the bonds to be refunded in the manner or mode of procedure prescribed by the Fiscal Affairs Law.

L.1969, c. 130, s. 11, eff. July 2, 1969.



Section 18A:24-61.12 - Powers Under This Act And Validity Of Refunding Bonds Not Affected By Laws Or Proceedings

18A:24-61.12. Powers under this Act and validity of refunding bonds not affected by laws or proceedings
The power to authorize and issue refunding bonds pursuant to this chapter and the validity of such refunding bonds so issued shall not be affected by or be dependent in any way upon the requirements of any other law or the validity or regularity of any proceedings pursuant to or under which any refunded bonds were authorized and issued, and shall be independent of the power to make, do or undertake any school district purpose, improvement or project and shall not be dependent upon or affected by the validity or regularity of any school district purpose, improvement or project or the authorization therefor, for the financing of which such refunded bonds were issued or refunding bonds are to be issued.

L.1969, c. 130, s. 12, eff. July 2, 1969.



Section 18A:24-62 - Authorization Of Issuance Of Certain Refunding Bonds Saved

18A:24-62. Authorization of issuance of certain refunding bonds saved
Section 18:7-84 of the Revised Statutes is saved from repeal. [This section authorized issuance of bonds to refund notes issued and sold for certain purposes.]

L.1967, c.271.



Section 18A:24-63 - Bonds Authorized Prior To Change In Method Of Government Of School District

18A:24-63. Bonds authorized prior to change in method of government of school district
If any municipality, while within or comprising a type I school district, shall have, by ordinance, authorized the issuance of school bonds of said municipality in accordance with this title and thereafter shall have accepted the provisions of section 18A:9-3 of this title and there remain, unissued, bonds of said issue on the date of the acceptance by said municipality of said section 18A:9-3 of this title, or if any municipality has, while being within or comprising a school district governed by the provisions of chapter 6 of Title 18 of the Revised Statutes, by ordinance, authorized the issuance of school bonds of the municipality in accordance with chapter 5 or 6 of said Title 18, which remain unissued on the date this title shall become effective, such ordinance shall, thereafter, be authority for the issuance of bonds of the school district to the amount and for the purpose or purposes set forth therein, and shall be deemed to constitute a resolution duly approved at said date by the legal voters of the school district, authorizing the board of education to issue bonds of the district for the purpose or purposes and in the amount or amounts set forth in such ordinance. The bonds so issued shall be dated and sold and be made payable in accordance with the provisions of this title relating to the issuance and sale of bonds of type II school districts and any provisions of such ordinance with respect to the dates and maturities of such bonds shall not affect the powers of the board of education with respect to such dating and maturities. The board of education of the school district shall assume and pay any notes and other obligations, other than permanent bonds, theretofore duly issued or incurred by the municipality pursuant to said ordinance.

L.1967, c.271



Section 18A:24-64 - Issuance Of Bonds Authorized Prior To Effective Date Of This Title

18A:24-64. Issuance of bonds authorized prior to effective date of this title
Any school bonds, the proceedings for the authorization of which, by the introduction of an ordinance in the governing body of the municipality or of a resolution in the board of education of the district, as the case may be, were commenced prior to the effective date of this title may be authorized, issued and sold and the proceeds thereof disposed of in the manner provided by law at the time said proceedings were begun, as if this title had not been enacted.

L.1967, c.271



Section 18A:24-65 - Expiration Date For Contesting Validity Of Proceeding, Election

18A:24-65. Expiration date for contesting validity of proceeding, election
18A:24-65. No action to contest the validity of any proceeding or election authorizing the issuance of any bonds, held in connection with any such authorization, or the application of the proceeds of any such issue to a purpose other than those for which the bonds were issued, shall be commenced after the expiration of 20 days from the date of the institution of such proceedings or the holding of such election or the action in connection therewith forming the subject matter of such contest. Thereafter, the proceedings shall be conclusively presumed to be due authorization for the issuance of the bonds.

L.1967, c.271; amended 1993,c.146,s.4.



Section 18A:24-66 - Authorization

18A:24-66. Authorization
Any board of education of this State, upon complying with the provisions of this act, shall be authorized, for any purpose for which it is permitted by law to issue any bonds, to issue some part or all of the same in the form, type and manner provided for herein.

L.1971, c. 36, s. 1, eff. March 4, 1971.



Section 18A:24-67 - Application For Authorization; Grant Of Authorization; Certificate; Publication Of Notice Of Certificate; Conclusiveness Of Validity Of Bonds

18A:24-67. Application for authorization; grant of authorization; certificate; publication of notice of certificate; conclusiveness of validity of bonds
Any board of education desiring to issue bonds under this act shall file application for authorization to do so with the Division of Local Finance in the Department of Community Affairs. The application shall be on such form, and shall contain such information as said division may specify by rule or regulation, and shall be acted upon within 30 days after filing. The authorization, if granted, may be made contingent upon compliance with terms and conditions therein specified, and shall be accompanied by a certificate of the division, or shall be supplemented by such certificate in instances for which terms and conditions are specified, stating that the provisions of this act have been complied with and that the bonds to be issued will be valid and binding obligations of the issuing board, and of any guaranteeing municipality when such guaranty is provided. The certificate shall be conclusive proof of the validity of the said bonds and of the fact that the same are governmental obligations for a public purpose, and such conclusive proof shall not be open to question or challenge in any place or proceeding. The issuing board shall cause notice of said certificate to be published in such manner and at such times as the certificate directs, and no proceeding to challenge the certificate or the conclusive effect thereof shall be instituted after the expiration of 30 days from the first publication of said notice.

L.1971, c. 36, s. 2, eff. March 4, 1971.



Section 18A:24-68 - Purpose Of Act

18A:24-68. Purpose of act
It is the purpose of this act to stabilize the values of school bonds issued hereunder, and to provide means for reducing administrative costs by a sufficient degree to permit purchase thereof by the public in small denominations, in order to make it feasible for the general public to provide financing for such bond issues.

L.1971, c. 36, s. 3, eff. March 4, 1971.



Section 18A:24-69 - Contracts With Financial Institutions As Agents; Terms Of Advance Subscription

18A:24-69. Contracts with financial institutions as agents; terms of advance subscription
The issuing board may enter into contracts and agreements with any financial institution or institutions to serve as agent of the board of education through whom the public may subscribe to, purchase and redeem bonds, or for temporary borrowings when appropriate to meet redemptions pending reissue of additional bonds, and for such other purposes and services appropriate to the achievement of the object of this act and the management of the issue. Such contracts and agreements, if entered into prior to the granting of authorization to issue bonds under this act, shall be deemed to contain a provision that the same shall not take effect until authorization has been granted and certificate issued, nor until any changes required by any terms and conditions of the authorization have been made. Nothing herein, however, shall prevent the making of a contract or agreement for the receipt of subscriptions and deposits for the purchase of bonds, contingent upon authorization and certification, so long as the issuing board is not required to make any payment or other compensation for the service or cost thereof in the event that the approval is not granted or certificate is not issued. Any such advance subscriptions shall be on a written form expressly stating that if authorization is not granted or certificate not issued by a date therein specified, the deposit accompanying the subscription shall be refunded on demand without interest.

L.1971, c. 36, s. 4, eff. March 4, 1971.



Section 18A:24-70 - Bond Resolution; Provisions

18A:24-70. Bond resolution; provisions
Bonds issued pursuant to this act shall be authorized by a bond resolution adopted by the issuing board, which resolution may be adopted prior to application contingent upon authorization and certification. Such bond resolution may contain provisions dealing with all aspects and terms of the bonds to be issued, and in all cases shall contain provisions that:

a. The aggregate amount to be borrowed on bonds issued pursuant to this act shall be that sum which members of the public may subscribe for and purchase from time to time, but in no case shall the same exceed 1.5 times the amount of the borrowings which the issuing board has been authorized to expend for school purposes under its borrowing authority pursuant to law.

b. A blanket bond only shall be issued, payable to the financial institution designated to serve as fiscal agent, for the benefit of all bondholders, which bond shall state no specific amount in dollars but which shall be a binding obligation to pay the amount of the principal and accrued interest on all bonds issued and outstanding at any time. The ledgers and accounts of the fiscal agent and of the issuing board shall be determinative of the amounts.

c. Each bond purchaser shall be furnished by the fiscal agent with a written record upon which there shall be entered the name or names and form of registration, the effective purchase date of each bond and the principal amount thereof, the effective redemption date and amount paid for principal and accrued interest, and a printed schedule showing, for each principal denomination, the amount of accrued interest payable if redeemed at stated times after date of issue.

d. The bonds may be registered only in specified forms, which forms shall be conclusive of ownership for all purposes and as to all persons, and that no bearer bonds may be issued.

e. Bonds purchased before the fifteenth day of any month shall be deemed to have been issued on the first day of that month, and that all other bonds shall be deemed to have been issued on the first day of the following month.

f. No bond issued under this act may be transferred or assigned except to the extent resulting from the form of registration and except as may result from operation of law in case of death, insolvency or bankruptcy.

g. Every bondholder shall at all times be entitled to redeem any bond or bonds and to be repaid the principal amount thereof and any accrued interest shown on the schedule for the holding period, but provision may be made for a reasonable waiting period, not to exceed 2 weeks, for the refinancing of the amounts to be redeemed. If any waiting period should be required, accrued interest shall be ascertained from the schedule according to the date of actual payment.

Interest shall be payable only on redemption or maturity.

h. A schedule setting forth the denominations in which the bonds may be purchased, and showing the dollar amount of interest thereon for stated holding periods. The accrued interest schedule shall provide for lesser amounts of accrued interest for lesser holding periods than if held to maturity, may provide for no accrual if retained less than one year and shall designate the amount of the accruals of interest for periods, which may be of varying duration, of not less than one year.

L.1971, c. 36, s. 5, eff. March 4, 1971.



Section 18A:24-71 - Investment Of Proceeds; Disposition Of Excess Borrowed Over Authorizations; Reserve For Payment Of Bonds

18A:24-71. Investment of proceeds; disposition of excess borrowed over authorizations; reserve for payment of bonds
Because the amounts actually borrowed on bonds issued pursuant to this act, together with amounts borrowed on bonds issued under other laws, may from time to time exceed the total amount authorized by law to be borrowed and expended for school purposes, any excess so borrowed from time to time shall be held in a reserve to be applied to meet redemptions and maturities. Where the amount to be invested is less than such limit as may be specified by the bond resolution, or is reasonably expected to be invested for a short period, the same may be temporarily invested in a certificate or certificates of deposit or other similar investment, of the fiscal agent or any other financial institution authorized to do business in this State. In other cases the investments may be made in such manner as other funds of a board of education may be invested, or the issuing board may negotiate and enter into an agreement for the making of investments for its account, either in a separate account or in a common fund with other like investments for other boards of education, by the State Investment Council in the Department of the Treasury, which council is hereby authorized to enter into and perform such agreements and to make investments in any security or securities in which it may be authorized to make investments under any of the laws applicable to it.

L.1971, c. 36, s. 6, eff. March 4, 1971.



Section 18A:24-72 - Maturity Date

18A:24-72. Maturity date
The blanket bond of the issuing board provided for in section 5b of this act shall be for a due date not in excess of that which would provide the maximum borrowing period under applicable law for the particular purpose of the borrowing. The bonds issued to bondholders may be for shorter periods of maturity, and the same may be issued and reissued from time to time but all of the same shall mature and become due and payable on the due date of the blanket bond, unless prior thereto an additional bond issue or issues shall be authorized and new and additional blanket bond or bonds shall be issued, in which case bonds may be issued and reissued to bondholders to mature, in any event, on the last date of any of said bonds.

L.1971, c. 36, s. 7, eff. March 4, 1971.



Section 18A:24-73 - Annual Installment To Retire Bonds; Calculation; School Budget Item; Sinking Fund; Disposition Of Excess

18A:24-73. Annual installment to retire bonds; calculation; school budget item; sinking fund; disposition of excess
The issuing board shall annually cause to be made calculations of the average amount of the principal of bonds issued and outstanding under this act and of the average amount of the reserve provided for in section 6, for the 12-month period prior to such calculation. The calculations shall be made not more than 3 months prior to the date for the publication of the annual school budget. Said budget shall contain provision, as a mandatory item, of an amount equal to that sum which would be sufficient as a level annual installment to retire in full the net amount resulting from the subtraction of the average reserve from the average outstanding principal, at that rate of interest that would be applicable if all bonds were held to maturity, if such installments were paid over the full term of the blanket bond. The amount annually required for said item shall be placed in a separate sinking fund to be invested and reinvested in the same manner as provided in section 6, and shall be applied only to the satisfaction of bonds outstanding at the maturity of the last blanket bond. Any excess, remaining after full satisfaction of such bonds, or the making of provisions therefor, shall be and become general funds available to the issuing board but for authorized school purposes only.

L.1971, c. 36, s. 8, eff. March 4, 1971.



Section 18A:24-74 - Temporary Borrowings To Meet Redemptions

18A:24-74. Temporary borrowings to meet redemptions
Because the amounts of redemptions from time to time may be such as to deplete the reserve fund provided for in section 6, the issuing board is authorized to make temporary borrowings from any available source, to provide funds to meet redemptions. The authorization of the Division of Local Finance may require that binding arrangements be made for the availability of such temporary funds, unless the bonds to be issued hereunder are guaranteed by municipal guaranty.

L.1971, c. 36, s. 9, eff. March 4, 1971.



Section 18A:24-75 - Municipal Ordinance For Guaranty; Authorization

18A:24-75. Municipal ordinance for guaranty; authorization
Every municipality within or part of the school district of the issuing board is hereby authorized to adopt an ordinance containing a guaranty of bonds issued under this act.

L.1971, c. 36, s. 10, eff. March 4, 1971.



Section 18A:24-76 - Modification Or Revocation Of Right Or Interest Of Bondholder

18A:24-76. Modification or revocation of right or interest of bondholder
No bond resolution, no municipal ordinance for guaranty, and no contract, agreement, arrangement or other act of the issuing board, of any municipality or of any governmental office, officer or agency shall be modified, altered, revoked, added to or otherwise changed in any respect that would tend to adversely affect the interest or right of the holder of any bond or bonds issued hereunder. This provision shall be deemed to be a contractual obligation and not subject to modification or repeal so long as any of said bonds are issued, outstanding and unmatured. Nothing in this section shall be construed to prevent the issue and reissue of additional bonds, all of which shall have equal rights in respect to any reserves or sinking funds without any differences in priority among them.

L.1971, c. 36, s. 11, eff. March 4, 1971.



Section 18A:24-77 - Grounds For Grant Of Authorization

18A:24-77. Grounds for grant of authorization
The authorization provided for in section 2 of this act shall be granted in any case in which it shall appear to the Division of Local Finance that the issuing board is reasonably likely to be able to sell a sufficient number of bonds under this act as to accomplish its purpose. Such authorization shall be granted in any case where the total amount of the borrowing which is authorized to be expended for school purposes is not in excess of $250,000.00, or in the alternative, where such amount represents an average of not more than $25.00 per capita of the population of the district.

L.1971, c. 36, s. 12, eff. March 4, 1971.



Section 18A:24-78 - Application To Issue Of Other Bonds

18A:24-78. Application to issue of other bonds
No authorization to issue bonds pursuant to this act shall in any way preclude the issuing board from issuing other bonds under any other applicable law, at any time and from time to time, during the period for which bonds might have been issued in the absence of such authorization.

L.1971, c. 36, s. 13, eff. March 4, 1971.



Section 18A:24-79 - Net Debt Of Board Of Education; Calculation; Net Debt Of Municipality

18A:24-79. Net debt of board of education; calculation; net debt of municipality
For the purposes of calculating or stating local debt or school debt, or for any debt statement or supplemental debt statement, or for the application of any limitation on the issuance of bonds by a board of education or municipality, or any other similar purpose under any applicable law now or hereafter enacted, the net debt of any board of education on bonds issued hereunder shall be the aggregate amount of the principal and accrued interest of issued and outstanding bonds, less the amount of the reserve funds and sinking funds held pursuant to this act and the earnings thereof, as of the date of the calculation. At the option of the issuing board, the calculation of net debt may be made in the same manner as provided in section 8 of this act, ^1^ except that accrued interest shall be included in the calculation. No municipal guaranty of any bonds issued hereunder shall be taken into account in determining its bonded indebtedness or in calculating any debt limit or for any other purpose stated in this section in respect to such municipality, unless the municipality shall have been called upon to perform its guaranty, and then only to the extent of such call and to the extent that the same has not been satisfied. However, the existence of the guaranty shall be disclosed in any case.

L.1971, c. 36, s. 14, eff. March 4, 1971.



Section 18A:24-80 - Exemption From Taxation

18A:24-80. Exemption from taxation
Any and all bonds issued pursuant to this act shall be conclusively deemed to be governmental obligations for governmental and public purposes, and the same, together with any interest thereon, shall be forever exempt from any and every tax and shall be excluded from the calculation of any and every tax, whenever enacted, of whatever nature and however levied, assessed or calculated, whether during the lifetime or at or after or by reason of the death of any holder.

L.1971, c. 36, s. 15, eff. March 4, 1971.



Section 18A:24-81 - Payroll Deductions For Purchase Of Bonds

18A:24-81. Payroll deductions for purchase of bonds
Every employer, public or private, is hereby authorized to accept requests from any employee to make payroll deductions to be applied by the employer from time to time, as sufficient deductions have accrued, to the purchase of bonds authorized to be issued hereunder for the account of such employee.

L.1971, c. 36, s. 16, eff. March 4, 1971.



Section 18A:24-82 - Legal Investment For Fiduciaries Or Other Representative

18A:24-82. Legal investment for fiduciaries or other representative
Every fiduciary or other representative is hereby authorized to make investments in bonds authorized to be issued hereunder, which shall be legal investments unless expressly prohibited by the instrument from which his authority derives.

L.1971, c. 36, s. 17, eff. March 4, 1971.



Section 18A:24-83 - Bonds As Gift To Minor Or For Purchase For Beneficiary

18A:24-83. Bonds as gift to minor or for purchase for beneficiary
Bonds authorized to be issued under this act may be made the subject of gifts under the Gifts to Minors Act or other similar law, and may be purchased for the benefit of any minor or other beneficiary under any will or other instrument in any case where obligations of the United States or of this State may be purchased, or where moneys are authorized to be deposited in any bank account.

L.1971, c. 36, s. 18, eff. March 4, 1971.



Section 18A:24-84 - Construction Of Act; Severability; Validity Of Bonds

18A:24-84. Construction of act; severability; validity of bonds
This act shall be liberally construed. Its provisions shall be deemed severable in any case where such severability will not tend to defeat its purpose. No defect, error or omission in any matter of form or substance shall in any way affect the validity and binding obligation of any bond issued hereunder, and the Division of Local Finance is authorized, in any such case, to issue an order validating any bonds to be issued after the discovery thereof, in any respect in which there may be such defect, error or omission, if it is satisfied that the same is not substantial or prejudicial, or upon a curing or correction of the defect, error or omission.

L.1971, c. 36, s. 19, eff. March 4, 1971.



Section 18A:24-85 - Short Title

18A:24-85. Short title
This act shall be known and may be cited as "The School Qualified Bond Act."

L.1976, c. 39, s. 12, eff. June 28, 1976.



Section 18A:24-86 - Legislative Findings

18A:24-86. Legislative findings
The Legislature finds and declares that:

a. Provision of adequately equipped, sanitary and secure physical facilities is an integral part of the maintenance of a thorough and efficient system of free public education;

b. Maintenance of strong financial credit in New Jersey school districts is essential in providing necessary physical facilities at minimum cost, for the children of this State between the ages of 5 and 18 years;

c. While the credit status of New Jersey's school districts is sound, it can be strengthened by a pledge of State school aid to guarantee debt service payments on qualified bonds;

d. Such a pledge of State school aid should expand the market for and lower the interest costs on qualified bonds issued pursuant to the terms of this act, thus substantially reducing the costs of participating school districts and making more efficient use of the funds available for the provision of a thorough and efficient education.

L.1976, c. 39, s. 1, eff. June 28, 1976.



Section 18A:24-87 - Definitions.

18A:24-87 Definitions.

2.For the purposes of this act, unless the context clearly requires a different meaning:

a."Commissioner" means the Commissioner of Education of the State of New Jersey;

b."Debt service" means and includes payments of principal and interest upon qualified bonds issued pursuant to the terms of this act or amounts required in order to satisfy sinking fund payment requirements with respect to such bonds;

c."Local Finance Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs, established pursuant to P.L.1974, c.35 (C.52:27D-18.1);

d."Paying agent" means any bank, trust company or national banking association having the power to accept and administer trusts, named or designated in any qualified bond of a school district or municipality as the agent for the payment of the principal of and interest thereon and shall include the holder of any sinking fund established for the payment of such bonds;

e."Qualified bonds" means those bonds of a school district or municipality authorized and issued in conformity with the provisions of this act;

f."State board" means the State Board of Education of the State of New Jersey;

g."School district" means a Type I, Type II, regional, or consolidated school district as defined in Title 18A of the New Jersey Statutes;

h."State school aid" means the funds made available to local school districts pursuant to section 11 of P.L.2007, c.260 (C.18A:7F-53).

L.1976, c.39, s.2; amended 1978, c.76, s.2; 1990, c.52, s.47; 1996, c.138, s.61; 2007, c.260, s.55.



Section 18A:24-88 - Qualified Bonds; Issuance; Resolution By Local Board Of Education Or Municipality; Application To Commissioner; Resolution Of Approval By State Board; Endorsement Of Proposal Or Ordinance

18A:24-88. Qualified bonds; issuance; resolution by local board of education or municipality; application to commissioner; resolution of approval by state board; endorsement of proposal or ordinance
a. Bonds issued by any school district or municipality pursuant to the provisions of this act shall be "qualified bonds" and shall be entitled to the benefit of the provisions of this act.

b. Whenever a local board of education or the governing body of a municipality determines by resolution to issue bonds for the construction, reconstruction, development, extension, improvement or acquisition of physical facilities, it may file an application with the commissioner to qualify the bonds pursuant to the provisions of this act. Upon receipt of any such application, the commissioner shall cause an investigation to be made, taking into consideration such factors as the conditions in the school district, any applicable educational goals, objectives and standards established by the State or local board of education, the need for the facilities to be financed from the proceeds of such proposed qualified bonds, the ability of the school district or municipality to maintain a thorough and efficient system of education after issuing qualified bonds, and such other factors as the commissioner may deem necessary.

c. If such investigation shows to the satisfaction of the commissioner that such school district or municipality should be entitled to issue qualified bonds pursuant to the provisions of this act, he shall so recommend to the State board which may by resolution determine that such school district or municipality is entitled to issue qualified bonds.

d. At any time within 1 year after the adoption by the State board of the resolution referred to in subsection c. with respect to a particular issue of bonds, the school district or municipality may submit to the commissioner a copy of a proposal or ordinance authorizing the issuance of qualified bonds entitled to the benefits of this act in accordance with said resolution. The commissioner shall be and is hereby authorized to endorse upon any copy of such proposal or ordinance a certification thereof as being the proposal or ordinance as to which a determination of the State board has been made as aforesaid. Such endorsement shall be made in such form or manner as the commissioner shall determine. If no such proposal or ordinance is submitted within 1 year of the adoption of the resolution, the resolution shall be of no further force and effect and the commissioner shall so notify said school district or municipality.

L.1976, c. 39, s. 3, eff. June 28, 1976.



Section 18A:24-89 - Endorsement Of Consent Of Local Finance Board; Conditions

18A:24-89. Endorsement of consent of local finance board; conditions
a. A copy of the resolution of the State board referred to in section 3c. and a copy of the proposal or ordinance referred to in section 3d. bearing the endorsement of the commissioner as aforesaid, shall be submitted to the local finance board for its consideration. The local finance board, in considering any proposal or ordinance submitted to it and before endorsing its consent thereon, may require the board of education of any school district or the governing body of any municipality in such school district to adopt resolutions restricting or limiting any future proceedings with respect to the authorization of bonds or other matters deemed by the local finance board to affect any estimate made or to be made by it in accordance with subsection b. hereof. Every resolution so adopted shall constitute a valid and binding obligation of such school district or municipality running to and enforceable by, and releasable by, the local finance board.

b. Within 60 days after the submission to it of the resolution and proposal or ordinance, the local finance board shall cause its consent to be endorsed upon the proposal or ordinance authorizing such qualified bonds, if it shall be satisfied, and shall record by resolution, that the amounts to be expended for the education facilities to be financed pursuant to such proposal or ordinance are not unreasonable or exorbitant, and that issuance of the qualified bonds, to be authorized by such proposal or ordinance, will not materially impair the credit of any municipality comprised within the district or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest on its debts while at the same time supplying essential public improvements and services. If the local finance board is not so satisfied it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

L.1976, c. 39, s. 4, eff. June 28, 1976.



Section 18A:24-90 - Revision Of Maturity Schedule Approved By Local Finance Board; Application; Approval; Endorsement

18A:24-90. Revision of maturity schedule approved by local finance board; application; approval; endorsement
If the board of education of a school district or governing body of a municipality shall determine by resolution that a maturity schedule for its qualified bonds, other than the maturity schedule approved by the local finance board pursuant to section 4 is in the best interest of said school district, it may make application to the local finance board setting forth such belief and the grounds therefor and requesting approval of a schedule of maturities for such qualified bonds set forth in the application.

Within 60 days after submission to the local finance board of an application, the local finance board shall cause its approval to be endorsed thereon if it shall be satisfied, and shall record by resolution its findings, that the belief set forth in such application is well founded and that issuance of the bonds pursuant to the revised maturity schedule in such application would not materially impair the credit of any municipality comprised within the school district or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services. If the local finance board is not so satisfied, it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

L.1976, c. 39, s. 5, eff. June 28, 1976.



Section 18A:24-91 - Recitals; Method Of Authorization And Issue; Maturity; Provisions For Protection Of Bondholders

18A:24-91. Recitals; method of authorization and issue; maturity; provisions for protection of bondholders
a. All qualified bonds when issued shall contain a recital to the effect that they are issued pursuant to Title 18A of the New Jersey Statutes and are entitled to the benefits of the provisions of this act. Except as otherwise provided in this act, all qualified bonds shall be authorized and issued in the manner provided for in Title 18A. N.J.S. 18A:24-19 through 18A:24-27 shall not be applicable with respect to authorization or issuance of any bonds pursuant to the provisions of this act. Qualified bonds shall mature not later than 30 years from their date of issuance without regard to any limitations as to maturities or amounts of annual installments for bonds as provided in Title 18A.

b. The proceedings of the school district or municipality authorizing the issuance of qualified bonds may contain such covenants and provisions for protecting and enforcing the rights and remedies of the bond holders as may be reasonable and proper and not in violation of law, including covenants restricting the issuance of additional qualified bonds.

L.1976, c. 39, s. 6, eff. June 28, 1976.



Section 18A:24-92 - Bond Anticipation Notes

18A:24-92. Bond anticipation notes
Any school district or municipality which has authorized qualified bonds may issue temporary notes or loan bonds (hereinafter "notes" ) in anticipation of the issuance of permanent qualified bonds to the extent permitted by the provisions of Title 18A or any other applicable laws, subject to such additional terms or conditions with respect to such notes as may be fixed or required by the commissioner to insure that funds are borrowed only as needed to meet required payments for construction, reconstruction, development, extension, improvement, or acquisition of the educational facilities to be financed by the issuance of permanent qualified bonds.

L.1976, c. 39, s. 7, eff. June 28, 1976.



Section 18A:24-93 - Certification To State Treasurer Of Debt Service And Paying Agent; Withholding State School Aid To Pay Bonds; Guarantee To Bondholders

18A:24-93. Certification to state treasurer of debt service and paying agent; withholding state school aid to pay bonds; guarantee to bondholders
a. Each school district or municipality, as the case may be, which issues qualified bonds shall certify to the State Treasurer the name and address of the paying agent, and the maturity schedule, interest rate and dates of payment of debt service on such qualified bonds within 10 days after the date of issuance of such qualified bonds. After receipt of such certificate the State Treasurer shall withhold from the amount of State school aid payable to such school district or municipality an amount of such State school aid which will be sufficient to pay the debt service on such qualified bonds as the same shall mature and become due. The State Treasurer shall, on or before each principal and interest payment date, forward such withheld amounts to the paying agent for such qualified bonds for deposit to the account established with such paying agent for the purpose of paying the debt service on such qualified bonds. From the time withheld by the State Treasurer all State school aid so withheld and paid or to be paid to and held by the paying agent shall be exempt from being levied upon, taken, sequestered or applied toward paying the debts of such school district or municipality other than for payment of debt service on such qualified bonds. From the time withheld by the State Treasurer, such State school aid so withheld and paid or to be paid to said paying agent shall be deemed to be held in trust for the sole purpose of paying the debt service on such qualified bonds.

b. The State of New Jersey hereby covenants with the purchasers, holders and owners, from time to time, of qualified bonds that it will not repeal, revoke, rescind, modify or amend the provisions of subsection a. of this section so as to create any lien or charge on or pledge, assignment, diversion, withholding payment or other use of or deduction from any State school aid to be apportioned and paid to any paying agent of qualified bonds which is prior in time or superior in right to the payment required by subsection a. of this section; provided, however, that nothing herein contained shall be deemed or construed to require the State of New Jersey to continue to make payments of State school aid or to limit or prohibit the State from repealing or amending any law heretofore or hereinafter enacted for the payment or apportionment of State school aid or the manner, time, or amount thereof.

c. The certification to the State Treasurer as to amount payable in any year for debt service on such qualified bonds shall be fully conclusive as to such qualified bonds from and after the time of issuance of such qualified bonds notwithstanding an irregularity, omission or failure as to compliance with any of the provisions of this act with respect to such qualified bonds provided that such qualified bonds contain a recital to the effect that they are entitled to the benefits of the provisions of this act. All persons shall be forever estopped from denying that such qualified bonds are entitled to the benefits of the provisions of this act.

L.1976, c. 39, s. 8, eff. June 28, 1976.



Section 18A:24-94 - Annual Budget Of School District Or Municipality; Inclusion Of Debt Service On Qualified Bonds

18A:24-94. Annual budget of school district or municipality; inclusion of debt service on qualified bonds
Nothing contained in this act shall be construed to relieve any school district or municipality of the obligation imposed on it by law to include in its annual budget amounts necessary to pay, in each year, the principal and interest maturing and becoming due on any qualified bonds issued by such school district or municipality; provided, however, that to the extent of the amounts withheld from State school aid payable to such school district or municipality and forwarded to the paying agent for such qualified bonds pursuant to section 8, such budgeted amounts, to the extent not needed to pay debt service on such qualified bonds, shall be applied to the payment of the operating expenses of such school district or municipality for such year; and provided, further, that in any year in which State school aid is not appropriated, such budgeted amounts shall be used to pay the debt service maturing and becoming due in such year on such qualified bonds of the school district or municipality.

L.1976, c. 39, s. 9, eff. June 28, 1976.



Section 18A:24-95 - Application To Projects Commenced Prior To Effective Date Of Act

18A:24-95. Application to projects commenced prior to effective date of act
The provisions of this act shall not be construed to prohibit any school district or municipality from applying for authorization to issue qualified bonds pursuant to the terms of this act in connection with the construction, reconstruction, development, extension, improvement or acquisition of any educational facility notwithstanding that the construction, reconstruction, development, extension, improvement or acquisition of such facility was authorized, approved or commenced prior to the effective date of this act.

L.1976, c. 39, s. 10, eff. June 28, 1976.



Section 18A:24-96 - Severability

18A:24-96. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1976, c. 39, s. 11, eff. June 28, 1976.



Section 18A:24-97 - Issuance In Absence Of Compliance With Provisions As To Approval For Qualification Upon Adoption Of Funding Ordinances Or Resolutions; Refunding Bonds; Standards In Investigation By Commissioner

18A:24-97. Issuance in absence of compliance with provisions as to approval for qualification upon adoption of funding ordinances or resolutions; refunding bonds; standards in investigation by commissioner
a. Qualified bonds may be issued pursuant to the provisions hereof for the purpose of funding ordinances or resolutions which have been adopted in the absence of compliance by the municipality or school district with the provisions as to approval for qualification set forth herein, even if notes have been sold or other obligations incurred pursuant to said ordinance, provided that prior to the issuance of such bonds the municipality or school district shall have complied with such provisions.

b. Outstanding bonds of any school district or municipality issued for school purposes may be refunded by the issuance of qualified refunding bonds whether or not in advance of the maturity or redemption date of the outstanding bonds and in any amount determined to be necessary by the local board of education or governing body of the municipality to effect the refunding. Qualified refunding bonds of a municipality shall be sold and issued in the manner provided in N.J.S. 40A:2-52 to 40A:2-60, both inclusive, and of any Type II school district in the manner provided in sections 3 through 11 of P.L.1969, c. 130 (C. 18A:24-61.3 to 18A:24-61.11), and the provisions of said sections shall be applicable thereto and to such refunding bonds and such refunding bonds shall recite that they are issued pursuant to said provisions and this act.

c. The Commissioner of Education in undertaking the investigation required by subsection b. of section 3 of P.L.1976, c. 39 (C. 18A:24-88) shall take into consideration any applicable educational goals, objectives and standards established by the State or local board of education, the ability of the school district and the municipality to maintain a thorough and efficient system of education after issuing qualified bonds and such other factors as the commissioner may deem necessary.

L.1978, c. 76, s. 1, eff. July 13, 1978.



Section 18A:25-1 - Transfer Of Teaching Staff Members

18A:25-1. Transfer of teaching staff members
No teaching staff member shall be transferred, except by a recorded roll call majority vote of the full membership of the board of education by which he is employed.

L.1967, c.271.



Section 18A:25-2 - Authority Over Pupils

18A:25-2. Authority over pupils
A teacher or other person in authority over such pupil shall hold every pupil accountable for disorderly conduct in school and during recess and on the playgrounds of the school and on the way to and from school.

The driver shall be in full charge of the school bus at all times and shall be responsible for order; he shall never exclude a pupil from the bus, but, if unable to manage any pupil, shall report the unmanageable pupil to the principal of the school which he attends.

A pupil may be excluded from the bus for disciplinary reasons by the principal and his parents shall provide for his transportation to and from school during the period of such exclusion.

L.1967, c.271; amended by L.1969, c. 175, s. 1, eff. Oct. 14, 1969.



Section 18A:25-3 - Teaching, Etc., On Holidays Not Required

18A:25-3. Teaching, etc., on holidays not required
No teaching staff member shall be required to perform his duties on any day declared by law to be a public holiday and no deduction shall be made from such member's salary by reason of the fact that such a public holiday happens to be a school day and any term of any contract made with any such member which is in violation of this section shall be void.

L.1967, c.271.



Section 18A:25-4 - School Register; Keeping

18A:25-4. School register; keeping
Each teacher or person required by the board of education of any district or of any county vocational school to keep a school register shall keep the same in the manner provided therefor and his final salary installment for the school year shall not be paid to him until the superintendent, secretary, principal or other person designated by the board, has examined the register, found it to have been kept according to law and certified the same thereon.

L.1967, c.271.



Section 18A:25-5 - Annual Report; Filing And Penalty For Failure To File

18A:25-5. Annual report; filing and penalty for failure to file
The teacher in any school in which but one teacher is employed and the principal in every other school shall file with the superintendent of schools of the district, if there be one, otherwise with the county superintendent, at the time of the closing of the school for the summer vacation or of leaving school before the end of the school year, an annual report on blanks furnished for that purpose by the commissioner. Unless such report is filed at said time the last installment of salary due the teacher or principal for the school year shall not be paid to him until the secretary of the board of education shall have received written notice from the superintendent of the district or the county superintendent, as the case may be, that such report has been filed.

L.1967, c.271.



Section 18A:25-6 - Suspension Of Assistant Superintendents, Principals And Teachers

18A:25-6. Suspension of assistant superintendents, principals and teachers
The superintendent of schools may, with the approval of the president or presidents of the board or boards employing him, suspend any assistant superintendent, principal or teaching staff member, and shall report such a suspension to the board or boards forthwith. The board or boards, each by a recorded roll call majority vote of its membership, shall take such action for the restoration or removal of such person as it shall deem proper, subject to the provisions of chapter 6 ^1^ and chapter 28 of this Title.

L.1967, c.271; amended by L.1968, c. 295, s. 12, eff. Sept. 9, 1968.



Section 18A:25-7 - Meeting Which Could Adversely Affect Employment; Right To Notice And Representation

18A:25-7. Meeting which could adversely affect employment; right to notice and representation
Whenever any teaching staff member is required to appear before the board of education or any committee or member thereof concerning any matter which could adversely affect the continuation of that teaching staff member in his office, position or employment or the salary or any increments pertaining thereto, then he shall be given prior written notice of the reasons for such meeting or interview and shall be entitled to have a person of his own choosing present to advise and represent him during such meeting or interview.

L.1968, c. 451, s. 1, eff. Feb. 20, 1969.



Section 18A:26-1 - Citizenship Requirement For Teachers, Exceptions

18A:26-1. Citizenship requirement for teachers, exceptions
18A:26-1. Every permanent teaching staff member employed in any of the free public schools for nine months or more, in any year shall be a citizen of the United States, except that any citizen of any other country, who has declared his intention of becoming a United States citizen and to whom there has been issued a teaching certificate in accordance with law, may be employed as a teacher so long as he holds a valid teacher's certificate and a teacher of foreign languages who has been a resident of the United States for less than 10 years and who is not a citizen of the United States may be employed in such capacity.

The requirement of citizenship shall not be construed to apply to a teacher from a foreign country who is enrolled with an approved international agency which operates a teacher placement program or teacher exchange program.

L.1967, c.271; amended 2002,c.9,s.1.



Section 18A:26-1.1 - Residence Requirements Prohibited

18A:26-1.1. Residence requirements prohibited
No board of education of any school district shall require any teaching staff member to reside within the school district within which he is employed.

L.1967, c.271.



Section 18A:26-2 - Certificates Required; Exception

18A:26-2. Certificates required; exception
No teaching staff member shall be employed in the public schools by any board of education unless he is the holder of a valid certificate to teach, administer, direct or supervise the teaching, instruction, or educational guidance of, or to render or administer, direct or supervise the rendering of nursing service to, pupils in such public schools and of such other certificate, if any, as may be required by law.

Notwithstanding the foregoing certification requirement, boards of education shall be permitted to enter into contracts with properly licensed commercial drivers' schools for the purpose of providing behind-the-wheel instruction as a part of a regular curriculum driver education course, provided that classroom instruction in driver education is conducted by a certified teaching staff member. When classroom instruction in driver education is conducted by a certified teaching staff member, persons providing behind-the-wheel instruction need not be certified teachers but shall be properly licensed driving instructors under rules and regulations of the Division of Motor Vehicles.

L.1967, c.271; amended by L.1983, c. 281, s. 4, eff. July 29, 1983.



Section 18A:26-2.1 - Certification For Director Of Athletics

18A:26-2.1. Certification for director of athletics
To be eligible for appointment as the director of athletics in any public secondary school an applicant shall possess a supervisory certificate issued by the State Board of Examiners.

L.1991,c.17,s.1.



Section 18A:26-2.2 - Current Director Of Athletics, Continuance Of Employment

18A:26-2.2. Current director of athletics, continuance of employment
Notwithstanding the provisions of section 1 of this act, any individual who possesses a New Jersey teacher's certificate and who is employed as a director of athletics in a public high school prior to the effective date of this act may continue to be so employed.

L.1991,c.17,s.2.



Section 18A:26-2.3 - Rules, Regulations Relative To Certification Of Swimming Teachers In Public Schools.

18A:26-2.3 Rules, regulations relative to certification of swimming teachers in public schools.

1.The State Board of Education, in consultation with the Commissioner of Health and Senior Services, shall promulgate rules and regulations to provide for the certification of persons employed by boards of education to teach swimming in the public schools. The regulations adopted by the State board shall include requirements to ensure that candidates for certification have the appropriate swimming and first aid skills necessary to protect the health and safety of students.

L.1998,c.120,s.1.



Section 18A:26-2.4 - Certification Required For Appointment As School Athletic Trainer; Exceptions

18A:26-2.4. Certification required for appointment as school athletic trainer; exceptions
4.To be eligible for appointment by a board of education as a school athletic trainer in any public school, an applicant shall possess an educational services certificate issued by the State Board of Examiners.

Notwithstanding the provisions of this section, any person who is employed as a school athletic trainer in a public school prior to the effective date of P.L.1999, c.87 (C.18A:26-2.4 et al.) may continue to be so employed pursuant to the provisions of N.J.S.18A:28-4.

L.1999,c.87,s.4.



Section 18A:26-2.5 - Rules Relative To Athletic Trainer Licensure

18A:26-2.5. Rules relative to athletic trainer licensure
5.The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L. 1968, c.410 (C.52:14B-1 et seq.) setting forth the certification and endorsement requirements of a school athletic trainer which shall include, but need not be limited to, the satisfactory completion of the requirements established by the State Board of Medical Examiners for licensure as an athletic trainer pursuant to P.L.1984, c.203 (C.45:9-37.35 et seq.).

L.1999,c.87,s.5; amended 2001, c.156, s.13.



Section 18A:26-2.6 - Instructional Certificate; Technology Education Endorsement; Industrial Arts Endorsement

18A:26-2.6. Instructional certificate; technology education endorsement; industrial arts endorsement
1. a. The State Board of Education shall authorize a technology education endorsement to the instructional certificate. The endorsement shall authorize the holder to teach technology education in all public schools. Technology education shall include content which is aligned to the core curriculum content standards and which reflects the standards for technology literacy published by the International Technology Education Association.

b.The State board shall issue an endorsement for industrial arts after the effective date of this act.

This endorsement shall authorize the holder to teach industrial arts which includes: graphic arts, drafting, woodworking, metal working, arts and power mechanics.

c.Teachers holding an industrial arts endorsement prior to the effective date of this act and who are employed in a school district teaching technology education or courses as described in subsection a. of this section prior to that date or who have passed the Educational Testing Service Praxis test in technology education or any other test of subject matter knowledge designated by the State board shall, upon application to the State Board of Examiners, be issued a technology education endorsement. A teacher issued a technology education endorsement pursuant to this subsection shall have all of his service teaching technology education or courses as described in subsection a. of this section under the industrial arts endorsement credited toward tenure and seniority as if rendered under the technology education endorsement.

d.Nothing in this act shall be construed to preclude an individual from holding both a technology education endorsement and an endorsement for industrial arts.

L.2004,c.7,s.1.



Section 18A:26-2.7 - Rules

18A:26-2.7. Rules
2.The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act, including the development of the requirements for the technology education endorsement which shall be aligned with the core curriculum content standards.

L.2004,c.7,s.2.



Section 18A:26-2.8 - Instruction In Autism, Developmental Disabilities Awareness, Teaching Methods, Required For N. J. Instructional Certificate.

18A:26-2.8 Instruction in autism, developmental disabilities awareness, teaching methods, required for N.J. instructional certificate.

1.Beginning with the 2008-2009 school year, a regionally-accredited institution of higher education offering coursework for a New Jersey instructional certificate shall incorporate the recommendations developed by the Commissioner of Education pursuant to section 2 of this act on instruction in autism and other developmental disabilities awareness and methods of teaching students with autism and other developmental disabilities into existing course curriculum.

L.2007, c.171, s.1.



Section 18A:26-2.9 - Recommendations For Autism, Developmental Disabilities Awareness Instruction, Teaching Methods.

18A:26-2.9 Recommendations for autism, developmental disabilities awareness instruction, teaching methods.

2. a. The Commissioner of Education shall develop recommendations for autism and other developmental disabilities awareness instruction and methods of teaching students with autism and other developmental disabilities for teacher preparation programs in accordance with section 1 of this act and shall submit the recommendations to the State Board of Education. In developing the recommendations, the commissioner shall consult with the Commissioner of Health and Senior Services, representatives from entities that promote awareness about autism and other developmental disabilities and provide programs and services to people with autism and other developmental disabilities, including, but not limited to Autism Speaks, The Autism Center of New Jersey Medical School at Rutgers, The State University, and The New Jersey Center for Outreach and Services for the Autism Community, and representatives of the education community, including, but not limited to the New Jersey Education Association, the New Jersey School Boards Association, the New Jersey Principals and Supervisors Association, and the New Jersey Professional Teaching Standards Board.

b.The Commissioner of Education shall develop recommendations to incorporate autism and other developmental disabilities awareness instruction and methods of teaching students with autism and other developmental disabilities for teacher and paraprofessional in-service and other training programs, where appropriate, and shall submit the recommendations to the State board. In developing the recommendations, the commissioner shall consult with the Commissioner of Health and Senior Services, representatives from entities that promote awareness about autism and other developmental disabilities and provide programs and services to people with autism and other developmental disabilities, including, but not limited to Autism Speaks, The Autism Center of New Jersey Medical School at Rutgers, The State University, and The New Jersey Center for Outreach and Services for the Autism Community, and representatives of the education community, including, but not limited to the New Jersey Education Association, the New Jersey School Boards Association, the New Jersey Principals and Supervisors Association, and the New Jersey Professional Teaching Standards Board.

c.The recommendations developed by the commissioner pursuant to subsections a. and b. of this section shall address the following:

(1)characteristics of students with autism and other developmental disabilities;

(2)curriculum planning, curricular and instructional modifications, adaptations, and specialized strategies and techniques;

(3)assistive technology; and

(4)inclusive educational practices, including collaborative partnerships.

L.2007, c.171, s.2; amended 2012, c.45, s.70.



Section 18A:26-2.10 - Regulations.

18A:26-2.10 Regulations.

3.The State Board of Education, based upon the recommendations developed by the Commissioner of Education pursuant to section 2 of this act, shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to implement the provisions of this act.

L.2007, c.171, s.3.



Section 18A:26-2.11 - Findings, Declarations Relative To Shortages Of Mathematics, Science Teachers.

18A:26-2.11 Findings, declarations relative to shortages of mathematics, science teachers.

1.The Legislature finds and declares that:

a.Economic development focused on twenty-first century skills in areas related to mathematics and the sciences is critically important to the future of the State; and

b.Documented shortages of mathematics and science teachers exist in New Jersey and this shortage will negatively impact the State's efforts to provide a workforce well prepared in such fields as engineering, research, and computer technology.

L.2012, c.11, s.1.



Section 18A:26-2.12 - Program To Issue Subject Area Endorsements In Certain Areas.

18A:26-2.12 Program to issue subject area endorsements in certain areas.

2. a. In accordance with the provisions of subsection b. of this section, the Commissioner of Education shall establish a program to issue subject area endorsements in mathematics, in the sciences, or in any subject area in which there is a shortage of teachers in the State as determined by the United States Department of Education, to certificated teaching staff members authorized to work in New Jersey public schools who do not currently have a subject area endorsement in those fields. The purpose of the program shall be to reduce the shortage of teachers in mathematics, science, and other identified subject areas.

b.Under the program, and notwithstanding any provision of law or regulation to the contrary, the State Board of Examiners shall issue a subject area endorsement in mathematics, in the sciences, or in any subject area in which there is a teacher shortage in the State as determined by the United States Department of Education, as appropriate, upon successful completion of the program to a teaching staff member who:

(1)passes the appropriate State test of subject matter knowledge; and

(2)meets such other criteria as the commissioner shall set forth in regulation. The commissioner shall have the authority under the program to establish different criteria for completion of the program based on factors such as the subject area in which the individual intends to teach.

c.The program shall be subject to oversight by the commissioner, including routine reviews and the elimination of subject areas for which endorsements are available under the program. The elimination of a subject area shall be based on the classroom performance of the teachers who have received endorsements in the subject area under the program or the fact that the subject area no longer has a shortage of teachers.

L.2012, c.11, s.2.



Section 18A:26-2.13 - Rules, Regulations.

18A:26-2.13 Rules, regulations.

3.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) or any other law to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to implement the provisions of this act which shall be effective for a period not to exceed 12 months following the effective date of P.L.2012, c.11 (C.18A:26-2.11 et seq.). The regulations shall thereafter be amended, adopted, or readopted by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2012, c.11, s.3.



Section 18A:26-2.14 - Teaching Certification For Certain Military Spouses.

18A:26-2.14 Teaching certification for certain military spouses.

1. a. As used in this section, "nonresident military spouse" means a person (1) whose spouse is an active duty member of the Armed Forces of the United States who is the subject of a military transfer to New Jersey, and (2) who has left employment in another state to accompany such spouse to New Jersey.

b.Notwithstanding any other provision of law to the contrary, the State Board of Education shall establish a procedure for the issuance of a temporary instructional certificate to a nonresident military spouse that authorizes a board of education to employ the nonresident military spouse as a teacher if, at the time of application, the nonresident military spouse:

(1)Holds a valid and current license or certificate to teach issued by another state for which there is an equivalent and currently-issued New Jersey grade level or subject endorsement;

(2)Demonstrates competency in teaching in a manner determined by the State Board of Examiners, such as having taught successfully under the out-of-State license or certificate for at least three years, as documented by a letter of experience from a past supervisor or authorized district representative; having met the New Jersey grade point average requirement for an instructional certificate under State Board of Education regulations; or having completed continuing education units; and

(3)Pays any applicable fees required by the State Board of Examiners.

c.A temporary instructional certificate issued under this section shall be valid for 180 days and may be extended at the discretion of the State Board of Examiners for another 180 days on application of the holder of the temporary instructional certificate. The temporary instructional certificate shall authorize the nonresident military spouse to be employed as a teacher by a board of education on a temporary basis while completing any specific additional requirements for an instructional certificate in New Jersey that were not required in the other state in which the nonresident military spouse holds a license or certificate to teach.

d.Nothing in this section shall be construed to prohibit a nonresident military spouse from obtaining a New Jersey certificate of eligibility, certificate of eligibility with advanced standing, or standard certificate under State Board of Education regulations, including the regulation for interstate reciprocity.

e.The State Board of Education shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this section.

L.2013, c.68, s.1.



Section 18A:26-2.15 - Programming To Improve Student Career Readiness.

18A:26-2.15 Programming to improve student career readiness.

1. a. Beginning with the 2015-2016 school year, a regionally-accredited institution of higher education offering a teacher preparation program for a New Jersey instructional certificate shall incorporate programming, which is curricula encompassing coursework or practical and clinical studies, or a combination thereof, to improve student career readiness. The programming shall include, but need not be limited to, employability skills, career awareness, and understanding career and technical education.

b.Beginning with the 2015-2016 school year, the preparation program for any person seeking an instructional certificate through the State's alternate route program shall include programming to improve student career readiness. The programming shall include, but need not be limited to, employability skills, career awareness, and understanding career and technical education.

L.2014, c.72, s.1.



Section 18A:26-2.16 - Eligibility For Standard Educational Services Certificate With School Counselor Endorsement.

18A:26-2.16 Eligibility for standard educational services certificate with school counselor endorsement.

2.Beginning with the 2015-2016 school year, in order to be eligible for the standard educational services certificate with a school counselor endorsement, a candidate shall satisfactorily complete programming to improve student career readiness. The programming shall include, but need not be limited to, employability skills, career awareness, and understanding career and technical education.

L.2014, c.72, s.2.



Section 18A:26-2.17 - Rules, Regulations.

18A:26-2.17 Rules, regulations.

3.The State Board of Education shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2014, c.72, s.3.



Section 18A:26-2.18 - Teacher Leader Endorsement.

18A:26-2.18 Teacher leader endorsement.

1.The State Board of Education shall authorize a teacher leader endorsement to the instructional certificate. To be eligible for the teacher leader endorsement an applicant shall complete a program of study with an approved provider for the teacher leader endorsement.

L.2015, c.111, s.1.



Section 18A:26-2.19 - Teacher Leader Endorsement Advisory Board.

18A:26-2.19 Teacher Leader Endorsement Advisory Board.

2. a. There shall be established an 11-member Teacher Leader Endorsement Advisory Board in the Department of Education. The members of the advisory board shall be appointed by the Commissioner of Education as follows: one officer or employee of the department; four members upon the recommendation of the New Jersey Education Association; one member upon the recommendation of the American Federation of Teachers-New Jersey; two members upon the recommendation of the New Jersey Principals and Supervisors Association; one member upon the recommendation of the New Jersey Association of School Administrators; one member upon the recommendation of the New Jersey School Boards Association; and one member upon the recommendation of the New Jersey Association of Colleges for Teacher Education.

b.Members of the advisory board, other than the member who is an officer or employee of the department, shall serve for a three-year term; except that of the initial appointees, the member appointed upon the recommendation of the New Jersey Association of Colleges for Teacher Education, one of the members appointed upon the recommendation of the New Jersey Principals and Supervisors Association, and one of the members appointed upon the recommendation of the New Jersey Education Association shall serve for a term of three years; the members appointed upon the recommendation of the American Federation of Teachers-New Jersey and the New Jersey Association of School Administrators, and one of the members appointed upon the recommendation of the New Jersey Education Association shall serve for a term of two years; and the member appointed upon the recommendation of the New Jersey School Boards Association, one of the members appointed upon the recommendation of the New Jersey Principals and Supervisors Association, and two of the members appointed upon the recommendation of the New Jersey Education Association shall serve for a term of one year.

c.The advisory board shall organize no later than two months following the effective date of P.L.2015, c.111 (C.18A:26-2.18 et seq.), and shall elect a chair and a vice-chair from among its members.

d.The advisory board shall, no later than six months following its organization, or as it deems necessary, make recommendations to the Commissioner of Education and the State Board of Education regarding the requirements to be eligible to receive the teacher leader endorsement and the program of study for the teacher leader endorsement. The recommendations shall be aligned with the teacher leader model standards set forth in subsection f. of this section. The recommendations regarding the program of study may include, but need not be limited to, field experiences and additional coursework acquired beyond the standards.

e.The advisory board shall meet at least monthly until it makes its initial recommendations to the commissioner and the State board regarding the requirements to be eligible to receive the teacher leader endorsement and the program of study for the teacher leader endorsement. The advisory board shall continue to meet as necessary to make recommendations regarding necessary adjustments to the program of study for the teacher leader endorsement, assess outcomes associated with the various providers of the programs of study for the teacher leader endorsement, and consider emergent research and best practices in teacher leadership.

f.Pursuant to the teacher leader model standards, a teacher with the teacher leader endorsement shall be prepared to:

(1)Foster a collaborative culture to support educator development and student learning, which shall include understanding the principles of adult learning and how to develop a collaborative culture of collective responsibility;

(2)Support collaborative team structures, including professional learning communities, and promote an environment of trust, respect, and collegiality to advance continuous improvement in instruction and student learning;

(3)Access and use research to improve practices and student learning, which shall include understanding how to use research, and how to model and facilitate with colleagues systematic inquiry and research use as a critical component of teachers' ongoing learning and development in improving teaching and learning;

(4)Promote professional learning for continuous improvement, which shall include understanding the evolving nature of teaching and learning, understanding established and emerging technologies and the school community, and sharing this knowledge with colleagues to promote, design, and facilitate job-embedded professional learning aligned with school improvement goals;

(5)Facilitate improvements in instruction and student learning, which shall include demonstrating and using a thorough understanding of the teaching and learning processes to advance the professional skills of colleagues by being a continuous learner, modeling reflective practice based on student needs, and coaching or working collaboratively with colleagues to ensure that instructional practices are aligned to a shared mission, vision, and goals;

(6)Promote the use of assessments and data for school and district improvement, which shall include being knowledgeable about research on current classroom- and school-based design and selection of appropriate formative and summative assessment methods, sharing that knowledge, and collaborating with colleagues in using assessments and other data to make informed decisions regarding student learning and in influencing school improvement practices, district improvement practices, or both;

(7)Improve outreach and collaboration with families and community, which shall include understanding the significant impact that families, cultures, and communities have on educational processes and student learning and working with colleagues to promote ongoing systematic collaboration with families, community members, business and community leaders, and other stakeholders to improve the educational system and expand student learning opportunities to support cultures of student success; and

(8)Advocate for student learning and the teaching and education profession.

g.No later than five years following the effective date of P.L.2015, c.111 (C.18A:26-2.18 et seq.), the advisory board shall evaluate programmatic and other data collected from the approved providers pursuant to subsection c. of section 3 of P.L.2015, c.111 (C.18A:26-2.20), and make recommendations to the State board regarding non-supervisory roles and responsibilities for which a teacher leader endorsement should be required.

L.2015, c.111, s.2.



Section 18A:26-2.20 - Application To Offer Program Of Study For The Teacher Leader Endorsement.

18A:26-2.20 Application to offer program of study for the teacher leader endorsement.

3. a. An institution of higher education, an educational organization, or other non-profit entity, or a combination thereof, may apply to the Department of Education to offer a program of study for the teacher leader endorsement.

b. The Commissioner of Education shall approve programs of study that meet the standards adopted by the State Board of Education pursuant to section 5 of P.L.2015, c.111 (C.18A:26-2.22).

The commissioner shall consider the recommendations of the Teacher Leader Endorsement Advisory Board.

c.Any data collected from the approved providers of the program of study shall be provided to the Teacher Leader Endorsement Advisory Board to support the board's work. The data collection shall protect individuals' privacy, and notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.), the data shall not be accessible to the public.

L.2015, c.111, s.3.



Section 18A:26-2.21 - Construction Of Act.

18A:26-2.21 Construction of act.

4.Nothing in this act shall be construed to limit the right to determine any additional compensation and release time for the responsibilities of a teacher with a teacher leader endorsement, in addition to any other terms and conditions of employment related to these teachers, through collective negotiations.

L.2015, c.111, s.4.



Section 18A:26-2.22 - Rules, Regulations.

18A:26-2.22 Rules, regulations.

5.The State Board of Education shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B -1 et seq.), to:

a.Set standards for the program of study for the teacher leader endorsement; and

b.Set standards for the approval of providers of programs of study for the teacher leader endorsement.

L.2015, c.111, s.5.



Section 18A:26-2A - Definitions Relative To Employment Of Novice Teachers; Registration With Doe.

18A:26-2a Definitions relative to employment of novice teachers; registration with DOE.

1. a. As used in this section:

"Certificate of eligibility" means a certificate with lifetime validity issued by the State Board of Examiners to candidates who meet degree, academic, and applicable test requirements for teacher certification;

"Certificate of eligibility with advanced standing" means a certificate with lifetime validity issued by the State Board of Examiners to candidates who meet degree, academic and test requirements for teacher certification and complete a State-approved college professional education preparation program;

"Novice teacher" means any teacher working under a valid certificate of eligibility, certificate of eligibility with advanced standing, or provisional certificate who has not yet been issued a standard instructional certificate;

"Provisional certificate" means a certificate issued by the State Board of Examiners to candidates who hold either a certificate of eligibility or a certificate of eligibility with advanced standing and are employed as part of a State-approved district training program or residency leading to standard certification;

"Provisional teacher program" means the school-based training and evaluation program provided to all novice teachers during the first year of teaching in the State;

"Standard instructional certificate" means a permanent certificate issued to a person who has met all teacher certification requirements.

b.A board of education may employ a person who holds a valid certificate of eligibility or certificate of eligibility with advanced standing to teach as a novice teacher in the public schools of the district. Upon the employment of a novice teacher, the board of education shall immediately register the employment with the Department of Education and request issuance of a provisional certificate. When the provisional certificate is issued by the department, its effective date for all purposes shall be the date on which the novice teacher began employment with the board of education. The board of education shall also enroll the novice teacher in the provisional teacher program and comply with all responsibilities assigned to the district by the department.

L.2005,c.144,s.1.



Section 18A:26-3 - City School District Examiners

18A:26-3. City school district examiners
In each city school district there may be established by the board of education a district board of examiners consisting of the commissioner, ex officio, the superintendent of schools of the district, if there be one, and such persons having the necessary qualifications as the board of education shall appoint.

L.1967, c.271.



Section 18A:26-4 - Qualifications Of City District Examiners

18A:26-4. Qualifications of city district examiners
No person shall be appointed to a district board of examiners unless he holds a state certificate or the highest grade certificate issued in the district or is a graduate of a college or university.

L.1967, c.271.



Section 18A:26-5 - Certificates Granted By City District Examiners

18A:26-5. Certificates granted by city district examiners
A district board of examiners shall, under such rules as the state board shall prescribe, and under such additional rules as may be prescribed by the board of education of the district, issue certificates to teach, which shall be valid for all schools of the district.

L.1967, c.271.



Section 18A:26-6 - Certificates Required For Employment Of Teaching Staff Members In Districts Having City District Examiners

18A:26-6. Certificates required for employment of teaching staff members in districts having city district examiners
No teaching staff member shall be employed in any of the schools of a district having a district board of examiners unless he shall be issued a certificate by said board and holds an appropriate certificate issued by the state board of examiners or the county superintendent of schools of the county.

L.1967, c.271.



Section 18A:26-7 - Certificate Fee

18A:26-7. Certificate fee
A fee of such sum as shall be fixed by the state board, but not less than $5.00, shall be paid for the issuance of each certificate.

L.1967, c.271



Section 18A:26-8.1 - Issuance Of Teacher's Certificate To Noncitizen

18A:26-8.1. Issuance of teacher's certificate to noncitizen
18A:26-8.1. a. The State Board of Examiners may, with the approval of the commissioner, issue a teacher's certificate to teach in the public schools to any citizen of any other country who has declared his intention of becoming a United States citizen and who is otherwise qualified, but any such certificate may be revoked by the State Board of Examiners if the board is satisfied that the holder thereof has abandoned his efforts to become a United States citizen, or has become disqualified for citizenship, or shall not have become a United States citizen, within five years of the date of its issuance.

b.A declaration of intention to become a United States citizen shall not be required of a teacher from a foreign country who is enrolled with an approved international agency which operates a teacher placement program or teacher exchange program in order for the teacher to obtain any necessary certification to teach in the public schools.

L.1967, c.271; amended 2002,c.9,s.2.



Section 18A:26-8.2 - "School Leader" Defined; Training As Part Of Professional Development.

18A:26-8.2 "School leader" defined; training as part of professional development.

13. a. As used in this section, "school leader" means a school district staff member who holds a position that requires the possession of a chief school administrator, principal, or supervisor endorsement.

b.A school leader shall complete training on issues of school ethics, school law, and school governance as part of the professional development for school leaders required pursuant to State Board of Education regulations. Information on the prevention of harassment, intimidation, and bullying shall also be included in the training. The training shall be offered through a collaborative training model as identified by the Commissioner of Education, in consultation with the State Advisory Committee on Professional Development for School Leaders.

L.2007, c.53, s.13; 2007, c.53, s.13; amended 2010, c.122, s.9.



Section 18A:26-9 - Oath Of Allegiance And Office; Executed, Etc., Prerequisite To Issuance Of Certificate

18A:26-9. Oath of allegiance and office; executed, etc., prerequisite to issuance of certificate
No certificate to teach or supervise in any of the public schools of this state, and no renewal of any such certificate, shall be issued to any applicant unless such applicant shall have first subscribed in duplicate to the oath of allegiance and office prescribed in section 41:1-3 of the Revised Statutes before an officer authorized by law to administer oaths or before a county superintendent or the president or secretary of a board of education of this state and until one copy thereof shall have been filed with the county superintendent and by him transmitted to the commissioner. The other copy of such oath shall be delivered to the applicant and by him to the board, body or person employing such applicant within this state.

L.1967, c.271.



Section 18A:26-10 - Suspension Of Certificate For Wrongful Cessation Of Performance Of Duties; "Approved Private School For The Disabled" Defined.

18A:26-10 Suspension of certificate for wrongful cessation of performance of duties; "approved private school for the disabled" defined.

18A:26-10. Any teaching staff member employed by a board of education or an approved private school for the disabled, who shall, without the consent of the board or, in the case of an approved private school for the disabled, the board of directors of the school, cease to perform his duties before the expiration of the term of his employment, shall be deemed guilty of unprofessional conduct, and the commissioner may, upon receiving notice thereof, suspend his certificate for a period not exceeding one year.

As used in this section, "approved private school for the disabled" means a private entity approved by the Department of Education to provide special education and related services to students with disabilities who have been placed by the district board of education or charter school responsible for providing their education.

L.1967, c.271; amended 2005, c.74.



Section 18A:26-11 - Interstate Agreement On Qualification Of Educational Personnel; Enactment

18A:26-11. Interstate agreement on qualification of educational personnel; enactment
The interstate agreement on qualification of educational personnel contained herein is hereby enacted into law and entered into with all other jurisdictions legally joining therein in substantially the same form, to apply to all teaching staff members who must meet requirements of certification pursuant to section 1 of chapter 1 and sections 1 and 2 of chapter 26 of Title 18A of the New Jersey Statutes.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-12 - Declaration Of Policy; Purpose Of Agreement; Findings

18A:26-12. Declaration of policy; purpose of agreement; findings
1. The States party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of co-operation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of co-operation as will facilitate the movement of teachers and other professional educational personnel among the States party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2. The party States find that included in the large movement of population among all sections of the Nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from State to State in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other States. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their States of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-13 - Definitions

18A:26-13. Definitions
As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

(a) "Educational personnel" means persons who must meet requirements pursuant to State law as condition of employment in educational programs.

(b) "Designated State official" means the education official of a State selected by that State to negotiate and enter into, on behalf of his State, contracts pursuant to this agreement.

(c) "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another State relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving State.

(d) "State" means a State, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

(e) "Originating State" means a State (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

(f) "Receiving State" means a State (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-14 - Contracts For Acceptance Of Personnel; Provisions; Term; Annual Report

18A:26-14. Contracts for acceptance of personnel; provisions; term; annual report
1. The designated State official of a party State may make one or more contracts on behalf of his State with one or more other party States providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the States whose designated State officials enter into it, and the subdivisions of those States, with the same force and effect as if incorporated in this agreement. A designated State official may enter into a contract pursuant to this article only with States in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own State.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating State in qualifying educational personnel for acceptance by a receiving State.

(c) Such waiver, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than 5 years but any such contract may be renewed for like or lesser periods.

4. Any contract acceptance by a receiving State of educational personnel on the basis of the completion by educational personnel of a program of educational preparation shall specify the earliest date or dates on which originating State approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving State of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract entered into pursuant to this agreement shall not be revoked or otherwise impaired because the contract has expired or been terminated; provided, however, that any receiving State may revoke or suspend any certificate or other qualifying document on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving State.

6. A contract committee composed of the designated State officials of the contracting States or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the appropriate education agencies of the contracting States.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-15 - Educational Preparation Programs

18A:26-15. Educational preparation programs
1. Nothing contained in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party State relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that State.

2. To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-16 - Multilateral Contracts; Co-operation Of States

18A:26-16. Multilateral contracts; co-operation of States
1. The party States agree that they will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this agreement.

2. The party States agree that they will facilitate and strengthen co-operation in interstate certification and other elements of educational personnel qualification and for this purpose shall co-operate with agencies, organizations, and associations interested in certification and other factors relevant to the qualifications of educational personnel.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-17 - Evaluation Of Progress; Recommendations

18A:26-17. Evaluation of progress; recommendations
The designated State officials of any party States may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-18 - Other Arrangements Or Practices

18A:26-18. Other arrangements or practices
Nothing contained in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party State or States to facilitate the interchange of educational personnel.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-19 - Effective Date; Withdrawal

18A:26-19. Effective date; withdrawal
1. This agreement shall become effective when enacted into law by 2 States. Thereafter it shall become effective as to any State upon its enactment of this agreement.

2. Any party State may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until 1 year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States.

3. No withdrawal shall relieve the withdrawing State of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-20 - Liberal Construction; Severability Of Provisions

18A:26-20. Liberal construction; severability of provisions
This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any State or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement or any provision thereof shall be held contrary to the constitution of any State participating therein, the agreement shall remain in full force and effect with respect to the State affected as to all severable matters.

L.1969, c. 114, s. 1, eff. June 26, 1969.



Section 18A:26-21 - Designated State Official

18A:26-21. Designated state official
The "designated State official" for this State shall be the Secretary of the State Board of Examiners. The designated State official shall enter into contracts pursuant to Article III of the agreement only with the approval of the specific text thereof by the State Board of Education upon recommendation by the State Board of Examiners and the Commissioner of Education.

L.1969, c. 114, s. 2, eff. June 26, 1969.



Section 18A:26-22 - Copies Of Contracts; Filing; Publication

18A:26-22. Copies of contracts; filing; publication
True copies of all contracts made on behalf of this State pursuant to the agreement shall be kept on file in the office of the Secretary of the State Board of Examiners and in the office of the Secretary of State. The State Department of Education shall publicize all such contracts in the New Jersey Register.

L.1969, c. 114, s. 3, eff. June 26, 1969.



Section 18A:26-23 - Short Title

18A:26-23. Short title
This act shall be known and may be cited as the Interstate Transfer of Teacher Credentials Act.

L.1969, c. 114, s. 4, eff. June 26, 1969.



Section 18A:27-1 - Appointment Of Teaching Staff Members; Vote Required

18A:27-1. Appointment of teaching staff members; vote required
No teaching staff member shall be appointed, except by a recorded roll call majority vote of the full membership of the board of education appointing him.

L.1967, c.271.



Section 18A:27-2 - Employment Without Certificate Prohibited

18A:27-2. Employment without certificate prohibited
Any contract or engagement of any teaching staff member, shall cease and determine whenever the employing board of education shall ascertain by written notice received from the county or city superintendent of schools, or in any other manner, that such person is not, or has ceased to be, the holder of an appropriate certificate required by this title for such employment, notwithstanding that the term of such employment shall not then have expired.

L.1967, c.271.



Section 18A:27-2.1 - Employment Without Certification; Utilization Of Institution Not Chartered As Institution Of Higher Education

18A:27-2.1. Employment without certification; utilization of institution not chartered as institution of higher education
A local board of education or county board of vocational education may, upon approval by the State Board of Education, employ as an instructor or administrator an individual who has special training in a particular subject matter field as evidenced by appropriate credentials or licensure and waive the certification requirements generally required of employees of such boards when the individual will be exclusively teaching or administering post-secondary degree or certificate courses and programs authorized under section 7 of P.L.1968, c. 180 (C. 18A:64B-11). Nothing contained herein shall diminish or otherwise affect the eligibility of any such instructor or administrator for tenure under any provision of this Title.

L.1978, c. 42, s. 1, eff. June 19, 1978.



Section 18A:27-2.2 - Employment Of Teachers From Foreign Countries Under Certain Conditions

18A:27-2.2. Employment of teachers from foreign countries under certain conditions
3. a. A board of education may employ a teacher from a foreign country who is enrolled with an approved international agency which operates a teacher placement program in a subject area in which the State Board of Education has determined there is a contemporaneous critical shortage of certified teachers. Prior to the employment of a teacher from a teacher placement program in a subject area of critical shortage, the board of education shall first make a good faith effort to employ a State certified teacher and shall document its inability to hire an appropriately certified teacher with the Department of Education.

b.A board of education may employ a teacher from a foreign country who is enrolled with an approved international agency which operates a teacher exchange program, permitting a teacher from a foreign country to directly substitute for the services of a permanently employed State certified teacher.

L.2002,c.9,s.3.



Section 18A:27-2.3 - Authorization For Employment Of Teachers From Foreign Countries, Requirements For Certification

18A:27-2.3. Authorization for employment of teachers from foreign countries, requirements for certification
4. a. A teacher from a foreign country shall be authorized to teach in the United States under an international teacher placement program or a teacher exchange program as authorized by any federal law, and shall be certified in accordance with the provisions of subsection b. of this section to teach for a period of no more than three years.

b.In order for a teacher from a foreign country to be certified under this section, the teacher shall:

(1)meet the eligibility requirements for a provisional instructional certificate or possess equivalent qualifications as determined by the State Board of Education; and

(2)demonstrate the ability to speak, read and write the English language fluently, in accordance with criteria established by the State Board of Education.

c.A teacher from a foreign country employed pursuant to this act shall be deemed to be an employee of the public school district, and as such shall be eligible to become a member of the bargaining unit defined in the applicable agreement with the public school district.

L.2002,c.9,s.4.



Section 18A:27-3 - Employment For School Year

18A:27-3. Employment for school year
Teaching staff members may be employed and their salaries fixed and determined, under contracts, by a board of education for the period from July 1 of the year in which such board shall organize to the succeeding June 30, notwithstanding that the fiscal year of the district or of the municipality in which it is located is the calendar year.

L.1967, c.271.



Section 18A:27-3.1 - Evaluation Of Nontenured Teaching Staff

18A:27-3.1. Evaluation of nontenured teaching staff
1. Every board of education in this State shall cause each nontenure teaching staff member employed by it to be observed and evaluated in the performance of her or his duties at least three times during each school year but not less than once during each semester. Said evaluations are to take place before April 30 each year. The evaluations may cover that period between April 30 of one year and April 30 of the succeeding year excepting in the case of the first year of employment where the three evaluations must have been completed prior to April 30. The number of required observations and evaluations may be reduced proportionately when an individual teaching staff member's term of service is less than one academic year. Each evaluation shall be followed by a conference between that teaching staff member and his or her superior or superiors. The purpose of this procedure is to recommend as to reemployment, identify any deficiencies, extend assistance for their correction and improve professional competence.

L.1975,c.132,s.1; amended 1977,c.161,s.1; 1992,c.159,s.17; 1993,c.100,s.1.



Section 18A:27-3.2 - Teaching Staff Member; Notice Of Termination; Statement Of Reasons; Request; Written Answer

18A:27-3.2. Teaching staff member; notice of termination; statement of reasons; request; written answer
Any teaching staff member receiving notice that a teaching contract for the succeeding school year will not be offered may, within 15 days thereafter, request in writing a statement of the reasons for such nonemployment which shall be given to the teaching staff member in writing within 30 days after the receipt of such request.

L.1975, c. 132, s. 2.



Section 18A:27-3.3 - Rules

18A:27-3.3. Rules
The provisions of this act shall be carried out pursuant to rules established by the State Board of Education.

L.1975, c. 132, s. 3.



Section 18A:27-3.4 - Inapplicability Of Act To Teaching Staff Employees And Administrative Officers Of County Colleges

18A:27-3.4. Inapplicability of act to teaching staff employees and administrative officers of county colleges
Notwithstanding the provisions of N.J.S. 18A:64A-13, the provisions of the act hereby supplemented shall be inapplicable to teaching staff employees and administrative officers of county colleges.

L.1977, c. 161, s. 2, eff. July 1, 1978.



Section 18A:27-4 - Power Of Boards Of Education To Make Rules Governing Employment Of Teacher, Etc.; Employment Thereunder

18A:27-4. Power of boards of education to make rules governing employment of teacher, etc.; employment thereunder
Each board of education may make rules, not inconsistent with the provisions of this title, governing the employment, terms and tenure of employment, promotion and dismissal, and salaries and time and mode of payment thereof of teaching staff members for the district, and may from time to time change, amend or repeal the same, and the employment of any person in any such capacity and his rights and duties with respect to such employment shall be dependent upon and governed by the rules in force with reference thereto.

L.1967, c.271.



Section 18A:27-4.1 - Board Of Education, Procedure For Certain Personnel Actions; Recommendation Of Chief School Administrator

18A:27-4.1. Board of Education, procedure for certain personnel actions; recommendation of chief school administrator
1. Notwithstanding the provisions of any law, rule or regulation to the contrary,

a. A board of education shall appoint, transfer or remove a certificated or non-certificated officer or employee only upon the recommendation of the chief school administrator and by a recorded roll call majority vote of the full membership of the board. The board shall not withhold its approval for arbitrary and capricious reasons.

b. A board of education shall renew the employment contract of a certificated or non-certificated officer or employee only upon the recommendation of the chief school administrator and by a recorded roll call majority vote of the full membership of the board. The board shall not withhold its approval for arbitrary and capricious reasons. A nontenured officer or employee who is not recommended for renewal by the chief school administrator shall be deemed nonrenewed. Prior to notifying the officer or employee of the nonrenewal, the chief school administrator shall notify the board of the recommendation not to renew the officer's or employee's contract and the reasons for the recommendation. An officer or employee whose employment contract is not renewed shall have the right to a written statement of reasons for nonrenewal pursuant to section 2 of P.L.1975, c.132 (C.18A:27-3.2) and to an informal appearance before the board. The purpose of the appearance shall be to permit the staff member to convince the members of the board to offer reemployment. The chief school administrator shall notify the officer or employee of the nonrenewal pursuant, where applicable, to the provisions of section 1 of P.L.1971, c.436 (C.18A:27-10).

c. The provisions of this section shall not apply to the appointment, transfer, removal, renewal or nonrenewal of a person who is a treasurer of school moneys, election officer, board auditor, board attorney or board secretary, except a board secretary who performs business administration functions.

L.1995,c.125,s.1.



Section 18A:27-4A - Definitions Relative To Employment Of Novice Teachers; Benefits Of Employment.

18A:27-4a Definitions relative to employment of novice teachers; benefits of employment.

2. a. As used in this section:

"Certificate of eligibility" means a certificate with lifetime validity issued by the State Board of Examiners to candidates who meet degree, academic, and applicable test requirements for teacher certification;

"Certificate of eligibility with advanced standing" means a certificate with lifetime validity issued by the State Board of Examiners to candidates who meet degree, academic and test requirements for teacher certification and complete a State-approved college professional education preparation program;

"Novice teacher" means any teacher working under a valid certificate of eligibility, certificate of eligibility with advanced standing, or provisional certificate who has not yet been issued a standard instructional certificate;

"Provisional certificate" means a certificate issued by the State Board of Examiners to candidates who hold either a certificate of eligibility or a certificate of eligibility with advanced standing and are employed as part of a State-approved district training program or residency leading to standard certification.

b.A novice teacher employed by a board of education under a valid certificate of eligibility, certificate of eligibility with advanced standing, or a provisional certificate shall be deemed to be a teaching staff member for all purposes and shall be entitled to all benefits and other emoluments of employment provided by law and regulation to teaching staff members. A novice teacher shall also receive the terms and conditions of employment provided to teaching staff members in the employing district under the collective bargaining agreement including, but not limited to, salary, sick leave, and health insurance benefits.

L.2005,c.144,s.2.



Section 18A:27-5 - Written Contracts Of Employment Required

18A:27-5. Written contracts of employment required
Every contract between a board of education which has not made rules governing such employment and any teaching staff member shall be in writing, in triplicate, signed by the president and secretary of the board of education and by such person.

L.1967, c.271.



Section 18A:27-6 - Contents Of Contracts

18A:27-6. Contents of contracts
Each such contract shall specify:

1. The date when the person shall begin such employment;

2. The kind and grade of certificate held by him and the date upon which the certificate will expire;

3. The salary at which he is employed, which shall be payable in equal semimonthly or monthly installments, as the board shall determine, not later than five days after the first and fifteenth day of each month in case of semimonthly installments and not later than five days after the close of the month in the case of monthly installments while the school is in session, a month being construed, unless otherwise specified in the contract, to be 20 school days or four weeks of five school days each; and

4. Such other matters as may be necessary to a full and complete understanding of the contract.

L.1967, c.271.



Section 18A:27-7 - Contract Forms

18A:27-7. Contract forms
The commissioner shall prepare and distribute blank forms for such contracts.

L.1967, c.271.



Section 18A:27-8 - Filing Of Contracts

18A:27-8. Filing of contracts
One copy of each such contract so entered into shall be filed with the board, one copy with the person employed thereunder and one copy with the superintendent of schools if there be one, otherwise with the county superintendent.

L.1967, c.271.



Section 18A:27-9 - Teaching After Notice Of Termination Of Contract

18A:27-9. Teaching after notice of termination of contract
If the employment of a teaching staff member is terminated on notice, pursuant to a contract entered into with the board of education, it shall be optional with the board whether or not the member shall continue to perform his duties during the period between the giving of the notice and the date of termination of employment thereunder.

L.1967, c.271.



Section 18A:27-10 - Written Offer Or Notice To Nontenure Teachers

18A:27-10. Written offer or notice to nontenure teachers
1. On or before May 15 in each year, each nontenured teaching staff member continuously employed by a board of education since the preceding September 30 shall receive either

a. A written offer of a contract for employment from the board of education for the next succeeding year providing for at least the same terms and conditions of employment but with such increases in salary as may be required by law or policies of the board of education, or

b. A written notice from the chief school administrator that such employment will not be offered.

L.1971,c.436,s.1; amended 1979,c.23,s.4; 1992,c.159,s.18; 1993,c.100,s.2; 1995,c.125,s.2.



Section 18A:27-10.1 - Findings, Declarations Relative To Teaching Paraprofessionals.

18A:27-10.1 Findings, declarations relative to teaching paraprofessionals.

1.The Legislature finds and declares that as school districts that receive federal funding under Title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. s.6301 et seq.) come under greater pressure to meet standards and demonstrate higher student performance, teachers in those districts are being forced to focus more on curriculum and student test preparation. In response to this pressure, the paraprofessionals that assist teachers are assuming greater responsibility for supporting students in the classroom and the school environment. Paraprofessionals perform a critically important role in providing a thorough and efficient education to the State's public school students. It is therefore fitting and proper to establish measures to enhance employment stability and promote professional development for these individuals.

L.2009, c.227, s.1.



Section 18A:27-10.2 - Contract, Written Notice Relative To Employment Of Paraprofessional.

18A:27-10.2 Contract, written notice relative to employment of paraprofessional.

2. a. As used in this section, "paraprofessional" means an individual who is employed in a school district as a school aide or classroom aide who assists a teaching staff member with the supervision of pupil activities.

b.On or before May 15 in each year, a paraprofessional continuously employed since the preceding September 30 in a school district that receives funding under Title I of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. s. 6301 et seq.) shall receive either:

(1)a written offer of a contract for employment from the board of education for the next succeeding year providing for at least the same terms and conditions of employment but with such increases in salary as may be required by law or policies of the board of education; or

(2)a written notice from the chief school administrator that employment will not be offered.

L.2009, c.227, s.2.



Section 18A:27-10.3 - Dismissal, Reduction In Compensation; Conditions.

18A:27-10.3 Dismissal, reduction in compensation; conditions.

3. a. As used in this section, "paraprofessional" means an individual who is employed in a school district as a school aide or classroom aide who assists a teaching staff member with the supervision of pupil activities.

b.A paraprofessional employed in a school district that receives funding under Title I of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. s.6301 et seq.) shall be dismissed or reduced in compensation during the term of a contract only for just cause, and may not be dismissed for arbitrary or capricious reasons. A paraprofessional who is dismissed or reduced in compensation shall receive notice of the basis for the dismissal or reduction in compensation and have an opportunity to be heard.

c.Nothing is this section shall be construed to grant tenure to a paraprofessional, interfere with the provisions of a collective bargaining agreement, or affect any other right or remedy that may be available to a school district or paraprofessional pursuant to law.

L.2009, c.227, s.3.



Section 18A:27-10.4 - Student Teaching Performed In District Of Employment.

18A:27-10.4 Student teaching performed in district of employment.

4. a. As used in this section, "paraprofessional" means an individual who is employed in a school district as a school aide or classroom aide who assists a teaching staff member with the supervision of pupil activities.

b.Prior to the beginning of the first full academic year following the enactment of P.L.2009, c.227 (C.18A:27-10.1 et seq.), a regionally-accredited institution of higher education offering coursework for a New Jersey instructional certificate shall adopt policies and procedures to allow a student who is enrolled in a teacher preparation program offered by the institution and who is a paraprofessional employed in a school district that receives funding under Title I of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. s.6301 et seq.) to perform his student teaching experience in the district in which he is employed. The institution shall enter into an agreement with the district in which the paraprofessional is employed to authorize the student teaching.

c.Prior to the beginning of the first full school year following the enactment of P.L.2009, c.227 (C.18A:27-10.1 et seq.), a school district that receives funding under Title I of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. s.6301 et seq.) shall adopt policies and procedures to allow a paraprofessional who is employed by the district and who is enrolled in a teacher preparation program at a regionally-accredited institution of higher education to perform his student teaching experience in the district. The district shall enter into an agreement with the institution of higher education in which the paraprofessional is enrolled to authorize the student teaching experience in the district.

d.A school district that receives funding under Title I of the federal Elementary and Secondary Education Act of 1965 (20 U.S.C. s.6301 et seq.) shall provide, if feasible, a paraprofessional who is student teaching in the district pursuant to this section with a modified work schedule that enables the paraprofessional to complete the student teaching experience while employed as a paraprofessional.

L.2009, c.227, s.4.



Section 18A:27-11 - Failure To Give Timely Notice Of Termination As Offer Of Employment For Next Succeeding Year

18A:27-11. Failure to give timely notice of termination as offer of employment for next succeeding year
Should any board of education fail to give to any nontenure teaching staff member either an offer of contract for employment for the next succeeding year or a notice that such employment will not be offered, all within the time and in the manner provided by this act, then said board of education shall be deemed to have offered to that teaching staff member continued employment for the next succeeding school year upon the same terms and conditions but with such increases in salary as may be required by law or policies of the board of education.

L.1971, c. 436, s. 2, eff. Sept. 1, 1972.



Section 18A:27-12 - Notice Of Acceptance; Deadline

18A:27-12. Notice of acceptance; deadline
If the teaching staff member desires to accept such employment he shall notify the board of education of such acceptance, in writing, on or before June 1 in which event such employment shall continue as provided for herein. In the absence of such notice of acceptance the provisions of this article shall no longer be applicable.

L.1971, c. 436, s. 3, eff. Sept. 1, 1972. Amended by L.1979, c. 23, s. 5, eff. Feb. 8, 1979.



Section 18A:27-13 - Inapplicability Of Act To Teaching Staff Employees Of County Colleges

18A:27-13. Inapplicability of act to teaching staff employees of county colleges
Notwithstanding the provisions of N.J.S. 18A:64A-13 the provisions of this act shall not apply to teaching staff employees of county colleges.

L.1971, c. 436, s. 4, eff. Sept. 1, 1972.



Section 18A:28-1 - Definition Of "Position"

18A:28-1. Definition of "position"
As used in this chapter the word "position" includes any office, position or employment.

L.1967, c.271.



Section 18A:28-2 - Civil Service Employees Not Affected

18A:28-2. Civil service employees not affected
No person, who is in the classified service of the civil service of the state pursuant to Title 11, Civil Service, of the Revised Statutes, shall be affected by any provisions of this chapter.

L.1967, c.271.



Section 18A:28-3 - No Tenure For Noncitizens

18A:28-3. No tenure for noncitizens
No teaching staff member shall acquire tenure unless he is, or until he shall become, a citizen of the United States.

L.1967, c.271.



Section 18A:28-4 - Requirements For Certain School Personnel To Acquire Tenure, Exceptions

18A:28-4. Requirements for certain school personnel to acquire tenure, exceptions
18A:28-4. No teaching staff member shall acquire tenure in any position in the public schools in any school district or under any board of education, who is not the holder of an appropriate certificate for such position, issued by the State Board of Examiners, in full force and effect, except that no board of education shall terminate the employment or refuse to continue the employment or reemployment of

a.any school nurse appointed prior to May 9, 1947 for the reason that such nurse is not the holder of such a certificate and the State Board of Examiners shall make no rule or regulation which will affect adversely the rights of any such nurse under any certificate issued prior to said date; or

b.a school athletic trainer appointed prior to the effective date of P.L.1999, c.87 (C.18A:26-2.4 et al.) for the reason that the school athletic trainer is not the holder of a certificate, provided that the person is registered with or licensed by the New Jersey State Board of Medical Examiners, as applicable, as an athletic trainer. That person shall be issued the new certificate without being required to meet any additional qualifications, and any periods of employment as an athletic trainer prior to the effective date of that act shall count toward the acquisition of tenure to the same extent as employment after the effective date of that act.

L.1967, c.271; amended 1999, c.87, s.2; 2001, c.156, s.14.



Section 18A:28-5 - Requirements For Tenure.

18A:28-5 Requirements for tenure.

18A:28-5. a. The services of all teaching staff members employed prior to the effective date of P.L.2012, c.26 (C.18A:6-117 et al.) in the positions of teacher, principal, other than administrative principal, assistant principal, vice-principal, assistant superintendent, and all school nurses including school nurse supervisors, head school nurses, chief school nurses, school nurse coordinators, and any other nurse performing school nursing services, school athletic trainer and such other employees as are in positions which require them to hold appropriate certificates issued by the board of examiners, serving in any school district or under any board of education, excepting those who are not the holders of proper certificates in full force and effect and school business administrators shared by two or more school districts, shall be under tenure during good behavior and efficiency and they shall not be dismissed or reduced in compensation except for inefficiency, incapacity, or conduct unbecoming such a teaching staff member or other just cause and then only in the manner prescribed by subarticle B of article 2 of chapter 6 of this Title, after employment in such district or by such board for:

(1)Three consecutive calendar years, or any shorter period which may be fixed by the employing board for such purpose; or

(2)Three consecutive academic years, together with employment at the beginning of the next succeeding academic year; or

(3)The equivalent of more than three academic years within a period of any four consecutive academic years.

b.The services of all teaching staff members employed on or after the effective date of P.L.2012, c.26 (C.18A:6-117 et al.) in the position of teacher, principal, other than administrative principal, assistant principal, vice-principal, assistant superintendent, and all school nurses, including school nurse supervisors, head school nurses, chief school nurses, school nurse coordinators, and any other nurse performing school nursing services, school athletic trainer and such other employees as are in positions which require them to hold appropriate certificates issued by the board of examiners, serving in any school district or under any board of education, excepting those who are not the holders of proper certificates in full force and effect, and school business administrators shared by two or more school districts, shall be under tenure during good behavior and efficiency and they shall not be dismissed or reduced in compensation except for inefficiency, incapacity, or conduct unbecoming such a teaching staff member or other just cause and then only in the manner prescribed by subarticle B of article 2 of chapter 6 of this Title, after employment in such district or by such board for:

(1)Four consecutive calendar years; or

(2)Four consecutive academic years, together with employment at the beginning of the next succeeding academic year; or

(3)The equivalent of more than four academic years within a period of any five consecutive academic years.

In order to achieve tenure pursuant to this subsection, a teacher shall also complete a district mentorship program during the initial year of employment and receive a rating of effective or highly effective in two annual summative evaluations within the first three years of employment after the initial year of employment in which the teacher completes the district mentorship program. In order to achieve tenure pursuant to this subsection, a principal, assistant principal, and vice-principal shall also receive a rating of effective or highly effective in two annual summative evaluations within the first three years of employment with the first effective rating being received on or after the completion of the second year of employment.

For purposes of this subsection, "effective" or "highly effective" means the employee has received an annual summative evaluation rating of "effective" or "highly effective" based on the performance standards for his position established through the evaluation rubric adopted by the board of education and approved by the commissioner.

c.For purposes of this chapter, tenure in any of the administrative or supervisory positions enumerated herein shall accrue only by employment in that administrative or supervisory position. Tenure so accrued shall not extend to any other administrative or supervisory position and nothing herein shall limit or restrict tenure rights which were or may be acquired pursuant to N.J.S.18A:28-6 in a position in which the individual actually served.

amended 1991, c.267, s.3; 1996, c.58, ss.2,1,3; 1996, c.111, s.3; 1999, c.87, s.3; 2012, c.26, s.9.



Section 18A:28-5.1 - Tenure Upon Transfer To An Underperforming School.

18A:28-5.1 Tenure upon transfer to an underperforming school.

11. A tenured teaching staff member who has been rated effective or highly effective on his most recent annual summative evaluation, and who accepts employment in the same position in an underperforming school shall be under tenure in that position in the new district during good behavior and efficiency and shall not be dismissed or reduced in compensation except for inefficiency, incapacity, or conduct unbecoming such a teaching staff member or other just cause and then only in the manner prescribed by subarticle B of article 2 of chapter 6 of this Title, after the employee receives a rating of effective or highly effective in at least one of the annual summative evaluations within the first two years of employment in the new school.

For purposes of this subsection, "effective" or "highly effective" means the employee has received an annual summative evaluation rating of "effective" or "highly effective" based on the performance standards for his position established through the evaluation rubric adopted by the board of education and approved by the commissioner.

As used in this section, "underperforming school" means a school which has been identified by the Department of Education as a "focus school" or a "priority school" for any year within a two-year period.

L.2012, c.26, s.11.



Section 18A:28-6 - Tenure Upon Transfer Or Promotion.

18A:28-6 Tenure upon transfer or promotion.

18A:28-6. a. Any such teaching staff member under tenure or eligible to obtain tenure under this chapter, who is transferred or promoted with his consent to another position covered by this chapter on or after July 1, 1962, shall not obtain tenure in the new position until after:

(1)the expiration of a period of employment of two consecutive calendar years in the new position unless a shorter period is fixed by the employing board for such purpose; or

(2)employment for two academic years in the new position together with employment in the new position at the beginning of the next succeeding academic year; or

(3)employment in the new position within a period of any three consecutive academic years, for the equivalent of more than two academic years;

provided that the period of employment in such new position shall be included in determining the tenure and seniority rights in the former position held by such teaching staff member, and in the event the employment in such new position is terminated before tenure is obtained therein, if he then has tenure in the district or under said board of education, such teaching staff member shall be returned to his former position at the salary which he would have received had the transfer or promotion not occurred together with any increase to which he would have been entitled during the period of such transfer or promotion.

b.Any such teaching staff member under tenure or eligible to obtain tenure under this chapter, who is transferred or promoted with his consent to another position covered by this chapter on or after the effective date of P.L.2012, c.26 (C.18A:6-117 et al.), shall not obtain tenure in the new position until after:

(1)the expiration of a period of employment of two consecutive calendar years in the new position; or

(2)employment for two academic years in the new position together with employment in the new position at the beginning of the next succeeding academic year; or

(3)employment in the new position within a period of any three consecutive academic years, for the equivalent of more than two academic years;

provided that the period of employment in such new position shall be included in determining the tenure and seniority rights in the former position held by such teaching staff member, and in the event the employment in such new position is terminated before tenure is obtained therein, if he then has tenure in the district or under said board of education, such teaching staff member shall be returned to his former position at the salary which he would have received had the transfer or promotion not occurred together with any increase to which he would have been entitled during the period of such transfer or promotion.

In order to receive tenure pursuant to this subsection, a teacher, principal, assistant principal, and vice-principal shall be evaluated as effective or highly effective in two annual summative evaluations within the first three years of employment in the new position.

For purposes of this subsection, "effective" or "highly effective" means the employee has received an annual summative evaluation rating of "effective" or "highly effective" based on the performance standards for his position established through the evaluation rubric adopted by the board of education and approved by the commissioner.

amended 2012, c.26, s.10.



Section 18A:28-6.1 - Tenure Upon Discontinuance Of School

18A:28-6.1. Tenure upon discontinuance of school
Whenever, heretofore or hereafter, any board of education in any school district in this state shall discontinue any high school, junior high school, elementary school or any one or more of the grades from kindergarten through grade 12 in the district and shall, by agreement with another board of education, send the pupils in such schools or grades to such other district, all teaching staff members who are assigned for a majority of their time in such school, grade or grades and who have tenure of office at the time such schools or grades are discontinued shall be employed by the board of education of such other district in the same or nearest equivalent position; provided that any such teaching staff member may elect to remain in the employ of the former district in any position to which he may be entitled by virtue of his tenure and seniority rights by giving notice of said election to the boards of education in each of the school districts at least three months prior to the date on which such school, grade, or grades are to be discontinued. Teaching staff members so employed in such other district shall have their rights to tenure, seniority, pension and accumulated leave of absence, accorded under the laws of this state, recognized and preserved by the board of education of that district. Any periods of prior employment in such sending district shall count toward the acquisition of tenure in the other district to the same extent as if all such prior employment had been in such other district.

L.1967, c.271.



Section 18A:28-7 - Certain Tenure Of Service And Tenure Of Service Rights Saved

18A:28-7. Certain tenure of service and tenure of service rights saved
Section 4 of "An act concerning education, relating to tenure and seniority of school nurses, and repealing section 18:14-64.1 of the Revised Statutes," approved August 15, 1957 (P.L.1957, c. 181) is saved from repeal. [This section repeals section 18:14-64.1 of the Revised Statutes and provides that the repeal of said section shall not in any manner affect any tenure of service or tenure of service rights held thereunder on the effective date of the act.]

L.1967, c.271.



Section 18A:28-8 - Notice Of Intention To Resign Required

18A:28-8. Notice of intention to resign required
Any teaching staff member, under tenure of service, desiring to relinquish his position shall give the employing board of education at least 60 days written notice of his intention, unless the board shall approve of a release on shorter notice and if he fails to give such notice he shall be deemed guilty of unprofessional conduct and the commissioner may suspend his certificate for not more than one year.

L.1967, c.271.



Section 18A:28-9 - Reduction Of Force; Power To Reduce And Reasons For Reduction

18A:28-9. Reduction of force; power to reduce and reasons for reduction
Nothing in this title or any other law relating to tenure of service shall be held to limit the right of any board of education to reduce the number of teaching staff members, employed in the district whenever, in the judgment of the board, it is advisable to abolish any such positions for reasons of economy or because of reduction in the number of pupils or of change in the administrative or supervisory organization of the district or for other good cause upon compliance with the provisions of this article.

L.1967, c.271.



Section 18A:28-10 - Reasons For Dismissals Of Persons Under Tenure On Account Of Reduction

18A:28-10. Reasons for dismissals of persons under tenure on account of reduction
Dismissals resulting from any such reduction shall not be made by reason of residence, age, sex, marriage, race, religion or political affiliation but shall be made on the basis of seniority according to standards to be established by the commissioner with the approval of the state board.

L.1967, c.271.



Section 18A:28-11 - Seniority; Board To Determine; Notice And Advisory Opinion

18A:28-11. Seniority; board to determine; notice and advisory opinion
In the case of any such reduction the board of education shall determine the seniority of the persons affected according to such standards and shall notify each such person as to his seniority status, and the board may request the commissioner for an advisory opinion with respect to the applicability of the standards to particular situations, which request shall be referred to a panel consisting of the county superintendent of the county, the secretary of the state board of examiners and an assistant commissioner of education designated by the commissioner and an advisory opinion shall be furnished by said panel. No determination of such panel shall be binding upon the board of education or any other party in interest or upon the commissioner or the state board if any controversy or dispute arises as a result of such determination and an appeal is taken therefrom pursuant to the provisions of this title.

L.1967, c.271.



Section 18A:28-11.1 - Credit For Military Service

18A:28-11.1. Credit for military service
1. In computing length of service for seniority purposes, every teaching staff member who, after July 1, 1940, has served or hereafter shall serve, in the active military or naval service of the United States or of this State, including active service in the women's army corps, the women's reserve of the naval reserve, or any similar organization authorized by the United States to serve with the army or navy, in time of war or an emergency, or for or during any period of training, or pursuant to or in connection with the operation of any system of selective service, or who was a member of the American Merchant Marine during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, shall be entitled to receive equivalent years of employment or seniority credit for that service as if the member had been employed for the same period of time in some publicly owned and operated college, school or institution of learning in this or any other state or territory of the United States, except that the period of that service shall not be credited toward more than four years of employment or seniority credit. Any military or naval service shall be credited towards this employment or seniority credit including service that occurred prior to the member's employment as a teaching staff member.

L.1985,c.217,s.1; amended 1991,c.389,s.2.



Section 18A:28-12 - Reemployment In Order Of Seniority

18A:28-12. Reemployment in order of seniority
18A:28-12. If any teaching staff member shall be dismissed as a result of such reduction, such person shall be and remain upon a preferred eligible list in the order of seniority for reemployment whenever a vacancy occurs in a position for which such person shall be qualified and he shall be reemployed by the body causing dismissal, if and when such vacancy occurs and in determining seniority, and in computing length of service for reemployment, full recognition shall be given to previous years of service, and the time of service by any such person in or with the military or naval forces of the United States or of this State, subsequent to September 1, 1940, and the time of service of any member of the American Merchant Marine during World War II who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, shall be credited to him as though he had been regularly employed in such a position within the district during the time of such military or naval service, except that the period of that service shall not be credited toward more than four years of employment or seniority credit.

L.1967, c.271; amended 1985,c.217,s.2; 1991,c.389,s.3.



Section 18A:28-13 - Establishment Of Standards Of Seniority By Commissioner

18A:28-13. Establishment of standards of seniority by commissioner
The commissioner in establishing such standards shall classify insofar as practicable the fields or categories of administrative, supervisory, teaching or other educational services and the fields or categories of school nursing services which are being performed in the school districts of this state and may, in his discretion, determine seniority upon the basis of years of service and experience within such fields or categories of service as well as in the school system as a whole, or both.

L.1967, c.271.



Section 18A:28-14 - Teaching Staff Members Not Certified; Not Protected; Exception

18A:28-14. Teaching staff members not certified; not protected; exception
The services of any teaching staff member who is not the holder of an appropriate certificate, in full force and effect, issued by the state board of examiners under rules and regulations prescribed by the state board of education may be terminated without charge or trial, except that any school nurse appointed prior to May 9, 1947 shall be protected in her position as is provided in section 18A:28-4 of this title.

L.1967, c.271.



Section 18A:28-15 - Effect Of Change Of Government Of District On Tenure

18A:28-15. Effect of change of government of district on tenure
No teaching staff member in the public schools shall be in any manner affected, in relation to his tenure of service or tenure of service rights, heretofore obtained or hereafter to be obtained, under this or any other law, because of any change in the method of government of the school district or school districts by which he was employed on the date of such change, or by reason of any change of name or title of the position, so held by him on said date, resulting from any such change of government, but he shall continue in said position by its original or changed name or title, as the case may be, with the same tenure of service and the same tenure of service rights which he would have had if such change in the method of government had not occurred.

L.1967, c.271.



Section 18A:28-16 - Operation Of Certain Schools By State Agencies; Sick Leave; Tenure, Pension Rights Of Staff Members

18A:28-16. Operation of certain schools by State agencies; sick leave; tenure, pension rights of staff members
1. Whenever an Educational Services Commission, a Jointure Commission, the Commissioner of Education, the State Board of Education, the board of trustees of any State college, or any officer, board or commission under his, its or their authority shall undertake the operation of any school previously operated by a school district in this State, all accumulated sick leave, tenure and pension rights of all teaching staff members in said school shall be recognized and preserved by the agency assuming operational control of the school, and any periods of prior employment in such school district shall count toward the acquisition of tenure to the same extent as if all of such employment had been under the Educational Services Commission, Jointure Commission, the Commissioner of Education, the State Board of Education, or the board of trustees of any State college, as the case may be.

L.1973,c.267,s.1; amended 1994,c.48,s.60.



Section 18A:28-17 - Operation Of Certain Schools By Local School Districts; Sick Leave; Tenure, Pension Rights Of Teaching Staff Members

18A:28-17. Operation of certain schools by local school districts; sick leave; tenure, pension rights of teaching staff members
2. Whenever the local board of education of any school district in this State shall undertake the operation of any school previously operated by an Educational Services Commission, a Jointure Commission, the Commissioner of Education, the State Board of Education, the board of trustees of any State college, or any officer, board or commission under his, its or their authority, all accumulated sick leave, tenure and pension rights of all teaching staff members in said school, shall be recognized and preserved by the board assuming operational control of the school, and any periods of prior employment, by said Educational Services Commission, Jointure Commission, Commissioner of Education, State Board of Education or board of trustees of any State college, or any officer, board or commission under his, its or their authority, shall count toward the acquisition of tenure to the same extent as if all of such employment had been in such school district.

L.1973,c.267,s.2; amended 1994,c.48,s.61.



Section 18A:28-18 - Compliance With Certain Notice Requirements

18A:28-18. Compliance with certain notice requirements
3. For the academic year following any transfer of operational control under section 1 or section 2 of P.L.1973, c.267 (C.18A:28-16 and 18A:28-17), both the local school board and the Educational Services Commission, Jointure Commission, Commissioner of Education, State Board of Education, or the board of trustees of a State college, as the case may be, shall comply with the notice requirements of P.L.1971, c.436 (C.18A:27-10 et seq.), to the same extent as if each had been the employer of all teaching staff members of the school in question during the academic year preceding the transfer of operational control.

L.1973,c.267,s.3; amended 1994,c.48,s.62.



Section 18A:29-1 - Uncertified Teacher Denied Salary

18A:29-1. Uncertified teacher denied salary
No teaching staff member shall be entitled to any salary unless he is the holder of an appropriate certificate.

L.1967, c.271.



Section 18A:29-2 - Equality Of Compensation For Male And Female Teachers

18A:29-2. Equality of compensation for male and female teachers
Female teaching staff members in the public schools shall be paid compensation equal to that paid to male members holding similar positions and employments and having similar training and terms of service.

L.1967, c.271.



Section 18A:29-3 - Summer Payment Plans; Continuance Of Plan To Raise Funds

18A:29-3. Summer payment plans; continuance of plan to raise funds
Whenever persons employed for an academic year by a board of education shall indicate in writing their desire to participate in a summer payment plan, and such board of education approves such participation, then, and thereupon, the proper disbursing officer of the board of education, under such rules as may be promulgated by the commissioner with the approval of the State board, is hereby empowered and directed to deduct and withhold an amount equal to 10% of each semimonthly or monthly salary installment, from the payments of the salaries made to such employees as shall participate in such plan and the accumulated deductions for any academic year shall be paid to the employee or his estate under such rules as may be established by the board of education in one of the following ways: (1) at the end of the academic year; (2) in one or more installments after the end of the academic year but prior to September 1; (3) upon death or termination of employment if earlier. Such deductions may be deposited by the board of education in an interest bearing account in any financial institution having its principal office in the State of New Jersey.

Any board of education which had in effect, prior to January 1, 1980, any payment plan which permitted funds to be raised in the next fiscal year is hereby authorized to continue to raise funds in this manner.

L.1967, c.271; amended by L.1970, c. 238, s. 1, eff. Oct. 28, 1970; L.1979, c. 495, s. 1, eff. Feb. 28, 1980.



Section 18A:29-4 - Withholding Salary For Failure To Perform Duties.

18A:29-4 Withholding salary for failure to perform duties.

18A:29-4. The commissioner shall direct the board secretary or treasurer of school moneys, as appropriate, of any district to withhold the salary of any teaching staff member of the district who shall neglect or refuse to perform any duty imposed upon him by law or by the rules of the State board until the receipt of notice from the commissioner that such teacher has performed the duty.

amended 2010, c.39, s.24.



Section 18A:29-4.1 - Salary Policy Schedules.

18A:29-4.1 Salary policy schedules.

18A:29-4.1. A board of education of any district may adopt a one, two, three, four, or five year salary policy, including salary schedules for all full-time teaching staff members which shall not be less than those required by law. The policy and schedules shall be binding upon the adopting board and upon all future boards in the same district for a period of one, two, three, four, or five years from the effective date of the policy but shall not prohibit the payment of salaries higher than those required by the policy or schedules nor the subsequent adoption of policies or schedules providing for higher salaries, increments or adjustments.

Every school budget adopted, certified or approved by the board, the voters of the district, the board of school estimate, the governing body of the municipality or municipalities, or the commissioner, as the case may be, shall contain such amounts as may be necessary to fully implement the policy and schedules for that budget year.

amended 1987, c.123; 2013, c.199.



Section 18A:29-4.2 - Payment Of School Nurse According To Teachers' Salary Guide

18A:29-4.2. Payment of school nurse according to teachers' salary guide
Any teaching staff member employed as a school nurse and holding a standard school nurse certificate shall be paid according to the provisions of the teachers' salary guide in effect in that school district including the full use of the same experience steps and training levels that apply to teachers.

L.1972, c. 64, s. 1.



Section 18A:29-4.3 - Teaching Staff Members With Full-time Supervisory Or Administrative Responsibilities; Salary Schedule

18A:29-4.3. Teaching staff members with full-time supervisory or administrative responsibilities; salary schedule
The board of education of every school district employing one or more teaching staff members having full-time supervisory or administrative responsibilities shall adopt salary schedules for each school year that begins after the effective date of this act for all such members, except that for a superintendent of schools the board may adopt a salary schedule. Such salary schedules shall be subject to the provisions of N.J.S. 18A:29-4.1. Nothing contained in this section of the act shall authorize a board to pay an amount of salary less than the amount such member would be entitled to under any other law. The schedules adopted pursuant to this section shall be filed with the Commissioner of Education within 30 days after the adoption of each such schedule and the adoption of each subsequent revision of each schedule.

L.1973, c. 364, s. 1, eff. Jan. 7, 1974.



Section 18A:29-5 - $18,500 Minimum Salary

18A:29-5. $18,500 minimum salary
The minimum salary of a full-time teaching staff member in any school district or educational services commission who is certified by the local board of education or the board of directors of the educational services commission as performing his duties in an acceptable manner for the previous academic year pursuant to N.J.A. C. 6:3-1.19 and 6:3-1.21 and who is not employed as a substitute on a day-to-day basis shall be $18,500.00 for an academic year and a proportionate amount for less than an academic year.

For the purpose of this amendatory and supplementary act, "full-time" means the number of days of employment in each week and the period of time in each day required by regulations of the State board to qualify a person as a full-time teaching staff member.

In addition this minimum salary shall apply to all new full-time teaching staff members hired for the 1985-86 academic year and thereafter.

L.1967, c.271; amended by L. 1985, c. 321, s. 3, eff. Sept. 9, 1985, operative Sept. 9, 1985; L. 1986, c. 9, s. 1, eff. March 28, 1986.



Section 18A:29-5.1 - Short Title

18A:29-5.1. Short title
This act shall be known and may be cited as the "Teacher Quality Employment Act."

L. 1985, c. 321, s. 1, eff. Sept. 9, 1985, operative Sept. 9, 1985.



Section 18A:29-5.2 - Findings, Declarations

18A:29-5.2. Findings, declarations
The Legislature finds and declares that:

a. Attracting and retaining the most able individuals to the profession of teaching is critical to the future welfare of our State and our citizens.

b. The starting salary levels for new teachers have fallen significantly behind the starting salaries paid to other recent college graduates.

c. A competitive starting teacher salary is an additional means of attracting and retaining outstanding individuals in the teaching profession.

L. 1985, c. 321, s. 2, eff. Sept. 9, 1985, operative Sept. 9, 1985.



Section 18A:29-5.3 - Mandatory Minimum

18A:29-5.3. Mandatory minimum
No salary schedule adopted by any board of education or any educational services commission shall provide for salaries lower than as prescribed by this amendatory and supplementary act.

L. 1985, c. 321, s. 4, eff. Sept. 9, 1985, operative Sept. 9, 1985. Amended by L. 1986, c. 9, s. 2, eff. March 28, 1986.



Section 18A:29-5.4 - Extracurricular Activities, Summer Employment Excluded

18A:29-5.4. Extracurricular activities, summer employment excluded
The minimum salary established in N.J.S. 18A:29-5 shall not include any amounts paid to a member for duties which are not part of the member's regular contractual responsibilities, such as remuneration for coaching and other extracurricular activities, and summer employment.

L. 1985, c. 321, s. 5, eff. Sept. 9, 1985, operative Sept. 9, 1985.



Section 18A:29-5.5 - No Automatic Salary Increases

18A:29-5.5. No automatic salary increases
Teachers receiving more than the minimum salary set forth in this amendatory and supplementary act shall not receive automatic salary increases pursuant to any existing collective negotiations agreement with a salary guide indexed to compute salaries on the basis of a ratio established between the minimum salary and all other ranges, increments, or increases.

L. 1985, c. 321, s. 6, eff. Sept. 9, 1985, operative Sept. 9, 1985.



Section 18A:29-5.6 - Determination Of Teacher Base Salary.

18A:29-5.6 Determination of teacher base salary.

7. a. The actual salary paid to each teacher under each district's or educational services commission's 1984-85 approved salary guide shall be considered a base salary for purposes of this act.

b.In addition to all other funds to which the local district or educational services commission is entitled under the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.) and other pertinent statutes, each board of education or board of directors of an educational services commission shall receive from the State during the 1985-86 academic year and for two years thereafter an amount equal to the sum of the amounts by which the actual salary prescribed for each current full-time teaching staff member under the salary schedule adopted by the local board of education or board of directors for the 1984-85 academic year in the manner prescribed by law is less than $18,500.00, provided that the teaching staff member has been certified by the local board of education or board of directors as performing his duties in an acceptable manner for the 1984-85 school year pursuant to N.J.A.C.6:3-1.19 and 6:3-1.21. Each local board of education or board of directors shall receive from the State on behalf of the newly employed full-time teaching staff members for the 1985-86 academic year and for two years thereafter an amount equal to the sum of the amounts by which the actual salary prescribed for each newly employed full-time teaching staff member under the salary schedule adopted by the local board of education or board of directors for the 1984-85 academic year is less than $18,500.00. All adjustments for teachers who are hired or who leave employment during the school year and who make less than $18,500.00 shall be made in the school year following the year in which they were hired or left employment.

c.For the 1988-89 academic year and thereafter, this act shall be funded in accordance with the recommendations of the State and Local Expenditure and Revenue Policy Commission created pursuant to P.L.1984, c.213. If the commission's recommendations for funding this program are not enacted into law, this act shall be funded in accordance with subsection d. of this section and sections 9 and 10 of P.L.1985, c.321 (C.18A:29-5.8 and C.18A:29-5.9).

d.For the purpose of funding this act in the 1988-89 academic year as determined pursuant to this section, each teacher's salary based on the 1984-85 salary guide shall be increased by the product of the base salary multiplied by 21%.

e.In each subsequent year the product of the base salary times 7% shall be cumulatively added to each teacher's salary as calculated in subsection d. of this section in determining the aid payable. In any year subsequent to the 1987-88 academic year in which the base salary plus the cumulative increases under this section exceed $18,500.00, aid will no longer be payable.

L.1985, c.321, s.7; amended 1986, c.9, s.3; 1990, c.52, s.48; 1996, c.138, s.62; 2007, c.260, s.56.



Section 18A:29-9 - Agreement As To Initial Salaries

18A:29-9. Agreement as to initial salaries
Whenever a person shall hereafter accept office, position or employment as a member in any school district of this state, his initial place on the salary schedule shall be at such point as may be agreed upon by the member and the employing board of education.

L.1967, c.271.



Section 18A:29-11 - Credit For Military Services

18A:29-11. Credit for military services
Every member who, after July 1, 1940, has served or hereafter shall serve, in the active military or naval service of the United States or of this state, including active service in the women's army corps, the women's reserve of the naval reserve, or any similar organization authorized by the United States to serve with the army or navy, in time of war or an emergency, or for or during any period of training, or pursuant to or in connection with the operation of any system of selective service, shall be entitled to receive equivalent years of employment credit for such service as if he had been employed for the same period of time in some publicly owned and operated college, school or institution of learning in this or any other state or territory of the United States, except that the period of such service shall not be credited toward more than four employment or adjustment increments.

Nothing contained in this section shall be construed to reduce the number of employment or adjustment increments to which any member may be entitled under the terms of any law, or regulation, or action of any employing board or officer, of this state, relating to leaves of absence.

L.1967, c.271.



Section 18A:29-13 - Increase Of Salaries Or Increments

18A:29-13. Increase of salaries or increments
Boards of education shall have the power to increase for any member or classification of members included in any schedule, the initial salary or the amount of any increment or the number of increments.

L.1967, c.271.



Section 18A:29-14 - Withholding Increments; Causes; Notice Of Appeals

18A:29-14. Withholding increments; causes; notice of appeals
Any board of education may withhold, for inefficiency or other good cause, the employment increment, or the adjustment increment, or both, of any member in any year by a recorded roll call majority vote of the full membership of the board of education. It shall be the duty of the board of education, within 10 days, to give written notice of such action, together with the reasons therefor, to the member concerned. The member may appeal from such action to the commissioner under rules prescribed by him. The commissioner shall consider such appeal and shall either affirm the action of the board of education or direct that the increment or increments be paid. The commissioner may designate an assistant commissioner of education to act for him in his place and with his powers on such appeals. It shall not be mandatory upon the board of education to pay any such denied increment in any future year as an adjustment increment.

L.1967, c.271; amended by L.1968, c. 295, s. 13, eff. Sept. 9, 1968.



Section 18A:29-15 - Salary Schedules In Force

18A:29-15. Salary schedules in force
Nothing contained in this article shall be construed to interfere with or discontinue any salary schedule now in force; provided, such schedule shall meet the requirements of this article, nor to prevent the adoption of any salary schedule which shall meet its minimum requirements, nor to prevent the payment of extra compensation for additional service, nor to prevent the payment of any bonus pursuant to law, but no bonus payment may be made in lieu of an employment or adjustment increment.

L.1967, c.271.



Section 18A:29-16 - Emergency Certificates; Day-by-day Basis Substitute

18A:29-16. Emergency certificates; day-by-day basis substitute
The provisions of this subarticle B shall not apply to any person whose appropriate certificate, valid for his office, position, or employment is an emergency certificate and to any person employed as a substitute on a day-by-day basis.

L.1967, c.271.



Section 18A:29A-1 - Short Title

18A:29A-1. Short title
This act shall be known and may be cited as the "Governor's Annual Teacher Recognition Act."

L. 1985, c. 322, s. 1.



Section 18A:29A-2 - Findings, Declarations

18A:29A-2. Findings, declarations
The Legislature finds and declares that:

a. The success of the public school system in this State is based upon the quality and dedication of our teaching staff members.

b. Providing for local and Statewide recognition of outstanding teaching will demonstrate our appreciation of excellence and encourage others to strive for the same.

c. Giving the teaching profession the stature and recognition it deserves will help attract and retain the most able individuals in the profession of teaching, a process which is critical to the future well-being of the State and its citizens.

d. In teaching, as in other professions, practitioners should be acknowledged for outstanding performance.

e. The purpose of this act is to provide for Statewide awards and recognition of the excellence of current members of the teaching profession.

L. 1985, c. 322, s. 2.



Section 18A:29A-3 - Teacher Recognition Selection Panel

18A:29A-3. Teacher recognition selection panel
In order to provide Statewide awards and recognition of the excellence of current members of the teaching profession, each school district may annually establish a teacher recognition selection panel composed of members of the teaching staff, administrative staff, parents and other citizens for the purpose of selecting recipients for the Governor's Annual Award for Outstanding Teaching.

This panel shall be composed of up to nine members as follows:

a. three members to be selected by the local board of education;

b. three members to be selected by the local bargaining unit which represents the classroom teachers of the district. Should that bargaining unit choose not to appoint members to the panel, then the board of education shall appoint up to three additional members;

c. three additional members selected jointly by the members selected under subsections a. and b. of this section.

Should the members selected pursuant to subsections a. and b. of this section fail to agree on the selection of the three additional members, then the additional members shall be selected by the local mayor from among the district's parent organization.

L. 1985, c. 322, s. 3.



Section 18A:29A-4 - Selection Of Outstanding Teachers

18A:29A-4. Selection of outstanding teachers
The teacher recognition selection panel may nominate to the local board of education one nonadministrative teaching staff member from each school in the district having 10 or more teachers who, because of their knowledge, commitment, and creativity, have made an extraordinary contribution during the previous school year to the quality of education in that district. Schools having fewer than 10 teachers may consolidate with other schools for the purpose of participating in this program, provided that the combined number of teachers is 10 or more. In selecting teaching staff members for the Governor's Annual Award for Outstanding Teaching, the panel may solicit nominations from teaching staff, administrative staff, parents, students, and community members.

Teaching staff members who are selected for the Governor's Annual Teacher Recognition Award shall have distinguished themselves through exceptional contributions in the following areas:

a. use of effective instructional techniques and methods;

b. establishment of productive classroom climate and rapport with pupils; and

c. development of feelings of self-worth and the love of learning in pupils.

The selection panel shall consider evidence of these contributions in making its decisions. Teachers selected for this award shall have received exemplary local district evaluation reports. School districts may also consider other evidence of outstanding teaching performance.

Teachers selected for the Governor's Award shall also have other acceptable personnel records which are devoid of recent sanctions or deficiencies.

The local board of education may certify to the commissioner the name of one teaching staff member from each school or combination of schools in the district having 10 or more teachers as a recipient of the Governor's Award. The local board may not certify the names of any teaching staff members who were not nominated by the teacher recognition selection paneL. The State shall provide funds in an amount equal to $1,000.00 for each teacher selected pursuant to this act. These funds shall be forwarded in the teacher's name to the district for an educational purpose designated by the teacher. Districts that do not comply with all the provisions of this act shall not be included in the Governor's Award program.

Award recipients shall not be eligible for renomination for two years following their selection.

L. 1985, c. 322, s. 4.



Section 18A:29A-5 - Convocation; Awards

18A:29A-5. Convocation; awards
Annually, the Governor shall sponsor a convocation on "Excellence in Teaching" at which time each teaching staff member who has been selected by a local school district shall be awarded a certificate of commendation. At this convocation, each teacher so selected shall be awarded a proportion of the funds provided pursuant to this act.

L. 1985, c. 322, s. 5.



Section 18A:29A-6 - Review, Recommendations

18A:29A-6. Review, recommendations
Five years following the implementation of this act, the Commissioner of Education shall review the Governor's Annual Award for Outstanding Teaching to assess and determine its effectiveness in promoting excellence in teaching. On completion of the review, recommendations shall be made to the Governor and the Legislature concerning the continuation of the program and any proposed changes or modifications.

L. 1985, c. 322, s. 7.



Section 18A:29A-7 - Rules, Regulations

18A:29A-7. Rules, regulations
The State Board of Education shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations which are necessary to effectuate the purposes of this act.

L. 1985, c. 322, s. 8.

18A:29B-1 Short title.

1.This act shall be known and may be cited as the "Governor's Annual Educational Services Professionals Recognition Act."

L.2003,c.216,s.1.



Section 18A:29B-1 - Short Title.

18A:29B-1 Short title.

1.This act shall be known and may be cited as the "Governor's Annual Educational Services Professionals Recognition Act."

L.2003,c.216,s.1.



Section 18A:29B-2 - Findings, Declarations Relative To Recognition Of Educational Services Professionals.

18A:29B-2 Findings, declarations relative to recognition of educational services professionals.
2.The Legislature finds and declares that:

a.the public school system in this State is made more successful by the work of educational services professionals;

b.educational services professionals provide important services outside of the classroom environment that improve students' academic opportunities, workforce preparedness, and overall quality of life;

c.providing for local and Statewide recognition of outstanding educational services professionals will demonstrate our appreciation of their contributions and encourage others to strive for the same; and

d.the purpose of this act is to provide for Statewide awards and recognition of the excellence of current school district employees employed in a position requiring an educational services certificate.

L.2003,c.216,s.2.



Section 18A:29B-3 - "Educational Services Professional" Defined.

18A:29B-3 "Educational services professional" defined.

3.As used in this act, "educational services professional" means a person who holds an educational services certificate issued by the State Board of Examiners and who is employed in a position that requires the certificate.

L.2003,c.216,s.3.



Section 18A:29B-4 - Educational Services Professional Recognition Selection Panel.

18A:29B-4 Educational services professional recognition selection panel.

4.In order to provide Statewide awards and recognition of the excellence of current educational services professionals, each school district may annually establish an educational services professional recognition selection panel composed of members of the teaching staff, administrative staff, parents and other citizens for the purpose of selecting recipients for the Governor's Annual Award for Outstanding Educational Services Professionals.

The panel shall be composed of up to nine members as follows:

a.three members to be selected by the local board of education;

b.three members to be selected by the local bargaining unit which represents the educational services professionals of the district. Should that bargaining unit choose not to appoint members to the panel, the board of education shall appoint up to three additional members; and

c.three additional members selected jointly by the members selected under subsections a. and b. of this section.

Should the members selected pursuant to subsections a. and b. of this section fail to agree on the selection of the three additional members, the additional members shall be selected by the local mayor from among the district's parent organization.


L.2003,c.216,s.4.



Section 18A:29B-5 - Nominations For Governor's Annual Educational Services Professionals Recognition Award.

18A:29B-5 Nominations for Governor's Annual Educational Services Professionals Recognition Award.

5.The educational services professional recognition selection panel may nominate to the local board of education one educational services professional from each school in the district having 10 or more educational services professionals who, because of their knowledge, commitment, and creativity, have made an extraordinary contribution during the previous school year to the quality of education in that district. Schools having fewer than 10 educational services professionals may consolidate with other schools for the purpose of participating in this program, provided that the combined number of educational services professionals is 10 or more. In selecting educational services professionals for the Governor's Annual Award for Outstanding Educational Services Professionals, the panel may solicit nominations from teaching staff, administrative staff, parents, students, and community members.

Educational services professionals who are selected for the Governor's Annual Educational Services Professionals Recognition Award shall have distinguished themselves through exceptional contributions in the following areas:

a.interactions with students, staff, and parents while functioning as a frontline advocate for the student between home and school;

b.fostering an environment for learning and exploring creative alternatives to enable all students to achieve to their fullest potential;

c.supporting classroom instruction by addressing the educational, social, and emotional needs of all students; and

d.personal interactions with students that demonstrate professionalism while retaining respect, humor, compassion, and concern for the whole child.

The selection panel shall consider evidence of these contributions in making its decisions. Educational services professionals selected for this award shall have received exemplary local district evaluation reports. School districts may also consider other evidence of outstanding educational services performance.

Educational services professionals selected for the Governor's Award shall also have other acceptable personnel records which are devoid of recent sanctions or deficiencies.

The local board of education may certify to the commissioner the name of one educational services professional from each school or combination of schools in the district having 10 or more educational services professionals as a recipient of the Governor's Award. The local board may not certify the names of any educational services professionals who were not nominated by the educational services professionals selection panel. Districts that do not comply with all the provisions of this act shall not be included in the Governor's Award program.

Award recipients shall not be eligible for renomination for two years following their selection.

L.2003,c.216,s.5.



Section 18A:29B-6 - Convocation On "Excellence In Educational Services."

18A:29B-6 Convocation on "Excellence in Educational Services."

6.Annually, the Governor shall sponsor a convocation on "Excellence in Educational Services" at which time each educational services professional who has been selected by a local school district shall be awarded a certificate of commendation.

L.2003,c.216,s.6.



Section 18A:29B-7 - Rules, Regulations.

18A:29B-7 Rules, regulations.

7.The State Board of Education shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations which are necessary to effectuate the purposes of this act.

L.2003,c.216,s.7.



Section 18A:30-1 - Definition Of Sick Leave

18A:30-1. Definition of sick leave
Sick leave is hereby defined to mean the absence from his or her post of duty, of any person because of personal disability due to illness or injury, or because he or she has been excluded from school by the school district's medical authorities on account of a contagious disease or of being quarantined for such a disease in his or her immediate household.

L.1967, c.271.



Section 18A:30-2 - Sick Leave Allowable

18A:30-2. Sick leave allowable
All persons holding any office, position, or employment in all local school districts, regional school districts or county vocational schools of the state who are steadily employed by the board of education or who are protected by tenure in their office, position, or employment under the provisions of this or any other law, except persons in the classified service of the civil service under Title 11, Civil Service, of the Revised Statutes, shall be allowed sick leave with full pay for a minimum of 10 school days in any school year.

L.1967, c.271.



Section 18A:30-2.1 - Sick Leave Payment For Service Connected Disability; Satisfactory Service

18A:30-2.1 Sick leave payment for service connected disability; satisfactory service

18A:30-2.1. a. Whenever any employee, entitled to sick leave under this chapter, is absent from his post of duty as a result of a personal injury caused by an accident arising out of and in the course of his employment, his employer shall pay to such employee the full salary or wages for the period of such absence for up to one calendar year without having such absence charged to the annual sick leave or the accumulated sick leave provided in N.J.S.18A:30-2 and 18A:30-3. Salary or wage payments provided in this section shall be made for absence during the waiting period and during the period the employee received or was eligible to receive a temporary disability benefit under chapter 15 of Title 34, Labor and Workmen's Compensation, of the Revised Statutes. Any amount of salary or wages paid or payable to the employee pursuant to this section shall be reduced by the amount of any workmen's compensation award made for temporary disability.

b. Leave taken by an employee pursuant to subsection a. of this section shall constitute satisfactory service as provided pursuant to N.J.S.18A:29-14 and any other provision, statutory or contractual, relating to employment, adjustment or other increments and shall not constitute inefficiency or other good cause for the withholding of an employment or adjustment increment.

L.1967, c.271; amended 1997,c.112,s.1.



Section 18A:30-3 - Accumulated Sick Leave

18A:30-3. Accumulated sick leave
If any such person requires in any school year less than the specified number of days of sick leave with pay allowed, all days of such minimum sick leave not utilized that year shall be accumulative to be used for additional sick leave as needed in subsequent years.

L.1967, c.271.



Section 18A:30-3.1 - Accumulated Sick Leave Rights Preserved

18A:30-3.1. Accumulated sick leave rights preserved
The accumulative sick leave rights of the employees in any high school or junior high school or other school terminated by the creation of a regional district shall be recognized and preserved by the regional board of education whenever said former employees of the united districts shall be employed, or have been employed, by the regional board of education.

L.1967, c.271.



Section 18A:30-3.2 - Credited With Unused Sick Leave

18A:30-3.2. Credited with unused sick leave
Whenever a board of education employs any person who has an unused accumulation of sick leave days from another school district in New Jersey, the employing board may grant, not later than the end of the first year of employment, part or full credit therefor. The amount of any such credit shall be fixed by resolution of the board uniformly applicable to all employees and subject to the provisions of this chapter.

L.1967, c.271.



Section 18A:30-3.3 - Certificate Issued Showing Unused Sick Leave

18A:30-3.3. Certificate issued showing unused sick leave
Upon termination of employment of any employee from any school district, the board shall issue, at the request of the employee, a certificate stating such employee's unused accumulation of sick leave days as of the date of such termination. Such certificate shall be filed with the new employer within one year of the date of such new employment.

L.1967, c.271.



Section 18A:30-3.4 - Accumulation Of Sick Leave Credited; Use; Accumulation; Leave Irrevocable

18A:30-3.4. Accumulation of sick leave credited; use; accumulation; leave irrevocable
The accumulation of sick leave days from another district, when granted in accordance with this chapter, shall be credited upon receipt of the certificate of the prior employer. The days of sick leave so credited may be used immediately or if not so used shall be accumulative for additional leave thereafter as may be needed. The number of such days when granted shall be irrevocable by the board of education of the district.

L.1967, c.271.



Section 18A:30-3.5 - Payment For Accumulated Sick Leave By Board Of Education.

18A:30-3.5 Payment for accumulated sick leave by board of education.

44.Notwithstanding any law, rule or regulation to the contrary, a board of education, or an agency or instrumentality thereof, shall not pay supplemental compensation to any officer or employee for accumulated unused sick leave in an amount in excess of $15,000, except that an officer or employee who:

(1)on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), or upon the expiration of a collective negotiations agreement or contract of employment applicable to that officer or employee in effect on that date has accrued supplemental compensation based upon accumulated unused sick leave shall, upon retirement, be eligible to receive for any unused leave not more than the amount so accumulated or not more than $15,000, whichever is greater; or

(2)becomes an officer or employee after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) and has previously accrued supplemental compensation based upon accumulated unused sick leave shall, upon retirement, be eligible to receive for any unused leave not more than the amount so previously accumulated or not more than $15,000, whichever is greater.

Supplemental compensation shall be payable only at the time of retirement from a State-administered or locally-administered retirement system based on the leave credited on the date of retirement.

As used in this section, "officer or employee" means an elected official; or a person appointed by the Governor with the advice and consent of the Senate, or appointed by the Governor to serve at the pleasure of the Governor only during his or her term of office; or a person appointed by an elected public official or elected governing body of the political subdivision, with the specific consent or approval of the elected governing body of the political subdivision that is substantially similar in nature to the advice and consent of the Senate for appointments by the Governor of the State as that similarity is determined by the elected governing body and set forth in an adopted resolution, pursuant to guidelines or policy that shall be established by the Department of Education, but not including a person who is employed or appointed in the regular or normal course of employment or appointment procedures and consented to or approved in a general or routine manner appropriate for and followed by the political subdivision, or the agency or instrumentality thereof.

L.2007, c.92, s.44.



Section 18A:30-3.6 - Cap On Compensation For Unused Sick Leave From Board Of Education.

18A:30-3.6 Cap on compensation for unused sick leave from board of education.

3.Notwithstanding any law, rule or regulation to the contrary, a board of education, or an agency or instrumentality thereof, shall not pay supplemental compensation to any officer or employee for accumulated unused sick leave in an amount in excess of $15,000. Supplemental compensation shall be payable only at the time of retirement from a State-administered or locally-administered retirement system based on the leave credited on the date of retirement. This provision shall apply only to officers and employees who commence service with the board of education, or the agency or instrumentality thereof, on or after the effective date of P.L.2010, c.3. This section shall not be construed to affect the terms in any collective negotiations agreement with a relevant provision in force on that effective date.

L.2010, c.3, s.3.



Section 18A:30-4 - Physician's Certificate Required For Sick Leave

18A:30-4. Physician's certificate required for sick leave
In case of sick leave claimed, a board of education may require a physician's certificate to be filed with the secretary of the board of education in order to obtain sick leave.

L.1967, c.271.



Section 18A:30-5 - Commissioner To Enforce Chapter

18A:30-5. Commissioner to enforce chapter
The commissioner shall enforce the provisions of this chapter to the extent of withholding state school moneys from school districts violating any of the provisions of this chapter.

L.1967, c.271.



Section 18A:30-6 - Prolonged Absence Beyond Sick Leave Period

18A:30-6. Prolonged absence beyond sick leave period
When absence, under the circumstances described in section 18A:30-1 of this article, exceeds the annual sick leave and the accumulated sick leave, the board of education may pay any such person each day's salary less the pay of a substitute, if a substitute is employed or the estimated cost of the employment of a substitute if none is employed, for such length of time as may be determined by the board of education in each individual case. A day's salary is defined as 1/200 of the annual salary.

L.1967, c.271.



Section 18A:30-7 - Power Of Boards Of Education To Pay Salaries

18A:30-7. Power of boards of education to pay salaries
Nothing in this chapter shall affect the right of the board of education to fix either by rule or by individual consideration, the payment of salary in cases of absence not constituting sick leave, or to grant sick leave over and above the minimum sick leave as defined in this chapter or allowing days to accumulate over and above those provided for in section 18A:30-2, except that no person shall be allowed to increase his total accumulation by more than 15 days in any one year.

L.1967, c.271.



Section 18A:30-8 - Athletic Competition On World, Pan American Or Olympic Level; Reimbursement By State

18A:30-8. Athletic competition on world, Pan American or Olympic level; reimbursement by state
Any school district employee who qualifies as a member of the United States team for athletic competition on the world, Pan American or Olympic level, in a sport contested in either Pan American or Olympic competitions, shall be granted a leave of absence with pay and without loss of rights, privileges and benefits and without interruption of membership in any retirement system for the purpose of preparing for and engaging in the competition. The paid leave granted pursuant to this act shall be no more than 90 calendar days in 1 year or the combined days of the official training camp and competition, whichever is less.

Any school district which grants employees leaves of absence pursuant to the provisions of this act shall be reimbursed by the State, for the full amount of the actual cost of employing substitutes for said employees.

L.1978, c. 99, s. 2, eff. Aug. 14, 1978.



Section 18A:30-9 - Use Of Accumulated Vacation Leave By Board Of Education.

18A:30-9 Use of accumulated vacation leave by board of education.

46.Notwithstanding any law, rule or regulation to the contrary, an officer or employee of a board of education, or an agency or instrumentality thereof, who does not take vacation leave that accrues on or after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), or on or after the date on which the person becomes an officer or employee, in a given year because of business demands shall be granted that accrued leave only during the next succeeding year.

However, vacation leave not taken in a given year because of duties directly related to a state of emergency declared by the Governor may accumulate at the discretion of the appointing authority until, pursuant to a plan established by the officer or employee's appointing authority, the leave is used or the employee or officer is compensated for that leave, which shall not be subject to collective negotiation or collective bargaining.

A person who (1) is an officer or employee on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), or (2) becomes an officer or employee after that effective date, and has previously accrued vacation leave shall be eligible and shall be permitted to retain and use that accrued vacation leave.

As used in this section, "officer or employee" means an elected official; or a person appointed by the Governor with the advice and consent of the Senate, or appointed by the Governor to serve at the pleasure of the Governor only during his or her term of office; or a person appointed by an elected public official or elected governing body of the political subdivision, with the specific consent or approval of the elected governing body of the political subdivision that is substantially similar in nature to the advice and consent of the Senate for appointments by the Governor of the State as that similarity is determined by the elected governing body and set forth in an adopted resolution, pursuant to guidelines or policy that shall be established by the Department of Education, but not including a person who is employed or appointed in the regular or normal course of employment or appointment procedures and consented to or approved in a general or routine manner appropriate for and followed by the political subdivision, or the agency or instrumentality thereof.

L.2007, c.92, s.46.



Section 18A:30-9.1 - Use Of Accrued Vacation Leave By Board Of Education Employee.

18A:30-9.1 Use of accrued vacation leave by board of education employee.

5.Notwithstanding any law, rule or regulation to the contrary, an officer or employee of a board of education, or an agency or instrumentality thereof, who does not take vacation leave that accrues in a given year because of business demands shall be granted that accrued leave only during the next succeeding year. However, vacation leave not taken in a given year because of duties directly related to a state of emergency declared by the Governor may accumulate at the discretion of the appointing authority until, pursuant to a plan established by the officer or employee's appointing authority, the leave is used or the employee or officer is compensated for that leave, which shall not be subject to collective negotiation or collective bargaining. This provision shall apply only to officers and employees who commence service with the board of education, or the agency or instrumentality thereof, on or after the effective date of P.L.2010, c.3. This section shall not be construed to affect the terms in any collective negotiations agreement with a relevant provision in force on that effective date.

L.2010, c.3, s.5.



Section 18A:30-10 - Establishment Of Sick Leave Bank For Employees Of Board Of Education.

18A:30-10 Establishment of sick leave bank for employees of board of education.

1.Notwithstanding any other provision of law to the contrary, a sick leave bank may be established for employees of a board of education if both the board and the majority representative or majority representatives of the employees who would be eligible to participate consent to the establishment of the sick leave bank. The purpose of the sick leave bank shall be to enable employees of the board who are entitled to sick leave under chapter 30 of Title 18A of the New Jersey Statutes to draw needed days of sick leave in addition to any days to which they are otherwise entitled. The sick leave days available to a board employee from the sick leave bank shall be leave days previously donated to the bank by board employees. Employees may donate sick leave days or any other leave time as agreed upon by the board and the majority representative. Sick leave drawn from the bank shall be treated for all purposes as if it were accrued sick leave time of the employee who receives it. No employee shall be required to participate in the bank.

L.2007, c.223, s.1.



Section 18A:30-11 - Administration Of Sick Leave Bank.

18A:30-11 Administration of sick leave bank.

2.The sick leave bank shall be administered by a committee which shall be comprised of three members selected by the board of education and three members selected by the majority representative or majority representatives of those employees of the board who are eligible to participate in the sick leave bank. The committee may establish standards or procedures that it deems appropriate for the operation of the sick leave bank, which may include a requirement that employees donate leave time to be eligible to draw leave time from the sick leave bank and limitations on the amount of sick leave time which may be drawn or the conditions under which the sick leave time may be drawn. No day of leave which is donated to a sick leave bank by an employee shall be drawn by that employee or any other employee from the sick leave bank unless authorized by the committee in order to provide sick leave.

L.2007, c.223, s.2.



Section 18A:30-12 - Certain Policies Unaffected.

18A:30-12 Certain policies unaffected.

3.No provision of this act, or regulation promulgated to implement or enforce this act, shall be deemed to justify a board of education in reducing or making less favorable to employees any sick leave, disability pay or other benefits provided by the board or required by a collective bargaining agreement which are more favorable to the employees than those required by this act, nor shall any provision of this act, or any regulation promulgated to implement or enforce this act, be construed to prohibit the negotiation and provision through collective bargaining agreements of sick leave, disability pay or other benefits which are more favorable to the employee than those required by this act, irrespective of the date that a collective bargaining agreement takes effect.

L.2007, c.223, s.3.



Section 18A:30-13 - Construction Of Act.

18A:30-13 Construction of act.

4.No provision of this act shall be construed as limiting the authority of a board of education to provide an employee with additional days of salary pursuant to N.J.S.18A:30-6 after all sick leave available to the employee, including days provided under this act, has been used.

L.2007, c.223, s.4.



Section 18A:31-1 - Teachers' Institutes And Meetings, When Held, Etc.

18A:31-1. Teachers' institutes and meetings, when held, etc.
Teachers' institutes, and teachers' meetings called by the commissioner, shall be held pursuant to rules prescribed by the state board.

L.1967, c.271.



Section 18A:31-2 - Attendance At Conventions Of New Jersey Education Association

18A:31-2. Attendance at conventions of New Jersey Education Association
Whenever any full-time teaching staff member of any board of education of any local school district or regional school district or of a county vocational school or any secretary, or office clerk applies to the board of education by which he is employed for permission to attend the annual convention of the New Jersey Education Association, such permission shall be granted for a period of not more than two days in any one year and he shall receive his whole salary for the days of actual attendance upon the sessions of such convention upon filing with the secretary of the board a certificate of such attendance signed by the executive secretary of the association.

L.1967, c.271



Section 18A:32-1 - Appropriation For Establishment And Maintenance

18A:32-1. Appropriation for establishment and maintenance
Whenever in any county there shall have been raised by subscription a sum of money not less than $100.00 for the establishment of a library of pedagogical books for the use of the teachers of the public schools, the director of the treasury shall, upon the order of the commissioner, draw his warrant on the state treasurer in favor of the county superintendent of the county for the sum of $100.00 for the benefit of such library. Annually thereafter there shall be paid on a like order a sum not less than $50.00 nor more than $100.00 upon condition that there shall have been raised by subscription a like sum for the maintenance of the library for the year.



Section 18A:32-2 - Committee To Select Books And Manage Library

18A:32-2. Committee to select books and manage library
The county superintendent and three teachers of public schools in the county appointed by him shall constitute a committee to select and purchase books and apparatus for the library, and to make rules for the management, use, and safekeeping thereof.



Section 18A:33-1 - District To Furnish Suitable Facilities; Adoption Of Courses Of Study

18A:33-1. District to furnish suitable facilities; adoption of courses of study
Each school district shall provide, for all children who reside in the district and are required to attend the public schools therein and those who reside therein or elsewhere and are entitled or permitted to attend the schools of the district pursuant to law, suitable educational facilities including proper school buildings and furniture and equipment, convenience of access thereto, and courses of study suited to the ages and attainments of all pupils between the ages of five and 20 years, either in schools within the district convenient of access to the pupils, or as provided by article 2 of chapter 38 of this title, but no course of study shall be adopted or altered except by the recorded roll call majority vote of the full membership of the board of education of the district.

L.1967, c.271.



Section 18A:33-1.1 - Substandard Facility; Approval; Inspection; Abandonment

18A:33-1.1. Substandard facility; approval; inspection; abandonment
No substandard facility shall be approved for more than two consecutive years unless it is inspected by the Bureau of Facility Planning Services in the Division of Finance to insure that the buildings meet health, safety and educational standards for temporary facilities and that utilization of the facilities is of a temporary and limited nature. Any facility which is determined to be inadequate shall be ordered abandoned pursuant to N.J.S. 18A:20-36.

L.1983, c. 373, s. 1, eff. Oct. 28, 1983.



Section 18A:33-1.2 - Rules And Regulations

18A:33-1.2. Rules and regulations
The State Board of Education shall develop rules and regulations for the approval of substandard emergency building facilities for the accommodation of school pupils which regulations shall insure that the buildings meet health, safety and educational standards and that the utilization of the facilities are of a temporary and limited nature.

L.1983, c. 373, s. 2, eff. Oct. 28, 1983.



Section 18A:33-2 - Penalty For Failure To Provide Proper Facilities.

18A:33-2 Penalty for failure to provide proper facilities.

18A:33-2. When any school district shall fail to provide such facilities and courses of study, the county superintendent shall, by order in writing, approved in writing by the commissioner and transmitted to the board secretary or treasurer of school moneys, as appropriate, of the district, direct the secretary or treasurer to withhold further payments, for the account of the district, of any moneys theretofore and thereafter received from State aid until such suitable facilities and courses of study shall be provided, which order shall be effective upon the date stated by the commissioner in his approval thereof. The county superintendent shall notify the board of education of the district of his action with the reasons therefor forthwith.

amended 2010, c.39, s.25.



Section 18A:33-2.1 - Closing High School; Contracting With Another District; Referendum

18A:33-2.1. Closing high school; contracting with another district; referendum
No board of education of a school district providing high school education in its own high school shall propose to close its high school and to contract with another district or districts to provide high school education for pupils of the district, unless and until a public question as to whether or not the board may enter into such a contract or contracts shall be submitted to and approved by a majority of the voters of the district voting thereon at an annual or special school election.

L.1967, c.271.



Section 18A:33-3 - Food Service Bidding Exemption

18A:33-3. Food service bidding exemption
A board of education of any district may, itself or under contract, install, equip, supply and operate cafeterias or other agencies for dispensing food to public school pupils without profit to the district and may purchase food services and supplies therefor subject to the provisions of N.J.S. 18A:18A-6 and pursuant to rules and regulations of the State board, without advertisement for bids.

L.1967, c.271; amended by L. 1985, c. 527, s. 2, eff. Jan. 21, 1986.



Section 18A:33-3.1 - Establishment Of Prepaid School Lunch Program.

18A:33-3.1 Establishment of prepaid school lunch program.
1.A board of education may establish a program through which the parent or guardian of a student may prepay for lunches served to the student in the school cafeteria.

L.2006,c.14.



Section 18A:33-4 - School Lunch; Availability To All Children

18A:33-4. School lunch; availability to all children
Each school district shall make school lunch available to all children enrolled in the district within 1 year from the effective date of this act. Such lunches shall meet minimum nutritional standards established by the Department of Education. Free and reduced price lunches shall be offered to all children qualifying under Statewide eligibility criteria.

L.1974, c. 53, s. 1, eff. July 1, 1974.



Section 18A:33-5 - Exemptions

18A:33-5. Exemptions
Any school in which less than 5% of pupils enrolled meet the eligibility requirements for a free or reduced price lunch shall be exempt from the provisions of this act.

L.1974, c. 53, s. 2, eff. July 1, 1974.



Section 18A:33-6 - Display Of Poster Illustrating Choke Prevention Techniques

18A:33-6. Display of poster illustrating choke prevention techniques
Each local board of education shall:

a. Ensure that posters illustrating choke prevention techniques such as the "Heimlich Maneuver" are prominently displayed in all school cafeterias, faculty dining rooms and all other public school locations designated as places where food is consumed;

b. Have pamphlets illustrating choke prevention techniques available in every school for free distribution to students; and

c. Utilize, for the purposes of this section, instructional posters and pamphlets prepared by the Department of Health pursuant to P.L.1983, c.488 (C.26:3E-1 et seq.).

L.1989, c.302, s.1.



Section 18A:33-7 - Posting Of Drinking Water Test Reports By Public Schools.

18A:33-7 Posting of drinking water test reports by public schools.

6. a. The principal of every public school who is required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996,"42 U.S.C.s.300f et al., or who receives a Consumer Confidence Report from the owner or operator of a public community water system, shall post each Consumer Confidence Report the principal prepares or receives in a conspicuous location near each major entrance to the public school.

b.The principal of every public school who is a supplier of water but is not required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," and who is required to conduct tests of its drinking water by the Department of Environmental Protection, shall post a chart setting forth the results of the water tests, including the level of detection and, as appropriate for each contaminant, the maximum contaminant level, highest level allowed, action level, treatment technique, or other expression of an acceptable level, for each contaminant, in a conspicuous location near each major entrance to the public school. The chart also shall include in bold print the statement required to be included in a Consumer Confidence Report pursuant to 40 CFR s.141.154(a). The chart shall not include contaminants that are not detected.

c.The provisions of this section shall be enforced by the Department of Education. The Department of Education shall not be required to conduct on-site inspections to determine compliance with this section more frequently than any on-site inspections of public schools are conducted by the department pursuant to any other law.

L.1999,c.362,s.6.



Section 18A:33-8 - Posting Of Drinking Water Test Reports By Nonpublic Schools.

18A:33-8 Posting of drinking water test reports by nonpublic schools.

7. a. The chief administrative officer of every nonpublic school required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996,"42 U.S.C.s.300f et al., or who receives a Consumer Confidence Report from the owner or operator of a public community water system, shall post each Consumer Confidence Report the chief administrative officer prepares or receives in a conspicuous location near each major entrance to the nonpublic school.

b.The chief administrative officer of every nonpublic school which is a supplier of water but is not required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," and who is required to conduct tests of its drinking water by the Department of Environmental Protection, shall post a chart setting forth the results of the water tests, including the level of detection and, as appropriate for each contaminant, the maximum contaminant level, highest level allowed, action level, treatment technique, or other expression of an acceptable level, for each contaminant, in a conspicuous location near each major entrance to the nonpublic school. The chart also shall include in bold print the statement required to be included in a Consumer Confidence Report pursuant to 40 CFR s.141.154(a). The chart shall not include contaminants that are not detected.

c.The provisions of this section shall be enforced by the Department of Education. The Department of Education shall not be required to conduct on-site inspections to determine compliance with this section more frequently than any on-site inspections of nonpublic schools are conducted by the department pursuant to any other law.

L.1999,c.362,s.7.



Section 18A:33-9 - Findings, Declarations Relative To School Breakfast Programs

18A:33-9. Findings, declarations relative to school breakfast programs
1.The Legislature finds and declares that:

a.The School Breakfast Program is a federally assisted meal program operating in public and nonprofit private schools and residential child care institutions nationwide, and supplying to each participating child at least one-fourth of the nutrients needed daily;

b.The School Breakfast Program was established by the federal government in 1966 with the purpose of providing a nutritious, well-balanced breakfast to promote sound eating habits, and fostering good health and academic achievement for school-age children;

c.New Jersey ranks fiftieth in the nation for participation in the School Breakfast Program by schools offering school lunch, and has seen only modest increases in participation in recent years;

d.Research shows that school breakfast increases attendance and decreases tardiness, improves academic performance both in class and on standardized tests, improves attentiveness, and reduces emotional and behavioral problems among students from all backgrounds; and

e. Therefore, it is clearly in the public interest for the State to require that school districts with large populations of students eligible for federally subsidized meals offer the School Breakfast Program and publicize the program in their communities.

L.2003,c.4,s.1.



Section 18A:33-10 - Establishment Of School Breakfast Program In Certain Schools

18A:33-10. Establishment of School Breakfast Program in certain schools
2. a. A public school operated by a local or regional school district of the State in which 20% or more of the students enrolled in the school on October 1 of the preceding school year were eligible for free or reduced price meals under the federal School Lunch Program or the federal School Breakfast Program, shall establish a School Breakfast Program in the school.

The school district shall submit a plan for the establishment of school breakfast programs for each school in the district subject to the requirements of this section that is in compliance with and pursuant to the School Breakfast Program administered by the State Department of Agriculture. The plan for each school shall be submitted to the Department of Agriculture by the date required by subsection b. of this section in a form and manner prescribed by the Secretary of Agriculture.

b. (1) A school district shall submit a plan for all grades of each school that has one or more of the grades pre-K through sixth grade and for which a plan is required by subsection a. of this section on or before November 1, 2003.

(2)A school district shall submit a plan for all grades of each school that is not described in paragraph (1) of this subsection and for which a plan is required by subsection a. of this section on or before November 1, 2004.

c.The Department of Agriculture, in consultation with the Department of Education, shall review each school breakfast plan submitted pursuant to this section and make recommendations, if necessary, on how the school breakfast program can operate within the limits of the federal and State reimbursement rates for the federal School Breakfast Program.

d.The Department of Agriculture shall notify each school district that submits a school breakfast plan pursuant to this section of the completion of the department's review and any recommended changes to the plan, within three months of the receipt of the plan, but no later than the February 1 following the date required for submission of the plan pursuant to subsection b. of this section.

e.A school district subject to the requirements of this section shall establish a school breakfast program in each of its schools, based on the plan submitted by the school district to the Department of Agriculture, by September 1, 2004 for schools for which plans are required to be submitted by paragraph (1) of subsection b. of this section and by September 1, 2005 for schools for which plans are required to be submitted by paragraph (2) of subsection b. of this section.

f. (1) If a school district does not submit a school breakfast plan to the Department of Agriculture pursuant to subsection a. of this section by the date required by subsection b. of this section, it shall establish a school breakfast program in each of its schools in which a program is required pursuant to subsection a. of this section based on a model plan provided by the department.

(2)The model plan shall include recommendations on how the school breakfast program can operate within the limits of the federal and State reimbursement rates for the federal School Breakfast Program.

(3)The Department of Agriculture shall provide the model plan to the school district no later than March 1, 2004 for schools for which plans are required to be submitted by paragraph (1) of subsection b. of this section and by March 1, 2005 for schools for which plans are required to be submitted by paragraph (2) of subsection b. of this section and the school district shall establish the school breakfast program in each of its schools based on the plan by September 1, 2004 for schools for which plans are required to be submitted by paragraph (1) of subsection b. of this section and by September 1, 2005 for schools for which plans are required to be submitted by paragraph (2) of subsection b. of this section.

L.2003,c.4,s.2.



Section 18A:33-11 - Implementation Of School Breakfast Program By District

18A:33-11. Implementation of school breakfast program by district
3.In implementing a school breakfast program under this act, a school district shall:

a.publicize the availability of the school breakfast program to parents and students;

b.make every effort to ensure that income-eligible students are not recognized as program participants by the student body, faculty, or staff in a manner distinct from student participants who are not income-eligible. Such efforts shall include, but not be limited to, the establishment of a meal plan or voucher system under which students receiving subsidized breakfasts are not distinguished from students receiving non-subsidized breakfasts; and

c.make every effort to encourage students who are not income-eligible to participate in the program.

L.2003,c.4,s.3.



Section 18A:33-11.1 - "Breakfast After The Bell" Program; Report To Governor, Legislature.

18A:33-11.1 "Breakfast after the bell" program; report to Governor, Legislature.

1. a. A public school operated by a school district of the State participating in the federal school breakfast program or a nonpublic school participating in the federal school breakfast program is encouraged to increase the number of students participating in the program by establishing a "breakfast after the bell" program through the incorporation of school breakfast in the first-period classroom or during the first few minutes of the school day.

b.The Department of Agriculture, in consultation with the Department of Education shall:

(1)make every effort to assist, guide, and support school districts, public schools, or nonpublic schools in planning, establishing, implementing, or modifying the "breakfast after the bell" program to increase the participation rate of all students in the school breakfast program, especially students from low income families; and

(2)prepare and issue an annual report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature on the number and percentages of students from low income families participating in the school breakfast program, and the format used for providing breakfast, for each school district, public school, or nonpublic school.

L.2014, c.66, s.1.



Section 18A:33-12 - One-year Waiver Permitted Under Certain Circumstances

18A:33-12. One-year waiver permitted under certain circumstances
4. a. The Department of Agriculture may grant a one-year waiver of the requirements of this act to a school in a school district subject to the requirements of this act that lacks the staff, facilities or equipment to offer a school breakfast program, or the means to finance the hiring or acquisition of such staff, facilities or equipment, if the district submits a school breakfast plan to the department pursuant to the requirements of section 2 of P.L.2003, c.4 (C.18A:33-10) and requests a waiver for the specific school.

b.A school district that requests a waiver pursuant to this section shall provide such information as the Department of Agriculture shall specify pursuant to regulation to justify the request. The information shall include, but not be limited to, a description of the specific impediments to implementing the program, the specific actions that will be taken to remove those impediments, and the specific steps required to successfully implement the program in the following school year.

L.2003,c.4,s.4.



Section 18A:33-13 - Construction Of Act

18A:33-13. Construction of act
5.Nothing in this act shall be construed to prevent a school district not subject to this act from implementing a school breakfast program pursuant to section 2 of this act.

L.2003,c.4,s.5.



Section 18A:33-14 - Rules, Regulations

18A:33-14. Rules, regulations
6.The Department of Agriculture, in consultation with the Department of Education, shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), concerning the revision of school breakfast plans for schools that have a participation rate of less than 50% of eligible students in a school breakfast program during any year of the program, and other matters necessary to effectuate the purposes of this act

L.2003,c.4,s.6.



Section 18A:33-15 - Findings, Declarations Relative To Food, Beverages Sold To Certain School Pupils.

18A:33-15 Findings, declarations relative to food, beverages sold to certain school pupils.
1.The Legislature finds and declares that:

a.the federal Centers for Disease Control and Prevention has declared that obesity, which affects 61% of American adults, and childhood obesity, which affects up to 15% of American children between the ages of six and 17, are epidemics in the United States;

b.Congress has introduced the Improved Nutrition and Physical Activity Act (IMPACT Act) to address the overall concern with the obesity epidemic and, in particular, the need to educate youth about good nutrition, healthy eating habits, and the importance of physical activity;

c.the United States Surgeon General has issued a report entitled "The Surgeon General's Call to Action to Prevent and Decrease Overweight and Obesity," which lists the treatment and prevention of obesity as a national priority, and the United States Department of Agriculture issued a report to Congress in which it recognized that foods without regulated nutrition standards are low in nutrient density and are higher in fat, added sugar, and calories; and

d.health experts agree that one of the most effective ways to prevent obesity is to establish policies and programs that encourage children and adolescents to develop healthy eating habits that they can maintain throughout their lives.

L.2007,c.45,s.1.



Section 18A:33-16 - Regulation Of Items Sold, Served, Given Away On School Property.

18A:33-16 Regulation of items sold, served, given away on school property.
2. a. As of September 2007, the following items shall not be served, sold or given away as a free promotion anywhere on school property at any time before the end of the school day, including items served in the reimbursable After School Snack Program:

(1)Foods of minimal nutritional value, as defined by the United States Department of Agriculture;

(2)All food and beverage items listing sugar, in any form, as the first ingredient; and

(3)All forms of candy as defined by the New Jersey Department of Agriculture.

b.Schools shall reduce the purchase of any products containing trans fats beginning September 1, 2007.

c.As of September 2007, all snack and beverage items, sold or served anywhere on school property during the school day, including items sold in a la carte lines, vending machines, snack bars, school stores and fundraisers, or served in the reimbursable After School Snack Program, shall meet the following standards:

(1)Based on manufacturers' nutritional data or nutrient facts labels, no more than eight grams of total fat per serving, with the exception of nuts and seeds, and no more than two grams of saturated fat per serving;

(2)All beverages, other than milk containing two percent or less fat, or water, shall not exceed a 12-ounce portion size; and whole milk may not exceed an eight-ounce portion;

(3)In elementary schools, beverages shall be limited to milk, water or 100 percent fruit or vegetable juices;

(4)In middle and high schools, at least 60 percent of all beverages offered, other than milk or water, must be 100 percent fruit or vegetable juice; and

(5)In middle and high schools, no more than 40 percent of all ice cream and frozen desserts shall be allowed to exceed the above standards for sugar, fat and saturated fat.

d.Food and beverages served during special school celebrations or during curriculum-related activities shall be exempt from the provisions of this section, with the exception of foods of minimal nutritional value as defined by the United States Department of Agriculture.

e.The provisions of this section shall not apply to:

(1)Medically authorized special needs diets as defined by the United States Department of Agriculture;

(2)School nurses using foods of minimal nutritional value during the course of providing health care to individual students; or

(3)Special needs students whose Individual Education Plan indicates a particular diet.

L.2007,c.45,s.2.



Section 18A:33-17 - Applicability To Certain Nonpublic Schools.

18A:33-17 Applicability to certain nonpublic schools.
3.The provisions of this act shall apply to nonpublic schools that participate in the Child Nutrition Programs as defined by the New Jersey Department of Agriculture.

L.2007,c.45,s.3.



Section 18A:33-18 - Rules, Regulations; Compliance Monitoring.

18A:33-18 Rules, regulations; compliance monitoring.
4.The Secretary of Agriculture shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to implement the provisions of this act and shall monitor compliance with the provisions of this act.

L.2007,c.45,s.4.



Section 18A:33-19 - Nonpreemption Of More Stringent Policies.

18A:33-19 Nonpreemption of more stringent policies.
5.Nothing in this act shall be construed to prohibit the board of education of a public school district or the governing board or chief school administrator of a nonpublic school from establishing more stringent nutritional policies for students.

L.2007,c.45,s.5.



Section 18A:33-20 - Public Schools Authorized To Serve Certain Produce Grown In Community Gardens.

18A:33-20 Public schools authorized to serve certain produce grown in community gardens.

1. a. As used in this section, "community garden" means public or private land upon which individuals have the opportunity to garden on pieces of land that they do not individually own.

b.Consistent with all other applicable laws, a school district may serve to students fresh produce that has been grown in a community garden, provided that:

(1)the soil in the community garden has been tested for contaminants and is safe for growing food for student consumption;

(2)water sources used for the community garden have been tested for contaminants and are safe for growing food for student consumption;

(3)the produce has been handled, stored, transported, and prepared safely and in accordance with applicable federal, State, and local health and sanitation requirements; and

(4)such other criteria as determined by the Secretary of Agriculture are met.

c.A school district and its employees shall be immune from any civil liability arising from good faith actions in the serving of produce from a community garden in accordance with the requirements of this act.

d.The Secretary of Agriculture, in consultation with the State Board of Education, shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2013, c.249, s.1.



Section 18A:33-21 - Schools Meals, Notification To Parent Of Payment In Arrears Before Denying To Student.

18A:33-21 Schools meals, notification to parent of payment in arrears before denying to student.

1.In the event that a school district determines that a student's school breakfast or school lunch bill is in arrears, the district shall contact the student's parent or guardian to provide notice of the arrearage and shall provide the parent or guardian with a period of 10 school days to pay the amount due. If the student's parent or guardian has not made full payment by the end of the 10 school days, then the district shall again contact the student's parent or guardian to provide notice that school breakfast or school lunch, as applicable, shall not be served to the student beginning one week from the date of the second notice unless payment is made in full.

L.2015, c.15, s.1.



Section 18A:34-1 - Textbooks; Selection; Furnished Free With Supplies; Appropriations

18A:34-1. Textbooks; selection; furnished free with supplies; appropriations
Textbooks shall be selected by the recorded roll call majority vote of the full membership of the board of education of the district and they and other school supplies shall be furnished free of cost for use by all pupils in the public schools and money therefor shall be appropriated and raised annually in each school district in the same manner as other school moneys are appropriated and raised in the district.

L.1967, c.271.



Section 18A:34-2 - Care And Keeping Of Textbooks And Accounting

18A:34-2. Care and keeping of textbooks and accounting
Every board of education shall make rules for the safekeeping and proper care of textbooks, and shall keep an account of all moneys expended by it for textbooks and supplies, in accordance with bookkeeping directions prescribed by the state board.

L.1967, c.271.



Section 18A:34-3 - Statewide Textbook Bank, Creation; Database

18A:34-3. Statewide textbook bank, creation; database
1. a. Notwithstanding any other law to the contrary, the Department of Education shall coordinate the sharing of textbooks among school districts by creating a Statewide textbook bank. The Department of Education shall create and maintain a database of all textbooks that will be discarded by each school district. The textbook bank database shall be made available on the Department of Education's website and a list of all available textbooks shall be sent to each school district periodically.

b.Each school district shall notify the Department of Education of any textbooks the district intends to discard. The Department of Education shall within 14 days of receiving notification from the school district of the intent to dispose of the textbooks, list the textbooks in the textbook bank database. School districts shall retain the textbooks to be discarded for a period of 120 days after the district has notified the Department of Education.

c.Districts acquiring textbooks using the textbook bank database are responsible for all costs associated with receiving them from the donating district.

d.The department shall make the textbook bank database available for use by nonpublic schools.

L.2002,c.98,s.1.



Section 18A:34-4 - Guidelines On Useful Life Of Certain Textbooks

18A:34-4. Guidelines on useful life of certain textbooks
2. a. The Department of Education shall develop and disseminate to school districts, guidelines on the useful life of textbooks in the core curriculum content standards subject areas. Textbooks exceeding the useful life guidelines established by the department shall be exempt from the provisions of section 1 of this act.

b.The provisions of section 1 of this act shall not apply to textbooks that are worn out or useless due to damage or mutilation.

L.2002,c.98,s.2.



Section 18A:35-1 - 2-year Course Of Study In History

18A:35-1. 2-year course of study in history
The superintendent of schools in each school district shall prepare and recommend to the board of education of the district, and the board of education shall adopt a suitable two-year course of study in the history of the United States, including the history of New Jersey, to be given to each student during the last four years of high school. Said course of study shall include materials recommended by the commissioner dealing with the history of the Negro in America.

L.1967, c.271; amended by L. 1973, c. 20; 1987, c. 52, s. 1.



Section 18A:35-2 - Contents Of Course Of Study

18A:35-2. Contents of course of study
Such course of study shall include instruction in

(1) The principles and ideals of the American form of representative government as expressed in the Declaration of Independence and the Constitution of the United States and particularly in the Bill of Rights; and

(2) The history of the origin and growth of the social, economic and cultural development of the United States, of American family life and of the high standard of living and other privileges enjoyed by the citizens of the United States; and

(3) Such other events in the history of the United States as will tend to instill, into every girl and boy, a determination to preserve these principles and ideals as those of citizens of the United States and an appreciation of their solemn duty and obligation to exercise the privilege of the ballot, upon their reaching voting age, to the end that said principles and ideals may be so preserved; and

(4) The history of the State of New Jersey.

L.1967, c.271; amended by L. 1987, c. 52, s. 2.



Section 18A:35-2.1 - Civics Curriculum Guidelines

18A:35-2.1. Civics curriculum guidelines
The State Department of Education shall prepare curriculum guidelines for the teaching of civics which may be used by local school boards in fulfilling the requirements established pursuant to N.J.S. 18A:35-1 and N.J.S. 18A:35-2.

L. 1987, c. 425, s. 1.



Section 18A:35-3 - Course In Civics, Geography And History Of New Jersey

18A:35-3. Course in civics, geography and history of New Jersey
Each board of education shall adopt a course of study in community civics, the geography, history and civics of New Jersey, and the privileges and responsibilities of citizenship as they relate to community and national welfare, which course shall be taken by all pupils in the public elementary schools in the grade or grades in which it is given, with the object of producing the highest type of patriotic citizenship.

L.1967, c.271.



Section 18A:35-4.1 - Course Of Study In Principles Of Humanity

18A:35-4.1. Course of study in principles of humanity
Each board of education may teach, by special courses or by emphasis in appropriate places of the curriculum, in a manner adapted to the ages and capabilities of the pupils in the several grades and departments, the principles of humanity as the same apply to kindness and avoidance of cruelty to animals and birds, both wild and domesticated.

L.1967, c.271.



Section 18A:35-4.2 - Career Development Program

18A:35-4.2. Career development program
That the Commissioner of Education and the State Board of Education shall have the authority and responsibility under this act to establish and operate a Career Development Program comprised of pilot vocational education projects.

L.1970, c. 230, s. 1, eff. Oct. 19, 1970.



Section 18A:35-4.3 - Sexual Assault Prevention Education Program

18A:35-4.3. Sexual assault prevention education program
The Department of Education in consultation with the advisory committee provided for in section 2 of this act, shall develop and establish guidelines for the teaching of sexual assault prevention techniques for utilization by local school districts in the establishment of a sexual assault prevention education program. Such program shall be adapted to the age and understanding of the pupils and shall be emphasized in appropriate places of the curriculum sufficiently for a full and adequate treatment of the subject.

L.1979, c. 42, s. 1, eff. July 1, 1979.



Section 18A:35-4.4 - Advisory Council.

18A:35-4.4 Advisory Council.

2.The Commissioner of Education, in consultation with the Department of Children and Families, Division on Women, shall appoint an advisory council to assist and advise the State Board of Education in the development and implementation of educational programs for the prevention of sexual assault.

The advisory council shall consist of 15 members chosen from among the legal, law enforcement, medical, and educational communities, and shall also include representatives of community-based groups providing services and assistance to victims of sexual assault. Each shall be appointed for a 2-year term and shall serve without compensation.

L.1979, c.42, s.2; amended 2012, c.16, s.41.



Section 18A:35-4.5 - Establishment Of Program; Voluntary Participation

18A:35-4.5. Establishment of program; voluntary participation
One year after the effective date of this act each board of education may establish a sexual assault prevention education program in accordance with the guidelines developed by the department; provided, however, that no child shall be compelled to participate in said program upon written objection on religious or moral grounds by the parent or guardian of said child.

L.1979, c. 42, s. 3, eff. July 1, 1979.



Section 18A:35-4.6 - Title Of Act

18A:35-4.6. Title of act
This act shall be known as the "Parents Rights to Conscience Act of 1979."

L.1979, c. 428, s. 1, eff. Feb. 11, 1980.



Section 18A:35-4.7 - Parent's Statement Of Conflict With Conscience

18A:35-4.7. Parent's statement of conflict with conscience
Any child whose parent or guardian presents to the school principal a signed statement that any part of the instructions in health, family life education or sex education is in conflict with his conscience, or sincerely held moral or religious beliefs shall be excused from that portion of the course where such instruction is being given and no penalties as to credit or graduation shall result therefrom.

L.1979, c. 428, s. 2, eff. Feb. 11, 1980.



Section 18A:35-4.8 - Medical Treatment Or Examination; Objection Of Parent Or Guardian

18A:35-4.8. Medical treatment or examination; objection of parent or guardian
No pupil whose parent or guardian objects to such pupil receiving medical treatment or medical examination or physical examination shall be compelled to receive such treatment or examination; provided, however, that no objection shall be made to a physical or medical examination of any physically handicapped child for the purpose of determining whether such child shall be admitted to any class or school for handicapped children or of any pupil to determine whether he is ill or infected with a communicable disease or of any person who appears to be under the influence of a drug pursuant to P.L.1971, c. 390 (C. 18A:40-4.1).

L.1979, c. 428, s. 3, eff. Feb. 11, 1980.



Section 18A:35-4.9 - Pupil Promotion, Remediation Policies, Procedures

18A:35-4.9. Pupil promotion, remediation policies, procedures
Local boards of education shall adopt policies and procedures for:

a. Pupil promotion and remediation, related to district goals, objectives and pupil proficiency;

b. Notification to parents of policies and procedures for student promotion and remediation and to pupils, where appropriate;

c. Notification to parents and pupils, at appropriate times during the school year, of the pupil's progress in meeting the promotion and remediation standards and immediate consultation with the pupil's parent or guardian if, in the teacher's judgment, there is any indication that the pupil's progress may not be sufficient to meet these standards;

d. Procedures for parents and adult pupils to appeal promotion/retention decisions; and

e. Procedures to ensure that parents, teachers and students, where appropriate, participate in the development of the policy.

L. 1985, c. 480, s. 1, eff. Jan. 17, 1986.



Section 18A:35-4.10 - Rules, Regulations

18A:35-4.10. Rules, regulations
The State Board of Education shall adopt pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) such rules and regulations as are deemed appropriate to carry out the provisions of this act.

L. 1985, c. 480, s. 2, eff. Jan. 17, 1986.



Section 18A:35-4.11 - Findings, Declarations

18A:35-4.11. Findings, declarations
The Legislature finds and declares that agriculture is an applied science and that certified agriculture teachers have strong scientific educational backgrounds which qualify them to teach agricultural science courses. The Legislature further finds that recent changes in the State high school graduation requirements have increased the number of science credits needed for graduation thereby reducing student opportunities to participate in agricultural education courses such as plant science, animal science, agricultural biology, and agricultural science.

L.1991,c.114,s.1.



Section 18A:35-4.12 - Curriculum Guidelines For Agricultural Science Education Programs

18A:35-4.12. Curriculum guidelines for agricultural science education programs
The Department of Education, in consultation with teachers who hold an instructional certificate with an agriculture endorsement, shall develop curriculum guidelines for agricultural science education programs appropriate for use in grades 9 through 12 of the public schools. The department shall make these curriculum guidelines available to all school districts in the State.

L.1991,c.114,s.2.



Section 18A:35-4.13 - Evaluation Of Agricultural Science Courses, Programs

18A:35-4.13. Evaluation of agricultural science courses, programs
The Department of Education shall establish a standardized process for the evaluation of agricultural science courses and programs offered by local school districts for the purpose of identifying the science skills that are taught in the course or program. Any student who satisfactorily completes an agricultural science course or program which is determined to contain appropriate science skills shall receive credit toward meeting high school graduation requirements for science established by statute or regulation.

L.1991,c.114,s.3.



Section 18A:35-4.14 - Agricultural Science Proficiencies Included In Science Core Courses

18A:35-4.14. Agricultural science proficiencies included in science core courses
In the event that the State Board of Education develops Statewide core course proficiencies in science, the State board shall include the agricultural science proficiencies contained in the curriculum guidelines established pursuant to section 2 of this act in those proficiencies.

L.1991,c.114,s.4.



Section 18A:35-4.15 - Findings, Declarations

18A:35-4.15. Findings, declarations
1. The Legislature finds and declares that:



a. chess increases strategic thinking skills, stimulates intellectual creativity, and improves problem-solving ability while raising self esteem;

b. when youngsters play chess they must call upon higher-order thinking skills, analyze actions and consequences, and visualize future possibilities;

c. in countries where chess is offered widely in schools, students exhibit excellence in the ability to recognize complex patterns and consequently excel in math and science; and

d. instruction in chess during the second grade will enable pupils to learn skills which will serve them throughout their lives.

L.1992,c.201,s.1.



Section 18A:35-4.16 - Instruction In Chess; Guidelines

18A:35-4.16. Instruction in chess; guidelines
2. Each board of education may offer instruction in chess during the second grade for pupils in gifted and talented and special education programs. The Department of Education may establish guidelines to be used by boards of education which offer chess instruction in those programs.

L.1992,c.201,s.2.



Section 18A:35-4.17 - Notification To Students Of Risks Of Using Computer Services For Illegal Purposes; Guidelines.

18A:35-4.17 Notification to students of risks of using computer services for illegal purposes; guidelines.
4.Every district or regional board of education shall, as part of any computer education instruction it provides, notify students on the potential risks and dangers posed to children by persons who use interactive computer services for illegal purposes. The notification shall be adapted to the age and understanding of elementary and secondary school pupils. The notification shall include information concerning the safe computing guidelines made available on the internet by the department pursuant to section 3 of P.L.1998, c.134 (C.52:17B-193). The Department of Education shall recommend guidelines and curriculum materials for utilization by local school districts on the ethical use of computers and the potential risks and dangers posed to juveniles by persons who use interactive computer services for unlawful purposes.

L.1998,c.134,s.4.



Section 18A:35-4.18 - Credit For World Language Course Not Offered By Public School

18A:35-4.18. Credit for world language course not offered by public school
8.A pupil who is enrolled in a public high school within the State who wishes to take a world language course not offered in the resident public school district may complete and receive credit toward high school graduation for a world language course offered by a religious organization or any other nonpublic school organization or entity. In order to receive credit for the course, the pupil shall meet local district proficiency requirements.

L.2001,c.203,s.8.



Section 18A:35-4.18.1 - American Sign Language Recognized As World Language For Meeting High School Graduation Requirements.

18A:35-4.18.1 American Sign Language recognized as world language for meeting high school graduation requirements.

1.Notwithstanding the provisions of any law, rule or regulation to the contrary, American Sign Language shall be recognized as a world language for the purpose of meeting any State or local world language requirement for high school graduation.

L.2015, c.87, s.1.



Section 18A:35-4.19 - Short Title.

18A:35-4.19 Short title.

1.This act shall be known as the "AIDS Prevention Act of 1999."

L.2001,c.303,s.1.



Section 18A:35-4.20 - Sex Education Programs To Stress Abstinence.

18A:35-4.20 Sex education programs to stress abstinence.

2.Any sex education that is given as part of any planned course, curriculum or other instructional program and that is intended to impart information or promote discussion or understanding in regard to human sexual behavior, sexual feelings and sexual values, human sexuality and reproduction, pregnancy avoidance or termination, HIV infection or sexually transmitted diseases, regardless of whether such instruction is described as, or incorporated into a description of "sex education," "family life education," "family health education," "health education," "family living," "health," "self esteem," or any other course, curriculum program or goal of education, and any materials including, but not limited, to handouts, speakers, notes or audiovisuals presented on school property concerning methods for the prevention of acquired immune deficiency syndrome (HIV/AIDS), other sexually transmitted diseases and of avoiding pregnancy, shall stress that abstinence from sexual activity is the only completely reliable means of eliminating the sexual transmission of HIV/AIDS and other sexually transmitted diseases and of avoiding pregnancy.

L.2001,c.303,s.2.



Section 18A:35-4.21 - Abstinence From Sexual Activity Stressed In Curriculum.

18A:35-4.21 Abstinence from sexual activity stressed in curriculum.

3.The board of education shall include in its family life and HIV/AIDS curriculum instruction on reasons, skills and strategies for remaining or becoming abstinent from sexual activity. Any instruction concerning the use of contraceptives or prophylactics such as condoms shall also include information on their failure rates for preventing pregnancy, HIV and other sexually transmitted diseases in actual use among adolescent populations and shall clearly explain the difference between risk reduction through the use of such devices and risk elimination through abstinence.

L.2001,c.303,s.3.



Section 18A:35-4.22 - Avoidance Of IV Drug Use Stressed.

18A:35-4.22 Avoidance of IV drug use stressed.

4.In addition, any course, program or material concerning methods for the prevention of HIV/AIDS shall stress the importance of avoiding intravenous drug use.

L.2001,c.303,s.4.

18A:35-4.23. Domestic violence, child abuse, instruction on those problems

1.A board of education may include instruction on the problems of domestic violence and child abuse in an appropriate place in the curriculum of elementary school, middle school and high school pupils. The instruction shall enable pupils to understand the psychology and dynamics of family violence, dating violence and child abuse, the relationship of alcohol and drug use to such violence and abuse, the relationship of animal cruelty to such violence and abuse, and to learn methods of non-violent problem-solving.

L.2003,c.46.



Section 18A:35-4.23 - Domestic Violence, Child Abuse, Instruction On Those Problems

18A:35-4.23. Domestic violence, child abuse, instruction on those problems

1.A board of education may include instruction on the problems of domestic violence and child abuse in an appropriate place in the curriculum of elementary school, middle school and high school pupils. The instruction shall enable pupils to understand the psychology and dynamics of family violence, dating violence and child abuse, the relationship of alcohol and drug use to such violence and abuse, the relationship of animal cruelty to such violence and abuse, and to learn methods of non-violent problem-solving.

L.2003,c.46.



Section 18A:35-4.23A - Dating Violence Education Incorporated Into Health Education Curriculum.

18A:35-4.23a Dating violence education incorporated into health education curriculum.

6. a. Beginning with the 2011-2012 school year, each school district shall incorporate dating violence education that is age appropriate into the health education curriculum as part of the district's implementation of the Core Curriculum Content Standards in Comprehensive Health and Physical Education for students in grades 7 through 12.

b.The dating violence education shall include, but not be limited to, information on the definition of dating violence, recognizing dating violence warning signs, and the characteristics of healthy relationships.

c.To assist school districts in developing a dating violence education program, the Department of Education shall recommend educational resources on dating violence.

d.Upon written request to the school principal, a parent or legal guardian of a student less than 18 years of age, shall be permitted within a reasonable period of time after the request is made, to examine the dating violence education program instruction materials developed by the school district.

e.As used in this section:

"Dating partner" means any person involved in an intimate association with another individual that is primarily characterized by the expectation of affectionate involvement, whether casual, serious, or long-term.

"Dating violence" means a pattern of behavior where one person threatens to use, or actually uses physical, sexual, verbal, or emotional abuse to control a dating partner.

L.2011, c.64, s.6.



Section 18A:35-4.24 - Definitions Relative To Alternative Education Projects.

18A:35-4.24 Definitions relative to alternative education projects.

1.As used in this act:

"Alternative education project" means the use of video tapes, models, films, books, computers, or any other tools which provide an alternative method for obtaining and testing the knowledge, information, or experience required by a course of study.

"Animal" means any living organism that is an invertebrate, or is in the phylum chordata or organisms which have a notochord and includes an animal's cadaver or severed parts of an animal's cadaver.

L.2005,c.266,s.1.



Section 18A:35-4.25 - Refusal To Participate In Certain School Activities Related To Animal Dissection, Etc.

18A:35-4.25 Refusal to participate in certain school activities related to animal dissection, etc.

2. a. A public school pupil from kindergarten through grade 12 may refuse to dissect, vivisect, incubate, capture or otherwise harm or destroy animals or any parts thereof as part of a course of instruction.

b.A school shall notify pupils and their parents or guardians at the beginning of each school year of the right to decline to participate in the activities enumerated in subsection a. of this section and shall authorize parents or guardians to assert the right of their children to refuse to participate in these activities. Within two weeks of the receipt of the notice, the pupils, parents or guardians shall notify the school if the right to decline participation in the enumerated activities will be exercised.

c.Any pupil who chooses to refrain from participation in or observation of a portion of a course of instruction in accordance with this section shall be offered an alternative education project for the purpose of providing the pupil with the factual knowledge, information or experience required by the course of study. A pupil may refuse to participate in an alternative education project which involves or necessitates any harmful use of an animal or animal parts.

d.A pupil shall not be discriminated against, in grading or in any other manner, based upon a decision to exercise the rights afforded pursuant to this act.

L.2005,c.266,s.2.



Section 18A:35-4.26 - Instruction In Gang Violence Prevention; Required For Elementary School Students.

18A:35-4.26 Instruction in gang violence prevention; required for elementary school students.

1.Each board of education that operates an educational program for elementary school students shall offer instruction in gang violence prevention and in ways to avoid membership in gangs. The instruction shall take place as part of the district's implementation of the Core Curriculum Content Standards in Comprehensive Health and Physical Education, and the comprehensive health and physical education curriculum framework shall provide school districts with sample materials that may be used to support implementation of the instructional requirement.

L.2007, c.22, s.1.



Section 18A:35-4.27 - Instruction On Responsible Use Of Social Media.

18A:35-4.27 Instruction on responsible use of social media.

1. a. Beginning with the 2014-2015 school year, each school district shall incorporate instruction on the responsible use of social media into the technology education curriculum for students in grades 6 through 8 as part of the district's implementation of the Core Curriculum Content Standards in Technology.

b.The instruction shall provide students with information on:

(1)the purpose and acceptable use of various social media platforms;

(2)social media behavior that ensures cyber safety, cyber security, and cyber ethics; and

(3)potential negative consequences, including cyber bullying, of failing to use various social media platforms responsibly.

c.The Commissioner of Education shall provide school districts with sample learning activities and resources designed to promote the responsible use of social media.

L.2013, c.257, s.1.



Section 18A:35-4.28 - Instruction In Cardiopulmonary Resuscitation, Use Of Automated External Defibrillator For Certain Students.

18A:35-4.28 Instruction in cardiopulmonary resuscitation, use of automated external defibrillator for certain students.

1. a. Notwithstanding the provisions of any law, rule, or regulation to the contrary, the board of education of a public school district that includes grades 9 through 12, or the board of trustees of a charter school that includes grades 9 through 12, shall provide instruction in cardiopulmonary resuscitation and the use of an automated external defibrillator to each student prior to graduation as part of the district's implementation of the Core Curriculum Content Standards in Comprehensive Health and Physical Education. The board of education, or board of trustees, may select a no-cost, non-certification instructional program to meet this requirement.

b.The provisions of subsection a. of this section shall first be effective with the 2014-2015 grade nine class.

L.2014, c.36, s.1.



Section 18A:35-4.29 - Instruction Provided.

18A:35-4.29 Instruction provided.

2.The instruction provided pursuant to section 1 of this act shall:

a.be modeled from an instructional program established by the American Heart Association, American Red Cross, or other nationally-recognized association with expertise in instruction in cardiopulmonary resuscitation and the use of an automated external defibrillator; and

b.include a hands-on learning component for each participating student.

L.2014, c.36, s.2.



Section 18A:35-4.30 - Weighting Of Certain Courses In Calculating Pupil Grade Point Averages.

18A:35-4.30 Weighting of certain courses in calculating pupil grade point averages.
1. a. A school district shall weight courses in the visual and performing arts equally with other courses of the same level of academic rigor and worth the same number of credits in calculating a pupil's grade point average.

b.As used in this section, "academic rigor" means a course's classification as a general education course, an honors course, or an advanced placement course.

L.2015, c.262, s.1.



Section 18A:35-5 - Maintenance Of Physical Training Courses; Features

18A:35-5. Maintenance of physical training courses; features
Each board of education shall conduct as a part of the instruction in the public schools courses in health, safety and physical education, which courses shall be adapted to the ages and capabilities of the pupils in the several grades and departments. To promote the aims of these courses any additional requirements or rules as to medical inspection of school children may be imposed.

L.1967, c.271.



Section 18A:35-5.1 - Lyme Disease Curriculum Guidelines

18A:35-5.1. Lyme Disease curriculum guidelines
1. The Commissioner of Education, in consultation with the Commissioner of Health, shall develop curriculum guidelines for the teaching of information on the prevention of Lyme Disease within the public school health curriculum. The guidelines shall emphasize disease prevention and sensitivity for victims of the disease. The Commissioner of Education shall periodically review and update the guidelines to insure that the curriculum reflects the most current information available.

L.1991,c.488,s.1.



Section 18A:35-5.2 - Availability Of Guidelines

18A:35-5.2. Availability of guidelines
2. The commissioner shall make the curriculum guidelines available to all school districts in the State and shall encourage their adoption by those districts which are located in areas of the State which have a high incidence of Lyme Disease.

L.1991,c.488,s.2.



Section 18A:35-5.3 - Guidelines For, Training Of Teachers Instructing Infected Students

18A:35-5.3. Guidelines for, training of teachers instructing infected students
3. The Commissioner of Education, in consultation with the Commissioner of Health, shall also provide curriculum guidelines for the training of all teachers who instruct students with Lyme disease which emphasizes the special needs and problems of students with the disease, in order to provide information about how best to teach those students. Each school district shall annually provide training to all teachers who instruct students with Lyme disease, based upon the guidelines.

L.1991,c.488,s.3.



Section 18A:35-5.4 - Instruction On Breast Self-examination Required

18A:35-5.4. Instruction on breast self-examination required
1.Each board of education which operates an educational program for students in grades 7 through 12 shall offer instruction in breast self-examination. The instruction shall take place as part of the district's implementation of the Core Curriculum Content Standards in Comprehensive Health and Physical Education, and the comprehensive health and physical education curriculum framework shall provide school districts with sample activities that may be used to support implementation of the instructional requirement.

L.1999,c.128.



Section 18A:35-6 - Supervision Of Instruction

18A:35-6. Supervision of instruction
Such courses, and the instruction therein, shall be subject to the general supervision and direction of the commissioner, who shall appoint, with the approval of the state board, such expert assistants as in the opinion of the state board shall from time to time be necessary to carry out the purposes of such courses.

L.1967, c.271.



Section 18A:35-7 - Course Required

18A:35-7. Course required
Every pupil, except kindergarten pupils, attending the public schools, insofar as he is physically fit and capable of doing so, as determined by the medical inspector, shall take such courses, which shall be a part of the curriculum prescribed for the several grades, and the conduct and attainment of the pupils shall be marked as in other courses or subjects, and the standing of the pupil in connection therewith shall form a part of the requirements for promotion or graduation.

L.1967, c.271.



Section 18A:35-8 - Time Devoted To Course

18A:35-8. Time devoted to course
The time devoted to such courses shall aggregate at least two and one-half hours in each school week, or proportionately less when holidays fall within the week.

L.1967, c.271.



Section 18A:35-9 - Qualifications Of Teachers; Instruction Of College Pupils

18A:35-9. Qualifications of teachers; instruction of college pupils
The state board shall adopt rules fixing the necessary qualifications of teachers in such courses in the public school system and all students at the state colleges shall be required to receive thorough instruction in such courses.

L.1967, c.271.



Section 18A:35-10 - Military Training Course; When Required; Preparation

18A:35-10. Military training course; when required; preparation
If the State board shall determine that the courses in health, safety and physical education, as prescribed for male pupils in the high school, shall include a course in military training, such course in military training shall be prepared by the commissioner and the Adjutant General of the Department of Defense and be a part of the courses in health, safety, and physical education for male pupils, and all male pupils in the high school shall be required to take the same except those who are physically unfit, as determined by the medical inspector, or whose parents have conscientious scruples against military training.

L.1967, c.271; amended by L.1984, c. 181, s. 1, eff. Nov. 14, 1984.



Section 18A:35-11 - Military Training; Referendum

18A:35-11. Military training; referendum
If the state board does not require the course in military training to be included in courses in health, safety and physical training, the question of the inclusion thereof, in such courses to be given in any district, shall be submitted to the legal voters of the district by referendum when the board of education of the district so determines by resolution or when a petition signed by at least 10% of the legal voters of the district requests the question to be so submitted.

In districts in which annual school elections are held the petition shall be filed with the secretary of the board of education and the question shall be submitted at the next ensuing annual, or at a special school election following the nineteenth day after the filing of the petition and in all other districts the petition shall be filed with the clerk of the municipality and the question shall be submitted at the next ensuing general election following the thirty-fourth day after the filing of the petition.

L.1967, c.271.



Section 18A:35-12 - Result Of Election; Establishment Of Course

18A:35-12. Result of election; establishment of course
If, at such election, the number of votes cast in favor of the adoption of the question shall exceed the number of votes cast against the adoption of the question, military training shall be included in the courses in health, safety and physical education for male pupils in the high school of the district, within 60 days after the election.

L.1967, c.271.



Section 18A:35-13 - Expenses Of Maintaining Military Training

18A:35-13. Expenses of maintaining military training
The funds required to furnish the necessary equipment for such course in military training and to meet the expenses incident thereto shall be provided in the same manner as funds for other equipment and expenses in public schools are provided.

L.1967, c.271.



Section 18A:35-14 - Instructors In Military Training; Qualifications; Salary

18A:35-14. Instructors in military training; qualifications; salary
Every instructor of such course in military training shall hold at all times a certificate as to his qualifications as an instructor in military training from the Adjutant General of the Department of Defense, and the salary of each such instructor shall be paid by the district obtaining his services.

L.1967, c.271; amended by L.1984, c. 181, s. 2, eff. Nov. 14, 1984.



Section 18A:35-15 - Legislative Findings

18A:35-15. Legislative findings
The Legislature finds that there are large numbers of children in the State who come from environments where the primary language is other than English. Experience has shown that public school classes in which instruction is given only in English are often inadequate for the education of children whose native tongue is another language. The Legislature believes that a program of bilingual education can meet the needs of those children and facilitate their integration into the regular public school curriculum. Therefore, pursuant to the policy of the State to insure equal educational opportunity to every child, and in recognition of the educational needs of children of limited English speaking ability, it is the purpose of this act to provide for the establishment of bilingual education programs in the public schools.

L.1974, c. 197, s. 1, eff. Jan. 8, 1975.



Section 18A:35-16 - Definitions

18A:35-16. Definitions
As used in this act, the following words and phrases shall have the following meaning:

"Children of limited English-speaking ability" means those children whose primary language is other than English and who have difficulty performing ordinary classwork in English.

"Programs in bilingual education" means a full-time program of instruction (1) in all those courses or subjects which a child is required by law, rule or regulation to receive given in the native language of the children of limited English-speaking ability enrolled in the program and also in English (2) in the aural comprehension, speaking, reading, and writing of the native language of the children of limited English-speaking ability enrolled in the program and in the aural comprehension, speaking, reading and writing of English, and (3) in the history and culture of the country, territory or geographic area which is the native land of the parents of children of limited English-speaking ability enrolled in the program and in the history and culture of the United States.

L.1974, c. 197, s. 2, eff. Jan. 8, 1975.



Section 18A:35-17 - Identification And Classification Of Children Of Limited English-speaking Ability

18A:35-17. Identification and classification of children of limited English-speaking ability
Each school district shall identify and ascertain, according to rules prescribed by the Commissioner of Education with the approval of the State board, the children attending the schools of the district who are of limited English-speaking ability and, also, those not in attendance but resident within the district, and shall classify them according to the language of which such children possess a primary speaking ability.

L.1974, c. 197, s. 3, eff. Jan. 8, 1975.



Section 18A:35-18 - Programs In Bilingual Education; Establishment; Number Of Pupils; Waiver

18A:35-18. Programs in bilingual education; establishment; number of pupils; waiver
4. a. When, at the beginning of any school year, there are within the schools of the district 20 or more pupils of limited English-speaking ability in any one language classification, the board of education shall establish, for each such classification, a program in bilingual education for all the pupils therein; provided, however, that a board of education may establish a program in bilingual education for any language classification with less than 20 children therein.

b. The Commissioner of Education may waive the requirement that a board of education establish a full time bilingual education program when the board is able to demonstrate that due to the age range, grade span or geographic location of the eligible pupils it would be impractical to provide a full time bilingual education program. The waiver shall permit the district to implement a special alternative instructional program for as long as the conditions exist that justified the waiver.

L.1974,c.197,s.4; amended 1995,c.59.



Section 18A:35-19 - Period Of Continuance Of Participation By Pupil

18A:35-19. Period of continuance of participation by pupil
Every pupil participating in a program established pursuant to this act shall be entitled to continue such participation for a period of 3 years.

L.1974, c. 197, s. 5, eff. Jan. 8, 1975.



Section 18A:35-19.1 - Transfer Of Bilingual Pupil To English-only Program

18A:35-19.1. Transfer of bilingual pupil to English-only program
A pupil enrolled in a bilingual education program pursuant to P.L.1974, c.197 (C.18A:35-15 et seq.) shall be placed in the English-only program when the pupil demonstrates readiness to function successfully in the English-only program. The process to determine the readiness or inability of the individual pupil to function successfully in the English-only program shall be initiated by the pupil's level of English proficiency as measured by a State established cut-off score on an English language proficiency test and the readiness of the pupil shall be further assessed on the basis of multiple indicators which shall, at a minimum, include classroom performance, the pupil's reading level in English, the judgment of the teaching staff member or members responsible for the educational program of the pupil, and performance on achievement tests in English.

L.1991,c.12,s.1.



Section 18A:35-19.2 - Appeal Of Placement Decision

18A:35-19.2. Appeal of placement decision
If any parent or teaching staff member disagrees with the decision either that a pupil exit from or remain in the district's bilingual education program, the parent or teaching staff member may appeal this decision. After exhausting a local appeal process, any parent or guardian who is not satisfied with the district's explanation for its decision shall have the right to a hearing as a contested case before the Commissioner of Education or his designee. The final decision on a child's placement shall be based on the best interests of the child in accordance with the assessment criteria set forth in section 1 of this amendatory and supplementary act. An appeal under this provision shall be heard and decided by the commissioner or his designee on an expedited basis.

L.1991,c.12,s.2.



Section 18A:35-19.3 - Rules, Regulations

18A:35-19.3. Rules, regulations
The State Board of Education shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the provisions of this act. The Commissioner of Education shall issue guidelines to serve as temporary procedures for effectuating the provisions of this act until such time as the State board promulgates regulations.

L.1991,c.12,s.4.



Section 18A:35-20 - Participation In Courses In Which Verbalization Unessential To Understanding Of Subject Matter; Location Of And Children In Bilingual Programs

18A:35-20. Participation in courses in which verbalization unessential to understanding of subject matter; location of and children in bilingual programs
In those courses or subjects in which verbalization is not essential to an understanding of the subject matter, including but not limited to art, music, and physical education, pupils of limited English-speaking ability shall participate fully with English-speaking pupils in the regular classes provided for such subjects. Each board shall insure to each pupil enrolled in a program in bilingual education a practical and meaningful opportunity to participate fully in all programs and activities available in the school district. Programs in bilingual education shall be located in the regular public schools of the district rather than in separate facilities. Bilingual education programs may include children of English-speaking ability.

L.1974, c. 197, s. 6, eff. Jan. 8, 1975.



Section 18A:35-21 - Joint Establishment By School Districts

18A:35-21. Joint establishment by school districts
A school district may join with any other school district or districts, according to rules prescribed by Commissioner of Education with the approval of the State board, to provide programs pursuant to this act.

L.1974, c. 197, s. 7, eff. Jan. 8, 1975.



Section 18A:35-22 - Notification Of Parents; Involvement In Programs

18A:35-22. Notification of parents; involvement in programs
8.Each school district shall notify by mail the parents of the pupils of limited English-speaking ability of the fact that their child has been indentified as eligible for enrollment in a program of bilingual education. Such notice shall include the information that the parents have the option of declining enrollment of their child in a bilingual program, and they shall be given an opportunity to decline enrollment if they so choose. The notice shall be in writing and in the language of which the child of the parents so notified possesses a primary speaking ability, and in English. In addition, whenever a school district determines, on the basis of a pupil's level of English proficiency, that a pupil should exit from a program of bilingual education the district shall notify the parents of the pupil by mail.

The board shall provide for the maximum practicable involvement of parents of children of limited English-speaking ability in the development and review of program objectives and dissemination of information to and from the local school districts and communities served by the bilingual education program within existing State law.

L.1974,c.197,s.8; amended 1991, c.12, s.3; 1995, c.327, s.1.



Section 18A:35-22.1 - Removal Of Pupil From Bilingual Education Program

18A:35-22.1. Removal of pupil from bilingual education program
2.A parent or guardian may remove a pupil who is enrolled in a bilingual education program at any time; except that during the first three years of a pupil's participation in a bilingual education program, a parent or guardian may only remove the pupil at the end of each school year. If a parent or guardian wishes to remove the pupil prior to the end of each school year, the removal shall be approved by the county superintendent of schools. If the county superintendent determines that the pupil should remain in the bilingual education program until the end of the school year, the parent may appeal the county superintendent;s decision to the Commissioner of Education, or his designee, pursuant to the provisions of section 2 of P.L.1991, c.12 (C.18A:35-19.2). The commissioner's decision shall be rendered within 30 days of the filing of the appeal.

L.1995,c.327,s.2.



Section 18A:35-23 - Implementation Of Provisions

18A:35-23. Implementation of provisions
9. The Commissioner of Education shall, with the approval of the State Board of Education promulgate rules and regulations, establish procedures, employ personnel, and take all other necessary steps to insure the implementation of the provisions of this act.

L.1974,c.197,s.9; amended 1994,c.48,s.63.



Section 18A:35-24 - State Advisory Committee On Bilingual Education; Establishment; Membership

18A:35-24. State Advisory Committee on Bilingual Education; establishment; membership
10. The State Board of Education shall establish a State Advisory Committee on Bilingual Education to assist the Department of Education in the formulation of policies and procedures relating to this act. The State Advisory Committee on Bilingual Education shall include representatives of the language communities served, institutions of higher education, local school boards, school administrators, teachers and laymen knowledgeable in the field of bilingual education.

L.1974,c.197,s.10; amended 1994,c.48,s.64.



Section 18A:35-25 - Financial Support To Institutions Of Higher Education

18A:35-25. Financial support to institutions of higher education
11. The Commission on Higher Education with the advice of the State Advisory Committee on Bilingual Education shall recommend to the treasurer that financial support be provided to institutions of higher education for career development programs and the training of professionals serving bilingual populations with emphasis on effective utilization of existing facilities.

L.1974,c.197,s.11; amended 1994,c.48,s.65.



Section 18A:35-26 - Developmental Activities

18A:35-26. Developmental activities
12. The State Board of Education shall develop resources, programs, curriculum and instructional materials and undertake such other activities as will enable boards of education to provide programs pursuant to this act.

L.1974,c.197,s.12; amended 1994,c.48,s.66.



Section 18A:35-27 - Findings, Declarations

18A:35-27. Findings, declarations
1. The Legislature finds and declares that:

a. New Jersey has recently become the focal point of national attention for the most venomous and vile of ethnic hate speeches.

b. There is an inescapable link between violence and vandalism and ethnic and racial intolerance. The New Jersey Department of Education itself has formally recognized the existence of the magnitude of this problem in New Jersey schools by the formation of a Commissioner's Task Force on Violence and Vandalism.

c. New Jersey is proud of its enormous cultural diversity. The teaching of tolerance must be made a priority if that cultural diversity is to remain one of the State's strengths.

d. National studies indicate that fewer than 25% of students have an understanding of organized attempts throughout history to eliminate various ethnic groups through a systematic program of mass killing or genocide.

e. The New Jersey Commission on Holocaust Education, created pursuant to P.L.1991, c.193 (C.18A:4A-1 et seq.), several years ago expanded its mission to study and recommend curricular material on a wide range of genocides. The Holocaust Commission is an ideal agency to recommend curricular materials to local districts.

L.1994,c.13,s.1.



Section 18A:35-28 - Instruction On Holocaust, Genocides Required In Elementary, Secondary School Curriculum

18A:35-28. Instruction on Holocaust, genocides required in elementary, secondary school curriculum
2. a. Every board of education shall include instruction on the Holocaust and genocides in an appropriate place in the curriculum of all elementary and secondary school pupils.

b. The instruction shall enable pupils to identify and analyze applicable theories concerning human nature and behavior; to understand that genocide is a consequence of prejudice and discrimination; and to understand that issues of moral dilemma and conscience have a profound impact on life. The instruction shall further emphasize the personal responsibility that each citizen bears to fight racism and hatred whenever and wherever it happens.

L.1994,c.13,s.2.



Section 18A:35-29 - Short Title.

18A:35-29 Short title.
1.This act shall be known and may be cited as the "Recovery High School Alternative Education Act."

L.2015, c.254, s.1.



Section 18A:35-30 - Definitions Relative To Alternative Education Programs.

18A:35-30 Definitions relative to alternative education programs.
2.As used in this act:

"Alternative education program" means a comprehensive educational program designed to address the individual learning, behavior, and health needs of students who are not succeeding in a general education program or who have been mandated for removal from general education. The alternative education program shall provide a variety of approaches to meet State-adopted standards, including non-traditional programs, services, and methodologies to ensure curriculum and instruction are delivered in a way that enables students to demonstrate the knowledge and skills specified for all students.

"Recovery high school alternative education program" means an alternative education program that serves students diagnosed with substance use disorder or dependency as defined by the most recent Diagnostic and Statistical Manual of Mental Disorders, and that provides a comprehensive four-year high school education in an alternative public school setting and a structured plan of recovery that is aligned with the national framework of evidence-based practices for recovery high schools.

L.2015, c.254, s.2.



Section 18A:35-31 - Operation Of Alternative Education Program Permitted.

18A:35-31 Operation of alternative education program permitted.
3.Any board of education may operate an alternative education program including, but not limited to, a recovery high school alternative education program, upon approval by the board of education. The Commissioner of Education shall approve any alternative education program within a State agency, public college operated program, or department-approved school.

L.2015, c.254, s.3.



Section 18A:35-32 - Agreement For Provision Of Services To Out-of-district Student.

18A:35-32 Agreement for provision of services to out-of-district student.
4.A sending district may enter into an agreement with a school district which has established a recovery high school alternative education program for the provision of services to a student who is currently enrolled in the sending district. If the student is admitted to the recovery high school alternative education program, the sending district shall pay tuition to that district calculated in accordance with the provisions of N.J.S.18A:38-19.

L.2015, c.254, s.4.



Section 18A:35-33 - Regulations.

18A:35-33 Regulations.
5.The State Board of Education may adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2015, c.254, s.5.



Section 18A:36-1 - School Year

18A:36-1. School year
The school year for all schools in the public school system shall begin on July 1 and end on June 30.

L.1967, c.271.



Section 18A:36-2 - Time When Schools Are Open; Determination

18A:36-2. Time when schools are open; determination
The board of education shall determine annually the dates, between which the schools of the district shall be open, in accordance with law.

L.1967, c.271.



Section 18A:36-3 - Display Of And Salute To Flag; Pledge Of Allegiance

18A:36-3. Display of and salute to flag; pledge of allegiance
Every board of education shall:

(a) Procure a United States flag, flagstaff and necessary appliances therefor for each school in the district and display such flag upon or near the public school building during school hours;

(b) Procure a United States flag, flagstaff and necessary appliances or standard therefor for each assembly room and each classroom in each school, and display such flag in the assembly room and each classroom during school hours and at such other time as the board of education may deem proper; and

(c) Require the pupils in each school in the district on every school day to salute the United States flag and repeat the following pledge of allegiance to the flag: "I pledge allegiance to the flag of the United States of America and to the republic for which it stands, one nation, under God, indivisible, with liberty and justice for all," which salute and pledge of allegiance shall be rendered with the right hand over the heart, except that pupils who have conscientious scruples against such pledge or salute, or are children of accredited representatives of foreign governments to whom the United States government extends diplomatic immunity, shall not be required to render such salute and pledge but shall be required to show full respect to the flag while the pledge is being given merely by standing at attention, the boys removing the headdress.

L.1967, c.271.



Section 18A:36-4 - Period Of Silence

18A:36-4. Period of silence
Principals and teachers in each public elementary and secondary school of each school district in this State shall permit students to observe a 1 minute period of silence to be used solely at the discretion of the individual student, before the opening exercises of each school day for quiet and private contemplation or introspection.

L.1982, c. 205, s. 1, eff. Dec. 17, 1982.



Section 18A:36-5 - "Special Education Week" Designated

18A:36-5. "Special Education Week" designated
2. The week beginning with the second Sunday in May of each year is designated as "Special Education Week" in the State of New Jersey in order to give the citizens of this State the opportunity to recognize the contribution of public school board members, schools and agencies for the handicapped, educators, parents and the students themselves, and to commend them for their dedication to ensuring quality education for the exceptional citizens of this State.

L.1995,c.104,s.2.



Section 18A:36-5.1 - "School Violence Awareness Week"; Designated.

18A:36-5.1 "School Violence Awareness Week"; designated.

2.The week beginning with the third Monday in October of each year is designated as "School Violence Awareness Week" in the State of New Jersey. School districts shall observe this week by organizing activities to prevent school violence including, but not limited to, age-appropriate opportunities for student discussion on conflict resolution, issues of student diversity, and tolerance. Law enforcement personnel shall be invited to join members of the teaching staff in the discussions. Programs shall also be provided for school board employees that are designed to help them recognize warning signs of school violence and to instruct them on recommended conduct during an incident of school violence. The Department of Education shall provide guidelines and information to boards of education for use in planning the activities in observance of the week and such funds as are necessary to pay the costs of the required activities and programs.

L.2001, c.298, s.2; amended 2007, c.42, s.4.



Section 18A:36-6 - Observance Of Flag Day

18A:36-6. Observance of flag day
The principals and teachers in the public schools shall make suitable arrangements for the celebration, by appropriate exercises among the pupils in the schools, of June 14 in each year, as the day of the adoption of the American flag by the Continental congress.

L.1967, c.271.



Section 18A:36-7 - Designation Of Arbor Day

18A:36-7. Designation of Arbor Day
For the purpose of encouraging the planting of shade and forest trees and the designation of a uniform day throughout the nation, the last Friday of April in each year is hereby designated as a day for the general observance of that purpose, and shall be known as Arbor Day.

L.1967, c.271.



Section 18A:36-10 - Designation Of Commodore Barry Day

18A:36-10. Designation of Commodore Barry Day
September 13 in each year shall be known as Commodore John Barry Day, except when such day shall fall on Saturday, then the day preceding, or on Sunday, then the day following.

L.1967, c.271.



Section 18A:36-11 - Observance Of Commodore Barry Day

18A:36-11. Observance of Commodore Barry Day
It shall be the duty of the authorities of every public school in this state to assemble the pupils in their charge on such day in the school building, or elsewhere, as they may deem proper, and to provide for and conduct such exercises or instructions as shall tend to (1) acquaint such pupils with the achievements of Commodore John Barry, "father of the American navy," and (2) honor the memory of Commodore Barry.

L.1967, c.271.



Section 18A:36-12 - Exercises On Commodore Barry Day

18A:36-12. Exercises on Commodore Barry Day
The commissioner shall prescribe a course of exercises or instructions which shall be adopted and observed by public school authorities on Commodore John Barry Day.

L.1967, c.271.



Section 18A:36-13 - Patriotic Exercises Preceding Holidays.

18A:36-13 Patriotic exercises preceding holidays.

18A:36-13. Appropriate exercises for the development of a higher spirit of patriotism shall be held in all public schools on the last school day preceding Washington's Birthday (also celebrated as President's Day), Decoration or Memorial Day, Columbus Day, and Veterans Day.

Amended 2007, c.42, s.7.



Section 18A:36-13.1 - Observation Of Certain Holidays By School District.

18A:36-13.1 Observation of certain holidays by school district.

5.A school district may conduct a course of exercises or instruction in accordance with the core curriculum content standards to observe holidays, including, but not limited to, Lincoln's Birthday, Thanksgiving Day, and Arbor Day.

L.2007, c.42, s.5.



Section 18A:36-13.2 - Excused Absence For Certain Pupils On Veterans Day.

18A:36-13.2 Excused absence for certain pupils on Veterans Day.
1. a. Notwithstanding any law, rule, or regulation to the contrary, any pupil of a public school who is absent from school on November 11, Veterans Day, attending a ceremony honoring a veteran or a member of the United States Armed Forces or the New Jersey National Guard returning from overseas deployments, or assisting a veteran at a hospital, food shelter, or any similar facility, shall have the absence for those reasons recorded as an excused absence on the pupil's attendance record or on that of any group or class of which he is a member. Any transcript, application, employment form, or any similar form on which information concerning a pupil's attendance record is requested shall show, with respect to absences, only absences other than excused absences authorized pursuant to this subsection. In making a determination on whether or not a student has a perfect attendance record for the school year, a school district shall not consider as an absence an excused absence authorized pursuant to this subsection.

b.A pupil shall provide such documentation as the superintendent or administrative principal of the school district deems necessary to prove the pupil meets the requirements for the excused absence under subsection a. of this section.

c.As used in this section, "veteran" means a person who has served on active duty in the Armed Forces of the United States and who was discharged or released therefrom under conditions other than dishonorable.

L.2015, c.297, s.1.



Section 18A:36-14 - Religious Holidays; Absence Of Pupils On; Effect

18A:36-14. Religious holidays; absence of pupils on; effect
No pupil of any public school, who shall be absent, by reason of observance of a religious holiday, from such school at any time when the same is in session, shall by reason of such absence be deprived of any award or of eligibility or opportunity to compete for any award, or of the right to take an alternate test or examination, for any which he missed by reason of such absence, if a written excuse signed by a parent of, or person standing in loco parentis to, the pupil be presented to the proper school authority.

L.1967, c.271.



Section 18A:36-15 - Absence Because Of Religious Holidays As Excused Absence

18A:36-15. Absence because of religious holidays as excused absence
Any absence because of religious holidays shall be recorded as excused absence on the pupil's attendance record or on that of any group or class of which he is a member, and any transcript or application or employment form or any similar form on which information concerning a pupil's attendance record is requested shall show, with respect to absences, only absences other than absences excused because of religious holidays.

L.1967, c.271.



Section 18A:36-16 - Rules Regarding Religious Holidays

18A:36-16. Rules regarding religious holidays
The commissioner, with the approval of the state board, shall prescribe rules relative to absences for religious holidays including, but not limited to, a list of holidays on which it shall be mandatory to excuse a pupil, but nothing herein contained shall be construed to limit the right of any board of education, at its discretion, to excuse absence on any other day by reason of the observance of a religious holiday.

L.1967, c.271.



Section 18A:36-17 - Credit Of Seniors In Active Military And Naval Service, Etc.

18A:36-17. Credit of seniors in active military and naval service, etc.
Any pupil or student who has completed or shall complete the work of the junior year in any of the public high schools or educational institutions and who heretofore and subsequent to July 1, 1940, entered, or hereafter in time of war, shall enter the active military or naval service of the United States or the active service of the United States merchant marine or the active service of the women's army corps, the women's reserve of the naval reserve or any similar organization authorized by the United States to serve with the army or navy, or the active military or naval service of the Dominion of Canada, or who in time of emergency heretofore entered or hereafter shall serve on active duty with the armed forces of the United States, and who continued or shall continue to attend the regular sessions in any of the public high schools or educational institutions until 21 days prior to such entry and whose school work has been satisfactory until 21 days prior to such entry, shall be given credit for the work of the complete senior year without examination, and shall be entitled to and receive the diploma, certificate, degree, or other credentials or standings awarded to those pupils or students of the school or institution who have satisfactorily completed the work of the said senior year.

As used in this section the term "in time of emergency" shall mean and include any time after June 23, 1950, and prior to the termination, suspension or revocation of the proclamation of the existence of a national emergency issued by the president of the United States on December 16, 1950, or termination of the existence of such national emergency by appropriate action of the president or congress of the United States.

L.1967, c.271.



Section 18A:36-18 - Books Containing Organic Laws At Graduation

18A:36-18. Books containing organic laws at graduation
The board of education of every school district shall have printed and suitably bound in book form, copies of the Declaration of Independence, the constitution of the United States and the amendments thereto, and the constitution of the state of New Jersey and the amendments thereto, and a copy of such book shall be presented to each pupil upon his graduation from any elementary school.

L.1967, c.271.



Section 18A:36-19 - Pupil Records; Creation, Maintenance And Retention, Security And Access; Regulations; Nonliability

18A:36-19. Pupil records; creation, maintenance and retention, security and access; regulations; nonliability
The State Board of Education shall provide by regulation for the creation, maintenance and retention of pupil records and for the security thereof and access thereto, to provide general protection for the right of the pupil to be supplied with necessary information about herself or himself, the right of the parent or guardian and the adult pupil to be supplied with full information about the pupil, except as may be inconsistent with reasonable protection of the persons involved, the right of both pupil and parent or guardian to reasonable privacy as against other persons and the opportunity for the public schools to have the data necessary to provide a thorough and efficient educational system for all pupils.

No liability shall attach to any member, officer or employee of any board of education for the furnishing of any pupil records consistent with this act and the regulations adopted hereunder.

L.1967, c.271; amended by L.1977, c. 346, s. 1.



Section 18A:36-19.1 - Military Recruitment In Public Schools

18A:36-19.1. Military recruitment in public schools
Local school districts in New Jersey are directed to establish policies which would provide military recruiters the same access to school facilities and student information directories that is provided to educational and occupational recruiters pursuant to regulations adopted by the State Board of Education pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). These regulations shall be adopted within 180 days of the effective date of this act. The policies should be consistent with State and federal right to privacy laws.

L. 1985, c. 51, s. 1, eff. Feb. 21, 1985.



Section 18A:36-19.2 - School Locker Inspection

18A:36-19.2. School locker inspection
The principal or other official designated by the local board of education may inspect lockers or other storage facilities provided for use by students so long as students are informed in writing at the beginning of each school year that inspections may occur.

L. 1985, c. 198, s. 1, eff. June 26, 1985.



Section 18A:36-19A - Student Records.

18A:36-19a Student records.

1.The chief school administrator or the administrator's designee of any local school district that enrolls a new student shall request, in writing, the student's records from the school district of last attendance within two weeks from the date that the student enrolls in the new school district. The school district of last attendance shall provide to the receiving district all information in the student's record related to disciplinary actions taken against the student by the district and notify the receiving district, in writing, if it has obtained any information pursuant to section 1 of P.L.1982, c.79 (C.2A:4A-60) or section 1 of P.L.2009, c.157 (C.2C:43-5.1). If the receiving district, after having requested in writing the student's records from the school district of last attendance, does not receive those records, it shall use every available means to obtain the records. If the school district of last attendance does not receive a written request for the student's records within two weeks of the student's transfer, it shall use every available means to determine which local school district the student has enrolled in, and to send the student's records, including any information received regarding criminal history pursuant to section 1 of P.L.1982, c.79 (C.2A:4A-60) or section 1 of P.L.2009, c.157 (C.2C:43-5.1), to that district.

Written consent of the parent or adult student shall not be required as a condition of transfer of this information; however, written notice of the transfer shall be provided to the parent or adult student. Additionally, the school district shall obtain proper identification of any new student such as a certified copy of the student's certificate of birth.

L.1986, c.160, s.1; amended 2002, c.63, s.1; 2009, c.157, s.2.



Section 18A:36-20 - Discrimination; Prohibition

18A:36-20. Discrimination; prohibition
No pupil in a public school in this State shall be discriminated against in admission to, or in obtaining any advantages, privileges or courses of study of the school by reason of race, color, creed, sex or national origin.

L.1973, c. 380, s. 1, eff. Jan. 14, 1974.



Section 18A:36-21 - Field Trips; Costs To Be Borne By Parents Or Guardians, Exceptions, Financial Hardship

18A:36-21. Field trips; costs to be borne by parents or guardians, exceptions, financial hardship
Any board of education may authorize field trips for which all or part of the costs are borne by the pupils' parents or legal guardians, with the exception of pupils in special education classes and pupils with financial hardship. In determining financial hardship the criteria shall be the same as the Statewide eligibility standards for free and reduced price meals under the State school lunch program (N.J.A.C. 6:79-1.1 et seq.).

L.1980, c. 49, s. 1, eff. June 26, 1980.



Section 18A:36-22 - "Field Trip" Defined

18A:36-22. "Field trip" defined
As used in this act "field trip" means a journey by a group of pupils, away from the school premises, under the supervision of a teacher.

L.1980, c. 49, s. 2, eff. June 26, 1980.



Section 18A:36-23 - No Student Prohibited From Attending Field Trip

18A:36-23. No student prohibited from attending field trip
No student shall be prohibited from attending a field trip due to inability to pay the fee regardless of whether or not they have met the financial hardship requirements set forth in section 1 of this act.

L.1980, c. 49, s. 3, eff. June 26, 1980.



Section 18A:36-24 - Missing Children; Legislative Findings And Declarations

18A:36-24. Missing children; legislative findings and declarations
The legislature finds and declares:

a. That there is a growing recognition of the prevalence and consequences of child abuse.

b. That the removal of children from school constitutes a deprivation in itself and may be an indicator of even more grievous abuses.

c. That the public schools can and should provide an early warning to the appropriate authorities when a child appears to be missing from the educational system.

L.1984, c. 228, s. 1, eff. Dec. 28, 1984.



Section 18A:36-25 - Early Detection Of Missing And Abused Children; Policies Of School Districts

18A:36-25. Early detection of missing and abused children; policies of school districts
All school districts shall be required to establish policies designed to provide for the early detection of missing and abused children. These policies shall include provisions for the notification of the appropriate law enforcement and child welfare authorities when a potential missing or abused child situation is detected. This provision shall be complied with no later than March 1, 1985.

L.1984, c. 228, 2, eff. Dec. 28, 1984.



Section 18A:36-25.1 - Certified Copy Of Birth Certificate Required For Enrollment In School, Records

18A:36-25.1. Certified copy of birth certificate required for enrollment in school, records
4. a. When a child is enrolled in a school district for the first time, the superintendent shall require the child's parent or legal guardian to provide a certified copy of the child's birth certificate or other proof of the child's identity, within 30 days of enrollment. If the child's parent or legal guardian refuses to comply with the requirement in this section, the superintendent shall notify the parent or guardian, in writing, that the matter will be referred to a law enforcement agency if the proof of identity is not provided within 10 days of the notice.

b.When a child transfers from one school district to another, the receiving school district shall obtain the child's school record from the district from which the child has transferred, within 14 days of enrollment. The school district of last attendance shall provide to the receiving district all information in the child's record related to disciplinary actions taken against the child by the district and notify the receiving district if it has obtained any information pursuant to section 1 of P.L.1982, c.79 (C.2A:4A-60). Written consent of the parent or adult pupil shall not be required as a condition of transfer of this information; however, written notice of the transfer shall be provided to the parent or adult pupil If the record has been marked pursuant to section 2 of P.L.1995, c.395 (C.52:17B-9.8b), the transferring school district shall forward the record to the receiving school district and immediately notify the Missing Persons Unit in the Department of Law and Public Safety established pursuant to section 2 of P.L.1983, c.467 (C.52:17B-9.7).

L.1995,c.395,s.4; amended 2002, c.63, s.2.



Section 18A:36-25.2 - Investigation, Reporting Of Certain Pupil Absences, Transfers.

18A:36-25.2 Investigation, reporting of certain pupil absences, transfers.

1. a. If any child enrolled in a school district has an unexcused absence from school for five consecutive school days, the attendance officer of the district shall investigate the absence and notify the district superintendent of the absence. In the event the investigation leads the district superintendent to have reasonable cause to believe the child has been abused or neglected as defined in section 1 of P.L.1974, c.119 (C.9:6-8.21), the district superintendent shall then notify the Division of Child Protection and Permanency in the Department of Children and Families for its determination of whether the division is or has been involved with the child and whether action, as appropriate, is warranted.

b.When a child's parent, guardian, or other person having charge and control of the child notifies a school district that the child will be withdrawing from the district and transferring to another school district, the principal of the school from which the child is withdrawing shall request that the parent, guardian, or other person having charge and control of the child provide the principal with the name and location of the school district in which the child will subsequently be enrolled and the expected date of enrollment. The principal shall provide the information supplied by the parent, guardian, or other person having charge and control of the child to the district superintendent. Five school days following the expected date of enrollment, the superintendent of the district of last attendance shall contact the school district in which the child is to be subsequently enrolled to determine if the child has enrolled in the district. If the child has not been so enrolled, the attendance officer of the transfer district shall investigate the failure to enroll and notify the superintendent of the transfer district of the failure to enroll. In the event the investigation leads the superintendent of the transfer district to have reasonable cause to believe the child has been abused or neglected as defined in section 1 of P.L.1974, c.119 (C.9:6-8.21), the superintendent of the transfer district shall then notify the Division of Child Protection and Permanency in the Department of Children and Families for its determination of whether the division is or has been involved with the child and whether action, as appropriate, is warranted. If the child has been so enrolled, the district of last attendance and the transfer district shall arrange for the transfer of the child's records in accordance with the provisions of section 1 of P.L.1986, c.160 (C.18A:36-19a) and subsection b. of section 4 of P.L.1995, c.395 (C.18A:36-25.1).

c.School district policies for the early detection of missing and abused children required pursuant to section 2 of P.L.1984, c.228 (C.18A:36-25) shall include provisions to implement the requirements of this section.

L.2007, c.248, s.1; amended 2012, c.16, s.42.



Section 18A:36-25.3 - Rules, Regulations.

18A:36-25.3 Rules, regulations.

2.The Commissioner of Education, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and in consultation with the Commissioner of Children and Families shall adopt rules and regulations necessary to effectuate the purposes of this act.

L.2007, c.248, s.2.



Section 18A:36-25.4 - Short Title.

18A:36-25.4 Short title.

1.This act shall be known and may be cited as "Tabitha's Law."

L.2012, c.74, s.1.



Section 18A:36-25.5 - Findings, Declarations Relative To Child Abduction.

18A:36-25.5 Findings, declarations relative to child abduction.

2.The Legislature finds and declares that when a child is abducted, the first few hours are absolutely critical in the recovery process; that the unexplained absence of a pupil from school can be a significant early warning sign of abduction; that although stranger abductions are rare, an efficient system of communication between school administrators and parents regarding a student's unexplained absence must be incorporated by our public school districts into their attendance systems; and that the benefits of this requirement will be realized even if only one child is saved as a result.

L.2012, c.74, s.2.



Section 18A:36-25.6 - Report Of Absence.

18A:36-25.6 Report of absence.

3. a. Whenever a pupil enrolled in a public school district will be absent from school, the pupil's parent or guardian shall notify the principal or the principal's designee.

b.If a pupil is determined to be absent without valid excuse from a public school, and if the reason for the student's absence is unknown to school personnel, the principal or the principal's designee shall immediately attempt to contact the pupil's parent or guardian to notify the parent or guardian of the absence and to determine the reason for the absence.

L.2012, c.74, s.3.



Section 18A:36-26 - Compliance With Act

18A:36-26. Compliance with act
The Department of Education, pursuant to its authority under P.L. 1975, c. 212 (C. 18A:7A-1 et seq.), shall ensure compliance with this act.

L.1984, c. 228, s. 3, eff. Dec. 28, 1984.



Section 18A:36-27 - Voting Information.

18A:36-27 Voting information.

1.The board of education of each school district and the appropriate school officials in each nonpublic school shall provide a voter registration form, a summary of voter registration eligibility requirements, and material describing the role of a citizen and the importance of voting to each eligible high school pupil prior to the graduation date for the school year. This material shall be nonpartisan and conform to the provisions of N.J.S.18A:42-4.

L.1985, c.41, s.1; amended 2009, c.281.



Section 18A:36-28 - Rules, Regulations

18A:36-28. Rules, regulations
The Commissioner of Education shall adopt pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) rules and regulations necessary to implement the provisions of this act.

L. 1985, c. 41, s. 2, eff. Feb. 7, 1985.



Section 18A:36-29 - Fingerprinting Of Students

18A:36-29. Fingerprinting of students
The sheriff of each county shall work in conjunction with local law enforcement officials and local boards of education to provide a fingerprint program for the protection of its students. The sheriff shall visit each public school and shall, at the request of a parent or guardian or temporary caretaker, provide each student in any grades from kindergarten through nine with the opportunity to have the student's fingerprints taken as provided in this act.

L. 1985, c. 100, s. 1, eff. Sept. 1, 1985.



Section 18A:36-30 - Assistance Of School Officials; Authorization

18A:36-30. Assistance of school officials; authorization
a. Public school officials shall cooperate with sheriffs and local law enforcement officials in setting dates for fingerprinting pupils pursuant to this act and providing school facilities and personnel to assist in the fingerprinting process.

b. No pupil shall be fingerprinted unless the signed authorization section of the fingerprint card is completed by the student's parent or guardian or temporary caretaker.

c. School officials shall notify the parents or guardians or temporary caretakers of eligible pupils of the date set for the fingerprinting program at the school at least two weeks prior thereto. For purposes of this subsection, "eligible pupils" means pupils who have not been fingerprinted previously pursuant to this act.

L. 1985, c. 100, s. 2, eff. Sept. 1, 1985.



Section 18A:36-31 - Fingerprint Card

18A:36-31. Fingerprint card
a. Fingerprinting pursuant to this act shall be done on a fingerprint card provided by the sheriff or local law enforcement officials. Fingerprints shall be recorded on an eight by eight inch seven mil paper card stock, with the grain running from left to right. In addition to fingerprints, the card shall contain the following information: name, address, race, sex, date of birth, birthplace, height, weight, color of hair, color of eyes, complexion, scars and the name of the parent or guardian of the pupiL. The fingerprint card shall contain a place for rolled and plain impressions as presently utilized on standard fingerprint cards. Sufficient space shall be provided on the back of the card for palm prints, should they be necessary. The card shall also provide for the voluntary written consent of the student's parent or guardian or temporary caretaker and for the signature of the person taking the fingerprints, his department and the date the fingerprints were taken. The sheriff's office and local law enforcement officials shall not retain any fingerprint cards for their own records and shall not imprint or duplicate the fingerprints of a pupil except as provided in this act.

b. Completed fingerprint cards shall be given to the pupil's parent or guardian or temporary caretaker.

c. Each school district shall provide an orientation program conducted by certified school staff for the students for whom fingerprinting has been requested to ensure that the students can more readily understand its purposes.

d. Any fingerprint that becomes smudged in the process of imprinting or is otherwise indistinct shall immediately be destroyed and a new fingerprint shall be imprinted.

L. 1985, c. 100, s. 3, eff. Sept. 1, 1985.



Section 18A:36-32 - Fine For Permitting Cigarette Machines On School Property

18A:36-32. Fine for permitting cigarette machines on school property
Any person who, acting as an agent or otherwise, permits the operation, installation, or maintenance of coin-operated vending machines that dispense cigarettes on any property used for school purposes which is owned by any school board shall be punished by a fine of $250.

L.1989, c.225, s.6.



Section 18A:36-33 - Pupils Serving As District Board Of Election Members, Excused Absence

18A:36-33 Pupils serving as district board of election members, excused absence
1.Notwithstanding any law, rule or regulation to the contrary, any pupil of any public school who serves as a member of a district board of election on the day of any election, pursuant to R.S.19:6-1 et seq., and attends required instructional sessions related to such membership, pursuant to R.S.19:50-1 et seq., shall have his or her absence for those reasons recorded as excused absences on that pupil's attendance record or on that of any group or class of which the pupil is a member upon the presentation of such documentation as the superintendent or administrative principal, as the case may be, deems necessary to prove the pupil served as a member of a district board on the day of an election or attended required instructional sessions.

L.2001,c.271.



Section 18A:36-34 - School Surveys, Certain, Parental Consent Required Before Administration

18A:36-34. School surveys, certain, parental consent required before administration
1. a. Unless a school district receives prior written informed consent from a student's parent or legal guardian and provides for a copy of the document to be available for viewing at convenient locations and time periods, the school district shall not administer to a student any academic or nonacademic survey, assessment, analysis or evaluation which reveals information concerning:

(1)political affiliations;

(2)mental and psychological problems potentially embarrassing to the student or the student's family;

(3)sexual behavior and attitudes;

(4)illegal, anti-social, self-incriminating and demeaning behavior;

(5)critical appraisals of other individuals with whom a respondent has a close family relationship;

(6)legally recognized privileged or analogous relationships, such as those of lawyers, physicians, and ministers;

(7)income, other than that required by law to determine eligibility for participation in a program or for receiving financial assistance under a program; or

(8)social security number.

b.The school district shall request prior written informed consent at least two weeks prior to the administration of the survey, assessment, analysis or evaluation.

c.A student shall not participate in any survey, assessment, analysis or evaluation that concerns the issues listed in subsection a. of this section unless the school district has obtained prior written informed consent from that student's parent or guardian.

d.A school district that violates the provisions of this act shall be subject to such monetary penalties as determined by the commissioner.

L.2001,c.364.

18A:36-35 Disclosure of certain student information on Internet prohibited without parental consent.

1.The board of education of each school district and the board of trustees of each charter school that establishes an Internet web site, shall not disclose on that web site any personally identifiable information about a student without receiving prior written consent from the student's parent or guardian on a form developed by the Department of Education. The written consent form shall contain a statement concerning the potential dangers of personally identifiable information about individual students on the Internet.

As used in this act, "personally identifiable information" means student names, student photos, student addresses, student e-mail addresses, student phone numbers, and locations and times of class trips.

L.2001,c.402,s.1.

18A:36-36 Pupil information, certain, classroom materials; rules.

1. a. A pupil in a public school shall not be required to supply information regarding the pupil's race, ethnicity, migrant status or economically disadvantaged status on any materials distributed in class.

b.Materials distributed to a pupil in a public school shall not include any obvious indicators of the pupil's race, ethnicity, migrant status or economically disadvantaged status; except that the school district may use identification numbers or other methods of identification after the collection of the materials

c.The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act.

L.2002,c.92,s.1.



Section 18A:36-35 - Disclosure Of Certain Student Information On Internet Prohibited Without Parental Consent.

18A:36-35 Disclosure of certain student information on Internet prohibited without parental consent.

1.The board of education of each school district and the board of trustees of each charter school that establishes an Internet web site, shall not disclose on that web site any personally identifiable information about a student without receiving prior written consent from the student's parent or guardian on a form developed by the Department of Education. The written consent form shall contain a statement concerning the potential dangers of personally identifiable information about individual students on the Internet.

As used in this act, "personally identifiable information" means student names, student photos, student addresses, student e-mail addresses, student phone numbers, and locations and times of class trips.

L.2001,c.402,s.1.

18A:36-36 Pupil information, certain, classroom materials; rules.

1. a. A pupil in a public school shall not be required to supply information regarding the pupil's race, ethnicity, migrant status or economically disadvantaged status on any materials distributed in class.

b.Materials distributed to a pupil in a public school shall not include any obvious indicators of the pupil's race, ethnicity, migrant status or economically disadvantaged status; except that the school district may use identification numbers or other methods of identification after the collection of the materials

c.The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act.

L.2002,c.92,s.1.



Section 18A:36-36 - Pupil Information, Certain, Classroom Materials; Rules.

18A:36-36 Pupil information, certain, classroom materials; rules.

1. a. A pupil in a public school shall not be required to supply information regarding the pupil's race, ethnicity, migrant status or economically disadvantaged status on any materials distributed in class.

b.Materials distributed to a pupil in a public school shall not include any obvious indicators of the pupil's race, ethnicity, migrant status or economically disadvantaged status; except that the school district may use identification numbers or other methods of identification after the collection of the materials

c.The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act.

L.2002,c.92,s.1.



Section 18A:36-37 - "Student-athlete" Defined, Rules For Maintenance Of Amateur Status; Violations, Penalties.

18A:36-37 "Student-athlete" defined, rules for maintenance of amateur status; violations, penalties.
1. a. As used in this section, "student-athlete" means any student enrolled in a public or nonpublic secondary school in this State who is a participant in an interscholastic athletic program governed by the rules of the New Jersey State Interscholastic Athletic Association.

b.No person shall give, offer, promise or attempt to give to any student-athlete, whether directly or indirectly, any gift, favor, service, employment or other thing of value which the person knows or has reason to know would, if accepted, subject that student-athlete to being ruled ineligible to participate as an amateur-athlete under the rules established by the New Jersey State Interscholastic Athletic Association. A person who violates the provisions of this subsection shall be subject to a civil penalty of not less than $1,000 and not more than $10,000, for each violation, which shall be collected in a summary manner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in the Superior Court or any municipal court.

c.The board of education of each school district or the chief school administrator of each nonpublic school shall annually notify each student-athlete under the jurisdiction of the school district or nonpublic school of the provisions of this section and of the New Jersey State Interscholastic Athletic Association's rules regarding eligibility.

d.The notice required by subsection c. of this section shall be:

(1)written;

(2)in language understandable by a secondary school student;

(3)based on model language developed by the New Jersey State Interscholastic Athletic Association; and

(4)communicated via regular or electronic mail, sent home with the student or published in a student handbook.

L.2005,c.364.



Section 18A:36-38 - Classroom Placement Of Twins, Higher Multiples, Selection By Parent, Guardian.

18A:36-38 Classroom placement of twins, higher multiples, selection by parent, guardian.

1. a. (1) A parent or guardian of twins or higher order multiples enrolled in the same K through 8grade level at the same public school may request that the children be placed in the same classroom or in separate classrooms. The school principal may recommend a classroom placement to the parent or guardian and may provide the parent or guardian with professional education advice that will assist the parent or guardian in making the best decision for the children's education. The parent or guardian shall request the classroom placement in writing no later than 14 days after the first day of each school year. The school principal shall provide the classroom placement requested by the parent or guardian and the students shall remain in this initial placement for the duration of the school year unless the board of education makes a different classroom placement determination pursuant to the provisions of subsection b. of this section.

In the event that the twins or higher order multiples enroll in the school after the school year commences, the parent or guardian shall request the classroom placement in writing no later than 14 days after the first day of attendance. The school principal shall provide the classroom placement requested by the parent or guardian if space is available in accordance with written local district class size requirements and the students shall remain in this initial placement for the duration of the school year unless the board of education makes a different classroom placement determination pursuant to the provisions of subsection b. of this section.

(2)A parent or guardian of twins or higher order multiples enrolled in the same 9 through 12 grade level at the same public school may request that the children be placed in the same classroom or in separate classrooms. The placement decision shall be made at the discretion of the school principal in the best interests of the school and its students. The parent or guardian may appeal the school principal's decision to the board of education, which shall make a final determination on the placement.

b.A school principal may, after consultation with the students' parent or guardian and teachers at the end of the initial grading period, request that the board of education make a different classroom placement determination for the twins or higher order multiples if the initial classroom placement is determined to be disruptive to any of the students in the class or classes in which the students are enrolled or if the principal concludes that the initial placement does not sufficiently support the students' academic or social development. Upon receiving the request, the board of education shall make a final classroom placement determination.

c.As used in this section, "higher order multiples" means triplets, quadruplets, quintuplets, or larger group of siblings born at one birth.

d.The provisions of this section shall not apply to a school district which maintains only a single classroom for the grade level in which the twins or higher order multiples are enrolled.

e.The parent or guardian shall be responsible for any additional pupil transportation costs that are incurred by the school district as a result of providing the requested classroom placement, unless the school district is in agreement with the placement.

f.In the event that one of the twins or higher order multiples receives special education services, the requested classroom placement shall not be accommodated if the placement is inconsistent with a student's Individualized Education Plan.

L.2008, c.70, s.1.



Section 18A:36-39 - Notification By School To Certain Persons Using Certain Electronic Devices; Fine.

18A:36-39 Notification by school to certain persons using certain electronic devices; fine.

1.A school district or charter school that furnishes a student with a laptop computer, cellular telephone, or other electronic device shall provide the student with written or electronic notification that the electronic device may record or collect information on the student's activity or the student's use of the device if the electronic device is equipped with a camera, global positioning system, or other feature capable of recording or collecting information on the student's activity or use of the device. The notification shall also include a statement that the school district or charter school shall not use any of the capabilities in a manner that would violate the privacy rights of the student or any individual residing with the student. The parent or guardian of the student shall acknowledge receipt of the notification. The school district or charter school shall retain the acknowledgement as long as the student retains the use of the electronic device.

A school district or charter school failing to provide the notification required by this section shall be subject to a fine of $250 per student, per incident. The fine shall be remitted to the Department of Education, and shall be deposited in a fund that shall be used to provide laptop or other portable computer equipment to at-risk pupils, as defined in section 3 of P.L.2007, c.260 (C.18A:7F-45).

L.2013, c.44, s.1.



Section 18A:36-40 - Written Policy Concerning Electronic Communications Between School Employees And Students.

18A:36-40 Written policy concerning electronic communications between school employees and students.

1. a. As used in this section, "electronic communication" means a communication transmitted by means of an electronic device including, but not limited to, a telephone, cellular phone, computer, computer network, personal data assistant, or pager. Electronic communications include, but are not limited to, e-mails, text messages, instant messages, and communications made by means of an Internet website, including social media and social networking websites.

b.Each school district shall, within 120 days of the effective date of this act, adopt a written policy concerning electronic communications between school employees and students enrolled in the district. The policy shall include, at a minimum, provisions designed to prevent improper communications between school employees and students made via e-mail, cellular phones, social networking websites, and other Internet-based social media.

L.2014, c.2, s.1.



Section 18A:36A-1 - Short Title

18A:36A-1. Short title
1. This act shall be known and may be cited as the "Charter School Program Act of 1995."

L.1995,c.426,s.1.



Section 18A:36A-2 - Findings, Declarations Relative To Establishment Of Charter Schools

18A:36A-2. Findings, declarations relative to establishment of charter schools
2. The Legislature finds and declares that the establishment of charter schools as part of this State's program of public education can assist in promoting comprehensive educational reform by providing a mechanism for the implementation of a variety of educational approaches which may not be available in the traditional public school classroom. Specifically, charter schools offer the potential to improve pupil learning; increase for students and parents the educational choices available when selecting the learning environment which they feel may be the most appropriate; encourage the use of different and innovative learning methods; establish a new form of accountability for schools; require the measurement of learning outcomes; make the school the unit for educational improvement; and establish new professional opportunities for teachers.

The Legislature further finds that the establishment of a charter school program is in the best interests of the students of this State and it is therefore the public policy of the State to encourage and facilitate the development of charter schools.

L.1995,c.426,s.2.



Section 18A:36A-3 - Charter School Program Established

18A:36A-3. Charter school program established
3. a. The Commissioner of Education shall establish a charter school program which shall provide for the approval and granting of charters to charter schools pursuant to the provisions of this act. A charter school shall be a public school operated under a charter granted by the commissioner, which is operated independently of a local board of education and is managed by a board of trustees. The board of trustees, upon receiving a charter from the commissioner, shall be deemed to be public agents authorized by the State Board of Education to supervise and control the charter school.

b. The program shall authorize the establishment of not more than 135 charter schools during the 48 months following the effective date of this act. A minimum of three charter schools shall be allocated to each county. The commissioner shall actively encourage the establishment of charter schools in urban school districts with the participation of institutions of higher education.

L.1995,c.426,s.3.



Section 18A:36A-4 - Establishment Of Charter School.

18A:36A-4 Establishment of charter school.

4. a. A charter school may be established by teaching staff members, parents with children attending the schools of the district, or a combination of teaching staff members and parents. A charter school may also be established by an institution of higher education or a private entity located within the State in conjunction with teaching staff members and parents of children attending the schools of the district. If the charter school is established by a private entity, representatives of the private entity shall not constitute a majority of the trustees of the school, and the charter shall specify the extent to which the private entity shall be involved in the operation of the school. The name of the charter school shall not include the name or identification of the private entity, and the private entity shall not realize a net profit from its operation of a charter school.

b.A currently existing public school is eligible to become a charter school if the following criteria are met:

(1)At least 51% of the teaching staff in the school shall have signed a petition in support of the school becoming a charter school; and

(2)At least 51% of the parents or guardians of pupils attending that public school shall have signed a petition in support of the school becoming a charter school.

c.An application to establish a charter school shall be submitted to the commissioner and the local board of education or State district superintendent, in the case of a school district under full State intervention, in the school year preceding the school year in which the charter school will be established. Notice of the filing of the application shall be sent immediately by the commissioner to the members of the State Legislature, school superintendents, and mayors and governing bodies of all legislative districts, school districts, or municipalities in which there are students who will be eligible for enrollment in the charter school. The board of education or State district superintendent shall review the application and forward a recommendation to the commissioner within 60 days of receipt of the application. The commissioner shall have final authority to grant or reject a charter application.

d.The local board of education or a charter school applicant may appeal the decision of the commissioner to the Appellate Division of the Superior Court.

e.A charter school established during the 48 months following the effective date of this act, other than a currently existing public school which becomes a charter school pursuant to the provisions of subsection b. of section 4 of this act, shall not have an enrollment in excess of 500 students or greater than 25% of the student body of the school district in which the charter school is established, whichever is less.

Any two charter schools within the same public school district that are not operating the same grade levels may petition the commissioner to amend their charters and consolidate into one school. The commissioner may approve an amendment to consolidate, provided that the basis for consolidation is to accommodate the transfer of students who would otherwise be subject to the random selection process pursuant to section 8 of P.L.1995, c.426 (C.18A:36A-8).

L.1995, c.426, s.4; amended 2000, c.142, s.1; 2002, c.123; 2011, c.140, s.2.



Section 18A:36A-4.1 - Conversion To Charter School By Certain Nonpublic Schools.

18A:36A-4.1 Conversion to charter school by certain nonpublic schools.

1. a. The governing body of a high-performing nonpublic school that is located in a failing school district may submit an application to the Commissioner of Education to convert the school to a charter school. The application of a nonpublic school to convert to a charter school shall certify that upon conversion to charter school status the school shall prohibit religious instruction, events, and activities that promote religious views, and the display of religious symbols. The name of the proposed charter school shall not include any religious reference.

b.The Commissioner of Education shall establish a process for the review of charter school conversion applications. The commissioner may grant an application if the school is a high-performing nonpublic school and located in a failing school district.

As used in this subsection:

"Failing school district" means a school district in need of improvement pursuant to the provisions of the "No Child Left Behind Act of 2001," Pub.L.107-110;

"High-performing nonpublic school" means a nonpublic school that ranked in the 66th percentile or higher on a norm-referenced achievement test in the school year prior to the school year in which a conversion application is submitted pursuant to subsection a. of this section;

"Norm-referenced achievement test" means the California Achievement Test (CAT), Metropolitan Achievement Test (MAT), Stanford Achievement Test (SAT), or the Comprehensive Test of Basic Skills (CTBS) or one of the tests within the CTBS.

c.Students enrolled in the nonpublic school in the school year preceding its conversion to a charter school shall be eligible to continue enrollment at the school after its conversion. Preference for any remaining enrollment spaces for the charter school for its first year, and for all enrollment spaces in each successive year, shall be provided pursuant to the provisions of section 8 of P.L.1995, c.426 (C.18A:36A-8).

d.Teaching staff and other employees of the nonpublic school may continue employment at the charter school upon its conversion. Any employee who is not certified in accordance with the provisions of subsection c. of section 14 of P.L.1995, c.426 (C.18A:36A-14) shall take immediate action towards receiving appropriate New Jersey certification and shall be in full compliance with all certification requirements within two years of the school's conversion. Any employee hired following the conversion of the nonpublic school to charter school status shall meet the requirements of subsection c. of section 14 of P.L.1995, c.426 (C.18A:36A-14).

e.Except as otherwise provided in this section, the provisions of P.L.1995, c.426 (C.18A:36A-1 et seq.) shall apply in the case of a nonpublic school applying for conversion or having undergone conversion to charter school status.

L.2011, c.140, s.1.



Section 18A:36A-5 - Application For Charter School

18A:36A-5. Application for charter school
5. The application for a charter school shall include the following information:

a. The identification of the charter applicant;

b. The name of the proposed charter school;

c. The proposed governance structure of the charter school including a list of the proposed members of the board of trustees of the charter school or a description of the qualifications and method for the appointment or election of members of the board of trustees;

d. The educational goals of the charter school, the curriculum to be offered, and the methods of assessing whether students are meeting educational goals. Charter school students shall be required to meet the same testing and academic performance standards as established by law and regulation for public school students. Charter school students shall also meet any additional assessment indicators which are included within the charter approved by the commissioner;

e. The admission policy and criteria for evaluating the admission of students which shall comply with the requirements of section 8 of this act;

f. The age or grade range of students to be enrolled;

g. The school calendar and school day schedule;

h. A description of the charter school staff responsibilities and the proposed qualifications of teaching staff;

i. A description of the procedures to be implemented to ensure significant parental involvement in the operation of the school;

j. A description of, and address for, the physical facility in which the charter school will be located;

k.Information on the manner in which community groups will be involved in the charter school planning process;

l. The financial plan for the charter school and the provisions which will be made for auditing the school pursuant to the provisions of N.J.S.18A:23-1;

m. A description of and justification for any waivers of regulations which the charter school will request; and

n. Such other information as the commissioner may require.

L.1995,c.426,s.5.



Section 18A:36A-6 - Powers Of Charter School

18A:36A-6. Powers of charter school
6. A charter school established pursuant to the provisions of this act shall be a body corporate and politic with all powers necessary or desirable for carrying out its charter program, including, but not limited to, the power to:

a. Adopt a name and corporate seal; however, any name selected shall include the words "charter school;"

b. Sue and be sued, but only to the same extent and upon the same conditions that a public entity can be sued;

c. Acquire real property from public or private sources, by purchase, lease, lease with an option to purchase, or by gift, for use as a school facility;

d. Receive and disburse funds for school purposes;

e. Make contracts and leases for the procurement of services, equipment and supplies;

f. Incur temporary debts in anticipation of the receipt of funds;

g. Solicit and accept any gifts or grants for school purposes; and

h. Have such other powers as are necessary to fulfill its charter and which are not inconsistent with this act or the requirements of the commissioner.

The board of trustees of a charter school shall comply with the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.1995,c.426,s.6.



Section 18A:36A-7 - Student Admissions To Charter School

18A:36A-7. Student admissions to charter school
7. A charter school shall be open to all students on a space available basis and shall not discriminate in its admission policies or practices on the basis of intellectual or athletic ability, measures of achievement or aptitude, status as a handicapped person, proficiency in the English language, or any other basis that would be illegal if used by a school district; however, a charter school may limit admission to a particular grade level or to areas of concentration of the school, such as mathematics, science, or the arts. A charter school may establish reasonable criteria to evaluate prospective students which shall be outlined in the school's charter.

L.1995,c.426,s.7.



Section 18A:36A-8 - Enrollment Preference

18A:36A-8. Enrollment preference
8. a. Preference for enrollment in a charter school shall be given to students who reside in the school district in which the charter school is located. If there are more applications to enroll in the charter school than there are spaces available, the charter school shall select students to attend using a random selection process. A charter school shall not charge tuition to students who reside in the district.

b. A charter school shall allow any student who was enrolled in the school in the immediately preceding school year to enroll in the charter school in the appropriate grade unless the appropriate grade is not offered at the charter school.

c. A charter school may give enrollment priority to a sibling of a student enrolled in the charter school.

d. If available space permits, a charter school may enroll non-resident students. The terms and condition of the enrollment shall be outlined in the school's charter and approved by the commissioner.

e. The admission policy of the charter school shall, to the maximum extent practicable, seek the enrollment of a cross section of the community's school age population including racial and academic factors.

L.1995,c.426,s.8.



Section 18A:36A-9 - Withdrawal, Expulsion From Charter School

18A:36A-9. Withdrawal, expulsion from charter school
9. A student may withdraw from a charter school at any time. A student may be expelled from a charter school based on criteria determined by the board of trustees, which are consistent with the provisions of N.J.S.18A:37-2, and approved by the commissioner as part of the school's charter. Any expulsion shall be made upon the recommendation of the charter school principal, in consultation with the student's teachers.

L.1995,c.426,s.9.



Section 18A:36A-10 - Location Of Charter School.

18A:36A-10 Location of charter school.

10.A charter school may be located in part of an existing public school building, in space provided on a public work site, in a public building, or any other suitable location. In the case of a nonpublic school that converts to a charter school pursuant to the provisions of section 1 of P.L.2011, c.140 (C.18A:36A-4.1), the charter school may be located in the same school building in which the nonpublic school was located. The facility shall be exempt from public school facility regulations except those pertaining to the health or safety of the pupils. A charter school shall not construct a facility with public funds other than federal funds.

L.1995, c.426, s.10; amended 2002, c.10; 2011, c.140, s.3.



Section 18A:36A-11 - Operation Of Charter School.

18A:36A-11 Operation of charter school.

11. a. A charter school shall operate in accordance with its charter and the provisions of law and regulation which govern other public schools; except that, upon the request of the board of trustees of a charter school, the commissioner may exempt the school from State regulations concerning public schools, except those pertaining to assessment, testing, civil rights and student health and safety, if the board of trustees satisfactorily demonstrates to the commissioner that the exemption will advance the educational goals and objectives of the school.

b.A charter school shall comply with the provisions of chapter 46 of Title 18A of the New Jersey Statutes concerning the provision of services to handicapped students; except that the fiscal responsibility for any student currently enrolled in or determined to require a private day or residential school shall remain with the district of residence.

Within 15 days of the signing of the individualized education plan, a charter school shall provide notice to the resident district of any individualized education plan which results in a private day or residential placement. The resident district may challenge the placement within 30 days in accordance with the procedures established by law.

c. A charter school shall comply with applicable State and federal anti-discrimination statutes.

L.1995, c.426, s.11; amended 2007, c.260, s.57.



Section 18A:36A-11.1 - Requirements For Member Of Board Of Trustees Of A Charter School.

18A:36A-11.1 Requirements for member of board of trustees of a charter school.

7. a. A person may not serve as a member of the board of trustees of a charter school if he or she has been convicted of a crime or offense listed in N.J.S.18A:12-1.

b.Each member of a charter school board of trustees, within 30 days of appointment to that board, shall undergo a criminal history background investigation for the purpose of ensuring that the member is not disqualified from membership due to a conviction of a crime or offense listed in N.J.S.18A:12-1.

c.A member of a charter school board of trustees shall submit to the Commissioner of Education his or her name, address and fingerprints taken in accordance with procedures established by the commissioner. The Commissioner of Education is hereby authorized to exchange fingerprint data with and receive criminal history record information from the federal Bureau of Investigation and the Division of State Police for use in making the determinations required by this act. A member shall furnish his or her written consent to such a check as a condition of holding the office of charter school board of trustees member. The member shall bear the cost for the criminal history record check, including all costs for administering and processing the check. The charter school may reimburse the member for the cost of the criminal history record check, including all costs for administering and processing the check.

d.The Commissioner of Education is authorized to:

receive all criminal history data necessary to complete the criminal history records check as required pursuant to this section;

receive all data in accordance with this section on charges pending against a member who has previously undergone a criminal history records check; and

adjust the fees set by the Department of Education for the criminal history records checks.

e.Upon receipt of the criminal history record information for a member of a charter school board of trustees from the Federal Bureau of Investigation and the Division of State Police, the Commissioner of Education shall notify the member, in writing, of the member's qualification or disqualification from holding the office of member of a board. If the member is disqualified, the convictions which constitute the basis for the disqualification shall be identified in the written notice to the member. The member shall have 14 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record information. If no challenge is filed or if the determination of the accuracy of the criminal history record information upholds the disqualification, the commissioner shall notify the member's board of trustees that the member has been disqualified from membership on the board.

f.The commissioner is authorized to share all criminal history record information of a member received from the Federal Bureau of Investigation or the State Bureau of Identification with the appropriate court in order to obtain copies of the judgment of conviction and such other documents as the commissioner deems necessary to confirm the completeness and accuracy of the record.

g.Following qualification for membership on a board of trustees pursuant to this section, the State Bureau of Identification shall immediately forward to the Commissioner of Education any information which the bureau receives on a charge pending against a member. If the charge is for one of the crimes or offenses enumerated in N.J.S.18A:12-1, the commissioner shall notify the member's board of trustees, and the board shall take appropriate action. If the pending charge results in conviction, the member shall be disqualified for continued membership.

h.The Commissioner of Education shall permanently maintain the criminal record and application documents on a member of a board of trustees. All documents submitted by a candidate and all criminal history record information shall be maintained by the commissioner in a confidential manner.

L.2011, c.72, s.7.



Section 18A:36A-12 - Per Pupil Payments To Charter Schools.

18A:36A-12 Per pupil payments to charter schools.

12. a. (Deleted by amendment, P.L.2007, c.260).

b.The school district of residence shall pay directly to the charter school for each student enrolled in the charter school who resides in the district an amount equal to 90% of the sum of the budget year equalization aid per pupil and the prebudget year general fund tax levy per pupil inflated by the CPI rate most recent to the calculation. In addition, the school district of residence shall pay directly to the charter school the security categorical aid attributable to the student and a percentage of the district's special education categorical aid equal to the percentage of the district's special education students enrolled in the charter school and, if applicable, 100% of preschool education aid. The district of residence shall also pay directly to the charter school any federal funds attributable to the student.

c.(Deleted by amendment, P.L.2007, c.260).

d.Notwithstanding the provisions of subsection b. of this section, in the case of a student who was not included in the district's projected resident enrollment for the school year, the State shall pay 100% of the amount required pursuant to subsection b. of this section for the first year of the student's enrollment in the charter school.

e.The State shall make payments required pursuant to subsection d. of this section directly to the charter school.

L.1995, c.426, s.12; amended 2000, c.142, s.2; 2007, c.260, s.58.



Section 18A:36A-13 - Transportation For Students

18A:36A-13. Transportation for students
13. The students who reside in the school district in which the charter school is located shall be provided transportation to the charter school on the same terms and conditions as transportation is provided to students attending the schools of the district. Non-resident students shall receive transportation services pursuant to regulations established by the State board.

L.1995,c.426,s.13.



Section 18A:36A-14 - Authority Of Board Of Trustees; Employees

18A:36A-14. Authority of board of trustees; employees
14. a. The board of trustees of a charter school shall have the authority to decide matters related to the operations of the school including budgeting, curriculum, and operating procedures, subject to the school's charter. The board shall provide for appropriate insurance against any loss or damage to its property or any liability resulting from the use of its property or from the acts or omissions of its officers and employees.

b. In the case of a currently existing public school which becomes a charter school pursuant to the provisions of subsection b. of section 4 of this act, all school employees of the charter school shall be deemed to be members of the bargaining unit defined in the applicable agreement and shall be represented by the same majority representative organization as the employees covered by that agreement. In the case of other charter schools, the board of trustees of a charter school shall have the authority to employ, discharge and contract with necessary teachers and nonlicensed employees subject to the school's charter. The board of trustees may choose whether or not to offer the terms of any collective bargaining agreement already established by the school district for its employees, but the board shall adopt any health and safety provisions of the agreement. The charter school and its employees shall be subject to the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.). A charter school shall not set a teacher salary lower than the minimum teacher salary specified pursuant to section 7 of P.L.1985, c.321 (C.18A:29-5.6) nor higher than the highest step in the salary guide in the collective bargaining agreement which is in effect in the district in which the charter school is located.

c. All classroom teachers and professional support staff shall hold appropriate New Jersey certification. The commissioner shall make appropriate adjustments in the alternate route program in order to expedite the certification of persons who are qualified by education and experience.

d. A public school employee, tenured or non-tenured, may request a leave of absence of up to three years from the local board of education or State district superintendent in order to work in a charter school. Approval for a leave of absence shall not be unreasonably withheld. Employees on a leave of absence as provided herein shall remain in, and continue to make contributions to, their retirement plan during the time of the leave and shall be enrolled in the health benefits plan of the district in which the charter school is located. The charter school shall make any required employer's contribution to the district's health benefits plan.

e. Public school employees on a leave shall not accrue tenure in the public school system but shall retain tenure, if so applicable, and shall continue to accrue seniority, if so applicable, in the public school system if they return to their non-charter school when the leave ends. An employee of a charter school shall not accrue tenure pursuant to N.J.S.18A:17-2, N.J.S.18A:17-3, or N.J.S.18A:28-5, but shall acquire streamline tenure pursuant to guidelines promulgated by the commissioner, and the charter shall specify the security and protection to be afforded to the employee in accordance with the guidelines.

f. Any public school employee who leaves or is dismissed from employment at a charter school within three years shall have the right to return to the employee's former position in the public school district which granted the leave of absence, provided the employee is otherwise eligible for employment in the public school.

L.1995,c.426,s.14.



Section 18A:36A-15 - Complaints To Board Of Trustees

18A:36A-15. Complaints to board of trustees
15. Any individual or group may bring a complaint to the board of trustees of a charter school alleging a violation of the provisions of this act. If, after presenting the complaint to the board of trustees, the individual or group determines that the board of trustees has not adequately addressed the complaint, they may present that complaint to the commissioner who shall investigate and respond to the complaint. The board shall establish an advisory grievance committee consisting of both parents and teachers who are selected by the parents and teachers of the school to make nonbinding recommendations to the board concerning the disposition of a complaint.

L.1995,c.426,s.15.



Section 18A:36A-16 - Annual Assessment, Review Of Charter Schools, Independent Study, Report, Recommendations.

18A:36A-16 Annual assessment, review of charter schools, independent study, report, recommendations.

16. a. The commissioner shall annually assess whether each charter school is meeting the goals of its charter, and shall conduct a comprehensive review prior to granting a renewal of the charter. The county superintendent of schools of the county in which the charter school is located shall have on-going access to the records and facilities of the charter school to ensure that the charter school is in compliance with its charter and that State board regulations concerning assessment, testing, civil rights, and student health and safety are being met.

b.In order to facilitate the commissioner's review, each charter school shall submit an annual report to the local board of education, the county superintendent of schools, and the commissioner in the form prescribed by the commissioner. The report shall be received annually by the local board, the county superintendent, and the commissioner no later than August 1.

The report shall also be made available to the parent or guardian of a student enrolled in the charter school.

c.By April 1, 2001, the commissioner shall hold public hearings in the north, central, and southern regions of the State to receive input from members of the educational community and the public on the charter school program.

d.The commissioner shall commission an independent study of the charter school program. The study shall be conducted by an individual or entity identified with expertise in the field of education and the selection shall be approved by the Joint Committee on the Public Schools. The individual or entity shall design a comprehensive study of the charter school program.

e.The commissioner shall submit to the Governor, the Legislature, and the State Board of Education by October 1, 2001 an evaluation of the charter school program based upon the public input required pursuant to subsection c. of this section and the independent study required pursuant to subsection d. of this section. The evaluation shall include, but not be limited to, consideration of the following elements:

(1)the impact of the charter school program on resident districts' students, staff, parents, educational programs, and finances;

(2)the impact of the charter school program and the increased number of schools on the economics of educational services on a Statewide basis;

(3)the fairness and the impact of the reduction of available resources on the ability of resident districts to promote competitive educational offerings;

(4)the impact of the shift of pupils from nonpublic schools to charter schools;

(5)the comparative demographics of student enrollments in school districts of residence and the charter schools located within those districts. The comparison shall include, but not be limited to, race, gender, socioeconomic status, enrollment of special education students, enrollment of students of limited English proficiency, and student progress toward meeting the core curriculum content standards as measured by student results on Statewide assessment tests;

(6)the degree of involvement of private entities in the operation and financial support of charter schools, and their participation as members of charter school boards of trustees;

(7)verification of the compliance of charter schools with applicable laws and regulations;

(8)student progress toward meeting the goals of the charter schools;

(9)parent, community and student satisfaction with charter schools;

(10) the extent to which waiting lists exist for admission to charter schools and the length of those lists;

(11) the extent of any attrition among student and faculty members in charter schools; and

(12) the results of the independent study required pursuant to subsection d. of this section.

The evaluation shall include a recommendation on the advisability of the continuation, modification, expansion, or termination of the program. If the evaluation does not recommend termination, then it shall include recommendations for changes in the structure of the program which the commissioner deems advisable. The commissioner may not implement any recommended expansion, modification, or termination of the program until the Legislature acts on that recommendation.

L.1995,c.426,s.16; amended 2000,c.142,s.3.



Section 18A:36A-17 - Granting, Renewal Of Charter

18A:36A-17. Granting, renewal of charter
17. A charter granted by the commissioner pursuant to the provisions of this act shall be granted for a four-year period and may be renewed for a five-year period. The commissioner may revoke a school's charter if the school has not fulfilled any condition imposed by the commissioner in connection with the granting of the charter or if the school has violated any provision of its charter. The commissioner may place the charter school on probationary status to allow the implementation of a remedial plan after which, if the plan is unsuccessful, the charter may be summarily revoked. The commissioner shall develop procedures and guidelines for the revocation and renewal of a school's charter.

L.1995,c.426,s.17.



Section 18A:36A-17.1 - Commissioner's Actions Relative To Possible Loss, Not Granting Of Charter.

18A:36A-17.1 Commissioner's actions relative to possible loss, not granting of charter.

4.If at any time the commissioner determines that a board of trustees is in jeopardy of losing its charter or an applicant is in jeopardy of not being granted a charter, the commissioner shall so notify the board of trustees or the applicant. The board of trustees or the applicant shall, within 48 hours of receipt of such notification, provide to the commissioner, in writing, a complete list of the names and addresses of all students and staff currently enrolled and working in the school, or in the case of an applicant, a complete list of the names and addresses of all students and staff intending to enroll or work at the school, so the commissioner may send the appropriate notice to the parents or guardians and staff.

L.2000,c.142,s.4.



Section 18A:36A-18 - Rules, Regulations

18A:36A-18. Rules, regulations
18. The State Board of Education shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.1995,c.426,s.18.



Section 18A:36B-14 - Short Title.

18A:36B-14 Short title.

1.This act shall be known and may be cited as the "Interdistrict Public School Choice Program Act."

L.2010, c.65, s.1.



Section 18A:36B-15 - Definitions Relative To Public School Choice.

18A:36B-15 Definitions relative to public school choice.

2.As used in this act:

"Choice district" means a public school district, established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes, which is authorized under the interdistrict public school choice program to open a school or schools to students from sending districts;

"Commissioner" means the Commissioner of Education;

"Sending district" means the district of residence of a choice student.

L.2010, c.65, s.2.



Section 18A:36B-16 - Interdistrict Public School Choice Program.

18A:36B-16 Interdistrict public school choice program.

3.The Commissioner of Education shall establish an interdistrict public school choice program which shall provide for the creation of choice districts. A choice district may enroll students across district lines in designated schools of the choice district.

L.2010, c.65, s.3.



Section 18A:36B-17 - Application By District For Choice Program.

18A:36B-17 Application by district for choice program.

4. a. A proposed choice district shall submit an application to the commissioner no later than April 30 in the year prior to the school year in which the choice program will be implemented; except that for the first year of implementation of the program pursuant to P.L.2010, c.65 (C.18A:36B-14 et seq.), the application shall be submitted no later than the date specified by the commissioner. The application shall include, but not be limited to, the following information:

(1)a description of programs and schools and the number of student openings in each school identified by grade level which are available for selection;

(2)the provision for the creation of a parent information center;

(3)a description of the student application process and any criteria required for admission; and

(4)an analysis of the potential impact of the program on student population diversity in all potential participating districts and a plan for maintaining diversity in all potential participating districts, which plan shall not be used to supersede a court-ordered or administrative court-ordered desegregation plan.

The commissioner shall notify a choice district of the approval or disapproval of its application no later than July 30, and the reasons for disapproval shall be included in the notice; except that for the first year of implementation of the program pursuant to P.L.2010, c.65 (C.18A:36B-14 et seq.), notification shall be no later than the date specified by the commissioner.

The commissioner shall notify the State Board of Education of the approval of a choice district application and the State board shall include a public notice of the approval on the next agenda for its public monthly meeting.

b.The commissioner may take appropriate action, consistent with State and federal law, to provide that student population diversity in all districts participating in a choice district program is maintained. Student population diversity shall include, but not be limited to, the ethnic, racial, economic, and geographic diversity of a district's student population. The actions may include, but need not be limited to:

(1)directing a choice district to take appropriate steps to implement successfully the district's plan for maintaining student population diversity;

(2)restricting the number of choice students from a sending district or the authority of a choice district to accept choice students in the future; and

(3)revoking approval of the choice district. Any choice student who is attending a designated school in a choice district at the time of the commissioner's revocation of approval shall be entitled to continue to be enrolled in that school until graduation.

L.2010, c.65, s.4.



Section 18A:36B-18 - Evaluation Of District's Application.

18A:36B-18 Evaluation of district's application.

5.The commissioner shall evaluate an application submitted by a proposed choice district according to the following criteria:

a.the fiscal impact on the district;

b.the quality and variety of academic programs offered within the district;

c.the potential effectiveness of the student application process and of the admissions criteria utilized;

d.the impact on student population diversity in the district; and

e.the degree to which the program will promote or reduce educational quality in the choice district and the sending districts.

L.2010, c.65, s.5.



Section 18A:36B-19 - Current Choice Districts Unaffected.

18A:36B-19 Current choice districts unaffected.

6.Any choice district established by the commissioner prior to the effective date of P.L.2010, c.65 (C.18A:36B-14 et seq.) is authorized to continue operation as if the choice district had been approved pursuant to the provisions of P.L.2010, c.65 (C.18A:36B-14 et seq.).

L.2010, c.65, s.6.



Section 18A:36B-20 - Applications By Student To Choice District.

18A:36B-20 Applications by student to choice district.

7. a. The parents or guardian of a student shall notify the sending district of the student's intention to participate in the choice program and shall submit an application to the choice district, indicating the school the student wishes to attend, no later than the date specified by the commissioner. To be eligible to participate in the program, a student shall be enrolled at the time of application in grades preschool through 12 in a school of the sending district and have attended school in the sending district for at least one full year immediately preceding enrollment in the choice district, provided that a "sending district" includes any school district that a student in a particular district of residence is required by law to attend. The one-year requirement shall not apply to a student enrolling in preschool or kindergarten in the choice district, if that student has a sibling enrolled in the choice district. Openings in a designated school of a choice district shall be on a space-available basis, and if more applications are received for a designated school than there are spaces available, a lottery shall be held to determine the selection of students. Preference for enrollment may be given to siblings of students who are enrolled in a designated school.

If there is an opening in a designated school of a choice district and there is no student who is enrolled in a sending district who meets the attendance requirements of this subsection, including a student who has been placed on a waiting list based on a lottery held in the choice district, then the choice district may fill that opening with a public school student who does not meet the attendance requirements of this subsection or a nonpublic school student.

b.A choice district may evaluate a prospective student on the student's interest in the program offered by a designated school. The district shall not discriminate in its admission policies or practices on the basis of athletic ability, intellectual aptitude, English language proficiency, status as a handicapped person, or any basis prohibited by State or federal law.

c.A choice district shall not prohibit the enrollment of a student based upon a determination that the additional cost of educating the student would exceed the amount of additional State aid received as a result of the student's enrollment. A choice district may reject the application for enrollment of a student who has been classified as eligible for special education services pursuant to chapter 46 of Title 18A of the New Jersey Statutes if that student's individualized education program could not be implemented in the district, or if the enrollment of that student would require the district to fundamentally alter the nature of its educational program, or would create an undue financial or administrative burden on the district.

d.A student whose application is rejected by a choice district shall be provided with a reason for the rejection in the letter of notice. The appeal of a rejection notice may be made to the commissioner.

e.Once a student is enrolled in a designated school, the student shall not be required to reapply each school year for enrollment in any designated school of the choice district and shall continue to be permitted to be enrolled until graduation. A student shall be permitted to transfer back to a school of the sending district or may apply to a different choice district during the next application period.

f.A choice district shall accept all of the credits earned toward graduation by a student in the schools of the sending district.

g.A choice district shall notify a sending district upon the enrollment of a choice student resident in that district.

L.2010, c.65, s.7.



Section 18A:36B-21 - Enrollment Restrictions.

18A:36B-21 Enrollment restrictions.

8. a. (1) The school board of a sending district may adopt a resolution to restrict enrollment of its students in a choice district to a maximum of 10% of the number of students per grade level per year limited by any resolution adopted pursuant to this paragraph and 15% of the total number of students enrolled in the sending district, provided that the resolution shall be subject to approval by the commissioner upon a determination that the resolution is in the best interest of the district's students and that it will not adversely affect the district's programs, services, operations, or fiscal conditions, and that the resolution will not adversely affect or limit the diversity of the remainder of the student population in the district who do not participate in the choice program.

(2)Enrollment restriction percentages adopted by any resolution pursuant to paragraph (1) of this subsection shall not be compounded from year to year and shall be based upon the enrollment counts for the year preceding the sending district's initial year of participation in the choice program, except that in any year of the program in which there is an increase in enrollment, the percentage enrollment restriction may be applied to the increase and the result added to the preceding year's count of students eligible to attend a choice district. If there is a decrease in enrollment at any time during the duration of the program, the number of students eligible to attend a choice district shall be the number of students enrolled in the choice program in the initial year of the district's participation in the program, provided that a student attending a choice district school shall be entitled to remain enrolled in that school until graduation.

(3)The calculation of the enrollment of a sending district shall be based on the enrollment count as reported on the Application for State School Aid in October preceding the school year during which the restriction on enrollment shall be applicable.

b.A choice district shall not be eligible to enroll students on a tuition basis pursuant to N.J.S.18A:38-3 while participating in the interdistrict public school choice program. Any student enrolled on a tuition basis prior to the establishment of the choice program shall be entitled to remain enrolled in the choice district as a choice student.

L.2010, c.65, s.8.



Section 18A:36B-22 - Provision Of Transportation, Aid In-lieu-of Transportation.

18A:36B-22 Provision of transportation, aid in-lieu-of transportation.

9. a. Transportation, or aid in-lieu-of transportation, shall be provided to an elementary school pupil who lives more than two miles from the choice district school of attendance and to a secondary school pupil who lives more than two and one-half miles from the choice district school of attendance, provided the choice district school is not more than 20 miles from the residence of the pupil. Transportation, or aid in-lieu-of transportation, shall be the responsibility of the sending district. The choice district and the sending district may enter into a shared service agreement in accordance with the "Uniform Shared Services and Consolidation Act," sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35).

b.Notwithstanding the provisions of section 20 of P.L.2007, c.260 (C.18A:7F-62) to the contrary, the sending district shall receive State aid for transportation calculated pursuant to section 15 of P.L.2007, c.260 (C.18A:7F-57) for a student transported or receiving aid-in-lieu-of transportation pursuant to subsection a. of this section.

L.2010, c.65, s.9.



Section 18A:36B-23 - Parent Information Center.

18A:36B-23 Parent information center.

10. A choice district shall establish and maintain a parent information center. The center shall collect and disseminate information about participating programs and schools and shall assist parents and guardians in submitting applications for enrollment of students in an appropriate program and school. The information about participating programs and schools shall be posted on the choice district's website.

L.2010, c.65, s.10.



Section 18A:36B-24 - Annual Report.

18A:36B-24 Annual report.

11. The commissioner shall annually report to the State Board of Education, the Legislature, and the Joint Committee on the Public Schools on the effectiveness of the interdistrict public school choice program. The commissioner's annual report shall be posted on the Department of Education's website and on the website of each choice district.

L.2010, c.65, s.11.



Section 18A:36C-1 - Short Title.

18A:36C-1 Short title.

1.This act shall be known and may be cited as the "Urban Hope Act."

L.2011, c.176, s.1.



Section 18A:36C-2 - Findings, Declarations Relative To The "Urban Hope Act."

18A:36C-2 Findings, declarations relative to the "Urban Hope Act."

2.The Legislature finds and declares that:

a.Maintaining a thorough and efficient public school system is among the Legislature's most important responsibilities;

b.Although New Jersey's per pupil public school expenditures are among the highest in the nation, many of the State's students are failing to achieve the core curriculum content standards;

c.Many of those students are confined to a number of persistently failing school districts and schools that, year after year, have been unable to convert increased State aid and other resources into improved student achievement, higher graduation rates, or greater student readiness for postsecondary education and gainful employment;

d.For those school districts and schools, it is necessary to provide local boards of education, parents, students, and teachers with more and better options for addressing their failing schools; and

e.One such option is to allow a small number of school districts with high concentrations of at-risk students to, on a limited pilot program basis, partner with one or more nonprofit entities to create "renaissance schools." While creation of these schools is voluntary, it is the hope of the Legislature that the districts will find suitable nonprofit partners and establish one or more renaissance schools dedicated to providing New Jersey's students with the educators, facilities, and resources to prepare them for college and career.

L.2011, c.176, s.2.



Section 18A:36C-3 - Definitions Relative To The "Urban Hope Act."

18A:36C-3 Definitions relative to the "Urban Hope Act."

3.As used in this act:

"Commissioner" means the Commissioner of Education.

"Failing district" means: in accordance with data from the Statewide assessment reports issued by the Department of Education (1) in the case of a school district located in a city of the first class, a school district in which at least 40% of the students scored in the partially proficient range in the language arts and mathematics sections of each State assessment administered in the 2009-2010 school year; and (2) in the case of a school district located in a city of the second class, a school district in which at least 45% of the students scored in the partially proficient range in the language arts and mathematics sections of each State assessment administered in the 2009-2010 school year.

"Per pupil expenditure" means the sum of the budget year equalization aid per pupil, budget year adjustment aid per pupil, and the prebudget year general fund tax levy per pupil inflated by the CPI rate most recent to the calculation.

"School facility" means and includes any structure, building, or facility used wholly or in part for educational purposes by the students of a school district.

"Renaissance school district" is a failing district in which renaissance school projects shall be established.

"Renaissance school project" means a newly-constructed school, or group of schools in an urban campus area, that provides an educational program for students enrolled in grades pre-K through 12 or in a grade range less than pre-K through 12, that is agreed to by the school district, and is operated and managed by a nonprofit entity in a renaissance school district. A school or group of schools may include existing facilities that have undergone substantial reconstruction by the renaissance school project applicant. A substantial reconstruction shall: meet all applicable building codes; comply with the Uniform Construction Code enhancements where the health and safety of the building occupants are affected; comply with all "Americans with Disabilities Act of 1990" regulations outlined in the New Jersey Barrier Free Subcode at N.J.A.C.5:23-7 et seq.; and comply with the Uniform Construction Code and other applicable State and federal laws for radon, lead, asbestos, and other contaminants and be subject to the enforcement of such standards by the applicable State or federal agency. The first facility of a renaissance school project shall be a newly-constructed school facility which is designed to house, upon completion, at least 20 percent of the total number of students to be enrolled in the renaissance school project. A renaissance school project may include a dormitory and related facilities as permitted pursuant to section 5 of P.L.2011, c.176 (C.18A:36C-5).

"Urban campus area" means the area within a 1.5-mile radius of the site of the initial school of a renaissance school project, except that a high school building which is part of the renaissance school project may be located within a two-mile radius of the site of the initial school of a renaissance school project.

L.2011, c.176, s.3; amended 2013, c.149, s.1; 2014, c.61, s.1.



Section 18A:36C-4 - Application To Create Renaissance School District.

18A:36C-4 Application to create renaissance school district.

4. a. A nonprofit entity, in partnership with the renaissance school district, may submit to the commissioner an application to create a renaissance school project no later than three years following the effective date of P.L.2011, c.176 (C.18A:36C-1 et seq.); except that in the case of a project to be located in a renaissance school district which is in a municipality that is subject to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), the application must be submitted no later than four years following the effective date of P.L.2011, c.176 (C.18A:36C-1 et seq.). A nonprofit entity seeking to create a renaissance school project shall have experience in operating a school in a high-risk, low-income urban district. In addition, an entity retained by the nonprofit entity for the purpose of financing or constructing the renaissance school project shall also have appropriate experience.

b.The application shall be in a form prescribed by the commissioner, but at a minimum it shall contain the following:

(1)except as otherwise provided in this paragraph, a resolution adopted in a public meeting by the board of education of the renaissance school district in which the renaissance school project will be located certifying the support of the board for the application. In the case of a district under full or partial State intervention with an advisory board of education, the application shall contain evidence that that State district superintendent or superintendent, as applicable, convened at least three public meetings to discuss the merits of the renaissance school project. The evidence shall include, at a minimum, any written public comments received during those meetings. In the case of these districts, the application shall contain a resolution from the advisory board of education reflecting the board's approval or disapproval of the renaissance school project. While a successful application does not require approval from the advisory board of education, the commissioner, in considering the application, shall give due consideration to any disapproval from the advisory board;

(2)a copy of the amendment to the renaissance school district's long-range facilities plan which has been submitted to the commissioner pursuant to section 4 of P.L.2000, c.72 (C.18A:7G-4) that includes the proposed renaissance school project;

(3)the educational goals of the renaissance school project, the curriculum to be offered, and the methods of assessing whether students are meeting the proffered educational goals;

(4)any testing and academic performance standards to be mandated by the renaissance school project beyond those required by State law and regulation;

(5)the admission policy and criteria for evaluating the admission of students to the renaissance school project, which shall comply with the provisions of section 8 of this act;

(6)the age or grade range of students to be enrolled in the renaissance school project;

(7)the total number of students to be enrolled in each grade level of the renaissance school project;

(8)the renaissance school project calendar and school day schedule;

(9)the financial plan for the renaissance school project and the provisions that will be made for auditing pursuant to N.J.S.18A:23-1;

(10) a description of, and address for, the initial school facility in which the renaissance school project will be located and an affirmation that any other school facility or facilities in which the renaissance school project will be located will be in the required urban campus area. For any school facility other than the initial school facility included in the application pursuant to this paragraph, the nonprofit entity shall notify the Commissioner of Education of the location of the facility at least one year prior to the opening of the facility;

(11) documentation that the proposed renaissance school project meets school facility regulations promulgated by the State Board of Education pertaining to the health and safety of the pupils;

(12) documentation of a funding plan to acquire necessary lands and to construct a renaissance school project thereon, including the terms of any financing secured for such purpose;

(13) (Deleted by amendment, P.L.2013, c.149)

(14) identification of the attendance area of the renaissance school project, if the renaissance school project will not be built on land owned by the New Jersey Schools Development Authority or the renaissance school district;

(15) a description of the process employed by the renaissance school district to find and partner with the chosen nonprofit entity to create a renaissance school project. The description shall be sufficient to show that the process employed by the renaissance school district was open, fair, and subject to public input and comment. The description shall, at a minimum, include any requests for proposals issued by the renaissance school district, the number of responses received, and the process and criteria employed by the renaissance school district to select the chosen nonprofit entity among the respondents; and

(16) such other information as the commissioner may require.

L.2011, c.176, s.4; amended 2013, c.149, s.2; 2014, c.61, s.2.



Section 18A:36C-5 - Limitation Of Renaissance Projects Per District, Review Of Applications.

18A:36C-5 Limitation of renaissance projects per district, review of applications.

5.The commissioner may not approve more than four renaissance school projects in any one renaissance school district. The commissioner may approve no more than one renaissance school project with a dormitory and related facilities in any one renaissance school district. Nothing in this act shall prohibit a renaissance school project that provides an educational program for a grade range less than pre-K through 12 from expanding grade levels after the approval by the commissioner of the initial application.

In reviewing and judging applications for renaissance school projects, the factors considered by the commissioner may include, but not be limited to:

a.The likelihood that the renaissance school project will improve academic achievement in the renaissance school district;

b.The strength of the support for the renaissance school project from the school district, board of education, and parents;

c.The facilities plan for the renaissance school project;

d.Diversity of school type, elementary school, middle school, and high school, among the proposed renaissance school projects; and

e.Any other factors deemed significant by the commissioner.

L.2011, c.176, s.5; amended 2013, c.149, s.3.



Section 18A:36C-6 - Contract, Filing Of Organizational Document.

18A:36C-6 Contract, filing of organizational document.

6. a. The nonprofit entity and the renaissance school district in which the renaissance school project will be located shall enter into a contract setting forth the terms and conditions for the renaissance school project including, but not limited to, the operation, management, and funding of the renaissance school project. The contract shall be submitted to the commissioner for approval.

b.The nonprofit entity shall file with the commissioner an organizational document for the renaissance school project setting forth: the name of the renaissance school project, the grade levels of the school, the location of the school, and the total enrollment of the school; the mission statement for the renaissance school project; the curriculum for the renaissance school project; the length of the renaissance school project school day and school year; and such other information as the commissioner may require.

L.2011, c.176, s.6.



Section 18A:36C-7 - Renaissance Schools Considered Public Schools.

18A:36C-7 Renaissance schools considered public schools.

7. a. Notwithstanding that a renaissance school project shall be constructed, controlled, operated, and managed by a nonprofit entity, and not the local board of education, it shall be a public school. However nothing contained herein shall restrict a for-profit entity from constructing a renaissance school project, or a renaissance school project from being located on land owned by a for-profit entity. Further, the renaissance school project shall be authorized to retain any business entity, however formed, whose primary purpose is the staffing, operation, and management of elementary schools, middle schools, or high schools in the United States, except as it relates to instructional services.

b.The costs of a renaissance school project including, but not limited to, the costs of land acquisition, site remediation, site development, design, construction, and any other costs required to place into service the school facility or facilities constituting the renaissance school project shall be at the sole expense of the nonprofit entity. The nonprofit entity may use State funds to pay for a lease, debt service, or mortgage for any facility constructed or otherwise acquired.

c.Notwithstanding the provisions of the "Educational Facilities Construction and Financing Act," P.L.2000, c.72 (C.18A:7G-1 et al.), or any other law or regulation to the contrary, there shall be no State share for the costs of a renaissance school project.

d.Notwithstanding the provisions of the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., or any other law or regulation to the contrary, the nonprofit entity or any entity acting in cooperation with a renaissance school project shall not be subject to public bidding for goods and services, and any contracts entered into by the nonprofit entity shall not be deemed public contracts or public works; except that any contract entered into by the nonprofit entity or any entity acting in cooperation with a renaissance school project shall be deemed a public work for the purposes of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), and subject to the applicable provisions of that act.

e.The renaissance school district in which a renaissance school project is located shall pay to the nonprofit entity in 12 equal monthly installments an amount per pupil equal to 95% of the district's per pupil expenditure. In addition the 12 monthly installments shall include the security categorical aid attributable to the student, a percentage of the district's special education categorical aid equal to the percentage of the district's special education students enrolled in the renaissance school project, and if applicable 100% of preschool education aid. The district shall also pay directly to the renaissance school project any federal funds attributable to the student.

f.Renaissance school projects shall be required to meet the same testing and academic performance standards established by law and regulation for public school students, and shall meet any additional testing and academic performance standards established by the nonprofit entity and approved by the commissioner.

g.The nonprofit entity shall have complete discretion in naming the renaissance school project. The nonprofit entity may not realize a net profit from its operation of a renaissance school project. A private or parochial school shall not be eligible for renaissance school project status.

h.A nonprofit entity shall operate a renaissance school project in accordance with the contract entered into pursuant to section 6 of this act, the provisions of this act, and the laws and regulations that govern charter schools which are not inconsistent with this act.

L.2011, c.176, s.7; amended 2014, c.61, s.3.



Section 18A:36C-7.1 - Funding For Temporary Facility.

18A:36C-7.1 Funding for temporary facility.

5.Notwithstanding the provisions of subsection e. of section 7 of P.L.2011, c.176 (C.18A:36C-7) to the contrary, if after approval, a renaissance school project is located in a temporary facility pending completion of the newly constructed facility or substantially reconstructed facility, the renaissance school project shall be funded pursuant to subsection b. of section 12 of P.L.1995, c.426 (C.18A:36A-12) until it has obtained final site plan approval for the newly constructed facility or begun construction on the facility to be substantially reconstructed, provided that a renaissance school project shall not be located in a temporary facility for more than three years.

L.2014, c.61, s.5.



Section 18A:36C-8 - Enrollment In Renaissance School.

18A:36C-8 Enrollment in renaissance school.

8. a. (1) In the case of a renaissance school project built on land owned by the New Jersey Schools Development Authority or the renaissance school district, students residing in the attendance area established by the renaissance school district for that property shall be automatically enrolled in the renaissance school project, except as otherwise provided in paragraph (2) of this subsection. The parent or guardian of the student may determine not to enroll the student in the renaissance school project, and in that case the student shall be eligible for enrollment in another school in the renaissance school district. If spaces remain available in the renaissance school project, students shall be selected for the remaining spaces through a lottery system. The first lottery shall include students who reside in the renaissance school district but outside the attendance area of the renaissance school. If space remains available, a second lottery shall be conducted that may include students who reside outside of the renaissance school district.

(2)A renaissance school project built on land owned by the New Jersey Schools Development Authority or the renaissance school district, shall allow any student who was enrolled in the renaissance school project in the immediately preceding school year to enroll in the renaissance school project in the appropriate grade unless the appropriate grade is not offered; and if a grade is at capacity, a student enrolled in the immediately preceding school year shall have priority for enrollment in that grade over a student who would otherwise be eligible for initial enrollment in the renaissance school project automatically based on the fact that he resides in the attendance area established by the renaissance school project for that property.

b. (1) In the case of a renaissance school project which is not built on land owned by the New Jersey Schools Development Authority or the renaissance school district, preference for enrollment in the renaissance school project shall be given to students who reside in the attendance area identified in the application submitted by the nonprofit entity and approved by the commissioner for the renaissance school project. In no case may an attendance area include an area outside of the renaissance school district. If spaces remain available in the renaissance school project, then the renaissance school project may select students for the remaining spaces through a lottery system. The first lottery shall include students who reside in the renaissance school district but outside the attendance area identified in the application approved by the commissioner for the renaissance school project. If space remains available, a second lottery shall be conducted that may include students who reside outside of the renaissance school district.

(2)A renaissance school project which is not built on land owned by the New Jersey Schools Development Authority or the renaissance school district shall allow any student who was enrolled in the renaissance school project in the immediately preceding school year to enroll in the renaissance school project in the appropriate grade unless the appropriate grade is not offered.

In developing and executing its selection process, the nonprofit entity shall not discriminate on the basis of intellectual or athletic ability, measures of achievement or aptitude, status as a handicapped person, proficiency in the English language, or any other basis that would be illegal if used by a school district. A nonprofit entity may, however, limit admission to a particular grade level or levels consistent with its organizational document.

L.2011, c.176, s.8; amended 2013, c.149, s.4.



Section 18A:36C-9 - Employees Of Renaissance School Project.

18A:36C-9 Employees of renaissance school project.

9. a. The employees of a renaissance school project shall not be deemed to be members of the bargaining unit of the renaissance school district.

b.In hiring its employees for a renaissance school project, a nonprofit entity shall be subject to the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.). A nonprofit entity shall not set a teacher salary lower than the minimum teacher salary specified pursuant to section 7 of P.L.1985, c.321 (C.18A:29-5.6).

c.All principals, administrators, classroom teachers, and professional support staff hired by a nonprofit entity to work in a renaissance school project shall hold appropriate New Jersey certifications and shall possess all the tenure rights as employees of a board of education of a school district as provided in Title 18A and other laws and regulations.

L.2011, c.176, s.9.



Section 18A:36C-10 - Authorization Of Renaissance School Project, Renewal.

18A:36C-10 Authorization of renaissance school project, renewal.

10. a. The renaissance school project shall be authorized for 10 years from the date of opening, subject to periodic reviews by the commissioner. The renaissance school project shall be automatically renewed for additional five-year periods provided there is not a breach of the agreement that outlines the terms and conditions of the renaissance school project.

Every ten years, the commissioner shall conduct a comprehensive review of the renaissance school project prior to granting a renewal. Renewal at these 10-year intervals shall be presumed provided there is not a breach of the agreement that outlines the terms and conditions of the renaissance school project and the renaissance school project's average percent of students proficient on the New Jersey Assessment of Skills and Knowledge, if the school includes any grades from three to eight, or on the New Jersey High School Proficiency Assessment, if the school includes grades 11 and 12, exceed the average percent of students proficient for the renaissance school district in which it is located in like grades by 15 percent or more in language arts literacy, mathematics, or both after five years, and 25 percent or more in language arts literacy, mathematics, or both after ten years, or achieves the State-level proficiency standards during that period.

b.The commissioner shall periodically assess whether each renaissance school project is meeting its goals and improving student achievement. In order to facilitate the commissioner's review, each renaissance school project shall submit an annual report to the commissioner in the form prescribed by the commissioner. The report shall be received annually by August 1 and shall be made publicly available immediately thereafter, including on the Department of Education's website.

c.The commissioner shall have on-going access to the records and facilities of the renaissance school project and the nonprofit entity to ensure that the renaissance school project is in compliance with its organizational document and with State laws and regulations.

d.Five years following the date of the opening of the third renaissance school project, or ten years after the opening of the first renaissance school project, whichever occurs first, a review of the efficacy of the program shall be conducted by an independent education researcher or research organization selected by the commissioner. The independent review shall be funded by the Department of Education. The review shall include interviews with staff, parents, and resident district representatives, and a fiscal and educational assessment. The commissioner shall report the results of the review to the Governor, the State Board of Education, and to the Legislature as provided pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), and, in addition, the Governor shall report on the efficacy of the renaissance school projects in educating students and whether additional renaissance school districts should be authorized and, if so, how many. The commissioner shall also recommend any changes to this act deemed appropriate based on experience with the renaissance school projects and the independent review.

L.2011, c.176, s.10.



Section 18A:36C-11 - Conveyance Of Land By Authority To Renaissance School Project.

18A:36C-11 Conveyance of land by authority to renaissance school project.

11. a. Notwithstanding the provisions of the "Educational Facilities Construction and Financing Act," P.L.2000, c.72 (C.18A:7G-1 et al.), or any other law or regulation to the contrary, when an entity seeks to build a renaissance school project on land owned by the New Jersey Schools Development Authority, the authority may convey the land by ground lease or fee simple title to either the renaissance school district or the entity if the authority determines conveyance to be in the best interests of the State, provided that such conveyance, whether by ground lease or fee simple title shall (1) contain a restriction that the land be used solely for a school or it shall revert to the authority; and (2) be for such consideration and on such terms as the authority determines to be in the best interests of the State.

b.Notwithstanding any other law to the contrary, in the event of a conveyance by the authority to a renaissance school district pursuant to this section, the renaissance school district is authorized to enter into a sub-lease of the property to the entity as required to effectuate the renaissance school project. The sub-lease shall be submitted to the commissioner for his review and approval. The sub-lease shall contain a restriction that the land be used solely for the renaissance school project or it shall revert to the school district.

L.2011, c.176, s.11.



Section 18A:36C-12 - Conveyance Of Land By Board Of Education To Renaissance School Project.

18A:36C-12 Conveyance of land by board of education to renaissance school project.

12.Whenever any board of education shall by resolution determine that any tract of land is no longer desirable or necessary for school purposes it may authorize the conveyance thereof, for a nominal consideration, to a renaissance school project established pursuant to P.L.2011, c.176 (C.18A:36C-1 et seq.). The president and secretary of the board shall be authorized to execute and deliver a conveyance for the same in the name and under the seal of the board, which conveyance shall be subject to a condition providing that the land shall be used by the renaissance school project for school purposes, and in the event that the property shall cease to be used for those purposes, the property shall thereupon revert to and the title thereof shall vest in the board of education making the conveyance thereof hereunder.

L.2011, c.176, s.12.



Section 18A:36C-13 - Regulations.

18A:36C-13 Regulations.

13. The Commissioner of Education, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall adopt regulations to effectuate the purposes of this act; except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.), to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the provisions of this act, which regulations shall be effective for a period not to exceed 12 months and may, thereafter, be amended, adopted, or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2011, c.176, s.13.



Section 18A:36C-14 - Compliance Concerning Students With Disabilities.

18A:36C-14 Compliance concerning students with disabilities.

5.A renaissance school project shall comply with the provisions of chapter 46 of Title 18A of the New Jersey Statutes concerning the provision of services to students with disabilities; except that the fiscal responsibility for any student currently enrolled in or determined to require a private day or residential school shall remain with the district of residence.

Within 15 days of the signing of the individualized education plan, a renaissance school project shall provide notice to the resident district of any individualized education plan which results in a private day or residential placement. The resident district may challenge the placement within 30 days in accordance with the procedures established by law.

L.2013, c.149, s.5.



Section 18A:36C-15 - Local Education Agency Designation For Application For Certain Funds.

18A:36C-15 Local education agency designation for application for certain funds.

6.A renaissance school project shall be a local education agency only for the purpose of applying for federal entitlement and discretionary funds.

L.2013, c.149, s.6.



Section 18A:36C-16 - Title To Project To Revert To Board Of Education Under Certain Circumstances.

18A:36C-16 Title to project to revert to board of education under certain circumstances.

7.In the event the authorization to operate a renaissance school project is terminated or expires for any reason, and no substitute or replacement owner or operator for that renaissance school project has been approved by the State prior to the termination or expiration date, title to the renaissance school project shall revert to the board of education of the renaissance school district for consideration in an amount calculated as follows:

(1)if the principal of and interest due on any outstanding debt used to finance the renaissance school project is equal to or greater than the fair market value of the renaissance school project, as determined by a certified appraiser agreed to by the renaissance school district and the owner of the renaissance school project, the renaissance school district shall assume any outstanding debt used to finance the renaissance school project, and thereafter the renaissance school district shall be legally obligated for the payment thereof; or

(2)if the fair market value of the renaissance school project is greater than the amount of the principal of and interest due on the outstanding debt used to finance the renaissance school project, the renaissance school district shall pay to the owner of the renaissance school project the fair market value of the renaissance school project, provided that, to the extent that any debt used to finance the renaissance school project is then outstanding, the owner of the renaissance school project shall utilize the funds received from the renaissance school district pursuant to this paragraph to retire the outstanding debt.

L.2013, c.149, s.7.



Section 18A:36C-17 - Authorization To Enter Into Certain Agreements.

18A:36C-17 Authorization to enter into certain agreements.

8.Notwithstanding any law, rule, or regulation to the contrary, a renaissance school district is authorized to enter into an agreement with an owner or operator of a renaissance school project for the occupancy, use, or both, of all or a portion of the school facility constituting the renaissance school project which is not immediately necessary for the operation of the renaissance school project.

L.2013, c.149, s.8.



Section 18A:36C-18 - Establishment Of Residency.

18A:36C-18 Establishment of residency.

9.Notwithstanding the provisions of R.S.52:14-7 or any other law, rule, or regulation to the contrary, the Commissioner of Education may permit an individual employed by any renaissance school project or charter school located within a renaissance school district to establish New Jersey residency within five years of the date of his initial employment.

L.2013, c.149, s.9.



Section 18A:36C-19 - Exemption From Certain Facility Efficiency Standards.

18A:36C-19 Exemption from certain facility efficiency standards.

10.Notwithstanding the provisions of any law, rule, or regulation to the contrary, a renaissance school project shall not be subject to the facility efficiency standards developed by the Commissioner of Education pursuant to subsection h. of section 4 of P.L.2000, c. 72 (C.18A:7G-4) or any other public school facility regulations, except those pertaining to the health and safety of the pupils.

L.2013, c.149, s.10; amended 2014, c.61, s.4.



Section 18A:37-1 - Submission Of Pupils To Authority

18A:37-1. Submission of pupils to authority
Pupils in the public schools shall comply with the rules established in pursuance of law for the government of such schools, pursue the prescribed course of study and submit to the authority of the teachers and others in authority over them.

L.1967, c.271.



Section 18A:37-2 - Causes For Suspension, Expulsion Of Pupils.

18A:37-2 Causes for suspension, expulsion of pupils.

18A:37-2. Any pupil who is guilty of continued and willful disobedience, or of open defiance of the authority of any teacher or person having authority over him, or of the habitual use of profanity or of obscene language, or who shall cut, deface or otherwise injure any school property, shall be liable to punishment and to suspension or expulsion from school.

Conduct which shall constitute good cause for suspension or expulsion of a pupil guilty of such conduct shall include, but not be limited to, any of the following:

a.Continued and willful disobedience;

b.Open defiance of the authority of any teacher or person, having authority over him;

c.Conduct of such character as to constitute a continuing danger to the physical well-being of other pupils;

d.Physical assault upon another pupil;

e.Taking, or attempting to take, personal property or money from another pupil, or from his presence, by means of force or fear;

f.Willfully causing, or attempting to cause, substantial damage to school property;

g.Participation in an unauthorized occupancy by any group of pupils or others of any part of any school or other building owned by any school district, and failure to leave such school or other facility promptly after having been directed to do so by the principal or other person then in charge of such building or facility;

h.Incitement which is intended to and does result in unauthorized occupation by any group of pupils or others of any part of a school or other facility owned by any school district;

i.Incitement which is intended to and does result in truancy by other pupils;

j.Knowing possession or knowing consumption without legal authority of alcoholic beverages or controlled dangerous substances on school premises, or being under the influence of intoxicating liquor or controlled dangerous substances while on school premises; and

k.Harassment, intimidation, or bullying.

amended 1969, c.156; 1979, c.189, s.1; 1981, c.59, s.1; 2010, c.122, s.10.



Section 18A:37-2.1 - Suspension, Expulsion Of Pupil For Assault, Appeal; Report

18A:37-2.1. Suspension, expulsion of pupil for assault, appeal; report
2. a. Any pupil who commits an assault, as defined pursuant to N.J.S.2C:12-1, upon a teacher, administrator, board member or other employee of a board of education, acting in the performance of his duties and in a situation where his authority to so act is apparent, or as a result of the victim's relationship to an institution of public education of this State, not involving the use of a weapon or firearm, shall be immediately suspended from school consistent with procedural due process pending suspension or expulsion proceedings before the local board of education. Said proceedings shall take place no later than 30 calendar days following the day on which the pupil is suspended. The decision of the board shall be made within five days after the close of the hearing. Any appeal of the board's decision shall be made to the Commissioner of Education within 90 days of the board's decision. The provisions herein shall be construed in a manner consistent with 20 U.S.C. s.1400 et seq.

b.Whenever a teacher, administrator, board member, other employee of a board of education or a labor representative on behalf of an employee makes an allegation in writing that the board member or employee has been assaulted by a pupil, the principal shall file a written report of the alleged assault with the district's superintendent of schools. The superintendent to whom the alleged assault is reported or, if there is no superintendent in the district, the principal who received the allegation from the board member, employee, or labor representative shall report the alleged assault to the board of education of the district at its next regular meeting; provided that the name of the pupil who allegedly committed the assault, although it may be disclosed to the members of the board of education, shall be kept confidential at the public board of education meeting.

Any person who fails to file a report of an alleged assault as required pursuant to this subsection may be liable to disciplinary action by the board of education of the district.

L.1979,c.189,s.2; amended 1995, c.128, s.5; 1997, c.372.



Section 18A:37-2.2 - Offense By Pupil Involving Assault, Removal From School's Regular Education Program

18A:37-2.2. Offense by pupil involving assault, removal from school's regular education program
1. Any pupil who commits an assault upon a teacher, administrator, board member, other employee of a school board or another student, with a weapon, on any school property, on a school bus, or at a school-sponsored function shall be immediately removed from the school's regular education program pending a hearing before the local board of education.

For purposes of this section "assault" means those actions defined under subsection a.(1) of N.J.S.2C:12-1.

For purposes of this section "weapon" includes but is not limited to those items enumerated in subsection r. of N.J.S.2C:39-1, except a firearm as defined by N.J.S.2C:39-1f and 18 U.S.C. s.921.

Any student that is removed from the regular education program pursuant to this section shall be placed in an alternative education program. If placement in an alternative education program is not available, the pupil shall be provided home instruction or other suitable facilities and programs until placement is available. The provisions herein shall be construed in a manner consistent with 20 U.S.C. s.1400 et seq. Nothing herein shall be construed as prohibiting the expulsion of a pupil.

L.1995,c.128,s.1.



Section 18A:37-2.3 - Responsibility For Removal, Report

18A:37-2.3. Responsibility for removal, report
2. The principal or his or her designee shall be responsible for the removal of any pupil pursuant to section 1 of P.L.1995, c.128 (C.18A:37-2.2). The principal or his or her designee shall immediately report the removal of any pupil to the district's chief school administrator. The principal shall also notify the appropriate law enforcement agency of a possible violation of the New Jersey Code of Criminal Justice.

L.1995,c.128,s.2.



Section 18A:37-2.4 - Hearing

18A:37-2.4. Hearing
3. a. Any pupil removed pursuant to section 1 of P.L.1995, c.128 (C.18A:37-2.2) shall be entitled to a hearing before the local board of education to determine if the pupil is guilty of committing an assault upon a teacher, administrator, board member, other employee of a school board or another student, with a weapon, on any school property, on a school bus, or at a school-sponsored function. If it is found that the pupil is not guilty of the offense the pupil shall be immediately returned to the regular education program.

b. The hearing shall take place no longer than 30 days following the day the pupil is removed from the regular education program. The hearing is not subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

c. The decision of the board shall be made within five days after the close of the hearing. Any appeal of the board's decision shall be made to the Commissioner of Education within 90 days of the board's decision.

L.1995,c.128,s.3.



Section 18A:37-2.5 - Determination Of Pupil's Preparedness To Return

18A:37-2.5. Determination of pupil's preparedness to return
4. The chief school administrator shall determine when the pupil is prepared to return to the regular education program in accordance with procedures to be established by the Commissioner of Education.

L.1995,c.128,s.4.



Section 18A:37-2A - Conditions for suspension, expulsion of certain students.

18A:37-2a Conditions for suspension, expulsion of certain students.
1. a. Notwithstanding the provisions of N.J.S.18A:37-2 or any other provision of law to the contrary, a student who is enrolled in grades kindergarten through two in a school district or charter school shall not be expelled from school, except as provided pursuant to the "Zero Tolerance for Guns Act," P.L.1995, c.127 (C.18A:37-7 et seq.).

b. Notwithstanding the provisions of N.J.S.18A:37-2 or any other provision of law to the contrary, a student who is enrolled in grades kindergarten through two in a school district or charter school shall not receive an out-of-school suspension, except when the suspension is based on conduct that is of a violent or sexual nature that endangers others.

c. Notwithstanding the provisions of N.J.S.18A:37-2 or any other provision of law to the contrary, a student who is enrolled in preschool in a school district or charter school shall not be suspended, and shall not be expelled from school, except as provided pursuant to the "Zero Tolerance for Guns Act," P.L.1995, c.127 (C.18A:37-7 et seq.).

L.2016, c.45, s.1.



Section 18A:37-2B - Early detection and prevention program.

18A:37-2b Early detection and prevention program.
2. A school district or charter school shall implement an early detection and prevention program to: identify students in preschool through grade two who are experiencing behavioral or disciplinary problems; and provide behavioral supports for these students, which may include, but need not be limited to, remediation of problem behaviors, positive reinforcements, supportive interventions, and referral services. An early detection and prevention program may be incorporated into the intervention and referral services required to be established in each school pursuant to State Board of Education regulations.

L.2016, c.45, s.2.



Section 18A:37-3 - Liability Of Parents Or Guardian Of Minor For Damage To Property

18A:37-3. Liability of parents or guardian of minor for damage to property
The parents or guardian of any minor who shall injure any public or nonpublic school property shall be liable for damages for the amount of injury to be collected by the board of education of the district or the owner of the premises in any court of competent jurisdiction, together with costs of suit.

L.1967, c.271; amended by L.1983, c. 302, s. 1, eff. Aug. 11, 1983.



Section 18A:37-4 - Suspension Of Pupils By Teacher Or Principal

18A:37-4. Suspension of pupils by teacher or principal
The teacher in a school having but one teacher or the principal in all other cases may suspend any pupil from school for good cause but such suspension shall be reported forthwith by the teacher or principal so doing to the superintendent of schools of the district if there be one. The superintendent to whom a suspension is reported or if there be no superintendent in the district, the teacher or principal suspending the pupil shall report the suspension to the board of education of the district at its next regular meeting. Such teacher, principal or superintendent may reinstate the pupil prior to the second regular meeting of the board of education of the district held after such suspension unless the board shall reinstate the pupil at such first regular meeting.

L.1967, c.271; amended by L.1968, c. 295, s. 14, eff. Sept. 9, 1968.



Section 18A:37-5 - Continuation Of Suspension; Reinstatement Or Expulsion

18A:37-5. Continuation of suspension; reinstatement or expulsion
No suspension of a pupil by a teacher or a principal shall be continued longer than the second regular meeting of the board of education of the district after such suspension unless the same is continued by action of the board, and the power to reinstate, continue any suspension reported to it or expel a pupil shall be vested in each board.

L.1967, c.271.



Section 18A:37-6 - Rules, Regulations

18A:37-6. Rules, regulations
6. The State Board of Education, in consultation and cooperation with the Attorney General, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) rules and regulations regarding law enforcement activities on school grounds and the reporting of suspected offenses and acts of delinquency to law enforcement.

L.1994,c.56,s.6.



Section 18A:37-6.1 - Strip, Body Cavity Searches Of Pupil Prohibited.

18A:37-6.1 Strip, body cavity searches of pupil prohibited.

1. Any teaching staff member, principal or other educational personnel shall be prohibited from conducting any strip search or body cavity search of pupil under any circumstances.

L.1997,c.242,s.1.



Section 18A:37-7 - Short Title

18A:37-7. Short title
1. This act shall be known as the "Zero Tolerance for Guns Act."

L.1995,c.127,s.1.



Section 18A:37-8 - Offense By Pupil Involving Firearm, Removal From School's Regular Education Program

18A:37-8. Offense by pupil involving firearm, removal from school's regular education program
2. Any pupil who is convicted or adjudicated delinquent for possession of a firearm or a crime while armed with a firearm or found knowingly in possession of a firearm on any school property, on a school bus, or at a school-sponsored function shall be immediately removed from the school's regular education program pending a hearing before the local board of education to remove the pupil from the regular education program for a period of not less than one calendar year subject to modification on a case-by-case basis by the chief school administrator.

For the purposes of this section "firearm" means those items enumerated in N.J.S.2C:39-1f and 18 U.S.C. s.921.

Any pupil that is removed from the regular education program pursuant to this section shall be placed in an alternative education program. If placement in an alternative education program is not available, the pupil shall be provided home instruction or other suitable facilities and programs until placement is available. The provisions herein shall be construed in a manner consistent with 20 U.S.C. s.1400 et seq. Nothing herein shall be construed as prohibiting the expulsion of a pupil.

L.1995,c.127,s.2.



Section 18A:37-9 - Responsibility For Removal, Report

18A:37-9. Responsibility for removal, report
3. The principal or his or her designee shall be responsible for the removal of any pupil pursuant to section 2 of P.L.1995, c.127 (C.18A:37-8). The principal or his or her designee shall immediately report the removal of any pupil to the district's chief school administrator. The district's chief school administrator may modify such removal of a pupil on a case-by-case basis. The principal shall also notify the appropriate law enforcement agency of a possible violation of the New Jersey Code of Criminal Justice.

L.1995,c.127,s.3.



Section 18A:37-10 - Hearing

18A:37-10. Hearing
4. a. Any pupil removed pursuant to section 2 of P.L.1995, c.127 (C.18A:37-8) shall be entitled to a hearing before the local board of education to determine if the pupil was convicted or adjudicated delinquent for possession of a firearm or a crime while armed with a firearm or is guilty of knowingly possessing a firearm on any school property, on a school bus or at a school-sponsored function. If it is found that the pupil is not guilty of these offenses the pupil shall be immediately returned to the regular education program.

b. The hearing shall take place no later than 30 days following the day the pupil is removed from the regular education program. The hearing is not subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

c. The decision of the board shall be made within five days after the close of the hearing. Any appeal of the board's decision shall be made to the Commissioner of Education within 90 days of the board's decision.

L.1995,c.127,s.4.



Section 18A:37-11 - Determination Of Pupil's Preparedness To Return

18A:37-11. Determination of pupil's preparedness to return
5. The chief school administrator shall determine whether the pupil is prepared to return to the regular education program or whether the pupil shall remain in an alternative education program, home instruction or other suitable facilities and programs, in accordance with procedures to be established by the Commissioner of Education.

L.1995,c.127,s.5.



Section 18A:37-12 - Nonapplicability Of Act

18A:37-12. Nonapplicability of act
6. This act shall not apply to any pupil who has obtained the written authorization of the chief school administrator to lawfully possess a firearm while participating in a school-sponsored function. The chief school administrator shall not provide such authorization to any pupil who has been convicted or adjudicated delinquent for possession of a firearm or for a crime involving the use of a firearm.

L.1995,c.127,s.6.



Section 18A:37-13 - Findings, Declarations Relative To Adoption Of Harassment And Bullying Prevention Policies.

18A:37-13 Findings, declarations relative to adoption of harassment and bullying prevention policies.

1.The Legislature finds and declares that: a safe and civil environment in school is necessary for students to learn and achieve high academic standards; harassment, intimidation or bullying, like other disruptive or violent behaviors, is conduct that disrupts both a student's ability to learn and a school's ability to educate its students in a safe environment; and since students learn by example, school administrators, faculty, staff, and volunteers should be commended for demonstrating appropriate behavior, treating others with civility and respect, and refusing to tolerate harassment, intimidation or bullying.

L.2002,c.83,s.1.



Section 18A:37-13.1 - Findings, Declarations Relative To School Bullying.

18A:37-13.1 Findings, declarations relative to school bullying.

2.The Legislature finds and declares that:

a.A 2009 study by the United States Departments of Justice and Education, "Indicators of School Crime and Safety," reported that 32% of students aged 12 through 18 were bullied in the previous school year. The study reported that 25% of the responding public schools indicated that bullying was a daily or weekly problem;

b.A 2009 study by the United States Centers for Disease Control and Prevention, "Youth Risk Behavior Surveillance," reported that the percentage of students bullied in New Jersey is 1 percentage point higher than the national median;

c.In 2010, the chronic persistence of school bullying has led to student suicides across the country, including in New Jersey;

d.Significant research has emerged since New Jersey enacted its public school anti-bullying statute in 2002, and since the State amended that law in 2007 to include cyber-bullying and in 2008 to require each school district to post its anti-bullying policy on its website and distribute it annually to parents or guardians of students enrolled in the district;

e.School districts and their students, parents, teachers, principals, other school staff, and board of education members would benefit by the establishment of clearer standards on what constitutes harassment, intimidation, and bullying, and clearer standards on how to prevent, report, investigate, and respond to incidents of harassment, intimidation, and bullying;

f.It is the intent of the Legislature in enacting this legislation to strengthen the standards and procedures for preventing, reporting, investigating, and responding to incidents of harassment, intimidation, and bullying of students that occur in school and off school premises;

g.Fiscal responsibility requires New Jersey to take a smarter, clearer approach to fight school bullying by ensuring that existing resources are better managed and used to make our schools safer for students;

h.In keeping with the aforementioned goal of fiscal responsibility and in an effort to minimize any burden placed on schools and school districts, existing personnel and resources shall be utilized in every possible instance to accomplish the goals of increased prevention, reporting, and responsiveness to incidents of harassment, intimidation, or bullying, including in the appointment of school anti-bullying specialists and district anti-bullying coordinators;

i.By strengthening standards for preventing, reporting, investigating, and responding to incidents of bullying this act will help to reduce the risk of suicide among students and avert not only the needless loss of a young life, but also the tragedy that such loss represents to the student's family and the community at large; and

j.Harassment, intimidation, and bullying is also a problem which occurs on the campuses of institutions of higher education in this State, and by requiring the public institutions to include in their student codes of conduct a specific prohibition against bullying, this act will be a significant step in reducing incidents of such activity.

L.2010, c.122, s.2.



Section 18A:37-13.2 - Short Title.

18A:37-13.2 Short title.

1.Sections 1, 2, and 16 through 30 of this act and P.L.2002, c.83 (C.18A:37-13 et seq.) shall be known and may be cited as the "Anti-Bullying Bill of Rights Act."

L.2010, c.122, s.1.



Section 18A:37-14 - Definitions Relative To Adoption Of Harassment And Bullying Prevention Policies

18A:37-14 Definitions relative to adoption of harassment and bullying prevention policies

2.As used in this act:

"Electronic communication" means a communication transmitted by means of an electronic device, including, but not limited to, a telephone, cellular phone, computer, or pager;

"Harassment, intimidation or bullying" means any gesture, any written, verbal or physical act, or any electronic communication, whether it be a single incident or a series of incidents, that is reasonably perceived as being motivated either by any actual or perceived characteristic, such as race, color, religion, ancestry, national origin, gender, sexual orientation, gender identity and expression, or a mental, physical or sensory disability, or by any other distinguishing characteristic, that takes place on school property, at any school-sponsored function, on a school bus, or off school grounds as provided for in section 16 of P.L.2010, c.122 (C.18A:37-15.3), that substantially disrupts or interferes with the orderly operation of the school or the rights of other students and that:

a.a reasonable person should know, under the circumstances, will have the effect of physically or emotionally harming a student or damaging the student's property, or placing a student in reasonable fear of physical or emotional harm to his person or damage to his property;

b.has the effect of insulting or demeaning any student or group of students; or

c.creates a hostile educational environment for the student by interfering with a student's education or by severely or pervasively causing physical or emotional harm to the student.

L.2002, c.83, s.2; amended 2007, c.129, s.1; 2010, c.122, s.11.



Section 18A:37-15 - Adoption Of Policy Concerning Harassment, Intimidating Or Bullying By Each School District.

18A:37-15 Adoption of policy concerning harassment, intimidating or bullying by each school district.

3. a. Each school district shall adopt a policy prohibiting harassment, intimidation or bullying on school property, at a school-sponsored function or on a school bus. The school district shall adopt the policy through a process that includes representation of parents or guardians, school employees, volunteers, students, administrators, and community representatives.

b.A school district shall have local control over the content of the policy, except that the policy shall contain, at a minimum, the following components:

(1)a statement prohibiting harassment, intimidation or bullying of a student;

(2)a definition of harassment, intimidation or bullying no less inclusive than that set forth in section 2 of P.L.2002, c.83 (C.18A:37-14);

(3)a description of the type of behavior expected from each student;

(4)consequences and appropriate remedial action for a person who commits an act of harassment, intimidation or bullying;

(5)a procedure for reporting an act of harassment, intimidation or bullying, including a provision that permits a person to report an act of harassment, intimidation or bullying anonymously; however, this shall not be construed to permit formal disciplinary action solely on the basis of an anonymous report.

All acts of harassment, intimidation, or bullying shall be reported verbally to the school principal on the same day when the school employee or contracted service provider witnessed or received reliable information regarding any such incident. The principal shall inform the parents or guardians of all students involved in the alleged incident, and may discuss, as appropriate, the availability of counseling and other intervention services. All acts of harassment, intimidation, or bullying shall be reported in writing to the school principal within two school days of when the school employee or contracted service provider witnessed or received reliable information that a student had been subject to harassment, intimidation, or bullying;

(6)a procedure for prompt investigation of reports of violations and complaints, which procedure shall at a minimum provide that:

(a)the investigation shall be initiated by the principal or the principal's designee within one school day of the report of the incident and shall be conducted by a school anti-bullying specialist. The principal may appoint additional personnel who are not school anti-bullying specialists to assist in the investigation. The investigation shall be completed as soon as possible, but not later than 10 school days from the date of the written report of the incident of harassment, intimidation, or bullying. In the event that there is information relative to the investigation that is anticipated but not yet received by the end of the 10-day period, the school anti-bullying specialist may amend the original report of the results of the investigation to reflect the information;

(b)the results of the investigation shall be reported to the superintendent of schools within two school days of the completion of the investigation, and in accordance with regulations promulgated by the State Board of Education pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the superintendent may decide to provide intervention services, establish training programs to reduce harassment, intimidation, or bullying and enhance school climate, impose discipline, order counseling as a result of the findings of the investigation, or take or recommend other appropriate action;

(c)the results of each investigation shall be reported to the board of education no later than the date of the board of education meeting next following the completion of the investigation, along with information on any services provided, training established, discipline imposed, or other action taken or recommended by the superintendent;

(d)parents or guardians of the students who are parties to the investigation shall be entitled to receive information about the investigation, in accordance with federal and State law and regulation, including the nature of the investigation, whether the district found evidence of harassment, intimidation, or bullying, or whether discipline was imposed or services provided to address the incident of harassment, intimidation, or bullying. This information shall be provided in writing within 5 school days after the results of the investigation are reported to the board. A parent or guardian may request a hearing before the board after receiving the information, and the hearing shall be held within 10 days of the request. The board shall meet in executive session for the hearing to protect the confidentiality of the students. At the hearing the board may hear from the school anti-bullying specialist about the incident, recommendations for discipline or services, and any programs instituted to reduce such incidents;

(e)at the next board of education meeting following its receipt of the report, the board shall issue a decision, in writing, to affirm, reject, or modify the superintendent's decision. The board's decision may be appealed to the Commissioner of Education, in accordance with the procedures set forth in law and regulation, no later than 90 days after the issuance of the board's decision; and

(f)a parent, student, guardian, or organization may file a complaint with the Division on Civil Rights within 180 days of the occurrence of any incident of harassment, intimidation, or bullying based on membership in a protected group as enumerated in the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.);

(7)the range of ways in which a school will respond once an incident of harassment, intimidation or bullying is identified, which shall be defined by the principal in conjunction with the school anti-bullying specialist, but shall include an appropriate combination of services that are available within the district such as counseling, support services, intervention services, and other programs, as defined by the commissioner. In the event that the necessary programs and services are not available within the district, the district may apply to the Department of Education for a grant from the "Bullying Prevention Fund" established pursuant to section 25 of P.L.2010, c.122 (C.18A:37-28) to support the provision of out-of-district programs and services;

(8)a statement that prohibits reprisal or retaliation against any person who reports an act of harassment, intimidation or bullying and the consequence and appropriate remedial action for a person who engages in reprisal or retaliation;

(9)consequences and appropriate remedial action for a person found to have falsely accused another as a means of retaliation or as a means of harassment, intimidation or bullying;

(10) a statement of how the policy is to be publicized, including notice that the policy applies to participation in school-sponsored functions;

(11) a requirement that a link to the policy be prominently posted on the home page of the school district's website and distributed annually to parents and guardians who have children enrolled in a school in the school district; and

(12) a requirement that the name, school phone number, school address and school email address of the district anti-bullying coordinator be listed on the home page of the school district's website and that on the home page of each school's website the name, school phone number, school address and school email address of the school anti-bullying specialist and the district anti-bullying coordinator be listed. The information concerning the district anti-bullying coordinator and the school anti-bullying specialists shall also be maintained on the department's website.

c.A school district shall adopt a policy and transmit a copy of its policy to the appropriate executive county superintendent of schools by September 1, 2003. A school district shall annually conduct a re-evaluation, reassessment, and review of its policy, making any necessary revisions and additions. The board shall include input from the school anti-bullying specialists in conducting its re-evaluation, reassessment, and review. The district shall transmit a copy of the revised policy to the appropriate executive county superintendent of schools within 30 school days of the revision. The first revised policy following the effective date of P.L.2010, c.122 (C.18A:37-13.1 et al.) shall be transmitted to the executive county superintendent of schools by September 1, 2011.

d. (1) To assist school districts in developing policies for the prevention of harassment, intimidation, or bullying, the Commissioner of Education shall develop a model policy applicable to grades kindergarten through 12. This model policy shall be issued no later than December 1, 2002.

(2)The commissioner shall adopt amendments to the model policy which reflect the provisions of P.L.2010, c.122 (C.18A:37-13.1 et al.) no later than 90 days after the effective date of that act and shall subsequently update the model policy as the commissioner deems necessary.

e.Notice of the school district's policy shall appear in any publication of the school district that sets forth the comprehensive rules, procedures and standards of conduct for schools within the school district, and in any student handbook.

f.Nothing in this section shall prohibit a school district from adopting a policy that includes components that are more stringent than the components set forth in this section.

L.2002, c.83, s.3; amended 2007, c.303, s.7; 2010, c.122, s.12; 2012, c.1, s.1.



Section 18A:37-15.1 - "Electronic Communication" Included In School Districts' Harassment And Bullying Prevention Policy.

18A:37-15.1 "Electronic communication" included in school districts' harassment and bullying prevention policy.

2. a. A school district's policy on prohibiting harassment, intimidation or bullying adopted pursuant to section 3 of P.L.2002, c.83 (C.18A:37-15), shall be amended, if necessary, to reflect the provisions of P.L.2007, c.129 (C.18A:37-15.1 et al.). The district shall transmit a copy of the amended policy to the appropriate county superintendent of schools. Notice of the amended policy shall appear in any publication of the school district that sets forth the comprehensive rules, procedures and standards of conduct for schools within the school district, and in any student handbook.

b.In the event that a school district's policy on prohibiting harassment, intimidation or bullying adopted pursuant to section 3 of P.L.2002, c.83 (C.18A:37-15) does not accord with the provisions of subsection a. of this section by the 90th day following the effective date of this act, the district's existing policy prohibiting harassment, intimidation or bullying shall be deemed to include an "electronic communication" as defined in section 2 of P.L.2002, c.83 (C.18A:37-14) as amended by section 1 of P.L.2007, c.129.

L.2007, c.129, s.2.



Section 18A:37-15.2 - Actions Required Relative To Bullying Policy.

18A:37-15.2 Actions required relative to bullying policy.

8.Within 60 days of the effective date of this section each school district shall amend its bullying policy in accordance with section 3 of P.L.2002, c.83 (C.18A:37-15) as amended by section 7 of P.L.2007, c.303, make the policy available on the district's website, and notify students and parents that the policy is available on the district's website.

L.2007, c.303, s.8.



Section 18A:37-15.3 - Policy To Include Certain Incidents Occurring Off School Grounds.

18A:37-15.3 Policy to include certain incidents occurring off school grounds.

16. The policy adopted by each school district pursuant to section 3 of P.L.2002, c.83 (C.18A:37-15) shall include provisions for appropriate responses to harassment, intimidation, or bullying, as defined in section 2 of P.L.2002, c.83 (C.18A:37-14), that occurs off school grounds, in cases in which a school employee is made aware of such actions. The responses to harassment, intimidation, or bullying that occurs off school grounds shall be consistent with the board of education's code of student conduct and other provisions of the board's policy on harassment, intimidation, or bullying.

L.2010, c.122, s.16.



Section 18A:37-16 - Reprisal, Retaliation, False Accusation Prohibited.

18A:37-16 Reprisal, retaliation, false accusation prohibited.

4. a. A member of a board of education, school employee, student or volunteer shall not engage in reprisal, retaliation or false accusation against a victim, witness or one with reliable information about an act of harassment, intimidation or bullying.

b.A member of a board of education, school employee, contracted service provider, student or volunteer who has witnessed, or has reliable information that a student has been subject to, harassment, intimidation or bullying shall report the incident to the appropriate school official designated by the school district's policy, or to any school administrator or safe schools resource officer, who shall immediately initiate the school district's procedures concerning school bullying.

c.A member of a board of education or a school employee who promptly reports an incident of harassment, intimidation or bullying, to the appropriate school official designated by the school district's policy, or to any school administrator or safe schools resource officer, and who makes this report in compliance with the procedures in the district's policy, is immune from a cause of action for damages arising from any failure to remedy the reported incident.

d.A school administrator who receives a report of harassment, intimidation, or bullying from a district employee, and fails to initiate or conduct an investigation, or who should have known of an incident of harassment, intimidation, or bullying and fails to take sufficient action to minimize or eliminate the harassment, intimidation, or bullying, may be subject to disciplinary action.

L.2002, c.83, s.4; amended 2010, c.122, s.13.



Section 18A:37-17 - Establishment Of Bullying Prevention Programs Or Approaches.

18A:37-17 Establishment of bullying prevention programs or approaches.

5. a. Schools and school districts shall annually establish, implement, document, and assess bullying prevention programs or approaches, and other initiatives involving school staff, students, administrators, volunteers, parents, law enforcement and community members. The programs or approaches shall be designed to create school-wide conditions to prevent and address harassment, intimidation, and bullying. A school district may implement bullying prevention programs and approaches that may be available at no cost from the Department of Education, the New Jersey State Bar Foundation, or any other entity. A school district may, at its own discretion, implement bullying prevention programs and approaches which impose a cost on the district.

A school district may apply to the Department of Education for a grant to be used for programs, approaches, or personnel established pursuant to this act, to the extent funds are appropriated for these purposes or funds are made available through the "Bullying Prevention Fund" established pursuant to section 25 of P.L.2010, c.122 (C.18A:37-28). A school district may make an application for a grant only after exploring bullying prevention programs and approaches that are available at no cost, and making an affirmative demonstration of that exploration in its grant application.

b.A school district shall: (1) provide training on the school district's harassment, intimidation, or bullying policies to school employees and volunteers who have significant contact with students; (2) ensure that the training includes instruction on preventing bullying on the basis of the protected categories enumerated in section 2 of P.L.2002, c.83 (C.18A:37-14) and other distinguishing characteristics that may incite incidents of discrimination, harassment, intimidation, or bullying; and (3) develop a process for discussing the district's harassment, intimidation or bullying policy with students.

A school district may satisfy the training required pursuant to this subsection by utilizing training that may be provided at no cost by the Department of Education, the New Jersey State Bar Foundation, or any other entity. A school district may, at its own discretion, implement a training program which imposes a cost on the district.

c.Information regarding the school district policy against harassment, intimidation or bullying shall be incorporated into a school's employee training program and shall be provided to full-time and part-time staff, volunteers who have significant contact with students, and those persons contracted by the district to provide services to students.

L.2002, c.83, s.5; amended 2010, c.122, s.14; 2012, c.1, s.2.



Section 18A:37-18 - Other Remedies Unaffected.

18A:37-18 Other remedies unaffected.

6.This act shall not be interpreted to prevent a victim from seeking redress under any other available law either civil or criminal. This act does not create or alter any tort liability.

L.2002,c.83,s.6.



Section 18A:37-19 - Application By School District For Reimbursement.

18A:37-19 Application by school district for reimbursement.

7.A school district that incurs additional costs due to the implementation of the provisions of this act shall apply to the Commissioner of Education for reimbursement.

L.2002,c.83,s.7.



Section 18A:37-20 - Appointment Of School Anti-bullying Specialists, Coordinator.

18A:37-20 Appointment of school anti-bullying specialists, coordinator.

17. a. The principal in each school in a school district shall appoint a school anti-bullying specialist. When a school guidance counselor, school psychologist, or another individual similarly trained is currently employed in the school, the principal shall appoint that individual to be the school anti-bullying specialist. If no individual meeting this criteria is currently employed in the school, the principal shall appoint a school anti-bullying specialist from currently employed school personnel. The school anti-bullying specialist shall:

(1)chair the school safety team as provided in section 18 of P.L.2010, c.122 (C.18A:37-21);

(2)lead the investigation of incidents of harassment, intimidation, and bullying in the school; and

(3)act as the primary school official responsible for preventing, identifying, and addressing incidents of harassment, intimidation, and bullying in the school.

b.The superintendent of schools shall appoint a district anti-bullying coordinator. The superintendent shall make every effort to appoint an employee of the school district to this position. The district anti-bullying coordinator shall:

(1)be responsible for coordinating and strengthening the school district's policies to prevent, identify, and address harassment, intimidation, and bullying of students;

(2)collaborate with school anti-bullying specialists in the district, the board of education, and the superintendent of schools to prevent, identify, and respond to harassment, intimidation, and bullying of students in the district;

(3)provide data, in collaboration with the superintendent of schools, to the Department of Education regarding harassment, intimidation, and bullying of students; and

(4)execute such other duties related to school harassment, intimidation, and bullying as requested by the superintendent of schools.

c.The district anti-bullying coordinator shall meet at least twice a school year with the school anti-bullying specialists in the district to discuss and strengthen procedures and policies to prevent, identify, and address harassment, intimidation, and bullying in the district.

L.2010, c.122, s.17.



Section 18A:37-21 - School Safety Teams.

18A:37-21 School safety teams.

18. a. A school district shall form a school safety team in each school in the district to develop, foster, and maintain a positive school climate by focusing on the on-going, systemic process and practices in the school and to address school climate issues such as harassment, intimidation, or bullying. A school safety team shall meet at least two times per school year.

b.A school safety team shall consist of the principal or his designee who, if possible, shall be a senior administrator in the school and the following appointees of the principal: a teacher in the school; a school anti-bullying specialist; a parent of a student in the school; and other members to be determined by the principal. The school anti-bullying specialist shall serve as the chair of the school safety team.

c.The school safety team shall:

(1)receive any complaints of harassment, intimidation, or bullying of students that have been reported to the principal;

(2)receive copies of any report prepared after an investigation of an incident of harassment, intimidation, or bullying;

(3)identify and address patterns of harassment, intimidation, or bullying of students in the school;

(4)review and strengthen school climate and the policies of the school in order to prevent and address harassment, intimidation, or bullying of students;

(5)educate the community, including students, teachers, administrative staff, and parents, to prevent and address harassment, intimidation, or bullying of students;

(6)participate in the training required pursuant to the provisions of P.L.2002, c.83 (C.18A:37-13 et seq.) and other training which the principal or the district anti-bullying coordinator may request;

(7)collaborate with the district anti-bullying coordinator in the collection of district-wide data and in the development of district policies to prevent and address harassment, intimidation, or bullying of students; and

(8)execute such other duties related to harassment, intimidation, and bullying as requested by the principal or district anti-bullying coordinator.

d.The members of a school safety team shall be provided professional development opportunities that address effective practices of successful school climate programs or approaches.

e.Notwithstanding any provision of this section to the contrary, a parent who is a member of the school safety team shall not participate in the activities of the team set forth in paragraph (1), (2), or (3) of subsection c. of this section or any other activities of the team which may compromise the confidentiality of a student.

L.2010, c.122, s.18.



Section 18A:37-22 - Program Required For Teaching Certification.

18A:37-22 Program required for teaching certification.

19. a. Beginning with the 2012-2013 school year, all candidates for teaching certification who have completed a teacher preparation program at a regionally-accredited institution of higher education shall have satisfactorily completed a program on harassment, intimidation, and bullying prevention.

b.Beginning with the 2011-2012 school year, any person seeking certification through the alternate route shall, within one year of being employed, satisfactorily complete a program on harassment, intimidation, and bullying prevention.

c.The State Board of Education shall establish the appropriate requirements of the program on harassment, intimidation, and bullying prevention.

d.The State board shall, as part of the professional development requirement established by the State board for public school teachers, require each public school teacher to complete at least two hours of instruction on harassment, intimidation, or bullying prevention in each professional development period.

L.2010, c.122, s.19.



Section 18A:37-23 - Program Required For Administrative And Supervisory Certification.

18A:37-23 Program required for administrative and supervisory certification.

20. Beginning with the 2012-2013 school year, all candidates for administrative and supervisory certification shall have satisfactorily completed a program on harassment, intimidation, and bullying prevention.

L.2010, c.122, s.20.



Section 18A:37-24 - Development Of Guidance Document.

18A:37-24 Development of guidance document.

21. a. The Department of Education, in consultation with the Division on Civil Rights in the Department of Law and Public Safety shall develop a guidance document for use by parents or guardians, students, and school districts to assist in resolving complaints concerning student harassment, intimidation, or bullying behaviors and the implementation of P.L.2002, c.83 (C.18A:37-13 et seq.) by school districts. The document shall include:

(1)a school district's obligations under P.L.2002, c.83 (C.18A:37-13 et seq.);

(2)best practices for the prevention, intervention, and remediation of harassment, intimidation, or bullying in schools, including methods to identify and assist student populations at high risk for harassment, intimidation, or bullying;

(3)a clear explanation of the procedures for petitioning the Commissioner of Education to hear and decide disputes concerning P.L.2002, c.83 (C.18A:37-13 et seq.);

(4)a clear explanation of the Division on Civil Rights' jurisdiction and services in regard to specific types of harassment, intimidation, or bullying; and

(5)a clear explanation of the process for appealing final agency determinations to the Appellate Division of the Superior Court.

b.The guidance document shall be available on the Department of Education's and the Division on Civil Rights' Internet sites and on every school district's Internet site at an easily accessible location.

L.2010, c.122, s.21.



Section 18A:37-25 - Establishment Of Formal Protocol For Investigating A Complaint.

18A:37-25 Establishment of formal protocol for investigating a complaint.

22. a. The Commissioner of Education shall establish a formal protocol pursuant to which the office of the executive county superintendent of schools shall investigate a complaint that documents an allegation of a violation of P.L.2002, c.83 (C.18A:37-13 et seq.) by a school district located within the county, when the complaint has not been adequately addressed on the local level. The office of the executive county superintendent shall report its findings, and if appropriate, issue an order for the school district to develop and implement corrective actions that are specific to the facts of the case.

b.The commissioner shall ensure that the personnel of the office of the executive county superintendent of schools who are responsible for conducting the investigations receive training and technical support on the use of the complaint investigation protocol.

L.2010, c.122, s.22.



Section 18A:37-26 - Inservice Workshops, Training Programs.

18A:37-26 Inservice workshops, training programs.

23. a. The Commissioner of Education, in consultation with recognized experts in school bullying from a cross section of academia, child advocacy organizations, nonprofit organizations, professional associations, and government agencies, shall establish inservice workshops and training programs to train selected public school employees to act as district anti-bullying coordinators and school anti-bullying specialists in accordance with the provisions of P.L.2010, c.122 (C.18A:37-13.1 et al.). The commissioner shall seek to make the workshops and training programs available and administered online through the department's website or other existing online resources. The commissioner shall evaluate the effectiveness of the consulting group on an annual basis. The inservice training programs may utilize the offices of the executive county superintendent of schools, or such other institutions, agencies, or persons as the commissioner deems appropriate. Each board of education shall provide time for the inservice training during the usual school schedule in order to ensure that appropriate personnel are prepared to act in the district as district anti-bullying coordinators and school anti-bullying specialists.

b.Upon completion of the initial inservice training program, the commissioner shall ensure that programs and workshops that reflect the most current information on harassment, intimidation, and bullying in schools are prepared and made available to district anti-bullying coordinators and school anti-bullying specialists at regular intervals.

L.2010, c.122, s.23.



Section 18A:37-27 - Development Of Online Tutorial, Test.

18A:37-27 Development of online tutorial, test.

24. The Commissioner of Education shall develop, in consultation with the Division on Civil Rights, and make available on the Department of Education's Internet site, an online tutorial on harassment, intimidation, and bullying. The online tutorial shall, at a minimum, include best practices in the prevention of harassment, intimidation, and bullying, applicable laws, and such other information that the commissioner determines to be appropriate. The online tutorial shall be accompanied by a test to assess a person's understanding of the information provided in the tutorial.

L.2010, c.122, s.24.



Section 18A:37-28 - "Bullying Prevention Fund."

18A:37-28 "Bullying Prevention Fund."

25. There is created a special fund in the Department of Education, which shall be designated the "Bullying Prevention Fund." The fund shall be maintained in a separate account and administered by the commissioner to carry out the provisions of this act. The fund shall consist of: (1) any monies appropriated by the State for the purposes of the fund; (2) any monies donated for the purposes of the fund; and (3) all interest and investment earnings received on monies in the fund. The fund shall be used to offer grants to school districts to provide training on harassment, intimidation, and bullying prevention and on the effective creation of positive school climates, and to help fund related personnel expenses.

L.2010, c.122, s.25; amended 2012, c.1, s.3.



Section 18A:37-29 - "Week Of Respect"; Designated.

18A:37-29 "Week of Respect"; designated.

26. The week beginning with the first Monday in October of each year is designated as a "Week of Respect" in the State of New Jersey. School districts, in order to recognize the importance of character education, shall observe the week by providing age-appropriate instruction focusing on preventing harassment, intimidation, or bullying as defined in section 2 of P.L.2002, c.83 (C.18A:37-14). Throughout the school year the school district shall provide ongoing age-appropriate instruction on preventing harassment, intimidation, and bullying in accordance with the core curriculum content standards.

L.2010, c.122, s.26.



Section 18A:37-30 - Construction Of Act.

18A:37-30 Construction of act.

27. Nothing contained in P.L.2010, c.122 (C.18A:37-13.1 et al.) shall be construed as affecting the provisions of any collective bargaining agreement or individual contract of employment in effect on that act's effective date.

L.2010, c.122, s.27.



Section 18A:37-31 - Compliance By Nonpublic Schools Encouraged.

18A:37-31 Compliance by nonpublic schools encouraged.

29. a. Nonpublic schools are encouraged to comply with the provisions of the "Anti-Bullying Bill of Rights Act," P.L.2002, c.83 (C.18A:37-13 et seq.), as amended and supplemented by P.L.2010, c.122 (C.18A:37-13.1 et al.).

b.In the case of a faith-based nonpublic school, no provision of the "Anti-Bullying Bill of Rights Act," P.L.2002, c.83 (C.18A:37-13 et seq.), as amended and supplemented by P.L.2010, c.122 (C.18A:37-13.1 et al.), shall be interpreted to prohibit or abridge the legitimate statement, expression or free exercise of the beliefs or tenets of that faith by the religious organization operating the school or by the school's faculty, staff, or student body.

L.2010, c.122, s.29.



Section 18A:37-32 - Inapplicability To Certain Situations.

18A:37-32 Inapplicability to certain situations.

30. Nothing contained in the "Anti-Bullying Bill of Rights Act," P.L.2002, c.83 (C.18A:37-13 et seq.), as amended and supplemented by P.L.2010, c.122 (C.18A:37-13.1 et al.), shall alter or reduce the rights of a student with a disability with regard to disciplinary actions or to general or special educational services and supports.

L.2010, c.122, s.30.



Section 18A:37-32.1 - Rules, Regulations.

18A:37-32.1 Rules, regulations.

5.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) or any other law to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to implement the provisions of P.L.2012, c.1 (C.18A:37-32.1 et al.), P.L.2010, c.122 (C.18A:37-13.2 et al.), and P.L.2002, c.83 (C.18A:37-13 et seq.). The regulations shall thereafter be amended, adopted, or readopted by the commissioner in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2012, c.1, s.5.



Section 18A:37-33 - Findings, Declarations Relative To Dating Violence Policy And Education.

18A:37-33 Findings, declarations relative to dating violence policy and education.

1.The Legislature finds and declares that: a safe and civil environment in school is necessary for students to learn and achieve high academic standards; a student who is a victim of dating violence suffers academically, and the student's safety at school is jeopardized; and since all students have a right to learn and study in a safe, supportive environment that is free from violence, each school district should have a policy to prevent, and for responding to, incidents of dating violence, and should provide dating violence education to students in order to prevent dating violence and address incidents involving dating violence.

L.2011, c.64, s.1.



Section 18A:37-34 - Definitions Relative To Dating Violence Policy And Education.

18A:37-34 Definitions relative to dating violence policy and education.

2.As used in this act:

"At school" means in a classroom or anywhere on school property, on a school bus or other school-related vehicle, at an official school bus stop, or at any school-sponsored activity or event whether or not it is on school grounds.

"Dating partner" means any person involved in an intimate association with another individual that is primarily characterized by the expectation of affectionate involvement, whether casual, serious, or long-term.

"Dating violence" means a pattern of behavior where one person threatens to use, or actually uses physical, sexual, verbal, or emotional abuse to control a dating partner.

L.2011, c.64, s.2.



Section 18A:37-35 - Task Force To Develop Policy.

18A:37-35 Task force to develop policy.

3. a. The Department of Education shall establish a task force to develop a policy to address incidents of dating violence involving students at school. The task force shall include members who have expertise in issues relating to dating violence. The policy shall contain, at a minimum, the following components:

(1)a statement that dating violence will not be tolerated;

(2)dating violence reporting procedures;

(3)guidelines for responding to at-school incidents of dating violence;

(4)discipline procedures specific to at-school incidents of dating violence;

(5)warning signs of dating violence; and

(6)information on safe, appropriate school, family, peer, and community resources available to address dating violence.

b.Each school district shall implement either the policy developed by the department or a dating violence policy developed by the district. In the event that a district determines to develop its policy, the policy shall contain, at a minimum, the components required pursuant to paragraphs (1) through (6) of subsection a. of this section.

c.Notice of the policy implemented by the school district shall appear in any publication of the district that sets forth the comprehensive rules, procedures, and standards of conduct for schools within the district, and in any student handbook.

L.2011, c.64, s.3.



Section 18A:37-36 - Educational Resources, Recommendation, Posting On Website.

18A:37-36 Educational resources, recommendation, posting on website.

4.The Department of Education shall recommend educational resources on dating violence and shall post these materials on its website.

L.2011, c.64, s.4.



Section 18A:37-37 - Interpretation.

18A:37-37 Interpretation.

5.The provisions of P.L.2011, c.64 (C.18A:37-33 et al.) shall not be interpreted to prevent a victim from seeking redress under any other available law, either civil or criminal, and does not create or alter any tort liability.

L.2011, c.64, s.5.



Section 18A:38-1 - Attendance At School Free Of Charge.

18A:38-1 Attendance at school free of charge.

18A:38-1. Public schools shall be free to the following persons over five and under 20 years of age:

a.Any person who is domiciled within the school district;

b. (1) Any person who is kept in the home of another person domiciled within the school district and is supported by such other person gratis as if he were such other person's own child, upon filing by such other person with the secretary of the board of education of the district, if so required by the board, a sworn statement that he is domiciled within the district and is supporting the child gratis and will assume all personal obligations for the child relative to school requirements and that he intends so to keep and support the child gratuitously for a longer time than merely through the school term, and a copy of his lease if a tenant, or a sworn statement by his landlord acknowledging his tenancy if residing as a tenant without a written lease, and upon filing by the child's parent or guardian with the secretary of the board of education a sworn statement that he is not capable of supporting or providing care for the child due to a family or economic hardship and that the child is not residing with the resident of the district solely for the purpose of receiving a free public education within the district. The statement shall be accompanied by documentation to support the validity of the sworn statements, information from or about which shall be supplied only to the board and only to the extent that it directly pertains to the support or nonsupport of the child. If in the judgment of the board of education the evidence does not support the validity of the claim by the resident, the board may deny admission to the child. The resident may contest the board's decision to the commissioner within 21 days of the date of the decision and shall be entitled to an expedited hearing before the commissioner on the validity of the claim and shall have the burden of proof by a preponderance of the evidence that the child is eligible for a free education under the criteria listed in this subsection. The board of education shall, at the time of its decision, notify the resident in writing of his right to contest the board's decision to the commissioner within 21 days. No child shall be denied admission during the pendency of the proceedings before the commissioner. In the event the child is currently enrolled in the district, the student shall not be removed from school during the 21-day period in which the resident may contest the board's decision nor during the pendency of the proceedings before the commissioner. If in the judgment of the commissioner the evidence does not support the claim of the resident, he shall assess the resident tuition for the student prorated to the time of the student's ineligible attendance in the school district. Tuition shall be computed on the basis of 1/180 of the total annual per pupil cost to the local district multiplied by the number of days of ineligible attendance and shall be collected in the manner in which orders of the commissioner are enforced. Nothing shall preclude a board from collecting tuition from the resident, parent or guardian for a student's period of ineligible attendance in the schools of the district where the issue is not appealed to the commissioner;

(2)If the superintendent or administrative principal of a school district finds that the parent or guardian of a child who is attending the schools of the district is not domiciled within the district and the child is not kept in the home of another person domiciled within the school district and supported by him gratis as if the child was the person's own child as provided for in paragraph (1) of this subsection, the superintendent or administrative principal may apply to the board of education for the removal of the child. The parent or guardian shall be entitled to a hearing before the board and if in the judgment of the board the parent or guardian is not domiciled within the district or the child is not kept in the home of another person domiciled within the school district and supported by him gratis as if the child was the person's own child as provided for in paragraph (1) of this subsection, the board may order the transfer or removal of the child from school. The parent or guardian may contest the board's decision before the commissioner within 21 days of the date of the decision and shall be entitled to an expedited hearing before the commissioner and shall have the burden of proof by a preponderance of the evidence that the child is eligible for a free education under the criteria listed in this subsection. The board of education shall, at the time of its decision, notify the parent or guardian in writing of his right to contest the decision within 21 days. No child shall be removed from school during the 21-day period in which the parent may contest the board's decision or during the pendency of the proceedings before the commissioner. If in the judgment of the commissioner the evidence does not support the claim of the parent or guardian, the commissioner shall assess the parent or guardian tuition for the student prorated to the time of the student's ineligible attendance in the schools of the district. Tuition shall be computed on the basis of 1/180 of the total annual per pupil cost to the local district multiplied by the number of days of ineligible attendance and shall be collected in the manner in which orders of the commissioner are enforced. Nothing shall preclude a board from collecting tuition from the parent or guardian for a student's period of ineligible attendance in the schools of the district where the issue is not appealed to the commissioner;

The provisions of this section requiring proof of support, custody or tenancy shall not apply to a person keeping a child in his home whose parent or guardian is a member of the New Jersey National Guard or a member of the reserve component of the armed forces of the United States and who has been ordered into active military service in any of the armed forces of the United States in time of war or national emergency. In such a situation, the child shall be eligible to enroll in the district in which he is being kept, and no tuition shall be charged by the district. Following the return of the child's parent or guardian from active military service, the child's eligibility for enrollment without tuition in the district in which he or she is being kept shall cease at the end of the current school year;

c.Any person who fraudulently allows a child of another person to use his residence and is not the primary financial supporter of that child and any person who fraudulently claims to have given up custody of his child to a person in another district commits a disorderly persons offense;

d.Any person whose parent or guardian, even though not domiciled within the district, is residing temporarily therein, but any person who has had or shall have his all-year-round dwelling place within the district for one year or longer shall be deemed to be domiciled within the district for the purposes of this section;

e.Any person for whom the Division of Youth and Family Services in the Department of Children and Families is acting as guardian and who is placed in the district by the division;

f.Any person whose parent or guardian moves from one school district to another school district as a result of being homeless and whose district of residence is determined pursuant to section 19 of P.L.1979, c.207 (C.18A:7B-12).

L.1967, c.271; amended 1977, c.373; 1985, c.6; 1989, c.290, s.2; 1993, c.380; 1994, c.169, s.1; 2006, c.47, s.94.



Section 18A:38-1.1 - Certain Students Permitted To Remain Enrolled In Current School District.

18A:38-1.1 Certain students permitted to remain enrolled in current school district.

1.Notwithstanding the provisions of N.J.S.18A:38-1 or any other law, rule, or regulation to the contrary, a child who moves out of a school district as a result of domestic violence, sexual abuse or other family crises shall be permitted to remain enrolled in that district for the remainder of the school year. If the child remains enrolled in the district for the remainder of the school year, the school district shall provide transportation services to the child, provided the child lives remote from school, and the State shall reimburse the school district for the cost of the transportation services.

Nothing in this section shall be construed to affect the rights of homeless students pursuant to section 19 of P.L.1979, c.207 (C.18A:7B-12), section 3 of P.L.1989, c.290 (C.18A:7B-12.1), or any other applicable State or federal law.

L.2013, c.231, s.1.



Section 18A:38-1.2 - Rules.

18A:38-1.2 Rules.

2.The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act. The rules shall include family crisis situations, other than those listed in section 1 of this act, which shall permit a child to remain enrolled in the school district.

L.2013, c.231, s.2.



Section 18A:38-1.3 - Verification Of Eligibility For Enrollment In District.

18A:38-1.3 Verification of eligibility for enrollment in district.

1. a. In the case of a dispute between a school district and the parents or guardians of a student in regard to a student's eligibility to enroll in the district or to remain enrolled in the district pursuant to the provisions of N.J.S.18A:38-1, the school district may request from the New Jersey Motor Vehicle Commission the parent or guardian's name and address for use in verifying a student's eligibility for enrollment in the school district.

b.The New Jersey Motor Vehicle Commission shall disclose to a school district the information requested pursuant to subsection a. of this section in accordance with procedures established by the commission.

c.A school district shall not condition enrollment in the district on immigration status.

L.2015, c.161, s.1.



Section 18A:38-2 - Free Attendance At School By Nonresidents Placed In District Under Court Order

18A:38-2. Free attendance at school by nonresidents placed in district under court order
Public schools shall be free to any person over five and under 20 years of age nonresident in a school district who is placed in the home of another person, who is resident in the district, by order of a court of competent jurisdiction of this state or by any society, agency or institution incorporated and located in this state having for its object the care and welfare of indigent, neglected or abandoned children, or children in danger of becoming delinquent, or any person who is a resident in any institution operated, by any such society, agency or corporation, on a nonprofit basis, whether or not such other person, society, agency or institution is compensated for keeping such person; but no district shall be required to take an unreasonable number of persons under this section except upon the order of the commissioner issued in accordance with rules established by the state board.

L.1967, c.271.



Section 18A:38-3 - Admission For Nonresident Of School District; Parent On Active Duty

18A:38-3. Admission for nonresident of school district; parent on active duty
18A:38-3. a. Any person not resident in a school district, if eligible except for residence, may be admitted to the schools of the district with the consent of the board of education upon such terms, and with or without payment of tuition, as the board may prescribe.

b. Any person not resident in a school district, if eligible except for residence, and if that person previously was a resident of the district, shall be admitted to the schools of the district without payment of tuition if that person's parent or guardian is a member of the New Jersey National Guard or a member of the reserve component of the armed forces of the United States and has been ordered into active military service in any of the armed forces of the United States in time of war or national emergency, resulting in the relocation of the student out of the district. A school district admitting a student pursuant to this subsection shall not be obligated for transportation costs.

L.1967, c.271; amended 1994,c.169,s.2.



Section 18A:38-3.1 - Children Of Certain Military Members Permitted To Remain In Prior School District.

18A:38-3.1 Children of certain military members permitted to remain in prior school district.
1.Notwithstanding the provisions of N.J.S.18A:38-1 or any other section of law to the contrary, a child who is domiciled within a school district and resides with a parent or guardian who is a member of the New Jersey National Guard or a member of the reserve component of the armed forces of the United States who is ordered into active military service in any of the armed forces of the United States in a time of war or national emergency, shall be permitted to remain enrolled in the school district in which the child is domiciled at the time of the parent or guardian being ordered into active military service, regardless of where the child resides during the period of active duty. The school district shall not be responsible for providing transportation for the child if the child lives outside of the district. Following the return of the child's parent or guardian from active military service, the child's eligibility to remain enrolled in the school district pursuant to this section shall cease at the end of the current school year unless the child is domiciled in the school district.

L.2015, c.267, s.1.



Section 18A:38-4 - Free Attendance To Persons Over Age

18A:38-4. Free attendance to persons over age
The public schools of any district shall be free also to such persons, over the age of 20 years, who, except for age, would be entitled to free education in the district, as the board of education of the district shall determine.

L.1967, c.271.



Section 18A:38-4.1 - Issuance Of Notice Relative To Obligation To Enroll Resident Students.

18A:38-4.1 Issuance of notice relative to obligation to enroll resident students.

1.The Department of Education shall biannually issue notice to each school district reminding the district of the obligation to enroll resident students in accordance with all applicable statutes and applicable rules and regulations of the State Board of Education. The notice shall be issued by August 1 and December 30 of each school year and shall include information on the documentation that may be requested pursuant to State board regulations to demonstrate a student's eligibility for enrollment in the district.

L.2013, c.151, s.1.



Section 18A:38-5 - Admission Of Pupils Under Age

18A:38-5. Admission of pupils under age
No child under the age of five years shall be admitted to any public school, except such as may be provided pursuant to law for children of his age.

No board of education shall be required to accept by transfer from public or private school any pupil who was not eligible by reason of age for admission on October 1 of that school year, but the board may in its discretion admit any such pupil if he or she meets such entrance requirements as may be established by rules or regulations of the board.

L.1967, c.271.



Section 18A:38-5.1 - No Child To Be Excluded From School Because Of Race, Etc.

18A:38-5.1. No child to be excluded from school because of race, etc.
No child between the ages of four and 20 years shall be excluded from any public school on account of his race, creed, color, national origin, or ancestry. A member of any board of education who shall vote to exclude from any public school any child, on account of his race, creed, color, national origin, or ancestry shall be guilty of a misdemeanor, and punished by a fine of not less than $50.00 nor more than $250.00, or by imprisonment in the county jail, workhouse or penitentiary of the county in which the offense has been committed, for not less than 30 days nor more than six months, or by both such fine and imprisonment in the discretion of the court.

L.1967, c.271.



Section 18A:38-6 - Time Of Admission Of Pupils; First School Year

18A:38-6. Time of admission of pupils; first school year
Pupils who have never attended any public or private school may be admitted to a public school on or before October 1 following the opening of the school for the fall term, and at no other time except by a majority vote of all the members of the board of education of the district in which the school is situated.

L.1967, c.271.



Section 18A:38-7 - Pupils Receiving Free Education Subject To Provisions Of Chapter

18A:38-7. Pupils receiving free education subject to provisions of chapter
Any person entitled to or receiving free education pursuant to this article shall be subject to all of the provisions of this chapter.

L.1967, c.271.



Section 18A:38-7.7 - Finding, Declaration

18A:38-7.7. Finding, declaration
The Legislature finds and declares that all persons of school age who reside on federal property located within this State are entitled under the New Jersey Constitution and the laws of this State to a free public education.

L. 1988, c. 12, s. 1.



Section 18A:38-7.8 - Designated District

18A:38-7.8. Designated district
a. After July 1, 1988, persons of school age who reside on federal property which is located entirely within the geographic boundaries of two or more school districts, one of which is a constituent district of a limited purpose regional district with more than six constituent districts in a county of the fifth class shall be deemed to be domiciled in a district to be designated by the county superintendent of schools. These persons shall attend the schools of the designated district and the designated district shall count these pupils in the resident enrollment of the district for all State aid and all federal funds provided under Pub. L. 81-874, 20 U.S.C. s. 236 et seq.

b. The designated district shall be a district that contains within its boundaries a portion of the federal property on which the pupils reside. Not later than 10 days after the effective date of this act, the board of education of any school district that seeks to be designated by the county superintendent of schools pursuant to this section shall adopt a resolution by majority vote of its members indicating its interest and the resolution shall be forwarded to the county superintendent. Based on a determination of the best interests of the pupils residing on federal property and pupils residing in the districts seeking designation, the county superintendent shall, within 30 days of the effective date of this act, certify to the Commissioner of Education which local school district, if any, shall be the designated district. Once the county superintendent has certified the designated district, the county superintendent may not revoke or alter that certification. In the event that no board of education adopts a resolution indicating an interest in being designated pursuant to this section, the county superintendent shall not designate a district and the pupils residing on the federal property shall attend the schools of the district in which they reside.

c. Notwithstanding the provisions of this section, those pupils residing on federal property prior to October 1, 1987 shall be permitted at the option of each pupil to continue in the school they were attending on September 30, 1987 until graduation from the school. For the purpose of calculating State and federal aid, each pupil who elects to remain shall continue to be included in the resident enrollment of the district in which they reside.

L. 1988, c. 12, s. 2.



Section 18A:38-7.9 - Apportionment Of State Aid, Taxes.

18A:38-7.9 Apportionment of State aid, taxes.

3. a. In the event the designated district is composed of more than one municipality, when allocating equalized valuations or district incomes, pursuant to the provisions of section 3 of P.L.2007, c.260 (C.18A:7F-45), for the purpose of calculating State aid, persons attending schools in the designated district pursuant to section 2 of this act shall be assigned to each municipality comprising the designated district in direct proportion to the number of persons ordinarily attending school from each municipality in the designated district without considering the persons attending pursuant to this act.

b.In the event the designated district is a constituent district of a limited purpose regional district, when allocating equalized valuations or district incomes, pursuant to the provisions of section 3 of P.L.2007, c.260 (C.18A:7F-45), for the purpose of apportioning the amounts to be raised by taxes for the limited purpose regional district of which the designated district is a constituent district, persons attending schools in the designated district pursuant to section 2 of this act shall not be counted.

L.1988, c.12, s.3; amended 1990, c.52, s.49; 1996, c.138, s.63; 2007, c.260, s.59.



Section 18A:38-7.10 - Findings, Declarations

18A:38-7.10. Findings, declarations
The Legislature finds and declares that all persons of school age who reside on federal property located within this State are entitled under the New Jersey Constitution and the laws of this State to a free public education.

L. 1988, c. 105, s. 1.



Section 18A:38-7.11 - Definition

18A:38-7.11. Definition
As used in this act, "multi-district federal enclave" means a contiguous piece of federal property which is located entirely or partially within the geographic boundaries of a county of the second class with a population of not less than 315,000 and not more than 400,000 according to the 1980 federal decennial census and which federal property is located within more than one school district.

L. 1988, c. 105, s. 2.



Section 18A:38-7.12 - Multi-district Federal Enclave

18A:38-7.12. Multi-district federal enclave
Persons of school age who reside in a multi-district federal enclave shall be deemed to be domiciled in a single district to be designated by the county superintendent of schools. Where all persons of school age who reside in a multi-district federal enclave already attend a single district, the county superintendent shall designate that district as the district to be attended by all current and future pupils residing in the multi-district federal enclave. Any person attending on the effective date of this act a school in a district other than a district designated by the county superintendent pursuant to this act shall be permitted to continue in such school until graduation.

L. 1988, c. 105, s. 3.



Section 18A:38-7.13 - Designation Of District For Pupils Residing In Multi-district Federal Enclave.

18A:38-7.13 Designation of district for pupils residing in multi-district federal enclave.

4.The county superintendent of schools shall, within 120 days of the effective date of this act, certify to the Commissioner of Education which local school district shall be the designated district for persons of school age residing in a multi-district federal enclave. The district certified as the designated district shall count all pupils who reside in a multi-district federal enclave in the resident enrollment of the district for all State aid purposes and shall be designated by the commissioner to receive State aid and all federal funds provided under Pub.L.81-874 (20 U.S.C. s.236 et seq.).

For the purposes of calculating State aid pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.), whenever pupils residing in one district are attending the schools of the designated district, the district income of the resident district shall be allocated between the resident district and the designated district in proportion to the number of pupils residing in the resident district attending the schools of the resident district and designated district.

L.1988, c.105, s.4; amended 1990, c.52, s.82; 1996, c.138, s.64; 2007, c.260, s.60.



Section 18A:38-7.14 - Boundaries, Eligibility Unaltered

18A:38-7.14. Boundaries, eligibility unaltered
Nothing contained in this act shall be construed to alter any existing school district boundary or to alter any district's eligibility for federal funds pursuant to Pub. L. 81-874, 20 U.S.C. s. 237 et seq. or similar subsequent legislation.

L. 1988, c. 105, s. 5.



Section 18A:38-8 - Duty To Receive Pupils From Other Districts

18A:38-8. Duty to receive pupils from other districts
The board of education of any school district having the necessary accommodations may receive, or may be required to receive by order of the state board, pupils from another district not having sufficient accommodations, at rates of tuition fixed as in this article provided.

L.1967, c.271.



Section 18A:38-8.1 - Representation Of Board Of Education Of Sending District; Matters Covered

18A:38-8.1. Representation of board of education of sending district; matters covered
1. In addition to the members of the board of education of a Type I and Type II school district provided by law, in a school district which is receiving pupils from another district or districts pursuant to N.J.S.18A:38-8, there shall be an additional member as provided pursuant to section 2 of this act to represent the board of education of each sending district. Any additional member shall be a member of the board of education of a sending district designated annually by the board of that district and shall be eligible to vote on the following matters before the receiving district board of education:

a. Tuition to be charged the sending district by the receiving district and the bill lists or contracts for the purchase, operation or maintenance of facilities, equipment and instructional materials to be used in the education of the pupils of the sending district;

b. New capital construction to be utilized by sending district pupils;

c. Appointment, transfer or removal of teaching staff members providing services to pupils of the sending district, including any teaching staff member who is a member of the receiving district's central administrative staff; and

d. Addition or deletion of curricular and extracurricular programs involving pupils of the sending district.

L.1995,c.8,s.1; amended 1996, c.103.



Section 18A:38-8.2 - Representation From Sending School District To Board Of Receiving District

18A:38-8.2. Representation from sending school district to board of receiving district
2. A school district which is sending pupils to another school district pursuant to N.J.S.18A:38-8 shall have representation on the board of education of the receiving school district as follows:

a.(1) If the pupils of the sending district comprise less than 10 percent of the total enrollment of the pupils in the grades of the receiving district in which the pupils of the sending district will be enrolled, the sending district shall have no representation on the receiving district board of education.

(2) If the pupils of the sending district comprise at least 10 percent of the total enrollment of the pupils in the grades of the receiving district in which the pupils of the sending district will be enrolled, the sending district shall have one representative on the receiving district board of education.

b.If the total number of pupils of two or more sending districts, which do not qualify for representation under subsection a. of this section, comprise at least 15 percent of the total enrollment of the pupils in the grades of the receiving district in which the pupils of the sending districts will be enrolled, they shall have collectively two representatives on the receiving district board of education. The annual designation of the representatives, in the event more than two districts collectively qualify under this subsection, shall be rotated among the boards of education of the sending districts according to a schedule determined by the joint agreement of the boards.

c.Notwithstanding the provisions of subsections a. and b. of this section, the number of representatives designated by the sending districts to be additional members shall not exceed three additional members on a receiving board with originally nine or more members, two additional members on a receiving board with originally seven or eight members, and one additional member on a receiving board with originally less than seven members. In the event that this restriction results in an unequal representation of sending districts, the annual designation of the representative or representatives shall be rotated among the boards of education of the sending districts according to a schedule determined by the joint agreement of the boards.

d.A representative of a sending district board of education shall be designated at the meeting of the board which is closest in time to the annual organizational meeting of the receiving district board of education and shall serve a one-year term beginning with the organizational meeting of the receiving district board. The representative shall be subject to the rules and procedures of the receiving district board of education.

e.The calculation of percentages required under this section shall be based on the number of pupils reported as of the last school day prior to October 16 of each prebudget year.

L.1995,c.8,s.2; amended 1996, c.138, s.65.



Section 18A:38-8.3 - Nonapplicability Of Act

18A:38-8.3. Nonapplicability of act
3. The provisions of this act shall not apply to sending and receiving relationships which are established exclusively for the purposes of special education.

L.1995,c.8,s.3.



Section 18A:38-8.4 - Board Of Education Representation Of Sixth Class County School District; Certain.

18A:38-8.4 Board of Education representation of sixth class county school district; certain.

1.Notwithstanding the provisions of section 2 of P.L.1995, c.8 (C.18A:38-8.2) or any other law or regulation to the contrary, a school district which is located in a county of the sixth class according to the latest federal decennial census, which has an October 1998 resident enrollment greater than 2,400 pupils but less than 2,600 pupils, and which sends its pupils in grades 9 through 12 to a school district in the same county pursuant to N.J.S.18A:38-8 shall have representation on the board of education of the receiving district as follows:

a. (1) If the pupils of the sending district comprise less than 10% of the total enrollment of the pupils in grades 9 through 12 of the receiving district, the sending district shall have no representation on the receiving district board of education;

(2)If the pupils of the sending district comprise at least 10% but not more than 29% of the total enrollment of the pupils in grades 9 through 12 of the receiving district, the sending district shall have one representative on the receiving district board of education;

(3)If the pupils of the sending district comprise at least 30% but not more than 39% of the total enrollment of the pupils in grades 9 through 12 of the receiving district, the sending district shall have two representatives on the receiving district board of education; and

(4)If the pupils of the sending district comprise at least 40% or more of the total enrollment of the pupils in grades 9 through 12 of the receiving district, the sending district shall have three representatives on the receiving district board of education.

b.The calculation of the percentages required under this section shall be based on the number of pupils reported as of the last school day prior to October 16 of the prebudget year.

c.The representatives of the sending district board of education shall be designated by the sending district board at a meeting of the board which is closest in time to the annual organizational meeting of the receiving district board of education.

d.The representatives of a sending district board of education appointed to a receiving district board of education pursuant to this section shall be in addition to the members of the board of education of a Type I or Type II school district provided pursuant to chapter 12 of Title 18A of the New Jersey Statutes. The representatives of the sending district board of education shall be eligible to vote on those matters authorized pursuant to section 1 of P.L.1995, c.8 (C.18A:38-8.1).

L.1999,c.414,s.1.



Section 18A:38-9 - Attendance In Adjoining District Because Of Remoteness From School

18A:38-9. Attendance in adjoining district because of remoteness from school
Any child living remote from any public school in the district in which he resides shall be allowed to attend a public school in an adjoining district, with the written consent of the county superintendent or county superintendents of each county in which the districts are situate. One copy of such written consent shall be filed with the secretary of the board of education of the district in which the child resides and one copy thereof shall be filed with the secretary of the board of education of the district in which such child shall attend school.

L.1967, c.271



Section 18A:38-10 - Attendance Outside Of State

18A:38-10. Attendance outside of state
Any board of education of a district may arrange for the attendance of any or all of the pupils of the district in the public school or schools of an adjacent school district outside of the state, if it shall determine that it is advisable so to do in order to secure better school facilities for the pupils or for reasons of economy or other good cause and that it is inadvisable for said pupils to attend public schools in another school district within the state because of the distance to be traveled, the topography of the intervening country, the condition of the roads or the likelihood of unusual hazardous traveling conditions during certain seasons of the year, and if the commissioner shall concur in the determination of the board and give his consent thereto, but the commissioner may withdraw such consent upon reasonable notice whenever the reason or reasons for giving his consent shall cease to exist.

L.1967, c.271.



Section 18A:38-11 - Designation Of High School Of Another District For Attendance By Pupils

18A:38-11. Designation of high school of another district for attendance by pupils
The board of education of every school district which lacks high school facilities within the district and has not designated a high school or high schools outside of the district for its high school pupils to attend shall designate a high school or high schools of this state for the attendance of such pupils.

L.1967, c.271.



Section 18A:38-12 - Allocation And Apportionment Of Pupils Among Two Or More High Schools

18A:38-12. Allocation and apportionment of pupils among two or more high schools
Whenever the board of education of a district shall designate two or more high schools without the district for the attendance of its high school pupils it shall, by resolution, allocate and apportion such pupils among the designated high schools and if no such allocation and apportionment has been made prior to the academic year 1943-1944, the actual allocation and apportionment of pupils among said high schools in effect in said academic year shall be effective as such allocation and apportionment but if any board of education of any district which is not now sending pupils to a high school or high schools without the district shall hereafter so designate two or more high schools for said purpose and shall fail to allocate and apportion them by resolution among said high schools, the actual allocation and apportionment of high school pupils made in the first academic year of the designation shall be effective as the allocation and apportionment of such pupils.

L.1967, c.271.



Section 18A:38-13 - Change In Designation, Allocation

18A:38-13. Change in designation, allocation
No such designation of a high school or high schools and no such allocation or apportionment of pupils thereto, heretofore or hereafter made pursuant to law, shall be changed or withdrawn, nor shall a district having such a designated high school refuse to continue to receive high school pupils from such sending district except upon application made to and approved by the commissioner. Prior to submitting an application the district seeking to sever the relationship shall prepare and submit a feasibility study, considering the educational and financial implications for the sending and receiving districts, the impact on the quality of education received by pupils in each of the districts, and the effect on the racial composition of the pupil population of each of the districts. The commissioner shall make equitable determinations based upon consideration of all the circumstances, including the educational and financial implications for the affected districts, the impact on the quality of education received by pupils, and the effect on the racial composition of the pupil population of the districts. The commissioner shall grant the requested change in designation or allocation if no substantial negative impact will result therefrom.

L.1967, c.271; amended by L. 1986, c. 156, s. 1, eff. Nov. 24, 1986.



Section 18A:38-13.1 - 5-year Minimum

18A:38-13.1. 5-year minimum
Any school district entering into a sending-receiving relationship subsequent to severing a prior sending-receiving relationship pursuant to the provisions of N.J.S. 18A:38-13 shall remain in the subsequent relationship for not less than five years. If, after that five year period that sending-receiving relationship is severed, any student in the sending district shall be permitted to complete his secondary education within the receiving district.

L. 1986, c. 156, s. 2, eff. Nov. 24, 1986.



Section 18A:38-14 - Appeal From Determination Of Commissioner

18A:38-14. Appeal from determination of commissioner
The determination of the commissioner upon any such application may be appealed by the applying board of education or by the board of education of any school district affected thereby to the state board, which may in its discretion affirm, reverse, revise or modify the determination appealed from.

L.1967, c.271.



Section 18A:38-15 - Attendance At Special High School Courses Of Study In Another District

18A:38-15. Attendance at special high school courses of study in another district
Any board of education not furnishing instruction in a particular high school course of study, which any pupil resident in the district and who has completed the elementary course of study provided therein may desire to pursue, may, in its discretion, pay the tuition of such pupil for instruction in such course of study in a high school of another district.

L.1967, c.271.



Section 18A:38-16 - Attendance At Evening High School In Another District

18A:38-16. Attendance at evening high school in another district
Any board of education not furnishing instruction in approved evening high school courses, which any pupil in the district may desire to pursue, may, in its discretion, pay the tuition of such pupil in an approved evening high school in another district.

L.1967, c.271.



Section 18A:38-17 - Attendance Outside District For Instruction Beyond Twelfth Grade

18A:38-17. Attendance outside district for instruction beyond twelfth grade
Any board of education not furnishing instruction beyond the twelfth grade which any pupil, resident in the district, may desire to pursue, may arrange for the attendance of such pupil in any district where instruction beyond the twelfth grade, under rules prescribed by the commissioner and approved by the state board, is offered to residents and nonresidents of the district.

L.1967, c.271.



Section 18A:38-18 - High School Education In Another District; Tuition

18A:38-18. High school education in another district; tuition
Any board of education offering instruction, to residents and nonresidents of the district beyond the twelfth grade, under rules, approved by the commissioner and the state board, may charge tuition for such instruction and any board of education, not furnishing such instruction, may arrange for the attendance, and pay the tuition fees, in whole or in part, of pupils, resident in its district, who desire to obtain such instruction.

L.1967, c.271.



Section 18A:38-19 - Tuition Of Pupils Attending Schools In Another District.

18A:38-19 Tuition of pupils attending schools in another district.

18A:38-19. Whenever the pupils of any school district are attending public school in another district, within or without the State, pursuant to this article, the board of education of the receiving district shall determine a tuition rate to be paid by the board of education of the sending district to an amount not in excess of the actual cost per pupil as determined under rules prescribed by the commissioner and approved by the State board, and such tuition shall be paid by the board secretary or treasurer of school moneys, as appropriate, of the sending district out of any moneys in his hands available for current expenses of the district upon order issued by the board of education of the sending district, signed by its president and secretary, in favor of the board secretary or treasurer of school moneys, as appropriate, of the receiving district.

amended 2001, c.285; 2007, c.260, s.61; 2010, c.39, s.26.



Section 18A:38-20 - Additional School Facilities; Agreement As To Tuition

18A:38-20. Additional school facilities; agreement as to tuition
Whenever a board of education, now or hereafter furnishing elementary and high school education or either thereof for the pupils of another school district, finds it necessary to provide additional facilities for the furnishing of education to such pupils, it may, as a condition precedent to the provision of such additional facilities, enter into an agreement with the board of education of such other district for a term not exceeding 10 years whereby it agrees to provide such education to the pupils of such other district during the term of such agreement, in consideration of the agreement by the board of education of such other district that it will not withdraw its pupils and provide school facilities for them in its own or another district during the term of said agreement except as provided in this article, and that the sending district will provide for the payment of tuition in accordance with section 18A:38-19.

L.1967, c.271.



Section 18A:38-21 - Termination Of Agreement Concerning Tuition As To Pupils

18A:38-21. Termination of agreement concerning tuition as to pupils
Any board of education which shall have entered into such an agreement may apply to the commissioner for consent to terminate the same, and to cease providing education to the pupils of the other contracting district on the ground that it is no longer able to provide facilities for the pupils of the other district, or to withdraw its pupils from the schools of the other contracting district and provide educational facilities for them in its own or another district on the ground that the board of education of the receiving district is not providing school facilities and an educational program suitable to the needs of the pupils of the sending district or that the board of education of the receiving district will not be seriously affected educationally or financially by their withdrawal.

L.1967, c.271.



Section 18A:38-21.1 - Termination Of Sending-receiving Relationship.

18A:38-21.1. Termination of sending-receiving relationship.
1. a. Notwithstanding the provisions of N.J.S.18A:38-13 and N.J.S.18A:38-21, any board of education which sends students to another school district may terminate a sending-receiving relationship pursuant to the following conditions:

(1) The resident enrollment of the receiving district shall represent more than 95% of the total student enrollment attending the receiving district and the number of students from the sending district who attend the receiving district shall represent less than three percent of the total student enrollment attending the receiving district. Enrollments shall be determined using resident enrollment figures compiled in October of the preceding school year;

(2) The sending district shall agree to join a regional school district subsequent to the termination of its sending-receiving relationship;

(3) Any secondary school student in the sending district at the time of termination of the sending-receiving relationship shall be permitted to complete his secondary education within the receiving district. The sending-receiving relationship shall be continued for these students;

(4) The termination will not significantly disrupt the racial composition of the sending and receiving school districts; and

(5) A petition of the sending district to terminate the sending-receiving relationship has not been denied since January 1, 1988 by the Commissioner of Education, the State Board of Education, or the New Jersey courts for reasons which include the impact on the racial composition of the pupil population of the districts.

b. Any school district which meets the conditions of subsection a. of this section must take final action to terminate its sending-receiving relationship within three years following the effective date of this act.

c. Any school district which has taken final action to terminate its sending-receiving relationship pursuant to this section shall notify the receiving school district no later than December 1 of the school year prior to the school year in which the termination is to occur. Termination of the sending-receiving relationship shall not occur until the sending district has been admitted to an existing regional school district pursuant to N.J.S.18A:13-43 and N.J.S.18A:13-44, or subsection d. of this section, or has become part of a newly formed all purpose regional district pursuant to N.J.S.18A:13-34 and N.J.S.18A:13-35.

d. Notwithstanding the provisions of N.J.S.18A:13-43 and N.J.S.18A:13-44, upon the effective date of P.L.1996, c.91 (C.18A:38-21.1), a school district which meets the conditions of subsection a. of this section shall be admitted to an existing regional school district upon the adoption of a resolution by its board of education and the board of education of the regional school district approving the inclusion of the school district within the regional district. Copies of the resolutions shall be forwarded to the county superintendent or superintendents of the counties in which the districts are situate. The county superintendent or superintendents shall notify the commissioner and the enlargement of the regional district by the admission of the proposed constituent district shall become effective on the 20th day following the adoption of the resolutions.

e. Notwithstanding the provisions of N.J.S.18A:13-8, N.J.S.18A:13-36, and N.J.S.18A:13-46, the board of education of a regional school district which admits a new constituent school district by resolution pursuant to the provisions of subsection d. of this section shall be composed of 11 members unless the regional district consists of more than 11 members. One of the additional board members shall represent the new constituent district and shall be appointed by the county superintendent of the county in which the new constituent district is situate. The second additional member shall be apportioned among the other constituent districts of the regional school district as determined by the county superintendent or superintendents of the county or counties in which the constituent local districts of the enlarged district are situate. The members so appointed shall serve until the first Monday succeeding the first annual school election of the enlarged regional district and their successors shall be elected at that election.

L.1993,c.384,s.1; amended 1996, c.91.



Section 18A:38-22 - Hearing On Application For Termination Of Agreement

18A:38-22. Hearing on application for termination of agreement
Upon the making of any such application, an opportunity to be heard before the commissioner shall be given to the board of education of the other district before any determination is made by the commissioner, and if the commissioner finds that there are good grounds for the application, as provided in this article, he shall give his consent, and the applying board of education shall thereupon be entitled to terminate the agreement in accordance therewith but the commissioner's determination shall be subject to appeal to the state board.

L.1967, c.271.



Section 18A:38-23 - Pupils Not Excluded For Nonpayment Of Tuition; Withdrawal Of Pupils

18A:38-23. Pupils not excluded for nonpayment of tuition; withdrawal of pupils
Whenever at the beginning of or during a school year a board of education receives pupils from another district on a tuition basis, it shall not exclude during that year any such pupils because of the nonpayment of tuition if the sending board delivers to the receiving board a school warrant in accordance with the terms of the contract or agreement between such boards. Such warrant shall bear interest at the legal rate. The board of education sending the pupils to said district shall not withdraw any such pupils during the year without the consent of the receiving board.

L.1967, c.271.



Section 18A:38-24 - Attendance Of Pupils At Demonstration Schools

18A:38-24. Attendance of pupils at demonstration schools
18A:38-24. Any pupil may with the consent of the board of education of the district in which he resides and of the commissioner be admitted to any demonstration school maintained in connection with any State college. The board of education of the district and the board of trustees of the State college shall determine the amount to be paid for the education of the pupil, and the board of education of the district shall pay the amount so determined to the treasurer of the college out of any money available for the current expenses of the district. Pupils attending such demonstration schools for whom tuition is paid by the sending district shall be counted in the determination of State aid for the school district in the same manner as pupils attending schools in any school district other than the sending district.

L.1967, c.271; amended 1994,c.48,s.67.



Section 18A:38-25 - Attendance Required Of Children Between Six And 16; Exceptions

18A:38-25. Attendance required of children between six and 16; exceptions
Every parent, guardian or other person having custody and control of a child between the ages of six and 16 years shall cause such child regularly to attend the public schools of the district or a day school in which there is given instruction equivalent to that provided in the public schools for children of similar grades and attainments or to receive equivalent instruction elsewhere than at school.

L.1967, c.271.



Section 18A:38-26 - Days When Attendance Required; Exceptions

18A:38-26. Days when attendance required; exceptions
Such regular attendance shall be during all the days and hours that the public schools are in session in the district, unless it is shown to the satisfaction of the board of education of the district that the mental condition of the child is such that he cannot benefit from instruction in the school or that the bodily condition of the child is such as to prevent his attendance at school, but nothing herein shall be construed as permitting the temporary or permanent exclusion from school by the board of education of any district of any child between the ages of five and 20, except as explicitly otherwise provided by law.

L.1967, c.271.



Section 18A:38-27 - Truancy And Juvenile Delinquency Defined

18A:38-27. Truancy and juvenile delinquency defined
Any child between the ages of six and 16 years who shall repeatedly be absent from school, and any child of such age found away from school during school hours whose parent, guardian or other person having charge and control of the child is unable to cause him to attend school and any pupil who is incorrigible, actually vagrant, vicious, or immoral in conduct, shall be deemed to be a juvenile delinquent and shall be proceeded against as such.

L.1967, c.271.



Section 18A:38-28 - Truants; Return To Parents Or School

18A:38-28. Truants; return to parents or school
Any attendance officer who shall find any child between six and 16 years of age who is a truant from school, shall take the child and deliver him to the parent, guardian or other person having charge and control of the child, or to the teacher of the school which such child is lawfully required to attend.

L.1967, c.271.



Section 18A:38-29 - Warning And Arrest Of Vagrants Or Habitual Truants

18A:38-29. Warning and arrest of vagrants or habitual truants
The attendance officer shall examine into all violations of this article, shall warn any child violating any of the provisions of this article and the parent, guardian or other person having charge and control of the child of the consequences of the violation if persisted in, and shall notify such person in writing to cause the child to attend school within five days from the date on which notice is served, and regularly thereafter. The attendance officer shall have full police power to enforce the provisions of this article and may arrest without warrant any vagrant child or habitual truant or any child who is habitually incorrigible or who is vicious or immoral in conduct or illegally absent from school.

L.1967, c.271.



Section 18A:38-30 - Assistance Of Sheriffs, Police Officers, Etc.

18A:38-30. Assistance of sheriffs, police officers, etc.
The sheriff and his officers and all police officers and constables shall assist attendance officers in the performance of their duties.

L.1967, c.271.



Section 18A:38-31 - Failure To Comply With Provisions Of Article; Fine

18A:38-31. Failure to comply with provisions of article; fine
A parent, guardian or other person having charge and control of a child between the ages of 6 and 16 years, who shall fail to comply with any of the provisions of this article relating to his duties, shall be deemed to be a disorderly person and shall be subject to a fine of not more than $25.00 for a first offense and not more than $100.00 for each subsequent offense, in the discretion of the court.

In any such proceeding, the summons issuing therein, or in special circumstances a warrant, shall be directed to the alleged disorderly person and the child.

L.1967, c.271; amended by L.1980, c. 153, s. 1, eff. Nov. 24, 1980.



Section 18A:38-32 - District And County Vocational School Attendance Officers

18A:38-32. District and county vocational school attendance officers
For the purpose of enforcing the provisions of this article, the board of education of each school district and the board of education of each county vocational school shall appoint a suitable number of qualified persons to be designated as attendance officers, and shall fix their compensation; except that if a county attendance officer or officers are appointed for any county, any district board of education of such county may be exempt from the appointment of a local attendance officer if such exemption is approved by the county superintendent. Each board shall make rules not inconsistent with the provisions of this article and subject to the approval of the commissioner, for the government of the attendance officers.

L.1967, c.271.



Section 18A:38-33 - Tenure Of Attendance Officers In City Districts

18A:38-33. Tenure of attendance officers in city districts
The services of all attendance officers of the public schools of a city district shall, after employment in such district for one year, be under tenure during good behavior and efficiency and they shall not be dismissed or reduced in compensation except for inefficiency, conduct unbecoming an officer, or other just cause, and only in the manner prescribed by subarticle B of article 2 of chapter 6 of this title.

L.1967, c.271.



Section 18A:38-34 - Attendance Officers In Counties Other Than Counties Of First Class; Duties; Terms; Salaries

18A:38-34. Attendance officers in counties other than counties of first class; duties; terms; salaries
Whenever a majority of the boards of education of any county other than counties of the first class has by resolution requested the appointment of a county attendance officer or officers and, upon investigation, the commissioner and the state board shall deem the appointment of a county attendance officer or officers to be for the best interest of the schools of that county, the commissioner shall appoint, subject to the approval of the state board, a suitable person or persons to be known as the county attendance officer or officers for the county who shall perform in all districts of the county exclusive of city school districts such duties as may be prescribed by rules of the state board. Each county attendance officer shall have the same power to enforce the compulsory school law and rules connected therewith as is conferred upon attendance officers appointed by local boards of education. If any such person so appointed a county attendance officer is in possession of a proper visiting teacher's certificate, in full force and effect, such county attendance officer shall be designated "home and school counsellor," and such "home and school counsellor," in addition to the powers of a county attendance officer, shall have all the powers of a visiting teacher. The term of office of such county attendance officer shall be for one year and the commissioner shall fix the salary of such county attendance officer or officers with the approval of the state board.

L.1967, c.271



Section 18A:38-35 - Salaries And Expenses Of County Attendance Officers

18A:38-35. Salaries and expenses of county attendance officers
The salary of each county attendance officer shall be paid as other state salaries are paid. The director of the division of budget and accounting shall on order of the commissioner draw his warrant for such salary on the state treasurer. All claims for the expenses of a county attendance officer shall be paid after being audited by the county superintendent on orders issued by the county superintendent and drawn on the county treasurer. The expenses for each such officer shall not exceed in any one year the sum of $700.00.

L.1967, c.271.



Section 18A:38-36 - Employment Certificates To Part-time Pupils; Revocation

18A:38-36. Employment certificates to part-time pupils; revocation
The commissioner of education and the commissioner of labor and industry may issue employment certificates to pupils over 14 years of age who study part time in elementary or high school grades or in public vocational schools, to work part time in factories, workshops, mills, and all places where the manufacture of goods is carried on designated by the board of education, which employment shall be considered as a part of the schooling of such children and shall conform to state and federal rules and regulations for the employment of youth.

The commissioner of education or the commissioner of labor may revoke the certificate at any time without assigning cause.

L.1967, c.271.



Section 18A:39-1 - Transportation Of Pupils Remote From School.

18A:39-1 Transportation of pupils remote from school.
18A:39-1. Whenever in any district there are elementary school pupils who live more than two miles from their public school of attendance or secondary school pupils who live more than 2 1/2 miles from their public school of attendance, the district shall provide transportation to and from school for these pupils.

When any school district provides any transportation for public school pupils to and from school pursuant to this section, transportation shall be supplied to school pupils residing in such school district in going to and from any remote school other than a public school, not operated for profit in whole or in part, located within the State not more than 20 miles from the residence of the pupil; except that if the district is located in a county of the third class with a population of not less than 80,000 and not more than 120,000 transportation shall be provided to a nonpublic school located outside the State not more than 20 miles from the residence of the pupil, if there is no appropriate nonpublic school within the State located closer to the residence of the pupil; provided the per pupil cost of the lowest bid received does not exceed $675 for the 1992-93 school year or the amount determined for subsequent years pursuant to section 2 of P.L.1981, c.57 (C.18A:39-1a), and if such bid shall exceed that cost then the parent, guardian or other person having legal custody of the pupil shall be eligible to receive $675 for the 1992-93 school year or the amount determined pursuant to section 2 of P.L.1981, c.57 (C.18A:39-1a) for subsequent years toward the cost of his transportation to a qualified school other than a public school, regardless of whether such transportation is along established public school routes. It shall be the obligation of the parent, guardian or other person having legal custody of the pupil attending a remote school, other than a public school, not operating for profit in whole or in part, to register said pupil with the office of the secretary of the board of education at the time and in the manner specified by rules and regulations of the State board in order to be eligible for the transportation provided by this section. If the registration of any such pupil is not completed by September 1 of the school year and if it is necessary for the board of education to enter into a contract establishing a new route in order to provide such transportation, then the board shall not be required to provide it, but in lieu thereof the parent, guardian or other person having legal custody of the pupil shall be eligible to receive $675 or the amount determined pursuant to section 2 of P.L.1981, c.57 (18A:39-1a), or an amount computed by multiplying 1/180 times the number of school days remaining in the school year at the time of registration, times $675 for the 1992-93 school year or the amount determined pursuant to section 2 of P.L.1981, c.57 (C.18A:39-1a) for subsequent years, whichever is the smaller amount. Whenever any regional school district provides any transportation for pupils attending schools other than public schools pursuant to this section, said regional district shall assume responsibility for the transportation of all such pupils, and the cost of such transportation for pupils below the grade level for which the regional district was organized shall be prorated by the regional district among the constituent districts on a per pupil basis, after approval of such costs by the county superintendent. This section shall not require school districts to provide any transportation for pupils attending a school other than a public school, where the only transportation presently provided by said district is for school children transported pursuant to chapter 46 of Title 18A of the New Jersey Statutes or for pupils transported to a vocational, technical or other public school offering a specialized program. Any transportation to a school, other than a public school, shall be pursuant to the same rules and regulations promulgated by the State board as governs transportation to any public school.

The board of education may make rules and contracts for the pupil transportation provided pursuant to this section.

Nothing in this section shall be so construed as to prohibit a board of education from making contracts for the transportation of pupils to a school in an adjoining district, when such pupils are transferred to the district by order of the county superintendent, or when any pupils shall attend school in a district other than that in which they shall reside by virtue of an agreement made by the respective boards of education.

Nothing herein contained shall limit or diminish in any way any of the provisions for transportation for children pursuant to chapter 46 of this Title.

L.1967, c.271; amended 1968,c.29,s.1; 1968,c.200; 1968,c.299; 1974,c.78; 1977,c.206; 1981,c.57,s.1; 1985,c.513; 1990,c.52,s.50; 1992,c.33,s.1.



Section 18A:39-1.1 - Transportation Of Other Pupils By Board.

18A:39-1.1 Transportation of other pupils by board.

18A:39-1.1. In addition to the provision of transportation for pupils pursuant to N.J.S.18A:39-1 and N.J.S.18A:46-23, the board of education of any district may provide, by contract or otherwise, in accordance with law and the rules and regulations of the State board, for the transportation of other pupils to and from school.

Districts shall not receive State transportation aid pursuant to section 15 of P.L.2007, c.260 (C.18A:7F-57) for the transportation of pupils pursuant to this section.

Amended 1990, c.52, s.52; 1996, c.138, s.67; 2007, c.260, s.63.



Section 18A:39-1.2 - Provision Of Transportation For Certain Pupils; Contracts; Charges, Method Of Collection.

18A:39-1.2 Provision of transportation for certain pupils; contracts; charges, method of collection.

18A:39-1.2. Whenever the governing body of a municipality finds that for safety reasons it is desirable to provide transportation to and from a school for pupils living within the municipality, other than those living remote from the school or those physically handicapped or with an intellectual disability, the governing body and the board of education of the district are authorized to enter into a contract pursuant to the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.), under the terms of which the board shall provide such transportation. Any funds required to be paid by the municipality to the board of education under such a contract shall be appropriated by the governing body and paid to the secretary or treasurer of school moneys, as appropriate, of the district. The governing body of the municipality may charge the parents or guardians of children who are transported for safety reasons in order to help defray expenses, provided that no charge shall be imposed on the parent or guardian of any child who meets the Statewide eligibility standards established by the State Board of Education for free and reduced price meals under the State school lunch program. The amount of any charges and the method of collection shall be specified in the contract between the municipal governing body and the board of education. Nothing in this section shall prevent a board of education from providing transportation at its own expense.

amended 1995, c.271, s.1; 2010, c.39, s.27; 2010, c.50, s.11.



Section 18A:39-1.3 - Contract For Transportation Of Certain Pupils; Costs.

18A:39-1.3 Contract for transportation of certain pupils; costs.

1.Any board of education which transports pupils to and from school pursuant to N.J.S.18A:39-1 or a cooperative transportation services agency may enter into a contract for the transportation of public school pupils who are not eligible for transportation services pursuant to N.J.S.18A:39-1 or any other law, and may require that if the parent, guardian or other person having legal custody of the child elects to have the pupil transported pursuant to the contract, then the parent, guardian or other person having legal custody of the child shall pay all or a part of the costs of that transportation, including, but not limited to, the cost of fuel, driver salaries and insurance. A board of education or a cooperative transportation services agency may also enter into a contract for the transportation of pupils who attend not for profit nonpublic schools and who are not eligible for transportation services pursuant to N.J.S.18A:39-1 or any other law or who receive in-lieu-of transportation payments, and may require that if the parent, guardian or other person having legal custody of the child elects to have the pupil transported pursuant to the contract, then the parent, guardian or other person having legal custody of the child shall pay all or a part of the costs of that transportation, including, but not limited to, the cost of fuel, driver salaries and insurance.

The costs of the transportation shall be paid at the time and in the manner determined by the board of education or the cooperative transportation services agency, provided that the parent, guardian or other person having legal custody of the pupil attending the public or nonpublic school shall pay no more than the per pupil cost of the route for the transportation provided pursuant to this section.

Boards of education shall not receive State transportation aid pursuant to section 15 of P.L.2007, c.260 (C.18A:7F-57) for the transportation of pupils pursuant to this section; however, the pupils shall be included in the calculation of the district's regular vehicle capacity utilization for purposes of the application of the incentive factor pursuant to that section.

A board of education shall notify the Department of Education when it elects to provide transportation for pupils under the provisions of this act.

L.1995, c.106, s.1; amended 2001, c.65, s.1; 2007, c.260, s.64.



Section 18A:39-1.4 - Determination Of Financial Hardship

18A:39-1.4. Determination of financial hardship
2. A board of education which enters into a contract for the transportation of pupils pursuant to section 1 of this act may not exclude from this transportation any pupil whose parent, legal guardian or other person having legal custody of the child is unable to pay the cost of that transportation because of financial hardship. In determining financial hardship, the criteria shall be the same as the Statewide eligibility standards established by the State Board of Education for free and reduced price meals under the State school lunch program.

L.1995,c.106,s.2.



Section 18A:39-1.5 - Adoption Of Policy Regarding Transportation Of Students Who Walk Along Hazardous Routes.

18A:39-1.5 Adoption of policy regarding transportation of students who walk along hazardous routes.

2. a. A school district that provides courtesy busing services shall adopt a policy regarding the transportation of students who must walk to and from school along hazardous routes. The policy shall include a list of hazardous routes in the district requiring the courtesy busing of students and the criteria used in designating the hazardous routes. In adopting its policy, the school district may consider, but shall not be limited to, the following criteria:

(1)Population density;

(2)Traffic volume;

(3)Average vehicle velocity;

(4)Existence or absence of sufficient sidewalk space;

(5)Roads and highways that are winding or have blind curves;

(6)Roads and highways with steep inclines and declines;

(7)Drop-offs that are in close proximity to a sidewalk;

(8)Bridges or overpasses that must be crossed to reach the school;

(9)Train tracks or trestles that must be crossed to reach the school; and

(10) Busy roads or highways that must be crossed to reach the school.

b.A school district shall work in conjunction with municipal officials in determining the criteria necessary for the designation of a hazardous route.

L.1999,c.310,s.2.



Section 18A:39-1.6 - Transportation Of Nonpublic School Students, Remote, Certain.

18A:39-1.6 Transportation of nonpublic school students, remote, certain.

1.As used in this section, "regional district" means a regional school district composed of only two constituent municipalities or a consolidated school district composed of only two municipalities.

Notwithstanding any provision of N.J.S.18A:39-1 to the contrary, if a school district provides transportation to and from school to a school pupil who resides remote from school and attends a nonpublic school located within the State not more than 20 miles from the residence of the pupil, or in the case of a regional district provides transportation or an in-lieu-of-payment to such pupil, the school district or regional district shall provide transportation, when seats are available on existing routes, or an in-lieu-of payment to all nonpublic school pupils who reside within the municipality of that pupil or in the case of a regional district reside within the district, attend that school, and reside more than 20 miles from that school. The school district may require all nonpublic school pupils in the municipality or regional district to use the bus stops which serve the pupils whose residences are not more than 20 miles from the nonpublic school. Any cost incurred by a school district or a regional district in providing transportation or an in-lieu-of payment to a pupil who is eligible for the transportation or an in-lieu-of payment under the provisions of this section shall not exceed the maximum cost per pupil established pursuant to section 2 of P.L.1981, c.57 (C.18A:39-1a), and shall be paid by the State.

L.1999,c.350,s.1; amended 2000, c.103; 2001, c.324.



Section 18A:39-1.7 - Purchase Of Transportation By Nonpublic School Pupils; Conditions.

18A:39-1.7 Purchase of transportation by nonpublic school pupils; conditions.

1.A board of education responsible for the transportation of public school pupils to and from school pursuant to N.J.S.18A:39-1 or a cooperative transportation services agency as identified by the Commissioner of Education may permit nonpublic school pupils who live in or outside of the district and who are not eligible for pupil transportation pursuant to N.J.S.18A:39-1 because the distance from the pupil's residence to the nonpublic school is greater than the mileage limit established pursuant to N.J.S.18A:39-1 or any other law to purchase transportation to the nonpublic school from the board of education or the cooperative transportation services agency provided that:

a.there is available space on the appropriate bus route; and

b.the parent, guardian or other person having legal custody of the pupil attending the nonpublic school agrees to transport the pupil to an existing bus stop as determined by the board of education or the cooperative transportation services agency.

The parent, guardian or other person having legal custody of the pupil attending the nonpublic school shall pay no more than the per pupil cost of the route for the transportation provided pursuant to this section. The costs of the transportation shall be paid at the time and in the manner determined by the board of education or cooperative transportation services agency.

A board of education or the cooperative transportation services agency shall notify the Department of Education when it elects to provide transportation for pupils under the provisions of this section.

Boards of education shall not receive State transportation aid pursuant to section 15 of P.L.2007, c.260 (C.18A:7F-57) for the transportation of pupils pursuant to this section; however these pupils shall be included in the calculation of the district's regular vehicle capacity utilization for purposes of the application of the incentive factor pursuant to that section.

Prior to providing transportation pursuant to this section to a nonpublic school pupil who lives within the district, a board of education shall determine if the pupil is eligible for transportation or an in-lieu-of payment pursuant to section 1 of P.L.1999, c.350 (C.18A:39-1.6). If the board of education determines that the pupil is eligible for transportation or an in-lieu-of payment pursuant to section 1 of P.L.1999, c.350 (C.18A:39-1.6), then that provision of law shall govern the transportation services provided to the pupil by the board of education.

L.2000, c.114, s.1; amended 2007, c.260. s.65.



Section 18A:39-1.8 - Payment By Parents For Transportation Of Certain Pupils.

18A:39-1.8 Payment by parents for transportation of certain pupils.

1.Any board of education which transports pupils to and from school pursuant to N.J.S.18A:39-1 may provide, on a space-available basis, for the transportation of elementary school pupils who live less than two miles from school and secondary school pupils who live less than two and a half miles from school along an established school bus route, and may require that if the parent, guardian or other person having legal custody of the child elects to have the pupil transported, the parent, guardian or other person having legal custody of the child shall pay all or a part of the costs of that transportation. A board of education may also provide, on a space-available basis, for the transportation of elementary school pupils who live less than two miles and secondary school pupils who live less than two and a half miles from any not for profit nonpublic school which satisfies the maximum distance requirements set forth in N.J.S.18A:39-1 along an established school bus route, and may require that if the parent, guardian or other person having legal custody of the child elects to have the pupil transported, the parent, guardian or other person having legal custody of the child shall pay all or a part of the costs of that transportation. The costs of the transportation shall be paid at the time and in the manner determined by the board of education, provided that the costs shall be equitable for both public and nonpublic pupils.

A board of education shall notify the Department of Education when it elects to provide transportation for pupils under the provisions of this act.

L.2001,c.327,s.1.



Section 18A:39-1.9 - Payment Not Required Based On Financial Hardship.

18A:39-1.9 Payment not required based on financial hardship.

2.A board of education which provides for the transportation of pupils pursuant to section 1 of this act may not exclude from this transportation any pupil whose parent, legal guardian or other person having legal custody of the child is unable to pay the costs of that transportation because of financial hardship. In determining financial hardship, the criteria shall be the same as the Statewide eligibility standards established by the State Board of Education for free and reduced price meals under the State school lunch program.

L.2001,c.327,s.2.



Section 18A:39-1A - Adjustment Of Non-public School Transportation Costs.

18A:39-1a Adjustment of non-public school transportation costs.

2.For the 2002-2003 school year, the maximum amount of nonpublic school transportation costs per pupil provided for in N.J.S.18A:39-1 shall equal $735 and this amount shall be increased in each subsequent year in direct proportion to the increase in the State transportation aid per pupil in the year prior to the prebudget year compared to the amount for the prebudget year or by the CPI, whichever is greater.

As used in this section, State transportation aid per pupil shall equal the total State transportation aid payments made pursuant to section 15 of P.L.2007, c.260 (C.18A:7F-57) divided by the number of pupils eligible for transportation. "CPI" means the average annual increase, expressed as a decimal, in the consumer price index for the New York City and Philadelphia areas during the fiscal year preceding the prebudget year as reported by the United States Department of Labor.

In the 2002-2003 school year and thereafter, any additional costs incurred by a school district due to the increase in the maximum amount of nonpublic school transportation costs per pupil pursuant to this section shall be borne by the State.

L.1981, c.57, s.2; amended 1990, c.52, s.51; 1992, c.33, s.2; 1996, c.138, s.66; 2001, c.437, s.1; 2007, c.260, s.62.



Section 18A:39-1B - Furnishing Of District Information

18A:39-1b. Furnishing of district information
3. Each school district shall furnish to the Department of Education the information necessary for the department to complete a comparison of transportation costs, so that equitable adjustments may be made in the amount of the payments in lieu of transportation required pursuant to N.J.S.18A:39-1.

L.1992,c.33,s.3.



Section 18A:39-1C - Waiver For Pupil Transportation Services Under Certain Circumstances.

18A:39-1c Waiver for pupil transportation services under certain circumstances.

1. a. Notwithstanding the provisions of N.J.S.18A:39-1 or any other section of law to the contrary, a school district shall not be required to provide transportation services for the school year to an elementary school pupil who lives more than two miles from his public school of attendance or to a secondary school pupil who lives more than 2 1/2 miles from his public school of attendance if the pupil's parent or guardian signs a written statement that the pupil waives transportation services for that school year. The written statement shall be in such form as determined by the Department of Education.

b.In the event that a parent or guardian signs a waiver pursuant to subsection a. of this section, the school district shall develop a policy for the provision of transportation services to the pupil in the case of a family or economic hardship.

L.2011, c.132, s.1.



Section 18A:39-1D - Definitions relative to nonpublic school pupil transportation pilot program.

18A:39-1d Definitions relative to nonpublic school pupil transportation pilot program.
1. a. As used in this section:

"Consortium" means a group of nonpublic schools which enroll pupils for whom an eligible district is required to provide transportation pursuant to N.J.S.18A:39-1 and which enter into an agreement to form a consortium for the purpose of participating in the pilot program established pursuant to this section.

"Eligible district" means a school district which in the most recent school year prior to the effective date of P.L.2016, c.22 (C.18A:39-1d), supplied transportation to more than 5,000 pupils residing in the school district in going to and from any remote school other than a public school pursuant to the provisions of N.J.S.18A:39-1.

b. The Commissioner of Education shall establish a three-year nonpublic school pupil transportation pilot program. Notwithstanding any section of law to the contrary, under the pilot program, a board of education of an eligible district shall disburse to the consortium an amount equal to the aid in-lieu-of transportation amount for each nonpublic school pupil who is attending a nonpublic school which is a part of the consortium and who is required to be transported by the eligible district pursuant to N.J.S.18A:39-1. The consortium shall assume the responsibilities of the eligible district under N.J.S.18A:39-1 for transporting to and from school the pupils for whom the consortium received an aid in-lieu-of transportation amount under the pilot program. If the per pupil cost of the lowest bid received exceeds the aid in-lieu-of transportation amount, then the parent or guardian of the student shall be eligible to receive the aid in-lieu-of transportation amount from the consortium for that school year. If after providing the required pupil transportation any of the disbursed funds remain unspent, the consortium, as it deems appropriate, may provide courtesy busing to pupils who are residents of the eligible district and are attending the nonpublic schools of the consortium. The consortium shall refund annually to the school district after the completion of the school year any unexpended funds received pursuant to the pilot program.

c. The commissioner shall designate one eligible district to participate in the pilot program. In order to participate in the pilot program, the eligible district shall:

(1) provide to the commissioner the necessary assurances that the consortium is capable of complying with the consortium's pupil transportation responsibilities under the pilot program; and

(2) agree as a condition of participation in the pilot program to not provide any courtesy busing to nonpublic school pupils who reside in the eligible district.

d. The State monitor appointed pursuant to section 2 of P.L.2006, c.15 (C.18A:7A-55) shall annually enter into a contract with an independent entity to audit the implementation of the pilot program. The audit for the prior school year shall be submitted to the State monitor no later than December 1 of each year, and the State monitor shall transmit a copy of the audit to the Commissioner of Education. If a State monitor has not been appointed, then the board of education shall be responsible for carrying out the provisions of this subsection.

e. There shall be established an oversight committee to oversee the operations of the consortium in implementing the pilot program. The oversight committee shall consist of five members including: one member appointed by the State monitor if a State monitor has been appointed, or by the board of education if a State monitor has not been appointed; and four members appointed by the commissioner, one of whom shall represent a nonpublic school which is part of the consortium.

f. Two years following the establishment of the pilot program, the commissioner shall submit a report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1). The report shall contain information on the implementation of the pilot program and shall include the commissioner's recommendation on the advisability of continuing the program and expanding the program Statewide.

g. The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act in a manner that comports with the provisions of the State and federal Constitutions. The rules shall include, but need not be limited to, the process and schedule for the disbursement of funds by the eligible district to the consortium.

L.2016, c.22, s.1.



Section 18A:39-2 - Methods Of Providing Transportation

18A:39-2. Methods of providing transportation
Any board of education having power to provide for the transportation of school pupils in its district to and from school may provide such transportation by a bus or buses owned by it or may enter into contract for such transportation, approved by the county superintendent, for a term not exceeding 4 years.

All multiyear contracts made pursuant to the above taking effect subsequent to September 1, 1975 may, at the discretion of the local board of education, and subject to approval by the county superintendent, be increased not to exceed 7 1/2 annually of the original yearly contract cost beginning with the second year of the contract.

L.1967, c.271; amended by L.1977, c. 68, s. 1, eff. April 21, 1977; L.1982, c. 74, s. 2, eff. July 21, 1982.



Section 18A:39-2.1 - Interdistrict Transportation Bidding Procedure

18A:39-2.1. Interdistrict transportation bidding procedure
Any board of education of a school district providing transportation for any child pursuant to N.J.S. 18A:46-23 to and from any other school district, may solicit any bid therefor, on a per pupil, per vehicle or per mileage basis, whichever is least costly to the school district of the board. The board may award any contract therefor pursuant to the provisions of chapter 39 of Title 18A of the New Jersey Statutes. Any adjustment in price authorized under the contract may be made on a per pupil, per vehicle or per mileage basis, whichever is least costly to the school district.

L. 1985, c. 344, s. 1, eff. Oct. 29, 1985.

18A:39-2.2 Determination of cost efficiencies by combining public, nonpublic school bus routes.

2.A county superintendent of schools, during the approval process of pupil transportation contracts conducted pursuant to N.J.S.18A:39-2, shall examine the contract to determine whether cost efficiencies could be realized by combining public and nonpublic school pupils on the same school bus routes.

L.2001,c.437,s.2.



Section 18A:39-2.2 - Determination Of Cost Efficiencies By Combining Public, Nonpublic School Bus Routes.

18A:39-2.2 Determination of cost efficiencies by combining public, nonpublic school bus routes.

2.A county superintendent of schools, during the approval process of pupil transportation contracts conducted pursuant to N.J.S.18A:39-2, shall examine the contract to determine whether cost efficiencies could be realized by combining public and nonpublic school pupils on the same school bus routes.

L.2001,c.437,s.2.



Section 18A:39-3 - Pupil Transportation Contracts.

18A:39-3 Pupil transportation contracts.

18A:39-3. a. No contract for the transportation of pupils to and from school shall be made, when the amount to be paid during the school year for such transportation shall exceed $7,500.00 or the amount determined pursuant to subsection b. of this section, and have the approval of the executive county superintendent of schools, unless the board of education making such contract shall have first publicly advertised for bids therefor in a newspaper published in the district or, if no newspaper is published therein, in a newspaper circulating in the district, once, at least 10 days prior to the date fixed for receiving proposals for such transportation, and shall have awarded the contract to the lowest responsible bidder.

Nothing in this chapter shall require the advertisement and letting on proposals or bids of annual extensions, approved by the executive county superintendent, of any contract for transportation entered into through competitive bidding when--

(1)Such annual extensions impose no additional cost upon the board of education, regardless of the fact that the route description has changed; or

(2)The increase in the contractual amount as a result of such extensions does not exceed the rise in the Consumer Price Index as defined in section 3 of P.L.2007, c.260 (C.18A:7F-45) for that school year, regardless of the fact that the route description has changed or an aide has been added or removed; or

(3)(Deleted by amendment, P.L.1982, c.74.)

(4)The increase in the contractual amount as a result of an extension exceeds the rise in the Consumer Price Index as defined in section 3 of P.L.2007, c.260 (C.18A:7F-45) for that school year, but the following apply to the extensions:

(a)The increase is directly attributable to a route change to accommodate new student riders or safety concerns as provided for in the original bid, or the increase is directly attributable to the addition of an aide as provided for in the original bid; and

(b)The school destination remains unchanged from the original contract.

Any such extension as described in this paragraph shall require the approval of the executive county superintendent of schools.

Nothing in this chapter shall require the immediate bid of any contract renewal for the remainder of a school year in which the only change, in addition to route description, is the bus type. However, any such extension shall be approved by the executive county superintendent of schools and shall be bid for the next school year.

b.The Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of each odd-numbered year, adjust the threshold amount set forth in subsection a. of this section, or subsequent to 1985 the threshold amount resulting from any adjustment under this subsection or section 17 of P.L.1985, c.469, in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall, no later than June 1 of each odd-numbered year, notify all local school districts of the adjustment. The adjustment shall become effective on July 1 of each odd-numbered year.

Amended 1968, c.29, s.2; 1977, c.68, s.2; 1982, c.74, s.1; 1985, c.469, s.1; 1991, c.316; 2001, c.111; 2003, c.69; 2007, c.260, s.66.



Section 18A:39-3.1 - Consultation For Transportation Of Nonpublic School Pupils.

18A:39-3.1 Consultation for transportation of nonpublic school pupils.

3.A board of education shall consult with the appropriate nonpublic school administrators seeking such consultation prior to preparing bus routes for the transportation of nonpublic school pupils for the school year and in a timely manner that allows sufficient time to publicly advertise for bids.

L.2001,c.65,s.3.



Section 18A:39-3.2 - Rules, Regulations.

18A:39-3.2 Rules, regulations.

4.The State Board of Education shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.2001,c.65,s.4.



Section 18A:39-4 - Form Of Bid; Deposit; Forfeiture Or Return Of Deposit

18A:39-4. Form of bid; deposit; forfeiture or return of deposit
Each transportation bid shall be accompanied by information required on a standard form of questionnaire approved by the state board and by a cashier's or certified check for 5% of the annual amount of the contract, which deposit shall be forfeited upon the refusal of a bidder to execute a contract; otherwise, checks shall be returned when the contract is executed and a bond filed.

L.1967, c.271



Section 18A:39-5 - Opening Of Bids; Rejection, Etc.

18A:39-5. Opening of bids; rejection, etc.
At the time and place fixed in such advertisement for the submission of proposals the board of education, or any committee thereof authorized so to do, or any officer or employee of such board designated therefor, shall receive such proposals and immediately proceed to unseal the same and publicly announce the contents in the presence of the parties bidding or their agents, if such parties choose to be then and there present. Such board shall have the right to reject any and all bids. No proposals shall be opened previous to the hour designated in the advertisement and none shall be received thereafter.

L.1967, c.271



Section 18A:39-6 - Liability Insurance, Etc., To Be Furnished

18A:39-6. Liability insurance, etc., to be furnished
Liability insurance covering the operation of every bus transporting pupils to and from schools and the drivers thereof or other appropriate similar coverage shall be furnished by each contractor or, in the case of any bus owned and operated by a board of education, by the board of education, in such amounts, with such indemnity, with such coverage, and in such manner, as shall be prescribed by rule of the state board.

L.1967, c.271.



Section 18A:39-6.1 - Liability Insurance; Rates

18A:39-6.1. Liability insurance; rates
In every contract for the transportation of pupils to and from school entered into by a board of education, the costs of furnishing the liability insurance coverage required under N.J.S. 18A:39-6 shall be based on the insurance rate applicable only to such transportation.

L.1973, c. 248, s. 1, eff. Nov. 26, 1973.



Section 18A:39-10 - Expenditures By Contractor In Compliance With Law Or Rules, After Contract Made

18A:39-10. Expenditures by contractor in compliance with law or rules, after contract made
Notwithstanding the terms of any contract for transportation of pupils to and from school, or renewal thereof, entered into pursuant to this chapter, any board of education, in its discretion, with the approval of the county superintendent, may compensate any transportation contractor, in whole or in part, for any necessary expenditure made to comply with the provisions of any law enacted, or any rules and regulations promulgated pursuant to any law, after said contract was entered into.

L.1967, c.271.



Section 18A:39-11 - Joint Transportation Authorized

18A:39-11. Joint transportation authorized
The boards of education of 2 or more school districts may provide jointly for the transportation of pupils to and from any school or schools within or outside the districts.

Whenever in the judgment of the county superintendent of schools transportation of pupils to any qualified school other than a public school could be more economically accomplished by joint transportation with 2 or more school districts, he may order such joint transportation, assign the administration to one board of education and prorate the cost on a per pupil mileage basis to the other boards of education involved.

L.1967, c.271; amended by L.1968, c. 29, s. 3, eff. May 6, 1968.



Section 18A:39-11.1 - List Of Agencies Providing Cooperative Transportation Services; Provision Of Transportation For Certain Pupils.

18A:39-11.1 List of agencies providing cooperative transportation services; provision of transportation for certain pupils.

1. a. The Commissioner of Education shall identify and publish a list of local school boards of education, educational services commissions, county special services school districts, and any other established agencies providing cooperative transportation services.

b.Any school district responsible for the transportation of pupils to and from a school, other than a local district school, pursuant to N.J.S.18A:39-1 which transports pupils to a county vocational school and pupils classified pursuant to chapter 46 of Title 18A of the New Jersey Statutes shall utilize one of the agencies identified by the commissioner for the transportation of the pupils. Transportation by one of the agencies shall not be required when the local district can provide transportation at a lower cost than those agencies, or the transportation to be provided by one of the agencies does not fall within the policies of the resident school district regarding length of ride and assignment of students to a route based on student age or classification.

c. (1) A board of education shall bid or coordinate nonpublic school transportation services with another school district or a cooperative transportation services agency in accordance with criteria established by the commissioner.

(2)Any school district which has in the prior year provided payments in lieu of transportation for any nonpublic school pupil pursuant to N.J.S.18A:39-1, or which cannot provide transportation in the ensuing school year in accordance with the commissioner's criteria, shall attempt to provide transportation through an agency identified by the commissioner prior to determining to pay aid in lieu of transportation. The school district shall provide to the agency any unique limitations or restrictions of the required transportation. If the costs to provide transportation by the agency identified by the commissioner are less than the in-lieu-of payments, the agency shall provide transportation. The school district shall make the determination on the manner in which transportation services shall be provided and shall notify the nonpublic school and the parent or guardian of the nonpublic school pupil by August 1 prior to the beginning of the school year. For the purposes of this subsection, "costs to provide transportation" shall not include any administrative fee charged by the agency. If the sum of the costs to provide transportation plus any administrative fee charged by the agency exceeds on a per pupil basis the maximum amount for nonpublic school transportation established pursuant to section 2 of P.L.1981, c.57 (C.18A:39-1a), the board of education may apply to the commissioner for that portion which exceeds the maximum amount.

d.The county superintendents shall:

(1)assist local boards of education and the chief school administrators of nonpublic schools in coordinating the calendars and schedules of the public and nonpublic schools to facilitate the coordination of transportation of pupils to and from school in their respective county:

(2)arbitrate any disputes between local boards of education and the chief school administrators of nonpublic schools regarding pupil transportation; and

(3)convene a meeting, at least once a year, of representatives of all public and nonpublic schools in the county to discuss issues related to pupil transportation.

L.1997,c.53,s.1; amended 2001, c.65, s.2.



Section 18A:39-11.2 - Bidding Requirements For Certain Pupil Transportation Contracts.

18A:39-11.2 Bidding requirements for certain pupil transportation contracts.

1. a. Except as provided in subsection g. of this section, the provision of transportation services to a local school district by a cooperative transportation services agency, educational services commission, county special services school district, jointure commission or other public entity, other than a local school district using school buses it owns or leases, shall be subject to the bidding requirements and requirements concerning the renewal of transportation contracts set forth in chapter 39 of Title 18A of the New Jersey Statutes, including the requirements concerning the advertisement for bids, the submission of quotations and the renewal of contracts.

b.The cooperative transportation services agency, educational services commission, county special services school district, jointure commission or other public entity other than a local school district shall adhere to every substantial bid specification for a pupil transportation contract, including bonding requirements.

c.The cooperative transportation services agency, educational services commission, county special services school district, jointure commission or other public entity other than a local school district that is intending to bid for transportation services shall be precluded from preparing specifications. Specifications shall be prepared by the local school district seeking transportation services or by any other cooperative transportation services agency, as designated by the Commissioner of Education, that is not bidding.

d.The cooperative transportation services agency, educational services commission, county special services school district, jointure commission or other public entity other than a local school district shall not charge any fee above the bid price.

e.A local school district may negotiate and award a contract for transportation services with a cooperative transportation services agency, educational services commission, county special services school district, jointure commission or other public entity other than a local school district if the provisions of subsection c. of N.J.S.18A:18A-5 have been met.

f.The following forms, prescribed by the Commissioner of Education, shall be included in any bid submitted by a cooperative transportation services agency, educational services commission, county special services school district, jointure commission or other public entity other than a local school district to provide transportation services:

(1)if applicable, a membership form for the cooperative transportation services agency, educational services commission, county special services school district or jointure commission indicating each member school district and the name of each member school district's superintendent;

(2)a form indicating the transportation experience of the bidder;

(3)a non-collusion form indicating that the bidder has not drafted specifications or route descriptions for the local board of education that is seeking transportation services;

(4)an affirmative action statement; and

(5)a bidder's guarantee in an amount required pursuant to statute and regulation.

g.The provisions of this section shall not apply to:

(1)an educational services commission or a jointure commission for the provision of transportation services to pupils who reside in school districts which, as of January 1, 2004, are members of the educational services commission or jointure commission, if, as of that date, the commission owns or leases school buses and is providing pupil transportation;

(2)an educational services commission or jointure commission for the provision of transportation services to pupils who reside in school districts which are located in a county of the first class and which are not members of the educational services commission or jointure commission and which, as of January 1, 1999, have been receiving pupil transportation from that commission with buses the commission owns or leases;

(3)a county special services school district for the provision of transportation services to pupils who are enrolled in the county special services school district or pupils enrolled in nonpublic schools who reside within the county, if, as of January 1, 2004, the district owns or leases school buses and is providing pupil transportation ; and

(4)a county special services school district for the provision of special education transportation for pupils residing within that county or within a contiguous county, if, as of January 1, 2004, the county special services school district is located in a county of the fifth class, and has been providing special education transportation with buses it owns or leases.

L.2005,c.84,s.1.



Section 18A:39-11.3 - Disqualification Of Bidder; "Prior Negative Experience" Defined.

18A:39-11.3 Disqualification of bidder; "prior negative experience" defined.

2. a. A board of education may, by resolution approved by a majority of the board of education and subject to the provisions of subsection b. of this section, disqualify a bidder who would otherwise be determined to be the lowest responsible bidder for a pupil transportation contract, if the board of education finds that it has had prior negative experience with the bidder. The disqualification shall be for a reasonable, defined period of time which shall not exceed three years.

b.As used in this section, "prior negative experience" means any of the following:

(1)the bidder has been determined to be "nonperforming" under a pupil transportation contract after a hearing which shall include the bidder, the superintendent of schools, and the county superintendent of schools. The county superintendent of schools shall make the determination as to nonperformance and this determination may be appealed to Commissioner of Education and the State Board of Education, as provided by law;

(2)the bidder defaulted on a transportation contract thereby requiring the board of education to utilize the services of another contractor to complete the contract;

(3)the bidder defaulted on a transportation contract thereby requiring the board of education to look to the bidder's surety for completion of the contract or tender of the costs of completion; or

(4)the bidder has at least a 10% ownership in any contractor that had prior negative experience with the board of education as described in paragraphs (1) through (3) of this subsection.

L.2005,c.84,s.2.



Section 18A:39-11.4 - Continuation Of Prior Agreement In Violation Of Act.

18A:39-11.4 Continuation of prior agreement in violation of act.

3.A joint transportation agreement entered into by a local school district and a cooperative transportation services agency, educational services commission, county special services school district, jointure commission or other public entity prior to the effective date of P.L.2005, c.84 (C.18A:39-11.2 et seq.) which violates the provisions of this act may continue in effect for the remainder of the school year in which the agreement was made.

L.2005,c.84,s.3.



Section 18A:39-12 - Agreement For Joint Transportation

18A:39-12. Agreement for joint transportation
Any such joint transportation shall be provided under the terms of an agreement adopted by resolution of each of the boards of education concerned wherein shall be set forth the essential information concerning the transportation to be provided, the method of computing the proportion of the cost each party to the agreement shall assume, and the proportion of the state aid to which each district shall be entitled, and any other matters deemed necessary to carry out the purposes of the agreement.

L.1967, c.271.



Section 18A:39-13 - Joint Transportation; Laws And Rules Governing

18A:39-13. Joint transportation; laws and rules governing
Any such joint transportation shall be subject to all the provisions of law and rules of the state board governing the transportation of school pupils.

L.1967, c.271.



Section 18A:39-14 - Joint Transportation; Expenses; Payment

18A:39-14. Joint transportation; expenses; payment
Each district's proportionate share of the cost of such joint transportation shall be paid in the manner set forth in the agreement and in the same manner as other expenses of the district are paid.

L.1967, c.271.



Section 18A:39-15 - State Aid For Joint Transportation.

18A:39-15 State aid for joint transportation.

18A:39-15. If the executive county superintendent of the county in which the districts are situate shall approve the necessity, the cost, and the method of providing joint transportation and the agreement whereby the same is to be provided, each board of education providing joint transportation shall be entitled to State transportation aid pursuant to section 15 of P.L.2007, c.260 (C.18A:7F-57).

Amended 1975, c.212, s.33; 1978, c.158, s.1; 1990, c.52, s.53; 1996, c.138, s.68; 2007, c.260, s.67.



Section 18A:39-16 - Disputes; Determination; Appeal

18A:39-16. Disputes; determination; appeal
In the event that any controversy or dispute shall arise among the parties to any such agreement for joint transportation, the same shall be referred to the county superintendent of the county in which the districts are situate for determination and his determination thereon shall be binding, subject to appeal to the commissioner. In the event that the districts are in more than one county, the controversy or dispute shall be referred to the county superintendents of the counties for joint determination, and if they shall be unable to agree upon a joint determination within 30 days, the controversy or dispute shall be referred to the commissioner for determination.

L.1967, c.271.



Section 18A:39-17 - Names, Certain Information Relative To Bus Drivers To Be Filed By Secretary Of Board Of Education.

18A:39-17 Names, certain information relative to bus drivers to be filed by secretary of board of education.

18A:39-17. In each school year, prior to the assignment of any driver or substitute driver to any vehicle operated by the board of education of any district as a school bus, there shall be filed by the secretary of such board with the county superintendent the name and social security number of each such driver or substitute driver and certification of a valid school bus driver's license, criminal background check, and evidence of a check for the driver's record of alcohol and drug-related motor vehicle violations pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1).

L.1967, c.271; amended 1989, c.104, s.1; 2003, c.66, s.2.



Section 18A:39-18 - Information Relative To Bus Drivers Furnished By Contractor.

18A:39-18 Information relative to bus drivers furnished by contractor.

18A:39-18. In each school year, prior to the beginning of transportation of school pupils under a contract awarded by a board of education, the contractor shall furnish to the county superintendent the name, social security number, and certification of a valid school bus driver's license and criminal background check, and evidence of a check for the driver's record of alcohol and drug-related motor vehicle violations pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1) of each driver or substitute driver to be assigned to any vehicle in the performance of his contract.

L.1967, c.271; amended 1989, c.104, s.2; 2003, c.66, s.3.



Section 18A:39-19.1 - Bus Drivers Required To Submit Certain Information To Commissioner; Notice Of Pending Charges.

18A:39-19.1 Bus drivers required to submit certain information to commissioner; notice of pending charges.

6. a. Prior to employment as a school bus driver, and upon application for renewal of a school bus driver's license, a bus driver shall submit to the Commissioner of Education his or her name, address and fingerprints in accordance with procedures established by the commissioner. No criminal history record check or check for alcohol and drug-related motor vehicle violations shall be furnished without his or her written consent to such a check. The applicant shall bear the cost for the checks, including all costs for administering and processing the checks.

Upon receipt of the criminal history record information for an applicant from the Federal Bureau of Investigation and the Division of State Police, and information on the check for alcohol and drug-related motor vehicle violations from the Division of Motor Vehicle Services, the Commissioner of Education shall notify the applicant, in writing, of the applicant's qualification or disqualification as a school bus driver. If the applicant is disqualified, the convictions which constitute the basis for the disqualification shall be identified in the written notice to the applicant. A school bus driver, except as provided in subsection e. of this section, shall be permanently disqualified from employment or service if the individual's criminal history record reveals a record of conviction for which public school employment candidates are disqualified pursuant to section 1 of P.L.1986, c.116 (C.18A:6-7.1) or if the driver has been convicted at least two times within the last 10 years for a violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), section 5 of P.L.1990, c.103 (C.39:3-10.13), or section 16 of P.L.1990, c.103 (C.39:3-10.24); or once for a violation of section 5 of P.L.1990, c.103 (C.39:3-10.13) or section 16 of P.L.1990, c.103 (C.39:3-10.24) while transporting school children.

Following qualification for employment as a school bus driver pursuant to this section, the State Bureau of Identification shall immediately forward to the Commissioner of Education any information which the bureau receives on a charge pending against the school bus driver. If the charge is for one of the crimes or offenses enumerated in section 1 of P.L.1986, c.116 (C.18A:6-7.1), the commissioner shall notify the employing board of education or contractor, and the board or contractor shall take appropriate action. If the pending charge results in conviction, the school bus driver shall not be eligible for continued employment.

A school bus driver shall not be eligible to operate a school bus if the individual's bus driver's license is currently revoked or suspended by the Division of Motor Vehicle Services in accordance with R.S.39:3-10.1.

Following qualification for employment as a school bus driver, the Division of Motor Vehicle Services shall immediately forward to the Commissioner of Education any information which the division receives on a conviction for an alcohol or drug-related motor vehicle violation that would disqualify the driver from employment pursuant to the provisions of this subsection. The commissioner shall notify the employing board of education or contractor that the driver is no longer eligible for employment.

b.Notwithstanding the provisions of this section, an individual shall not be disqualified from employment or service under this act on the basis of any conviction disclosed by a criminal history record check or a check for alcohol and drug-related motor vehicle violations performed pursuant to this section without an opportunity to challenge the accuracy of the disqualifying records.

c.When charges are pending for a crime or any other offense enumerated in section 1 of P.L.1986, c.116 (C.18A:6-7.1), the employing board of education or contractor shall be notified that the candidate shall not be eligible for employment until the commissioner has made a determination regarding qualification or disqualification upon adjudication of the pending charges.

d.The applicant shall have 30 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record information or the record of convictions for an alcohol or drug-related motor vehicle violation. If no challenge is filed or if the determination of the accuracy of the criminal history record information or the record of convictions for an alcohol or drug-related motor vehicle violation upholds the disqualification, notification of the applicant's disqualification for employment shall be forwarded to the Division of Motor Vehicle Services. The local board of education or the school bus contractor and the County Superintendent of Schools shall also be notified of the disqualification. Notwithstanding the provisions of any law to the contrary, the Director of the Division of Motor Vehicle Services shall, upon notice of disqualification from the Commissioner of Education, immediately revoke the applicant's special license issued pursuant to R.S.39:3-10.1 without necessity of a further hearing. Candidates' records shall be maintained in accordance with the provisions of section 4 of P.L.1986, c.116 (C.18A:6-7.4).

e.This section shall first apply to criminal history record checks conducted on or after the effective date of P.L.1998, c.31 (C.18A:6-7.1c et al.); except that in the case of a school bus driver employed by a board of education or a contracted service provider who is required to undergo a check upon application for renewal of a school bus driver's license, the individual shall be disqualified only for the following offenses:

(1)any offense enumerated in this section prior to the effective date of P.L.1998, c.31 (C.18A:6-7.1c et al.); and

(2)any offense enumerated in this section which had not been enumerated in this section prior to the effective date of P.L.1998, c.31 (C.18A:6-7.1c et al.), if the person was convicted of that offense on or after the effective date of that act.

f. (1) Notwithstanding any provision of this section to the contrary, the check for alcohol and drug-related motor vehicle violations shall be conducted in accordance with the provisions of this section prior to initial employment as a school bus driver and upon application for renewal of a school bus driver's license until such time as the provisions of the "Motor Carrier Safety Improvement Act of 1999," Pub. L. 106-159, are effective and implemented by the State.

(2)Notwithstanding any provision of this section to the contrary, upon the implementation by the State of the "Motor Carrier Safety Improvement Act of 1999," Pub. L. 106-159, a check for alcohol and drug-related motor vehicle violations shall be conducted in accordance with the provisions of this section prior to initial employment as a school bus driver. A check for alcohol and drug-related motor vehicle violations conducted for any subsequent renewal of a school bus driver's license shall be subject to the provisions of the "Motor Carrier Safety Improvement Act of 1999," Pub. L.106-159.

(3)Upon the implementation by the State of the "Motor Carrier Safety Improvement Act of 1999," Pub. L. 106-159, following qualification for employment as a school bus driver, the Division of Motor Vehicle Services shall immediately notify the Commissioner of Education of the suspension or revocation of a school bus driver's commercial driver's license. The commissioner shall notify the employing board of education or contractor of the suspension or revocation, and the employment of the school bus driver shall be immediately terminated. In the case of a school bus driver whose commercial driver's license has been suspended, the driver may apply for re-employment at the end of the period of suspension.

L.1989,c.104,s.6; amended 1998, c.31, s.10; 2002, c.119, s.7; 2003, c.66, s.4.



Section 18A:39-19.2 - Training Program For School Bus Drivers, Bus Aides Relative To Students With Special Needs.

18A:39-19.2 Training program for school bus drivers, bus aides relative to students with special needs.

1.The Commissioner of Education shall develop a training program for school bus drivers and school bus aides on proper procedures for interacting with students with special needs. The training program shall include, but need not be limited to, the following:

a.appropriate behavior management;

b.effective communication;

c.use and operation of adaptive equipment; and

d.understanding behaviors that may be related to specific disabilities.

The commissioner shall make the training program available to boards of education and school bus contractors providing pupil transportation services under contract with boards of education no later than one year following the effective date of this act.

L.2015, c.123, s.1.



Section 18A:39-19.3 - Administration Of Training Program; Certification.

18A:39-19.3 Administration of training program; certification.

2. a. An employer shall administer the training program developed pursuant to section 1 of this act to all school bus drivers and school bus aides that it employs. In the case of an individual who is employed prior to the development and availability of the training program, the employer shall administer the training program to the individual no later than 180 days after the training program is made available by the commissioner. In the case of an individual who is employed after the development and availability of the training program, the employer shall administer the training program to the individual prior to that individual operating a school bus or serving as an aide on a school bus.

b.An employer shall require that a school bus driver or school bus aide file a certification with the employer that the individual has completed the training program within five business days of its completion. The employer shall retain a copy of the certification for the duration of the individual's employment, and shall forward a copy of the certification to the Department of Education.

c.As used in this section, "employer" means a board of education or a contractor that provides pupil transportation services under contract with a board of education.

L.2015, c.123, s.2.



Section 18A:39-19.4 - Student Information Card.

18A:39-19.4 Student information card.

3. a. The Commissioner of Education shall develop a student information card that includes information that should be readily available to a school bus driver and school bus aide for the purpose of promoting proper interaction with a student with special needs. The parent or guardian of a student with an individualized education plan shall complete the student information card when the individualized education plan is developed or amended for a student who receives transportation services.

b.Upon receiving consent from a student's parent or guardian, the school district shall provide a copy of the completed student information card to a school bus driver and school bus aide for each student on the bus route to which the school bus driver or school bus aide is assigned for whom a student information card has been completed by the parent or guardian.

L.2015, c.123, s.3.



Section 18A:39-20 - Compliance Required For Assigning Bus Driver; Violations; Fine.

18A:39-20 Compliance required for assigning bus driver; violations; fine.

18A:39-20. No board of education or contractor shall knowingly approve or knowingly assign an individual, as a driver or substitute driver of a school bus, without first complying with the provisions of this chapter, and any person violating, or failing to comply with such provisions shall be subject to a fine of not more than $5,000 for each driver unlawfully approved or assigned.

L.1967, c.271; amended 1989, c.104, s.3; 1998, c.31, s.11; 2003, c.66, s.5.



Section 18A:39-20.1 - Transportation Of Students In Certain Vehicles.

18A:39-20.1 Transportation of students in certain vehicles.
1. a. Notwithstanding any statute or regulation to the contrary, any board of education, governing body of a nonpublic school or State agency may authorize qualified school personnel, State employees or parents, to transport school children to and from related school activities in a private vehicle with a capacity of eight or less. Any person authorized by a board, body or agency to provide such transportation services shall not be required to be licensed or regulated as a school bus driver. Such transportation shall be exempt from all registration, equipment, inspection and maintenance requirements imposed on the transportation of pupils by school bus.

b.Notwithstanding any statute or regulation to the contrary, any board of education, governing body of a nonpublic school or State agency may authorize a person certified as a mobility assistance vehicle technician to transport a student with medical needs to and from school or related school activities in a mobility assistance vehicle. Any certified mobility assistance vehicle technician authorized by a board, body or agency to provide such transportation services shall not be required to be licensed or regulated as a school bus driver. Such transportation shall be exempt from all registration, equipment, inspection and maintenance requirements imposed on the transportation of students by a school bus.

Each year prior to transporting students, a certified mobility assistance vehicle technician who transports a student with medical needs in accordance with this section shall furnish to the executive county superintendent a criminal history background check and evidence of a check for the technician's record of alcohol and drug-related motor vehicle violations .

For the purposes of this subsection, "student with medical needs," means a school-aged child who suffers from a life-threatening medical condition, and as a result of such condition, requires more individualized and continuous care.

L.1981, c.51, s.1; amended 2015, c.268.



Section 18A:39-21 - Rules Governing Pupil Transportation By State Board

18A:39-21. Rules governing pupil transportation by state board
The state board shall make rules governing the transportation of pupils to and from school to carry out the provisions of this chapter.

L.1967, c.271.



Section 18A:39-22 - Permission To Use School Buses For Transporting Senior Citizens, Handicapped Citizens, Children And Adults In Recreation Or Other Programs

18A:39-22. Permission to use school buses for transporting senior citizens, handicapped citizens, children and adults in recreation or other programs
The board of education of any district may, pursuant to rules adopted by it, permit the use of school buses owned or leased by the school district for the purpose of transporting senior citizens' groups to and from events within its district or in any contiguous district, for transporting handicapped citizens in any district, and for transporting children and adults participating in a recreation or other program operated by the municipality or municipalities in which the district is located or the municipality in which any constituent district of a regional school district is located; provided that each use of school buses for these purposes is approved by the board; provided that such use of school buses shall not interfere with the transportation of school pupils; and provided that school buses so used shall be operated only by persons licensed as bus drivers. The board shall require groups seeking such use of school buses to pay all or part of any costs incurred by the district in permitting such use, including but not limited to the costs of fuel, driver salaries, insurance and depreciation.

L.1977,c.5,s.1; amended 1979, c.403, s.2; 1989,c.136,s.2.



Section 18A:39-22.1 - School Bus Used To Transport Developmental Disabilities Client; Permitted

18A:39-22.1. School bus used to transport Developmental Disabilities client; permitted
1. The board of education of a school district may, pursuant to rules adopted by it, permit the use of school buses owned, leased or contracted by the school district for the purpose of transporting a handicapped adult who is a client of the Division of Developmental Disabilities in the Department of Human Services and who is continuing his education and training following graduation from secondary school. Transportation pursuant to this section will be limited to space availability on vehicles engaged in the transportation of school-age pupils along established routes. The board shall require that the individual transported, or his parent or guardian, pay all or part of any costs incurred by the district in providing the transportation, including but not limited to, the costs of fuel, driver salaries, insurance and depreciation.

L.1994,c.172.



Section 18A:39-23 - No Fee Registration Continued

18A:39-23. No fee registration continued
The use of school buses as herein provided shall not be construed as use for hire and shall in no way affect the no fee registration of such vehicles as provided in R.S.39:3-27.

L.1977,c.5,s.2; amended 1979, c.403, s.3; 1989,c.136,s.3.



Section 18A:39-24 - Rules And Regulations

18A:39-24. Rules and regulations
The State Board of Education shall develop rules and regulations governing the use of school buses pursuant to section 1 of this act.

L.1977, c. 5, s. 3.



Section 18A:39-25 - Board Of Public Utility Commissioners; Regulation Or Jurisdiction Of School Buses Used Under This Act

18A:39-25. Board of public utility commissioners; regulation or jurisdiction of school buses used under this act
Notwithstanding the provisions of any law, rule or regulation of this State to the contrary, the use of school buses or the recovery of costs as herein authorized, shall not subject such school buses to regulation by or the jurisdiction of the Board of Public Utilities Commissioners.

L.1977, c. 5, s. 4.



Section 18A:39-26 - Short Title

18A:39-26. Short title
1.This act shall be known and may be cited as the "School Bus Safety Act."

L.2003,c.19,s.1.



Section 18A:39-27 - Bus Driver Required To Be On Bus When Pupil Present, Exceptions

18A:39-27. Bus driver required to be on bus when pupil present, exceptions
2. a. Notwithstanding the provisions of any other law, rule or regulation to the contrary, no school pupil shall be allowed on board a school bus unless the bus driver or other employee of the school board or school bus contractor is also on board the bus.

b.The provisions of subsection a. of this section shall not apply when a bus driver leaves the bus to assist in the boarding or exiting of a disabled pupil or in the case of an emergency.

L.2003,c.19,s.2.



Section 18A:39-28 - Inspection Of School Bus For Pupils By Driver At End Of Transportation Route.

18A:39-28 Inspection of school bus for pupils by driver at end of transportation route.
1.A school bus driver shall visually inspect the school bus to which he is assigned at the end of the transportation route to determine that no pupil has been left on the bus. For the purposes of this act, "school bus" means every motor vehicle operated by, or under contract with, a public or governmental agency, or religious or other charitable organization or corporation, or privately operated for compensation for the transportation of children to or from school for secular or religious education, which complies with the regulations of the Department of Education affecting school buses, including "School Vehicle Type I" and "School Vehicle Type II" as defined pursuant to R.S.39:1-1.

L.2007,c.77,s.1.



Section 18A:39-29 - Violation, Suspension, Revocation Of School Bus Endorsement.

18A:39-29 Violation, suspension, revocation of school bus endorsement.
2.In the event that, after notice and opportunity to be heard, a school bus driver is found to have left a pupil on the school bus at the end of his route, his school bus endorsement shall be:

a.suspended for six months, for a first offense; or

b.permanently revoked, for a second offense.

L.2007,c.77,s.2.



Section 18A:39-30 - Permanent Revocation For Gross Negligence.

18A:39-30 Permanent revocation for gross negligence.
3.In the event that a pupil, who was left on a bus by a school bus driver at the end of the route, is harmed as a result of foreseeable danger and the driver is found , after notice and opportunity to be heard, to have acted with gross negligence, his school bus endorsement shall be permanently revoked.

L.2007,c.77,s.3.



Section 18A:39-31 - Contract For Sale Of Advertising Space On School Buses, Use Of Revenue.

18A:39-31 Contract for sale of advertising space on school buses, use of revenue.

1. a. The board of education of any school district may enter into a contract for the sale of advertising space on the exterior sides of school buses owned or leased by the school district, subject to the limitations set forth in this section. Advertisements for tobacco or alcohol products or for political advocacy shall be prohibited, in addition to any other advertisements for products or services or by sponsors that the Commissioner of Education deems inappropriate. All advertisements shall require prior approval by the local board of education.

b.In the event that a board of education enters into a contract for the sale of advertising space on the exterior sides of school buses pursuant to subsection a. of this section, 50% of any revenue generated by the sale shall be used by the board to offset the fuel costs of providing pupil transportation services, and the remaining 50% of the revenue shall be used to support any programs and services the board may deem appropriate.

c.The provisions of the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., shall apply to any contract entered into by a board of education pursuant to this act.

L.2010, c.121, s.1.



Section 18A:39-32 - Report To Governor, Legislature.

18A:39-32 Report to Governor, Legislature.

2.The commissioner shall evaluate the impact of school bus advertising and report on the evaluation to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), no later than one year following the effective date of this act and annually thereafter. The report shall include the number of school districts which permit the advertising and the fiscal benefits derived therefrom.

L.2010, c.121, s.2.



Section 18A:39-33 - Rules, Regulations.

18A:39-33 Rules, regulations.

4.In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the State Board of Education shall promulgate rules and regulations necessary to effectuate the purposes of this act including, but not limited to, the permissible size of the advertising and the criteria for determining the age-appropriateness of the advertising and the suitability of the message.

L.2010, c.121, s.4.



Section 18A:40-1 - Employment Of Medical Inspectors, Optometrists And Nurses; Salaries; Terms; Rules

18A:40-1. Employment of medical inspectors, optometrists and nurses; salaries; terms; rules
Every board of education shall employ one or more physicians, licensed to practice medicine and surgery within the state, to be known as the medical inspector or medical inspectors, and any board, not furnishing nursing services under a contract pursuant to section 18A:40-3.1 shall employ one or more school nurses, and it may also employ one or more optometrists, licensed to practice optometry within the state, to be known as the school vision examiner or school vision examiners, and the board shall fix their salaries and terms of office.

Every board of education shall adopt rules, subject to the approval of the state board, for the government of such employees.

L.1967, c.271.



Section 18A:40-1.1 - School Physician To Complete Student-athlete Cardiac Screening Professional Development Module.

18A:40-1.1 School physician to complete Student-Athlete Cardiac Screening professional development module.

4.A contract between a school district and a school physician appointed pursuant to N.J.S.18A:40-1 shall include a statement of assurance that the school physician has completed the Student-Athlete Cardiac Screening professional development module developed pursuant to section 3 of P.L.2013, c.71 (C.18A:40-41d) and has read the pamphlet developed pursuant to section 1 of P.L.2007, c.125 (C.18A:40-41).

L.2013, c.71, s.4.



Section 18A:40-1.2 - Regulations.

18A:40-1.2 Regulations.

6.The State Board of Education shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2013, c.71, s.6.



Section 18A:40-2 - Appointment Of County Medical Inspector

18A:40-2. Appointment of county medical inspector
Whenever the county superintendent shall certify to the commissioner that there has been subscribed or donated a sum not less than $4,000.00 for the purpose of paying the salary of a person to be known as county medical inspector of a county, the commissioner shall appoint, by and with the approval of the state board, a physician, licensed to practice medicine and surgery within the state, of at least two years practical experience, to be known as county medical inspector for such county. He shall perform such duties as shall be prescribed by rules adopted by the state board. His term of office shall be one year. No person shall be appointed as a county medical inspector in any year until there has been certified to the commissioner that a sum sufficient to pay the salary of such officer, but not less than $4,000.00, has been subscribed or donated as aforesaid.

L.1967, c.271.



Section 18A:40-3 - Lectures To Teachers

18A:40-3. Lectures to teachers
A medical inspector or nurse shall lecture to the teachers at such times as may be designated by the board of education instructing them concerning the methods employed to detect the first signs of communicable disease and the recognized measures for the promotion of health and the prevention of disease.

L.1967, c.271.



Section 18A:40-3.1 - Appointment And Salary, School Nurses, Etc.

18A:40-3.1. Appointment and salary, school nurses, etc.
Every person employed as a school nurse, school nurse supervisor, head school nurse, chief school nurse or school nurse coordinator, or performing any school nursing service, in the public schools of this state shall be appointed by the board of education having charge of the school or schools in which the services are to be rendered and shall be under the direction of said board or an officer or employee of the board designated by it and the salary of such person shall be fixed by, and paid from the funds of said board according to law, except that the performance of school nursing services in any public school in this state may be continued, under any original contract or agreement entered into, prior to February 27, 1957, or under any renewal or modification thereof, during the term of such contract or agreement or renewal or modification thereof.

L.1967, c.271.



Section 18A:40-3.2 - Findings, Declarations Relative To School Nursing, Clinical Nursing Services.

18A:40-3.2 Findings, declarations relative to school nursing, clinical nursing services.

1. a. The Legislature finds and declares that school nursing is a separate and distinct specialty within the nursing and educational professions and that therefore competence in specified areas of health and education is needed in order for school nurses to act as health advocates for school-age children.

b.The Legislature further finds and declares that medically fragile students are often diagnosed with medical conditions and life-threatening diseases, including cerebral palsy, seizure disorder, and other neurological diseases, that require mechanical ventilation and emergent intervention by providers of clinical nursing services while attending school. Medically fragile students who require clinical nursing services while attending school should expect and receive the same level of care they receive at home. Maintaining a continuity of care for medically fragile students creates a safer environment at school, fosters learning, and gives parents confidence that their children's medical needs are being met by qualified health care providers. Currently, there are no standards of practice in place for providers of clinical nursing services. As a result, the quality of care medically fragile students receive in school is often inadequate to meet their health care needs. Therefore, it is in the public interest that, in order to guarantee the health and safety of medically fragile students while attending school, providers of clinical nursing services for such students meet the same qualifications as providers of clinical nursing services certified to participate in the State's Medicaid and NJ FamilyCare programs, and that parents should be given the option to choose the provider who will render clinical nursing services to their children while attending school, if the cost remains neutral to the school district.

L.1999, c.153, s.1; amended 2012, c.5, s.1.



Section 18A:40-3.3 - Employment Of Nursing, Non-nursing Personnel; Definitions.

18A:40-3.3 Employment of nursing, non-nursing personnel; definitions.

2. a. A school district shall only utilize or employ for the provision of nursing services in the public schools of the district persons holding an educational services certificate with an endorsement as a school nurse issued by the State Board of Examiners, except for those non-nursing personnel who are otherwise authorized by statute or regulation to perform specific health related services. Special education students and those with medical needs requiring specialized care shall have that care rendered by an appropriate provider as appointed by the State Board of Education. No person shall be issued such certificate unless the person is licensed as a registered nurse pursuant to the provisions of P.L.1947, c.262 (C.45:11-23 et seq.) and meets all of the requirements prescribed by the board for a nursing endorsement. A school district may supplement the services provided by the certified school nurse with non-certified nurses, provided that the non-certified nurse is assigned to the same school building or school complex as the certified school nurse.

b.A medically fragile student requiring clinical nursing services shall have those services rendered by a provider of clinical nursing services as defined in this subsection. Nothing in this section shall be construed to exclude a licensed health care service firm that is approved to provide private duty nursing under the Medicaid Program and is in compliance with State Board of Education regulations. The parent or legal guardian of a medically fragile student shall have the option to choose a provider to render clinical nursing services to the student, and the State Board of Education shall allow the provider chosen by the parent or legal guardian to render such services to the student only if the cost to the school district remains neutral.

As used in this subsection:

"Medically fragile student" means a school-aged child who suffers from a life-threatening medical condition, and as a result of such condition, requires more individualized and continuous care than is available from a school nurse.

"Clinical nursing services" means specific health care services, based on a medically fragile student's individualized education plan and a physician's or advanced practice nurse's orders, as provided by a registered nurse or licensed practical nurse with specialized pediatric training who attends to the student.

"Provider of clinical nursing services" means an agency that renders clinical nursing services and is approved to provide private duty nursing under the Medicaid program pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) or the NJ FamilyCare Program pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

L.1999, c.153, s.2; amended 2012, c.5, s.2.



Section 18A:40-3.4 - Employment Of Person To Assist School Nurse By Providing Secretarial, Clerical Duties

18A:40-3.4. Employment of person to assist school nurse by providing secretarial, clerical duties
3.A school district may utilize or employ a person to perform secretarial or clerical duties that assist in providing nursing services only under the supervision of a certified school nurse. Secretarial or clerical duties may include, but not be limited to, recording information on a pupil or school record, making telephone calls, and preparing correspondence.

L.1999,c.153,s.3.



Section 18A:40-3.5 - Issuance Of County Substitute Certificate, Emergency Certificates

18A:40-3.5. Issuance of county substitute certificate, emergency certificates
4.The holder of a valid New Jersey registered nurse license may be issued a county substitute certificate to serve as a substitute for a certified school nurse in accordance with N.J.A.C.6:11-4.5. Emergency certificates may be issued in accordance with N.J.A.C.6:11-4.3.

L.1999,c.153,s.4.



Section 18A:40-3.6 - Rules, Regulations

18A:40-3.6. Rules, regulations
5.The State Board of Education shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.1999,c.153,s.5.



Section 18A:40-4 - Health Records; Examinations For Physical Defects, Hearing

18A:40-4 Health records; examinations for physical defects, hearing
18A:40-4. The medical inspector, or the nurse or licensed medical and health care personnel under the immediate direction of the medical inspector, shall examine every pupil to learn whether any physical defect exists, or in lieu thereof the medical inspector may accept the report of such an examination by a physician licensed to practice medicine and surgery within the State or by a nurse practitioner/clinical nurse specialist certified by the New Jersey Board of Nursing working in collaboration with a physician licensed to practice medicine and surgery within the State. If any deviations in health status are detected, the nurse practitioner/clinical nurse specialist shall refer the pupil to the collaborating physician. The frequency and procedure of and selection of pupils for examinations shall comply with the rules of the State board. Additionally a screening of hearing examination shall be conducted on each pupil during the school year pursuant to rules, regulations and standards established by the State Department of Education in consultation with the State Department of Health.

A pupil who presents a statement signed by his parents or guardian that such required examinations interfere with the free exercise of his religious beliefs shall be examined only to the extent necessary to determine whether he is ill or infected with a communicable disease or to determine his fitness to participate in any health, safety and physical education course required by law.

A health record of each pupil shall be kept, in which shall be entered the findings of each examination, and such record shall be the property of the board of education and shall be forwarded to any public school to which the pupil is transferred, if such school is known.

L.1967, c.271; amended 1969, c.217; 1979, c.427; 1997, c.47.



Section 18A:40-4.3 - Biennial Examination For Scoliosis.

18A:40-4.3 Biennial examination for scoliosis.

1.Every board of education shall provide for the biennial examination of every pupil between the ages of 10 and 18 for the condition known as scoliosis in accordance with standards jointly established and promulgated by the Departments of Health and Senior Services and Education. Such examination shall be carried out by a school physician, school nurse, physical education instructor or other school personnel properly trained in the screening process for scoliosis. Every board of education shall further provide for the notification of the parents or guardian of any pupil suspected of having scoliosis. Such notification shall include an explanation of scoliosis, the significance of treating it at an early stage, and the public services available, after diagnosis, for such treatment.

L.1978,c.97,s.1; amended by 2000, c.126, s.2.



Section 18A:40-4.4 - Exemption

18A:40-4.4. Exemption
Any pupil shall be exempt from the examination upon written request of his parent or guardian.

L.1978, c. 97, s. 2, eff. Aug. 14, 1978.



Section 18A:40-4.5 - Immunity From Action Of Any Kind Due To Provisions Of Act

18A:40-4.5. Immunity from action of any kind due to provisions of act
No action of any kind in any court of competent jurisdiction shall lie against any physician, school nurse, physical education instructor or other school personnel by virtue of the provisions of this act.

L.1978, c. 97, s. 3, eff. Aug. 14, 1978.



Section 18A:40-5 - Method Of Examination; Notice To Parent Or Guardian.

18A:40-5 Method of examination; notice to parent or guardian.

In conducting such examinations of pupils the medical inspector may require pupils to loosen, open, or remove their clothing above the waist in a manner to facilitate inspection and examination, but in any such case the parents or guardians shall be notified in writing of such proposed examination and in such notice the presence of one of the parents or guardians shall be requested, and it shall be stated in the notice that in the absence of a parent or guardian there shall be present a nurse or teacher and in the examination of a female pupil the nurse or teacher present shall be of the female sex, and that if the parent or guardian objects to such examination, the the parent or guardian may file with the medical inspector a report of the family physician upon the condition for which such examination was deemed advisable by the medical inspector.

L.1967, c.271.



Section 18A:40-5.1 - Definitions Relative To Reading Disabilities.

18A:40-5.1 Definitions relative to reading disabilities.

1.As used in this act:

"Potential indicators of dyslexia or other reading disabilities" means indicators that include, but shall not be limited to, difficulty in acquiring language skills; inability to comprehend oral or written language; difficulty in rhyming words; difficulty in naming letters, recognizing letters, matching letters to sounds, and blending sounds when speaking and reading words; difficulty recognizing and remembering sight words; consistent transposition of number sequences, letter reversals, inversions, and substitutions; and trouble in replication of content.

L.2013, c.210, s.1.



Section 18A:40-5.2 - Distribution Of Information On Screening Instruments.

18A:40-5.2 Distribution of information on screening instruments.

2. a. The Commissioner of Education shall distribute to each board of education information on screening instruments available to identify students who possess one or more potential indicators of dyslexia or other reading disabilities pursuant to section 3 of this act. The commissioner shall provide information on the screening instruments appropriate for kindergarten through second grade students and on screening instruments that may be suitably used for older students. A board of education shall select and implement age-appropriate screening instruments for the early diagnosis of dyslexia and other reading disabilities.

b.The commissioner shall develop and distribute to each board of education guidance on appropriate intervention strategies for students diagnosed with dyslexia or other reading disabilities.

L.2013, c.210, s.2.



Section 18A:40-5.3 - Screening For Dyslexia, Other Reading Disabilities.

18A:40-5.3 Screening for dyslexia, other reading disabilities.

3. a. A board of education shall ensure that each student enrolled in the school district who has exhibited one or more potential indicators of dyslexia or other reading disabilities is screened for dyslexia and other reading disabilities using a screening instrument selected pursuant to section 2 of this act no later than the student's completion of the first semester of the second grade.

b.In the event that a student who would have been enrolled in kindergarten or grade one or two during or after the 2014-2015 school year enrolls in the district in kindergarten or grades one through six during or after the 2015-2016 school year and has no record of being previously screened for dyslexia or other reading disabilities pursuant to this act, the board of education shall ensure that the newly-enrolled student is screened for dyslexia and other reading disabilities using a screening instrument selected pursuant to section 2 of this act at the same time other students enrolled in the student's grade are screened for dyslexia and other reading disabilities or, if other students enrolled in the student's grade have previously been screened, within 90 calendar days of the date the student is enrolled in the district.

c.The screening shall be administered by a teacher or other teaching staff member properly trained in the screening process for dyslexia and other reading disabilities.

L.2013, c.210, s.3.



Section 18A:40-5.4 - Comprehensive Assessment For The Learning Disorder.

18A:40-5.4 Comprehensive assessment for the learning disorder.

4.In the event that a student is determined through the screening conducted pursuant to section 3 of this act to possess one or more potential indicators of dyslexia or other reading disabilities, the board of education shall ensure that the student receives a comprehensive assessment for the learning disorder. In the event that a diagnosis of dyslexia or other reading disability is confirmed by the comprehensive assessment, the board of education shall provide appropriate evidence-based intervention strategies to the student, including intense instruction on phonemic awareness, phonics and fluency, vocabulary, and reading comprehension.

L.2013, c.210, s.4.



Section 18A:40-6 - In General

18A:40-6. In general
The board of education of any district may provide such equipment, supplies, and services as in its judgment will aid in the preservation and promotion of the health of the pupils, subject to the provisions of section 18A:18-5.1.

L.1967, c.271.



Section 18A:40-7 - Exclusion Of Pupils Who Are Ill

18A:40-7. Exclusion of pupils who are ill
When there is evidence of departure from normal health of any pupil, the principal of the school shall upon the recommendation of the school physician or school nurse exclude such pupil from the school building, and in the absence from the building of the school physician or school nurse, the classroom teacher may exclude the pupil from the classroom and the principal may exclude the pupil from the school building.

L.1967, c.271.



Section 18A:40-8 - Exclusion Of Pupils Whose Presence Is Detrimental To Health And Cleanliness

18A:40-8. Exclusion of pupils whose presence is detrimental to health and cleanliness
The principal may, upon the recommendation of the school physician or the school nurse, if either of them are present in the building, exclude from school any pupil who has been exposed to a communicable disease or whose presence in the school room certified by the medical inspector as detrimental to the health or cleanliness of the pupils in the school, and in the absence from the building of the school physician or school nurse, the classroom teacher may exclude the pupil from the classroom and the principal may exclude the pupil from the school building and the principal or the classroom teacher, as the case may be, shall notify the parent, guardian or other person having control of the pupil of the reason for his exclusion.

L.1967, c.271.



Section 18A:40-9 - Failure Of Parent To Remove Cause For Exclusion; Penalty

18A:40-9. Failure of parent to remove cause for exclusion; penalty
If the cause for exclusion under this article is such that it can be remedied, and the parent, guardian or other person having control of the pupil excluded shall fail within a reasonable time to have the cause for the exclusion removed, the parent, guardian or other person shall be proceeded against, and upon conviction, be punishable as a disorderly person.

L.1967, c.271.



Section 18A:40-10 - Exclusion Of Teachers And Pupils Exposed To Disease

18A:40-10. Exclusion of teachers and pupils exposed to disease
No teacher or pupil who is a member of a household in which a person is ill with smallpox, diphtheria, scarlet fever, whooping cough, yellow fever, typhus fever, cholera, measles, or such other contagious or infectious disease as may be designated by the board of education, or of a household exposed to contagion as aforesaid, shall attend any public school during such illness, nor until the board of education has been furnished with a certificate from the board of health, or from the physician attending such person, or from a medical inspector, certifying that all danger of communicating the disease by the teacher or pupil has passed.

L.1967, c.271.



Section 18A:40-11 - Exclusion Of Pupils Having Communicable Tuberculosis

18A:40-11. Exclusion of pupils having communicable tuberculosis
Any pupil found to have communicable tuberculosis shall be excluded from school and a report of each such case shall be filed by the school medical inspector with the health officer of the municipality in which the pupil resides. Readmission to school may be granted when proof satisfactory to the school medical inspector is furnished to indicate that the pupil is free from communicable tuberculosis.

L.1967, c.271; amended by L.1977, c. 63, s. 1, eff. April 15, 1977.



Section 18A:40-12 - Closing Schools During Epidemic

18A:40-12. Closing schools during epidemic
Whenever the board of health of any municipality shall declare any epidemic or cause of ill health to be so injurious or hazardous as to make it necessary to close any or all of the public schools in the municipality, the board shall immediately serve notice on the board of education of the school district situated in the municipality that it is desirable to close the school or schools. Upon receipt of the notice the board of education may close the schools under its control, or such of them as may be designated by the board of health. The schools so closed shall not be reopened until the board of education is satisfied that all danger from the epidemic or cause of ill health has been removed.

L.1967, c.271.



Section 18A:40-12.1 - Protective Eye Devices Required For Teachers, Pupils And Visitors In Certain Cases

18A:40-12.1. Protective eye devices required for teachers, pupils and visitors in certain cases
The board of education of every school district shall require each pupil and teacher in the public schools of the district to wear industrial quality eye protective devices while attending classes in vocational or industrial art shops or laboratories in which caustic or explosive chemicals, hot liquids or solids, hot molten metals, or explosives are used or in which welding of any type, repair or servicing of vehicles, heat treatment or tempering of metals, or the milling, sawing, stamping or cutting of solid materials, or any similar dangerous process is taught, exposure to which might have a tendency to cause damage to the eyes. Visitors to such classrooms or laboratories shall also be required to wear such protective devices.

L.1967, c.271.



Section 18A:40-12.2 - Rules Prescribing Kinds, Types And Quality Of Devices

18A:40-12.2. Rules prescribing kinds, types and quality of devices
The commissioner, by rule or regulation, shall prescribe the kinds, types and quality of such protective devices and in so doing, the commissioner shall be guided by the standards promulgated by the American Standards Association, Inc. for such protective devices.

L.1967, c.271.



Section 18A:40-12.3 - Self-administration Of Medication By Pupil Permitted.

18A:40-12.3 Self-administration of medication by pupil permitted.
1. a. A board of education or the governing board or chief school administrator of a nonpublic school shall permit the self-administration of medication by a pupil for asthma or other potentially life-threatening illnesses or a life-threatening allergic reaction provided that:

(1)the parents or guardians of the pupil provide to the board of education or the governing board or chief school administrator of a nonpublic school written authorization for the self-administration of medication;

(2)the parents or guardians of the pupil provide to the board of education or the governing board or chief school administrator of a nonpublic school written certification from the physician of the pupil that the pupil has asthma or another potentially life-threatening illness or is subject to a life-threatening allergic reaction and is capable of, and has been instructed in, the proper method of self-administration of medication;

(3)the board of education or the governing board or chief school administrator of a nonpublic school informs the parents or guardians of the pupil in writing that the district and its employees or agents or the nonpublic school and its employees or agents shall incur no liability as a result of any injury arising from the self-administration of medication by the pupil;

(4)the parents or guardians of the pupil sign a statement acknowledging that the district or the nonpublic school shall incur no liability as a result of any injury arising from the self-administration of medication by the pupil and that the parents or guardians shall indemnify and hold harmless the district and its employees or agents or the nonpublic school and its employees or agents against any claims arising out of the self-administration of medication by the pupil; and

(5)the permission is effective for the school year for which it is granted and is renewed for each subsequent school year upon fulfillment of the requirements in paragraphs (1) through (4) of this subsection.

b.Notwithstanding any other law or regulation to the contrary, a pupil who is permitted to self-administer medication under the provisions of this section shall be permitted to carry an inhaler or prescribed medication for allergic reactions, including a pre-filled auto-injector mechanism, at all times, provided that the pupil does not endanger himself or other persons through misuse.

c.Any person who acts in good faith in accordance with the requirements of this act shall be immune from any civil or criminal liability arising from actions performed pursuant to this act.

L.1993,c.308,s.1; amended 1997, c.21; 2001, c.61, s.1; 2007, c.57, s.1.



Section 18A:40-12.4 - Rules, Regulations

18A:40-12.4. Rules, regulations
2. a. In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the State Board of Education shall promulgate such rules and regulations as it deems necessary no later than six months after the effective date of this act.

b. A board of education shall not be prohibited from permitting the administration of medication pursuant to section 1 of this act prior to the promulgation of rules and regulations by the State Board of Education.

L.1993,c.308,s.2.



Section 18A:40-12.5 - Development Of Policy For Emergency Administration Of Epinephrine To Students.

18A:40-12.5 Development of policy for emergency administration of epinephrine to students.

1.Each board of education or chief school administrator of a nonpublic school shall develop a policy in accordance with the guidelines established by the Department of Education pursuant to section 4 of P.L.2007, c.57 (C.18A:40-12.6a) for the emergency administration of epinephrine via a pre-filled auto-injector mechanism to a pupil for anaphylaxis provided that:

a.the parents or guardians of the pupil provide to the board of education or chief school administrator of a nonpublic school written authorization for the administration of the epinephrine;

b.the parents or guardians of the pupil provide to the board of education or chief school administrator of a nonpublic school written orders from the physician or advanced practice nurse that the pupil requires the administration of epinephrine for anaphylaxis;

c.the board or chief school administrator of a nonpublic school informs the parents or guardians of the pupil in writing that the district and its employees or agents or the nonpublic school and its employees or agents shall have no liability as a result of any injury arising from the administration of the epinephrine via a pre-filled auto-injector mechanism;

d.the parents or guardians of the pupil sign a statement acknowledging their understanding that the district or the nonpublic school shall have no liability as a result of any injury arising from the administration of the epinephrine via a pre-filled auto-injector mechanism to the pupil and that the parents or guardians shall indemnify and hold harmless the district and its employees or agents or the nonpublic school and its employees or agents against any claims arising out of the administration of the epinephrine via a pre-filled auto-injector mechanism; and

e.the permission is effective for the school year for which it is granted and is renewed for each subsequent school year upon fulfillment of the requirements in subsections a. through d. of this section.

The policy developed by a board of education or chief school administrator of a nonpublic school shall require:

(1)the placement of a pupil's prescribed epinephrine in a secure but unlocked location easily accessible by the school nurse and designees to ensure prompt availability in the event of an allergic emergency at school or at a school-sponsored function. The location of the epinephrine shall be indicated on the pupil's emergency care plan. Back-up epinephrine via a pre-filled auto-injector mechanism shall also be available at the school if needed;

(2)the school nurse or designee to be promptly available on site at the school and school-sponsored functions in the event of an allergic reaction; and

(3)the transportation of the pupil to a hospital emergency room by emergency services personnel after the administration of epinephrine, even if the pupil's symptoms appear to have resolved.

f.The policy developed by a board of education or chief school administrator of a nonpublic school shall also:

(1)permit the school nurse or trained designee to administer epinephrine via a pre-filled auto-injector mechanism to any pupil without a known history of anaphylaxis or any pupil whose parent or guardian has not met the requirements of subsections a., b., and d. of this section and has not received the notice required pursuant to subsection c. of this section when the nurse or designee in good faith believes that the pupil is having an anaphylactic reaction; and

(2)require each public and nonpublic school to maintain in a secure but unlocked and easily accessible location a supply of epinephrine auto-injectors that is prescribed under a standing protocol from a licensed physician or an advanced practice nurse, and is accessible to the school nurse and trained designees for administration to a pupil having an anaphylactic reaction.

L.1997, c.368, s.1; amended 2007, c.57, s.2; 2015, c.13, s.1.



Section 18A:40-12.6 - Policy For Administration Of Epinephrine To Pupil.

18A:40-12.6 Policy for administration of epinephrine to pupil.

2.The policy for the administration of medication to a pupil shall provide that the school nurse shall have the primary responsibility for the administration of the epinephrine. The school nurse shall designate, in consultation with the board of education, or chief school administrator of a nonpublic school additional employees of the school district or nonpublic school who volunteer to administer epinephrine via a pre-filled auto-injector mechanism to a pupil for anaphylaxis when the nurse is not physically present at the scene. In the event that a licensed athletic trainer volunteers to administer epinephrine, it shall not constitute a violation of the "Athletic Training Licensure Act," P.L.1984, c.203 (C.45:9-37.35 et seq.).

Except as otherwise provided pursuant to subsection f. of section 1 of P.L.1997, c.368 (C.18A:40-12.5), the school nurse shall determine that:

a.the designees have been properly trained in the administration of the epinephrine via a pre-filled auto-injector mechanism using standardized training protocols established by the Department of Education in consultation with the Department of Health;

b.the parents or guardians of the pupil consent in writing to the administration of the epinephrine via a pre-filled auto-injector mechanism by the designees;

c.the board or chief school administrator of a nonpublic school informs the parents or guardians of the pupil in writing that the district and its employees or agents or the nonpublic school and its employees and agents shall have no liability as a result of any injury arising from the administration of the epinephrine to the pupil;

d.the parents or guardians of the pupil sign a statement acknowledging their understanding that the district or nonpublic school shall have no liability as a result of any injury arising from the administration of the epinephrine via a pre-filled auto-injector mechanism to the pupil and that the parents or guardians shall indemnify and hold harmless the district and its employees or agents against any claims arising out of the administration of the epinephrine via a pre-filled auto-injector mechanism to the pupil; and

e.the permission is effective for the school year for which it is granted and is renewed for each subsequent school year upon fulfillment of the requirements in subsections a. through d. of this section.

The Department of Education, in consultation with the Department of Health, shall require trained designees for students enrolled in a school who may require the emergency administration of epinephrine for anaphylaxis when the school nurse is not available.

Nothing in this section shall be construed to prohibit the emergency administration of epinephrine via a pre-filled auto-injector mechanism to a pupil for anaphylaxis by the school nurse or other employees designated pursuant to this section when the pupil is authorized to self-administer epinephrine pursuant to section 1 of P.L.1993, c.308 (C.18A:40-12.3), or when there is a coexisting diagnosis of asthma, or when a prescription is received from a licensed health care professional for epinephrine coupled with another form of medication, or when the epinephrine is administered pursuant to subsection f. of section 1 of P.L.1997, c.368 (C.18A:40-12.5).

L.1997, c.368, s.2; amended 2007, c.57, s.3; 2012, c.17, s.74; 2015, c.13, s.2.



Section 18A:40-12.6A - Guidelines For Schools For Management Of Food Allergies, Administration Of Epinephrine.

18A:40-12.6a Guidelines for schools for management of food allergies, administration of epinephrine.

4.The Department of Education, in consultation with the Department of Health, appropriate medical experts, and professional organizations representing school nurses, principals, teachers, and the food allergy community, shall establish and disseminate to each board of education and chief school administrator of a nonpublic school guidelines for the development of a policy by a school district or nonpublic school for the management of food allergies in the school setting and the emergency administration of epinephrine to students for anaphylaxis.

L.2007, c.57, s.4; amended 2012, c.17, s.75.



Section 18A:40-12.6B - Implementation Of Established Guidelines.

18A:40-12.6b Implementation of established guidelines.
5.Each board of education and chief school administrator of a nonpublic school shall implement in the schools of the district or the nonpublic school the guidelines established and disseminated pursuant to section 4 of P.L.2007, c.57 (C.18A:40-12.6a).

L.2007,c.57,s.5.



Section 18A:40-12.6C - Training Protocols For Volunteer Designees To Administer Epinephrine.

18A:40-12.6c Training protocols for volunteer designees to administer epinephrine.

6. a. In an effort to assist the certified school nurse in a public school district and the school nurse in a nonpublic school in recruiting and training additional school employees as volunteer designees to administer epinephrine for anaphylaxis when the school nurse is not physically present, the Department of Education and the Department of Health shall jointly develop training protocols, in consultation with the New Jersey School Nurses Association.

b.The certified school nurse in consultation with the board of education, or the school nurse in consultation with the chief school administrator of a nonpublic school, shall recruit and train volunteer designees who are determined acceptable candidates by the school nurse within each school building as deemed necessary by the nursing service plan.

L.2007, c.57, s.6; amended 2007, c.229; 2012, c.17, s.76.



Section 18A:40-12.6D - Immunity From Liability.

18A:40-12.6d Immunity from liability.

7.No school employee, including a school nurse, or any other officer or agent of a board of education or nonpublic school, or a physician or an advanced practice nurse providing a prescription under a standing protocol for school epinephrine pursuant to subsection f. of section 1 of P.L.1997, c.368 (C.18A:40-12.5), shall be held liable for any good faith act or omission consistent with the provisions of P.L.1997, c.368 (C.18A:40-12.5 et seq.), nor shall an action before the New Jersey State Board of Nursing lie against a school nurse for any such action taken by a person designated in good faith by the school nurse pursuant to section 2 of P.L.1997, c.368 (C.18A:40-12.6). Good faith shall not include willful misconduct, gross negligence or recklessness.

L.2007, c.57, s.7; amended 2015, c.13, s.3.



Section 18A:40-12.6E - Funds Used For Compliance In Nonpublic Schools.

18A:40-12.6e Funds used for compliance in nonpublic schools.

4.Notwithstanding any law to the contrary, funds appropriated or otherwise made available pursuant to P.L.1991, c.226 (C.18A:40-23 et seq.) may be used to comply with the requirements of subsection f. of section 1 of P.L.1997, c.368 (C.18A:40-12.5) in nonpublic schools.

L.2015, c.13, s.4.



Section 18A:40-12.7 - Nebulizer Required In Schools.

18A:40-12.7 Nebulizer required in schools.

2.Each public and nonpublic school in the State shall have and maintain for the use of pupils at least one nebulizer in the office of the school nurse or a similar accessible location

L.2001,c.61,s.2.



Section 18A:40-12.8 - Regulations For Use Of Nebulizer In Schools.

18A:40-12.8 Regulations for use of nebulizer in schools.

3.The State Board of Education, in consultation with the Commissioner of Health, shall adopt regulations requiring each public school board of education to develop policies for the administration of asthma medication through the use of a nebulizer by the school nurse or other person authorized by regulation. The regulations shall include:

a.a requirement that each certified nurse or other person authorized to administer asthma medication receive training in airway management and in the use of nebulizers and inhalers consistent with nationally recognized standards, including, but not limited to, those of the National Institutes of Health and the American Association of Allergy and Immunology; and

b.a requirement that each pupil authorized to use asthma medication pursuant to section 1 of P.L.1993, c.308 (C.18A:40-12.3), or a nebulizer have an asthma treatment plan prepared by the physician of the pupil, which shall identify, at a minimum, asthma triggers, the treatment plan, and such other elements as shall be determined by the State Board of Education.

L.2001, c.61, s.3; amended 2012, c.17, s.77.



Section 18A:40-12.9 - Annual Asthma Education Opportunities.

18A:40-12.9 Annual asthma education opportunities.

4.The Commissioner of Education shall ensure that annual asthma education opportunities are made available for medical inspectors and all members of the teaching staff.

L.2001,c.61,s.4.



Section 18A:40-12.10 - Reimbursement To School.

18A:40-12.10 Reimbursement to school.

5.A public or nonpublic school shall apply to the Department of Education for reimbursement of the costs incurred in implementing the provisions of this act. The department is authorized to accept contributions of funds to reimburse public and nonpublic schools for those costs.

L.2001,c.61,s.5.



Section 18A:40-12.11 - Findings, Declarations Relative To The Care Of Students With Diabetes.

18A:40-12.11 Findings, declarations relative to the care of students with diabetes.

1.The Legislature finds and declares that:

a.Diabetes is a serious chronic disease that impairs the body's ability to use food, and must be managed 24 hours a day in order to avoid the potentially life-threatening short-term consequences of blood sugar levels that are either too high or too low, and avoid or delay the serious long-term complications of high blood sugar levels that include blindness, amputation, heart disease, and kidney failure;

b.In order to manage their disease, students with diabetes must have access to the means to balance food, medications, and physical activity level while at school and at school-related activities;

c.The school nurse is the most appropriate person in the school setting to provide care for a student with diabetes, because the school nurse is in a position to coordinate care and educate school staff in the monitoring and treatment of symptoms, develop an individualized health care plan and an individualized emergency health care plan, and consult and coordinate with a student's parents or guardians and health care provider to establish a safe, therapeutic environment;

d.Because of the significant number of students with diabetes, the effect of diabetes upon a student's ability to learn, and the risk of serious long and short-term medical complications, the Legislature deems it in the public interest to enact legislation that addresses the care of students with diabetes within the public school system.

L.2009, c.131, s.1.



Section 18A:40-12.12 - Definitions Relative To The Care Of Students With Diabetes.

18A:40-12.12 Definitions relative to the care of students with diabetes.

2.As used in this act:

"Individualized emergency health care plan" means a document developed by the school nurse, in consultation with the parent or guardian of a student with diabetes and other appropriate medical professionals, which is consistent with the recommendations of the student's health care providers and which outlines a set of procedural guidelines that provide specific directions about what to do in a particular emergency situation and is signed by the parent or guardian and the school nurse.

"Individualized health care plan" means a document developed by the school nurse, in consultation with the parent or guardian of a student with diabetes and other appropriate medical professionals who may be providing diabetes care to the student, which is consistent with the recommendations of the student's health care providers and which sets out the health services needed by the student at school and is signed by the parent or guardian and the school nurse.

"School" means an elementary or secondary public school located within this State.

"School employee" means a person employed by a school district.

L.2009, c.131, s.2.



Section 18A:40-12.13 - Development Of Health Care Plans For Students With Diabetes.

18A:40-12.13 Development of health care plans for students with diabetes.

3. a. The parent or guardian of a student with diabetes who seeks diabetes care while at school shall inform the school nurse who shall develop an individualized health care plan and an individualized emergency health care plan for the student provided that:

(1)the parents or guardians of the student annually provide to the board of education written authorization for the provision of diabetes care as may be outlined in the individualized plans including authorization for the emergency administration of glucagon and, if requested by the student's parents or guardians pursuant to section 5 of this act, authorization for the student's self-management and care of his diabetes; and

(2)if a request is made by a student's parent or guardian pursuant to section 5 of this act, the student's physician or advanced practice nurse provides written certification to the board of education that the student is capable of, and has been instructed in, the management and care of his diabetes.

b.The individualized health care plan and individualized emergency health care plan developed in accordance with subsection a. of this section shall be updated by the school nurse prior to the beginning of each school year and as necessary in the event that there is a change in the health status of the student.

c.Each individualized health care plan shall include, and each individualized emergency health care plan may include, the following information:

(1)the symptoms of hypoglycemia for that particular student and the recommended treatment;

(2)the symptoms of hyperglycemia for that particular student and the recommended treatment;

(3)the frequency of blood glucose testing;

(4)written orders from the student's physician or advanced practice nurse outlining the dosage and indications for insulin administration and the administration of glucagon, if needed;

(5)times of meals and snacks and indications for additional snacks for exercise;

(6)full participation in exercise and sports, and any contraindications to exercise, or accommodations that must be made for that particular student;

(7)accommodations for school trips, after-school activities, class parties, and other school-related activities;

(8)education of all school personnel who may come in contact with the student about diabetes, how to recognize and treat hypoglycemia, how to recognize hyperglycemia, and when to call for assistance;

(9)medical and treatment issues that may affect the educational process of the student with diabetes; and

(10) how to maintain communications with the student, the student's parent or guardian and health care team, the school nurse, and the educational staff.

d.The school nurse assigned to a particular school shall coordinate the provision of diabetes care at that school and ensure that appropriate staff are trained in the care of students with diabetes, including staff working with school-sponsored programs outside of the regular school day, as provided in the individualized health care plan and the individualized emergency health care plan.

L.2009, c.131, s.3.



Section 18A:40-12.14 - Authorized Employees For Administration Of Glucagon.

18A:40-12.14 Authorized employees for administration of glucagon.

4. a. The school nurse shall have the primary responsibility for the emergency administration of glucagon to a student with diabetes who is experiencing severe hypoglycemia. The school nurse shall designate, in consultation with the board of education, additional employees of the school district who volunteer to administer glucagon to a student with diabetes who is experiencing severe hypoglycemia. The designated employees shall only be authorized to administer glucagon, following training by the school nurse or other qualified health care professional, when a school nurse is not physically present at the scene.

b.The activities set forth in subsection a. of this section shall not constitute the practice of nursing and shall be exempted from all applicable statutory or regulatory provisions that restrict the activities that may be delegated to a person who is not a licensed health care professional.

c.In the event that a licensed athletic trainer volunteers to administer glucagon to a student with diabetes pursuant to subsection a. of this section, it shall not constitute a violation of the "Athletic Training Licensure Act," P.L.1984, c.203 (C.45:9-37.35 et seq.).

L.2009, c.131, s.4.



Section 18A:40-12.15 - Management, Care Of Diabetes By Student Permitted; Authorization.

18A:40-12.15 Management, care of diabetes by student permitted; authorization.

5.Upon the written request of the parent or guardian and as provided in a student's individualized health care plan, a school district shall allow the student to attend to the management and care of the student's diabetes as needed in the classroom, in any area of the school or school grounds, or at any school-related activity if the student has been evaluated and determined to be capable of doing so as reflected in the student's individualized health care plan. The student's management and care of his diabetes shall include the following:

a.performing blood glucose level checks;

b.administering insulin through the insulin delivery system the student uses;

c.treating hypoglycemia and hyperglycemia;

d.possessing on the student's person at any time the supplies or equipment necessary to monitor and care for the student's diabetes;

e.compliance with required procedures for medical waste disposal in accordance with district policies and as set forth in the individualized health care plan; and

f.otherwise attending to the management and care of the student's diabetes.

L.2009, c.131, s.5.



Section 18A:40-12.16 - Notification To School Bus Driver.

18A:40-12.16 Notification to school bus driver.

6.A school district shall, for each pupil with diabetes whom a school bus driver transports, provide the driver with a notice of the pupil's condition, how to treat hypoglycemia, who to contact in an emergency, and parent contact information.

L.2009, c.131, s.6.



Section 18A:40-12.17 - Posting Of Reference Sheet.

18A:40-12.17 Posting of reference sheet.

7.Designated areas of the school building shall have posted, in plain view, a reference sheet identifying signs and symptoms of hypoglycemia in students with diabetes.

L.2009, c.131, s.7.



Section 18A:40-12.18 - Release For Sharing Of Certain Medical Information.

18A:40-12.18 Release for sharing of certain medical information.

8.The school nurse shall obtain a release from the parent or guardian of a diabetic student to authorize the sharing of medical information between the student's physician or advanced practice nurse and other health care providers. The release shall also authorize the school nurse to share medical information with other staff members of the school district as necessary.

L.2009, c.131, s.8.



Section 18A:40-12.19 - Immunity From Liability.

18A:40-12.19 Immunity from liability.

9.No school employee, including a school nurse, a school bus driver, a school bus aide, or any other officer or agent of a board of education, shall be held liable for any good faith act or omission consistent with the provisions of this act, nor shall an action before the New Jersey State Board of Nursing lie against a school nurse for any such action taken by a person trained in good faith by the school nurse pursuant to this act. Good faith shall not include willful misconduct, gross negligence, or recklessness.

L.2009, c.131, s.9.



Section 18A:40-12.20 - Possession Of Syringes Authorized.

18A:40-12.20 Possession of syringes authorized.

10.The possession and use of syringes consistent with the purposes of this act shall not be considered a violation of applicable statutory or regulatory provisions that may otherwise restrict or prohibit such possession and use.

L.2009, c.131, s.10.



Section 18A:40-12.21 - School Choice Not Restricted.

18A:40-12.21 School choice not restricted.

11.A student's school choice shall not be restricted due to the fact that the student has diabetes.

L.2009, c.131, s.11.



Section 18A:40-12.22 - Policy For Administration Of Medical Marijuana To Nonpublic School Student.

18A:40-12.22 Policy for administration of medical marijuana to nonpublic school student.

1. a. A board of education or chief school administrator of a nonpublic school shall develop a policy authorizing parents, guardians, and primary caregivers to administer medical marijuana to a student while the student is on school grounds, aboard a school bus, or attending a school-sponsored event.

b.A policy adopted pursuant to subsection a. of this section shall, at a minimum:

(1)require that the student be authorized to engage in the medical use of marijuana pursuant to P.L.2009, c.307 (C.24:6I-1 et al.) and that the parent, guardian, or primary caregiver be authorized to assist the student with the medical use of marijuana pursuant to P.L.2009, c.307 (C.24:6I-1 et al.);

(2)establish protocols for verifying the registration status and ongoing authorization pursuant to P.L.2009, c.307 (C.24:6I-1 et al.) concerning the medical use of marijuana for the student and the parent, guardian, or primary caregiver;

(3)expressly authorize parents, guardians, and primary caregivers of students who have been authorized for the medical use of marijuana to administer medical marijuana to the student while the student is on school grounds, aboard a school bus, or attending a school-sponsored event;

(4)identify locations on school grounds where medical marijuana may be administered; and

(5)prohibit the administration of medical marijuana to a student by smoking or other form of inhalation while the student is on school grounds, aboard a school bus, or attending a school-sponsored event.

c.Medical marijuana may be administered to a student while the student is on school grounds, aboard a school bus, or attending school-sponsored events, provided that such administration is consistent with the requirements of the policy adopted pursuant to this section.

L.2015, c.158, s.1.



Section 18A:40-16 - Tuberculosis Infection; Determination Of Presence

18A:40-16. Tuberculosis infection; determination of presence
The board of education of every school district shall periodically determine or cause to be determined the presence or absence of tuberculosis infection in any or all pupils in public schools, and, with respect to frequency, procedure, and selection of pupils, shall comply with the rules of the State board.

L.1967, c.271; amended by L.1977, c. 63, s. 2, eff. April 15, 1977.



Section 18A:40-17 - Equipment, Materials And Services For Tuberculosis Test

18A:40-17. Equipment, materials and services for tuberculosis test
The board may provide at its expense the equipment, materials, and services necessary to make such determination, or it may contract to use for that purpose, with or without financial reimbursement, the equipment, materials, and services available through a hospital or public health agency approved by the State Department of Health.

L.1967, c.271; amended by L.1977, c. 63, s. 3, eff. April 15, 1977.



Section 18A:40-18 - Exclusion Of Pupils Failing To Comply With Rules And Orders

18A:40-18. Exclusion of pupils failing to comply with rules and orders
Any pupil failing to comply with the rules of the board of education relating to the determination of the presence of tuberculosis or any order issued by a school officer pursuant to such rules may be excluded from school.

L.1967, c.271; amended by L.1977, c. 63, s. 4, eff. April 15, 1977.



Section 18A:40-19 - Records And Reports Of Tuberculosis Testing; Disposition; Inspection

18A:40-19. Records and reports of tuberculosis testing; disposition; inspection
All records and reports of tuberculosis testing conducted by or under the auspices of a board of education shall be the property of the board, and shall be filed with the medical inspector as confidential information except that such records and reports shall be open for inspection by officers of the State Department of Health and of the local board of health, of the municipality in which the pupil resides and of the municipality in which the school is located.

L.1967, c.271; amended by L.1977, c. 63, s. 5, eff. April 15, 1977.



Section 18A:40-20 - Immunization At Public Expense

18A:40-20. Immunization at public expense
A board of education may provide, at public expense, the necessary equipment, materials and services for immunizing pupils from the diseases which pupils are required to be immunized against by the State Sanitary Code or for diseases against which immunization may be recommended by the State Department of Health

L.1967, c.271; amended by L.1974, c. 150, s. 3, eff. Nov. 11, 1974.



Section 18A:40-21.1 - Hepatitis B Vaccination Required For Public, Private School Students In Grades Nine Through Twelve.

18A:40-21.1 Hepatitis B vaccination required for public, private school students in grades nine through twelve.

3.The Commissioner of Health shall require the immunization of a child for hepatitis B as a condition of enrollment in grades nine through 12.

b.Beginning with the 2003-2004 school year, a principal, director or other person in charge of a public or private school in this State shall not knowingly admit or retain in grades nine through 12 a child whose parent or guardian has not submitted acceptable evidence of the child's immunization for hepatitis B prior to or during enrollment in ninth grade, as provided by regulation of the Commissioner of Health.

c.The Commissioner of Health shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this section.

L.2002, c.58, s.3; amended 2012, c.17, s.78.



Section 18A:40-21.2 - Distribution Of Fact Sheet On Meningitis.

18A:40-21.2 Distribution of fact sheet on meningitis.

2. a. (1) For the 2006 school year, a school district shall distribute to parents and guardians of students in grades 6 through 12 the educational fact sheet on meningitis prepared pursuant to section 1 of P.L.2006, c.64 (C.26:2X-3), in a manner prescribed by the Commissioner of Education.

(2)Beginning with the 2007 school year, a school district shall distribute the educational fact sheet annually to parents or guardians of students in the sixth grade in a manner prescribed by the Commissioner of Education.

b.The Commissioner of Education shall also make the educational fact sheet available to private schools educating students in grades 6 through 12, or any combination thereof. Such schools are encouraged to distribute the fact sheet to parents or guardians of students at the school; however, nothing in this section shall be construed to require such schools to distribute the fact sheet.

L.2006, c.64, s.2.



Section 18A:40-23 - Findings, Declarations

18A:40-23. Findings, declarations
1. The Legislature hereby finds and determines that the welfare of the State requires that all school-age children be assured equal access to appropriate health care services. In order to achieve this objective, it is the intent of the Legislature to require that the State and local communities provide basic nursing services for children in both public and nonpublic schools.

L.1991,c.226,s.1.



Section 18A:40-24 - Definitions

18A:40-24. Definitions
2. As used in this act:



"Commissioner" means the State Commissioner of Education.



"Nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education for grades kindergarten through 12, or any combination of them, wherein any child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the "Civil Rights Act of 1964," Pub.L.88-352, (42 U.S.C. s.2000d et seq.)

"Support limit" means the maximum amount which may be appropriated each year for the purposes of this act for each pupil enrolled full-time in nonpublic schools of the State.

L.1991,c.226,s.2.



Section 18A:40-25 - Provision Of Nursing Services To Pupils In Nonpublic Schools

18A:40-25. Provision of nursing services to pupils in nonpublic schools
3. Each board of education of a district in which a nonpublic school is located shall:

a. provide nursing services for pupils who are enrolled full-time in the nonpublic school. The services shall include:

(1) assistance with medical examinations, including dental screening;



(2) conducting screening of hearing examinations;



(3) the maintenance of student health records, and notification of local or county health officials of any student who has not been properly immunized; and

(4) conducting examinations of pupils between the ages of 10 and 18 for the condition known as scoliosis.

b. adopt written policies and procedures extending the emergency care provided to public school pupils to those pupils who are enrolled full-time in the nonpublic school who are injured or become ill at school or during participation on a school team or squad.

L.1991,c.226,s.3.



Section 18A:40-26 - Provision Of Additional Medical Services To Nonpublic School Pupils

18A:40-26. Provision of additional medical services to nonpublic school pupils
4. Each board of education of a district in which a nonpublic school is located may:

a. within the limit of funds appropriated or otherwise made available, adopt policies and procedures to provide the pupils who are enrolled full-time in the nonpublic school with additional medical services; and

b. provide the necessary equipment, materials and services for immunizing the pupils who are enrolled full-time in the nonpublic school from the diseases which pupils are required to be immunized against by the State Sanitary Code adopted pursuant to section 7 of P.L.1947, c.177 (C.26:1A-7) or for diseases against which immunization may be recommended by the State Department of Health.

L.1991,c.226,s.4.



Section 18A:40-27 - Instructional Services Not Included

18A:40-27. Instructional services not included
5. The nursing services provided to nonpublic schools under sections 3 and 4 of this act shall not include instructional services.

L.1991,c.226,s.5.



Section 18A:40-27.1 - Provision Of Nursing Services To Preschool Pupil In Nonpublic Schools, Certain Circumstances.

18A:40-27.1 Provision of nursing services to preschool pupil in nonpublic schools, certain circumstances.

1.The nursing services provided pursuant to P.L.1991, c.226 (C.18A:40-23 et seq.) may also include, in the event of an emergency, the provision of nursing services to a preschool pupil enrolled in the nonpublic school.

L.2014, c.3, s.1.



Section 18A:40-28 - Provision Of Nursing Services Through Collaboration Contracts.

18A:40-28 Provision of nursing services through collaboration contracts.


6.A board of education may join with other boards of education or contract with any public or private agency approved by the commissioner for the provision of nursing services required or permitted under sections 3 and 4 of this act. Prior to any change in the provision of these services, the board shall provide timely and meaningful consultation with appropriate nonpublic school representatives, including parents.

L.1991, c.226, s.6; amended 2014, c.67, s.1.



Section 18A:40-29 - Nonpublic School May Decline Nursing Services

18A:40-29. Nonpublic school may decline nursing services
7. A nonpublic school may decline the nursing services which are required or permitted under sections 3 and 4 of this act by submitting written notification to the board of education from the appropriate administrator of the nonpublic school.

L.1991,c.226,s.7.



Section 18A:40-30 - Pupils Of Nonpublic Schools Not Compelled To Receive Services

18A:40-30. Pupils of nonpublic schools not compelled to receive services
8. A pupil who is enrolled in a nonpublic school and whose parent or guardian objects to the pupil receiving any services provided under this act shall not be compelled to receive the services except for a physical or medical examination to determine whether the pupil is ill or infected with a communicable disease.

L.1991,c.226,s.8.



Section 18A:40-31 - Determination Of Support Limit For School Year

18A:40-31. Determination of support limit for school year
9. a. The support limit for the 1997-98 school year shall be $61.44. For each school year thereafter the commissioner shall determine the support limit by multiplying the support limit for the previous school year times the sum of 1.0 plus the average annual percentage increase in the consumer price index for the New York and Philadelphia areas during the fiscal year preceding the prebudget year as reported by the United States Department of Labor.

b.On or before November 5 of each year, each board of education shall forward to the commissioner an estimate of the cost of providing, during the next school year, the services required pursuant to this act and the number of pupils attending nonpublic schools located within the district as of the last school day of October of the current school year, excluding those pupils who have refused nursing services pursuant to section 8 of this act. The commissioner shall provide State aid to each school district in an amount equal to the number of nonpublic school pupils within the district identified by the district on or before November 5 multiplied by the State support limit. In the event that the expenditure incurred by any district is less than the amount of State aid received, the district shall refund the unexpended State aid after the completion of the school year, but not later than December 1 of the following school year.

c.If in any year, the amount of State aid appropriated is insufficient to carry out in full the provisions of this act, the commissioner shall apportion that appropriation among the districts in proportion to the State aid each district would have received had the full amount of State aid been appropriated. In any year, no district shall be required to make expenditures for the purposes of this act in excess of the amount of State aid received for these purposes.

L.1991,c.226,s.9; amended 1996, c.138, s.69.



Section 18A:40-32 - "Cancer Awareness Week" Designated

18A:40-32. "Cancer Awareness Week" designated
1. The second week of January shall be designated "Cancer Awareness Week" in all the public schools in New Jersey.

L.1993,JR5,s.1.



Section 18A:40-33 - School Program Development

18A:40-33. School program development
2. The Commissioner of Education, in consultation with the State school boards, shall develop a cancer awareness program appropriate for school-aged children.

L.1993,JR5,s.2.



Section 18A:40-34 - Regulations Adopted By Commissioner Of Education Relative To Children's Health Care Coverage.

18A:40-34 Regulations adopted by Commissioner of Education relative to children's health care coverage.
3.The Commissioner of Education, in consultation with the Commissioner of Human Services and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations to:

a.provide for the implementation by the board of education in each school district of such procedures by each public elementary and secondary school in the district as the commissioner deems necessary to effectuate the purposes of subsection h. of section 5 of P.L.2005, c.156 (C.30:4J-12); and

b.facilitate and provide for the participation of nonpublic elementary and secondary schools in the enrollment initiative created pursuant to subsection h. of section 5 of P.L.2005, c.156 (C.30:4J-12).

L.1999,c.171,s.3; amended 2005, c.156, s.7.



Section 18A:40-35 - Findings, Declarations Relative To Comprehensive Eye Examinations For Certain Students.

18A:40-35 Findings, declarations relative to comprehensive eye examinations for certain students.
1.The Legislature finds and declares that: approximately one-half of all New Jersey students with a special education classification are classified as Specific Learning Disabled (SLD); the rate of growth in SLD classified students in recent years has been 9%, while total school enrollment has grown at only 2%; nationwide, approximately 80% of SLD students have primary difficulties with reading, and as many as 70% of those students might not have been classified if they had received appropriate early intervention; undiagnosed and untreated vision-related learning problems are significant contributors to early reading difficulties and often lead to special education classification; under current State Board of Education regulations, only one vision assessment is required by the end of grade three and that screening tests only for vision acuity; the number of children classified as requiring special education continues to increase, and once classified few students return to full-time general education; it is therefore imperative that the State takes steps to study the impact of comprehensive eye examinations for students in the primary grades to assess their impact on eliminating the special education classification of students for treatable vision-related difficulties.

L.2007,c.122,c.1.



Section 18A:40-36 - "Comprehensive Eye Examination", Defined.

18A:40-36 "Comprehensive eye examination", defined.
2.As used in this act, "comprehensive eye examination" means an evaluation that includes a child's history, external and ophthalmoscopic examination, visual acuity, ocular alignment and motility, refraction, and assessment of accommodation and binocular vision, performed by an optometrist or ophthalmologist.

L.2007,c.122,c.2.



Section 18A:40-37 - Three-year Comprehensive Eye Examination Pilot Program For Second Grade Students.

18A:40-37 Three-year comprehensive eye examination pilot program for second grade students.

3. a. The Commissioner of Education, in consultation with the Commissioner of Health, shall establish a three-year comprehensive eye examination pilot program for second grade students. The purpose of the program shall be to eliminate inappropriate referrals for special education programs and services by examining students at the end of second grade for vision-related problems that may go undiagnosed and result in special education classification.

b.The commissioner shall select for participation in the pilot program one school district in each of the northern, central, and southern regions of the State, including an urban school district, a suburban school district, and a rural school district. In selecting the pilot school districts, the commissioner may consider the percentage of students in the district classified as eligible for special education programs and services, the percentage increase in such classifications over the prior five school years, and the district's interest in participating in the program. The commissioner shall collaborate with each pilot school district on the procedures to be implemented to conduct the comprehensive eye examinations, including the coverage of any costs associated with the examinations. In any agreement concerning the cost of providing examinations, no parent or guardian of a student shall be required to make any payment to the optometrist or ophthalmologist providing a comprehensive eye examination, or the school district or any other entity; except that if the student is covered by a health insurance plan which has a copayment requirement, the parent or guardian shall pay the health care provider the required copayment. In this case, the parent or guardian may apply to the Comprehensive Eye Examination Fund for reimbursement of the copayment.

c.The commissioner shall develop and distribute to the pilot districts a form to document and provide information on each comprehensive eye examination conducted under the program.

L.2007, c.122, s.3; amended 2012, c.17, s.79.



Section 18A:40-38 - Collection Of Data On Pilot Program From School Districts.

18A:40-38 Collection of data on pilot program from school districts.
4.The commissioner shall implement a plan to collect data from each participating school district on the impact of the pilot program on reducing the number of students classified as eligible for special education programs and services. The data collected from each district shall include, but not be limited to: information regarding the types, number, and severity of vision-related problems diagnosed; the percentage of students classified as eligible for special education programs and services in the district in each of the five school years prior to the inception of the pilot program; the percentage of students classified as eligible for special education programs and services in each of the school years in which the district participates in the pilot program; an analysis of the cost-savings to the school district attributable to a reduction in the number of classified students; the level of parental satisfaction with the program; and any other information required by the commissioner.

L.2007,c.122,c.4.



Section 18A:40-39 - "Comprehensive Eye Examination Fund," Use.

18A:40-39 "Comprehensive Eye Examination Fund," use.
5.There is hereby created a special fund in the Department of Education, which shall be entitled the "Comprehensive Eye Examination Fund." The fund shall be maintained in a separate account and administered by the commissioner to carry out the provisions of this section. The fund shall consist of (1) any monies appropriated by the State for the purposes of the fund; (2) any monies donated for the purposes of the fund; and (3) all interest and investment earnings received on monies in the fund. The fund shall be used to cover the costs of comprehensive eye examinations conducted pursuant to P.L.2007, c.122 (C.18A:40-35 et seq.), for any uninsured students and students without applicable healthcare coverage and to reimburse the cost of copayments for any insured students.

L.2007,c.122,c.5.



Section 18A:40-40 - Report To Governor, Legislature.

18A:40-40 Report to Governor, Legislature.
6.No later than June 30 of the third school year following the enactment of the pilot program, the commissioner shall submit to the Governor and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) a report that evaluates the effectiveness of the pilot program in reducing the number of students classified as in need of special education programs and services. The report shall include a recommendation on the advisability of the program's continuation and extension to additional school districts.

L.2007,c.122,c.6.



Section 18A:40-41 - Sudden Cardiac Arrest Pamphlet; Development, Distribution.

18A:40-41 Sudden cardiac arrest pamphlet; development, distribution.

1. a. The Commissioner of Education, in consultation with the Commissioner of Health, the American Heart Association, and the American Academy of Pediatrics, shall develop a pamphlet that provides information about sudden cardiac arrest to student-athletes and the parents or guardians of student athletes and shall post the information on the Department of Education's website. The pamphlet shall include: an explanation of sudden cardiac arrest; its incidence among student athletes; a description of early warning signs, including fainting, labored breathing, chest pains, dizziness and abnormal heart rate, and the risks associated with continuing to play or practice after experiencing one or more of the symptoms; an overview of the options that are privately available to screen for cardiac conditions that may lead to sudden cardiac arrest, including a statement about the limitations of these options ; and a form to be signed by the student athlete and his parent or guardian acknowledging receipt and review of the pamphlet.

b.The commissioner shall distribute the pamphlet, at no charge, to all school districts and nonpublic schools in the State and shall update the pamphlet as necessary.

c.Each school district and nonpublic school shall distribute the pamphlet to the parents or guardians of students participating in athletic activities.

d.A student participating in or desiring to participate in an athletic activity and the student's parent or guardian shall, each year and prior to participation by the student in an athletic activity, sign and return to the student's school the form developed by the commissioner pursuant to subsection a. of this section acknowledging the receipt and review of the informational pamphlet.

e.As used in this section, "athletic activity" means: interscholastic athletics; an athletic contest or competition, other than interscholastic athletics, that is sponsored by or associated with a school district or nonpublic school, including cheerleading and club-sponsored sports activities; and any practice or interschool practice or scrimmage for those activities.

L.2007, c.125, s.1; amended 2012, c.17, s.80; 2013, c.71, s.5; 2013, c.209, s.7.



Section 18A:40-41.1 - Findings, Declarations Relative To Head Injuries Of Student Athletes.

18A:40-41.1 Findings, declarations relative to head injuries of student athletes.

1.The Legislature finds and declares that:

a.A concussion is caused by a blow or motion to the head or body that disrupts the normal functioning of the brain, and can cause significant and sustained neuropsychological impairments including, but not limited to, problem solving, planning, memory, and behavioral problems;

b.The federal Centers for Disease Control and Prevention estimates that 300,000 concussions are sustained during sports-related activity in the United States, and more than 62,000 concussions are sustained each year in high-school contact sports;

c.Although concussions are one of the most commonly reported injuries in children and adolescents who participate in sports and recreational activities, little effort and resources have been committed to inform athletes, coaches, and parents and guardians about the causes and symptoms of concussions;

d.If a person sustains a second concussion while still having symptoms of a previous concussion, it can lead to the severe impairment and even the death of the victim, and is referred to as second-impact syndrome; and

e.In order to ensure the safety of student-athletes, it is imperative that athletes, coaches, and parents and guardians are educated about the nature and treatment of concussions and other sports-related head injuries, and that all measures are taken to prevent a student-athlete from experiencing second-impact syndrome.

L.2010, c.94, s.1.



Section 18A:40-41.2 - Interscholastic Athletic Head Injury Safety Training Program.

18A:40-41.2 Interscholastic athletic head injury safety training program.

2. a. The Department of Education shall work to develop and implement, by the 2011-2012 school year, an interscholastic athletic head injury safety training program. The program shall be completed by a school physician, a person who coaches a public school district or nonpublic school interscholastic sport or cheerleading program, and an athletic trainer involved in a public or nonpublic school interscholastic sports program or cheerleading program. The safety training program shall include, but need not be limited to, the following:

(1)the recognition of the symptoms of head and neck injuries, concussions, and injuries related to second-impact syndrome; and

(2)the appropriate amount of time to delay the return to competition or practice of a student-athlete or cheerleader who has sustained a concussion or other head injury.

b.The department shall update the safety training program as necessary to ensure that it reflects the most current information available on the nature, risk, and treatment of sports-related concussions and other head injuries.

c.The department shall develop an educational fact sheet that provides information about sports-related concussions and other head injuries. A school district or a nonpublic school that participates in an interscholastic sports program or cheerleading program shall distribute the educational fact sheet annually to the parents or guardians of student-athletes and cheerleaders and shall obtain a signed acknowledgment of the receipt of the fact sheet by the student-athlete or cheerleader and his parent or guardian.

L.2010, c.94, s.2; amended 2011, c.168, s.1.



Section 18A:40-41.3 - Written Policy For School District Concerning Prevention, Treatment Of Sports-related Head Injuries.

18A:40-41.3 Written policy for school district concerning prevention, treatment of sports-related head injuries.

3. a. Each school district shall develop a written policy concerning the prevention and treatment of sports-related concussions and other head injuries among student-athletes and cheerleaders. The policy shall include, but need not be limited to, the procedure to be followed when it is suspected that a student-athlete or cheerleader has sustained a concussion or other head injury. When developing the district policy, a school district shall review the model policy established by the Commissioner of Education pursuant to subsection b. of this section, the policies established by the New Jersey State Interscholastic Athletic Association, the National Collegiate Athletic Association, and the recommendations made by the Brain Injury Association of New Jersey Concussion in Sports Steering Committee, the Athletic Trainers' Society of New Jersey, and other organizations with expertise in the area of preventing or treating sports-related concussions and other head injuries among student-athletes and cheerleaders. Each school district shall implement the policy by the 2011-2012 school year.

The policy shall be reviewed annually, and updated as necessary, by the district to ensure that it reflects the most current information available on the prevention, risk, and treatment of sports-related concussions and other head injuries.

b.To assist school districts in developing policies concerning the prevention and treatment of sports-related concussions and other head injuries among student-athletes and cheerleaders, the Commissioner of Education shall develop a model policy applicable to grades kindergarten through 12. This model policy shall be issued no later than March 31, 2011.

L.2010, c.94, s.3; amended 2011, c.168, s.2.



Section 18A:40-41.4 - Removal Of Student Athlete From Competition, Practice; Return.

18A:40-41.4 Removal of student athlete from competition, practice; return.

4.A student who participates in an interscholastic sports program or cheerleading program and who sustains or is suspected of having sustained a concussion or other head injury while engaged in a competition or practice shall be immediately removed from the competition or practice. A student-athlete or cheerleader who is removed from competition or practice shall not participate in further sports or cheerleading activity until he is evaluated by a physician or other licensed healthcare provider trained in the evaluation and management of concussions, and receives written clearance from a physician trained in the evaluation and management of concussions to return to competition or practice.

L.2010, c.94, s.4; amended 2011, c.168, s.3.



Section 18A:40-41.5 - Immunity From Liability.

18A:40-41.5 Immunity from liability.

5. a. A school district and nonpublic school shall not be liable for the injury or death of a person due to the action or inaction of persons employed by, or under contract with, a youth sports team organization that operates on school grounds, if the youth sports team organization provides the district or nonpublic school, as applicable, with the following:

(1)proof of an insurance policy of an amount of not less than $50,000 per person, per occurrence insuring the youth sports team organization against liability for any bodily injury suffered by a person; and

(2)a statement of compliance with the school district or nonpublic school's policies for the management of concussions and other head injuries.

b.As used in this section, a "youth sports team organization" means one or more sports teams organized pursuant to a nonprofit or similar charter or which are member teams in a league organized by or affiliated with a county or municipal recreation department.

L.2010, c.94, s.5.



Section 18A:40-41.6 - Short Title.

18A:40-41.6 Short title.

1.Sections 2 through 4 of this act shall be known and may be cited as the "Scholastic Student-Athlete Safety Act."

L.2013, c.71, s.1.



Section 18A:40-41.7 - Preparticipation Physical Evaluation Form Required For Student-athletes; Certification Statement.

18A:40-41.7 Preparticipation Physical Evaluation Form required for student-athletes; certification statement.

2. a. The board of education of a public school district and the governing board or chief school administrator of a nonpublic school shall require that prior to the participation of any student enrolled in grades six to 12 on a school-sponsored interscholastic or intramural athletic team or squad, the student shall have a physical examination using the "Preparticipation Physical Evaluation" form developed jointly by the American Academy of Family Physicians, American Academy of Pediatrics, American College of Sports Medicine, American Medical Society for Sports Medicine, American Orthopaedic Society for Sports Medicine, and American Osteopathic Academy of Sports Medicine. The Preparticipation Physical Evaluation form shall include the History and Physical Examination components. The Preparticipation Physical Evaluation form shall also include a certification statement, to be signed by the licensed physician, advanced practice nurse, or physician assistant who performed the physical examination, attesting to the completion of the current professional development module developed pursuant to subsection a. of section 3 of P.L.2013, c.71 (C.18A:40-41d).

b.The physical examination required by subsection a. of this section shall be conducted within 365 days prior to the first day of official practice in an athletic season and shall be conducted by a licensed physician, advanced practice nurse, or physician assistant. Each student whose physical examination was completed more than 90 days prior to the first day of official practice in an athletic season shall provide a health history update questionnaire, completed and signed by the student's parent or guardian. The completed health history update questionnaire shall be reviewed by the school nurse and, if applicable, the school athletic trainer and shall include information as to whether, in the time period since the date of the student's last preparticipation physical examination, the student has:

(1)been advised by a licensed physician, advanced practice nurse, or physician assistant not to participate in a sport;

(2)sustained a concussion, been unconscious or lost memory from a blow to the head;

(3)broken a bone or sprained, strained, or dislocated any muscles or joints;

(4)fainted or blacked out;

(5)experienced chest pains, shortness of breath, or heart racing;

(6)had a recent history of fatigue and unusual tiredness;

(7)been hospitalized, visited an emergency room, or had a significant medical illness;

(8)started or stopped taking any over the counter or prescribed medications; or

(9)had a sudden death in the family, or whether any member of the student's family under the age of 50 has had a heart attack or heart trouble.

c.A board of education of a public school district and the governing board or chief school administrator of a nonpublic school shall not permit a student enrolled in grades six to 12 to participate on a school-sponsored interscholastic or intramural athletic team or squad unless the student has completed a Preparticipation Physical Evaluation form and, if applicable, a completed health history update questionnaire as required by subsections a. and b. of this section.

L.2013, c.71, s.2.



Section 18A:40-41.8 - Findings, Declarations Relative To Protective Eyeware For Children Participating In Sports.

18A:40-41.8 Findings, declarations relative to protective eyeware for children participating in sports.

1.The Legislature finds and declares that:

a.Eye injuries are the leading cause of preventable blindness and visual impairment in children, and most injuries occurring in school-aged children are sports-related;

b.Every 16 minutes a child incurs a sports-related eye injury severe enough to require a visit to the emergency room;

c.According to Prevent Blindness America, 90% of all eye injuries can be avoided by the use of appropriate eye protection; and

d.It is necessary and prudent to educate parents and children about sports-related eye injuries in order to reduce the needless loss of sight that can occur during sports activities.

L.2013, c.183, s.1.



Section 18A:40-41.9 - Development Of Educational Fact Sheet Providing Information Relative To Sports-related Eye Injuries.

18A:40-41.9 Development of educational fact sheet providing information relative to sports-related eye injuries.

2. a. The Commissioner of Education shall develop within 120 days of the effective date of this act, an educational fact sheet that provides information about sports-related eye injuries. The educational fact sheet shall include, but need not be limited to:

(1)a list of the most common sports-related eye injuries and the recognition of the symptoms of those injuries;

(2)a recommendation that children seek treatment and advice from a licensed health care professional regarding the appropriate amount of time to delay the return to sports competition or practice after sustaining an eye injury;

(3)a recommendation that all children participating in school sports or recreational sports wear protective eyewear;

(4)information concerning the purchase of appropriate protective eyewear; and

(5)any other information the commissioner deems appropriate.

b.Each school district and nonpublic school shall distribute the educational fact sheet annually to the parents or guardians of the students.

L.2013, c.183, s.2.



Section 18A:40-41A - Schools Required To Have Automated External Defibrillator.

18A:40-41a Schools required to have automated external defibrillator.

1. a. Notwithstanding the provisions of any law, rule, or regulation to the contrary, beginning on September 1, 2014, the board of education of a public school district and the governing board or chief school administrator of a nonpublic school that includes any of the grades kindergarten through 12 shall ensure that:

(1)each public or nonpublic school has an automated external defibrillator, as defined in section 2 of P.L.1999, c.34 (C.2A:62A-24), which is made available in an unlocked location on school property with an appropriate identifying sign. The defibrillator shall be accessible during the school day and any other time when a school-sponsored athletic event or team practice is taking place in which pupils of the district or nonpublic school are participating. The defibrillator shall be within reasonable proximity of the school athletic field or gymnasium, as applicable;

(2)a team coach, licensed athletic trainer, or other designated staff member if there is no coach or licensed athletic trainer, who is present during the athletic event or team practice, is trained in cardio-pulmonary resuscitation and the use of the defibrillator in accordance with the provisions of section 3 of P.L.1999, c.34 (C.2A:62A-25). A school district or nonpublic school shall be deemed to be in compliance with this requirement if a State-certified emergency services provider or other certified first responder is on site at the event or practice; and

(3)each defibrillator is tested and maintained according to the manufacturer's operational guidelines and notification is provided to the appropriate first aid, ambulance, or rescue squad or other appropriate emergency medical services provider regarding the defibrillator, the type acquired, and its location in accordance with section 3 of P.L.1999, c.34 (C.2A:62A-25).

b.A school district or nonpublic school and its employees shall be immune from civil liability in the acquisition and use of defibrillators pursuant to the provisions of section 5 of P.L.1999, c.34 (C.2A:62A-27).

L.2012, c.51, s.1.



Section 18A:40-41B - Emergency Action Plan.

18A:40-41b Emergency action plan.

2. a. The board of education of a public school district and the governing body or chief school administrator of a nonpublic school that includes any of the grades kindergarten through 12 shall establish and implement an emergency action plan for responding to a sudden cardiac event including, but not limited to, an event in which the use of an automated external defibrillator may be necessary.

b.The emergency action plan shall be consistent with the provisions of section 1 of this act and also, at minimum, include the following:

(1)a list of no less than five school employees, team coaches, or licensed athletic trainers who hold current certifications from the American Red Cross, American Heart Association, or other training program recognized by the Department of Health and Senior Services, in cardio-pulmonary resuscitation and in the use of a defibrillator. The list shall be updated, as necessary, at least once in each semester of the school year; and

(2)detailed procedures on responding to a sudden cardiac event including, but not limited to, the identification of the persons in the school who will be responsible for: responding to the person experiencing the sudden cardiac event, calling 911, starting cardio-pulmonary resuscitation, retrieving and using the defibrillator, and assisting emergency responders in getting to the individual experiencing the sudden cardiac event.

L.2012, c.51, s.2.



Section 18A:40-41C - Rules, Regulations.

18A:40-41c Rules, regulations.

3.The State Board of Education, in consultation with the Commissioner of Health and Senior Services, and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations as may be necessary to implement the provisions of this act.

L.2012, c.51, s.3.



Section 18A:40-41D - Student-athlete Cardiac Screening Professional Development Module.

18A:40-41d Student-Athlete Cardiac Screening professional development module.

3. a. The Commissioners of Education and Health, in consultation with the New Jersey Chapter of the American Academy of Pediatrics, the New Jersey Academy of Family Physicians, the American Heart Association, and the New Jersey Chapter of the American College of Cardiology, shall develop, by the 2013-2014 school year, a Student-Athlete Cardiac Screening professional development module to increase the assessment skills of those health care practitioners who perform student-athlete physical examinations and screenings. The module shall include, but need not be limited to, the following:

(1)how to complete and review a detailed medical history with an emphasis on cardiovascular family history and personal reports of symptoms;

(2)identifying symptoms of sudden cardiac arrest that may require follow up with a cardiologist;

(3)recognizing normal structural changes of the athletic heart;

(4)recognizing prodromal symptoms that precede sudden cardiac arrest;

(5)performing the cardiovascular physical examination;

(6)reviewing the major etiologies of sudden unexplained cardiac death with an emphasis on structural abnormalities and acquired conditions; and

(7)when to refer a student to a cardiologist for further assessment.

b.The module developed pursuant to subsection a. of this section and the pamphlet developed pursuant to section 1 of P.L.2007, c.125 (C.18A:40-41) shall be posted on the websites of the Department of Education, the American Academy of Pediatrics, the New Jersey Academy of Family Physicians, the American Heart Association, the American College of Cardiology, the Athletic Trainers' Society of New Jersey, the State Board of Medical Examiners, the New Jersey State Board of Nursing, and the New Jersey State Society of Physician Assistants.

c.A physician, advanced practice nurse, or physician assistant who performs a student-athlete's annual physical examination prior to the student's participation in a school-sponsored interscholastic or intramural athletic team or squad as required pursuant to subsection a. of section 2 of P.L.2013, c.71 (C.18A:40-41.7) shall complete the Student-Athlete Cardiac Screening professional development module developed pursuant to subsection a. of this section. Upon performing a physical examination required by subsection a. of section 2 of P.L.2013, c.71 (C.18A:40-41.7), the physician, advanced practice nurse, or physician assistant shall sign the certification statement on the Preparticipation Physical Evaluation form required pursuant to subsection a. of section 2 of P.L.2013, c.71 (C.18A:40-41.7) attesting to the completion of the module. The board of education of a public school district and the governing board or chief school administrator of a nonpublic school shall retain the original signed statement to attest to the qualification of the health care practitioner to perform the physical examination required by subsection a. of section 2 of P.L.2013, c.71 (C.18A:40-41.7).

L.2013, c.71, s.3.



Section 18A:40-41E - Short Title.

18A:40-41e Short title.

1.Sections 2 through 5 of P.L.2013, c.209 (C.18A:40-41f through C.18A:40-41i) and P.L.2007, c.125 (C.18A:40-41) shall be known and may be cited as the "Sudden Cardiac Arrest Prevention Act."

L.2013, c.209, s.1.



Section 18A:40-41F - Definition.

18A:40-41f Definition.

2.As used in sections 3 through 5 of P.L.2013, c.209 (C.18A:40-41g through C.18A:40-41i), "athletic activity" means: interscholastic athletics; an athletic contest or competition, other than interscholastic athletics, that is sponsored by or associated with a school district or nonpublic school, including cheerleading and club-sponsored sports activities; and any practice or interschool practice or scrimmage for those activities.

L.2013, c.209, s.2.



Section 18A:40-41G - Informational Meeting.

18A:40-41g Informational meeting.

3.A school district or nonpublic school may hold an informational meeting prior to the start of each athletic season for students-athletes, their parents or guardians, coaches, athletic trainers, the school physician, school nurses, and other school officials on the nature, risk, symptoms and early warning signs, prevention, and treatment of sudden cardiac arrest.

L.2013, c.209, s.3.



Section 18A:40-41H - Removal Of Athlete Showing Warning Signs From Activity; Violations, Penalties.

18A:40-41h Removal of athlete showing warning signs from activity; violations, penalties.

4. a. A student who exhibits symptoms or early warning signs of sudden cardiac arrest, as determined by an athletic trainer if one is on site, or if an athletic trainer is not on site, then a game official, team coach, licensed physician, or other official designated by the student's school, while participating in an athletic activity, shall be immediately removed from the athletic activity by the coach. The student shall not be eligible to return to athletic activity until he is evaluated and receives written clearance from a licensed physician.

b.A student who exhibits symptoms or early warning signs of sudden cardiac arrest at any time prior to or following an athletic activity shall be prohibited from participating in an athletic activity. The student shall not be eligible to return to athletic activity until he is evaluated and receives written clearance from a licensed physician.

c.The board of education of a school district or the governing body or chief school administrator of a nonpublic school, as appropriate, shall ensure that a person who coaches a school district or nonpublic school athletic activity who knowingly violates the provisions of subsection a. or b. of this section shall be:

(1)suspended from coaching any athletic activity for the remainder of the season for a first violation;

(2)suspended from coaching any athletic activity for the remainder of the season and the entire next season for a second violation; and

(3)permanently suspended from coaching any athletic activity for a third violation.

L.2013, c.209, s.4.



Section 18A:40-41I - Certification Required For Coaches.

18A:40-41i Certification required for coaches.

5.A person who coaches a school district or nonpublic school athletic activity shall hold a current certification in cardio-pulmonary resuscitation from the American Red Cross, American Heart Association, or other training program recognized by the Department of Health.

L.2013, c.209, s.5.



Section 18A:40-41J - Nonprofit Youth-serving Organizations Encouraged To Promulgate Information Protocol.

18A:40-41j Nonprofit youth-serving organizations encouraged to promulgate information protocol.

6.All nonprofit youth-serving organizations as defined in section 1 of P.L.1999, c.432 (C.15A:3A-1) including, but not limited to, Little Leagues, Babe Ruth Leagues, Pop Warner Leagues, Police Athletic Leagues, and youth soccer leagues, which organize, sponsor, or are otherwise affiliated with youth athletic events, are encouraged to:

a.direct the parent or guardian of each child participating in a youth athletic event to the sudden cardiac arrest information posted on the Department of Education's website pursuant to section 1 of P.L.2007, c.125 (C.18A:40-41); and

b.follow the protocol concerning removal-from-play established pursuant to section 4 of P.L.2013, c.209 (C.18A:40-41h) of a child who exhibits symptoms or early warning signs of sudden cardiac arrest during a youth athletic event, or who exhibits symptoms or early warning signs of sudden cardiac arrest at any time prior to or following a youth athletic event.

L.2013, c.209, s.6.



Section 18A:40-42 - Educational Fact Sheet About Hpv.

18A:40-42 Educational fact sheet about HPV.

2. a. The Commissioner of Education, in consultation with the Commissioner of Health, shall develop an educational fact sheet about the human papillomavirus (HPV) for distribution to parents or guardians of students in grades seven through 12. The educational fact sheet shall include information about the causes, symptoms and means of transmission of HPV, and where additional information can be obtained.

b.For the 2007-2008 school year, a school district shall distribute to parents and guardians of students in grades seven through 12 the educational fact sheet on HPV, in a manner prescribed by the Commissioner of Education.

c.Beginning with the 2008-2009 school year, a school district shall distribute the educational fact sheet annually to parents or guardians of students in grade seven in a manner prescribed by the Commissioner of Education.

d.The Commissioner of Education also shall make the educational fact sheet available to private schools educating students in grades seven through 12. Such schools are encouraged, but not required, to distribute the fact sheet to parents or guardians of students at the school.

L.2007, c.134, s.2; amended 2012, c.17, s.81.



Section 18A:40-43 - Information Available To Certain Public School Students About "New Jersey Safe Haven Infant Protection Act."

18A:40-43 Information available to certain public school students about "New Jersey Safe Haven Infant Protection Act."

2.In the 2006-2007 school year and in each school year thereafter, each board of education which operates an educational program for public school students in grades 7 through 12 shall:

a.ensure that posters providing information on the provisions of the "New Jersey Safe Haven Infant Protection Act," P.L.2000, c.58 (C.30:4C-15.5 et al.), are prominently displayed in the school nurse's office and health education classrooms;

b.have pamphlets and other educational materials providing information about the safe haven procedures available in the guidance office of every public school with students in grades 7 through 12 for free distribution to students; and

c.utilize, for the purposes of this section, informational pamphlets, posters and other educational materials distributed by the Department of Children and Families pursuant to section 1 of P.L.2007, c.143 (C.30:4C-15.11).

L.2007, c.143, s.2.



Section 18A:40-44 - Information Relative To Child's Exposure To Violence On Electronic Devices.

18A:40-44 Information relative to child's exposure to violence on electronic devices.

1. a. The Department of Education shall prepare and make available on the department's Internet website, both in print and in an easily printable format, information on how a parent can limit a child's exposure to violence on television, cell phones, computers, and other electronic devices. The department shall update this information whenever new information about a child's exposure to violence on television and other electronic devices becomes available. The information shall include, but not be limited to:

(1)research and statistics on how violent behavior increases after exposure to violent films, music, television, or video games;

(2)scientific findings that show children who play violent video games are more likely to be involved in physical altercations with classmates, perform poorly on academic tasks, and are unable to relate to adults in positions of authority;

(3)factors that increase the probability a child will be at risk of violent behavior, including, but not limited to, exposure or involvement in violence at critical stages of childhood development, poor socioeconomic conditions, and poor parenting skills;

(4)symptoms of a child's overexposure to violence, including, but not limited to, sleeplessness, anxiety, depression, feelings of hopelessness, truancy, and difficulty in school;

(5)predictors of violent behavior in children, including but not limited to, dishonesty, disobedience, favorable attitude toward violence, hostility toward police, substance abuse, aggressive or antisocial behavior, and involvement in nonviolent criminal offenses; and

(6)effective strategies, based on a child's age and stage of development, that will help a parent monitor or restrict a child's exposure to violence on television and other electronic devices, including, but not limited to, the use of screening software or other technologies that prevent a child from watching television programs a parent deems inappropriate, co-viewing and commenting on television programs that depict violence, and familiarization with video game advisory labels and rating systems that make it more difficult for children to purchase and play such games.

b.The department shall prepare an informational pamphlet that contains the information posted on its website pursuant to subsection a. of this section, and shall update the pamphlet as necessary. The department shall distribute the pamphlet, at no charge, to all school districts in the State, and shall make additional copies available to nonpublic schools upon request.

c.In the 2013-2014 school year and in each school year thereafter, each school district shall distribute the pamphlet to the parents or guardians of students attending the schools of the district.

L.2013, c.146, s.1.



Section 18A:40-45 - Rules, Regulations.

18A:40-45 Rules, regulations.

2.The Department of Education, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2013, c.146, s.2.



Section 18A:40A-1 - Instructional Programs On Drugs, Alcohol, Anabolic Steroids, Tobacco And Controlled Dangerous Substances; Curriculum Guidelines

18A:40A-1. Instructional programs on drugs, alcohol, anabolic steroids, tobacco and controlled dangerous substances; curriculum guidelines
Instructional programs on the nature of drugs, alcohol, anabolic steroids, tobacco and controlled dangerous substances, as defined in section 2 of P.L.1970, c.226 (C.24:21-2), and their physiological, psychological, sociological and legal effects on the individual, the family and society shall be taught in each public school and in each grade from kindergarten through 12 in a manner adapted to the age and understanding of the pupils. The programs shall be based upon the curriculum guidelines established by the Commissioner of Education pursuant to section 2 of this act, and shall be included in the curriculum for each grade in such a manner as to provide a thorough and comprehensive treatment of the subject.

L.1987, c.389, s.1; amended 1989,c.216,s.3; 1989,c.225,s.2.



Section 18A:40A-2 - Curriculum Guidelines; Annual Review And Updating; Minimum Requirements

18A:40A-2. Curriculum guidelines; annual review and updating; minimum requirements
The Commissioner of Education, in consultation with the Commissioner of Health, shall develop curriculum guidelines for education programs on drugs, alcohol, anabolic steroids, tobacco and controlled dangerous substances. These guidelines shall be reviewed annually, and shall be updated as necessary to insure that the curriculum reflects the most current information available on the nature and treatment of drug, alcohol, anabolic steroids, tobacco and controlled dangerous substance abuse and treatment. The guidelines shall provide for a sequential course of study for each grade, K-12, and shall, at a minimum, include:

a. Detailed, factual information regarding the physiological, psychological, sociological and legal aspects of substance abuse;



b. Detailed information concerning the availability of help and assistance for pupils and their families with chemical dependency problems;



c. Decision making and coping skills; and,



d. The development of activities and attitudes which are consistent with a healthy life style.



The guidelines shall include model instructional units, shall define specific behavioral and learning objectives and shall recommend instructional materials suitable for each grade level.

L.1987, c.389, s.2; amended 1989,c.216,s.4; 1989,c.225,s.3.



Section 18A:40A-2.1 - Substance abuse instruction, review of curriculum; report.

18A:40A-2.1 Substance abuse instruction, review of curriculum; report.
1. a. The Department of Education, in consultation with the Division of Addiction Services in the Department of Human Services, shall review the Core Curriculum Content Standards in Comprehensive Health and Physical Education to ensure that guidance for substance abuse instruction incorporates the most recent evidence-based standards and practices.

b. Within 120 days of the effective date of this act, the department shall issue a written report to the Governor, to the State Board of Education, and to the Legislature as provided under section 2 of P.L.1991, c.164 (C.52:14-19.1), with its determination on whether the Core Curriculum Content Standards in Comprehensive Health and Physical Education adequately incorporate the most recent evidence-based standards and practices pursuant to subsection a. of this section. If the department determines that the Core Curriculum Content Standards in Comprehensive Health and Physical Education need to be revised, it shall propose the revisions to the State board within 12 months of the report's submission.

L.2016, c.46, s.1.



Section 18A:40A-3 - Initial Inservice Training Programs; Curriculum; Availability

18A:40A-3. Initial inservice training programs; curriculum; availability
a. Upon completion of the curriculum guidelines required pursuant to section 2 of this act, the Commissioner of Education, in consultation with the Commissioner of Health, shall establish inservice workshops and training programs to train selected public school teachers to teach an education program on drugs, alcohol, anabolic steroids, tobacco and controlled dangerous substances. The inservice training programs may utilize existing county or regional offices, or such other institutions, agencies or persons as the Commissioner of Education deems appropriate. The programs and workshops shall provide instructional preparation for the teaching of the drug, alcohol, anabolic steroids, tobacco and controlled dangerous substances curriculum, and shall, in addition to the curriculum material, include information on the history, pharmacology, physiology and psychosocial aspects of drugs, alcohol, anabolic steroids, tobacco and controlled dangerous substances, symptomatic behavior associated with substance abuse, the availability of rehabilitation and treatment programs, and the legal aspects of substance abuse. Each local board of education shall provide time for the inservice training during the usual school schedule in order to insure that appropriate teaching staff members are prepared to teach the education program in each grade in each school district.

b. Upon completion of the initial inservice training program, the Commissioner of Education shall insure that programs and workshops that reflect the most current information on substance abuse are prepared and are made available to teaching staff members at regular intervals.

c. In addition to providing inservice training programs for teaching staff members who will provide instruction on substance abuse in the public schools, the Commissioner of Education shall make these training programs available to such other instructional and supervisory personnel as he deems necessary and appropriate.

L.1987, c.389, s.3; amended 1989,c.216,s.5; 1989,c.225,s.4.



Section 18A:40A-4 - Preservice Training

18A:40A-4. Preservice training
In addition to the provisions for inservice training established pursuant to this act, the commissioner shall insure that the preservice training of individuals intending to enter the teaching profession provides for an adequate treatment of the subject of substance abuse.

No certificate to teach in the public schools shall be issued to any teaching staff member who has not passed a satisfactory examination in (1) physiology and hygiene; and (2) substance abuse issues which includes material on the physiological, psychological, sociological and legal aspects of drug and alcohol abuse, methods of educating students on the negative effects of substance abuse, and intervention strategies for dealing with students engaged in substance abuse.

1987, c. 389, s.4.



Section 18A:40A-5 - Loaning Of Educational Materials

18A:40A-5. Loaning of educational materials
The board of education in each school district in the State in which a nonpublic school is located shall have the power and duty to loan to all pupils attending nonpublic schools located within the district all educational materials developed by the Commissioner of Education pursuant to this act for the instruction of public school pupils on the nature and effects of drugs, alcohol, anabolic steroids, tobacco and controlled dangerous substances. The Commissioner of Education shall make these materials available so that the local board of education shall not be required to expend funds for the loan of these materials.

L.1987, c.389, s.5; amended 1989,c.216,s.6; 1989,c.225,s.5.



Section 18A:40A-6 - Evaluation

18A:40A-6. Evaluation
The Commissioner of Education, in consultation with the Commissioner of Health, shall establish and administer a system for the evaluation of the effectiveness of instructional programs established pursuant to this act. Programs which are shown to be effective shall be made available to other school districts throughout the State.

1987, c. 389, s.6.



Section 18A:40A-7 - Rules, Regulations

18A:40A-7. Rules, regulations
The State Board of Education shall adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary for the implementation of this act.

1987, c. 389, s.7.



Section 18A:40A-7.1 - Confidentiality Of Certain Information Provided By Pupil; Exceptions.

18A:40A-7.1 Confidentiality of certain information provided by pupil; exceptions.

1. a. Except as provided by section 3 of P.L.1971, c.437 (C.9:6-8.10), if a public or private elementary or secondary school pupil who is participating in a school-based drug and alcohol abuse counseling program provides information during the course of a counseling session in that program which indicates that the pupil's parent or guardian or other person residing in the pupil's household is dependent upon or illegally using a substance as that term is defined in section 2 of P.L.1987, c.387 (C.18A:40A-9), that information shall be kept confidential and may be disclosed only under the circumstances expressly authorized under subsection b. of this section.

b.The information provided by a pupil pursuant to subsection a. of this section may be disclosed:

(1)subject to the pupil's written consent, to another person or entity whom the pupil specifies in writing in the case of a secondary school pupil, or to a member of the pupil's immediate family or the appropriate school personnel in the case of an elementary school pupil;

(2)pursuant to a court order;

(3)to a person engaged in a bona fide research purpose, except that no names or other information identifying the pupil or the person with respect to whose substance abuse the information was provided, shall be made available to the researcher; or

(4)to the Division of Child Protection and Permanency or to a law enforcement agency, if the information would cause a person to reasonably suspect that the elementary or secondary school pupil or another child may be an abused or neglected child as the terms are used in R.S.9:6-1, or as the terms are defined in section 2 of P.L.1971, c.437 (C.9:6-8.9), or section 1 of P.L.1974, c.119 (C.9:6-8.21).

c.Any disclosure made pursuant to paragraph (1) or (2) of subsection b. of this section shall be limited to that information which is necessary to carry out the purpose of the disclosure, and the person or entity to whom the information is disclosed shall be prohibited from making any further disclosure of that information without the pupil's written consent. The disclosure shall be accompanied by a written statement advising the recipient that the information is being disclosed from records the confidentiality of which is protected by P.L.1997, c.362 (C.18A:40A-7.1 et seq.), and that this law prohibits any further disclosure of this information without the written consent of the person from whom the information originated. Nothing in P.L.1997, c.362 (C.18A:40A-7.1 et seq.) shall be construed as prohibiting the Division of Child Protection and Permanency or a law enforcement agency from using or disclosing the information in the course of conducting an investigation or prosecution. Nothing in P.L.1997, c.362 shall be construed as authorizing the violation of any federal law.

d.The prohibition on the disclosure of information provided by a pupil pursuant to subsection a. of this section shall apply whether the person to whom the information was provided believes that the person seeking the information already has it, has other means of obtaining it, is a law enforcement or other public official, has obtained a subpoena, or asserts any other justification for the disclosure of this information.

L.1997, c.362, s.1; amended 1999, c.320; 2012, c.16, s.43.



Section 18A:40A-7.2 - Violations, Penalties

18A:40A-7.2. Violations, penalties
2.Except as provided by section 6 of P.L.1971, c.437 (C.9:6-8.13), a person who discloses or willfully permits the disclosure of information provided by a pupil in violation of the provisions of section 1 of this act is subject to a fine of not more than $500 for a first offense and not more than $5,000 for a second and each subsequent offense. The penalty shall be collected and enforced in summary proceedings under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1997,c.362,s.2.



Section 18A:40A-8 - Findings, Declarations

18A:40A-8. Findings, declarations
The Legislature finds and declares that:

a. A significant number of young people are unfortunately already involved in the abuse of alcohol and other drugs;

b. Research indicates that particular groups of youngsters, such as the children of alcoholic parents, may in fact face an increased risk of developing alcohol and other substance abuse problems and that early intervention services can be critical in their prevention, detection and treatment; and,

c. School-based initiatives have proven particularly effective in identifying and assisting students at a high risk of developing alcohol and other drug disturbances and in reducing absenteeism, decreasing the consumption of alcohol and other drugs, and in lessening the problems associated with such addictions.

1987,c.387, s.1.



Section 18A:40A-9 - Definitions

18A:40A-9. Definitions
For the purposes of this act:



"Substance" shall mean alcoholic beverages, controlled dangerous substances as defined in section 2 of P.L.1970, c.266 (C.24:21-2), anabolic steroids or any chemical or chemical compound which releases vapors or fumes causing a condition of intoxication, inebriation, excitement, stupefaction or dulling of the brain or nervous system including, but not limited to, glue containing a solvent having the property of releasing toxic vapors or fumes as defined in section 1 of P.L.1965, c.41 (C.2A:170-25.9).

"Substance abuse" shall mean the consumption or use of any substance as defined herein for purposes other than for the treatment of sickness or injury as prescribed or administered by a person duly authorized by law to treat sick and injured human beings.

L.1987, c.387, s.2; amended 1989,c.216,s.1.



Section 18A:40A-10 - Referral Program In Schools

18A:40A-10. Referral program in schools
Each local board of education shall, pursuant to guidelines developed by the Commissioner of Education, in consultation with the Commissioner of Health, establish a comprehensive substance abuse intervention, prevention and treatment referral program in the public elementary and secondary schools of the district. The purpose of the program shall be to identify pupils who are substance abusers, assess the extent of these pupils' involvement with these substances and, where appropriate, refer pupils and their families to organizations and agencies approved by the Department of Health to offer competent professional treatment. Treatment shall not be at the expense of the local board of education.

Each school district shall develop a clear written policy statement which outlines the district's program to combat substance abuse and which provides for the identification, evaluation, referral for treatment and discipline of pupils who are substance abusers. Copies of the policy statement shall be distributed to pupils and their parents at the beginning of each school year.

1987,c.387, s.3.



Section 18A:40A-11 - Policies For Evaluations, Referral, Discipline

18A:40A-11. Policies for evaluations, referral, discipline
Each board of education shall adopt and implement, in accordance with rules and regulations promulgated by the State board, policies and procedures for the evaluation, referral for treatment and discipline of pupils involved in incidents of possession or abuse of substances as defined in section 2 of this act, on school property or at school functions, or who show significant symptoms of the use of those substances on school property or at school functions. In adopting and implementing these policies and procedures, the board shall consult and work closely with a local organization involved with the prevention, detection and treatment of substance abuse approved by the Department of Health.

1987,c.387, s.4.



Section 18A:40A-12 - Reporting Of Pupils Under Influence; Examination; Report; Return Home; Evaluation Of Possible Need For Treatment; Referral For Treatment.

18A:40A-12 Reporting of pupils under influence; examination; report; return home; evaluation of possible need for treatment; referral for treatment.

5. a. Whenever it shall appear to any teaching staff member, school nurse or other educational personnel of any public school in this State that a pupil may be under the influence of substances as defined pursuant to section 2 of this act, other than anabolic steroids, that teaching staff member, school nurse, or other educational personnel shall report the matter as soon as possible to the school nurse or medical inspector, as the case may be, or to a student assistance coordinator, and to the principal or, in his absence, to his designee. The principal or his designee, shall immediately notify the parent or guardian and the superintendent of schools, if there be one, or the administrative principal and shall arrange for an immediate examination of the pupil by a doctor selected by the parent or guardian, or if that doctor is not immediately available, by the medical inspector, if he is available. If a doctor or medical inspector is not immediately available, the pupil shall be taken to the emergency room of the nearest hospital for examination accompanied by a member of the school staff designated by the principal and a parent or guardian of the pupil if available. The pupil shall be examined as soon as possible for the purpose of diagnosing whether or not the pupil is under such influence. A written report of that examination shall be furnished within 24 hours by the examining physician to the parent or guardian of the pupil and to the superintendent of schools or administrative principal. If it is determined that the pupil was under the influence of a substance, the pupil shall be returned to the pupil's home as soon as possible and shall not resume attendance at school until the pupil submits to the principal a written report certifying that the pupil is physically and mentally able to return thereto, which report shall be prepared by a personal physician, the medical inspector, or the physician who examined the pupil pursuant to the provisions of this act.

In addition, the pupil shall be interviewed by a student assistance coordinator or another appropriately trained teaching staff member for the purpose of determining the extent of the pupil's involvement with these substances and possible need for treatment. In order to make this determination the coordinator or other teaching staff member may conduct a reasonable investigation which may include interviews with the pupil's teachers and parents. The coordinator or other teaching staff member may also consult with experts in the field of substance abuse as may be necessary and appropriate. If it is determined that the pupil's involvement with and use of these substances represents a danger to the pupil's health and well-being, the coordinator or other teaching staff member shall refer the pupil to an appropriate treatment program which has been approved by the Commissioner of Health.

b.Whenever any teaching staff member, school nurse, or other educational personnel of any public school in this State shall have reason to believe that a pupil has used or may be using anabolic steroids, that teaching staff member, school nurse, or other educational personnel shall report the matter as soon as possible to the school nurse or medical inspector, as the case may be, or to a student assistance coordinator, and to the principal or, in his absence, to his designee. The principal or his designee, shall immediately notify the parent or guardian and the superintendent of schools, if there be one, or the administrative principal and shall arrange for an examination of the pupil by a doctor selected by the parent or guardian or by the medical inspector. The pupil shall be examined as soon as possible for the purpose of diagnosing whether or not the pupil has been using anabolic steroids. A written report of that examination shall be furnished by the examining physician to the parent or guardian of the pupil and to the superintendent of schools or administrative principal. If it is determined that the pupil has been using anabolic steroids, the pupil shall be interviewed by a student assistance coordinator or another appropriately trained teaching staff member for the purpose of determining the extent of the pupil's involvement with these substances and possible need for treatment. In order to make this determination the coordinator or other teaching staff member may conduct a reasonable investigation which may include interviews with the pupil's teachers and parents. The coordinator or other teaching staff member may also consult with experts in the field of substance abuse as may be necessary and appropriate. If it is determined that the pupil's involvement with and use of these substances represents a danger to the pupil's health and well-being, the coordinator or other teaching staff member shall refer the pupil to an appropriate treatment program which has been approved by the Commissioner of Health.

L.1987, c.387, s.5; amended 1989, c.216, s.2; 2009, c.54, s.1; 2012, c.17, s.82.



Section 18A:40A-13 - Immunity For Personnel.

18A:40A-13 Immunity for personnel.

6.No action of any kind in any court of competent jurisdiction shall lie against any teaching staff member, including a student assistance coordinator, any school nurse or other educational personnel, medical inspector, examining physician or any other officer, agent or any employee of the board of education or personnel of the emergency room of a hospital because of any action taken by virtue of the provisions of this act, provided the skill and care given is that ordinarily required and exercised by other such teaching staff members, nurses, educational personnel, medical inspectors, physicians or other officers, agents, or any employees of the board of education or emergency room personnel.

L.1987, c.387, s.6; amended 1992, c.158, s.1; 2009, c.54, s.2.



Section 18A:40A-14 - Civil Immunity For Reporting.

18A:40A-14 Civil immunity for reporting.

7.Any teacher, guidance counselor, school psychologist, school nurse, student assistance coordinator or other educational or noneducational personnel, employed by or in any of the public or private schools of this State, who in good faith reports a pupil to the principal or his designee or to the medical inspector or school physician or school nurse in an attempt to help such pupil cure his abuse of substances as defined in section 2 of this act, shall not be liable in civil damages as a result of making any such report.

Nothing in this section is intended to preclude the protections provided in section 2 of P.L.1971, c.414 (C.2A:62A-4) or otherwise provided by law.

L.1987, c.387, s.7; amended 1992, c.158, s.2; 2009, c.54, s.3.



Section 18A:40A-15 - Inservice Training Program

18A:40A-15. Inservice training program
a. The Commissioner of Education, in consultation with the Commissioner of Health, shall develop an inservice training program for public school teachers to enable the teachers to recognize and respond to substance abuse by public school pupils. The program shall, at a minimum, include:

(1) Instruction to assist the teacher in the identification of the symptoms and behavioral patterns which might indicate that a child may be involved in substance abuse;

(2) Appropriate intervention strategies; and,

(3) Information on the State, local and community organizations which are available for the prevention, early intervention, treatment and rehabilitation of individuals who show symptoms of substance abuse.

The inservice training program required pursuant to this section shall be updated at regular intervals in order to insure that teaching staff members have the most current information available on this subject.

b. Each local board of education shall insure that all teaching staff members in the district who are involved in the instruction of pupils are provided with the inservice training program developed pursuant to this section. The inservice training program of the local board of education shall also include information concerning the policy of the board regarding the referral for treatment of pupils involved in substance abuse, as required pursuant to section 5 of this act.

1987, c. 387, s.8.



Section 18A:40A-16 - Guidelines, Materials For Program

18A:40A-16. Guidelines, materials for program
a. The Commissioner of Education, in consultation with the Commissioner of Health, shall establish guidelines for substance abuse education programs to be offered by local boards of education to the parents or legal guardians of public school pupils. The program shall, at a minimum, provide:

(1) A thorough and comprehensive review of the substance abuse education curriculum which will be taught to the child of the parent or guardian during the school year, with recommendations as to the ways in which the parent or guardian may enhance, reinforce and supplement that program;

(2) Information on the pharmacology, physiology, psychosocial and legal aspects of substance abuse, and instruction to assist the parent or guardian in the identification of the symptoms and behavioral patterns which might indicate that a child may be involved in substance abuse; and

(3) Information on the State, local and community organizations which are available for the prevention, early intervention, treatment and rehabilitation of individuals who show symptoms of substance abuse.

b. In addition to the guidelines required pursuant this section, the Commissioner of Education, in consultation with the Commissioner of Health, shall develop and provide to local boards of education suggested materials for the substance abuse education program for parents or legal guardians of school pupils, and shall maintain and continuously update a roster of individuals or groups available to assist boards of education in implementing this program and a list of State and local agencies and organizations which are approved by the Department of Health to provide services for the prevention, early intervention, treatment or rehabilitation of individuals who show symptoms of substance abuse.

1987, c. 387, s.9.



Section 18A:40A-17 - Outreach Program

18A:40A-17. Outreach program
a. Under the guidelines established by the Commissioner of Education, each local board of education shall establish an outreach program to provide substance abuse education for the parents or legal guardians of the pupils of the district. In establishing the program, the local board of education shall consult with such local organizations and agencies as are recommended by the commissioner. The board of education shall insure that the program is offered at times and places convenient to the parents of the district on school premises, or in other suitable facilities.

b. In addition to the substance abuse education program required pursuant to this section, each local board of education shall establish policies and procedures to provide assistance to parents or legal guardians who believe that their child may be involved in substance abuse. These policies and procedures shall be consistent with the policies and procedures for intervention by school personnel developed pursuant to this act.

c. The board of education in each school district in the State in which a nonpublic school is located shall have the power and duty to loan to the parents or legal guardians of all pupils attending nonpublic schools located within the district all educational materials developed by the Commissioner of Education for the instruction of the parents or legal guardians of public school pupils on the nature and effects of substances and substance abuse. The Commissioner of Education shall make these materials available so that the local board of education shall not be required to expend funds for the loan of these materials.

1987, c. 387, s.10.



Section 18A:40A-18 - Employment Of Student Assistance Coordinators In Certain School Districts.

18A:40A-18 Employment of student assistance coordinators in certain school districts.

11.The Commissioner of Education, in consultation with the Commissioner of Health, shall develop and administer a program which provides for the employment of student assistance coordinators in certain school districts.

a.Within 90 days of the effective date of this act, the Commissioner of Education shall forward to each local school board a request for a proposal for the employment of a student assistance coordinator. A board which wants to participate in the program shall submit a proposal to the commissioner which outlines the district's plan to provide substance abuse prevention, intervention, and treatment referral services to students through the employment of a student assistance coordinator. Nothing shall preclude a district which employs a student assistance coordinator at the time of the effective date of this act from participating in this program. The commissioner shall select school districts to participate in the program through a competitive grant process. The participating districts shall include urban, suburban, and rural districts from the north, central, and southern geographic regions of the State with at least one school district per county. In addition to all other State aid to which the local district is entitled under the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.) and other pertinent statutes, each board of education participating in the program shall receive from the State, for a three-year period, the amount necessary to pay the salary of its student assistance coordinator.

b.The position of student assistance coordinator shall be separate and distinct from any other employment position in the district, including, but not limited to district guidance counselors, school social workers, and school psychologists. The State Board of Education shall approve the education and experience criteria necessary for employment as a student assistance coordinator. The criteria shall include a requirement for certification by the State Board of Examiners. In addition to the criteria established by the State board, the Department of Education and the Department of Health shall jointly conduct orientation and training programs for student assistance coordinators, and shall also provide for continuing education programs for coordinators.

c.It shall be the responsibility of student assistance coordinators to assist local school districts in the effective implementation of this act. Coordinators shall assist with the in service training of school district staff concerning substance abuse issues and the district program to combat substance abuse; serve as an information resource for substance abuse curriculum development and instruction; assist the district in revising and implementing substance abuse policies and procedures; develop and administer intervention services in the district; provide counseling services to pupils regarding substance abuse problems; and, where necessary and appropriate, cooperate with juvenile justice officials in the rendering of substance abuse treatment services.

d.The Commissioner of Education, in consultation with the Commissioner of Health, shall implement a plan to collect data on the effectiveness of the program in treating problems associated with substance abuse and in reducing the incidence of substance abuse in local school districts. Six months prior to the expiration of the program authorized pursuant to this section, the Commissioner of Education shall submit to the Governor and the Legislature an evaluation of the program and a recommendation on the advisability of its continuation or expansion to all school districts in the State.

L.1987, c.387, s.11; amended 1990, c.52, s.54; 1996, c.138, s.70; 2007, c.260, s.68; 2009, c.54, s.4; 2012, c.17, s.83.



Section 18A:40A-19 - Pilot Programs

18A:40A-19. Pilot programs
The Commissioner of Education is authorized to make grants to local school districts in such amounts as he shall determine, to assist the districts in the implementation of innovative pilot programs designed to educate pupils of elementary and secondary schools and members of the general public on the subject of substance abuse, and to prevent the abuse of those substances. Application for grants shall be made on forms furnished by the Commissioner of Education and shall set forth the program proposed and appropriate administrative procedures for the proper and efficient implementation of the program. These pilot programs shall, at a minimum, include:

a. An early intervention competitive grant pilot program to be established by the Commissioner of Education, in consultation with the Commissioner of Health and the Commissioner of Human Services, to enable local school districts to identify and assist elementary school pupils who are affected by family substance abuse problems or who are at risk of developing such problems themselves. The purpose of the program shall be to encourage the creation of effective model programs for the early identification of children at risk for substance abuse related problems and to provide for effective intervention when these children are identified.

Grants shall be awarded to boards of education through a competitive grant process based upon written applications submitted by local boards of education. The Commissioner of Education shall select not more than eight of the proposals submitted by boards of education for participation in the pilot program. The commissioner, in addition to considering the overall quality of each proposal and the likelihood that the proposal can be replicated in other districts, shall seek to achieve the broadest geographic distribution of recipients consistent with the purposes of this act.

b. The pilot program established in Ocean County by the Department of Education in conjunction with the Juvenile Services Unit in the Family Division of the Administrative Office of the Courts, to coordinate the efforts of school and juvenile justice personnel in the county to combat alcohol and substance abuse by students.

The commissioner shall evaluate the effectiveness of the model program developed and tested pursuant to this section and disseminate information about successful model programs to school districts that do not participate in the pilot program.

1987, c. 387, s.12.



Section 18A:40A-20 - Annual Report

18A:40A-20. Annual report
The Commissioner of Education, in consultation with the Commissioner of Health and the Commissioner of Human Services, shall develop procedures for the evaluation of the impact of the programs established pursuant to this act and shall report annually to the Governor and the Legislature on the effects of these programs. That report shall include data concerning the incidence of substance abuse in the public schools; the nature and scope of intervention, prevention and treatment referral programs; an assessment of the impact of those programs on the problem of substance abuse; and, any recommendations for modifications in the programs established pursuant to this act.

1987, c. 387, s.13.



Section 18A:40A-21 - Rules, Regulations

18A:40A-21. Rules, regulations
The State Board of Education shall, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations to effectuate the purposes of this act.

1987, c. 387, s.14.



Section 18A:40A-22 - Findings, Declarations Relative To Substance Abuse Testing Policies In Public School Districts.

18A:40A-22 Findings, declarations relative to substance abuse testing policies in public school districts.

1.The Legislature finds and declares that there are many school districts within the State with a growing problem of drug abuse among their students. The Legislature further finds that federal and State courts have held that it may be appropriate for school districts to combat this problem through the random drug testing of students participating in extracurricular activities, including interscholastic athletics, and students who possess school parking permits. The Legislature also finds that a random drug testing program may have a positive effect on attaining the important objectives of deterring drug use and providing a means for the early detection of students with drug problems so that counseling and rehabilitative treatment may be offered.

L.2005,c.209,s.1.



Section 18A:40A-23 - Adoption Of Policy For Random Testing Of Certain Students.

18A:40A-23 Adoption of policy for random testing of certain students.

2.A board of education may adopt a policy, pursuant to rules and regulations adopted by the State Board of Education in consultation with the Department of Human Services, which are consistent with the New Jersey Constitution and the federal Constitution, for the random testing of the district's students in grades 9-12 who participate in extracurricular activities, including interscholastic athletics, or who possess school parking permits, for the use of controlled dangerous substances as defined in N.J.S.2C:35-2 and anabolic steroids. The testing shall be conducted by the school physician, school nurse or a physician, laboratory or health care facility designated by the board of education and the cost shall be paid by the board. Any disciplinary action taken against a student who tests positive for drug use or who refuses to consent to testing shall be limited to the student's suspension from or prohibition against participation in extracurricular activities, or revocation of the student's parking permits.

L.2005,c.209,s.2.



Section 18A:40A-24 - Public Hearing Prior To Adoption Of Drug Testing Policy.

18A:40A-24 Public hearing prior to adoption of drug testing policy.

3.Each board of education shall hold a public hearing prior to the adoption of its drug testing policy. The policy shall be in written form and shall be distributed to students and their parents or guardians at the beginning of each school year. The policy shall include, but need not be limited to, the following:

a.notice that the consent of the student and his parent or guardian for random student drug testing is required for the student to participate in extracurricular activities and to possess a school parking permit;

b.the procedures for collecting and testing specimens;

c.the manner in which students shall be randomly selected for drug testing;

d.the procedures for a student or his parent or guardian to challenge a positive test result;

e.the standards for ensuring the confidentiality of test results;

f.the specific disciplinary action to be imposed upon a student who tests positive for drug use or refuses to consent to testing;

g.the guidelines for the referral of a student who tests positive for drug use to drug counseling or rehabilitative treatment; and

h.the scope of authorized disclosure of test results

L.2005,c.209,s.3.



Section 18A:40A-25 - Rules, Regulations.

18A:40A-25 Rules, regulations.

4.The State Board of Education, in consultation with the Department of Human Services, shall adopt pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.2005,c.209,s.4.



Section 18A:41-1 - Fire, School Security Drills.

18A:41-1 Fire, school security drills.

18A:41-1. Every principal of a school of two or more rooms, or of a school of one room, when located above the first story of a building, shall have at least one fire drill and one school security drill each month within the school hours, including any summer months during which the school is open for instructional programs, and shall require all teachers of all schools, whether occupying buildings of one or more stories, to keep all doors and exits of their respective rooms and buildings unlocked during the school hours, except during an emergency lockdown or an emergency lockdown drill. Where school buildings have been provided with fire escapes, they shall be used by a part or all of the pupils performing every fire drill.

Amended 2007, c.205; 2009, c.178, s.4.



Section 18A:41-2 - Fire And Smoke Doors Closed

18A:41-2. Fire and smoke doors closed
Every principal and janitor of a school building having furnace room, hallway, or stair-tower fire or smoke doors shall keep them closed during the time the building is occupied by teachers and pupils.

L.1967, c.271.



Section 18A:41-3 - Violations; Misdemeanors

18A:41-3. Violations; misdemeanors
Any principal, teacher, or janitor failing to comply with the provisions of this chapter shall be guilty of a misdemeanor, and shall be punishable by a fine of not to exceed $100.00 for each offense

L.1967, c.271.



Section 18A:41-4 - Posting Copies Of Chapter

18A:41-4. Posting copies of chapter
The commissioner shall prepare and have printed in proper form copies of this chapter and cause them to be posted in each school building.

L.1967, c.271.



Section 18A:41-5 - Notification

18A:41-5. Notification
Each school district shall immediately notify the appropriate local fire department of any fire which occurs in a school building or on school property. The local fire department shall forward the data to the bureau of fire safety in the Department of Community Affairs.

L. 1989, c. 42, s. 2.



Section 18A:41-6 - "School Security Drill" Defined.

18A:41-6 "School security drill" defined.

1.As used in this act:

"School security drill" means an exercise, other than a fire drill, to practice procedures that respond to an emergency situation including, but not limited to, a non-fire evacuation, lockdown, or active shooter situation and that is similar in duration to a fire drill.

L.2009, c.178, s.1.



Section 18A:41-7 - Provision Of Training On School Safety, Security.

18A:41-7 Provision of training on school safety, security.

2.A local board of education and chief school administrator of a nonpublic school shall ensure that all full-time teaching staff members in the district or nonpublic school are provided with training on school safety and security that includes instruction on school security drills. The training shall use the drill guide and training materials prepared pursuant to section 3 of P.L.2009, c.178 (C.App.A:9-86). Each teaching staff member shall be provided with the training within one year of the effective date of this act or within 60 days of the commencement of that staff member's employment, whichever date is later.

L.2009, c.178, s.2.



Section 18A:41-8 - Establishment Of School Security Position Pilot Program.

18A:41-8 Establishment of school security position pilot program.

1. a. The Commissioner of Education shall establish a three-year pilot program that provides for the training and placement of veterans in school security positions available in school districts. The purpose of the pilot program shall be to increase school security by utilizing the skills of veterans.

b.The commissioner, in consultation with the Attorney General, shall establish policies and procedures for the recruitment, selection, and training of veterans eligible to participate in the pilot program, and for matching the selected veterans to school security positions available in school districts. The policies shall evaluate the level of skills, training, experience, fitness, and other qualifications deemed necessary for a veteran to serve in a school security position.

Notwithstanding the provisions of P.L.2004, c.134 (C.45:19A-1 et seq.) or P.L.2005, c.276 (C.52:17B-71.8 et al.) to the contrary, the commissioner may utilize the education and training program for security officers established pursuant to section 5 of the "Security Officer Registration Act," P.L.2004, c.134 (C.45:19A-5) or the training for safe schools resource officers and school liaisons to law enforcement developed pursuant to section 2 of P.L.2005, c.276 (C.52:17B-71.8), to train eligible veterans for school security positions under the pilot program.

c.A school district that wants to participate in the pilot program shall submit an application to the commissioner in such form as required by the commissioner. The school district, as part of the application, shall include information on the security needs of the school district, the number of school security positions at each school, the rate of turnover in these positions, and other information as required by the commissioner.

d.The commissioner shall select up to 12 school districts for participation in the pilot program. The commissioner shall select districts in the northern, central, and southern regions of the State and shall seek a cross section of school districts from urban, suburban, and rural areas of the State. The selected school districts may include, but shall not be limited to, Making Our Schools Safe Districts as designated under the Department of Education's Safer Schools for a Better Tomorrow initiative.

In selecting the pilot school districts, the commissioner shall consider the security needs of the district as reflected in the data reported in the commissioner's annual report on violence, vandalism, and harassment, intimidation, or bullying in the public schools, as required under section 3 of P.L.1982, c.163 (C.18A:17-48).

e.Three years following the establishment of the pilot program, the commissioner shall submit a report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1). The report shall contain information on the implementation of the pilot program, the effectiveness of veterans in school security positions, and the recommendations of the commissioner and the Attorney General on the advisability of continuing, expanding, or modifying the program.

L.2013, c.277, s.1.



Section 18A:42-1 - Safety Patrol By Pupils

18A:42-1. Safety patrol by pupils
Any board of education may make rules providing for the organization of school safety patrols in the public schools under its jurisdiction and for the appointment, with the permission of the parents, of pupils as members thereof, for the purpose of influencing and encouraging other pupils to refrain from crossing public highways at points other than at regular crossings, and for the purpose of directing pupils not to cross highways at times when the presence of traffic would render such crossing unsafe. No liability shall attach either to the board of education or any person holding office, position or employment under it, by virtue of the organization, maintenance or operation of a school safety patrol organized, maintained, and operated under the authority of this section.

L.1967, c.271.



Section 18A:42-2 - School Orchestra Not To Compete With Civilian Musicians; Exceptions

18A:42-2. School orchestra not to compete with civilian musicians; exceptions
No music supervisor, music teacher or any person having charge of any band or orchestra connected with a public school of this state shall permit such band or orchestra to play, perform or furnish music as a school band or orchestra at any function in competition with civilian musicians. Excepted herefrom are functions connected with such public school and functions which shall be of a patriotic nature.

L.1967, c.271.



Section 18A:42-3 - Collection And Deposit Of Savings Of Pupils

18A:42-3. Collection and deposit of savings of pupils
In order to encourage the habit of saving among the pupils in schools, the principal or superintendent of any public school, or any person designated for that purpose by the board of education or other school authority under which the school shall be, may collect once a week, or from time to time, small amounts of savings from the pupils of the school, to be deposited by the principal, superintendent, or designated person promptly upon collection in any financial institution having its principal office in New Jersey, whose accounts or deposits are insured or guaranteed by any corporation created or organized under the laws of the United States, which corporation is an instrumentality of the United States or of any successor corporation having for its purpose the insurance of deposits or accounts.

These moneys shall be placed to the credit of the respective pupils for whom the money has been collected, or if the amount collected at any one time is deemed insufficient for the opening of individual accounts, in the name of the principal, superintendent, or designated person, in trust, and to be by him eventually transferred to the credit of the respective pupils to whom the same belongs. In the meantime, the principal, superintendent, or designated person shall furnish to the financial institution a list giving the names, signatures, addresses, ages, places of birth, parents' names, and such other data concerning the respective pupils as the financial institution may require.

The words "system of school savings" or "school savings" may be used in circulars, reports, and other printed or written matter used in connection with this section.

L.1967, c.271.



Section 18A:42-4 - Distribution Of Literature As To Candidacy, Bond Issues, Or Other Public Question To Be Submitted At Election; Prohibited

18A:42-4. Distribution of literature as to candidacy, bond issues, or other public question to be submitted at election; prohibited
No literature which in any manner and in any part thereof promotes, favors or opposes the candidacy of any candidate for election at any annual school election, or the adoption of any bond issue, proposal, or any public question submitted at any general, municipal or school election shall be given to any public school pupil in any public school building or on the grounds thereof for the purpose of having such pupil take the same to his home or distribute it to any person outside of said building or grounds, nor shall any pupil be requested or directed by any official or employee of the public schools to engage in any activity which tends to promote, favor or oppose any such candidacy, bond issue, proposal, or public question. The board of education of each school district shall prescribe necessary rules to carry out the purposes of this section.

L.1967, c.271.



Section 18A:42-5 - Certain Student Organizations Declared Harmful

18A:42-5. Certain student organizations declared harmful
Every fraternity, sorority, secret society or organization composed in whole or in part of public school pupils, which seeks to organize and perpetuate itself by taking in members from among the pupils enrolled in such school in which they are students, upon the basis of decision of the membership of such organization, rather than from the free choice of any pupils in such school who are otherwise qualified to fill the special aims of such organization, is hereby declared to be an organization inimical to the good of the school system and to the democratic principles and ideals of public education and to the public good.

L.1967, c.271.



Section 18A:42-6 - Organizations Forbidden In High Schools; Rules; Exceptions

18A:42-6. Organizations forbidden in high schools; rules; exceptions
No such fraternity, sorority, society or organization shall be formed or maintained in any public high school, and the board of education of every school district shall adopt rules providing for the necessary disciplinary measures to enforce this section.

This section shall not apply to any state college.

L.1967, c.271.



Section 18A:43-1 - Accident Insurance For Pupils Authorized

18A:43-1. Accident insurance for pupils authorized
The board of education in any school district may arrange for and maintain, and may pay the premiums for policies of accident insurance with any insurance company created by or under the laws of this State or authorized by law to transact business in this State, to provide for payments to pupils of the school district in connection with loss resulting from bodily injury sustained by such pupils through accidental means while participating in, practicing or training for, or during transportation to or from games or contests conducted by the school district, or by any school of the district, or with the consent of the board of education or of the school and under the supervision of an employee of the board of education, and for payments to pupils injured in connection either with the conduct of the regular curricular and extra-curricular programs of the district or with student travel to and from the places where such programs are conducted and which travel is made necessary by such programs.

L.1967, c.271; amended by L.1975, c. 233, s. 1, eff. Oct. 24, 1975.



Section 18A:43-2 - Payment By Pupils Of Proportionate Share Of Premiums

18A:43-2. Payment by pupils of proportionate share of premiums
A board of education maintaining such accident insurance for the benefit of its pupils may require the payment to the board of education by pupils, to whom the benefit of such insurance is extended, of a proportionate share of the premiums or any part thereof. The sums to be paid by the pupils shall be established by a schedule determined by the board of education, but no pupil electing not to participate in the accident insurance coverage, shall be required to make any payment toward the cost of the premiums therefor.

L.1967, c.271.



Section 18A:43-3 - No Liability Imposed On Board Of Education

18A:43-3. No liability imposed on board of education
The provisions of this chapter shall not be construed to impose any liability on the part of a board of education for injury sustained by a pupil as a result of or in connection with any of the games or contests hereinabove mentioned, or as a result of or in connection with the conduct of the physical education program of the school district or of any school of the district.

L.1967, c.271.



Section 18A:43A-1 - Children's Bureau

18A:43A-1. Children's bureau
The board of education of any school district including any regional school district, by resolution, may provide for the establishment of a children's bureau for the district.

L.1967, c.271.



Section 18A:43A-2 - Director

18A:43A-2. Director
Every children's bureau so established shall be under the immediate supervision of a director to be appointed by the board of education of the district and who shall be a person qualified by training and experience to direct the work of such bureau.

L.1967, c.271.



Section 18A:43A-3 - Staffing And Assignment Of Personnel

18A:43A-3. Staffing and assignment of personnel
The board of education shall provide for the operation of the bureau, for the payment of its expenses, for the staffing and assignment of personnel to the bureau including provision for the services of a social welfare caseworker or caseworkers and such other professional personnel as may be required by the bureau. Except as provided in section 18A:43A-8, the board may fix the compensation of the employees of the bureau including the director, assign duties and regulate the terms and conditions of all such employments.

L.1967, c.271



Section 18A:43A-4 - Function

18A:43A-4. Function
It shall be the function of any children's bureau so established, to coordinate the various student supervisory and counseling programs of the school district; and to cooperate with, and seek the cooperation of, state, county and municipal authorities and public or private social welfare and recreational agencies to assist in the solution of juvenile problems generally and in providing those services recognized as basic to the team approach in solving problems of individuals in their relations to others and to their environment.

L.1967, c.271



Section 18A:43A-5 - Services That May Be Provided Or Administered.

18A:43A-5 Services that may be provided or administered.

18A:43A-5. The bureau may, subject to the approval of the board of education, provide for or administer any or all of the following services:

(a)Take, keep and maintain a census of all children residing in the district pursuant to the provisions of section 18A:11-2;

(b)Supervise and maintain a school attendance service to carry out the provisions of article 3 of chapter 38 of this title, Compulsory Education;

(c)Maintain a register and classification of children with intellectual disabilities and children with handicaps pursuant to the provisions of chapter 46 of this title;

(d)Supervise the issuance of employment certificates, age certificates and special permits pursuant to the provisions of chapter 153 of the Laws of 1940, the law limiting and regulating child labor;

(e)Establish and maintain group and individual child guidance and counseling programs;

(f)Establish and operate speech and remedial reading clinics and such other clinics as will promote the normal educational development of the children of the district;

(g)Arrange with the respective county and municipal authorities concerned with proper juvenile development and particularly with those concerned with juvenile delinquency for mutual cooperation and assistance including service of the children's bureau as a receiving center for juvenile delinquents;

(h)Carry out, under guidance, the recommendations of mental health and diagnostic centers and clinics and of family psychiatrists and physicians;

(i)Counsel with parent and child;

(j)Cooperate in providing long- or short-term supervision of any child in connection with any of the services authorized by this section;

(k)Assist in the promotion of the normal development of youth and their proper adjustment in society.

amended 2010, c.50, s.12.



Section 18A:43A-6 - Cooperation By Other Services And Civil Authorities

18A:43A-6. Cooperation by other services and civil authorities
In connection with any of the functions or services authorized by this chapter, the bureau shall cooperate with and receive the cooperation of, the medical inspector, nurse, psychological examiner or any approved clinic or agency providing psychological or psychiatric services to the district, the teachers, guidance counsellor, attendance officer, and all other personnel of the district as may be of assistance to the bureau in the performance of its authorized functions or services under this chapter. In addition the bureau is authorized to cooperate with and seek the cooperation of state, county and municipal authorities and public or private social welfare and recreational agencies.

L.1967, c.271.



Section 18A:43A-7 - Cooperation By County And Municipal Government

18A:43A-7. Cooperation by county and municipal government
The board of chosen freeholders of any county in which the board of education of any district therein has established a children's bureau pursuant to this chapter and the governing body of the municipality or municipalities of which such district is comprised is authorized and empowered to cooperate with and assist any such children's bureau in the performance of any of its functions or services authorized by this chapter and any such board of chosen freeholders or governing body may authorize the assignment of any county or municipal employee, including members of the municipal police department, subject to the approval of the director of such children's bureau, to serve with such children's bureau and under the direction of the director thereof.

L.1967, c.271.



Section 18A:43A-8 - Employee To Retain Rights

18A:43A-8. Employee to retain rights
Any such county or municipal employee, including members of the municipal police department, so assigned to serve with the children's bureau of a school district shall continue as an employee or member of, and be compensated by, the respective department or division from which he was assigned, and shall retain all his pension, tenure and other rights as an employee or member thereof.

L.1967, c.271.



Section 18A:43A-9 - Extension Of Service To Other Districts; Contract

18A:43A-9. Extension of service to other districts; contract
Any board of education, which has established a children's bureau, and the board of education of any other school district may, pursuant to resolutions duly adopted, contract for the extension of the services of such bureau to such other district, upon such terms as may be determined upon between them and in any such case the bureau shall be operated for the benefit of both such school districts, pursuant to such contract.

L.1967, c.271.



Section 18A:43A-10 - Empowers Previously Formed Bureaus

18A:43A-10. Empowers previously formed bureaus
Any children's bureau heretofore established in any school district and which has been and is performing any of the functions or services authorized by this chapter shall have all the powers conferred upon children's bureaus by this chapter in the same manner as though such bureau was established pursuant to this chapter.

L.1967, c.271.



Section 18A:44-1 - Establishment Of Preschool

18A:44-1. Establishment of preschool
18A:44-1. The board of education of any district may establish a preschool school or department in any school under its control, and shall admit to such preschool school or department any child who is under the age at which children are admitted to other schools or classes in such district.

L.1967, c.271; amended 1996, c.138, s.71.



Section 18A:44-2 - Establishment Of Kindergarten

18A:44-2. Establishment of kindergarten
18A:44-2. The board of education of any district may establish a kindergarten school or kindergarten department, which in order to receive State aid shall be a one-year program in advance of or in preparation for entrance to first grade, in any school under its control, and may admit to such kindergarten school or department any child over the age of four and under the age of five and shall admit to such kindergarten school or department any child over the age of five and under the age of six years who is a resident of the district.

L.1967, c.271; amended 1996, c.138, s.72.



Section 18A:44-3 - Nursery School And Kindergarten School Teachers; Special Certificates

18A:44-3. Nursery school and kindergarten school teachers; special certificates
Every teacher in a nursery school or department and every teacher in a kindergarten school or department shall hold an appropriate certificate, which shall be issued by the state board of examiners at the request of the board of education of the district in which such school or department is situate or by the board of examiners of the city in which he is teaching, if there is such a board.

L.1967, c.271.



Section 18A:44-4 - Expenses; How Paid.

18A:44-4 Expenses; how paid.

18A:44-4. a. Except as otherwise provided pursuant to subsection b. of this section, the expenses of preschool schools or departments and of kindergarten schools or departments shall be paid out of any moneys available for the general fund expenses of the schools, and in the same manner and under the same restrictions as the expenses of other schools or departments are paid, except when wholly or partly subsidized by restricted funding sources or restricted endowments.

b.A district may collect tuition from the parents or guardians of students enrolled in a preschool school or department for whom the district does not receive preschool education aid pursuant to section 12 of P.L.2007, c.260 (C.18A:7F-54). The amount of tuition may not exceed the per pupil cost of the preschool program.

Amended 1993, c.83, s.18; 1996, c.138, s.73; 2004, c.125; 2007, c.260, s.69.



Section 18A:44-6 - Division Of Early Childhood Education.

18A:44-6 Division of Early Childhood Education.

2. a. There is established a Division of Early Childhood Education in the Department of Education. The administrator and head of the division shall be a person qualified by training and experience to perform the duties of the division and shall devote his entire time to the performance of those duties.

b.The division shall be responsible for:

(1)setting required standards for early childhood education programs in districts that operate preschool programs for three- and four-year olds that emphasize the quality necessary to meet children's needs, including, but not limited to, standards for teacher qualifications, program design and facilities;

(2)identifying and disseminating information on model early childhood education programs that meet and exceed high standards for program quality;

(3)the coordination of early childhood programs and services in consultation with the Department of Human Services;

(4)identifying the amount of funds necessary to implement successful early childhood education programs based on a comprehensive needs assessment;

(5)providing assistance, as needed, to school districts in implementing early childhood education programs;

(6)implementing the early childhood education orders of the New Jersey Supreme Court;

(7)overseeing the evaluation and monitoring of early childhood education programs in districts that operate preschool programs for three- and four-year olds; and

(8)providing, in consultation with the Department of Human Services, an annual report to the Legislature and public on early childhood education.

L.2000, c.139, s.2; amended 2007, c.260, s.70.



Section 18A:45-1 - Establishment Of Secondary Schools And Junior High Schools

18A:45-1. Establishment of secondary schools and junior high schools
The board of education of any school district may, with the consent of the state board, establish and organize secondary schools including junior high schools which shall be subject to rules prescribed by the state board and the state board may withhold or withdraw its approval of any such school whenever in its opinion the academic work, location or enrollment and per capita cost of maintenance thereof shall not warrant its establishment or continuance.

L.1967, c.271.



Section 18A:46-1 - Definitions.

18A:46-1 Definitions.

18A:46-1. As used in this chapter a handicapped child shall mean and include any child who has an intellectual disability or who is visually handicapped, auditorily handicapped, communication handicapped, neurologically or perceptually impaired, orthopedically handicapped, chronically ill, emotionally disturbed, socially maladjusted, multiply handicapped, autistic, or pre-school handicapped.

amended 1981, c.415, ss.6,9 (amended 1982, c.100); 1990, c.52, s.55; 2010, c.50, s.13.



Section 18A:46-1.1 - Burden Of Proof, Production On School District Relative To Special Education Due Process Hearings.

18A:46-1.1 Burden of proof, production on school district relative to special education due process hearings.

1.Whenever a due process hearing is held pursuant to the provisions of the "Individuals with Disabilities Education Act," 20 U.S.C. s.1400 et seq., chapter 46 of Title 18A of the New Jersey Statutes, or regulations promulgated thereto, regarding the identification, evaluation, reevaluation, classification, educational placement, the provision of a free, appropriate public education, or disciplinary action, of a child with a disability, the school district shall have the burden of proof and the burden of production.

L.2007, c.331, s.1.



Section 18A:46-2 - Special Educational Services; Appointment Of Professional Personnel; Advisory Council; Membership; No Compensation.

18A:46-2 Special educational services; appointment of professional personnel; advisory council; membership; no compensation.

18A:46-2. The commissioner shall be responsible for the coordination of the work of the county departments of child study and the general administration of special educational services in the public schools of this State.

In order to carry out the provisions of this chapter, he shall appoint to his staff persons qualified to administer educational services in the general field of education for handicapped children including each of the following disability groups: (1) intellectually disabled, (2) orthopedically handicapped, (3) communication handicapped, (4) visually handicapped, (5) neurologically or perceptually impaired, (6) chronically ill, (7) emotionally disturbed, (8) socially maladjusted, (9) auditorily handicapped, (10) autistic and (11) pre-school handicapped, and a consultant experienced in child psychiatry, and specialists in school psychology, health service, school social work, learning disabilities and special education and such other qualified personnel as he shall deem necessary and he shall fix their compensation with the approval of the State board.

The commissioner shall appoint biannually an advisory council with the approval of the State board which will consist of not less than seven nor more than 15 members representative of public and private professional and lay interests. The advisory council shall advise in the promulgation of rules, regulations and the implementation of this chapter and the establishment of standards and qualifications for the professional personnel. The council shall serve without remuneration.

amended 1973, c.7; 1981, c.415, ss.7,9 (amended 1982, c.100); 1990, c.52, s.56; 2010, c.50, s.14.



Section 18A:46-2.1 - Legislative Findings

18A:46-2.1. Legislative findings
The Legislature finds that impaired hearing can greatly handicap a child's ability to acquire language and develop speech. This can have a profoundly negative effect, not only on the child's intellectual development, but on his emotional and social development as well. The Legislature further finds that in order to safeguard the well-being of those children in this State with significant hearing loss it is of the utmost importance that they be provided with adequate educational services. This bill attempts to insure that the educational needs of all hearing impaired children are met by establishing within the Department of Education the position of coordinator of deaf education.

L.1981, c. 351, s. 1, eff. Dec. 24, 1981.



Section 18A:46-2.2 - Coordinator Of Deaf Education; Appointment

18A:46-2.2. Coordinator of deaf education; appointment
The Commissioner of the Department of Education shall appoint a coordinator of deaf education.

L.1981, c. 351, s. 2, eff. Dec. 24, 1981.



Section 18A:46-2.3 - Duties

18A:46-2.3. Duties
The duties of the coordinator of deaf education shall include evaluating, coordinating and developing local, county, regional and State-operated educational programs and services for hearing impaired children.

L.1981, c. 351, s. 3, eff. Dec. 24, 1981.



Section 18A:46-2.4 - Office Of The Special Education Ombudsman.

18A:46-2.4 Office of the Special Education Ombudsman.
1. a. There is established in the Department of Education the Office of the Special Education Ombudsman. The purpose of the ombudsman is to serve as a resource to provide information and support to parents, students, and educators regarding special education rights and services.

b.The Commissioner of Education shall appoint a Special Education Ombudsman, who shall be qualified by training and experience to perform the duties of the office. The ombudsman shall be a person of recognized judgment, integrity, and objectivity, and shall be skilled in communication, conflict resolution, and professionalism.

c.The ombudsman shall organize and direct the work of the office, including the work of such professional and clerical staff as may be necessary to carry out the ombudsman's duties.

L.2015, c.219, s.1.



Section 18A:46-2.5 - Duties.

18A:46-2.5 Duties.
2. a. The duties of the Special Education Ombudsman shall include, but need not be limited to, the following:

(1)to serve as a source of information for parents, students, educators, and interested members of the public to help them better understand State and federal laws and regulations governing special education;

(2)to provide information and support to parents of students with disabilities in navigating and understanding the process for obtaining special education evaluations and services;

(3)to provide information and communication strategies to parents and school districts for resolving a disagreement regarding the identification, evaluation, classification, placement, provision of a free, appropriate public education, or disciplinary action, of a student with a disability; and to educate parents on the available options for resolving such disputes, including due process hearings, mediation, and other alternative dispute resolution processes;

(4)to work neutrally and objectively with all parties to help ensure that a fair process is followed and that the special education system functions equitably and as intended;

(5)to identify any patterns of complaints that emerge regarding special education rights and services, and to recommend strategies for improvement to the Department of Education;

(6)to assist the Department of Education in creating public information programs designed to acquaint and educate parents and the public about the ombudsman's duties; and

(7)to serve as a resource for disability-related information and referrals to other available programs and services for individuals with disabilities, including early intervention and transition to adult life.

b.The ombudsman shall treat communications received in the course of his duties, including personally identifiable information regarding students, parents, and others from whom information is acquired, as confidential, except when disclosure is necessary to enable the ombudsman to perform the duties of the office and consent for disclosure is obtained. Upon receipt of information that by law is confidential or privileged, the ombudsman shall maintain the confidentiality of such information and shall not disclose or disseminate the information except as provided by applicable State or federal law.

L.2015, c.219, s.2.



Section 18A:46-2.6 - Annual Report.

18A:46-2.6 Annual report.
3.The Special Education Ombudsman shall make an annual report to the State Board of Education and the Commissioner of Education, which includes a summary of the services the ombudsman provided during the year, and any specific recommendations the ombudsman deems appropriate and necessary concerning the State's implementation of special education procedures and services.

L.2015, c.219, s.3.



Section 18A:46-3 - County Departments Of Child Study; Duty; Membership; Qualification; Designating Chairman

18A:46-3. County departments of child study; duty; membership; qualification; designating chairman
When the results of a survey of handicapped children in any county, in the opinion of the commissioner warrants it, he shall, with the approval of the state board, establish a department of child study which shall be charged with the duty of performing the services required to be performed at the county level under this chapter. He shall appoint for each county department of child study or, with the approval of the state board, for one or more county departments of child study, a supervisor, whose duties shall include the coordination of the special education services in the county, and he shall appoint, such additional personnel, constituting a child study team as he deems necessary to perform such services for handicapped children.

In addition to the supervisor of child study the members of each child study team shall include personnel qualified to administer, supervise or otherwise perform the special education services required under this chapter.

The county superintendent of the county or the county superintendents of the counties served by one child study team jointly shall, with the approval of the commissioner, designate a member of the child study team to serve as chairman and in event that they cannot agree the chairman shall be designated by the commissioner.

L.1967, c.271.



Section 18A:46-3.1 - Regional Consultants For Hearing Impaired; Appointment; Duties

18A:46-3.1. Regional consultants for hearing impaired; appointment; duties
The Commissioner of the Department of Education shall appoint four regional consultants for the hearing impaired. The duties of these consultants shall include assisting the child study teams in the educational evaluation and placement of hearing handicapped children and the development of appropriate individual educational programs, for each handicapped child with significant hearing loss.

L.1981, c. 350, s. 1, eff. Dec. 24, 1981.



Section 18A:46-4 - Terms; Salaries; Supervisor's Expense; State Aid

18A:46-4. Terms; salaries; supervisor's expense; state aid
The commissioner shall fix the terms of office and compensation of the supervisor and other members of the child study team. Their salaries shall be paid as other State salaries are paid by warrants drawn by the Director of the Division of Budget and Accounting on the State Treasurer, on orders issued by the commissioner. All claims for expenses of the supervisor, for each county in which he shall serve, shall be paid after being audited by the county superintendent on orders issued by the county superintendent and drawn on the county treasurer. Notwithstanding any other provision of the law, the State shall reimburse each county no more than $750.00 for the expenses of the supervisor in any 1 year. All claims for expenses of the supervisor which exceed the sum of $750.00 shall be paid by the county.

L.1967, c.271; amended by L.1975, c. 336, s. 1, eff. March 3, 1976.



Section 18A:46-5 - Functions Of Child Study Teams

18A:46-5. Functions of child study teams
Each county child study team shall function in consultation with the local boards of education in the county or the local boards of education in the counties served by it in the fields pertaining to:

a. identification and diagnosis of children needing special educational services,

b. development and approval of public school programs for handicapped pupils,

c. supervision and coordination of public school programs for handicapped pupils,

d. reporting and referral of children with handicaps, of such severity as to indicate the necessity of residential placement, medical or psychological treatment, or care, to the appropriate agency for such purpose,

e. social case work and psychological evaluation,

f. remedial instruction,

g. cooperative action with other state and county departments and lay professional organizations, and

h. additional responsibilities as determined by the commissioner with the approval of the state board.

L.1967, c.271.



Section 18A:46-5.1 - Basic Child Study Team Services; Provision By Boards Of Education And State Operated Programs

18A:46-5.1. Basic child study team services; provision by boards of education and state operated programs
Each board of education and State operated program shall separately or jointly with one or more boards of education or State agencies provide for basic child study team services. The basic child study team shall consist of a school psychologist, a learning disability teacher consultant and a school social worker, and for the purposes of evaluation and classification shall include pertinent information from certified school personnel making the referral. This information shall be considered in the evaluation and classification process as defined in N.J.A.C. 6:28-1.1 et seq.

The referring certified school personnel and the school principal, or his designee, may attend the classification conference as defined in N.J.A.C. 6:28-1.1 et seq. and participate in the classification decision.

L.1982, c. 162, s. 1, eff. Oct. 28, 1982.



Section 18A:46-5.2 - Participation By Parent Or Guardian

18A:46-5.2. Participation by parent or guardian
Any decision by the basic child study team concerning the evaluation, classification and placement of a student shall include the full participation of that student's parents or guardian as prescribed under N.J.A.C. 6:28-1.1 et seq.

L.1982, c. 162, s. 2, eff. Oct. 28, 1982.



Section 18A:46-6 - Handicapped Children And Children Who Require And Are Benefited By Special Education Programs And Services; Identification

18A:46-6. Handicapped children and children who require and are benefited by special education programs and services; identification
Each board of education, according to uniform rules prescribed by the commissioner with the approval of the State board, shall provide for the identification of any children between the ages of five and 21 residing in the district and enrolled in the public schools of the State or in a nonpublic school located in the district, who cannot be properly accommodated through the school facilities usually provided, because of handicaps.

For the purposes of this act, a child who boards at a school in a district in which his parents do not maintain a resident shall not be considered a resident of the district.

In addition, each board of education shall also identify and ascertain, according to rules promulgated by the commissioner with the approval of the State board, those children between the ages of three and five years who require and who would be benefited by special education programs and services, which may prevent their handicaps from becoming more debilitating.

Each board of education shall provide information to parents of handicapped children below the age of three regarding available services and programs provided by other State, county or local agencies, which may prevent their handicaps from becoming more debilitating.

L.1967, c.271; amended by L.1977, c. 193, s. 3, eff. Aug. 25, 1977; L.1981, c. 415, s. 1; L.1984, c. 123, s. 1, eff. Aug. 8, 1984.



Section 18A:46-6.1 - Providers Of Programs And Services For 3 To 5 Year Olds

18A:46-6.1. Providers of programs and services for 3 to 5 year olds
The programs and services required pursuant to N.J.S. 18A:46-1 et seq. for handicapped children between the ages of 3 and 5 shall be provided by one or more of the following:

a. Parent training and counseling;

b. Special programs and services in the district including programs in hospitals, homes or other institutions;

c. Special programs and services offered by other districts as provided by agreement between one or more districts;

d. A Jointure Commission;

e. A county special services school district; and

f. Such other methods as shall be approved by the commissioner with the approval of the State board.

L.1981, c. 415, s. 2.



Section 18A:46-7 - Reports Of Handicapped Children

18A:46-7. Reports of handicapped children
Each board of education shall report annually to the county superintendent of schools of the county in which the school district is situate, who shall report to the commissioner, the names of all children who are in special education instructional programs and the names and addresses of their parents or persons having control or custody of them, together with the category into which they have been classified. Included in this report shall be the names and addresses of any known handicapped children who are not attending school. The commissioner shall make the information in the reports available to any state agency charged with the care and restoration of any particular category of handicapped children.

L.1967, c.271.



Section 18A:46-7.1 - Laws, Rules And Regulations; Distribution To Parents Of Children Classified As Handicapped

18A:46-7.1. Laws, rules and regulations; distribution to parents of children classified as handicapped
In every school district having children who have been classified as handicapped pursuant to the provisions of chapter 46 (Classes and Facilities for Handicapped Children) of Title 18A of the New Jersey Statutes, the board of education of the district shall, annually, cause copies of said chapter 46, as amended and supplemented, together with all current rules and regulations of the commissioner relating thereto, to be prepared for distribution to parents of children classified as handicapped or the persons having control or custody of such children who request copies thereof.

Persons requesting copies shall be required to pay a reasonable fee as fixed by the board, to cover the cost of preparing the copies.

L.1973, c. 3, s. 1.



Section 18A:46-7.2 - Doe To Disseminate Information On Adult Services To Parents Of Special Education Recipients.

18A:46-7.2 DOE to disseminate information on adult services to parents of special education recipients.
1.The Department of Education shall include in its "Parental Rights in Special Education" booklet that is available to parents of children who receive special education services, information describing services available through, and contact information for, State agencies serving persons with disabilities. The booklet shall include, but not be limited to, information regarding the following State agencies serving persons with disabilities: the Division of Vocational Rehabilitation Services in the Department of Labor and Workforce Development; the Divisions of Developmental Disabilities, Mental Health Services, the Deaf and Hard of Hearing, and Disability Services in the Department of Human Services; and the Commission for the Blind and Visually Impaired in the Department of Human Services.

L.2006,c.62,s.1.



Section 18A:46-7.3 - Designation Of Disability Services Resource In High School For Parents.

18A:46-7.3 Designation of disability services resource in high school for parents.
2.The Department of Education shall require that, beginning with the 2006-2007 school year, all school districts with grades nine through 12 designate at least one staff member to serve as a disability services resource for parents. The designated staff member shall be able to demonstrate competency in the various services available through State agencies that serve persons with disabilities, and shall provide information to parents about how to access the services and assistance to parents in contacting the appropriate State agency. The district shall conduct outreach activities to ensure that the parents of children who receive special education services in the district, and local community disability organizations and service providers, are made aware of the name and contact information of the designated staff member.

L.2006,c.62,s.2.



Section 18A:46-7.4 - Posting of timeline.

18A:46-7.4 Posting of timeline.
2. The Commissioner of Education shall post the timeline developed pursuant to section 1 of P.L.2016, c.72 (C.30:1-1.4) on the official website of the Department of Education.

L.2016, c.72, s.2.



Section 18A:46-8 - Classification Of Disabled, Handicapped Children; Report To Parent Or Guardian.

18A:46-8 Classification of disabled, handicapped children; report to parent or guardian.

18A:46-8. Each board of education shall provide for the examination and classification of each child residing in the district and identified pursuant to N.J.S.18A:46-6, except that the board of education of a county vocational school district shall provide for the examination and classification of each child who is attending the county vocational school on a full-time basis and is identified pursuant to N.J.S.18A:46-6. Such examination and classification shall be accomplished according to procedures prescribed by the commissioner and approved by the State board, under one of the following categories: intellectually disabled, visually handicapped, auditorily handicapped, communication handicapped, neurologically or perceptually impaired, orthopedically handicapped, chronically ill, emotionally disturbed, socially maladjusted, autistic, multiply handicapped or pre-school handicapped. The examination and classification of such nonpublic school children shall be in a location determined by the local board of education of the district in which the nonpublic school is located and approved by the commissioner pursuant to rules and regulations promulgated by the State board.

The classification of communication handicapped shall be made by the basic child study team and an approved speech correctionist or speech pathologist, without child study consultation. Such children shall be reported to the basic child study team.The proposed classification shall be reported to the parent or guardian of the child and an opportunity provided, prior to implementation of the classification, for consultation by such parent or guardian with the appropriate special educational services personnel of the district. Pursuant to rules of the State board, the parent or guardian shall also be provided an opportunity for further review of the classification in the Department of Education.

amended 1977, c.193, s.4; 1977, c.415; 1978, c.46; 1981, c.415, s.8; 1984, c.123, s.2; 1990, c.52, s.57; 2010, c.50, s.15.



Section 18A:46-9 - Classification Of Children Having An Intellectual Disability.

18A:46-9 Classification of children having an intellectual disability.

18A:46-9. Each child classified pursuant to N.J.S.18A:46-8 as having an intellectual disability shall be similarly further identified, examined and classified into one of the following subcategories:

a.Educable children with intellectual disabilities who may be expected to succeed with a minimum of supervision in homes and schools and community life and are characterized particularly by reasonable expectation that at maturity they will be capable of vocational and social independence in competitive environments;

b.Trainable children with intellectual disabilities who are so intellectually disabled that they cannot be classified as educable but are, notwithstanding, potentially capable of self-help, of communicating satisfactorily, or participating in groups, of directing their behavior so as not to be dangerous to themselves or others and of achieving with training some degree of personal independence and social and economic usefulness within sheltered environments;

c.Children eligible for day training, who are incapable of giving evidence of understanding and responding in a positive manner to simple directions expressed in the child's primary mode of communication and who cannot in some manner express basic wants and needs.

amended 1975, c.212, s.39; 2010, c.50, s.16.



Section 18A:46-10 - Classification According To Ability; Scope Of Educational Service

18A:46-10. Classification according to ability; scope of educational service
Pupils identified as needing special education services to ameliorate or to prevent the development of learning handicaps shall be classified according to their ability to benefit from specified types of educational service, and such educational service shall be conducted according to rules and regulations prescribed by the commissioner, with the approval of the state board, and may include, but need not be limited to:

a. case work with the pupil at home or school,

b. counseling or guidance,

c. remedial instruction,

d. special scheduling of a school program including part-time attendance in special or regular groups,

e. referral to other agencies or institutions for special services,

f. special grouping in school for children whose prognosis is favorable for return to the regular program, and

g. arrangement through the commissioner for direct services through the county department of child study.

L.1967, c.271.



Section 18A:46-11 - Psychological And Other Examinations

18A:46-11. Psychological and other examinations
Each board of education shall separately or jointly with one or more boards of education employ a psychological examiner, who acting jointly with special education personnel approved by the commissioner, shall administer the procedures for diagnosis and classification required in this chapter, or, in lieu of employing a psychological examiner, it or they may contract to use, with or without financial reimbursement, the psychological or other services of any clinic or agency approved by the commissioner.

L.1967, c.271.



Section 18A:46-12 - Approval Of Clinics

18A:46-12. Approval of clinics
The commissioner with the approval of the state board and of the state board of control of the department of institutions and agencies, shall prescribe suitable standards for the approval by him of any clinic or agency furnishing services, pursuant to this chapter.

L.1967, c.271.



Section 18A:46-13 - Types Of Facilities And Programs.

18A:46-13 Types of facilities and programs.

18A:46-13. It shall be the duty of each board of education to provide suitable facilities and programs of education for all the children who are classified as handicapped under this chapter. The absence or unavailability of a special class facility in any district shall not be construed as relieving a board of education of the responsibility for providing education for any child who qualifies under this chapter.

The Department of Human Services, and the Department of Children and Families, as applicable, shall provide transportation for all children who attend day training centers operated by the department.

A board of education is not required to provide any further educational program for children who have been admitted to the Marie H. Katzenbach School for the Deaf but shall be required to furnish necessary daily transportation Monday through Friday to and from the school for nonboarding pupils when such transportation is approved by the county superintendent of schools in accordance with such rules and regulations as the State board shall promulgate for such transportation. Any special education facility or program authorized and provided for a child attaining age 20 during a school year shall be continued for the remainder of that school year.

L.1967, c.271; amended 1969, c.79; 1973, c.62; 1975, c.212, s.40; 1992, c.129, s.1; 2006, c.47, s.96.



Section 18A:46-13.1 - Disabled Students, Certain, Participation In Interscholastic Athletic Programs.

18A:46-13.1 Disabled students, certain, participation in interscholastic athletic programs.

1.Notwithstanding the provisions of any law, rule or regulation to the contrary, a pupil who is disabled and who is placed by the parents or guardians at their own expense in a nonpublic school for treatment of the disability shall be eligible to participate in the interscholastic athletic program of the student's resident school district, provided the student otherwise meets the eligibility requirements of the program and the student's participation has the written approval of the board of education of the school district where the program is located.

L.2005,c.260,s.1.



Section 18A:46-13.2 - Findings, Declarations Relative To The Use Of Service Animals By Certain Students.

18A:46-13.2 Findings, declarations relative to the use of service animals by certain students.

1.The Legislature finds and declares that: service animals have a long history of performing crucial tasks and fulfilling a significant role in the daily activities of many people with physical disabilities; in addition to their traditional roles, service animals can be trained to be a calming influence and provide a connection to the familiar in unfamiliar surroundings for students with autism or other developmental disabilities; under the federal Americans with Disabilities Act of 1990, service animals are permitted in schools, other public areas, and places of public accommodation; allowing a student with autism or other disability to bring a service animal to class and on school grounds will enhance the learning process and help the student reach his full academic potential.

L.2011, c.156, s.1.



Section 18A:46-13.3 - Permitted Access For Service Animals.

18A:46-13.3 Permitted access for service animals.

2. a. A student with a disability, including autism, shall be permitted access for a service animal in school buildings, including the classroom, on school buses, and on school grounds.

b.A school official may inquire as to whether the service animal is required due to a disability and what task or work the service animal has been trained to perform, unless the student's disability and the work or task that the service animal will perform are readily apparent. A school official may require: (1) certification from a veterinarian that the service animal is properly vaccinated and does not have a contagious disease that may harm students or staff; and (2) documentation that any license required by the municipality in which the student resides has been obtained for the service animal.

c.The service animal shall be under a handler's control at all times by use of a leash, tether, voice control, signal, or other suitable means. The school shall not be responsible or liable for the care or supervision of the service animal. The school shall provide reasonable accommodations to allow the handler to provide for the care and feeding of the service animal while on school grounds or at a school function.

L.2011, c.156, s.2; amended 2015, c.29, s.1.



Section 18A:46-14 - Enumeration Of Facilities And Programs.

18A:46-14 Enumeration of facilities and programs.

18A:46-14. The facilities and programs of education required under this chapter shall be provided by one or more of the following:

a.A special class or classes in the district, including a class or classes in hospitals, convalescent homes, or other institutions;

b.A special class in the public schools of another district in this State or any other state in the United States;

c.Joint facilities including a class or classes in hospitals, convalescent homes or other institutions to be provided by agreement between one or more school districts;

d.A jointure commission program;

e.A State of New Jersey operated program;

f.Instruction at school supplementary to the other programs in the school, whenever, in the judgment of the board of education with the consent of the commissioner, the handicapped pupil will be best served thereby;

g.Sending children capable of benefiting from a day school instructional program to privately operated day classes, in New Jersey or, with the approval of the commissioner to meet particular circumstances, in any other state in the United States, the services of which are nonsectarian whenever in the judgment of the board of education with the consent of the commissioner it is impractical to provide services pursuant to subsection a., b., c., d., e. or f. otherwise;

h.Individual instruction at home or in school whenever in the judgment of the board of education with the consent of the commissioner it is impracticable to provide a suitable special education program for a child pursuant to subsection a., b., c., d., e., f. or g. otherwise.

Whenever a child study team determines that a suitable special education program for a child cannot be provided pursuant to subsection a., b., c., d., e., f., g. or h. of this section, and that the most appropriate placement for that child is in an academic program in an accredited nonpublic school within the State or, to meet particular circumstances, in any other state in the United States, the services of which are nonsectarian, and which is not specifically approved for the education of handicapped pupils, that child may be placed in that academic program by the board of education, with the consent of the commissioner, or by order of a court of competent jurisdiction. An academic program which meets the requirements of the child's Individual Education Plan as determined by the child study team and which provides the child with a thorough and efficient education, shall be considered an approved placement for the purposes of chapter 46 of this Title, and the board of education shall be entitled to receive State aid for that child as provided pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.), and all other pertinent statutes.

Whenever any child shall be confined to a hospital, convalescent home, or other institution in New Jersey or in any other state in the United States and is enrolled in an education program approved under this article, or shall be placed in any other State facility as defined in section 3 of P.L.2007, c.260 (C.18A:7F-45), the board of education of the district in which the child resides shall pay the tuition of that child. The board of education may also furnish (a) the facilities or programs provided in this article to any person over the age of 20 who does not hold a diploma of a high school approved in this State or in any other state in the United States, (b) suitable approved facilities and programs for children under the age of five.

Amended 1968, c.430; 1970, c.256, s.1; 1971, c.270; 1973, c.4; 1975, c.222; 1979, c.207, s.2; 1989, c.152; 1990, c.52, s.58; 1996, c.138, s.74; 2007, c.260, s.71.



Section 18A:46-15 - Facilities And Programs; Approval By Commissioner; Special Classes For Handicapped Children; Review; Improvement

18A:46-15. Facilities and programs; approval by commissioner; special classes for handicapped children; review; improvement
a. The commissioner with the consent of the State board shall, according to the rules and regulations prescribed by him and approved by the State board, approve all special facilities and education programs which meet the requirements of this chapter. He shall from time to time, by the use of available members of his staff, by the publication of bulletins, and by any other means available to him assist boards of education in formulating programs required under this chapter.

b. The commissioner shall continually review the operation of the programs of special education required under this chapter and whenever in any area or region of this State, in his judgment, handicapped children of one or more disability groups, as classified under N.J.S. 18A:46-8, are not receiving satisfactory education programs, despite the operation of facilities and programs approved by him pursuant to subsection a of this section, he shall, with the consent of the State board, order the establishment of a special class or classes for such group or groups in such area or region, either using the facilities to be provided by one or more boards of education, pursuant to N.J.S. 18A:46-20b, or the facilities of one or more jointure commissions by directing one or more boards of education not members to become contracting districts of any thereof under N.J.S. 18A:46-28c.

c. The commissioner shall continually review the operation of such class or classes and in case the operation of any of such classes is not satisfactory to him he shall, with the consent of the State board, take such steps available under this chapter as may seem necessary to improve such operation including the use of different receiving districts and sending districts and the use of different jointure commissions or the addition or withdrawal of districts to or from existing jointure commissions.

L.1967, c.271; amended by L.1970, c. 256, s. 2, eff. Nov. 2, 1970.



Section 18A:46-18.2 - Definitions

18A:46-18.2. Definitions
For the purposes of this act:

a. "Multidisciplinary treatment team" means an evaluation team consisting of a psychologist, a learning disability teacher consultant, a social worker and any other professional who may be involved in the evaluation or treatment of a child in a State facility.

b. "State facility" means a State residential facility for the developmentally disabled, a day training center which is operated by or under contract with the State and in which all the children have been placed by the State, a State residential youth center, a State training school or correctional facility, and a State child treatment center or psychiatric hospital.

L. 1986, c. 32, s. 1, eff. June 23, 1986.



Section 18A:46-18.3 - Notice To Parents.

18A:46-18.3 Notice to parents.

2. a. The multidisciplinary treatment team at a State facility shall provide written notice to the parent or legal guardian of a child who is placed in the facility, when the child attains the age of 18, or, if the child is over the age of 18 when placed in the facility, at the time of placement, that the child is not entitled to receive tuition free educational services after the age of 21.

b.Written notice given pursuant to this section shall describe in detail the parent's or guardian's opportunity to consent to having the child's name or other relevant information forwarded in a report to the Commissioner of Human Services, the Commissioner of Children and Families, or the Commissioner of Corrections, as appropriate, for the purposes of determining whether the child will likely need services after the age of 21 and, if so, recommending possible adult educational services. For the purposes of this subsection, "relevant information" means that information in the possession of and used by the multidisciplinary treatment team to ascertain the physical, mental, emotional and cultural-educational factors which contribute to the child's handicapping condition, including but not limited to: (1) results of physical and psychological examinations performed by private and school district physicians and psychologists; (2) relevant information presented by the parent or legal guardian and teacher; (3) school data which bear on the child's progress, including the child's most recent individualized educational program; (4) results of the most recent examinations and evaluations performed; and (5) results of other suitable evaluations and examinations possessed by the team. Nothing in this subsection shall be construed to require a multidisciplinary treatment team to perform any examination or evaluation not otherwise required by law.

c.Upon the written consent of the parent or legal guardian, the multidisciplinary treatment team shall forward the child's name and other relevant information in a report to the Commissioner of Human Services, the Commissioner of Children and Families, or the Commissioner of Corrections, as appropriate, for the development of a recommendation for adult educational services. A copy of the report shall also be submitted to the Commissioner of Education at the same time that the report is submitted to the Commissioner of Human Services, the Commissioner of Children and Families or the Commissioner of Corrections, as applicable.

L.1986, c.32, s.2; amended 2006, c.47, s.97.



Section 18A:46-18.4 - Recommendation For Adult Educational Services.

18A:46-18.4 Recommendation for adult educational services.

3. a. The Commissioner of Human Services, the Commissioner of Children and Families, or the Commissioner of Corrections, as appropriate, or their designees, in consultation with the Commissioner of Education, or his designee, shall determine whether a child, whose report is submitted to the Department of Human Services, Department of Children and Families, or the Department of Corrections, as appropriate, pursuant to subsection c. of section 2 of this act, will likely need adult educational services and, if the need will likely exist, develop a recommendation of all appropriate educational programs operated or approved by the Department of Human Services, Department of Children and Families, Department of Corrections or Department of Education which may be available when the child attains the age of 21. If necessary and appropriate, the Commissioner of Human Services, the Commissioner of Children and Families, or the Commissioner of Corrections, as appropriate, may conduct an evaluation of the child to determine if adult educational services will be needed. The recommendation of all programs shall be made available to the parent or guardian of the child as soon as practicable but not later than six months before the child attains the age of 21.

b.If the Commissioner of Human Services, Commissioner of Children and Families, or Commissioner of Corrections, as appropriate, determines, pursuant to subsection a. of this section, that the child will not require adult educational services, the commissioner shall notify the child's parent or guardian in writing of the determination. The notice shall be given as soon as practicable but no later than six months before the child attains the age of 21.

L.1986, c.32, s.3; amended 2006, c.47, s.98.



Section 18A:46-18.5 - Annual Report.

18A:46-18.5 Annual report.

4.The multidisciplinary treatment team shall prepare and submit an annual report to the Departments of Education, Corrections, Children and Families, and Human Services on October 1, 1986 and thereafter on or before October 1 of each year. The annual report shall contain the number of cases submitted to the Commissioner of Human Services, the Commissioner of Children and Families, and the Commissioner of Corrections pursuant to subsection c. of section 2 of this act, the type and severity of the handicapping condition involved with each case, and other necessary information. The annual report shall not contain individually identifying information.

L.1986, c.32, s.4; amended 2006, c.47, s.99.



Section 18A:46-18.6 - Rules, Regulations.

18A:46-18.6 Rules, regulations.

5.The Commissioner of Human Services, the Commissioner of Children and Families, and the Commissioner of Corrections shall adopt, within six months from the date that this act takes effect, rules and regulations in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) that are appropriate to implement this act.

L.1986, c.32, s.5; amended 2006, c.47, s.100.



Section 18A:46-19 - Additional Reports

18A:46-19. Additional reports
The commissioner may require at such time, and in the manner and on forms prescribed by him, such educational, financial and statistical reports as he may deem necessary to carry out the purpose of this chapter.

L.1967, c.271.



Section 18A:46-19.1 - Legislative Findings And Determination

18A:46-19.1. Legislative findings and determination
The Legislature hereby finds and determines that the security and welfare of the State require that all school-age children be assured the fullest possible opportunity to develop their intellectual capacities. In order to achieve this objective it is the intent of this Legislature to require that the State and local communities identify and provide remedial services for handicapped children in both public and nonpublic schools.

L.1977, c. 193, s. 1, eff. Aug. 25, 1977.



Section 18A:46-19.2 - Definitions

18A:46-19.2. Definitions
As used in this act:

a. "Commissioner" means the State Commissioner of Education.

b. "Nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education for grades kindergarten through 12, or any combination of them, wherein any child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the Civil Rights Act of 1964 (P.L. 88-352).

L.1977, c. 193, s. 2, eff. Aug. 25, 1977.



Section 18A:46-19.3 - Provision Of Facilities And Programs Pursuant To Chapter 46; Application Only To Public School Pupils; Exception

18A:46-19.3. Provision of facilities and programs pursuant to chapter 46; application only to public school pupils; exception
The provision of facilities and programs pursuant to chapter 46 of Title 18A of the New Jersey Statutes shall apply only to children enrolled in the public schools of the State except as specifically provided by law.

L.1977, c. 193, s. 5, eff. Aug. 25, 1977.



Section 18A:46-19.4 - Provision For Speech Language Specialist

18A:46-19.4. Provision for speech language specialist
Each board of education shall provide for the services of a certified speech-language specialist for each child attending a nonpublic school located in the school district and classified pursuant to N.J.S.18A:46-8 as requiring the services of a certified speech-language specialist.

L.1977,c.193,s.6; amended 1991,c.128,s.4.



Section 18A:46-19.5 - Services To Students In Nonpublic Schools.

18A:46-19.5 Services to students in nonpublic schools.

7.Services for children enrolled in nonpublic schools shall be provided only upon the consent of the parent or guardian and shall be provided in a location determined by the local board pursuant to rules and regulations of the State board.

L.1977,c.193,s.7; amended 1998, c.12, s.2.



Section 18A:46-19.6 - Transportation To Location Or Maintenance Of Vehicular Classrooms To Obtain Services; Payment Of Cost

18A:46-19.6. Transportation to location or maintenance of vehicular classrooms to obtain services; payment of cost
If the provision of services, pursuant to this act requires transportation or the maintenance of vehicular classrooms, the board of education of a district in which a nonpublic school is located shall provide for such transportation and maintenance and the cost shall be paid from State aid received by the district for the purpose of this act.

L.1977, c. 193, s. 8, eff. Aug. 25, 1977. Amended by L.1984, c. 120, s. 1, eff. Aug. 8, 1984.



Section 18A:46-19.7 - Contracting For Examination, Classification, Speech Correction Services.

18A:46-19.7 Contracting for examination, classification, speech correction services.

9.A board of education may contract with an educational improvement center, an educational services commission or other public or private agency approved by the commissioner other than a church or sectarian school, for the provision of examination, classification and speech correction services required by this act. Prior to any change in the provision of these services, the board shall provide timely and meaningful consultation with appropriate nonpublic school representatives, including parents.

L.1977,c.193,s.9; amended 1999, c.364, s.1.



Section 18A:46-19.8 - Estimated Cost Of Services; Inclusion In Budget; State Aid.

18A:46-19.8 Estimated cost of services; inclusion in budget; State aid.

14. a. On November 5 of each year, each board of education shall report the number of nonpublic school children who attended a nonpublic school located within the district who were identified as eligible to receive examination, classification, and speech correction services pursuant to this act during the previous school year. The number of these pupils requiring an initial evaluation or reevaluation for examination and classification shall be multiplied by $990.73. The number of these pupils requiring an annual review for examination and classification shall be multiplied by $297.06. The number requiring speech correction shall be multiplied by $786.70. These products shall be added to determine the estimated cost for providing examination, classification, and speech corrections services to nonpublic school children during the next school year. Each board of education shall report the number of nonpublic school children who attended a nonpublic school located within the district, who were identified as eligible for supplementary instruction services during the preceding school year. The number of these pupils shall be multiplied by $752.41. This product shall be added to the estimated cost for providing examination, classification and speech correction services.

In preparing its annual budget, each board of education shall include as an expenditure the estimated cost of providing services to nonpublic school children pursuant to P.L.1977, c.193 (C.18A:46-19.1 et al.).

In preparing its annual budget, each board of education shall include as a revenue State aid in an amount equal to the estimated cost of providing services to nonpublic school children pursuant to P.L.1977, c.193 (C.18A:46-19.1 et al.).

During each school year, each district shall receive an amount of State aid equal to 10% of the estimated cost on the first day in September and on the first day of each month during the remainder of the school year. If a board of education requires funds prior to September, the board shall file a written request with the Commissioner of Education stating the need for the funds. The commissioner shall review each request and forward those for which need has been demonstrated to the appropriate officials for payment. In the event the expenditures incurred by any district are less than the amount of State aid received, the district shall refund the unexpended State aid after completion of the school year. The refunds shall be paid no later than December 1. In any year, a district may submit a request for additional aid pursuant to P.L.1977, c.193 (C.18A:46-19.1 et al.). If the request is approved and funds are available from refunds of the prior year, payment shall be made in the current school year.

b.For the purposes of the report provided pursuant to subsection a. of this section, a board of education shall include a pupil enrolled in a nonpublic school located within the district who does not reside in the State in the number of pupils requiring an initial evaluation or reevaluation for examination and classification or requiring an annual review for examination and classification.

Notwithstanding the provisions of N.J.S.18A:46-6, N.J.S.18A:46-8, or any other section of law to the contrary, a school district may use State aid received pursuant to the provisions of P.L.1977, c.193 (C.18A:46-19.1 et al.) for the initial evaluation or reevaluation for examination and classification or annual review for examination and classification of a nonpublic school pupil who is not a resident of the State.

L.1977, c.193, s.14; amended 1984, c.120, s.2; 1991, c.128, s.5; 1996, c.138, s.75; 2010, c.71.



Section 18A:46-19.9 - Severability

18A:46-19.9. Severability
If any provision of this act or the application of such provision to any person or circumstance is declared invalid, such invalidity shall not affect other provisions or applications of this act which can be given effect; and, to this end, the provisions of this act are declared to be severable.

L.1977, c. 193, s. 16, eff. Aug. 25, 1977.



Section 18A:46-19.10 - Certain State Funds Excluded From Minimum Funding Requirement Calculation Under Idea

18A:46-19.10. Certain state funds excluded from minimum funding requirement calculation under IDEA
1.State funds appropriated pursuant to P.L.1977, c.193 (C.18A:46-19.1 et seq.) to provide special education and related services to students enrolled in nonpublic schools shall not be included by a school district in the calculation of the minimum funding requirement for nonpublic school students under the "Individuals with Disabilities Education Act," 20 U.S.C. s. 1400 et seq.

L.2001,c.230.



Section 18A:46-20 - Receiving Pupils From Outside District; Establishment Of Facilities

18A:46-20. Receiving pupils from outside district; establishment of facilities
The commissioner may, in his discretion, with the approval of the State board:

a. Require any board of education, having the necessary facilities to provide the services required to be provided by this chapter, to receive pupils requiring such services from other districts; or

b. Require any board of education not having the necessary facilities to provide the facilities and services required to be provided pursuant to N.J.S. 18A:46-15b and to receive pupils requiring such services from other districts.

L.1967, c.271; amended by L.1970, c. 256, s. 3, eff. Nov. 2, 1970.



Section 18A:46-21 - Tuition For Handicapped

18A:46-21. Tuition for handicapped
Any board of education, jointure commission, or private school for the handicapped which receives pupils from a sending district under this chapter shall determine a tuition rate to be paid by the sending board of education, but in no case shall the tuition rate exceed the actual cost per pupil as determined under rules prescribed by the commissioner and approved by the State Board of Education.

L.1967, c.271; amended by L. 1986, c. 50, s. 1, eff. July 16, 1986.



Section 18A:46-22 - Withdrawal Of Pupils By Sending Districts

18A:46-22. Withdrawal of pupils by sending districts
Any board of education which has entered or hereafter shall enter its handicapped pupils in the schools of a receiving district may not withdraw such pupils for the purpose of entering them in the schools of another district unless good and sufficient reason exists for such a change and unless an application therefor is made and approved by the commissioner. Either the receiving or sending board of education, if dissatisfied with the determination of the commissioner on any such application, may appeal to the state board, and, in its discretion, that body may affirm, reverse, or modify his determination.

L.1967, c.271.



Section 18A:46-23 - Transportation Of Pupils; Special Classes; Handicapped Children; State Aid.

18A:46-23 Transportation of pupils; special classes; handicapped children; State aid.

18A:46-23. The board of education shall furnish transportation to all children found under this chapter to be handicapped who shall qualify therefor pursuant to law and it shall furnish the transportation for a lesser distance also to any handicapped child, if it finds upon the advice of the examiner, the handicap to be such as to make transportation necessary or advisable.

The board of education shall furnish transportation to all children being sent by local boards of education to an approved 12-month program pursuant to N.J.S.18A:46-14, or any other program approved pursuant to N.J.S.18A:46-14 and who qualify therefor pursuant to law, during the entire time the child is attending the program. The board shall furnish transportation for a lesser distance also to a handicapped child, if it finds upon the advice of the examiner, his handicap to be such as to make the transportation necessary or advisable.

The school district shall be entitled to State aid for the transportation pursuant to section 15 of P.L.2007, c.260 (C.18A:7F-57) when the necessity for the transportation and the cost and method thereof have been approved by the executive county superintendent of the county in which the district paying the cost of the transportation is situated.

Amended 1975, c.212, s.34; 1978, c.158, s.2; 1979, c.429; 1990, c.52, s.59; 1996, c.138, s.76; 2007, c.260, s.72.



Section 18A:46-24 - Agreements For Joint Facilities, Etc.; Approval By Commissioner

18A:46-24. Agreements for joint facilities, etc.; approval by commissioner
Any two or more districts may provide for facilities, examinations or transportation under this chapter under the terms of an agreement adopted by resolutions of each of the boards of education concerned setting forth the essential information concerning the facilities, examination or transportation to be provided, the method of apportioning the cost among the districts and of computing the proportion of the state aid to which each district shall be entitled, and any other matters deemed necessary to carry out the purpose of the agreement. No such agreements shall become effective until approved by the commissioner.

L.1967, c.271.



Section 18A:46-29 - County Special Services School District; Finding Of Need; Hearing; Establishment; Name

18A:46-29. County special services school district; finding of need; hearing; establishment; name
The board of chosen freeholders of any county may establish a county special services school district for the education and treatment of handicapped children, as such children are defined in N.J.S. 18A:46-1, upon its finding that the need for such county special services school district exists. Before making any finding as to the existence of such need, the board shall hold at least one public hearing thereon upon not less than 10 days notice of the time and place thereof published in a newspaper of general circulation in the county. If the board of freeholders, by resolution, authorizes the establishment of such a school district for the county, schools shall be forthwith established and maintained in the county and shall be known as the "schools for special services in the county of " (here insert the name of the county in which the schools are located).

L.1971, c. 271, s. 1, eff. July 27, 1971.



Section 18A:46-30 - Rules And Regulations

18A:46-30. Rules and regulations
The State Board of Education shall prescribe rules and regulations for the organization, management and control of such special service schools.

L.1971, c. 271, s. 2, eff. July 27, 1971.



Section 18A:46-31 - Powers, Duties Of Special Services School District Board Of Education.

18A:46-31 Powers, duties of special services school district board of education.

3. a. Any school established pursuant to P.L.1971, c.271 (C.18A:46-29 et al.) shall accept all eligible pupils within the county, so far as facilities permit. Pupils residing outside the county may be accepted should facilities be available only after provision has been made for all eligible pupils within the county. Any child accepted shall be classified pursuant to chapter 46 of Title 18A of the New Jersey Statutes.

b.The board of education of any county special services school district may receive such funds as may be appropriated by the county pursuant to section 13 of P.L.1971, c.271 (C.18A:46-41) and shall be entitled to collect and receive from the sending districts in which the pupils attending the county special services school reside, for the tuition of those pupils, a sum not to exceed the actual cost per pupil as determined for each special education program or for the special services school district, according to rules prescribed by the commissioner and approved by the State board. Whenever funds have been appropriated by the county, the county special services school district may charge a fee in addition to tuition for any pupils who are not residents of the county. The fee shall not exceed the amount of the county's per pupil appropriation to the county special services school district. For each special education program or for the special services school district, the tuition shall be at the same rate per pupil for each sending district whether within or without the county. Ten percent of the tuition amount and the nonresident fee amount, if any, shall be paid on the first of each month from September to June to the receiving district by each sending district. The annual aggregate amount of all tuition may be anticipated by the board of education of the county special services school district with respect to the annual budget of the county special services school district. The amounts of all annual payments or tuition to be paid by any other school district shall be raised in each year in the annual budget of the other school district and paid to the county special services school district.

Tuition charged to the resident district shall be deducted from the resident district's State aid and transferred directly to the county special services district by the Department of Education according to procedures established by the commissioner. The transfers shall equal 1/20th of the tuition charged and shall occur on the same schedule of State aid payments for the resident districts. Beginning in May of the preceding year the county special services district shall report to the department and the resident districts the current enrollments and tuition rates by district. Enrollment changes reported at least 30 days in advance of a scheduled transfer shall be honored.

Unless specifically designated, county special services school districts shall not receive State aid under the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.). The county special services general fund budget, exclusive of any county contribution, shall not exceed the general fund budget, exclusive of any county contribution, in the prebudget year adjusted by the CPI or three percent, whichever is greater, plus an enrollment factor.

An undesignated general fund balance of 10 percent of the general fund budget exclusive of tuition adjustments of prior years may be maintained. For the years 1997-98 through 2001-2002, State aid shall be provided to fund tuition losses when placements drop by more than five percent between the budget year and prebudget year. State aid shall equal the difference between 95 percent of the prebudget year enrollment on May 1 preceding the prebudget year multiplied by the budget year tuition rate and actual enrollments on May 1 preceding the budget year multiplied by the budget year tuition rate.

c.The board of education of any county special services school district, with the approval of the board of chosen freeholders of the county, may provide for the establishment, maintenance and operation of dormitory and other boarding care facilities for pupils in conjunction with any one or more of its schools for special services, and the board shall provide for the establishment, maintenance and operation of such health care services and facilities for the pupils as the board shall deem necessary.

d.(Deleted by amendment, P.L.1991, c.62).

Amended 1990, c.52, s.60; 1991, c.62, s.23; 1996, c.138, s.77; 2007, c.260, s.73.



Section 18A:46-32 - Approval Of Program And Courses Of Study

18A:46-32. Approval of program and courses of study
The program and courses of study to be pursued in such special services school and all changes therein shall be approved by the Commissioner of Education, with the advice and consent of the State Board of Education.

L.1971, c. 271, s. 4, eff. July 27, 1971.



Section 18A:46-33 - Priority Of Types Of Courses Of Study

18A:46-33. Priority of types of courses of study
Courses of study should be pursued to provide as a first priority, programs or courses of study not at that time available in any other school within the county especially for those with unusually severe disability or those with unusual multi-disability. Then courses of study should be pursued, as deemed necessary by the Commissioner of Education which may be available at that time but where there is not sufficient capacity available at that time to accommodate all the students identified and classified as requiring these courses of study.

L.1971, c. 271, s. 5, eff. July 27, 1971.



Section 18A:46-34 - School Year

18A:46-34. School year
The school year for a county special services school district shall begin on July 1 and end June 30.

L.1971, c. 271, s. 6, eff. July 27, 1971.



Section 18A:46-35 - Board Of Education; Composition; Terms; Vacancies

18A:46-35. Board of education; composition; terms; vacancies
For each county special services school district established in accordance with this act there shall be a board of education consisting of the county superintendent of schools, ex officio, and six persons to be appointed by the director of the board of chosen freeholders with the advice and consent of the remaining members of such board. In any county having a county mental health board, the chairman thereof, or his designee, shall also serve as an ex-officio member of the board of education but shall not be entitled to vote on any matter before the board. The appointive members shall serve for terms of 3 years commencing as of July 1 of the calendar year in which they are appointed and to continue until their successors are appointed and qualify, except that of those first appointed two shall be appointed for terms of 1 year, two for 2 years, and two for 3 years.

Vacancies in the board caused by the death, resignation or removal of a member shall be reported forthwith by the secretary of the board to the director of the board of chosen freeholders, who, by the next regular meeting of the board of chosen freeholders and in the manner herein prescribed for making appointments for a full term, shall appoint a person to fill the vacancy for the unexpired term.

L.1971, c. 271, s. 7, eff. July 27, 1971. Amended by L.1979, c. 352, s. 1, eff. Jan. 29, 1980.



Section 18A:46-36 - Qualifications Of Board Members

18A:46-36. Qualifications of board members
A member of the board of education created under the provisions hereof shall be a citizen and a resident of the county, shall have been such citizen and resident for at least 2 years immediately preceding his becoming a member of the board, and shall have shown an interest in children with an unusual disability to learn or in the field of mental health.

L.1971, c. 271, s. 8, eff. July 27, 1971.



Section 18A:46-37 - Organization

18A:46-37. Organization
Each board of education for a county special services school district shall organize annually by the election of a president and vice-president on any day, except a Sunday, during the first two weeks of July.

L.1971,c.271,s.9; amended 1990,c.38,s.1.



Section 18A:46-38 - Designation And Powers Of Board Of Education

18A:46-38. Designation and powers of board of education
10. The board of education provided for herein shall be a body corporate and shall be known as "The Board of Education of the Special Services School District of the county of ," (here insert the name of the county in which such school shall be located). The board shall organize and operate in the manner provided by law and shall have the power to appoint or employ such officers, agents and employees as may be required to carry out the provisions of P.L.1971, c.271 and to fix and determine their qualifications, duties, compensation, terms of office and all other conditions and terms of employment and retention. In addition, the board shall have all the powers as are now or may hereafter be provided by law and applicable for other school districts, subject to the additional restrictions provided by this act.

L.1971,c.271,s.10; amended 1991,c.293.



Section 18A:46-39 - Board Of School Estimate

18A:46-39. Board of school estimate
The board of school estimate of such county special services school district shall consist of two members of the board of education of the school district appointed by the board, two members of the board of chosen freeholders of the county appointed by that board, and the director of the board of chosen freeholders. The appointments shall be made annually between January 1 and January 15. In case of a vacancy occurring in the board by reason of the resignation, death or removal of any appointed member, the vacancy shall be filled immediately by the board which originally appointed the member, by appointing another of its members to fill the vacancy. The secretary of the board of education of the county special services school district shall be the secretary of the board of school estimate, but shall receive no compensation as such.

L.1971, c. 271, s. 11, eff. July 27, 1971.



Section 18A:46-40 - Estimate Of General Fund Expenses

18A:46-40. Estimate of general fund expenses
12. On or before the fourth Tuesday in March in each year the board of education of a county special services school district shall prepare and deliver to each member of the board of school estimate an itemized statement of the amount of money estimated to be necessary for the general fund expenses of the county special services school district for the ensuing school year.

L.1971,c.271,s.12; amended 1978,c.136,s.15; 1992,c.159,s.19; 1993,c.83,s.19.



Section 18A:46-41 - Appropriation For Current Expenses

18A:46-41. Appropriation for current expenses
13. a. Between the fourth Tuesday in March and April 8 in each year the board of school estimate shall fix and determine by official action taken at a public meeting of the board the amount of money necessary to be appropriated for the use of the county special services school district for the ensuing school year.

b. The board of school estimate shall, on or before the last named date, make two certificates of the amount, signed by at least three of its members, one of which certificates shall be delivered to the board of education of the county special services school district and the other to the board of chosen freeholders of the county.

c. The board of chosen freeholders shall, upon receipt of the certificate, appropriate, in the same manner as other appropriations are made by it, the amount so certified, and the amount shall be assessed, levied, and collected in the same manner as moneys appropriated for other purposes in the county are assessed, levied, and collected, unless such amount is to be raised as otherwise hereinafter provided in this act.

L.1971,c.271,s.13; amended 1978,c.136,s.16; 1990,c.52,s.61; 1992,c.159,s.20.



Section 18A:46-42 - Bonds, Appropriation For Land Or Buildings

18A:46-42. Bonds, appropriation for land or buildings
14. Whenever a board of education of a county special services school district shall decide that it is necessary to sell bonds to raise money for the purchase of lands or buildings for school purposes or for erecting, enlarging, improving, repairing, or furnishing a building or buildings for the use of the school district, it shall prepare and deliver to each member of the board of school estimate a statement of the amount of money estimated to be necessary for such purpose or purposes.

The board of school estimate shall fix and determine the necessary amount and shall make two certificates thereof, one of which certificates shall be delivered to the board of education and the other to the board of chosen freeholders of the county.

The board of chosen freeholders may appropriate and borrow such amount for the purpose or purposes aforesaid by issuance of bonds or notes of the county pursuant to the Local Bond Law, notwithstanding any debt or limitation or requirement for down payment therein provided for. The proceeds of the sale of such obligations shall be paid to the treasurer of the county special services school district and shall be paid out by him only on the warrants or orders of the board of education of the county special services school district. The treasurer shall in no event disburse such proceeds, except to pay the expense of issuing and selling such obligations and for the purpose or purposes for which such obligations were issued. If for any reason any part of such proceeds are not applied to or necessary for such purpose or purposes, the board of education of the county special services school district may transfer the balance remaining unapplied to the general fund of the school district.

L.1971,c.271,s.14; amended 1993,c.83,s.20.



Section 18A:46-43 - Rights And Privileges Of Teachers, Principals And Employees

18A:46-43. Rights and privileges of teachers, principals and employees
All teachers, principals, and other employees of the board of education of the county special services school district are hereby held to possess all rights and privileges of teachers, principals and other employees of boards of education of other school districts as provided in Title 18A of the New Jersey Statutes.

L.1971, c. 271, s. 15, eff. July 27, 1971.



Section 18A:46-45 - Advisory Committee

18A:46-45. Advisory committee
The board of education of any county special services school district shall appoint an advisory committee of not less than 10 members consisting of representatives of recognized parent and professional organizations working exclusively for the children classified as having unusual disability, as well as at least one psychiatrist, one psychologist, one social worker, and, in any county in which the commissioner has established a department of child study, the county child study supervisor. The committee shall meet at least four times per year to consider matters referred to it by the board and to make recommendations to the board.

L.1971, c. 271, s. 17, eff. July 27, 1971.



Section 18A:46-46 - Treasurer Of Board Of Education

18A:46-46. Treasurer of board of education
The board of education of any county special services school district may appoint a treasurer, who shall not be a member of the board of education, and fix his salary and term of office. The treasurer shall give bonds in such amounts and with such securities as the board shall determine.

L.1971, c. 271, s. 18, eff. July 27, 1971.



Section 18A:46-47 - Establishment Of One Board Of Education For County Special Services, Vocational School District.

18A:46-47 Establishment of one board of education for county special services, vocational school district.

1. a. Notwithstanding any provisions of law to the contrary, a board of chosen freeholders may, by resolution, establish one board of education for the county special services school district established pursuant to section 1 of P.L.1971, c.271 (C.18A:46-29) and the county vocational school district established pursuant to chapter 54 of Title 18A of the New Jersey Statutes. This board of education shall be known as "The Board of Education of the Special Services School District and the Vocational School District of the county of...." This board shall have all the powers, functions and duties provided to a board of education of a county special services school district pursuant to article 8 of chapter 46 of Title 18A of the New Jersey Statutes and a board of education of a county vocational school district pursuant to article 3 of chapter 54 of Title 18A of the New Jersey Statutes.

b.The consolidated board of education established pursuant to subsection a. of this section shall consist of the county superintendent of schools, ex officio, and six persons to be appointed by the chief elected executive officer of the county, or the director of the board of chosen freeholders, with the advice and consent of the remaining members of the board of chosen freeholders, as appropriate to the appointment procedures established by the form of government of the county. In any county having a county mental health board, the chairman thereof, or his designee, shall also serve as an ex-officio, nonvoting member of the board. At least three of the appointed members shall have an interest in children with an educational disability or in the field of mental health and at least three of the appointed members shall have an interest in the field of vocational education. The appointed members shall serve for terms of three years and shall continue to serve until their successors are appointed and qualify. A vacancy in the board shall be deemed to exist, and shall be filled, in the manner prescribed in P.L.1979, c.302 (C.40A:9-12.1).

Each appointed member shall be a citizen and resident of the county and shall have been a citizen and resident for at least two years immediately preceding becoming a member of the board. If an appointed member ceases to be a resident of the county, membership on the board shall cease.

c.Of the initial members appointed to the board of education established pursuant to subsection a. of this section, two shall serve a one-year term, two shall serve a two-year term, and two shall serve a three-year term. Thereafter when a term of one of the appointed members expires, the vacancy shall be filled as provided pursuant to this section and the member shall serve a three-year term from November 1 next succeeding the date of his appointment.

L.2007, c.222, s.1.



Section 18A:46-48 - Existing Boards Dissolved.

18A:46-48 Existing boards dissolved.

2.Whenever a board of education is established pursuant to subsection a. of section 1 of this act, the board of education of the county special services school district and the board of education of the county vocational school district shall be dissolved upon the first organization of the consolidated board.

L.2007, c.222, s.2.



Section 18A:46-49 - Annual Organization.

18A:46-49 Annual organization.

3.Each board of education established pursuant to subsection a. of section 1 of this act shall organize annually on July 1 by the election of a president and vice-president, unless July 1 falls on Sunday, in which case the board shall organize on the following day.

If the organization meeting cannot take place on the day hereinabove provided for by reason of a lack of a quorum or for any other reason, the meeting shall be held within 3 days thereafter.

L.2007, c.222, s.3.



Section 18A:46-50 - Certain School Districts Remain Independent.

18A:46-50 Certain school districts remain independent.

4.Nothing in this act shall be deemed to authorize the consolidation of a county special services school district and a county vocational school district into one school district. If a consolidated board of education is established pursuant to subsection a. of section 1 of this act, the county special services school district and the county vocational school district shall continue to be funded, operated, and maintained as independent school districts.

L.2007, c.222, s.4.



Section 18A:46-51 - Employees Transferred To Consolidated School Board.

18A:46-51 Employees transferred to consolidated school board.

5.All employees of a board of education dissolved pursuant to this act shall continue in their respective assignments in the county special services school district or the county vocational school district. A consolidated board of education established pursuant to this act shall recognize, preserve, and maintain all rights to tenure, seniority, pension, leaves of absence, and all other terms and conditions of employment, whether created by statute, regulation, contract, or past practice. Any periods of employment with a board of education dissolved pursuant to this act shall count toward the acquisition of tenure and any other rights, benefits, or emoluments to the same extent as if all employment had been with the consolidated board of education established pursuant to this act.

L.2007, c.222, s.5.



Section 18A:46-52 - Maintenance Of Collective Bargaining Unit, Representatives.

18A:46-52 Maintenance of collective bargaining unit, representatives.

6.All collective bargaining units and their respective majority representatives in existence in the county special services school district and the county vocational school district prior to the consolidation of the boards of education shall be maintained without change under a consolidated board of education established pursuant to this act, unless they are otherwise altered through an appropriate petition to the Public Employment Relations Commission for a change in representation or bargaining units.

L.2007, c.222, s.6.



Section 18A:46-53 - Reference To Consolidated Board.

18A:46-53 Reference to consolidated board.

7.If a board of chosen freeholders establishes a board of education pursuant to subsection a. of section 1 of this act, whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the board of education of the county special services school district, the same shall mean and refer to the consolidated board.

L.2007, c.222, s.7.



Section 18A:46-54 - Regulations Requiring Plan To Establish Stability In Special Education Programming.

18A:46-54 Regulations requiring plan to establish stability in special education programming.

1.The State Board of Education shall promulgate regulations to require school districts to develop a plan to establish stability in special education programming. The plan shall take into account the consistency of the location, curriculum, and staffing in the provision of special education programs and services.

The State board regulations shall also require that when developing an individualized education program (IEP) with the parent or guardian of a student who is prone to regression due to frequent changes in location including, but not limited to, students diagnosed with autism spectrum disorder, the IEP team shall consider, among other factors, the consistency of the location of services when determining in-district special education placements.

L.2013, c.19, s.1.



Section 18A:46-55 - Regulations Incorporating Definition Of Dyslexia.

18A:46-55 Regulations incorporating definition of dyslexia.

1.The State Board of Education shall promulgate regulations that incorporate the International Dyslexia Association's definition of dyslexia into chapter 14 of Title 6A of the New Jersey Administrative Code.

L.2013, c.131, s.1.



Section 18A:46A-1 - Legislative Findings And Determination

18A:46A-1. Legislative findings and determination
The Legislature hereby finds and determines that the welfare of the State requires that present and future generations of school age children be assured opportunity to develop to the fullest their intellectual capacities. It is the intent of this Legislature to insure that the State shall furnish on an equal basis auxiliary services to all pupils in the State in both public and nonpublic schools.

L.1977, c. 192, s. 1, eff. Aug. 25, 1977.



Section 18A:46A-2 - Definitions

18A:46A-2. Definitions
As used in this act:



a. "Commissioner" means the State Commissioner of Education.



b. "Nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education for grades kindergarten through 12, or any combination of them, wherein any child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the Civil Rights Act of 1964 (P.L.88-352).

c. "Auxiliary services" means compensatory education services for the improvement of students' computation skills; compensatory education services for the improvement of students' communication skills; supportive services for acquiring communication proficiency in the English language for children of limited English-speaking ability; and home instruction services.

d. (Deleted by P.L.1990, c.52).



e. "Compensatory education services" means preventive and remedial programs offered during the normal school day, or in programs offered beyond the normal school day or during summer vacation, which are integrated and coordinated with programs operated during the regular school day and year. The programs shall be approved by the State Board of Education, supplemental to the regular programs and designed to assist pupils who have academic needs that prevent them from succeeding in regular school programs.

L.1977,c.192,s.2; amended 1990,c.52,s.62; 1991,c.128,s.2.



Section 18A:46A-3 - Nonpublic Schools; Receipt Of Auxiliary Services By Pupils In School In District

18A:46A-3. Nonpublic schools; receipt of auxiliary services by pupils in school in district
In the 1977-78 school year, and each school year thereafter each board of education of a district in which a nonpublic school is located shall provide for the receipt of auxiliary services by children between the ages of five and 20 residing in the State and enrolled full-time in a nonpublic school located within the district.

For the purposes of this act, a child who boards at a school in a district in which his parents do not maintain a residence shall not be considered a resident of the district.

L.1977, c. 192, s. 3, eff. Aug. 25, 1977. Amended by L.1984, c. 122, s. 1, eff. Aug. 8, 1984.



Section 18A:46A-4 - Eligibility For Auxiliary Services

18A:46A-4. Eligibility for auxiliary services
Auxiliary services shall be provided only to those children who would be eligible for such services if they were enrolled in the public schools of the State.

L.1977,c.192,s.4; amended 1990,c.52,s.63.



Section 18A:46A-5 - Provision Of Auxiliary Services.

18A:46A-5 Provision of auxiliary services.

5.Auxiliary services shall be provided only upon the consent of the parent or guardian and shall be provided in a location determined by the local board of education.

L.1977,c.192,s.5; amended 1998, c.12, s.1.



Section 18A:46A-6 - Transportation To Location Or Maintenance Of Vehicular Classrooms To Obtain Services; Payment Of Cost

18A:46A-6. Transportation to location or maintenance of vehicular classrooms to obtain services; payment of cost
If the provision of services pursuant to this act requires transportation or the maintenance of vehicular classrooms, the board of education of the district in which a nonpublic school is located shall provide for such transportation and maintenance, and the cost shall be paid from additional State aid received by the district for the purpose of this act.

L.1977, c. 192, s. 6, eff. Aug. 25, 1977. Amended by L.1984. c. 122, s. 2, eff. Aug. 8, 1984.



Section 18A:46A-7 - Contract With Certain Agencies For Provision Of Auxiliary Services.

18A:46A-7 Contract with certain agencies for provision of auxiliary services.

7.Any board of education may contract with an educational improvement center, an educational services commission or other public or private agency, other than a church or sectarian school, approved by the commissioner for the provision of auxiliary services. Prior to any change in the provision of these services, the board shall provide timely and meaningful consultation with appropriate nonpublic school representatives, including parents.

L.1977,c.192,s.7; amended 1990, c.52, s.64; 1999, c.364, s.2.



Section 18A:46A-8 - Limitation On Expenditures For Administration Of Act And Rental Of Facilities

18A:46A-8. Limitation on expenditures for administration of act and rental of facilities
No more than 6% of the aid received by any district pursuant to this act shall be used by such district for administration of the act, and no more than 18% of such aid shall be used to rent facilities needed to implement the provisions of this act.

L.1977, c. 192, s. 8, eff. Aug. 25, 1977.



Section 18A:46A-9 - Apportionment Of State Aid; Calculation.

18A:46A-9 Apportionment of State aid; calculation.

9.The apportionment of State aid among local school districts shall be calculated by the commissioner as follows:

a.The per pupil aid amount for providing the equivalent service to children of limited English-speaking ability enrolled in the public schools, shall be $1274.03. The appropriate per pupil aid amount for compensatory education shall be $628.71.

b.The appropriate per pupil aid amount shall then be multiplied by the number of auxiliary services received for each pupil enrolled in the nonpublic schools who were identified as eligible to receive each auxiliary service as of the last school day of June of the prebudget year, to obtain each district's State aid for the next school year.

c.The per pupil aid amount for home instruction shall be determined by multiplying the base per pupil amount by a cost factor of 0.0037 by the number of hours of home instruction actually provided in the prior school year.

Amended 1984, c.122, s.3; 1990, c.52, s.65; 1991, c.128, s.3; 1996, c.138, s.78; 2007, c.260, s.74.



Section 18A:46A-10 - Annual Report; Contents

18A:46A-10. Annual report; contents
Annually, on or before November 5, each board shall file a report on the number of such pupils who have been identified as eligible to receive each auxiliary service as of the last school day in October.

L.1977,c.192,s.13; amended 1984, c.122,s.4; 1990,c.52,s.66.



Section 18A:46A-12 - Notification To Districts

18A:46A-12. Notification to districts
By December 15 the commissioner shall notify each district of the amount of aid apportioned to it pursuant to this act for the next school year and each district shall include such amount in its budget for the next school year.

L.1977,c.192,s.15; amended 1990,c.52,s.67.



Section 18A:46A-13 - Payment Of State Aid

18A:46A-13. Payment of state aid
In the 1978-79 school year and each year thereafter, aid pursuant to this act shall be payable in equal amounts beginning on the first day of September and on the first day of each month during the remainder of the school year. If a local board of education requires funds prior to the first payment, the board shall file a written request with the commissioner stating the need for the funds. The commissioner shall review each request and forward the requests for which need has been demonstrated to the appropriate officials for payment.

L.1977, c. 192, s. 16, eff. Aug. 25, 1977. Amended by L.1984, c. 122, s. 5, eff. Aug. 8, 1984.



Section 18A:46A-14 - Expenditures Less Than State Aid; Refunds; Additional Aid; Request

18A:46A-14. Expenditures less than state aid; refunds; additional aid; request
In the event the expenditure incurred by any district is less than the amount of State aid received, the district shall refund the unexpended State aid after the completion of the school year. These refunds shall be paid no later than by December 1. In any year, a district may submit a request for additional aid pursuant to P.L.1977, c. 192 (C.18A:46A-1 et seq.). If the request is approved and funds are available from refunds received from school districts from the prior year, payments for the additional aid shall be made immediately from those funds.

L.1977, c. 192, s. 17, eff. Aug. 25, 1977. Amended by L.1984, c. 122, s. 6, eff. Aug. 8, 1984.



Section 18A:46A-15 - Expenditures In Excess Of State Aid

18A:46A-15. Expenditures in excess of state aid
In any year, no district shall be required to make expenditures for the purposes of this act in excess of the amount of State aid received pursuant to this act for that year.

L.1977, c. 192, s. 18, eff. Aug. 25, 1977.



Section 18A:46A-16 - Insufficient Appropriations; Apportionment Of Appropriations

18A:46A-16. Insufficient appropriations; apportionment of appropriations
If in any year the amount of State aid appropriated is insufficient to carry out in full the provisions of this act, the commissioner shall apportion such appropriation among the districts in proportion to the State aid each district would have been apportioned had the full amount of State aid been appropriated.

L.1977, c. 192, s. 19, eff. Aug. 25, 1977.



Section 18A:46A-17 - Severability

18A:46A-17. Severability
If any provision of this act or the application of such provision to any person or circumstance is declared invalid, such invalidity shall not affect other provisions of this act which may be given effect; and to this end, the provisions of this act are declared to be severable.

L.1977, c. 192, s. 20, eff. Aug. 25, 1977.



Section 18A:47-1 - Establishment; Purposes

18A:47-1. Establishment; purposes
18A:47-1. The board of education of a school district may establish and maintain a special school of instruction for the purpose of restraining, instructing, and caring for dependent and delinquent children under 16 years of age, committed to the school by the Superior Court, Chancery Division, Family Part. Such special school shall be deemed to be a part of the public school system of the school district in or by which it has been established.

L.1967, c.271; amended 1991,c.91,s.234.



Section 18A:47-2 - Location Of School Outside Of District

18A:47-2. Location of school outside of district
If, in the judgment of the board of education, it will best serve the purposes of such special school, the board may purchase land and locate the school outside the school district.

L.1967, c.271.



Section 18A:47-3 - Approval By State Board Of Establishment And Location.

18A:47-3. Approval by state board of establishment and location.

Such special school of instruction shall not be established, nor its location determined without the approval of the state board.

L.1967, c.271.



Section 18A:47-4 - Pupils To Be Admitted; Court Order

18A:47-4. Pupils to be admitted; court order
18A:47-4. Such special school shall receive, restrain, and instruct dependent delinquent children, and children under the age of 16 years, committed to such school by the Superior Court, Chancery Division, Family Part pursuant to the "New Jersey Code of Juvenile Justice," P.L.1982, c. 77 (C.2A:4A-20 et seq.).

If in the judgment of the court the best interests of a child demand that the special school have the entire charge and control of the child, the court may take the custody of the child from its parents or guardian and give it, for an indeterminate period, to the board of education having control of the special school. When in the judgment of the board the conduct of the child has so improved that it should be permitted to attend the regular public schools, it may return the child to the custody of its parents or guardian.

Any child, under the age of 16 years, arrested for any cause except murder or manslaughter, and pupils habitually truant or incorrigible, may, by order of the Family Part be held in the school until final judgment.

L.1967, c.271; amended 1991,c.91,s.235.



Section 18A:47-5 - Commitment To School In Another District.

18A:47-5 Commitment to school in another district.

18A:47-5. Children who are dependent and delinquent, or who are habitually truant or incorrigible, or who shall be found by the court to require special instruction, and who reside in a school district in which there is no such special school of instruction may be committed to such a special school of instruction maintained in another district. The board of education of the receiving district shall be entitled to collect and receive from the board of education of the sending district such sum for the tuition and maintenance of such children as the boards shall agree to, but not in excess of the actual cost per pupil as determined according to rules of the commissioner approved by the State board. The board of education of the sending district shall issue an order, payable from any funds available for current expenses, for such sum in favor of the secretary or treasurer of school moneys, as appropriate, of the school district maintaining the school to which the child shall have been committed.

L.1967, c.271, amended L.2010, c.39.



Section 18A:47-6 - Character Of Training

18A:47-6. Character of training
Each such special school of instruction shall be conducted for the well-being and safe custody of children committed to it, and for their training and education for good citizenship and self-support. There shall be ample ground for farming and gardening, and shops and other means for industrial training shall be provided. The school shall, as far as possible, be conducted as a home. There shall be a superintendent and the teachers and other employees necessary for the proper conduct of the school. The superintendent shall reside in the school. Teachers in such school shall be required to hold such certificates to teach as are required of teachers in the public schools.

L.1967, c.271.



Section 18A:47-7 - Rules; Courses Of Study

18A:47-7. Rules; courses of study
Rules for the government and management of each such special school of instruction, and the course or courses of study to be pursued therein shall be prescribed by the board of education of the school district in which the school is established. The rules and courses of study, and any change therein, shall be submitted to the state board for approval.

L.1967, c.271.



Section 18A:47-8 - Contribution By Parents Toward The Support Of Delinquents

18A:47-8. Contribution by parents toward the support of delinquents
Whenever a person is committed to such a special school the judge making the adjudication shall inquire into the family conditions and circumstances surrounding the delinquent. If in his opinion the parents of the delinquent are of sufficient ability to maintain him, the judge may include in the order of commitment an order requiring them to pay to the board of education of the district such sum toward the support, maintenance, and clothing of the delinquent, as in the discretion of the judge may be proper. The order for payment may be enforced by attachment as for a contempt of the court.

L.1967, c.271.



Section 18A:47-9 - Use Of Moneys Available For General Fund Expenses

18A:47-9. Use of moneys available for general fund expenses
18A:47-9. Any money available for the general fund expenses of the public schools in a district in which such a special school of instruction has been established may be used for the general fund expenses of the school.

L.1967, c.271; amended 1993,c.83,s.21.



Section 18A:47-10 - Funds For Building And Equipment

18A:47-10. Funds for building and equipment
Moneys for the purchase of land, the erection of buildings, the enlarging or repairing of buildings, and the purchase of furniture and other necessary equipment for such special schools of instruction, shall be appropriated in the same manner as moneys are appropriated for the erection and furnishing of schoolhouses.

L.1967, c.271.



Section 18A:47-11 - Annual Report To State Board

18A:47-11. Annual report to state board
At the end of each school year a special report for each special school of instruction shall be made to the state board in the manner and form prescribed by it.

L.1967, c.271.



Section 18A:47-12 - Reports By Superintendent

18A:47-12. Reports by superintendent
18A:47-12. The superintendent of a special school of instruction shall, when required, present to the Superior Court, Chancery Division, Family Part a report concerning the conduct and maintenance of the school and the number of pupils therein and such other information as the court shall require.

L.1967, c.271; amended 1991,c.91,s.236.



Section 18A:47-13 - Construction Of Chapter

18A:47-13. Construction of chapter
18A:47-13. Nothing in this chapter shall be construed to alter or diminish any of the powers conferred on the Superior Court, Chancery Division, Family Part by any other legislation.

L.1967, c.271; amended 1991,c.91,s.237.



Section 18A:48-1 - Establishment; Number And Duration Of Sessions; State Aid

18A:48-1. Establishment; number and duration of sessions; state aid
The board of education of any school district may establish and maintain public evening schools for the instruction of persons over 16 years of age. Unless such evening schools are maintained for at least 64 evening sessions of at least 2 hours each in each year and at least 3 evening sessions each week, the amount of State school aid payable to such district for the ensuing year shall be determined without including therein any sum for evening school pupils. Each board of education may, to the extent its facilities will permit and subject to the regulations of the Department of Education, accept students who are residents of any other school district in the State. For the purposes of calculating State school aid for approved public evening schools, the number of students shall be the sum of the resident and nonresident students.

L.1967, c.271; amended by L.1970, c. 234, s. 13, eff. July 1, 1971; L.1982, c. 7, s. 1, eff. March 2, 1982.



Section 18A:48-2 - Expenses; How Paid

18A:48-2. Expenses; how paid
18A:48-2. The expenses of the evening schools shall be paid out of money available for the general fund expenses of the schools, in the same manner and under the same restrictions as the expenses of day schools are paid.

L.1967, c.271; amended 1993,c.83,s.22.



Section 18A:49-1 - Establishment; Courses Of Study

18A:49-1. Establishment; courses of study
The board of education of any school district may establish and maintain a public evening school or evening schools for the instruction of foreign-born residents of the district over 14 years of age, in the English language and in the form of government and the laws of this state and of the United States. The course of study in each of such schools and any changes therein shall be submitted to and approved by the state board.

L.1967, c.271.



Section 18A:49-2 - Rules; Teachers

18A:49-2. Rules; teachers
The state board shall prescribe rules for the proper control and management of such schools, for the inspection thereof, for the issuance of certificates to teach therein, and for carrying into effect the purposes of this chapter. Every teacher employed in such a school shall hold a special teacher's certificate.

L.1967, c.271.



Section 18A:49-3 - State Aid.

18A:49-3 State aid.

18A:49-3. When in any school district there shall have been raised for such purposes, by appropriation and taxation, or by subscription, or both, a sum which in the judgment of the State board shall be sufficient for the maintenance in the district of such an evening school or schools, wherein the course of study or any changes therein shall have been approved by the State board, there shall be paid to the secretary or treasurer of school moneys, as appropriate, of the district toward the maintenance of such evening school or schools, on the order of the commissioner, an amount equal to that so raised, but not exceeding the sum of $5,000.00 in any one year. The amount shall be paid by the State treasurer on the warrant of the director of the division of budget and accounting.

L.1967, c.271; amended 2010, c.39, s.29.



Section 18A:49-4 - Apportionment Of Appropriations

18A:49-4. Apportionment of appropriations
Whenever the amount of money appropriated by the state for such evening schools in any year is less than the amount legally applied for by the school districts, there shall be paid to each district its proportionate share of the amount applied for, based on the ratio of the amount of the appropriation for that year to the total amount applied for.

L.1967, c.271.



Section 18A:49-5 - Custody Of Moneys.

18A:49-5 Custody of moneys.

18A:49-5. The secretary or treasurer of school moneys, as appropriate, of the school district shall be the legal custodian of all funds appropriated, raised, or subscribed for the maintenance of such evening schools. He shall keep a separate and distinct account thereof, and shall disburse the moneys on orders signed by the president and secretary of the board of education and the chief school administrator or by the treasurer of school moneys, as appropriate to the district.

amended 1981, c.174, s.18; 2010, c.39, s.30.



Section 18A:49-6 - Report To Commissioner

18A:49-6. Report to commissioner
The board of education of any school district receiving state aid for the purpose mentioned in this chapter shall annually, on or before August 1, make a special report to the commissioner in the manner and form prescribed by him.

L.1967, c.271.



Section 18A:49-7 - Appointment Of Persons To Assist State Board

18A:49-7. Appointment of persons to assist state board
The state board may, from time to time, appoint suitable persons to assist in carrying out the provisions of this chapter and to encourage the establishment of such evening schools. The persons so appointed shall receive no compensation for their services, but shall be paid the necessary expenses incurred by them under the provisions of this chapter.

L.1967, c.271.



Section 18A:49-8 - Payment Of Expenses

18A:49-8. Payment of expenses
The expenses incurred in carrying out the provisions of this chapter shall be paid by the state treasurer on the warrant of the director of the division of budget and accounting. No expense shall be incurred nor payment made for any of the purposes named in this chapter until an appropriation therefor shall have been made.

L.1967, c.271.



Section 18A:50-1 - Maintenance Of Program

18A:50-1. Maintenance of program
The board of education of any school district may maintain a program of adult education and utilize buildings, equipment, and other school facilities of the district for such purpose. The board shall determine the courses, which are to be offered, subject to the approval of the commissioner, with the consent of the state board.

L.1967, c.271.



Section 18A:50-2 - Tuition

18A:50-2. Tuition
The board of education of any district offering adult education courses shall be entitled to charge and collect from persons taking such courses, whether residing within or without the district, for tuition a sum not exceeding the actual cost per pupil as determined according to rules prescribed by the commissioner and approved by the state board.

L.1967, c.271.



Section 18A:50-3 - Apportionment Of Federal Funds And State Moneys For Adult Education

18A:50-3. Apportionment of federal funds and state moneys for adult education
Moneys allotted to this state by the federal government which are to be devoted to the object set forth in this chapter, together with moneys and apportionments made available under this chapter, shall be apportioned by the commissioner under rules approved by the state board.

L.1967, c.271.



Section 18A:50-4 - Donation And Tuition Fees; Disposition

18A:50-4. Donation and tuition fees; disposition
All income derived from donations and from tuition fees charged for furnishing adult education courses shall be applied by the board of education receiving the same exclusively for carrying out a program of adult education.

L.1967, c.271.



Section 18A:50-5 - Custodian Of Moneys; Accounting And Disbursement.

18A:50-5 Custodian of moneys; accounting and disbursement.

18A:50-5. The secretary or treasurer of school moneys, as appropriate, of each school district shall be the legal custodian of all funds allocated by the board of education and received from tuition fees or from any other source for the purpose of carrying out a program of adult education. He shall keep a separate account thereof and shall disburse the moneys on orders signed by the president and secretary of the board of education and the chief school administrator or by the treasurer of school moneys, as appropriate to the district.

L.1981, c.174, s.19; amended 2010, c.39, s.31.



Section 18A:50-6 - Surplus Of Moneys; Disposition

18A:50-6. Surplus of moneys; disposition
18A:50-6. Any surplus arising from the excess of receipts from donations, tuition fees or from any source other than local taxation over the actual cost of the maintenance and operation of the adult education program in any school year shall not lapse into the unreserved general fund balance of the district, but shall remain in the separate account, reserved fund balance - adult education programs, to be utilized exclusively for carrying out a program of adult education during the next ensuing school year. In the event that the adult education program in any district shall be discontinued for two consecutive school years, any funds remaining in the separate account shall lapse into the unreserved general fund balance of the district.

L.1967, c.271; amended 1993,c.83,s.23.



Section 18A:50-7 - Districts Employing Supervisors Of Adult Education; Apportionment Of Funds For

18A:50-7. Districts employing supervisors of adult education; apportionment of funds for
There shall be apportioned and paid by the state annually to each school district employing a supervisor of adult education an amount equal to two thirds of the supervisor's annual salary; provided that in no case shall payment by the state exceed $12,000.00. In the case of districts employing a part-time supervisor, the salary of such supervisor shall be proportionate to the ratio such part-time employment bears to full-time employment, such applicable ratio to be established in each instance by the commissioner.

L.1967, c.271.



Section 18A:50-8 - Joint Adult Education Programs; Agreement, Etc.

18A:50-8. Joint adult education programs; agreement, etc.
The boards of education of two or more school districts may provide jointly by agreement for maintaining a program of adult education and utilizing buildings, equipment and other school facilities of the participating boards for such purposes. Such agreement shall be adopted by resolution of each of the participating boards of education and shall set forth the courses which are to be offered, subject to the approval of the department; the tuition, if any, to be charged to residents of the participating districts and to persons received from other districts; provided that such tuition shall not exceed the actual cost per pupil; the personnel to be employed to administer the program; and other matters deemed necessary to carry out the purposes of the agreement.

L.1967, c.271.



Section 18A:50-9 - Supervisors Of Adult Education; Designation Of Employer

18A:50-9. Supervisors of adult education; designation of employer
Where two or more boards of education have provided jointly by agreement for the employment of a supervisor of adult education to serve the participating districts, the agreement shall designate the board of education of one of such districts as the employer and the one to receive the state aid herein provided. Such aid shall be calculated and paid in the manner provided in section 18A:50-7.

L.1967, c.271.



Section 18A:50-10 - Rules And Regulations By State Board

18A:50-10. Rules and regulations by state board
The state board shall prescribe rules and regulations for the proper control and management of the office and activities of the supervisor of adult education, for the certification of persons to hold such position, for saving from harm those supervisors and directors employed on July 1, 1964, and for encouraging a close working relationship between the office of the supervisor of adult education, the public adult education program and the adult education program sponsored by other community agencies, with particular attention to adult retraining programs and their related federal programs.

L.1967, c.271.



Section 18A:50-11 - Appropriations; Estimating And Budgeting

18A:50-11. Appropriations; estimating and budgeting
18A:50-11. On or before November 15 of each year, the commissioner shall estimate the amount necessary to be appropriated to carry out the provisions of this chapter for the succeeding school year, and shall determine for budget purposes the amounts estimated so to be payable to each of the districts for such succeeding school year.

On or before September 15 of the succeeding school year, the commissioner shall make his final determination of the payments to be made under this chapter for said school year. An amount equal to 25% of the sum payable to each district shall be paid to the district on October 1, December 1, March 1 and May 1.

If such payments to any district should exceed the amount to which such district is entitled under section 18A:50-7, such excess shall be deducted by the commissioner from succeeding State aid payments to said district.

L.1967, c.271; amended 1990,c.52,s.68.



Section 18A:50-12 - High School Programs Of Education For Adults; Application For Funds

18A:50-12. High school programs of education for adults; application for funds
School districts, county community colleges, county and State institutions may apply to the Commissioner of Education for funds to be used toward the establishment and operation of classes and programs of education for adults and out-of-school young adults designed to provide such persons with the equivalent of a high school education.

These programs for adults and out-of-school young adults shall include such curricular content appropriate to the high school curriculum as to give the adult an opportunity to attain a level of educational achievement comparable to high school graduation and prepare him to secure the high school equivalency certificate as can be obtained through the Office of Adult and Continuing Education and High School Equivalency, New Jersey State Department of Education.

L.1968, c. 383, s. 1, eff. July 1, 1968. Amended by L.1972, c. 131, s. 1, eff. Aug. 17, 1972.



Section 18A:50-13 - Rules And Regulations

18A:50-13. Rules and regulations
The State Board of Education shall prescribe such rules and regulations for the proper management of the programs under this act, including the control and management of all funds appropriated for its implementation.

L.1968, c. 383, s. 2, eff. July 1, 1968.



Section 18A:50-14 - Apportionment Of Funds; Determination Of Amounts; Deduction For Excess Payment

18A:50-14. Apportionment of funds; determination of amounts; deduction for excess payment
18A:50-14. The apportionment of funds available shall be designated according to a plan submitted by the local educational agency to the Office of Adult and Continuing Education and High School Equivalency, of the New Jersey State Department of Education. Such plan submitted by the local educational agency shall include the costs of instructors' salaries, guidance and counseling services, as well as such items as instructional materials and other equipment needed in the operation and promotion of a local program. Payment by the State, in the form of aid to each program, shall be in an amount equal to these annual costs.

On or before November 15 of each year, the commissioner shall estimate the amount necessary to be appropriated to carry out the provisions of this act for the succeeding fiscal year, including costs for adequate State supervisory and administrative control, and needed personnel training.

The commissioner shall determine the amounts to be payable to each of the agencies eligible under this act for the succeeding fiscal year based upon the per student cost per hour of instruction.

On or before September 15 of the succeeding fiscal year, the commissioner shall make this final determination of the payments to be made under this act for said school year. An amount equal to 25% of the sum payable to each eligible agency shall be paid to the eligible agency on October 1, December 1, March 1 and May 1.

If such payments to any agency should exceed the amount to which such agency is entitled under this act, such excess shall be deducted by the commissioner from succeeding State aid payments to said agencies.

L.1968, c.383, s.3; amended 1972, c.131,s.2; 1990,c.52,s.69.



Section 18A:50A-1 - Provision Of State-issued High School Diploma.

18A:50A-1 Provision of State-issued high school diploma.

1.A State-issued high school diploma shall be provided by the New Jersey Department of Education to persons 16 years of age or older and no longer enrolled in school to document the attainment of academic skills and knowledge equivalent to a high school education. Demonstration of the appropriate level of academic competency for receipt of the State-issued high school diploma shall include, but need not be limited to, passage of the Tests of General Educational Development (GED) of the American Council on Education.

L.2008, c.25, s.1.



Section 18A:50A-2 - Rules, Regulations Relative To State-issued High School Diploma.

18A:50A-2 Rules, regulations relative to State-issued high school diploma.

2.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Education may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioner deems necessary to implement the provisions of P.L.2008, c.25 (C.18A:50A-1 et seq.). The rules and regulations adopted by the commissioner shall be effective for a period not to exceed 12 months. Rules and regulations shall thereafter be amended, adopted, or re-adopted by the State Board of Education pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

The rules and regulations shall include, but not be limited to:

a.the establishment of reasonable and appropriate fees for persons seeking a State-issued high school diploma by examination or re-examination of the Tests of General Educational Development (GED) of the American Council on Education; provided that the fees shall not exceed the actual cost of the tests and their administration; and

b.the establishment of the manner in which a not for profit third party may participate in the administration of examinations and re-examinations of the Tests of General Educational Development (GED) and in the collection of fees from person seeking a high school diploma by examinations and re-examinations of the tests. The rules and regulations regarding not for profit third parties shall be in conformance with the application and approval process overseen by the Department of Education and the General Educational Development Testing Service of the American Council on Education.

L.2008, c.25, s.2.



Section 18A:51-1 - County Educational Audiovisual Aids Centers Authorized

18A:51-1. County educational audiovisual aids centers authorized
The boards of education of two or more school districts in any county may by resolution adopted by a majority vote of all of the members of each such board, determine to establish a "county educational audiovisual aids center" .

L.1967, c.271.



Section 18A:51-2 - County Educational Audiovisual Aids Commission

18A:51-2. County educational audiovisual aids commission
The supervision, management and control of such center shall be vested in a county educational audiovisual aids commission which shall consist of seven members who shall serve without compensation. Three members of the commission, who shall be known as members of the first class, shall be chosen from the membership of the boards of education of the participating school districts, three members of the commission, who shall be known as members of the second class, shall be chosen from the membership of the professional staffs of said boards of education whose offices, positions or employments are such as to require them to hold appropriate certificates in full force and effect in this state, and one member of the commission, who shall be known as the librarian member, shall be the county librarian if there be a county library in the county, who shall hold office ex officio, and if there be no county library in the county, then such member shall be chosen from among the librarians of the libraries in the county supported in whole or in part by public funds.

L.1967, c.271.



Section 18A:51-3 - Appointed Members Of Commission

18A:51-3. Appointed members of commission
The first members of the commission shall be appointed forthwith by the county superintendent of the county upon notification that it has been determined to establish such a center and they shall serve until June 30 next ensuing.

L.1967, c.271.



Section 18A:51-4 - Election Of Members Of Commission; Terms; Vacancies

18A:51-4. Election of members of commission; terms; vacancies
On or before said June 30 and annually thereafter, the county superintendent shall call a meeting of all of the members of the boards of education of the participating school districts for the election of permanent members of the commission. At such first meeting one member of the first class and one member of the second class, shall be elected for terms of one year, two years and three years, each, beginning on July 1 next succeeding, and if there be no county library in the county, the librarian member shall be elected for a term of one year. At each subsequent meeting one member of each class shall be elected to serve for a term of three years and a librarian member to serve for one year shall be elected, also, if there be no county library in the county. In all cases the vote of the majority of the members of the boards of education of the participating school districts present and voting shall be necessary for election. Vacancies in the commission shall be filled by the remaining members of the commission according to the qualifications hereinbefore provided for original appointments and they shall serve for the unexpired terms only.

L.1967, c.271.



Section 18A:51-5 - Organization Of Commission; Officers; Rules And Bonds

18A:51-5. Organization of commission; officers; rules and bonds
Each county educational audiovisual aids commission shall organize by the election of a chairman and a vice chairman from its own membership and shall adopt rules for the establishment and maintenance of said center. The county superintendent shall serve as secretary of the commission, and the county treasurer of the county shall serve as custodian of all moneys and funds of the commission from whatever source derived, without compensation. The county treasurer as such custodian shall keep said moneys and funds in a separate and distinct account and shall disburse the same on orders signed by the chairman and secretary of the commission. Before entering upon his duties as such custodian he shall be required to give additional bond or to renew his bond as county treasurer, in such manner as to cover and secure the faithful performance of his duties as such custodian and any additional premium shall be paid by the commission.

L.1967, c.271.



Section 18A:51-6 - Powers And Duties Of Commission

18A:51-6. Powers and duties of commission
The commission shall provide, maintain and furnish educational audiovisual aids to the public schools of the participating school districts and shall provide such facilities, and may incur such expenses as it may deem necessary for said purpose, but shall not make expenditures or commitments in any year in excess of the funds available for that year.

The commission may contract with nonprofit, private schools within the county to provide, maintain and furnish educational audiovisual aids to such private schools. Before contracting with any nonprofit, private school, the commission shall submit the terms of the contract to the member boards for review, which terms shall include a description of the educational audiovisual aid to the furnished, the amount of payment and the time for payment.

L.1967, c.271; amended by L.1969, c. 274, s. 1, eff. Jan. 12, 1970.



Section 18A:51-7 - Assessment For Maintenance Of Audiovisual Aids Center

18A:51-7. Assessment for maintenance of audiovisual aids center
18A:51-7. The commission shall assess against the participating school districts a sum which, together with any anticipated State aid and private donations, shall be required for the establishment and maintenance of the county educational audiovisual aids center during the first year and for the maintenance and operation of the same, during each year thereafter, which total annual assessment shall be apportioned among the participating school districts in the proportion which the resident enrollment of the pupils for the prebudget year of each such district shall bear to the total resident enrollment of the pupils for the prebudget year of all of the participating school districts as determined by the commissioner.

L.1967, c.271; amended 1968, c.294; 1990, c.52, s.70; 1996, c.138, s.79.



Section 18A:51-8 - Budget Procedure

18A:51-8. Budget procedure
On or before September 30 of each year the commission shall prepare a tentative budget of the sums required by said commission in carrying on its activities for the ensuing year so itemized as to make it readily understandable, together with a statement of the amount to be assessed against each participating school district for such year, and shall deliver the same to the board of education of each of the participating school districts before the date of the October meeting of such board. The board of education of each participating school district shall consider such tentative budget at its October meeting and shall return the same forthwith to the commission with its endorsement or suggestions for change, if any, and after all such boards of education shall have so returned the same, the commission shall adopt its budget for the ensuing year and notify the board of education of each participating school district, on or before the November meeting thereof if practicable and otherwise as soon thereafter as possible, of the total amount of the budget and the amount to be assessed against such school district for said year and each such board of education shall include the amount so assessed against it in the item "current expenses of schools" in the budget adopted or submitted for adoption by it for the ensuing year and the same shall be paid to the custodian of moneys of the commission as required and requisitioned by him. If during the first year of the establishment of any such commission it shall be impossible to carry out the budgetary provisions hereinbefore provided, the commission shall certify to the boards of education of the participating school districts the amounts of said assessments as soon as practicable after the establishment of the commission and said boards of education shall pay said assessments from available current expense funds.

L.1967, c.271.



Section 18A:51-9 - Statement To Be Forwarded To Commissioner; State Aid To Audiovisual Aid Centers

18A:51-9. Statement to be forwarded to commissioner; state aid to audiovisual aid centers
Each county educational audiovisual aids commission shall forward to the commissioner, on or before September 1 of each year, a statement of its organization and its proposed program of operation for the next ensuing school year, together with an estimate of the amount of State aid, calculated as hereinafter provided, to which it will be entitled for that school year and it shall certify, on or before the next June 30, the amount raised by assessments and private donations for the purposes of such audiovisual center for the said school year and if the amount so raised by assessments or private donations or both for any one school year, for the establishment and maintenance or for the maintenance of such aids center shall be not less than the sum of $500.00, and if the commissioner shall approve such organization and program he shall thereupon certify to the Director of Budget and Accounting in the Department of the Treasury that there shall be paid to the custodian of moneys of the commission an amount equal to the amount so raised by assessments and private donations out of any funds appropriated by law for said purposes, which amount shall be paid on the warrant of said director drawn on the State Treasurer in favor of the custodian of moneys of the commission except that the amount so to be paid by the State to any such commission shall not exceed the sum of $5,000.00 in any 1 year nor shall it exceed the sum expended by the commission for educational audiovisual aids purchased by it in any year after the first 5 annual payments have been made. If the sum appropriated by the State for State aid to county educational audiovisual centers in any 1 year shall be less than the total amounts so certified by the commissioner, each commission shall be entitled to be paid its proportionate share of the total amount so appropriated.

L.1967, c.271; amended by L.1969, c. 224, s. 1, eff. Dec. 5, 1969.



Section 18A:51-10 - Unexpended Funds; Disposition

18A:51-10. Unexpended funds; disposition
Any unexpended balance of the moneys or funds in the hands of the custodian of moneys of any such commission at the end of any school year shall be available for expenditure by the commission in the succeeding year or years but it shall not be included in any report of the amount raised as the basis for the calculation of state aid for any succeeding year.

L.1967, c.271.



Section 18A:51-11 - Single County Educational Audiovisual Aids Center In County

18A:51-11. Single county educational audiovisual aids center in county
Not more than one county educational audiovisual aids center shall be established in any one county and if any board of education of any school district within the county shall, subsequent to the establishment of a county educational audiovisual aids center within the county, determine, by resolution adopted by a recorded roll call majority vote of its full membership to apply for membership therein and shall give notice thereof to the secretary of the commission, such board of education shall be admitted to membership therein beginning on the first day of the month next following and thereafter shall be subject to the provisions of this chapter in the same manner as though it had been one of the original participating school districts therein.

L.1967, c.271



Section 18A:51-12 - Withdrawal Of Districts From, And Dissolution Of, Audiovisual Aids Center

18A:51-12. Withdrawal of districts from, and dissolution of, audiovisual aids center
Any board of education of any participating school district may withdraw as a participating district pursuant to resolution duly adopted by said board and notice of intention to withdraw given to the secretary of the commission on or before August 1 in any year and in event that all participating boards of education, or all of said participating boards of education except one, shall determine to withdraw from any such county educational audiovisual center, the same shall be dissolved and the property of such center shall be disposed of at a public or private sale and one half of the amount realized therefrom, together with one half of any unexpended balances remaining in the treasury of such center, shall be paid to the state treasurer to be devoted to the maintenance and support of the public schools and the remainder thereof shall be apportioned among the board of education participating in said center at the time of its dissolution on the basis of the total average daily enrollment of the pupils of said district ascertained as hereinbefore provided.

L.1967, c.271.



Section 18A:51-13 - Contracting For Television Educational Services

18A:51-13. Contracting for television educational services
Every board is hereby authorized to make use of television as an educational aid by contracting for the services of any noncommercial, nonprofit educational television station located within or without the state but such contract shall not require the board to incur expenses in any one year period in excess of an amount equal to $2.00 per pupil in resident enrollment in the district.

L.1967, c.271.



Section 18A:51-14 - Participation In Noncommercial Educational Television Stations

18A:51-14. Participation in noncommercial educational television stations
Every board, in addition to the powers set forth in section 18A:51-13 and subject to the rules and regulations of the state board, may participate in the organization and operation of a noncommercial, nonprofit, educational television station in this state and utilize the services therefrom, and in order to effectuate such purpose, every board is authorized:

(1) To enter into any contractual arrangement agreeable to the board with any other public or private agencies or organizations, including membership in a noncommercial, nonprofit corporation or association duly organized under the laws of this state to operate such a station;

(2) To designate one or more representatives to the board of trustees of such corporation or association, and otherwise to participate in its affairs in compliance with the charter and bylaws of such organization;

(3) To procure for the public schools under the board's jurisdiction the services of such a station, by subscription or otherwise; and

(4) To incur such expenses as the board may deem advisable for such purposes, by way of dues, subscription charges, assessments, capital contributions and otherwise, but in amounts not exceeding in any one year $2.00 per pupil in resident enrollment in the district.

L.1967, c.271.



Section 18A:51-15 - Calculation Of Resident Enrollment

18A:51-15. Calculation of resident enrollment
The resident enrollment shall be calculated and determined upon the basis of the current school year in the same manner as the same was calculated and determined by the commissioner for the apportionment of current expenses state aid for schools among the participating school districts.

L.1967, c.271.



Section 18A:51-16 - Approval Of Program Or Contract By Commissioner Requisite

18A:51-16. Approval of program or contract by commissioner requisite
Anything herein to the contrary notwithstanding, no board of education shall participate in any educational television program or enter into any contract which may be disapproved by the commissioner as being incompatible with the policies, rules or regulations established by the state board governing public instruction in this state.

L.1967, c.271.



Section 18A:51-17 - Termination Of Participation

18A:51-17. Termination of participation
Any board which has become a participant in any educational television organization may terminate its participation therein at the end of any school year by giving to such organization not less than 30 days' written notice of the board's withdrawal therefrom.

L.1967, c.271.



Section 18A:52-1 - Furnishing By Boards Of Education

18A:52-1. Furnishing by boards of education
The boards of education in municipalities containing a population of over 10,000 may provide for the employment of lecturers on the natural sciences and kindred subjects in the public schools in any such municipality, in the evenings, for the benefit of workingmen and workingwomen.

L.1967, c.271.



Section 18A:52-2 - Books And Other Equipment Provided

18A:52-2. Books and other equipment provided
Such boards may purchase the books, stationery, charts, and other things necessary and expedient to conduct the lectures successfully, which they may direct.

L.1967, c.271.



Section 18A:52-3 - Admission Free; Number And Frequency Of Lectures

18A:52-3. Admission free; number and frequency of lectures
No admission fee shall be charged. At least one school in each ward or subdivision of each municipality, where practicable, shall be designated by the board of education for the purpose of carrying out the provisions of this chapter. At least one lecture shall be delivered during each of the months of October, November, December, January, February and March in each year, which shall be advertised in a newspaper published in the municipality, or, if no newspaper is published in the municipality, then in a newspaper published in the county and circulating in the district, at least 10 days in advance of the delivery of the lecture.

L.1967, c.271.



Section 18A:53-1 - Maintenance Of Museum Facilities By Boards Of Education

18A:53-1. Maintenance of museum facilities by boards of education
The board of education of any school district may provide by contract and appropriate funds for the support and maintenance of existing museum facilities and services for the educational or recreational use and benefit of pupils in the public schools. Appropriations for such facilities and services shall be made in the same manner as for other school purposes.

L.1967, c.271



Section 18A:53-2 - Facilities Maintained

18A:53-2. Facilities maintained
Such museum facilities and services may include exhibition in a museum building or elsewhere of subjects of natural, historical, educational, scientific, industrial or cultural nature; operation of arts, crafts and other hobby workshops; conduct of field trips and other projects of an educational or recreational nature and provision for the personal services required in connection with any of the foregoing.

L.1967, c.271.



Section 18A:54-1 - Definitions

18A:54-1. Definitions
As used in this chapter, "vocational education" means any education the controlling purpose of which is: (a) to fit for profitable employment; (b) to provide training which is supplemental to the daily employment; or (c) to fit for homemaking, according to the state plan for vocational education adopted by the state board.

L.1967, c.271



Section 18A:54-2 - Investigation And Approval Of Establishment By Commissioner

18A:54-2. Investigation and approval of establishment by commissioner
The commissioner shall investigate the necessity for the introduction of vocational education and report thereon, from time to time, to the state board. Subject to the approval of the state board and to such rules as it may make, the commissioner shall superintend the establishment and maintenance of schools for this form of education and supervise and approve such schools as provided in this chapter.

L.1967, c.271.



Section 18A:54-3 - Day, Part-time And Evening Classes

18A:54-3. Day, part-time and evening classes
In order that instruction in the principles and practice may go on together, vocational education schools may offer instruction in day, part-time and evening classes.

L.1967, c.271.



Section 18A:54-4 - Discontinuance Of Vocational Schools

18A:54-4. Discontinuance of vocational schools
When in the judgment of the state board the management and control, equipment, methods of instruction, attendance of pupils, or per capita cost of maintenance based upon the average daily attendance is so unsatisfactory as to make the continuance of any school established under the provisions of this chapter unwise, the commissioner shall give the board of education having the control and management of the school written notice that the approval of the school has been withdrawn. Any unexpended balance of moneys received from the state for the support of the school at the end of the school year following the withdrawal of the approval shall be returned to the state treasury.

L.1967, c.271



Section 18A:54-5 - Establishment By District Or Regional Boards Of Education

18A:54-5. Establishment by district or regional boards of education
The board of education of any school district or regional school district may establish and maintain vocational schools.

L.1967, c.271.



Section 18A:54-6 - Approval Of Location, Management And Course Of Study

18A:54-6. Approval of location, management and course of study
Before any such school shall be established, the location and rules for the management of the school, the course or courses of study to be pursued therein, and all changes in such courses shall be approved by the commissioner, subject to the advice and consent of the state board.

L.1967, c.271.



Section 18A:54-7 - Receiving Pupils From Other Districts

18A:54-7. Receiving pupils from other districts
All such boards of education shall receive pupils from other districts so far as their facilities will permit and shall be entitled to collect and receive from any sending district for the tuition of such pupils a sum not exceeding the actual cost per pupil, as determined according to rules prescribed by the commissioner and approved by the state board.

L.1967, c.271.



Section 18A:54-8 - Raising Of Moneys By District For Buildings And Maintenance

18A:54-8. Raising of moneys by district for buildings and maintenance
Moneys for the purchase of land, the erection, repair, or improvement of buildings, and the purchase of furniture and equipment for the use of any such school, and for the maintenance and support thereof, shall be appropriated and raised in the same manner as the district maintaining the school is authorized to appropriate and raise money for similar purposes for the schools in its public school system.

L.1967, c.271.



Section 18A:54-9 - State Aid For Schools Other Than Day Schools.

18A:54-9 State aid for schools other than day schools.

18A:54-9. When any such school other than a full-time day school shall have been established, there shall be paid to the board secretary or treasurer of school moneys, as appropriate, of the district maintaining the school on the order of the commissioner, an amount equal to that raised in the district for the establishment of the school, exclusive of the amount appropriated for the purchase of land or the erection of a building, which amount shall be paid by the State treasurer on the warrant of the director of the division of budget and accounting in the department of the treasury. Annually thereafter there shall be paid in like manner an amount equal to the amount appropriated by the district for the current expenses of such schools; but the money contributed by the State for the support and maintenance of any such school shall not exceed in any one year the sum of $10,000.00.

amended 2010, c.39, s.32.



Section 18A:54-10 - Apportionment Of Sums Appropriated

18A:54-10. Apportionment of sums appropriated
Whenever the money appropriated for vocational schools by the legislature, together with the amount certified by the commissioner to the director of the division of budget and accounting in the department of the treasury for apportionment to such schools, shall be less than the amount legally applied for by the several schools, then there shall be paid to each school such proportionate share of the amount applied for as the total amount applied for shall bear to the total amount of the appropriation and apportionment for that year. Such proportionate payment shall not relieve the state of its obligation toward the districts respecting vocational school funds. Nothing in this section shall apply to a county vocational school.

L.1967, c.271.



Section 18A:54-10.1 - Private Vocational Schools; Contracts To Provide Vocational Education Courses; Qualifications

18A:54-10.1. Private vocational schools; contracts to provide vocational education courses; qualifications
For the purpose of providing vocational education courses on an individual or group basis, boards of education may, according to rules prescribed by the commissioner and approved by the State board, enter into contracts with private vocational schools when such courses cannot be provided by the county or regional vocational schools or other school districts or a private vocational school can provide substantially equivalent training at a lesser cost. Each private vocational school shall hold a current license or certificate of approval issued by the State Board of Education or other appropriate State board or agency and shall be approved for the purposes of this act by the Commissioner of Education. Such license or certificate of approval must have been held by the private vocational school for at least 2 consecutive years immediately preceding execution of the contract.

L.1977, c. 290, s. 1, eff. Dec. 6, 1977.



Section 18A:54-10.2 - Rules For Qualifications For Eligibility To Enter Contracts

18A:54-10.2. Rules for qualifications for eligibility to enter contracts
The rules prescribed pursuant to section 1 of this act shall include, but shall not be limited to, teacher qualifications, maximum class size, facilities and safety.

L.1977, c. 290, s. 2, eff. Dec. 6, 1977.



Section 18A:54-10.3 - Inspection Of Records

18A:54-10.3. Inspection of records
Each private vocational school entering into a contract pursuant to section 1 of this act shall make its records available for inspection by the commissioner or his designated representative.

L.1977, c. 290, s. 3, eff. Dec. 6, 1977.



Section 18A:54-10.4 - Contracts; Terms; Approval

18A:54-10.4. Contracts; terms; approval
Any contract entered into shall be in accordance with applicable Federal and State laws and regulations. The commissioner shall approve in writing all such contracts prior to their execution.

L.1977, c. 290, s. 4, eff. Dec. 6, 1977.



Section 18A:54-11 - County Vocational School Not To Include Certain Cities

18A:54-11. County vocational school not to include certain cities
County vocational schools organized after July 1, 1931, shall not, except as otherwise in this chapter provided, include the territory within the school district boundaries of any city having a resident public school enrollment of 15,000 or more, if such city is maintaining a system of vocational education approved for the purposes of federal or state allotment of vocational funds by the commissioner under the regulations of the state board.

L.1967, c.271.



Section 18A:54-11.1 - County Vocational School Districts, When To Include Cities

18A:54-11.1. County vocational school districts, when to include cities
Any county vocational school district created or organized subsequent to July 1, 1962 in a county of the second class having a population of not less than 375,000 nor more than 425,000 inhabitants, shall include the territory within the boundaries of any city referred to in section 18A:54-11 after the date of filing in the office of the commissioner of a certified copy of a resolution adopted by the board of chosen freeholders of such county subsequent to the organization of such county vocational school district and of a resolution adopted by the board of education of such city (with the concurrence expressed by resolution of the board of school estimate of such city and of the board or body having charge of the finances of such city), setting forth the finding and determination that it is in the best interests of such county vocational school district and of such city and its school district, that such county vocational school district shall include the territory within the school district boundaries of such city.

L.1967, c.271.



Section 18A:54-11.2 - County Vocational School Districts, Assumption, Etc., Of City Vocational Education System

18A:54-11.2. County vocational school districts, assumption, etc., of city vocational education system
The board of education of each county vocational school district and the board of education of each city referred to above in section 18A:54-11.1, are each hereby authorized and empowered to undertake and to enter into agreements of any nature whatsoever necessary, desirable, useful or convenient for and with respect to the assumption, operation, or administration by the county vocational school district of any system of vocational education then being maintained in such city, including, but not limited to, the transfer of principals, teachers, employees, pupils or classes, the purchase, grant, transfer or lease to the county vocational school district of any lands, schools, buildings, furnishings, equipment, apparatus or supplies constituting part of or used in connection with such city system, and the making of or provision for payments, costs or expenses in connection with any of the aforesaid, and copy of any such agreement shall be filed in the office of the commissioner.

L.1967, c.271.



Section 18A:54-11.3 - Transfer Of Teaching Staff Members And Employees To New District

18A:54-11.3. Transfer of teaching staff members and employees to new district
All principals, teachers and employees of the school district in any city referred to above in section 18A:54-11.1 and who are employed in or assigned to the system of vocational education in any such city shall be transferred to and continue their respective employments in the employ of the county vocational school district from and after the date of transfer provided for in any agreement entered into pursuant to section 18A:54-11.2, and their rights to tenure, pension and accumulated leave of absence accorded under the laws of the state shall not be affected by the transfer to the county vocational school district.

L.1967, c.271.



Section 18A:54-12 - Establishment By Board Of Chosen Freeholders On Recommendation Of State Board

18A:54-12. Establishment by board of chosen freeholders on recommendation of state board
When it has been determined by resolution of the state board that a need exists in any county for county vocational schools, the state board shall transmit a copy of the resolution to the board of chosen freeholders of the county. Upon receiving the copy, the board of chosen freeholders shall vote on the question whether such schools shall be established in the county in accordance with the recommendation. If the board of chosen freeholders by a majority vote favors the establishment of such schools in the county, such schools shall be forthwith established and maintained in the county and shall be known as the "vocational schools in the county of " (here insert the name of the county in which the schools are located).

L.1967, c.271.



Section 18A:54-12.1 - Establishment Of One Board Of Education.

18A:54-12.1 Establishment of one board of education.

8.Notwithstanding any provision of this chapter to the contrary, a board of chosen freeholders may, by resolution, establish one board of education for the county special services school district established pursuant to section 1 of P.L.1971, c.271 (C.18A:46-29) and the county vocational school district established pursuant to chapter 54 of Title 18A of the New Jersey Statutes, according to the provisions of sections 1 through 6 of P.L.2007, c.222 (C.18A:46-47 through C.18A:46-52).

L.2007, c.222, s.8.



Section 18A:54-12.2 - Reference To Consolidated Board.

18A:54-12.2 Reference to consolidated board.

9.If a board of chosen freeholders establishes a board of education pursuant to subsection a. of section 1 of P.L.2007, c.222 (C.18A:46-47), whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the board of education of the county vocational school district, the same shall mean and refer to the consolidated board.

L.2007, c.222, s.9.



Section 18A:54-13 - Establishment By Election On Request Of Voters

18A:54-13. Establishment by election on request of voters
In any county having a population not exceeding 100,000 inhabitants, there may be established and maintained a vocational school to be known as the "vocational school in the county of " (here insert the name of the county in which the schools are located).

At the request in writing of not less than 15% of the registered voters of any such county the county clerk shall submit at the next ensuing general election, and shall cause to be printed upon the ballot to be voted at such election the following question:

"Shall vocational schools be established in the county of (here insert the name of the county), pursuant to the provisions of article 3 of chapter 54 of Title 18A, Education, of the New Jersey Statutes."

In squares at the right shall be placed the words "Yes" and "No." Any person desiring the establishment of such schools in the county shall mark a cross ( x ), plus (+) or check ( X ) mark in the square opposite the word "Yes," and any person opposed thereto shall make a cross ( x ), plus (+) or check ( X ) mark opposite the word "No."

If a majority of all the ballots so voted shall favor the establishment of the schools, then the same shall be forthwith established and maintained as provided in this chapter. The results from such election shall be returned and canvassed in the same manner and at the same time as other election returns are canvassed.

L.1967, c.271.



Section 18A:54-14 - Establishment In Second-class Counties By Board Of Chosen Freeholders

18A:54-14. Establishment in second-class counties by board of chosen freeholders
In any second-class county of this state in which there does not presently exist a vocational school established under the laws of the state, the board of chosen freeholders of such county may, by a majority vote, establish a vocational school to be known as the "vocational school in the county of " (here insert the name of the county in which the school is to be located).

L.1967, c.271.



Section 18A:54-16 - Boards Of Education Of County Vocational Schools.

18A:54-16 Boards of education of county vocational schools.

18A:54-16. For each county system of vocational schools established in accordance with this chapter, there shall be a board of education consisting of the county superintendent of schools and four persons to be appointed; provided, however, that a county of the first class which has adopted a form of government pursuant to the provisions of the "Optional County Charter Law" (P.L.1972, c.154; C.40:41A-1 et seq.) may, by ordinance, establish a board of education consisting of six, seven, or nine persons to be appointed and any other county may, by ordinance, establish a board of education consisting of six persons to be appointed.

In counties of the first class which, by ordinance, have established a board consisting of six, seven, or nine persons to be appointed, the appointive members shall be appointed by the chief elected executive officer of the county with the advice and consent of the board of chosen freeholders. In all other counties, the appointive members of the board shall be appointed by the chief elected executive officer of the county, or the director of the board of chosen freeholders, with the advice and consent of that board, as appropriate to the appointment procedures established by the form of government of the county. On a board with four appointive members, not more than two members, or in the case of a board with six appointive members, not more than three members, appointed in any such county of the second, third, fifth or sixth class shall be members of the same political party, but no changes for adjustment of party representation shall be made in a board except as vacancies occur.

In making the first appointments to a board with four appointive members, one person shall be appointed to serve for one year, one for two years, one for three years and one for four years from November 1 next succeeding the date of their respective appointments. In a county of the first class which, by ordinance, has established a board with seven appointive members, the chief elected executive officer shall make the first appointments to the board in the following manner: two shall be appointed to serve for one year, two for two years, two for three years, and one for four years from November 1 next succeeding the date of their respective appointments. The persons so appointed shall also serve from the date of their respective appointments until November 1 next ensuing.

In the case of a board of education with four appointive members on the effective date of P.L.2005, c.299 (C.18A:54-16.14 et al.) in a county of the first class or any other county which determines by ordinance to appoint a board with six appointive members, in making the initial appointment of the two additional members, one person shall be appointed to serve for two years and one person shall be appointed to serve for four years from November 1 next succeeding the date of their respective appointments.

In the case of a board of education with four appointive members on the effective date of P.L.2005, c.299 (C.18A:54-16.14 et al.) in a county of the first class which determines by ordinance to appoint a board with seven appointive members, in making the initial appointment of the three additional members, one person shall be appointed to serve for two years, one person shall be appointed to serve for three years, and one person shall be appointed to serve for four years from November 1 next succeeding the date of their respective appointments.

In the case of a board of education with four appointive members on the effective date of P.L.2005, c.299 (C.18A:54-16.14 et al.) in a county of the first class which determines by ordinance to appoint a board with nine appointive members, in making the initial appointment of the five additional members, one person shall be appointed to serve for one year, one person shall be appointed to serve for two years, one person shall be appointed to serve for three years, and two persons shall be appointed to serve for four years from November 1 next succeeding the date of their respective appointments.

In the case of a board of education with seven appointive members on the effective date of P.L.2005, c.299 (C.18A:54-16.14 et al.) in a county of the first class which determines by ordinance to appoint a board with nine appointive members, in making the initial appointment of the two additional members, one person shall be appointed to serve for two years and one person shall be appointed to serve for four years from November 1 next succeeding the date of their respective appointments.

Annually during the month of October a member or members, as the case may be, of the board shall be appointed to serve for a term of four years, and thereafter until the appointment and qualification of his respective successor, to take the place of the member or members, as the case may be, whose term or terms shall expire on November 1 then next ensuing.

A vacancy in the board shall be deemed to exist, and shall be filled, in the manner prescribed in P.L.1979, c.302 (C.40A:9-12.1).

L.1967, c.271; amended 1975, c.357; 1980, c.168; 1981, c.462, s.18; 1987, c.163; 2005, c.299, s.1.



Section 18A:54-16.8 - Counties Of Third Class Of 110,000 To 125,000; Board Of Education; Members; Appointment

18A:54-16.8. Counties of third class of 110,000 to 125,000; board of education; members; appointment
Notwithstanding any contrary provisions of chapter 54 of Title 18A of the New Jersey Statutes, in all counties of the third class with a population greater than 110,000 but less than 125,000 as of the latest federal decennial census the board of education of the county vocational-technical school shall consist of five members to be appointed by the appointing authority of the county.

L.1983, c. 396, s. 1, eff. Dec. 21, 1983. Amended by L.1984, c. 8, s. 1, eff. Feb. 22, 1984.



Section 18A:54-16.9 - Third Class Counties Of 70,000 To 105,000; Board Members; Term Of Office

18A:54-16.9. Third class counties of 70,000 to 105,000; board members; term of office
The board members elected pursuant to section 1 of P.L.1977, c. 30 (C. 18A:54-16.1), for the school year preceding the year in which this act takes effect shall remain in office until their successors are appointed and qualified which shall occur no later than December 31, 1983. In making the first appointments to a board one person shall be appointed to serve for one year, one person for two years, one for three years and two for four years; thereafter, members shall serve for terms of four years. Vacancies in the membership of the board shall be filled in the same manner as the original appointments were made.

L.1983, c. 396, s. 2, eff. Dec. 21, 1983. Amended by L.1984, c. 8, s. 2, eff. Feb. 22, 1984.



Section 18A:54-16.11 - Third Class Counties Of 80,000 To 105,000; Board Members

18A:54-16.11. Third class counties of 80,000 to 105,000; board members
Notwithstanding any provision of chapter 54 of Title 18A of the New Jersey Statutes to the contrary, in all counties of the third class with a population greater than 80,000 but less than 105,000 as of the latest federal decennial census the board of education of the county vocational-technical school shall consist of at least five members to be appointed by the appointing authority of the county.

L.1984, c. 165, s. 1, eff. Oct. 10, 1984.



Section 18A:54-16.12 - Third Class Counties Of 70,000 To 105,000; Board Members; Successors; Terms; Vacancies

18A:54-16.12. Third class counties of 70,000 to 105,000; board members; successors; terms; vacancies
The board members elected pursuant to section 1 of P.L.1977, c. 30 (C. 18A:54-16.1), for the school year preceding the year in which this act takes effect shall remain in office until their successors are appointed and qualified which shall occur no later than November 1, 1984. In making the first five appointments to a board one person shall be appointed to serve for one year, one person for two years, one for three years and two for four years and the terms of any additional members of the board shall also be staggered to ensure that an approximately equal number of terms expire every year. Thereafter, members shall serve for terms of four years. Vacancies in the membership of the board shall be filled in the same manner as the original appointments were made.

L.1984, c. 165, s. 2, eff. Oct. 10, 1984.



Section 18A:54-16.14 - Appointment Of Additional Board Members, County Vocational Schools, Certain.

18A:54-16.14 Appointment of additional board members, county vocational schools, certain.

2.Notwithstanding the provisions of P.L.2005, c.299 (C.18A:54-16.14 et al.) to the contrary, if a county of the first class which has a county vocational school board of education with seven members on the effective date of this act determines by ordinance within six months of the effective date of this act to appoint a board with nine members, one person shall be appointed to serve for two years and one person shall be appointed to serve for four years, which terms shall begin immediately upon appointment and shall expire on November 1 next succeeding the completion of the terms.

L.2005,c.299,s.2.



Section 18A:54-17 - Qualifications Of Board Members

18A:54-17. Qualifications of board members
Each member of a board of education for county vocational schools shall be a citizen and resident of the county and shall have been such citizen and resident for at least three years immediately preceding his becoming a member of the board, and if he shall cease to be a resident of such county, his membership in said board shall cease.

L.1967, c.271.



Section 18A:54-18 - Organization Of Boards Of Education

18A:54-18. Organization of boards of education
Each board of education for county vocational schools shall organize annually on November 1 by the election of a president and vice-president, unless November 1 shall fall on Sunday, in which case the board shall organize on the following day.

If the organization meeting cannot take place on the day hereinabove provided for by reason of a lack of a quorum or for any other reason, said meeting shall be held within 3 days thereafter.

L.1967, c.271; amended by L.1970, c. 276, s. 1, eff. Dec. 3, 1970.



Section 18A:54-19 - Board Body Corporate; Name

18A:54-19. Board body corporate; name
Each such board of education shall be a body corporate and shall be known as and called "the board of education of the vocational school in the county of " (here insert the name of the county in which such school shall be located).

L.1967, c.271.



Section 18A:54-20 - Powers Of Board

18A:54-20. Powers of board
18A:54-20. The board of education of a county vocational school district may:

a. Purchase, sell, and improve school grounds, erect, purchase, lease, enlarge, improve, and repair school buildings, including any building or buildings for school purposes owned by any municipality or school district in such county, with or without furnishings and equipment, and purchase school furniture and other necessary equipment;

b. Take and condemn land and other property for school purposes in the manner provided by law regulating the ascertainment and payment of compensation for property condemned and taken for public uses. If either party shall feel aggrieved by any proceedings and award thereunder, he may appeal in the manner provided by law for appeals from such proceedings and award;

c. Insure school buildings, furniture, and other school property, and receive, lease, and hold in trust any and all real and personal property for the benefit of the school district;

d. Employ and dismiss principals, teachers, janitors, mechanics, and laborers; fix, alter, and order paid their salaries and compensation, and prescribe the course of study to be pursued;

e. Appoint a treasurer, who shall not be a member of the board of education and fix his salary and term of office. The treasurer shall give bond in such amounts and with such security as the board shall determine;

f. Make, amend, and repeal rules, not inconsistent with this title, or with the rules of the State board, for its own government, for the transaction of business, and for the government and management of the school and school property under its control;

g. Suspend and expel pupils from school;



h. Provide textbooks and other necessary supplies and apparatus;

i. Adopt an official seal by which all its official acts may be authenticated;

j. Make an annual report to the commissioner on or before August 1 in the manner and form prescribed by him;

k. Appoint a secretary and fix his salary and term of office; and

l. Borrow by temporary loan such sum as may be necessary to meet the current expenses of such school district, not exceeding 80% of the anticipated tuition payments to be received from sending districts. Such temporary obligation, if any, shall be paid first out of the moneys received under this chapter.

L.1967, c.271; amended 1990,c.52,s.72.



Section 18A:54-20.1 - Enrollment Of Pupils In County Vocational Schools, Funding

18A:54-20.1. Enrollment of pupils in county vocational schools, funding
a. The board of education of each school district or regional school district in any county in which there is a county vocational school district shall send to any of the schools of the county vocational school district each pupil who resides in the school district or regional school district and who has applied for admission to and has been accepted for attendance at any of the schools of the county vocational school district. The board of education shall pay tuition for each of these pupils to the county vocational school district pursuant to subsection c. of this section. The provisions of this section shall not apply to the board of education of a school district or regional school district maintaining a vocational school or schools pursuant to article 2 of chapter 54 of Title 18A of the New Jersey Statutes.

b. The board of education of a county vocational school district shall receive pupils from districts without the county so far as their facilities may permit.

c. The board of education of a county vocational school district shall receive such funds as may be appropriated by the county pursuant to N.J.S.18A:54-29.2 and shall be entitled to collect and receive from the sending districts in which each pupil attending the vocational school resides, for the tuition of that pupil, except for a post-secondary vocational education pupil, a sum not to exceed the actual cost per pupil as determined for each vocational program classification, according to rules prescribed by the commissioner and approved by the State board. Whenever funds have been appropriated by the county, the county vocational school district may charge a fee in addition to tuition for any pupils who are not residents of the county. The fee shall not exceed the amount of the county's per pupil appropriation to the county vocational school district.

d. The tuition and nonresident fee, if any, shall be established not later than January 15 in advance of the school year by the board of education. The tuition for each program category shall be at the same rate per pupil for each sending district whether within or without the county, and 10% of the tuition amount and nonresident fee, if any, shall be paid on the first of each month from September to June by or on behalf of the board of education of each sending district.

e. (Deleted by amendment, P.L.1991, c.62).



L.1990,c.52,s.71; amended 1991,c.62,s.24.



Section 18A:54-20.3 - Pupil Directory Information Provided To County Vocational School District.

18A:54-20.3 Pupil directory information provided to county vocational school district.

1. a. As used in this section, "pupil directory information" means a pupil's name and address.

b.The board of education of a school district or regional school district located in a county in which there is a county vocational school district shall provide, upon the request of that county vocational school district, pupil directory information for each pupil enrolled in grades six through 12, or any subset of these grades, as requested by that county vocational school district. The board of education of a school district or regional school district shall not provide the pupil directory information for a pupil if the parent previously submitted a request that the pupil's information not be released for the purposes of this subsection. The board of education of a school district or regional school district shall notify parents of the opportunity to prohibit the release of pupil directory information.

c.The Commissioner of Education shall establish the timelines during which a county vocational school district may request pupil directory information and when the school district or regional school district shall provide the information.

L.2013, c.52, s.1.



Section 18A:54-21 - Rules For Organization And Management Of County Vocational Schools

18A:54-21. Rules for organization and management of county vocational schools
The state board shall prescribe rules for the organization, management and control of such schools.

L.1967, c.271.



Section 18A:54-22 - Teachers, Principals, Superintendents, Assistant Superintendents; Directors And Assistant Directors; Rights And Privileges

18A:54-22. Teachers, principals, superintendents, assistant superintendents; directors and assistant directors; rights and privileges
All teachers, principals, directors and assistant directors of boards of education of county vocational schools shall have all rights and privileges of teachers, principals, superintendents and assistant superintendents of schools, respectively, in school districts.

L.1967, c.271.



Section 18A:54-23.1 - Receiving Pupils From Other Counties; County Vocational School Districts With Post Secondary Vocational-technical Education

18A:54-23.1. Receiving pupils from other counties; county vocational school districts with post secondary vocational-technical education
Every county vocational school district board of education providing post secondary vocational-technical education shall, to the extent its facilities permit and subject to rules prescribed by the commissioner and approved by the State board, accept for post secondary vocational-technical education students who are residents of any other county in the State.

L.1973, c. 333, s. 1, eff. July 1, 1974.



Section 18A:54-23.2 - Application For Issuance Of Certificate Of Residence; Grant Or Denial; Appeal; Hearing; Determination

18A:54-23.2. Application for issuance of certificate of residence; grant or denial; appeal; hearing; determination
Any person desiring to enroll in a post secondary vocational-technical program in a county vocational school district as a nonresident student shall apply to the chief fiscal officer of his county of residence for a certificate of residence showing that said person is a resident of said county. The chief fiscal officer shall, upon application and submission to him of satisfactory evidence of such residence, issue said certificate provided that (a) the county does not maintain a vocational school providing such a program, or (b) the county vocational school district board of education certifies to the chief fiscal officer that it does not offer the particular course or curriculum desired by the applicant, or (c) the county vocational school cannot admit the applicant into a particular course or curriculum desired by the applicant pursuant to rules approved by the State Board of Education. If the chief fiscal officer refuses to issue such a certificate, the applicant may appeal to the board of chosen freeholders within 10 days of the receipt of notice of such refusal. The board of chosen freeholders shall hold a hearing on such appeal within a reasonable time, but not less than 10 days after notice is given to the chief fiscal officer and the applicant. The board of chosen freeholders shall notify the applicant of its decision within 10 days after such hearing.

L.1973, c. 333, s. 2, eff. July 1, 1974.



Section 18A:54-23.3 - Certificate Of Residence; Filing; Duration

18A:54-23.3. Certificate of residence; filing; duration
Upon his registration for each school year, the nonresident student shall file with the county vocational school district board of education such a certificate of residence issued not more than 2 months prior thereto and such a certificate of residence shall be valid for the current year or the academic year next succeeding the date of issuance.

L.1973, c. 333, s. 3, eff. July 1, 1974.



Section 18A:54-23.4 - Payments By County Of Residence For Each Student

18A:54-23.4. Payments by county of residence for each student
Any county vocational school district board of education admitting nonresident students shall annually charge to, and collect from, each county of residence for each such student (a) $200.00 to be applied to the county's share of the vocational school district's capital expenses and (b) the average county share of budgeted operating cost per full-time student as certified by the commissioner; provided however, that the said board of education may, with the approval of the commissioner, charge and collect a higher annual amount or amounts when high-cost or high-priority programs are provided.

L.1973, c. 333, s. 4, eff. July 1, 1974.



Section 18A:54-23.5 - List Of Nonresident Students, Courses And Programs; Notice To Department Of Education

18A:54-23.5. List of nonresident students, courses and programs; notice to department of education
Each county vocational school district board of education shall notify the department of education of the names and addresses of all nonresident students and the courses and programs in which they are enrolled as of the second week of each term. Such notification shall be made in writing no later than the end of the fourth week of each term.

L.1973, c. 333, s. 5, eff. July 1, 1974.



Section 18A:54-24 - Approval Of Courses Of Study

18A:54-24. Approval of courses of study
The courses of study to be pursued in every county vocational school, and all changes therein shall be approved by the commissioner, with the advice and consent of the state board.

L.1967, c.271.



Section 18A:54-24.1 - "Green Job" Defined, Certification Program.

18A:54-24.1 "Green job" defined, certification program.

1. a. As used in this section, "green job" means those aspects of employment that deal with renewable energy, energy conservation, energy efficiency, and energy sustainability.

b.A county vocational school district may enter into a partnership with one or more private entities to develop and establish a green jobs certification program. Under the program the county vocational school district shall identify needed skills, develop training programs, and train workers for green jobs in one or more industries including, but not limited to, energy efficient building, construction and retrofits, renewable electric power, energy efficient vehicles, biofuels, and manufacturing that produces sustainable products and uses sustainable processes and materials. The county vocational school district shall issue a green jobs certification to each person who successfully completes the training program.

c.A county vocational school district may review national standards established by various industries in developing a green jobs certification program.

d.A county vocational school district may consult with the Department of Community Affairs in developing a green jobs certification program.

L.2011, c.137, s.1.



Section 18A:54-25 - School Year

18A:54-25. School year
The school year for a county vocational school shall begin on July 1 and end June 30.

L.1967, c.271.



Section 18A:54-26 - Contracts; Payment Of Bills

18A:54-26. Contracts; payment of bills
No contract shall be entered into by the board of education of a county vocational school, nor shall any bill or demand for money be paid until the same shall have been presented and passed on at a regularly called meeting of the board. Every such bill or demand, except for salaries, exceeding $25.00 shall be verified by affidavit or contain or have annexed thereto a signed declaration in writing to the effect that such bill or demand is correct in all its particulars, that the articles have been furnished or services rendered as stated therein and that no bonus has been given or received on account thereof.

L.1967, c.271.



Section 18A:54-27 - Boards Of School Estimate

18A:54-27. Boards of school estimate
There shall be for each county system of vocational schools a board of school estimate, which shall consist of two members of the board of education of the school, appointed by that board, two members of the board of chosen freeholders of the county in which the school is situate, appointed by that board, and the county supervisor of the county, in counties of the first class, and the director of the board of chosen freeholders, in other counties.

The appointments shall be made annually between January 1 and January 15. In case of a vacancy occurring in the board by reason of the resignation, death, or removal of any appointed member, the vacancy shall be filled immediately by the body which originally appointed the member, by appointing another of its members to fill the vacancy. The secretary of the board of education of the school shall be the secretary of the board of school estimate, but shall receive no compensation as such.

L.1967, c.271.



Section 18A:54-28 - Estimate By Board Of Education Of General Fund Expenses

18A:54-28. Estimate by board of education of general fund expenses
18A:54-28. On or before the fourth Tuesday in March in each year the board of education of a county vocational school district shall prepare and deliver to each member of the board of school estimate an itemized statement of the amount of money estimated to be necessary for the general fund expenses of the county vocational school district for the ensuing school year. The board of education shall follow the procedures established in section 5 of P.L.1996, c.138 (C.18A:7F-5).

L.1967, c.271; amended 1978, c.136, s.18; 1992, c.159, s.21; 1993, c.83, s.24; 1996, c.138, s.80.



Section 18A:54-29 - Fixing, Determining Amounts Necessary To Be Raised

18A:54-29. Fixing, determining amounts necessary to be raised
18A:54-29. Between the fourth Tuesday in March and April 8 in each year the board of school estimate shall fix and determine by action taken at a public meeting of the board the amount of money necessary to be appropriated for the use of the county vocational school district for the ensuing school year exclusive of the amount to be received from the State as provided in section 18A:54-32. The board of education of the county vocational school district and the board of school estimate shall follow the procedures established in section 5 of P.L.1996, c.138 (C.18A:7F-5).

L.1967, c.271; amended 1978, c.136, s.19; 1992, c.159, s.22; 1996, c.138, s.81.



Section 18A:54-29.1 - Certification Of Amounts To Be Raised

18A:54-29.1. Certification of amounts to be raised
The board of school estimate shall, on or before the last named date, make two certificates of the amount, signed by at least three of its members, one of which certificates shall be delivered to the board of education of the county vocational school district and the other to the board of chosen freeholders of the county in which the school is situated.

L.1967, c.271.



Section 18A:54-29.2 - Appropriation And Raising Of Amounts Required

18A:54-29.2. Appropriation and raising of amounts required
The board of chosen freeholders shall, upon receipt of the certificate, appropriate, in the same manner as other appropriations are made by it, the amount so certified, and the amount shall be assessed, levied, and collected in the same manner as moneys appropriated for other purposes in the county are assessed, levied, and collected, unless such amount is to be raised as otherwise hereinafter provided in this chapter.

L.1967, c.271.



Section 18A:54-29.3 - County Vocational School Districts Including Cities, Annual Or Special Appropriations, Apportionment

18A:54-29.3. County vocational school districts including cities, annual or special appropriations, apportionment
The board of chosen freeholders of any county of the second class having a population of not less than 375,000 nor more than 425,000 inhabitants and which has created a county vocational school district subsequent to July 1, 1962, may provide that the amounts (other than amounts to be raised for interest and redemption of bonds or notes issued by the county for purposes of such county vocational school district) to be raised for annual or special appropriations for such county vocational school district are to be apportioned on the basis of (1) the apportionment valuations, as defined in section 54:4-49 of the Revised Statutes, of the municipalities in such county, or (2) the average daily enrollment of pupils from municipalities within such county during the preceding school year, or (3) any combination or percentage of either of the aforesaid, as shall be determined by said board of chosen freeholders prior to October 1 for and with respect to the school year commencing on July 1 next succeeding said date. Determination as to any basis as aforesaid shall be made by resolution of such board of chosen freeholders, if such board, after consideration of the vocational school needs of such county and of the municipalities therein and of the costs and expenses of such county vocational school district and of the financial resources and abilities of such county and of the municipalities therein, shall find that such basis is in the best interests of the county and of such county vocational school district and the municipalities therein. Any basis so established shall continue without change for a period of five school years, unless prior to the end of such period the commissioner, upon the request of the board of chosen freeholders or of the board of education of the county vocational school district, shall determine that some other or different basis, as herein permitted or provided for, shall be in the best interest of such county, such county vocational school district and the municipalities therein, and is a basis which could have been established by the board of chosen freeholders of such county. Until any other basis shall have been established, the basis referred to as above shall be applicable to such county vocational school district. Where average daily enrollment of the preceding school year is to be used as the whole or any part of a basis for apportionment of amounts to be raised for annual or special appropriations, the commissioner shall certify to the county vocational school district and to the county board of taxation, from the latest official statistics then available or estimates thereof, the average daily enrollment to be used until such time as actual average daily enrollment statistics shall be available and certified by the commissioner as aforesaid. No amount to be raised for annual or special appropriations for the county vocational school district shall be so appropriated except with the concurrence and consent of the board of chosen freeholders if the basis for raising such annual or special appropriations of the county vocational school district shall require that more than 50% of such basis shall be such apportionment valuations.

L.1967, c.271.



Section 18A:54-29.4 - County Tax Levy Adjusted For Establishment Of County Vocational School

18A:54-29.4. County tax levy adjusted for establishment of county vocational school
1. Any county which received approval from the State Board of Education, after July 1, 1990, for the establishment of a county vocational school shall, consistent with the practice for existing county vocational schools, be entitled to an exception to the limitation imposed upon increases in the county tax levy pursuant to section 4 of P.L.1976, c.68 (C.40A:4-45.4) in an amount equal to that expended for the county vocational school board of education.

L.1992,c.55,s.1.



Section 18A:54-30 - Contracts For Supplies, And Construction, Alteration And Repair Of Buildings; Municipal Permits

18A:54-30. Contracts for supplies, and construction, alteration and repair of buildings; municipal permits
All provisions of law relating to the entering into contract for the furnishing of supplies and to the preparation of plans and specifications for the construction, alteration or repair of any building by a board of education of a county vocational school and the approval and filing thereof and of any such contract and to the advertisement for bids and the awarding of contracts as a result thereof, which are applicable to a board of education of a school district, shall likewise be applicable to a board of education of a county vocational school and no municipal permit shall be required in connection with the making or performance of any such contract.

L.1967, c.271.



Section 18A:54-31 - Raising Of Moneys For Lands Or Buildings; Bond Issued.

18A:54-31 Raising of moneys for lands or buildings; bond issued.

18A:54-31. Whenever a board of education of a county vocational school district shall decide that it is necessary to sell bonds to raise money for any capital project, as defined in section 18A:21-1 of this Title, it shall prepare and deliver to each member of the board of school estimate a statement of the amount of money estimated to be necessary for such purpose or purposes.

The board of school estimate shall fix and determine the necessary amount and shall make two certificates thereof, one of which certificates shall be delivered to the board of education and the other to the board of chosen freeholders of the county in which the school district is situate.

The board of chosen freeholders, or the members of a county improvement authority at the request of the board of education pursuant to section 1 of P.L.2015, c.68 (C.18A:7G-5a), may appropriate such amount and borrow such amount for the purpose or purposes aforesaid, and secure the repayment of the sum so borrowed, together with interest thereon, by the issuance of bonds or notes of the county pursuant to the local bond law, notwithstanding any debt limitation or requirement for down payment therein provided for, or by the issuance of bonds or notes of the county improvement authority pursuant to the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.). The proceeds of the sale of such obligations shall be paid to the treasurer of the county vocational school district, or in the case of bonds or notes issued by the county improvement authority to the chief financial officer of the authority if so directed by the treasurer, and shall be paid out only on the warrants or orders of the board of education of the school district, or in the case of bonds or notes issued by the county improvement authority on the orders of the chief financial officer of the authority. The treasurer of the board of education or the chief financial officer of the authority, as applicable, shall in no event disburse such proceeds, except to pay the expenses of issuing and selling such obligations and for the purpose or purposes for which such obligations were issued. If for any reason any part of such proceeds are not applied to or necessary for such purpose or purposes, the board of education of the county vocational school district may transfer the balance remaining unapplied to the general fund of the school district.

amended 1968, c.295, s.15; 1993, c.83, s.25; 2015, c.68, s.2.



Section 18A:54-31.1 - Findings, Declarations Relative To Certain Programs Of A School District.

18A:54-31.1 Findings, declarations relative to certain programs of a school district.

1.The Legislature finds and declares that:

a.The economic prosperity of New Jersey depends on a strong pipeline of workers with the academic, technical, and career readiness skills to fill current and future jobs;

b.Expanding access to career and technical education and engaging employers in the development and delivery of technical education are crucial for the State's economic growth and critical strategies for keeping New Jersey competitive in the global economy;

c.While almost 32,000 full-time and shared-time students are currently enrolled at New Jersey's county vocational school districts, the demand for a career and technical education exceeds the space available at most schools;

d.On a Statewide basis, county vocational school districts receive nearly 2.5 applications for each available space, and in some counties, and for certain programs, the demand is much greater. In 2013, roughly 16,700 students seeking career and technical education programs were not able to be accommodated;

e.Given the immediate shortage of space for career and technical education program expansion, employers can play a significant role in helping to meet short-term needs by hosting career and technical education programs in an industry setting and offering work-based learning opportunities for students;

f.This type of public-private partnership is a desirable mechanism to address the needed expansion of career and technical education programs and would give students access to equipment and technology that is expensive or difficult to replicate in public school district settings; and

g.In order to facilitate this worthwhile partnership, career and technical education programs taught in industry settings should be exempted from certain unnecessarily restrictive State regulations.

L.2014, c.75, s.1.



Section 18A:54-31.2 - Career, Technical Education Programs Exempt From Certain Regulations.

18A:54-31.2 Career, technical education programs exempt from certain regulations.

2. a. Notwithstanding the provisions of any law or regulation to the contrary, in the case of a career and technical education program of a school district which has been approved by the Department of Education and is taught at a location other than the school district:

(1)The educational facility standards for new construction pursuant to N.J.A.C.6A:26-6.3 shall not apply to the location at which the career and technical education program is taught;

(2)The location at which the career and technical education program is taught shall not require approval as a temporary facility pursuant to N.J.A.C.6A:26-8.1; and

(3)The long range facilities plan of the school district shall not be required to take into consideration any career and technical education programs taught at a location other than the school district.

b.The location at which the career and technical education program is taught shall meet the requirements of the uniform construction code and all applicable health and safety standards.

L.2014, c.75, s.2.



Section 18A:54-33 - Establishment Of Emergency Vocational Schools; Commissions; Cost Per Pupil

18A:54-33. Establishment of emergency vocational schools; commissions; cost per pupil
In any county of the second class in which there does not presently exist a vocational school established under the laws of this state, the board of chosen freeholders of such county may, by a majority vote of the board, establish a vocational school to be known as the "emergency vocational school in the county of (here insert the name of the county in which the school is to be located)." In the event of the establishment of any emergency vocational school as in this act provided, the board of chosen freeholders of the county shall have power to name a commission to supervise said school, to prescribe courses in the emergency vocational schools, and power to fix rates of tuition. The cost per pupil shall be established from time to time by the board of chosen freeholders and shall be paid in accordance with rules and regulations to be adopted by the board. The commission, selected for the supervision of such emergency vocational school, shall have power to expend appropriations authorized and to obtain from the federal government or any agency thereof grants in aid of such emergency vocational school.

L.1967, c.271.



Section 18A:54-34 - Commissioners; Terms; Reports; Vacancies; Residence

18A:54-34. Commissioners; terms; reports; vacancies; residence
The commission charged with the supervision of such school shall be three in number and shall hold their said offices for terms of three years and until their successors are appointed by the board of chosen freeholders. The commission shall annually report to the board of chosen freeholders. Vacancies occurring for any cause shall be filled by the board of chosen freeholders for the unexpired term.

Any person a resident of the county for a period of at least five years prior to the passage of this act may be selected to membership in such commission.

L.1967, c.271.



Section 18A:54-35 - Duty Of Commission

18A:54-35. Duty of commission
The commission shall be charged with the duty of formulating courses in emergency vocational training in aid of national or state defense and to prescribe the length of such courses.

L.1967, c.271



Section 18A:54-36 - Appropriations For Schools

18A:54-36. Appropriations for schools
The board of chosen freeholders of any such county is authorized and empowered to provide by appropriation from time to time for the maintenance of emergency vocational schools authorized to be established.

L.1967, c.271.



Section 18A:54-37 - Municipalities In Counties Of First Class Under 700,000; Exemption From Tax For County Vocational School District

18A:54-37. Municipalities in counties of first class under 700,000; exemption from tax for county vocational school district
Notwithstanding any of the provisions of chapter 54 of Title 18A of the New Jersey Statutes, in any county of the first class having a population of not more than 700,000 according to the latest federal decennial census, each municipality included within a school district which has maintained for a minimum of 20 years a vocational education program approved for the purposes of federal or State allotment of vocational funds by the Commissioner of Education under the regulation of the State Board of Education shall be exempt from assessment, levy or collection of taxes based on any apportionment of amounts appropriated for the use of a county vocational school district.

L.1973, c. 305, s. 1, eff. Dec. 14, 1973. Amended by L.1981, c. 462, s. 20.



Section 18A:54-38 - Establishment Of New Jersey Council Of County Vocational Schools

18A:54-38. Establishment of New Jersey Council of County Vocational Schools
1. There is established a body corporate and politic, with corporate succession, to be known as the New Jersey Council of County Vocational Schools. A county vocational school established pursuant to chapter 54 of Title 18A of the New Jersey Statutes may, upon the approval of its board of education, be a member of the council.

L.1993,c.302,s.1.



Section 18A:54-39 - Membership Of The Council

18A:54-39. Membership of the council
2. The council shall consist of the president of the board of education and the superintendent of each county vocational school which is a member of the council. A board of education president may designate another member of the board as an alternate to attend and to vote at council meetings in the president's absence. A member of the council shall serve without compensation but may be reimbursed for all reasonable and necessary expenses.

L.1993,c.302,s.2.



Section 18A:54-40 - Responsibilities Of Council

18A:54-40. Responsibilities of council
3. The council shall select such officers and make such rules and regulations as may be necessary for the transaction of business. The council may, if it deems necessary, impose and collect dues from council members to defray expenses. The council may also employ such staff as it determines is necessary within the limit of funds available for this purpose.

L.1993,c.302,s.3.



Section 18A:54-41 - Powers, Duties Of Council

18A:54-41. Powers, duties of council
4. The council shall have perpetual succession and shall have the following powers and duties:

a. To make, amend and repeal rules, regulations and bylaws for its own government and guidance, not inconsistent with the purposes of the council;

b. To adopt an official seal and alter the same at pleasure;



c. To maintain an office at such place or places in the State as it may designate;



d. To sue and be sued in its own name;



e. To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act. All this property shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes; and

f. To aid all initiatives for the improvement of vocational, technical, and occupational education and to make recommendations to the State Board of Education concerning the county vocational schools.

L.1993,c.302,s.4.



Section 18A:54A-1 - Short Title

18A:54A-1. Short title
This act shall be known as, and may be cited as, the "Neighborhood Education Center Act of 1968."

L.1968, c. 182, s. 1, eff. July 19, 1968.



Section 18A:54A-2 - Liberal Construction

18A:54A-2. Liberal construction
This act shall be liberally construed to effectuate the purposes and intent thereof.

L.1968, c. 182, s. 2, eff. July 19, 1968.



Section 18A:54A-3 - Legislature's Findings

18A:54A-3. Legislature's findings
3. The Legislature hereby finds and declares that there is a need for new programs and institutions capable of reaching and motivating the high-school dropout; that the experience gained by the creation of neighborhood education centers in other States indicates that those centers may be a partial answer to the problem of the high-school dropout; that the Commissioners of Education and Community Affairs should be authorized to establish such neighborhood education centers; and that the expenditure of public funds for those purposes is in the public interest.

L.1968,c.182, s.3; amended 1994,c.48,s.68.



Section 18A:54A-4 - Definitions

18A:54A-4. Definitions
The following terms shall have the following meanings for the purposes of this act, unless a different meaning clearly appears from the context:

(a) The term "act" shall mean this act, and any amendments and supplements thereto, and any rules and regulations promulgated thereunder.

(b) The term "commissioner" shall mean the Commissioner of Community Affairs.

(c) The term "council" shall mean the Governor's Council on Neighborhood Education Centers created by section 5 of this act.

(d) The term "neighborhood education center" shall mean a facility which has been or will be developed, organized or operated, subject to the approval and with the assistance of the Governor's Council on Neighborhood Education Centers created by section 5 of this act, for the purpose of providing to public high school students and to public high-school dropouts educational, cultural and social programs and services supplementary to or in lieu of similar programs and services made available as part of the course of instruction at a public high school.

(e) The term "sponsor" shall mean any corporation or association organized not for profit pursuant to the provisions of Title 15 of the Revised Statutes which has been determined by the council as capable of developing, organizing or operating a neighborhood education center.

L.1968, c. 182, s. 4, eff. July 19, 1968.



Section 18A:54A-5 - Governor's Council On Neighborhood Education Centers Created; Membership; Officers

18A:54A-5. Governor's Council on Neighborhood Education Centers created; membership; officers
5. There is hereby created in but not of the Department of Community Affairs the Governor's Council on Neighborhood Education Centers, which shall consist of the Commissioner of Community Affairs and the Commissioner of Education who shall be members of the council for such times as they shall hold their respective offices. The commissioner shall serve as the administrator and chief executive officer of the council, and shall have primary responsibility for the activities of the council. The Commissioner of Education shall serve as the chairman of the council, which shall meet at the call of said chairman.

L.1968,c.182, s.5; amended 1994,c.48,s.69.



Section 18A:54A-6 - Authority Of Council

18A:54A-6. Authority of council
(a) The council, acting by and through the commissioner, is hereby authorized to develop, organize or operate, or to provide for the development, organization and operation, of not more than 8 neighborhood education centers.

(b) For the purpose of carrying out the provisions of this act, the commissioner, on behalf of and with the approval of the council, is hereby authorized to enter into contracts and agreements with, and to make payments of money based thereon to, sponsors of neighborhood education centers.

L.1968, c. 182, s. 6, eff. July 19, 1968.



Section 18A:54A-7 - Commissioner's Additional Powers

18A:54A-7. Commissioner's additional powers
7. In order to carry out the purposes and provisions of this act, the commissioner, in addition to any powers granted to him elsewhere in this act, shall have the following powers:

(a) To make and enter into all contracts and agreements necessary or incidental to the discharge of his duties and the execution of his powers under this act;

(b) To appoint or employ, subject to the provisions of Title 11 of the Revised Statutes, such personnel and employees as may be necessary in his judgment;

(c) To receive and accept aid or contributions from any source, of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this act subject to any conditions upon which such grants and contributions may be made;

(d) To call upon and avail himself of, so far as may be practicable and within the limits of appropriations available therefor, the services of employees of the Departments of Community Affairs and Education;

(e) To acquire by purchase, gift or lease, sell, lease and otherwise deal with property, whether real or personal or mixed;

(f) To adopt such rules and regulations as may be necessary or convenient to carry out the provisions of this act; and

(g) To do all acts and things necessary or convenient to carry out the provisions of this act.

L.1968,c.182, s.7; amended 1994,c.48,s.70.



Section 18A:54B-1 - Enrichment Program Defined

18A:54B-1. Enrichment program defined
For the purposes of this act "Enrichment Program" means any summer school program offered by a public school for which a student does not receive credit for graduation and is unrelated to the curriculum content of the regular school program.

L.1979, c. 104, s. 1, eff. May 31, 1979.



Section 18A:54B-2 - Tuition; Rules And Regulations

18A:54B-2. Tuition; rules and regulations
For the purpose of providing enrichment programs in public schools boards of education may charge tuition for students to attend such noncredit courses subject to rules and regulations promulgated by the State board.

L.1979, c. 104, s. 2, eff. May 31, 1979.



Section 18A:54C-1 - Counties Of Fifth Class; Marine Academy Of Science And Technology; Establishment; Purposes

18A:54C-1. Counties of fifth class; marine academy of science and technology; establishment; purposes
Upon the request by a board of education of a regional school district that includes two constituent municipalities with a student population in excess of 3,500 pupils in any county of the fifth class having a population of not less than 450,000 according to the 1980 federal census, the State Board of Education is authorized to establish a Marine Academy of Science and Technology under the local area vocational-technical school for the purpose of providing education to students throughout the State of New Jersey in the fields of marine sciences, marine trades, marine technologies and related courses, as well as academic courses.

L.1982, c. 146, s. 1, eff. Sept. 28, 1982.



Section 18A:54C-2 - Powers Of Board Of Education Of School District

18A:54C-2. Powers of board of education of school district
The board of education of a school district that has been given the approval to establish a Marine Academy of Science and Technology shall be permitted to:

a. Acquire, obtain and provide physical facilities, equipment, and all other resources necessary to accommodate the needs of the institution;

b. Enter into contracts and agreements with accredited institutions, governmental bodies, authorities and agencies at the local, county, State, and federal levels to carry out the purposes of this act; and

c. Discharge such financial transactions as are necessary to carry out the purposes of this act.

L.1982, c. 146, s. 2, eff. Sept. 28, 1982.



Section 18A:54C-2.1 - Contractual Relationship Between Marine Academy Of Science And Technology And New Jersey Marine Sciences Consortium

18A:54C-2.1. Contractual relationship between Marine Academy of Science and Technology and New Jersey Marine Sciences Consortium
The Marine Academy of Science and Technology created pursuant to P.L.1982, c. 146, is authorized to enter into a contractual relationship with the New Jersey Marine Sciences Consortium. The funds transmitted by the Academy to the Consortium may be considered to serve as the State match for federal funds that may be obtained by the Consortium through the Sea Grant Program or other programs.

L.1982, c. 165, s. 1, eff. Nov. 1, 1982.



Section 18A:54C-4 - Marine Academy Of Science And Technology, Transfer Of Assets, Payment Of Costs

18A:54C-4. Marine Academy of Science and Technology, transfer of assets, payment of costs
The assets of the Marine Academy of Science and Technology operating under the auspices of an area vocational technical school in a county of the fifth class having a population of not less than 450,000 shall be transferred to the county vocational technical school board and shall continue to operate as a full-time program as provided under P.L.1982, c.146 (C.18A:54C-1 et seq.) and the costs shall be paid in the same manner as the costs are paid for other county vocational school programs pursuant to the provisions of chapter 54 of Title 18A of the New Jersey Statutes.

L.1983,c.341,s.1; amended 1990,c.52,s.74.



Section 18A:54C-6 - Admission Policies Of Marine Academy Of Science And Technology

18A:54C-6. Admission policies of Marine Academy of Science and Technology
The board of education of the county vocational technical school shall determine the admission policies of the Marine Academy of Science and Technology, except that the places available shall be allocated in a fair and equitable manner. Pupils from other counties may be admitted so far as the facilities permit.

L.1983,c.341,s.5; amended 1990,c.52,s.75.



Section 18A:54C-7 - Transportation For Pupils

18A:54C-7. Transportation for pupils
Transportation for pupils attending the Marine Academy of Science and Technology shall be provided by the district in which the pupil resides.

L.1983, c. 341, s. 6, eff. Sept. 8, 1983.



Section 18A:54D-1 - Short Title

18A:54D-1. Short title
This act shall be known and may be cited as the "Technical Training for Minorities and Women Act."

L. 1985, c. 427, s. 1, eff. Jan. 13, 1985.



Section 18A:54D-2 - Findings, Declarations

18A:54D-2. Findings, declarations
The Legislature finds and declares that:

a. It is the policy of the State of New Jersey that no person shall be denied access to a profession or job on the basis of race, creed, color, national origin, ancestry, marital status or gender.

b. The Division on Civil Rights was created to prevent and eliminate discrimination and the "Division on Women Act of 1974," P.L. 1974, c. 87 (C. 52:27D-43.8 et seq.) calls for "efforts to promote the expansion of rights and opportunities available to the women of this State."

c. Minorities and women are underrepresented in most technical trades and fewer than 3% of the apprentices in New Jersey are female.

d. Action should be taken to increase the access of minorities and women to apprenticeships and other training programs for technical trades.

L. 1985, c. 427, s. 2, eff. Jan. 13, 1986.



Section 18A:54D-3 - Duties Of Commissioners.

18A:54D-3 Duties of commissioners.

3.The Commissioners of Education and Labor and Workforce Development each shall:

a.Identify the regulations, policies, programs, and procedures of their respective departments which relate to apprenticeship programs and other forms of preparation for technical trades;

b.In consultation with the Division on Civil Rights in the Department of Law and Public Safety and the Division on Women in the Department of Children and Families, identify the factors which have produced low rates of minority and female participation in apprenticeship and other technical training programs;

c.Take appropriate action to encourage a higher rate of minority and female participation in these programs;

d.Advise the Legislature of any additional legislative action which would advance the purposes of P.L.1985, c.427 (C.18A:54D-1 et seq.).

L.1985, c.427, s.3; amended 2012, c.16, s.44.



Section 18A:54D-4 - Annual Reports

18A:54D-4. Annual reports
Within one year after the effective date of this act, and annually thereafter, the Commissioners of Education and Labor each shall report to the Legislature on the actions taken by their respective departments pursuant to this act and provide to the Legislature the most recent available data on the participation of minorities and women in training programs for technical trades in New Jersey.

L. 1985, c. 427, s. 4, eff. Jan. 13, 1986.



Section 18A:54E-1 - Short Title

18A:54E-1. Short title
1. This act shall be known and may be cited as the "Adopt a School Program."

L.1993,c.314,s.1.



Section 18A:54E-2 - Business Advisory Board; Creation, Membership

18A:54E-2. Business advisory board; creation, membership
2. Each county superintendent shall create a business advisory board or shall designate a Workforce Investment Board created by the State Employment and Training Commission in the Department of Labor or a Private Industry Council established pursuant to the Job Training and Partnership Act to perform the functions of the business advisory board under this act.

Membership on the business advisory board shall be open to interested local businesses which wish to assist students enrolled in a program involving vocational or technical training in a public secondary school or community college jointly engaged in such a program with a public secondary school. The county superintendent shall be chairman of the business advisory board, and the board shall meet monthly. The county superintendent shall appoint a program coordinator who shall be charged with administering the program at local board levels. All members of the board shall serve without compensation and for a three year term.

L.1993,c.314,s.2.



Section 18A:54E-3 - "Adopt A School Programs"

18A:54E-3. "Adopt a School Programs"
3. The board or council shall encourage and coordinate local business partnership "Adopt a School Programs" which may be instituted at public secondary schools, other than schools established under the provisions of chapter 54 of Title 18A of the New Jersey Statutes. The business partnership programs may include, but are not limited to, supplying materials, funding, offering work based learning opportunities including apprenticeships to students and providing volunteers for the classroom. Businesses entering into the "Adopt a School Program" pursuant to this act shall not seek reimbursement for any donation of time, money, materials or personnel from the State, a local school district or a community college.

L.1993,c.314,s.3.



Section 18A:54E-4 - Effectiveness Rating, Provision; Curriculum Changes, Recommendations

18A:54E-4. Effectiveness rating, provision; curriculum changes, recommendations
4. The board or council shall provide upon the request of the county superintendent a rating of the effectiveness of any program designed to prepare students for employment, based on the preparedness of students who are in their employment. The board shall also make recommendations to the local school board through the county superintendent regarding suggested curriculum changes or other methods to improve those programs designed to prepare students for employment in a vocation or technical field.

L.1993,c.314,s.4.



Section 18A:54E-5 - Contributions, Effect On State Aid

18A:54E-5. Contributions, effect on State aid
5. Contributions provided under this act by local businesses shall in no way affect the amount of State aid entitlement of a local school district or community college.

L.1993,c.314,s.5.



Section 18A:54F-1 - Findings, Declarations

18A:54F-1.Findings, declarations
1. The Legislature finds and declares that educational experts agree that at-risk youths face unique social and economic problems which work to inhibit their academic achievement and eventually their successful integration into the workplace; that the New Jersey Supreme Court in its June, 1990 Abbott v. Burke decision ordered that provision be made and programs developed to address the special disadvantages of at-risk students; and, that in its July, 1994 Abbott v. Burke decision, the Supreme Court suggested the need for the State itself to specifically identify and implement the supplemental programs necessary to meet the needs of at-risk youth.

The Legislature further finds that the development of an At-Risk Youth Employment Internship Program within the Department of Education would assist in addressing the needs and conditions which place students at risk of not acquiring the knowledge, skills, behaviors, and attitudes necessary for school success and future successful functioning as adults in society and also would assist in meeting the State's obligation to identify and implement specific programs for at-risk youths.

L.1995,c.256,s.1.



Section 18A:54F-2 - At-risk Youth Employment Internship Program, Established

18A:54F-2.At-Risk Youth Employment Internship Program, established
2. There is established in the Department of Education an At-Risk Youth Employment Internship Program to be administered by the Commissioner of Education pursuant to the provisions of this act. The program shall provide for the placement of at-risk public school students in employment internships with public or private profit or nonprofit employers and the payment of a training stipend to those students. The purpose of the program shall be to enable at-risk students to acquire a thorough knowledge of the business operations of the employer with which the student is placed and an understanding of the linkage between the skills, behaviors, and attitudes necessary for school success and future successful functioning as an adult in the workplace.

L.1995,c.256,s.2.



Section 18A:54F-3 - Selection Of School Districts For Pilot Program

18A:54F-3.Selection of school districts for pilot program
3. a. The Commissioner of Education shall develop and administer the program on a pilot basis. The commissioner shall select local school districts to participate in the program based upon the number of at-risk students within the district, the interest of public and private profit or nonprofit employers located within the district in participating in the program, and the commissioner's evaluation of the district's ability to successfully implement the program. In selecting school districts to participate, the commissioner shall include urban and suburban districts from the north, central and southern regions of the State with at least one school district per county.

b. A school district which wants to participate in the program shall provide to the commissioner an outline of its proposed program which shall include, but not be limited to: information on the number and grade level of the at-risk students who will participate in the program; the process of student referral to the program; the selection criteria for student participants which, in addition to eligibility for at-risk funding under section 80 of P.L.1990, c.52 (C.18A:7D-20), shall include the identification of students who are not meeting district standards of behavior and academic achievement; a listing of employers within the district who have agreed to participate in the program and the process which will be utilized for matching students to employment internship opportunities; and, an analysis of the manner in which student employment experiences will enhance the self-esteem and assimilation of life skills necessary for productive functioning in the school setting and society.

L.1995,c.256,s.3.



Section 18A:54F-4 - Student, Employer Remuneration; Work Study Funds

18A:54F-4.Student, employer remuneration; work study funds
4. a. Each student's employment internship under the program shall be for a period of two hours, three days per week unless the district determines that some other employment schedule would be of greater benefit to the student. For participation in the employment internship, the student shall receive a stipend in the amount of $25 per week.

b. A public or private profit or nonprofit employer which participates in the program shall receive a stipend in the amount of $150 per month to cover any administrative or other costs which the employer may incur as a result of participation.

c. The commissioner shall approve a plan for the utilization of work study funds allocated under N.J.S.18A:58-34 and other State or federal funds available for services to at-risk students to finance the student and administrative stipends and any other costs associated with the program. The commissioner may, if he determines that a school district's participation in the program is in the best interests of its at-risk students, review a school district's budget and direct the district to reallocate funds to the program. The commissioner may also direct the participation of any school district in the program if the commissioner determines that the implementation of the program would constitute a demonstrably effective improvement strategy for the district's at-risk students.

L.1995,c.256,s.4.



Section 18A:54F-5 - Plan To Track Effectiveness Of Program; Recommendation

18A:54F-5.Plan to track effectiveness of program; recommendation
5. a. The commissioner shall implement a plan to collect data on the effectiveness of the program in meeting the needs and conditions of students which place them at-risk of academic and social failure. The plan shall include a system to track student participants to determine if those students successfully completed the school year.

b. Two years following the effective date of this act, the commissioner shall submit to the Governor and the Legislature an evaluation of the At-Risk Youth Employment Internship Program and a recommendation on the advisability of its continuation and expansion to other school districts within the State.

L.1995,c.256,s.5.



Section 18A:54F-6 - Rules, Regulations

18A:54F-6.Rules, regulations
6. The State Board of Education shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1995,c.256,s.6.



Section 18A:54G-1 - Short Title

18A:54G-1.Short title

1. This act shall be known and may be cited as the "Arts Create Excellent Schools (ACES) Pilot Program Act."

L.1996,c.117,s.1.



Section 18A:54G-2 - Findings, Declarations Relative To Arts Based Curriculum Pilot Program

18A:54G-2.Findings, declarations relative to arts based curriculum pilot program

2. The Legislature finds and declares that:

a. Although there currently exists support for the arts in education within the public schools of this State, there is a vast difference in how local school districts implement arts education and a significant number of students graduate from New Jersey schools without any exposure to the arts;

b. The Literacy in the Arts Task Force, created in 1987 by the Legislature to examine the state of arts education in New Jersey, recommended that schools include both intensive arts experiences and integration of the arts across an interdisciplinary curriculum and urged districts to adopt a curriculum framework using the arts as a means of providing all students the tools for an effective and more enriched learning experience;

c. Since the Literacy in the Arts Task Force completed its work, there have been a number of other developments at the State and national level which have affirmed the value of incorporating the arts into the school curriculum as a strategy to engage and challenge students and thus advance their motivation and level of academic achievement;

d. The value of infusing the arts into the public school curricular core has been supported and advanced through the revision of New Jersey's State Goals for Education in 1992, the Department of Education's draft of Core Curriculum Standards, the Department of Education's Strategic Plan for Systemic Change, and the national education reform effort embodied in the Goals 2000: Educate America Act, all of which have pointed to the arts as a mechanism to improve the ability of students to think critically and to solve problems; and

e. In an era in which states and the federal government are searching for ways in which to advance the educational achievement of at-risk students, research has indicated that an arts-based curriculum offers a powerful tool to effectuate student academic achievement by increasing the motivation of students who may be disaffected from the learning process. There is empirical evidence that academic disciplines such as reading, writing, languages, social studies, science and math are reinforced through an arts-infused curriculum.

The Legislature further finds, therefore, that a program which provides for the development of arts-infused model schools can serve an important public policy function by determining if the strategies utilized by the model schools are effective and can be successfully replicated in districts throughout the State to enhance overall student performance.

L.1996,c.117,s.2.



Section 18A:54G-3 - "Arts Create Excellent Schools (Aces) Pilot Program"

18A:54G-3."Arts Create Excellent Schools (ACES) Pilot Program"

3. There is established in the Department of Education the "Arts Create Excellent Schools (ACES) Pilot Program" to be administered by the Commissioner of Education pursuant to the provisions of this act. The department shall consult with the New Jersey State Council on the Arts in the Department of State in the operation and administration of the program. The program shall provide for the development of three model schools which incorporate an innovative arts-infused curriculum into the student learning process. The model schools, which shall be developed through organizational partnerships including State and local government agencies and the private sector, shall have the following goals:

a. to prepare students for educational achievement by developing imagination, reasoning, judgment and the critical thinking skills necessary for problem solving and decision making;

b. to develop an arts-infused curriculum based on interdisciplinary and thematic units;

c. to broaden the role of the teacher through staff development to include such diverse roles as instructor, coach, mentor and exemplar;

d. to improve student performance as determined by standard measures and alternative assessment strategies;

e. to enhance student self-concept as determined by measures of self-esteem;

f. to encourage understanding of traditional, local and diverse cultures;

g. to integrate school activities with professional and community based arts organizations; and

h. to further evaluate and research arts education.

L.1996,c.117,s.3.



Section 18A:54G-4 - Request For Proposals For Development Of Aces Schools

18A:54G-4.Request for proposals for development of ACES schools

4. The Commissioner of Education shall forward a request for proposals for the development of ACES schools to local school districts. Each school district shall disseminate the request for proposals to all schools within the district. A school which wants to participate in the pilot program shall, upon securing the approval of the board of education, submit a proposal to the commissioner. The proposal shall outline the school's plan to infuse the arts into all aspects of the curriculum to enhance academic excellence, student motivation and self-esteem. The proposal shall include, but not be limited to, the following information:

a. the specific mechanisms which will be used to integrate the arts within all academic disciplines offered in the school's curriculum;

b. the utilization of technology within the school to advance student levels of organizational ability, critical thinking, problem solving and creative skills; and

c. the manner in which professional development experiences in the arts will be factored into the school design to assist the teaching and administrative staff to define and implement the teaching strategies necessary to achieve the educational goals of an arts-infused curriculum.

L.1996,c.117,s.4.



Section 18A:54G-5 - Selection Of Schools To Participate In Program

18A:54G-5.Selection of schools to participate in program

5. The commissioner shall select three schools to participate in the program based upon the commissioner's evaluation of the school's ability to successfully implement a model arts-based curriculum. In selecting the schools to participate, the commissioner shall seek a cross section of schools from urban, suburban, rural and State-operated school districts with equal consideration given to schools located in the north, central and southern geographical regions of the State. The selection process shall include visits to potential model schools to ascertain the administration and faculty commitment and ability to adopt an arts-based curriculum.

L.1996,c.117,s.5.



Section 18A:54G-6 - Evaluation Component Included Within Aces Program

18A:54G-6.Evaluation component included within ACES program

6. a. The commissioner shall provide for the inclusion of an evaluation component within the ACES program which shall be both formative and summative in nature. The assessment methods designed to evaluate the model schools shall be appropriate for assessing student educational outcomes and teacher development and shall place emphasis on student progress in problem solving, comprehension, critical thinking and reasoning.

b. During the initial four years of the ACES program each model school shall undergo an annual evaluation conducted by the Department of Education pursuant to subsection a. of this section. After the program's fourth year, the commissioner shall submit to the Governor and Legislature an evaluation of the ACES program and a recommendation on the advisability of its continuation and expansion to other schools within the State.

L.1996,c.117,s.6.



Section 18A:54G-7 - Rules, Regulations

18A:54G-7.Rules, regulations

7. The State Board of Education shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1996,c.117,s.7.



Section 18A:55-1 - Appropriations As Prerequisite To Payments From Treasury

18A:55-1. Appropriations as prerequisite to payments from treasury
No money shall be paid from the state treasury for any purpose named in this title unless an appropriation therefor shall have been made by the legislature.

L.1967, c.271.



Section 18A:55-2 - Withholding Of Funds From District.

18A:55-2 Withholding of funds from district.

18A:55-2. The commissioner shall direct the State treasurer to withhold funds payable by the State from any district which fails to obey the law or the rules or directions of the State board or the commissioner.

The executive county superintendent with the approval of the commissioner may direct the secretary or treasurer of the school moneys, as appropriate, of a school district to withhold all moneys received by him from the State treasurer and then remaining in his hands to the credit to the district, whenever the board of education of the district, or any officer thereof, or the legal voters of any school district, or any board or officer of the municipality in which any such school district is situate, shall neglect or refuse to perform any duty imposed upon such board, officer, or legal voters by this title or by the rules of the State board. The secretary or treasurer, as appropriate, shall withhold such moneys until he shall receive notice from the county superintendent that the board, officer, or legal voters have performed such duty.

amended 1996, c.138, s.82; 2010, c.39, s.33.



Section 18A:55-2.1 - Withholding Of Certain Funds Prohibited.

18A:55-2.1 Withholding of certain funds prohibited.

1.Notwithstanding the provisions of N.J.S.18A:55-2, or any other law, rule, or regulation to the contrary, the commissioner shall not direct the State treasurer to withhold funds payable by the State to a school district based on the participation rate on any State assessment of the school district's students.

L.2015, c.157, s.1.



Section 18A:55-3 - School Districts, Conditions For Receipt Of State Aid; Efficiency Standards.

18A:55-3 School districts, conditions for receipt of State aid; efficiency standards.

1.As a condition of receiving State aid, a school district shall:

a.examine all available group options for every insurance policy held by the district, including any self-insurance plan administered by the New Jersey School Boards Association Insurance Group on behalf of districts, and shall participate in the most cost effective plans;

b.take steps to maximize the district's participation in the federal Universal Service Program (E-rate) and the ACT telecommunications program offered through the New Jersey Association of School Business Officials;

c.participate in the Alliance for Competitive Energy Services (ACES) Program offered through the New Jersey School Boards Association, unless the district is able to demonstrate to the commissioner that it receives goods or services at a cost less than or equal to the cost achieved by participants in the program;

d.take appropriate steps to maximize the district's participation in the Special Education Medicaid Initiative (SEMI) Program, with maximum participation defined by the commissioner; and

e.refinance all outstanding debt for which a 3% net present value savings threshold is achievable.

L.2007, c.53, s.1.



Section 18A:56-1 - "Trustees For Support Of Public Schools" ; How Constituted

18A:56-1. "Trustees for support of public schools" ; how constituted
The governor, the attorney general, the secretary of state, the state comptroller, the state treasurer and the commissioner of education, shall constitute a board of trustees of the fund for the support of public schools arising from appropriations made by law, or which may arise from gift, grant, bequest, or devise, in the division of investment of the department of the treasury.

The board shall be known as "the trustees for the support of public schools." No compensation shall be paid to the trustees for any services under this chapter.

L.1967, c.271



Section 18A:56-2 - Secretary Of Board; Records

18A:56-2. Secretary of board; records
The secretary of state shall be the secretary of the board of trustees. He shall record in a book to be kept for that purpose the proceedings of the board and the accounts to be furnished by the state treasurer as directed in this chapter.

L.1967, c.271.



Section 18A:56-3 - Statement Of Fund By State Treasurer To Board

18A:56-3. Statement of fund by state treasurer to board
The state treasurer shall make annually to the board of trustees on the first day of the annual meeting of the legislature, and at such other times as the board shall require, a statement of the school fund, containing an account of the securities belonging thereto with the dates of investment, their values, and the interest arising from each class of securities, together with an account of the moneys in the treasury belonging to the fund.

L.1967, c.271



Section 18A:56-4 - Account To Legislature Of Management Of Fund

18A:56-4. Account to legislature of management of fund
An account of the management of the fund shall be laid before the legislature with the annual statements of the state treasurer's accounts.

No compensation shall be paid to the treasurer for any services under this chapter.

L.1967, c.271.



Section 18A:56-5 - State Lands Under Water And Revenue From Sales Thereof; Restriction On Revenue

18A:56-5. State lands under water and revenue from sales thereof; restriction on revenue
All lands belonging to this State now or formerly lying under water are dedicated to the support of public schools. All moneys hereafter received from the sales of such lands shall be paid to the board of trustees, and shall constitute a part of the permanent school fund of the State. To the extent that moneys received from the sales of these lands may, by law, be made payable to any purposes other than the school fund, these moneys shall not be paid to other purposes so long as there is a deficiency in the school bond reserve.

L.1967, c.271; amended by L.1980, c. 72, s. 3, eff. July 16, 1980.



Section 18A:56-6 - Leases Of Lands Under Water; Principal Or Income

18A:56-6. Leases of lands under water; principal or income
All leases of lands so dedicated to the support of public schools shall be held by the board of trustees as a part of the principal of the school fund, and the income arising from such leases shall be a part of the income of the school fund.

L.1967, c.271.



Section 18A:56-7 - Deducting Expenses Of Administering Lands Under Water

18A:56-7. Deducting expenses of administering lands under water
The sum appropriated for the expenses incurred in the administration of the lands so dedicated to the support of public schools shall be first deducted by the director of the division of budget and accounting in the department of the treasury from moneys derived from the sales, grants, leases, and rentals of such lands.

L.1967, c.271



Section 18A:56-8 - Investments

18A:56-8. Investments
Moneys belonging to the school fund shall be invested by the division of investment in the department of the treasury in the bonds of the several school districts of this state, or in the bonds of the United States, this state, or any county or municipality of this state. No investment shall be made in the bonds of any municipality the total indebtedness of which, including the school debt, shall exceed 30% of the assessed valuation of all the real and personal property therein; but in ascertaining the total indebtedness credit shall be allowed only for such moneys or property as shall be in the sinking fund. No investment shall be made in the bonds of any county the total indebtedness of which shall exceed in the aggregate 15% of the total assessable valuation of all taxable property therein.

Interest on such bonds shall be a part of the income of the school fund.

L.1967, c.271.



Section 18A:56-9 - Changing Municipal Bonds Owned By Trustees From Coupon To Registered

18A:56-9. Changing municipal bonds owned by trustees from coupon to registered
The trustees for the support of public schools may arrange with any municipality to change any bonds owned by said trustees from coupon to registered bonds, and the municipality which issued the bonds may detach from the bonds the coupons thereon and cancel the same, and stamp upon the bonds the registration thereof, and make the necessary agreement for the payment of the interest thereon.

L.1967, c.271.



Section 18A:56-10 - Stamp Of Ownership On Coupon Bonds

18A:56-10. Stamp of ownership on coupon bonds
Every coupon bond acquired by the board of trustees shall have stamped thereon and upon each coupon, immediately upon the receipt thereof, the following words: "This is the property of the trustees for the support of public schools."

L.1967, c.271.



Section 18A:56-11 - Investment In Bonds Secured By Mortgages

18A:56-11. Investment in bonds secured by mortgages
No part of the principal or interest of the fund shall be invested in bonds secured by mortgage on lands except as hereinafter provided in the case of purchase money mortgages.

L.1967, c.271



Section 18A:56-12 - Mortgage Foreclosure Proceedings

18A:56-12. Mortgage foreclosure proceedings
The board of trustees shall cause actions to foreclose to be commenced without delay whenever the interest on bonds secured by mortgage held by the board as part of the school fund shall remain unpaid for six months. The board may discontinue the actions upon the payment of accrued interest and the costs of such actions.

L.1967, c.271.



Section 18A:56-13 - Purchase Of Lands By Board On Foreclosure

18A:56-13. Purchase of lands by board on foreclosure
The board of trustees may bid for and purchase any lands and premises exposed to sale under the order and judgment of any court for the payment and satisfaction of any mortgage thereon held by the board, and may take and hold title to the lands and premises so purchased in and by its official name as a part of the principal of the school fund; but the board shall not bid a higher price for such lands and premises than shall be sufficient to produce the amount due upon the mortgage and costs.

The taxed costs of the foreclosure action and sale, if any, shall be paid by the state treasurer on the warrant of the director of the division of budget and accounting.

L.1967, c.271.



Section 18A:56-14 - Sale Of Real Estate Held Or Acquired

18A:56-14. Sale of real estate held or acquired
All real estate held by the trustees for the support of public schools and all real estate that may be acquired by them under foreclosure proceedings shall be sold, either at private or public sale, at such times and at such prices as will, in the judgment of the board of trustees, be for the best interest of the state. The board may advertise such properties, either at private or public sale, in such manner as it shall determine. The proceeds of the sale shall be paid into the school fund, and shall be invested as other moneys of the fund are invested. The board may lend to the purchaser of any such real estate, one half of the amount of purchase money, the loan to be secured by bond and mortgage on the premises so purchased.

L.1967, c.271.



Section 18A:56-15 - Income Of Funds; Use Of; Payment Of Premiums On Bonds

18A:56-15. Income of funds; use of; payment of premiums on bonds
The income of the school fund shall be paid into the general fund of the state treasury, and shall be used for the support of public schools, the payment of salaries of county superintendents and the payment of accrued interest on bonds purchased for the fund, the payment of interest on, and the purchase of, bonds issued locally for school purposes to the extent and within the limits provided by law, and for no other use or purpose whatsoever. The payment of premiums on bonds purchased shall be made out of the investment account.

L.1967, c.271.



Section 18A:56-16 - Certification Of Anticipated Default; Purchase Of Bonds, Payment Of Interest By Trustees; State Aid Treatment.

18A:56-16 Certification of anticipated default; purchase of bonds, payment of interest by trustees; State aid treatment.

18A:56-16. In the event that a school district or a county or municipality anticipates that it will be unable to meet the payment of principal or interest on any of its bonds issued for school purposes after December 4, 1958, it shall certify such liability to the commissioner and the Director of the Division of Local Finance at least 10 days prior to the date any such payment is due. If the commissioner and director shall approve said certification, they shall immediately certify the same to the trustees of the fund for the support of public schools. Upon the receipt thereof, or in the event any such district, county or municipality fails to certify its anticipated inability to meet any such payments, upon notice and verification of such inability, the trustees shall, within the limits of the school bond guaranty reserve established within the fund purchase any such bonds at a price equivalent to the face amount thereof or pay to the holder of any such bond the interest due or to become due thereon, as the case may be, and such purchases and payments of interest may continue so long as the district, county or municipality remains unable to make such payments. Upon making any such payment of interest, the trustees of the fund shall be subrogated to all rights of the bondholder against the issuer in respect to the collection of such interest and if such interest is represented by a coupon such coupon shall be delivered to the trustees of the fund.

The State Treasurer shall act as agent of the trustees of the fund in making any such payments or purchases, and he shall prescribe, in consultation with the commissioner, such rules and regulations as may be necessary and proper to effectuate the purposes of this section.

The amount of any payment of interest or purchase price pursuant to this section shall be deducted from the appropriation or apportionment of State aid, other than any State aid which may be otherwise restricted pursuant to the provisions of P.L.2007, c.260 (C.18A:7F-43 et al.), payable to the district, county or municipality and shall not obligate the State to make, nor entitle the district, county or municipality to receive, any additional appropriation or apportionment. Any amount so deducted shall be applied by the State Treasurer to satisfy the obligation of the district, county or municipality arising as a result of the payment of interest or purchase price pursuant to this section.

Amended 1980, c.72, s.4; 2003, c.118, s.1; 2007, c.260, s.75.



Section 18A:56-17 - Short Title

18A:56-17. Short title
This act shall be known and may be cited as the "New Jersey School Bond Reserve Act."

L.1980, c. 72, s. 1, eff. July 16, 1980.



Section 18A:56-18 - Legislative Finding And Declaration

18A:56-18. Legislative finding and declaration
The Legislature finds and declares that:

a. It has the authority pursuant to Article VIII, Section IV, paragraph 2 of the State Constitution to secure the payment of principal of and interest on bonds issued for school purposes by counties, municipalities or school districts by means of a pledge of a portion of the assets of the fund for the support of free public schools created by that paragraph of the Constitution;

b. It wishes to exercise its authority under that paragraph in the manner specified in this act to provide a source of funds to act as a reserve for the prompt payment of principal of and interest on bonds issued for school purposes, in the event of the inability of the issuer to make payment, out of that portion of the resources of the fund for the support of free public schools hereinafter pledged for that purpose.

L.1980, c. 72, s. 2, eff. July 16, 1980.



Section 18A:56-19 - School Bond Reserve Accounts; Establishment; Composition; Funding Of Accounts.

18A:56-19 School bond reserve accounts; establishment; composition; funding of accounts.

5. a. There is established within the fund for the support of free public schools a school bond reserve. The school bond reserve shall consist of two accounts, the old school bond reserve account and the new school bond reserve account. The old school bond reserve account shall be funded in an amount equal to at least 1 1/2 % of the aggregate issued and outstanding bonded indebtedness of counties, municipalities or school districts for school purposes for all such indebtedness issued prior to the effective date of P.L.2003, c.118, exclusive of bonds the debt service for which is provided by State appropriations but not to exceed the moneys available in the account. The new school bond reserve account shall be funded in an amount equal to at least 1% of the aggregate issued and outstanding bonded indebtedness of counties, municipalities or school districts for school purposes for all such indebtedness issued on and after the effective date of P.L.2003, c.118, exclusive of bonds the debt service for which is provided by State appropriations. The school bond reserve shall be composed entirely of direct obligations of the United States Government or obligations guaranteed by the full faith and credit of the United States Government.

b.Securities representing at least one-third of the minimum market value to be held in the school bond reserve shall be due to mature within one year of the date of issuance or purchase. It shall be the duty of the trustees of the fund to determine that the school bond reserve is established at the proper level, based on the market value of the obligations on the effective date of this act, to ascertain annually on or before September 15 the aggregate amount of bonds issued and outstanding and to maintain the old school bond reserve account and the new school bond reserve account at the appropriate levels for the ensuing year based on annual market valuations of the obligations. The trustees are authorized to retain so much of the income earned by the fund in the preceding year as they may determine to be required to maintain each account in the reserve at the levels herein specified. The amount of the reserve held in the old school bond reserve account so established is pledged as security for prompt payment, in accordance with the provisions of N.J.S.18A:56-16, to holders of bonds issued prior to the effective date of P.L.2003, c.118, for school purposes by counties, municipalities or school districts of principal of and interest on the bonds in the event of the inability of the issuer to make payment. The amount of the reserve held in the new school bond reserve account so established is pledged as security for prompt payment, in accordance with the provisions of N.J.S.18A:56-16, to holders of bonds issued on and after the effective date of P.L.2003, c.118, for school purposes by counties, municipalities or school districts of principal of and interest on the bonds in the event of the inability of the issuer to make payment. In the event the amount held in the old school bond reserve account exceeds the amount required to be held pursuant to subsection a. of this section, the excess may be transferred by the State Treasurer to the new school bond reserve account. In the event the amounts in either the old school bond reserve account or the new school bond reserve account fall below the amount required to make payments on bonds, the amounts in both the old school and new school bond reserve accounts shall be available to make payments for bonds secured by the reserve.

c.Beginning with the fiscal year ending on June 30, 2003 and continuing on each June 30 thereafter, the State Treasurer shall calculate the amount necessary to fully fund the old school bond reserve account and the new school bond reserve account as required pursuant to subsection a. of this section. To the extent moneys available under P.L.1967, c.271 (C.18A:56-1 et seq.) are insufficient to maintain each account in the reserve at the required levels, the State hereby agrees that the State Treasurer shall, no later than September 15 of the fiscal year following the June 30 calculation date, pay to the trustees for deposit in the school bond reserve such amounts as may be necessary to maintain the old school bond reserve account and the new school bond reserve account at the levels set forth in subsection a. of this section. No moneys may be borrowed from the fund to provide liquidity to the State unless the 1 1/2% and 1% accounts are at the levels certified as full funding on the most recent June 30 calculation date.

L.1980,c.72,s.5; amended 2003, c.118, s.2.



Section 18A:56-20 - School Bond Legend.

18A:56-20 School bond legend.

6. a. Bonds issued for school purposes by counties, municipalities or school districts subsequent to the effective date of P.L.1980, c.72 (C.18A:56-17 et seq.) and prior to the effective date of P.L.2003, c.118, shall bear the following legend: "Payment of this obligation is secured under the provisions of the 'New Jersey School Bond Reserve Act' in accordance with which an amount equal to 1 1/2 % of the aggregate outstanding bonded indebtedness (but not to exceed the moneys available in the fund), of New Jersey counties, municipalities and school districts for school purposes as of September 15 of each year, is held within the State Fund for the Support of Free Public Schools as a school bond reserve pledged by law to secure payments of principal and interest due on such bonds in the event of the inability of the issuer to make payment."

b.Bonds issued for school purposes by counties, municipalities or school districts on and after the effective date of P.L.2003, c.118, shall bear the following legend: "Payment of this obligation is secured under the provisions of the 'New Jersey School Bond Reserve Act' in accordance with which an amount equal to 1% of the aggregate outstanding bonded indebtedness (but not to exceed the moneys available in the fund), of New Jersey counties, municipalities and school districts for school purposes as of September 15 of each year, is held within the State Fund for the Support of Free Public Schools as a school bond reserve pledged by law to secure payments of principal and interest due on such bonds in the event of the inability of the issuer to make payment."

L.1980,c.72,s.6; amended 2003, c.118, s.3.



Section 18A:56-21 - Schools Facilities Financing Reserve

18A:56-21. Schools facilities financing reserve
6. a. There is hereby established within the fund for the support of free public schools a school facilities financing reserve, to which shall be credited an amount necessary to secure the principal of and interest on school bonds issued to represent the loans that secure the bonds issued by the New Jersey Economic Development Authority pursuant to section 7 of this 1993 amendatory and supplementary act. The amount of the reserve so established shall not exceed the moneys available in the fund or include those amounts in the fund that are obligated for the purposes of the school bond reserve fund established pursuant to section 5 of P.L.1980, c.72 (C.18A:56-19). The reserve shall be pledged as security for prompt payment to the authority by the school districts of the principal and interest on the school bonds issued to represent the loans made under section 7 of this 1993 amendatory and supplementary act in the event of the inability of the school districts to make timely payment. These amounts shall be used by the authority for payment to holders of bonds issued pursuant to section 7 of this 1993 amendatory and supplementary act. The school facilities financing reserve shall be composed entirely of direct obligations of the United States Government or obligations guaranteed by the full faith and credit of the United States Government. Securities representing at least one-third of the minimum market value to be held in the school facilities financing bond reserve shall be due to mature within one year of the date of issuance or purchase.

b. It shall be the duty of the trustees of the fund to determine that the school facilities financing bond reserve is established at the proper level, based on the market value of the obligations to be held therein on the effective date of this 1993 amendatory and supplementary act, to ascertain annually on or before September 15 of each year the aggregate amount of bonds issued by the New Jersey Economic Development Authority pursuant to section 7 of this 1993 amendatory and supplementary act and the amount outstanding, and to maintain the school facilities financing bond reserve at an appropriate level for the ensuing year based on annual market valuations of the obligations. The State Treasurer, acting as agent of the trustees, is authorized to retain as much of the income earned by the fund in the preceding year as he may determine to be required to maintain the school facilities financing bond reserve at the level herein specified.

c. Bonds issued by the New Jersey Economic Development Authority pursuant to section 7 of this 1993 amendatory and supplementary act shall contain, in addition to any other language required to issue the bonds, a statement, in bold print, that the loans that secure the bonds are secured by monies reserved in the fund for the support of free public schools pursuant to the provision of the "Public School Capital Finance Assistance Act."

L.1993,c.102,s.6.



Section 18A:57-1 - Payment Of Income For Support Of Schools

18A:57-1. Payment of income for support of schools
Every county shall pay into the state treasury the interest on the principal of the surplus revenue which shall not have been repaid or redeposited in the state treasury, and the same, and the income on the surplus revenue repaid or redeposited by the county in the state treasury, shall be used for the support of the public schools.

L.1967, c.271.



Section 18A:58-7.1 - School Lunch Program

18A:58-7.1. School lunch program
Each school district or nonprofit nonpublic school participating in the National School Lunch Program shall be reimbursed for each Type A lunch as defined within an approved contract with the Department of Education at a rate not to exceed the maximum amount permissible under Federal regulations for the general-cash-for-food assistance phase of the program. Whenever the Federal funds available to the Department of Education are less than the maximum amount permissible under Federal regulation, the State may provide, within the limitations of available State funds, an amount which, when added to the Federal funds, will equal the maximum amount permissible under Federal regulations for the general-cash-for-food assistance phase of the program.

L.1968, c.176, s.1; amended by L.1971, c. 249, s. 1, eff. July 1, 1971; L.1977, c. 55, s. 2, eff. July 1, 1977.



Section 18A:58-7.1A - Nonprofit Nonpublic School Defined

18A:58-7.1a. Nonprofit nonpublic school defined
As used in this act "nonprofit nonpublic school" means an elementary or secondary school in this State, other than a public school, organized and operated not for profit, offering education for grades kindergarten through 12, or any combination thereof, wherein a child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the Federal Civil Rights Act (P.L. 88-352).

L.1977, c. 55, s. 1, eff. July 1, 1977.



Section 18A:58-7.2 - School Lunch Program; Additional State Aid

18A:58-7.2. School lunch program; additional state aid
Each school district or nonprofit nonpublic school participating in the special assistance phase of the National School Lunch Program as defined within an approved contract with the Department of Education shall be paid an additional State reimbursement for each Type A lunch served free or at a reduced price. Such rate of additional State reimbursement per lunch shall not exceed 50% of the total rate of reimbursement per each such Type A lunch served free or at a reduced price payable from Federal funds.

L.1970, c. 309, s. 1, eff. Dec. 16, 1970. Amended by L.1977, c. 55, s. 3, eff. July 1, 1977.



Section 18A:58-11 - Emergency Aid

18A:58-11. Emergency aid
There shall be appropriated annually the sum of $500,000.00 to be distributed by the commissioner, upon the approval of the State board, to meet unforeseeable conditions, including substantial increases in enrollments, in any school district. The amount of such emergency aid shall be payable by the State Treasurer upon the certificate of the commissioner and the warrant of the Director of the Division of Budget and Accounting.

L.1967, c.271; amended by L.1975, c. 212, s. 45, eff. July 1, 1976.



Section 18A:58-11.1 - Loss Of Tuition To District Due To Establishment Of Regional District; State Aid For One Year

18A:58-11.1. Loss of tuition to district due to establishment of regional district; state aid for one year
Special State aid may be paid by the Commissioner of Education to any district which experiences a loss of tuition caused by the termination of a sending-receiving relationship due to the establishment of a regional district for 1 year following such loss. The amount of such aid in conjunction with other available resources shall be sufficient to meet the financial need of said district caused by the loss of such tuition.

L.1977, c. 72, s. 1, eff. April 21, 1977.



Section 18A:58-11.2 - Rules And Regulations

18A:58-11.2. Rules and regulations
The commissioner shall make such rules and regulations as are necessary for the implementation of this act.

L.1977, c. 72, s. 2, eff. April 21, 1977.



Section 18A:58-19 - Certain Repealers Saved

18A:58-19. Certain repealers saved
Section 18 of "An act concerning state aid for schools, making an appropriation therefor, and repealing P.L.1946, c. 63, P.L.1948, c. 66, P.L.1951, c. 227, sections 18:10-49, 18:12-4 through 18:12-9, and 18:15-6 through 18:15-16 of the Revised Statutes and amendments and supplements thereto," approved June 30, 1954 (P.L.1954, c. 85), is saved from repeal.

L.1967, c.271.



Section 18A:58-33.2 - Application For Additional State Building Aid; Investigation

18A:58-33.2. Application for additional state building aid; investigation
Whenever a local board of education determines by resolution that it is unable to comply with the provisions of section 18A:33-1 of the New Jersey Statutes, it may file an application for additional State building aid with the Commissioner of Education and the State Board of Education. Upon the receipt of any such application, the Commissioner of Education and the State Board of Education shall cause an investigation of the conditions to be made in the district, taking into consideration the unhoused pupils, rate of pupil population increase, total tax rate of the municipality or municipalities of the district, school tax rate of the district, the net debt of the municipality or municipalities and the school debt, the density of population, the apportionment valuation in support of each child, the number of children on welfare rolls, and such other factors as the commissioner and State board may deem necessary.

L.1968, c. 177, s. 1, eff. July 19, 1968.



Section 18A:58-33.3 - Additional State School Building Aid; Maximum Amount

18A:58-33.3. Additional state school building aid; maximum amount
(a) If the findings of said investigation show, to the satisfaction of the State Board of Education, that such school district is not able to provide the necessary facilities to comply with the provisions of said section 18A:33-1, the State Board of Education may by its resolution make its determination (1) that such school district is entitled to additional State school building aid in an amount (hereinafter sometimes referred to as the "allocation" ) not to exceed $25.00 per student in resident enrollment on September 30, 1968, and (2) that the school district projects or educational facilities authorized to be undertaken or provided pursuant to ordinance or proposal submitted with said application will assist the school district in providing necessary facilities as aforesaid and the bonds authorized in said ordinance or proposal for financing such projects or educational facilities shall constitute and shall be bonds entitled to the benefits or provisions of this act. The Commissioner of Education shall be and is hereby authorized to endorse upon any copy of such ordinance or proposal a certification thereof as being the ordinance or proposal as to which a determination of the State Board of Education has been made as aforesaid, and such endorsement shall be made in such form or manner as the commissioner shall determine.

(b) Any resolution of the State Board of Education adopted prior to April 1, 1970, setting forth a declaration or determination as to the amount of additional State school building aid to which any school district shall be entitled under this act by reference to the average daily enrollment of such school district shall be held and construed to be a reference to the resident enrollment of students of such school district on September 30, 1968, and the amount of such additional State school building aid shall constitute the allocation with respect to such school district for any and all purposes provided in this act and the amount to be received annually by or with respect to such school district pursuant to the provisions of this act.

(c) The Commissioner of Education, the State Board of Education, the State Treasurer and the local finance board are each hereby authorized and empowered to consider any application of any school district with respect to additional State school building aid in connection with any school district projects or educational facilities authorized to be undertaken or provided pursuant to an ordinance or proposal submitted with such application, notwithstanding that such ordinance or proposal was adopted, approved or became effective prior to April 1, 1970 and provided that such ordinance or proposal had not been adopted, approved or become effective prior to January 1, 1968, and to make or provide any and all investigations, determinations, endorsements, certifications, considerations, approvals, restrictions, limitations, consents, resolutions, estimates or approvals, which may be required or provided for by this act with respect to any such ordinance or proposal, school district or school district projects or educational facilities, as if such ordinance or proposal had not been adopted, approved or become effective, and any bonds authorized by such ordinance or proposal shall be entitled to all the benefits of the provisions of this act.

L.1968, c. 177, s. 2, eff. July 19, 1968. Amended by L.1969, c. 136, s. 1, eff. July 3, 1969; L.1970, c. 125, s. 1, eff. June 30, 1970.



Section 18A:58-33.4 - Approval Of Additional Aid And Proposal Authorizing Bonds By State Treasurer And Local Finance Board; Bonds Entitled To Benefits Of This Act

18A:58-33.4. Approval of additional aid and proposal authorizing bonds by state treasurer and local finance board; bonds entitled to benefits of this act
(a) A copy of said resolution of the State Board of Education determining a school district to be entitled to additional State school building aid, together with a copy of said ordinance or proposal bearing the endorsement of the Commissioner of Education, shall be submitted to the State Treasurer for his consideration. If the State Treasurer is satisfied after investigation either, (a) that the payment of the debt service (interest and principal) on the bonds proposed to be authorized by such ordinance or proposal will not cause the amount of additional State school building aid to be paid pursuant to this act to exceed the sum herein provided (with respect to such school district), or (b) that the payment of the debt service (interest and principal) in each year on the bonds authorized by such ordinance or proposal will not exceed the allocation with respect to such school district, he shall endorse his approval to that effect upon the copy of such ordinance or proposal.

(b) A copy of any such ordinance or proposal authorizing bonds for school purposes and bearing said endorsements of the Commissioner of Education and State Treasurer, shall be submitted to the local finance board for its consideration, and the local finance board in considering such copy of any ordinance or proposal submitted to it and before endorsing its consent thereon may require the governing body of any municipality or board of education of any school district submitting any such ordinance or proposal to adopt resolutions restricting or limiting any future proceedings therein or other matters or things deemed by the local finance board to affect any estimate made or to be made by it in accordance with subsection (c) hereof, and every such resolution so adopted shall constitute a valid and binding obligation of such municipality or school district, as the case may be, running to and enforceable by, and releasable by, the local finance board.

(c) Within 60 days after such submission to it, the local finance board shall cause its consent to be endorsed upon such copy of any ordinance or proposal authorizing such bonds, if it shall be satisfied, and shall record by resolution, its estimates that the amounts to be expended for the school district projects or educational facilities to be financed pursuant to such ordinance or proposal are not unreasonable or exorbitant; and that issuance of the bonds, proposed to be authorized by such ordinance or proposal, will not materially impair the credit of any municipality comprised within the district or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services, but if the local finance board is not so satisfied it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

(d) Any bonds entitled to the benefits of the provisions of this act, shall be deductible in determining the net school debt of any school district for any purpose or computation under section 18A:24-19 of the New Jersey Statutes, and the amount of all such bonds shall be deducted from the gross debt of any municipality constituting the whole or any part of such school district for any of the purposes of section 40A:2-44 of the New Jersey Statutes and shall be a deduction within the meaning and for the purpose of clause (g) of said section to any extent that such bonds are not deductible under clause (a) or clause (b) of said section, and shall at all times constitute a deduction from gross debt on any annual or supplemental debt statement of such municipality.

(e) All of such bonds when issued shall contain a recital to the effect that they are issued pursuant to Title 18A, Education, of the New Jersey Statutes and are entitled to the benefits of the provisions of this act. Any bonds entitled to the benefits of the provisions of this act shall be authorized and issued in the manner provided for in Title 18A, Education, of the New Jersey Statutes, and notwithstanding the provisions of section 18A:24-19 of the New Jersey Statutes. Compliance with the provisions of this act by or on behalf of any school district or municipality shall make it unnecessary to comply with any of the provisions of sections 18A:24-20 through 18A:24-27 of the New Jersey Statutes, and such sections shall not be applicable with respect to authorization or issuance of any bonds entitled to the benefits of the provisions of this act. Bonds entitled to the benefits of the provisions of this act shall mature not later than 30 years from their date and without regard to any limitations as to maturities or amounts of annual installments for such bonds as provided in Title 18A, Education, of the New Jersey Statutes.

(f) The Commissioner of Education is hereby authorized and directed to establish and maintain records pertaining to each issue of bonds entitled to the benefits of this act and setting forth as to such bonds the amount to be payable in each year on account of debt service (interest and principal) on such bonds, and such records as aforesaid shall be conclusive as to the amount so payable on account of such debt service, and the Commissioner of Education is hereby authorized and empowered to certify for any purpose such amounts as so payable on account of debt service with respect to such bonds. A school district or municipality authorized to issue such bonds may make application to the Commissioner of Education and the local finance board setting forth request for adjustment as to amount payable in any year on account of debt service with respect to such bonds, and the Commissioner of Education and the local finance board are each hereby authorized and empowered to grant such request if it shall be found that such request is reasonable and in the financial interest of such school district or municipality, and that the requested adjustment as to the amount payable in any year for debt service (principal and interest) on such bonds does not exceed the amount of the allocation then applicable as to such year with respect to such school district or municipality. The Commissioner of Education shall cause such records to be adjusted and shall certify by reference to such records the adjusted debt service with respect to such bonds after giving effect to such request, and such bonds shall thereafter be eligible with respect to payments hereunder for debt service (principal and interest) in accordance with such certification. Upon issuance of any bonds benefiting under this act the chief financial officer of the school district or municipality issuing such bonds shall, within 30 days after issuance of such bonds, certify to the Commissioner of Education the exact amount payable on account of debt service (interest and principal) on such bonds in each year and the name and address of the paying agent or paying agents for such bonds or notes, and upon receipt of such certification, the Commissioner of Education shall thereupon cause such records to be adjusted with respect to such bonds giving effect to any increase or decrease resulting in any year as to payments on account of interest on or principal of such bonds as shown by said certification of said chief financial officer. Any certification by the Commissioner of Education with respect to bonds to the effect that such bonds are entitled to the benefits of the provisions of this act or as to amount payable in any year for debt service (principal and interest) on such bonds shall be fully conclusive as to such bonds from and after the time of issuance of such bonds, notwithstanding any irregularity, omission or failure as to compliance with any of the provisions of this act with respect to such bonds, provided that such bonds contain a recital to the effect that they are entitled to the benefits of the provisions of this act, and all persons shall be forever estopped from denying that such bonds are entitled to the benefits of the provisions of this act.

(g) Any school district or municipality which has authorized bonds and which are entitled to the benefits of this act, may issue temporary notes or loan bonds (hereinafter called "obligations" ) in anticipation of the issuance of permanent bonds to the extent permitted or provided for by or pursuant to the provisions of Title 18A, Education, of the New Jersey Statutes and any other laws applicable, in principal amount not in excess of the principal amount of the permanent bonds and subject to such additional terms or conditions with respect to such obligations as may be fixed or required by the Commissioner of Education or the local finance board under authority of this act. The amount and details of any such obligations issued and the interest payable thereon and the name and address of the paying agent or paying agents for such bonds or notes shall be certified by the chief financial officer of such school district or municipality to the Commissioner of Education. The whole or any part of the allocation then applicable to any school district pursuant to this act is hereby authorized to be paid in any year in which such obligations are outstanding and notwithstanding that permanent bonds have not been issued, pursuant to such terms and conditions as may be determined by the Commissioner of Education, for use and application of the amount so paid to the payment of interest on such obligations and so much of the principal thereof in any such year as shall be determined by said commissioner. The determination of the commissioner hereunder provided for shall be conclusive as to such matters, and receipt of the amount of such allocation so paid shall be used and applied only for the payment of the interest on the principal of such obligations in accordance with such determination by said commissioner.

(h) No bonds or notes entitled to the benefits of this act shall be issued unless there is designated therefor a paying agent or paying agents, at least one of which is a bank or trust company authorized to do business in this State. All amounts of additional State school building aid to be paid under the provisions of this act with respect to any school district for debt service (principal and interest) on bonds or notes entitled to the benefits of this act shall, on or before the date for such payment of interest and principal, be paid on behalf of the school district or municipality issuing such bonds or notes to the paying agent or paying agents for such bonds or notes in amount with respect to such date as reflects the amount of principal or interest, respectively, payable as to such date by reason of such additional State school building aid hereunder payable with respect to such school district. Amounts so paid to such paying agent or paying agents shall be applied to the payment of debt service (principal and interest) on such bonds or notes and for no other purpose.

(i) Pending application to the purposes for which bonds or notes entitled to the benefits of this act are issued, the proceeds of such bonds or notes shall be invested or deposited subject to regulations prescribed by the State Treasurer. On January 10 in each year the custodian of school moneys of a Type II school district or the chief financial officer of the municipality of a Type I school district, as the case may be, shall certify and pay to the State Treasurer the amount of earnings received during the preceding year from the investment or deposit of the proceeds from the sale of such bonds or notes, which amounts shall be held by him and applied only to the payment of principal and interest on such bonds or notes.

L.1968, c. 177, s. 3, eff. July 19, 1968. Amended by L.1969, c. 136, s. 3, eff. July 3, 1969; L.1970, c. 125, s. 2, eff. June 30, 1970; L.1971, c. 46, s. 1, eff. March 12, 1971.



Section 18A:58-33.5 - Inclusion In Annual Budget; Payment Of Debt Service On Bonds

18A:58-33.5. Inclusion in annual budget; payment of debt service on bonds
As provided in this act, every school district shall be entitled to receive annually the amount of the additional State school building aid (the allocation) determined in the resolutions of the State Board of Education and the State Board of Education shall include such amount in its annual budget for building aid for the school district. Amounts of such building aid paid under this act shall be used only for the payment of debt service (interest and principal) on bonds entitled to the benefits of the provisions of this act, in accordance with said resolution, except to the extent otherwise provided in this act with respect to obligations issued in anticipation of such bonds; provided, (a) that no proposal authorizing such bonds was approved prior to January 1, 1968 either by the voters or the board of school estimate, and no permanent bonds were issued thereunder prior to January 13, 1970, and (b) that the total principal amount of bonds entitled to the benefits of the provisions of this act in accordance with resolutions adopted by the State Board of Education pursuant to the provisions of this act, and for the payment of the debt service (interest and principal) as to which bonds additional school building aid may be paid pursuant to this act, shall not exceed $90,000,000.00.

L.1968, c. 177, s. 4, eff. July 19, 1968. Amended by L.1969, c. 136, s. 3, eff. July 3, 1969; L.1969, c. 278, s. 1, eff. Jan. 13, 1970; L.1970, c. 125, s. 4, eff. June 30, 1970.



Section 18A:58-33.6 - Short Title

18A:58-33.6. Short title
This act may be cited as the "Additional State School Building Aid Act of 1970."

L.1971, c. 10, s. 1, eff. Jan. 21, 1971.



Section 18A:58-33.7 - Additional Aid For Payment Of Debt Service On Bonds And Notes; Limitations

18A:58-33.7. Additional aid for payment of debt service on bonds and notes; limitations
Additional State school building aid shall be made available to school districts in accordance with the provisions of this act for the payment of debt service (interest and principal) on bonds and notes (as hereinafter defined) entitled to the benefits of this act, provided that the amount of aid payable in any year to any school district shall not exceed an amount equal to $25.00 per pupil in resident enrollment in such school district on September 30, 1969, and provided further that the total principal amount of bonds entitled to the benefits of this act shall not exceed $90,000,000.00.

L.1971, c. 10, s. 2, eff. Jan. 21, 1971.



Section 18A:58-33.8 - Resolution Of Need; Application By Board Of Education; Investigation; Report

18A:58-33.8. Resolution of need; application by board of education; investigation; report
Whenever the board of education of a school district shall determine by resolution that it is unable to provide suitable educational facilities to comply with the provisions of section 18A:33-1 of the New Jersey Statutes, it may file an application with the Commissioner of Education for additional State school building aid under this act. Upon the receipt of such application, the Commissioner of Education shall cause an investigation to be made of the conditions in the district, taking into consideration the number of unhoused pupils, the rate of pupil population increase, the total tax rate of the municipalities in the district, the school tax rate of the district, the net debt of such municipalities and the school debt, the density of population, the apportionment valuations allocable with respect to each child in the school district, the number of children on welfare rolls, existing and proposed educational facilities and all such other factors as said commissioner or the State Board of Education may deem necessary for the purpose of this act. The Commissioner of Education shall report the results of such investigation to the State Board of Education and may include therein an evaluation of the ability of such school district to provide suitable educational facilities to comply with the provisions of said section 18A:33-1, and of the need of such school district for additional State school building aid under this act, advice as to the resident enrollment in such school district as of September 30, 1969 as shown by records with respect thereto on file in his office, recommendation as to the amount (if any) of entitlement (as hereinafter defined) proposed with respect to said school district, and such further information with respect to such school district as requested or required by said board.

L.1971, c. 10, s. 3, eff. Jan. 21, 1971.



Section 18A:58-33.9 - Resolution By State Board Of Education; Submission Of Ordinance Or Proposal Authorizing Issuance Of Bonds; Endorsement

18A:58-33.9. Resolution by state board of education; submission of ordinance or proposal authorizing issuance of bonds; endorsement
(a) If the State Board of Education shall find that such school district is not able to provide the suitable educational facilities to comply with the provisions of said section 18A:33-1 the State Board of Education shall by resolution determine: (1) that such school district is entitled to receive additional State school building aid pursuant to this act, (2) the number of pupils in resident enrollment in such school district on September 30, 1969 for purposes of computation under this act, (3) the principal amount of bonds (which amount is hereinafter sometimes referred to as the "entitlement" ) which are to be entitled to the benefits of the provisions of this act, and (4) the maturity schedule for such principal amount of bonds approved by said board.

(b) At any time within 1 year after the adoption by the State Board of Education of the resolution referred to in subparagraph (a) with respect to a particular school district, said school district may submit to the Commissioner of Education a copy of a proposal or ordinance authorizing the issuance of bonds entitled to the benefits of this act in accordance with said resolution. If no such proposal or ordinance is submitted within 1 year the said resolution shall be of no further force and effect and the commissioner shall so notify said school district. The Commissioner of Education shall be and is hereby authorized to endorse upon any copy of such proposal or ordinance a certification thereof as being the proposal or ordinance as to which a determination of the State Board of Education has been made as aforesaid, and such endorsement shall be made in such form or manner as said commissioner shall determine.

L.1971, c. 10, s. 4, eff. Jan. 21, 1971.



Section 18A:58-33.10 - Approval By Local Finance Board; Endorsement

18A:58-33.10. Approval by local finance board; endorsement
(a) A copy of the resolution of the State Board of Education referred to in section 4(a) and a copy of the proposal or ordinance referred to in section 4(b), bearing the endorsement of the Commissioner of Education as aforesaid, shall be submitted to the Local Finance Board in the Division of Local Finance for its consideration, and the Local Finance Board in considering such copy of proposal or ordinance submitted to it and before endorsing its consent thereon may require the board of education of any school district or the governing body of any municipality in such school district to adopt resolutions restricting or limiting any future proceedings therein or other matters or things deemed by the Local Finance Board to affect any estimate made or to be made by it in accordance with subsection (b) hereof, and every such resolution so adopted shall constitute a valid and binding obligation of such school district or municipality, as the case may be, running to and enforceable by, and releasable by, the Local Finance Board.

(b) Within 60 days after such submission to it, the Local Finance Board shall cause its consent to be endorsed upon such copy of any proposal or ordinance authorizing such bonds, if it shall be satisfied, and shall record by resolution, its estimates that the amounts to be expended for the education facilities to be financed pursuant to such proposal or ordinance are not unreasonable or exorbitant, and that issuance of the bonds, to be authorized by such proposal or ordinance, will not materially impair the credit of any municipality comprised within the district or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services, but if the Local Finance Board is not so satisfied it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

L.1971, c. 10, s. 5, eff. Jan. 21, 1971.



Section 18A:58-33.11 - Change In Maturity Schedule For Bonds; Resolution; Approval; Endorsement

18A:58-33.11. Change in maturity schedule for bonds; resolution; approval; endorsement
(a) If the board of education of a school district shall determine by resolution that the maturity schedule for bonds entitled to the benefits of this act, other than the maturity schedule approved by the State Board of Education by resolution pursuant to section 4(a) of this act, is in the best interest of said school district, it may make application to the State Board of Education setting forth such belief and the grounds therefor and requesting approval of a schedule of maturities for such bonds set forth in the application. If the State Board of Education, by resolution, shall find that the schedule of maturities set forth in the application is in the best interest of the school district and the State, it shall cause its approval to be endorsed thereon and shall forward said application to the Local Finance Board.

(b) Within 60 days after submission to the Local Finance Board of an application in accordance with section 6(a) of this act, it shall cause its approval to be endorsed thereon if it shall be satisfied and shall record by resolution its findings that the belief set forth in such application is well founded and that issuance of the bonds mentioned and described in such application would not materially impair the credit of any municipality comprised within the school district or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services, but if the Local Finance Board is not so satisfied, it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

L.1971, c. 10, s. 6, eff. Jan. 21, 1971.



Section 18A:58-33.12 - Deduction Of Bonds From School Debt And Gross Debt Of Municipality

18A:58-33.12. Deduction of bonds from school debt and gross debt of municipality
Any bonds entitled to the benefits of the provisions of this act, shall be deducted from the school debt in determining the net school debt of any school district for any purpose or computation under section 18A:24-19 of the New Jersey Statutes, and the amount of all such bonds shall be deducted from the gross debt of any municipality constituting the whole or any part of such school district pursuant to section 40A:2-44(g) of the New Jersey Statutes.

L.1971, c. 10, s. 7, eff. Jan. 21, 1971.



Section 18A:58-33.13 - Issuance Of Bonds; Contents; Limitation On Maturity

18A:58-33.13. Issuance of bonds; contents; limitation on maturity
All of such bonds when issued shall contain a recital to the effect that they are issued pursuant to Title 18A, Education, of the New Jersey Statutes and are entitled to the benefits of the provisions of this act. Except as otherwise provided in this act, any bonds entitled to the benefits of the provisions of this act shall be authorized and issued in the manner provided for in said Title 18A. Compliance with the provisions of this act by or on behalf of any school district or municipality shall make it unnecessary to comply with any of the provisions of sections 18A:24-20 through 18A:24-27 of the New Jersey Statutes, and such sections shall not be applicable with respect to authorization or issuance of any bonds entitled to the benefits of the provisions of this act. Bonds entitled to the benefits of the provisions of this act shall mature not later than 30 years from their date, without regard to any limitations as to maturities or amounts of annual installments for such bonds as provided in said Title 18A.

L.1971, c. 10, s. 8, eff. Jan. 21, 1971.



Section 18A:58-33.14 - Temporary Notes Or Loan Bonds; Issuance

18A:58-33.14. Temporary notes or loan bonds; issuance
Any school district or municipality which has authorized bonds which are entitled to the benefits of this act, may issue temporary notes or loan bonds (hereinafter called "notes" ) in anticipation of the issuance of permanent bonds to the extent permitted or provided by or pursuant to the provisions of Title 18A, Education, of the New Jersey Statutes or any other laws applicable, subject to such additional terms or conditions with respect to such notes as may be fixed or required by the Commissioner of Education to insure that funds are borrowed only as needed to meet required payments for construction or acquisition of the educational facilities to be financed by the issuance of permanent bonds.

L.1971, c. 10, s. 9, eff. Jan. 21, 1971.



Section 18A:58-33.15 - Certification Of Annual Debt Service; Conclusiveness Of Entitlement To Benefits Of Act

18A:58-33.15. Certification of annual debt service; conclusiveness of entitlement to benefits of act
Within 10 days after issuance of any bonds or notes entitled to the benefits of this act, the chief financial officer of the school district or municipality issuing such bonds or notes shall certify to the Commissioner of Education the exact amount payable on account of debt service (interest and principal) on such bonds or notes in each year and the name and address of the paying agent or paying agents for such bonds or notes. The Commissioner of Education shall thereupon verify said amounts and certify the same to the State Treasurer together with the name and address of the paying agent or paying agents for such bonds or notes. The certification by the Commissioner of Education as to amount payable in any year for debt service (principal and interest) on such bonds or notes shall be fully conclusive as to such bonds or notes from and after the time of issuance of such bonds or notes, notwithstanding any irregularity, omission or failure as to compliance with any of the provisions of this act with respect to such bonds or notes, provided that such bonds or notes contain a recital to the effect that they are entitled to the benefits of the provisions of this act, and all persons shall be forever estopped from denying that such bonds or notes are entitled to the benefits of the provisions of this act.

L.1971, c. 10, s. 10, eff. Jan. 21, 1971. Amended by L.1971, c. 46, s. 2, eff. March 12, 1971.



Section 18A:58-33.16 - Entitlement Of School District To Aid Under Act; Additional Aid

18A:58-33.16. Entitlement of school district to aid under act; additional aid
Any school district shall be eligible for an entitlement hereunder, and any entitlement may be made hereunder with respect to any school district, notwithstanding that such school district may then be eligible for or shall have heretofore received or shall hereafter receive additional State school building aid or any entitlement with respect thereto under any other act, it being the legislative intent that additional State school building aid hereunder provided shall be independent of, or may be in addition to, any such aid received or to be received as aforesaid. Any school district, with respect to which any determination as to additional State school building aid or any entitlement has been theretofore made pursuant to this act, may make application for further additional State school building aid and for further entitlement, or increase or revision in any such entitlement theretofore made, provided that the aggregate amount of State aid for any school district in any year pursuant to this act shall not exceed the amount specified in section 2 of this act.

L.1971, c. 10, s. 11, eff. Jan. 21, 1971.



Section 18A:58-33.17 - Authorization For Commissioner Of Education, State Board Of Education And Local Finance Board To Consider Application For Aid; Annual Review

18A:58-33.17. Authorization for commissioner of education, state board of education and local finance board to consider application for aid; annual review
The Commissioner of Education, the State Board of Education and the Local Finance Board are each hereby authorized and empowered to consider any application of any school district with respect to additional State school building aid under this act in connection with any educational facilities authorized to be undertaken pursuant to Title 18A of the New Jersey Statutes notwithstanding that such facilities were authorized or approved prior to the taking effect of this act. The State board shall, within 1 year from the date on which this act shall become effective and during each succeeding year, review the status of educational facilities of each school district, which is entitled to receive additional state building aid pursuant to this act. Said reviews shall continue annually until such facilities are completed.

L.1971, c. 10, s. 12, eff. Jan. 21, 1971.



Section 18A:58-33.18 - Payment Of Moneys On Behalf Of School Districts To Paying Agent

18A:58-33.18. Payment of moneys on behalf of school districts to paying agent
All amounts of additional State school building aid to be paid under the provisions of this act with respect to any school district for debt service (principal and interest) on bonds or notes entitled to the benefits of this act shall, on or before the date for such payment of interest and principal, be paid on behalf of the school district or municipality issuing such bonds or notes to the paying agent or paying agents for such bonds or notes in amount with respect to such date as reflects the amount of principal or interest, respectively, payable as to such date by reason of such additional State school building aid hereunder payable with respect to such school district. Amounts so paid to such paying agent or paying agents shall be applied to the payment of debt service (principal and interest) on such bonds or notes and for no other purpose.

L.1971, c. 10, s. 13, eff. Jan. 21, 1971. Amended by L.1971, c. 46, s. 3, eff. March 12, 1971.



Section 18A:58-33.19 - Annual Payments To School Districts And Municipalities; Use

18A:58-33.19. Annual payments to school districts and municipalities; use
As provided in this act, every school district and municipality which shall be entitled thereto, shall receive annually the amount of its additional State school building aid and the State Board of Education shall include such amount thereof in its annual budget for building aid for such school district. Amounts of such building aid paid under this act shall be used for the payment of debt service (interest and principal) on bonds or notes entitled to the benefits of the provisions of this act.

L.1971, c. 10, s. 14, eff. Jan. 21, 1971.



Section 18A:58-33.20 - Investment Or Deposit Of Proceeds; Disposition Of Income

18A:58-33.20. Investment or deposit of proceeds; disposition of income
Pending application to the purposes for which bonds or notes entitled to the benefits of this act are issued, the proceeds of such bonds or notes shall be invested or deposited subject to regulations prescribed by the State Treasurer. On January 10 in each year the custodian of school moneys of a Type II school district or the chief financial officer of the municipality of a Type I school district, as the case may be, shall certify and pay to the State Treasurer the amount of earnings received during the preceding year from the investment or deposit of the proceeds from the sale of such bonds or notes, which amounts shall be held by him and applied only to the payment of principal and interest on such bonds or notes.

L.1971, c. 46, s. 4, eff. March 12, 1971.



Section 18A:58-33.21 - Designation Of Paying Agent

18A:58-33.21. Designation of paying agent
No bonds or notes entitled to the benefits of this act shall be issued unless there is designated therefor a paying agent or paying agents, at least one of which is a bank or trust company authorized to do business in this State.

L.1971, c. 46, s. 5, eff. March 12, 1971.



Section 18A:58-33.22 - Short Title

18A:58-33.22. Short title
This act may be cited as the "Additional State School Building Aid Act."

L.1978, c. 74, s. 1, eff. July 13, 1978.



Section 18A:58-33.23 - Legislative Findings

18A:58-33.23. Legislative findings
The Legislature finds:

a. That there are many school districts in the State which should immediately renovate or replace aged and deteriorated school buildings and construct new facilities in order to provide suitable educational facilities pursuant to the provisions of N.J.S. 18A:33-1.

b. That there is a serious shortage of vocational facilities at the secondary level for handicapped pupils between the ages of 13 and 21 who would benefit from vocational education.

c. Additional State building aid is needed to provide financial assistance which would permit local school districts, county special services school districts and county vocational school districts to immediately begin capital projects to meet such needs.

d. The New Jersey Commission on Capital Budgeting and Planning has recommended that an Additional State Aid Program be authorized to finance such capital projects.

L.1978, c. 74, s. 2, eff. July 13, 1978.



Section 18A:58-33.24 - Renovation, Replacement Or New Construction Of Facilities And Capital Projects For Secondary Level Vocational Facilities For Handicapped; Additional Aid For Payment Of Debt Service On Bonds And Notes; Limitations

18A:58-33.24. Renovation, replacement or new construction of facilities and capital projects for secondary level vocational facilities for handicapped; additional aid for payment of debt service on bonds and notes; limitations
Additional State school building aid shall be made available to school districts, county special services school districts and county vocational school districts in accordance with the provisions of this act for the payment of debt service (interest and principal) on bonds and notes (as hereinafter defined) entitled to the benefits of this act, provided that the amount of bonds entitled to the benefits of this act shall not exceed $100,000,000.00, and provided further that of the total principal amount of the bonds, no more than $80,000,000.00 shall be allocated to the renovation or replacement of aged and deteriorated school buildings and construction of new facilities in districts with financial need and no more than $40,000,000.00 shall be allocated to the expansion and establishment of secondary vocational educational facilities to serve handicapped students between the ages of 13 and 21 who would benefit from vocational education in local school districts, county special services school districts and county vocational school districts with financial need. The amount of aid payable to any local school district for the renovation or replacement of aged and deteriorated school buildings and construction of new facilities shall not exceed an amount equal to 20% of the total aid allocated to this program and in any year such aid shall not exceed an amount equal to $25.00 per pupil in resident enrollment in such school district on September 30, 1976. The amount of aid payable in any year to any local school district, county special services school districts or county vocational school district for the expansion and construction of secondary vocational education facilities to serve handicapped students between the ages of 13 and 21 shall be no more than 75% of the total debt service of bonds and notes for secondary vocational education projects constructed under the provisions of this act and shall not exceed an amount equal to the number of handicapped pupils between the ages of 13 and 21 enrolled in such school district whose vocational education needs were not met due to the lack of suitable facilities prior to any application date for funds under this act, multiplied by a standard per student construction cost, established pursuant to guidelines promulgated by the Commissioner of Education.

L.1978, c. 74, s. 3, eff. July 13, 1978.



Section 18A:58-33.25 - Resolution Of Need; Application By Board Of Education; Investigation; Report

18A:58-33.25. Resolution of need; application by board of education; investigation; report
a. Whenever the board of education of a local school district shall determine by resolution that it is unable to provide suitable general purpose educational facilities to comply with the provisions of N.J.S. 18A:33-1, it may file an application with the Commissioner of Education for additional State school building aid under this act. Upon the receipt of such application, the Commissioner of Education shall cause an investigation to be made of the conditions in the district, taking into consideration the number of unhoused pupils, number of years on split or curtailed sessions, the rate of pupil population increase, the total tax rate of the municipalities in the district, the school tax rate of the district, the net debt of such municipalities and the school debt, the density of population, the equalized valuations allocable with respect to each child in the school district, the number of children on welfare rolls, effects of judicial determinations prior to the enactment hereof concerning constitutional requirements of equal educational opportunity, existing and proposed educational facilities and all such other factors as said commissioner or the State Board of Education may deem necessary for the purpose of this act. The Commissioner of Education shall report the results of such investigation to the State Board of Education and may include therein an evaluation of the ability of such school district to provide suitable educational facilities to comply with the provisions of N.J.S. 18A:33-1, and of the need of such school district for additional State school building aid under this act, advice as to the resident enrollment in such school district as of September 30, 1976 as shown by records with respect thereto on file in his office, recommendation as to the amount (if any) of entitlement (as hereinafter defined) proposed with respect to said school district, and such further information with respect to such school district as requested or required by said board.

b. Whenever the board of education of a local school district, county special services school district or county vocational school district shall determine by resolution that there are handicapped students between the ages of 13 and 21 who would benefit from vocational education but are not enrolled in such a program and that it is unable to provide suitable facilities for such pupils, it may file an application with the Commissioner of Education for additional State school building aid under this act and forward its plan to provide secondary vocational facilities for handicapped pupils to the County Career Education Coordinating Council. Upon the receipt of such application the County Career Education Coordinating Council shall review the facilities plan as soon as possible and forward its recommendations to the Commissioner of Education forthwith. Upon the receipt of such application from a local school district, the Commissioner of Education shall cause an investigation to be made of the conditions of the district, taking into consideration the number of handicapped pupils between the ages of 13 and 21 who would benefit from such a program and are not presently enrolled in vocational programs due to the lack of facilities, the projected increase or decrease of such pupils in future years, the total tax rate of the municipalities in the district, the school tax rate of the district, the net debt of such municipalities and the school debt, the equalized valuations allocable with respect to each child in the school district, effects of judicial determinations prior to the enactment hereof concerning constitutional requirements of equal educational opportunity, existing and proposed education facilities, the recommendations of the County Career Education Coordinating Council and all such other factors as said commissioner or State Board of Education may deem necessary for the purpose of this act. Upon the receipt of such application from a county special services school district or a county vocational school district, the Commissioner of Education shall cause an investigation to be made of the conditions of the district, taking into consideration the number of handicapped pupils between the ages of 13 and 21 who would benefit from such a program and are not presently enrolled in vocational programs due to the lack of facilities, the projected increase of such pupils in future years, the county vocational school debt, the county debt, the total tax rate of the county, the county average equalized valuations per pupil, existing and proposed educational facilities, the recommendations of the County Career Education Coordinating Council and all such factors as said commissioner or State Board of Education may deem necessary for the purpose of this act. The Commissioner of Education shall report the results of such investigations to the State Board of Education and may include therein an evaluation of the ability of such school district to provide suitable secondary vocational educational facilities for handicapped pupils, and of the need of such school district for additional State school building aid under this act, advice as to the enrollment of handicapped pupils in such school as of the effective date of this act as shown by records with respect thereto on file in his office, recommendation as to the amount (if any) of entitlement (as hereinafter defined) proposed with respect to said school district, and such further information with respect to such school district as requested or required by said board.

L.1978, c. 74, s. 4, eff. July 13, 1978.



Section 18A:58-33.26 - Resolution By State Board Of Education; Submission Of Ordinance Or Proposal Authorizing Issuance Of Bonds By Local Board; Endorsement

18A:58-33.26. Resolution by state board of education; submission of ordinance or proposal authorizing issuance of bonds by local board; endorsement
a. If the State Board of Education shall find that any such school district is not able to provide the suitable educational facilities described hereinabove the State Board of Education shall by resolution determine (1) that such school district is entitled to receive additional State school building aid pursuant to this act, (2) the number of pupils in resident enrollment in such school district on September 30, 1976 for purposes of computation under this act or the number of handicapped pupils between the ages of 13 and 21 whose vocational education needs were not met prior to the enactment of this act, (3) the principal amount of bonds (which amount is hereinafter sometimes referred to as the "entitlement" ) which are to be entitled to the benefits of the provisions of this act, and (4) the maturity schedule for such principal amount of bonds approved by said board.

b. At any time within 2 years after the adoption by the State Board of Education of the resolution referred to in subsection a. with respect to a particular school district, said school district may submit to the Commissioner of Education a copy of a proposal or ordinance authorizing the issuance of bonds entitled to the benefits of this act in accordance with said resolution, provided that such ordinance or proposal had not been adopted, approved or become effective prior to January 1, 1978, and to make or provide any and all investigations, determinations, endorsements, certifications, considerations, approvals, restrictions, limitations, consents, resolutions, estimates or approvals, which may be required or provided by this act with respect to any such ordinance or proposal, school district or school district projects or educational facilities, as if such ordinance or proposal had not been adopted, approved or become effective, and any bonds authorized by such ordinance or proposal shall be entitled to all the benefit of this act. If no such proposal or ordinance is submitted within 2 years the said resolution shall be of no further force and effect and the commissioner shall so notify said school district. The Commissioner of Education shall be and is hereby authorized to endorse upon any copy of such proposal or ordinance a certification thereof as being the proposal or ordinance as to which a determination of the State Board of Education has been made as aforesaid, and such indorsement shall be made in such form or manner as said commissioner shall determine.

L.1978, c. 74, s. 5, eff. July 13, 1978. Amended by L.1980, c. 33, s. 1, eff. June 3, 1980: L.1980, c. 162, s. 1, eff. Dec. 1, 1980.



Section 18A:58-33.27 - Additional Aid If Proration Or Approval Of Less Than Full Entitlement

18A:58-33.27. Additional aid if proration or approval of less than full entitlement
If the State Board of Education shall determine that it is necessary and appropriate to prorate or approve less than the full entitlement for all the qualifying school districts, the board, after receiving the recommendation of the commissioner, may provide additional aid up to 10% of the district's full entitlement for districts which submit plans for facilities that provide general community or social services.

L.1978, c. 74, s. 6, eff. July 13, 1978.



Section 18A:58-33.28 - Submission To Local Finance Board; Endorsement Of Consent Or Disapproval

18A:58-33.28. Submission to local finance board; endorsement of consent or disapproval
a. A copy of the resolution of the State Board of Education referred to in subsection a. of section 5 and a copy of the proposal or ordinance referred to in subsection b. of section 5, bearing the endorsement of the Commissioner of Education as aforesaid, shall be submitted to the Local Finance Board in the Department of Community Affairs for its consideration, and the Local Finance Board in considering such copy of proposal or ordinance submitted to it and before endorsing its consent thereon may require the county, the board of education of any school district or the governing body of any municipality in such school district to adopt resolutions restricting or limiting any future proceedings therein or other matters or things deemed by the Local Finance Board to affect any estimate made or to be made by it in accordance with subsection b. hereof, and every such resolution so adopted shall constitute a valid and binding obligation of such school district, municipality or county, as the case may be, running to and enforceable by, and releasable by, the Local Finance Board.

b. Within 60 days after such submission to it, the Local Finance Board shall cause its consent to be endorsed upon such copy of any proposal or ordinance authorizing such bonds, if it shall be satisfied, and shall record by resolution, its estimates that the amounts to be expended for the education facilities to be financed pursuant to such proposal or ordinance are not unreasonable or exorbitant, and that issuance of the bonds, to be authorized by such proposal ordinance, will not materially impair the credit of the county, any municipality comprised within the district or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services, but if the Local Finance Board is not so satisfied it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

L.1978, c. 74, s. 7, eff. July 13, 1978.



Section 18A:58-33.29 - Change In Maturity Schedule For Bonds; Resolution; Approval; Endorsement

18A:58-33.29. Change in maturity schedule for bonds; resolution; approval; endorsement
a. If the board of education of a school district shall determine by resolution that the maturity schedule for bonds entitled to the benefits of this act, other than the maturity schedule approved by the State Board of Education by resolution pursuant to subsection a. of section 5 of this act, is in the best interest of said school district, it may make application to the State Board of Education setting forth such belief and the grounds therefor and requesting approval of a schedule of maturities for such bonds set forth in the application. If the State Board of Education, by resolution, shall find that the schedule of maturities set forth in the application is in the best interest of the school district and the State, it shall cause its approval to be endorsed thereon and shall forward said application to the Local Finance Board.

b. Within 60 days after submission to the Local Finance Board of an application in accordance with subsection a. of section 8 of this act, it shall cause its approval to be endorsed thereon if it shall be satisfied and shall record by resolution its findings that the belief set forth in such application is well founded and that issuance of the bonds mentioned and described in such application would not materially impair the credit of the county or any municipality comprised within the school district or substantially reduce their ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services, but if the Local Finance Board is not so satisfied, it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

L.1978, c. 74, s. 8, eff. July 13, 1978.



Section 18A:58-33.30 - Deduction Of Bonds From School Debt And Gross Debt Of County Or Municipality

18A:58-33.30. Deduction of bonds from school debt and gross debt of county or municipality
Any bonds entitled to the benefits of the provisions of this act, shall be deducted from the school debt in determining the net school debt of any school district for any purpose or computation under N.J.S. 18A:24-19, and the amount of all such bonds shall be deducted from the gross debt of any county or municipality constituting the whole or any part of such school district pursuant to N.J.S. 40A:2-44g.

L.1978, c. 74, s. 9, eff. July 13, 1978.



Section 18A:58-33.31 - Issuance Of Bonds; Contents; Limitation On Maturity

18A:58-33.31. Issuance of bonds; contents; limitation on maturity
All of such bonds when issued shall contain a recital to the effect that they are issued pursuant to Title 18A, Education, of the New Jersey Statutes and are entitled to the benefits of the provisions of this act. Except as otherwise provided in this act, any bonds entitled to the benefits of the provisions of this act shall be authorized and issued in the manner provided for in said Title 18A. Compliance with the provisions of this act by or on behalf of any school district or municipality shall make it unnecessary to comply with any of the provisions of N.J.S. 18A:24-20 through N.J.S. 18A:24-27, and such sections shall not be applicable with respect to authorization or issuance of any bonds entitled to the benefits of the provisions of this act. Bonds entitled to the benefits of the provisions of this act shall mature not later than 30 years from their date, without regard to any limitations as to maturities or amounts of annual installments for such bonds as provided in said Title 18A.

L.1978, c. 74, s. 10, eff. July 13, 1978.



Section 18A:58-33.32 - Temporary Notes Or Loan Bonds; Issuance

18A:58-33.32. Temporary notes or loan bonds; issuance
Any school district, municipality or county which has authorized bonds which are entitled to the benefits of this act, may issue temporary notes or loan bonds (hereinafter called "notes" ) in anticipation of the issuance of permanent bonds to the extent permitted or provided by or pursuant to the provisions of Title 18A, Education, of the New Jersey Statutes or any other laws applicable, subject to such additional terms or conditions with respect to such notes as may be fixed or required by the Commissioner of Education to insure that funds are borrowed only as needed to meet required payments for construction or acquisition of the educational facilities to be financed by the issuance of permanent bonds.

L.1978, c. 74, s. 11, eff. July 13, 1978.



Section 18A:58-33.33 - Certification Of Annual Debt Service; Conclusiveness Of Entitlement To Benefits Of Act

18A:58-33.33. Certification of annual debt service; conclusiveness of entitlement to benefits of act
Within 10 days after issuance of any bonds or notes entitled to the benefits of this act, the chief financial officer of the school district, municipality or county issuing such bonds or notes shall certify to the Commissioner of Education the exact amount payable on account of debt service (interest and principal) on such bonds or notes in each year and the name and address of the paying agent or paying agents for such bonds or notes. The Commissioner of Education shall thereupon verify said amounts and certify the same to the State Treasurer together with the name and address of the paying agent or paying agents for such bonds or notes. The certification by the Commissioner of Education as to amount payable in any year for debt service (principal and interest) on such bonds or notes shall be fully conclusive as to such bonds or notes from and after the time of issuance of such bonds or notes, notwithstanding any irregularity, omission or failure as to compliance with any of the provisions of this act with respect to such bonds or notes, provided that such bonds or notes contain a recital to the effect that they are entitled to the benefits of the provisions of this act, and all persons shall be forever estopped from denying that such bonds or notes are entitled to the benefits of the provisions of this act.

L.1978, c. 74, s. 12, eff. July 13, 1978.



Section 18A:58-33.34 - Entitlement Of School District To Aid Under Act; Additional Aid

18A:58-33.34. Entitlement of school district to aid under act; additional aid
Any school district shall be eligible for an entitlement hereunder, and any entitlement may be made hereunder with respect to any school district, notwithstanding that such school district may then be eligible for or shall have heretofore received or shall hereafter receive additional State school building aid or any entitlement with respect thereto under any other act, it being the legislative intent that additional State school building aid hereunder provided shall be independent of, or may be in addition to, any such aid received or to be received as aforesaid. Any school district, with respect to which any determination as to additional State school building aid or any entitlement has been theretofore made pursuant to this act, may make application for further additional State school building aid and for further entitlement, or increase or revision in any such entitlement theretofore made, provided that the aggregate amount of State aid for any school district in any year pursuant to this act shall not exceed the amount specified in section 3 of this act.

L.1978, c. 74, s. 13, eff. July 13, 1978.



Section 18A:58-33.35 - Authorization For Commissioner Of Education, State Board Of Education And Local Finance Board To Consider Application For Additional Aid; Annual Review

18A:58-33.35. Authorization for commissioner of education, state board of education and local finance board to consider application for additional aid; annual review
The Commissioner of Education, the State Board of Education and the Local Finance Board are each hereby authorized and empowered to consider any application of any school district with respect to additional State school building aid under this act in connection with any educational facilities authorized to be undertaken pursuant to Title 18A of the New Jersey Statutes notwithstanding that such facilities were authorized or approved prior to the taking effect of this act. The State board shall, within 1 year from the effective date of this act and during each succeeding year, review the status of educational facilities of each school district, which is entitled to receive additional State building aid pursuant to this act. Said reviews shall continue annually until such facilities are completed.

L.1978, c. 74, s. 14, eff. July 13, 1978.



Section 18A:58-33.36 - Payment On Behalf Of School Districts To Paying Agent; Use

18A:58-33.36. Payment on behalf of school districts to paying agent; use
All amounts of additional State school building aid to be paid under the provisions of this act with respect to any school district for debt service (principal and interest) on bonds or notes entitled to the benefits of this act shall, on or before the date of such payment of interest and principal, be paid on behalf of the school district, municipality or county issuing such bonds or notes to the paying agent or paying agents for such bonds or notes in amount with respect to such date as reflects the amount of principal or interest, respectively, payable as to such date by reason of such additional State school building aid hereunder payable with respect to such school district. Amounts so paid to such paying agent or paying agents shall be applied to the payment of debt service (principal and interest) on such bonds or notes and for no other purpose.

L.1978, c. 74, s. 15, eff. July 13, 1978.



Section 18A:58-33.37 - Annual Payments To School Districts And Municipalities; Use

18A:58-33.37. Annual payments to school districts and municipalities; use
As provided in this act, every school district and municipality which shall be entitled thereto, shall receive annually the amount of its additional State school building aid and the State Board of Education shall include such amount thereof in its annual budget for building aid for such school district. Amounts of such building aid paid under this act shall be used for the payment of debt service (interest and principal) on bonds or notes entitled to the benefits of the provisions of this act.

L.1978, c. 74, s. 16, eff. July 13, 1978.



Section 18A:58-33.38 - Investment Or Deposit Of Proceeds; Disposition Of Income

18A:58-33.38. Investment or deposit of proceeds; disposition of income
Pending application to the purposes for which bonds or notes entitled to the benefits of this act are issued, the proceeds of such bonds or notes shall be invested or deposited subject to regulations prescribed by the State Treasurer. On January 10 in each year the custodian of school moneys of a Type II school district, the chief financial officer of the municipality of a Type I school district or chief financial officer of the county, as the case may be, shall certify and pay to the State Treasurer the amount of earnings received during the preceding year from the investment or deposit of the proceeds from the sale of such bonds or notes, which amounts shall be held by him and applied only to the payment of principal and interest on such bonds or notes.

L.1978, c. 74, s. 17, eff. July 13, 1978.



Section 18A:58-33.39 - Regulations; Determination Of Compliance By District

18A:58-33.39. Regulations; determination of compliance by district
The commissioner, after consultation with the State Treasurer and approval by the State Board of Education, shall promulgate regulations relating to use of the proceeds of bonds and notes entitled to the benefits of this act, establishing standards for construction progress and practices, fiscal controls, accounting procedures and auditing of funds, and such other matters as he shall deem necessary.

The commissioner shall determine each district's compliance with the regulations promulgated pursuant to this section. When he determines that a district is not in compliance with such regulations, the commissioner is authorized to take appropriate action to insure the proper use of the funds and completion of the project.

L.1978, c. 74, s. 18, eff. July 13, 1978.



Section 18A:58-33.40 - Designation Of Paying Agent

18A:58-33.40. Designation of paying agent
No bonds or notes entitled to the benefits of this act shall be issued unless there is designated therefor a paying agent or paying agents, at least one of which is a bank or trust company authorized to do business in this State.

L.1978, c. 74, s. 19, eff. July 13, 1978.



Section 18A:58-33.41 - Entitlement Of $25,000.00 Or Less; Plan For Expenditure

18A:58-33.41. Entitlement of $25,000.00 or less; plan for expenditure
The provisions of "The Additional State School Building Aid Act," (P.L.1978, c. 74; C. 18A:58-33.22 et seq.) notwithstanding, any school district awarded an entitlement of $25,000.00 or less may receive such an entitlement in its entirety within 1 year following said award.

Districts which choose to receive their entitlement in this manner shall submit to the Commissioner of Education for approval a plan for the expenditure of the entitlement as part of the established final application process.

L.1979, c. 349, s. 1, eff. Jan. 24, 1980.



Section 18A:58-34 - Funds Appropriated, Etc., For Cost Of State Aid To Local Districts For Vocational Education; Expenditure

18A:58-34. Funds appropriated, etc., for cost of state aid to local districts for vocational education; expenditure
The commissioner may expend such sums as may be appropriated or otherwise allocated to the department to meet the state's share of the cost of aid to local school districts for vocational education.

L.1967, c.271.



Section 18A:58-35 - Additional State Aid To Vocational Education

18A:58-35. Additional state aid to vocational education
The department is hereby authorized and empowered, out of any funds now or hereafter appropriated to the department for state aid to vocational education, to employ for staff services such personnel as may be required to properly implement and carry out said state aid program of vocational education; provided, however, that the amount to be expended for such staff services shall be financed on the basis of 50% participation by the state and 50% by the federal government.

L.1967, c.271.



Section 18A:58-36 - State Appropriation For Construction Of Area Vocational School Facilities

18A:58-36. State appropriation for construction of area vocational school facilities
The state board, in addition to its other budget requests concerning state aid for vocational education, shall formulate annual budget requests for state support for the construction of area vocational education school facilities. Within the limit of funds appropriated to the state board for such purposes, and in accordance with rules and regulations prescribed by the state board, the board of education of a county vocational school system, or the board of education of any school district may apply to the state board and receive state support for the construction of area vocational education school facilities in amounts not to exceed one fourth of the cost of said construction. The funds appropriated for this purpose shall be combined with that portion of funds received from the federal government under the vocational education act of 1963 (77 Stat. 403, Public Law 88-210) required by said act to be used for construction of area vocational education school facilities.

L.1967, c.271.



Section 18A:58-37 - Allocation And Distribution Of Federal And State Funds

18A:58-37. Allocation and distribution of federal and state funds
Said combined funds shall be allocated and distributed pursuant to applicable federal and state statutes and rules and regulations thereunder, including rules and regulations of the state board; provided, however, that, to the extent said combined funds are sufficient, and insofar as same is permitted by federal law, the allocation of said combined state and federal funds shall be made in such amounts and over such periods of time so as to pay for, or reimburse, one half of the total cost incurred by county vocational school districts or by a local school district in constructing and equipping or either thereof of area vocational school facilities.

L.1967, c.271.



Section 18A:58-37.1 - Legislative Findings

18A:58-37.1. Legislative findings
The Legislature hereby finds and determines that the security and welfare of the State require the fullest development of the material resources and skills of its youth. To achieve this objective increased efforts must be undertaken to educate more of the talent of our State. It is hereby declared to be the public policy of the State, that the public welfare and safety require that the State and local communities provide assistance to educational programs which are important to the welfare of the State.

L.1974, c. 79, s. 1.

18A:58-37.2 Definitions.

2.As used in this act:

a."Commissioner" means the State Commissioner of Education.

b."Nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education for grades kindergarten through 12, or any combination of them, wherein any child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the Civil Rights Act of 1964 (Pub.L.88-352).

c."Textbook" means books, workbooks or manuals, whether bound or in looseleaf form, or electronic textbooks, including but not limited to, computer software, computer-assisted instruction, interactive videodisk, and other computer courseware and magnetic media, intended as a principal source of study material for a given class or group of students, a copy of which is available for the individual use of each pupil in such class or group. Computer software shall be prepared educational programs which are subject- oriented and for student instruction.

d."Student" means any child who is a resident of the State and who is enrolled as a full-time pupil in a public or nonpublic school in grades kindergarten through 12. A child who boards at a school but whose parents do not maintain a residence in this State shall not be deemed to be a resident of the State within the meaning of this act.

L.1974,c.79,s.2; amended 2000, c.13.



Section 18A:58-37.2 - Definitions.

18A:58-37.2 Definitions.

2.As used in this act:

a."Commissioner" means the State Commissioner of Education.

b."Nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education for grades kindergarten through 12, or any combination of them, wherein any child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the Civil Rights Act of 1964 (Pub.L.88-352).

c."Textbook" means books, workbooks or manuals, whether bound or in looseleaf form, or electronic textbooks, including but not limited to, computer software, computer-assisted instruction, interactive videodisk, and other computer courseware and magnetic media, intended as a principal source of study material for a given class or group of students, a copy of which is available for the individual use of each pupil in such class or group. Computer software shall be prepared educational programs which are subject- oriented and for student instruction.

d."Student" means any child who is a resident of the State and who is enrolled as a full-time pupil in a public or nonpublic school in grades kindergarten through 12. A child who boards at a school but whose parents do not maintain a residence in this State shall not be deemed to be a resident of the State within the meaning of this act.

L.1974,c.79,s.2; amended 2000, c.13.



Section 18A:58-37.3 - Purchase And Loan Of Textbooks

18A:58-37.3. Purchase and loan of textbooks
a. The board of education in each school district in the State in which a nonpublic school is located shall have the power and duty to purchase and to loan textbooks upon individual request, to all students attending school in such district, who are enrolled in grades kindergarten through 12 of a public or nonpublic school.

b. No board of education shall be required to expend funds for the purchase and loan of textbooks in excess of the amounts provided in State aid pursuant to this act.

L.1974, c. 79, s. 3. Amended by L.1984, c. 121, s. 1, eff. Aug. 8, 1984.



Section 18A:58-37.4 - Textbooks Loaned To Students In Nonpublic Schools; Free Rental; Length Of Use Of Designated Textbook

18A:58-37.4. Textbooks loaned to students in nonpublic schools; free rental; length of use of designated textbook
a. Textbooks which are loaned to students enrolled in grades kindergarten through 12 of any nonpublic school shall be textbooks which are used in any public elementary or secondary school of the State or are approved by any board of education. Such textbooks are to be loaned without charge to such children subject to such rules and regulations as are, or may be adopted by the commissioner and such board of education.

b. When a textbook has been designated for use in a school district such textbook shall not be superseded by any other book, prior to the expiration of 5 years following such designation, except upon the authorization of the board of education.

L.1974, c. 79, s. 4.



Section 18A:58-37.5 - Appropriation Of Aid

18A:58-37.5. Appropriation of aid
The commissioner shall, upon request of the local board and pursuant to the rules and regulations of the State Board of Education distribute to each school district an amount equal to the cost of textbooks purchased and loaned by the school district pursuant to this act, but in no event shall the aid appropriated to the district exceed the following amount:

a. The expenditures for the purchase of textbooks pursuant to this act made during the school year 1979-80 shall not exceed an average of $10.00 for each student residing in the district, who, on the last school day prior to October 16 of the preceding school year was enrolled in grades kindergarten through 12 of a public or nonpublic school; and,

b. The expenditures for the purchase of textbooks made during the school year 1980-81, and in any subsequent year shall not exceed the State average budgeted textbook expense per public school pupil for the prebudget year for each student residing in the district, who, on the last school day prior to October 16 of the preceding school year was enrolled in grades kindergarten through 12 of a public or nonpublic school.

L.1974,c.79,s.5; amended 1979,c.194,s.1; 1990,c.52,s.76.



Section 18A:58-37.6 - Expenditure Of Aid For Textbooks.

18A:58-37.6 Expenditure of aid for textbooks.

6.State aid provided pursuant to P.L.2007, c.260 (C.18A:7F-43 et al.) may be expended for the purchase and loan of textbooks for public school pupils in an amount which shall not exceed the State average budgeted textbook expense for the prebudget year per pupil in resident enrollment. Nothing contained herein shall prohibit a board of education in any district from purchasing textbooks in excess of the amounts provided pursuant to this act.

L.1974, c.79, s.6; amended 1979, c.194, s.2; 1990, c.52, s.77; 1996, c.138, s.83; 2007, c.260, s.76.



Section 18A:58-37.6A - Increase In Amount Of State Aid; Determination Of State Average Budgeted Textbook Expenditures

18A:58-37.6a. Increase in amount of state aid; determination of state average budgeted textbook expenditures
a. Beginning in the school year 1981-82 and in each subsequent year, the amount of State aid per pupil pursuant to this act shall increase by the percentage increase in the State average budgeted textbook expense per public school pupil.

b. Annually, by November 1, the commissioner shall determine the State average budgeted textbook expenditures per public school pupil.

L.1979, c. 194, s. 3, eff. Sept. 13, 1979.



Section 18A:58-37.7 - State Aid To School Districts

18A:58-37.7. State aid to school districts
The sums payable as State aid to school districts pursuant to this act shall be paid in full no later than July 31. The State Treasurer shall make such payment to each board of education upon a certificate of the commissioner and warrant of the Director of the Division of Budget and Accounting.

A district shall refund any unexpended State aid after completion of the school year if the expenditures incurred by the district pursuant to P.L. 1974, c. 79 (C. 18A:58-37.1 et seq.) are less than the amount of State aid received therefor. The refund shall be paid no later than December 1.

L. 1974, c. 79, s. 7. Amended by L. 1986, c. 17, s. 1, eff. July 1, 1986.



Section 18A:58-37.8 - Short title.

18A:58-37.8 Short title.
1. This act shall be known and may be cited as the "Secure Schools for All Children Act."

L.2016, c.49, s.1.



Section 18A:58-37.9 - Definitions relative to security aid for nonpublic school students.

18A:58-37.9 Definitions relative to security aid for nonpublic school students.
2. As used in this act:

"Nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education for grades kindergarten through 12, or any combination of them, wherein any child may legally fulfill compulsory school attendance requirements and which complies with the requirements of Title VI of the "Civil Rights Act of 1964," Pub.L.88-352, (42 U.S.C. s.2000d et seq.).

"Support limit" means the maximum amount which may be appropriated each year for the purposes of this act for each student enrolled full-time in nonpublic schools of the State.

L.2016, c.49, s.2.



Section 18A:58-37.10 - Provision of security services.

18A:58-37.10 Provision of security services.
3. A board of education of a school district in which a nonpublic school is located shall within the limit of funds appropriated or otherwise made available, adopt policies and procedures to provide the students who are enrolled full-time in the nonpublic school with security services, equipment, or technology to help ensure a safe and secure school environment.

L.2016, c.49, s.3.



Section 18A:58-37.11 - Annual conference.

18A:58-37.11 Annual conference.
4. a. The superintendent of schools of each school district in which a nonpublic school is located shall confer annually with the chief school administrator of each of the nonpublic schools to:

(1) advise the nonpublic school of the limit of funds available pursuant to this act;

(2) agree upon the security services, equipment, or technology to be provided to the students of the nonpublic school, within the limit of the funds that are available; and

(3) agree on the date when the board of education will meet to approve how the security services, equipment, or technology will be provided to the students of the nonpublic school.

b. In the event that the superintendent of schools and the chief school administrator of the nonpublic school are unable to agree regarding the security services, equipment, or technology to be provided for a safe and secure school environment, the executive county superintendent shall be consulted to determine the security services, equipment, or technology to be provided. The decision of the executive county superintendent shall be final.

L.2016, c.49, s.4.



Section 18A:58-37.12 - Support limit.

18A:58-37.12 Support limit.
5. a. The support limit for the 2016-2017 school year shall be $75. For each school year thereafter the commissioner shall determine the support limit by multiplying the support limit for the previous school year times the sum of 1.0 plus the average annual percentage increase in the consumer price index for the New York and Philadelphia areas during the fiscal year preceding the prebudget year as reported by the United States Department of Labor.

b. On or before November 5 of each year, each board of education shall forward to the Commissioner of Education an estimate of the cost of providing, during the next school year, the security services, equipment, or technology required pursuant to this act and the number of students attending nonpublic schools located within the district as of the last school day of October of the current school year. The commissioner shall provide State aid to each school district in an amount equal to the number of nonpublic school students within the district identified by the district on or before November 5 multiplied by the State support limit. In the event that the expenditure incurred by any district is less than the amount of State aid received, the district shall refund the unexpended State aid after the completion of the school year, but not later than December 1 of the following school year.

c. If in any year, the amount of State aid appropriated is insufficient to carry out in full the provisions of this act, the commissioner shall apportion that appropriation among the districts in proportion to the State aid each district would have received had the full amount of State aid been appropriated. In any year, no district shall be required to make expenditures for the purposes of this act in excess of the amount of State aid received for these purposes.

L.2016, c.49, s.5.



Section 18A:58-37.13 - Immunity from civil liability.

18A:58-37.13 Immunity from civil liability.
6. A school district and a nonpublic school and their employees shall be immune from civil liability in the provision of security services, equipment, or technology pursuant to the provisions of this act, except for actions that constitute gross negligence or willful misconduct.

L.2016, c.49, s.6.



Section 18A:58-37.14 - Rules.

18A:58-37.14 Rules.
7. The State Board of Education shall promulgate rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act in a manner that comports with the provisions of the State and federal Constitutions, including a list of allowable expenditures for security services, equipment, or technology to ensure a safe and secure school environment for nonpublic school students.

L.2016, c.49, s.7.



Section 18A:59-1 - Apportionment And Distribution Of Federal Funds; Exceptions

18A:59-1. Apportionment and distribution of federal funds; exceptions
18A:59-1. Whenever moneys are made available for school purposes by any act of congress, except the act of congress referred to in Article 2 of this chapter, or any agency of the federal government, or made available or deposited in any manner in accordance with any law enacted by the congress of the United States, such moneys shall be apportioned by the commissioner under plans approved by the State board, if said moneys are for use in the public school system, or by the Commission on Higher Education, if said moneys are for use in higher education. Such moneys shall be distributed as aid to the several districts or in any other manner designated for any educational purpose defined in the federal statutes or in the regulations of federal agencies making allotments or in the laws of this State.

L.1967, c.271; amended 1994,c.48,s.71.



Section 18A:59-2 - Federal Funds As Trust Funds; Distribution

18A:59-2. Federal funds as trust funds; distribution
18A:59-2. All moneys mentioned in N.J.S.18A:59-1 shall be considered trust funds and shall be distributed by the commissioner or by the Commission on Higher Education, as the case may be, in conformity with said plans.

L.1967, c.271; amended 1994,c.48,s.72.



Section 18A:59-3 - Custody Of Federal Funds; Disbursement

18A:59-3. Custody of federal funds; disbursement
The state treasurer is hereby appointed custodian of all moneys made available to the state of New Jersey under the provisions of section 18A:59-1. He shall receive and provide for the proper custody thereof. He shall disburse such moneys upon the warrant of the director of the division of budget and accounting in the department of the treasury when such disbursement has been certified to said director by the officer authorized to distribute the same.

L.1967, c.271.



Section 18A:59-4 - Act Of Congress Accepted

18A:59-4. Act of congress accepted
The provisions of the act of congress, approved February 23, 1917, entitled "An act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for the cooperation with the states in the preparation of teachers of vocational subjects, and to appropriate money and regulate its expenditure," are hereby accepted by the state of New Jersey.

L.1967, c.271.



Section 18A:59-5 - State Board Empowered To Act

18A:59-5. State board empowered to act
The state board is hereby designated as the state board for the purposes of said act of congress, and shall cooperate, as in the act provided, with the federal board for vocational education in the administration of the provisions thereof. The state board shall do all that is or may be required to secure for the state of New Jersey the benefits of appropriations under the act of congress for all purposes specified therein.

L.1967, c.271.



Section 18A:59-6 - Custodian Of Funds

18A:59-6. Custodian of funds
The state treasurer is hereby appointed custodian of all money paid to the state from appropriations under said act of congress. He shall receive and provide for the proper custody thereof. He shall disburse such money upon the warrant of the director of the division of budget and accounting in the department of the treasury when such disbursement has been certified by the state board.

L.1967, c.271.



Section 18A:59-7 - State Appropriation For Training Of Teachers Of Vocational Subjects

18A:59-7. State appropriation for training of teachers of vocational subjects
To secure for the state the maximum appropriation under such act of congress for the training of teachers of vocational subjects as therein provided there shall be appropriated each year from any money in the state treasury not otherwise appropriated a sum not less than the maximum which the state can receive under such act of congress for the ensuing school year for that purpose. Such sum shall be used for the training of teachers of vocational subjects in accordance with such act of congress in one or more of the state schools or colleges or institutions under state control.

L.1967, c.271.



Section 18A:59-8 - State Appropriation For Salaries Of Teachers Of Agricultural Subjects

18A:59-8. State appropriation for salaries of teachers of agricultural subjects
To secure for the state the advantages under such act of congress for the supervision of agricultural subjects as therein provided, there shall be appropriated each year, from any money in the state treasury not otherwise appropriated, a sum not less than $1,000.00, which sum shall be expended for the salary or salaries of teachers, supervisors, or directors of agricultural subjects, in accordance with the terms of the act of congress.

L.1967, c.271.



Section 18A:60-1 - Requirements For Tenure.

18A:60-1 Requirements for tenure.

18A:60-1. The services of all professors, associate professors, assistant professors, instructors, supervisors, registrars, teachers, and other persons employed in a teaching capacity, who are or shall hereafter be employed by the commissioner in the Marie H. Katzenbach School for the Deaf or in any other educational institution, or employed in any State college or in any county college, and teachers and other certified persons employed in State institutions within the Department of Corrections, the Department of Children and Families, or the Department of Human Services, with the exception of the Director of Educational Services, shall be under tenure during good behavior and efficiency:

a.after the expiration of a period of employment of three consecutive calendar years in any such institution or institutions; or

b.after employment for three consecutive academic years together with employment at the beginning of the next succeeding academic year in any such institution or institutions; or

c.after employment in any such institution or institutions, within a period of any four consecutive academic years, for the equivalent of more than three academic years.

An academic year, for the purpose of this section, means the period between the time school opens in the institution after the general summer vacation until the next succeeding summer vacation.

The provisions of this section shall not apply to any faculty member employed by a State or county college who begins employment after the 1973-74 school year.

L.1967, c.271; amended 1986, c.158, s.2; 1999, c.46, s.33; 2006, c.47, s.101.



Section 18A:60-1.1 - Findings, Declarations.

18A:60-1.1 Findings, declarations.

1.The Legislature hereby finds that it is in the best interests of the State of New Jersey to provide job security during good behavior and efficiency for the teachers and other certified professional educators employed in State institutions within the Department of Corrections, the Department of Children and Families, and the Department of Human Services. To accomplish this goal it is appropriate to provide tenure protection for such professionals teaching in such State institutions, subject to the provisions set forth in this act.

L.1986, c.158, s.1; amended 2006, c.47, s.102.



Section 18A:60-1.2 - Tenure After 3 Years' Service.

18A:60-1.2 Tenure after 3 years' service.

3.Any teacher or other certified individual serving in a teaching capacity in a State institution within the Department of Corrections, the Department of Children and Families, or the Department of Human Services as of July 1, 1986, who has completed at least two academic years of teaching service or its equivalent within three calendar years with satisfactory evaluations, shall acquire tenure under this act upon the completion of one additional calendar year of satisfactory service in such capacity.

L.1986, c.158, s.3; amended 2006, c.47, s.103.



Section 18A:60-2 - Dismissal And Reduction In Salary

18A:60-2. Dismissal and reduction in salary
No such professor, associate professor, assistant professor, instructor, supervisor, registrar, teacher, or other person employed in a teaching capacity, so under tenure, shall be dismissed or subjected to a reduction in salary except for inefficiency, incapacity, conduct unbecoming a teacher, or other just cause, and only in the manner prescribed by subarticle B of article 2 of chapter 6 of this title.

L.1967, c.271.



Section 18A:60-3 - Reduction In Staff.

18A:60-3 Reduction in staff.

18A:60-3. Nothing contained in this chapter shall be held to limit the right of the commissioner, in the case of any educational institution conducted under his jurisdiction, supervision or control; or the Commissioner of Corrections, the Commissioner of Children and Families, or the Commissioner of Human Services, in the case of any State institution conducted under their jurisdiction, supervision or control; or of the board of trustees of a college, in the case of a college, to reduce the number of professors, associate professors, assistant professors, instructors, supervisors, registrars, teachers, or other persons employed in a teaching capacity in any such institution or institutions when the reduction is due to natural diminution of the number of students or pupils in the institution or institutions. Dismissals resulting from such reduction shall not be by reason of residence, age, sex, marriage, race, religion, or political affiliation. When such professors, associate professors, assistant professors, instructors, supervisors, registrars, teachers, or other persons employed in a teaching capacity under tenure are dismissed by reason of such reduction, those professors, associate professors, assistant professors, instructors, supervisors, registrars, teachers, or other persons employed in a teaching capacity having the least number of years of service to their credit shall be dismissed in preference to those having longer terms of service. Should any such professor, associate professor, assistant professor, instructor, supervisor, registrar, teacher, or other person employed in a teaching capacity under tenure be dismissed as a result of such reduction, such person shall be and remain upon a preferred eligible list in the order of years of service for reemployment, whenever vacancies occur, and shall be reemployed by the commissioner in such order, when, and if, a vacancy in a position for which such professor, associate professor, assistant professor, instructor, supervisor, registrar, teacher, or other person employed in a teaching capacity shall be qualified. Such reemployment shall give full recognition to previous years of service.

L.1967, c.271; amended 1986, c.158, s.4; 2006, c.47, s.104.



Section 18A:60-5 - Indemnity Of Employees In Certain Criminal Actions

18A:60-5. Indemnity of employees in certain criminal actions
Should any criminal action be instituted against any such employee for any such act or omission and should such proceeding be dismissed or result in a final disposition in favor of such employee, the state shall reimburse him for the cost of defending such proceeding, including reasonable counsel fees and expenses of the original hearing or trial and all appeals.

L.1967, c.271.



Section 18A:60-6 - Short Title

18A:60-6. Short title
This act shall be known and may be cited as "The State and County College Tenure Act."

L.1973, c. 163, s. 1, eff. July 1, 1973.



Section 18A:60-7 - Definitions

18A:60-7. Definitions
2. As used in this act, the following words and phrases shall have the following meaning:

a. "Academic rank" means instructor, assistant professor, associate professor and professor.

b. "Faculty member" means any full-time member of the teaching staff appointed with academic rank. Other full-time professional persons shall be considered faculty members if they concurrently hold academic rank.

L.1973,c.163,s.2; amended 1994,c.48,s.73.



Section 18A:60-8 - Tenure In Academic Rank; Conditions.

18A:60-8 Tenure in academic rank; conditions.

3.Faculty members at a county college shall be under tenure in their academic rank, but not in any administrative position, during good behavior, efficiency and satisfactory professional performance, as evidenced by formal evaluation and shall not be dismissed or reduced in compensation except for inefficiency, unsatisfactory professional performance, incapacity or other just cause and then only in the manner prescribed by subarticle B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes, after employment in such college or by such board of trustees for

a.5 consecutive calendar years; or

b.5 consecutive academic years, together with employment at the beginning of the next academic year; or

c.the equivalent of more than 5 academic years within a period of any 6 consecutive academic years.

L.1973, c.163, s.3; amended 2013, c.235, s.1.



Section 18A:60-9 - Tenure By Exceptional Action After 2 Years Service

18A:60-9. Tenure by exceptional action after 2 years service
Notwithstanding the provisions of section 3 of this act a board of trustees may, as an exceptional action and upon the recorded two-thirds majority roll call vote of all its members and upon the recommendation of the president, grant tenure to an individual faculty member after employment in such college or by such board of trustees for 2 consecutive academic years. The provisions of this section shall not be negotiable as a term and condition of employment under the "New Jersey Employer-Employee Relations Act," P.L.1968, c. 303.

L.1973, c. 163, s. 4, eff. July 1, 1973.



Section 18A:60-10 - Establishment Of Procedure For Career Development

18A:60-10. Establishment of procedure for career development
5. It shall be the responsibility of the board of trustees and the president of each State and county college, in conjunction with their faculty to establish a formal procedure for the career development of all members of the professional staff including, but not limited to, a systematic and regular evaluation for the purpose of identifying any deficiencies, extending assistance for their correction and improving instruction.

L.1973,c.163,s.5; amended 1994,c.48,s.74.



Section 18A:60-11 - Inapplicability Of Act To Faculty Member With Tenure Prior To Second Day Of 1973-74 School Year

18A:60-11. Inapplicability of act to faculty member with tenure prior to second day of 1973-74 school year
The provisions of section 3 of this act shall not apply to any faculty member who shall have acquired tenure prior to the second day of the 1973-74 school year.

L.1973, c. 163, s. 6, eff. July 1, 1973.



Section 18A:60-12 - Nontenured Faculty Member Prior To End Of 1973-74 School Year; Election Of Program For Tenure; Notice

18A:60-12. Nontenured faculty member prior to end of 1973-74 school year; election of program for tenure; notice
Any nontenured faculty member presently employed by a State or county college or who begins employment in the 1973-74 school year may elect to be included under the provisions of N.J.S. 18A:60-1 or the provisions of section 3 of this act. On or before November 1, 1973, or within 60 days of employment each nontenured faculty member at a State or county college shall notify the college president in writing of his intention to be governed under the provisions of N.J.S. 18A:60-1 or the provisions of section 3 of this act. Any faculty member not filing a written notice in the prescribed manner shall be governed under the provisions of section 3 of this act.

L.1973, c. 163, s. 7, eff. July 1, 1973.



Section 18A:60-13 - Faculty Members Beginning Employment After 1973-74 School Year; Application Of Act

18A:60-13. Faculty members beginning employment after 1973-74 school year; application of act
The provisions of section 3 of this act shall apply to all faculty members beginning their employment after the 1973-74 school year.

L.1973, c. 163, s. 8, eff. July 1, 1973.



Section 18A:60-14 - Professional Staff Without Faculty Rank; Contracts

18A:60-14. Professional staff without faculty rank; contracts
Members of the professional staff not holding faculty rank may be appointed by a board of trustees for 1-year terms; provided, however, that after employment in a college for 5 consecutive academic years or for the equivalent of 5 academic years within a period of any 6 consecutive academic years, such employees may be offered contracts of no more than 5 years in length. During the period of such contracts, such employees shall be subject to dismissal only in the manner prescribed by subarticle B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes, and must be notified by the president not later than 1 year prior to the expiration of such contracts of the renewal or nonrenewal of the contract.

L.1973, c. 163, s. 9, eff. July 1, 1973. Amended by L.1979, c. 21, s. 1.



Section 18A:60-15 - Application Of Act To Full-time Faculty Members

18A:60-15. Application of act to full-time faculty members
This act shall apply to full-time faculty members employed in any State or county college notwithstanding the provisions of N.J.S. 18A:60-1, 18A:64-21 and 18A:64A-13.

L.1973, c. 163, s. 10, eff. July 1, 1973.



Section 18A:60-16 - Tenure For Faculty Members At State College.

18A:60-16 Tenure for faculty members at State college.

2. .a. Faculty members at a State college shall be under tenure in their academic rank, but not in any administrative position, during good behavior, efficiency and satisfactory professional performance, as evidenced by formal evaluation and shall not be dismissed or reduced in compensation except for inefficiency, unsatisfactory professional performance, incapacity or other just cause and then only in the manner prescribed by subarticle B of article 2 of chapter 6 of Title 18A of the New Jersey Statutes, after employment in such college or by such board of trustees for

(1)6 consecutive calendar years; or

(2)6 consecutive academic years, together with employment at the beginning of the next academic year; or

(3)the equivalent of more than 6 academic years within a period of any 7 consecutive academic years.

b.The board of trustees may, upon the hiring of a new faculty member, grant tenure to the member if he was previously under tenure at an accredited four-year institution of higher education. A State college shall develop procedures regarding the granting of tenure upon hiring to a new faculty member who was previously under tenure at an accredited four-year institution that are consistent with decisions for tenure at the State college, and shall include faculty members in the development of the procedures. The number of new faculty members receiving tenure upon hire in an academic year shall be limited to 15% of the total number of new full-time tenure-track faculty members hired at the institution in the prior academic year or one faculty member, whichever is greater.

L.2013, c.235, s.2.



Section 18A:60-17 - Tenure For Previously-employed Faculty Members.

18A:60-17 Tenure for previously-employed faculty members.

3.Notwithstanding the provisions of section 2 of P.L.2013, c.235 (C.18A:60-16), to the contrary, in the case of a faculty member who is employed at a State college prior to the effective date of P.L.2013, c.235 (C.18A:60-16 et al.), tenure shall be granted in accordance with the provisions of section 3 of P.L.1973, c.163 (C.18A:60-8) as it read prior to the effective date of P.L.2013, c.235 (C.18A:60-16 et al.).

L.2013, c.235, s.3.



Section 18A:61-1 - Purpose; Name; Free Tuition

18A:61-1. Purpose; name; free tuition
A school shall be maintained for the purpose of training and educating deaf children. The name and title of the school shall be the "Marie H. Katzenbach school for the deaf." Tuition therein shall be free.

L.1967, c.271.



Section 18A:61-2 - Supervision By Commissioner

18A:61-2. Supervision by commissioner
The commissioner, subject to the approval of the State board, shall:

a. Have the control and care of the buildings and grounds owned and used by the State for the school for the deaf;

b. Appoint and remove a superintendent, teachers and other employees, and fix the compensation of those whose compensation is not fixed by statute or otherwise determinable by authority of law:

c. Provide furniture, textbooks, school apparatus and other supplies;

d. Make rules for the government and management of the school and the admission of pupils thereto; and

e. Provide, by contract or otherwise, all necessary transportation for pupils maintained at the school.

L.1967, c.271; amended by L.1973, c. 311, s. 1, eff. July 1, 1973.



Section 18A:61-2.1 - Advisory Board

18A:61-2.1. Advisory board
The State Board of Education with the approval of the Governor shall appoint biannually an advisory board to the Marie H. Katzenbach School for the Deaf which shall consist of not less than seven nor more than 15 members representative of professional and lay interests. The advisory board shall advise the superintendent of the school in planning, implementing and evaluating the educational program of the school.

L.1981, c. 313, s. 1, eff. Dec. 3, 1981.



Section 18A:61-3 - Persons Admitted

18A:61-3. Persons admitted
Deaf persons of suitable age and capacity for instruction, who are legal residents of this state and not over 21 years of age, shall be entitled to the privileges of the school for the time, not exceeding 14 years, the state board shall determine, unless more persons apply for admission at one time than be properly accommodated, in which case the board shall so apportion the number received that each county is represented therein in the ratio of its deaf population to the total deaf population of the state.

L.1967, c.271.



Section 18A:61-4 - Application For Admission

18A:61-4. Application for admission
18A:61-4. Application for admission shall be made to the State board by a parent, guardian or friend of a proposed pupil in the manner directed by the board. The board shall require that the application be accompanied by a certificate from a judge of the Superior Court or the county clerk of the county, a chosen freeholder or clerk of the township, the mayor or other executive officer of the municipality in which the applicant shall reside, stating:

a. That the applicant is a legal resident of the municipality claimed as his residence;

b. The age, circumstances and capacity of the proposed pupil; and



c. The ability or inability of the proposed pupil or his parent or guardian to pay any part of the expense of his care and maintenance.

L.1967, c.271; amended 1991,c.91,s.238.



Section 18A:61-5 - Expense Of Maintaining Pupil

18A:61-5. Expense of maintaining pupil
Whenever the board is satisfied that the resources of a person applying for admission to the school or who is a pupil thereat, or those of his parent or guardian, are sufficient to defray either the whole or a part of the expense of maintenance of the pupil, the board may require the parent or guardian to pay either the whole or such portion thereof as it shall deem just and equitable.

L.1967, c.271



Section 18A:61A-1 - Declaration Of Policy

18A:61A-1. Declaration of policy
1.It is hereby declared to be the policy of the State to foster, encourage and promote, and to provide assistance for, the cultural development of the citizens of New Jersey, and to this end the State Legislature hereby establishes a school for the workplace readiness skills of students in the performing, literary and visual arts which shall be defined as an educational institution of the State under the supervision and direction of the State Board of Education, to serve the students of New Jersey and to supplement and provide instruction to fulfill the Core Curriculum Content Standards for the Visual and Performing Arts adopted by the State Board of Education, to be known as the New Jersey School of the Arts, hereinafter referred to as "the school."

L.1969,c.95,s.1; amended 2000, c.115, s.1.



Section 18A:61A-2 - Purpose Of School

18A:61A-2. Purpose of school
2.The primary purpose of the school shall be the professional training of students in the fields of art, music, drama, dance, and creative writing at the secondary level of instruction, with emphasis placed upon performance of the arts and academic studies of the arts. The school will provide such courses to any secondary school within the State and such other programs as are deemed necessary to meet the needs of its students and of the State, consistent with appropriations made and gifts received or solicited therefor, and may co-operate with other secondary schools and institutions which provide such courses of instruction.


L.1969,c.95,s.2; amended 2000, c.115, s.2.



Section 18A:61A-4 - Employment Of Coordinators, Professional Staff.

18A:61A-4 Employment of coordinators, professional staff.

4.The school shall employ northern, central and southern coordinators and hire appropriate professional staff to implement programs in music, dance, visual arts and creative writing in each of the 21 counties of the State.

L.1969, c.95, s.4; amended 1983, c.244; 2000, c.115, s.4; 2010, c.87, s.23.



Section 18A:61A-6 - Commissioner Supervision; Powers, Duties.

18A:61A-6 Commissioner supervision; powers, duties.

6.The school shall be governed by the Commissioner of Education under the general policies and guidelines set by the State Board of Education, and the commissioner shall have general supervision over, and shall be vested with the conduct of, the school. The commissioner shall, within the general policies and guidelines set by the State Board of Education, have the power and duty to:

a.Determine the educational curriculum and program of the school in accordance with the arts standards, frameworks and assessments;

b.Determine policies for the organization, administration and development of the school;

c.Study the educational and financial needs of the school; annually acquaint the Governor and Legislature with the condition of the school; and prepare, and after concurrence by and jointly with the State Board of Education, present the annual budget to the Governor and Legislature, in accordance with law;

d.Subject to the provisions of P.L.1944, c.112 (C.52:27B-1 et seq.), direct and control the expenditures of the school in accordance with the provisions of the budget and the appropriations acts of the Legislature, except that with respect to transfers of funds pursuant to P.L.1944, c.112 (C.52:27B-1 et seq.), the school shall be deemed a spending agency, and as to funds received or solicited from other sources, in accordance with the terms of any applicable trusts, gifts, bequests, or other special provisions, the counsel, advice and assistance of the Division of Investment in the Department of the Treasury shall be available to the commissioner in the establishment and maintenance of endowment and trust funds;

e.With the approval of the State Board of Education appoint and fix the compensation of a director of the school who shall be its executive officer and shall serve at the pleasure of the commissioner;

f.Appoint members of the academic, administrative and teaching staffs as shall be required and fix their compensation and terms of employment in accordance with salary policies adopted by the State Board of Education, which salary policies shall prescribe qualifications for the education staff that may be in any given classification;

g.Appoint, remove, promote and transfer such other officers, agents or employees as may be required for carrying out the purposes of the school and assign their duties, determine their salaries and prescribe qualifications for all positions, all in accordance with the provisions of Title 11A, Civil Service, of the New Jersey Statutes;

h.Subject to the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), to enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department or other agency of the State or the United States or with any individual, firm, or corporation which are deemed necessary or advisable by the commissioner for carrying out the purposes of the school;

i.Adopt bylaws and make and promulgate such rules, regulations and orders, not inconsistent with the provisions of this act that are necessary and proper for the administration and operation of the school and the carrying out of its purposes;

j.Receive and accept private and corporate contributions for such purposes and upon such terms as the donor may prescribe consistent with the purposes of the school and general policies and guidelines set by the State Board of Education.

L.1969, c.95, s.6; amended 2000, c.115, s.5; 2010, c.87, s.24.



Section 18A:61A-7 - Contracts By Commissioner.

18A:61A-7 Contracts by commissioner.

7.Subject to the approval of the State Board of Education or the board of education of a school district, as the case may be, the Commissioner of Education may contract for the use of existing facilities, courses of instruction and programs in academic and other nonarts courses and instruction of other educational institutions and to employ faculty and other personnel jointly or on a co-operative or cost sharing basis with such other educational institutions.

L.1969, c.95, s.7; amended 2010, c.87, s.25.



Section 18A:61B-1 - Transfer Of State School District For Institutions From Department Of Institutions And Agencies To Department Of Education

18A:61B-1. Transfer of state school district for institutions from department of institutions and agencies to department of education
The State School District for Institutions within the Department of Institutions and Agencies, together with all of its functions, powers and duties, is continued but such State School District is hereby transferred to the Department of Education. All personnel, appropriations, books, papers and property necessary to the operation of the existing State School District are likewise transferred. All rules, regulations, acts, determinations and decisions in force at the time of such transfer proceedings or other such matters undertaken or commenced by the State School District shall continue in force.

L.1976, c. 98, s. 23, eff. Nov. 1, 1976.



Section 18A:61C-1 - College-level Instruction For High School Students

18A:61C-1. College-level instruction for high school students
1. The Commissioner of Education, the Commission on Higher Education, in consultation with the Presidents' Council, shall establish a program to promote increased cooperation between the State's high schools and institutions of higher education. The objective of this program shall be to increase the access of our State's able high school students to the educational resources available in our institutions of higher education. This program shall supplement the efforts of local school districts to provide appropriate education to their students and shall not relieve a district of any obligation established by statute or regulation.

The program shall increase the availability of college-level instruction for high school students through courses offered by institutions of higher education at their campuses and in high schools. The program shall seek the involvement of all institutions of higher education, two-year and four-year, public and nonpublic, and all school districts, including those which are not located in close proximity to an appropriate institution of higher education.

L.1986,c.194,s.1; amended 1994,c.48,s.75.



Section 18A:61C-3 - Rules, Regulations

18A:61C-3. Rules, regulations
3. The Department of Education and the Commission on Higher Education each shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.1986,c.194,s.3; amended 1994,c.48,s.76.



Section 18A:61C-4 - College Credit

18A:61C-4. College credit
1. The Commissioner of the Department of Education, in consultation with the Commission on Higher Education and the Presidents' Council, shall establish a program to provide courses for college credit on public high school campuses to high school pupils, through institutions of higher education in this State.

L.1986,c.193,s.1; amended 1994,c.48,s.77.



Section 18A:61C-5 - Enrollment

18A:61C-5. Enrollment
Any institution of higher education and any local school district may enroll in the program.

L. 1986, c. 193, s. 2, eff. Dec. 17, 1986.



Section 18A:61C-6 - Contents Of Program

18A:61C-6. Contents of program
The program shall consist of at least the following:

a. Procedures for institutions of higher education and local districts who wish to enroll in the program;

b. Procedures for pupils who wish to enroll in the program, including procedures to insure that no student who is academically eligible shall be excluded from participation in college courses offered on high school campuses because of inability to pay;

c. Requirements prescribing minimum qualifications a teacher shall possess as a condition for enrollment in the program.

L. 1986, c. 193, s. 3, eff. Dec. 17, 1986.



Section 18A:61C-7 - Course Limitations

18A:61C-7. Course limitations
4. The commissioner, in consultation with the Commission on Higher Education and the Presidents' Council, may limit courses taught under the program to courses which are equivalent to those offered by the institution of higher education to its regularly admitted students.

L.1986,c.193,s.4; amended 1994,c.48,s.78.



Section 18A:61C-8 - Course Credit Acceptance

18A:61C-8. Course credit acceptance
5. A public institution of higher education shall accept the course credit of a student who successfully participates in the program.

L.1986,c.193,s.5; amended 1994,c.48,s.79.



Section 18A:61C-9 - Rules, Regulations

18A:61C-9. Rules, regulations
6. The commissioner, in consultation with the Commission on Higher Education and the Presidents' Council, and with the approval of the State Board of Education, shall adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary for the operation of the program.

L.1986,c.193,s.6; amended 1994,c.48,s.80.



Section 18A:61C-10 - Dual Enrollment Agreement.

18A:61C-10 Dual enrollment agreement.

1. a. A school district with a high school may enter into a dual enrollment agreement with one or more public institutions of higher education.

b.A public institution of higher education, other than a State college which generally limits enrollment in its undergraduate programs to persons who are at least 21 years of age, shall enter into a dual enrollment agreement with one or more school districts with a high school.

c.A dual enrollment agreement between a public institution of higher education and a school district shall delineate the dual enrollment program pursuant to which instruction is provided to high school students through courses offered by the institution of higher education on its campus or on the campus of the public high school for college credit or credit toward a career certificate.

d.The dual enrollment agreement shall include:

(1)a description of the courses available to students eligible to participate in the dual enrollment program;

(2)a description of the student eligibility requirements for initial and continuing participation in the dual enrollment program, which shall include a provision that ensures that an eligible student is not excluded from participation because of an inability to pay;

(3)a description of the process by which a student and his parent or guardian exercise the option to participate in the dual enrollment program;

(4)a provision ensuring that any dual enrollment course taught on the high school campus is equivalent in rigor to courses taught on the campus of the institution of higher education;

(5)a description of the process by which a student and his parent or guardian are informed about opportunities for student participation in the dual enrollment program; and

(6)such other items as deemed appropriate by the Commissioner of Education and the Secretary of Higher Education.

L.2014, c.74, s.1.



Section 18A:61C-11 - Acceptance Of Course Credit.

18A:61C-11 Acceptance of course credit.

2.A public institution of higher education shall accept the course credit of a student who successfully completes a course under the dual enrollment program.

L.2014, c.74, s.2.



Section 18A:61C-12 - Annual Joint Report To Governor, Legislature.

18A:61C-12 Annual joint report to Governor, Legislature.

3.The Commissioner of Education and the Secretary of Higher Education shall submit annually a joint report to the Governor and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on dual enrollment programs in the State. The report shall include, but need not be limited to: information related to the utilization of dual enrollment programs throughout the State, including information specific to the income-level and location within the State of participating students; the effect dual enrollment programs have on reducing the average time-to-degree completion and increasing the likelihood of college graduation for participating students; an analysis of the rigor of the courses taken pursuant to the dual enrollment program; and recommendations for any suggested changes to the dual enrollment program.

L.2014, c.74, s.3.



Section 18A:61C-13 - Rules, Regulations.

18A:61C-13 Rules, regulations.

4.The State Board of Education and the Secretary of Higher Education each shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.2014, c.74, s.4.



Section 18A:61C-14 - Findings, Declarations Relative To College Credits For Certain High School Students.

18A:61C-14 Findings, declarations relative to college credits for certain high school students.
1.The Legislature finds and declares that:

a.An important way to assure the survival of our republic is to imbue American youth with the ideals and objectives of our government, educate them on the privileges and responsibilities of citizenship, and instill in them a sense of the sacrifices made by the nation's veterans to preserve our nation and way of life;

b.The American Legion Jersey Boys State program, founded in 1935 and active in New Jersey since 1946, and the American Legion Auxiliary Jersey Girls State program, founded in 1947, each strive to develop good citizenship by encouraging the youth of New Jersey to take a more active interest in the operation of State and national government and in the privileges and responsibilities of citizenship;

c.The Jersey Boys State program and the Jersey Girls State program provide a college-level curriculum to a select group of high school juniors, or delegates, who complete an intensive, weeklong governmental leadership program in which delegates create, elect, and administer their own government; and

d.Participation in the Jersey Boys State and Jersey Girls State programs should be encouraged so as to promote a greater understanding of the American system of government and a continued civic participation and commitment to governmental leadership and activism by young people in our State.

L.2015, c.221, s.1.



Section 18A:61C-15 - Eligibility To Receive College Credits.

18A:61C-15 Eligibility to receive college credits.
2.A high school student who participates in the Jersey Boys State or Jersey Girls State program may be eligible to receive, pursuant to section 3 of this act, up to three college credits upon enrollment at a public or independent institution of higher education located in the State for successful completion of the Boys State or Girls State program.

L.2015, c.219, s.2.



Section 18A:61C-16 - Awarding Of Credits.

18A:61C-16 Awarding of credits.
3. a. A public or independent institution of higher education may award, pursuant to regulations established by the Secretary of Higher Education, up to three credits to a regularly admitted student who successfully completed the Jersey Boys State or Jersey Girls State program.

b.The Secretary of Higher Education shall encourage public and independent institutions of higher education to award credit in accordance with the provisions of subsection a. of this section.

L.2015, c.219, s.3



Section 18A:61C-17 - Construction Of Act.

18A:61C-17 Construction of act.
4.Nothing in this act shall be construed to require any public or independent institution of higher education to admit a student or to waive its admission standards and application procedures.

L.2015, c.219, s.4.



Section 18A:61D-1 - Immunization Record

18A:61D-1. Immunization record
1. Every public and independent institution of higher education in this State shall, as a condition of admission or continued enrollment, require every graduate and undergraduate student who is 30 years of age or less and is enrolled full-time or part-time in a program or course of study leading to an academic degree, to submit to the institution a valid immunization record which documents the administration of all required immunizations against vaccine-preventable disease, or evidence of immunity from these diseases, in accordance with regulations promulgated by the Department of Health. The institution shall keep the records on file in such form and manner as prescribed by the department.

L.1988,c.158,s.1; amended 1994,c.48,s.81.



Section 18A:61D-2 - Exemption

18A:61D-2. Exemption
2. An institution may, in accordance with regulations promulgated by the department, exempt from the requirements of section 1 of P.L.1988, c.158 (C.18A:61D-1) any student who attended an elementary or secondary school located in this State.

L.1988,c.158,s.2; amended 1994,c.48,s.82.



Section 18A:61D-3 - Conflict With Religious Beliefs

18A:61D-3. Conflict with religious beliefs
A student who submits to the institution of higher education a written statement that immunization conflicts with his religious beliefs shall not be required to submit a list of immunizations to the institution as a condition of admission or continued enrollment.

L. 1988, c. 158, s. 3.



Section 18A:61D-4 - Contraindication

18A:61D-4. Contraindication
4. A student who submits to the institution a written statement that an immunization is medically contraindicated shall submit a valid immunization record of other administered immunizations in accordance with regulations promulgated by the department.

L.1988,c.158,s.4; amended 1994,c.48,s.83.



Section 18A:61D-5 - Liability Not Imposed

18A:61D-5. Liability not imposed
The provisions of this act shall not be construed as holding any institution of higher education liable for failure to notify a student of any outbreak of contagious disease, or the threat of any disease outbreak.

L. 1988, c. 158, s. 5.



Section 18A:61D-6 - Rules, Regulations

18A:61D-6. Rules, regulations
6. The Commissioner of Health, shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations necessary to effectuate the provisions of this act.

L1988,c.158,s.6; amended 1994,c.48,s.84.



Section 18A:61D-7 - Meningococcal Vaccinations, Dissemination Of Information About Meningitis To College Students.

18A:61D-7 Meningococcal vaccinations, dissemination of information about meningitis to college students.

2.Beginning with the 2000-2001 school year, each four-year public or private institution of higher education in this State, in a manner prescribed by regulation of the Commissioner of Health and Senior Services and consistent with the purposes of section 1 of P.L.2000, c.25 (C.26:2X-1), shall:

a.provide information about meningitis, as well as the meningococcal vaccination requirement established pursuant to section 2 of P.L.2003, c.284 (C.18A:62-15.1), to all prospective students prior to their matriculation, and include with that information notice of the availability and benefits of a meningococcal vaccination; and

b.develop procedures for facilitating, receiving and recording student responses to the information provided pursuant to subsection a. of this section, including: compliance with the vaccination requirement established pursuant to section 2 of P.L.2003, c.284 (C.18A:62-15.1); and the decision of any student who is exempted from that requirement to receive the vaccination.

L.2000,c.25,s.2; amended 2003,c.284,s.1.



Section 18A:61D-8 - Findings, Declarations Relative To Hepatitis B Vaccinations

18A:61D-8. Findings, declarations relative to hepatitis B vaccinations
1.The Legislature finds and declares that:

a.Hepatitis B is a serious viral disease that attacks the liver and can cause lifelong infection, cirrhosis of the liver, liver cancer, liver failure and even death; after tobacco, hepatitis B is the world's leading known cause of cancer;

b.Hepatitis B virus is spread through blood and other body fluids and has been shown in some instances to remain infectious on environmental surfaces for at least a month at room temperature; in some settings, the virus can be up to 100 times more contagious than the virus that causes AIDS;

c.Individuals are at greater risk of hepatitis B virus infection who: have multiple sex partners; use injection drugs; have household contact with an individual who has lifelong hepatitis B infection; and travel to areas of the world where hepatitis B is common;

d.In 1999, an estimated 80,000 individuals in the United States were infected with the hepatitis B virus, and one out of 20 individuals in the United States will be infected with the virus at some time in their lives; approximately 30% of individuals who are infected show no signs or symptoms and can unknowingly pass the virus to others;

e.The highest rate of hepatitis B disease occurs in individuals 20 to 49 years of age; in 1998, 205 hepatitis B cases were reported in New Jersey, with 60% of those occurring in individuals 25 to 44 years of age;

f.Hepatitis B vaccine, which has been available since 1982, prevents hepatitis B disease and its serious consequences; the federal Centers for Disease Control and Prevention recommends routine vaccination of individuals zero to 18 years of age for hepatitis B;

g.As of September 2001, the New Jersey Department of Health and Senior Services requires hepatitis B immunization prior to school entry for all children in the State, with a sixth grade catch-up dose for those not already immunized; and

h.Since the hepatitis B immunization requirement for school entry in the State was recently adopted and the highest rates of hepatitis B infection in the nation and State are occurring in individuals between 20 and 50 years of age, it is appropriate for the State to require every high school student,and each new student enrolling on a full-time basis in a program leading to an academic degree at an institution of higher education in the State,to be vaccinated for hepatitis B.

L.2002,c.58,s.1.



Section 18A:61D-9 - Hepatitis B Vaccination Required For Certain Students At Institutions Of Higher Education

18A:61D-9. Hepatitis B vaccination required for certain students at institutions of higher education
2. a. Beginning with the 2008-09 school year, a new student enrolling in a program leading to an academic degree at a public or private institution of higher education in this State, who registers for 12 or more credit hours of course study per semester or term, shall be vaccinated for hepatitis B within nine months of attendance as a condition of continued attendance at that institution, except as provided in section 4 of this act.

b.A student shall present evidence of the vaccination required pursuant to this section to the institution in a manner prescribed by the institution.

c.The Department of Health and Senior Services shall require each public or private institution of higher education in this State to offer the vaccination required pursuant to this section to its students through the institution's student health services program or through a contractual agreement with a community health care provider.

d.The Commissioner of Health and Senior Services shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of subsections a., b. and c. of this section and sections 3 and 4 of this act.

L.2002,c.58,s.2.



Section 18A:61D-10 - Exemption From Vaccination.

18A:61D-10. Exemption from vaccination.
4.A student shall not be required to receive a vaccination pursuant to section 2 or 3 of this act based upon one of the following:

a.a written statement submitted to the secondary school or institution of higher education, as applicable, by a licensed physician indicating that the vaccine is medically contraindicated for a specific period of time and the reasons for the medical contraindication, based upon valid medical reasons as determined by regulation of the Commissioner of Health and Senior Services, which shall exempt the student from the vaccination for the stated period of time; or

b.a written statement submitted to the secondary school or institution of higher education, as applicable, by the student, or the student's parent or guardian if the student is a minor, explaining how the administration of the vaccine conflicts with the bona fide religious tenets or practices of the student, or the parent or guardian, as appropriate; except that a general philosophical or moral objection to the vaccination shall not be sufficient for an exemption on religious grounds.

L.2002,c.58,s.4.



Section 18A:61D-11 - Short Title.

18A:61D-11 Short title.

1.This act shall be known and may be cited as the "Higher Education Epinephrine Emergency Treatment Act."
L.2013, c.211, s.1.



Section 18A:61D-12 - Findings, Declarations Relative To Insect And Food Allergies.

18A:61D-12 Findings, declarations relative to insect and food allergies.

2.The Legislature finds and declares that:

a.Insect and food allergies are the leading cause of anaphylaxis, a life-threatening condition that is easily treatable with epinephrine, a medication only available via prescription;

b.Individuals who are known to be at risk of anaphylaxis may carry emergency doses of epinephrine with them at all times. However, many individuals may not be aware of their allergy and therefore do not carry epinephrine medication;

c.New Jersey's institutions of higher education enroll students and attract faculty from around the country and around the world. They offer a broad array of educational opportunities for the students and faculty, both on and off campus, including trips and field studies to new environments that may expose them to different kinds of insects and foods for the first time. These are often remote settings where medical professionals or first responders are not available to provide emergency care for anaphylaxis;

d.The State of New Jersey in P.L.1997, c.368 (C.18A:40-12.5 et seq.) has already recognized the value of training non-medical professionals to administer this life-saving drug in K-12 educational settings when a medical professional is not physically present at the scene; and

e.It would be prudent to provide individuals in higher education settings who are responsible for the safety of one or more individuals with the tools to respond to emergency situations, particularly when placed in settings where exposure to unfamiliar insects or types of food is likely and where assistance from medical professionals and first responders is not readily available.

L.2013, c.211, s.2.



Section 18A:61D-13 - Definitions Relative To Administering Epinephrine.

18A:61D-13 Definitions relative to administering epinephrine.

3.As used in this act:

"Institution of higher education" means a public or independent institution of higher education.

"Licensed campus medical professional" means a physician, physician assistant, advanced practice nurse, or registered nurse who is appropriately licensed by the State of New Jersey and is designated by an institution of higher education to oversee the institution's epinephrine administration and training program.

"Member of the campus community" means an individual who is a student, faculty, or staff member of an institution of higher education.

"Secretary" means the Secretary of Higher Education.

"Trained designee" means a member of the campus community trained by a licensed campus medical professional in the emergency administration of epinephrine via a pre-filled auto-injector mechanism.

L.2013, c.211, s.3.



Section 18A:61D-14 - Development Of Policy.

18A:61D-14 Development of policy.

4. a. An institution of higher education may develop a policy, in accordance with the guidelines established by the secretary pursuant to section 6 of P.L.2013, c.211 (C.18A:61D-16), for the emergency administration of epinephrine via a pre-filled auto-injector mechanism to a member of the campus community for anaphylaxis when a medical professional is not available. The policy shall:

(1)permit a trained designee, under the guidance of a licensed campus medical professional, to administer epinephrine via a pre-filled auto-injector mechanism to a member of the campus community for whom the designee is responsible, when the designee in good faith believes that the member of the campus community is having an anaphylactic reaction;

(2)permit a trained designee, when responsible for the safety of one or more members of the campus community, to carry in a secure but easily accessible location a supply of pre-filled epinephrine auto-injectors that is prescribed under a standing protocol from a licensed physician; and

(3)provide that the licensed campus medical professional shall have responsibility for : training designees on how to identify an anaphylactic reaction, how to identify the indications for when to use epinephrine, and how to administer epinephrine via a pre-filled auto-injector mechanism; and distributing prescribed pre-filled epinephrine auto-injectors to trained designees.

b.Each institution of higher education that develops a policy pursuant to subsection a. of this section shall designate a physician, physician assistant, advanced practice nurse, or registered nurse who is appropriately licensed by the State of New Jersey to serve as the licensed campus medical professional.

c.A licensed campus medical professional is authorized to:

(1)establish and administer a standardized training protocol for the emergency administration of epinephrine by trained designees;

(2)ensure that trained designees have satisfactorily completed the training protocol;

(3)obtain a supply of pre-filled epinephrine auto-injectors under a standing protocol from a licensed physician; and

(4)control distribution to trained designees of pre-filled epinephrine auto-injectors.

L.2013, c.211, s.4.



Section 18A:61D-15 - Requirements For Trained Designee.

18A:61D-15 Requirements for trained designee.

5.To become a trained designee, an individual must meet the following requirements:

a.be 18 years of age or older;

b.have, or reasonably expect to have, responsibility for at least one other member of the campus community as a result of the individual's occupational or volunteer status; and

c.have satisfactorily completed a standardized training protocol established and administered by a licensed campus medical professional in accordance with guidelines developed by the secretary.

L.2013, c.211, s.5.



Section 18A:61D-16 - Guidelines For Development Of Policy.

18A:61D-16 Guidelines for development of policy.

6.The secretary, in consultation with the Department of Health, shall establish guidelines for the development of a policy by an institution of higher education for the emergency administration of epinephrine to a member of the campus community for anaphylaxis when a medical professional is not available. The guidelines shall address issues including, but not limited to, the responsibilities of the institution of higher education, the licensed campus medical professional, and the trained designee for the emergency administration of epinephrine. The secretary shall disseminate the guidelines to the president of each institution of higher education.

L.2013, c.211, s.6.



Section 18A:61D-17 - Immunity From Liability.

18A:61D-17 Immunity from liability.

7.No licensed campus medical professional, trained designee, or physician providing a prescription under a standing protocol for epinephrine pursuant to this act, shall be held liable for any good faith act or omission committed in accordance with the provisions of this act. Good faith shall not include willful misconduct, gross negligence, or recklessness.

L.2013, c.211, s.7.



Section 18A:61D-18 - Construction Of Act.

18A:61D-18 Construction of act.

8.Nothing in this act shall be construed to:

a.permit a trained designee to perform the duties or fill the position of a licensed medical professional;

b.prohibit the administration of a pre-filled epinephrine auto-injector mechanism by a person acting pursuant to a lawful prescription;

c.prevent a licensed and qualified member of a health care profession from administering a pre-filled epinephrine auto-injector mechanism if the duties are consistent with the accepted standards of the member's profession; or

d.violate the "Athletic Training Licensure Act," P.L.1984, c.203 (C.45:9-37.35 et seq.) in the event that a licensed athletic trainer administers epinephrine to a member of the campus community as a trained designee pursuant to this act.

L.2013, c.211, s.8.



Section 18A:61E-1 - Short Title

18A:61E-1. Short title
1. This act shall be known and may be cited as the "New Jersey Campus Sexual Assault Victim's Bill of Rights Act."

L.1994,c.160,s.1.



Section 18A:61E-2 - "Campus Sexual Assault Victim's Bill Of Rights"; Development; Content

18A:61E-2. "Campus Sexual Assault Victim's Bill of Rights"; development; content
2. The Commission on Higher Education shall appoint an advisory committee of experts which shall develop a "Campus Sexual Assault Victim's Bill of Rights" which affirms support for campus organizations which assist sexual assault victims and provides that the following rights shall be accorded to victims of sexual assaults that occur on the campus of any public or independent institution of higher education in the State and where the victim or alleged perpetrator is a student at the institution or when the victim is a student involved in an off-campus sexual assault.

a. The right to have any allegation of sexual assault treated seriously; the right to be treated with dignity; and the right to be notified of existing medical, counseling, mental health or student services for victims of sexual assault, both on campus and in the community whether or not the crime is reported to campus or civil authorities.

"Campus authorities" as used in this act shall mean any individuals or organizations specified in an institution's statement of campus security policy as the individuals or organizations to whom students and employees should report criminal offenses.

b. The right to have any allegation of sexual assault investigated and adjudicated by the appropriate criminal and civil authorities of the jurisdiction in which the crime occurred, and the right to the full and prompt cooperation and assistance of campus personnel in notifying the proper authorities. The provisions of this subsection shall be in addition to any campus disciplinary proceedings which may take place.

c. The right to be free from pressure from campus personnel to refrain from reporting crimes, or to report crimes as lesser offenses than the victims perceive the crimes to be, or to report crimes if the victim does not wish to do so.

d. The right to be free from any suggestion that victims are responsible for the commission of crimes against them; to be free from any suggestion that victims were contributorily negligent or assumed the risk of being assaulted; to be free from any suggestion that victims must report the crimes to be assured of any other right guaranteed under this policy; and to be free from any suggestion that victims should refrain from reporting crimes in order to avoid unwanted personal publicity.

e. The same right to legal assistance, and the right to have others present, in any campus disciplinary proceeding, that the institution permits to the accused; and the right to be notified of the outcome of any disciplinary proceeding against the accused.

f. The right to full, prompt, and victim-sensitive cooperation of campus personnel in obtaining, securing, and maintaining evidence, including a medical examination if it is necessary to preserve evidence of the assault.

g. The right to be informed of, and assisted in exercising, any rights to be confidentially or anonymously tested for sexually transmitted diseases or human immunodeficiency virus; the right to be informed of, and assisted in exercising, any rights that may be provided by law to compel and disclose the results of testing of sexual assault suspects for communicable diseases.

h. The right to have access to counseling under the same terms and conditions as apply to other students seeking such counseling from appropriate campus counseling services.

i. The right to require campus personnel to take reasonable and necessary action to prevent further unwanted contact of victims with their alleged assailants, including but not limited to, notifying the victim of options for and available assistance in changing academic and living situations after an alleged sexual assault incident if so requested by the victim and if such changes are reasonably available.

L.1994,c.160,s.2.



Section 18A:61E-3 - Implementation Of Bill Of Rights

18A:61E-3. Implementation of bill of rights
3. In developing the "Campus Sexual Assault Victim's Bill of Rights," established by P.L.1994, c.160 (C.18A:61E-1 et seq.), the committee created pursuant to section 2 of P.L.1994, c.160 (C.18A:61E-2) shall review existing policies and procedures of public and independent institutions of higher education within the State and shall, as appropriate, incorporate those policies into a proposed bill of rights. The committee shall make a recommendation to the commission which incorporates a proposed "Campus Sexual Assault Victim's Bill of Rights." The commission following consultation with the New Jersey Presidents' Council, established pursuant to section 7 of P.L.1994, c.48 (C.18A:3B-7), shall adopt a "Campus Sexual Assault Victim's Bill of Rights." The commission shall make the "Campus Sexual Assault Victim's Bill of Rights " available to each institution of higher education within the State. The governing boards of the institutions shall examine the resources dedicated to services required on each campus to guarantee that this bill of rights is implemented, and shall make appropriate requests to increase or reallocate resources where necessary to ensure implementation.

L.1994,c.160,s.3.



Section 18A:61E-4 - Distribution To Students

18A:61E-4. Distribution to students
4. Every public and independent institution of higher education within the State shall make every reasonable effort to ensure that every student at that institution receives a copy of the "Campus Sexual Assault Victim's Bill of Rights."

L.1994,c.160,s.4.



Section 18A:61E-5 - Reports Of Suspected Offenses

18A:61E-5. Reports of suspected offenses
5. Nothing in this act or in any "Campus Assault Victim's Bill of Rights" developed in accordance with the provisions of this act, shall be construed to preclude or in any way to restrict any public or independent institution of higher education in the State from reporting any suspected crime or offense to the appropriate law enforcement authorities.

L.1994,c.160,s.5.



Section 18A:61E-6 - Immunity

18A:61E-6. Immunity
6. Notwithstanding any other provision of law to the contrary, no public or independent institution of higher education or its employees shall be liable for damages resulting from any exercise of judgment or discretion in connection with the performance of their duties unless the actions evidence a reckless disregard for the duties imposed by this act. Nothing in this section shall be deemed to grant immunity to any person causing damage by his willful, wanton or grossly negligent act of commission or omission.

L.1994,c.160,s.6.



Section 18A:62-1 - Public Institutions Of Higher Education

18A:62-1. Public institutions of higher education
The public institutions of higher education are the six state colleges; the county colleges; the public junior colleges; the New Jersey college of medicine and dentistry; the college of aeronautical and airspace science established in Atlantic County pursuant to chapter 285 of the laws of 1964; the industrial schools; Newark college of engineering; Rutgers, the state university; and any other public universities, colleges, county colleges and junior colleges now or hereafter established or authorized by law.

L.1967, c.271.



Section 18A:62-1.1 - Voter Registration At Public Institutions Of Higher Education.

18A:62-1.1 Voter registration at public institutions of higher education.

2.The registrar or other principal officer responsible for the registration of students at each public institution of higher education as included under the provisions of N.J.S.18A:62-1 shall:

a.cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at the office of registration for that institution and to be made available to each eligible enrolled student at and each eligible prospective student of the institution who, when appearing in person at that office, may wish on a voluntary basis to register to vote;

b.provide for the continuous supply of the forms and instructions specified in subsection a. of this section to that office of registration; and

c.provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each office of registration that is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

As used in this section:

"eligible enrolled student" means an individual who is already enrolled in a public institution of higher education who, by the time of the next election, shall be at least 18 years old, a citizen of the United States, a resident of the State of New Jersey, and a resident of the county in which the individual resides for at least 30 days before the election; and

"eligible prospective student" means an individual who is applying for initial enrollment in a public institution of higher education who, by the time of the next election, shall be at least 18 years old, a citizen of the United States, a resident of the State of New Jersey, and a resident of the county in which the individual resides for at least 30 days before the election.

L.2003,c.36,s.2.



Section 18A:62-2 - Disbursements To Denominational Schools Prohibited

18A:62-2. Disbursements to denominational schools prohibited
No disbursements of the moneys appropriated by the state for the purposes of public higher education shall be made to any institution wholly or in part under the control of a religious denomination or in which a denominational tenet or doctrine is taught.

L.1967, c.271.



Section 18A:62-3 - Enrollment Of Senior Citizens In Tuition-free Courses In State Institutions Of Higher Education

18A:62-3. Enrollment of senior citizens in tuition-free courses in State institutions of higher education
1. Each public institution of higher education in New Jersey may permit persons of the age of 65 or more years to enroll without the payment of any tuition charges in regularly scheduled courses; provided that available classroom space permits and that tuition paying students constitute the minimum number required for the course, provided that nothing herein shall preclude public institutions from requiring registration fees for individuals attending courses pursuant to waivers granted under this act.

L.1979,c.31,s.1; amended 1982,c.137,s.1; 1994,c.48,s.85.



Section 18A:62-4 - Residency Requirement

18A:62-4. Residency requirement
1. Persons who have been resident within this State for a period of 12 months prior to enrollment in a public institution of higher education are presumed to be domiciled in this State for tuition purposes. Persons who have been resident within this State for less than 12 months prior to enrollment are presumed to be nondomiciliaries for tuition purposes. Persons presumed to be nondomiciled or persons who are presumed to be domiciled, but whose domiciliary status is challenged by the institution, may demonstrate domicile according to rules and regulations established for that purpose by the Commission on Higher Education. Residence established solely for the purpose of attending a particular educational institution is not domicile for the purposes of this act.

L.1979,c.361,s.1; amended 1994,c.48,s.86.



Section 18A:62-4.1 - Resident Tuition For Military Personnel

18A:62-4.1. Resident tuition for military personnel
United States military personnel and their dependents who are living in New Jersey and are attending public institutions of higher education in New Jersey shall be regarded as residents of the State for the purpose of determining tuition.

L. 1985, c. 231, s. 1, eff. July 11, 1985.



Section 18A:62-4.1A - Short Title.

18A:62-4.1a Short title.

1.This act shall be known and may be cited as the "New Jersey Tuition Equality for America's Military (NJTEAM) Act."

L.2015, c.32, s.1.



Section 18A:62-4.1B - Definitions Relative To The "Njteam Act."

18A:62-4.1b Definitions relative to the "NJTEAM Act."

2. a. A veteran or covered individual who is living in New Jersey and is attending a public institution of higher education in New Jersey shall be regarded as a resident of the State for the purpose of determining tuition, regardless of the veteran or covered individual's state of residence.

b.As used in this section:

"Covered individual" means an individual who is entitled to educational assistance under provisions of the federal "Post-9/11 Educational Assistance" program (38 U.S.C. s.3311(b)(9) or 3319) by virtue of such individual's relationship to a veteran.

"Veteran" means a person who has served on active duty in the Uniformed Services of the United States and who was discharged or released and who qualifies for educational assistance under the federal "All-Volunteer Force Educational Assistance Program" (38 U.S.C. s.3001 et seq.) or "Post-9/11 Educational Assistance" program (38 U.S.C. s.3301 et seq.).

L.2015, c.32, s.2.



Section 18A:62-4.2 - Options For Student At Public Institution Of Higher Education Unable To Complete Course Due To Military Service

18A:62-4.2. Options for student at public institution of higher education unable to complete course due to military service
1. a. A student at a New Jersey public institution of higher education who is unable to complete a course because the student is called to partial or full mobilization for State or federal active duty as a member of the National Guard or a Reserve component of the Armed Forces of the United States shall be entitled to the options set forth in this section with respect to the student's grade for the course.

b.A student who has completed at least eight weeks of attendance in a course may choose to:

(1)receive a letter grade; or

(2)receive a grade of pass or fail; or

(3)receive a grade of incomplete; or

(4)withdraw from the course.

c.A student who has completed less than eight weeks of attendance in a course may choose to:

(1)receive a grade of incomplete; or

(2)withdraw from the course.

d.A letter grade or a grade of pass shall only be awarded if, in the opinion of the faculty member teaching the course, the student has completed sufficient work, and there is sufficient evidence of progress toward meeting the requirements of the course, to justify the grade.

e.A grade of incomplete shall remain valid for a period of one year after the student returns to the New Jersey public institution of higher education.

f.A student who chooses to accept a grade of pass or fail may, within one year after returning to the New Jersey public institution of higher education, receive a letter grade for the course by completing the work required for the course, in which case the letter grade shall replace the pass or fail grade as the student's grade for the course.

g.A student who chooses to withdraw from a course shall receive a full refund of tuition and fees attributable to that course.

h.A student who has paid amounts for room, board or fees shall, except as provided in subsection g. of this section, receive a refund of that portion of those amounts attributable to the time period during which the student did not use the services for which payment was made.

i.Any refund payable to a student who is a financial aid recipient shall be subject to the applicable State and federal regulations regarding refunds.

L.1997,c.377,s.1.



Section 18A:62-4.3 - Student At Public Institution Of Higher Education, Re-enrollment Right, Refund Of Fees If Called To Active Duty For Certain Military Operations.

18A:62-4.3 Student at public institution of higher education, re-enrollment right, refund of fees if called to active duty for certain military operations.

1.A student who is a member of the New Jersey National Guard or of the Reserve component of the Armed Forces of the United States and who is unable to complete a course at a New Jersey public institution of higher education because the student is called to active duty as a consequence of Operation Noble Eagle, Operation Enduring Freedom, or Operation Iraqi Freedom shall be entitled to re-enroll in the course upon the completion of military service or to receive a refund of any tuition and fees paid for that course. A student who has paid room, board, or other fees to the institution shall also be entitled to a refund of the portion of those charges attributable to the time period in which the facilities or services were not used by the student.

New Jersey independent institutions of higher education are encouraged to provide the same re-enrollment right and refunds for their students who are members of the New Jersey National Guard or of the Reserve component of the Armed Forces of the United States and who are called to active duty as a consequence of Operation Noble Eagle, Operation Enduring Freedom, or Operation Iraqi Freedom.

L.2005,c.33,s.1; per s.2, expires one year following termination of Operation Iraqi Freedom.



Section 18A:62-4.4 - Certain Students To Qualify For In-state Tuition At Public Institutions Of Higher Education.

18A:62-4.4 Certain students to qualify for in-State tuition at public institutions of higher education.

1. a. Notwithstanding the provisions of any law or regulation to the contrary, a student, other than a nonimmigrant alien within the meaning of section 101 (a)(15) of the "Immigration and Nationality Act" (8 U.S.C. s.1101(a)(15)), shall be exempt from paying out-of-State tuition at a public institution of higher education if the student:

(1)attended high school in this State for three or more years;

(2)graduated from a high school in this State or received the equivalent of a high school diploma in this State;

(3)registers as an entering student or is currently enrolled in a public institution of higher education not earlier than the fall semester of the 2013-2014 academic year; and

(4)in the case of a person without lawful immigration status, files an affidavit with the institution of higher education stating that the student has filed an application to legalize his immigration status or will file an application as soon as he is eligible to do so.

b.Student information obtained in the implementation of this section shall be confidential.

c.The Secretary of Higher Education shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this section.

L.2013, c.170, s.1.



Section 18A:62-5 - Violence And Hazing; Monitor Of Incidence; Uniform Record-keeping System

18A:62-5. Violence and hazing; monitor of incidence; uniform record-keeping system
The Chancellor of Higher Education shall establish standards and promulgate rules and regulations to monitor the incidence of violence and hazing in the institutions of higher education in New Jersey and shall establish a uniform record-keeping system for the purpose of gathering information pertaining to such offenses. As used in this act, "violence" means any crime against person or property which creates a risk of causing bodily harm.

L.1982, c. 223, s. 1, eff. Dec. 30, 1982; per s.4, act to "remain in effect for a period of 3 years.



Section 18A:62-6 - Report By Employee; Filing; Forwarding Of Report And Action Taken To State Department Of Higher Education

18A:62-6. Report by employee; filing; forwarding of report and action taken to state department of higher education
Any employee of an institution of higher education observing or having direct knowledge from a participant or victim of an act of violence or hazing shall, in accordance with standards established by the chancellor, file a report describing the incident to the chief executive officer of the institution in a manner prescribed by the chancellor, and a copy of the report shall be forwarded to the State Department of Higher Education.

The chief executive officer of the institution shall notify the State Department of Higher Education of the incident and of the action taken regarding the incident.

L.1982, c. 223, s. 2, eff. Dec. 30, 1982; per s.4, act to "remain in effect for a period of 3 years.



Section 18A:62-7 - Annual Report

18A:62-7. Annual report
The Chancellor of Higher Education shall include in his annual report to the Governor and the Legislature, pursuant to N.J.S. 18A:3-21, a section detailing the extent of violence and hazing in the institutions of higher education, explaining the measures being taken to counter the problem, and making recommendations to alleviate the problem.

L.1982, c. 223, s. 3, eff. Dec. 30, 1982; per s.4, act to "remain in effect for a period of 3 years.



Section 18A:62-15 - Institutions Of Higher Education To Offer Health Insurance Coverage; Rules, Regulations.

18A:62-15 Institutions of higher education to offer health insurance coverage; rules, regulations.

77. a. The Department of Health shall require all public and private institutions of higher education in this State to offer health insurance coverage on a group or individual basis for purchase by students who are enrolled full-time at the institution.

b.The Commissioner of Health shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of subsection a. of this section.

L.1991, c.187, amended 1994, c.48, s.87; 2013, c.78; 2013, c.253, s.3.



Section 18A:62-15.1 - Meningococcal Vaccination Required For Certain Students Residing In College Dorms.

18A:62-15.1 Meningococcal vaccination required for certain students residing in college dorms.

2. a. Beginning in September 2004, a new student enrolling in a program leading to an academic degree at a public or private institution of higher education in this State, who resides in a campus dormitory, shall receive a meningococcal vaccination as a condition of attendance at that institution, except as provided in section 3 of this act.

As used in this act, "institution of higher education" means a university or college that provides a four-year program of instruction.

b.A student shall present evidence of the vaccination required pursuant to subsection a. of this section to the institution in a manner prescribed by the institution.

c.The Department of Health and Senior Services shall require each public or private institution of higher education in this State to offer the vaccination required pursuant to subsection a. of this section to its students through the institution's student health services program or through a contractual agreement with a community health care provider.

d.The Commissioner of Health and Senior Services shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of subsections a., b. and c. of this section and section 3 of this act.

e.Nothing in this act shall be construed to require a student who does not reside in a campus dormitory to receive a meningococcal vaccination.

L.2003,c.284,s.2.



Section 18A:62-15.2 - Exemption From Vaccination.

18A:62-15.2 Exemption from vaccination.

3. a. A student shall not be required to receive a vaccination pursuant to subsection a. of section 2 of this act based upon one of the following:

(1)a written statement submitted to the institution of higher education by a licensed physician indicating that the vaccine is medically contraindicated for a specific period of time and the reasons for the medical contraindication, based upon valid medical reasons as determined by regulation of the Commissioner of Health and Senior Services, which shall exempt the student from the vaccination for the stated period of time; or

(2)a written statement submitted to the institution of higher education by the student, or the student's parent or guardian if the student is a minor, explaining how the administration of the vaccine conflicts with the bona fide religious tenets or practices of the student, or the parent or guardian, as appropriate; except that a general philosophical or moral objection to the vaccination shall not be sufficient for an exemption on religious grounds.

b.In the event of an actual or threatened outbreak of meningitis at a public or private institution of higher education in this State, the institution may exclude from attendance a student who has been exempted from the vaccination requirement of this act pursuant to subsection a. of this section, as determined by the Commissioner of Health and Senior Services.

L.2003,c.284,s.3.



Section 18A:62-16 - Findings, Declarations

18A:62-16. Findings, declarations
1. The Legislature finds and declares that:



a. Adult illiteracy is a widespread problem in society which reduces the pool of available skilled labor and thereby impedes economic growth and global competitiveness.

b. Although various national and Statewide literacy organizations have established community-based literacy programs, the need for literacy tutor volunteers is great.

c. Students could assist in reducing the problem of illiteracy by being active participants in providing literacy tutoring, thereby expanding the State's pool of literacy volunteers.

d. Students who provide literacy tutoring would be performing a public service for the communities where they reside while gaining college credit toward graduation.

e. The active participation of the State's public universities and colleges in the fight against illiteracy would reinforce their commitment to provide an educated work force.

L.1992,c.49,s.1.



Section 18A:62-17 - Establishment Of Literacy Tutoring Program

18A:62-17. Establishment of literacy tutoring program
2. The governing body of each public institution of higher education may elect to establish a literacy tutoring program which would offer course credit toward graduation for students who choose to participate.

L.1992,c.49,s.2.



Section 18A:62-18 - Joint Sponsorship Of Literacy Tutoring Program

18A:62-18. Joint sponsorship of literacy tutoring program
3. The governing body of each public institution of higher education may jointly sponsor the literacy tutoring program with a local agency or organization which would:

a. Link students to the various literacy programs in their communities and throughout the State.

b. Coordinate the training of student tutors; and



c. Monitor the performance of a student providing literacy tutoring.



L.1992,c.49,s.3.



Section 18A:62-19 - Substitution Of Elective Course

18A:62-19. Substitution of elective course
4. A student enrolled in a public institution of higher education on a full-time or part-time basis may elect to substitute an elective course offered by the institution with the literacy tutoring program for the same number of credits.

L.1992,c.49,s.4.



Section 18A:62-20 - Completion Of Required Number Of Credit Hours

18A:62-20. Completion of required number of credit hours
5. A student in the literacy tutoring program shall be required to complete the same minimum number of credit hours in a semester as would normally be required were the student not enrolled in the literacy tutoring program.

L.1992,c.49,s.5.



Section 18A:62-21 - Review Of Guidelines, Procedures.

18A:62-21 Review of guidelines, procedures.

6.The Commission on Higher Education shall review the guidelines and procedures developed by the institutions, in conjunction with the agencies or organizations sponsoring literacy tutoring programs, to provide assistance in making the guidelines and procedures the same for all participating institutions.

L.1992,c.49,s.6; amended 1994, c.48, s.88; 1999, c.46, s.34.



Section 18A:62-22 - Student Tuition, Fees, Certain; Collection Method, "Optional Fee" Defined

18A:62-22. Student tuition, fees, certain; collection method, "optional fee" defined
1. The governing body of any public institution of higher education shall not allow funds for legislative agents or organizations as defined in chapter 13C of Title 52 of the New Jersey Statutes which attempt to influence legislation to be assessed on student tuition bills, except that optional fees for non-partisan organizations which employ legislative agents or attempt to influence legislation shall be collected by the governing body whenever students at the institution have authorized an optional fee for such organizations by a majority vote of those students voting in an official student referendum. For the purposes of this section "optional fee" shall mean any amount payable on a student tuition bill, appearing as a separately assessed item, but not a mandatory charge or a waivable fee. Optional fees shall be accompanied by a statement as to the nature of the item, and that the item is not a charge required to be paid by the student but rather the student may add the charge to the total amount due, and that the item appears on the bill at the request of the student body, and does not necessarily reflect the endorsement of the governing body.

L.1995,c.63.



Section 18A:62-23 - "Initial Active Duty Training" Defined.

18A:62-23 "Initial Active Duty Training" defined.

20.As used in sections 20-25 of this act, "Initial Active Duty Training" means Basic Military Training, for members of the New Jersey Air National Guard, and Basic Combat Training and Advanced Individual Training, for members of the New Jersey Army National Guard.

L.1999,c.46,s.20.



Section 18A:62-24 - Tuition Benefits For Members Of New Jersey National Guard; State Payment.

18A:62-24 Tuition benefits for members of New Jersey National Guard; State payment.

18A:62-24. a. Any member of the New Jersey National Guard shall be permitted to attend regularly-scheduled courses at any public institution of higher education in this State enumerated in N.J.S.18A:62-1 and receive up to 16 credits per semester tuition-free provided that:

(1)the member has completed Initial Active Duty Training and, except as otherwise provided pursuant to subsection c. of this section, is in good standing as an active member of the New Jersey National Guard;

(2)the member has been accepted to pursue a course of undergraduate study and is enrolled as an undergraduate student in good standing at that institution or a course of graduate study and is enrolled as a graduate student in good standing at that institution;

(3)the member has applied for all available State student grants and scholarships and all available federal student grants and scholarships for which the member is eligible; and

(4)the member has applied for tuition benefits available through the United States Department of Veterans Affairs for which the member is eligible under the "Post-9/11 Veterans Educational Assistance Act of 2008," Pub.L.110-252 (38 U.S.C. s.3301 et seq.), except that such application shall not be required in the case of a tuition benefit transfer by the member as permitted by federal law.

b.The State shall reimburse a public institution of higher education for the tuition cost of each National Guard member who enrolls in the institution pursuant to the provisions of this section to the extent that the tuition cost is not paid through tuition benefits available to the member through the United States Department of Veterans Affairs under the "Post-9/11 Veterans Educational Assistance Act of 2008," Pub.L.110-252 (38 U.S.C. s.3301 et seq.).

c.Any member of the New Jersey National Guard whose enrollment in a public institution of higher education on a tuition-free basis pursuant to subsection a. of this section is interrupted by a deployment to active duty shall be permitted to receive the free tuition benefit after discharge from service under conditions other than dishonorable. In the event of a non-medical discharge or a medical discharge that is not caused by an illness or injury related to the performance of duties for the National Guard, eligibility for the free tuition benefit shall begin from the date of discharge and shall continue for one semester or a period of time equal to the length of the deployment, whichever is longer. In the event of medical discharge or medical retirement as a result of illness or injury incurred in the combat theater, as a result of terrorist action, or in the response to a natural disaster, eligibility for the free tuition benefit shall begin from the date of discharge or retirement and shall continue until completion of the degree program in which enrolled or for five years, whichever occurs first.

Amended 2001, c.9, s.1; 2001, c.427; 2007, c.11, s.1; 2009, c.208, s.1.



Section 18A:62-24.1 - Nonresident Tuition Rate For Nj National Guard Members Prohibited.

18A:62-24.1 Nonresident tuition rate for NJ National Guard members prohibited.

1.No public institution of higher education in this State shall impose a nonresident tuition rate or differential fee on a member of the New Jersey National Guard, if the member meets the criteria set forth in section 21 of P.L.1999, c.46 (C.18A:62-24).

L.2005,c.317,s.1.



Section 18A:62-25 - Eligibility Of Child, Surviving Spouse Of Certain Members Of New Jersey National Guard For Tuition Benefits.

18A:62-25 Eligibility of child, surviving spouse of certain members of New Jersey National Guard for tuition benefits.

18A:62-25.Any child or surviving spouse of a member of the New Jersey National Guard who heretofore completed Initial Active Duty Training and was killed in the performance of his duties while on active duty with the New Jersey National Guard, or who hereafter completes Initial Active Duty Training and is killed in the performance of his duties while a member of the New Jersey National Guard, shall be permitted to attend regularly-scheduled courses at any public institution of higher education in this State enumerated in N.J.S.18A:62-1 and receive up to 16 credits per semester tuition-free provided that:

a.the child or spouse has been accepted to pursue a course of undergraduate study and is enrolled as an undergraduate student in good standing at that institution or a course of graduate study and is enrolled as a graduate student in good standing at that institution;

b.the child or spouse has applied for all available State student grants and scholarships and all available federal student grants and scholarships for which the child or spouse is eligible;

c.the child or spouse has applied for tuition benefits available through the United States Department of Veterans Affairs for which the child or spouse is eligible under the "Post-9/11 Veterans Educational Assistance Act of 2008," Pub.L.110-252 (38 U.S.C. s.3301 et seq.); and

d.available classroom space permits and tuition-paying students constitute the minimum number required for the course.

Amended 2001, c.9, s.2; 2007, c.11, s.2; 2009, c.208, s.2.



Section 18A:62-25.1 - Nonresident Tuition For Certain Survivors Of Members Of Nj National Guard Prohibited.

18A:62-25.1 Nonresident tuition for certain survivors of members of NJ National Guard prohibited.

2.No public institution of higher education in this State shall impose a nonresident tuition rate or differential fee on a child or surviving spouse of a member of the New Jersey National Guard, if the child or surviving spouse meets the criteria set forth in section 22 of P.L.1999, c.46 (C.18A:62-25).

L.2005,c.317,s.2.



Section 18A:62-26 - Notice Of Availability Of Grants, Scholarships.

18A:62-26 Notice of availability of grants, scholarships.

23.The financial aid office of the public institution shall advise the member, or surviving spouse or child of a member, of any available State and federal student grants and scholarships for which the member, or surviving spouse or child of a member, may be eligible.

L.1999,c.46,s.23.



Section 18A:62-27 - Other Fees Payable.

18A:62-27 Other fees payable.

24.Nothing in sections 20 through 25 of this act shall preclude a public institution of higher education from requiring the payment of other fees, subject to approval by the State Treasurer, for individuals attending courses pursuant to the provisions of sections 20 through 25 of this act.

L.1999,c.46,s.24.



Section 18A:62-28 - Rules, Regulations.

18A:62-28 Rules, regulations.

25.The State Treasurer shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of sections 20 through 25 of this act.

L.1999,c.46,s.25.



Section 18A:62-29 - Short Title.

18A:62-29 Short title.

1.This act shall be known and may be cited as the "Higher Education Incentive Funding Act."

L.1999,c.226,s.1.



Section 18A:62-30 - Findings, Declarations Relative To Higher Education Finance.

18A:62-30 Findings, declarations relative to higher education finance.

2.The Legislature finds and declares that a mechanism is needed to provide incentives that will assist the State's public and independent colleges and universities in their fund raising efforts, and that a State commitment to provide matching funds for private donors' investment in higher education has the potential to generate additional external support for programs and activities that could have a significant impact on the individual campuses of the State's higher education institutions.

L.1999,c.226,s.2.



Section 18A:62-31 - Definitions Relative To Higher Education Finance.

18A:62-31 Definitions relative to higher education finance.

3.As used in this act:

"Amount" of a contribution or a donation means, in the case of property other than cash, the fair market value of the property contributed or donated as of the close of business on the day on which the recipient of that contribution or donation acquires ownership of the property.

"Contribution year" means the fiscal year in which the endowment contribution or contributions were made, with respect to which State matching funds under sections 5 through 7 of P.L.1999, c.226 (C.18A:62-33 through C.18A:62-35) are sought or have been paid.

"Donation" means the conveyance by gift of property consisting of cash or marketable securities, the corpus of which property may, under the terms of the gift, be expended by the donee, and the income from which property may, but need not, be restricted under those terms as to use for particular purposes stipulated by the donor.

"Donation year" means the fiscal year in which the donation or donations were made, with respect to which State matching funds under sections 9 through 11 of P.L.1999, c.226 (C.18A:62-37 through C.18A:62-39) are sought or have been paid.

"Endowment contribution" means the conveyance by gift of property consisting of cash or marketable securities, the corpus of which property may not, under the terms of the gift, be expended by the person to whom the contribution is made, and the income from which property may, but need not, be restricted under those terms as to use for particular purposes stipulated by the contributor.

"Fiscal year" means the State fiscal year.

"Gift" means a completed irrevocable transfer of property, including transfer by testamentary disposition, for which transfer the transferor receives no consideration, and in which property the transferee's interest is not subject to any retained interest of the transferor or to any concurrent or future interest of any other person.

L.1999,c.226,s.3.



Section 18A:62-32 - "Higher Education Incentive Endowment Fund"

18A:62-32. "Higher Education Incentive Endowment Fund"
4.There is created in the Department of the Treasury a non-lapsing fund, the "Higher Education Incentive Endowment Fund" (the "endowment fund"), which, subject to the availability of funds, shall be used to provide State matching funds against endowment contributions to four-year public institutions of higher education, two-year public institutions of higher education, and independent institutions of higher education that receive direct State aid, or their institutionally related foundations, in accordance with the provisions of sections 5 through 7 of this act and subject to the provisions of subsections a. and b. of section 12 of the act.

L.1999,c.226, s.4; amended 1999, c.368, s.1.



Section 18A:62-33 - State Matching Funds For Endowment Contributions To Four-year Public Institutions

18A:62-33. State matching funds for endowment contributions to four-year public institutions
5.With respect to a fiscal year in which at least one person, corporation or other business entity, or foundation shall have made an endowment contribution to a four-year public institution of higher education, or to a foundation institutionally related to such a public institution, in the amount of $1,000,000 or more, the recipient institution or foundation shall be eligible to receive State matching funds in subsequent fiscal years as follows:

a.In the fiscal year first following the contribution year, the institution or foundation may apply to the State Treasurer for State matching funds in an amount equal to 10% of the amount of each such contribution received in the contribution year. There shall be no limit on the number of such endowment contributions from single contributors in that contribution year in the amount of $1,000,000 or more each for which such application may be made. Any such application shall be made only with respect to the entire contribution year and may be submitted at any time after the close of that contribution year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this subsection and shall pay that amount from the endowment fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied; and

b.In the second fiscal year following the contribution year and in each of the eight subsequent fiscal years following the second fiscal year, the institution or foundation shall be entitled to receive from the endowment fund, without application, State matching funds in an amount equal to the amount paid under subsection a. of this section.

L.1999,c.226, s.5; amended 1999, c.368, s.2.



Section 18A:62-34 - State Matching Funds For Endowment Contributions To Two-year Public Institutions

18A:62-34. State matching funds for endowment contributions to two-year public institutions
6. a. With respect to a fiscal year in which at least one person, corporation or other business entity, or foundation shall have made an endowment contribution to a two-year public institution of higher education, or to a foundation institutionally related to such a public institution, in the amount of $100,000 or more, the recipient institution or foundation shall be eligible to receive State matching funds in subsequent fiscal years as follows:

(1) In the fiscal year first following the contribution year, the institution or foundation may apply to the State Treasurer for State matching funds in an amount equal to 10% of the amount of each such contribution received in the contribution year. There shall be no limit on the number of such endowment contributions from single contributors in that contribution year in the amount of $100,000 or more each for which such application may be made. Any such application shall be made only with respect to the entire contribution year and may be submitted at any time after the close of that contribution year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this paragraph and shall pay that amount from the endowment fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied; and

(2) In the second fiscal year following the contribution year and in each of the eight subsequent fiscal years following the second fiscal year, the institution or foundation shall be entitled to receive from the endowment fund, without application, State matching funds in an amount equal to the amount paid under paragraph (1) of this subsection.

b.With respect to a fiscal year in which three or more persons, corporations or other business entities, or foundations each shall have made endowment contributions to a two-year public institution of higher education, or to a foundation institutionally related to such a public institution, in the amount of $50,000 or more but less than $100,000, and the cumulative amount in that fiscal year of those endowment contributions of $50,000 or more but less than $100,000 is at least $250,000, the recipient institution or foundation shall be eligible to receive State matching funds in subsequent fiscal years as follows:

(1) In the fiscal year first following the contribution year, the institution or foundation may apply to the State Treasurer for State matching funds in an amount equal to 10% of the highest exact multiple of $250,000 that is less than or equal to that cumulative amount of such contributions received in the contribution year. There shall be no limit on the number of such endowment contributions from single contributors in that contribution year in the amount of $50,000 but less than $100,000 each with respect to which such application may be made. Any such application shall be made only with respect to the entire contribution year and may be submitted at any time after the close of that contribution year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this paragraph and shall pay that amount from the endowment fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied; and

(2) In the second fiscal year following the contribution year and in each of the eight subsequent fiscal years following the second fiscal year, the institution or foundation shall be entitled to receive from the endowment fund, without application, State matching funds in an amount equal to the amount paid under paragraph (1) of this subsection.

L.1999,c.226, s.6; amended 1999, c.368, s.3.



Section 18A:62-35 - State Matching Funds For Endowment Contributions To Four-year Independent Institutions

18A:62-35. State matching funds for endowment contributions to four-year independent institutions
7.With respect to a fiscal year in which at least one person, corporation or other business entity, or foundation makes an endowment contribution to a four-year independent institution of higher education that receives direct State aid, or to a foundation institutionally related to such an institution, in the amount of $1,000,000 or more, the recipient institution or foundation shall be eligible to apply for and to receive State matching funds in the amount of $100,000 with respect to each such contribution. There shall be no limit on the number of such endowment contributions from single contributors in a contribution year in the amount of $1,000,000 or more each for which such application may be made. Any such application shall be made only with respect to the entire contribution year and may be submitted at any time after the close of that contribution year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this section and shall pay that amount from the endowment fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied. An institution or foundation that shall have received payment of State matching funds under this section with respect to a contribution year shall not thereafter receive additional State matching funds with respect to the same contribution year.

L.1999,c.226, s.7; amended 1999, c.368, s.4.



Section 18A:62-36 - "Higher Education Incentive Grant Fund"

18A:62-36. "Higher Education Incentive Grant Fund"
8.There is created in the Department of the Treasury a non-lapsing fund, the "Higher Education Incentive Grant Fund" (the "grant fund"), which, subject to the availability of funds, shall be used to provide State matching funds against donations to four-year public institutions of higher education, two-year public institutions of higher education, and independent institutions of higher education that receive direct State aid, or their institutionally related foundations, in accordance with the provisions of sections 9 through 11 of this act and subject to the provisions of subsections a. and b. of section 12 of the act.

L.1999,c.226, s.8; amended 1999, c.368, s.5.



Section 18A:62-37 - State Matching Funds For Donations To Four-year Public Institutions

18A:62-37. State matching funds for donations to four-year public institutions
9.With respect to a fiscal year in which at least one person, corporation or other business entity, or foundation shall have made a donation to a four-year public institution of higher education, or to a foundation institutionally related to such a public institution, in the amount of $1,000,000 or more, the recipient institution or foundation shall be eligible to receive State matching funds under this section. In the fiscal year next following the donation year, the institution or foundation may apply to the State Treasurer for State matching funds in an amount equal to 10% of the amount of each such donation received in the donation year. There shall be no limit on the number of such donations from single donors in that donation year in the amount of $1,000,000 or more each for which such application may be made. Any such application shall be made only with respect to the entire donation year and may be submitted at any time after the close of that donation year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this subsection and shall pay that amount from the grant fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied. An institution or foundation that shall have received payment of State matching funds under this section with respect to a donation year shall not thereafter receive additional State matching funds with respect to the same donation year.

L.1999,c.226, s.9; amended 1999, c.368, s.6.



Section 18A:62-38 - State Matching Funds For Donations To Two-year Public Institutions

18A:62-38. State matching funds for donations to two-year public institutions
10. a. With respect to a fiscal year in which at least one person, corporation or other business entity, or foundation shall have made a donation to a two-year public institution of higher education, or to a foundation institutionally related to such a public institution, in the amount of $100,000 or more, the recipient institution or foundation shall be eligible to receive State matching funds under this subsection. In the fiscal year next following the donation year, the institution or foundation may apply to the State Treasurer for State matching funds in an amount equal to 10% of the amount of each such donation received in the donation year. There shall be no limit on the number of such donations from single donors in that donation year in the amount of $100,000 or more each for which such application may be made. Any such application shall be made only with respect to the entire donation year and may be submitted at any time after the close of that donation year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this subsection and shall pay that amount from the grant fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied. An institution or foundation that shall have received payment of State matching funds under this subsection with respect to a donation year shall not thereafter receive additional State matching funds with respect to the same donation year.

b.With respect to every fiscal year in which three or more persons, corporations or other business entities, or foundations each shall have made donations to a two-year public institution of higher education, or to a foundation institutionally related to such a public institution, in the amount of $50,000 or more but less than $100,000, and the cumulative amount in that fiscal year of those donations of $50,000 or more but less than $100,000 is at least $250,000, the recipient institution or foundation shall be eligible to receive State matching funds under this subsection. In the fiscal year next following the donation year, the institution or foundation may apply to the State Treasurer for State matching funds in an amount equal to 10% of the highest exact multiple of $250,000 that is less than or equal to that cumulative amount of such donations received in the donation year. There shall be no limit on the number of such donations from single donors in that donation year in the amount of $50,000 but less than $100,000 each with respect to which such application may be made. Any such application shall be made only with respect to the entire donation year and may be submitted at any time after the close of that donation year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this subsection and shall pay that amount from the grant fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied. An institution or foundation that shall have received payment of State matching funds under this subsection with respect to a donation year shall not thereafter receive additional State matching funds with respect to the same donation year.

L.1999,c.226, s.10; amended 1999, c.368, s.7.



Section 18A:62-39 - State Matching Funds For Donations To Four-year Independent Institutions

18A:62-39. State matching funds for donations to four-year independent institutions
11. With respect to a fiscal year in which at least one person, corporation or other business entity, or foundation makes a donation to a four-year independent institution of higher education that receives direct State aid, or to a foundation institutionally related to such an institution, in the amount of $1,000,000 or more, the recipient institution or foundation shall be eligible to apply for and to receive State matching funds in the amount of $100,000 with respect to each such donation. There shall be no limit on the number of such donations from single donors in that donation year in the amount of $1,000,000 or more for which such application may be made. Any such application shall be made only with respect to the entire donation year and may be submitted at any time after the close of that donation year up until the application deadline established by the State Treasurer. Following the receipt of all applications, but not later than the 90th day following the application deadline, the State Treasurer shall determine the amount of State matching funds to which the applicant institution or foundation is entitled under this section and shall pay that amount from the grant fund to the institution or foundation, including with that payment an explanation of the denial, if any, of any claim of entitlement to matching funds for which the institution or foundation had applied. An institution or foundation that shall have received payment of State matching funds under this section with respect to a donation year shall not thereafter receive additional State matching funds with respect to the same donation year.

L.1999,c.226, s.11; amended 1999, c.368, s.8.



Section 18A:62-40 - Ineligibility For Receipt Of State Matching Funds; Use Of Matching Funds

18A:62-40. Ineligibility for receipt of State matching funds; use of matching funds
12. a. No institution of higher education having a total endowment of more than $1,000,000,000, and no foundation institutionally related to such an institution, shall be eligible to receive State matching funds under this act.

b.No endowment contribution or donation to an institution of higher education from a foundation institutionally related to that institution shall be eligible to be matched with State funds under the provisions of this act.

c.The matching funds provided to an institution of higher education or to a foundation institutionally related to such an institution pursuant to sections 4 through 11 of this act shall be used by the institution or foundation exclusively for academic purposes and shall not be used to fund any activity, program or project unrelated or only incidentally related to those purposes, such as the award of athletic scholarships, except that the matching funds may be used for the payment of the cost of building construction, in accordance with the terms as to use for particular purposes stipulated by the donor of the endowment contribution or donation. The matching funds provided shall not be used for the purpose of sectarian instruction, the construction or maintenance of sectarian facilities, or for any other sectarian purpose or activity. These restrictions shall not apply to the use by the institution or foundation of any of the endowment contributions and donations with respect to which those matching funds were paid.

L.1999,c.226, s.12; amended 1999, c.368, s.9.



Section 18A:62-41 - Documents Included With Application For State Matching Funds; Information Required

18A:62-41. Documents included with application for State matching funds; information required
13. In order for an institution or foundation to receive in a fiscal year State matching funds pursuant to an application therefor under the provisions of this act, the governing body of the institution or foundation shall provide the State Treasurer with a copy of the institution's annual independent financial audit, the institution's education foundation audit, or other financial certification, as deemed appropriate by the Treasurer, that verifies that the institution has raised the necessary amount through endowment contributions or donations to qualify for the State matching funds. An institution or foundation receiving State matching funds shall also provide in each fiscal year the annual average amount of endowment contributions and donations received in the contribution year and the donation year and in the five previous contribution and donation years.

L.1999,c.226, s.13; amended 1999, c.368, s.10.



Section 18A:62-42 - Funds Administered Separately

18A:62-42. Funds administered separately
14. a. The endowment fund and the grant fund shall be administered separately by the State Treasurer. Each fund shall consist of moneys appropriated or otherwise made available to it by the Legislature and any interest received on the investment of moneys in that fund.

b.If, in any fiscal year, the fund balance in either the endowment fund or the grant fund is insufficient to fund payment in full of the State matching funds authorized to be paid under the provisions of this act, the amount of available funds shall be prorated among all eligible applicants.

L.1999,c.226, s.14; amended 1999, c.368, s.11.



Section 18A:62-43 - Rules, Regulations.

18A:62-43 Rules, regulations.

15. The State Treasurer shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to carry out the provisions of this act.

L.1999,c.226,s.15.

18A:62-44 Reasonable substitution of certain courses for certain disabled college students.

1. a. Any student attending a public institution of higher education in the State or an independent institution of higher education which receives direct State aid or a degree-granting post secondary institution whose students are eligible for State tuition grants and scholarships, who is hearing impaired, visually impaired, or learning disabled shall be eligible for reasonable substitution of specific courses required for the completion of degree requirements, provided that:

(1)Documentation is provided that the student's request for substitution of a specific course is related to the disability;

(2)The substitution of a specific course does not constitute a fundamental alteration in the nature of the degree requirements and the specific course is not required for professional certification; and

(3)The specific courses are not offered by a public or independent institution of higher education as requirements for a health professions degree.

b.The Commission on Higher Education may promulgate rules and regulations necessary to carry out the provisions of this act, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), provided that the rules and regulations are not inconsistent with federal rules and regulations.

L.2002, c.110,s.1.



Section 18A:62-44 - Reasonable Substitution Of Certain Courses For Certain Disabled College Students.

18A:62-44 Reasonable substitution of certain courses for certain disabled college students.

1. a. Any student attending a public institution of higher education in the State or an independent institution of higher education which receives direct State aid or a degree-granting post secondary institution whose students are eligible for State tuition grants and scholarships, who is hearing impaired, visually impaired, or learning disabled shall be eligible for reasonable substitution of specific courses required for the completion of degree requirements, provided that:

(1)Documentation is provided that the student's request for substitution of a specific course is related to the disability;

(2)The substitution of a specific course does not constitute a fundamental alteration in the nature of the degree requirements and the specific course is not required for professional certification; and

(3)The specific courses are not offered by a public or independent institution of higher education as requirements for a health professions degree.

b.The Commission on Higher Education may promulgate rules and regulations necessary to carry out the provisions of this act, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), provided that the rules and regulations are not inconsistent with federal rules and regulations.

L.2002, c.110,s.1.



Section 18A:62-45 - Provision Of Organ Donation Information At Institutions Of Higher Education.

18A:62-45 Provision of organ donation information at institutions of higher education.

1. a. Beginning with the 2009-2010 school year, each public institution of higher education in the State shall provide information to its students, either through student health services or as part of the curriculum, that emphasizes the benefits to the health and well-being of society and the lives that are saved through organ donations, and that instills knowledge that will enable young adults to make an informed decision about registering to become an organ donor or designating a decision-maker to make the decision on behalf of the young adult. The information shall also instill an understanding of the outcome if no decision about becoming an organ donor or designating a decision-maker is registered or otherwise recorded. The information provided shall be prepared in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey.

b.Beginning with the 2009-2010 school year, each independent institution of higher education in the State is encouraged to provide information to its students, either through student health services or as part of the curriculum, that emphasizes the benefits to the health and well-being of society and the lives that are saved through organ donations, and that instills knowledge that will enable young adults to make an informed decision about registering to become an organ donor or designating a decision-maker to make the decision on behalf of the young adult. The information shall also instill an understanding of the outcome if no decision about becoming an organ donor or designating a decision-maker is registered or otherwise recorded. The information provided shall be prepared in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey.

L.2007, c.121, s.1; amended 2008, c.48, s.4.



Section 18A:62-46 - Transfer Of Academic Credits From County Colleges.

18A:62-46 Transfer of academic credits from county colleges.

1.Each public institution of higher education, in consultation with the New Jersey Commission on Higher Education and the New Jersey Presidents' Council, shall establish and enter into a collective Statewide transfer agreement that provides for the seamless transfer of academic credits to a baccalaureate degree program from a completed associate of arts degree program, a completed associate of science degree program, or a completed associate in applied science in technical studies degree program which has credits transferred by the NJ PLACE program from apprenticeship programs. The transfer agreement shall include:

a.a listing of the general education core courses as stipulated by the Presidents' Council;

b.policies and procedures for the seamless transfer and application of academic credits to a baccalaureate degree program from a completed associate degree program, including a guarantee that an associate of arts degree, associate of science degree, or associate in applied science in technical studies degree which has credits transferred by the NJ PLACE program from apprenticeship programs, awarded by a county college established pursuant to chapter 64A of Title 18A of the New Jersey Statutes shall be fully transferable and credited as the first two years of a baccalaureate degree program at the four-year public institution of higher education in the State to which a student is admitted;

c.policies and procedures for the implementation of an appeals process for students and institutions to resolve disputes regarding the transfer of academic credits;

d.policies and procedures for the annual review and update of the agreement; and

e.policies and procedures for the collection of data by the commission to ensure that all participating institutions of higher education are in compliance with the provisions of this act and to ensure that the agreement is fostering both a seamless transfer process and the academic success of transfer students at the senior institutions. The commission shall annually determine the data to be collected and shall notify each participating institution in a timely manner.

The policies and procedures set forth in the transfer agreement shall be fully operational by September 1, 2008, except that, with respect to associate in applied science in technical studies degree programs which have credits transferred by the NJ PLACE program from apprenticeship programs, the transfer agreement shall be fully operational by September 1, 2011.

L.2007, c.175, s.1; amended 2009, c.200, s.2.



Section 18A:62-47 - Adoption Of Policies, Procedures Regarding Certain Transfers.

18A:62-47 Adoption of policies, procedures regarding certain transfers.

2.On or before January 1, 2008, each public institution of higher education shall, in consultation with the Commission on Higher Education and the Presidents' Council, develop and adopt as part of the collective Statewide transfer agreement established pursuant to section 1 of this act policies and procedures for the transfer of credits earned by a student who has not completed his associate degree program prior to transferring into a baccalaureate degree program, except that, with respect to associate in applied science in technical studies degree programs which have credits transferred by the NJ PLACE program from apprenticeship programs, those policies and procedures shall be developed and adopted on or before January 1, 2011.

L.2007, c.175, s.2; amended 2009, c.200, s.3.



Section 18A:62-48 - Independent Institutions May Enter Into Agreement.

18A:62-48 Independent institutions may enter into agreement.
3.An independent institution of higher education in the State may elect to enter into the agreement.

L.2007,c.175,s.3.



Section 18A:62-49 - Annual Report To Governor, Legislature.

18A:62-49 Annual report to Governor, Legislature.
4.The Commission on Higher Education shall prepare an annual report containing a compilation of the data collected pursuant to subsection e. of section 1 of this act, an analysis of the effect of the agreement on the transfer process and on the academic success of transfer students at the senior institutions, and an analysis of each participating institution's compliance with the provisions of this act. The commission shall submit the report to the Legislature and the Governor by November 15th of each year.

L.2007,c.175,s.4.



Section 18A:62-50 - Cooperation Considered Relative To Annual Appropriation.

18A:62-50 Cooperation considered relative to annual appropriation.
5.The cooperation of each public institution of higher education in abiding by the terms of the agreement shall be reviewed and considered by the Governor and the Legislature when making the annual appropriation for the institution.

L.2007,c.175,s.5.



Section 18A:62-51 - Construction Of Act As To Standards And Procedures For Admission.

18A:62-51 Construction of act as to standards and procedures for admission.
6.Nothing in this act shall be construed to require any public or independent institution of higher education to admit a student or to waive its admission standards and application procedures.

L.2007,c.175,s.6.



Section 18A:62-52 - Website To Provide Information On Educational Benefits For Veterans.

18A:62-52 Website to provide information on educational benefits for veterans.

1.A public institution of higher education shall provide a link on its website to access information on federal and State educational benefits available to veterans. The link shall be placed in a prominent location on the website and its content shall be in accordance with guidelines of the New Jersey Secretary of Higher Education.

L.2011, c.151, s.1.



Section 18A:62-53 - Definitions Relative To Certain Credit Card Solicitations.

18A:62-53 Definitions relative to certain credit card solicitations.

1.As used in this act:

"Credit" means the right to defer payment of debt or to incur debt and defer its payment.

"Credit card" means any card, plate, coupon book, or other single credit device that may be used from time to time to obtain credit.

"Direct merchandising" means the promotion to sell or offer any goods, wares, services or merchandise to any person by means of interpersonal contact or through the use of displays.

"Public institution of higher education" means Rutgers, The State University, the State colleges or universities established pursuant to chapter 64 of Title 18A of the New Jersey Statutes, the New Jersey Institute of Technology, the University of Medicine and Dentistry of New Jersey, the county colleges and any other public university or college now or hereafter established or authorized by State law.

"Student" means a person who is a matriculated student at a public institution of higher education in this State whose billing address is in this State.

L.2013, c.18, s.1.



Section 18A:62-54 - Direct Merchandizing Of Credit Cards To Students, Certain Circumstances; Prohibited.

18A:62-54 Direct merchandizing of credit cards to students, certain circumstances; prohibited.

2.A public institution of higher education is not authorized to enter into any agreement, or to permit any of its agents or student organizations to enter into any agreement, for the direct merchandising of credit cards to any students.

L.2013, c.18, s.2.



Section 18A:63-1 - Establishment Of Summer School And Extension Courses; Curricula

18A:63-1. Establishment of summer school and extension courses; curricula
18A:63-1. Summer schools and extension courses for the purpose of training and educating persons, in the science of education and in the art of teaching elementary agriculture, manual training, household economics and such other subjects as may be prescribed, shall be established and maintained in the State colleges.

L.1967, c.271; amended 1994,c.48,s.89.



Section 18A:63-2 - Tuition And Incidental Fees

18A:63-2. Tuition and incidental fees
18A:63-2. The State colleges and State summer schools may charge tuition and incidental fees in extension courses and summer school courses.

L.1967, c.271; amended 1994,c.48,s.90.



Section 18A:64-1 - Decentralization Of Authority

18A:64-1. Decentralization of authority
18A:64-1. The Legislature hereby finds that it is in the best interest of the State that the State colleges shall be and continue to be given a high degree of self-government and that the government and conduct of the colleges shall be free of partisanship. The Legislature finds further that a decentralization of authority and decision-making to the boards of trustees and administrators of the State colleges will enhance the idea of self-government. Such colleges shall be maintained for the purpose of providing higher education in the liberal arts and sciences and various professional areas, including the science of education and the art of teaching, at such places as may be provided by law. The names of the colleges shall be designated by the board of trustees subject to regulations of the Commission on Higher Education concerning university status. The name of each of the existing State colleges shall continue the same unless a new name is so designated.

L.1967, c.271; amended 1969,c.145,s.1; 1986,c.42,s.2; 1994,c.48,s.93.



Section 18A:64-2 - Control And Management

18A:64-2. Control and management
The government, control, conduct, management and administration of each of the colleges shall be vested in the board of trustees of the college.

L.1967, c.271.



Section 18A:64-3 - Board Of Trustees.

18A:64-3 Board of trustees.

18A:64-3. The composition and size of the board of trustees shall be determined by the board; however, each board shall have not less than seven nor more than 15 members. The members shall be appointed by the Governor with the advice and consent of the Senate. Each board of trustees shall recommend potential new members to the Governor. The terms of office of appointed members shall be for six years beginning on July 1 and ending on June 30. Each member shall serve until his successor shall have been appointed and qualified and vacancies shall be filled in the same manner as the original appointments for the remainders of the unexpired terms. Any member of a board of trustees may be removed by the Governor for cause upon notice and opportunity to be heard.

amended 1986, c.42, s.3; 1994, c.48, s.94; 1999, c.324; 2009, c.308, s.27.



Section 18A:64-3.1 - Student Representatives

18A:64-3.1. Student representatives
1. The board of trustees of any State college established pursuant to chapter 64 of Title 18A of the New Jersey Statutes shall provide for the election of two student representatives as provided herein, who shall be full-time, regularly matriculated students in good academic standing, and who shall be 18 years of age or older and citizens of the United States, to be elected by the students in the manner provided herein to serve on the board of trustees of that college for terms of two years commencing at the next organization of the board.

a. In order to implement the provisions of this section, each board of trustees shall schedule a public hearing on the question of the student election. After the public hearing, the board, at its regularly scheduled meeting in March following the effective date of this act, shall determine whether the students are to be elected by the student body at large or by the members of the student government association. Except that, for Thomas A. Edison State College, the method of the selection and the designation of eligible academic status of the student representatives shall be determined by the board of that college.

b. For the first election held pursuant to this section, one student shall be elected for a one year term as a full voting member, and one student shall be elected for two years, but shall serve as an alternate member during the first year and as a voting member during the second year.

At each subsequent election, one student shall be elected for two years, but shall serve during the first year as an alternate member, and as a voting member during the second year.

Any vacancies which occur shall be filled by the student governing body for the unexpired term only.

c. The standards for eligibility for student representatives on the board of trustees shall be the same as those required for other student government officers.

d. The student members shall be entitled to full participation in all activities of the board except that they shall not participate in:

(1) Any matter involving the employment, appointment, termination of employment, terms and conditions of employment, evaluation of the performance of, promotion or disciplining of any specific prospective officer or employee or current officer or employee employed or appointed by the board, unless all the individual employees or appointees whose rights could be adversely affected request in writing that the matter or matters be discussed at a public meeting.

(2) Any matter involving the purchase, lease, acquisition or sale of real property with public funds, the setting of banking rates or investment of public funds, where it could adversely affect the public interest if discussion of these matters were disclosed.

(3) Any pending or anticipated litigation in which the board is, or may become, a party, where it could adversely affect the public interest if discussion of these matters were disclosed, or any matters falling within the attorney-client privilege, to the extent that confidentiality is required in order for the attorney to exercise his ethical duties as a lawyer.

e. Upon assuming office, the students shall agree to adhere to such standards of responsibility and confidentiality as are established by the board of trustees.

L.1986,c.139,s.1; amended 1988,c.82; 1994,c.48,s.95.



Section 18A:64-4 - Meeting And Organization

18A:64-4. Meeting and organization
Each such board shall meet and organize annually at a regular meeting held during the second week of September, by the election of a chairman, vice chairman and such other officers as the board shall determine. Such officers shall serve until the following September meeting and until their successors are elected and qualified. Vacancies in such offices shall be filled in the same manner for the unexpired term only.

The board may meet at such other times and at such places as it may designate.

L.1967, c.271.



Section 18A:64-5 - Expenses; No Compensation

18A:64-5. Expenses; no compensation
Members of each such board shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

L.1967, c.271.



Section 18A:64-6 - Powers, Duties Of Boards.

18A:64-6 Powers, duties of boards.
18A:64-6. The board of trustees of a State college shall have general supervision over and shall be vested with the conduct of the college. It shall have the power and duty to:

a.Adopt and use a corporate seal;

b.Determine the educational curriculum and program of the college consistent with the programmatic mission of the institution or approved by the Commission on Higher Education;

c.Determine policies for the organization, administration and development of the college;

d.Study the educational and financial needs of the college; annually acquaint the Governor and Legislature with the condition of the college; and prepare and present the annual budget to the Governor, the Division of Budget and Accounting in the Department of the Treasury and the Legislature in accordance with law;

e.Disburse all moneys appropriated to the college by the Legislature and all moneys received from tuition, fees, auxiliary services and other sources;

f.Direct and control expenditures and transfers of funds appropriated to the college and tuition received by the college, in accordance with the provisions of the State budget and appropriation acts of the Legislature, reporting changes and additions thereto and transfers thereof to the Director of the Division of Budget and Accounting in the State Department of the Treasury and as to funds received from other sources, direct and control expenditures and transfers in accordance with the terms of any applicable trusts, gifts, bequests, or other special provisions. All accounts of the college shall be subject to audit by the State at any time;

g.In accordance with the provisions of the State budget and appropriation acts of the Legislature, appoint and fix the compensation of a president of the college, who shall be the executive officer of the college and an ex officio member of the board of trustees, without vote, and shall serve at the pleasure of the board of trustees;

h.Notwithstanding the provisions of Title 11, Civil Service, of the Revised Statutes, upon nomination by the president appoint a treasurer and such deans and other professional members of the academic, administrative and teaching staffs as defined in section 13 of P.L.1986, c.42 (C.18A:64-21.2) as shall be required and fix their compensation and terms of employment in accordance with salary ranges and policies which shall prescribe qualifications for various classifications and shall limit the percentage of the educational staff that may be in any given classification;

i.Upon nomination by the president, appoint, remove, promote and transfer such other officers, agents or employees as may be required for carrying out the purposes of the college and assign their duties, determine their salaries and prescribe qualifications for all positions, all in accordance with the provisions of Title 11, Civil Service, of the Revised Statutes;

j.Grant diplomas, certificates and degrees;

k.Pursuant to the provisions of the "State College Contracts Law," P.L.1986, c.43 (C.18A:64-52 et seq.) enter into contracts and agreements for the purchase of lands, buildings, equipment, materials, supplies and services; enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department or other agency of the State or the United States or with any individual, firm, or corporation, which are deemed necessary or advisable by the board for carrying out the purposes of the college;

l.If necessary, take and condemn land and other property in the manner provided by the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), whenever authorized by law to purchase land or other property;

m. Adopt, after consultation with the president and faculty, bylaws and make and promulgate such rules, regulations and orders, not inconsistent with the provisions of this article, that are necessary and proper for the administration and operation of the college and the carrying out of its purposes;

n.Establish fees for room and board sufficient for the operation, maintenance, and rental of student housing and food service facilities;

o.Fix and determine tuition rates and other fees to be paid by students;

p.Accept from any government or governmental department, agency or other public or private body or from any other source grants or contributions of money or property, which the board may use for or in aid of any of its purposes;

q.Acquire by gift, purchase, condemnation or otherwise, own, lease, dispose of, use and operate property, whether real, personal or mixed, or any interest therein, which is necessary or desirable for college purposes;

r.Employ architects to plan buildings; secure bids for the construction of buildings and for the equipment thereof; make contracts for the construction of buildings and for equipment; and supervise the construction of buildings;

s.Manage and maintain, and provide for the payment of all charges and expenses in respect to all properties utilized by the college;

t.Borrow money for the needs of the college, as deemed requisite by the board, in such amounts, and for such time and upon such terms as may be determined by the board, provided that this borrowing shall not be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, or be payable out of property or funds, other than moneys appropriated for that purpose, of the State;

u.Authorize any new program, educational department or school consistent with the institution's programmatic mission or approved by the commission;

v.(Deleted by amendment, P.L.1994, c.48);

w. Pursuant to the "State College Contracts Law," P.L.1986, c.43 (C.18A:64-52 et seq.), award contracts and agreements for the purchase of goods and services, as distinct from contracts or agreements for the construction of buildings and other improvements, to that responsible bidder whose bid, conforming to the invitation for bids, will be most advantageous to the State college, price and other factors considered; and

x.Pursuant to the "State College Contracts Law," P.L.1986, c.43 (C.18A:64-52 et seq.), award contracts and agreements for the construction of buildings and other improvements to the lowest responsible bidder, whose bid, conforming to the invitation for bids, will be the most advantageous to the State college.

L.1967, c.271; amended 1969, c.145, s.2; 1972, c.80, s.2; 1986, c.42, s.4; 1992, c.61, s.1; 1994, c.48, s.96; 2005, c.369, s.1.



Section 18A:64-6.1 - Contracts; Warranty; Violation

18A:64-6.1. Contracts; warranty; violation
Every contract or agreement negotiated, awarded or made pursuant to this act shall contain a suitable warranty by the contractor that no person or selling agency has been employed or retained to solicit or secure such contract upon an agreement or understanding for a commission, percentage, brokerage or contingent fee, except bona fide employees or bona fide established commercial or selling agencies maintained by the contractor for the purpose of securing business, for the breach or violation of which warranty the State college shall have the right to annul such contract without liability or in its discretion to deduct from the contract price or consideration the full amount of such commission, percentage, brokerage or contingent fee.

L.1969, c. 145, s. 6.



Section 18A:64-6.2 - Payments In Violation Of Act; Misdemeanor

18A:64-6.2. Payments in violation of act; misdemeanor
Any person willfully authorizing, consenting to, making or procuring to be made payment of State College funds for or on account of any purchase, contract or agreement known to him to have been made or entered into in violation of any of the provisions of this act shall be guilty of a misdemeanor.

L.1969, c. 145, s. 7.



Section 18A:64-6.3 - Payment Or Gift By Person Dealing With State College Prohibited; Misdemeanor

18A:64-6.3. Payment or gift by person dealing with State college prohibited; misdemeanor
The payment of any fee, commission or compensation of any kind or the granting of any gift or gratuity of any kind, either directly or indirectly, whether or not in connection with any purchase, sale or contract, to any person employed by the State college, having any duties or responsibilities in connection with the purchase or acquisition of any property or services by the State college, by or on behalf of any seller or supplier who has made, negotiated, solicited or offered to make and contract to sell or furnish real or personal property or services to the State college is hereby prohibited. Any person offering, paying, giving, soliciting or receiving any fee, commission, compensation, gift or gratuity in violation of this section shall be guilty of a misdemeanor.

L.1969, c. 145, s. 8.



Section 18A:64-7 - Additional Powers And Duties

18A:64-7. Additional powers and duties
18A:64-7. The board of trustees of a State college, in addition to the other powers and duties provided herein, shall have and exercise the powers, rights and privileges that are incident to the proper government, conduct and management of the college, and the control of its properties and funds and such powers granted to the college or the board or reasonably implied, may be exercised without recourse or reference to any department or agency of the State, except as otherwise provided by this article or applicable law.

L.1967, c.271; amended 1994,c.48,s.97.



Section 18A:64-8 - President; Powers And Duties

18A:64-8. President; powers and duties
The president of a state college shall be responsible to its board of trustees and shall have such powers as shall be requisite, for the executive management and conduct of the college in all departments, branches and divisions, and for the execution and enforcement of the bylaws, rules, regulations and orders governing the management, conduct and administration of the college.

L.1967, c.271.



Section 18A:64-9 - Existing State Colleges Continued

18A:64-9. Existing state colleges continued
The existing six state colleges presently maintained by the state of New Jersey and heretofore under the care, custody, control and administration of the commissioner and the state board shall hereafter be operated by their respective boards of trustees pursuant to the provisions of this article.

L.1967, c.271.



Section 18A:64-10 - Maintenance Of Demonstration Schools

18A:64-10. Maintenance of demonstration schools
The board of trustees of each state college may maintain demonstration schools under regular teachers, in which pupils of the state colleges shall have the opportunity to observe and practice approved methods of instruction and discipline.

L.1967, c.271



Section 18A:64-11 - Conduct Of Extension Courses, Fees, Etc.

18A:64-11. Conduct of extension courses, fees, etc.
18A:64-11. The board of trustees of each State college is authorized and empowered to conduct summer schools and extension courses through the six State colleges for the purpose of giving further training to the teachers in the public schools of this State and to charge fees therefor to be collected by the treasurers of the several State colleges.

L.1967, c.271; amended 1994,c.48,s.98.



Section 18A:64-12 - Rights Of Counties As To Number Of Pupils

18A:64-12. Rights of counties as to number of pupils
Each county shall be entitled to at least six times as many pupils in such colleges as it shall have representatives in the legislature. In case a county shall not have the full number of pupils to which it is entitled, pupils may be admitted from other counties.

L.1967, c.271.



Section 18A:64-13 - Tuition Fees

18A:64-13. Tuition fees
18A:64-13. Students in each State college who are residents of New Jersey shall be required to pay each year a minimum tuition fee and nonresidents of the State shall pay an additional fee. Such fees and any increase of the minimum tuition fee shall be determined by each college board of trustees. The board of trustees may waive the payment of the college's anticipated tuition revenues to accomplish mission-related or policy goals.

L.1967, c.271; amended 1968,c.24; 1986,c.42,s.5; 1994,c.48,s.99.



Section 18A:64-13.1 - Definitions.

18A:64-13.1. Definitions.
1. As used in this act:

a. "Job training course" means any course of instruction which will provide the individual with an identifiable job skill and will assist the individual in gaining reemployment, any course of instruction which is part of a training program approved pursuant to the provisions of paragraph (4) of subsection (c) of R.S.43:21-4, or any course of instruction which is part of the education and training described in the Employability Development Plan developed for the individual pursuant to section 3 of P.L.1992, c.47 (C.43:21-59).

b. "Public institution of higher education" means the State colleges and the New Jersey Institute of Technology and all other institutions indicated by N.J.S.18A:62-1, except for county colleges.

L.1983,c.469,s.1; amended 1992,c.45,s.1.



Section 18A:64-13.2 - Tuition-free Job Training Courses

18A:64-13.2. Tuition-free job training courses
2. Each public institution of higher education shall permit a person who has been in the labor market for at least two years and is unemployed or has received a layoff notice as a result of a factory or plant closing to enroll without payment of tuition in a job training course, provided that the person is not eligible for any available State or federal student financial aid and that available classroom space permits and that tuition paying students constitute the minimum number required for the course. Nothing herein shall preclude a public institution of higher education from requiring a registration fee not to exceed $20.00 per academic term.

L.1983,c.469,s.2; amended 1992,c.45,s.2.



Section 18A:64-13.3 - Eligibility For Continued Participation

18A:64-13.3. Eligibility for continued participation
In order to remain eligible for participation in this program, the unemployed worker shall be required to maintain a passing grade in the job training course in which he is enrolled.

L.1983, c. 469, s. 3, eff. Jan. 12, 1984.



Section 18A:64-13.4 - Rules, Regulations

18A:64-13.4. Rules, regulations
4. The Commissioner of Labor, in consultation with the Presidents' Council, shall promulgate rules and regulations necessary to effectuate the purposes of this act. Regulations of the State Board of Higher Education implementing this act shall remain in full force and effect until modified or repealed by the Commissioner of Labor.

L.1983,c.469,s.4; amended 1994,c.48,s.100.



Section 18A:64-14 - Supplies; School Fees

18A:64-14. Supplies; school fees
Each State college may require students to furnish such textbooks and incidental supplies and to pay such general school fees as may be fixed by the board of trustees. The board of trustees shall provide apparatus and such books and supplies as are not required to be furnished by students as provided in this section.

L.1967, c.271; amended by L. 1986, c. 42, s. 6, eff. July 9, 1986.



Section 18A:64-17 - Work For Students

18A:64-17. Work for students
The president of any state college may, under regulations approved by the board of trustees, provide work in or about such college for any student or students who demonstrate financial need. The value of such work as determined by the president under the aforementioned regulations shall be credited toward the payment in part or in whole of any one or combination of the following charges for such student or students: tuition, room and board; provided that the number of students aided under the provisions of this section shall not exceed 25% of the number of the full-time students of such college.

L.1967, c.271.



Section 18A:64-18 - Retention Of Revenue

18A:64-18. Retention of revenue
18A:64-18. a. Moneys which are derived by the State colleges as room and board revenues from student housing and food service facilities and which are not pledged for the payment of principal and interest on bonds of this State and which are in excess of sums required for the operation, maintenance, and rental of such facilities shall be retained in a separate account by each college and may be expended by each college for the cost of operation, maintenance and rental of such facilities in subsequent years. The unexpended balance in any such account at the end of any fiscal year shall not lapse into the General Treasury.

b. Moneys which are derived from student union building fees collected at a State college, which are in excess of the sums required for the operation, maintenance and rental of such a facility, shall be retained in a separate account by each college and may be expended by each college for the cost of operation, maintenance and rental of such facilities in subsequent years. The unexpended balance of any such account at the end of any fiscal year shall not lapse into the General Treasury.

c. Moneys which are derived from the operation of parking facilities, and any other facilities financed by student fees, which are in excess of sums required for the operation and maintenance of such facilities at a State college, shall be retained in a separate account by each college and may be expended by each college for the cost of operation, maintenance and rental of such facilities in subsequent years. The unexpended balance of any such account at the end of any fiscal year shall not lapse into the General Treasury.

d. No revenues received pursuant to this section shall be transferred from their respective accounts if contractual obligations between the college and the New Jersey Educational Facilities Authority prohibit these actions.

L.1967, c.271; amended 1968,c.122; 1969,c.145,s.3; 1970,c.275; 1972,c.80,s.3; 1986,c.42,s.7; 1994,c.48,s.101.



Section 18A:64-18.1 - Monthly Installments

18A:64-18.1. Monthly installments
a. Funds appropriated by the State for the operation of the State colleges shall be paid to each college in 12 equal installments on the first day of each month; except that Thomas A. Edison College of New Jersey shall have its appropriated funds paid to it on a quarterly installment basis.

b. Any unexpended balance at the end of any fiscal year shall be retained and may be expended by each college in subsequent fiscal years.

L. 1986, c. 42, s. 8, eff. July 9, 1986.



Section 18A:64-18.2 - Investment Procedure.

18A:64-18.2. Investment procedure.
9. All functions, powers and duties relating to the investment or reinvestment of funds within the jurisdiction of the board of trustees, including the purchase, sale or exchange of any investments or securities, may be exercised and performed by the Director of the Division of Investment in the Department of the Treasury in accordance with the provisions of P.L.1950, c.270 (C.52:18A-79 et seq.) if so authorized by the board. Sections 10 and 11 of P.L.1986, c.42 (C.18A:64-18.3 and 18A:64-18.4) shall only be applicable in the event of such an election. Before any investment, reinvestment, purchase, sale or exchange shall be made by the director for or on behalf of the board of trustees, the Director of the Division of Investment shall submit the details thereof to the board, which shall, itself or by its finance committee, within 48 hours, exclusive of Sundays and public holidays, after the submission to it, file with the director its written acceptance or rejection of the proposed investment, reinvestment, purchase, sale or exchange; and the director shall have authority to make the investment, reinvestment, purchase, sale or exchange for or on behalf of the board, unless there shall have been filed with him a written rejection thereof by the board or its finance committee as herein provided. The board of trustees shall determine from time to time the cash requirements of the various funds and accounts established by it and the amount available for investment, all of which shall be certified to the State Treasurer and the Director of the Division of Investment. All earnings on investments shall be retained by each State college.

The finance committee of the board of trustees shall consist of three members of the board, who shall be appointed in the same manner and for the same term as other committees of the board are appointed.

L.1986,c.42,s.9; amended 1994,c.48,s.299.



Section 18A:64-18.3 - Authorized Investments

18A:64-18.3. Authorized investments
The Director of the Division of Investment, in addition to other investments presently or from time to time hereafter authorized by law, shall have authority, subject to any acceptance required, to invest and reinvest the funds in, and to acquire for or on behalf of the board, bonds or other evidence of indebtedness or capital stock or other securities issued by any company incorporated within the United States or within the Dominion of Canada, which shall be authorized or approved for investment by regulation of the State Investment Council in the Division of Investment and in which life insurance companies organized under the laws of this State may legally invest.

L. 1986, c. 42, s. 10, eff. July 9, 1986.



Section 18A:64-18.4 - State Treasurer As Custodian

18A:64-18.4. State Treasurer as custodian
The State Treasurer shall be the custodian of the board's investment funds, shall select all depositories and custodians and shall negotiate and execute custody agreements in connection with the assets or investments of any of these funds.

L. 1986, c. 42, s. 11, eff. July 9, 1986.



Section 18A:64-18.5 - Bank Deposits Made By State Colleges, Security

18A:64-18.5. Bank deposits made by State colleges, security
1. In all cases when a deposit is made by a State college in a State or federally chartered bank, savings bank or savings and loan association, the State Treasurer, in order to secure the deposit, shall require from the bank or institution a deposit of bonds, notes, certificates of indebtedness or bills or other obligations of or guaranteed by the United States; or bonds or other obligations of or guaranteed by the State of New Jersey; or bonds or other obligations of any county, municipality or any other public body corporate and politic created by or established under any law of this State by or on behalf of any one or more counties or municipalities or any board, commission, department or agency of any of the foregoing; or any other obligations now or hereafter authorized by law as security for public deposits. This requirement shall be deemed to be met if the Federal Reserve Bank of New York or the Federal Reserve Bank of Philadelphia or any other banking institution with total assets in excess of $300,000,000 located within the Second or Third Federal Reserve Districts and approved for such purpose by the State Treasurer, certifies to the State Treasurer that, pursuant to authority given by the depository, it holds obligations, owned by the depository, of the kind and in the amount required by the State Treasurer to secure such deposit. No bank shall be permitted to hold securities, of the kind hereinbefore described, as security for public moneys on deposit in the same bank.

No State or federally chartered bank, savings bank or savings and loan association in which a State college makes deposits of public moneys shall be required to secure the deposits as required by this section to the extent that the deposits are insured by the Federal Deposit Insurance Corporation or by any other federal agency which insures deposits made in state or national banks or savings and loan associations.

L.1995,c.93.



Section 18A:64-19 - Repairs To Buildings And Furniture

18A:64-19. Repairs to buildings and furniture
The board of trustees of each State college shall have control and care of the building and ground owned and used by the State for the college and shall order necessary repairs to the grounds, buildings, and furniture of the college.

L.1967, c.271; amended by L.1969, c. 145, s. 4.



Section 18A:64-20 - Employment Of Professors, Etc., Continued; Tenure Rights, Etc., Preserved

18A:64-20. Employment of professors, etc., continued; tenure rights, etc., preserved
All professors, associate professors, assistant professors, instructors, supervisors, registrars, teachers, and other persons employed by the state of New Jersey, the state board of education or the commissioner of education in the state colleges on July 1, 1967 shall continue in their respective employments in the employ of the board of trustees of their respective colleges and any and all rights of tenure, civil service, retirement, pension disability, leave of absence or similar benefits provided by or under the provisions of the laws of this state shall not be affected or interrupted by virtue of such transfer.

L.1967, c.271.



Section 18A:64-21 - Future Professors, Etc., To Have Similar Tenure Rights, Etc.

18A:64-21. Future professors, etc., to have similar tenure rights, etc.
All professors, associate professors, assistant professors, instructors, supervisors, registrars, teachers, and other persons employed by the board of trustees of the state colleges shall have the same rights of tenure, seniority, pension, protection from liability, rights to legal counsel and all other rights and privileges of similar employees of the state board of education or the commissioner of education on July 1, 1967 in the existing state colleges.

L.1967, c.271.



Section 18A:64-21.1 - Negotiation Authority Unaffected

18A:64-21.1. Negotiation authority unaffected
12. The Governor shall continue to function as the public employer under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) and through the Office of Employee Relations act as the chief spokesperson on behalf of the State colleges with respect to all matters under negotiation. One representative of the State college sector shall be designated by the Governor as a member of the negotiating team, upon recommendation by the State colleges.

L.1986,c.42,s.12; amended 1994,c.48,s.102.



Section 18A:64-21.2 - Professional Positions

18A:64-21.2. Professional positions
Professional members of the academic, administrative and teaching staffs shall include all faculty positions, current professional positions listed as unclassified positions pursuant to Title 11, Civil Service, of the Revised Statutes and all professional positions currently listed as classified positions pursuant to Title 11 of the Revised Statutes, which are not presently included within any bargaining unit. All these positions shall be removed from the provisions of Title 11 of the Revised Statutes; however, any employee currently having classified status in a title shall have the option of retaining all the rights and privileges of a classified employee in that title for so long as the employee maintains uninterrupted service in, or is on an approved leave of absence from, that title.

L. 1986, c. 42, s. 13, eff. July 9, 1986.



Section 18A:64-21.3 - Jurisdiction Removed

18A:64-21.3. Jurisdiction removed
All State college faculty and professional positions shall be removed from the jurisdiction of the Vacancy Review Board, established pursuant to Executive Order No. 10 (1982).

L. 1986, c. 42, s. 14, eff. July 9, 1986.



Section 18A:64-21.4 - Employer-employee Relations Act Unaffected

18A:64-21.4. Employer-Employee Relations Act unaffected
Nothing in this amendatory and supplementary act shall be construed or interpreted to contravene or modify the provisions of the "New Jersey Employer-Employee Relations Act," P.L. 1941, c. 100 (C. 34:13A-1 et seq.) or to limit or restrict the scope of negotiations as provided pursuant to that law.

L. 1986, c. 42, s. 15, eff. July 9, 1986.



Section 18A:64-21.5 - Tenure, Pension Rights

18A:64-21.5. Tenure, pension rights
Nothing in this amendatory and supplementary act shall be so construed as to deprive any person of any tenure rights or of any other right or protection provided that person under any pension law or retirement system of this State.

L. 1986, c. 42, s. 16, eff. July 9, 1986.



Section 18A:64-21.6 - Findings, Declarations

18A:64-21.6. Findings, declarations
1. The Legislature finds and declares that:



a. The State of New Jersey has designated the Kelsey building located at 101 West State Street, City of Trenton, a State landmark and historic site which is being preserved as a part of the cultural heritage of this State;

b. The original intent of Henry Cooper Kelsey, whose generosity constructed this building, was to support educational purposes;

c. The State has determined that an appropriate use of this facility is served by supporting the programs of Thomas A. Edison State College; and

d. The State, Thomas A. Edison State College, and the City of Trenton have jointly agreed that the interest of these parties is well-served by the physical presence of Thomas A. Edison State College in the Kelsey building and the adjoining properties known as 105 through 115 West State Street in the City of Trenton.

L.1993,c.116,s.1.



Section 18A:64-21.7 - Use Of Kelsey Building By Thomas A. Edison State College

18A:64-21.7. Use of Kelsey building by Thomas A. Edison State College
2. The Kelsey School of Industrial Arts building located at the corner of West State and Willow Streets, designated as 101 West State Street, City of Trenton, County of Mercer, and State of New Jersey, along with adjacent properties known as 105 through 115 West State Street, City of Trenton, County of Mercer, and State of New Jersey are hereby designated for the exclusive use by and in support of the academic and administrative activities of Thomas A. Edison State College.

L.1993,c.116,s.2.



Section 18A:64-26 - Short Title

18A:64-26. Short title
This act shall be known and may be cited as the "Public College Auxiliary Organization Act."

L.1982, c. 16, s. 1, eff. April 1, 1982.



Section 18A:64-27 - Definitions

18A:64-27. Definitions
As used in this act:

a. "College" means any State or county college.

b. "Auxiliary organization" means an organization, subject to the provisions of this act, that performs selected functions or operations of a college while maintaining an identity distinct from that of the college.

L.1982, c. 16, s. 2, eff. April 1, 1982. Amended by L.1983, c. 23, s. 1, eff. Jan. 22, 1983.



Section 18A:64-28 - Number Of Organizations

18A:64-28. Number of organizations
A college may establish and utilize one or more auxiliary organizations for the performance of college operations or functions.

L.1982, c. 16, s. 3, eff. April 1, 1982.



Section 18A:64-29 - Functions And Operations

18A:64-29. Functions and operations
4. An auxiliary organization may engage only in such operations and may serve only such functions as are allowed by law and as shall be approved by the board of trustees of the college. Such functions or operations may include, but shall not be limited to:

a. operation of student centers;



b. operation of student pubs;



c. management of student dormitories;



d. operation of college bookstores.



L.1982,c.16,s.4; amended 1994,c.48,s.103.



Section 18A:64-30 - Powers

18A:64-30. Powers
Each auxiliary organization shall be a body corporate and politic, with corporate succession. Each auxiliary organization shall have the power to contract, to sue and be sued, to make, amend and rescind rules for its own reorganization and operation, but it shall not in any manner, directly, or indirectly, pledge the credit of the State.

L.1982, c. 16, s. 5, eff. April 1, 1982.



Section 18A:64-31 - Board Of Directors; Composition; Terms; Vacancies

18A:64-31. Board of directors; composition; terms; vacancies
Each auxiliary organization shall have a board of directors composed of the president of the college or his designee, one member of the college board of trustees, and at least five citizens appointed by the college board of trustees, at least two of whom shall be students. The citizen members shall be appointed for 3 year terms except that the initial appointment shall be staggered so that two members shall be appointed for terms of 2 years and one member shall be appointed for a term of 1 year. There shall be no limitation on the number of terms an individual may serve. Vacancies shall be filled in the manner of the original appointment. Each member shall serve until a successor is appointed and qualified.

L.1982, c. 16, s. 6, eff. April 1, 1982.



Section 18A:64-32 - Board Of Directors; Conflict Of Interest; Expenses

18A:64-32. Board of directors; conflict of interest; expenses
No member of the board of directors of an auxiliary organization shall have a financial interest in any contract or other transaction entered into by the board of which he is a member. Any contract or transaction entered into in violation of this section is void. The members of the board of directors shall receive no compensation for their services, but shall be paid their necessary expenses in performing their duties.

L.1982, c. 16, s. 7, eff. April 1, 1982.



Section 18A:64-33 - Board As Public Body; Provisions Governing

18A:64-33. Board as public body; provisions governing
The board of directors is a "public body" as defined in section 3 of the "Open Public Meetings Act," P.L.1975, c. 231 (C. 10:4-8), and shall conduct its business in accordance with the provisions of that act.

L.1982, c. 16, s. 8, eff. April 1, 1982.



Section 18A:64-34 - Bank Accounts, Purchases

18A:64-34. Bank accounts, purchases
9. An auxiliary organization shall maintain its own bank accounts and shall make such purchases as are necessary to its operation, without regard to the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), pursuant to regulations promulgated by the Board of Trustees.

L.1982,c.16,s.9; amended 1994,c.48,s.104.



Section 18A:64-35 - Legal Counsel

18A:64-35. Legal counsel
An auxiliary organization shall obtain private legal counsel and shall not be represented by the Attorney General.

L.1982, c. 16, s. 10, eff. April 1, 1982.



Section 18A:64-36 - Acceptance Of Gifts

18A:64-36. Acceptance of gifts
11. An auxiliary organization may accept any grant, contract, bequest, trust or gift unless the Board of Trustees determines that acceptance would be contrary to policies of the institution or inconsistent with public policy.

L.1982,c.16,s.11; amended 1994,c.48,s.105.



Section 18A:64-37 - Annual Budget; Approval

18A:64-37. Annual budget; approval
The annual budget of each auxiliary organization shall be approved by the board of directors of the organization.

L.1982, c. 16, s. 12, eff. April 1, 1982.



Section 18A:64-38 - Officers And Employees; Civil Service

18A:64-38. Officers and employees; civil service
As may be necessary for its operation, an auxiliary organization may appoint, retain and employ officers, agents, employees and experts, who shall be within the unclassified service of the Civil Service; except that, officers, agents, employees and experts of an auxiliary organization established by a county college shall not be subject to the provisions of Title 11 of the Revised Statutes.

L.1982, c. 16, s. 13, eff. April 1, 1982. Amended by L.1983, c. 23, s. 2, eff. Jan. 22, 1983.



Section 18A:64-39 - Colleges; Leasing Or Renting Of Facilities

18A:64-39. Colleges; leasing or renting of facilities
An auxiliary organization may lease or rent facilities and office space from the college, provided that it reimburses the college for the fair rental value for its use of such facilities.

L.1982, c. 16, s. 14, eff. April 1, 1982.



Section 18A:64-40 - Commercial Services On College Campuses; Self Support; Surplus Funds

18A:64-40. Commercial services on college campuses; self support; surplus funds
Operations of commercial services on college campuses, such as a food service or bookstore, or such commercial services as may be provided in a college union, shall, when operated by an auxiliary organization, be self supporting. Any surplus funds from commercial operations shall be used for purposes that are consistent with the educational purposes of the institution.

L.1982, c. 16, s. 15, eff. April 1, 1982.



Section 18A:64-41 - Expenses; Liability In Tort Or Contract

18A:64-41. Expenses; liability in tort or contract
Expenses incurred by an auxiliary organization shall be payable from funds raised by the organization, and no liability or obligation, in tort or contract, shall be incurred by the State for the operation of such an organization.

L.1982, c. 16, s. 16, eff. April 1, 1982.



Section 18A:64-42 - Financial Standards

18A:64-42. Financial standards
17. The board of trustees shall, prior to the operation of any auxiliary organization under this act:

a. Institute with the approval of the Director of the Division of Budget and Accounting a standard Statewide accounting and reporting system for businesslike management of the operation of auxiliary organizations.

b. Implement financial standards which will tend to assure the fiscal viability of auxiliary organizations. These standards shall include proper provisions for professional management, adequate working capital, adequate reserve funds for current operations and capital replacements, insurance, and adequate provisions for new business requirements.

c. Institute procedures to assure that transactions of the auxiliary organizations are within the educational purposes of the college.

d. Develop policies for the appropriation of surplus funds not required to implement section 15 of P.L.1982, c.16 (C.18A:64-40). Uses of such funds shall be regularly reported to the board of trustees of the college.

e. Determine which college employees may also be employed by the auxiliary organization and the terms and conditions of such employment.

L.1982,c.16,s.17; amended 1994,c.48,s.106.



Section 18A:64-43 - Certified Public Accountant

18A:64-43. Certified public accountant
18. A certified public accountant shall be selected by each auxiliary organization. The certified public accountant shall annually audit the auxiliary organization's funds. Auxiliary organizations shall contract for and receive such audit annually, and shall submit the audit to the board of trustees of the college, and to the Director of the Division of Budget and Accounting.

L.1982,c.16,s.18; amended 1994,c.48,s.107.



Section 18A:64-44 - College Student Government Association; Compliance With Act

18A:64-44. College student government association; compliance with act
Each college student government association to which student fee moneys are allocated by the college, whether or not it is an auxiliary organization subject to the provisions of this act, shall comply with the provisions of section 18 of this act.

L.1982, c. 16, s. 19, eff. April 1, 1982.



Section 18A:64-45 - New Jersey Association Of State Colleges And Universities.

18A:64-45 New Jersey Association of State Colleges and Universities.

1.There is established a body corporate and politic, with corporate succession, to be known as the New Jersey Association of State Colleges and Universities. New Jersey City University, Kean University, Montclair State University, Ramapo College of New Jersey, Richard Stockton College of New Jersey, Thomas Edison State College, The College of New Jersey and The William Paterson University of New Jersey shall constitute the membership of the association.

L.1985, c.161, s.1; amended 1999, c.46, s.35; 2012, c.45, s.71.



Section 18A:64-46 - Membership Of Association.

18A:64-46 Membership of association.

2.The association shall consist of eight voting members to be appointed as follows: one member from each member institution's boards of trustees, appointed by the members thereof. In addition the presidents of the member institutions shall serve as ex officio, nonvoting members.

Members shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

L.1985, c.161, s.2; amended 1994, c.48, s.108; 1999, c.46, s.36; 2012, c.45, s.72.



Section 18A:64-47 - Officers; Rules

18A:64-47. Officers; rules
The association shall select such officers and make such rules as may be necessary for the transaction of business.

L. 1985, c. 161, s. 3, eff. July 1, 1985.



Section 18A:64-48 - Powers, Responsibilities Of Association.

18A:64-48 Powers, responsibilities of association.

4.The association shall have perpetual succession and shall have the following powers and responsibilities:

a.To make, amend and repeal rules, regulations and bylaws for its own governance and guidance, not inconsistent with the purposes of the association;

b.To adopt an official seal and alter the same at pleasure;

c.To maintain an office at such place or places in the State as it may designate;

d.To sue and be sued in its own name;

e.To borrow money, to issue bonds or notes therefor, and to secure the same by pledge or mortgage of its real and personal property, but it shall not in any manner, directly or indirectly, pledge the credit of the State; and

f.To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this article. All this property shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes.

L.1985,c.161,s.4; amended 1999, c.46, s.37.



Section 18A:64-49 - Executive Director; Duties, Compensation.

18A:64-49 Executive director; duties, compensation.

5.The association shall employ an executive director, who shall be responsible for the administration of all the activities of the association including staff services. The executive director shall serve at the pleasure of the association. The salary of the executive director and all other personnel shall be determined by the association.

L.1985,c.161,s.5; amended 1999, c.46, s.38.



Section 18A:64-50 - Purposes Of Association.

18A:64-50 Purposes of association.

6.The association shall encourage and aid all movements for the improvement of education at the member institutions and shall make recommendations to the Governor, Legislature, Commission on Higher Education and Presidents' Council regarding the coordination of the member institutions on matters of mutual interest and concern.

L.1985,c.161,s.6; amended 1994, c.48, s.109; 1999, c.46, s.39.



Section 18A:64-51 - Dues From Member Institutions.

18A:64-51 Dues from member institutions.

7.For purposes of defraying the expenses of the association, the member institutions shall pay the necessary expenses incurred by the members and shall appropriate annually such sums for dues as may be assessed by the association. The assessment shall be made only upon a two-thirds vote of the membership present at the meeting, after notice of the taking of that vote shall have been given to each member institution in writing at least 60 days before the meeting of the association. Dues shall be assessed upon a graduated scale according to the size of each member institution.

L.1985,c.161,s.7; amended 1999, c.46, s.40.



Section 18A:64-52 - Short Title

18A:64-52. Short title
This article shall be known and may be cited as the "State College Contracts Law."

L. 1986, c. 43, s. 1, eff. July 9, 1986.



Section 18A:64-53 - Definitions.

18A:64-53 Definitions.
2.As used in this article, unless the context otherwise indicates:

a."Board of trustees" means the board of a State college;

b."Contracting agent" means the business officer of the State college having the power to prepare advertisements, to advertise for and receive bids, and to make awards for the State college in connection with the purchases, contracts or agreements permitted by this article or the officer, committee or employee to whom the power has been delegated by the State college;

c."Contracts" means contracts or agreements for the performance of work or the furnishing or hiring of services, materials or supplies, as distinguished from contracts of employment;

d."Legal newspaper" means a newspaper circulating in this State which has been printed and published in the English language at least once a week for at least one year continuously;

e."Materials" includes goods and property subject to chapter 2 of Title 12A of the New Jersey Statutes, apparatus or any other tangible thing, except real property or any interest therein;

f."Extraordinary unspecifiable services" means services or products which cannot be reasonably described by written specifications;

g."Professional services" means services rendered or performed by a person authorized by law to practice a recognized profession and whose practice is regulated by law and the performance of which services requires knowledge of an advanced type in a field of learning acquired by a prolonged formal course of specialized instruction and study as distinguished from general academic instruction or apprenticeship and training. Professional services also means services rendered in the performance of work that is original and creative in character in a recognized field of artistic endeavor;

h."Project" means any work, undertaking, construction or alteration;

i."Purchases" are transactions, for a valuable consideration, creating or acquiring an interest in goods, services and property except real property or any interest therein;

j."State college" means an institution of higher education established pursuant to chapter 64 of Title 18A of the New Jersey Statutes;

k."Work" includes services and any other activity of a tangible or intangible nature performed or assumed pursuant to a contract or agreement with a State college;

l."Information technology" means telecommunication goods and services, including, but not limited to, software, hardware and systems implementation and support for voice, data and video.

L.1986,c.43,s.2; amended 2005, c.369, s.2.



Section 18A:64-54 - Bid Threshold.

18A:64-54 Bid threshold.
3. a. Any purchase, contract or agreement for the performance of any work or the furnishing or hiring of materials or supplies, the cost or price of which, together with any sums expended for the performance of any work or services in connection with the same project or the furnishing of similar materials or supplies during the same fiscal year, paid with or out of college funds, does not exceed the total sum of $26,200 or, commencing January 1, 2005, the amount determined pursuant to subsection b. of this section, in any fiscal year may be made, negotiated and awarded by a contracting agent, when so authorized by resolution of the board of trustees of the State college without public advertising for bids and bidding therefor.

b.Commencing January 1, 2005 and every two years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in subsection a. of this section in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York and Northeastern New Jersey and the Philadelphia areas, as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which it is reported.

c.Any purchase, contract or agreement made pursuant to this section may be awarded for a period of 36 consecutive months, notwithstanding that the 36 -month period does not coincide with the fiscal year.

L.1986,c.43,s.3; amended 1994, c.48, s.110; 1997, c.292, s.1; 2005, c.369, s.3.



Section 18A:64-55 - Public Bidding Required.

18A:64-55 Public bidding required.
4.Every contract or agreement for the performance of any work or the furnishing or hiring of any materials or supplies, the cost or the contract price of which is to be paid with or out of college funds, not included within the terms of section 3 of this article, shall be made and awarded only by the State college after public advertising for bids and bidding therefor, except as provided otherwise in this article or specifically by any other law. No work, materials or supplies shall be undertaken, acquired or furnished for a sum exceeding in the aggregate $26,200 or, commencing January 1, 2005, the amount determined pursuant to subsection b. of section 3 of P.L.1986, c.43 (C.18A:64-54), except by written contract or agreement.

L.1986,c.43.s.4; amended 1997, c.292, s.2; 2005, c.369, s.4.



Section 18A:64-56 - Exceptions.

18A:64-56 Exceptions.
5.Any purchase, contract or agreement of the character described in section 4 of P.L.1986, c.43 (C.18A:64-55) may be made, negotiated or awarded by the State college by resolution at a public meeting of its board of trustees without public advertising for bids or bidding therefor if:

a.The subject matter thereof consists of:

(1)Professional services; or

(2)Extraordinary unspecifiable services and products which cannot reasonably be described by written specifications, subject, however, to procedures consistent with open public bidding whenever possible; or

(3)Materials or supplies which are not available from more than one potential bidder, including without limitation materials or supplies which are patented or copyrighted; or

(4)The doing of any work by employees of the State college; or

(5)The printing of all legal notices and legal briefs, records and appendices to be used in any legal proceeding to which the State college may be a party and the use of electronic data or media services, including the internet, for the printing of these legal notices and legal briefs, records and appendices; or

(6)Textbooks, copyrighted materials, student produced publications and services incidental thereto, library materials including without limitation books, periodicals, newspapers, documents, pamphlets, photographs, reproductions, microfilms, pictorial or graphic works, musical scores, maps, charts, globes, sound recordings, slides, films, filmstrips, video and magnetic tapes, other printed or published matter and audiovisual and other materials of a similar nature, necessary binding or rebinding of library materials and specialized library services, including electronic databases and digital formats; or

(7)Food supplies and services, including food supplies and management contracts for student centers, dining rooms and cafeterias; or

(8)The supplying of any product or the rendering of any service by the public utility which is subject to the jurisdiction of the Board of Public Utilities, in accordance with tariffs and schedules of charges made, charged and exacted, filed with that board; or

(9)Equipment repair service if in the nature of an extraordinary unspecifiable service and necessary parts furnished in connection with the services; or

(10) Specialized machinery or equipment of a technical nature which will not reasonably permit the drawing of specifications, and the procurement thereof without advertising is in the public interest; or

(11) Insurance, including the purchase of insurance coverage and consulting services, which exceptions shall be in accordance with the requirements for extraordinary unspecifiable services; or

(12) Publishing of legal notices in newspapers as required by law and the use of electronic data or media services, including the internet, for the publication of the legal notices; or

(13) The acquisition of artifacts or other items of unique intrinsic, artistic or historic character; or

(14) The collection of amounts due on student loans, including without limitation loans guaranteed by or made with funds of the United States of America, and amounts due on other financial obligations to the State college, including but not limited to, the amounts due on tuition and fees and room and board; or

(15) Professional consulting services; or

(16) Entertainment, including without limitation theatrical presentations, band and other concerts, movies and other audiovisual productions; or

(17) Contracts employing funds created by student activities fees charged to students or otherwise raised by students and expended by student organizations; or

(18) Printing, including without limitation catalogs, yearbooks and course announcements and the production and reproduction of such material in electronic and digital formats, including compact discs; or

(19) Information technology; or

(20) Personnel recruitment and advertising, including without limitation advertising seeking student enrollment; or

(21) Educational supplies, books, articles of clothing and other miscellaneous articles purchased by a State college for resale to college students and employees; or

(22) Purchase or rental of graduation caps and gowns and award certificates or plaques; or

(23) Items available from vendors at costs below State contract pricing for the same product or service, which meets or exceeds the State contract terms or conditions; or

(24) Management contracts for bookstores, performing arts centers, residence halls, parking facilities and building operations; or

(25) Consulting services involving information technology, curricular or programmatic review, fund raising, transportation, safety or security; or

(26) Construction management services for construction, alteration or repair of any building or improvement; or

(27) Purchase or rental of equipment of a technical nature when the procurement thereof without advertising is necessary in order to assure standardization of equipment and interchangeability of parts in the public interest.

b.It is to be made or entered into with the United States of America, the State of New Jersey, a county or municipality or any board, body, or officer, agency or authority or any other state or subdivision thereof.

c.The State college has advertised for bids pursuant to section 4 of P.L.1986, c.43 (C.18A:64-55) on two occasions and (i) has received no bids on both occasions in response to its advertisement, or (ii) has rejected the bids on two occasions because the State college has determined that they are not reasonable as to price, on the basis of cost estimates prepared for or by the State college prior to the advertising therefor, or have not been independently arrived at in open competition, or (iii) on one occasion no bids were received pursuant to (i) and on one occasion all bids were rejected pursuant to (ii), in whatever sequence; any contract or agreement may then be negotiated by a two-thirds affirmative vote of the authorized membership of the board of trustees authorizing the contract or agreement; provided that:

(1)A reasonable effort is just made by the contracting agent to determine that the same or equivalent materials or supplies at a cost which is lower than the negotiated price are not available from any agency or authority of the United States, the State of New Jersey or of the county in which the State college is located, or any municipality in close proximity to the State college;

(2)The terms, conditions, restrictions and specifications set forth in the negotiated contract or agreement are not substantially different from those which were the subject of competitive bidding pursuant to section 4 of this article; and

(3)Any minor amendment or modification of any of the terms, conditions, restrictions and specifications, which were the subject of competitive bidding pursuant to section 4 of P.L.1986, c.43 (C.18A:64-55), shall be stated in the resolution awarding the contract or agreement; except that if on the second occasion the bids received are rejected as unreasonable as to price, the State college shall notify each responsible bidder submitting bids on the second occasion of its intention to negotiate and afford each bidder a reasonable opportunity to negotiate, but the State college shall not award the contract or agreement unless the negotiated price is lower than the lowest rejected bid price submitted on the second occasion by a responsible bidder, is the lowest negotiated price offered by any reasonable vendor, and is a reasonable price for the work, materials, supplies or services. Whenever a State college shall determine that a bid was not arrived at independently in open competition pursuant to subsection c. (ii) of this section, it shall thereupon notify the Attorney General of the facts upon which its determination is based and, when appropriate, it may institute appropriate proceedings in any State or federal court of competent jurisdiction for a violation of any State or federal antitrust law or laws relating to the unlawful restraint of trade.

L.1986,c.43,s.5; amended 1994, c.48, s.111; 2005, c.369, s.5.



Section 18A:64-57 - Emergency Procedures.

18A:64-57 Emergency procedures.
6.Any purchase, contract, or agreement may be made, negotiated or awarded by a State college without public advertising for bids and bidding therefor, notwithstanding that the cost or contract price will exceed $26,200 or, commencing January 1, 2005, the amount determined pursuant to subsection b. of section 3 of P.L.1986, c.43 (C.18A:64-54), when an emergency affecting the health, safety or welfare of occupants of college property requires the immediate delivery of the materials or supplies or the performance of the work, if the purchases, contracts or agreements are awarded or made in the following manner:

a.A written requisition for the performance of the work or the furnishing of materials or supplies, certified by the employee in charge of the building, facility or equipment where the emergency occurred, is filed with the contracting agent or his deputy in charge describing the nature of the emergency, the time of its occurrence, and the need for invoking this section. The contracting agent, or his deputy in charge, being satisfied that the emergency exists, is authorized to award a contract for the work, materials or supplies.

b.Upon the furnishing of the work, materials or supplies in accordance with the terms of the contract or agreement, the contractor furnishing the work, materials or supplies is entitled to be paid therefor and the State college is obligated for the payment.

c.The board of trustees may prescribe rules and procedures to implement the requirements of this section.

L.1986,c.43,s.6; amended 1997, c.292, s.3; 2005, c.369, s.6.



Section 18A:64-58 - Contract Subdivision Prohibited

18A:64-58. Contract subdivision prohibited
7. No purchase, contract or agreement which is single in character or which necessarily or by reason of the quantities required to effectuate the purpose of the purchase, contract or agreement includes the furnishing of additional services or equipment or buying materials or supplies or the doing of additional work, shall be subdivided so as to bring it or any of the parts thereof under the maximum price or cost limitation set forth in P.L.1986, c.43 (C.18A:64-52 et seq.), thus dispensing with the requirement of public advertising and bidding therefor. Where the doing of any work is included in or incident to the performance or completion of any project which is single in character or inclusive of the furnishing of additional work, materials or supplies or which requires the furnishing of more than one article of materials or supplies, all of the work, materials or supplies requisite for the completion of the project shall be included in one purchase, contract or agreement.

L.1986,c.43,s.7; amended 1994,c.48,s.112.



Section 18A:64-59 - Annual Solicitation

18A:64-59. Annual solicitation
Except as provided in this article, every State college shall, on an annual basis or at such lesser intervals as may be fixed by it, solicit by public advertisement the submission of bids for the furnishing of all work, materials and supplies which can be purchased or agreed or contracted to be furnished only after public advertising for bids and bidding therefor.

L. 1986, c. 43, s. 8, eff. July 9, 1986.



Section 18A:64-60 - State College Purchases Through State Agency; Procedure.

18A:64-60 State college purchases through State agency; procedure.

9. a. Any State college, without advertising for bids, or after having rejected all bids obtained pursuant to advertising therefor, may purchase any materials, supplies, goods, services or equipment pursuant to a contract or contracts for those materials, supplies, goods, services or equipment entered into on behalf of the State by the Division of Purchase and Property or any municipality or county in this State.

b.A State college may also use, without advertising for bids, or having rejected all bids obtained pursuant to advertising, the Federal Supply Schedules of the General Services Administration or schedules from other federal procurement programs subject to the following conditions:

(1)the price of the goods or services being procured is no greater than the price offered to federal agencies;

(2)the State college receives the benefit of federally mandated price reductions during the term of the contract and is protected from price increases during that time; and

(3)the price of the goods or services being procured is no greater than the price of the same or equivalent goods or services under any State contract, unless the State college determines that because of factors other than price, selection of a vendor from the Federal Supply Schedules would be more advantageous to the State college.

c.Whenever a purchase is made pursuant to this section, the State college shall place its order with the vendor offering the lowest price, including delivery charges, that best meets the requirements of the State college. Prior to placing such an order, the State college shall document with specificity that the materials, supplies, goods, services or equipment selected best meet the requirements of the State college.

L.1986,c.43,s.9; amended 1996,c.16,s.5; 2005,c.369,s.7; 2006,c.10,s.2.



Section 18A:64-61 - Joint Action Authorized.

18A:64-61 Joint action authorized.

10.The board of trustees of two or more State colleges may provide jointly by agreement for the purchasing of work, materials, or supplies for their respective colleges, and also may enter into a joint purchasing agreement with other units of State or local government, or one State college may provide for such purchase by joint agreement with other units of State or local government.

L.1986, c.43, s.10; amended 1994, c.48, s.113; 2013, c.207, s.1.



Section 18A:64-62 - Contents Of Agreements

18A:64-62. Contents of agreements
a. Joint agreements shall set forth the categories of work, materials or supplies to be purchased, the manner of advertising for bids and of awarding of contracts, the method of payment by each participating State college or other governmental unit and other matters deemed necessary to carry out the purposes of the agreement.

b. Funds for each participant's share of expenditures for purchases under any joint agreement shall be appropriated and paid in the manner set forth in the agreement and in the same manner as appropriations are made for other expenses of the participant.

L. 1986, c. 43, s. 11, eff. July 9, 1986.



Section 18A:64-63 - Subject To Laws

18A:64-63. Subject to laws
12. Joint purchases and all agreements pertaining thereto shall be subject to all provisions of law.

L.1986,c.43,s.12; amended 1994,c.48,s.114.



Section 18A:64-63.1 - State college, university authorized to participate in cooperative pricing system.

18A:64-63.1 State college, university authorized to participate in cooperative pricing system.
1. a. A State college or university is authorized to be a participating contracting unit in a cooperative pricing system established pursuant to the laws of this State.

b. A State college or university may make purchases and contract for services through the use of a nationally-recognized and accepted cooperative purchasing agreement, including a cooperative purchasing agreement in existence as of the effective date of P.L.2016, c.50 (C.18A:64-63.1 et al.), in accordance with the provisions of paragraph (3) of subsection b. of section 7 of P.L.1996, c.16 (C.52:34-6.2).

c. The State Treasurer may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which are necessary to effectuate the purposes of this section.

L.2016, c.50, s.1.



Section 18A:64-64 - Specification

18A:64-64. Specification
All specifications for any purchase, contract or agreement governed by this article shall be drafted in a manner to encourage free, open and competitive bidding. In particular, no specifications under this article may:

a. Require a standard, restriction, condition or limitation not directly related to the purpose, function or activity for which the purchase, contract or agreement is made; or

b. Require that any bidder be a resident of, or that his place of business be located in, the county in which the purchase will be made or the contract or agreement performed, unless the physical proximity of the bidder is requisite to the efficient and economical purchase or performance of the contract or agreement; or

c. Discriminate on the basis of race, religion, sex or national origin; or

d. Require with regard to any purchase, contract or agreement the furnishing of any "brand name," although specifications may in all cases require "brand name or equivalent," nor shall materials or supplies which are patented or copyrighted be specified unless the resolution authorizing the purchase, contract or agreement sets forth the manner in which the special need for the patented or copyrighted materials or supplies is directly related to the performance or purpose for which the purchase, contract or agreement is made; or

e. Fail to include any option for renewal, extension or release which the State college may intend to exercise or require; or

f. Fail to include any terms and conditions necessary for the performance of any extra work; or

g. Fail to disclose any matter necessary to the substantial performance of the contract or agreement.

Any specification adopted by the State college which knowingly excludes prospective bidders by reason of the impossibility of performance, bidding or qualification by any but one bidder, except as provided herein, shall be null and void and of no effect, and the purchase, contract or agreement shall be readvertised, and the original purchase, contract or agreement shall be set aside by the board of trustees of the State college.

L. 1986, c. 43, s. 13, eff. July 9, 1986.



Section 18A:64-65 - Advertisement For Bids; Notice Of Revisions.

18A:64-65 Advertisement for bids; notice of revisions.
14. a. All advertisements for bids shall be published in a legal newspaper sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding but in no event less than 10 days prior to that date for any construction projects or any other contract or purchase. In addition to being published in a legal newspaper, advertisements may also be posted using electronic data or media services, including the internet. The advertisement shall designate the manner of submitting and of receiving the bids and the time and place at which the bids will be received. If the published specifications provide for receipt of bids by mail, those bids which are mailed to the State college shall be sealed and shall be opened only at such time and place as all bids received are unsealed and announced. At that time and place, the contracting agent of the State college shall publicly receive the bids and thereupon immediately proceed to unseal them and publicly announce the contents, which announcement shall be made in the presence of any parties bidding or their agents who are then and there present. A proper record of the prices and terms shall be made. No bids shall be received after the time designated in the advertisement.

b.Notice of revisions or addenda to advertisements or bid documents relating to bids shall be published in a legal newspaper or newspapers no later than seven days, Saturdays, Sundays and holidays excepted, prior to the bid due date. The notice shall be provided to any person who has submitted a bid or who has received a bid package, in one of the following ways: (a) in writing by certified mail or (b) by certified facsimile transmission, meaning that the sender's facsimile machine produces a receipt showing date and time of transmission and that the transmission was successful or (c) by a delivery service that provides certification of delivery to the sender. Failure to advertise or provide proper notification of revisions or addenda to advertisements or bid documents related to bids as prescribed by this section shall prevent the acceptance of bids and require the readvertisement for bids.

Failure to obtain a receipt when good faith notice is sent or delivered to the address or telephone facsimile number on file with the State college shall not be considered failure by the State college to provide notice.

L.1986,c.43,s.14; amended 1992, c.61, s.3; 1993, c.60; 1994, c.48, s.115; 2005, c.191, s.2; 2005, c.369, s.8.



Section 18A:64-66 - Conformance To Specifications

18A:64-66. Conformance to specifications
No bid shall be accepted which does not conform to the specifications furnished therefor. Nothing contained in this article shall be construed as depriving any State college of the right to reject all bids.

L. 1986, c. 43, s. 15, eff. July 9, 1986.



Section 18A:64-67 - Guaranty.

18A:64-67 Guaranty.
16. There may be required from any person bidding on any purchase, contract or agreement, advertised in accordance with law, that the bid be accompanied by a guaranty payable to the State college that, if the purchase, contract or agreement is awarded to him, he will enter into a contract therefor. The guaranty shall be in the amount of 10% of the bid but not in excess of $20,000.00, except as otherwise provided herein, and may be given, at the option of the bidder, by certified check, cashier's check or bid bond. For a construction contract the guaranty shall be in the amount of 10% of the bid. In the event that any law or regulation of the United States imposes any condition upon the awarding of a monetary grant to any State college, which condition requires a guaranty in an amount other than 10% of the bid or in excess of $20,000.00, the provisions of this section shall not apply and the requirements of the law or regulation of the United States shall govern.

The college may require a bid guaranty alone without also requiring a performance bond or other security in the contract.

L.1986,c.43,s.16; amended 2005, c.369, s.9.



Section 18A:64-68 - Provision Of Surety Company Bond, Other Security.

18A:64-68 Provision of surety company bond, other security.
17. a. In addition to or independently of the guaranty which may be required pursuant to this article, the State college may require that the successful bidder provide a surety company bond or other security acceptable to the State college:

(1)For the faithful performance of all provisions of the advertisement for bids, the specifications and any other documents issued to bidders or a repair or maintenance bond; and

(2)In a form which may be required in the specifications or other documents issued to bidders.

b.In every case in which a performance bond is required, the requirement shall be set forth in the specifications or other documents issued to all bidders.

c.The State college shall require that all performance bonds be issued by a surety which meets the following standards:

(1)The surety shall have the minimum surplus and capital stock or net cash assets required by R.S.17:17-6 or R.S.17:17-7, whichever is appropriate, at the time the invitation to bid is issued; and

(2)With respect to all payment and performance bonds in the amount of $850,000 or more, (a) if the amount of the bond is at least $850,000 but not more than $3.5 million, the surety shall hold a current certificate of authority, issued by the United States Secretary of the Treasury pursuant to 31 U.S.C.s.9305, that is valid in the State of New Jersey as listed annually in the United States Treasury Circular 570, except that if the surety has been operational for a period in excess of five years, the surety shall be deemed to meet the requirements of this subparagraph if it is rated in one of the three highest categories by an independent, nationally recognized United States rating company that determines the financial stability of insurance companies, which rating company or companies shall be determined pursuant to standards promulgated by the Commissioner of Banking and Insurance by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and (b) if the amount of the bond is more than $3.5 million, then the surety shall hold a current certificate of authority, issued by the United States Secretary of the Treasury pursuant to 31 U.S.C.s.9305, that is valid in the State of New Jersey as listed annually in the United States Treasury Circular 570 and, if the surety has been operational for a period in excess of five years, shall be rated in one of the three highest categories by an independent, nationally recognized United States rating company that determines the financial stability of insurance companies, which rating company or companies shall be determined pursuant to standards promulgated by the Commissioner of Banking and Insurance by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). A surety subject to the provisions of subparagraph (b) of this paragraph which does not hold a certificate of authority issued by the United States Secretary of the Treasury shall be exempt from the requirement to hold such a certificate if the surety meets an equivalent set of standards developed by the Commissioner of Banking and Insurance through regulation which is at least equal, and may exceed, the general criteria required for issuance of a certificate of authority by the United States Secretary of the Treasury pursuant to 31 U.S.C.s.9305. A surety company seeking such an exemption shall, not later than the 180th day following the effective date of P.L.1995, c.384 (N.J.S.2A:44-143 et al.), certify to the appropriate State college that it meets that equivalent set of standards set forth by the commissioner as promulgated.

d.A State college shall not accept more than one payment and performance bond to cover a single construction contract. The State college may accept a single bond executed by more than one surety to cover a single construction contract only if the combined underwriting limitations of all the named sureties, as set forth in the most current annual revision of United States Treasury Circular 570, or as determined by the Commissioner of Banking and Insurance pursuant to R.S.17:18-9, meet or exceed the amount of the contract to be performed.

e.A board, officer or agent contracting on behalf of a State college shall not accept a payment or performance bond unless there is attached thereto a Surety Disclosure Statement and Certification to which each surety executing the bond shall have subscribed. This statement and certification shall be complete in all respects and duly acknowledged according to law, and shall have substantially the following form:

SURETY DISCLOSURE STATEMENT AND CERTIFICATION

, surety(ies) on the attached bond, hereby certifies(y) the following:

(1) The surety meets the applicable capital and surplus requirements of R.S.17:17-6 or R.S.17:17-7 as of the surety's most current annual filing with the New Jersey Department of Banking and Insurance.

(2)The capital (where applicable) and surplus, as determined in accordance with the applicable laws of this State, of the surety(ies) participating in the issuance of the attached bond is (are) in the following amount(s) as of the calendar year ended December 31, (most recent calendar year for which capital and surplus amounts are available), which amounts have been certified as indicated by certified public accountants (indicating separately for each surety that surety's capital and surplus amounts, together with the name and address of the firm of certified public accounts that shall have certified those amounts):







.

(3) (a) With respect to each surety participating in the issuance of the attached bond that has received from the United States Secretary of the Treasury a certificate of authority pursuant to 31 U.S.C.s.9305, the underwriting limitation established therein and the date as of which that limitation was effective is as follows (indicating for each such surety that surety's underwriting limitation and the effective date thereof):







.

(b)With respect to each surety participating in the issuance of the attached bond that has not received such a certificate of authority from the United States Secretary of the Treasury, the underwriting limitation of that surety as established pursuant to R.S.17:18-9 as of (date on which such limitation was so established) is as follows (indicating for each such surety that surety's underwriting limitation and the date on which that limitation was established):







.

(4)The amount of the bond to which this statement and certification is attached is $ .

(5)If, by virtue of one or more contracts of reinsurance, the amount of the bond indicated under item (4) above exceeds the total underwriting limitation of all sureties on the bond as set forth in item (3)(a) or (3)(b) above, or both, then for each such contract of reinsurance:

(a)The name and address of each such reinsurer under that contract and the amount of that reinsurer's participation in the contract is as follows:







; and

(b)Each surety that is party to any such contract of reinsurance certifies that each reinsurer listed under item (5)(a) satisfies the credit for the reinsurance requirement established under P.L.1993, c.243 (C.17:51B-1 et seq.) and any applicable regulations in effect as of the date on which the bond to which this statement and certification is attached shall have been filed with the appropriate public agency.

CERTIFICATE

(to be completed by an authorized certifying agent

for each surety on the bond)

I (name of agent), as (title of agent) for (name of surety), a corporation/mutual insurance company/other (indicating type of business organization) (circle one) domiciled in (state of domicile), DO HEREBY CERTIFY that, to the best of my knowledge, the foregoing statements made by me are true, and ACKNOWLEDGE that, if any of those statements are false, this bond is VOID.



(Signature of certifying agent)



(Printed name of certifying agent)



(Title of certifying agent)

L.1986,c.43,s.17; amended 1995, c.384, s.4; 2005, c.369, s.10.



Section 18A:64-69 - Time Limit, Return Of Bid Guaranty.

18A:64-69 Time limit, return of bid guaranty.

18. The State college shall award the contract or reject all bids within such time as may be specified in the specifications or other documents issued to all bidders, but in no case more than 60 days, except the bids of any bidders who consent thereto, either before or after the 60-day period, may, at the request of the State college, be held for consideration for such longer period of time as may be agreed. Within three days, Sundays and holidays excepted, after the awarding of the contract and the approval of the successful bidder's performance bond, if any, the bid guaranty of the remaining bidders shall be returned to them.

L.1986,c.43,s.18; amended 2005, c.369, s.11.



Section 18A:64-70 - Awards To Responsible Bidder Whose Bid Is Most Advantageous.

18A:64-70 Awards to responsible bidder whose bid is most advantageous.

19. All contracts or agreements for the purchase of goods and services, as distinct from contracts or agreements for the construction of buildings and other improvements, which require public advertisement for bids shall be awarded by the board of trustees to the responsible bidder whose bid, conforming to the invitation for bids, will be most advantageous to the State college, price and other factors considered.

Prior to the award of any contract or agreement which does not require public advertisement, the estimated cost of which is 20% or more of the amount set forth in this act or, commencing January 1, 1985, 20% of the amount determined by the Governor pursuant to subsection b. of section 3 of this act, the contracting agent shall, except in the case of professional services, solicit quotations therefor whenever practicable, and the award thereof shall be made, in accordance with section 3 of this article, on the basis of the quotation, conforming to the request for proposals, which is most advantageous to the State college, price and other factors considered; however, if the contracting agent deems it impractical to solicit competitive quotations or having sought the quotations determines that the award should not be made on that basis, the contracting agent shall file a statement of explanation of the reason or reasons therefor, which shall be placed on file with the purchase, contract, or agreement.

L.1986,c.43,s.19; amended 2005, c.369, s.12.



Section 18A:64-73 - Liquidated Damages

18A:64-73. Liquidated damages
Any purchase, contract or agreement made pursuant to this article may include liquidated damages for the violation of any of the terms and conditions thereof or the failure to perform the contract or agreement in accordance with its terms, conditions or the terms and conditions of this article.

L. 1986, c. 43, s. 22, eff. July 9, 1986.



Section 18A:64-74 - Building Construction

18A:64-74. Building construction
Purchases, contracts or agreements for the construction of buildings and other improvements shall be subject to all the terms and conditions of this article and to the terms and conditions of this subdivision H.

L. 1986, c. 43, s. 23, eff. July 9, 1986.



Section 18A:64-75 - Plans, Specifications

18A:64-75. Plans, specifications
24. All plans and specifications for the erection, alteration, improvement or repair of college buildings shall be drawn by or under the supervision of an appropriate officer employed by the college to whom these powers shall have been delegated by the Board of Trustees.

L.1986,c.43,s.24; amended 1994,c.48,s.116.



Section 18A:64-76.1 - Advertisements By Contracting Agent For Bids; Award Of Contracts.

18A:64-76.1 Advertisements by contracting agent for bids; award of contracts.

2. a. Whenever the entire cost for the construction, alteration or repair of any building by a State college will exceed the amount determined pursuant to subsection b. of section 3 of P.L.1986, c.43 (C.18A:64-54), the contracting agent shall advertise for and receive in the manner provided by law:

(1)separate bids for branches of work in the following categories:

(a)the plumbing and gas fitting work;

(b)the refrigeration, heating and ventilating systems and equipment;

(c)the electrical work, including any electrical power plants, tele-date, fire alarm, or security systems;

(d)the structural steel and ornamental iron work;

(e)general construction, which shall include all other work and materials required for the completion of the project, or

(2)bids for all work and materials required to complete the entire project if awarded as a single contract, or

(3)both (1) and (2) above.

In the case of separate bids under paragraph (1) or (3) of this subsection, prime contractors for categories (a) through (d) shall not be required to name subcontractors in their bid. In the case of a single bid under paragraph (2) or (3), all bids submitted shall set forth the names and license numbers of all subcontractors to whom the general contractor will subcontract the work described in the foregoing categories (a) through (d). Subcontractors who furnish non-specialty trade work pursuant to category (e) in paragraph (1) of this subsection or subcontractors who furnish work to named subcontractors pursuant to categories (a) through (d) in paragraph (1) of this subsection shall not be named in the bid. Notwithstanding the foregoing provisions of this subsection, a State college may choose to require in its bid specification that a subcontractor shall be named in a bid when, in the case of paragraph (1), separate bids for each category, the work of that subcontractor exceeds 35 percent of the State college's estimated amount of value of the work, which shall be set forth in the bid specification.

b.Contracts shall be awarded to the lowest responsible bidder whose bid, conforming to the invitation for bids, will be the most advantageous to the State college. Whenever two or more bids of equal amounts are the lowest bids submitted by responsible parties, the college may award the contract to any of the parties, as, in its discretion, it may determine.

L.1992, c.61, s.2; amended 2005, c.369, s.13; 2012, c.59, s.2.



Section 18A:64-76.2 - Methods Of Withholding Of Payment.

18A:64-76.2 Methods of withholding of payment.

1.Whenever any contract, the total price of which exceeds $100,000, entered into by a State college, for the construction, reconstruction, alteration or repair of any building, structure, facility or other improvement to real property, requires the withholding of payment of a percentage of the amount of the contract, the contractor may agree to the withholding of payments in the manner prescribed in the contract, or may deposit with the State college registered book bonds, entry municipal bonds, State bonds or other appropriate bonds of the State of New Jersey, or negotiable bearer bonds or notes of any political subdivision of the State, the value of which is equal to the amount necessary to satisfy the amount that otherwise would be withheld pursuant to the terms of the contract. The nature and amount of the bonds or notes to be deposited shall be subject to approval by the State college. For purposes of this section, "value" shall mean par value or current market value, whichever is lower.

If the contractor agrees to the withholding of payments, the amount withheld shall be deposited, with a banking institution or savings and loan association insured by an agency of the Federal government, in an account bearing interest at the rate currently paid by such institutions or associations on time or savings deposits. The amount withheld, or the bonds or notes deposited, and any interest accruing on such bonds or notes, shall be returned to the contractor upon fulfillment of the terms of the contract relating to such withholding. Any interest accruing on cash payments withheld shall be credited to the State college.

L.2013, c.147, s.1.



Section 18A:64-76.3 - Provision For Partial Payments.

18A:64-76.3 Provision for partial payments.

2.Any contract, the total price of which exceeds $100,000, entered into by a State college involving the construction, reconstruction, alteration, repair or maintenance of any building, structure, facility or other improvement to real property, shall provide for partial payments to be made at least once each month as the work progresses, unless the contractor shall agree to deposit bonds with the State college pursuant to section 1 of P.L.2013, c.147 (C.18A:64-76.2).

L.2013, c.147, s.2.



Section 18A:64-76.4 - Withholding By State College Pending Completion Of Contract.

18A:64-76.4 Withholding by State college pending completion of contract.

3. a. With respect to any contract entered into by a State college pursuant to section 2 of P.L.2013, c.147 (C.18A:64-76.3) for which the contractor shall agree to the withholding of payments pursuant to section 1 of P.L.2013, c.147 (C.18A:64-76.2), 2% of the amount due on each partial payment shall be withheld by the State college pending completion of the contract.

b.Upon acceptance of the work performed pursuant to the contract for which the contractor has agreed to the withholding of payments pursuant to subsection a. of this section, all amounts being withheld by the State college shall be released and paid in full to the contractor within 45 days of the final acceptance date agreed upon by the contractor and the State college, without further withholding of any amounts for any purpose whatsoever, provided that the contract has been completed as indicated. If the State college requires maintenance security after acceptance of the work performed pursuant to the contract, such security shall be obtained in the form of a maintenance bond. The maintenance bond shall be no longer than two years and shall be no more than 100% of the project costs.

L.2013, c.147, s.3.



Section 18A:64-77 - Deduction For Costs Of Completion.

18A:64-77 Deduction for costs of completion.
26. All specifications for the doing of any construction work for a State college shall fix the date before which the work shall be completed, or the number of working days to be allowed for its completion, and every contract shall contain a provision that if the construction work is not completed by the date fixed for completion or in the number of days allowed for completion, as set forth in the specifications, there shall be a deduction from the contract price for any moneys paid by the college to other contractors for the completion of the project. This requirement shall not preclude the State college from seeking liquidated damages or other remedies.

L.1986,c.43,s.26; amended 2005, c.369, s.14.



Section 18A:64-78 - Sale Of Surplus Personal Property.

18A:64-78 Sale of surplus personal property.
27. Any college may, by resolution of its board of trustees, authorize the sale in the following manner of its personal property not needed for college purposes:

a.If the estimated fair value of the property to be sold exceeds $26,200 or, commencing January 1,2005, the amount determined pursuant to subsection b. of section 3 of P.L.1986, c.43 (C.18A:64-54), in any one sale and the property does not consist of perishable goods, it shall be sold at public sale to the highest bidder.

b.Notice of the date, time and place of the public sale, together with a description of the items to be sold and the conditions of sale, shall be published once in a legal newspaper. Sales shall be held not less than seven nor more than 14 days after the publication of the notice thereof.

c.Personal property may be sold to the United States, the State of New Jersey, another college or to any body politic by private sale without advertising for bids.

d.If no bids are received, the property may then be sold at private sale without further publication or notice thereof but in no event at less than the estimated fair value; or the State college may, if it so elects, reoffer the property at public sale. As used herein, "estimated fair value" means the market value of the property if sold by a willing seller to a willing buyer less the cost to the college of continuing to store or maintain the property.

e.A State college may reject all bids if it determines a rejection to be in the public interest. In any case in which the college has rejected all bids, it may readvertise the personal property for a subsequent public sale. If it elects to reject all bids at a second public sale pursuant to this section, it may then sell the personal property without further publication or notice thereof at private sale, but in no event shall the negotiated price at the private sale be less than the amount of the highest bid rejected at the preceding two public sales, nor shall the terms or conditions of sale be changed or amended.

f.If the estimated fair value of the property to be sold does not exceed $26,200 or, commencing January 1, 2005, the amount determined pursuant to subsection b. of section 3 of P.L.1986, c.43 (C.18A:64-54), in any one sale or the property consists of perishable goods, it may be sold at private sale without advertising for bids.

L.1986,c.43,s.27;amended 1997, c.292, s.4; 2005, c.369, s.15.



Section 18A:64-79 - Multi-year Contracts.

18A:64-79 Multi-year contracts.

28. A State college may only enter into a contract exceeding 36 consecutive months for the:

a.Supplying of fuel and oil for heating and other purposes and utilities for any term not exceeding in the aggregate five years; or

b.Plowing and removal of snow and ice for any term not exceeding in the aggregate five years; or

c.Collection and disposal of garbage and refuse for any term not exceeding in the aggregate five years; or

d.Purchase, lease or servicing of information technology for any term of not more than five years; or

e.Insurance for any term of not more than five years; or

f.Leasing or service of automobiles, motor vehicles, machinery and equipment of every nature and kind for any term not exceeding in the aggregate five years; or

g.(Deleted by amendment, P.L.2005, c.369).

h.Providing of food supplies and services, including food supplies and management contracts for student centers, dining rooms, vending operations, and cafeterias, for a term not exceeding 30 years; or

i.Performance of work or services or the furnishing of materials or supplies for the purpose of conserving energy in buildings owned by, or operations conducted by, the contracting unit, the entire price of which is to be established as a percentage of the resultant savings in energy costs, for a term not exceeding 10 years; provided that a contract is entered into only subject to and in accordance with rules and regulations adopted and guidelines promulgated by the Board of Public Utilities establishing a methodology for computing energy cost savings; or

j.Any single project for the construction, reconstruction or rehabilitation of a public building, structure or facility, or a public works project, including the retention of the services of an architect, engineer, construction manager, or other consultant in connection with the project, for the length of time necessary for the completion of the actual construction; or

k.The management and operation of bookstores, performing arts centers, residence halls, parking facilities and building operations for a term not exceeding 30 years; or

l.The provision of banking, financial services, and e-commerce services for a term not exceeding five years; or

m. The provision of services for maintenance and repair of building systems, including, but not limited to, fire alarms, fire suppression systems, security systems, and heating, ventilation, and air conditioning systems for a term not exceeding five years; or

n.Purchase of alternative energy or the purchase or lease of alternative energy services or equipment for conservation or cost saving purposes for a term not exceeding 30 years.

All multiyear leases and contracts entered into pursuant to this section, except contracts and agreements for the provision of work or the supplying of equipment to promote energy conservation and authorized pursuant to subsection i. of this section, shall contain a clause making them subject to the availability and appropriation annually of sufficient funds to meet the extended obligation or contain an annual cancellation clause.

L.1986, c.43, s.28; amended 1994, c.48, s.117; 2005, c.369, s.16; 2009, c.90, s.44.



Section 18A:64-81 - Immunity

18A:64-81. Immunity
30. No action for damages shall lie against the Board of Higher Education, the Commission on Higher Education, the Presidents' Council, any State official, any State college or its board of trustees or any of its officers because of any action taken by virtue of the provisions of this article.

L.1986,c.43,s.30; amended 1994,c.48,s.118.



Section 18A:64-82 - Indemnification Agreement.

18A:64-82 Indemnification agreement.

31.Any State college may enter into an agreement indemnifying the New Jersey Educational Facilities Authority or the United States of America, or any board, body, officer or agency thereof, from any liability for loss or damage to the person or property of others resulting from any project financed or to be financed by the New Jersey Educational Facilities Authority for the benefit of the State college, any project undertaken or to be undertaken by the federal government for the benefit of the State college or any project the cost of which or any part thereof is to be paid out of federal funds.

L.1986,c.43,s.31; amended 1999, c.217, s.10.



Section 18A:64-83 - Validation

18A:64-83. Validation
Any action, purchase, sale, contract or agreement taken, made or entered into prior to the effective date of this article is validated and confirmed; provided that in no event shall multi-year leases or contracts entered into prior to the effective date of this article be renewed or extended except in accordance with the terms and provisions of this article.

L. 1986, c. 43, s. 32, eff. July 9, 1986.



Section 18A:64-84 - Consultation With Employee Representatives

18A:64-84. Consultation with employee representatives
Prior to the conclusion of any contract or subcontract for the performance of work substantially similar to that performed by negotiations unit employees, a State college shall allow for reasonable consultation with the appropriate bargaining unit representative regarding such action. The negotiations unit's representative shall be entitled to review the supporting documentation concerning the purchase, contract or subcontract and to an assessment of the impact of that purchase, contract or subcontract on the negotiations unit employees of the college.

L. 1986, c. 43, s. 33, eff. July 9, 1986.



Section 18A:64-85 - State, County College May Enter Into Certain Contracts With A Private Entity.

18A:64-85 State, county college may enter into certain contracts with a private entity.

43. a. (1) A State college or county college may enter into a contract with a private entity, subject to subsection f. of this section, to be referred to as a public-private partnership agreement, that permits the private entity to assume full financial and administrative responsibility for the on-campus construction, reconstruction, repair, alteration, improvement, extension, management, or operation of a building, structure, or facility of, or for the benefit of, the institution, provided that the project is financed in whole by the private entity and that the State or institution of higher education, as applicable, retains full ownership of the land upon which the project is completed.

(2)A public-private partnership agreement may include an agreement under which a State or county college leases to a private entity the operation of a dormitory or other revenue-producing facility to which the college holds title, in exchange for up-front or structured financing by the private entity for the construction of classrooms, laboratories, or other academic buildings. Under the lease agreement, the college shall continue to hold title to the facility, and the private entity shall be responsible for the management, operation, and maintenance of the facility. The private entity shall receive some or all, as per the agreement, of the revenue generated by the facility and shall operate the facility in accordance with college standards. A lease agreement shall not affect the status or employment rights of college employees who are assigned to, or provide services to, the leased facility. At the end of the lease term, subsequent revenue generated by the facility, along with management, operation, and maintenance responsibility, shall revert to the college.

b. (1) A private entity that assumes financial and administrative responsibility for a project pursuant to subsection a. of this section shall not be subject to the procurement and contracting requirements of all statutes applicable to the institution of higher education at which the project is completed, including, but not limited to, the "State College Contracts Law," P.L.1986, c.43 (C.18A:64-52 et seq.), and the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.). For the purposes of facilitating the financing of a project pursuant to subsection a. of this section, a public entity may become the owner or lessee of the project or the lessee of the land, or both, may become the lessee of a dormitory or other revenue-producing facility to which the college holds title, may issue indebtedness in accordance with the public entity's enabling legislation and, notwithstanding any provision of law to the contrary, shall be empowered to enter into contracts with a private entity and its affiliates without being subject to the procurement and contracting requirements of any statute applicable to the public entity provided that the private entity has been selected by the institution of higher education pursuant to a solicitation of proposals or qualifications. For the purposes of this section, a public entity shall include the New Jersey Economic Development Authority, and any project undertaken pursuant to subsection a. of this section of which the authority becomes the owner or lessee, or which is situated on land of which the authority becomes the lessee, shall be deemed a "project" under the "New Jersey Economic Development Authority Act," P.L.1974, c.80 (C.34:1B-1 et seq.).

(2)As the carrying out of any project described pursuant to this section constitutes the performance of an essential public function, all projects predominantly used in furtherance of the educational purposes of the institution undertaken pursuant to this section, provided it is owned by or leased to a public entity, non-profit business entity, foreign or domestic, or a business entity wholly owned by such non-profit business entity, shall at all times be exempt from property taxation and special assessments of the State, or any municipality, or other political subdivision of the State and, notwithstanding the provisions of section 15 of P.L.1974, c.80 (C.34:1B-15), section 2 of P.L.1977, c.272 (C.54:4-2.2b), or any other section of law to the contrary, shall not be required to make payments in lieu of taxes. The land upon which the project is located shall also at all times be exempt from property taxation. Further, the project and land upon which the project is located shall not be subject to the provisions of section 1 of P.L.1984, c.176 (C.54:4-1.10) regarding the tax liability of private parties conducting for profit activities on tax exempt land, or section 1 of P.L.1949, c.177 (C.54:4-2.3) regarding the taxation of leasehold interests in exempt property that are held by nonexempt parties.

c.Each worker employed in the construction, rehabilitation, or building maintenance services of facilities by a private entity that has entered into a public-private partnership agreement with a State or county college pursuant to subsection a. of this section shall be paid not less than the prevailing wage rate for the worker's craft or trade as determined by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.) and P.L.2005, c.379 (C.34:11-56.58 et seq.).

d. (1) All construction projects under a public-private partnership agreement entered into pursuant to this section shall contain a project labor agreement. The project labor agreement shall be subject to the provisions of P.L.2002, c.44 (C.52:38-1 et seq.), and shall be in a manner that to the greatest extent possible enhances employment opportunities for individuals residing in the county of the project's location. Further, the general contractor, construction manager, design-build team, or subcontractor for a construction project proposed in accordance with this paragraph shall be registered pursuant to the provisions of P.L.1999, c.238 (C.34:11-56.48 et seq.), and shall be classified by the Division of Property Management and Construction to perform work on a public-private partnership higher education project. All construction projects proposed in accordance with this paragraph shall be submitted to the New Jersey Economic Development Authority for its review and approval and, when practicable, are encouraged to adhere to the Leadership in Energy and Environmental Design Green Building Rating System as adopted by the United States Green Building Council.

(2)Where no public fund has been established for the financing of a public improvement, the chief financial officer of the public owner shall require the private entity for whom the public improvement is being made to post, or cause to be posted, a bond guaranteeing prompt payment of moneys due to the contractor, his or her subcontractors and to all persons furnishing labor or materials to the contractor or his or her subcontractors in the prosecution of the work on the public improvement.

e.A general contractor, construction manager, design-build team, or subcontractor shall be registered pursuant to the provisions of P.L.1999, c.238 (C.34:11-56.48 et seq.), and shall be classified by the Division of Property Management and Construction to perform work on a public-private partnership higher education project.

f. (1) On or before August 1, 2015, all projects proposed in accordance with this section shall be submitted to the New Jersey Economic Development Authority for the authority's review and approval; except that in the case of projects proposed in accordance with paragraph (2) of subsection a. of this section, all projects shall be submitted on or before August 1, 2016. The projects are encouraged, when practicable, to adhere to the green building manual prepared by the Commissioner of Community Affairs pursuant to section 1 of P.L.2007, c.132 (C.52:27D-130.6). Any application that is deemed to be incomplete on August 2, 2015, or on August 2, 2016 in the case of an application submitted pursuant to paragraph (2) of subsection a. of this section, shall not be eligible for consideration.

(2) (a) In order for an application to be complete and considered by the authority, the application shall include, but not be limited to: (i) a public-private partnership agreement between the State or county college and the private developer; (ii) a full description of the project, including a description of any agreement for the lease of a revenue-producing facility related to the project; (iii) the estimated costs and financial documentation for the project; (iv) a timetable for completion of the project extending no more than five years after consideration and approval; and (v) any other requirements that the authority deems appropriate or necessary.

(b)As part of the estimated costs and financial documentation for the project, the application shall contain a long-range maintenance plan and shall specify the expenditures that qualify as an appropriate investment in maintenance. The long-range maintenance plan shall be approved by the authority pursuant to regulations promulgated by the authority that reflect national building maintenance standards and other appropriate building maintenance benchmarks. All contracts to implement a long-range maintenance plan pursuant to this paragraph shall contain a project labor agreement. The project labor agreement shall be subject to the provisions of P.L.2002, c.44 (C.52:38-1 et seq.), and shall be in a manner that to the greatest extent possible enhances employment opportunities for individuals residing in the county of the project's location.

(3)The authority shall review all completed applications, and request additional information as is needed to make a complete assessment of the project. No project shall be undertaken until final approval has been granted by the authority; provided, however, that the authority shall retain the right to revoke approval if it determines that the project has deviated from the plan submitted pursuant to paragraph (2) of this subsection.

(4)The authority may promulgate any rules and regulations necessary to implement this subsection, including provisions for fees to cover administrative costs.

Where no public fund has been established for the financing of a public improvement, the chief financial officer of the public owner shall require the private entity for whom the public improvement is being made to post, or cause to be posted, a bond guaranteeing prompt payment of moneys due to the contractor, his or her subcontractors and to all persons furnishing labor or materials to the contractor or his or her subcontractors in the prosecution of the work on the public improvement.

g.The provisions of P.L.2009, c.136 (C.52:18-42 et al.) shall not apply to any project carried out pursuant to this section.

L.2009, c.90, s.43; amended 2010, c.10, s.1; 2012, c.10; 2012, c.42, s.1; 2013, c.161, s.26.



Section 18A:64-86 - Definitions Relative To State College Risk Management Groups, Joint Liability Funds.

18A:64-86 Definitions relative to State college risk management groups, joint liability funds.

1.As used in this act:

"Board of trustees" or "trustees" means the board of trustees established pursuant to the bylaws of the State college risk management group to govern or manage the risk management programs, joint liability funds, and related services of the group.

"Certified audit" means an audit upon which an auditor expresses a professional opinion that the accompanying statements present fairly the financial position of a joint liability fund in conformity with generally accepted accounting principles consistently applied, and includes tests of the accounting records and other auditing procedures as considered necessary in the circumstances.

"Commissioner" means the Commissioner of Banking and Insurance.

"Contributions" means the moneys paid by a member of a State college risk management group in amounts as may be set by the board of trustees or other officers as provided in the group's bylaws for the purposes of participating in a joint liability fund or funds, or securing risk management programs or related services.

"Joint liability fund" or "fund" means a joint liability fund established by a State college risk management group pursuant to this act. The joint liability fund is a fund of public moneys from contributions made by members of a State college risk management group for the purpose of securing insurance, risk management programs, or related services as authorized by this act.

"State college" means any of the State colleges or universities established pursuant to chapter 64 of Title 18A of the New Jersey Statutes.

"State college risk management group" or "group" means an association formed by two or more State colleges for the development, administration, and provision of risk management programs, joint liability funds for the payment of liabilities incurred by the State colleges and not funded by the State of New Jersey pursuant to the provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., and related services.

"Risk management program" means a plan, and activities carried out under the plan, by a State college risk management group to reduce risk of loss with respect to liabilities incurred by the State colleges, including safety engineering and other loss prevention and control techniques. A risk management program also includes the administration of one or more joint liability funds, including the processing and defense of claims brought against or on behalf of members of the group.

L.2010, c.99, s.1.



Section 18A:64-87 - State College Authorized To Insure, Contract, Provide For Certain Insurable Interests.

18A:64-87 State college authorized to insure, contract, provide for certain insurable interests.

2.A State college is authorized to insure, contract or provide for any insurable interest of the State college in the manner authorized by section 3 of this act, for the following:

a.Any loss or damage to its property, real or personal, motor vehicles, equipment or apparatus;

b.Loss or damage from liability as established by the "New Jersey Contractual Liability Act," N.J.S.59:13-1 et seq.;

c.Loss or damage from liability as established by the workers' compensation law, R.S.34:15-1 et seq.; and

d.Expenses of defending any claim against the State college, trustee, officer, employee or servant arising out of and in the course of the performance of their duties, whether or not liability exists on the claim, not eligible for defense and indemnification by the State of New Jersey in accordance with the provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.2010, c.99, s.2.



Section 18A:64-88 - Formation Of, Membership In, State College Risk Management Group.

18A:64-88 Formation of, membership in, State college risk management group.

3. a. Any two or more State colleges may form and become members of a State college risk management group. A State college may take this action by resolution of the board of trustees of the State college. Through membership in a State college risk management group, a State college may participate in any joint liability funds, risk management programs or related services offered or provided by the group. The group shall have the power to establish funds for coverages authorized in section 2 of this act and to jointly purchase insurance or coverages under a master policy or contract of insurance for participating members. The group shall have the power to take other actions necessary to developing, administering, and providing risk management programs, joint liability funds, joint insurance purchases, and related services.

b.The bylaws of the State college risk management group shall provide that any State college may join the group, provided it agrees to comply with the standards for membership, including risk management programs, which shall be established by the group, and may be a member as long as it complies with the standards for membership.

c.A State college risk management group may sue or be sued for the liabilities and coverages authorized by section 2 of this act and shall appoint a natural person residing in this State or a corporation authorized to do business in this State as its agent for service of process. The group shall notify the commissioner and the Office of the Attorney General of the appointment.

d.A State college risk management group shall not be considered or deemed to be an insurance company or an insurer under the laws of this State and the development, administration or provision by a group of joint liability funds, risk management programs, and related services shall not constitute the transaction of insurance or the conducting of an insurance business. A group shall not be subject to the provisions of Title 17, Subtitle 3 of the Revised Statutes.

L.2010, c.99, s.3.



Section 18A:64-89 - Bylaws Of State College Risk Management Group.

18A:64-89 Bylaws of State college risk management group.

4. a. The bylaws of a State college risk management group shall:

(1)set forth a statement of purposes of the group;

(2)set forth provisions for organization of the group, including governance by a board of trustees;

(3)provide for the delivery of risk management programs in conjunction with any joint liability fund which the board of trustees shall establish;

(4)set forth procedures to enforce the collection of any contributions or payments in default;

(5)set forth membership standards as required in section 3 of this act;

(6)require that, for each joint liability fund, a contract or contracts of specific and aggregate excess insurance or reinsurance is maintained, if available, unless otherwise recommended by the trustees upon the advice and report of an independent actuary;

(7)set forth procedures for:

(a)withdrawal from the group and a fund by a member;

(b)termination of the group or fund and disposition of assets; and

(c)determining the obligations, if any, of a member in the event that the group is unable to pay indemnification obligations and expenses payable from a fund administered by it;

(8)require an annual certified audit to be prepared and filed with the commissioner;

(9)require that any joint liability fund be developed and operated in accordance with accepted and sound actuarial practices;

(10) provide that any expenditure of moneys in a fund be in furtherance of the purpose of the fund; and

(11) set forth other provisions as desired for operation and governance of the group.

b.The bylaws of a State college risk management group shall provide for governance of the group by a board of trustees selected in accordance with the provisions of the bylaws. The bylaws shall provide for trustee powers and duties and shall include, but not be limited to, the following powers of the board of trustees:

(1)to determine and establish contributions and rates, loss reserves, surplus, limits of coverage, limits of excess or reinsurance, coverage documents, dividends and other financial and operating policies of the group or fund;

(2)to invest moneys held in trust under a fund in investments which are approved for investment by regulation of the State Investment Council for surplus moneys of the State;

(3)to purchase, acquire, hold, lease, sell and convey real and personal property, all of which property shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes;

(4)to collect and disburse all money due to or payable by the group, or authorize such collection and disbursement;

(5)to enter into contracts with other persons or with public bodies of this State for any professional, administrative or other services as may be necessary to carry out the purposes of the group or any fund;

(6)to purchase and serve as the master policyholders, if desired, for any insurance, including excess or reinsurance; and

(7)to do all other things necessary and proper to carry out the purposes for which the group is established.

L.2010, c.99, s.4.



Section 18A:64-90 - Board Of Trustees Of State College Risk Management Group.

18A:64-90 Board of trustees of State college risk management group.

5. a. The board of trustees of a State college risk management group shall have not less than three or more than 15 trustees. A trustee shall be a natural person 18 years of age or older who is a resident of this State. A majority of the trustees of a group shall be members or employees of member State colleges, provided that a trustee who ceases to be a member or employee of a State college may be allowed to serve for not more than 90 days following cessation without violating this provision.

b.A trustee shall not be paid a salary, except that the written trust instrument may provide for reimbursement for actual expenses incurred on behalf of the fund and for compensation not to exceed $200 for any day or portion of a day spent at a meeting of the trustees. Except as otherwise provided in this act, a trustee shall not enter into any contract with the group or receive any moneys or other compensation or thing of value whatsoever from the group for services performed for or on behalf of the group.

L.2010, c.99, s.5.



Section 18A:64-91 - Bylaws Required For Functioning; Annual Report.

18A:64-91 Bylaws required for functioning; annual report.

6. a. A State college risk management group, or any joint liability fund of the group, shall not begin functioning as a means of providing coverage or protection for or among its members until the group's bylaws have been filed with and approved by the commissioner. The commissioner may disapprove the bylaws only if the bylaws do not conform with the provisions of this act. The commissioner shall set forth the reasons for disapproval in writing. If the commissioner fails to approve or disapprove the bylaws within 60 days following filing of the bylaws with the commissioner, the bylaws shall be deemed approved. The reasonable costs of the commissioner's review of the bylaws shall be chargeable to the State colleges seeking to establish the group.

b.A State college risk management group shall file an annual report, on a form to be prescribed by the commissioner, and shall include a financial statement of the group's assets and liabilities, the claims paid during the preceding 12 months, current reserves, incurred losses, and any other information that the commissioner may require.

c.The commissioner shall have authority to examine the books, records and affairs of any State college risk management group or any of its liability funds at a time to be fixed by the commissioner. The reasonable costs of any examination or review shall be chargeable to the State college risk management group.

d.If at any time the commissioner determines that the State college risk management group has experienced a deterioration in its financial condition which adversely affects or will adversely affect its ability to pay expected losses, the commissioner may:

(1)require an increase in the reserves of the group as required by section 4 of this act; or

(2)require the purchase of excess insurance or reinsurance.

L.2010, c.99, s.6.



Section 18A:64-92 - Appropriation, Payment Of Funds For Premiums.

18A:64-92 Appropriation, payment of funds for premiums.


7.Funds for premiums required by the contract between the governing body of the State college and the board of trustees of the State college risk management group shall be appropriated and paid as set forth in the contract in the same manner as appropriations are made for other expenses of the State college.

L.2010, c.99, s.7.



Section 18A:64-93 - Rules, Regulations.

18A:64-93 Rules, regulations.

8.The Commissioner of Banking and Insurance shall promulgate rules and regulations necessary to effectuate the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The rules and regulations shall include, but not be limited to, the establishment, operation, modification and dissolution of a State college joint liability fund established pursuant to the provisions of this act.

L.2010, c.99, s.8.



Section 18A:64A-1 - Definitions

18A:64A-1. Definitions
18A:64A-1. As used in this chapter:

a. "Base year" means the fiscal year two years prior to that in which the budget is to be implemented; provided, however, for determining the level of State aid for fiscal 1982, the "base year" shall be the fiscal year three years prior to that in which the budget is to be implemented;

b. "Capital outlay expense" means those funds devoted to or required for the acquisition, landscaping or improvement of land; the acquisition, construction, reconstruction, improvement, remodeling, alteration, addition or enlargement of buildings or other structures; and the purchase of furniture, apparatus and other equipment;

c. "County college" means an educational institution established or to be established by one or more counties, offering programs of instruction, extending not more than two years beyond the high school, which may include but need not be limited to specialized or comprehensive curriculums, including college credit transfer courses, terminal courses in the liberal arts and sciences, and technical institute type programs;

d. "Educational and general costs" means expenditures of a county college according to regulations established by the State Treasurer;

e. "Local bond law" means the local bond law, chapters 1 and 2 of Title 40A of the New Jersey Statutes (N.J.S.40A:1-1 et seq.);

f. "Operational expense" means those funds devoted to or required for the regular or ordinary expenses of the college, including administrative, maintenance, minor capital and salary expenses but excluding capital outlay expenses;

g. "Elected public official" means a person elected to a public office in the State of New Jersey other than an elected representative serving on a board of education pursuant to the provisions of N.J.S.18A:12-1 and section 1 of P.L.1977, c.30 (C.18A:54-16.1).

L.1967, c.271; amended 1981,c.329,s.1; 1983,c.518,s.1; 1994,c.48,s.119.



Section 18A:64A-2 - Petition To Establish A College

18A:64A-2. Petition to establish a college
18A:64A-2. When the board of chosen freeholders of one or more counties, after study and investigation, shall deem it advisable for such county or counties to establish a county college, such board or boards of county freeholders may petition the Commission on Higher Education for permission to establish and operate a county college. A report shall be attached to such petition and shall include information on the higher educational needs of the county or counties, a description of the proposed county college, the proposed curriculum, an estimate of the cost of establishing and maintaining such county college, and any other information or data deemed pertinent.

The commission shall determine whether there is a need for such college and whether the county or counties have the financial capacity to support such college. If the commission finds such a need to exist and further finds that establishing and maintaining such college is financially feasible, it shall approve the petition and shall so notify the board or boards of chosen freeholders.

L.1967, c.271; amended 1994,c.48,s.120.



Section 18A:64A-3 - Upon Approval, Establishment Of College By Resolution; Publication; Public Hearing; Referendum Petition

18A:64A-3. Upon approval, establishment of college by resolution; publication; public hearing; referendum petition
18A:64A-3. Whenever the board or boards of chosen freeholders receive notification that the Commission on Higher Education approves the establishment of a county college, each participating board may provide by resolution for the establishment of a county college in accordance with the provisions of this chapter. Prior to the final passage of said resolution, the board of chosen freeholders shall have published, in full, in a newspaper circulating in the county, the resolution together with the time and place of a public hearing to be had upon said resolution. Said publication shall be at least 10 days prior to the time fixed for the public hearing.

Within five days after passage, the resolution shall be published in full in a newspaper circulating in the county and a copy of said resolution shall be filed for public inspection with the clerk of the board of chosen freeholders and with the clerk of each municipality in said county. The resolution shall become effective in said county 45 days after passage unless there is filed with the county clerk within said 45 days, a petition requesting a referendum in said county signed by either five per cent or 10,000 of the registered voters of said county, whichever is lesser, or such a petition authorized by the governing body of a municipality or municipalities representing in total at least 15% of the population of said county. If such petition is so filed, the proposal for the establishment of a county college shall be submitted to the registered voters of said county at the next general election.

Where a county college is to be established by more than one county, similar resolutions authorizing the establishment of such county college shall be passed by the board of chosen freeholders in each participating county. If a petition such as is described above is filed in one or more said participating counties, then the proposal for the establishment of a county college shall be submitted to the registered voters of the county or counties in which such petition or petitions are filed.

The county clerk of each participating county shall notify the commission and the board of chosen freeholders of each other participating county upon the elapse of 45 days after the passage of the resolution in said county whether the question of the establishment of a county college is to be submitted to the registered voters of said county at the next general election.

L.1967, c.271; amended 1994,c.48,s.121.



Section 18A:64A-4 - Referendum; How Conducted

18A:64A-4. Referendum; how conducted
18A:64A-4. If a proposal for the establishment of a county college is to be submitted to the registered voters of the county, the county clerk shall have published at least 10 days before said general election notice thereof in a newspaper circulating in the county and the county clerk shall have printed or cause to be printed on the official ballot to be used at such general election the following:

If you favor the proposition printed below, make a cross (X), plus (+) or check (!) mark in the square opposite the word "Yes." If you are opposed thereto, make a cross (X), plus (+) or check (!) mark in the square opposite the word "No."

Yes. Shall a county college be established in

....... pursuant to chapter 64A of Title 18A

No. of the New Jersey Statutes?



If a county college is to be established in one county, the name of the county, and if it is to be established in more than one county, the names of the counties, should be inserted in the question.

In any county in which voting machines are used the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instructions to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

If the question of the establishment of a county college is submitted to the people of the county, that county clerk shall send notice of the results of said election to the commission and the board of chosen freeholders of each of the participating counties.

L.1967, c.271; amended 1994,c.48,s.122.



Section 18A:64A-5 - Upon Approval, Establishment Of College In Several Counties

18A:64A-5. Upon approval, establishment of college in several counties
18A:64A-5. If at said election the proposal for the establishment of the county college is approved by a majority of all the votes cast both for and against said question in the county, then the board of chosen freeholders shall proceed to establish a county college.

Where the county college is to be established by more than one county, then the boards of chosen freeholders of the participating counties shall not establish a county college until the commission notifies said boards that a similar resolution of the board of chosen freeholders in each participating county has become effective upon the elapse of the 45-day period or the proposal for the establishment of a county college has been approved by a majority of the registered voters of said county at a general election.

L.1967, c.271; amended 1994,c.48,s.123.



Section 18A:64A-6 - Upon Unfavorable Vote, Limitations On Resubmission

18A:64A-6. Upon unfavorable vote, limitations on resubmission
18A:64A-6. If a majority of the votes in a county are cast against a proposal for the establishment of a county college, the board of chosen freeholders of such county may not establish a county college unless thereafter the board:

a. Submits a petition to the Commission on Higher Education in accordance with the provisions of section 18A:64A-2, and

b. Submits a proposal for the establishment of a county college at a general election and has it approved by a majority of the votes of the county voting thereon.

The board of chosen freeholders shall not resubmit a proposal which has been defeated to the voters of the county before the third general election thereafter; however, an alternate proposal may be submitted at any general election.

L.1967, c.271; amended 1994,c.48,s.124.



Section 18A:64A-8 - Boards Of Trustees; Apportionment Of Membership Where Established In More Than One County.

18A:64A-8 Boards of trustees; apportionment of membership where established in more than one county.

18A:64A-8. For each county college there shall be a board of trustees, consisting of the county superintendent of schools and 10 persons, eight of whom shall be appointed by the appointing authority of the county with the advice and consent of the board of chosen freeholders, at least two of whom shall be women and two of whom shall be appointed by the Governor, according to criteria and for such initial terms as shall be established. However, no trustee shall be appointed after July 1, 1994 who is an employee of a constituent county. The president of the college shall serve as an ex officio member of the board of trustees without vote. In addition, the student body of each county college shall be entitled to elect from the graduating class one representative to serve as a member on the board of trustees for a term of one year commencing at the first meeting of the board in July following graduation of his class. The student representative may be granted voting rights by a majority vote of the members of the board of trustees. If the board of trustees grants the student representative voting rights and all members of the board are present at the board meeting and there is a tie vote, the chairman shall break the tie.

The appointing authority of the county shall establish a trustee search committee of not less than five members who shall be residents of the county. The members of the trustee search committee shall not be elected public officials and shall not be eligible for appointment to the board of trustees for a period of six months after their service on the trustee search committee. The trustee search committee shall nominate individuals for consideration by the appointing authority of the county for appointment to the board of trustees.

When a county college is established by more than one county, the board of trustees shall be increased by two members for each additional participating county. The membership of the board of trustees shall be apportioned by the commission among the several counties as nearly as may be according to the number of inhabitants in each county as shown by the last federal census, officially promulgated in this State. Each apportionment shall continue in effect until a reapportionment shall become necessary by reason of the official promulgation of the next federal census or the enlargement of the board by the admission of one or more additional counties as provided for in section 18A:64A-24. Each county shall be entitled to have at least two members and the county superintendent of the schools of said county on the board of trustees.

Amended 1979, c.252; 1981, c.329, s.2; 1994, c.48, s.125; 2007, c.147, s.1.



Section 18A:64A-9 - Qualifications Of Appointed Members Of Boards, Terms Of Office, Etc.; Filling Vacancies; No Compensation Of Members

18A:64A-9. Qualifications of appointed members of boards, terms of office, etc.; filling vacancies; no compensation of members
18A:64A-9. Appointed members of the board of trustees shall have been residents of the county for a period of four years prior to said appointment, and no elected public official or employee of the county college shall serve as a voting member of the board. The term of office of appointed members, except for the first appointments, shall be for four years. Each member shall serve until his successor shall have been appointed and qualified.

Vacancies shall be filled in the same manner as the original appointment for the remainder of the unexpired term. Any appointed member may be removed by the board of chosen freeholders of the appointing county for cause upon notice and opportunity to be heard. Members shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

A voting member of a board of trustees shall not be eligible to accept employment as an employee of the college at which he has served as a member of the board for a period of two years following resignation or expiration of his term as a member.

In the case of a county college established by one county, the terms of office of members initially appointed to the board of trustees by the appointing authority of the county shall be as follows: two persons shall receive terms of one year; two, terms of two years; two, terms of three years; and two, terms of four years.

In the case of a county college established by more than one county, the terms of the members initially appointed to the board of trustees shall be fixed so that as nearly as possible, one-quarter of the appointed members will receive terms of four years, one-quarter terms of three years, one-quarter terms of two years and the remainder terms of one year. Such terms shall be allocated by the commission among the participating counties, in accordance with the number of members on the board of trustees apportioned to each county, starting with the terms of four years, by allocating one of such terms to each of the participating counties in alphabetical order of the names of such counties, and continuing, still in such order, with the terms of three years, the terms of two years and the terms of one year.

Members initially appointed to the board may serve from the time of their respective appointments, but the term of such office shall be deemed to commence as of November 1 of the year in which the appointment was made.

L.1967, c.271; amended 1969,c.249; 1981,c.329,s.3; 1994,c.48,s.126.



Section 18A:64A-10 - County College Board Officers

18A:64A-10. County college board officers
The board of trustees of a county college shall organize annually in November by the election of a chairman, vice chairman and such other officers as the board shall determine.

L.1967, c.271; amended by L. 1985, c. 173, s. 1, eff. May 31, 1985.



Section 18A:64A-11 - Boards Of Trustees Bodies Corporate; Designation, Custody And Responsibility For Property And Management And Control Of College; Annual Report

18A:64A-11. Boards of trustees bodies corporate; designation, custody and responsibility for property and management and control of college; annual report
18A:64A-11. The board of trustees shall be a body corporate and shall be known as the "board of trustees of ........" (here insert the name of the county college).

The board of trustees shall have custody of and be responsible for the property of the college and shall be responsible for the management and control of said college. The board shall make an annual report to the Commission on Higher Education and to the board of chosen freeholders of each participating county.

L.1967, c.271; amended 1994,c.48,s.127.



Section 18A:64A-12 - General Powers Of Board.

18A:64A-12 General powers of board.

18A:64A-12. For the effectuation of the purposes of this chapter, the board of trustees of a county college in addition to such other powers expressly granted to it by law, is hereby granted the following powers:

a.To adopt or change the name of the county college;

b.To adopt and use a corporate seal;

c.To sue and be sued;

d.To determine the educational curriculum and program of the college consistent with the programmatic mission of the institution or approved by the Commission on Higher Education;

e.To appoint and fix the compensation and term of office of a president of the college who shall be the executive officer of the college and an ex officio member of the board of trustees;

f.To appoint, upon nomination of the president, members of the administrative and teaching staffs and fix their compensation and terms of employment subject to the provisions of N.J.S.18A:64A-13;

g.To appoint or employ, upon nomination of the president, such other officers, agents and employees as may be required to carry out the provisions of this chapter and to fix and determine their qualifications, duties, compensation, terms of office and all other conditions and terms of employment and retention;

h.To fix and determine tuition rates and other fees to be paid by students;

i.To grant diplomas, certificates or degrees;

j.To enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department or other agency of the State or the United States or with any individual, firm or corporation which are deemed necessary or advisable by the board for carrying out the provisions of this chapter;

k.To accept from any government or governmental department, agency or other public or private body or from any other source grants or contributions of money or property which the board may use for or in aid of any of its purposes;

l.To acquire (by gift, purchase, condemnation or otherwise), own, lease, use and operate property, whether real, personal or mixed, or any interest therein, which is necessary or desirable for college purposes;

m.To determine that any property owned by the county college is no longer necessary for college purposes and to sell the same at such price and in such manner and upon such terms and conditions as shall be established by the board;

n.To exercise the right of eminent domain, pursuant to the provisions of Title 20, Eminent Domain, of the Revised Statutes, to acquire any property or interest therein;

o.To make and promulgate such rules and regulations, not inconsistent with the provisions of this chapter or with the rules and regulations promulgated hereunder that are necessary and proper for the administration and operation of a county college and to implement the provisions of this chapter;

p.To exercise all other powers, not inconsistent with the provisions of this chapter or with the rules and regulations promulgated hereunder which may be reasonably necessary or incidental to the establishment, maintenance and operation of a county college; and

q.To establish and maintain a dedicated reserve fund for minor capital needs which in any given year shall not exceed 3% of the replacement value of the college's physical plant.

L.1967, c.271; amended 1981, c.329, s.4; 1994, c.48, s.128; 1999, c.46, s.41.



Section 18A:64A-13 - Teaching Staff, Employees And Administrative Officers Other Than President; Rights And Privileges.

18A:64A-13 Teaching staff, employees and administrative officers other than president; rights and privileges.

The teaching staff employees and administrative officers other than the president of the county college are hereby held to possess all the rights and privileges of teachers employed by local boards of education. The president and teaching staff members shall be eligible for membership in the teachers' pension and annuity fund.

For the benefit of its other officers and employees, the county college, as a public agency, may elect to participate in the public employees' retirement system.

L.1967, c.271.



Section 18A:64A-13.1 - County College Employee Permitted To Waive Health Care Coverage.

18A:64A-13.1 County college employee permitted to waive health care coverage.

3.Notwithstanding the provisions of any other law to the contrary, a county college that enters into a contract providing group health care benefits to its employees may allow any employee who is eligible for other health care coverage to waive coverage under the county college's plan to which the employee is entitled by virtue of employment with the county college. The waiver shall be in such form as the county college shall prescribe and shall be filed with the county college. In consideration of filing such a waiver, a county college may pay to the employee annually an amount, to be established in the sole discretion of the county college, which shall not exceed 50% of the amount saved by the county college because of the employee's waiver of coverage, and, for a waiver filed on or after the effective date of P.L.2010, c.2, which shall not exceed 25%, or $5,000, whichever is less, of the amount saved by the county college because of the employee's waiver of coverage. An employee who waives coverage shall be permitted to resume coverage under the same terms and conditions as apply to initial coverage if the employee ceases to be covered through the other health care coverage for any reason, including, but not limited to, the retirement or death of the employee's spouse or divorce. An employee who resumes coverage shall repay, on a pro rata basis, any amount received which represents an advance payment for a period of time during which coverage is resumed. An employee who wishes to resume coverage shall file a declaration with the county college in such form as the county college shall prescribe, that the waiver is revoked. The decision of a county college to allow its employees to waive coverage and the amount of consideration to be paid therefor shall not be subject to the collective bargaining process.

L.2003, c.3, s.3; amended 2010, c.2, s.17.



Section 18A:64A-13.1A - Premiums Paid By County College Employees.

18A:64A-13.1a Premiums paid by county college employees.

16. Commencing on the effective date of P.L.2010, c.2 and upon the expiration of any applicable binding collective negotiations agreement in force on that effective date, employees of a county college shall pay 1.5 percent of base salary, through the withholding of the contribution from the pay, salary or other compensation, for health care benefits coverage provided by the employer, notwithstanding any other amount that may be required additionally by the employer or through collective negotiations agreements for such coverage. This section shall apply also when the health care benefits coverage is provided through an insurance fund or joint insurance fund or in any other manner.

L.2010, c.2, s.16.



Section 18A:64A-13.2 - County College Board Of Trustees, Notices Of Certain Layoffs; Required.

18A:64A-13.2 County college board of trustees, notices of certain layoffs; required.

1.The board of trustees of a county college shall provide to a member of the non-academic support staff who has been employed for at least one year a notice not less than 30 days prior to the date of the layoff of the member which is necessary for reasons of financial exigency or enrollment decline. If the member has been employed for less than one year, the board shall provide a notice of not less than 14 days prior to the date of the layoff of the member which is necessary for reasons of financial exigency or enrollment decline. The provisions of this section shall not apply to a negotiated agreement in which the deadlines for such notices exceed the applicable 30 days or 14 days.

L.2005,c.253,s.1.



Section 18A:64A-14 - Selling, Giving Or Leasing Property To Boards

18A:64A-14. Selling, giving or leasing property to boards
18A:64A-14. Counties, municipalities, school districts or special schools may sell, give or lease any of their property, including county or municipal funds, to the board of trustees of a county college.

L.1967, c.271; amended 1994,c.48,s.129.



Section 18A:64A-15 - Boards Of School Estimate

18A:64A-15. Boards of school estimate
Each county college shall have a board of school estimate.

In the case of a county college established by one county, such board shall consist of the chairman of the board of chosen freeholders, two members of the board of chosen freeholders appointed by that board and two members of the board of trustees appointed by that board.

In the case of a county college established by more than one county, such board shall consist of the chairman of the board of chosen freeholders from each participating county, one member of the board of chosen freeholders from each participating county appointed by that board and one member of the board of trustees from each participating county appointed by that board.

L.1967, c.271.



Section 18A:64A-16 - Appointments To Boards Of School Estimate; Filling Vacancies; Secretary; Powers

18A:64A-16. Appointments to boards of school estimate; filling vacancies; secretary; powers
Appointments to the board of school estimate shall be made annually on or before December 1 and any vacancy in the board's membership by reason of the resignation, death or removal of any member thereof shall be filled by the board which originally appointed the members. The secretary of the board of trustees shall be the secretary of the board of school estimate but shall receive no additional compensation therefor.

The board of school estimate shall fix and determine by official action taken at a public meeting of the board the amount of money necessary to be appropriated for use of the county college for the operation and capital outlay expenses for the school year, exclusive of the amount to be received from the state and other sources.

L.1967, c.271



Section 18A:64A-17 - Method Of Fixing Amounts Necessary For Operation And Capital Outlay Expenses Of College; Certification; Apportionment Between Participating Counties

18A:64A-17. Method of fixing amounts necessary for operation and capital outlay expenses of college; certification; apportionment between participating counties
18A:64A-17. On or before February 1 in each year, the board of trustees of the county college shall prepare and deliver to each member of the board of school estimate an itemized statement of the amount of money estimated to be necessary for the operation and capital outlay expenses for the ensuing year. Said board of trustees shall, at the same time, fix a date, place and time for the holding of a public hearing by the board of school estimate with respect to said itemized statement of the amount of money estimated to be necessary for the operation and capital outlay expenses for the ensuing year and with respect to the various items and purposes for which said money is to be appropriated, which date shall be between February 1 and February 15 and which date shall be not less than seven days after the publication of said itemized statement as herein provided and shall cause notice of such public hearing and said statement to be published at least once in at least one newspaper published in the county not less than seven days prior to the date fixed for such public hearing, and said notice shall also set forth that said itemized statement will be on file and open to examination of the public, between reasonable hours to be fixed therein, and, at a place to be named therein, from the date of said publication until the date of the holding of said public hearing and said board of trustees shall cause said itemized statement to be on file and open to the examination of the public accordingly and to be produced at said public hearing for the information of those attending the same.

On the date and at the time and place so fixed by the board of trustees for such public hearing, the board of school estimate shall at a public hearing grant the taxpayers and other interested persons an opportunity to present objections and to be heard with respect to said itemized statement of the amount of money estimated to be necessary for the operation and capital outlay expenses for the ensuing year and with respect to the various items and purposes for which said money is to be appropriated and at or after said public hearing but not later than February 15 of each year, the board of school estimate shall fix and determine, by official action taken at a public meeting of the board, the amount of money necessary for the operation and capital outlay expenses of the college for the ensuing year, exclusive of the amount to be received from the State and from other sources.

The board of school estimate shall, on or before February 15 of each year, make a certificate of such amount signed by at least a majority of its members. Copies thereof shall be delivered to the board of trustees of the college and to each participating board of chosen freeholders.

In the case of a county college established by more than one county, the amount to be raised for the annual operation and capital outlay expenses shall be apportioned among the participating counties upon the basis of apportionment valuations, as defined in R.S.54:4-49. In the case of a county college joinder created pursuant to N.J.S.18A:64A-24 subsequent to the enactment of P.L.1998, c.140, the amount to be raised for the annual operation and capital outlay expenses may be apportioned among the participating counties upon the basis of apportionment valuations, as defined in R.S.54:4-49; or, upon the basis of unweighted student credit hours; or upon the basis of any combination of apportionment valuations and unweighted student credit hours. The certificate of the board of school estimate shall certify the proportioned part of the total to be raised by each participating county. In the case of a county college joinder created pursuant to N.J.S.18A:64A-24 subsequent to the enactment of P.L.1998, c.140, operational expenses shall include any facility use fee or other charge which may be agreed upon by the participating counties and the board of trustees upon the approval of a majority of the members of the board of school estimate.

L.1967, c.271; amended 1994, c.48, s.130; 1998, c.140, s.1.



Section 18A:64A-18 - Appropriation Of Amounts To Be Raised By Boards Of Chosen Freeholders And Raising By Taxation

18A:64A-18. Appropriation of amounts to be raised by boards of chosen freeholders and raising by taxation
The board of chosen freeholders shall, upon receipt of the certificate, appropriate the amount of the operation expenses certified therein, in the same manner as other appropriations are made by said board and the amount shall be assessed, levied and collected in the same manner as moneys appropriated for other purposes in the counties are appropriated, levied and collected.

L.1967, c.271



Section 18A:64A-19 - Issuance Of Bonds

18A:64A-19. Issuance of bonds
18A:64A-19. (1) Whenever the board of trustees of a county college shall decide that it is necessary to raise money for the purpose of acquiring or improving lands or buildings for use by the college or erecting, enlarging, improving, altering, reconstructing, furnishing or equipping buildings or other structures for use by the college, it may, in lieu of proceeding in accordance with N.J.S.18A:64A-16 and 18A:64A-17, at any time prepare and deliver to each member of the board of school estimate a statement of the estimated cost of such purpose and of the amount of money estimated by the board of trustees to be then needed for such purpose. If the amount of money so estimated shall include any funds expected to be received for said purpose as State or federal aid, such statement shall specify the amount and source of said funds and may include an agreement by the board of trustees to repay the county, out of the said funds when received, for any amounts appropriated by any county for the county college in anticipation of said funds. After receipt of such statement, the board of school estimate shall fix and determine the sum of money then needed for the purpose specified in said statement and the amount thereof to be raised by the participating county or counties which shall, if there be two or more such counties, be apportioned among them upon the basis of apportionment valuations as defined in R.S.54:4-49 and which may include amounts expected to be repaid as aforesaid by the board of trustees. In the case of a county college joinder created pursuant to N.J.S.18A:64A-24 subsequent to the enactment of P.L.1998, c.140, the amount to be raised may be apportioned among the participating counties upon the basis of apportionment valuations as defined in R.S.54:4-49; or, upon the basis of unweighted student credit hours; or upon the basis of any combination of apportionment valuations and unweighted student credit hours; or in proportion to the percentage of bonds to be issued by each county for the project as may be agreed upon by the participating counties and the board of trustees. The board of school estimate shall thereupon make a certificate of such sum and amount or amounts signed by at least a majority of its members, and copies thereof and of the statement received from the board of trustees shall be delivered to the board of trustees and to the board of chosen freeholders of each participating county.

(2) The board of chosen freeholders of a participating county upon receipt of any such certificate shall appropriate the amount certified therein for the purpose therein specified, or upon receipt of a certificate as provided in N.J.S.18A:64A-17 shall appropriate the amount of the capital outlay expenses certified therein, either:

(a) By the method provided for in N.J.S.18A:64A-18; or

(b) By a bond ordinance authorizing the issuance of bonds or notes of the county to finance such appropriation and purpose adopted in accordance with the limitations and any exceptions thereto, and in the manner or mode of procedure, prescribed by the local bond law, and the sale and issuance of said bonds or notes pursuant to the local bond law; provided, however, that no down payment shall be required and the provisions of N.J.S.40A:2-11 of the local bond law shall not be applicable to such bond ordinance and that the purpose for which the bonds or notes are to be issued may be stated and identified as and shall be the purpose specified in said certificate notwithstanding that the appropriation therefor may be sufficient only for planning or other preliminary or initial expenses in connection therewith or may be made in anticipation of State or federal aid expected to be received for said purpose and applied to repayment to the county.

(3) The proceeds of the sale of such bonds or notes shall be paid to the treasurer of the county college and shall be paid out by him only on the warrants or orders of the board of trustees of the county college. The treasurer shall in no event disburse such proceeds, except to pay and retire any such notes and pay the expenses of issuing and selling such bonds or notes and for the purpose or purposes for which such bonds or notes were issued. If for any reason any part of such proceeds are not applied to or necessary for such purpose or purposes, the board of trustees of the county college may transfer the balance remaining unapplied to the capital outlay account of the county college.

(4) Except with the concurrence and consent of the board of chosen freeholders of the county expressed by resolution, no amount shall be appropriated under this section which, if added to the amount of bonds or notes of the county for county college purposes outstanding or authorized but unissued at the date of such appropriation, shall exceed an amount equal to one half of one per cent of the equalized valuation basis of said county as shown on the annual debt statement of the county last filed pursuant to the local bond law.

L.1967, c.271; amended 1994, c.48, s.131; 1998, c.140, s.2.



Section 18A:64A-20 - Emergency Appropriation For College Purposes

18A:64A-20. Emergency appropriation for college purposes
18A:64A-20. If the board of trustees shall determine that it is necessary in any school year to raise money in addition to the amount in its annual budget for such year for:

(1) current expenses for the operation and maintenance of the college when the amount necessary therefor was underestimated in the budget;

(2) repair or utilization of property destroyed or made unsuitable by accident or other unforeseen cause; or

(3) meeting emergencies arising since the preparation of such budget;

the board shall prepare and deliver to each member of the board of school estimate a statement of the amount of money determined to be necessary therefor.

The board of school estimate shall meet within a reasonable time after the delivery of the statement and fix and determine the amount necessary for such purpose or purposes. In the case of a county college established by more than one county, the board shall apportion upon the basis of the apportionment valuations as defined in R.S.54:4-49, such amount among the participating counties. In the case of a county college joinder created pursuant to N.J.S.18A:64A-24 subsequent to the enactment of P.L.1998, c.140, the amount to be raised may be apportioned among the participating counties upon the basis of apportionment valuations, as defined in R. S. 54:4-49; or, upon the basis of unweighted student credit hours; or upon the basis of any combination of apportionment valuations and unweighted student credit hours as determined by the board of school estimate. The board shall then certify the amount so determined and apportioned to the board of trustees of the college and to each participating board of chosen freeholders.

The board of chosen freeholders, upon receipt of such certificate, shall appropriate the amount certified therein and shall raise such amount in the manner provided for by N.J.S.18A:64A-18 and 18A:64A-19.

L.1967, c.271; amended 1994, c.48, s.132; 1998, c.140, s.3.



Section 18A:64A-21 - First Year's Estimates Of Expenses, Etc.; Preparation, Delivery

18A:64A-21. First year's estimates of expenses, etc.; preparation, delivery
18A:64A-21. Notwithstanding the time limitations specified in N.J.S.18A:64A-17, during the calendar year in which the board or boards of chosen freeholders first establish a county college, the board of trustees of the county college may prepare and deliver to the board of school estimate of the college an estimate of the amount necessary to finance the county college until the first regular budget is adopted and available.

The board of school estimate shall meet within a reasonable time after the delivery of said estimate and shall fix and determine the amount necessary to so finance the county college and, if more than one county participated in establishing the county college, shall apportion said amount upon the basis of apportionment valuations as defined in R.S.54:4-49. The board shall then certify the amount so determined to the board of trustees of the college and to the board of chosen freeholders of each participating county.

The board of chosen freeholders shall, upon receipt of the certification, appropriate its share of said amount in the manner provided for by N.J.S.18A:64A-18 and 18A:64A-19.

L.1967, c.271; amended 1994,c.48,s.133.



Section 18A:64A-22 - Annual Budget Requests For State Support Of Colleges

18A:64A-22. Annual budget requests for State support of colleges
18A:64A-22. Notwithstanding any other law to the contrary, the Council of County Colleges may submit to the State Treasurer annual budget requests for State support of county colleges. Within the limits of funds appropriated for such purposes, the board of trustees of a county college may based upon the itemized statement fixed and determined pursuant to N.J.S.18A:64A-17 apply to the State Treasurer and receive State support:

a. For capital projects in amounts not to exceed one-half of the cost of said capital projects, and

b. For operational costs to the extent of 43% but not to exceed 50% of the educational and general costs of the county colleges in the base year; provided, however, that for the purposes of determining State aid, only credit courses and noncredit remedial, developmental, general education development and adult basic education courses shall be included in calculating such costs. This sum shall be distributed to the county colleges by the treasurer in consultation with the Council of County Colleges according to a formula that includes categorical support and differential funding based on program costs.

No county college shall receive more than 50% of its projected educational and general costs through the provisions of this act.

Each county which operates a county college shall continue to provide moneys for the support of the college in an amount no less than those moneys provided in the year in which this act is enacted or 25% of the operational expense in the base State fiscal year, whichever is greater.

State support for the operational expenses of county colleges shall be made within limits of State appropriation.

L.1967, c.271; amended 1977,c.133; 1979,c.110; 1981,c.329,s.5; 1994, c.48,s.134.



Section 18A:64A-22.1 - County College Capital Project Aid.

18A:64A-22.1 County college capital project aid.

1.Whenever the funds appropriated are insufficient to satisfy the State's share of capital projects for county colleges pursuant to N.J.S.18A:64A-22, additional State support for such projects shall be made available to counties in which county colleges are located for the payment of interest and principal on bonds and notes entitled to the benefits of this act and interest on notes issued in anticipation thereof and entitled to the benefits of the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.), provided that the total principal amount of such bonds and notes shall not exceed $265,000,000, except that all administrative costs associated with the approval process and the issuance of bonds shall not be included within the total aggregate principal amount of bonds issued.

L.1971, c.12, s.1; amended 1985, c.136; 1994, c.48, s.135; 1997, c.360, s.7; 2000, c.111; 2004, c.100; 2009, c.308, s.48.



Section 18A:64A-22.2 - Action By State Treasurer.

18A:64A-22.2 Action by State Treasurer.

2.Whenever the State Treasurer shall determine that he is unable to provide State support for a capital project of a county college pursuant to N.J.S.18A:64A-22 within the limit of available State appropriations, the State Treasurer shall determine the amount of bonds and notes entitled to the benefits of this act and the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.) and not theretofore allocated to another capital project. The State Treasurer shall determine the necessity or advisability of making available additional State support for the capital project. To the extent he determines additional support is necessary or advisable, he shall certify to the board of chosen freeholders of the county in which said capital project is located, the county college at which the capital project is located, and the New Jersey Educational Facilities Authority the amount of bonds or notes relating to the capital project which shall be entitled to the benefits of this act and the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.), which amount shall not exceed the amount of bonds and notes entitled to the benefit of those acts and not theretofore allocated to another capital project. A copy of such certification shall be filed by the State Treasurer with the Director of the Division of Local Finance.
L.1971,c.12,s.2; amended 1994, c.48, s.136; 1997, c.360, s.8.



Section 18A:64A-22.3 - Issuance Of Bonds, Notes.

18A:64A-22.3 Issuance of bonds, notes.

3.At any time within one year of the certification by the State Treasurer to the board of chosen freeholders, the county college at which the capital project is located, and the New Jersey Educational Facilities Authority pursuant to section 2 of P.L.1971, c.12 (C.18A:64A-22.2), the board of chosen freeholders is authorized to issue bonds, or notes in anticipation thereof, in an aggregate amount not exceeding the amount set forth in the treasurer's certification. Bonds or notes may also be issued by the New Jersey Educational Facilities Authority pursuant to the provisions of the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.) or by another legally empowered issuer in an aggregate amount not exceeding the amount set forth in the State Treasurer's certification. Bonds issued by any issuer other than the authority or the board of chosen freeholders pursuant to the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.) shall be subject to the provisions of P.L.1971, c.12 (C.18A:64A-22.1 et seq.) in the same manner as bonds or notes issued by the board of chosen freeholders; provided that in the event bonds or notes are issued by another legally empowered issuer, the bonds or notes shall be sold by the issuer by competitive sale unless the State Treasurer expressly consents in writing to a negotiated sale of the bonds or notes by the issuer. Such bonds shall be in addition to the sums authorized to be borrowed by said board pursuant to N.J.S.18A:64A-19 for the purpose of funding the county share of such capital projects. No bonds or notes, other than bonds or notes issued by the New Jersey Educational Facilities Authority as authorized pursuant to the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.), shall be issued pursuant to this act bearing an interest rate in excess of a maximum rate theretofore specified by the State Treasurer and, in the case of bonds, unless the State Treasurer has theretofore approved the maturity schedule for the repayment of said bonds.

L.1971,c.12,s.3; amended 1997, c.360, s.9.



Section 18A:64A-22.4 - Deduction From Gross Debt.

18A:64A-22.4 Deduction from gross debt.

4.Such additional borrowing, if entered into by the county, shall constitute a deduction from the gross debt of such county and shall not be considered in determining its net debt for debt incurring purposes.

L.1971,c.12,s.4; amended 1997, c.360, s.10.



Section 18A:64A-22.5 - Issuance Of Temporary Notes.

18A:64A-22.5 Issuance of temporary notes.

5.Any board of chosen freeholders or other legally empowered issuer which has authorized such additional bonds may issue temporary notes in anticipation of the issuance of permanent bonds to the extent permitted by applicable law.

L.1971,c.12,s.5; amended 1997, c.360, s.11.



Section 18A:64A-22.6 - Debt Service Certification; Appropriation, Payment Of Funds.

18A:64A-22.6 Debt service certification; appropriation, payment of funds.

6.Within 10 days after issuance of any bonds or notes entitled to the benefits of this act, the treasurer of the county issuing such bonds or notes, or if applicable, the treasurer of the other legally empowered issuer of the bonds or notes, shall certify to the State Treasurer the exact amounts payable on account of interest and principal on such bonds and interest on such notes and the dates upon which such amounts are payable by the county or other issuer and the name and address of the paying agent or paying agents therefor. The amounts so certified by the county treasurer or the treasurer of the other issuer to the State Treasurer shall be appropriated and paid to the county, or paid to the other legally empowered issuer, on or before the dates of each payment by the county or other issuer on such bonds or notes in an amount with respect to each such date equal to the amount payable on such date and shall be used by the county or other issuer only for such payment.

L.1971,c.12,s.6; amended 1972, c.106, s.1; 1997, c.360, s.12.



Section 18A:64A-22.6A - Designation Of Paying Agent; Payments Of State Aid

18A:64A-22.6a. Designation of paying agent; payments of state aid
No bonds or notes entitled to the benefits of this act shall be issued unless there is designated therefor a paying agent or paying agents, at least one of which is a bank or trust company authorized to do business in this State. All amounts of State aid to be paid under the provisions of this act for debt service (principal and interest) on bonds or notes entitled to the benefits of this act shall, on or before the date for such payment of interest and principal, be paid on behalf of the county issuing such bonds or notes to the paying agent or paying agents for such bonds or notes in amount with respect to such date as reflects the amount of principal or interest, respectively, payable as to such date by reason of such State aid hereunder payable with respect to such county. Amounts so paid to such paying agent or paying agents shall be applied to the payment of debt service (principal and interest) on such bonds or notes and for no other purpose.

L.1972, c. 106, s. 2, eff. July 27, 1972.



Section 18A:64A-22.7 - Investments Of Proceeds; Disposition Of Earnings.

18A:64A-22.7 Investments of proceeds; disposition of earnings.

7.On January 10 in each year the county treasurer or the treasurer of the other legally empowered issuer shall certify and pay to the State Treasurer the amount of the earnings received by the county or the issuer during the preceding year from the investment of the proceeds from the sale of such bonds or notes, provided that prior to the application of the proceeds to the purposes for which the bonds or notes have been issued such proceeds shall be invested in the State of New Jersey Cash Management Fund, established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4) or in such other investment as shall be explicitly authorized in writing by the State Treasurer.

L.1971,c.12,s.7; amended 1997, c.360, s.13.



Section 18A:64A-22.8 - Bonds Or Notes Not Debt Or Liability Of State

18A:64A-22.8. Bonds or notes not debt or liability of state
Bonds or notes issued under the provisions of this act shall not be deemed to constitute a debt or liability of the State or a pledge of the faith and credit of the State but are dependent for repayment upon appropriations provided by law from time to time.

L.1971, c. 12, s. 8, eff. Jan. 28, 1971.



Section 18A:64A-23 - Acceptance Of Students Residing In Other Counties; Required Certificates; Charges To Home Counties

18A:64A-23. Acceptance of students residing in other counties; required certificates; charges to home counties
18A:64A-23. a. Each county college shall, to the extent its facilities will permit accept students who are residents of any other county in the State.

b. Any person desiring to enroll in a county college as a nonresident student shall apply to the chief fiscal officer of his county of residence for a certificate of residence showing that said person is a resident of said county. The chief fiscal officer of each county shall, upon application and submission to him of satisfactory evidence of such residence, issue said certificate provided that (1) the county does not sponsor a county college or contribute to the support of a county assisted college, or (2) the local county or county assisted college certifies that it does not offer the particular course or program of study desired by the applicant, or (3) the local county or county assisted college certifies that it cannot admit the applicant into a particular course or the desired program of study, pursuant to criteria established by the Commission on Higher Education. If the chief fiscal officer of a county refuses to issue such a certificate, the applicant may appeal to the board of chosen freeholders of the county within 10 days of the receipt of notice of such refusal. The board of chosen freeholders shall make a determination after a hearing, upon 10 days' notice to such chief fiscal officer and the applicant, and such determination shall be final and binding on the county.

Upon his registration for each college year, the nonresident student shall file with the college such a certificate of residence issued not earlier than two months prior thereto and such certificate of residence shall be valid for the current or next academic year succeeding the date of issuance, as the case may be.

c. Any county college so admitting nonresident students shall charge to and collect from each county within the State which has issued a certificate or certificates of residence pursuant to subsection b. and on the basis of which such nonresident students are attending such college, the sending county's share of the operating expenses of such county college, as certified by the board of school estimate and as paid by the receiving county for resident students, computed on a per full-time equated (FTE) student basis and multiplied by cost ratios as determined by the State Treasurer pursuant to N.J.S.18A:64A-22 for various instructional categories. Any county college shall additionally charge and collect the sum of $1.00 per credit hour for each student so enrolled to compensate for minor capital costs of the college.

d. Within 10 days after the commencement of each college term, the county college shall charge the county's per FTE student share of operating expenses of such college for that term as aforesaid to each county which has issued a certificate or certificates of residence pursuant to subsection b., on the basis of which nonresident students are attending such county college. The amount so charged to the county issuing the certificate or certificates shall be paid within 30 days of the date of the billing.

L.1967, c.271; amended 1968,c.179,s.1; 1981,c.329,s.6; 1994,c.48,s.137.



Section 18A:64A-23.1 - Job Training Course

18A:64A-23.1. Job training course
1. As used in this act, "job training course" means any course of instruction which will provide the individual with an identifiable job skill and will assist the individual in gaining reemployment, any course of instruction which is part of a training program approved pursuant to the provisions of paragraph (4) of subsection (c) of R.S.43:21-4, or any course of instruction which is part of the education and training described in the Employability Development Plan developed for the individual pursuant to section 3 of P.L.1992, c.47 (C.43:21-59).

L.1983,c.470,s.1; amended 1992,c.45,s.3.



Section 18A:64A-23.2 - County College Courses

18A:64A-23.2. County college courses
2. Each county college shall permit a person who has been in the labor market for at least two years and is unemployed or has received a layoff notice as a result of a factory or plant closing to enroll without payment of tuition in a job training course, provided that the person is not eligible for any available State or federal student financial aid and that available classroom space permits and that tuition paying students constitute the minimum number required for the course. Nothing herein shall preclude a county college from requiring a registration fee not to exceed $20.00 per academic term.

L.1983,c.470,s.2; amended 1992,c.45,s.4.



Section 18A:64A-23.3 - Eligibility For Continued Participation In Program

18A:64A-23.3. Eligibility for continued participation in program
In order to remain eligible for participation in this program, the unemployed worker shall be required to maintain a passing grade in the job training course in which he is enrolled.

L.1983, c. 470, s. 3, eff. Jan. 12, 1984.



Section 18A:64A-23.4 - Rules, Regulations

18A:64A-23.4. Rules, regulations
4. The Commissioner of Labor shall promulgate rules and regulations necessary to effectuate the purposes of this act. Regulations of the State Board of Higher Education implementing this act shall remain in full force and effect until modified or repealed by the Commissioner of Labor.

L.1983,c.470,s.4; amended 1994,c.48,s.138.



Section 18A:64A-24 - Joinder In Operation Of County Colleges By Other Counties

18A:64A-24. Joinder in operation of county colleges by other counties
18A:64A-24. If the board of trustees of a county college shall determine that it is in the best interest of the college to allow one or more additional counties to join in the operation of said county college and the board or boards of chosen freeholders of the county or counties then operating the county college shall approve, said board of trustees shall fix the terms and conditions under which said additional county or counties may participate in the operation of the county college.

L.1967, c.271; amended 1994,c.48,s.139.



Section 18A:64A-25 - Referenda For Other Purposes Permitted

18A:64A-25. Referenda for other purposes permitted
Nothing in this chapter shall be construed to prohibit or prevent the referenda procedure specified in chapter 37 of Title 19 of the Revised Statutes.

L.1967, c.271.



Section 18A:64A-25.1 - Short Title; Citation

18A:64A-25.1. Short title; citation
This article shall be known and may be cited as the "County College Contracts Law" .

L.1982, c. 189, s. 1, eff. Jan. 1, 1983.



Section 18A:64A-25.2 - Definitions

18A:64A-25.2. Definitions
2. As used in this article, unless the context otherwise indicates:

a. "Board of trustees" means the board of trustees of a county college and the community college commission of a community college agency;

b. "County college" means any body corporate known as



(1) the board of trustees of a county college established pursuant to chapter 64A of Title 18A of the New Jersey Statutes, or

(2) the community college commission of a community college agency established pursuant to P.L.1974, c.89 (C.18A:64A-30 et seq.);

c. "Contracting agent" means the business officer of the county college having the power to prepare advertisements to advertise for and receive bids and to make awards for the county college in connection with the purchases, contracts or agreements permitted by this article, or such officer, committee or employee to whom such power has been delegated by the county college;

d. "Contracts" mean contracts or agreements for the performance of work or the furnishing or hiring of services, materials or supplies as distinguished from contracts of employment;

e. "Legal newspaper" means a newspaper circulating in the county or counties in which the county college has been established, printed and published in the English language at least once a week for at least one year continuously;

f. "Materials" include goods and property subject to chapter 2 of Title 12A of the New Jersey Statutes, apparatus or any other tangible thing except real property or any interest therein;

g. "Extraordinary unspecifiable services" mean services or products which cannot be reasonably described by written specifications;

h. "Professional services" mean services rendered or performed by a person authorized by law to practice a recognized profession and whose practice is regulated by law and the performance of which services requires knowledge of an advanced type in a field of learning acquired by a prolonged formal course of specialized instruction and study as distinguished from general academic instruction or apprenticeship and training. Professional services also mean services rendered in the performance of work that is original and creative in character in a recognized field of artistic endeavor;

i. "Project" means any work, undertaking, construction or alteration;



j. "Purchases" are transactions, for a valuable consideration, creating or acquiring an interest in goods, services and property, except real property or any interest therein;

k. "Work" includes services and any other activity of a tangible or intangible nature performed or assumed pursuant to a contract or agreement with a county college.

L.1982,c.189,s.2; amended 1994,c.48,s.140.



Section 18A:64A-25.3 - Purchases, Contracts And Agreements Not Requiring Advertising.

18A:64A-25.3 Purchases, contracts and agreements not requiring advertising.

3. a. Any purchase, contract or agreement for the performance of any work or the furnishing or hiring of materials or supplies, the cost or price of which, together with any sums expended for the performance of any work or services in connection with the same project or the furnishing of similar materials or supplies during the same fiscal year, paid with or out of college funds, does not exceed the total sum of $25,000 or, commencing January 1, 2003, the amount determined pursuant to subsection b. of this section in any fiscal year may be made, negotiated and awarded by a contracting agent, when so authorized by resolution of the board of trustees of the county college, without public advertising for bids and bidding therefor.

b.Commencing January 1, 2003 and every two years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in subsection a. of this section in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York and Northeastern New Jersey and the Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which it is reported.

c.Any purchase, contract or agreement made pursuant to this section may be awarded for a period of 24 consecutive months, notwithstanding that such 24 -month period does not coincide with the fiscal year.

L.1982,c.189,s.3; amended 1984, c.241, s.1; 1994, c.48, s.141; 2001, c.281, s.1.



Section 18A:64A-25.4 - Contracts And Agreements Requiring Advertising

18A:64A-25.4. Contracts and agreements requiring advertising
Every contract or agreement for the performance of any work or the furnishing or hiring of any materials or supplies, the cost or the contract price of which is to be paid with or out of college funds, not included within the terms of section 3 hereof, shall be made and awarded only by the county college after public advertising for bids and bidding therefor, except as provided otherwise in this article or specifically by any other law. No work, materials or supplies shall be undertaken, acquired or furnished for a sum exceeding in the aggregate $7,500.00 or, commencing January 1, 1985, the amount determined pursuant to subsection b. of section 3 of P.L.1982, c. 189 (C. 18A:64A-25.3), except by written contract or agreement.

L.1982, c. 189, s. 4, eff. Jan. 1, 1983. Amended by L.1984, c. 241, s. 2, eff. Dec. 28, 1984.



Section 18A:64A-25.5 - Exceptions To Requirement For Advertising.

18A:64A-25.5 Exceptions to requirement for advertising.

5.Any purchase, contract or agreement of the character described in section 4 may be made, negotiated or awarded by the county college by resolution at a public meeting of its board of trustees without public advertising for bids or bidding therefor if:

a.The subject matter thereof consists of:

(1)Professional services; or

(2)Extraordinary unspecifiable services and products which cannot reasonably be described by written specifications, subject however, to procedures consistent with open public bidding whenever possible; or

(3)Materials or supplies which are not available from more than one potential bidder, including without limitation materials or supplies which are patented or copyrighted; or

(4)The doing of any work by employees of the county college; or

(5)The printing of all legal notices and legal briefs, records and appendices to be used in any legal proceeding to which the county college may be a party; or

(6)Textbooks, copyrighted materials, student produced publications and services incidental thereto, library materials including without limitation books, periodicals, newspapers, documents, pamphlets, photographs, reproductions, microfilms, pictorial or graphic works, musical scores, maps, charts, globes, sound recordings, slides, films, filmstrips, video and magnetic tapes, other printed or published matter and audiovisual and other materials of a similar nature, necessary binding or rebinding of library materials and specialized library services; or

(7)Food supplies and services including food supplies and management contracts for student centers, dining rooms and cafeterias; or

(8)The supplying of any product or the rendering of any service by the public utility which is subject to the jurisdiction of the Board of Public Utilities, in accordance with tariffs and schedules of charges made, charged and exacted, filed with said board; or

(9)Equipment repair service if in the nature of an extraordinary unspecifiable service and necessary parts furnished in connection with such services; or

(10) Specialized machinery or equipment of a technical nature which will not reasonably permit the drawing of specifications, and the procurement thereof without advertising is in the public interest; or

(11) Insurance, including the purchase of insurance coverage and consulting services, which exceptions shall be in accordance with the requirements for extraordinary unspecifiable services; or

(12) Publishing of legal notices in newspapers, as required by law; or

(13) The acquisition of artifacts or other items of unique intrinsic, artistic or historic character; or

(14) The collection of amounts due on student loans, including without limitation loans guaranteed by or made with funds of the United States of America; or

(15) Professional consulting services; or

(16) Entertainment, including without limitation theatrical presentations, band and other concerts, movies and other audiovisual productions; or

(17) Contracts employing funds created by student activities fees charged to students or otherwise raised by students, not under the direct control of the college and expended by student organizations; or

(18) Printing, including without limitation catalogs, yearbooks and course announcements; or

(19) Providing goods or services for the use, support or maintenance of proprietary computer hardware, software peripherals and system development for the hardware; or

(20) Personnel recruitment and advertising, including without limitation advertising seeking student enrollment; or

(21) Educational supplies, books, articles of clothing and other miscellaneous articles purchased by a county college bookstore, or by a service or management company under contract with a county college to operate a county college book store for resale to college students and employees; or

(22) Purchase or rental of graduation caps and gowns and award certificates or plaques; or

(23) Expenses for travel or conferences; or

(24) Items available from vendors at costs below State contract pricing for the same product or service, which meets or exceeds the State contract terms or conditions.

b.It is to be made or entered into with the United States of America, the State of New Jersey, a county or municipality or any board, body, or officer, agency or authority or any other state or subdivision thereof.

c.The county college has advertised for bids pursuant to section 4 of P.L.1982, c.189 (C.18A:64A-25.4) on two occasions and (i) has received no bids on both occasions in response to its advertisement, or (ii) has rejected such bids on two occasions because the county college has determined that they are not reasonable as to price, on the basis of cost estimates prepared for or by the county college prior to the advertising therefor, or have not been independently arrived at in open competition, or (iii) on one occasion no bids were received pursuant to (i) and on one occasion all bids were rejected pursuant to (ii), in whatever sequence; any such contract or agreement may then be negotiated by a two-thirds affirmative vote of the authorized membership of the board of trustees authorizing such contract or agreement; provided, however, that:

(1)A reasonable effort is made by the contracting agent to determine that the same or equivalent materials or supplies at a cost which is lower than the negotiated price are not available from any agency or authority of the United States, the State of New Jersey or from the county in which the county college is located, or any municipality in close proximity to the county college;

(2)The terms, conditions, restrictions and specifications set forth in the negotiated contract or agreement are not substantially different from those which were the subject of competitive bidding pursuant to section 4 of P.L.1982, c.189 (C.18A:64A-25.4); and

(3)Any relevant amendment or modification of any of the terms, conditions, restrictions and specifications, which were the subject of competitive bidding pursuant to section 4 of P.L.1982, c.189 (C.18A:64A-25.4), shall be stated in the resolution awarding such contract or agreement; provided, further, however, that if on the second occasion the bids received are rejected as unreasonable as to price, the county college shall notify each responsible bidder submitting bids on the second occasion of its intention to negotiate and afford each such bidder a reasonable opportunity to negotiate, but the county college shall not award such contract or agreement unless the negotiated price is lower than the lowest rejected bid price submitted on the second occasion by a responsible bidder, is the lowest negotiated price offered by any responsible vendor, and is a reasonable price for such work, materials, supplies or services.

Whenever a county college shall determine that a bid was not arrived at independently in open competition pursuant to subsection c. (ii) of this section, it shall thereupon notify the county prosecutor of the county in which the county college is located and the Attorney General of the facts upon which its determination is based and, when appropriate, it may institute appropriate proceedings in any State or federal court of competent jurisdiction for a violation of any State or federal antitrust law or laws relating to the unlawful restraint of trade.

L.1982,c.189,s.5; amended 1984, c.241, s.3; 1994, c.48, s.142; 2001, c.281, s.2.



Section 18A:64A-25.6 - Emergency Purchases And Contracts.

18A:64A-25.6 Emergency purchases and contracts.

6.Any purchase, contract, or agreement may be made, negotiated or awarded by a county college without public advertising for bids and bidding therefor, notwithstanding that the cost or contract price will exceed $25,000 or, commencing January 1, 2003, the amount determined pursuant to subsection b. of section 3 of P.L.1982, c.189 (C.18A:64A-25.3), when an emergency affecting the health, safety or welfare of occupants of college property requires the immediate delivery of the materials or supplies or the performance of the work, provided that such purchases, contracts or agreements are awarded or made in the following manner:

a.A written requisition for the performance of such work or the furnishing of materials or supplies, certified by the employee in charge of the building, facility or equipment where the emergency occurred, is filed with the contracting agent or his deputy in charge, describing the nature of the emergency, the time of its occurrence, and the need for invoking this section. The contracting agent, or his deputy in charge, being satisfied that the emergency exists, is hereby authorized to award a contract for said work, materials or supplies.

b.Upon the furnishing of such work, materials or supplies in accordance with the terms of the contract or agreement, the contractor furnishing such work, materials or supplies shall be entitled to be paid therefor and the county college shall be obligated for said payment.

c. The board of trustees may prescribe rules and procedures to implement the requirements of this section.

L.1982,c.189,s.6; amended 1984, c.241, s.4; 2001, c.281, s.3.



Section 18A:64A-25.7 - Contracts Not To Be Divided

18A:64A-25.7. Contracts not to be divided
18A:64A-25.7. Contracts not to be divided

7. No purchase, contract or agreement which is single in character or which necessarily or by reason of the quantities required to effectuate the purpose of the purchase, contract or agreement includes the furnishing of additional services or equipment or buying materials or supplies or the doing of additional work, shall be subdivided so as to bring it or any of the parts thereof under the maximum price or cost limitation set forth in section 3 of P.L.1982, c.189 (C.18A:64A-25.3), thus dispensing with the requirement of public advertising and bidding therefor. Where the doing of any work is included in or incident to the performance or completion of any project which is single in character or inclusive of the furnishing of additional work, materials or supplies or which requires the furnishing of more than one article of materials or supplies, all of the work, materials or supplies requisite for the completion of such project shall be included in one purchase, contract or agreement.

L.1982,c.189,s.7; amended 1994,c.48,s.143.



Section 18A:64A-25.8 - Periodic Solicitation Of Bids

18A:64A-25.8. Periodic solicitation of bids
Except as provided in section 28, every county college shall, on an annual basis or at such lesser intervals as may be fixed by it, solicit by public advertisement the submission of bids for the furnishing of all work, materials and supplies which are and which under section 4 can be purchased or agreed or contracted to be furnished only after public advertising for bids and bidding therefor.

L.1982, c. 189, s. 8, eff. Jan. 1, 1983.



Section 18A:64A-25.9 - County College Purchases Through State Agency; Procedure.

18A:64A-25.9 County college purchases through State agency; procedure.


9. a. Any county college, without advertising for bids, or after having rejected all bids obtained pursuant to advertising therefor, may purchase any materials, supplies, goods, services or equipment pursuant to a contract or contracts for such materials, supplies, goods, services or equipment entered into on behalf of the State by the Division of Purchase and Property.

b.A county college may also use, without advertising for bids, or having rejected all bids obtained pursuant to advertising, the Federal Supply Schedules of the General Services Administration as permitted by the "Federal Acquisition Streamlining Act of 1994," Pub.L. 103-355, and federal regulations adopted thereunder or schedules from other federal procurement programs.

c.Whenever a purchase is made, the county college shall place its order with the vendor offering the lowest price, including delivery charges, that best meets the requirements of the county college. Prior to placing such an order, the county college shall document with specificity that the materials, supplies, goods, services or equipment selected best meet the requirements of the county college.

L.1982,c.189,s.9; amended 1996, c.16, s.6; 2006,c.10,s.3.



Section 18A:64A-25.10 - Joint Purchases By County Colleges, Municipalities Or Counties; Authority.

18A:64A-25.10 Joint purchases by county colleges, municipalities or counties; authority.

10. The board of trustees of two or more county colleges may provide jointly by agreement for the purchasing of work, materials or supplies for their respective colleges, or one or more county colleges may provide for such purchase by joint agreement with the governing bodies of any municipality or of the county within whose boundaries any such college or colleges is or are wholly or partly located and may enter agreements with other institutions of higher education or with other units of government pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1982,c.189,s.10; amended 2001, c.281, s.4.



Section 18A:64A-25.11 - Contents Of Agreement

18A:64A-25.11. Contents of agreement
a. Such agreement shall set forth the categories of work, materials or supplies to be purchased, the manner of advertising for bids and of awarding of contracts, the method of payment by each participating county college, municipality or county and other matters deemed necessary to carry out the purposes of the agreement.

b. Funds for each participant's share of expenditures for purchases under any such agreement shall be appropriated and paid in the manner set forth in the agreement and in the same manner as appropriations are made for other expenses of the participant.

L.1982, c. 189, s. 11, eff. Jan. 1, 1983.



Section 18A:64A-25.11A - County college authorized to participate in cooperative pricing system.

18A:64A-25.11a County college authorized to participate in cooperative pricing system.
2. a. A county college is authorized to be a participating contracting unit in a cooperative pricing system established pursuant to the laws of this State.

b. A county college may make purchases and contract for services through the use of a nationally-recognized and accepted cooperative purchasing agreement, including a cooperative purchasing agreement in existence as of the effective date of P.L.2016, c.50 (C.18A:64-63.1 et al.), in accordance with the provisions of paragraph (3) of subsection b. of section 7 of P.L.1996, c.16 (C.52:34-6.2).

c. The State Treasurer may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which are necessary to effectuate the purposes of this section.

L.2016, c.50, s.2.



Section 18A:64A-25.13 - Specifications Generally.

18A:64A-25.13 Specifications generally.

13.All specifications for any purchase, contract or agreement governed by this article shall be drafted in a manner to encourage free, open and competitive bidding. In particular, no specifications under this article may:

a.Require a standard, restriction, condition or limitation not directly related to the purpose, function or activity for which the purchase, contract or agreement is made; or

b.Require that any bidder be a resident of, or that his place of business be located in, the county in which the purchase will be made or the contract or agreement performed, unless the physical proximity of the bidder is requisite to the efficient and economical purchase or performance of the contract or agreement; or

c.Discriminate on the basis of race, religion, sex or national origin; or

d.Require with regard to any purchase, contract or agreement the furnishing of any "brand name," although specifications may in all cases require "brand name or equivalent," nor shall materials or supplies which are patented or copyrighted be specified, unless the resolution authorizing the purchase, contract or agreement sets forth the manner in which the special need for such patented or copyrighted materials or supplies is directly related to the performance or purpose for which the purchase, contract or agreement is made; or

e.Fail to include any option for renewal, extension or release which the county college may intend to exercise or require; or

f.Fail to include any terms and conditions necessary for the performance of any extra work; or

g.Fail to disclose any matter necessary to the substantial performance of the contract or agreement; or

h.Require that any bidder submit a financial statement if either a guarantee, by certified check, cashier's check or bid bond, or a surety company certificate is also required to be furnished by the bidder, unless any law or regulation of the United States imposes a condition upon the awarding of a monetary grant to be used for the purchase, contract or agreement, which condition requires that a financial statement be submitted.

Any specification adopted by the county college which knowingly excludes prospective bidders by reason of the impossibility of performance, bidding or qualification by any but one bidder, except as provided herein, shall be null and void and of no effect, and such purchase, contract or agreement shall be readvertised, and the original purchase, contract or agreement shall be set aside by the board of trustees of the county college.

L.1982, c.189, s.13; amended 2014, c.52, s.1.



Section 18A:64A-25.14 - Advertisements For Bids; Bids; General Requirements; Notice Of Revisions.

18A:64A-25.14 Advertisements for bids; bids; general requirements; notice of revisions.
14. a. All advertisements for bids shall be published in a legal newspaper sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding but in no event less than 10 days prior to such date. The advertisement shall designate the manner of submitting and of receiving the bids and the time and place at which the bids will be received. If the published specifications provide for receipt of bids by mail, those bids which are mailed to the county college shall be sealed and shall be opened only at such time and place as all bids received are unsealed and announced. At such time and place, the contracting agent of the county college shall publicly receive the bids and thereupon immediately proceed to unseal them and publicly announce the contents, which announcement shall be made in the presence of any parties bidding or their agents who are then and there present. A proper record of the prices and terms shall be made. No bids shall be received after the time designated in the advertisement.

b.Notice of revisions or addenda to advertisements or bid documents relating to bids shall be published in a legal newspaper no later than seven days, Saturdays, Sundays and holidays excepted, prior to the bid due date. The notice shall be provided to any person who has submitted a bid or who has received a bid package, in one of the following ways: (a) in writing by certified mail or (b) by certified facsimile transmission, meaning that the sender's facsimile machine produces a receipt showing date and time of transmission and that the transmission was successful or (c) by a delivery service that provides certification of delivery to the sender. Failure to advertise or provide proper notification of revisions or addenda to advertisements or bid documents related to bids as prescribed by this section shall prevent the acceptance of bids and require the readvertisement for bids. Failure to obtain a receipt when good faith notice is sent or delivered to the address or telephone facsimile number on file with the county college shall not be considered failure by the county college to provide notice.

L.1982,c.189,s.14; amended 2005, c.191, s.3.



Section 18A:64A-25.15 - Bids To Conform To Specifications; Rejection Of Bids

18A:64A-25.15. Bids to conform to specifications; rejection of bids
No bid shall be accepted which does not conform to the specifications furnished therefor. Nothing contained in this article shall be construed as depriving any county college of the right to reject all bids.

L.1982, c. 189, s. 15, eff. Jan. 1, 1983.



Section 18A:64A-25.16 - Guaranty To Accompany Bids; Amount

18A:64A-25.16. Guaranty to accompany bids; amount
There may be required from any person bidding on any purchase, contract or agreement, advertised in accordance with law, that the bid be accompanied by a guaranty payable to the county college that, if the purchase, contract or agreement is awarded to him, he will enter into a contract therefor and will furnish any performance bond or other security which may be required pursuant to section 17. The guaranty shall be in the amount of 10% of the bid but not in excess of $20,000.00, except as otherwise provided herein, and may be given, at the option of the bidder, by certified check, cashier's check or bid bond. For a construction contract the guaranty shall be in the amount of 10% of the bid. In the event that any law or regulation of the United States imposes any condition upon the awarding of a monetary grant to any county college, which condition requires a guaranty in an amount other than 10% of the bid or in excess of $20,000.00, the provisions of this section shall not apply and the requirements of the law or regulation of the United States shall govern.

The college may require a bid guaranty alone without also requiring a performance bond or other security in the contract.

L.1982, c. 189, s. 16, eff. Jan. 1, 1983. Amended by L.1984, c. 241, s. 5, eff. Dec. 28, 1984.



Section 18A:64A-25.17 - Performance, Guaranty And Certificate

18A:64A-25.17. Performance, guaranty and certificate
17. Performance, guaranty and certificate. a. In addition to or independent of the guaranty which may be required pursuant to section 16, the county college may require that the successful bidder provide a surety company bond or other security acceptable to the county college:

(1)For the faithful performance of all provisions of the advertisement for bids, the specifications and any other documents issued to bidders or a repair or maintenance bond; and

(2) In such form as may be required in the specifications or other documents issued to bidders.

b. In every case in which such performance bond is required, the requirement shall be set forth in the specifications or other documents issued to all bidders, and every bidder shall be required to submit with the bid a certificate from a surety company stating that it will provide that bidder with such a performance bond in the specified amount and form.

c. The county college shall require that all payment and performance bonds be issued by a surety which meets the following standards:

(1)The surety shall have the minimum surplus and capital stock or net cash assets required by R.S.17:17-6 or R.S.17:17-7, whichever is appropriate, at the time the invitation to bid is issued; and

(2)With respect to all payment and performance bonds in the amount of $850,000 or more, (a) if the amount of the bond is at least $850,000 but not more than $3.5 million, the surety shall hold a current certificate of authority, issued by the United States Secretary of the Treasury pursuant to 31 U.S.C.9305, that is valid in the State of New Jersey as listed annually in the United States Treasury Circular 570, except that if the surety has been operational for a period in excess of five years, the surety shall be deemed to meet the requirements of this subparagraph if it is rated in one of the three highest categories by an independent, nationally recognized United States rating company that determines the financial stability of insurance companies, which rating company or companies shall be determined pursuant to standards promulgated by the Commissioner of Insurance by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and (b) if the amount of the bond is more than $3.5 million, then the surety shall hold a current certificate of authority, issued by the United States Secretary of the Treasury pursuant to 31 U.S.C.9305, that is valid in the State of New Jersey as listed annually in the United States Treasury Circular 570 and, if the surety has been operational for a period in excess of five years, shall be rated in one of the three highest categories by an independent, nationally recognized United States rating company that determines the financial stability of insurance companies, which rating company or companies shall be determined pursuant to standards promulgated by the Commissioner of Insurance by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). A surety subject to the provisions of subparagraph (b) of this paragraph which does not hold a certificate of authority issued by the United States Secretary of the Treasury shall be exempt from the requirement to hold such a certificate if the surety meets an equivalent set of standards developed by the Commissioner of Insurance through regulation which at least equal, and may exceed, the general criteria required for issuance of a certificate of authority by the United States Secretary of the Treasury pursuant to 31 U.S.C.9305. A surety company seeking such an exemption shall, not later than the 180th day following the effective date of P.L.1995, c.384 (N.J.S.2A:44-143 et al.), certify to the appropriate county college that it meets that equivalent set of standards set forth by the commissioner as promulgated.

d.A county college shall not accept more than one payment and performance bond to cover a single construction contract. The county college may accept a single bond executed by more than one surety to cover a single construction contract only if the combined underwriting limitations of all the named sureties, as set forth in the most current annual revision of United States Treasury Circular 570, or as determined by the Commissioner of Insurance pursuant to R.S.17:18-9, meet or exceed the amount of the contract to be performed.

e. A board, officer or agent contracting on behalf of a county college shall not accept a payment or performance bond unless there is attached thereto a Surety Disclosure Statement and Certification to which each surety executing the bond shall have subscribed. This statement and certification shall be complete in all respects and duly acknowledged according to law, and shall have substantially the following form:

SURETY DISCLOSURE STATEMENT AND CERTIFICATION


, surety(ies) on the attached bond, hereby certifies(y) the following:

(1) The surety meets the applicable capital and surplus requirements of R.S.17:17-6 or R.S.17:17-7 as of the surety's most current annual filing with the New Jersey Department of Insurance.

(2) The capital (where applicable) and surplus, as determined in accordance with the applicable laws of this State, of the surety(ies) participating in the issuance of the attached bond is (are) in the following amount(s) as of the calendar year ended December 31, (most recent calendar year for which capital and surplus amounts are available), which amounts have been certified as indicated by certified public accountants (indicating separately for each surety that surety's capital and surplus amounts, together with the name and address of the firm of certified public accounts that shall have certified those amounts):







.

(3) (a) With respect to each surety participating in the issuance of the attached bond that has received from the United States Secretary of the Treasury a certificate of authority pursuant to 31 U.S.C.9305, the underwriting limitation established therein and the date as of which that limitation was effective is as follows (indicating for each such surety that surety's underwriting limitation and the effective date thereof):







.

(b)With respect to each surety participating in the issuance of the attached bond that has not received such a certificate of authority from the United States Secretary of the Treasury, the underwriting limitation of that surety as established pursuant to R.S.17:18-9 as of (date on which such limitation was so established) is as follows (indicating for each such surety that surety's underwriting limitation and the date on which that limitation was established):







.

(4) The amount of the bond to which this statement and certification is attached is $ .

(5) If, by virtue of one or more contracts of reinsurance, the amount of the bond indicated under item (4) above exceeds the total underwriting limitation of all sureties on the bond as set forth in items (3)(a) or (3)(b) above, or both, then for each such contract of reinsurance:

(a) The name and address of each such reinsurer under that contract and the amount of that reinsurer's participation in the contract is as follows:







; and

(b) Each surety that is party to any such contract of reinsurance certifies that each reinsurer listed under item (5)(a) satisfies the credit for reinsurance requirement established under P.L.1993, c.243 (C.17:51B-1 et seq.) and any applicable regulations in effect as of the date on which the bond to which this statement and certification is attached shall have been filed with the appropriate public agency.

CERTIFICATE
(to be completed by an authorized certifying agent
for each surety on the bond)


I (name of agent) , as (title of agent) for (name of surety) , a corporation/mutual insurance company/other (indicating type of business organization) (circle one) domiciled in (state of domicile) , DO HEREBY CERTIFY that, to the best of my knowledge, the foregoing statements made by me are true, and ACKNOWLEDGE that, if any of those statements are false, this bond is VOID.


(Signature of certifying agent)


(Printed name of certifying agent)


(Title of certifying agent)


L.1982,c.189,s.17; amended 1995,c.384,s.3.



Section 18A:64A-25.18 - Time For Making Awards; Deposits Returned

18A:64A-25.18. Time for making awards; deposits returned
The county college shall award the contract or reject all bids within such time as may be specified in the specifications or other documents issued to all bidders, but in no case more than 60 days, except the bids of any bidders who consent thereto, either before or after said 60 day period, may, at the request of the county college, be held for consideration for such longer period as may be agreed. All bid security except the security of the three apparent lowest responsible bidders shall, if requested, be returned within 30 days from the opening of the bids, Sundays and holidays excepted, and the bids of such bidders shall be considered as withdrawn. Within 3 days, Sundays and holidays excepted, after the awarding of the contract and the approval of the successful bidder's performance bond, if any, the bid guaranty of the remaining bidders shall be returned to them.

L.1982, c. 189, s. 18, eff. Jan. 1, 1983.



Section 18A:64A-25.19 - Award Of Purchases, Contracts Or Agreements

18A:64A-25.19. Award of purchases, contracts or agreements
All purchases, contracts or agreements which require public advertisement for bids shall be awarded by the board of trustees to the lowest responsible bidder.

Prior to the award of any other purchase, contract or agreement the estimated cost of which is 20% or more, of the amount set forth in or, commencing January 1, 1985, 20% of the amount determined by the Governor pursuant to subsection b. of section 3 of P.L.1982, c. 189 (C. 18A:64A-25.3), the contracting agent shall, except in the case of professional services, solicit quotations therefor whenever practicable, and the award thereof shall be made, in accordance with section 3, on the basis of the lowest responsible quotation received which is most advantageous to the county college, price and other factors considered; provided, however, if the contracting agent deems it impractical to solicit competitive quotations or having sought such quotations determines that the award should not be on the basis of the lowest quotation received, the contracting agent shall file a statement of explanation of the reason or reasons therefor, which shall be placed on file with such purchase, contract or agreement.

L.1982, c. 189, s. 19, eff. Jan. 1, 1983. Amended by L.1984, c. 241, s. 6, eff. Dec. 28, 1984.



Section 18A:64A-25.20 - Award Of Contracts When Bids Are Equal

18A:64A-25.20. Award of contracts when bids are equal
Whenever two or more quotations or bids of equal amounts are the lowest quotations or bids submitted by responsible parties, the county college may award the contract to any one of such parties, as, in its discretion, it may determine.

L.1982, c. 189, s. 20, eff. Jan. 1, 1983.



Section 18A:64A-25.22 - Liquidated Damages

18A:64A-25.22. Liquidated damages
Any purchase, contract or agreement made pursuant to this article may include liquidated damages for the violation of any of the terms and conditions thereof or the failure to perform said contract or agreement in accordance with its terms and conditions or the terms and conditions of this article.

L.1982, c. 189, s. 22, eff. Jan. 1, 1983.



Section 18A:64A-25.23 - Application Of Article And Subdivision

18A:64A-25.23. Application of article and subdivision
Purchases, contracts or agreements for the construction of buildings and other improvements shall be subject to all the terms and conditions of this article and to the terms and conditions of this subdivision H.

L.1982, c. 189, s. 23, eff. Jan. 1, 1983.



Section 18A:64A-25.24 - Plans And Specifications, Drawn Or Supervised By Appropriate Officer

18A:64A-25.24. Plans and specifications, drawn or supervised by appropriate officer
All plans and specifications for the erection, alteration, improvement or repair of college buildings shall be drawn by or under the supervision of an appropriate officer employed by the college to whom such powers shall have been delegated by the Board of Trustees.

L.1982, c. 189, s. 24, eff. Jan. 1, 1983.



Section 18A:64A-25.25 - Cost Over Threshold Level; Separate Plans And Specifications; Bids; Advertisement; Award Of Contract; Payment To Subcontractor.

18A:64A-25.25 Cost over threshold level; separate plans and specifications; bids; advertisement; award of contract; payment to subcontractor.

25. a. In the preparation of plans and specifications for the construction, alteration or repair of any building by a county college, when the entire cost of the work and materials will exceed $25,000 or, commencing January 1, 2003, the amount determined pursuant to subsection b. of section 3 of P.L.1982, c.189 (C.18A:64A-25.3), separate plans and specifications may be prepared for each of the following branches of work in the following categories, to include all work and materials related thereto or to be performed or furnished in connection therewith:

(a)The plumbing and gas fitting work;

(b)The refrigeration, heating and ventilating systems and equipment;

(c)The electrical work, including any electrical power plants, tele-data, fire alarm, or security systems;

(d)The structural steel and ornamental iron work;

(e) General construction, which shall include all other work and materials required for the completion of the project.

b.With regard to the branch work categories in subsection a. of this section, the contracting agent shall advertise for and receive in the manner provided by law (1) separate bids for each of the foregoing categories (a) through (e), or (2) single bids by general contractors for all work and materials required to complete the entire project, if awarded as a single contract, or (3) both. In the case of separate bids under paragraph (1) or (3) of this subsection for categories (a) through (d) of subsection a. of this section, prime contractors shall not be required to name subcontractors in their bid. In the case of a single bid under paragraph (2) or (3), all bids submitted shall set forth the name or names of, and evidence of performance security from, all subcontractors to whom the general contractor will subcontract the work described in the foregoing categories (a) through (d) of subsection a. of this section. Subcontractors who furnish non-specialty trade work pursuant to category (e) or subcontractors who furnish work to named subcontractors pursuant to categories (a) through (d) shall not be named in the bid. Notwithstanding the foregoing provisions of this subsection, a county college may choose to require in its bid specification that a subcontractor shall be named in a bid when, in the case of paragraph (1) of subsection b. of this section, separate bids for each category, the work of that subcontractor exceeds 35 percent of the county college's estimated amount of value of the work, which shall be set forth in the bid specification.

c.Contracts shall be awarded to the lowest responsible bidder. In the event that a contract is advertised in accordance with (3) above, the contract shall be awarded in the following manner: if the sum total of the amounts bid by the lowest responsible bidder for each category (a) through (e) is less than the amount bid by the lowest responsible bidder for all the work and materials, the county college shall award separate contracts for each of such categories to the lowest responsible bidder therefor, but if the sum total of the amount bid by the lowest responsible bidder for each category is not less than the amount bid by the lowest responsible bidder for all the work and materials, the county college shall award a single contract to the lowest responsible bidder for all of such work and materials. In every case in which a contract is awarded under (2) above, all payments required to be made under the contract for work and materials supplied by a subcontractor shall, upon the certification of the contractor of the amount due to the subcontractor, be paid directly to the subcontractor.

L.1982, c.189, s.25; amended 1983, c.67; 1984, c.241, s.7; 2001, c.281, s.5; 2012, c.59, s.3.



Section 18A:64A-25.26 - Specifications

18A:64A-25.26. Specifications
All specifications for the doing of any such construction work for a county college shall fix the date before which the work shall be completed, or the number of working days to be allowed for its completion, and every such contract shall contain a provision for a deduction from the contract price for any moneys paid by the county college to any inspector or inspectors necessarily employed by it on the work for any number of days in excess of the number allowed in the specifications.

L.1982, c. 189, s. 26, eff. Jan. 1, 1983.



Section 18A:64A-25.27 - Authorization; Resolution; Method.

18A:64A-25.27 Authorization; resolution; method.

27. Any county college may, by resolution of its board of trustees, authorize the sale in the following manner of its personal property not needed for college purposes:

a.If the estimated fair value of the property to be sold exceeds $25,000 or, commencing January 1, 2003, the amount determined pursuant to subsection b. of section 3 of P.L.1982, c. 189 (C. 18A:64A-25.3) in any one sale and the property does not consist of perishable goods, it shall be sold at public sale to the highest bidder.

b.Notice of the date, time and place of the public sale, together with a description of the items to be sold and the conditions of sale shall be published once in a legal newspaper. Such sales shall be held not less than seven nor more than 14 days after the publication of the notice thereof.

c.Personal property may be sold to the United States, the State of New Jersey, another county college or to any body politic by private sale without advertising for bids.

d.If no bids are received, the property may then be sold at private sale without further publication or notice thereof but in no event at less than the estimated fair value; or the county college may, if it so elects, reoffer the property at public sale. As used herein, "estimated fair value" means the market value of the property if sold by a willing seller to a willing buyer less the cost to the college of continuing to store or maintain such property.

e.A county college may reject all bids if it determines such rejection to be in the public interest. In any case in which the college has rejected all bids, it may readvertise such personal property for a subsequent public sale. If it elects to reject all bids at a second public sale pursuant to this section, it may then sell such personal property without further publication or notice thereof at private sale, provided that in no event shall the negotiated price at the private sale be less than the amount of the highest bid rejected at the preceding two public sales, and provided further that in no event shall the terms or conditions of sale be changed or amended.

f.If the estimated fair value of the property to be sold does not exceed $25,000 or, commencing January 1, 2003, the amount determined pursuant to subsection b. of section 3 of P.L.1982, c.189 (C.18A:64A-25.3) in any one sale or the property consists of perishable goods, it may be sold at private sale without advertising for bids.

g.Notwithstanding the provisions of this section, by resolution of the board of trustees, a purchasing agent may include a sale of personal property no longer needed for county college purposes as part of specifications to offset the price of a new purchase.

L.1982,c.189,s.27; amended 1984, c.241, s.8; 2001, c.281, s.6.



Section 18A:64A-25.28 - Duration Of Certain Contracts.

18A:64A-25.28 Duration of certain contracts.

28. Duration of certain contracts. A county college may only enter into a contract exceeding 24 consecutive months for the:

a.Supplying of:

(1)Fuel for heating purposes for any term not exceeding in the aggregate three years; or

(2)Fuel or oil for use in automobiles, autobuses, motor vehicles or equipment for any term not exceeding in the aggregate three years; or

b.Plowing and removal of snow and ice for any term not exceeding in the aggregate three years; or

c.Collection and disposal of garbage and refuse for any term not exceeding in the aggregate three years; or

d.Providing goods or services for the use, support or maintenance of proprietary computer hardware, software peripherals and system development for the hardware for any term of not more than five years; or

e.Insurance, including the purchase of insurance coverages, insurance consultant or administrative services, and including participation in a joint self-insurance fund, risk management programs or related services provided by a county college insurance group, or participation in an insurance fund established by a county pursuant to N.J.S.40A:10-6, for any term of not more than three years; or

f.Leasing or service of automobiles, motor vehicles, electronic communications equipment, machinery and equipment of every nature and kind for any term not exceeding in the aggregate five years; or

g.Supplying of any product or rendering of any service by a company providing voice, data, transmission or switching services, for a term not exceeding five years; or

h.The providing of food supplies and services, including food supplies and management contracts for student centers, dining rooms and cafeterias, for a term not exceeding 30 years; or

i.(Deleted by amendment, P.L.2009, c.4).

j.Any single project for the construction, reconstruction or rehabilitation of a public building, structure or facility, or a public works project including the retention of the services of an architect or engineer in connection with the project, for the length of time necessary for the completion of the actual construction; or

k.The management and operation of bookstores for a term not exceeding 30 years; or

l.Custodial or janitorial services for any term not exceeding in the aggregate three years; or

m. Child care services for a term not exceeding three years; or

n.Security services for a term not exceeding three years; or

o.Ground maintenance services for a term not exceeding three years; or

p.Laundering, dry-cleaning or rental of uniforms for a term not exceeding three years; or

q.The performance of work or services or the furnishing of materials and supplies for the purpose of producing class I renewable energy, as that term is defined in section 3 of P.L.1999, c.23 (C.48:3-51), at, or adjacent to, buildings owned by, or operations conducted by, the contracting unit, the entire price of which is to be established as a percentage of the resultant savings in energy costs, for a term not to exceed 30 years; provided, however, that these contracts shall be entered into only subject to and in accordance with guidelines promulgated by the Board of Public Utilities establishing a methodology for computing energy cost savings and energy generation costs.

All multi-year leases and contracts entered into pursuant to this section, except contracts and agreements for the provision of work or the supplying of equipment to promote energy conservation through the production of class I renewable energy and authorized pursuant to subsection q. of this section, and except contracts for insurance coverages, insurance consultant or administrative services, participation or membership in a joint self-insurance fund, risk management programs or related services of a county college insurance group, and participation in an insurance fund established by a county pursuant to N.J.S.40A:10-6 or a joint insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.), shall contain a clause making them subject to the availability and appropriation annually of sufficient funds to meet the extended obligation or contain an annual cancellation clause.

L.1982, c.189, s.28; amended 1984, c.241, s.9; 1985, c.204, s.8; 1988, c.144, s.4; 1994, c.48, s.144; 2001, c.281, s.7; 2008, c.83, s.2; 2009, c.4, s.5; 2009, c.90, s.45.



Section 18A:64A-25.30 - No Action For Damages For Action By Officials

18A:64A-25.30. No action for damages for action by officials
30. No action for damages shall lie against the Board of Higher Education, the Commission on Higher Education, the Presidents' Council, any State official, any county college or its board of trustees or any of its officers because of any action taken by virtue of the provisions of this article.

L.1982,c.189,s.30; amended 1994,c.48,s.145.



Section 18A:64A-25.31 - Indemnity Agreement With The United States, Etc.

18A:64A-25.31. Indemnity agreement with the United States, etc.
Any county college may enter into an agreement indemnifying the United States of America or any board, body, officer or agency thereof from any liability for loss or damage to the person or property of others resulting from any project undertaken or to be undertaken by the federal government for the benefit of such county college or any project the cost of which or any part thereof is to be paid out of federal funds.

L.1982, c. 189, s. 31, eff. Jan. 1, 1983.



Section 18A:64A-25.32 - Contracts, Etc.; Validated And Confirmed

18A:64A-25.32. Contracts, etc.; validated and confirmed
Any action, purchase, sale, contract or agreement taken, made or entered into prior to the effective date of this article is hereby validated and confirmed; provided that in no event shall multi-year leases or contracts entered into prior to the effective date of this article be renewed or extended except in accordance with the terms and provisions of this article.

L.1982, c. 189, s. 32, eff. Jan. 1, 1983.



Section 18A:64A-25.33 - Definitions

18A:64A-25.33. Definitions
Definitions. For the purposes of this act:

a. "Fund" means a joint self-insurance fund established by a county college insurance group pursuant to this act. The joint self-insurance fund is a fund of public moneys from contributions made by members of a county college insurance group for the purpose of securing insurance protection, risk management programs, or related services as authorized by this act;

b. "County college insurance group" or "group" means an association formed by two or more county colleges for the development, administration, and provision of risk management programs, joint self-insurance fund or funds, and related services;

c. "Risk management program" means a plan, and activities carried out under the plan, by a county college insurance group to reduce risk of loss with respect to a particular line of insurance protection or coverage provided by a fund pursuant to this act, including safety engineering and other loss prevention and control techniques. Risk management program also includes the administration of one or more funds, including the processing and defense of claims brought against or on behalf of members of the group;

d. "Trustees" or "board of trustees" means the board of trustees established pursuant to the bylaws of the county college insurance group to govern or manage the risk management programs, joint self-insurance fund or funds, and related services of the group;

e. "Contributions" means the moneys paid by a member of a county college insurance group in amounts as may be set by the board of trustees or other officers as provided in the group's bylaws for the purpose of participating in a joint self-insurance fund or funds, securing risk management programs or related services;

f. "Certified audit" means an audit upon which an auditor expresses his professional opinion that the accompanying statements present fairly the financial position of a fund in conformity with generally accepted accounting principles consistently applied, and accordingly including tests of the accounting records and other auditing procedures as considered necessary in the circumstances;

g. "Commissioner" means the Commissioner of Insurance.

L. 1985, c. 204, s. 1, eff. June 26, 1985.



Section 18A:64A-25.34 - Insurance Authorized

18A:64A-25.34. Insurance authorized
Insurance authorized. Any county college is authorized to insure, contract or provide for any insurable interest of the college in the manner authorized by section 3 of this act, for the following:

a. Any loss or damage to its property, real or personal, motor vehicles, equipment or apparatus;

b. Any loss or damage from liability resulting from the use or operation of motor vehicles, equipment or apparatus owned or controlled by it;

c. Any loss or damage from liability for its own acts or omissions and for acts or omissions of its officers, employees or servants arising out of and in the course of the performance of their duties, including, but not limited to, any liability established by the "New Jersey Tort Claims Act," N.J.S. 59:1-1 et seq., or by any federal or other law;

d. Loss or damage from liability as established by chapter 15 of Title 34 of the Revised Statutes (R.S. 34:15-1 et seq.);

e. Expenses of defending any claim against the county college, officer, employee or servant arising out of and in the course of the performance of their duties, whether or not liability exists on the claim.

L. 1985, c. 204, s. 2, eff. June 26, 1985.



Section 18A:64A-25.35 - County College Insurance Group

18A:64A-25.35. County college insurance group
County college insurance group.

a. Any two or more county colleges may form and become members of a county college insurance group. A county college may take this action by resolution of the board of trustees of the county college. Through membership in a county college insurance group, a county college may participate in any joint self-insurance fund or funds, risk management programs or related services offered or provided by the group. The group shall have the power to establish a fund or funds for coverages authorized in section 2 of this act and to jointly purchase insurance or coverages under a master policy or contract of insurance for participating members. The group shall have the power to take other actions necessary to developing, administering, and providing risk management programs, joint self-insurance funds, joint insurance purchases, and related services.

b. The bylaws of the county college insurance group shall provide that any county college may join the group; provided it agrees to comply with the standards for membership, including risk management programs, which shall be established by the group, and may be a member as long as it complies with the standards for membership.

c. A county college insurance group may sue or be sued and shall appoint a natural person residing in this State or a corporation authorized to do business in this State as its agent for service of process. The group shall notify the commissioner of the appointment.

d. A county college insurance group is not an insurance company or an insurer under the laws of this State and the development, administration or provision by a group of joint self-insurance fund or funds, risk management programs and related services does not constitute the transaction of insurance or doing an insurance business. A group shall not be subject to the provisions of Title 17, Subtitle 3 of the Revised Statutes.

L. 1985, c. 204, s. 3, eff. June 26, 1985.



Section 18A:64A-25.36 - Bylaws Of The Group; Trustees; Powers

18A:64A-25.36. Bylaws of the group; trustees; powers
Bylaws of the group; trustees; powers.

a. The bylaws of any county college insurance group shall:

(1) Set forth a statement of purposes of the group;

(2) Set forth provisions for organization of the group, including governance by a board of trustees;

(3) Provide for the delivery of risk management programs in conjunction with any joint self-insurance fund or funds which the board of trustees shall establish;

(4) Set forth procedures to enforce the collection of any contributions or payments in default;

(5) Set forth membership standards as required in section 3 of this act;

(6) Require that, for each joint self-insurance fund, a contract or contracts of specific and aggregate excess insurance or reinsurance is maintained unless otherwise recommended by the trustees upon the advice and report of an independent actuary;

(7) Set forth procedures for:

(a) Withdrawal from the group and a fund by a member;

(b) Termination of the group or fund and disposition of assets; and

(c) Determining the obligations, if any, of a member in the event that the group is unable to pay indemnification obligations and expenses payable from a fund administered by it;

(8) Require an annual certified audit to be prepared and filed with the commissioner;

(9) Require that any joint self-insurance fund or funds be developed and operated in accordance with accepted and sound actuarial practices;

(10) Provide that any expenditure of moneys in a fund be in furtherance of the purpose of the fund;

(11) Set forth other provisions as desired for operation and governance of the group.

b. The bylaws of a group shall provide for governance of the group by a board of trustees selected in accordance with the provisions of the bylaws. The bylaws shall provide for trustee powers and duties and shall include, but not be limited to, the following powers of the board of trustees:

(1) To determine and establish contributions and rates, loss reserves, surplus, limits of coverage, limits of excess or reinsurance, coverage documents, dividends and other financial and operating policies of the group or fund;

(2) To invest moneys held in trust under any fund in investments which are approved for investment by regulation of the State Investment Council for surplus moneys of the State;

(3) To purchase, acquire, hold, lease, sell and convey real and personal property, all of which property shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes;

(4) To collect and disburse all money due to or payable by the group, or authorize such collection and disbursement;

(5) To enter into contracts with other persons or with public bodies of this State for any professional, administrative or other services as may be necessary to carry out the purposes of the group or any fund;

(6) To purchase and serve as the master policyholders, if desired, for any insurance, including excess or reinsurance;

(7) To do all other things necessary and proper to carry out the purposes for which the group is established.

L. 1985, c. 204, s. 4, eff. June 26, 1985.



Section 18A:64A-25.37 - Trustees; Number And Qualifications

18A:64A-25.37. Trustees; number and qualifications
Trustees; number and qualifications. The board of trustees of any county college insurance group shall have no fewer than three nor more than 15 trustees. Each trustee shall be a natural person 18 years of age or older who is a resident of this State. A majority of the trustees of any group shall be members or employees of member county colleges, provided that any trustee who ceases to be a member or employee of a county college may be allowed to serve for not more than 90 days following cessation without violating this provision.

L. 1985, c. 204, s. 5, eff. June 26, 1985.



Section 18A:64A-25.38 - Trustees; Compensation

18A:64A-25.38. Trustees; compensation
Trustees; compensation. No trustee shall be paid a salary, except that the written trust instrument may provide for reimbursement for actual expenses incurred on behalf of the trust fund and for compensation not to exceed $200.00 for any day or portion of a day spent at a meeting of the trustees. Except as otherwise provided in this act, no trustee shall enter into any contract with the group or receive any moneys or other compensation or thing of value whatsoever from the group for services performed for or on behalf of the group.

L. 1985, c. 204, s. 6, eff. June 26, 1985.



Section 18A:64A-25.39 - Review Of Bylaws; Investigations By The Commissioner Of Insurance

18A:64A-25.39. Review of bylaws; investigations by the Commissioner of Insurance
Review of bylaws; investigations by the Commissioner of Insurance.

a. No county college insurance group, nor any joint self-insurance fund of the group, may begin functioning as a means of providing insurance coverage or protection for or among its members until the group's bylaws have been filed with and approved by the commissioner. If the commissioner fails to approve or disapprove the bylaws within 60 days following filing of the bylaws in his office, the bylaws shall be deemed approved. The commissioner may disapprove the bylaws only if the bylaws do not conform with the provisions of this act. He shall set forth the reasons for his disapproval in writing. The reasonable costs of the commissioner's review of the bylaws shall be chargeable to the county colleges seeking to establish the group.

b. Every county college insurance group shall file an annual report, on a form prescribed by the commissioner, at a time to be fixed by the commissioner. The report shall include a financial statement of the group's assets and liabilities, the claims paid during the preceding 12 months, current reserves, incurred losses, and any other information that the commissioner may require.

c. The commissioner shall have authority to examine the books, records and affairs of any county college insurance group or joint self-insurance fund for the purpose of determining compliance with this act. The reasonable costs of any examination or review shall be chargeable to the county college insurance group.

d. If at any time the commissioner determines that the county college insurance group has experienced a deterioration in its financial condition which adversely affects or will adversely affect its ability to pay expected losses, he may: (1) require an increase in the reserves of the insurer required by section 4 of this act; or (2) require the purchase of excess insurance or reinsurance.

L. 1985, c. 204, s. 7, eff. June 26, 1985.



Section 18A:64A-25.40 - Insurance Fund Participation Authorized

18A:64A-25.40. Insurance fund participation authorized
In any county which has established an insurance fund pursuant to N.J.S. 40A:10-6 or is a joint member of an insurance fund pursuant to P.L. 1983, c. 372 (C. 40A:10-36 et seq.), the board of trustees of a county college located within that county may, at the option of the board of trustees, enter into a contract with the governing body of the county or joint insurance fund to participate in the county insurance fund or a joint insurance fund.

L. 1988, c. 144, s. 1.



Section 18A:64A-25.41 - Contract Requirements

18A:64A-25.41. Contract requirements
Any contract entered into between the board and the county governing body shall, at a minimum, specify the type and scope of coverage to be afforded, the premium basis for all insurance carried, the method of payment by the county college and the terms and conditions for withdrawal by the county college from the insurance fund.

L. 1988, c. 144, s. 2.



Section 18A:64A-25.42 - Appropriation Of Funds

18A:64A-25.42. Appropriation of funds
Funds for premiums required by the contract between the board of trustees and the governing body of the fund shall be appropriated and paid as set forth in the contract in the same manner as appropriations are made for other expenses of the county college.

L. 1988, c. 144, s. 3.



Section 18A:64A-25.43 - Civil Action Brought On Behalf Of County College.

18A:64A-25.43 Civil action brought on behalf of county college.

9. a. A county college as defined in and subject to the provisions of the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.), shall implement and comply with the provisions of P.L.2012, c.25 (C.52:32-55 et al.), except that the county college shall rely on the list developed by the State Department of the Treasury pursuant to section 3 of P.L.2012, c.25 (C.52:32-57).

b.If the county college determines that a person or entity has submitted a false certification concerning its engagement in investment activities in Iran pursuant to section 4 of P.L.2012, c.25 (C.52:32-58), the county college shall report to the New Jersey Attorney General the name of that person, and the Attorney General shall determine whether to bring a civil action against the person or entity to collect the penalty prescribed in paragraph (1) of subsection a. of section 5 of P.L.2012, c.25 (C.52:32-59).

The county college may also report to the county college attorney the name of that person, together with its information as to the false certification, and the county college attorney may determine to bring such civil action against the person to collect such penalty.

L.2012, c.25, s.9.



Section 18A:64A-26 - Council Of County Colleges Established

18A:64A-26. Council of County Colleges established
18A:64A-26. There is established a body corporate and politic, with succession, to be known as the New Jersey Council of County Colleges. The county colleges and the county college commissions shall be members of the council.

L.1967, c.271; amended 1989,c.141,s.3.



Section 18A:64A-27 - Membership; Alternates; Compensation

18A:64A-27. Membership; alternates; compensation
18A:64A-27. The council shall consist of the presidents and chairmen of the boards of trustees of the several county community colleges and of the county college commissions. A trustee board chairman may designate another member of the board as an alternate to attend and to vote at council meetings in the chairman's absence.

Members shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

L.1967, c.271; amended 1985,c.173,s.2; 1989,c.141,s.4; 1994,c.48,s.146.



Section 18A:64A-28 - Annual Organization Meeting

18A:64A-28. Annual organization meeting
18A:64A-28. The council shall organize annually by the election of a chairman, vice chairman and such other officers as the council shall determine. Such officers shall serve until the following annual organizational meeting and until their successors are elected and qualified. Vacancies in such offices shall be filled in the same manner for the unexpired terms only. The council may also meet at such other times and at such places within the State as it shall deem necessary.

L.1967, c.271; amended 1985,c.173,s.3; 1994,c.48,s.147.



Section 18A:64A-28.1 - Officers; Rules

18A:64A-28.1. Officers; rules
The council shall select such officers and make such rules as may be necessary for the transaction of business.



L.1989,c.141,s.5.



Section 18A:64A-28.2 - Perpetual Succession; Powers, Responsibilities

18A:64A-28.2. Perpetual succession; powers, responsibilities
The council shall have perpetual succession and shall have the following powers and responsibilities:



a. To make, amend and repeal rules, regulations and bylaws for its own government and guidance, not inconsistent with the purposes of the council;



b. To adopt an official seal and alter the same at pleasure;



c. To maintain an office at such place or places in the State as it may designate;



d. To sue and be sued in its own name;



e. To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this article. All this property shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes;

f. To act as an advocate and promote the advancement of the county community colleges of New Jersey; and



g. To promote diversity of development among the county community colleges in ways which will be responsive to the particular needs of the particular counties, and the State's diverse population and regions.



L.1989,c.141,s.6.



Section 18A:64A-28.2A - Council Of County Colleges To Act As Lead Agency.

18A:64A-28.2a Council of County Colleges to act as lead agency.

3.The Council of County Colleges may act as the lead agency for the joint procurement of goods or services by county colleges pursuant to the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.).

L.2015, c.140, s.3.



Section 18A:64A-28.3 - Executive Director

18A:64A-28.3. Executive director
The council shall employ an executive director, who shall be responsible for the administration of all the activities of the council including staff services and shall promote the educational quality of the county community colleges. The executive director shall serve at the pleasure of the council. The salary of the executive director and all other personnel shall be determined by the council.

L.1989,c.141,s.7.



Section 18A:64A-28.4 - Improvement Of County College Education

18A:64A-28.4. Improvement of county college education
8. The council shall encourage and aid movements which it deems necessary for the improvement of county college education and shall, from time to time, make recommendations to the Governor, Legislature and Commission on Higher Education regarding the coordination of the county colleges on matters of mutual interest and concern.

L.1989,c.141,s.8; amended 1994,c.48,s.148.



Section 18A:64A-28.5 - Expenses; Assessment For Dues

18A:64A-28.5. Expenses; assessment for dues
For the purposes of defraying the expenses of the council, the county colleges and county college commissions shall pay the necessary expenses incurred by the council and shall appropriate annually such sums for dues as may be assessed by the council. The assessment shall be made only upon a two-thirds vote of the membership present at the meeting after written notice of the proposed vote shall be given to each county college and county college commission at least 60 days before the council meeting at which the vote will be taken. Dues shall be on a graduated scale according to the size of the county college and county college commission.

L.1989,c.141,s.9.



Section 18A:64A-29 - Purpose Of Council.

18A:64A-29 Purpose of council.

18A:64A-29. The council will seek to ensure acceptable and effective lines of development in admissions policy, academic standards, programs, financing, including recommending to the State Treasurer a formula for the allocation of annual appropriations among the county colleges and making recommendations for capital funding, and community relations in the several county colleges.

The council will serve as a means of communication between the county colleges, and act as a resource center to aid them in planning, act as a clearing house of information, and provide continuing field services.

The council will act as an advisory body to the Governor, Legislature, Commission on Higher Education and Presidents' Council in the carrying out of their respective duties and responsibilities deriving from this chapter.

L.1967, c.271; amended 1994, c.48, s.149; 1999, c.46, s.42.



Section 18A:64A-30 - Community College Agency; Establishment

18A:64A-30. Community college agency; establishment
1. The board of chosen freeholders of any county which has not established a county college may, with the consent of the Commission on Higher Education, establish a community college agency.

L.1974,c.89,s.1; amended 1994,c.48,s.150.



Section 18A:64A-31 - Definition

18A:64A-31. Definition
A "community college agency" means an educational institution established or to be established by one or more counties sponsoring programs of instruction similar to those offered by a county college and governed by a community college commission which shall be constituted as provided in section 3 of this act.

L.1974, c. 89, s. 2, eff. Aug. 29, 1974.



Section 18A:64A-32 - Community College Commission; Membership; Vacancies; Compensation

18A:64A-32. Community college commission; membership; vacancies; compensation
3. The community college commission shall consist of the county superintendent of schools and nine public members who are residents of the county and have resided therein for a period of four years prior to their appointment having no official connection with educational institutions contracting with the commission. No elected public official shall serve as a voting member of the commission. The president of the commission shall be an ex officio member of the commission without vote.

Seven of the public members shall be appointed by the appointing authority of the county, with the advice and consent of the board of chosen freeholders, and two of the members shall be appointed by the Governor, for such initial terms as shall be established by the board. Members shall be appointed for terms of four years each, except that the initial appointments shall be made in four classes as nearly equal as possible in number, one class to serve for one year, one class to serve for two years, one class to serve for three years, and one class to serve for four years. The term of all members of the commission shall begin on July 1. Members initially appointed to the commission may serve from the time of their respective appointments, but the term of such office shall be deemed to commence as of July 1 of the year in which the appointment was made. Each member shall serve until his successor shall have been appointed and qualified. Vacancies shall be filled in the same manner as the original appointments and for the remainder of the unexpired terms. Any appointed member may be removed by the appointing authority of the county for cause upon notice and opportunity to be heard. The members of the commission shall serve without compensation for their services, but shall be entitled to receive reimbursement for all reasonable and necessary expenses incurred by virtue of services as a member of the commission.

A voting member of a community college commission shall not be eligible to accept employment of the college at which he has served as a member of the commission for a period of two years following resignation or expiration of his term as a member.

The appointing authority of the county shall establish a trustee search committee of not less than five members who shall be residents of the county. The members of the trustee search committee shall not be elected public officials and shall not be eligible for appointment to the board of trustees for a period of six months after their service on the trustee search committee. The trustee search committee shall nominate persons for consideration by the appointing authority of the county for appointment to the board of trustees.

L.1974,c.89,s.3; amended 1981,c.329,s.7; 1983,c.518,s.2; 1994,c.48,s.151.



Section 18A:64A-33 - Additional Members; Establishment By More Than One County

18A:64A-33. Additional members; establishment by more than one county
When a community college commission is established by more than one county, the number of public members shall be increased by two for each additional participating county. Each county shall also be represented by the county superintendent of schools.

L.1974, c. 89, s. 4, eff. Aug. 29, 1974. Amended by L.1981, c. 329, s. 8, eff. Dec. 14, 1981.



Section 18A:64A-34 - Body Corporate; Name

18A:64A-34. Body corporate; name
A community college commission shall be a body corporate and shall be known as the "Community College Commission of " (here insert the name of the county).

L.1974, c. 89, s. 5, eff. Aug. 29, 1974.



Section 18A:64A-35 - Powers, Duties And Responsibilities

18A:64A-35. Powers, duties and responsibilities
The community college commission shall have all the powers, duties and responsibilities as granted the board of trustees of a county college pursuant to N.J.S. 18A:64A-12 except the power of eminent domain.

L.1974, c. 89, s. 6, eff. Aug. 29, 1974.



Section 18A:64A-36 - Annual Report

18A:64A-36. Annual report
7. The commission shall make an annual report on academic and fiscal affairs to the board of chosen freeholders, and annually recommend the funds necessary to be included in the county budget pursuant to N.J.S.18A:64A-15 through 20 for the purpose of public higher education in accordance with the needs for support and facilities as determined by the commission. The first year's estimate of expenses shall be prepared and delivered pursuant to N.J.S.18A:64A-21.

L.1974,c.89,s.7; amended 1994,c.48,s.152.



Section 18A:64A-37 - Eligibility For State And Federal Support

18A:64A-37. Eligibility for State and federal support
8. A community college commission shall be eligible to receive State support for operational and capital costs pursuant to N.J.S.18A:64A-22, and to the extent State concurrence may be required, any federal support that may be available under the higher education assistance acts or any other appropriate federal acts. Nothing in this act shall prevent the commission from receiving any other public funds that may be available.

L.1974,c.89,s.8; amended 1994,c.48,s.153.



Section 18A:64A-38 - Law Applicable To Faculty And Staff

18A:64A-38. Law applicable to faculty and staff
Faculty and staff directly employed by the commission shall be subject to the provisions of all statutes, regulations and standards governing equivalent positions at a county college.

L.1974, c. 89, s. 9, eff. Aug. 29, 1974.



Section 18A:64A-50 - Referendum Unnecessary

18A:64A-50. Referendum unnecessary
1. Notwithstanding any provisions of chapter 64A of Title 18A of the New Jersey Statutes to the contrary, any private institution of higher education and any post-secondary institute of a county board of vocational education may, prior to July 1, 1994, combine to form a county college without the need of a referendum.

L.1982,c.42,s.1; amended 1994,c.48,s.154.



Section 18A:64A-51 - Conduct Of College

18A:64A-51. Conduct of college
Except as otherwise provided in this act, the college shall be conducted pursuant to the provisions of N.J.S. 18A:64A-1 et seq. and the provisions of general law applicable to county colleges which are not inconsistent with this act, and shall be entitled to all benefits and grants provided for thereunder.

L.1982, c. 42, s. 2, eff. July 1, 1982.



Section 18A:64A-52 - Board Of Governors; Powers And Duties

18A:64A-52. Board of governors; powers and duties
The board of trustees of any private institution of higher education, which combined with any post-secondary institute of a county board of vocational education to form a county college, is continued and shall be known as the board of governors and it shall have the powers, authority, rights and privileges, and be subject to the fiduciary and other duties, obligations and responsibilities set forth and expressed in this act.

L.1982, c. 42, s. 3, eff. July 1, 1982.



Section 18A:64A-53 - Board Of Trustees; Powers And Duties

18A:64A-53. Board of trustees; powers and duties
In addition to the board of governors, a board of trustees of the county college shall be established and have the powers, authority, rights and privileges and be subject to the duties, obligations and responsibilities set forth in this act.

L.1982, c. 42, s. 4, eff. July 1, 1982. Amended by L.1982, c. 209, s. 1, eff. Dec. 23, 1982.



Section 18A:64A-54 - Board Of Governors; Members; Terms; Reimbursement For Expenses

18A:64A-54. Board of governors; members; terms; reimbursement for expenses
The board of governors shall consist of not less than 21 nor more than 30 members, including the president of the college, who shall be ex officio without vote, three alumni trustees nominated by the alumni association, three county residents, who are not freeholders, nominated by the board of chosen freeholders, and, at its option, one freeholder nominated by the board of chosen freeholders from among its members. The board of governors shall have the authority to appoint all other members. The members of the present board of trustees serving on the effective date of this act shall continue to serve the college as members of the board of governors for the remainder of their present terms of office. Except for the president of the college, who shall serve as a member only during his term of office, a member shall serve for a term of 3 years beginning July 1 of any year and expiring on June 30, 3 years thereafter or for the remainder of the unexpired term to which he may be elected. Terms of office shall be arranged so that one-third of the terms expire in each calendar year. No two alumni trustees shall serve terms expiring in the same year. Members shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

L.1982, c. 42, s. 5, eff. July 1, 1982.



Section 18A:64A-55 - Membership Of Board Of Trustees.

18A:64A-55 Membership of board of trustees.

6.The board of trustees shall include seven public trustees, consisting of the county superintendent of schools, four members appointed by the board of chosen freeholders, and two citizens of the county appointed by the Governor, and four trustees appointed by the board of governors from among its members. However, no trustee shall be appointed after July 1, 1994 who is an employee of a constituent county. In addition, the student body shall be entitled to elect from the graduating class one representative to serve as a member of the board of trustees for a term of one year commencing at the first meeting of the board in July following graduation of his class. The student representative may be granted voting rights by a majority vote of the members of the board of trustees. If the board of trustees grants the student representative voting rights and all members of the board are present at the board meeting and there is a tie vote, the chairman shall break the tie.

All appointive members shall be residents of the county for a period of four years prior to appointment and no elected public official or employee of the county college shall serve as a voting member of the board. The terms of office of the appointive members shall be four years, except for the first appointment. Terms of those initially appointed by the chairman of the board of chosen freeholders shall expire, respectively, one, two, three and four years after appointment. Of those appointed by the Governor, one person shall be appointed for a term of two years and one for a term of four years. Of the members appointed by the board of governors, one person shall be appointed for a term of one year, one for a term of two years, one for a term of three years, and one for a term of four years.

Each member shall serve until his successor is appointed and qualified.

Vacancies shall be filled in the same manner as the original appointment for the unexpired term. Upon notice and opportunity to be heard, an appointee may be removed for cause by the body originally making the appointment. Members shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

L.1982, c.42, s.6; amended 1994, c.48, s.155; 2007, c.147, s.2.



Section 18A:64A-56 - Governing Body; Allocation Of Powers Between Boards Of Trustees And Governors

18A:64A-56. Governing body; allocation of powers between boards of trustees and governors
The governance, control, conduct, management and administration of the college shall be vested in and allocated between the board of trustees and the board of governors, pursuant to this act.

L.1982, c. 42, s. 7, eff. July 1, 1982.



Section 18A:64A-57 - Authority Of Board Of Trustees

18A:64A-57. Authority of board of trustees
8. The board of trustees shall have general supervision over and be vested with the conduct of the college. It shall have the authority and responsibility to:

a. Adopt and use a corporate seal;



b. Sue or be sued;



c. Determine the educational curriculum and program of the college;



d. With the advice and consent of the board of governors, upon expiration of the term of the current president of the private institution, appoint and fix the compensation and term of office of a president of the college, who shall be the executive officer of the college;

e. Appoint, upon nomination of the president, members of the administrative and teaching staff and fix their compensation and terms of employment, subject to the provisions of general law;

f. Employ other officers, agents and employees, as may be required to carry out the provisions of this act and fix and determine their qualifications, duties, compensation, terms of office and all other conditions and terms of employment;

g. Fix and determine tuition rates and other fees to be paid by students;



h. Grant diplomas, certificates or degrees;



i. Enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department or other agency of the county, State or United States, or with any individual firm or corporation, which is deemed necessary or advisable by the board for carrying out the provisions of this act;

j. Accept from any government or governmental department, agency or other public or private body or from any other source grants or contributions of money or property, which the board of trustees may use for its purposes;

k. Disburse all moneys appropriated to the college by the county and State, moneys received from tuition, fees, auxiliary services and other sources, and from or by the direction of the board of governors;

l. Direct and control the expenditures of the college as to funds received from the board of governors and other sources in accordance with the terms of any applicable trusts, gifts, bequests, or other special provisions;

m. Acquire by gift, purchase, condemnation or otherwise, own, lease, use and operate property, whether real, personal or mixed, or any interest therein, which is necessary or desirable for college purposes;

n. Determine that any property owned and controlled by the board of trustees of the county college is no longer necessary for college purposes and sell the same at the price and in the manner and upon the terms and conditions as shall be established by the board;

o. Make and promulgate rules and regulations not inconsistent with the provisions of general law or of this act or with the rules and regulations promulgated hereunder that are necessary and proper for the administration or operation of the county college;

p. Exercise all other powers not inconsistent with the provisions of this act or with rules and regulations promulgated hereunder, or with general law, which may be reasonable, necessary or incidental to the establishment, maintenance and operation of a county college; and

q. Establish and maintain a dedicated reserve fund for minor capital needs, which in any given year shall not exceed 3% of the replacement value of the college's physical plant.

L.1982,c.42,s.8; amended 1994,c.48,s.156.



Section 18A:64A-58 - Board Of Governors; Authority And Responsibility

18A:64A-58. Board of governors; authority and responsibility
The board of governors shall:

a. Act in an overall advisory capacity;

b. Control properties, funds and trusts vested as of the effective date of this act in the private institution, in its possession, or remainder, or expectancy, including properties now held and continuing to be held as security by the New Jersey Educational Facilities Authority and properties, funds and trusts received by the private institution on or after the effective date of this act by private gift, donation, bequest or transfer under the terms of any applicable trusts, gifts, bequests or donations dated or delivered prior to the effective date or on or after the effective date of this act, unless otherwise designated and make available to the board of trustees, after meeting all expenses of its administration, the income from funds and the use of or income from property subject to the provisions of section 10 of this act;

c. Have sole authority over the investment of funds under its control;

d. Have the power to maintain administrative staff and incur expenses it deems reasonable and necessary to the effective exercise of its functions and responsibilities under this act or by reason of any other fiduciary responsibilities to which it is subject.

L.1982, c. 42, s. 9, eff. July 1, 1982.



Section 18A:64A-59 - Utilization Of Privately Donated Properties And Funds

18A:64A-59. Utilization of privately donated properties and funds
10. In consideration of the utilization by the county for purposes of higher education of privately donated properties and funds and the prospect of future private donations, the State and the county by this act agree with the current board of trustees and its successor that:

a. If the property and funds controlled by the current trustees and its successor board of governors is not properly applied in accordance with the provisions of section 8 of this act for the purposes of higher education and in accordance with the terms of any applicable testament or trust or other special provisions; or

b. if the county shall not make provisions sufficient to enable the current board of trustees and its successors to discharge its trust to apply the trust assets as described in section 9 of this act for public higher education through the conduct of a college with high educational standards, then the board of governors, after consideration and on not less than 60 days' prior written notice to the board of trustees and to the Governor, shall have and may exercise the right to withhold or withdraw the use of the properties and funds described in section 9 of this act or any part thereof, subject to adjudication by the courts of the State and subject to their proper application for the purposes of public higher education and in accordance with the terms of any applicable testamentary trust or other special provision.

L.1982,c.42,s.10; amended 1994,c.48,s.157.



Section 18A:64A-60 - Joint Session Of Boards

18A:64A-60. Joint session of boards
The boards may meet in joint session for the purpose of consultation and discussion or to act upon any matter which requires their joint or concurrent action.

L.1982, c. 42, s. 11, eff. July 1, 1982.



Section 18A:64A-61 - Annual Report

18A:64A-61. Annual report
12. In accordance with law, the board of trustees shall make an annual report to the board of chosen freeholders of the county.

L.1982,c.42,s.12; amended 1994,c.48,s.158.



Section 18A:64A-62 - Board Of Trustees; Laws Conferring Powers And Duties

18A:64A-62. Board of trustees; laws conferring powers and duties
Wherever in any law there is reference to a board of trustees either in conferring powers, rights or responsibilities, the same shall refer to the board of trustees of the college.

L.1982, c. 42, s. 13, eff. July 1, 1982.



Section 18A:64A-63 - County Coordinating Agencies; Abolishment

18A:64A-63. County coordinating agencies; abolishment
Any county coordinating agency for higher education in a county which establishes a county college pursuant to this act shall be abolished by the board of freeholders within 30 days of the approval of the county college by the State Board of Higher Education.

L.1982, c. 42, s. 14, eff. July 1, 1982.



Section 18A:64A-64 - Post-secondary Institute; Part Of County College

18A:64A-64. Post-secondary institute; part of county college
The post-secondary institute shall be a part of the county college, upon agreement of the governing body of the institute.

L.1982, c. 42, s. 15, eff. July 1, 1982.



Section 18A:64A-65 - Post-secondary Institute; General Supervision

18A:64A-65. Post-secondary institute; general supervision
General supervision of the conduct of the institute shall be vested in the board of trustees of the county college.

L.1982, c. 42, s. 16, eff. July 1, 1982.



Section 18A:64A-66 - Assets Purchased For Post-secondary Institute; Transfer To County College

18A:64A-66. Assets purchased for post-secondary institute; transfer to county college
All assets purchased by the board of education of the vocational schools of the county on behalf of and for the use of the institute and currently in use by the institute shall be transferred, without any financial obligation being assumed, to the board of trustees of the county college.

In accepting transferred assets, the board of trustees shall be indemnified and held harmless by the grantor against any and all claims, outstanding obligations of any nature, demands, suits or other forms of liability which have attached to or may arise against assets.

L.1982, c. 42, s. 17, eff. July 1, 1982.



Section 18A:64A-67 - Transfers; Compliance With Laws

18A:64A-67. Transfers; compliance with laws
Any transfer of real or personal property from the institute, the county and its municipalities, the board of education of the vocational schools of the county, or any other public body to the county college shall be accomplished without the necessity of complying with laws relating to the sale of public property.

L.1982, c. 42, s. 18, eff. July 1, 1982.



Section 18A:64A-68 - Debt Owed To State; Satisfaction Upon Transfer

18A:64A-68. Debt owed to state; satisfaction upon transfer
Any existing debt of the board of education of the vocational schools of a county owed to the State as a result of a certified enrollment audit by the Department of Higher Education shall become satisfied with the transfer of the assets of the institute to the county college. These transferred assets shall consist solely of the facilities and assets agreed to by the institute and the county college and approved by the chancellor, and shall take place within 30 days following the effective date of this act.

L.1982, c. 42, s. 19, eff. July 1, 1982.



Section 18A:64A-69 - Initial Appointment; Boards Of Governors And Trustees

18A:64A-69. Initial appointment; boards of governors and trustees
The board of governors and board of trustees shall be appointed as soon as practicable after the effective date of this act.

L.1982, c. 42, s. 20, eff. July 1, 1982.



Section 18A:64A-70 - Current Governing Bodies; Continuance

18A:64A-70. Current governing bodies; continuance
Until such time as appointments have been made, the current governing bodies of each institution shall continue their operations without interruption.

L.1982, c. 42, s. 21, eff. July 1, 1982.



Section 18A:64A-71 - Employees; Rights; Tenure

18A:64A-71. Employees; rights; tenure
The employees of the private institution and the full-time employees of the institute shall be employees of the county college and shall be subject to the provisions of P.L.1941, c. 100 (C. 34:13A-1 et seq.). Existing tenure rights, contractual agreements, and all rights or protections provided employees under any pension law or retirement system or any other law of this State shall be fully protected by the board of trustees of the college; however, this shall not apply to any provision in any contractual agreement of employees of the institute which would affect the provision of subsection c. of this section regarding faculty rank.

a. The county college shall employ as many of the shared administrative and clerical employees of the county vocational board of education under the same salary and benefits as are provided by their current employment as the board of trustees may agree is reasonable and necessary.

b. Any nontenured faculty member employed by the private institution as of the effective date of this act may elect to be considered for tenure under the provisions of section 3 of P.L.1973, c. 163 (C. 18A:60-8) or under provisions of the collective bargaining agreement in effect between the private institution and the faculty union as of the effective date of this act.

Any nontenured faculty member employed by the institute as of the effective date of this act may elect to be considered for tenure under the provisions of section 3 of P.L.1973, c. 163 (C. 18A:60-8) or N.J.S. 18A:28-5.

On or before October 1, 1982, each nontenured faculty member shall notify the college president in writing of his choice for tenure consideration. Any faculty member not filing a written notice in the prescribed manner shall be considered for tenure under the provisions of section 3 of P.L.1973, c. 163 (C. 18A:60-8). All faculty initially hired by the county college after the effective date of this act shall be governed by the provisions of "The State and County College Tenure Act," P.L.1973, c. 163 (C. 18A:60-6 et seq.).

The provisions of this or any other law notwithstanding, any faculty member who is not under tenure as of the effective date of this act shall not be tenured until the college board of trustees shall affirmatively act to confer tenure.

c. All faculty members who are presently employed by the institute shall be evaluated through a procedure agreed to by a faculty committee of both institutions and placed in a faculty rank by the board of trustees no later than June 30, 1983.

L.1982, c. 42, s. 22, eff. July 1, 1982.



Section 18A:64A-72 - Employee Benefit Programs

18A:64A-72. Employee benefit programs
Eligible employees of the county college shall be enrolled in the alternate benefit program pursuant to P.L.1969, c. 242 (C. 18A:66-167 et seq.). The county college shall be responsible for the payment of any additional pension costs which are in excess of the maximum contributions provided by the State.

Employees of the private institution who have previously been enrolled in the TIAA-CREF program at that institution, but are ineligible for membership in the alternate benefit program, may continue in the TIAA-CREF program. All new employees not eligible for enrollment in the alternate benefit program shall enroll in the Public Employees' Retirement System if they are otherwise eligible.

Any faculty member of the institute on the effective date of this act, who is a member of the Teachers' Pension and Annuity Fund and who is otherwise eligible, may participate in the alternate benefit program by declaring his intention to participate in the program in writing within 90 days of the effective date of this act.

L.1982, c. 42, s. 23, eff. July 1, 1982.



Section 18A:64A-73 - Administrative Officers And Teaching Personnel; Rights And Benefits

18A:64A-73. Administrative officers and teaching personnel; rights and benefits
All administrative officers and teaching personnel shall have the rights and benefits provided by law relating to county colleges.

L.1982, c. 42, s. 24, eff. July 1, 1982.



Section 18A:64A-74 - Vested Rights And Privileges; Effect Of Act

18A:64A-74. Vested rights and privileges; effect of act
This act shall not impair, annul or affect any vested rights, grants, charter rights, privileges, exemptions, immunities, powers, prerogatives, franchises or advantages heretofore obtained or enjoyed by the college or any constituent unit thereof, under authority of its charter or any act of this State or county or under any grant, deed, conveyance, transfer, lease, estate, remainder, expectancy, trust, gift, donation, legacy, devise, endowment or fund, all of which are ratified and confirmed except insofar as the same may have expired or have been repealed or altered or may be inconsistent with this act.

L.1982, c. 42, s. 25, eff. July 1, 1982.



Section 18A:64A-75 - Status Of Or Authorization To Take Action By Officer; Effect Of Act

18A:64A-75. Status of or authorization to take action by officer; effect of act
This act shall not affect the official status of any officer of the college, or any outstanding authorization of any officer, agent or employee to take any specified action, or any outstanding commitment or undertaking of or by the college, except to the extent that it may be inconsistent with this act.

L.1982, c. 42, s. 26, eff. July 1, 1982.



Section 18A:64A-76 - Powers Of Governor

18A:64A-76. Powers of Governor
27. This act shall not abrogate the powers of the Governor to supervise and control the college in accordance with existing law.

L.1982,c.42,s.27; amended 1994,c.48,s.159.



Section 18A:64A-77 - Vested Rights Inuring To Benefit Of College

18A:64A-77. Vested rights inuring to benefit of college
Every gift, grant, legacy, bequest, devise, endowment, estate, remainder, or expectancy, contained in any will, deed, declaration of trust, transfer, or other instrument, to or for or inuring to the benefit of the college, or any constituent unit thereof, whenever established or acquired, and every chose in action, to which the college is or shall be entitled, in whatever name and under whatever title, shall continue to be vested or shall vest in and shall inure to the benefit of the college as completely and effectually as though expressly made to it in its name and for its use and benefit; and none of the same shall lapse, terminate or revert by reason of the enactment of this act; subject, however, to the provisions of this act and other applicable laws, and to all of the rights, obligations, relations, conditions, terms, trusts, duties and liabilities to which the same are subject; and may effectually execute and give receipts and discharges and other instruments in the name of the college or in the name in which the same may have been made or given for the use and to the benefit of the college.

L.1982, c. 42, s. 28, eff. July 1, 1982.



Section 18A:64A-78 - Adoption Of Act; Resolution

18A:64A-78. Adoption of act; resolution
This act shall become operative only after acceptance and adoption by the board of trustees of the private institution, which shall be by resolution which shall:

a. Impress the property and funds remaining under the board of governors with a public trust for the use and benefit of the higher education of the citizens of the county; and

b. Effectuate the changes in the bylaws of the private institution which are necessary to implement the provisions of this act.

L.1982, c. 42, s. 29, eff. July 1, 1982.



Section 18A:64A-79 - Findings, Declarations Relative To Award Of County College Credit To Certain Firefighters.

18A:64A-79 Findings, declarations relative to award of county college credit to certain firefighters.

1.The Legislature finds and declares that: through programs and courses county fire academies work to enhance the ability of firefighters to deal more effectively with fire and related emergencies; county fire academy courses offer students an opportunity to grow professionally and to increase their knowledge and skills to provide a safe and effective response to their communities; and certain courses offered by county fire academies are equal in difficulty to those at the college level.

The Legislature, therefore, further finds that it is appropriate for county colleges to award college credits to firefighters for certain courses completed in county fire academies.

L.2005, c.217,s.1.



Section 18A:64A-80 - Conditions For Receipt Of County College Credit For Course At Fire Academy.

18A:64A-80 Conditions for receipt of county college credit for course at fire academy.

2. a. Any person who successfully completes a course at a county fire academy shall receive county college credit for the course if: the county college determines after a review of the curriculum of the course offered by the county fire academy that the curriculum is similar to the curriculum of a course offered in the county college's fire science program; and upon completion of the course, the person successfully completes an examination approved by the county college. The county college shall waive any credit-by-exam fee the college may charge.

b.The county fire academy and county college of a county shall work jointly to identify courses at the county fire academy which offer a curriculum similar to that of courses included in the county college's fire science program.

L.2005,c.217,s.2.



Section 18A:64A-81 - County Colleges To Establish Green Job Certification Programs.

18A:64A-81 County colleges to establish green job certification programs.

2. a. As used in this section, "green job" means those aspects of employment that deal with renewable energy, energy conservation, energy efficiency, and energy sustainability.

b.A county college may enter into a partnership with one or more private entities to develop and establish a green jobs certification program. Under the program the county college shall identify needed skills, develop training programs, and train workers for green jobs in one or more industries including, but not limited to, energy efficient building, construction and retrofits, renewable electric power, energy efficient vehicles, biofuels, and manufacturing that produces sustainable products and uses sustainable processes and materials. The county college shall issue a green jobs certification to each person who successfully completes the training program.

c.A county college may review national standards established by various industries in developing a green jobs certification program.

d.A county college may consult with the Department of Community Affairs in developing a green jobs certification program.

L.2011, c.137, s.2.



Section 18A:64E-12 - Short Title

18A:64E-12.Short title
1. This act shall be known and may be cited as the "New Jersey Institute of Technology Act of 1995."

L.1995,c.400,s.1.



Section 18A:64E-13 - Definitions Relative To New Jersey Institute Of Technology

18A:64E-13.Definitions relative to New Jersey Institute of Technology
2. As used in this act "New Jersey Institute of Technology," hereinafter referred to as "university," shall, unless the context clearly indicates to the contrary, include and mean the public research university herein designated "New Jersey Institute of Technology" as presently and hereafter constituted, including all departments, colleges, schools, centers, branches, educational and other units and extensions thereof, including, but not limited to, Newark College of Engineering, New Jersey School of Architecture, the College of Science and Liberal Arts, the School of Industrial Management, centers, extension and cooperative education programs, continuing education programs and all other departments of higher education maintained by the educational entity of the university.

L.1995,c.400,s.2.



Section 18A:64E-14 - New Jersey Institute Of Technology Established

18A:64E-14.New Jersey Institute of Technology established
3. There is hereby established a body corporate and politic to be known as the New Jersey Institute of Technology. The exercise by the university of the powers conferred by this act shall be deemed to be public and essential governmental functions necessary for the welfare of the State and the people of New Jersey.

L.1995,c.400,s.3.



Section 18A:64E-15 - Declaration Of Public Policy

18A:64E-15.Declaration of public policy
4. It is declared to be the public policy of the State that the university shall be given a high degree of self-government and that the governance and conduct of the university shall be free of partisanship.

L.1995,c.400,s.4.



Section 18A:64E-16 - Board Of Trustees Continued

18A:64E-16.Board of trustees continued
5. The board of trustees of the university is continued and shall have and exercise the powers, authority, rights and privileges and shall be subject to the duties, obligations, and responsibilities set forth in this act.

L.1995,c.400,s.5.



Section 18A:64E-17 - Membership Of Board Of Trustees; Organization.

18A:64E-17 Membership of board of trustees; organization.

6. a. Membership of the board of trustees shall consist of the Governor, or his designee, and the Mayor of Newark, as ex officio nonvoting members, and, as voting members, up to 15 members appointed by the Governor with the advice and consent of the Senate. The board shall recommend potential new members to the Governor. The composition and size of the board of trustees shall be determined by the board. The terms of office of appointed members shall be for four years which shall commence on July 1 and expire on June 30. All trustees shall serve after the expiration of their terms until their successors shall have been appointed and qualified. Trustees appointed by the Governor may be removed from the office by the Governor, for cause, after notice and opportunity to be heard. Any vacancy that may occur in the board of trustees shall be filled by appointment in like manner for the unexpired term only.

b.Members of the board as of the effective date of this act shall continue in office until the expiration of their respective terms and the qualification in office of their successors.

c.All voting members of the board of trustees, before undertaking the duties of their office, shall take and subscribe an oath or affirmation to support the Constitution of the State of New Jersey and of the United States, to bear allegiance to the government of the State, and to perform the duties of their office faithfully, impartially and justly, to the best of their ability.

d.Members of the board of trustees shall not receive compensation for their services. Each trustee shall be reimbursed for actual expenses reasonably incurred in the performance of his duties or in rendering service as a member of or on behalf of the board or any committee of the board.

e.The board of trustees shall elect its chairperson from among its voting members annually in July. The board shall select such other officers from among its members as shall be deemed necessary.

f.No voting member of the board of trustees shall be a salaried official of the State of New Jersey, or shall receive remuneration for services from the university. If any member of the board shall become ineligible by reason of the foregoing, a vacancy in his office as trustee shall thereby occur.

g.The board of trustees shall have the power to appoint and regulate the duties, functions, powers and procedures of committees, standing or special, from its members and such advisory committees or bodies as it may deem necessary or conducive to the efficient management and operation of the university, consistent with this act and other applicable statutes.

L.1995, c.400, s.6; amended 2009, c.308, s.28.



Section 18A:64E-18 - Authority, Responsibilities Of Board Trustees

18A:64E-18.Authority, responsibilities of board trustees
7. The board of trustees of the university shall have general supervision over and be vested with the conduct, control, management and administration of the university. It shall have the authority and responsibility to:

a. Adopt, use, and modify, as it deems appropriate, its corporate seal;

b. Determine the policies for the organization, administration and development of the university;

c. Approve the establishment of new educational programs and the discontinuance of existing educational programs at the university consistent with the university's programmatic mission as authorized by the State Board of Higher Education prior to July 1, 1994, or authorized thereafter in accordance with the provisions of the "Higher Education Restructuring Act of 1994," P.L.1994, c.48 (C.18A:3B-1 et seq.);

d. Study the educational and financial needs of the university, annually acquaint the Governor and Legislature with the condition of the university, and prepare and submit an annual request for appropriation to the Division of Budget and Accounting in the Department of the Treasury in accordance with law;

e. Disburse all moneys appropriated to the university by the Legislature and thereafter provided the university and disburse all moneys received from tuition, fees, auxiliary services and other sources;

f. Direct and control expenditures and transfers of funds appropriated and provided by the State through its legislative and executive branches and as to funds received from other sources, direct and control expenditures and transfers in accordance with the terms of any applicable trusts, gifts, bequests, or other special provisions. The university shall annually report changes and additions thereto and transfers thereof to the Director of the Division of Budget and Accounting in the Department of the Treasury. All accounts of the university shall be subject to audit by the State at any time;

g. Appoint and fix the compensation and term of office of a president of the university, who, as the executive officer of the university, shall be assigned that authority and delegated those duties that the board, consistent with law and duly adopted bylaws of the board, determines are in keeping with the purposes of this act and in the best interests of the university;

h. Consistent with the provisions of its budget, this act and any and all controlling collective bargaining agreements, have the power, upon nomination or recommendation of the president, to appoint, remove, promote and transfer all other officers, agents, or employees which may be required to carry out the provisions of this act and prescribe qualifications for those positions, and assign requisite duties and determine and fix respective compensation for those positions in accordance with duly adopted salary program parameters;

i. Subject to provision for impartial binding dispute resolution through collective bargaining or as provided by university policy and further subject to and limited by any law to the contrary, have final authority to determine controversies and disputes concerning tenure, personnel matters and other issues involving the university arising under Title 18A of the New Jersey Statutes. Any hearings conducted by the board pursuant to this section shall conform to the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The final administrative decision of the board, in any action enabled hereunder, is appealable to the Superior Court, Appellate Division;

j. Borrow money for the needs of the university, as deemed requisite by the board, in such amounts, for such time and upon such terms as may be determined by the board; provided that no such borrowing shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, or be payable out of property or funds, other than moneys appropriated for that purpose, of the State;

k. Purchase, lease, acquire by gifts, condemnation or otherwise, manage, use, control, encumber and dispose of property, or any interest therein, whether real, personal or mixed, including, but not limited to, all buildings and grounds, as necessary or deemed desirable for university purposes.

(1)Employ architects and engineers to plan buildings and other campus facilities; secure bids for the construction of buildings and for the equipment thereof; make contracts for the construction of buildings and for the equipment thereof; and supervise that construction;

(2)Accept from any government or governmental department, agency or other public or private body or from any other source grants or contributions of money or property which the board may use for or in aid of any of its purposes;

(3)Adopt standing operating rules and procedures for the purchase of all properties, whether real, personal or mixed and including all equipment, materials and supplies and for the purchase of all services. These rules and procedures shall include public competitive bidding ,where the sum to be expended exceeds $17,700 or the amount determined by the Governor as provided herein and the awarding of contracts to that responsible bidder whose bid, conforming to the invitation for bids, will be most advantageous to the university, price and other factors considered . This public bidding process shall not be required in those exceptions created by the board of trustees of the university, which shall be in substance those exceptions contained in sections 4 and 5 of P.L.1954, c.48 (C.52:34-9 and 10). Neither shall public bidding be required for the supplying of any product or the rendering of any service by a public utility, subject to the jurisdiction of the Board of Public Utilities of the State and tariffs and schedules of the charges, made, charged, or exacted by the public utility for any products to be supplied or services to be rendered as are filed with that board. Commencing January 1, 1997 and every two years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in this paragraph in direct proportion to the rise or fall of the consumer price index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall notify the university of the adjustment. The adjustment shall become effective on July 1 of the year in which it is reported.

This subsection shall not prevent the university from having any work done by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires or the exigency of the university's service will not admit of such advertisement. In such case, the university shall ,by resolution passed by an affirmative vote of its board of trustees, declare the exigency or emergency to exist, remediate as practicable and maintain appropriate records as to the reason for such awards, reporting as soon as practicable thereafter to its board of trustees on all such purchases, the amounts and the reasons therefor;

(4)Manage and maintain, and provide for the payment of all charges on and expenses in respect of, all properties utilized by the university;

(5)Invest certain moneys in such obligations, securities and other investments as the board shall deem prudent consistent with the purpose and provisions of this act and in accordance with State and federal law, as follows:

Investment in not for profit corporations or for profit corporations organized and operated pursuant to the provisions of subsection s. of this section may utilize income realized from the sale or licensing of intellectual property as well as the reinvestment of earnings on intellectual property. Investment in not for profit corporations may also utilize income from overhead grant fund recovery as permitted by federal law as well as other university funds except those specified in paragraph 4 of subsection s. of this section;

(6)Exercise the right of eminent domain, pursuant to the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), to acquire any property or interest therein;

l. Fix and determine tuition rates, and other fees to be paid by students, after reasonable notice and public hearing pursuant to the provisions of the "Higher Education Restructuring Act of 1994," P.L.1994, c.48 (C.18A:3B-1 et seq.);

m. Grant diplomas, certificates or degrees;

n. Enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department or other agency of the State or the United States or with any individual, firm or corporation which are deemed necessary or advisable by the board for carrying out the provisions of this act. A contract or agreement pursuant to this subsection may require a municipality to undertake obligations and duties to be performed subsequent to the expiration of the term of office of the elected governing body of the municipality which initially entered into or approved the contract or agreement, and the obligations and duties so incurred by the municipality shall be binding and of full force and effect, notwithstanding that the term of office of the elected members of the governing body of the municipality which initially entered into or approved that contract or agreement, shall have expired.

Pursuant to this subsection, the board of trustees may procure and enter into contracts for any type of insurance and indemnify against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employees' liability, against any act of any member, officer, employee or servant of the university, whether part-time, full-time, compensated or non-compensated in the performance of the duties of his office or employment or any other insurable risk. In addition, the university shall carry its own liability insurance or maintain an actuarially sound program of self-insurance. Any joint venture, subsidiary corporation, or partnership or other jural entity entered into or owned wholly or in part by the university shall maintain insurance or reserves in such amounts as are determined by an actuary to be sufficient to meet its actual or accrued claims;

o. Adopt bylaws and amend the same as deemed necessary from time to time and make, promulgate and modify at its pleasure such rules, regulations and orders, not inconsistent with the provisions of this act, as are deemed necessary and proper for the administration and operation of the university and to implement the provisions of this act;

p. Develop an institutional plan and determine the schools, departments, programs and degree levels to be offered by the university consistent with that plan and the university's programmatic mission as authorized by the State Board of Higher Education prior to July 1, 1994, or authorized thereafter in accordance with the provisions of the "Higher Education Restructuring Act of 1994," P.L.1994, c.48 (C.18A: 3B-1 et seq.);

q. Function as a public employer under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), appointing its chief spokesperson and continuing to conduct all labor negotiations with the participation of the Governor's Office of Employee Relations;

r. Continue to retain independent counsel;

s. Participate as the general partner or as a limited partner, either directly or through a subsidiary corporation created by the university, in limited partnerships, general partnerships, or joint ventures engaged in the development, manufacture, or marketing of products, technology, scientific information or services and create or form for profit or not for profit corporations to engage in such activities; provided that any such participation shall be consistent with the mission of the university and the board shall have determined that such participation is prudent.

(1)The decision to participate in any of the activities described in this subsection, including the creation or formation of for profit or not for profit corporations, shall be articulated in the minutes of the board of trustees meeting in which action was approved. A true copy of the minutes of that meeting shall be delivered to the Governor. No such action shall take effect until 30 days, Saturdays, Sundays and public holidays excepted, after the copy of the minutes shall have been delivered to the Governor. If, within the 30-day period, the Governor returns the minutes of the meeting with a veto of the action taken by the board, the action taken by the board shall be null and void and of no effect.

(2)Any actions taken by the university pursuant to this subsection shall be in conformity with the university's policy on conflicts of interest and the provisions of P.L.1971, c.182 (C.52:13D-12 et seq.), which shall apply to the university, its employees and officers.

(3)Nothing herein shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit or be payable out of property or funds of the State.

(4)Funds directly appropriated to the university from the State or derived from the university's academic programs shall not be utilized by the for profit or not for profit corporations organized and operated pursuant to this subsection in the development, manufacture or marketing of products, technology or scientific information.

(5)Employees of any joint venture, subsidiary corporation, partnership or other jural entity entered into or owned wholly or in part by the university shall not be deemed public employees.

(6)A joint venture, subsidiary corporation, partnership or other jural entity entered into or owned wholly or in part by the university shall not be deemed an instrumentality of the State of New Jersey.

(7)Income realized by the university as a result of participation in the development, manufacture or marketing of products, technology, or scientific information may be invested, reinvested or retained by the board in accordance with the provisions of this act and any other State or federal law for use in furtherance of any of the purposes of this act or of other applicable statutes.

(8)The board shall include in its annual report to the State Treasurer, the operation of all joint ventures, subsidiary corporations, partnerships or other jural entities entered into or owned wholly or in part by the university;

t. Create, operate, or participate in the operation of such auxiliary organizations as permitted by law which the board deems prudent and which are in keeping with the educational and public service mission of the university; and

u. Sue and be sued in its own name.

L.1995,c.400,s.7.



Section 18A:64E-18.1 - New Jersey Institute of Technology authorized to participate in cooperative pricing system.

18A:64E-18.1 New Jersey Institute of Technology authorized to participate in cooperative pricing system.
3. a. The New Jersey Institute of Technology is authorized to be a participating contracting unit in a cooperative pricing system established pursuant to the laws of this State.

b. The university may make purchases and contract for services through the use of a nationally-recognized and accepted cooperative purchasing agreement, including a cooperative purchasing agreement in existence as of the effective date of P.L.2016, c.50 (C.18A:64-63.1 et al.), in accordance with the provisions of paragraph (3) of subsection b. of section 7 of P.L.1996, c.16 (C.52:34-6.2).

c. The State Treasurer may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which are necessary to effectuate the purposes of this section.

L.2016, c.50, s.3.



Section 18A:64E-19 - Additional Powers, Duties Of Board Of Trustees

18A:64E-19.Additional powers, duties of board of trustees
8. The board of trustees, in addition to the other powers and duties provided herein, shall be vested with the right of perpetual succession and shall have and exercise all the powers, rights, and privileges that are incident to the proper governance, conduct and management of the university and the control of its properties and funds and such powers granted to the university or the board or reasonably implied, may be exercised without recourse or reference to any department or agency of the State, except as otherwise provided by this act.

L.1995,c.400,s.8.



Section 18A:64E-20 - Appointment Of President

18A:64E-20.Appointment of president
9. The board shall appoint and fix the compensation of a president of the university. The president shall be responsible to the board of trustees and shall have such powers as shall be requisite, for the executive management and conduct of the university in all departments, branches and divisions, and for the execution and enforcement of bylaws, ordinances, rules, regulations, statutes and orders governing the management, conduct and administration of the university.

L.1995,c.400,s.9.



Section 18A:64E-21 - Immunity Of Trustees, Officers

18A:64E-21.Immunity of trustees, officers
10. No trustees or officer of the university shall be personally liable for any debt, obligation or other liability of the university or incurred by or on behalf of the university or any constituent unit thereof.

L.1995,c.400,s.10.



Section 18A:64E-22 - Board To Advise Governor, Legislature

18A:64E-22.Board to advise Governor, Legislature
11. The board of trustees shall advise the Governor and Legislature, in consultation with the Commission on Higher Education and the President's Council and successor bodies, to the end that the facilities and services of the university may be utilized so as to increase the efficiency of the public education system and provide, maintain and improve upon the quality of higher education for the people of the State. The board of trustees shall make recommendations to the Governor and the Legislature respecting the needs for the facilities and services of the university as an educational instrumentality of the State for that purpose.

L.1995,c.400,s.11.



Section 18A:64E-23 - University Deemed Employer

18A:64E-23.University deemed employer
12. Subject to the provisions of P.L.1969, c.242 (C.18A:66-167 et seq.) and except as otherwise provided by law, the university shall be deemed to be an employer for the purposes of the "Public Employees' Retirement System Act," P.L.1954, c.84 (C.43:15A-1 et seq.) and shall also be deemed to be a "public agency or organization" within the meaning of section 71 of that act (C.43:15A-71). Further, the university's commissioned police officers shall be eligible for participation in and subject to the provisions of the "Police and Firemen's Retirement Systems Act" P.L.1944, c.255 (C.43:16A-1 et seq.) and the university shall be deemed an employer within the meaning of that act.

L.1995,c.400,s.12.



Section 18A:64E-24 - Construction Of Act

18A:64E-24.Construction of act
13. Nothing herein contained shall be construed to impair, annul or affect any vested rights, grants, privileges, exemptions, immunities, powers, prerogatives, franchises or advantages heretofore obtained or enjoyed by the university or any constituent unit thereof, under any authority or any act of this State or under any grant, deed, conveyance, transfer, lease, estate, remainder, expectancy, trust, gift, donation, legacy, devise, endowment or fund, all of which are hereby ratified and confirmed except insofar as the same may have expired, be or have been repealed or altered, or may be inconsistent with this act or with existing provisions of law; subject however, thereto and to all of the rights, obligations, relations, conditions, terms, trust, duties and liabilities to which the same are subject.

L.1995,c.400,s.13.



Section 18A:64E-25 - Official Acts Preserved

18A:64E-25.Official acts preserved
14. The enactment and adoption of this act shall not, of itself, affect the official, operational or organizational status of any officer of the university or any and all outstanding authorizations of any officer, agent or employee, to take specified action, or any and all outstanding commitments or undertakings of or by the university, except and only to the extent that any of the same may be inconsistent with this act.

L.1995,c.400,s.14.



Section 18A:64E-26 - Establishment Of University; Effect On Appropriations, Employees, Etc.

18A:64E-26.Establishment of university; effect on appropriations, employees, etc.
15. Upon the establishment of the body corporate and politic known as the New Jersey Institute of Technology:

a. All appropriations available to the New Jersey Institute of Technology prior to the effective date of this act and to become available shall be transferred to the university by the Director of the Division of Budget and Accounting in the Department of the Treasury and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by the State budget;

b. All other grants, gifts, other moneys and property available to the New Jersey Institute of Technology prior to the effective date of this act and to become available to or for the New Jersey Institute of Technology shall be transferred to the university and shall be available for the objects and purposes of the university, subject to any terms, restrictions, limitations or other requirements imposed by State and federal law or otherwise;

c. All employees of the New Jersey Institute of Technology prior to the effective date of this act shall become employees of the university. Nothing in this act shall be construed so as to deprive any person of any right of tenure or under any retirement system or to any pension, disability, social security or similar benefit, to which the person is entitled by law or contractually;

d. All files, papers, records, equipment and other personal property of the New Jersey Institute of Technology shall be transferred to the university; and

e. All orders, rules or regulations theretofore made or promulgated by the New Jersey Institute of Technology shall continue in full force and effect as the orders, rules and regulations of the university until amended or repealed by the university.

L.1995,c.400,s.15.



Section 18A:64E-27 - Actions, Proceedings Not Affected

18A:64E-27.Actions, proceedings not affected
16. This act shall not affect actions or proceedings, civil or criminal, brought by or against the New Jersey Institute of Technology, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the university as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or regulation made by, or other matters or proceedings before, the New Jersey Institute of Technology, and all such matters or proceedings pending before the New Jersey Institute of Technology on the effective date of this act shall be continued by the university, as if the foregoing provisions had not taken effect.

L.1995,c.400,s.16.



Section 18A:64E-28 - References Mean New Jersey Institute Of Technology

18A:64E-28.References mean New Jersey Institute of Technology
17. Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Institute of Technology, the same shall mean and refer to the New Jersey Institute of Technology, herein referred to as "university," established as a public institution of higher education pursuant to the provisions of this act.

L.1995,c.400,s.17.



Section 18A:64E-29 - Board Of Trustees Continued

18A:64E-29.Board of trustees continued
18. The board of trustees of the university is continued and the provisions of this act shall not alter the term of any member of the board, not specifically abolished herein, lawfully in office as of the effective date of this act, or require the reappointment thereof.

L.1995,c.400,s.18.



Section 18A:64E-30 - Credit Of State Not Pledged

18A:64E-30.Credit of State not pledged
19. No provision of this act shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, of the State of New Jersey.

L.1995,c.400,s.19.



Section 18A:64E-31 - Liberal Construction

18A:64E-31.Liberal construction
20. This act, being deemed and declared necessary for the welfare of the State and the people of New Jersey to provide for the development of public higher education in the State and thereby to improve the quality and increase the efficiency of the public system of educational services of the State, shall be liberally construed to effectuate the purposes and intent thereof.

L.1995,c.400,s.20.



Section 18A:64E-32 - University Allocated To Department Of State

18A:64E-32.University allocated to Department of State
21. In accordance with the provisions of section 27 of the "Higher Education Restructuring Act of 1994," P.L.1994, c.48 (C.18A:3B-1 et seq.), the university is allocated to the Department of State for the purposes of complying with the provisions of Article V, Section IV, Paragraph 1 of the New Jersey Constitution. Notwithstanding this allocation, the university shall be independent of any supervision or control of the Department of State or any board, commission or officer thereof and the allocation shall not in any way affect the principles of institutional autonomy established by that act and as otherwise enumerated herein.

L.1995,c.400,s.21.



Section 18A:64G-6.1 - Board Of Directors Of University Hospital; Appointment; Organization; Powers.

18A:64G-6.1 Board of directors of University Hospital; appointment; organization; powers.

3. a. The management, supervision, and administration of University Hospital shall be vested in an 11-member board of directors of University Hospital. The board shall be comprised of:

(1)four members who shall serve ex-officio including: the Dean of New Jersey Medical School, the Dean of New Jersey Dental School, the President of Rutgers, The State University or a designee, and the Chancellor of the School of Biomedical and Health Sciences of Rutgers University; and

(2)seven public members, three of whom shall be appointed by the Governor, with the advice and consent of the Senate, for a five-year term with one of these members being a resident of the City of Newark; and four of whom shall be appointed by the Governor without the advice and consent of the Senate, for a five-year term, except that upon the expiration of the term of these initial four members appointed pursuant to P.L.2012, c.45 (C.18A:64M-1 et al.), all seven public members appointed by the Governor shall require the advice and consent of the Senate.

A member of the board of directors shall serve until the member's successor is appointed and has qualified. Any vacancies in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only. Each member of the board of directors before entering upon the member's duties shall take and subscribe an oath to perform the duties of the office faithfully, impartially, and justly to the best of the member's ability. A record of the oath shall be filed in the office of the Secretary of State. Each member of the board may be removed from office by the Governor, for cause, after a public hearing.

b.The members of the board of directors shall meet at the call of the Governor for purposes of organizing. The board shall thereafter meet at such times and places as it shall designate.

c.The Governor shall designate one of the members as chairman of the board of directors. The board shall select the other officers from among its members as shall be deemed necessary.

d.The board of directors shall have the power to appoint and regulate the duties and procedures of committees, standing or special, from its members and such advisory committees or bodies, as it may deem necessary or conducive to the efficient management and operation of the hospital.

e.The board shall have the power and duty to exercise general oversight over the affairs of University Hospital to ensure the fulfillment of its mission and to:

(1)direct and control expenditures of University Hospital funds;

(2)borrow money;

(3)enter into contracts with the State or federal government, or any individual, firm, or corporation;

(4)solicit and accept grant moneys;

(5)acquire, own, lease, dispose of, use, and operate property;

(6)sue and be sued;

(7)enter into a contract or other agreement with a nonprofit corporation operating one or more hospitals in New Jersey to operate and manage or assist in the operation and management of University Hospital; and

(8)hire, fire, and fix salaries for all employees of University Hospital.

L.2006, c.95, s.3; amended 2012, c.45, s.73.



Section 18A:64G-6.1A - Powers Of University Hospital.

18A:64G-6.1a Powers of University Hospital.

14. a. University Hospital shall be the principal teaching hospital of New Jersey Medical School and New Jersey Dental School, and any other Newark-based medical education program. University Hospital is hereby established as a body corporate and politic and shall be treated and accounted for as a separate non-profit legal entity from Rutgers, The State University, and its assets, liabilities, and funds shall not be consolidated or commingled with those of Rutgers, The State University. The exercise by University Hospital of the powers conferred by this act shall be deemed to be public and essential government functions necessary for the welfare and health of the State and the people of New Jersey and University Hospital shall be an instrumentality of the State.

b.All monies allocated to the University of Medicine and Dentistry of New Jersey for the use of University Hospital, regardless of their source, and which remain unexpended on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.), shall be transferred to University Hospital.

c.All appropriations that are intended for the use of University Hospital, on or after the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.), shall be made directly to University Hospital.

d.The amount of State funding provided to University Hospital shall be sufficient to maintain the level of community services provided on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.) and to maintain University Hospital as an acute care facility and trauma center.

e.To the maximum extent possible, consistent with applicable law, the State shall assist University Hospital in the refinancing of that portion of the debt of the University of Medicine and Dentistry of New Jersey attributable to University Hospital.

L.2012, c.45, s.14.



Section 18A:64G-6.1B - University Hospital Community Oversight Board.

18A:64G-6.1b University Hospital Community Oversight Board.

15. a. There is established a nine-member advisory board to be designated as the University Hospital Community Oversight Board. The purpose of the board shall be to ensure that the mission of the hospital and the intent of the "Agreements Reached Between Community and Government Negotiators Regarding New Jersey College of Medicine and Dentistry and Related Matters of April 30, 1968" to provide a comprehensive health program to the community in the City of Newark, including, but not limited to, ensuring access to all essential health care services provided by the hospital, are upheld.

b.The membership of the University Hospital Community Oversight Board shall be comprised of:

(1)four members who shall serve ex officio, including: the President of Rutgers University; and the Chief Executive Officer, Chief Financial Officer, and Chief Medical Officer of University Hospital; and

(2)five public members to be appointed as follows:

(a)two representatives of organized labor, one appointed by the head of the largest union that is affiliated with the AFL-CIO and represents persons employed at University Hospital and one appointed by the head of the largest union that is not affiliated with the AFL-CIO and represents persons employed at University Hospital;

(b)one person who is a resident of the City of Newark appointed by the Governor, with the advice and consent of the Senate;

(c)one person who is a resident of the City of Newark appointed by the President of the Senate; and

(d)one person appointed by the Speaker of the General Assembly.

c.The public members of the board shall serve for a five-year term; except that of the members first appointed, three shall serve for a term of five years, one for a term of three years, and one for a term of two years. A member of the board shall serve until the member's successor is appointed. A vacancy in the membership, occurring other than by expiration of term, shall be filled in the same manner as the original appointment but for the unexpired term only.

d.The members of the board shall select a chairperson and vice chairperson from among themselves. The board shall organize as soon as practicable following the appointment of its members. The chairperson shall appoint a secretary who need not be a member of the board.

e.The board shall meet at such times and places as it shall designate.

f.University Hospital shall provide such staff support to the board as it deems necessary to carry out its duties.

L.2012, c.45, s.15.



Section 18A:64G-6.1C - Rights Of Transferred Employees.

18A:64G-6.1c Rights of transferred employees.

16. a. Nothing in this act shall be construed to deprive any officers or employees of the University of Medicine and Dentistry of New Jersey who become employees of University Hospital of their rights, privileges, obligations, or status with respect to any pension, retirement, or health benefits system. The employees shall retain all of their rights and benefits under existing collective negotiations agreements or contracts until such time as new or revised agreements or contracts are agreed to and such employees shall continue to be represented by the majority representative that represented them as employees of the University of Medicine and Dentistry of New Jersey unless the employees choose to change their majority representative pursuant to law. University Hospital shall assume all obligations under existing or expired collective negotiations agreements that covered employees of the University of Medicine and Dentistry of New Jersey on the effective date of this act and who become employees of University Hospital.

Employees in an existing University of Medicine and Dentistry of New Jersey negotiations unit who are transferred to or become employees of University Hospital shall be deemed to constitute an appropriate collective negotiations unit under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

Nothing in this act shall affect the civil service status, if any, of those officers or employees. Nothing in this act shall affect the tenure, rank, or academic track of any person holding a faculty position that is associated with University Hospital.

b.The employees of the University of Medicine and Dentistry of New Jersey who become employees of University Hospital pursuant to the provisions of this act shall not be considered new employees for any purpose and shall retain any accrued seniority, rank, and tenure, which shall be applied when determining eligibility for all benefits, including all paid leave time, longevity increases, and promotions.

c.If employees of the University of Medicine and Dentistry of New Jersey, who become employees of University Hospital, are transferred to, or otherwise become employees of, a new entity as a result of a restructuring or reorganization pursuant or subsequent to this act, those employees shall remain "employees" within the meaning of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) and any applicable State pension and health benefits laws, and shall retain all of their rights and benefits under existing or expired collective negotiations agreements or contracts until such time as new or revised agreements or contracts are agreed to. The new entity shall be an "employer" within the meaning of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) and any applicable State pension and health benefits laws, and shall assume all obligations under existing or expired collective negotiations agreements that covered employees while employed at University Hospital or the University of Medicine and Dentistry of New Jersey immediately prior to their transfer to the new entity. Employees in a University Hospital negotiations unit, who are transferred to a new entity, shall be deemed to constitute an appropriate collective negotiations unit under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

d.Employees of University Hospital, who become employees of a new entity pursuant to the provisions of this act, shall not be considered new employees for any purpose and shall retain any accrued seniority, rank, and tenure, which shall be applied when determining eligibility for all benefits, including all paid leave time, longevity increases, and promotions.

L.2012, c.45, s.16.



Section 18A:64G-6.1D - Approval Of Superior Court Required For Acquisition Of University Hospital.

18A:64G-6.1d Approval of Superior Court required for acquisition of University Hospital.

17. a. University Hospital shall be required to obtain approval from the Superior Court of New Jersey prior to entering into a transaction that results in the acquisition of the hospital, and shall satisfy the requirements of the "Community Health Care Assets Protection Act," P.L.2000, c.143 (C.26:2H-7.10 et seq.). Any acquisition of University Hospital by a new entity after the effective date of this act shall be structured so as to retain the status of University Hospital employees as public employees within the meaning of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

b.The Attorney General, in consultation with the Commissioner of Health and Senior Services, shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410, (C.52:14B-1 et seq.), to carry out the purposes of subsection a. of this section.

c.In determining whether the proposed acquisition is in the public interest, meaning that appropriate steps have been taken to safeguard the value of the hospital's public assets and to ensure that any proceeds from the proposed acquisition are irrevocably dedicated for appropriate charitable health care purposes, the same criteria and process shall apply as set forth in the "Community Health Care Assets Protection Act," P.L.2000, c.143 (C.26:2H-7.10 et seq.) and the Attorney General shall consider:

(1)whether the public entity that owns and operates the public hospital exercised due diligence in deciding to effectuate the acquisition, selecting the other party to the acquisition and negotiating the terms and conditions of the acquisition;

(2)the procedures used by the public entity in making its decision, including whether the appropriate expert assistance was used;

(3)whether conflicts of interest were disclosed, including conflicts relating to board members of the public hospital, executives of, and experts retained by, the public hospital, purchaser or other parties to the acquisition;

(4)whether any management contract under the acquisition is for reasonable value;

(5)whether the public entity will receive full and fair market value for its assets;

(6)whether the public entity established appropriate criteria in deciding to pursue the acquisition in relation to carrying out the mission and purpose of the public entity and the hospital;

(7)whether the acquisition is structured so as to retain the status of University Hospital employees as public employees within the meaning of subsection d. of section 3 of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-3) and any applicable State pension and health benefits laws; and

(8)any other criteria set forth in the "Community Health Care Assets Protection Act" or established pursuant to that act by the Attorney General.

d.University Hospital shall be required to obtain approval from the Department of Health and Senior Services prior to entering into a transaction that results in the acquisition of the hospital and shall satisfy the certificate of needs requirements.

e.The Commissioner of Health and Senior Services shall determine whether the proposed acquisition will result in the deterioration of the quality, availability, or accessibility of health care services in the affected communities.

f.For a period of five years, any substantive changes to essential health care services provided by University Hospital shall be subject to review by the University Hospital Community Oversight Board and approval by the Department of Health and Senior Services through a licensing review process.

g.University Hospital shall provide quarterly financial statements to the Department of Health and Senior Services which shall be posted on the hospital's public Internet website.

L.2012, c.45, s.17.



Section 18A:64G-6.1E - Review, Approval Of Management Contracts.

18A:64G-6.1e Review, approval of management contracts.

18. a. Prior to entering into a contract with a nonprofit corporation operating one or more hospitals in New Jersey to operate and manage or assist in the operation and management of University Hospital, the Department of Health and Senior Services shall review and approve all management contracts. Any management contract entered into by University Hospital shall be evaluated by the Department of Health and Senior Services based upon the following criteria:

(1)whether the hospital will continue its public mission and commitment to provide a comprehensive healthcare program and services to the greater Newark community, including acute care, and emergency and other essential services provided by the hospital;

(2)whether the cost of the management contract is fair and reasonable;

(3)whether the management contract provides for the full disclosure of all management and other fees;

(4)whether the management contract requires the hospital's annual audited financial statements be filed with the Department of Health and Senior Services and posted on the hospital website;

(5)whether the management contract retains status of University Hospital employees as public employees within the meaning of subsection d. of section 3 of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-3); and

(6)whether the University Hospital Community Oversight Board has reviewed the terms of the agreement.

b.Due to the unique nature of an acute care management contract, a competitive contracting method shall be used for a contract to operate and manage or assist in the operation and management of University Hospital. Prior to entering into a contract with a nonprofit corporation to operate and manage or assist in the operation or management of University Hospital, University Hospital shall prepare a Request for Proposals describing with reasonable specificity the management services to be provided by a nonprofit corporation, and shall publish the Request for Proposals on its public Internet website no less than 30 days prior to the date established by University Hospital for the submission of proposals for any contract for management services.

c.No less than 60 days prior to the award of any contract for management services, a notice of the intent to award a contract to manage and operate or assist in the management and operation of University Hospital shall be published on the hospital's public Internet website.

d.Any management contract entered into by University Hospital after the enactment date of this act shall retain the status of University Hospital bargaining unit employees as public employees within the meaning of subsection d. of section 3 of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-3). Employees of the nonprofit corporation awarded the contract to manage and operate University Hospital shall not be required to be public employees within the meaning of subsection d. of section 3 of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-3). Employees of the nonprofit corporation awarded the management contract shall not perform the duties of public employees represented by majority representatives employed by University Hospital prior to the effective date of the management contract, except to the extent that such duties are incidental to their management duties.

e.Any contract with a nonprofit corporation operating one or more hospitals in New Jersey to manage and operate or assist in the management or operation of University Hospital entered into after the enactment date of this act shall satisfy all conditions set forth in this section.

L.2012, c.45, s.18.



Section 18A:64G-6.1F - Internet Website For Board Of Directors.

18A:64G-6.1f Internet website for board of directors.

19.University Hospital shall maintain an Internet website for the board of directors. The purpose of the website shall be to provide increased public access to board operations and activities. The following information shall be posted on the board's website:

a.the board's rules, regulations, resolutions, and official policy statements;

b.notice, posted at least five business days prior to a meeting of the board or any of its committees, setting forth the time, date, location, and agenda of the meeting;

c.the minutes of each meeting of the board and its committees; and

d.information on any contract entered into by the board for the operation or management of the hospital.

The website shall be updated on a regular basis.

L.2012, c.45, s.19.



Section 18A:64G-6.1G - Five-year Period For Review Of Substantive Changes.

18A:64G-6.1g Five-year period for review of substantive changes.

149. For a period of five years after the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.), any substantive changes that result in the diminution, deterioration or reduction to essential health care services currently provided by University Hospital, including but not limited to, emergency, pediatric, surgical, family health, outpatient ambulatory diagnostic, treatment and clinical services, cancer treatment services and all services essential to maintaining level one trauma status, shall be subject to review by the University Hospital Community Oversight Board and approval by the Department of Health and Senior Services through a licensing review process. In determining whether to approve a substantive change in an essential service provided by University Hospital, among the factors the Department of Health and Senior Services shall consider is whether that service will continue to be provided to the greater Newark community through collaborative or other arrangements with area hospitals.

University Hospital shall provide quarterly financial statements to the Department of Health and Senior Services which shall be posted on the hospital's public Internet website.

L.2012, c.45, s.149.



Section 18A:64G-6.1H - Disposition Of Medical Malpractice Claims.

18A:64G-6.1h Disposition of medical malpractice claims.

150. For medical malpractice claims incurred at University Hospital, occurring before or after the effective date of this act, University Hospital and its employees shall be represented by the Attorney General in all such matters. The Department of the Treasury shall enter into a memorandum of agreement with University Hospital modeled on the June, 2003 memorandum of agreement between the Department of the Treasury and the University of Medicine and Dentistry concerning the Self-Insurance Reserve Fund, and moneys in the fund known as the Self-Insurance Reserve Fund shall be available to University Hospital solely to indemnify and defend medical malpractice claims against employees, officers, and servants at University Hospital.

L.2012, c.45, s.150.



Section 18A:64G-6.1I - Liberal Construction Relative To Certain Contracts, Agreements.

18A:64G-6.1i Liberal construction relative to certain contracts, agreements.

151. a. The provisions of P.L.2012, c.45 (C.18A:64M-1 et al.) and the authorization pursuant to section 3 of P.L.2006, c.95 (C.18A:64G-6.1) for the board of directors of University Hospital to enter into a contract or other agreement with a nonprofit corporation for the operation and management of University Hospital is to be liberally construed to promote the purposes of P.L.2012, c.45 (C.18A:64M-1 et al.) and to permit the contracted manager to operate University Hospital and exercise the powers described herein notwithstanding that its actions might be deemed anti-competitive or a restraint of trade under any state or federal antitrust laws.

b.In the event that the board of directors of University Hospital enters into a contract or other agreement with a nonprofit corporation for the operation and management of University Hospital, the contracted manager may, in addition to any other authorized duties:

(1)make and execute contracts, and any other instruments including agreements in furtherance of the purposes of P.L.2012, c.45 (C.18A:64M-1 et al.) with any health systems and providers of health care services, private payors, or other parties; and

(2)form and operate networks of hospitals, physicians, and other health care providers, arrange for the provision of health care services through such networks, and enter into such agreements, joint ventures, and affiliations directly related to the management of University Hospital.

c.Notwithstanding the provisions of subsections a. and b. of this section, University Hospital shall continue to be the principal teaching hospital of the New Jersey Medical School, the New Jersey Dental School, and any other Newark-based medical education program. University Hospital clinicians shall continue to have faculty appointments in a Newark-based school. Bargaining unit employees employed at University Hospital shall retain their status as public employees within the meaning of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), and such employees shall continue to provide the services they were providing prior to University Hospital entering into a management contract. There shall be no substantive changes that result in the diminution, deterioration, or reduction to essential health care services currently provided by University Hospital for a period of five years after the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.) without review by the University Hospital Community Oversight Board and approval by the Department of Health and Senior Services, and any management contract shall conform to all other requirements of P.L.2012, c.45 (C.18A:64M-1 et al.).

L.2012, c.45, s.151.



Section 18A:64G-7 - Additional Powers

18A:64G-7. Additional powers
7. The board of trustees, in addition to the other powers and duties provided herein, shall have and exercise the powers, rights and privileges that are incident to the proper government, conduct and management of the university and the control of its properties and funds and such powers granted to the university or the board or reasonably implied, may be exercised without recourse or reference to any department or agency of the State, except as otherwise provided by this act.

L.1970,c.102,s.7; amended 1981,c.325,s.8; 1994,c.48,s.170.



Section 18A:64G-8 - Investment Of Funds; Finance Committee Of Board

18A:64G-8. Investment of funds; finance committee of board
8. All functions, powers and duties relating to the investment or reinvestment of funds other than those funds specified in paragraph (5) of subsection (n) of section 6 of P.L.1970, c.102 (C.18A:64G-6) within the jurisdiction of the board of trustees including the purchase, sale or exchange of any investments or securities may be exercised and performed by the Director of the Division of Investment in accordance with the provisions of chapter 270 of the laws of 1950 (C.52:18A-79 et seq.) if so authorized by the board. Sections 9 and 10 of P.L.1970, c.102 (C.18A:64G-9 and 18A:64G-10) shall only be applicable in the event of such an election. Before any such investment, reinvestment, purchase, sale or exchange shall be made by the director for or on behalf of the board of trustees, the Director of the Division of Investment shall submit the details thereof to the board, which shall, itself or by its finance committee, within 48 hours, exclusive of Sundays and public holidays, after such submission to it, file with the director its written acceptance or rejection of such proposed investment, reinvestment, purchase, sale or exchange; and the director shall have authority to make such investment, reinvestment, purchase, sale or exchange for or on behalf of the board, unless there shall have been filed with him a written rejection thereof by the board or its finance committee as herein provided. The board of trustees shall determine from time to time the cash requirements of the various funds and accounts established by it and the amount available for investment, all of which shall be certified to the State Treasurer and the Director of the Division of Investment.

The finance committee of the board of trustees shall consist of three members of the board who shall be appointed in the same manner and for the same term as other committees of the board are appointed.

L.1970,c.102,s.8; amended 1992,c.84,s.6; 1994,c.48,s.300.



Section 18A:64G-9 - Authorized Investments

18A:64G-9. Authorized investments
The Director of the Division of Investment, in addition to other investments, presently or from time to time hereafter authorized by law, shall have authority, subject to any acceptance required, to invest and reinvest such funds in, and to acquire for or on behalf of the board such bonds or other evidence of indebtedness or capital stock or other securities issued by any company incorporated within the United States or within the Dominion of Canada, which shall be authorized or approved for investment by regulation of the State Investment Council and in which life insurance companies organized under the laws of this State may legally invest.

L.1970, c. 102, s. 9.



Section 18A:64G-10 - Depositories And Custodians

18A:64G-10. Depositories and custodians
The State Treasurer shall be the custodian of said board's investment funds, shall select all depositories and custodians and shall negotiate and execute custody agreements in connection with the assets or investments of any said funds.

L.1970, c. 102, s. 10.



Section 18A:64G-11 - President Of University; Powers And Duties

18A:64G-11. President of university; powers and duties
The president of the university shall be responsible to the board of trustees and shall have such powers as shall be requisite, for the executive management and conduct of the university in all departments, branches and divisions, and for the execution and enforcement of the bylaws, rules, regulations and orders governing the management, conduct and administration of the university.

L.1970, c. 102, s. 11. Amended by L.1981, c. 325, s. 9, eff. Dec. 10, 1981.



Section 18A:64G-12 - Employee Retirement Rights

18A:64G-12. Employee retirement rights
Subject to the provisions of P.L.1969, c. 242 and except as otherwise provided by law, the university shall be deemed to be an employer for the purposes of P.L.1954, c. 84, the "Public Employees' Retirement System Act" (C. 43:15A-1 et seq.) and shall also be deemed to be a "public agency or organization" within the meaning of section 71 of said act (C. 43:15A-71). Prior service credit shall not be extended to any officer or employee of the university who enrolls in the public employees' retirement system if he is entitled to a pension or an annuity based on such prior service under any other pension act or program.

L.1970, c. 102, s. 12. Amended by L.1981, c. 325, s. 10, eff. Dec. 10, 1981.



Section 18A:64G-14 - Personal Liability Of Trustees And Officers

18A:64G-14. Personal liability of trustees and officers
No trustee or officer of the university shall be personally liable for any debt, obligation or other liability of the university or incurred by or on behalf of the university or any constituent unit thereof.

L.1970, c. 102, s. 14. Amended by L.1981, c. 325, s. 11, eff. Dec. 10, 1981.



Section 18A:64G-15 - Debts And Liabilities; Pledge Of Credit

18A:64G-15. Debts and liabilities; pledge of credit
No provision in this act contained shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, of the State of New Jersey.

L.1970, c. 102, s. 15.



Section 18A:64G-16 - Acquisition Of University Site By Municipality; Sale To University; Municipal Bond Ordinance; Gross Debt Reduction

18A:64G-16. Acquisition of university site by municipality; sale to university; municipal bond ordinance; gross debt reduction
(a) A municipality in which a site has been selected, under this act for the university is hereby authorized to acquire such site and the governing body thereof is hereby empowered to incur indebtedness, borrow, appropriate and expend money and issue negotiable bonds for such purpose.

(b) The governing body of such municipality is hereby empowered to enter into an agreement, or declaration of intention, with the board of trustees of the university, for the sale of such site to the university without compliance with the laws relating to the sale of public property.

(c) Any bonds of the municipality authorized under this section for the acquisition of such a site (including land, clearance and relocation) shall be authorized by a bond ordinance in form and adopted by the governing body in the manner or mode of procedure prescribed by the local bond law, constituting chapter 2 of Title 40A of the New Jersey Statutes and shall be issued in the manner or mode of procedure prescribed by said law, except that said bond ordinance may be adopted notwithstanding (1) the provisions of section 40A:2-6 of said law or debt or other limit prescribed by any other law, and (2) the provisions of section 40A:2-11 of said law and no down payment shall be required, and (3) the provisions of section 40A:2-8 of said law, may authorize the issuance of bond anticipation notes in anticipation of the issuance of the bonds authorized by the bond ordinance which may mature in not exceeding 1 year and may be renewed from time to time for periods not exceeding 1 year and all such notes, including renewals, shall mature and be payable not later than the third anniversary of the date of the original note, and (4) the provisions of section 40A:2-22 subdivision (d) and the governing body may determine that the period of usefulness for which bonds are authorized pursuant to this section, according to their reasonable life, computed from the date of the bonds, is a period not greater than 40 years.

(d) Any bonds or notes authorized by the municipality pursuant to this section shall constitute a deduction from its gross debt and shall not be considered in determining its net debt for debt incurring purposes.

L.1970, c. 102, s. 16. Amended by L.1981, c. 325, s. 12, eff. Dec. 10, 1981.



Section 18A:64G-17 - Sale Of Municipal Hospital To University

18A:64G-17. Sale of municipal hospital to university
The governing body of any municipality in which a site has been selected for the university under this act and wherein a public hospital is located under the control of said governing body pursuant to chapter 9 of Title 30 of the Revised Statutes or any other law, is hereby empowered to enter into an agreement subject to the approval of the State House Commission, or declaration of intention, with the board of trustees of the university for the sale of such hospital to the university and such sale may be made without compliance with the laws relating to the sale of public property.

L.1970, c. 102, s. 17. Amended by L.1981, c. 325, s. 13, eff. Dec. 10, 1981.



Section 18A:64G-18 - Retirement Rights Of Former Municipal Hospital Employees

18A:64G-18. Retirement rights of former municipal hospital employees
The acquisition of the hospital by the university shall not alter the retirement anticipation of any former municipal employee of the hospital.

a. Upon the effective date of the acquisition of the hospital by the university the former municipal employees of the hospital who continue as employees of the university and who are members of a municipal retirement system established pursuant to P.L.1954, c. 218, as amended and supplemented (C. 43:13-22.3 et seq.), shall continue their membership in such retirement system. Following the year of such acquisition, the university shall pay annually to such retirement system on behalf of such members the amount of the employer's contribution as would have been required of the municipality under the terms of said P.L.1954, c. 218.

b. Upon the effective date of the acquisition of the hospital by the university, the former permanent municipal employees of the hospital who are not members of such municipal employees' retirement system and who anticipated the receipt of a pension from the municipality under the provisions of chapter 4 of Title 43 of the Revised Statutes or the "General Noncontributory Pension Act," P.L.1955, c. 263 (C. 43:8B-1 et seq.) shall continue their eligibility for such pension to be paid by the municipality. When any such pension shall be paid by the municipality on the basis of service rendered with the municipality and subsequently with the university the university shall annually pay to the municipality on account of such pension an amount which shall be in the same proportion as the employee's years of service with the university bear to his total service upon which the pension has been calculated.

L.1970, c. 102, s. 18. Amended by L.1981, c. 325, s. 14, eff. Dec. 10, 1981.



Section 18A:64G-19 - Municipal Hospital Pension Obligations; Budget Request; Payment

18A:64G-19. Municipal hospital pension obligations; budget request; payment
The comptroller of the university shall include such employer pension obligations in his budget request for inclusion in the annual appropriation paid by the State to the university. Payment of such moneys shall be made to the municipality upon audit and warrant of the comptroller of the university.

L.1970, c. 102, s. 19. Amended by L.1981, c. 325, s. 15, eff. Dec. 10, 1981.



Section 18A:64G-20 - Payment Of Retirement, Death Or Other Benefits To Former Municipal Hospital Employees

18A:64G-20. Payment of retirement, death or other benefits to former municipal hospital employees
No retirement, death, or other benefits shall be payable by the State or the university to such former municipal employees, except that the board of trustees is hereby authorized and permitted to pay death benefits on behalf of certain former municipal employees of the hospital who continue as employees of the university as specified below, and to include in the annual budgets of the university such amounts as the board of trustees expects may be required to pay such benefits.

Upon death prior to retirement, the board of trustees may pay death benefits on behalf of former municipal employees of the hospital who, following the acquisition of the hospital by the university, have continued as employees of the university and, with respect to whom, no death benefit is payable either (a) under section 23 of P.L.1954, c. 218, as amended and supplemented (C. 43:13-22.25) or (b) under section 41, 45, 46, 48 or 49 of P.L.1954, c. 84 as amended and supplemented (C. 43:15A-41, 43:15A-45, 43:15A-46, 43:15A-48 and 43:15A-49).

The amount of benefits provided for each person specified above shall not exceed an amount equal to such person's annual salary as the employee of the university received at the time of death. If the Employees' Retirement System of the city of Newark, established pursuant to said P.L.1954, c. 218, as amended and supplemented from time to time, provides any other death benefit with respect to any employee of the university, exclusive of a return of contributions, the amount of death benefit pursuant to this provision shall be reduced by the amount of such other death benefit provided with respect to such employee under said system. Any person on behalf of whom the board of trustees may provide such death benefit may designate a beneficiary and may from time to time change his designation, by filing written notice thereof, over his signature, with the board of trustees. If at the death of a person with respect to whom a death benefit is payable there be no surviving designated beneficiary as to all, or any part of his death benefit then the amount of death benefit payable for which there is no surviving designated beneficiary shall be payable to the person or persons listed below surviving as of the date of his death in the following order of precedence: (1) to the widow or widower of such person; (2) if neither of the aforementioned, to the child or children of the person, in equal shares, and descendants of deceased children by representation; (3) if none of the aforementioned, to the parents of such person, in equal shares or the survivor of them; (4) if none of the aforementioned, to the duly appointed executor or administrator of the estate of such person; (5) if none of the aforementioned, to other next of kin of such person as may be determined by the board of trustees to be entitled under the laws of the domicile of such person at the time of his death.

L.1970, c. 102, s. 20. Amended by L.1973, c. 85, s. 1, eff. April 24, 1973; L.1981, c. 325, s. 16, eff. Dec. 10, 1981.



Section 18A:64G-21 - Continuance As University Employees

18A:64G-21. Continuance as university employees
Upon the effective date of the acquisition of the hospital by the university, all permanent municipal employees of the hospital in the classified Civil Service, except physicians and dentists, shall continue as employees of the university and in accordance with the provisions of Title 11 of the Revised Statutes, Civil Service, shall not suffer loss of position or be removed, suspended or demoted except for cause.

L.1970, c. 102, s. 21. Amended by L.1981, c. 325, s. 17, eff. Dec. 10, 1981.



Section 18A:64G-22 - Transfer Of Appropriations And Other Moneys

18A:64G-22. Transfer of appropriations and other moneys
All appropriations, grants, and other moneys available and to become available to the New Jersey College of Medicine and Dentistry are hereby transferred to the College of Medicine and Dentistry of New Jersey established hereunder, and shall be available for the objects and purposes for which appropriated subject to any terms, restrictions, limitations or other requirements imposed by the State budget or by State and Federal law.

L.1970, c. 102, s. 22.



Section 18A:64G-23 - Transfer Of Employees

18A:64G-23. Transfer of employees
All employees of the New Jersey College of Medicine and Dentistry are hereby transferred to the College of Medicine and Dentistry of New Jersey. Nothing in this act shall be considered to deprive any person of any tenure rights or of any right or protection provided him under any pension law or retirement system or any other law of this State.

L.1970, c. 102, s. 23.



Section 18A:64G-24 - Transfer Of Files, Records, Etc.

18A:64G-24. Transfer of files, records, etc.
All files, books, papers, records, equipment and other property of the New Jersey College of Medicine and Dentistry, are hereby transferred to the College of Medicine and Dentistry of New Jersey.

L.1970, c. 102, s. 24.



Section 18A:64G-25 - Effect Of Former Orders, Rules, Regulations

18A:64G-25. Effect of former orders, rules, regulations
This act shall not affect the orders, rules or regulations heretofore made or promulgated by the New Jersey College of Medicine and Dentistry, but such orders, rules and regulations shall continue with full force and effect as the orders, rules and regulations of the College of Medicine and Dentistry of New Jersey until amended or repealed pursuant to law.

L.1970, c. 102, s. 25.



Section 18A:64G-26 - Effect Upon Pending Actions Or Proceedings

18A:64G-26. Effect upon pending actions or proceedings
This act shall not affect actions or proceedings, civil or criminal, brought by or against the New Jersey College of Medicine and Dentistry, but such actions, or proceedings may be prosecuted or defended in the same manner and to the same effect by the College of Medicine and Dentistry of New Jersey, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or regulation made by, or other matters or proceedings before, the New Jersey College of Medicine and Dentistry, and all such matters or proceedings pending before the New Jersey College of Medicine and Dentistry on the effective date of this act shall be continued by the College of Medicine and Dentistry of New Jersey, as if the foregoing provisions had not taken effect.

L.1970, c. 102, s. 26.



Section 18A:64G-27 - Reports, Certifications, Etc.; Filing

18A:64G-27. Reports, certifications, etc.; filing
Whenever, pursuant to any existing law, reports, certifications, applications or requests are required or permitted to be made to the New Jersey College of Medicine and Dentistry, such reports and certifications shall hereafter be required to be filed with and such applications and requests are hereafter to be made to the College of Medicine and Dentistry of New Jersey.

L.1970, c. 102, s. 27.



Section 18A:64G-28 - Reference In Law, Rule, Document, Etc., To Former College

18A:64G-28. Reference in law, rule, document, etc., to former college
Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey College of Medicine and Dentistry, the same shall mean and refer to the College of Medicine and Dentistry of New Jersey.

L.1970, c. 102, s. 28.



Section 18A:64G-29 - Rights Of State In Former Medical School; Transfer

18A:64G-29. Rights of state in former medical school; transfer
In order to carry out the purposes of this act and to provide the program of medical and dental education required for the benefit of the State and the people of New Jersey, all rights of the State of New Jersey in the Rutgers Medical School are hereby transferred to the College of Medicine and Dentistry of New Jersey. The college is hereby authorized to acquire the facilities of Rutgers Medical School and devote the same to the purposes of public higher education in the State in accordance with section 2 of this act and with the terms of any gift, grant, trust, contract or other agreement with the State or any of its political subdivisions or with the United States or with any public body, department or any agency of the State or the United States or with any individual, firm or corporation.

L.1970, c. 102, s. 29.



Section 18A:64G-30 - Acquisition Of Interest In Rutgers Medical School Facilities; Transfers To University Of Medicine And Dentistry

18A:64G-30. Acquisition of interest in Rutgers Medical School facilities; transfers to University of Medicine and Dentistry
Upon acquisition by the college of such interest in the facilities of Rutgers Medical School as will permit the college to carry out the purposes set forth in section 2 of this act:

(a) All appropriations available and to become available to the Rutgers Medical School and Rutgers, The State University for the purposes of the Rutgers Medical School shall be transferred to the College of Medicine and Dentistry of New Jersey by the Director of the Division of Budget and Accounting in the Department of the Treasury and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by the State budget;

(b) All other grants, gifts, other moneys and property available and to become available to or for the Rutgers Medical School shall be transferred to the College of Medicine and Dentistry of New Jersey and shall be available for the objects and purposes of the college, subject to any terms, restrictions, limitations or other requirements imposed by State and Federal law or otherwise;

(c) All employees of the Rutgers Medical School shall become employees of the College of Medicine and Dentistry of New Jersey. Nothing in this act shall be considered to deprive any person of any tenure rights or of any right or protection provided him under any pension law or retirement system or any other law of this State;

(d) All files, books, papers, records, equipment and other personal property of Rutgers Medical School shall be transferred to the College of Medicine and Dentistry of New Jersey; and

(e) All orders, rules or regulations theretofore made or promulgated by Rutgers Medical School shall continue with full force and effect as the orders, rules and regulations of the College of Medicine and Dentistry of New Jersey until amended or repealed by the college.

L.1970, c. 102, s. 30.



Section 18A:64G-31 - Repealer

18A:64G-31. Repealer
N.J.S. 18A:64C-1 through N.J.S. 18A:64C-3, N.J.S. 18A:64C-5 through N.J.S. 18A:64C-25, N.J.S. 18A:65-68 through N.J.S. 18A:65-72 and all other acts and parts of acts inconsistent with any of the provisions of this act, to the extent of such inconsistency, are superseded and repealed.

L.1970, c. 102, s. 31.



Section 18A:64G-35 - "Physician-dentist Fellowship And Education Program To Provide Health Care To Persons With Developmental Disabilities."

18A:64G-35 "Physician-Dentist Fellowship and Education Program to Provide Health Care to Persons with Developmental Disabilities."

1.There is established a "Physician-Dentist Fellowship and Education Program to Provide Health Care to Persons with Developmental Disabilities" within Rutgers, The State University. The purpose of the program is to provide physicians and dentists with graduate and fellowship training through academic institutions in the State and continuing medical and dental education on a Statewide basis, in the provision of medical and dental services to persons with developmental disabilities to ensure that these services are accessible and adequately available to persons with developmental disabilities in the State.

L.1999, c.353, s.1; amended 2012, c.45, s.74.



Section 18A:64G-36 - Establishment Of Consortium To Advise Director.

18A:64G-36 Establishment of consortium to advise director.

2.There is established a 17-member Consortium on Physician and Dentist Training in Health Care for Persons with Developmental Disabilities to advise the director of the program on the implementation of this act.

a.The members of the consortium shall include: one representative each from the pediatric medicine, family medicine, internal medicine, neurology and psychiatry programs at Rutgers, The State University, one representative from the New Jersey Dental School, and one representative of the University Affiliated Program, to be appointed by the President of Rutgers, The State University; the director of the Mainstreaming Medical Care program of The Arc of New Jersey, who shall serve ex officio; the Director of the Division of Developmental Disabilities in the Department of Human Services, who shall serve ex officio; the Director of the Division of Medical Assistance and Health Services in the Department of Human Services, who shall serve ex officio; the Commissioner of Health and Senior Services or the commissioner's designee, who shall serve ex officio; three health care provider public members appointed by the Commissioner of Human Services, one each upon the recommendation of the Medical Society of New Jersey, the New Jersey Association of Osteopathic Physicians and Surgeons and the New Jersey Dental Association; and three public members appointed by the Commissioner of Human Services, two of whom shall represent community organizations that advocate for persons with developmental disabilities and one of whom shall be a family member of a person with a developmental disability or a person with a developmental disability who is a self advocate.

The President of Rutgers, The State University and the Commissioner of Human Services shall make the appointments to the consortium within 60 days of the effective date of this act.

Members of the consortium shall serve for a term of three years and are eligible for reappointment, but of the members first appointed, five shall serve for a term of one year, four for a term of two years and four for a term of three years. Vacancies shall be filled in the same manner as the original appointments were made.

b.Members shall serve without compensation, but the public members shall be entitled to reimbursement for necessary expenses incurred in the performance of their duties and within the limits of funds appropriated to the program.

c.The consortium shall organize as soon as may be practicable after the appointment of its members. The Director of the Division of Developmental Disabilities shall serve as the chairman of the consortium. The members of the consortium shall elect a vice-chairman from among the members. All members, including ex officio members, shall be eligible to vote on all matters before the consortium. The director of the program, appointed pursuant to section 5 of this act, shall serve as secretary to the consortium.

d.The consortium shall assist the director of the program in establishing policies and procedures for the nomination and selection of physicians and dentists as program fellows. The consortium shall otherwise advise the director on the operation of the program as the director deems necessary, and as specified in this act.

L.1999, c.353, s.2; amended 2012, c.45, s.75.



Section 18A:64G-37 - Purpose Of Program.

18A:64G-37 Purpose of program.

3.The program shall:

a.Create training sites in each of the northern, central and southern regions of the State; b.Establish cooperative agreements with managed care organizations, community health centers and other health care facilities in the State, in which the program participants can provide medical and dental care to persons with developmental disabilities;

c.Establish standards for one to two year fellowships, which shall include clinical, didactic and research components, as appropriate, and provide stipends to the program fellows which are comparable to other post-graduate medical and dental fellowships offered in the State;

d.Establish collaborative, working relationships with Department of Human Services programs for the developmentally disabled, programs that deliver health care services to the disabled community and accredited residency programs in the State to provide training to medical and dental residents in the provision of health care to persons with developmental disabilities; and

e.Ensure the development and provision of continuing medical education and continuing dental education for physicians and dentists, respectively, on a Statewide basis, in the care of persons with developmental disabilities.

L.1999,c.353,s.3.



Section 18A:64G-38 - Qualifications For Fellowship Applicants.

18A:64G-38 Qualifications for fellowship applicants.

4.A fellowship applicant shall:

a.Be a graduate of a medical school approved by the State Board of Medical Examiners for the purpose of licensure and receive a recommendation from the school's medical staff concerning participation in the program in the case of a physician, or be a graduate of a dental school approved by the New Jersey State Board of Dentistry for the purpose of licensure and receive a recommendation from the school's dental staff concerning participation in the program in the case of a dentist;

b.In the case of a physician, have completed a professional residency training program and have received a recommendation from the medical staff of the residency training program concerning participation in the program established pursuant to this act; and

c.Agree to provide medical or dental care to persons with developmental disabilities, as appropriate, in the State following completion of the fellowship for a time period equal to the length of the applicant's fellowship training.

L.1999,c.353,s.4.



Section 18A:64G-39 - Appointment Of Director.

18A:64G-39 Appointment of director.

5.The President of Rutgers, The State University shall, in consultation with the consortium, appoint a director for the program who shall be a State licensed physician. The director of the program need not be solely responsible for the program and may continue to have other duties. The director may, in consultation with the consortium, appoint regional chairmen or chairmen of medical or dental practice specialties, as the director deems necessary for the operation of the program.

L.1999, c.353, s.5; amended 2012, c.45, s.76.



Section 18A:64G-40 - Annual Report To Legislative Committees.

18A:64G-40 Annual report to legislative committees.

6.The Commissioner of Human Services, in consultation with the consortium and the director of the program, shall report one year after the effective date of this act, and annually thereafter, to the Senate and General Assembly standing reference committees on health on the status of the program. The report shall include information about the design of the program, the number of medical and dental participants in the fellowship, residency training and continuing education components of the program, respectively, the fellowship participants' training locations and their practice specialties, and follow-up information about where the fellowship participants have chosen to practice after completion of their fellowship.

L.1999,c.353,s.6.



Section 18A:64H-1 - Legislative Findings And Declarations

18A:64H-1. Legislative findings and declarations
The Legislature hereby finds and declares that:

a. There is need to establish State support for a system of graduate medical education;

b. There is at present a serious deficiency in the number of practicing primary-care (family practice, general internal medicine, general pediatrics) physicians in certain geographic areas and among certain specialty-care physicians in the State;

c. In recognition of the need to provide educational programs to provide more trained physicians for the State, the State, through the passage of the "Medical and Dental Education Act of 1970," P.L.1970, c. 102 (C. 18:64G-1 et seq.) has created and supports medical schools under the College of Medicine and Dentistry of New Jersey as a matter of public policy of the State;

d. In recognition of the State's concern with respect to health care needs, the State, through the passage of the "Health Care Facilities Planning Act," P.L.1971, c. 136 (C. 26:2H-1 et seq.) has mandated health planning, hospital and health related services in all public and private institutions as a matter of public policy;

e. The mechanism to provide programs and facilities for graduate medical education is intimately related to the provision of training programs by private nonprofit and public hospitals throughout the State. Thus, while the methodology for financing undergraduate medical education has been provided, the equally important methodology for financing programs of graduate medical education is lacking;

f. Increasing financial limitations have made it extremely difficult for such private nonprofit and public hospitals to provide educational programs of high quality to attract graduates of the College of Medicine and Dentistry of New Jersey and other American medical schools. New Jersey residents are also forced to seek graduate medical education in out-of-state medical schools, such individuals rarely returning to practice their profession within the State; and

g. Financial aid to private nonprofit and public hospitals providing graduate medical education programs would additionally provide improvement of such institutions as high quality medical education centers and thereby serve to improve the retention rate of physicians within the State, and attract graduate physicians to nationally accredited graduate medical training programs, as well as to the practice of their professions within the communities served by such institutions.

L.1977, c. 390, s. 1, eff. Feb. 23, 1978.



Section 18A:64H-2 - Advisory Graduate Medical Education Council; Establishment; Purpose And Functions

18A:64H-2. Advisory graduate medical education council; establishment; purpose and functions
2. There is hereby established the Advisory Graduate Medical Education Council of New Jersey, which shall be responsible to the Commission on Higher Education. The purpose of this council shall be to make recommendations for the support, through federal, State and private funds, of graduate medical education programs in private nonprofit and public hospitals in the State, and to make recommendations for the development and implementation of new graduate medical education programs which will meet the needs of the citizens of the State. The functions of the council shall include, but not be limited to:

a. Obtaining and evaluating information concerning the graduate medical manpower needs of the citizens of the State;

b. Recommending standards and criteria for participation by private nonprofit and public hospitals in the State;

c. Reviewing individual institutional applications and recommending awards of support to particular institutions based on conformance with the identified needs of the citizens of the State and the standards and criteria recommended by the council;

d. Annually reviewing the educational programs provided by participating hospitals;

e. Annually reporting to the Governor and the Education Committees of the New Jersey Legislature on the council's activities pursuant to the provisions of this act.

L.1977,c.390,s.2; amended 1994,c.48,s.171.



Section 18A:64H-3 - Definitions

18A:64H-3. Definitions
3. As used in this act:

a. "Council" means the Advisory Graduate Medical Education Council of New Jersey.

b. (Deleted by amendment, P.L.1994, c.48).

c. "Graduate medical education" means internship and residency programs fully or provisionally approved by either the Council on Medical Education of the American Medical Association and the appropriate physicians specialty board or the Office of Education of the American Osteopathic Association.

d. "Medical" and "physician" refer to doctors of medicine and doctors of osteopathy.

L.1977,c.390,s.3; amended 1994,c.48,s.172.



Section 18A:64H-4 - Council Membership; Appointment; Terms; Vacancies; Advisory Committees; Executive Director And Employees; Compensation.

18A:64H-4 Council membership; appointment; terms; vacancies; advisory committees; executive director and employees; compensation.

4.The council shall consist of 15 members, 12 voting members and three nonvoting members; four members of the council shall be appointed by the Governor and 11 shall be ex officio members. The appointments shall consist of three representatives of the public and one student currently enrolled in a graduate medical training program; the appointed members shall be voting members of the council. The president of Rutgers, The State University, who shall serve as chairperson; a dean from one of the medical schools of Rutgers, The State University, to be selected by the president of Rutgers, The State University; the dean of the School of Graduate Medical Education of Seton Hall University; the president of the New Jersey Hospital Association; the president of the Association of Hospital Directors of Medical Education of New Jersey; the president of the New Jersey Association of Osteopathic Physicians and Surgeons; the president of the Medical Society of New Jersey; and the president of the New Jersey Council of Teaching Hospitals or their designated representatives shall be ex officio, voting members of the council. The Commissioner of Health and Senior Services; the president of the State Board of Medical Examiners and the Commissioner of Human Services or their designated representatives shall be ex officio, nonvoting members. The appointed members shall serve for a three-year term or until a successor is appointed. For those first appointed, two shall be appointed for a one-year term; one shall be appointed for a two-year term; and one shall be appointed for a three-year term. Any vacancies in the voting membership other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only. To assist the council in carrying out the intent of this act:

a.The council may appoint advisory committees representative of the medical and health care professions, educators, and students, representatives of medical and health care facilities and consumers. The advisory committees shall provide advice and assistance to the council for the council's performance of its designated functions.

b.The council may employ an executive director and additional staff to provide expertise in the gathering and analysis of data and administration. The executive director shall have the right to speak on all matters at meetings of the council but shall have no vote. The council and the advisory committees shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties.

L.1977, c.390, s.4; amended 1990, c.49; 1994, c.48, s.173; 2008, c.5; 2012, c.45, s.77.



Section 18A:64H-5 - Powers And Duties Of Commission On Higher Education

18A:64H-5. Powers and duties of Commission on Higher Education
5. The Commission on Higher Education, upon the advice of the Advisory Council, with the concurrence of the Commissioner of Health, shall:

a. Plan for the development and implementation of graduate medical education programs in the State;

b. Set standards for qualification for participation by public and private nonprofit hospitals in the State;

c. Establish standards for the use and expenditures of funds appropriated pursuant to this act;

d. Determine the number and type of graduate medical education programs which should be supported in particular hospitals in relation to total State needs.

L.1977,c.390,s.5; amended 1994,c.48,s.174.



Section 18A:64H-6 - Standards For Qualification For Participation By Private Nonprofit And Public Hospitals

18A:64H-6. Standards for qualification for participation by private nonprofit and public hospitals
The standards established for qualification for participation by private nonprofit and public hospitals in the State under the provisions of the act, shall include, but not be limited to the following:

a. An educational plan and a training schedule by each hospital for each program for which it desires assistance under this act at the time of its application to the council, including definition of its affiliation relationship with a medical school.

b. The educational program of the hospital shall be determined to be one that will provide a high degree of academic excellence. The graduate medical training programs shall be approved fully or provisionally by either the Council on Medical Education of the American Medical Association and the appropriate physician specialty board or the Office of Education of the American Osteopathic Association.

c. The chief executive officer of each hospital or his designee shall be charged with the responsibility for coordinating and implementing the educational programs of the hospital with the council. One person whose qualifications shall be subject to the review of the council, and who must qualify for a medical school faculty appointment, shall be charged with directing each educational program in order for such program to receive funds provided by this act.

L.1977, c. 390, s. 6, eff. Feb. 23, 1978.



Section 18A:64H-7 - Standards For Expenditure Of Funds

18A:64H-7. Standards for expenditure of funds
The standards for the expenditure of funds by private nonprofit and public hospitals pursuant to this act shall include, but shall not be limited to:

a. The relationship of the program to the graduate and undergraduate teaching programs of the College of Medicine and Dentistry of New Jersey and other United States accredited medical and osteopathic schools;

b. The hospital's need for added support for full-time hospital physicians in charge of services or departments maintaining approved graduate medical education programs;

c. The need for support of costs related to the training of graduate medical students;

d. The need for support of costs related to salaries of students enrolled in graduate medical training programs;

e. The need for support of traditional medical and audiovisual libraries necessary for graduate training programs at the hospital;

f. The need to encourage graduate training in those specialties demonstrated to have critical manpower shortages relative to the needs of New Jersey (for example, the current shortage of family physicians).

L.1977, c. 390, s. 7, eff. Feb. 23, 1978.



Section 18A:64H-8 - Rules

18A:64H-8. Rules
8. The Commission on Higher Education shall promulgate such rules as are necessary to carry out the purpose of this act.

L.1977,c.390,s.8; amended 1994,c.48,s.175.



Section 18A:64H-9 - "Advisory Committee On Alternatively Accredited Medical School Clinical Clerkships."

18A:64H-9 "Advisory Committee on Alternatively Accredited Medical School Clinical Clerkships."

1. a. There is created, within the Office of the Secretary of Higher Education, the "Advisory Committee on Alternatively Accredited Medical School Clinical Clerkships."

The advisory committee shall consist of 11 members as follows: the Commissioner of Health and Senior Services or his designee, who shall serve ex officio; four members appointed by the Governor who include one representative of the Medical Society of New Jersey, one representative of the New Jersey Association of Osteopathic Physicians and Surgeons, one representative of the New Jersey Hospital Association and one representative of an alternatively accredited medical school; two members appointed by the President of the Senate who include one representative of the New Jersey Council of Teaching Hospitals and one representative of a teaching hospital in New Jersey that has students from an alternatively accredited medical school participating in a clinical clerkship program; two members appointed by the Speaker of the General Assembly who include one representative of an alternatively accredited medical school and one representative of a teaching hospital in New Jersey that has students from a medical school of Rutgers, The State University in a clinical clerkship program; one member appointed by the State Board of Medical Examiners; and one member appointed by the President of Rutgers, The State University. No two members of the advisory committee shall be representatives of the same medical school or hospital.

b.Members shall serve for a term of three years from the date of their appointment and until their successors are appointed and qualified, except that of the members first appointed, four members shall serve for a term of one year, three members shall serve for a term of two years and three members shall serve for a term of three years. Vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointments were made. A member of the advisory committee shall be eligible for reappointment.

c.The members of the advisory committee shall serve without compensation, but shall be reimbursed for necessary and reasonable expenses actually incurred in the performance of their duties, within the limits of funds appropriated or otherwise made available to the advisory committee for this purpose.

d.The advisory committee shall select a chairman from among its members, who shall serve a one-year term but may serve successive terms. The advisory committee shall meet upon the call of the chairman or of a majority of its members. A majority of the members of the advisory committee shall constitute a quorum, and no action of the advisory committee shall be taken except upon the affirmative vote of a majority of the members of the entire advisory committee.

e.As used in this act, "alternatively accredited medical school" means a medical school located outside the United States: (1) in a country that applies accreditation standards that have been determined by the National Committee on Foreign Medical Education and Accreditation within the United States Department of Education to be comparable to the accreditation standards applied to medical schools located within the United States; (2) that continues to meet the accreditation standards of that country; and (3) has medical school students participating in a clinical clerkship program in New Jersey prior to the effective date of this act, or is approved by the Advisory Graduate Medical Education Council of New Jersey pursuant to section 4 of this act to operate a clinical clerkship program in this State.

L.2003, c.133, s.1; amended 2012, c.45, s.78.



Section 18A:64H-10 - Duties Of Committee

18A:64H-10. Duties of committee
2.The Advisory Committee on Alternatively Accredited Medical School Clinical Clerkships shall:

a.Recommend standards for appropriate facilities to be used in clinical clerkship programs operated by an alternatively accredited medical school;

b.Make recommendations as to the number and type of clinical clerkship programs that may be directed by an alternatively accredited medical school at a teaching hospital in this State, based upon the capacity of that hospital and the health care needs of the community in which the hospital is located;

c.Review the clinical clerkship programs operated by alternatively accredited medical schools in this State, and prepare a report which shall include, but not be limited to, a description and analysis of:

(1)the teacher to student ratio, the resident to clinical clerkship student ratio and the capacity of each teaching hospital operating a clinical clerkship program;

(2)the number and type of clerkship positions that are filled and the number and type of clerkship positions that are requested by alternatively accredited medical schools;

(3)the number of alternatively accredited medical school graduates who participated in clinical clerkships in the State and have attained residencies in New Jersey;

(4)the types and locations of residencies accepted by clinical clerkship students, identifying types and locations of residencies accepted by students of alternatively accredited medical schools and of medical schools located within the United States;

(5)the degree of success of the clinical clerkship programs operated by alternatively accredited medical schools as measured by the use of the same criteria as published in the Journal of the American Medical Association annual education report; and

(6)any recommendations to the Legislature, including any proposed legislation, which it may desire to recommend for enactment; and

d.Make recommendations to the Advisory Graduate Medical Education Council of New Jersey with respect to the operation of clinical clerkship programs operated by alternatively accredited medical schools at teaching hospitals in this State.

L.2003,c.133,s.2.



Section 18A:64H-11 - Existing Clinical Clerkship Programs Continued

18A:64H-11. Existing clinical clerkship programs continued
3.An alternatively accredited medical school that is operating a clinical clerkship program on the effective date of this act is authorized to continue its existing clinical clerkship program, provided it maintains its accreditation status as provided in subsection e. of section 1 of this act.

L.2003,c.133,s.3.



Section 18A:64H-12 - Regulations Relative To Medical Schools Located Outside The U. S.

18A:64H-12. Regulations relative to medical schools located outside the U.S.
4. a. A medical school located outside of the United States: (1) in a country that applies accreditation standards that have been determined by the National Committee on Foreign Medical Education and Accreditation within the United States Department of Education to be comparable to the accreditation standards applied to medical schools located within the United States; and (2) that continues to meet the accreditation standards of that country, but is not an alternatively accredited medical school on the effective date of this act, as that term is defined in this act, may apply to the Advisory Graduate Medical Education Council of New Jersey, pursuant to this section, to be approved to operate a clinical clerkship program in this State.

b.The council shall adopt regulations specifying the criteria for approval of a foreign medical school to operate a clinical clerkship program in the State. The criteria shall include, but not be limited to, satisfactory evaluation, pursuant to a site visit, of the applicant's institution, including both its main campus and any clinical facilities in locations other than the main campus.

c.The applicant shall be responsible for all costs incurred by persons designated by the council, who are experienced in medical education program evaluation, for conducting the site visit, and by the council for reviewing and processing the application.

d.After a medical school is approved by the council to operate a clinical clerkship program, it may apply to the council for authorization to operate a specific clinical clerkship program in this State, in accordance with standards adopted by the council. The standards shall include, but not be limited to, those standards listed in paragraphs (1) through (9) of subsection b. of section 5 of this act.

e.A medical school that has been approved by the council, pursuant to this act, to operate a specific clinical clerkship program in this State shall be deemed an alternatively accredited medical school for the purposes of this act, provided it maintains its accreditation status as provided in subsection e. of section 1 of this act.

f.A medical school authorized to operate a specific clinical clerkship program pursuant to this section may apply to the council to increase the number of students participating in the clinical clerkships or to increase the number of programs operated by the school, pursuant to the requirements of section 5 of this act.

L.2003,c.133,s.4.



Section 18A:64H-13 - Review Of Applications, Conditions For Approval

18A:64H-13. Review of applications, conditions for approval
5.The Advisory Graduate Medical Education Council of New Jersey shall review each application made by an alternatively accredited medical school to increase the number of students participating in clinical clerkships or to increase the number of programs operated by the school. The application shall be made in a form and manner prescribed by the council.

a.The council shall notify the applicant, in writing, of the approval or disapproval of an application within 90 days; except that, if the council determines that the application is not complete or additional information is required before the council can make a determination, the council shall notify the applicant in writing and shall have an additional 90 days after receipt of the requested information to approve or disapprove the application. If the council does not affirmatively approve or disapprove the application, or request additional information concerning the application, within 90 days of its submission, the application shall be deemed approved.

b.The council shall approve an application if the applicant demonstrates that it meets the registration standards comparable to those promulgated by the Liaison Committee on Medical Education, which include, but are not limited to: (1) a requirement that a medical student who will participate in a clinical clerkship program shall have successfully completed the United States Medical Licensing Examination - Step 1; (2) the hospital is accredited by the Joint Commission on Accreditation of HealthCare Organizations; (3) the clinical clerkship program shall take place in a hospital with an approved Accreditation Council for Graduate Medical Education or American Osteopathic Association residency training program in the clinical area of instruction for which credit is sought; (4) clinical instruction shall be supervised by a Director of Medical Education; (5) clinical instruction shall be provided pursuant to a written agreement that includes a written curriculum for each individual clinical subject; (6) the hospital shall insure that there is a minimum daily census in each clerkship area that will meet the instructional needs of the clinical subject; (7) the hospital shall have on the premises a library facility that has adequate resources to support clinical clerkships in each core area; (8) each department chair shall be board certified in the specialty area in his department; and (9) the hospital shall ensure a ratio of no less than one medical resident for every two clinical clerkship students.

c.If the council disapproves the application, the notification of disapproval shall specify each deficiency, including the reason the applicant failed to meet the registration standards, and shall provide information on remedial steps that applicant must take to meet the standard. An applicant shall be provided the opportunity to submit evidence of remediation, within a time period specified by the council.

d.The applicant shall be responsible for all costs incurred by the council for reviewing and processing the application.

L.2003,c.133,s.5.



Section 18A:64H-14 - Procedures When Clinical Clerkship Student Rejected By Teaching Hospital

18A:64H-14. Procedures when clinical clerkship student rejected by teaching hospital
6.Notwithstanding the provisions of this act to the contrary, if a State-funded institution of higher education and an alternatively accredited medical school both operate clinical clerkship programs at a teaching hospital with an institutional academic clinical clerkship agreement with that State-funded institution of higher education:

a.Upon a showing by a State-funded institution of higher education that one or more of its clinical clerkship students has been rejected by that teaching hospital because the hospital's clinical clerkship positions were filled to capacity, the alternatively accredited medical school shall take immediate steps to withdraw a corresponding number of its students from its clinical clerkship program at the hospital so that the students at the State-funded institution are able to secure clerkship positions at that hospital.

In the event that its students have been rejected by a hospital pursuant to this subsection, the State-funded institution of higher education shall provide the Advisory Graduate Medical Education Council of New Jersey with a letter from the hospital, which states that the hospital's clinical clerkship program is filled to capacity; or

b.If a State-funded institution of higher education receives notice from the Liaison Committee on Medical Education, in the course of its standard four-year review, that the committee finds that such hospital does not have the capacity to support all of the clinical clerkship positions or programs that are currently operating at the hospital and the accreditation status of the State-funded institution may be in jeopardy because of the lack of capacity at that hospital, the alternatively accredited medical school shall take immediate steps to withdraw its students from its clinical clerkship program at the hospital.

In the event that the committee provides such notice to the State-funded institution, the institution shall provide the Advisory Graduate Medical Education Council of New Jersey with a letter from the committee stating the committee's findings.

c.If an alternatively accredited medical school is required to withdraw any of its students from such hospital pursuant to subsection a. or b. of this section, the school shall not be permitted to increase the number of students participating in the school's clinical clerkship program at that hospital until such time as the school provides a letter from the hospital or the committee, as appropriate, which states that the hospital has sufficient capacity to absorb the increase without jeopardizing existing clinical clerkship programs at that hospital operated by the State-funded institution. Upon providing the letter to the Advisory Graduate Medical Education Council of New Jersey, the school may apply to increase the number of students participating in the clerkship program in accordance with the provisions of this act.

L.2003,c.133,s.6.



Section 18A:64H-15 - Regulations

18A:64H-15. Regulations
7.The Commission on Higher Education, in consultation with the Advisory Graduate Medical Education Council of New Jersey, shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to carry out the purposes of this act.

L.2003,c.133,s.7.



Section 18A:64I-1 - Land And Buildings For Use In Perpetuity; Subject To Direction Of Board Of Trustees Of Montclair State College

18A:64I-1. Land and buildings for use in perpetuity; subject to direction of board of trustees of Montclair State College
The 240 acre tract of land known as the New Jersey School of Conservation, located in Stokes State Forest, Sussex county, New Jersey, together with all the buildings thereon, and under the management and control of the Division of Parks, Forestry and Recreation in the Department of Environmental Protection, shall be used in perpetuity as a school for environmental field study under the direction of the Board of Trustees of Montclair State College.

L.1981, c. 148, s. 1, eff. May 18, 1981.



Section 18A:64I-2 - Expenditure Of Funds From Appropriations

18A:64I-2. Expenditure of funds from appropriations
The Board of Trustees of Montclair State College shall expend such sum or sums of money as may be included in any annual appropriations act for the expenses necessary for the educational program of the New Jersey School of Conservation, including the maintenance of the buildings and grounds necessary for that program.

L.1981, c. 148, s. 2, eff. May 18, 1981.



Section 18A:64I-3 - Funds For Maintenance Of School

18A:64I-3. Funds for maintenance of school
3. The Board of Trustees of Montclair State University shall include in its annual request for appropriations a request for such sums as may be necessary to maintain the New Jersey School of Conservation. Such funding shall be separate from and in addition to the regular formula support provided to Montclair State University and shall not limit the funding provided to higher education as a sector.

L.1981,c.148,s.3; amended 1994,c.48,s.176.



Section 18A:64I-4 - Stokes State Forest Reserve; Responsibility Of Division Of Parks, Forestry And Recreation

18A:64I-4. Stokes state forest reserve; responsibility of division of parks, forestry and recreation
The Division of Parks, Forestry and Recreation in the Department of Environmental Protection shall retain responsibility for the care, management and preservation of the Stokes State Forest reserve as provided for other State forest reserves by P.L.1966, c. 54, section 2 (C. 13:1B-15.101).

L.1981, c. 148, s. 5, eff. May 18, 1981.



Section 18A:64J-1 - Hazardous, Toxic Substance Management Center

18A:64J-1. Hazardous, toxic substance management center
The Legislature finds and declares that the management of hazardous and toxic substances is one of the most pressing problems confronting the citizens of our State. Progress in this area is expected to produce significant health benefits and an increase in economic growth for our citizenry. The Legislature further finds that the establishment of an advanced technology center in hazardous and toxic substance management is desirable.

L. 1985, c. 103, s. 1.



Section 18A:64J-2 - Definitions.

18A:64J-2 Definitions.

2.For the purposes of this act:

a."Advanced technology center" means one or more outstanding programs or departments at New Jersey's public and private institutions of higher education, which are provided substantial and concentrated financial support to promote their development into national-level bases for innovative technology research.

b."Business incubation facilities" means low-cost, short-term occupancy, rental spaces wherein assistance is granted to a targeted network of new companies employing selected technologies congruent with the strengths of the State's public and private institutions of higher education.

c."Commission" means the Governor's Commission on Science and Technology as created by Executive Order No. 12 of 1982 or its successor which is established by the Legislature.

d."Consortium" means a cooperative arrangement between two or more institutions of higher education to pursue a program for strengthening academic programs, improving administration or providing for other special needs.

e."Innovation partnership grants" means matching grants to academic researchers performing applied research in emerging technologies at any of the State's public and private institutions of higher education, which are of strategic importance to the New Jersey economy, under regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

f."Private institutions of higher education" means independent colleges, universities or institutes incorporated and located in New Jersey, which by virtue of law or character or license are nonprofit educational institutions authorized to grant academic degrees and which provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion.

g."Public institutions of higher education" means Rutgers, The State University, the State colleges, the New Jersey Institute of Technology, Rowan University, the county colleges and any other public university or college now or hereafter established or authorized by law.

h."Technology extension services" means programs that not only accelerate the application and transfer of technological innovations by the State's public and private institutions of higher education to existing industry, but also adapt these innovations to the requirements of individual business operations.

L.1985, c.103, s.2; amended 2012, c.45, s.79.



Section 18A:64J-3 - Advanced Technology Center In Hazardous And Toxic Substance Management.

18A:64J-3 Advanced Technology Center in Hazardous and Toxic Substance Management.

3.There is established the Advanced Technology Center in Hazardous and Toxic Substance Management, hereinafter referred to as the center, at the New Jersey Institute of Technology in the City of Newark, County of Essex with the cooperation of a research and public policy consortium led by the New Jersey Institute of Technology and including Stevens Institute of Technology, and Rutgers, The State University. Various other public and private institutions of higher education and their faculties may be considered for participation in the work of the center in the future by the commission.

L.1985, c.103, s.3; amended 2012, c.45, s.80.



Section 18A:64J-4 - Director

18A:64J-4. Director
As soon as practicable, the participating institutions, in consultation with and under regulations adopted by the commission, shall appoint a director of the center.

L. 1985, c. 103, s. 4.



Section 18A:64J-5 - Procedures

18A:64J-5. Procedures
Under the leadership of the New Jersey Institute of Technology, the participating institutions shall develop procedures to:

a. Administer and operate the center;

b. Appoint, remove and transfer personnel;

c. Establish programs in the center to promote the management of hazardous and toxic substances; and

d. Do all other acts and things necessary and proper for the purposes of the center.

L. 1985, c. 103, s. 5.



Section 18A:64J-6 - Annual Budget Requests

18A:64J-6. Annual budget requests
Annual budget requests for the center shall be submitted to and approved by the commission.

L. 1985, c. 103, s. 6.



Section 18A:64J-7 - Functions Of Center

18A:64J-7. Functions of center
The center, where appropriate, and in consultation with the commission, shall:

a. Research new techniques for dealing with hazardous and toxic substances;

b. Serve as a repository for existing knowledge concerning hazardous and toxic substance management;

c. Make recommendations to the commission concerning innovation partnership grants;

d. Serve as a forum for the exchange of ideas among industry, government, academia and the public;

e. Disseminate authoritative and objective information and guidance on the many issues arising concerning hazardous and toxic substance management;

f. Promote technology extension services to businesses engaged in hazardous and toxic substance management;

g. Make low-cost business incubation facilities available to new industry working in the field of hazardous and toxic substance management.

L. 1985, c. 103, s. 7.



Section 18A:64J-8 - Food Technology Center Establishment

18A:64J-8. Food technology center establishment
The Legislature finds and declares that food technology, encompassing the study of the chemical, biological, and engineering aspects of food and food processing, packaging, and storing, is an important part of this State's economic base. Located in the heart of the nation's major population center, New Jersey has a good transportation system, and varied and extensive agricultural and aquatic resources. By expanding its role as a major food processing and distribution center, New Jersey can increase employment and benefits from the business opportunities thereby created in related areas such as ingredient supplies, chemical and packaging instrumentation, transportation, warehousing and waste disposal. The Legislature finds that the establishment of an advanced technology center in food technology would assist in promoting food technology and economic growth relating thereto.

L. 1985, c. 104, s. 1.



Section 18A:64J-9 - Definitions.

18A:64J-9 Definitions.

2.For the purposes of this act:

a."Advanced technology center" means one or more outstanding programs or departments at New Jersey's public and private institutions of higher education, which are provided substantial and concentrated financial support to promote their development into national-level bases for innovative technology research.

b."Business incubation facilities" means low-cost, short-term occupancy, rental spaces wherein assistance is granted to a targeted network of new companies employing selected technologies congruent with the strengths of the State's public and private institutions of higher education.

c."Commission" means the Governor's Commission on Science and Technology as created by Executive Order No. 12 of 1982 or its successor which is established by the Legislature.

d."Innovation partnership grants" means matching grants to academic researchers performing applied research in emerging technologies at any of the State's public and private institutions of higher education, which are of strategic importance to the New Jersey economy, under regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e."Private institutions of higher education" means independent colleges or universities incorporated and located in New Jersey, which by virtue of law or character or license are nonprofit educational institutions authorized to grant academic degrees and which provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion.

f."Public institutions of higher education" means Rutgers, The State University, the State colleges, the New Jersey Institute of Technology, Rowan University, the county colleges and any other public university or college now or hereafter established or authorized by law.

g."Technology extension services" means programs that not only accelerate the application and transfer of technological innovations by the State's public and private universities to existing industry, but also adapt these innovations to the requirements of individual business operations.

L.1985, c.104, s.2; amended 2012, c.45, s.81.



Section 18A:64J-10 - Center At Cook College

18A:64J-10. Center at Cook College
There is established the Advanced Technology Center in Food Technology located at Cook College of Rutgers, The State University, hereinafter referred to as the center. Other public and private institutions of higher education and their faculties may be considered for participation in the center in the future by the commission.

L. 1985, c. 104, s. 3.



Section 18A:64J-11 - Appointment Of Director

18A:64J-11. Appointment of director
As soon as may be practicable, the participating institution or institutions, in consultation with and under regulations adopted by the commission, shall appoint a director of the center.

L. 1985, c. 104, s. 4.



Section 18A:64J-12 - Duties Of Director

18A:64J-12. Duties of director
The participating institution or institutions through the director shall:

a. Administer and operate the center;

b. Appoint, remove and transfer personnel;

c. Establish programs in the center to promote food technology research and food technology industries; and

d. Take all action necessary and proper for the operation of the center.

L. 1985, c. 104, s. 5.



Section 18A:64J-13 - Annual Budget Request

18A:64J-13. Annual budget request
The center shall submit its annual budget request to the commission for approval.

L. 1985, c. 104, s. 6.



Section 18A:64J-14 - Functions Of Center

18A:64J-14. Functions of center
The center, where appropriate, and in consultation with the commission, shall:

a. Research new food products and develop more efficient and economical food processing and related techniques;

b. Coordinate personnel and other resources from the departments of food science, biochemistry, microbiology, chemistry, nutrition, plant physiology, horticulture, mechanical engineering, chemical engineering and materials sciences at Rutgers, The State University in programs relating to the promotion of food technology research and industries;

c. Promote research, especially in the areas of agriculture and food science;

d. Promote technology extension services to businesses engaged in food science and related fields;

e. Make low-cost business incubation facilities available to new industry working in the field of food science and related fields; and

f. Make recommendations to the commission concerning innovation partnership grants.

L. 1985, c. 104, s. 7.



Section 18A:64J-15 - Biotechnology Center Establishment

18A:64J-15. Biotechnology center establishment
The Legislature finds and declares that the field of biotechnology, which applies scientific and engineering principles to the processing of materials by biological agents to produce goods and services, is an important and dynamic addition to the world economy. Progress in biotechnology has included gene splicing, monoclonal antibody technology, protein engineering, and large scale plant and animal cell culture. New Jersey is by all measures a major center for the health care, pharmaceutical, chemical, and food processing industries, all of which now benefit from and will increasingly depend upon advances in biotechnology. In recognition of the economic importance of biotechnology to New Jersey industries, the Legislature further finds and declares that the establishment of an advanced technology center in biotechnology would strengthen the State and serve as a stimulus for technology-based industrial growth.

L. 1985, c. 105, s. 1.



Section 18A:64J-16 - Definitions.

18A:64J-16 Definitions.

2.For the purposes of this act:

a."Advanced technology center" means one or more outstanding programs or departments at New Jersey's public and private institutions of higher education, which are provided substantial and concentrated financial support to promote their development into national-level bases for innovative technology research.

b."Business incubation facilities" means low-cost, short-term occupancy, rental spaces wherein assistance is granted to a targeted network of new companies employing selected technologies congruent with the strengths of the State's public and private institutions of higher education.

c."Commission" means the Governor's Commission on Science and Technology as created by Executive Order No. 12 of 1982 or its successor which is established by the Legislature.

d."Innovation partnership grants" means matching grants to academic researchers performing applied research in emerging technologies at any of the State's public and private institutions of higher education, which are of strategic importance to the New Jersey economy, under regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e."Private institutions of higher education" means independent colleges or universities incorporated and located in New Jersey, which by virtue of law or character or license are nonprofit educational institutions authorized to grant academic degrees and which provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion.

f."Public institutions of higher education" means Rutgers, The State University, the State colleges, the New Jersey Institute of Technology, Rowan University, the county colleges and any other public university or college now or hereafter established or authorized by law.

g. "Technology extension services" means programs that not only accelerate the application and transfer of technological innovations by the State's public and private institutions of higher education to existing industry, but also adapt these innovations to the requirements of individual business operations.

L.1985, c.105, s.2; amended 2012, c.45, s.82.



Section 18A:64J-17 - Advanced Technology Center In Biotechnology.

18A:64J-17 Advanced Technology Center in Biotechnology.

3.There is established the Advanced Technology Center in Biotechnology (hereinafter referred to as the center) under the governance of Rutgers, The State University and with the participation of other public and private institutions of higher education and faculties who may be considered for participation in the work of the center in the future by the commission. The center shall be composed of various units at locations designated by the participating institutions, with the approval of the commission.

L.1985, c.105, s.3; amended 2012, c.45, s.83.



Section 18A:64J-18 - Appointment Of Director

18A:64J-18. Appointment of director
As soon as may be practicable, the governing institutions, in consultation with and under regulations adopted by the commission, shall appoint a director of the center.

L. 1985, c. 105, s. 4.



Section 18A:64J-19 - Duties Of Director

18A:64J-19. Duties of director
The governing institutions through the director shall:

a. Administer and operate the center;

b. Appoint, remove and transfer personnel;

c. Establish programs in the center to promote biotechnology research and biotechnology industries; and

d. Take all action necessary and proper for the operation of the center.

L. 1985, c. 105, s. 5.



Section 18A:64J-20 - Annual Budget Request

18A:64J-20. Annual budget request
The center shall submit its annual budget request to the commission for approvaL.

L. 1985, c. 105, s. 6.



Section 18A:64J-21 - Functions Of Center

18A:64J-21. Functions of center
The center, where appropriate, and in consultation with the commission, shall:

a. Make recommendations to the commission concerning innovation partnership grants;

b. Support and promote existing programs in biotechnology research and industries and ensure that all sectors of the private industry have ready access to the personnel and programs of the center;

c. Make low-cost business incubation facilities available to new industry working in the field of biotechnology; and

d. Promote technological extension services to businesses engaged in biotechnology related applications.

L. 1985, c. 105, s. 7.



Section 18A:64J-22 - Industrial Ceramics Center Establishment

18A:64J-22. Industrial ceramics center establishment
The Legislature finds and declares that high technology industrial ceramics is a field in which New Jersey has significant academic and industrial strengths. Progress in this area is expected to produce significant economic growth and increases in productivity in the United States. New Jersey has the ability to capture a part of these economic benefits. To this end, the Legislature finds that the establishment of an advanced technology center in industrial ceramics will generate additional research and technological innovations to promote economic growth.

L. 1985, c. 106, s. 1.



Section 18A:64J-23 - Definitions.

18A:64J-23 Definitions.

2.For the purposes of this act:

a."Advanced technology center" means one or more outstanding programs or departments at New Jersey's public and private institutions of higher education, which are provided substantial and concentrated financial support to promote their development into national-level bases for innovative technology research.

b."Business incubation facility" means low-cost, short-term occupancy, rental spaces wherein assistance is granted to a targeted network of new companies employing selected technologies congruent with the strengths of the State's public and private institutions of higher education.

c."Commission" means the Governor's Commission on Science and Technology as created by Executive Order No. 12 of 1982 or its successor which is established by the Legislature.

d."Innovation partnership grants" means matching grants to academic researchers performing applied research in emerging technologies at any of the State's public and private institutions of higher education, which are of strategic importance to the New Jersey economy, under regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e."Private institutions of higher education" means independent colleges or universities incorporated and located in New Jersey, which by virtue of law or character or license are nonprofit educational institutions authorized to grant academic degrees and which provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion.

f."Public institutions of higher education" means Rutgers, The State University, the State colleges, the New Jersey Institute of Technology, Rowan University, the county colleges and any other public university or college now or hereafter established or authorized by law.

g."Technology extension services" means programs that not only accelerate the application and transfer of technological innovations by the State's public and private institutions of higher education to existing industry, but also adapt these innovations to the requirements of individual business operations.

L.1985, c.106, s.2; amended 2012, c.45, s.84.



Section 18A:64J-24 - Center At Rutgers

18A:64J-24. Center at Rutgers
There is established the Advanced Technology Center in Industrial Ceramics at Rutgers, The State University, hereinafter known as the center. Various public and private institutions of higher education and their faculties may be considered for participation in the work of the center in the future by the commission or institution.

L. 1985, c. 106, s. 3.



Section 18A:64J-25 - Appointment Of Director

18A:64J-25. Appointment of director
As soon as may be practicable, the participating institution or institutions, in consultation with and under regulations adopted by the commission, shall appoint a director of the center.

L. 1985, c. 106, s. 4.



Section 18A:64J-26 - Duties Of Director

18A:64J-26. Duties of director
The participating institution or institutions through the director shall:

a. Administer and operate the center;

b. Appoint, remove and transfer personnel;

c. Establish programs in the center to promote industrial ceramics research and industrial ceramics industries; and

d. Take all action necessary and proper for the operation of the center.

L. 1985, c. 106, s. 5.



Section 18A:64J-27 - Annual Budget Request

18A:64J-27. Annual budget request
The center shall submit its annual budget request to the commission for approval.

L. 1985, c. 106, s. 6.



Section 18A:64J-28 - Functions Of Center

18A:64J-28. Functions of center
The center, where appropriate, and in consultation with the commission, shall:

a. Make recommendations to the commission concerning the awarding of innovation partnership grants;

b. Make low-cost business incubation facilities available to new industry working in industrial ceramics and related fields;

c. Provide technological extension services to businesses engaged in the application of industrial ceramics and related fields; and

d. Promote additional research and technological innovation to generate economic growth in industrial ceramics and related fields.

L. 1985, c. 106, s. 7.



Section 18A:64J-29 - Findings, Declarations

18A:64J-29. Findings, declarations
The Legislature finds and declares that biomolecular research in the agricultural and environmental sciences will provide many advantages to the State of New Jersey. Progress in biomolecular research will increase crop production and animal husbandry, improve the efficiency of animal reproduction, advance research in human nutrition, aid in the development of methods to reduce the dependence of agriculture on chemical fertilizers and pesticides, and develop biological processes for the destruction of toxic wastes. In recognition of the economic importance of these scientific advances to New Jersey industries, the Legislature further finds and declares the establishment of an Advanced Technology Center in Biomolecular Research in the Agricultural and Environmental Sciences would strengthen the State and serve as a stimulus for economic growth relating thereto.

L. 1985, c. 366, s. 1.



Section 18A:64J-30 - Definitions.

18A:64J-30 Definitions.

2.For the purposes of this act:

a."Advanced technology center" means one or more outstanding programs or departments at New Jersey's public and private institutions of higher education which are provided substantial and concentrated financial support to promote their development into national level bases for innovative technology research;

b."Business incubation facilities" means low cost, short-term occupancy rental spaces wherein assistance is granted to a targeted network of new companies employing selected technologies congruent with the strengths of the State's public and private institutions of higher education;

c."Commission" means the New Jersey Commission on Science and Technology as created by P.L.1985, c.102 (C.52:9X-1 et seq.);

d."Innovation partnership grants" means matching grants to academic researchers performing applied research in emerging technologies at any of the State's public and private institutions of higher education which are of strategic importance to the New Jersey economy under regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

e."Private institutions of higher education" means independent colleges or universities incorporated and located in New Jersey, which by virtue of law or character or license, are nonprofit educational institutions authorized to grant academic degrees and provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion;

f."Public institutions of higher education" means Rutgers, The State University, the State colleges, the New Jersey Institute of Technology, Rowan University, the county colleges and any other public university or college now or hereafter established or authorized by law;

g."Technology extension services" means programs that not only accelerate the application and transfer of technological innovations by the State's public and private institutions of higher education to existing industry, but also adapt these innovations to the requirements of individual business operations.

L.1985, c.366, s.2; amended 2012, c.45, s.85.



Section 18A:64J-31 - Biomolecular Research Center

18A:64J-31. Biomolecular research center
There is established the Advanced Technology Center in Biomolecular Research in the Agricultural and Environmental Sciences, hereinafter referred to as the center, to be located in a designated private or public institution of higher education. The establishment of the center shall include a commitment from business and industry in the State to finance a percentage of the center's operating costs.

L. 1985, c. 366, s. 3.



Section 18A:64J-32 - Peer Review Panel

18A:64J-32. Peer review panel
The commission shall, as soon as is practicable, appoint a peer review panel to:

a. Verify the need for the establishment of the center;

b. Recommend the best configuration for the center; and

c. Recommend the appropriate funding levels for the construction and operation of the center.

The peer review panel shall present its report to the commission for its review and consideration.

L. 1985, c. 366, s. 4.



Section 18A:64J-33 - Certification Of Need; Designation Of Location

18A:64J-33. Certification of need; designation of location
a. The center shall not be established pursuant to section 3 of this act until such time as the commission formally certifies in writing to the Governor, the Speaker of the General Assembly, and the President of the Senate its conclusion that the establishment of the center should proceed, and that the center will add substantially to the technological, economic, and academic growth of the State of New Jersey.

b. The commission shall designate the location of the center. The designation shall not preclude the participation of other public and private institutions of higher education and their faculties which may be considered for participation in the work of the center in the future by the commission.

L. 1985, c. 366, s. 5.



Section 18A:64J-34 - Appointment Of Director

18A:64J-34. Appointment of director
As soon as may be practicable after the establishment of the center, the participating institution or institutions, in consultation with and under regulations adopted by the commission, shall appoint a director of the center. The participating institutions through the director shall:

a. Administer and operate the center;

b. Appoint, remove and transfer personnel;

c. Establish programs in the center to conduct biomolecular research in the agricultural and environmental sciences; and

d. Take all action necessary and proper for the operation of the center.

L. 1985, c. 366, s. 6.



Section 18A:64J-35 - Annual Budget Request

18A:64J-35. Annual budget request
The director of the center shall submit its annual budget request to the commission for approval.

L. 1985, c. 366, s. 7.



Section 18A:64J-36 - Functions Of Center

18A:64J-36. Functions of center
The center where appropriate, and in consultation with the commission, shall:

a. Make recommendations to the commission concerning innovation partnership grants;

b. Serve as a forum for the exchange of ideas among industry, government, academia and the public;

c. Disseminate authoritative and objective information and guidance on the many issues arising concerning biomolecular research in the agricultural and environmental sciences;

d. Promote technology extension services to businesses engaged in agriculture and related fields;

e. Make low-cost business incubation facilities available to new industry working in the field of agriculture and related fields; and

f. Support and promote existing biomolecular research in the agricultural and environmental sciences and ensure that all sectors of private industry shall have ready access to the personnel and programs of the center.

L. 1985, c. 366, s. 8.



Section 18A:64J-37 - Existing Programs Continued

18A:64J-37. Existing programs continued
Nothing in this act shall be construed or utilized to replace or reduce the programs conducted by Cook College of Rutgers, The State University, the New Jersey Agricultural Experiment Station or the New Jersey Cooperative Extension Service.

L. 1985, c. 366, s. 9.



Section 18A:64J-38 - Findings, Declarations

18A:64J-38. Findings, declarations
The Legislature finds and declares that polymer or plastics processing and surface modification are areas of extreme importance to industry worldwide and that advances in these areas are expected to produce significant economic growth and increases in productivity. New Jersey, because of its strength in petrochemicals as well as the foothold which its institutions of higher education have already gained in polymer processing and surface modification research, is in an excellent position to be a major contributor and participant in this economic growth and development. To this end, the Legislature finds that the establishment of an advanced technology center in polymer processing and surface modification will generate additional research and technological innovations to promote industrial development and economic growth.

L. 1985, c. 397, s. 1.



Section 18A:64J-39 - Definitions.

18A:64J-39 Definitions.

2.For the purposes of this act:

a."Advanced technology center" means one or more outstanding programs or departments at New Jersey's public and private institutions of higher education, which are provided substantial and concentrated financial support to promote their development into national-level bases for innovative technology research;

b."Business incubation facilities" means low-cost, short-term occupancy rental spaces wherein assistance is granted to a targeted network of new companies employing selected technologies congruent with the strengths of the State's public and private institutions of higher education;

c."Commission" means the New Jersey Commission on Science and Technology as created by P.L.1985, c.102 (C.52:9X-1 et seq.);

d."Innovation partnership grants" means matching grants to academic researchers performing applied research in emerging technologies at any of the State's public and private institutions of higher education, which are of strategic importance to the New Jersey economy, under regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

e."Private institutions of higher education" means independent colleges or universities incorporated and located in New Jersey, which by virtue of law or character or license are nonprofit educational institutions authorized to grant academic degrees and provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion;

f."Public institutions of higher education" means Rutgers, The State University, the State colleges, the New Jersey Institute of Technology, Rowan University, the county colleges and any other public university or college now or hereafter established or authorized by law;

g."Technology extension services" means programs that not only accelerate the application and transfer of technological innovations by the State's public and private institutions of higher education to existing industry, but also adapt these innovations to the requirements of individual business operations.

L.1985, c.397, s.2; amended 2012, c.45, s.86.



Section 18A:64J-40 - Polymer Processing, Surface Modification Center

18A:64J-40. Polymer processing, surface modification center
There is established the Advanced Technology Center in Polymer Processing and Surface Modification, hereinafter referred to as the center, to be located in a private or public institution of higher education as designated by the commission. Other public and private institutions of higher education and their faculties may be considered for participation in the center in the future by the commission.

The establishment of the center shall include a commitment from business and industry in the State to finance a percentage of the center's operating costs.

L. 1985, c. 397, s. 3.



Section 18A:64J-41 - Subject To Commission Certification

18A:64J-41. Subject to commission certification
The center shall not be established pursuant to section 3 of this act until such time as the commission formally certifies in writing to the Governor, the Speaker of the General Assembly, and the President of the Senate, the amount of funding necessary for the establishment and operation of the center, as well as its conclusion that the establishment of the center should proceed, and that the center will add substantially to the technological, economic, and academic growth of the State of New Jersey.

L. 1985, c. 397, s. 4.



Section 18A:64J-42 - Appointment Of Director

18A:64J-42. Appointment of director
As soon as may be practicable, the participating institution or institutions, in consultation with and under regulations adopted by the commission, shall appoint a director of the center.

L. 1985, c. 397, s. 5.



Section 18A:64J-43 - Duties Of Director

18A:64J-43. Duties of director
The participating institutions, through the director, shall:

a. Administer and operate the center;

b. Appoint, remove and transfer personnel;

c. Establish programs in the center to promote polymer processing and surface modification research and industries; and

d. Take all action necessary and proper for the operation of the center.

L. 1985, c. 397, s. 6.



Section 18A:64J-44 - Annual Budget Request

18A:64J-44. Annual budget request
The director of the center shall submit its annual budget request to the commission for approval.

L. 1985, c. 397, s. 7.



Section 18A:64J-45 - Functions Of Center

18A:64J-45. Functions of center
The center, where appropriate, and in consultation with the commission, shall:

a. Make recommendations to the commission concerning innovation partnership grants;

b. Support and promote existing programs in polymer processing and surface modification research and industries and ensure that all sectors of private industry have ready access to the personnel and programs of the center;

c. Make low-cost business incubation facilities available to new industry working in the field of polymer processing and surface modification; and

d. Promote technology extension services to businesses engaged in polymer processing and surface modification related applications.

L. 1985, c. 397, s. 8.



Section 18A:64K-1 - Northwest New Jersey Regional Women's Center

18A:64K-1. Northwest New Jersey Regional Women's Center
There is created at Centenary College in Hackettstown, New Jersey a center to be known as the Northwest New Jersey Regional Women's Center. It shall be the purpose of the center to offer educational programs and counseling, continuing education courses, career planning and placement services and access to cultural programs to women of all ages and all backgrounds who are New Jersey residents.

L. 1987, c. 105, s. 1.



Section 18A:64K-2 - Use Of Funds

18A:64K-2. Use of funds
Centenary College may utilize funds appropriated for the purposes of this act for the construction of the center, the provision of equipment, supplies, clerical, teaching and support staff salaries and such other appropriate support as is necessary for the establishment and operation of the center.

L. 1987, c. 105, s. 2.



Section 18A:64K-3 - Report To Governor, Legislature

18A:64K-3. Report to Governor, Legislature
Within two years of the effective date of this act Centenary College shall submit a report to the Governor and the Legislature detailing the use of all funds appropriated to it for this purpose.

L. 1987, c. 105, s. 3.



Section 18A:64L-1 - Coastal Protection Technical Assistance Service Established

18A:64L-1. Coastal Protection Technical Assistance Service established
1. a. There is established a Coastal Protection Technical Assistance Service (CPTAS) at the Stevens Institute of Technology. The purpose of the CPTAS shall be to provide, upon request, information and advice to counties and municipalities on coastal protection methods in order to assist coastal counties and municipalities in making decisions and undertaking projects to protect, preserve, restore, enhance, and create beaches, dunes, and other coastal area resources and in constructing and maintaining coastal protection structures and devices such as jetties, bulkheads, sea walls, groins, piers, and boardwalks.

b. The establishment of the CPTAS pursuant to subsection a. of this section shall become effective upon the signing of an agreement of acceptance thereof by the Stevens Institute of Technology with the Department of Environmental Protection and Energy.

L.1993,c.176,s.1.



Section 18A:64L-2 - Appointment, Compensation Of Director

18A:64L-2. Appointment, compensation of director
2. The CPTAS shall be headed by a director to be appointed by the President of the Stevens Institute of Technology, after consultation with the governing bodies of the counties and municipalities in the coastal area of the State. The director shall receive such compensation as shall be determined by the President of the Stevens Institute of Technology.

L.1993,c.176,s.2.



Section 18A:64L-3 - Powers Of Director

18A:64L-3. Powers of director
3. a. The director of the CPTAS shall appoint, within the limits of funds appropriated or otherwise provided therefor, qualified technical and clerical staff, who shall be employees of the Stevens Institute of Technology, and shall be entitled to all of the rights and benefits of other employees of that institution.

b. The director may, on behalf of the CPTAS, enter into agreements or contracts with the New Jersey Cooperative Extension Service, the New Jersey Sea Grant Extension Service, any public or private institution of higher education, or any other consultant or entity to assist the CPTAS in carrying out its duties pursuant to this act.

L.1993,c.176,s.3.



Section 18A:64L-4 - Duties Of Staff Of Service

18A:64L-4. Duties of staff of service
4. The director and staff of the CPTAS shall:



a. Establish a data base of information on available and promising new coastal protection methods and make this information available, upon request, to county and municipal governmental entities;

b. Evaluate, or cause to be evaluated, available and promising new coastal protection methods as to practicability, technical performance, and cost effectiveness;

c. Promote sharing of information on coastal protection methods between interested and knowledgeable parties and county and municipal governmental entities within the State;

d. Sponsor or conduct conferences, workshops, and demonstration projects to publicize successful coastal protection methods;

e. Identify problem areas in developing or implementing coastal protection methods, and encourage academic, corporate, or public efforts for their resolution;

f. Compile and disseminate, upon request, lists of engineering and other consulting services engaged in coastal protection work;

g. Promote, in consultation with the Department of Environmental Protection and Energy, demonstration projects for available and promising new coastal protection methods, and disseminate the results of such demonstration projects;

h. Document and publicize successful coastal protection methods and projects;

i. Provide information on available public and private funding sources for coastal protection efforts and projects;

j. Provide general information on federal and State regulations concerning coastal protection efforts and projects;

k. Collect and disseminate educational and training materials to assist county and municipal governmental employees with respect to undertaking or supervising coastal protection efforts or projects;

l. Make on-site visits to coastal protection projects upon request of a county or municipal governmental entity, and make on-site assessments thereof;

m. Provide, in consultation with the Department of Environmental Protection and Energy, extension services to county and municipal governmental entities concerning coastal protection, including, upon request, outreach and technical advice on coastal protection methods and projects; and

n. Submit annually to the Legislature a review and evaluation of State and federal coastal protection programs and projects.

L.1993,c.176,s.4.



Section 18A:64M-1 - Short Title.

18A:64M-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Medical and Health Sciences Education Restructuring Act."

L.2012, c.45, s.1.



Section 18A:64M-2 - Findings, Declarations Relative To The Public System Of Higher Education.

18A:64M-2 Findings, declarations relative to the public system of higher education.

2.The Legislature finds and declares that:

a.Rutgers, The State University ("Rutgers"), is a body corporate and politic that operates schools and colleges in the State of New Jersey and offers degrees in undergraduate studies, graduate studies, and professional studies such as medical, legal and business, operating pursuant to the authority granted to it by the Rutgers, the state university law, P.L.1956, c.61;

b.Rutgers was designated as the State university in 1945, but it was not until 1956 under the Rutgers Compact that the State assumed managerial control and financial responsibility over the school. Upon reorganization in 1956, Rutgers' formerly private governing board - the Board of Trustees - transferred all management, control, administration and policy-making functions to the publicly controlled Board of Governors. The Board of Trustees retained the power to manage and invest certain pre-1956 private assets or private gifts and maintained an advisory role at the school in support of the University;

c.Rutgers was established as the "instrumentality of the state for the purpose of operating the state university" and whose primary purpose is as a public trust for the provision of higher education pursuant to N.J.S.18A:65-2. To this end, the law provided for its liberal construction "necessary for the welfare of the state and the people of New Jersey to provide for the development of public higher education in the state and thereby to increase the efficiency of the public school system of the state..." Rutgers is the only comprehensive public research university in New Jersey and currently consists of three campuses in New Brunswick, Newark, and Camden;

d.The University of Medicine and Dentistry of New Jersey ("UMDNJ") is a body corporate and politic that operates programs of medical, dental, nursing, public health and health-related professions and health sciences education in the State of New Jersey, currently operating pursuant to the authority granted to it by the "Medical and Dental Education Act of 1970," P.L.1970, c.102, and "The University of Medicine and Dentistry of New Jersey Flexibility Act of 1992," P.L.1992, c.84. One of its founding institutions was the former Rutgers Medical School. UMDNJ was established to serve the interests of the State by establishing programs of medical, dental, nursing, public health, health sciences and health-related professions. It was charged with providing a greater number of trained medical personnel to assist in staffing hospitals and public institutions and agencies and to prepare a greater number of students for the general practice of health-related professions in New Jersey. To that end UMDNJ was provided authority to form relationships with health care organizations, research institutions and private individuals, firms and corporations. Such public-private relationships would supplement the resources available from the State, thereby providing an economic and efficient means for developing and offering a full range of health care services;

e.It is the intent of this legislation to recognize and maintain the spirit and intent of the "Agreements Reached Between Community and Government Negotiators Regarding New Jersey College of Medicine and Dentistry and Related Matters of April 30, 1968";

f.Currently, UMDNJ operates two allopathic medical schools in the State of New Jersey: one located in Newark (New Jersey Medical School) and the other located in New Brunswick/Piscataway (Robert Wood Johnson Medical School). In addition, UMDNJ operates an osteopathic medical school at Stratford, New Jersey. There are no other osteopathic medical schools located in the State;

g.The University of Medicine and Dentistry of New Jersey-School of Osteopathic Medicine ("UMDNJ-SOM") is a major source of primary care physicians for the State and South Jersey. The school offers several post-graduate residency and fellowship positions for approximately 600 students through affiliate hospitals including endocrinology, cardiology, critical care, gastroenterology, nephrology, infectious disease, and many others. UMDNJ-SOM is at the forefront of addressing the need for more physicians and has expanded its class size by 50% over the past two years. Of the more than 1,700 graduates of UMDNJ-SOM, 55% practice in the State, about half of whom deliver primary care;

h.Rowan University ("Rowan") is a State university located in Glassboro, New Jersey, with a campus in Camden, New Jersey, currently operating pursuant to the authority granted to State colleges by N.J.S.18A:64-1 et seq., and P.L.1994, c.48 (C.18A:3B-1 et seq.). Rowan is presently considered a major regional higher education institution. Currently it is comprised of seven academic colleges: Business, Communication, Education, Engineering, Fine & Performing Arts, Liberal Arts & Sciences, and the College of Professional and Continuing Education, and a Graduate School. Rowan's nearly 11,000 students may pursue degrees in 36 undergraduate majors, seven teacher certification programs, 26 master's degree programs and a doctorate in educational leadership. Rowan University's main campus is located just 20 miles from Cooper University Hospital with a satellite campus in Camden. Rowan University has a reputation as a top regional university and is home to a newly-constructed, state-of-the-art science building for programs focusing on science and technology;

i.20 years ago, Hank and Betty Rowan gave the former Glassboro State College a gift of $100 million, then the largest private gift to a public university in the United States. Thereafter, in addition to increasing capacity and quality throughout all the programs of the university, Rowan University created an engineering school which has quickly become one of the top-rated undergraduate engineering schools in the country with rankings of 3rd in the country for chemical engineering and 16th overall for public engineering schools. In addition, the engineering school has led the way in developing relationships in southern New Jersey with the private business community, providing a qualified workforce as an attraction for companies to locate in the area. The gift transformed the college into a comprehensive regional university which is poised to take the next step as a research institution;

j.In June 2009, Rowan University and The Cooper Health System partnered to establish Cooper Medical School of Rowan University (CMSRU), the first new medical school in New Jersey in 30 years. The establishment of CMSRU, a four-year medical school located in Camden, will help address the current local and national shortage of physicians and improve healthcare throughout the region. Its inaugural class will begin in August 2012;

k.The goals of this legislation are to create and enhance the essential higher education opportunities for the residents of the State and to create vibrant educational institutions and communities that attract business to the State and which will allow the State to retain its residents in terms of college placement and workforce. The future economic development of the country will be a knowledge-based economy which will put a premium on an educated workforce and advanced degrees. This legislation restructures the higher education system in the State to provide for more vigorous educational communities that will provide opportunities for students and the workforce necessary to attract crucial private sector jobs as this century unfolds;

l.The Legislature has the ultimate responsibility for balancing the functions of public higher education institutions in New Jersey. The State has a responsibility for improving and expanding higher education opportunities for its residents and in that regard it has established a multi-level higher education system for which it has the responsibility to assess from time-to-time and to restructure as needed to improve higher education opportunities. This legislation reflects a thorough and intense review of the higher education system in the State and makes rational changes the Legislature believes are necessary to provide residents with access to a high-quality in-State education. Higher education is vital for a thriving economy because our State's sophisticated economy -- home to many pharmaceutical, biological science and other complex industries -- demands a well-trained workforce;

m.This legislation also renews the State's commitment to sustaining and growing its universities and to help them achieve greater success on the national and international stage. New Jersey must stem the persistent historical fact of seeing its brightest high school students leave the State to attend college, and then not return after college. As a State, we lead the nation in net outmigration of college-bound students. This outmigration of students leads to the outmigration of a well-trained workforce and prevents the State from attracting crucial private sector jobs. This legislation will allow for the development of a system to cultivate better collaboration between its businesses and its institutions of higher education. New Jersey's economy will benefit from increased and integrated coordination between public and private research;

n.For the State's students to receive the quality higher education necessary for future growth and for the State to achieve its economic goals, Rutgers, as the State's preeminent institution of higher education, for all that it has achieved in its history, must become a great university and enter the top tier of public research universities. To this end, the relationship between Rutgers and the State has evolved to meet changing times, from 1770 when it was chartered as Queen's College, through several amendments to the charter in the late 1700's, to amending the charter in 1825 to change the name of the school to Rutgers University, to the 1945 legislation declaring Rutgers as the state university of New Jersey, to the 1956 Compact whereby the Board of Trustees of Rutgers ceded management and operational control of the school to the State in the form of the Board of Governors in return for substantial financial assistance, and to the subsequent amendments to the Rutgers Compact in 1967, 1970, 1988 and 1994. The Legislature has an obligation to the State and its students to ensure the relationship is still working and thriving. As evidenced by the storied past between the State and Rutgers, the Legislature has periodically examined the role of Rutgers in the State's higher education system and made necessary legislative changes to that relationship to reflect and address the evolving educational needs of the State;

o.As the relationship with Rutgers has evolved, the State has become more involved both financially and in creating a growing higher education system for its residents. The State has provided in excess of $10 billion in support to Rutgers since fiscal year 1990 for its operations as The State University of New Jersey and the State has a responsibility to ensure its funding is leading to greater higher education opportunities and jobs;

p.There has been widespread recognition for some time that Rutgers needs to take steps with the State's assistance to transform it from a middle- to a first-ranked public institution. In the last decade, an intense discussion about how to elevate Rutgers into a top-tier school has taken place in the State, starting with the Vagelos Report in 2002 and 2004, the Kean Report in 2010 and the Barer Report in 2012. These reports reflect that Rutgers' role in the State's system of higher education has been the subject of intense scrutiny and debate. This legislation is the product and culmination of this decade-long assessment of Rutgers' educational mission;

q.This legislation continues Rutgers as The State University of New Jersey and the pre-eminent governance role of its Board of Governors as a public body. The legislation mandates that the Board of Governors shall continue to have authority over the granting of tenure and promotions, establishing standards for academic programs and for the awarding of tenure to faculty at its Newark and Camden campuses. The Board of Governors shall be represented on the Rutgers-Camden Board of Directors and additionally, the Rutgers-Camden Board of Directors is represented on the Rowan University-Rutgers Camden Board of Governors. The Legislature consulted with and sought and obtained active participation of Rutgers in establishing the elements of this educational restructuring that will permit Rutgers to enhance its position. The Legislature has determined that the slight governance changes to Rutgers in this act are necessary to promote essential opportunities for higher education in the State and to improve the standing of Rutgers University as a whole;

r.The legislation fulfills the longstanding goal of Rutgers University to acquire a medical school and become a comprehensive public research university. Rutgers has long sought to regain a medical school as part of its curriculum; by Rutgers' own public statements, acquiring a medical school will propel Rutgers into a top-tier research university, and place it at or near the top 20 public universities in the nation. Very few great research universities lack a medical school. This legislation will provide for the transfer of the Newark-based UMDNJ schools (New Jersey Medical School, the New Jersey Dental School, School of Health Related Professions, the School of Nursing, and the Public Health Research Institute) to Rutgers and will transfer UMDNJ's Robert Wood Johnson Medical School located in New Brunswick to Rutgers as well. These institutions are valued at an excess of $895.5 million dollars;

s.Rutgers currently falls behind other public research universities in some key measures. Most importantly, the school ranked 64 in 2009 in federally-financed research and development expenditures. This low ranking is primarily influenced by the lack of a medical school as part of the degree offerings at Rutgers. Having medical schools will attract top-flight researchers and thus research grants, to Rutgers. The addition of medical schools to Rutgers will also increase interdisciplinary opportunities among the academic departments of the school;

t.The need to reform medical education in the State has been a subject discussed for years but up until now has been left unresolved. The reports done in the past ten years have consistently come to the same conclusion regarding UMDNJ. The Barer Report noted that the present organization of UMDNJ's substantial assets is not the best structure to maximize the effectiveness of the State's investment in medical, dental, nursing and health sciences education, associated research and health care. The State is the home base for many of the world's largest pharmaceutical and biotechnical companies. As such, the State and its institutions of higher education should, but do not, lead the country in attracting federal research funding and associated clinical training. This legislation will address these issues and establish a first-class comprehensive public research university-based health science center in New Jersey through the transfer of the New Jersey Medical School and Robert Wood Johnson Medical School to Rutgers;

u.Historically, the State has suffered a shortage of higher education capacity resulting in the substantial outmigration from the State of college-bound students. This outmigration has disproportionately affected the residents of the fastest growing region in the State, South Jersey. It is in the public interest that senior public education institutions in South Jersey work together to meet the demand for higher education capacity in the region. These transfers are essential to ensuring that all of the State's capable high school graduates are provided with the opportunity to obtain higher education in a New Jersey college classroom. The guarantee of a quality in-State education requires that these transfers be made in a comprehensive fashion to better enable the State to meet its growing workforce development needs;

v.This essential and practical expansion of the State's higher education system will help to address the educational demands of the fastest growing region in the State. The coordination of Rutgers-Camden and Rowan will spur the redevelopment of Camden by creating a long overdue residential campus, and expanding a health sciences campus anchored by the new Cooper Medical School of Rowan University, emphasizing the biosciences, biomedical engineering, nursing and allied health. Therefore, it is in the public interest that Rutgers-Camden be granted autonomy from Rutgers, that Rowan be declared a public research university, and that both schools work together with the newly formed Rowan University-Rutgers Camden Board of Governors, as an efficient and cost effective means to address an historical disparity in educational capacity and opportunity between the northern and southern regions of New Jersey;

w.Integrating these existing higher education institutions will increase research capacity and spur the continued vitality of a region that is no longer supported by historical strengths in manufacturing and agriculture. Furthermore, this legislation will help to stop the annual escape to other states of thousands of students and patients, and millions in clinical research investment dollars from key institutions in South Jersey;

x.The transfer of UMDNJ-SOM to Rowan University will allow better coordination of medical education in South Jersey. UMDNJ-SOM is ranked in the top three osteopathic schools in the country, and is a leader in providing primary care physicians for the southern region of the State. After the transfer, Rowan University would have the important distinction of being only the second full-purpose university in the country to have both an osteopathic and allopathic medical school. One stated goal of the Rowan University-Rutgers University-Camden Board of Governors is to create a joint health sciences college. The addition of UMDNJ-SOM into Rowan University will benefit its faculty through providing opportunities for diverse training to students through interdisciplinary teaching and collaboration with the newly created health sciences faculty from the other universities. Integrating UMDNJ-SOM with Rowan University would add a successful, recognized enterprise to the newly designated public research university;

y.Adding UMDNJ-SOM to Rowan, along with the new Cooper Medical School of Rowan University, will revitalize the regional economy through a renewed commitment to higher education. This legislation will allow Rowan University to build the capacity to compete for and receive federal and private sector research grants that will drive the university, the region, and its new medical school, to new distinction;

z.Currently, Newark is home to many institutions of higher education including Rutgers, the University of Medicine and Dentistry of New Jersey, Seton Hall University School of Law, New Jersey Institute of Technology, Essex County College and Berkeley College. The existing educational infrastructure needs to be able to do even more to help the city and the northern region of the State with its economic development needs and to provide innovative and problem-solving leadership. This legislation will allow Rutgers University-Newark to focus on the specific higher education needs of the region and the assets of the region to attract talented students and accomplished faculty to the school. This legislation will provide for an independent University Hospital that will maintain its status as the principal teaching hospital of the New Jersey Medical School, New Jersey Dental School and any other medical education programs located in Newark;

aa.The stated goal of this legislation is to create vibrant educational institutions and communities that will not only attract students but attract private sector jobs. The increased attention to the Rutgers University-Newark campus and University Hospital will allow the city to derive not only significant financial, medical and educational benefits, but cultural and social benefits as well. The improved focus on the Newark campus will be a conduit for expanding commercial opportunities in the city and for providing greater opportunities for students in the northern region to benefit fully from the substantial public investments already made and to be made in higher education in Newark;

bb.The goal of this legislation is to enhance the critical higher education opportunities for the residents of the State and to create vibrant educational institutions and communities that will attract business to the State and will allow the State to retain its residents in terms of college placement and workforce. This legislation recognizes the State's public institutions of higher education must work together as an integrated whole and thus provides for the necessary restructuring of the higher education system in the State which will provide more vigorous educational communities that will spur opportunities for students and the workforce necessary to attract crucial private sector jobs;

cc.The higher education reform and restructuring reflected in this legislation renews the State's commitment to sustaining and growing its universities and in helping them to achieve greater success. More particularly, the legislation reaffirms the State's economic commitment to Rutgers - over $10 billion to the University since 1990 - by the transfer of medical and related schools to Rutgers valued at nearly $1 billion dollars. Additionally, this legislation reaffirms Rutgers' preeminent role in the State's higher education system serving as an instrumentality of the State in trust for its betterment;

dd.This comprehensive review and restructuring of the higher education institutions and the systems that serve them as evidenced by this act, dictate that all of the schools, institutions and centers, transferred pursuant to this act, be transferred together and that no transfer of a school, institution or center may be done apart from the whole. The transfers reflected in this legislation are inextricably linked and work together to promote reform and the effective restructuring of the State's higher education system; and

ee.Nothing is intended to revise or nullify the rights of Rutgers, The State University under N.J.S.18A:65-1 et seq.

L.2012, c.45, s.2.



Section 18A:64M-3 - "Rowan University" Defined.

18A:64M-3 "Rowan University" defined.

35. a. As used in sections 36 through 62 of P.L.2012, c.45 (C.18A:64M-4 through C.18A:64M-30) "Rowan University" shall, unless the context clearly indicates to the contrary, include and mean the public research university herein designated "Rowan University" as presently and hereafter constituted, including all departments, colleges, schools, centers, branches, educational and other units and extensions thereof, extension and cooperative education programs, continuing education programs, and all other departments of higher education maintained by the educational entity of the university.

b.As used in sections 36 though 62 of P.L.2012, c.45 (C.18A:64M-4 through C.18A:64M-30), "university" shall mean "Rowan University."

L.2012, c.45, s.35.



Section 18A:64M-4 - Rowan University Established.

18A:64M-4 Rowan University established.

36.There is hereby established a body corporate and politic to be known as Rowan University. The exercise by the university of the powers conferred by this act, including the presentation and operation of a four-year allopathic medical school, shall be deemed to be public and essential governmental functions necessary for the welfare of the State and the people of New Jersey.

L.2012, c.45, s.36.



Section 18A:64M-5 - Governance, Conduct Of University.

18A:64M-5 Governance, conduct of university.

37.It is declared to be the public policy of the State that the university shall be given a high degree of self-government and that the governance and conduct of the university shall be free of partisanship.

L.2012, c.45, s.37.



Section 18A:64M-6 - Board Of Trustees Continued.

18A:64M-6 Board of trustees continued.

38.The board of trustees of the university is continued and shall have and exercise the powers, authority, rights and privileges and shall be subject to the duties, obligations, and responsibilities set forth in this act.

L.2012, c.45, s.38.



Section 18A:64M-7 - Determination Of Composition, Size Of Board Of Trustees.

18A:64M-7 Determination of composition, size of board of trustees.

39. a. The composition and size of the board of trustees shall be determined by the board; however, the board shall have not less than seven nor more than 15 members. The members shall be appointed by the Governor with the advice and consent of the Senate. The board of trustees shall recommend potential new members to the Governor. The terms of office of appointed members shall be for six years beginning on July 1 and ending on June 30. Each member shall serve until his successor shall have been appointed and qualified and vacancies shall be filled in the same manner as the original appointments for the remainders of the unexpired terms. Any member of a board of trustees may be removed by the Governor for cause upon notice and opportunity to be heard.

b.Members of the board as of the effective date of this act shall continue in office until the expiration of their respective terms and the qualification in office of their successors.

c.All voting members of the board of trustees, before undertaking the duties of their office, shall take and subscribe an oath or affirmation to support the Constitution of the State of New Jersey and of the United States, to bear allegiance to the government of the State, and to perform the duties of their office faithfully, impartially and justly, to the best of their ability.

d.Members of the board of trustees shall not receive compensation for their services. Each trustee shall be reimbursed for actual expenses reasonably incurred in the performance of his duties or in rendering service as a member of or on behalf of the board or any committee of the board.

e.The board of trustees shall elect its chairperson from among its voting members annually in July. The board shall select such other officers from among its members as shall be deemed necessary.

f.A voting member of the board of trustees shall not be a salaried official of the State of New Jersey, or receive remuneration for services from the university. No trustee shall be appointed who is an employee or paid official of any hospital affiliated with the university. If any member of the board shall become ineligible by reason of the foregoing, a vacancy in his office as trustee shall thereby occur.

g.The board of trustees shall have the power to appoint and regulate the duties, functions, powers and procedures of committees, standing or special, from its members and such advisory committees or bodies as it may deem necessary or conducive to the efficient management and operation of the university, consistent with this act and other applicable statutes.

L.2012, c.45, s.39.



Section 18A:64M-8 - Election Of Student Representatives.

18A:64M-8 Election of student representatives.

40.The board of trustees of the university shall provide for the election of two student representatives, who shall be full-time, regularly matriculated students in good academic standing, and who shall be 18 years of age or older and citizens of the United States. The student representatives shall be elected by the members of the student government association to serve on the board of trustees for terms of two years commencing at the next organization of the board.

a.A student shall be elected for a two-year term, but shall serve during the first year as an alternate member, and as a voting member during the second year.

Any vacancies which occur shall be filled by the student governing body for the unexpired term only.

b.The standards for eligibility for student representatives on the board of trustees shall be the same as those required for other student government officers.

c.The student members shall be entitled to full participation in all activities of the board except that they shall not participate in:

(1)Any matter involving the employment, appointment, termination of employment, terms and conditions of employment, evaluation of the performance of, promotion or disciplining of any specific prospective officer or employee or current officer or employee employed or appointed by the board, unless all the individual employees or appointees whose rights could be adversely affected request in writing that the matter or matters be discussed at a public meeting;

(2)Any matter involving the purchase, lease, acquisition or sale of real property with public funds, the setting of banking rates or investment of public funds, where it could adversely affect the public interest if discussion of these matters were disclosed; and

(3)Any pending or anticipated litigation in which the board is, or may become, a party, where it could adversely affect the public interest if discussion of these matters were disclosed, or any matters falling within the attorney-client privilege, to the extent that confidentiality is required in order for the attorney to exercise his ethical duties as a lawyer.

d.Upon assuming office, the students shall agree to adhere to such standards of responsibility and confidentiality as are established by the board of trustees.

L.2012, c.45, s.40.



Section 18A:64M-9 - Powers, Duties Of Board Of Trustees.

18A:64M-9 Powers, duties of board of trustees.

41.The board of trustees of Rowan University shall have the general supervision over and be vested with the conduct of the university. It shall have the power and duty, subject to the approval of the Rowan University-Rutgers Camden Board of Governors which shall be subject to the limitations set forth in section 34 of P.L.2012, c.45 (C.18A:64M-38), to:

a.Adopt and use a corporate seal;

b.Determine the educational curriculum and program of the university;

c.Determine policies for the organization, administration, and development of the university;

d.Study the educational and financial needs of the university, annually acquaint the Governor and Legislature with the condition of the university, and prepare and submit an annual request for appropriation to the Division of Budget and Accounting in the Department of the Treasury in accordance with law;

e.Disburse all moneys appropriated to the university by the Legislature and all moneys received from tuition, fees, auxiliary services and other sources;

f.Direct and control expenditures and transfers of funds appropriated to the university in accordance with the provisions of the State budget and appropriation acts of the Legislature, and, as to funds received from other sources, direct and control expenditures and transfers in accordance with the terms of any applicable trusts, gifts, bequests, or other special provisions, reporting changes and additions thereto and transfers thereof to the Director of the Division of Budget and Accounting in the Department of the Treasury. All accounts of the university shall be subject to audit by the State at any time;

g.In accordance with the provisions of the State budget and appropriation acts of the Legislature, appoint and fix the compensation and term of office of a president of the university who shall be the executive officer of the university and an ex officio member of the board of trustees, without vote, and shall serve at the pleasure of the board of trustees;

h.In accordance with the provisions of the State budget and appropriation acts of the Legislature, appoint, upon nomination of the president, such deans and other members of the academic, administrative, and teaching staffs as shall be required and fix their compensation and terms of employment;

i.Consistent with the provisions of its budget, this act and any and all controlling collective bargaining agreements, have the power, upon nomination or recommendation of the president, to appoint, remove, promote and transfer all other officers, agents, or employees which may be required to carry out the provisions of this act and prescribe qualifications for those positions, and assign requisite duties and determine and fix respective compensation for those positions in accordance with duly adopted salary program parameters;

j.Grant diplomas, certificates or degrees;

k.Enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department or other agency of the State or the United States or with any individual, firm or corporation which are deemed necessary or advisable by the board for carrying out the provisions of this act. A contract or agreement pursuant to this subsection may require a municipality to undertake obligations and duties to be performed subsequent to the expiration of the term of office of the elected governing body of such municipality which initially entered into or approved said contract or agreement, and the obligations and duties so incurred by such municipality shall be binding and of full force and effect, notwithstanding that the term of office of the elected governing body of such municipality which initially entered into or approved said contract or agreement, shall have expired;

l.Exercise the right of eminent domain, pursuant to the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), to acquire any property or interest therein;

m.Adopt, after consultation with the president and faculty, bylaws and make and promulgate such rules, regulations, and orders, not inconsistent with the provisions of this act as are necessary and proper for the administration and operation of the university and the carrying out of its purposes;

n.Establish fees for room and board sufficient for the operation, maintenance, and rental of student housing and food services facilities;

o.Fix and determine tuition rates and other fees to be paid by students;

p.Accept from any government or governmental department, agency or other public or private body or from any other source grants or contributions of money or property which the board may use for or in aid of any of its purposes;

q.Acquire, by gift, purchase, condemnation or otherwise, own, lease, dispose of, use and operate property, whether real, personal or mixed, or any interest therein, which is necessary or desirable for university purposes;

r.Employ architects to plan buildings; secure bids for the construction of buildings and for the equipment thereof; make contracts for the construction of buildings and for equipment; and supervise the construction of buildings;

s.Manage and maintain, and provide for the payment of all charges on and expenses in respect of, all properties utilized by the university;

t.Borrow money and to secure the same by a mortgage on its property or any part thereof, and to enter into any credit agreement for the needs of the university and projects of the Rowan University-Rutgers Camden Board of Governors, as deemed requisite by the board, in such amounts and for such time and upon such terms as may be determined by the board, provided that no such borrowing shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit or be payable out of property or funds, other than moneys appropriated for that purpose, of the State;

u.Authorize any new program, educational department or school consistent with the programmatic mission of the institution or approved by the Secretary of Higher Education;

v.Adopt standing operating rules and procedures for the purchase of all equipment, materials, supplies and services; however, no contract on behalf of the university shall be entered into for the purchase of services, materials, equipment and supplies, for the performance of any work, or for the hiring of equipment or vehicles, where the sum to be expended exceeds $30,700 or the amount determined by the Governor as provided herein, unless the university shall first publicly advertise for bids and shall award the contract to that responsible bidder whose bid, conforming to the invitation for bids, will be most advantageous to the university, price and other factors considered. Such advertising shall not be required in those exceptions created by the board of trustees of the university, which shall be in substance those exceptions contained in sections 4 and 5 of P.L.1954, c.48 (C.52:34-9 and 10) and section 5 of P.L.1986, c.43 (C.18A:64-56) or for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utilities of this State and tariffs and schedules of the charges made, charged, or exacted by the public utility for any such products to be supplied or services to be rendered are filed with the said board. Commencing July 1, 2013 and every two years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in this paragraph in direct proportion to the rise or fall of the consumer price index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall notify the university of the adjustment. The adjustment shall become effective on July 1 of the year in which it is reported.

This subsection shall not prevent the university from having any work performed by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires or the exigency of the university's service will not admit of such advertisement. In such case, the university shall, by resolution passed by the affirmative vote of its board of trustees, declare the exigency or emergency to exist, and set forth in the resolution the nature and approximate amount to be expended; shall maintain appropriate records as to the reason for such awards; and shall report regularly to its board of trustees on all such purchases, the amounts and the reasons therefor;

w.Invest certain moneys in such obligations, securities and other investments as the board shall deem prudent, consistent with the purposes and provisions of this act and in accordance with State and federal law, as follows:

Investment in not-for-profit corporations or for-profit corporations organized and operated pursuant to the provisions of subsection x. of this section may utilize income realized from the sale or licensing of intellectual property as well as the reinvestment of earnings on intellectual property. Investment in not-for-profit corporations may also utilize income from the operation of faculty practice plans of the university and income from overhead grant fund recovery as permitted by federal law as well as other university funds except those specified in paragraph 5 of subsection x. of this section;

x. (1) Participate as the general partner or as a limited partner, either directly or through a subsidiary corporation created by the university, in limited partnerships, general partnerships, or joint ventures engaged in the development, manufacture, or marketing of products, technology, scientific information or health care services and create or form for-profit or not-for-profit corporations to engage in such activities; provided that any such participation shall be consistent with the mission of the university and the board shall have determined that such participation is prudent;

(2)The decision to participate in any activity described in paragraph (1) of this subsection, including the creation or formation of for-profit or not-for-profit corporations, shall be articulated in the minutes of the board of trustees meeting in which the action was approved;

(3)The provisions of P.L.1971, c.182 (C.52:13D-12 et seq.) shall continue to apply to the university, its employees, and officers;

(4)Nothing herein shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit or be payable out of property or funds of the State;

(5)Funds directly appropriated to the university from the State or derived from the university's academic programs or derived from payment for coverage provided by the self insurance fund for claims accruing prior to the effective date of this act shall not be utilized by the for-profit or not-for-profit corporations organized and operated pursuant to this subsection in the development, manufacture, or marketing of products, technology or scientific information;

(6)Employees of any joint venture, subsidiary corporation, partnership, or other jural entity entered into or owned wholly or in part by the university shall not be deemed public employees;

(7)A joint venture, subsidiary corporation, partnership, or other jural entity entered into or owned wholly or in part by the university shall not be deemed an instrumentality of the State of New Jersey;

(8)Income realized by the university as a result of participation in the development, manufacture, or marketing of products, technology, or scientific information may be invested or reinvested pursuant to subsection w. of this section or any other provision of this act or State or federal law or retained by the board for use in furtherance of any of the purposes of this act or of other applicable statutes;

(9)The board shall annually report to the State Treasurer on the operation of all joint ventures, subsidiary corporations, partnerships, or such other jural entities entered into or owned wholly or in part by the university;

y.Sue and be sued in its own name;

z.Retain independent counsel including representation by the Attorney General in accordance with subsection h. of section 6 of P.L.1994, c.48 (C.18A:3B-6);

aa. (1) Procure and enter into contracts for any type of insurance and indemnify against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employees' liability, against any act of any member, officer, employee or servant of the university, whether part-time, full-time, compensated or non-compensated in the performance of the duties of his office or employment or any other insurable risk. In addition, the university shall carry its own liability insurance or maintain an actuarially sound program of self insurance. Any joint venture, subsidiary corporation, or partnership or such other jural entity entered into or owned wholly or in part by the university shall carry insurance or maintain reserves in such amounts as are determined by an actuary to be sufficient to meet its actual or accrued claims;

(2)Moneys in the fund known as the Self-Insurance Trust Fund administered by the State Treasurer shall continue to be available to the university solely to indemnify and defend claims against the university and its employees, officers and servants but only to the extent that the university has elected on behalf of itself and its employees to obtain representation from the Attorney General pursuant to subsection h. of section 6 of P.L.1994, c.48 (C.18A:3B-6) and such entity or individuals would have been entitled to defense and indemnification pursuant to the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., as a State entity or State employee but for the provision of subsection z. of this section. Any expenditure of such funds shall be made only in accordance with the provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., including but not limited to the provisions of chapters 10, 10A and 11 of Title 59 of the New Jersey Statutes. Nothing herein shall be construed to authorize the use of the Self-Insurance Trust Fund to indemnify or insure in any way, directly or indirectly the activities of any joint venture, partnership or corporation entered into or created by the university pursuant to subsection x. of this section;

bb.Create auxiliary organizations subject to the provisions of P.L.1982, c.16 (C.18A:64-26 et seq.);

cc.Adopt a code of ethics that complies with the requirements of all statutes applicable to the institution, including, but not limited, to the "Higher Education Restructuring Act of 1994," P.L.1994, c.48 (C.18A:3B-1 et al.), the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.), regulations of the State Ethics Commission, and any applicable executive orders; and

dd.Establish a procedure for the confidential, anonymous submission of employee concerns regarding alleged wrongdoing at the university.

L.2012, c.45, s.41; amended 2013, c.227, s.2.



Section 18A:64M-9.1 - Public - Private Partnership Agreement.

18A:64M-9.1 Public - private partnership agreement.

7.Notwithstanding the provisions of section 43 of P.L.2009, c.90 (C.18A:64-85) to the contrary, Rowan University may enter into a public-private partnership agreement in accordance with the provisions of that section.

L.2013, c.227, s.7.



Section 18A:64M-9.2 - Rowan University authorized to participate in cooperative pricing system.

18A:64M-9.2 Rowan University authorized to participate in cooperative pricing system.
4. a. Rowan University is authorized to be a participating contracting unit in a cooperative pricing system established pursuant to the laws of this State.

b. The university may make purchases and contract for services through the use of a nationally-recognized and accepted cooperative purchasing agreement, including a cooperative purchasing agreement in existence as of the effective date of P.L.2016, c.50 (C.18A:64-63.1 et al.), in accordance with the provisions of paragraph (3) of subsection b. of section 7 of P.L.1996, c.16 (C.52:34-6.2).

c. The State Treasurer may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which are necessary to effectuate the purposes of this section.

L.2016, c.50, s.4.



Section 18A:64M-10 - Certain Functions, Powers, Duties Exercised, Performed By Director Of Division Of Investment.

18A:64M-10 Certain functions, powers, duties exercised, performed by Director of Division of Investment.

42.All functions, powers and duties relating to the investment or reinvestment of funds other than those funds specified in subsection w. of section 41 of P.L.2012, c.45 (C.18A:64M-9) within the jurisdiction of the board of trustees including the purchase, sale, or exchange of any investments or securities may be exercised and performed by the Director of the Division of Investment in the Department of the Treasury in accordance with the provisions of P.L.1950, c.270 (C.52:18A-79 et seq.) if so authorized by the board. Before any such investment, reinvestment, purchase, sale, or exchange shall be made by the director for or on behalf of the board of trustees, the Director of the Division of Investment shall submit the details thereof to the board, which shall, itself or by its finance committee, within 48 hours, exclusive of Sundays and public holidays, after such submission to it, file with the director its written acceptance or rejection of such proposed investment, reinvestment, purchase, sale, or exchange; and the director shall have authority to make such investment, reinvestment, purchase, sale, or exchange for or on behalf of the board, unless there shall have been filed with him a written rejection thereof by the board or its finance committee as herein provided. The board of trustees shall determine from time to time the cash requirements of the various funds and accounts established by it and the amount available for investment, all of which shall be certified to the State Treasurer and the Director of the Division of Investment.

The finance committee of the board of trustees shall consist of three members of the board who shall be appointed in the same manner and for the same term as other committees of the board are appointed.

L.2012, c.45, s.42.



Section 18A:64M-11 - Maintenance Of Internet Website For Board Of Trustees.

18A:64M-11 Maintenance of Internet website for board of trustees.

43.The university shall maintain an Internet website for the board of trustees. The purpose of the website shall be to provide increased public access to board operations and activities. The following information shall be posted on the board's website:

a.the board's rules, regulations, resolutions, and official policy statements;

b.notice, posted at least five business days prior to a meeting of the board or any of its committees, setting forth the time, date, location, and agenda of the meeting;

c.the minutes of each meeting of the board and its committees; and

d.information on any contract entered into by the board that was not competitively bid and the statutory authority for the contracting process.

The website shall be updated on a regular basis.

L.2012, c.45, s.43.



Section 18A:64M-12 - Additional Rights Of Board Of Trustees.

18A:64M-12 Additional rights of board of trustees.

44.The board of trustees, in addition to the other powers and duties provided herein, shall be vested with the right of perpetual succession and shall have and exercise all the powers, rights, and privileges that are incident to the proper governance, conduct, and management of the university and the control of its properties and funds and such powers granted to the university or the board or reasonably implied, may be exercised without recourse or reference to any department or agency of the State, except as otherwise provided by this act.

L.2012, c.45, s.44.



Section 18A:64M-13 - Appointment, Compensation Of President Of The University.

18A:64M-13 Appointment, compensation of president of the university.

45.The board shall appoint and fix the compensation of a president of the university. The president shall be responsible to the board of trustees and shall have such powers as shall be requisite for the executive management and conduct of the university in all departments, branches and divisions, and for the execution and enforcement of bylaws, ordinances, rules, regulations, statutes, and orders governing the management, conduct and administration of the university.

L.2012, c.45, s.45.



Section 18A:64M-14 - Immunity From Personal Liability.

18A:64M-14 Immunity from personal liability.

46.No trustee or officer of the university shall be personally liable for any debt, obligation, or other liability of the university or incurred by or on behalf of the university or any constituent unit thereof.

L.2012, c.45, s.46.



Section 18A:64M-15 - Advice To Governor, Legislature.

18A:64M-15 Advice to Governor, Legislature.

47.The board of trustees shall advise the Governor and Legislature, in consultation with the Secretary of Higher Education and the President's Council and successor bodies, on the manner in which the facilities and services of the university may be utilized so as to increase the efficiency of the public education system and provide, maintain, and improve upon the quality of higher education for the people of the State. The board of trustees shall make recommendations to the Governor and the Legislature respecting the needs for the facilities and services of the university as an educational instrumentality of the State for that purpose.

L.2012, c.45, s.47.



Section 18A:64M-16 - University Personnel Eligible For Participation In Certain Public Retirement Plans.

18A:64M-16 University personnel eligible for participation in certain public retirement plans.

48.Subject to the provisions of P.L.1969, c.242 (C.18A:66-167 et seq.) and except as otherwise provided by law, the university shall be deemed to be an employer for the purposes of the "Public Employees' Retirement System Act," P.L.1954, c.84 (C.43:15A-1 et seq.), and shall also be deemed to be a "public agency or organization" within the meaning of section 71 of that act (C.43:15A-71). Further, the university's commissioned police officers shall be eligible for participation in and subject to the provisions of the "Police and Firemen's Retirement Systems Act," P.L.1944, c.255 (C.43:16A-1 et seq.), and the university shall be deemed an employer within the meaning of that act.

L.2012, c.45, s.48.



Section 18A:64M-17 - Construction Of Act.

18A:64M-17 Construction of act.

49.Nothing herein contained shall be construed to impair, annul or affect any vested rights, grants, privileges, exemptions, immunities, powers, prerogatives, franchises, or advantages heretofore obtained or enjoyed by the university or any constituent unit thereof, under any authority or any act of this State or under any grant, deed, conveyance, transfer, lease, estate, remainder, expectancy, trust, gift, donation, legacy, devise, endowment or fund, all of which are hereby ratified and confirmed except insofar as the same may have expired, be or have been repealed or altered, or may be inconsistent with this act or with existing provisions of law; subject however, thereto and to all of the rights, obligations, relations, conditions, terms, trust, duties, and liabilities to which the same are subject.

L.2012, c.45, s.49.



Section 18A:64M-18 - Officers, Agents, Employees Unaffected.

18A:64M-18 Officers, agents, employees unaffected.

50.The enactment and adoption of this act shall not, of itself, affect the official, operational, or organizational status of any officer of the university or any and all outstanding authorizations of any officer, agent, or employee to take specified action, or any and all outstanding commitments or undertakings of or by the university, except and only to the extent that any of the same may be inconsistent with this act.

L.2012, c.45, s.50.



Section 18A:64M-19 - Certain Funds, Property, Employees Transferred To Rowan University.

18A:64M-19 Certain funds, property, employees transferred to Rowan University.

51.Upon the establishment of the body corporate and politic known as Rowan University:

a.All appropriations, grants, debt service, research funds, and other monies available to Rowan University prior to the effective date of this act and to become available shall be transferred to the university by the Director of the Division of Budget and Accounting in the Department of the Treasury and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by the State budget;

b.All other grants, gifts, other moneys and property available to Rowan University prior to the effective date of this act and to become available to or for Rowan University shall be transferred to the university and shall be available for the objects and purposes of the university, subject to any terms, restrictions, limitations or other requirements imposed by State and federal law or otherwise;

c.All employees of Rowan University prior to the effective date of this act shall become employees of the university. Nothing in this act shall be construed so as to deprive any person of any right of tenure or under any retirement system or to any pension, disability, social security or similar benefit, to which the person is entitled by law or contractually. All persons employed at Rowan University shall continue to be represented by the majority representative that represented them on the effective date of this act, shall continue to be represented by the executive branch Statewide collective negotiations units they were in on the effective date of this act, and shall continue to be covered by the collective negotiations agreements that were in effect on the effective date of this act. Pursuant to section 12 of P.L.1986, c.42 (C.18A:64-21.1), the Governor shall continue to function as the public employer under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), for persons employed at Rowan University. The executive branch Statewide collective negotiations units referenced in this section are the units specified in subsection b. of section 1 of P.L.2005, c.142 (C.34:13A-5.10). The employees of Rowan University employed on the effective date of this act shall not be considered new employees for any purpose and shall retain any accrued seniority, rank, and tenure, which shall be applied when determining eligibility for all benefits, including all paid leave time, longevity increases, promotions and health benefits. Nothing in this act shall be construed to deprive any person employed at Rowan University of any tenure rights or to in any manner affect the tenure, rank, or academic track of any employees holding a faculty position. Such tenure, rank and academic track shall continue to be through Rowan University and shall be held or granted pursuant to the authority of the board of trustees of Rowan University for all current and future employees employed at Rowan University. Nothing in this act shall be construed to deprive any officers or employees employed at Rowan University of their rights, privileges, obligations or status under any pension, retirement, health benefits system, civil service law or any other law of this State;

d.All files, papers, records, equipment and other personal property of Rowan University shall be transferred to the university; and

e.All orders, rules or regulations theretofore made or promulgated by Rowan University shall continue in full force and effect as the orders, rules and regulations of the university until amended or repealed by the university.

L.2012, c.45, s.51.



Section 18A:64M-20 - Certain Actions Unaffected.

18A:64M-20 Certain actions unaffected.

52.This act shall not affect actions or proceedings, civil or criminal, brought by or against Rowan University, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the university as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or regulation made by, or other matters or proceedings before, Rowan University, and all such matters or proceedings pending before Rowan University on the effective date of this act shall be continued by the university, as if the foregoing provisions had not taken effect.

L.2012, c.45, s.52.



Section 18A:64M-21 - References Refer To Rowan University.

18A:64M-21 References refer to Rowan University.

53.Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to Rowan University, the same shall mean and refer to Rowan University, herein referred to as "university," established as a public research university pursuant to the provisions of this act.

L.2012, c.45, s.53.



Section 18A:64M-22 - Powers Of Secretary Of Higher Education.

18A:64M-22 Powers of Secretary of Higher Education.

54.The general powers of supervision and control of the Secretary of Higher Education at the request of the Governor over Rowan University include the power to visit the university to examine into its manner of conducting its affairs and to enforce an observance of its laws and regulations and the laws of the State.

L.2012, c.45, s.54.



Section 18A:64M-23 - Governor Of Contract Claims, Suits.

18A:64M-23 Governor of contract claims, suits.

55.Notwithstanding any of the provisions of the "New Jersey Contractual Liability Act" (N.J.S.59:13-1 et seq.) to the contrary, contract claims and suits against the university shall be governed by that act.

L.2012, c.45, s.55.



Section 18A:64M-24 - Warranty By Contractor.

18A:64M-24 Warranty by contractor.

56.Every contract or agreement negotiated, awarded or made pursuant to this act shall contain a suitable warranty by the contractor that no person or selling agency has been employed or retained to solicit or secure such contract upon an agreement or understanding for a commission, percentage, brokerage or contingent fee, except bona fide employees or bona fide established commercial or selling agencies maintained by the contractor for the purpose of securing business, for the breach or violation of which warranty the university shall have the right to annul such contract without liability or in its discretion to deduct from the contract price or consideration the full amount of such commission, percentage, brokerage or contingent fee.

L.2012, c.45, s.56.



Section 18A:64M-25 - Violations Deemed Misdemeanor.

18A:64M-25 Violations deemed misdemeanor.

57.Any person willfully authorizing, consenting to, making or procuring to be made payment of university funds for or on account of any purchase, contract or agreement known to him to have been made or entered into in violation of any of the provisions of this act shall be guilty of a misdemeanor.

L.2012, c.45, s.57.



Section 18A:64M-26 - Certain Transactions Prohibited.

18A:64M-26 Certain transactions prohibited.

58.The payment of any fee, commission or compensation of any kind or the granting of any gift or gratuity of any kind, either directly or indirectly, whether or not in connection with any purchase, sale or contract, to any person employed by Rowan University, having any duties or responsibilities in connection with the purchase or acquisition of any property or services by the university, by or on behalf of any seller or supplier who has made, negotiated, solicited or offered to make and contract to sell or furnish real or personal property or services to the university is hereby prohibited. Any person offering, paying, giving, soliciting or receiving any fee, commission, compensation, gift or gratuity in violation of this section shall be guilty of a misdemeanor.

L.2012, c.45, s.58.



Section 18A:64M-27 - Terms Of Board Members Unaltered.

18A:64M-27 Terms of board members unaltered.

59.The provisions of this act shall not alter the term of any member of the board, not specifically abolished herein, lawfully in office as of the effective date of this act, or require the reappointment thereof.

L.2012, c.45, s.59.



Section 18A:64M-28 - Construction Of Act.

18A:64M-28 Construction of act.

60.No provision of this act shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, of the State of New Jersey.

L.2012, c.45, s.60.



Section 18A:64M-29 - Liberal Construction.

18A:64M-29 Liberal construction.

61.This act, being deemed and declared necessary for the welfare of the State and the people of New Jersey to provide for the development of public higher education in the State and thereby to improve the quality and increase the efficiency of the public system of educational services of the State, shall be liberally construed to effectuate the purposes and intent thereof.

L.2012, c.45, s.61.



Section 18A:64M-30 - Allocation To Department Of State.

18A:64M-30 Allocation to Department of State.

62.In accordance with the provisions of section 27 of P.L.1994, c.48 (C.18A:3B-27), the university is allocated to the Department of State for the purposes of complying with the provisions of Article V, Section IV, Paragraph 1 of the New Jersey Constitution. Notwithstanding this allocation, the university shall be independent of any supervision or control of the Department of State or any board, commission, or officer thereof and the allocation shall not in any way affect the principles of institutional autonomy established by that act and as otherwise enumerated herein.

L.2012, c.45, s.62.



Section 18A:64M-31 - Certain Functions, Powers, Duties, Rights Transferred To Rowan.

18A:64M-31 Certain functions, powers, duties, rights transferred to Rowan.

8. a. All functions, powers, duties, and rights of the University of Medicine and Dentistry of New Jersey, related directly or indirectly to the establishment, maintenance, and operation as to the School of Osteopathic Medicine, are hereby transferred and assigned to Rowan University. All of the University of Medicine and Dentistry of New Jersey's rights, title, and interest in the School of Osteopathic Medicine, its auxiliary and supporting institutions and the campus located in Stratford including, but not limited to, all associated fixed tangible assets, real property, building and all furniture, fixtures, equipment, and personal property contained therein, are hereby transferred to Rowan University and shall be devoted to the purposes of public higher education in the State in accordance with the terms of any gift, grant, trust, contract or other agreement with the State or any of its political subdivisions or with the United States or with any public body, department or any agency of the State or the United States or with any individual, firm or corporation.

Rowan University shall be obligated to take any such action as may be required to ensure that the School of Osteopathic Medicine maintains proper accreditation.

The facilities, equipment, and fixtures shared on the effective date of this act by the School of Osteopathic Medicine and other schools of the University of Medicine and Dentistry of New Jersey located on the Stratford campus shall continue to be shared until such time as the board of governors of Rutgers, The State University and the board of trustees of Rowan University reach an agreement on the shared use of facilities, equipment, and fixtures on the Stratford campus.

b.It is hereby stated and acknowledged that osteopathic medical education is critical to the health and welfare of the residents of the State. In order to preserve a strong osteopathic academic resource for the State, the School of Osteopathic Medicine shall maintain its own academic programs at the undergraduate and graduate medical education levels, separate and distinct from any other medical school, including without limitation, another medical school affiliated with the same university.

c.The School of Osteopathic Medicine shall maintain a principal clinical affiliation with at least one osteopathic hospital, clinical affiliations with other hospitals deemed necessary by the school to fulfill its mission, and shall maintain the current faculty practice plan.

L.2012, c.45, s.8.



Section 18A:64M-31.1 - Intention Of The Legislature To Protect Rowan University; Reimbursement.

18A:64M-31.1 Intention of the Legislature to protect Rowan University; reimbursement.

6.In transferring the assets of the University of Medicine and Dentistry of New Jersey to Rowan University, it is the intention of the Legislature to protect Rowan University, and to hold it harmless, subject to future appropriation, for unexpected costs or losses associated with undisclosed liabilities of the University of Medicine and Dentistry of New Jersey that were not reasonably foreseeable or contemplated at the time of the transfers required by this act. Therefore, if Rowan University experiences, during fiscal years 2014 and 2015, costs or losses associated with liabilities of the University of Medicine and Dentistry of New Jersey that were not identified in the certified financial statements of the University of Medicine and Dentistry of New Jersey for the time periods preceding the incurrence of the cost or loss, the State shall reimburse Rowan University for such cost or loss, subject to appropriation by the Legislature.

L.2013, c.227, s.6.



Section 18A:64M-32 - Transfer Of Appropriations, Grants, Moneys, Employees, Property To Rowan.

18A:64M-32 Transfer of appropriations, grants, moneys, employees, property to Rowan.

9.Upon the transfer of the School of Osteopathic Medicine of the University of Medicine and Dentistry of New Jersey to Rowan University pursuant to section 8 of this act:

a.all appropriations, grants, debt service, research funds, and other moneys available and to become available to the School of Osteopathic Medicine are hereby transferred to Rowan University, and shall be available for the objects and purposes for which appropriated subject to any terms, restrictions, limitations or other requirements imposed by the State budget or by State and federal law. Included in this provision are moneys currently received by the University of Medicine and Dentistry of New Jersey for the services and systems that provide the infrastructure for the educational, research, and clinical missions of the School of Osteopathic Medicine and for the maintenance and operation of the Stratford campus, such as specialized research equipment, information technology services that support research and clinical activities, and specialized legal services related to research and intellectual property development.

b.all employees of the School of Osteopathic Medicine are hereby transferred to Rowan University. Nothing in this act shall be considered to deprive any person of any tenure rights or of any right or protection provided him under any pension law or retirement system or any other law of this State.

c.all files, books, papers, records, equipment, and other property of the School of Osteopathic Medicine are hereby transferred to Rowan University.

d.all orders, rules or regulations heretofore made or promulgated by the School of Osteopathic Medicine, or by the University of Medicine and Dentistry of New Jersey on its behalf, shall be continued with full force and effect as the orders, rules and regulations of Rowan University until amended or repealed pursuant to law.

e.Rowan University shall be allocated the appropriations previously provided and received for institutional support, centralized services, State-funded personnel and budgeted positions, and grants-in-aid made available to the University of Medicine and Dentistry of New Jersey for the operations of the School of Osteopathic Medicine and the Stratford campus. In order to provide for a smooth transfer, Rutgers, The State University and Rowan University may enter into shared services agreements relating to centralized services at the schools.

f.all grants, appropriations, budgeted amounts, gifts, bequests, tuition, endowments, and any other funding of any type whatsoever from any source whatsoever which has been designated for use, or is used by the University of Medicine and Dentistry of New Jersey at the School of Osteopathic Medicine or which has been designated for use in connection with the establishment, construction, operation, and expansion of the School of Osteopathic Medicine shall be allocated to Rowan University.

L.2012, c.45, s.9.



Section 18A:64M-33 - Disposition Of Certain Medical Malpractice Claims.

18A:64M-33 Disposition of certain medical malpractice claims.

10.For medical malpractice claims incurred at the School of Osteopathic Medicine before or after the effective date of this act, Rowan University shall elect within 75 days of the signing of this act whether it, and its employees, shall be represented in all such matters by the Attorney General. If Rowan University elects to be represented by the Attorney General, then the Department of the Treasury shall enter into a memorandum of agreement with Rowan University modeled on the June, 2003 memorandum of agreement between the Department of the Treasury and the University of Medicine and Dentistry concerning the Self-Insurance Reserve Fund and moneys in the fund known as the Self-Insurance Reserve Fund shall be available to Rowan University solely to indemnify and defend medical malpractice claims against employees, officers, and servants of the School of Osteopathic Medicine. If Rowan University elects not to be represented by the Attorney General, then it shall be required to provide employees of the School of Osteopathic Medicine with defense and indemnification consistent with the terms and conditions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., in lieu of the defense and indemnification that such employees would otherwise seek and be entitled to from the Attorney General pursuant to N.J.S.59:10-1 et seq. and P.L.1972, c.48 (C.59:10A-1 et seq.).

L.2012, c.45, s.10.



Section 18A:64M-34 - Certain Debts Transferred To Rowan.

18A:64M-34 Certain debts transferred to Rowan.

11.All debts of the University of Medicine and Dentistry of New Jersey incurred in the operation and administration of the School of Osteopathic Medicine and debt specifically and directly related to the real and personal property being transferred in Stratford are hereby transferred to Rowan University, and all creditors of the University of Medicine and Dentistry of New Jersey may enforce those debts against Rowan University in the same manner as they might have had against the University of Medicine and Dentistry of New Jersey, and the rights and remedies of those creditors shall not be limited or restricted in any manner by this act.

L.2012, c.45, s.11.



Section 18A:64M-35 - Employee Status Unaffected.

18A:64M-35 Employee status unaffected.

12. a. Nothing in this act shall be construed to deprive any officers or employees of the School of Osteopathic Medicine of the University of Medicine and Dentistry of New Jersey of their rights, privileges, obligations or status with respect to any pension, retirement, or health benefits system. The employees shall, upon transfer to Rowan University, retain all of their rights and benefits under existing collective negotiations agreements or contracts until such time as new or revised agreements or contracts are agreed to. Notwithstanding the limitations on the number of Statewide negotiations units set forth in section 1 of P.L.2005, c.142 (C.34:13A-5.10), employees shall continue to be represented by the majority representative that represented them as employees of the School of Osteopathic Medicine of the University of Medicine and Dentistry of New Jersey, unless the employees choose to change their majority representative pursuant to law. Rowan University shall assume all obligations under existing or expired collective negotiations agreements that covered employees of the School of Osteopathic Medicine of the University of Medicine and Dentistry of New Jersey on the effective date of this act.

Employees in an existing University of Medicine and Dentistry of New Jersey negotiations unit employed at the School of Osteopathic Medicine on the effective date of this act, who are transferred to or become employees of Rowan University shall be deemed to constitute an appropriate collective negotiations unit under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

Nothing in this act shall affect the civil service status, if any, of those officers or employees. Nothing in this act shall affect the tenure, rank, or academic track of any of those employees holding a faculty position.

b.The employees shall, upon transfer to Rowan University, not be considered new employees for any purpose and shall retain any accrued seniority, rank, and tenure, which shall be applied when determining eligibility for all benefits, including all paid leave time, longevity increases, and promotions.

L.2012, c.45, s.12.



Section 18A:64M-36 - Certain Properties Transferred.

18A:64M-36 Certain properties transferred.

13.Notwithstanding the provisions of Reorganization Plan No. 002-2009 to the contrary, the properties referenced in paragraph 2b.ii of the plan are hereby transferred from the University of Medicine and Dentistry of New Jersey to Rowan University without monetary or other consideration on or before September 1, 2013.

L.2012, c.45, s.13.



Section 18A:64M-37 - Rowan University - Rutgers Camden Board Of Governors.

18A:64M-37 Rowan University - Rutgers Camden Board of Governors.

33.There is established the Rowan University-Rutgers Camden Board of Governors.

a.The board shall be composed of seven members as follows: two members appointed by the board of trustees of Rowan University from among its members; two members appointed by the board of directors of Rutgers University-Camden from among its members; and three members appointed by the Governor with the advice and consent of the Senate. The board shall elect a chairperson from among its membership.

b.The term of office of a member of the board appointed by the board of trustees of Rowan University or the board of directors of Rutgers University-Camden shall be coterminous with his term on that board. The term of office of the Governor's appointees shall be six years. An appointed member may be removed for cause by the board of trustees or the board of directors that appointed the member, or by the Governor in the case of his appointees.

c.Each member shall serve until his successor is appointed and qualified, and vacancies shall be filled in the same manner as the original appointments for the remainder of the unexpired term.

d.Members of the board shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

e.The board may be staffed by employees of Rowan University and Rutgers University-Camden.

L.2012, c.45, s.33; amended 2013, c.227, s.3.



Section 18A:64M-38 - Authority, Responsibilities Of Rowan University - Rutgers Camden Board Of Governors.

18A:64M-38 Authority, responsibilities of Rowan University - Rutgers Camden Board of Governors.

34.The Rowan University-Rutgers Camden Board of Governors shall have the authority and responsibility to act, in all cases subject to and not inconsistent with the requirements and standards of applicable accreditation authorities, to:

a.approve or disapprove of the establishment or expansion of any schools, programs, or departments after the effective date of this act in the area of the health sciences proposed by either the board of trustees of Rowan University or the board of directors of Rutgers University-Camden;

b.determine policies for the organization, administration, and development of curriculum and programs of Rowan University and Rutgers University-Camden in the area of the health sciences, including dual degree programs and partnerships between the institutions;

c.make recommendations to Rowan University and to Rutgers, The State University for joint faculty appointments to Rowan University and Rutgers University-Camden;

d.provide curricular oversight of joint programs in the area of the health sciences of Rowan University and Rutgers University-Camden; and

e.develop plans for the operation and governance of health science facilities, including plans concerning the development and financing of capital improvements or expansions of health science facilities.

"Health sciences" for purposes of this section shall include, but not be limited to, nursing, medicine, dentistry, pharmacy, pharmacology, biochemistry, biomedicine, genetics, bioengineering, public health, and physician-related studies.

The board shall not take any action to use, transfer, commit, or control the endowment funds or any other funds provided to or accumulated by and under the control of either institution without the respective approval of the Rowan University Board of Trustees or the Rutgers Board of Governors. The board shall have no authority over the tenure or contract rights of faculty at either Rutgers, The State University or Rowan University.

The board shall not take any action that would violate any of the bond covenants of Rutgers, The State University or Rowan University.

Rowan University and Rutgers University-Camden shall each appropriate $2,500,000 per year to the Rowan University-Rutgers Camden Board of Governors for administration and other necessary expenses.

L.2012, c.45, s.34; amended 2013, c.227, s.4.



Section 18A:64M-38.1 - Additional Powers, Duties.

18A:64M-38.1 Additional powers, duties.

5.In addition to the authority and responsibility of the Rowan University-Rutgers Camden Board of Governors pursuant to section 34 of P.L.2012, c.45 (C.18A:64M-38), the board shall have the power and the duty, subject to the limitations set forth in that section including the appropriations limit applicable to Rowan University and Rutgers, The State University set forth therein, and consistent with the provisions of P.L.2012, c.45 (C.18A:64M-1 et al.), to:

a.Enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department, or other agency of the State or the United States or with any individual, firm, or corporation, which are deemed necessary or advisable by the board for carrying out the provisions of P.L.2012, c.45 (C.18A:64M-1 et al.);

b.Exercise the right of eminent domain, pursuant to the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), to acquire any property or interest therein, provided that this right shall be exercised only in a municipality that has been under rehabilitation and economic recovery pursuant to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.);

c.Accept from any government or governmental department, agency, or other public or private body or from any source grants or contributions of money or property which the board may use for or in aid of any of its purposes; and

d.Acquire, by gift, purchase, condemnation or otherwise, own, lease, dispose of, use and operate property, whether real, personal or mixed, or any interest therein, which is necessary or desirable for its purposes.

L.2013, c.227, s.5.



Section 18A:64M-39 - Layoffs Of Certain Employees Prohibited.

18A:64M-39 Layoffs of certain employees prohibited.

138. On and between the enactment date of this act and July 1, 2014, there shall be no layoff of any employee represented by a majority representative, who was employed as of the enactment date of this act, at the University of Medicine and Dentistry of New Jersey, University Hospital, Rutgers, the State University or Rowan University as a result of any reorganization, restructuring, transfer or acquisition of any school, facility, hospital, entity, function or operation of the University of Medicine and Dentistry of New Jersey, Rutgers, the State University or Rowan University that occurs pursuant to or as a result of the implementation of this act.

L.2012, c.45, s.138.



Section 18A:64M-40 - Construction Of Act.

18A:64M-40 Construction of act.

139. Nothing in P.L.2012, c.45 (C.18A:64M-1 et al.) shall be construed to modify or contravene the rights and obligations of employers or employees under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

L.2012, c.45, s.139.



Section 18A:64M-41 - Pledge, Covenant With Bond Holders.

18A:64M-41 Pledge, covenant with bond holders.

140. The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds heretofore issued and outstanding pursuant to a bond resolution of Rutgers, The State University or Rowan University that the entities established pursuant to this act shall abide by and otherwise fulfill the terms of any agreement, covenant, or indenture made by Rutgers, The State University to its bond holders and Rowan University to its bond holders, and will not in any way impair the rights or remedies of such holders.

L.2012, c.45, s.140.



Section 18A:64M-42 - Transition Committee.

18A:64M-42 Transition committee.

142. The State Treasurer shall establish a Transition Committee in such composition and with such subcommittees as he deems appropriate to advise him regarding all matters pursuant to this act, related to the division, allocation and assignment of State appropriations, debt issues, allocation of budgets, allocation of State personnel, and allocation of costs and resources, monetary and otherwise, of centralized services, involving Rowan University, Rutgers University-Camden, Rutgers, The State University, the University of Medicine and Dentistry of New Jersey, and University Hospital. Upon the advice of the committee or of its subcommittees, the State Treasurer shall be empowered to take all necessary administrative acts to implement the provisions of this act.

L.2012, c.45, s.142.



Section 18A:64M-43 - Transfer Provisions Interdependent, Essential.

18A:64M-43 Transfer provisions interdependent, essential.

143. The provisions of each of the transfers of the schools, functions, institutes, campuses and centers, and rights, assets and privileges thereof, shall be considered to be interdependent and essential to the intent and purpose of this act and shall be non-severable, and if any of these transfers shall be deemed unenforceable or invalid, the remaining transfers shall be unenforceable and invalid.

L.2012, c.45, s.143.



Section 18A:65-1 - Short Title

18A:65-1. Short Title
This chapter shall be known as and may be cited as the "Rutgers, the state university law."

L.1967, c.271.



Section 18A:65-2 - The Term "The Corporation" Defined; Trusts Imposed

18A:65-2. The term "the corporation" defined; trusts imposed
The term "the corporation," as used in this chapter, shall mean the said body corporate and politic, incorporated under the name of "the trustees of Queen's-College, in New Jersey," by royal charter dated November 10, 1766 (amended March 20, 1770), confirmed and amended by acts of the legislature of the state of New Jersey adopted June 5, 1781, and May 31, 1799, respectively, and having perpetual succession and existence; its name having been changed to "the trustees of Rutgers college in New Jersey" by act of the legislature adopted November 30, 1825 and to "Rutgers, the state university" pursuant to an act of the legislature, approved June 1, 1956; one of the departments maintained by which is and continues to be the land grant college of New Jersey; the property and educational facilities, rights and privileges of which are and shall continue to be impressed with a public trust for higher education of the people of the state of New Jersey; and which is the instrumentality of the state for the purpose of operating the state university. Nothing herein contained shall impress with such trust any property of the state.

L.1967, c.271.



Section 18A:65-3 - "The State University" Or "The University" Defined And Described

18A:65-3. "The state university" or "the university" defined and described
The term "the state university" or "the university," as used in this chapter, shall, unless the context clearly indicates to the contrary, include and mean the educational entity conducted by the corporation, heretofore designated "the state university of New Jersey," as now and hereafter constituted, including all departments, colleges, schools, centers, branches, educational and other units and extensions thereof, including the state college for the benefit of agriculture and the mechanic arts, the agricultural experiment station, the New Jersey agricultural experiment station managed and directed by the board of managers, Douglass college, the Paterson college, the graduate school of social work, the school of ceramics, the departments of higher education, formerly maintained by the university of Newark, including the college of arts and sciences, the school of business administration and the school of law, and those, formerly maintained by the college of South Jersey, including the junior college and the school of law, and all other departments of higher education maintained by the corporation.

L.1967, c.271



Section 18A:65-4 - Vested Rights, Grants, Charter Privileges, Etc., Not Affected; Exceptions

18A:65-4. Vested rights, grants, charter privileges, etc., not affected; exceptions
Nothing herein contained shall be construed to impair, annul or affect any vested rights, grants, charter rights, privileges, exemptions, immunities, powers, prerogatives, franchises or advantages heretofore obtained or enjoyed by the corporation or the university or any constituent unit thereof, under authority of its charter or any act of this state or under any grant, deed, conveyance, transfer, lease, estate, remainder, expectancy, trust, gift, donation, legacy, devise, endowment or fund, all of which are hereby ratified and confirmed except insofar as the same may have expired or have been repealed or altered or may be inconsistent with this chapter or with existing provisions of law; subject, however, thereto and to all of the rights, obligations, relations, conditions, terms, trusts, duties and liabilities to which the same are subject.

L.1967, c.271



Section 18A:65-5 - Officers Or Outstanding Commitments Not Affected

18A:65-5. Officers or outstanding commitments not affected
The enactment and adoption of this chapter shall not of itself affect the official status of any officer of the corporation or the university, or any outstanding authorization of any officer, agent or employee to take any specified action, or any outstanding commitment or undertaking of or by the corporation or the university, except to the extent that any of the same may be inconsistent with this chapter.

L.1967, c.271.



Section 18A:65-6 - Tenure, Civil Service And Retirement Rights

18A:65-6. Tenure, civil service and retirement rights
Nothing in this chapter shall be construed so as to deprive any person of any right of tenure, or under civil service, or under any retirement system, or to any pension, disability or social security or similar benefits, to which he is entitled by law or contractually.

L.1967, c.271.



Section 18A:65-8 - State's Credit Not Pledged

18A:65-8. State's credit not pledged
No provision in this chapter contained shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, of the state of New Jersey.

L.1967, c.271.



Section 18A:65-9 - Chapter Liberally Construed

18A:65-9. Chapter liberally construed
This chapter, being deemed and hereby declared necessary for the welfare of the state and the people of New Jersey to provide for the development of public higher education in the state and thereby to increase the efficiency of the public school system of the state, shall be liberally construed to effectuate the purposes and intent thereof.

L.1967, c.271.



Section 18A:65-9.1 - Certain Repealers Saved

18A:65-9.1. Certain repealers saved
Section 36 of chapter 61 of the laws of 1956 entitled "An Act concerning The Trustees of Rutgers College in New Jersey, the State University of New Jersey, changing its name to Rutgers, The State University, reorganizing the Board of Trustees thereof, and creating a Board of Governors having general supervision over and vested with the conduct of the University, amending its Charter, and repealing Section 3 of Chapter 49 of the Laws of 1945, approved March 26, 1945 (P.L.1945, page 115), and all acts and parts of acts inconsistent with this Act," approved June 1, 1956 (P.L.1956, c. 61), is saved from repeal. [This section repeals certain acts and also provisions of the charter and resolutions of the board of trustees of the university inconsistent with the provisions of this chapter.]

L.1967, c.271.



Section 18A:65-10 - Name

18A:65-10. Name
The name of the body corporate and politic, which operates the state university of the state of New Jersey, is continued as "Rutgers, the state university," hereafter referred to as the "corporation."

L.1967, c.271



Section 18A:65-11 - Corporate Seal

18A:65-11. Corporate seal
The seal of the corporation now in use, shall continue to be the common seal of the corporation, unless and until a new or different seal be adopted by joint or concurrent action of the boards.

L.1967, c.271



Section 18A:65-12 - Board Of Governors Continued, Powers, Etc.

18A:65-12. Board of governors continued, powers, etc.
The board of governors of the corporation is continued and it shall have and exercise the powers, authority, rights and privileges, and be subject to the duties, obligations and responsibilities set forth and expressed in this chapter.

L.1967, c.271.



Section 18A:65-13 - Board Of Trustees Continued, Powers, Etc.

18A:65-13. Board of trustees continued, powers, etc.
The board of trustees of the corporation is continued and it shall have and exercise the powers, authority, rights and privileges, and be subject to the fiduciary and other duties, obligations and responsibilities, set forth and expressed in this chapter.

L.1967, c.271.



Section 18A:65-14 - Board Of Governors, Membership, Classification, Terms, Succession.

18A:65-14 Board of governors, membership, classification, terms, succession.

18A:65-14. The membership of the board of governors shall be classified as follows and consist of:

a.the president of the corporation, serving as an ex officio non-voting member; and

b.15 voting members,

i.seven of whom shall be appointed by the Governor of the State, with the advice and consent of the Senate, with one of these members being a resident of Camden County, and one of whom shall be appointed by the Governor upon the recommendation of the President of the Senate and the Speaker of the General Assembly and who shall be a resident of Essex County, and

ii.seven of whom shall be appointed by the board of trustees, from among their members, one of whom shall be a resident of Essex County and one of whom shall be a resident of Middlesex County, elected and serving under the provisions of subsection I.c. or I.d. of 18A:65-15.

The first additional appointments made by the Governor pursuant to P.L.2012, c.45 (C.18A:64M-1 et al.), shall not require the advice and consent of the Senate, but thereafter such advice and consent shall be required.

All members shall serve for terms of six years, except that the terms of those initially appointed by the Governor which began on September 1, 1956, shall expire respectively (as designated by him) one, two, three, four, five and six years after June 30, 1956, and terms of those initially appointed by the board of trustees which began on September 1, 1956, shall expire respectively (as designated by the board) two, three, four, five and six years after June 30, 1956; all of whose respective successors shall be appointed to serve six-year terms. Governors may succeed themselves for not more than one additional term after having served one full six-year term (including an initial term beginning on September 1, 1956, and expiring on June 30, 1962).

amended 1994, c.48, s.177; 2012, c.45, s.87.



Section 18A:65-14.1 - Campus Advisory Board For Rutgers University-newark.

18A:65-14.1 Campus advisory board for Rutgers University-Newark.

20. a. As used in this section, "northern counties" means Bergen, Essex, Hudson, Morris, Passaic, Union, Sussex, and Warren Counties.

b.Effective July 1, 2013, a campus advisory board shall be appointed for Rutgers University-Newark. The campus advisory board shall work with the chancellor of Rutgers University-Newark in implementing the teaching, research, and service mission of Rutgers University-Newark, the engagement of the campus with its local community, its region, and the State, and its commitment to academic excellence, access, and diversity.

The campus advisory board shall be composed of 13 members as follows: the chancellor of Rutgers University-Newark who shall serve ex-officio; the member of the board of governors of Rutgers, The State University who is appointed by the board of trustees and who is, pursuant to N.J.S.18A:65-14, required to be a resident of Essex County; two Rutgers University-Newark faculty members one of whom is appointed by the faculty union and one of whom is elected by the Rutgers Newark Faculty Council; one member of the Rutgers University-Newark administration appointed by the Rutgers University-Newark chancellor; one Rutgers University-Newark staff member selected from among the staff unions; two student representatives appointed by the Rutgers University-Newark student governing association; three members of the local community, two of whom shall be selected by the Office of Community Affairs from community organizations with one of these members being an alumnus of Rutgers University-Newark, and one of whom shall be selected by the Mayor of the City of Newark; and two public members who are appointed by the chancellor and who are residents of a northern county.

All members shall serve a term of two years, renewable by reappointment or re-election in the same manner as the initial selection. A president of the advisory board shall be selected for a one-year term by a vote of the members of the campus advisory board, and may be so elected for successive terms without limit.

A member shall be subject to removal, after a hearing by a majority of the campus advisory board, for malfeasance or conduct injurious to the interest of Rutgers University-Newark.

The board shall meet and organize annually at a regular meeting held during the second week in September. The president shall serve until the following September and until his successor is appointed and qualified. Vacancies in the offices shall be filled in the same manner for the unexpired term only.

Members of the board shall serve without compensation but shall be reimbursed for all reasonable and necessary expenses.

The campus advisory board shall hold at least one public meeting each semester.

L.2012, c.45, s.20.



Section 18A:65-14.2 - Duties Of Campus Advisory Board.

18A:65-14.2 Duties of campus advisory board.

21.Notwithstanding the provisions of N.J.S.18A:65-25 or any other section of law to the contrary, the campus advisory board of Rutgers University-Newark shall:

a.advise the president and the board of governors of Rutgers, The State University on the selection of the Rutgers University-Newark chancellor;

b.propose capital projects and bonding for Rutgers University-Newark to the board of governors of Rutgers University; and

c.propose an annual budget for Rutgers University-Newark to the board of governors of Rutgers University.

Nothing in this section shall be construed to alter, amend, modify, or diminish the authority of the board of governors of Rutgers, The State University to grant tenure and promotions to faculty at Rutgers University-Newark, establish standards for academic programs and for the awarding of degrees for Rutgers University-Newark, and make final decisions on capital projects, bonding, and the annual budget for Rutgers University-Newark.

L.2012, c.45, s.21.



Section 18A:65-14.3 - Appropriations To Rutgers University-newark.

18A:65-14.3 Appropriations to Rutgers University-Newark.

22.State support for the continuing operations of programs operated by Rutgers University-Newark prior to the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.), including support for fringe benefit costs, shall be appropriated by the Legislature directly to Rutgers University-Newark.

L.2012, c.45, s.22.



Section 18A:65-14.4 - Rights Of Employees Of Rutgers University-newark Unaffected.

18A:65-14.4 Rights of employees of Rutgers University-Newark unaffected.

23. a. The provisions of all collective negotiations agreements applicable to employees of Rutgers University-Newark in effect on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.) shall remain in full force and effect until such time as new or revised agreements or contracts may be established. All persons employed at Rutgers University-Newark shall continue to be represented by the majority representative that represented them on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.), shall continue to be represented in the Rutgers University-wide collective negotiations units they were in on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.) and shall continue to be covered by the collective negotiations agreements that were in effect on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.). Employees of Rutgers University-Newark shall continue to be employees of Rutgers, The State University and Rutgers, The State University shall continue to be the public employer of such employees as that term is defined by the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

b.Nothing in this act shall be construed to deprive any person employed at Rutgers University-Newark of any tenure or contract rights or to in any manner affect the tenure, contract, rank, or academic track of any employees holding a faculty position. Such tenure, contract, rank, and academic track shall continue to be through Rutgers, The State University and shall be held and granted pursuant to the authority of the board of governors of Rutgers, The State University for all current and future employees employed at Rutgers University-Newark.

c.Nothing in this act shall be construed to deprive any officers or employees employed at Rutgers University-Newark of their rights, privileges, obligations or status under any pension, retirement, health benefits system, civil service law or any other law of the State.

L.2012, c.45, s.23.



Section 18A:65-14.5 - Annual Certified Public Reporting Process Of Rutgers; Auditing Mechanisms.

18A:65-14.5 Annual certified public reporting process of Rutgers; auditing mechanisms.

25. a. The board of governors of Rutgers, The State University shall establish an annual certified public reporting process of the finances of Rutgers, The State University in order to measure the flow of resources across the campuses of the university.

b.The State Auditor shall develop auditing mechanisms to measure the allocation and transfer of resources across campuses including methods to account for inter-campus joint ventures, and shall annually report on the results of those mechanisms after receiving the report of Rutgers, The State University.

L.2012, c.45, s.25.



Section 18A:65-14.6 - Campus Board Of Directors For Rutgers University-camden.

18A:65-14.6 Campus board of directors for Rutgers University-Camden.

26. a. As used in this section, "southern counties" means Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, and Salem Counties.

b.Effective July 1, 2013, a campus board of directors shall be appointed for Rutgers University-Camden. The campus board of directors shall be composed of 10 members as follows: the chancellor of Rutgers University-Camden who shall serve as an ex-officio, nonvoting member; three members appointed by the board of governors of Rutgers University; two members appointed by the board of trustees of Rutgers, The State University from among its non-public members; and four members, who are residents of the southern counties, appointed by the Governor with the advice and consent of the Senate.

The terms of office of a member appointed by the board of governors or the board of trustees of Rutgers University shall be coterminous with his term on that board. The members appointed by the Governor shall serve for terms of six years beginning on July 1 and ending on June 30; except that of the members first appointed by the Governor, one shall serve for a term of six years, one shall serve for a term of four years, one shall serve for a term of three years, and one shall serve for a term of two years. Each member shall serve until his successor is appointed and qualified, and vacancies shall be filled in the same manner as the original appointments for the remainder of the unexpired term. A director appointed by the Governor may succeed himself for not more than one additional term after having served one full six-year term.

A director shall be subject to removal, after a hearing by a majority of the campus board of directors, for malfeasance or conduct injurious to the interest of Rutgers University-Camden, subject to review and confirmation by the Governor in the case of his appointees or by the board of governors or the board of trustees, as applicable, in the case of that board's appointees.

c.The board shall meet and organize annually at a regular meeting held during the second week of September, by the election of a chair, vice-chair, and such other officers as the board shall determine. The officers shall serve until the following September meeting and until their successors are elected and qualified. Vacancies in the offices shall be filled in the same manner for the unexpired term only.

d.Members of the board shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses.

L.2012, c.45, s.26.



Section 18A:65-14.7 - Duties Of Campus Board Of Directors.

18A:65-14.7 Duties of campus board of directors.

27.Notwithstanding the provisions of N.J.S.18A:65-25 or any other section of law to the contrary, the campus board of directors shall have general supervision over and shall be vested with the conduct of Rutgers University-Camden. It shall have the following powers, subject to the approval of the Rowan University-Rutgers Camden Board of Governors which shall be subject to the limitations set forth in section 34 of P.L.2012, c.45 (C.18A:64M-38):

a.subject to the policies of Rutgers, The State University determine policies for the organization, administration, and development of Rutgers University-Camden;

b.study the educational and financial needs of Rutgers University-Camden; and annually acquaint the Governor and Legislature with the condition of Rutgers University-Camden;

c.disburse all moneys appropriated to Rutgers University-Camden by the Legislature, including appropriations for fringe benefit costs, and all moneys allocated to Rutgers University-Camden from tuition, fees, auxiliary services, and other sources;

d.direct and control expenditures and transfers of funds appropriated and allocated to Rutgers University-Camden, in accordance with the State budget and appropriation acts of the Legislature, and as to funds received and allocated from other sources, direct and control expenditures and transfers in accordance with the terms and conditions of any applicable trusts, gifts, bequests, or other special provisions. All accounts of Rutgers University-Camden shall be subject to audit by the State at any time;

e.subject to the signatory delegation, procurement, and other applicable policies of Rutgers, The State University, employ architects to plan buildings, secure bids for the construction of buildings and for the equipment thereof, make contracts for the construction of buildings and for equipment, and supervise the construction of buildings;

f.manage and maintain and provide for the payment of all charges on and expenses in respect of, all properties utilized by Rutgers University-Camden;

g.in accordance with the provisions of the State budget and appropriations acts of the Legislature, fix the compensation of the chancellor of Rutgers University-Camden in accordance with the compensation guidelines and policies of Rutgers, The State University. The chancellor, who shall be appointed by the president of Rutgers, The State University, shall be the chief academic and administrative officer of Rutgers University-Camden and an ex-officio member of the Rutgers University-Camden board of directors, without vote;

h.in accordance with the provisions of the State budget, have the power to elect, appoint, remove, promote, or transfer all corporate, official, educational, and civil administrative personnel, and fix and determine their salaries consistent with the terms of any applicable collective negotiations agreements entered into between Rutgers, The State University and a majority representative;

i.in accordance with the State budget, appoint, remove, promote, and transfer all other officers, agents, or employees, assign their duties, determine their salaries, and prescribe qualifications for all positions, and in accordance with policies of Rutgers, The State University and consistent with the terms of any applicable collective negotiations agreements entered into between Rutgers, The State University and a majority representative; and

j.subject to the signatory delegation, procurement, and other applicable policies of Rutgers, The State University, enter into contracts and agreements with the State or any of its political subdivisions or with the United States, or with any public body, department, or other agency of the State or the United States, or with any individual.

Nothing in this section shall be construed to alter, amend, modify or diminish the authority of the board of governors of Rutgers, The State University to grant tenure and promotions to faculty at Rutgers University-Camden, establish standards for academic programs and for the awarding of degrees for Rutgers University-Camden, and make final decisions on capital projects, bonding, and the annual budget of Rutgers University-Camden.

L.2012, c.45, s.27.



Section 18A:65-14.8 - Maintenance Of Internet Website For Board Of Directors.

18A:65-14.8 Maintenance of Internet website for board of directors.

28.Rutgers University-Camden shall maintain an Internet website for the board of directors. The purpose of the website shall be to provide increased public access to board operations and activities. The following information shall be posted on the board's website:

a.the board's rules, regulations, resolutions, and official policy statements;

b.notice, posted at least five business days prior to a meeting of the board or any of its committees, setting forth the time, date, location, and agenda of the meeting;

c.the minutes of each meeting of the board and its committees; and

d.information on any contract entered into by the board that was not competitively bid and the statutory authority for the contracting process.

The website shall be updated on a regular basis.

L.2012, c.45, s.28.



Section 18A:65-14.9 - Appropriations Directly To Rutgers University-camden.

18A:65-14.9 Appropriations directly to Rutgers University-Camden.

29.State support for the operation of Rutgers University-Camden, including support for fringe benefits costs, shall be appropriated by the Legislature directly to Rutgers University-Camden.

L.2012, c.45, s.29.



Section 18A:65-14.10 - Duties Of Board Of Governors.

18A:65-14.10 Duties of board of governors.

30.The board of governors of Rutgers University shall establish:

a.standards for the establishment and evaluation of academic programs of Rutgers University-Camden;

b.standards for the award of degrees to students enrolled in the academic degree programs of Rutgers University-Camden; and

c.standards for the promotion and award of tenure to faculty employed at Rutgers University-Camden.

L.2012, c.45, s.30.



Section 18A:65-14.11 - Rights Of Employees Of Rutgers University-camden Unaffected.

18A:65-14.11 Rights of employees of Rutgers University-Camden unaffected.

31. a. The provisions of all collective negotiations agreements applicable to employees of Rutgers University-Camden in effect on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.) shall remain in full force and effect until such time as new or revised agreements or contracts may be established. All persons employed at Rutgers University-Camden shall continue to be represented by the majority representative that represented them on the effective date of this act, shall continue to be represented in the Rutgers University-wide collective negotiations units they were in on the effective date of this act, and shall continue to be covered by the collective negotiations agreements that were in effect on the effective date of this act. Persons employed at Rutgers University-Camden shall continue to be employees of Rutgers, The State University and Rutgers, The State University shall continue to be the public employer of such employees as that term is defined by the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

b.Nothing in this act shall be construed to deprive any person employed at Rutgers University-Camden of any tenure or contract rights or to in any manner affect the tenure, contract, rank, or academic track of any employees holding a faculty position. Such tenure, contract, rank, and academic track shall continue to be through Rutgers, The State University and shall be held and granted pursuant to the authority of the board of governors of Rutgers, The State University for all current and future employees employed at Rutgers University-Camden.

c.Nothing in this act shall be construed to deprive any officers or employees employed at Rutgers University-Camden of their rights, privileges, obligations, or status under any pension, retirement, health benefits system, civil service law or any other law of this State.

L.2012, c.45, s.31.



Section 18A:65-14.12 - Transfer Of Monies, Funding, Personnel To Rutgers University-camden.

18A:65-14.12 Transfer of monies, funding, personnel to Rutgers University-Camden.

32.All monies and funding including, but not limited to, grants, gifts, bequests, tuition, endowments, appropriations, capital improvement expenditures, debt service, research funds, State-funded personnel and budgeted positions, institutional support, centralized services, and grants-in-aid, previously allocated or otherwise provided to Rutgers University for the use of Rutgers University-Camden, regardless of source, which remain unexpended on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.), shall be transferred to Rutgers University-Camden.

L.2012, c.45, s.32.



Section 18A:65-14.13 - Campus Advisory Board.

18A:65-14.13 Campus advisory board.

146. Effective July 1, 2013, a campus advisory board shall be appointed for Rutgers University-New Brunswick. The campus advisory board shall work with the chancellor of Rutgers University-New Brunswick in implementing the teaching, research, and service mission of Rutgers University-New Brunswick, the engagement of the campus with its local community, its region, and the State, and its commitment to academic excellence, access, and diversity.

The campus advisory board shall be composed of 11 members as follows: the chancellor of Rutgers University-New Brunswick who shall serve ex-officio; the member of the board of governors of Rutgers, The State University who is appointed by the board of trustees and who is, pursuant to N.J.S.18A:65-14, required to be a resident of Middlesex County; two Rutgers University-New Brunswick faculty members one of whom is appointed by the faculty union and one of whom is elected by the Rutgers-New Brunswick Faculty Council; one member of the Rutgers University-New Brunswick administration appointed by the Rutgers University-New Brunswick chancellor; one Rutgers University-New Brunswick staff member selected from among the staff unions; two student representatives appointed by the Rutgers University-New Brunswick student governing association; and three members of the local community, two of whom shall be selected by the Office of Community Affairs from community organizations with one of these members being an alumnus of Rutgers University-New Brunswick, and one of whom shall be selected by the Mayor of the City of New Brunswick.

All members shall serve a term of two years, renewable by reappointment or re-election in the same manner as the initial selection. A president of the advisory board shall be selected for a one-year term by a vote of the members of the campus advisory board, and may be so elected for successive terms without limit.

A member shall be subject to removal, after a hearing by a majority of the campus advisory board, for malfeasance or conduct injurious to the interest of Rutgers University-New Brunswick.

The board shall meet and organize annually at a regular meeting held during the second week in September. The president shall serve until the following September and until his successor is appointed and qualified. Vacancies in the offices shall be filled in the same manner for the unexpired term only.

Members of the board shall serve without compensation but shall be reimbursed for all reasonable and necessary expenses.

The campus advisory board shall hold at least one public meeting each semester.

L.2012, c.45, s.146.



Section 18A:65-14.14 - Duties Of Campus Advisory Board.

18A:65-14.14 Duties of campus advisory board.

147. Notwithstanding the provisions of N.J.S.18A:65-25 or any other section of law to the contrary, the campus advisory board of Rutgers University-New Brunswick shall:

a.advise the president and the board of governors of Rutgers, The State University on the selection of the Rutgers University-New Brunswick chancellor;

b.propose capital projects and bonding for Rutgers University-New Brunswick to the board of governors of Rutgers University; and

c.propose an annual budget for Rutgers University-New Brunswick to the board of governors of Rutgers University.

Nothing in this section shall be construed to alter, amend, modify, or diminish the authority of the board of governors of Rutgers, The State University to grant tenure and promotions to faculty at Rutgers University-New Brunswick, establish standards for academic programs and for the awarding of degrees for Rutgers University-New Brunswick, and make final decisions on capital projects, bonding, and the annual budget for Rutgers University-New Brunswick.

L.2012, c.45, s.147.



Section 18A:65-14.15 - Appointment Of Chancellor.

18A:65-14.15 Appointment of chancellor.

145. The president of Rutgers, The State University, in consultation with the New Brunswick campus advisory board, shall appoint a chancellor for Rutgers University-New Brunswick, who shall not be the president of the university. The president of Rutgers, The State University, in consultation with the Newark campus advisory board, shall appoint a chancellor for Rutgers University-Newark. The chancellor of Rutgers University-Newark shall have direct responsibility for the management of Rutgers University-Newark, and the chancellor of Rutgers University-New Brunswick shall have direct responsibility for the management of Rutgers University-New Brunswick. Each chancellor shall report directly to the president of the university.

L.2012, c.45, s.145.



Section 18A:65-15 - Board Of Trustees, Members, Classification, Terms, Etc.

18A:65-15 Board of trustees, members, classification, terms, etc.

18A:65-15. I. The membership of the board of trustees shall be classified as follows and consist of:

a.the president of the corporation, serving as an ex officio non-voting member;

b.five public trustees, appointed and to be appointed by the Governor of the State, with the advice and consent of the Senate, serving under section 4 of chapter 49 of the Laws of 1945 for five-year terms expiring respectively, one, two, three, four, and five years after June 30, 1956, whose respective successors shall be appointed upon the expiration of such terms and annually thereafter to serve five-year terms;

c. not less than 12 nor more than 20 trustees who shall be alumni or alumnae of Rutgers, The State University, as may be determined from time to time by the board of trustees, elected by the board in accordance with such rules, regulations and schedules, and modifications thereof, as may be prepared and adopted from time to time by the board, the terms of such alumni trustees or alumnae trustees to be six years for full terms, with power in the board to provide for shorter or interim terms when deemed by it to be advisable.

d.Charter trustees:

i.in the number of trustees serving as such on August 31, 1956 without definite term, who shall continue to serve indefinitely; provided, that upon the occurrence of any vacancy among such charter trustees, no successor shall be elected to fill such vacancy until such time as the number of such trustees has been reduced below 25, and thereafter vacancies within that number shall be filled by the board subject to the following paragraph II; ii. two women elected by the board of trustees serving six-year terms expiring respectively on June 30, 1963 and 1965 and one woman elected by the board of trustees serving a five-year term expiring June 30, 1961, whose respective successors shall be elected by the board upon the expiration of such terms and thereafter to serve six-year terms.

II.All trustees elected or appointed for terms commencing on or after September 1, 1956, other than those serving pursuant to subsections I.a. and I.b. of this section, shall serve for terms of six years (subject to the provisions of subsection I.c. of this section and of subsection (a) of section 18A:65-16), and may succeed themselves for not more than one additional term after having served one full six-year term.

III.The ex officio members of the board of trustees as constituted on August 31, 1956, pursuant to the charter, statutes, or resolutions of the board from time to time adopted, ceased to be such members on August 31, 1956, with the exception of the president of the corporation who continued as ex officio trustee and ex officio governor, without voting power as hereinabove provided and the Commissioner of Education who so continued until July 1, 1967.

IV. A member of the board of trustees appointed to the board of governors pursuant to subsection b.ii. of N.J.S.18A:65-14 shall cease being a member of the board of trustees immediately upon taking the oath of office as a member of the board of governors.

amended 1994, c.48, s.178; 2015, c.12, s.1.



Section 18A:65-16 - Governors And Trustees, Beginning And Ending Of Terms; Vacancies.

18A:65-16 Governors and trustees, beginning and ending of terms; vacancies.

18A:65-16. (a) The terms of all governors and trustees which are limited shall, unless otherwise expressly provided herein, commence on July 1 in the first year, and end on June 30 in the last year, of such term.

(b)In case a governor or a trustee is elected president and he thereby becomes a nonvoting governor or trustee ex officio, a vacancy in his prior office as governor or trustee shall thereby occur.

(c)In case a trustee is appointed a governor by the Governor of the State, a vacancy in his prior office as trustee shall thereby occur.

(d)Any vacancy occurring during the term of any governor or trustee (other than by the expiration of his term) shall be filled for the unexpired term only, in the same manner and subject to the same provisions, as in the case of his appointment or election; subject, however, to the provisions of subsection I.d. of section 18A:65-15.

amended 1994, c.48, s.179; 2015, c.12, s.2.



Section 18A:65-17 - Restriction On Receiving Certain Remuneration By Members Of Boards

18A:65-17. Restriction on receiving certain remuneration by members of boards
18A:65-17. No person, other than the president, shall be eligible to membership on the board of governors, if he is a salaried official of the State of New Jersey, or shall be eligible to membership on either the board of governors or the board of trustees, if he is receiving remuneration for services from the corporation or the university. If any member of either board shall become ineligible by reason of the foregoing, a vacancy in his prior office as governor or trustee, as the case may be, shall thereby occur.

L.1967, c.271; amended 1994,c.48,s.180.



Section 18A:65-18 - Oaths

18A:65-18. Oaths
Each governor and each trustee taking office, before entering on the duties of his office, shall take and subscribe an oath or affirmation to support the constitution of the state of New Jersey and of the United States, to bear allegiance to the government of the state, and to perform the duties of his office faithfully, impartially and justly, to the best of his ability.

L.1967, c.271.



Section 18A:65-19 - Procedure For Removal Of Governor Or Trustee

18A:65-19. Procedure for removal of governor or trustee
(a) Any governor shall be subject to removal after hearing, by a majority of the board of governors, for malfeasance or conduct injurious to the interests of the corporation or the university, subject to review and confirmation (i) by the governor of the state in the case of his appointees, and (ii) by the board of trustees in the case of its appointees.

(b) Any trustee other than one serving under the provisions of subsection I.a. of 18A:65-15 shall be subject to removal after hearing for malfeasance or conduct injurious to the interests of the corporation or the university (i) by the governor of the state in the case of a trustee appointed by him or (ii) in the case of a trustee elected by the board of trustees, by a majority of the then membership of the board of trustees.

L.1967, c.271.



Section 18A:65-20 - No Compensation; Expenses Paid

18A:65-20. No compensation; expenses paid
The governors and trustees shall not receive compensation for their services as such. Each governor and trustee shall be reimbursed for his actual expenses reasonably incurred in the performance of his duties or in rendering service as a member of or on behalf of either board or any committee of either board.

L.1967, c.271.



Section 18A:65-21 - No Personal Liability

18A:65-21. No personal liability
No governor, trustee or officer of the corporation shall be personally liable for any debt, obligation or other liability of the corporation or of, or incurred by or on behalf of, the university or any constituent unit thereof.

L.1967, c.271



Section 18A:65-22 - Quorums.

18A:65-22 Quorums.

18A:65-22. a. Eight members of the board of governors shall constitute a quorum.

b.Such number, not less than 12, of the board of trustees as shall be determined by the board, and until so determined, 12 members, shall constitute a quorum.

c.A quorum of a joint meeting of the boards shall be present if eight governors and not less than a majority of the trustees then in office (other than those who are governors), are present.

amended 2013, c.218.



Section 18A:65-23 - Chairman Of Each Board To Be Elected

18A:65-23. Chairman of each board to be elected
The board of governors and the board of trustees shall each elect its own chairman from among its respective members.

L.1967, c.271



Section 18A:65-24 - Government, Control, Administration, Etc., Of Corporation And The University

18A:65-24. Government, control, administration, etc., of corporation and the university
The government, control, conduct, management and administration of the corporation and of the university shall be respectively vested in and allocated between the board of governors and the board of trustees as set forth and expressed in this chapter.

L.1967, c.271.



Section 18A:65-25 - Authority And Responsibility Of Board Of Governors

18A:65-25. Authority and responsibility of board of governors
18A:65-25. The board of governors shall have general supervision over and be vested with the conduct of the university. It shall have the authority and responsibility to:

a. Determine policies for the organization, administration and development of the university;

b. Study the educational and financial needs of the university, annually acquaint the Governor and Legislature with the condition of the university, and prepare and present the annual budget to the Governor, the Division of Budget and Accounting in the Department of the Treasury and the Legislature, in accordance with law;

c. Disburse all moneys appropriated to the university by the Legislature, moneys received from tuition, fees, auxiliary services and other sources, and from or by direction of the board of trustees;

d. Direct and control expenditure and transfer of funds appropriated to the corporation and the university by the State in accordance with the provisions of the State budget and appropriation acts of the Legislature; and, as to funds received from the trustees and other sources, direct and control expenditures and transfers in accordance with the terms of any applicable trusts, gifts, bequests, or other special provisions, reporting changes and additions thereto and transfers thereof to the Director of the Division of Budget and Accounting in the State Department of the Treasury. All accounts of the university shall be subject to audit by the State at any time;

e. Borrow money for the needs of the corporation and the university, as deemed requisite by the board, in such amounts and for such time and upon such terms as may be determined by the board, with the consent and advice of the board of trustees; provided, that no such borrowing shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, or be payable out of property or funds (other than moneys appropriated for that purpose) of the State;

f. 1. Purchase all lands, buildings, equipment, materials and supplies; and

2. Employ architects to plan buildings; secure bids for the construction of buildings and for the equipment thereof; make contracts for the construction of buildings and for equipment; and supervise the construction of buildings;

g. Manage and maintain, and provide for the payment of all charges on and expenses in respect of, all properties utilized by the university;

h. In accordance with the provisions of the budget, have the sole power (subject to the provisions of section 18A:65-31) to elect, appoint, remove, promote or transfer all corporate, official, educational and civil administrative personnel, and fix and determine their salaries in accordance with salary schedules adopted by the board of governors. Such salary schedules shall prescribe qualifications for the various classifications and shall limit the percentage of the educational staff that may be appointed or promoted to any given classification;

i. In accordance with the provisions of the budget, appoint, remove, promote and transfer all other officers, agents, or employees, assign their duties, determine their salaries, and prescribe qualifications for all positions, and in accordance with the salary schedules of the State Civil Service Commission wherever possible; and

j. Authorize any new educational department or school consistent with the institution's programmatic mission or approved by the Commission on Higher Education.

L.1967, c.271; amended 1970,c.174; 1994,c.48,s.181.



Section 18A:65-26 - Board Of Trustees; Control Of Properties, Funds, Trusts, Investments, Etc.; Committee Memberships

18A:65-26. Board of trustees; control of properties, funds, trusts, investments, etc.; committee memberships
The board of trustees:

(1) Shall act in an overall advisory capacity;

(2) Shall (a) control (i) properties, funds and trusts vested, as of August 31, 1956, in the corporation in possession or remainder or expectancy (other than and expressly excluding properties and funds owned by or title to which is in the state of New Jersey or which are held upon an express trust for the use of the state, or which have been acquired by the use of moneys appropriated by the state or by the federal government to the use of the corporation or the land grant college of New Jersey, including but not limited to real estate, buildings, improvements, fixtures, and appurtenances thereto, and tangible personal property); and (ii) properties, funds and trusts received by the corporation on or after September 1, 1956, by private gift, donation, bequest or transfer, in any manner, under the terms of any applicable trust, gift, bequest or donation dated or delivered (aa) prior to September 1, 1956, unless otherwise designated, or (bb) on or after September 1, 1956, if so designated; provided, however, that all property, educational facilities, rights and privileges which are impressed with a public trust for higher education of the people of the state of New Jersey shall continue to be so impressed; and (b) make available (after meeting all expenses of its administration) to the board of governors the income from such funds and the use of or income from such properties, subject to the provisions stated hereinafter in section 18A:65-27;

(3) Shall have sole authority over the investment of funds under its control;

(4) Shall have power to maintain such administrative staff and incur and pay such expenses as it deems reasonably necessary to the effective exercise of its functions and responsibilities under this chapter or by reason of any other fiduciary responsibilities to which it is subject; and

(5) Shall be represented on the membership of the committees of the several colleges.

L.1967, c.271



Section 18A:65-27 - Public Policy Of State

18A:65-27. Public policy of State
18A:65-27. I. It is hereby declared to be the public policy of the State of New Jersey that:

a. the corporation and the university shall be and continue to be given a high degree of self-government and that the government and conduct of the corporation and the university shall be free of partisanship; and

b. resources be and continue to be provided and funds be and continue to be appropriated by the State adequate for the conduct of a State university with high educational standards and to meet the cost of increasing enrollment and the need for proper facilities.

II. In consideration of the utilization by the State for the purposes of public higher education of privately donated properties and funds valued as at September 1, 1956 at approximately $50,000,000, and the prospect of future private donations, the State by this chapter agrees with the board of trustees and its successors that:

a. if the properties and funds controlled by the trustees shall not be properly applied in accordance with the provisions of subsection d. of section 18A:65-25 for the purpose of higher education and in accordance with the terms of any applicable testamentary, trust, or other special provision; or

b. if, without the consent of the board of trustees,

(1) the university is not continued to be designated and maintained as the State University of New Jersey, or

(2) the name of the university shall be changed, or

(3) a vacancy in the office of the president of the university shall be filled otherwise than by appointment of the board of governors with the advice and consent of the board of trustees, or

(4) the provisions for the essential self-government of the university, viz., the provisions of sections 18A:65-12 to 18A:65-16, inclusive, 18A:65-19, 18A:65-24 to 18A:65-26, inclusive, 18A:65-28, subsection b. of 18A:65-29, 18A:65-30, subsection c. of 18A:65-31, 18A:65-33, 18A:65-6, 18A:65-9 and 18A:65-4, or any of them or of this section 18A:65-27, are amended or altered in any substantial respect or repealed; or

c. if provision shall not be made by the State sufficient to enable the board of trustees to discharge its trust to apply the trust assets described in subsection 2 of section 18A:65-26 for public higher education through the conduct of a university with high educational standards, the board of trustees, after careful consideration and on not less than 60 days' prior written notice to the board of governors and to the Governor, shall have and may exercise the right to withhold or withdraw the use of the properties and funds above described in subsection 2 of section 18A:65-26, or any part of them, (aa) subject to adjudication by the courts of the State, and (bb) subject to their proper application for the purposes of public higher education and in accordance with the terms of any applicable testamentary, trust or other special provision.

L.1967, c.271; amended 1994,c.48,s.182.



Section 18A:65-28 - Boards' Powers, Rights, Etc., Incident To Their Responsibilities

18A:65-28. Boards' powers, rights, etc., incident to their responsibilities
The boards shall have and exercise the powers, rights and privileges that are incident to their respective responsibilities for the government, conduct and management of the corporation, and the control of its properties and funds, and of the university, and the powers granted to the corporation or the boards or reasonably implied, may be exercised without recourse or reference to any department or agency of the state, except as otherwise expressly provided by this chapter or other applicable statutes. The provisions of sections 11 and 13 of chapter 20 of the Laws of 1944 shall not be deemed or construed to be applicable to the corporation or the university.

L.1967, c.271.



Section 18A:65-29 - Joint Sessions Of Boards

18A:65-29. Joint sessions of boards
a. The boards may meet in joint session for the purpose of consultation and discussion, or to act upon any matter which requires joint or concurrent action of both boards.

b. The boards by joint or concurrent action may adopt, and from time to time amend, bylaws, ordinances, statutes, rules, regulations and orders applicable to such matters as require or are subject to the exercise of joint responsibility or action, and each board may adopt, and from time to time amend, bylaws, ordinances, statutes, rules, regulations and orders applicable to such matters as require or are subject to the exercise of its responsibility or its action, subject, in either case, to the provisions of this chapter and other applicable statutes.

L.1967, c.271.



Section 18A:65-30 - Powers Of Each Board.

18A:65-30 Powers of each board.

18A:65-30. Each board shall have the power to appoint and regulate the duties, functions, powers and procedures of committees, standing or special, from its members and such advisory committees or bodies, as it may deem necessary or conducive to the efficient management and operation of the corporation and the university, consistent with this chapter and other applicable statutes. The board of governors may appoint trustees to membership on its committees, without vote.

amended 2015, c.12, s.3.



Section 18A:65-31 - President Of Corporation; Powers; Term; Filling Vacancy

18A:65-31. President of corporation; powers; term; filling vacancy
a. There shall be a president of the corporation and of the university.

b. He shall be responsible to the boards, and shall have such powers as shall be requisite, for the executive management and conduct of the corporation and the university in all departments, branches and divisions, and for the execution and enforcement of the bylaws, ordinances, rules, regulations, statutes and orders governing the management, conduct and administration thereof. He shall hold office at the pleasure of the board of governors.

c. In case of a vacancy in the office, the president shall be elected by the board of governors, with the advice and consent of the board of trustees.

L.1967, c.271.



Section 18A:65-32 - Annual Report; Contents; Filing

18A:65-32. Annual report; contents; filing
The corporation shall, annually on or before July 31, file in the office of the secretary of state a report (a) of the election and appointment of the, and the names and residences of the, members of the board of governors and of the board of trustees, and (b) of the election and appointment of the executive officers of the corporation, including the president, provost, vice president if any, secretary, assistant secretaries, treasurer and assistant treasurers, and the comptroller and assistant comptroller, at the time in office.

L.1967, c.271.



Section 18A:65-33 - Gifts, Grants, Legacies, Endowments, Etc.; To Vest In And Inure To The Benefit Of The Corporation

18A:65-33. Gifts, grants, legacies, endowments, etc.; to vest in and inure to the benefit of the corporation
Every gift, grant, legacy, bequest, devise, endowment, estate, remainder, or expectancy, contained in any will, deed, declaration of trust, transfer, or other instrument, to or for or inuring to the benefit of the corporation or the university, or any constituent unit thereof, whenever established or acquired, and every chose in action, to which the corporation is or shall be entitled, in whatever name and under whatever title, made heretofore or hereafter to become effective or to be made, shall continue to be vested or shall vest in and shall inure to the benefit of the corporation as completely and effectually as though expressly made to it in its name and for its use and benefit; and none of the same shall lapse, terminate or revert by reason of the enactment of this chapter; subject, however, to the provisions of this chapter and other applicable laws, and to all of the rights, obligations, relations, conditions, terms, trusts, duties and liabilities to which the same are subject; and it may effectually execute and give receipts and discharges therefor and other instruments in its name or in the name in which the same may have been made or given for its use and to its benefit.

L.1967, c.271.



Section 18A:65-33.1 - Care, Custody And Control Of State Property

18A:65-33.1. Care, custody and control of State property
18A:65-33.1. The corporation shall have the care, custody and control of such property as the State now has or shall hereafter acquire at the university, subject to the visitorial powers of the Chairman of the Commission on Higher Education at the request of the Governor.

L.1967, c.271; amended 1994,c.48,s.183.



Section 18A:65-33.2 - Findings, Declarations

18A:65-33.2. Findings, declarations
The Legislature finds and declares that the land owned or operated by Rutgers, The State University, in central New Jersey represents one of the few significant parcels of undeveloped land in a region experiencing extraordinary development pressures; that Rutgers as the State university bears a special responsibility to the people and the interests of New Jersey; and that it is imperative that public policy decisions that will shape the face of New Jersey for centuries be made with a commitment to the overall interests of the State and its people.

L. 1988, c. 180, s. 1.



Section 18A:65-33.3 - Notice Of Intent

18A:65-33.3. Notice of intent
Whenever the Board of Governors of Rutgers, The State University intends to sell, exchange, lease or dispose of, or otherwise convey any interest, legal or equitable, in undeveloped real property held by the university or held by the State and in the custody of the university, the board shall, not less than six months prior to the intended conveyance, provide written notice of intent to the Governor, the Senate Revenue, Finance and Appropriations Committee, or its successor, and the General Assembly Appropriations Committee, or its successor.

L. 1988, c. 180, s. 2.



Section 18A:65-33.4 - Public Hearing

18A:65-33.4. Public hearing
Within 60 days after providing notification pursuant to section 2 of this act, of the intent to sell, lease or otherwise convey land, the Board of Governors shall conduct a public hearing for the purpose of permitting the public to comment on the proposed conveyance.

L. 1988, c. 180, s. 3.



Section 18A:65-33.5 - Subject To Local Requirements

18A:65-33.5. Subject to local requirements
Notwithstanding any other law to the contrary and except with regard to facilities which are directly related to the provision of educational services, any development of real property held by the Board of Governors of Rutgers, The State University or held by the State and in the custody of the university, shall be subject to local land use planning and zoning requirements.

L. 1988, c. 180, s. 4.



Section 18A:65-34 - Visitorial Powers Of Supervision And Control

18A:65-34. Visitorial powers of supervision and control
18A:65-34. The visitorial general powers of supervision and control of the Chairman of the Commission on Higher Education at the request of the Governor over Rutgers, The State University, are continued and are defined as the powers to visit the university to examine into its manner of conducting its affairs and to enforce an observance of its laws and regulations and the laws of the State.

L.1967, c.271; amended 1994,c.48,s.184.



Section 18A:65-35 - Board Of Governors, Commission On Higher Education, Presidents' Council; Recommendations To The Governor And The Legislature

18A:65-35. Board of governors, Commission on Higher Education, Presidents' Council; recommendations to the Governor and the Legislature
18A:65-35. The board of governors shall advise, in consultation with the Commission on Higher Education and the Presidents' Council, to the end that the facilities and services of the university may be so utilized as to increase the efficiency of the public school system and provide higher education for the people of the State, and the board of governors shall make recommendations to the Governor and the Legislature, respecting the needs for the facilities and services, of the university, as an instrumentality of the State for said purposes.

L.1967, c.271; amended 1994,c.48,s.185.



Section 18A:65-36 - State College For Benefit Of Agriculture And The Mechanic Arts Continued

18A:65-36. State college for benefit of agriculture and the mechanic arts continued
The state college for the benefit of agriculture and the mechanic arts maintained by the university is continued as part of the university.

L.1967, c.271.



Section 18A:65-37 - Payments, In Lieu Of Interest, On Proceeds Of Public Land Scrip

18A:65-37. Payments, in lieu of interest, on proceeds of public land scrip
The sum which is paid by the state annually in semiannual payments pursuant to the certificates of indebtedness which were issued under section 2 of the act entitled "A supplement to the act entitled "An act appropriating scrip for the public lands granted to the state of New Jersey by the act of congress, approved July 2, 1862,' approved April 4, 1864," approved June 13, 1895 (L.1895, c. 417, s. 2, p. 805), together with the amendment thereto approved March 30, 1896 (L.1896, c. 135, p. 192), upon the payment or transfer to the state sinking fund of the fund of $116,000.00 which arose from the sale of the scrip for public lands granted to the state by the act of congress approved July 2, 1862, shall be paid to the corporation for the special purposes and upon the special conditions set forth in sections 18A:65-38, 18A:65-39 and 18A:65-40 incl.

L.1967, c.271.



Section 18A:65-38 - Moneys Devoted To Courses In Agriculture And Mechanic Arts

18A:65-38. Moneys devoted to courses in agriculture and mechanic arts
The corporation shall devote the moneys paid to it under the provisions of section 18A:65-37 wholly and exclusively to the maintenance of such courses of instruction as shall carry out the intent of the act of congress mentioned in said section, in the manner specially prescribed by section 4 of said act of congress.

L.1967, c.271.



Section 18A:65-39 - Free Scholarships; Number; Qualifications And Terms

18A:65-39. Free scholarships; number; qualifications and terms
The university shall, in each year, furnish gratuitous education in the courses of instruction described in section 18A:65-38, in such manner as may be prescribed by the legislature, or otherwise, to such number of students of the university as would expend for their instruction in the university a sum equal to one half of the payment, under section 18A:65-37, for said year, if they were required to pay therefor at the regular rates charged therefor to other students.

The students so nominated and received shall be citizens of this state, and shall be admitted into the university upon the same terms, and subject to the same rules and discipline, as apply to all other students of the university, save that they shall not be required to pay for their instruction.

L.1967, c.271.



Section 18A:65-40 - Annual Reports Of Board Of Governors

18A:65-40. Annual reports of board of governors
The board of governors shall annually make and distribute the reports required by paragraph 4 of section 5 of the act of congress cited in section 18A:65-37.

L.1967, c.271.



Section 18A:65-41 - Payment For Agricultural College; Application; Courses Of Instruction

18A:65-41. Payment for agricultural college; application; courses of instruction
The moneys received and to be received by this state under the act of congress approved August 30, 1890, shall immediately and as soon as received be paid over by the state treasurer, upon the warrant of the director of the division of budget and accounting in the department of the treasury and the order of the corporation, to the treasurer of the corporation, for the more complete endowment and maintenance of the agricultural college or agricultural department of the college, established in accordance with the act of congress approved July 2, 1862, for the benefit of agriculture and the mechanic arts, to be applied only to instruction in agriculture, the mechanic arts, the English language and the various branches of mathematical, physical, natural and economic science, with special reference to their applications in the industries of life and to the facilities of such instruction, in accordance with the acts of congress relating thereto.

L.1967, c.271.



Section 18A:65-42 - Maintenance Of Courses

18A:65-42. Maintenance of courses
The corporation shall maintain therein a college or department which shall provide nondegree courses in agriculture, equipped and designed for the practical education of students, in both general and specific lines of farming.

L.1967, c.271.



Section 18A:65-43 - Subjects Of Instruction

18A:65-43. Subjects of instruction
The college or department shall offer special instruction in agricultural fields including forestry, horticulture, nutrition and biochemistry, food science, wildlife conservation--conservation biology, environmental science (including air and water pollution), meteorology and climatology, plant and animal pathology, plant and animal physiology, entomology, nematology, soils and crops, agricultural marketing and economics, dairy, poultry, and animal husbandry, turf management, weed control, agricultural crop breeding and genetics, soil microbiology, and agricultural engineering.

L.1967, c.271.



Section 18A:65-44 - Buildings, Apparatus And Machinery

18A:65-44. Buildings, apparatus and machinery
The college or department shall be provided with suitable buildings for stock judging, butter making, milk testing, and lecture rooms. The buildings shall be equipped with the necessary apparatus and machinery for carrying out the specific instruction provided for in section 18A:65-43.

L.1967, c.271.



Section 18A:65-45 - Instructors

18A:65-45. Instructors
The corporation shall employ competent instructors of the necessary educational and scientific acquirements, to conduct the college or department. They shall teach the theoretical and practical part of the subjects provided for in section 18A:65-43.

L.1967, c.271.



Section 18A:65-46 - Board Of Managers Of Agricultural Experiment Station; Number; Appointment; Terms; Vacancies

18A:65-46. Board of managers of agricultural experiment station; number; appointment; terms; vacancies
The board of managers of the New Jersey agricultural experiment station shall consist of the president of the university, the director of the New Jersey agricultural experiment station and the secretary of agriculture ex officio and of one member appointed from the residents in each county in the state, who shall be appointed by the board of governors for terms of three years, beginning on July 1 and ending on June 30, in such manner that so far as practicable the various agricultural and other institutions served by the station shall be represented thereby and vacancies in the appointed membership shall be filled in the same manner but for the unexpired terms only.

L.1967, c.271.



Section 18A:65-47 - Appointed Members In Office, Retained

18A:65-47. Appointed members in office, retained
The appointed members of the board of managers in office upon the effective date of this chapter shall continue in office until the expiration of the respective terms for which they were appointed.

L.1967, c.271.



Section 18A:65-48 - Members, No Compensation Except For Expenses

18A:65-48. Members, no compensation except for expenses
The members of the board of managers shall receive no compensation for their services but shall be reimbursed for actual expenditures incurred in the performance of their duties.

L.1967, c.271.



Section 18A:65-49 - Board Of Managers, Functions, Powers And Duties

18A:65-49. Board of managers, functions, powers and duties
The board of managers shall act as agent of the board of governors in managing and directing the New Jersey agricultural experiment station.

L.1967, c.271.



Section 18A:65-50 - Appropriations

18A:65-50. Appropriations
Appropriations for the maintenance of the New Jersey agricultural experiment station and for the utilization of its services shall be separately made by line items.

L.1967, c.271.



Section 18A:65-51 - Designation Of The Corporation To Receive Federal Appropriations

18A:65-51. Designation of the corporation to receive federal appropriations
The assent of the state to the grants of moneys for the purposes, upon the terms and in accordance with the several conditions and provisions of the acts of congress hereinafter enumerated having been heretofore signified and expressed, and certified copies of the acts giving such assent having been transmitted to the secretary of the treasury of the United States, the corporation, being the state agricultural college of New Jersey, at which the state agricultural experiment station is established and located, is designated the college to receive the benefit of the said acts of congress, and the corporation is designated as the public educational corporation to which all moneys appropriated by congress under such acts, or supplements thereto, shall be paid for the purposes mentioned therein:

a. The act approved March 2, 1887;

b. The act approved March 16, 1906;

c. The act approved February 24, 1925.

L.1967, c.271.



Section 18A:65-52 - Authority Of Corporation To Receive Federal Appropriations And Conduct The Work

18A:65-52. Authority of corporation to receive federal appropriations and conduct the work
The assent of the legislature having been heretofore given to the provisions and requirements of the act of congress of May 8, 1914, and May 22, 1928, the corporation is authorized and empowered to receive the grants of money appropriated under said acts and to organize and conduct extension work in agriculture and home economics in connection with the state agricultural college, in accordance with the terms and conditions expressed in said acts of congress.

L.1967, c.271



Section 18A:65-53 - Supplemental Appropriations By Counties Or Municipalities

18A:65-53. Supplemental appropriations by counties or municipalities
In all cases where agricultural extension, home demonstration or boys' and girls' club work receives, or shall receive, funds or aid from the federal government or the state government, the board of chosen freeholders of any county or the governing body of any municipality may appropriate such sums of money as shall seem to it just and proper, to be expended in the county or municipality making such appropriation under the direction of the corporation in the New Jersey agricultural experiment station, for the purpose of promoting or carrying out such agricultural extension, home demonstration or boys' and girls' club work.

Appropriations made by any county or municipality shall be used only in such county or municipality in addition to the funds appropriated by the federal government or the state government in furtherance of the projects contemplated by this section.

L.1967, c.271.



Section 18A:65-54 - School Of Ceramics Continued

18A:65-54. School of ceramics continued
The corporation shall maintain a department in the university known as the school of ceramics which shall offer undergraduate and graduate instruction in accordance with recognized standards of engineering education in the fields of ceramics and ceramic engineering. It may also offer campus or extension courses, lectures, conferences, or other formal or informal educational activities for the benefit of the ceramic industry and of persons engaged in it or related fields.

L.1967, c.271.



Section 18A:65-55 - Ceramic Research Station

18A:65-55. Ceramic research station
The corporation shall in the school of ceramics establish programs of research in the field of ceramics to aid in carrying on its programs of instruction and to assist the ceramic industry of the state in the solution of technical problems and in the development of new ceramic products and processes. The research activities of the school may be conducted, as heretofore, under the title of the "New Jersey ceramic research station."

L.1967, c.271.



Section 18A:65-55.1 - Legislative Findings

18A:65-55.1. Legislative findings
The Legislature finds there is need in New Jersey for academic contributions to the administration of criminal justice through teaching, research and leadership, including the training of administrators and those requiring scientific background in this field, by study and searching inquiries into crime causation, juvenile delinquency, law enforcement procedure, criminal rehabilitation, and judicial doctrine relating to the trial of criminal cases, which dictate establishment of a school of criminal justice.

L.1968, c. 280, s. 1, eff. Sept. 4, 1968.



Section 18A:65-55.2 - Establishment And Maintenance

18A:65-55.2. Establishment and maintenance
The President and the Board of Governors of Rutgers, The State University, are authorized and directed to establish and maintain within the University a School of Criminal Justice.

L.1968, c. 280, s. 2, eff. Sept. 4, 1968.



Section 18A:65-56 - Graduate School Of Social Work Continued

18A:65-56. Graduate school of social work continued
The corporation shall maintain in the university a graduate school of social work to be known as the graduate school of social work.

L.1967, c.271.



Section 18A:65-57 - Courses Of Instruction

18A:65-57. Courses of instruction
The school of social work shall offer courses of instruction in accordance with professional standards in the field of social work for persons preparing to enter this profession. It shall also provide part-time instruction for the benefit of persons already employed as social workers. Its instruction shall be conducted with particular reference to the training of personnel for the public and private social agencies located within the state of New Jersey and serving the people of this state.

L.1967, c.271.



Section 18A:65-58 - Advisory Committee For School Of Social Work

18A:65-58. Advisory committee for school of social work
In order that the school of social work may be responsive to the needs of the New Jersey social agencies, the corporation may appoint an advisory committee for the school of social work which shall be broadly representative of the profession of social work in New Jersey. The advisory committee shall advise the university with respect to any matters affecting the welfare of the school of social work and the conduct of its program. The commissioner of institutions and agencies of the state of New Jersey shall be a member of the advisory committee ex officio.

L.1967, c.271.



Section 18A:65-59 - Programs Of Research

18A:65-59. Programs of research
The school of social work shall establish programs of research in the field of social work to aid in carrying on its program of instruction and to improve the standards of social service in New Jersey.

L.1967, c.271.



Section 18A:65-60 - Reciprocal Use Of University And State Colleges Buildings

18A:65-60. Reciprocal use of university and state colleges buildings
The board of trustees of any state college may permit the use, in whole or in part, of any of the buildings or other facilities of the state college, by the university and the corporation may permit the use, by the state college of any part of the buildings or other facilities of the university, in whole or in part, in order to integrate the state colleges and the university in such manner that the training of teachers for the public schools and other branches of higher education conducted in the university shall be conducted cooperatively by the state colleges and the university, to the end that higher educational services may be made more widely available to the people of the state.

L.1967, c.271.



Section 18A:65-61 - Care, Custody And Control Of Buildings Jointly Used

18A:65-61. Care, custody and control of buildings jointly used
18A:65-61. The care, custody and control of any building used jointly by any State college and the corporation shall be vested in the board of trustees of the State college or in the corporation, as the case may be. The care, custody and control of any building of a State college wholly utilized by the corporation shall be exercised by the corporation subject to the visitorial power granted herein and the care, custody and control of any building of the corporation wholly utilized for any State college shall be exercised by the board of trustees of the State college.

L.1967, c.271; amended 1994,c.48,s.186.



Section 18A:65-62 - Laws Affecting Students

18A:65-62. Laws affecting students
Students enrolled in courses conducted by the university in the divisions thereof established in the state colleges pursuant to this article shall not be subject to the provisions of law affecting students enrolled in courses for the training of teachers for the public schools conducted by such colleges.

L.1967, c.271.



Section 18A:65-63 - Institute Of Management And Labor Relations Continued

18A:65-63. Institute of management and labor relations continued
The corporation shall maintain in the university an institute of management and labor relations.

L.1967, c.271.



Section 18A:65-64 - Purpose

18A:65-64. Purpose
The purpose of this article is to promote harmony and cooperation between management and labor, and greater understanding of industrial and labor relations, thereby to enhance the unity and welfare of the people of the state.

L.1967, c.271.



Section 18A:65-65 - Advisory Council

18A:65-65. Advisory council
The corporation shall appoint an advisory council for the institute of management and labor relations consisting of representatives of labor, management and the public, in equal numbers. The advisory council shall advise the corporation as to the manner of carrying out the purposes of this article. Members of the advisory council shall serve without compensation, but shall be reimbursed for their actual and necessary expenses.

L.1967, c.271.



Section 18A:65-66 - Programs Of Research

18A:65-66. Programs of research
The corporation shall establish in the institute programs of research in the field of management and labor relations in order to develop new material and techniques to aid in carrying on the educational activities required by this article, and otherwise to carry out its purposes.

L.1967, c.271.



Section 18A:65-67 - Programs Of Instruction

18A:65-67. Programs of instruction
(a) The corporation shall establish in the institute programs of instruction at convenient centers throughout the state designed to achieve the purposes set forth in section 18A:65-64, and to bring about among management, labor and the public better understanding of their mutual problems and obligations.

(b) These programs of instruction may consist of instruction given in classes, or by means of lectures, conferences, institutes, demonstrations, forums or other informal educational services found to be particularly effective in teaching adults.

(c) Tuition for all instruction in the institute of management and labor relations in programs or courses not offered for academic credit to students who are candidates for degrees in the university shall be free to residents of New Jersey, but the corporation may establish a registration fee or other incidental fees in connection with the operation of such educational activities; provided, however, that the corporation may charge its usual tuition fees for courses offered by the institute of management and labor relations for academic credit to students who are candidates for degrees in the university.

L.1967, c.271.



Section 18A:65-72.1 - Chronic Drunkenness Offender Problems; Conduct Of Study

18A:65-72.1. Chronic drunkenness offender problems; conduct of study
The Attorney General is authorized and directed to enter into a contract with Rutgers, The State University for the conduct by the Rutgers Center of Alcohol Studies of a study and pilot facility involving the development of a program or programs to meet the problems of the chronic drunkenness offender.

L.1968, c. 267, s. 1, eff. July 1, 1968.



Section 18A:65-72.2 - Assistance Of Federal Funds And Private Grants

18A:65-72.2. Assistance of federal funds and private grants
The Attorney General subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury is authorized to apply for Federal funds and to accept private grants in assistance of the purposes of this act.

L.1968, c. 267, s. 2, eff. July 1, 1968.



Section 18A:65-73 - Membership In Public Employees' Retirement System Of New Jersey

18A:65-73. Membership in public employees' retirement system of New Jersey
Any person holding office, position or employment in the university who was a member of the public employees' retirement system of New Jersey on April 16, 1945 may continue his membership therein and any person thereafter appointed to any office, position or employment in the university shall be eligible to membership therein on the same terms and conditions as persons holding office, position or employment under the state, except as otherwise provided in this article.

L.1967, c.271.



Section 18A:65-86 - Fisheries Information And Development Center.

18A:65-86 Fisheries Information and Development Center.

1. a. There is established the Fisheries Information and Development Center, hereinafter referred to as the center, at the Institute of Marine and Coastal Sciences at Rutgers, The State University. The center shall be administered by the Director of the Institute of Marine and Coastal Sciences in consultation with the coordinating board of the center established in subsection a. of section 2 of this act. The director in consultation with the coordinating board shall administer funding and provide scientific support for the center, and shall coordinate the distribution of funds, program design and research team development, oversight of project accomplishments, and information transfer activities for the center.

b.The purposes and objectives of the center shall be to:

(1)Address the most urgent research and development needs of the commercial and recreational fisheries industries in the State, including all fisheries species landed in the State throughout the geographic range of those fisheries resources ;

(2)Provide critical, unbiased data for the Marine Fisheries Council established pursuant to section 4 of P.L.1979, c.199 (C.23:2B-4), the Department of Environmental Protection, the fishing public, the commercial fishery industry, including shellfish and finfish fisheries in the State and fisheries in State and federal waters, and the recreational fishery industry, including the hook and line and party and charter boat fisheries industries; and

(3)Continue the viability of New Jersey fisheries through research and development concerning the enhancement of fish stocks and the improvement of fish stock management.

For the purposes of this act, "fisheries" means all harvesting of marine fish and aquatic organisms not defined as "aquaculture" pursuant to section 3 of P.L.1997, c.236 (C.4:27-3).

c.The center, at the direction of the coordinating board and with the approval of the Commissioner of the Department of Environmental Protection and in cooperation with any nonprofit groups related to the fisheries industries in the State, shall carry out scientific research programs including, but not limited to, those which :

(1)Provide the scientific basis for improvements in stock assessment methodology and the development of improved stock assessment models;

(2)Develop ways to utilize the most up-to-date satellite and oceanographic data in stock assessment models to analyze and assess the annual fluctuations in stock size and distribution;

(3)Develop new and improved methods of data collection;

(4)Reduce the impact of fishing on the mortality of juvenile fish and aquatic life, and reduce the mortality of non-targeted species and threatened and endangered species by the development and implementation of improvements in fishing technology, by-catch reduction devices, and fishing and processing methods;

(5)Provide the best scientific data available on species population dynamics and processes controlling age structure, sources and rates of mortality, rates of recruitment, catch and release mortality, the relationship of oceanographic variables to fish stock distribution patterns, the degree of reproductive isolation of species populations and the location of brood stocks, and the relationship of food supply to fish yield;

(6)Enhance understanding of the economic and sociological issues affecting fisheries in the State and evaluate the influence of State and local policies, changes in fishing technology, and variations in demand and supply on jobs, income, and business success or failure; and

(7)Address issues including, but not limited to, horseshoe crab resource questions, incidental catches of marine mammals and their resulting injury or death, hook and line mortality in the recreational fluke fishery, menhaden resource questions, and stock assessments of surf clam and ocean quahog populations.

L.1999,c.419,s.1.



Section 18A:65-88 - Construction Of Act Relative To Dep.

18A:65-88 Construction of act relative to DEP.

4.Nothing in this act shall be construed to alter any of the powers or responsibilities of the Department of Environmental Protection related to shellfish or finfish fisheries in federal and State waters as established under federal and State law.

L.1999,c.419,s.4.



Section 18A:65-89 - Findings, Declarations Relative To New Jersey Collaborating Center For Nursing

18A:65-89. Findings, declarations relative to New Jersey Collaborating Center for Nursing
1.The Legislature finds and declares that:

a.New Jersey Colleagues in Caring collaborative was established in 1996 through a Robert Wood Johnson Foundation grant to assist nursing schools, hospitals and other nursing service institutions to initiate concerted workforce development systems within the State;b.Under the terms of the grant, New Jersey Colleagues in Caring is responsible for: conducting a comprehensive assessment of the current and projected nursing care needs in the State; developing a dependable system for estimating future needs; analyzing the capacity of the State's nursing workforce to meet these needs and the area's educational infrastructure to produce the numbers and types of nursing professionals required; developing a Statewide nursing workforce consortium among schools, providers and other relevant institutions to plan and implement State models that enhance educational and career mobility for nurses; and establishing a formal mechanism to keep the consortium in place over the long term so that monitoring of nursing care needs and the building of a workforce with corresponding strengths become ongoing components of the State's health care structure;

c.Establishment of an independent nursing center, which will function as a future-oriented research and development organization that will develop and disseminate objective information and provide an ongoing strategy for the allocation of State resources directed toward the nursing work force, will assure the best possible nursing care for the residents of the State; and

d.Therefore, it is appropriate to establish the New Jersey Collaborating Center for Nursing to provide an investment in nursing by ensuring that the strategic work begun by New Jersey Colleagues in Caring continues under a State-supported infrastructure.

L.2002,c.116,s.1.



Section 18A:65-90 - New Jersey Collaborating Center For Nursing; Establishment, Goals.

18A:65-90 New Jersey Collaborating Center for Nursing; establishment, goals.

2.There is established the New Jersey Collaborating Center for Nursing in the College of Nursing of Rutgers, The State University of New Jersey, to address issues of supply and demand of the nursing workforce, including education, recruitment, retention and utilization of adequately prepared nursing personnel. The center shall be administered by an executive director under the direction of the New Jersey Collaborating Center for Nursing board established pursuant to this act.

The primary goals of the center shall be to:

a.develop a strategic plan for the continuing development of an adequate nursing workforce, in number and in education and training, to meet the needs of New Jersey residents by:

(1)collecting and analyzing information about and maintaining a database of the current and projected supply and demand of the nursing workforce, including home health aides, nursing assistants, unlicensed assistive personnel, registered nurses, practical nurses, advanced practice nurses and doctorally prepared faculty; and

(2)determining priorities to be addressed from the plan;

b.continue the collaborative approach originating from New Jersey Colleagues in Caring by convening representative groups of health care stakeholders to:

(1)review and comment on the data analysis conducted by the center;

(2)recommend systemic changes in the State's health care system, including strategies for the implementation of the changes; and

(3)disseminate the results of the reviews and recommendations to the Legislature, health care stakeholders and consumers;

c.acknowledge the valued contribution of the nursing work force to the health of the State by:

(1)promoting positive image-building efforts in nursing;

(2)supporting existing mechanisms for rewarding outstanding nurses; and

(3)reporting with evidence-based data the relationship of nursing care to the positive outcomes of the health of consumers;

d.provide consultation, technical assistance and information related to nursing resources within and outside of the State and serve as a clearinghouse for data related to nursing resources;

e.foster collaboration among members of the health care community to achieve policy consensus, promote diversity and enhance the knowledge of nurses and others in health policy and health services research; and

f.seek competitive funding to support specific research endeavors or model programs to enhance the resources available in supporting innovative projects.

L.2002, c.116, s.2; amended 2009, c.47, s.1.



Section 18A:65-91 - Membership Of Board.

18A:65-91 Membership of board.

3.The New Jersey Collaborating Center for Nursing shall be governed by a 17-member board. A majority of the members first appointed to the board shall include nurse representatives from among the members of the New Jersey Colleagues in Caring collaborative.

a.The members shall be appointed as follows:

(1)four members appointed by the President of the Senate who include: one representative of acute care facilities recommended by the New Jersey Hospital Association; one representative of long-term care facilities recommended by the Health Care Association of New Jersey; one registered professional nurse recommended by the New Jersey State Nurses Association; and one representative of home health care agencies recommended by the Home Care Association of New Jersey;

(2)four members appointed by the Speaker of the General Assembly who include: one registered professional nurse recommended by the New Jersey State Nurses Association; one registered professional nurse recommended by the Organization of Nurse Executives - New Jersey; one representative of acute care facilities recommended by the New Jersey Council of Teaching Hospitals; and one licensed practical nurse who provides direct patient care; and

(3)nine members appointed by the Governor who include: one registered professional nurse recommended by the New Jersey State Nurses Association; one registered professional nurse recommended by the New Jersey League for Nursing; one health care facility staff nurse providing direct patient care, who is recommended by an organization that represents such nurses; two consumers of health care; one representative of baccalaureate and higher degree university nursing programs recommended by the Council of Baccalaureate and Higher Degree Programs; one representative of associate degree nursing programs recommended by the Council of Associate Degree programs; one representative of diploma nursing programs recommended by the Association of Diploma Schools of Professional Nursing; and one representative of practical nursing programs recommended by the Practical Nurses Educator's Council of New Jersey.

b.The term of office of each member shall be three years.

A member shall hold office for the term of his appointment and until his successor has been appointed and qualified. All vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointment. A member of the board is eligible for reappointment, but no member shall serve for more than two consecutive terms.

c.The board shall meet at least quarterly and shall meet as soon as practical following the appointment of its members to choose, from among the members and by a majority vote of the members, a chairperson and such other officers as it deems appropriate. The chairperson and other officers shall serve in their elected office for a term of two years and may not succeed themselves in office.

d.Members shall serve without compensation but shall be reimbursed for the reasonable travel and other out-of-pocket expenses incurred in the performance of their duties in a manner consistent with the policies and procedures of Rutgers, The State University of New Jersey.

L.2002, c.116, s.3; amended 2009, c.47, s.2.



Section 18A:65-92 - Duties Of Board.

18A:65-92 Duties of board.

4.The board shall:

a.determine global policies for the center;

b.implement the primary goals of the center as established in this act;

c.appoint a multidisciplinary advisory council to provide input and advice on policy matters. The advisory council shall include representatives from all of the organizations represented in the collaborative of New Jersey Colleagues in Caring;

d.appoint a full-time executive director who shall serve at the pleasure of the board and shall be a person qualified by training and experience to perform the duties of the office. The board shall authorize the executive director to employ such other staff as the executive director deems necessary and within the limits of funds available to the center. All policies and procedures concerning the hiring of center employees shall be the same as and consistent with the applicable policies and procedures of Rutgers, The State University of New Jersey;

e.apply for and accept grants of money available for carrying out the policies and activities of the center from the federal government, and accept gifts, grants and bequests of funds from individuals, foundations, corporations, governmental agencies and other organizations and institutions to carry out the purposes of this act;

f.establish policies for the appointment of members of the board; and

g.submit a report to the Governor and the Legislature one year after the center is established, and every two years thereafter, on its activities and findings. The report may include such recommendations for legislative action as the board deems appropriate. The board shall make its annual report available to members of the public, upon request.

L.2002, c.116, s.4; amended 2009, c.47, s.3.



Section 18A:65-92.1 - Annual Appropriation.

18A:65-92.1 Annual appropriation.

4.There is annually appropriated to the New Jersey Collaborating Center for Nursing in the College of Nursing of Rutgers, The State University of New Jersey, 5% of the initial and renewal licensing fees for professional and practical nurses collected by the New Jersey Board of Nursing each year.

L.2009, c.47, s.4.



Section 18A:65-93 - Interim Responsibility

18A:65-93. Interim responsibility
5.Until such time as the members of the board are appointed, the New Jersey Colleagues in Caring collaborative shall be responsible for establishing the center and implementing the purposes of this act.

L.2002,c.116,s.5.



Section 18A:65-94 - Rights, Certain, Transferred To Rutgers.

18A:65-94 Rights, certain, transferred to Rutgers.

3. a. In order to carry out the purposes of this act and to provide the program of medical and dental education required for the benefit of the State and the people of New Jersey, all rights to all of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey, other than the School of Osteopathic Medicine, the entire Stratford campus, the remaining facilities in Camden, and University Hospital, are hereby transferred to Rutgers, The State University.

The facilities of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey, other than the facilities of the School of Osteopathic Medicine, the entire Stratford campus, the remaining facilities in Camden, and University Hospital, are hereby transferred to Rutgers, The State University, and the university shall devote the same to the purposes of public higher education in the State in accordance with the terms of any gift, grant, trust, contract or other agreement with the State or any of its political subdivisions or with the United States or with any public body, department or any agency of the State or the United States or with any individual, firm or corporation.

Upon the transfer of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey to Rutgers, The State University, the Cancer Institute of New Jersey shall become an independent institute at Rutgers, The State University and shall be distinct and separate from any individual school.

b.Rutgers, The State University shall maintain the public mission and commitment of the University of Medicine and Dentistry of New Jersey, including an affiliation with University Hospital, to provide a comprehensive healthcare program and services to the greater Newark community, including outreach and mobile health services and services provided collaboratively between University Hospital and the University of Medicine and Dentistry of New Jersey, or any of its components.

c.Any school, institute, or center transferred to Rutgers, The State University pursuant to subsection a. of this section based in the City of Newark shall remain in the City of Newark, including the New Jersey Medical School, the New Jersey Dental School, School of Health Related Professions, the School of Nursing, and the Public Health Research Institute.

d.Any school, institute, or center of Rutgers, The State University based in Middlesex County shall remain in Middlesex County including, but not limited to, the Robert Wood Johnson Medical School, the School of Public Health, the Ernest Mario School of Pharmacy, the Institute of Health, Health Policy, and Aging Research, and University Behavioral Healthcare.

e.Rutgers, The State University shall assume and maintain existing contracts through expiration with the Department of Corrections and the Department of Children and Families to provide services under University Behavioral Healthcare and the School of Nursing. The services provided under the contracts shall continue to be provided by public employees following expiration of those contracts.

f.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the University of Medicine and Dentistry of New Jersey, other than the School of Osteopathic Medicine, the entire Stratford campus, the remaining facilities in Camden, and University Hospital, the same shall mean and refer to Rutgers, The State University.

g.The transfer of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey, other than the School of Osteopathic Medicine, the entire Stratford campus, the remaining facilities in Camden, and University Hospital, to Rutgers, The State University shall require the accreditation approval of the appropriate accrediting bodies prior to transfer.

L.2012, c.45, s.3.



Section 18A:65-95 - Appropriations, Grants, Moneys, Property, Certain, Transferred To Rutgers.

18A:65-95 Appropriations, grants, moneys, property, certain, transferred to Rutgers.

4.Upon the transfer of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey other than the School of Osteopathic Medicine, the entire Stratford campus, the remaining facilities in Camden, and University Hospital, to Rutgers, The State University pursuant to section 3 of this act:

a.all appropriations, grants, and other moneys available and to become available to the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey are hereby transferred to Rutgers, The State University, and shall be available for the objects and purposes for which appropriated subject to any terms, restrictions, limitations or other requirements imposed by the State budget or by State and federal law.

b.all employees of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey are hereby transferred to Rutgers, The State University. Nothing in this act shall be considered to deprive any person of any tenure rights or of any right or protection provided him under any pension law or retirement system or any other law of this State.

c.all files, books, papers, records, equipment, and other property of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey, are hereby transferred to Rutgers, The State University.

d.all orders, rules or regulations heretofore made or promulgated by the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey, or by the University of Medicine and Dentistry of New Jersey on their behalf, shall be continued with full force and effect as the orders, rules and regulations of Rutgers, The State University until amended or repealed pursuant to law.

L.2012, c.45, s.4.



Section 18A:65-96 - Actions, Proceedings, Certain; Unaffected.

18A:65-96 Actions, proceedings, certain; unaffected.

5.This act shall not affect actions or proceedings, civil or criminal, brought by or against the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey being transferred to Rutgers, The State University pursuant to this act, but such actions, or proceedings may be prosecuted or defended in the same manner and to the same effect by Rutgers, The State University, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or regulation made by, or other matters or proceedings before, the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey being transferred to Rutgers, The State University pursuant to this act, and all such matters or proceedings pending before the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey being transferred to Rutgers, The State University pursuant to this act, on the effective date of this act shall be continued by Rutgers, The State University, as if the foregoing provisions had not taken effect.

L.2012, c.45, s.5.



Section 18A:65-97 - Certain Debts Transferred To Rutgers.

18A:65-97 Certain debts transferred to Rutgers.

6.All debts of the University of Medicine and Dentistry of New Jersey associated with the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey other than the School of Osteopathic Medicine, the entire Stratford campus, the remaining facilities in Camden, and University Hospital, are transferred to Rutgers, The State University, and all creditors of the University of Medicine and Dentistry of New Jersey may enforce those debts against Rutgers, The State University in the same manner as they might have had against the University of Medicine and Dentistry of New Jersey, and the rights and remedies of those creditors shall not be limited or restricted in any manner by this act.

L.2012, c.45, s.6.



Section 18A:65-98 - Rights Of Officers, Employees Unaffected.

18A:65-98 Rights of officers, employees unaffected.

7. a. Nothing in this act shall be construed to deprive any officers or employees of the schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey being transferred to Rutgers, The State University, of their rights, privileges, obligations or status with respect to any pension, retirement, or health benefits system. The employees shall, upon transfer to Rutgers, The State University, retain all of their rights and benefits under existing collective negotiations agreements or contracts until such time as new or revised agreements or contracts are agreed to. The employees shall continue to be represented by the majority representative that represented them as employees of the University of Medicine and Dentistry of New Jersey, unless the employees choose to change their majority representative pursuant to law. Rutgers, The State University shall assume all obligations under existing or expired collective negotiations agreements that covered employees of the University of Medicine and Dentistry of New Jersey on the effective date of this act.

Employees in an existing University of Medicine and Dentistry of New Jersey negotiations unit, who are transferred to or become employees of Rutgers, The State University shall be deemed to constitute an appropriate collective negotiations unit under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

Nothing in this act shall affect the civil service status, if any, of those officers or employees. Nothing in this act shall affect the tenure, rank, or academic track of any of those employees holding a faculty position.

The employees shall, upon transfer to Rutgers, The State University, not be considered new employees for any purpose and shall retain any accrued seniority, rank, and tenure, which shall be applied when determining eligibility for all benefits, including all paid leave time, longevity increases, and promotions.

b. (1) Within 60 days following the effective date of this act, a Labor Management Committee (LMC) shall be established which shall be comprised of one representative from each of the majority representatives representing employees employed by Rutgers, The State University and by the University of Medicine and Dentistry of New Jersey as of the effective date of this act, along with representatives of the administration of Rutgers, The State University.

The LMC shall review all proposed restructuring and reorganization plans and shall make recommendations to the board of governors of Rutgers, The State University regarding personnel and labor relations related to the proposed plans, including recommendations to improve service delivery and avoid duplication of services and to promote equitable and consistent policies for compensation, benefits, and other terms and conditions of employment throughout the university for employees performing substantially similar duties.

Following the restructuring and reorganization, the LMC shall continue to meet quarterly to address ongoing personnel and labor relations issues that arise with respect to the restructuring or reorganization.

(2)Nothing in this act shall be construed to prohibit Rutgers, The State University and majority representatives from voluntarily entering into collective negotiations agreements that cover more than one negotiations unit where the members of two or more negotiations units perform substantially similar duties. If Rutgers, The State University and majority representatives are unable to agree on whether a collective negotiations agreement should cover one or more negotiations units represented by different majority representatives, the Public Employment Relations Commission shall assist the parties in the voluntary resolution of such a dispute through the appointment of a super conciliator in accordance with sections 4 and 5 of P.L.2003, c.126 (C.34:13A-34 and C.34:13A-35).

(3)Notwithstanding the provisions of paragraphs (1) and (2) of this subsection, Rutgers, The State University, in accordance with its obligations under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), shall honor existing collective negotiations agreements and negotiate over any changes in terms and conditions of employment with the majority representative of affected employees.

L.2012, c.45, s.7.



Section 18A:65-99 - Disposition Of Medical Malpractice Claims.

18A:65-99 Disposition of medical malpractice claims.

24.For medical malpractice claims incurred at any of the University of Medicine and Dentistry of New Jersey schools transferred to Rutgers, The State University, occurring before or after the effective date of this act, Rutgers, The State University, shall elect within 75 days of the signing of this act whether it, and its employees, shall be represented in all such matters by the Attorney General. If Rutgers, The State University elects to be represented by the Attorney General, then the Department of the Treasury shall enter into a memorandum of agreement with Rutgers, The State University modeled on the June, 2003 memorandum of agreement between the Department of the Treasury and the University of Medicine and Dentistry concerning the Self-Insurance Reserve Fund and moneys in the fund known as the Self-Insurance Reserve Fund shall be available to Rutgers, The State University solely to indemnify and defend medical malpractice claims against employees, officers, and servants at the schools transferred from the University of Medicine and Dentistry of New Jersey to Rutgers, The State University. If Rutgers, The State University, elects not to be represented by the Attorney General, then it shall be required to provide employees of the schools transferred from the University of Medicine and Dentistry of New Jersey to Rutgers, The State University with defense and indemnification consistent with the terms and conditions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., in lieu of the defense and indemnification that such employees would otherwise seek and be entitled to from the Attorney General pursuant to N.J.S.59:10-1 et seq. and P.L.1972, c.48 (C.59:10A-1 et seq.).

L.2012, c.45, s.24.



Section 18A:65-100 - Protection From Certain Undisclosed Liabilities.

18A:65-100 Protection from certain undisclosed liabilities.

141. In transferring the assets of the University of Medicine and Dentistry of New Jersey to Rutgers, The State University, it is the intention of the Legislature to protect Rutgers, The State University, and to hold it harmless, subject to future appropriation, for unexpected costs or losses associated with undisclosed liabilities of the University of Medicine and Dentistry of New Jersey that were not reasonably foreseeable or contemplated at the time of the transfers required by this act. Therefore, if Rutgers, The State University experiences, during fiscal years 2014 and 2015, costs or losses associated with liabilities of the University of Medicine and Dentistry of New Jersey that were not identified in the certified financial statements of the University of Medicine and Dentistry of New Jersey for the time periods preceding the incurrence of the cost or loss, the State shall reimburse Rutgers, The State University for such cost or loss, subject to appropriation by the Legislature.

L.2012, c.45, s.141.



Section 18A:65-101 - "School Of Biomedical And Health Sciences."

18A:65-101 "School of Biomedical and Health Sciences."

144. a. The schools, institutes, and centers of the University of Medicine and Dentistry of New Jersey, other than the School of Osteopathic Medicine, the entire Stratford campus, the remaining facilities in Camden, and University Hospital, that are transferred to Rutgers, The State University pursuant to section 3 of this act shall comprise a university-wide "School of Biomedical and Health Sciences" within Rutgers, The State University. The School of Biomedical and Health Sciences shall also include the Rutgers University School of Nursing, the Ernest Mario School of Pharmacy, the Institute of Health, Health Policy, and Aging Research, and University Behavioral Healthcare. Any other schools, institutes, or centers may also be included in the School of Biomedical and Health Sciences as deemed appropriate by the president of Rutgers, The State University. As provided pursuant to section 14 of this act, University Hospital shall continue to serve as the principal teaching hospital for all of the Newark-based schools.

b.The president of Rutgers, The State University, with the consent of the board of governors, shall appoint a chancellor, who shall be a physician, to lead the School of Biomedical and Health Sciences. The chancellor shall be based at Rutgers University-Newark and shall report directly to the president of Rutgers, The State University.

There shall be a provost for Rutgers University-Newark responsible for biomedical and health sciences programs located in Newark and a provost, appointed by the president of Rutgers, The State University, for Rutgers University-New Brunswick responsible for biomedical and health sciences programs located in Middlesex County to report to the chancellor.

c.The School of Biomedical and Health Sciences shall be supported through a separate line item in the annual appropriations act.

L.2012, c.45, s.144.



Section 18A:65-102 - Transfer Of Monies, Personnel.

18A:65-102 Transfer of monies, personnel.

148. All monies including, but not limited to, grants, appropriations, capital improvement expenditures, research funds, State-funded personnel, institutional support, and grants-in-aid, previously allocated or otherwise provided to the University of Medicine and Dentistry of New Jersey for the use of Robert Wood Johnson Medical School, regardless of source, which remain unexpended on the effective date of P.L.2012, c.45 (C.18A:64M-1 et al.) shall be transferred to Rutgers, The State University.

L.2012, c.45, s.148.



Section 18A:65A-1 - Implementation Of Energy Savings Improvement Program By Public Institution Of Higher Education; Definitions.

18A:65A-1 Implementation of energy savings improvement program by public institution of higher education; definitions.

4. a. (1) The board of trustees of a public institution of higher education may implement an energy savings improvement program in the manner provided by this section whenever it determines that the savings generated from reduced energy use from the program will be sufficient to cover the cost of the program's energy conservation measures as set forth in an energy savings plan. Under such a program, a board of trustees may enter into an energy savings services contract with an energy services company to implement the program or the board may authorize separate contracts to implement the program. The provisions of: N.J.S.18A:64-1 et seq., in the case of any State college; P.L.1995, c.400 (C.18A:64E-12 et seq.), in the case of the New Jersey Institute of Technology; N.J.S.18A:65-1 et seq., in the case of Rutgers, the State University; P.L.2012, c.45 (C.18A:64M-1 et al.), in the case of Rowan University; and N.J.S.18A:64A-1 et seq., in the case of the county colleges; shall apply to any contracts awarded pursuant to this section to the extent that the provisions of such law are not inconsistent with any provision of this section.

In the case of Rutgers, the State University, references in this section to the board of trustees shall mean the Rutgers board of governors.

(2)An educational facility alteration required to properly implement other energy efficiency or energy conservation measures, or both, may be included as part of an energy savings services contract, in which case, notwithstanding any other provision of law, rule, regulation, or order to the contrary, the facility alteration may be undertaken or supervised by the energy services company performing the energy savings services contract if:

(a)the total cost of the improvement does not exceed 15 percent of the total cost of the work to be performed under the energy savings services contract; and

(b) (i) the improvement is necessary to conform to a law, rule, or regulation, or order, or (ii) an analysis within an approved proposal, or the board of trustees, at the time of the award of the proposal, demonstrates that there is an economic advantage to the board of trustees implementing the improvement as part of the energy savings services contract, and the savings rationale for the improvement is documented and supported by reasonable justification.

b. (1) To be eligible to enter into an energy savings services contract, an energy services company shall be a commercial entity that is qualified to provide energy savings services in accordance with the provisions of this section. A public institution of higher education may enter into an energy savings services contract through public advertising for bids and the receipt of bids therefor.

(2) (a) Public works activities performed under an energy savings improvement program shall be subject to all requirements regarding public bidding, bid security, performance guarantees, insurance and other public contracting requirements that are applicable to public works contracts, to the extent not inconsistent with this section. A general contractor, energy services company serving as general contractor, or any subcontractor hired for the furnishing of plumbing and gas fitting and all kindred work, and of steam and hot water heating and ventilating apparatus, steam power plants and kindred work, and electrical work, structural steel and ornamental iron work, shall be classified by the Division of Property Management and Construction in the Department of the Treasury in order to perform public works activities under an energy savings improvement program.

(b)Individuals or organizations performing energy audits, acting as commissioning agents, or conducting verification of energy savings plans, implementation of energy conservation measures, or verifying guarantees shall be prequalified by the Division of Property Management and Construction in the Department of the Treasury to perform their work under an energy savings improvement program.

(c)Where there is a need for compatibility of a direct digital control system with previously installed control systems and equipment, the bid specifications may include a requirement for proprietary goods, and if so included, the bid specification shall set forth an allowance price for its supply which shall be used by all bidders in the public bidding process.

(3) (a) An energy services company may be designated as the general contractor for improvements to be made pursuant to an energy savings plan, provided that the hiring of subcontractors that are required to be classified pursuant to subparagraph (a) of paragraph (2) of this subsection shall be performed in accordance with the procedures and requirements set forth pursuant to the public bidding requirements of the board of trustees. A contract with an energy savings company shall include, but not be limited to: preparation of an energy savings plan; the responsibilities of the parties for project schedules, installations, performance and quality, payment of subcontractors, project completion, commissioning, savings implementation; a requirement that the savings to be achieved by energy conservation measures be verified upon commissioning of the improvements; allocation of State and federal rebates and tax credits; and any other provisions deemed necessary by the parties.

(b)All workers performing public works activities for subcontractors awarded contracts by an energy services company pursuant to this section shall be paid prevailing wages in accordance with the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.). All subcontractors shall comply with the provisions of "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.). Only firms appropriately classified as contractors by the Division of Property Management and Construction shall be eligible to be awarded a contract as a subcontractor of an energy services company under this section for performing public works activities pursuant to regulations adopted by the Division of Property Management and Construction.

(c)In order to expedite communications with an energy services company and facilitate the implementation of an energy savings improvement program, a board of trustees may designate or appoint an employee of the public institution of higher education with decision-making authority to coordinate with the energy services company and to address issues associated with the implementation of an energy savings improvement program as they arise, provided that any decision requiring a change order shall be made only upon the approval of the board of trustees of the public institution of higher education.

(4)A subsidiary or wholly-owned or partially-owned affiliate of the energy services company shall not be an eligible contractor or subcontractor under an energy savings services contract.

c.An energy savings improvement program may be financed through a lease-purchase agreement or through the issuance of energy savings obligations pursuant to this subsection.

(1)An energy savings improvement program may be financed through a lease-purchase agreement between a board of trustees and an energy services company or other public or private entity. Under a lease-purchase agreement, ownership of the energy savings equipment or improved facilities shall pass to the board of trustees when all lease payments have been made. Notwithstanding the provisions of any other law to the contrary, the duration of such a lease-purchase agreement shall not exceed 15 years, except that the duration of a lease purchase agreement for a combined heat and power or cogeneration project shall not exceed 20 years. For the purposes of this paragraph, the duration of the repayment term of a lease-purchase agreement shall commence on the date upon which construction and installation of the energy savings equipment, "combined heat and power facility" or "cogeneration facility," as those terms are defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other energy conservation measures undertaken pursuant to the energy savings plan, have been completed.

(2)Any lease-purchase or other agreement entered into in connection with an energy savings improvement program may be a general obligation of the public institution of higher education pursuant to this subsection, and may contain: a clause making it subject to the availability and appropriation annually of sufficient funds as may be required to meet the extended obligation; and a non-substitution clause maintaining that if the agreement is terminated for non-appropriation, the board of trustees may not replace the leased equipment or facilities with equipment or facilities that perform the same or similar functions.

(3)A board of trustees may arrange for incurring energy savings obligations to finance an energy savings improvement program and may enter into any agreement with the New Jersey Educational Facilities Authority or other persons in connection with the issuance by the authority of its obligations on behalf of the public institution of higher education in order to finance the institution's energy savings improvement program. Energy savings obligations may be funded through appropriations for utility services in the annual budget of the board, or incurred as a general obligation of the public institution of higher education in connection with the issuance by the New Jersey Educational Facilities Authority of bonds or notes pursuant to N.J.S.18A:72A-2 et seq., or, in the case of a county college, by a sponsoring county as a refunding bond pursuant to N.J.S.40A:2-52 et seq., including the issuance of bond anticipation notes as may be necessary, provided that all such bonds and notes mature within the periods authorized for such energy savings obligations.

(4)Lease-purchase agreements and energy savings obligations shall not be used to finance maintenance, guarantees, or verification of guarantees of energy conservation measures. Lease-purchase agreements and energy savings obligations may be used to finance the cost of an energy audit or the cost of verification of energy savings as part of adopting an energy savings plan. Maturity schedules of lease-purchase agreements or energy savings obligations shall not exceed the estimated average useful life of the energy conservation measures.

d. (1) The energy audit component of an energy savings improvement program shall be conducted either by the board of trustees or by a qualified third party retained by the board for that purpose. It shall not be conducted by an energy services company subsequently hired to develop an energy savings improvement program. The energy audit shall identify the current energy use of any or all facilities and energy conservation measures that can be implemented in which the energy savings and energy efficiency could be realized and maximized.

(2)To implement an energy savings improvement program, a board of trustees shall develop an energy savings plan that consists of one or more energy conservation measures. The plan shall:

(a)contain the results of an energy audit;

(b)describe the energy conservation measures that will comprise the program;

(c)estimate greenhouse gas reductions resulting from those energy savings;

(d)identify all design and compliance issues that require the professional services of an architect or engineer and identify who will provide these services;

(e)include an assessment of risks involved in the successful implementation of the plan;

(f)identify the eligibility for, and costs and revenues associated with the PJM Independent System Operator for demand response and curtailable service activities;

(g)include schedules showing calculations of all costs of implementing the proposed energy conservation measures and the projected energy savings;

(h)identify maintenance requirements necessary to ensure continued energy savings, and describe how they will be fulfilled; and

(i)if developed by an energy services company, a description of, and cost estimates of an energy savings guarantee.

All professionals providing engineering services under the plan shall have errors and omissions insurance.

(3)Prior to the adoption of the plan, the board of trustees shall contract with a qualified third party to verify the projected energy savings to be realized from the proposed program have been calculated as required by subsection e. of this section.

(4)Upon adoption, the plan shall be submitted to the Board of Public Utilities, which shall post it on the Internet on a public webpage maintained for such purpose. If the board of trustees maintains its own website, it shall also post the plan on that site. The Board of Public Utilities may require periodic reporting concerning the implementation of the plan.

(5)Verification by a qualified third party shall be required when energy conservation measures are placed in service or commissioned, to ensure the savings projected in the energy savings plan shall be achieved.

(6)Energy-related capital improvements that do not reduce energy usage may be included in an energy savings improvement program but the cost of such improvements shall not be financed as a lease-purchase or through energy savings obligations authorized by subsection c. of this section. Nothing herein is intended to prevent the financing of such capital improvements through otherwise authorized means.

(7)A qualified third party when required by this subsection may include an employee of the public institution of higher education who is properly trained and qualified to perform such work.

e. (1) (a) The calculation of energy savings for the purposes of determining that the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures, as provided in subsection a. of this section, shall involve determination of the dollar amount saved through implementation of an energy savings improvement program using the guidelines of the International Performance Measurement and Verification Protocol or other protocols approved by the Board of Public Utilities and standards adopted by the Board of Public Utilities pursuant to this section. The calculation shall include all applicable State and federal rebates and tax credits, but shall not include the cost of an energy audit and the cost of verifying energy savings. The calculation shall state which party has made application for rebates and credits and how these applications translate into energy savings.

(b)During the procurement phase of an energy savings improvement program, an energy services company's proposal submitted in response to a request for proposal shall not include a savings calculation that assumes, includes, or references capital cost avoidance savings, the current or projected value of a "solar renewable energy certificate," as defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other environmental or similar attributes or benefits of whatever nature that derive from the generation of renewable energy, and any costs or discounts associated with maintenance services, an energy savings guarantee, or third party verification of energy conservation measures and energy savings. The calculation of energy savings shall utilize and specifically reference as a benchmark the actual demand and energy components of the public utility tariff rate applicable to the board of trustees then in effect, and not a blended rate that aggregates, combines, or restates in any manner the distinct demand and energy components of the public utility tariff rate into a single combined or restated tariff rate. If an energy services company submits a proposal to a board of trustees that does not calculate projected energy savings in the manner required by this subsection, such proposal shall be rejected by the board of trustees.

(2)For the purposes of this section, the Board of Public Utilities shall adopt standards and uniform values for interest rates and escalation of labor, electricity, oil, and gas, as well as standards for presenting these costs in a life cycle and net present value format, standards for the presentation of obligations for carbon reductions, and other standards that the board may determine necessary.

f. (1) When an energy services company is awarded an energy savings services contract, it shall offer the board of trustees the option to purchase, for an additional amount, an energy savings guarantee. The guarantee, if accepted by a separate vote of the board of trustees, shall insure that the energy savings resulting from the energy savings improvement program, determined periodically over the duration of the guarantee, will be sufficient to defray all payments required to be made pursuant to the lease-purchase agreement or energy savings obligation, and if the savings are not sufficient, the energy services company will reimburse the board of trustees for any additional amounts. Annual costs of a guarantee shall not be financed or included as costs in an energy savings plan but shall be fully disclosed in an energy savings plan.

(2)When a guaranteed energy savings option is purchased, the contract shall require a qualified third party to verify the energy savings at intervals established by the parties.

(3)When an energy services company is awarded an energy savings services contract to provide or perform goods or services for the purpose of enabling a board of trustees to conserve energy through energy efficiency equipment, including a "combined heat and power facility" as that term is defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), on a self-funded basis, such contract shall extend for a term of up to 15 years for energy efficiency projects, and for up to 20 years for a combined heat and power facility after construction completion. If a board of trustees shall elect to contract with an energy services company for an energy savings guarantee in connection with a contract awarded pursuant to this section, such guarantee may extend for a term of up to 15 years for energy efficiency projects, or up to 20 years for a combined heat and power facility after construction completion.

g.As used in this section:

"direct digital control systems" means the devices and computerized control equipment that contain software and computer interfaces that perform the logic that control a building's heating, ventilating, and air conditioning system. Direct digital controls shall be open protocol format and shall meet the interoperability guidelines established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers;

"educational facility" means a structure suitable for use as a dormitory, dining hall, student union, administrative building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, teaching hospital, and parking, maintenance, storage or utility facility or energy conservation measures and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education, and public libraries, and the necessary and usual attendant and related facilities and equipment, but shall not include any facility used or to be used for sectarian instruction or as a place for religious worship;

"energy conservation measure" means an improvement that results in reduced energy use, including, but not limited to, installation of energy efficient equipment; demand response equipment; combined heat and power systems; facilities for the production of renewable energy; water conservation measures, fixtures or facilities; building envelope improvements that are part of an energy savings improvement program; and related control systems for each of the foregoing;

"energy related capital improvement" means a capital improvement that uses energy but does not result in a reduction of energy use;

"energy saving obligation" means a bond, note or other agreement evidencing the obligation to repay borrowed funds incurred in order to finance energy saving improvements;

"energy savings" means a measured reduction in fuel, energy, operating or maintenance costs resulting from the implementation of one or more energy conservation measures services when compared with an established baseline of previous fuel, energy, operating or maintenance costs, including, but not limited to, future capital replacement expenditures avoided as a result of equipment installed or services performed as part of an energy savings plan;

"energy savings improvement program" means an initiative of a public institution of higher education to implement energy conservation measures in existing facilities, provided that the value of the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures;

"energy savings plan" means the document that describes the actions to be taken to implement the energy savings improvement program;

"energy savings services contract" means a contract with an energy savings company to develop an energy savings plan, prepare bid specifications, manage the performance, provision, construction, and installation of energy conservation measures by subcontractors, to offer a guarantee of energy savings derived from the implementation of an energy savings plan, and may include a provision to manage the bidding process;

"energy services company" means a commercial entity that is qualified to develop and implement an energy savings plan in accordance with the provisions of this section;

"public works activities" means any work subject to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.); and

"water conservation measure" means an alteration to a facility or equipment that reduces water consumption, maximizes the efficiency of water use, or reduces water loss.

h. (1) The State Treasurer and the Board of Public Utilities may take such action as is deemed necessary and consistent with the intent of this section to implement its provisions.

(2)The State Treasurer and the Board of Public Utilities may adopt implementation guidelines or directives, and adopt such administrative rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary for the implementation of those agencies' respective responsibilities under this section, except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the State Treasurer and the Board of Public Utilities may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as deemed necessary to implement the provisions of this act which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted or re-adopted in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.4, s.4; amended 2012, c.45, s.88; 2012, c.55, s.2.



Section 18A:66-1 - Short Title

18A:66-1. Short title
This article shall be known as the "Teachers' Pension and Annuity Fund Law."

L.1967, c.271; amended by L.1971, c. 121, s. 1, eff. April 29, 1971.



Section 18A:66-2 - Definitions.

18A:66-2 Definitions.

18A:66-2. As used in this article:

a."Accumulated deductions" means the sum of all the amounts, deducted from the compensation of a member or contributed by or in behalf of the member, including interest credited to January 1, 1956, standing to the credit of the member's individual account in the annuity savings fund.

b."Annuity" means payments for life derived from the accumulated deductions of a member as provided in this article.

c."Beneficiary" means any person receiving a retirement allowance or other benefit as provided in this article.

d. (1) "Compensation" means the contractual salary, for services as a teacher as defined in this article, which is in accordance with established salary policies of the member's employer for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary or extracurricular duties beyond the regular school day or the regular school year.

(2)In the case of a person who becomes a member of the retirement system on or after July 1, 2007, "compensation" means the amount of the contractual salary equivalent to the annual maximum wage contribution base for Social Security, pursuant to the Federal Insurance Contributions Act, for services as a teacher as defined in this article, which is in accordance with established salary policies of the member's employer for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary or extracurricular duties beyond the regular school day or the regular school year. This paragraph shall not apply to a person who at the time of enrollment in the retirement system on or after July 1, 2007 transfers service credit from another State-administered retirement system pursuant to N.J.S.18A:66-15.1, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after July 1, 2007 pursuant to N.J.S.18A:66-53.2 after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

For the period of July 1, 2009 through June 30, 2011, "contractual salary" for State employees shall include wage increases under a collective negotiations agreement notwithstanding that, by amendment to that collective negotiations agreement, the effective date of the contractual increase has been deferred. For the purpose of this paragraph, "State employee" means an employee in the Executive Branch of State government of New Jersey.

e."Employer" means the State, the board of education or any educational institution or agency of or within the State by which a teacher is paid.

f. (1) "Final compensation" means the average annual compensation for which contributions are made for the three years of creditable service in New Jersey immediately preceding the member's retirement or death, or it shall mean the average annual compensation for New Jersey service for which contributions are made during any three fiscal years of his or her membership providing the largest possible benefit to the member or the member's beneficiary.

(2)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1, "final compensation" means the average annual compensation for which contributions are made for the five years of creditable service in New Jersey immediately preceding the member's retirement or death, or it shall mean the average annual compensation for New Jersey service for which contributions are made during any five fiscal years of his or her membership providing the largest possible benefit to the member or the member's beneficiary.

g."Fiscal year" means any year commencing with July 1, and ending with June 30, next following.

h."Pension" means payments for life derived from appropriations made by the State or employers to the Teachers' Pension and Annuity Fund.

i."Annuity reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of an annuity, granted under the provisions of this article, computed on the basis of such mortality tables recommended by the actuary as the board of trustees adopts, with regular interest.

j."Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of a pension granted to a member from the Teachers' Pension and Annuity Fund, computed on the basis of such mortality tables recommended by the actuary as the board of trustees adopts, with regular interest.

k."Present-entrant" means any member of the Teachers' Pension and Annuity Fund who had established status as a "present-entrant member" of said fund prior to January 1, 1956.

l."Rate of contribution initially certified" means the rate of contribution certified by the retirement system in accordance with N.J.S.18A:66-29.

m."Regular interest" shall mean interest as determined by the State Treasurer, after consultation with the Directors of the Divisions of Investment and Pensions, the board of trustees and the actuary. It shall bear a reasonable relationship to the percentage rate of earnings on investments based on the market value of assets but shall not exceed the assumed percentage rate of increase applied to salaries plus 3%, provided however that the board of trustees shall not set the average percentage rate of increase applied to salaries below 6%.

n."Retirement allowance" means the pension plus the annuity.

o."School service" means any service as a "teacher" as defined in this section.

p."Teacher" means any regular teacher, special teacher, helping teacher, teacher clerk, principal, vice-principal, supervisor, supervising principal, director, superintendent, city superintendent, assistant city superintendent, county superintendent, State Commissioner or Assistant Commissioner of Education, members of the State Department of Education who are certificated, unclassified professional staff and other members of the teaching or professional staff of any class, public school, high school, normal school, model school, training school, vocational school, truant reformatory school, or parental school, and of any and all classes or schools within the State conducted under the order and superintendence, and wholly or partly at the expense of the State Board of Education, of a duly elected or appointed board of education, board of school directors, or board of trustees of the State or of any school district or normal school district thereof, and any persons under contract or engagement to perform one or more of these functions. It shall also mean any person who serves, while on an approved leave of absence from regular duties as a teacher, as an officer of a local, county or State labor organization which represents, or is affiliated with an organization which represents, teachers as defined in this subsection. No person shall be deemed a teacher within the meaning of this article who is a substitute teacher. In all cases of doubt the board of trustees shall determine whether any person is a teacher as defined in this article.

q."Teachers' Pension and Annuity Fund," hereinafter referred to as the "retirement system" or "system," is the corporate name of the arrangement for the payment of retirement allowances and other benefits under the provisions of this article, including the several funds placed under said system. By that name all its business shall be transacted, its funds invested, warrants for money drawn, and payments made and all of its cash and securities and other property held.

r."Veteran" means any honorably discharged officer, soldier, sailor, airman, marine or nurse who served in any Army, Air Force or Navy of the Allies of the United States in World War I between July 14, 1914, and November 11, 1918, or who served in any Army, Air Force or Navy of the Allies of the United States in World War II, between September 1, 1939, and September 2, 1945, and who was inducted into such service through voluntary enlistment, and was a citizen of the United States at the time of such enlistment, and who did not, during or by reason of such service, renounce or lose United States citizenship, and any officer, soldier, sailor, marine, airman, nurse or army field clerk who has served in the active military or naval service of the United States and has or shall be discharged or released therefrom under conditions other than dishonorable, in any of the following wars, uprisings, insurrections, expeditions or emergencies, and who has presented to the retirement system evidence of such record of service in form and content satisfactory to said retirement system:

(1)The Indian wars and uprisings during any of the periods recognized by the War Department of the United States as periods of active hostility;

(2)The Spanish-American War between April 20, 1898, and April 11, 1899;

(3)The Philippine insurrections and expeditions during the periods recognized by the War Department of the United States as of active hostility from February 4, 1899, to the end of 1913;

(4)The Peking relief expedition between June 20, 1900, and May 27, 1902;

(5)The army of Cuban occupation between July 18, 1898, and May 20, 1902;

(6)The army of Cuban pacification between October 6, 1906, and April 1, 1909;

(7)The Mexican punitive expedition between March 14, 1916, and February 7, 1917;

(8)The Mexican border patrol, having actually participated in engagements against Mexicans between April 12, 1911, and June 16, 1919;

(9)World War I, between April 6, 1917, and November 11, 1918;

(10) World War II, between September 16, 1940, and December 31, 1946, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran, whether or not that person has completed the 90-day service as herein provided;

(11) Korean conflict on or after June 23, 1950, and on or prior to January 31, 1955, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran, whether or not that person has completed the 90-day service as herein provided; and provided further that any member classed as a veteran pursuant to this subsection prior to August 1, 1966, shall continue to be classed as a veteran, whether or not that person completed the 90-day service between said dates as herein provided;

(12) Lebanon crisis, on or after July 1, 1958, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 1, 1958 or the date of termination of that conflict, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(13) Vietnam conflict, on or after December 31, 1960, and on or prior to May 7, 1975, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; and exclusive of any service performed pursuant to the provisions of section 511(d) of Title 10, United States Code, pursuant to an enlistment in the Army National Guard or as a reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran, whether or not that person has completed the 90-day service as herein provided;

(14) Lebanon peacekeeping mission, on or after September 26, 1982, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before December 1, 1987 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(15) Grenada peacekeeping mission, on or after October 23, 1983, who has served in Grenada or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 21, 1983 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(16) Panama peacekeeping mission, on or after December 20, 1989 or the date of inception of that mission, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in Panama or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before January 31, 1990 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(17) Operation "Desert Shield/Desert Storm" mission in the Arabian peninsula and the Persian Gulf, on or after August 2, 1990 or the date of inception of that operation, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in the Arabian peninsula or on board any ship actively engaged in patrolling the Persian Gulf for a period, continuous or in the aggregate, of at least 14 days commencing on or before the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(18) Operation Northern Watch and Operation Southern Watch, on or after August 27, 1992, or the date of inception of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of inception is earliest, who served in the theater of operation, including in the Arabian peninsula and the Persian Gulf, and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service, commencing on or before the date of termination of the operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of termination is latest; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(19) Operation "Restore Hope" in Somalia, on or after December 5, 1992, or the date of inception of that operation as proclaimed by the President of the United States or Congress, whichever date is earliest, who has served in Somalia or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before March 31, 1994; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14-day service as herein provided;

(20) Operations "Joint Endeavor" and "Joint Guard" in the Republic of Bosnia and Herzegovina, on or after November 20, 1995, who served in such active service in direct support of one or both of the operations for at least 14 days, continuously or in the aggregate, commencing on or before June 20, 1998, and (1) was deployed in that nation or in another area in the region, or (2) was on board a United States naval vessel operating in the Adriatic Sea, or (3) operated in airspace above the Republic of Bosnia and Herzegovina; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person completed the 14-day service requirement;

(21) Operation "Enduring Freedom", on or after September 11, 2001, who served in a theater of operation and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided; and

(22) Operation "Iraqi Freedom", on or after the date the President of the United States or the United States Secretary of Defense designates as the inception date of that operation, who served in Iraq or in another area in the region in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided.

"Veteran" also means any honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits.

s."Child" means a deceased member's unmarried child either (a) under the age of 18 or (b) of any age who, at the time of the member's death, is disabled because of mental retardation or physical incapacity, is unable to do any substantial, gainful work because of the impairment and the impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the medical board.

t. (1) "Widower," for employees of the State, means the man to whom a member was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), at least five years before the date of her death and to whom she continued to be married or a domestic partner until the date of her death and who was receiving at least one-half of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widower will be considered terminated by marriage of, or establishment of a domestic partnership by, the widower subsequent to the death of the member. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(2)Subject to the provisions of paragraph (3) of this subsection, "widower," for employees of public employers other than the State, means the man to whom a member was married at least five years before the date of her death and to whom she continued to be married until the date of her death and who was receiving at least one-half of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widower shall be considered terminated by marriage of the widower subsequent to the death of the member. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(3)A public employer other than the State may adopt a resolution providing that the term "widower" as defined in paragraph (2) of this subsection shall include domestic partners as provided in paragraph (1) of this subsection.

u. (1) "Widow," for employees of the State, means the woman to whom a member was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), at least five years before the date of his death and to whom he continued to be married or a domestic partner until the date of his death and who was receiving at least one-half of her support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widow will be considered terminated by the marriage of, or establishment of a domestic partnership by, the widow subsequent to the member's death. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(2)Subject to the provisions of paragraph (3) of this subsection, "widow," for employees of public employers other than the State, means the woman to whom a member was married at least five years before the date of his death and to whom he continued to be married until the date of his death and who was receiving at least one-half of her support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widow shall be considered terminated by the marriage of the widow subsequent to the member's death. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(3)A public employer other than the State may adopt a resolution providing that the term "widower" as defined in paragraph (2) of this subsection shall include domestic partners as provided in paragraph (1) of this subsection.

v."Parent" means the parent of a member who was receiving at least one-half of the parent's support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

w."Medical board" means the board of physicians provided for in N.J.S.18A:66-56.

x.(1) "Spouse," for employees of the State, means the husband or wife, or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), of a member.

(2)Subject to the provisions of paragraph (1) of this subsection, "spouse," for employees of public employers other than the State, means the husband or wife of a member.

(3)A public employer other than the State may adopt a resolution providing that the term "spouse" as defined in paragraph (2) of this subsection shall include domestic partners as provided in paragraph (1) of this subsection.

amended 1968, c.228, s.1; 1970, c.57, s.5; 1971, c.119, s.2; 1971, c.121, s.2; 1972, c.166, s.2; 1976, c.53, s.1; 1986, c.24; 1989, c.198, s.1; 1991, c.389, s.4; 1991, c.390, s.2; 1992, c.41, s.1; 1992, c.125, s.1; 1995, c.406, s.2; 2001, c.127, s.2; 2001, c.128, s.1; 2003, c.197, s.2; 2003, c.246, s.45; 2005, c.64, s.2; 2007, c.103, s.9; 2009, c.85, s.2; 2010, c.1, s.20.



Section 18A:66-2.1 - Teachers; Membership In Teachers' Pension And Annuity Fund

18A:66-2.1. Teachers; membership in Teachers' Pension and Annuity Fund
Any individual in the categories specified in section 1 p. of this act, who was a member of the Teachers' Pension and Annuity Fund on December 11, 1975, shall be considered to be in continuous membership in that system.

L.1976, c. 53, s. 2, eff. July 22, 1976.



Section 18A:66-2.2 - Veteran Status Determined For Retirement Allowance.

18A:66-2.2 Veteran status determined for retirement allowance.

4.The Adjutant General of the Department of Military and Veterans' Affairs shall be responsible for determining whether any person seeking to be considered a "veteran" under N.J.S.18A:66-2, for the purpose of eligibility for a veteran's retirement allowance, meets the criteria set forth therein and adjudicating an appeal from any person disputing this determination. The determination of the Adjutant General shall be binding upon the Division of Pensions and Benefits.

L.2000,c.127,s.4.



Section 18A:66-3 - Teachers' Pension And Annuity Fund Continued

18A:66-3. Teachers' pension and annuity fund continued
Notwithstanding the repeal of sections 24 to 110, inclusive, of chapter 13 of Title 18 of the Revised Statutes with all amendments and supplements thereto, as of January 1, 1956, by section 3 of chapter 37 of the laws of 1955, saved from repeal in section 18A:66-91 of this article, and the further repeal of all of the other sections of said chapter 13 of Title 18 of the Revised Statutes by section 18A:76-3 of this law, the teachers' pension and annuity fund is continued with its membership and all of its securities, investments and other assets and, except as otherwise provided in this article, all obligations and liabilities existing as of the effective date of this article, shall be hereafter administered in accordance with the provisions of this article and any benefits and allowances granted under the statutes repealed by said section prior to the effective date of this article shall be continued in the same manner and under the same conditions as originally granted.

L.1967, c.271.



Section 18A:66-4 - Membership.

18A:66-4 Membership.

18A:66-4. a. The membership of the retirement system shall consist of:

(a)all members of the teachers' pension and annuity fund enrolled as such as of December 31, 1955;

(b)any person becoming a teacher on or after January 1, 1956, except any person who has attained the age of 60 years prior to becoming a teacher after June 30, 1958 but before July 1, 1968;

(c)every teacher veteran as of January 1, 1956, who is not a member of the "Teachers' Pension and Annuity Fund" as of such date and who shall not have notified the board of trustees within 30 days of such date that he does not desire to become a member;(d)any teacher employed on January 1, 1956, who is not a member of the Teachers' Pension and Annuity Fund and who elects to become a member under the provisions of N.J.S.18A:66-10.

b.(1) Before or on November 1, 2008, no person in employment, office or position, for which the annual salary or remuneration is fixed at less than $500.00 shall be eligible to become a member of the retirement system.

(2)After November 1, 2008, a person who was a member of the retirement system on that date and continuously thereafter shall be eligible to be a member of the retirement system in employment, office or position, for which the annual salary or remuneration is fixed at $500 or more.

(3)After November 1, 2008 and before or on the effective date of P.L.2010, c.1, a person who was not a member of the retirement system on November 1, 2008, or who was a member of the retirement system on that date but not continuously thereafter, and who is in employment, office or position, for which the annual salary or remuneration is certified by the applicable public entity at $7,500 or more, shall be eligible to become a member of the retirement system. The $7,500 minimum annual salary or remuneration amount shall be adjusted annually by the Director of the Division of Pensions and Benefits, by regulation, in accordance with changes in the Consumer Price Index but by no more than 4 percent. "Consumer Price Index" means the average of the annual increase, expressed as a percentage, in the consumer price index for all urban consumers in the New York City and Philadelphia metropolitan statistical areas during the preceding calendar year as reported by the United States Department of Labor.

(4)After the effective date of P.L.2010, c.1, no person in an employment, office or position of the State, or an agency, board, commission, authority or instrumentality of the State, for which the hours of work are fixed at fewer than 35 per week shall be eligible to become a member of the retirement system; and no person in employment, office or position with a board of education or other education employer for which the hours of work are fixed by a resolution of the board of education or other education employer at fewer than 32 per week shall be eligible to become a member of the retirement system. Any hour or part thereof, during which the person does not work due to the person's participation in a voluntary or mandatory furlough program shall not be deducted in determining if a person's hours of work are fixed at fewer than 35 or 32 per week, as appropriate, for the purpose of eligibility.

amended 1968, c.229, s.1; 2008, c.89, s.5; 2010, c.1, s.1.



Section 18A:66-4.1 - Appeal For Person Denied Membership In Tpaf.

18A:66-4.1 Appeal for person denied membership in TPAF.


13.An appeal by any person who is denied membership in the Teachers' Pension and Annuity Fund shall be transmitted as a contested case, along with all relevant materials and documents, by the State Treasurer to the Office of Administrative Law which shall conduct an adjudicatory proceeding thereon pursuant to the "Administrative Procedure Act," P.L.1968, C.410 (C.52:14B-1 et seq.).

L.2008, c.89, s.13.



Section 18A:66-4.2 - Inapplicability Of Certain Statutes Relative To Certain Transferred Service Credit.

18A:66-4.2 Inapplicability of certain statutes relative to certain transferred service credit.

34. The provisions of N.J.S.18A:66-2, N.J.S.18A:66-36, N.J.S.18A:66-37, N.J.S.18A:66-44, and N.J.S.18A:66-71 concerning persons who become members of the retirement system on or after the effective date of P.L.2010, c.1 shall not apply to a person who at the time of enrollment in the retirement system on or after that effective date transfers service credit, as permitted, from another State-administered retirement system of which the person was a member immediately prior to the effective date and continuously thereafter, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after that effective date after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

L.2010, c.1, s.34.



Section 18A:66-5 - Classes Of Members

18A:66-5. Classes of members
The retirement system shall classify the members in such groups by age as it may determine for actuarial purposes.

The system shall further classify the membership by benefit rates as class A or class B members, as follows:

"Class A" shall include those members who contribute to the annuity savings fund at a per centum salary, computed to be sufficient, with regular interest, to procure for the member, one retirement for service, an annuity equal to 1/140 of his final compensation for each year of service as a member.

"Class B" shall include those members who have elected or who shall hereafter contribute to the annuity savings fund at a higher rate per centum, computed to be sufficient, with regular interest, to procure for the member, on retirement for service, an annuity equal to 1/120 of his final compensation for each year of service as a member.

Any member on December 31, 1955, may by his election contribute to the retirement system at the rate of contribution applicable to class B members of the public employees' retirement system as of January 2, 1955, based upon the member's age when he last became a member. He shall thereafter be classified as a class B member. Any such member may elect to increase his accumulated deductions by the amount deemed necessary by the board of trustees on the advice of the actuary in order to receive credit as a class B member for all or part of his service prior to the date of such election. The board of trustees shall establish the necessary rules governing the election by members of class B credit for all service.

Any member on December 31, 1955, who is not a veteran and who does not elect to receive class B credit for all or any portion of his service shall receive credit as a class A member for all service not credited as class B service. Any such member who does not elect class B membership shall contribute at the rate of contribution initially certified to him upon his last becoming a member; provided, however, that any such person who became a member after June 30, 1946, shall have his contributions on and after January 1, 1955, based on the rates of contribution applicable on June 30, 1946, for his age at the time he last became a member.

L.1967, c.271; amended by L.1968, c. 228, s. 2, eff. July 31, 1968; L.1979, c. 106, s. 5, eff. July 1, 1979.



Section 18A:66-5.1 - Increase In Tpaf Retirement Allowance.

18A:66-5.1 Increase in TPAF retirement allowance.

15.The retirement allowance of each retiree under N.J.S.18A:66-36, N.J.S.18A:66-37, N.J.S.18A:66-44, and N.J.S.18A:66-71d., or the retiree's beneficiary pursuant to N.J.S.18A:66-47, on the effective date of this act, P.L.2001, c.133, shall be increased by a percentage equivalent to the percentage increase in the fraction of final compensation for each year of credited service for the total retirement allowance under these sections made by this act, P.L.2001, c.133. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.133,s.15.



Section 18A:66-6 - New Members Placed In Class B

18A:66-6. New members placed in class B
Any person becoming a member on or after January 1, 1956, shall become a class B member as a condition of his employment, and thereafter shall participate in the retirement system under the same conditions and with the same rights and privileges as other members, except as hereinafter provided.

L.1967, c.271.



Section 18A:66-6.1 - Membership Required As Condition Of Employment; Delayed Filing; Contribution; Payment.

18A:66-6.1 Membership required as condition of employment; delayed filing; contribution; payment.

39. a. In the case of any person who was required to become a member of the retirement system as a condition of employment, and whose application for enrollment in the retirement system or whose application for transfer from one employer to another within the system was filed beyond the effective date for his compulsory enrollment in the system or his transfer within the system, such person shall be required to purchase membership credit for his compulsory coverage by paying into the annuity savings fund the amount required by applying, in accordance with N.J.S.18A:66-29, his rate of contribution on his current base salary subject to the retirement system for each year of previous service during which he was required to have been a member.

b.If more than 1 year has elapsed from the time that contributions would have been required from such person, 1/2 of the employee's cost established by the computation provided by subsection a. of this section, will be required of his employer and shall be included in the next budget subsequent to the certification of this special liability by the retirement system. The amount certified by the system shall be payable by the employer to the contingent reserve fund and shall be due and owing to the system even if the employee is no longer in the employ of the employer by the date such moneys are to be paid to the system.

c.The employee's obligation may be satisfied by regular installments, equal to at least 1/2 of the normal contribution to the retirement system, over a maximum period of 10 years, but not more than 2 years in the case of any employee who has attained or will attain age 60 within the 2-year period or, for a person who became a member of the retirement system on or after the effective date of P.L.2008, c.89, has attained or will attain age 62 within the 2-year period.

d.In the case of any person coming under the provisions of this section, full pension credit for the period of employment for which arrears are being paid by the employee shall be given upon the payment of at least 1/2 of the total employee's arrearage obligation and the completion of 1 year of membership and the making of such arrears payments, except that in the case of retirement pursuant to N.J.S.18A:66-36, 18A:66-37, 18A:66-44 and 18A:66-71, the total membership credit for such service shall be in direct proportion as the amount paid bears to the total amount of the arrearage obligation of the employee.

L.1971, c.121, s.39; amended 2008, c.89, s.18.



Section 18A:66-7 - Cessation Of Membership

18A:66-7. Cessation of membership
Membership of any person shall cease:

(a) if, except as provided in section 18A:66-8, he shall discontinue his service for more than two consecutive years;

(b) upon the withdrawal by a member of his accumulated deductions as provided in this article;

(c) upon resignation and election to receive, in lieu of the return of his accumulated deductions, the benefits provided in section 18A:66-36 and 18A:66-37;

(d) upon retirement;

(e) at death;

but not otherwise except as provided in this article.

The pension fund shall send written notice in care of the last employer of a member at least 60 days in advance of the date on which his inactive membership shall expire as provided in subsection (a) of this section.

L.1967, c.271.



Section 18A:66-8 - Continuance Of Membership.

18A:66-8 Continuance of membership.

18A:66-8. a. If a teacher:

(1)is dismissed by an employer by reason of reduction in number of teachers employed in the school district, institution or department when in the judgment of the employer it is advisable to abolish any office, position or employment for reasons of a reduction in the number of pupils, economy, a change in the administrative or supervisory organization or other good cause; or becomes unemployed by reason of the creation of a regional school district or a consolidated school district; or has been discontinued from service without personal fault or through leave of absence granted by an employer or permitted by any law of this State; and

(2)has not withdrawn the accumulated member's contributions from the retirement system, the teacher's membership may continue, notwithstanding any provisions of this article, if the member returns to service within a period of 10 years from the date of discontinuance from service. No credit for retirement purposes shall be allowed to the member covering the period of discontinuance, except as provided in this section. In computing the service or in computing final compensation, no time after September 1, 1919, during which a member shall have been employed as a teacher at an annual salary or remuneration, or a number of hours of work, fixed at less than that which is required for membership pursuant to N.J.S.18A:66-4 as applicable to the member shall be credited. In computing the service or in computing final compensation, no time after the effective date of P.L.2010, c.1, during which a member shall have been employed as a teacher for fewer than 32 hours per week shall be credited, unless the member shall have been a member since that effective date continuously. In the case of a veteran member credit shall be given for service rendered prior to January 1, 1955, in an employment, office or position if the annual salary or remuneration therefor was fixed at not less than $300.00 and the service consisted of the performance of the full duties of the employment, office or position.

b.A teacher may purchase credit for time during which the teacher shall have been absent on an official leave without pay. The credit shall be purchased for a period of time equal to:

(1)three months or the duration of the leave, whichever is less; or

(2)if the leave was due to the member's personal illness, two years or the duration of the leave, whichever is less; or

(3)the period of leave that is specifically allowed for retirement purposes by the provisions of any law of this State.

The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by N.J.S.18A:66-9.

amended 1971, c.121, s.3; 1991, c.138, s.1; 2008, c.89, s.6; 2010, c.1, s.2.



Section 18A:66-8.1 - Discontinuance From Teaching Service Through Voluntary Service In Peace Corps; Continuance Of Membership; Conditions

18A:66-8.1. Discontinuance from teaching service through voluntary service in Peace Corps; continuance of membership; conditions
If a teacher has been or hereafter shall be discontinued from teaching service through voluntary service in the Peace Corps of the United States, his membership in the Teachers' Pension and Annuity Fund shall continue if he has not withdrawn his accumulated deductions, and if he returns to teaching service within a period of 5 years from the date of his discontinuance from service. Any previously held account in the Teachers' Pension and Annuity Fund which has expired as a result of such a discontinuance shall be reconstructed, and credit for retirement purposes shall be allowed to such member covering the period of his service in the Peace Corps. The method of computation, the terms of the purchase and the credit granted shall be identical to those stipulated for the purchase of previous membership service by members of the fund as provided in N.J.S. 18A:66-9.

L.1981, c. 431, s. 1, eff. Jan. 9, 1982.



Section 18A:66-9 - Resumption Of Discontinued Membership

18A:66-9. Resumption of discontinued membership
18A:66-9. If a teacher who has withdrawn the accumulated member's contributions from the retirement system as provided in N.J.S.18A:66-34 is reenrolled as a member, that teacher may purchase credit for all of the previous membership service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions shall have been made during any fiscal year of membership or to the highest annual compensation for service in this State during any fiscal year for which credit is purchased, whichever is highest. The purchase may be made in regular installments, equal to at least one half the full normal contribution to the retirement system, over a maximum period of 10 years.

Any member electing to purchase service credit hereunder who retires prior to completing the payments as agreed with the retirement system will receive pro rata credit for service purchased prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump-sum payment required at that time to provide full credit.

L.1967, c.271; amended 1991,c.138,s.2.



Section 18A:66-10 - Nonmembers May Join

18A:66-10. Nonmembers may join
18A:66-10. Any person who was employed as a teacher prior to January 2, 1955 and who did not join the Teachers' Pension and Annuity Fund may join at any time. The person shall have the option of joining the retirement system as a new member upon proper application with no credit for previous service, or of purchasing membership credit for this previous service. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by N.J.S.18A:66-9.

Any person coming under the provisions of this section shall not be allowed any of the death benefits established by N.J.S.18A:66-38, N.J.S.18A:66-41, N.J.S.18A:66-42, N.J.S.18A:66-44, N.J.S.18A:66-46 and N.J.S.18A:66-53 unless he becomes a member within 12 months after January 1, 1956, or furnishes satisfactory evidence of insurability.

L.1967, c.271; amended 1991,c.138,s.3.



Section 18A:66-11 - Teachers In Military Service May Enroll

18A:66-11. Teachers in military service may enroll
Any teacher who had entered or shall hereafter enter into the active air, military or naval service of the United States before making application for enrollment in the retirement system shall be accepted as a member upon his filing application; provided, such application is made within 3 months after entry into such active air, military or naval service, and his regular salary deduction as provided by section 18A:66-29 shall be paid to the retirement system by the employer as provided by chapter 252 of the laws of 1942, as amended by chapter 326 of the laws of 1942.

L.1967, c.271; amended by L.1971, c. 121, s. 4, eff. April 29, 1971.



Section 18A:66-13 - Prior Service Credit.

18A:66-13 Prior service credit.

18A:66-13. Prior service credit. A member may file a detailed statement of: a. school service and service in a similar capacity in other states and in schools within and outside the United States operated by a department of the United States Government for the instruction of the children of United States Government officers and employees, or b. other public employment in other states or with the United States Government which would be eligible for credit in a State-administered retirement system if the employment was with a public employer in this State, or c. military service in the Armed Forces of the United States, rendered prior to becoming a member, for which the member desires credit, and of such other facts as the retirement system may require. The member may purchase credit for all or a portion of the service evidenced in the statement up to the nearest number of years and months, but not exceeding 10 years, provided however, that a member purchasing that maximum credit may purchase up to five additional years for additional military service qualifying the member as a veteran as defined in N.J.S.18A:66-2. No application shall be accepted for the purchase of credit for such service if, at the time of application, the member has a vested right to retirement benefits in another retirement system based in whole or in part upon that service.

The member may purchase credit for the service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions were made during any prior fiscal year of membership, whichever is greater. The purchase may be made in regular installments, equal to at least one-half the full normal contribution to the retirement system, over a maximum period of 10 years. Neither the State nor the employer of a member who applies to purchase credit for public employment with the United States Government pursuant to subsection b. of this section or for military service pursuant to subsection c. of this section shall be liable for any payment to the retirement system on behalf of the member for the purchase of this credit.

Notwithstanding any provision of this act to the contrary, a member shall not be liable for any costs associated with the financing of pension adjustment benefits and health care benefits for retirees when purchasing credit for school service, public employment in other states or with the United States Government, or military service in the Armed Forces of the United States.

Any member electing to purchase the service who retires prior to completing payments as agreed with the retirement system will receive pro rata credit for service purchased prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump sum payment required at that time to provide full credit.

Notwithstanding any other provision of law to the contrary, service credit established in the retirement system by a member through purchase in accordance with this section, which purchase was made by an application submitted on or after the effective date of P.L.2008, c.89, except a purchase for military service in the Armed Forces of the United States, shall not be eligible for consideration when service is used to determine the qualification of the member for any health care benefits coverage paid, in whole or in part, by a public employer after the member's retirement.

Amended 1985, c.454; 1987, c.247; 1991, c.153, s.1; 2008, c.89, s.3.



Section 18A:66-14 - Credit For Temporary Service

18A:66-14. Credit for temporary service
18A:66-14. Any person employed temporarily as a teacher whose temporary employment resulted, without interruption, in permanent employment, and any person who was employed as a substitute immediately prior to permanent employment may purchase credit for the temporary or substitute service. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by N.J.S.18A:66-9.

L.1967, c.271; amended 1971,c.121,s.5; 1991,c.138,s.4.



Section 18A:66-14.1 - Credit For Military Service

18A:66-14.1. Credit for military service
Any member of the retirement system, born in 1920, having at least 33 years of service credit as an employee of the same school district, which is coterminous with a municipality that had a population of 7,000 to 8,000 people, according to the 1970 census, and said municipality is designated as the county seat of a county of the third class that had a population of 75,000 to 100,000, according to the 1970 census, and borders both the States of New York and Pennsylvania, and who prior to said service served said district in a temporary capacity for a period of not less than 3 months, following which said member was inducted into the U.S. Army and served therein from July 15, 1942, to December, 1945, and then was recalled and served as an officer in the U.S. Army from September, 1950, to June, 1952, receiving an honorable discharge at the conclusion of his military service, shall be granted credit for said military service during 1942 to 1945 to the same extent that he would have been entitled to credit for said service if his temporary employment with the school district had been on a permanent basis.

L.1983, c. 11, s. 1, eff. Jan. 19, 1983.



Section 18A:66-14.2 - Retirement System Credit To Member On Leave Of Absence

18A:66-14.2. Retirement system credit to member on leave of absence
a. Any person who serves, while on an approved leave of absence from regular duties as a teacher, as an officer of a local, county or State labor organization which represents, or is affiliated with an organization which represents, teachers as defined in N.J.S.18A:66-2, shall receive credit in the retirement system for the service. The person receiving the credit shall be liable, with respect to the service to be credited, for payment to the retirement system of both the contributions that would have been required under N.J.S.18A:66-29 and N.J.S.18A:66-31 and the contributions that would have been required under N.J.S.18A:66-33 if that service had been rendered as regular teaching service to the employer granting the leave of absence. The contributions shall be based upon the compensation that would have been received by the person under the locally negotiated salary guide had that person remained in regular teaching service.

b. Any person who, prior to the effective date of this 1989 amendatory and supplementary act, has rendered service as defined in subsection a. and who has not received credit in the retirement system for that service may elect, within one year after that effective date, to purchase credit for the service. The cost of the purchase shall be computed by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase and necessary to provide for the full cost, as considered in developing the purchase factors for military service, attributable to the purchased credit, to the member's salary at that time for a member in regular teaching service or the salary the member would be receiving at that time on the locally negotiated salary guide for a member serving as an officer of a local, county or State labor organization. All other terms of the purchase and the credit granted shall be as stipulated for the purchase of previous membership service by N.J.S.18A:66-9.

L.1989,c.198,s.2.



Section 18A:66-15 - Service Credit For Retirement.

18A:66-15 Service credit for retirement.

18A:66-15. In computing for retirement or for purposes of resignation or separation from service under sections 18A:66-36 and 18A:66-37 the total service of a member about to be retired, the retirement system shall credit him with all service rendered by him since he last became a member and in addition, with all the service to which he is entitled and with no other service. Except as otherwise provided in this article, such service credit shall be final and conclusive for retirement purposes, or for purposes of resignation under sections 18A:66-36 and 18A:66-37, unless the member shall discontinue his service for more than two consecutive years. In the case of a member for whom compensation is defined in paragraph (2) of subsection d. of N.J.S.18A:66-2, the retirement system shall credit the member with the time of all service rendered by the member during the part of any year that the member was a participant of the Defined Contribution Retirement Program, pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 12 of P.L.2007, c.103, and making contributions to that program.

For the purpose of computing service for retirement purposes, the board of trustees shall fix and determine by appropriate rules and regulations how much service in any year shall equal a year of service and part of a year of service. Not more than one year shall be credited for all service in a calendar year.

Amended 2007, c.103, s.17.



Section 18A:66-15.1 - Transfer Or Purchase Of Credit For Service In Other Systems.

18A:66-15.1 Transfer or purchase of credit for service in other systems.

18A:66-15.1. a. A member who is a member of another State-administered retirement system or pension fund at the time of enrollment in the Teachers' Pension and Annuity Fund and who does not contribute to the other system or fund after that time may transfer the service credit in the other system or fund to the Teachers' Pension and Annuity Fund upon application and transfer of the member's contributions from the other system or fund to the fund. If the member has withdrawn the contributions to the other retirement system or pension fund, the member may purchase credit for the service in the other system or fund. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by N.J.S.18A:66-9.

b.A member of the retirement system who had established service credit in a municipal or county retirement system or pension fund, and who was ineligible to transfer the service credit to the retirement system and withdrew contributions from the municipal or county retirement system or pension fund, may purchase credit for all of the member's service in that retirement system or pension fund by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary, as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions were made during any prior fiscal year of membership, whichever is greater. The terms of the purchase and the credit granted shall be identical, except as otherwise herein provided, to those stipulated for the purchase of previous membership service by members of the retirement system as provided by N.J.S.18A:66-9.

c.A member who is a member of the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), at the time of enrollment in the Teachers' Pension and Annuity Fund and who within three years of the date of that enrollment ceases to be an active contributing member of the Public Employees' Retirement System may transfer all service credit in the Public Employees' Retirement System to the Teachers' Pension and Annuity Fund upon application and transfer of the member's contributions from the Public Employees' Retirement System to the Teachers' Pension and Annuity Fund. If the member has withdrawn the contributions to the Public Employees' Retirement System, the member may purchase credit for the service. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by N.J.S.18A:66-9.

L.1967, c.271; amended 1971, c.121, s.6; 1981, c.479, s.1; 1989, c.101; 1991, c.138, s.5; 2001, c.6, s.1; 2001, c.341, s.1.



Section 18A:66-16 - Creation Of Funds.

18A:66-16 Creation of funds.

18A:66-16. There shall be in the retirement system the contingent reserve fund, annuity savings fund, retirement reserve fund, pension fund, special reserve fund, interest fund, benefit enhancement fund and the members' death benefit fund.

L.1967, c.271; amended 2001, c.133, s.1.



Section 18A:66-17 - Expenses Paid By State; Reimbursement

18A:66-17. Expenses paid by state; reimbursement
The expenses of administration of the retirement system shall be paid by the State of New Jersey. Each employing school district shall reimburse the State for a proportionate share of the amount paid by the State for administrative expense. This proportion shall be computed as the number of members under the jurisdiction of such employing school district bears to the total number of members in the system. The pro rata share of the cost of the administrative expense shall be included with the certification by the board of trustees to the Commissioner of Education, the State Treasurer and to each employing school district. The commissioner shall deduct the amount so certified from the certification, to the State Treasurer and the Director of the Division of Budget and Accounting, of State aid payable to such employing school district under the provisions of c. 85, P.L.1954. Similar reimbursement shall be made to the State by institutions and districts to which c. 85, P.L.1954 does not pertain.

L.1967, c.271; amended by L.1971, c. 121, s. 7, eff. April 29, 1971.



Section 18A:66-18 - Contingent Reserve Fund.

18A:66-18 Contingent reserve fund.

18A:66-18. The contingent reserve fund shall be the fund in which shall be credited contributions made by the State and other employers.

a.Upon the basis of the tables recommended by the actuary which the board of trustees adopts and regular interest, the actuary of the board shall compute annually, beginning as of March 31, 1992, the amount of contribution which shall be the normal cost as computed under the projected unit credit method attributable to service rendered under the retirement system for the year beginning on July 1 immediately succeeding the date of the computation. This shall be known as the "normal contribution."

b.Upon the basis of the tables recommended by the actuary which the board of trustees adopts and regular interest, the actuary of the board shall annually determine if there is an amount of the accrued liability of the retirement system, computed under the projected unit credit method, including the liability for pension adjustment benefits for active employees funded pursuant to section 2 of P.L.1987, c.385 (C.18A:66-18.1), which is not already covered by the assets of the retirement system, valued in accordance with the asset valuation method established in this section. This shall be known as the "unfunded accrued liability." If there was no unfunded accrued liability for the valuation period immediately preceding the current valuation period, the actuary, using the total amount of this unfunded accrued liability, shall compute the initial amount of contribution which, if paid annually in level dollars for a specific period of time, will amortize this liability. The State Treasurer shall determine, upon the advice of the Director of the Division of Pensions and Benefits, the board of trustees and the actuary, the time period for full funding of this liability, which shall not exceed 30 years. This shall be known as the "accrued liability contribution." Thereafter, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 30 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 30 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section. Beginning with the July 1, 2019 actuarial valuation, the accrued liability contribution shall be computed so that if the contribution is paid annually in level dollars, it will amortize this unfunded accrued liability over a closed 30-year period. Beginning with the July 1, 2029 actuarial valuation, when the remaining amortization period reaches 20 years, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 20 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 20 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section.

The State may pay all or any portion of its unfunded accrued liability under the retirement system from any source of funds legally available for the purpose, including, without limitation, the proceeds of bonds authorized by law for this purpose.

The value of the assets to be used in the computation of the contributions provided for under this section for valuation periods shall be the value of the assets for the preceding valuation period increased by the regular interest rate, plus the net cash flow for the valuation period (the difference between the benefits and expenses paid by the system and the contributions to the system) increased by one half of the regular interest rate, plus 20% of the difference between this expected value and the full market value of the assets as of the end of the valuation period. This shall be known as the "valuation assets." Notwithstanding the first sentence of this paragraph, the valuation assets for the valuation period ending March 31, 1996 shall be the full market value of the assets as of that date and shall include the proceeds from the bonds issued pursuant to the "Pension Bond Financing Act of 1997," P.L.1997, c.114 (C.34:1B-7.45 et seq.), paid to the system by the New Jersey Economic Development Authority to fund the unfunded accrued liability of the system. Notwithstanding the first sentence of this paragraph, the valuation assets for the valuation period ending June 30, 1999 shall be the full market value of the assets as of that date.

"Excess valuation assets" for a valuation period means:

(1)the valuation assets; less

(2)the actuarial accrued liability for basic benefits and pension adjustment benefits, excluding the unfunded accrued liability for early retirement incentive benefits pursuant to P.L.1991, c.231 and P.L.1993, c.163 for employers other than the State; less

(3)the contributory group insurance premium fund created by N.J.S.18A:66-77; less

(4)the post-retirement medical premium fund created pursuant to section 2 of P.L.1987, c.385 (C.18A:66-18.1), as amended by section 3 of P.L.1994, c.62; less

(5)the present value of the projected total normal cost for pension adjustment benefits in excess of the projected total phased-in normal cost for pension adjustment benefits as originally authorized by section 2 of P.L.1987, c.385 (C.18A:66-18.1) over the full phase-in period, determined in the manner prescribed for the determination and amortization of the unfunded accrued liability of the system, if the sum of the foregoing items is greater than zero.

If there are excess valuation assets for the valuation period ending March 31, 1996, the normal contributions for the valuation periods ending March 31, 1996 and March 31, 1997 which have not yet been paid to the retirement system shall be reduced to the extent possible by the excess valuation assets, provided that the General Fund balances that would have been paid to the retirement system except for this provision shall first be allocated as State aid to public schools to the extent that additional sums are required to comply with the May 14, 1997 decision of the New Jersey Supreme Court in Abbott v. Burke, and provided further that the normal contribution for the valuation period ending March 31, 1996 shall not be less than $54,000,000. If there are excess valuation assets for a valuation period ending after March 31, 1996, the State Treasurer may reduce the normal contribution payable for the next valuation period as follows:

(1)for valuation periods ending March 31, 1997 through March 31, 2001, to the extent possible by up to 100% of the excess valuation assets;

(2)for the valuation period ending March 31, 2002, to the extent possible by up to 84% of the excess valuation assets;

(3)for the valuation period ending March 31, 2003, to the extent possible by up to 68% of the excess valuation assets; and

(4)for valuation periods ending March 31, 2004 through June 30, 2007, to the extent possible by up to 50% of the excess valuation assets.

For calendar years 1998 and 1999, the rate of contribution of members of the retirement system under N.J.S.18A:66-29 shall be reduced by 1/2 of 1% from excess valuation assets. For calendar years 2000 and 2001, the rate of contribution of members of the retirement system shall be reduced equally with normal contributions to the extent possible, but not more than 1/2 of 1%, from excess valuation assets. Thereafter, through calendar year 2007, the rate of contribution of members of the retirement system under that section for a calendar year shall be reduced equally with normal contributions to the extent possible, but not by more than 2%, from excess valuation assets if the State Treasurer determines that excess valuation assets shall be used to reduce normal contributions by the State for the fiscal year beginning immediately prior to the calendar year, and excess valuation assets above the amount necessary to fund the reduction for that calendar year in the member contribution rate plus an equal reduction in the normal contribution shall be available for the further reduction of normal contributions, subject to the limitations prescribed by this subsection.

If there are excess valuation assets after reductions in normal contributions and member contributions as authorized in the preceding paragraphs for a valuation period beginning with the valuation period ending June 30, 1999, an amount of excess valuation assets not to exceed the amount of the member contributions for the fiscal year in which the normal contributions are payable shall be credited to the benefit enhancement fund. The amount of excess valuation assets credited to the benefit enhancement fund shall not exceed the present value of the expected additional normal contributions attributable to the provisions of P.L.2001, c.133 payable on behalf of the active members over the expected working lives of the active members in accordance with the tables of actuarial assumptions for the valuation period. No additional excess valuation assets shall be credited to the benefit enhancement fund after the maximum amount is attained. Interest shall be credited to the benefit enhancement fund as provided under N.J.S.18A:66-25.

The normal contribution for the increased benefits for active members under P.L.2001, c.133 shall be paid from the benefit enhancement fund. If assets in the benefit enhancement fund are insufficient to pay the normal contribution for the increased benefits for a valuation period, the State shall pay the amount of normal contribution for the increased benefits not covered by assets from the benefit enhancement fund.

c.(Deleted by amendment, P.L.1992, c.125.)

d.The retirement system shall certify annually the aggregate amount payable to the contingent reserve fund in the ensuing year, which amount shall be equal to the sum of the amounts described in this section, and which shall be paid into the contingent reserve fund in the manner provided by N.J.S.18A:66-33.

e.Except as provided in N.J.S.18A:66-26 and N.J.S.18A:66-53, the death benefits payable under the provisions of this article upon the death of an active or retired member shall be paid from the contingent reserve fund.

f.The disbursements for benefits not covered by reserves in the system on account of veterans shall be met by direct contribution of the State.

amended 1971, c.121, s.8; 1987, c.385, s.1; 1992, c.41, s.2; 1992, c.125, s.2; 1994, c.62, ss.2,1; 1997, c.115, s.1; 2001, c.133, s.2; 2007, c.92, s.24; 2011, c.78, s.20.



Section 18A:66-18.1 - Payment Of Pension Adjustment Benefits.

18A:66-18.1 Payment of pension adjustment benefits.

2.Pension adjustment benefits for members and beneficiaries of the Teachers' Pension and Annuity Fund as provided by the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.), shall be paid by the retirement system and shall be funded as employer obligations by the same method provided by law for the funding of employer obligations for the basic retirement benefits provided by the retirement system.

L.1987, c.385, s.2; amended 1992, c.41, s.3; 1993, c.8, s.1; 1994, c.62, s.3; 1997, c.115, s.2; 2002, c.11, s.1; 2007, c.103, s.43.



Section 18A:66-19 - Annuity Savings Fund.

18A:66-19 Annuity savings fund.

18A:66-19. The annuity savings fund shall be the fund in which shall be credited accumulated deductions and contributions by members or on their behalf to provide for their allowances.

A single account shall be established in this fund for each person who is or shall become a member and all contributions deducted from each such member's compensation shall be credited to this single account.

amended 1971, c.121, s.9; 2010, c.1, s.24.



Section 18A:66-19.1 - Tpaf Members, Eligibility Based On One Position.

18A:66-19.1 TPAF members, eligibility based on one position.

25. a. Notwithstanding the provisions of any law to the contrary, after the effective date of P.L.2010, c.1, a person who is or becomes a member of the Teachers' Pension and Annuity Fund and becomes employed in more than one office, position, or employment covered by the retirement system or commences service in a covered office, position, or employment with more than one employer shall be eligible for membership in the retirement system based upon only one of the offices, positions, or employments held concurrently. In the case of a person who holds more than one office, position, or employment covered by the retirement system, the retirement system shall designate the position providing the higher or highest compensation for the person with such concurrent positions as the basis for eligibility for membership and the compensation base for contributions and pension calculations.

b.Contributions shall be deducted only from the member's compensation for the office, position, or employment designated pursuant to subsection a. of this section and shall be credited to the member's single account established pursuant to N.J.S.18A:66-19. The designation by the retirement system of one office, position, or employment upon which membership in the retirement system shall be based shall be irrevocable as between or among the offices, positions, or employments held at the time the designation is made as long as the designated position is the one with the higher or highest compensation. A member who leaves a designated office, position, or employment, or acquires a different or additional office, position, or employment, may receive a new designation by the retirement system from among the offices, positions, or employments then held. Service in an office, position, or employment other than the one designated shall not be deemed creditable service for the purposes of the retirement system.

c.The provisions of subsections a. and b. of this section shall not apply to a person who, on the effective date of P.L.2010, c.1, is a member of the retirement system and holds more than one office, position, or employment covered by the retirement system with one or more employers, while the member continues to hold without a break in service more than one of those offices, positions, or employments. Any additional office, position, or employment acquired by the member shall not be deemed creditable service for the purposes of the retirement system and no designation for that member shall be made until only one of the offices, positions, or employments held on the effective date remains.

L.2010, c.1, s.25.



Section 18A:66-20 - Excess Contributions Returned

18A:66-20. Excess contributions returned
(a) Any contributions made by a member in excess of those required shall be refunded with regular interest to January 1, 1956, to the member or his beneficiary or estate or shall, at his request, be used at retirement with regular interest to provide an annuity of equivalent actuarial value which shall be in addition to his retirement allowance as computed in accordance with section 18A:66-44.

(b) Upon the submission of such evidence as the retirement system may require, the system shall refund to any member, that part of his accumulated deductions paid into the retirement system as a result of deductions based on payments to him over and above compensation as defined in this article.

(c) Until July 1, 1974 contributions, made by a member employed by an institution of higher education prior to July 1, 1969, on the basis of compensation earned during summer sessions may be refunded with regular interest to January 1, 1956 to the member at his request or shall be included in the computation of his retirement allowance.

L.1967, c.271; amended by L.1971, c. 121, s. 10, eff. April 29, 1971.



Section 18A:66-21 - Retirement Reserve Fund

18A:66-21. Retirement reserve fund
The retirement reserve fund shall be the fund from which all retirement allowances shall be paid except those payable from the pension fund as provided in section 18A:66-22. Upon the retirement of a member other than a present-entrant, his accumulated deductions together with regular interest after January 1, 1956, shall be transferred to the retirement reserve fund from the annuity savings fund. The reserve needed to produce the balance of the retirement allowance shall be transferred from the contingent reserve fund. If the retirement allowance of a member who has been retired is subsequently canceled, the appropriate reserve shall be transferred to the annuity savings fund and the contingent reserve fund.

Any surplus or deficit developing in the retirement reserve fund shall be adjusted from time to time by transfer to or from the contingent reserve fund by appropriate action of the retirement system upon the advice of the actuary.

L.1967, c.271; amended by L.1971, c. 121, s. 11, eff. April 29, 1971.



Section 18A:66-22 - Pension Fund

18A:66-22. Pension fund
The pension fund of the retirement system is the fund in which shall be accumulated the reserves for the payment of pensions to present-entrant members other than veterans, and from it shall be paid all retirement allowances of such present-entrant members and of all beneficiaries of the Teachers' Pension and Annuity Fund who, as of January 1, 1956, were receiving pensions from the pension fund. All reserves for the payment of annuities to persons receiving pensions from the pension fund, as of January 1, 1956 are hereby transferred from the former annuity reserve fund to the pension fund. Upon the retirement of a present-entrant member, the accumulated deductions of the member shall be transferred from the annuity savings fund to the pension fund. The retirement system shall annually transfer from the contingent reserve fund to the pension fund the annual State and employer contributions on account of present-entrant members as computed in accordance with section 18A:66-18. Any surplus or deficit developing in the pension fund shall be adjusted from time to time by transfer to or from the contingent reserve fund by the appropriate action of the retirement system upon the advice of the actuary.

L.1967, c.271; amended by L.1971, c. 121, s. 12, eff. April 29, 1971.



Section 18A:66-24 - Interest Fund

18A:66-24. Interest fund
There is hereby created an interest fund in which shall be accumulated interest received on the securities, funds and investments of the retirement system. From this fund the board of trustees shall periodically credit interest to the other funds of the system as provided in this article. Any surplus or deficit developing in the interest fund shall be adjusted from time to time by transfer to or from the contingent reserve fund by appropriate action of the board of trustees. Interest payable to a member or his beneficiary under any provision of this article shall be paid from the interest fund.

L.1967, c.271.



Section 18A:66-25 - Interest Allowed On Funds.

18A:66-25 Interest allowed on funds.

18A:66-25. The board of trustees at the end of each fiscal year shall allow interest on the balance of the contingent reserve fund, the annuity savings fund, the retirement reserve fund, pension fund, benefit enhancement fund and the members' death benefit fund as of the beginning of said fiscal year at the regular interest rate applicable thereto to cover the interest creditable to the respective funds for the year. The amount so allowed shall be due and payable to said funds and shall be credited annually thereto by the board.

L.1967, c.271; amended 2001, c.133, s.3.



Section 18A:66-26 - Death Benefit Fund

18A:66-26. Death benefit fund
The members' death benefit fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their additional death benefits under the provisions of section 18A:66-53. Upon the death of a member electing the additional death benefit, the additional death benefit payable shall be paid from the member's death benefit fund.

L.1967, c.271.



Section 18A:66-27 - Special Reserve Fund

18A:66-27. Special reserve fund
The special reserve fund shall be the fund to which any earnings in excess of the amounts annually allowed under the provisions of section 18A:66-25 shall be transferred. No additional amounts shall be credited to the special reserve fund at any time when the total accumulations in such fund shall equal 1% of the book value of the investments of the retirement system. In this event, any such excess shall be credited to the contingent reserve fund. All losses from the sale of securities shall be charged against the special reserve fund. The special reserve fund shall be considered for valuation purposes by the actuary as an asset of the retirement system.

L.1967, c.271; amended by L.1971, c. 121, s. 13, eff. April 29, 1971.



Section 18A:66-29 - Members' Contribution Rate.

18A:66-29 Members' contribution rate.

18A:66-29. Members enrolled in the retirement system on or after July 1, 1994 shall contribute 5% of compensation to the system. Members enrolled in the system prior to July 1, 1994 shall contribute 5% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 1995, provided, however, that any member enrolled before July 1, 1994, whose full contribution rate under the system prior to the revisions by this act was less than 6%, shall pay 4% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 1995, and 5% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 1996.

Members enrolled in the retirement system on or after July 1, 2007 shall contribute 5.5% of compensation to the system. Members enrolled in the system prior to July 1, 2007 shall contribute 5.5% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 2007.

Members of the retirement system shall contribute 6.5% of compensation to the system on and after the effective date of P.L.2011, c.78, with an additional contribution of 1% to be phased-in in equal increments over a period of seven years commencing with the first year following that effective date.

amended 1979, c.106, s.6; 1994, c.62, s.4; 2007, c.103, s.1; 2011, c.78, s.8.



Section 18A:66-29.1 - Shortage In Reserves Or Contributions; Non-liability Or Deduction For Retirement Allowance

18A:66-29.1. Shortage in reserves or contributions; non-liability or deduction for retirement allowance
Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any pensions or other benefits on account of the employees or pensioners of any employer under this article, for which reserves have not been previously created from funds contributed by the State, the employer, or teacher for such benefits.

The actuarial equivalent of any shortage in required contributions at the time of retirement on account of misstatement of age, leave of absence, or clerical error, shall be deducted from the retirement allowance otherwise payable.

L.1971, c. 121, s. 40, eff. April 29, 1971.



Section 18A:66-30 - Employee's Consent To Deductions

18A:66-30. Employee's consent to deductions
Every teacher to whom this article applies shall be deemed to consent and agree to any deduction from his compensation required by this article and to all other provisions of this article. Notwithstanding any other law, rule or regulation affecting the salary, pay, compensation, other perquisites, or tenure of a person to whom this article applies or shall apply, and notwithstanding that the minimum salary, pay or compensation or other perquisite provided by law for him shall be reduced thereby, payment, less such deductions, shall be a full and complete discharge and acquittance of all claims and demands for service rendered by him during the period covered by such payment.

L.1967, c.271.



Section 18A:66-31 - System To Certify Contributions

18A:66-31. System to certify contributions
The retirement system shall certify to each employer the proportion of each member's compensation to be deducted, and to facilitate the making of deductions the retirement system may modify the deduction required by a member of such amount as shall not exceed 1/10 of 1% of the compensation upon the basis of which the deduction is to be made.

There shall be credited in the annuity savings fund to the individual account of each member any amounts so deducted or contributed by him.

L.1967, c.271; amended by L.1971, c. 121, s. 15, eff. April 29, 1971.



Section 18A:66-32 - Employer's Duties

18A:66-32. Employer's duties
Upon the employment of a person to whom this article may apply, his employer shall inform him of his duties and obligations under this article as a condition of his employment; the employer shall notify the retirement system of such appointment within 10 days thereafter; it shall keep such records and from time to time furnish such information as the retirement system may require; deduct the proportion of salary and extra salary deductions as certified by the retirement system, transfer each of the amounts so deducted to the retirement system; and shall transmit to the retirement system monthly or at such intervals as the system designates a detailed statement of all amounts so paid. If payment in full, representing the monthly or biweekly transmittal and report of salary deductions, is not made within 15 days of the due date established by the retirement system, interest at the rate of 6% per annum shall commence to run against the total transmittal of salary deductions for the period on the first day after such fifteenth day. Any failure on the part of the employer to comply with the provisions of this section shall constitute a default, and the State Department of Education may withhold school moneys from the district until the default is made good.

Where an employer fails to notify the retirement system of a teacher's employment and more than one year has elapsed from the compulsory enrollment date of such teacher, the employer shall be liable for the payment, with interest of 6% per annum, to the contingent reserve fund which would otherwise have been required of, and timely paid, by the state.

L.1967, c.271; amended by L.1968, c. 228, s. 3, eff. July 31, 1968.



Section 18A:66-32.1 - Periodic Benefits Payable Under Workers' Compensation Law; Salary Deductions Paid By Employer; Retirement Benefits Application

18A:66-32.1.Periodic benefits payable under Workers' Compensation Law; salary deductions paid by employer; retirement benefits application
18A:66-32.1. a. If any member of the retirement system receives periodic benefits payable under the workers' compensation law during the course of his active service, in lieu of his normal compensation, his regular salary deductions shall be paid to the retirement system by his employer. Such payments shall be computed, in accordance with N.J.S.18A:66-29, at the rate of contribution on the base salary subject to the retirement system, just prior to the receipt of the workers' compensation benefits. The moneys paid by the employer shall be credited to the member's account in the annuity savings fund and shall be treated as employee contributions for all purposes. The employer will terminate the payment of these moneys when the periodic benefits payable under the workers' compensation law are terminated or when the member retires.

The member for whom the employer is making such payments, will be considered as if he were in the active service.

b. An application for retirement benefits may be approved by the board of trustees while the member, applying for such benefits, is in receipt of periodic benefits under the workers' compensation law. If a retirant receiving an accidental disability retirement allowance becomes a recipient of periodic benefits under the workers' compensation law after the date of retirement, the pension portion of the retirement allowance payable to the retirant shall be reduced, during the period of the payment of the periodic benefits, dollar-for-dollar in the amount of the periodic benefits received after the date of retirement, subject to the provisions of N.J.S. 18A:66-69. The reduction provided for herein shall not affect the retirant's pension adjustment benefits or survivor benefits that may be payable upon the death of the retirant.

If an accidental disability retirant receives a retirement allowance without reduction and periodic benefits under the workers' compensation law for any period of time after the date of retirement, the retirant shall repay to the retirement system the amount of the pension portion of the retirement allowance which should have been subject to reduction under this subsection. The repayment may be in the form of a lump sum payment or scheduled as deductions from the retirant's retirement allowance and pension adjustment benefits. If the retirant dies before full repayment of the amount required, the remaining balance shall be deducted from any death benefits payable on behalf of the retirant.

L.1967, c.271; amended 1971,c.121,s.16; 1995,c.369,s.1.



Section 18A:66-33 - State Contributions

18A:66-33. State contributions
18A:66-33. Regular interest charges payable, the creation and maintenance of reserves in the contingent reserve fund and the maintenance of retirement allowances and other benefits granted by the board of trustees under the provisions of this article are hereby made obligations of the State. Except as provided in N.J.S.18A:66-27, all income, interest, and dividends derived from deposits and investments authorized by this article shall be used for payment of these obligations of the State.

Upon the basis of each actuarial determination and appraisal provided for in this article, the board of trustees shall prepare and submit to the Governor in each year an itemized estimate of the amounts necessary to be appropriated by the State to provide for the payment in full on June 30 of the ensuing fiscal year of the obligations of the State accruing during the year preceding such payment. The Legislature shall make an appropriation sufficient to provide for the obligations of the State. The amounts so appropriated shall be paid into the contingent reserve fund. The amounts payable into the contingent reserve fund shall be paid by the State Treasurer, upon the certification of the commissioner and the warrant of the Director of the Division of Budget and Accounting, to the contingent reserve fund not later than June 30 of the ensuing fiscal year.

Annually the board of trustees shall report the amount necessary to be appropriated by the State on behalf of each employer pursuant to this section and N.J.S.18A:66-66.

L.1967, c.271; amended 1990,c.52,s.78; 1991,c.62,s.28; 1991,c.246,s.1; 1992,c.41,s.4; 1993,c.7,s.6.



Section 18A:66-34 - Withdrawals

18A:66-34. Withdrawals
A member who withdraws from service or ceases to be a teacher for any cause other than death or retirement shall, upon the filing of an application therefor, receive all of his accumulated deductions standing to the credit of his individual account in the annuity savings fund, plus regular interest on contributions made after January 1, 1956, less any loan outstanding, and except that for any period after June 30, 1944, the interest payable shall be such proportion of the interest determined at the regular rate as 2% per annum bears to the regular rate of interest; provided, however, that no interest shall be payable if such a member does not have 3 years of membership service at the time of withdrawal from service or cessation of employment.

He shall cease to be a member 2 years from the date he discontinued service as a teacher, or, if prior thereto, upon payment to him of his accumulated deductions. If any such person or member shall die before withdrawing or before endorsing the check constituting the return of his accumulated deductions, such deductions shall be paid to the member's beneficiary. No member shall be entitled to withdraw the amounts contributed by his employer covering his military leave unless he shall have returned to the payroll and contributed to the retirement system for a period of 90 days.

L.1967, c.271; amended by L.1971, c. 121, s. 17, eff. April 29, 1971.



Section 18A:66-35 - Loans, Interest Rates, Administrative Fees.

18A:66-35 Loans, interest rates, administrative fees.

18A:66-35. Any member who has at least 3 years of service to his credit for which he has contributed as a member may borrow from the retirement system, an amount equal to not more than 50% of the amount of his accumulated deductions, but not less than $50.00; provided, that the amount so borrowed, together with interest thereon, can be repaid by additional deductions from compensation, not in excess of 25% of the member's compensation, made at the same time compensation is paid to the member. The amount so borrowed, together with interest on any unpaid balance thereof, shall be repaid to the retirement system in equal installments by deduction from the compensation of the member at the time the compensation is paid or in such lump sum amount to repay the balance of the loan but such installment shall be at least equal to the member's rate of contribution to the retirement system and at least sufficient to repay the amount borrowed with interest thereon. Not more than two loans may be granted to any member in any calendar year. Notwithstanding any other law affecting the salary or compensation of any person or persons to whom this article applies or shall apply, the additional deductions required to repay the loan shall be made.

The rate of interest for a loan requested by a member prior to the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall be 4% per annum on any unpaid balance thereof. For a loan requested after the effective date of that act, the rate of interest per annum shall be a commercially reasonable rate as required by the Internal Revenue Code to be determined by the State Treasurer on that effective date, and on January 1 of each calendar year thereafter. An administrative fee in an amount set by the State Treasurer for each calendar year may be charged for any loan requested after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.). Loans shall be made to a member from his accumulated deductions. The interest earned on such loans shall be treated in the same manner as interest earned from investments of the retirement system.

Amended 1968, c.228, s.4; 1971, c.121, s.18; 1981, c.212, s.1; 2007, c.92, s.32.



Section 18A:66-35.1 - Repayment Of Loans After Retirement Of Members Of Tpaf.

18A:66-35.1 Repayment of loans after retirement of members of TPAF.

2.In the case of any member who retires without paying the full amount so borrowed, the Division of Pensions and Benefits shall deduct from the retirement benefit payments the same monthly amount which was deducted from the compensation of the member immediately preceding retirement until the balance of the amount borrowed together with the interest is repaid. In the case of a pensioner who dies before the outstanding balance of the loan and interest thereon has been recovered, the remaining balance shall be repaid from the proceeds of any other benefit payable on the account of the pensioner either in the form of monthly payments due to his beneficiaries or in the form of lump sum payments payable for pension or group life insurance.

L.1981, c.212, s.2; amended 1988, c.134, s.1; 1999, c.132, s.1; 2007, c.92, s.33.



Section 18A:66-36 - Vesting Of Tpaf Members.

18A:66-36 Vesting of TPAF members.

18A:66-36. Should a member of the Teachers' Pension and Annuity Fund, after having completed 10 years of service, be separated voluntarily or involuntarily from the service, before reaching service retirement age, and not by removal for conduct unbecoming a teacher or other just cause under the provisions of N.J.S.18A:28-4 to 18A:28-5 and 18A:28-9 to 18A:28-13 inclusive, such person may elect to receive, in lieu of the payment provided in N.J.S.18A:66-34:

a.The payments provided for in N.J.S.18A:66-37, if he so qualified under said section; or

b.A deferred retirement allowance beginning at age 60, or for a person who becomes a member of the retirement system on or after the effective date of P.L.2008, c.89 beginning at age 62, which shall be made up of an annuity derived from the member's accumulated deductions at the time of his severance from the service, and a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1/64 of final compensation for each year of service credited as Class A service and 1/55 of final compensation for each year of service credited as class B service, or for a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1 1/60 of final compensation for each year of service credited as class B service, calculated in accordance with N.J.S.18A:66-44, with optional privileges provided for in N.J.S.18A:66-47 if he exercises such optional privilege at least 30 days before his attainment of the normal retirement age; provided, that such election is communicated by such member to the retirement system in writing stating at what time subsequent to the execution and filing thereof he desires to be retired; and provided, further, that such member may later elect: (1) to receive the payments provided for in N.J.S.18A:66-37, if he had qualified under that section at the time of leaving service, except that in order to avail himself of the optional privileges pursuant to N.J.S.18A:66-47, he must exercise such optional privilege at least 30 days before the effective date of his retirement; or (2) to withdraw his accumulated deductions with interest as provided in N.J.S.18A:66-34. If such member shall die before attaining service retirement age, then his accumulated deductions, plus regular interest after January 1, 1956, shall be paid in accordance with N.J.S.18A:66-38, and, in addition if such member shall die after attaining service retirement age and has not withdrawn his accumulated deductions, an amount equal to 3/16 of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service shall be paid to such member's beneficiary.

Any member who, having elected to receive a deferred retirement allowance, again becomes an employee covered by the retirement system while under the age of 60 or, if that person became a member of the retirement system on or after the effective date of P.L.2008, c.89, while under the age of 62, shall thereupon be reenrolled. If he had discontinued his service for more than two consecutive years, subsequent contributions shall be at a rate applicable to the age resulting from the subtraction of his years of creditable service at the time of his last discontinuance of contributing membership from his age at the time of his return to service. He shall be credited with all service as a member standing to his credit at the time of his election to receive a deferred retirement allowance.

amended 1968, c.228, s.5; 1981, c.177, s.1; 2001, c.133, s.4; 2008, c.89, s.19; 2010, c.1, s.8.



Section 18A:66-37 - Early Retirement.

18A:66-37 Early retirement.

18A:66-37. Should a member resign after having established 25 years of creditable service before reaching age 60, or before reaching the age of 62 if the person became a member of the retirement system on or after the effective date of P.L.2008, c.89, or after having established 30 years of creditable service before reaching the age of 65 if the person became a member of the retirement system on or after the effective date of P.L.2011, c.78, the member may elect "early retirement," provided, that such election is communicated by such member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof the member desires to be retired. The member shall receive, in lieu of the payment provided in N.J.S.18A:66-34, an annuity which is the actuarial equivalent of the member's accumulated deductions and a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1/64 of the member's final compensation for each year of service credited as class A service and 1/55 of the member's final compensation for each year of service credited as class B service, or for a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1 1/60 of final compensation for each year of service credited as class B service, calculated in accordance with N.J.S.18A:66-44, reduced:

(a)by 1/4 of 1% for each month that the member lacks of being age 55; or

(b)for a person who becomes a member of the retirement system on or after July 1, 2007, by 1/4 of 1% for each month that the member lacks of being age 55 and by 1/12 of 1% for each month that the member lacks of being age 60 but over age 55;

(c)for a person who becomes a member of the retirement system on or after the effective date of P.L.2008, c.89, by 1/4 of 1% for each month that the member lacks of being age 55 and by 1/12 of 1% for each month that the member lacks of being age 62 but over age 55; or

(d)for a person who becomes a member of the retirement system on or after the effective date of P.L.2011, c.78, by 1/4 of 1% for each month that the member lacks of being age 65; provided, however, that upon the receipt of proper proofs of the death of such a member there shall be paid to the member's beneficiary an amount equal to 3/16 of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service or in the year of the member's highest contractual salary, whichever is higher.

Subparagraph (b) or (c) of this section shall not apply to a person who at the time of enrollment in the retirement system on or after July 1, 2007 transfers service credit from another State-administered retirement system pursuant to N.J.S.18A:66-15.1, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after July 1, 2007 pursuant to N.J.S.18A:66-53.2 after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

The board of trustees shall retire the member at the time specified or at such other time within one month after the date so specified as the board finds advisable.

amended 1971, c.121, s.19; 1973, c.131; 1995, c.410, s.1; 2001, c.133, s.5; 2007, c.103, s.7; 2008, c.89, s.20; 2010, c.1, s.9; 2011, c.78, s.17.



Section 18A:66-38 - Death Benefits; Contribution Not Required When Leave Is Due To Illness

18A:66-38. Death benefits; contribution not required when leave is due to illness
Upon the receipt of proper proofs of the death of a member in service on account of which no accidental death benefit is payable under section 18A:66-46, there shall be paid to such member's beneficiary:

(a) The member's accumulated deductions at the time of death together with regular interest after January 1, 1956; and

(b) An amount equal to 1 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

For the purpose of this section, section 18A:66-46e and section 18A:66-53, a member of the retirement system shall be deemed to be an active member (1) while he is disabled due to sickness or injury arising out of or in the course of his employment as a teacher to whom this article applies, is not engaged in any gainful occupation, and is receiving or entitled to receive periodic benefits (including any commutation of, or substitute for, such benefits) for loss of time on account of such disability under or by reason of workmen's compensation law, occupational disease law or similar legislation and has not retired or terminated his membership; or (2) for a period of no more than two years while on official leave of absence without pay if satisfactory evidence is presented to the retirement system that such leave of absence without pay is due to the member's personal illness other than an illness to which (1) above applies. For the purpose of this section, section 18A:66-46e and section 18A:66-53, a member of the retirement system shall be deemed to be an active member for a period of not more than one year in the event of an official leave (1) due to the member's maternity or (2) to fulfill a residency requirement for an advanced degree or (3) as a full-time student at an institution of higher education, and for a period of not more than 93 days while on official leave of absence without pay when such leave of absence is due to any reason other than illness. In order for a member to be covered for the optional death benefits provided by section 18A:66-53, he shall continue to make contributions for same during the period such member is on official leave of absence without pay, except that when such official leave of absence without pay is due to illness, no contributions shall be required of the member during the period he is deemed to be an active member while on such leave of absence.

If a member dies within 30 days after the date of retirement or the date of board approval, whichever is later, a death benefit shall be payable only if he is deemed to be an active member in accordance with this section; provided, however, a member applying for disability benefits shall be deemed an active member if he was covered by the death benefit provisions of the act at the termination of employment, filed the application for disability retirement with the retirement system within 30 days following such termination of employment and dies within 30 days after the date of retirement or the date of board approval, whichever is later.

L.1967, c.271; amended by L.1968, c. 228, s. 6, eff. July 31, 1968; L.1971, c. 121, s. 20, eff. April 29, 1971; L.1984, c. 132, s. 1, eff. Aug. 23, 1984.



Section 18A:66-38.1 - Limitation On Death Benefits

18A:66-38.1. Limitation on death benefits
a. Any person entitled to become a member of the Teachers' Pension and Annuity Fund shall not be allowed any of the death benefits established by sections 18A:66-36, 18A:66-37, 18A:66-38, 18A:66-41, 18A:66-42, 18A:66-44 and 18A:66-46e. If on the date he files an application for membership he is 60 or more years of age or if he makes application for membership beyond the year after he first became eligible for membership, regardless of age, unless the member furnishes satisfactory evidence of insurability and on the effective date of his membership is actively at work and performing all his regular duties at his customary place of employment.

The effective date of coverage for such death benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

b. Such evidence of insurability will not be required of any person becoming a member of the Teachers' Pension and Annuity Fund upon transfer from another State-administered retirement system if such system provided death benefits of a similar nature and the transferring member was covered by such benefits at the time of the transfer. If such transferring member was not covered by such benefits at the time of the transfer, he may be allowed the death benefits of the Teachers' Pension and Annuity Fund subject to the provisions of subsection a. of this section; provided, however, that any such member must furnish satisfactory evidence of insurability under the provisions of subsection a. of this section if he had been unable or failed to give such evidence as a member of the system from which he transferred.

c. Any person who must furnish satisfactory evidence of insurability under the provisions of this section and who ceases to be a member of the retirement system without such evidence having been given shall continue to be subject to the same requirement if he subsequently becomes a member.

L.1971, c. 121, s. 38, eff. April 29, 1971.



Section 18A:66-39 - Teachers' Disability Retirement.

18A:66-39 Teachers' disability retirement.

18A:66-39. a. Before June 9, 1971, a member, who shall have been a teacher and a member of the retirement system for each of the 10 years next preceding his retirement, shall, upon the application of his employer or upon his own application or the application of one acting in his behalf, be retired for ordinary disability by the board of trustees, on a regular disability allowance if he is under 60 years of age and on a service allowance if he has reached or passed that age. The physician or physicians designated by the board shall have first made a medical examination of him at his residence or at any other place mutually agreed upon and shall have certified to the board that the member is physically or mentally incapacitated for the performance of duty and should be retired.

b.On and after June 9, 1971, a member, under 60 years of age, who has 10 or more years of credit for New Jersey service, shall, upon the application of his employer or upon his own application or the application of one acting in his behalf, be retired for ordinary disability by the board of trustees. The physician or physicians designated by the board shall have first made a medical examination of him at his residence or at any other place mutually agreed upon and shall have certified to the board that the member is physically or mentally incapacitated for the performance of duty and should be retired. No person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.3 shall be eligible for retirement pursuant to this subsection.

c.A member, under 65 years of age, shall, upon the application of his employer or upon his own application or the application of one acting in his behalf, be retired by the board of trustees, if said member is permanently and totally disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties, on an accidental disability allowance. A traumatic event occurring during voluntary performance of regular or assigned duties at a place of employment before or after required hours of employment which is not in violation of any valid work rule of the employer or otherwise prohibited by the employer shall be deemed as occurring during the performance of regular or assigned duties. No person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.3 shall be eligible for retirement pursuant to this subsection.

The application to accomplish such retirement must be filed within five years of the original traumatic event, but the board of trustees may consider an application filed after the five-year period if it can be factually demonstrated to the satisfaction of the board of trustees that the disability is due to the accident and the filing was not accomplished within the five-year period due to a delayed manifestation of the disability or to circumstances beyond the control of the member.

Permanent and total disability resulting from a cardiovascular, pulmonary or musculo-skeletal condition which was not a direct result of a traumatic event occurring in the performance of duty shall be deemed an ordinary disability.

Before consideration of an application for accidental disability allowance by the board of trustees, the physician or physicians designated by the board shall have first made a medical examination of the member at his residence or at any other place mutually agreed upon and shall have certified to the board that he is physically or mentally incapacitated for the performance of duty, and should be retired, and the employer shall have certified to the board that the member is permanently and totally disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular and assigned duties, the time and place where the duty causing the disability was performed, that the disability was not the result of his willful negligence and that the member should be retired.

amended 1986, c.51, s.1; amended 2010, c.3, s.7.



Section 18A:66-39.1 - Disability Insurance For Certain Tpaf Members; "Teachers Group Disability Insurance Premium Fund."

18A:66-39.1 Disability insurance for certain TPAF members; "Teachers Group Disability Insurance Premium Fund."

10. a. A person who becomes a member of the Teachers' Pension and Annuity Fund, N.J.S.18A:66-1 et seq., on or after the effective date of P.L.2010, c.3 shall not be eligible for an ordinary or accidental disability retirement allowance, but shall be eligible for disability insurance coverage pursuant to this section.

b.The State Treasurer is hereby authorized and permitted to purchase from one or more insurance companies, as determined by him, group disability benefit coverage to provide for the disability benefit in the amounts specified herein. The group disability benefit coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose or, in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of the retirement system designated in subsection a. of this section. Any dividend or retrospective rate credit allowed by an insurance company attributable to this program shall be credited in an equitable manner to the funds available to meet the employers' obligations under such retirement system.

Premiums for such group insurance coverage shall be paid from a special fund, hereby created, called the "Teachers Group Disability Insurance Premium Fund." The State Treasurer shall estimate annually the amount which shall be required for premiums for such benefits for the ensuing fiscal year and shall certify such amounts which shall be applied against the total employer contributions due for the members of the retirement system whose members are covered, depositing such amounts in the premium fund.

During the period such group insurance policy or policies are in effect with respect to members of the retirement system, the State Treasurer shall in no way commingle moneys in this fund with any retirement system.

c.A person shall not be allowed the group disability benefit coverage if on the date the person enrolls in the retirement system, the person is 60 or more years of age, unless the person furnishes satisfactory evidence of insurability and, on the effective date of the person's enrollment, is actively at work and performing all the regular duties at the customary place of employment.

The effective date of coverage for such a benefit shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

Such evidence of insurability shall not be required of any person enrolling in the retirement system upon transfer from another retirement system, if such retirement system provided a benefit of a similar nature and the transferring person was covered by such a benefit at the time of the transfer. If such transferring person was not covered by such a benefit at the time of the transfer, the person may be allowed the benefit under the group policy or policies; however, any such person shall furnish satisfactory evidence of insurability if he had been unable or failed to give such evidence as a member of the retirement system from which the person transferred.

Any person who must furnish satisfactory evidence of insurability, and who ceases to be enrolled in the retirement system without such evidence having been given, shall continue to be subject to the same requirement if the person subsequently becomes a member.

d.The disability benefit coverage provided under such group policy or policies shall provide a monthly income if the member becomes totally disabled from occupational or nonoccupational causes for a period of at least six consecutive months following the effective date of the coverage. The monthly disability benefit may be paid by the insurance company so long as the member remains disabled up to the seventieth birthday, provided the disability commenced prior to the sixtieth birthday. The benefit shall terminate when the member is no longer considered totally disabled or begins to receive retirement benefits.

The member shall be considered totally disabled if the member is unable to perform each duty of the member's occupation and is under the regular care of a physician. After the 12 months following the commencement of such disability benefit payments, the member shall be unable to engage in any gainful occupation for which the member is reasonably fitted by education, training or experience. Total disability shall not be considered to exist if the member is gainfully employed. Following an agreement with the insurance company and the policyholder, the member may continue to receive disability benefits for a limited time while performing some type of work. During the period of rehabilitation, the monthly benefit shall be the regular payment less 80% of the member's earnings from such rehabilitative position.

e.A member shall be deemed to be in service and covered by the disability benefit insurance provisions for a period of no more than six months while on official leave of absence without pay if satisfactory evidence is presented to the Division of Pensions and Benefits that such leave of absence without pay is due to illness and that the member was not actively engaged in any gainful occupation during such period of leave of absence without pay.

Disability benefit insurance provisions of the group policy or policies shall not cover disability resulting from or contributed to by pregnancy, act of war, intentionally self-inflicted injury, or attempted suicide whether or not sane. For purposes of such disability benefit coverage, the member shall not be considered to be disabled while the member is imprisoned or while outside the United States, its territories or possessions, or Canada.

If the member has recovered from the disability for which the member had received benefits and again becomes totally disabled while insured, the later disability shall be regarded as a continuation of the prior one unless the member has returned to full-time covered employment for at least six months. If the later absence is due to an unrelated cause and the member had returned to full-time work, it shall be considered a new disability. The disability benefit insurance cannot be converted to an individual policy.

No person shall be covered by the disability benefit provision of the group policy or policies except upon the completion of one year of full-time continuous employment in a position eligible for participation in a retirement system designated in subsection a. of this section.

f.The disability benefit provided under such group policy or policies shall be in an amount equal to 60% of the member's base monthly salary, reduced by periodic benefits to which the member may be entitled during the period of total disability. The minimum monthly disability benefit shall be $50.

The periodic benefit by which the monthly disability benefit may be reduced shall include salary or wages, retirement benefits or benefits from any source for which the State or other public employer has paid any part of the cost or made payroll deductions, Social Security disability or other benefits, including dependents' benefits, and benefits paid by Social Security at the option of the participant before the age of 65, but not including any increase in Social Security benefits enacted after the disability benefit under such group policy or policies has commenced, and any other periodic benefits provided by law except on account of military service.

When a member begins to receive a disability benefit under such group policy or policies, the insurance company shall pay an amount equal to the employee contribution which would have been required of the member and deducted from the member's base salary in order to meet the member's obligation for the purchase of the member's individual retirement annuity. Such amount shall be paid by the insurance company without reduction by any other periodic benefit which the member is eligible to receive. Such amount shall be paid by the insurance company to the insurer or insurers for the member's retirement annuity.

g.Notwithstanding any other provision of law, an insurance company or companies issuing such policy or policies may credit the policyholder either directly or in the form of reduced premiums, with savings by the company or companies in the event that no brokerage commission or commissions are paid by the company or companies on the issuance of such policy or policies.

No employer obligations shall be paid when the member is on a leave of absence without pay or when the member no longer is enrolled in the retirement system designated in subsection a. of this section.

h.The group disability insurance policy or policies shall provide a member with an opportunity to purchase additional coverage.

i.A member who is disabled and receiving a benefit under this section shall remain eligible for employer-provided health care benefits coverage in the same manner as such coverage is provided by the employer to retirees of the retirement system.

j.The State Treasurer shall establish an appeals process to be used when an employer or employee disagrees with the insurer on the employee's ability to return to employment or on issues related to physical examinations.

L.2010, c.3, s.10.



Section 18A:66-39.2 - Inapplicability Relative To Certain Transferred Service Credit.

18A:66-39.2 Inapplicability relative to certain transferred service credit.

13. The provisions of N.J.S.18A:66-39 as amended by P.L.2010, c.3, and section 10 of P.L.2010, c.3 (C.18A:66-39.1), concerning persons who become members of the retirement system on or after the effective date of P.L.2010, c.3 shall not apply to a person who at the time of enrollment in the retirement system on or after that effective date transfers service credit, as permitted, from another State-administered retirement system or fund of which the person was a member immediately prior to the effective date and continuously thereafter, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after that effective date after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

L.2010, c.3, s.13.



Section 18A:66-40 - Medical Examination; Reemployment; Subsequent Retirement

18A:66-40. Medical examination; reemployment; subsequent retirement
a. Once each year the retirement system may, and upon his application shall, require any disability beneficiary who is under the age of 60 years to undergo medical examination by a physician or physicians designated by the system for a period of 5 years following his retirement in order to determine whether or not the disability which existed at the time he was retired has vanished or has materially diminished. If the disability beneficiary is engaged in an occupation, then the amount of his pension shall be reduced to an amount which, when added to the amount then earned by him, shall not exceed the amount of the salary now attributable to his former position.

If his earnings have changed since the date of his last adjustment, then the amount of his pension may be further altered; but the new pension shall not exceed the amount of pension originally granted.

If a disability beneficiary, while under the age of 60 years, refuses to submit to at least one medical examination in any year by a physician or physicians designated by the system, his pension shall be discontinued until withdrawal of his refusal. If the report of the medical board shall show that such beneficiary is able to perform either his former duty or other comparable duty which his former employer is willing to assign to him, the beneficiary shall report for duty; such a beneficiary shall not suffer any loss of benefits while he awaits his restoration to active service. If the beneficiary fails to return to duty within 10 days after being ordered so to do, or within such further time as may be allowed by the board of trustees for valid reason, as the case may be, the pension shall be discontinued during such default.

b. If a disability beneficiary becomes employed again in a position which makes him eligible to be a member of the retirement system, his retirement allowance and the right to any death benefit as a result of his former membership, shall be canceled until he again retires.

Such person shall be reenrolled in the retirement system and shall contribute thereto at a rate based on his age at the time of his prior enrollment. Such person shall be treated as an active member for determining disability or death benefits while in service and no benefits pursuant to an optional selection with respect to his former membership shall be paid if his death shall occur during the period of such reenrollment.

Upon subsequent retirement of such member, he shall receive a retirement allowance based on all his service as a member, computed in accordance with applicable provisions of this article, but the total retirement allowance upon subsequent retirement shall not be a greater proportion of his final compensation than the proportion to which he would have been entitled had he remained in service during the period of his prior retirement. Any death benefit to which such member shall be eligible shall be based on his latest retirement.

L.1967, c.271; amended by L.1968, c. 228, s. 7, eff. July 31, 1968; L.1971, c. 121, s. 21, eff. April 29, 1971.



Section 18A:66-41 - Ordinary Disability Allowances.

18A:66-41 Ordinary disability allowances.

18A:66-41. A member upon retirement for ordinary disability shall receive a retirement allowance which shall consist of:

(a)an annuity which shall be the actuarial equivalent of his accumulated deductions at the time of his retirement together with regular interest after January 1, 1956; and

(b)a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1.64% of final compensation multiplied by his number of years of creditable service; and provided further, that in no event shall the allowance be less than 43.6% of final compensation.

Upon the receipt of proper proofs of the death of a member who has retired on an ordinary disability retirement allowance, there shall be paid to such member's beneficiary, an amount equal to 1 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service or in the year of the member's highest contractual salary, whichever is higher; provided, however, that if such death shall occur after the member shall have attained age 60, the amount payable shall equal 3/16 of such compensation. The death benefits provided in this section shall apply to any member who has retired or shall retire on or after January 1, 1956.

L.1967, c.271; amended 1971, c.121, s.22; 1995, c.410, s.2; 2001, c.353, s.1.



Section 18A:66-41.1 - Increase In Retirement Allowance For Retiree, Beneficiary Under N. J. S.18a:66-41 Or N. J. S.18a:66-47.

18A:66-41.1 Increase in retirement allowance for retiree, beneficiary under N.J.S.18A:66-41 or N.J.S.18A:66-47.

2.The retirement allowance of each retiree under N.J.S.18A:66-41, or the retiree's beneficiary pursuant to N.J.S.18A:66-47, on the effective date of P.L.2001, c.353 shall be increased by a percentage equivalent to the percentage increase in the fraction of final compensation for each year of credited service for the total retirement allowance under these sections made by this act, P.L.2001, c.353 (C.18A:66-41.1 et al.). The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.353,s.2.



Section 18A:66-42 - Accidental Disability Allowances.

18A:66-42 Accidental disability allowances.

18A:66-42. A member under 65 years of age upon retirement for accidental disability shall receive a retirement allowance which shall consist of:

(a)an annuity which shall be the actuarial equivalent of his accumulated deductions at the time of his retirement together with regular interest after January 1, 1956; and

(b)a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 72.7% of his actual annual compensation for which contributions were being made at the time of the occurrence of the accident.

Upon the receipt of proper proofs of the death of a member who has retired on an accidental disability retirement allowance, there shall be paid to such member's beneficiary, an amount equal to 1 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service or in the year of the member's highest contractual salary, whichever is higher; provided, however, that if such death shall occur after the member shall have attained age 60, the amount payable shall equal 3/16 of such compensation. The death benefits provided in this section shall apply to any member who has retired or shall retire on or after January 1, 1956.

L.1967, c.271; amended 1971, c.121, s.23; 1995, c.410, s.3; 2001, c.353, s.3.



Section 18A:66-42.1 - Increase In Retirement Allowance Under N. J. S.18a:66-42 Or N. J. S.18a:66-47.

18A:66-42.1 Increase in retirement allowance under N.J.S.18A:66-42 or N.J.S.18A:66-47.

4.The retirement allowance of each retiree under N.J.S.18A:66-42, or the retiree's beneficiary pursuant to N.J.S.18A:66-47, on the effective date of P.L.2001, c.353 shall be increased from 2/3 to 72.7% of the actual annual compensation for which contributions were being made at the time of the occurrence of the accident. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.353,s.4.



Section 18A:66-42.2 - Payment Of Normal Contribution For Increased Benefits Under N. J. S.18a:66-41 And N. J. S.18a:66-42 For Active Members.

18A:66-42.2 Payment of normal contribution for increased benefits under N.J.S.18A:66-41 and N.J.S.18A:66-42 for active members.

5.The normal contribution for the increased benefits for active members under N.J.S.18A:66-41 and N.J.S.18A:66-42 as amended by sections 1 and 3 of P.L.2001, c.353 shall be paid from the benefit enhancement fund established pursuant to N.J.S.18A:66-16. If there are excess valuation assets after reductions in normal contributions and member contributions, the amount of excess valuation assets credited to the benefit enhancement fund shall include the present value of the expected additional normal contributions attributable to the provisions of N.J.S.18A:66-41 and N.J.S.18A:66-42 as amended by sections 1 and 3 of P.L.2001, c.353 payable on behalf of the active members over the expected working lives of the active members in accordance with the tables of actuarial assumptions for the valuation period. No additional excess valuation assets shall be credited to the benefit enhancement fund after the maximum amount is attained. Interest shall be credited to the benefit enhancement fund as provided under N.J.S.18A:66-25. If assets in the benefit enhancement fund are insufficient to pay the normal contribution for the increased benefits for a valuation period, the State shall pay the amount of normal contribution for the increased benefits not covered by assets from the benefit enhancement fund.

L.2001,c.353,s.5.



Section 18A:66-43 - Retirement For Service Age Limits.

18A:66-43 Retirement for service age limits.

18A:66-43. Retirement for service shall be as follows: (a) A person who was a member before the effective date of P.L.2008, c.89 and has attained 60 years of age may retire on a service retirement allowance by filing with the retirement system a written application, duly attested, stating at which time subsequent to the execution and filing thereof he desires to be retired. The board of trustees shall retire him at the time specified or at such other time within 1 month after the date so specified as the board finds advisable.

(b)A person who becomes a member on or after the effective date of P.L.2008, c.89 and has attained 62 years of age may retire on a service retirement allowance by filing with the retirement system a written application, duly attested, stating at which time subsequent to the execution and filing thereof the member desires to be retired. The board of trustees shall retire the member at the time specified or at such other time within 1 month after the date so specified as the board finds advisable.

(c) A person who becomes a member on or after the effective date of P.L.2011, c.78 and has attained 65 years of age may retire on a service retirement allowance by filing with the retirement system a written application, duly attested, stating at which time subsequent to the execution and filing thereof the member desires to be retired. The board of trustees shall retire the member at the time specified or at such other time within 1 month after the date so specified as the board finds advisable.

amended 1971, c.121, s.24. 2008. c.89, s.21; 2011, c.78, s.37.



Section 18A:66-44 - Service Retirement Allowances.

18A:66-44 Service retirement allowances.

18A:66-44. A member, upon retirement for service, shall receive a retirement allowance consisting of:

(a)an annuity which shall be the actuarial equivalent of his accumulated deductions, together with interest after January 1, 1956, less any excess contributions as provided in N.J.S.18A:66-20; and

(b)a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1/64 of final compensation for each year of service credited as class A service and 1/55 of final compensation for each year of service credited as class B service, or for a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1 1/60 of final compensation for each year of service credited as class B service.

Upon the receipt of proper proofs of the death of a member who has retired on a service retirement allowance, there shall be paid to the member's beneficiary, an amount equal to 3/16 of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service or in the year of the member's highest contractual salary, whichever is higher.

amended 1971, c.121, s.25; 1995, c.410, s.4; 2001, c.133, s.6; 2010, c.1, s.10.



Section 18A:66-45 - Thirty-five Year Present-entrant Allowances

18A:66-45. Thirty-five year present-entrant allowances
Any present-entrant member who has had 35 years of service as a teacher to his credit shall be retired at his request, irrespective of his age, and shall receive a retirement allowance, calculated in accordance with section 18A:66-44, consisting of not less than 1/70 of his final compensation for each year of credited service at retirement.

L.1967, c.271.



Section 18A:66-46 - Accidental Death Benefits.

18A:66-46 Accidental death benefits.

18A:66-46. a. Upon the death of a member in active service as a result of:

(1)an accident met in the actual performance of duty at some definite time and place, or

(2)service in the reserve component of the Armed Forces of the United States or the National Guard in a federal active duty status, and not as the result of his willful negligence, an accidental death benefit shall be payable, if a report of the accident is filed in the office of the retirement system within 60 days next following the accident, but the board of trustees may waive such time limit, for a reasonable period, if in the judgment of the board the circumstances warrant such action.

No such application shall be valid or acted upon unless it is filed in the office of the retirement system within five years of the date of such death.

b.Upon the receipt of proper proofs of the death of a member on account of which an accidental death benefit is payable, there shall be paid to his widow or widower a pension of 50% of the compensation, upon which contributions by the member to the annuity savings fund were based in the last year of creditable service, for the use of herself or himself and the children of the deceased member, to continue during her or his widowhood; if there is no surviving widow or widower or in the case the widow or widower dies or remarries, 20% of such compensation will be payable to one surviving child, 35% of such compensation to two surviving children in equal shares and if there be three or more children, 50% of such compensation will be payable to such children in equal shares. If there is no surviving widow, widower or child, 25% of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service, will be payable to one surviving parent or 40% of such compensation will be payable to two surviving parents in equal shares. In the event of accidental death occurring in the first year of creditable service, the benefits, payable pursuant to this subsection, shall be computed at the annual rate of compensation.

c.If there is no surviving widow, widower, child or parent, there shall be paid to any other beneficiary of the deceased member his accumulated deductions at the time of death.

d.In no case shall the death benefit provided in subsection b. be less than that provided under subsection c.

e.In addition to the foregoing benefits payable under subsection b. or c., there shall also be paid in one sum to such member's beneficiary an amount equal to 1 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

Amended 1968, c.228, s.8; 1971, c.121, s.26; 1984, c.132, s.2; 2009, c.23, s.4.



Section 18A:66-47 - Teachers' Retirement Allowance Options

18A:66-47. Teachers' retirement allowance options
18A:66-47. At the time of retirement a member shall receive benefits in a retirement allowance payable throughout life, or the member may on retirement elect to receive the actuarial equivalent of the member's retirement allowance, in a lesser retirement allowance payable throughout life, with the provision that:

Option 1. If the member dies before the member has received in payments the present value of the retirement allowance as it was at the time of retirement, the balance shall be paid to a legal representative or to such person as the member shall nominate by written designation acknowledged and filed with the retirement system, either in lump sum or by equal payments over a period of years at the option of the payee. If the member shall have designated a natural person as a payee, said payee may elect to receive such payments in the form of a life annuity.

Option 2. Upon the member's death, the member's retirement allowance shall be continued throughout the life of and paid to such person as the member shall nominate by written designation duly acknowledged and filed with the retirement system at the time of retirement.

Option 3. Upon the member's death, one-half of the member's retirement allowance shall be continued throughout the life of and paid to such person as the member shall nominate by written designation duly acknowledged and filed with the retirement system at the time of retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to whomever the member nominates, if such other benefit or benefits, together with the lesser retirement allowance, shall be certified by the actuary to be of equivalent actuarial value. In no case, however, shall the lesser retirement allowance be smaller than that provided under Option 2.

Option 5. Some other benefit, which is equivalent to the full amount, three-quarters, one-half or one-quarter of the member's retirement allowance, shall be paid to whomever the member nominates and if that nominee dies before the member, the member's retirement allowance shall increase to the maximum retirement allowance for the member's lifetime, provided that such other benefit together with the member's lesser and maximum retirement allowances shall be certified by the actuary to be of equivalent actuarial value.

If the total amount of benefits paid to a retirant who does not elect to receive benefits in the form of an optional settlement, or to the retirant and the designated beneficiary in the case of a retirant who does so elect, before the death of the retirant or the retirant and the beneficiary is less than the deductions accumulated in the retirant's account at the time of retirement, including regular interest, the balance shall be paid in one lump sum to the retirant's designated beneficiary or estate in the manner provided in N.J.S.18A:66-48.

Except in the case of members who have elected to receive (1) a deferred retirement allowance pursuant to N.J.S.18A:66-36 or (2) early retirement allowances pursuant to N.J.S.18A:66-37 after separation from service pursuant to N.J.S.18A:66-36, if a member dies within 30 days after the date of retirement or the date of board approval, whichever is later, the member's retirement allowance shall not become effective and the member shall be considered an active member at the time of death. However, if the member dies after the date the application for retirement was filed with the system, the retirement will become effective if:

a. (Deleted by amendment, P.L.1995, c.221);

b. (Deleted by amendment, P.L.1995, c.221);

c. The deceased member had designated a beneficiary under an optional settlement provided by this section; and

d. The surviving beneficiary requests in writing that the board make such a selection. Upon formal action by the board approving that request, the request shall become irrevocable.

The board may select an Option 3 settlement, on behalf of the beneficiary of a member who applied for and was eligible for retirement but who died prior to the effective date of the retirement allowance, if all of the above conditions, with the exception of c., are met.

L.1967, c.271; amended 1984, c.96, s.2; 1987, c.446, s.1; 1995, c.221, s.1; 2001, c.120, s.1.



Section 18A:66-47.1 - Spouse's Benefit Elimination By Teacher

18A:66-47.1. Spouse's benefit elimination by teacher
Notwithstanding the provisions of chapter 66 of Title 18A of the New Jersey Statutes or any other law to the contrary, whenever a member of the Teachers' Pension and Annuity Fund elects a retirement benefit which is payable for the life of the member only and terminating at his death, without refund of any kind to the spouse, the member shall be required, before electing that benefit, to sign a form stating that the member has elected that benefit, that the member understands that it is payable during the member's lifetime only and that no benefits will be payable to the member's spouse after death. The Division of Pensions, Department of the Treasury, shall notify the member's spouse if the member identifies the spouse on the form. Notification shall be by certified mail to the spouse's address as provided on the form by the member. If the member has not provided an address for the spouse on the form, the Division of Pensions, Department of the Treasury, shall send the notice, by certified mail, to the spouse at the member's address. The notice shall advise the spouse that the retirement benefit chosen by the member is payable during the member's lifetime only and that no benefits, other than any applicable life insurance benefits, shall be payable to the beneficiary after the member's death.

L. 1985, c. 382, s. 2, eff. May 1, 1986.



Section 18A:66-47.2 - Election Of Death Benefit Or Retirement Allowance

18A:66-47.2. Election of death benefit or retirement allowance
Notwithstanding any other law to the contrary, the beneficiary of a member who has more than 37 years of service credit and who dies on or after the 24th day after filing an application for retirement and two days before the effective date of the retirement may elect to receive the death benefit payable to the member's beneficiary if the member had died in active service or the retirement allowance elected by the member and payable to the beneficiary pursuant to section 18A:66-47.

L.1989, c.272, s.1.



Section 18A:66-47.3 - Applicability Of N. J. S.18a:66-47

18A:66-47.3.Applicability of N.J.S.18A:66-47
3.N.J.S.18A:66-47 as amended by section 1 of P.L.1995, c.221 shall apply to a filing for retirement received by the retirement system on or after January 1, 1992, except it shall not apply in a situation in which benefits were paid prior to the effective date of P.L.1995, c.221 to any beneficiary other than or in addition to the beneficiary who would be eligible for benefits under N.J.S.18A:66-47 as amended by section 1 of P.L.1995, c.221. Benefits payable under N.J.S.18A:66-47 as amended by section 1 of P.L.1995, c.221 on a filing for retirement received by the retirement system prior to the effective date of P.L.1995, c.221 shall be adjusted, if necessary, to account for an insurance benefit or return of contributions paid on behalf of the member prior to the effective date of P.L.1995, c.221, and the amount of a retirement allowance or insurance benefit payable may be reduced, so that the total amount of benefit paid on behalf of the member shall not exceed the value of the benefit to which the member or beneficiary would have been entitled if P.L.1995, c.221 had been in effect on the date of the filing for retirement.

L.1995,c.221,s.3.



Section 18A:66-48 - Monthly Payments; Payment Upon Death Of Retirant

18A:66-48. Monthly payments; payment upon death of retirant
18A:66-48. A pension, an annuity or a retirement allowance granted under the provisions of this article shall be effective only on the first day of a month, shall be paid in equal monthly installments, and shall not be decreased, increased, revoked, or repealed, except as otherwise provided in this article; provided, however, that at the time any benefit becomes payable, any unpaid balance of a loan or arrearage outstanding shall be deducted from any benefit otherwise payable.

Upon the death of a retirant, any unpaid benefits due him shall be paid in one lump sum to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the retirant's estate. No pension, annuity or retirement allowance shall be due to a retirant or a beneficiary unless it constitutes a payment for an entire month; provided, however, that a pension, annuity or retirement allowance shall be payable for the entire month in which the retirant or beneficiary dies.

L.1967, c.271; amended 1993,c.335,s.1.



Section 18A:66-49 - Benefits Of Trf Retirants

18A:66-49. Benefits of TRF retirants
Any member or beneficiary of the teachers' pension and annuity fund who was a member of the teachers' retirement fund as created by L.1896, c. 32; L.1899, c. 178; L.1900, c. 96; L.1902, c. 36; L.1903 (2nd Sp.Sess.), c. 1; L.1905, c. 95; L.1906, c. 314; L.1907, c. 139; prior to his becoming a member of the teachers' pension and annuity fund, shall receive in addition to his retirement allowance otherwise payable a pension which shall be the actuarial equivalent of the contributions, without interest, which he paid to the teachers' retirement fund prior to September 1, 1919, which he has not otherwise received.

L.1967, c.271.



Section 18A:66-51 - Allowances Exempt From Taxes; Assignment Of Group Insurance Policy Rights And Benefits

18A:66-51. Allowances exempt from taxes; assignment of group insurance policy rights and benefits
The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, any benefit or right accrued or accruing to a person under the provisions of this article, and the moneys in the various funds created under this article, shall be exempt from any State or municipal tax and from levy and sale, garnishment, attachment or any other process arising out of any State of Federal court, and, except as hereafter in this section and as in this article otherwise provided, shall be unassignable.

Nothing in this section shall prohibit any person insured under a group insurance policy, pursuant to an arrangement among the insured, the group policyholder and the insurer, from making to any person other than his employer, a gift assignment of the rights and benefits conferred on him by any provision of such policy or by law including specifically but not by way of limitation the right to exercise the conversion privilege and the right to name a beneficiary. Any such assignment, whether made before or after the effective date of this act, shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

L.1967, c.271; amended by L.1969, c. 98, s. 1, eff. June 26, 1969.



Section 18A:66-52 - Veterans Not Covered Under R. S. 43:4-1.3

18A:66-52. Veterans not covered under R.S. 43:4-1.3
No veteran eligible for membership in the teachers' pension and annuity fund shall be eligible for, or receive, retirement benefits under sections 43:4-1, 43:4-2 and 43:4-3 of the Revised Statutes.

L.1967, c.271.



Section 18A:66-53 - Additional Death Benefit Coverage

18A:66-53.Additional death benefit coverage
18A:66-53. a. Each member who is a member on January 1, 1958 and each person who thereafter becomes a member will be eligible to purchase the additional death benefit coverage hereinafter described, provided that he selects such coverage within one year after January 1, 1958 or after the effective date of membership, whichever date is later.

b. Each member who is a member on October 29, 1969 , but for whom such additional death benefit coverage is not then in effect, shall, during the period stated below, also be eligible to elect such additional death benefit coverage, provided he (1) furnished satisfactory evidence of insurability, (2) on the date of such election is actively at work and performing all his regular duties at his customary place of employment and (3) agrees to make such additional contribution as may be required by the board of trustees by reason of the commencement of such member's participation in the benefits of this section pursuant to this subsection b. Applications under this subsection shall be filed during the period January 1, 1970 to March 31, 1970, both dates inclusive. Benefits for a member applying under this subsection shall come into effect on the later of (a) July 1, 1970 and (b) the date a required percentage of such members shall have applied for such additional death benefit coverage. This required percentage shall be fixed by the board of trustees. Any such percentage may be made applicable to male or female members only or to other groupings as determined by the board of trustees.

c. No member who enrolls on and after July 1, 1970 for the additional death benefit coverage provided by this section shall be eligible for the benefits described in subsections f. and g. if such member retires with less than 10 years of participation in the program.

d. The board of trustees shall establish schedules of contributions to be made by the members who elect to purchase the additional death benefit coverage. Such contributions shall be so computed that the contributions made by or on behalf of all covered members in the aggregate shall be sufficient to provide for the cost of the benefits established by subsections e. and g. of this section. Such schedules of contributions shall be subject to adjustment from time to time, by the board of trustees, as the need may appear.

e. Upon the receipt of proper proofs of the death in service, occurring on or after July 1, 1968, of any such member while covered for the additional death benefit coverage there shall be paid to such member's beneficiary an amount equal to two times the compensation received by the member in the last year of creditable service.

f. The board of trustees may also provide, effective as of January 1, 1961, for additional death benefit coverage, as described in subsection g. of this section, for former members who are receiving retirement allowances pursuant to the provisions of this article, subject to the provisions hereinafter stated, and the board may terminate such coverage at any time. The additional death benefit coverage to be so provided shall be in accordance with rules as determined by the board from time to time on the basis of dates of retirement or other factors deemed appropriate by it. In no event shall the additional death benefit coverage described in subsection g. of this section apply to any former member receiving a retirement allowance unless such member was covered by the additional death benefit described in subsection e. of this section during the former member's last month of creditable service. No contributions toward the cost of additional death benefit coverage described in subsection g. of this section shall be required of a former member while he is receiving a retirement allowance pursuant to the provisions of this article.

g. Upon receipt of proper proofs of the death, occurring on or after July 1, 1968, of a former member who was covered for the additional death benefit coverage pursuant to subsection f. of this section, there shall be paid to such former member's beneficiary an amount equal to 1/4 of the compensation received by the former member in the last year of creditable service or in the year of the former member's highest contractual salary, whichever is higher.

h. The contributions of a member for the additional death benefit coverage shall be deducted from his compensation, but if there is no compensation from which such contributions may be deducted it shall be the obligation of the member, except as provided in subsection j. of this section, to make such contributions directly to the retirement system or as directed by the system; provided, however, that no contributions shall be required while a member remains in service after attaining age 70 but that his employer shall be required to pay into the fund on his behalf in such case an amount equal to the contributions otherwise required by the board of trustees in accordance with this section.

i. Any other provisions of this article notwithstanding the contributions of a member for the additional death benefit coverage under this section shall not be returnable to the member or his beneficiary in any manner, or for any reason whatsoever, nor shall any contributions made for the additional death benefit coverage be included in any annuity payable to any such member or to his beneficiary.

j. For the purpose of this section, a member shall be deemed to be in service (1) while he is disabled due to sickness or injury arising out of or in the course of his employment as a teacher to whom this article applies, is not engaged in any gainful occupation, and is receiving or entitled to receive periodic benefits (including any commutation of, or substitute for, such benefits) for loss of time on account of such disability under or by reason of workmen's compensation law, occupational disease law or similar legislation; or (2) for a period of no more than two years while on official leave of absence without pay if satisfactory evidence is presented to the retirement system that such leave of absence without pay is due to illness other than an illness to which (1) above applies. No contributions for the optional death benefit provided by this section shall be required of a member while he is deemed to be in service pursuant to the above provisions of this subsection j.

k. All other provisions of this section notwithstanding , this section and the benefits provided under this section shall not come into effect until a required percentage of the members shall have applied for the additional death benefit coverage under this section. This required percentage shall be fixed by the board of trustees. Any such percentage may be made applicable to male or female members only or to other groupings as determined by the board of trustees. Applications for such additional death benefit coverage shall be submitted to the system in such manner and upon such forms as the retirement system shall provide.

l. Any person becoming a member of the retirement system after benefits provided under this section shall have come into effect, who is, by sex or other characteristic, within the grouping to which the additional death benefit coverage under this section is applicable, for the first year of his membership in the retirement system shall be covered by the additional death benefit coverage provisions of this section with the benefit in the event of death, in the first year of membership only, being based upon contractual salary instead of compensation actually received and shall make contributions as fixed by the board of trustees during such period. Such member shall have the right to continue to be covered by the benefits of this section and to contribute therefor after his first year of membership has been completed. This subsection shall not apply in the case of such a member who has already attained his sixtieth birthday prior to becoming a member of the retirement system unless he shall furnish satisfactory evidence of insurability at the time of becoming a member.

L.1967, c.271; amended 1968,c.229,s.2; 1969,c.179; 1984,c.132,s.3; 1995,c.410,s.5.



Section 18A:66-53.1 - Beneficiary Of Member Or Retirant; Designation; Change; Payments; Options

18A:66-53.1. Beneficiary of member or retirant; designation; change; payments; options
The designation of beneficiary by a member or retirant shall be made in writing on a form satisfactory to the retirement system, and filed with the retirement system. The member or retirant may, from time to time and without the consent of his death benefit designee, change the beneficiary by filing written notice of the change with the system on a form satisfactory to it. The new nomination will be effective on the date the notice, in proper form, is received by the system, and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the member or retirant has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the member or retirant, the interest of such beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the member or retirant, unless the member or retirant has made written request to the contrary in his beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a member, retirant or beneficiary shall be payable to the estate of such member, retirant or beneficiary.

Except with regard to the payment of the member's accumulated deductions with regular interest and the payment, upon the death of (1) a retirant after attaining the age of 60 or receiving an allowance pursuant to section 18A:66-37, or (2) a member after attaining the age of 70 years, of the death benefits provided in sections 18A:66-36, 18A:66-37, 18A:66-41, 18A:66-42, and 18A:66-44, a member may elect, by making written request to the retirement system, that the whole or any part of his death benefits be made payable to his beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during his lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the member or retirant under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or a corporation, partnership, association, institution, trustee or any fiduciary.

If, at the member's or retirant's death, an amount of death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount which was available to the member or retirant immediately prior to his death in accordance with the provisions of the immediately preceding paragraph shall then be available to such beneficiary for the benefit of such beneficiary.

L.1967, c.271; amended by L.1971, c. 121, s. 27, eff. April 29, 1971; L.1984, c. 132, s. 4, eff. Aug. 23, 1984.



Section 18A:66-53.2 - Reemployment Of Retirant; Reenrollment; Subsequent Retirement.

18A:66-53.2 Reemployment of retirant; reenrollment; subsequent retirement.

18A:66-53.2. a. Except as provided in subsection b. of this section, if a former member of the retirement system who has been granted a retirement allowance for any cause other than disability, becomes employed again in a position which makes him eligible to be a member of the retirement system, his retirement allowance and the right to any death benefit as a result of his former membership, shall be canceled until he again retires.

Such person shall be reenrolled in the retirement system and shall contribute thereto at a rate based on his age at the time of reenrollment. Such person shall be treated as an active member for determining disability or death benefits while in service and no benefits pursuant to an optional selection with respect to his former membership shall be paid if his death shall occur during the period of such reenrollment.

Upon subsequent retirement of such member, his former retirement allowance shall be reinstated together with any optional selection, based on his former membership. In addition, he shall receive an additional retirement allowance based on his subsequent service as a member computed in accordance with applicable provisions of this article; provided, however, that his total retirement allowance upon such subsequent retirement shall not be a greater proportion of his final compensation than the proportion to which he would have been entitled had he remained in service during the period of his prior retirement. Any death benefit to which such member shall be eligible shall be based on his latest retirement, but shall not be less than the death benefit that was applicable to his former retirement.

b.The cancellation, reenrollment, and additional retirement allowance provisions of subsection a. of this section shall not apply to a former member of the retirement system who is a certificated superintendent or a certificated administrator and who, after having been granted a retirement allowance, becomes employed by the State Department of Education in a position of critical need as determined by the State Commissioner of Education, or becomes employed by a board of education as a certificated superintendent or a certificated administrator on a contractual basis for a term of not more than one year; except that the cancellation, reenrollment, and additional retirement allowance provisions shall apply if the former member becomes employed within 120 days of retirement with the employer from which the member retired. Nothing herein shall preclude a former member so reemployed with a board of education from renewing a contract for one additional year, provided that the total period of employment with any individual board of education does not exceed a two-year period.

c.A former member of the retirement system who has been granted a retirement allowance, for any cause other than disability, may become employed again with the former employer in a position as a coach of an athletics activity if: (1) the employment commences after the retirement allowance becomes due and payable; (2) the former member had attained the service retirement age, applicable to that member, as of the date of retirement; and (3) the compensation for the employment is less than $10,000 per year. This subsection shall be effective if the qualified status of the retirement system under federal law can be maintained upon its application, and such modifications to the system as may be available shall be made to allow for its application. As used in this section, "former employer" means the employer with which the former member held employment immediately prior to retirement.

amended 1971, c.121, s.28; 2001, c.355, s.1; 2014, c.21.



Section 18A:66-53.3 - Limitation On Additional Death Benefit Coverage

18A:66-53.3. Limitation on additional death benefit coverage
No member who enrolls on or after July 1, 1971 for the additional death benefit coverage provided by section 18A:66-53 shall be eligible for the benefits described in subsections f. and g. of the said section if such member retires with less than 10 years of participation in the program.

L.1971, c. 121, s. 41, eff. April 29, 1971.



Section 18A:66-54 - Deductions From Retirement Allowance For Tpaf Members.

18A:66-54 Deductions from retirement allowance for TPAF members.

18A:66-54. If possible, whenever any beneficiary of the teachers' pension and annuity fund shall, in writing, request the Division of Pensions and Benefits to make deductions from the beneficiary's retirement allowance or pension for the payment of premiums for the pensioners' group health or dental insurance plan or the State Health Benefits Program, the division may make such deductions and transmit the sum so deducted to the companies carrying the policies. Any such written authorization may be withdrawn by any beneficiary upon filing notice of such withdrawal with the division. Deductions for the payment of the premiums for a group dental insurance plan shall be made by the division only if 1,000 or more beneficiaries covered by that plan have made written requests for deductions.

L.1967, c.271; amended 1971, c.121, s.29; 1997, c.332, s.1.



Section 18A:66-55 - Powers And Privileges Of A Public Corporation

18A:66-55. Powers and privileges of a public corporation
The teachers' pension and annuity fund shall for purposes of this article possess the powers and privileges of a public corporation, and any real property held by it as an investment and occupied by the state or any agency thereof shall be deemed for all purposes to be equivalent to and to have the same status as real property owned by the state.

L.1967, c.271.



Section 18A:66-56 - Board Of Trustees, Committee Duties, Appointment Or Election, Terms, Vacancies, Oaths, Voting, Expenses.

18A:66-56 Board of trustees, committee duties, appointment or election, terms, vacancies, oaths, voting, expenses.

18A:66-56. a. (1) Subject to the provisions of chapter 70 of the laws of 1955, the general responsibility for the proper operation of the teachers' pension and annuity fund shall be vested in the board of trustees, and, as specified, in the committee established pursuant to subsection b. of this section. Subject to the limitations of the law, the board shall annually establish rules and regulations for the administration and transaction of the board's and committee's business and for the control of the funds created by this article. Such rules and regulations shall be consistent with those adopted by the other pension funds within the Division of Pensions and Benefits in order to permit the most economical and uniform administration of all such retirement systems. The committee shall adopt such regulations as provided in subsection b. of this section.

(2)The membership of the board shall consist of the following:

(a)The State Treasurer or the deputy State Treasurer, when designated for that purpose by the State Treasurer;

(b)Two trustees appointed by the Governor, with the advice and consent of the Senate, who shall serve for a term of office of three years and until their successors are appointed, and who shall be private citizens of the State of New Jersey and who are neither an officer thereof nor active or retired members of the system, except that of the two trustees initially appointed by the Governor pursuant to P.L.1992, c.41 (C.43:6A-33.1 et al.), one shall be appointed for a term of two years and one for a term of three years;

(c)Three trustees from among the active or retired members of the retirement system, elected by the membership or by the delegates elected for this purpose by the membership, one of whom shall be elected each year for a three-year term commencing on January 1, following such election in such manner as the board of trustees may prescribe. If the board of trustees determines that the election of trustees under this subsection is to be made by delegates elected by the membership, it shall prescribe that those delegates shall be chosen from among active and retired members of the retirement system;

(d)One trustee not an active or retired teacher nor an officer of the State, elected by the other trustees, other than the State Treasurer, for a term of three years.

(3)A vacancy occurring in the board of trustees shall be filled in the same manner as provided in this section for regular appointment or election to the position where the vacancy exists, except that a vacancy occurring in the trustees elected from among the active or retired members of the retirement system shall be filled for the unexpired term.

Each member of the board shall, upon appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the board's affairs, and that he will not knowingly violate or willfully permit to be violated any provision of law applicable to this article. The oath shall be subscribed to by the member making it, certified by the officer before whom it is taken and filed immediately in the office of the Secretary of State.

Each trustee shall be entitled to one vote in the board and a majority of all the votes of the entire board shall be necessary for a decision by the board of trustees at a meeting of the board or committee. The board shall keep a record of all its proceedings, which shall be open to public inspection.

The members of the board shall serve without compensation but shall be reimbursed for any necessary expenditures. No employee shall suffer loss of salary or wages through serving on the board.

(4)The State Treasurer shall designate a medical board after consultation with the Director of the Division of Pensions and Benefits, subject to veto by the board for valid reason. It shall be composed of three physicians who are not eligible to participate in the retirement system. The medical board shall pass upon all medical examinations required under the provisions of this article, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the retirement system its conclusions and recommendations upon all matters referred to it.

b.There is established a committee to be composed of eight members, four of whom shall be appointed by the Governor as representatives of public employers whose employees are enrolled in the retirement system, three of whom shall be appointed by the head of the union representing the greatest number of members of the retirement system having union membership, and one of whom shall be appointed by the head of the union representing the second greatest number of members of the retirement system having union membership. The members of the committee shall not be appointed until the system, or part of the system, attains the target funded ratio.

The members of the committee shall serve for a term of three years and until a successor is appointed and qualified. Of the initial appointments by the Governor, two members shall serve for two years and until a successor is appointed and qualified, and one shall serve for one year and until a successor is appointed and qualified. Of the initial appointments by the head of the union representing the greatest number of members of the retirement system, one member shall serve for two years and until a successor is appointed and qualified, and one shall serve for one year and until a successor is appointed and qualified.

The members of the committee shall select a chairperson from among the members, who shall serve for a term of one year, with no member serving more than one term, until all the members of the committee have served a term in a manner alternating among the employer representatives and employee representatives, unless the committee determines otherwise with regard to this process.

The provisions of paragraph (3) of subsection a. of this section, and N.J.S.18A:66-60, shall apply to the committee and its members, as appropriate.

Upon the convening of any meeting of the committee, the members shall consider a motion to assume the authority provided in this subsection and shall proceed only if a majority of the members of the committee vote in the affirmative on that motion.

The committee may contract with such actuaries or consultants, or both, in accordance with the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), as the committee may deem necessary to perform its duties, when the system or part of the system has attained the target funded ratio.

When the retirement system, or a part of the system, has attained the target funded ratio as defined in section 27 of P.L.2011, c.78 (C.43:3C-16), the committee shall have the discretionary authority for the system or for that part, as appropriate, to (1) modify the: member contribution rate; formula for calculation of final compensation; the fraction of compensation applied to service credited after the modification; age at which a member may be eligible for and the benefits for service or early retirement; and benefits provided for disability retirement; and (2) activate the application of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.) for retirees for the period that the system or part is at or above the target funded ratio and modify the basis for the calculation of the adjustment and set the duration and extent of the activation. The committee shall give priority consideration to subparagraph (2) of this paragraph. The committee shall not have the authority to change the years of creditable service required for vesting.

The committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law may set forth a specific requirement on that matter.

The committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law do not set forth a specific requirement on the considered aspect of that matter or address that matter at all.

The members of the committee shall have the same duty and responsibility to the retirement system as do the members of the board of trustees. No decision of the committee shall be implemented if the direct or indirect result of the decision will be that the system's or part's funded ratio falls below the target funded ratio in any valuation period during the 30 years following the implementation of the decision. The actuary of the fund shall make a determination of the result in that regard and submit that determination in a written report to the committee and the board prior to the implementation of the decision.

If any matter before the committee receives at least five votes in the affirmative, the board of trustees shall approve and implement the committee's decision.

If any matter regarding benefits before the committee receives four votes in the affirmative and four votes in the negative or the committee otherwise reaches an impasse on a decision, the provisions of section 33 of P.L.2011, c.78 (C.43:3C-17) shall be followed.

A final action of the committee shall be made by the adoption of a regulation that shall identify the modifications to the system by reference to statutory section. The regulations shall also specify the effective date of the modification and the system members, including beneficiaries and retirees, to whom the modification applies. Regulations of the committee are considered to be part of the plan document for the system. A regulation adopted by the committee may be modified by regulation in order to comply with the requirements of this section.

c.No member of the board, committee, employee of the board, or employee of the Division of Pensions and Benefits in the Department of the Treasury shall accept from any person, whether directly or indirectly and whether by himself or through his spouse or any member of his family, or through any partner or associate, any gift, favor, service, employment or offer of employment, or any other thing of value, including contributions to the campaign of a member or employee as a candidate for elective public office, which he knows or has reason to believe is offered to him with intent to influence him in the performance of his public duties and responsibilities. As used in this paragraph, "person" means an (1) individual or business entity, or officer or employee of such an entity, who is seeking, or who holds, or who held within the prior three years, a contract with the board; (2) an active or retired member, or beneficiary, of the retirement system; or (3) an entity, or officer or employee of such an entity, in which the assets of the retirement system have been invested. A board or committee member or employee violating this prohibition shall be guilty of a crime of the third degree.

amended 1971, c.121, s.30; 1992, c.41, s.5; 1997, c.63, s.2; 1999, c.230; 2011, c.78, s.1.



Section 18A:66-56.1 - Board Of Trustees, Terms Staggered

18A:66-56.1. Board of trustees, terms staggered


1. Notwithstanding the provisions of N.J.S.18A:66-56 and in order to effect the staggering of the terms of the members of the board of trustees of the retirement system elected from the groups defined in the regulations of the retirement system, the terms of those members shall be as follows:

a. the member elected from Group A for a term commencing January 1, 1997, shall serve a term of three years;

b. the member elected from Group C for a term commencing January 1, 1997, shall serve a term of two years;

c. the member elected from Group B for a term commencing on January 1, 1998, shall serve a term of three years.

Members elected thereafter shall serve three-year terms.

L.1997,c.63,s.1.



Section 18A:66-57 - Officers, Actuary, Legal Adviser, Secretary.

18A:66-57 Officers, actuary, legal adviser, secretary.

18A:66-57. The board shall elect annually from its membership a chairman and may also elect a vice chairman, who shall have all the power and authority of the chairman in the event of the death, absence or disability of the chairman. The actuary of the fund shall be selected by the Retirement Systems Actuary Selection Committee established by P.L.1992, c.125.

The actuary shall be the technical adviser of the board and the committee on matters regarding the operation of the funds created by the provisions of this article and shall perform such other duties as are required in connection therewith.

The Attorney General shall be the legal adviser of the retirement system, except that if the Attorney General determines that a conflict of interest would affect the ability of the Attorney General to represent the board or the committee on a matter affecting the retirement system, the board may select and employ legal counsel to advise and represent the board or the committee on that matter.

The chief or assistant chief of the office of secretarial services of the Division of Pensions and Benefits of the State Department of the Treasury, shall be the secretary of the board. The chief and assistant chief of the office of secretarial services shall be in the competitive division of the State classified service. The secretary presently in office shall hold the position as chief of the office of secretarial services subject to all of the provisions of Title 11 of the Revised Statutes and shall not be removed from said office except in the manner provided under the provisions of said title relating to permanent employees in the competitive division of the State classified service. The board of trustees shall select its secretary from among the eligible candidates.

amended 1970, c.57, s.6; 1992, c.41, s.6; 1992, c.125, s.3; 2011, c.78, s.6.



Section 18A:66-58 - Actuary's Report

18A:66-58. Actuary's report
The actuary shall recommend, and the Division of Pensions shall keep in convenient form, such data as shall be necessary for actuarial valuation of the various funds created by this article. At least once in every 3-year period the actuary shall make an actuarial investigation into the mortality, service and compensation or salary experience of the members and beneficiaries as defined in this article and shall make a valuation of the assets and liabilities of the various funds created by this article. Upon the basis of such investigation and valuation, with the advice of the actuary, the board shall:

(a) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary; and

(b) Certify the rates of contribution, expressed as a proportion of the compensation of members, which shall be made by the State to the contingent reserve fund.

L.1967, c.271; amended by L.1971, c. 121, s. 31, eff. April 29, 1971; L.1972, c. 157, s. 1; L.1979, c. 106, s. 7, s. eff. July 1, 1979.



Section 18A:66-58.1 - Annuity Values; Determination Without Reference To Sex

18A:66-58.1. Annuity values; determination without reference to sex
Annuity values, including actuarial equivalents under optional selections, for all members of the Teachers' Pension and Annuity Fund shall be determined without reference to sex; provided, however, that this amendatory and supplementary act shall not limit the actuary from using sex as a factor in the actuarial valuation required pursuant to N.J.S. 18A:66-68.

L.1979, c. 106, s. 9, eff. Jan. 1, 1980.



Section 18A:66-59 - Annual Reports

18A:66-59. Annual reports
The retirement system shall publish annually a report showing a valuation of the assets and liabilities of the funds created by this article, certifying as to the accumulated cash and securities of the funds and stating other facts pertaining to the system. The board shall submit the report to the Governor and furnish a copy to every employer for use of the members and the public.

L.1967, c.271; amended by L.1971, c. 121, s. 32, eff. April 29, 1971.



Section 18A:66-60 - No Interest In Fund By Trustees Or Employees

18A:66-60. No interest in fund by trustees or employees
Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investments of the retirement system; nor shall any trustee or employee of the board directly or indirectly, for himself or as an agent, in any manner use the moneys of the retirement system, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety, or in any manner an obligor for moneys loaned to or borrowed from the retirement system.

L.1967, c.271; amended by L.1970, c. 57, s. 7, eff. May 18, 1970.



Section 18A:66-61 - Trustees To Control Funds, Investment Council Member, Finance Committee.

18A:66-61 Trustees to control funds, investment council member, finance committee.

18A:66-61. The board of trustees shall be and are hereby constituted trustees of the various funds and accounts established by this article; provided, however, that all functions, powers and duties relating to the investment or reinvestment of moneys of, and purchase, sale or exchange of any investments or securities, of or for any fund or account established under this article, shall be exercised and performed by the Director of the Division of Investment in accordance with the provisions of chapter 270, of the laws of 1950. The secretary of the board of trustees shall determine from time to time the cash requirements of the various funds and accounts established by this article and the amount available for investment, all of which shall be certified to the Director of the Division of Investment.

An elected member of the board of trustees to be designated by a majority vote thereof shall serve on the state investment council as a representative of said board of trustees, for a term of three years and until a successor is designated and qualified.

The finance committee of the board of trustees shall be appointed on or before July 1 of each calendar year by the chairman of the board of trustees to serve through June 30 of the ensuing calendar year and until their successors are appointed. The finance committee of the board of trustees shall consist of three members of the board of trustees, one of whom shall be the State Treasurer.

amended 1970, c.57, s.8; 2011, c.78, s.29.



Section 18A:66-62 - Treasurer Custodian Of Funds

18A:66-62. Treasurer custodian of funds
The state treasurer shall be the custodian of the funds created by this article, shall select all depositories and custodians and shall negotiate and execute custody agreements in connection with the assets or investments of any of said funds.

All payments from the funds shall be made by him only upon voucher signed by the chairman and countersigned by the secretary of the board of trustees. No voucher shall be drawn, except upon the authority of the board duly entered in the record of its proceedings.

L.1967, c.271.



Section 18A:66-63 - Correction Of Errors By Trustees

18A:66-63. Correction of errors by trustees
If any change or error in records results in a member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, then on discovery of the error, the board of trustees shall correct it and, so far as practicable, adjust the payments in such a manner that the actuarial equivalent of the benefit to which he was correctly entitled shall be paid.

L.1967, c.271.



Section 18A:66-64 - False Statements To Defraud, Misdemeanors

18A:66-64. False statements to defraud, misdemeanors
A person who knowingly makes a false statement, or falsifies or permits to be falsified any record of the retirement system, in an attempt to defraud the system as a result of such act shall be guilty of a misdemeanor.

L.1967, c.271.



Section 18A:66-65 - Agreement On Social Security

18A:66-65. Agreement on social security
The authorization and direction of the state agency, with the approval of the governor, to enter on behalf of the state into an agreement with the secretary of the United States department of health, education and welfare for the purposes of extending the provisions of the federal old-age and survivors insurance system to service performed by employees in positions covered by the provisions of sections 24 to 110, inclusive, of chapter 13 of Title 18 of the Revised Statutes of New Jersey or by this article; provided, however,

(a) That such employees are members of a retirement system coverage group within the meaning of the social security act as amended;

(b) That the agreement shall not be made applicable to services in such positions so long as said positions are barred from coverage by the provisions of the social security act as amended;

(c) That the agreement shall be consistent with the terms and provisions of this article. It shall cover all employment in positions covered by the teachers' pension and annuity fund on June 1, 1955 and each board of education or other employer in the state shall be deemed to have submitted a plan in accordance with the provisions of section 5 of chapter 253, of the laws of 1951; and

(d) That the effective date of said social security agreement shall be January 1, 1955;

is continued and action heretofore taken pursuant thereto is ratified and confirmed.

L.1967, c.271.



Section 18A:66-66 - State, Employer Share Of Social Security Obligations

18A:66-66. State, employer share of social security obligations
18A:66-66. The State shall provide the amount of the employer's share of the social security contributions for members by appropriations upon certification by the State Treasurer as to the amounts required; provided, however, that the State's provision for the social security contributions shall be limited to contributions upon compensation upon which members' contributions to the retirement system are based. The employer shall pay the employer's share of social security contribution upon all other wages.

L.1967, c.271; amended 1990,c.52,s.79; 1991,c.246,s.2; 1993,c.7,s.7.



Section 18A:66-68 - Effect Of Abolition Of Social Security Offset

18A:66-68. Effect of abolition of social security offset
The repeal, by section 11 of chapter 66 of the laws of 1966, saved from repeal in section 18A:66-92 of this article, of section 68 of chapter 37 of the laws of 1955, chapter 218 of the laws of 1956, chapter 123 of the laws of 1960, chapter 108 of the laws of 1962, chapter 190 of the laws of 1964, shall not be construed to provide for any retroactive effect and where a member's retirement allowance was reduced by the amount of the old age insurance benefit under Title II of the social security act, paid or payable to him, whether received or not, such reduction ceased, or if such reduction was to be made upon the member's attainment of 65, no such reduction shall be made, on or after July 1, 1966.

L.1967, c.271.



Section 18A:66-69 - Limitations On Death Benefits Or Other Benefits

18A:66-69. Limitations on death benefits or other benefits
Any other provision of this article notwithstanding, (a) any member who is not covered under the old-age and survivors insurance provisions of Title II of the Federal Social Security Act as a teacher shall not be eligible for the death benefit provisions of sections 18A:66-36, 18A:66-37, 18A:66-38, 18A:66-41, 18A:66-42, 18A:66-44, 18A:66-46e, and 18A:66-53, except for the payment of accumulated deductions together with regular interest; (b) no beneficiary of a pensioner who enrolled as a member on or after July 1, 1971 and who retired for any reason other than disability shall be entitled to receive benefits pursuant to the noncontributory death benefit coverages provided by this article if the pensioner had less than 10 years of service credit for retirement purposes at the time of retirement; (c) no member or beneficiary shall be entitled to receive a monthly retirement allowance or other benefit payable pursuant to this article unless the amount of the allowance or benefit would be at least $25.00 per month.

L.1967, c.271; amended by L.1971, c. 121, s. 33, eff. April 29, 1971.



Section 18A:66-70 - Veterans' Free Membership In Fund

18A:66-70. Veterans' free membership in fund
a. Each public employee veteran member shall have returned to him his accumulated deductions as of January 1, 1956, less contributions based on his compensation for the year 1955 at the rate of contribution provided in subsection b. All service rendered in office, position, or employment of this state or of a county, municipality, or school district, board of education or other public employer by such veteran member previous to January 1, 1955, for which evidence satisfactory to the retirement system is presented, shall be credited to him as a "class B" member and the accrued liability for such credit shall be paid by the employer as provided in section 18A:66-33; provided, however, that no credit shall be allowed for such service rendered prior to January 1, 1955 unless the member purchases credit for all service rendered on or after such date.

b. Each public employee veteran member as of January 1, 1956, shall make contributions to the retirement system at the rates of contribution applicable to class B members of the public employee's retirement system as of January 2, 1955, as provided in section 18A:66-29. Each public employee veteran member shall pay the proportion of compensation applicable to his age at the commencement of employment, position or office with the State, any county, municipality or school district, board of education or other public employer, except that where such service has not been continuous, the public employee veteran member shall pay the proportion of compensation applicable to the age resulting from the subtraction, as of January 1, 1955, of his years of service from his age. No public employee veteran member shall be required during the continuation of his membership to increase the proportion of compensation certified on January 1, 1956, or at the time of becoming a member, if later, as payable by him, except as provided in section 18A:66-29.

c. In the event that a public employee veteran who prior to January 1, 1956, rendered service in office, position, or employment of this State or of a county, municipality, or school district, board of education or other public employer, but who is not in such office, position or employment on January 1, 1956, shall later become a member of the retirement system, such public employee veteran member shall receive prior service credit for service rendered prior to January 1, 1955, for which evidence satisfactory to the retirement system is presented, and shall pay the proportion of compensation, applicable to the age resulting from the subtraction of his years of such prior service from his age on the date of his becoming a member of the retirement system and as provided in section 18A:66-29. The State shall pay the accrued liability on behalf of such prior service, and such liability shall be paid in such a manner that the total obligation will be met within the period of time fixed for the liquidation of such accrued liabilities under this article.

L.1967, c.271; amended by L.1971, c. 121, s. 34, eff. April 29, 1971.



Section 18A:66-70.1 - Permission For Member To Cancel Purchase Of Credit

18A:66-70.1.Permission for member to cancel purchase of credit
7.If, following application by a member of the retirement system to purchase credit therein under any provision of article 1 of chapter 66 of Title 18A of the New Jersey Statutes, as amended and supplemented, the member attains qualification as a veteran member pursuant to the enactment of a law, the adoption of a rule or regulation, the revision of an administrative interpretation or application of such a rule or regulation, or any other official act, the member shall be permitted, upon written application to the retirement system within two years following the effective date of that law, rule, regulation, revision, or other act or within two years of the effective date of P.L.1995, c.406 (C.43:15A-60.2 et al.), whichever is later, to terminate any remaining obligation to complete the purchase and to receive a return of all contributions deducted or other payments made on or after the effective date of the law, rule, regulation, revision, or other act in connection with the purchase. If any service has been credited under the retirement system to the member in connection with the purchase, the amount of that service so credited shall be reduced in proportion to the return to the member hereunder of any contributions or other payments.

L.1995,c.406,s.7.



Section 18A:66-71 - Retirement Allowance For Veterans.

18A:66-71 Retirement allowance for veterans.

18A:66-71. a. Any public employee veteran member in office, position or employment of this State or of a county, municipality, or school district, board of education or other employer who (1) has or shall have attained the age of 60 years and has or shall have been for 20 years continuously or in the aggregate in office, position or employment of this State or of a county, municipality or school district, board of education or other employer, or (2) has or shall have attained the age of 55 years and has or shall have been for 25 years continuously or in the aggregate in that office, position or employment, shall have the privilege of retiring for service and of receiving, instead of the retirement allowance provided under N.J.S.18A:66-44, a retirement allowance of 54.5% of the compensation for which contributions are made during the 12-month period of membership providing the largest possible benefit to the member or the member's beneficiary.

b.(Deleted by amendment, P.L.1984, c.69.)

c.Any public employee veteran member who has been for 20 years in the aggregate in office, position or employment of this State or of a county, municipality or school district, board of education or other employer as of January 1, 1955, shall have the privilege of retiring for ordinary disability and of receiving, instead of the retirement allowance provided under N.J.S.18A:66-41, a retirement allowance of one-half of the compensation received during the last year of employment upon which contributions to the annuity savings fund or contingent reserve fund are made. Such retirement shall be subject to the provisions governing ordinary disability retirement in N.J.S.18A:66-39 and N.J.S.18A:66-40.

d.Any public employee veteran member who shall be in office, position or employment of this State or of a county, municipality, school district, board of education or other employer and who shall have attained 55 years of age and who has at least 35 years of aggregate service credit in such office, position or employment, shall have the privilege of retiring for service and receiving a retirement allowance of 1/55 of the compensation the member received during the 12-month period of membership providing the largest possible benefit to the member or the member's beneficiary for each year of creditable service.

e.The death benefit provided in N.J.S.18A:66-44 shall apply in the case of any member retiring under the provisions of subsections a. and d. of this section and in the case of any member who has previously retired under the provisions of subsection b. of this section before said subsection was amended by P.L.1984, c.69. The death benefit provided in N.J.S.18A:66-41 shall apply in the case of any member retired under the provisions of subsection c. of this section.

f.A member who purchases service credit pursuant to any provision of the "Teachers' Pension and Annuity Fund Law" (N.J.S.18A:66-1 et seq.) is entitled to apply the credit for the purpose of satisfying any of the service requirements of that act.

L.1967, c.271; amended 1971, c.121, s.35; 1984, c.69; 1984, c.206; 1987, c.97; 1995, c.332, s.1; 2001, c.133, s.7; 2001, c.353, s.6; 2004, c.177, s.1.



Section 18A:66-71.1 - Veterans' Retirement Allowance

18A:66-71.1. Veterans' retirement allowance
3. a. A retiree of the system who meets the definition of a veteran pursuant to this act, or the surviving spouse of a retiree, shall be eligible to receive the special veterans' retirement allowance pursuant to N.J.S.18A:66-71 in lieu of the retirement allowance that a retiree, or the surviving spouse of a retiree, is receiving on the effective date of this act.

b. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not apply to the benefit increase that results from this 1991 amendatory and supplementary act, and the annual cost of living adjustment received by widows and widowers under P.L.1958, c.143 (C.43:3B-1 et seq) shall be calculated as of the date of retirement of a retiree of the system. The State shall pay the additional costs arising from any increase in the cost of living adjustment received by a retiree of the system who meets the definition of a veteran as a result of this act or the surviving spouse of a retiree.

c. No retiree of the system who meets the definition of a veteran pursuant to this act, or the surviving spouse of a retiree, shall be granted a retroactive payment based upon the difference between the retirement allowance that the retiree of the system, or the surviving spouse of the retiree, would have received if that retiree of the system had met the definition of a veteran on the date of retirement and the retirement allowance that the retiree of the system, or the surviving spouse of the retiree, has received from the date of retirement to the effective date of this act.

L.1991,c.390,s.3.



Section 18A:66-71.2 - Increase In Retirement Allowance Under Subsection A. Of N. J. S.18a:66-71 And N. J. S.18a:66-47.

18A:66-71.2 Increase in retirement allowance under subsection a. of N.J.S.18A:66-71 and N.J.S.18A:66-47.

7.The retirement allowance of each retiree under subsection a. of N.J.S.18A:66-71, or the retiree's beneficiary pursuant to N.J.S.18A:66-47, on the effective date of P.L.2001, c.353, shall be increased from 50% to 54.5% of the compensation for which contributions were made during the 12-month period of membership providing the largest possible benefit to the member or the member's beneficiary. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.353,s.7.



Section 18A:66-71.3 - Payment Of Normal Contribution For Increased Benefits Under Subsection A. Of N. J. S.18a:66-71.

18A:66-71.3 Payment of normal contribution for increased benefits under subsection a. of N.J.S.18A:66-71.

8.The normal contribution for the increased benefits for active members under subsection a. of N.J.S.18A:66-71 as amended by section 6 of P.L.2001, c.353 shall be paid from the benefit enhancement fund established pursuant to N.J.S.18A:66-16. If there are excess valuation assets after reductions in normal contributions and member contributions, the amount of excess valuation assets credited to the benefit enhancement fund shall include the present value of the expected additional normal contributions attributable to the provisions of subsection a. of N.J.S.18A:66-71 as amended by section 6 of P.L.2001, c.353 payable on behalf of the active members over the expected working lives of the active members in accordance with the tables of actuarial assumptions for the valuation period. No additional excess valuation assets shall be credited to the benefit enhancement fund after the maximum amount is attained. Interest shall be credited to the benefit enhancement fund as provided under N.J.S.18A:66-25. If assets in the benefit enhancement fund are insufficient to pay the normal contribution for the increased benefits for a valuation period, the State shall pay the amount of normal contribution for the increased benefits not covered by assets from the benefit enhancement fund.

L.2001,c.353,s.8.



Section 18A:66-73 - Adoption Of Social Security Act, Etc., Continued

18A:66-73. Adoption of social security act, etc., continued
The referendum held, on October 26 and 27, 1955, under which a majority of the active contributing members of the teachers' pension and annuity fund, qualified to vote therein as required by section 218(d)(3) of the social security act, voted to be covered by that act, the official certification on November 9, 1955 by the governor of the result of such referendum and the contract, dated December 29, 1955, entered into by the state for the covering of such members under the social security act, and the results thereof are continued, ratified and confirmed.

L.1967, c.271.



Section 18A:66-74 - Authorization To Purchase Group Life Insurance

18A:66-74. Authorization to purchase group life insurance
The State Treasurer is hereby authorized and permitted to purchase from one or more life insurance companies, as determined by him, a policy or policies of group life insurance to provide for the benefits specified in sections 18A:66-36, 18A:66-37, 18A:66-38, 18A:66-41, 18A:66-42, 18A:66-44 and 18A:66-46e. The Board of Trustees of the Teachers' Pension and Annuity Fund is hereby authorized and permitted to purchase from one or more life insurance companies, as determined by it, a policy or policies of group life insurance to provide for the benefits specified in section 18A:66-53. Such group life insurance coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose, or in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of one or more other retirement systems of the State of New Jersey. Whenever such policy or policies of group insurance shall be in effect, the benefits payable thereunder shall be in lieu of the above mentioned death benefits provided by said sections.

L.1967, c.271; amended by L.1971, c. 121, s. 36, eff. April 29, 1971.



Section 18A:66-75 - Requirements For Insurance Company To Qualify

18A:66-75. Requirements for insurance company to qualify
Any life insurance company must meet the following requirements in order to qualify under section 18A:66-74: (a) be licensed under the laws of the state of New Jersey to transact life and accidental death insurance, and (b) the amount of its group life insurance in the state of New Jersey shall at the time said insurance is to be purchased equal at least 1% of the total amount of such group life insurance in the state of New Jersey in all life insurance companies.

L.1967, c.271.



Section 18A:66-76 - Discretion In Purchase Of Coverage

18A:66-76. Discretion in purchase of coverage
The state treasurer may, in his discretion, determine to purchase group insurance coverage for the noncontributory death benefit provisions as provided in this article, or may determine not to purchase any group insurance coverage for the death benefit provisions heretofore mentioned. The board of trustees of the teachers' pension and annuity fund may, in its discretion, determine to purchase group insurance coverage for additional death benefit coverage as provided for in section 18A:66-53 or may also, in its discretion, determine not to purchase any contributory group insurance coverage for the additional death benefit provisions provided in section 18A:66-53.

L.1967, c.271.



Section 18A:66-77 - Premiums Paid From Special Funds

18A:66-77. Premiums paid from special funds
In the event the state treasurer shall determine to purchase group insurance coverage for the noncontributory death benefits, premiums for the same shall be paid from a special fund, hereby created, called the "group insurance premium fund." The state treasurer shall estimate annually the amount of premiums which will be required for such benefits for the ensuing fiscal year and shall certify such amounts to the state and other participating employers as due and owing from them. The state and other participating employers shall pay over to the state treasurer the amount for premiums so certified and the state treasurer shall deposit these amounts in the group insurance premium fund. During the period such group insurance policy or policies are in effect the state treasurer shall in no way commingle moneys in this fund with any pension fund established under this article.

In the event that the board of trustees of the teachers' pension and annuity fund shall determine to purchase group coverage for the additional death benefits, premiums for same shall be paid from a special fund hereby created called the "contributory group insurance premium fund." While such group coverage shall be in force, the contributions from the compensation of members to provide such additional death benefits shall be accumulated in said contributory group insurance premium fund. Any dividend or retrospective rate credit allowed by an insurance company shall be credited to the aforesaid funds in an equitable manner.

L.1967, c.271.



Section 18A:66-78 - Additional Death Benefits; Contributions; Adjustment

18A:66-78. Additional death benefits; contributions; adjustment
In the event that the board of trustees of the teachers' pension and annuity fund shall determine to purchase group insurance coverage for the additional death benefit coverage, each member selecting the additional death benefit coverage shall agree to the deduction of a percentage of his compensation determined from a schedule of contributions to be established by the board of trustees of the teachers' pension and annuity fund. The schedule of contributions shall be established by said board of trustees on a basis it deems appropriate and shall be subject to adjustment by said board of trustees from time to time for the purpose of maintaining the contributory group insurance premium fund at a level sufficient to meet the obligations of the fund for the cost of the insurance.

L.1967, c.271.



Section 18A:66-79 - Policy To Include Conversion Privilege; Proof Of Insurability After Conversion

18A:66-79. Policy to include conversion privilege; proof of insurability after conversion
Any such group policy or policies shall include, with respect to any insurance terminating or reducing because the member has ceased to be in service or has retired, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance; and shall also include, with respect to insurance terminating because of termination of the group policy resulting from a termination of the death benefits for all members established under sections 18A:66-36, 18A:66-37, 18A:66-38, 18A:66-41, 18A:66-42, 18A:66-44, 18A:66-46 and 18A:66-53, the conversion privilege available upon termination of the group policy as prescribed by such law. Any such group policy or policies shall also provide that if a member dies during the 31-day period during which he would be entitled to exercise the conversion privilege, the amount of insurance with respect to which he could have exercised the conversion privilege, shall be paid as a claim under the group policy.

If any member who has exercised the conversion privilege under the group policy or policies again becomes a member of the teachers' pension and annuity fund, and the individual policy obtained pursuant to the conversion privilege is still in force, he shall not again be eligible for any of the death benefits provided by this article unless he furnishes satisfactory evidence of insurability.

When benefits payable upon the death of a member following retirement are determined as though he were an active member at the time of his death, the death benefit payable under the group policy or policies together with the amount of insurance paid under any individual policy obtained under the conversion privilege, shall in no event exceed the amount of insurance for which the member was insured under the group policy or policies immediately prior to the date the right of conversion arose.

L.1967, c.271; amended by L.1968, c. 228, s. 9, eff. July 31, 1968.



Section 18A:66-80 - Payment Of Benefits

18A:66-80. Payment of benefits
Benefits under such group policy or policies shall be paid by the company to such person, if living, as the member shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the member's estate. A member may file with the insurance company through the policyholder and alter from time to time during his lifetime, as desired, a duly attested written nomination of his payee for the death benefit.

L.1967, c.271; amended by L.1971, c. 121, s. 37, eff. April 29, 1971.



Section 18A:66-81 - Arrangements For Payment Of Benefits

18A:66-81. Arrangements for payment of benefits
Any such group policy or policies shall provide that payment of any death benefits which are payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. A member may make such arrangements for settlement, and may alter from time to time during his lifetime any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of a member, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above. If a member's or beneficiary's request for settlement of any death benefit in equal installments over a period of years or as a life annuity pursuant to the foregoing is approved by the policyholder, the amount of such installments or such life annuity, as the case may be, shall be determined on the basis of such applicable mortality tables and rates of interest as shall have been adopted by the retirement system and are in effect at the member's death. Any arrangement for payment under the group policy to a beneficiary shall be in lieu of that provided by sections 18A:66-36, 18A:66-37, 18A:66-38, 18A:66-41, 18A:66-42, 18A:66-44, 18A:66-46 and 18A:66-53.

L.1967, c.271; amended by L.1968, c. 228, s. 10, eff. July 31, 1968.



Section 18A:66-82 - Policyholder Credited In Form Of Reduced Premiums

18A:66-82. Policyholder credited in form of reduced premiums
Notwithstanding any other provision of law, any insurance company or companies issuing such policy or policies may credit the policyholder, in the form of reduced premiums, with savings by said company or companies in the event that no brokerage commission or commissions are paid by said company or companies on the issuance of such policy or policies.

L.1967, c.271.



Section 18A:66-83 - Investment In And Acquisition Of Real Property

18A:66-83. Investment in and acquisition of real property
The director of the division of investment in the department of the treasury, in addition to other investments authorized by law, shall have authority, subject to the approval and acceptance by the board of trustees of the teachers' pension and annuity fund, to invest in and acquire real property in the state of New Jersey on behalf of and in the name of the teachers' pension and annuity fund, and to erect buildings and structures and make other improvements thereon, and to rent, lease, sell and dispose of the same, said lands, buildings, structures and improvements to be initially rented to the state of New Jersey for its use in accordance with the provisions of this article.

L.1967, c.271.



Section 18A:66-84 - Limit On Investment

18A:66-84. Limit on investment
Any investment authorized pursuant to this article shall not exceed 2 1/2 % of the book value of the total investments of such fund at the time of the making of the investment or $11,500,000.00, whichever is the smaller amount.

L.1967, c.271.



Section 18A:66-85 - Carried As An Asset Of The Fund

18A:66-85. Carried as an asset of the fund
Any real estate investment made pursuant to this article shall at all times during its ownership by the fund be carried as an asset of the fund.

L.1967, c.271.



Section 18A:66-86 - Terms Of Rental Or Lease; Transfer Of Land To Fund

18A:66-86. Terms of rental or lease; transfer of land to fund
If the property is rented or leased to the state, it shall be on terms calling for level periodic rental payments, not more than one year apart, in such amounts as will amortize the total actual cost of the investment, including cost of land, construction, improvement and supervision of construction, over a period of 20 years from the beginning of the term of its first rental, together with income to be derived therefrom for the benefit of the fund at the rate of 4% per annum on the depreciated value of the asset which shall be its total actual cost to the fund less a depreciation allowance equal in amount to the aggregate sums received toward amortization of the investment. Such portion of the rentals as shall exceed the amounts received toward amortization shall be treated as investment income.

It is the purpose of this section to provide for the accounting basis upon which the real property investment shall be carried and depreciated and for the treatment, as between capital and income, of the amounts received for the use of the property by way of rental, in order to maintain the integrity and actuarial soundness of the funds established by this article.

In order to carry out the purposes of this article such rental arrangement or lease may include, on behalf of the state, permission to construct a building or buildings, which will constitute the real property in which the investment is made, upon lands owned by the state, and to transfer title to such lands to the said teachers' pension and annuity fund.

L.1967, c.271.



Section 18A:66-87 - Purchase Provisions During Occupancy

18A:66-87. Purchase provisions during occupancy
Should such real estate investment be sold to the state during its occupancy as tenant, the board of trustees of the fund shall accept, in full payment therefor, as well as for any state lands theretofore conveyed to it in connection therewith, the total actual cost thereof. In the event that any sums shall have been paid to the fund toward amortization of the investment, the aggregate amount thereof at the time of closing of title shall be credited against the purchase price.

L.1967, c.271.



Section 18A:66-88 - Rental Or Lease Arrangements; Trustees To Execute And Deliver, Etc.

18A:66-88. Rental or lease arrangements; trustees to execute and deliver, etc.
Any rental arrangement or lease to the state for the use of such real property shall provide that all costs and expenses for the operation, maintenance, repair and management of the real property shall be paid for by the state, as tenant, at its sole cost and expense, in addition to the level rental payments; but this shall not preclude the making of enlargements, betterments or other capital improvements on behalf of the fund as a further investment or investments, in like manner and subject to the same requirements and restrictions as are applicable to the initial investment in such real property made under this article.

The board of trustees is authorized to execute and deliver to the appropriate state officers or agencies such leases, contracts or agreements, which may include options to purchase, agreements for appropriate state officers or agencies to act as agent for the fund in connection with the purchase of land, construction of buildings or other improvements, and otherwise as may be necessary or appropriate in order to execute the purposes of this article.

L.1967, c.271.



Section 18A:66-89 - Selection Of Site, And Acquisition Of Land

18A:66-89. Selection of site, and acquisition of land
The director of the division of purchase and property, subject to the approval of the state house commission, shall be responsible for the selection of a site, planning of any building to be constructed on behalf of the teachers' pension and annuity fund as an investment under this article, as well as the acquisition of lands, negotiation and approval of leases, contracts, options and other instruments and agreements, in order that the location of and plans for the building shall be coordinated with the master plan to be developed pursuant to P.L.1959, chapter 5.

L.1967, c.271.



Section 18A:66-90 - Federal Funds; State To Be Reimbursed; Ascertainment Of Amount

18A:66-90. Federal funds; state to be reimbursed; ascertainment of amount
On or before September 1 of each year, on the basis of the most recent actuarial valuation of the Teachers' Pension and Annuity Fund and on the basis of the appropriate social security rate of contribution, the Director of the Division of Pensions in the State Department of the Treasury, shall certify to the commissioner of education of the State Department of Education the percentage of salaries which the department and each board of education, school district or agency of this State must appropriate in its next fiscal year project budget to cover the amount of the increase and the cost of pension, group life insurance, social security and other benefits provided by this article attributable to carrying out the programs financed by the Federal Government involving members of the Teachers' Pension and Annuity Fund. The commissioner shall promptly notify each public employer of the percentage certified and the public employer shall, within 90 days after the close of such next fiscal year, together with supporting information prescribed by the Director of the Division of Pensions, reimburse the State the amount of such increased cost from funds allocated to the public employer from the Federal Government and involving members of the Teachers' Pension and Annuity Fund.

L.1967, c.271; amended by L.1968, c. 228, s. 11, eff. July 1, 1968; L.1973, c. 105, s. 1, eff. May 2, 1973.



Section 18A:66-91 - Repealer Of Sections 24 Through 110 Of Chapter 13 Of Title 18 Of The Revised Statutes, With Amendments And Supplements, But Continuing The Teachers' Pension And Annuity Fund, Saved

18A:66-91. Repealer of sections 24 through 110 of chapter 13 of Title 18 of the Revised Statutes, with amendments and supplements, but continuing the teachers' pension and annuity fund, saved
Section 3 of chapter 37 of the laws of 1955 is saved from repeal.

[This section repeals sections 24 through 110 of chapter 13 of Title 18 of the Revised Statutes, with all amendments and supplements thereto as of January 1, 1956, but continues the teachers' pension and annuity fund with its membership, securities, investments and other assets and continues any benefits and allowances granted prior thereto under the statutes so repealed.]

L.1967, c.271.



Section 18A:66-92 - Social Security Offset Repealer Saved

18A:66-92. Social security offset repealer saved
Section 11 of chapter 66 of the laws of 1966 is saved from repeal.

[Under this section the following acts and parts of acts, relating to the social security offset, were repealed, effective July 1, 1966: P.L.1955, c. 37, s. 68; P.L.1956, c. 218; P.L.1960, c. 123; P.L.1962, c. 108; and P.L.1964, c. 190, subject to the following provisions:

"The repeal of the aforesaid section and acts shall not be construed to provide for any retroactive effect. Where a member's retirement allowance was reduced by the amount of the old age insurance benefit under Title II of the social security act, paid or payable to him, whether received or not, or if such reduction is to be made upon the member's attainment of 65, on or after July 1, 1966, such reductions shall cease or no reduction shall be made." ]

L.1967, c.271.



Section 18A:66-93 - Liabilities Created By Certain Statutes, Apportionment And Payment Saved

18A:66-93. Liabilities created by certain statutes, apportionment and payment saved
Sections 12 and 13 of chapter 66 of the laws of 1966 are saved from repeal.

[These sections provide as follows:

Section 12 provides that the liabilities, established pursuant to subsection a. of section 33 of chapter 37 of the laws of 1955 revised in this law as subsection a. of section 18A:66-33, on account of veteran members employed as teachers on January 1, 1955 shall be proportionately increased for each school district to cover the additional liabilities, created by section 11 of chapter 66 of the laws of 1966 abolishing the social security offset, for all veterans who were employed as teachers on January 1, 1955 and who are employed as teachers on June 30, 1966 and that such increased liabilities shall be paid annually in the manner prescribed by said subsection a. of section 33 over the remainder of the 30-year period established for the liquidation of the liabilities.

Section 13 provides that

(a) in addition to the amounts required of the state and other employers, pursuant to sections 18 and 33 of chapter 37 of the laws of 1955 revised in this law as sections 18A:66-18 and 18A:66-33, the liabilities created by the provisions of chapter 66 of the laws of 1966, except for those provided for under section 12 of said act, shall be computed by the actuary and shall be paid by the state beginning July 1, 1967 through

(1) an increase in the normal rate of contribution, and

(2) an accrued liability contribution, which, if paid in each fiscal year, for a period of 30 years, will provide for this accrued liability, and

(b) the liability created, by chapter 108 of the laws of 1962, shall be recomputed by the actuary and added to the additional liabilities created by the provisions of chapter 66 of the laws of 1966 and the recomputed liability shall be paid by the state as part of the payment established by subsection a. of said section 13 of chapter 66 of the laws of 1966 allowing a credit for the payment already made by the state toward the funding of this liability.]

L.1967, c.271.



Section 18A:66-94 - Existing Pension Funds Continued

18A:66-94. Existing pension funds continued
Every pension fund heretofore organized under the provisions of article 16 of chapter 5 of Title 18 of the Revised Statutes is continued and shall be governed under this article.

L.1967, c.271.



Section 18A:66-95 - Employees May Organize Pension Fund

18A:66-95. Employees may organize pension fund
The employees of boards of education in school districts in counties of the first class may associate themselves as a corporation for the purpose of providing and obtaining a fund for their retirement upon pension.

L.1967, c.271.



Section 18A:66-96 - Forming Corporation To Provide And Obtain Fund

18A:66-96. Forming corporation to provide and obtain fund
For the purpose of forming such a corporation the county superintendent of schools in each county of the first class shall notify in writing each and every employee of the several boards of education of the school districts in his county, except such as are entitled to benefits under another pension law which may have been enacted prior to April 16, 1929, for the benefit of employees of boards of education, to attend a meeting to be held not less than five days after the giving of the notice, to consider the formation of a corporation in accordance with this article. The notice shall specify the time and place of the meeting of such employees.

If two thirds of the employees present at the meeting adopt a resolution to form the corporation, they shall choose a name for the corporation, and organize by electing four of such employees who, together with the county superintendent as a member ex officio, shall constitute a board of trustees.

The first trustees shall prepare and sign a certificate reciting the adoption of the resolution by the employees, the name adopted, the election of trustees, the organization, the names of officers, and the execution of the certificate, for the purpose of forming a corporation under this article. The certificate shall be recorded in the office of the clerk of the county wherein the corporation is organized, and shall then be filed in the office of the commissioner of banking and insurance. Thereupon such trustees, their associates and successors, shall become a body politic and corporate with all the power incident thereto.

L.1967, c.271.



Section 18A:66-97 - Board Of Trustees, Membership, Terms, Vacancies.

18A:66-97 Board of trustees, membership, terms, vacancies.

18A:66-97. a. Until the effective date of P.L.2005, c.328, any pension fund created or to be created as provided in this article shall be under the control and management of the board of seven trustees, no more than three of whom shall be employees of the same board of education. The two trustees of the board added pursuant to this act, P.L.2001, c.454, shall be retirees of the pension fund elected by the retirees of the pension fund, and each such member shall serve for a term of two years. The first board selected as provided in section 18A:66-96 shall serve until the month of January following the incorporation of such association. At such time four members of the association shall be elected as trustees, in place of the four first selected, by a majority vote of the members of the association as follows: one for the term of one year, one for the term of two years, one for the term of three years, and one for the term of four years, who shall serve for the respective terms for which they are each chosen. Thereafter in the month of January of each year a member shall be chosen for a full term of four years to serve in place of the trustee whose term shall have expired.

b.After the effective date of P.L.2005, c.328, any pension fund created as provided in this article shall be under the control and management of the board of seven trustees, at least one of whom shall be an active member until the last active member of the fund retires and one of whom shall be a retiree. The remaining trustees may be either active members or retirees as the number of each may be determined by the bylaws of the board of trustees prior to an election. Commencing with the first January following the enactment of this act, P.L.2005, c.328, and continuing each January thereafter, two individuals shall be elected as trustees in the place of two sitting trustees by a majority vote, for a term of three years. Active member trustees shall be elected by a majority vote of the active members of the association, and retiree trustees shall be elected by a majority vote of the retirees of the pension fund. The transition in trustee terms and the number of trustees elected shall be accomplished as determined by the board.

In any election for a trustee in which there is only one candidate for a position, a vote of retirees or active members shall not be held and the candidate shall be designated a trustee by a majority vote of the sitting board of trustees.

Any vacancy occurring among the board of trustees or in the office of chairperson, vice-chairperson, secretary, treasurer, or other officers of such corporation shall be filled in the manner provided in bylaws, and in the absence of such provision shall be filled by the board of trustees.

c.Any pension fund created as provided in this article shall be (1) a governmental plan under section 414(d) of the federal Internal Revenue Code; (2) a qualified pension plan under section 401(a) of the Internal Revenue Code; and (3) shall hold assets in a tax exempt trust under section 501 of the Internal Revenue Code.

d.In accordance with the provisions of section 401(a)(2) of the federal Internal Revenue Code, and subject to such exceptions as may be permitted for governmental plans under section 401(a)(2) of the federal Internal Revenue Code, at no time prior to the satisfaction of all liabilities with respect to members and their beneficiaries under any pension fund created as provided in this article shall any part of the corpus or income of the pension fund, within the taxable year or thereafter, be used for or diverted to purposes other than for the exclusive benefit of the members or their beneficiaries.

e.Notwithstanding any law, rule or regulation to the contrary, the contributions to and benefits payable under any pension fund created as provided in this article shall not exceed the limitations provided under section 415 of the federal Internal Revenue Code and the regulations issued by the United States Department of the Treasury under that code section, as applicable to a governmental plan as defined in section 414(d) of the federal Internal Revenue Code, and as indexed in accordance with section 415(d) of the federal Internal Revenue Code.

Any applicable limitation as adjusted under section 415(d) of the federal Internal Revenue code shall apply automatically to contributions to and benefits payable under any pension fund created as provided in this article as of January 1 following such adjustment. This automatic annual adjustment shall apply to members who have had a severance from employment. If this pension fund must be aggregated with another plan to determine the effect of section 415 of the federal Internal Revenue Code on a member's benefits or contributions, and such benefits or contributions must be reduced to comply with that code section, then such reduction shall be made pro rata between the plans in proportion to the member's creditable service in each plan.

f.Notwithstanding any law, rule or regulation to the contrary, for members of any pension fund created as provided in this article, the amount of compensation which may be used for member contributions and benefits shall not exceed the compensation limitation of section 401 (a) (17) of the federal Internal Revenue Code of 1986, (26 U.S.C. s.401 (a) (17)), as amended pursuant to section 13212 of the Omnibus Budget Reconciliation Act of 1993, Pub.L.103-66, 107 Stat. 312 or as hereafter amended or supplemented, to the extent applicable to governmental plans.

g.Notwithstanding any law, rule or regulation to the contrary, the form and timing of all distributions from any pension fund created as provided in this article to a member, or to the beneficiary of a member if the member dies before the member's entire interest has been distributed, shall conform to the required distribution provisions of section 401(a)(9) of the federal Internal Revenue Code and the regulations issued by the United States Department of the Treasury under that code section only to the extent applicable to a governmental plan as defined in section 414(d) of the federal Internal Revenue Code, including the incidental death benefit requirements of section 401(a)(9)(G) of the federal Internal Revenue Code. In addition, in no event shall payments under any such pension fund commence to be paid to a member later than the member's required beginning date, without regard to whether the member has filed application therefor. For this purpose, a member's required beginning date is the April 1 of the calendar year following the later of (1) the calendar year in which the member attains age 701/2 or (2) the calendar year in which the member retires. The actuarial adjustment described in section 401(a)(9)(C)(iii) of the federal Internal Revenue Code shall not apply.

h.In accordance with the provisions of section 401(a)(31) of the federal Internal Revenue Code, any pension fund created as provided in this article shall permit direct transfer of a distribution from the fund that is an eligible rollover distribution to an eligible retirement plan.

i.Any pension fund created as provided in this article shall operate in compliance with the federal "Uniformed Services Employment and Reemployment Rights Act of 1994," Pub.L.103-353 (38 U.S.C. s.4301 et seq.) and section 414(u) of the federal Internal Revenue Code. In addition, in accordance with section 401(a)(37) of the federal Internal Revenue code, if a member dies on or after January 1, 2007 while performing qualified military service, as defined in section 414(u)(5) of the federal Internal Revenue Code, such member's designated beneficiaries shall be entitled to any additional benefits, other than benefit accruals relating to the period of qualified military service, that would have been provided under any pension fund created as provided in this article if the member had resumed and then terminated employment on account of death.

amended 1983, c.216, s.1; 2001, c.454, s.1; 2005, c.328, s.1; 2013, c.16, s.1.



Section 18A:66-98 - Trustees To Elect Officers; Compensation, Reimbursement.

18A:66-98 Trustees to elect officers; compensation, reimbursement.

18A:66-98. The board of trustees shall at the first annual meeting thereof, and at each annual meeting, elect a chairperson, vice-chairperson, secretary, and treasurer, and such other officers as they may deem necessary. The secretary and treasurer may be members of the board of trustees. The board of trustees shall fix the compensation of the secretary and treasurer. The members of the board, unless they are serving as secretary or treasurer, shall serve without compensation but shall be reimbursed for any necessary expenditures. No employee shall suffer loss of salary or wages through serving on the board.

Amended 2005, c.328, s.2; 2007, c.71.



Section 18A:66-99 - Trustees And Officers Bonded

18A:66-99. Trustees and officers bonded
The trustees and other officers of the corporation shall give bonds with a duly authorized security company as surety, for the faithful performance of their duties, in the sums fixed by the bylaws of the corporation.

L.1967, c.271.



Section 18A:66-100 - Annual Report By Trustees To Boards Of Education

18A:66-100. Annual report by trustees to boards of education
The board of trustees shall make an annual report of the condition of the fund and the manner in which it is invested, to the boards of education of school districts of the county wherein it is organized, in the month of October of each year, for the prior fiscal year ending June 30 and at such other times as such boards of education may request.

L.1967, c.271; amended by L.1968, c. 364, s. 1, eff. Dec. 26, 1968; L.1983, c. 216, s. 2, eff. June 20, 1983.



Section 18A:66-101 - Eligibility As Members Of Fund

18A:66-101. Eligibility as members of fund
All employees of boards of education in school districts in any county of the first class wherein a pension fund is established under this article may accept the provisions of said article except such as are entitled to benefits under another pension law enacted for the benefit of employees of boards of education prior to April 16, 1929.

L.1967, c.271.



Section 18A:66-102 - Certain Veterans Not Members Of System To Become Members

18A:66-102. Certain veterans not members of system to become members
a. Each veteran holding permanent or provisional office, position or employment on June 26, 1962, not covered by the retirement system established under chapter 37 of the laws of 1955, with a board of education or school district in a county in which there exists a pension fund established under article 16 of chapter 5 of Title 18 of the Revised Statutes, shall become a member of said pension fund as of June 26, 1962; and each veteran thereafter commencing service in such office, position or employment shall become a member of said pension fund as of the date of the commencement of said service.

b. No public employee veteran who is eligible to be a member of such pension fund shall be eligible for or receive retirement benefits under sections 43:4-1, 43:4-2 and 43:4-3 of the Revised Statutes.

L.1967, c.271.



Section 18A:66-103 - Withdrawal Of Contributions By Veteran Members; Service Credits Required; Liquidation Of Certain Service Credits

18A:66-103. Withdrawal of contributions by veteran members; service credits required; liquidation of certain service credits
a. Each public employee veteran member of a pension fund in existence and established on June 26, 1962 under article 16 of chapter 5 of Title 18 of the Revised Statutes shall have returned to him the contributions made by him as of July 1, 1962 with simple interest at 2% per annum to such date. All service rendered in office, position or employment of this State or of a county, municipality, school district or board of education or service rendered for the State University of New Jersey, an instrumentality of this State, after April 16, 1945, and the New Jersey State Agricultural Experiment Station established by an act approved March 10, 1880 (P.L.1880, c. 106 and continued pursuant to chapter 16 of Title 4 of the Revised Statutes), an instrumentality of this State, excluding service rendered as county extension service farm and home demonstration agents, by such service of such veteran member previous to June 26, 1962, and excluding credits for prior veteran covering employment which is vested in another governmental body or pension fund, for which evidence satisfactory to the board of trustees was presented prior to June 27, 1963, shall be credited to him as a member and such credit shall be known as prior service credit and the obligation of the board of education employing such veteran member on account of such credit shall be known as the accrued liability on behalf of such veteran member, and the board of education which employed such veteran member as of June 26, 1962 shall liquidate said accrued liability by annual payments for a period of 30 years commencing July 1, 1963, the amount of these payments to be computed by the actuary and certified by the board of trustees.

b. In the event that a public employee veteran who prior to June 26, 1962 rendered service in office, position or employment of this State, including such service rendered for any instrumentality enumerated in subsection a. of this section, or of a county, municipality, or school district or board of education, shall be a member of the pension fund on or after said date, such public employee veteran shall receive prior service credit for such service for which evidence satisfactory to the board of trustees is presented in the same manner as received by other public employee veteran members. The employer of such public employee veteran on the date of his becoming a member shall liquidate the accrued liability for such prior service by annual payments over the remainder of the 30-year period specified in subsection a. of this section, the amount of these payments to be computed by the actuary and certified by the board of trustees.

L.1967, c.271; amended by L.1968, c. 364, s. 2, eff. Dec. 26, 1968.



Section 18A:66-104 - Definition Of "Veteran"

18A:66-104.Definition of "veteran"
18A:66-104. "Veteran" means any honorably discharged officer, soldier, sailor, airman, marine or nurse who served in any army, air force or navy of the allies of the United States in World War I, between July 14, 1914, and November 11, 1918, or who served in any army, air force or navy of the allies of the United States in World War II, between September 1, 1939, and September 2, 1945, and who was inducted into such service through voluntary enlistment, and was a citizen of the United States at the time of such enlistment, and who did not, during or by reason of such service, renounce or lose his United States citizenship, and any officer, soldier, sailor, marine, airman, nurse or army field clerk, who has served in the active military or naval service of the United States and has or shall be discharged or released therefrom under conditions other than dishonorable, in any of the following wars, uprisings, insurrections, expeditions, or emergencies, and who has presented to the board of trustees evidence of such record of service in form and content satisfactory to said board of trustees:

(a) The Indian wars and uprisings during any of the periods recognized by the war department of the United States as periods of active hostility;

(b) The Spanish-American war between April 20, 1898, and April 11, 1899;

(c) The Philippine insurrections and expeditions during the periods recognized by the war department of the United States as of active hostility from February 4, 1899, to the end of 1913;

(d) The Peking relief expedition between June 20, 1900, and May 27, 1902;

(e) The army of Cuban occupation between July 18, 1898, and May 20, 1902;

(f) The army of Cuban pacification between October 6, 1906, and April 1, 1909;

(g) The Mexican punitive expedition between March 14, 1916, and February 7, 1917;

(h) The Mexican border patrol, having actually participated in engagements against Mexicans between April 12, 1911, and June 16, 1919;

(i) World War I, between April 6, 1917, and November 11, 1918;

(j) World War II, between September 16, 1940, and September 2, 1945, who shall have served at least 90 days in such active service, exclusive of any period he was assigned (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of his civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies any part of which 90 days was served between said dates; provided, that any person receiving an actual service incurred injury or disability shall be classed as a veteran whether or not he has completed the 90-day service as herein provided;

(k) Korean conflict, on or after June 23, 1950, and on or prior to January 31, 1955, who shall have served at least 90 days in such active service, exclusive of any period he was assigned (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of his civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; provided, that any person receiving an actual service incurred injury or disability shall be classed as a veteran whether or not he has completed the 90-day service as herein provided; and provided further, that any member classed as a veteran pursuant to this subparagraph prior to August 1, 1966, shall continue to be classed as a veteran whether or not he completed the 90-day service between said dates as herein provided;

(l) Vietnam conflict, on or after December 31, 1960, and on or prior to May 7, 1975, who shall have served at least 90 days in such active service, exclusive of any period he was assigned (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program, which course was a continuation of his civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; and exclusive of any service performed pursuant to the provisions of section 511(d) of Title 10, United States Code, pursuant to an enlistment in the Army National Guard or as a reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; provided, that any person receiving an actual service incurred injury or disability shall be classed as a veteran whether or not he has completed the 90 days service as herein provided.

"Veteran" also means any honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits.

L.1967, c.271; amended 1991,c.389,s.5; 1995,c.240,s.1.



Section 18A:66-105 - Membership In Fund On Or Subsequent To March 25, 1935; Conditions

18A:66-105. Membership in fund on or subsequent to March 25, 1935; conditions
Persons employed by any such board of education on March 25, 1935 and also on April 29, 1946, who took advantage of the provisions hereof by making application to the board of trustees on or before April 1, 1948, and paying into the fund, with and at the time of such application, such percentage of his salary as provided for in subsections a. and b. of section 18A:66-107, for the period of his employment beginning with the date of the incorporation of such pension association or the date of his employment by said board, whichever is the later date, together with interest at 3% per annum or such other legal rate as shall be determined, from time to time, by the board of trustees; and after such application and payment have been made by the employee the board of education by which the person is employed shall pay into the fund, if it has not already done so, 4% of the employee's salary for the period of his employment beginning with the date of the incorporation of such pension association or the date of the employment of said person by said board of education, whichever is the later date. All persons coming into the employ of any such board as permanent employees subsequent to March 25, 1935, shall become members of such pension fund at the date of said employment or appointment and any such employee shall be required to pay into such fund such percentage of his salary as provided for in subsections a. and b. of section 18A:66-107.

L.1967, c.271.



Section 18A:66-106 - Credit Purchase For Employment In Other Governmental Units In This Or Other States; Certain Leaves Of Absence.

18A:66-106 Credit purchase for employment in other governmental units in this or other states; certain leaves of absence.

18A:66-106. a. Persons heretofore permanently or provisionally employed by such boards of education who became members of the pension fund at any time prior to June 26, 1962, shall be permitted to purchase credit covering any period of temporary, permanent or provisional service preceding said permanent or provisional employment, by making application therefor, and in such case, the payments to be made by the employee and board of education for such previous service shall be based on appropriate tables of factors submitted by the actuary as being applicable to the salary and contribution rate in effect at the time of making the application to purchase such credit. Persons becoming members thereafter shall be permitted to purchase credit for any temporary service which immediately precedes their permanent or provisional appointment by making application therefor at the time of becoming members and paying into the fund, the amount determined to be due for such service on the basis of appropriate tables of factors submitted by the actuary as being applicable to the salary and contribution rate in effect based on the salary at that time.

Any person coming into the employ of any such board of education as a provisional employee after June 26, 1962, shall become a member of the pension fund as a condition of employment.

A member shall have the right to purchase credit for any period of service in other municipalities or governmental units in this State or in any other State of the United States of America, rendered by the member prior to becoming a member up to the nearest number of years and months but not exceeding 10 years, by making application therefor at the time of becoming a member or for present members within two years of the effective date of this 1968 amendatory act and in such case the payments to be made by the employee and the employing board of education for such service credits shall be on the basis of appropriate tables of factors submitted by the actuary as being applicable to the salary and contribution rate in effect based on the salary at the time of making application.

b.For a period of two years after the effective date of this act, (P.L.1995, c.240), any member who meets the definition of "veteran" as set forth in N.J.S.18A:66-104 may, upon filing an application with the board of trustees of the pension fund, purchase credit for up to five years of military service in the Armed Forces of the United States prior to his enrollment in the retirement system. The member may purchase credit for the service by paying into the pension fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time or to the highest annual compensation for service in the school district for which contributions were made during any prior fiscal year of membership, whichever is greater. Any member electing to purchase this service credit who retires prior to completing payment shall receive credit only for the service purchased, unless at the time of retirement the member makes a lump sum payment necessary to purchase full credit.

c.After the effective date of this act, P.L.2001, c.454, a member of the pension fund may, upon filing an application with the board of trustees of the pension fund, purchase credit for the types of prior service described in subsection a. of this section, or for time during which the member shall have been absent on an official leave without pay. Credit for an official leave without pay shall be purchased for a period of time equal to: (1) three months or the duration of the leave, whichever is less; or (2) if the leave was due to the member's personal illness, including maternity leave and child care, two years or the duration of the leave, whichever is less. The member may purchase credit by paying into the pension fund the amount required by applying the factor, supplied by the actuary as being applicable at the time of the purchase, to the member's salary at that time. Any member electing to purchase this service credit who retires prior to completing payment shall receive credit only for the service purchased, unless at the time of retirement the member makes a lump sum payment necessary to purchase full credit.

L.1967, c.271; amended 1968, c.364, s.3; 1995, c.240, s.2; 2001, c.454, s.2.



Section 18A:66-107 - Contributions To Pension Fund.

18A:66-107 Contributions to pension fund.

18A:66-107. The contributions to the pension fund shall be as follows:

a.There shall be deducted from every payment of salary of all employees who are members of the fund 3% of the amount of such salary.

b.Each board of education shall be obligated for contributions to the fund of a proportionate amount of the total contributions required from all employing boards of education, as determined by the actuary, which shall be sufficient to: (1) provide for the pension credits being accrued by the members, after taking into account contributions being made by the members, and (2) provide for the payment of the unfunded accrued liability in annual payments. Such obligations shall be provided for by each board in its annual appropriation for the support and maintenance of the public schools.

c.The amount to be appropriated by each board under subsection b. of this section shall be determined by applying the percentage certified by the actuary as determined under said subsection.

d.The treasurer or other chief fiscal officer of each board of education shall pay to the fund on the first day of each month: (1) the total of the amounts of contributions which, during the preceding month, were deducted from the salaries of the employees of that board under subsection a. of this section, and (2) the pro rata portion of the amount of employer contributions of the board, as that amount is determined under subsection b. of this section, which is applicable to that board with respect to the preceding month. If the full payment required under this subsection is not made within 30 days after it becomes due, interest at the rate of 1% for each whole or fractional month of lateness shall begin to run against the unpaid balance of that payment on the first day after that thirtieth day.

L.1967, c.271; amended 1983, c.216, s.3; 1999, c.333, s.1.



Section 18A:66-108 - Salary Deductions; Death Benefits

18A:66-108.Salary deductions; death benefits
18A:66-108. a. The board of trustees may, in the manner prescribed by the bylaws of the corporation, assess and collect monthly or semimonthly from each member of the pension fund the amount required to be paid by said member into the fund. All moneys so collected shall be paid to the treasurer of the corporation.

The board of trustees may make it a condition of membership that each member sign an order on the treasurer of school moneys, or other disbursing officer, directing the retention from his or her salary or wages of the amount of his or her assessments and the payment of the amount so retained directly to the treasurer of the corporation, and the treasurer of school moneys, or other disbursing officer, shall make such retention and payment, but such right of retention and payment shall become operative only in the event of the same being authorized by the bylaws of the corporation.

b. Whenever any member shall die in service or his or her employment be terminated, for reasons other than retirement, all payments made by such employee to the fund shall be returned to the employee, if alive; or to such person, if living, as he shall have nominated by written designation, duly executed and filed with the board of trustees; otherwise to the executor or administrator of the member's estate, together with simple interest at the rate of 4% per annum.

c. Upon the receipt of proper proof of the death of a member in service, on account of which no accidental death benefit is payable under subsection e. of this section or the death of a member who has been retired for disability but who has not yet attained 60 years of age, there shall be paid to such person, if living, as he shall have nominated by written designation, duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate an amount equal to one and one-half times the compensation upon which his contributions are based or received by the member in the last year of creditable service; provided, however, that if such a member shall have attained 70 years of age or the member who has been retired for disability has attained 60 years of age, the amount payable shall equal three-sixteenths of the compensation received by the member in the last year of creditable service instead of one and one-half times such compensation. Such member may also file, and alter from time to time during his lifetime, as desired, a request with the board of trustees directing payment of said benefit in one sum or in equal installments over a period of years or as a life annuity. Upon the death of such member, a beneficiary to whom a benefit is payable in one sum may elect to receive the amount payable in equal annual installments over a period of years or as a life annuity.

d. Whenever any member who was a member on June 26, 1962, shall die after retirement on pension, not having received in pension payments an amount equal to the total amount of his or her contributions to the fund, including simple interest at 2% per annum, the difference between the amount so received and the amount of contributions, plus interest, shall be paid to the surviving named beneficiary on file with the board of trustees, and if none, then to his or her legal representative; unless said employee has made provision with the board of trustees for optional benefits under the provisions of section 18A:66-110.

e. Upon the death of a member in active service as a result of an accident in the performance of his or her duties as such employee and not as the result of his willful negligence, an accidental death benefit shall be payable, if a report, in a form acceptable to the board of trustees, of the accident is filed with the pension fund within 60 days next following the accident and an application for such benefit is filed with the said board of trustees within two years of the date of the accident, but the board of trustees may waive such time limits for a reasonable period, if in the judgment of the board the circumstances warrant such action. Evidence must be submitted to the board of trustees proving that the natural and proximate cause of death was an accident arising out of and in the course of employment at some definite time and place. Upon application by or on behalf of the dependents of such deceased member, the board of trustees, in addition to the payment of his contributions, as provided in this section, shall grant a pension of one-half of the average annual salary received by him or her during the three years immediately preceding his or her death to the spouse of the deceased member or, if no surviving spouse, then to the child or children of such member under age 18, divided in such manner as the board in its discretion shall determine to continue until the youngest surviving child dies or attains age 18.

L.1967, c.271; amended 1983,c.216,s.4; 1995,c.240,s.3.



Section 18A:66-109 - Disbursements; Deposits And Investments.

18A:66-109 Disbursements; deposits and investments.

18A:66-109. No money shall be paid out of the pension fund except by the treasurer of the corporation upon warrants signed by the chairperson of the board of trustees and countersigned by the secretary thereof. No warrant shall be drawn except by the order of the board upon a yea and nay vote recorded in the minutes of the board.

The board of trustees may deposit the moneys of the fund in any bank or trust company which is a member of the Federal Reserve System, and may invest those moneys in bonds secured by mortgages, or in mortgages guaranteed or insured by agencies or instrumentalities of the United States of America, provided that those mortgages are legal investments for savings banks in this State. The board of trustees may invest and reinvest the moneys in other evidences of indebtedness, or capital stock or other securities, at least 90 percent of which shall be issued by companies incorporated within the United States or within the Dominion of Canada, and in the bonds and other evidences of indebtedness of the United States of America, any state, city, county, school district or of the instrumentality of any state or of the United States of America. The board of trustees shall not invest any money in a foreign company that has an equity tie to the government of a country or its instrumentalities that the State, through the Division of Investment in the Department of the Treasury or its successor, is prohibited from investing in pursuant to P.L.2005, c.162 (C.52:18A-89.9 et seq.), P.L.2007, c.250 (C.52:18A-89.12) or any similar subsequent act. All income, interest or dividends paid or agreed to be paid on account of any loan or deposit shall constitute a part of the fund.

Amended 1983, c.216, s.5; 2005, c.328, s.3; 2009, c.7.



Section 18A:66-109.1 - Loans From Retirement System.

18A:66-109.1 Loans from retirement system.

10.Any member who has at least three years of service to his credit for which he has contributed as a member may borrow from the retirement system an amount equal to not more than 50% of the amount of his accumulated deductions, but not less than $50.00; provided that the amount so borrowed, together with interest thereon, can be repaid by additional deductions from compensation, not in excess of 25% of the member's compensation, made at the same time compensation is paid to the member. The amount so borrowed, together with the interest at the rate of 4 % per annum on any unpaid balance thereof, shall be repaid to the retirement system in equal installments by deduction from the compensation of the member at the time the compensation is paid or in such lump sum amount sufficient to repay the balance of the loan, but the rate at which any installment is deducted shall be at least equal to the member's rate of contribution to the retirement system and at least sufficient to repay the amount borrowed, with interest thereon. Not more than two loans may be granted to any member in any calendar year. Notwithstanding any other law affecting the salary or compensation of any person or persons to whom this act applies or shall apply, the additional deductions required to repay the loan shall be made.

Loans shall be made to a member from his accumulated deductions. The interest earned on those loans shall be treated in the same manner as interest earned from investments of the retirement system.

In the event a member retires without having repaid the full amount borrowed, then the retirement benefits to which he would otherwise be entitled shall be paid, less a deduction for the loan repayment. Subject to the approval of the board upon application by the retiree, the deduction from periodic benefits for a loan repayment may be reduced or otherwise adjusted, provided however that this deduction shall equal the lesser of the amount paid prior to the retirement or 20% of the periodic retirement benefit, whichever is less.

In the case of a pensioner who dies before the outstanding balance of the loan and interest thereon has been recovered, the remaining balance shall be repaid from the proceeds of any other benefits payable on the account of the pensioner, either in the form of monthly payments due to his beneficiaries or in the form of lump sum payments payable for pension or group life insurance.

L.1983,c.216,s.10; amended 1995, c.240, s.4; 1999, c.333, s.2.



Section 18A:66-110 - Manner Of Payment Of Pensions; Options.

18A:66-110 Manner of payment of pensions; options.

18A:66-110. Pensions shall be paid from the fund in the manner following:

a.A member of the pension fund who was a member on or before June 26, 1962 and who has or shall hereafter have credit in the pension fund for 30 years or more as an employee of a board of education in a county wherein the fund has been established and maintained shall, upon application to the board of trustees of the pension fund, be retired by such board of trustees and shall thereupon receive annually from the fund, for and during the remainder of his or her life, by way of pension, an amount equal to one-forty-fifth of the average annual compensation received in any three years of creditable service providing the largest possible benefit multiplied by the number of years for which he or she has credit in the pension fund, the amount to be determined by resolution of the board.

b.Upon the retirement of a member who has reached the age of 60 years, the person so retired shall be entitled to receive during his or her life, by way of pension, one-forty-fifth of the average annual compensation received in any three years of creditable service providing the largest possible benefit multiplied by the number of years for which he or she has credit in the pension fund, the amount to be determined by resolution of the board. Upon the receipt of proper proof of death of a member who has retired on a service retirement allowance, there shall be paid to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate an amount equal to one-half of the highest annual compensation received by the member in any year of creditable service.

c.A member of the fund who has credit therein for 10 years, who shall become incapacitated, either mentally or physically, and who cannot perform the regular duties of employment, or who is found unfit for the performance of his or her duties, upon the application of his employer or upon his own application or the application of someone acting in his behalf, shall be retired by the board of trustees of the pension fund and thereupon shall receive annually from the fund a retirement allowance as described in subsection b. of this section if he has reached or passed age 60 and if he is under age 60, an amount equal to nine-tenths of one-forty-fifth of the average annual compensation received in any three years of creditable service providing the largest possible benefit multiplied by the number of years of creditable service; provided, however, that in no event shall the pension be based upon less than 17 years nor more than 30 years of service unless the member would have had less than 17 years of service at age 60, in which event he shall be given credit for the years to age 60; however, a member who has not attained age 70 who shall become incapacitated, either mentally or physically, as a direct result of a traumatic event occurring in the performance of his or her duties of such employee, shall, upon the application of his employer or upon his own application or the application of someone acting in his behalf, be retired by the board of trustees of the pension fund, and, thereupon, if a report of the accident, in a form acceptable to the board of trustees of the pension fund, is filed with the said board of trustees within 60 days next following the accident and the application for retirement is filed with the said board of trustees within two years of the date of the accident, shall receive annually from the fund an amount equal to two-thirds of the annual salary being received by such employee on the date of the accident. The board of trustees may waive strict compliance with the time limits within which a report of the accident and an application for retirement must be filed with the board if it is satisfied: (1) that a report of the accident from which the disability is claimed to have resulted was filed with the employing board of education with reasonable promptitude and in no event later than 60 days after the accident, and (2) the applicant shall show that his failure to file a report with the board of trustees or to file his application for retirement within the time limited by law was due to mistake, inadvertence, ignorance of fact or law, inability, or to the fraud, misrepresentation or deceit of any person, or to a delay in the manifestation of the incapacity, or to any other reasonable cause or excuse, and (3) that the application for retirement was filed in good faith and the circumstances justify its favorable consideration.

The trustees of the pension fund shall have the power to determine whether or not any employee is permanently and totally disabled, and whether or not a disability of an employee is the direct result of a traumatic event occurring at some definite time and place in the performance of his or her duties as such employee. The claimant shall have the right to present physicians, witnesses or other testimony in his or her behalf before the board of trustees. The chairperson, or any other member of the board of trustees, may administer oaths to any physician or other persons called before the trustees regarding the employee's disability. The board of trustees shall decide, by resolution, whether the applicant is entitled to the benefit of this article.

Permanent and total disability resulting from a cardiovascular, pulmonary or muscular-skeletal condition which was not a direct result of a traumatic event occurring in the performance of duty shall be deemed an ordinary disability.

Once in each year, the board of trustees may, and upon the member's application shall, require any member retired for a disability, who is under the age of 60, to undergo medical examination by a physician or physicians designated by the board of trustees. The examination shall be made at the residence of the pensioner or any other place mutually agreed upon. If the physician or physicians thereupon report and certify to the board of trustees that the disabled pensioner is not permanently and totally incapacitated, either mentally or physically, for the performance of duty, and the board finds that said member is engaged in a gainful occupation, or could be engaged in a gainful occupation, and if the board concurs in the report, then the amount of the pension shall be reduced to an amount which, when added to the amount then being earned by him or her or an amount which he or she could earn if gainfully employed, shall not exceed the amount of compensation received by him or her at the time of his or her retirement, including any cost of living adjustment. If subsequent examination of such pensioner shows that his or her earnings have changed since the date of his or her last examination, then the amount of the pension shall be further altered, but the new pension shall not exceed the amount of the pension originally granted, nor shall the new pension, when added to the amount then being earned by the pensioner, exceed the salary or compensation received by him or her at the time of his or her retirement, including any cost of living adjustment.

d.At the time of retirement, any member may elect to receive his or her benefits in a retirement allowance payable throughout life, or he or she may, on retirement, elect to convert the benefits, otherwise payable to him or her, into a retirement allowance of the equivalent actuarial value computed on the basis of such mortality tables as shall be adopted by the board of trustees, in accordance with one of the optional forms following:

Option 1. A reduced retirement allowance, payable during life, with a provision that in the case of death, before the total pension payments have equaled the actuarial value computed as aforesaid, the balance shall be paid to his or her surviving designated beneficiary, duly acknowledged and filed with the board of trustees; and if none, then to the executor or administrator of his or her estate.

Option 2. A reduced retirement allowance, payable during the retired member's life, with the provision that after his or her death it will continue during the life of and be paid to his or her designated beneficiary, if such person survives him or her.

Option 3. A reduced retirement allowance, payable during the retired member's life, with the provision that after his or her death, an allowance at one-half of the rate of his or her reduced allowance will be continued during the life of and be paid to his or her designated beneficiary, if such person survives him or her.

Option 4. A reduced retirement allowance, payable during the retired member's life, with some other benefit payable after his or her death, provided the benefit is approved by the board of trustees.

Option 5. Some other benefit, which is equivalent to the full amount, three-quarters, one-half or one-quarter of the member's retirement allowance, shall be paid upon the member's death to the beneficiary designated by the member, and if that beneficiary dies before the member, the member's retirement allowance shall increase to the maximum retirement allowance for the member's lifetime, provided that such other benefit together with the member's lesser and maximum retirement allowances shall be certified by the actuary to be of equivalent actuarial value.

Except in the case of members who have elected to receive (1) a deferred retirement allowance pursuant to N.J.S.18A:66-113 or (2) an early retirement allowance pursuant to section 4 of P.L.1971, c.382 (C.18A:66-113.1) after separation from service pursuant to N.J.S.18A:66-113, if a member dies within 30 days after the date of retirement or the date of board approval, whichever is later, the member's retirement allowance shall not become effective and the member shall be considered an active member at the time of death. However, if the member dies after the date the application for retirement was filed with the system, the retirement will become effective if:

(1)The deceased member had designated a beneficiary under an optional settlement provided by this section; and

(2)The surviving beneficiary requests in writing that the board make such a selection. Upon formal action by the board approving that request, the request shall be irrevocable.

The board may select an Option 3 settlement on behalf of the beneficiary of a member who applied for and was eligible for retirement but who died prior to the effective date of the retirement allowance if all of the above conditions, with the exception of (1), are met.

The board of trustees shall, from time to time and as often as they deem it necessary, employ an actuary, who shall recommend, and the board shall keep in convenient form, such data as shall be necessary for actuarial valuations of the various funds created by this article. At least once in every five-year period, or more frequently as determined by the board of trustees, the actuary shall make an actuarial investigation into the mortality, service and salary experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the various funds thereof, and upon the basis of such investigation the board of trustees shall:

(a)Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(b)Certify the rate of contribution which shall be made by each board of education to the pension fund as provided by this article.

Payments made pursuant to this subsection, as well as the pension fund documents associated therewith, shall comply with section 401(a)(25) of the federal Internal Revenue Code.

amended 1971, c.382, s.1; 1983, c.216, s.6; 1995, c.240, s.5; 1999, c.333, s.3; 2001, c.454, s.3; 2002, c.132; 2005, c.328, s.4; 2013, c.16, s.2.



Section 18A:66-110.2 - Increase In Certain Retirement Benefits.

18A:66-110.2 Increase in certain retirement benefits.

4. a. The retirement allowance of each retiree under N.J.S.18A:66-110, N.J.S.18A:66-113 and section 4 of P.L.1971, c.382 (C.18A:66-113.1), who retired before January 1, 1995, or of the retiree's beneficiary pursuant to N.J.S.18A:66-110, on the effective date of this act, P.L.2001, c.454, shall be increased by 33.3%.

b.The retirement allowance of each retiree under N.J.S.18A:66-110, N.J.S.18A:66-113 and section 4 of P.L.1971, c.382 (C.18A:66-113.1), who retired on or after January 1, 1995 and before January 10, 2000, or of the retiree's beneficiary pursuant to N.J.S.18A:66-110, on the effective date of this act, P.L.2001, c.454 (C.18A:66-110.2 et al.), shall be increased by 11.1%.

c.The pension fund shall be liable for any increased cost to an employer under section 6 of P.L.1971, c.278 (C.18A:66-126.6) as a result of this section.

d.A person who is eligible to receive an increased retirement allowance under this section may, at any time, waive his or her right thereto by filing a written notice of waiver with the secretary of the pension fund. The application for the waiver of all or part of the increase shall be made by the retiree at least 30 days prior to the desired effective date on a form satisfactory to the pension fund and shall be effective on the first day of the following month. Such waiver may be withdrawn at any time and upon such withdrawal the increase in the retirement allowance shall commence with the retirement allowance payment for the next following month.

L.2001,c.454,s.4.



Section 18A:66-111 - Option To Retire After Referendum; Amount Of Pension

18A:66-111. Option to retire after referendum; amount of pension
When a majority of the members of any pension fund established pursuant to article 16 of chapter 5 of Title 18 of the Revised Statutes vote affirmatively on a referendum held pursuant to chapter 38 of the laws of 1955, any member of such fund who was in the employ of one of such boards of education on March 25, 1935 and has been continuously in the employ of one or more of such boards of education thereafter and has heretofore established credit in such pension fund for all service rendered subsequent to such date shall have the option to retire from such fund, to be exercised prior to the date of termination of the fund pursuant to referendum held in accordance with chapter 38 of the laws of 1955 and to receive during his or her natural life by way of pension 1/60 of the average annual compensation received in the last 3 years of creditable service immediately preceding his or her retirement, multiplied by the number of years of creditable service. If such option is exercised, the pension payable under this act shall be in lieu of all other rights to which the member might otherwise be entitled under said fund.

L.1967, c.271; amended by L.1971, c. 382, s. 2, eff. Dec. 30, 1971.



Section 18A:66-113 - Deferred Retirement Allowance.

18A:66-113 Deferred retirement allowance.

18A:66-113. A member of the pension fund who has 10 years of service credit in the pension fund and who separates voluntarily or involuntarily before attaining the age of 60 years, and not by removal for cause on charges of misconduct or delinquency, may elect to receive a deferred retirement allowance beginning at the age of 60 years, equal to one-forty-fifth of the average annual compensation received by him during any three years of creditable service providing the largest possible benefit multiplied by the number of years of credited service, with optional privileges as provided for in subsection d. of section 18A:66-110.

Such member shall advise the board of trustees of his election of such a deferred retirement allowance in writing, and shall complete such forms as shall be specified by the board of trustees in its administration of this section.

Subsequent to making such an election, but prior to attaining age 60, a member may later elect to withdraw all payments which he has made to the pension fund together with simple interest at the rate of 4% per annum figured on such employee contributions. Upon such withdrawal of contributions, no further benefits shall be payable on behalf of said employee by the pension fund. If such a member should die before attaining the age of 60 years, all payments which he has made, together with simple interest at the rate of 4% per annum figured on such employee's contributions to the fund from the date of membership, shall be paid to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate.

Any member who, having elected to receive a deferred retirement allowance, again becomes an employee covered by the retirement system while under the age of 60 shall thereupon be reenrolled. He shall be credited with all service as a member standing to his credit at the time of his election to receive a deferred retirement allowance.

L.1967, c.271; amended 1971, c.382, s.3; 1983, c.216, s.7; 1995, c.240, s.6; 1999, c.333, s.4.



Section 18A:66-113.1 - Early Retirement.

18A:66-113.1 Early retirement.

4.Should a member resign after having established 25 years of creditable service before reaching age 60, he may elect "early retirement," provided that such election is communicated by such member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive in lieu of any other payment provided for in section 18A:66-113 retirement allowance of one-forty-fifth of his average annual compensation received in any three years of creditable service providing the largest possible benefit for each year of service credited reduced by one-quarter of 1% for each month that the member lacks of being age 55.

L.1971,c.382,s.4; amended 1983, c.216, s.8; 1995, c.240, s.7; 1999, c.333, s.5.



Section 18A:66-114 - Public Employee Veterans, Retirement Benefits, Certain.

18A:66-114 Public employee veterans, retirement benefits, certain.

18A:66-114. a. (Deleted by amendment, P.L.2004, c.173.)

b.Any veteran who took or shall take office, position or employment with a board of education or a school district after June 26, 1962 and who shall become a member of the pension fund after such date, and who shall have attained 62 years of age and who shall present to the board of trustees satisfactory evidence of 20 years of aggregate service in office, position or employment with this State or with a county, municipality, or school district or board of education, shall have the privilege of retiring and of receiving annually from the fund, for and during the remainder of his life, by way of pension, 54.5% of the compensation upon which the veteran made contributions to the pension fund during the 12-month period of membership providing the largest possible benefit to the veteran, with the optional privileges provided in subsection d. of section 18A:66-110.

c.Any public employee veteran member of the pension fund who has been for 20 years in the aggregate in office, position or employment with this State or with a county, municipality, or school district or board of education shall have the privilege of retiring for ordinary disability and of receiving a retirement allowance equal to 54.5% of the compensation upon which contributions to the pension fund are based during the 12-month period of membership providing the largest possible benefit to the veteran, with the optional privileges provided in subsection d. of section 18A:66-110.

d.Any public employee veteran member who shall be in office, position or employment with a board of education or a school district and who shall have attained the age of 60 years of age and who has at least 25 years of aggregate service credit in such office, position or employment and who shall present to the board of trustees satisfactory evidence of at least 25 years of aggregate service in such office, position or employment, shall have the privilege of retiring for service and receiving annually from the fund, for and during the remainder of his life, by way of pension, 2.42% of the highest year's compensation during employment, upon which compensation he made contributions to the pension fund, multiplied by the number of years of service with the optional privileges provided in subsection d. of N.J.S.18A:66-110.

L.1967, c.271; amended 1995, c.240, s.8; 2004, c.173, s.1.



Section 18A:66-114.1 - Veteran Retirees, Allowance Increased.

18A:66-114.1 Veteran retirees, allowance increased.

2. a. The retirement allowance of each veteran retiree under N.J.S.18A:66-114 who retired before January 1, 1995 shall be increased by 33.3%.

b.The retirement allowance of each veteran retiree under N.J.S.18A:66-114 who retired on or after January 1, 1995 and before December 31, 1999 shall be increased by 11.1%.

c.The retirement allowance of each veteran retiree under N.J.S.18A:66-114 who retired after December 31, 1999 shall be increased by 9%.

d.The increases in retirement allowances provided under subsection a., b. or c. of this section shall be applicable retroactively to payments made on or after January 14, 2002. The board of trustees shall make the appropriate calculations and the increase in benefits due to retirees shall be paid in such manner as the board of trustees shall determine.

L.2004,c.173,s.2.



Section 18A:66-115 - Payment Of Pensions In Semimonthly Installments

18A:66-115. Payment of pensions in semimonthly installments
All pensions paid by a pension fund established under article 16 of chapter 5, Title 18 of the Revised Statutes or this article, shall be paid in equal semimonthly installments and shall not be decreased, revoked or repealed, except as otherwise provided in this article.

L.1967, c.271.



Section 18A:66-116 - Exemptions

18A:66-116.Exemptions
18A:66-116. The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, any benefit or right accrued or accruing to a person under the provisions of this article, and the moneys in the various funds created under this article, shall be exempt from levy and sale, garnishment, attachment or any other process arising out of any State court and, except as otherwise provided, shall be unassignable.

Nothing in this section shall prohibit any person insured under a group insurance policy, pursuant to an arrangement among the insured, the group policyholder and the insurer, from making to any person other than his employer, a gift assignment of the rights and benefits conferred on him by any provision of such policy or by law including specifically, but not by way of limitation, the right to exercise the conversion privilege and the right to name a beneficiary. Any such assignment, whether made before or after the effective date of this act (P.L.1995, c.240), shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

L.1967, c.271; amended 1995,c.240,s.9.



Section 18A:66-117 - Contributory Death Benefits

18A:66-117. Contributory death benefits
a. The board of trustees may establish a plan of contributory death benefit coverage under which a death benefit, shall, upon receipt of proper proofs of death in service of a member covered therefor, be paid to such person, if living, as the member shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate. The amounts of death benefits under such plan of contributory death benefit coverage shall be determined by the board of trustees, provided that the amount of the death benefit for any member shall not exceed 1 1/2 times the compensation received by the member in the last year of creditable service, and provided further that for the death in service of a member occurring after he has attained age 70, the amount of death benefit under such plan shall not exceed 3/16 of the compensation received by the member in the last year of creditable service. Such a plan of contributory death benefit coverage shall be subject to adjustment from time to time by the board of trustees.

b. The board of trustees shall establish all rules governing the contributory death benefit coverage, subject to the provisions of this section. There is hereby established the members' death benefit fund in which fund shall be accumulated the contributions made under this section. Upon the death of a member electing the contributory death benefit, the contributory death benefit payable shall be paid from the members' death benefit fund.

c. The board of trustees shall establish schedules of contributions to be made by or on behalf of the members covered under the plan of contributory death benefit coverage. Such contributions shall be so computed that the contributions made by or on behalf of all covered members in the aggregate shall be sufficient to provide for the cost of the benefits established by subsection a. of this section. Such schedules of contributions shall be subject to adjustment from time to time, by the board of trustees, as the need may appear.

d. Each member will be eligible for such contributory death benefit coverage in accordance with and subject to the further provisions of this section. Each person who was a member on June 26, 1962 and who elected, not later than June 26, 1963 to purchase such contributory death benefit coverage became covered therefor on the first day on or after such election, on which he was actively at work and performing all his regular duties at his customary place of employment. Each person who became or becomes a member after June 26, 1962, shall automatically be covered for such contributory death benefit coverage from the first day of his membership on which he is actively at work and performing all his regular duties at his customary place of employment. Such automatic coverage shall continue during the member's first year of membership and during such year contributions as fixed by the board of trustees shall be made by or on behalf of the member. After such first year of membership such member shall continue to be covered for contributory death benefit coverage, subject to the continuance of the required contributions and subject to the provisions of such plan and the provisions of this section.

e. The contributions of a member for the contributory death benefit coverage shall be deducted from his compensation, but if there is no compensation from which such contributions may be deducted it shall be the obligation of the member to make such contributions directly to the members' death benefit fund or as directed by the board; provided, however, that no contribution shall be required while a member remains in service after attaining age 70 but the board of education employing such person shall be required to pay into the members' death benefit fund or as directed by the board of trustees on such person's behalf an amount equal to the contribution otherwise required by the board of trustees in accordance with this section.

f. Any other provision of this article notwithstanding, the contributions of a member, or the contributions made on behalf of a member by the board of education employing such member for the contributory death benefit coverage under this section shall not be returnable to the member, his or her beneficiary, or the board of education employing such member in any manner, or for any reason whatsoever, nor shall any contributions made for the contributory death benefit coverage be included in any pension payable to such member or to his or her beneficiary.

g. A member who is covered by the contributory death benefit coverage provided by this section may file with the board of trustees, and alter from time to time during his lifetime, as desired, a duly attested, written, new nomination of the payee of the death benefit provided under this section. Such member may also file and alter from time to time during his lifetime, as desired, a request with the board of trustees directing payment of said benefit in one sum or in equal annual installments over a period of years or as a life annuity. Upon the death of such member, a payee to whom a benefit is payable in one sum may elect to receive the amount payable in equal installments over a period of years or as a life annuity.

h. All other provisions of this section notwithstanding, the benefits to be provided pursuant to this section shall come into effect only as determined by the board of trustees. Applications for such additional death benefit coverage shall be submitted to the board of trustees in such a manner and upon such forms as the board of trustees shall provide.

i. The board of trustees may also provide, effective upon the adoption of this 1968 amendatory act, for additional death benefit coverage, as described in subsection j of this section, for former members who are receiving retirement allowances pursuant to the provisions of this article subject to the provisions hereinafter stated, and the board may terminate such coverage at any time. The additional death benefit coverage to be so provided shall be in accordance with rules as determined by the board from time to time on the basis of dates of retirement or other factors deemed appropriate by it. In no event shall the additional death benefit coverage described in subsection j of this section apply to any former member receiving a retirement allowance unless such member was covered by the additional death benefits described in subsection a of this section during the member's last month of creditable service, nor shall such coverage apply prior to a member's attainment of age 60. No contributions toward the cost of additional death benefit coverage described in subsection j of this section shall be required of a former member while he is receiving a retirement allowance pursuant to the provisions of this article.

j. Upon receipt of proper proofs of the death of a former member who was covered for the additional death benefit coverage pursuant to subsection i of this section, there shall be paid to such person, if living, as the member shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate, an amount equal to 3/16 of the compensation received by the member in the last year of creditable service.

L.1967, c.271; amended by L.1968, c. 364, s. 4, eff. Dec. 26, 1968.



Section 18A:66-118 - Purchase Of Group Life Insurance Policies For Death Benefits

18A:66-118. Purchase of group life insurance policies for death benefits
The county superintendent of schools is hereby authorized and permitted to purchase from one or more life insurance companies, a policy or policies of group life insurance to provide for the noncontributory death benefit and the contributory death benefit as provided in section 18A:66-117.

L.1967, c.271.



Section 18A:66-119 - Qualifications Of Life Insurance Companies To Issue Group Insurance Policies

18A:66-119. Qualifications of life insurance companies to issue group insurance policies
Any life insurance company must meet the following requirements in order to qualify under section 18A:66-118: (a) be licensed under the laws of the state of New Jersey to transact life and accidental death insurance, and (b) the amount of its group life insurance in the state of New Jersey other than group creditors insurance shall at the time said insurance is to be purchased equal at least 1% of the total amount of such group life insurance in the state of New Jersey in all life insurance companies.

L.1967, c.271.



Section 18A:66-120 - Payment Of Premiums For Group Life Insurance

18A:66-120. Payment of premiums for group life insurance
a. In the event the county superintendent of schools shall determine to purchase group life insurance coverage for the noncontributory death benefits, premiums for the same shall be paid from a special fund, hereby created, called the "group insurance premium fund." The county superintendent of schools shall estimate annually the amount of premiums which will be required for such benefits for the ensuing fiscal year and shall certify such amounts to the participating employers as due and owing from them. The participating employers shall pay over to the county superintendent of schools the amount for premiums so certified and the county superintendent of schools shall deposit these amounts in the group insurance premium fund.

b. In the event that the county superintendent of schools shall determine to purchase group coverage for the contributory death benefits, premiums for same shall be paid from a special fund hereby created called the "contributory group insurance premium fund." While such group coverage shall be in force, the contributions from the compensation of members or on behalf of members to provide such contributory death benefits shall be accumulated in said contributory group insurance premium fund

c. Any dividend or retrospective rate credit allowed by an insurance company shall be accredited to the aforesaid funds in an equitable manner. During the period such group insurance policy or policies are in effect, there shall be no commingling of the moneys in said funds with any other fund established pursuant to this article.

L.1967, c.271.



Section 18A:66-121 - Provision Of Conversion Privileges In Group Life Insurance Policies

18A:66-121. Provision of conversion privileges in group life insurance policies
a. Any such group policy or policies shall include, with respect to any insurance terminating because the member has been retired or because of termination of service, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance. Any such group policy or policies shall also provide that if a member dies during the 31-day period during which he would be entitled to exercise the conversion privilege, the amount of insurance with respect to which he could have exercised the conversion privilege shall be paid as a claim under the group policy.

b. If any member who has exercised the conversion privilege under the group policy or policies again becomes a member of the pension fund while the individual policy obtained pursuant to the conversion privilege is still in force, he shall not again be eligible for any of the death benefits provided by the noncontributory or contributory insurance group policy or policies unless he furnishes satisfactory evidence of insurability.

L.1967, c.271.



Section 18A:66-122 - Benefits Under Group Life Insurance Policies; To Whom Paid

18A:66-122. Benefits under group life insurance policies; to whom paid
Benefits under such group policy or policies shall be paid by the company to such person, if living, as the member shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the member's estate. A member may file with the insurance company through the policyholder and alter from time to time during his lifetime, as desired, a duly attested written nomination of his payee for the death benefit.

L.1967, c.271.



Section 18A:66-123 - Options As To Payment Of Death Benefits

18A:66-123. Options as to payment of death benefits
Any such group policy or policies shall provide that payment of any death benefits which are payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. A member may make such arrangements for settlement, and may alter from time to time during his lifetime any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of a member, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above. Any arrangement for payment under a group policy to a beneficiary shall be in lieu of that provided by the sections of this article establishing the benefits covered under such policy.

L.1967, c.271.



Section 18A:66-124 - Leave Of Absence For Illness Deemed To Be Service

18A:66-124. Leave of absence for illness deemed to be service
a. For the purpose of section 18A:66-117 and subsection c. of section 18A:66-108, a member shall be deemed to be in service for a period of no more than 2 years while on official leave of absence without pay; provided that satisfactory evidence is presented to the board of trustees that such leave of absence without pay is due to illness.

b. For the purpose of section 18A:66-117 and subsection c. of section 18A:66-108, a member shall be deemed to be in service for a period of no more than 93 days while on official leave of absence without pay when such leave of absence is due to any reason other than illness or military leave of absence.

c. In order for a member to be covered for the contributory death benefits provided under section 18A:66-117, he shall continue to make contributions for same during the period such member is on official leave of absence without pay up to 93 days, except that when such official leave of absence without pay is due to illness, no contributions shall be required of the member during the period he is deemed to be in service while on such leave of absence.

L.1967, c.271; amended by L.1968, c. 364, s. 5, eff. Dec. 26, 1968.



Section 18A:66-125 - Perjury To Obtain Pension

18A:66-125. Perjury to obtain pension
Any person who shall willfully or knowingly swear falsely in any oath for the purpose of obtaining or procuring any pension or the payment thereof, under the provisions of this article, shall be deemed guilty of perjury.

L.1967, c.271.



Section 18A:66-126 - Retention Of Moneys Bars Member

18A:66-126. Retention of moneys bars member
Any member of the pension fund who shall unlawfully retain any of the moneys, property, or effects of any such corporation organized under this article shall be forever barred from any benefit from the fund.

L.1967, c.271.



Section 18A:66-126.1 - Definitions

18A:66-126.1. Definitions
As used in this act "retirant" means any former employee included in the membership of the retirement system established under the act to which this act is a supplement, who has retired from such employment and, as a result of such employment, is receiving a retirement allowance from the retirement system.

"Calendar year" means the 12-month period beginning January 1 and ending December 31.

"Retirement year" is the calendar year 1967 for all retirants who retired before the calendar year 1968; for all retirants who retired after 1967, "retirement year" is the actual calendar year of retirement.

"Index" shall mean the annual average over a calendar year of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A, of the United States Department of Labor, (1957-1959=100). Should the reference base of said index be changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods.

"Retirement year index" shall be the index of the calendar year 1967 for all retirants who retired prior to January 1, 1968 and the index for the calendar year of retirement for all retirants who retired thereafter.

L.1971, c. 278, s. 1.



Section 18A:66-126.2 - Increase In Pension

18A:66-126.2. Increase in pension
The monthly retirement allowance originally granted to any retirant shall be increased in accordance with the provisions of this act.

Pension increases shall not be paid to retirants who are not receiving their regular, full, monthly retirement allowances. The increase granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, increased, revoked or repealed except as otherwise provided in this act. No increase shall be due to a retirant or his beneficiary unless it constitutes a payment for an entire month.

L.1971, c. 278, s. 2.



Section 18A:66-126.3 - Ratio Of Increase

18A:66-126.3. Ratio of increase
The "ratio of increase" which shall apply to the retirement allowance originally granted to a retirant shall be calculated in accordance with the following percentages as determined by the calendar year in which the retirement became effective; provided that, in no instance shall the amount of the retirement allowance paid to any retirant under this supplementary act including payments under future revisions be less than the retirement allowance paid under section 6 of chapter 364, public laws of 1968.

Year of Ratio of Year of Ratio of

Retirement Increase Retirement Increase

1940 132% 1948 35%

1941 120% 1949 36%

1942 99% 1950 35%

1943 88% 1951 25%

1944 85% 1952 22%

1945 80% 1953 21%

1946 66% 1954 21%

1947 45%



L.1971, c. 278, s. 3.



Section 18A:66-126.4 - Appropriations To Pay Increase

18A:66-126.4 Appropriations to pay increase
4. The employer shall pay one-half the cost of the increase in the retirement allowances payable to retirants who retired from the employ of such employer. Certification of the amounts due shall be made by the board of trustees to each employer. Each employer shall appropriate the amounts so certified in the fiscal year next following its fiscal year in which such certification is made. Such amounts shall be paid by each employer to the retirement system. In making such certifications to employers in the years after 1970 the board of trustees shall take into account payments made by the employer, payments to retirants of such employer and prospective payments to be made to such retirants in the following year.

The increase in retirement allowances provided for under this act shall commence provided, that there is appropriated the amount certified by the Director of the Division of Pensions of the State Department of the Treasury to the Director of the State Division of Budget and Accounting as set forth in the Pension Increase Act (P.L.1969, c.169). The increase in retirement allowances shall continue to be paid as long as there shall be appropriated the amounts so certified. In the event that the necessary funds are not so appropriated, the increase in retirement allowances shall cease; no further payments shall be made by other employers; refunds shall be made by the retirement system to all employers of any balances unexpended on their account.

L.1971,c.278,s.4; amended 1995,c.240,s.10.



Section 18A:66-126.5 - Waiver; Withdrawal

18A:66-126.5. Waiver; withdrawal
Any person who is eligible to receive the increased retirement allowance under the provisions of this act may, at any time, waive his right thereto by filing a written notice of waiver with the secretary of the retirement system. The application for the waiver of all or part of the increase shall be made by the retirant at least 30 days prior to the desired effective date on a form satisfactory to the retirement system and shall be effective on the first day of the following month. Such waiver may be withdrawn at any time and upon such withdrawal the increase in the retirement allowance shall commence with the retirement allowance payment for the next following month.

L.1971, c. 278, s. 5.



Section 18A:66-126.6 - Adjustment Of Retirement Allowances

18A:66-126.6 Adjustment of retirement allowances
6. On or before October 1, 1969 and by the same date in each subsequent year, the Director of the Division of Pensions of the State Department of the Treasury shall review the index and determine the percentum of change in the index from the retirement year index, pursuant to the provisions of the Pension Increase Act (P.L.1969, c.169). The percentage of adjustment in the retirement allowances shall be 60% of the percentum of change.

The director shall include amounts sufficient to adjust the retirement allowances or pensions payable to all eligible retirants by 60% of the percentum of change in the index as such retirement allowances or pensions may have been originally granted, or increased for certain retirants in accordance with the provisions of the Pension Increase Act (P.L.1969, c.169). The director shall notify the secretary of the retirement system of the percentage of adjustment for the applicable year.

The employer and the pension fund shall each pay one-half of the percentage of adjustment, provided however that if the percentage of adjustment from any one year to the next year is greater than ten percent, the amount paid by the pension fund with respect to that particular period shall be limited to five percent.

Adjustments by the pension fund in the retirement allowance shall only apply after the effective date of this act (P.L.1995, c.240) and there shall be no retroactive payments for adjustments.

In no instance shall the amount of the retirement allowance originally granted and payable to any retirant be reduced as a result of this adjustment.

For purposes of this section, a "retirant" shall include all retirants except those whose retirement allowances commenced within the two calendar years prior to the first of the month in which the adjustment is to become effective in any year.

L.1971,c.278,s.6; amended 1983,c.216,s.9; 1995,c.240,s.11.



Section 18A:66-126.7 - Blanket Increase In Original Or Minimum Pensions; Adjustment Of Payments Under This Act

18A:66-126.7. Blanket increase in original or minimum pensions; adjustment of payments under this act
If legislation is adopted providing for a blanket increase in the original retirement allowances or for minimum allowances to any group of retirants eligible for benefits under this act, all increases provided under this supplementary act shall be terminated on the first of the month when such blanket increases or minimum allowances are payable, except in those instances where the retirant's original allowance plus the increases provided under this act will exceed the amounts payable to such retirants as a result of such other legislation; in such event the amount payable under this act shall be the difference between the new allowance payable by the retirement system and the amount which would otherwise have been paid under this act. Any subsequent annual review of amounts payable under this act for such retirants shall continue to be determined on the basis of the original allowance as granted by the retirement system prior to any blanket increase or provision for minimum allowance for any group of retirants eligible for benefits under this act.

L.1971, c. 278, s. 7.



Section 18A:66-126.8 - Director Of Division Of Pensions; Rules And Regulations; Reports

18A:66-126.8. Director of division of pensions; rules and regulations; reports
The Director of the Division of Pensions of the State Department of the Treasury shall promulgate such rules and regulations, not inconsistent with the provisions of the Pension Increase Act (P.L.1969, c. 169) and this act, as he shall deem necessary for the effective operation of the program. He shall include a report of the operation of the Pension Increase Act (P.L.1969, c. 169) and this act in his annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions. The secretary of the retirement system shall furnish such information as the director may request for this purpose.

L.1971, c. 278, s. 8.



Section 18A:66-126.9 - Definitions

18A:66-126.9. Definitions
As used in this act:

a. "Pension fund" means the fund operating under the provisions of article 2 of chapter 66 of Title 18A of the New Jersey Statutes, as such fund applies to certain employees of the boards of education in school districts in counties of the first class.

b. "Retirement system" means the Public Employees' Retirement System of New Jersey as established under the provisions of P.L.1954, c. 84.

L.1973, c. 8, s. 1, eff. Jan. 24, 1973.



Section 18A:66-126.10 - Social Security; Coverage; Referendum

18A:66-126.10. Social security; coverage; referendum
a. The State Treasurer, as the State Agency for Social Security, is directed to conduct a referendum on the question of whether the service performed by members of the pension fund established under article 2 of chapter 66 of Title 18A of the New Jersey Statutes should be excluded from or included under the State's agreement with the Federal Government.

b. The State Treasurer is further directed to secure Social Security coverage for the members of the pension fund within 60 days after a majority of such members qualified to vote in a referendum as required by section 218(d)(3) of the Social Security Act shall have voted to be covered under terms of that act.

The State Treasurer is also directed to obtain Social Security coverage for such members on a prospective basis only.

L.1973, c. 8, s. 2, eff. Jan. 24, 1973.



Section 18A:66-126.11 - Application Of L.1956, C. 169 Upon Extension Of Social Security Coverage To Members Of Pension Fund

18A:66-126.11. Application of L.1956, c. 169 upon extension of social security coverage to members of pension fund
If Social Security coverage is extended to members of the pension fund, the provisions of P.L.1956, c. 169 shall apply to such members of said pension fund subject to the following provisos:

a. Any member of the pension fund who was a member on or before June 26, 1962 and who has or shall hereafter have credit in the pension fund and the retirement system for 30 years or more as an employee of a board of education, shall, upon application to the board of trustees of the retirement system, be retired by such board of trustees and shall thereupon receive annually, for and during the remainder of his life, by way of a retirement allowance, an amount equal to 1/60 of the average annual salary received by him during the 3 years immediately preceding his retirement multiplied by the number of years he has credit in the pension fund and the retirement system as an employee of a board of education.

Any such retirement allowance payable under this subsection shall be in lieu of the retirement benefits which would accrue to the said employee under the retirement system or any retirement system established by the State or any of its political subdivisions.

b. The transfer of prior service, contributing membership credit, and the moneys attributable to the accounts of public employee veteran members of the pension fund to the retirement system shall not alter the service credit previously established.

c. All pensions granted by the pension fund shall be payable by the retirement system in equal monthly installments.

d. All purchases of service credit contracted with the pension fund shall be continued without alteration in terms of credit to be established, the cost and the amount of the additional payroll deductions prescribed for such purchase.

e. All reserves and moneys held by the insurance carrier under contracts provided by employer and employee contributions to the county superintendent of schools, the policyholder, shall be transferred and merged with those maintained for all members of the retirement system.

f. If a transferring member was not covered by either or both noncontributory and contributory death benefit coverages, he may be allowed the death benefits of the retirement system, provided, however, that such member must furnish satisfactory evidence of insurability and on the effective date of his membership in the retirement system is actively at work and performing all his regular duties at his customary place of employment. The effective date of coverage for such benefits shall be on the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

Such evidence of insurability will not be required of any transferring member if such member was covered by such benefits immediately prior to the transfer.

L.1973, c. 8, s. 3, eff. Jan. 24, 1973.



Section 18A:66-126.12 - Effect Of Termination Of Pension Fund On Article

18A:66-126.12. Effect of termination of pension fund on article
The termination of the pension fund pursuant to the provisions of P.L.1956, c. 169 shall result in the repeal of article 2 of chapter 66 of Title 18A of the New Jersey Statutes and all acts amendatory and supplementary thereto.

L.1973, c. 8, s. 4, eff. Jan. 24, 1973.



Section 18A:66-127 - Employees Of Board Of Education, Agreement To Reduce Salary For Purchase Of Annuity.

18A:66-127 Employees of board of education, agreement to reduce salary for purchase of annuity.

18A:66-127. Any board of education may enter into an agreement with any of its employees whereby the employee agrees to take a reduction in salary with respect to amounts earned after the effective date of such agreement in return for the board's agreement to use a corresponding amount to purchase for the employee an annuity, as defined by N.J.S.17B:17-5, from any company authorized to sell such annuities under the provisions of Title 17B of the New Jersey Statutes, or to invest in a custodial account for the employee through a broker-dealer or agent registered pursuant to the provisions of sections 9 and 10 of the "Uniform Securities Law (1967)," P.L.1967, c.93 (C.49:3-56 and C.49:3-57).

Any such annuity shall be purchased by means of an individual or group annuity contract which may provide for continuance of purchase payments during total disability, and under which the rights of such employee to such contract shall be nonforfeitable. Any such custodial account shall be established in accordance with and maintained to meet the requirements of section 403(b)(7) or section 457(b) of the Federal Internal Revenue Code of 1986, 26 U.S.C. ss.403(b) and 457(b), as amended. All moneys deferred for section 457 plans adopted after the effective date of this act, P.L.2003, c.155 and any other income shall be held in trust, in one or more annuity contracts or in custodial accounts for the exclusive benefit of the participating employees and their beneficiaries. Every such agreement shall specify the amount of such reduction, the effective date thereof, and shall be legally binding and irrevocable with respect to the amounts earned while the agreement is in effect. The total amount of the reductions in an employee's salary pursuant hereto, for any calendar year, shall not exceed the limitations set forth in sections 403(b), 457(b) and 415(c) of the Internal Revenue Code of 1986 as amended for such year. Any such agreement may be terminated upon notice in writing by either party.

Amounts payable pursuant to this section by a board of education on behalf of an employee for a pay period shall be transmitted and credited not later than the fifth business day after the date on which the employee is paid for that pay period.

L.1967, c.271; amended 1977, c.187; 1981, c.550, s.1; 1999, c.247, s.1; 2003, c.155, s.1.



Section 18A:66-128 - Reduction Of Salary For Obtaining Certain Benefits.

18A:66-128 Reduction of salary for obtaining certain benefits.

18A:66-128. Any reduction in salary agreed to by any employee pursuant to the provisions of this article shall be deemed to be a reduction in salary for the purpose of obtaining the benefits afforded under section 403(b) or section 457, 26 U.S.C. ss.403(b) and 457, of the Federal Internal Revenue Code and shall not be deemed to be a reduction in salary in any other matter, the determination of which is based upon the amount of the employee's includable compensation as set forth in sections 403(b) and 457(b) of the federal Internal Revenue Code.

L.1967, c.271; amended 2003, c.155, s.2.



Section 18A:66-129 - Agreements Validated, Confirmed.

18A:66-129 Agreements validated, confirmed.

18A:66-129. Any agreements having the same purpose as agreements authorized by this article, made prior to October 7, 1966, between a board of education and any of its employees are hereby validated and confirmed and shall be as good and effectual as if they had been made under the provisions of this article provided that the terms of any such agreement applicable after July 1, 1967 are in conformity with the terms applicable to the agreements specifically authorized by this article.

Any 457(b) deferred compensation plan established by a board of education prior to the effective date of this act, P.L.2003, c.155, which has the same purpose as plans authorized by this act, is hereby validated and confirmed and shall be as good and effectual as if it had been made under the provisions of this act, provided that the terms of such plan, and the manner in which it was established and managed, are in conformity with the provisions of this act.

L.1967, c.271; amended 2003, c.155, s.3.



Section 18A:66-167 - Repeals

18A:66-167. Repeals
The following acts or parts of acts are repealed as of July 1, 1969:

a. Sections 18A:64C-11.1 to 18A:64C-11.9, inclusive, of the New Jersey Statutes.

b. Sections 18A:65-74 to 18A:65-85, inclusive, of the New Jersey Statutes.

c. Public Laws 1967, c. 278 (C. 18A:66-130 to C. 18A:66-141, inclusive).

d. Public Laws 1967, c. 281 (C. 18A:66-142 to C. 18A:66-153, inclusive).

e. Public Laws 1968, c. 181 (C. 18A:66-154 to C. 18A:66-166, inclusive).

L.1969, c. 242, s. 1, eff. July 1, 1969.



Section 18A:66-168 - Repeal Subject To Certain Provisos.

18A:66-168 Repeal subject to certain provisos.

2.Repeal of the act and parts of acts, and all amendments and supplements thereto, pursuant to section 1 of this act, is subject to the following provisos:

a.The alternate benefit programs established by the Board of Governors of Rutgers, The State University of New Jersey, the Board of Trustees of the New Jersey Institute of Technology and the Board of Higher Education for certain employees of State and county colleges, are continued except as the benefit and contribution schedules are revised by this act.

b.The timely filing of applications for transfer from the Public Employees' Retirement System, the Teachers' Pension and Annuity Fund and the Group Annuity Plan as specified in such acts shall be deemed to have not been revised by this act.

c.The transfer of employee and employer contributions from the Public Employees' Retirement System, the Teachers' Pension and Annuity Fund and the Group Annuity Plan to the insurers or mutual fund companies of the alternate benefit programs shall be considered as having met the requirements of said acts and shall be continued as provided by this act.

d.Any contributions made by a member of the alternate benefit program for any additional death benefit coverage established under said acts shall not be returnable to the member or his beneficiary in any manner, or for any reason whatsoever, nor shall any contributions made for the additional death benefit coverage be included in any annuity payable to any such member or to his beneficiary.

L.1969, c.242, s.2; amended 1993, c.385, s.1; 2012, c.45, s.89.



Section 18A:66-168.1 - Termination Of Portion Of Alternate Benefit Program.

18A:66-168.1 Termination of portion of alternate benefit program.

67.With respect to the portion of the alternate benefit program, P.L.1969, c.242 (C.18A:66-167 et seq.), that is subject to section 403(b) of the federal Internal Revenue Code (26 U.S.C. s. 403(b)), the State may terminate the 403(b) portion of the alternate benefit program only as permitted by the applicable regulations of the United States Department of the Treasury.

L.2011, c.78, s.67.



Section 18A:66-169 - Definitions.

18A:66-169 Definitions.

3.As used in this act:

a."Accumulated deductions" means those contributions as defined in N.J.S.18A:66-2 or in section 6 of P.L.1954, c.84 (C.43:15A-6).

b."Base salary" means a participant's regular base or contractual salary. It shall exclude bonus, overtime or other forms of extra compensation such as (1) longevity lump sum payments, (2) lump sum terminal sick leave or vacation pay, (3) the value of maintenance, (4) individual pay adjustments made within or at the conclusion of the participant's final year of service, (5) retroactive salary adjustments or other pay adjustments made in the participant's final year of service unless such adjustment was made as a result of a general pay adjustment for all personnel of the department or institution, (6) any unscheduled individual adjustment made in the final year to place the member at the maximum salary level within his salary range and (7) any pay for services rendered during the summer vacation period by a participant who is required to work only 10 months of the year.

c."Base annual salary" means the base salary upon which contributions by the member and his employer to the alternate benefit program were based during the last year of creditable service.

d.(Deleted by amendment, P.L.1994, c.48).

e.(Deleted by amendment, P.L.2012, c.45)

f."County colleges" means the colleges so defined in N.J.S.18A:64A-1.

g."Division of Pensions" means the division established in the Department of the Treasury pursuant to section 1 of P.L.1955, c.70 (C.52:18A-95) and is the agency responsible for the administration of the alternate benefit program of the State and county colleges and for the administration of the group life and disability insurances of all alternate benefit programs established in the State for public employees.

h."Full-time officers" and "full-time members of the faculty" shall include the president, vice president, secretary and treasurer of the respective school. "Full-time" shall also include eligible full-time officers and full-time members of the faculty who are granted sabbaticals or leaves of absence with pay where the compensation paid is 50% or more of the base salary at the time the leave commences and the period of eligibility terminates with the end of the school year following the year in which the sabbatical began. "Part-time" shall be defined as an appointment where the employee receives a salary or wages for a period of less than 50% of the normal work week. These definitions shall apply to teaching or administrative staff members or to employees serving in a dual capacity where the appointment includes teaching as well as administrative duties.

i."Group Annuity Plan" refers to the Group Annuity Contract R-134 between the Board of Trustees of the New Jersey Institute of Technology and the Prudential Insurance Company of America.

j."Member" or "participant" means a full-time officer or a full-time member of the faculty participating in the alternate benefit program, and after the effective date of P.L.2008, c.89, means an adjunct faculty member or a part-time instructor whose employment agreement begins after that effective date.

k."New Jersey Institute of Technology" means the Newark College of Engineering.

l."Pension reserve" means those moneys as defined in N.J.S.18A:66-2 or in section 6 of P.L.1954, c.84 (C.43:15A-6).

m."Rutgers, The State University" means the institution of higher education described in chapter 65 of Title 18A of the New Jersey Statutes.

n."State Colleges" means the colleges so described in chapter 64 of Title 18A of the New Jersey Statutes and any former State college designated as a public research university pursuant to P.L.2012, c.45 (C.18A:64M-1 et al.).

o."Mutual fund company" means an investment company or trust regulated by the federal "Investment Company Act of 1940," 15 U.S.C.s. 80a-1 et seq.

L.1969, c.242, s.3; amended 1993, c.385, s.2; 1994, c.48, s.187; 2008, c.89, s.12; 2012, c.45, s.90.



Section 18A:66-170 - Alternate Benefit Program.

18A:66-170 Alternate benefit program.

4.All full-time officers and all full-time members of the faculty of Rutgers, The State University, the Newark College of Engineering, Rowan University, the State and county colleges and all regularly appointed teaching and administrative staff members in applicable positions, as determined by the Director of the Division of Pensions in the Department of the Treasury, shall be eligible and shall participate in the alternate benefit program, except those persons appointed in a part-time or temporary capacity, physicians and dentists holding employment in positions titled intern, resident or fellow on or after the effective date of this amendatory act, persons compensated on a fee basis, persons temporarily in the United States under an F or J visa and members of the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, the Police and Firemen's Retirement System or the Group Annuity Plan, who did not elect to transfer to the alternate benefit program in accordance with the provisions of chapter 64C or 65 of Title 18A of the New Jersey Statutes, P.L.1967, c.278 (C.18A:66-130 et seq.), or c.281 (C.18A:66-142 et seq.), or P.L.1968, c.181 (C.18A:66-154 et seq.). An eligible person who has been enrolled in the alternate benefit program for at least one year pursuant to this section may continue to be enrolled in the program, notwithstanding promotion or transfer to a position within the institution not otherwise eligible for the program.

Any person participating in the alternate benefit program shall be ineligible for membership in the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, the Police and Firemen's Retirement System or the Group Annuity Plan and any person electing to participate in the alternate benefit program shall thereby waive all rights and benefits provided by the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, the Police and Firemen's Retirement System or the Group Annuity Plan as a member of said fund, system or plan, except as herein and otherwise provided by law or under terms of the Group Annuity Plan.

Any person required to participate in the alternate benefit program by reason of employment, who at the time of such employment is a member of the Teachers' Pension and Annuity Fund, shall be permitted to transfer his membership in said fund to the Public Employees' Retirement System, by waiving all rights and benefits which would otherwise be provided by the alternate benefit program. Any such new employee who is a member of the Public Employees' Retirement System will be permitted to continue his membership in that system, by waiving all rights and benefits which would otherwise be provided by the alternate benefit program. Such waivers shall be accomplished by filing forms satisfactory to the Division of Pensions within 30 days of the beginning date of employment.

Any person receiving a benefit by reason of his retirement from any retirement or pension system of the State of New Jersey or any political subdivision thereof shall be ineligible to participate in the alternate benefit program.

No person eligible for participation in the alternate benefit program shall be eligible for, or receive, benefits under chapters 4 and 8B of Title 43 of the Revised Statutes.

The alternate benefit programs established pursuant to this act are deemed to be pension funds or retirement systems for purposes of P.L.1968, c.23 (C.43:3C-1 et seq.).

L.1969, c.242, s.4; amended 1981, c.342, s.1; 1982, c.126, s.1; 1984, c.200, s.1; 1994, c.48, s.188; 2012, c.45, s.91.



Section 18A:66-170.1 - Commissioner Of Education; Enrollment

18A:66-170.1. Commissioner of education; enrollment
Notwithstanding any other provision of the statutory law, the Commissioner of Education shall have the option to enroll in the Alternate Benefit Program if he exercises such option within 10 days from the date of his appointment.

L.1974, c. 67, s. 2, eff. July 11, 1974.



Section 18A:66-170.2 - Employee Subsequently Deemed Eligible For Enrollment Pursuant To L.1984, C. 200 To Continue Participation From Date Of Original Enrollment

18A:66-170.2. Employee subsequently deemed eligible for enrollment pursuant to L.1984, c. 200 to continue participation from date of original enrollment
Any employee enrolled in the alternate benefit program who is subsequently deemed to be eligible for enrollment by the Board of Higher Education pursuant to this act is permitted to continue his participation in the program from the date of his original enrollment.

L.1984, c. 200, s. 3, eff. Nov. 28, 1984.



Section 18A:66-170.3 - Continuation In Alternate Benefit Program

18A:66-170.3. Continuation in alternate benefit program
Notwithstanding the provisions of any law to the contrary, any former employee of the Department of Higher Education or of the Commission on Science and Technology, created pursuant to Executive Order No. 12 of 1982, who was a participant in the alternate benefit program and who has continued in uninterrupted service with the New Jersey Commission on Science and Technology, created pursuant to P.L. 1985, c. 102 (C. 52:9X-1 et seq.), may continue to participate in the alternate benefit program on the same terms as if the employee was an eligible employee of the Department of Higher Education.

L. 1986, c. 21, s. 1.



Section 18A:66-170.4 - Former Employee Of Auxiliary Organization May Participate In Alternate Benefit Program.

18A:66-170.4. Former employee of auxiliary organization may participate in alternate benefit program.
2.Notwithstanding the provisions of any law to the contrary, any employee of an auxiliary organization, as defined in section 2 of P.L.1982, c.16 (C.18A:64-27), at a State or county college who has service credited in a private defined contribution retirement plan and who, without a break in service, becomes an employee of the State or county college may participate in the alternate benefit program if the employee enrolls in the program within 10 days from the effective date of this act or within 10 days from commencement of employment, whichever date is later.

L. 1993,c.28,s.2.



Section 18A:66-171 - Ineligibility For Participation In Alternate Benefit Program; Enrollment In Public Employees' Retirement System

18A:66-171. Ineligibility for participation in alternate benefit program; enrollment in public employees' retirement system
Those faculty members, who are ineligible for participation in the alternate benefit program, and all other employees of all of the public institutions of higher education in the State, except physicians and dentists holding employment in positions titled intern, resident or fellow on or after the effective date of this amendatory act, shall be enrolled in the Public Employees' Retirement System if they are otherwise eligible. Such eligibility shall extend to all part-time faculty members whose services have been renewed for the succeeding school year.

L.1969, c. 242, s. 5, eff. July, 1969. Amended by L.1982, c. 126, s. 2, eff. Sept. 2, 1982.



Section 18A:66-172 - Allocation Of Contributions; Mobility Of Pension Credit

18A:66-172. Allocation of contributions; mobility of pension credit
6. Participants in the alternate benefit program shall be allowed to allocate portions of their own contributions and the contributions of their employer, including amounts used by the employer to purchase an annuity pursuant to a salary reduction agreement under section 24 of P.L.1969, c.242 (C.18A:66-190), to accounts with two or more insurers or mutual fund companies designated pursuant to the provisions of section 3 of P.L.1993, c.385 (C.18A:66-172.1) as companies from which alternate benefit contracts may be purchased, and shall, subject to such rules and regulations as the Division of Pensions may adopt, be permitted to direct the withdrawal of such contributions from their account with one such company for deposit in an account with another such company. Since the establishment of the alternate benefit programs for the several public institutions of higher education in New Jersey is designed to provide mobility of pension credit from within the academic community in and outside the State, and since it is imperative that eligibility for participation in this program be of uniform application in the several schools, it shall be the responsibility of the Director of the Division of Pensions to establish regulations which shall provide for such uniformity.

L.1969,c.242,s.6; amended 1993,c.385,s.4; 1994,c.48,s.189.



Section 18A:66-172.1 - Pension Provider Selection Board

18A:66-172.1. Pension Provider Selection Board
3. There is established in but not of the Division of Pensions in the Department of the Treasury the Pension Provider Selection Board, which shall consist of the Director of the Division of Pensions or a representative of that director; the Director of the Division of Investment or a representative of that director; the Commissioner of the Department of Insurance or a representative of that commissioner; the Director of the Division of Purchase and Property or a representative of that director; and a person appointed by the Director of the Division of Pensions who is an active participant or receiving a benefit from the alternate benefit program.

The Pension Provider Selection Board shall select through a competitive bidding process at least three unrelated insurance or mutual fund companies licensed or otherwise authorized to transact business in New Jersey from which alternate benefit contracts will be purchased. These new insurers or mutual fund companies shall be selected by competitive bidding in accordance with all applicable State laws and regulations not later than the 270th day following the effective date of P.L.1993, c.385 (C.18A:66-172.1 et al.). The selected carriers shall be authorized to receive contributions within 60 days of their selection. Each contract shall be awarded for a period not to exceed six years with a renewal option for a period not to exceed three years. All carriers shall be subject to a performance review by the Pension Provider Selection Board every seven years and must meet such standards as the Pension Provider Selection Board shall establish by regulation in order to be renewed for another term of seven years as carriers. Removal of a carrier for cause during a seven-year term is not waived. In establishing by regulation the criteria for the initial selection and any performance review of a carrier, the Pension Provider Selection Board shall consider, among other things, the following:

a. the portability of the contracts offered or to be offered by the company, based on the number of states in which the company provides contracts under similar plans;

b. the efficacy of the contracts in the recruitment and retention of employees for the various State public institutions of higher education;

c. the nature and extent of the rights and benefits to be provided by the contracts for participating employees and their beneficiaries;

d. the relation of the rights and benefits to the amount of contributions to be made pursuant to the provisions of this article;

e. the suitability of the rights and benefits to the needs and interests of participating employees and the various State public institutions of higher education;

f. the ability of the company to provide the rights and benefits under such contracts;

g. the financial soundness of the company, the extent of the company's financial commitment to the contracts, and whether the company meets the minimum financial criteria established by the Division of Pensions;

h. the company's overall quality of service, its investment performance considering return on investments and risk, the administrative fee to be charged to participating employees, and the offering of a balanced array of investment opportunities; and

i. the nature of the informational or promotional materials to be provided to prospective participants.

The Pension Provider Selection Board may not designate a company which serves as a disbursement system for other providers or which charges third party administrative fees.

A company that has been designated as of January 1, 1993 by the Division of Pensions as a designated provider shall continue to be so designated until its status as a designated provider is terminated for cause by the division or by the Pension Provider Selection Board.

L.1993,c.385,s.3; amended 1994,c.48,s.193.



Section 18A:66-173 - Transfer To Alternate Benefit Program.

18A:66-173 Transfer to alternate benefit program.

7. (a) When a member of the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System or the Police and Firemen's Retirement System elects to transfer to an alternate benefit program by filing the proper application form declaring his election to participate in such alternate benefit program, the respective retirement system shall transfer the amount of his accumulated deductions as of the date of transfer to his individual account in the program.

(b)There shall also be transferred from the contingent reserve fund or the pension fund of the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System or the Police and Firemen's Retirement System or from the Group Annuity Plan to the individual's account in the alternate benefit program, the pension reserve required as of the date of his transfer to provide a pension for each year of service credited to the account of the member as set forth in N.J.S.18A:66-36 or N.J.S.18A:66-44 or as set forth in section 38 or section 48 of P.L.1954, c.84 as such sections have been amended and supplemented as of July 1, 1969 (C.43:15A-38, C.43:15A-48) or as set forth in section 17 of P.L.1964, c.241 (C.43:16A-11.2) or section 5 of P.L.1944, c.255 (C.43:16A-5) or for each year of service credited under the Group Annuity Plan. Such transfer from the contingent reserve fund or the pension fund of the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System or the Police and Firemen's Retirement System or the Group Annuity Plan shall be made at the time of the member's transfer to the alternate benefit program in the case of any such member who has then met the eligibility requirements for a pension under the aforementioned N.J.S.18A:66-36, or N.J.S.18A:66-44, or section 38 or section 48 of P.L.1954, c.84 (C.43:15A-38, C.43:15A-48) or section 17 of P.L.1964, c.241 (C.43:16A-11.2) or section 5 of P.L.1944, c.255 (C.43:16A-5) or the Group Annuity Plan. In the case of any member who elects to participate in the alternate benefit program who has not then met the eligibility requirements for a pension under N.J.S.18A:66-36 or N.J.S.18A:66-44, or under section 38 or section 48 of P.L.1954, c.84 (C.43:15A-38, C.43:15A-48) or section 17 of P.L.1964, c.241 (C.43:16A-11.2) or section 5 of P.L.1944, c.255 (C.43:16A-5) or under the Group Annuity Plan, the transfer from the contingent reserve fund or the pension fund of the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System or the Police and Firemen's Retirement System or the Group Annuity Plan shall be effected at the time such requirements have been met, taking into account for the purpose of such eligibility requirement his years of membership service at the time of his election and his subsequent years of service as a full-time member of the faculty of Rutgers, The State University, the New Jersey Institute of Technology, Rowan University, or the State or county colleges or as an eligible employee of the Department of Higher Education, or at the time he shall have 10 years of credit for New Jersey service and becomes physically incapacitated for the performance of duty if he had been a member of the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System or the Police and Firemen's Retirement System as of the date of transfer.

The annuity to be used in determining the amount of pension is the actuarial equivalent of the member's accumulated deductions transferred from the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System or the Police and Firemen's Retirement System to the date the member attains 60 years of age, if subsequent to the date of election. The amount of pension is that established by formula within N.J.S.18A:66-44 or section 48 of P.L.1954, c.84 as such sections have been amended and supplemented as of July 1, 1969 (C.43:15A-48) or section 5 of P.L.1944, c.255 (C.43:16A-5) or under the Group Annuity Plan, and changes to N.J.S.18A:66-44 or section 48 of P.L.1954, c.84 (C.43:15A-48) or section 5 of P.L.1944, c.255 (C.43:16A-5) enacted subsequent to this act or the Group Annuity Plan shall have no application to the provisions of this act.

In the event that the eligibility requirement under N.J.S.18A:66-36 or under section 38 of P.L.1954, c.84 (C.43:15A-38) or section 17 of P.L.1964, c.241 (C.43:16A-11.2) or under the Group Annuity Plan is changed at some future date to permit members to become eligible for such benefit prior to the completion of 15 years of service, the transfer of the reserve from the contingent reserve fund or the pension fund of the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System or the Police and Firemen's Retirement System or from the Group Annuity Plan shall be effective as of the date the member who had elected the alternate benefit program meets the amended eligibility requirement or the effective date of the amendment, whichever is later.

In the event an option is available with respect to the distribution of employee and employer contributions between fixed and variable annuities under the alternate benefit program, the employee shall have the right to determine the percentage distribution of these funds subject to any limitations imposed by the designated insurer or insurers.

(c)No transfer of pension reserves shall be made pursuant to this section where more than two consecutive years elapse in which no employer contributions to an alternate benefit program are required.

L.1969, c.242, s.7; amended 1981, c.342, s.2; 1993, c.385, s.5; 2012, c.45, s.92.



Section 18A:66-173.1 - Present Or Former Members Of Police And Firemen's Retirement System; Transfer Of Contributions

18A:66-173.1. Present or former members of police and firemen's retirement system; transfer of contributions
Any person who is or has been a member of the Police and Firemen's Retirement System and who has taken, or shall take, office, position or employment in any position covered by the alternate benefit programs established pursuant to P.L.1969, c. 242 (C. 18A:66-167 et seq.), but who, prior to the enactment of this amendatory and supplementary act, was ineligible to transfer his contributions from the Police and Firemen's Retirement System, shall be entitled, upon application, to transfer his contributions from the Police and Firemen's Retirement System to the alternate benefit programs as provided in section 7 of P.L.1969, c. 242. If the person's membership in the Police and Firemen's Retirement System has expired on or before the effective date of this act, but he has not withdrawn his contributions from the system, he shall be entitled, upon application, to transfer his contributions from the Police and Firemen's Retirement System to the alternate benefit programs as provided in section 7 of P.L.1969, c. 242.

L.1981, c. 342, s. 3, eff. Dec. 17, 1981.



Section 18A:66-174 - Reduction From Compensation Of Participants; Payments Of Employer Contributions.

18A:66-174 Reduction from compensation of participants; payments of employer contributions.

8. (a) Rutgers, The State University and the New Jersey Institute of Technology shall reduce the compensation of each participant in the alternate benefit program and pay over to the insurers or mutual fund companies for the benefit of the participant an employee contribution for the retirement annuity contract or contracts equal to 5% of the participant's base salary. The intervals for deductions or reductions and payments shall be determined by the respective school governing bodies.

The Division of Pensions and Benefits shall provide for reductions from the compensation of each participant in the alternate benefit program employed by the State and county colleges of an employee contribution equal to 5% of the participant's base salary and pay this amount to the insurers or mutual fund companies for the individual's retirement annuity contract or contracts. The intervals for deductions or reductions and payments shall be determined by the Division of Pensions and Benefits.

The Division of Pensions and Benefits may require that all participant contributions be made in accordance with section 414(h) of the federal Internal Revenue Code (26 U.S.C. s.414(h)).

(b)Based on a certification to the Division of Pensions and Benefits by Rutgers, The State University, the New Jersey Institute of Technology, and Rowan University of the number and base salary of participants, the division shall authorize the State to make payment of the employer contributions to the alternate benefit program at a rate equal to 8% of the employee's base salary, except the amount of the contribution shall not exceed 8% of the maximum salary for department officers established pursuant to section 1 of P.L.1974, c.55 (C.52:14-15.107), which moneys shall be paid to the designated insurers or mutual fund companies for the benefit of each participant.

Based on a certification by the Division of Pensions and Benefits of the number and base salary of participants employed by the State and county colleges, the State shall make payment of the employer contributions to the alternate benefit program at a rate equal to 8% of the employee's base salary, except the amount of the contribution shall not exceed 8% of the maximum salary for department officers established pursuant to section 1 of P.L.1974, c.55 (C.52:14-15.107), which moneys shall be paid to the designated insurers or mutual fund companies for the benefit of each participant.

(c)For the member of the Public Employees' Retirement System employed by the county colleges, who is defined in the regulations of the Division of Pensions and Benefits as a full-time faculty member and who is permitted to transfer his membership and does so, the State shall pay the employer contribution to the alternate benefit program at a rate equal to 8% of the member's base salary, except the amount of the contribution shall not exceed 8% of the maximum salary for department officers established pursuant to section 1 of P.L.1974, c.55 (C.52:14-15.107). If the member continues membership in the Public Employees' Retirement System, the State shall pay the employer contribution to the retirement system on his behalf and such employer contribution shall be at a rate equal to the normal contribution made by the State on behalf of nonveteran members of the Public Employees' Retirement System.

(d)For any nonacademic employee of a county college, as defined in section 4 of P.L.1969, c.242 (C.18A:66-170), who is eligible for the program according to the regulations of the Director of the Division of Pensions and Benefits, the county college shall pay the employer contribution to the retirement system on the employee's behalf in the same manner as the State, pursuant to this section.

L.1969, c.242, s.8; amended 1975, c.364; 1984, c.200, s.2; 1985, c.71; 1993, c.385, s.6; 1994, c.48, s.190; 2010, c.31; 2012, c.45, s.93.



Section 18A:66-175 - Termination Of Membership Or Participation.

18A:66-175 Termination of membership or participation.

9.Membership or participation in the alternate benefit program shall terminate and the individual shall be considered retired once he has elected to receive a distribution of the value of his accounts in a direct payout, a rollover, an annuity, or a combination thereof. Any such distribution shall occur only upon separation from service, unless the individual is a participant in a transition to retirement program that meets the requirements for such programs established by the Division of Pensions and Benefits.

L.1969, c.242, s.9; amended 1993, c.385, s.7; 2013, c.120, s.1.



Section 18A:66-176 - Group Life Insurance And Disability Benefits; Noncontributory; Coverage.

18A:66-176 Group life insurance and disability benefits; noncontributory; coverage.

10.As of July 1, 1969 the group contract providing life insurance and disability benefits for all participants in the alternate benefit program of each public institution of higher education in the State shall be on a non-contributory basis and shall be in lieu of any non-contributory and contributory benefits provided pursuant to sections 18A:64C-11.1 to 18A:64C-11.9 (inclusive) and article 16 of chapter 65 of Title 18A of the New Jersey Statutes, chapters 278 and 281 of the laws of 1967, and chapter 181 of the laws of 1968. In accordance with the provisions of this act such group contract or contracts providing life insurance shall be in an amount equal to 3 1/2 times the base annual salary of the participant in the alternate benefit program; provided, however, that if death shall occur after retirement, the amount payable shall equal 1/2 of the participant's base annual salary.

For purposes of this section a participant shall be deemed to be in service and covered by the group life insurance for a period of no more than 93 days while on official leave of absence without pay when such leave is due to any reason other than illness, except for a leave up to one year to fulfill a residency requirement for an advanced degree, for a period of no more than one year in the event of an official leave due to maternity and for a period of no more than two years if satisfactory evidence is presented to the Division of Pensions and Benefits that such official leave of absence without pay is due to illness. A participant shall be deemed to be on an official leave of absence only if the leave is formally approved by his employer prior to the time the leave commenced and timely notice is filed by the employer with the Division of Pensions and Benefits; the lack of such timely notice shall place the responsibility for the payment of any benefits pursuant to this section directly upon the employer if the participant was otherwise eligible for such benefits.

In the event of the death of a participant in active service in the first year of participation as a result of an accident met in the actual performance of duty at some definite time and place, the death benefit payable pursuant to this section shall be computed at the annual rate of base salary.

No beneficiary of a retired member shall be entitled to receive the death benefits payable in the event of death after retirement pursuant to this section unless such member (a) had at least 10 years of credited New Jersey participation in an alternate benefit program established pursuant to this act and (b) had attained 60 years of age and was an actively employed participant in such a program in the year immediately preceding his initial receipt of a retirement annuity.

L.1969,c.242,s.10; amended 2003, c.75, s.1.



Section 18A:66-177 - Purchase Of Group Life Insurance And Disability Benefit Coverage; Alternate Benefit Group Insurance Premium Fund

18A:66-177. Purchase of group life insurance and disability benefit coverage; alternate benefit group insurance premium fund
As of July 1, 1969 the State Treasurer is hereby authorized and permitted to purchase from one or more insurance companies, as determined by him, group life insurance and disability benefit coverage to provide for the death benefits and disability benefits in the amounts specified in this act. Such group life insurance and disability benefit coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose or, in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of one or more retirement systems of the State of New Jersey. Any dividend or retrospective rate credit allowed by an insurance company attributable to the alternate benefit program shall be credited in an equitable manner to the funds available to meet the employers' obligations under the alternate benefit program.

Premiums for such group insurance coverage shall be paid from a special fund, hereby created, called the "Alternate Benefit Group Insurance Premium Fund." The State Treasurer shall estimate annually the amount which will be required for premiums for such benefits for the ensuing fiscal year and shall certify such amounts which shall be applied against the total employer contributions due for the participants from the several institutions where the alternate benefit programs are established, depositing such amounts in the Alternate Benefit Group Insurance Premium Fund.

During the period such group insurance policy or policies are in effect with respect to participants in the alternate benefit programs the State Treasurer shall in no way commingle moneys in this fund with any pension funds established under the alternate benefit programs.

All reserves and moneys held by the insurance carriers under the group life insurance and disability benefit policies providing for employer and employee contributions pursuant to the provisions of chapters 64C and 65 of Title 18A of the New Jersey Statutes, chapters 278 and 281 of the laws of 1967 and chapter 181 of the laws of 1968, and any amendments and supplements thereto, as well as any accrued liabilities under such policies which may be terminated, shall be transferred and merged with those group policies purchased by the State Treasurer.

L.1969, c. 242, s. 11, eff. July 1, 1969.



Section 18A:66-178 - Life Insurance Companies Eligible To Sell Life And Accidental Death Insurance

18A:66-178. Life insurance companies eligible to sell life and accidental death insurance
Any life insurance company must meet the following requirements in order to qualify under section 11 of this act:

a. Be licensed under the laws of the State of New Jersey to transact life and accidental death insurance, and the amount of its group life insurance in the State of New Jersey shall at the time said insurance is to be purchased equal at least 1% of the total amount of such group life insurance in the State of New Jersey in all life insurance companies; or

b. Come within the exceptions provided in chapter 234 of the laws of 1968 (C. 17:32-16 et seq.).

L.1969, c. 242, s. 12, eff. July 1, 1969.



Section 18A:66-179 - Conversion Privilege Upon Termination Of Employment Or Death

18A:66-179. Conversion privilege upon termination of employment or death
Any such group policy or policies shall include, with respect to any insurance terminating or reducing because the participant has ceased to be in service or has retired, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance; and shall also include, with respect to life insurance terminating because of termination of the group policy, the conversion privilege available upon termination of the group policy as prescribed by such law. Any such group policy or policies shall also provide that if the participant dies within the 31-day period during which he would be entitled to exercise the conversion privilege, the amount of life insurance with respect to which he could have exercised the conversion privilege shall be paid as a claim under the group policy. When benefits payable upon the death of a participant following retirement are determined as though the participant had not retired, the death benefits payable under the group policy or policies, together with the amount of life insurance paid under any individual policy obtained under the conversion privilege, shall in no event exceed the amount of insurance for which the participant was insured under the group policy or policies immediately prior to the date the right of conversion arose. If any participant has exercised the conversion privilege under the group policy or policies while on leave of absence or upon termination of employment, when he again becomes a participant of an alternate benefit program and the individual policy obtained pursuant to the conversion privilege is still in force, he shall not again be eligible for any of the group life insurance provided under such policy or policies unless he furnishes satisfactory evidence of insurability.

L.1969, c. 242, s. 13, eff. July 1, 1969.



Section 18A:66-180 - Designation Of Payee For Death Benefits

18A:66-180. Designation of payee for death benefits
Death benefits under such group policy or policies shall be paid by the insurance company to such person, if living, as the participant shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the participant's estate. A participant may file with the insurance company through the policyholder and alter from time to time during his lifetime as desired, a duly attested written nomination of his payee for the death benefit.

L.1969, c. 242, s. 14, eff. July 1, 1969.



Section 18A:66-181 - Payment Of Death Benefits

18A:66-181. Payment of death benefits
Any such group policy or policies shall provide that payment of any death benefits which are payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. A participant may make such arrangements for settlement, and may alter from time to time during his lifetime any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of a participant, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above.

L.1969, c. 242, s. 15, eff. July 1, 1969.



Section 18A:66-182 - Evidence Of Insurability

18A:66-182. Evidence of insurability
a. Any person entitled to become a participant in an alternate benefit program shall not be allowed any of the group life and disability insurance benefits if on the date he files an application for participation he is 60 or more years of age or if he makes application for participation in an alternate benefit program beyond the year after he first became eligible for participation, regardless of age, unless the participant furnishes satisfactory evidence of insurability and on the effective date of his participation is actively at work and performing all his regular duties at his customary place of employment.

The effective date of coverage for such benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

b. Such evidence of insurability will not be required of any person becoming a participant of an alternate benefit program upon transfer from the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, other State-administered retirement system or the Group Annuity Plan, if such system provided benefits of a similar nature and the transferring employee was covered by such benefits at the time of the transfer. If such transferring employee was not covered by such benefits at the time of the transfer, he may be allowed the benefits under the group policy or policies subject to the provisions of subsection a. of this section; provided, however, that any such participant must furnish satisfactory evidence of insurability under the provisions of subsection a. of this section, if he had been unable or failed to give such evidence as a member of the system from which he transferred.

c. Any person who must furnish satisfactory evidence of insurability under the provisions of this section and who ceases to be a participant of an alternate benefit program without such evidence having been given, shall continue to be subject to the same requirement if he subsequently becomes a participant.

L.1969, c. 242, s. 16, eff. July 1, 1969.

18A:66-183 Designation of beneficiary; form; payment.

17.The designation of beneficiary by a participant or retirant shall be made in writing on a form satisfactory to the Division of Pensions and Benefits and filed with the division. The participant or retirant may, from time to time and without the consent of his designee, change the beneficiary by filing a written notice of the change on a satisfactory form. The new nomination will be effective on the date the notice, in proper form, is received and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the participant or retirant has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the participant or retirant, the interest of such beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the participant or retirant, unless the participant or retirant has made written request to the contrary in his beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a participant, retirant or beneficiary shall be payable to the estate of such participant, retirant or beneficiary.

Except with regard to the payment of the group life insurance death benefit upon the death of a retirant, a participant may elect, by making written request, that the whole or any part of his group life death benefits be made payable to his beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during his lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the participant or retirant under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or a corporation, partnership, association, institution, trustee, or any fiduciary.

If, at the participant's death, an amount of group life death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount which was available to the participant immediately prior to his death in accordance with the preceding paragraph shall then be available to such beneficiary for the benefit of such beneficiary.

With respect to any death benefits payable on the basis of the individual retirement annuity contract or contracts, all settlement options will be made available to the participant, retirant or beneficiary as are allowed by the insurer or insurers.

The provisions of this section shall be construed separately with respect to each of the death benefits for which a beneficiary is designated by the participant or retirant.

L.1969,c.242,s.17; amended 2003, c.75, s.2.



Section 18A:66-183 - Designation Of Beneficiary; Form; Payment.

18A:66-183 Designation of beneficiary; form; payment.

17.The designation of beneficiary by a participant or retirant shall be made in writing on a form satisfactory to the Division of Pensions and Benefits and filed with the division. The participant or retirant may, from time to time and without the consent of his designee, change the beneficiary by filing a written notice of the change on a satisfactory form. The new nomination will be effective on the date the notice, in proper form, is received and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the participant or retirant has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the participant or retirant, the interest of such beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the participant or retirant, unless the participant or retirant has made written request to the contrary in his beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a participant, retirant or beneficiary shall be payable to the estate of such participant, retirant or beneficiary.

Except with regard to the payment of the group life insurance death benefit upon the death of a retirant, a participant may elect, by making written request, that the whole or any part of his group life death benefits be made payable to his beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during his lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the participant or retirant under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or a corporation, partnership, association, institution, trustee, or any fiduciary.

If, at the participant's death, an amount of group life death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount which was available to the participant immediately prior to his death in accordance with the preceding paragraph shall then be available to such beneficiary for the benefit of such beneficiary.

With respect to any death benefits payable on the basis of the individual retirement annuity contract or contracts, all settlement options will be made available to the participant, retirant or beneficiary as are allowed by the insurer or insurers.

The provisions of this section shall be construed separately with respect to each of the death benefits for which a beneficiary is designated by the participant or retirant.

L.1969,c.242,s.17; amended 2003, c.75, s.2.



Section 18A:66-184 - Disability Benefits; Payment; Total Disability; Exceptions.

18A:66-184 Disability benefits; payment; total disability; exceptions.

18.The disability benefits provided under a group policy or policies for all eligible participants in the alternate benefit programs shall provide a monthly income if the participant becomes totally disabled from occupational or nonoccupational causes for a period of at least six consecutive months following the effective date of the coverage. The monthly disability benefit may be paid by the insurance company so long as the participant remains disabled up to the participant's 70th birthday, provided the disability commenced prior to the participant's 60th birthday. The benefit will terminate when the participant is no longer considered totally disabled or begins to receive retirement benefits.

The participant will be considered totally disabled if unable to perform each duty of the participant's occupation and is under the regular care of a physician. After the 12 months following the commencement of the disability benefit payments, the participant must be unable to engage in any gainful occupation for which the participant is reasonably fitted by education, training, or experience. Total disability is not considered to exist if the participant is gainfully employed. However, following an agreement with the insurance company and the policyholder, the participant can continue to receive disability benefits for a limited time while performing some type of work. During the period of rehabilitation the monthly benefit will be the regular payment less 80% of the participant's earnings from the rehabilitative position.

For purposes of this section, a participant shall be deemed to be in service and covered by the disability benefit insurance provisions for a period of no more than six months while on official leave of absence without pay if satisfactory evidence is presented to the Division of Pensions and Benefits that the leave of absence without pay is due to illness and that the member was not actively engaged in any gainful occupation during the period of leave of absence without pay.

Disability benefit insurance provisions of the group policy or policies shall not cover disability resulting from or contributed to by pregnancy, act of war, intentionally self-inflicted injury, or attempted suicide regardless of mental capacity. For purposes of disability insurance the participant will not be considered to be disabled while imprisoned or outside the United States, its territories or possessions, or Canada.

If the participant has recovered from the disability for which the participant had received benefits and again becomes totally disabled while insured, the later disability will be regarded as a continuation of the prior one unless the participant has returned to full-time covered employment for at least six months. However, if the later absence is due to an unrelated cause and the participant had returned to full-time work, it will be considered a new disability. The disability benefit insurance cannot be converted to an individual policy.

No person shall be covered by the disability benefit provision of the group policy or policies except upon the completion of one year of full-time continuous employment in a position eligible for participation in the alternate benefit program.

L.1969, c.242, s.18; amended 2013, c.103, s.61.



Section 18A:66-185 - Amount Of Disability Benefits

18A:66-185. Amount of disability benefits
The disability benefits provided under such group policy or policies shall be in an amount equal to 60% of the participant's base monthly salary, reduced by periodic benefits to which the participant may be entitled during the period of total disability. The minimum monthly disability benefit will be $50.00.

The periodic benefits by which the monthly disability benefits may be reduced shall include salary or wages, retirement benefits or benefits from any source for which the State or other public employer has paid any part of the cost or made payroll deductions, Social Security disability or other benefits, including dependents' benefits, and benefits paid by Social Security at the option of the participant before the age of 65, but not including any increase in Social Security benefits enacted after the disability benefits under such group policy or policies have commenced, and any other periodic benefits provided by law except on account of military service.

When a participant begins to receive disability benefits under such group policy or policies the insurance company will pay an amount equal to the employee contribution which would have been required of the participant and deducted from his base salary in order to meet his obligation for the purchase of his individual retirement annuity. Such amount shall be paid by the insurance company without reduction by any other periodic benefits which the participant is eligible to receive. Such amount will be paid by the insurance company to the insurer or insurers for the participant's retirement annuity contract or contracts.

L.1969, c. 242, s. 19, eff. July 1, 1969.



Section 18A:66-186 - Credit By Insurer; Savings On Commissions

18A:66-186. Credit by insurer; savings on commissions
Notwithstanding any other provision of law, any insurance company or companies, issuing such policy or policies may credit the policyholder either directly or in the form of reduced premiums, with savings by said company or companies in the event that no brokerage commission or commissions are paid by said company or companies on the issuance of such policy or policies.

L.1969, c. 242, s. 20, eff. July 1, 1969.



Section 18A:66-187 - Certain Employer Obligations Prohibited

18A:66-187. Certain employer obligations prohibited
21. While any participant in the alternate benefit program may make personal contributions at any time directly to the insurers or mutual fund companies of the individual retirement annuities, no employer obligations will be paid when the participant is on a leave of absence without pay or when the participant no longer meets the definition of a full-time officer or full-time member of the faculty.

L.1969,c.242,s.21; amended 1993,c.385,s.8.



Section 18A:66-188 - Cash Surrender Option; Policy Loans; Conditions For Annuity Repurchase; Affect On Past And Future Contributions

18A:66-188. Cash surrender option; policy loans; conditions for annuity repurchase; affect on past and future contributions
22. The alternate benefit programs shall provide an option for cash surrender upon separation from service. The cash surrender shall be applicable only to employee contributions and accumulations prior to the participant's 55th birthday, and thereafter to the full amount of all employee and employer contributions and accumulations. Additionally, a participant may borrow from his employee account accumulations up to the amounts allowed under federal law while still employed. Employee and employer account accumulations shall be used to qualify for the amount of a policy loan. In the event a participant in the alternate benefit program terminates his employment for reasons other than retirement or disability and requests repurchase of his annuity or annuities, such repurchase shall be allowed provided it meets the conditions under which the insurer or mutual fund company will repurchase annuities automatically, and provided that the portion of the repurchase value attributable to employer contributions made pursuant to this act shall be refunded to the employer.

The amendments to this section made by P.L.1993, c.385 (C.18A:66-172.1 et al.) shall apply to all contributions made to a plan under the alternate benefit program on or after the 90th day following the effective date of that P.L.1993, c.385. Any plan contributions invested in the College Retirement Equities Fund prior to that date shall be fully subject to distribution as cash if those contributions shall not have been annuitized prior to that 90th day. Any plan contributions invested in the Teachers Insurance and Annuity Association prior to that 90th day shall become subject to distribution as cash to the maximum extent permitted by the contract if those contributions shall not have been annuitized prior to that 90th day.

L.1969,c.242,s.22; amended 1993,c.385,s.9.



Section 18A:66-189 - Vesting Of Contributions; Qualification Under Federal Tax Law

18A:66-189. Vesting of contributions; qualification under federal tax law
23. The Division of Pensions and Benefits may, in its sole discretion, qualify the alternate benefit program under section 401(a) or 403(a) of the federal Internal Revenue Code (26 U.S.C. s.401(a), s.403(a)). In such a case, all contributions to the retirement annuity contracts shall be made as soon as the employee is eligible and has filed application forms required by the annuity carrier. No employer contributions under these contracts shall be vested in the employee until after the employee commences the second year of employment unless the employee, at the time of initial employment, either (a) owns a retirement annuity contract or contracts determined by the Division of Pensions and Benefits to be substantially similar to the contracts to be purchased under the alternate benefit program and issued by the designated insurers or mutual fund companies, or (b) is a member of another State-administered retirement system.

To the extent that any contributions required by this section would exceed the limits established pursuant to section 415 of the Internal Revenue Code, the contributions shall not be made to a plan which has been qualified under sections 401(a) or 403(a) of the Internal Revenue Code. Instead, the excess contributions shall be made to a section 403(b) plan established by the State to the extent that those contributions would be permitted to the plan in compliance with any provisions of the Internal Revenue Code and, in the event that there are remaining contributions, they shall be made to a nonqualified annuity plan established and maintained for this purpose. The participant shall be liable for any federal income taxes on contributions made to this plan.

L.1969,c.242,s.23; amended 1993,c.385,s.10.



Section 18A:66-190 - Authority To Enter Into Agreements For Annuity Purchases; Method Of Payment; Limitations.

18A:66-190 Authority to enter into agreements for annuity purchases; method of payment; limitations.

24.The Board of Governors of Rutgers, The State University, the Board of Trustees of the New Jersey Institute of Technology, the Board of Trustees of Rowan University, and the boards of trustees of State and county colleges, are hereby authorized to enter into agreement with each employee participating in the alternate benefit program whereby the employee agrees to take a reduction in salary with respect to amounts earned after the effective date of such agreement in return for the agreement of the respective institution to use a corresponding amount to purchase an annuity for such employee so as to obtain the benefits afforded under section 403(b) of the federal Internal Revenue Code, as amended. Any such agreement shall specify the amount of such reduction, the effective date thereof, and shall be legally binding and irrevocable with respect to amounts earned while the agreement is in effect; provided, however, that such agreement may be terminated after it has been in effect for a period of not less than one year upon notice in writing by either party, and provided further that not more than one such agreement shall be entered into during any taxable year of the employee. For the purposes of this section, any annuity or other contract which meets the requirements of section 403(b) of the federal Internal Revenue Code, as amended, may be utilized. The amount of the reduction in salary under any agreement entered into between the institutions and any employee pursuant to this section shall not exceed the limitations set forth in P.L.93-406 (Employment Retirement Income Security Act of 1974) and Section 415(c) of the Internal Revenue Code of 1954 as amended for such year.

Amounts payable pursuant to this section by an institution on behalf of an employee for a pay period shall be transmitted and credited not later than the fifth business day after the date on which the employee is paid for that pay period.

L.1969, c.242, s.24; amended 1981, c.39, s.1; 1994, c.48, s.191; 1999, c.247, s.2; 2012, c.45, s.94.



Section 18A:66-191 - Prohibited Payments; Authorized Payments.

18A:66-191 Prohibited payments; authorized payments.

25.No retirement, death or other benefit shall be payable by the State, Rutgers, The State University, the New Jersey Institute of Technology, Rowan University or the Division of Pensions under the alternate benefit program. Benefits shall be payable to participating employees and their beneficiaries only by the designated insurers or mutual fund companies under the terms of the contracts.

L.1969, c.242, s.25; amended 1993, c.385, s.11; 1994, c.48, s.192; 2012, c.45, s.95.



Section 18A:66-192 - Rules And Regulations; Operation Of Programs

18A:66-192. Rules and regulations; operation of programs
The Division of Pensions shall provide for all things necessary to prepare and operate said alternate benefit programs. The division shall adopt rules and regulations from time to time as it may deem necessary for the operation of the programs.

L.1969, c. 242, s. 26, eff. July 1, 1969.



Section 18A:67-1 - Title Or Name Of Educational Institutions; Exceptions

18A:67-1. Title or name of educational institutions; exceptions
No educational institution conducted in this state shall adopt as a name for the institution any title containing the words "New Jersey," "state of New Jersey," "state," or any other expression indicating a relationship between it and the state except schools maintained by the state and the state university of New Jersey.

L.1967, c.271.



Section 18A:67-2 - Approval Of Collegiate Name

18A:67-2. Approval of collegiate name
18A:67-2. No institution which proposes to offer courses of study above high school grade, which courses satisfy in whole or in part the requirements for a college or university degree, shall adopt or use any title or name commonly accepted as descriptive of collegiate or university institutions without the approval of the Commission on Higher Education made under rules relating to names and titles of institutions adopted by the commission.

L.1967, c.271; amended 1994,c.48,s.194.



Section 18A:68-1 - Right Of Colleges To Give Diplomas And Confer Degrees

18A:68-1. Right of colleges to give diplomas and confer degrees
Subject to the provisions of this chapter, any college in this state founded or hereafter to be founded under and by virtue of the provisions of a general act of the legislature, may, from time to time, give diplomas and confer degrees upon those who shall successfully complete prescribed courses of study, and confer honorary degrees upon such others as shall be recommended therefor by its board of trustees. Nothing in this section shall be construed to authorize a college to confer any degree or diploma authorizing the practice of medicine, dentistry, or law.

L.1967, c.271.



Section 18A:68-1.1 - Voter Registration At Private Colleges, Universities.

18A:68-1.1 Voter registration at private colleges, universities.

3.The registrar or other principal officer responsible for the registration of students at each eligible institution, as defined by subsection a. of section 3 of P.L.1979, c.132 (C.18A:72B-17), that receives financial assistance, aid or grants from State funds shall:

a.cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at the office of registration for that institution and to be made available to each eligible enrolled student at and each eligible prospective student of the institution who, when appearing in person at that office, may wish on a voluntary basis to register to vote;

b.provide for the continuous supply of the forms and instructions specified in subsection a. of this section to that office of registration; and

c.provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each office of registration that is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

As used in this section:

"eligible enrolled student" means an individual who is already enrolled in the eligible institution who, by the time of the next election, shall be at least 18 years old, a citizen of the United States, a resident of the State of New Jersey, and a resident of the county in which the individual resides for at least 30 days before the election; and

"eligible prospective student" means an individual who is applying for initial enrollment in the eligible institution who, by the time of the next election, shall be at least 18 years old, a citizen of the United States, a resident of the State of New Jersey, and a resident of the county in which the individual resides for at least 30 days before the election.

L.2003,c.36,s.3.



Section 18A:68-2 - Right Of Seminaries Or Schools Of Theology To Confer Degrees

18A:68-2. Right of seminaries or schools of theology to confer degrees
Subject to the provisions of this chapter, any seminary or school of theology in this state, whether incorporated by special charter or under general laws, may, upon the precedent recommendation, or with the concurrent approval, of the faculty of instruction and after satisfactory examination held on completion of the studies required for the degree, grant to and confer upon a graduate of the institution, or a person who has done approved work therein:

a. The degree of bachelor of divinity or theology.

b. The degree of bachelor, master or doctor of sacred theology as may be appropriate in each case.

c. In the case of a seminary or school of theology which has a full collegiate course preparatory to the theological course, the degree of bachelor of arts. Such an institution may also confer honorary degrees upon persons recommended therefor by the board of trustees or directors thereof. Nothing contained herein shall be construed to authorize such an institution to confer a degree or diploma authorizing the practice of medicine, dentistry or law.

Degrees may be conferred under this section with all honors, rights and privileges usually incident to them when granted in and by universities or the schools of theology in the United States.

L.1967, c.271.



Section 18A:68-3 - Filing Copy Of Certificate Of Incorporation And Obtaining License, Payments To Consultants.

18A:68-3 Filing copy of certificate of incorporation and obtaining license, payments to consultants.

18A:68-3. a. No corporation shall furnish instruction or learning in the arts, sciences, or professions for the purposes of admitting any person to the grade of a degree, or shall confer or participate in conferring a degree, giving to any person a diploma of graduation or of proficiency in a course of study, in learning, or in scientific arts or methods, within this State, until it shall have filed a certified copy of its certificate of incorporation with the Commission on Higher Education and obtained from the commission a license to carry on the business under such rules as the commission may prescribe.

b.The cost for consultants utilized by the Commission on Higher Education and other out-of-pocket expenses incurred by the commission for licensure and related reviews shall be paid by the institution seeking a license or license renewal.

L.1967, c.271; amended 1994, c.48, s.195; 1999, c.46, s.44.



Section 18A:68-4 - Revocation Of License

18A:68-4. Revocation of license
18A:68-4. Any license issued under this article may be revoked by the Commission on Higher Education.

L.1967, c.271; amended 1994,c.48,s.196.



Section 18A:68-5 - Restraint Of Corporations Operating Without License

18A:68-5. Restraint of corporations operating without license
18A:68-5. When it shall appear that any corporation is carrying on the business of such instruction or teaching, or conferring any such degree, or giving any such diploma without such license, the Commission on Higher Education, represented by the Attorney General, may institute a civil action in the Superior Court to restrain the corporation from the transaction of any such business or the exercise of any such franchise within this State until it shall have obtained such license or the approval of the commission. The court may proceed in the action in a summary manner or otherwise. The costs in any such action, to be fixed by the court, shall be paid by the corporation before the dissolution of any injunctive order or judgment.

L.1967, c.271; amended 1994,c.48,s.197.



Section 18A:68-6 - Submission And Approval As Prerequisite To Conferring Of Degrees

18A:68-6. Submission and approval as prerequisite to conferring of degrees
18A:68-6. No school, corporation, association or institution of learning conducted within this State and licensed by the Commission on Higher Education, nor any officer or member thereof, in recognition of the attainment or proficiency of any person in pursuing or graduating from any course or courses of study, arts, or learning conducted by it or another such school corporation, association or institution, shall admit any such person to the grade of a degree by conferring, or participating in conferring, any degree upon any person unless that degree program is consistent with the programmatic mission of the institution or is approved by the commission.

Nothing contained in this section shall apply to any school, corporation, association or institution of learning, or officer or member thereof, which was established and conducted within this State on April 1, 1887, and was then in the course of admitting persons to the grade of a degree by conferring the same upon them in recognition of their attainments or proficiencies, nor to any school conducted under the public school system.

L.1967, c.271; amended 1994,c.48,s.198.



Section 18A:68-7 - Withdrawal Of Approval; Record Of Approvals And Revocations

18A:68-7. Withdrawal of approval; record of approvals and revocations
18A:68-7. The approval given by the Commission on Higher Education of the basis or conditions for the admission to the grade of a degree may be revoked for proper cause by the commission after hearing upon 20 days' notice of the time and place of such hearing given to any such school, corporation, association or institution of learning by service upon any officer or member thereof, and proof made at such hearing to the satisfaction of the commission, that the standards presented for admission to such grade of a degree or for the conferring of such degree are not being satisfactorily complied with by such school, corporation, association or institution of learning, or by the officers or members thereof. The commission shall keep a record of such approvals and revocations in a book to be provided and used solely for that purpose, which book shall be kept at its office in Trenton and may be inspected by any person upon request.

L.1967, c.271; amended 1994,c.48,s.199.



Section 18A:68-8 - Conferring Degree During Revocation

18A:68-8. Conferring degree during revocation
The admitting of any person to any such grade of a degree by conferring the same upon him during the continuation of the revocation of such approval shall render any such school, corporation, association or institution of learning, or any officer or member thereof, participating therein, liable to the penalty prescribed by this chapter as though no approval had been granted in the first instance.

L.1967, c.271.



Section 18A:68-9 - Penalties; Recovery

18A:68-9. Penalties; recovery
18A:68-9. An officer or member of a school, corporation, association or institution of learning who by vote or in any other manner or capacity, or a school, corporation, association or institution of learning which shall admit or participate in admitting a scholar, student, or subscriber to any grade of a degree by conferring or participating in conferring any degree upon him, contrary to the provisions of this chapter, or who shall sign any certificate or diploma as evidence of the conferring of such degree shall be liable to a penalty of not more than $300.00 for each offense, to be enforced and collected by and in the name of the Commission on Higher Education in a summary proceeding in accordance with chapter 58 of Title 2A of the New Jersey Statutes, the penalty enforcement law. Process shall be either in the nature of a summons or warrant.

L.1967, c.271; amended 1994,c.48,s.200.



Section 18A:68-10 - Failure To Pay Penalty

18A:68-10. Failure to pay penalty
Upon the failure of the defendant to pay forthwith the amount of any money judgment rendered against him the defendant shall be committed to the county jail for a period not exceeding 90 days.

L.1967, c.271.



Section 18A:68-11 - Disposition Of Moneys Recovered

18A:68-11. Disposition of moneys recovered
18A:68-11. All moneys recovered under the provisions of this article shall be payable to the State Treasurer.

L.1967, c.271; amended 1994,c.48,s.201.



Section 18A:68-11.1 - Short Title

18A:68-11.1. Short title
This act shall be known and may be cited as the "Institution of Higher Education Educational Loan Act."

L.1977, c. 123, s. 1, eff. June 6, 1977.



Section 18A:68-11.2 - Definitions

18A:68-11.2. Definitions
2. As used in this act:



a. "Institution of higher education" means an institution of collegiate grade in New Jersey licensed by the Commission on Higher Education or otherwise authorized under N.J.S.18A:68-6 and accredited by the Middle States Association of Colleges and Secondary Schools.

b. "Educational loan" means either (1) a loan which is made for the purpose of defraying the cost of attendance by one or more students at the institution of higher education making such loan or (2) a loan to an employee of an institution of higher education for the purpose of defraying the costs of post-secondary school education of the employee or of the spouse or child of the employee.

L.1977,c.123,s.2; amended 1994,c.48,s.202.



Section 18A:68-11.3 - Educational Loans From Institutional Funds; Authorization

18A:68-11.3. Educational loans from institutional funds; authorization
In addition to such other powers and authority which institutions of higher education may have, such institutions may make educational loans upon the terms and conditions prescribed by this act, provided that only institutional funds derived from endowment, corporate or foundation accounts are used to make such loans. Funds borrowed from sources outside of the institution or received from governmental sources shall not be used for such loans.

L.1977, c. 123, s. 3, eff. June 6, 1977.



Section 18A:68-11.4 - Interest; Computation

18A:68-11.4. Interest; computation
An institution of higher education may make educational loans and may charge and collect interest thereon at a rate not in excess of 1% per month on the first $10,000.00 of the principal sum owing on all such loans for the payment of which a person is liable to the institution in any capacity, and 3/4 of 1% on the excess over $10,000.00 owing on all such loans for the payment of which a person is so liable to the institution of higher education. Interest shall be calculated according to the actuarial method, pursuant to which payments made on the loan are applied first to accumulated interest on the principal amount of the loan and the remainder applied to the unpaid principal balance of the loan in reduction thereof. All payments shall be applied no later than the next day, other than a Sunday or a public holiday, after the date of receipt, and a day shall be counted as one-three hundred sixty-fifth of a year.

L.1977, c. 123, s. 4, eff. June 6, 1977.



Section 18A:68-11.5 - Repayment

18A:68-11.5. Repayment
Educational loans shall be repaid in such manner and shall be subject to such terms and conditions not inconsistent with this act to which the parties thereto may agree.

L.1977, c. 123, s. 5, eff. June 6, 1977.



Section 18A:68-11.6 - Credit Life Or Health Insurance

18A:68-11.6. Credit life or health insurance
When a person liable for the payment of an educational loan consents in writing thereto, the institution of higher education may obtain or provide either or both credit life insurance and credit health insurance on such person, pursuant to chapter 29 of subtitle 3 of Title 17B of the New Jersey Statutes (N.J.S. 17A:29-1 et seq.), and may deduct and retain from the proceeds of such loan an amount equal to the premium lawfully charged by the insurer issuing such insurance. If there is more than one person who is liable for the payment of such loan, insurance may be obtained as herein authorized only upon one of such persons. Nothing in any law of this State shall prohibit an institution of higher education or any employee or agent thereof from collecting the premium or identifiable charge for such insurance, dividend or other gain or advantage resulting from such insurance.

L.1977, c. 123, s. 6, eff. June 6, 1977.



Section 18A:68-11.7 - Regulations

18A:68-11.7. Regulations
The Higher Education Assistance Authority of the State of New Jersey shall make such regulations including the rate of interest to be charged pursuant to Section 4 and establish such procedures as may be necessary to achieve the purposes of this act.

L.1977, c. 123, s. 7, eff. June 6, 1977.



Section 18A:68-12 - Requirement Of License

18A:68-12. Requirement of license
No school or college shall be conducted within this state for the purpose of training or qualifying its students to practice medicine or surgery or any branch thereof or any method for the treatment of disease or any abnormal physical condition without first securing from the state board of medical examiners a license authorizing it so to do.

L.1967, c.271.



Section 18A:68-13 - Application For License; Fee

18A:68-13. Application for license; fee
Every such school or college shall submit to the state board of medical examiners, with its application for a license, a statement verified by affidavit of the president or head master of the school or college showing the location of the school or college, the course of study pursued therein, the time required to complete the course, whether its students are required to attend the school or college in person, and if so, for what period of time, the number and qualifications of the instructors employed therein, and the facilities afforded for teaching the subjects in which instruction is intended to be given. The statement shall contain such additional information concerning the school or college as may be required by the board. The applicant shall present with the application a fee of $100.00.

L.1967, c.271.



Section 18A:68-14 - Granting License

18A:68-14. Granting license
The board shall issue its license to every school or college applying therefor which complies with the requirements adopted by the state board of medical examiners for class A medical colleges in force at the time the application is made.

L.1967, c.271.



Section 18A:68-15 - Statement In License Of System Of Treatment Taught

18A:68-15. Statement in license of system of treatment taught
A license issued pursuant to this article shall state plainly upon its face the system or branch of medicine or surgery or method of treatment of disease or abnormal physical condition which the school or college to which it is issued is authorized to each.

L.1967, c.271.



Section 18A:68-16 - Term And Revocation Of License

18A:68-16. Term and revocation of license
The license shall remain in force and effect until revoked. The state board of medical examiners may, after notice and hearing, revoke the license of any school or college which is so conducted and equipped as not to comply with the requirements adopted by the board for class A medical colleges in force at the time such revocation shall be under consideration.

L.1967, c.271.



Section 18A:68-17 - Schools For Midwifery, Podiatric Medicine Excepted.

18A:68-17 Schools for midwifery, podiatric medicine excepted.

18A:68-17. This article shall not apply to a school conducted for the sole purpose of training persons to practice midwifery or podiatric medicine.

L.1967, c.271; amended 2005, c.259, s.30.



Section 18A:68-18 - Penalty For Violation Of Article

18A:68-18. Penalty for violation of article
A person violating any provision of this article shall be liable to a penalty of $500.00, which shall be recovered by and in the name of the state board of medical examiners in a summary proceeding in accordance with the penalty enforcement law, chapter 58, of Title 2A of the New Jersey Statutes. Process shall be either in the nature of a summons or warrant.

L.1967, c.271.



Section 18A:71-28 - Short Title.

18A:71-28 Short title.

This act shall be known as, and may be cited as, the "New Jersey Educational Opportunity Act of 1968."

L.1968,c.142,s.1, eff.July 12, 1968.



Section 18A:71-29 - Liberal Construction.

18A:71-29 Liberal construction.

This act shall be liberally construed to effectuate the purposes and intent thereof.

L.1968,c.142,s.2, eff.July 12, 1968.



Section 18A:71-30 - Definitions.

18A:71-30 Definitions.

3.As used in this act, unless the context clearly indicates otherwise, the following terms shall have the following meanings:

(a)The term "board" shall mean the Board of Directors of the New Jersey Educational Opportunity Fund created by section 4 of P.L.1968, c.142 (C.18A:71-31).

(b)(Deleted by amendment, P.L.1994, c.48).

(c)The term "department" shall mean the Department of State.

(d)The term "fund" shall mean the New Jersey Educational Opportunity Fund created by section 4 of P.L.1968, c.142 (C.18A:71-31).

(e)The term "higher education" shall mean that education which is provided by any or all of the public institutions of higher education as herein defined or any or all equivalent private institutions.

(f)The term "public institutions of higher education" shall mean and include Rutgers, The State University, the New Jersey Institute of Technology, Rowan University, the eight State colleges, the county colleges, and any other public universities, colleges or county colleges now or hereafter established or authorized by law.

L.1969, c.142, s.3; amended 1994, c.48, s.212; 2012, c.45, s.96.



Section 18A:71-31 - "New Jersey Educational Opportunity Fund."

18A:71-31 "New Jersey Educational Opportunity Fund."


4.(a) There is hereby created and established under the Commission on Higher Education, which is in but not of the Department of State, an educational opportunity fund which shall be known as the "New Jersey Educational Opportunity Fund." Notwithstanding this allocation, the fund shall be independent of any supervision or control by the department or by any officer thereof. The fund shall identify, recruit and provide financial assistance to needy students who are residents of this State in order that they may be able to attend institutions of higher education.
(b)The business and operations of the fund shall be administered by the board of directors created pursuant to section 5 of P.L.1968, c.142 (C.18A:71-32) subject to the general supervision of the Commission on Higher Education.
(c)The commission in consultation with the board shall designate an individual to serve as the chief executive officer of the fund, who shall organize the work of the fund in such manner as he deems necessary to carry out the provisions of this act. The commission may employ such persons, contract for such services, make such expenditures and adopt such rules and regulations as may be necessary or appropriate to carry out the provisions of this act.

L.1968,c.142,s.4; amended 1994,c.48,s.213; 1999,c.46,s.45.



Section 18A:71-32 - Membership.

18A:71-32 Membership.

5. (a) The board of directors of the fund shall consist of the chairman of the Commission on Higher Education and the chairperson of the Board of the Higher Education Student Assistance Authority or their designees from among the public members and eight citizens of this State appointed by the Governor. Citizen members of the board shall be selected without regard to political affiliation and, as far as may be practicable, on the basis of their knowledge of, or interest in, the problems of needy students and higher education. The board shall organize annually as established by rule of the board to elect a chairman, vice chairman and other officers as the board shall determine from among its members. The officers shall serve for a two-year term and until their successors are elected and qualified. Vacancies in the offices shall be filled in the same manner for the unexpired term only.

(b)Each citizen member of the board shall serve for a term of four years and until his successor shall have been appointed and qualified; provided, that in the case of the first appointments to the board, two members shall be appointed for terms expiring June 30, 1969;

two members shall be appointed for terms expiring June 30, 1970; two members shall be appointed for terms expiring June 30, 1971; and two members shall be appointed for terms expiring June 30, 1972. Any vacancy in the membership of the board shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(c)The board shall develop and maintain a Statewide system for the identification of potential college students from needy families; devise methods for recruiting such students; advise the commission on the organization, coordination and support, in cooperation with public and private institutions of higher education of the State, of programs of remedial education for such students; and provide financial assistance as required by such students.

(d)Members of the board shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses incurred in the discharge of their duties.

L.1968,c.142,s.5; amended 1988, c.101; 1994, c.48, s.214; 1999, c.46, s.46; 2003, c.222.



Section 18A:71-33 - Board's Additional Duties.

18A:71-33 Board's additional duties.


6.The board shall:
(a)Administer all funds appropriated by the Legislature for the purpose of carrying out the provisions of this act.
(b)Be an agency of communication with departments and agencies of the United States on the availability of grants or loans to this State for purposes related or similar to those set forth in this act.
(c)Develop, establish and publicize criteria for the determination of eligibility for financial assistance from the fund based on need and potential for success in college.
(d)Established procedures for determining the amount of each award according to the total financial need of each student.
(e)Through the Commission on Higher Education, be responsible and report periodically in writing to the Governor and the Legislature on the performance of its duties in accordance with the provisions of this act.
(f)Adopt bylaws, and make, enforce, alter and repeal rules for its own operation and for carrying out the provisions of this act.
(g)Receive and disburse such contributions to the fund as may be forthcoming from private and public sources.

L.1968,c.142,s.6; amended 1994,c.48,s.215.



Section 18A:71-34 - Awarding Of "Opportunity Grants."

18A:71-34 Awarding of "opportunity grants."

7. (a) The board is hereby authorized to award "opportunity grants" from the fund to needy students for undergraduate study leading to a baccalaureate degree, associate degree, or other approved certificate and for graduate and professional study leading to approved master's and doctor's degrees at institutions of higher education, public and private, located in New Jersey; provided, that the board shall allow not more than 10% of the needy students to be awarded opportunity grants in any year to use their opportunity grants at institutions of higher education located outside this State; and, provided further, that no more than 10% of the funds appropriated and available for the purposes of this act shall be awarded to students for use in graduate study.
(b)Opportunity grants may be awarded annually, upon proper application to the fund, to any needy student who qualifies under the standards to be developed and promulgated by the board and who is or will be attending an institution of collegiate grade located in New Jersey and approved for this purpose by the Commission on Higher Education, except that in cases where the student will be or is attending an institution in another State, the accreditation procedures of that State shall be accepted, subject to the approval of the board.
(c)The board may utilize the services of the Higher Education Student Assistance Authority to administer the provisions of this section. The cost of these services shall be paid by the Equal Opportunity Fund.

L.1968,c.142,s.7; amended 1994,c.48,s.216, 1999,c.46,s.47.



Section 18A:71-35 - Prerequisites Necessary For Awarding Grant.

18A:71-35 Prerequisites necessary for awarding grant.


(a)No opportunity grant shall be awarded to any applicant therefor unless such applicant shall have demonstrated to the satisfaction of the board that he or she:
(1)Is and has been a resident of the State for at least 12 months prior to receiving the grant;
(2)Will be or is attending a full-time or other program leading to a degree, or other organized program of study approved by the institution which he or she is or will be attending;
(3)Has demonstrated financial need for such grant, as determined by standards and procedures to be established by the board, in accordance with the provisions of this and the preceding article; and
(4)Has complied with all rules and regulations adopted pursuant to this act by the board for the award, regulation and administration of opportunity grants.
(b)In addition to the requirements of subsection (a) of this section, the board is hereby authorized to require the satisfaction of such other requirements as it may deem necessary to carry out the provisions of this act.

L.1968,c.142,s.8.



Section 18A:71-36 - Financial Resources Of Applicant; Rules And Regulations.

18A:71-36 Financial resources of applicant; rules and regulations.


In awarding opportunity grants pursuant to this act, the board shall take into account the financial resources available to the applicant to meet the cost of his higher education and the tuition, fees and living expenses at the institution of higher education which the applicant is attending or to which he has been admitted. Opportunity grants awarded pursuant to this act shall be paid to recipients by the State Treasurer in accordance with rules and regulations adopted by the board.

L.1968,c.142,s.9.



Section 18A:71-37 - Period Of Assistance.

18A:71-37 Period of assistance.


No person shall be eligible for educational opportunity assistance pursuant to this act for more than six years, or for such other period of time as may be determined by the board to be necessary for the completion of an organized course of study. Each opportunity grant awarded pursuant to this act shall remain in effect only so long as the recipient thereof achieves academic progress to the satisfaction of the board and demonstrates continued eligibility pursuant to the provisions of this act.

L.1968,c.142,s.10.



Section 18A:71-38 - No Discrimination; Number; Amount.

18A:71-38 No discrimination; number; amount.


Opportunity grants shall be awarded by the board without regard to race, creed or religion and in such number and amount as may be within the limits of funds appropriated or otherwise made available therefor.

L.1968,c.142,s.11.



Section 18A:71-39 - Remedial And Supplementary Education For Grantees.

18A:71-39 Remedial and supplementary education for grantees.


12.The board of directors shall develop, establish and maintain programs of remedial and supplementary education for the students who will receive educational opportunity assistance under this act. Such programs may be administered directly by the fund or may be co-operative ventures undertaken with any or all of the public and private institutions of higher education in the State.

L.1968,c.142,s.12, amended 1994,c.48,s.217.



Section 18A:71-40.1 - Short Title

18A:71-40.1. Short title
This act shall be known and may be cited as the "C. Clyde Ferguson Law Scholarship Act of 1989."

L.1989, c.259, s.1.



Section 18A:71-40.2 - C. Clyde Ferguson Law Scholarships; Created

18A:71-40.2. C. Clyde Ferguson Law Scholarships; created
There are created C. Clyde Ferguson Law Scholarships which shall be maintained by the State and awarded and administered pursuant to this act to students from disadvantaged or minority backgrounds enrolled in the Minority Student Program at Rutgers School of Law-Newark, and enrolled in the Rutgers School of Law-Camden and Seton Hall University School of Law.

L.1989, c.259, s.2.



Section 18A:71-40.3 - Scholarships Awarded Annually

18A:71-40.3. Scholarships awarded annually
C. Clyde Ferguson Law Scholarships shall be awarded annually by the board of directors of the New Jersey Educational Opportunity Fund to 30 New Jersey law students from disadvantaged or minority backgrounds. Each of the participating law schools shall select 10 students to participate in the program.

L.1989, c.259, s.3.



Section 18A:71-40.4 - Requirements For Scholarship Recipients

18A:71-40.4. Requirements for scholarship recipients
No person shall be awarded a C. Clyde Ferguson Law Scholarship unless:



a. The person has been a resident of New Jersey for a period of not less than one year immediately prior to receiving the scholarship;



b. The person has demonstrated financial need for the scholarship in accordance with standards to be established by the board of directors of the New Jersey Educational Opportunity Fund;



c. The person has demonstrated high moral character, good citizenship, and dedication to American ideals; and



d. The person has complied with all rules and regulations adopted pursuant to this act by the board of directors of the New Jersey Educational Opportunity Fund for the award, regulation and administration of the scholarship.

L.1989, c.259, s.4.



Section 18A:71-40.5 - Amount Of Scholarship

18A:71-40.5. Amount of scholarship
The amount of a C. Clyde Ferguson Scholarship shall be established by the board of directors of the New Jersey Educational Opportunity Fund but shall not exceed the maximum amount of tuition, fees and on-campus housing charged at the Rutgers School of Law-Newark.

L.1989, c.259, s.5.



Section 18A:71-40.6 - Renewal Of Scholarship

18A:71-40.6. Renewal of scholarship
Each C. Clyde Ferguson Law Scholarship shall be renewable annually for up to four years except that each scholarship shall remain in effect only if the holder of the scholarship continues to have financial need, achieves satisfactory academic progress as defined by the law school in which the student is enrolled, continues to meet the eligibility criteria and guidelines established by the board of directors of the New Jersey Educational Opportunity Fund, and is regularly enrolled as a full-time student.

L.1989, c.259, s.6.



Section 18A:71-40.7 - Rules, Regulations

18A:71-40.7. Rules, regulations
The board of directors of the New Jersey Educational Opportunity Fund shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1989, c.259, s.7.



Section 18A:71-78.1 - Tuition-free Enrollment In Postsecondary Program For Certain Volunteers, Family Members.

18A:71-78.1 Tuition-free enrollment in postsecondary program for certain volunteers, family members.

1.A person who is an active member of a volunteer fire company or volunteer first aid or rescue squad or association in good standing and the dependent children and spouse of a volunteer shall be allowed to enroll in a postsecondary program on a tuition-free basis in a county college, county vocational school or county technical institute and be eligible to receive tuition credit in an amount not to exceed a maximum of $2,400 for the member, children and spouse; provided that available classroom space permits and that tuition paying students constitute the minimum number required for the course. Nothing herein shall preclude a county college, county vocational school or county technical institute from requiring registration and lab fees for individuals attending courses pursuant to this act.

L.1998,c.145,s.1.



Section 18A:71-78.2 - Eligibility For Tuition Credit.

18A:71-78.2 Eligibility for tuition credit.

2.In order to be eligible to receive tuition credit at a county college, county vocational school or county technical institute, a person shall agree to serve as a member of a volunteer fire company or volunteer first aid or rescue squad or association for a minimum of four years and sign an agreement with the municipality in which the squad or association is located pledging four years of service in exchange for the tuition credit. Following each year of volunteer service performed, the volunteer or the spouse or dependent child shall be entitled to receive tuition credit of up to $600, not to exceed a maximum of $2,400 for the member, children and spouse over a four-year service period.

L.1998,c.145,s.2.



Section 18A:71-78.3 - Verification Of Service; Transcript Records.

18A:71-78.3 Verification of service; transcript records.

3.Upon being accepted and enrolled in a county college, county vocational school or county technical institute, the volunteer, dependent child or spouse shall provide verification to the institution that the volunteer has performed the service required for the tuition credit. Upon completion of each semester, the volunteer shall submit a transcript to the municipality to be maintained in a permanent record. The volunteer or the dependent child or spouse shall maintain a "C" grade average in order to continue eligibility for the tuition credit program.

L.1998,c.145,s.3.



Section 18A:71-78.4 - Issuance Of Letter Of Eligibility.

18A:71-78.4 Issuance of letter of eligibility.

4.A municipality which chooses to participate in the tuition credit program shall issue a letter of eligibility to the volunteer, to be presented to the appropriate institution, stating that the individual is a member in good standing of a volunteer fire company, volunteer first aid or rescue squad or association.

L.1998,c.145,s.4.



Section 18A:71A-1 - Short Title.

18A:71A-1. Short title.
18A:71A-1. Short Title.

Section 1 shall be known and may be cited as the "Higher Education Student Assistance Authority Law."

L.1999,c.46,s.1.



Section 18A:71A-2 - Terms Defined.

18A:71A-2. Terms defined.
18A:71A-2. Terms Defined.

As used in this act, unless the context indicates another or different meaning, the following words shall have the following meanings:

"Authority" means the Higher Education Student Assistance Authority established pursuant to this act, or any body, entity, commission, or department succeeding to the principal functions thereof or to whom the powers conferred upon the authority by this act shall be given by law.

"Board" means the governing body of the authority appointed or elected pursuant to N.J.S.18A:71A-4 of this article.

"Bond" means bonds, notes or other obligations of the authority issued pursuant to this act.

"Commission" means the New Jersey Commission on Higher Education.

"Eligible institution" means, unless otherwise defined by this act or by the authority by regulation, an institution having a participation agreement with the authority which is further defined in 20 U.S.C. s.1071 et seq., and which includes an institution of higher education, a proprietary institution of higher education, a postsecondary vocational institution and a vocational school, provided that the institution or school is licensed or approved by the appropriate agency or department and accredited or preaccredited by a nationally recognized accrediting association.

"Executive director" means the chief executive and administrative officer of the authority.

"Fund" means the Higher Education Student Assistance Fund.

"Lender" or "eligible lender" includes the authority and any institution authorized to make loans under 20 U.S.C. s.1071 et seq. which has entered into a participation agreement with the authority.

"Member" means an individual appointed or elected to the board of the authority or serving ex-officio on the board.

"State college" means any college or university created pursuant to chapter 64 of Title 18A of the New Jersey Statutes.

L.1999,c.46,s.1.



Section 18A:71A-3 - Higher Education Student Assistance Authority Created.

18A:71A-3 Higher Education Student Assistance Authority created.
18A:71A-3. Higher Education Student Assistance Authority Created.

The Higher Education Student Assistance Authority, a body corporate and politic, shall be established in the Executive Branch of the State Government and for the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the authority is allocated in but not of the Department of State. The authority shall constitute an instrumentality of the State exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by this act in the furthering of access to postsecondary education, whether by loans, grants, scholarships or other means, shall be deemed and held to be an essential governmental function of the State. The authority shall submit its budget request directly to the Division of Budget and Accounting in the Department of the Treasury.

L.1999,c.46,s.1.



Section 18A:71A-4 - Board Of The Authority.

18A:71A-4 Board of the authority.

18A:71A-4. a. The Board of the Higher Education Student Assistance Authority shall consist of 18 members as follows: the State Treasurer, ex-officio, or a designee; the Secretary of Higher Education, ex-officio, or a designee from among the public members of the commission; the chairperson of the Board of Directors of the Educational Opportunity Fund, ex-officio, or a designee from among the public members of the board; five representatives from eligible institutions in this State, including one from Rutgers, the State University, one from either the New Jersey Institute of Technology or Rowan University, one from the county colleges, one from the State colleges, and one from the independent institutions of higher education in the State; two students from different collegiate institutional sectors; seven public members who shall be residents of this State, including one who shall represent a lender party to a participation agreement with the authority; and the executive director of the authority, or designee, who shall be an ex-officio, non-voting member of the board.

b.The seven public members, including the lender member, shall be appointed by the Governor with the advice and consent of the Senate. No more than four of the public members shall be members of the same political party. The institutional representatives shall be nominated by the respective institution in the case of Rutgers, the State University, New Jersey Institute of Technology, and Rowan University. The remaining institutional representatives shall be nominated by the respective sector association. Institutional representatives shall be appointed by the Governor with the advice and consent of the Senate. The student members shall be the individuals that the Student Advisory Committee elects as its chairperson and vice-chairperson. The Student Advisory Committee shall be created by the board to include students from all collegiate institutional sectors. The necessary appointments shall be made within 45 days of the enactment of P.L.1999, c.46 (N.J.S.18A:71A-1 et al.).

c.Public and institutional members of the board shall serve a term of four years and until a successor is appointed and qualified, except in the case of the first members so appointed, four of whom shall be appointed for a term of four years, four of whom shall be appointed for a term of three years, two of whom shall be appointed for a term of two years, and two of whom shall be appointed for a term of one year. Student members shall serve a term of office not to exceed two years. Any vacancy in the membership of the board, occurring otherwise than by expiration of term, shall be filled in the same manner as the original appointment or election was made, but for the unexpired term only.

amended 2012, c.45, s.90.



Section 18A:71A-5 - Executive Director.

18A:71A-5 Executive director.
18A:71A-5. Executive Director.

a.The executive director of the authority shall be appointed by the Governor and shall serve at the pleasure of the Governor during the Governor's term of office and until a successor is appointed and qualified, except that the person holding the office of Executive Director of Student Assistance Programs in the Office of Student Assistance in, but not of, the Department of the Treasury, on the effective date of this act shall be the initial executive director of the authority. The executive director shall receive annual compensation, which shall be payable as other State compensation is paid.

b.The executive director shall be:

(1)the chief executive and administrative officer of the authority having general charge and supervision of the work of the authority;

(2)the appointing authority and official agent of the authority for all purposes. The authority shall delegate to the executive director the power to employ financial and computer experts, attorneys, accountants, managers, and such other employees and agents as may be necessary; to fix their compensation; and to promote and discharge the employees and agents;

(3)the budget request officer and the approval officer of the authority;

(4)an officer and an ex-officio, non-voting member of the board; and

(5)authorized, subject to law, to select a designee to act in his place or stead and to have authority over all matters concerning the employment and compensation of staff not classified under Title 11A of the New Jersey Statutes.

L.1999,c.46,s.1.



Section 18A:71A-6 - Organization Of The Board.

18A:71A-6 Organization of the board.

18A:71A-6. Organization of the Board.

a.Meetings of the board shall be held at such time and place as the members shall determine. A majority of the members in office at a meeting at which public members of the board are present shall be necessary to constitute a quorum for the transaction of business, and the acts of a majority of the members present at a meeting at which a quorum is present shall be the acts of the authority. The board shall hold all meetings attended by, or open to, all members of the board in accordance with the "Open Public Meetings Act," P.L. 1975, c.231 (C.10:4-6 et seq.).

b.A true copy of the minutes of every meeting of the board shall be forthwith delivered by and under the certification of the secretary thereof, to the Governor. No action taken at the meeting by the board shall have force or effect until 10 days after the copy of the minutes has been delivered. If, in the 10-day period, the Governor returns the copy of the minutes with a veto of any action taken by the authority or any member thereof at the meeting, the action shall be null and of no effect. If the Governor does not return the minutes within the 10-day period, any action therein recited shall have force and effect according to the wording thereof. At any time prior to the expiration of the 10-day period, the Governor may sign a statement of approval of any such action of the board, in which case the approved action shall not thereafter be disapproved.

Notwithstanding the provisions of this section, with regard to the authorization or sale of bonds of the authority, the authority shall furnish to the Governor a certified copy of the minutes of the meeting at which the bonds are authorized or sold after the taking of the action, and the Governor shall indicate approval or disapproval of the action prior to the end of the business day upon which the certified copy of the minutes was furnished to the Governor.

The powers conferred in this section upon the Governor shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding, and nothing in, or done pursuant to, this section shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

c.The officers of the board shall be a chairperson, a vice-chairperson, and one person to act as secretary and treasurer. The chairperson and vice-chairperson shall be elected from among the public members of the board by the board annually and shall hold office until their successors are elected or until their earlier death, disability, resignation, or removal. The secretary and treasurer shall be the executive director or designee. Any vacancy of the chairperson or vice-chairperson caused by the death, disability, resignation, or removal of any officer shall be filled by the members of the board.

L.1999,c.46,s.1.



Section 18A:71A-7 - Limitation Of Liability, Conflict Of Interest, Compensation.

18A:71A-7 Limitation of liability, conflict of interest, compensation.

18A:71A-7. Limitation of Liability, Conflict of Interest, Compensation.

a.The personal liability of members of the board, which shall be a public entity under the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., shall be limited to the extent permitted by N.J.S.59:1-1 et seq., this act, and other applicable New Jersey law.

b.Each member of the board shall comply with the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.).

c.The members of the board shall receive no compensation for their services, but shall be reimbursed for their actual expenses necessarily incurred in the performance of their duties.

L.1999,c.46,s.1.



Section 18A:71A-8 - General Powers Of The Authority.

18A:71A-8 General powers of the authority.

18A:71A-8. General Powers of the Authority.

The authority shall have the power to:

a.adopt bylaws for the regulation of its affairs and the conduct of its business;

b.maintain an office at such place or places within the State as it may designate;

c.adopt an official seal and alter the same at pleasure;

d.sue and be sued in its own name;

e.retain legal counsel of its choosing. The authority may choose representation by the Attorney General; however, as to claims of a tortious nature, the authority shall elect within 75 days of the effective date of this act whether it, and its employees, shall be represented in all such matters by the Attorney General. If the authority elects not to be represented by the Attorney General, it shall be considered and its employees considered employees of a sue and be sued entity for the purposes of the "New Jersey Tort Claims Act" only. The authority shall be required in that circumstance to provide its employees with defense and indemnification consistent with the terms and conditions of the Tort Claims Act in lieu of the defense and indemnification that such employees would otherwise seek and be entitled to from the Attorney General pursuant to N.J.S.59:10-1 et seq. and P.L.1972, c.48 (C.59:10A-1 et seq.);

f.make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act;

g.borrow money and to issue bonds, notes and other obligations of the authority to carry out any purposes of the authority under this act, including, without limitation: (1) making or purchasing loans under any provision of this act; (2) purchasing from lenders approved notes or participations in approved notes as provided by law; and (3) refunding of outstanding bonds; but it shall not in any manner, directly or indirectly, pledge the credit of the State;

h.receive and accept, from any federal or other public agency or governmental entity, grants, including block grants, or loans for or in aid of its programs and powers under this act, and to receive aid and contributions from any other source, of money, property, labor, and other things of value, to be held, used and applied only for the purposes for which the grants, loans and contributions may be made;

i.acquire, lease as lessee, hold and dispose of real and personal property or any interest therein, in the exercise of its powers and the performance of its duties under this act;

j.complete, administer, operate, obtain and authorize payment for insurance on and maintain, renovate, repair, modernize, lease or otherwise deal with any property acquired or held by it pursuant to this act;

k.authorize payment for disbursements, costs, commissions, attorney's fees and other reasonable expenses related to and necessary for the making and protection of guaranteed and other authority loans and the recovery of moneys, loans or management of property acquired in connection with the loans;

l.adopt rules and regulations to implement this act; and

m.do all acts and things necessary or appropriate to carry out the objects and purposes of this act.


L.1999,c.46,s.1.



Section 18A:71A-9 - Further Powers Of The Authority.

18A:71A-9 Further powers of the authority.

18A:71A-9. Further Powers of the Authority.

The authority shall have the following powers to:

a.further access to postsecondary education, whether by loans, grants, scholarships, savings programs, or other means as approved by the Legislature to meet the expenses of postsecondary education;

b.make, assist in the placing of federally guaranteed student loans, service or otherwise provide such loans:

(1)to persons who are residents of this State or who reside outside this State who are attending and are in good standing in, or who plan to attend, any eligible institution located in this State or elsewhere; or

(2)to parents of persons meeting the requirements set forth in paragraph (1) of this subsection, in order to assist them in meeting the expenses of postsecondary education;

c.guarantee the loans in subsection b. of this section upon such terms and conditions as the authority may prescribe; provided that the amounts may not exceed the annual and aggregate amounts authorized under 20 U.S.C.s.1071 et seq.;

d.buy and sell approved notes evidencing loans made under this act, and to buy and sell participations in approved notes made pursuant to this act, either by buying and selling directly or by establishing a separate entity which will serve as a secondary market for student loans under the oversight of the authority, which entity shall take action and adopt rules subject to the approval of the authority;

e.be the State guaranty agency for the State of New Jersey and engage in programs which state guaranty agencies are authorized to participate in pursuant to 20 U.S.C. s.1071 et seq.;

f.be the lead State agency in coordination with the commission in determining policy on student assistance issues;

g.assist students who are parties to loans made, funded, or guaranteed under this act to qualify for federal interest subsidy, special allowance, loan forgiveness or other applicable benefits;

h.establish a separate entity or utilize established agencies to administer loan programs, which entity or agencies shall administer authority loan programs and adopt rules subject to the approval of the authority. Loans made by the entity or agencies shall be subject to the same criteria as to amount, interest and payment as are other loans authorized under this act, and shall be given to students who are eligible for loans under the terms and conditions of the law but have been unable to secure them;

i.be an agency of communication with departments and agencies of the United States on the availability of grants or loans to this State for purposes related to or similar to those set forth in this act;

j.request and receive from any department, division, board, bureau, commission or agency of the State or any subdivision thereof the assistance and data necessary to properly carry out its powers, duties and functions;

k.make and service loans to eligible borrowers through State loan programs established by law;

l.administer loan redemption and related fellowship programs established by law;

m.administer and coordinate grant, scholarship and tuition aid programs as established by law;

n.be the primary State agency for the administration of non-campus based federal grant and scholarship programs for students seeking to meet the expenses of postsecondary education;

o.inform the public of financial aid programs to meet the expenses of postsecondary education;

p.perform audit and review functions, including federally mandated lender and school reviews, campus level State student financial aid program reviews and State-mandated annual internal control reviews; and

q.assist the Attorney General in the investigation of alleged violations of all criminal statutes related to fraud or a breach of fiduciary obligations committed by any person who has obtained or aided and abetted in obtaining loans, loan guarantees, scholarships, and grants or other moneys from this authority; and to work in conjunction with the appropriate prosecuting authorities in the prosecution of cases where it is determined that evidence of criminal activity exists.

L.1999,c.46,s.1.



Section 18A:71A-10 - Contracts, Purchases, Records, Travel.

18A:71A-10 Contracts, purchases, records, travel.

18A:71A-10. Contracts, Purchases, Records, Travel.

a.The authority, in the exercise of its power to make and enter into contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, shall adopt standing operating rules and procedures providing that, except as hereinafter provided, no contract on behalf of the authority shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, when the sum to be expended exceeds the sum of $25,000 or, after the effective date of P.L.1999, c.440, the amount determined pursuant to subsection b. of this section, unless the authority shall first publicly advertise for bids therefor, and shall award the contract to the lowest responsible bidder; provided, however, that such advertising shall not be required when the contract to be entered into is one for the furnishing or performing of services of a professional nature, or when the purchase is to be made through or by the Director of the Division of Purchase and Property pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1), or through a contract made by any of the following: the New Jersey Sports and Exposition Authority established under section 4 of P.L.1971, c.137 (C.5:10-4); the Hackensack Meadowlands Development Commission established under section 5 of P.L.1968, c.404 (C.13:17-5); the New Jersey Highway Authority established under section 4 of P.L.1952, c.16 (C.27:12B-4); the New Jersey Turnpike Authority established under section 3 of P.L.1948, c.454 (C.27:23-3); the New Jersey Water Supply Authority established under section 4 of P.L.1981, c.293 (C.58:1B-4); the South Jersey Transportation Authority established under section 4 of P.L.1991, c.252 (C.27:25A-4); the Port Authority of New York and New Jersey established under R.S.32:1-4; and the Delaware River Port Authority established under R.S.32:3-2. Waiver of bid advertising and of actual bidding shall be made by resolution of the authority for those goods, services, and contracts described in sections 4 and 5 of P.L.1954, c.48 (C.52:34-9 and 52:34-10).

This subsection shall not prevent the authority from having any work done by its own employees, nor shall it apply when the safety or protection of its or other public property requires. In the case of exigency or emergency, the authority shall, by resolution passed by the affirmative vote of a majority of its members, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be so expended.

b.Commencing in the fifth year after the year in which P.L.1999, c.440 takes effect, and every five years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in subsection a. of this section, or the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify the authority of the adjustment. The adjustment shall become effective July 1 of the year in which it is made.

c.The authority, in the exercise of its power to make purchases and enter into contracts, leases and agreements necessary or incidental to the performance of its duties and the execution of its powers, shall adopt standing operating rules and procedures providing that, subject to subsections a. and b. of this section, for purchases, contracts, leases and agreements payable exclusively with or out of funds transferred from the Higher Education Student Assistance Fund, the purchases, contracts, leases and agreements shall be subject to the authority's sole approval. Approval of the purchases, contracts, leases, and agreements shall not be required by any other department, division, board, bureau, agency, office or officer of the State.

d.The authority, without advertising for bids, or after having rejected all bids obtained pursuant to advertising therefor, may purchase any materials, supplies or equipment pursuant to a contract or contracts for the materials, supplies or equipment entered into on behalf of the State. Any department, division, commission, board, bureau, agency, office or officer of the State may, by joint action with the authority, purchase any articles used or needed by the State and the authority.

e.Records subject to the record retention requirements set forth under 20 U.S.C.s.1071 et seq., 20 U.S.C.s.1070c et seq., and 20 U.S.C.s.1104 et seq. and implementing regulations and rules shall not be "public records" for purposes of the "Destruction of Public Records Law (1953)," P.L.1953, c.410 (C.47: 3-15 et seq.), notwithstanding the provisions of any law to the contrary.

f.The executive director shall have the power to approve of travel consistent with Office of Management and Budget travel regulations, except that for travel that is payable exclusively with or out of funds transferred from the Higher Education Student Assistance Fund, no approval shall be required by the Director of the Office of Management and Budget.

L.1999, c.46, s.1; amended 1999, c.440, s.105.



Section 18A:71A-11 - Certain Pension, Benefits, And Employment Classification Provisions Applicable To Employees Of The Authority.

18A:71A-11 Certain pension, benefits, and employment classification provisions applicable to employees of the authority.

18A:71A-11. Certain Pension, Benefits, and Employment Classification Provisions Applicable to Employees of the Authority.

a.Notwithstanding the provisions of any law to the contrary, any former employee of the Office of Student Assistance who was a participant in the alternate benefit program, P.L.1969, c.242 (C.18A:66-168 et seq.), and who has continued in uninterrupted service with the State may continue to participate in the alternate benefit program on the same terms as other eligible employees.

b.Notwithstanding the provisions of any law to the contrary, professional administrative staff of the authority are eligible to participate in the alternate benefit program under the provisions of P.L.1969, c.242 (C.18A:66-168 et seq.).

c.Notwithstanding the provisions of any law to the contrary, eligible employees of the authority shall be eligible to obtain supplemental tax-deferred annuities with outside investment carriers on the same basis and with the same carriers as available to members of the alternate benefit program under the provisions of P.L.1969, c.242 (C.18A:66-168 et seq.).

d.The total number of employees in unclassified service including the number of vacant unclassified service positions on the date this act becomes effective shall not decrease without prior authorization by the board.

L.1999,c.46,s.1.



Section 18A:71A-12 - Limitations On Issue Of Bond Anticipation Notes And Other Obligations.

18A:71A-12. Limitations on issue of bond anticipation notes and other obligations.

18A:71A-12. Limitations on Issue of Bond Anticipation Notes and Other Obligations.

The authority may issue bond anticipation notes and other short-term obligations which may be renewed from time to time, but the maximum maturity of the notes or obligations, including renewals thereof, shall not exceed five years from the date of issue of the original. The notes or obligations shall be paid from any revenues or other moneys of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the bonds of the authority in anticipation of which they were issued. The notes or obligations shall be issued in the same manner as bonds, and the resolution or resolutions authorizing them may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

L.1999,c.46,s.1.



Section 18A:71A-13 - Bonds, Bond Anticipation Notes, Other Obligations: General Provisions.

18A:71A-13 Bonds, bond anticipation notes, other obligations: general provisions.

18A:71A-13. Bonds, Bond Anticipation Notes, Other Obligations: General Provisions.

Except as may otherwise be expressly provided by the authority, every issue of its bonds, notes or obligations shall be general obligations of the authority payable from any revenues or moneys of the authority, subject only to any agreements with the holders of particular bonds, notes or obligations pledging any particular revenues or moneys. Notwithstanding that bonds, notes, and other obligations may be payable from a special fund, they shall be fully negotiable within the meaning of Title 12A of the New Jersey Statutes, the Uniform Commercial Code, subject only to the provision of the bonds, notes, and other obligations for registration. The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding 35 years from their respective dates, bear interest at such rate or rates including, but not limited to, fixed, variable, floating or adjustable interest rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as the resolution or resolutions may provide. The bonds, notes or obligations may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for the definitive bonds.

At any time prior to the issuance and sale of bonds or other obligations by the authority under this act, the State Treasurer is authorized to transfer from any available moneys in any fund of the Treasury of the State to the credit of any fund of the authority those sums which the State Treasurer may deem necessary. The sums so transferred shall be returned to the same fund of the Treasury of the State by the State Treasurer from the proceeds of the sale of the first issue of authority bonds, notes or other obligations issued for the same programmatic purpose as the funds transferred by the State Treasurer.


L.1999,c.46,s.1.



Section 18A:71A-14 - Bond Resolutions.

18A:71A-14 Bond resolutions.

18A:71A-14. Bond Resolutions.

Any resolution or resolutions of the authority authorizing any bonds or any issues of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized as to:

a.the pledging of all or any part of the revenues of the authority;

b.the use and disposition of the revenues;

c.the setting aside of reserves or sinking funds, and the regulations and disposition thereof;

d.limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

e.The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given;

f.limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied and pledging the proceeds to secure the payment of the bonds or any issue of the bonds;

g.defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of the holders in the event of a default; and

h.the making of covenants other than and in addition to the covenants herein expressly authorized, of like or different character; and the making of the covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure the bonds, notes or other obligations which, in the absolute discretion of the authority, will tend to make the bonds, notes, or other obligations more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1999,c.46,s.1.



Section 18A:71A-15 - Personal Liability On Bonds, Notes And Other Obligations.

18A:71A-15 Personal liability on bonds, notes and other obligations.

18A:71A-15. Personal Liability on Bonds, Notes and Other Obligations.

Neither the members of the authority, nor any person executing bonds, notes or other obligations issued by it, nor any officer or employee of the authority shall be liable personally on the bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.

L.1999,c.46,s.1.



Section 18A:71A-16 - Purchase By Authority Of Bonds, Notes And Other Obligations.

18A:71A-16 Purchase by authority of bonds, notes and other obligations.

18A:71A-16. Purchase by Authority of Bonds, Notes and Other Obligations.

The authority shall have the power out of any funds available therefor to purchase its bonds, notes or other obligations. The authority may hold, pledge, cancel or resell the bonds, subject to and in accordance with agreements with bondholders.

L.1999,c.46,s.1.



Section 18A:71A-17 - Security For Bonds.

18A:71A-17 Security for bonds.

18A:71A-17. Security for Bonds.

In the discretion of the authority, any bonds issued by it may be secured by a trust agreement between the authority and a qualified bank as defined in section 1 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-1 et seq.). The trust agreement or resolution providing for the issuance of the bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly those provisions authorized to be included in any resolution or resolutions of the authority authorizing bonds. Any banking institution, as defined in section 1 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-1 et seq.), may act as depository of the proceeds of bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the authority. The trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, the trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

L.1999,c.46,s.1.



Section 18A:71A-18 - Liability For Payment Of Bonds.

18A:71A-18 Liability for payment of bonds.

18A:71A-18. Liability for Payment of Bonds.

Bonds issued pursuant to N.J.S.18A:71A-8 shall not be deemed to constitute a debt or liability of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any political subdivision, but shall be payable solely from the funds herein provided. The bonds shall contain on the face a statement to the effect that neither the State of New Jersey nor the authority shall be obligated to pay the same or the interest thereon except from revenues or other moneys of the authority and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of or the interest on the bonds. The issuance of bonds under the provisions of this act shall not directly or indirectly or contingently obligate the State or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor.

L.1999,c.46,s.1.



Section 18A:71A-19 - Rights Of Bondholders.

18A:71A-19 Rights of bondholders.

18A:71A-19. Rights of Bondholders.

A holder of bonds issued by the authority pursuant to N.J.S.18A:71A-8, or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any trust agreement securing, the bonds, may, either at law or in equity, by suit, action or other proceedings, protect and enforce any and all rights under the laws of the State or granted hereunder or under the resolution of trust agreement, and may enforce and compel the performance of all duties required by this act or by the resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof.

L.1999,c.46,s.1.



Section 18A:71A-20 - Refunding Bonds.

18A:71A-20 Refunding bonds.

18A:71A-20. Refunding Bonds.

a.The authority shall have power to issue bonds for the purposes of refunding any of its bonds then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of the bonds.

b.The proceeds of bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on such date as may be determined by the authority. Any escrowed proceeds, pending such use, may be invested and reinvested in obligations of or guaranteed by the United States of America, or in certificates of deposit or time deposits secured by obligations of or guaranteed by the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner. All such bonds shall be subject to the provisions of this act in the same manner and to the same extent as other bonds issued pursuant to this act and N.J.S.18A:71A-8.

L.1999,c.46,s.1.



Section 18A:71A-21 - Bonds As Legal Investments.

18A:71A-21 Bonds as legal investments.

18A:71A-21. Bonds as Legal Investments.

Bonds, notes and other obligations issued by the authority under the provisions of this act and N.J.S.18A:71A-8, are hereby made securities in which the State and all political subdivisions of the State, their officers, boards, commissions, departments or other agencies, banks, savings banks, savings and loan associations, investment companies, all insurance companies, insurance associations and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons who now are or may hereafter be authorized to invest in bonds, notes or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control; and the bonds, notes or other obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officers or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

L.1999,c.46,s.1.



Section 18A:71A-22 - Pledge Of State; Exemption From Taxation; Taxable Bond Option.

18A:71A-22 Pledge of state; exemption from taxation; taxable bond option.

18A:71A-22. Pledge of State; Exemption From Taxation; Taxable Bond Option.

a.The State of New Jersey does pledge to and agree with the holders of the bonds, notes and other obligations issued pursuant to authority contained in this act and N.J.S.18A:71A-8, that the State will not limit the power and obligation of the authority to fulfill the terms of any agreements made with the holders of bonds, notes and other obligations so issued, or in any way impair the rights or remedies of the holders of the bonds, and will not modify in any way the exemptions for taxation provided for in this act, until the bonds, notes and other obligations together with interest thereon, are fully paid and discharged. The authority as a public body corporate and politic shall have the right to include the pledge herein made in its bonds and contracts.

b.Unless otherwise determined by the authority, all bonds, notes or other obligations issued pursuant to this act are hereby declared to be issued by a body corporate and politic of this State and for an essential public and governmental purpose. The bonds, notes and other obligations, and the interest thereon and the income therefrom, and all fees, charges, funds, revenues, income and other moneys pledged or available to pay or secure the payment of the bonds, notes or other obligations, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

c.With respect to all or any portion of any issue of any bonds, notes or other obligations that the authority may issue in accordance with this act, the authority may covenant, elect and consent that the interest on the bonds be includable under the federal Internal Revenue Code of 1986, as amended, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the federal Internal Revenue Code of 1986, as amended, or in such other manner as the authority may covenant, elect and consent. Bonds issued pursuant to this act are not subject to any limitations or restrictions of any law that may limit the authority's power to issue those bonds.

L.1999,c.46,s.1.



Section 18A:71A-23 - Higher Education Student Assistance Fund.

18A:71A-23 Higher Education Student Assistance Fund.

18A:71A-23. Higher Education Student Assistance Fund.

The authority shall establish and maintain a special fund called the "Higher Education Student Assistance Fund" solely for its activities as a guaranty agency and lender under 20 U.S.C.s.1071 et seq. The fund shall consist of: a. all moneys appropriated by the Legislature for inclusion in the fund; b. federal advances and other revenues realized as a result of guaranty and lender activities under 20 U.S.C.s.1071 et seq.; c. investment earnings of the fund; d. moneys contributed to the authority by private sources, to be used for the purposes of this act; e. the proceeds received by the sale of its bonds, bond anticipation notes and other obligations as provided by law; and f. the proceeds received by the authority from the resale of notes evidencing approved loans made pursuant to this act.

The authority may in any resolution authorize the establishment within the Higher Education Student Assistance Fund of separate special funds as necessary for moneys to be held in pledge or otherwise for payment or redemption of bonds, notes or other obligations, reserves or other purposes and to covenant as to use and disposition of the moneys held in these special funds.

L.1999,c.46,s.1.



Section 18A:71A-24 - Loan Reserve Fund.

18A:71A-24 Loan Reserve Fund.

18A:71A-24. Loan Reserve Fund.

a.Within the Higher Education Student Assistance Fund, the authority shall establish and maintain a special fund called the "Loan Reserve Fund" in which shall be deposited: (1) all reserve funds held by the authority; (2) all moneys appropriated by the State for the purpose of the fund, and (3) any other moneys or funds of the authority which it determines to deposit therein. Moneys in the Loan Reserve Fund shall be held and approved solely for the purchase by the fund of defaulted loans either by payment to a lender or by transfer to the Higher Education Student Assistance Fund, of the total amount of principal and interest then due and owing on any defaulted note, except to the extent that the moneys represent advances made to the authority by the United States of America, or agencies thereof, which the authority may be required to repay, and in the event repayment is required, it shall be made from the Loan Reserve Fund.

b.The sum total of all funds on deposit in the Loan Reserve Fund, hereafter referred to as the "loan reserve requirement," shall in no event be less than the amount required under 20 U.S.C. s.1071 et seq.

c.In order to assure the maintenance of the loan reserve requirement in the Loan Reserve Fund, there shall be appropriated annually and paid to the authority for deposit in the fund, such sum, if any, as shall be certified by the chairperson of the Board of the Higher Education Student Assistance Authority to the Governor as necessary to maintain the fund in an amount equal to the loan reserve requirement during the then current fiscal year. The chairperson shall annually, on or before December 1, make and deliver to the Governor a certificate stating the sums, if any, required to maintain the fund in the amount equal to the loan reserve requirement, and the sum or sums so certified shall be appropriated and paid to the authority during the then current State fiscal year.

d.Moneys in the fund at any time in excess of the loan reserve requirement, whether by reason of investment or otherwise, may be withdrawn at any time by the authority and transferred to any other fund or account of the authority, to the extent permitted under 20 U.S.C.s.1071 et seq.

e.Moneys at any time in the Loan Reserve Fund may be invested in any direct obligations of, or obligations as to which the principal and interest thereof is guaranteed by, the United States of America or such other obligations as the authority may approve, to the extent permitted under 20 U.S.C.s.1071 et seq.

f.For purposes of valuation, investments in the Loan Reserve Fund shall be valued at the lowest of the par value, cost to the authority, or market value of the investments. Valuation on any particular date shall include the amount of interest then earned or accrued to the date on any moneys or investments in the Loan Reserve Fund.

L.1999,c.46,s.1.



Section 18A:71A-25 - Capital Reserve Fund; Use; Investment.

18A:71A-25 Capital Reserve Fund; use; investment.

18A:71A-25. Capital Reserve Fund; Use; Investment.

a.The authority shall establish and maintain a special fund called the "New Jersey Higher Education Student Assistance Capital Reserve Fund" in which there shall be deposited: (1) all moneys appropriated by the State for the purpose of the fund; (2) all proceeds of bonds required to be deposited therein by terms of any contract between the authority and its bondholders or any resolution of the authority with respect to the proceeds or bonds; and (3) any other moneys or funds of the authority which it determines to deposit therein. Moneys in the capital reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the authority as the same shall become due and payable and for the retirement of bonds, and shall not be withdrawn therefrom if the withdrawal would reduce the amount in the capital reserve fund to an amount equal to less than the maximum debt service reserve, except for payment of interest then due and payable on bonds and the principal of bonds then maturing and payable and for the retirement of bonds in accordance with the terms of any contract between the authority and its bondholders and for the payments on account of which interest or principal or retirement of bonds other moneys of the authority are not then available in accordance with the terms of the contract. As used in this section, "maximum debt service reserve" means, as of any date of computation, the lesser of: the largest amount of money required by the terms of all contracts between the authority and its bondholders to be raised in any succeeding calendar year for the payment of interest on and maturing principal of outstanding bonds and payments required by the terms of the contracts to sinking funds established for the payment or redemption of the bonds, all calculated on the assumption that bonds will cease to be outstanding after the date of the computation by reason of the payment of bonds at their respective maturities and the payments of the required moneys to sinking funds and the application thereof in accordance with the terms of the contracts to the retirement of bonds; or the amount of money required by the terms of all contracts between the authority and its bondholders to be maintained in the fund.

b.Moneys in the fund at any time in excess of the maximum debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the authority and transferred to any other fund or account of the authority.

c.Moneys at any time in the fund may be invested in any direct obligations of, or obligations as to which the principal and interest thereof is guaranteed by, the United States of America or such other obligations as the authority may approve.

d.For purposes of valuation, investments in the capital reserve fund shall be valued at the lowest of the par value, cost to the authority or market value of the investments. Valuation on any particular date shall include the amount of interest then earned or accrued to the date on any moneys or investments in the reserve fund.

e.Notwithstanding any other provisions contained in this act, no bonds shall be issued by the authority unless there is in the capital reserve fund the maximum debt service reserve for all bonds then issued and outstanding and the bonds about to be issued; provided that nothing herein shall prevent or preclude the authority from satisfying the foregoing requirement by depositing so much of the proceeds of the bonds about to be issued, upon their issuance, as is needed to achieve the maximum debt service reserve. The authority may at any time issue its bonds, notes or other obligations for the purpose of providing any amount necessary to increase the amount in the capital reserve fund to the maximum debt service reserve, or to meet such higher or additional reserve as may be fixed by the authority with respect to the fund.

f.In order to assure the maintenance of the maximum debt service reserve in the capital reserve fund, there shall be appropriated annually and paid to the authority for deposit in the fund, such sum, if any, as shall be certified by the chairperson of the Board of Higher Education Student Assistance Authority to the Governor as necessary to restore the fund to an amount equal to the maximum debt service reserve. The chairperson shall annually, on or before December 1, make and deliver to the Governor a certificate stating the sums, if any, required to restore the fund to the amount equal to the maximum debt service reserve, and the sum or sums so certified shall be appropriated and paid to the authority during the then current State fiscal year.

g.The capital reserve fund shall be kept separate from any other reserve fund established by the authority and shall not be subject to the provisions of N.J.S.18A:71A-24.

L.1999,c.46,s.1.



Section 18A:71A-26 - Dissolution.

18A:71A-26 Dissolution.

18A:71A-26. Dissolution.

Should the Legislature act to dissolve the authority, the dissolution shall not be complete until all loans guaranteed have been paid by the borrower, or if in default, by the authority. Thereafter, upon dissolution of the authority, or the cessation of its activities, all assets of the authority, after payment and discharge of its debts and other liabilities, shall be distributed to the State, for exclusively public purposes, or distributed for one or more exempt purposes within the meaning of paragraph (3) of subsection (c) of section 501of the federal Internal Revenue Code of 1986, 26 U.S.C.s.501.

L.1999,c.46,s.1.



Section 18A:71A-27 - Effect Of Partial Invalidity; Severability.

18A:71A-27 Effect of partial invalidity; severability.

18A:71A-27. Effect of Partial Invalidity; Severability.

If any clause, sentence, article, paragraph, section or part of this act be adjudged to be unconstitutional or invalid, that judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, article, paragraph, section or part thereof directly involved in the controversy in which the judgment has been rendered.
L.1999,c.46,s.1.



Section 18A:71A-28 - Transfer Of Functions, Powers And Duties Of Office Of Student Assistance.

18A:71A-28 Transfer of functions, powers and duties of office of student assistance.

18A:71A-28. Transfer of Functions, Powers and Duties of Office of Student Assistance.

a.The Office of Student Assistance in, but not of, the Department of the Treasury is abolished and all its functions, powers, duties and employees are transferred to the Higher Education Student Assistance Authority in, but not of, the Department of State.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Office of Student Assistance or officers thereof in, but not of, the Department of the Treasury, the same shall mean and refer to the Higher Education Student Assistance Authority or the officers thereof in, but not of, the Department of State.

c.Nothing in this act shall be construed to alter the terms and conditions, rights or remedies of any loan, grant or scholarship made by the Office of Student Assistance.

d.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.)

L.1999,c.46,s.1.



Section 18A:71A-29 - Transfer Of Functions, Powers And Duties Of Student Assistance Board.

18A:71A-29 Transfer of Functions, powers and duties of student assistance board.

18A:71A-29. Transfer of Functions, Powers and Duties of Student Assistance Board.

a.The Student Assistance Board in, but not of, the Department of the Treasury established pursuant to section 1 of P.L.1977, c.330 (C.18A:71-15.1), is abolished and all its functions, powers and duties are transferred to the Higher Education Student Assistance Authority in, but not of, the Department of State.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Student Assistance Board in, but not of, the Department of the Treasury, the same shall mean and refer to the Higher Education Student Assistance Authority in, but not of, the Department of State.

c.Nothing in this act shall be construed to alter the terms and conditions of any loan, grant or scholarship made to students through the board.

d.This transfer shall be subject to the provisions of the "State Agency Transfer Act", P.L.1971, c.375 (C.52:14D-1 et seq.).

L.1999,c.46,s.1.



Section 18A:71A-30 - Transfer Of Functions, Powers And Duties Of Higher Education Assistance Authority.

18A:71A-30 Transfer of functions, powers and duties of higher education assistance authority.


18A:71A-30. Transfer of Functions, Powers and Duties of Higher Education Assistance Authority.

a.The Higher Education Assistance Authority in, but not of, the Department of the Treasury, established pursuant to N.J.S.18A:72-3, is abolished and all its functions, powers and duties are transferred to the Higher Education Student Assistance Authority in, but not of, the Department of State.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Higher Education Assistance Authority or the officers thereof in, but not of, the Department of the Treasury, the same shall mean and refer to the Higher Education Student Assistance Authority or the officers thereof in, but not of, the Department of State.

c.Nothing in this act shall be construed to alter the terms and conditions of loans made to students by the authority. Nothing in this act shall be construed to alter the terms, conditions, rights, or remedies of any obligation issued by the authority.

d.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.1999,c.46,s.1.



Section 18A:71A-31 - Abolishment Of Executive Director Of Student Assistance Programs.

18A:71A-31 Abolishment of executive director of student assistance programs.

18A:71A-31. Abolishment of Executive Director of Student Assistance Programs.

The Office of the Executive Director of Student Assistance Programs in the Office of Student Assistance, established pursuant to subsection b. of section 17 of P.L.1994, c.48 (C.18A:3B-17), is hereby abolished.

L.1999,c.46,s.1.



Section 18A:71A-32 - Construction Of Law.

18A:71A-32 Construction of law.

18A:71A-32. Construction of Law.

The enactment of this revision law shall not:

a.affect the tenure, compensation and pension rights, if any, of the lawful holder thereof, in any position held in the Office of Student Assistance on the effective date of this act and not specifically abolished in this act;

b.alter the term of any employee of the Office of Student Assistance, lawfully employed as of the effective date of this act;

c.alter any terms or conditions of any student loans, grants or scholarships;

d.alter any rights or obligations arising from any law, rule, regulation, order, contract, loan, grant, document, judicial or administrative proceeding.

L.1999,c.46,s.1.



Section 18A:71A-33 - Higher Education Student Assistance Authority To Be Responsible For Implementation.

18A:71A-33 Higher Education Student Assistance Authority to be responsible for implementation.


18A:71A-33. Higher Education Student Assistance Authority to Be Responsible for Implementation.

The Higher Education Student Assistance Authority, with the aid of any department or officer thereof, if requested, shall be responsible for any administrative, fiscal and personnel actions necessary to implement the provisions of this act.

L.1999,c.46,s.1.



Section 18A:71A-34 - Limitation On Powers Of Authority; Bond Holders Protected.

18A:71A-34 Limitation on powers of authority; bond holders protected.

18A:71A-34. Limitation on Powers of Authority; Bond Holders Protected.

The powers conferred in this act upon the Higher Education Student Assistance Authority shall be exercised with due regard for the rights of the holders of bonds of this State or any authority thereof, at any time outstanding, and nothing in, or done pursuant to this act, shall in any way limit, restrict, or alter the obligation or powers of the State or its authorities to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by, or on behalf of the State or any authority thereof with respect to its bonds or for the benefit, protection or security of the holders thereof.

L.1999,c.46,s.1.



Section 18A:71A-35 - Development, Distribution Of Student Loan Repayment Information Document.

18A:71A-35 Development, distribution of student loan repayment information document.

1. a. The Higher Education Student Assistance Authority shall develop a student loan repayment information document. The document shall include, but need not be limited to: examples of monthly and annual loan payments required for State, federal, and private student loans, whether subsidized or unsubsidized, based on various principal loan amounts and current interest rates; information on the time period it would take to fully repay those loans based on various loan repayment schedules; definitions of fixed rate loans, variable rate loans, and consolidation loans; and information on the consequences and penalties of defaulting on a student loan.

The authority shall: post the document on its website; transmit the document via electronic mail to each school district that includes grades 9 through 12 and nonpublic high schools by October 1 of each school year; and update the document as appropriate, but no less frequently than every five years.

b.A school district and a nonpublic high school shall annually disseminate the document developed pursuant to subsection a. of this section to each student in the 11th and 12th grades.

L.2013, c.1, s.1.



Section 18A:71B-1 - Eligible Institution Defined.

18A:71B-1 Eligible institution defined.

18A:71B-1. Eligible Institution Defined.

Unless otherwise restricted by the authority by regulation, "eligible institution" for purposes of this chapter only means an institution of higher education in this State that is licensed by the Commission on Higher Education and accredited or preaccredited by a nationally recognized accrediting association. Eligible institution shall also include certain proprietary institutions but only for certain degree granting programs as approved by the commission.

L.1999,c.46,s.1.



Section 18A:71B-2 - Student Eligibility.

18A:71B-2 Student eligibility.

18A:71B-2. Student Eligibility.

a.A student who is enrolled in an eligible institution and who is eligible for and receives any form of student financial aid through a program administered by the State under this chapter shall be considered to remain domiciled in New Jersey and eligible for continued financial assistance notwithstanding the fact that the student is financially dependent upon the student's parents or guardians and that the parents or guardians change their domicile to another State.

b.A person shall not be awarded financial aid under this chapter unless the person has been a resident of this State for a period of not less than 12 months immediately prior to receiving the financial aid.

c.A person shall not be awarded student financial aid under this chapter unless the person is a United States citizen or eligible noncitizen, as determined under 20 U.S.C.s.1091. The authority shall determine whether persons who were eligible noncitizens prior to the effective date of the "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, but not after that date, shall continue to be eligible for student financial aid under this chapter.

d.A person who is incarcerated shall not be eligible for student financial aid under this chapter.
L.1999,c.46,s.1.



Section 18A:71B-3 - Discrimination Forbidden.

18A:71B-3 Discrimination forbidden.

18A:71B-3. Discrimination Forbidden.

Financial aid under this chapter shall be awarded without regard to race, religion, creed, age, sex, national origin or handicapped status.

L.1999,c.46,s.1.



Section 18A:71B-4 - Academic Year Defined.

18A:71B-4 Academic year defined.

18A:71B-4. Academic Year Defined.

a.An academic year for the purpose of this chapter means the period between the time the institution which the student is attending opens after the general summer vacation until the beginning of the next succeeding summer vacation.

b.In case an institution operates on a full calendar-year program, the academic year shall be determined in accordance with rules adopted by the authority, but in no case shall be less than one-fifth of the time required for the completion of a five-year program, or one-fourth of the time required for the four-year program in an institution operating on an academic year as defined in subsection a. of this section.

L.1999,c.46,s.1.



Section 18A:71B-5 - Notification Of Authority In The Case Of Withdrawal Or Change In Status.

18A:71B-5 Notification of authority in the case of withdrawal or change in status.

18A:71B-5. Notification of Authority in the Case of Withdrawal or Change in Status.

In the event a student for any reason ceases to continue to be enrolled or otherwise becomes ineligible during the course of an academic year, the student shall cease to be eligible for financial aid under this chapter. Both the student and the institution shall have the responsibility to notify the authority when a student ceases to be eligible to receive student assistance because of withdrawal for any reason or a change in status from a full to part-time student.

L.1999,c.46,s.1.



Section 18A:71B-6 - Verification Of Compliance With Military Selective Service Act.

18A:71B-6 Verification of compliance with military selective service act.

18A:71B-6. Verification of Compliance with Military Selective Service Act.

A student who is subject to the provisions of the "Military Selective Service Act," 50 U.S.C. App. 453, shall not be eligible to receive any State-funded loan, grant, or scholarship for attendance at any postsecondary institution without verification of compliance with the requirements of that act. Verification of compliance shall be satisfied as follows:

a.for a student who uses the Free Application for Federal Student Aid or its equivalent to receive financial aid, verification of military selective service compliance provided under the federal "Higher Education Act of 1965," Pub.L.89-329 (20 U.S.C.s.1001 et seq.) shall be satisfactory;

b.for a student who does not use the Free Application for Federal Student Aid or its equivalent, the institution or agency awarding the financial aid shall not disburse the aid until provided proof, as specified by regulations, that the student has complied with the requirements of the "Military Selective Service Act."

L.1999,c.46,s.1.



Section 18A:71B-7 - Rules And Regulations.

18A:71B-7 Rules and regulations.

18A:71B-7. Rules and Regulations.

The Higher Education Student Assistance Authority shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which are necessary to carry out the provisions of N.J.S.18A:71B-6.

L.1999,c.46,s.1.



Section 18A:71B-8 - Compliance With Terms And Conditions Of Financial Aid.

18A:71B-8 Compliance with terms and conditions of financial aid.

18A:71B-8. Compliance with Terms and Conditions of Financial Aid.

A person shall not be awarded financial aid under this chapter unless the person has complied with all the regulations, rules, and requirements adopted by the authority for the award, regulation and administration of financial aid programs under this chapter.

L.1999,c.46,s.1.



Section 18A:71B-9 - False Information; Penalty.

18A:71B-9 False information; penalty.

18A:71B-9. False Information; Penalty.

A person who knowingly and willfully furnishes any false or misleading information for the purpose of obtaining a scholarship or tuition assistance grant, or of enabling another to obtain a scholarship or tuition assistance grant under any program administered by the authority shall be guilty of a crime of the fourth degree. A statement to this effect shall be distributed with all State application forms utilized for any State scholarship or grant programs administered by the authority.

L.1999,c.46,s.1.



Section 18A:71B-10 - Collection Of Overpayments And Ineligible Payments Of Financial Aid.

18A:71B-10 Collection of overpayments and ineligible payments of financial aid.

18A:71B-10. Collection of Overpayments and Ineligible Payments of Financial Aid.

Because the institution is responsible for ensuring a student's eligibility for financial aid awarded under this chapter, the institution shall be responsible for collecting any State awards which are overpayments or any State awards for which the student is ineligible in whole or in part. In the event an institution is unable to collect an overpayment or ineligible payment from the student, the institution may request the authority to collect the debt from the student. If the institution demonstrates to the authority that it has made a good faith effort to collect the debt, the authority may, on a case by case basis, approve this request. If the authority approves this request from an institution, the authority may use collection procedures that include, but are not limited to, the procedures set forth under N.J.S.18A:71C-1 through N.J.S.18A:71C-20.

L.1999,c.46,s.1.



Section 18A:71B-11 - Scholarships Created.

18A:71B-11 Scholarships created.

18A:71B-11. Scholarships Created.

There are hereby created Garden State Scholarships which shall be maintained by the State, awarded to secondary school students with records of distinguished achievement and promise, and used for undergraduate study in eligible institutions. These scholarships may be awarded on the basis of indicators of academic merit defined by the authority without consideration of financial need.

L.1999,c.46,s.1.



Section 18A:71B-12 - Administration By The Authority.

18A:71B-12 Administration by the authority.

18A:71B-12. Administration by the Authority.

The authority shall administer the provisions of this article, establish criteria, methodology and guidelines for awarding Garden State Scholarships, adopt rules and regulations, and prescribe and provide appropriate forms for application for Garden State Scholarships.

L.1999,c.46,s.1.



Section 18A:71B-13 - Criteria, Methodology And Guidelines; Revisions.

18A:71B-13 Criteria, methodology and guidelines; revisions.

18A:71B-13. Criteria, Methodology and Guidelines; Revisions.

Any revisions to criteria, methodology and guidelines in effect at the date this act becomes effective shall, after consultation with the Commission on Higher Education, be submitted to the Legislature by the authority, together with appropriate supporting information, and the criteria, methodology, and guidelines shall be deemed approved by the Legislature at the end of 60 calendar days after the date on which they are transmitted to the Legislature, or if the Legislature is not in session on the sixtieth day, then on the next succeeding day on which it is meeting, unless between the date of transmittal and the end of the 60-day period the Legislature passes a concurrent resolution rejecting the criteria, methodology and guidelines in which case the criteria, methodology and guidelines then in effect shall continue in effect.

L.1999,c.46,s.1.



Section 18A:71B-14 - Award Of Scholarships.

18A:71B-14 Award of scholarships.

18A:71B-14. Award of Scholarships.

As determined by the authority and subject to the amount of appropriations available therefor, a Garden State Scholarship shall be awarded annually to each eligible New Jersey resident enrolled as a full-time undergraduate in a curriculum leading to a degree or certificate in an eligible institution.

L.1999,c.46,s.1.



Section 18A:71B-15 - Renewal Of Scholarships.

18A:71B-15 Renewal of scholarships.

18A:71B-15. Renewal of Scholarships.

Each Garden State Scholarship awarded shall be renewable annually for up to four years except that, in the case of a scholarship holder who is enrolled in a course of study required by the institution to cover five years, the period of the scholarship shall be the length of time regularly required for the completion of the course of study, but each scholarship shall remain in effect only during such period as the undergraduate holder thereof achieves satisfactory academic progress as defined by the institution, continues to meet the eligibility criteria and guidelines established pursuant to N.J.S.18A:71B-12, and is regularly enrolled as a full-time student in an eligible institution.

L.1999,c.46,s.1.



Section 18A:71B-16 - Amount Of Scholarship; Payments.

18A:71B-16 Amount of scholarship; payments.

18A:71B-16. Amount of Scholarship; Payments.

A Garden State Scholarship shall entitle the recipient to an award in an amount established by the authority pursuant to N.J.S.18A:71B-12, and subject to the amount of appropriations available therefor. Payments under this article shall be made by the State Treasurer on the order of the executive director in accordance with the rules adopted by the authority.

L.1999,c.46,s.1.



Section 18A:71B-17 - Limitation.

18A:71B-17 Limitation.

18A:71B-17. Limitation.

A Garden State Scholarship shall not, when combined with any other financial assistance, exceed, except for a nominal amount as determined by the authority, the student's cost of attendance at the institution where the grants are used.

L.1999,c.46,s.1.



Section 18A:71B-18 - Grants Created; Use.

18A:71B-18 Grants created; use.

18A:71B-18. Grants Created; Use.

There are hereby created State tuition aid grants which shall be maintained by the State, awarded and administered pursuant to this act, and used by the holders thereof for undergraduate study in eligible institutions.

L.1999,c.46,s.1.



Section 18A:71B-19 - Administration Of Provisions.

18A:71B-19 Administration of provisions.

18A:71B-19. Administration of Provisions.

The authority shall administer the provisions of this article, adopt rules and regulations, and prescribe and provide appropriate forms for application for State tuition aid grants.

L.1999,c.46,s.1.



Section 18A:71B-19.1 - Provision of certain information by certain institutions.

18A:71B-19.1 Provision of certain information by certain institutions.
1. An institution of higher education and a proprietary degree-granting institution shall annually provide the Higher Education Student Assistance Authority with detailed information on the graduation rates of State tuition aid grant recipients. In the case of a county college, the college shall also provide the authority with the transfer rates of the State tuition aid grant recipients. An institution shall provide the information in such form as determined by the authority.

The authority shall post the information provided by each institution for public inspection on its website.

L.2016, c.47, s.1.



Section 18A:71B-20 - Eligibility, Prerequisite.

18A:71B-20 Eligibility, prerequisite.

18A:71B-20. Eligibility, Prerequisite.

a.A State tuition aid grant shall be awarded annually to each eligible, qualified full-time undergraduate student enrolled in a curriculum leading to a degree or certificate in an eligible institution, or in an institution of higher education in another state, provided that state permits its residents to utilize its state student financial assistance grants in New Jersey institutions of higher education through reciprocity agreements approved by the authority. In no event shall a State tuition aid grant be utilized at an out-of-State institution which is not licensed by that state and accredited by a regional accrediting association recognized by a national accrediting organization.

b.To each New Jersey resident enrolled as a full-time student and meeting the other requirements for eligibility under this chapter, the State shall grant an amount as provided in N.J.S.18A:71B-21. A student shall not be eligible for a grant unless the application is in a form satisfactory to the authority. A student shall not be eligible for grants for more than four and one-half academic years, unless the recipient is enrolled in an undergraduate program regularly requiring five academic years for completion, in which case the authority shall permit five and one-half years of eligibility. Notwithstanding the foregoing provisions, a student receiving aid under the provisions of P.L.1968, c.142 (C.18A:71-28 et seq.) shall be entitled to a sixth year of eligibility. Notwithstanding the foregoing provisions, a county college student who transfers to a four- year institution, or any student who is required to pursue 18 or more credit hours in a remedial or developmental curriculum, as defined by regulations adopted by the authority, is entitled to an additional half year of eligibility. For the purpose of this article, a remedial curriculum shall include only noncredit courses in which a student is directed to enroll by the institution. Eligibility for tuition aid grants may be extended to part-time students through regulations developed by the authority if funds are separately appropriated for this purpose. A student shall not be eligible for grants unless the student maintains such minimum standards of academic performance as are required by the institution of enrollment. A student who is enrolled in a course leading to a degree in theology or divinity shall not be eligible for a tuition aid grant.

c.A person shall not be awarded a State tuition aid grant unless that person:

(1)satisfies the residency and other requirements provided in article 1 of this part;

(2)has applied for State tuition aid and has been determined by the authority to be eligible for the tuition aid;

(3)has demonstrated financial need for the tuition aid as determined by and in accordance with standards to be established by the authority; and

(4)maintains satisfactory academic progress in accordance with standards established by the authority.

L.1999,c.46,s.1.



Section 18A:71B-20.1 - Tuition Aid Grant Eligibility For Children Of Persons Transferred To A Military Installation In New Jersey.

18A:71B-20.1 Tuition aid grant eligibility for children of persons transferred to a military installation in New Jersey.
1.Notwithstanding the provisions of section 1 of P.L.1979, c.361 (C.18A:62-4) or any other law to the contrary, a dependent child of a parent or guardian who has been transferred to a military installation located in this State shall be considered a resident of this State for the purposes of qualifying for a State tuition aid grant pursuant to N.J.S.18A:71B-18 et seq.

L.2005,c.60.



Section 18A:71B-21 - Amount Of Grant; Reduction Of Award.

18A:71B-21 Amount of grant; reduction of award.

18A:71B-21. Amount of Grant; Reduction of Award.

a.The amount of a tuition aid grant awarded under this article to any student attending an eligible institution shall be established by the authority, but shall not exceed the maximum amount of tuition normally charged at a public institution of higher education for students attending that institution or 50% of the average tuition normally charged at the independent institutions of higher education for students attending those institutions. The amount of a State tuition aid grant awarded under this act to any student attending an institution of higher education in any state other than New Jersey pursuant to this section shall not exceed $500 in an academic year. The amount of grant to be paid for each semester or its equivalent shall be based on the financial need for the grant, as determined by standards and procedures established by the authority, and subject to the amount of appropriations available therefor.

b.Appropriations for each program category of tuition aid grants shall be separately made by line item.

c.State tuition aid grants shall be awarded by the authority to all eligible applicants without any limitation on the number to be awarded in any year other than the amount of appropriations available therefor. In the event that the amount appropriated is insufficient for full awards to all eligible applicants, the authority, in consultation with the Commission on Higher Education, shall reduce awards equitably among eligible students according to such procedures and guidelines as it shall establish. Any revisions of procedures and guidelines in effect as of the effective date of this act shall be submitted on or before March 1 of the prebudget year by the executive director of the authority to the Joint Budget Oversight Committee of the Legislature, or its successor, together with supporting information. The revised criteria and guidelines may be approved or disapproved by the Joint Budget Oversight Committee, or its successor, at any time; provided that if at the end of a 60-calendar day period after the date on which the revisions are transmitted to the committee, the committee has taken no action, the proposed revised criteria and guidelines shall be deemed to be approved by the committee.

L.1999,c.46,s.1.



Section 18A:71B-22 - Construction Of Article.

18A:71B-22 Construction of article.

18A:71B-22. Construction of Article.

This article shall not be construed as granting any authority to control or influence the policies of any educational institution because it accepts students receiving tuition aid grants, nor as requiring any institution to admit or once admitted to continue in the institution any tuition aid recipient.

L.1999,c.46,s.1.



Section 18A:71B-23 - Scholarships For Undergraduate Education; Eligibility.

18A:71B-23 Scholarships for undergraduate education; eligibility.

18A:71B-23. Scholarships for Undergraduate Education; Eligibility.

Any child or surviving spouse of a member or officer of a New Jersey volunteer fire company, volunteer first aid or rescue squad or municipal fire, police, county police or park police department, State fire service or of the division of State police, or of a permanent, active and full-time officer employee of this State or any political subdivision thereof holding the following titles: State investigator, correction officer, recruit, senior correction officer, sergeant, lieutenant, captain, correction officer duty keeper, court attendant and sheriff's officer, court attendant and sheriff's officer lieutenant, court attendant and sheriff's officer captain, court attendant and sheriff's officer deputy chief, prosecutor's detective, prosecutor's investigator, narcotics officer, marine patrolman, senior marine patrolman, principal marine patrolman, chief, bureau of marine law enforcement, or who is an inspector, assistant, technician, supervisor or superintendent with respect to the enforcement and regulation of weights and measures, or civil defense or disaster control worker, which member, officer or worker was killed in the performance of his duties as a member of such company, squad or fire or police department or division, or worker in a civil defense or disaster control unit, upon such child or surviving spouse being accepted to pursue a course of undergraduate study in any public institution of higher education of this State, as enumerated in N.J.S.18A:62-1, shall, while enrolled as an undergraduate student in good standing at the institution, have the tuition paid by the State; or upon that child or surviving spouse being accepted to pursue a course of undergraduate study at any independent institution of higher education located in the State, shall, while enrolled as an undergraduate in good standing at that independent institution of higher education, have that part of the tuition which is not more than the highest tuition charged at the public institutions of higher education in this State, enumerated in N.J.S.18A:62-1, paid by the State.

Eligibility for this program shall be limited to a period of eight years from the date of death of the member, officer of worker, in the case of a surviving spouse, and eight years following graduation from high school, in the case of a child, pursuant to rules and regulations established by the authority.

L.1999,c.46,s.1.



Section 18A:71B-23.1 - Short Title.

18A:71B-23.1 Short title.

1.This act shall be known and may be cited as the "New Jersey World Trade Center Scholarship Program Act."

L.2001,c.442,s.1.



Section 18A:71B-23.2 - Definitions Relative To "New Jersey World Trade Center Scholarship Program Act."

18A:71B-23.2 Definitions relative to "New Jersey World Trade Center Scholarship Program Act."

2.As used in this act:

"Institution of higher education" means an institution of higher education licensed by the appropriate agency or department and accredited or preaccredited by a nationally recognized accrediting association. An institution of higher education shall also include certain proprietary institutions, but only for degree granting programs approved by the Commission on Higher Education or other proprietary institutions as determined by the authority.

"Authority" means the Higher Education Student Assistance Authority established pursuant to N.J.S.18A:71A-1 et seq.

L.2001,c.442,s.2.



Section 18A:71B-23.3 - New Jersey World Trade Center Scholarship Fund.

18A:71B-23.3 New Jersey World Trade Center Scholarship Fund.

3. a. There is established in the Higher Education Student Assistance Authority a nonlapsing fund which shall be known as the New Jersey World Trade Center Scholarship Fund. The fund shall be administered by the board of trustees established pursuant to section 4 of this act.

b.The fund shall consist of: all moneys appropriated by the Legislature for inclusion in the fund; investment earnings of the fund; and moneys contributed to the fund by private sources, to be used for the purposes of this act.The moneys in the fund shall be invested and reinvested by the Director of the Division of Investment in the Department of the Treasury.

L.2001,c.442,s.3.



Section 18A:71B-23.4 - Board Of Trustees; Membership; Duties; Responsibilities.

18A:71B-23.4 Board of Trustees; membership; duties; responsibilities.

4. a. The board of trustees of the New Jersey World Trade Center Scholarship Fund shall consist of the State Treasurer, or a designee, and ten public members appointed as follows: two by the President of the Senate, two by the Speaker of the General Assembly and six by the Governor, with the advice and consent of the Senate. Seven of the public members shall be persons who were directly affected by the terrorist attacks on the United States on September 11, 2001. Two of the public members shall be named by the Governor to serve as co-chairpersons of the board.

b.Each public member of the board shall serve for a term of four years and until a successor shall have been appointed and qualified; except that of the first members appointed, two shall serve for one year, two shall serve for two years, three shall serve for three years and three shall serve for four years. Any vacancy in the membership of the board shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

c.Members of the board shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses incurred in the discharge of their duties.

d.The board shall have the following duties and responsibilities:

(1)establish criteria for the determination of eligibility for a scholarship from the fund;

(2)establish procedures for determining the amount of each scholarship award, based on the financial need of the applicant and the resources available to the applicant to meet his higher education costs;

(3)report annually to the Governor and the Legislature on the performance of its duties in accordance with the provisions of this act;

(4)solicit and raise private funds to finance the New Jersey World Trade Center Scholarship Program; and

(5)receive and disburse such contributions to the fund as may be forthcoming from private and public sources.

L.2001,c.442,s.4.



Section 18A:71B-23.5 - Awarding Of Scholarships.

18A:71B-23.5 Awarding of scholarships.

5. a. The board is hereby authorized to award scholarships from the fund for the costs of undergraduate study at an institution of higher education to the dependent children or surviving spouses of persons who were New Jersey residents on September 11, 2001 and:

(1)who were killed in the terrorist attack on the United States on September 11, 2001; or

(2)who died as a result of injuries received in the attack; or

(3)who died as a result of illness caused by exposure to the attack sites, as established in medical records or other appropriate documentation as required by the board; or

(4)who are missing and officially presumed dead as a direct result of the attack.

The terrorist attack on the United States shall include the hijackings of American Airlines Flight 11, American Airlines Flight 77, United Airlines Flight 93 and United Airlines Flight 175 and the subsequent crashes at the World Trade Center in New York City, the Pentagon in Washington, D.C. and in Somerset County, Pennsylvania.

b.Scholarships from the fund may be awarded annually upon proper application to the fund to any student who qualifies under the criteria developed by the board.

L.2001, c.442, s.5; amended 2007, c.5, s.1.



Section 18A:71B-23.6 - Conditions For Awarding Of Scholarship.

18A:71B-23.6 Conditions for awarding of scholarship.

6. a. A New Jersey World Trade Center scholarship shall not be awarded to an applicant unless the applicant has demonstrated to the satisfaction of the board that the applicant:

(1)will be or is enrolled in a full-time undergraduate program of study leading to a degree at an institution of higher education; and

(2) has complied with all rules and regulations adopted pursuant to this act for the award, regulation and administration of scholarships from the fund.

b.Eligibility for a scholarship, in the case of a surviving spouse, shall be limited to a period of eight years from the date of death of the person for initial receipt of the benefits under the program. In the case of a dependent child, eligibility shall be limited to a period of eight years following graduation from high school.

L.2001,c.442,s.6.



Section 18A:71B-23.7 - Rules, Regulations.

18A:71B-23.7 Rules, regulations.

7.The Higher Education Student Assistance Authority shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary for the administration of this act.

L.2001,c.442,s.7.



Section 18A:71B-24 - Appropriation Of Funds.

18A:71B-24 Appropriation of funds.

18A:71B-24. Appropriation of Funds.

There shall be appropriated to the authority in any general or supplemental appropriation act such sums as shall be necessary to carry out the purposes of N.J.S.18A:71B-23.

L.1999,c.46,s.1.



Section 18A:71B-24.1 - Short Title

18A:71B-24.1. Short title
1.This act shall be known and may be cited as the "Law Enforcement Officers' Memorial Scholarship Act of 2000."

L.2001,c.41,s.1.



Section 18A:71B-24.2 - Law Enforcement Officer Memorial Scholarships Program

18A:71B-24.2. Law Enforcement Officer Memorial Scholarships Program
5. a. There is created the Law Enforcement Officer Memorial Scholarships Program. These scholarships shall be awarded, pursuant to the provisions of this act, to the children of New Jersey law enforcement officers who were killed in the line of duty. The New Jersey Higher Education Student Assistance Authority, in but not of the Department of State, and established pursuant to N.J.S.18A:71A-3, shall administer this program.

b.Law Enforcement Officer Memorial Scholarships shall be awarded annually within the limits of monies in the Law Enforcement Officer Memorial Fund, created pursuant to subsection c. of section 2 of P.L.2001, c.41 (C.39:3-27.123), for undergraduate study leading to a baccalaureate degree or associate degree at any public or private institution of higher education in New Jersey. The amount of any such scholarship shall not exceed an amount equal to the portion of the recipient's cost of attendance at the institution that is not otherwise covered by any other scholarship, tuition aid grant, benefit or other assistance awarded to the recipient under the "Higher Education Student Assistance Authority Law," N.J.S.18A:71A-1 et seq.

c.The scholarships may be renewed annually for up to four years, except that each scholarship shall remain in effect only if the holder of the scholarship remains a full-time student in good standing at the institution and continues to meet the eligibility criteria and guidelines established under this act and regulations promulgated thereto. Selection of recipients may take into account the actual dependency of the recipients, their needs and means, and the pecuniary loss occasioned by reason of the death of their parents.

d.A student who is subject to the provisions of the "Military Selective Service Act," 50 U.S.C. App.453, shall not be eligible to receive any scholarship without verification of compliance with the requirements of that act.

e.For the purposes of this act, "law enforcement officer" means a New Jersey resident employed as a permanent full-time member of any federal, State, county or municipal law enforcement agency, department, or division of those governments who is statutorily empowered to act for the detection, investigation, arrest, conviction, detention, or rehabilitation of persons violating the criminal laws of this State or of the United States and statutorily required to successfully complete a training course approved by the Police Training Commission pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), or certified by the commission as being substantially equivalent to an approved course.

L.2001,c.41,s.5.



Section 18A:71B-24.3 - Rules, Regulations

18A:71B-24.3. Rules, regulations
6.The Higher Education Student Assistance Authority shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the provisions of this act.

L.2001,c.41,s.6.



Section 18A:71B-24.4 - Annual Appropriation

18A:71B-24.4. Annual appropriation
7.There shall be annually appropriated to the Higher Education Student Assistance Authority such sums as shall be necessary to administer the provisions of sections 5 and 6 of P.L.2001, 41 (C.18A:71B-24.2 and 18A:71B-24.3).

L.2001,c.41,s.7.



Section 18A:71B-25 - Scholarship Program Established.

18A:71B-25 Scholarship program established.

18A:71B-25. Scholarship Program Established.

There is established the Miss New Jersey Educational Scholarship program. It shall be the duty of the Higher Education Student Assistance Authority, established pursuant to N.J.S.18A:71A-3, to administer this program.

L.1999,c.46,s.1.



Section 18A:71B-26 - Scholarship Eligibility.

18A:71B-26 Scholarship eligibility.

18A:71B-26. Scholarship Eligibility.

A Miss New Jersey Educational Scholarship shall be awarded annually to an individual who has been designated by the Higher Education Student Assistance Authority, in consultation with the Miss New Jersey Pageant Organization, as being an exceptional young leader in the area of civic, cultural or charitable endeavors in the spirit of the Miss New Jersey Pageant. In order to be eligible for the scholarship, the individual shall be enrolled in or accepted into a course of study leading to an initial bachelor's degree or a post graduate degree in any public institution of higher education of this State, as enumerated in N.J.S.18A:62-1.

L.1999,c.46,s.1.



Section 18A:71B-27 - Scholarship Conditions.

18A:71B-27 Scholarship conditions.

18A:71B-27. Scholarship Conditions.

Any Miss New Jersey scholarship recipient who enrolls in a public institution of higher education in the State shall be allowed to obtain an initial bachelor's degree or a post graduate degree without payment of tuition as long as the individual remains a full time student in good standing at the institution. There shall be appropriated annually to the Higher Education Student Assistance Authority a sum equal to the cost of tuition at each public institution enrolling a Miss New Jersey Scholarship recipient and any other sums as shall be necessary to carry out the purposes of the Miss New Jersey Educational Scholarship program. The scholarship recipient shall be responsible for all other costs.

L.1999,c.46,s.1.



Section 18A:71B-28 - Definitions.

18A:71B-28 Definitions.

18A:71B-28. Definitions.

As used in this article:

"Garden State Savings Bonds" means bonds of the State of New Jersey and its authorities issued pursuant to the provisions of this article.

"Institution of higher education" means any public institution of higher education as defined in N.J.S.18A:62-1 and any independent institution of higher education which is an "eligible institution" as defined in section 3 of P.L.1979, c.132 (C.18A:72B-17).

"Issuing officials" means the Governor, the State Treasurer, the Director of the Division of Budget and Accounting in the Department of the Treasury and the issuing authority or agency.

L.1999,c.46,s.1.



Section 18A:71B-29 - Issue Of Bonds.

18A:71B-29 Issue of bonds.

18A:71B-29. Issue of Bonds.

a.In furtherance of the public policy of this article, the State shall set aside, from the bonds of the State of New Jersey authorized to be issued or from the bonds of any authority or agency authorized to be issued, an amount to be determined by the State Treasurer of the total aggregate original principal amount of the bonds. These bonds shall be issued as determined by the issuing officials and shall be known as "Garden State Savings Bonds," in addition to any other name they may be known as.

b.Garden State Savings Bonds may be issued in low denominations and in the form or forms, whether coupon, fully-registered or book entry, and with or without provisions for interchangeability thereof, as may be determined by the issuing officials, and in such amounts as will allow a large number of New Jersey families to participate in the program, and with the maturity dates which will make funds available to purchasers at the time when the funds are needed for educational purposes.

c.When Garden State Savings Bonds are issued from time to time, the bonds of each issue shall constitute a separate series to be designated by the issuing officials. Each series of bonds so designated shall bear the rate or rates of interest as may be determined by the issuing officials, which interest shall be payable as may be determined by the issuing officials.

L.1999,c.46,s.1.



Section 18A:71B-30 - Participation By Institutions Of Higher Education.

18A:71B-30 Participation by institutions of higher education.

18A:71B-30. Participation by Institutions of Higher Education.

a.The State Treasurer, in consultation with the commission, shall also provide for additional financial incentives to be provided to holders of Garden State Savings Bonds to encourage the enrollment of students at institutions of higher education located in the State of New Jersey. These financial incentives shall be in such forms as determined by the State Treasurer in consultation with issuing officials at the time of the authorization of the Garden State Savings Bonds and shall at a minimum provide that each participating institution shall guarantee that the value of Garden State Savings Bonds redeemed for the purposes of the payment of tuition, fees, and other educational costs at the institution, shall, at the time of matriculation of the student, be increased by not less than six percent of the face value of the bonds at the time of redemption. Two percent of the incentive amount shall be paid by the State, and four percent by participating institutions.

b.Every public institution of higher education in New Jersey shall participate in the financial incentive program. Independent institutions of higher education in New Jersey may elect to participate in the program. Each independent institution which elects to participate shall enter into a contract with the Department of the Treasury which shall, at a minimum, define the terms of participation and establish conditions under which an institution may withdraw from the program. Any independent institution that withdraws from the program shall guarantee to provide the financial incentives in effect for all bonds purchased during the period in which the institution was a participant in the program.

c.The original purchaser and any member of the immediate family of the original purchaser of a Garden State Savings Bond shall be eligible for the financial incentive program established pursuant to this section.


L.1999,c.46,s.1.



Section 18A:71B-31 - Dollar Amount Not To Be Considered In Determining Eligibility For Monetary Assistance.

18A:71B-31 Dollar Amount not to be considered in determining eligibility for monetary assistance.

18A:71B-31. Dollar Amount Not to be Considered in Determining Eligibility for Monetary Assistance.

Annually, the authority shall determine a dollar amount of Garden State Savings Bonds or accumulated bonds, interest or supplemental payment, which shall not be less than $25,000, unless a greater amount is approved by the authority, which shall not be considered in evaluating the financial needs of a student enrolled at an institution of higher education located in the State of New Jersey, or be deemed a financial resource of or a form of financial aid or assistance to each student, for purposes of determining the eligibility of a student for any scholarship, grant, or monetary assistance awarded by the State; nor shall the amount of any such bonds, interest or supplemental payment as determined by the authority provided for a qualified student under this article reduce the amount of any scholarship, grant or monetary assistance which the student is entitled to be awarded by the State.

L.1999,c.46,s.1.



Section 18A:71B-32 - Report On Results Of Sale.

18A:71B-32 Report on results of sale.

18A:71B-32. Report on Results of Sale.

The State Treasurer or the issuing authority or agency shall submit a report after each bond issuance to the commission detailing the results of each separate sale of Garden State Savings Bonds.

L.1999,c.46,s.1.



Section 18A:71B-33 - Duties Of The State Treasurer.

18A:71B-33 Duties of the State Treasurer.

18A:71B-33. Duties of the State Treasurer.

The State Treasurer shall, in consultation with the commission, approve the following:

a.additional financial incentives as provided in this article;

b.limits that may be imposed on the amount of Garden State Savings Bonds that may be purchased by individual households;

c.minimum denominations to market the Garden State Savings Bonds so that they are affordable by individuals; however, each issue shall be offered with sufficient bonds at a purchase price of $100 to satisfy demand.

In addition, the State Treasurer shall evaluate the feasibility of staggered or periodic forms of payments for Garden State Savings Bonds and shall advise the issuing officials regarding the evaluation.

L.1999,c.46,s.1.



Section 18A:71B-34 - Assessment Of Effectiveness Of Program.

18A:71B-34 Assessment of effectiveness of program.

18A:71B-34. Assessment of Effectiveness of Program.

The commission and the State Treasurer shall assess the effectiveness of the program and recommend any necessary changes to the issuing officials regarding future bond sales after the initial sale of Garden State Savings Bonds.

L.1999,c.46,s.1.



Section 18A:71B-35 - Legislative Findings And Declarations.

18A:71B-35 Legislative findings and declarations.

18A:71B-35. Legislative Findings and Declarations.

The Legislature finds and declares that:

a.This State is committed to making world-class education accessible and affordable for all New Jersey students;

b.When families save for college education, they are making an important investment in the future for themselves and the young people of this State;

c.Incentives are needed to encourage families to save for college education;

d.The "Small Business Job Protection Act of 1996," Pub.L.104-188, amended the federal Internal Revenue Code to provide for favorable tax treatment for qualified college savings programs and participants in the programs; and

e.In addition to favorable federal tax treatment for a college savings program and its participants, it is desirable to provide favorable State tax treatment, as a special incentive for student beneficiaries to attend college in this State.

L.1999,c.46,s.1.



Section 18A:71B-36 - Definitions.

18A:71B-36 Definitions.

18A:71B-36. Definitions.

As used in this article:

"Account" means an individual trust account or savings account established in accordance with this article;

"Authority" means the Higher Education Student Assistance Authority;

"Contributor" means the person or organization contributing to and maintaining an account and having the right to withdraw funds from the account before the account is disbursed to or for the benefit of the designated beneficiary;

"Designated beneficiary" means: a. the individual designated at the time the account is opened as the individual whose higher education expenses are expected to be paid from the account; b. the replacement beneficiary if the change in designated beneficiary would not result in a distribution that is included in federal gross income under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529; and c. in the case of an interest in the program purchased by a state or local government or an organization described in paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.501 and exempt from taxation under subsection (a) of section 501 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.501, as a part of a scholarship program operated by the government or organization, the individual receiving the interest as a scholarship;

"Higher education institution" means an eligible educational institution as defined in or for purposes of section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529. Higher education institution shall include a proprietary institution if expenses for tuition at the institution would be considered qualified higher education expenses under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529, but only for degree granting programs licensed or approved by the Commission on Higher Education or for other proprietary institutions as determined by the authority;

"Investment Manager" means the Division of Investment in the Department of the Treasury or the private entities authorized to do business in this State that may be designated by the authority to invest the funds of the trust pursuant to the terms of this article;

"Member of the family" means a member of the family as defined in or for purposes of section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529;

"Nonqualified withdrawal" means a withdrawal from an account other than: a. a qualified withdrawal; b. a withdrawal made as the result of the death or disability of the designated beneficiary of an account; c. a withdrawal made on account of a scholarship (or allowance or payment described in subparagraph (B) or (C) of paragraph (1) of subsection (d) of section 135 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.135) received by the designated beneficiary, but only to the extent of the amount of that scholarship, allowance or payment; d. a rollover or change in designated beneficiary which would not result in a distribution includible in federal gross income under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529; or e. any other withdrawal if the failure of the program to impose a more than de minimis penalty on the withdrawal would cause the program not to be a qualified State tuition program under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529;

"Program" means the "New Jersey Better Educational Savings Trust (NJBEST) Program" established pursuant to this article;

"Qualified higher education expenses" means expenses described in paragraph (3) of subsection (e) of section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529 incurred in connection with the enrollment of a designated beneficiary at a higher education institution;

"Qualified withdrawal" means a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary of the account; but a withdrawal shall not be considered a qualified withdrawal if the failure of the program to impose a more than de minimis penalty on the withdrawal would cause the program not to qualify as a qualified State tuition program under section 529 of the federal Internal Revenue Code of 1986, U.S.C.s.529;

"Trust" means the "New Jersey Better Educational Savings Trust" established pursuant to N.J.S.18A:71B-37.

L.1999,c.46,s.1.



Section 18A:71B-37 - New Jersey Better Educational Savings Trust Created.

18A:71B-37 New Jersey Better Educational Savings Trust created.

18A:71B-37. New Jersey Better Educational Savings Trust Created.

There is created within the Higher Education Student Assistance Authority the New Jersey Better Educational Savings Trust (NJBEST). The trust shall provide a mechanism through which the authority, as trustee, holds accounts established and maintained pursuant to the provisions of this article to finance the cost of qualified higher education expenses.

L.1999,c.46,s.1.



Section 18A:71B-38 - Administration Of The Program; Powers Of The Authority.

18A:71B-38 Administration of the program; powers of the authority.

18A:71B-38. Administration of the Program; Powers of the Authority.

The Higher Education Student Assistance Authority shall administer the NJBEST Program. The authority shall have the power to:

a.serve as trustee of the trust;

b.adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the provisions of this article;

c.prescribe and provide appropriate forms for participation in the program;

d.select an investment manager and any other contractors needed to manage and market the program;

e.monitor the investment manager and any other contractors by audits and other reports;

f.collect reasonable administrative fees in connection with any contract or transaction relating to the program;

g.impose penalties for nonqualified withdrawals;

h.take all actions required so that the program is treated as a qualified State tuition program under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529; and

i.perform any other acts which may be deemed necessary or appropriate to carry out the objects and purposes of this article.

L.1999,c.46,s.1.



Section 18A:71B-39 - Immunity.

18A:71B-39 Immunity.

18A:71B-39. Immunity.

Neither the members of the authority, nor any officer or employee of the authority shall be liable personally for the debts, liabilities or obligations of the program established pursuant to this article.

L.1999,c.46,s.1.



Section 18A:71B-40 - Selection Of Investment Manager.

18A:71B-40 Selection of investment manager.

18A:71B-40. a. The authority shall select an investment manager or managers to invest the funds of the trust or the funds in accounts. In making this selection, any investment manager shall be subject to the "prudent person" standard of care applicable to the Division of Investment in the Department of the Treasury pursuant to subsection b. of section 11 of P.L.1950, c.270 (C.52:18A-89), and the authority shall consider the impact of fees and costs imposed by the manager or managers on yield to contributors.

b.The authority may select more than one investment manager and investment instrument for the program if it is in the best interest of contributors and will not interfere with the administration of the program.

c.The authority may provide a contributor with a choice of investment managers or investment instruments or both for the program if both of the following conditions exist:

(1)the federal Internal Revenue Service has provided guidance that providing a contributor with a choice of investment managers or instruments under a State tuition program will not cause the program to fail to qualify for favorable tax treatment under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529; and

(2)the authority concludes that a choice of investment managers or of investment instruments is in the best interest of contributors and will not interfere with the administration of the program.

d. If the authority terminates the designation of an investment manager to hold accounts, and accounts must be moved from that investment manager to another investment manager, the authority shall select the investment manager and type of investment instrument to which the balance of the account is moved, unless the federal Internal Revenue Service provides guidance that allowing the contributor to select among several investment managers or investment instruments that have been selected by the authority would not cause a program to cease to be a qualified State tuition program for the purposes of section 529 of the federal Internal Revenue Code, 26 U.S.C.s.529.

e.If the selection process provided for in this section results in an investment manager other than the Division of Investment, the authority shall provide for the orderly transfer of accounts and shall ensure that all the rights of the contributors and designated beneficiaries participating in the program as of the effective date of P.L.2001, c.262 (C.18A:71B-64 et al.), are protected.

L.1999, c.46, s.1; amended 2001, c.262, s.18.



Section 18A:71B-41 - Operation Of Program; Fees.

18A:71B-41 Operation of program; fees.

18A:71B-41. a. The program shall be operated as a trust through the use of accounts for designated beneficiaries. An account may be opened by any person who desires to save to pay the qualified higher education expenses of an individual by satisfying each of the following requirements:

(1)completing an application in the form prescribed by the authority;

(2)paying the one-time application fee established by the authority;

(3)making the minimum contribution required by the authority for opening an account;

(4)designating the account or accounts to be opened; and

(5)in the case of an account to which subsection a. of N.J.S.18A:71B-44 would apply, demonstrating to the satisfaction of the authority that either the contributor, if an individual, or the designated beneficiary is a New Jersey resident. The requirement of New Jersey residency for either the contributor or the designated beneficiary would not apply to an account to which subsection b. of N.J.S.18A:71B-44 would apply unless otherwise determined by the authority.

b.(Deleted by amendment, P.L.2003, c.309).

c.Contributions to accounts shall be made only in cash, as defined by the authority pursuant to regulations, in accordance with section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529.

d.Contributors may withdraw all or part of the balance from an account on sixty days' notice or a shorter period, as may be authorized by the authority pursuant to regulations.

e.A contributor may change the designated beneficiary of an account or rollover all or a portion of an account to another account if the change or rollover would not result in a distribution includible in gross income under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529, in accordance with procedures established by the authority.

f.In the case of any nonqualified withdrawal, a penalty at a level established by the authority and sufficient to be considered a more than de minimis penalty for purposes of section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529, shall be withheld and paid to the authority for use in operating and marketing the program. The authority may elect not to impose a penalty if that section ceases to include a provision requiring more than de minimis penalties for a program to qualify as a qualified State tuition program.

g.If a contributor makes a nonqualified withdrawal and a penalty amount is not withheld pursuant to subsection f. of this section or the amount withheld is less than the amount required to be withheld under that subsection, the contributor shall pay the unpaid portion of the penalty to the authority at the same time that the contributor files a State income tax return for the taxable year of the withdrawal, or if the contributor does not file a return, the unpaid portion of the penalty shall be paid on or before the due date for the filing of that income tax return.

h.Each account shall be maintained separately from each other account under the program.

i.Separate records and accounting shall be maintained for each account for each designated beneficiary.

j.A contributor to or designated beneficiary of any account shall not direct the investment of any contributions to an account or the earnings from the account, except as permitted under section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529.

k.A contributor or a designated beneficiary shall not use an interest in an account as security for a loan. Any pledge of an interest in an account is of no force and effect.

l.The maximum contribution for any designated beneficiary shall be determined by the authority pursuant to regulations, in accordance with section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529.

m.Statements, reports on distributions and information returns relating to accounts shall be prepared, distributed, and filed to the extent required by section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.529, or regulations issued thereunder.

n.The authority may charge, impose and collect reasonable administrative fees and service charges in connection with any agreement, contract or transaction relating to the program. These fees and charges may be imposed directly on contributors or may be taken as a percentage of the investment earnings on accounts.

o.The State or any State agency, municipality, or other political subdivision may, by contract or collective bargaining agreement, agree with any employee to remit contributions to accounts through payroll deductions made by the appropriate officer or officers of the State, State agency, county, municipality, or political subdivision. The contributions shall be held and administered in accordance with this act.

p.A contributor, if an individual, may designate another person as a successor contributor in the event of the death of the original contributor. The person who opens the account, or any successor contributor, shall be considered the contributor as defined in N.J.S.18A:71B-36.

q.Any person may make contributions to an account, consistent with the terms established by the authority, after the account is opened.

L.1999, c.46, s.1; amended 2003, c.309.



Section 18A:71B-41.1 - Exemption From Claims Of Creditors For Njbest Accounts.

18A:71B-41.1 Exemption from claims of creditors for NJBEST accounts.

20. Moneys paid into or out of an NJBEST account by or on behalf of a contributor or designated beneficiary for the purposes of financing the cost of qualified higher education expenses under this article are exempt from all claims of creditors of the contributor or the designated beneficiary.

L.2001,c.262,s.20.



Section 18A:71B-42 - Njbest Scholarship; Conditions.

18A:71B-42 NJBEST scholarship; conditions.

18A:71B-42. NJBEST Scholarship; Conditions.

a.An amount of no less than $500 shall be provided by the State for the qualified higher education expenses of a designated beneficiary at the time of a qualified withdrawal provided that:

(1)the contributor demonstrates, to the satisfaction of the authority, that the contributor participated in the program for at least four years by making a qualifying minimum initial deposit or qualifying minimum annual contributions, or both, as shall be determined by the authority, for a designated beneficiary;

(2)the designated beneficiary demonstrates, to the satisfaction of the authority, attendance or enrollment in a higher education institution in this State, at the time of initial attendance or enrollment in the higher education institution; and

(3)either the contributor, if an individual, or the designated beneficiary demonstrates, to the satisfaction of the authority, that the contributor or designated beneficiary is a New Jersey resident.

b.The amount provided under subsection a. of this section shall meet the requirements of a qualified scholarship within the meaning of section 117 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.117, for a designated beneficiary satisfying the requirements of subsection a. of this section.

c.A designated beneficiary shall not receive more than one State scholarship provided pursuant to subsection a. of this section.

L.1999,c.46,s.1.



Section 18A:71B-43 - Determination Of Dollar Amount Of Account.

18A:71B-43 Determination of dollar amount of account.

18A:71B-43. Determination of Dollar Amount of Account.

Annually, the authority shall determine a dollar amount of an account, which shall not be less than $25,000, which shall not be considered in evaluating the financial needs of a student enrolled in an institution of higher education located in the State of New Jersey, or be deemed a financial resource or a form of financial aid or assistance to a student, for purposes of determining the eligibility of a student for any scholarship, grant, or monetary assistance awarded by the State; nor shall the amount of any account as determined by the authority provided for a designated beneficiary under this article reduce the amount of any scholarship grant or monetary assistance which the student is entitled to be awarded by the State.

L.1999,c.46,s.1.



Section 18A:71B-44 - Assurance Of Availability Of Principal.

18A:71B-44 Assurance of availability of principal.

18A:71B-44. a. If the investment manager is the Division of Investment in the Department of the Treasury, in order to assure the availability of principal of any amount contributed under this article, there shall be paid to the authority for deposit in the trust, at the time of distribution, subject to appropriation, such sum, if any, as shall be certified by the chair of the authority as necessary to provide that amount at the time of distribution. The chair shall make and deliver to the Governor, or his designee, the certificate stating the sums, if any, required to make available in the trust the amount aforesaid, and the sums so certified shall be appropriated and paid to the authority during the then current State fiscal year.

b.If the investment manager is a private entity, the investment of the principal and interest of any amount contributed under this article shall be made in accordance with an investment plan approved by the State Investment Council in the Division of Investment.

L.1999, c.46, s.1; amended 2001, c.262, s.19.



Section 18A:71B-45 - Construction.

18A:71B-45 Construction.

18A:71B-45. Construction.

a.Nothing in this article shall be construed to:

(1)guarantee that a designated beneficiary will be admitted to a higher education institution or be allowed to continue enrollment at or graduate from a higher education institution after admission;

(2)establish State residency for a person merely because the person is a designated beneficiary; or

(3)guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.

b.Nothing in this article establishes any obligation of this State or any agency or instrumentality of this State to guarantee for the benefit of any contributor or designated beneficiary any of the following:

(1)the rate of interest or other return on any account; or

(2)the payment of interest or other return on any account.

c.Nothing in this article establishes any obligation or liability of this State or any agency or instrumentality of this State with respect to any federal or State tax liability of any contributor or designated beneficiary in this program.

d.Under regulations promulgated by the authority, every contract and application that may be used in connection with a contribution to an account shall clearly indicate that the account is not insured by this State nor is the investment return guaranteed by this State.

L.1999,c.46,s.1.



Section 18A:71B-46 - Federal Income Tax Consequences.

18A:71B-46 Federal income tax consequences.

18A:71B-46. Federal Income Tax Consequences.

If the Congress of the United States enacts legislation that exempts educational savings accounts from federal income taxation, sections N.J.S.18A:71B-42 and N.J.S.18A:71B-43 shall apply with respect to such educational savings accounts as if they were accounts established under this act and the beneficiaries of the accounts were designated beneficiaries subject to the approval of the New Jersey Higher Education Assistance Authority.

L.1999,c.46,s.1.



Section 18A:71B-47 - Contracts With Accredited Schools Of Veterinary Medicine.

18A:71B-47 Contracts with accredited schools of veterinary medicine.

18A:71B-47. Contracts with Accredited Schools of Veterinary Medicine.

The authority is hereby authorized to contract with any and all accredited schools of veterinary medicine in the United States for the acceptance of students who are residents of New Jersey for at least 12 months and desire to study veterinary medicine, and to expend annually within the limits of available appropriations such sums as are necessary to accomplish the intent of this act.

L.1999,c.46,s.1.



Section 18A:71B-48 - Contracts With Consent Of Advisory Committee; Members.

18A:71B-48 Contracts with consent of advisory committee; members.

18A:71B-48. Contracts with Consent of Advisory Committee; Members.

All contracts provided for in N.J.S.18A:71B-47 shall only be entered into by the authority with the advice and consent of an advisory committee consisting of the following: the Dean of Cook College, Rutgers, the State University of New Jersey, or a designee; the President of the New Jersey Veterinary Medical Association; the Secretary of the New Jersey Veterinary Medical Examining Board; and four New Jersey veterinarians appointed by the Governor for terms of four years each.

L.1999,c.46,s.1.



Section 18A:71B-49 - Organization Of Committee; Expenses.

18A:71B-49 Organization of committee; expenses.

18A:71B-49. Organization of Committee; Expenses.

The advisory committee shall organize annually by the appointment of one of its members as chairperson and one as vice-chairperson. Members shall serve without compensation, but shall be entitled to all necessary expenses.

L.1999,c.46,s.1.



Section 18A:71B-50 - Definitions.

18A:71B-50 Definitions.

18A:71B-50. Definitions.

As used in this article:

"Operational expense" means those funds devoted to or required for the regular or ordinary expenses of the school of professional nursing, including administration, maintenance and salary expenses;

"School of professional nursing" means a school in New Jersey offering a program of nursing instruction not exceeding four years beyond high school, which is affiliated with a hospital and holds a certificate of accreditation issued by the New Jersey Board of Nursing, provided that the school is not eligible to receive State aid for its nursing program under any other law;

"Student" means any full-time student who is a resident of this State and who enters a school of professional nursing to begin a program of nursing instruction or any part-time student who is a resident of this State who enters an upper division program of nursing instruction in a school of professional nursing.

L.1999,c.46,s.1.



Section 18A:71B-51 - Application For State Support; Form Of Application; Certificate Of Accreditation By New Jersey Board Of Nursing.

18A:71B-51 Application for State support; form of application; certificate of accreditation by New Jersey Board of Nursing.


18A:71B-51. Application for State Support; Form of Application; Certificate of Accreditation by New Jersey Board of Nursing.

A school of professional nursing may apply for and receive State aid towards the operational expense of the school. The application shall be upon forms prepared and provided by the authority and shall contain such information as the authority shall require. Each application shall be first submitted to the New Jersey Board of Nursing which shall certify thereon whether the school is accredited and whether or not the accreditation has been suspended or revoked.

L.1999,c.46,s.1.



Section 18A:71B-52 - Operational Support By State; Limitation.

18A:71B-52 Operational support by State; limitation.

18A:71B-52. Operational Support by State; Limitation.

Within the limits of funds appropriated for purposes of this article, any school of professional nursing whose application has been approved by the authority shall be entitled to receive State aid for the operational expense of the school to the extent of one-half thereof or $600 per full-time student, whichever is the lesser amount and a pro rata amount for part-time students.

L.1999,c.46,s.1.



Section 18A:71B-53 - Short Title

18A:71B-53. Short title

1.This act shall be known as, and may be cited as, the "Tony Pompelio Commemorative Scholarship Fund Act."

L.2000,c.163,s.1.



Section 18A:71B-54 - Findings, Declarations About Crime Victims

18A:71B-54. Findings, declarations about crime victims

2.The Legislature finds and declares that:

a.Ten percent of the crimes reported in the State are violent crimes, and murder accounts for at least one percent of all violent crimes committed. Victims of violent crimes and their families often become crime statistics with no honorable mention.

b.It is appropriate to pay tribute to those who have suffered from violent crime through the recognition of National Crime Victims' Rights Week. The State should recognize these individuals through the establishment of a special fund which will allow the children of crime victims the opportunity to attend college through the commemoration of the death of Tony Pompelio, a crime victim, by establishing the Tony Pompelio Commemorative Scholarship Fund.

L.2000,c.163,s.2.



Section 18A:71B-55 - Definitions Regarding Scholarship.

18A:71B-55 Definitions regarding scholarship.

3.As used in this act, the following terms shall have the following meanings:

"Board" means the Board of Trustees of the Tony Pompelio Commemorative Scholarship Fund for the children of crime victims created pursuant to this act.

"Chairman" means the Chairman of the Violent Crimes Compensation Board.

"Executive director" means the chief executive and administrative officer of the authority.

"Authority" means the Higher Education Student Assistance Authority established pursuant to N.J.S.18A:71A-1 et seq., the "Higher Education Student Assistance Authority Law," or any body, entity, commission, or department succeeding to the principal functions thereof or to whom the powers conferred upon the authority by N.J.S.18A:71A-1 et seq. shall be given by law.

"Public Institutions of Higher Education" means the State colleges and universities created pursuant to chapter 64 of Title 18A of the New Jersey Statutes; the county colleges; the New Jersey Institute of Technology; Rutgers, the State University; Rowan University; and any other public universities, colleges, county colleges and junior colleges now or hereafter established or authorized by law.

L.2000, c.163, s.3; amended 2012, c.45, s.98.



Section 18A:71B-56 - "Tony Pompelio Commemorative Scholarship Fund"

18A:71B-56. "Tony Pompelio Commemorative Scholarship Fund"

4. a. There is hereby created and established in the authority a scholarship fund which shall be known as the "Tony Pompelio Commemorative Scholarship Fund." The fund shall consist of all funds appropriated by the Legislature or otherwise made available for the Tony Pompelio Commemorative Scholarship Fund program.

b.The fund shall be administered by a board of trustees which shall consist of the executive director or a designee of the executive director, the chairman or a designee of the chairman and eight citizens of this State who have been crime victims or are family members of a crime victim. Citizen members of the board shall be selected by the chairman in consultation with the executive director, and without regard to political affiliation and, on the basis of their experience as crime victims or family members of a crime victim.

c.Each citizen member of the board shall serve for a term of four years and until a successor shall have been appointed and qualified. Any vacancy in the membership of the board shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

d.Members of the board shall serve without compensation but shall be entitled to be reimbursed for all reasonable and necessary expenses incurred in the discharge of their duties.

e.The executive director or a designee of the executive director in conjunction with the chairman or a designee of the chairman shall serve as the chief executive officers of the fund and shall organize the work of the fund as deemed necessary to carry out the provisions of this act.

L.2000,c.163,s.4.



Section 18A:71B-57 - Board Duties

18A:71B-57. Board duties

5.The board shall:

a.Develop and maintain a Statewide system for the identification of potential Pompelio scholars in cooperation with other State departments, agencies or public institutions of higher education in the State.

b.Recruit, select and provide financial assistance from the fund to Pompelio scholars who are residents of this State in order that they may be able to attend public institutions of higher education.

c.Communicate with departments and agencies of the United States on the availability of grants to this State for purposes related or similar to those set forth in this act.

d.Develop, establish and publicize criteria for the determination of eligibility for financial assistance from the fund.

e.Establish procedures for determining the amount of each award based on the total financial need of each Pompelio scholar and the resources available to the applicant to meet the costs of the applicant's higher education.

f.Annually report in writing to the authority on the performance of its duties in accordance with the provisions of this act.

g.Adopt bylaws, and make, enforce, alter and repeal rules for its own operation and for carrying out the provisions of this act.

h.Deposit in the fund and disburse from the fund such gifts and contributions as may be forthcoming from public and private sources.

L.2000,c.163,s.5.



Section 18A:71B-58 - Awarding Scholarships

18A:71B-58. Awarding scholarships

6. a. The board is hereby authorized to award scholarships from the fund to Pompelio scholars for undergraduate study leading to a baccalaureate degree, associate degree, or other approved certificate at public institutions of higher education located in New Jersey.

b.Grants from the fund may be awarded annually upon proper application to the fund, to any Pompelio scholar who qualifies under the standards to be developed and promulgated by the board.


L.2000,c.163,s.6.



Section 18A:71B-59 - Qualifications Of Applicant

18A:71B-59. Qualifications of applicant

7. a. No scholarship pursuant to this act shall be awarded to any applicant unless the applicant has demonstrated to the satisfaction of the board that he or she:

(1) Is and has been a resident of this State for at least 12 months prior to receiving the grant;

(2) Will be or is enrolled in a full-time undergraduate program of study leading to a degree or certificate at a public institution;

(3) Has complied with all rules and regulations adopted pursuant to this act by the board for the award, regulation and administration of grants from the fund.

b.In addition to the requirements of subsection a. of this section, the board is hereby authorized to require the satisfaction of such other requirements as it may deem necessary to carry out the provisions of this act.

L.2000,c.163,s.7.



Section 18A:71B-60 - Recipients Paid By State Treasurer

18A:71B-60. Recipients paid by State Treasurer

8.Scholarships awarded pursuant to this act shall be paid to recipients by the State Treasurer in accordance with rules and regulations adopted by the authority.

L.2000,c.163,s.8.



Section 18A:71B-61 - Eligibility Restrictions

18A:71B-61. Eligibility restrictions

9.No person shall be eligible for scholarships pursuant to this act for more than four years, or for such other period of time as may be determined necessary by the board for the completion of an organized course of study. Each scholarship awarded pursuant to this act shall remain in effect only so long as the recipient achieves satisfactory academic progress as determined by the institution of attendance and demonstrates continued eligibility pursuant to this act.

L.2000,c.163,s.9.



Section 18A:71B-62 - Nondiscrimination In Awards

18A:71B-62. Nondiscrimination in awards

10. Scholarships awarded pursuant to this act shall be awarded by the board without regard to race, creed, or religion and in such manner and amount as may be within the limits of funds appropriated or otherwise made available.

L.2000,c.163,s.10.



Section 18A:71B-63 - Rules, Regulations

18A:71B-63. Rules, regulations

11. The Higher Education Student Assistance Authority shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary for the administration of this act.

L.2000,c.163,s.11.



Section 18A:71B-81 - Short Title.

18A:71B-81 Short title.
1.This act shall be known and may be cited as the "New Jersey Student Tuition Assistance Reward Scholarship (NJ STARS) Program Act."

L.2004,c.59,s.1.



Section 18A:71B-82 - Findings Relative To Nj Stars Program.

18A:71B-82 Findings relative to NJ STARS Program.
2.The Legislature finds that it is necessary for the State's citizens to acquire an education beyond the secondary level in order to succeed during the 21st century. A well-trained and educated population, moreover, is vital to New Jersey's efforts to attract and retain highly skilled businesses, and to ensure the State's continued economic well- being. It is therefore incumbent upon the Legislature to institute a program which will help high achieving students to pursue a post-secondary education.

L.2004,c.59,s.2.



Section 18A:71B-83 - Definitions Relative To Nj Stars Program.

18A:71B-83 Definitions relative to NJ STARS Program.
3.As used in this act:

"Authority" means the Higher Education Student Assistance Authority established pursuant to N.J.S.18A:71A-3.

"Full-time course of study" in any semester means a course of study, leading to a degree from the county college of enrollment, that includes at least 12 credit hours, not including any credit hours in a remedial or developmental curriculum.

"Program" means the New Jersey Student Tuition Assistance Reward Scholarship (NJ STARS) Program for county college students.

L.2004,c.59,s.3.



Section 18A:71B-84 - Nj Stars Program.

18A:71B-84 NJ STARS Program.
4.There is hereby created the New Jersey Student Tuition Assistance Reward Scholarship (NJ STARS) Program for county college students. It shall be the duty of the Higher Education Student Assistance Authority to administer the program.

L.2004,c.59,s.4.



Section 18A:71B-85 - Nj Stars Scholarships; Eligibility.

18A:71B-85 NJ STARS scholarships; eligibility.

5. a. A scholarship under the NJ STARS Program shall cover the full cost of tuition, subject to the prior application of other grants and scholarships against those costs as provided under paragraph (2) of subsection c. of this section, for up to 18 credit hours in any semester, for an eligible student enrolled in a full-time course of study at the New Jersey county college serving the student's county of residence. An otherwise eligible student who demonstrates to the authority, in accordance with such criteria and by means of such documentation as the authority shall establish by regulation, that the county college serving the student's county of residence does not offer the curriculum that the student chooses to study shall be eligible for such scholarship at another New Jersey county college offering that curriculum. The amount of any scholarship allowed hereunder to a student at a county college serving a county other than the student's county of residence shall be computed as though the student were a resident of the county served by that college, and the college shall likewise compute the amount of any additional payment, required with respect to the enrollment of that student for credit hours of study during a semester in which the scholarship is awarded that are not covered by that scholarship, as though the student were a resident of the county.

b.A student shall be eligible for a scholarship under the NJ STARS Program for up to five semesters, including summer sessions. The scholarship shall be payable for the first year of enrollment in a county college to a student who:

(1)has graduated high school and, in the case of a student who graduates in the 2013-2014 school year and thereafter, whose class rank at the completion of the 11th grade or 12th grade was in the top 15.0% of the student's high school class, provided that in the case of students graduating from high schools that do not calculate the class rank of their students, the student's ranking at the completion of the 11th grade or 12th grade shall be determined by the high school in consultation with the authority; and

(2)completed a rigorous high school course of study in accordance with standards established by the Secretary of Higher Education in consultation with the Commissioner of Education.

During a student's enrollment in a county college after the first year of enrollment, the scholarship shall be payable to that student if the student attains a grade point average of at least 3.0 by the start of the student's second year of county college enrollment. A student who attains a grade point average of less than 3.0 at the start of the second semester of the student's first year of county college enrollment shall participate in an enrichment program designed by the county college during the second semester of the student's first year of enrollment.

c.To be eligible to receive a scholarship under the NJ STARS Program a student shall:

(1)be a State resident pursuant to guidelines established by the authority. Notwithstanding the provisions of section 1 of P.L.1979, c.361 (C.18A:62-4) or any other section of law to the contrary, a dependent child of a parent or guardian who has been transferred to a military installation located in this State shall be considered a resident of this State for the purposes of qualifying for an NJ STARS scholarship;

(2)have applied for all other available forms of State and federal need-based grants and merit scholarships, exclusive of loans, the full amount of which grants and scholarships shall be applied to tuition to reduce the amount of any scholarship that the student shall receive under the provisions of this act;

(3)except as otherwise provided pursuant to subsection a. of section 3 of P.L.2008, c.124 (C.18A:71B-85.2), be enrolled in a full-time course of study at a New Jersey county college;

(4)have graduated from high school in 2004 or later, and not earlier than the calendar year two years prior to the first calendar year in which a scholarship payment is to be made; and

(5)except as otherwise provided pursuant to subsection a. of section 3 of P.L.2008, c.124 (C.18A:71B-85.2), maintain continuous enrollment in a full-time course of study, unless on medical leave due to the illness of the student or a member of the student's immediate family or emergency leave because of a family emergency, which medical or emergency leave shall have been approved by the county college, or unless called to partial or full mobilization for State or federal active duty as a member of the National Guard or a Reserve component of the Armed Forces of the United States.

d.A student who is dismissed for academic or disciplinary reasons from a county college shall no longer be eligible for a scholarship under this act. If a student participating in the program is dismissed for disciplinary reasons, the student shall repay in full all amounts received under the program. The county college shall be responsible for collecting the repayment, or the amount of any overpayment or other improper payment, of any State awards under the program, in accordance with the provisions of N.J.S.18A:71B-10.

e.A student scholarship under the NJ STARS Program may be renewed upon the student's filing of a renewal financial aid application and providing evidence that the student has satisfied the requirements pursuant to subsection b. of this section.

L.2004, c.59, s.5; amended 2005, c.168; 2007, c.214, s.1; 2008, c.124, s.1; 2012, c.8, s.1; 2014, c.55, s.1.



Section 18A:71B-85.1 - College Placement Test To Determine Eligibility For Program.

18A:71B-85.1 College placement test to determine eligibility for program.

2. a. Upon notice from the authority in a student's senior year of high school of conditional eligibility for the NJ STARS Program, a student who determines to pursue final eligibility for the program shall take a college placement test to determine readiness for college-level coursework. The test shall be selected by the New Jersey Council of County Colleges and administered by the county college of the county in which the student's school district is located at no cost to the student or the school district. A county college may enter into an agreement with the school district to administer the test at the high school or other selected site within the district.

b.A county college shall notify any student who does not achieve the required score on the placement test that the student requires remediation prior to pursuing county college coursework for credit under the NJ STARS Program. The student shall have the responsibility to address the identified deficiencies through such means as the student determines, including enrollment in remedial classes at the county college during the senior year of high school.

c.Upon graduation from high school, if a student meets the eligibility criteria for receipt of an NJ STARS scholarship but is not able to demonstrate the skill levels required to pursue courses for credit at a county college, the student shall not receive an NJ STARS scholarship until that ability is demonstrated. The student shall have one year from the September 1 next following the date of high school graduation to demonstrate such ability, and if at the end of the one-year period the student continues to require remediation, then the student shall lose eligibility for the NJ STARS Program. If during or at the end of the one-year period the student demonstrates the required ability, then the student shall be eligible for an NJ STARS scholarship for five semesters.

L.2008, c.124, s.2.



Section 18A:71B-85.2 - Option For Fewer Credits For Recipient, Eligibility For Nj Stars II Scholarship.

18A:71B-85.2 Option for fewer credits for recipient, eligibility for NJ STARS II scholarship.

3. a. A student who receives an NJ STARS scholarship shall be eligible to take less than 12 credits in the final semester if the county college determines that the student needs to complete less than 12 credits in that semester to complete the degree program.

b.In the case of a student who is enrolled in an associate degree program regularly requiring six semesters, the student shall not receive an NJ STARS scholarship for the sixth semester but shall maintain eligibility for the New Jersey Student Tuition Assistance Reward Scholarship II (NJ STARS II) Program established pursuant to P.L.2005, c.359 (C.18A:71B-86.1 et seq.), provided that the student meets the requirements for receipt of an NJ STARS II scholarship.

L.2008, c.124, s.3.



Section 18A:71B-85.3 - Application Of College Credits Earned In High School.

18A:71B-85.3 Application of college credits earned in high school.

4.A student who is eligible for an NJ STARS scholarship who earned college credits while enrolled in high school may submit to the county college a transcript from the institution of higher education that awarded the credits. If the county college determines that the student's coursework is equivalent to that offered by the county college, then the county college shall apply the credits toward the award of the student's associate degree under the NJ STARS Program.

L.2008, c.124, s.4.



Section 18A:71B-85.4 - Current Recipients Unaffected; Exceptions.

18A:71B-85.4 Current recipients unaffected; exceptions.

5. a. In the case of a student who is receiving a scholarship under the NJ STARS Program on the effective date of P.L.2008, c.124 (C.18A:71B-85.1 et al.), the scholarship shall be administered and the student shall remain eligible for the program in accordance with the provisions of P.L.2004, c.59 (C.18A:71B-81 et seq.) as the same read before the effective date of P.L.2008, c.124 (C.18A:71B-85.1 et al.); except that a student who is in the first year of county college enrollment shall be required to attain at least a 3.25 cumulative grade point average upon graduation from a county college in order to qualify for the New Jersey Student Tuition Assistance Reward Scholarship II (NJ STARS II) Program and a student who is in the second year of county college enrollment shall be required to attain at least a 3.0 cumulative grade point average upon graduation from a county college to qualify for NJ STARS II.

b.Notwithstanding the provisions of subsection a. of section 4 of P.L.2005, c.359 (C.18A:71B-86.4) to the contrary, in the case of a student who is in the second year of county college enrollment on the effective date of P.L.2008, c.124 (C.18A:71B-85.1 et al.) who attains a cumulative grade point average equal to or greater than 3.0 and less than 3.25 upon graduation from a county college and who meets all other requirements for receipt of an NJ STARS II scholarship, the amount of the scholarship for the student's third academic year of study shall equal up to $3,000 per semester.

L.2008, c.124, s.5.



Section 18A:71B-85.5 - Provision Of Information To Students Relative To Eligibility For Nj Stars.

18A:71B-85.5 Provision of information to students relative to eligibility for NJ STARS.

1. a. In September of each school year, the board of education of a school district or the chief school administrator of a nonpublic school shall provide each student in the 9th grade with general information on the New Jersey Student Tuition Assistance Reward Scholarship (NJ STARS) Program created pursuant to P.L.2004, c.59 (C.18A:71B-81 et seq.).

b.In September of each school year, the board of education of a school district or the chief school administrator of a nonpublic school shall notify each student in the 11th grade who is ranked in the top 25.0% of the class of his potential to qualify for the NJ STARS Program if the student's class rank at the completion of the 11th grade or 12th grade is within the top 15.0% of the class.

The notification shall include information about the rigorous course of study required to qualify for the program.

A student in the 12th grade shall be notified of conditional eligibility for the NJ STARS Program by the Higher Education Student Assistance Authority in accordance with the provisions of section 2 of P.L.2008, c.124 (C.18A:71B-85.1).

c.The notification by the board of education or chief school administrator required pursuant to subsections a. and b. of this section shall be communicated via regular or electronic mail or sent home with the student and include a brief description of the NJ STARS Program and the requirements for eligibility for the program.

L.2009, c.280, s.1; amended 2014, c.55, s.2.



Section 18A:71B-85.5A - Requirements For Scholarship.

18A:71B-85.5a Requirements for scholarship.

3.In the event that a student was notified of eligibility for a scholarship under the NJ STARS Program for the first year of enrollment in a county college in the 2013-2014 academic year based on the student's class rank at the completion of the 11th grade, the student shall be eligible for the scholarship in that academic year if the student meets the requirements of subsection c. of section 5 of P.L.2004, c.59 (C.18A:71B-85). The student shall be eligible for an NJ STARS scholarship after the first year of county college enrollment if the student attains a grade point average of at least 3.0 by the start of the student's second year of county college enrollment and if the student meets the requirements of subsection c. of section 5 of P.L.2004, c.59 (C.18A:71B-85).

L.2014, c.55, s.3.



Section 18A:71B-85.6 - Annual Recruitment Day.

18A:71B-85.6 Annual recruitment day.

5.Each county college is encouraged to host an annual recruitment day and invite a representative from each four-year public and independent institution of higher education in the State for the purpose of recruiting students for the NJ STARS II Program.

L.2012, c.8, s.5.



Section 18A:71B-85.7 - Current Nj Stars Recipients Unaffected.

18A:71B-85.7 Current NJ STARS recipients unaffected.

6.In the case of a student who is receiving a scholarship under the NJ STARS Program on the effective date of P.L.2012, c.8 (C.18A:71B-85.6 et al.) and who graduated from high school prior to 2010, the student shall receive an NJ STARS scholarship in accordance with the provisions of P.L.2004, c.59 (C.18A:71B-81 et seq.) as the same read before the effective date of P.L.2012, c.8 (C.18A:71B-85.6 et al.).

L.2012, c.8, s.6.



Section 18A:71B-86 - Report To Legislature, Governor On Njstars Program; Guidelines Rules, Regulations.

18A:71B-86 Report to Legislature, Governor on NJSTARS Program; guidelines rules, regulations.
6. a. Not later than September 30,2006, the Higher Education Student Assistance Authority shall prepare and submit to the Legislature and the Governor a report on the implementation of the NJ STARS Program at the several county colleges. The report shall, for each college, set forth statistics on and include an analysis of student participation in the program at the college, the amounts of funding provided under the program to students enrolled at the college, the amounts of funding made available to those participating students from State sources other than the NJ STARS Program and from federal and institutional sources, and such other factors as the authority deems to be necessary or useful to the evaluation of the program.

b.The Higher Education Student Assistance Authority shall administer the provisions of this act and shall establish appropriate criteria, procedures, and guidelines for awarding New Jersey Student Tuition Assistance Reward Scholarships to eligible students in accordance with the provisions of this act. The authority shall adopt in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as may be necessary to implement the provisions of this act.

L.2004,c.59,s.6.



Section 18A:71B-86.1 - Short Title.

18A:71B-86.1 Short title.
1.This act shall be known and may be cited as the "New Jersey Student Tuition Assistance Reward Scholarship II (NJ STARS II) Program Act."

L.2005,c.359,s.1.



Section 18A:71B-86.2 - Definitions Relative To Nj Stars II Program.

18A:71B-86.2 Definitions relative to NJ STARS II Program.

2.As used in this act:

"Authority" means the Higher Education Student Assistance Authority established pursuant to N.J.S.18A:71A-3.

"Full-time course of study" in any semester means a course of study that includes at least 12 credit hours, not including any credit hours in a remedial or developmental curriculum, and leads to a degree from a New Jersey four-year public or independent institution of higher education.

"Program" means the New Jersey Student Tuition Assistance Reward Scholarship II (NJ STARS II) Program.

L.2005, c.359, s.2; amended 2012, c.8, s.2.



Section 18A:71B-86.3 - Nj Stars II Program Created.

18A:71B-86.3 NJ STARS II Program created.
3.There is hereby created the New Jersey Student Tuition Assistance Reward Scholarship II (NJ STARS II) Program. It shall be the duty of the Higher Education Student Assistance Authority to administer the program.

L.2005,c.359,s.3.



Section 18A:71B-86.4 - Eligibility For Nj Stars Ii; Scholarship Amounts.

18A:71B-86.4 Eligibility for NJ STARS II; scholarship amounts.

4. a. A scholarship under the NJ STARS II Program shall be applied toward the cost of tuition or in the case of a student who receives a Tuition Aid Grant toward the cost of tuition and fees, subject to the prior application of other grants and scholarships against such costs as provided under paragraph (2) of subsection e. of this section, for an eligible student enrolled in a full-time course of study at a New Jersey four-year public or independent institution of higher education. A scholarship under the NJ STARS II Program shall be paid to the institution in the amount of $1,250 per semester. The cost of a scholarship shall be paid 100% by the State. Any cost of attendance that is not covered by the NJ STARS II scholarship or other available forms of grants and scholarships shall be paid by the student.

b.A student shall be eligible for a scholarship under the NJ STARS II Program for up to four semesters, excluding summer sessions, at a New Jersey four-year public or independent institution of higher education.

c.A student shall be eligible to receive a scholarship under the NJ STARS II Program for the student's third academic year of study if the student: has an annual family income, both taxable and non-taxable, as derived from the Free Application for Federal Student Aid (FAFSA) for the academic year, of less than $250,000; attained an associate's degree from a New Jersey county college; except as otherwise provided pursuant to subsection c. of section 2 and subsection b. of section 3 of P.L.2008, c.124 (C.18A:71B-85.2), received a scholarship under the "New Jersey Student Tuition Assistance Reward Scholarship (NJ STARS) Program Act," P.L.2004, c.59 (C.18A:71B-81 et seq.), for each semester of study in the county college, or was eligible for but did not receive a scholarship under NJ STARS because the student's tuition was fully covered by other State or federal need-based grants or merit scholarships, or was eligible for but did not receive a scholarship under NJ STARS because the student was enrolled while a high school student in county college courses and received an associate's degree in accordance with a joint program offered by the student's school district and a county college; attains a cumulative grade point average of at least 3.25 upon graduation from county college; enrolls in a baccalaureate degree program at a New Jersey four-year public or independent institution of higher education for the third academic year of study in the academic year immediately following the student's attainment of an associate's degree; and meets the criteria set forth in subsection e. of this section. A grade for credits earned during a summer semester shall for the purposes of this subsection be included in the calculation of the cumulative grade point average.

d.A student shall be eligible to receive a scholarship under the NJ STARS II Program for the student's fourth academic year of study if the student: received a scholarship under the NJ STARS II Program for the student's third academic year of study pursuant to subsection c. of this section; based on the student's performance during the third academic year of study, attained a grade point average of at least 3.25; and meets the criteria set forth in subsection e. of this section. A grade for credits earned during a summer semester shall for the purposes of this subsection be included in the calculation of the grade point average for the preceding academic year.

e.To be eligible to receive a scholarship under the NJ STARS II Program, a student shall:

(1)be a State resident pursuant to guidelines established by the authority. Notwithstanding the provisions of section 1 of P.L.1979, c.361 (C.18A:62-4) or any other section of law to the contrary, a dependent child of a parent or guardian who has been transferred to a military installation located in this State shall be considered a resident of this State for the purposes of qualifying for an NJ STARS II scholarship;

(2)have applied for all other available forms of State and federal need-based grants and merit scholarships, exclusive of loans, the full amount of which grants and scholarships shall be applied to tuition, and fee charges if applicable, to reduce the amount of any scholarship that the student shall receive under the provisions of P.L.2005, c.359 (C.18A:71B-86.1 et seq.);

(3)be enrolled in a full-time course of study at a four-year public or independent institution of higher education; and

(4)maintain continuous enrollment in a full-time course of study, unless on medical leave due to the illness of the student or a member of the student's immediate family or emergency leave because of a family emergency, which medical or emergency leave shall have been approved by the four-year public or independent institution of higher education, or unless called to partial or full mobilization for State or federal active duty as a member of the National Guard or a Reserve component of the Armed Forces of the United States.

f.A student who is dismissed for academic or disciplinary reasons from a four-year public or independent institution of higher education shall no longer be eligible for a scholarship under this act. If a student participating in the program is dismissed for disciplinary reasons, the student shall repay in full all amounts received under the program. The four-year public or independent institution of higher education shall be responsible for collecting the repayment, or the amount of any overpayment or other improper payment, of any State awards under the program, in accordance with the provisions of N.J.S.18A:71B-10.

g.A student scholarship under the NJ STARS II Program may be renewed upon the student's filing of a renewal financial aid application and providing evidence that the student has satisfied the requirements pursuant to this section.

L.2005, c.359, s.4; amended 2007, c.214, s.2; 2008, c.124, s.6; 2012, c.8, s.3.



Section 18A:71B-86.4A - Eligibility Of Certain Nj Stars II Recipients.

18A:71B-86.4a Eligibility of certain NJ STARS II recipients.

9.In the case of a student who is receiving a scholarship under the NJ STARS II Program and is in the third academic year of study at a public institution of higher education on the effective date of P.L.2008, c.124 (C.18A:71B-85.1 et al.), the scholarship shall be administered and the student shall remain eligible for the program in accordance with the provisions of P.L.2005, c.359 (C.18A:71B-86.1 et seq.) as the same read before the effective date of P.L.2008, c.124 (C.18A:71B-85.1 et al.).

L.2008, c.124, s.9.



Section 18A:71B-86.4B - Current Nj Stars II Recipients Unaffected.

18A:71B-86.4b Current NJ STARS II recipients unaffected.

7.In the case of a student who is receiving a scholarship under the NJ STARS II Program in the 2011-2012 academic year and is in the third academic year of study or was eligible to receive an NJ STARS II scholarship in the 2011-2012 academic year for the third academic year of study but did not receive the scholarship because the student's tuition or tuition and fees, as applicable, was fully covered by other available forms of State and federal need-based grants and merit scholarships, the student shall receive an NJ STARS II scholarship for the student's fourth academic year of study in accordance with the provisions of P.L.2005, c.359 (C.18A:71B-86.1 et seq.) as the same read before the effective date of P.L.2012, c.8 (C.18A:71B-85.6 et al.).

L.2012, c.8, s.7.



Section 18A:71B-86.5 - Transfer Of Academic Credits.

18A:71B-86.5 Transfer of academic credits.

5.The policies and procedures set forth in the Statewide transfer agreement established pursuant to P.L.2007, c.175 (C.18A:62-46 et seq.) shall govern the transfer of academic credits awarded by a county college to an NJ STARS student who subsequently enrolls in a four-year public institution of higher education and is participating in the NJ STARS II Program at the institution.


L.2005, c.359, s.5; amended 2008, c.124, s.7.



Section 18A:71B-86.6 - Report To Governor, Legislature; Authority Regulations.

18A:71B-86.6 Report to Governor, Legislature; authority regulations.
6. a. Not later than September 30, 2008, the authority shall prepare and submit to the Legislature and the Governor a report on the implementation of the NJ STARS II Program at the four-year public institutions of higher education. The report shall, for each institution, set forth statistics on and include an analysis of student participation in the program at the institution, the amounts of funding provided under the program to students enrolled at the institution, the amounts of funding made available to those participating students from State sources other than the NJ STARS II Program and from federal and institutional sources, and such other factors as the authority deems to be necessary or useful to the evaluation of the program. The report shall set forth the number of students participating in the program Statewide, including such statistical and demographic information as may be relevant and appropriate.

b.The authority shall administer the provisions of this act and shall establish appropriate criteria, procedures, and guidelines for awarding New Jersey Student Tuition Assistance Reward II Scholarships to eligible students in accordance with the provisions of this act. The authority shall adopt in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as may be necessary to implement the provisions of this act.

L.2005,c.359,s.6.



Section 18A:71B-86.7 - Construction Of Act Relative To Application, Admissions Procedures.

18A:71B-86.7 Construction of act relative to application, admissions procedures.

7.Nothing in this act shall be construed to require a four-year public or independent institution of higher education to admit a student eligible for a scholarship under this act or to waive its admission standards and application procedures; except that the institution shall apply the same admission standards and application procedures that it applies to all other transfer students.

L.2005, c.359, s.7; amended 2008, c.124, s.8; 2012, c.8, s.4.



Section 18A:71B-87 - Short Title.

18A:71B-87 Short title.
1.This act shall be known and may be cited as the "Social Services Student Loan Redemption Program Act."

L.2005,c.157,s.1.



Section 18A:71B-88 - Findings, Declarations Relative To Social Services Student Loan Redemption.

18A:71B-88 Findings, declarations relative to social services student loan redemption.
2.The Legislature finds and declares that:

a.A qualified and stable work force in public facilities and nonprofit social services agencies is essential to ensure the provision of quality services to persons in need of services, including persons with mental illness, developmental disabilities or other disabilities, persons in need of substance abuse treatment and juveniles under the custody and care of the Juvenile Justice Commission;

b.These public facilities and social services agencies are currently facing a personnel crisis, which is expected to worsen in the next two decades;

c.The entry-level and on-going salaries offered by these public facilities and social services agencies to direct care professionals are not always competitive with those offered in the private for profit sector, which limits the ability of these facilities and agencies to attract and retain qualified direct care professionals;

d.Loan redemption programs can address the economic hardship of direct care professionals performing critical work in low-paying jobs, who in many instances are forced, because of their high loan debt and low incomes, to reject or abandon employment in the public sector, which is in great need of their skills and knowledge, for employment that is more financially rewarding;

e.The departure of these skilled direct care professionals from the public and nonprofit sector is, in many cases, a loss to their own sense of personal fulfillment, to the consumers that they serve, and to society at large; and

f.The establishment by this State of a loan redemption program for direct care professionals employed in public facilities and nonprofit agencies that contract with the Department of Human Services and the Juvenile Justice Commission is essential to address the need for the continued provision of high-quality services by these skilled and knowledgeable professionals.

L.2005,c.157,s.2.



Section 18A:71B-89 - Definitions Relative To Social Sciences Student Loan Redemption.

18A:71B-89 Definitions relative to social sciences student loan redemption.
3.As used in this act:

"Approved course of study" means: an undergraduate program leading to a bachelor's degree offered by a four-year public or independent institution of higher education; or a graduate program leading to a master's degree, which is offered by a public or independent institution of higher education, in a human services discipline such as social work, psychology or counseling, or a health-related profession such as occupational, physical or speech therapy.

"Approved employment" means postgraduate, full-time employment as a direct care professional in a qualified facility. The term shall not include a paid student internship, paid fellowship, volunteer service or employment before graduation.

"Authority" means the Higher Education Student Assistance Authority established pursuant to N.J.S.18A:71A-3.

"Direct care professional" means a professional staff member at a qualified facility who provides one or more of the following services to eligible persons: counseling; physical, occupational, recreational or speech therapy; case management; vocational training; assistance with activities of daily living; medication management; budgeting assistance; addiction treatment services; nutrition; and other clinical services.

"Eligible student loan expenses" mean the cumulative total of the annual student loans, covering the cost of attendance while enrolled in an approved course of study. Interest paid or due on student loans that a program participant has taken out for use in paying the costs of attendance at an institution of higher education shall be considered eligible for reimbursement under the program.

"Program" means the Social Services Student Loan Redemption Program established pursuant to this act.

"Program participant" means a person who meets the requirements of the program.

"Qualified facility" means:

a.a facility operated by the Department of Human Services that provides direct care services to persons served by the department;

b.a county psychiatric hospital;

c.a facility operated by the Juvenile Justice Commission;

d.a veterans' memorial home operated by the Department of Military and Veterans' Affairs; and

e.a nonprofit agency in the State that contracts with the Department of Human Services or the Juvenile Justice Commission to provide direct care services to persons served by the department or commission.

L.2005,c.157,s.3.



Section 18A:71B-90 - Social Services Student Loan Redemption Program.

18A:71B-90 Social Services Student Loan Redemption Program.
4.There is established the Social Services Student Loan Redemption Program within the Higher Education Student Assistance Authority.

The purpose of the program is to address the current and projected critical shortage of direct care professionals in the State by providing an incentive for persons to engage in employment at certain public facilities, and nonprofit social services agencies under contract with the Department of Human Services or the Juvenile Justice Commission, so as to ensure that State residents who are in need of direct care services at these facilities and agencies have sufficient, qualified professional staff in order to provide the needed services.

The program shall provide loan redemption to finance the undergraduate or graduate study of program participants in exchange for full-time employment as a direct care professional at a qualified facility following completion of an approved course of study.

L.2005,c.157,s.4.



Section 18A:71B-91 - Eligibility For Participation In Program.

18A:71B-91 Eligibility for participation in program.
5.To be eligible to participate in the program, a direct care professional shall:

a.be a resident of the State and maintain domicile in the State during participation in the program;

b.have successfully completed an approved course of study within a one-year period prior to being hired as a full-time direct care professional at a qualified facility;

c.have been initially hired as a full-time direct care professional at a qualified facility on or after the date of enactment of this act; and

d.have an outstanding balance with a State or federal student loan program and not be in default on any student loan.

L.2005,c.157,s.5.



Section 18A:71B-92 - Application For Loan Redemption.

18A:71B-92 Application for loan redemption.
6.An eligible direct care professional may apply to the authority for a loan redemption in such a manner as the authority prescribes and shall include all information and documentation required by the authority.

a.A program participant shall enter into a written contract with the authority to participate in the program. The contract shall specify the duration of the applicant's required service and the total amount of eligible student loan expenses to be redeemed by the State in return for service.

b.The redemption of loans under the program shall not exceed $5,000 of principal and interest of eligible student loan expenses for each full year of service satisfactorily completed by the program participant. The total loan redemption amount for a program participant, for four years of service, shall not exceed $20,000. No amount of loan redemption shall be provided for service performed for less than a full year.

c.The period of service shall commence on or after the date of enactment of this act.

L.2005,c.157,s.6.



Section 18A:71B-93 - Nullification Of Redemption Contract.

18A:71B-93 Nullification of redemption contract.
7. a. A program participant who has entered into a redemption contract with the authority may nullify that contract by submitting written notification to the authority and assuming full responsibility for repayment of the full amount of the participant's loan or that portion of the loan that has not been redeemed by the State in return for partial fulfillment of the contract.

b.In the case of a program participant's death or total or permanent disability, the authority shall nullify the service obligation of the participant, thereby terminating the participant's service obligation; or where continued enforcement of the contract may result in extreme hardship, the authority may nullify or suspend the participant's service obligation.

L.2005,c.157,s.7.



Section 18A:71B-94 - Loan Forgiveness Awards.

18A:71B-94 Loan forgiveness awards.
8.The authority shall grant loan forgiveness awards subject to the availability of funds appropriated for this purpose, of which funds, 80% shall be allocated to provide loan redemption to finance the undergraduate study of program participants and 20% shall be allocated to provide loan redemption to finance the graduate study of program participants.

L.2005,c.157,s.8.



Section 18A:71B-95 - Annual Report.

18A:71B-95 Annual report.
9.The authority shall annually submit a report on the program to the Governor and the chairmen of the Senate Budget and Appropriations, Assembly Appropriations, Senate Health, Human Services and Senior Citizens, and Assembly Health and Human Services committees, or their successor committees. The report shall be submitted no later than August 1 of each year and shall include, but not be limited to, the following information for the prior fiscal year:

a.the total number of participants receiving loan redemption under the program;

b.the approved course of study of each of the participants; and

c.the total number of participants who withdrew from the program and failed to complete the program's employment requirement.

L.2005,c.157,s.9.



Section 18A:71B-96 - Rules, Regulations.

18A:71B-96 Rules, regulations.
10. The Higher Education Student Assistance Authority, in consultation with the Commissioner of Human Services and the executive director of the Juvenile Justice Commission, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall adopt rules and regulations necessary to implement the provisions of this act, including eligibility criteria for the program, procedures for determining the amount of the loan redemption award, and the types of direct care professional positions that qualify for the program.

L.2005,c.157,s.10.



Section 18A:71B-97 - Filling Of Direct Care Professional Position With Persons Having Degrees.

18A:71B-97 Filling of direct care professional position with persons having degrees.
11. To better ensure the effectiveness of the program, any agency of the State, any political subdivision thereof, and any nonprofit agency in the State, that operates a qualified facility, or provides services under contract funded in whole or in part with State funds at a qualified facility shall make the greatest possible good faith effort to fill any direct care professional position at the qualified facility with a person having an undergraduate or graduate degree in a human services discipline, such as social work, psychology or counseling, or in a health-related profession such as occupational, physical, or speech therapy.

L.2005,c.157,s.11.



Section 18A:71B-98 - Short Title.

18A:71B-98 Short title.

1.This act shall be known, and may be cited, as the "Military Dependents Scholarship Fund Act."

L.2015, c.117, s.1.



Section 18A:71B-99 - Military Dependents Scholarship Fund.

18A:71B-99 Military Dependents Scholarship Fund.

2. a. There is established in the Higher Education Student Assistance Authority a nonlapsing fund which shall be known as the Military Dependents Scholarship Fund. The fund shall be administered by the board of trustees established pursuant to section 3 of this act.

b.The fund shall consist of: all moneys appropriated by the Legislature for inclusion in the fund; investment earnings of the fund; and moneys contributed to the fund by private sources, to be used for the purposes of this act.

c.The moneys in the fund shall be invested and reinvested by the Director of the Division of Investment in the Department of the Treasury.

L.2015, c.117, s.2.



Section 18A:71B-100 - Board Of Trustees.

18A:71B-100 Board of trustees.

3. a. The board of trustees of the Military Dependents Scholarship Fund shall consist of the State Adjutant General, or a designee, the State Treasurer, or a designee, the executive director of the Higher Education Student Assistance Authority, or a designee, the Secretary of Higher Education, or a designee, and nine public members appointed as follows: two by the President of the Senate, who shall not be of the same political party, two by the Speaker of the General Assembly, who shall not be of the same political party, and five by the Governor, with the advice and consent of the Senate, no more than three of whom shall be of the same political party. At least five of the public members shall be persons who were directly affected by Operation Noble Eagle, Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn. Two of the public members shall be named by the Governor to serve as co-chairpersons of the board.

b.Each public member of the board shall serve for a term of three years and until a successor shall have been appointed and qualified; except that of the first members appointed, two shall serve for one year, three shall serve for two years and four shall serve for three years. Any vacancy in the membership of the board shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

c.Members of the board shall serve without compensation. Reasonable expenses of the board shall be paid out of the fund proceeds, subject to approval by the State Treasurer.

d.The board shall have the following duties and responsibilities:

(1)determine eligibility for a scholarship from the fund;

(2)determine the amount of each scholarship award;

(3)report annually to the Governor and the Legislature on the performance of its duties in accordance with the provisions of this act;

(4)solicit and raise private funds to finance the Military Dependents Scholarship program; and

(5)receive and disburse such contributions to the fund as may be forthcoming from private and public sources.

L.2015, c.117, s.3.



Section 18A:71B-101 - Awarding Of Scholarships.

18A:71B-101 Awarding of scholarships.

4. a. The board of trustees is authorized to award scholarships from the fund for the costs of undergraduate study at a public or independent institution of higher education to the spouse, child, or other eligible dependent of a New Jersey resident who is killed, officially listed as "Missing in Action" by the United States Department of Defense, or totally and permanently disabled as certified by the United States Department of Veterans Affairs as a consequence of Operation Noble Eagle, Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn.

b.Scholarships from the fund may be awarded annually upon proper application by any student who qualifies under the criteria established by the authority.

L.2015, c.117, s.4.



Section 18A:71B-102 - Qualifications For Award Of Scholarship.

18A:71B-102 Qualifications for award of scholarship.

5. a. A Military Dependents Scholarship shall not be awarded to an applicant unless the applicant has demonstrated to the satisfaction of the board that the applicant:

(1)will be or is enrolled in a full-time undergraduate program of study leading to a degree at an institution of higher education; and

(2)has complied with all rules and regulations adopted pursuant to this act for the award, regulation and administration of scholarships from the fund.

b.Eligibility for a Military Survivors Scholarship, in the case of a spouse or other eligible dependent, shall be limited to a period of 15 years from the date of death of the person, the date the person is officially listed as "Missing in Action" or the date upon which the person is certified to have been totally and permanently disabled for initial receipt of the benefits under the program. In the case of a dependent child, eligibility shall be limited to a period of eight years following graduation from high school.

L.2015, c.117, s.5.



Section 18A:71B-103 - Rules, Regulations.

18A:71B-103 Rules, regulations.

6.The Higher Education Student Assistance Authority, in consultation with the Secretary of Higher Education, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act, including establishing criteria for eligibility for a scholarship from the fund and procedures for determining the amount of each scholarship award.

L.2015, c.117, s.6.



Section 18A:71C-1 - Administration By The Authority.

18A:71C-1 Administration by the authority.

18A:71C-1. Administration by the authority.

It shall be the duty of the authority to administer the Federal Family Education Loan Program for this State. The authority shall adopt rules and regulations, and prescribe and provide appropriate forms for application as may be necessary or appropriate for administering the programs of a State guaranty agency, pursuant to 20 U.S.C.s.1071 et seq.

As used in this act:

"Federal Family Education Loan" (FFEL) program means the programs of the United States government making low interest loans available to students or parents of students to pay for their cost of attending post-secondary institutions established pursuant to 20 U.S.C.s.1071.

"Federal loan" or "FFEL Loan" means any loan made under the FFEL program.

"Guaranty agency" means any State agency or not-for-profit corporation which has entered into an agreement with the United States Secretary of Education to guarantee loans made under the FFEL program and which guarantees loans to eligible residents and nonresidents of this State.

L.1999,c.46,s.1.



Section 18A:71C-2 - Application; Grounds For Approval.

18A:71C-2 Application; grounds for approval.

18A:71C-2. Application; Grounds for Approval.

Any application for a federal loan under this article shall be submitted to the authority for its approval, and the authority shall approve the application only if it finds that the applicant is an eligible borrower under the "Higher Education Act of 1965," Pub.L.89-329 (20 U.S.C.s.1001 et seq.), and implementing rules and regulations, and has complied with all rules adopted by the authority pursuant to this article in connection with the granting of the loans.

L.1999,c.46,s.1.



Section 18A:71C-3 - Approval And Granting Of Federal Loan.

18A:71C-3 Approval and granting of federal loan.

18A:71C-3. Approval and Granting of Federal Loan.

Upon approval by the authority of a federal loan application, any eligible lender may make a loan as approved and upon the terms and conditions required under this article, but no moneys shall be advanced or paid under any loan until the applicant has satisfied the authority, and the eligible institution certifies to the lender that the applicant, or the person on behalf of whom the parent is the applicant, has been admitted to, or is in regular attendance and in good standing at, an eligible institution located in this State or elsewhere. Any lender making a loan shall cooperate with the authority in supervising the use of credit in accordance with its purposes. If disbursement of loan proceeds is in the form of a check, the check representing the loan proceeds shall be made payable to the applicant and the eligible institution jointly, except when the applicant is attending an eligible institution not located in the United States, in which instance the check may be made payable to the applicant only. Disbursement may also be made by master check, electronic funds transfer, or other methods permitted under 20 U.S.C.s.1071 et seq.

L.1999,c.46,s.1.



Section 18A:71C-4 - Federal Loan Evidenced By Note; Interest Rate; Method Of Payment; Security.

18A:71C-4 Federal loan evidenced by note; interest rate; method of payment; security.

18A:71C-4. Federal Loan Evidenced by Note; Interest Rate; Method of Payment; Security.

Each federal loan made under this article shall:

a.be evidenced by a note or other obligation approved by the authority;

b.bear interest at a rate not exceeding the maximum percentage per annum permitted under 20 U.S.C.s.1071 et seq. and implementing rules and regulations;

c.be payable in such manner or in such installments as permitted under 20 U.S.C.s.1071 et seq. and implementing rules and regulations; and

d.be secured only by the personal liability of the maker, and not by any endorsers, co-maker's collateral, or other security, except as may be permitted under 20 U.S.C.s.1071 et seq. and implementing rules and regulations.

L.1999,c.46,s.1.



Section 18A:71C-5 - Extension And Refinancing Of Federal Loans.

18A:71C-5 Extension and refinancing of federal loans.

18A:71C-5. Extension and Refinancing of Federal Loans.

Any loan made under this article may be extended or refinanced at the discretion of the lender without affecting the obligation of the authority hereunder for such period and under such terms as permitted under 20 U.S.C.s.1071 et seq. and implementing rules and regulations, and any loan may be reduced at any time at the option of the borrower.

L.1999,c.46,s.1.



Section 18A:71C-6 - Purchase Of Notes.

18A:71C-6 Purchase of notes.

18A:71C-6. Purchase of Notes.

Whenever any approved note, including notes held by the authority in the Higher Education Student Assistance Fund, or any installment thereon, shall be in default as defined under 20 U.S.C.s.1071 et seq., upon the death or total and permanent disability of the borrower, or upon any other reason for payment of a claim permitted under 20 U.S.C.s.1071 et seq., the authority shall, upon the demand of a lender and subject to a lender's meeting federal and authority due diligence requirements, purchase the note by paying to the lender or by transferring to the Higher Education Student Assistance Fund out of the Loan Reserve Fund, the amount of principal, interest and other permissible charges then due and owing on the note, as herein provided.

L.1999,c.46,s.1.



Section 18A:71C-7 - Falsely Securing Federal Loan A Misdemeanor; Penalty.

18A:71C-7 Falsely securing federal loan a misdemeanor; penalty.

18A:71C-7. Falsely Securing Federal Loan a Misdemeanor; Penalty.

Any person who, having obtained a federal loan under this act, solicits, applies for, or accepts another such loan, except as specifically authorized in this act, and any person who knowingly or willfully furnishes any false or misleading information for the purpose of obtaining a loan, or of enabling another to obtain a loan, under this act, shall be guilty of a crime of the fourth degree.

L.1999,c.46,s.1.



Section 18A:71C-8 - Repayment Compromises, Modifications And Other Determinations Made By Authority.

18A:71C-8 Repayment Compromises, modifications and other determinations made by authority.

18A:71C-8. Repayment Compromises, Modifications and Other Determinations Made by Authority.

The authority may, with respect to the exercise of its functions related to loans guaranteed by it under this article, to the extent consistent with 20 U.S.C.s.1071 et seq. and notwithstanding the provisions of any other law to the contrary:

a.consent to the modification, with respect to rate of interest, time of payment of principal or interest or any portion thereof, or other provisions of any note, or any instrument securing a loan which has been guaranteed by the authority;

b.authorize payment or compromise, subject to the approval or approvals required under the authority's write off and compromise procedures, of any claim upon or arising as a result of any such guaranty; and

c.authorize payment, compromise, waiver or release, of any debt, right, title, claim, lien or demand, however acquired, including any equity or right of redemption, and the waiver or release of any debt, right, title, claim, lien or demand including any equity or right of redemption shall be sufficient if executed by the executive director or designee on behalf of the authority. The register or county clerk of any county and the clerk of any court is hereby authorized to cancel of record any lien, including, but not limited to, judgments, chattel mortgages and conditional sales agreements whenever the document evidencing the cancellation or request for cancellation is signed by the executive director or designee on behalf of the authority. The register and the clerk of any county are authorized to record any documents of the authority signed by the executive director or designee.

L.1999,c.46,s.1.



Section 18A:71C-9 - Contracts, Promissory Notes, Made By Minor, Valid And Binding.

18A:71C-9 Contracts, promissory notes, made by minor, valid and binding.

18A:71C-9. Contracts, Promissory Notes, made by Minor, Valid and Binding.

Any contract, promissory note, or other written obligation made by any minor to repay or secure payment of a loan made under this article, payment whereof is guaranteed or insured by the authority, or which forms part of the same transaction as the making of the loan shall, notwithstanding any provision of law to the contrary, be as valid and binding as if the person were at the time of the making and execution 18 years of age, and it may be enforced in any action or proceeding by or against the person in his own name, and shall be valid without the consent of the parent or guardian of the person, and the person shall not disaffirm the instrument because of his age, nor shall the person hereafter interpose the defense that he is, or was, at the time of the making and execution, a minor in any action or proceeding arising out of any such loan.

L.1999,c.46,s.1.



Section 18A:71C-10 - Deduction Of Overdue Student Loan Payments From Wages Of Employees Of The State, Institution Of Higher Education And Public Authorities.

18A:71C-10 Deduction of overdue student loan payments from wages of employees of the state, institution of higher education and public authorities.

18A:71C-10. Deduction of Overdue Student Loan Payments From Wages of Employees of the State, Institution of Higher Education and Public Authorities.

Whenever any officer or employee of the State of New Jersey, a public institution of higher education in this State now or hereafter established or authorized by law, any independent institution of higher education in this State now or hereafter established that receives State funds, or any public authority established pursuant to State law, has failed to make scheduled payments to the Higher Education Student Assistance Authority on any note held by that authority pursuant to N.J.S.18A:71C-6, there shall be deducted from the wages of the employee the full amount of both any arrears payment and any schedule payment due to the Higher Education Student Assistance Authority until such time as the note is fully satisfied.

In the case of State officers or employees on the centralized regular bi-weekly payroll, the Department of the Treasury shall make the deduction and shall transmit the payments to the Higher Education Student Assistance Authority, but the Department of the Treasury shall retain an amount, as established by regulation of the authority, of the moneys collected to defray the cost of collection.

In the case of officers and employees not on the centralized regular bi-weekly payroll, the chief financial officer of the institution or the public authority shall make the deduction and transmit the payments to the Higher Education Student Assistance Authority, but the institution or public authority shall retain an amount, as established by regulations of the Higher Education Student Assistance Authority, of the moneys collected to defray the cost of collection.

L.1999,c.46,s.1.



Section 18A:71C-11 - Regulations.

18A:71C-11 Regulations.

18A:71C-11. Regulations.

The Department of the Treasury and the authority shall jointly promulgate regulations concerning the procedures and methods to be employed for the implementation of the provisions of this act concerning deductions for overdue student loan payments from wages. The regulations shall be consistent with all federal requirements or limitations regarding any information utilized in any collection, and shall in addition provide for due notice to the employee of an opportunity for a hearing upon request prior to any collection.

L.1999,c.46,s.1.



Section 18A:71C-12 - Deduction Of Overdue Student Loan Payments From Wages Of County And Municipal Employees.

18A:71C-12 Deduction of overdue student loan payments from wages of county and municipal employees.

18A:71C-12. Deduction of Overdue Student Loan Payments from Wages of County and Municipal Employees.

Whenever any officer or employee of a county or municipality has failed to make scheduled payments to the authority on any note held by the authority pursuant to N.J.S.18A:71C-6, the chief financial officer of the appropriate local unit shall deduct from the wages of the employee the full amount of both any arrears payment and any scheduled payment due to the authority, but the local unit shall retain an amount not to exceed 1% of the moneys collected to defray the cost of collection.

L.1999,c.46,s.1.



Section 18A:71C-13 - Guidelines For Payment Of Arrearages.

18A:71C-13 Guidelines for payment of arrearages.

18A:71C-13. Guidelines for Payment of Arrearages.

The Division of Local Government Services in the Department of Community Affairs, in conjunction with the Department of the Treasury and the Higher Education Student Assistance Authority, shall prepare guidelines concerning the procedures and methods to be employed by local units for the implementation of N.J.S.18A:71C-12. The guidelines, and all actions taken by local units, shall be consistent with all federal regulations and limitations regarding any information utilized in any collection.

L.1999,c.46,s.1.



Section 18A:71C-14 - Deduction Of Overdue Student Loan Payments From Wages Of Certain Boards Or Authorities.

18A:71C-14 Deduction of overdue student loan payments from wages of certain boards or authorities.

18A:71C-14. Deduction of Overdue Student Loan Payments From Wages of Certain Boards or Authorities.

Whenever any officer or employee of a local board of education, a county or municipal board of health or an autonomous authority created by a county or municipality pursuant to statute has failed to make scheduled payments to the Higher Education Student Assistance Authority on any note held by that authority pursuant to N.J.S.18A:71C-6, the board or autonomous authority shall deduct from the wages of the employee the full amount of both any arrears payment and any scheduled payment due to the Higher Education Student Assistance Authority until such time as the note is fully satisfied. The board or autonomous authority shall transmit the payments to the Higher Education Student Assistance Authority, but the board or autonomous authority may retain an amount of the moneys collected as established by regulations of the Higher Education Student Assistance Authority to defray the cost of collection.

L.1999,c.46,s.1.



Section 18A:71C-15 - Guidelines For Payment Of Arrearages.

18A:71C-15 Guidelines for payment of arrearages.

18A:71C-15. Guidelines for Payment of Arrearages.

The Department of Education and the Division of Local Government Services in the Department of Community Affairs, in conjunction with the Department of the Treasury and the Higher Education Student Assistance Authority, shall prepare guidelines concerning the procedures and methods to be employed by boards and autonomous authorities for the implementation of N.J.S.18A:71C-14. The guidelines, and all actions taken by a board or autonomous authority pursuant to this act, shall be consistent with all federal regulations or limitations regarding any information utilized in any collection.

L.1999,c.46,s.1.



Section 18A:71C-16 - Deduction Of Overdue Student Loan Payments From Wages Of Employees Of The Private Sector.

18A:71C-16 Deduction of overdue student loan payments from wages of employees of the private sector.

18A:71C-16. Deduction of Overdue Student Loan Payments From Wages of Employees of the Private Sector.

Whenever any officer or employee or any employer within or outside this State not described in N.J.S.18A:71C-10, N.J.S.18A:71C-12 or N.J.S.18A:71C-14 has failed to make scheduled payments to the Higher Education Student Assistance Authority on any note or other written obligation held by that authority, there shall be deducted from the wages of the employee the full amount of both any arrears payment and any scheduled payment due to the Higher Education Student Assistance Authority until such time as the note or other written obligation is fully satisfied.

The employer shall retain an amount, as established by regulations promulgated jointly by the Department of the Treasury and the Higher Education Student Assistance Authority, of the moneys collected to defray the cost of collection.

An employer may not discharge from employment, refuse to employ, or take disciplinary action against an individual subject to wage deduction in accordance with this section by reason of the fact the individual's wages have been subject to wage deduction under this section, and the individual may sue in a State court of competent jurisdiction any employer who takes this action. The court shall award attorneys' fees to a prevailing employee and, in its discretion, may order reinstatement of the individual, award punitive damages and back pay to the employee, or order another remedy as may be reasonably necessary.

L.1999,c.46,s.1.



Section 18A:71C-17 - Lien Not Treated As Wage Execution.

18A:71C-17 Lien not treated as wage execution.

18A:71C-17. Lien Not Treated as Wage Execution.

The lien against an employee's wages undertaken pursuant to N.J.S.18A:71C-10, N.J.S.18A:71C-12, N.J.S.18A:71C-14 and N.J.S.18A:71C-16 shall not be considered an execution against wages pursuant to N.J.S.2A:17-52, and shall not prevent the simultaneous satisfaction of an execution from the amount of wages remaining after the satisfaction of this debt.

L.1999,c.46,s.1.



Section 18A:71C-18 - Exchange Of Information With Other State Departments And Agencies.

18A:71C-18 Exchange of information with other State departments and agencies.

18A:71C-18. Exchange of Information with Other State Departments and Agencies.

The authority may use the following procedures to locate borrowers who have failed to make scheduled payments to the authority on any note held by the authority:

a.the authority may furnish the name and Social Security number of a delinquent or defaulted borrower to the Division of Pensions and Benefits, the Division of Taxation, the Division of Motor Vehicles, the Department of Human Services, the Casino Control Commission, and any State professional or licensing board or body. Except as prohibited by federal or State law, these departments, divisions, boards, and bodies shall return to the authority the address of any borrower or the address of the employer of any borrower that appears in its most recent records;

b.the authority may furnish the name and Social Security number of any delinquent or defaulted borrower to the Department of Labor. Except as prohibited by federal or State law, the Department of Labor shall return to the authority the address of the employer of any such borrower that appears in its most recent records;

c.the authority shall reimburse the department, division, board or body listed in subsections a. and b. of this section for any costs associated with services performed pursuant to this section. Information furnished to the authority by the entities listed in subsections a. and b. shall be considered confidential and shall not be disclosed except to a federal department or agency entitled to the information because the disclosure is necessary for the proper administration of this article.

L.1999,c.46,s.1.



Section 18A:71C-19 - Professional Or Occupational Misconduct.

18A:71C-19 Professional or occupational misconduct.

18A:71C-19. Professional or Occupational Misconduct.

a.Notwithstanding provisions of any law to the contrary, any State professional or occupational licensing board shall define a borrower's delinquent or default status of any loan made or guaranteed by the authority as misconduct punishable by the denial, suspension, or revocation of the borrower's professional or occupational license by that board.

b.For the purposes of this section:

"License" means the whole or part of any State agency permit, certificate, approval, registration, charter or similar form of permission to engage in a profession, trade, business or occupation and any notification required to be made to any State agency that a profession, trade, business or occupation is being engaged in or is expected to be commenced; provided that "license" shall not include any original charter or certificate of incorporation granted by any State agency;

"State agency" means the legislative or executive branch of the State, including, but not limited to, any department, board, bureau, commission, division, office, council, agency, or instrumentality thereof, or independent agency, public authority or public benefit corporation.

L.1999,c.46,s.1.



Section 18A:71C-20 - Deductions Of Overdue Payments From State Lottery Winnings.

18A:71C-20 Deductions of overdue payments from State lottery winnings.

18A:71C-20. Deductions of Overdue Payments from State Lottery Winnings.

a.The Director of the Division of State Lottery in the Department of the Treasury and the executive director shall initiate an ongoing data exchange in the Office of Telecommunications and Information Systems in the Department of the Treasury before a payment is made of a State lottery prize in excess of $1,000.

b.The executive director shall periodically supply the Office of Telecommunications and Information Systems with a list of those individuals with delinquent or defaulted student loan repayments to the authority.

c.The Director of the Division of State Lottery shall promptly provide the Office of Telecommunications and Information Systems with a prize winners list, which shall include the prize claimant's name, address and Social Security number and the amount of the pending payment.

d.The Office of Telecommunications and Information Systems shall cross check the lottery list with the data supplied by the executive director for a Social Security number match. If a match is made, the Office of Telecommunications and Information Systems shall notify the authority.

e.If a lottery prize claimant is on the list of individual delinquents or in default of a student loan, the authority shall promptly notify the Department of the Treasury and the Division of the State Lottery of the claimant's name, address, Social Security number and the outstanding amount of the student loan. The Department of the Treasury shall, after withholding any appropriate amount for income tax or such other withholdings as may be required under federal or State law, withhold this amount from the pending lottery payment and transmit this amount to the authority. If the amount of the student loan outstanding is greater than the amount available from the lottery payment, the entire amount available shall be transmitted to the authority.

f.Any of the claimant's lottery prize funds remaining after withholding pursuant to subsection e. of this section shall be paid to the claimant in accordance with lottery procedures.

g.The State Treasurer in consultation with the authority shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purpose of this section including, but not limited to, regulations providing for prompt notice to any prize winner from whose award the Department of the Treasury seeks to withhold funds of the amount to be withheld and the reason therefor and providing the prize winner with the opportunity for a hearing upon request prior to the disposition of any funds. The State Treasurer shall also provide, by regulation, safeguards against the disclosure or inappropriate use of any personally identifiable information regarding any person obtained pursuant to this section. For purposes of this section, "prompt notice" shall mean within 14 days or less.

L.1999,c.46,s.1.



Section 18A:71C-21 - College Loans To Assist State Students Loan Program.

18A:71C-21 College loans to assist state students loan program.

18A:71C-21. College Loans to Assist State Students Loan Program.

There is hereby established within the authority a New Jersey College Loans to Assist State Students (NJCLASS) Loan Program. Under the NJCLASS Loan Program, the authority shall make loans available in such amounts as necessary to ensure that student loans remain generally available to, or for the benefit of, eligible students who are not eligible for, or have additional financial need beyond, a federally insured student loan and who meet the eligibility criteria set forth in N.J.S.18A:71C-27.

L.1999,c.46,s.1.



Section 18A:71C-22 - College Loans To Assist State Students Loan Fund.

18A:71C-22 College loans to assist State Students Loan Fund.
18A:71C-22 College loans to assist State Students Loan Fund.

a.The authority shall establish and maintain a special fund called the "New Jersey College Loans to Assist State Students (NJCLASS) Loan Fund" in which there shall be deposited: (1) all funds received by the authority from the sale of State bonds as provided by law; (2) all moneys appropriated by the State for the purpose of the fund; (3) all funds contributed to the authority by private sources, to be used for the purposes of this article; and (4) any other moneys or funds of the authority, including the proceeds of bonds, bond anticipation notes, and other obligations issued by the authority, which it determines to deposit therein. Moneys in the NJCLASS Loan Fund shall be held and applied to make loans pursuant to this article and to pay for the costs of administering the NJCLASS Loan Program.

b.The sum total of all funds on deposit in the NJCLASS Loan Fund shall be maintained in the amount determined by the authority to be necessary to fulfill its responsibilities as set forth in this article.

c.Moneys in the NJCLASS Loan Fund at any time in excess of the NJCLASS Loan Program requirements, whether by reason of investment or otherwise, may be withdrawn at any time by the authority and transferred to any other fund or account of the authority.

d.Moneys at any time in the NJCLASS Loan Fund may be invested in any direct obligations of, or obligations as to which the principal and interest thereof is guaranteed by, the United States of America or such other obligations as the authority may approve.

L.1999,c.46,s.1.



Section 18A:71C-23 - Eligible Borrower.

18A:71C-23 Eligible borrower.

18A:71C-23. Eligible Borrower.

Loans under the NJCLASS Loan Program may be made to eligible borrowers. An eligible borrower is an eligible student or any parent, spouse, legal guardian or other relative providing financial support for a dependent eligible student. The authority shall set maximum loan amounts for each participant based on such factors as the cost of attending the particular institution, family income, value of family assets or other factors the authority may consider relevant. The loans may be secured by such endorsement, co-maker's collateral or other security as may be required by rules and regulations established by the authority.

L.1999,c.46,s.1.



Section 18A:71C-24 - Eligible Institution.

18A:71C-24 Eligible institution.

18A:71C-24. Eligible Institution.

Unless restricted by the authority by regulations, "eligible institution" means, for the purposes of this article only, an institution of higher education licensed by the appropriate agency or department and accredited or preaccredited by a nationally recognized accrediting association. Eligible institutions shall also include certain proprietary institutions but only for degree granting programs approved by the commission or for other proprietary institutions as determined by the authority.

L.1999,c.46,s.1.



Section 18A:71C-25 - Maximum Loan Amounts.

18A:71C-25 Maximum loan amounts.

18A:71C-25. Maximum Loan Amounts.

The authority shall establish maximum annual loan amounts and maximum total loan amounts which may be made under the NJCLASS Loan Program; however, the amount of a NJCLASS Loan Program loan may not exceed, in combination with other financial aid, the total education costs of attending an eligible institution as determined by that institution plus the amount of interest payments which may be deferred pursuant to N.J.S.18A:71C-26.

L.1999,c.46,s.1.



Section 18A:71C-26 - Accrual Of Interest; Payment.

18A:71C-26 Accrual of interest; payment.

18A:71C-26. Accrual of Interest; Payment.

Interest on each NJCLASS Loan Program loan shall accrue from the date of the making of the loan; however, the payment of the principal or the interest or both may be deferred until a time or times determined by the authority. The rate of interest on each loan shall be determined by the authority.

L.1999,c.46,s.1.



Section 18A:71C-27 - Student Eligibility.

18A:71C-27 Student eligibility.

18A:71C-27. Student Eligibility.

a.Unless otherwise restricted by the authority by regulation, an eligible student under the NJCLASS Loan Program shall:

(1)be a New Jersey resident enrolled on at least a part-time basis as an undergraduate or graduate student in an eligible institution in New Jersey; or

(2)be a New Jersey resident enrolled on at least a part-time basis as an undergraduate or graduate student in an eligible institution outside of New Jersey; or

(3)reside outside the State and be enrolled on at least a part-time basis as an undergraduate or graduate student in an eligible institution in New Jersey.

b.To be eligible for a NJCLASS loan financed in whole or in part by qualified student loan bonds, as described under section 144(b) of the Federal Internal Revenue Code of 1986, 26 U.S.C.s.144(b), the student in addition to meeting the requirements of subsection a. of this section, shall meet the eligibility criteria described in section 144(b) of the Federal Internal Revenue Code of 1986, 26 U.S.C.s.144(b), or not be in violation of any other criteria which would result in the bonds no longer to be qualified under section 144(b) of the Federal Internal Revenue Code of 1986, 26 U.S.C.s.144(b).

L.1999,c.46,s.1.



Section 18A:71C-28 - Limitations On Program; Fees.

18A:71C-28 Limitations on program; fees.

18A:71C-28. Limitations on Program; Fees.

a.The authority may limit the number of students who receive NJCLASS Loan Program loans for attendance at any educational institution with a default rate exceeding the standard which will be set by the authority.

b.The authority may place a limitation upon the number of NJCLASS Loan Program loans made pursuant to this article, if, in its judgment, a limitation is necessary to preserve the fiscal viability of the fund.

c.The authority may establish and collect a fee, to be paid by each eligible borrower under the NJCLASS Loan Program to assist in the support of the administration of the NJCLASS Loan Program by the authority and to assist in covering the cost of loan defaults.

L.1999,c.46,s.1.



Section 18A:71C-29 - Applicability Of Information Exchange, Collection Procedures, Repayment Determinations And Other Federal Provisions.

18A:71C-29 Applicability of information exchange, collection procedures, repayment determinations and other federal provisions.

18A:71C-29. Applicability of Information Exchange, Collection Procedures, Repayment Determinations and Other Federal Provisions.

Unless expressly limited to federal programs, the information exchange, wage withholding, collection procedures, repayment determinations, and other provisions set forth under article 1 of this part shall apply to the NJCLASS Loan Program.

L.1999,c.46,s.1.



Section 18A:71C-30 - Act Not To Affect Higher Education Student Assistance Fund.

18A:71C-30 Act not to affect higher education student assistance fund.

18A:71C-30. Act Not to Affect Higher Education Student Assistance Fund.

Nothing in this article shall be construed to limit the power of the authority to establish and maintain the Higher Education Student Assistance Fund or to alter the terms and conditions of loans made to students under that fund.

L.1999,c.46,s.1.



Section 18A:71C-31 - Falsely Securing State Loan; Crime.

18A:71C-31 Falsely securing State loan; crime.

18A:71C-31. Falsely Securing State Loan; Crime.

Any person who, having obtained a State loan under this act, solicits, applies for, or accepts another such loan, except as specifically authorized in this act, and any person who knowingly or willfully furnishes any false or misleading information for the purpose of obtaining a loan, or of enabling another to obtain a loan, under this act, shall be guilty of a crime of the fourth degree.

L.1999,c.46,s.1.



Section 18A:71C-31.1 - Discharge of student loan in case of death of borrower.

18A:71C-31.1 Discharge of student loan in case of death of borrower.
1. a. In the event of the death of an eligible student borrower under the NJCLASS Loan Program, the authority shall fully discharge the obligation of the student borrower and a parent or guardian who cosigned the loan.

b. The executor or administrator of the student borrower's estate shall provide written notification to the authority of the student borrower's death and shall provide the authority with a certified copy of the death certificate within 120 days of the student borrower's death.

L.2016, c.71, s.1.



Section 18A:71C-31.2 - Discharge of student loan in case of total, permanent disability of borrower.

18A:71C-31.2 Discharge of student loan in case of total, permanent disability of borrower.
2. a. In the event that an eligible student borrower under the NJCLASS Loan Program becomes totally and permanently disabled, the authority shall fully discharge the obligation of the student borrower and a parent or guardian who cosigned the loan. To qualify for the loan discharge the student borrower shall provide the authority with a written statement from a physician, who is a doctor of medicine or osteopathy and is legally authorized to practice, certifying that the student borrower is totally and permanently disabled.

b. As used in this section, "totally and permanently disabled" means the condition of a student borrower who is unable to work and earn money or attend school because of an injury or illness that is expected to continue indefinitely or result in death. A student borrower shall be considered totally and permanently disabled even if the student borrower continues to receive an equal or greater amount of income from the source of income that was used to meet the minimum income requirements at the time the loan was approved.

L.2016, c.71, s.2.



Section 18A:71C-31.3 - Deferment of student loan payments due to temporary total disability.

18A:71C-31.3 Deferment of student loan payments due to temporary total disability.
3. a. In the event that an eligible student borrower under the NJCLASS Loan Program becomes temporarily totally disabled, the authority shall grant a deferment of payment of loan principal and interest. To qualify for the loan deferment, the student borrower shall provide the authority with a written statement from a physician, who is a doctor of medicine or osteopathy and is legally authorized to practice, certifying that the student borrower is temporarily totally disabled. The deferment shall begin on the date that the student borrower's temporary total disability is certified to begin and shall end on the date that the eligible student's temporary total disability is certified to end. Interest on the loan shall not accrue during the period of deferment.

b. As used in this section, "temporary total disability" means that the student borrower is unable to work and earn money or attend school during the period needed to recover from the injury or illness. A student borrower shall be considered temporarily totally disabled even if the student borrower continues to receive an equal or greater amount of income from the source of income that was used to meet the minimum income requirements at the time the loan was approved.

L.2016, c.71, s.3.



Section 18A:71C-32 - Definitions.

18A:71C-32 Definitions.

18A:71C-32. "Approved site" means a site located within a State designated underserved area or a health professional shortage area, or a clinic which is part of the extramural network of dental clinics established by the New Jersey Dental School of Rutgers, The State University, or a site that has been determined by the Higher Education Student Assistance Authority, in consultation with the Department of Health and Senior Services, to serve medically underserved populations according to criteria determined by the authority, including, but not limited to, the percentage of medically underserved patients served.

"Authority" means the Higher Education Student Assistance Authority.

"Eligible qualifying loan expenses" means the cumulative outstanding balance of student loans covering the cost of attendance at an undergraduate institution of medical, dental, or other primary care professional education at the time an applicant is selected for the program. Interest paid or due on qualifying loans that an applicant has taken out for use in paying the costs of undergraduate medical, dental, or other primary care professional education shall be considered eligible for reimbursement under the program. The authority may establish a limit on the total amount of qualifying loans which may be redeemed for participants under the program, provided that the total redemption of qualifying loans does not exceed $120,000, or the maximum amount authorized by the federal government, whichever is greater, either in State funds or the sum of federal, State, and other non-federal matching funds, pursuant to section 338I of the Public Health Service Act (42 U.S.C.s.254q-1), whichever is applicable.

"Executive director" means the executive director of the Higher Education Student Assistance Authority.

"Health professional shortage area" (HPSA) means an urban or rural area, a population group or a public or non-profit private medical or dental facility or other public facility which the Secretary of Health and Human Services determines has a health professional shortage pursuant to section 332 of the Public Health Service Act (42 U.S.C. s.254e).

"Primary care" means the practice of family medicine, general internal medicine, general pediatrics, general obstetrics, gynecology, pediatric dentistry, general dentistry, public health dentistry, and any other areas of medicine or dentistry which the Commissioner of Health and Senior Services may define as primary care. Primary care also includes the practice of a nurse-practitioner, certified nurse-midwife, and physician assistant.

"Primary care practitioner" means a State-licensed or certified health care professional who has obtained a degree in allopathic or osteopathic medicine, dentistry, or another primary care profession at an undergraduate institution of medical, dental, or other primary care professional education, as applicable.

"Program" means the Primary Care Practitioner Loan Redemption Program established pursuant to N.J.S.18A:71C-33.

"Program participant" means a primary care practitioner who contracts with the authority to engage in the clinical practice of primary care at an approved site in exchange for the redemption of eligible qualifying loan expenses provided under the program.

"Qualifying loan" means a government or commercial loan for the actual costs paid for tuition and reasonable education and living expenses relating to the obtaining of a degree in allopathic or osteopathic medicine, dentistry, or another primary care profession.

"State designated underserved area" means a geographic area in this State which has been ranked by the Commissioner of Health and Senior Services on the basis of health status and economic indicators as reflecting a medical or dental health professional shortage.

"Total and permanent disability" means a physical or mental disability that is expected to continue indefinitely or result in death and renders a participant in the program unable to perform that person's service obligation, as determined by the executive director or his designee.

"Undergraduate medical, dental, or other primary care professional education" means the period of time between entry into medical school, dental school, or other primary care professional training program and the award of a degree in allopathic or osteopathic medicine, dentistry, or another primary care profession, respectively.

amended 2009, c.145, s.1; 2012, c.45, s.99.



Section 18A:71C-33 - Primary Care Practitioner Loan Redemption Program Established.

18A:71C-33 Primary care practitioner loan redemption program established.

18A:71C-33. There is established a Primary Care Practitioner Loan Redemption Program within the Higher Education Student Assistance Authority. The program shall provide for the redemption of a portion of the eligible qualifying loan expenses of program participants for each year of service at an approved site.

Amended 2009, c.145, s.2.



Section 18A:71C-34 - Eligibility For Participation In Program.

18A:71C-34 Eligibility for participation in program.

18A:71C-34. To be eligible to participate in the program, an applicant shall:

a.be a resident of the State;

b.be a primary care practitioner; and

c.(Deleted by amendment, P.L.2009, c.145.)

d.agree to practice primary care, as appropriate, at an approved site under the terms and conditions provided in N.J.S.18A:71C-36 and the agreement issued thereunder.

Amended 2009, c.145, s.3.



Section 18A:71C-35 - Ranking Of State Designated Underserved Areas.

18A:71C-35 Ranking of State designated underserved areas.

18A:71C-35. The Commissioner of Health and Senior Services, after consultation with the Commissioner of Corrections and the Commissioner of Human Services, shall designate and establish a ranking of State designated underserved areas. The criteria used by the Commissioner of Health and Senior Services in designating areas shall include, but not be limited to:

a.the financial resources of the population under consideration, including the percentage of the population that is eligible for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and P.L.2005, c.156 (C.30:4J-8 et seq.), and the percentage of the population that does not have health insurance coverage;

b.the population's access to primary care services;

c.appropriate physician, dentist, or other primary care staffing in State, county, municipal and private nonprofit health care facilities and in clinics which are part of the extramural network of dental clinics established by the New Jersey Dental School of Rutgers, The State University; and

d.the extent to which racial and ethnic disparities in health care in a geographic area, including, but not limited to, disparities in the incidence of cancer, cardiovascular disease, stroke, chemical dependency, diabetes, asthma, homicide, suicide, accidental injury, infant mortality, child immunization rates, HIV/AIDS, dental caries, and periodontal disease, indicate the need to increase access to primary care services among racial and ethnic minority populations in that area.

The Commissioner of Health and Senior Services shall transmit the list of State designated underserved areas and the number of positions needed in each area to the executive director or designee.

amended 2009, c.145, s.4; 2012, c.45, s.100.



Section 18A:71C-36 - Entry Into Program; Agreements.

18A:71C-36 Entry into program; agreements.

18A:71C-36. a. In administering the program, the authority or its designated agent shall contract only with a primary care practitioner.

b.The contract shall require a program participant to:

(1)serve at least an initial two-year period at an approved site in the full-time clinical practice of that person's primary care profession;

(2)charge for professional services at the usual and customary rate prevailing in the area in which the approved site is located, but allow a patient who is unable to pay that charge to pay at a reduced rate or receive care at no charge;

(3)not discriminate against any patient in the provision of health care services on the basis of that person's ability to pay or source of payment; and

(4)agree not to impose any charge in excess of the limiting fee for a service, as determined by the United States Secretary of Health and Human Services, to a recipient of benefits under the federal Medicare program established pursuant to Pub.L.89-97 (42 U.S.C.s.1395 et seq.).

c.The contract shall also specify the applicant's dates of required service and the total amount of eligible qualifying loan expenses to be redeemed by the State in return for service, and stipulate that the applicant has knowledge of and agrees to the six-month probationary period required prior to final acceptance into the program pursuant to N.J.S.18A:71C-38.

Amended 2009, c.145, s.5.



Section 18A:71C-36.1 - Performance Standards For Program Participants.

18A:71C-36.1 Performance standards for program participants.

10. a. A program participant, as a condition of participation, shall be required to adhere to performance standards established by the executive director or his designee and if the approved site is a clinic which is part of the extramural network of dental clinics established by the New Jersey Dental School of Rutgers, The State University the program participant shall also meet performance standards set by the New Jersey Dental School.

b.The standards shall include, but not be limited to, requirements that a participant:

(1)maintain residency in the State;

(2)maintain a license or certification to practice a primary care profession in the State;

(3)remain current with payments on student loans;

(4)enter into a mutually acceptable contract with an approved site;

(5)maintain satisfactory performance of services rendered at an approved site; and

(6)report to the authority or its designee, on a form and in a manner prescribed by the authority or its designee, on the program participant's performance of services rendered at an approved site prior to repayment of the annual amount eligible for redemption.

L.2009, c.145, s.10; amended 2012, c.45, s.101.



Section 18A:71C-37 - Redemption Limits; Service.

18A:71C-37 Redemption limits; service.

18A:71C-37. a. Maximum redemption of loans under the loan redemption program shall amount to 18% of principal and interest of eligible qualifying loan expenses in return for one full year of service at an approved site, an additional 26% for a second full year of service, an additional 28% for a third full year of service and an additional 28% for a fourth full year of service for a total redemption of eligible qualifying loan expenses of up to, but not to exceed, $120,000, or the maximum amount authorized by the federal government, whichever is greater, either (1) in State funds or (2) the sum of federal, State, and other non-federal funds pursuant to section 338I of the Public Health Service Act (42 U.S.C.s.254q-1), whichever is applicable. No amount of eligible qualifying loan expenses shall be redeemed for services performed for less than a full year.

b.A participant who enters an agreement to fulfill service in a State designated underserved area that is also a HPSA shall be permitted a total redemption of eligible qualifying loan expenses for four years of service up to, but not to exceed, the sum of federal, State and other non-federal matching funds provided pursuant to section 338I of the Public Health Service Act (42 U.S.C.s.254q-1).

c.A program participant who enters an agreement to fulfill service in a State designated underserved area that is not also a HPSA shall be permitted a total redemption of eligible qualifying loan expenses for four years of service up to, but not to exceed, $120,000, or the maximum amount authorized by the federal government, whichever is greater, in State funds.

d.A program participant who has engaged in full-time clinical practice during the participant's initial two years of participation in the program shall be permitted to fulfill the program participant's subsequent service obligations on a part-time basis with the approval of the authority or its designee and the program participant's employer in a State designated underserved area, with the program participant's redemption credit accruing on a pro rata basis. The program participant may be permitted a total redemption of eligible qualifying loan expenses for the equivalent of four years of full-time service.

Amended 2009, c.145, s.6.



Section 18A:71C-37.1 - Reimbursement Payments For Tax Liability Of Participant.

18A:71C-37.1 Reimbursement payments for tax liability of participant.

16.The executive director or his designee may, within the limits of available funds and in accordance with eligibility criteria determined by the executive director or his designee, make payments in a reasonable amount, as determined by the executive director or his designee, to reimburse a program participant for all or part of any increased tax liability incurred by the participant, pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., which results from the redemption of eligible qualifying loan expenses under the program.

L.2009, c.145, s.16.



Section 18A:71C-38 - Probationary Period.

18A:71C-38 Probationary period.

18A:71C-38. Each program participant shall serve a six-month probationary period upon initial placement at an approved site. During that period, the primary care staff of the approved site, or in the case of a clinic which is part of the extramural network of dental clinics established by the New Jersey Dental School of Rutgers, The State University, the director of the clinics and the vice-dean of the dental school, together with the program participant and the executive director or his designee, shall evaluate the suitability of the placement for the program participant. At the end of the probationary period, the primary care staff shall recommend the continuation of the program participant's present placement, a change in placement, or its determination that the program participant is an unsuitable candidate for the program. If the primary care staff of the approved site recommends a change in placement, the executive director or a designee shall approve an alternate placement at an approved site. If the primary care staff determines that the program participant is not a suitable candidate for the program, the executive director or his designee shall take this recommendation into consideration in regard to the program participant's final acceptance into the program. No loan redemption payment shall be made during the six-month probationary period; however, a program participant shall receive credit for the six-month period in calculating the first year of required service under the loan redemption contract.

amended 2009, c.145, s.7; 2012, c.45, s.102.



Section 18A:71C-39 - Matching Of Participants With Areas.

18A:71C-39 Matching of participants with areas.

18A:71C-39. The executive director or his designee, in consultation with the Commissioner of Health and Senior Services, shall match program participants to State designated underserved areas or HPSAs.

Amended 2009, c.145, s.8.



Section 18A:71C-40 - Selection Of Participants; Priority.

18A:71C-40 Selection of participants; priority.

18A:71C-40. The executive director or his designee shall select the program participants from among those applicants who meet the eligibility criteria established pursuant to N.J.S.18A:71C-34, subject to available funds and available approved sites. In the event that there are insufficient funds or approved sites to select all of the applicants who meet the eligibility criteria, the executive director or his designee shall accord priority to applicants in the following manner:

a.first, to any applicant who is completing a fourth, third or second year of a loan redemption contract;

b.second, to any applicant according to the severity of the physician, dentist, or other primary care provider shortage in the area selected by the applicant; and

c.third, to any applicant whose residence in the State at the time of entry into postsecondary education was within a State designated underserved area.

In the event that there are more applicants who have the same priority than there are program positions, the executive director or his designee shall select program participants by means of a lottery or other form of random selection.

Amended 2009, c.145, s.9.



Section 18A:71C-41 - Nullification Of Agreement.

18A:71C-41 Nullification of agreement.

18A:71C-41. A program participant who has previously entered into a contract with the authority may nullify the agreement by notifying the authority in writing and reassuming full responsibility for the remaining outstanding balance of the loan debt. In no event shall service at an approved site for less than the full calendar year of each period of service entitle the program participant to any benefits under the program. A program participant seeking to nullify the contract before completing a second full year of service shall be required to pay 50% of the redeemed portion of indebtedness in not more than one year following nullification of the agreement.

Amended 2009, c.145, s.11.



Section 18A:71C-42 - Death Or Permanent Disability Of Participant.

18A:71C-42 Death or permanent disability of participant.

18A:71C-42. In case of a program participant's death or total and permanent disability, the authority or its designee shall nullify the service obligation of the program participant. The nullification shall terminate the authority's obligations under the loan redemption contract, except in the event that a program participant's death or total and permanent disability occurs during the second year of service, the authority shall not require repayment of the prior redeemed portion of indebtedness. When continued enforcement of the contract may result in extreme hardship, the authority or its designee may nullify or suspend the service obligation of the program participant.

Amended 2009, c.145, s.12.



Section 18A:71C-43 - Conviction Of Crime; Gross Negligence; Breach Of Performance Standards; Failure To Repay; Penalties.

18A:71C-43 Conviction of crime; gross negligence; breach of performance standards; failure to repay; penalties.

18A:71C-43. a. In the case of:

(1)a program participant's conviction of a crime or an act of gross negligence in the performance of service obligations;

(2)suspension or revocation of the program participant's license or certification to practice; or

(3)a program participant's breach of the performance standards established pursuant to section 10 of P.L.2009, c.145 (C.18A:71C-36.1);

the executive director or his designee is authorized to terminate the program participant's service in the program.

b.A program participant who fails to repay an amount due the authority under the program may be subject to actions initiated by the authority or its designee, which may include, but are not limited to, recovery of the amount due by an action brought in a court of competent jurisdiction or through the offset of State tax refunds or rebates, making this information available to credit reporting agencies, and exclusion from eligibility for any student assistance benefits administered by the authority, as well as action by the federal government, to the extent that loan redemption benefits are federally funded, to recover any amount due it as permitted by federal law. In any action brought by the authority or its designee in a court of competent jurisdiction pursuant to this subsection, the program participant shall be liable for: the debt incurred, interest on the debt at the maximum legal prevailing rate as determined by the United States Treasurer, and the administrative and court costs associated with collection of the debt.

Amended 2009, c.145, s.14.



Section 18A:71C-43.1 - False, Misleading Information, Fourth Degree Crime.

18A:71C-43.1 False, misleading information, fourth degree crime.

13.A person who knowingly or willfully furnishes any false or misleading information for the purpose of receiving loan redemption benefits under the program is guilty of a crime of the fourth degree.

L.2009, c.145, s.13.



Section 18A:71C-44 - National Health Service Corps Loan Repayment Program Participants Ineligible.

18A:71C-44 National Health Service Corps Loan Repayment Program participants ineligible.

18A:71C-44. A student who is participating in the federally administered National Health Service Corps Loan Repayment Program, section 338B of the Public Health Service Act (42 U.S.C.s.254 l-1), shall not be eligible to participate simultaneously in the Primary Care Practitioner Loan Redemption Program.

Amended 2009, c.145, s.15.



Section 18A:71C-46 - Recruitment.

18A:71C-46 Recruitment.

18A:71C-46. Recruitment.

The executive director or designee and the Commissioner of Health and Senior Services, in cooperation with their designated agent, shall together establish a procedure for the recruitment of program applicants at medical and dental schools and health centers. The procedure shall provide for the participation of the medical and dental staff, as appropriate, of those facilities in the selection of appropriate applicants for the program.

L.1999,c.46,s.1.



Section 18A:71C-46.1 - Availability Of Information.

18A:71C-46.1 Availability of information.

18.The authority shall work with State institutions of medical, dental, and other primary care professional education to ensure that information on the Primary Care Practitioner Loan Redemption Program is made available to students upon enrollment.

L.2009, c.145, s.18.



Section 18A:71C-47 - Federal Funds.

18A:71C-47 Federal funds.

18A:71C-47. Federal Funds.

The authority shall annually apply for any federal funds which may be available to implement the provisions of this act.

L.1999,c.46,s.1.



Section 18A:71C-48 - Rules And Regulations.

18A:71C-48 Rules and regulations.

18A:71C-48. Rules and Regulations.

The authority shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to implement the provisions of N.J.S.18A:71C-32 through N.J.S.18A:71C-47.

L.1999,c.46,s.1.



Section 18A:71C-49 - Ob/gyn Student Loan Expense Reimbursement Program.

18A:71C-49 OB/GYN student loan expense reimbursement program.
29. a. There is established a student loan expense reimbursement program within the Higher Education Student Assistance Authority for obstetrician/gynecologists who agree to practice in State designated underserved areas as established pursuant to section 1 of P.L.1999, c.46 (C.18A:71C-35). Any loans provided through the NJCLASS Loan Program pursuant to P.L.1999, c.46 (C.18A:71C-21 et seq.) or a student loan program of the federal government shall be eligible for reimbursement under this program.

The authority shall implement the program in consultation with the Commissioners of Banking and Insurance and Health and Senior Services and the State Board of Medical Examiners.

b. (1) An obstetrician/gynecologist who receives a payment under the student loan expense reimbursement program shall be required to practice as an obstetrician/gynecologist in an underserved area in this State for a period of at least four years after receipt of the payment.

(2)An obstetrician/gynecologist who fails to comply with the provisions of paragraph (1) of this subsection shall be required to repay to the Higher Education Student Assistance Authority the amount of the payment, in whole or in part as determined by the authority.

c.The authority shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this section, including, but not limited to: eligibility for the program, procedures for application, selection of participants, establishment and nullification of contracts established with participants under the program, and reports to the program by participants.

L.2004,c.17,s.29.



Section 18A:71C-50 - Short Title.

18A:71C-50 Short title.

1.This act shall be known and may be cited as the "Nursing Faculty Loan Redemption Program Act."

L.2009, c.236, s.1.



Section 18A:71C-51 - Findings, Declarations Relative To The Nursing Faculty Loan Redemption Program.

18A:71C-51 Findings, declarations relative to the Nursing Faculty Loan Redemption Program.

2.The Legislature finds and declares that:

a.This State is experiencing a critical shortage in its nursing workforce, which is expected to worsen in the next two decades. In New Jersey, as well as nationwide, the shortage of faculty in schools of nursing is reaching crisis proportions. Insufficient numbers of faculty hinder schools' efforts to increase their capacity.

b.According to projections by the Health Resources and Services Administration of the federal Department of Health and Human Services, New Jersey is estimated to be 49% below demand, resulting in a shortfall of 42,400 registered professional nurse full-time equivalent positions throughout the State by 2020.

c.The demand for nurses at all levels of training and in all health care settings, including hospitals, nursing homes, veterans' homes and home health care and community-based programs, is increasing as the population gets older. Recent data from schools of nursing in New Jersey show that there is an increased interest in nursing by potential students; 67% of schools of nursing in the State turned away qualified student applicants and 57% report numbers of enrollments greater than their current capacity to educate students.

d.The average age of New Jersey's registered professional nurses and licensed practical nurses is increasing each year; in 2007 54.4% of the State's registered professional nurses were between 46 and 60 years of age and 13.3% were more than 60 years of age; 29% of non-retired registered professional nurses were older than 55 years of age. These findings indicate that, assuming the majority of nurses retire at 65 years of age, the State will need to replace one third of its nursing workforce over the next 10 years.

e.The number of full-time faculty positions currently budgeted in New Jersey's schools of nursing totals 575 full-time equivalents. Of these, six percent, or 35 full-time equivalents, were vacant in October 2004; 54% of the nursing schools in the State reported faculty vacancies.

f.The faculty shortage is part of the larger picture and all areas must be addressed as nurses are vital to the public's health. Research indicates that without sufficient numbers of well-qualified nurses, patients' lives and well-being are at increased risk. The minimum educational requirement of a nursing instructor according to the New Jersey Board of Nursing regulations is a master's degree in nursing (MSN). For nursing faculty in the State's 13 associate degree programs in community colleges and 11 diploma programs in hospitals, a MSN is required. Many schools also require that faculty be certified in the specialty practice area in which they teach.

L.2009, c.236, s.2.



Section 18A:71C-52 - Definitions Relative To The Nursing Faculty Loan Redemption Program.

18A:71C-52 Definitions relative to the Nursing Faculty Loan Redemption Program.

3.As used in this act:

"Approved graduate degree program" means a master's degree in nursing (MSN), a doctor of nursing science degree (DNS), a doctor of nursing practice degree (DPN), a doctor of philosophy degree (PhD) in nursing or another relevant field of study.

"Authority" means the Higher Education Student Assistance Authority established pursuant to N.J.S.18A:71A-3.

"Eligible student loan expenses" means the cumulative total of the annual student loans covering the cost of attendance at an approved graduate degree program. Interest paid or due on student loans that an applicant has taken out for use in paying the costs of such education shall be considered eligible for reimbursement under the program.

"Participant" means a person who has completed an approved graduate degree program at an accredited public or independent institution of higher education, and who participates in the program.

"Program" means the Nursing Faculty Loan Redemption Program established pursuant to this act.

L.2009, c.236, s.3.



Section 18A:71C-53 - Nursing Faculty Loan Redemption Program Established.

18A:71C-53 Nursing Faculty Loan Redemption Program established.

4. a. There is established within the Higher Education Student Assistance Authority the Nursing Faculty Loan Redemption Program. The purpose of the program is to address the current and projected critical shortage of nursing faculty in the State by providing an incentive for persons to enter graduate nursing education programs and for persons already trained as nurses to advance their training in the profession so as to ensure that sufficient numbers of nursing faculty are available to train nursing students, and the State's hospitals, nursing homes, veterans' facilities and home care services and community care programs will have sufficient, trained nursing staff in the future to provide quality health care services to the residents of this State.

The program shall provide loan redemption in exchange for full-time faculty employment at a school of nursing in the State for a five-year period following completion of the approved graduate degree program. The authority may establish a limit on the total amount of student loans which may be redeemed for participants under the program.

b.In developing the program, the authority shall collaborate with the Robert Wood Johnson Foundation New Jersey Nursing Initiative and such other entities as the authority deems appropriate.

L.2009, c.236, s.4.



Section 18A:71C-54 - Eligibility For Participation In Program.

18A:71C-54 Eligibility for participation in program.

5.To be eligible to participate in the program, an applicant shall:

a.be a resident of the State and maintain domicile in the State during participation in the program; and

b.(1) have obtained a master's degree in nursing (MSN), a doctor of nursing science degree (DNS), a doctor of nursing practice degree (DNP), a doctor of philosophy degree (PhD) in nursing or another relevant field of study within a one-year period prior to being hired for full-time faculty employment on or after the date of enactment of this act; and

(2)have maintained a grade point average of 3.0 or higher on a scale of 4.0, or its equivalent, while enrolled in an approved graduate degree program.

L.2009, c.236, s.5.



Section 18A:71C-55 - Application To Authority For Loan Redemption.

18A:71C-55 Application to authority for loan redemption.

6. a. A graduate nursing student or graduate may apply to the authority for a loan redemption in such manner as prescribed by the authority.

b.A program participant shall enter into a written contract with the authority to participate in the program. The contract shall specify the duration of the applicant's required service and the total amount of eligible student loan expenses to be redeemed by the authority in return for service.

c.A participant who has entered into a redemption contract with the authority may nullify that contract by submitting written notification to the authority and assuming full responsibility for repayment of the full amount of the loan or that portion of the loan that has not been redeemed by the State in return for partial fulfillment of the contract.

d.In the case of a participant's death or total or permanent disability, the authority shall nullify the service obligation of the participant; or where continued enforcement of the contract may result in extreme hardship, the authority may nullify or suspend the participant's service obligation.

L.2009, c.236, s.6.



Section 18A:71C-56 - Annual Report On The Program.

18A:71C-56 Annual report on the program.

7.The authority shall annually submit to the Governor, and pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the chairman of the Senate Budget and Appropriations Committee, the chairman of the Assembly Appropriations Committee, the chairmen of the Senate and Assembly Education Committees, and the chairmen of the Senate and Assembly Health Committees, a report on the program. The report shall be submitted no later than August 1 of each year and shall include, but not be limited to, the following information for the prior fiscal year:

a.the total number of participants receiving loan redemption under the program;

b.the total number of participants who withdrew from the program or failed to complete the program's employment requirement; and

c.the effect of the program on filling vacant nursing faculty positions in the State and eliminating the need to turn away qualified nursing school applicants.

L.2009, c.236, s.7.



Section 18A:71C-57 - Rules, Regulations.

18A:71C-57 Rules, regulations.

8.The Higher Education Student Assistance Authority shall adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as may be necessary to implement the provisions of this act.

L.2009, c.236, s.8.



Section 18A:71C-58 - Dedication Of Appropriated Funds.

18A:71C-58 Dedication of appropriated funds.

9.Of the funds annually appropriated for the Primary Care Practitioner Loan Redemption Program established in the Higher Education Student Assistance Authority pursuant to N.J.S.18A:71C-32 et seq., 25% shall be dedicated to the Nursing Faculty Loan Redemption Program established pursuant to this act. The program shall be administered directly by the Higher Education Student Assistance Authority.

L.2009, c.236, s.9.



Section 18A:72A-1 - Preamble, Purpose Of Chapter

18A:72A-1. Preamble, purpose of chapter
It is hereby declared that a serious public emergency exists affecting and threatening the welfare, comfort, health, safety and prosperity of the people of the state and resulting from the fact that financial resources are lacking with which to construct required dormitory and other educational facilities at public and private institutions of higher education; that it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions for higher education within the state be provided with appropriate additional means to assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities; that it is essential that all resources of the state be employed in order to meet the tremendous demand for higher educational opportunities; that all institutions of higher education in the state, both public and private, are an integral part of the total educational effort in the state for providing higher educational opportunities, and that it is the purpose of this chapter to provide a measure of assistance and an alternative method to enable institutions of higher education in the state to provide the facilities which are sorely needed to accomplish the purposes of this chapter, all to the public benefit and good, to the extent and manner provided herein.

L.1967, c.271.



Section 18A:72A-2 - Short Title

18A:72A-2. Short title
This chapter shall be known and may be cited as the "New Jersey educational facilities authority law."

L.1967, c.271.



Section 18A:72A-3 - Definitions.

18A:72A-3 Definitions.

18A:72A-3. As used in this act, the following words and terms shall have the following meanings, unless the context indicates or requires another or different meaning or intent:

"Authority" means the New Jersey Educational Facilities Authority created by this chapter or any board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers conferred upon the authority by this chapter shall be given by law;

"Bond" means bonds or notes of the authority issued pursuant to this chapter;

"County college capital project" means any capital project of a county college certified pursuant to section 2 of P.L.1971, c.12 (C.18A:64A-22.2) and approved by the State Treasurer for funding pursuant to the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.);

"Dormitory" means a housing unit with necessary and usual attendant and related facilities and equipment, and shall include a dormitory of a public or private school, or of a public or private institution of higher education;

"Educational facility" means a structure suitable for use as a dormitory, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, teaching hospital, and parking maintenance storage or utility facility and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education, and public libraries, and the necessary and usual attendant and related facilities and equipment, but shall not include any facility used or to be used for sectarian instruction or as a place for religious worship;

"Emerging needs program" means a program at one or more public or private institutions of higher education directed to meeting new and advanced technology needs or to supporting new academic programs in science and technology;

"Higher education equipment" means any property consisting of, or relating to, scientific, engineering, technical, computer, communications or instructional equipment;

"Participating college" means a public institution of higher education or private college which, pursuant to the provisions of this chapter, participates with the authority in undertaking the financing and construction or acquisition of a project;

"Project" means a dormitory or an educational facility or any combination thereof, or a county college capital project;

"Private college" means an institution for higher education other than a public college, situated within the State and which, by virtue of law or charter, is a nonprofit educational institution empowered to provide a program of education beyond the high school level;

"Private institution of higher education" means independent colleges or universities incorporated and located in New Jersey, which by virtue of law or character or license, are nonprofit educational institutions authorized to grant academic degrees and which provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid;

"Public institution of higher education" means Rutgers, The State University, the State colleges, the New Jersey Institute of Technology, Rowan University, the county colleges and any other public university or college now or hereafter established or authorized by law;

"School" means a secondary school, military school, or boarding school;

"University" means Rutgers, The State University.

amended 1971, c.113; 1993, c.136, s.3; 1997, c.360, s.5; 1999, c.184, s.6; 2000, c.56, s.10; 2012, c.45, s.103.



Section 18A:72A-4 - "New Jersey Educational Facilities Authority."

18A:72A-4 "New Jersey educational facilities authority."

18A:72A-4. (a) There is hereby established in but not of the Department of the Treasury a public body corporate and politic, with corporate succession to be known as the "New Jersey educational facilities authority." Notwithstanding this allocation, the authority shall be independent of any supervision or control by the department or any officer thereof. The authority shall constitute a political subdivision of the State established as an instrumentality exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be an essential governmental function of the State.

(b)The authority shall consist of seven members, two of whom shall be the chairman of the Commission on Higher Education, ex officio, and the State Treasurer, ex officio, or when so designated by them, their deputies and five citizens of the State to be appointed by the Governor with the advice and consent of the Senate for terms of five years; provided that the terms of the members first appointed shall be arranged by the Governor so that one of such terms shall expire on April 30 in each successive year ensuing after such appointments. Each member shall hold office for the term of his appointment and shall continue to serve during the term of his successor unless and until his successor shall have been appointed and qualified. Any vacancy among the members appointed by the Governor shall be filled by appointment for the unexpired term only. A member of the authority shall be eligible for reappointment.

(c)Any member of the authority appointed by the Governor may be removed from office by the Governor for cause after a public hearing.

(d)The members of the authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their duties.

(e)The authority, upon the first appointment of its members and thereafter on or after April 30 in each year, shall annually elect from among its members a chairman and a vice chairman who shall hold office until April 30 next ensuing and shall continue to serve during the terms of their respective successors unless and until their respective successors shall have been appointed and qualified. The authority may also appoint, retain and employ, without regard to the provisions of Title 11, Civil Service, of the Revised Statutes, such officers, agents, employees and experts as it may require, and it shall determine their qualifications, terms of office, duties, services and compensation.

(f)The powers of the authority shall be vested in the members thereof in office from time to time and a majority of the total authorized membership of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of a majority of the members present, unless in any case the bylaws of the authority shall require a larger number. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(g)Before the issuance of any bonds under the provisions of this chapter, the members and the officer of the authority charged with the handling of the authority's moneys shall be covered by a surety bond or bonds in a penal sum of not less than $25,000.00 per person conditioned upon the faithful performance of the duties of their respective offices, and executed by a surety company authorized to transact business in the State of New Jersey as surety. Each such bond shall be submitted to the Attorney General for his approval and upon his approval shall be filed in the Office of the Secretary of State prior to the issuance of any bonds by the authority. At all times after the issuance of any bonds by the authority the officer of the authority and each member charged with the handling of the authority's moneys shall maintain such surety bonds in full force and effect. All costs of such surety bonds shall be borne by the authority.

(h)Notwithstanding any other law to the contrary, it shall not be or constitute a conflict of interest for a trustee, director, officer or employee of a participating college to serve as a member of the authority; provided such trustee, director, officer or employee shall abstain from discussion, deliberation, action and vote by the authority under this chapter in specific respect to such participating college of which such member is a trustee, director, officer or employee.

(i)A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof, to the Governor. No action taken at such meeting by the authority shall have force or effect until 10 days, Saturdays, Sundays and public holidays excepted, after such copy of the minutes shall have been so delivered. If, in said 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting, such action shall be null and of no effect. If the Governor shall not return the minutes within said 10-day period, any action therein recited shall have force and effect according to the wording thereof. At any time prior to the expiration of the said 10-day period, the Governor may sign a statement of approval of any such action of the authority, in which case the action so approved shall not thereafter be disapproved.

The powers conferred in this subsection (i) upon the Governor shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection (i) shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

amended 1994, c.48, s.236; 1999, c.46, s.48; 1999, c.217, s.11; 2009, c.308, s.30.



Section 18A:72A-5 - Authority's Powers.

18A:72A-5 Authority's powers.

18A:72A-5. The authority shall have power:

(a)To adopt bylaws for the regulation of its affairs and the conduct of its business;

(b)To adopt and have an official common seal and alter the same at pleasure;

(c)To maintain an office at such place or places within the State as it may designate;

(d)To sue and be sued in its own name, and plead and be impleaded;

(e)To borrow money and to issue bonds and notes and other obligations of the authority and to provide for the rights of the holders thereof as provided in this chapter;

(f)To acquire, lease as lessee, hold and dispose of real and personal property or any interest therein, in the exercise of its powers and the performance of its duties under this chapter;

(g)To acquire in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain, any land or interest therein and other property which it may determine is reasonably necessary for any project, including any lands held by any county, municipality or other governmental subdivision of the State; and to hold and use the same and to sell, convey, lease or otherwise dispose of property so acquired, no longer necessary for the authority's purposes;

(h)To receive and accept, from any federal or other public agency or governmental entity, grants or loans for or in aid of the acquisition or construction of any project, and to receive and accept aid or contributions from any other source, of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants, loans and contributions may be made;

(i)To prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction and equipment of projects for participating colleges under the provisions of this chapter, and from time to time to modify such plans, specifications, designs or estimates;

(j)By contract or contracts or by its own employees to construct, acquire, reconstruct, rehabilitate and improve, and furnish and equip, projects for participating colleges; however, in any contract or contracts undertaken by the authority for the construction, reconstruction, rehabilitation or improvement of any public college project where the cost of such work will exceed $25,000, the contracting agent shall advertise for and receive in the manner provided by law:

(1)separate bids for branches of work in the following categories:

(a)the plumbing and gas fitting work;

(b)the refrigeration, heating and ventilating systems and equipment;

(c)the electrical work, including any electrical power plants, tele-data, fire alarm, or security system;

(d)the structural steel and ornamental iron work;

(e) general construction, which shall include all other work and materials required for the completion of the project, or

(2)bids for all work and materials required to complete the entire project if awarded as a single contract; or

(3)both (1) and (2) above.

In the case of separate bids pursuant to paragraph (1) or (3) of this subsection, prime contractors shall not be required to name subcontractors for categories (a) through (d) in their bid. In the case of a single bid under paragraph (2) or (3), all bids submitted shall set forth the names and license numbers of, and evidence of performance security from, all subcontractors to whom the general contractor will subcontract the work described in the foregoing categories (a) through (d) in paragraph (1). Subcontractors who furnish non-specialty trade work pursuant to category (e), or subcontractors who furnish work to named subcontractors pursuant to categories (a) through (d), shall not be named in the bid. Notwithstanding the foregoing provisions of this subsection, an authority may choose to require in its bid specification that a subcontractor shall be named in a bid when, in the case of paragraph (1), separate bids for each category, the work of that subcontractor exceeds 35 percent of the authority's estimated amount of value of the work, which shall be set forth in the bid specification.

Contracts shall be awarded to the lowest responsible bidder whose bid, conforming to the invitation for bids, will be the most advantageous to the authority;

(k)To determine the location and character of any project to be undertaken pursuant to the provisions of this chapter, and to construct, reconstruct, maintain, repair, operate, lease, as lessee or lessor, and regulate the same; to enter into contracts for any or all such purposes; to enter into contracts for the management and operation of a project, and to designate a participating college as its agent to determine the location and character of a project undertaken by such participating college under the provisions of this chapter and, as the agent of the authority, to construct, reconstruct, maintain, repair, operate, lease, as lessee or lessor, and regulate the same, and, as agent of the authority, to enter into contracts for any and all such purposes including contracts for the management and operation of such project;

(l)To establish rules and regulations for the use of a project or any portion thereof and to designate a participating college as its agent to establish rules and regulations for the use of a project undertaken by such participating college;

(m)Generally to fix and revise from time to time and to charge and collect rates, rents, fees and other charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with holders of its bonds and with any other person, party, association, corporation or other body, public or private, in respect thereof;

(n)To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority or to carry out any power expressly given in this chapter;

(o)To invest any moneys held in reserve or sinking funds, or any moneys not required for immediate use or disbursement, at the discretion of the authority, in such obligations as are authorized by law for the investment of trust funds in the custody of the State Treasurer;

(p)To enter into any lease relating to higher education equipment with a public or private institution of higher education pursuant to the provisions of P.L.1993, c.136 (C.18A:72A-40 et al.);

(q)To enter into loan agreements with any county, to hold bonds or notes of the county evidencing those loans, and to issue bonds or notes of the authority to finance county college capital projects pursuant to the provisions of the "County College Capital Projects Fund Act," P.L.1997, c.360 (C.18A:72A-12.2 et seq.);

(r)To issue bonds and notes and other obligations of the authority under the direction of law for the purpose of providing financial assistance for the installation of fire prevention and safety systems in dormitories.

amended 1968, c.109; 1992, c.61, s.4; 1993, c.136, s.4; 1997, c.360, s.6; 2000, c.56, s.11; 2012, c.59, s.4.



Section 18A:72A-5.1 - Prevailing Wage Rate For Workers Employed On Projects With New Jersey Educational Facilities Authority Involvement.

18A:72A-5.1 Prevailing wage rate for workers employed on projects with New Jersey Educational Facilities Authority involvement.

5.Each worker employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, tax exemptions or other incentives or financial assistance approved, provided, authorized, facilitated or administered by the New Jersey Educational Facilities Authority, or undertaken to fulfill any condition of receiving any of the incentives or financial assistance, shall be paid not less than the prevailing wage rate for the worker's craft or trade, as determined by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.).

The Commissioner of Labor and Workforce Development shall determine the prevailing wage rate in the locality in which the construction or rehabilitation is to be performed for each craft, trade or classification of worker employed in the construction or rehabilitation, as if the construction or rehabilitation is "public work" as defined in section 2 of P.L.1963, c.150 (C.34:11-56.26).

L.2004,c.127,s.5.



Section 18A:72A-5.2 - Exercise Of Rights, Powers Or Duties.

18A:72A-5.2 Exercise of rights, powers or duties.

6.For the purpose of implementing the provisions of sections 5 through 7 of this act, the Commissioner of Labor and Workforce Development shall, and a worker employed in the performance of work subject to this act or the employer or any designated representative of the worker may, exercise all rights, powers or duties granted or imposed upon them by P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.6.



Section 18A:72A-5.3 - Prevailing Wage Rules, Regulations, Adoption By New Jersey Educational Facilities Authority.

18A:72A-5.3 Prevailing wage rules, regulations, adoption by New Jersey Educational Facilities Authority.

7.The New Jersey Educational Facilities Authority shall, in consultation with the Commissioner of Labor and Workforce Development, adopt rules and regulations, consistent with the rules and regulations adopted by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.),requiring that not less than the prevailing wage be paid to workers employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, incentives or other financial assistance provided, authorized or administered by the authority. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.7.



Section 18A:72A-5.4 - Inapplicability Of C.18a:72a-5.1 Through C.18a:72a-5.3.

18A:72A-5.4 Inapplicability of C.18A:72A-5.1 through C.18A:72A-5.3.

8.The provisions of sections 5 through 7 of this act shall not apply to construction and rehabilitation of facilities conducted entirely under contracts entered into prior to the effective date of this act or to the refinancing of the outstanding debt on projects in which all construction or rehabilitation of facilities was conducted under contracts entered into prior to the effective date of this act.

L.2004,c.127,s.8.



Section 18A:72A-6 - Expenses Of Authority

18A:72A-6. Expenses of authority
All expenses incurred in carrying out the provisions of this chapter shall be payable from funds provided the authority therefor, and no liability or obligation shall be incurred by the authority hereunder beyond the extent to which moneys shall have been provided therefor.

L.1967, c.271.



Section 18A:72A-7 - Issuance Of Notes Authorized

18A:72A-7. Issuance of notes authorized
The authority is authorized from time to time to issue its negotiable notes for any corporate purpose and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable from the revenues or other moneys of the authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

L.1967, c.271.



Section 18A:72A-8 - Issuance Of Negotiable Bonds For Corporate Purpose.

18A:72A-8 Issuance of negotiable bonds for corporate purpose.

N.J.S.18A:72A-8. (a) The authority is authorized from time to time to issue its negotiable bonds for any corporate purpose. In anticipation of the sale of such bonds the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues or other moneys of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

(b)Except as may otherwise be expressly provided by the authority, every issue of its bonds or notes shall be general obligations of the authority payable from any revenues or moneys of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys. Notwithstanding that bonds and notes may be payable from a special fund, they shall be fully negotiable within the meaning of Title 12A, the Uniform Commercial Code, of the New Jersey Statutes, subject only to the provisions of the bonds and notes for registration.

(c)The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d)Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to:

(i)pledging all or any part of the revenues of a project or any revenue producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the bonds or of any particular issue of bonds, subject to such agreements with bondholders as may then exist;

(ii)the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues;

(iii) the setting aside of reserves or sinking funds, and the regulation and disposition thereof;

(iv)limitations on the right of the authority or its agent to restrict and regulate the use of a project;

(v)limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the bonds or any issue of the bonds;

(vi)limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(vii) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(viii) limitations on the amount of moneys derived from a project to be expended for operating, administrative or other expenses of the authority; and

(ix)defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default.

(e)Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f)The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g)In connection with any bonds or refunding bonds issued pursuant to this section, the authority may also enter into any revolving credit agreement; agreement establishing a line of credit or letter of credit; reimbursement agreement; interest rate exchange agreement; currency exchange agreement; interest rate floor or cap, option, put or call to hedge payment, currency, rate, spread or similar exposure, or similar agreement; float agreement; forward agreement; insurance contract; surety bond; commitment to purchase or sell bonds; purchase or sale agreement; or commitment or other contract or agreement and other security agreement approved by the authority.

L.1967, c.271; amended 1999, c.217, s.12.



Section 18A:72A-9 - Bonds Secured By Trust Agreement

18A:72A-9. Bonds secured by trust agreement
In the discretion of the authority, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues or other moneys to be received or proceeds of any contract or contracts pledged. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of construction or operation of a project.

L.1967, c.271.



Section 18A:72A-10 - Bonds Not Liability Of State Or Political Subdivision

18A:72A-10. Bonds not liability of state or political subdivision
Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision, but shall be payable solely from the funds herein provided. All such bonds shall contain on the face thereof a statement to the effect that neither the state of New Jersey nor the authority shall be obligated to pay the same or the interest thereon except from revenues or other moneys of the authority and that neither the faith and credit nor the taxing power of the state of New Jersey or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor.

L.1967, c.271.



Section 18A:72A-11 - Further Powers Of Authority

18A:72A-11. Further powers of authority
The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rents, rates, fees and charges from such project so as to provide funds sufficient with other revenues or moneys, if any:

(a) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for;

(b) to pay the principal of and the interest on outstanding bonds of the authority issued in respect of such project as the same shall become due and payable; and

(c) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such bonds of the authority.

Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund shall be a fund for all such bonds issued to finance projects at a participating college without distinction or priority of one over another; provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at a participating college and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security herein authorized to other bonds of the authority and, in such case, the authority may create separate sinking or other similar funds in respect of such subordinate lien bonds.

L.1967, c.271.



Section 18A:72A-11.1 - Refinancing Outstanding Mortgages Of Private Lenders.

18A:72A-11.1 Refinancing outstanding mortgages of private lenders.

1.In addition to other powers and duties which have been granted to the authority, whenever any public or private college has constructed or acquired any work or improvement which would otherwise qualify under this act except for the fact that such construction or acquisition was undertaken and financed without assistance from the authority, the authority may purchase such work or improvement, and lease the same to such college, or may lend funds to such college for the purpose of enabling the latter to retire obligations incurred for such construction or acquisition; except that the amount of any such price or loan shall not exceed the original project cost and administrative costs, reserves, and other costs associated with the retirement of such obligations. All powers, rights, obligations and duties granted to or imposed upon the authority, colleges, State departments and agencies or others by this chapter in respect to projects shall apply to the same extent with respect to transactions pursuant to this section; except that any action otherwise required to be taken at a particular time in the progression of a project may, where the circumstances are so required in connection with a transaction under this section, be taken with the same effect as if taken at that particular time.

L.1980, c.31, s.1; amended 2009, c.308, s.31.



Section 18A:72A-12 - Moneys Of Authority; Trust Funds

18A:72A-12. Moneys of authority; trust funds
All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

L.1967, c.271.



Section 18A:72A-12.1 - Investment Or Reinvestment Of Funds

18A:72A-12.1. Investment or reinvestment of funds
All functions, powers and duties relating to the investment or reinvestment of funds within the jurisdiction of the authority including the purchase, sale or exchange of any investments or securities may, at the request of the authority, be exercised and performed by the director of the Division of Investment, in accordance with written directions of the authority signed by an authorized officer.

L.1968, c. 400, s. 1, eff. Jan. 10, 1969.



Section 18A:72A-12.2 - Short Title.

18A:72A-12.2 Short title.

1.Sections 1 through 4 of this act shall be known and may be cited as the "County College Capital Projects Fund Act."

L.1997,c.360,s.1.



Section 18A:72A-12.3 - Findings, Declarations Relative To County College Capital Projects Fund.

18A:72A-12.3 Findings, declarations relative to county college capital projects fund.

2.The Legislature finds and declares that:

a.Higher education plays a vital role in the economic development of the nation and the State by providing the education and training of the work force of the future;

b.The county colleges serve a vital role in the educational system of the State by providing students with an affordable means of obtaining higher education, thereby providing opportunities to the residents of the State which would not otherwise be available;

c.County colleges and the residents of the State would benefit from additional funds and resources enabling counties to undertake and complete county college capital projects;

d.It would therefore be appropriate for the New Jersey Educational Facilities Authority created pursuant to N.J.S.18A:72A-1 et seq. to enter into contracts with counties and the State Treasurer to provide for the financing of county college capital projects.

L.1997,c.360,s.2.



Section 18A:72A-12.4 - County College Capital Projects Fund, Established.

18A:72A-12.4 County college capital projects fund, established.

3. a. There is created within the New Jersey Educational Facilities Authority, established pursuant to chapter 72A of Title 18A of the New Jersey Statutes, hereinafter referred to as the "authority," a county college capital projects fund to finance county college capital projects. The authority may issue bonds to finance the State share of county college capital projects and the county share of county college capital projects as certified by the State Treasurer pursuant to section 2 of P.L.1971, c.12 (C.18A:64A-22.2). The State Treasurer is hereby authorized to enter into a contract with the authority pursuant to which the State Treasurer, subject to available appropriation, shall pay the amount necessary to pay the principal and interest on bonds and notes of the authority issued to finance the State share of county college capital projects. The authority may enter into a loan agreement with each county in which a county college capital project is located for the purpose of funding the county share of the applicable county college capital project.

b.The authority may from time to time issue bonds or notes in an amount sufficient to finance county college capital projects and which shall also finance the administrative costs and any reserves or other issuance costs associated with the issuance of bonds or notes. The authority shall issue the bonds or notes in such manner as it shall determine in accordance with the provisions of this act and the "New Jersey educational facilities authority law," N.J.S.18A:72A-1 et seq. The authority shall not issue any bonds or notes pursuant to this section without the prior written consent of the State Treasurer.

L.1997,c.360,s.3.



Section 18A:72A-12.5 - Loan Agreement To Issue Bonds, Notes.

18A:72A-12.5 Loan agreement to issue bonds, notes.

4. a. At any time within one year of the certification by the State Treasurer to the board of chosen freeholders, the county college at which the capital project is located, and the authority, pursuant to section 2 of P.L.1971, c.12 (C.18A:64A-22.2), the board of chosen freeholders is authorized, in lieu of issuing bonds or notes pursuant to N.J.S.18A:64A-19, to enter into a loan agreement with the authority for the issuance of bonds or notes of the authority to fund the county share of the capital project. The county shall issue bonds and notes to the authority which shall be delivered to the authority to evidence the loan, and which shall be the source of payment for the bonds or notes issued by the authority to finance the county share of the capital project. The loan evidenced by the bonds or notes may be made subject to such terms and conditions as the authority determines to be consistent with the purposes thereof. Each loan by the authority shall be subject to approval by the State Treasurer and shall be evidenced by notes or bonds issued by the county which shall be authorized and issued as provided by law for the issuance of notes and bonds by the county. A loan to a county, and the notes, bonds or other obligations thereby issued shall bear interest at a rate or rates per annum as may be agreed upon by the authority and the county.

b.Any bonds or notes authorized by the county to be issued to the authority or to another entity for the purpose of funding the county share of a county college capital project shall be in addition to the sums authorized to be borrowed by the board of chosen freeholders pursuant to the provisions of N.J.S.18A:64A-19 for the purpose of funding the county's share of capital projects, and the additional borrowing, if entered into by the county, shall constitute a deduction from the gross debt of the county and shall not be considered in determining its net debt for debt incurring purposes.

L.1997,c.360,s.4.



Section 18A:72A-12.6 - "Dormitory Safety Trust Fund."

18A:72A-12.6 "Dormitory Safety Trust Fund."

6. a. There is created within the New Jersey educational facilities authority established pursuant to N.J.S.18A:72A-4, the "Dormitory Safety Trust Fund," hereinafter referred to as the "trust fund." The trust fund shall be maintained as a separate account and administered by the authority to carry out the provisions of P.L.2000, c.56 (C.52:27D-198.7 et al.). There shall be paid into this fund:

(1)moneys received from the sale of bonds or notes issued pursuant to section 8 of P.L.2000, c.56 (C.18A:72A-12.8);

(2)moneys appropriated by the Legislature, including moneys as may be appropriated annually in an amount sufficient to pay the principal and interest on the bonds or notes;

(3)all interest and investment earnings received on the moneys in the trust fund; and

(4)all repayments of loans authorized pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.).

b.The trust fund shall be used to provide loans to the schools and institutions of higher education which are required pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.) to install automatic fire suppression systems, for the cost, or a portion of the cost, of the construction, reconstruction, development, extension or improvement of dormitory safety facilities, including fire prevention and sprinkler systems.

L.2000,c.56,s.6.



Section 18A:72A-12.7 - Establishment Of Program To Provide Loans.

18A:72A-12.7 Establishment of program to provide loans.

7. a. The State Treasurer shall establish a program to provide the loans authorized pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.). The governing board of a public or private institution of higher education as defined pursuant to N.J.S.18A:72A-3 or of a public or private secondary school shall be eligible for and may determine by resolution to apply for a loan from the trust fund established pursuant to section 6 of P.L.2000, c.56 (C.18A:72A-12.6). The resolutions shall be transmitted to and in a manner to be determined by the State Treasurer. Owners of residences being utilized by fraternities or sororities, other than those owned by public or private institutions of education, who are responsible for the installation of an automatic fire suppression system pursuant to section 3 of P.L.2000, c.56 (C.52:27D-198.9) shall not be eligible for a loan from the trust fund established pursuant to section 6 of P.L.2000, c.56 (C.18A:72A-12.6), but shall be eligible and may apply for a life safety improvement loan pursuant to section 13 of P.L.1983, c.530 (C.55:14K-13) as amended by section 13 of P.L.2000, c.56.

b.Individual loan amounts from the trust fund shall be limited to no more than the projected costs as stated in the plan required to be filed with the Director of the Division of Fire Safety in the Department of Community Affairs pursuant to section 3 of P.L.2000, c.56 (C.52:27D-198.9), and loan amounts shall be disbursed in accordance with the need and the time frame established under the installation plan. If sufficient funds are not available to fully fund each request, the State Treasurer may limit the amounts loaned on a basis which shall provide the maximum amount of funding to the greatest number of buildings.

c.The loans issued pursuant to this subsection shall bear interest of not more than:

(1)zero percent per year for loans made to public or private institutions of higher education as defined pursuant to N.J.S.18A:72A-3; or

(2)two percent per year for loans made to secondary schools, military schools, boarding schools, or similar occupancies.

d.The term of a loan shall be for a period of not more than 15 years. Any loan approved pursuant to this subsection shall be contingent upon the applicant entering into a contract or contracts for the construction, reconstruction, development, extension or improvement required in the installation plan in accordance with section 3 of P.L.2000, c.56 (C.52:27D-198.9).

e.The State Treasurer shall:

(1)review each application and approve, disapprove, amend or modify the loan request;

(2)establish any other terms or conditions of each loan which are not otherwise provided under this section; and

(3)forward to the New Jersey educational facilities authority and the Department of Community Affairs a copy of any loan approval granted pursuant to this section, including information concerning the amount and terms of the loan.

f.All repayments of loans awarded pursuant to this section shall be made to the authority and deposited by the authority into the trust fund.

g.The State Treasurer shall promulgate the rules necessary to effectuate this section in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2000,c.56,s.7.



Section 18A:72A-12.8 - Issuance Of Bonds, Notes.

18A:72A-12.8 Issuance of bonds, notes.

8. a. The authority shall from time to time issue bonds or notes, in accordance with the provisions of the "New Jersey educational facilities authority law," N.J.S.18A:72A-1 et seq., and in an amount sufficient to finance the loans provided under P.L.2000, c.56 (C.52:27D-198.7 et al.) and to finance the administrative costs associated with the approval process and the issuance of the bonds or notes, up to a total amount not to exceed $90,000,000; except that all administrative costs associated with the approval process and the issuance of bonds, notes or other obligations shall not be included within the total aggregate principal amount of the bonds, notes or other obligations issued; the term of any bond so issued shall not exceed 15 years. In computing the foregoing limitation as to amount, there shall be excluded all bonds which shall be issued for refunding purposes, provided that the refunding shall be determined by the authority to result in a debt service savings. The authority shall issue the bonds or notes in such manner as it shall determine in accordance with the provisions of P.L.1993, c.375 (C.18A:72A-49 et al.) and the "New Jersey educational facilities authority law," N.J.S.18A:72A-1 et seq., provided that no bonds or notes shall be issued pursuant to this section without the prior written consent of the State Treasurer.

b.Bonds or notes issued pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.) shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof, or be or constitute a pledge of the faith and credit of the State or of any political subdivision thereof, but all bonds or notes, unless funded or refunded by the bonds or notes of the authority, shall be payable solely from revenues of funds pledged or available for their payment as authorized by P.L.2000, c.56 (C.52:27D-198.7 et al.). Each bond shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof, redemption premium, if any, or the interest thereon only from revenue or funds of the authority and that neither the State nor any political subdivision thereof is obligated to pay the principal thereof, redemption premium, if any, or interest thereon and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of, redemption premium, if any, or the interest on the bonds.

c.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to the authorization hereunder that the State shall not limit or alter the rights or powers hereby vested in the authority to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect such rents, fees, rates, payments, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and to fulfill the terms of any agreement made with the holders of the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds and notes, together with interest thereon, are fully met and discharged or provided for.

d.The State Treasurer is hereby authorized to enter into a contract with the authority pursuant to which the State Treasurer, subject to available appropriations, shall pay the amount necessary to pay the principal and interest on bonds, notes and other obligations of the authority issued pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.) plus any amounts payable in connection with an agreement authorized under subsection (g) of N.J.S.18A:72A-8.

e.To assure the continued operation and solvency of the dormitory safety trust fund program, the authority shall require that if a school or institution of higher education fails or is unable to pay to the authority in full, when due, any obligation of the institution to the authority, an amount sufficient to satisfy the deficiency shall be retained by the State Treasurer from State aid or an appropriation payable to the institution. As used in this section, "obligation of the school or institution" means any amount payable by the school or institution for dormitory safety facilities pursuant to an agreement with the authority.

The amount retained by the State Treasurer shall be deducted from the corresponding appropriation or apportionment of State aid payable to the school or institution of higher education and shall not obligate the State to make, or entitle the school or institution to receive, any additional appropriation or apportionment.

L.2000,c.56,s.8.



Section 18A:72A-13 - Bondholders; Enforcement Of Rights

18A:72A-13. Bondholders; enforcement of rights
Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

L.1967, c.271.



Section 18A:72A-14 - Refunding Bonds; Additional Purposes

18A:72A-14. Refunding bonds; additional purposes
(a) The authority is hereby authorized to provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(b) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(c) Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations of or guaranteed by the United States of America, or in certificates of deposit or time deposits secured by obligations of or guaranteed by the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested and reinvested in obligations of or guaranteed by the United States of America, or in certificates of deposit or time deposits secured by obligations of or guaranteed by the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner.

(e) All such bonds shall be subject to the provisions of this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

L.1967, c.271.



Section 18A:72A-15 - Bonds As Legal Investments

18A:72A-15. Bonds as legal investments
Bonds and notes issued by the authority under the provisions of this chapter are hereby made securities in which the state and all political subdivisions of the state, their officers, boards, commissions, departments or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control; and said bonds, notes or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

L.1967, c.271



Section 18A:72A-16 - Chapter Complete Authority For Issuance Of Bonds

18A:72A-16. Chapter complete authority for issuance of bonds
Bonds may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, bureau, agency or officer of the state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specifically required by this chapter.

L.1967, c.271.



Section 18A:72A-17 - Power To Mortgage

18A:72A-17. Power to mortgage
The authority shall not have power to mortgage any of its real property or projects.

L.1967, c.271.



Section 18A:72A-18 - Exemptions From Taxes; Bonds; Property

18A:72A-18. Exemptions from taxes; bonds; property
The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority or its agent will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or its agent under the provisions of this chapter or upon the income therefrom, and any bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state.

L.1967, c.271.



Section 18A:72A-19 - Restriction On Alteration Of Powers

18A:72A-19. Restriction on alteration of powers
The state of New Jersey does pledge to and agree with the holders of the bonds, notes and other obligations issued pursuant to authority contained in this chapter, and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter, that the state will not limit, alter or restrict the rights hereby vested in the authority and the participating colleges to maintain, construct, reconstruct and operate any project as defined in this chapter or to establish and collect such rents, fees, receipts or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds authorized by this chapter, and with the parties who may enter into contracts with the authority pursuant to the provisions of this chapter, or in any way impair the rights or remedies of the holders of such bonds or such parties until the bonds, together with interest thereon, are fully paid and discharged and such contracts are fully performed on the part of the authority. The authority as a public body corporate and politic shall have the right to include the pledge herein made in its bonds and contracts.

L.1967, c.271.



Section 18A:72A-20 - Authority Not Subject To 18a:62-2

18A:72A-20. Authority not subject to 18A:62-2
In carrying out the provisions of this chapter the authority shall not be subject to the provisions of section 18A:62-2.

L.1967, c.271.



Section 18A:72A-21 - Annual Report And Audit

18A:72A-21. Annual report and audit
On or before March 31 in each year, the authority shall make an annual report of its activities for the preceding calendar year to the governor and the legislature. Each such report shall set forth a complete operating and financial statement covering the authority's operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants.

L.1967, c.271.



Section 18A:72A-22 - Contracts Of Property; Conflicts Of Interest

18A:72A-22. Contracts of property; conflicts of interest
Except as otherwise expressly provided in this chapter, any member, officer, agent or employee of the authority who is interested, either directly or indirectly, in any contract of another with the authority, or in the sale of any property, either real or personal, to the authority, shall be guilty of a misdemeanor.

L.1967, c.271.



Section 18A:72A-23 - Comptroller Of Treasury; Powers Of Examination

18A:72A-23. Comptroller of treasury; powers of examination
The comptroller of the treasury and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the authority, including its receipts, disbursements, contracts, sinking funds, investments and any other matters relating to its financial standing.

L.1967, c.271.



Section 18A:72A-24 - Visitorial Powers; Governor

18A:72A-24. Visitorial powers; Governor
18A:72A-24. The Governor may visit, examine into and inspect, the authority as an institution under the educational supervision of the State, and may require, as often as desired, duly verified reports therefrom giving such information and in such form as the Governor shall prescribe.

L.1967, c.271; amended 1994,c.48,s.237.



Section 18A:72A-25 - Services Of State Departments Or Agencies

18A:72A-25. Services of state departments or agencies
The authority shall be entitled to call to its assistance and avail itself of the services of such employees of any state department or agency as it may require and as may be available to it for said purpose.

L.1967, c.271.



Section 18A:72A-26 - Powers And Duties Of Treasurer; Institutions Under State Jurisdiction.

18A:72A-26 Powers and duties of treasurer; institutions under State jurisdiction.

18A:72A-26. In order to provide new dormitories and to enable the construction and financing thereof, to refinance indebtedness hereafter created by the authority for the purpose of providing a dormitory or dormitories or additions or improvements thereto, or for any one or more of said purposes, but for no other purpose unless authorized by law, each of the following bodies shall have the powers hereafter enumerated to be exercised upon such terms and conditions, including the fixing of any consideration or rental to be paid or received, as it shall determine by resolution as to such property and each shall be subject to the performance of the duties hereafter enumerated, that is to say, the treasurer as to such as are located on land owned by the State or by the authority, the board of governors of the university, the board of trustees of the New Jersey Institute of Technology or Rowan University, the board of trustees of a State college or the board of trustees of a county college as to such as are located on land owned by the university or by the particular college respectively, namely:

a.The power to sell and to convey to the authority title in fee simple in any such land and any existing dormitories thereon owned by the State or owned by the board of trustees of a county college or the power to sell and to convey to the authority such title as the university or the college respectively may have in any such land and any existing dormitories thereon.

b.The power to lease to the authority any land and any existing dormitories thereon so owned for a term or terms not exceeding 50 years each.

c.The power to lease or sublease from the authority, and to make available, any such land and existing dormitories conveyed or leased to the authority under subsections a. and b. of this section, and any new dormitories erected upon such land or upon any other land owned by the authority, any rentals to be payable, as to the university or as to any such college from available funds other than moneys appropriated to it by the State.

d.The power and duty, upon receipt of notice of any assignment by the authority of any lease or sublease made under subsection c. of this section, or of any of its rights under any such lease or sublease, to recognize and give effect to such assignment, and to pay to the assignee thereof rentals or other payments then due or which may become due under any such lease or sublease which has been so assigned by the authority.

amended 1971, c.77, s.1; 1994, c.48, s.238; 2012, c.45, s.104.



Section 18A:72A-27 - Additional Powers Of Boards Of Governors, Trustees.

18A:72A-27 Additional powers of boards of governors, trustees.

18A:72A-27. In addition thereto the board of governors of the university and the board of trustees of each of said colleges including county colleges shall have the following powers and shall be subject to the following duties as to its lands and dormitories:

a.The power to pledge and assign all or any part of the revenues derived from the operation of such new dormitories as security for the payment of rentals due and to become due under any lease or sublease of such new dormitories under subsection c. of the preceding section.

b.The power to covenant and agree in any lease or sublease of such new dormitories made under subsection c. of the preceding section to impose fees, rentals or other charges for the use and occupancy or other operation of such new dormitories in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease.

c.The power to apply all or any part of the revenues derived from the operation of any dormitories to the payment of rentals due and to become due under any lease or sublease made under subsection c. of the preceding section.

d.The power to pledge and assign all or any part of the revenues derived from the operation of any dormitories to the payment of rentals due and to become due under any lease or sublease made under subsection c. of the preceding section.

e.The power to covenant and agree in any lease or sublease made under subsection c. of the preceding section to impose fees, rentals or other charges for the use and occupancy or other operation of any dormitories in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease.

f.The power to indemnify the authority from any liability for loss or damage to any person or property of others resulting from any project financed or to be financed by the authority for the benefit of the college.

L.1967, c.271; amended 1971, c.77, s.2; 1999, c.217, s.13.



Section 18A:72A-27.1 - Powers And Duties, Revenue Producing Facilities.

18A:72A-27.1 Powers and duties, revenue producing facilities.

18A:72A-27.1. In addition to the powers and duties with respect to dormitories given under N.J.S.18A:72A-26 and 18A:72A-27 the treasurer, the board of governors of the university, the board of trustees of the New Jersey Institute of Technology, the board of trustees of a State college, the board of trustees of Rowan University, and the board of trustees of a county college shall also have the same power and be subject to the same duties in relation to any conveyance, lease or sublease made under subsection a., b., or c. of section 18A:72A-26, with respect to revenue producing facilities; that is to say, structures or facilities which produce revenues sufficient to pay the rentals due and to become due under any lease or sublease made under subsection c. of section 18A:72A-26 including, without limitation, student unions and parking facilities.

amended 1971, c.74; 1971, c.77, s.3; 1994, c.48, s.239; 2012, c.45, s.105.



Section 18A:72A-27.2 - Powers Of Board Of Trustees

18A:72A-27.2. Powers of board of trustees
In addition to the powers and duties with respect to dormitories and revenue producing facilities given under the provisions of this chapter, the board of trustees of a State college shall have the following powers with respect to any educational facility, as defined in N.J.S. 18A:72A-3:

a. To enter into any conveyance, lease or sublease of the type provided for in N.J.S. 18A:72A-26, 18A:72A-27 and 18A:72A-27.1 with the authority, with respect to the acquisition, construction and financing of any educational facility;

b. To enter into any other agreement with the authority, with respect to the acquisition, construction or financing of an educational facility according to terms and conditions which the authority and the board of trustees shall determine in accordance with the powers of the authority;

c. To pledge and assign all or any part of any funds appropriated to the State college and available for the purposes provided in subsections a. and b. of this section or any other available monies of the State college to the payment of any amount due and owing under any agreement made under subsections a. and b. of this section if that agreement expressly states that the payment of any and all amounts due and owing thereunder shall, to the extent the funds shall be derived from appropriations, depend on appropriations being made by the Legislature.

L. 1988, c. 159, s. 1.



Section 18A:72A-27.3 - Submission Of Proposed Projects To The Legislature.

18A:72A-27.3 Submission of proposed projects to the Legislature.

2.The board of trustees of the public institution of higher education shall submit a copy of a resolution approving any non-revenue producing facility project to the President of the Senate and the Speaker of the General Assembly and shall submit informational copies of the proposal to the members of the Senate Budget and Appropriations Committee and the Assembly Appropriations Committee and to the Commission on Higher Education. The submission shall include all appropriate supporting information including, but not limited to, a description of the project, its impact, cost and construction schedule, and a detailed explanation of the sources of revenue which will be dedicated to the financing of the project. If the Legislature does not disapprove the proposal by the adoption of a concurrent resolution within 45 days, the proposal shall be deemed to be approved.

L.1988,c.159,s.2; amended 1994, c.48, s.240; 1999, c.46, s.49; 1999, c.217, s.14.



Section 18A:72A-28 - Approval Of Plans, Specifications And Locations

18A:72A-28. Approval of plans, specifications and locations
The board of governors of the university or the board of trustees of the Newark College of Engineering or the board of trustees of a State college or the board of trustees of a county college shall approve the plans and specifications and location of each dormitory undertaken for it or under its control, prior to the undertaking thereof by the authority.

L.1967, c.271; amended by L.1971, c. 77, s. 4, eff. April 5, 1971.



Section 18A:72A-29 - Lands, Assets Titled In Name Of State.

18A:72A-29 Lands, assets titled in name of State.

18A:72A-29. All lands and other assets real or personal presently titled in the name of the State Board of Higher Education or the State Department of Higher Education, which are occupied by a public institution of higher education shall be titled in the name of the State of New Jersey only. All conveyances, leases and subleases, pursuant to this chapter shall be made, executed and delivered in the name of the State and shall be signed by the State Treasurer and sealed with the seal of the State.

To the extent not otherwise expressly provided under existing law, all powers and duties conferred upon the university pursuant to this chapter shall be exercised and performed by resolution of its board of governors and all powers and duties conferred upon any of said colleges pursuant to this chapter shall be exercised and performed by resolution of its board of trustees.

All conveyances, leases and subleases made pursuant to this chapter, when duly authorized by the university, shall be made, executed and delivered in the name of the university and shall be signed by its president or a vice president and sealed with the seal of the university and all conveyances, leases and subleases made pursuant to this chapter, when duly authorized by any of said colleges, shall be made, executed and delivered in the name of the college and shall be signed by the president or a vice president and sealed with the seal of the college.

L.1967, c.271; amended 1994, c.48, s.241; 1999, c.46, s.50.



Section 18A:72A-30 - Additional Powers; Private Colleges

18A:72A-30. Additional powers; private colleges
In addition to the foregoing powers, the authority with respect to private colleges, shall have power:

(a) upon application of the participating college to construct, acquire or otherwise provide projects for the use and benefit of the participating college and the students, faculty and staff of such participating college. The participating college for which such a project is undertaken by the authority shall approve the plans and specifications and location of such project;

(b) to operate and manage any project provided pursuant to this section, or the authority may lease any such project to the participating college for which such project is provided. At such time as the liabilities of the authority incurred for any such project have been met and the bonds of the authority issued therefor have been paid, or such liabilities and bonds have otherwise been discharged, the authority shall transfer title to all the real and personal property of such project vested in the authority, to the participating college in connection with which such project is then being operated, or to which such project is then leased; provided, however, that if at any time prior thereto such participating college ceases to offer educational facilities, then such title shall vest in the state of New Jersey.

Any lease of a project authorized by this section shall be a general obligation of the lessee and may contain provisions, which shall be a part of the contract with the holders of the bonds of the authority issued for such project, as to:

(i) pledging all or any part of the moneys, earnings, income and revenues derived by the lessee from such project or any part or parts thereof, or other personal property of the lessee, to secure payments required under the terms of such lease;

(ii) the rates, rentals, fees and other charges to be fixed and collected by the lessee, the amounts to be raised in each year thereby, and the use and disposition of such moneys, earnings, income and revenues;

(iii) the setting aside of reserves and the creation of special funds and the regulation and disposition thereof;

(iv) the procedure, if any, by which the terms of such lease may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(v) vesting in a trustee or trustees such specified properties, rights, powers and duties as shall be deemed necessary or desirable for the security of the holders of the bonds of the authority issued for such projects;

(vi) the obligations of the lessee with respect to the replacement, reconstruction, maintenance, operation, repairs and insurance of such project;

(vii) defining the acts or omissions to act which shall constitute a default in the obligations and duties of the lessee, and providing for the rights and remedies of the authority and of its bondholders in the event of such default;

(viii) any other matters, of like or different character, which may be deemed necessary or desirable for the security or protection of the authority or the holders of its bonds.

L.1967, c.271.



Section 18A:72A-31 - Construction Loans; Terms

18A:72A-31. Construction loans; terms
The authority also shall have power:

(a) to make loans to any private college for the construction of projects in accordance with a loan agreement and plans and specifications approved by the authority. No such loan shall exceed the total cost of such project and the equipment therefor as determined by the authority. Each such loan shall be premised upon an agreement between the authority and the private college as to payment, security, maturity, redemption, interest and other appropriate matters.

(b) to make loans to any private college to refund existing bonds, mortgages or advances given or made by such private college for the construction of projects to the extent that this will enable such private college to offer greater security for loans for new project construction.

L.1967, c.271.



Section 18A:72A-32 - Power Of Private Colleges To Mortgage

18A:72A-32. Power of private colleges to mortgage
For the purpose of obtaining and securing loans under section 18A:72A-31 every private college shall, notwithstanding the provisions of any other law, have power to mortgage and pledge any of its real or personal property, and to pledge any of its income from whatever source to repay the principal of and interest on any loan made to it by the authority or to pay the interest on and principal and redemption premium, if any, of any note, bond or other evidence of indebtedness evidencing the debt created by any such loan; provided that the foregoing shall not be construed to authorize actions in conflict with specific legislation, trusts, endowment, or other agreements relating to specific properties or funds.

L.1967, c.271.



Section 18A:72A-33 - Moneys; Separate Account

18A:72A-33. Moneys; separate account
Moneys of the authority received from any private college in payment of any sum due to the authority pursuant to the terms of any loan or other agreement or any bond, note or other evidence of indebtedness, shall be deposited in an account in which only moneys received from private colleges shall be deposited and shall be kept separate and apart from and not commingled with any other moneys of the authority. Moneys deposited in such account shall be paid out on checks signed by the chairman of the authority or by such other person or persons as the authority may authorize.

L.1967, c.271.



Section 18A:72A-34 - Authority; Construction, Operation And Management

18A:72A-34. Authority; construction, operation and management
(a) Whenever the authority under section 18A:72A-30 undertakes to construct, acquire or otherwise provide and operate and manage a project, the authority shall be responsible for the direct operation and maintenance costs of such project, but each private college in connection with which such a project is provided and operated and managed shall be responsible at its own expense for the overall supervision of each project, for the overhead and general administrative costs of the private college which are incurred because of such project and for the integration of each project operation into the institution's educational program.

(b) Whenever the authority under section 18A:72A-30 undertakes to construct, acquire or otherwise provide a project and to lease the same to a private college, the lessee shall be responsible for the direct operation and maintenance costs of such project and, in addition, shall be responsible for the overall supervision of each project, for the overhead and general administrative costs of the lessee which are incurred because of such project and for the integration of each project operation into the lessee's educational program.

(c) Whenever the authority under section 18A:72A-31 makes loans for the construction of a project, the private college at which such project is located shall be responsible for the direct operation and maintenance costs of such project and, in addition, shall be responsible for the overall supervision of each project, for the overhead and general administrative costs of the private college which are incurred because of such project and for the integration of each project operation into the institution's educational program.

L.1967, c.271.



Section 18A:72A-35 - Private Colleges; Pledges

18A:72A-35. Private colleges; pledges
Any pledge of moneys, earnings, income or revenues authorized with respect to private colleges, pursuant to the provisions of this chapter, shall be valid and binding from the time when the pledge is made. The moneys, earnings, income or revenues so pledged and thereafter received by the pledgor shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the pledgor irrespective of whether such parties have notice thereof. No instrument by which such a pledge is created need be filed or recorded in any manner.

L.1967, c.271.



Section 18A:72A-36 - Construction Of Chapter

18A:72A-36. Construction of chapter
This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

L.1967, c.271.



Section 18A:72A-37 - No Liability Or Pledge Of Credit Of State

18A:72A-37. No liability or pledge of credit of state
Nothing contained in this chapter shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, of the state.

L.1967, c.271.



Section 18A:72A-38 - Powers Supplemental And Not Derogatory

18A:72A-38. Powers supplemental and not derogatory
The foregoing sections of this chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or refunding bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.

L.1967, c.271.



Section 18A:72A-39 - Inconsistent Laws Inapplicable

18A:72A-39. Inconsistent laws inapplicable
The powers granted to the authority by this chapter may be exercised without regard or reference to any department or agency of the state. All other general or special laws, or parts thereof, inconsistent with this chapter are hereby declared to be inapplicable to the provisions of this chapter.

L.1967, c.271.



Section 18A:72A-40 - Short Title

18A:72A-40. Short title
1. This act shall be known and may be cited as the "Higher Education Equipment Leasing Fund Act."

L.1993,c.136,s.1.



Section 18A:72A-41 - Findings, Declarations.

18A:72A-41 Findings, declarations.

2.The Legislature finds and declares that:

a.Higher education plays a vital role in the economic development of the nation and the State by providing the education and training of the work force of the future and by advancing science and technology through research;

b.The rapid technological changes occurring throughout the world have a considerable impact on the quality of teaching, learning, and research at colleges and universities;

c.The current inventory of instructional and research equipment at the colleges and universities within the State is aging, both chronologically and technologically, and much of it has been rendered obsolete; and

d.The Secretary of Higher Education, who is statutorily responsible for the coordination and planning of higher education in New Jersey, has identified a crucial need to establish a regular financing mechanism for scientific, engineering, technical, computer, communications, and instructional equipment at New Jersey's public and private institutions of higher education.

L.1993, c.136, s.2; amended 2009, c.308, s.32; 2012, c.42, s.2.



Section 18A:72A-42 - Higher Education Equipment Leasing Fund; Issuance Of Bonds.

18A:72A-42 Higher education equipment leasing fund; issuance of bonds.

5. a. There is created within the New Jersey Educational Facilities Authority, established pursuant to chapter 72A of Title 18A of the New Jersey Statutes, hereinafter referred to as the "authority," a higher education equipment leasing fund to finance the purchase of higher education equipment at public and private institutions of higher education. The authority shall issue bonds to finance the purchase of higher education equipment for lease to public and private institutions of higher education and to finance the administrative costs associated with the approval process and the issuance of bonds provided that the total outstanding principal amount of the bonds shall not exceed $100,000,000, except that all administrative costs associated with the approval process and the issuance of bonds shall not be included within the total aggregate principal amount of bonds issued, and the term of any bond issued shall not exceed 10 years. In computing the foregoing limitation as to amount, there shall be excluded all bonds which shall be issued for refunding purposes, provided that the refunding shall be determined by the authority to result in a debt service savings. The State Treasurer is hereby authorized to enter into a contract with the authority pursuant to which the State Treasurer, subject to available appropriation, shall pay the amount necessary to pay the principal and interest on bonds and notes of the authority issued pursuant to this section. In entering into a lease agreement with a public or private institution of higher education, the authority shall include such lease provisions as may be necessary to insure that the institution shall pay an amount equal to 25% of the amount necessary to pay the principal and interest on the bonds and notes of the authority issued pursuant to this section to finance the purchase of higher education equipment at that institution. Upon receipt of such moneys from the public or private institution of higher education, the authority shall remit the moneys immediately to the State Treasurer.

b.The authority shall from time to time issue bonds or notes in an amount sufficient to finance the purchase of higher education equipment pursuant to lease agreements with public and private institutions of higher education and which shall also finance the administrative costs associated with the issuance of bonds or notes. The authority shall issue the bonds or notes in such manner as it shall determine in accordance with the provisions of P.L.1993, c.136 (C.18A:72A-40 et al.) and the "New Jersey educational facilities authority law," N.J.S.18A:72A-1 et seq. The authority shall not issue any bonds or notes pursuant to this section without the prior written consent of the State Treasurer.

c.Bonds or notes issued pursuant to this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof, or be or constitute a pledge of the faith and credit of the State or of any political subdivision thereof, but all bonds or notes, unless funded or refunded by the bonds or notes of the authority, shall be payable solely from revenues of funds pledged or available for their payment as authorized by this act. Each bond shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof, redemption premium, if any, or the interest thereon only from revenue or funds of the authority and that neither the State nor any political subdivision thereof is obligated to pay the principal thereof, redemption premium, if any, or interest thereon and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of, redemption premium, if any, or the interest on the bonds.

d.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to authorization of P.L.1993, c.136 (C.18A:72A-40 et al.) that the State shall not limit or alter the rights or powers hereby vested in the authority to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect such rents, fees, rates, payments, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and to fulfill the terms of any agreement made with the holders of the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds and notes, together with interest thereon, are fully met and discharged or provided for.

L.1993, c.136, s.5; amended 2009, c.308, s.33.



Section 18A:72A-43 - Allocation Of Moneys.

18A:72A-43 Allocation of moneys.

6.The moneys deposited into the fund created pursuant to section 5 of P.L.1993, c.136 (C.18A:72A-42) shall be allocated in the following manner:

a.A minimum of $24,000,000 for the leasing of higher education equipment at the State colleges;

b.A minimum of $19,440,000 for the leasing of higher education equipment at Rutgers, The State University;

c.A minimum of $10,080,000 for the leasing of higher education equipment at the University of Medicine and Dentistry of New Jersey;

d.A minimum of $6,480,000 for the leasing of higher education equipment at the New Jersey Institute of Technology;

e.A minimum of $22,000,000 for the leasing of higher education equipment at the county colleges;

f.A minimum of $10,500,000 for the leasing of higher education equipment at private institutions of higher education; and

g.A minimum of $7,500,000 for the leasing of higher education equipment for emerging needs programs at public and private institutions of higher education.

The Secretary of Higher Education may apportion the amounts authorized in subsection g. among any other amounts authorized in subsections a. through f.

The Secretary of Higher Education may reallocate any balance in the amounts authorized in subsections a. through g. of this section which have not been fully committed within 18 months of the effective date of this act.

The Secretary of Higher Education shall determine the allocation of moneys deposited into the fund resulting from the issuance by the authority of new bonds because of the retirement of bonds previously issued by the authority.

L.1993, c.136, s.6; amended 2009, c.308, s.34; 2012, c.42, s.3.



Section 18A:72A-44 - Lease Agreements To Finance Acquisition Of Higher Education Equipment

18A:72A-44. Lease agreements to finance acquisition of higher education equipment
7. The authority may enter into a lease agreement with a public or private institution of higher education to finance the acquisition of higher education equipment by the institution and which provides for the lease of the equipment by the authority to the institution. The higher education equipment shall have a useful life equal to or greater than the term of the bonds issued to finance the purchase of the equipment. During the period of the lease, the authority shall hold title to the equipment. At such time as the liabilities of the authority incurred for the purchase of the higher education equipment have been met and the bonds of the authority issued therefor have been paid, or such liabilities and bonds have otherwise been discharged, the authority shall transfer title to the higher education equipment to the institution to which the equipment is leased. However, if at any time prior thereto the institution ceases to operate, then title shall vest in the authority.

L.1993,c.136,s.7.



Section 18A:72A-45 - Approval For Lease Agreements.

18A:72A-45 Approval for lease agreements.

8.The authority shall not enter into a lease agreement with an institution of higher education unless the Secretary of Higher Education has approved the purchase of the higher education equipment by the institution. The secretary shall provide a written certification of such approval including the amount approved to the authority.

L.1993, c.136, s.8; amended 2009, c.308, s.35; 2012, c.42, s.4.



Section 18A:72A-45.1 - Jboc Approval Required For Lease Agreement.

18A:72A-45.1 JBOC approval required for lease agreement.

23.The authority shall not enter into a lease agreement with an institution of higher education without the review and approval of the Joint Budget Oversight Committee. The Joint Budget Oversight Committee shall approve or disapprove each lease agreement within 10 working days of receipt of the lease information or the lease agreement shall be deemed approved.

L.2012, c.42, s.23.



Section 18A:72A-46 - Amount Retained By State To Satisfy Deficiency

18A:72A-46. Amount retained by State to satisfy deficiency
9. a. To assure the continued operation and solvency of the leasing fund program, the authority shall require that if an institution of higher education fails or is unable to pay to the authority in full, when due, any obligation of the institution to the authority, an amount sufficient to satisfy the deficiency shall be retained by the State Treasurer from State aid or an appropriation payable to the institution. As used in this section, obligation of the institution means any amount payable by the institution for equipment leasing pursuant to a lease agreement with the authority.

b. The amount retained by the State Treasurer shall be deducted from the corresponding appropriation or apportionment of State aid payable to the institution of higher education and shall not obligate the State to make, nor entitle the institution to receive, any additional appropriation or apportionment.

L.1993,c.136,s.9.



Section 18A:72A-47 - Annual Report.

18A:72A-47 Annual report.

10.The Secretary of Higher Education shall annually submit a report to the Governor and the Legislature on the higher education equipment purchases at public and private institutions of higher education which have been approved by the secretary and financed by the New Jersey Educational Facilities Authority pursuant to lease agreements with the institutions.

L.1993, c.136, s.10; amended 2009, c.308, s.36; 2012, c.42, s.5.



Section 18A:72A-48 - Rules, Regulations.

18A:72A-48 Rules, regulations.

11.The Secretary of Higher Education, in consultation with the New Jersey Educational Facilities Authority, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1993, c.136, s.11; amended 2009, c.308, s.37; 2012, c.42, s.6.



Section 18A:72A-49 - Short Title

18A:72A-49. Short title
1. This act shall be known and may be cited as the "Higher Education Facilities Trust Fund Act."

L.1993,c.375,s.1.



Section 18A:72A-50 - Findings, Declarations

18A:72A-50. Findings, declarations
2. The Legislature finds and declares that:



a. Higher education plays a vital role in the economic development of the nation and of the State by providing the education and training of the work force of the future and by advancing science and technology through research.

b. New Jersey has an intense concentration of high technology industries and research facilities and is the headquarters of some of the world's most productive corporations. In the last decade of the 20th century, it has become obvious that New Jersey's institutions of higher education will have to change and improve their educational and research facilities in order not only to prepare students to fill existing jobs in a highly technical world, but also to create new jobs as well.

c. In order for New Jersey students and businesses to be competitive with their international peers, the public and private sectors must continually take steps to enhance the technology and research facilities at our colleges and universities. To do otherwise would result in the failure of New Jersey businesses to remain competitive, a decrease in the number of jobs available to New Jersey workers, a decline in State and personal income, and the loss of potential students to other, more technologically advanced institutions in other states.

d. If New Jersey is to maintain the expansion of its economic development and continue to provide an adequately trained work force to retain and attract industry to the State, New Jersey's public and private institutions of higher education must be strengthened to provide services to meet the needs of the 21st century.

e. In order to protect the State's economy and preserve and enhance our higher education system in today's global and technological society, there is a crucial need to identify an ongoing funding source to construct, expand, and update instructional, laboratory, communication, and research facilities at New Jersey's public and private institutions of higher education.

L.1993,c.375,s.2.



Section 18A:72A-51 - "Higher Education Facilities Trust Fund"

18A:72A-51. "Higher Education Facilities Trust Fund"
3. There is created within the New Jersey Educational Facilities Authority, established pursuant to N.J.S.18A:72A-1 et seq., the "Higher Education Facilities Trust Fund," hereinafter referred to as the "trust fund." The trust fund shall be maintained as a separate account and administered by the authority to carry out the provisions of this act. The trust fund shall consist of:

a. moneys received from the issuance of bonds or notes pursuant to section 9 of P.L.1993, c.375 (C.18A:72A-57) and an annual appropriation from the net proceeds of the State lottery established by P.L.1970, c.13 (C.5:9-1 et seq.) in an amount sufficient to pay the principal and interest on the bonds or notes;

b. all moneys appropriated by the State for the purposes of the trust fund; and

c. all interest and investment earnings received on moneys in the trust fund.



L.1993,c.375,s.3.



Section 18A:72A-52 - Use Of Trust Fund

18A:72A-52. Use of trust fund
4. The trust fund shall be used to provide grants to New Jersey's public and private institutions of higher education for the cost, or a portion of the cost, of the construction, reconstruction, development, extension, and improvement of instructional, laboratory, communication, and research facilities.

L.1993,c.375,s.4.



Section 18A:72A-53 - Allocation Of Initial Grants.

18A:72A-53 Allocation of initial grants.

5.The initial grants from the trust fund shall be allocated as follows:

a.$48,000,000 for facilities at the State Colleges;

b.$38,880,000 for facilities at Rutgers, The State University;

c.$20,160,000 for facilities at the University of Medicine and Dentistry of New Jersey;

d.$12,960,000 for facilities at the New Jersey Institute of Technology;

e.$44,000,000 for facilities at the county colleges;

f.$21,000,000 for facilities at the private institutions of higher education;

g.$15,000,000 for South Jersey multi-institutional economic development facilities. As used in this section, "South Jersey multi-institutional economic development facilities" means facilities which would promote economic development in the eight southernmost counties of the State and which involve more than one public or private institution of higher education; and

h.$20,000,000 for a new facility for Rutgers, The State University, School of Law, Newark.

The amount authorized in subsection g. may be apportioned among any other amounts authorized in subsections a. through f. of this section.

The Secretary of Higher Education may reallocate any balance in an amount authorized in subsections a. through h. of this section which has not been approved by the secretary for a grant within 18 months of the effective date of this act.

The Secretary of Higher Education shall determine the allocation of moneys deposited into the trust fund resulting from the issuance by the authority of new bonds because of the retirement of bonds previously issued by the authority.

The facilities funded by grants from the trust fund shall follow the principles of affirmative action and equal opportunity employment. In furtherance of these principles, the Secretary of Higher Education shall continue the policy of encouraging institutions to solicit bids from, and award contracts to, minority and women-owned businesses.

L.1993, c.375, s.5; amended 2009, c.308, s.38; 2012, c.42, s.7.



Section 18A:72A-54 - Application For Grant.

18A:72A-54 Application for grant.

6. a. The governing board of a public or private institution of higher education may determine, by resolution, to apply for a grant from the trust fund. Upon adoption of the resolution, the board shall file an application with the Secretary of Higher Education, which application shall include a complete description of the project to be financed and an identification of any additional sources of revenue to be used.

b.The Secretary of Higher Education shall review the application and approve or disapprove the grant. For each grant which is approved, the secretary shall establish the amount and shall send a written certification of such approval including the amount approved to the authority.

c.The Secretary of Higher Education shall submit to the Legislature a copy of the written certification of the approval of the grant and the amount thereof. If the Legislature does not disapprove the grant by the adoption of a concurrent resolution within 60 days, the grant shall be deemed to be authorized. In addition, the resolution approving the grant for the new instructional and research facility for Rutgers, The State University, School of Law, Newark, shall be submitted by the secretary to the Joint Budget Oversight Committee for its approval prior to the commission's submission of the resolution to the Legislature. The secretary shall provide to the committee such information concerning the grant as the committee may require for its consideration.

d.Each grant awarded under this act shall be contingent upon the recipient governing board entering into a contract or contracts for the commencement of the construction, reconstruction, development, extension, or improvement of the facility within one year of the date on which the funds of the grant are made available.

L.1993, c.375, s.6; amended 2009, c.308, s.39; 2012, c.42, s.8.



Section 18A:72A-55 - List Of Selection Criteria.

18A:72A-55 List of selection criteria.

7.In order to ensure the most effective utilization of the moneys in the trust fund and to guide governing boards which elect to apply for a grant, the Secretary of Higher Education shall establish a list of selection criteria and shall specify the information to be included in a grant application.

L.1993, c.375, s.7; amended 2009, c.308, s.40; 2012, c.42, s.9.



Section 18A:72A-56 - "Higher Education Facilities Trust Fund Board."

18A:72A-56 "Higher Education Facilities Trust Fund Board."

8.In order to ensure proper oversight and review, there is created the "Higher Education Facilities Trust Fund Board" which shall consist of four members as follows: the Secretary of Higher Education; the State Treasurer or a designee; the President of the Senate or a designee; and the Speaker of the General Assembly or a designee. The board shall ensure that the revenue provided to the trust fund is adequate to support the grants approved by the Secretary of Higher Education. At the end of each three-year period following the approval of this act, the board shall review, in consultation with the Secretary of Higher Education, the physical plant needs of public and private institutions of higher education in the State and shall recommend to the Governor and the Legislature a plan to increase, as necessary, the availability and uses of grants made from the trust fund.

L.1993, c.375, s.8; amended 2009, c.308, s.41; 2012, c.42, s.10.



Section 18A:72A-57 - Issuance Of Bonds, Notes.

18A:72A-57 Issuance of bonds, notes.

9. a. The authority shall from time to time issue bonds or notes in an amount sufficient to finance the grants provided under this act and to finance the administrative costs associated with the approval process and the issuance of the bonds or notes, provided that the total outstanding principal amount of the bonds or notes shall not exceed $220,000,000, except that all administrative costs associated with the approval process and the issuance of bonds shall not be included within the total aggregate principal amount of bonds issued, and the term of any bond issued shall not exceed 15 years. In computing the foregoing limitation as to amount, there shall be excluded all bonds which shall be issued for refunding purposes, provided that the refunding shall be determined by the authority to result in a debt service savings. The authority shall issue the bonds or notes in such manner as it shall determine in accordance with the provisions of P.L.1993, c.375 (C.18A:72A-49 et al.) and the "New Jersey educational facilities authority law," N.J.S.18A:72A-1 et seq., provided that no bonds or notes shall be issued pursuant to this section without the prior written consent of the State Treasurer. Notwithstanding any other provision of law to the contrary, the State Treasurer shall not consent to the issuance of any bonds or notes unless the amount scheduled for the annual debt service payments for each series of bonds or notes, consisting of the payment of interest and principal on the bonds or notes, are, as far as may be practicable, level for each fiscal year that any bonds or notes of the series are outstanding, except for a fiscal year in which the first or last payment on a series is the only payment made for that series during that fiscal year.

b.Bonds or notes issued pursuant to this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof, or be or constitute a pledge of the faith and credit of the State or of any political subdivision thereof, but all bonds or notes, unless funded or refunded by the bonds or notes of the authority, shall be payable solely from revenues of funds pledged or available for their payment as authorized by this act. Each bond shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof, redemption premium, if any, or the interest thereon only from revenue or funds of the authority and that neither the State nor any political subdivision thereof is obligated to pay the principal thereof, redemption premium, if any, or interest thereon and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of, redemption premium, if any, or the interest on the bonds.

c.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to the authorization of P.L.1993, c.375 (C.18A:72A-49 et al.) that the State shall not limit or alter the rights or powers hereby vested in the authority to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect such rents, fees, rates, payments, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and to fulfill the terms of any agreement made with the holders of the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds and notes, together with interest thereon, are fully met and discharged or provided for.

L.1993, c.375, s.9; amended 1995, c.146; 2009, c.308, s.42.



Section 18A:72A-58 - Rules, Regulations.

18A:72A-58 Rules, regulations.

11.The Secretary of Higher Education, in consultation with the New Jersey Educational Facilities Authority, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1993, c.375, s.11; amended 2009, c.308, s.43; 2012, c.42, s.11.



Section 18A:72A-59 - Short Title.

18A:72A-59 Short title.

1. This act shall be known and may be cited as the "Higher Education Technology Infrastructure Fund Act."

L.1997,c.238,s.1.



Section 18A:72A-60 - Findings, Declarations Relative To Higher Education Technology Infrastructure.

18A:72A-60 Findings, declarations relative to higher education technology infrastructure.

2. The Legislature finds and declares that:

a. New Jersey's public and independent colleges and universities contribute substantially to the local, State, and national economies by developing the workforce, advancing knowledge through research and scholarship, and serving as a repository for information.

b. An integrated technology infrastructure is increasingly critical to teaching, research, workforce training, and the effectiveness and efficiency of New Jersey's higher education system.

c. Up-to-date telecommunications and information technology, including connectivity within and among institutions and with libraries and elementary and secondary schools, will enable students and faculty to access information and educational opportunities efficiently and effectively and will increase opportunities for institutions to collaborate and share resources.

d. Consortial arrangements and distance learning offer significant potential to reduce costs and increase access, but these new modes of delivery cannot succeed without a technology infrastructure which insures compatibility and connectivity.

e. Colleges and universities must address substantial, yet varying, technological needs in order to participate fully in a comprehensive, current telecommunications network. To strengthen New Jersey's competitiveness and enhance the State's higher education system in a global and highly technological economy, it is essential to establish a dedicated source of funding to support investment by New Jersey's public and independent higher education institutions in technology infrastructure.

L.1997,c.238,s.2.



Section 18A:72A-61 - "Higher Education Technology Infrastructure Fund."

18A:72A-61 "Higher Education Technology Infrastructure Fund."

3. There is created within the New Jersey Educational Facilities Authority, established pursuant to N.J.S.18A:72A-1 et seq., the "Higher Education Technology Infrastructure Fund," hereinafter referred to as the "technology fund." The technology fund shall be maintained as a separate account and administered by the authority to carry out the provisions of this act. The technology fund shall consist of:

a. moneys received from the issuance of bonds or notes pursuant to section 7 of P.L.1997, c.238 (C.18A:72A-65);

b. all moneys appropriated by the State for the purposes of the fund; and

c. all interest and investment earnings received on moneys in the technology fund.

L.1997,c.238,s.3.



Section 18A:72A-62 - Use Of Technology Fund.

18A:72A-62 Use of technology fund.

4. The technology fund shall be used to develop technology infrastructure within and among New Jersey's institutions of higher education in order to provide access effectively and efficiently to information, educational opportunities, and workforce training. Funds may also be used to enhance the connectivity of higher education institutions to libraries and elementary and secondary schools.

As used in this act, "technology infrastructure" means video, voice, and data telecommunications equipment and linkages, including transport services and network interconnections.

L.1997,c.238,s.4.



Section 18A:72A-63 - Grant Conditions, Allocations.

18A:72A-63 Grant conditions, allocations.

5.The use of a grant from the technology fund shall require a matching amount from an institution equal to the amount of the grant provided. The initial grants from the technology fund shall be allocated as follows:

a.a minimum of $12,600,000 for the acquisition of higher education technology infrastructure at the State colleges;

b.a minimum of $7,722,000 for the acquisition of higher education technology infrastructure at Rutgers, The State University;

c.a minimum of $4,306,500 for the acquisition of higher education technology infrastructure at the University of Medicine and Dentistry of New Jersey;

d.a minimum of $2,821,500 for the acquisition of higher education technology infrastructure at the New Jersey Institute of Technology;

e.a minimum of $12,600,000 for the acquisition of higher education technology infrastructure at the county colleges;

f.a minimum of $4,950,000 for the acquisition of higher education technology infrastructure at private institutions of higher education;

g.a maximum of $5,000,000 for interconnectivity among the higher education institutions. Expenditures shall be based on an inter-institutional needs assessment. If, as a result of the needs assessment, less than $5,000,000 is expended from the funds allocated in this subsection, the remaining funds shall be allocated among the institutions designated in subsections a. through f. of this section based on the percentage of the total funds allocated in each of the subsections a. through f.; and

h.a minimum of $5,000,000 for non-matching public library grants or for Statewide library technology initiatives through the New Jersey State Library.

The Secretary of Higher Education may reallocate any balance in the amount authorized in subsections a. through g. of this section, which has not been approved by the secretary for a grant within 18 months of the effective date of P.L.1997, c.238 (C.18A:72A-59 et seq.).

The secretary shall determine the allocation of moneys deposited into the technology fund resulting from the issuance by the authority of new bonds because of the retirement of bonds previously issued by the authority.

Acquisition of technology infrastructure funded by grants from the technology fund shall follow the principles of affirmative action and equal opportunity employment. In furtherance of these principles, the secretary shall continue its policy of encouraging institutions to solicit bids from, and award contracts to, minority and women-owned businesses.

L.1997, c.238, s.5; amended 2012, c.42, s.12.



Section 18A:72A-64 - Application For Grant, Conditions.

18A:72A-64 Application for grant, conditions.

6. a. The governing board of a public or private institution of higher education may determine, by resolution, to apply for a grant from the technology fund. Upon adoption of the resolution, the board shall file an application with the Secretary of Higher Education, which application shall include a complete description of the technology infrastructure to be acquired and an identification of the sources of revenue to be used for the required institutional match.

b.The secretary shall review the application and approve or disapprove the grant. For each grant which is approved, the secretary shall establish the amount and shall send written certification of the approval of the grant including the approved amount to the authority.

c.Each grant awarded under this act shall be contingent upon the recipient governing board entering into a contract or contracts for the acquisition of technology infrastructure within one year of the date on which the funds of the grant are made available to the institution.

L.1997, c.238, s.6; amended 2012, c.42, s.13.



Section 18A:72A-64.1 - Jboc Approval Required For Provision Of Grant Funding.

18A:72A-64.1 JBOC approval required for provision of grant funding.

24.The authority shall not provide grant funding without the review and approval of the Joint Budget Oversight Committee. The Joint Budget Oversight Committee shall approve or disapprove each grant within 10 working days of receipt of the grant information or the grant shall be deemed approved.

L.2012, c.42, s.24.



Section 18A:72A-65 - Issuance Of Bonds, Notes.

18A:72A-65 Issuance of bonds, notes.

7. a. The authority shall from time to time issue bonds or notes in an amount sufficient to finance the grants provided under this act and to finance the administrative costs associated with the approval process and the issuance of the bonds and notes for the purchase of higher education technology infrastructure for public and private institutions of higher education, provided that the total outstanding principal amount of the bonds and notes shall not exceed $55,000,000, except that all administrative costs associated with the approval process and the issuance of bonds shall not be included within the total aggregate principal amount of bonds issued, and the term of any bond issued shall not exceed 15 years. In computing the foregoing limitation as to amount, there shall be excluded all bonds or notes which shall be issued for refunding purposes, provided that the refunding shall be determined by the authority to result in a debt service savings. The State Treasurer is hereby authorized to enter into a contract with the authority pursuant to which the State Treasurer, subject to available appropriation, shall pay the amount necessary to pay the principal and interest on bonds and notes of the authority issued pursuant to this section.

b.Bonds or notes issued pursuant to this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof, or be or constitute a pledge of the faith and credit of the State or of any political subdivision thereof, but all bonds or notes, unless funded or refunded by the bonds or notes of the authority, shall be payable solely from revenues of funds pledged or available for their payment as authorized by this act. Each bond or note shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof, redemption premium, if any, or the interest thereon only from revenue or funds of the authority and that neither the State nor any political subdivision thereof is obligated to pay the principal thereof, redemption premium, if any, or interest thereon and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of, redemption premium, if any, or the interest on the bonds.

c.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to P.L.1997, c.238 (C.18A:72A-59 et seq.) that the State shall not limit or alter the rights or powers hereby vested in the authority to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect such rents, fees, rates, payments, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and to fulfill the terms of any agreement made with the holders of the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds and notes, together with interest thereon, are fully met and discharged or provided for.

L.1997, c.238, s.7; amended 2009, c.308, s.44.



Section 18A:72A-66 - Agreements Between Authority And Institutions Of Higher Education.

18A:72A-66 Agreements between authority and institutions of higher education.

8. The authority may enter into an agreement with a public or private institution of higher education to finance the acquisition of higher education technology infrastructure by the institution. In entering into an agreement with a public or private institution of higher education, the authority shall include in the agreement such provisions as may be necessary to ensure that the institution shall provide a matching amount at least equal to the amount of the grant provided.

L.1997,c.238,s.8.



Section 18A:72A-67 - Approval For Entry Into Agreements.

18A:72A-67 Approval for entry into agreements.

9.The authority shall not enter into an agreement with an institution of higher education unless the Secretary of Higher Education has approved the acquisition of the higher education technology infrastructure by the institution.

L.1997, c.238, s.9; amended 2012, c.42, s.14.



Section 18A:72A-68 - Financing Of Matching Amounts.

18A:72A-68 Financing of matching amounts.

10. a. To finance the matching amounts for institutions of higher education which have received grants from the technology fund, the authority may from time to time issue bonds or notes in an amount sufficient to finance the purchase of higher education technology infrastructure pursuant to agreements with public and private institutions of higher education and to finance the administrative costs associated with the issuance of bonds or notes. The authority shall issue the bonds or notes in such manner as it shall determine in accordance with the provisions of P.L.1997, c.238 (C.18A:72A-59 et seq.) and the "New Jersey educational facilities authority law," N.J.S.18A:72A-1 et seq. The bonds or notes issued pursuant to this section shall be repaid by the institutions of higher education from any available funds, except grant funds provided to the institution of higher education pursuant to this act.

b. The authority shall require that if an institution of higher education fails or is unable to pay to the authority in full, when due, any obligation of the institution to the authority, an amount sufficient to satisfy the deficiency shall be retained by the State Treasurer from State aid or an appropriation payable to the institution and paid to the authority. As used in this subsection, "obligation of the institution" means any amount payable by the institution for technology infrastructure pursuant to an agreement with the authority.

c. The amount retained by the State Treasurer shall be deducted from the corresponding appropriation or apportionment of State aid payable to the institution of higher education and shall not obligate the State to make, nor entitle the institution to receive, any additional appropriation or apportionment.

L.1997,c.238,s.10.



Section 18A:72A-69 - Criteria For Approval, Specific Information In Grant Application.

18A:72A-69 Criteria for approval, specific information in grant application.

11.In order to ensure the most effective utilization of the moneys in the technology fund and to guide governing boards which elect to apply for a grant, the Secretary of Higher Education shall establish criteria for approval and shall specify the information to be included in a grant application.

L.1997, c.238, s.11; amended 2012, c.42, s.15.



Section 18A:72A-70 - Rules, Regulations.

18A:72A-70 Rules, regulations.

12.The Secretary of Higher Education, in consultation with the New Jersey Educational Facilities Authority, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1997, c.238, s.12; amended 2012, c.42, s.16.



Section 18A:72A-71 - Report To Governor, Legislature.

18A:72A-71 Report to Governor, Legislature.

13.The Secretary of Higher Education shall annually submit a report to the Governor and the Legislature on the higher education technology infrastructure purchases at public and private institutions of higher education, which have been approved by the secretary and financed by the New Jersey Educational Facilities Authority pursuant to this act.

L.1997, c.238, s.13; amended 2012, c.42, s.17.

18A:72A-72 Short title.

1.This act shall be known and may be cited as the "Higher Education Capital Improvement Fund Act."

L.1999,c.217,s.1.



Section 18A:72A-72 - Short Title.

18A:72A-72 Short title.

1.This act shall be known and may be cited as the "Higher Education Capital Improvement Fund Act."

L.1999,c.217,s.1.



Section 18A:72A-73 - Findings, Declarations Relative To Facilities Improvements At Institutions Of Higher Education.

18A:72A-73 Findings, declarations relative to facilities improvements at institutions of higher education.

2.The Legislature finds and declares that:

a.Higher education plays a vital role in the economic development of the nation and the State by providing education and training for the work force of the future, by advancing knowledge and technology through research, and by providing lifelong learning opportunities for all citizens.

b.New Jersey has made a significant investment in its public and private institutions of higher education, and that investment must be protected to insure the continuing availability of affordable, accessible, and excellent higher educational opportunities within the State.

c.If New Jersey is to continue the expansion of its economic development through an adequately trained work force that retains and attracts industry to the State, the facilities and technology infrastructure at New Jersey's public and private institutions of higher education must be preserved and enhanced.

d.In order for New Jersey students and businesses to be competitive with their peers in today's global and technological society, the public and private sectors must continually take steps to preserve and enhance the facilities and technology at our colleges and universities. To do otherwise would result in the loss of potential students to more technologically advanced and well-developed and maintained institutions in other states.

e.In order to support the State's economy and preserve and enhance our higher education system, the State recently provided additional funds to capital needs at the two-year public colleges. There remains, however, a crucial need to provide additional funds to renew, renovate, improve, expand, construct, and reconstruct facilities and technology infrastructure at New Jersey's four-year public and private institutions of higher education.

L.1999,c.217,s.2.



Section 18A:72A-74 - "Higher Education Capital Improvement Fund."

18A:72A-74 "Higher Education Capital Improvement Fund."

3.There is created within the New Jersey Educational Facilities Authority, established pursuant to chapter 72A of Title 18A of the New Jersey Statutes, the "Higher Education Capital Improvement Fund," hereinafter referred to as the "capital improvement fund." The capital improvement fund shall be maintained as a separate account and administered by the authority to carry out the provisions of this act. The capital improvement fund shall consist of:

a.moneys received from the issuance of bonds, notes or other obligations issued pursuant to section 7 of P.L.1999, c.217 (C.18A:72A-78) and an annual appropriation from the net proceeds of the State lottery established by P.L.1970, c.13 (C.5:9-1 et seq.) in an amount sufficient to pay the principal and interest on the bonds, notes or other obligations;

b.all moneys appropriated by the State for the purposes of the capital improvement fund; and

c.all interest and investment earnings received on moneys in the capital improvement fund.

L.1999,c.217,s.3.



Section 18A:72A-75 - Use Of Capital Improvement Fund.

18A:72A-75 Use of capital improvement fund.

4.The capital improvement fund shall be used to provide grants to New Jersey's four-year public and private institutions of higher education for the cost, or a portion of the cost, of the renewal, renovation, improvement, expansion, construction, and reconstruction of facilities and technology infrastructure. Each institution shall use the grants for existing renewal and renovations needs at instructional, laboratory, communication, research, and administrative facilities. An institution may use up to 20% of a grant within student-support facilities for renewal and renovation or improvement, expansion, construction, and reconstruction. If all renewal and renovation is completed at instructional, laboratory, communication, research, and administrative facilities or is accounted for through other funding sources, or if an institution is granted an exemption by the Secretary of Higher Education for the purpose of maximizing federal grant fund recoveries or for the purpose of replacing a building when projected renewal and renovation costs exceed the projected cost of replacement, then grant funds may be used for the improvement, expansion, construction, and reconstruction of instructional, laboratory, communication, and research facilities, or technology infrastructure.

As used in this act:

"renewal and renovation" means making the changes necessary to address deferred capital maintenance needs, to meet all State and federal health, safety, fire, and building code standards, or to provide a safe and appropriate educational or working environment;

"student-support facilities" mean student resident halls, student dining facilities, student activity centers, and student health centers; and

"technology infrastructure" means video, voice, and data telecommunications equipment and linkages with a life expectancy of at least 10 years.

L.1999, c.217, s.4; amended 2002, c.96; 2012, c.42, s.18.



Section 18A:72A-76 - Allocation Of Fund.

18A:72A-76 Allocation of fund.

5. a. An amount not to exceed $550,000,000 in the capital improvement fund shall be allocated as follows:

$169,000,000 for Rutgers, The State University;

$95,062,500 for the University of Medicine and Dentistry of New Jersey;

$60,937,500 for the New Jersey Institute of Technology;

$175,000,000 for the State colleges and universities; and

$50,000,000 for the private institutions of higher education.

b.The secretary may reallocate any balance in an amount authorized in subsection a. of this section which has not been approved by the secretary for grants within 24 months of the adoption of regulations by the secretary. The secretary may allocate any additional moneys in the capital improvement fund to institutions for capital improvement projects as the secretary determines and shall determine the allocation of moneys deposited into the fund resulting from the issuance by the authority of new bonds because of the retirement of bonds previously issued by the authority.

c.The facilities and technology infrastructure funded by grants from the capital improvement fund shall follow the principles of affirmative action and equal opportunity employment. In furtherance of these principles, the secretary shall continue the policy of encouraging institutions to solicit bids from, and award contracts to, minority and women-owned businesses.

L.1999, c.217, s.5; amended 2012, c.42, s.19.



Section 18A:72A-77 - Application For Grant.

18A:72A-77 Application for grant.

6. a. The governing board of a four-year public or private institution of higher education may determine, by resolution, to apply for a grant from the capital improvement fund. Upon adoption of the resolution, the board shall file an application with the secretary, which application shall include a complete description of the project to be financed and an identification of any additional sources of revenue to be used.

b.In order to ensure the most effective utilization of the moneys in the capital improvement fund and to guide governing boards which elect to apply for a grant, the secretary shall establish a list of grant criteria and shall specify the information to be included in a grant application.

c.The secretary shall review the application and approve or disapprove the grant. When a grant is approved, the secretary shall establish the amount and shall send a written certification of the approval of the grant and the amount of the grant to the authority.

d.The secretary shall submit to the Legislature a copy of the written certification of the grant and the amount thereof. If the Legislature does not disapprove the grant by the adoption of a concurrent resolution within 45 days, the grant shall be deemed to be authorized.

e.When a grant is awarded pursuant to this act, it shall be contingent upon the governing board of the recipient institution entering into a contract or contracts for the commencement of the renewal, renovation, improvement, expansion, construction, and reconstruction of facilities and technology infrastructure within one year of the date on which the funds for the grant are made available.

L.1999, c.217, s.6; amended 2012, c.42, s.20.



Section 18A:72A-78 - Issuance Of Bonds, Notes, Other Obligations.

18A:72A-78 Issuance of bonds, notes, other obligations.

7. a. The authority shall from time to time issue bonds, notes or other obligations in an amount sufficient to finance the grants provided under this act and to finance the administrative costs associated with the approval process and the issuance of the bonds, notes, or other obligations, provided that the total outstanding principal amount of the bonds, notes or other obligations shall not exceed $550,000,000, except that all administrative costs associated with the approval process and the issuance of bonds shall not be included within the total aggregate principal amount of bonds issued, and the term of any bond, note, or other obligation issued shall not exceed 30 years. In computing the foregoing limitation as to amount, there shall be excluded all bonds, notes or other obligations which have been retired or which shall be issued for refunding purposes, provided that the refunding is determined by the authority to result in a debt service savings. The authority shall issue the bonds, notes or other obligations in such manner as it shall determine in accordance with the provisions of P.L.1999, c.217 (C.18A:72A-72 et al.) and the "New Jersey educational facilities law," N.J.S.18A:72A-1 et seq., provided that no bonds, notes or other obligations shall be issued pursuant to this section without the prior written consent of the State Treasurer.

b.The State Treasurer is hereby authorized to enter into a contract with the authority pursuant to which the State Treasurer, subject to available appropriations, shall pay the amount necessary to pay the principal and interest on bonds, notes and other obligations of the authority issued pursuant to this act plus any amounts payable in connection with an agreement authorized under subsection e. of this section. The authority shall enter into a contractual agreement with each institution receiving a capital improvement fund grant, and the agreements shall be approved by a resolution of the authority. All agreements with the four-year public institutions of higher education shall include provisions as may be necessary to insure that each institution pays an amount equal to one-third of the amount necessary to pay the principal and interest on the bonds, notes and other obligations of the authority issued pursuant to this section to finance the projects approved at the institution plus its share of any amounts payable in connection with an agreement authorized under subsection e. of this section. All agreements with the four-year private institutions of higher education shall include provisions as may be necessary to insure that each institution pays an amount equal to one-half of the amount necessary to pay the principal and interest on the bonds, notes and other obligations of the authority issued pursuant to this section to finance the projects approved at the institution plus its share of any amounts payable in connection with an agreement authorized under subsection e. of this section. Upon receipt of the moneys from the public or private institutions of higher education, the authority shall apply the moneys in a manner specified in the contract with the State Treasurer.

c.Bonds, notes or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof, or be or constitute a pledge of the faith and credit of the State or of any political subdivision thereof, but all bonds, notes or other obligations, unless funded or refunded by the bonds, notes or other obligations of the authority, shall be payable solely from revenues of funds pledged or available for their payment as authorized by this act. Each bond, note or other obligation shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof, redemption premium, if any, or the interest thereon only from revenue or funds of the authority, and that neither the State nor any political subdivision thereof is obligated to pay the principal thereof, redemption premium, if any, or interest thereon, and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of, redemption premium, if any, or the interest on the bonds, notes or other obligations.

d.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds, notes or other obligations issued pursuant to the authorization of P.L.1999, c.217 (C.18A:72A-72 et al.) that the State shall not limit or alter the rights or powers hereby vested in the authority to perform and fulfill the terms of any agreement made with the holders of the bonds, notes or other obligations, or to fix, establish, charge and collect such rents, fees, rates, payments, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and to fulfill the terms of any agreement made with the holders of the bonds, notes and other obligations together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds, notes and other obligations, together with interest thereon, are fully met and discharged or provided for.

e.In connection with any bonds or refunding of bonds issued pursuant to this section, the authority may also enter into any revolving credit agreement; agreement establishing a line of credit or letter of credit; reimbursement agreement; interest rate exchange agreement; currency exchange agreement; interest rate floor cap, option, put or call to hedge payment, currency, rate, spread or similar exposure, or similar agreement; float agreement; forward agreement; insurance contract; surety bond; commitment to purchase or sell bonds; purchase or sale agreement; or commitment or other contract or agreement or other security agreement approved by the authority.

L.1999, c.217, s.7; amended 2009, c.308, s.45.



Section 18A:72A-79 - Retention Of Amount To Ensure Repayment.

18A:72A-79 Retention of amount to ensure repayment.

8. a. The authority shall require that if an institution of higher education fails or is unable to pay the authority in full, when due, any obligations of the institution to the authority, an amount sufficient to satisfy the deficiency shall be retained by the State Treasurer from State aid or an appropriation payable to the institution. As used in this section, "obligation of the institution" means any amount payable by the institution for the principal and interest on the bonds, notes or other obligations of the authority for the institution's capital improvement fund grant.

b.The amount retained by the State Treasurer shall be deducted from the appropriation or apportionment of State aid payable to the institution of higher education and shall not obligate the State to make, or entitle the institution to receive, any additional appropriation or apportionment.

L.1999,c.217,s.8.



Section 18A:72A-80 - Rules, Regulations.

18A:72A-80 Rules, regulations.

15.The Secretary of Higher Education, in consultation with the New Jersey Educational Facilities Authority, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L.1999, c.217, s.15; amended 2012, c.42, s.21.



Section 18A:72A-81 - Short Title.

18A:72A-81 Short title.

47. Sections 47 through 49 of P.L.2009, c.90 (C.18A:72A-81 et seq.) shall be known and may be cited as the "Higher Education Partnership Agreements Act."

L.2009, c.90, s.47.



Section 18A:72A-82 - Definitions Relative To Higher Education Partnership Agreements.

18A:72A-82 Definitions relative to higher education partnership agreements.

48.As used in sections 48 and 49 of P.L.2009, c.90 (C.18A:72A-82 and C.18A:72A-83):

"Board" means the Local Finance Board established in the Division of Local Government Services in the Department of Community Affairs.

"Bonds" mean bonds, notes or other obligations issued to finance or refinance higher education projects by a municipality, or on behalf of a municipality by a county improvement authority created pursuant to the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.).

"Higher education partnership agreement" means an agreement between a municipality and an institution of higher education providing for the issuance of bonds by the municipality, a county improvement authority or a redevelopment entity, and the pledge of payments by the institution of higher education to secure those bonds to finance a higher education project, or part thereof.

"Higher education project" means the establishment and construction of higher education buildings and the expansion and construction of additional facilities at, and the acquisition of additional and upgraded equipment for existing higher education buildings, including but not limited to the planning, erecting, purchasing, improving, developing, constructing, reconstructing, extending, rehabilitating, renovating, upgrading, demolishing and equipping of facilities at institutions of higher education.

"Institution of higher education" means: Rutgers, The State University; a State college or university established pursuant to chapter 64 of Title 18A of the New Jersey Statutes; the New Jersey Institute of Technology; Rowan University; a county college and any other public university or college now or hereafter established or authorized by State law; and any college or university incorporated and located in New Jersey, which by virtue of law or character or license is a nonprofit educational institution authorized to grant academic degrees and which provides a level of education which is equivalent to the education provided by the State's public institutions of higher education, as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which is eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion.

"Municipality" means the municipal governing body or an entity acting on behalf of the municipality if permitted by the federal Internal Revenue Code of 1986, or, if a redevelopment agency or redevelopment entity is established in the municipality pursuant to P.L.1992, c.79 (C.40A:12A-1 et seq.) and the municipality so provides, the redevelopment agency or entity so established.

L.2009, c.90, s.48; amended 2012, c.45, s.106.



Section 18A:72A-83 - Higher Education Partnership Agreements.

18A:72A-83 Higher education partnership agreements.

49. A municipality and an institution of higher education may enter into a higher education partnership agreement for the development of a higher education project. The board shall promulgate rules and regulations, modeled after the procedures and protections set forth in the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.), within 120 days following the enactment of sections 47 through 49 of P.L.2009, c.90 (C.18A:72A-81 et seq.) in order to effectuate the purposes of this section.

L.2009, c.90, s.49.



Section 18A:72B-15 - Short Title

18A:72B-15. Short title
This act shall be known and may be cited as the "Independent College and University Assistance Act."

L.1979, c. 132, s. 1, eff. July 6, 1979.



Section 18A:72B-16 - Legislative Findings And Determinations

18A:72B-16. Legislative findings and determinations
The Legislature finds and determines that:

a. This State remains committed by law and public policy to the development and preservation of a planned and diverse system of higher education which encompasses both public and independent institutions. Independent institutions make an important contribution to higher education in the State and it is in the public interest to assist these institutions in the provision and maintenance of quality academic programs.

b. The provisions of this act will serve the cause of higher education in this State by assuring maximum educational choice among colleges and universities through the preservation of the vitality and quality of independent institutions of higher education in this State.

L.1979, c. 132, s. 2, eff. July 6, 1979.



Section 18A:72B-17 - Definitions

18A:72B-17. Definitions
3. As used in this act:



a. "Eligible institution" or "institution" means only those independent institutions of higher education incorporated and located in this State, which, by virtue of law or character or license, are nonprofit educational institutions empowered to grant academic degrees and which provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey. "Eligible institution" does not include any educational institution dedicated primarily to the preparation or training of ministers, priests, rabbis, or other professional persons in the field of religion.

b. "New Jersey student" means any resident of this State as defined pursuant to section 1 of P.L.1979, c.361 (C.18A:62-4).

c. "Academic year" means the normal period of attendance, excluding summer session, for a full-time undergraduate student to make a year's progress toward a degree.

d. "Full-time equivalent student in an eligible institution" means a unit of 32 undergraduate student credit hours.

e. "Undergraduate student" means a student enrolled in a program leading to an associate or baccalaureate degree, or to a certificate, diploma or its equivalent, awarded by the institution.

f. "Direct per student support for the State college sector" means the average direct net State support per budgeted full-time equivalent student at the State colleges. This average shall be derived from the General Appropriation Act for the pre-budget year by taking the sum of the total appropriation amounts for all State colleges, except Thomas A. Edison College of New Jersey, subtracting from that sum debt service and capital costs and the sum of anticipated revenues at the State colleges, except Edison College, for tuitions, other student fees, School of Conservation, and miscellaneous; and dividing the remainder by the total number of budgeted full-time equivalent students at the State colleges, as stipulated in language in said Appropriation Act.

g. "Department" means the Department of the Treasury.



h. (Deleted by amendment, P.L.1994, c.48).



i. "Pre-budget year" means the fiscal year preceding the year in which the budget is implemented.

L.1979,c.132,s.3; amended 1994,c.48,s.242.



Section 18A:72B-18 - Payment To Institutions; Formula; Distribution Of Funds

18A:72B-18. Payment to institutions; formula; distribution of funds
4. The State Treasurer, subject to the availability of appropriations, is authorized to contract with eligible independent colleges and universities in this State to provide educational services to New Jersey students. Payment to the institutions shall be based upon the number of full-time equivalent New Jersey undergraduates enrolled during the pre-budget year in the independent institutions multiplied by 25% of the level of direct per student support for the State college sector during the pre-budget year. The total funding generated by the preceding formula shall be distributed as follows:

a. Ten percent of this total shall be divided equally among the eligible institutions. These "designated" amounts shall be awarded to each institution except in any instance where the amount of dollars designated for a particular institution under this section exceeds the total amount to be awarded to that institution under subsections b. and c. of this section. In such instances, the funds designated under subsection a. shall be reduced to equal the total of subsections b. and c., which shall be the amount awarded to the institution under this section. The difference between the amount designated and the amount awarded under this section shall be returned to the department.

b. Thirty-five percent shall be distributed on the basis of New Jersey students who received State financial aid or aid administered by such institutions of $1,000.00 or more, in all cases exclusive of loans, during the pre-budget year.

c. Fifty-five percent shall be distributed on the basis of New Jersey full-time equivalent students, as herein defined, enrolled in such institutions during the pre-budget year.

The funds granted under this act may be used by the institutions for any purposes which they deem to be appropriate to maintaining or enhancing the quality of the academic offerings available to New Jersey students, except for purposes of sectarian instruction, the construction or maintenance of sectarian facilities, or for any other sectarian purpose or activity. For the purposes of this act the number of full-time equivalent students at the eight State colleges for the 1979-80 academic year is 54,380.

L.1979,c.132,s.4; amended 1994,c.48,s.243.



Section 18A:72B-19 - Maintenance Of Funds; Audit Of Records

18A:72B-19. Maintenance of funds; audit of records
5. Funds received by an institution pursuant to this act shall be maintained in a separate ledger account. Each institution shall cause an audit of such account and of enrollment figures to be made annually by a certified public accountant and forwarded to the treasurer. The treasurer shall have the right to audit institutional records pertaining to this act. Each institution also shall furnish to the treasurer a copy of its audited annual financial statement.

L.1979,c.132,s.5; amended 1994,c.48,s.244; 1999,c.46,s.51.



Section 18A:72B-20 - Suspension And Recovery Of Funds

18A:72B-20. Suspension and recovery of funds
6. In the event any institution shall expend such funds in violation of the provisions of this act or the rules or regulations of the treasurer, the treasurer may suspend further aid to such institutions and recover any such funds theretofore misspent.

L.1979,c.132,s.6; amended 1994,c.48,s.245.



Section 18A:72B-21 - Inapplicability Of Prohibition On Disbursements To Denominational Schools

18A:72B-21. Inapplicability of prohibition on disbursements to denominational schools
The provisions of N.J.S. 18A:62-2 shall not be applicable to this act.

L.1979, c. 132, s. 7, eff. July 6, 1979.



Section 18A:72B-22 - Rules And Policies

18A:72B-22. Rules and policies
8. The State Treasurer shall promulgate rules and adopt policies and make all determinations necessary for the proper administration and enforcement of the provisions of this act.

L.1979,c.132,s.8; amended 1994,c.48,s.246.



Section 18A:72B-23 - Severability

18A:72B-23. Severability
If any part of this act shall be held invalid, such holding shall not affect the validity of the remaining parts of this act. If a part of this act is invalid in one or more of its applications, the remaining parts of this act shall remain in effect in all valid applications that are severable from the invalid application.

L.1979, c. 132, s. 10, eff. July 6, 1979.



Section 18A:72B-24 - Reduction Of Distributions If Funds Insufficient

18A:72B-24. Reduction of distributions if funds insufficient
If the funds appropriated for the purposes of this act are insufficient to provide full funding under the formula contained herein, then the funds shall be distributed to eligible institutions on a pro rata basis with each eligible institution receiving a proportionate reduction in funds.

L.1979, c. 132, s. 11, eff. July 6, 1979.



Section 18A:72B-25 - "School" Defined

18A:72B-25. "School" defined
1. As used in this act:



"School" means the Morehouse School of Medicine in Atlanta, Georgia.



L.1987,c.312,s.1; amended 1994,c.48,s.247.



Section 18A:72B-26 - Contract For Acceptance Of New Jersey Residents

18A:72B-26. Contract for acceptance of New Jersey residents
2. The State Treasurer is authorized to contract with the Morehouse School of Medicine for the acceptance of New Jersey residents to study medicine.

L.1987,c.312,s.2; amended 1994,c.48,s.248.



Section 18A:72B-27 - Eligibility

18A:72B-27. Eligibility
3. Commencing with the first year class to be admitted for the 1987-88 academic year, the treasurer shall contract with the school for the acceptance of two to four medical students. The students shall be residents of New Jersey who are from a disadvantaged or minority background and are certified as eligible by the treasurer. Admission of eligible applicants is based solely on academic merit.

L.1987,c.312,s.3; amended 1994,c.48,s.249.



Section 18A:72B-28 - Review Of Admissions Procedures, Records

18A:72B-28. Review of admissions procedures, records
4. The treasurer, at his discretion, shall periodically review the school's admissions procedures and records to determine if these procedures comply with the terms of the contract.

L.1987,c.312,s.4; amended 1994,c.48,s.250.



Section 18A:72B-29 - Financial Assistance

18A:72B-29. Financial assistance
Any student admitted to the school pursuant to this act is eligible for all financial assistance in the same manner as if the student is attending an institution of higher education in New Jersey.

L. 1987, c. 312, s. 5.



Section 18A:72B-30 - $11,000 Per Year Per Student

18A:72B-30. $11,000 per year per student
6. The treasurer shall pay to the school $11,000.00 per year for each eligible student attending the school pursuant to this act, provided that the school charges the student only the tuition and fees required of resident students. Any showing of a discriminatory practice against a student admitted pursuant to this act in areas such as tuition, financial aid, the quality of instruction or housing or any other area is grounds for termination of the contract by the board.

L.1987,c.312,s.6; amended 1994,c.48,s.251.



Section 18A:72B-31 - Conditions

18A:72B-31. Conditions
7. a. To be certified by the treasurer as eligible for admission to the school pursuant to this act, the applicant shall (1) be a resident of New Jersey for at least 12 months; and (2) enter into a written agreement to practice medicine for at least four years following the completion of training in an area of the State designated by the Commissioner of Health as one with a shortage of physicians.

b. No student admitted to the study of medicine at a medical school within this State shall be certified by the treasurer as eligible for admission to the school pursuant to this act.

c. Each agreement shall provide (1) that if the applicant fails to complete medical school, the applicant is liable to reimburse the treasurer for the amount paid to the school to support his education, plus interest in an amount equal to the current prevailing market rate; and (2) that if the applicant, upon licensure as a physician, fails to practice in the designated area for four years, the applicant is liable to reimburse the treasurer for the amount paid to the school to support his education, plus interest in an amount equal to twice the current prevailing market rate. The agreement shall also contain a clause under which the applicant consents to the exercise of jurisdiction over the cause of action by the courts of New Jersey and the execution of a judgment rendered by the New Jersey courts in any jurisdiction.

d. The treasurer may waive the requirement of reimbursement upon the death or disability of the individual.

L.1987,c.312,s.7; amended 1994,c.48,s.252.



Section 18A:72B-32 - Resident Training Program

18A:72B-32. Resident training program
8. The school, at a time agreed upon with the treasurer, shall implement a resident training program with a New Jersey hospital, if it is determined that an appropriate out-of-State training program is not available.

L.1987, c.312, s.8; amended 1994,c.48,s.253.



Section 18A:72C-1 - Creation; Location

18A:72C-1. Creation; location
There are hereby created three distinguished chairs which shall be known as Albert Einstein Chairs for Scholarly Studies. One chair shall be located at the Institute for Advanced Study; one shall be located at Rutgers, The State University and one shall be located at the New Jersey Institute of Technology.

L.1979, c. 39, s. 1, eff. March 14, 1979.



Section 18A:72C-2 - Selection Of Scholars; Tenure

18A:72C-2. Selection of scholars; tenure
2. Each institution awarded an Einstein Chair under this act shall select an outstanding scholar to fill the chair on such terms and conditions as may be agreed upon, within the appropriations provided for said chairs. Each person appointed to the Einstein Chair may be granted tenure on appointment.

L.1979,c.39,s.2; amended 1994,c.48,s.254.



Section 18A:72C-3 - Use Of Funds

18A:72C-3. Use of funds
An institution awarded an Einstein Chair may utilize funds appropriated under this act for the provision of equipment, supplies, clerical and research assistants and such other appropriate support as is necessary for the research conducted by the holder of the Einstein Chair.

L.1979, c. 39, s. 3, eff. March 14, 1979.



Section 18A:72E-1 - Richard J. Hughes Chair For Constitutional And Public Law Service, Creation

18A:72E-1. Richard J. Hughes Chair for Constitutional and Public Law Service, creation
There is created at the Seton Hall University School of Law a distinguished chair which shall be known as The Richard J. Hughes Chair for Constitutional and Public Law and Service.

L.1980, c. 154, s. 1, eff. Nov. 26, 1980.



Section 18A:72E-2 - Selection Of Scholar

18A:72E-2. Selection of scholar
2. Subject to available appropriations, Seton Hall shall select an outstanding scholar to fill the chair on such terms and conditions as may be agreed upon. The person appointed to the Hughes Chair may be granted tenure on appointment.

L.1980,c.154,s.2; amended 1994,c.48,s.270.



Section 18A:72E-3 - Support Necessary For Research Conducted By Holder Of Chair

18A:72E-3. Support necessary for research conducted by holder of chair
Seton Hall University may utilize funds appropriated for the purposes of this act for the provision of equipment, supplies, clerical and research assistants and such other appropriate support as is necessary for the research conducted by the holder of the Hughes Chair, and for development and scholarly use of the Hughes Archives.

L.1980, c. 154, s. 3, eff. Nov. 26, 1980.



Section 18A:72E-4 - Inapplicability Of Prohibition Of Disbursements To Denominational Schools

18A:72E-4. Inapplicability of prohibition of disbursements to denominational schools
The provisions of N.J.S. 18A:62-2 shall not be applicable to this act.

L.1980, c. 154, s. 4, eff. Nov. 26, 1980.



Section 18A:72F-1 - Short Title.

18A:72F-1 Short title.

1.This act shall be known and may be cited as the "Minority Faculty Advancement Program Act."

L.1984,c.189,s.1; amended 1999, c.46, s.52.



Section 18A:72F-2 - Findings, Declarations.

18A:72F-2 Findings, declarations.

2.The Legislature finds and declares that:

a.Within New Jersey colleges and universities minority faculty members with doctoral degrees in certain academic disciplines, notably the physical and life sciences, engineering, mathematics, management, computer science, environmental sciences, and statistics, are underrepresented in comparison to nonminority faculty members with doctorates.

b.There is in the United States a serious shortage of minority doctoral degree graduates in the academic disciplines cited above from which New Jersey colleges and universities can recruit faculty members.

c.The colleges and universities in New Jersey currently face difficult problems in recruiting and retaining minority faculty members with doctoral degrees in the academic disciplines cited above.

d.Rutgers, The State University and the State colleges have cooperated in implementing a pilot program, the Minority Advancement Program in Teaching and Research, whereby eligible State college minority faculty members or other minorities admitted to the State university in a doctoral degree program in certain academic disciplines are provided grant, loan and other support opportunities to assist them in completing the academic degree requirements and to increase the pool of potential minority faculty members holding doctoral degrees.

L.1984,c.189,s.2; amended 1994, c.48, s.271; 1999, c.46, s.53.



Section 18A:72F-3 - Definitions Relative To Minority Faculty Advancement.

18A:72F-3 Definitions relative to minority faculty advancement.

3.As used in this act:

a."Eligible discipline" means an academic discipline in which minority individuals are underrepresented as determined by the Commission on Higher Education in consultation with the Board of Directors of the Educational Opportunity Fund and the New Jersey Presidents' Council.

b."Faculty member" means any person employed full-time by a New Jersey college or university to perform primarily teaching, research, or administrative duties for 10 or more months per academic year.

c."Minority" means any person who is a member of a racial-ethnic group that has been historically disadvantaged in obtaining access to equal educational opportunities.

d."Program" means the Minority Faculty Advancement Program created pursuant to this act.
e.(Deleted by amendment, P.L.1999, c.46.)

f."Eligible student participant" means a minority student enrolled in a doctoral degree program in an eligible discipline, as defined in this section, at any New Jersey college or university that qualifies for and agrees to participate in the program.

g."New Jersey college or university" means any public or independent institution of higher education in the State licensed by the New Jersey Commission on Higher Education.

L.1984,c.189,s.3; amended 1994, c.48, s.272; 1999, c.46, s.54.



Section 18A:72F-4 - Minority Faculty Advancement Program.

18A:72F-4 Minority Faculty Advancement Program.


4. a. There is established within the New Jersey Commission on Higher Education a Minority Faculty Advancement Program.

To increase the representation of doctorally trained minority faculty and administrators at New Jersey colleges and universities, the loan and loan redemption features of the Minority Faculty Advancement Loan and Loan Redemption Program, established pursuant to P.L.1984, c.189, shall be phased out and replaced by incentive hiring grants. Support, other than loans, for students participating in the program shall continue through campus assistance grants. The commission may enter into an agreement with another agency or entity to administer or provide services for this program.

b.To be eligible for a campus assistance grant, a New Jersey college or university shall enter into an agreement with the commission to provide support opportunities to eligible student participants. Support opportunities may include, but are not limited to: advising; mentoring; workshops and colloquia.

c.To be eligible for an incentive hiring grant, a New Jersey college or university shall enter into an agreement with the commission to provide loan redemption up to $40,000 per individual as a benefit to newly hired minority faculty or administrators with doctoral degrees, regardless of whether the doctorate was earned at an institution of higher education within or outside of the State. No more than $10,000 shall be redeemed for an individual for each year of service as a faculty member or administrator.

d.No student loans shall be originated or guaranteed under this program after the effective date of P.L.1999, c.46 (N.J.S.18A:71A-1 et al.), to any person not already the recipient of a student loan made or guaranteed under the Minority Faculty Advancement Loan and Loan Redemption Program, established pursuant to P.L.1984, c.189. The Higher Education Student Assistance Authority shall administer the loan and loan redemption components for persons participating prior to the effective date of P.L.1999, c.46 (N.J.S.18A:71A-1 et al.) until they have exhausted eligibility for such assistance.

L.1984,c.189,s.4; amended 1994, c.48, s.273; 1999, c.46, s.55.



Section 18A:72F-5 - Application Procedure.

18A:72F-5 Application procedure.

5.Eligible program participants who entered the program prior to the effective date of P.L.1999, c.46 (N.J.S.18A:71A-1 et al.), and who seek loans to finance their education shall apply for loans under the Federal Family Education Loan Program. In the event that these participants have borrowed the maximum permitted under the terms of this program but would otherwise be eligible borrowers under this program, they may apply for nonfederal direct loans in amounts not exceeding $10,000.00 per student annually which loans may be renewed for up to a maximum of four academic years for a total loan indebtedness not exceeding $40,000.00 per student. However, the amount of a nonfederal direct loan shall not exceed, in combination with other financial aid, the total educational costs of a participant attending a college or university participating in this program. Nonfederal direct loans will be evidenced by promissory notes and may be secured pursuant to forms established by the Higher Education Student Assistance Authority.

Nonfederal direct loans shall not bear interest or finance charges during the time a student is enrolled as a full-time student in the program or is engaged in approved redemption service pursuant to this act. Nonfederal direct loans shall become due and payable pursuant to section 8 of this act six months after graduation if no redemption contract is in effect, or six months after change to part-time student status, withdrawal from the program, or termination from full-time employment either as a faculty member at a New Jersey college or university or other qualified employment.

L.1984,c.189,s.5; amended 1994, c.48, s.274; 1999, c.46, s.56.



Section 18A:72F-6 - Loan Redemption.

18A:72F-6 Loan redemption.

6.Nonfederal direct loans obtained pursuant to section 5 of this act and Federal Family Education Loans together with interest thereon secured after admission to the Minority Advancement Program may be redeemed by program participants who entered the program prior to the effective date of P.L.1999, c.46 (N.J.S.18A:71A-1 et al.), upon execution of a contract between the participant and the Higher Education Student Assistance Authority. The maximum loan redemption for program participants shall amount to cancellation of repayment for one-quarter of the eligible loan indebtedness in return for each full academic year of service as a faculty member in a New Jersey college or university for total cancellation of loan indebtedness for up to, but not to exceed, a maximum of $40,000.00 per student. In no event shall faculty service for less than the full academic year of each period of service entitle the participant to any benefits under the loan redemption conditions of the program. Prior to the annual redemption of loan indebtedness, participants in the program shall submit proof of faculty service to the Higher Education Student Assistance Authority.

L.1984,c.189,s.6; amended 1994, c.48, s.275 1999, c.46, s.57.



Section 18A:72F-7 - Faculty Service Requirements.

18A:72F-7 Faculty service requirements.

7.Faculty service requirements for loan redemption purposes pursuant to section 6 of P.L.1984, c.189 (C.18A:72F-6) shall be satisfied at any New Jersey college or university.

L.1984,c.189,s.7; amended 1994, c.48, s.276; 1999, c.46, s.58.



Section 18A:72F-8 - Nullification Of Contract.

18A:72F-8 Nullification of contract.

8.Program participants who entered the program prior to the effective date of P.L.1999, c.46 (N.J.S.18A:71A-1 et al.), and who have entered into redemption contracts with the Higher Education Student Assistance Authority may nullify their contracts by submitting written notification to the executive director of the authority and assuming full responsibility for repayment of principal and interest on the full amount of their nonfederal direct loans or that portion of the loans which has not been redeemed by the State in return for partial fulfillment of the contracts. The interest on the loans shall be at the prevailing rate established for the Federal Family Education Loan Program at the time the loans were made. The participant seeking to nullify the contract shall be required to repay the loan or the unredeemed portion thereof in not more than 10 years following the termination of the contract minus the years of service already performed under the contract. Repayments of nonfederal direct loans by participants who do not perform faculty service for redemption purposes may be used to provide future loans under the program, as determined by the executive director of the authority.
L.1984,c.189,s.8; amended 1994, c.48, s.277; 1999, c.46, s.59.



Section 18A:72F-9 - Nullification Of Service Obligation.

18A:72F-9 Nullification of service obligation.

9.In case of a program participant's death or total or permanent disability, the executive director of the Higher Education Student Assistance Authority shall nullify the service obligation of the student, thereby terminating the student's obligation to repay the unpaid balance of the redeemable portion of the loan and the accrued interest thereon, or where continued enforcement of the contract may result in extreme hardship, the executive director of the authority may nullify or suspend the service obligation of the student.

L.1984,c.189,s.9; amended 1994, c.48, s.278; 1999, c.46, s.60.



Section 18A:72F-10 - Periodic Evaluation.

18A:72F-10 Periodic evaluation.

10.The impact of the program on the representation of New Jersey college and university minority faculty members with doctoral degrees in the designated disciplines shall be evaluated periodically by the Commission on Higher Education in consultation with the Board of Directors of the New Jersey Educational Opportunity Fund and the New Jersey Presidents' Council.

L.1984,c.189,s.10; amended 1994, c.48, s.279; 1999, c.46, s.61.



Section 18A:72F-11 - Rules, Regulations.

18A:72F-11 Rules, regulations.

11.The Commission on Higher Education shall promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to carry out the purposes of this act. Rules pertaining to loans and loan redemption pursuant to sections 5 through 9 of P.L.1984, c.189 (C.18A:72F-5 through 18A:72F-9) shall be promulgated by the Higher Education Student Assistance Authority.

L.1984,c.189,s.11; amended 1994, c.48, s.280; 1999, c.46, s.62.



Section 18A:72F-13 - Funds Budgeted For "Minority Faculty Advancement Program Act."

18A:72F-13 Funds budgeted for "Minority Faculty Advancement Program Act."

18.In any fiscal year, the Commission on Higher Education shall include in its proposed budget for that year the amount identified by the authority needed to fund its responsibilities under the "Minority Faculty Advancement Program Act," as well as any amounts needed to fund commission responsibilities under the "Minority Faculty Advancement Program Act." Funding shall be subject to the amount of appropriations available therefor.

L.1999,c.46,s.18.



Section 18A:72G-1 - Durant Chair

18A:72G-1. Durant Chair
There is created at Saint Peter's College a distinguished chair which shall be known as the Will and Ariel Durant Chair in Humanities.

L. 1985, c. 365, s. 1, eff. July 1, 1985.



Section 18A:72G-2 - Selection Of Scholar

18A:72G-2. Selection of scholar
2. Saint Peter's College shall select an outstanding scholar to fill the chair on such terms and conditions as may be agreed upon, subject to available appropriations. The person appointed to the Durant Chair may be granted tenure on appointment.

L.1985,c.365;s.2; amended 1994,c.48,s.281.



Section 18A:72G-3 - Use Of Funds

18A:72G-3. Use of funds
Saint Peter's College may utilize funds appropriated for the purposes of this act for the provision of equipment, supplies, clerical and research assistants and such other appropriate support as is necessary for the research conducted by the holder of the Durant Chair.

L. 1985, c. 365, s. 3, eff. July 1, 1985.



Section 18A:72H-1 - Short Title

18A:72H-1. Short title
This act shall be known and may be cited as the "Higher Education Services for Visually Impaired, Auditorily Impaired and Learning Disabled Students Act."

L. 1985, c. 493, s. 1, eff. Jan. 21, 1986.



Section 18A:72H-2 - Findings, Declarations

18A:72H-2. Findings, declarations
The Legislature finds and declares that:

a. It is a fundamental aspiration of the people of New Jersey that individuals are afforded the opportunity to be educated to an extent consistent with their potential and desire;

b. Accordingly, it is an appropriate act of State government, in furtherance of this aspiration, to make available appropriate support services to those individuals who are able to attend college by virtue of their potential and desire, but whose educational progress and success is hampered by conditions of visual impairment, auditory impairment or a specific learning disability; and

c. It is the intent and purpose of the Legislature that the implementation of this act shall significantly improve the access to, and appropriate supportive services for, college education in the State for individuals with a specific learning disability, visual impairment or auditory impairment who are otherwise able to attend college; and it is reasonably anticipated that, in addition to the primary benefits accruing to individuals who receive direct services, the implementation of this act will produce significant benefits in New Jersey for all handicapped individuals, including increasing the understanding of handicapping conditions, promoting research and development of techniques and approaches to offset handicapping conditions, and providing for the integration of comprehensive supportive services in institutions of higher education.

L. 1985, c. 493, s. 2, eff. Jan. 21, 1986.



Section 18A:72H-3 - Definitions.

18A:72H-3 Definitions.

3.As used in this act:

a."Auditorily impaired" means a hearing impairment of such severity that the individual depends primarily upon visual communication.

b."Competent authority" means any doctor of medicine or any doctor of osteopathy licensed to practice medicine and surgery in this State.

c.(Deleted by amendment, P.L.1994, c.48).

d."Eligible student" means any student "admitted to a public or independent institution of higher education who is" suffering from a visual impairment, auditory impairment or a specific learning disability within guidelines established by the Commission on Higher Education pursuant to regulations promulgated under this act.

e."Independent institution of higher education" means a college or university incorporated and located in New Jersey, which by virtue of law or character or license is a nonprofit educational institution authorized to grant academic degrees and which provides a level of education which is equivalent to the education provided by the State's public institutions of higher education, as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which is eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion.

f."Learning disability" means a significant barrier to learning caused by a disorder in one or more of the basic psychological processes involved in understanding or in using language, spoken or written, which disorder may manifest itself in imperfect ability to listen, think, speak, read, write, spell, or do mathematical calculations. The disorder includes conditions such as perceptual handicap, brain injury, minimal brain dysfunction, dyslexia, and developmental aphasia. This term shall not include learning problems which are primarily the result of visual, hearing, or motor handicaps, mental retardation, emotional disturbances, or environmental, cultural, or economic disadvantage.

g."Program" means the Higher Education Services for Visually Impaired, Auditorily Impaired and Learning Disabled Students Program established pursuant to this act.

h."Public institution of higher education" means Rutgers, The State University, the New Jersey Institute of Technology, Rowan University, the State colleges and the county colleges.

i."Support services" or "supportive services" means services that assist eligible students in obtaining a college education and include, but are not limited to, interpreters, note takers, and tutors.

j."Visually impaired" means a vision impairment where the better eye with correction does not exceed 20/200 or where there is a field defect in the better eye in which the diameter of the field is no greater than 20 degrees.

L.1985, c.493, s.3; amended 1994, c.48, s.282; 2012, c.45, s.107.



Section 18A:72H-4 - Higher Education Services For Visually Impaired, Auditorily And Learning Disabled Students Program

18A:72H-4. Higher Education Services for Visually Impaired, Auditorily and Learning Disabled Students Program
4. There is established a Higher Education Services for Visually Impaired, Auditorily and Learning Disabled Students Program within the Commission on Higher Education. The program shall provide appropriate support services for eligible students attending a public or independent institution of higher education within the State and promote research and development of techniques and approaches to offset handicapping conditions. All appropriate public and private groups, organizations and agencies shall be consulted in preparing programs and services for these students.

L.1985,c.493,s.4; amended 1994,c.48,s.283.



Section 18A:72H-5 - Documentation Required

18A:72H-5. Documentation required
In order for a learning disabled student to qualify as an eligible student, the student shall submit to the department documentation by a competent authority of the learning disability and that it results from organic dysfunction. The authority may consult with colleagues in associated disciplines in order to prepare the documentation.

L. 1985, c. 493, s. 5, eff. Jan. 21, 1986.



Section 18A:72H-6 - Duties Of Commission

18A:72H-6. Duties of commission
6. The Commission on Higher Education shall:



a. Enter into agreements with any individual, agency or public or independent institution of higher education in this State, under which the individual, agency or institution shall undertake to provide direct support services to eligible students, provided these services do not duplicate or replace any services for which these students are currently eligible.

b. Enter into contractual agreements with any public or independent institution of higher education to establish and maintain within that institution offices to facilitate the provision and coordination of support services to eligible students.

c. Authorize the payment to those individuals, agencies and institutions as set forth in subsections a. and b. of this section of funds appropriated or otherwise made available to the department under this act or any other law, or from any other lawful source.

d. Assess, evaluate and review the extent of the visual or auditory impairments or the learning disabilities which shall qualify students for eligibility for services pursuant to the regulations promulgated under this act.

e. Develop and coordinate a comprehensive support plan for eligible students specifying the needs of the eligible students.

f. Provide the supportive services outlined in the support plan, directly or through contractual agreements with individuals, institutions, agencies and others, as appropriate.

g. Foster awareness of, and sensitivity to, the students' handicapping conditions through seminars, presentations, bulletins and other activities for instructional, administrative and other staff of public and independent higher educational institutions.

h. Encourage and facilitate the use of a variety of instructional materials and methods by disseminating to professional staff of public and independent institutions of higher education information on techniques, materials and sources relating to curricular specialities.

i. Annually review and report to the Governor and the State Legislature on the services and activities funded by the department each year under this act.

L.1985,c.493,s.6; amended 1994,c.48,s.284.



Section 18A:72H-7 - Advisory Board

18A:72H-7. Advisory board
7. To assist in fulfilling the duties and responsibilities relating to this act, the commission shall appoint an advisory board, which shall be broadly representative of those individuals and organizations having an active interest in, and academic or practical knowledge and experience in, the abilities and needs of visually impaired, auditorily impaired and learning disabled students; the methods and techniques of evaluation of handicapping conditions and curricular support development, including, without limitation, representatives from professional organizations, parent/student organizations, institutional administrations, academic personnel, student personnel services staff, and students. A representative from the Departments of Labor and Human Services shall serve on the advisory board.

L.1985,c.493,s.7; amended 1994,c.48,s.285.



Section 18A:72H-8 - Rules, Regulations

18A:72H-8. Rules, regulations
8. The commission shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this act.

L.1985,c.493,s.8; amended 1994,c.48,s.286.



Section 18A:72H-9 - Use Of Funds

18A:72H-9. Use of funds
If in any fiscal year, the funds made available under this act are not sufficient to fully fund all services and activities required pursuant to this act, the department shall utilize the available funds in such a manner and for such purposes as it determines will best meet the needs of eligible students under this act.

L. 1985, c. 493, s. 9, eff. Jan. 21, 1986.



Section 18A:72I-1 - Wallenberg Professorship

18A:72I-1. Wallenberg professorship
There is created at Rutgers, The State University within the Department of History a distinguished visiting professorship which shall be known as the Raoul Wallenberg Visiting Professorship in Human Rights.

L. 1986, c. 55, s. 1, eff. July 28, 1986.



Section 18A:72I-2 - Selection By Rutgers

18A:72I-2. Selection by Rutgers
Rutgers, The State University shall select an outstanding individual whose scholarship, teaching and public service reflect the humanitarian ideals of Raoul Wallenberg to serve as the Raoul Wallenberg Visiting Professor. The university may establish the terms of employment but no individual may serve as the Raoul Wallenberg Visiting Professor for a period greater than 24 months.

L. 1986, c. 55, s. 2, eff. July 28, 1986.



Section 18A:72I-3 - Use Of Funds

18A:72I-3. Use of funds
Rutgers, The State University may utilize funds appropriated for the purposes of this act for the provision of equipment, supplies, clerical and research assistants and other support for the Raoul Wallenberg Visiting Professor.

L. 1986, c. 55, s. 3, eff. July 28, 1986.



Section 18A:72J-1 - Short Title

18A:72J-1. Short title
This act shall be known and may be cited as the "Martin Luther King Physician-Dentist Scholarship Act of 1986."

L. 1987, c. 183, s. 1.



Section 18A:72J-2 - Martin Luther King Physician-dentist Scholarships.

18A:72J-2 Martin Luther King Physician-Dentist Scholarships.

2.There are created the Martin Luther King Physician-Dentist Scholarships which shall be maintained by the State and awarded and administered pursuant to this act to students from disadvantaged or minority backgrounds enrolled in the Rutgers University School of Dentistry.

L.1987, c.183, s.2; amended 2012, c.45, s.108.



Section 18A:72J-3 - Annual Scholarships

18A:72J-3. Annual scholarships
A Martin Luther King Physician-Dentist Scholarship shall be awarded annually by the board of directors of the New Jersey Educational Opportunity Fund to 15 New Jersey medical and dental students from disadvantaged or minority backgrounds selected by the university in which the student is enrolled.

L. 1987, c. 183, s. 3.



Section 18A:72J-4 - Requirements

18A:72J-4. Requirements
No person shall be awarded a Martin Luther King Physician-Dentist Scholarship unless:

a. The person has been a resident of New Jersey for a period of not less than two years immediately prior to receiving the scholarship;

b. The person has demonstrated financial need for the scholarship in accordance with standards to be established by the board of directors of the New Jersey Educational Opportunity Fund;

c. The person has demonstrated high moral character, good citizenship, and dedication to American ideals; and

d. The person has complied with all rules and regulations adopted pursuant to this act by the board of directors of the New Jersey Educational Opportunity Fund for the award, regulation and administration of the scholarship.

L. 1987, c. 183, s. 4.



Section 18A:72J-5 - Amount Of Scholarship

18A:72J-5. Amount of scholarship
The amount of a Martin Luther King Physician-Dentist Scholarship shall be established by the board of directors of the New Jersey Educational Opportunity Fund but shall not exceed the maximum amount of tuition charged at the university in which the student is enrolled.

L. 1987, c. 183, s. 5.



Section 18A:72J-6 - Renewal

18A:72J-6. Renewal
Each Martin Luther King Physician-Dentist Scholarship shall be renewable annually for up to four years except that each scholarship shall remain in effect only if the holder of the scholarship continues to have financial need, achieves satisfactory academic progress as defined by the institution, continues to meet the eligibility criteria and guidelines established by the board of directors of the New Jersey Educational Opportunity Fund, and is regularly enrolled as a full-time student.

L. 1987, c. 183, s. 6.



Section 18A:72J-7 - Rules, Regulations

18A:72J-7. Rules, regulations
The board of directors of the New Jersey Educational Opportunity Fund shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L. 1987, c. 183, s. 7.



Section 18A:72K-1 - Chair In Women's Studies

18A:72K-1. Chair in Women's Studies
There is created at Douglass College at Rutgers, The State University a distinguished chair which shall be known as the Chair in Women's Studies.

P.L. 1988, c. 42, s. 1.



Section 18A:72K-2 - Selection Of Scholar

18A:72K-2. Selection of scholar
2. Douglass College shall select a distinguished scholar to fill the chair for a term of up to two years upon such terms and conditions as may be agreed upon subject to available appropriations. The purpose of the chair shall be to fund research, teaching and lectures in Women's Studies by an outstanding scholar at Douglass College.

L.1988,c.42,s.2; amended 1994,c.48,s.287.



Section 18A:72K-3 - Use Of Funds

18A:72K-3. Use of funds
Douglass College may utilize funds appropriated for the purpose of this act for the provision of equipment, supplies, clerical and research assistants and such other appropriate support as is necessary for the research conducted by the holder of the Women's Studies Chair.

P.L. 1988, c. 42, s. 3.



Section 18A:72L-1 - Millicent Fenwick Research Professorship In Education And Public Issues

18A:72L-1. Millicent Fenwick Research Professorship in Education and Public Issues
1. There is established at Monmouth College a distinguished professorship which shall be known as the Millicent Fenwick Research Professorship in Education and Public Issues.

L.1991,c.435,s.1.



Section 18A:72L-2 - Monmouth College To Select Professor

18A:72L-2. Monmouth College to select professor
2. Monmouth College shall select the individuals to fill the professorship for such periods of time and upon such terms and conditions as may be agreed upon, subject to available appropriations. The incumbent of the research professorship shall devote his or her time to teaching, active research, educational policy analysis, program development and public service.

L.1991,c.435,s.2; amended 1994,c.48,s.288.



Section 18A:72M-1 - Definitions.

18A:72M-1 Definitions.

1.As used in this act:

"Eligible discipline" means an academic discipline in which minority individuals are underrepresented as determined by the Commission on Higher Education in consultation with the Board of Directors of the Educational Opportunity Fund and the New Jersey Presidents' Council.

"Minority" means any person who is a member of a racial-ethnic group that has been historically disadvantaged in obtaining access to equal educational opportunities.

"Program" means the Minority Undergraduate Fellowship Program established pursuant to this act.
L.1991,c.485,s.1; amended 1994, c.48, s.289; 1999, c.46, s.63.



Section 18A:72M-2 - Minority Undergraduate Fellowship Program.

18A:72M-2 Minority Undergraduate Fellowship Program.

2.There is established a Minority Undergraduate Fellowship Program within the Commission on Higher Education. The purpose of the program is to identify academically talented minority undergraduate students who may be interested in pursuing an academic career in an eligible discipline at a public or independent institution of higher education within the State, and to provide such students with the institutional and faculty support necessary to assist them in reaching that goal. The commission may enter into an agreement with another agency or entity to administer or provide services for this program.

L.1991,c.485,s.2; amended 1994, c.48, s.290; 1999, c.46, s.64.



Section 18A:72M-3 - Procedures To Select Fellows In The Program, Advisor Duties.

18A:72M-3 Procedures to select fellows in the program, advisor duties.

3.The Commission on Higher Education shall establish policies and procedures for the nomination and selection as program fellows of academically talented minority undergraduate students who are in their junior year of study at a public or independent college or university within the State. Upon the selection of program fellows, the institution in which each student who is selected is enrolled shall assign to the student a faculty advisor who shall do the following:

a.Supervise a research project conducted by the fellow during the junior year or actively involve the student in a project which the advisor is conducting;

b.Supervise the fellow as an undergraduate teaching assistant in the fellow's senior year of study;

c.Accompany the fellow to the annual meeting of the professional association of the fellow's academic discipline; and

d.Assist the fellow in the selection of a graduate or professional school.

L.1991,c.485,s.3; amended 1994, c.48, s.291; 1999, c.46, s.65.



Section 18A:72M-4 - Stipends.

18A:72M-4 Stipends.

4.Each fellow shall receive a stipend in the amount of $1,000 per semester during the senior year of study and an amount not to exceed $500.00 for travel expenses. Each faculty advisor shall receive a stipend in the amount of $500.00 per semester for two semesters.

L.1991,c.485,s.4; amended 1999, c.46, s.66.



Section 18A:72M-5 - Evaluation Of Program.

18A:72M-5 Evaluation of program.

5.The Commission on Higher Education in consultation with the Board of Directors of the New Jersey Educational Opportunity Fund and the New Jersey Presidents' Council shall periodically evaluate the impact of the program.

L.1991,c.485,s.5; amended 1994, c.48, s.292; 1999, c.46, s.67.



Section 18A:72M-6 - Rules, Regulations.

18A:72M-6 Rules, regulations.


6.The Commission on Higher Education shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.1991,c.485,s.6; amended 1994, c.48, s.293; 1999, c.46, s.68.



Section 18A:72M-7 - Use Of Minority Faculty Advancement Program Funding.

18A:72M-7 Use of Minority Faculty Advancement Program funding.

7.The commission may utilize funding received under the "Minority Faculty Advancement Program Act," P.L.1984, c.189 (C.18A:72F-1 et seq.) in making payments under this act.

L.1991,c.485,s.7; amended 1994, c.48, s.294; 1999, c.46, s.69.

18A:72N-1 Senator Wynona Lipman Chair in Women's Political Leadership.

1.There is established at the Center for the American Woman and Politics at the Eagleton Institute of Politics at Rutgers, The State University, a distinguished chair which shall be known as the Senator Wynona Lipman Chair in Women's Political Leadership. The chair shall be a permanent faculty chair which shall be initially held on a rotating basis by a scholar or practitioner who is involved in issues related to the development of political leadership.

L.1999,c.323,s.1.



Section 18A:72N-1 - Senator Wynona Lipman Chair In Women's Political Leadership.

18A:72N-1 Senator Wynona Lipman Chair in Women's Political Leadership.

1.There is established at the Center for the American Woman and Politics at the Eagleton Institute of Politics at Rutgers, The State University, a distinguished chair which shall be known as the Senator Wynona Lipman Chair in Women's Political Leadership. The chair shall be a permanent faculty chair which shall be initially held on a rotating basis by a scholar or practitioner who is involved in issues related to the development of political leadership.

L.1999,c.323,s.1.



Section 18A:72N-2 - Selection Of Scholar, Practitioner To Fill Chair.

18A:72N-2 Selection of scholar, practitioner to fill chair.

2.Subject to available appropriations, the Center for the American Woman and Politics at the Eagleton Institute of Politics at Rutgers, The State University shall select an outstanding scholar or practitioner to fill the chair under such terms and conditions as may be agreed upon.

L.1999,c.323,s.2.



Section 18A:72N-3 - Utilization Of Funds Appropriated.

18A:72N-3 Utilization of funds appropriated.

3.The Center for the American Woman and Politics at the Eagleton Institute of Politics at Rutgers, The State University may utilize funds appropriated for the purposes of this act for the provision of equipment, supplies, clerical and research assistants and such other appropriate support as is necessary for the holder of the chair.

L.1999,c.323,s.3.



Section 18A:72O-1 - Henry John Raimondo Chair In Urban Public Policy Research.

18A:72O-1 Henry John Raimondo Chair in Urban Public Policy Research.

1.There is established at New Jersey City University a distinguished chair which shall be known as the Henry John Raimondo Chair in Urban Public Policy Research. The purpose of the chair shall be to support research, teaching, lectures and policy analysis on public policy issues of critical importance to the economic revitalization of urban New Jersey.

L.2000,c.41,s.1.



Section 18A:72O-2 - Selection, Responsibilities Of Person Appointed To Chair.

18A:72O-2 Selection, responsibilities of person appointed to chair.

2.Subject to available appropriations, New Jersey City University shall select an outstanding scholar to fill the chair for a term of up to two years under such terms and conditions as may be agreed upon. The person appointed to the chair shall devote his time to teaching, research, policy analysis, program development, and public service on issues associated with the economic revitalization of urban New Jersey.

L.2000,c.41,s.2.



Section 18A:72O-3 - Utilization Of Funds Appropriated.

18A:72O-3 Utilization of funds appropriated.

3.New Jersey City University may utilize funds appropriated for the purposes of this act for the provision of equipment, supplies, clerical and research assistants and such other appropriate support as is necessary for the holder of the chair.


L.2000,c.41,s.3



Section 18A:72P-1 - New Jersey Advisory Council On Youth And Collegiate Affairs.

18A:72P-1 New Jersey Advisory Council on Youth and Collegiate Affairs.

1. a. There is established the New Jersey Advisory Council on Youth and Collegiate Affairs in the Department of Education.

b.The advisory council shall be under the immediate oversight of the Director of Youth and Collegiate Affairs, who shall be qualified to direct the work of the council. The director shall be appointed by, and shall serve at the pleasure of, the Governor.

c.The purpose of the advisory council shall be to:

(1)act as the advisory body on youth and collegiate affairs to the Legislature and State departments, agencies, commissions, authorities, and private agencies that provide services to, or are charged with the care of, children and young adults; and

(2)review, monitor, report, and make recommendations on issues relating to school-aged children and students attending a public or independent institution of higher education in the State.

d.The advisory council shall consist of 17 members as follows:

(1)eight public members to be appointed by the Governor, who shall include: a representative of Advocates for Children of New Jersey; a representative of the New Jersey Community College Consortium for Workforce and Economic Development; a representative of New Jersey PTA; a school teacher certified by the State Board of Examiners; a school guidance counselor; and three persons who are a parent of a student attending a middle school, or a high school, or a public or independent institution of higher education in this State, respectively; and

(2)nine public members to be selected by the director of the advisory council pursuant to section 2 of this act. The director shall select three public members from each of the northern, central, and southern regions of the State.

e.Vacancies in the membership of the advisory council shall be filled in the same manner provided for the original appointments. The public members of the council shall serve without compensation but may be reimbursed for traveling and other miscellaneous expenses necessary to perform their duties within the limits of funds made available to the council for its purposes.

f.The advisory council shall organize as soon as practicable but no later than 60 days following the appointment of its members and shall select a chairperson and vice-chairperson from among the members. The chairperson shall appoint a secretary who need not be a member of the council.

g.The advisory council may meet at the call of its chair and hold hearings at the times and in the places it deems appropriate and necessary to fulfill its charge. The council shall be entitled to call to its assistance, and avail itself of the services of the employees of, any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available to it for its purposes.

h.The advisory council may seek the advice of experts, such as persons specializing in the field of education, human services, economic development, or workforce development, or other related fields, as deemed appropriate by the membership of the council.

i.The Department of Education shall provide staff services to the council.

L.2013, c.175, s.1.



Section 18A:72P-2 - Eligibility For Public Membership.

18A:72P-2 Eligibility for public membership.

2. a. A person shall be eligible to be selected as a public member of the New Jersey Advisory Council on Youth and Collegiate Affairs, pursuant to paragraph (2) of subsection d. of section 1 of this act, if the person:

(1)is at least 14, but no more than 22, years of age;

(2)has been a resident of New Jersey for a period of at least two years immediately prior to applying for membership on the advisory council;

(3)is a student at a middle school or high school in the State, or is enrolled as an undergraduate in good standing at, or graduated from, a public or independent institution of higher education in the State; and

(4)demonstrates, to the satisfaction of the director of the advisory council, high moral character, good citizenship, and leadership skills.

b.A person who meets the eligibility requirements listed in this section may apply to the director to become a public member of the advisory council on a form and in a manner prescribed by the director.

c.Upon receipt of an application, the director shall review the application, and, if the applicant meets the eligibility requirements, may consider selecting the applicant as a public member of the advisory council.

d.The director shall select an applicant to become a public member of the advisory council based on the applicant's understanding of the responsibilities of the advisory council and general interest in becoming a member of the advisory council.

e.The process by which the director selects each applicant for public membership to the advisory council shall be designed to ensure diversity with respect to race, ethnicity, national origin, religion, gender, disability, sexual orientation, and political affiliation, to the maximum extent practicable, and the representation of a cross section of middle schools, high schools, and public or independent institutions of higher education located in urban, suburban, and rural areas of the State.

L.2013, c.175, s.2.



Section 18A:72P-3 - Duties Of The Council.

18A:72P-3 Duties of the council.

3.The advisory council shall:

a.examine issues related to school-aged children and students attending public or independent institutions of higher education in the State, including, but not limited to, education, employment, strategies to promote the involvement of children and young adults in government affairs, the accessibility of government services by children and young adults, and substance abuse prevention, intervention, treatment, and rehabilitation;

b.support existing, and develop new, Statewide initiatives relating to school-aged children and students attending public or independent institutions of higher education in the State;

c.develop and foster partnerships among federal, State, and local government entities, members of the educational community, private, nonprofit, and volunteer agencies, community-based organizations, private foundations, and representatives of the business community that provide services to, administer programs for, or mentor school-aged children and students attending public or independent institutions of higher education in the State, so as to enable them to better coordinate and improve the effectiveness of these services and programs; and

d.train advisory council members to serve as ambassadors to school-aged children and students attending public or independent institutions of higher education in the State to encourage their participation in civic enrichment activities.

L.2013, c.175, s.3.



Section 18A:72P-4 - Report To Governor, Legislature.

18A:72P-4 Report to Governor, Legislature.

4.The advisory council shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), by December 31st of each year, on the activities of the advisory council and its findings and recommendations regarding issues relating to school-aged children and students attending public or independent institutions of higher education in the State.

L.2013, c.175, s.4.



Section 18A:72P-5 - Rules, Regulations.

18A:72P-5 Rules, regulations.

5.The State Board of Education, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the purposes of this act.

L.2013, c.175, s.5.



Section 18A:73-20 - New Jersey State Museum Under Control Of The Division Of The State Museum.

18A:73-20 New Jersey State Museum under control of the Division of the State Museum.

18A:73-20. The New Jersey State Museum, including all of its collections and exhibits, shall be under the control and management of the Division of the State Museum in the Department of State, established pursuant to section 2 of P.L.2015, c.81 (C.52:16A-113).

amended 1999, c.437, s.13; 2015, c.81, s.1.



Section 18A:73-20.2 - Findings, Declarations

18A:73-20.2. Findings, declarations
The Legislature finds and declares that:

a. The Medal of Honor, instituted in 1861 for the Navy and in 1862 for the Army, is awarded by the Congress to members of the United States Armed Forces for "conspicuous gallantry and intrepidity at the risk of life, above and beyond the call of duty, in action involving actual conflict with an opposing armed force."

b. Since this great honor was established, only 3,412 such medals have been awarded to deserving members of the armed forces for extremely heroic acts which typically involve suffering severe wounds or death, making this the highest decoration given by the United States Government.

c. Eight men from New Jersey received this outstanding honor for their conspicuous bravery in World War II, the Korean Conflict or the Vietnam Conflict.



d. It is fitting and proper that this State honor these exemplary men and keep alive for future generations of New Jersey residents the story of their heroic bravery.



L.1989, c.334, s.1.



Section 18A:73-20.3 - New Jersey State Museum To Collect Medals Of Honor And Related Memorabilia

18A:73-20.3 New Jersey State Museum to collect Medals of Honor and related memorabilia
a. The New Jersey State Museum, in cooperation with the Department of Military and Veterans' Affairs, shall develop and implement a program to collect Medals of Honor and appropriate memorabilia related to the awarding of the medals from those persons, or the relatives or friends of those persons, who have been awarded the medal since its establishment and who at one time resided or continue to reside in New Jersey.

b. The medals and memorabilia related to the awarding of the medals shall be collected from the owners of those materials on a voluntary basis.

c. The museum is directed to record, document and preserve the collection and to make it accessible through a long-term interpretive exhibition which will include portions of the collection shown on a rotating basis.

L.1989, c.334, s.2.



Section 18A:73-21 - Preamble, Purpose Of Article

18A:73-21. Preamble, purpose of article
The legislature finds that:

(a) The public pride in the history of New Jersey generated by temporary historical commissions, especially the civil war centennial commission and the tercentenary commission has proved to be effective in providing a direct link and close association between the state government and New Jersey citizens of all ages, occupations and social backgrounds which warrants continuation by a permanent agency to promote the activities of various state agencies, educational institutions, historic, civic and patriotic societies and libraries concerned with New Jersey history; and

(b) Important research and publishing ventures have recently been launched under state auspices and great public interest in historic sites has been inspired by the work of the historic sites section of the department of conservation and economic development and there is foreseen a need for continued promotion of the state's rich historical heritage through additional commemorative projects and publications; and

(c) Recently enacted legislation (HR 6237) provides generous federal grants for qualified state historical agencies with qualified publication programs; and

(d) There is foreseen a growing commitment to the teaching and interpretation of New Jersey history in the schools; and

(e) It is the obligation of state government to inspire pride of citizenship in New Jersey, one of the 13 original states.

L.1967, c.271.



Section 18A:73-22 - Membership Of New Jersey Historical Commission

18A:73-22. Membership of New Jersey Historical Commission
18A:73-22. There is hereby established in the Department of State, a division called the New Jersey Historical Commission to be composed of 17 members as follows:

(a) The Secretary of State, the State Librarian and the Chief of the Office of New Jersey Heritage in the Department of Environmental Protection, or their designees, who shall serve ex officio; and

(b) Ten citizens of the State to be appointed by the Governor with the advice and consent of the Senate, all of whom shall be chosen by reason of their expertise in New Jersey history and qualified by academic achievement or professional affiliation, who shall serve for terms of three years and until the appointment and qualification of their successors except that of the members first appointed two shall be appointed for terms of one year, two for terms of two years and two for terms of three years. Of the four members first appointed pursuant to this amendatory act, one shall be appointed for a term of one year, one shall be appointed for a term of two years and two shall be appointed for a term of three years. Public members of the commission shall be selected so as to provide a balanced representation of the various geographic regions of the State.

(c) Two members of the Senate to be appointed by the President thereof, and two members of the General Assembly to be appointed by the Speaker thereof. No more than one of the Senate and Assembly members shall be members of the same political party. Anyone appointed pursuant to this subsection shall serve as a member of the commission until the expiration of his term as Senator or Assemblyman, as the case may be, during which he was appointed.

L.1967, c.271; amended 1969,c.126,s.6; 1970,c.54; 1990,c.106,s.1.



Section 18A:73-22.1 - Findings, Declarations Relative To Support Of Activities In New Jersey History

18A:73-22.1. Findings, declarations relative to support of activities in New Jersey history
1.The Legislature finds and declares that:

a.The Task Force on New Jersey History was established pursuant to P.L.1994, c.146 to study the ways history services are delivered to the people of this State and to make recommendations for improvements in the delivery of such services;

b.The Task Force conducted a detailed and comprehensive study and submitted its report to the Legislature and the Governor in June of 1997;

c.The report includes 36 recommendations for ways to strengthen the structure and function of agencies and organizations that provide New Jersey history services to the public;

d.In combination with other recent studies of aspects of New Jersey history and the cultural life of New Jersey, the Task Force's report provides indisputable proof that New Jersey's program of history services has suffered for many years from severe underfunding, especially in comparison with funding provided to other cultural interests in the State and to history services in other states; and

e.This underfunding has resulted in deteriorating historic sites and collections of historical artifacts and materials; inadequate education of collections management personnel in the techniques of collection preservation; inadequate training of volunteers who staff historic sites; insufficient research and publication on New Jersey history; inadequate maintenance and interpretation of State-owned and other historic sites; and low levels of innovation in and support of the tourism industry on New Jersey's heritage.

The Legislature therefore deems it necessary that the residents of a democratic and increasingly diverse society such as the State of New Jersey be provided with greater access to the materials of their history in order to understand how our society developed and to safeguard its continued free and open evolution; and that increased funding for history services is needed so that the agencies and organizations that provide these services can provide them more adequately to the people of New Jersey and their historical institutions.

L.1999,c.131,s.1.



Section 18A:73-22.2 - Definitions Relative To Support Of Activities In New Jersey History

18A:73-22.2. Definitions relative to support of activities in New Jersey history
2.For the purposes of this act:

"General operating support" means support for expenses incurred in categories such as, but not limited to: wages, salaries and fringe benefits; insurance; utilities; installation and maintenance of appropriate environmental conditions in which to maintain collections; facility and equipment leases and rentals; facility maintenance; materials, supplies, and equipment; and staff training in museum operations, collections acquisition and maintenance, or management, exhibition, and presentation of educational programs for the public by historical agencies, organizations or entities;

"Historic site" means a structure or a site associated with the history of New Jersey that is on the State or National Register of Historic Places, or is eligible for placement on the State or national register, and that is owned or administered by a not-for-profit organization or by an agency of county or local government;

"Historical society" or "historical library"or "history museum" means a not-for-profit organization or an agency of county or local government that, within a museum or library environment, houses collections of New Jersey historical materials, presents historical collections to the public in the form of exhibitions or educational programs, and makes such collections available to the public for research; and

"Related agency or organization" means a not-for-profit entity that performs functions similar to those carried out by history museums, historic sites, historical societies, historical libraries, or historical agencies of local or county government for the purpose of providing history services, and that adheres to the same standards of performance as those museums, libraries, sites, societies or agencies, although its primary mission may not be the provision of New Jersey history services to the public.

L.1999,c.131,s.2.



Section 18A:73-22.3 - Establishment Of Programs

18A:73-22.3. Establishment of programs
3. a. The New Jersey Historical Commission within the Department of State shall establish:

(1) A program for the purpose of awarding grants from the fund established pursuant to subsection a. of section 4 of this act for general operating support to public or private historical libraries, history museums, historical societies, historic sites, historical agencies of county or local governments, or any related agency or organization; and

(2) A program for the purpose of awarding grants from the fund established pursuant to subsection a. of section 4 of this act to organizations, entities or individuals in support of research and publication on New Jersey history.

b. (1) The commission shall develop guidelines and criteria for each program established pursuant to subsection a. of this section. The guidelines and criteria shall include, but not be limited to: eligibility requirements for applicants; conditions under which applications will be approved; conditions which may be required to be met by approved applicants; forms for applications; application contents; an application acceptance and review process; the manner of awarding of monies to approved applicants; and oversight or accountability for the expenditure of monies awarded to approved applicants. The commission shall establish program guidelines and criteria and advertise the programs in such a way as to develop a pool of applicants that reflects the racial, ethnic, and geographical diversity of the State.

(2) The commission shall develop the guidelines and criteria for each program utilizing the definitions set forth in section 2 of this act and in consultation with: Advocates for New Jersey History; New Jersey State Archives; Association of New Jersey County Cultural and Historic Agencies; Division of Parks and Forestry, Department of Environmental Protection; Genealogical Society of New Jersey; Historic Preservation Office, Department of Environmental Protection; League of Historical Societies of New Jersey; Newark Public Library; New Jersey Association of Museums; New Jersey Caucus, Mid-Atlantic Regional Archives Conference; New Jersey Council for the Humanities; New Jersey Council for the Social Studies; New Jersey Historic Trust; New Jersey Historical Society; New Jersey Library Association; New Jersey State Library; New Jersey State Museum; New Jersey Studies Academic Alliance; Northern New Jersey Museum Round Table; Preservation New Jersey; and Special Collections and University Archives, Rutgers University Libraries. In addition, the commission shall consult with at least three historians distinguished by their knowledge of New Jersey history and their record of publication in the field in developing the guidelines and criteria for the program established pursuant to paragraph (2) of subsection a. of this section.

c. (1) All applications received by the commission for grants to be awarded under the programs established pursuant to this section shall be reviewed and evaluated by a panel of reviewers selected by the commission. A separate panel of reviewers shall be selected for each program. The commission shall identify a pool of potential panel reviewers for each program and shall select from that pool the panel for each program to review the applications received for the program. Each panel shall be composed of persons who are experts in the area for which the program provides support. The panel of reviewers for each program shall evaluate each application received for a grant to be awarded under the program and make recommendations to the commission.

(2) The commission shall make the final decision on each application received, taking into consideration the recommendations of the panel of reviewers. The commission, may within its discretion, offer an approved applicant an award amount less than the amount requested by the applicant.

d. (1) The commission shall inform the public about the programs established pursuant to subsection a. of this section in a manner determined by the commission to result in as wide a dissemination of information as possible within the limits of monies available to the commission for this purpose. The commission may utilize such methods for the dissemination of information as may be available to State agencies for the dissemination of information on other such programs.

(2) At the request of the applicant, the commission shall provide advice, in any manner the commission deems appropriate, to interested applicants on the preparation of their applications.

L.1999,c.131,s.3.



Section 18A:73-22.4 - Establishment Of Fund, Uses

18A:73-22.4. Establishment of fund, uses
4. a. There is hereby established within the Department of State a revolving, nonlapsing fund which shall be credited with the monies appropriated in section 5 of this act and such other monies as may be appropriated or made available to the New Jersey Historical Commission for the purposes of the programs established pursuant to subsection a. of section 3 of this act. The fund shall be administered by the Secretary of State and all disbursements from the fund shall be made by the secretary at the request of the commission. Disbursements from the fund shall be solely for the purposes of the programs established in subsection a. of section 3 of this act and disbursements for a program shall be made from the separate account in the fund created for the purposes of that program. Any interest that shall accrue on the monies in the fund shall be credited to the fund, and to each separate account within the fund as determined by the secretary.

b.The secretary shall create two separate accounts within the fund. The first of the accounts shall be credited with the monies appropriated or made available for the purposes of the program established pursuant to paragraph (1) of subsection a. of section 3 of this act. The second of the accounts shall be the credited with the monies appropriated or made available for the purposes of the program established pursuant to paragraph (2) of subsection a. of section 3 of this act.

c.Of the monies credited to the account created for the purposes of the program established pursuant to paragraph (2) of subsection a. of section 3 of this act, the commission may annually expend an amount of up to 10 % of the monies in the account to undertake special initiatives to stimulate research and publication in the field of New Jersey history.

d. (1) Of the monies credited to the account created for the purposes of the program established pursuant to paragraph (1) of subsection a. of section 3 of this act, the commission may expend annually an amount of up to 1.75 % of the monies in the account for necessary expenses incurred for the administration of that program, including expenses in categories such as, but not limited to:salary and fringe benefits for one assistant grant administrator; office equipment and supplies; printing and postage to publish program guidelines and criteria and advertise the program; and travel and maintenance for the members of the review panel selected pursuant to paragraph (1) of subsection c. of section 3 of this act.

(2) Of the monies credited to the account created for the purposes of the program established pursuant to paragraph (2) of subsection a. of section 3 of this act, the commission may expend annually an amount of up to 2.0 % of the monies in the account for necessary expenses incurred for the administration of that program, including expenses in categories such as, but not limited to, office equipment and supplies; printing and postage to publish program guidelines and criteria and advertise the program; and travel and maintenance for the members of the review panel selected pursuant to paragraph (1) of subsection c. of section 3 of this act.

L.1999,c.131,s.4.



Section 18A:73-23 - Expenses Of Members; No Compensation; Vacancies

18A:73-23. Expenses of members; no compensation; vacancies
The members of the commission shall serve without compensation but shall be entitled to reimbursement for expenses incurred by them in performing their duties as members of the commission. Any vacancies in the membership of the commission shall be filled for the unexpired term in the same manner as the original appointments were made.

L.1967, c.271.



Section 18A:73-24 - Organization

18A:73-24. Organization
The commission shall meet, as soon as may be following appointment of its members, at the call of the commissioner.

L.1967, c.271.



Section 18A:73-25 - Advisory Capacity To Public And Private Agencies

18A:73-25. Advisory capacity to public and private agencies
(a) The commission shall be responsible for serving in an advisory capacity to State departments and agencies and public educational institutions in connection with activities concerned with State history. It shall advise such public and private agencies in respect to programs of historic research and publication, education, commemorative observances, preservation of historic sites and buildings, public exhibitions and other programs pertaining to the history of New Jersey and enlist the talents of historians, librarians and members of historic, patriotic and civic organizations concerned with the State history in connection therewith.

(b) The commission is authorized, within the limits of such funds as may be appropriated or otherwise available to it, to plan and execute programs for:

1. the production, publication and distribution of books, pamphlets, films and other educational materials relating to historical subjects;

2. conference, convocations, lectures, seminars and other similar activities relating to historical subjects;

3. the development of libraries, museums, historic sites and exhibits, including mobile exhibits;

4. ceremonies and celebrations and other commemorative activities commemorating specific historical events.

(c) In carrying out duties and functions as provided in this act the commission is authorized to employ such assistants and incur such expenses as may be necessary therefor and as may be within the limits of funds appropriated or otherwise made available to it for said purpose.

(d) The commission may receive gifts of money, property and personal services for carrying out the provisions of this act.

L.1967, c.271; amended by L.1969, c. 126, s. 7, eff. July 2, 1969.



Section 18A:73-25.1 - Legislative Findings And Declarations

18A:73-25.1. Legislative findings and declarations
The Legislature finds and declares that:

a. The Afro-American population of the State of New Jersey and the United States of America has made unique and indispensable contributions to the history of the State of New Jersey and the United States;

b. For many generations the role of Afro-Americans has been largely neglected in the writing and teaching of history, to the educational detriment of all Americans;

c. It is the responsibility of the government of this State to provide the people of New Jersey with opportunities to learn about the history of the State and the nation in an accurate and comprehensive manner; and

d. This Legislature has vested in the New Jersey Historical Commission the authority to plan and carry out programs to advance public knowledge of the history of New Jersey and the United States.

L.1983, c. 339, s. 1, eff. Sept. 6, 1983.



Section 18A:73-25.2 - New Jersey Afro-american History Program; Establishment; Purpose

18A:73-25.2. New Jersey Afro-American history program; establishment; purpose
There is established a New Jersey Afro-American History Program to be directed, administered and conducted by the New Jersey Historical Commission. It is the purpose of the program to promote the advancement of public knowledge of the history of Afro-Americans in this State.

L.1983, c. 339, s. 2, eff. Sept. 6, 1983.



Section 18A:73-25.3 - Activities

18A:73-25.3. Activities
The program shall include such activities as the commission deems desirable and practicable and shall include:

a. Conducting, sponsoring and assisting scholarly research and publication;

b. Conducting, sponsoring and assisting such public programs as conferences, symposia, seminars, workshops, exhibitions and performing arts programs;

c. Conducting and assisting oral history projects;

d. Producing student and teacher resource materials for use in teaching Afro-American history in the public schools of this State pursuant to N.J.S. 18A:35-1 and serving as a repository for these materials;

e. Assisting New Jersey libraries, museums and historical agencies in their efforts to collect materials relative to the history of Afro-Americans in this State;

f. Assisting historic preservation agencies and organizations in their efforts to preserve and interpret significant sites associated with Afro-American history in New Jersey; and

g. Serving as an information center and liaison among the various organizations and institutions in New Jersey concerned with Afro-American history.

L.1983, c. 339, s. 3, eff. Sept. 6, 1983.



Section 18A:73-25.4 - Program Director And Other Employees

18A:73-25.4. Program director and other employees
The New Jersey Historical Commission shall employ a program director and such other personnel as may be necessary to implement the provisions of this act and as may be within the limits of funds appropriated or otherwise made available to it for this purpose.

L.1983, c. 339, s. 4, eff. Sept. 6, 1983.



Section 18A:73-25.5 - Findings, Declarations, Determinations Relative To Recognition Of Historical, Cultural Sites With Roadside Markers.

18A:73-25.5 Findings, declarations, determinations relative to recognition of historical, cultural sites with roadside markers.

1.The Legislature finds and declares that New Jersey, one of the original 13 colonies and crossroads of the American revolution, has a distinguished heritage, as evidenced by the abundance of sites witnessing significant historical and cultural events in the nation's history and important scientific and technological discoveries, as well as being home to many famous men and women who have made lasting contributions to the State and the world; and that it is the responsibility of the State of New Jersey to encourage local government units and civic organizations to recognize these sites by the placement of historically accurate roadside markers.

The Legislature further finds and declares that New Jersey has lagged behind other states in developing a standardized program to recognize sites of historical and cultural significance; that many of the existing markers Statewide are old and damaged; that no system is currently in place to inventory existing markers; and that there are many sites in the State, in addition to those listed on the New Jersey and National Registers of Historic Places, which are of significant historical and cultural acclaim, and worthy of recognition through the placement of roadside markers.

The Legislature therefore determines that it is in the public interest to authorize the New Jersey Historical Commission to plan and carry out a program to encourage local government units, nonprofit charitable organizations, and civic organizations to provide for the placement of roadside markers at locations of historical and cultural significance in New Jersey; and that the creation of such a program would not only serve as a tribute to the people, places and events that have helped shape the State, the nation, and the world, but would serve to enhance community pride and encourage tourism throughout the State.

L.2009, c.264, s.1.



Section 18A:73-25.6 - Program To Identify, Propose Sites Of Historical, Cultural Significance.

18A:73-25.6 Program to identify, propose sites of historical, cultural significance.

2.The New Jersey Historical Commission, in consultation with the New Jersey Heritage Tourism Task Force established pursuant to section 1 of P.L.2006, c.60, is authorized to establish a program to encourage local government units, nonprofit charitable organizations, and civic organizations to identify and propose sites of historical and cultural significance in the State, to be recognized by the placement of roadside markers. The markers shall feature a standardized design bearing the State seal, indicating that the site has been approved by the commission and that the marker meets standards for historical accuracy. In developing the program required pursuant to this section, the commission shall consult with the Department of Transportation to establish standards for the design, placement, and location of the roadside markers.

L.2009, c.264, s.2.



Section 18A:73-25.7 - Application Process; Vendors; Registry; Notification Program.

18A:73-25.7 Application process; vendors; registry; notification program.

3. a. The New Jersey Historical Commission shall develop an application process to be followed by local government units, nonprofit charitable organizations, and civic organizations to identify and propose sites for inclusion in the program. An application shall include but is not limited to the location of the proposed site and evidence to support its historical or cultural significance, and the proposed text for the roadside marker. If an application submitted by a local government unit, nonprofit charitable organization, or civic organization is approved by the commission and by the appropriate entity having jurisdiction over the roadway along which the marker is to be placed, the requesting local government unit, nonprofit charitable organization, or civic organization, as appropriate, may purchase, through an approved vendor, and erect a marker bearing the State seal, designating that the site has been approved by the commission and that the marker meets standards for historical accuracy.

b.The commission shall compile and maintain a listing of approved vendors and shall negotiate, to the extent practicable and feasible, a volume discounted rate for the purchase of markers by local government units, nonprofit charitable organizations, or civic organizations.

c.The commission shall compile and maintain a registry of approved sites and an inventory of markers erected pursuant to this act.

d.The commission shall conduct a notification program designed to inform local government units, nonprofit charitable organizations, and civic organizations of the existence of the program, through both printed materials and an Internet site.

L.2009, c.264, s.3.



Section 18A:73-25.8 - Duties, Authority Of Commission.

18A:73-25.8 Duties, authority of commission.

4. a. The New Jersey Historical Commission, within the limits of funds appropriated therefor or otherwise made available to it, may (1) commence the roadside marker program as soon as may be practicable, and (2) take any administrative or personnel action as may be necessary to implement the provisions of this act.

b.The commission shall be authorized to raise funds, through direct solicitation or other fundraising events, alone or with other groups, and may accept gifts, grants and bequests from individuals, corporations, foundations, governmental agencies, public and private organizations, and institutions, to defray the commission's administrative expenses and to carry out its purposes as set forth in this act. The funds, gifts, grants, or bequests received pursuant to this subsection shall be deposited into an account in the Department of the Treasury and allocated and annually appropriated to the Department of State to defray the commission's administrative expenses in connection with implementing this act and to accomplish the goals and purposes set forth in this act.

L.2009, c.264, s.4.



Section 18A:73-26 - Responsibility For Administration Of State Library.

18A:73-26 Responsibility for administration of State Library.

11.Upon the enactment of P.L.2001, c.137 (C.18A:73-42.1 et al.), Thomas Edison State College shall be responsible for the administration of the State Library. The State Library shall be in, but not of, the Department of State.

L.1969, c.158, s.11; amended 2001, c.137, s.3.



Section 18A:73-27 - State Library Personnel.

18A:73-27 State Library personnel.

12. The State Library shall consist of the State Librarian and such other personnel as the President of Thomas Edison State College may deem necessary for the efficient administration thereof.

L.1969, c.158, s.12; amended 1977, c.322, s.3; 2001, c.137, s.4; 2010, c.87, s.44.



Section 18A:73-32 - State Librarian, Qualifications.

18A:73-32 State Librarian, qualifications.

17.The State Librarian shall be a graduate of an accredited university or college and shall, prior to the appointment, have graduated from a school of library service accredited by the American Library Association, and have had at least four years of library experience in a responsible administrative capacity.

L.1969, c.158,s.17; amended 1977, c.322, s.4; 2001, c.137, s.8.



Section 18A:73-33 - Position Of State Librarian Established, Duties.

18A:73-33 Position of State Librarian established, duties.

18.The position of State Librarian is hereby established.

The President of Thomas Edison State College shall appoint the State Librarian. The State Librarian shall head the State Library and shall, with the approval and under the supervision of Thomas Edison State College:

(a)Direct and administer the work of the library;

(b)Administer all laws which are by their terms included under the jurisdiction of the library;

(c)Establish and organize the bureaus therein;

(d)Allocate the duties to be performed by the personnel of the State Library and the bureaus established within the library;

(e)Prescribe such rules and regulations, not inconsistent with law, as may be necessary to effectuate his powers and duties under this act;

(f)Prescribe minimum standards of service for libraries in the State of New Jersey as may be necessary to effectuate the State Librarian's powers under the law.

L.1969,c.158,s.18; amended 2001, c.137, s.9.



Section 18A:73-33.1 - Annual Report.

18A:73-33.1 Annual report.

6. a. In addition to the duties prescribed in section 18 of P.L.1969, c.158 (C.18A:73-33), the State Librarian shall on or before October 31 of each year prepare an annual report on the activities of the library network for the preceding year. The report shall be transmitted to the President of Thomas Edison State College who, upon the approval of the report thereby, shall transmit it to the Governor, the Thomas Edison State College Board of Trustees and the Chairman of the State Government Committee, or successor committee, of each House of the Legislature. The report shall set forth a complete operating and financial statement covering the library network's operation during the preceding year.

b.(Deleted by amendment, P.L.2001, c.137).

L.1983,c.486,s.6; amended 2001, c.137, s.10.



Section 18A:73-34 - Appointment Of Staff, Compensation.

18A:73-34 Appointment of staff, compensation.

19. a. The President of Thomas Edison State College or the designee thereof shall, with the advice of the State Librarian, appoint all professional staff in the library, and fix the compensation of all such persons thus appointed. The President of Thomas Edison State College or the designee thereof shall appoint such other personnel as that person may consider necessary for the efficient performance of the work of the library and fix their compensation. All persons thus appointed shall be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

b.For all purposes, the employees of the State Library shall be considered employees of Thomas Edison State College.

c.Thomas Edison State College shall maintain, in a manner acceptable to the Civil Service Commission, the personnel records of all employees and positions currently on staff and funded. All such records shall be subject to audit by the Civil Service Commission.

d.The State shall be responsible for paying the entire employer contribution of the pension and benefits costs for the State Library employees whose salaries are funded from the direct State services portion of the annual appropriation for the State Library.

L.1969, c.158, s.19; amended 2001, c.137, s.11; 2008, c.29, s.86.



Section 18A:73-35 - Duties Of State Library.

18A:73-35 Duties of State Library.

20.The State Library shall:

(a)Maintain library resources and information services over a broad range of subjects which affect the educational, intellectual, cultural, economic and political life of the State;

(b)Provide special library services for the legislative, executive and judicial branches of State Government, supplemental library service for New Jersey libraries and citizens and direct library service for the handicapped;

(c)Purchase or otherwise acquire, and maintain a general collection of books, periodicals, newspapers, maps, slides, films and other library materials for the use of State and local governments, libraries, and the public generally; and exchange, discard, sell, or otherwise dispose of books and library materials as required within the purposes stated herein and all moneys to be secured from such sales shall be paid into the treasury to be used for the benefit of the State Library when appropriated to that purpose;

(d)Maintain as part of the State Library, a general reference service; a legislative reference service; a law library service; a documents depository service; an archival service for New Jersey materials; a records management service for State and local governments; a deposit and exchange service for library materials; an interlibrary loan service; an advisory service for public libraries, school libraries, libraries of institutions of higher education, industrial, commercial and other special libraries, State department and agency libraries, and the libraries the State maintains within the institutions carrying out its health, welfare and correctional programs; and a library service for the handicapped; and provide such other services as may be required by law;

(e)Preserve the records of the history of New Jersey through its official archives and other materials and promote interest and research in the history of the State;

(f)Coordinate a Statewide system of libraries in New Jersey, and administer State and federal programs for the development of libraries, library facilities, library resources and library services in New Jersey, and require such reports as are necessary for the proper administration of its duties and for the gathering and publishing of annual and occasional statistics on libraries in the State;

(g)Promote and demonstrate library service throughout the State, and study library problems and needs in New Jersey and make the resultant findings known generally.

L.1969,c.158,s.20; amended 2001, c.137, s.12.



Section 18A:73-35.1 - Purchases Without Advertisement For Bids.

18A:73-35.1 Purchases without advertisement for bids.

1.The State Librarian may, within the limits of funds appropriated or otherwise made available to the State Library, purchase the following without advertising for bids: library materials including books, periodicals, newspapers, documents, pamphlets, photographs, reproductions, microfilms, pictorial or graphic works, musical scores, maps, charts, globes, sound recordings, slides, films, filmstrips, video and magnetic tapes, other printed or published matter, and audiovisual and other materials of a similar nature and necessary binding or rebinding of library materials.

L.1980,c.149,s.1; amended 2001, c.137, s.22.



Section 18A:73-35A - Short Title

18A:73-35a. Short title
This act shall be known and may be cited as the "Library Network Law."

L.1983, c. 486, s. 1, eff. Jan. 17, 1984.



Section 18A:73-35B - Findings, Declarations Concerning A Statewide Library Network.

18A:73-35b Findings, declarations concerning a Statewide library network.

2.The Legislature finds and declares that promoting cooperation among the various types of libraries in New Jersey will provide this State's residents with full and equal access to library materials and programs not currently available within their communities; that increased cooperation and access will help control the cost of maintaining local libraries, while providing for improved services; that establishing a library network can best be accomplished by assisting libraries to form cooperatives on a regional basis and by having the State Library promote, coordinate and fund such cooperative efforts, as well as provide and coordinate library services on a Statewide basis.

L.1983,c.486,s.2; amended 1986, c.174, s.1; 2001, c.137, s.13.



Section 18A:73-35C - Definitions Relative To The Library Network.

18A:73-35c Definitions relative to the library network.

3.As used in this act:

a."President" means the President of Thomas Edison State College or the designee thereof;

b."State Library" means the State's research library and depository for State and federal documents affiliated with Thomas Edison State College;

c."Library" means any library eligible for advisory service from the State Library as provided in subsection d. of section 20 of P.L.1969, c.158 (C.18A:73-35); any county audiovisual aids center established pursuant to N.J.S.18A:51-1 et seq.; and any educational information and resource center established pursuant to P.L.1983, c.486 (C.18A:73-35a et seq.);

d."Library region" means a geographic area designated by the State Librarian pursuant to this act within which libraries may establish a regional library cooperative;

e."Library network" means all libraries in all regional library cooperatives, the State Library, and any library providing services to other libraries; and

f."Regional library cooperative" means a membership organization of libraries within a library region which has agreed to provide and receive cooperative library services.

L.1983,c.486,s.3; amended 2001, c.137, s.14.



Section 18A:73-35D - Additional Duties Concerning The Network.

18A:73-35d Additional duties concerning the network.

4.In addition to the duties prescribed in section 20 of P.L.1969, c.158 (C.18A:73-35), the State Library shall establish, organize, supervise and fund the library network, as well as provide library services on a regional as well as a Statewide basis. To effectuate the purposes of this act, the State Library shall: a. establish library regions to encompass all of the State's territory; b. provide for the creation, structure, funding, and governance of a regional library cooperative for each library region; c. enter into contracts with any library or service-providing agency to provide cooperative library services to any members of the library network; d. determine the kinds of cooperative services to be provided and received by members of the network; and e. provide direct services to members of the network, on a regional as well as a Statewide basis.

L.1983,c.486,s.4; amended 1986, c.174, s.2; 2001, c.137, s.15.



Section 18A:73-35E - Cooperative Services

18A:73-35e. Cooperative services
Any library eligible for participation in the library network is authorized to enter into agreements with other such libraries to provide and receive cooperative library services on a regional as well as Statewide basis. Libraries entering into an agreement pursuant to this act shall form an organization which may incorporate as a nonprofit corporation for the purposes of providing and receiving cooperative services on a regional as well as Statewide basis.

L. 1983, c. 486, s. 5, eff. Jan. 17, 1984. Amended by L. 1986, c. 174, s. 3, eff. Dec. 8, 1986.



Section 18A:73-35F - State Funding Restriction.

18A:73-35f State funding restriction.

8.To provide an efficient and effective library network in accordance with objectives of this act, no regional library cooperative or any library with which the State Library contracts to provide cooperative services on a regional as well as a Statewide basis to the library network shall participate in any apportionment of State funds pursuant to this act unless it operates in compliance with the rules and regulations which have been, or may be, prescribed by law or promulgated by the State Librarian with the approval of the President of Thomas Edison State College.

L.1983,c.486,s.8; amended 1986, c.174, s.4; 2001, c.137, s.16.



Section 18A:73-35G - Budget Estimates.

18A:73-35g Budget estimates.

9.On or before November 15 in each year, the State Librarian, with the approval of the President, shall estimate the amount necessary to be appropriated to carry out the provisions of this act for the succeeding fiscal year and shall determine for budget purposes the amount estimated to be payable to each regional library cooperative or library with which the State Library contracts to provide cooperative service to the library network for that year and the amount necessary for supplemental library services provided directly. The amount requested for direct services shall not exceed 20% of the total amount appropriated. The State Librarian shall make such determination for budget purposes upon the basis of appropriations for library network purposes made by the Legislature in the current calendar year.

On or before September 15 of each succeeding year, the State Librarian shall make a final determination of the payments to be made under this act.

L.1983,c.486,s.9; amended 1986, c.174, s.5; 2001, c.137, s.17.



Section 18A:73-35G1 - Funding Of Library Network.

18A:73-35g1 Funding of library network.

8.Notwithstanding the provisions of any other law to the contrary, all funds previously appropriated to fund area libraries pursuant to N.J.S.18A:74-4 and research library centers pursuant to N.J.S.18A:74-5 are appropriated to the State Library, for the purpose of funding the library network.

In succeeding fiscal years the State Librarian shall make the budget determinations required by section 9 of P.L.1983, c.486 (C.18A:73-35g), based on previous appropriations for library network purposes, which shall include the transfer of area library and research library center appropriations made pursuant to this section.

L.1986,c.174,s.8;amended 2001, c.137, s.18.



Section 18A:73-35H - Payments.

18A:73-35h Payments.

10.The sums payable pursuant to this act shall be payable on October 1 following the final determination in each year. Payments shall be made by Thomas Edison State College. Payment shall be made to the receiving officer designated by each regional library cooperative, each library with which the State Library contracts to provide cooperative service to the library network and to the State library for the cost of providing direct Statewide library services to the library network.

L.1983,c.486,s.10; amended 1986, c.174, s.6; 2001, c.137, s.19.



Section 18A:73-35I - Rules, Regulations.

18A:73-35i Rules, regulations.

11.The State Librarian may, with the approval of the President, promulgate pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), such rules and regulations as the State Librarian deems necessary to effectuate the purposes of this act.

L.1983,c.486,s.11; amended 2001, c.137, s.20.



Section 18A:73-35J - Appropriations.

18A:73-35j Appropriations.

12.There shall be appropriated in the first fiscal year following the receipt by the Legislature of the first annual report and in each fiscal year thereafter following the receipt by the Legislature of each subsequent annual report required pursuant to section 6 of P.L.1983, c.486 (C.18A:73-33.1), such sums as may be necessary for the operations of the library network. If the sums appropriated at any time are insufficient to carry out in full the provisions of this act, the President, with the approval of the Thomas Edison State College Board of Trustees, shall allocate such sums on a pro rata basis. A sum not to exceed 1% of such total or supplemental appropriation for the purposes of this act may be allocated for the administrative cost thereof.

L.1983,c.486,s.12; amended 2001, c.137, s.21.



Section 18A:73-36 - Publications From Custodian Of State House

18A:73-36. Publications from custodian of State House
The State Librarian shall annually receive from the custodian of the State House for reference use and for deposit and exchange purposes not less than 75 bound copies and not less than 75 unbound copies of all pamphlet laws, compilations and similar publications, published by or under the authority of this State or the Legislature thereof, or of which the State has become a purchaser, and 75 bound copies each of the journals of the Senate and the minutes of the General Assembly.

L.1969, c. 158, s. 21, eff. Sept. 9, 1969.



Section 18A:73-37 - Informative Materials Accessible To Legislature

18A:73-37. Informative materials accessible to legislature
The State Librarian shall collect and keep up to date and readily accessible to the Legislature, and to other persons within proper regulations, such materials as will furnish the fullest information practicable pertaining to current or proposed legislation or any legislative or administrative problems, and he shall prepare and submit digests of such informative materials upon the request of any member or committee of the Legislature.

L.1969, c. 158, s. 22, eff. Sept. 9, 1969.



Section 18A:73-38 - Hours Of Operation Of State Library.

18A:73-38 Hours of operation of State Library.

23.The State Library shall be kept open during the normal working hours of State Government and at all times during which the Legislature and the courts of this State and of the United States which sit at Trenton are in session, and at such other times as the State Librarian, with the approval of the President of Thomas Edison State College, shall prescribe.

L.1969,c.158,s.23; amended 2001, c.137, s.23.



Section 18A:73-38.1 - Certain Buildings To Remain State Property, Use Of Property.

18A:73-38.1 Certain buildings to remain State property, use of property.

59.The State Library building located at 185 East State Street in Trenton, Mercer County, and the State Library for the Blind and Handicapped, located at 2300 Stuyvesant Avenue in Trenton, Mercer County, shall remain the property of the State of New Jersey. Each building shall be maintained by the Department of the Treasury and be entitled to all of the services provided to other State buildings in the Capitol Complex. Any additional costs incurred by the State Library for services at those buildings shall be paid by Thomas Edison State College from the direct State services portion of the annual appropriation for the State Library. The contents of the buildings, including but not limited to the furniture, equipment, State Library collection and library materials, shall be the property of the State of New Jersey, but shall be available to Thomas Edison State College for the use of the State Library and the employees thereof.

L.2001,c.137,s.59.



Section 18A:73-39 - Application, Acceptance Of Grants, Funds.

18A:73-39 Application, acceptance of grants, funds.

24.The President of Thomas Edison State College may apply for and accept on behalf of the State of New Jersey and, through the State Library, administer for the State, any funds, books and library facilities applicable to public or school library purposes, granted or provided by the Federal Government, or any agency or officer thereof, under or pursuant to any Federal Law heretofore or hereafter enacted authorizing grants to the States for such purposes or for similar purposes.

L.1969,c.158,s.24; amended 2001, c.137, s.24.



Section 18A:73-40 - Designation Of Agency To Carry Out Purpose Of Law.

18A:73-40 Designation of agency to carry out purpose of law.

25.In the event that under or pursuant to any such Federal law it is required that a State agency be designated to carry out the purpose of such law, including the administration or suspension of administration of any plan or program pursuant thereto, Thomas Edison State College shall be the sole agency in this State for carrying out such purposes. The Governor is hereby authorized to make such designation, and Thomas Edison State College is hereby empowered to act as the sole agency in this State for carrying out such purposes.

L.1969,c.158,s.25; amended 2001, c.137, s.25.



Section 18A:73-41 - Custody, Use Of Federal Funds.

18A:73-41 Custody, use of federal funds.

26.Thomas Edison State College shall receive and provide for the proper custody of any funds granted by the Federal Government for such public or school library purposes, under or pursuant to any Federal law. All moneys so received shall be used exclusively for the purposes of any such law. Such moneys shall be expended in the same manner as any funds of the State are expended, upon vouchers certified or approved by the President of Thomas Edison State College or the duly authorized representative thereof, as provided by law.

Thomas Edison State College shall submit to the State Treasurer copies of any final financial status reports submitted to the federal government for grants or other funds received by the college.

L.1969,c.158,s.26; amended 2001, c.137, s.26.



Section 18A:73-42.1 - Rules For Administration Of State Library.

18A:73-42.1 Rules for administration of State Library.

58.Unless provided for elsewhere to the contrary, the State Library, with the approval of the President of Thomas Edison State College, may promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules as the State Librarian deems necessary for the administration of the State Library.

L.2001,c.137,s.58.



Section 18A:73-43 - Legislative Joint Committee; Review Of Library And Programs; Recommendations

18A:73-43. Legislative joint committee; review of library and programs; recommendations
A joint committee of the Legislature shall be appointed which shall examine and review the library and its programs, particularly the legislative reference services, make recommendations for their development and improvement, and report to the Legislature.

L.1969, c. 158, s. 28, eff. Sept. 9, 1969.



Section 18A:73-43.1 - "Library," "Library Record" Defined

18A:73-43.1. "Library," "library record" defined
For the purposes of this act:

a. "Library" means a library maintained by any State or local governmental agency, school, college, or industrial, commercial or other special group, association or agency, whether public or private.

b. "Library record" means any document or record, however maintained, the primary purpose of which is to provide for control of the circulation or other public use of library materials.

L. 1985, c. 172, s. 1, eff. May 31, 1985.



Section 18A:73-43.2 - Confidentiality; Exceptions

18A:73-43.2. Confidentiality; exceptions
Library records which contain the names or other personally identifying details regarding the users of libraries are confidential and shall not be disclosed except in the following circumstances:

a. The records are necessary for the proper operation of the library;

b. Disclosure is requested by the user; or

c. Disclosure is required pursuant to a subpena issued by a court or court order.

L. 1985, c. 172, s. 2, eff. May 31, 1985.



Section 18A:73-43.3 - Rules, Regulations

18A:73-43.3. Rules, regulations
The State Librarian shall adopt pursuant to section 18 of P.L. 1969, c. 158 (C. 18A:73-33) and the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) rules and regulations necessary to effectuate the purposes of this act.

L. 1985, c. 172, s. 3, eff. May 31, 1985.



Section 18A:73-43.4 - Disbursement Of Funds Appropriated For State Library To Thomas Edison State College.

18A:73-43.4 Disbursement of funds appropriated for State Library to Thomas Edison State College.

60. a. The State Treasurer shall disburse to Thomas Edison State College the amount of funds appropriated in the direct State services portion of the annual appropriation for the State Library. The funds shall be paid to the college in four equal installments beginning on July 1 of each year. Thomas Edison State College shall deposit all such funds into separate accounts to be used solely for State Library purposes.

b.The State Treasurer shall disburse to Thomas Edison State College the amount of funds appropriated in the State aid portion of the annual appropriation for the State Library. The funds shall be paid to the college on a drawdown schedule to be prepared by Thomas Edison State College and approved by the Office of Management and Budget. Thomas Edison State College shall deposit all such funds into separate accounts to be used solely for State Library purposes.

c.Each year, Thomas Edison State College shall prepare and submit to the Office of Management and Budget in the Department of the Treasury a proposed budget for the operation of the State Library during the following fiscal year at the same time that Thomas Edison State College prepares and submits to the Secretary of State for submission to Office of Management and Budget a proposed budget for the operation of the college during the following fiscal year.

d.Funds disbursed to Thomas Edison State College for the operations of the State Library, although maintained in separated accounts, shall be considered college funds for all purposes related to purchasing, including for the purposes of the "State College Contracts Law," P.L.1986, c.43 (C.18A:64-52 et seq.).

e.Thomas Edison State College is authorized to accept donations on behalf of the State Library and those donated funds shall be maintained in separate accounts to be used solely for State Library purposes.

f.Thomas Edison State College shall be entitled to use, solely for State Library purposes, the interest income from any public or private fund established to support the programs and services of the State Library to the extent permitted by law and the terms of the fund.

g.Thomas Edison State College shall conduct an independent financial audit of the State Library accounts each year, including accounts that receive federal funds, and shall submit copies of the same to the Department of the Treasury, with the cost of such audits funded from the direct State services portion of the annual appropriation for the State Library.

h.Thomas Edison State College shall be responsible for the maintenance of all financial records that involve the operations of the State Library, including those records that relate to federal funds.

L.2001,c.137,s.60.



Section 18A:73-44 - Short Title

18A:73-44. Short title
This act shall be known as and may be cited as the "New Jersey Educational Research and Museum Development Act."

L.1977, c. 399, s. 1, eff. Feb. 23, 1978.



Section 18A:73-45 - Legislative Findings And Determinations

18A:73-45. Legislative findings and determinations
The Legislature hereby finds and determines that it is in the interest of the citizens of the State of New Jersey to encourage the development of public and nonprofit museums and the loan and contribution of museum collections within the State to help preserve the heritage of the people of this State as well as of this nation and the world and that worthwhile endeavors of such sort, including related activities such as educational and scientific research, library, workshops, museum shops, data collection and museum promotion, should be encouraged. The Legislature further finds and determines that the Department of Education and the Division of the State Museum should be authorized to cooperate and assist, within the limits of available appropriations and resources, public and nonprofit groups in the pursuit of this objective.

L.1977, c. 399, s. 2, eff. Feb. 23, 1978.



Section 18A:73-46 - Encouragement Of Development Of Public And Nonprofit Museums

18A:73-46. Encouragement of development of public and nonprofit museums
The Department of Education and the commissioner thereof acting through the agencies of said department including the Divisions of the State Museum and Research, Planning and Evaluation are hereby authorized to encourage the development of public and nonprofit museums, including museum buildings, and museum collections and activities related thereto including, but not limited to, scientific and educational research, library, workshops, museum shops and museum promotion.

L.1977, c. 399, s. 3, eff. Feb. 23, 1978.



Section 18A:73-47 - Agreements For Cooperation And Assistance By Department And Division

18A:73-47. Agreements for cooperation and assistance by department and division
In furtherance of the objectives of this act, the commissioner or, with his approval, the Director of the State Museum may enter into agreements providing for the cooperation and assistance of the department and the division with any public or nonprofit agency, foundation or organization engaging in some or all of the activities set forth in section 3 of this act. Such cooperation and assistance may include financial assistance, provided, however, that any financial assistance shall be only to the extent that appropriations or other available resources will permit.

If the department shall determine that the acquisition of any museum or museum activity is in the public interest it may enter into agreements for such purposes. Any agreements which would obligate the State or any of its agencies to assume financial responsibility for the operation or the acquisition of any museum or museum collection or other activities shall be approved in writing by the commissioner and the Governor.

L.1977, c. 399, s. 4, eff. Feb. 23, 1978.



Section 18A:73-48 - State Museum Defined

18A:73-48. State museum defined
For the purposes of this act and the statutes herein supplemented, the State Museum shall consist of the existing State Museum and such other museums and museum collections as shall be approved and acquired pursuant to the provisions of this act.

L.1977, c. 399, s. 5, eff. Feb. 23, 1978.



Section 18A:74-1 - Short Title

18A:74-1. Short title
This chapter shall be known as the "state library aid law."

L.1967, c.271.



Section 18A:74-2 - Definitions

18A:74-2. Definitions
For the purposes of this chapter, unless the context clearly requires a different meaning:

"Annual expenditure for library services" shall mean the sum expended during the last completed fiscal year by a municipality or county for library services, as certified by the governing body of the municipality or county to the commissioner, excluding any sum paid to the municipality or county under the provisions of this chapter.

"Equalized valuation" shall mean the equalized valuation of the municipality, as certified by the director of the State Division of Taxation for the year preceding that in which the calculation of State aid hereunder is made.

"Per capita" shall mean for each of the number of inhabitants of a municipality or county, as shown by the latest federal census effective in this State; provided that upon application by a municipality or county to the commissioner, any special census of population taken by the United States Bureau of the Census subsequent to its latest effective census shall determine such number of inhabitants.

L.1967, c.271; amended by L. 1986, c. 174, s. 7, eff. Dec. 8, 1986.



Section 18A:74-3 - State Aid To Libraries

18A:74-3. State aid to libraries
18A:74-3. State funds shall be provided annually as follows:

a. Each municipality or county that supports, in whole or in part, library service from municipal or county tax sources pursuant to chapter 33 or 54 of Title 40 of the Revised Statutes shall qualify for one of the following:

(1) $0.50 per capita if its annual expenditure for library services is less than 1/5 mill per dollar upon the equalized valuation;

(2) $0.75 per capita if its annual expenditure for library services is equal to or more than 1/5 mill, but less than 1/4 mill per dollar upon equalized valuation;

(3) $1.00 per capita if its annual expenditure for library services is equal to or more than 1/4 mill, but less than 1/3 mill per dollar upon equalized valuation;

(4) $1.25 per capita if its annual expenditure for library services is equal to or more than 1/3 mill, but less than 1/2 mill per dollar upon equalized valuation;

(5) $1.50 per capita if its annual expenditure for library services is equal to or more than 1/2 mill per dollar upon equalized valuation; provided, however, that payments hereunder to a municipality or county shall not be less than the amount which such municipality or county received in State library aid in the year preceding July 1, 1967, except that in no case shall payments under this section exceed one-half of the annual expenditure for library services by the municipality or the county, as the case may be.

b. For those municipalities which provide tax support for both a local library and a county library, the per capita aid provided for in subsection a. of this section shall be determined as follows: the total expenditure for library service pursuant to chapters 33 and 54 of Title 40 of the Revised Statutes shall be used to determine the scale of per capita aid. In counties in which the free county library has been reorganized pursuant to P.L. 1977, c. 300 (C. 40:33-15 et seq.), the total payments shall be made to the municipality. In those counties which have established county libraries pursuant to P.L. 1963, c. 46 (C. 40:33-5.1), the payment to the municipality and the county shall be made according to section 2 of P.L. 1983, c. 487 (C. 18A:74-3.1). In all other counties the payment to the municipality and to the county, respectively, shall be apportioned in the same ratio as each expenditure bears to the total expenditure.

L.1967, c.271; amended by L. 1977, c.300, s.10; 1983, c.487, s. 1; 1987, c. 313 s. 1.



Section 18A:74-3.1 - Counties With Libraries, Apportionment Of Per Capita Aid

18A:74-3.1. Counties with libraries, apportionment of per capita aid
2. In those counties which have established county libraries pursuant to the provisions of P.L.1963, c.46 (C.40:33-5.1), the apportionment of per capita aid shall be as follows:

a. Each municipality which provides tax support for a local library shall qualify for per capita aid based on the formula in subsection a. of N.J.S.18A:74-3. This aid shall be paid to the governing body of the municipality.

b. Each county shall qualify for per capita aid based on the tax support provided by each municipality within the county for the county library pursuant to the formula in subsection a. of N.J.S.18A:74-3, except that aid shall be based upon the number of inhabitants of only those municipalities in the county which do not operate libraries established pursuant to R.S.40:54-1 et seq. This aid shall be paid to the treasurer of the county.

L.1983,c.487,s.2; amended 1993,c.71,s.1.



Section 18A:74-3.2 - Distribution Of State Aid.

18A:74-3.2 Distribution of State aid.

1.Thomas Edison State College shall annually, within the limitations of amounts appropriated by the Legislature, distribute funds pursuant to rules and regulations adopted according to N.J.S.18A:74-1 et seq. upon certification of the State Library;

a.To any municipality which receives State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) and supports, in whole or in part, a municipal library which maintains one or more branch libraries, to assist solely in maintaining, operating and improving those branch libraries to meet community needs;

b.To any county or municipality which supports, in whole or in part, library services from county or municipal tax revenues to evaluate and develop the collections of any library receiving such funds; and

c.To any library in the State which houses and maintains a collection of historical or special interest, to be used to house, protect, preserve, repair, restore and maintain the collection.

Funds allocated pursuant to this section shall be distributed as grants to qualifying applicants, based on competitive criteria and a selection process established by the State Library. No rule or regulation shall be adopted nor any application approved nor grant made under this section which creates or implies, by its nature or purpose, a continuing assistance grant or entitlement of indefinite length.

L.1985,c.297,s.1; amended 2001, c.137, s.27.



Section 18A:74-3.3 - Distribution Of Funds For Audiovisual Services.

18A:74-3.3 Distribution of funds for audiovisual services.

2.Thomas Edison State College, after consultation with the State Librarian, shall annually, within the limitations of amounts appropriated by the Legislature, distribute funds pursuant to rules and regulations adopted according to N.J.S.18A:74-1 et seq., for audiovisual public library services.

L.1985,c.297,s.2; amended 2001, c.137, s.28.



Section 18A:74-3.4 - Services For Institutionalized Persons.

18A:74-3.4 Services for institutionalized persons.

3.Thomas Edison State College, after consultation with the State Librarian, shall annually, within the limitations of amounts appropriated by the Legislature, distribute funds pursuant to rules and regulations adopted according to N.J.S.18A:74-1 et seq., for library services to persons institutionalized in health, mental health, mental retardation, veterans', residential, correctional and other similar facilities which are operated by or under contract to the State or to county or municipal governments.

L.1985,c.297,s.3; amended 2001, c.137, s.29.



Section 18A:74-4.1 - Provision Of Optical Scanners.

18A:74-4.1 Provision of optical scanners.

1.The Thomas Edison State College, after consultation with the State Librarian, and after consultation with the Commission for the Blind and Visually Impaired, shall purchase and provide to designated area libraries or other public facilities accessible to the blind or visually impaired that may be appropriate an optical scanner, which converts printed materials into synthetic speech for the benefit of the blind and visually impaired. The President of Thomas Edison State College shall provide for the training of personnel in the proper use of these devices.

L.1981,c.225,s.1; amended 2001, c.137, s.30.



Section 18A:74-6 - Emergency Aid; Incentive Grant.

18A:74-6 Emergency aid; incentive grant.

18A:74-6. There shall be appropriated annually the sum of $200,000.00 to be distributed by Thomas Edison State College and in accordance with its rules and regulations to meet unforeseeable conditions in any municipality or county, and to encourage the formation and development of larger units of service pursuant to law. The amount of such emergency aid or incentive grant shall be payable by the President of Thomas Edison State College upon certification by the State Librarian.

L.1967, c.271; amended 2001, c.137, s.31.



Section 18A:74-7 - Determination Of Appropriation.

18A:74-7 Determination of appropriation.

18A:74-7. On or before November 15 in each year, the State Library shall estimate the amount necessary to be appropriated to carry out the provisions of this chapter for the succeeding fiscal year and shall determine for budget purposes the amount estimated to be payable to each of the counties and municipalities under this chapter for such succeeding year. The State Library shall make such determination for budget purposes upon the basis of the annual appropriations for library purposes for the current calendar year.

On or before September 15 of each succeeding year, the State Library shall make the final determination of the payments to be made under this chapter upon the basis of the annual expenditures for library purposes for the preceding calendar year.

L.1967, c.271; amended 2001, c.137, s.32.



Section 18A:74-8 - Payment Of State Aid; Date, Method.

18A:74-8 Payment of State aid; date, method.

18A:74-8. The sums payable as State aid, as finally determined by the State Library shall be payable on October 1 following the final determination in each such year. Payments shall be made by the state treasurer upon certificate of the President of Thomas Edison State College, the State Librarian, and warrant of the director of the division of budget and accounting. Payment shall be made to the governing body of each municipality qualifying for aid under this chapter and to the treasurer of each county which supports a regional or county library system, and to the receiving officer designated by each research library center.

L.1967, c.271; amended 2001, c.137, s.33.



Section 18A:74-9 - Application Of Benefits To Library Services

18A:74-9. Application of benefits to library services
Benefits received pursuant to this chapter shall not be applied to any other purpose than library services maintained pursuant to chapters 33 and 54 of Title 40 of the Revised Statutes and pursuant to this chapter.

L.1967, c.271.



Section 18A:74-10 - Compliance With Regulations, Standards.

18A:74-10 Compliance with regulations, standards.

18A:74-10. In order to participate in any apportionment made according to the provisions of this chapter, municipalities and counties shall comply with the regulations and standards which have been, or which may be, prescribed by law or recommended by the State Librarian for the operation and improvement of free public libraries to provide efficient and effective library services, to insure public benefit and convenience therefrom and to achieve the objects of this chapter.

amended 2001, c.137, s.34; 2010, c.87, s.45.



Section 18A:74-11 - Annual Reports

18A:74-11. Annual reports
On or before March 1 in each year each library receiving state aid according to the provisions of this chapter shall make and transmit a report to the state librarian of such information, based upon the records and statistics of the preceding calendar year, as the state librarian shall require.

L.1967, c.271.



Section 18A:74-12 - Enforcement Of Law And Regulations.

18A:74-12 Enforcement of law and regulations.

18A:74-12. The Department of the Treasury, at the request of the State Librarian, is hereby empowered to withhold any form of State Library aid from any municipality, county, or area library which does not comply with the provisions of chapters 33 and 54 of Title 40 of the Revised Statutes and chapter 132 of the laws of 1947 (C.45:8A-1 et seq.) wherever applicable, or with any rules and regulations duly adopted pursuant to said statutes or this chapter, or which reduces its annual expenditures for library services pursuant to chapters 33 and 54 of Title 40 of the Revised Statutes below the average of those expenditures for normal, recurring, operating costs made during the three years previous to receipt of the first State aid under this chapter.

L.1967, c.271; amended 2001, c.137, s.35.



Section 18A:74-13 - Appropriations, Allocation.

18A:74-13 Appropriations, allocation.

18A:74-13. There is hereby appropriated for the purposes of this chapter such sums as may be included therefor in any annual or supplemental appropriation. In the event the sums appropriated at any time are insufficient to carry out in full the provisions of this chapter, the State Library shall allocate such sums on the basis of the method of allocation described in this chapter to the extent deemed advisable and practicable. A sum not to exceed 1% of such total annual or supplemental appropriation for the purposes of this chapter may be allocated to Thomas Edison State College for the administrative costs thereof.

L.1967, c.271; amended 2001, c.137, s.36.



Section 18A:74-14 - Short Title

18A:74-14. Short title
This act shall be known as the "New Jersey Library Construction Incentive Act."

L.1973, c. 381, s. 1, eff. July 1, 1973.



Section 18A:74-15 - Public Policy

18A:74-15. Public policy
It is hereby declared to be the public policy of the State of New Jersey to encourage, promote and support the extension of public library services by aiding in the construction and expansion of public library buildings.

L.1973, c. 381, s. 2, eff. July 1, 1973.



Section 18A:74-16 - Definitions Relative To Library Construction.

18A:74-16 Definitions relative to library construction.

3.For the purposes of this act unless the context clearly indicates otherwise:

a."Act" means the "New Jersey Library Construction Incentive Act."

b."Area" means all or part of one or more political subdivisions of the State of New Jersey.

c."Project," "construction project," "rehabilitation project," "expansion" or "acquisition," means a project which is eligible for a grant under regulations and standards promulgated under this act. When used alone, "project" means any construction, expansion, or rehabilitation project or acquisition.

d."Public library" means a library that serves free of charges all residents of an area without discrimination and receives its financial support, in whole or in part, from public funds. "Public library" does not include any special-purpose library, such as a law, medical, school or academic library, which are organized to serve a special clientele or purpose.

e."Authorized applicant" means a public library as defined in paragraph d. hereof.

f."Eligible project costs" means costs incurred in a project approved by the President of Thomas Edison State College, a portion of which may be reimbursed.

g."President" means the President of Thomas Edison State College.

h."Fiscal year" means the period between July 1 of any calendar year and June 30 of the next succeeding calendar year.

L.1973,c.381,s.3; amended 2001, c.137, s.37.



Section 18A:74-17 - Administration Of Act.

18A:74-17 Administration of act.

4.The administration of this act shall be governed by rules and regulations recommended and promulgated by the State Librarian with the approval of the President of Thomas Edison State College.

L.1973, c.381, s.4; amended 2001, c.137, s.38; 2010, c.87, s.46.



Section 18A:74-18 - Participation In Grants.

18A:74-18 Participation in grants.
5.In order to participate in any grant made according to the provisions of this act, the applicant shall comply with the rules and regulations adopted as provided in section 4 of this act. Application for grants under this act shall be made to the President on forms specified in said rules and regulations. Applications shall be approved by the President in accordance with said rules and regulations. The President is hereby empowered to withhold any grants from any public library which does not comply with said rules and regulations.

L.1973,c.381,s.5; amended 2001, c.137, s.39.



Section 18A:74-19 - Reimbursement For Project Costs.

18A:74-19 Reimbursement for project costs.

6.The President shall reimburse each authorized applicant whose application has been approved for a portion of its eligible project costs, determined in accordance with the rules and regulations promulgated pursuant to this act.

L.1973,c.381,s.6; amended 2001, c.137, s.40.



Section 18A:74-20 - Project Costs Eligible For Grants.

18A:74-20 Project costs eligible for grants.

7.The following project costs shall be eligible for grants, at the discretion of the President, when incurred after the date of project approval, or after such date as is indicated in paragraphs 3 and 5 of this section:

a.Construction of new buildings to be used for public library purposes.

b.Expansion, rehabilitation or acquisition of existing buildings to be used for public library purposes.

c.Expenses (other than interest and the carrying charge on bonds) related to the acquisition of land on which there is to be construction of new buildings or expansion of existing buildings to be used for public library purposes which are incurred within the three fiscal years preceding the fiscal year in which the project is approved by the President, provided such expenses constitute an actual cost or a transfer of public funds in accordance with the usual procedures generally applicable to all State and local agencies and institutions.

d.Site grading and improvement of land on which buildings used for public library purposes are located or are to be located.

e.Architectural, engineering, consulting and inspection services related to the specific project for which application for financial assistance is made, provided the costs of such services are incurred within three fiscal years preceding the year in which the project is approved by the President.

f.Expenses (other than interest and the carrying charges on bonds) related to the acquisition of existing buildings to be used for public library purposes, provided such expenses constitute an actual cost or a transfer of public funds in accordance with the usual procedures generally applicable to all State and local agencies and institutions.

g.Expenses relating to the acquisition and installation of initial equipment to be located in public library facilities, provided by a construction project, including all necessary building fixtures and utilities, office furniture and public library equipment, such as library shelving and filing equipment, card catalogs, cabinets, circulation desks, reading tables, study carrels, booklifts, elevators and information retrieval devices (but not books or other library materials).

L.1973,c.381,s.7; amended 2001, c.137, s.41.



Section 18A:74-21 - Projects To Be Accessible, Usable By Handicapped Persons.

18A:74-21 Projects to be accessible, usable by handicapped persons.

8.The President shall require that projects constructed with the use of State funds under this act shall, to the extent appropriate be accessible to and usable by handicapped persons.

L.1973,c.381,s.8; amended 2001, c.137, s.42.



Section 18A:74-22 - Credit To State For Unused Facilities, Equipment, Land.

18A:74-22 Credit to State for unused facilities, equipment, land.

9.Whenever public library facilities, items of equipment or land to which the State has contributed funds under this act are not used for the purposes authorized by the act, the President may require that the State be credited with its proportionate share of the fair market value of such facilities, equipment, or land. All moneys so credited shall be remitted to the Treasurer of the State of New Jersey. In no event, however, may the President require that the State be so credited when such facilities, equipment or land have been used in excess of 20 years for the purposes authorized by this act.

L.1973,c.381,s.9; amended 2001,c.137,s.43.



Section 18A:74-23 - Costs Of Administration And Supervision Of Act; Limitation

18A:74-23. Costs of administration and supervision of act; limitation
All costs attributable to the administration and supervision of this act and the rules and regulations promulgated thereunder shall not exceed 8% of the total amount appropriated annually for the purposes of this act.

L.1973, c. 381, s. 10, eff. July 1, 1973.



Section 18A:74-24 - Definitions Relative To Public Library Project Grant Program

18A:74-24. Definitions relative to public library project grant program
1.For the purposes of this act:

"Area" means all or part of one or more political subdivisions of the State of New Jersey;

"Authority" means the "New Jersey Educational Facilities Authority" established pursuant to N.J.S.18A:72A-1 et seq.;

"Board" means the Public Library Construction Advisory Board established pursuant to section 3 of P.L.1999, c.184 (C.18A:74-26);

"Eligible project costs" means costs incurred in a project approved by the board;

"Fund" means the "Public Library Project Fund" established pursuant to section 2 of P.L.1999, c.184 (C.18A:74-25);

"Project" means any construction, expansion, rehabilitation or acquisition project eligible for a grant under regulations promulgated under section 3 of P.L.1999, c.184 (C.18A:74-26);

"Public library" means a library that serves free of charge all residents of an area as established pursuant to chapter 33 or chapter 54 of Title 40 of the New Jersey Statutes; or a library established pursuant to N.J.S.15A:1-1 et seq. and receiving public funds pursuant to R.S.40:54-35;

"Secretary" means the Secretary of State of the State of New Jersey or the Secretary's designated representative.

L.1999,c.184,s.1; amended 2001, c.148.



Section 18A:74-25 - "Public Library Project Fund."

18A:74-25 "Public Library Project Fund."

2.The "Public Library Project Fund" is established as a separate account in the New Jersey Educational Facilities Authority to carry out the purposes of P.L.1999, c.184 (C.18A:74-24 et al.). The fund shall be administered by the authority and shall be credited with:

a.moneys received from the issuance of bonds, notes or other obligations issued pursuant to section 5 of P.L.1999, c.184 (C.18A:74-28);

b.moneys appropriated by the State for the purposes of the fund; and

c.all interest and investment earnings received on moneys in the fund.

L.1999,c.184,s.2.



Section 18A:74-26 - Public Library Construction Advisory Board.

18A:74-26 Public Library Construction Advisory Board.

3.There is created a Public Library Construction Advisory Board to be comprised of seven members as follows: the Secretary of State or the secretary's designee who shall serve as the chair; the State Librarian or the librarian's designee; the President of Thomas Edison State College, or the president's designee; and four persons with library, construction, or finance experience who shall be appointed by the Governor with the advice and consent of the Senate and who shall serve at the pleasure of the Governor and until their successors are appointed and shall have qualified.

Moneys in the fund shall be distributed as grants to public libraries for part of eligible project costs as enumerated in section 4 of P.L.1999, c.184 (C.18A:74-27), based on criteria and a competitive selection process established by the board. The board shall promulgate regulations prescribing procedures for applying for a grant and the terms and conditions for receiving a grant. A grant application shall include a complete description of the project to be financed and an identification of additional sources of revenue to be used. An application shall be reviewed, and approved or denied by the board in accordance with uniform procedures by resolution of the board. When a grant is approved by the board, the board shall establish the recommended grant amount and shall submit to the Joint Budget Oversight Committee, or its successor, the board's approved amount of the grant and a brief description of the project for approval by the committee. Any grant not disapproved by the Joint Budget Oversight Committee within 30 days of such submission shall be deemed approved by the committee. After a grant application is approved by the committee, the board shall forward a copy of the application and certify the approved amount of the grant to the authority.

L.1999, c.184, s.3; amended 2010, c.87, s.45.



Section 18A:74-27 - Project Costs Eligible For Grants.

18A:74-27 Project costs eligible for grants.

4.The following project costs shall be eligible for grants, at the discretion of the board:
a.Construction of new buildings to be used for public library purposes;

b.Expansion, rehabilitation or acquisition of existing buildings to be used for public library purposes;

c.Expenses, other than interest and the carrying charge on bonds, incurred after the effective date of P.L.1999, c.184 (C.18A:74-24 et al.), related to the acquisition of land on which there is to be construction of new buildings or expansion of existing buildings to be used for public library purposes, provided the expenses constitute an actual cost or a transfer of public funds in accordance with the usual procedures generally applicable to all State and local agencies and institutions;

d.Site grading and improvement of land on which buildings used for public library purposes are located or are to be located;

e.Architectural, engineering, consulting and inspection services related to the specific project for which application for financial assistance is made;

f.Expenses, other than interest and the carrying charges on bonds, related to the acquisition of existing buildings to be used for public library purposes, provided the expenses constitute an actual cost or a transfer of public funds in accordance with the usual procedures generally applicable to all State and local agencies and institutions; and

g.Expenses relating to the acquisition and installation of equipment to be located in public library facilities, including all necessary building fixtures and utilities, office furniture and public library equipment, such as library shelving and filing equipment, catalogs, cabinets, circulation desks, reading tables, study carrels, and information retrieval devices including video, voice, and data telecommunications equipment and linkages with a useful life of 10 years or more necessary for Internet access, but not including books or other library materials.

L.1999,c.184,s.4.



Section 18A:74-28 - Issuance Of Bonds, Notes, Other Obligations; Cap.

18A:74-28 Issuance of bonds, notes, other obligations; cap.

5. a. The authority shall from time to time issue bonds, notes or other obligations in an amount sufficient to finance the grants provided under P.L.1999, c.184 (C.18A:74-24 et al.) and to finance the administrative costs associated with the approval process and the issuance of the bonds, notes, or other obligations, provided that the aggregate principal amount of the bonds, notes or other obligations shall not exceed $45,000,000, except that all administrative costs associated with the approval process and the issuance of bonds shall not be included within the total aggregate principal amount of bonds issued, and the term of any bond, note, or other obligation issued shall not exceed 30 years. In computing the foregoing limitation as to amount, there shall be excluded all bonds, notes or other obligations which have been retired or which shall be issued for refunding purposes, provided that the refunding is determined by the authority to result in a debt service savings. The authority shall issue the bonds, notes or other obligations in such manner as it shall determine in accordance with the provisions of P.L.1999, c.184 (C.18A:74-24 et al.) and the "New Jersey educational facilities authority law," N.J.S.18A:72A-1 et seq., provided that no bonds, notes or other obligations shall be issued pursuant to this section without the prior written consent of the State Treasurer.

b.The State Treasurer is hereby authorized to enter into a contract with the authority pursuant to which the State Treasurer, subject to available appropriations, shall pay the amount necessary to pay the principal and interest on bonds, notes and other obligations of the authority issued pursuant to P.L.1999, c.184 (C.18A:74-24 et al.) plus any amounts payable in connection with an agreement authorized under subsection f. of this section.

c.The authority shall enter into a contractual agreement with the appropriate local governing entity in the area served by the public library, and the agreement shall be approved by a resolution of the authority. Each agreement with an appropriate entity shall include provisions as may be necessary to ensure that the entity shall provide an amount equal to 300% of the grant amount.

The authority may enter into a loan agreement with the appropriate local governing entity in the area served by the public library to finance the entity's matching amounts for the project including, but not limited to, the payment of principal and interest on the bonds, notes and other obligations of the authority issued pursuant to this section or its share of any amount payable in connection with an agreement authorized pursuant to this section or the entity's share of any amount payable in connection with an agreement authorized under subsection f. of this section. The loan may be secured by the entity's guarantee or the issuance of county or municipal bonds to the authority in a private sale.

d.Bonds, notes or other obligations issued pursuant to P.L.1999, c.184 (C.18A:74-24 et al.) shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof, or be or constitute a pledge of the faith and credit of the State or of any political subdivision thereof, but all bonds, notes or other obligations, unless funded or refunded by the bonds, notes or other obligations of the authority, shall be payable solely from revenues of funds pledged or available for their payment as authorized by P.L.1999, c.184 (C.18A:74-24 et al.). Each bond, note or other obligation shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof, redemption premium, if any, or the interest thereon only from revenue or funds of the authority, and that neither the State nor any political subdivision thereof is obligated to pay the principal thereof, redemption premium, if any, or interest thereon, and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of, redemption premium, if any, or the interest on the bonds, notes or other obligations.

e.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds, notes or other obligations issued pursuant to the authorization of P.L.1999, c.184 (C.18A:74-24 et al.) that the State shall not limit or alter the rights or powers hereby vested in the authority to perform and fulfill the terms of any agreement made with the holders of the bonds, notes or other obligations, or to fix, establish, charge and collect such rents, fees, rates, payments, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and to fulfill the terms of any agreement made with the holders of the bonds, notes and other obligations together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds, notes and other obligations, together with interest thereon, are fully met and discharged or provided for.

f.In connection with any bonds or refunding of bonds issued pursuant to this section, the authority may also enter into any revolving credit agreement; agreement establishing a line of credit or letter of credit; reimbursement agreement; interest rate exchange agreement; currency exchange agreement; interest rate floor cap, option, put or call to hedge payment, currency, rate, spread or similar exposure, or similar agreement; float agreement; forward agreement; insurance contract; surety bond; commitment to purchase or sell bonds; purchase or sale agreement; or commitment or other contract or agreement or other security agreement approved by the authority.

L.1999, c.184, s.5; amended 2009, c.308, s.46.



Section 18A:75-1 - Compact; Preamble

18A:75-1. Compact; preamble
The Compact for Education is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

COMPACT FOR EDUCATION

Preamble

Whereas, The proper education of all citizens is one of the most important responsibilities of the states to preserve a free and open society in the United States; and,

Whereas, The increasing demands of our whole national life for improving and expanding educational services require a board exchange of research data and information concerning the problems and practices of education; and,

Whereas, There is a vital need for strengthening the voices of the states in the formulation of alternative nationwide educational policies,

The states affirm the need for close and continuing consultation among our several states on all matters of education, and do hereby establish this Compact for Education.

L.1967, c.271.



Section 18A:75-2 - Article I. Purpose And Policy

18A:75-2. Article I. Purpose and policy
A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire county, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

L.1967, c.271.



Section 18A:75-3 - Article II. State Defined

18A:75-3. Article II. State defined
As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

L.1967, c.271.



Section 18A:75-4 - Article III. The Commission

18A:75-4. Article III. The commission
A. The Education Commission of the states, hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed 10 nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to article IV and adoption of the annual report pursuant to article III(j).

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the commissioner. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

L.1967, c.271.



Section 18A:75-5 - Article IV. Powers

18A:75-5. Article IV. Powers
In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate government units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

L.1967, c.271.



Section 18A:75-6 - Article V. Cooperation With Federal Government

18A:75-6. Article V. Cooperation with federal government
A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed 10 representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

L.1967, c.271.



Section 18A:75-7 - Article VI. Committees

18A:75-7. Article VI. Committees
A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of 32 members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One fourth of the voting membership of the steering committee shall consist of Governors, 1/4 shall consist of legislators and the remainder shall consist of other members of the commission. A Federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of 2 years, except that members elected to the first steering committee of the commission shall be elected as follows: 16 for 1 year and 16 for 2 years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than 2 terms as a member of the steering committee: provided that service for a partial term of 1 year or less shall not be counted toward the 2-term limitation.

B. The commission may establish advisory and technical committees composed of State, local, and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the States concerned, be established to consider any matter of special concern to 2 or more of the party States.

C. The commission may establish such additional committees as its bylaws may provide.

L.1967, c.271; amended by L.1968, c. 68, s. 1, eff. June 21, 1968.



Section 18A:75-8 - Article VII. Finance

18A:75-8. Article VII. Finance
A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article III(g) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article III(g) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

L.1967, c.271.



Section 18A:75-9 - Article VIII. Eligible Parties; Entry Into And Withdrawal

18A:75-9. Article VIII. Eligible parties; entry into and withdrawal
A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least 10 eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C. of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

L.1967, c.271.



Section 18A:75-10 - Article IX. Construction And Severability

18A:75-10. Article IX. Construction and severability
This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

L.1967, c.271.



Section 18A:75-11 - New Jersey Members; Appointment; Compensation, Etc.

18A:75-11. New Jersey members; appointment; compensation, etc.
New Jersey shall be represented on the commission established by Article III of the compact by the governor, four members appointed by the governor from among the citizens of this state who will serve at the pleasure of the governor, and one senator to be named by the president of the senate and one assemblyman to be named by the speaker of the general assembly. Legislative members of the commission shall be appointed for terms coincident with the terms for which they were elected to the senate or general assembly. The New Jersey members will serve without compensation but shall be entitled to be reimbursed for all necessary expenses incurred in the performance of their duties. Vacancies in the membership shall be filled in the same manner as the original appointments were made.

L.1967, c.271.



Section 18A:75-12 - Bylaws And Amendments Filed

18A:75-12. Bylaws and amendments filed
Pursuant to Article III(I) of the compact, the commission shall file a copy of its bylaws and any amendments thereto with the secretary of state.

L.1967, c.271.



Section 18A:75A-1 - Short Title.

18A:75A-1 Short title.

1.The "Interstate Compact on Educational Opportunity for Military Children" is hereby enacted and entered into with all other jurisdictions legally joining therein in the form substantially as herein provided.

L.2009, c.279, s.1.



Section 18A:75A-2 - Purpose.

18A:75A-2 Purpose.

2.Article I: Purpose

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

a.Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or districts, or variations in entrance and age requirements.

b.Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

c.Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

d.Facilitating the on-time graduation of children of military families.

e.Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

f.Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

g.Promoting coordination between this compact and other compacts affecting military children.

h.Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

L.2009, c.279, s.2.



Section 18A:75A-3 - Definitions.

18A:75A-3 Definitions.

3.Article II: Definitions

As used in this compact, unless the context clearly requires a different construction:

a."Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. ss.1209 and 1211.

b."Children of military families" means a school-aged child or children, enrolled in Kindergarten through Twelfth grade, in the household of an active duty member.

c."Compact commissioner" means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

d."Deployment" means the period one month prior to the service members' departure from their home station on military orders through six months after return to their home station.

e."Education or educational records" means those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

f."Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

g."Interstate Commission on Educational Opportunity for Military Children" means the commission that is created under Article IX of this compact, which is generally referred to as the Interstate Commission.

h."Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth grade public educational institutions.

i."Member state" means a state that has enacted this compact.

j."Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

k."Non-member state" means a state that has not enacted this compact.

l."Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

m."Rule" means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

n."Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

o."State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

p."Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth grade.

q."Transition" means (1) the formal and physical process of transferring from school to school or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

r."Uniformed service or services" means the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

s."Veteran" means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

L.2009, c.279, s.3.



Section 18A:75A-4 - Applicability.

18A:75A-4 Applicability.

4.Article III: Applicability

a.Except as otherwise provided in subsection b. of this section, this compact shall apply to the children of:

(1)active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. ss.1209 and 1211;

(2)members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

(3)members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

b.The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

c. The provisions of this compact shall not apply to the children of:

(1)inactive members of the national guard and military reserves;

(2) members of the uniformed services now retired, except as provided in subsection a. of this section;

(3)veterans of the uniformed services, except as provided in subsection a. of this section; and

(4)other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

L.2009, c.279, s.4.



Section 18A:75A-5 - Educational Records And Enrollment.

18A:75A-5 Educational records and enrollment.

5.Article IV: Educational Records and Enrollment

a.Unofficial or "hand-carried" education records - In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial educational records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

b.Official education records and transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

c.Immunizations - Compacting states shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

d.Kindergarten and First grade entrance age - Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including Kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

L.2009, c.279, s.5.



Section 18A:75A-6 - Placement And Attendance.

18A:75A-6 Placement and attendance.

6.Article V: Placement and Attendance

a.Course placement - When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school, educational assessments conducted at the school in the sending state, or both, if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course or courses.

b.Educational program placement - The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to: (1) gifted and talented programs; and (2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

c.Special education services - (1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. Section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his or her current Individualized Education Program (IEP); and (2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

d.Placement flexibility - Local education agency administrative officials shall have flexibility in waiving course or program prerequisites, or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

e.Absence as related to deployment activities - A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

L.2009, c.279, s.6.



Section 18A:75A-7 - Eligibility.

18A:75A-7 Eligibility.

7.Article VI: Eligibility

a.Eligibility for enrollment

(1)Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2)A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3)A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he or she was enrolled while residing with the custodial parent.

b.Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

L.2009, c.279, s.7.



Section 18A:75A-8 - Graduation.

18A:75A-8 Graduation.

8.Article VII: Graduation

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

a.Waiver requirements - Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

b.Exit exams - States shall accept: (1) exit or end-of-course exams required for graduation from the sending state; or (2) national norm-referenced achievement tests; or (3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of subsection c. of this section shall apply.

c.Transfers during Senior year - Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections a. and b. of this section.

L.2009, c.279, s.8.



Section 18A:75A-9 - State Coordination.

18A:75A-9 State coordination.

9.Article VIII: State Coordination

a.Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

b.The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

c.The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

d.The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

L.2009, c.279, s.9.



Section 18A:75A-10 - Interstate Commission On Educational Opportunity For Military Children.

18A:75A-10 Interstate Commission on Educational Opportunity for Military Children.

10. Article IX: Interstate Commission on Educational Opportunity for Military Children

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

a.Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

b.Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1)Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

(2)A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3)A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4)The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

c.Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

d.Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

e.Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

f.Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

g.Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1)Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2)Disclose matters specifically exempted from disclosure by federal and state statute;

(3)Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4)Involve accusing a person of a crime, or formally censuring a person;

(5)Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6)Disclose investigative records compiled for law enforcement purposes; or

(7)Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

h.Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

i.Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

j.Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

L.2009, c.279, s.10.



Section 18A:75A-11 - Powers And Duties Of The Interstate Commission.

18A:75A-11 Powers and duties of the interstate commission.

11. Article X: Powers and Duties of the Interstate Commission

The Interstate Commission shall have the following powers:

a.To provide for dispute resolution among member states.

b.To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

c.To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

d.To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

e.To establish and maintain offices which shall be located within one or more of the member states.

f.To purchase and maintain insurance and bonds.

g.To borrow, accept, hire or contract for services of personnel.

h.To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, subsection e., which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

i.To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

j.To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

k.To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

l.To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

m.To establish a budget and make expenditures.

n.To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

o.To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

p.To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

q.To establish uniform standards for the reporting, collecting and exchanging of data.

r.To maintain corporate books and records in accordance with the bylaws.

s.To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

t.To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

L.2009, c.279, s.11.



Section 18A:75A-12 - Organization And Operation Of The Interstate Commission.

18A:75A-12 Organization and operation of the interstate commission.

12. Article XI: Organization and Operation of the Interstate Commission

a.The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1)Establishing the fiscal year of the Interstate Commission;

(2)Establishing an executive committee, and such other committees as may be necessary;

(3)Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4)Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5)Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6)Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(7)Providing "start up" rules for initial administration of the compact.

b.The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

c.Executive Committee, Officers and Personnel

(1)The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(a)Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

(b)Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(c)Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2)The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

d.The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1)The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2)The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3)To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

L.2009, c.279, s.12.



Section 18A:75A-13 - Rulemaking Functions Of The Interstate Commission.

18A:75A-13 Rulemaking functions of the interstate commission.

13. Article XII: Rulemaking Functions of the Interstate Commission

a.Rulemaking Authority - The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

b.Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

c.Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

d.If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

L.2009, c.279, s.13.



Section 18A:75A-14 - Oversight, Enforcement, And Dispute Resolution.

18A:75A-14 Oversight, enforcement, and dispute resolution.

14. Article XIII: Oversight, Enforcement, and Dispute Resolution

a.Oversight

(1)The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2)All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3)The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

b.Default, Technical Assistance, Suspension and Termination

If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1)Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2)Provide remedial training and specific technical assistance regarding the default.

(3)If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4)Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5)The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6)The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7)The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

c.Dispute Resolution

(1)The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

(2)The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

d.Enforcement

(1)The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2)The Interstate Commission, may by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3)The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

L.2009, c.279, s.14.



Section 18A:75A-15 - Financing Of The Interstate Commission.

18A:75A-15 Financing of the interstate commission.

15. Article XIV: Financing of the Interstate Commission

a.The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

b.The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

c.The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

d.The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

L.2009, c.279, s.15.



Section 18A:75A-16 - Member States, Effective Date, And Amendment.

18A:75A-16 Member states, effective date, and amendment.

16. Article XV: Member States, Effective Date, and Amendment

a.Any state is eligible to become a member state.

b.The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states.

c.The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

L.2009, c.279, s.16.



Section 18A:75A-17 - Withdrawal And Dissolution.

18A:75A-17 Withdrawal and dissolution.

17. Article XVI: Withdrawal and Dissolution

a.Withdrawal

(1)Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

(2)Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3)The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4)The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5)Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

b.Dissolution of Compact

(1)This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2)Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

L.2009, c.279, s.17.



Section 18A:75A-18 - Severability And Construction.

18A:75A-18 Severability and construction.

18. Article XVII: Severability and Construction

a.The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

b.The provisions of this compact shall be liberally construed to effectuate its purposes.

c.Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

L.2009, c.279, s.18.



Section 18A:75A-19 - Binding Effect Of Compact And Other Laws.

18A:75A-19 Binding effect of compact and other laws.

19. Article XVIII: Binding Effect of Compact and Other Laws

a.Other Laws

(1)Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2)All member states' laws conflicting with this compact are superseded to the extent of the conflict.

b.Binding Effect of the Compact

(1)All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2)All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3)In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

L.2009, c.279, s.19.



Section 18A:76-1 - Construction

18A:76-1. Construction
This law is a revision law and the provisions hereof, not inconsistent with prior laws, shall be construed as a continuation of such prior laws and its enactment shall not:

1. Abolish or require the reestablishment of any office, position or employment lawfully existing upon the effective date of this law or affect the term or tenure, compensation and pension rights, if any, of any lawful holder thereof upon said date; or

2. Abolish or require the reestablishment or reorganization of any board, commission or public body, lawfully existing on said date, or affect the term or tenure, compensation and pension rights, if any, of any member thereof, nor shall any provision of this law for the appointment or election of the first members of any such board, commission or public body be construed to require that any members lawfully in office upon the effective date of this law or their successors shall be reappointed by staggered terms or in any other manner than for the full terms prescribed by this law, but every such board, commission or public body, shall, after the effective date of this law, be governed and administered under the provisions of this law; or

3. Affect or impair or make invalid any provision of any ordinance, resolution, order, rule or regulation, lawfully adopted and in force upon the effective date of this law, except so far as the same is inconsistent with any of the provisions of this law; or

4. Require that any proceeding, begun by the adoption of any resolution, passage on first reading of any ordinance, or the adoption of any proposal, proposition or question, under and in accordance with the law in effect at the time this law becomes effective, shall be carried on to its final conclusion in accordance with this law but the same may be carried to final conclusion under the law under which it was begun as though this law had not been enacted; or

5. Require the resubmission to the voters of any statute or proposal adopted by such voters prior to, and effective upon, the effective date of this law or in any manner affect the validity and operation of such statute after said date, except so far as the same is inconsistent with any of the provisions of this law; or

6. Discharge, release or affect any liability, penalty or forfeiture, civil or criminal, committed prior to the effective date of this law but all proceedings for the enforcement of any such liability, penalty or forfeiture shall be commenced and continued and be proceeded with in all respects in accordance with the law in effect when the same was incurred and notwithstanding that such law, or any part thereof, has been repealed or altered by the enactment of this law; or

7. Revive any common law right or remedy by reason of the repeal of any law by this law.

L.1967, c.271.



Section 18A:76-2 - Provisions Severable

18A:76-2. Provisions severable
If any provision of any section, article, subarticle, chapter or title of this law shall be adjudged by any court of competent jurisdiction to be ineffective, such determination shall not affect or impair the remaining provisions thereof but shall be confined in its operation to the provisions directly involved in a controversy in which said determination shall have been rendered.

L.1967, c.271.



Section 18A:76-3 - Repealers

18A:76-3. Repealers
All acts and parts of acts inconsistent with this revision law except those specifically saved from repeal are hereby superseded and repealed, and without limiting the general effect of this law in superseding and repealing acts so inconsistent herewith, the following acts and parts of acts together with all amendments and supplements thereto are specifically repealed:

Title 18 of the Revised Statutes, excepting those sections saved from repeal in this law and in the Revised Statutes;

Laws of 1939, Chapter 148 (C. 18:5-51.1);

Laws of 1941, Chapter 161 (C. 18:13-102.1);

Laws of 1941, Chapter 373 (C. 18:23-19-C. 18:23-21 incl.);

Laws of 1942, Chapter 165 (C. 18:5-100-C. 18:5-103 incl.);

Laws of 1942, Chapter 233 (C. 18:13-102.2);

Laws of 1944, Chapter 140 (C. 18:16-27.1-C. 18:16-27.2);

Laws of 1945, Chapter 49 (C. 18:22-15.1-C. 18:22-15.13 incl.);

Laws of 1945, Chapter 50 (C. 18:24-1-C. 18:24-23 incl.);

Laws of 1946, Chapter 64 (C. 18:14A-1-C. 18:14A-18 incl.);

Laws of 1946, Chapter 217 (C. 18:22-15.14-C. 18:22-15.15);

Laws of 1947, Chapter 109 (C. 18:14-89.1-C. 18:14-89.3 incl.);

Laws of 1947, Chapter 139 (C. 18:22-15.16-C. 18:22-15.17);

Laws of 1947, Chapter 140 (C. 18:22-15.18-C. 18:22-15.22 incl.);

Laws of 1947, Chapter 307 (C. 18:22-48-C. 18:22-52 incl.);

Laws of 1948, Chapter 14 (C. 18:16-32.1);

Laws of 1948, Chapter 15, section 2 (C. 18:15-46.1);

Laws of 1948, Chapter 107 (C. 18:24-24-C. 18:24-26 incl.);

Laws of 1948, Chapter 131 (C. 18:14-12.5);

Laws of 1948, Chapter 195 (C. 18:22-53-C. 18:22-57 incl.);

Laws of 1948, Chapter 228 (C. 18:14-78.1-C. 18:14-78.2);

Laws of 1948, Chapter 427 (C. 18:5-29.1);

Laws of 1950, Chapter 116 (C. 18:22-15.23-C. 18:22-15.24);

Laws of 1951, Chapter 128 (C. 18:8-23-C. 18:8-24);

Laws of 1951, Chapter 308 (C. 18:7-3.2-C. 18:7-3.4 incl.);

Laws of 1952, Chapter 160 (C. 18:5-50.17-C. 18:5-50.18);

Laws of 1953, Chapter 401 (C. 18:5-51.3);

Laws of 1954, Chapter 70 (C. 18:16-20.1);

Laws of 1954, Chapter 85, sections 1-17 incl., 19 (C. 18:10-29:30-C. 18:10-29.46 incl., C. 18:10-29.48);

Laws of 1955, Chapter 37 (C. 18:13-112.3-C. 18:13-112.75 incl.);

Laws of 1956, Chapter 33 (C. 18:14-86.1-C. 18:14-86.2);

Laws of 1956, Chapter 35 (C. 18:15-26.1);

Laws of 1956, Chapter 61 (C. 18:22-15.25-C. 18:22-15.61 incl.);

Laws of 1956, Chapter 158 (C. 18:13-4.1-C. 18:13-4.3 incl.);

Laws of 1957, Chapter 181, sections 1, 2, 3, 5, 6 (C. 18:14-64.1a-C. 18:14-64.1c incl., C. 18:14-64.1e-C. 18:14-64.1f);

Laws of 1959, Chapter 46 (C. 18:22-14.2-C. 18:22-14.17 incl.);

Laws of 1959, Chapter 104 (C. 18:14-71.36-C. 18:14-71.48 incl.);

Laws of 1959, Chapter 121 (C. 18:22A-1-C. 18:22A-27 incl.);

Laws of 1959, Chapter 177 (C. 18:24A-1-C. 18:24A-14 incl.);

Laws of 1962, Chapter 41 (C. 18:22-100-C. 18:22-124 incl.);

Laws of 1962, Chapter 172 (C. 18:22-125-C. 18:22-127 incl.);

Laws of 1962, Chapter 212, sections 1, 3 (C. 18:5-51.10-C. 18:5-51.11);

Laws of 1962, Chapter 232 (C. 18:14-71.35a-C. 18:14-71.35f incl.);

Laws of 1964, Chapter 232 (C. 18:22-15.63-C. 18:22-15.67 incl.);

Laws of 1964, Chapter 285 (C. 18:16-50);

Laws of 1965, Chapter 224 (C. 18:5-29.2);

Laws of 1965, Chapter 229 (C. 18:24-10.1-C. 18:24-10.5 incl.);

Laws of 1966, Chapter 26 (C. 18:14-8.2-C. 18:14-8.3);

Laws of 1966, Chapter 75 (C. 18:26-1-C. 18:26-12 incl.);

Laws of 1966, Chapter 106 (C. 18:22B-1-C. 18:22B-35 incl.);

Laws of 1966, Chapter 302, sections 1-33 incl., (C. 18:21A-1-C. 18:21A-33 incl.);

Laws of 1966, Chapter 303 (C. 18:1A-1-C. 18:1A-4 incl.);

Laws of 1967, Chapter 60 (C. 18:22-128-C. 18:22-131 incl.);

Laws of 1967, Chapter 192 (C. 18:22-15.11a-C. 18:22-15.11 l incl.).

L.1967, c.271.



Section 18A:76-4 - Effective Date

18A:76-4. Effective date
This law shall take effect January 1, 1968.

L.1967, c.271.






Title 19 - Elections

Section 19:1-1 - As Used In This Title.

19:1-1 As used in this title.

19:1-1. As used in this Title:

"Election" means the procedure whereby the electors of this State or any political subdivision thereof elect persons to fill public office or pass on public questions.

"General election" means the annual election to be held on the first Tuesday after the first Monday in November and, where applicable, includes annual school elections held on that date.

"Primary election for the general election" means the procedure whereby the members of a political party in this State or any political subdivision thereof nominate candidates to be voted for at general elections, or elect persons to fill party offices.

"Municipal election" means an election to be held in and for a single municipality only, at regular intervals.

"Special election" means an election which is not provided for by law to be held at stated intervals.

"Any election" includes all primary, general, municipal, school and special elections, as defined herein.

"Municipality" includes any city, town, borough, village, or township.

"School election" means any annual or special election to be held in and for a local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes.

"Public office" includes any office in the government of this State or any of its political subdivisions filled at elections by the electors of the State or political subdivision.

"Public question" includes any question, proposition or referendum required by the legislative or governing body of this State or any of its political subdivisions to be submitted by referendum procedure to the voters of the State or political subdivision for decision at elections.

"Political party" means a party which, at the election held for all of the members of the General Assembly next preceding the holding of any primary election held pursuant to this Title, polled for members of the General Assembly at least 10% of the total vote cast in this State.

"Party office" means the office of delegate or alternate to the national convention of a political party or member of the State, county or municipal committees of a political party.

"Masculine" includes the feminine, and the masculine pronoun wherever used in this Title shall be construed to include the feminine.

"Presidential year" means the year in which electors of President and Vice-President of the United States are voted for at the general election.

"Election district" means the territory within which or for which there is a polling place or room for all voters in the territory to cast their ballots at any election.

"District board" means the district board of registry and election in an election district.

"County board" means the county board of elections in a county.

"Superintendent" means the superintendent of elections in counties wherein the same shall have been appointed.

"Commissioner" means the commissioner of registration in counties.

"File" or "filed" means deposited in the regularly maintained office of the public official wherever said regularly maintained office is designated by statute, ordinance or resolution.

amended 1947, c.168, s.1; 1948, c.438, s.1; 1965, c.213; 1995, c.278, s.13; 2005, c.136, s.1; 2011, c.134, s.1; 2011, c.202, s.24.



Section 19:1-2 - Title Applicable To Commission Governed Municipalities

19:1-2. Title applicable to commission governed municipalities
This title shall apply to elections held in municipalities under the provisions of subtitle 4 of the title Municipalities and Counties (s. 40:70-1 et seq.) only in so far as the provisions of this title are not inconsistent therewith.



Section 19:1-3 - Title Applicable To Charter Elections

19:1-3. Title applicable to charter elections
This title shall apply to elections authorized by charter to be held in certain municipalities only in so far as the provisions hereof are not inconsistent with the provisions of the acts authorizing such elections and the acts amendatory thereof and supplemental thereto.



Section 19:1-4 - Title Applicable To Referendum Procedure

19:1-4. Title applicable to referendum procedure
Except as in this title otherwise provided, the provisions for the election of public and party offices shall also apply to the determination of public questions under the referendum procedure so far as may be.



Section 19:2-1 - Primary Elections For Delegates, Alternates, General, Special Elections.

19:2-1 Primary elections for delegates, alternates, general, special elections.

19:2-1. Primary elections for delegates and alternates to national conventions of political parties and for the general election shall be held in each year on the Tuesday next after the first Monday in June between the hours of 6:00 A.M. and 8:00 P.M., Standard Time. Primary elections for special elections shall be held not earlier than 30 nor later than 20 days prior to the special elections.

amended 1946, c.11, ss.1,17 (1946, c.11, ss.1,17; repealed 1948, c.2, s.32); 1948, c.2, s.1; 1965, c.4, s.1; 1966, c.19, s.1; 1967, c.7, s.1; 1967, c.26, s.1; 1968, c.292, s.1; 2001, c.245, s.1; 2005, c.136, s.2; 2007, c.61, s.1; 2011, c.134, s.2.



Section 19:2-3 - General And Special Elections

19:2-3. General and special elections
The general election shall be held on the Tuesday next after the first Monday in November in each year. Special elections shall be held on the days hereinafter provided for the purpose in this title or in any other statute relative thereto.



Section 19:3-1 - Public Offices, Party Offices And Public Questions Classified

19:3-1. Public offices, party offices and public questions classified
Public offices and party offices and public questions shall be divided and classified as follows:

a. Those offices voted for and public questions voted upon by the electors of the state or of more than one county thereof, or members of the house of representatives;

b. Those offices voted for and public questions voted upon by the electors of a county or of more than one municipality thereof;

c. Those offices voted for and public questions voted upon by the electors of a municipality or of any portion thereof.



Section 19:3-2 - Filling Of Public Offices, Vacancies; Public Questions; Exceptions

19:3-2.Filling of public offices, vacancies; public questions; exceptions
19:3-2. All elective public offices in this State or any of its political subdivisions, except such as are provided by law to be filled at special, municipal or school elections, shall be filled at the general elections as hereinafter provided. All vacancies in public offices to be filled by election, except such as are provided by law to be filled at special or municipal elections, shall be filled at the general elections. All public questions to be voted upon by the people of the entire State and all other public questions, except such as are provided by law to be decided at any other elections, shall be voted upon and decided at the general elections.

Amended 1948,c.438,s.2; 1995,c.278,s.14.



Section 19:3-2.1 - Election To Office Of Lieutenant Governor, Certification.

19:3-2.1 Election to office of Lieutenant Governor, certification.

1. a. Pursuant to Article V, Section I, paragraph 4 of the Constitution of the State of New Jersey, a candidate for election to the office of Lieutenant Governor shall be elected conjointly with the candidate for election to the office of Governor of the same political party. The candidate of each political party for election to the office of Lieutenant Governor shall be selected by the candidate of that party nominated for election to the office of Governor within 30 days following the certification of the candidate for election to the office of Governor, pursuant to subsection b. of R.S.19:13-22. In the event the 30th day occurs on a Saturday or Sunday, the selection shall be made as of the next succeeding business day. A candidate for the office of Lieutenant Governor shall be selected by a candidate who is seeking election to the office of Governor through direct nomination by petition within 30 days following the certification of the candidate for the office of Governor, pursuant to subsection b. of R.S.19:13-22.

b.Each candidate for election to the office of Governor shall immediately upon selection of the candidate for election to the office of Lieutenant Governor, file with the Secretary of State a statement, in a form required by the secretary, signed by the candidate and certifying the name and address of the person the gubernatorial candidate selects as the candidate for the office of Lieutenant Governor.

The candidate for the office of Lieutenant Governor shall provide such information along with that statement as may be required by the secretary and shall also certify that he or she:

(1)has not been convicted of any offense graded by Title 2C of the New Jersey Statutes as a crime of the first, second, third or fourth degree, or any offense in any other jurisdiction which, if committed in this State, would constitute such a crime; or

(2)has been so convicted, in which case, the candidate shall disclose on the statement the crime for which convicted, the date and place of the conviction and the penalties imposed for the conviction. Such a candidate may, as an alternative, submit with the statement a copy of an official document that provides such information. If the candidate has been convicted of more than one criminal offense, such information about each conviction shall be provided. Records expunged pursuant to chapter 52 of Title 2C of the New Jersey Statutes shall not be subject to disclosure.

c.In the event that the individual selected to be a candidate for the office of Lieutenant Governor by a candidate for the office of Governor resigns from, or otherwise vacates such candidacy, the replacement candidate for the office of Lieutenant Governor shall be selected by the candidate for election to the office of Governor, pursuant to Article V, Section I, paragraph 4 of the Constitution of the State of New Jersey.

d.Except as provided by a provision of Title 19 of the Revised States or by any other provision of the statutory law, any requirement concerning a candidate seeking election to the office of Governor contained in Title 19 shall apply equally to a candidate seeking election to the office of Lieutenant Governor.

L.2009, c.66, s.1.



Section 19:3-3 - Election Of Delegates, Alternates At Primary Election.

19:3-3 Election of delegates, alternates at primary election.

19:3-3. Delegates and alternates to the national conventions of the political parties shall be elected at the primary election to be held on the Tuesday next after the first Monday in June in that year.

The members of State, county and municipal committees of the political parties shall be chosen at the primary for the general election as hereinafter provided.

amended 1946, c.11, ss.2,17 (1946, c.11, ss.2,17; repealed 1948, c.2, s.32); 1948, c.2, s.2; 1965, c.4, s.2; 1974, c.9, s.1; 1976, c.26; 2005, c.136, s.3; 2007, c.61, s.2; 2011, c.134, s.3.



Section 19:3-4 - Basis Of Election To Office

19:3-4. Basis of election to office
At every election the person or persons, to the number to be elected therein, who shall by law be qualified for the office or offices to be filled at such election, and for whom the greatest number of votes shall have been given therein for such office or offices, shall be deemed and taken to be elected to such office or offices.



Section 19:3-5 - Incompatible Offices, Prohibition; Qualifications For Certain Elected Offices.

19:3-5 Incompatible offices, prohibition; qualifications for certain elected offices.
19:3-5. No person shall hold at the same time more than one of the following offices: elector of President and Vice-President of the United States, member of the United States Senate, member of the House of Representatives of the United States, member of the Senate or of the General Assembly of this State, county clerk, register, surrogate or sheriff.

No person shall hold the office of member of the Senate or the General Assembly of this State and, at the same time, hold any other elective public office in this State, except that any person who holds the office of member of the Senate or the General Assembly and, at the same time, holds any other elective public office on the effective date of P.L.2007, c.161 may continue to hold that office of member of the Senate or that office of member of the General Assembly, and may hold that other elective public office at the same time if service in the Senate or the General Assembly and the other elective office are continuous following the effective date of P.L.2007, c.161.

No person shall be elected an elector of President and Vice-President of the United States unless he shall possess the qualifications of a legal voter of the State, shall be of the age of 25 years or upwards and shall have been a citizen of the United States seven years next preceding such election.

No person shall be elected a member of the House of Representatives, or an elector of President and Vice-President who shall hold any office of trust or profit under the United States.

Amended 1971, c.2, s.9; 2007, c.161, s.1.



Section 19:3-5.1 - Prohibition On Accepting Nomination By Petition For More Than One Office

19:3-5.1. Prohibition on accepting nomination by petition for more than one office
No person may accept a nomination by petition in the manner provided by R.S. 19:13-8 or consent to the acceptance of a nomination in a petition for a primary election in the manner provided by R.S. 19:23-7, for more than one office to be filled at the same general election, the simultaneous holding of which would be prohibited by the Constitution of the State of New Jersey or R.S. 19:3-5.

L.1979, c. 467, s. 1, eff. Feb. 27, 1980.



Section 19:3-5.2 - Holding Simultaneously More Than One Elective Public Office Prohibited;

19:3-5.2 Holding simultaneously more than one elective public office prohibited; exceptions.
3. a. For elective public office other than as provided in R.S.19:3-5 or N.J.S.40A:9-4, a person elected to public office in this State shall not hold simultaneously any other elective public office.

b.Notwithstanding the provision of subsection a. of this section, a person who holds simultaneously more than one elective public office on the effective date of P.L.2007, c.161 may continue to hold the elective public offices simultaneously if service in those elective public offices is continuous following the effective date of P.L.2007, c.161.

L.2007,c.161,s.3.



Section 19:3-6 - Form Of Public Question; When Question Deemed Approved; "Legal Voters" Defined

19:3-6. Form of public question; when question deemed approved; "legal voters" defined
Any public question voted upon at an election shall be presented in simple language that can be easily understood by the voter. The printed phrasing of said question on the ballots shall clearly set forth the true purpose of the matter being voted upon. Where the question concerns any amendment to the State Constitution, or any act or statute or other legal titles of any nature, the printed phrasing on the ballots shall include a brief statement interpreting same. In event that in any statute the public question to be voted upon is so stated as not clearly to set forth the true purpose of the matter being voted upon and no provision is made in said statute for presenting the same in simple language or printing upon the ballots a brief statement interpreting the same, there may be added on the ballots to be used in voting upon the question, a brief statement interpreting the same and setting forth the true purpose of the matter being voted upon in addition to the statement of the public question required by the statute itself.

Such public question, when duly voted upon at an election, shall be deemed to be approved when that percentage of the legal voters of the State or any subdivision thereof as required by the statute authorizing the proposal of such public question shall vote in favor of its adoption.

For the purpose of this Title it is hereby declared that the intent and meaning in any such statute of the words "legal voters" are persons entitled to vote, and who do vote, at the time and in the manner prescribed in and by such statute upon the public question submitted; and for the purpose of ascertaining what is the percentage of the legal voters of any district defined in such statute, upon the public question therein directed to be submitted, the persons who do not vote at such election, the persons who do not vote upon the public question and the persons whose ballots may be declared invalid, shall not be estimated, counted or considered.

Amended by L.1938, c. 308, p. 706, s. 1; L.1941, c. 170, p. 543, s. 1.



Section 19:3-7 - Office Forfeited By Nonfiling Of Statement Or Filing Of False Statement

19:3-7. Office forfeited by nonfiling of statement or filing of false statement
If any candidate for nomination for or election to any public office or party position, or his campaign manager, shall fail to file any statement or oath required by this Title to be filed, at the time, place and in the manner required by this Title, and duly verified as herein required, or shall file any false statement, the nomination or election of such candidate, if nominated or elected at the primary or other election concerning which such statement shall have been filed, shall be null and void.

Amended by L.1949, c. 24, p. 71, s. 1.



Section 19:3-9 - Circumstances Under Which Office Not Void

19:3-9. Circumstances under which office not void
When upon the trial of any action or proceedings instituted under this Title for the purpose of securing a determination that any nomination for or election to any public office or party position is null and void, it shall appear from the evidence that the offense complained of was not committed by the candidate, or with his knowledge or consent, and that all reasonable means were taken by or on behalf of the candidate to prevent the commission of any such offense, or that the offenses complained of were trivial or unimportant, and that in all respects his candidacy and election were free from all illegal acts, or that any act or omission of any candidate complained of arose from accidental miscalculation or from some other reasonable cause of like nature, and in any case did not arise from any want of good faith, and under the circumstances it seems to the court or judge to be unjust that the candidate shall forfeit his nomination, position or office, then the nomination or election of such candidate shall not by reason of such offense complained of be void.

Amended by L.1953, c. 19, p. 323, s. 1.



Section 19:3-10 - Name Not Printed On Ballot; Next Highest Name Printed

19:3-10. Name not printed on ballot; next highest name printed
If it shall be determined in a manner hereinafter provided, that the nomination for an office of a successful candidate at any primary election is null and void, and if such determination shall have been made ten days before the election at which the candidates nominated at such primary election are to be voted for, an order shall be made by the court or judge making such determination prohibiting the printing of the name of such candidate on the ballot to be used at such election, and the name of the candidate for nomination or party position at such primary election receiving the next highest number of votes shall thereupon be printed upon the ballot as the nominee for the office.



Section 19:3-11 - No Certificate Of Election To Candidate Elected

19:3-11. No certificate of election to candidate elected
If such determination shall not have been made ten days prior to the election at which the candidates at such primary election are to be voted for, and in case such candidate shall be elected at the election to the office for which he claimed nomination under such void primary, no certificate of election shall be delivered to such candidate and the election for the office for which such person was a candidate shall be null and void.



Section 19:3-12 - Delivered Certificate Of Election Void

19:3-12. Delivered certificate of election void
If such determination shall have been made after the delivery of the certificate of election to such candidate, the certificate shall be null and void, and the candidate shall not be inducted into the office for which the certificate was issued.



Section 19:3-13 - Candidate Inducted Into Office; Proceedings For Vacation Of Office

19:3-13. Candidate inducted into office; proceedings for vacation of office
If such determination shall not have been made until after such candidate has been inducted into office, then upon a certified copy of the record of the determination being sent to the Attorney-General, it shall be his duty to institute appropriate proceedings for the vacation of such office where no other proceeding to the same purpose has been commenced.

If the record relates to the election of any candidate for the office of United States Senator, member of Congress, State Senator or member of the General Assembly, the Attorney-General, instead of instituting appropriate proceedings for the vacation of the office, shall send the certified copy, within five days after the same is received by him, to the United States Senate, the House of Representatives, the State Senate or the General Assembly, as the case may be, if such United States Senate, House of Representatives, State Senate or General Assembly is then in session, and if not, then on the first day of such session.

Amended by L.1953, c. 19, p. 324, s. 2.



Section 19:3-14 - No Certificate Of Election Delivered

19:3-14. No certificate of election delivered
If it shall be determined, in the manner hereinafter provided, that the election to an office of a candidate at any election is null and void, no certificate of election shall be delivered to the candidate whose election shall have been so determined to be null and void.



Section 19:3-15 - Delivered Certificate Of Election Void

19:3-15. Delivered certificate of election void
If such determination shall have been made after the delivery of the certificate of election to such candidate, the certificate shall be null and void, and the candidate shall not be inducted into the office for which the certificate was issued.



Section 19:3-16 - Candidate Inducted Into Office; Proceedings For Vacation Of Office

19:3-16. Candidate inducted into office; proceedings for vacation of office
If such determination shall not have been made until after such candidate shall have been inducted into office, then upon a certified copy of the record of the determination being sent to the Attorney-General, it shall be his duty to institute appropriate proceedings for the vacation of such office where no other proceeding to the same purpose has been commenced.

If the record relates to the election of any candidate to the office of United States Senator, member of Congress, State Senator, or member of the General Assembly, the Attorney-General, instead of instituting appropriate proceedings for the vacation of the office, shall send the certified copy, within five days after the same is received by him, to the United States Senate, the House of Representatives, the State Senate or the General Assembly, as the case may be, if such United States Senate, House of Representatives, State Senate or General Assembly is then in session, and if not, then on the first day of such session.

Amended by L.1953, c. 19, p. 324, s. 3.



Section 19:3-17 - No Certificate Of Election Delivered

19:3-17. No certificate of election delivered
If it shall be determined in the manner hereinafter provided, that the election of a person to a party office is null and void, no certificate of election shall be delivered to the candidate whose election shall have been so determined to be null and void.



Section 19:3-18 - Delivered Certificate Of Election Void

19:3-18. Delivered certificate of election void
If such determination shall have been made after the delivery of the certificate of election to such candidate, the certificate shall be null and void, and whether such determination shall have been made before or after the delivery of a certificate of election, a certificate of election shall be delivered to the candidate having the next highest number of votes.



Section 19:3-19 - Surrender By Delegates To National Convention Of Certificate Voided

19:3-19. Surrender by delegates to national convention of certificate voided
In the case of a delegate-at-large or district delegate to any national convention, whose election shall have been declared null and void under this Title, after a certificate of election has been issued to him, the Attorney-General shall transmit to such convention a certified copy of the judgment and determination of the court or judge declaring the election void, to the end that the certificate of election issued to the person having the next highest number of votes for such party position may be honored by the convention.

Any delegate-at-large or district delegate to any national convention to whom a certificate of election shall have been delivered, which certificate shall have been declared null and void after such delivery, shall, upon the service upon him of a certified copy of the determination of the court or judge declaring the certificate null and void, forthwith surrender such certificate to the Clerk of the Superior Court.

Amended by L.1953, c. 19, p. 325, s. 4.



Section 19:3-20 - Candidate Whose Nomination Or Election Annulled Ineligible To Fill Vacancies

19:3-20. Candidate whose nomination or election annulled ineligible to fill vacancies
A candidate nominated for or elected to an office, whose nomination or election has been annulled and set aside for any reason mentioned in this title, shall not, during the period fixed by law as the term of such office, be appointed to fill any vacancy which may occur in such office; but this provision shall not apply to appointments to any office the qualifications for which are prescribed by the constitution of this state or of the United States.



Section 19:3-21 - Candidate Removed From Office Ineligible To Fill Vacancies; Exception

19:3-21. Candidate removed from office ineligible to fill vacancies; exception
A candidate or other person removed from or deprived of his office for any offense mentioned in this title shall not, during the period remaining as the unexpired term of such office, or during the period fixed by law as the next ensuing term of such office, be appointed to fill any vacancy which may occur in such office; but this provision shall not apply to appointments to any office the qualifications for which are prescribed by the constitution of this state or of the United States.



Section 19:3-22 - Appointments Null And Void

19:3-22. Appointments null and void
An appointment to an office made in violation of or contrary to the provisions of section 19:3-20 or section 19:3-21 of this title shall be void.



Section 19:3-23 - Vacation Of Office When Nomination Or Election Void

19:3-23. Vacation of office when nomination or election void
When the nomination or election of a person to public office within this State or any of its political subdivisions shall have been declared null and void, such person shall remove or be removed from such office.

It shall be lawful for the Attorney-General to institute a proceeding in lieu of prerogative writ to remove from office a person whose nomination or election shall be void under the provisions of this Title.

Amended by L.1953, c. 19, p. 325, s. 5.



Section 19:3-24 - Right To Seek Recovery Of Office Unabridged

19:3-24. Right to seek recovery of office unabridged
Nothing in this Title contained shall abridge any right which a claimant to any office might otherwise have to institute a proceeding in lieu of prerogative writ for the recovery of such office.

Amended by L.1953, c. 19, p. 326, s. 6.



Section 19:3-25 - What Constitutes Vacancy

19:3-25. What constitutes vacancy
When a person shall remove or be removed from office because his nomination or election thereto has been declared null and void, such office shall be deemed to be vacant.

When an equal number of votes shall have been given to two or more persons to fill any office for which they shall by law be qualified, the office shall be deemed to be vacant.

When a person who shall have been elected or appointed to any office as mentioned in section 19:3-5 of this title shall, during the term for which he shall have been elected, or appointed, be elected or appointed to another of such offices, and shall accept the same, such acceptance shall be deemed to make vacant the office to which he shall have been previously elected or appointed; and he shall not be permitted to qualify or take such new office until he shall have formally relinquished the office which he may have been holding.

When a person shall, at an election, be elected to two or more of such offices, he shall accept but one of the same, and the other or others shall be deemed vacant.

When a person who shall be elected a member of the senate or general assembly of this state shall neglect or refuse for ten days next after the commencement of the session of such house to take his seat therein, or to send to such house a satisfactory excuse, or shall during any session of such house be absent unremittingly for ten days, unless expressly excused by such house from attendance thereon, or shall remove from and cease to be a resident of the state or of the county for which he may have been elected, his office shall be deemed vacant.



Section 19:3-26 - Vacancies In United States Senate; Election To Fill; Temporary Appointment By Governor.

19:3-26 Vacancies in United States senate; election to fill; temporary appointment by governor.

19:3-26. If a vacancy shall happen in the representation of this State in the United States senate, it shall be filled at the general election next succeeding the happening thereof, unless such vacancy shall happen within 70 days next preceding such election, in which case it shall be filled by election at the second succeeding general election, unless the governor of this State shall deem it advisable to call a special election therefor, which he is authorized hereby to do.

The governor of this State may make a temporary appointment of a senator of the United States from this State whenever a vacancy shall occur by reason of any cause other than the expiration of the term; and such appointee shall serve as such senator until a special election or general election shall have been held pursuant to law and the Board of State Canvassers can deliver to his successor a certificate of election.

amended 2011, c.37, s.37.



Section 19:3-27 - Vacancies In United States House Of Representatives; Election To Fill

19:3-27. Vacancies in United States house of representatives; election to fill
When a vacancy shall happen in the representation of this state in the United States house of representatives, it shall be the duty of the governor to issue a writ of election to fill such vacancy, unless the term of service for which the person whose office shall become vacant will expire within six months next after the happening of the vacancy.



Section 19:3-29 - Other Vacancies; Election To Fill.

19:3-29 Other vacancies; election to fill.

19:3-29. A vacancy happening in a public office other than that of United States Senator, Member of Congress, State Senator, or member of the House of Assembly, shall be filled at the general election next succeeding the happening thereof, unless such vacancy shall happen within 70 days next preceding such election, in which case it shall be filled at the second succeeding general election.

amended 1951, c.119, s.2; 2011, c.37, s.38.



Section 19:4-1 - Constitutional Qualifications; Persons Not Having Right Of Suffrage; Right To Register.

19:4-1 Constitutional qualifications; persons not having right of suffrage; right to register.

19:4-1. Except as provided in R.S.19:4-2 and R.S.19:4-3, every person possessing the qualifications required by Article II, paragraph 3, of the Constitution of the State of New Jersey and having none of the disqualifications hereinafter stated and being duly registered as required by Title 19, shall have the right of suffrage and shall be entitled to vote in the polling place assigned to the election district in which he actually resides, and not elsewhere.

No person shall have the right of suffrage--

(1)Who has been adjudicated by a court of competent jurisdiction to lack the capacity to understand the act of voting; or

(2)(Deleted by amendment.)

(3)(Deleted by amendment.)

(4)(Deleted by amendment.)

(5)(Deleted by amendment.)

(6)Who has been convicted of a violation of any of the provisions of this Title, for which criminal penalties were imposed, if such person was deprived of such right as part of the punishment therefor according to law unless pardoned or restored by law to the right of suffrage; or

(7)Who shall be convicted of the violation of any of the provisions of this Title, for which criminal penalties are imposed, if such person shall be deprived of such right as part of the punishment therefor according to law, unless pardoned or restored by law to the right of suffrage; or

(8)Who is serving a sentence or is on parole or probation as the result of a conviction of any indictable offense under the laws of this or another state or of the United States.

A person who will have on the day of the next general election the qualifications to entitle him to vote shall have the right to be registered for and vote at such general election and register for and vote at any election, intervening between such date of registration and such general election, if he shall be a citizen of the United States and shall meet the age and residence requirements prescribed by the Constitution of this State and the laws of the United States, when such intervening election is held, as though such qualifications were met before registration.

amended 1948, c.438, s.3; 1955, c.156; 1957, c.205; 1959, c.127, s.1; 1964, c.7, s.1; 1971, c.280; 2010, c.50, s.17.



Section 19:4-4 - Arrest Under Civil Process On Election Day

19:4-4. Arrest under civil process on election day
No person who shall have a right to vote at any election shall be arrested by virtue of any civil process on the day on which such election shall be held.



Section 19:4-4.1 - Voters Having More Than One Place Of Residence; Authority To File Statement

19:4-4.1. Voters having more than one place of residence; authority to file statement
Any person entitled to vote in this State and who has more than 1 place of residence, may file a statement pursuant to this act.

L.1960, c. 195, p. 836, s. 1.



Section 19:4-4.2 - Form And Contents Of Statement

19:4-4.2. Form and contents of statement
The statement shall be in writing, in such form as the Secretary of State may prescribe from time to time, and shall be sworn to under oath, or affirmed, by the person named therein. Every such statement shall set forth facts showing the affiant's qualifications as a voter, a description of the places where he previously resided and the dates thereof, a description of the places where he resides, the names and all residences of the members of his immediate family or household who are of voting age with indication of the residence at which each is domiciled for voting, and a statement of the place of residence where he intends his domicile to be.

L.1960, c. 195, p. 836, s. 2.



Section 19:4-4.3 - Statement To Be Furnished By And Filed With Election Official Having Jurisdiction Of Indicated Domicile

19:4-4.3. Statement to be furnished by and filed with election official having jurisdiction of indicated domicile
The statement shall be furnished by and filed with the election official whose jurisdiction embraces the indicated domicile of the affiant and with whom voters are required to register or reregister.

L.1960, c. 195, p. 836, s. 3.



Section 19:4-4.4 - Filing Like Statement On Subsequent Change Of Domicile

19:4-4.4. Filing like statement on subsequent change of domicile
Any person who files a statement under section 3 of this act shall be required, as a condition to any subsequent change of domicile within this State, to file a like statement with the election official who received the previous statement and with the election official whose jurisdiction embraces the newly designated domicile.

L.1960, c. 195, p. 836, s. 4.



Section 19:4-4.5 - Statement As Prima Facie Evidence Of Domicile; Right To Register In Voting District

19:4-4.5. Statement as prima facie evidence of domicile; right to register in voting district
A statement satisfying the requirements of sections 2 or 4 of this act shall be prima facie evidence that the place of residence in this State identified therein is the domicile of the affiant. In the absence of evidence contrary thereto appearing either in said statement or otherwise, the affiant shall be entitled to register or reregister within the voting district where such domicile is located, provided he possesses all other qualifications entitling him to do so. Any election official with whom such statement is filed is hereby empowered to conduct such investigation and to require the affiant to furnish additional data or information relating to his identified domicile, as he may consider necessary to discharge his duty pursuant to law.

L.1960, c. 195, p. 837, s. 5.



Section 19:4-4.6 - Act As Remedial; Construction

19:4-4.6. Act as remedial; construction
This act shall be deemed remedial and shall be construed in such manner as to assist the affiant to establish his lawful right to vote in his voting district in advance of casting his vote and to enforce such right, pursuant to law.

L.1960, c. 195, p. 837, s. 6.



Section 19:4-4.7 - False Oath, Affirmation, Fourth Degree Crime.

19:4-4.7 False oath, affirmation, fourth degree crime.

7.Any person who shall make false oath or affirmation to any statement under this act, or who shall make any false statement therein, shall be guilty of a crime of the fourth degree.

L.1960,c.195,s.7; amended 2005, c.154, s.2.



Section 19:4-10 - Geographical Composition

19:4-10. Geographical composition
As nearly as practicable, each election district shall be composed of contiguous and compact areas having clearly definable boundaries and shall be contained wholly within only one ward, only one municipality, only one county freeholder district, one State legislative district, and only one other district from which any public official is elected, except that for the purpose of establishing Congressional districts pursuant to Article II, Section II of the New Jersey Constitution, an election district may be split between two such districts. The election districts within each municipality shall be numbered consecutively. If any election district is split between two Congressional districts, one of the districts shall also be assigned the letter "a" and the other district shall be assigned the letter "b".

L.1976,c.83,s.1; amended 2003, c.5.



Section 19:4-11 - District With One Voting Machine Or Four Electronic System Voting Devices; Accommodation For Person With Disabilities; Number Of Voters.

19:4-11 District with one voting machine or four electronic system voting devices; accommodation for person with disabilities; number of voters.

2. a. Subject to the provisions of law as to redistricting, each election district in which only one voting machine or four electronic system voting devices are used shall contain no more than 750 voters, except an election district in which there is located a public or private institution where persons entitled to vote may reside, and in such district the number of voters shall be as near to 750 as is practicable.

b.Notwithstanding the provisions of subsection a. of this section, no later than January 1, 2006 each election district shall also include at least one voting system capable of permitting individuals with disabilities to vote.

L.1976,c.83,s.2; amended 2005, c.145, s.5.



Section 19:4-12 - Districts With More Voters; Allotment Of Voting Machines Devices; Appointment Of Additional Members Of District Board.

19:4-12 Districts with more voters; allotment of voting machines devices; appointment of additional members of district board.

3.Except as provided pursuant to subsection b. of section 2 of P.L.1976, c.83 (C.19:4-11), each district in which two voting machines or five electronic system voting devices are to be used shall contain, as nearly as is practicable, 1,000 voters, and each district in which three voting machines or eight electronic system voting devices are to be used shall contain, as nearly as is practicable, 1,500 voters.

Nothing herein shall prevent any election district from containing fewer voters than prescribed above, if necessary for the convenience of the voters.

In a district where more than two voting machines or five electronic system voting devices are to be used, two additional members of the district board, who shall not be members of the same political party, shall be appointed for each additional voting machine or system.

L.1976,c.83,s.3; amended 1996, c.120, s.1; 2005, c.145, s.6.



Section 19:4-13 - Readjustment Of Boundaries For Correct Number Of Voters

19:4-13. Readjustment of boundaries for correct number of voters
When in any two consecutive general elections in an election district more than 750 or less than 250 votes shall have been cast, the county board shall readjust the boundary lines of such election district and other election districts necessary to effect changes so that none of the election districts affected shall have more than 750 registered voters, and for this purpose shall have power to consolidate any number of districts and subdivide the same.

L.1976, c. 83, s. 4, eff. Jan. 1, 1977.



Section 19:4-14 - Revision Or Readjustment Of Boundaries At Option Of County Board

19:4-14. Revision or readjustment of boundaries at option of county board
Where it appears that serious inconveniences have been caused the voters by the size or shape of an election district, or that certain districts contain an unreasonably large or small number of voters in comparison with other districts, or that a change is necessary because of a change in ward lines, the county board may revise or readjust the election districts in the municipality, without regard to whether a readjustment is authorized by section 2 or 3 of this act.

L.1976, c. 83, s. 5, eff. Jan. 1, 1977.



Section 19:4-15 - Division Of Election District, Timing.

19:4-15 Division of election district, timing.

6. a. No county board shall make division of an election district in any year in the period commencing 75 days before the primary election for the general election, and the day of the general election.

b.To facilitate the use of Federal decennial census populations for apportionment and redistricting purposes and notwithstanding the provisions of this or any other law, no election districts shall, except with the prior approval of the Secretary of State, be created, abolished, divided or consolidated between January 1 of any year whose last digit is 7 and December 1 of any year whose last digit is 0.

L.1976, c.83, s.6; amended 2005, c.136, s.4; 2011, c.134, s.4.



Section 19:4-16 - Maps And Descriptions; Filing; Public Inspection; Rules And Regulations

19:4-16. Maps and descriptions; filing; public inspection; rules and regulations
The county board shall cause to have prepared and shall maintain an up-to-date suitable map of the county and of each constituent municipality clearly delineating the geographical boundaries of each election district contained therein and of the ward, legislative, freeholder, Congressional or other district or part thereof, in which each election district is contained. A word description of such geographical boundaries shall be attached to each such map.

The county board shall file copies of such maps and descriptions in the following manner: three copies to the Secretary of State, one copy to the county clerk, and one copy to the clerk of each affected municipality. Within 30 days of any changes in the boundaries of any of the aforementioned districts, the county board shall file revised maps and accompanying revised descriptions in the same manner.

Said maps and descriptions shall be public records and shall be available for inspection by the public in the offices of the Secretary of State, county clerks and municipal clerks during normal office hours. Copies shall be made available to the public for a fee necessary to cover the cost of reproduction.

In order to effectuate the purposes of this act, the Secretary of State shall establish such rules and regulations governing the preparation, maintenance, distribution and filing of said maps and descriptions as he deems necessary or desirable.

L.1976, c. 83, s. 7, eff. Jan. 1, 1977.



Section 19:4-17 - Secretary Of State As Liaison With Bureau Of Census

19:4-17. Secretary of state as liaison with Bureau of Census
The Secretary of State shall serve as the State liaison with the Bureau of the Census, United States Department of Commerce, on matters relating to the preparation of maps and the tabulation of the population for election purposes.

L.1976, c. 83, s. 8, eff. Jan. 1, 1977.



Section 19:5-1 - Powers Of And Restrictions Upon Political Parties; Party Columns On Official Ballot

19:5-1. Powers of and restrictions upon political parties; party columns on official ballot
A political party may nominate candidates for public office at primary elections provided for in this Title, elect committees for the party within the State, county or municipality, as the case may be, and in every other respect may exercise the rights and shall be subject to the restrictions herein provided for political parties; except that no political party which fails to poll at any primary election for a general election at least ten per centum (10%) of the votes cast in the State for members of the General Assembly at the next preceding general election, held for the election of all of the members of the General Assembly, shall be entitled to have a party column on the official ballot at the general election for which the primary election has been held. In such case the names of the candidates so nominated at the primary election shall be printed in the column or columns designated "Nomination by Petition" on the official ballot under the respective titles of office for which the nominations have been made, followed by the designation of the political party of which the candidates are members.

Amended by L.1948, c. 438, p. 1696, s. 4.



Section 19:5-2 - Membership And Organization Of Municipal Committees.

19:5-2 Membership and organization of municipal committees.

19:5-2. The members of the municipal committees of political parties shall consist of the elected members of the county committee resident in the respective municipalities. The members of the municipal committee shall take office on the first Saturday following their election as members of the county committee, on which day the terms of all members of such committees theretofore elected shall terminate. The annual meeting of each municipal committee shall be held on the first Monday following the primary election for the general election, at an hour and place to be designated in a notice to be given by the chairman to each member and member-elect. The members of each committee shall elect some suitable person who shall be a resident of such municipality as chairman. The municipal committee shall have power to adopt a constitution and bylaws for its proper government. The chairman shall preside at all meetings of the committee, and shall perform all duties required of him by law and the constitution and bylaws of such committee.

When a member of a municipal committee ceases to be a resident of the district or unit from which elected, a vacancy on the committee shall exist. A member of a municipal committee of any political party may resign his office to the committee of which he is a member, and upon acceptance thereof by the committee a vacancy shall exist. A vacancy in the office of a member of a municipal committee of any political party, howsoever caused, shall be filled for the unexpired term by the remaining members of the committee in the municipality in which the vacancy occurs.

Amended 1979, c.458, s.1; 2009, c.135, s.1.



Section 19:5-2.1 - Access To Financial Records Of Municipal Committees; Request By Persons Elected To Membership In Committee

19:5-2.1. Access to financial records of municipal committees; request by persons elected to membership in committee
In the time intervening between a primary election at which the members of a municipal committee of a political party are elected and the annual meeting of the municipal committee as provided by R.S. 19:5-2, any person elected to membership on that municipal committee at that election may request, in writing and by certified mail, either access to the complete financial records of the municipal committee or a copy of the balance sheet of the municipal committee showing the assets and liabilities of the municipal committee as of the close of business on the date of that primary election. The person requesting that access or copy of the balance sheet shall receive the access or copy so requested within 48 hours of the receipt of that request by the committee.

L.1983, c. 579, s. 22, eff. Jan. 17, 1984.



Section 19:5-3 - Membership And Organization Of County Committees; Vacancies; Certification Of Unit Of Representation And Number Of Election Districts.

19:5-3 Membership and organization of county committees; vacancies; certification of unit of representation and number of election districts.

19:5-3. The members of the county committees of political parties shall be elected at the primary for the general election in the manner provided in this Title for the selection of party candidates to be voted for at the general election by voters of a municipality at such intervals as shall be provided in the bylaws of the county committee. The county committee shall consist of one male and one female member from each unit of representation in the county. The male receiving the highest number of votes among the male candidates and the female receiving the highest number of votes among the female candidates shall be declared elected. Members of the county committee shall actually reside in the districts or units which they respectively represent. The county committee shall determine by its bylaws the units into which the county shall be divided for purpose of representation in the county committee.

The members of the county committee of each of the political parties shall take office on the first Saturday following their election, on which day the terms of all members of such committees theretofore elected shall terminate. The annual meeting of each county committee shall be held on the first Tuesday following the primary election, except that when such meeting day falls on a legal holiday then the said meeting shall be held on the day following, and when such meeting day falls on the day of a municipal runoff election within the county then said meeting may be held on the day following, at an hour and place to be designated in a notice in writing to be mailed by the chairperson to each member and member-elect. If the annual meeting coincides with a period of religious observance, the meeting may be held on another date, and under no circumstances shall that date occur later than the third Tuesday following the primary election. The members of such committee shall elect some suitable person as chairperson who shall be a resident of such county to hold office until a successor is elected. The chairperson of the outgoing county committee shall transmit, with the notice of the annual meeting, a copy of the constitution and bylaws to any newly elected committee member. The members shall also elect a vice-chairperson of the opposite sex of the chairperson to hold office for 1 year or until a successor is elected and the vice-chairperson shall perform all duties required by law and the constitution and bylaws of such committee. Any person elected or appointed to membership on the county committee pursuant to R.S.19:5-2 may request, in writing and by certified mail to the county chairperson, such constitution or bylaws currently in effect. The committee member requesting the constitution or bylaws shall receive the constitution or bylaws within 48 hours of the receipt of the request by the chairperson. The chairperson shall preside at all meetings of the committee and shall perform all duties required by law and the constitution and bylaws of such committee.

When a member of a county committee ceases to be a resident of the district or unit from which elected, a vacancy on the county committee shall exist. A member of a county committee of any political party may resign his or her office to the committee of which he or she is a member, and upon acceptance thereof by the committee, a vacancy shall exist. A vacancy in the office of a member of the county committee of any political party, caused by death, resignation, failure to elect, or removal for cause, shall be filled for the unexpired term by the municipal committee of the municipality wherein the vacancy occurs, if there is such committee, and if not, by the remaining members of the county committee of such political party representing the territory in the county in which such vacancy occurs. The chairperson of the outgoing county committee shall provide a copy of the constitution and bylaws to any committee member appointed pursuant to R.S.19:5-2 to fill a vacancy within three business days of the committee member's selection.

The chairperson of the county committee of the several political parties shall, before April 1 in a year in which county committee members are to be elected, certify to the clerk of each municipality in the county the unit of representation in such municipality, together with the enumeration of the election district or districts embraced within such unit.

amended 1946, c.11, ss.3,17 (1946, c.11, ss.3,17; repealed 1948, c.2, s.32); 1948, c.2, s.4; 1955, c.236; 1964, c.23; 1965, c.4, s.3; 1966, c.19, s.2; 1967, c.7, s.2; 1967, c.26, s.2; 1968, c.292, s.2; 1978, c.29; 1979, c.458, s.2; 1980, c.105, s.3; 2009, c.135, s.2; 2011, c.180.



Section 19:5-3.1 - Access To Financial Records Of County Committees; Request By Persons Elected To Membership In Committee

19:5-3.1. Access to financial records of county committees; request by persons elected to membership in committee
In the time intervening between a primary election at which the members of a county committee of a political party are elected and the annual meeting of the county committee as provided by R.S. 19:5-3, any person elected to membership on that county committee at that election may request, in writing and by certified mail, either access to the complete financial records of the county committee or a copy of the balance sheet of the county committee showing the assets and liabilities of the county committee as of the close of business on the date of that primary election. The person requesting that access or copy of the balance sheet shall receive the access or copy so requested within 48 hours of the receipt of that request by the committee.

L.1983, c. 579, s. 23, eff. Jan. 17, 1984.



Section 19:5-3.2 - Adoption Of Constitution, Bylaws By County Committee, Posting On Internet Website.

19:5-3.2 Adoption of constitution, bylaws by county committee, posting on Internet website.

3.The members of the county committee of a political party shall adopt a constitution and bylaws, ensuring fundamental fairness and the rights of the members of the county committee in the governance of the county party. The constitution and bylaws of a county committee shall be posted and displayed on its Internet website, if the committee has a website. A county committee shall provide a copy of its constitution and bylaws to the county board of elections of the county, and the constitution and bylaws shall be posted and displayed on the county board's Internet website, if the county board has a website.

L.2009, c.135, s.3.



Section 19:5-4 - Membership And Organization Of State Committees; Vacancies; National Committee Members.

19:5-4 Membership and organization of State committees; vacancies; national committee members.

19:5-4. The members of the State committee of each of the political parties shall be elected at the primary for the general election of the year in which a Governor is to be elected.

The number of males and females comprising the State committee of each of the political parties from each county may be determined by the bylaws of each such political party, but in any event in accordance with one of the following methods:

a.One male and one female member of the State committee to be elected in each county, each having one vote; or

b.Not less than 79 nor more than 82 elected members, to be apportioned among the several counties in accordance with population as determined at the most recent Federal decennial census; provided that each county shall have at least one vote, and provided further that the members of the State committee from each county shall be divided equally between males and females. In those counties with an odd number of State committee members, one seat shall be shared by one male and one female who shall each have one-half vote in all matters of the State committee; or

c.One male and one female member of the State committee to be elected in each county, each member having a vote weighted in strength on the basis of population as determined at the most recent Federal decennial census.

The members of the State committee of each of the political parties shall take office on the first Tuesday following their election, on which day the terms of all members of such committees theretofore elected shall terminate. The annual meeting of the State committee shall be held on the first Tuesday after such primary election at the hour and place to be designated in a notice in writing to be mailed by the chairman of the outgoing State committee to each member-elect. The members of the committee shall elect some suitable person as chairman. The committee shall have power to adopt a constitution and bylaws for its proper government. The chairman shall preside at all meetings of the committee and shall perform all duties required of him by law and the constitution and bylaws of such committee.

A member of a State committee of any political party may resign his office to the committee of which he is a member, and upon acceptance thereof by the committee a vacancy shall exist. A vacancy in the office of a member of the State committee of any political party, howsoever caused, shall be filled for the unexpired term by the members of the county committee of such political party in the county in which the vacancy occurs.

Members of the State committee shall serve for 4 years or until their successors are elected. The State committee shall choose its chairperson and the member or members of the national committee of its political party.

Amended 1948, c.216, ss.1,3; 1978, c.15, s.1; 2009, c.135, s.4.



Section 19:5-4A - Access To Financial Records Of State Committee; Request By Persons Elected To Committee

19:5-4a. Access to financial records of state committee; request by persons elected to committee
In the time intervening between a primary election at which the members of a State committee of a political party are elected and the annual meeting of the State committee as provided by R.S. 19:5-4, any person elected to membership on that State committee at that election may request, in writing and by certified mail, either access to the complete financial records of the State committee or a copy of the balance sheet of the State committee showing the assets and liabilities of the State committee as of the close of business on the date of that primary election. The person requesting that access or copy of the balance sheet shall receive the access or copy so requested within 48 hours of the receipt of that request by the committee.

L.1983, c. 579, s. 24, eff. Jan. 17, 1984.



Section 19:5-4.1 - Apportionment Of Members Different From Apportionment Under Which Current Members Elected; Adoption Of Bylaws; Election Of New Members

19:5-4.1. Apportionment of members different from apportionment under which current members elected; adoption of bylaws; election of new members
a. The State committee of any political party may adopt bylaws prescribing the apportionment of members of said committee different from the method under which the members currently serving were elected, in accordance with section 1 of this amendatory and supplementary act. Such bylaws shall be adopted by a majority of the members of the respective State committee present and voting at a duly convened meeting of said State committee at which a quorum of at least 40% plus one is present. The chairman of such State committee shall certify the adoption of its bylaws to the Secretary of State within 10 days of their adoption.

b. In the event that a State committee of any political party shall adopt bylaws providing for an apportionment of members different from the apportionment under which the current members were elected and requiring the election of additional members before the next primary election at which candidates for Governor are to be nominated, the additional members of such State committee shall be elected at the primary election following the adoption of said bylaws.

c. The chairman of such State committee shall, no later than 45 days before the date of the primary election, notify in writing the chairman of each county committee of such party of the number of additional male and female members and members with less than one full vote to be elected from the county at such election. At the same time the chairman of the State committee shall make similar notification to the county clerk of each county.

d. The members and officers of the State committee adopting such bylaws shall serve out the terms to which they had been elected and shall be the only members who shall participate in the process of nomination of members of county boards of election provided for in this act until the termination of their terms.

L.1978, c. 15, s. 6, eff. March 30, 1978.



Section 19:5-4.2 - Inadequacy Of Time To Give Notice; Filling Of Additional Memberships On State Committee

19:5-4.2. Inadequacy of time to give notice; filling of additional memberships on state committee
In the event that notice of the additional members of the State committee to be elected from the county can not be given within the time prescribed in subsection c. of section 6 of this act, the additional memberships on such State committee shall be filled in the same manner as vacancies are filled under R.S. 19:5-4 by the county committee of each county to which additional members have been apportioned.

L.1978, c. 15, s. 7, eff. March 30, 1978.



Section 19:5-5 - Maintenance Of Party Organization

19:5-5. Maintenance of party organization
Any State committee, county committee or municipal committee of any political party may receive and disburse moneys for the general purposes of maintaining such organization during the whole or any part of the year. The expenses for maintenance of organization shall be confined to the hiring or acquisition of suitable quarters for meetings of such committee, for stationery, for hiring of necessary clerks, for the expenses of notices of the meetings of such committee, for giving publicity to the policies and candidates of their respective party organizations, and other expenses incidental to the maintenance of such organization.

Amended by L.1973, c. 83, s. 27, eff. April 24, 1973.



Section 19:5-6 - Annual Convention; Members; Time And Place, Platform; Resolutions And Public Hearings

19:5-6. Annual convention; members; time and place, platform; resolutions and public hearings
There shall be held in each year in which all members of the General Assembly are to be elected, a State convention of each of the political parties.

Such State convention of each party shall consist of the following members:

(1) The party candidates for the following offices:

(a) Members of the Senate or House of Representatives of the United States from this State, nominated at the party primaries held for the nomination of candidates for any of said offices immediately preceding the convention.

(b) State Senator nominated, in each county, at the party primaries, held for the nomination of a candidate for said office, immediately preceding the convention, and

(c) Members of the General Assembly, nominated in each county, at the party primaries immediately preceding the convention, if the convention is to be held in a year in which all of the members of the General Assembly are to be elected; or all of the party candidates for said offices, in each county, who were voted upon and were not elected at the general election held in the year immediately preceding the convention, if the convention is to be held in a year other than one in which all of the members of the General Assembly are to be elected, except that any candidates nominated for the filling of vacancies, in said offices, at the party primaries held in the year in which the convention is held, shall replace, to an equal number, the candidates so voted upon and not elected at the general election held in the preceding year, who received the least number of votes in said general election;

(2) The candidate of the party for Governor nominated at the primaries in said year;

(3) Members of the State Senate and of the General Assembly belonging to the party who are holding office at the time of the State convention and whose successors are not to be chosen at the ensuing general election;

(4) Members of the State Committee chosen as herein provided;

(5) Members of the Senate and House of Representatives of the United States from this State, belonging to such party, who are holding office at the time of the holding of the State convention and whose successors are not to be chosen at the ensuing general election;

(6) Members of the National Committee from this State; and

(7) The county chairperson and vice chairperson of the several county committees.

The convention of each party shall be held at the city of Trenton on the second Thursday after the primary election for the general election in each year in which all members of the General Assembly are to be elected. When the day prescribed by law for holding State conventions of political parties, or any adjournment thereof, falls on a legal holiday, the convention or adjournment thereof, as the case may be, shall be held on the day preceding such legal holiday. The place and the hour at which the convention shall meet shall be fixed by call of the existing State Committee to be issued at least 5 days prior to the date of meeting. If no call is issued by the State Committee, any person qualified to sit in the convention may issue a call.

The convention of each party shall have power to adopt and promulgate a party platform for its party, and to transact such other business as may properly come before it. The convention of each political party, in this Title authorized, upon convening, shall appoint a committee on resolutions consisting of five members. The convention shall then be open for the reception of all proposed planks for the party platform, which planks shall be referred to the committee on resolutions, whose duty it shall be to prepare a tentative party platform and furnish it to each member of the convention within 4 75 days. The committee on resolutions of each political party shall hold a minimum of three public hearings throughout the State. A number of such public hearings shall be held in the evenings, if feasible, to give the largest possible number of people an opportunity to express their views. The State convention of each political party shall adjourn to meet again at its originally set meeting place not later than 90 days after the initial adjournment of such convention. The State chairman of each political party shall set the date of the adjourned meeting of his party. A notice of the date of the adjourned meeting of each political party shall be furnished to each member of each respective convention not later than 15 days prior to such adjourned meeting. At such meeting the respective conventions shall consider and may adopt the draft of the platform so prepared by the committee on resolutions with such amendments as shall be suggested and adopted in the conventions as a whole. The voting on the adoption of the party platform shall be on the entire platform as reported by the committee on resolutions, unless there be an objection to any separate plank or planks or to any amendment thereto, in which case the voting on such plank or planks or amendment shall be by the "ayes" and "nays" of the members of the convention present and voting.

The provisions of this section shall not preclude the holding of additional State conventions of the political parties at such times as the State Committees of the parties shall determine.

Amended by L.1948, c.216, s.2; 1950, c.35, s.1; 1958, c.125, s.1; 1959, c.99, s.1; 1977, c. 145, s. 1; L.1979, c. 423, s. 1, eff. Feb. 8, 1980.



Section 19:6-1 - Membership

19:6-1. Membership
The district boards in each election district shall consist of four members, except that where electronic voting systems are in use any election district in which there are more than 900 registered voters the district board shall consist of six members. The members shall be appointed by the county board of the county in which such election district is located, in the manner hereinafter provided.

In election districts in which the primary language of 10% or more of the registered voters is Spanish, the county board shall appoint two additional members who shall be of Hispanic origin and fluent in Spanish.

Amended by L.1974, c. 30, s. 1; L.1975, c. 316, s. 3, eff. Feb. 19, 1976.



Section 19:6-2 - Application For Membership On District Board; Qualifications.

19:6-2 Application for membership on district board; qualifications.

19:6-2. a. The following persons may apply in writing to the county board, on a form prepared and furnished by the county board, for appointment as a member of a district board of any municipality in the county in which he or she resides: (1) a legal voter who is a member of a political party by virtue of having voted in a party primary or who has filed a party declaration form for the ensuing primary election for the general election with the commissioner of the county in which the voter is registered and who, for two years prior to making written application, has not espoused the cause of another political party or its candidates; (2) a legal voter who is not affiliated with a political party; (3) a United States citizen and resident of this State who is 16 or 17 years of age, attends a secondary school and has the written permission of his or her parent or guardian to serve as a member of the board if appointed; or (4) a United States citizen and resident of this State who is 16 or 17 years of age and has graduated from a secondary school or has passed a general educational development test, GED, and has the written permission of his or her parent or guardian to serve as a member of the board if appointed.

b.The application, signed by the applicant under his or her oath, shall state: (1) the applicant's name and address; (2) the applicant's age, if the applicant is less than 18 years of age; (3) the political party to which he or she belongs or, if the applicant is not affiliated with a political party, the fact that the applicant is not so affiliated; (4) that the applicant is of good moral character and has not been convicted of any crime involving moral turpitude; and (5) that the applicant possesses the following qualifications: eyesight, with or without correction, sufficient to read nonpareil type; ability to read the English language readily; ability to add and subtract figures correctly; ability to write legibly with reasonable facility; reasonable knowledge of the duties to be performed by the applicant as an election officer under the election laws of this State; and health sufficient to discharge his or her duties as an election officer.

c.If an applicant for appointment to a district board is 16 or 17 years of age, then the applicant shall provide to the county board, along with the application provided under subsection b. of this section: (1) a written document signed by the applicant's parent or guardian giving the applicant permission to serve as a member of a district board if appointed and (2) if an election, meeting or training is scheduled to take place when school is in session, a written document from his or her school that acknowledges the applicant's application for appointment as a member of a district board and excuses the applicant from school on the dates of service if appointed, except that the requirement contained in subparagraph (2) of this subsection shall not apply to a United States citizen and resident of this State who is 16 or 17 years of age and has graduated from a secondary school or has passed a general educational development test, GED.

d.No person shall be precluded from applying to serve as a member of a district board of any municipality for failure to vote in any year such person was ineligible to vote by reason of age or residence.

e.In no case shall a person 16 or 17 years of age be permitted to serve as a member of a district board on the day of an election for more than the number of hours permitted for such a person to work pursuant to P.L.1940, c.153 (C.34:2-21.1 et seq.), as amended and supplemented.

amended 1940, c.136; 1973, c.261; 1981, c.257, s.1; 1996, c.120, s.2; 2002, c.125; 2005, c.136, s.5; 2011, c.134, s.5.



Section 19:6-3 - Appointment Of District Board Members By County Board, Assignment Judge Of Superior Court.

19:6-3 Appointment of district board members by county board, Assignment Judge of Superior Court.

19:6-3. a. (1) The county board shall, on or before April 1, appoint the members of the district boards in the manner prescribed by paragraph (2) of this subsection. The members of any district board shall be equally apportioned between the two political parties which at the last preceding general election held for the election of all of the members of the General Assembly cast the largest and next largest number of votes respectively in this State for members of the General Assembly, except that if the county board is unable to fill all of the positions of the members of a particular district board from among qualified members of those two political parties, the county board shall appoint to any such unfilled position an otherwise qualified person who is unaffiliated with any political party, but no such appointment of an unaffiliated person shall be made prior to March 25, and in no event shall more than two such unaffiliated persons serve at the same time on any district board.

(2)In making appointments of members of the several district boards of the county, the county board shall consult with the chairperson of the county committee of each of the two political parties referred to in paragraph (1) of this subsection. On or before March 15 of each year, the county board shall transmit to each of those chairpersons a list of those positions on the membership of the several district boards that are subject to apportionment under that paragraph (1) to the political party of which that chairperson is a member, and to which the county board has been unable to make an appointment from among qualified members of that political party. The county board shall include with each such list a request that the chairperson to whom that list is transmitted return to the board a list of the names of candidates for those unfilled positions. On or before March 25, the county board shall, on the basis of the lists so returned to it, fill as many of the remaining unfilled positions in the membership of the several district boards as possible, and shall assign or reassign appointees as necessary to ensure that the membership of each district board within the county shall include at least one member of each of the two political parties. The county board shall then appoint to any unfilled position on a district board an otherwise qualified person who is unaffiliated with any political party.

b.In case the county board shall neglect, refuse or be unable to appoint and certify the members of the district boards as herein provided, the Assignment Judge of the Superior Court shall, before April 10 of every other year, make such appointments and certifications.

amended 1948, c.2, s.5; 1953, c.19, s.8; 1965, c.4, s.4; 1966, c.19, s.3; 1991, c.91, s.239; 1996, c.120, ss.3,11; 2005, c.136, s.6; 2007, c.61, s.3; 2011, c.134, s.6.



Section 19:6-4 - Removal Of Members

19:6-4. Removal of members
19:6-4. A judge of the Superior Court or the county board shall have power to dismiss any member of a district board from such board for an illegal act, or for any cause which shall be determined in a summary way by such judge or county board. The county board shall dismiss the members of a district board from such board if upon any recount of the votes cast in such district it shall appear that errors occurred in the count or the certificate thereof, which, under the provisions of this Title, are sufficient to cause the costs of such recount to be paid by the State, county or municipality; and no person so removed from any board shall thereafter be eligible to serve as a member of the same or any other district election board. Application for the removal of all of the members, or of any member of any district election board, may, within ten days after the final order has been entered on any recount which may have been allowed affecting such district, be made by any candidate at the last election to a judge of the Superior Court or the county board. On the application, summary hearings shall be held to determine whether the board or the member was incompetent or careless in the receipt of illegal votes or the rejection of legal votes or otherwise in the conduct of the election generally. If, upon such hearing, it appears to the judge or the county board, as the case may be, that such incompetency or carelessness existed, the board or the member thereof found so to be incompetent or careless shall be removed and upon such removal disqualified from further service as a member of any district board.

Amended 1953,c.19,s.9; 1991,c.91,s.240.



Section 19:6-5 - Removal Of District Board Member; Filing Of Vacancies

19:6-5. Removal of district board member; filing of vacancies
19:6-5. Any member of a district board in an election district may be summarily removed from office, with or without cause, and vacancies filled, at any time by the members of the county board of the county in which such election district is located in the manner hereinafter provided. In the case of a member of the district board who was appointed as a member of a political party, removal shall be made by the members of the county board of that political party, and in the case of a member of the district board unaffiliated with a political party at the time of appointment, removal shall be made by the county board. Upon a removal the members of the county board so acting shall make a certificate of removal and file same with the county board.

The members of the county board removing such election officer shall forthwith proceed to fill the vacancy caused by the removal, and shall issue to the person selected to fill the vacancy a certificate which shall entitle that person to perform all the duties of a member of the district board for such election district.

Amended 1996, c.120, s.4.



Section 19:6-6 - Board May Function Notwithstanding Vacancies

19:6-6. Board may function notwithstanding vacancies
If there shall be a vacancy in the membership of any district board the remaining members shall function until the vacancy be filled.



Section 19:6-7 - Assignment Of Members To Election Districts

19:6-7. Assignment of members to election districts
Any person selected as a member of a district board may be assigned by the county board to any election district, or transferred from one district to another after having been so assigned, in the municipality for which such person was elected, and the county board shall, on or before April 15 in each year, certify to the clerk of the county and to the municipal clerk the names of the persons appointed to the district boards of registry and election in the election districts in the county, specifying the municipalities and the districts therein for which such members shall have been appointed.

Amended by L.1948, c. 2, p. 33, s. 6; L.1965, c. 4, s. 5.



Section 19:6-8 - Term Of Office; Notification Of Appointment

19:6-8. Term of office; notification of appointment
The terms of office of the members of the district boards shall be for 1 year, or until their successors are appointed, and shall begin on April 25 of each year. The county board shall notify the members of each district board of their appointment by forwarding a certificate to each member on or before April 20 in each year, specifying the district to which each member has been assigned.

Amended by L.1948, c. 2, p. 33, s. 7; L.1965, c. 4, s. 6.



Section 19:6-9 - Attendance Of Members

19:6-9. Attendance of members
Every person so assigned shall attend at the times and places now or hereafter fixed by law or by the county board for the performance of any duty now or hereafter required of any member of a district board.



Section 19:6-9.1 - Conduct Of Election May Be Divided Into Two Shifts

19:6-9.1. Conduct of election may be divided into two shifts
Notwithstanding any other provision of this Title to the contrary, in any election the county board may direct that responsibility for the conduct of that election in an election district shall be divided between a first shift and a second shift of the district board of that district, provided that the responsibility for performance of the duties of judge and inspector of any such district board shall not be so divided between shifts, and the members of such a board who shall have been selected as judge and inspector thereof shall serve on both shifts of that board. Whenever a county board shall have determined to direct such a division of responsibility in an election district, it shall, not later than the second day preceding the election, appoint such additional members to the district board of the district as may be required, in the same manner as provided for the appointment of district board members under R.S.19:6-1, provided that no additional members shall be appointed for the purpose of dividing responsibility for performance of the duties of judge or inspector of that district board. The county board shall also, at the same time at which any such appointment of additional members is made, designate each member of the district board other than the judge or inspector of the board, whether that member was appointed under R.S.19:6-1 or appointed as an additional member under this section, to serve either on the first or the second shift of the board; in making this designation, the county board of elections shall give due consideration to ensuring that district board members with experience in the conduct of elections are included in the membership of each shift. With respect to any district board of elections for which shifts have been established hereunder, the provisions of this section shall not be construed to prevent a county board of elections from designating a clerk member of that board to serve on both shifts of the board, or from establishing a preference, in appointing the clerk members of that board, for the selection of individuals who are available to serve on both shifts of the board.

The county board shall establish the hours during which each shift shall serve, and shall timely notify the judge and inspector of the district board of the hours of the two shifts and the respective members of each shift of the hours of that shift's service. The two shifts shall be as nearly equal in duration as is practicable. The members of the second shift shall be required to be present at the polls not later than one-half hour prior to the end of the first shift, and the responsibility for the conduct of the election in the election district shall be transferred from the first shift to the second shift during that last half-hour period of the first shift's service under such rules as the county board shall prescribe.

The members of each shift of a district board of elections designated under this section shall have all of the responsibilities prescribed by law for the conduct of the election during the period in which that shift serves. In addition, the members of the first shift shall have responsibility, subject to the several duties specifically conferred by law upon the judge and inspector of the district board, for the receipt and custody, prior to the election, of election supplies and equipment; for preparation of the polling place for the election; and for the performance of all other duties relating to the election which are required by law to be carried out prior to the commencement of the balloting, up to and including the opening of the polls. Likewise, the members of the second shift shall have responsibility, subject to the several duties specifically conferred by law upon the judge and inspector of the district board, for closing the polls; for counting the votes cast in the election and ascertaining the results thereof; for the preparation and delivery of statements of those results; for the proper disposition of ballots in accordance with law; for the securing of the ballot boxes or voting machines; for the return of all election equipment and supplies; and for the performance of all other duties relating to the election which are required by law to be carried out following the closing of the polls.

The compensation of a member of a shift of the district board payable with respect to the member's service on that shift shall be equal to one-half of the amount, pursuant to R.S.19:45-6, payable to members of a district board for which no division of responsibilities between a first shift and second shift, as provided by this section, has been established.

L.1991,c.102,s.1.



Section 19:6-10 - Meeting, Organization Of District Board.

19:6-10 Meeting, organization of district board.

19:6-10. Each district board shall, on or before the second Tuesday next preceding the primary election, meet and organize by the election of one of its members as judge, who shall be chairman of the board, and another of its members as inspector. The judge and inspector shall not be members or voters of the same political party. In case of failure to elect a judge as herein provided, after balloting or voting three times, the senior member of the board in respect to length of continuous service as a member of such district board shall become judge, and in case of failure to elect an inspector after balloting or voting three times, the next senior member of the board in respect to length of continuous service as a member of such district board shall become inspector; provided, that both the chairman and the inspector shall not be members or voters of the same political party. The other members of the board shall be clerks of election, and shall perform all the duties required by law of the clerks of district boards.

amended 1939, c.81; 1946, c.11, s.4, 1996, c.120, s.5; 2005, c.136, s.7; 2011, c.134, s.7.



Section 19:6-11 - Oath Of Office Of Members; Power To Administer Oaths

19:6-11. Oath of office of members; power to administer oaths
Each member of the district board shall before entering upon the performance of his duties take and subscribe an oath or affirmation in writing before a duly qualified officer, faithfully and impartially to discharge all his duties as such officer to the best of his skill and ability. Such oaths and affirmations shall be forthwith forwarded to the county clerk and by him filed in his office, and after so qualifying, any member of such board may at any meeting thereof administer any oath or affirmation required or permitted to be taken by this title.



Section 19:6-12 - Member Becoming Candidate

19:6-12.Member becoming candidate
19:6-12. The office of a member of a district board in an election district shall be deemed vacant upon such member becoming a candidate for an office to be voted upon at any primary, general election, school election, or special election for which he was appointed to serve, such candidacy to be determined by the filing of a petition of nomination, duly accepted by such member, in the manner provided by law. The municipal or county clerk with whom such petition and acceptance may be filed shall forthwith notify the county board of the county in which such election district is located, giving the name and residence of the member of the district board who has thus become a candidate, and the vacancy shall be filled as provided by law.

Amended 1995,c.278,s.15.



Section 19:6-13 - Vacancies; Filling

19:6-13. Vacancies; filling
A vacancy arising in a district board otherwise than by expiration of term shall be filled for the unexpired term in the same manner as the original appointment. The board shall certify the name and address of the person so appointed and the name of the district in which the vacancy exists to the clerk of the county and to the municipal clerk, and the person so appointed shall be notified in the manner above provided.



Section 19:6-14 - Boards For Changed Or New Election Districts; Appointment

19:6-14. Boards for changed or new election districts; appointment
When the boundaries of an election district in a municipality shall have been changed or a new district created between the time of holding the general election and the time of holding the next primary or special election, or where the boundaries of an election district shall not be the same as at the general election, the county board on being notified thereof shall appoint a district board for such election district, in the manner hereinbefore provided for the appointment of district boards.



Section 19:6-15 - Constabulary Powers Of Members; Police Assistance

19:6-15. Constabulary powers of members; police assistance
The district boards of every election district shall preserve the peace and maintain good order in their respective polling places, during the progress of all elections and the counting of the votes cast thereat. To that end each member of every such board, during the progress of an election and the counting and canvassing of the votes, shall be and hereby is invested and charged with all the powers and duties of constables of this state in criminal matters.

Such election board, or any two members thereof, may, by writing under their hands whenever in their opinion it shall be necessary to do so, request the municipal authorities of any municipality within which their district is situate or the body or officer having charge and direction of the police force in such municipality, to detail one or more policemen to assist in preserving the peace and good order in and about such polling place, which request shall forthwith be complied with as far as possible by the body or officer to whom the same is made.



Section 19:6-15.1 - Uniforms And Exposed Weapons Forbidden; Penalty

19:6-15.1. Uniforms and exposed weapons forbidden; penalty
2. No person who is employed as a police officer, either full-time or part-time, by the State or an instrumentality thereof, or by a political subdivision of the State or an instrumentality thereof, and who is a member of a district board of elections or serves as a duly authorized challenger for a political party or a candidate or on a public question, shall wear a police officer's uniform or carry an exposed weapon while serving as a board member or a challenger, as the case may be, at a polling place on an election day. Any person who violates this section is guilty of a crime of the fourth degree.

L.1991,c.306,s.2.



Section 19:6-16 - Police Assigned To District Boards In Municipalities

19:6-16. Police assigned to district boards in municipalities
19:6-16. The commission, committee, board or official having charge of the police department in any municipality may assign one or more police officers to any district board in such municipality whenever the said commission, committee, board or official deems it necessary to do so. Any police officers so assigned shall, under the direction of the board, enforce the election laws, maintain order, peace and quiet during the hours of registry and election, and assist the members of the board in carrying the ballot box or boxes to the office of the municipal clerk after the ballots are counted. The police officers so assigned shall not assist the board by performing the duties of a board member, nor shall those police officers serve at the polling place of that district board as challengers for a party or candidate or on a public question.

Amended 1953,c.19,s.10; 1967,c.126; 1991,c.306,s.1.



Section 19:6-17 - Membership; Political Affiliations; Eligibility; Vacancies; Clerk; Other Employees; Civil Service; Compensation

19:6-17. Membership; political affiliations; eligibility; vacancies; clerk; other employees; civil service; compensation
The county board shall consist of 4 persons, who shall be legal voters of the counties for which they are respectively appointed. Two members of such county board shall be members of the political party which at the last preceding general election, held for the election of all of the members of the General Assembly, cast the largest number of votes in this State for members of the General Assembly, and the remaining 2 members of such board shall be members of the political party which at such election cast the next largest number of votes in the State for members of the General Assembly. No person who holds elective public office shall be eligible to serve as a member of the county board during the term of such elective office. The office of member of the county board shall be deemed vacant upon such member becoming a candidate for an office to be voted upon at any primary, general election or special election, except for nomination for or election to membership in any county committee or State committee or for nomination for or election as a delegate at large or alternate delegate at large, or district delegate or alternate district delegate to any national political convention, such candidacy to be determined by the filing of a petition of nomination duly accepted by such member in the manner provided by law.

In all counties of the first class the county board may appoint some suitable person clerk of such board. In counties of the first class having a population of less than 800,000, the county board may appoint 4 additional office employees, and in counties of the first class having a population of more than 800,000, the county board may appoint not more than 6 additional office employees, all of whom when appointed by such county boards shall be appointed from the competitive class of civil service, provided, however, that any employee now serving and who has not been appointed from the competitive class of civil service shall be in the classified service of the civil service upon passage of this act. The compensation of the clerk of the county board of elections in counties of the first class shall be in an amount recommended by the county board of elections and subject to the approval of the board of chosen freeholders of the county affected, provided, however, that such compensation shall be not less than $5,000.00 per annum. The compensation of such office employees shall be recommended by the county board and approved by the board of chosen freeholders. All persons now employed by the board in the competitive class of civil service and such other employees now performing assigned duties shall hold such employment in the competitive class of civil service.

Amended by L.1948, c. 438, p. 1697, s. 5; L.1957, c. 83, p. 159, s. 1; L.1960, c. 43, p. 176, s. 1; L.1960, c. 164, p. 704, s. 1; L.1961, c. 59, p. 549, s. 1; L.1965, c. 166, s. 1.



Section 19:6-18 - Nomination For Member Of County Board; Certification, Appointment, Term.

19:6-18 Nomination for member of county board; certification, appointment, term.

19:6-18. During the 30-day period immediately preceding February 15 in each year, the chairman and vice-chairlady of each county committee and the State committeeman and State committeewoman of each of such two political parties, respectively shall meet and jointly, in writing, nominate one person residing in the county of such county committee chairman, duly qualified, for member of the county board in and for such county.

If more than two members are elected to the State committee of any party from a county, the State committeeman and State committeewoman who shall participate in the process of nomination shall be those holding full votes who received the greatest number of votes in their respective elections for members of the State committee.

If nomination be so made, the said county committee chairman shall certify the nomination so made to the State chairman and to the Governor, and the Governor shall commission such appointees, who shall be members of opposite parties, on or before March 1. If nomination be not so made on account of a tie vote in the said meeting of the county committee chairman, county committee vice-chairlady, State committeeman and State committeewoman, in respect to such nomination, the said county committee chairman shall certify the fact of such a tie vote to the State chairman, who shall have the deciding vote and who shall certify, in writing, to the Governor, the nomination made by his deciding vote. Appointees to county boards of election pursuant to this section shall continue in office for 2 years from March 1 next after their appointment.

The first appointment having been made pursuant to law for terms of 1 and 2 years, respectively, the members subsequently appointed each year shall fill the offices of the appointees whose terms expire in that year.

amended 1955, c.243, s.1; 1968, c.84; 1978, c.15, s.2; 2005, c.136, s.8; 2007, c.61, s.4; 2011, c.134, s.8.



Section 19:6-19 - Filling Vacancies

19:6-19. Filling vacancies
If a vacancy arises in any county board from any cause other than expiration of the term, the secretary of the county board, within 5 days thereafter, shall in writing notify the Governor, the appropriate county committee chairman, county committee vice-chairlady, State chairman, State committeeman and State committeewoman of such vacancy, and within the same time notify the Governor in writing the date on which such notice was received by the county committee chairman. If the secretary fails to so notify, any member of the county board may make such notifications. Within 10 days after receipt of notice by such county committee chairman, the county committee chairman, county committee vice-chairlady, State chairman, State committeeman and State committeewoman shall jointly nominate a successor, and any such nomination shall be made and certified in the same manner as provided in section 19:6-18 of the Revised Statutes, and the person so nominated shall thereupon be commissioned by the Governor. All appointments to fill vacancies shall be for the unexpired term only.

Amended by L.1955, c. 243, p. 920, s. 2; L.1956, c. 167, p. 660, s. 1.



Section 19:6-20 - Appointments By Governor In Absence Of Nomination

19:6-20. Appointments by Governor in absence of nomination
If any nomination is not made and certified in writing to the Governor within the time specified, the Governor shall make such appointments of his own selection from the citizens of the county in which such failure occurs.

Amended by L.1955, c. 243, p. 920, s. 3.



Section 19:6-21 - Board Office; Equipment; Supplies

19:6-21. Board office; equipment; supplies
The county boards shall be provided by the board of chosen freeholders of the respective counties with a suitable office or offices, furniture and such other equipment as the county boards deem necessary. The county board in counties of the first class shall have power to purchase office equipment, furniture, furnishings, books, stationery, materials, supplies and other articles or equipment necessary in the judgment of the board, to carry out the provisions of this Title, and the board of chosen freeholders of the respective counties shall pay for the same, including the expenses of the board and the clerk thereof, upon certification of the county board. Nothing in subtitle two of the Title Municipalities and Counties (paras. 40:16-1 et seq.) shall in anywise be construed to affect, restrict or abridge the powers herein conferred on the county boards.

Amended by L.1951, c. 10, p. 36, s. 1.



Section 19:6-21.1 - Preparation Of Annual Budget Request By County Board Of Elections.

19:6-21.1 Preparation of annual budget request by county board of elections.
11.A county board of elections shall prepare the annual budget request for the office of county board of elections pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.11.



Section 19:6-22 - Organization Of County Board Of Elections.

19:6-22 Organization of county board of elections.

19:6-22. a. (1) The county boards shall, at 10 a.m., on the second Tuesday in March, or on such other day as they may agree on within the first 15 days in March in each year, meet at the courthouse, or other place as provided for, in their respective counties, and, subject to the provisions of paragraph (2) of this subsection, organize by electing one of their number to be chairman and one to be secretary; but the chairman and secretary shall not be members of the same political party.

(2)In case of failure to elect a chairman after three ballots or viva voce votes, the member having the greatest seniority on the board shall be the chairman thereof, except that if the member having the greatest seniority on the board so chooses, that member shall instead be secretary of the board; in the event that that senior member so chooses to become secretary, no election shall be held to choose a secretary of the board, the board shall elect one of its members who is not of the same political party as the secretary to be the chairman of the board, and in the case of a failure again to elect a chairman after three ballots or viva voce votes, the person among those members having the greatest seniority on the board shall be the chairman thereof.

In any case of failure to elect a chairman, if two or more members of the board who are eligible to become chairman have greatest and equal seniority on the board, then the board shall, not later than the fifth day following the organization meeting, notify the Governor of an inability to fill the position of chairman either by election or on the basis of seniority, including in that notice a certification of the names of those senior members of the board. In addition, if the position of secretary has not otherwise been filled under the foregoing provisions of this paragraph, the board shall defer for the time being the election of a secretary. Not later than the fifth day following receipt of the notice, the Governor shall designate one of those senior members to be chairman of the board and certify that designation to the board. If the position of secretary was not filled at the initial meeting of the county board to organize, then not later than the fifth day following receipt of that certification, the board shall reconvene at the call of the chairman so designated and shall elect a secretary of the board.

In case of failure to elect a secretary after three ballots or viva voce votes, the member of the board having the greatest seniority shall be secretary of the board, except that if that member has become chairman because of election to that position or because of designation as a result of the failure to elect a chairman, the member with the next greatest seniority shall be secretary. In no case, however, shall the chairman and secretary be members of the same political party.

Seniority for the purposes of this section shall be determined by the total amount of time that a person has served as a member of the board, beginning from the date that that person took the oath of office as a member.

b.The boards shall have power in their discretion to hold their meetings for any purpose, except organization, in any part of their respective counties. Meetings may be called by either the chairman or the secretary of the board, or at the request of any two members.

amended 1948, c.2, s.8; 1973, c.179; 1996, c.90; 2005, c.136, s.9; 2007, c.61, s.5; 2011, c.134, s.9.



Section 19:6-23 - Oath Of Office Of Members; Power To Administer Oaths

19:6-23. Oath of office of members; power to administer oaths
Each member of the county board shall, before entering upon the performance of his duties, take and subscribe an oath or affirmation, in writing, before the clerk of the county for which he is appointed, faithfully and impartially to discharge all his duties as such officer, to the best of his skill and ability. Such oath or affirmation shall be forthwith recorded in the office of the county clerk, and after so qualifying any member of such board may at any meeting thereof administer any oath or affirmation required or permitted to be taken by this title.



Section 19:6-24 - Powers And Duties Of Board Delegated To Clerk

19:6-24. Powers and duties of board delegated to clerk
Wherever under the provisions of this Title any powers or duties are given or conferred upon the county boards in counties of the first class, the county board may, if it so determines, authorize or direct the clerk thereof, if there is a clerk, to perform such duties and exercise such powers under its supervision or in its absence.

The clerk of the county board in counties of the first class, if there is a clerk, shall have full power and authority in the conduct of the business and clerical affairs of the office of the county board, shall conduct the same in an impartial manner, and shall exercise full authority and direction over the employees in the office.

Amended by L.1961, c. 59, p. 550, s. 2.



Section 19:6-25 - Sitting On General Election Days Required.

19:6-25 Sitting on general election days required.

19:6-25. The county boards in each of the counties shall sit on the day of the general election at the office of the county boards between the hours of 5:00 A.M. and midnight.

Amended 2001, c.245, s.2.



Section 19:6-26 - County Boards Of Elections As; Clerk

19:6-26. County boards of elections as; clerk
For the purposes of this title, the county board in each county shall be and act as a board of county canvassers for such county. The clerk of the county shall be the clerk of the board.



Section 19:6-27 - Board Of State Canvassers

19:6-27. Board of State Canvassers
19:6-27. The Board of State Canvassers shall consist of five persons, including the chairman, who shall be the Governor of this State. In the absence of the Governor, the Secretary of State shall serve as the chairman of the board and in the absence of the Secretary of State, the Assistant Secretary of State shall serve as the chairman of the board. The remaining members of the board shall consist of four members of the Legislature appointed by the Governor. No more than two of the legislators shall be from the same political party. When the Governor is serving as chairman of the board, the Secretary of State shall be the clerk of the board. When the Secretary of State is serving as chairman of the board, the Assistant Secretary of State shall be the clerk of the board. When the Assistant Secretary of State is serving as chairman of the board, that person shall designate another person to be clerk of the board and shall administer to that person the oath prescribed in R.S. 19:21-4. The board shall meet at such times and places as the chairman thereof shall determine pursuant to the provisions of R.S. 19:21-1.

Amended by L. 1987, c.338,s.1.



Section 19:6-28 - Proceedings Open And Public

19:6-28. Proceedings open and public
All the proceedings of the district boards, county boards, boards of county canvassers and board of state canvassers shall be open and public.



Section 19:6-29 - Majority Necessary For Decisions; Dissents

19:6-29. Majority necessary for decisions; dissents
A decision of the major part of the members thereof, who shall be present at a meeting, shall be deemed to be the decision of such board. If any member shall dissent from a decision of the board, and shall desire to protect himself against any consequences which may result from such decision, he shall state his dissent in writing, and deliver the same in the case of the state board of canvassers to the secretary of state and in all other cases to the clerk of the county, who shall file the same in his office.



Section 19:6-30 - Maintenance Of Order, Powers

19:6-30. Maintenance of order, powers
19:6-30. The district board in each election district, the county board, and the clerk thereof, the board of county canvassers and the board of State canvassers and the Superior Court shall, respectively, possess full power and authority to direct the police on duty to maintain regularity and order, and to enforce obedience to their lawful commands during their sessions respectively.

If a person shall refuse to obey the lawful command of any such board, or by disorderly conduct in its hearing or presence shall interrupt or disturb its proceedings, it may by an order in writing, signed by its chairman and attested by its clerk, commit the person so offending to the common jail of the county in which the board shall have met, for a period not exceeding three days. Such order shall be executed by any sheriff or constable to whom it shall be delivered; or if a sheriff or constable shall not be present or shall refuse to act, by any other person deputed by the board in writing, and the keeper of such jail shall receive the person so committed, and safely keep him for such time as shall be provided in the commitment.

Amended 1953, c.19,s.11; 1991,c.91,s.241.



Section 19:7-1 - Appointment Of Challengers

19:7-1. Appointment of challengers
19:7-1. a. The chairman of the county committee of any political party that has duly nominated any candidate for public office to be voted for at an election by all the voters within the county or any political division thereof greater than a single municipality, or where the election is within and for a single municipality only, or any subdivision thereof, then the chairman of the municipal committee of the political party making such nomination within and for such single municipality, or subdivision thereof, may appoint two challengers for each election district in the chairman's county or municipality, as the case may be.

b.The chairman of the county committee of each political party may also: (1) appoint two challengers to serve and exercise the powers of challengers, in each election district in the county at any primary election; and (2) appoint additional challengers for any election equal in number to the number of municipalities in the county and such challengers may exercise their powers, as provided for in R.S.19:7-5, at the polling place of any election district in the county during the time an election occurs therein.

Amended 1999,c.232,s.27.



Section 19:7-2 - Appointment Of Challengers.

19:7-2 Appointment of challengers.

19:7-2. A candidate who has filed a petition for an office to be voted for at the primary election, and a candidate for an office whose name may appear upon the ballot to be used in any election, may also act as a challenger as herein provided and may likewise appoint 2 challengers for each district in which he is to be voted for; but only 2 challengers shall be allowed for each election district to represent all the candidates nominated in and by the same original petition. The appointment of the challengers shall be in writing under the hand of the person or persons making same and shall specify the names and residences of the challengers and the election districts for which they are severally appointed. Whenever a public question shall appear on the ballot to be voted upon by the voters of an election district and application has been made by the proponents or opponents of such public question for the appointment of challengers, the county board may in its discretion appoint 2 challengers each to represent such proponents or opponents. Such challengers shall be in addition to those provided for in section 19:7-1 of this Title.

amended 1956, c.66, s.1; 2005, c.136, s.10; 2011, c.134, s.10.



Section 19:7-3 - Filing Of Appointment, Application For Challengers

19:7-3. Filing of appointment, application for challengers
19:7-3. The appointment of or application for challengers shall be filed with the county board not later than the second Tuesday preceding any election. No person shall be appointed a challenger under this Title who is not a registered voter in the county in which the district is located in which such person is appointed to serve, and no appointed challenger shall serve in any district other than that to which appointed except for challengers appointed by the chairman of a county committee, pursuant to paragraph 2 of subsection b. of R.S.19:7-1.

Amended 1956, c.66, s.2; 1999, c.232, s.28.



Section 19:7-4 - Permits Issued To Challengers, Revocation

19:7-4. Permits issued to challengers, revocation
19:7-4. The county board shall thereupon issue, under the hands of its members, to the persons named in such appointment papers, or application, permits for them to act as challengers for their respective parties or candidates or for or against a public question at the election district or election districts specified, as the case may be. Such permits shall be filed by the persons named therein with the district board or district boards named therein, as evidence of their authority to be present in the polling place, and they may be issued and revoked and others issued in their stead at any time up to and including the day of election. When a permit shall be revoked, the permit in the place thereof shall be issued upon the nomination of the same person or officer upon whose nomination the original permit was issued.

A challenger appointed pursuant to paragraph 2 of subsection b. of R.S.19:7-1 shall be issued a county-wide permit that is to be presented to any district board within the county as evidence of the challenger's authority to be present at the polling place during an election. Upon leaving the polling place, such a challenger must reclaim the permit from the district board to gain entry to any other polling place in the county during the election.

Amended 1956, c.66, s.3; 1999, c.232, s.29.



Section 19:7-5 - Powers

19:7-5. Powers
Such challengers shall be the authorized challengers for their respective political parties and candidates or for the proponents or opponents of a public question. They shall have the power to challenge the right to vote therein of any person claiming such right and shall have power to ask all necessary questions to determine this right. They may be present while the votes cast at any election are being counted, hear and see the ballots counted and shall have the right and power to challenge the counting or rejecting of any ballot or any part of a ballot.

Amended by L.1956, c. 66, p. 152, s. 4.



Section 19:7-6 - Badge

19:7-6. Badge
Every such challenger shall at any election wear a badge, to be furnished by the county board, which shall show to any person the political party or candidate or group of candidates or the side for whom or for which the challenger is acting.

Amended by L.1956, c. 66, p. 153, s. 5.



Section 19:7-6.1 - Limitation On Number Of Challengers Present In Polling Place

19:7-6.1. Limitation on number of challengers present in polling place
1. Unless express permission be given by the district board, not more than one challenger appointed for a party, candidate, or on a public question, shall be present at any one time in any polling place while serving and exercising the powers of a challenger and during the hours when the polls are open for voting. If the district board shall in any case give permission for more than one challenger so appointed to be present at any one time in any polling place, it shall on the same grounds and on request permit a like number to be present on behalf of any opposing party, or on behalf of any other candidate for the same office, or on the other side of any public question.

The provisions of this section shall not apply to any challengers appointed by the chairman of a county committee, pursuant to paragraph 2 of subsection b. of R.S.19:7-1, except that no more than one such challenger shall be present at any time in a polling place while serving and exercising his or her power as a challenger during the hours when the polling place is open for voting.

L.1960,c.82,s.1; amended 1999, c.232, s.30.



Section 19:8-1 - Location

19:8-1. Location
For the purpose of this title a polling place or room shall be within a building wherein a district board is directed as hereinafter provided to meet for the purpose of registering voters or conducting elections.



Section 19:8-2 - Suggested List Of Available Places, Selection.

19:8-2 Suggested list of available places, selection.

19:8-2. The clerk of every municipality, on or before April 1 shall certify to the county board of every county wherein such municipality is located a suggested list of places in the municipality suitable for polling places. The county board shall select the polling places for the election districts in the municipalities of the county for all elections in the municipalities thereof, including all commission government elections in the county. The county boards shall not be obliged to select the polling places so suggested by the municipal clerks, but may choose others where they may deem it expedient. Preference in locations shall be given to schools and public buildings where space shall be made available by the authorities in charge, upon request, if same can be done without detrimental interruption of school or the usual public services thereof, and for which the authority in charge shall be reimbursed, by agreement, for expenses of light, janitorial and other attending services arising from such use. Each polling place selected shall be accessible to individuals with disabilities and the elderly. A polling place shall be considered accessible if it is in compliance with the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s. 12101 et seq.). In no case shall the authorities in charge of a public school or other public building deny the request of the county board for the use, as a polling place, of any building they own or lease.

Where the county board shall fail to agree as to the selection of the polling place or places for any election district, within five days of an election, the county clerk shall select and designate the polling place or places in any such election district.

The county board may select a polling place other than a schoolhouse or public building outside of the district but such polling place shall not be located more than 1,000 feet distant from the boundary line of the district. The Secretary of State may, however, permit a polling place to be more than 1,000 feet distant from the boundary line of the district if there is no suitable polling place accessible to individuals with disabilities and the elderly within the district or 1,000 feet distant from the boundary line of the district.

Whenever possible, the county board shall contact the managers or owners of commercial or private buildings that the board deems suitable to use as polling places, and are in or near an election district lacking an accessible polling place, to determine whether a portion of such a building may be used as a polling place on the day of an election. Reimbursement for the use of a portion of such a building shall be the same as provided by this section for schools and public buildings.

Neither the owner nor operator of a facility designated as a polling place by the county board is permitted or authorized to relocate the polling place room in the building without the express prior approval of the board.

amended 1938, c.280; 1946, c.11, ss.5,17 (1946, c.11, ss.5,17; repealed 1948, c.2, s.32); 1948, c.2, s.9; 1959, c.116; 1965, c.4, s.7; 1989, c.292; 2005, c.136, s.11; 2005, c.146, s.1; 2007, c.61, s.6; 2011, c.134, s.11.



Section 19:8-3 - Schoolhouses And Public Buildings; Other Locations; Certification Of Expenses.

19:8-3 Schoolhouses and public buildings; other locations; certification of expenses.

19:8-3. The county board may select the schoolhouse or schoolhouses, public building or public buildings as the polling places in any municipality in the county whether or not such schoolhouses or public buildings are located within the election district for which the polling place is established; and shall designate the rooms or places, entrances and exits to be used in the schoolhouses or public buildings.

The county board may select a polling place other than a schoolhouse or public building for an election district, when the location of the election district and of the schoolhouses and public buildings in the municipality in which the election district is located is such that inconvenience would be caused the voters of such election district by locating the polling place thereof in a schoolhouse or public building. In the selection of a polling place other than a schoolhouse or public building for an election district, consideration shall be given to the use of buildings accessible to individuals with disabilities and the elderly.

The county board shall determine and certify to the board of chosen freeholders the amount to be paid the several boards of education or municipalities, as the case may be, for expenses in connection with the use of schoolhouses or public buildings for election purposes; not to exceed in any case the amount paid for polling places in private premises.

Amended 1977, c.326; 2005, c.146, s.2.



Section 19:8-3.1 - Accessibility Of Polling Places.

19:8-3.1 Accessibility of polling places.

1.Each polling place selected by the county board of elections for use in any election shall be accessible to individuals with disabilities and the elderly unless:

a.the Attorney General determines that a state of emergency exists that would otherwise interfere with the efficient administration of that election; or

b.the Attorney General grants a temporary waiver based upon a determination that all potential polling places have been surveyed and no accessible polling place is available, nor is the municipality able to make one temporarily accessible in or near the election district involved. Temporary waivers shall be granted no more than twice for any polling place following the effective date of P.L.2005, c.146, and each waiver shall be granted for no more than one year. Before the expiration of the waiver, the board shall formulate a plan to establish an accessible location for the polling place in or near the election district. A copy of the waiver and the plan shall be filed with the Voting Accessibility Advisory Committee, established pursuant to section 11 of P.L.1991, c.429 (C.19:8-3.7).

L.1991,c.429,s.1; amended 2005, c.146, s.3.



Section 19:8-3.2 - Inaccessible Polling Place; Alternate Place, Mail-in Ballot.

19:8-3.2 Inaccessible polling place; alternate place, mail-in ballot.

2.The Secretary of State shall establish, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to ensure that in any election a voter who is elderly or has a disability and is assigned to an inaccessible polling place will, upon advance request of that voter, either be permitted to vote at the alternative, accessible polling place nearest to that voter's residence which has a common ballot or be provided with a mail-in ballot, pursuant to section 3 of P.L.2009, c.79 (C.19:63-3), as an alternative means of casting a ballot on the day of the election.

L.1991, c.429, s.2; amended 2005, c.146, s.4; 2009, c.79, s.29.



Section 19:8-3.3 - Polling Places, Compliance With Federal Ada.

19:8-3.3 Polling places, compliance with federal ADA.

3.The Attorney General shall be responsible for ensuring that each polling place is in compliance with the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s. 12101 et seq.) and shall exercise oversight authority over the county boards of elections to ensure that each polling place is in compliance with that federal act.

L.1991,c.429,s.3; amended 2005, c.146, s.5.



Section 19:8-3.4 - Report Of Inaccessible Polling Places, Ada Guidelines.

19:8-3.4 Report of inaccessible polling places, ADA guidelines.

4.No later than May 15 of every other year, beginning with May 15 next following the enactment of P.L.2005, c.146, each Voting Accessibility Advisory Committee, established pursuant to section 11 of P.L.1991, c.429 (C.19:8-3.7) shall report to the Secretary of State and the county board of elections, on the form provided by the Secretary of State, a list of all polling places in the county, specifying any found inaccessible. The committee shall indicate the reasons for inaccessibility, according to guidelines established in the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s. 12101 et seq.), and shall consult with the county board of elections to determine the efforts made pursuant to P.L.1991, c.429 (C.19:8-3.1 et al.) to locate alternative polling places or the actions needed to make the existing facilities accessible. Each county board of elections shall notify the Secretary of State and the committee of any changes in polling place locations before the next general election, including any changes required due to the alteration of district boundaries.

L.1991, c.429, s.4; amended 2005, c.136, s.12; 2005, c.146, s.6; 2007, c.61, s.7; 2011, c.134, s.12.



Section 19:8-3.5 - Review And Compliance.

19:8-3.5 Review and compliance.

5.No later than July 1st of each year, beginning with July 1 next following the enactment of P.L.2005, c.146, the Attorney General shall review the reports of the Voting Accessibility Advisory Committee and shall ensure that every possible effort has been made to comply with the provisions of this act, as amended .

L.1991,c.429,s.5; amended 2005, c.146, s.7.



Section 19:8-3.6 - Report To Federal Authorities

19:8-3.6. Report to federal authorities
6. No later than December 31st of each even-numbered year, the Secretary of State shall report to the Federal Election Commission, in the manner required by the commission, the number of accessible and inaccessible polling places in the State on the date of the preceding general election, and the reasons for the inaccessibility.

L.1991,c.429,s.6 ; per s.18, expired January 1, 1995.



Section 19:8-3.7 - Voting Accessibility Advisory Committee In Each County.

19:8-3.7 Voting Accessibility Advisory Committee in each county.

11. a. The county executive in each county in which that office is established, or the governing body of the county in any other county, shall establish a Voting Accessibility Advisory Committee, which shall consist of at least seven and not more than 11 members as follows:

(1)The four members of the county board of elections; and

(2)Three or more public members, to be appointed by the county executive or county governing body as follows:

(a)A representative of the county executive or a member of the county governing body, as appropriate;

(b)At least one individual with a disability;

(c)At least one individual trained in the provisions of the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s. 12101 et seq.); and

(d)If the county executive or governing body so elects, any other person deemed able by the executive or governing body to be of assistance.

b.In order to accurately evaluate the accessibility of all polling locations, the Voting Accessibility Advisory Committee shall undertake a physical inspection of each polling place in the county. A committee member who has a disability should participate in any such inspection. The results shall be used in completing the list of any polling places found inaccessible, pursuant to section 4 of P.L.1991, c.429 (C.19:8-3.4).

c.The committee shall receive notice of complaints filed from its county with the Division of Elections in the Department of Law and Public Safety pursuant to section 6 of P.L.2004, c.88 (C.19:61-6) that concern the accessibility of polling places to individuals with disabilities and the elderly.

L.1991,c.429,s.11; amended 2005, c.146, s.8.



Section 19:8-3.8 - "Polling Place Accessibility Fund"; Use.

19:8-3.8 "Polling Place Accessibility Fund"; use.

10. a. There shall be established in the Department of Law and Public Safety a non-lapsing fund to be known as the "Polling Place Accessibility Fund," hereinafter referred to as the fund, to be held separate from all other funds of the State. The money in the fund shall be derived from funds provided by the federal government to improve accessibility to polling places pursuant to section 261 of the federal "Help America Vote Act of 2002," Pub.L.107-252 (42 U.S.C. s. 15421 et seq.), appropriations by the Legislature, any funds donated to the State and designated for purposes prescribed by subsection b. of this section and such other sources as the Legislature shall designate. All earnings received from the investment or deposit of moneys in the fund shall be credited to the fund.

b.The money in the fund shall be made available by the Attorney General as grants to the county boards of elections for the purpose of ensuring polling place compliance with the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s. 12101 et seq.), as provided for by P.L.1991, c.429 (C.19:8-3.1 et seq.), as amended and supplemented.

c.All grants from the fund shall be awarded pursuant to rules and regulations promulgated by the Attorney General. All monetary awards shall be granted at the discretion of the Attorney General, subject to available moneys in the fund.

L.2005,c.146,s.10.



Section 19:8-4 - Certification Of List Of Polling Places.

19:8-4 Certification of list of polling places.

19:8-4. The county board before May 15 of each year shall certify a list of polling places so selected to the sheriff and to the clerk of the county and to the superintendent of elections of the county if any there be and to each municipal clerk in the county.

amended 1938, c.281; 1946, c.11, ss.6,17(1946, c.11, ss.6,17; repealed 1948, c.2, s.32); 1948, c.2, s.10; 1965, c.4, s.8; 2005, c.136, s.13; 2007, c.61, s.8; 2011, c.134, s.13.



Section 19:8-5 - Display Of American Flag

19:8-5. Display of American flag
An American flag, approximately 3 feet by 5 feet in size, shall be displayed at the outside entrance of each polling place in this State by the district boards during the hours when the boards are in session; except that, when more than one polling place is located in the same building the prominent display of one such flag at the outside entrance used in common to reach more than one polling place shall constitute compliance with the provisions of this section. Such flag shall be furnished by the clerk of the county and delivered to the municipal clerks for distribution.

Amended by L.1964, c. 46, s. 1.



Section 19:8-5.1 - Sign Identifying Polling Place, Hours.

19:8-5.1 Sign identifying polling place, hours.

1. For seven days before the day of any election, each county board of elections may cause to be displayed a sign outside of each polling place identifying it as such, and identifying the date and hours of polling.

L.2005,c.151,s.1.



Section 19:8-6 - Proper Equipment And Voter Instructions At Polling Places

19:8-6. Proper equipment and voter instructions at polling places
19:8-6. The county boards in counties of the first class and the municipal clerks in counties other than counties of the first class shall purchase or lease and furnish the proper equipment of polling places, to enable the district boards to carry out the duties imposed upon them by this title. The equipment shall consist of tables, chairs, lights, booths and all other things necessary for the performance of such duties, and shall be ready for use by the district boards in ample time to enable them to perform their duties. Also to be included, for conspicuous display at each polling place on the days of any election during each year, shall be the voting and registration instructions provided by the county board of elections.

The clerks of the several municipalities shall keep in repair, store and deliver the polling booths, ballot boxes and other equipment in time for use by the district boards at the cost and expense of the municipality.

In case of any election to be held in and for a municipality only, the duties imposed upon the county boards in counties of the first class regarding the equipment of polling places shall devolve upon the clerk of the municipality wherein the election is to be held. Any equipment in possession of the county board may be used in a municipal election upon requisition.

Amended 1991,c.429,s.7.



Section 19:8-7 - Booths; Size; Doors Or Curtains; Shelf

19:8-7. Booths; size; doors or curtains; shelf
The booths shall be sufficiently large to enable the voter to conveniently prepare his ballot as provided for and shall have swinging doors or curtains so arranged that some part of the person of the voters standing in the booths may be seen from the outside thereof when the door or curtains are closed.

Each booth shall contain a counter or shelf suitably placed to enable voters to place their ballots thereon while preparing the same for voting.



Section 19:8-8 - Number Of Booths

19:8-8. Number of booths
In municipalities having permanent registration the number of booths in each election district shall not be less than one for every one hundred persons registered in such district at the last preceding general election and not less than three booths shall be provided in any polling place.

In municipalities not having permanent registration the number of booths in each election district shall not be less than one for every one hundred and fifty persons registered in the district at the last preceding general election and not less than four booths shall be provided in any polling place.

The booths shall be provided and delivered to each polling place by the municipal clerk in time to be used at any election.



Section 19:8-9 - Location Of Booths

19:8-9. Location of booths
The booths shall be erected within the polling room or place and so arranged that all the officers conducting the election can see whether more than one person enters or is in any booth at the same time.



Section 19:8-10 - Location Of Ballot Boxes In Polling Places

19:8-10. Location of ballot boxes in polling places
The ballot boxes at every polling place shall be within the polling room or place, and so placed that the voter shall be able to deliver his ballot to the election officers after emerging from the booth before leaving the room or place within which the booths and ballot boxes are placed.



Section 19:8-11 - By Whom Provided And Repaired

19:8-11. By whom provided and repaired
The county board in counties of the first class and the board of chosen freeholders in counties other than counties of the first class shall provide sufficient ballot boxes for use in the polling places of each election district within the county; and the clerks of the several municipalities shall keep in repair and store the ballot boxes at the cost and expense of the municipality.



Section 19:8-12 - Size And Construction Of Boxes

19:8-12. Size and construction of boxes
The boxes shall be at least one foot in depth, width, and length, measuring the same on the exterior thereof, and shall be constructed with wooden or metal tops and bottoms and wooden or metal frames and glass or metal sides.

Each box shall be provided with a door at least six inches square on the top of the box, which shall be secured by not less than three locks, no two keys of which shall be alike, and shall have an aperture measuring at least three inches by one-half inch and not more than six inches long by one inch wide for the reception of the ballots, and a device which will close said aperture when the election is over or when the box is not in use, which device shall be so constructed that it cannot be operated without first opening the door of the box. The box shall have no stamping or marking devices.



Section 19:9-1 - "Election Supplies" Defined

19:9-1. "Election supplies" defined
As used in this title the term "election supplies" shall be deemed to mean such blank books, blank forms, pamphlets and things other than ballots and equipment as may be necessary to enable the provisions of this title to be carried out properly.



Section 19:9-2 - Preparation Of Information And Election Supplies.

19:9-2 Preparation of information and election supplies.

19:9-2. The Director of the Division of Elections shall prepare and distribute on or before April 1 in each year prior to the primary election for the general election and the general election such information as may be needed relative to election procedures for the ensuing year.

The county board of elections shall prepare and distribute on or before April 1 in each year, registration and voting instructions printed in at least 14-point type for conspicuous display at each polling place at any election.

All other books, ballots, envelopes and other blank forms which the county clerk is required to furnish under any other section of this Title, stationery and supplies for the primary election for the general election, the primary election for delegates and alternates to national conventions and the general election, shall be furnished, prepared and distributed by the clerks of the various counties; except that all books, blank forms, stationery and supplies, articles and equipment which may be deemed necessary to be furnished, used or issued by the county board or superintendent shall be furnished, used or issued, prepared and distributed by such county board or superintendent, as the case may be.

The county board shall furnish and deliver to the county clerk, the municipal clerks and the district boards in municipalities having more than one election district: a map or description of the district lines of their respective election districts, together with the street and house numbers where possible in such election districts and a list or map of all of the polling places within the county to assist any voter in identifying the correct location of the polling place at which the voter should vote if that voter erroneously reports to the municipal clerk or the wrong polling place.

Nothing in subtitle 2 of the Title, Municipalities and Counties (R.S.40:16-1 et seq.), shall in any way be construed to affect, restrict, or abridge the powers conferred on the county clerks, county boards or superintendents by this Title.

amended 1946, c.11, ss.7,17 (1946, c.11, ss.7,17; repealed 1948, c.2, s.32); 1947, c.168, s.2; 1948, c.2, s.11; 1953, c.19, s.12; 1965, c.4, s.9; 1966, c.19, s.4; 1967, c.7, s.3; 1967, c.26, s.3; 1968, c.292, s.3; 1991, c.429, s.8; 1999, c.232, s.1; 2005, c.136, s.14; 2007, c.61, s.9; 2011, c.134, s.14.



Section 19:9-3 - Distribution Of Supplies By Secretary Of State

19:9-3. Distribution of supplies by secretary of state
Where such supplies to be prepared and distributed by the secretary of state shall be required in any county or municipality thereof he shall deliver same to the county clerk on or before the time herein set forth and take a receipt for the same, which receipt shall indicate the time when the supplies were delivered by the secretary of state and the time when they were received by the clerk of the county. The secretary of state shall file such receipt in his office for at least a year.



Section 19:9-4 - Distribution Of Supplies By County Clerks

19:9-4. Distribution of supplies by county clerks
Where such supplies prepared either by the secretary of state or the county clerk shall be required in a municipality the county clerk shall deliver the same to a member of the district board at his office, or in any other way that he sees fit, on or before the time they are so required and take a receipt for the same, which receipt shall indicate the time when the supplies were delivered by the county clerk and the time when they were received by such member. The county clerk shall file such receipt in his office for at least one year.



Section 19:9-5 - Distribution Of Supplies By Municipal Clerks

19:9-5. Distribution of supplies by municipal clerks
Where supplies are delivered by the county clerk or the county board to the municipal clerk for distribution, the municipal clerk shall deliver the same at his office, or in any other way that he sees fit, to a member of the district board and take a proper receipt therefor and file the same in his office.



Section 19:10-1 - Custodial Officer To Preserve Two Years

19:10-1. Custodial officer to preserve two years
All petitions of nomination, affidavits attached thereto, acceptances, objections thereto and determinations of officers or courts relative to such objections and all other documents relating to elections not otherwise provided for, shall be preserved by the officer with whom they have been filed for two years from any election at which the candidates named therein are to be voted for.



Section 19:11-1 - Day For Filing Documents Or Performing Official Duties Falling On Sunday Or Legal Holiday

19:11-1. Day for filing documents or performing official duties falling on Sunday or legal holiday
Should the day for the filing of any petition, declination, resignation, instrument in writing or other paper or document required to be filed in any office under the provisions of this title, or for the performance of any duty required by this title by any person, candidate or official, fall upon the first day of the week, commonly called Sunday, or any legal holiday, such filing or performance of duty shall be effected upon the next following business day.



Section 19:12-1 - Certification As To Creation Of Political Party.

19:12-1 Certification as to creation of political party.

19:12-1. The Secretary of State shall within thirty days after the completion of the canvass by the board of State canvassers, certify to each county clerk and county board the fact that at the next preceding general election held for the election of all of the members of the General Assembly ten per centum (10%) of the total vote cast in the State for members of the General Assembly had been cast for candidates having the same designation, thereby creating, within the meaning of this Title, a political party, to be known and recognized as such under the same designation as used by the candidates for whom the required number of votes were cast.

The Secretary of State shall also not later than the 67th day preceding the primary election for the general election in every year in which electors of President and Vice-President of the United States, a representative of the United States Senate, members of the House of Representatives, a Governor, a Lieutenant Governor, or Senator, or member or members of the General Assembly for any county, or any of them, are to be elected or any public question is to be submitted to the voters of the entire State, direct and cause to be delivered to the clerk of the county and the county board wherein any such election is to be held, a notice stating that such officer or officers are to be elected and that such public question is to be submitted to the voters of the entire State at the ensuing general election.

R.S. 19:12-1 amended 1946, c.11, ss.8,17 (1946, c.11, ss.8,17; repealed 1948, c.2, s.32); 1948, c.2, s.12; 2005, c.136, s.15; 2009, c.66, s.2; 2011, c.37, s.39; 2011, c.134, s.15.



Section 19:12-3 - County Clerk, Forwarding Of Notice Of Creation Of Political Party To Municipal Clerks.

19:12-3 County clerk, forwarding of notice of creation of political party to municipal clerks.

19:12-3. The clerk of each county shall immediately upon the receipt of the certificate from the Secretary of State setting forth that a political party has been created, forward a certified copy of such certificate to each municipal clerk of his county.

He shall also, not later than the 57th day preceding the primary election for the general election in every year, cause a copy of the notice received from the Secretary of State of the officer or officers to be elected at the ensuing general election, certified under his hand to be true and correct, to be delivered to the clerk of each municipality in the county.

amended 1946, c.11, ss.10,17; (1946, c.11, ss.10,17; repealed 1948, c.2, s.32); 1948, c.2, s.14; 2005, c.136, s.16; 2011, c.37, s.40; 2011, c.134, s.16.



Section 19:12-5 - Notice That Officers Will Be Chosen At General Election.

19:12-5 Notice that officers will be chosen at general election.

19:12-5. The clerk of every county shall, not later than the 57th day preceding the primary election for the general election, immediately preceding the expiration of the term of office of all other officers who are voted for by the voters of the entire county or of more than one municipality within the county, direct and cause to be delivered to the clerk of each municipality and the county board in counties of the first class, a notice that such officer or officers, as the case may be, will be chosen at the ensuing general election.

amended 1946, c.11, ss.11,17; (1946, c.11, ss.11,17; repealed 1948, c.2, s.32); 1948, c.2, s.15; 2005, c.136, s.17; 2011, c.37, s.41; 2011, c.134, s.17.



Section 19:12-6 - Statement Designating Public Offices To Be Filled At Election.

19:12-6 Statement designating public offices to be filled at election.

19:12-6. All municipal clerks, not later than the 57th day preceding the primary election for the general election, shall make and certify under their hands and seals of office and forward to the clerk of the county in which the municipality is located a statement designating the public offices to be filled at such election, and the number of persons to be voted for each office. In counties of the first class such statement shall also be forwarded to the county board.

amended 1946, c.11, ss.12,17; (1946, c.11, ss.12,17; repealed 1948, c.2, s.32); 1948, c.2, s.16; 2005, c.136, s.18; 2011, c.37, s.42; 2011, c.134, s.18.



Section 19:12-7 - Publication Of Notice Of Elections.

19:12-7 Publication of notice of elections.

19:12-7. a. The county board in each county shall cause to be published in a newspaper or newspapers which, singly or in combination, are of general circulation throughout the county, a notice containing the information specified in subsection b. hereof, except for such of the contents as may be omitted pursuant to subsection c. or d. hereof. Such notice shall be published once during the 30 days next preceding the day fixed for the closing of the registration books for the primary election, once during the calendar week next preceding the week in which the primary election for the general election is held, once during the 30 days next preceding the day fixed for the closing of the registration books for the general election, and once during the calendar week next preceding the week in which the general election is held.

b.Such notice shall set forth:

(1)For the primary election for the general election:

(a)That a primary election for making nominations for the general election, for the selection of members of the county committees of each political party, and in each presidential year for the selection of delegates and alternates to national conventions of political parties, will be held on the day and between the hours and at the places provided for by or pursuant to this Title.

(b)The place or places at which and hours during which a person may register, the procedure for the transfer of registration, and the date on which the books are closed for registration or transfer of registration.

(c)The several State, county, municipal and party offices or positions to be filled, or for which nominations are to be made, at such primary election.

(d)The existence of registration and voting aids, including: (i) the availability of registration and voting instructions at places of registration as provided under R.S.19:31-6; and (ii), if available, the accessibility of voter information to the deaf by means of a telecommunications device.

(e)The availability of assistance to a person unable to vote due to blindness, disability or inability to read or write.

(f)In the case of the notice published during the calendar week next preceding the week in which the primary election is held, that a voter who, prior to the election, shall have moved within the same county without (i) filing, on or before the 21st day preceding the election, a notice of change of residence with the commissioner of registration of the county or the municipal clerk of the municipality in which the voter resides on the day of the election, (ii) returning the confirmation notice sent to the voter by the commissioner of registration of the county, if such a notice has been sent to the voter, or (iii) otherwise notifying the commissioner of registration of the voter's change of address within the county shall be permitted to correct the voter's registration and to vote in the primary election by provisional ballot at the polling place of the district in which the voter resides on the day of the election. The notice shall further provide that the voter may contact the county commissioner of registration or municipal clerk to determine the proper polling place location for the voter.

(2)For the general election:

(a)That a general election will be held on the day and between the hours and at the places provided for by or pursuant to this Title and, where applicable, shall include annual school elections held on that date.

(b)The place or places at which and hours during which a person may register, the procedure for transfer of registration, and the date on which the books are closed for registration or transfer of registration.

(c)The several State, county and municipal offices, and where applicable, school board offices to be filled, notice of any school district propositions to be submitted to the people and, except as provided in R.S.19:14-33 of this Title as to publication of notice of any Statewide proposition directed by the Legislature to be submitted to the people, the State, county and municipal public questions to be voted upon at such general election.

(d)The existence of registration and voting aids, including: (i) the availability of registration and voting instructions at places of registration as provided under R.S.19:31-6; and (ii) the accessibility of voter information to the deaf by means of a telecommunications device.

(e)The availability of assistance to a person unable to vote due to blindness, disability or inability to read or write.

(f)In the case of the notice published during the calendar week next preceding the week in which the general election is held, that a voter who, prior to the election, shall have moved within the same county without (i) filing, on or before the 21st day preceding the election, a notice of change of residence with the commissioner of registration of the county or the municipal clerk of the municipality in which the voter resides on the day of the election, (ii) returning the confirmation notice sent to the voter by the commissioner of registration of the county, if such a notice has been sent to the voter, or (iii) otherwise notifying the commissioner of registration of the voter's change of address within the county shall be permitted to correct the voter's registration and to vote in the general election by provisional ballot at the polling place of the district in which the voter resides on the day of the election. The notice shall further provide that the voter may contact the county commissioner of registration or municipal clerk to determine the proper polling place location for the voter.

(3)For a school election:

(a)The day, time and place thereof,

(b)The offices, if any, to be filled at the election,

(c)The substance of any public question to be submitted to the voters thereat,

(d)That a voter who, prior to the election, shall have moved within the same county without (i) filing, on or before the 21st day preceding the election, a notice of change of residence with the commissioner of registration of the county or the municipal clerk of the municipality in which the voter resides on the day of the election, (ii) returning the confirmation notice sent to the voter by the commissioner of registration of the county, if such a notice has been sent to the voter, or (iii) otherwise notifying the commissioner of registration of the voter's change of address within the county shall be permitted to correct the voter's registration and to vote in the school election by provisional ballot at the polling place of the district in which the voter resides on the day of the election,

(e)That if the voter has any questions as to where to vote on the day of the election, the voter may contact the county commissioner of registration or municipal clerk to determine the proper polling place location for the voter; and

(f)Such other information as may be required by law.

c.If such publication is made in more than one newspaper, it shall not be necessary to duplicate in the notice published in each such newspaper all the information required under this section, so long as:

(1)The municipal officers or party positions to be filled, or nominations made, or municipal public questions to be voted upon by the voters of any municipality, shall be set forth in at least one newspaper having general circulation in such municipality;

(2)All offices to be filled, or nominations made therefor, or public questions to be voted upon, by the voters of the entire State or of the entire county shall be set forth in a newspaper or newspapers which, singly or in combination, have general circulation throughout the county;

(3)Information relating to nominations and elections in each Legislative District comprised in whole or part in the county, shall be published in at least a newspaper or newspapers which singly or in combination, have general circulation in every municipality of the county which is comprised in such legislative district.

d.Such part or parts of the original notices as published which pertain to day of registration or primary election which has occurred shall be eliminated from such notice in succeeding insertions.

e.(Deleted by amendment, P.L.1999, c.232.)

f.The cost of publishing the notices required by this section shall be paid by the respective counties, unless otherwise provided for by law.

g.Notices required to be published or posted pursuant to this section shall set forth a general description of the contents of the voter information notice provided for in section 1 of P.L.2005, c.149 (C.19:12-7.1), how the notice may be viewed or obtained prior to the day of an election, and that the notice will be posted in each polling place on the day of an election.

amended 1945, c.184; 1962, c.26; 1975, c.289; 1991, c.429, s.9; 1995, c.278, s.16; 1999, c.232, s.2; 2005, c.136, s.19; 2005, c.139, s.4; 2005, c.149, s.2; 2011, c.134, s.19; 2011, c.202, s.25.



Section 19:12-7.1 - Posting Of Voter Information Notice By County Board Of Elections; Content And Form.

19:12-7.1 Posting of voter information notice by county board of elections; content and form.

1. a. A county board of elections shall have posted a voter information notice, which shall be referred to as a voter's bill of rights, in a conspicuous location in each polling place before the opening of the polls on the day of any election.

The notice shall contain:

the date of the election and the hours during which polling places will be open;

a statement that sample ballots are available at the polling place for review by the voter;

instruction for the use of the voting machine in that polling place and an explanation of what instructions for voting are available at the polling place for the voter;

instruction for a voter who is voting for the first time;

instruction for a voter who is required to provide identification pursuant to the federal "Help America Vote Act of 2002" and R.S.19:15-17 prior to casting a vote;

instruction on how to cast a vote if the voter cannot be present at a polling place on the day of the election;

an explanation of the right of the voter to vote in privacy, regardless of the voter's physical abilities;

an explanation of the right of the voter to a provisional ballot, including in the event that a mail-in ballot has been applied for and not received or not transmitted to the county board of elections before the day of any election, and the other circumstances under which a voter has a right to a provisional ballot;

an explanation of the right of the voter to receive a replacement ballot for a ballot that has been spoiled, destroyed, lost or never received;

an explanation of the right of the voter to ask for and receive assistance in voting;

an explanation of the right of the voter to take a reasonable amount of time in casting a vote on a voting machine;

an explanation of the right of the voter to bring written material into the polling place for the voter's personal use in casting a vote;

instruction on how to contact the appropriate officials if a voter's right to vote or right to otherwise participate in the electoral process has been challenged or violated;

general information on federal and State laws that prohibit acts of fraud or misrepresentation and the penalties for those acts; and

such other statement, instruction or explanation the Secretary of State may deem appropriate to ensure the full and knowledgeable participation of the voter in the process.

The requirement to post this notice in each polling place shall not replace, supersede or void any other requirement set forth in law for the posting of information in each polling place apart from the voter information notice.

b.The Secretary of State shall prescribe the form and specific content of the voter information notice, which may be comprised of more than one page. If the notice is comprised of more than one page, each page shall be posted separately. For an election district in which the primary language of 10 percent or more of the registered voters is a language other than English, the Secretary of State shall prescribe an official version of the voter information notice in that other language or languages for use in that election district. The notice shall be posted in English and in the other language or languages in the polling places in each such district. The alternate language shall be determined based on information from the latest federal decennial census.

c.A county board of elections may modify or supplement the voter information notice used in a county or municipality to provide additional information specific to that county or a municipality in that county, provided, however, that any such modification or supplementation shall be submitted to the Secretary of State for prior approval.

d.The voter information notice shall be printed on each sample ballot, to the extent practicable, or if not practicable, information on how to view or obtain a copy of the voter information notice shall be printed on each sample ballot.

e.The voter information notice, including one modified or supplemented pursuant to subsection c. of this section, shall be made accessible on the official Internet site of the State by the Secretary of State and each county board of elections shall ensure that the official Internet site of the county contains a link to that notice.

f.The provisions of this section shall not give rise to a legal cause of action.

g.The State shall be liable for the costs incurred by local government entities for compliance with this section, and they shall be reimbursed for those costs, upon application, by the State Treasurer.

L.2005, c.149, s.1; amended 2009, c.79, s.30.



Section 19:12-8 - Contents Of Notice

19:12-8. Contents of notice
The notice required by section 19:12-7 of this Title shall include the address of each polling place and the place and telephone number and times at which a voter may make inquiry as to the location of the polling place in the district in which he resides.

Amended by L.1969, c. 162, s. 1, eff. Sept. 9, 1969.



Section 19:12-9 - Publication Of Certain Election Procedures Required

19:12-9. Publication of certain election procedures required
8. a. The county board in each county shall cause to be published in a daily newspaper of general circulation throughout the county, a notice containing the information specified in subsection b. hereof. This notice shall be published once on the seventh day preceding the day fixed for a municipal, primary, general or special election and once on the day preceding the day fixed for a primary, general or special election,

b. At the top of the notice the words "Public Notice to All Registered Voters of (insert appropriate name) County" shall be printed in at least 30-point bold-faced capital type. Next underneath, the words "You are hereby advised of the following procedure to be used for the (insert appropriate date and type of election) election:" shall be printed in at least 12-point bold-faced type.

The body of the notice shall be printed in at least 10-point bold-faced type and shall set forth:



(1) that any person attempting to vote may be challenged by a duly authorized challenger for a political party or a candidate or on a public question, or by a member of the district board of elections, because the voter's name appears on a challenge list prepared by the superintendent of elections of the county or because the challenger or board member has good cause to believe that the voter is not entitled to vote;

(2) that members of the district board and all duly authorized challengers are prohibited from challenging, delaying or preventing the right to vote of any person because of that person's race, color, national origin, expected manner of casting a vote or residence in a particular ward, housing complex or section of a municipality or county;

(3) the means by which any person who is challenged because that person's name appears on a challenge list prepared by the superintendent of elections of the county may seek to establish the person's right to vote, as provided in R.S.19:32-18;

(4) the means by which any person whose name does not appear on a challenge list prepared by the superintendent of elections of the county but who is challenged by a duly authorized challenger or by a member of the district board of elections may seek to establish the person's right to vote, as provided in section 2 of P.L.1991, c.249 (C.19:15-18.1);

(5) that any challenger who succeeds in denying a voter the right to vote must sign an affidavit stating the reason why the voter is not entitled to vote and must furnish a copy of the affidavit to the challenged voter, as provided in section 3 of P.L.1991, c.249 (C.19:15-18.2);

(6) the legal remedy which any person whose name does not appear on a challenge list prepared by the superintendent but who is challenged by a duly authorized challenger or by a member of the district board of elections and denied the right to vote may use to seek permission to vote, as provided in section 6 of P.L.1991, c.249 (C.19:15-18.3);

(7) that forms to register complaints about the conduct of an election shall be available at each polling place in the county; and (8) the names of the chairman, secretary, clerk and members of the county board of elections and a telephone number at which they may be reached for more information.

c. In counties in which the primary language of 10% or more of the registered voters is Spanish, two notices containing the information in subsection b. of this section shall appear side-by-side, one in English and one in Spanish. The notices shall be identical in size, content and type face.

d. The cost of publishing the notices required by this section shall be paid by the respective counties.

L.1991,c.249,s.8.



Section 19:12-10 - Public Notice Of Dates Relevant To Elections And Voters; Internet Sites.

19:12-10 Public notice of dates relevant to elections and voters; internet sites.

4. a. Subject to guidelines established by the Attorney General, each county board of elections shall provide public notice, at appropriate times during the year, of certain dates relevant to elections and voters, including but not limited to the dates of each election and the deadlines for voter registration or application for civilian or military absentee ballots. Such notices may be made by card, poster, newspaper, newsletter, pamphlet, radio, television, Internet or by any other means deemed appropriate by the board. The provisions of this subsection are in addition to any other provision for public notice required by law.

b.Each county board of elections and the Division of Elections in the Department of Law and Public Safety shall maintain an official Internet site containing information helpful for voters, including a link to the voter's bill of rights established by law and posted on the official Internet site of the State. The Internet site of the Division of Elections that contains such information shall include links to the Internet site of each county board and the Internet site of each county board shall contain a link to the part of the division's site containing information helpful to voters.

c.The Attorney General shall review the official Internet site of each county board of elections to ensure that the information provided thereon is consistent with the information provided on the official Internet site of the Division of Elections.

L.2005,c.151,s.4.



Section 19:13-1 - Direct Petition And Primary Election

19:13-1. Direct petition and primary election
Candidates for all public offices to be voted for at the general election in this state or in any political division thereof, except electors of president and vice president of the United States nominated by the political parties at state conventions, shall be nominated directly by petition as hereinafter provided, or at the primary for the general election held pursuant to this title.



Section 19:13-2 - State Convention; Presidential And Vice Presidential Electors

19:13-2. State convention; presidential and vice presidential electors
In presidential years the state conventions shall severally nominate for their respective parties such number of candidates for electors of president and vice president of the United States as this state shall be entitled to elect or appoint.



Section 19:13-3 - To Whom Petition Addressed

19:13-3. To whom petition addressed
Direct nomination by petition for the general election shall be as follows: Petitions naming candidates for office to be filled by voters of the entire State, or of any congressional district, or of any political division greater than a single county, shall be addressed to the Secretary of State; petitions nominating candidates for election to the Senate or General Assembly shall be addressed to the Secretary of State; petitions naming candidates to be voted for by all the voters of a single county, or more than a single political division thereof, and all other petitions naming candidates to be voted for at the general election, shall be addressed to the clerks of the respective counties wherein the officers nominated are to be voted for.

Amended by L.1967, c. 22, s. 1, eff. March 23, 1967.



Section 19:13-4 - Contents Of Petition

19:13-4. Contents of petition
19:13-4. Such petition shall set forth the names, places of residence and post-office addresses of the candidates for the offices to be filled, the title of the office for which each candidate is named, that the petitioners are legally qualified to vote for such candidates and pledge themselves to support and vote for the persons named in such petition and that they have not signed any other petition of nomination for the primary or for the general election for such office.

In the case of a petition or petitions nominating electors of president and vice president of the United States, the names of the candidates for president and vice president for whom such electors are to vote may be included in the petition or petitions, but the petition or petitions shall not include the names of any candidates for president or vice president who have been nominated at a convention of a political party, as defined by this title.

The petition shall also state in not more than three words the designation of the party or principles which the candidates therein named represent, but such designation shall not contain the designation name, derivative, or any part thereof as a noun or an adjective of any political party entitled to participate in the primary election.

The petition shall also include the request that the names of the candidates and their designations of party or principles be printed upon the ballots to be used at the ensuing general election.

No such petition shall undertake to nominate any candidate who has accepted the nomination for the primary for such position.

Each petition shall be arranged to contain double spacing between the signature lines of the petition, so that each signer thereof is afforded sufficient space to provide his or her printed name, address and signature.

Any form of a petition of nomination, other than petitions for federal office, which is provided to candidates by the Secretary of State, the county clerk, or the municipal clerk shall contain the following notice: "Notice: All candidates are required by law to comply with the provisions of the 'New Jersey Campaign Contributions and Expenditures Reporting Act.' For further information, please call (insert phone number of the Election Law Enforcement Commission)."

Amended 1983,c.579,s.1; 1984,c.12,s.1; 1994,c.77,s.5.



Section 19:13-5 - Signatures To Petition; Number.

19:13-5 Signatures to petition; number.

19:13-5. The petition shall be signed by legally qualified voters of this State residing within the district or political division in and for which the officer or officers nominated are to be elected, equal in number to at least two per centum (2%) of the entire vote cast for members of the General Assembly at the last preceding general election, held for the election of all of the members of the General Assembly, in the State, county, district or other political division in and for which the nominations are made; except that when the nomination is for an office to be filled by the voters of the entire State eight hundred signatures in the aggregate for each candidate nominated in the petition shall be sufficient; and except that no more than one hundred signatures shall be required to any petition for any officers to be elected save only such as are to be voted for by the voters of the State at large.

In case of a first general election to be held in a newly established election district, county, city or other political division, the number of fifty signatures to a petition shall be sufficient to nominate a candidate to be voted for only in such election district, county, city or other political division.

A candidate shall be permitted to sign or circulate, or both sign and circulate, the petition required to nominate that candidate for elective public office.

amended 1948, c.438, s.6; 2010, c.68, s.1.



Section 19:13-6 - Signing Of Petition; Addresses

19:13-6. Signing of petition; addresses
Every voter signing a petition shall add to his signature his place of residence, post-office address and street number, if any. Such voter may sign one petition for each officer and no more, but all the names need not be signed to one petition.



Section 19:13-7 - Certification Of Petition.

19:13-7 Certification of petition.

19:13-7. Before any petition shall be filed as hereinafter provided, the person who circulates the petition, or a candidate who signs or circulates, or both signs and circulates, such a petition, shall make oath by affidavit before a duly qualified officer that the petition is made in good faith, that the affiant personally circulated the petition and saw all the signatures made thereto and verily believes that the signers are duly qualified voters. The person who circulates the petition shall not be required to be a registered voter, but shall be voter eligible, which means at least 18 years of age, a resident of this State, a citizen of the United States, and not otherwise disqualified under the New Jersey Constitution.


amended 1973, c.135; 2010, c.68, s.2; 2014, c.83, s.1.



Section 19:13-8 - Candidate Nominated By Petition, Conditions For Acceptance Of Nomination.

19:13-8 Candidate nominated by petition, conditions for acceptance of nomination.

19:13-8. A candidate nominated for an office in a petition shall manifest his acceptance of such nomination by a written acceptance thereof, signed by his hand, upon or annexed to such petition, to which shall be annexed the oath of allegiance prescribed in section 41:1-1 of the Revised Statutes duly taken and subscribed by him before an officer authorized to take oaths in this State, or if the same person be named for the same office in more than one petition, annexed to one of such petitions. Such acceptance shall certify that the candidate is a resident of and a legal voter in the jurisdiction of the office for which the nomination is made. No candidate so named shall sign such acceptance if he has signed an acceptance for the primary nomination or any other petition of nomination under this chapter for such office. In addition, no candidate named in a petition for the office of member of the House of Representatives shall sign an acceptance if the candidate has signed an acceptance for the primary nomination or any other petition of nomination for the office of member of the House of Representatives in another congressional district in the same calendar year.

Each candidate filing an acceptance of nomination for election to the office of Governor or the office of member of the Senate or General Assembly shall annex to such petitions a statement signed by the candidate that he or she:

a.has not been convicted of any offense graded by Title 2C of the New Jersey Statutes as a crime of the first, second, third or fourth degree, or any offense in any other jurisdiction which, if committed in this State, would constitute such a crime; or

b.has been so convicted, in which case, the candidate shall disclose on the statement the crime for which convicted, the date and place of the conviction and the penalties imposed for the conviction. Such a candidate may, as an alternative, submit with the statement a copy of an official document that provides such information. If the candidate has been convicted of more than one criminal offense, such information about each conviction shall be provided. Records expunged pursuant to chapter 52 of Title 2C of the New Jersey Statutes shall not be subject to disclosure.

If the same person is nominated for the same office in more than one petition, the statement shall be annexed to one of such petitions.

Amended 1949, c.24, s.2; 1998, c.147, s.1; 2004, c.26, s.1.



Section 19:13-8.1 - Petitions Filed After Deadline; Ineligible Candidates.

19:13-8.1 Petitions filed after deadline; ineligible candidates.
7.No petition for direct nomination, including a petition filed pursuant to R.S. 19:13-19, which, for any reason, is filed after the deadline established in R.S. 19:13-9 shall nominate to any elective public office a candidate who unsuccessfully sought the nomination of a political party to that office in the primary election held in the same calendar year and no unsuccessful primary candidate shall sign an acceptance of such a petition for direct nomination.

L. 1998, c. 147, s. 7.



Section 19:13-9 - Filing Of Petitions, Time.

19:13-9 Filing of petitions, time.

19:13-9. All such petitions and acceptances thereof shall be filed with the officer or officers to whom they are addressed before 4:00 p.m. of the day of the holding of the primary election for the general election in this Title provided. All petitions when filed shall be open under proper regulations for public inspection.

Notwithstanding the above provision, all petitions and acceptances thereof nominating electors of candidates for President and Vice President of the United States, which candidates have not been nominated at a convention of a political party as defined by this Title, shall be filed with the Secretary of State before 4:00 p.m. of the 99th day preceding the general election in this Title provided. All petitions when filed shall be opened under proper regulations for public inspection.

The officer or officers shall transmit to the Election Law Enforcement Commission the names of all candidates, other than candidates for federal office, nominated by petition and any other information required by the commission in the form and manner prescribed by the commission and shall notify the commission immediately upon the withdrawal of a petition of nomination.

Amended 1948, c.2, s.17; 1956, c.53, s.1; 1983, c.579, s.2; 1984, c.12, s.2; 1985, c.92, s.7; 1989, c.70, s.1; 1998, c.147, s.2.



Section 19:13-10 - Objection To Petition

19:13-10. Objection to petition
Every petition of nomination in apparent conformity with the provisions of this Title shall be deemed to be valid, unless objection thereto be duly made in writing and filed with the officer with whom the original petition was filed not later than the fourth day after the last day for filing of petitions. If such objection is made, notice thereof signed by such officer shall forthwith be mailed to the candidate who may be affected thereby, addressed to him at his place of residence as given in the petition of nomination.

Amended by L. 1985, c. 92, s. 8, eff. March 26, 1985.



Section 19:13-11 - Determination Of Validity Of Objections.

19:13-11 Determination of validity of objections.

19:13-11. The officer with whom the original petition was filed shall in the first instance pass upon the validity of such objection in a summary way unless an order shall be made in the matter by a court of competent jurisdiction and for this purpose such officer shall have power to subpoena witnesses and take testimony or depositions. He shall file his determination in writing in his office on or before the ninth day after the last day for the filing of petitions, which determination shall be open for public inspection.

In the case of petitions nominating electors of candidates for President and Vice President of the United States, which candidates have not been nominated at a convention of a political party as defined by this Title, the Secretary of State shall file his or her determination in writing in his or her office on or before the 93rd day before the general election, which determination shall be open for public inspection.

amended 1942, c.50, s.1; 1948, c.2, s.18; 1985, c.92, s.9; 1989, c.70, s.2; 1998, c.147, s.3; 2011, c.37, s.1.



Section 19:13-12 - Judicial Hearing.

19:13-12 Judicial hearing.

19:13-12. Any judge of the Superior Court, in the case of candidates to be voted for by the electors of the entire State or of more than one county thereof, and in all other cases a judge of the Superior Court assigned to the county in which any petition of nomination shall be filed, on the application or complaint, duly verified, of any candidate, which application or complaint shall be made on or before the twelfth day after the last day for the filing of petitions, setting forth any invasion or threatened invasion of his rights under the petition of nomination filed with the Secretary of State or with any county clerk, shall hear such application or complaint in a summary way and make such order thereon as will protect and enforce the rights of such candidates, which order or determination shall be filed within three days after the filing of the application or complaint.

Notwithstanding the above provision, in the case of a nomination petition or petitions for electors of candidates for President and Vice President of the United States, which candidates have not been nominated at a convention of a political party as defined by this Title, any judge of the Superior Court, on the application or complaint, duly verified, of any candidate, which application or complaint shall be made at least 95 days before the general election, setting forth any invasion or threatened invasion of his or her rights under the petition of nomination filed with the Secretary of State, shall hear such application or complaint in a summary way and make such order thereon as will protect and enforce the rights of such candidates, which order or determination shall be filed within three days after the filing of the application or complaint.

Amended 1942, c.50, s.1a; 1953, c.19, s.14; 1985, c.92, s.10; 1989, c.70, s.3; 1998, c.147, s.4.



Section 19:13-13 - Amendment Of Petitions; Time.

19:13-13 Amendment of petitions; time.

19:13-13. A candidate whose petition of nomination, or any affidavit or affidavits thereto, is defective may cause such petition, or the affidavit or affidavits thereto, to be amended in matters of substance or of form as may be necessary, but not to add signatures, or such amendment or amendments may be made by filing a new or substitute petition, or affidavit or affidavits, and the same when so amended shall be of the same effect as if originally filed in such amended form; but every amendment shall be made on or before the third day after the last day for the filing of petitions. This provision shall be liberally construed to protect the interest of candidates.

Notwithstanding the above provision, in the case of nomination petitions for electors for candidates for President and Vice President of the United States, which candidates have not been nominated at a convention of a political party as defined by this Title, every statutorily authorized amendment shall be made on or before the 93rd day before the general election.

amended 1948, c.2, s.19; 1985, c.92, s.11; 1989, c.70, s.4; 1998, c.147, s.5; 2011, c.37, s.2.



Section 19:13-14 - Procedure; Highest Aggregate Of Votes To Determine Party Candidates

19:13-14. Procedure; highest aggregate of votes to determine party candidates
The nomination of candidates for the general election by means of the primary election shall be carried out in the manner hereinafter provided, and in such election the person having in the aggregate the highest number of votes shall be the candidate of his respective party for the office to be filled. In case more than one person is to be elected to the same or similar office, the persons having the highest number of votes to the extent of the number of offices to be filled shall be the candidates of their respective parties for such offices.



Section 19:13-14.1 - Primary Candidate For Municipal Office May Not Serve As Other Political Party Candidate In General Election.

19:13-14.1 Primary candidate for municipal office may not serve as other political party candidate in general election.

3.A person whose name appears on the ballot at a primary election for the general election as a candidate for nomination by a political party for any municipal office shall not be eligible to serve as the candidate of any other political party for that office in that municipality at the general election following that primary.

L.1990,c.57,s.3; amended 2005, c.136, s.20.



Section 19:13-15 - Presidential And Vice Presidential Electors; Certificate Of Nomination, Acceptance.

19:13-15 Presidential and vice presidential electors; certificate of nomination, acceptance.

19:13-15. In presidential years the State committee of a political party shall meet at the call of its chairman, within 1 week following the closing of the party's national convention, for the purpose of nominating candidates for electors of President and Vice-President of the United States and shall certify such nomination in a written or printed or partly written and partly printed certificate of nomination.

The certificate of nomination shall contain the name of each person nominated, his residence and post-office address, the office for which he is named, and shall also contain in not more than 3 words the designation of the party the nominating body represents. The names of the candidates for President and Vice-President for whom such electors are to vote may be included in the certificate. The State committee may also appoint a committee to whom shall be delegated the power to fill vacancies occurring prior to the election of the electors, howsoever caused, and the names and addresses of such committee shall be included in the certificate.

The certificate shall be signed by the State chairman who shall make oath before an officer authorized to administer the same that he is the State chairman of the political party and that the certificate and statements therein contained are true to the best of his knowledge and belief. A certificate that such oath has been taken shall be made and signed by the officer administering the same and indorsed upon or attached to the certificate of nomination. Inclosed upon or attached to the certificate shall be statements in writing that the persons named therein accept such nominations and the oath of allegiance prescribed in section 41:1-1 of the Revised Statutes duly taken and subscribed by each or all of them before an officer or officers authorized to take oaths in this State.

The certificate of nomination and the acceptance thereof shall be filed with the Secretary of State not later than 1 week after the nomination of such electors of President and Vice-President of the United States.

The procedure for all objections to the certificates of nomination, the determination of the validity of such objections, the correction of defective certificates, and the presentation of such certificates and any documents attached thereto, shall be the same as herein provided for direct petitions of nominations.

Amended 1944, c.157; 1949, c.24, ss.3,12; 1968, c.87, s.1; 2007, c.334, s.2.



Section 19:13-16 - Declined Nomination.

19:13-16 Declined nomination.

19:13-16. When a person nominated as herein provided by direct petition or State convention for election to public office at the general election shall, at least 70 days before the day of the general election, in a writing signed by him and duly acknowledged, notify the officer with whom the original petition or certificate of nomination was filed that he declines the nomination, the nomination shall be void.

amended 1942, c.50, s.2; 1985, c.92, s.12; 2013, c.172, s.4.



Section 19:13-17 - Notice Of Declination To Signers Of Petition Or Committees To Fill Vacancies

19:13-17. Notice of declination to signers of petition or committees to fill vacancies
The officer to whom the notification of declination is given shall forthwith, by mail or otherwise, inform at least 5 of the persons who signed the original petition that such nomination has been declined; except that in the case of the nomination of electors of President and Vice-President of the United States by the State committee of a political party he shall inform the committee appointed by the State committee to fill vacancies, or if there be no such committee, the chairman of the State committee.

Amended by L.1968, c. 87, s. 2; eff. June 21, 1968.



Section 19:13-18 - In General

19:13-18. In general
When a person so declines his nomination, or if a petition or certificate of nomination, or if any nomination, be insufficient or inoperative, or if a nominee shall die, or for any reason vacate his nomination, the vacancy so occasioned may be filled in the manner outlined in the succeeding sections.



Section 19:13-19 - Nomination Of Successor.

19:13-19 Nomination of successor.

19:13-19. If the candidate vacating the nomination was nominated directly by petition his successor shall be nominated in the same manner by direct petition, which new petition of nomination must be filed with the Secretary of State or county clerk, as the case may require, not later than 64 days before the day of election whereat such candidate is to be voted for.

amended 1942, c.50, s.3; 1985, c.92, s.13; 2011, c.37, s.3.



Section 19:13-20 - Vacancy Procedure.

19:13-20 Vacancy procedure.

19:13-20. In the event of a vacancy, howsoever caused, among candidates nominated at a primary election for the general election, which vacancy shall occur not later than the 56th day before the general election, or in the event of inability to select a candidate because of a tie vote at such primary, a candidate shall be selected in the following manner:

a. (1) In the case of an office to be filled by the voters of the entire State, the candidate shall be selected by the State committee of the political party wherein such vacancy has occurred.

(2)In the case of an office to be filled by the voters of a single and entire county, the candidate shall be selected by the county committee in such county of the political party wherein such vacancy has occurred.

(3)In the case of an office to be filled by the voters of a portion of the State comprising all or part of two or more counties, the candidate shall be selected by those members of the county committees of the party wherein the vacancy has occurred who represent those portions of the respective counties which are comprised in the district from which the candidate is to be elected.

(4)In the case of an office to be filled by the voters of a portion of a single county, the candidate shall be selected by those members of the county committee of the party wherein the vacancy has occurred who represent those portions of the county which are comprised in the district from which the candidate is to be elected.

At any meeting held for the selection of a candidate under this subsection, a majority of the persons eligible to vote thereat shall be required to be present for the conduct of any business, and no person shall be entitled to vote at that meeting who is appointed to the State committee or county committee after the seventh day preceding the date of the meeting.

Within 20 days after the meeting of each county committee that is held on the first Tuesday following the primary election at which committee members are elected, the municipal clerk shall certify to the county clerk an official list of the duly elected county committee members and an official list of the municipal committee chairs. The county party chairperson shall have a continuing duty to report to the county clerk any vacancies, resignations, and committee positions filled pursuant to R.S.19:5-2 or 19:5-3. A report of a resignation shall be accompanied by a notarized letter of resignation signed by the resigning committee member or, if the resigning committee member fails to provide such a letter, by a notarized letter stating that the resignation has occurred signed by the chair of the relevant municipal committee who shall also provide a copy thereof to the resigning member. Notice of vacancies in the membership of a county committee that are filled pursuant to R.S.19:5-2 or 19:5-3 shall be accompanied by a certificate of acceptance signed by the newly selected member. The official list of the county committee members and of the municipal committee chairs maintained by the county clerk shall be deemed to be a government record and only those county committee members listed thereon seven days prior to a selection to fill a vacancy and otherwise qualified to vote on the vacancy shall be entitled to vote on filling a vacancy pursuant to this section.

In addition, every person appointed to the county committee shall file with the county clerk a certificate of acceptance which shall be preserved by the county clerk as a government record.

In the case of a meeting held to select a candidate for other than a Statewide office, the chairperson of the meeting shall be chosen by majority vote of the persons present and entitled to vote thereat. The chairperson so chosen may propose rules to govern the determination of credentials and the procedures under which the meeting shall be conducted, and those rules shall be adopted upon a majority vote of the persons entitled to vote upon the selection. If a majority vote is not obtained for those rules, the delegates shall determine credentials and conduct the business of the meeting under such other rules as may be adopted by a majority vote. All contested votes taken at the selection meeting, as referenced in subsections a. and b. of this section, shall be by secret ballot in a location or manner that protects the anonymity of the person's vote.

b. (1) Whenever in accordance with subsection a. of this section members of two or more county committees are empowered to select a candidate to fill a vacancy, it shall be the responsibility of the chairpersons of said county committees, acting jointly not later in any case than the seventh day following the occurrence of the vacancy, to give notice to each of the members of their respective committees, as certified by the county clerk, who are so empowered of the date, time and place of the meeting at which the selection will be made, that meeting to be held at least one day following the date on which the notice is given.

(2)Whenever in accordance with the provisions of subsection a. of this section members of a county committee are empowered to select a candidate to fill a vacancy, it shall be the responsibility of the chairperson of such county committee, not later in any case than the seventh day following the occurrence of the vacancy, to give notice to each of the members of the committee, as certified by the county clerk, who are so empowered of the date, time and place of the meeting at which the selection will be made, that meeting to be held at least one day following the date on which the notice is given.

(3)A county committee chairperson or chairpersons who call a meeting pursuant to paragraph (1) or (2) of this subsection shall not be entitled to vote upon the selection of a candidate at such meeting unless he or she or they are so entitled pursuant to subsection a.

(4)Whenever in accordance with the provisions of subsection a. of this section the State committee of a political party is empowered to select a candidate to fill a vacancy, it shall be the responsibility of the chairperson of that State committee to give notice to each of the members of the committee of the date, time and place of the meeting at which the selection will be made, that meeting to be held at least one day following the date on which the notice is given.

c.Whenever a selection is to be made pursuant to this section to fill a vacancy resulting from inability to select a candidate because of a tie vote at a primary election for the general election, the selection shall be made from among those who have thus received the same number of votes at the primary.

d.A selection made pursuant to this section shall be made not later than the 54th day preceding the date of the general election, and a statement of such selection shall be filed with the Secretary of State or the appropriate county clerk, as the case may be, not later than that day, and in the following manner:

(1)A selection made by a State committee of a political party shall be certified to the Secretary of State by the State chairperson of the political party.

(2)A selection made by a county committee of a political party, or a portion of the members thereof, shall be certified to the county clerk of the county by the county chairperson of such political party; except that when such selection is of a candidate for the Senate or General Assembly or the United States House of Representatives the county chairperson shall certify the selection to the State chairperson of such political party, who shall certify the same to the Secretary of State.

(3)A selection made by members of two or more county committees of a political party acting jointly shall be certified by the chairpersons of said committees, acting jointly, to the State chairperson of such political party, who shall certify the same to the Secretary of State.

e.A statement filed pursuant to subsection d. of this section shall state the residence and post office address of the person so selected, and shall certify that the person so selected is qualified under the laws of this State to be a candidate for such office, and is a member of the political party filling the vacancy. Accompanying the statement, the person endorsed therein shall file a certificate stating that he or she is qualified under the laws of this State to be a candidate for the office mentioned in the statement, that he or she consents to stand as a candidate at the ensuing general election and that he or she is a member of the political party named in said statement, and further that he or she is not a member of, or identified with, any other political party or any political organization espousing the cause of candidates of any other political party, to which shall be annexed the oath of allegiance prescribed in R.S.41:1-1 duly taken and subscribed by him or her before an officer authorized to take oaths in this State. The person so selected shall be the candidate of the party for such office at the ensuing general election. Each candidate for the office of Governor or the office of member of the Senate or General Assembly filing a certification shall annex thereto a statement signed by the candidate that he or she:

(1)has not been convicted of any offense graded by Title 2C of the New Jersey Statutes as a crime of the first, second, third or fourth degree, or any offense in any other jurisdiction which, if committed in this State, would constitute such a crime; or

(2)has been so convicted, in which case, the candidate shall disclose on the statement the crime for which convicted, the date and place of the conviction and the penalties imposed for the conviction. Such a candidate may, as an alternative, submit with the statement a copy of an official document that provides such information. If the candidate has been convicted of more than one criminal offense, such information about each conviction shall be provided. Records expunged pursuant to chapter 52 of Title 2C of the New Jersey Statutes shall not be subject to disclosure.

amended 1942, c.50, s.4; 1945, c.263; 1948, c.261; 1949, c.24, ss.4,12; 1972, c.181, s.1; 1981, c.346, s.1; 1985, c.92, s.14; 1988, c.126, s.1; 2004, c.26, s.2; 2005, c.136, s.21; 2009, c.135, s.5; 2011, c.37, s.4.



Section 19:13-20.1 - Candidate Vacancy Not Filled

19:13-20.1. Candidate vacancy not filled
If there is no candidate on the primary election ballot of a political party for nomination for election to a public office in the general election and no write-in candidate for nomination for that office receives the minimum number of write-in votes necessary for nomination at a primary election pursuant to section 1 of P.L.1981, c.264 (C.19:14-2.1) and R.S.19:23-8, a vacancy shall not be deemed to exist and the provisions of R.S.19:13-20 shall not be applicable.

L.1990,c.56,s.1.



Section 19:13-21 - Candidate For Presidential Elector.

19:13-21 Candidate for Presidential elector.

19:13-21. If the nomination vacated is that of a candidate for elector of the President and Vice-President of the United States, the vacancy shall be filled by the committee to whom power shall have been delegated to fill vacancies if such there be, otherwise by the State committee of the political party which nominated the elector whose nomination is vacated. The chairman and secretary of the vacancy committee or State committee shall file with the Secretary of State on or before the 54th day prior to the general election a certificate of nomination for filling the vacancy. This certificate shall be made and filed in the same manner and form as heretofore provided for filling vacancies among candidates nominated at the primary and there shall be annexed thereto the oath of allegiance prescribed in section 41:1-1 of the Revised Statutes duly taken and subscribed by the person so nominated before an officer authorized to take oaths in this State.

amended 1942, c.50, s.5; 1949, c.24, ss.5,12; 1968, c.87, s.3; 1985, c.92, s.15; 2011, c.37, s.5.



Section 19:13-22 - Secretary Of State; Statement To County Clerks Of Nominations, Vacancies.

19:13-22 Secretary of State; statement to county clerks of nominations, vacancies.

19:13-22. a. The Secretary of State, not later than eighty-six days before any election whereat any candidates nominated in any direct petition or primary certificate of nomination or State convention certificate filed with him are to be voted for, shall make and certify, under his hand and seal of office, and forward to the clerks of the several counties of the State a statement of all such candidates for whom the voters within such county may be by law entitled to vote at such election. This statement, in addition to the names of the candidates for President and Vice-President of the United States, if any such have been included in any such certificate or petition filed with him, shall contain the names and residences of all other candidates, the offices for which they are respectively nominated, and the names of the parties by which or the political appellation under which they are respectively nominated. Candidates nominated directly by petition, without distinctive political appellation, shall be certified as independent candidates. Similar statements shall be made, certified and forwarded, when vacancies are filled subsequently, according to law.

b.The Secretary of State shall certify and forward the statement required by subsection a. of this section no later than the fourth Friday in June following a primary election for the candidates for the office of Governor for whom the voters may be by law entitled to vote at the next subsequent general election. The statement shall include the information required by subsection a. of this section. Candidates nominated directly by petition for the office of Governor, without distinctive political appellation, shall be certified as independent candidates at the same time as candidates nominated for the office of Governor at a primary election are certified by the Secretary of State. Similar statements shall be made, certified and forwarded, when vacancies are filled subsequently, according to law.

Amended 1942, c.50, s.6; 1948, c.2, s.20; 1977, c.431, s.2; 2009, c.66, s.33.



Section 19:13-23 - Secretary Of State To County Clerks Of Vacancy Nominations; Contents

19:13-23. Secretary of state to county clerks of vacancy nominations; contents
In the event of vacancies among the candidates whose petitions or certificate of nomination are on file with him, the Secretary of State in certifying the nominations of candidates to fill such vacancies to the various county clerks shall insert the name of the person who has been nominated as herein provided to fill the vacancy. In the event that he has already sent forward his certificate of nomination, as herein provided, he shall forthwith certify to the clerks of the proper counties the name and description of the person so nominated to fill a vacancy, the office he is nominated for, the party or political principle he represents, and the name of the person for whom such nominee is submitted.

Amended by L.1942, c. 50, p. 281, s. 6a.



Section 19:14-1 - Copy For Printer.

19:14-1 Copy for printer.

19:14-1. Every county clerk shall have ready for the printer on or before the 50th day prior to the general election a copy of the contents of official ballots as hereinafter required to be printed for use at such election. He shall also on or before that time place another copy of such contents on file in his office and keep the same open to public inspection until the sample ballots hereinafter provided to be printed shall have been distributed.

amended 1985, c.92, s.16; 2011, c.37, s.6.



Section 19:14-2 - Contents; Names Of Candidates; Public Questions

19:14-2. Contents; names of candidates; public questions
There shall be a single or blanket form of ballot, upon which shall be printed the names of all the candidates of every party or group of petitioners having candidates to be voted for at such election. The name of a candidate nominated at the primary who shall fail to accept his nomination, or file the oath of allegiance executed, in the manner herein provided shall not be printed on the ballot. The name of a candidate whose nomination has been vacated as hereinbefore provided shall not be printed on the ballot. The name of a candidate shall appear but once upon the ballot for the same office.

Except as to the requirements of section 19:14-15 of this Title as to State-wide propositions, any public question which is to be submitted to the people of the State, county or municipality at the general election, shall be printed in a separate space at the foot of the ballot with appropriate instructions to the voter.

Amended by L.1949, c. 24, p. 75, s. 6.



Section 19:14-2.1 - Inclusion On General Election Ballot Of Candidate With Votes In Primary By Irregular Ballot Or Write-in Vote; Requirements

19:14-2.1. Inclusion on general election ballot of candidate with votes in primary by irregular ballot or write-in vote; requirements
The name of a person for whom votes are cast by irregular ballot or by write-in vote in a primary election to nominate candidates for elective office shall not be included on the ballot at the general election unless he received a number of irregular ballots or write-in votes for that office at the primary election at least equal to the number of signatures required on a petition to place upon the primary election ballot the name of a candidate for that office, pursuant to R.S. 19:23-8.

L.1981, c. 264, s. 1, eff. Aug. 14, 1981.



Section 19:14-3 - Detachable Coupon; Printing Thereon

19:14-3. Detachable coupon; printing thereon
Each ballot shall have at the top a detachable coupon the width of the ballot above a perforated line not less than two inches from and parallel to the upper edge of the paper. These coupons shall be numbered consecutively from one to the number of ballots delivered to and received by the member or members of the district board for their respective election district.

Upon the coupon and above the perforated line shall be the words: "Ballot No. (number in figures)" as near the center of the coupon as may be practical, and below said number, and above perforated line shall be printed the following words: "To be torn off by the member of the board of registry and election in charge of the ballot box on election day." "Fold to this line."



Section 19:14-4 - Official General Election, School Election Ballot, Specification.

19:14-4 Official general election, school election ballot, specification.

19:14-4. In the center of the ballot immediately below the perforated line shall be printed in bold-faced type the words "Official general election ballot." Below these words and extending across the ballot shall appear the words: "Name of (municipality), ...................... ward, .................... school district (if applicable), ...................... election district, ...................... date of election, .................. John Doe, county clerk." The blank spaces shall be filled in with the name of the proper municipality, the ward and district numbers and the date of the election. For school elections the name of the school district and of the municipality or municipalities comprising the district shall also be indicated thereon. The name of the county clerk shall be a facsimile of his signature. Below the last stated words extending across the ballot and at the extreme left shall be printed the words "Instructions to the voter," and immediately to the right there shall be a bracket embracing the following instructions numbered consecutively:

(1)The only kind of a mark to be made on this ballot in voting shall be a cross x, plus + or check ?.

(2)To mark a cross x , plus +, check ? or when writing a name on this ballot use only ink or pencil.

(3)To vote for any candidates whose names are printed in any column, mark a cross x , plus + or check ? in the square at the left of the names of such candidates not in excess of the number to be elected to the office.

(4)To vote for any person whose name is not printed on this ballot, write or paste the name of such person under the proper title of office in the column designated personal choice and mark a cross x , plus + or check ? in the square to the left of the name so written or pasted.

(5)To vote upon any public question printed on this ballot if in favor thereof, mark a cross x , plus + or check ? in the square at the left of the word "Yes," and if opposed thereto, mark a cross x , plus + or check ? in the square at the left of the word "No."

(6)Do not mark this ballot in any other manner than above provided for and make no erasures. Should this ballot be wrongly marked, defaced, torn or any erasure made thereon or otherwise rendered unfit for use return it and obtain another. In presidential years, the following instructions shall be printed upon the general election ballot:

(7)To vote for all the electors of any party, mark a cross x , plus + or check ? in ink or pencil in the square at the left of the surnames of the candidates for president and vice-president for whom you desire to vote.

Below the above-stated instructions and information and, except when compliance with R.S.19:14-13 as to Statewide propositions otherwise requires, three inches below the perforated line and parallel to it, there shall be printed a six-point diagram rule extending across the ballot to within not less than a half inch to the right and left edges of the paper.

amended 1941, c.166, s.2; 1947, c.104, s.1; 1994, c.77, s.6; 1995, c.278, s.17; 2011, c.202, s.26.



Section 19:14-5 - Printing Body Of Ballot

19:14-5. Printing body of ballot
From each end of such six-point diagram rule there shall be printed a four-point diagram rule extending at right angles and from such six-point rule to within not less than a half inch of the lower edge of the paper. Between these four-point rules and parallel to them and beginning at the six-point rule there shall be printed eight-point diagram rules to divide the ballot into vertical columns.



Section 19:14-6 - Column Designations; Accompanying Instructions.

19:14-6 Column designations; accompanying instructions.

19:14-6. In each column, immediately below the six-point rule, shall be printed the proper word or words to designate the column, to be known as the "column designation."

In the columns at the extreme left shall be printed the name of each of the political parties which made nominations at the next preceding primary election every year, directly under which shall appear the words "to vote for any candidate whose name appears in the column below, mark a cross x, plus + or check in the square at the left of the name of such candidate. Do not vote for more candidates than are to be elected to any office." Such columns shall be three inches in width.

The column next to the right of such columns shall be designated "personal choice, "under which shall appear the words" in the blank column below, under the proper title of office, the voter may write or paste the name of any person for whom he desires to vote, whose name is not printed on this ballot, and shall mark a cross x, plus + or check in the square at the left of such name. Do not vote for more candidates than are to be elected to any office." There shall also be the same instructions regarding electors of president and vice-president which now appear at the head of all other columns. This column shall be four inches in width.

The remaining column or columns, as the case may be, shall each be designated "Nomination by Petition," under which shall be printed the words "to vote for any candidate whose name appears in the column below mark a cross x, plus + or check in the square at the left of the name of such candidate. Do not vote for more candidates than are to be elected to any office." These columns shall be four inches in width.

Below the column designations and accompanying instructions and not more than one and one-half inches below the six-point diagram rule and parallel thereto, shall be printed a six-point diagram rule extending across the entire ballot from one four point rule to the other.

amended 1947, c.104, s.2; 2005, c.136, s.22; 2011, c.134, s.20.



Section 19:14-7 - Printed Rulings On Ballot

19:14-7. Printed rulings on ballot
Below such six-point rule and parallel thereto, extending across the entire ballot from one four-point rule to the other, shall be printed two-point hair line rules approximately five-sixteenths inch and not over twenty-four points apart of a number sufficient to meet the requirements of the party columns.

In place of the last two-point hair line rule there shall be printed a six-point diagram rule, extending across the entire ballot from one four-point rule to the other, at which the eight-point diagram rules dividing the ballot into vertical columns shall terminate.



Section 19:14-8 - Arrangement Of Ballots.

19:14-8 Arrangement of ballots.

19:14-8. In the columns of each of the political parties which made nominations at the next preceding primary election to the general election and in the personal choice column, within the space between the two-point hair line rules, there shall be printed the title of each office to be filled at such election, except as hereinafter provided.

Such titles of office shall be arranged in the following order: electors of President and Vice-President of the United States; member of the United States Senate; Governor; member of the House of Representatives; member of the State Senate; members of the General Assembly; county executive, in counties that have adopted the county executive plan of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.); sheriff; county clerk; surrogate; register of deeds and mortgages; county supervisor; members of the board of chosen freeholders; coroners; mayor and members of municipal governing bodies, and any other titles of office. Candidates for members of a school board shall be listed in a section of the ballot that is separate from the section featuring other candidates whenever possible. Above each of such titles of office, except the one at the top, shall be printed a two-point diagram rule in place of the two-point hair line rule. Below the titles of such offices shall be printed the names of the candidates for the offices.

The arrangement of the names of candidates for any office for which more than one are to be elected shall be determined in the manner hereinafter provided, as in the case of candidates nominated by petition.

When no nomination for an office has been made the words "No Nomination Made" in type large enough to fill the entire space or spaces below the title of office shall be printed upon the ballot.

Immediately to the left of the name of each candidate, at the extreme left of each column, including the personal choice column, shall be printed a square, one-quarter of an inch in size, formed by two-point diagram rules. In the personal choice column no names of candidates shall be printed.

To the right of the title of each office in the party columns and the personal choice column shall be printed the words "Vote for ........................," inserting in words the number of persons to be elected to such office.

amended 1951, c.315, s.1; 1995, c.191, s.1; 2005, c.136, s.23; 2011, c.134, s.21; 2011, c.202, s.27.



Section 19:14-8.1 - Ballots For Presidential Electors

19:14-8.1. Ballots for presidential electors
When Presidential Electors are to be elected, their names shall not be printed upon the ballot, either paper or voting machine, but in lieu thereof, the names of the candidates of their respective parties or political bodies for President and Vice-President of the United States shall be printed together in pairs under the title "Presidential Electors for." All ballots marked for the candidates for President and Vice-President of a party or political body, shall be counted as votes for each candidate for Presidential Elector of such party or political body.

L.1944, c. 16, p. 41, s. 1.



Section 19:14-9 - Duplicate Nominations For Same Office; Selection Of Column And Designation

19:14-9. Duplicate nominations for same office; selection of column and designation
A candidate who receives more than one nomination for the same office, either from more than one political party or from more than one group of petitioners, or from one or more political parties and one or more groups of petitioners, shall have his name printed on the official general election ballot in only one column to be selected by him from among the columns to which his nominations entitle him, and shall have such designations after his name as he shall select, consisting of the names of the political parties nominating him, with the words "Indorsed By" , if he so desires, and the several designations to which he is entitled by the other nominations, if any, and printed in such order as he shall select.

The candidate shall file with the secretary of state or county clerk, as the case may be, his selection of his column, and the designations to follow his name and their order. Unless such selection is so filed within seven days after the primary election, the secretary of state or county clerk, as the case may be, shall determine in what column and with what designations his name shall be printed. The designations shall be printed in small type, and if necessary, in several lines or in a line below his name and may be abbreviated.



Section 19:14-10 - Nominations By Petition.

19:14-10 Nominations by petition.

19:14-10. In the column or columns designated as nominations by petition, within the space between the two-point hair line rules, there shall be printed the title of each office for which nominations by petition have been made.

Such titles of office shall be arranged in the following order: electors of President and Vice-President of the United States; member of the United States Senate; Governor and Lieutenant Governor; member of the House of Representatives; member of the State Senate; members of the General Assembly; county executive, in counties that have adopted the county executive plan of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.); sheriff; county clerk; surrogate; register of deeds and mortgages; county supervisor; members of the board of chosen freeholders; coroners; mayor and members of municipal governing bodies; members of the school board, when appropriate, and any other titles of office.

Above each of the titles of office, except the one on the top, shall be printed a two-point diagram rule in place of the two-point hair line rule. Below the titles of each of the offices shall be printed the names of each of the candidates for each of such offices followed by the designation or designations mentioned in the petitions filed.

Immediately to the left of the name of each candidate, at the extreme left of the column, shall be printed a square, one-quarter of an inch in size formed by two-point diagram rules.

The names of candidates for any office for which more than one are to be elected shall be arranged in groups as presented in the several certificates of nominations or petitions, which groups shall be separated from other groups and candidates by two two-point hair line rules.

To the right of the title of each office shall be printed the words "Vote for " inserting in words the number of candidates to be elected to such office.

amended 1951, c.315, s.2; 1995, c.191, s.2; 2009, c.66, s.3; 2011, c.202, s.28.



Section 19:14-12 - Procedure For Determining Position On Ballot.

19:14-12 Procedure for determining position on ballot.

19:14-12. The county clerk shall draw lots in his county to determine which columns the political parties which made nominations at the next preceding primary election shall occupy on the ballot in the county. The name of the party first drawn shall occupy the first column at the left of the ballot, and the name of the party next drawn shall occupy the second column, and so forth.

The position which the names of candidates, and bracketed groups of names of candidates nominated by petitions for all offices, shall have upon the general election ballot, shall be determined by the county clerks in their respective counties.

The manner of drawing the lots shall be as follows: paper slips with the names of each political party written thereon, shall be placed in capsules of the same size, shape, color and substance and then placed in a covered box with an aperture in the top large enough to admit a man's hand and to allow the capsules to be drawn therefrom. The box shall be well shaken and turned over to thoroughly intermingle the capsules. The county clerk or his deputy shall at his office, draw from the box each capsule separately without knowledge on his part as to which capsule he is drawing.

The person making the drawing shall open the capsule and shall make public announcement at the drawing of each name, the order in which name is drawn and the office for which the drawing is made.

Where there is but one person to be elected to an office, the names of the several candidates who have filed petitions for such office shall be written upon paper slips and placed in separate capsules of the same size, shape, color and substance. The capsules shall be placed in a covered box with an aperture in the top large enough to admit a man's hand and to allow the capsules to be drawn therefrom. The box shall be turned and shaken thoroughly to mix the capsules and the capsules shall be withdrawn one at a time.

When there is more than one person to be elected to an office where petitions have designated that certain candidates shall be bracketed, the position of such bracketed names on the ballot (each bracketed group to be treated as a single name), together with individuals who have filed petitions for such office, shall be determined as above described.

Any legal voter of the county or municipality, as the case may be, shall have the privilege of witnessing the drawing.

The name or names of the candidate or bracketed group of candidates first drawn from the box shall be printed directly below the proper title of the office for which they were nominated, and the name or names of the candidate or bracketed group of candidates next drawn shall be printed next in order, and so on, until the last name or bracketed group of names shall be drawn from the box.

The arrangement of names of any bracketed group of candidates for any office for which more than one are to be elected shall be printed in the same order on the ballot as they were arranged on the petition of nomination.

The drawing for the positions which the names of candidates and bracketed groups of names of candidates, nominated by petition for office, and for the columns which the political parties which made nominations at the next preceding primary election and for the general election shall occupy upon the general election ballot, shall be held at 3 o'clock in the afternoon of the eighty-fifth day prior to the day of the general election.

amended 1942, c.50, s.7; 1948, c.2, s.21; 1949, c.207; 1968, c.226, s.1; 1977, c.431, s.1; 2005, c.136, s.24; 2011, c.134, s.22.



Section 19:14-13 - Arrangement Of Public Questions

19:14-13. Arrangement of public questions
All public questions to be voted upon by the voters of the entire State shall be placed first and shall be printed in the order as certified by the Secretary of State. All public questions to be voted for by the voters of a municipality shall be placed second and shall be printed in the order as determined by the drawing of lots by the county clerk. All public questions to be voted for by the voters of a county shall be placed last and shall be printed in the order as determined by the drawing of lots by the county clerk. The county clerk shall draw lots in substantially the same manner as the drawing is made for the arrangement of candidates' names upon the ballot.

Amended by L.1979, c. 191, s. 1, eff. Sept. 13, 1979.



Section 19:14-14 - Public Questions At Foot Of Ballot; Instructions To Voters

19:14-14. Public questions at foot of ballot; instructions to voters
Immediately below the six-point diagram rule to be printed in place of the last two-point hair line rule across the entire ballot, from one four-point rule to the other, shall be printed as near to the center of the ballot as possible the following words: "Public Questions to be voted upon" . Below these words and above the first public question, beginning one and one-half inches to the right of the four-point rule at the left of the ballot and extending to not more than one and one-half inches from the four-point rule at the right of the ballot, shall be printed in one line, if possible, the following instructions: "To vote upon the Public Questions printed below, if in favor thereof mark a cross x or plus + in the square at the left of the word "Yes', and if opposed thereto, mark a cross x or plus + in the square at the left of the word "No'," underscored with a two-point diagram rule. Below and flush with the left end of said two-point diagram rule shall be printed two separate squares, one under the other, three-eighths of an inch in size formed by two-point diagram rules. Immediately to the right of the upper square shall be printed the word "Yes" , and immediately to the right of the lower square shall be printed the word "No" . To the right of the words "Yes" and "No" shall be printed a bracket embracing these words and to the right of the bracket shall be printed across the ballot, to not nearer than one and one-half inches from the four-point diagram rule at the right of the ballot, each public question to be voted upon. Below each such public question shall be printed two-point diagram rule beginning one and one-half inches to the right of the four-point rule at the left of the ballot and extending to not nearer than one and one-half inches from the four-point rule at the right of the ballot. In place of the last two-point diagram rule there shall be printed a four-point diagram rule extending across the entire ballot not less than a half inch from the lower edge of the paper and terminating at the lower ends of the four-point diagram rules at either side of the ballot.

Amended by L.1947, c. 104, p. 522, s. 3; L.1979, c. 191, s. 2, eff. Sept. 13, 1979.



Section 19:14-16 - Style Of Type, Rulings And Spacing.

19:14-16 Style of type, rulings and spacing.

19:14-16. The words to be printed on the perforated coupon shall be printed in twelve-point bold-faced capital letters and the figures in eighteen and twenty-two-point bold-faced type. At the head of the ballot the words "Official General Election Ballot" shall be printed in at least thirty-point bold-faced capital letters. The name of municipality, ward, school district, election district, and date, as appropriate, shall be printed in twelve-point bold-faced capital letters. The words "Instructions to the voter" shall be printed in twelve-point bold-faced capitals and small letters, while the instructions embraced within the brackets shall be printed in eight-point bold-faced capital and small letters. The column designations shall be printed in eighteen-point bold-faced capital letters and the accompanying instructions shall be printed in eight-point capitals and small letters. The titles of office and accompanying instructions shall be printed in ten-point bold-faced capital and small letters. When there is no nomination made at the primary for an office, the title shall be printed in the space where such title should appear, and the words "No Nomination Made" in type large enough to fill the entire space or spaces shall be printed therein. The names of all candidates shall be printed in ten-point capital letters. The designations following the candidates' names in the nomination by petition column or columns shall be printed in ten-point capitals and small letters, except that where they overrun the space within the column the designations may be abbreviated, and all spaces between the two-point hair line rules not occupied by the titles of office and names of candidates shall be printed in with scroll or filling to guide the voter against wrongly marking the ballot. On the foot of the ballot the words "Public Questions to be Voted Upon" shall be printed in eighteen-point bold-faced capital letters. The accompanying instructions shall be printed in eight-point capital and small letters. The public questions to be voted upon shall be printed in ten-point capital and small letters, and the words "Yes" and "No" shall be printed in twelve-point bold-faced capital letters.

amended 2011, c.202, s.29.



Section 19:14-18 - Number Of Ballots On Hand

19:14-18. Number of ballots on hand
Not later than noon of the fifth day preceding the general election the county clerk shall have printed and on hand in his office one and one-fifth times as many official ballots for each election district in each municipality in the county as there are voters registered in such election district.



Section 19:14-19 - Custody Of Printed Ballots

19:14-19. Custody of printed ballots
The county clerk shall keep such ballots in his custody and be responsible therefor until they shall be delivered to the municipal clerks as hereinafter provided.



Section 19:14-20 - Correction Of Errors

19:14-20. Correction of errors
When it shall appear that an error or omission has occurred in the copy prepared by the county clerk for the printer or in the printing of the ballots by any county clerk, any voter resident in the county may present to a judge of the Superior Court assigned to the county a verified petition setting forth such error or omission; and such judge being satisfied thereof, shall thereupon summarily, by his order, require the county clerk to correct such error or show cause before the judge at the shortest possible day, why same should not be corrected. The county clerk shall correct the same by causing new ballots to be immediately printed in place of those found to be inaccurate or incomplete; and those found to be inaccurate or incomplete shall be immediately destroyed.

Amended by L.1953, c. 19, p. 330, s. 15.



Section 19:14-21 - Preparation; Delivery Of Sample Ballots And Envelopes To Municipal Clerk Or Commissioner Of Registration.

19:14-21 Preparation; delivery of sample ballots and envelopes to municipal clerk or commissioner of registration.

19:14-21. The county clerk shall cause samples of the official general election ballot to be printed in English, but for each election district within the county in which the primary language of 10% or more of the registered voters is Spanish, shall cause samples of the official general election ballot to be printed bilingually in English and Spanish.

a.In counties not having a superintendent of elections where the county board of elections does not have the equipment or facilities to address and mail sample ballot envelopes, the county clerk not later than noon of the eighth day prior to the general election shall furnish to the municipal clerk of each municipality in his county one and one-tenth times as many such sample ballots and stamped envelopes as there are voters registered, less the number of voters who have been sent a confirmation notice pursuant to subsection d. of R.S.19:31-15 and have not responded, to enable each district board in each municipality to mail one of such sample ballots to each voter who is registered in the municipality, except those voters who have been sent a confirmation notice pursuant to subsection d. of R.S.19:31-15 and have not responded, for such election and shall take a receipt for the same from each of the municipal clerks, which receipt shall indicate the number of such sample ballots and stamped envelopes delivered by the county clerk and the date and hour of their delivery.

b.In counties having a superintendent of elections, and in other counties where the county board of elections may have the equipment or facilities to prepare a properly stamped envelope addressed to each registered voter in the county for mailing, the county clerk, not later than the thirtieth day preceding the general election, shall furnish to the commissioner of registration located in his county one and one-tenth times as many stamped envelopes as there are registered voters in the county, less the number of voters who have been sent a confirmation notice pursuant to subsection d. of R.S.19:31-15 and have not responded, and not later than noon of the twelfth day preceding the general election shall furnish to the commissioner of registration located in the county, one and one-tenth times as many sample ballots as there are registered voters in the county to enable the commissioner of registration of the county to mail one of such sample ballots to each voter registered in the county, except those voters who have been sent a confirmation notice pursuant to subsection d. of R.S.19:31-15 and have not responded, for such election and shall take a receipt for the same from the commissioner of registration, which receipt shall indicate the number of such sample ballots and stamped envelopes delivered by the county clerk and the date and hour of their delivery. County boards of elections which elect to operate under the provisions of this paragraph shall notify their county clerk in sufficient time to enable him to make the necessary arrangements the first year.

c.The county clerk in counties having a superintendent of elections shall also deliver to the county board not later than the twelfth day preceding the general election 10 such sample ballots of each election district of each municipality in the county.

Amended 1941, c.275, s.1; 1946, c.261, s.1; 1947, c.168, s.3; 1974, c.30, s.2; 2009, c.110, s.1.



Section 19:14-21.1 - Information Sent To Newly-registered Voters For General Election.

19:14-21.1 Information sent to newly-registered voters for general election.

1.Notwithstanding the provisions of any other law to the contrary, a voter who registers after the 29th day prior to a general election and who is eligible to participate in that election may be sent, instead of a sample ballot, notice of the voter's polling place, information on where to obtain a sample ballot prior to the election, a statement indicating that a sample ballot will be available at the polling place on the day of the election, and, if applicable, information on a county website where a sample ballot may be viewed.

L.2005,c.139,s.1.



Section 19:14-22 - Form And Contents; Color Of Paper.

19:14-22 Form and contents; color of paper.

19:14-22. The official general election sample ballots shall be as nearly as possible facsimiles of the official general election ballot to be voted at such election and shall have printed thereon, after the words which indicate the number of the election district for which such sample ballots are printed, the name of the school district, when appropriate, the street address or location of the polling place in the election district, the hours between which the polls shall be open, and shall be printed on paper different in color from the official general election ballot, and have the following words printed in large type at the top: "This ballot cannot be voted. It is a sample copy of the official general election ballot used on election day."

amended 1959, c.139; 2011, c.202, s.30.



Section 19:14-23 - Envelopes For Mailing Official General Election Sample Ballots

19:14-23. Envelopes for mailing official general election sample ballots
The stamped envelopes shall be of sufficient size and have sufficient postage to enable the official general election sample ballots and anything else required to be enclosed therewith to be mailed therein.

On the face of each of the envelopes shall be printed the words "Official General Election Sample Ballot" in large type and in small type in the upper left-hand corner, the words: "If not delivered in two days return to the "Superintendent of Elections' " in counties having a superintendent of elections and to the "Commissioner of Registration" in all other counties and in the lower left-hand corner shall be printed the words "Municipality" followed by a line " ," "Ward" followed by a line " ," and "district" followed by a line " ," arranged in three lines one under the other.

Amended by L.1947, c. 168, p. 742, s. 4.



Section 19:14-24 - Delivery By Municipal Clerks To District Boards

19:14-24. Delivery by municipal clerks to district boards
The municipal clerk to whom the sample ballots and stamped envelopes have been so delivered by the county clerk shall deliver the same at his office, or in any other way he sees fit, on or before noon of the Tuesday preceding the general election, to a member or members of each district board, and shall take a receipt for the same from the member or members of the district boards of such municipality, which receipt shall indicate the number of sample ballots and stamped envelopes delivered by the municipal clerk and the date and hour of their delivery.



Section 19:14-25 - Mailing By District Board Or Commissioner Of Registration; County Board Of Elections, Duties Of

19:14-25. Mailing by district board or commissioner of registration; county board of elections, duties of
In counties not having a superintendent of elections where the county board of elections does not have the equipment or facilities to address and mail sample ballot envelopes, all the members of each of the district boards shall prepare and deposit in the post office, on or before 12 noon on Wednesday preceding the general election day, a properly stamped envelope containing a copy of the sample ballot printed in English, addressed to each registered voter in the district of such board at the address shown on the register, except that for districts in which the primary language of 10% or more of the registered voters is Spanish, a properly stamped envelope containing a copy of the bilingual sample ballot, addressed to each registered voter in the district of such board at the address shown on the register shall be prepared and deposited. The board shall also post the appropriate sample ballots in the polling place in its district.

The board shall return to the municipal clerk all ballots and envelopes not mailed or posted by it, with a sworn statement in writing signed by a majority of the board that all the remainder of such ballots and envelopes had been mailed.

In counties having a superintendent of elections, and in other counties where the county board of elections shall elect to operate under the provisions of subsection b. of section 19:14-21 of this Title, the commissioner of registration shall prepare and deposit in the post office on or before 12:00 o'clock noon, on the Wednesday preceding the general election day, a properly stamped envelope containing a copy of the sample ballot printed in English addressed to each registered voter in the county at the address shown on the registry, except that for districts in which the primary language of 10% or more of the registered voters is Spanish, a properly stamped envelope containing a copy of the bilingual sample ballot, addressed to each registered voter in the district of such board at the address shown on the register shall be prepared and deposited. The commissioner of registration shall return to the county clerk all ballots and envelopes not mailed or posted by him, with a sworn statement in writing signed by him that all the remainder of such ballots and envelopes have been mailed.

The county board of elections, in all counties having a superintendent of elections, and in other counties where the county board of elections shall elect to operate under the provisions of subsection b. of section 19:14-21 of this Title, shall, not later than noon of the second Monday preceding the election, deliver or mail to the members of the district board three appropriate sample ballots for their respective election district. The board shall post the appropriate sample ballots in the polling place in its district.

Amended by L.1941, c. 275, p. 740, s. 2; L.1946, c. 261, p. 914, s. 2; L.1947, c. 168, p. 742, s. 5; L.1952, c. 61, p. 382, s. 1; L.1974, c. 30, s. 3.



Section 19:14-26 - Preservation Of Envelopes And Ballots Returned By Postmaster

19:14-26. Preservation of envelopes and ballots returned by postmaster
The county board, commissioner, or superintendent, as the case may be, shall preserve all envelopes and sample ballots which shall have been mailed by the district boards but returned to it or him by the postmasters of the various municipalities of the county, for the space of six months and the same shall be open to public inspection for the space of three months after the primary or the general or other election, as the case may be.



Section 19:14-27 - Inclusion With Sample Ballot; Other Arrangements In Certain Counties

19:14-27. Inclusion with sample ballot; other arrangements in certain counties
Except as provided by section 19:14-33 of this Title, when any question or proposition shall be submitted to the people of the State at any general election or at any election held to vote on a constitutional amendment, there shall be mailed to each registered voter in the same envelope with the sample ballot a printed copy of the act of the Legislature or constitutional amendment which is so submitted; provided, however, in counties where sample ballots are so folded that they can be mailed to the registrants without being inserted in envelopes, as permitted by section 19:49-4 of this Title, the commissioner of registration shall make such arrangements for mailing the printed copy of the act of the Legislature or constitutional amendment as are practical to enable each registrant to receive a copy thereof.

Amended by L.1947, c. 53, p. 188, s. 1.



Section 19:14-28 - Descriptive Marks In Case Of Amendments

19:14-28. Descriptive marks in case of amendments
When an amendment to the constitution or to a statute is so mailed, such part thereof as is new and not contained in the existing constitution or statute shall be underscored, and if any portion of the existing law or constitution is to be omitted in the proposed amendment, such portion shall be enclosed in brackets in the printed copies of the existing law or constitution so mailed, and there shall be annexed a note explaining the significance of the brackets and underscoring.



Section 19:14-29 - Relation To Statute Or Constitution Made Clear

19:14-29. Relation to statute or constitution made clear
When a copy of an act of the legislature is required by section 19:14-27 of this title to be printed and mailed to each registered voter, and such act is an amendment or supplement to a statute of this state, there shall be printed and mailed to each registered voter as hereinbefore provided, in addition to the copy of the act submitted, such portion of the statute to which the same is an amendment or supplement as shall be necessary clearly to disclose to the voter the relation of the act submitted to the existing statute law.

When a copy of a constitutional amendment is required by said section 19:14-27 to be printed and mailed, then in addition to the copy of the constitutional amendments submitted, there shall be printed and mailed to each registered voter as hereinbefore provided, such portion of the constitution as shall be necessary clearly to disclose to the voter the relation of the amendment submitted to the existing constitution.



Section 19:14-30 - Attorney General To Designate Information To Be Sent

19:14-30. Attorney general to designate information to be sent
When under the provisions of this title it shall be necessary to mail to the voters any portion of the statute law of the state or any portion of the state constitution, the attorney general shall designate by writing filed with the secretary of state what portion of the statute law or state constitution shall be so printed and mailed.



Section 19:14-31 - Summary Statement Sufficient

19:14-31. Summary statement sufficient
The attorney general, in place of or in addition to designating any portion of the statute law or state constitution to be so printed and mailed, may, if he deems proper, make a summary statement of the existing law or constitutional provisions upon the subject so far as necessary to inform the voters of the effect which the adoption or rejection of the question or proposition submitted to them will have upon such statute law or state constitution, and the mailing of such summary statement shall be a compliance with the provisions of this title.



Section 19:14-32 - Printing And Delivery By Secretary Of State

19:14-32. Printing and delivery by secretary of state
When by section 19:14-27 of this title copies of an act of the legislature or of a constitutional amendment are required to be printed and mailed, the secretary of state shall cause to be printed and, at least twenty days before the election at which the question or proposition is to be submitted, shall deliver to each county clerk a number of copies of the printed matter to be mailed as hereinbefore required, at least twenty per cent greater than the number of registered voters in the county.



Section 19:14-33 - When Referendum Notices Unnecessary

19:14-33. When referendum notices unnecessary
It shall not be necessary for the secretary of state, or any other official, to cause notice to be published of any state-wide proposition directed by the legislature to be submitted to the people, nor shall it be necessary for the secretary of state, or any other official, to cause to be printed and mailed to the registered voters copies of the act or acts to be voted upon.



Section 19:14-34 - County Clerks To Municipal Clerks; Packages Sealed; Record Of Delivery; Receipts

19:14-34. County clerks to municipal clerks; packages sealed; record of delivery; receipts
The county clerks of the several counties, not later than three days prior to the general election shall cause to be delivered to the clerk of each municipality within their respective counties, the number of ballots hereinbefore required to be provided for each election district within his municipality at such election. The same shall be delivered in sealed packages, one for each election district of the municipality, with marks or directions on the outside of each clearly stating the election district for which it is intended, together with the number of ballots. The county clerk shall also keep a record of the time when and the manner in which each of the packages was delivered. Receipts for the ballots thus delivered shall be given by the clerk receiving the same and filed with the county clerk, and shall be preserved by such clerk for the period of one year.



Section 19:14-35 - Municipal Clerk To Member Of District Board; Delivery By Member Of Board To Board; Receipts

19:14-35. Municipal clerk to member of district board; delivery by member of board to board; receipts
The municipal clerk shall on the day preceding any such general election, deliver, at his office or in any other way that he sees fit, to one of the members of each district board within his municipality, the ballot box, the ballot box keys, the ballots, and all other equipment and supplies received from the county clerk or the county board for such election district, and in addition shall deliver to the member all other equipment and supplies as herein provided to be furnished by the municipal clerk to the district boards of his municipality for balloting at the general election, and take the receipt of the member therefor, which last mentioned receipt the clerk of the municipality shall file and preserve for one year.

The member of each district board shall on the morning of election and before the proclamation of the opening of the polls, deliver the ballot box, the packages of ballots and all other equipment and supplies by him received to the district board of which he is a member, with the seals thereof unbroken, and shall take a receipt therefor from the board, which receipt the member shall file and preserve for one year.



Section 19:15-1 - Supervision Of District Boards By County Board; District Boards To Hold And Conduct Elections

19:15-1. Supervision of district boards by county board; district boards to hold and conduct elections
The county board shall have supervision and direction of and authority over the district boards at all elections, including commission form of government elections held within the county.

The district boards shall in their respective election districts hold and conduct all elections at which the method of voting hereinafter prescribed shall be observed.



Section 19:15-2 - Operation Hours Of Polls; Members Present.

19:15-2 Operation hours of polls; members present.

19:15-2. The district boards shall open the polls for such election at 6:00 A.M. and close them at 8:00 P.M., and shall keep them open during the whole day of election between these hours; except that for a school election held at a time other than at the time of the general election the polls shall be open between the hours of 4:00 P.M. and 8:00 P.M. and during any additional time which the school board may designate between the hours of 6:00 A.M. and 8:00 P.M.

The board may allow one member thereof at a time to be absent from the polling place and room for a period not exceeding one hour between the hours of 1:00 P.M. and 5:00 P.M. or for such shorter time as it shall see fit.

At no time from the opening of the polls to the completion of the canvass shall there be less than a majority of the board present in the polling room or place, except that during a school election held at a time other than at the time of the general election there shall always be at least one member of each district election board present or if more than two district board members are designated to serve at the polling place, at least two members present.

L.2015, c.181, s.1.



Section 19:15-3 - Lighting And Equipment Of Booths

19:15-3. Lighting and equipment of booths
The board shall cause the booths of the polling places to be at all hours well and sufficiently lighted to enable voters to read and prepare their ballots with ease, and shall cause each booth to be kept provided with sufficient lead pencils to enable the voters to mark their ballots.



Section 19:15-4 - Official Ballots Only Used; Place Of Keeping And Distribution; No Envelopes

19:15-4. Official ballots only used; place of keeping and distribution; no envelopes
The board shall permit no other ballots to be used at the general election except the ballots which are by this title provided for. It shall confine the distribution and use of such ballots to the polling room in the manner herein directed, and shall distribute no ballots (other than official sample ballots as herein provided) outside the polling place.

The board shall keep no ballots in the polling booths and shall not permit the use of envelopes for enclosing ballots on election day.



Section 19:15-5 - Emergency Ballots; Preparation; Use

19:15-5. Emergency ballots; preparation; use
If at any election the ballots to be furnished therefor shall not be delivered at the time above mentioned, or if after delivery they shall be destroyed or stolen and other official ballots cannot be obtained in time for such election, the clerk of the county or municipality, or the district board, as the case may require, shall cause other ballots to be prepared as nearly in the form heretofore prescribed as practicable, but without the indorsement on the top.

Upon the receipt of ballots thus prepared from the clerk of the county or municipality, accompanied by a statement, under oath, of the person preparing the same, that they have been so prepared and furnished because the original ballots have so failed to be received or have been destroyed or stolen, and that other official ballots could not be obtained in time for such election, or where the district board has caused such unofficial ballots to be prepared, the board shall cause the ballots so substituted to be used at the election.



Section 19:15-6 - Unofficial Ballots; Use Permitted

19:15-6. Unofficial ballots; use permitted
If from any cause neither the official ballot nor ballots otherwise prepared as herein prescribed shall be ready for distribution at any polling place, or if the supply of ballots shall be exhausted before the polls are closed, unofficial ballots, made as nearly as possible in the form of the official ballot, may be used. The mode and manner of voting such unofficial ballots shall, nevertheless, in all respects conform as nearly as possible to the mode and manner of voting herein prescribed.



Section 19:15-8 - Persons Allowed In Polling Place; Simulated Voting.

19:15-8 Persons allowed in polling place; simulated voting.

19:15-8. a. No person shall be allowed or permitted to be present in the polling place or polling room during the progress of the election except the officers connected with the election, persons connected with the operation of a simulated election for minors as described in subsection b. of this section, the several candidates, the duly authorized challengers, such voters as are present for the purpose of voting and their dependent children, minors present for the purpose of voting in a simulated election, and such officers as may be duly detailed to be present, pursuant to this title, for preserving the peace or enforcing the provisions hereof.

b.A county board of elections may authorize a simulated election for minors at a polling place, provided the simulated election does not interfere with the orderly conduct of the official voting process.

Amended 1994, c.154; s.1; 2000, c.173, s.1.



Section 19:15-9 - Persons In Polling Place Allowed To Vote At Closing Of Polls

19:15-9. Persons in polling place allowed to vote at closing of polls
After the hour fixed for closing the polls voters already within such place or room or in line shall be permitted to prepare and cast their ballots.



Section 19:15-10 - Proclamation Of Opening Of Polls

19:15-10. Proclamation of opening of polls
The district boards, before they receive any vote, shall make public proclamation of the opening of the election and of their readiness to receive the votes of the voters, and thereupon the election shall be opened.



Section 19:15-11 - Distribution And Use Of Ballot Box Keys; Locking Ballot Boxes

19:15-11. Distribution and use of ballot box keys; locking ballot boxes
At the opening of the election each of the keys of the locks of the ballot box shall be taken by a different member of the board, who shall keep the same until the statement of the result of the election shall be made and certified, as directed by this title, and shall not during that time suffer any other member of the board, or any other person, on any pretense to take or have the same.

In all cases in which the members of the board are directed to lock the ballot box, each of the locks thereof shall be locked by the member who shall have the key belonging thereto, as directed by this title.



Section 19:15-12 - Ballot Box Shown To Be Empty; Locking

19:15-12. Ballot box shown to be empty; locking
Immediately before proceeding to receive the votes the board shall in an open and public manner exhibit the ballot box so that those present may see that there is nothing contained therein, and thereupon close and lock the same, leaving open the aperture in the lid thereof.



Section 19:15-17 - Comparison Of Signatures Or Statements; Identifying Documentation.

19:15-17 Comparison of signatures or statements; identifying documentation.

19:15-17. a. The comparison of signatures of a voter made upon registration and upon election day, and if the voter alleges his inability to write, the comparison of the answers made by such voter upon registration and upon election day, shall be had in full view of the challengers.

b.If a voter has registered by mail after January 1, 2003 to vote for the first time in his or her current county of residence and did not provide personal identification when registering pursuant to section 16 of P.L.1974, c.30 (C.19:31-6.4), the voter shall be permitted to vote starting at the first election held after January 1, 2004 at which candidates are seeking federal office after displaying one of the following items: (1) a current and valid photo identification card; (2) a current utility bill, bank statement, government check or pay check; (3) any other government document that shows the voter's name and current address; or (4) any other identifying document that the Attorney General has determined to be acceptable for this purpose. If the voter does not display one of these documents, the voter shall not be permitted to vote by machine but shall instead be provided with a provisional ballot, pursuant to the provisions of P.L.1999, c.232 (C.19:53C-1 et seq.). This subsection shall not apply to any voter entitled to vote by absentee ballot under the "Uniformed and Overseas Citizens Absentee Voting Act" (42 U.S.C. 1973ff-1 et seq.) or to any voter who is provided the right to vote other than in person under section 3 of Pub.L.98-435, the "Voting Accessibility for the Elderly and Handicapped Act," or any other voter entitled to vote otherwise than in person under any other federal law. This subsection shall also not apply to any person who registers to vote by appearing in person at any voter registration agency or to any person whose voter registration form is delivered to the county commissioner of registration or to the Attorney General, as the case may be, through a third party by means other than by mail delivery.

c.Each county commissioner of registration shall collect and maintain, in the manner prescribed by the Attorney General, the information provided pursuant to subsection b. of this section and section 16 of P.L.1974, c.30 (C.19:31-6.4). Access to the personal identification information provided pursuant to subsection b. of this section and section 16 of P.L.1974, c.30 (C.19:31-6.4). shall be prohibited, in accordance with subsection a. of section 6 of P.L.2001, c.404 (C.47:1A-5).

Amended 2004, c.88, s.9.



Section 19:15-18 - Voter Challenges

19:15-18. Voter challenges
19:15-18. The members of the district boards and any duly authorized challenger, respectively, shall at any election challenge every person who shall claim to have a right to vote therein whom they or he shall know, suspect or believe not to be qualified or entitled to so vote, and said members of the district board or challenger shall have the power and right to ask all questions which are suitable and necessary to determine such person's right.

No member of the district board and no duly authorized challenger shall, however, challenge, delay or prevent the right to vote of any person because of that person's race, color, national origin, expected manner of casting a vote or residence in a particular ward, housing complex or section of a municipality or county, provided that nothing herein shall be construed to prohibit a challenge based upon the failure of the challenged voter to meet the applicable statutory residency qualification for voting in the particular election district. Any member of the district board or duly authorized challenger who violates this section is guilty of a disorderly persons offense.

Amended 1991,c.249,s.1.



Section 19:15-18.1 - Challenged Voter May Establish Right To Vote

19:15-18.1. Challenged voter may establish right to vote
2. a. Any voter whose name does not appear on a challenge list prepared by the superintendent of elections of the county but who is challenged as not qualified or entitled to vote by a duly authorized challenger or by a member of a district board of elections shall be permitted to establish his right to vote by:

(1) signing an affidavit which states the voter's qualifications to vote on forms to be supplied by the superintendent of elections in those counties having a superintendent of elections or by the commissioner of registration in all other counties, and;

(2) presenting for inspection a suitable identifying document, which may be, but is not limited to, the following:

(a) a valid New Jersey driver's license;



(b) a sample ballot which lists the voter's name and address;



(c) an official federal, State, county or municipal document which lists the voter's name and address;

(d) a utility or telephone bill or tax or rent receipt dated; or



(e) a piece of mail postmarked, on or after the 60th day before the day of the election at which the voter is challenged.

b. A copy of the affidavit signed by the challenged voter shall be given to that person.



c. The affidavit, or a form attached to it, shall state:



(1) the means by which a person whose name does not appear on a challenge list prepared by the superintendent of elections of the county but who is challenged by a duly authorized challenger or by a member of the district board of elections may seek to establish the person's right to vote, as provided in subsection a. of this section;

(2) that a challenger who succeeds in denying a voter the right to vote must sign an affidavit stating the reason why the voter is not entitled to vote and must furnish a copy of the affidavit to the challenged voter, as provided in section 3 of P.L.1991, c.249 (C.19:15-18.2);

(3) the legal remedy which a person whose name does not appear on a challenge list prepared by the superintendent of elections of the county but who is challenged by a duly authorized challenger or by a member of the district board of elections and denied the right to vote may use to seek permission to vote, as provided in section 6 of P.L.1991, c.249 (C.19:15-18.3).

d. In counties in which the primary language of 10% or more of the registered voters is Spanish, the affidavit and instructions for its completion and the information required by subsection c. of this section shall appear in both English and Spanish.

L.1991,c.249,s.2.



Section 19:15-18.2 - Grounds For Challenging Right To Vote Specified

19:15-18.2. Grounds for challenging right to vote specified
3. If a person whose name does not appear on a challenge list prepared by the superintendent of elections of the county is challenged as not qualified or entitled to vote by a duly authorized challenger or by a member of the district board of elections and if this challenge is sustained by the district board of elections, the person making the challenge shall specify the grounds for the challenge in a signed affidavit on forms to be supplied by the superintendent of elections in those counties having a superintendent of elections or by the county clerk in all other counties. This document also shall state that the challenged voter has sought to establish his right to vote by signing an affidavit which states the challenged voter's qualifications to vote and by presenting a suitable identifying document, the identity of which shall be specified by the challenger. A copy of the challenger's affidavit shall be given to the challenged voter.

L.1991,c.249,s.3.



Section 19:15-18.3 - Challenged Voter May Appeal To Superior Court Judge.

19:15-18.3 Challenged voter may appeal to Superior Court judge.

6.Any person whose name does not appear on a challenge list prepared by the superintendent of elections of the county but who is challenged and denied the right to vote on the day of a municipal, primary, general, or special election by a duly authorized challenger or by a member of a district board of elections, may apply to a Superior Court judge sitting at the county seat for permission to vote. No papers need be filed; the court shall entertain oral applications. The challenged voter may appear pro se or with counsel. The challenger or the member of the district board, as the case may be, may appear or be represented by counsel. The challenged voter shall be permitted to state by oath or affirmation the facts which the voter believes establish eligibility to vote, shall furnish a copy of the affidavit the voter signed when challenged, a copy of the affidavit signed by the challenger and the identifying document found invalid by the challenger and the district board. The rules of evidence shall not apply to those proceedings. The judge shall grant the application and provide the challenged voter with written authorization to vote on that day if the judge finds the following facts to be established by the testimony of the applicant or, in the case of a dispute of facts or some questions as to the challenged voter's credibility, by a preponderance of the following evidence:

a.The challenged voter is at least 18 years old and a citizen of the United States and of this State, has resided in the county at least 30 days prior to the date of the election, and has not been convicted of a crime which would disenfranchise a person under the laws of this State, and either:

b.The challenged voter is properly registered at his location; or

c.The challenged voter was properly registered at his location as of the last election at which the challenged voter voted but has moved to another location within the county since then and in good faith attempted to register at the new address within the time prescribed by law.

For the purposes of this section, a good faith attempt to register shall include: completing the prescribed registration form no later than 21 days before the election in the presence of a person who appears to be over 18 years old and says that he or she can and will witness the form and mail it to the register for the applicant; completing a form received in the mail from the commissioner of registration, superintendent of elections or the county board which states that information has been received that the applicant has moved and placing the completed form in a proper mailbox with proper postage, if necessary, no later than 21 days before the election; completing a registration form in any government office; and reasonably relying upon the oral statements of an official at a polling place that they will insure proper reregistration.

The judge of the Superior Court having the application shall cause a full record of the proceeding to be taken stenographically, transcribed and filed in the office of the county clerk of the county, which record shall be open and public record. All costs and expenses of such proceedings shall be paid by the county.

L.1991,c.249,s.6; amended 2005, c.139, s.5.



Section 19:15-19 - Challenge On Ground Of Conviction Of Crime; Questions And Answers

19:15-19. Challenge on ground of conviction of crime; questions and answers
If a person be challenged as convicted of a crime which bars him from exercising the right to vote, he shall be required to answer in relation to such alleged conviction, and if he shall admit that he has been so convicted, he shall not be permitted to vote unless he shall make oath that he has been pardoned or restored by law to the right of suffrage; but if he shall deny that he has been so convicted, no proof of such conviction shall be received, other than the duly authenticated record thereof, except such proof as may be necessary to establish his identity with the person named in such record, or may be adduced by him to rebut the evidence of identity produced on behalf of the challenge.



Section 19:15-20 - Challenge On Ground Of Alienage; Evidence Of Citizenship

19:15-20. Challenge on ground of alienage; evidence of citizenship
If a person shall be challenged as not qualified or entitled to vote, and the person challenging him shall specify a ground for such challenge to be that the person so challenged is an alien, the judge of election may forthwith tender to him an oath or affirmation, in the following form: "You do swear (or affirm, as the case may be), that to the best of your knowledge, information and belief, you were born a citizen of the United States, and that you do not owe allegiance to any foreign prince, potentate, state or sovereignty" , and if the person so challenged shall refuse to take the oath or affirmation so tendered to him, he shall be deemed to be an alien, unless he shall produce at the time of claiming his vote, to the board, a lawful certificate, issued out of and under the seal of some court of record, having authority to admit aliens to the rights of a citizen of the United States, showing that he has been admitted to the rights of a citizen of the United States. In this case the judge shall tender to the person so challenged an oath or affirmation in the following form:

"You do swear (or affirm, as the case may be), that you are the person named in the certificate of naturalization which you have produced to the board." In case the person producing the same shall claim to have derived the rights of such citizen through the naturalization of his parent, such certificate shall show that the person alleged to be such parent has been admitted to the rights of such citizen. In this event, an oath or affirmation, in the following form, shall be tendered to such person:

"You do swear (or affirm, as the case may be), that to the best of your knowledge, information and belief, the person named in the certificate of naturalization which you have produced to this board was your parent, and that you were at the time of the naturalization of your parent under the age of twenty-one years, and resident of the United States." If the person so challenged shall in either case refuse to take the oath or affirmation so tendered to him, he shall be deemed to be an alien.



Section 19:15-21 - Challenge On Grounds Of Disqualification; Oath

19:15-21. Challenge on grounds of disqualification; oath
19:15-21. If a person shall be challenged as not qualified or entitled to vote, the judge may forthwith tender to him an oath or affirmation, in the following form:

"You do swear (or affirm, as the case may be), that you are a citizen of the United States; that you have resided in this State and in this county for 30 days next before this election, and not elsewhere; that you are now a resident of this election district; that, as far as you know and verily believe, you are 18 years of age, and in all respects qualified to vote in this election, in this election district, and that you have not voted elsewhere in this election," and if the person so challenged shall refuse to take the oath or affirmation so tendered to him, he shall be deemed not to be qualified or entitled to vote.

Amended 1962,c.85; 1964,c.7,s.2; 1991,c.249,s.4.



Section 19:15-22 - Examination Of Challenged Voter

19:15-22. Examination of challenged voter
Upon any question or challenge of a voter duly registered it shall be the duty of the board, and the privilege of all its members, to put all such questions as are proper to determine the right of the voter to vote.



Section 19:15-23 - Questions Asked Persons Challenged In Municipalities Having Permanent Registration

19:15-23. Questions asked persons challenged in municipalities having permanent registration
In municipalities having permanent registration, if a voter is challenged, the board shall ask him the questions which were asked him upon registration, the answers to which appear on the signature copy register and if the answers do not correspond a note of such fact shall be entered in the column of the poll book entitled "remarks" . If the signatures of the voter or the answers to the questions made by the voter do not correspond, then it shall be the privilege of the challengers to challenge, and the duty of each member of the district board to challenge, unless some other authorized person shall challenge.



Section 19:15-24 - Challenging Voter, Procedure, Violations By Members Of Board, Removal

19:15-24. Challenging voter, procedure, violations by members of board, removal
19:15-24. The district boards shall not give a ballot to any person unless they shall be satisfied that such person is in all respects qualified and entitled to vote; and for the purpose of satisfying themselves as to the right of any person who shall claim a right to vote they shall have power to examine such person, and any other person or persons, under oath or affirmation, touching such right, except as hereinbefore restricted. The board shall determine the right of the voter to vote, after making use of, and giving due weight to, the evidence afforded by his signature, if any, such answers, and an affidavit which states the challenged voter's qualifications to vote and a suitable identifying document, as provided under section 2 of P.L.1991, c.249 (C.19:15-18.1). If any member of the board shall give or assent to give a ballot to any person challenged, without requiring him to take the oath or affirmation hereinbefore prescribed to be made upon such challenge, and the person shall not be qualified and entitled to vote, the member so giving or assenting to give a ballot, shall be deemed to have given to such person a ballot, knowing it to be illegal. The question as to the giving of the ballot to the person shall be put in the following form: "Shall a ballot be given to this person by this board?"

If a majority of the board shall decide to give a ballot to such voter or in case of a tie vote, the voter shall be given a ballot and allowed to vote. If a majority of the board shall decide against giving a ballot to the voter no ballot shall be given. The board upon demand of a member of the board or any other citizen shall forthwith issue a warrant for the arrest of such person and deliver the same to a peace officer, who shall forthwith arrest him, and the right to challenge voters shall exist until the ballot shall have been deposited in the ballot box.

Every such challenge and the determination of the board shall in every instance be recorded in the signature comparison record, in the column "Sig. Comp. by," used at the election at which the challenge has been made.

Any member of a district board who refuses or neglects to comply with the provisions of this section may be summarily removed from office by the county board, or any judge of the Superior Court assigned to the county.

Amended 1953,c.19,s.16; 1991,c.91,s.242; 1991,c.249,s.5.



Section 19:15-25 - Ballot Given To Voter; Instructions

19:15-25. Ballot given to voter; instructions
In all municipalities after the district board shall have ascertained that a voter is properly registered and qualified to vote the inspector of election shall furnish to the voter one official ballot numbered to correspond with the poll number of the voter, allowing for spoiled ballots, if any.

No ballot shall be handed to a voter until there is a booth ready for occupancy. The members of the district board shall not allow a voter to mark his ballot outside of an election booth unless the voter is unable to enter the booth by reason of his physical disability.

The inspector shall instruct the voter how to fold the ballot and shall crease the ballot so as to indicate the point where the voter shall fold the ballot, but before handing the ballot to the voter the inspector shall see that the face of the ballot including the coupon is exposed, and at the same time shall call off the ballot number to the member having charge of the polling book, who shall make certain that the ballot number and poll number agree, allowing for spoiled ballots, if any.

If the number of the ballot does not follow consecutively the missing number or numbers shall be written on a blank sheet of paper signed by the members of the district board and placed on the string with the coupons in its or their proper place or places.



Section 19:15-26 - Ballots Marked Secretly In Booth; Violation Disorderly Persons Offense.

19:15-26 Ballots marked secretly in booth; violation disorderly persons offense.

19:15-26. Every voter to whom a ballot is given shall thereupon retire into the polling booth. Not more than one voter, except as hereinafter provided, shall be permitted to enter or be in the same booth, at one time. The voter shall prepare his ballot in the booth secretly and screened from the observation of others.

Any person or voter who shall violate the provisions of this section shall be deemed guilty of a disorderly persons offense.

Amended 2005, c.154, s.3.



Section 19:15-27 - Voting

19:15-27. Voting
19:15-27. To vote for any candidates whose names are printed in any column, the voter shall mark a cross x , plus + or check in ink or pencil in the square at the left of the name of each candidate in any column for whom he desires to vote to the number to be elected for each office.

To vote upon the public questions printed on the ballot the voter shall indicate his choice by marking a cross x , plus + or check in ink or pencil in the square at the left of either the word "Yes" or "No" of each public question.

Amended 1947,c.104,s.4; 1994,c.77,s.7.



Section 19:15-28 - Voting For Personal Choice

19:15-28. Voting for personal choice
19:15-28. Nothing in this Title shall prevent any voter from writing or pasting under the proper title of office in the column designated personal choice the name or names of any person or persons for whom he desires to vote whose name or names are not printed upon the ballot for the same office or offices, and who shall mark a cross x , plus + or check in the square at the left of such name or names. Such writing shall be in ink or pencil. All pasters shall be printed with black ink on white paper.

Amended 1947,c.104,s.5; 1994,c.77,s.8.



Section 19:15-29 - Ballot Spoiled By Voter; Procedure To Obtain Another

19:15-29. Ballot spoiled by voter; procedure to obtain another
Should any voter to whom any official ballot has been handed spoil or render the same unfit for use, he may return it and obtain another from the district board, but no more than two official ballots shall be furnished to any voter, except at the discretion of the board.

The board shall preserve all the ballots, with their coupons attached, returned by a voter as spoiled or unfit for use, and after the proper correction has been made in the poll book and signature copy register or register of voters such ballot or ballots shall be placed upon the same string with the coupons.



Section 19:15-30 - Folding Ballot; Retention By Voter Until Received By Board

19:15-30. Folding ballot; retention by voter until received by board
Before leaving the booth the voter shall fold his ballot so that no part of the face of it shall be visible and so as to display the face of the numbered coupon, and the ballot of such claimant shall remain in his hand until the board shall have decided to receive the same.



Section 19:15-31 - Delivery Of Ballot By Voter To Board; Procedure Thereon

19:15-31. Delivery of ballot by voter to board; procedure thereon
He shall then hand the ballot with the coupon undetached to the member of the election board having charge of the ballot box, which member shall call off the number of the ballot and the name of the voter. If the name and number agree with the record in the poll book, the election officer having charge of the poll book shall so announce and place the word "voted" opposite the poll number to indicate that the person shown thereon as receiving the ballot has voted.

In districts having permanent registration the member of the board having charge of the signature copy register shall record the ballot number in the proper column of the record of voting form.



Section 19:15-32 - Ballot Deposited In Ballot Box By Member Of Board

19:15-32. Ballot deposited in ballot box by member of board
Thereupon the member of the board having charge of the ballot box, without displaying any part of the face of the ballot, shall remove the coupon from the top of the ballot and place the ballot in the box and the coupon on a file string. The member of the board having charge of the ballot box shall keep the ballot in full view of the voter and the other election officers until it is deposited and the voter may take hold thereof, with the member of the board having charge of the ballot box, until it is actually deposited.



Section 19:15-33 - Ballot Box Filled

19:15-33. Ballot box filled
When one ballot box is filled with ballots the board shall seal the same and provide another box.



Section 19:15-34 - Time Limit For Challenging

19:15-34. Time limit for challenging
The right to challenge voters shall exist until the ballot shall have been deposited in the ballot box, and the procedure in case the right of a person to vote is challenged shall be the same as herein prescribed when the right of a person to receive a ballot is challenged.



Section 19:16-2 - Votes Counted Publicly Without Adjournment

19:16-2. Votes counted publicly without adjournment
The district board shall then proceed forthwith to count the votes for each candidate or proposition and shall complete such count without delay or adjournment. The counting shall be open and public, but not to the extent that the number present shall hinder, delay or inconvenience the election officers in counting the ballots and ascertaining the result.



Section 19:16-3 - Counting Votes; Distinguishing Marks; Ballots Improperly Prepared

19:16-3. Counting votes; distinguishing marks; ballots improperly prepared
In canvassing the ballots the district board shall count the votes as follows:

a. If proper marks are made in the squares to the left of the names of any candidates in any column and the total number voted for, for each office, does not exceed the number of candidates to be elected to each office, a vote shall be counted for each candidate so marked.

b. If proper marks are made in the squares to the left of any names of any candidates in any column and in addition thereto, proper marks are made to the right of said names, a vote shall be counted for each candidate so marked; but if the district board canvassing the ballots or the county board, judge of the Superior Court or other judge or officer conducting a recount thereof, shall be satisfied that the placing of such marks to the left and right of the names was intended to identify or distinguish the ballot, then the ballot shall not be counted and shall be declared null and void.

c. If no marks are made in the squares to the left of the names of any candidates in any column, but are made to the right of said names, a vote shall not be counted for the candidates so marked, but shall be counted for such other candidates as are properly marked; but if the district board canvassing the ballot or the county board, judge of the Superior Court or other judge or officer conducting a recount thereof, shall be satisfied that the placing of the marks to the right of the names was intended to identify or distinguish the ballot, the ballot shall be declared null and void.

d. Where the name of any person is written or pasted in the column designated personal choice, and a cross x , plus + or check X appears in the square to the left of the name, it shall be counted as a vote for such person.

e. In the case of any public question printed on the ballot where a proper mark is made in the square to the left of the word "Yes," it shall be counted as a vote in favor of such public question. If a proper mark is made in the square to the left of the word "No," it shall be counted as a vote against same. If no mark is made in the square to the left of either the word "Yes," or "No," it shall not be counted as a vote either in favor of or against said public question. If a mark is made in each of the squares to the left of both the words "Yes" and "No," it shall not be counted either as a vote in favor of or against the public question nor shall it invalidate the ballot.

f. If a voter marks more names than there are persons to be elected to an office, or writes or pastes the name of any person in the column designated personal choice, whose name is printed upon the ballot as a candidate under the same title of office, or his choice cannot be determined, his ballot shall not be counted for that office, but shall be counted for such other offices as are plainly marked.

g. If the mark made for any candidate or public question is substantially a cross x , plus + or check X and is substantially within the square, it shall be counted for the candidate or for or against the public question, as the case may be. No vote shall be counted for any candidate in any column or for or against any public question unless the mark made is substantially a cross x , plus + or check X and is substantially within the square.

Amended by L.1947, c. 104, p. 523, s. 6; L.1953, c. 19, p. 332, s. 17.



Section 19:16-4 - Void Ballots; Distinguishing Marks

19:16-4. Void ballots; distinguishing marks
In counting the ballots the board shall deem null and void all ballots which are wholly blank, or on which more names have been marked for every office than there are persons to be elected to such office, and on which both "Yes" and "No" have been marked upon every public question. All ballots still remaining in the ballot box after ballots equal in number to the number of names of voters in the registry binders who have voted at such election inclusive of void ballots, have been counted shall be deemed null and void.

No ballot which shall have, either on its face or back, any mark, sign, erasure, designation or device whatsoever, other than is permitted by this Title, by which such ballot can be distinguished from another ballot, shall be declared null and void, unless the district board canvassing such ballots, or the county board, judge of the Superior Court or other judge or officer conducting the recount thereof, shall be satisfied that the placing of the mark, sign, erasure, designation or device upon the ballot was intended to identify or distinguish the ballot.

No ballot shall be declared invalid by reason of the fact that the mark made with ink or the mark made with lead pencil appears other than black.

No ballot cast for any candidate shall be invalid by reason of the fact that the name of such candidate may be misprinted, or his Christian name or his initials may be omitted.

No ballot cast for any candidate shall be invalid by reason of the use of any paster permitted by this Title on which the title of office may be printed or the name of such candidate may be misprinted or part of his Christian or surname or initials may be omitted, or because the voter in writing the name of such candidate may misspell the same or omit part of his Christian name or surname or initials.

No ballot shall be declared null and void or invalid, by reason of having a cross x , plus + or check X appearing in a square at the left of a blank space, or a space wherein no name is printed.

Amended by L.1947, c. 104, p. 525, s. 7; L.1953, c. 19, p. 333, s. 18.



Section 19:16-5 - Invalid Ballots Marked "Void," Numbering, Stringing

19:16-5. Invalid ballots marked "void," numbering, stringing
19:16-5. In every case in which a ballot shall be declared invalid, the same shall not be canvassed or counted, but shall be marked "void" on the outside thereof, and shall be numbered consecutively along with valid ballots, and shall be preserved like other ballots and placed in proper order on the string or wire with the valid ballots.

Ballots which shall be declared invalid with respect to a part of the officers to be voted for or public questions to be voted upon shall be canvassed, estimated and numbered with respect to the part which is not invalid and preserved as other ballots and placed in their proper order on the string with the valid ballots.

Amended 1992,c.3,s.1.



Section 19:16-6 - Majority Decision Of Board Final; Dissents Entered

19:16-6. Majority decision of board final; dissents entered
The decision of a majority of the district board on any question shall be deemed the decision of the board and final. If any member of the board shall dissent from any such decision and shall desire to protect himself from the consequences which may result from such decision, such member may record his dissent, in cases relating to registration, in the register, and in all other cases, in the poll book of such election, signing his name to such record with his own hand, and unless he shall do so, he shall be deemed to have assented to the decision so made.



Section 19:16-7 - Reading, Stringing Of Ballots

19:16-7. Reading, stringing of ballots
19:16-7. The board in the actual procedure of counting the ballots shall thereupon unlock and open the ballot box; the ballots shall then be taken singly and separately therefrom by the judge of the election, and while each ballot shall remain in his hands, he shall audibly and publicly read the same in full view of the inspector. The inspector shall be satisfied that the ballot is being correctly read by the judge.

After the reading of the ballot, including a ballot determined to be void, and before taking another ballot from the box, the judge shall fold the ballot to a size about five inches square, and shall deliver the same so folded to the inspector, who shall write on the back thereof the number of such ballot from one onward, in the order in which the same shall have been taken from the box; and shall string the ballot as one ticket in the order in which the same shall be taken from the box and numbered, by means of a needle and string to be provided for that purpose.

Amended 1992,c.3,s.2.



Section 19:16-8 - Tally Sheets; Entries; Disposition

19:16-8. Tally sheets; entries; disposition
The clerks of the board, under its inspection and direction, shall each, upon a tally sheet provided for that purpose, make a list of the names of all persons for whom one or more votes shall have been given, designating the office which such person shall be voted for or any public question voted upon, upon two sheets known as tally sheets provided for that purpose; and as each ballot shall be read they shall write the figure "1" opposite the name of each person whose name shall be contained thereon, as designated for any office or in the proper column designating the vote upon the public question. One of the tally sheets shall be placed in the ballot box and the other shall be filed with the county clerk at the same time the statements of results are delivered.



Section 19:16-9 - Casting Of Totals; Notation On Tally Sheets

19:16-9. Casting of totals; notation on tally sheets
When all the votes which shall have been received shall have been read, examined, numbered and strung, as above directed, the board shall carefully and accurately add up the votes given for each person for any office to be filled at such election or any public question and note the same upon the tally sheets, which tally sheets shall be signed by all the members of the district board.



Section 19:16-10 - Public Announcement Of Results

19:16-10. Public announcement of results
After completing the same the chairman of the board shall audibly and publicly announce the result thereof, particularly specifying the whole number of the votes in the poll book, the name of each person for whom any vote shall have been given for any office to be filled by such election, and the number of votes for each person for the office designated for him by such votes, together with those cast upon any public question.



Section 19:17-1 - Statement Of Results

19:17-1. Statement of results
After the district board shall have counted the ballots cast at such election it shall make quadruplicate statements of the result thereof in substantially the following form; provided, that if no officers or public questions were voted upon at the election by the voters of the entire State or of more than one county thereof or of a congressional district, such statements need only be made in triplicate:

Form of Statement

A statement of the result of an election held in the ........ ward of the ......... election district of the ........ of ........ in the county of ........ , on the ........ day of November, in the year of our Lord one thousand nine hundred and ....... , for a member of the Senate, members of the General Assembly, a sheriff and three coroners, for said county or as the case may be.

The whole number of names on the signature copy register or register of voters is ....... .

The whole number of names on the poll book is ..................... .

The whole number of ballots rejected is .......................... .

For member of Senate,

received votes.

received votes.



For members of the General Assembly,

received votes.

received votes.



For sheriff,

received votes.

received votes.



For coroners,

received votes.

received votes.



For each public question,

received Yes votes.

received No votes.



Make under each head a list of the names of all the persons for whom any vote or votes were cast for the office or offices or cast upon any public question designated therein; state opposite to the same, in words written at full length, the number of votes cast for each person for such office or offices or votes cast upon any public question and fill in all other blanks in the form above given to conform to the facts of the case.

Amended by L.1945, c. 76, p. 405, s. 1.



Section 19:17-2 - Certification Of Statement Of Result Of Count Of Votes; Form

19:17-2. Certification of statement of result of count of votes; form
The district board shall then certify such statement in substantially the following form:

"We do certify that the foregoing is a true, full and correct statement of the result of the election above mentioned.

In witness whereof, we have hereunto set our hands, this day of November, in the year of our Lord one thousand nine hundred and

.................................................) District Board

..................................................) of Registry

..................................................) and Election."

..................................................)



No member of any district board shall sign any returns of election until after the completion of the counting of votes and his personal examination of the tally sheets to determine the correctness of the results.



Section 19:17-3 - Filing Of Statements.

19:17-3 Filing of statements.

19:17-3. After the district board shall have made up and certified such statements, it shall at the same time and with the ballot boxes, as hereinafter provided, deliver or safely transmit one of the statements to the clerk of the municipality wherein such election is held, who shall forthwith file the same. In counties having a superintendent of elections one of such statements shall forthwith be filed with the superintendent of elections of the county. The superintendent may arrange to accept such certificates in such municipality within the county at the office of the clerk of such municipality or some other convenient place. Any municipal clerk who shall refuse to permit such superintendent or his deputies or assistants access to his office for the purpose of collecting such certificates or any municipal clerk or other person who shall interfere or obstruct the superintendent, his deputies or assistants in the collection of such certificates, or any member of a district board who shall willfully fail or refuse to deliver such statement to the superintendent, his deputies or assistants as the case may be, shall be guilty of a crime of the fourth degree. In all counties the board shall, immediately after election, deliver or safely transmit another of the statements to the clerk of the county, who shall forthwith file the same.

For a school election a statement shall also be delivered to the board of education of the district holding the election and to the county superintendent of schools in the county in which the district is situated.

If officers were voted for or public questions were voted upon at the election by the voters of the entire State or of more than one county thereof, or of a congressional district, then the board shall, immediately after the election, inclose, seal up and transmit the fourth statement to the Attorney General by mail in stamped envelopes to be furnished by the Attorney General, addressing the same in the following manner: "To the Attorney General of New Jersey, Trenton, New Jersey." Upon receiving such statements the Attorney General shall forthwith file the same in his office.

Amended 1945, c.76, s.2; 1947, c.168, s.6; 1953, c.19, s.19; 1995, c.278, s.19; 2005, c.154, s.4.



Section 19:17-5 - Failure To Deliver Proper Statements, Etc., Penalty

19:17-5. Failure to deliver proper statements, etc., penalty
19:17-5. If any district board neglects to give the following information on the statements of results: the total number of names on the signature copy register or register of voters, the total number of ballots rejected, the number of votes given for each person, and the number of votes given for or against each public question, or fails to deliver or safely transmit any statement of the result of any election, tally sheet, signature copy registers, register of voters, ballot box or boxes, ballot box keys, flag or any other document or book pertaining to any election, within the time required by this Title, or destroys or damages, or causes or allows any loose leaf binder, registry book or other book or document to be destroyed or damaged or fails to perform any duties provided by this Title or imposed by the county board or by the commissioner, the payment of part or all of the compensation of the members of the board shall be withheld by the county treasurer or collector, as the case may be, by order of the county board or the commissioner, as the case may be, or may be forfeited by like order; and the Secretary of State or the clerk of the county or the municipal clerk, as the case may be, shall certify to the county board the name of any district board so failing to deliver or transmit such statements, books, documents or articles as hereinbefore mentioned.

In case of failure of a district board to produce the required statements, books or other documents within twenty-four hours after being notified, the county board may make application to the Superior Court for an order to show cause why the members of such district board shall not be held in contempt of court for such neglect or failure, and punished accordingly.

Amended 1953, c.19, s.21; 1991,c.91,s.243.



Section 19:18-1 - Election Records Placed In Ballot Box.

19:18-1 Election records placed in ballot box.
19:18-1. As soon as the election shall be finished and the votes canvassed and the statements made and certified by the district board as herein required, all ballots which have been cast, whether the same have been canvassed and counted or rejected for any cause, and one tally sheet, spoiled and unused ballots, shall be carefully collected and deposited in the ballot box.
In all municipalities the signature copy registers shall not be placed in the ballot box but shall be delivered immediately by the district board to the commissioner of registration.
In order to carry out his duties, any superintendent of elections in counties having a superintendent of elections shall have access and be permitted to inspect and examine any and all signature copy registers for said county for any election which may have been or shall be held in said county and any official or person having possession or custody of same who shall refuse to deliver said signature copy registers to the office of said superintendent of elections forthwith upon demand having been made upon him by said superintendent of elections as aforesaid shall be guilty of a crime of the fourth degree. Unless the said official having custody or possession of said signature copy registers shall forthwith produce the same at the office of the superintendent of elections when demanded by him so to do, the said superintendent of elections may apply to a judge of the Superior Court assigned to the county and such judge shall forthwith make an order directing the official having possession or custody of the said signature copy registers to produce them at once in the court in which said judge may be sitting, and upon their being produced said judge shall deliver the same to the superintendent of elections.

Amended 1940, c.196; 1947, c.168, s.7; 1953, c.19, s.22; 1991, c.91, s.244; 2005, c.154, s.5.



Section 19:18-2 - Ballot Boxes Delivered To Municipal Clerks

19:18-2. Ballot boxes delivered to municipal clerks
The ballot box, after being locked and bound with tape and sealed, shall in all municipalities be immediately taken in charge by 2 members of the district board. It shall then be delivered to the office of the clerk of the municipality in which the election may be held, by said members or by said members with the assistance of an officer or officers to be designated by the governing body thereof, by the most direct route and without delay, and such members or officers shall not stop at any place between the polls and the municipal clerk's office.

When the municipal governing body designates an officer or officers to assist said members in transmitting the ballot boxes it shall provide for suitable transportation.

Amended by L.1967, c. 170, s. 1, eff. July 25, 1967.



Section 19:18-3 - Municipal Clerk's Office Open Until All Ballot Boxes Delivered; Record Of Times Of Delivery

19:18-3. Municipal clerk's office open until all ballot boxes delivered; record of times of delivery
The clerk of the municipality shall attend at his office on election day, or appoint one of the clerks in his office to act for him, and keep his office open from the time the polls shall be closed until all the ballot boxes used at the various polls in the municipality at such election shall have been delivered at his office.

The clerk of the municipality or his subordinate whom he may have appointed to act in his stead shall enter in a book to be kept for that purpose the exact time when each ballot box may be delivered at such office, the district whence it was brought, names of the members of the district board delivering it, and the name of the police officer or other witness who may accompany them, and any other particulars he may deem important; such book shall be filed in the office of the municipal clerk and be preserved by him for two years.



Section 19:18-4 - Preservation Of Ballot Boxes And Contents

19:18-4. Preservation of ballot boxes and contents
19:18-4. Every municipal clerk to whom the ballot boxes shall be delivered shall thereupon keep the same, with their contents, but shall not have the keys thereof in his possession until required for the next ensuing election, and shall not open or permit to be taken or opened any ballot box for the space of three months after the same has been so deposited, except when he shall be called upon by some court or other tribunal authorized to try the merits of such election or to take testimony regarding the same; and after such trial or investigation the clerk shall have such box or boxes returned to be held for any purpose within the time that same are required to remain in his custody.

After the space of three months the municipal clerk may remove the contents thereof and preserve the same for two years, and permit the ballot boxes to be used at any election, unless an order shall have been made directing a recount of the ballots contained therein, or a petition filed contesting any nomination or election necessitating the use of the ballots contained in such boxes, within the time limited by law.

When any election is required to be held for any purpose within such three months, the judge of the Superior Court assigned to the county, upon application of the governing body of any municipality, may direct that the contents of such ballot boxes be removed and preserved for two years and that these ballot boxes be used at such election.

Amended 1953, c.19, s.23; 1991,c.91,s.245.



Section 19:18-5 - Register Of Voters In Municipalities Not Having Permanent Registration Filed With County Clerk

19:18-5. Register of voters in municipalities not having permanent registration filed with county clerk
Not later than noon of the day following the canvass of the votes cast at the general election the register of voters, kept and checked by the district boards in municipalities not having permanent registration, shall be filed by the boards with the county clerk.



Section 19:18-6 - Ballot Box Keys Deposited With County Clerk

19:18-6. Ballot box keys deposited with county clerk
Not later than noon of the day following the canvass of the votes the keys of each ballot box shall be deposited by a member of the district board with the county clerk.



Section 19:18-7 - Preservation Of Records; Sale As Waste Paper

19:18-7. Preservation of records; sale as waste paper
All registry books and statements of results of elections required to be filed with the Secretary of State, the superintendent of elections, the county clerks of the various counties and the municipal clerks of the various municipalities shall be preserved by such officials for a period of five years after the holding of any election at which they were used, and all ballots, used or unused, for any election shall be preserved by such officials for a period of two years after the holding of any election, and thereafter shall be sold by such officials as waste paper, the proceeds to be paid into the State, county and municipal treasuries, respectively. The several county and municipal clerks may also sell all registry books which have been on file in their office for a period of five years, the proceeds to be paid into the county and municipal treasury, respectively.

Amended by L.1945, c. 76, p. 408, s. 3.



Section 19:18-8 - Inspection Of Ballot Boxes, Books And Documents By Superior Court

19:18-8. Inspection of ballot boxes, books and documents by Superior Court
A judge of the Superior Court may at any time for satisfactory reasons shown, and when he deems it necessary, issue an order for the opening of any ballot box or boxes and the removal of the contents thereof and for the removal from the file of any municipal or county office of any documents and books for any necessary purpose, which order shall also set forth the return of such contents to the ballot box or boxes and their return together with the documents and books to the files of the office from which the same were removed.

Amended by L.1953, c. 19, p. 338, s. 24.



Section 19:19-1 - Time And Place Of Meeting; Tabulation By Clerk Of Statements Of District Boards And Combined Results

19:19-1. Time and place of meeting; tabulation by clerk of statements of district boards and combined results
The board of county canvassers of each county shall meet on the Monday next, after any such election, at 12 o'clock noon, at the courthouse of the county, for the purpose of checking the canvass which shall have been made by the county clerk from the statements of the district boards filed in his office as hereinbefore provided. For such purpose the county clerk shall have prepared a compilation in tabulated form of such statements and the combined results shown thereby for the use of the board of canvassers.

Amended by L.1959, c. 117, p. 528, s. 1.



Section 19:19-2 - Absence Of County Clerk; Substitute

19:19-2. Absence of county clerk; substitute
If the clerk of the county shall be absent from the meeting at the time appointed therefor, the board shall forthwith proceed to appoint a fit person to be its clerk, who shall obtain such statements from the office of such clerk.



Section 19:19-3 - Oath Of Substitute Clerk

19:19-3. Oath of substitute clerk
Before proceeding to canvass and estimate the votes the chairman of the board shall administer to the person appointed as clerk in the absence of the county clerk an oath or affirmation in the following form: "You do swear (or affirm, as the case may be) that you will faithfully execute the duties of the clerk of this board according to law."



Section 19:19-4 - Adjournment Of Meeting

19:19-4. Adjournment of meeting
If on the day appointed for the meeting of such board, a major part thereof shall not attend at the courthouse of the county at the hour of twelve o'clock noon, or if at that time the statements of the result of such election from every election district in the county shall not be produced, the members of the board present shall adjourn to some convenient hour on the next day.



Section 19:19-5 - Statements Obtained

19:19-5. Statements obtained
If such adjournment is occasioned by the fact that at the time fixed for the meeting of the board the statements from every election district have not been filed with the clerk of the county, such clerk shall forthwith, by a special messenger, or otherwise, at the expense of the county, obtain the statement or statements that shall be lacking, in time to be produced to the board at its next meeting, and for this purpose the statements directed to be filed with the clerk of any municipality wherein such election was held, or those directed to be filed with the county clerk, or a copy certified by the secretary of state of the statements transmitted to him, shall be sufficient. The clerk of the board shall lay before it, at its subsequent meeting, all the statements and certified copies that he shall have obtained as above directed.



Section 19:19-6 - Second Adjournment Of Meeting

19:19-6. Second adjournment of meeting
At the hour to which such adjournment shall have been ordered, the member or members present may proceed as hereinafter directed, or may again adjourn for a period not exceeding three days, at which time the member or members present shall so proceed. The board is hereby authorized to reconvene at any time for the purpose of correcting any errors.



Section 19:19-7 - Custody Of Statements During Adjournment

19:19-7. Custody of statements during adjournment
When such board shall find it necessary to adjourn, as herein provided, all statements of the result of an election which shall have been delivered to it or to any member thereof, shall in the presence of the board, and before it shall adjourn, be securely inclosed and sealed and delivered to the county clerk for safe-keeping until the next meeting of the board.



Section 19:19-8 - Canvass And Statement Of Result Of Election

19:19-8. Canvass and statement of result of election
The members of the board shall proceed to examine the statements and copies of statements produced before them and shall canvass and determine the votes cast at such election; and shall forthwith make four statements of the result of such election; but if no officers were voted for or public questions were voted upon at the election by the voters of the entire State or of more than one county thereof or of a congressional district, one statement shall be sufficient.

Amended by L.1938, c. 399, p. 988, s. 1.



Section 19:19-9 - Contents Of Statement Of Canvass; Certification

19:19-9. Contents of statement of canvass; certification
Each of such statements shall contain the name of each election district, the number of names on the signature copy register or the register of voters, the number of names of the voters on the poll books of each election district, and of the ballots rejected, and the whole number of such names registered and rejected ballots in all of such election districts; the number of votes cast in each election district for each person for whom any vote or votes shall have been cast for any office to be filled or any public question to be voted upon at the election, mentioning the office for which each person shall have been designated and the name of such person (which numbers of names and numbers of votes cast, and of ballots rejected, may be in figures), and the whole number of votes which shall have been given for each person for any such office, mentioning the office for which each person shall have been designated, and the name of the person (which numbers of votes and the names of persons and election districts shall be in words, written at full length).

There shall also be specified in the statements each public question voted upon at the election and the votes cast thereupon.

Each of the statements shall be certified to be true and correct by a certificate which shall be appended to the same, signed by the members of the board making the canvass.



Section 19:19-10 - Form Of Statement Of Canvass

19:19-10. Form of statement of canvass
The statements shall be in substantially the following form: "A statement of the result of election held in the county of , on the day of November, in the year of our Lord one thousand nine hundred and , to elect a member of the senate, members of the general assembly, a sheriff and coroners of said county (naming the officers as the case may be), together with the public questions voted upon, made by the board of county canvassers of said county."



Section 19:19-11 - Form Of Certificate To Statement Of Canvass

19:19-11. Form of certificate to statement of canvass
The certificate shall be in substantially the following form: "I do hereby certify that the foregoing is a true, full and correct statement of the result of the election above-mentioned, as the same is exhibited by the statements produced and laid before the board of county canvassers according to law, and that the same exhibits the number of the names in the signature copy registers and the registers of voters, the number of names of the voters in the poll books of the election districts, respectively, and of the ballots rejected, the whole number of the names in the signature copy registers and the registers of voters, the whole number of names of the voters in the poll books of the several election districts, the name of each person for whom any vote or votes were cast, the number of votes cast for each person in each election district, and the whole number of votes cast for each person for each office designated, and also specifies each public question voted upon and the number of votes cast thereupon in each election district respectively, and the whole number of votes cast thereupon in the several election districts as they appear by the statements so produced and laid before the said board. In witness whereof, I have hereunto set my hand, this day of , in the year of our Lord one thousand nine hundred and Chairman of the board of county canvassers. Attest: , Clerk."



Section 19:19-12 - Statements To County Clerk And Chairmen Of Republican And Democratic State Committees

19:19-12. Statements to county clerk and chairmen of Republican and Democratic State Committees
The board shall deliver one of the statements to the clerk of the county, who shall forthwith file the same, and one statement to the respective chairmen of the Republican and Democratic State Committees.

Amended by L.1938, c. 399, p. 989, s. 2.



Section 19:19-13 - Other Statement Delivered To Secretary Of State

19:19-13. Other statement delivered to secretary of state
The clerk of the board shall inclose and seal up the other statement and deliver or safely transmit the same so inclosed and sealed up, to the secretary of state at Trenton, so that he shall receive the same within three days next after the meeting of the board, and he shall forthwith file the same.



Section 19:19-14 - Statements Of Results By District Boards Preserved

19:19-14. Statements of results by district boards preserved
All the statements made by the district boards and copies of such statements which shall be produced and laid before the board shall, by it be delivered to the clerk of the county, and shall be filed and preserved by him in his office for a period of five years.



Section 19:19-15 - Secretary Of State To Procure Missing Statements

19:19-15. Secretary of state to procure missing statements
If the secretary of state shall not, on or before the seventh day after the time appointed for the meeting of the board of canvassers in the several counties, have received the statements of the result of such election in every county hereinbefore directed to be delivered or transmitted to him by the clerk of the board, such secretary shall forthwith, by a special messenger or otherwise, obtain the statement or statements as are lacking; and for this purpose a copy of the statement directed to be filed with the clerk of the county, certified by such clerk, shall be sufficient.



Section 19:19-16 - Defective Statements Completed By Secretary Of State

19:19-16. Defective statements completed by secretary of state
When and as soon as such secretary shall receive or obtain any statement of the result of such election, in any county, in the manner hereinbefore provided for, he shall ascertain whether or not the statement includes the statement of the results of the election in every election district of the county; and if it appears to him that the statement of the result of election in any election district is not exhibited by or included in the statement of the result of the election in the county, he shall forthwith ascertain whether or not a copy of the lacking statement has been received in his office; and if it appears to him that such copy has not been so received, he shall forthwith, by special messenger or otherwise, obtain a copy of the statement directed to be filed with the clerk of the county, or with the clerk of any municipality within the county, certified by such clerk, which shall be sufficient.



Section 19:19-17 - Statements Delivered To Messenger Of Secretary Of State

19:19-17. Statements delivered to messenger of secretary of state
The district board, the clerk or the chairman of the board of canvassers of any county, or any other person who shall be in possession of any statement, or copy of any statement, which shall have been made and subscribed under the provisions of this title, shall forthwith, on application by any messenger who shall have been dispatched for the same by the secretary of state, deliver to the messenger such statement or copy. The messenger shall be commissioned as such in writing, under the hand and official seal of the secretary of state, and shall exhibit his commission to the person to whom he shall apply for such statement or copy; and when he shall have obtained the statement or copy he shall forthwith deliver the same to the secretary of state.



Section 19:20-1 - Scope Of Authority

19:20-1. Scope of authority
The board of county canvassers, in case of officers voted for or public questions voted upon exclusively by the voters of a single county or any political subdivision thereof, except for any congressional district or part of a congressional district, shall proceed to determine what officers have been elected, and the result of the vote cast upon any public question setting forth that it was approved or rejected.



Section 19:20-2 - Statement Of Determination

19:20-2. Statement of determination
The board in the case of an election for a member of the senate, members of the general assembly, or other officer elected or public question approved or rejected by all of the voters of the county, except for members of the house of representatives, shall make two statements of its determination in substantially the following form:

"A statement of the determination of the board of county canvassers relative to an election held in the county of on the day of November, in the year of our Lord one thousand nine hundred and , for the election of a member of the senate, members of the general assembly of this state, and a sheriff and coroners for said county and public questions (naming the officers and public questions, as the case may be).

The said board does determine that at the said election, was duly elected a member of the senate of this state; were duly elected members of the general assembly; was duly elected sheriff and were duly elected coroners for said county, and public questions were approved or rejected (as the case may be)."



Section 19:20-3 - Certification Of Statement; Form

19:20-3. Certification of statement; form
The board shall thereupon certify such statement to be true and correct, by a certificate appended to the same, and signed by the chairman of the board in the presence of the clerk of the board:

"I do certify that the foregoing is a true, full and correct statement of the determination of the board of canvassers therein mentioned.

In Witness whereof I have hereunto set my hand this day of November, in the year of our Lord one thousand nine hundred and

Chairman of the board of county canvassers.

Attest: , Clerk."

The clerk of the board shall attest the signing of the same by the chairman by signing his name thereto.



Section 19:20-4 - Statements And Certifications Filed With County Clerk

19:20-4. Statements and certifications filed with county clerk
One of the statements of such determination, and the certificate thereto, shall be annexed to one of the statements of the results of the canvass of the election, and delivered therewith to the clerk of the county and filed in his office.



Section 19:20-5 - Certificates To Successful Candidates; Signing And Attestation

19:20-5. Certificates to successful candidates; signing and attestation
The chairman of the board, in the case of an election for senator or members of the assembly, or for any officer voted for by the voters of the entire county or of any subdivision thereof, except for members of the house of representatives, shall issue a certificate to the successful candidate based upon the statement of the determination of the board, and shall sign his name thereto, which shall be attested by the clerk of the board by signing his name and affixing the seal of the county. The clerk shall without delay deliver one of such certificates to each person who shall be so elected.



Section 19:20-6 - Statement Of Result Of Canvass For Secretary Of State

19:20-6. Statement of result of canvass for secretary of state
In the case of a state senator, member of the general assembly or any county officer, or any public questions to be voted upon by the voters of the entire state or any political subdivision thereof greater than a county, the board shall inclose, seal up and transmit one of the statements of the results of the canvass of the election, together with one of the statements of the determination and the certificate thereto annexed, to the secretary of state at Trenton within five days next after the meeting of the board, who shall file the same in his office.



Section 19:20-7 - Certificate Prima Facie Evidence Of Legislator's Right To Seat

19:20-7. Certificate prima facie evidence of legislator's right to seat
In the organization of the senate and general assembly the certificates so issued by the board based upon such statements of its determination shall be deemed prima facie evidence of the right of the persons therein mentioned to seats in the houses, respectively, to which they shall have been so determined to be elected.



Section 19:20-8 - Statements And Certificates Filed With Municipal Clerks

19:20-8. Statements and certificates filed with municipal clerks
The board in the case of officers elected or public questions approved or rejected by the voters of a municipality or part thereof shall in the same manner and form make, certify and sign as many statements as to its determination and certificates thereto annexed, together with the statements of the results of the canvass of the election, as there are municipalities concerned, and file the same with the clerks of such municipalities.



Section 19:20-9 - Certificates Issued To Successful Municipal Candidates; Signing And Attestation

19:20-9. Certificates issued to successful municipal candidates; signing and attestation
The chairman of the board, in the case of an election of officers of a municipality or part thereof, or public questions voted upon in such municipalities, shall issue a certificate to the successful candidate and also a certificate of the approval or rejection of any public question, based upon the statement of the determination of the board, and shall sign his name thereto, which shall be attested by the clerk of the board by signing his name and affixing the seal of the county. The clerk shall without delay deliver such certificates to the various municipal clerks, who shall without delay deliver one of the same to each person who shall be elected.



Section 19:21-1 - Meeting Times.

19:21-1 Meeting times.

19:21-1. a. The Board of State Canvassers shall meet at Trenton as soon as practicable but no later than the 28th day after the day of election, for the purpose of canvassing and estimating the votes cast for each person for whom any vote or votes shall have been cast for one or more members of the United States senate or of the house of representatives, or for electors of president and vice president, or for governor and lieutenant governor, or for members of the Legislature, and upon each public question voted upon by the voters of the entire state or political division thereof greater than a county and of determining and declaring the person or persons who shall, by the greatest number of votes, have been duly elected to such office or offices, and the result of the vote cast upon any public question setting forth that it was approved or rejected.

b.For the purpose of canvassing and estimating the votes cast for each person for whom any vote or votes shall have been cast in any special election, the board shall meet in Trenton as soon as practicable but no later than the 28th day after the day of the special election.

Amended 1987, c.338, s.2; 2009, c.66, s.4.



Section 19:21-2 - Substitute Members

19:21-2. Substitute members
19:21-2. If a number of the members of the Legislature who shall have been summoned as members of the board sufficient to constitute it shall not attend the meeting thereof, the chairman shall summon as members of the board as many fit persons who shall possess the qualifications required for members of the General Assembly as shall be necessary to complete the number required to constitute the board.

Amended 1987,c.338,s.3.



Section 19:21-3 - Oath Of Members

19:21-3. Oath of members
The chairman of the board shall administer, and each member thereof shall take, an oath or affirmation in the following form: "You do swear (or affirm, as the case may be) that you will faithfully and impartially execute the duties of a member of this board according to law" ; and thereupon one of the members of the board, to be appointed by it for that purpose, shall administer to the chairman thereof an oath or affirmation in the same form as that which shall have been taken by the other members.



Section 19:21-4 - Substitute Clerk Of The Board

19:21-4. Substitute clerk of the board
19:21-4. If the clerk of the board be absent from such meeting at the time appointed therefor, the chairman of the board shall forthwith, after the oaths or affirmations shall have been administered and taken, proceed to appoint a fit person to be the clerk of the board; and before proceeding to canvass and estimate the votes, the chairman of the board shall administer to the clerk thereof, and such clerk shall take, an oath or affirmation in the following form: "You do swear (or affirm, as the case may be) that you will faithfully execute the duties of clerk of this board."

Amended 1987,c.338,s.4.



Section 19:21-5 - Production Of Relevant Statements, Copies

19:21-5. Production of relevant statements, copies
19:21-5. The Secretary of State or the secretary's designee shall thereupon produce and lay before the board all statements and copies relating to such election which the secretary shall have received or obtained, as hereinbefore provided. If he shall neglect to produce and lay before the board or shall withhold any such statement or copy received or obtained by him, the chairman of the board shall forthwith summon the secretary or the secretary's designee, as appropriate, to appear and produce and lay before the board the statement or copy, and thereupon the secretary or the secretary's designee shall forthwith produce and lay the same before the board.

Amended 1987,c.338,s.5.



Section 19:21-6 - Statement And Certification Of Canvass

19:21-6. Statement and certification of canvass
The board shall forthwith canvass such statements and proceed to make a statement of the result of the election in the state; the statement shall contain the whole number of names of the voters in all the signature copy registers and registers of voters, the whole number of the names of the voters in all the poll books and the whole number of ballots rejected in the state, the names of all the persons for whom any vote or votes shall have been given for any office or offices to be filled at such election, and the whole number of the votes which shall have been given to each person for any such office or offices, mentioning the office or offices for which each person shall have been designated, together with the results of the votes cast upon any public questions voted upon by the voters of the entire state or of any political subdivision thereof greater than a county, and shall contain the name of each county, the number of names in the poll books in the counties respectively, the number of votes given for each person in each county for any such office or offices. In such statement the name of each person for whom any vote or votes shall have been given, the whole number of votes given for each person, and the name of each county, shall be in words written at full length.

The whole number of names of the voters in all the signature copy registers and registers of voters, and the whole number of the names of the voters in all the poll books and the whole number of ballots rejected in the state, together with the result of the votes cast upon any public questions voted upon by the voters of the entire state or any political subdivision thereof greater than a county, the number of names of the voters in all the signature copy registers and registers of voters and the number of names in the poll books and the number of ballots rejected in the counties respectively, together with the result of the votes cast upon any public questions voted upon by the voters of the entire state or any political subdivision thereof greater than a county, and the number of votes given for each person in each county may be in figures.

Such statement shall be certified to be true and correct by a certificate appended to the same; and the chairman of the board shall sign his name thereto in the presence of the clerk of the board, which such clerk shall attest by signing his name thereto.



Section 19:21-7 - Form Of Statement And Certificate

19:21-7. Form of statement and certificate
Such statement and certificate appended thereto shall be in a form similar to that hereinbefore prescribed for the board of county canvassers, as far as the nature of such election will admit.



Section 19:22-1 - Statement Of Determination

19:22-1. Statement of determination
When such statement and certificate shall have been made and subscribed, the board shall proceed to determine the person or persons who shall, by the greatest number of votes, have been duly elected to the office or offices for which he or they shall have been designated, together with the result of the vote cast upon any public question setting forth that it was approved or rejected; and thereupon the board shall make a statement of its determination.



Section 19:22-2 - Basis Of Statement

19:22-2. Basis of statement
The board shall base the statement of the result of the canvass of such election in the state and its determination as to the person or persons who shall have been elected, or any public question approved or rejected therein upon the statements of the result of the election, or the copies of the statements which shall have been made by the board of county canvassers in the several counties, and laid before the board.

If it appears by any such statement from any county, that the statement of the result of such election in any election district of the county is not exhibited by or included in such statement, the board shall give full force and effect to the statement of the result of the election in such district, or the copy of the statement, which shall be laid before it by the secretary of state as hereinbefore directed.



Section 19:22-3 - Certification And Signing Of Statement

19:22-3. Certification and signing of statement
Such statement shall be certified to be true and correct by a certificate appended to same; and the chairman of the board shall sign his name thereto, in the presence of the clerk thereof, which such clerk shall attest by signing his name thereto.



Section 19:22-4 - Form Of Statement And Certificate

19:22-4. Form of statement and certificate
The statement of such determination and the certificate appended thereto shall be in a form similar to that hereinbefore prescribed for the board of county canvassers, as far as the nature of such election will admit.



Section 19:22-5 - Statements Filed With Secretary Of State

19:22-5. Statements filed with secretary of state
The statement of determination shall be annexed to the statement of the result of the canvass of such election; and both of the statements and certificates attached thereto shall forthwith be delivered to the secretary of state, who shall file the same in his office. All the statements and copies of statements which shall have been produced and laid before the board shall be delivered to the secretary of state, and by him filed in his office.



Section 19:22-6 - Certificates To Successful Candidates By Secretary Of State

19:22-6. Certificates to successful candidates by secretary of state
The secretary of state shall issue a certificate to each successful candidate, based upon a statement of the determination of the board of state canvassers, and shall sign his name thereto and affix the seal of the state, and shall without delay deliver the same to each of the persons who shall be so elected.



Section 19:22-7 - Certificates Of Election Of United States Senators And Congressmen

19:22-7. Certificates of election of United States senators and congressmen
In case of an election for one or more members of the United States senate or of the house of representatives, the secretary of state shall prepare a general certificate of the election of such member or members of the United States senate and one of the member or members of the house of representatives, and lay the same before the governor, who shall sign his name thereto in the presence of such secretary, which the secretary shall attest by signing his name thereto, and shall thereupon affix the seal of the state thereto and transmit the same forthwith to the clerk of the United States senate and of the house of representatives, as the case may be, if they shall then be in session, and if not, then at their first meeting.



Section 19:22-8 - Certificates Of Election Of Presidential, Vice Presidential Electors, Certifications As Elector Slate.

19:22-8 Certificates of election of presidential, vice presidential electors, certifications as elector slate.

19:22-8. In case of an election for electors of president and vice president of the United States:

a.The secretary shall prepare a general certificate of the election of such electors, and lay the same before the Governor, who shall sign his name thereto, in the presence of such secretary, which the secretary shall attest by signing his name thereto, and shall thereupon affix the seal of the State thereto, and deliver the same to the president of the college of electors of this State, on the day and at the time and place appointed for the meeting of such college;

b.The secretary shall also prepare a general certificate or certificates, as the case may be, of the electors who were not elected, and lay the same before the Governor, who shall sign his name thereto, in the presence of such secretary, which the secretary shall attest by signing his name thereto, and shall thereupon affix the seal of the State thereto, and deliver the same to the president of the college of electors of this State, on the day and at the time and place appointed for the meeting of such college;

c.Only one general certificate shall be certified as the elector slate for the purpose of electing the president and vice president of the United States. In any year in which, on July 20, the "Agreement Among the States to Elect the President by National Popular Vote" is in effect in states cumulatively possessing a majority of the electoral votes, and the State of New Jersey remains a member of that agreement, the elector slate for the purpose of electing the president and vice president shall be certified in accordance with section 1 of this act, P.L.2007, c.334 (C.19:36-4).

Amended 2007, c.334, s.3.



Section 19:23-1 - Notice, State Committee To County Committee; County Committee To Municipal Clerks.

19:23-1 Notice, State committee to county committee; county committee to municipal clerks.

19:23-1. The chairman of the State committee of a political party shall, on or before March 1 in the year when a Governor is to be elected, notify in writing the chairman of each county committee of such party of the number of male or female members or members with less than one full vote to be elected from the county at the ensuing primary election for the general election, and each such chairman shall, on or before April 1 of such year, send a copy of such notice to the county clerk.

The chairman of each county committee shall also, on or before April 1 in each year, file with the clerks of the several municipalities the number of committeemen to be elected at the ensuing primary for the general election to the county committee.

amended 1946, c.11, ss.13,17; (1946, c.11, ss.13,17; repealed 1948, c.2, s.32); 1948, c.2, s.22; 1965, c.4, s.10; 1966, c.19, s.5; 1967, c.7, s.4; 1967, c.26, s.4; 1968, c.292, s.4; 1978, c.15, s.3; 2005, c.136, s.25; 2007, c.61, s.10; 2011, c.134, s.23.



Section 19:23-5 - Party Candidates For Primary Nominated By Members Of Same Party By Petition

19:23-5. Party candidates for primary nominated by members of same party by petition
Candidates to be voted for at the primary election for the general election shall be nominated exclusively by the members of the same political party by petition in the manner herein provided.



Section 19:23-6 - Address Of Petitions

19:23-6. Address of petitions
Petitions nominating candidates to be voted for by the voters of a political party throughout the entire State or of any subdivisions thereof more than a single county or any congressional district shall be addressed to the Secretary of State. Petitions nominating candidates for election to the Senate or General Assembly shall be addressed to the Secretary of State. Petitions nominating candidates to be voted for by the voters of a political party throughout a county or any county election district or subdivision of a county comprising more than a single municipality, shall be addressed to the clerk of the county. All other petitions shall be addressed to the clerks of municipalities.

Amended by L.1967, c. 22, s. 2, eff. March 23, 1967; L.1975, c. 43, s. 1, eff. April 3, 1975.



Section 19:23-7 - Signers; Certificates Of Candidates

19:23-7. Signers; certificates of candidates
19:23-7. Each such petition shall set forth that the signers thereof are qualified voters of the State, congressional district, county, or county election district, municipality, ward or election district, as the case may be, in which they reside and for which they desire to nominate candidates; that they are members of a political party (naming the same), and that they intend to affiliate with that political party at the ensuing election; that they indorse the person or persons named in their petition as candidate or candidates for nomination for the office or offices therein named, and that they request that the name of the person or persons therein mentioned be printed upon the official primary ballots of their political party as the candidate or candidates for such nomination. The petition shall further state the residence and post-office address of each person so indorsed, and shall certify that the person or persons so indorsed is or are legally qualified under the laws of this State to be nominated, and is or are a member or members of the political party named in the petition.

Accompanying the petition, each person indorsed therein shall file a certificate, stating that he is qualified for the office mentioned in the petition, that he is a member of the political party named therein, that he consents to stand as a candidate for nomination at the ensuing primary election of such political party, and that, if nominated, he consents to accept the nomination, to which shall be annexed the oath of allegiance prescribed in R.S.41:1-1, duly taken and subscribed by him before an officer authorized to take oaths in this State.

Each petition shall be arranged to contain double spacing between the signature lines of the petition, so that each signer thereof is afforded sufficient space to provide his or her printed name, address and signature.

Any form of a petition of nomination, other than petitions for federal office, which is provided to candidates by the Secretary of State, the county clerk, or the municipal clerk shall contain the following notice: "Notice: All candidates are required by law to comply with the provisions of the 'New Jersey Campaign Contributions and Expenditures Reporting Act.' For further information, please call (insert phone number of the Election Law Enforcement Commission)."

Amended 1948,c.438,s.7; 1949,c.24,ss.7,12; 1975,c.43,s.2; 1983,c.579,s.3; 1984,c.12,s.3; 1994,c.77,s.9.



Section 19:23-8 - Numbers Of Signers To Petitions

19:23-8. Numbers of signers to petitions
The petitions for candidates to be voted for by the voters of a political party throughout the entire State shall in the aggregate be signed by at least 1,000 such voters; in the case of candidates to be voted for by the voters of a political party throughout a congressional district by at least 200 of such voters; in the case of candidates for the Senate and General Assembly at least 100 such voters; in the case of candidates to be voted for by the voters of a political party throughout a county or any county election district, by at least 100 of such voters; in the case of candidates to be voted for by the voters of a political party throughout a municipality having a population in excess of 14,000 as ascertained by the last Federal census by at least 50 of such voters; in the case of candidates to be voted for by the voters of a political party throughout all other municipalities or any ward of any municipality by at least 25 of such voters; in the case of a candidate to be voted for by the voters of a political party within a single election district by at least 10 of such voters.

Notwithstanding the above provisions, in the case of petitions for candidates to be voted for by the voters of a political party throughout any municipality, ward, or election district, the number of signers of any such petition may be fewer than the minimum number specified above but shall be at least 5% in number of the total vote cast by the voters of that political party at the last preceding primary election held for the election of that party's candidates for the General Assembly. In no case, however, shall there be fewer than one signer of any such petition.

Amended by L.1945, c. 285, p. 836, s. 1; L.1948, c. 438, p. 1699, s. 8; L.1967, c. 22, s. 3, eff. March 23, 1967; L.1975, c. 43, s. 3, eff. April 3, 1975; L.1981, c. 164, s. 1.



Section 19:23-10 - Single Or Several Petitions; Signing Rules And Regulations.

19:23-10 Single or several petitions; signing rules and regulations.

19:23-10. Not all of the names of petitioners need be signed to a single petition, but any number of petitions of the same purport may be filed; but in the aggregate the signatures thereto indorsing any one person shall be the number required by this title. The signers to petitions shall not therein indorse or recommend more persons as candidates for the position than are to be chosen at the ensuing primary election in the State or political subdivision in which the signers to the petition reside, nor shall such signers indorse more persons as candidates for nomination to office than are to be elected in the state or political subdivision.

No member of one political party shall sign his name to any petition purporting to indorse any person as a candidate for office of another political party.

A candidate shall be permitted to sign or circulate, or both sign and circulate, the petition required for that candidate to seek nomination for elective office.

amended 2010, c.68, s.3.



Section 19:23-11 - Verification Of Petition.

19:23-11 Verification of petition.

19:23-11. Such petitions shall be verified by the oath or affirmation by affidavit of the person who circulates each petition, including a candidate who signs or circulates, or both signs and circulates, such a petition, taken and subscribed before a person qualified under the laws of New Jersey to administer an oath, to the effect that the affiant personally circulated the petition; that the petition is signed by each of the signers thereof in his proper handwriting; that the signers are to the best knowledge and belief of the affiant legal voters of the State or political subdivision thereof, as the case may be, as stated in the petition, belong to the political party named in the petition; and that the petition is prepared and filed in absolute good faith for the sole purpose of indorsing the person or persons therein named, in order to secure his or their nomination or selection as stated in such petition. The person who circulates the petition shall be a registered voter in this State whose party affiliation is of the same political party named in the petition.

amended 2010, c.68, s.4; 2014, c.83, s.2.



Section 19:23-12 - Committee On Vacancies.

19:23-12 Committee on vacancies.

19:23-12. The signers to petitions for "Choice for President," delegates and alternates to national conventions, for Governor, United States Senator, member of the House of Representatives, State Senator, member of the General Assembly and any county office may name three persons in their petition as a committee on vacancies.

This committee shall have power in case of death or resignation or otherwise of the person indorsed as a candidate in said petition to fill such vacancy by filing with the Secretary of State in the case of officers to be voted for by the voters of the entire State or a portion thereof involving more than one county thereof or any congressional district, and with the county clerk in the case of officers to be voted for by the voters of the entire county or any county election district, a certificate of nomination to fill the vacancy.

Such certificate shall set forth the cause of the vacancy, the name of the person nominated and that he is a member of the same political party as the candidate for whom he is substituted, the office for which he is nominated, the name of the person for whom the new nominee is to be substituted, the fact that the committee is authorized to fill vacancies and such further information as is required to be given in any original petition of nomination.

The certificate so made shall be executed and sworn to by the members of such committee, and shall upon being filed at least 55 days before election have the same force and effect as the original petition of nomination for the primary election for the general election and there shall be annexed thereto the oath of allegiance prescribed in R.S.41:1-1 duly taken and subscribed by the person so nominated before an officer authorized to take oaths in this State. The name of the candidate submitted shall be immediately certified to the proper municipal clerks. In addition, a person so nominated for the office of Governor or the office of member of the Senate or General Assembly shall annex to the certificate a statement signed by the candidate that he or she:

a.has not been convicted of any offense graded by Title 2C of the New Jersey Statutes as a crime of the first, second, third or fourth degree, or any offense in any other jurisdiction which, if committed in this State, would constitute such a crime; or

b.has been so convicted, in which case, the candidate shall disclose on the statement the crime for which convicted, the date and place of the conviction and the penalties imposed for the conviction. Such a candidate may, as an alternative, submit with the statement a copy of an official document that provides such information. If the candidate has been convicted of more than one criminal offense, such information about each conviction shall be provided. Records expunged pursuant to chapter 52 of Title 2C of the New Jersey Statutes shall not be subject to disclosure.

amended 1942, c.50, s.8; 1949, c.24, ss.8,12; 1975, c.43, s.4; 1985, c.92, s.17; 2004, c.26, s.3; 2011, c.37, s.7.



Section 19:23-13 - Vacancies Caused By Death Or Declining The Office; New Petition; Oath Of Allegiance

19:23-13. Vacancies caused by death or declining the office; new petition; oath of allegiance
Should any person indorsed in any petition as a candidate to be voted for at any primary election, except for the office of "Choice for President," delegates and alternates to national conventions, Governor, United States Senator, member of the House of Representatives, State Senator, members of the General Assembly, and any county office, die within three days after the last day for filing such petition, or in writing filed within three days after the last day for filing such petition with the county clerk or municipal clerk with whom such petition had been filed, decline to stand as a candidate, the vacancy or vacancies thus caused shall be filled by a majority of the persons signing the petition in and by which the person so dying or declining was indorsed, filing within three days after the occurrence of the vacancy with the municipal clerk, a new petition, setting forth the name of the person dying or declining the office for which he was indorsed, and the name of the person to be substituted, to which shall be annexed the oath of allegiance prescribed in section 41:1-1 of the Revised Statutes duly taken and subscribed by the person so nominated before an officer authorized to take oaths in this State.

Such petition shall be verified by three of the signers, and shall have the same force and effect as the original petition.

Amended by L.1942, c. 50, p. 284, s. 9; L.1949, c. 24, p. 78, s. 9.



Section 19:23-14 - Certification By Municipal Clerk.

19:23-14 Certification by municipal clerk.

19:23-14. Petitions addressed to the Secretary of State, the county clerks, or the municipal clerks shall be filed with such officers, respectively, before 4:00 p.m. of the 64th day next preceding the day of the holding of the primary election for the general election.

Not later than the close of business of the 54th day preceding the primary election for the general election, the municipal clerk shall certify to the county clerk the full and correct names and addresses of all candidates for nomination for public and party office and the name of the political party of which such persons are candidates together with their slogan and designation. The county clerk shall transmit this information to the Election Law Enforcement Commission in the form and manner prescribed by the commission and shall notify the commission immediately upon the withdrawal of a petition of nomination.

amended 1940, c.135, s.1; 1941, c.166, s.1; 1942, c.50, s.9a; 1948, c.2, s.23; 1956, c.53, s.2; 1983, c.579, s.4; 1985, c.92, s.18; 2001, c.211, s.1; 2011, c.37, s.8.



Section 19:23-15 - Acceptance, Statement By Candidates To Accompany Petitions.

19:23-15 Acceptance, statement by candidates to accompany petitions.

19:23-15. Accompanying the petition and attached thereto each person indorsed therein shall file a certificate, stating that he is qualified for the office mentioned in the petition; that he consents to stand as a candidate for nomination at the ensuing primary election, and that if nominated, he agrees to accept the nomination. Such acceptance shall certify that the candidate is a resident of and a legal voter in the jurisdiction of the office for which the nomination is to be made and there shall be annexed thereto the oath of allegiance prescribed in section 41:1-1 of the Revised Statutes duly taken and subscribed by the person so nominated before an officer authorized to take oaths in this State.

No candidate who has accepted the nomination by a direct petition of nomination for the general election shall sign an acceptance to a petition of nomination for such office for the primary election. In addition, no candidate named in a petition for the office of member of the House of Representatives shall sign an acceptance if the candidate has signed an acceptance for the primary nomination or any other petition of nomination for the office of member of the House of Representatives in another congressional district in the same calendar year.

Each person indorsed as a candidate for nomination for election to the office of Governor or the office of member of the Senate or General Assembly shall annex to such petitions a statement signed by the candidate that he or she:

a.has not been convicted of any offense graded by Title 2C of the New Jersey Statutes as a crime of the first, second, third or fourth degree, or any offense in any other jurisdiction which, if committed in this State, would constitute such a crime; or

b.has been so convicted, in which case, the candidate shall disclose on the statement the crime for which convicted, the date and place of the conviction and the penalties imposed for the conviction. Such a candidate may, as an alternative, submit with the statement a copy of an official document that provides such information. If the candidate has been convicted of more than one criminal offense, such information about each conviction shall be provided. Records expunged pursuant to chapter 52 of Title 2C of the New Jersey Statutes shall not be subject to disclosure.

If the same person is nominated for the same office in more than one petition, the statement shall be annexed to one of such petitions.

Amended 1949, c.24, s.10; 1998, c.147, s.6; 2004, c.26, s.4.



Section 19:23-16 - Person Nominated By Petition; Filing Of Certificate.

19:23-16 Person nominated by petition; filing of certificate.

19:23-16. Any person nominated at the primary by having his name written or pasted upon the primary ballot shall file a certificate stating that he is qualified for the office for which he has been nominated, that he is a resident of and a legal voter in the jurisdiction of the office for which the nomination is made and that he consents to stand as a candidate at the ensuing general election to which shall be annexed the oath of allegiance prescribed in section 41:1-1 of the Revised Statutes duly taken and subscribed by the person so nominated before an officer authorized to take oaths in this State.

In addition, a person so nominated for the office of Governor or the office of member of the Senate or General Assembly shall annex to the certificate a statement signed by the candidate that he or she:

a.has not been convicted of any offense graded by Title 2C of the New Jersey Statutes as a crime of the first, second, third or fourth degree, or any offense in any other jurisdiction which, if committed in this State, would constitute such a crime; or

b.has been so convicted, in which case, the candidate shall disclose on the statement the crime for which convicted, the date and place of the conviction and the penalties imposed for the conviction. Such a candidate may, as an alternative, submit with the statement a copy of an official document that provides such information. If the candidate has been convicted of more than one criminal offense, such information about each conviction shall be provided. Records expunged pursuant to chapter 52 of Title 2C of the New Jersey Statutes shall not be subject to disclosure.

Such acceptance shall be filed within seven days after the holding of the primary with the county clerk in the case of county and municipal offices and with the Attorney General for all other offices.

Amended 1949, c.24, s.11; 2004, c.26, s.5.



Section 19:23-17 - Designation On Primary Ticket Of Policy Or Faction

19:23-17. Designation on primary ticket of policy or faction
Any person indorsed as a candidate for nomination for any public office or party position whose name is to be voted for on the primary ticket of any political party, may, by indorsement on the petition of nomination in which he is indorsed, request that there be printed opposite his name on the primary ticket a designation, in not more than six words, as named by him in such petition, for the purpose of indicating either any official act or policy to which he is pledged or committed, or to distinguish him as belonging to a particular faction or wing of his political party; provided, however, that no such designation or slogan shall include or refer to the name of any person or any incorporated association of this State unless the written consent of such person or incorporated association of this State has been filed with the petition of nomination of such candidate or group of candidates.

Amended by L.1944, c. 231, p. 787, s. 1.



Section 19:23-18 - Grouping Of Candidates

19:23-18. Grouping of candidates
Several candidates for nomination to the same office may in such petitions request that their names be grouped together, and that the common designation to be named by them shall be printed opposite their names. If two candidates or groups shall select the same designation, the secretary of state, county clerk or municipal clerks, as the case may be, shall notify the candidate or group whose petition was last filed, and such candidate or group shall select a new designation.



Section 19:23-19 - Defective Petition; Notice To Candidates

19:23-19. Defective petition; notice to candidates
In case a petition of nomination shall be defective excepting as to the number of signatures, the officer with whom such petition has been filed shall forthwith notify any candidate so indorsed whose petition for nomination is defective, setting forth the nature of such defect and the date when the ballots will be printed.



Section 19:23-20 - Amendment Of Defective Petition; Time For

19:23-20. Amendment of defective petition; time for
Such candidate shall be permitted to amend the petition either in form or in substance, but not to add signatures, so as to remedy the defect within three days.



Section 19:23-21 - Certification By Secretary Of State.

19:23-21 Certification by Secretary of State.

19:23-21. The Secretary of State shall certify the names of the persons indorsed in the petitions filed in his office to the clerks of counties concerned thereby not later than the 54th day prior to the holding of the primary election, specifying in such certificate the political parties to which the persons so nominated in the petitions belong. In the case of candidates for offices other than federal office, the Secretary of State shall also transmit this information to the Election Law Enforcement Commission in the form and manner prescribed by the commission and shall notify the commission immediately upon the withdrawal of a petition of nomination.

amended 1942, c.50, s.10; 1983, c.579, s.5; 1985, c.92, s.19; 2011, c.37, s.9.



Section 19:23-22 - Certification By County Clerk.

19:23-22 Certification by county clerk.

19:23-22. The county clerk shall certify all of the persons so certified to him by the Secretary of State and in addition the names of all persons indorsed in petitions filed in his office to the clerk of each municipality concerned thereby in his respective county not later than the close of business of the 53rd day prior to the time fixed by law for the holding of the primary election, specifying in such certificate the political party to which the person or persons so nominated belong. The county clerk shall also transmit this information with respect to persons, other than candidates for federal office, indorsed in petitions filed in his office to the Election Law Enforcement Commission in the form and manner prescribed by the commission and shall notify the commission immediately upon the withdrawal of a petition of nomination filed in his office.

amended 1942, c.50, s.11; 1948, c.2, s.24; 1983, c.579, s.6; 1985, c.92, s.20; 2011, c.37, s.10.



Section 19:23-22.1 - Certification By Municipal Clerks Of Nominees To County Clerks In Certain Counties

19:23-22.1. Certification by municipal clerks of nominees to county clerks in certain counties
In counties having a population of 700,000 or more inhabitants and in second class counties having a population of not less than 300,000 or more than 425,000 inhabitants and in counties having a population of not less than 150,000 or more than 300,000 inhabitants, each municipal clerk shall, on or before the sixth day following the last day for the filing of petitions for the primary election in each year, certify to the county clerk the full and correct names and addresses of all candidates for nomination for public and party office, and the name of the political party of which such persons are candidates, together with their slogan and designation, and the order in which their names were drawn in accordance with the provisions of Title 19 of the Revised Statutes.

L.1945, c. 68, p. 346, s. 1. Amended by L.1948, c. 2, p. 43, s. 25; L.1961, c. 62, p. 557, s. 1; L.1965, c. 29, s. 1; L.1981, c. 462, s. 21.



Section 19:23-22.4 - Printing Ballots In Counties

19:23-22.4. Printing ballots in counties
In all counties the county clerk shall cause to be printed a sufficient number of official primary ballots and official primary sample ballots of each political party, in proper form for the mailing of such sample ballots at the times and in the manner and number as required by the provisions of Title 19 of the Revised Statutes, and shall furnish such official primary sample ballots to the proper officer or officers on the earliest possible date preceding the primary election.

In the counties described by this section, for each election district within the county in which the primary language of 10% or more of the registered voters is Spanish, the county clerk shall similarly cause to be printed bilingually in English and Spanish a sufficient number of official primary sample ballots of each political party, and shall similarly furnish such official primary sample ballots to the proper officer or officers.

L.1965, c. 29, s. 2. Amended by L.1974, c. 51, s. 1, eff. June 25, 1974.



Section 19:23-22.5 - Cost Of Printing Ballots In Certain Counties

19:23-22.5. Cost of printing ballots in certain counties
In counties having a population of 700,000 or more inhabitants and in second class counties having a population of not less than 300,000 or more than 425,000 inhabitants and in counties having a population of not less than 150,000 or more than 300,000 inhabitants, the cost of printing of the official primary election ballots and primary election sample ballots shall be paid by the county but the county shall be reimbursed by the municipalities, each municipality paying such amount as shall be apportioned to it by the county clerk based on the proportion of the number of such official primary election ballots and primary election sample ballots required for use in such municipality.

L.1965, c. 29, s. 3. Amended by L.1981, c. 462, s. 22.



Section 19:23-23 - Separate Ballot For Each Party

19:23-23. Separate ballot for each party
There shall be separate ballots for each political party. Such ballots shall be alike in form for all political parties.



Section 19:23-24 - Primary Election Ballots; Position.

19:23-24 Primary election ballots; position.

19:23-24. The position which the candidates and bracketed groups of names of candidates for the primary for the general election shall have upon the ballots used for the primary election for the general election, in the case of candidates for nomination for members of the United States Senate, Governor, members of the House of Representatives, members of the State Senate, members of the General Assembly, choice for President, delegates and alternates-at-large to the national conventions of political parties, district delegates and alternates to conventions of political parties, candidates for party positions, and county offices or party positions which are to be voted for by the voters of the entire county or a portion thereof greater than a single municipality, including a congressional district which is wholly within a single municipality, shall be determined by the county clerks in their respective counties; and, excepting in counties where R.S.19:49-2 applies, the position on the ballot used for the primary election for the general election in the case of candidates for nomination for office or party position wherein the candidates for office or party position to be filled are to be voted for by the voters of a municipality only, or a subdivision thereof (excepting in the case of members of the House of Representatives) shall be determined by the municipal clerk in such municipalities, in the following manner: The county clerk, or his deputy, or the municipal clerk or his deputy, as the case may be, shall at his office on the 53rd day prior to the primary election for the general election at three o'clock in the afternoon draw from the box, as hereinafter described, each card separately without knowledge on his part as to which card he is drawing. Any legal voter of the county or municipality, as the case may be, shall have the privilege of witnessing such drawing. The person making the drawing shall make public announcement at the drawing of each name, the order in which same is drawn, and the office for which the drawing is made. When there is to be but one person nominated for the office, the names of the several candidates who have filed petitions for such office shall be written upon cards (one name on a card) of the same size, substance and thickness. The cards shall be deposited in a box with an aperture in the cover of sufficient size to admit a man's hand. The box shall be well shaken and turned over to thoroughly mix the cards, and the cards shall then be withdrawn one at a time. The first name drawn shall have first place, the second name drawn, second place, and so on; the order of the withdrawal of the cards from the box determining the order of arrangement in which the names shall appear upon the primary election ballot. Where there is more than one person to be nominated to an office where petitions have designated that certain candidates shall be bracketed, the position of such bracketed names on the ballot (each bracket to be treated as a single name), together with individuals who have filed petitions for nomination for such office, shall be determined as above described. Where there is more than one person to be nominated for an office and there are more candidates who have filed petitions than there are persons to be nominated, the order of the printing of such names upon the primary election ballots shall be determined as above described.

The county clerk in certifying to the municipal clerk the offices to be filled and the names of candidates to be printed upon the ballots used for the primary election for the general election, shall certify them in the order as drawn in accordance with the above described procedure, and the municipal clerk shall print the names upon the ballots as so certified and in addition shall print the names of such candidates as have filed petitions with him in the order as determined as a result of the drawing as above described. Candidates for the office of the county executive in counties that have adopted the county executive plan of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), shall precede the candidates for other county offices for which there are candidates on the ballot used for the primary election for the general election.

amended 1942, c.50, s.12; 1985, c.92, s.21; 1995, c.191, s.3; 2005, c.136, s.26; 2011, c.37, s.11; 2011, c.134, s.24.



Section 19:23-25 - Make Up And Printing Ballot

19:23-25. Make up and printing ballot
19:23-25. The ballots shall be made up and printed in substantially the following form:

Each ballot shall have at the top a coupon at least two inches deep extending across the ballot above a perforated line. The coupon shall be numbered for each of the political parties, respectively, from one consecutively to the number of ballots delivered and received by the election officers of the respective polling places. Upon the coupon and above the perforated line shall be the words "To be torn off by the judge of election. Fold to this line." Below the perforated line shall be printed the words "Official Democratic Party Primary Ballot," or "Official Republican Party Primary Ballot," or, as the case may be, naming the proper political party, as provided in this Title; below which and extending across the ballot in one or more lines, as may be necessary, shall be printed the words ................ name of municipality ................... ward ................ election district ..................... date of election ................... John Doe, municipal clerk; the blank spaces shall be filled in with the name of the proper municipality, the ward and the district number and the date of election. The name of the municipal clerk shall be a facsimile of his signature. This heading shall be set apart from the body of the ballot by a heavy diagram rule. Below this rule shall be printed the following directions instructing the voter how to indicate his choice for each office and position, and for how many persons to vote for each office and position: To vote for any person whose name is printed upon this ballot mark a cross x , plus + or check with ink or pencil in the square at the left of the name of such person. To vote for any person whose name is not printed upon this ballot write or paste the name in the blank space under the proper title of office and mark a cross x , plus + or check with ink or pencil in the square at the left of the name of such person. Below these instructions shall be printed a heavy diagram rule below which shall be printed the titles of offices and positions for which candidates are to be voted for at the primary election, together with such directions to the voter as may be necessary, as "Vote for one," "Vote for two," or a greater number, as the case may be. Underneath the proper title of office and position shall be printed the names of all those persons certified as candidates for the offices to the municipal clerk by the county clerk as hereinbefore provided, and the names of persons indorsed as such candidates in petitions on file in the office of the municipal clerk as they appear signed to the certificate of acceptance. The name of any person indorsed in a petition as provided who shall fail to certify his consent and agreement to be a candidate for nomination to the office specified therein shall not be printed upon the ballots to be used at the primary election. In the case of a vacancy among nominees the name of the person selected in the manner provided in this Title to fill same shall be printed upon the ballots in the place of the person vacating such nomination. The candidates shall be arranged in groups and the groups bracketed in all cases where the petitions indorsing such candidates request such grouping. The designation named by candidates in their petitions for nomination, as provided by this Title shall be printed to the right of the names of such candidates or groups of candidates in as large type as the space will allow. Immediately to the left and on the same line with the name of each candidate for office and position shall be printed a square approximately one-quarter of an inch in size, or by printing vertical single line rules connecting the single line rules between the names of the candidates and thus form a square in which the voter shall indicate his choice. A single light-faced rule shall be used to separate the different names in each group of candidates. A heavy diagram rule shall be used between each group of candidates for different offices. Where candidates are arranged in groups and the groups bracketed, the groups shall be separated from other groups and candidates by two single line rules approximately one-eighth of an inch apart.

Each primary ballot shall contain, at the end of the list of candidates for each different office, blank squares and spaces or lines equal to the number of persons to be elected to the office, for the purpose of allowing any voter to write or paste the name of any person for whom he desires to vote for any office or party position.

Amended 1947,c.104,s.8; 1994,c.77,s.10.



Section 19:23-25.1 - Designation Or Slogan On Primary Ballots

19:23-25.1. Designation or slogan on primary ballots
No designation or slogan shall be printed on any ballot to be used in the conduct of any primary election in connection with any candidate or group of candidates for office, which designation or slogan includes or refers to the name of any other person unless the written consent of such other person has been filed with the petition of nomination of such candidate or group of candidates.

L.1944, c. 8, p. 23, s. 3.



Section 19:23-26.1 - Primary Election For U. S. Senate And Governorship; Placement Of Names Of Candidates On Ballot

19:23-26.1. Primary election for U.S. Senate and Governorship; placement of names of candidates on ballot
In the case of a primary election for the nomination of a candidate for the office of United States Senator and in the case of a primary election for the nomination of a candidate for the office of Governor, the names of all candidates for the office of United States Senator or Governor shall be printed on the official primary ballot in the first column or horizontal row designated for the party of those candidates.

In the event that the nomination of candidates for both offices shall occur at the same primary election, the names of all candidates for the office of United States Senator shall be printed in the first column or horizontal row designated for the party of those candidates, and the names of all candidates for the office of Governor shall be printed in the second column or horizontal row.

No candidate for nomination for any other office shall have his name printed in the same column or horizontal row as the candidates for nomination for the office of United States Senator or Governor.

L.1981, c. 71, s. 1, eff. March 23, 1981.



Section 19:23-26.2 - Application Of Laws On Primary Election For General Election

19:23-26.2. Application of laws on primary election for general election
The provisions of Title 19 of the Revised Statutes which apply particularly to a primary election for the general election shall apply to this act insofar as they are not inconsistent with its special provisions.

L.1981, c. 71, s. 2, eff. March 23, 1981.



Section 19:23-27 - Printing Of Ballots; Number; Cost Paid By Municipalities

19:23-27. Printing of ballots; number; cost paid by municipalities
Not later than twelve o'clock noon of the Saturday preceding a primary for the general election each municipal clerk shall have had printed and on hand in his office for the use of each of the political parties official primary ballots equal in number to one and one-tenth times the number of votes cast by such political party at the last preceding general election at which electors for president and vice president of the United States were voted for in such election district.

When an election district shall have been divided or the boundaries thereof changed, or a new district created, the municipal clerk shall ascertain as nearly as may be possible the number of voters in the new or rearranged or divided district, and provide therefor a sufficient number of official primary ballots in the above proportion.

The cost of printing the official primary ballots shall be paid by the respective municipalities.



Section 19:23-28 - Style Of Ballot; Paper And Type

19:23-28. Style of ballot; paper and type
The ballots shall be printed on plain white paper uniform in size, quality and type and of such thickness that the printing thereon cannot be distinguished from the back of the paper, and without any mark, device or figure on the front or back except as in and by this title provided.



Section 19:23-29 - Error In Ballots; Correction

19:23-29. Error in ballots; correction
When it shall appear that any error or omission has occurred in the copy prepared by the municipal clerk for the printer or in the printing of the official ballots for any primary election by any municipal clerk, any voter resident in any election district affected by such error or omission may present to a judge of the Superior Court assigned to the county containing the election district, a verified statement setting forth the error or omission, and such judge, being satisfied thereof, shall thereupon summarily, by his order, require the municipal clerk to correct the error or omission, or show cause why it should not be corrected.

Amended by L.1953, c. 19, p. 338, s. 25.



Section 19:23-30 - Number Of Ballots And Envelopes; Printing; Delivery; Cost Paid By Municipalities.

19:23-30 Number of ballots and envelopes; printing; delivery; cost paid by municipalities.

19:23-30. a. In counties not having a superintendent of elections where the county board of elections does not have the equipment or facilities to address and mail sample ballot envelopes, the municipal clerk shall cause to be printed as herewith prescribed a sufficient number of official primary sample ballots of each political party in each election district and shall furnish a sufficient number of stamped envelopes to enable every district board to mail one copy of such ballot of each political party to each voter who is registered in the district for the primary election, less the number of voters who have been sent a confirmation notice pursuant to subsection d. of R.S.19:31-15 and have not responded. The municipal clerk shall deliver to the county clerk in all counties and the county board in counties having a superintendent of elections one official primary sample ballot of each political party for each district in his municipality. The cost of printing the official primary sample ballots and the stamped envelopes therefor shall be paid by the respective municipalities.

b.In counties having a superintendent of elections, and in other counties where the county board of elections may have the equipment or facilities to prepare a properly stamped envelope addressed to each registered voter in the county for mailing, the municipal clerk shall cause to be printed as herewith prescribed a sufficient number of official primary sample ballots of each political party for each election district and shall furnish a sufficient number of stamped envelopes to enable the commissioner of registration of the county to mail one copy of such ballot of each political party to each voter who is registered in the district for the primary election, less the number of voters who have been sent a confirmation notice pursuant to subsection d. of R.S.19:31-15 and have not responded. The municipal clerk shall also deliver to the county board ten official primary sample ballots of each political party for each district in his municipality. The cost of printing of the official primary sample ballots and stamped envelopes therefor shall be paid for by the respective municipalities. County boards of elections which elect to operate under the provisions of this paragraph shall notify their respective municipal clerks in sufficient time to enable them to make the necessary arrangements the first year.

Amended 1941, c.275, s.3; 1946, c.261, s.3; 1947, c.168, s.8; 2009, c.110, s.2.



Section 19:23-30.1 - Information Sent To Newly-registered Voters For Primary Election.

19:23-30.1 Information sent to newly-registered voters for primary election.

2.Notwithstanding the provisions of any other law to the contrary, a voter who registers after the 29th day prior to a primary election and who is eligible to participate in that election may be sent, instead of a sample ballot, notice of the voter's polling place, information on where to obtain a sample ballot prior to the election, a statement indicating that a sample ballot will be available at the polling place on the day of the election, and, if applicable, information on a county website where a sample ballot may be viewed.

L.2005,c.139,s.2.



Section 19:23-31 - Sample Ballot Facsimile Of Official Ballot

19:23-31. Sample ballot facsimile of official ballot
The official primary sample ballot shall be, as nearly as possible, a facsimile of the official primary ballot to be voted at the primary election and shall be printed on paper different in color from the official primary ballot, so that the same may be readily distinguished from the official primary ballot. The official primary sample ballot shall have printed at the top in large type the words: "This official primary sample ballot is an exact copy of the official primary ballot to be used on primary election day. This ballot cannot be voted." The official primary sample ballot shall also have printed thereon, following the words which indicate the election district, the following words: "The polling place for this election district is

(Stating the location of said polling place)."



Section 19:23-32 - Words On Envelopes

19:23-32. Words on envelopes
Each of such envelopes shall have printed on the face thereof, in large type, the words, "Official Primary Sample Ballot," and in smaller type, in the upper left-hand corner, the words, "If not delivered in two days return to the superintendent of elections" in counties having a superintendent of elections, to the "Commissioner of Registration" in other counties and in the lower left-hand corner shall be printed the words "Municipality" followed by a line " " "Ward" followed by a line " " and "District" followed by a line " " arranged in three lines one under the other.

Amended by L.1947, c. 168, p. 747, s. 9.



Section 19:23-33 - Sample Ballots And Envelopes Furnished To District Boards Or Commissioner Of Registration.

19:23-33 Sample ballots and envelopes furnished to district boards or commissioner of registration.

19:23-33. In counties not having a superintendent of elections where the county board of elections does not have the equipment or facilities to address and mail sample ballot envelopes, the municipal clerk in each municipality shall furnish to a member of each district board in his municipality, at his office, or in any other way that he sees fit, on or before Tuesday preceding the primary election in each year, sufficient sample ballots and sufficient stamped envelopes to enable the board to mail sample ballots to the voters as hereinbefore provided. Each of the boards shall give the municipal clerk a receipt for such sample ballots and envelopes signed by one of its members.

In counties having a superintendent of elections, and in other counties where the county board of elections shall elect to operate under the provisions of subsection b. of section 19:23-30 of this Title, the municipal clerk in each municipality shall furnish to the commissioner of registration of his county not later than thirty days preceding the primary election of each year, sufficient stamped envelopes to enable the commissioner of registration to mail sample ballots to each voter who is registered in the county, less the number of voters who have been sent a confirmation notice pursuant to subsection d. of R.S.19:31-15 and have not responded, and shall, not later than noon of the twelfth day preceding the primary election furnish sufficient sample ballots to the commissioner of registration of his county for that purpose. The commissioner of registration shall give the municipal clerk a receipt for such sample ballots and envelopes.

Amended 1941, c.275, s.4; 1946, c.261, s.4; 1947, c.168, s.10; 2009, c.110, s.3.



Section 19:23-34 - Mailing Sample Ballots

19:23-34. Mailing sample ballots
Each of such district boards, in counties not having a superintendent of elections where the county board of elections does not have the equipment or facilities to address and mail sample ballot envelopes, and the commissioner of registration in all other counties, shall prepare and deposit in the post office, on or before twelve o'clock noon on Wednesday preceding the primary day, the stamped envelopes containing a copy of the sample primary ballot of each political party addressed to each voter whose name appears in the primary election registry book.

Amended by L.1941, c. 275, p. 743, s. 5; L.1946, c. 261, p. 917, s. 5; L.1947, c. 168, p. 748, s. 11.



Section 19:23-35 - Posting Sample Ballots

19:23-35. Posting sample ballots
In counties not having a superintendent of elections, where the county board of elections does not have the equipment or facilities to address and mail sample ballot envelopes, such district board shall also post three sample ballots in the polling place in its district.

The county board of elections in all counties of the first class, and in other counties where the county board of elections shall elect to operate under the provisions of subsection b of section 19:23-30 of this Title, shall, not later than noon of the second Monday preceding the primary election, deliver or mail to the members of the district board three sample ballots for their respective election district. The board shall post the sample ballots in the polling place in its district.

Amended by L.1941, c. 275, p. 743, s. 6; L.1946, c. 261, p. 918, s. 6; L.1947, c. 168, p. 748, s. 12; L.1952, c. 61, p. 383, s. 2.



Section 19:23-36 - Return Of Unused Sample Ballots And Envelopes

19:23-36. Return of unused sample ballots and envelopes
In counties not having a superintendent of elections where the county board of elections does not have the equipment or facilities to mail sample ballot envelopes, the district boards shall return to the municipal clerk the unused sample ballots and stamped envelopes, with a sworn statement in writing, signed by a majority of the members of the board, to the effect that the remainder of the sample ballots in envelopes were actually mailed or posted as provided in this Title, and the members of the board failing to file such statement shall receive no compensation for the service of mailing.

In counties having a superintendent of elections, and in other counties where the county board of elections shall elect to operate under the provisions of subsection b of section 19:23-30 of this Title, the commissioner of registration shall return to the municipal clerk the unused sample ballots and stamped envelopes with a sworn statement to the effect that the remainder of the sample ballots and envelopes were actually mailed or posted as herein provided.

Amended by L.1941, c. 275, p. 743, s. 7; L.1946, c. 261, p. 918, s. 7; L.1947, c. 168, p. 749, s. 13.



Section 19:23-37 - Public Display Of Returned Envelopes

19:23-37. Public display of returned envelopes
All the envelopes which shall have been mailed but not delivered to the addresses and shall have been returned to the superintendent, commissioner or county board, shall be retained by the superintendent, commissioner or county board, as the case may be, for thirty days, open to public inspection.



Section 19:23-38 - Municipal Clerk To Members Of District Boards; Receipt

19:23-38. Municipal clerk to members of district boards; receipt
The municipal clerk shall on the day preceding the primary election cause to be delivered, at his office, to a member or members of the district board of each election district within his municipality, the ballots and the ballot boxes provided for each election district, and any registers, poll books and other documents that he may have received from the county clerk, the county board or the commissioner, and take a receipt from such member or members therefor, which last mentioned receipt the clerk of the municipality shall file and preserve for one year.



Section 19:23-39 - Members Of District Boards To Board; Receipts

19:23-39. Members of district boards to board; receipts
Such member or members shall on the morning of the primary election, before proclamation of the opening of the polls, deliver the ballot boxes and the ballots by them received to the election boards of their respective election districts, with the seals thereof unbroken, and shall take receipts therefor from the district board, which receipts such member or members shall preserve for one year.



Section 19:23-40 - Primary Elections, Dates, Time.

19:23-40 Primary elections, dates, time.

19:23-40. The primary election for the general election shall be held for all political parties upon the Tuesday next after the first Monday in June between the hours of 6:00 A.M. and 8:00 P.M., Standard Time. It shall be held for all political parties in the same places as hereinbefore provided for the ensuing general election.

amended 1946, c.11, ss.14,17; (1946, c.11, ss.14,17; repealed 1948, c.2, s.32); 1948, c.2, s.26; 1965, c.4, s.11; 1966, c.19, s.6; 1967, c.7, s.5; 1967, c.26, s.5; 1968, c.292, s.5; 2001, c.245, s.4; 2005, c.136, s.27; 2007, c.61, s.11; 2011, c.134, s.25.



Section 19:23-41 - Officers In Charge

19:23-41. Officers in charge
All of the members of the district board shall conduct the primary election for all political parties holding primary elections under this title.



Section 19:23-42 - Method Of Conducting Primary Elections.

19:23-42 Method of conducting primary elections.

19:23-42. The primary election for the general election shall be conducted by the district boards substantially in the same manner as the general election, except as herein otherwise provided.

Each district board may allow one member thereof at a time to be absent from the polling place or room for a period not exceeding one hour between the hours of one o'clock and five o'clock in the afternoon or for such shorter time as it shall see fit; but at no time from the opening of the polls to the completion of the canvass shall there be less than a majority of the board present in the polling room or place.

amended 2005, c.136, s.28; 2011, c.134, s.26.



Section 19:23-45 - Requirements For Voting In Primary Elections; Affiliation.

19:23-45 Requirements for voting in primary elections; affiliation.

19:23-45. No voter shall be allowed to vote at the primary election unless his name appears in the signature copy register.

A voter who votes in a primary election of a political party or who signs and files with the municipal clerk or the county commissioner of registration a declaration that he desires to vote in the primary election of a political party, or who indicates on a voter registration form the voter's choice of political party affiliation and submits the form to the commissioner of registration of the county wherein the voter resides, to the employees or agents of a public agency, as defined in subsection a. of section 15 of P.L.1974, c.30 (C.19:31-6.3), or a voter registration agency, as defined in subsection a. of section 26 of P.L.1994, c.182 (C.19:31-6.11), or to the Secretary of State, shall be deemed to be a member of that party until the voter signs and files with the municipal clerk or the commissioner of registration a declaration that he desires to vote in the primary election of another political party at which time he shall be deemed to be a member of such other political party. The Secretary of State shall cause to be prepared political party affiliation declaration forms and shall provide such forms to the commissioners of registration of the several counties and to the clerks of the municipalities within such counties.

No voter, except a newly registered voter at the first primary at which he is eligible to vote, or a voter who has not previously voted in a primary election, may vote in a primary election of a political party unless he was deemed to be a member of that party on the 55th day next preceding such primary election.

A member of the county committee of a political party and a public official or public employee holding any office or public employment to which he has been elected or appointed as a member of a political party shall be deemed a member of such political party.

A voter may declare the voter's party affiliation or change the voter's party affiliation, or declare that the voter is unaffiliated with any party regardless of any previously declared party affiliation, by so indicating on a political party declaration form filed with the municipal clerk or the county commissioner of registration. A voter may also indicate that the voter wishes to declare a political party affiliation or that the voter does not want to declare a political party affiliation on a voter registration form filed at the time of initial registration.

Any person voting in the primary ballot box of any political party in any primary election in contravention of the election law shall be guilty of a disorderly persons offense, and any person who aids or assists any such person in such violation by means of public proclamation or order, or by means of any public or private direction or suggestions, or by means of any help or assistance or cooperation, shall likewise be guilty of a disorderly persons offense.

amended 1939, c.354, s.2; 1952, c.158; 1975, c.260, ss.1,2; 1976, c.16, s.1; 1977, c.97, s.1; 2005, c.136, s.29; 2005, c.153, s.1, 2005, c.154, s.6; 2011, c.37, s.12; 2011, c.134, s.27.



Section 19:23-45.1 - Notice Of Requirements For Voting In Primary Elections, Publication.

19:23-45.1 Notice of requirements for voting in primary elections, publication.

2. a. The county commissioner of registration in each of the several counties shall cause a notice to be published in each municipality of their respective counties in a newspaper or newspapers circulating therein. The notice to be so published shall be published once during each of the two calendar weeks next preceding the week in which the 55th day next preceding the primary election of a political party occurs.

b.The notice required to be published by the preceding paragraph shall inform the reader thereof that no voter, except a newly registered voter at the first primary at which he is eligible to vote, or a voter who has not previously voted in a primary election may vote in a primary election of a political party unless he was deemed to be a member of that party on the 55th day next preceding such primary election. It shall further inform the reader thereof that a voter who votes in the primary election of a political party, or who signs and files with the municipal clerk or the county commissioner of registration a declaration that he desires to vote in the primary election of a political party, or who indicates on a voter registration form the voter's choice of political party affiliation and submits the form to the commissioner of registration of the county wherein the voter resides, to the employees or agents of a public agency, as defined in subsection a. of section 15 of P.L.1974, c.30 (C.19:31-6.3), or a voter registration agency, as defined in subsection a. of section 26 of P.L.1994, c.182 (C.19:31-6.11) or to the Secretary of State, shall be deemed to be a member of that party until the voter signs and files with the municipal clerk or the commissioner of registration a declaration that he desires to vote in the primary election of another political party, at which time he shall be deemed to be a member of such other political party, or that the voter chooses not to be affiliated with any political party. The notice shall also state the time and location where a person may obtain political party affiliation declaration forms or voter registration forms.

L.1976, c.16, s.2; amended 1977, c.97, s.2; 2005, c.136, s.30; 2005, c.153, s.2; 2011, c.37, s.13; 2011, c.134, s.28.



Section 19:23-45.2 - Cost Of Publication; Payment By Counties

19:23-45.2. Cost of publication; payment by counties
The cost of the publishing of the notices required to be published by this act by the county commissioners of registration shall be paid by the respective counties.

L.1976, c. 16, s. 3, eff. April 8, 1976.



Section 19:23-45.3 - Rules And Regulations

19:23-45.3. Rules and regulations
The Secretary of State shall promulgate such rules and regulations as he deems necessary to implement this act, including the procedures to be followed in the filing, reporting and authentication of declarations of political party affiliation pursuant to R.S. 19:23-45.

L.1976, c. 16, s. 4, eff. April 8, 1976.



Section 19:23-46 - Determination Of Right To Vote.

19:23-46 Determination of right to vote.

19:23-46. Each voter offering to vote shall announce his name and the party primary in which he wishes to vote. The district board shall thereupon ascertain by reference to the signature copy register or the primary election registry book required by this title and, in municipalities not having permanent registration, if necessary by reference to the primary party poll books of the preceding primary election for the general election, that such voter is registered as required by this title and also that he is not ineligible or otherwise disqualified by the provisions of section 19:23-45 of this title; in which event he shall be allowed to vote.

amended 2005, c.136, s.31; 2011, c.134, s.29.



Section 19:23-47 - Preparation And Casting Of Ballots

19:23-47. Preparation and casting of ballots
Such voter shall thereupon prepare and cast his ballot in substantially the same manner as is herein provided for the preparation and casting of ballots at the general election and subject to the same regulations. The blank space or spaces under each title of office or party position shall be used for the writing in or pasting of names in the same manner as is provided for voting in the personal choice column of the general election ballot.



Section 19:23-48 - Challenges; Procedure

19:23-48. Challenges; procedure
If a voter who desires to vote in the same political party box in which he voted at the next preceding primary election is challenged, he shall take an oath or affirmation, to be administered by a member of the district board in the following form: "You do solemnly swear (or affirm) that you are a member of the political party (specifying the political party in which ballot box the affiant voted at the next preceding primary election); that at the last election for members of the general assembly at which you voted you voted for a majority of the candidates of said party nominated for national, state and county offices, and that you intend to support the candidates of said party at the ensuing election, and that you are not ineligible or otherwise disqualified by law to vote in this party primary of the said political party." If the person so challenged shall refuse to take the oath or affirmation so tendered to him, he shall be deemed not qualified or entitled to vote at such primary election.



Section 19:23-49 - Counting Of Votes.

19:23-49 Counting of votes.

19:23-49. At the close of the primary election for the general election each district board shall immediately proceed to count the votes cast at the election and ascertain the results thereof for the candidates of each political party holding such elections, proceeding in the manner indicated by the statement hereinafter provided for, and as nearly as may be in the manner herein required for the counting by the district board of votes cast at the general election.

amended 2005, c.136, s.32; 2011, c.134, s.30.



Section 19:23-50 - Statements Of Result; Contents

19:23-50. Statements of result; contents
The district boards shall at the conclusion of the canvass make up and sign three statements of the result of such election. The statements shall in words at length show the total number of names of persons entitled to vote, the whole number of ballots cast for each political party as indicated by the party names at the head of the respective party tickets, the whole number of ballots rejected for each political party, and the number of votes received by each person as a candidate for nomination for office or position.

Amended by L.1945, c. 76, p. 408, s. 4.



Section 19:23-51 - Form Of Statement

19:23-51. Form of statement
Such statement shall be substantially in the following form:

Statement of the result of a primary election held in the ward election district of the of (municipality) in the county of and state of New Jersey, on the day of 19 :

Total number of names of persons entitled to vote at the primary election was :

The total number of ballots cast was .

The total number of ballots rejected was .

(Fill in the name of the political party in each instance and the number of ballots cast or rejected in words at length and in figures.)

For candidates of the party for the office or position received votes. (Fill in the name of each candidate and number of votes received by such candidate in words at length and in figures.)



Section 19:23-52 - Certification Of Statement

19:23-52. Certification of statement
To such statement shall be added a certificate in the following form:

We certify the foregoing to be a true and correct statement of the result of the primary election held in such district at the time above stated and that it correctly exhibits the total number of names of persons entitled to vote, the entire number of votes cast for each political party at such election, the total number of ballots rejected belonging to each party respectively; also the number of votes received by any person who is a candidate of any party for any office or position named on any ballot or ballots cast at such election.

In witness whereof, we have hereunto set our hands this ........................... day of ....................... one thousand nine hundred and ...................... .

.................................................) District Board

..................................................) of Registry

..................................................) and Election."

..................................................)



Section 19:23-53 - Statements Transmitted To Clerks And Superintendent Of Elections; Access To Office Of Municipal Clerk.

19:23-53 Statements transmitted to clerks and superintendent of elections; access to office of municipal clerk.

19:23-53.The district board shall immediately deliver or transmit this statement to the clerks of the county and municipality within which such primary election was held. In counties having a superintendent of elections one of such statements shall forthwith be filed with the superintendent of elections of the county. The superintendent may arrange to accept such certificates in each municipality within the county at the office of the clerk of such municipality or some other convenient place. Any municipal clerk who shall refuse to permit such superintendent or his deputies or assistants access to his office for the purpose of collecting such certificates or any municipal clerk or other person who shall interfere or obstruct the superintendent, his deputies or assistants in the collection of such certificates, or any member of a district board who shall willfully fail or refuse to deliver such statement to the superintendent, his deputies or assistants as the case may be, shall be guilty of a crime of the fourth degree.

Amended 1945, c.76, s.5; 1947, c.168, s.14; 2005, c.154, s.7.



Section 19:23-54 - Canvass Of Votes By Municipal Clerks; Certificates Of Election To County Committeemen

19:23-54. Canvass of votes by municipal clerks; certificates of election to county committeemen
The municipal clerk shall forthwith canvass the statements of the district board as far as they relate to the election of members of the county committee of any political party, and shall issue a certificate of election to each person shown by the returns filed in the office of such municipal clerk to have been so elected.

No person whose name was printed on a primary ballot as a candidate for the county committee shall receive a certificate of election as a member of any other county committee.

When a person whose name was not printed on a primary ballot as a candidate for member of the county committee has been elected as a member of the county committee of more than one political party, he shall file with the municipal clerk within three days a statement certifying to which political party he belongs, and a certificate of election shall be issued to such person as a member of the county committee of the political party so certified.

Any person elected as a member of the county committee of any political party whose name was not printed upon the primary ballot and to whom a certificate of election has been issued, shall before the organization of the county committee file with the secretary thereof a written statement certifying that he is a member of such political party.

The municipal clerk shall within eight days after the primary election certify to the county clerk and also to the county board two copies of the names and post-office addresses of the persons elected as members of the county committee of the several political parties, together with the ward, district or unit which they respectively represent.



Section 19:23-55 - Canvass Of Votes By County Clerks; Statement

19:23-55. Canvass of votes by county clerks; statement
The county clerks shall within 10 days canvass such statements relating to all officers and positions to be voted for by the voters of the entire State, county, county election district, congressional district, municipality or ward, and determine what persons have by the highest number of votes been so elected or nominated by the political parties.

In the case of United States Senator, Governor and member of the House of Representatives the county clerk shall immediately transmit to the Secretary of State a statement showing the total number of votes cast for such officers in the county. The Secretary of State shall furnish the necessary form.

In the case of members of the county committee the county clerk within 9 days after the primary shall mail to the chairman of the State committee and to the chairman of the county committee of the respective parties a list of the names of those elected to the county committee, giving the municipalities, ward and district each represents, together with their post-office addresses.

Amended by L.1975, c. 43, s. 5, eff. April 3, 1975.



Section 19:23-56 - Certificates Of Election Of Members Of State Committee

19:23-56. Certificates of election of members of state committee
The county clerk shall issue a certificate to the male or males receiving the highest number of votes among the male candidates for the number of positions to be filled by male members of the State committee and to the female or females receiving the highest number of votes among the female candidates for the number of positions to be filled by female members of the State committee of any political party at the primary as shown by the returns in the county clerk's office. A divided position shall be filled by the one male and the one female candidate receiving the highest number of votes among the male and female candidates for such position. The county clerk shall issue a certificate of election to said male and said female candidates.

Amended by L.1978, c. 15, s. 4, eff. March 30, 1978.



Section 19:23-57 - Canvass Of Votes By Secretary Of State; Certificates Of Election Issued

19:23-57. Canvass of votes by secretary of state; certificates of election issued
The secretary of state shall forthwith canvass such statements of the county clerks and determine by the highest number of votes what persons have been so nominated by the voters of the political parties of the state or portion thereof involving more than a single county or congressional district, and shall issue a certificate of election to each person shown by such canvass and statement to have been nominated.



Section 19:23-58 - Provisions Of Title Applicable.

19:23-58 Provisions of title applicable.

19:23-58. Any provisions of this title which pertain particularly to any election or to the general election shall apply to the primary election for the general election insofar as they are not inconsistent with the special provisions of this title pertaining to the primary election for the general election.

amended 2005, c.136, s.33; 2011, c.134, s.31.



Section 19:24-1 - Notification Relative To Number Of Delegates, Alternates To Be Elected.

19:24-1 Notification relative to number of delegates, alternates to be elected.

19:24-1. In every year in which primary elections are to be held as herein provided for the election of delegates and alternates to the national conventions of political parties, including any national mid-term convention or conference of a political party, the chairman of the State committee of each political party shall notify the Secretary of State, on or before March 1 of that year, of the number of delegates-at-large and the number of alternates-at-large to be elected to the next national convention of such party by the voters of the party throughout the State, and also of the number of delegates and alternates to be chosen to such convention in the respective congressional districts or other territorial subdivisions of the State as mentioned in such notification.

If the State chairmen, or either of them, shall fail to file notice, the Secretary of State shall ascertain such facts from the call for its national convention issued by the National or State committee.

amended 1946, c.11, ss.15,17; (1946, c.11, ss.15,17; repealed 1948, c.2, s.32); 1948, c.2, s.27; 1965, c.4, s.12; 1978, c.15, s.5; 2005, c. 136, s.34; 2007, c.61, s.12; 2011, c.134, s.32.



Section 19:24-2 - Certification As To Number Of Delegates, Alternates To Be Elected.

19:24-2 Certification as to number of delegates, alternates to be elected.

19:24-2. The Secretary of State shall, on or before March 20 of that year, certify to the county clerk and county board of each county the number of delegates and alternates-at-large to be chosen by each such party and the number of delegates and alternates to be chosen in each congressional district or other territorial subdivision of the State, composed in whole or in part of the county of such county clerk.

Any provisions of this Title which pertain particularly to any election or to the general election or to the primary election for the general election shall apply to the primary election for delegates and alternates to national conventions insofar as they are not inconsistent with the special provisions of this Title pertaining to the primary election for delegates and alternates to national conventions.

Notwithstanding any provision of this Title, national and State party rules shall govern the selection of delegates and alternates to national party conventions, provided the State chairman of the political party notifies the Secretary of State prior to March 1 of the year in which delegates and alternates are elected of the applicable party rules governing the delegate selection process. The Secretary of State shall notify the county clerks prior to April 1 of the year in which delegates and alternates are elected of the applicable party rules, if any, which apply to matters within their jurisdiction. Pursuant to this section, the Secretary of State shall issue to the county clerks uniform regulations governing the delegate selection process.

amended 1948, c.2, s.28; 1965, c.4, s.13; 1976, c.9; 2005, c.136, s.35; 2007, c.61, s.13; 2011, c.134, s.33.



Section 19:24-3 - Nomination By Petition

19:24-3. Nomination by petition
Candidates for election as delegates or alternates to the national conventions of political parties shall be nominated by petition in the manner herein provided for the nomination of candidates to be voted for at the primary election for the general election except as herein otherwise provided.



Section 19:24-4 - National Convention Delegates.

19:24-4 National convention delegates.

19:24-4. Not less than 100 members of each such political party may file with the Secretary of State at least 64 days prior to the primary election for the general election in any year of a national convention a petition requesting that the name of a person therein indorsed shall be printed on the primary ticket of such political party as candidate for the position of delegate-at-large or alternate-at-large, to be chosen by the party voters throughout the State to the national convention of that party, or as a delegate or alternate to be chosen to that convention by the voters of any congressional district.

The signers to the petition for any delegate-at-large or alternate-at-large shall be legal voters resident in the State; and the signers for any delegate or alternate from any Congressional district shall be voters of such district.

The Secretary of State shall not later than the 54th day preceding the primary election for the general election certify to each county clerk and county board such nominations for delegates and alternates-at-large and the nominations for delegate or alternate for any Congressional district.

amended 1948, c.2, s.29; 1974, c.9, s.2; 1985, c.92, s.22; 2001, c.211, s.2; 2005, c.136, s.36; 2011, c.37, s.14; 2011, c.134, s.34.



Section 19:24-5 - Delegates Grouped; Choice For President Included In Petition

19:24-5. Delegates grouped; choice for president included in petition
Candidates for the position of delegates or alternates may be grouped together, if they so request in their petitions, and in any year of a presidential election may also have the name of the candidate for President whom they favor placed opposite their individual names or opposite such groups, if they so request in their petitions and if the written consent of such candidate for President is endorsed upon their petitions, under the caption "Choice for President."

Amended by L.1944, c. 8, p. 23, s. 1; L.1974, c. 9, s. 3, eff. March 15, 1974.



Section 19:24-6 - Delegates And Alternates At Large; Election; Ballots

19:24-6. Delegates and alternates at large; election; ballots
For the purposes of electing delegates-at-large and alternates-at-large and district delegates and alternates to national conventions of the political parties in counties in which paper ballots are used, the county clerk, in prescribing the form of sample ballots and in arranging the names of candidates on the official ballots, shall so arrange the ballot that each voter may vote for each candidate for delegate-at-large and alternate-at-large and each district delegate and alternate individually, or in the alternative, may vote by a single marking indicating a vote for all such candidates who have requested to be grouped together in accordance with the provisions of Revised Statutes 19:24-5, in which case such vote shall constitute and shall be tallied as a separate vote for each of the candidates listed in the group.

L.1968, c. 28, s. 1, eff. May 6, 1968.



Section 19:25-3 - Presidential Candidates.

19:25-3 Presidential candidates.

1.Not less than 1,000 voters of any political party may file a petition with the Secretary of State on or before the 64th day before a primary election in any year in which a President of the United States is to be chosen, requesting that the name of the person indorsed therein as a candidate of such party for the office of President of the United States shall be printed upon the official primary ballot of that party for the then ensuing election for delegates and alternates to the national convention of such party.

The petition shall be prepared and filed in the form and manner herein required for the indorsement of candidates to be voted for at the primary election for the general election, except that the candidate shall not be permitted to have a designation or slogan following his name, and that it shall not be necessary to have the consent of such candidate for President indorsed on the petition.

L.1952, c.2, s.1; amended 1985, c.92, s.23; 2001, c.211, s.3; 2005, c.136, s.37; 2011, c.37, s.15; 2011, c.134, s.35.



Section 19:25-4 - Certification Of Names Indorsed.

19:25-4 Certification of names indorsed.

2.The Secretary of State shall certify the names so indorsed to the county clerk of each county not later than the 54th day before such primary election, but if any person so indorsed shall on or before such date decline in writing, filed in the office of the Secretary of State, to have his name printed upon the primary election ballot as a candidate for President, the Secretary of State shall not so certify such name.

L.1952, c.2, s.2; amended 1985, c.92, s.24; 2005, c.136, s.38; 2011, c.37, s.16; 2011, c.134, s.36.



Section 19:26-1 - Return Of Election Documents, Equipment.

19:26-1 Return of election documents, equipment.

19:26-1. At the close of all primary elections held according to the provisions of this title, and after counting the ballots cast at such primary and making the statements thereof as herein provided, each district board shall place all ballots voted at the election and all spoiled and unused ballots inside the ballot boxes used at such election, and after locking and sealing the same, shall forthwith deliver the ballot boxes to the municipal clerk and the keys thereof to the county clerk. The signature copy register binders and the current primary party poll books used at the primary election shall be returned by the district boards to the commissioner, not later than noon of the day following the primary election for the general election.

The commissioner shall return the primary party poll books used at the primary election to the municipal clerks not later than one month preceding the next primary election.

The county clerks, in counties other than counties of the first class, shall, during the ten days next preceding the third registry day deliver, at their offices or in any other way they may see fit, the register of voters to the respective district boards.

The county clerks in counties of the first class shall deliver the register of voters to the municipal clerks, who shall deliver such register to the district boards at the same time and with the official general election sample ballots.

amended 2005, c.136, s.39; 2011, c.134, s.37.



Section 19:26-2 - Primary Books; Public Inspection; Removal Of Names

19:26-2. Primary books; public inspection; removal of names
19:26-2. The party primary poll books shall be subject to public inspection, and any voter whose name appears therein may apply to a judge of the Superior Court in the county, at any time prior to the next primary election to have the person's name stricken from such book, and the court shall have power to hear the application in a summary way at such time and upon such notice to that person as it may prescribe, and if satisfied that the applying voter's name has been improperly placed on such primary book, the court may make an order directing the commissioner, the county clerk or the municipal clerk, as the case may be, to erase the name from the primary book, and the commissioner or clerk, as the case may be, shall thereupon erase the same.

Amended 1953, c.19, s.26; 1991,c.91,s.246.



Section 19:27-1 - Nominations, Elections And Ascertainment And Certification Of Results As Provided For Primary And General Elections

19:27-1. Nominations, elections and ascertainment and certification of results as provided for primary and general elections
Except as herein otherwise provided candidates for public office to be voted for at any special election shall be nominated and the special election shall be conducted and the results thereof ascertained and certified in the same manner and under the same conditions, restrictions and penalties as herein provided for primary and general elections.



Section 19:27-2 - New Register Not Required In Unchanged Election Districts

19:27-2. New register not required in unchanged election districts
In all cases where the boundaries of an election district shall have remained unchanged between one election and the time for preparing registers of voters for a next ensuing special election, it shall not be necessary for the district board of such district to make a new register of voters, but only to correct and revise the register of voters used at the general election next preceding the special election.



Section 19:27-3 - Nomination Of Candidates By Petition

19:27-3. Nomination of candidates by petition
Candidates to be voted for at a special election shall be nominated exclusively by the members of the same political party by petition in the manner herein provided.



Section 19:27-4 - Writ Of Election

19:27-4. Writ of election
19:27-4. When any vacancy happens in the representation of this State in the United States Senate or in the House of Representatives, the Governor shall issue a writ of election to fill the same unless the term of service of the person whose office shall become vacant will expire within six months next after the happening of the vacancy and except as hereinafter provided.

Amended 1948, c.438, s.9; 1981, c.429, s.2; 1988,c.126,s.2.



Section 19:27-5 - Proclamation

19:27-5. Proclamation
19:27-5. Every writ of election issued under the provisions of this title shall be of the nature of a proclamation, and shall be signed by the Governor.

Amended 1988, c. 126, s. 3.



Section 19:27-6 - Congressional Vacancies.

19:27-6 Congressional vacancies.

19:27-6. In the case of a vacancy in the representation of this State in the United States Senate or House of Representatives, the writ may designate the next general election day for the election, but if a special day is designated, it shall specify the cause and purpose of such election, the name of the officer in whose office the vacancy has occurred, the day on which a special primary election shall be held, which shall be not less than 70 days nor more than 76 days following the date of such proclamation, and the day on which the special election shall be held, which shall be not less than 64 nor more than 70 days following the day of the special primary election. The writ shall also specify the day or days when the district boards shall meet for the purpose of making, revising or correcting the registers of voters to be used at such special election.

If the vacancy happens in the representation of this State in the United States Senate the election shall take place at the general election next succeeding the happening thereof, unless the vacancy shall happen within 70 days next preceding the primary election prior to the general election, in which case it shall be filled by election at the second succeeding election, unless the Governor shall deem it advisable to call a special election therefor, which he is authorized hereby to do.

If the vacancy happens in the representation of this State in the House of Representatives in any year, not later than the 70th day prior to the day for holding the next primary election for the general election, the Governor shall issue a writ of election to fill such vacancy, designating in said writ the next general election day as the day on which the election shall be held to fill such vacancy. The nomination of candidates to fill such vacancy shall be made in the same manner as the nomination of other candidates at the said primary election for the general election.

amended 1957, c.2, s.1; 1981, c.429, s.3; 1985, c.92, s.25; 2011, c.37, s.17.



Section 19:27-7 - Writs Delivered To Secretary Of State

19:27-7. Writs delivered to secretary of state
Every such writ shall, by the officer issuing the same, be delivered forthwith to the secretary of state, who shall forthwith affix the seal of the state and file the same in his office.



Section 19:27-8 - Copies Of Writ

19:27-8. Copies of writ
19:27-8. In case such vacancy happens in the representation of this State in the United States Senate, the Secretary of State shall cause as many copies of such writ to be made as there are counties in the State, and in case such vacancy happens in the representation of this State in the House of Representatives, he shall cause as many copies of such writ to be made as there shall be counties in the vacant congressional district, certify each of the same to be true under his hand and cause them to be delivered to the county clerk and county board of each of such counties.

Amended 1988,c.126,s.4.



Section 19:27-9 - Publication Of Writ

19:27-9. Publication of writ
19:27-9. The county board of each of such counties shall forthwith after the receipt of a copy of such writ cause the same to be published at least once a week until the time of such primary, general or special election in at least two newspapers printed and published in the county, if so many there be.

The publication of the writs shall be at the expense of the State if the election shall be held to fill a vacancy in the representation of the State in the United States Senate or in the House of Representatives.

Amended 1981, c.429, s.5; 1988,c.126,s.5.



Section 19:27-10.1 - Vacancy In House Of Representatives Between Dates Preceding Primary And General Elections.

19:27-10.1 Vacancy in house of representatives between dates preceding primary and general elections.

1.When a vacancy, howsoever caused, happens in the representation of this State in the House of Representatives in any year later than the 70th day prior to the day for holding the primary election for the general election but before the 70th day preceding the day of the general election, and the unexpired term to be filled exceeds one year, the Governor, in issuing a writ of election to fill such vacancy, may designate in said writ the next general election day as the day on which the election shall be held to fill such vacancy and that no primary election shall be held for nomination of candidates to fill such vacancy.

In such case, each political party shall select its candidate to fill such vacancy in the same manner prescribed in R.S.19:13-20 for selecting candidates to fill vacancies arising among candidates nominated at primary elections, except that the time for making such selection and filing the statement thereof shall be within 10 days following the issuance of the writ of election.

In such case, petitions of nomination of other candidates shall be filed in the office of the Secretary of State within 10 days of the date of such proclamation.

The Secretary of State on the eleventh day following the date of such proclamation shall certify to the clerk and county board of each county affected by the vacancy, a statement of all candidates selected and nominated for the office so vacated.

The election to fill such vacancy shall in all other respects be conducted as though it were being conducted to fill the office upon the expiration of the term of the incumbent.

L.1945, c.206, s.1; amended 1972, c.181, s.2; 1985, c.92, s.27; 2011, c.37, s.18.



Section 19:27-11 - Filling Vacancies In County, Municipal Offices.

19:27-11 Filling vacancies in county, municipal offices.

19:27-11. In the event of any vacancy in any county or municipal office, except for the office of a member of the board of chosen freeholders, which vacancy shall occur after the 70th day preceding the primary election for the general election and on or before the 70th day preceding the general election, each political party may select a candidate for the office in question in the manner prescribed in R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections for the general elections. A statement of such selection shall be filed with the county clerk not later than the close of business of the 55th day preceding the date of the general election.

Besides the selection of candidates by each political party as before provided, candidates may also be nominated by petition in a similar manner as herein provided for direct nomination by petition for the general election but the petition shall be filed with the county clerk at least 64 days prior to such general election.

When the vacancy occurs in a county office the county clerk shall forthwith give notice thereof to the chairman of the county committee of each political party and in counties of the first class to the county board, and in case the vacancy occurs in a municipal office the municipal clerk shall forthwith give notice thereof to the county clerk, the chairman of the county committee of each political party and in counties of the first class the county board.

The county clerk shall print on the ballots for the territory affected, in the personal choice column, the title of office and leave a proper space under such title of office; and print the title of office and the names of such persons as have been duly nominated, in their proper columns.

amended 1951, c.119, s.1; 1972, c.181, s.3; 1981, c.429, s.6; 1985, c.92, s.28; 1988, c.126, s.6; 1990, c.33, s.1; 2005, c.136, s.40; 2011, c.37, s.19; 2011, c.134, s.38.



Section 19:27-11.1 - Filling Of Vacancies In Legislature.

19:27-11.1 Filling of vacancies in Legislature.

7.When any vacancy happens in the Legislature otherwise than by expiration of term, it shall be filled by election for the unexpired term only at the next general election occurring not less than 51 days after the occurrence of the vacancy, except that no such vacancy shall be filled at the general election which immediately precedes the expiration of the term in which the vacancy occurs. In the event a vacancy eligible to be filled by election hereunder occurs on or before the sixth day preceding the last day for filing petitions for nomination for the primary election, such petitions may be prepared and filed for nomination in that primary election in the manner provided by article 3 of chapter 23 of this Title. In the event the vacancy occurs after that sixth day preceding the last day for filing petitions for nomination for the primary election for the general election, a political party may select a candidate for the office in question in the manner prescribed in subsections a. and b. of R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections for the general elections. A statement of such selection under R.S.19:13-20 shall be filed with the Secretary of State not later than the 48th day preceding the date of the general election.

Besides the selection of candidates by each political party, candidates may also be nominated by petition in a manner similar to direct nomination by petition for the general election; but if the candidate of any party to fill the vacancy will be chosen at a primary election, such petition shall be filed with the Secretary of State at least 64 days prior to the primary election; and if no candidate of any party will be chosen at a primary election, such petition shall be filed with the Secretary of State not later than 12 o'clock noon of the day on which the first selection meeting by any party is held under this section to select a nominee to fill the vacancy.

When the vacancy occurs in the Senate or General Assembly, the county clerk of each county which is comprised in whole or part in the Senate or General Assembly district shall forthwith give notice thereof to the chairman of the county committee of each political party and in counties of the first class to the county board.

The county clerk shall print on the ballots for the territory affected, in the personal choice column, the title of office and leave a proper space under such title of office; and print the title of office and the names of such persons as have been duly nominated, in their proper columns.

L.1988, c.126, s.7; amended 1990, c.56, s.2; 2005, c.136, s.41; 2011, c.37, s.20.



Section 19:27-11.2 - Interim Successor

19:27-11.2. Interim successor
In the case of a vacancy occurring with respect to a member of the Senate or General Assembly who was elected as the candidate of a political party which at the last preceding general election held for all members of the General Assembly received the largest number of votes or the next largest number of votes in the State for members of the General Assembly, for the interim period pending the election and qualification of a permanent successor to fill the vacancy, or for the interim period constituting the remainder of the term in the case of a vacancy occurring which cannot be filled pursuant to section 7 of this amendatory and supplementary act at a general election, the vacancy shall be filled within 35 days by a member of the political party of which the person who vacated the office was the candidate at the time of his election thereto. The interim successor shall be selected by the appropriate political party's county committee or committees in the same manner prescribed in subsections a. and b. of R.S. 19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections, and a statement of the selection of that successor shall be certified to and filed with the Secretary of State in the same manner prescribed by subsection d. of that section for certifying statements concerning the selection of such candidates.

The Secretary of State shall thereupon issue to the interim successor a certificate of selection based upon that filed statement of selection, and shall sign his name and affix the seal of the State thereto, and shall without delay deliver that statement to the person so selected. The Secretary of State shall also prepare a certified statement of selection, similar in form to the certificate but addressed to the presiding officer of the house of the Legislature in which the vacancy occurred, and shall sign the statement, affix the seal of the State thereto, and promptly deliver the same to the President of the Senate or Speaker of the General Assembly as appropriate.

L. 1988, c. 126, s. 8.



Section 19:27-11.3 - Nomination From Floor

19:27-11.3. Nomination from floor
Members of the political party's county committee or committees who are empowered to select a candidate for the vacated office shall only nominate a candidate from the floor during the selection meeting called under R.S. 19:13-20 by the chairman or chairmen of the committee or committees and shall present written evidence of the nominee's acceptance of the nomination.

L. 1988, c. 126, s. 9.



Section 19:27-11.4 - Office Remaining Vacant

19:27-11.4. Office remaining vacant
In the case of a vacancy occurring with respect to a member of the Senate or General Assembly who was not elected as the candidate of such a political party, the office shall remain vacant pending expiration of the term.

L. 1988, c. 126, s. 10.



Section 19:27-12 - Notice Of Other Special Elections

19:27-12. Notice of other special elections
Notice of special elections other than those to fill vacancies in the United States senate, United States house of representatives, state senate or general assembly shall be given in accordance with the provisions of any statute, ordinance or resolution relative thereto. If such statute, ordinance or resolution fails to provide for the giving of notice by officials to officials or by officials to the public, such notice shall be given in the manner herein provided for giving notice of the general election so far as may be.



Section 19:27-13 - Make-up Of Registers Of Voters

19:27-13. Make-up of registers of voters
The registers of voters for such special elections shall be made up as herein provided with such modifications, if any, as to the time of meeting of the district boards as the county boards deem necessary.



Section 19:27-14 - Delivery Of Registers; Disposition After Election

19:27-14. Delivery of registers; disposition after election
In each municipality in counties not having a superintendent of elections, the commissioner shall deliver to the clerk of the municipality in which the special election is to be held, at least thirty days prior thereto, the signature copy registers. The municipal clerk shall deliver such signature copy registers and also the registers of voters to the several district boards in time to be used at the special election.

In counties having a superintendent of elections the commissioner shall deliver the signature copy registers at his office or in any other way he may see fit, and the municipal clerks shall deliver the registers of voters to the several district boards, in time to be used at the special election.

At the close of the special election the district boards shall return such registers as provided in the case of a general election.

Amended by L.1947, c. 168, p. 750, s. 15.



Section 19:27A-1 - Short Title

19:27A-1. Short title
1. This act shall be known and may be cited as the "Uniform Recall Election Law."

L.1995,c.105,s.1.



Section 19:27A-2 - Power To Recall Elected Officials

19:27A-2. Power to recall elected officials
2. Pursuant to Article I, paragraph 2b. of the New Jersey Constitution, the people of this State shall have the power to recall, after at least one year of service in the person's current term of office, any United States Senator or Representative elected from this State or any State or local elected official in the manner provided herein.

L.1995,c.105,s.2.



Section 19:27A-3 - Definitions.

19:27A-3 Definitions.

3.As used in this act:

"circulator" means an individual, whether paid or unpaid, who solicits signatures for a recall petition;

"elected official" means any person holding the office of United States Senator or member of the United States House of Representatives elected from this State, or any person holding a State or local government office which, under the State Constitution or by law, is filled by the registered voters of a jurisdiction at an election, including a person appointed, selected or otherwise designated to fill a vacancy in such office, but does not mean an official of a political party;

"jurisdiction" means the electoral jurisdiction, including but not limited to the State, or any county or municipality thereof, within which the voters reside who are qualified to vote for an elected official who is sought to be recalled;

"notice of intention" means the notice filed with the recall election official by a recall committee for the purpose of initiating a recall effort;

"recall committee" means a committee formed by persons sponsoring the recall of an elected official which represents the sponsors and signers of a recall petition in matters relating to the recall effort;

"recall election" means an election held for the purpose of allowing the voters of a jurisdiction to decide whether an elected official shall be recalled from office;

"recall election official" means the official authorized by law to receive nominating petitions for an elective office, except that with respect to the recall of the county clerk, it means the Secretary of State;

"recall petition" means a petition prepared by a recall committee and circulated as provided by this act for the purpose of gathering a sufficient number of valid signatures of registered voters to cause a recall election to be called; and

"sponsors" means the proponents of a recall effort who establish a recall committee.

L.1995, c.105, s.3; amended 2014, c.83, s.3.



Section 19:27A-4 - Recall; Vote Required, Service Of Term, Statements, Procedures

19:27A-4. Recall; vote required, service of term, statements, procedures
4. a. An elected official shall be recalled from office upon the affirmative vote of a majority of those voting on the question of recall at a recall election which shall have been held after the officeholder shall have served one year of the term of office from which the person is sought to be recalled. A person serving to fill a vacancy in the term of an elective office shall be subject to recall at such an election after one year of such service. No election to recall an elected official shall be held after the date occurring six months prior to the general election or regular election for that office, as appropriate, in the final year of the official's term.

No statement of reasons or grounds for the holding of a recall election or for the recall at such an election of an elected official shall be required in connection with the preparation or circulation of a recall petition, with the transmittal of any notice required under the provisions of this act, with the submission to the voters of the question of the recall of an elected official, or with any other action or procedure relating to such a recall, and to the extent that any such statement of reasons or grounds is offered by the sponsors of a recall petition or by any other person, the sufficiency of that statement shall be a political rather than a judicial question.

b. The procedures established in this act to initiate the calling of a recall election may be commenced not earlier than the 50th day preceding the completion of the first year of the term of office by the official sought to be recalled. In the case of an official serving to fill a vacancy in the term of an elective office, the procedures established in this act to initiate the calling of a recall election may be commenced not earlier than the 50th day preceding the completion of the first year of such service. However, the recall election itself shall not be held until after the official has completed one year of such term or service, as appropriate.

L.1995,c.105,s.4.



Section 19:27A-5 - Recall Petition; Signatures Required

19:27A-5. Recall petition; signatures required
5. A recall petition demanding that an election be held for the purpose of deciding whether an elected official shall be recalled from office shall be signed by a number of registered voters of the jurisdiction of the official sought to be recalled equal to at least 25% of the persons registered to vote in that jurisdiction on the date of the general election preceding the date on which the sponsors of the petition file a notice of intention pursuant to section 6 of this act. A recall petition shall be filed with the appropriate recall election official. No recall petition shall demand the holding of an election to recall more than one elected official.

L.1995,c.105,s.5.



Section 19:27A-6 - Notice Of Intention; Filing.

19:27A-6 Notice of intention; filing.

6.Prior to the collection of any signatures, the sponsors of a recall petition shall file a notice of intention with the appropriate recall election official. The notice of intention shall contain the following information:

a.the name and office of the elected official sought to be recalled;

b.the name and business or residence address of at least three sponsors of the recall petition who shall constitute a recall committee which shall represent the sponsors and signers of the recall petition in matters relating to the recall effort, provided that no recall committee shall sponsor the recall of more than one officeholder and, if a recall effort fails at the ballot, the sponsoring recall committee and the members thereof shall not again sponsor, nor shall the recall committee again finance, an effort to recall the targeted officeholder during the same term of office in which the failed recall effort was attempted;

c.the name of the recall committee, which shall be expressed in the following form: "COMMITTEE TO RECALL (name of the official sought to be recalled) FROM THE OFFICE OF (name of the office)";

d.a statement certified by each member of the recall committee that the member is registered to vote in the jurisdiction of the official sought to be recalled and that the member supports the recall of the named official and accepts the responsibilities associated with serving on the recall committee;

e.at the option of the recall committee, a statement, not in excess of 200 words, of the reasons for the recall; and

f.a statement as to whether the recall election shall be held at the next general election or regular election, as appropriate, or at a special election, as provided in section 13 of this act.

L.1995, c.105, s.6; amended 2014, c.83, s.4.



Section 19:27A-7 - Review Of Notice Of Intention; Approval; Publication; Answer

19:27A-7. Review of notice of intention; approval; publication; answer
7. a. Upon receiving a notice of intention, the recall election official shall review it for compliance with the provisions of section 6 of this act. If the notice of intention is found to be in compliance, the recall election official shall imprint on the face of that notice a statement of the official's approval thereof, which statement shall identify the public office held by the official and include the signature of the official and the date on which the approval was given, and shall, within three business days of receiving the notice, return a certified copy of the approved notice to the recall committee. If the recall committee has requested that the recall election be held at a special election, the recall election official shall also prepare, within that same three-day period, an estimate of the cost of conducting the recall election which shall be added to the notice of intention and printed on the first page of each section of the petition as required by section 8 of this act. The official shall retain, and shall hold available for public inspection and copying, the original notice so approved for a period of not less than five years from the date of such approval. If the notice of intention is found not to be in compliance, the recall election official shall, within that period of three business days, return the notice, together with a written statement indicating the reasons for that finding, to the recall committee, which shall have the opportunity to file a corrected notice of intention.

b. Within five business days of approving a notice of intention, the recall election official shall serve a copy of the approved notice of intention on the official sought to be recalled by personal delivery or certified mail, and within two weeks of approving the notice of intention shall cause a copy thereof to be printed in a newspaper published in the jurisdiction or, if none exists, in a newspaper generally circulated within the jurisdiction, and affix to the approved notice of intention previously filed an affidavit of the time and manner of service and proof of publication. The copy of the notice of intention which is published shall be abbreviated to include information on only three members of the recall committee who shall be designated for that purpose by the committee. The recall election official shall retain on file the affidavit and proof for so long as the approved notice of intention is retained.

c. Within five business days of being served with a notice of intention, the official sought to be recalled may file an answer to the proposed recall, not to exceed 200 words, with the recall election official if the notice of intention contained a statement of the reasons for the recall. An answer shall be used solely to provide information to the voters and shall be printed on the first page of each section of the petition in the manner provided by section 8 of this act. If the notice of intention did not contain a statement of the reasons for the recall or the official sought to be recalled chooses not to file an answer, that official shall instead provide the recall election official with a written acknowledgment of receipt of a copy of the notice of intention . Within two business days of the filing of such an answer or acknowledgment, the recall election official shall by personal delivery or certified mail serve a copy of that answer or acknowledgment on the recall committee. If no such answer or acknowledgment is filed within the period of time allowed therefor, the recall election official, within two business days of the expiration of that time period, shall by personal delivery or certified mail transmit to the recall committee a signed statement in writing that no such answer or acknowledgment was timely filed with the recall election official.

L.1995,c.105,s.7.



Section 19:27A-8 - Format Of Recall Petition; Requirements.

19:27A-8 Format of recall petition; requirements.

8. a. No signature appearing on any document other than a recall petition prepared in accordance with the provisions of this section shall be counted among the signatures required under section 5 of this act to determine whether a recall election shall be held.

b.A recall petition shall be prepared by the recall committee in accordance with a format, consistent with the provisions of this act, which shall have been approved for such purpose by the Secretary of State. A petition may consist of any number of separate sections which shall be identical except with respect to information required to be entered thereon by the signers and circulators and as otherwise provided herein. The size of the paper used in a recall petition and the number of pages included in each section thereof shall be determined by the recall committee. The back and the front of a piece of paper shall each constitute a page and signatures may be affixed to each such page.

c.Each page of each section of a recall petition shall be sequentially numbered and shall include, printed in bold letters in at least 10-point type, the heading "PETITION FOR THE RECALL OF (name of the official sought to be recalled) FROM THE OFFICE OF (name of the office)" and, where appropriate, the information required by subsection e. of this section. The first page of each section also shall bear, in type of uniform size but not less than 8-point type, (1) the information contained in the notice of intention, including any cost estimate prepared and the statement of the reasons for the recall, if one was provided, or a declaration that no such statement of reasons was provided, except that information on only three members of the recall committee need be listed; and (2) a copy of the answer provided by the official sought to be recalled, if one was provided, or a declaration that no such answer was provided, except that no such answer or declaration shall be included if a statement of the reasons for the recall was not provided.

d.Each page of a recall petition shall be arranged so that each signer of the petition shall personally affix the signer's signature; printed name and residence address, including street and number, or a designation of residence which is adequate to readily determine location; the municipality of residence; and the date on which the signer signed the petition. A space at least one inch wide shall be left blank after each name for use in verifying signatures when appropriate, as provided by this act. A box shall be provided after each name for the signer to indicate that the signer has had the opportunity to review the information on the first page of that section of the petition.

e. (1) Whenever the official sought to be recalled is the Governor or a United States Senator, separate sections of the petition shall be prepared for use by signers registered to vote in each county. Each page of a section shall bear in not less than 10-point type the name of the county in which that section is to be used and the statement, "Only eligible persons residing in ___________________.. (name of county) County shall sign this page." A signer shall not affix the signer's signature to any page of any section unless it bears the name of the county in which the signer is registered to vote.

(2)Whenever the official sought to be recalled is a member of the Legislature or a member of the United States House of Representatives and the official's jurisdiction includes parts of more than one county, separate sections of the petition shall be prepared for use by signers registered to vote in each county included within the member's jurisdiction. Each page of a section shall bear in not less than 10-point type the name of the county in which that section is to be used and the statement, "Only eligible persons residing in (name of county) County shall sign this page." A signer shall not affix the signer's signature to any page of any section unless it bears the name of the county in which the signer is registered to vote.

(3)The signature of any person to a page of a recall petition bearing the name of a county in which the person is not registered to vote shall be invalid, but the invalidity of such a signature shall not invalidate or otherwise impair the section wherein or page whereon that signature appears, nor shall it invalidate or otherwise impair any other signature to that or any other section of the petition.

f.Prior to use, the sections of a recall petition shall be reviewed by the recall election official for compliance with the provisions of this act. The recall election official shall complete the review of the petition within three business days of receipt. No section of a recall petition shall be used to solicit signatures unless it has been so approved and a statement of such approval, signed by the recall election official, has been printed on the first page of that section.

g.No obstruction shall be placed over any portion of a page of a petition section at the time that page is presented to a voter to be signed.

h.Every member of a recall committee circulating a recall petition shall sign the petition. If any member of the committee shall fail to sign the petition, the petition shall be deemed void. In the event that the signature to the petition of a member of the recall committee shall be deemed invalid, then notwithstanding the provisions of subsection e. of this section, the petition shall be deemed void. A circulator of a recall petition who is not a member of the recall committee shall not be required to sign, or to be qualified to sign, the recall petition in order to solicit signatures for the recall petition.

i.If a solicitation for signatures to a recall petition is presented to prospective petition signers by a paid print advertisement or paid mailing, or if a recall petition is presented to such a prospective signer by a paid circulator, the solicitation or petition, respectively, shall disclose prominently in a statement printed in at least 10-point type (1) the identity of the person paying for the printed or personal solicitation, and (2) that the circulator is paid. The Election Law Enforcement Commission shall promulgate such rules and regulations as are necessary to implement the provisions and effectuate the purposes of this subsection.

j.No person who is ineligible to sign a recall petition shall, with knowledge of that ineligibility, sign such a petition. No person shall offer to pay or pay another to sign or to refrain from signing a recall petition or to vote or to refrain from voting in a recall election. A person who violates any of the foregoing provisions of this subsection is guilty of a crime of the fourth degree.

L.1995, c.105, s.8; amended 2014, c.83, s.5.



Section 19:27A-9 - Circulator Of Recall Petition.

19:27A-9 Circulator of recall petition.

9. a. A circulator of a recall petition shall not be required to be a registered voter, but shall be voter eligible, which means at least 18 years of age, a resident of this State, a citizen of the United States, and not otherwise disqualified under the New Jersey Constitution.

b.Each completed page of any section of a recall petition which is filed with the recall election official shall include at the bottom of that page an affidavit signed by the circulator of that section which sets forth the following:

(1)the printed name of the circulator;

(2)the address of the circulator;

(3)a statement that the circulator assumed responsibility for circulating that section, that the circulator witnessed the signing of that page by each person whose signature appears thereon, that, to the best information and belief of the circulator, the signers are legal residents of the State and of the county in which the section was circulated, and that the section was circulated in absolute good faith for the purpose of causing the recall of the elected official named in the petition;

(4)the dates between which all signatures to that page were collected; and

(5)a statement, signed by the circulator, as to the truth and correctness of the aforesaid information.

L.1995, c.105, s.9; amended 2014, c.83, s.3.



Section 19:27A-10 - Filing Of Petition By Recall Committee; Time

19:27A-10. Filing of petition by recall committee; time
10. a. A recall committee shall collect the required number of signatures and file a completed petition with the recall election official within the following time periods calculated from the date that the recall petition receives final approval for circulation from the recall election official:

(1) 320 days, when the Governor or a United States Senator is sought to be recalled; and

(2) 160 days, when any other elected official is sought to be recalled.

b. If a completed petition is not filed within the applicable time period, the petition shall be void. No part of a void petition shall be used in connection with any other recall effort.

c. If the official sought to be recalled resigns from office, the collection of signatures shall cease and the petition shall be void.

L.1995,c.105,s.10.



Section 19:27A-11 - Review Of Petition By Recall Election Official

19:27A-11. Review of petition by recall election official
11. All sections of a completed recall petition shall be filed with the recall election official at the same time. When a petition is presented for filing, the recall election official, within 10 business days, shall determine the total number of signatures affixed thereto and whether the completed petition complies with the other provisions of this act. A petition which contains an insufficient number of signatures or otherwise fails to comply with the provisions of this act shall be void.

L.1995,c.105,s.11.



Section 19:27A-12 - Contesting Decisions Of Recall Officials

19:27A-12. Contesting decisions of recall officials
12. The determination of the recall election official as to whether a recall petition is signed by a sufficient number of registered voters and otherwise complies with the provisions of this act may, within 10 business days of issuance, be challenged by the official sought to be recalled or by the recall committee by filing a written objection thereto with the recall election official. Upon the request of either of those parties, the recall election official shall provide the party with a duly certified copy of the recall petition and shall allow examination of the original recall petition during regular business hours. The recall election official shall pass upon the validity of an objection in an expedited manner. The decision of the recall election official may be contested, within 10 business days, by filing an action in the Superior Court, which shall hear the matter on an expedited basis and issue an order or determination as soon as possible after filing of the action. Whenever the decision of a recall election official with respect to a recall petition requiring more than 1,000 names is challenged by the official sought to be recalled or by a recall committee, the parties shall be permitted to introduce evidence that, under a random sample method which employs the theory, assumptions and methods of standard statistical analysis, the petition contains either a sufficient or an insufficient number of signatures. The introduction of such evidence shall create a rebuttable presumption that a petition is valid or invalid, as the case may be.

L.1995,c.105,s.12.



Section 19:27A-13 - Issuance Of Certificate As To Sufficiency Of Petition; Scheduling Of Recall Election; Notice.

19:27A-13 Issuance of certificate as to sufficiency of petition; scheduling of recall election; notice.

13. a. (1) If the recall election official determines that a petition contains the required number of signatures and otherwise complies with the provisions of this act and if the official sought to be recalled makes no timely challenge to that determination, or if the official makes such a challenge but the original determination is confirmed by the recall election official or the court, the recall election official shall forthwith issue a certificate as to the sufficiency of the petition to the recall committee. A copy of the certificate shall be served by the recall election official on the elected official sought to be recalled by personal service or certified mail. If, within five business days of service of the certification, the official has not resigned from office, the recall election official shall order and fix the holding of a recall election on the date indicated in the certificate.

(2)In the case of an office which is ordinarily filled at the general election, a recall election shall be held at the next general election occurring at least 60 days following the fifth business day after service of the certification, unless it was indicated in the notice of intention that the recall election shall be held at a special election in which case the recall election official shall order and fix the date for holding the recall election to be the next Tuesday occurring during the period beginning with the 60th day and ending on the 66th day following the fifth business day after service of the certification of the petition or, if that Tuesday falls on, or during the 28-day period before or after, a day on which any general, primary, nonpartisan municipal, school district or other recall election is to be held or shall have been held within all or any part of the jurisdiction, then the first Tuesday thereafter which does not fall within such period. In the case of an office which is ordinarily filled at an election other than the general election, a recall election shall be held at the next general election or the next regular election for that office occurring at least 60 days following the fifth business day after service of the certification, unless it was indicated in the notice of intention that the recall election shall be held at a special election in which case the recall election official shall order and fix the date for holding the recall election to be the next Tuesday occurring during the period beginning with the 60th day and ending on the 66th day following the fifth business day after service of the certification of the petition or, if that Tuesday falls on, or during the 28-day period before or after, a day on which any general, primary, nonpartisan municipal, school district or other recall election is to be held or shall have been held within all or any part of the jurisdiction, then the first Tuesday thereafter which does not fall within such period. A recall election to be held at a special election shall not be scheduled on the same day as a primary election. The date for a recall election shall not be fixed, and no recall election shall be held, after the date occurring six months prior to the general election or regular election for the office, as appropriate, in the final year of an official's term.

(3)A vacancy in an elective office resulting from the resignation of an elective official sought to be recalled prior to the expiration of the five-day period shall be filled in the manner provided by law for filling vacancies in that office.

b.The certificate issued by the recall election official shall contain:

(1)the name and office of the official sought to be recalled;

(2)the number of signatures required by law to cause a recall election to be held for that office;

(3)a statement to the effect that a valid recall petition, determined to contain the required number of signatures, has been filed with the recall election official and that a recall election will be held; and

(4)the date and time when the election will be held if the official does not resign.

c.The recall election official shall transmit a copy of the certificate to the officer or public body designated by law to be responsible for publishing notice of any other election to be held in the jurisdiction on the same day as the recall election, and that officer or body shall cause notice of the recall election, including all of the information contained in the certificate as prescribed by subsection b. of this section, to be printed in a newspaper published in the jurisdiction of the official sought to be recalled or, if none exists, in a newspaper generally circulated in the jurisdiction. The notice of the recall election shall appear on the same schedule applicable to the notice of such other election. In the event that the recall election is to be held as a special election, the recall election official shall transmit a copy of the certificate to the county board or boards of elections, and the county board or boards shall cause notice of the recall election to be printed, in the manner hereinbefore prescribed, once during the 30 days next preceding the day fixed for the closing of the registration books for the recall election and once during the calendar week next preceding the week in which the recall election is held.

L.1995, c.105, s.13; amended 2011, c.37, s.21.



Section 19:27A-14 - Recall Election, Conduct

19:27A-14. Recall election, conduct
14. A recall election shall be conducted in accordance with the provisions of Title 19 of the Revised Statutes which apply to all elections, except that in the case of an election to recall a member of the governing body of a municipality operating under the provisions of the "Uniform Nonpartisan Elections Law," P.L.1981, c.379 (C.40:45-5 et al.), or a member of the school board in a Type II school district, or any other elected official elected under the provisions of another title, the election shall be conducted in accordance with the appropriate provisions of that other title to the extent not inconsistent with the provisions of this act.

Notwithstanding the provisions of any other law to the contrary, for any election at which the question of the recall of an elected official is submitted to the voters, the county clerk or other appropriate officer shall cause samples of the entire ballot to be voted upon at that election to be printed and distributed to the voters of the jurisdiction wherein the recall election is to be held in the same manner as prescribed for the printing and distribution of sample ballots at the general election as provided by article 2 of chapter 14 of Title 19 of the Revised Statutes, except that in the case of an election other than the general election, any period of time calculated under the provisions of that article from the date of the general election shall be calculated instead from the date on which such other election is to be held.

L.1995,c.105,s.14.



Section 19:27A-15 - Ballot Used At Recall Election; Filling Of Vacancy

19:27A-15. Ballot used at recall election; filling of vacancy
15. a. Whenever the elected official sought to be recalled is the Governor or a member of the Legislature, the question of whether or not the Governor or member of the Legislature shall be recalled shall appear on the ballot but no candidates to succeed the Governor or member of the Legislature in the event the recall is successful shall be listed thereon. A vacancy in the office of Governor resulting from a recall election shall be filled pursuant to Article V, Section I of the State Constitution in the same manner as any other vacancy occurring in that office. A vacancy in the office of member of the Legislature resulting from a recall election shall be filled pursuant to Article IV, Section IV, paragraph 1 of the State Constitution in the same manner as any other vacancy occurring in that office, except that no member who is recalled shall be eligible to be selected to fill the vacancy created as a result of the recall.

b. Whenever the elected official sought to be recalled is other than the Governor or a member of the Legislature, candidates to succeed the elected official in the event the recall is successful may be nominated within nine days after the fifth business day following service of the certification of the petition by each political party in the manner prescribed in R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections. Candidates may also be nominated within that time period by petition in a manner similar to that used for direct nomination by petition for a general election. In the case of offices in nonpartisan units of government, nomination shall be by petition. An elected official who is the subject of a recall election shall be eligible to be elected as that official's own successor in the event that the election results in the official's recall.

c. The ballot used at a recall election shall pose the following question to the voters: "Shall (insert name of elected official sought to be recalled) be recalled from the office of (insert title of office)?" To the right of the question, the words "Yes" and "No" shall appear and each voter shall indicate the voter's choice of one. A recall election sample ballot, but not the actual ballot, shall contain the statement of the reasons for the recall prepared by the recall committee and the answer thereto, if any, which appeared on the petition.

d. Whenever a successor is to be chosen at a recall election in the event the recall is successful, the ballot shall indicate: "Nominees for successor to (insert name and title of the elected official sought to be recalled) in the event he (or she) is recalled." The names of all persons nominated as successors shall appear immediately thereafter in such manner as will allow each voter to vote for one.

L.1995,c.105,s.15.



Section 19:27A-16 - Results Of Recall Election

19:27A-16. Results of recall election
16. a. If a majority of votes cast on the question of the recall of an elected official are in the affirmative, the term of office of the elected official shall terminate upon the certification of the election results. Where nominees to succeed the recalled official are voted on at the same election, the successor receiving the greatest number of votes shall succeed to the office of the recalled official upon certification of the election results and shall serve for the remainder of the unexpired term.

b. If a majority of votes cast on the question of recall of an elected official are in the negative, the official shall continue in office as if no recall election had been held and the vote for the successor of such officer shall be void.

c. An elected official sought to be recalled who is not recalled as the result of a recall election shall not again be subject to recall until after having served one year of a term calculated from the date of the recall election.

L.1995,c.105,s.16.



Section 19:27A-17 - Recall Committee, Recall Defense Committee; Regulation Of Contributions; Reports

19:27A-17. Recall committee, recall defense committee; regulation of contributions; reports
17. a. Except as otherwise provided in this section, a recall committee shall be treated as a candidate committee for the purposes of "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et seq.), except that all contributions received by a recall committee shall be used only for (1) the payment of campaign expenses incurred in the course of and directly related to the committee's effort to promote the recall or the passage of the question of recall at the recall election, (2) the payment of overhead and administrative expenses related to the operation of the committee, or (3) the pro-rata repayment of contributors.

b. Except as provided in subsection c. of this section:

(1) an elected official sought to be recalled who receives contributions and makes expenditures for the purpose of opposing a recall effort shall establish a "recall defense committee," which shall be separate from, but subject to the same organizational and filing requirements and limitations on the receipt of contributions applicable to, any candidate committee under "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et seq.), except that a recall defense committee shall be permitted to receive without limit contributions from the candidate committee or joint candidates committee of the elected official sought to be recalled. A recall defense committee, for all purposes relating to campaign finance, shall be in addition to any candidate committee or joint candidates committee which an official sought to be recalled may by law establish. If an elected official sought to be recalled transfers funds from the official's candidate committee or joint candidates committee to the official's recall defense committee, a new election cycle shall be deemed to begin with respect to the candidate committee or joint candidates committee after the recall election is held or the recall effort fails and such official shall be permitted to solicit and receive contributions thereto, including contributions from prior contributors, up to the limits imposed by P.L.1973, c.83 (C.19:44A-1 et seq.). A recall defense committee may be formed at any time after an official sought to be recalled is served with either form of notice provided for by subsection e. of this section. All contributions received by a recall defense committee shall be used only for (a) the payment of campaign expenses incurred in the course of and directly related to the committee's effort to oppose the recall effort or the passage of the question of recall at the recall election, (b) the payment of the overhead and administrative expenses related to the operation of the committee, or (c) the pro-rata repayment of contributors; and

(2) any nominee to succeed that elected official shall be treated as a candidate for the purposes of "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et seq.).

c. The limits on contributions established by 2 U.S.C. s.441a shall apply to a federal elected official sought to be recalled, a candidate to succeed such an official and a recall committee seeking to recall a federal elected official.

d. A Governor who is sought to be recalled shall not be entitled to public support pursuant to P.L.1974, c.26 (C.19:44A-27 et seq.) for the purpose of opposing the recall effort.

e. Neither a recall committee nor a recall defense committee shall solicit or accept contributions in connection with a recall effort until after either: (1) the recall committee serves written notice of the recall effort on the official sought to be recalled by personal service or certified mail, with a copy thereof filed with the recall election official; or (2) a copy of an approved notice of intention is served on the official sought to be recalled as provided in subsection b. of section 7 of this act. If a recall committee notifies an official sought to be recalled of its intention to initiate a recall effort by the method described in paragraph (1) of this subsection, it must file a notice of intention within 30 days of the date the notice is served on the official or cease the solicitation, acceptance and expenditure of funds.

f. Contributions to a recall committee by a candidate committee or joint candidates committee of a candidate who was defeated by the official sought to be recalled at the last election for that office shall be subject to the limits on contributions established by "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et seq.).

g. A recall committee shall submit, at the time of its initial filing with the Election Law Enforcement Commission, in addition to its depository account registration information, a registration statement which includes:

(1) the complete name or identifying title of the committee and the general category of entity or entities, including but not limited to business organizations, labor organizations, professional or trade associations, candidates for or holders of public offices, political parties, ideological groups or civic associations, the interests of which are shared by the leadership, members, or financial supporters of the committee;

(2) the mailing address of the committee and the name and resident address of a resident of this State who shall have been designated by the committee as its agent to accept service of process; and

(3) a descriptive statement prepared by the organizers or officers of the committee that identifies:

(a) the names and mailing addresses of the persons having control over the affairs of the committee, including but not limited to persons in whose name or at whose direction or suggestion the committee solicits funds;

(b) the name and mailing address of any person not included among the persons identified under subparagraph (a) of this paragraph who, directly or through an agent, participated in the initial organization of the committee;

(c) in the case of any person identified under subparagraph (a) or subparagraph (b) who is an individual, the occupation of that individual, the individual's home address, and the name and mailing address of the individual's employer, or, in the case of any such person which is a corporation, partnership, unincorporated association, or other organization, the name and mailing address of the organization; and

(d) any other information which the Election Law Enforcement Commission may, under such regulations as it shall adopt pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), require as being material to the fullest possible disclosure of the economic, political and other particular interests and objectives which the committee has been organized to or does advance. The commission shall be informed, in writing, of any change in the information required by this paragraph within three days of the occurrence of the change.

h. In accordance with the Election Law Enforcement Commission's regular reporting schedule, the commission may, by regulation, require a recall committee or a recall defense committee to file during any calendar year one or more additional cumulative reports of such contributions received and expenditures made to ensure that no more than three months shall elapse between the last day of a period covered by one such report and the last day of the period covered by the next such report.

L.1995,c.105,s.17.



Section 19:27A-18 - Statutes Inoperative

19:27A-18. Statutes inoperative
18. On the effective date of this act, sections 88 through 98 of P.L.1972, c.154 (C.40:41A-88 et seq.); sections 17-19 through 17-29 of P.L.1950, c.210 (C.40:69A-168 et seq.); R.S.40:75-25 through R.S.40:75-44; R.S.40:81-6; and R.S.40:84-12 through R.S.40:84-19 shall become inoperative and shall have no force or effect unless a court of competent jurisdiction issues a final order invalidating the provisions of Article I, paragraph 2b. of the New Jersey Constitution, providing for the recall of elected officials, and the provisions of this act which permit the recall of county or municipal officials, in which case the aforesaid laws shall again become operative and shall have full force and effect as of the date of the court's ruling.

L.1995,c.105,s.18.



Section 19:28-1 - Application For Recount.

19:28-1 Application for recount.

19:28-1. When any candidate at any election shall have reason to believe that an error has been made in counting the votes of that election, the candidate may, within a period of 15 days following such election, apply to a judge of the Superior Court assigned to the county wherein such district or districts are located, for a recount of the votes cast at the election in any district or districts.

When ten voters at any election shall have reason to believe that an error has been so made in counting the votes upon any public question at any election, such voters may, within a period of 15 days following such election, apply to a judge of the Superior Court assigned to the county wherein such district or districts are located, for a recount of the votes cast at the election in any district or districts on such public question.

Amended 1953, c.19, s.27; 1991, c.91, s.247; 2005, c.150.



Section 19:28-2 - Expenses Of Recount; Liability For; Deposit By Applicants

19:28-2. Expenses of recount; liability for; deposit by applicants
Any applicant or group of applicants, as the case may be, for such recount, upon applying therefor, shall deposit with the county clerk or such other public officer or officers as such judge shall direct, such sum of money proportioned to the number of votes to be counted but not exceeding twenty-five dollars ($25.00) for any one district recount of which is asked, as the judge shall order as security for the payment of the costs and expenses of the recount in case the original count be confirmed. Such judge shall fix and determine the amount of compensation to be paid for making the recount, and the costs and expenses thereof. If it appears that an error or errors have occurred as a result of which the election is changed or the difference in the vote between any candidate and any other candidate for the same office or between the negative and affirmative of any such public question is altered in any district by more than ten votes or ten per centum (10%) of the total vote cast in the district, whichever is the greater, the costs and expenses of the recount of such district shall be paid by the State, county or municipality in and for which the election was held, upon the warrant of such judge, as other election expenses are paid. If no error shall appear sufficient to produce such change, the costs and expenses of the recount shall be paid out of the deposit made as security by the party or parties making the application.

Amended by L.1953, c. 19, p. 340, s. 28.



Section 19:28-3 - Recount; Order And Proceedings

19:28-3. Recount; order and proceedings
Such judge shall be authorized to order upon such terms as he deems proper a recount of the votes as he may determine, to be publicly made under his direction by the county board. Such board shall have power to subpoena witnesses to testify and produce documents and paraphernalia as it may determine, after three days' notice of the time and place of the recount has been given by such applicant or group of applicants to such interested party or parties as the judge may direct. The members of the district board shall be subpoenaed to be present at the recount to witness the opening of the ballot box or boxes used in their election district and to give such testimony as the county board deems necessary. The judge shall have power to decide all disputed questions which the county board shall fail to decide by a majority vote.

Amended by L.1953, c. 19, p. 340, s. 29.



Section 19:28-4 - Revocation Of Election Certificate; New Certificate

19:28-4. Revocation of election certificate; new certificate
If it appears upon such recount that an error has been made sufficient to change the result of such election, such judge in case of candidates shall issue an order to revoke the certificate of election already issued to any person and shall issue an order directing the chairman and clerk of the county board of canvassers to issue in its place another certificate in favor of the person who shall be found to have received a plurality of the votes cast at the election, which certificate shall supersede all others and entitle the holder thereof to the same rights and privileges as if such certificate had been originally issued by the canvassing board. In the event the person to whom the certificate of election has already issued shall so request, such judge shall order the recount to proceed in all districts in which such person was a candidate for election and shall withhold the issuance of any such new certificate until it shall finally be determined who has received a plurality of the votes cast at such election. If during the further recount requested by the person to whom the certificate of election has already issued, such person gains sufficient votes to give him more votes than the contestant, the judge conducting the recount may then order that the recount shall not proceed unless the contestant shall deposit such further sum of money as the judge shall require not exceeding twenty-five dollars ($25.00) per district.

In case of a tie vote as a result of a recount the judge conducting the recount shall issue an order revoking the certificate originally issued by the board of canvassers.

Amended by L.1953, c. 19, p. 341, s. 30.



Section 19:28-5 - Order Filed

19:28-5. Order filed
19:28-5. When any such certificate shall be issued or revoked by order of the judge of the Superior Court, his order shall be filed with the Secretary of State or with the clerk of the county or municipality, as the case may be, in and for which such election was held.

Amended 1953, c.19, s.31; 1991,c.91,s.248.



Section 19:28-6 - Copies Of Certificates Delivered To Successful Candidates

19:28-6. Copies of certificates delivered to successful candidates
The secretary of state, county or municipal clerk shall make and certify, under his hand and official seal, a copy thereof, and shall without delay deliver such copy to the person so declared elected.



Section 19:28-7 - Copy Of Certificate Delivered To Secretary Of State In Certain Cases

19:28-7. Copy of certificate delivered to secretary of state in certain cases
In case of an election for senator, members of the assembly or any county officers, the county clerk shall within five days thereafter transmit to the secretary of state at Trenton another copy of such certificate, signed by him and attested by his official seal.



Section 19:28-8 - Correction Of Errors In Referendum Recount

19:28-8. Correction of errors in referendum recount
In case of public questions such judge shall make an order that the result of such election be corrected.

Amended by L.1953, c. 19, p. 342, s. 32.



Section 19:29-1 - Grounds Stated

19:29-1. Grounds stated
The nomination or election of any person to any public office or party position, or the approval or disapproval of any public proposition, may be contested by the voters of this State or of any of its political subdivisions affected thereby upon 1 or more of the following grounds:

a. Malconduct, fraud or corruption on the part of the members of any district board, or of any members of the board of county canvassers, sufficient to challenge the result;

b. When the incumbent was not eligible to the office at the time of the election;

c. When the incumbent had been duly convicted before such election of any crime which would render him incompetent to exercise the right of suffrage, and the incumbent had not been pardoned at the time of the election;

d. When the incumbent had given or offered to any elector or any member of any district board, clerk or canvasser, any bribe or reward, in money, property or thing of value for the purpose of procuring his election;

e. When illegal votes have been received, or legal votes rejected at the polls sufficient to change the result;

f. For any error by any board of canvassers in counting the votes or declaring the result of the election, if such error would change the result;

g. For any other cause which shows that another was the person legally elected;

h. The paying, promise to pay or expenditure of any money or other thing of value or incurring of any liability in excess of the amount permitted by this title for any purpose or in any manner not authorized by this title;

i. When a petition for nomination is not filed in good faith or the affidavit annexed thereto is false or defective.

The term "incumbent" means the person whom the canvassers declare elected or the person who is declared elected as a result of a recount; but in the case of a tie vote as a result of the canvass or recount, either party may contest the election, in which case the term "incumbent" means the person having an equal number of votes with the contestant.

Amended by L.1956, c. 128, p. 532, s. 1.



Section 19:29-2 - Petition Filed With Clerk Of Superior Court; Contents; Verification; Bond To Incumbent

19:29-2. Petition filed with Clerk of Superior Court; contents; verification; bond to incumbent
In the case of an office or proposition voted for by the voters of the entire State or more than 1 county thereof, the contest shall be heard by any judge of the Superior Court assigned for that purpose by the Chief Justice of the Supreme Court, and shall be commenced by the filing of a petition therefor with the Clerk of the Superior Court signed by at least 25 voters of the State or by any defeated candidate for such nomination, party position or public office.

In all other cases the contest shall be heard and determined by a judge of the Superior Court assigned to the county wherein such office or proposition is to be contested, and shall be commenced by the filing of a petition therefor with the Clerk of the Superior Court, signed by at least 15 voters of the county or by any defeated candidate for such nomination, party position or public office.

The petition shall be verified by the oath of at least 2 of the petitioners, or by the candidate filing the same, as the case may be, which verification may be made on information and belief. The petition shall be accompanied by a bond to the State in the case approval or disapproval of any proposition is to be contested and to the incumbent in all other cases, with 2 or more sureties, or a deposit of cash security, to be approved by such judge, in the penal sum of $500.00, conditioned to pay all costs in case the election be confirmed, or the petition be dismissed or the prosecution fail. When the reception of illegal or the rejection of legal voters is alleged as a cause of contest, the names of the persons who so voted, or whose votes were rejected, with the election district where they voted, or offered to vote, shall be set forth in the petition, if known.

No petition heretofore filed pursuant to this section shall be dismissed or the prosecution fail because the petitioner shall not have filed a bond with sureties as required herein, and the court shall be construed to have acquired jurisdiction to hear and determine such contest if the petitioner shall have filed with the petition a bond, without sureties, in the penal sum of $500.00, conditioned as required in this section, with a deposit of $500.00 as cash security therefor, approved by a judge of the Superior Court.

Amended by L.1947, c. 6, p. 21, s. 1; L.1953, c. 19, p. 342, s. 33; L.1956, c. 128, p. 533, s. 2.



Section 19:29-3 - Filing Of Certain Petitions.

19:29-3 Filing of certain petitions.

19:29-3. The petition contesting any nomination to public office, election to party office or position or the proposal of any proposition shall be filed not later than 10 days after the primary election.

The petition contesting any election to public office or approval or disapproval of any proposition shall be filed not later than 30 days after such election, unless the ground of action is discovered from the statements, deposit slips or vouchers filed under this Title, subsequent to such primary or other election, in which event such petition may be filed 10 or 30 days respectively after such statements, deposit slips or vouchers are filed.

Any petition of contest may be filed within 10 days after the result of any recount has been determined or announced.

amended 1956, c.128, s.3; 2005, c.136, s.42; 2011, c.134, s.39.



Section 19:29-4 - Time For Trial; Notice

19:29-4. Time for trial; notice
The judge shall appoint a suitable time for hearing such complaint, not more than 30 nor less than 15 days after the filing of the petition, and the contestant shall cause a notice of such hearing, with a copy of the contestant's petition, to be served, in the case approval or disapproval of any proposition is to be contested, on the Secretary of State, the county clerk or the municipal clerk, as the case may be, who caused the proposition to be printed on the ballot, and in all other cases on the incumbent at least 10 days before the day set for trial.

Amended by L.1953, c. 19, p. 343, s. 34; L.1956, c. 128, p. 535, s. 4.



Section 19:29-5 - Procedure At Trial

19:29-5. Procedure at trial
The proceedings shall be similar to those in a civil action so far as practicable, but shall be under the control and direction of the court, which shall hear and determine the matter without a jury, with power to order any amendments in the petition, or proceedings as to form or substance, and to allow adjournments to any time not more than thirty days thereafter for the benefit of either party, on such terms as shall seem reasonable to the court, the grounds for such adjournment being shown by affidavit.

Amended by L.1953, c. 19, p. 343, s. 35.



Section 19:29-6 - Witnesses And Evidence

19:29-6. Witnesses and evidence
The court may compel the attendance of any officer of such election and of any other person capable of testifying concerning the same, and also compel the production of all ballot boxes, books, papers, tally lists, ballots and other documents which may be required at such hearing. The style, form and manner of service and process and papers, and the fees of officers and witnesses, shall be the same as in the Superior Court in other cases, as far as the nature of the case admits.

Amended by L.1953, c. 19, p. 344, s. 36.



Section 19:29-7 - Witnesses Required To Testify

19:29-7. Witnesses required to testify
The judge may require any person called as a witness who voted at such election to answer touching his qualification as a voter, and if the court, from his examination, or otherwise, is satisfied that he was not a qualified voter in the election district where he voted, he may compel him to disclose for whom he voted.

Amended by L.1953, c. 19, p. 344, s. 37.



Section 19:29-8 - Judgment; Misconduct By Members Of District Boards

19:29-8. Judgment; misconduct by members of district boards
The judge shall pronounce judgment whether the incumbent or any contestant was duly elected, and the person so declared elected will be entitled to his certificate; and in the case of a proposition, whether the same was approved or disapproved. If misconduct is complained of on the part of the members of any district board it shall not be held sufficient to set aside the election unless the rejection of the vote of such district would change the result as to that office.

Amended by L.1953, c. 19, p. 344, s. 38; L.1956, c. 128, p. 535, s. 5.



Section 19:29-9 - Form And Effect Of Judgment

19:29-9. Form and effect of judgment
If the judgment be against the incumbent, and he has already received a certificate of election, the judgment shall annul it. If the judge finds that no person was duly elected, the judgment shall be that the election be set aside.

Amended by L.1953, c. 19, p. 344, s. 39.



Section 19:29-10 - Order Of Court Putting Successful Party In Office

19:29-10. Order of court putting successful party in office
When either the contestant or incumbent shall be in possession of the office, by holding over or otherwise, the judge shall, if the judgment be against the party in possession of the office and in favor of his antagonist, issue an order to carry into effect his judgment, which order shall be under the seal of the court, and shall command the sheriff of the county to put the successful party into possession of the office without delay, and to deliver to him all books, papers and effects belonging to the same.

Amended by L.1953, c. 19, p. 345, s. 40.



Section 19:29-11 - Review

19:29-11. Review
The party against whom judgment is rendered may have it reviewed by the Appellate Division of the Superior Court on an appeal in lieu of prerogative writ.

Amended by L.1953, c. 19, p. 345, s. 41.



Section 19:29-13 - Enforcement Of Judgment On Appeal

19:29-13. Enforcement of judgment on appeal
The Appellate Division of the Superior Court in the appeal in lieu of prerogative writ shall enforce its judgment in such manner as may be appropriate and where appropriate, remove from office the party against whom judgment is rendered, if he is in possession of the office.

Amended by L.1953, c. 19, p. 345, s. 43.



Section 19:29-14 - Costs; Liability For

19:29-14. Costs; liability for
The contestant and incumbent shall be liable to the officers and witnesses for the costs made by them, respectively. If the election be confirmed, or the petition dismissed, or the prosecution fail, judgment shall be rendered against the contestant for costs; and if the judgment be against the incumbent, or the election be set aside, he shall pay the costs at the discretion of the court; and in the case a contestant is successful in contesting the approval or disapproval of a proposition, the State, county or municipality, as the case may be, which caused the proposition to be submitted to the voters, shall pay the costs at the discretion of the court. After the entry of the judgment of the court the costs may be collected by attachment or otherwise.

Amended by L.1956, c. 128, p. 535, s. 6.



Section 19:31-1 - Registration Required To Vote

19:31-1. Registration required to vote
19:31-1. No person shall be permitted to vote at any election unless such person shall have been registered in the manner hereinafter in this chapter provided.

Amended 1940,c.18; 1940,c.19; 1981,c.462,s.23; 1994,c.182,s.1.



Section 19:31-2 - Commissioner Of Registration.

19:31-2 Commissioner of registration.

19:31-2. In all counties having a superintendent of elections, the superintendent of elections is hereby constituted the commissioner of registration and in all other counties the secretary of the county board is hereby constituted the commissioner of registration.

The commissioner of registration shall have complete charge of the registration of all eligible voters within their respective counties. Pursuant to the provisions of section 2 of P.L.2005, c.145 (C.19:31-32), the commissioner of registration shall be responsible for adding to, deleting from, amending and maintaining the records of persons registered to vote in the commissioner's county contained in the Statewide voter registration system established pursuant to section 1 of that act.

The commissioner of registration shall have power to appoint temporarily, and the commissioner of registration in counties of the first class having more than 800,000 inhabitants shall have power to appoint on a permanent, or temporary basis, such number of persons, as in the commissioner's judgment may be necessary in order to carry out the provisions of this Title. All persons appointed by the commissioner of registration in counties of the first class having more than 850,000 inhabitants according to the latest federal decennial census to serve for terms of more than six months in any one year shall be in the career service of the civil service and shall be appointed, and hold their positions, in accordance with the provisions of Title 11A, Civil Service. All persons appointed by the commissioner of registration in counties of the first class having more than 600,000 but less than 850,000 inhabitants according to the latest federal decennial census to serve for terms of more than six months in any one year, other than the chief deputy and chief clerk and confidential secretary and chief custodian, shall be in the career service of the civil service and shall be appointed and hold their positions, in accordance with the provisions of Title 11A, Civil Service. Persons appointed by the commissioner of registration in such counties to serve for terms of six months or less in any one year and persons appointed by the commissioner of registration shall not be subject to any of the provisions of Title 11A, Civil Service, but shall be in the unclassified service.

In each county the commissioner of registration shall submit to the Attorney General on or before February 15 of each year a plan providing for evening registration for the primary election and on or before July 1 plans providing for evening registration for the general election, which plans shall be subject to approval by the Attorney General. Evening registration shall be made available in the office of each commissioner of registration between the hours of 4 p.m. and 9 p.m. on the 21st day preceding the primary and general elections and, in any year in which municipal elections are to be held in any municipality within the county, on the 21st day preceding those municipal elections.

In each county, the commissioner of registration may also establish a plan for out-of-office registration, including door-to-door registration.

Nothing in this section shall preclude the commissioner from providing pursuant to plan evening registration in excess of the requirements of this section, or shall preclude or in any way limit out-of-office registration conducted by persons or groups other than the commissioner.

The commissioner of registration shall provide such printed forms, blanks, supplies and office telephone and transportation equipment as are necessary in the opinion of the commissioner to carry out the provisions of this Title and any amendments or supplements thereto.

Subject to the limitations set forth in chapter 32 of this Title, all necessary expenses incurred, as and when certified and approved by the commissioner of registration shall be paid by the county treasurer of the county.

Nothing in the provisions of subtitle 2 of the Title, Municipalities and Counties (R.S.40:16-1 et seq.), shall in anywise be construed to affect, restrict or abridge the powers herein conferred on the commissioners of registration of the several counties.

All powers granted to the commissioner in all counties not having superintendents of elections by the provisions of this Title are hereby conferred on the county board in such counties and any and all duties conferred upon the commissioner in all counties not having a superintendent of elections by the provisions of this Title shall only be exercised and performed by such commissioner under the instructions and directions of and subject to the approval of the county board of such counties.
Amended 1940, c.165, s.1; 1941, c.275, s.8; 1947, c.168, s.17; 1952, c.290, ss.1,4-6; 1953, c.348, s.1; 1961, c.59, s.3; 1963, c.138, s.1; 1966, c.117, s.1; 1967, c.73, s.1; 1974, c.30, s.4; 1975, c.15, s.1; 1975, c.204, s.1; 1979, c.393; 1981, c.462, s.24; 1994, c.182, s.2; 2005, c.139, s.6; 2005, c.145, s.7.



Section 19:31-3 - Registration Forms, Original And Duplicate; Contents

19:31-3. Registration forms, original and duplicate; contents
19:31-3. a. The commissioner of registration in each county shall maintain one original and one duplicate registration form for the registration of each duly registered voter in the county. Such forms shall consist of an equal number of original forms of one color and duplicate forms of another color. Each set of original and duplicate registration forms shall be serially numbered and each of such forms shall be suitable for locking in a looseleaf binder, shall be approximately 10 inches by 16 inches so as to contain on the face thereof a margin of approximately 2 inches for binding, and shall contain the information hereinafter required.

b. Space shall be provided on both the original and duplicate forms at the top for the word "original" on the original forms and the word "duplicate" on the duplicate forms, to be followed immediately below by the word "registration" on both forms.

Immediately to the left of the registration and identification statement shall be printed a column approximately 2 1/2 inches wide for subsequent changes in address or removals of such applicant from one district to another.

Immediately to the right of the registration and identification statement shall be printed a form for recording the fact that the registered voters have voted. The face of the record of voting form shall be ruled to provide for serial number, the words "original voting record" on the original record of voting form and the words "duplicate voting record" on the duplicate record of voting forms, followed by the name, address and the municipality, ward and district of the registrant at the top of the space. The remainder of the space shall be ruled to provide a record for a period of 20 years of the number of the ballot cast by the registrant at the primary election for the general election, the general election and other elections and also the first three letters of the name of the political party whose ballot such registrant cast at the primary election for the general election.

c. The original and duplicate registration and voting forms shall be in the form the Secretary of State prescribes pursuant to section 16 of P.L.1974, c.30 (C.19:31-6.4).

Amended 1941,c.174,s.1; 1959,c.127,s.2; 1964,c.7,s.3; 1972,c.82,s.1; 1974,c.30,s.5; 1994,c.182,s.3.



Section 19:31-3.1 - Statewide Voter Information On Party Affiliation.

19:31-3.1 Statewide voter information on party affiliation.

1.If the commissioner of registration has maintained information in any form regarding a registrant's party affiliation, the commissioner shall be responsible for maintaining that information for a period of 10 years as part of the current voter information file of the registrant if it is already on computer or magnetic tape or electronic data processing equipment of any kind and for converting such information to such tape or equipment if the information exists but is not on such tape or equipment, so that it becomes part of the Statewide voter registration system.

L.1991,c.504,s.1; amended 2005, c.145, s.8.



Section 19:31-3.2 - Voter Registration; Nondisclosure Of Street Address For Domestic Violence, Stalking Victims.

19:31-3.2 Voter registration; nondisclosure of street address for domestic violence, stalking victims.

1. a. A person who is (1) a victim of domestic violence who has obtained a permanent restraining order against a defendant pursuant to section 13 of the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-29) and fears further violent acts by the defendant, or (2) a victim of stalking, or member of the immediate family of such a victim as defined by paragraph (3) of subsection a. of section 1 of P.L.1992, c.209 (C.2C:12-10), who is protected under the terms of a permanent restraining order issued pursuant to section 3 of P.L.1996, c.39 (C.2C:12-10.1) and who fears death or bodily injury from the defendant against whom that order was issued, shall be allowed to register to vote without disclosing the person's street address. Such a person shall leave the space for a street address on the original permanent registration form blank and shall, instead, attach to the form a copy of the permanent restraining order and a note which indicates that the person fears future violent acts by the defendant and which contains a mailing address, post office box or other contact point where mail can be received by the person. Upon receipt of the person's voter registration form, the commissioner of registration in all counties having a superintendent of elections, and the county board of elections in all other counties, shall provide the person with a map of the municipality in which the person resides which shows the various voting districts. The person shall indicate to the commissioner or board, as appropriate, the voting district in which the person resides and shall be permitted to vote at the polling place for that district. If such a person thereafter changes residences, the person shall so inform the commissioner or board by completing a new permanent registration form in the manner described above.

b.Any person who makes public any information which has been provided by a victim of domestic violence, or by a victim of stalking or the family member of such a victim, pursuant to subsection a. of this section concerning the mailing address, post office box or other contact point of the victim or family member or the election district in which the victim or family member resides is guilty of a crime of the fourth degree.

L.1994,c.148,s.1; (title amended 2001, c.177, s.1), amended 2001, c.177, s.2.



Section 19:31-3.3 - Digitized Images Of Signatures, Use; Other Information.

19:31-3.3 Digitized images of signatures, use; other information.

2.The commissioner may eliminate the use of the duplicate permanent registration binders and may authorize and direct the use at the polls in place of such a binder, as a signature copy register for the purposes of this Title and Title 40 of the Revised Statutes, of a polling record which identifies on each page the election at which the record is used, which indicates for each registrant the name, address, and date of birth of the registrant and identifies the municipality and the particular election district therein from which the person is registered, and which includes adjacent to the registrant's name and address an imprint of the digitalized image of the registrant's signature and sufficient space, immediately to the left or right of that imprint, for the registrant to sign the record, which imprint and signature shall be used as the signature comparison record as prescribed by this Title. The polling record shall also include for each registrant the registrant's date of birth, an indication of whether the registrant has applied for a mail-in ballot in that election, and a place to indicate whether the registrant has provided identification pursuant to R.S.19:15-17, if such identification is required. The polling record shall also include for each registrant sufficient space for the notation of remarks as provided by R.S.19:15-23 and for the recording of any challenge and the determination thereof by the district board as provided by R.S.19:15-24, or by other elections officials charged with the same duties as the district board in connection with the conduct of an election. In the case of a primary election, the polling record shall also indicate for each registrant the political party, if any, of which the registrant is a member for the purpose of voting at that primary election.

Polling records for each election shall be prepared by the commissioner of registration not later than the 10th day preceding the election. At each election, the delivery of the polling records to the municipal clerk and to the district boards or other elections officials charged with the same duties as the district board in connection with the conduct of an election, and the return of those records by the district boards or such other elections officials to the commissioner of registration, shall be made in the manner prescribed by the commissioner.

The commissioner of registration shall retain the polling records for any election for a period of not less than six years following that election.

L.1994, c.170, s.2; amended 1995, c.278, s.20; 1996, c.3, s.5; 2005, c.139, s.7; 2005, c.145, s.9; 2009, c.79, s.31.



Section 19:31-5 - Persons Entitled To Register; Failure To Vote No Grounds For Removal.

19:31-5 Persons entitled to register; failure to vote no grounds for removal.
19:31-5. Each person, who is at least 17 years of age at the time he or she applies for registration, who resides in the district in which he or she expects to vote, who will be of the age of 18 years or more on or before the first election in which he or she expects to vote, who is a citizen of the United States, and who, if he or she continues to reside in the district until that election, will at the time have fulfilled all the requirements as to length of residence to qualify him or her as a legal voter, shall, unless otherwise disqualified, be entitled to be registered in such district. Each 17-year-old registrant shall be designated in the Statewide voter registration system as temporarily ineligible to vote until the registrant's 18th birthday.

Whenever an individual registers by mail after January 1, 2003 to vote for the first time in his or her current county of residence, that individual shall provide either the individual's New Jersey driver's license number or the last four digits of the individual's Social Security Number, or shall submit with the voter registration form a copy of: (1) a current and valid photo identification card; (2) a current utility bill, bank statement, government check or pay check; (3) any other government document that shows the individual's name and current address; or (4) any other identifying document that the Attorney General has determined to be acceptable for this purpose. If the individual does not provide his or her New Jersey driver's license number or Social Security Number information or submit a copy of any one of these documents, either at the time of registration or at any time thereafter prior to attempting to vote, the individual shall be asked for identification when voting for the first time starting at the first election held after January 1, 2004 at which candidates are seeking federal office or thereafter. This requirement shall not apply to any individual entitled to vote by absentee ballot under the "Uniformed and Overseas Citizens Absentee Voting Act" (42 U.S.C. 1973ff-1 et seq.) or to any individual who is provided the right to vote other than in person under section 3 of Pub.L.98-435, the "Voting Accessibility for the Elderly and Handicapped Act," or any other voter entitled to vote otherwise than in person under any other federal law. This requirement shall also not apply to any individual who registers to vote by appearing in person at any voter registration agency or to any individual whose voter registration form is delivered to the county commissioner of registration or to the Attorney General, as the case may be, through a third party by means other than by mail delivery.

Once registered, the registrant shall not be required to register again in such district as long as he or she resides therein, except when required to do so by the commissioner, because of the loss of or some defect in his or her registration record.

The registrant, when registered as provided in this Title, shall be eligible to vote at any election to be held subsequent to such registration, if he or she shall be a citizen of the United States of the age of 18 years and shall have been a resident of the State for at least 30 days and of the county at least 30 days, when the same is held, subject to any change in his qualifications which may later disqualify him. No registrant shall lose the right to vote, and no registrant's name shall be removed from the registry list of the county in which the person is registered, solely on grounds of the person's failure to vote in one or more elections.

amended 1949, c.123; 1959, c.127, s.3; 1964, c.7, s.4; 1974, c.30, s.6; 1994, c.182, s.4; 2004, c.88, s,10; 2015, c.222.



Section 19:31-6 - Registration Places, Time, Requirements.

19:31-6 Registration places, time, requirements.

19:31-6. Any person qualified to vote in an election shall be entitled to vote in the election if the person shall have registered to vote on or before the 21st day preceding the election by:

a.registering in person at any offices designated by the commissioner of registration for providing and receiving registration forms;

b.completing a voter registration form while applying for a motor vehicle driver's license from an agent of the New Jersey Motor Vehicle Commission, as provided for in section 24 of P.L.1994, c.182 (C.39:2-3.2);

c.completing and returning to the Attorney General or having returned thereto a voter registration form received from a voter registration agency, as defined in subsection a. of section 26 of P.L.1994, c.182 (C.19:31-6.11), while applying for services or assistance or seeking a recertification, renewal or change of address at an office of that agency;

d.completing and returning to the Attorney General a voter registration form obtained from a public agency, as defined in subsection a. of section 15 of P.L.1974, c.30 (C.19:31-6.3);

e.completing and returning to the Attorney General or having returned thereto a voter registration form received from a door-to-door canvass or mobile registration drive, as provided for in section 19 of P.L.1974, c.30 (C.19:31-6.7);

f.completing and returning to the Attorney General a federal mail voter registration form, as prescribed in subsection (b) of section 9 of the "National Voter Registration Act of 1993," (42 U.S.C. s. 1973gg et seq.);

g.completing and returning to the Attorney General or the appropriate county clerk an application for a federal postcard application form to register to vote, as provided for in the "Overseas Absentee Voting Act" (42 U.S.C. s. 1973ff-1 et seq.) and section 4 of P.L.1976, c.23 (C.19:59-4);or

h.completing a provisional ballot affirmation statement and voting the provisional ballot in the previous election, if the person who submitted the provisional ballot in that election is determined not to be a registered voter .

When the commissioner has designated a place or places other than his office for receiving registrations, the commissioner shall cause to be published a notice in a newspaper circulated in the municipality wherein such place or places of registration shall be located. Such notice shall be published pursuant to R.S.19:12-7.

Any office designated by the commissioner of registration for receiving registration forms shall have displayed, in a conspicuous location, registration and voting instructions. These instructions shall be the same as those provided for polling places under R.S.19:9-2 and shall be provided by the commissioner.

Amended 1940, c.135, s.2; 1945, c.36, s.1; 1947, c.168, s.18; 1952, c.60, s.1; 1955, c.133; 1974, c.30, s.7; 1975, c.15, s.2; 1991, c.429, s.10; 1994, c.182, s.5; 2005, c.139, s.8.



Section 19:31-6A - Chief State Election Official Designated, Secretary Of State.

19:31-6a Chief State election official designated, Secretary of State.

25.The Secretary of State is designated the chief State election official and shall be responsible for the coordination of this State's responsibilities pursuant to the provisions of the "National Voter Registration Act of 1993," Pub.L.103-31 (42 U.S.C. s.1973gg et seq.) and the "Help America Vote Act of 2002," Pub.L.107-252 (42 U.S.C. ss.15301 et seq.).

L.1994, c.182, s.25; amended 2004, c.88, s.11; 2007, c.254, s.2.



Section 19:31-6.1 - Acceptance Of Applications For Registration During 20 Days Prior To Election, Ineligibility To Vote.

19:31-6.1 Acceptance of applications for registration during 20 days prior to election, ineligibility to vote.

1.Notwithstanding any other provisions of the Title to which this act is a supplement, any person authorized by law to accept applications for voter registration shall accept, during the 20-day period prior to any election, the application for registration of all eligible voters who shall personally appear for registration before such person, or the registration card mailed or delivered to such person, but no eligible voter so registered shall be entitled to vote in the election immediately following said 20-day period. Any person registered under the provisions of this act shall be advised that he will not be eligible to vote in the election immediately forthcoming but will be eligible to vote in elections held thereafter.

Applications for registration pursuant to the provisions of this act shall be received at such place or places as may be designated by any duly authorized election official.

L.1966,c.177,s.1; amended 1974, c.30, s.8; 2005, c.139, s.9.



Section 19:31-6.2 - Application Of Other Provisions To Persons Registered Under Act

19:31-6.2. Application of other provisions to persons registered under act
Except to the extent inconsistent herewith concerning the registration of voters, all other provisions shall be applicable to persons registered under the provisions of this act.

L.1966, c. 177, s. 2.



Section 19:31-6.3 - Public Agency Defined; Completion, Submission Of Registration Forms.

19:31-6.3 Public agency defined; completion, submission of registration forms.

15. a. As used in this section, "public agency" shall mean:

The Division of Worker's Compensation, the Division of Employment Services and the Division of Unemployment and Temporary Disability Insurance, established initially by section 5 of P.L.1948, c.446 (C.34:1A-5), in the Department of Labor and Workforce Development;

The Division of Taxation in the Department of the Treasury, continued under section 24 of P.L.1948, c.92 (C.52:18A-24);

The New Jersey Transit Corporation, established pursuant to section 4 of P.L.1979, c.150 (C.27:25-4);

Any free county library established under the provisions of article 1 of chapter 33 of Title 40 of the Revised Statutes;

Any regional library established under the provisions of P.L.1962, c.134 (C.40:33-13.3 et seq.);

Any free public library established under the provisions of article 1 of chapter 54 of Title 40 of the Revised Statutes;

Any joint free public library established under the provisions of P.L.1959, c.155 (C.40:54-29.3 et seq.);

Any public institution of higher education as included under the provisions of N.J.S.18A:62-1;

Any eligible institution, as defined by subsection a. of section 3 of P.L.1979, c.132 (C.18A:72B-17), that receives financial assistance, aid, or grants from State funds;

Any office or commercial establishment where State licenses or permits, other than licenses or permits issued by a professional or occupational board established under the laws of this State, are available to individual members of the public; and

Any recruitment office of the New Jersey National Guard.

b.Any person entitled to register to vote may register as a voter in the election district in which that person resides at any time prior to the 21st day preceding any election by completing a registration form described in section 16 of P.L.1974, c.30 (C.19:31-6.4) and submitting the form to the commissioner of registration of the county wherein the person resides or alternatively, in the case of a registration form provided by the employees or agents of a public agency or a voter registration agency, as defined in subsection a. of section 26 of P.L.1994, c.182 (C.19:31-6.11), to those employees or agents or to the Attorney General. Any registration form addressed to a commissioner of registration may be mailed to or delivered to the office of that commissioner, and in the case of a registration form available at a public agency, the form shall be mailed to the Attorney General or delivered to the commissioner of registration in the county of the registrant. A registration form postmarked, stamped or otherwise marked as having been received from the registration applicant, on or before the 21st day preceding any election shall be deemed timely.

L.1974,c.30,s.15; amended 1974, c.51, s.4; 1991, c.318, s.1; 1994, c.182, s.6; 2003, c.36, s.1; 2005, c.139, s.10.



Section 19:31-6.4 - Registration Forms, Contents, Availability; Duties Of Officials.

19:31-6.4 Registration forms, contents, availability; duties of officials.

16. a. The Secretary of State shall cause to be prepared and shall provide to each county commissioner of registration forms of size and weight suitable for mailing, which shall require the information required by R.S.19:31-3 in substantially the following form:



VOTER REGISTRATION APPLICATION



Print clearly in ink. Use ballpoint pen or marker.



(1)This form is being used as (check one):



[]New registration



[]Address change



[]Name change



(2)Name:.....................................................



Last First Middle



(3)Are you a citizen of the United States of America?[]Yes[]No

(4)Will you be 18 years of age on or before election day?[]Yes[] No

If you checked 'No' in response to either of these questions, do not complete this form.



(5)Street Address where you live:



.........................................................



Street Address Apt. No.



.........................................................

(6)City or Town County Zip Code

(7)Address Where You Receive Your Mail (if different from above):



............................................................



(8)Date of Birth:



......................................................



Month Day Year



(9)(a) Telephone Number (optional)......................

(b) E-Mail Address (optional).....................



(10) Name and address of Your Last Voter Registration



............................................................



............................................................



............................................................



(11)If you are registering by mail to vote and will be voting for the first time in your current county of residence, please provide one of the following:

(a)your New Jersey driver's license number:................................

(b)the last four digits of your Social Security Number....................

OR submit with this form a copy of any one of the following documents: a current and valid photo identification card; a current utility bill, bank statement, government check, pay check or any other government or other identifying document that shows your name and current address. If you do not provide either your New Jersey driver's license number or the last four digits of your Social Security Number, or enclose a copy of one of the documents listed above, you will be asked for identification when voting for the first time, unless you are exempt from doing so under federal or State law.

(12) Do you wish to declare a political party affiliation? (Optional):

[] YES. Name of Party:

[] NO. I do not wish to declare a political party affiliation at this time.

(13) Declaration - I swear or affirm that:



I am a U.S. citizen.

I live at the above address.



I will be at least 18 years old on or before the day of the next election.



I am not on parole, probation or serving a sentence due to a conviction for an indictable offense under any federal or State laws.



I UNDERSTAND THAT ANY FALSE OR FRAUDULENT REGISTRATION MAY SUBJECT ME TO A FINE OF UP TO $15,000, IMPRISONMENT UP TO FIVE YEARS, OR BOTH PURSUANT TO R.S.19:34-1.



...........................................................



Signature or mark of the registrant Date



(14) If applicant is unable to complete this form, print the name and address of individual who completed this form.



...................................................



Name



...................................................



Address

In addition, the form may include notice to the applicant of information and options relating to the registration and voting process, including but not limited to notice of qualifications required of a registered voter; notice of the final day by which a person must be registered to be eligible to vote in an election; notice of the effect of a failure to provide required identification information; a place at which the applicant may indicate availability for service as a member of the district board of elections; a place at which the applicant may indicate whether he or she requires a polling place which is accessible to individuals with disabilities and the elderly or whether he or she is legally blind; a place at which the applicant may indicate a desire to receive information concerning absentee voting; and if the application indicates a political party affiliation, the voter is permitted to vote in the primary election of a political party other than the political party in which the voter was affiliated previously only if the voter registration form with the change of political party affiliation is filed prior to the 50th day next preceding the primary election. The form may also include a space for the voter registration agency to record whether the applicant registered in person, by mail or by other means.

b.The reverse side of the registration form shall bear the address of the Secretary of State or the commissioner of registration to whom such form is supplied, and a United States postal permit the charges upon which shall be paid by the State.

c.The Secretary of State shall cause to be prepared registration forms of the size, weight and form described in subsection a. of this section in both the English and Spanish language and shall provide such forms to each commissioner of registration of any county in which there is at least one election district in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

d.The commissioner of registration shall furnish such registration forms upon request in person to any person or organization in such reasonable quantities as such person or organization shall request. The commissioner shall furnish no fewer than two such forms to any person upon request by mail or by telephone.

e.Each such registration form shall have annexed thereto instructions specifying the manner and method of registration and stating the qualifications for an eligible voter.

f.The Secretary of State shall also furnish such registration forms and such instructions to the Director of the Division of Workers' Compensation, the Director of the Division of Employment Services, and the Director of the Division of Unemployment and Temporary Disability Insurance in the Department of Labor and Workforce Development; to the Director of the Division of Taxation in the Department of the Treasury; to the Executive Director of the New Jersey Transit Corporation; to the appropriate administrative officer of any other public agency, as defined by subsection a. of section 15 of P.L.1974, c.30 (C.19:31-6.3); to the Adjutant General of the Department of Military and Veterans' Affairs; and to the chief administrative officer of any voter registration agency, as defined in subsection a. of section 26 of P.L.1994, c.182 (C.19:31-6.11).

g.All registration forms received by the Secretary of State in the mail or forwarded to the Secretary of State shall be forwarded to the commissioner of registration in the county of the registrant.

h.An application to register to vote received from the New Jersey Motor Vehicle Commission or a voter registration agency, as defined in subsection a. of section 26 of P.L.1994, c.182 (C.19:31-6.11), shall be deemed to have been timely made for the purpose of qualifying an eligible applicant as registered to vote in an election if the date on which the commission or agency shall have received that document in completed form, as indicated in the lower right hand corner of the form, was not later than the 21st day preceding that election.

i.Each commissioner of registration shall make note in the permanent registration file of each voter who is required to provide the personal identification information required pursuant to this section, as amended, and R.S.19:15-17, R.S.19:31-5 and Pub.L.107-252 (42 U.S.C.s. 15301 et seq.), to indicate the type of identification provided by the voter and the date on which it is provided. Prior to the June 2004 primary election, when such a newly registered voter seeks to vote for the first time following his or her registration, the voter will be required to provide such personal identification information. Beginning with the June 2004 primary election, when such a newly registered voter seeks to vote for the first time following his or her registration, the voter will not be required to provide such information if he or she had previously provided the personal identification information required pursuant to this section. The required information shall be collected and stored for the time and in the manner required pursuant to regulations promulgated by the Secretary of State.

j.The Secretary of State shall amend the voter registration application form if necessary to conform to the requirements of applicable federal or State law.

k.In the event that the name of any political party entered on the voter registration form by a voter who wishes to declare a political party affiliation is not legible, the commissioner of registration shall mail the voter a political party declaration form and a letter explaining that the voter's choice was not understood and that the voter should complete and return the declaration form in order to be affiliated with a party.

L.1974, c.30, s.16; amended 1974, c.51, s.5; 1975, c.15, s.3; 1991, c.318, s.2; 1994, c.182, s.7; 2004, c.88, s.12; 2005, c.139, s.11; 2005, c.146, s.9; 2005, c.153, s.3; 2005, c.154, s.8; 2009, c.287, s.1.



Section 19:31-6.4A - Rules, Regulations

19:31-6.4a. Rules, regulations
10. The Secretary of State may promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act.

L.1991,c.318,s.10.



Section 19:31-6.4B - Penalty

19:31-6.4b. Penalty
11. No State or county government employee shall be subject to any penalty, liability or disciplinary action for failure to fulfill any responsibility under the provisions of this act except if the employee engages in the fraudulent registration of a voter.

L.1991,c.318,s.11.



Section 19:31-6.5 - Acceptance Of Registration, Commissioner's Duties.

19:31-6.5 Acceptance of registration, commissioner's duties.

17. a. Upon receipt of any completed registration form, the commissioner of registration shall review it, and if it is found to be in order, shall:

(1)Send to the registrant written notification that such registrant is duly registered to vote. No registrant shall be considered a registered voter until the commissioner of registration reviews the application submitted by the registrant and deems it acceptable. On the face of such notification in the upper left-hand corner shall be printed the words: "Do Not Forward. Return Postage Guaranteed. If not delivered in 2 days, return to the Commissioner of Registration."

(2)In as timely a manner as possible, enter the information provided for the registrant on the completed registration form into the Statewide voter registration system established pursuant to section 1 of P.L.2005, c.145 (C.19:31-31).

(3)Paste, tape, or photocopy the completed registration form onto an original registration form, and shall paste or tape a copy of such completed registration form onto a duplicate registration form, both of which shall be filed as provided in R.S.19:31-10. Nothing in this paragraph shall preclude any commissioner of registration from keeping the original mail registration form on file.

(4)In the case of a registrant currently registered in another county of this State, notify the commissioner of registration of such other county to remove the individual's name from the registry list of voters of the county and place into an appropriate retention file all registration documents or material relating to that voter. The commissioner of registration of the current county of the registrant shall secure and maintain the entire voting history of that registrant.

b.The commissioner shall notify a registrant of the reasons for any refusal to approve his registration.

c.(Deleted by amendment, P.L.1994, c.182.)

L.1974,c.30,s.17; amended 1974, c.51, s.6; 1976, c.49; 1994, c.182, s.8; 2005, c.145, s.10.



Section 19:31-6.6 - Prevention Of Fraudulent Registration And Voting; Procedures

19:31-6.6. Prevention of fraudulent registration and voting; procedures
For the purpose of preventing fraudulent registration and voting, the commissioner of registration in counties having a superintendent of elections, and the county board in all other counties, may, at any time deemed necessary, utilize the procedures set forth by R.S. 19:31-15 and by R.S. 19:32-5.

L.1974, c. 30, s. 18.



Section 19:31-6.7 - Presidential Election; Door-to-door Canvassing

19:31-6.7. Presidential election; door-to-door canvassing
19. a. On December 31 of every year in which a Presidential Election has been held, each county may certify to the Secretary of State the number of newly registered voters who have been registered by door-to-door canvassing and registration, if any, during that calendar year. The funds provided pursuant to subsection c. of this section shall be allocated by the Secretary of State to each county wherein such canvassing and registration has been conducted in the same proportion as the number of voters newly registered by door-to-door canvassing in each such county is to the total number of voters newly registered by door-to-door canvassing in all such counties throughout the State.

b. Plans for any door-to-door canvassing and registration may be included in the plan, if any, for mobile registration for the general election submitted pursuant to R.S.19:31-2.

c. (Deleted by amendment, P.L.1994, c.182.)



L.1974,c.30,s.19; amended 1994,c.182,s.9.



Section 19:31-6.8 - Amount Of Reimbursement Of Counties For New Registrants

19:31-6.8. Amount of reimbursement of counties for new registrants
The Secretary of State shall each year reimburse the counties $0.50 per new registrant, whether the registration was by mail or in person.

L.1974, c. 30, s. 20. Amended by L.1974, c. 51, s. 7, eff. June 25, 1974.



Section 19:31-6.9 - Rules And Regulations

19:31-6.9. Rules and regulations
To effectuate the purposes of this act and in addition to any other powers and duties provided in or by this act, the Secretary of State may promulgate such rules as may be necessary, including rules delineating which defects if any in partially completed voter registration forms may be cured and the manner in which such defects if any may be cured, all of which shall have the force of law.

L.1974, c. 30, s. 21. Amended by L.1975, c. 15, s. 4, eff. Feb. 14, 1975.



Section 19:31-6.10 - Severability

19:31-6.10. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1974, c. 30, s. 22.



Section 19:31-6.11 - Voter Registration Agency Defined; Declination Forms, Contents.

19:31-6.11 Voter registration agency defined; declination forms, contents.

26. a. As used in this section, "voter registration agency" means:

Any agency or office serving as a food stamp issuer, pursuant to P.L.1988, c.79 (C.44:8-153 et seq.) and the "Food Stamp Act of 1977," Pub.L.95-113 (7 U.S.C. s.2011 et seq.);

Any agency or office providing or administering assistance under the "New Jersey Medical Assistance and Health Services Program," pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and 42 U.S.C. s.1395 et seq.;

Any agency or office distributing food pursuant to the special supplemental food program for women, infants and children (WIC), established pursuant to P.L.1987, c.261 (C.26:1A-36.1 et seq.) and Pub.L. 95-267 (42 U.S.C. s.1786);

Any agency or office administering assistance under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.);

Any public office of the Division of Developmental Disabilities, established pursuant to section 2 of P.L.1985, c.145 (C.30:6D-24), in the Department of Human Services;

Any public office of the Office of Disability Services, established pursuant to section 3 of P.L.1999, c.91 (C.30:6E-3), in the Department of Human Services;

Any recruitment office of the Armed Forces of the United States, subject to any agreement between this State and the Secretary of Defense of the United States for the joint development and implementation, as provided under subsection (c) of section 7 of Pub.L.103-31 (42 U.S.C. s. 1973gg-6), of procedures for applying at those offices to register to vote;

Any office of the Division of Vocational Rehabilitation Services of the New Jersey Department of Labor;

Any office of the Commission for the Blind and Visually Impaired of the New Jersey Department of Human Services;

Any county welfare agency or county board of social services established pursuant to the provisions of chapter 1 or chapter 4 of Title 44 of the Revised Statutes;

The office of the commissioner of registration in the several counties of this State; and

Any office of the municipal clerk in the several municipalities of this State.

b.With each voter registration form and instructions provided to the chief administrative officer at each voter registration agency under subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4), the Secretary of State shall provide at the same time a declination form that includes:

(1)the question: "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(2)the statement: "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(3)boxes for the applicant to check to indicate whether the applicant would or would not like to register to vote, together with the statement "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(4)the statement: "If you would like help in filling out the voter registration application form, we will help you. The decision to seek or accept help is yours. You may fill out the application form in private.";

(5)the statement: "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the Secretary of State." (insert address and current telephone number); and

(6)the statement: IF YOU DECLINE TO REGISTER TO VOTE AT THIS TIME, YOUR DECISION WILL REMAIN CONFIDENTIAL AND WILL BE USED ONLY FOR VOTER REGISTRATION PURPOSES. IF YOU DO REGISTER TO VOTE, THE WAY IN WHICH YOU DO SO WILL REMAIN CONFIDENTIAL AND WILL BE USED ONLY FOR VOTER REGISTRATION PURPOSES.

c.The Secretary of State shall cause to be prepared declination forms in the form provided for by subsection b. of this section in both the English and Spanish languages and shall provide such forms to the chief administrative officer of each voter registration agency which has an office in any county in which there is at least one election district in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

d.The Secretary of State shall adopt, pursuant to consultation with the chief administrative officers at voter registration agencies, regulations for the prompt return of the completed voter registration forms, but in no case shall the forms be returned later than the fifth day following the date on which the completed forms are received by the voter registration agencies.

e.All registration forms received by the Secretary of State in the mail or forwarded to the Secretary of State by employees or agents of the voter registration agencies shall be forwarded to the commissioner of registration in the county of the registrant.

f.Each completed declination form received by a voter registration agency shall be kept confidential for a period of at least two years. The Secretary of State shall determine, pursuant to consultation with the chief administrative officers at voter registration agencies, which office or agency shall retain the declination forms.

L.1994,c.182,s.26; amended 1999, c.91, s.10.

19:31-6.12. Registration of persons in armed forces
20. The Secretary of State is authorized, on behalf of this State, to enter into and to carry out an agreement with the Secretary of Defense of the United States for joint development and implementation of procedures for persons to apply at recruitment offices of the Armed Forces of the United States to register as voters of this State. The terms of the agreement with respect to the implementation of those procedures shall conform as nearly as possible to the provisions for the implementation of such procedures at each agency or office providing or administering assistance under the "New Jersey Medical Assistance and Health Services Program" pursuant to the provisions of section 28 of P.L.1994, c.182 (C.30:4D-19.1).

L.1994,c.182,s.20.



Section 19:31-6.12 - Registration Of Persons In Armed Forces

19:31-6.12. Registration of persons in armed forces
20. The Secretary of State is authorized, on behalf of this State, to enter into and to carry out an agreement with the Secretary of Defense of the United States for joint development and implementation of procedures for persons to apply at recruitment offices of the Armed Forces of the United States to register as voters of this State. The terms of the agreement with respect to the implementation of those procedures shall conform as nearly as possible to the provisions for the implementation of such procedures at each agency or office providing or administering assistance under the "New Jersey Medical Assistance and Health Services Program" pursuant to the provisions of section 28 of P.L.1994, c.182 (C.30:4D-19.1).

L.1994,c.182,s.20.



Section 19:31-6.13 - Commissioners Of Registration, Registration Assistance

19:31-6.13. Commissioners of registration, registration assistance
34. The commissioner of registration in each of the several counties shall make available at the office of the commissioner to each person appearing in person thereat to apply for services or assistance provided thereby the assistance in registration prescribed by paragraph (4) of subsection (a) of section 7 of Pub.L.103-31 (42 U.S.C. s. 1973gg-5). Any person providing such assistance in registration shall be subject to the restrictions of paragraph (5) of that subsection.

L.1994,c.182,s.34.



Section 19:31-7 - Registration By Municipal Clerks.

19:31-7 Registration by municipal clerks.

19:31-7. For the convenience of the voters the respective municipal clerks or their duly authorized clerk or clerks in all municipalities shall also be empowered to register applicants for permanent registration up to and including the 21st day preceding any election and after any such election in the manner indicated above, subject to such rules and regulations as may be prescribed by the commissioner, in counties having a superintendent of elections, and the county board in all other counties. Duly authorized clerk as used in this section shall mean a clerk who resides within the municipality and has been approved by the commissioner or the county board as the case may be. For this purpose the commissioner shall forward to each municipal clerk a sufficient supply of registration forms. The commissioners shall keep a record of the serial numbers of these forms and shall periodically make such checks as are necessary to accurately determine if all such forms are satisfactorily accounted for. Each municipal clerk shall transmit daily to the commissioner all of the filled out registration forms that he may have in his office at the time.

Amended 1940, c.135, s.3; 1945, c.36, s.2; 1952, c.60, s.2; 1956, c.28; 1966, c.83; 1967, c.73, s.2; 1974, c.30, s.9; 1994, c.170, s.3; 2005, c.139, s.12.



Section 19:31-7.1 - Municipal Clerks, Registration Assistance

19:31-7.1. Municipal clerks, registration assistance
35. The municipal clerk in each of the several municipalities of this State shall make available at the office of the clerk to each person appearing in person thereat to apply for services or assistance provided thereby the assistance in registration prescribed by paragraph (4) of subsection (a) of section 7 of Pub.L. 103-31 (42 U.S.C. s. 1973gg-5). Any person providing such assistance in registration shall be subject to the restrictions of paragraph (5) of that subsection.

L.1994,c.182,s.35.



Section 19:31-10 - Filing Of Registration Forms

19:31-10. Filing of registration forms
19:31-10. The original and duplicate registration forms when filled out shall be filed alphabetically by districts at the office of the commissioner in separate sets of locked binders, one for the permanent office record and the other for use in the polling places on election days. Each set of the locked binders of original and duplicate registration forms shall consist of two volumes for each election district to be known as volume I and volume II. Volume I shall contain an index alphabetically arranged beginning with the letter "A" and ending with the letter "K", and volume II shall contain a similar index beginning with the letter "L" and ending with the letter "Z". In filing the forms there shall be inserted after the original and duplicate registration forms of each registrant a record of voting form with the corresponding serial number and the name and address of the registrant thereon. The binders containing the duplicate registration forms and the corresponding record of voting forms shall constitute and be known as the signature copy registers.

The original registration forms shall not be open to public inspection except during such period as the duplicate registration forms are in process of delivery to or from the district boards or in the possession of such district boards. The original registration forms shall not be removed from the office of the commissioner except upon the order of a court of competent jurisdiction. The signature copy registers shall at all times, except during the time as above provided and subject to reasonable rules and regulations be open to public inspection.

Amended 1994,c.182,s.10.



Section 19:31-10.1 - Maintenance Of Original, Updated Voter Registration Forms.

19:31-10.1 Maintenance of original, updated voter registration forms.

1.The commissioner of registration may eliminate use of original permanent registration binders, as provided for in R.S.19:31-10, and may maintain in a permanent and separate file the original completed voter registration form of each voter, and any new or amended forms filed by that voter.

L.1994,c.170,s.1; amended 2005, c.145, s.11.



Section 19:31-11 - Change Of Residence Notice.

19:31-11 Change of residence notice.

19:31-11. a. In all counties within the State, change of residence notices shall be made by a written request, signed by the registrant, forwarded to the commissioner by mail, and actually received by the commissioner, or by calling in person at the office of the commissioner or the municipal clerk. The commissioner shall provide change of residence notices in card form for the use of any registered voter moving to another address within the same election district or to another election district within the same county. Copies of these notices shall also be available at the office of the municipal clerk in each municipality. Each municipal clerk shall transmit daily to the commissioner all the filled out change of residence notices that may be in the municipal clerk's office at the time. These notices shall be printed upon cards, shall contain a blank form showing where the applicant last resided and the address and exact location to which the applicant has moved and shall have a line for the applicant's signature, printed name and date of birth. Upon receipt of such change of residence notice the commissioner shall cause the signature to be compared with the registration forms of the applicant and, if such signature appears to be of and by one and the same legal voter, the commissioner shall cause the entry of the change of residence to be made on those registration forms and the registrant shall thereupon be qualified to vote in the election district to which the registrant shall have so moved. If the commissioner is not satisfied as to the signature on the request for a change of residence, a confirmation notice as prescribed by subsection d. of R.S.19:31-15 shall be sent by mail with postage prepaid to the registrant at the new address.

The application for change of residence shall be filed with the commissioner or municipal clerk, as the case may be, on or before the 21st day preceding any election.

b.In any county any voter who, prior to an election, shall move within the same county after the time above prescribed for filing an application for change of residence without having made application for change of residence, or who has not returned a confirmation notice sent to the voter by the commissioner of registration of the county, if such a notice has been sent to the voter, or who has not moved since the previous election but whose registration information is missing or otherwise deficient, or has otherwise failed to notify the commissioner of registration of the voter's change of address within the county, shall be permitted to vote in that election in the district to which the voter has moved, upon making a written affirmation regarding the change of address at the polling place of the district in which the voter resides on the day of the election. No identifying document shall be required from the voter for this affirmation. A district board member shall provide the voter with a provisional ballot, and an envelope with an affirmation statement that conforms with the requirements for such documents contained in subsection b. of section 7 of P.L.1999, c.232 (C.19:53C-1). The voter shall complete the provisional ballot and affirmation statement, place the ballot in the envelope, seal and return it to the district board member. The board member shall review the information in the affirmation statement for completeness before forwarding it for inspection, tabulation and notation by the county board of elections, as provided for by sections 7 through 26 of P.L.1999, c.232 (C.19:53C-1 through C.19:53C-20). The affirmation statement shall constitute a transfer to the registrant's new residence for any subsequent election. However, if the voter has moved from one residence to another within the same election district at any time, the voter shall be permitted to vote in such election district at any election in the same manner as other voters at the polling place upon written affirmation by the registrant to the district board member of the registrant's change of address.

c.A voter who moves from an election district in one county to an election district in another county prior to the close of registration preceding an election shall register in the new county of residence, in accordance with the provisions of R.S.19:31-6, in order to be permitted to vote.

Amended 1940, c.135, s.4; 1941, c.165; 1944, c.251; 1945, c.75; 1946, c.149; 1974, c.30, s.10; 1974, c.51, s.3; 1977, c.89; 1994, c.182, s.11; 1999, c.232, s.3; 2005, c.139, s.13.



Section 19:31-12 - Errors In Registration Corrected

19:31-12. Errors in registration corrected
When by error an eligible voter has been registered in a district other than the one in which he resides the commissioner shall cause the error to be corrected, of which correction the registrant shall be notified by postal card.



Section 19:31-13 - Change In Registration Due To Name Change.

19:31-13 Change in registration due to name change.

19:31-13. Whenever the registrant after his or her original registration shall change his or her name due to marriage, divorce, or by judgment of court, the registrant shall in person or by mail submit to the commissioner of registration a written statement notifying the commissioner of the change, which statement shall take such form, and be printed on a postal card suitable for mailing of such design, as the Attorney General shall prescribe and shall be signed by the registrant. The commissioner, upon receipt of such a notice of change of name, shall revise accordingly the name of the registrant as it appears among the items of information concerning the registrant included on the registrant's registration forms, shall make a photographic copy of the notice of name change submitted by the registrant, and shall affix the original notice so submitted to the registrant's original registration form and the photographic copy of that notice to the registrant's duplicate registration record.

When notice of such change in name has not been received by or filed with the commissioner prior to the 21st day preceding any election, such person may be permitted to vote under the name under which the person was registered prior to that change at the first election following such change in name at which the person shall appear to vote, after signing the signature copy register with both the registered name and his or her new name. The commissioner shall then revise accordingly the name of the registrant as it appears on the registrant's registration forms, make a photographic copy of the notice, and affix the original and copy of the notice to the registrant's permanent registration forms as hereinabove prescribed.

Amended 1945, c.117; 1953, c.19, s.44; 1960, c.139; 1974, c.30, s.11; 1994, c.182, s.12; 2005, c.139, s.14.



Section 19:31-13.1 - Previous Registration In Another County; Notice; Transfer To Inactive File

19:31-13.1. Previous registration in another county; notice; transfer to inactive file
When a person appears to register in any county of this State, and in answer to the statement on the registration forms, to wit: "Municipality, house number and street address from which last registered," such person gives information as to previous registration in another county of this State, the commissioner of registration of the county in which such person newly registers shall forthwith notify the commissioner of registration of the county in which such person was last registered, by postal card signed by the registrant, of the new registration, upon receipt of which information the said commissioner shall transfer the registration forms of such person to the inactive file without any publication thereof being required.

L.1947, c. 414, p. 1288, s. 1.



Section 19:31-13.2 - Eligibility To Vote In Primary After Change Of Declaration If 50 Days Before Primary.

19:31-13.2 Eligibility to vote in primary after change of declaration if 50 days before primary.

4.If, when submitting a voter registration form for any reason, a registrant declares thereon his or her political party affiliation and in so doing declares an affiliation with a political party other than the political party with which that person was affiliated previously, the registrant shall be ineligible to vote in the next succeeding primary election unless he or she has made the declaration of affiliation with the political party specified in the latest voter registration form no later than the 50th day next preceding such primary election.

L.2005,c.153,s.4.



Section 19:31-14 - New Or Altered Districts; Notice To Registrants And To Commissioner; Registrations Not Invalidated

19:31-14. New or altered districts; notice to registrants and to commissioner; registrations not invalidated
When a new district has been created or the boundaries of any district have been changed, the commissioner shall transfer the permanent registration forms of registered voters whose voting districts have been changed, of which change the registrant may be notified by postal card. Within ten days after the creation of any such new district, the commissioner of registration shall notify the Secretary of State of such fact.

The registration of a voter shall not be invalidated by such alteration nor shall the right of any registered voter to vote be prejudiced by any error in making the transfers of the registration forms.

Amended by L.1947, c. 277, p. 982, s. 1.



Section 19:31-15 - Removal Of Name From Statewide Voter Registration System; Change Of Residence; Confirmation.

19:31-15 Removal of name from Statewide voter registration system; change of residence; confirmation.

19:31-15. a. Upon receipt by the commissioner of registration of a county from a registered voter of that county of a request that the name of the registrant be removed from the Statewide voter registration system, the commissioner shall so remove the registrant's name. Notice by a registered voter to the commissioner of registration of a county that the registrant has ceased to reside in the State shall, for the purposes of this subsection, be deemed a request for removal of the registrant's name from the Statewide voter registration system.

b.The commissioner of registration of any county may agree with the United States Postal Service or its licensee to receive information provided by the Postal Service concerning the change by any Postal Service customer of that customer's address within the county. If it appears from information so received that a Postal Service customer registered to vote in the county has moved to a different address, then (1) if that address is within the county, the commissioner shall cause the registration records of the registrant to be corrected accordingly and shall transmit to the resident by forwardable mail a notice of the change and a postage prepaid, pre-addressed return form by which the registrant may verify or correct the address information, or (2) if that address is not within the county, the commissioner shall undertake the confirmation notice procedure prescribed under subsection d. of this section to confirm the change of address.

c.The commissioner of registration of a county shall cause the name of a registrant to be removed from the Statewide voter registration system if the registrant (1) confirms in writing, by return of a confirmation notice as prescribed under subsection d. of this section or by other means, that the registrant has changed residence to a place outside the State, or (2) has either not notified the commissioner or failed to respond to a confirmation notice as so prescribed and has not, in any election during the period beginning on the date on which the commissioner sends the confirmation notice to the registrant and ending on the day after the second general election for federal office following that date on which the notice is sent, (a) voted, or (b) appeared to vote in any county and, if necessary, correct the official record of the registrant's address.

Other than as provided under subsection a. of this section, the name of a registrant shall not be removed from the Statewide voter registration system on the ground that the registrant has changed residence except as provided by this subsection.

d.A confirmation notice sent to ascertain whether a registrant continues to reside at the address from which that registrant is registered to vote shall be a postage prepaid and pre-addressed return card, sent by forwardable mail, which shall include: (1) space on which the registrant's current address may be entered; (2) the statement "To any voter who continues to reside at the residence address to which this notice is addressed or who no longer resides at that residence address but continues to reside in.................. (name of county): please mail or personally deliver this postage prepaid card to the commissioner of registration to whom it is addressed not later than................. (calendar date of the 21st day preceding the next election to be held in the county). If you do not return this card by that date, then at any election held subsequent to that date and on or before................. (calendar date of the day after the second general election for federal office following that date), you may be required at the polls to affirm or confirm your address before you are permitted to vote, and if you do not vote in an election during that period, your name will be removed from the registry of eligible voters."; and (3) a statement, the text of which shall be prescribed by the Attorney General, setting forth the means by which a registrant who has changed residence to a county different from that in which is located the residence to which the notice was originally addressed may retain the right to vote. e.The commissioner of registration shall correct the registry list of eligible voters in accordance with change of residence information obtained in conformity with the provisions of this section.

Amended 1940, c.155; 1941, c.273, s.2; 1945, c.18; 1947, c.168, s.19; 1952, c.292; 1953, c.206; 1991, c.91, s.249; 1994, c.182, s.13; 2005, c.139, s.15; 2005, c.145, s.12.



Section 19:31-16 - Data On Eligible Voters' Deaths Filed By Health Officer.

19:31-16 Data on eligible voters' deaths filed by health officer.

19:31-16. a. The health officer or other officer in charge of records of death in each municipality shall file with the commissioner of registration for the county in which the municipality is located once each month, during the first five days thereof, the age, date of death, and the names and addresses of all persons 18 years of age or older who have died within such municipality during the previous month. Within 30 days after the receipt of such list, the commissioner shall make and complete such investigation as is necessary to establish to his satisfaction that such deceased person is registered as a voter in the county. If such fact is so established, the commissioner shall cause the registration and record of voting forms of the deceased registrant to be transferred to the death file as soon as possible. If the deceased person was not so registered in the county, but the person maintained a residence in another county of this State, the officer in charge of records of death in the municipality in which the decedent died shall forward a copy of the notice of death to the officer in charge of records of death in the municipality in which the decedent resided. That officer having received the notice shall notify the commissioner of the county in which that municipality is located of the death of the person. Any commissioner who receives such notification shall undertake the procedures prescribed herein with respect to the registration in that county of the decedent.

b.The State registrar of vital statistics shall file with the commissioner of registration of each county no later than May 1 of each year an alphabetized list of the name, address, and date of birth, if available, of each resident of the county 18 years of age or older who died during the previous year. Within 30 days after the receipt of the list the commissioner shall undertake and complete such investigation as is necessary to establish that each person on the list is not registered as a voter in the county. The commissioner shall cause the registration and record of voting forms of any deceased registrant found on the list to be transferred to the death file as soon as possible.

amended 1947, c.168, s.20; 1994, c.182, s.14; 1999, c.232, s.31; s.34; 2005, c.136, s.43; 2007, c.61, s.14; 2011, c.134, s.40.



Section 19:31-16.1 - Failure To Furnish Information On Deaths, Third Degree Crime

19:31-16.1. Failure to furnish information on deaths, third degree crime
32. a. Any State, county or municipal officer in charge of the records of death for the State, or a county or municipality thereof, who knowingly and willfully neglects, fails or refuses to prepare for or to file with the commissioner of registration of each county information regarding any resident of the county 18 years of age or older who died during the previous year, pursuant to R.S.19:31-16 as amended, or who died during the 40-year period prior to the enactment of P.L.1999, c.232, or who knowingly and willfully prepares or files such information about any resident of the county 18 years of age or older who died that is false, erroneous or incomplete, is guilty of a crime of the third degree.

b.Any election official who knowingly and willfully neglects, fails or refuses to accept any information from a State, county or municipal officer in charge of the records of death for the State, or a county or municipality thereof, regarding any resident of the county 18 years of age or older who died during the previous year, as provided for by R.S.19:31-16 as amended, or who died during the 40-year period prior to the enactment of P.L.1999, c.232, or who knowingly and willfully neglects, fails, or refuses to conduct the investigation and transfer of the registration and records of any deceased registrant to the death file pursuant to R.S.19:31-16 as amended, is guilty of a crime of the third degree.

As used in this subsection, "election official" shall include, but not be limited to, any superintendent or deputy superintendent of elections, commissioner of registration, or member or employee of a county board of elections.

L.1999,c.232,s.32.



Section 19:31-16.2 - Provision Of List Of Eligible Voters' Deaths To Chairman Of County Committee

19:31-16.2. Provision of list of eligible voters' deaths to chairman of county committee
33. a. Notwithstanding any law, rule or regulation to the contrary, the State registrar of vital statistics shall provide to the chairman of the county committee of a political party, or the designee thereof, upon the request of the chairman or the chairman's designee, a copy of the alphabetized list of the name, address and date of birth, if available, of each resident of the county 18 years of age or older who died during the previous year, as provided for by R.S.19:31-16 as amended, and a copy of the alphabetized list of the name, address, and date of birth, if available, of each resident of the county 18 years of age or older who died during the 40-year period prior to the enactment of P.L.1999, c.232, as provided for by that act.

b.The chairman of the county committee of a political party shall have the authority to inquire whether the commissioner of registration of the county in which the chairman resides is conducting or has conducted the investigations and transfers of the registration and records of deceased registrants, in compliance with R.S.19:31-16 as amended. In the event that the chairman finds the commissioner of registration is not complying, in the chairman's opinion, with R.S.19:31-16 as amended, the chairman shall report this finding to the Attorney General for further investigation or action, if deemed necessary.

L.1999,c.232,s.33.



Section 19:31-17 - Criminal Conviction Data; Use

19:31-17. Criminal conviction data; use
19:31-17. a. Once each month during the first five days thereof, the chief State election official shall notify the commissioner of registration of a county of any information which the official shall have received during the previous month from the United States Attorney under subsection g. of section 8 of Pub.L. 103-31 (42 U.S.C. s. 1973gg-6) concerning the conviction of a resident of the county of a crime under the laws of the United States, or any other official action relating to such a conviction, that would constitute grounds for disfranchisement of the person under the laws of this State.

b. Once each month during the first five days thereof the prosecutor of the county shall deliver to the commissioner a list of the names and addresses of all persons and their ages and offenses who have been convicted during the previous month of a crime which would disfranchise them under the laws of this State, including therewith the date upon which judgment of conviction was entered against the person, and also including a statement of any sentence imposed by the court during the month upon any person so convicted during that month or any previous month; provided, however, if the address of the person so convicted is located in a county other than the county in which the conviction was obtained the said prosecutor shall mail a report of such conviction to the proper election official of the county in which the address of such person is located.

c. Upon the receipt of the notice prescribed under subsection a. of this section or the list prescribed under subsection b. hereof, the commissioner shall make such investigation as is necessary to establish to his satisfaction that the convicted person is registered to vote in the county. If it is so established, the commissioner shall cause the registration and record of voting forms of such convicted registrant to be transferred to the conviction file. In the event the person so convicted is not registered at the time the list or report is received, the commissioner shall cause an index card to be made out and inserted in its proper place in the master index file bearing the information received from the State election official or a county prosecutor, and the person so convicted shall be denied the right to register. Such persons upon the restoration of their citizenship rights or upon being pardoned shall be required to register or reregister before being allowed to vote.

Amended 1947,c.168,s.21; 1950,c.37; 1994,c.182,s.15.



Section 19:31-18 - Registry Lists; Distribution; Contents.

19:31-18 Registry lists; distribution; contents.

19:31-18. On or before the eighth day preceding any general election the commissioner shall certify and transmit to the county clerk a complete list of all persons who are registered in each election district in each municipality in the county together with a statement as to the number of persons registered in each district. The list of registered voters shall include only the following information for each registered voter: name, address, date of birth, political party affiliation, and voting history. Except when so ordered by a court, the list of registered voters shall not include voter signatures. The list shall be drawn from the Statewide voter registration system, established pursuant to section 1 of P.L.2005, c.145 (C.19:31-31). It shall in figures state the total number of names of persons registered. Such lists shall be arranged substantially in the following form: Grand Street



Residence number Name of voter

or other designation

14 Jones, Charles M.

15 Smith, John M.

Amended 1947, c.347, s.1; 1974, c.30, s.18; 1976, c.22; 2005, c.139, s.16; 2005, c.145, s.13.



Section 19:31-18.1 - Registry Lists; Distribution; Availability, Use.

19:31-18.1 Registry lists; distribution; availability, use.

2. a. The county clerk in all counties shall cause copies of the registry lists, certified and transmitted under R.S.19:31-18, to be printed, and shall furnish to any voter applying for the same such copies, charging therefor $0.25 per copy of the list of voters of each election district. The clerk shall also furnish five printed copies thereof to each district board, which shall within two days post two such registry lists, one in the polling place and one in another conspicuous place within the election district. The county clerk shall also forthwith deliver to the superintendent of elections of the county, if any there be, and to the chairmen of the county committees of each of the several political parties in the county, five copies of the lists of voters of each election district in the county; and to the municipal clerk of each of the municipalities in the county five copies of the lists of voters of each election district in such municipality; and to the county board 10 copies of the lists of voters of each election district in each of such municipalities. The county clerk shall also, upon the request of the chairman of the State committee of any of the several political parties, but not more than once in each calendar year, forthwith deliver a copy of the lists of voters of each election district in each of the municipalities in his county. In no case shall a list of registered voters furnished pursuant to this section include voter signatures. The county clerk shall satisfy the request by delivery of a computer-generated or electronic copy of the list for the county from the Statewide voter registration system.

b.The commissioner of registration shall furnish a computer-generated or electronic copy of a list of registered voters in any or all election districts in the county to any voter requesting it, for which copy such commissioner shall make a charge which shall be uniform in any calendar year and which shall reflect only the cost of reproducing the list, but which in any case shall not exceed $375.

c.No person shall use voter registration lists or copies thereof prepared pursuant to this section as a basis for commercial or charitable solicitation of the voters listed thereon. Any person making such use of such lists or copies thereof shall be a disorderly person, and shall be punished by a fine not exceeding $500.00.

L.1947,c.347,s.2; amended 1951, c.273, s.1; 1966, c.117, s.2; 1974, c.30, s.13; 1975, c.115; 1990, c.60; 1991, c.113; 2005, c.139, s.17; 2005, c.145, s.14.



Section 19:31-18.3 - Filing Of Original Registry Lists

19:31-18.3. Filing of original registry lists
The county clerk, after causing copies of such registry lists to be printed, shall file the original registry lists in his office and keep same on file for one year.

L.1947, c. 347, p. 1138, s. 4.



Section 19:31-18.4 - Repeal

19:31-18.4. Repeal
Sections 19:30-1 and 19:30-2 of the Revised Statutes are repealed.

L.1947, c. 347, p. 1138, s. 5.



Section 19:31-19 - Correction Of Records By Commissioner.

19:31-19 Correction of records by commissioner.

19:31-19. The commissioner shall transfer to the deleted file the permanent registration and record of voting forms of such persons as a judge of the Superior Court may, as hereinafter provided, order stricken from the Statewide voter registration system and the signature copy register.

The registrant shall be notified by the commissioner by registered mail of any transfer made pursuant to this section.

After the permanent registration form of any person has been placed in the deleted file for any reason whatsoever, the Commissioner of Registration shall note that the person's registration has been rendered void in the record for that person in the Statewide voter registration system and stamp across the face of said registration form in red ink with a rubber stamp, in type at least one inch high, the word void and underneath said word, deleted, and thereafter, the said form shall not be restored, reinstated or re-transferred to the active file.

Any person whose permanent registration form has been transferred to the deleted file shall be required to reregister, in order to be eligible to vote.

In no event, shall any person's registration form number which has been transferred to the deleted file be again used as the registration number of that person or any other person.

Amended 1940, c.31, s.1; 1953, c.19, s.45; 1991, c.91, s.250; 2005, c.145, s.15.



Section 19:31-20 - Delivery Of Signature Copy Registers.

19:31-20 Delivery of signature copy registers.

19:31-20. On or before the eighth day preceding the primary election for the general election and the general election, respectively, the commissioner in counties not having a superintendent of elections, shall deliver to the municipal clerk in each municipality the signature copy registers for each election district in such municipality and shall take a receipt for same. The municipal clerk shall thereupon deliver at his office, or in any other way he sees fit, such registers to a member or members of the proper district boards at the same time and together with the primary for the general election sample ballots or the general election sample ballots, as the case may be. The registers shall be used by the district boards on election days and for the purpose of mailing the sample ballots. The commissioner in counties having a superintendent of elections shall deliver such registers at his office, or in any other way he may see fit, to the various district boards, taking a receipt for same.

Before delivering the registers the commissioner shall cause to be printed upon a separate sheet or sheets of paper, to be inserted inside of the front cover of such registers in conspicuous type, such instructions to election officers regarding the use and disposition of the binders and forms as he deems necessary.

amended 1947, c.168, s.22; 2005, c.136, s.44; 2005, c.139, s.18; 2011, c.134, s.41.



Section 19:31-21 - Use Of Signature Copy Registers On Election Day.

19:31-21 Use of signature copy registers on election day.

19:31-21. A person whose name appears in the signature copy register and who upon applying for a ballot or voting authority shall have given the information and signed the signature comparison record as provided in this Title and whose signature in the signature comparison record shall have been compared by a member of the district board and in the presence and view of the challengers with the signature of the applicant as recorded in the register shall be eligible to receive a ballot or voting authority unless it be shown to the satisfaction of a majority of the members of the district board that he is not entitled to vote in the district or has otherwise become disqualified.

No person shall be required to sign the signature comparison record as a means of identification if he shall have been unable to write his name when he registered, or if, having been able to write his name when registered, he subsequently shall have lost his sight or lost the hand with which he was accustomed to write or shall by reason of disease or accident be unable to write his name when he applies to vote, but each such person shall establish his identity in the manner provided in this Title.

In addition to signing the signature comparison record and after the comparison of the signature with the signature in the register, a person offering to vote at the primary election for the general election, as the case may be, shall announce his name and the party primary in which he wishes to vote.

After a person has voted the member of the district board having charge of the signature copy registers shall place the number of the person's ballot in the proper column on the record of voting form of such person, which number shall constitute a record that the person has voted. In the case of the primary election for the general election such member of the district board shall also place in the proper column on the record of voting form the first three letters of the name of the political party whose primary ballot such person has voted.

In the event that the duplicate permanent registration form of any person cannot be found in the signature copy register at the time he applies for a ballot or voting authority, a member of the district board shall promptly ascertain from the commissioner or a duly authorized clerk if such person is permanently registered. Upon information that such is the fact, such member of the district board shall require the person applying for a ballot or voting authority to obtain an order from the commissioner authorizing him to receive a ballot or voting authority. The commissioner shall specially authorize and deputize clerks to issue such orders in municipalities within his county. The commissioner or his clerk shall require the voter to sign his name upon such order for the purpose of signature comparison. The district board shall require the voter to again sign his name on said order, in the presence of the board, and if the signatures compare, to permit him to vote. At primary elections the commissioner or his duly authorized clerk shall endorse on the order the political party whose ballot such person voted at the last preceding primary election. The order shall be returned to the commissioner at the same time and along with the signature copy registers.

amended 1945, c.77; 2005, c.136, s.45; 2011, c.134, s.42.



Section 19:31-22 - Return Of Signature Copy Registers, Inspection By Commissioner.

19:31-22 Return of signature copy registers, inspection by commissioner.

19:31-22. Not later than noon of the day following the canvass of the votes cast at the primary election for the general election or the general election, the signature copy registers shall be returned by each district board to the commissioner at his office or in any other way as the commissioner may see fit.

Upon receipt of the registers the commissioner shall inspect them and verify from the party primary poll books and the general election poll books, as the case may be, that the entries required to be made on the record of voting forms in such registers by the district boards have been made. If the commissioner shall ascertain that such entries have not been made or have been improperly made, he shall cause such entries and corrections to be made forthwith and also notify the county board of such failure of duty and the members of such district board who have so failed in their duty and shall be ineligible for appointment as members of any district board thereafter.

amended 1965, c.106; 2005, c.136, s.46; 2011, c.134, s.43.



Section 19:31-23 - Record Of Voting; Maintenance Of Forms.

19:31-23 Record of voting; maintenance of forms.

19:31-23. Following each election the commissioner shall cause the record of voting as shown on the record of voting forms in the signature copy registers or, in counties in which polling records are used in place of those signature copy registers pursuant to section 2 of P.L.1994, c.170 (C.19:31-3.3), as shown in the polling records, to be entered on the record of voting forms in the original registration binders and the Statewide voter registration system. An entry of any record of voting which shall have been made in the system shall be retained for a period of not less than ten years following the election at which the vote so recorded was cast.

Amended 1994, c.170, s.4; 1994, c.182, s.16; 2005, c.145, s.16.



Section 19:31-24 - General Registration Following Complete Loss, Failure Of Statewide Voter Registration System.

19:31-24 General registration following complete loss, failure of Statewide voter registration system.

19:31-24. In the event of the complete loss or failure of the Statewide voter registration system, the commissioner shall promptly provide for a general registration at the regular polling places in the district or districts for which the binders, registration forms, or other official voter registration information have been lost or destroyed.

Amended 1994, c.170, s.5; 1994, c.182, s.17; 2005, c.145, s.17.



Section 19:31-26 - Card Index File; Notations, Information.

19:31-26 Card index file; notations, information.

19:31-26. The commissioner may make and maintain a card index file showing on separate cards the full name, address, birth date, driver's license number, last four digits of the social security number, or unique identifying number, municipality, ward and district, registration number and date of registration of each person registered in his county. This file shall be arranged alphabetically according to names irrespective of municipality, ward, district, registration number, and date of registration. Reasonably sufficient space shall be reserved on each card for the notations to be made thereon as herein provided.

The commissioner shall cause to be made notation on these cards as to each registrant respectively whose registration forms have been transferred from one register to another or to the inactive, death or conviction files concurrently with such transfer. The card with such notations shall show the location of the registration forms of each registrant at all times. All changes of address of the registrant, including those within the same district, shall be noted on these cards concurrently with changes of address on the registration forms.

Amended 1994, c.170, s.6; 1994, c.182, s.18; 2005, c.145, s.18.



Section 19:31-29 - Violations, Relief; Actions

19:31-29. Violations, relief; actions
42. a. Any person who believes that he or she has been denied an opportunity to register to vote or to remain a registered voter in violation of the provisions of P.L.1994, c.182 (C.19:31-6.11 et al.), may seek relief by providing written notice to the Secretary of State. Such notice shall include the date which the person seeking relief believes the violation to have occurred and as many of the particulars relative to the violation as that person can recount. The notice shall also include the name and address of the person seeking relief and shall be certified by that person's signature.

b. If the violation of the provisions of P.L.1994, c.182 (C.19:31-6.11 et al.) has not been investigated or corrected within 90 days after the Secretary of State receives written notice of the violation, or within 20 days after the Secretary of State receives written notice of the violation if the violation occurred within 120 days prior to the day of an election, the aggrieved person may bring a civil action in the appropriate superior court for declaratory or injunctive relief with respect to the violation.

c. If the violation occurred within 30 days prior to the day of an election, the aggrieved person shall not be required to first provide written notice to the Secretary of State, as provided for in subsection a. of this section, but may instead bring a civil action in the appropriate superior court, as provided for in subsection b. of this section.

d. In any civil actions brought under subsections b. or c. of this section, the superior court may allow the prevailing party, other than the United States, reasonable attorney fees, including litigation fees and costs.

L.1994,c.182,s.42.



Section 19:31-30 - Rules, Regulations

19:31-30. Rules, regulations
44. The Secretary of State shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as are necessary to effectuate the purposes of this act.

L.1994,c.182,s.44.



Section 19:31-31 - Establishment Of Single Statewide Voter Registration System.

19:31-31 Establishment of single Statewide voter registration system.

1. a. There shall be established in the Department of State a single Statewide voter registration system, as required pursuant to section 303 of the federal "Help America Vote Act of 2002," Pub.L.107-252 (42 U.S.C. s.15483). The principal computer components of the system shall be under the direct control of the Secretary of State. The Secretary of State shall be responsible for creating the network necessary to maintain the system and providing the computer software, hardware and security necessary to ensure that the system is accessible only to those executive departments and State agencies so designated by the Secretary of State, each county commissioner of registration, each county and municipal clerk, and individuals under certain circumstances, as provided for by this section. The system shall be the official State repository for voter registration information for every legally registered voter in this State, and shall serve as the official voter registration system for the conduct of all elections in the State.

b.The Statewide voter registration system shall include, but not be limited to, the following features:

(1)the name and registration information of every legally registered voter in the State;

(2)the ability to assign a unique identifier to each legally registered voter in the State;

(3)interactivity among appropriate State agencies so designated by the Secretary of State, each county commissioner of registration, each county board of elections, and each county clerk such that these entities shall have immediate electronic access to all or selected records in the system, as determined by the Secretary of State, to receive or transmit all or selected files in the system and to print or review all or selected files in the system;

(4)the ability to permit any county commissioner of registration to enter voter registration information on an expedited basis at the time the information is provided thereto and to permit the Secretary of State to provide technical support to do so whenever needed;

(5)the ability to permit each municipal clerk to view or print information in the system;

(6)the ability to permit an individual, by July 1, 2006, to verify via the Internet whether that individual, and only that individual, is included in the system as a legally registered voter, whether the information pertaining to that individual required by subsection c. of this section is correct, and if not, a means to notify the pertinent county commissioner of registration of the corrections that must be made and to so verify in a way that does not give one individual access to the information required by subsection c. of this section for any other individual;

(7)a Statewide street address index and map in electronic form that can accurately identify the location of every legally registered voter in this State;

(8)the ability to record and monitor all requests for mail-in ballots; to enable the county clerk to verify the identity and signature of each person requesting a mail-in ballot; to record the name and address of each voter determined to be eligible to receive a mail-in ballot for a particular election and to note when a mail-in ballot has been transmitted to that voter by mail or hand delivery; and to make such information available to the Secretary of State so that a voter can be notified whether the application for such a ballot was accepted or rejected, and the reason for the rejection, using the free-access system established by section 5 of P.L.2004, c.88 (C.19:61-5); and

(9)any other functions required pursuant to Pub.L.107-252 (42 U.S.C. s.15301 et seq.), or Title 19 of the Revised Statutes, or that may be deemed necessary by the Secretary of State.

c.The Statewide voter registration system shall include, but not be limited to, the following information for every legally registered voter in this State:

(1)last, first and middle name;

(2)street address at time of registration or rural route, box number or apartment number, if any;

(3)city or municipality, and zip code;

(4)date of birth;

(5)telephone number and e-mail address, if provided on voter registration form;

(6)previous name or address if individual re-registered due to change of name or address;

(7)ward and election district number, if either is available;

(8) (a) current and valid New Jersey driver's license number; or

(b)if the registrant has not been issued a New Jersey driver's license number, the last four digits of the registrant's social security number; or

(c)unique identifying number for any individual who has not been issued the information sought in subparagraph (a) or (b) of this paragraph;

(9)notation that a copy of one of the following documents has been submitted with the voter registration application, if required: current and valid photo identification card; a current utility bill, bank statement, government check, pay check or any other government document showing the registrant's name and current address;

(10) the method by which the individual registered and whether that person needs to provide additional identification information to vote using a voting machine instead of a provisional ballot;

(11) political party affiliation, if designated;

(12) digitalized signature;

(13) date of registration or re-registration;

(14) name and street address of the individual assisting in the completion of the form, if the applicant for registration is unable to do so;

(15) voting participation record for ten-year period; and

(16) any other information required pursuant to Pub.L.107-252 (42 U.S.C. s.15301 et seq.), or Title 19 of the Revised Statutes, or that the Secretary of State determines is necessary to assess the eligibility of an individual to be registered to vote and to vote in this State.

L.2005, c.145, s.1; amended 2009, c.79, s.32; 2009, c.287, s.2.



Section 19:31-32 - Replacement Of Existing Voter Registration Files.

19:31-32 Replacement of existing voter registration files.

2. a. The Statewide voter registration system shall replace all other computer or electronic-based registry files of voters and other voter registration files established and maintained by each county commissioner of registration for voter registration and election administration purposes established pursuant to the provisions of Title 19 and Title 40 of the Revised Statutes, and shall be the single system for storing and managing the official file of registered voters throughout the State. A commissioner may, however, continue to use and maintain as a supplement to the system the original and duplicate permanent registration binders and voting records and shall continue to use and maintain the signature copy registers or polling records provided for in Title 19 of the Revised Statutes.

b.Each county commissioner of registration shall be responsible for adding to, deleting from, amending and otherwise conducting on a regular basis maintenance for the files of every legally registered voter in that commissioner's county as contained in the Statewide voter registration system, pursuant to the provisions of section 303 of Pub.L.107-252 (42 U.S.C. s. 15301 et seq.) and Title 19 of the Revised Statutes. Each commissioner shall be responsible for verifying the accuracy of the name, address and other data of registered voters in the commissioner's respective county as contained in the system. The commissioner who receives the voter registration forms of individuals who have registered to vote in the county or who are re-registering for any reason shall be responsible for entering the information on those forms into the system on an expedited basis, including but not limited to forms and information received pursuant to chapter 31 of Title 19 of the Revised Statutes. The information the commissioner shall use to update and maintain the system shall be that required by subsection c. of section 1 of P.L.2005, c.145 (C.19:31-31).

c.The Attorney General and each county commissioner of registration shall be responsible for developing and providing the technological security measures needed to prevent unauthorized access to the Statewide voter registration system established pursuant to section 1 of P.L.2005, c.145 (C.19:31-31) and to the information for any individual on the system required by subsection c. of section 1 of that act.

d.The Attorney General, in consultation with each county commissioner of registration, shall develop minimum standards to safeguard the accuracy of the files contained in the Statewide voter registration system. Such standards shall include procedures to ensure that reasonable effort is made to remove registrants who are ineligible to vote pursuant to federal or State law and to ensure that eligible voters are not removed in error from the system.

e. (1) The Attorney General and the Chief Administrator of the New Jersey Motor Vehicle Commission in the Department of Transportation shall enter into an agreement to match information in the database of the Statewide voter registration system with information in the database of the commission, including social security numbers, to the extent required to enable verification of the accuracy of the information provided on applications for voter registration.

(2)The Attorney General shall enter into an agreement with the Commissioner of the Department of Health and Senior Services to match information in the database of the Statewide voter registration system with State agency information on death records.

(3)The Attorney General shall enter into an agreement with the Commissioner of the Department of Corrections to match information in the database of the Statewide voter registration system with State agency information on individuals who are incarcerated, on probation, or on parole as the result of a conviction for an indictable offense.

(4)The Attorney General shall enter into an agreement with the Administrative Office of the Courts to match information in the database of the Statewide voter registration system with State agency information on individuals who are incarcerated, on probation, or on parole as the result of a conviction for an indictable offense.

(5)The Attorney General shall enter into an agreement with the State Parole Board to match information in the database of the Statewide voter registration system with State agency information on individuals who are on parole.

L.2005,c.145,s.2.



Section 19:31-33 - Annual Report; Submission, Contents.

19:31-33 Annual report; submission, contents.

3.Each year the Attorney General shall prepare and submit to the Governor and the President of the Senate, the Minority Leader of the Senate, the Speaker of the General Assembly and the Minority Leader of the General Assembly a report that:

a.assesses the current status of the Statewide voter registration system;

b.assesses the hardware and software required to maintain and expand the system;

c.reviews existing or planned statewide voter registration systems in other states or as may be required by Pub.L.107-252 (42 U.S.C. s.15301 et seq.) or the federal Election Assistance Commission created by that law;

d.recommends ways to strengthen and expand electronic communications among those executive departments and State agencies designated by the Attorney General to have access to the system, the county commissioners of registration and the county and municipal clerks; and

e.recommends ways to improve the effectiveness of the system in the administration of elections and voting in this State.

In preparing the report, the Attorney General shall solicit the views of county commissioners of registration and such other individuals familiar with the system as the Attorney General may wish to consult.

The Attorney General shall submit the initial report to the Governor and the President of the Senate, the Minority Leader of the Senate, the Speaker of the General Assembly and the Minority Leader of the General Assembly no later than two years after the effective date of P.L.2005, c.145 (C.19:31-31 et al.).

L.2005,c.145,s.3.



Section 19:31-34 - Rules, Regulations.

19:31-34 Rules, regulations.

4.The Attorney General may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act, P.L.2005, c.145 (C.19:31-31 et al.).

L.2005,c.145,s.4.



Section 19:31A-7 - Signature Comparison Record And Duplicate Permanent Registration And Voting Form; Voter's Signature; Form Of Record

19:31A-7. Signature comparison record and duplicate permanent registration and voting form; voter's signature; form of record
The commissioner of registration shall have printed on the back of the duplicate permanent registration and voting form a signature comparison record, which record shall have in the left-hand side one-half inch from the top, a line upon which the voter when registering shall place his signature. Directly underneath this line shall be printed the words "sample signature."

The signature comparison record shall be printed so as to leave a margin one and one-half inches on the left-hand side for the purpose of binding. The remainder of the space shall be ruled to provide a record of registrants' signatures as made for comparison purposes before receiving a ballot at any election. The form shall be sufficient to record signatures for a period of 20 years and shall be subdivided into seven columns.

At the top of the first column at the left-hand side shall appear the word "year." This column shall be approximately three-quarters of an inch wide.

At the top of the second column shall appear the abbreviation for the words "signature compared by." In this column the district election board official shall place his initials certifying that he has compared the signature of the voter placed in third column with the sample signature at the top of the signature comparison record. This column shall be approximately one-half inch in width.

At the top of the third column shall appear the word "primary." Upon the line in this column opposite the particular year the voter shall place his signature when voting in the primary election for the general election in the year as stated in the first column. This column shall be approximately three and one-fourth inches wide.

At the top of the fourth column shall appear the abbreviation of the words "signature compared by." In this column the district election board official shall place his initials certifying that he has compared the signature of voter placed in the fifth column, with the sample signature at the top of the signature comparison record. This column shall be approximately one-half inch in width.

At the top of the fifth column shall appear the word "general." Upon the line in said column opposite the particular year the voter shall place his signature when voting in the general election in the year as stated in the first column. This column shall be approximately three and one-fourth inches wide.

At the top of the sixth column shall appear the abbreviation of the words "signature compared by." In this column the district election board official shall place his initials certifying that he has compared the signature of voter placed in the seventh column, with the sample signature at the top of the signature comparison record. This column shall be approximately one-half inch in width.

At the top of the seventh column shall appear the words "any other election." Upon the line in this column opposite the particular year the voter shall place his signature when voting in any election other than a primary election for a general election or a general election. The signature shall be placed on the line opposite the year stated in the first column which corresponds with the year during which such other election shall be held. This column shall be three and one-fourth inches wide.

At the time the voter registers, in addition to obtaining the signature on the original and duplicate registration forms the commissioner of registration shall also require the registrant to sign the signature comparison record on the back of the duplicate registration form above the line below which are the words "sample signature."

The signature comparison record shall be in substantially the following form:

PLEASE PHOTOCOPY INSERTION L.1944, c. 230, p. 773, s. 1; L.1972, c. 82, s. 2, eff. July 5, 1972; L.1981, c. 434, s. 7; L.1982, c. 118, s. 7, eff. Aug. 25, 1982.



Section 19:31A-8 - Signature Comparison Records; Identification Statements; Disability Certificates.

19:31A-8 Signature comparison records; identification statements; disability certificates.

2.Every person qualified to vote in any election shall at any time after the opening of the polls be at liberty to enter the polling place or room and claim his right to vote at such election in his proper district, and he shall claim such right in person before the district board in the district. The board shall permit no person to vote whose name does not appear in the signature copy register of its election district. Each voter in claiming the right to vote shall first give his full name and address to the member of the district board having charge of the duplicate permanent registration binder and voting record and the signature comparison record. Such clerk shall thereupon locate the permanent registration form and voting record and signature comparison record of the voter and shall require the voter to thereupon sign his name in the proper space on his signature comparison record if the voter has previously signed his name on the line marked sample signature. If the voter has not so signed the member of the district board shall require the voter to sign the line marked sample signature and compare the sample signature with the signature made by such person at the time he registered and if satisfied that they were made by one and the same person he shall then permit the voter to sign his name in the proper space on the signature comparison record. The voter shall sign his name without assistance using black ink in the proper column on the signature comparison record. Such signature being completed on the signature comparison record the member of the board having charge of the duplicate permanent registration binder shall audibly and publicly announce the name of the claimant and if the member of the board has ascertained from the duplicate permanent registration binder that the claimant is registered as a qualified voter and upon comparison the member of the board is satisfied that the signature of the claimant and the sample signature on the signature copy register has been made by one and the same person, the member of the board who compared the signature of the voter shall place his initials in the proper column on the signature comparison record signifying that he has made such comparison and is satisfied that the signature of the claimant and sample signature has been made by one and the same person; whereupon the voter shall be eligible to receive a ballot unless it be shown to the satisfaction of a majority of the members of the district board that he is not entitled to vote in the district or has otherwise become disqualified.

In addition to signing the signature comparison record and after the comparison of the signature with the signature in the register, a person offering to vote at a primary election for the general election shall announce his name and the party primary in which he wishes to vote.

After a person has voted, the member of the district board having charge of the signature copy register shall place the number of the person's ballot in the proper column on the record of voting form of such person, which number shall constitute a record that the person has voted. In the case of a primary election for the general election such member of the district board shall also place in the proper column on the record of voting form the first three letters of the name of the political party whose primary ballot such person has voted.

No person shall be required to sign the signature comparison record as a means of identification if he shall have been unable to write his name when he registered, or if, having been able to write his name when registered, he subsequently shall have lost his sight or lost the hand with which he was accustomed to write or shall by reason of disease or accident be unable to write his name when he applies to vote, but each such person who alleges his inability to sign his name on the signature comparison record shall establish his identity as follows: one of the members of the district board shall read the same list of questions to the voter as were required upon registration, such questions shall be provided at each election by the commissioner of registration and are to be known as "identification statements for election day." The member of the board shall write the answers of the voter upon the identification statement. These statements shall be inserted in the front of the duplicate registry binders, at each election, and shall be numbered serially from one to twenty.

Each statement shall contain the same questions as the voter was required to answer upon registration. The questions answered upon registration shall not be turned to or inspected until the answers to the questions shall have been written on election day by the member of the board.

At the end of each list of questions shall be printed the following statement: "I certify that I have read to the above named voter each of the foregoing questions and that I have duly recorded his answers as above to each of said questions"; and the member of the board who has made the above record shall sign his name to such certificate and date the same, and note the time of day of making such record. If the answers to the questions asked of the voter on election day agree with the answers given by him to the same questions at the time he registered, he shall then be eligible to receive a ballot. Any person who shall permit or attempt to furnish the answers on behalf of the voter shall be guilty of a crime of the fourth degree. The commissioner of registration shall furnish sufficient identification statements for each election district in each county. The statements shall be printed on sheets approximately ten by sixteen inches and shall contain a margin of approximately two inches for binding and shall be inserted in the front of the duplicate registry binders each election and shall be in substantially the following form:

PLEASE PHOTOCOPY THIS FORM FROM P.L.1996, c.120, s.6.

At any election any person who declares under oath and establishes to the satisfaction of a majority of all the members of the district board, that by reason of an inability to read or write, blindness or other physical disability he is unable to mark his ballot without assistance, shall have the assistance of two members of the board who shall not be members of the same political party, to be assigned by the board, in preparing his ballot. Such members shall retire with such voter to the booth and assist him in the preparation of his ballot and folding the same. The member acting as clerk of the district board shall make an entry on a disability certificate for assistance, which entry shall be in the form of an oath and be inserted in the front of the duplicate registry binders each election.

In every instance when such oath was administered to a voter as herein provided, it shall state briefly what facts were sworn to and the names of the members of the board who aided such voter. Any members of the district board shall be eligible to witness the preparation of the ballot of any such voter, but no other person shall be allowed to assist him in marking his ballot or to witness the marking of the same. No member of the board shall reveal the name of any person for whom such voter has voted or anything that took place while he was being assisted.

Such voter, if blind, disabled, or unable to read or write, may, in lieu of the assistance of the board as above provided, have assistance of some person of his own selection in preparing his ballot. Such person shall retire with such voter to the booth and assist him in the preparation of his ballot and folding the same. The name and address of such person shall be recorded as above. In such case, no other person than the one so selected by the voter shall be allowed to assist such voter in marking his ballot or witness the marking of the same. No person so selected shall reveal the name of any person for whom such voter has voted or anything that took place while he was being assisted.

The disability certificates shall be numbered serially one to twenty. The commissioner of registration shall furnish sufficient disability certificates for assistance for each election district in his county. The disability certificates for assistance shall be printed on sheets approximately ten by sixteen inches and shall contain a margin of approximately two inches for binding and shall be in substantially the following form:

PLEASE PHOTOCOPY THIS FORM FROM P.L.1996, c.120, s.6.

The commissioner of registration in each county shall furnish sufficient certificates of signature comparison records for each election district in his county to be filled in and signed at the close of the polls by the members of the district board. A blank space shall also be provided for on the certificate for the signatures of the members of the election board. Under said certificate there shall also be printed the word "Remarks" together with a number of blank lines. The commissioner shall insert one of such certificates in the front of the signature copy register in each election district in the county. At primary elections the certificate shall be in substantially the following form:

PRIMARY ELECTION

CERTIFICATION OF SIGNATURE COMPARISON RECORD

The undersigned constituting the district board of election in the County of....................................................... in the.................................................................

(City, Town, Township, Borough or Village)

.................................................. Ward............................................. District hereby

certify that (................................................................) is the correct total of the

(Figures)

number of names of voters who actually signed the signature comparison records and voted in the DEMOCRATIC PRIMARY ELECTION held on the

...................... day of..................................... 20....

And hereby certify that (.........................) is the correct total of the number of

(Figures)

names of voters who actually signed the signature comparison records and voted in the REPUBLICAN PRIMARY ELECTION held on the............... day of..............................., 20....

DISTRICT

...................................................Judge................................... Clerk.

BOARD OF

...................................Inspector........................ Clerk.

ELECTION

Remarks:...............................................................................................................................................................................................................................................................................................................................................................................................................................................................................

At all other elections the certificates shall be in substantially the following form:



CERTIFICATION OF SIGNATURE COMPARISON RECORD

The undersigned constituting the district board of election in the County of.......................... in the.......................................................................

(City, Town, Township, Borough or Village)

............................................... Ward................................................ District hereby

certify that (................................................................) is the correct total of the

(Figures)

number of names of voters who actually signed the signature comparison records and voted in the.................................................................................election held on the (General, Special or other Election as the case may be)

.................. day of..............., 20..... .

DISTRICT

.................... Judge.................................... Clerk.



BOARD OF

....................Inspector................................ Clerk. ELECTION

Remarks:.........................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................................

After each election the commissioner of registration shall remove from the binders the identification statements, the disability certificates for assistance, and certifications of signature comparison records and shall preserve them in his office in a suitable place for a period of two years.

L.1944,c.230,s.2; amended 1985, c.20, s.1; 1996, c.120, s.6; 2005, c.154, s.9.



Section 19:31A-9 - Erroneous Record

19:31A-9. Erroneous record
When any legal voter shall apply to the district board in the district in which he resides and shall find that his name upon the signature comparison record is marked as having voted, the district board shall not permit such persons to vote. Application may be made by the registrant to the commissioner and upon due proof to the commissioner or his duly authorized clerk that such registered voter has not voted in such election the commissioner shall issue a certificate directed to the district board authorizing the district board to permit such person to vote.

The commissioner shall immediately following such election cause the members of the district board in such district to appear before him and unless such district board can explain to the satisfaction of the commissioner why such registrant's form was marked as voted the commissioner shall advise the county board that such district board or any member thereof has failed in the performance of its duty and the member or members of such board who have so failed in their duty shall be ineligible for appointment as members of any district board thereafter.

L.1944, c. 230, p. 786, s. 3.



Section 19:31A-10 - Repeals

19:31A-10. Repeals
Sections 19:15-7, 19:15-13, 19:15-14, 19:15-15, 19:15-16, 19:15-35 and 19:15-36 of the Revised Statutes and "An act concerning elections and supplementing Title 19 of the Revised Statutes," approved June third, one thousand nine hundred and forty-one (P.L.1941, c. 177), are repealed.

L.1944, c. 230, p. 786, s. 4.



Section 19:32-1 - Establishment Of Office; Appointment By Governor With Advice And Consent Of Senate; Salary; Vacancy.

19:32-1 Establishment of office; appointment by Governor with advice and consent of Senate; salary; vacancy.

19:32-1. The office of superintendent of elections in counties of the first class in which such office has previously been established is continued, and in those counties of the first class in which such office has not been previously established, is established. The offices shall be filled by some suitable persons who shall be nominated by the Governor with the advice and consent of the Senate and who shall hold office for the term of five years from the date of appointment and until their successors are appointed and have qualified. Each superintendent shall receive such salary per annum as the governing body of such county may by resolution authorize, but not less than $7,500, to be paid by the county treasurer. The persons so appointed shall have their offices in the counties for which they are appointed. Vacancies shall be filled in the same manner as original appointments, but shall be for the unexpired terms only. Any person filling a vacancy shall be from the same party as the original appointee. The annual salary of each deputy superintendent shall be 90% of what the superintendent receives for performing the duties of superintendent of elections and commissioner of registration.


Amended 1940, c.165, s.2; 1944, c.45; 1961, c.59, s.4; 1965, c.143; 1967, c.13; 1975, c.256, s.1; 1982, c.46, s.3; 1989, c.160, s.1; 1998, c.91, s.1.



Section 19:32-1.1 - Counties Of First Class; Deputy Superintendent Of Elections; Appointment By Governor; Term; Vacancies

19:32-1.1. Counties of first class; deputy superintendent of elections; appointment by Governor; term; vacancies
The office of deputy superintendent of elections in counties of the first class is established. The office in each county shall be filled by a suitable person who shall be nominated by the Governor with the advice and consent of the Senate, who shall not be from the same political party as the superintendent of elections, and who shall hold office for a term of 5 years, running concurrently with the term of the superintendent and until his successor is appointed and has qualified. The initial appointment to the office of deputy superintendent of elections may be for a partial term, if necessary. Vacancies shall be filled in the same manner as original appointments but shall be for the unexpired term only. He shall have his office in the county for which he is appointed.

L.1982, c. 46, s. 1, eff. June 29, 1982.



Section 19:32-1.2 - Powers And Duties

19:32-1.2. Powers and duties
The deputy superintendent of elections shall assist the superintendent of elections in the performance of his duties, shall serve as superintendent in his absence, and shall have such powers and duties as the superintendent may delegate to him from time to time. In addition, the deputy superintendent is constituted the chief deputy of the superintendent and shall have all of the powers and duties of the chief deputy. No county with a deputy superintendent so appointed shall also have a chief deputy appointed pursuant to R.S. 19:32-2.

L.1982, c. 46, s. 2, eff. June 29, 1982.



Section 19:32-2 - Appointment Of Staff; Civil Service; Salaries; Expenses.

19:32-2 Appointment of staff; civil service; salaries; expenses.
19:32-2. a. Except as provided in section 2 of P.L.1982, c.46 (C.19:32-1.2), each superintendent may appoint a chief deputy, a chief clerk, a secretary, such personnel as is authorized under R.S.19:48-6, and any other assistants he considers necessary to carry out the provisions of this Title, and, except as hereinafter provided, may remove the same whenever he deems it necessary and all persons so appointed, by superintendents of elections in counties of the first class having more than 850,000 inhabitants, according to the latest federal census taken in a year ending in zero, to serve for terms of more than six months in any one year, shall be in the classified service of the civil service and shall be appointed in accordance with and shall be subject to the provisions of Title 11A, Civil Service, but all other persons so appointed shall not be subject to any of the provisions of Title 11A, Civil Service, but shall be in the unclassified service. All persons appointed by the commissioner of registration in counties of the first class having more than 600,000, but less than 850,000 inhabitants, according to the latest federal census taken in a year ending in zero, to serve for terms of more than six months in any one year, other than the chief deputy and chief clerk and confidential secretary and chief custodian, shall be in the classified service of the civil service and shall be appointed, and hold their position, in accordance with the provisions of Title 11A, Civil Service, but all other persons so appointed shall not be subject to any of the provisions of Title 11A, Civil Service, but shall be in the unclassified service. Subject to the provisions of subsection b. of this section, the salaries of the persons so appointed shall be fixed and such salaries certified to and approved under his hand shall be paid semimonthly by the county treasurer of the county in which such persons are so engaged. All other necessary expenses incurred in carrying out the provisions of this Title, when certified to and approved by the superintendent, shall be paid by the county treasurer of the county in which the superintendent shall maintain his office; provided, however, that all necessary expenses incurred by the commissioner of registration, the superintendent of elections, and the custodian of voting machines in the counties of the first class for the proper performance of all of his duties of all his offices as set forth in Title 19, shall not exceed, in the aggregate, the sum of $2,000,000.00 for the year 1998 or that sum, as adjusted, for each year thereafter. The governing body of the county may increase the sum but the increase shall not exceed 5% or the index rate, whichever is less, over the previous year's sum. As used in this section, "index rate" means the rate of annual percentage increase, rounded to the nearest half-percent, in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, computed and published quarterly by the United States Department of Commerce, Bureau of Economic Analysis, which annual increase shall be calculated on the basis of the second quarter which occurred in the next preceding local budget year. The Director of the Division of Local Government Services in the Department of Community Affairs shall promulgate annually, on or before October 1, the index rate to apply in the next following local budget year.

b.The superintendent shall determine the amount of the salary to be paid to each person appointed by the superintendent, and shall submit the proposed salaries to the governing body for review and approval. Following the review and approval of the governing body, the salaries shall be fixed and shall be paid to those persons pursuant to the provisions of subsection a. of this section.

amended 1940, c.165, s.3; 1945, c.56, s.11; 1945, c.304; 1952, c.290, s.2; 1953, c.348, s.2; 1963, c.138, s.2; 1972, c.32; 1975, c.204, s.2; 1976, c.69; 1981, c.263, s.1; 1981, c.462, ss.25,58; 1982, c.46, s.4; 1989, c.160, s.2; 1998, c.91, s.2; 2015, c.250, s.3.



Section 19:32-3 - Municipal Expenses Payable By Municipalities

19:32-3. Municipal expenses payable by municipalities
All necessary expenses incurred in carrying out the provisions of this title when certified to and approved by such superintendent in connection with an election held in and for a municipality only shall be paid by the municipality.



Section 19:32-4 - Offices, Equipment And Supplies

19:32-4. Offices, equipment and supplies
The board of chosen freeholders of the counties shall provide suitable room or rooms for the transaction of the business of such superintendent and procure suitable furniture therefor and any books, stationery, fuel and supplies that may be necessary from time to time. It shall provide a proper place for the safe-keeping of the records and papers.



Section 19:32-4.1 - Complaint Forms Provided To Voters At Elections.

19:32-4.1 Complaint forms provided to voters at elections.

9.On the day of every municipal, primary, general, special or annual school election the superintendent of elections in counties having a superintendent of elections or the county board of elections in all other counties shall provide to each polling place in the county sufficient numbers of a form on which voters or persons attempting to vote may register any complaint regarding the conduct of the election at the polling place where they voted or attempted to vote. In counties in which the primary language of 10% or more of the registered voters is Spanish, the form for the complaint shall appear in both English and Spanish. The form shall protect the anonymity of the complainant, if that person so wishes, and shall be accompanied by an envelope with the proper postage and the name and address of the superintendent of elections of the county or the chairman of the county board of elections, as the case may be. A complaint may be used by the superintendent of elections or any other municipal or State investigatory agency to conduct an investigation into possible violation of the State election law. Copies of the form containing the complaint shall be available from the superintendent of elections or the county board of elections, as the case may be. The original form of the complaint, or a copy, shall be kept on file with the superintendent of elections or the county board of elections, as the case may be, for two years after the election for which it was filed.

L.1991, c.249, s.2; amended 2005, c.136, s.47; 2011, c.134, s.44.



Section 19:32-5 - Investigations By Superintendents And Assistants; Neglect To Furnish Information Or Exhibit Records, Fourth Degree Crime.

19:32-5 Investigations by superintendents and assistants; neglect to furnish information or exhibit records, fourth degree crime.

19:32-5. Such superintendents and their assistants, in order to enforce the laws of this State regarding the conduct of elections, shall investigate all complaints relating to the registration of voters, and for that purpose the superintendents and their assistants shall have full power and authority to visit and inspect any house, dwelling, building, inn, lodging house or hotel and interrogate any inmate, house-dweller, keeper, caretaker, owner, proprietor or landlord thereof or therein as to any person or persons residing or claiming to reside therein or thereat; to inspect and copy any books, records, papers or documents relating to or affecting the elections, either general, special, primary or municipal, or the registration of voters in the custody and control of district boards, county boards, or the clerks or other officers of municipalities; to require every lodging-house keeper, landlord or proprietor to exhibit his register of lodgers therein at any time to the superintendent, his subordinates or any other person so designated by such superintendent.

Any person who neglects or refuses to furnish any information required or authorized by this title, or to exhibit the records, papers, or documents herein authorized to be inspected, or which are required to be exhibited, shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.10.



Section 19:32-6 - Subpoenas; Power To Issue; Service; Failure To Testify; False Statements, Crime.

19:32-6 Subpoenas; power to issue; service; failure to testify; false statements, crime.

19:32-6 The superintendent shall have power to issue subpoenas for the purpose of investigating any complaint of violation of the election laws of the state, such subpoenas to be issued in the name of the superintendent and for the purpose of aiding him in enforcing the provisions of the election laws. He may in proper cases issue subpoenas duces tecum. A subpoena issued by the superintendent may be served by any peace officer or any other person designated by him for that purpose.

A person who shall omit, neglect or refuse to obey a subpoena attested in the name of the superintendent and made returnable by him or who shall refuse to testify under oath before such superintendent shall be guilty of a crime of the fourth degree.

A person who shall make any false statement under oath before the superintendent shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.11.



Section 19:32-7 - Attendance At Elections; Admission To Polling Places

19:32-7. Attendance at elections; admission to polling places
The superintendent, his subordinates, or any person or persons designated by him, may attend at any election, any of whom shall be admitted at any time within any polling place and within the guard rails thereof.



Section 19:32-8 - Register Of Lodgers.

19:32-8 Register of lodgers.

19:32-8. When directed by the superintendent every landlord, proprietor, lessee or keeper of a lodging house, inn or hotel, shall keep a register in which shall be entered the names and residences, the date of arrival and departure of his guests, and the room, rooms or bed occupied by them. This register shall be arranged so that there shall be a space on the same line in which each guest or lodger shall sign his name.

Such landlord, proprietor, lessee or keeper shall make a sworn report upon a blank to be prepared and furnished by the superintendent thirty days before the election next ensuing to such superintendent, containing a detailed description of the premises so used and occupied as a lodging house, inn or hotel, including the size and character of building, and in case only part of a building is so used, a statement as to what part, and the names of the lodgers therein, and all the employees, and all other persons living therein, including the landlord, proprietor, lessee or keeper, and members of his family, who claim a voting residence at or in such lodging house, inn or hotel, together with the length of time they have been regularly lodged or lived therein, the beginning of such residence, the color, approximate age, height, weight, whereby the persons may be identified, the nationality, the occupation and place of business of such persons, and the room occupied by each person, and whether the person is a guest, landlord, proprietor, lessee or keeper, and the signature of each person. Above the space reserved for the signature of each such person shall be printed the following words, "the foregoing statements are true." In the form of affidavit, which shall be sworn to by the landlord, proprietor, lessee or keeper of such lodging house, inn or hotel, shall be included the statement that the signatures of the guests or lodgers certified to in such report were written in the presence of such landlord, proprietor, lessee or keeper, and that he personally knows them to be the persons therein described.

To the end that the sworn report herein shall truly set forth the facts therein stated, such landlord, proprietor, lessee or keeper shall question each male person lodging or living in the lodging house, inn or hotel, as to his intention of claiming such place as a voting residence, and the person shall thereupon declare his intention thereof, and if he shall claim the place as his voting residence, he shall give to such landlord, proprietor, lessee or keeper such facts regarding himself as are required to be incorporated in the sworn report herein provided for. Such report and affidavit shall be filed personally by the landlord, proprietor, lessee or keeper with the superintendent at his office.

Any such landlord, proprietor, lessee or keeper or any lodger who shall violate this section shall be deemed guilty of a crime of the fourth degree.

Amended 2005, c.154, s.12.



Section 19:32-9 - Card Records Of Persons Registered In Municipalities Not Having Permanent Registration

19:32-9. Card records of persons registered in municipalities not having permanent registration
The district board of each election district in municipalities not having permanent registration shall on each day of registration transfer to cards to be provided for that purpose by the county clerk of the county, which cards shall be in form and style approved by the superintendent, a complete copy of the name of each person registered in its respective district, together with all the answers made and information given by such person at the time of registration, and such cards, inclosed and sealed in a cover, to be provided for that purpose by the county clerk, shall be delivered personally or by mail forthwith by the chairman of such district board, together with a statement on a blank form to be furnished by the county clerk, after approval by the superintendent, that the cards delivered contain a correct copy of all the names registered and information given by the person so registered, to the superintendent at his office in the county courthouse.



Section 19:32-10 - Preparation Of Challenge Lists

19:32-10. Preparation of challenge lists
19:32-10. In respect to each general, primary, municipal and special election, the superintendent shall prepare for each election district in the county a challenge list containing the names, alphabetically arranged, and the addresses of all persons who have lost the right to register from the addresses within such election district from which they registered at the last preceding election. Such challenge list shall be delivered to the respective district boards in such municipalities at least one-half hour before the commencement of registration. The chairman of the respective district boards shall challenge the registration of any person applying to them for registration under any name on such challenge list, unless it shall affirmatively appear after strict examination of the voter, and, if necessary, of others, that such voter is domiciled at a new address within the election district. At the close of the last day of registration, the challenge list with the remarks of the district board or of any member or members thereof to be noted thereon shall be signed and certified as true by each member of the respective district boards and returned to the superintendent in a sealed envelope provided therefor.

After the last day of registration and before each general, primary, municipal and special election, the superintendent shall also prepare for each election district a challenge list containing the names, alphabetically arranged, and addresses of all persons registered in the district whom he believes or has reason to suspect are not entitled to vote at the election in the district. Such challenge list shall be delivered to the respective district boards at least one-half hour before the opening of the polls at each election. The chairman of the respective district boards shall challenge the vote of any person presenting himself to vote under any name on the challenge list. The challenge list shall contain a column headed "remarks," and the chairman of the respective district boards shall enter therein opposite the names on such list whether any person applying to vote under any name thereon who was challenged was allowed to vote, and the reason for allowing him to vote.

All persons whose names appear on any challenge list before being allowed to vote shall subscribe to an affidavit on forms supplied by the superintendent to the respective district boards together with the challenge list. Any members of the district boards are hereby empowered to take such affidavits. The affidavit shall show that the affiant is eligible to vote in that district and shall set forth the place of his residence, the fact that he actually resides at that place, the length of time of such residence, and also all the facts necessary to qualify him as a voter under the constitution of this State. A copy of the affidavit signed by the challenged voter shall be given to the affiant. At the close of the polls the affidavits shall be returned to the superintendent in an envelope provided therefor and they shall be preserved in the office of the superintendent.

If a person applying to vote under any name on the challenge list is challenged and does not vote, there shall be entered opposite his name in such column the words "challenged, but did not vote." If no person applies to vote under any name on such challenge list, there shall be noted opposite each such name in such column the words "no application." At the close of the polls the challenge list shall be signed and certified as true by each member of the respective district boards and returned to the superintendent of the county in a sealed envelope provided therefor.

If a person applying to vote is challenged and denied the right to vote because that person's name appears on a challenge list prepared by the superintendent of elections, that challenged voter may apply to a Superior Court judge sitting at the county seat for permission to vote, as provided in R.S.19:32-18.

The superintendent, concurrently with delivering the challenge lists, shall deliver to the commissioner a true copy, certified by him as correct, of each challenge list delivered by him pursuant to this section to each district board in municipalities having permanent registration.

The superintendent shall prepare duplicates of all challenge lists provided for in this section, and shall keep duplicate challenge lists on file in his office from the time of their preparation until the close of the third general election following their preparation. The original challenge lists shall also be kept on file for two years after the general election following their preparation. All such challenge lists shall be open to inspection by any citizen at any time the superintendent's office is open for business.

Amended 1991,c.249,s.7.



Section 19:32-11 - Sealing, Preserving And Opening Ballot Boxes

19:32-11. Sealing, preserving and opening ballot boxes
The superintendent, his chief deputy or assistants, shall have the power, when in his or their judgment it is deemed necessary at any election, upon the completion of the counting and canvassing of the ballots by any district board, to enter any place containing ballot boxes for the purpose of taking possession and sealing any ballot box or boxes with a seal to be adopted by the superintendent. When any ballot box shall be so sealed it may be removed to a vault or other place of security by the superintendent, his chief deputy or assistants, but shall not be opened and the seal thereof destroyed or affected without an order first had and obtained from a judge of the Superior Court assigned to the county. Taping or any other mechanical device may be used to make such sealing secure.

Amended by L.1953, c. 19, p. 347, s. 47.



Section 19:32-12 - Interference With Sealing Of Ballot Boxes, Bags; Third Degree Crime.

19:32-12 Interference with sealing of ballot boxes, bags; third degree crime.

19:32-12. Any person preventing, hindering or interfering with the said superintendent or his chief deputy or assistants in sealing such ballot box or boxes or bag or bags shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.13.



Section 19:32-13 - Destroying, Removing, Defacing Seal; Third Degree Crime.

19:32-13 Destroying, removing, defacing seal; third degree crime.

19:32-13. Any person who destroys, defaces or removes, or attempts to destroy, deface or remove, such a seal shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.14.



Section 19:32-14 - When Powers Of Superintendents And Deputies Exercisable

19:32-14. When powers of superintendents and deputies exercisable
The powers herein granted may be exercised by the superintendent, his chief deputy or assistants, upon the completion of the counting and canvassing of the ballots at any election by the district board or within a period of ninety days thereafter.



Section 19:32-21 - Police Powers Of Superintendents, Deputies And Assistants

19:32-21. Police powers of superintendents, deputies and assistants
The superintendent and his chief deputy and assistants shall have and possess all the powers of constables, policemen and other peace officers.



Section 19:32-22 - Arrests Without Warrant; Peace Officers Punishable For Failure To Assist

19:32-22. Arrests without warrant; peace officers punishable for failure to assist
The superintendent and his chief deputy and assistants are hereby authorized and empowered and without warrant, to arrest any person violating any provision of this title.

The superintendent and his chief deputy and assistants, as the case may be, shall have the right and power to call upon any constable, police officer or other peace officer to aid in taking any person so arrested to the nearest police station in the municipality in which the arrest is made, and such constable, police officer or other peace officer shall render such aid.

Any constable, police officer or other peace officer failing to comply with such request shall be guilty of a misdemeanor.



Section 19:32-23 - Detention Of Persons Arrested

19:32-23. Detention of persons arrested
Upon delivering the person so arrested to the officer in charge of the police station to which he is removed, such officer shall hold and detain the person so arrested until ordered released by the magistrate taking the complaint hereinafter provided for or by other process of law.



Section 19:32-24 - Complaint Against Person Arrested; Hearing By Magistrate

19:32-24. Complaint against person arrested; hearing by magistrate
Upon delivering the person so arrested to the officer in charge of such police station the superintendent or his chief deputy and assistants, as the case may be, making the arrest, shall forthwith and as soon as may be make and sign before a magistrate of the municipality in which the arrest was made a complaint in writing, duly verified, setting forth the particular act for which such person was arrested. Upon the complaint being made, the magistrate before whom it is made shall forthwith and as soon as may be cause the person so arrested to be brought before him and proceed on such complaint, as in the case of other persons arrested on a complaint charging a criminal offense.



Section 19:32-25 - Removal Of Persons From Polling Places

19:32-25. Removal of persons from polling places
The superintendent, his chief deputy and assistants are hereby authorized and empowered to remove from any polling place or place where any election is being held any person found violating any provision of this title or in any way unlawfully interfering with the lawful conduct of any election.



Section 19:32-26 - Office Of Superintendent Of Elections, Certain; Appointment; Salary; Term; Vacancies

19:32-26. Office of superintendent of elections, certain; appointment; salary; term; vacancies
1. In any county of the second class and in any county of the fifth class, the governing body may establish, by ordinance or resolution, as appropriate, the office of superintendent of elections for the county, and said office when once established shall not be altered or abolished.

The governing body shall file a certified copy of such ordinance or resolution, attested by the chief elected executive officer or director of the board of freeholders, if appropriate and clerk of the board, in the office of the Secretary of State within 10 days after adoption, and the ordinance or resolution shall take effect at the expiration of 30 days after the next primary election for the general election, or the next general election, after adoption whichever shall occur first.

The office so established shall be filled by some suitable person who shall be nominated by the Governor with the advice and consent of the Senate for a term of five years from the date of his appointment and until his successor is appointed and shall have qualified. In the event that no such appointment to such office is made within 30 days following the taking effect of the ordinance or resolution, heretofore or hereafter adopted, of the governing body of the county, as herein provided, then the governing body of the county shall appoint some suitable person to fill such office for a term of five years from the date of appointment and until the successor of such person is in the same manner appointed and shall have qualified. The governing body shall file notice of such appointment in the office of the Secretary of State.

Each superintendent so appointed in a county of the fifth class shall receive a salary of not less than $4,000 nor more than $8,000 per annum and each superintendent so appointed in a county of the second class shall receive a salary in such amount, not less than $4,000 per annum, as shall be determined by the governing body of the county; such salaries shall be paid by the county treasurer and the superintendent shall have his office in the county for which he is appointed.

Any vacancy occurring in such office of superintendent of elections shall be filled in the same manner as the original appointment to such office was made, but for the unexpired term. Any person filling a vacancy shall be from the same political party as the original appointee.

L.1947,c.167,s.1; amended 1949,c.188,s.2; 1953,c.84,s.2; 1953,c.246; 1953,c.444; 1965,c.153; 1971,c.146; 1981,c.462,s.26; 1989,c.160,s.3; 1992,c.17,s.3.



Section 19:32-26.1 - Office Of Deputy Superintendent Of Elections, Certain; Appointment; Term; Vacancies; Salary

19:32-26.1. Office of deputy superintendent of elections, certain; appointment; term; vacancies; salary
1. The governing body of a county of the second class in which the office of superintendent of elections for the county has been established pursuant to section 1 of P.L.1947, c.167 (C.19:32-26) may establish, by ordinance or resolution, as appropriate, the office of deputy superintendent of elections. The office of deputy superintendent of elections in each such county shall be filled by a suitable person who shall be nominated by the Governor with the advice and consent of the Senate, who shall not be from the same political party as the superintendent of elections, and who shall hold office for a term of five years, running concurrently with the term of the superintendent and until the deputy superintendent's successor is appointed and has qualified. The initial appointment to the office of deputy superintendent of elections may be for a partial term, as appropriate. Vacancies shall be filled in the same manner as the original appointment but shall be for the unexpired term only. The annual salary of a deputy superintendent of elections shall be 90% of the salary received by the superintendent of elections of the same county for performing the duties of superintendent of elections and commissioner of registration. The office of the deputy superintendent of elections shall be located in the county making the appointment.

L.1992,c.17,s.1.



Section 19:32-26.2 - Duties, Powers Of Deputy Superintendent Of Elections

19:32-26.2. Duties, powers of deputy superintendent of elections
2. A deputy superintendent of elections appointed pursuant to section 1 of P.L.1992, c.17 (C.19:32-26.1) shall assist the superintendent of elections in the performance of the superintendent's duties, shall serve as superintendent in the absence of the superintendent, and shall have such powers and duties as the superintendent may delegate from time to time. In addition, the deputy superintendent is constituted the chief deputy of the superintendent and shall have all of the powers and duties of the chief deputy. No county with a deputy superintendent so appointed shall also have a chief deputy appointed pursuant to section 2 of P.L.1947, c.167 (C.19:32-27).

L.1992,c.17,s.2.



Section 19:32-26.3 - Pilot Program, Participation.

19:32-26.3 Pilot program, participation.

1.There is established a pilot program to suspend the operations of the office of the superintendent of elections and the office of the deputy superintendent of elections in participating counties. The governing body of a participating county shall have three years from the effective date of P.L.2013, c.17 (C.19:32-26.3 et seq.) to adopt an ordinance or resolution, as appropriate, to commence its participation in the program. A certified copy of the ordinance or resolution, as appropriate, shall be transmitted to the Secretary of State as soon as possible after it is adopted.

As used in P.L.2013, c.17 (C.19:32-26.3 et seq.), "participating counties" shall mean any county of the second class with a population of between 510,000 and 515,000 persons or between 490,000 and 495,000 persons, according to the 2010 federal decennial census for New Jersey.

L.2013, c.17, s.1.



Section 19:32-26.4 - Suspension Of Offices In Participating Counties.

19:32-26.4 Suspension of offices in participating counties.

2. a. Upon the adoption of a resolution or ordinance, as appropriate, to commence participation in the pilot program by a participating county, the operations of the office of superintendent of elections and the office of deputy superintendent of elections in the participating county shall be suspended for a period of three years and the functions, powers, and duties of each office shall be transferred to and assumed by the county board of elections. The transfer of the functions, powers, and duties of the office of the superintendent of elections and the office of the deputy superintendent of elections shall be completed no later than the 90th day following the adoption of the ordinance or resolution, as appropriate, and the term of office of each individual holding each office shall be terminated no later than that 90th day.

b.For the period that the suspension is in effect, whenever reference is made in any statute, regulation, document or judicial proceeding to the office of the superintendent of elections or the office of the deputy superintendent of elections concerning the functions, powers, and duties that had been vested therein prior to the suspension, the same shall mean and refer to the county board of elections.

L.2013, c.17, s.2.



Section 19:32-26.5 - Actions Prior To Expiration Of Suspension.

19:32-26.5 Actions prior to expiration of suspension.

3.Within 60 days prior to the expiration of the suspension provided for by section 2 of P.L.2013, c.17 (C.19:32-26.4), the governing body of a participating county shall undertake the following actions:

a.The governing body shall prepare a report in writing for the public and the Secretary of State on the impact of the suspension of the office of the superintendent of elections and the office of the deputy superintendent of elections during the three-year period of the suspension with respect to:

(1)the operation and administration of State, county, municipal, school, special and federal elections;

(2)the maintenance and distribution of voting machines;

(3)the administration of voter registration in the county; and

(4)the cost of conducting elections in the county.

The report shall be made public and submitted to the secretary no later than the 45th day following the expiration of the suspension.

b.The governing body shall decide whether to adopt an ordinance or resolution, as appropriate, within 60 days prior to the expiration of the suspension, with the adoption to be effective on the date of the expiration of the suspension, to either:

(1)abolish the office of the superintendent of elections and the office of the deputy superintendent of elections; or

(2)re-establish such offices as they existed prior to the suspension.

L.2013, c.17, s.3.



Section 19:32-26.6 - Termination Of Suspension, Certain Circumstances.

19:32-26.6 Termination of suspension, certain circumstances.

4.In the event that the governing body of a participating county fails to decide whether to adopt an ordinance or resolution, as appropriate, to abolish or re-establish the office of the superintendent of elections and the office of the deputy superintendent of elections within 60 days prior to the expiration of the suspension, as provided for by section 3 of P.L.2013, c.17 (C.19:32-26.5), the suspension provided by section 2 of P.L.2013, c.17 (C.19:32-26.4) shall terminate and both of these offices shall be deemed abolished as of the date of the expiration of the suspension.

L.2013, c.17, s.4.



Section 19:32-26.7 - Re-establishment Of Offices; Requirements.

19:32-26.7 Re-establishment of offices; requirements.

5.Once the office of superintendent of elections and the office of the deputy superintendent has been abolished in a participating county pursuant to P.L.2013, c.17 (C.19:32-26.3 et seq.), the county shall not be permitted to re-establish the offices and return to them the functions, powers, and duties provided by law until the following requirements have been met in the following order:

a.at least five years shall have passed since the offices were abolished;

b.a new ordinance or resolution, as appropriate, providing for the re-establishment of the office of superintendent of elections and the office of deputy superintendent of elections, and the return of the functions, powers, and duties of each office provided by law from the county board of elections, shall be adopted by the county's governing body and a certified copy of the ordinance or resolution, as appropriate, together with a tally of the vote to adopt it, shall be filed with the Secretary of State within 10 days after the adoption;

c.a written report shall be prepared for the secretary that:

(1)explains why the governing body of the county believes the re-establishment of the office of superintendent and the office of deputy superintendent are necessary;

(2)presents a plan for how the offices shall be re-established and shall work in conjunction with the county clerk and the county board of elections; and

(3)includes the financial information necessary to prove that re-establishing the offices shall improve the efficiency and reduce the cost of:

(a)operating and administering State, county, school, municipal, special and federal elections;

(b)maintaining and distributing voting machines; and

(c)overseeing the administration of voter registration in the county; and

d.the re-establishment of the office of superintendent of elections and the office of deputy superintendent of elections shall be approved by the secretary after the secretary has had a maximum of 90 days to review the report. The secretary shall be authorized to receive answers to such questions that the secretary deems necessary to ask to ensure that the operation and administration of elections, maintenance and distribution of voting machines and administration of voter registration shall be conducted by the county in the most efficient and cost-effective manner possible.

In the event that the secretary decides that the office of the superintendent of elections and the office of the deputy superintendent of elections should be re-established in a participating county, qualified individuals to serve in each office shall be appointed as provided by law and the functions, powers, and duties of the offices shall be re-established within one year after the secretary's decision.

L.2013, c.17, s.5.



Section 19:32-26.8 - Appointment To Fill Office.

19:32-26.8 Appointment to fill office.

6. a. An individual shall be appointed to fill the office of superintendent of elections, pursuant to section 1 of P.L.1947, c.167 (C.19:32-26) and an individual shall be appointed to fill the office of deputy superintendent of elections, pursuant to section 1 of P.L.1992, c.17 (C.19:32-26.1), in a participating county if the offices are re-established pursuant to either section 3 or section 5 of P.L.2013, c.17 (C.19:32-26.5 or C.19:32-26.7), as the case may be.

b.A participating county is hereby authorized to abolish the office of the superintendent of elections and the office of the deputy superintendent of elections, pursuant to P.L.2013, c.17 (C.19:32-26.3 et seq.), notwithstanding the provisions of section 1 of P.L.1947, c.167 (C.19:32-26).

L.2013, c.17, s.6.



Section 19:32-26.9 - Preparation Of Annual Budget Request By County Superintendent Of Elections.

19:32-26.9 Preparation of annual budget request by county superintendent of elections.
5.A county superintendent of elections shall prepare the annual budget request for the office of the county superintendent of elections pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.5.



Section 19:32-27 - Appointment Of Deputy And Assistants, Salaries.

19:32-27 Appointment of deputy and assistants, salaries.
2. a. Except as provided in section 2 of P.L.1992, c.17 (C.19:32-26.2), each superintendent may appoint a chief deputy, a clerk, a secretary and any other assistants he considers necessary to carry out the provisions of this Title, and may remove the same whenever he deems it necessary. Those so appointed shall not be subject to any of the provisions of Title 11A, Civil Service, of the New Jersey Statutes but shall be in the unclassified service. Subject to the provisions of subsection b. of this section, the salaries of the persons so appointed shall be fixed and such salaries certified to and approved under his hand shall be paid semimonthly by the county treasurer of the county in which such persons are so engaged. All other necessary expenses incurred in carrying out the provisions of this Title when certified to and approved by the superintendent shall be paid by the county treasurer of the county in which the superintendent shall maintain his office.

b.The superintendent shall determine the amount of the salary to be paid to each person appointed by the superintendent, and shall submit the proposed salaries to the governing body for review and approval. Following the review and approval of the governing body, the salaries shall be fixed and shall be paid to those persons pursuant to the provisions of subsection a. of this section.

L.1947, c.167, s.2; amended 1992, c.17, s.4; 2015, c.250, s.4.



Section 19:32-28 - Expenses Of Election Held In Municipality

19:32-28. Expenses of election held in municipality
All necessary expenses incurred in carrying out the provisions of this Title when certified to and approved by such superintendent in connection with an election held in and for a municipality only shall be paid by the municipality.

L.1947, c. 167, p. 727, s. 3.



Section 19:32-29 - Offices, Equipment And Supplies

19:32-29. Offices, equipment and supplies
The board of chosen freeholders of such counties shall provide suitable room or rooms for the transaction of the business of such superintendent and procure suitable furniture therefor and any books, stationery, fuel and supplies that may be necessary from time to time. It shall provide a proper place for the safe-keeping of the records and papers.

L.1947, c. 167, p. 727, s. 4.



Section 19:32-30 - Investigations By Superintendents, Assistants; Neglect To Furnish Information Or Exhibit Records, Disorderly Person.

19:32-30 Investigations by superintendents, assistants; neglect to furnish information or exhibit records, disorderly person.

5.Such superintendents and their assistants, in order to enforce the laws of this State regarding the conduct of elections, shall investigate all complaints relating to the registration of voters, and for that purpose the superintendents and their assistants shall have full power and authority to visit and inspect any house, dwelling, building, inn, lodging house or hotel and interrogate any inmate, house-dweller, keeper, caretaker, owner, proprietor or landlord thereof or therein as to any person or persons residing or claiming to reside therein or thereat; to inspect and copy any books, records, papers or documents relating to or affecting the elections, either general, special, primary or municipal, or the registration of voters in the custody and control of district boards, county boards, or the clerks or other officers of municipalities; to require every lodging-house keeper, landlord or proprietor to exhibit his register of lodgers therein at any time to the superintendent, his subordinates or any other person so designated by such superintendent.

Any person who neglects or refuses to furnish any information required or authorized by this Title, or to exhibit the records, papers, or documents herein authorized to be inspected, or which are required to be exhibited, shall be guilty of a disorderly persons offense.

L.1947,c.167,s.5; amended 2005, c.154, s.15.



Section 19:32-31 - Subpoenas; Refusal To Obey; False Statements; Crime.

19:32-31 Subpoenas; refusal to obey; false statements; crime.

6.The superintendent shall have power to issue subpoenas for the purpose of investigating any complaint of violation of the election laws of the State, such subpoenas to be issued in the name of the superintendent and for the purpose of aiding him in enforcing the provisions of the election laws. He may in proper cases issue subpoenas duces tecum. A subpoena issued by the superintendent may be served by any peace officer or any other person designated by him for that purpose.

A person who shall omit, neglect or refuse to obey a subpoena attested in the name of the superintendent and made returnable by him or who shall refuse to testify under oath before such superintendent shall be guilty of a crime of the fourth degree.

A person who shall make any false statement under oath before the superintendent shall be guilty of a crime of the fourth degree.

L.1947,c.167,s.6; amended 2005, c.154, s.16.



Section 19:32-32 - Attendance At Elections; Admission To Polling Places

19:32-32. Attendance at elections; admission to polling places
The superintendent, his subordinates, or any person or persons designated by him, may attend at any election, any of whom shall be admitted at any time within any polling place and within the guard rails thereof.

L.1947, c. 167, p. 728, s. 7.



Section 19:32-33 - Register Of Guests And Lodgers In Lodging Houses, Inns And Hotels.

19:32-33 Register of guests and lodgers in lodging houses, inns and hotels.

8.When directed by the superintendent, every landlord, proprietor, lessee or keeper of a lodging house, inn or hotel shall keep a register in which shall be entered the names and residences, the date of arrival and departure of his guests, and the room, rooms or bed occupied by them. This register shall be arranged so that there shall be a space on the same line in which each male guest or male lodger shall sign his name.

Such landlord, proprietor, lessee or keeper shall make a sworn report upon a blank to be prepared and furnished by the superintendent thirty days before the election next ensuing to such superintendent, containing a detailed description of the premises so used and occupied as a lodging house, inn or hotel, including the size and character of building, and in case only part of a building is so used, a statement as to what part, and the names of the lodgers therein, and all the employees, and all other persons living therein, including the landlord, proprietor, lessee or keeper, and members of his family, who claim a voting residence at or in such lodging house, inn or hotel, together with the length of time they have been regularly lodged or lived therein, the beginning of such residence, the color, approximate age, height, weight, whereby the persons may be identified, the nationality, the occupation and place of business of such persons, and the room occupied by each person, and whether the person is a guest, landlord, proprietor, lessee or keeper, and the signature of each person. Above the space reserved for the signature of each such person shall be printed the following words, "the foregoing statements are true." In the form of affidavit, which shall be sworn to by the landlord, proprietor, lessee or keeper of such lodging house, inn or hotel, shall be included the statement that the signatures of the guests or lodgers certified to in such report were written in the presence of such landlord, proprietor, lessee or keeper, and that he personally knows them to be the persons therein described.

To the end that the sworn report herein required shall truly set forth the facts therein stated, such landlord, proprietor, lessee or keeper shall question each male person lodging or living in the lodging house, inn or hotel as to his intention of claiming such place as a voting residence, and the person shall thereupon declare his intention thereof, and if he shall claim the place as his voting residence he shall give to such landlord, proprietor, lessee or keeper such facts regarding himself as are required to be incorporated in the sworn report herein provided for. Such report and affidavit shall be filed personally by the landlord, proprietor, lessee or keeper with the superintendent at his office.

Any such landlord, proprietor, lessee or keeper or any lodger who shall violate this section shall be deemed guilty of a crime of the fourth degree.

L.1947,c.167,s.8; amended 2005, c.154, s.17.



Section 19:32-34 - Sealing, Preserving And Opening Ballot Boxes

19:32-34. Sealing, preserving and opening ballot boxes
The superintendent, his chief deputy or assistants, shall have the power, when in his or their judgment it is deemed necessary at any election, upon the completion of the counting and canvassing of the ballots by any district board, to enter any place containing ballot boxes for the purpose of taking possession and sealing any ballot box or boxes with a seal to be adopted by the superintendent. When any ballot box shall be so sealed it may be removed to a vault or other place of security by the superintendent, his chief deputy or assistants, but shall not be opened and the seal thereof destroyed or affected without an order first had and obtained from a judge of the Superior Court assigned to the county. Taping or any other mechanical device may be used to make such sealing secure.

L.1947, c. 167, p. 730, s. 9. Amended by L.1953, c. 19, p. 349, s. 50.



Section 19:32-35 - Interference With Sealing Ballot Boxes, Bags; Third Degree Crime.

19:32-35 Interference with sealing ballot boxes, bags; third degree crime.

10. Any person preventing, hindering or interfering with the said superintendent or his chief deputy or assistants in sealing such ballot box or boxes or bag or bags shall be guilty of a crime of the third degree.

L.1947,c.167,s.10; amended 2005, c.154, s.18.



Section 19:32-36 - Destroying, Removing, Defacing Seals, Third Degree Crime.

19:32-36 Destroying, removing, defacing seals, third degree crime.

11. Any person who destroys, defaces or removes, or attempts to destroy, deface or remove, such a seal shall be guilty of a crime of the third degree.

L.1947,c.167,s.11; amended 2005, c.154, s.19.



Section 19:32-37 - Exercise Of Powers By Superintendent Or Assistants, When

19:32-37. Exercise of powers by superintendent or assistants, when
The powers herein granted may be exercised by the superintendent, his chief deputy or assistants, upon the completion of the counting and canvassing of the ballots at any election by the district board or within a period of ninety days thereafter.

L.1947, c. 167, p. 731, s. 12.



Section 19:32-44 - Superintendent And Assistants To Have Powers Of Peace Officers

19:32-44. Superintendent and assistants to have powers of peace officers
The superintendent and his chief deputy and assistants shall have and possess all the powers of constables, policemen and other peace officers.

L.1947, c. 167, p. 734, s. 19.



Section 19:32-45 - Arrest Without Warrant; Aid Of Peace Officers In Taking Arrested Person To Police Station

19:32-45. Arrest without warrant; aid of peace officers in taking arrested person to police station
The superintendent and his chief deputy and assistants are hereby authorized and empowered and without warrant, to arrest any person violating any provision of this Title.

The superintendent and his chief deputy and assistants, as the case may be, shall have the right and power to call upon any constable, police officer or other peace officer to aid in taking any person so arrested to the nearest police station in the municipality in which the arrest is made, and such constable, police officer or other peace officer shall render such aid.

Any constable, police officer or other peace officer failing to comply with such request shall be guilty of a misdemeanor.

L.1947, c. 167, p. 734, s. 20.



Section 19:32-46 - Detention Of Persons Arrested

19:32-46. Detention of persons arrested
Upon delivering the person so arrested to the officer in charge of the police station to which he is removed, such officer shall hold and detain the person so arrested until ordered released by the magistrate taking the complaint hereinafter provided for or by other process of law.

L.1947, c. 167, p. 734, s. 21.



Section 19:32-47 - Complaint Against Person Arrested; Hearing By Magistrate

19:32-47. Complaint against person arrested; hearing by magistrate
Upon delivering the person so arrested to the officer in charge of such police station the superintendent or his chief deputy and assistants, as the case may be, making the arrest, shall forthwith and as soon as may be make and sign before a magistrate of the municipality in which the arrest was made a complaint in writing, duly verified, setting forth the particular act for which such person was arrested. Upon the complaint being made, the magistrate before whom it is made shall forthwith and as soon as may be cause the person so arrested to be brought before him and proceed on such complaint, as in the case of other persons arrested on a complaint charging a criminal offense.

L.1947, c. 167, p. 734, s. 22.



Section 19:32-48 - Removal Of Persons From Polling Places

19:32-48. Removal of persons from polling places
The superintendent, his chief deputy and assistants are hereby authorized and empowered to remove from any polling place or place where any election is being held any person found violating any provision of this Title or in any way unlawfully interfering with the lawful conduct of any election.

L.1947, c. 167, p. 735, s. 23.



Section 19:32-49 - Superintendent, Deputy Superintendent Constituted Commissioner, Deputy Commissioner Of Registration

19:32-49. Superintendent, deputy superintendent constituted commissioner, deputy commissioner of registration
24. In addition to the foregoing, the superintendent of elections is constituted the commissioner of registration for the county and he shall, within the county, have and exercise all the powers of, and be charged with all the duties had and exercised and required to be performed by, the superintendent of elections and the commissioner of registration in any county, including the custody and control of voting machines heretofore or hereafter installed in the county in any manner provided by law, except those heretofore or hereafter installed in any municipality by the governing body thereof, which shall be placed and remain in the custody of the municipal clerk unless taken over by the county according to law. The deputy superintendent of elections in counties of the first class, and in counties of the second class in which the governing body has established the office of superintendent of elections for the county, is constituted the deputy commissioner of registration.

L.1947,c.167,s.24; amended 1982,c.46,s.5; 1992,c.17,s.5.



Section 19:32-50 - Salaries And Expenses During Fiscal Year In Which Act Takes Effect

19:32-50. Salaries and expenses during fiscal year in which act takes effect
If during the fiscal year in which this act becomes effective, the board of chosen freeholders of the county shall not have made provision in its annual budget for the payment of the salaries and other expenses of the superintendent of elections and his office during such fiscal year, all appropriations made in said budget to the county board of elections, except those made for the payment of the salaries of the members of said board and the expenses of the board in connection with the functions to be performed by it during said year, notwithstanding the provisions of this act, shall be transferred and made available to the superintendent of elections for the carrying out of the powers and functions vested in him under this act, which shall include all appropriations for (a) salaries and wages, except for the salaries of the members of the board, (b) the control and conduct of permanent registration, and (c) the custody, maintenance and distribution of voting machines.

L.1947, c. 167, p. 735, s. 25.



Section 19:32-51 - Transfer Of Employees Of County Board Of Elections

19:32-51. Transfer of employees of county board of elections
All employees of the county board of elections of the county hereby are transferred to the office of superintendent of elections but the board of chosen freeholders may provide two clerks for the county board of elections and fix the salary to be paid to such clerks.

L.1947, c. 167, p. 736, s. 26.



Section 19:32-52 - Appropriations For Salaries And Expenses

19:32-52. Appropriations for salaries and expenses
In the event that said appropriations shall not be sufficient to provide full payment of the salaries and other expenses of the superintendent of elections and his office and of the county board of elections and its office, during such fiscal year, the board of chosen freeholders shall appropriate and use any county funds, not otherwise appropriated or dedicated, for such purposes.

L.1947, c. 167, p. 736, s. 27.



Section 19:32-53 - Voting Machines, Forms, Records, Etc. To Be Turned Over

19:32-53. Voting machines, forms, records, etc. to be turned over
Upon the taking effect of such resolution the county board of elections of the county shall turn over to the superintendent of elections all voting machines of the county with the keys thereto, and all records, books, binders, folders, files, card indexes, documents and forms, used or unused, relating to or used or useful in connection with the registration of voters, or the use of voting machines, in the county, together with all racks, cabinets, furniture, equipment and supplies used or useful for the filing, storing, repair servicing or use of the same.

L.1947, c. 167, p. 736, s. 28.



Section 19:33-1 - Procedure For Removing Names From Register.

19:33-1 Procedure for removing names from register.

19:33-1. A judge of the Superior Court shall order stricken from the Statewide voter registration system and any other register the name of any person who shall be shown to his satisfaction not to be entitled to vote at any election in the election district wherein he is registered, and the commissioner shall, upon such order, cause the name of such person to be stricken from the system and from the register.

Such judge shall hear an application to strike off in a summary manner at the time and day specified in the notice hereafter provided; but no name shall be stricken or ordered stricken from any such system and register in the absence of the person to be affected thereby, unless it shall appear to the judge by affidavit of the commissioner of registration or his deputy or assistant that notice by mail has been given such person, either personally or by leaving the same at his registered place of residence, or present actual residence, if known to the commissioner, at least five entire days before the day and time of hearing before such judge, that at such hearing application would be made to have the name of such registered person stricken from the system and register, and of the grounds on which such application would be based. Such judge shall not order any name stricken subsequent to the sixth Tuesday preceding any election. The commissioner shall notify the judge, five days before the day and time specified, when the application will be made, and the judge shall hear the application at the time and day specified in the notice.

In addition to the notice by mail, the commissioner shall also publish in one or more newspapers within the county at least five entire days before the day and time of hearing before such judge, the names and registered addresses of such persons as shall be affected by this proceeding, giving notice through such publication of the time and place where the application is to be made for the removal of said names from the system and registry lists.

The judge shall cause a full record of the proceedings of such application, including the appearances and a statement of his findings of fact and law and of the order made pursuant thereto, to be taken stenographically, transcribed and filed in the office of the county clerk, which record shall be public. All costs and expenses of such proceedings shall be paid by the county. The commissioner of registration, after the hearing before the judge, shall amend the record for the person in the Statewide voter registration system and transfer to the inactive file the permanent registration and record of voting forms of such persons as the judge shall have ordered stricken from the system and signature copy register pursuant to this section.

The registrant shall be immediately notified by the commissioner by mail of any removal from the system or transfer made pursuant to this section. In counties other than counties of the first class this notice by mail shall be sent in addition to the notice by publication.

Amended 1945, c.270; 1953, c.19, s.53; 1991, c.91, s.256; 2005, c.145, s.19.



Section 19:34-1 - False Registration Or Transfer; Penalties.

19:34-1 False registration or transfer; penalties.

19:34-1. If any member of the district board shall willfully refuse to enter in the canvassing books or upon the registers the name of any person legally entitled to vote, or shall register the name of any person contrary to the provisions of this title, such member shall be guilty of a crime of the third degree.

Any person who shall cause or procure his name to be registered in more than one election district, or shall cause or procure his name or that of any other person to be registered, knowing that he or such other person is not entitled to vote in the election district wherein such registry is made at the next election to be held therein, shall be punished for each such offense and shall be guilty of a crime of the third degree.

No district board shall execute or deliver to any voter any paper in the nature of a transfer, purporting to authorize him to vote in any other election district unless he is actually registered as now provided by law.

Any officer or employee who shall willfully fail to perform or enforce any of the provisions of this title or who shall unlawfully or fraudulently remove any registration records, or who shall willfully destroy any record directed by this title to be kept, or any person who shall willfully or fraudulently register more than once, or register under any but his true name, or attempt to vote by impersonating another who is registered, or who willfully registers in any election district where he is not a resident at the time of registering, or who violates any of the provisions of this title, shall be guilty of a crime of the third degree.


Amended 2005, c.154, s.20.



Section 19:34-1.1 - Crimes; Election Official Defined.

19:34-1.1 Crimes; election official defined.

43. a. Any person, other than an election official, who:

(1)knowingly and willfully intimidates, threatens or coerces, or attempts to intimidate, threaten or coerce, any person for registering to vote, voting or attempting to register to vote or vote, urging or aiding any person to register to vote, to vote or to attempt to register or vote or exercising any right under the provisions of P.L.1994, c.182 (C.19:31-6.11 et al.); or

(2)knowingly and willfully deprives, defrauds or attempts to deprive or defraud the residents of this State of a fair and impartially conducted election by the procurement or submission of voter registration applications that are known by the person to be materially false, fictitious or fraudulent under the provisions of Title 19 of the Revised Statutes or the procurement, casting or tabulation of ballots that are known by the person to be materially false, fictitious or fraudulent under the provisions of Title 19 of the Revised Statutes, is guilty of a crime of the second degree.

b.Any election official who:

(1)knowingly and willfully intimidates, threatens or coerces, or attempts to intimidate, threaten or coerce, any person for registering to vote, voting or attempting to register to vote or vote, urging or aiding any person to register to vote, to vote or to attempt to register or vote, or exercising any right under the provisions of P.L.1994, c.182 (C.19:31-6.11 et al.); or

(2)knowingly and willfully deprives, defrauds or attempts to deprive or defraud the residents of this State of a fair and impartially conducted election by the procurement or submission of voter registration applications that are known by the election official to be materially false, fictitious or fraudulent under the provisions of Title 19 of the Revised Statutes or the procurement, casting or tabulation of ballots that are known by the election official to be materially false, fictitious or fraudulent under the provisions of Title 19 of the Revised Statutes, is guilty of a crime of the second degree and, in addition to any other penalties provided under the law, shall be permanently barred from serving as an election official.

c.As used in this section, "election official" shall include, but not be limited to, any superintendent or deputy superintendent of elections, commissioner of registration, member of a county board of elections, county clerk, municipal clerk, member of a district board of elections, member of a board of county canvassers and member of a board of State canvassers.

L.1994,c.182,s.43; amended 2005, c.154, s.21.



Section 19:34-2 - Offenses Concerning Nomination Certificates Or Petitions.

19:34-2 Offenses concerning nomination certificates or petitions.

19:34-2. No person shall falsely make, falsely make oath to, or fraudulently deface or fraudulently destroy any certificate of nomination or petition, or any part thereof, or file, or receive for filing, any certificate of nomination or petition, knowing the same or any part thereof to be falsely made, or suppress any certificate of nomination or petition which has been duly filed, or any part thereof. A person violating any of the provisions of this section shall be guilty of a crime of the third degree.

Any person who, being a member of one political party, shall sign his name to any petition indorsing any person as a candidate for office of another political party, shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.22.



Section 19:34-3 - Ballots; Offenses Concerning Printing, Distribution, Possession And Forgery Thereof.

19:34-3 Ballots; offenses concerning printing, distribution, possession and forgery thereof.

19:34-3. If any printer employed by any county or municipal clerk to print official ballots, or any person engaged in printing the same, shall appropriate to himself or give or deliver or knowingly permit to be taken any of such ballots by any other person than such county or municipal clerk or his duly authorized agent, or shall print or cause to be printed any official ballot in any other form than that prescribed by the county or municipal clerk, or with any other names thereon, or with the names spelled or the names or printing thereon arranged in any other way than that authorized and directed by this title, the person so offending shall be guilty of a crime of the third degree.

If any person not authorized by the proper officers shall print or make any official or sample ballot provided for in this title, or on or prior to election day shall willfully have in his possession an official ballot without being authorized by this title to have charge or possession thereof, the person so offending shall be guilty of a crime of the third degree.

If any person shall forge or falsely make any ballot or the official indorsement thereof, the person so offending shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.23.



Section 19:34-4 - Voting By Person Convicted Of Disenfranchising Crime.

19:34-4 Voting by person convicted of disenfranchising crime.

19:34-4. If a person convicted of a crime which disfranchises him shall vote at any election, unless he shall have been pardoned or restored by law to the right of suffrage, he shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.24.



Section 19:34-5 - Interference With Conduct Of Election.

19:34-5 Interference with conduct of election.

19:34-5. No person shall, during an election, with intent to hinder or delay same, or to hinder or delay any voter in the preparation of his ballot, remove or destroy any of the ballots or pencils placed in the booths or compartments for the purpose of enabling the voter to prepare his ballot.

Any person willfully violating any of the provisions of this section shall be guilty of a disorderly persons offense.

Amended 2005, c.154, s.25.



Section 19:34-6 - Prohibited Actions In Polling Place On Election Day; Exception For Simulated Voting.

19:34-6 Prohibited actions in polling place on election day; exception for simulated voting.

19:34-6. a. If a person shall on election day tamper, deface or interfere with any polling booth or obstruct the entrance to any polling place, or obstruct or interfere with any voter, or loiter in or near the polling place, or, with the purpose to obstruct or interfere with any voter or to unduly delay other voters from voting, spend an inordinate amount of time in the polling booth, or do any electioneering within any polling place or within one hundred feet thereof, he shall be guilty of a crime of the third degree.

b.This section shall not be construed to prohibit a minor from entering a polling place on the day of an election to vote in a simulated election at that polling place, or persons from supervising or working at a polling place in a simulated election in which minors vote, provided that the county board of elections has determined that the polling place can accommodate simulated election activities without interfering with the orderly conduct of the official voting process.

Amended 1940, c.199, s.3; 1948, c.438, s.12; 2000, c.173, s.2; 2005, c.154, s.26.



Section 19:34-7 - Violation Of Ballot Regulations.

19:34-7 Violation of ballot regulations.

19:34-7. No person shall within the polling room mark his ballot in a place other than in the polling booth or show his ballot, nor shall anyone request such person to show his ballot during the preparation thereof, nor shall any other person inspect such ballot during the preparation thereof or after it is prepared for voting in such a way as to reveal the contents, nor shall any person within the polling place or within a hundred feet thereof, loiter, electioneer, or solicit any voter.

No voter, at any election where official ballots are used, shall knowingly vote or offer to vote any ballot except an official ballot as by this Title required.

No person shall on any pretext carry any official ballot from the polling room on any election day except such persons as may by this Title be authorized to do so.

Any person violating any of the provisions of this section shall be guilty of a crime of the fourth degree.

Amended 1940, c.199, s.4; 1948, c.438, s.13; 2005, c.154, s.27.



Section 19:34-8 - Sample Ballot Not To Be Accepted

19:34-8. Sample ballot not to be accepted
No election officer shall accept from any voter and deposit in the ballot box any sample primary ballot.



Section 19:34-9 - Prompting Voter.

19:34-9 Prompting voter.

19:34-9. Any person who shall prompt a voter in answering any questions provided by this title shall be guilty of a disorderly persons offense.

Amended 2005, c.154, s.28.



Section 19:34-10 - Identifying Or Distinguishing Marks On Ballots.

19:34-10 Identifying or distinguishing marks on ballots.

19:34-10. If any person shall write, paste or otherwise place upon any official ballot any mark, sign or device of any kind as a distinguishing mark whereby to indicate to any member of any district board or other person how any voter has voted at any election, or if any person shall induce or attempt to induce any voter to write, paste or otherwise place on his ballot any mark, sign or device of any kind, as a distinguishing mark by which to indicate to any member of any district board or other person how such voter has voted, or shall enter into or attempt to form any agreement or conspiracy with any other person to induce or attempt to induce voters or any voter to so place any distinguishing mark, sign or device on his ballot, whether or not such act be committed or attempted to be committed, such person so offending shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.29.



Section 19:34-11 - Fraudulent Voting; Interference With Election Or Canvass; Third Degree Crime.

19:34-11 Fraudulent voting; interference with election or canvass; third degree crime.

19:34-11. Every person not entitled to vote who fraudulently votes, and every person who votes more than once at any one election; or knowingly hands in two or more ballots folded together; or changes any ballot after it has been deposited in the ballot box; or adds, or attempts to add, any ballot to those legally polled at any election, either by fraudulently introducing the same into the ballot box before or after the ballots therein have been counted; or adds to or mixes with, or attempts to add to or mix with, the ballots lawfully polled, other ballots while the same are being counted or canvassed, or at any other time, with intent to change the result of such election; or carries away or destroys, or attempts to carry away or destroy, any poll list, or ballots, or ballot box, for the purpose of breaking up or invalidating the election; or willfully detains, mutilates or destroys any election returns; or in any manner so interferes with the officers holding the election, or conducting the canvass, or with the voters lawfully exercising their rights of voting at the election, as to prevent the election or canvass from being fairly had and lawfully conducted, shall be guilty of a crime of the third degree.

Amended 1940, c.199, s.5; 1948, c.438, s.14; 2005, c.154, s.30.



Section 19:34-12 - Attempt To Cast Illegal Vote; Third Degree Crime.

19:34-12 Attempt to cast illegal vote; third degree crime.

19:34-12. Every person not entitled to vote who fraudulently attempts to vote, or who being entitled to vote attempts to vote more than once at any election, or who personates or attempts to personate a person legally entitled to vote, shall be guilty of a crime of the third degree.

Amended 1940, c.199, s.6; 1948, c.438, s.15; 2005, c.154, s.31.



Section 19:34-13 - Attempts By Election Officers To Discover How Voter Voted; Third Degree Crime.

19:34-13 Attempts by election officers to discover how voter voted; third degree crime.

19:34-13. Every inspector, judge or clerk of an election, who, previous to putting the ballot of an elector in the ballot box, attempts to find out any name on such ballot, or who opens or suffers the folded ballot of any elector which has been handed in to be opened or examined previous to putting the same in the ballot box, or who makes or places any mark or device on any folded ballot with the view to ascertain the name of any person for whom the elector has voted, shall be guilty of a crime of the third degree.

Amended 1940, c.199, s.7; 1948, c.438, s.16; 2005, c.154, s.32.



Section 19:34-14 - Member Of District Board Revealing Knowledge Of How Voter Voted.

19:34-14 Member of district board revealing knowledge of how voter voted.

19:34-14. If a member of any district board has knowledge how any person has voted and shall reveal such knowledge to any other person, or shall fraudulently or corruptly disclose what other candidates were voted for on any ballot bearing a name not printed thereon, or fraudulently or corruptly gives any information concerning the appearance of any ballot voted, he shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.33.



Section 19:34-15 - Electioneering Within Or About Polling Place; Disorderly Persons Offense.

19:34-15 Electioneering within or about polling place; disorderly persons offense.

19:34-15. If a person shall distribute or display any circular or printed matter or offer any suggestion or solicit any support for any candidate, party or public question within the polling place or room or within a distance of one hundred feet of the outside entrance to such polling place or room, he shall be guilty of a disorderly persons offense.

Amended 1940, c.199, s.8; 1948, c.438, s.17; 2005, c.154, s.34.



Section 19:34-16 - Removal, Destruction, Mutilation Of Registry, Voters' Lists.

19:34-16 Removal, destruction, mutilation of registry, voters' lists.

19:34-16. A person who shall remove, destroy or mutilate any registry list or copy thereof, or who before an election closes shall remove, destroy or mutilate any list of voters posted in accordance with this title, shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.35.



Section 19:34-17 - Unlawfully Taking Ballot Box Or Removing Contents; Destroying Ballots; Willfully Suppressing Records.

19:34-17 Unlawfully taking ballot box or removing contents; destroying ballots; willfully suppressing records.

19:34-17. If a person shall rob or plunder any ballot box, or unlawfully and by stealth or violence take the same or remove therefrom any ballot or other paper, or exchange, alter or destroy any ballot or other paper contained therein, or if any person shall willfully and corruptly suppress, withhold, mutilate, destroy, alter or change any return, statement or certificate or any copy thereof, which shall have been made in pursuance of this title, and delivered to him to be filed, or which shall have been intrusted or delivered to him to be delivered or transmitted to any other person in pursuance of this title, every such person, his aiders, procurers and abettors, shall be guilty of a crime of the third degree.

This section shall not apply to the destruction of ballots or the performance of other acts by officials when such acts are performed as prescribed in this title.

Amended 2005, c.154, s.36.



Section 19:34-18 - Interfering With Return Of Ballot Boxes.

19:34-18 Interfering with return of ballot boxes.

19:34-18. A person who shall willfully obstruct or interfere with the clerk or clerks on the way from the polls to the office of the city clerk shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.37.



Section 19:34-19 - Insignia At Polls.

19:34-19 Insignia at polls.

19:34-19. No person shall display, sell, give or provide any political badge, button or other insignia to be worn at or within one hundred feet of the polls or within the polling place or room, on any primary, general or special election day or on any commission government election day, except the badge furnished by the county board as herein provided.

A person violating any of the provisions of this section shall be guilty of a disorderly persons offense.

Amended 2005, c.154, s.38.



Section 19:34-20 - Soliciting Or Procuring Or Assisting Unlawful Registration And Other Violations Of Election Law.

19:34-20 Soliciting or procuring or assisting unlawful registration and other violations of election law.

19:34-20. Whoever shall solicit the registering of his name on the registry list of any election district or precinct, knowing that he is not a legal voter in such district or precinct; or shall willfully counsel, procure, aid, advise, assist or abet in the registering of the name of any other person on the registry list of any election district or precinct, knowing such other person is not entitled to vote therein; or at any election, knowing that he is not a qualified voter, votes thereat; or at any election votes or attempts to vote more than once on his own name; or at any election votes or attempts to vote in more than one election district or precinct; or at any election votes or attempts to vote upon any other name than his own; or knowingly casts or attempts to cast more than one ballot at one time by balloting; or at any election counsels, procures, aids, advises, assists or abets any person, knowing that he is not a qualified voter, to vote thereat; or at any election counsels, procures, aids, advises, assists or abets any person in voting in more than one election district or precinct; or at any election counsels, procures, aids, advises, assists or abets any person to vote or to attempt to vote upon any name other than his own, or knowingly cast or attempt to cast more than one ballot at one time of voting; or at any election shall in any way willfully mark or deface his ballot, or shall willfully counsel, procure, aid, advise, assist or abet any person in the marking or defacing of a ballot; or at any election shall in any way counsel, procure, aid, advise, assist or abet any official or person in any act which is contrary to the provisions of this title; or at any election shall in any way willfully hinder or prevent a voter from casting his legal vote, knowing such person to have a right to vote; or shall willfully tamper with, injure, mutilate, destroy or render unfit for use, any ballot box; shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.39.



Section 19:34-21 - Voting In Wrong Party Ballot Box.

19:34-21 Voting in wrong party ballot box.

19:34-21. A person who being a member of one political party shall vote in the ballot box used for the primary election of another political party shall in each case be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.40.



Section 19:34-22 - False Voting At Primary.

19:34-22 False voting at primary.

19:34-22. If a person not entitled to vote at any primary election as herein provided shall vote or offer to vote at such primary meeting or caucus knowing or having reason to believe himself not entitled to so vote, or if any person shall counsel or procure anyone to so vote, knowing or having reason to believe such voter not entitled to do so, or if any person having voted at any primary meeting held by any political party or organization to nominate candidates or to elect delegates to nominate candidates, to be voted for at any election, shall vote or offer to vote at the primary meeting held by any other political party or organization held to nominate candidates or to elect delegates to nominate candidates, to be voted for at the same election, such person shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.41.



Section 19:34-23 - Primary Election Officials Acting Before Taking Oath; Willfully Disregarding Or Violating Rules.

19:34-23 Primary election officials acting before taking oath; willfully disregarding or violating rules.

19:34-23. If any judge, inspector, clerk or other officer of a primary election shall act in such capacity before taking and subscribing to the oath or affirmation required by this title, or shall willfully disregard or violate the provisions of any rule duly made by the party of which he is a member and for whom he is acting for the government of the primary elections of the party, or if any judge or inspector of any primary election shall knowingly reject the vote of any person entitled to vote under the rules of such party or shall knowingly receive the vote of any person not qualified, or if any judge, inspector, clerk or any other officer of a primary election shall commit any willful fraud in the discharge of his duties by destroying or marking any ballot in any way before such ballot is delivered to the voter or by defacing ballots, adding marks to the poll by false counting, making false returns or by any act or thing whatsoever, he shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.42.



Section 19:34-24 - Betting On Election

19:34-24. Betting on election
No person shall make, lay or deposit any bet, wager or stake, to be decided by the result of any election, by the election or defeat of one or more persons at any election, or by any contingency connected with or growing out of any election. All contracts for or on account of any money, property or thing in action so bet, wagered or staked shall be void. Any person who shall pay, deliver or deposit any money, property or thing in action upon the event of any bet, wager or stake prohibited by this section, may sue for and recover the same from the winner or person to whom the same, or any part thereof, shall have been paid or delivered, or with whom the same, or any part thereof, shall have been deposited, whether he shall have been a stakeholder, or other person, whether or not the same shall have been paid over by such stakeholder, or whether or not such bet, wager or stake shall have been lost.

No candidate for public office, before or during an election, shall make any bet or wager with a voter, or take a share or interest in, or in any manner become a party to such bet or wager, or provide or agree to provide any money to be used by another in making such bet or wager, upon any event or contingency whatever. No person, directly or indirectly, shall make a bet or wager with a voter, depending upon the result of any election, with the intent thereby to procure the challenge of such voter, or to prevent him from voting at the election.



Section 19:34-25 - Bribery.

19:34-25 Bribery.

19:34-25. a. If a person shall, directly or indirectly, by himself or by any other person in his behalf, give, lend or agree to give or lend, or shall offer, promise or promise to procure, or endeavor to procure, any money or other valuable consideration or thing to or for any voter, or to or for any person, in order to induce any voter to vote or refrain from registering for any election, or shall corruptly do or commit any of the acts in this section mentioned because of any such voter having voted or refrained from voting at an election, or registered or refrained from registering at an election, he shall be guilty of a crime of the third degree.

Bribery of member of election board; acceptance. b. Whosoever shall, directly or indirectly, make or give any money or other thing of value to any member of the district board because of his membership on such board, or when it shall appear that such money or other thing of value is made or given to such member because of his membership on the board, except as hereinbefore provided as his legal compensation for service on the board, shall be guilty of a crime of the third degree.

Any member of a district board who shall, by himself, or by any other person in his behalf, receive any money or other thing of value because of his membership on such board, or when it shall appear that such money or other thing of value is accepted or received by such member because of his membership on the board, except as hereinbefore provided as his legal compensation for service on the board, shall be guilty of a crime of the third degree.

Promising office or employment. c. A person who shall directly or indirectly, by himself or by any other person in his behalf, give or procure, or agree to give or procure or offer or promise to procure, or endeavor to procure any office, place or employment to or for any voter, or to or for any person on behalf of such voter, or to or for any other person, in order to induce such voter to vote or refrain from voting, or to register or refrain from registering, or shall corruptly do any act as above because of any voter having voted or refrained from voting, or having registered or refrained from registering for any election, shall be guilty of a crime of the third degree.

Acceptance of bribe by voter. d. Any voter who shall directly or indirectly, by himself or by any other person on his behalf, receive, agree or contract for any money, gift, loan or valuable consideration, office, place or employment for himself or for any other person for voting or agreeing to vote, or for refraining or agreeing to refrain from voting at any election, or for registering or agreeing to register, or for refraining or for agreeing to refrain from registering for any election, shall be guilty of a crime of the third degree.

Bribery of delegates. e. If a person shall, directly or indirectly, give, offer or promise to give any sum or sums of money or any valuable thing in action, victuals, drink or preferment or other considerations, by way of fee, reward, gift or gratuity, or other valuable present or reward to obtain, procure or influence the opinion, behavior, vote or abstaining from voting for the election of any delegate to any convention of any political party, to nominate any candidate for member of the legislature, for member of congress, for electors for president and vice president of the United States, for governor, or for any candidate for any office in any county or municipality; or if any person being a delegate to any political convention to nominate candidates for any of the offices named in this title shall directly or indirectly, ask for, accept, receive or take any sum or sums of money, or other valuable consideration by way of fee, reward, gift or gratuity, or other valuable consideration for the giving or refusing to give his vote at any such convention, the person so offering, asking, or receiving shall be guilty of a crime of the third degree.

Bribery at election. f. Whoever shall, directly or indirectly, give, furnish, supply or promise, or cause to be given, furnished, supplied, offered or promised, to any person or persons, any money, service, preferment or valuable thing with the intent that such money or valuable thing or any other money, service, preferment or valuable thing shall be given, offered, promised or used, by any person or persons, by way of fee, reward, gift or gratuity, for giving or refusing to give any vote of any citizen, at any election of any public officer, state, county or municipal, to be held therein, or of any member of congress, of electors for president and vice president of the United States, or at any election of any delegate or delegates to any political convention to be held for the nomination of any of the officers above, or by way of gift, gratuity or reward, for giving or withholding the vote of any delegate at any such convention, shall be guilty of a crime of the third degree.

Inducing voters. g. A person who shall, directly or indirectly, by himself or by any other person in his behalf, give, lend, or agree to give or lend, or procure, or agree to procure or offer or promise to procure, or endeavor to procure, any money or other valuable consideration or thing, or any office, place or employment to or for any voter, or to or for any person, in order to induce such voter to vote or refrain from registering or voting at any election, or shall corruptly do or commit any of the acts in this section mentioned, because of any voter having voted or refrained from voting or having registered or refrained from registering for any election, shall be guilty of a crime of the third degree.

Contributions for use in bribing. h. A person who shall give, advance or pay, or cause to be given, advanced or paid, any money or other valuable thing to any person, or to the use of any person, with the intent that such money or other valuable thing, or any part thereof, shall be expended, or used for bribery of voters, or for any other unlawful purpose at any election, or who shall knowingly pay, or cause to be paid money to any person wholly or in part expended in bribery of a voter at any election, shall be guilty of a crime of the third degree.

Receiving rewards. i. A person who shall, directly or indirectly, by himself, or by any other person on his behalf, receive, agree or contract for any money, gift, loan or valuable consideration, office, place or employment for himself or for any other person for voting or agreeing to vote, or for refraining or agreeing to refrain from voting at any election, or for registering or agreeing to register, or for refraining or for agreeing to refrain from registering for any election, shall be guilty of a crime of the third degree.

Gift, or promise of, for certain purposes. j. No person shall give or agree to give for the purpose of promoting or procuring or for the purpose of opposing or preventing the election of a candidate for public office, or for the purpose of promoting or procuring or for the purpose of opposing or preventing the nomination of any person as a candidate for public office, any money or any valuable thing to be used for any of the following purposes:

1.To provide or give or to pay, wholly or in part, the expense of giving or providing any meat, drink, entertainment or provision to or for any person for the purpose of influencing that person or any other person to give or refrain from giving his vote at any election, or because of any such person or any other person having voted or refrained from voting.

2.To provide for the payment of rent for or for the purpose of providing and fitting up any clubroom for social or recreative purposes, or providing for uniforms for any organized club.

3.To provide for the payment for the insertion in any newspaper or magazine of any article tending to influence any person to give or refrain from giving his vote to any candidate or candidates at any election; or to provide for payment for the distribution of any newspaper or magazine wherein any such article is printed; or to provide for payment of the printing or of the distribution of any circular, handbill, card, pamphlet or statement tending to influence any person to give or refrain from giving his vote to any candidate at any election; but this prohibition shall not be construed to prohibit the printing and distribution of paid advertisements, which advertisements shall be indicated by the words "This advertisement has been paid for by " (inserting the true name and address of the person or persons paying for the same); nor shall it be construed to prohibit the printing and distribution of circulars, handbills, cards, pamphlets or statements which shall have printed on the face thereof the true name and address of the person or persons paying for the printing and distribution thereof, which fact shall be indicated by the words "The cost of the printing and distribution of this circular (or as the case may be) has been paid by " (inserting the true name and address of the person or persons paying for the same).

Accepting gifts. k. No person shall accept any money or other valuable thing, the payment of which is prohibited by paragraph "j" of this section.

Penalty. l. Any person who shall violate any of the provisions of paragraphs "j" and "k" of this section shall be guilty of a crime of the third degree, and shall for the first offense be disfranchised for a period of five years from the date of conviction, and for any subsequent offense shall be perpetually disfranchised, and in addition thereto the court in which such conviction is obtained, may in case of a subsequent conviction, impose upon the person so convicted the punishment now prescribed by law for a crime of the second degree.

Amended 2005, c.154, s.43.



Section 19:34-26 - Perjury; Subornation Of Perjury.

19:34-26 Perjury; subornation of perjury.

19:34-26. If a person shall be guilty of willful and corrupt false swearing or affirming, or by any means shall willfully and corruptly suborn or procure a person to swear or affirm falsely, in taking any oath, affirmation or deposition prescribed or authorized by this title, he shall be deemed guilty of a crime of the third degree, and be deemed to be an incompetent witness thereafter for any purpose within this State, until such time as he shall have been pardoned.

Amended 2005, c.154, s.44.



Section 19:34-27 - Improperly Influencing Or Intimidating Employees.

19:34-27 Improperly influencing or intimidating employees.

19:34-27. An employer of any workman, or any agent, superintendent or overseer of any company or corporation employing workmen, or any person who shall directly or indirectly, by himself or by any other person in his behalf or by his direction, make use of or threaten to make use of any force, violence or restraint, or inflict or threaten to inflict by himself or by any other person any injury, damage, harm or loss against any person in his employ, in order to induce or compel such employee to vote or refrain from voting for any particular candidate at any election, or because of such employee having voted or refrained from voting for any particular candidate at any election, or who shall, by any duress, constraint or improper influence or by any fraudulent or improper device, contrivance or scheme, impede, hinder or prevent the free exercise of the franchise of any voter at any election, or shall thereby compel, induce or prevail upon any voter to vote for or against any particular candidate at any election, shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.45.



Section 19:34-28 - Threatening Or Intimidating Voters

19:34-28. Threatening or intimidating voters
No person shall, directly or indirectly, by himself or by any other person in his behalf, make use of, or threaten to make use of, any force, violence or restraint, or inflict or threaten the infliction, by himself or through any other person, of any injury, damage, harm or loss, or in any manner to practice intimidation upon or against any person, in order to induce or compel such person to vote or refrain from voting at any election, or to vote or refrain from voting for any particular person or persons at any election, or on account of such person having voted or refrained from voting at any election.

Amended by L.1940, c. 199, p. 854, s. 9; L.1948, c. 438, p. 1705, s. 18.



Section 19:34-29 - Obstructing Or Interfering With Voter

19:34-29. Obstructing or interfering with voter
No person shall by abduction, duress or any forcible or fraudulent device or contrivance whatever, impede, prevent or otherwise interfere with the free exercise of the elective franchise by any voter; or compel, induce or prevail upon any voter either to vote or refrain from voting at any election, or to vote or refrain from voting for any particular person or persons at any election.



Section 19:34-30 - Influencing Of Vote By Employer; Placards For Such Purpose

19:34-30. Influencing of vote by employer; placards for such purpose
No employer, in paying his employees the salary or wages due them, shall inclose their pay in "pay envelopes" upon which there is written or printed the name of any candidate or any political motto, device or argument containing threats, express or implied, intended or calculated to influence the political opinions or actions of such employees. Nor shall an employer, within ninety days of an election, put up or otherwise exhibit in his factory, workshop, or other establishment or place where his workmen or employees may be working, any handbill or placard containing any threat, notice or information that in case any particular ticket of a political party, or organization, or candidate shall be elected, work in his establishment will cease, in whole or in part, or his establishment be closed up, or the salaries or wages of his employees be reduced, or other threat, express or implied, intended or calculated to influence the political opinions or actions of his employees.



Section 19:34-31 - Violation By Person Or Corporation; Misdemeanor; Forfeiture Of Charter

19:34-31. Violation by person or corporation; misdemeanor; forfeiture of charter
Sections 19:34-27 to 19:34-30 of this title shall apply to corporations as well as individuals, and any person or corporation violating the provisions thereof shall be guilty of a misdemeanor, and any corporation violating such provisions shall forfeit its charter.



Section 19:34-32 - Contributions By Insurance Corporations

19:34-32. Contributions by insurance corporations
No insurance corporation or association doing business in this state shall, directly or indirectly, pay or use, or offer, consent or agree to pay or use, any money or property for or in aid of any political party, committee, organization or corporation, or for or in aid of any candidate for political office, or for nomination for such office, or for any political purpose whatsoever, or for the reimbursement or indemnification of any person for money or property so used.

Any officer, director, stockholder, attorney or agent of any corporation or association which violates any of the provisions of this title, who participates in, aids, abets, or advises or consents to any such violation, and any person who solicits or knowingly receives any money or property in violation of this title, shall be guilty of a misdemeanor.



Section 19:34-33 - Contributions By State, County Or Municipal Committees

19:34-33. Contributions by state, county or municipal committees
No state, county or municipal committee or organization of any political party shall expend any money in aid of the candidacy of any candidate for election as a delegate at any national convention, or election to any party position, or for nomination as a candidate of a political party for public office.



Section 19:34-34 - Expenditures By Party Committee Or Organization Or Petitioners

19:34-34. Expenditures by party committee or organization or petitioners
No such party committee or organization, nor any committee of any group of petitioners, nor any other person shall expend any money in aid of any candidate for public office, except as herein otherwise provided.



Section 19:34-35 - Other Contributions And Expenditures.

19:34-35 Other contributions and expenditures.

19:34-35. Any person who shall expend, aid or assist in the expenditure of any such money for a purpose not authorized by this title, or for a purpose not named in the statement accompanying such contribution, shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.46.



Section 19:34-38 - Certain Expenditures Prohibited

19:34-38. Certain expenditures prohibited
No person shall pay, lend or contribute, or offer or agree to pay, lend or contribute, any money or other valuable consideration to or for any person for any of the following:

a. The doing or procuring to be done of any act forbidden to be done by the laws relating to primary or general elections; or

b. The commission of any crime or offense against the elective franchise, or the encouragement or assistance of a person in the commission of a crime or offense against the elective franchise, or aiding or assisting any person charged with the commission of a crime against the elective franchise to evade arrest or to escape conviction and punishment; or

c. Providing, wholly or in part, directly or indirectly, for the expense of boarding, lodging or maintaining a person in any place of domicile in any election precinct or ward or district, with the purpose of securing the vote of such person, or of inducing such person to vote for himself, or any other person at an election; or

d. The hiring or employment of a person to take or maintain a place in, or to otherwise obstruct or hinder, or to prevent the forming of the line of voters awaiting their opportunity or time to enter the polling place or election booth of an election precinct; or

e. In consideration of any person withdrawing as a candidate for public office or presidential elector, at any election; or

f. To pay any person for loss or damage due to attendance at the polls at any primary or general or charter election, or any registry therefor, or for the purpose of such registration; or

g. For any purpose in contravention of the provisions of this Title; or

h. Making any payment except in the manner provided by this Title.

Amended by L.1940, c. 199, p. 854, s. 10; L.1948, c. 438, p. 1705, s. 19; L.1963, c. 57, s. 1.



Section 19:34-39 - Other Expenditures Prohibited

19:34-39. Other expenditures prohibited
No person directly or indirectly, by himself or through any other person:

Inducing voters. a. Shall pay, lend or contribute, or offer or promise to pay, lend or contribute, money or other valuable consideration to or for any voter, or to or for any other person, to induce such voter to vote or refrain from voting at any election, or to induce any voter to vote or refrain from voting at such election for any particular person or persons, or to induce such voter to come to or remain away from the polls at such election, or because of such voter having voted or refrained from voting or having voted or refrained from voting for any particular person, or having come to or remained away from the polls at such election.

Employment purposes. b. Shall give, offer or promise any office, place or employment, or to promise to procure or endeavor to procure any office, place or employment to or for any voter, or to or for any other person, in order to induce such voter to vote or refrain from voting at any election, or to induce any voter to vote or refrain from voting at such election for any particular person or persons.

Gifts or other inducements. c. Shall make any gift, loan, promise, offer, procurement or agreement, to, for or with any person, in order to induce him to procure, or endeavor to procure, the election of any person, or the vote of any voter at any election.

Procuring votes. d. Shall procure, or engage, promise or endeavor to procure, in consequence of any gift, loan, offer, promise, procurement or agreement, the election of any person, or the vote of any voter at such election.

Furnishing means for bribery. e. Shall advance or pay, or cause to be paid, money or other valuable thing, to or for the use of any other person, with the intent that the same, or any part thereof, shall be used in bribery at any election, or to knowingly pay, or cause to be paid, any money or other valuable thing to any person in discharge or repayment of any money, wholly or in part, expended in bribery at any election.

Assist in evading arrest. f. Shall advance or pay, or cause to be paid, money or other valuable thing, to or for the use of any other person, with the intent that the same, or any part thereof, shall be used to aid or assist any person to evade arrest who is charged with the commission of a crime against the elective franchise.

Indorsement of candidates. g. Shall advance or pay, or cause to be paid, money or other valuable thing, to or for the use of any other person, in consideration of being selected or indorsed as the candidate of any convention, organized assemblage of delegates, or other body representing, or claiming to represent, a political party or principle, or any club, society or association, for a public office, or in consideration of the selection or indorsement of any other person as a candidate for a public office, or in consideration of any member of a convention, club, society or association, having voted to select or indorse any person as a candidate for a public office.

Withdrawal of candidates. h. Shall advance or pay, or cause to be paid, any money or other valuable thing to or for the use of any other person, in consideration of a person withdrawing as a candidate for a public office.



Section 19:34-40 - Receipts For Certain Purposes Prohibited

19:34-40. Receipts for certain purposes prohibited
No person, directly or indirectly, by himself or through any other person:

Voting or agreeing to vote. a. Shall receive, agree or contract for, before or during an election, any money, gift, loan or other valuable consideration, office, place or employment, for himself or any other person, for voting or agreeing to vote, or for coming or agreeing to come to the polls, or for refraining or agreeing to refrain from voting, or for voting or agreeing to vote, or refraining or agreeing to refrain from voting for any particular person or persons at any election.

Voting or refraining from voting. b. Shall receive any money or other valuable thing during or after an election, because of himself, or any other person, having voted or refrained from voting for any particular person or persons at such election, or because of himself, or any other person having come to the polls or remained away from the polls at such election, or because of having induced any other person to vote or refrain from voting, or to vote or refrain from voting for any particular person or persons, or to come to or remain away from the polls at such election.

Securing delegates or indorsements. c. Shall receive any money or other valuable thing before, during or after an election, because of himself, or any other person having voted to secure the election or indorsement of any other person as the nominee or candidate of any convention, organized assemblage of delegates or other body, representing, or claiming to represent, a political party or principle, or any club, society or association, or because of himself or any other person having aided in securing the selection or indorsement of any other person as a nominee or candidate as above.



Section 19:34-41 - Payments And Bank Deposits In Name Of Another

19:34-41. Payments and bank deposits in name of another
No person shall make any payment of his money, or of the money of any other person, in connection with any nomination or election in any other name than that of the person who actually supplies such money, nor shall any person knowingly receive such money, or thing of value, and enter it in his accounts or deposit it in any bank or trust company, in any other name than the name of the person who actually supplies the same.



Section 19:34-42 - Demand Of Contributions By Office Holders From Other Office Holders

19:34-42. Demand of contributions by office holders from other office holders
No holder of a public office or position shall demand payment or contribution from another holder of a public office or position for the campaign purposes of any candidate or for the use of any political party.

Amended by L.1975, c. 70, s. 1, eff. April 24, 1975.



Section 19:34-42.1 - Annual Notice

19:34-42.1. Annual notice
The Secretary of State shall, during the week of the third Monday in January of every year, send written notification to each State employee and each county and municipal clerk of the prohibitions of this act, and shall at the same time publicize such written notification.

L.1975, c. 70, s. 2, eff. April 24, 1975.



Section 19:34-42.2 - Violations; Penalty

19:34-42.2. Violations; penalty
Section 1 of this act shall be subject to the penalty provisions of R.S. 19:34-35, but no penalty shall be imposed pursuant to any section of law amended herein for violations occurring prior to the effective date of this act.

L.1975, c. 70, s. 3, eff. April 24, 1975.



Section 19:34-43 - Soliciting For Religious And Charitable Organizations

19:34-43. Soliciting for religious and charitable organizations
No person shall demand, solicit, ask or invite any payment or contribution for any religious, charitable or other cause or organization supposed to be primarily for the public good, from any candidate for nomination or election.



Section 19:34-44 - Solicitation Of Candidates For Contributions

19:34-44. Solicitation of candidates for contributions
No person shall demand, solicit, ask or invite any candidate for nomination or election to public office or party position to subscribe for the support of any club or organization, or to buy tickets to any entertainment or ball, or to pay for space in any book, program, periodical or publication.

This prohibition shall not apply to the solicitation of business advertising in periodicals in which the candidate was a regular advertiser prior to his candidacy, nor to ordinary business advertising, nor to the regular payments to any organizations, religious, charitable or otherwise, of which he was a member, or to which he was a contributor for more than six months before his candidacy, nor to any ordinary contributions at church services.



Section 19:34-45 - Contributions By Certain Corporations.

19:34-45 Contributions by certain corporations.
19:34-45. No corporation carrying on the business of a bank, savings bank, co-operative bank, trust, trustee, savings indemnity, safe deposit, insurance, railroad, street railway, telephone, telegraph, gas, electric light, heat or power, canal or aqueduct company, or having the right to condemn land, or to exercise franchises in public ways granted by the state or any county or municipality, and no corporation, person, trustee or trustees, owning or holding the majority of stock in any such corporation, shall pay or contribute money or thing of value in order to aid or promote the nomination or election of any person, or in order to aid or promote the interests, success or defeat of any political party.

The provisions of this section shall not apply to any corporation carrying on the business of a co-generation facility, as defined in subsection c. of section 1 of P.L.2000, c.156 (C.54:15B-2.2), or to any corporation carrying on the business of a retail seller that extends credit, pursuant to the provisions of the "Retail Installment Sales Act of 1960" P.L.1960, c.40 (C.17:16C-1 et seq.), or to any corporation, person, trustee or trustees, owning or holding the majority of stock in either such corporation.

Amended 2001, c.384, s.1.



Section 19:34-46 - Disfranchisement As Additional Penalty

19:34-46. Disfranchisement as additional penalty
In addition to any penalties provided for violation of any of the provisions of this title, the court imposing such penalty may add thereto that such offender be thenceforth disfranchised as a voter and disqualified to hold any office of trust or profit within this state for such length of time as such court deems proper.



Section 19:34-47 - Second Offense; Punishment.

19:34-47 Second offense; punishment.

19:34-47. A person who, having once been convicted of a violation of any of the provisions of this title, shall again be convicted of a violation of any of its provisions, whether such conviction be for the same offense or not, shall on such second conviction, be sentenced to a mandatory minimum term of imprisonment, without eligibility for parole, of one year for a crime of the fourth degree, of two years for a crime of the third degree and of five years for a crime of the second degree, unless the provisions of any other law provide for a higher mandatory minimum term.

Amended 2005, c.154, s.47.



Section 19:34-48 - Neglect Of Duties.

19:34-48 Neglect of duties.

19:34-48. Every person charged with the performance of any duty under the provisions of any law of this State relating to elections who willfully neglects or refuses to perform it, or who, in his official capacity, knowingly and fraudulently acts in contravention or violation of any of the provisions of such laws, shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.48.



Section 19:34-49 - Abetting Violations Of Title.

19:34-49 Abetting violations of title.

19:34-49. Any candidate who procures, aids, assists, counsels, advises or knowingly permits any person to violate this title shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.49.



Section 19:34-50 - Committeemen Acting After Their Election Voided

19:34-50. Committeemen acting after their election voided
Any person chosen as member of the state committee, county committee, or any municipal committee of any political party who shall sit or perform any duty, or exercise any functions as a member of such committee after his election thereto shall have been declared null and void, shall be guilty of a misdemeanor, and each member of any such committee who shall vote to recognize any such member after such election shall have been declared null and void shall likewise be guilty of a misdemeanor.



Section 19:34-51 - Failure Of Delegate To National Convention To Surrender Void Certificate

19:34-51. Failure of delegate to national convention to surrender void certificate
Any delegate at large or district delegate to any national convention who shall fail to surrender such certificate of election forthwith after the same has been declared null and void, or who shall use such certificate of election, or who shall present such certificate of election as a credential at any such convention, or to any committee on credentials at such convention, or who shall leave the limits of this state with such certificate in his possession with intent to use the same as a credential for admission to any political convention, shall be guilty of a misdemeanor.



Section 19:34-52 - Indorsement Of Candidate By Party Committee Before Primary

19:34-52. Indorsement of candidate by party committee before primary
No state, county or municipal committee of any political party shall prior to any primary election indorse the candidacy of any candidate for a party nomination or position.



Section 19:34-53 - Failure To Supply Information.

19:34-53 Failure to supply information.

19:34-53. Any person who neglects or refuses to furnish any information required or authorized by this title or to exhibit the records, papers or documents herein authorized to be inspected, or which are required to be exhibited, shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.50.



Section 19:34-54 - Failure To Obey Subpoena Or Refusal To Testify.

19:34-54 Failure to obey subpoena or refusal to testify.

19:34-54. Any person who shall omit, neglect or refuse to obey a subpoena attested in the name of the county clerk, municipal clerk, or county board and made returnable by such clerk or board, or refuses to testify under oath before such clerk or board, shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.51.



Section 19:34-55 - False Statements Under Oath.

19:34-55 False statements under oath.

19:34-55. Any person who makes any false statement under oath before the county clerk, municipal clerk or county board shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.52.



Section 19:34-56 - Disobedience Of Subpoena, Penalty

19:34-56. Disobedience of subpoena, penalty
19:34-56. Every person upon whom a subpoena issued under and by virtue of this Title shall have been served, and to whom the lawful fees shall have been paid or tendered, shall obey the command of such subpoena, under the penalty of fifty dollars ($50.00), to be sued for and recovered, with costs, in a civil action, before any court of competent jurisdiction, by the person on whose application such subpoena shall have been issued; but no person shall in any case be required to attend any such examination as a witness out of the county in which he resides.

If any person so duly subpoenaed shall neglect or refuse to obey the command of such subpoena, any judge of the Superior Court may, on due proof by affidavit of the service of the subpoena on such witness, and of the payment of his legal fees and of his refusal or neglect to obey the command of the subpoena, issue an attachment against the person to bring him before such judge; and the judge shall have power to proceed against such witness as for a contempt of court.

Amended 1953, c.19, s.54; 1991,c.91,s.258.



Section 19:34-57 - Subpoena To Issue, Expenses

19:34-57. Subpoena to issue, expenses
19:34-57. If proof be made before any judge of the Superior Court or municipal court of facts constituting probable cause for believing that this Title has been violated, and that any person other than the accused has knowledge of the circumstances connected therewith, such judge shall issue process of subpoena for the appearance of such person before him, to be examined touching the same. The lawful expenses of such subpoena and examination shall be paid by the applicant therefor, and such evidence shall be filed with the clerk of the county, to be used before the grand jury. No such process of subpoena shall be issued or served nor any such examination held on the day of election.

Amended 1953, c.19, s.55; 1991,c.91,s.259.



Section 19:34-62 - Prosecutor Of Pleas To Present Violations To Grand Jury

19:34-62. Prosecutor of pleas to present violations to grand jury
If the prosecutor of the pleas of the county shall be notified of any violation of any of the provisions of this title, he shall forthwith diligently inquire into the facts, and if there is reasonable ground for instituting a prosecution, such prosecutor of the pleas shall present the charge, with all the evidence which he can procure, to the grand jury of the county. Nothing herein contained shall justify any such prosecutor in counties of the first class in exercising the powers conferred upon the superintendent of elections in such counties.



Section 19:34-63 - Assistant For Prosecutor; Employment By Citizens

19:34-63. Assistant for prosecutor; employment by citizens
Any citizen may employ an attorney to assist the prosecutor of the pleas to perform his duties under this title, and such attorney shall be recognized by the prosecutor of the pleas and the court as associate counsel in the proceedings.

No prosecution, action or proceeding shall be dismissed without notice to, or against the objection of, such associate counsel until the reasons of the prosecutor of the pleas for such dismissal, together with the objections thereto of such associate counsel, shall have been filed in writing, argued by counsel and considered by the court, with such limitation as to the time of filing such reasons and objections as the court may impose.



Section 19:34-64 - Short Title

19:34-64. Short title
This act shall be known and may be cited as the "Fair Campaign Practices Act."

L.1975, c. 190, s. 1, eff. Aug. 16, 1975.



Section 19:34-65 - Person Performing Function In Campaign Of Candidate For Purpose Of Impeding Campaign

19:34-65. Person performing function in campaign of candidate for purpose of impeding campaign
No person shall perform any function in the campaign of a candidate for public office or party position for the purpose of impeding the campaign of such candidate while concealing that he is actually acting under the instructions of, or on behalf of, another candidate or such other candidate's paid or volunteer campaign staff.

L.1975, c. 190, s. 2, eff. Aug. 16, 1975.



Section 19:34-66 - Knowing Production, Transmittal Or Dissemination Of Mass Communication Which Appears To Originate From Or Be On Behalf Of Campaign Of Candidate For Purpose Of Impeding Campaign

19:34-66. Knowing production, transmittal or dissemination of mass communication which appears to originate from or be on behalf of campaign of candidate for purpose of impeding campaign
No person shall knowingly produce, transmit or disseminate any election advertisement, literature or other mass communication in any medium, including but not limited to newspapers, magazines, printed circulars, television, radio, movies, telephone, telegraph, billboards and signs, which purports to or appears to originate from, or be on behalf of, the campaign of a candidate for public office or party position, for the purpose of impeding the campaign of such candidate while failing to reveal specifically in such communication that he is acting under the instructions of, or on behalf of, another candidate or such other candidate's paid or volunteer campaign staff; provided, however, that this section shall not apply to any owner, manager, editor, publisher, reporter or employee of any newspaper, magazine, periodical or other publication or of any radio or television station who, in the course of his duties, publishes or broadcasts any such advertisement, literature or mass communication.

L.1975, c. 190, s. 3, eff. Aug. 16, 1975.



Section 19:34-67 - Payment Of Or Lending Money Or Other Valuable Consideration To Person To Induce Violation Of Act

19:34-67. Payment of or lending money or other valuable consideration to person to induce violation of act
No person shall, directly or indirectly, by himself or through any other person acting in his behalf, knowingly give, lend, or agree, offer or promise to give or lend, any money or other valuable consideration, office, place, employment or thing to any person to induce him to violate section 2 or section 3 of this act.

L.1975, c. 190, s. 4, eff. Aug. 16, 1975.



Section 19:34-68 - Violators; Disorderly Persons

19:34-68. Violators; disorderly persons
Any person who shall violate any of the provisions of this act shall be a disorderly person.

L.1975, c. 190, s. 5, eff. Aug. 16, 1975.



Section 19:36-1 - Time And Place Of Meeting.

19:36-1 Time and place of meeting.

19:36-1. The electors of president and vice president shall convene at the State House at Trenton, or in another State building within the State House Complex at Trenton, or the War Memorial at Trenton, on the day appointed by congress for that purpose, at the hour of three o'clock in the afternoon of that day, and constitute an electoral college. In any year in which, on July 20, the "Agreement Among the States to Elect the President by National Popular Vote" is in effect in states cumulatively possessing a majority of the electoral votes, and the State of New Jersey remains a member of that agreement, the electors for president and vice president shall be those electors certified as the elector slate in accordance with section 1 of P.L.2007, c.334 (C.19:36-4).

Amended 2007, c.334, s.4; 2008, c.103, s.1.



Section 19:36-2 - Vacancies; Filling.

19:36-2 Vacancies; filling.

19:36-2. a. When a vacancy shall happen in the college of electors, or when an elector shall fail to attend, by the hour of three o'clock in the afternoon of the day fixed by congress for the meeting of the college of electors, at the place of holding such meeting, those of such electors who shall be assembled at the hour and place shall immediately proceed to fill by a majority of votes such vacancy.

b.If the members of the electoral college shall have been nominated and elected as representing different political parties, any vacancy occurring shall be filled by the elector or electors representing the same political party as the absent elector; and if there shall be no elector present representing the same political party as the absent elector, then such vacancy shall be filled by a majority of the electors present, who shall choose some person of the political party which the absent elector represents.

c.Notwithstanding the provisions of subsections a. and b. of this section, in any year in which, on July 20, the "Agreement Among the States to Elect the President by National Popular Vote" is in effect in states cumulatively possessing a majority of the electoral votes, and the State of New Jersey remains a member of that agreement, any vacancy in the college of electors shall be filled in accordance with the provisions of section 1 of this act, P.L.2007, c.334 (C.19:36-4).

Amended 2007, c.334, s.5.



Section 19:36-3 - Organization, Performance Of Duties.

19:36-3 Organization, performance of duties.

19:36-3. After choosing a president and secretary from their own body, such electors shall proceed to perform the duties required of them by the constitution and laws of the United States, and in accordance with the provisions of section 1 of this act, P.L.2007, c.334 (C.19:36-4) in any year in which, on July 20, the "Agreement Among the States to Elect the President by National Popular Vote" is in effect in states cumulatively possessing a majority of the electoral votes, and the State of New Jersey remains a member of that agreement.

Amended 2007, c.334, s.6.



Section 19:36-4 - "Agreement Among The States To Elect The President By National Popular Vote."

19:36-4 "Agreement Among the States to Elect the President by National Popular Vote."

1.The State of New Jersey hereby enacts into law and enters into the "Agreement Among the States to Elect the President by National Popular Vote" as set forth in this section, and substantially as follows:

a.Article I-Membership

Any State of the United States and the District of Columbia may become a member of this agreement by enacting this agreement.

b.Article II-Right of the People in Member States to Vote for President and Vice President.

Each member state shall conduct a statewide popular election for President and Vice President of the United States.

c.Article III-Manner of Appointing Presidential Electors in Member States

(1)Prior to the time set by law for the meeting and voting by the presidential electors, the chief election official of each member state shall determine the number of votes for each presidential slate in each State of the United States and in the District of Columbia in which votes have been cast in a statewide popular election and shall add such votes together to produce a "national popular vote total" for each presidential slate.

(2)The chief election official of each member state shall designate the presidential slate with the largest national popular vote total as the "national popular vote winner."

(3)The presidential elector certifying official of each member state shall certify the appointment in that official's own state of the elector slate nominated in that state in association with the national popular vote winner.

(4)At least six days before the day fixed by law for the meeting and voting by the presidential electors, each member state shall make a final determination of the number of popular votes cast in the state for each presidential slate and shall communicate an official statement of such determination within 24 hours to the chief election official of each other member state.

(5)The chief election official of each member state shall treat as conclusive an official statement containing the number of popular votes in a state for each presidential slate made by the day established by federal law for making a state's final determination conclusive as to the counting of electoral votes by Congress.

(6)In event of a tie for the national popular vote winner, the presidential elector certifying official of each member state shall certify the appointment of the elector slate nominated in association with the presidential slate receiving the largest number of popular votes within that official's own state.

(7)If, for any reason, the number of presidential electors nominated in a member state in association with the national popular vote winner is less than or greater than that state's number of electoral votes, the presidential candidate on the presidential slate that has been designated as the national popular vote winner shall have the power to nominate the presidential electors for that state and that state's presidential elector certifying official shall certify the appointment of such nominees. The chief election official of each member state shall immediately release to the public all vote counts or statements of votes as they are determined or obtained.

(8)This article shall govern the appointment of presidential electors in each member state in any year in which this agreement is, on July 20, in effect in states cumulatively possessing a majority of the electoral votes.

d.Article IV-Other Provisions

(1)This agreement shall take effect when states cumulatively possessing a majority of the electoral votes have enacted this agreement in substantially the same form and the enactments by such states have taken effect in each state.

(2)Any member state may withdraw from this agreement, except that a withdrawal occurring six months or less before the end of a President's term shall not become effective until a President or Vice President shall have been qualified to serve the next term.

(3)The chief executive of each member state shall promptly notify the chief executive of all other states of when this agreement has been enacted and has taken effect in that official's state, when the state has withdrawn from this agreement, and when this agreement takes effect generally.

(4)This agreement shall terminate if the electoral college is abolished.

(5)If any provision of this agreement is held invalid, the remaining provisions shall not be affected.

e.Article V-Definitions

For purposes of this agreement:

"Chief executive" means the Governor of a State of the United States or the Mayor of the District of Columbia;

"Elector slate" means a slate of candidates who have been nominated in a state for the position of presidential elector in association with a presidential slate;

"Chief election official" means the state official or body that is authorized to certify the total number of popular votes for each presidential slate;

"Presidential elector" means an elector for President and Vice President of the United States;

"Presidential elector certifying official" means the state official or body that is authorized to certify the appointment of the state's presidential electors;

"Presidential slate" means a slate of two persons, the first of whom has been nominated as a candidate for President of the United States and the second of whom has been nominated as a candidate for Vice President of the United States, or any legal successors to such persons, regardless of whether both names appear on the ballot presented to the voter in a particular state;

"State" means a State of the United States and the District of Columbia; and

"Statewide popular election" means a general election in which votes are cast for presidential slates by individual voters and counted on a statewide basis.

L.2007, c.334, s.1.



Section 19:37-1 - Referendum.

19:37-1 Referendum.

19:37-1. When the governing body of any municipality or of any county desires to ascertain the sentiment of the legal voters of the municipality or county upon any question or policy pertaining to the government or internal affairs thereof, and there is no other statute by which the sentiment can be ascertained by the submission of such question to a vote of the electors in the municipality or county at any election to be held therein, the governing body may adopt at any regular meeting an ordinance or a resolution requesting the clerk of the county to print upon the official ballots to be used at the next ensuing general election a certain proposition to be formulated and expressed in the ordinance or resolution in concise form. Such request shall be filed with the clerk of the county not later than 81 days previous to the election.

amended 1942, c.50, s.13; 1967, c.101, s.1; 1985, c.92, s.29; 2011, c.37, s.22.



Section 19:37-1.1 - Petition Of Voters.

19:37-1.1 Petition of voters.

2.Whenever a governing body of a municipality has adopted an ordinance or resolution pursuant to section 19:37-1 of the Revised Statutes, upon the presentation to the governing body of such municipality of a petition signed by 10% or more of the voters registered and qualified to vote at the last general election in such municipality, requesting the governing body of such municipality to ascertain the sentiment of the legal voters of the municipality upon any question or policy pertaining to the government or internal affairs thereof that is reasonably related to any proposition formulated and expressed in such ordinance or resolution, such governing body of the municipality shall thereupon adopt at its next regular meeting following the presentation of such petition a resolution requesting the clerk of the county to print upon the official ballots to be used at the next ensuing general election a certain proposition as formulated and expressed in the petition. Such request shall be filed with the clerk of the county not later than the 67th day previous to the election.

L.1967, c.101, s.2; amended 1985, c.92, s.30; 2011, c.37, s.23.



Section 19:37-2 - Question Placed On Ballot By County Clerk.

19:37-2 Question placed on ballot by county clerk.

19:37-2. If a copy of the ordinance or resolution certified by the clerk or secretary of the governing body of any such municipality or county is delivered to the county clerk not less than 65 days before any such general election, he shall cause it to be printed on each sample ballot and official ballot to be printed for or used in such municipality or county, as the case may be, at the next ensuing general election.

amended 1947, c.69; 1971, c.217, s.3; 2011, c.37, s.24.



Section 19:37-3 - Count And Canvass Of Votes

19:37-3. Count and canvass of votes
The ballots so cast for or against such public question shall be counted and the result thereof returned by the election officers and a canvass of such election had and announced in the manner now provided by law.



Section 19:37-4 - Result Not Binding

19:37-4. Result not binding
Such result shall not bind the governing body from which the ordinance or resolution emanated, nor be taken or construed as other than an expression of sentiment by the voters, to be followed or disregarded by the governing body in its discretion.



Section 19:37-5 - Ordinance Or Resolution Necessary

19:37-5. Ordinance or resolution necessary
The submission of a public question in the manner herein provided shall not become operative in any municipality or county until the governing body thereof shall by ordinance or resolution duly passed declare its desire to submit any question or questions in this manner.



Section 19:44A-1 - Short Title

19:44A-1. Short title
This act shall be known and may be cited as "The New Jersey Campaign Contributions and Expenditures Reporting Act."

L.1973, c. 83, s. 1, eff. April 24, 1973.



Section 19:44A-2 - Declaration Of Policy

19:44A-2. Declaration of policy
2. It is hereby declared to be in the public interest and to be the policy of the State to limit political contributions and to require the reporting of all contributions received and expenditures made to aid or promote the nomination, election or defeat of any candidate for public office or to aid or promote the passage or defeat of a public question in any election and to require the reporting of all contributions received and expenditures made to provide political information on any candidate for public office, or on any public question.

L.1973,c.83,s.2; amended 1981,c.151,s.1; 1993,c.65,s.1.



Section 19:44A-2.1 - Findings, Declarations Relative To Individuals Considering Candidacy For Public Office.

19:44A-2.1 Findings, declarations relative to individuals considering candidacy for public office.


1.The Legislature finds and declares that:

a.Accessible public disclosure of money and other things of value given to a candidate for public office by an individual, another candidate or a political committee has proven to be the most effective means of fostering public awareness of and reducing public skepticism about the current system of financing elections for public office;

b.However, under the current disclosure system, certain individuals who collect and spend money while considering whether to become a candidate for public office at a future election do not have to disclose anything about the money they raise or expend until they become a candidate;

c.The continuation of this practice undermines public confidence in the current system of financing elections for public office;

d.The State has a compelling interest in preventing the actuality or appearance of corruption and in protecting public confidence in democratic institutions by requiring an individual who is considering whether to be a candidate for office to comply with the same laws that apply to any candidate for public office; and

e.It is, therefore, reasonable for the State to promote these compelling interests by requiring an individual who acts like a candidate to comply with the current limitations, prohibitions and requirements on campaign contributions and the disclosure of the sources and amounts of contributions and expenditures.

L.1999,c.57,s.1.



Section 19:44A-3 - Definitions.

19:44A-3 Definitions.

3.As used in this act, unless a different meaning clearly appears from the context:

a.(Deleted by amendment, P.L.1993, c.65.)

b.(Deleted by amendment, P.L.1993, c.65.)

c.The term "candidate" means: (1) an individual seeking election to a public office of the State or of a county, municipality or school district at an election; except that the term shall not include an individual seeking party office; (2) an individual who shall have been elected or failed of election to an office, other than a party office, for which he sought election and who receives contributions and makes expenditures for any of the purposes authorized by section 17 of P.L.1993, c.65 (C.19:44A-11.2) during the period of his service in that office; and (3) an individual who has received funds or other benefits or has made payments solely for the purpose of determining whether the individual should become a candidate as defined in paragraphs (1) and (2) of this subsection.

d.The terms "contributions" and "expenditures" include all loans and transfers of money or other thing of value to or by any candidate, candidate committee, joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee and all pledges or other commitments or assumptions of liability to make any such transfer; and for purposes of reports required under the provisions of this act shall be deemed to have been made upon the date when such commitment is made or liability assumed.

e.The term "election" means any election described in section 4 of this act.

f.The term "paid personal services" means personal, clerical, administrative or professional services of every kind and nature including, without limitation, public relations, research, legal, canvassing, telephone, speech writing or other such services, performed other than on a voluntary basis, the salary, cost or consideration for which is paid, borne or provided by someone other than the committee, candidate or organization for whom such services are rendered. In determining the value, for the purpose of reports required under this act, of contributions made in the form of paid personal services, the person contributing such services shall furnish to the treasurer through whom such contribution is made a statement setting forth the actual amount of compensation paid by said contributor to the individuals actually performing said services for the performance thereof. But if any individual or individuals actually performing such services also performed for the contributor other services during the same period, and the manner of payment was such that payment for the services contributed cannot readily be segregated from contemporary payment for the other services, the contributor shall in his statement to the treasurer so state and shall either (1) set forth his best estimate of the dollar amount of payment to each such individual which is attributable to the contribution of his paid personal services, and shall certify the substantial accuracy of the same, or (2) if unable to determine such amount with sufficient accuracy, set forth the total compensation paid by him to each such individual for the period of time during which the services contributed by him were performed. If any candidate is a holder of public office to whom there is attached or assigned, by virtue of said office, any aide or aides whose services are of a personal or confidential nature in assisting him to carry out the duties of said office, and whose salary or other compensation is paid in whole or part out of public funds, the services of such aide or aides which are paid for out of public funds shall be for public purposes only; but they may contribute their personal services, on a voluntary basis, to such candidate for election campaign purposes.

g.(Deleted by amendment, P.L.1983, c.579.)

h.The term "political information" means any statement including, but not limited to, press releases, pamphlets, newsletters, advertisements, flyers, form letters, or radio or television programs or advertisements which reflects the opinion of the members of the organization on any candidate or candidates for public office, on any public question, or which contains facts on any such candidate, or public question whether or not such facts are within the personal knowledge of members of the organization.

i.The term "political committee" means any two or more persons acting jointly, or any corporation, partnership, or any other incorporated or unincorporated association which is organized to, or does, aid or promote the nomination, election or defeat of any candidate or candidates for public office, or which is organized to, or does, aid or promote the passage or defeat of a public question in any election, if the persons, corporation, partnership or incorporated or unincorporated association raises or expends $1,000.00 or more to so aid or promote the nomination, election or defeat of a candidate or candidates or the passage or defeat of a public question; provided that for the purposes of this act, the term "political committee" shall not include a "continuing political committee," as defined by subsection n. of this section, a "political party committee," as defined by subsection p. of this section, a "candidate committee," as defined by subsection q. of this section, a "joint candidates committee," as defined by subsection r. of this section or a "legislative leadership committee," as defined by subsection s. of this section.

j.The term "public solicitation" means any activity by or on behalf of any candidate, political committee, continuing political committee, candidate committee, joint candidates committee, legislative leadership committee or political party committee whereby either (1) members of the general public are personally solicited for cash contributions not exceeding $20.00 from each person so solicited and contributed on the spot by the person so solicited to a person soliciting or through a receptacle provided for the purpose of depositing contributions, or (2) members of the general public are personally solicited for the purchase of items having some tangible value as merchandise, at a price not exceeding $20.00 per item, which price is paid on the spot in cash by the person so solicited to the person so soliciting, when the net proceeds of such solicitation are to be used by or on behalf of such candidate, political committee, continuing political committee, candidate committee, joint candidates committee, legislative leadership committee or political party committee.

k.The term "testimonial affair" means an affair of any kind or nature including, without limitation, cocktail parties, breakfasts, luncheons, dinners, dances, picnics or similar affairs directly or indirectly intended to raise campaign funds in behalf of a person who holds, or who is or was a candidate for nomination or election to a public office in this State, or directly or indirectly intended to raise funds in behalf of any political party committee or in behalf of a political committee, continuing political committee, candidate committee, joint candidates committee or legislative leadership committee.

l.The term "other thing of value" means any item of real or personal property, tangible or intangible, but shall not be deemed to include personal services other than paid personal services.

m.The term "qualified candidate" means:

(1)Joint candidates for election to the offices of Governor and Lieutenant Governor whose names appear on the general election ballot; who have deposited and expended $150,000.00 pursuant to section 7 of P.L.1974, c.26 (C.19:44A-32); and who, not later than September 1 preceding a general election in which the offices of Governor and Lieutenant Governor are to be filled, (a) notify the Election Law Enforcement Commission in writing that the candidates intend that application will be made on the candidates' behalf for monies for general election campaign expenses under subsection b. of section 8 of P.L.1974, c.26 (C.19:44A-33), and (b) sign a statement of agreement, in a form to be prescribed by the commission, to participate in interactive gubernatorial election debates under the provisions of sections 9 through 11 of P.L.1989, c.4 (C.19:44A-45 through C.19:44A-47); or

(2)Joint candidates for election to the offices of Governor and Lieutenant Governor whose names do not appear on the general election ballot; who have deposited and expended $150,000.00 pursuant to section 7 of P.L.1974, c.26 (C.19:44A-32); and who, not later than September 1 preceding a general election in which the offices of Governor and Lieutenant Governor are to be filled, (a) notify the Election Law Enforcement Commission in writing that the candidates intend that application will be made on the candidates' behalf for monies for general election campaign expenses under subsection b. of section 8 of P.L.1974, c.26 (C.19:44A-33), and (b) sign a statement of agreement, in a form to be prescribed by the commission, to participate in interactive gubernatorial election debates under the provisions of sections 9 through 11 of P.L.1989, c.4 (C.19:44A-45 through C.19:44A-47); or

(3)Any candidate for nomination for election to the office of Governor whose name appears on the primary election ballot; who has deposited and expended $150,000.00 pursuant to section 7 of P.L.1974, c.26 (C.19:44A-32); and who, not later than the last day for filing petitions to nominate candidates to be voted upon in a primary election for a general election in which the office of Governor is to be filled, (a) notifies the Election Law Enforcement Commission in writing that the candidate intends that application will be made on the candidate's behalf for monies for primary election campaign expenses under subsection a. of section 8 of P.L.1974, c.26 (C.19:44A-33), and (b) signs a statement of agreement, in a form to be prescribed by the commission, to participate in two interactive gubernatorial primary debates under the provisions of sections 9 through 11 of P.L.1989, c.4 (C.19:44A-45 through C.19:44A-47); or

(4)Any candidate for nomination for election to the office of Governor whose name does not appear on the primary election ballot; who has deposited and expended $150,000.00 pursuant to section 7 of P.L.1974, c.26 (C.19:44A-32); and who, not later than the last day for filing petitions to nominate candidates to be voted upon in a primary election for a general election in which the office of Governor is to be filled, (a) notifies the Election Law Enforcement Commission in writing that the candidate intends that application will be made on the candidate's behalf for monies for primary election campaign expenses under subsection a. of section 8 of P.L.1974, c.26 (C.19:44A-33), and (b) signs a statement of agreement, in a form to be prescribed by the commission, to participate in two interactive gubernatorial primary debates under the provisions of sections 9 through 11 of P.L.1989, c.4 (C.19:44A-45 through C.19:44A-47).

n.The term "continuing political committee" means any group of two or more persons acting jointly, or any corporation, partnership, or any other incorporated or unincorporated association, including a political club, political action committee, civic association or other organization, which in any calendar year contributes or expects to contribute at least $2,500.00 to the aid or promotion of the candidacy of an individual, or of the candidacies of individuals, for elective public office, or the passage or defeat of a public question or public questions, and which may be expected to make contributions toward such aid or promotion or passage or defeat during a subsequent election, provided that the group, corporation, partnership, association or other organization has been determined to be a continuing political committee under subsection b. of section 8 of P.L.1973, c.83 (C.19:44A-8); provided that for the purposes of this act, the term "continuing political committee" shall not include a "political party committee," as defined by subsection p. of this section, or a "legislative leadership committee," as defined by subsection s. of this section.

o.The term "statement of agreement" means a written declaration, by a candidate for nomination for election to the office of Governor, or by joint candidates for election to the offices of Governor and Lieutenant Governor who intend that application will be made on behalf of the candidate for the office of Governor to receive monies for the primary election or on behalf of the candidates for the office of Governor and the office of Lieutenant Governor for general election campaign expenses under subsection a. or subsection b., respectively, of section 8 of P.L.1974, c.26 (C.19:44A-33), that the candidates undertake to abide by the terms of any rules established by any private organization sponsoring a gubernatorial primary or general election debate, as appropriate, to be held under the provisions of sections 9 through 11 of P.L.1989, c.4 (C.19:44A-45 through C.19:44A-47) and in which the candidates are to participate. The statement of agreement shall include an acknowledgment of notice to the candidates who sign it that failure on the candidates' part to participate in any of the gubernatorial debates may be cause for the termination of the payment of such monies on the candidates' behalf and for the imposition of liability for the return to the commission of such monies as may previously have been so paid.

p.The term "political party committee" means the State committee of a political party, as organized pursuant to R.S.19:5-4, any county committee of a political party, as organized pursuant to R.S.19:5-3, or any municipal committee of a political party, as organized pursuant to R.S.19:5-2.

q.The term "candidate committee" means a committee established pursuant to subsection a. of section 9 of P.L.1973, c.83 (C.19:44A-9) for the purpose of receiving contributions and making expenditures.

r.The term "joint candidates committee" means a committee established pursuant to subsection a. of section 9 of P.L.1973, c.83 (C.19:44A-9) by at least two candidates for the same elective public offices in the same election in a legislative district, county, municipality or school district, but not more candidates than the total number of the same elective public offices to be filled in that election, for the purpose of receiving contributions and making expenditures. For the purpose of this subsection: the offices of member of the Senate and members of the General Assembly shall be deemed to be the same elective public offices in a legislative district; the offices of member of the board of chosen freeholders and county executive shall be deemed to be the same elective public offices in a county; and the offices of mayor and member of the municipal governing body shall be deemed to be the same elective public offices in a municipality.

s.The term "legislative leadership committee" means a committee established, authorized to be established, or designated by the President of the Senate, the Minority Leader of the Senate, the Speaker of the General Assembly or the Minority Leader of the General Assembly pursuant to section 16 of P.L.1993, c.65 (C.19:44A-10.1) for the purpose of receiving contributions and making expenditures.

L.1973, c.83, s.3; amended 1974, c.26, s.1; 1980, c.74, s.1; 1981, c.151, s.2; 1981, c.511, s.12; 1983, c.579, s.7; 1989, c.4, s.1; 1993, c.65, s.2; 1995, c.194, s.1; 1999, c.57, s.2; 2009, c.66, s.5.



Section 19:44A-4 - Application Of Act

19:44A-4. Application of act
The provisions of this act shall apply:

a. (Deleted by amendment; P.L.1981, c. 151.)

b. (Deleted by amendment; P.L. [1983], c. [579].)

c. In any election at which a public question is to be voted upon by the voters of the State or any political subdivision thereof;

d. In any election for any public office of the State or any political subdivision thereof; provided, however, that this act shall not, except for paragraph (2) of subsection a. of section 8 of the act (C. 19:44A-8), apply to elections for party office.

L.1973, c. 83, s. 4, eff. April 24, 1973. Amended by L.1981, c. 151, s. 3, eff. May 22, 1981; L.1983, c. 579, s. 8, eff. Jan. 17, 1984.



Section 19:44A-5 - Election Law Enforcement Commission; Creation; Members; Appointment; Qualifications; Term Of Office; Compensation; Allocation To Department Of Law And Public Safety; Independence

19:44A-5. Election law enforcement commission; creation; members; appointment; qualifications; term of office; compensation; allocation to department of law and public safety; independence
There is hereby created a commission consisting of four members which shall be designated as the New Jersey Election Law Enforcement Commission. The members shall be appointed by the Governor by and with the advice and consent of the Senate for a term of 3 years, beginning on July 1 and ending June 30, except as hereinafter provided. The Governor shall designate one of the commission members to serve as chairman of the commission. No more than two members shall belong to the same political party, and no person holding a public office or an office in any political party shall be eligible for appointment to the commission. Of the members initially appointed, two shall be appointed for a term of 3 years, one for a term of 2 years and one for a term of 1 year. Each member shall serve until his successor has been appointed and qualified. In case of a vacancy, however, the successor shall be appointed in like manner for the unexpired term only. The members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties under this act. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Election Law Enforcement Commission is hereby allocated within the Department of Law and Public Safety; but, notwithstanding said allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof, it being the intention of this act that the assignment, direction, discipline and supervision of all the employees of the commission shall be so far as possible, and except as otherwise provided in this act, fully determined by the commission or by such officers and employees thereof to whom the commission may delegate the powers of such assignment, direction, discipline and supervision.

L.1973, c. 83, s. 5, eff. April 24, 1973. Amended by L.1983, c. 579, s. 9, eff. Jan. 17, 1984.



Section 19:44A-6 - Appointment Of Officers, Other Employees; Duties Of Elec.

19:44A-6 Appointment of officers, other employees; duties of ELEC.

6. a. The commission shall appoint a full-time executive director, legal counsel and hearing officers, all of whom shall serve at the pleasure of the commission and shall not have tenure by reason of the provisions of chapter 16 of Title 38 of the Revised Statutes. The commission shall also appoint such other employees as are necessary to carry out the purposes of this act, which employees shall be in the classified service of the civil service and shall be appointed in accordance with and shall be subject to the provisions of Title 11, Civil Service.

b.It shall be the duty of the commission to enforce the provisions of this act, to conduct hearings with regard to possible violations and to impose penalties; and for the effectual carrying out of its enforcement responsibilities the commission shall have the authority to initiate a civil action in any court of competent jurisdiction for the purpose of enforcing compliance with the provisions of this act or enjoining violations thereof or recovering any penalty prescribed by this act. The commission shall promulgate such regulations and official forms and perform such duties as are necessary to implement the provisions of this act. Without limiting the generality of the foregoing, the commission is authorized and empowered to:

(1)Develop forms for the making of the required reports;

(2)Prepare and publish a manual for all candidates, political committees and continuing political committees, prescribing the requirements of the law, including uniform methods of bookkeeping and reporting and requirements as to the length of time that any person required to keep any records pursuant to the provisions of this act shall retain such records, or any class or category thereof, or any other documents, including canceled checks, deposit slips, invoices and other similar documents, necessary for the compilation of such records;

(3)Develop a filing, coding and cross-indexing system;

(4)Permit copying or photo-copying of any report required to be submitted pursuant to this act as requested by any person;

(5)Prepare and make available for public inspection summaries of all said reports grouped according to candidates, parties and issues, containing the total receipts and expenditures, and the date, name, address and amount contributed by each contributor;

(6)Prepare and publish, prior to May 1 of each year, an annual report to the Legislature;

(7)Ascertain whether candidates, committees, organizations or others have failed to file reports or have filed defective reports; extend, for good cause shown, the dates upon which reports are required to be filed; give notice to delinquents to correct or explain defects; and make available for public inspection a list of such delinquents;

(8)Ascertain the total expenditures for candidates and determine whether they have exceeded the limits set forth in this act; notify candidates, committees or others if they have exceeded or are about to exceed the limits imposed;

(9)Hold public hearings, investigate allegations of any violations of this act, and issue subpenas for the production of documents and the attendance of witnesses;

(10) Forward to the Attorney General or to the appropriate county prosecutor information concerning any violations of this act which may become the subject of criminal prosecution or which may warrant the institution of other legal proceedings by the Attorney General.

c.The commission shall take such steps as may be necessary or appropriate to furnish timely and adequate information, in appropriate printed summaries and in such other form as it may see fit, to every candidate or prospective candidate for public office who becomes or is likely to become subject to the provisions of this act, and to every treasurer and depository duly designated under the provisions of this act, informing them of their actual or prospective obligations and responsibilities under this act. Such steps shall include, but not be limited to, furnishing to every person on whose behalf petitions of nomination are filed for any public office a copy of such printed summary as aforesaid, which shall be furnished to such person by the commission through the public official charged with the responsibility of receiving and accepting such petitions of nomination, at the time when such petitions are filed. The commission shall also make available copies of such printed summary to any other person requesting the same. The commission shall also take such steps as it may deem necessary or effectual to disseminate among the general public such information as may serve to guide all persons who may become subject to the provisions of this act by reason of their participation in election campaigns or in the dissemination of political information, for the purpose of facilitating voluntary compliance with the provisions and purposes of this act. In the dissemination of such information, the commission shall to the greatest extent practicable enlist the cooperation of commercial purveyors, within and without the State, of materials and services commonly used for political campaign purposes.

d.If the nomination for or election to any public office or party position becomes void under the terms of subsection c. of section 21 of this act, the withholding or revocation of his certificate of election, the omission of his name from the ballot or the vacation of the office into which he has been inducted as a result of such void election, as the case may be, shall be subject to the provisions of chapter 3, articles 2 and 3, of this Title (R.S.19:3-7 et seq.).

e.The commission shall be assigned suitable quarters for the performance of its duties hereunder.

f.The commission through its legal counsel is authorized to render advisory opinions as to whether a given set of facts and circumstances would constitute a violation of any of the provisions of this act, or whether a given set of facts and circumstances would render any person subject to any of the reporting requirements of this act.

Unless an extension of time is consented to by any person requesting an advisory opinion, the commission shall render its advisory opinion within 10 days of receipt of the request therefor. Failure of the commission to reply to a request for an advisory opinion within the time so fixed or agreed to shall preclude it from instituting proceedings for imposition of a penalty upon any person for a violation of this act arising out of the particular facts and circumstances set forth in such request, except as such facts and circumstances may give rise to a violation when taken in conjunction with other facts and circumstances not set forth in such request.

g.The commission shall establish a training program for campaign treasurers and organizational treasurers and shall make the training program available through its Internet site within one year of the effective date of this act, P.L.2004, c.22.

L.1973,c.83,s.6; amended 1983, c.579, s.10; 2004, c.22, s.1.



Section 19:44A-6.1 - Elec, Authority To Issue Certain Advisory Opinions.

19:44A-6.1 ELEC, authority to issue certain advisory opinions.

32. The Election Law Enforcement Commission shall have the authority to issue such advisory opinions that relate to candidates for the office of Lieutenant Governor and regulations, including temporary regulations that may be adopted on an emergency basis, as the commission deems necessary to effectuate the provisions of P.L.2009, c.66 (C.19:3-2.1 et al.) that apply to the commission or are within the purview of the commission.

L.2009, c.66, s.32.



Section 19:44A-7 - Spending Limits.

19:44A-7 Spending limits.

7.The amount which may be spent in aid of the candidacy of any qualified candidate for Governor in a primary election shall not exceed $2,200,000. The amount which may be spent in aid of the candidacy of any qualified joint candidates for Governor and Lieutenant Governor in a general election shall not exceed $5,000,000; but such sums shall not include the traveling expenses of the candidate or candidates or of any person other than the candidate or candidates if such traveling expenses are voluntarily paid by such person without any understanding or agreement with the candidate or candidates that they shall be, directly or indirectly, repaid to him by the candidate or candidates.

L.1973, c.83, s.7; amended 1980, c.74, s.2; 1989, c.4, s.2; 2009, c.66, s.7



Section 19:44A-7.1 - Adjustment Of Limits.

19:44A-7.1 Adjustment of limits.

19. a. For the purpose of ensuring the continuing adequacy of the limits set by law upon contributions, expenditures and certain other amounts relating to campaigns for nomination to the office of Governor and election to the offices of Governor and Lieutenant Governor, the Election Law Enforcement Commission is authorized and directed to adjust the limits on those amounts as provided herein. The limitation amounts thus adjusted shall apply to the primary election for the office of Governor and the general election for the offices of Governor and Lieutenant Governor to be held in the year following the year in which that adjustment is required hereunder to be made.

b.The commission shall establish an index reflecting the changes occurring in the general level of prices of particular goods and services, including but not limited to goods and services within such categories of expenditure as mass media and other forms of public communication, personnel, rent, office supplies and equipment, data processing, utilities, travel and entertainment, and legal and accounting services, directly affecting the overall costs of election campaigning in this State. The index shall be weighted in accordance with the impact in the preceding general election for the offices of Governor and Lieutenant Governor of the respective prices of each of those several goods and services upon those overall costs. Not later than December 1 of each year preceding any year in which a general election is to be held to fill the offices of Governor and Lieutenant Governor for a four-year term, the commission shall determine the percentage of change in this index which shall have occurred during the four-year period ending with the year of the gubernatorial election, and shall adjust the amounts, as set forth in subsection c. of this section, which shall be applicable under P.L.1973, c.83 (C.19:44A-1 et seq.) to the primary election for the office of Governor and the general election for the offices of Governor and Lieutenant Governor to be held in the following year by multiplying that percentage of change, plus 100%, times the amounts applicable thereunder to the primary and general elections for that office held in the third year preceding the year in which that December 1 occurs; provided that any amount so adjusted shall be rounded as follows: if the adjusted amount is less than $20,000 and is not an exact multiple of $100, to the next higher exact multiple of $100; if the adjusted amount is more than $20,000 but less than $200,000 and is not an exact multiple of $1,000, to the next higher exact multiple of $1,000; if the adjusted amount is more than $200,000 but less than $2,000,000 and is not an exact multiple of $10,000, to the next higher exact multiple of $10,000; and if the adjusted amount is more than $2,000,000 but less than $20,000,000 and is not an exact multiple of $100,000, to the next higher exact multiple of $100,000.

c.The amounts subject to adjustment as provided under this section shall be:

(1)The maximum amount of contributions permitted to be made to any candidate for nomination for election to the office of Governor or for election to the offices of Governor and Lieutenant Governor pursuant to section 4 of P.L.1974, c.26 (C.19:44A-29) and the amount of contributions with respect to which a qualified candidate for nomination for election or for election to those offices shall be eligible to receive moneys from the fund for election campaign expenses pursuant to section 8 of P.L.1974, c.26 (C.19:44A-33);

(2)The amount of deposits or expenditures required to have been made by a candidate for nomination for election to the office of Governor or for election to the offices of Governor and Lieutenant Governor in order for those candidates to be qualified candidates under subsection m. of section 3 of P.L.1973, c.83 (C.19:44A-3) and the amount of such deposits into such candidates' bank account for which no payment of public funds is to be made pursuant to section 8 of P.L.1974, c.26 (C.19:44A-33);

(3)The maximum amount which may be spent in aid of the candidacy of a qualified candidate for the office of Governor in a primary election or the offices of Governor and Lieutenant Governor in a general election pursuant to section 7 of P.L.1973, c.83 (C.19:44A-7); and

(4)The maximum amount which any qualified candidate for nomination for election for the office of Governor in a primary election or for election to the offices of Governor and Lieutenant Governor in a general election may receive from the fund for election campaign expenses pursuant to section 8 of P.L.1974, c.26 (C.19:44A-33).

d.Not later than December 15 of each year preceding any year in which a general election is to be held to fill the offices of Governor and Lieutenant Governor for a four-year term, the commission shall report to the Legislature its adjustment of limits in accordance with the provisions of this section. Whenever, following the transmittal of that report, the commission shall have had notice that a person has declared as a candidate for nomination for election for the office of Governor or for election to the offices of Governor and Lieutenant Governor in the forthcoming primary or general election, it shall promptly notify those candidates of the amounts of those adjusted limits.

L.1980, c.74, s.19; amended 1989, c.4, s.3; 2009, c.66, s.8.



Section 19:44A-7.2 - Adjustment Of Amounts For Offices Other Than Governor, Lieutenant Governor.

19:44A-7.2 Adjustment of amounts for offices other than Governor, Lieutenant Governor.

22. a. Not later than December 1 of each year preceding any year in which a general election is to be held to fill the offices of Governor and Lieutenant Governor for a four-year term, the Election Law Enforcement Commission shall adjust the amounts, set forth in subsection b. of this section, which shall be applicable under P.L.1973, c.83 (C.19:44A-1 et al.) to primary and general elections for any public office other than the offices of Governor and Lieutenant Governor at a percentage which shall be the same as the percentage of change that the commission applies to the amounts used for the primary election for the office of Governor and the general election for the offices of Governor and Lieutenant Governor held in the third year preceding the year in which that December 1 occurs, pursuant to section 19 of P.L.1980, c.74 (C.19:44A-7.1), and any amount so adjusted shall be rounded in the same manner as provided in that section.

b.The amounts subject to adjustment as provided under this section shall be:

(1)the minimum amount raised or expended by any two or more persons acting jointly who qualify as a political committee and the minimum amount contributed or expected to be contributed in any calendar year by any group of two or more persons acting jointly who qualify as a continuing political committee as defined in section 3 of P.L.1973, c.83 (C.19:44A-3);

(2)(Deleted by amendment, P.L.2004, c.28);

(3)the minimum amount of a contribution to a political committee, continuing political committee, legislative leadership committee or a political party committee received during the period between the 13th day prior to the election and the date of the election, the minimum amount of an expenditure by a political committee during that period, and the minimum amount of an expenditure by a continuing political committee during the period beginning after March 31 and ending on the date of the primary election and the period beginning after September 30 and ending on the date of the general election which triggers an obligation to report that contribution to the commission pursuant to section 8 of P.L.1973, c.83 (C.19:44A-8), and the minimum amount of a contribution to a candidate, candidate committee or joint candidates committee received during the period between the 13th day prior to the election and the date of the election which triggers an obligation to report that contribution to the commission pursuant to section 16 of P.L.1973, c.83 (C.19:44A-16);

(4)the maximum amount which may be expended by the campaign organizations of two or more candidates forming a joint candidates committee without being required to file contribution reports, pursuant to section 8 of P.L.1973, c.83 (C.19:44A-8);

(5)the maximum amount that a person, not acting in concert with any other person or group, may spend to support or defeat a candidate or to aid the passage or defeat of a public question without being required to report all such expenditures and expenses to the commission pursuant to section 11 of P.L.1973, c.83 (C.19:44A-11) and the maximum amount that a person, not acting in concert with any other person or group, may raise through a public solicitation and expend to finance any lawful activity in support of or in opposition to any candidate or public question or to seek to influence the content, introduction, passage or defeat of legislation pursuant to section 19 of P.L.1973, c.83 (C.19:44A-19);

(6)the maximum amount that may be expended, in the aggregate, on behalf of a candidate without requiring that candidate to file contribution reports with the commission and the maximum amount that may be expended, in the aggregate, on behalf of a candidate seeking election to a public office of a school district, without requiring that candidate to file contribution reports with the commission pursuant to section 16 of P.L.1973, c.83 (C.19:44A-16);

(7)the maximum amount of penalty which may be imposed by the commission on any person who fails to comply with the regulatory provisions of P.L.1973, c.83 (C.19:44A-1 et al.) for a first offense or a second and subsequent offenses, pursuant to section 22 of P.L.1973, c.83 (C.19:44A-22);

(8)the maximum amount of penalty which may be imposed by the commission on any corporation or labor organization which provides any of its employees any additional increment of salary for the express purpose of making a contribution to a candidate, candidate committee, joint candidates committee, political party committee, legislative leadership committee, political committee or continuing political committee for a first or a second and subsequent offenses, pursuant to section 15 of P.L.1993, c.65 (C.19:44A-20.1);

(9)(Deleted by amendment, P.L.2004, c.174);

(10) (Deleted by amendment, P.L.2004, c.174);

(11) (Deleted by amendment, P.L.2004, c.174);

(12) the amount of filing fees which may be collected from a candidate committee, a joint candidates committee, a continuing political committee, a political party committee, a legislative leadership committee, or any other person pursuant to section 6 of P.L.1973, c.83 (C.19:44A-6) (as that section shall have been amended by P.L.1983, c.579).

c.Not later than December 15 of each year preceding any year in which a general election is to be held to fill the offices of Governor and Lieutenant Governor for a four-year term, the commission shall report to the Legislature and make public its adjustment of limits in accordance with the provisions of this section. Whenever, following the transmittal of that report, the commission shall have notice that a person has declared as a candidate for nomination for election or for election to any public office in a forthcoming primary or general election, it shall promptly notify that candidate of the amounts of those adjusted limits.

L.1993, c.65, s.22; amended 2004, c.28, s.2; 2004, c.174, s.1; 2009, c.66, s.9.



Section 19:44A-7.3 - Report Recommending Adjustments In Limits On Amount Of Contributions For Office Other Than Governor, Lieutenant Governor.

19:44A-7.3 Report recommending adjustments in limits on amount of contributions for office other than Governor, Lieutenant Governor.

2. a. No later than July 1 of each year preceding any year in which a general election is to be held to fill the offices of Governor and Lieutenant Governor for a four-year term, the commission shall issue a report setting forth its recommendations for the adjustment of the amounts, set forth in subsection b. of this section and applicable to P.L.1973, c.83 (C.19:44A-1 et seq.), to primary and general elections for any public office other than the offices of Governor and Lieutenant Governor, to limitations on contributions to and from political committees, continuing political committees, candidate committees, joint candidates committees, political party committees and legislative leadership committees and to other amounts, at a percentage which shall be the same as the percentage of change that the commission applies to the amounts used for the primary election for the office of Governor and the general election for the offices of Governor and Lieutenant Governor held in the third year preceding the year in which that December 1 occurs, pursuant to section 19 of P.L.1980, c.74 (C.19:44A-7.1). Any amount so recommended for adjustment shall be rounded in the same manner as provided in that section.

b.The amounts to be recommended for adjustment as provided under this section shall be:

(1)the maximum amount of contributions permitted to be made by an individual, a corporation or labor organization to a candidate, candidate committee or joint candidates committee, the maximum amount of contributions permitted to be made by a political committee or a continuing political committee to a candidate, candidate committee or joint candidates committee other than the committee of a candidate for nomination for the office of Governor or the committee of candidates for election to the offices of Governor and Lieutenant Governor and the maximum amount of contributions permitted to be made by one candidate, candidate committee or joint candidates committee, other than the committee of a candidate for nomination for the office of Governor or the committee for election to the offices of Governor and Lieutenant Governor, to another candidate, candidate committee or joint candidates committee other than the committee of a candidate for nomination for the office of Governor or the committee for election to the offices of Governor and Lieutenant Governor pursuant to section 18 of P.L.1993, c.65 (C.19:44A-11.3);

(2)the maximum amount of contributions permitted to be made by an individual, corporation, labor organization, political committee, continuing political committee, candidate committee or joint candidates committee or any other group to any political party committee or any legislative leadership committee pursuant to section 19 of P.L.1993, c.65 (C.19:44A-11.4); and

(3)the maximum amount of contributions permitted to be made by a candidate, candidate committee or joint candidates committee to a political committee or a continuing political committee and the maximum amount of contributions permitted to be made by one political committee or continuing political committee to another political committee or continuing political committee pursuant to section 20 of P.L.1993, c.65 (C.19:44A-11.5).

c.No later than July 15 of each year preceding any year in which a general election is to be held to fill the offices of Governor and Lieutenant Governor for a four-year term, the commission shall transmit a copy of its report to each member of the Legislature and make public its recommended adjustment of limits pursuant to this section. The Legislature shall have the option of adopting all or part of the recommended adjustments by the passage of appropriate legislation.

L.2004, c.174, s.2; amended 2009, c.66, s.10.



Section 19:44A-8 - Contributions, Expenditures, Reports, Requirements.

19:44A-8 Contributions, expenditures, reports, requirements.

8. a. (1) Each political committee shall make a full cumulative report, upon a form prescribed by the Election Law Enforcement Commission, of all contributions in the form of moneys, loans, paid personal services, or other things of value made to it and all expenditures made, incurred, or authorized by it in furtherance of the nomination, election or defeat of any candidate, or in aid of the passage or defeat of any public question, or to provide political information on any candidate or public question, during the period ending 48 hours preceding the date of the report and beginning on the date on which the first of those contributions was received or the first of those expenditures was made, whichever occurred first. The cumulative report, except as hereinafter provided, shall contain the name and mailing address of each person or group from whom moneys, loans, paid personal services or other things of value have been contributed since 48 hours preceding the date on which the previous such report was made and the amount contributed by each person or group, and where the contributor is an individual, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. In the case of any loan reported pursuant to this subsection, the report shall contain the name and mailing address of each person who has cosigned such loan since 48 hours preceding the date on which the previous such report was made, and where an individual has cosigned such loans, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. The cumulative report shall also contain the name and address of each person, firm or organization to whom expenditures have been paid since 48 hours preceding the date on which the previous such report was made and the amount and purpose of each such expenditure. The cumulative report shall be filed with the Election Law Enforcement Commission on the dates designated in section 16 hereof.

The campaign treasurer of the political committee reporting shall certify to the correctness of each report.

Each campaign treasurer of a political committee shall file written notice with the commission of a contribution in excess of $500 received during the period between the 13th day prior to the election and the date of the election, and of an expenditure of money or other thing of value in excess of $500 made, incurred or authorized by the political committee to support or defeat a candidate in an election, or to aid the passage or defeat of any public question, during the period between the 13th day prior to the election and the date of the election. The notice of a contribution shall be filed in writing or by telegram within 48 hours of the receipt of the contribution and shall set forth the amount and date of the contribution, the name and mailing address of the contributor, and where the contributor is an individual, the individual's occupation and the name and mailing address of the individual's employer. The notice of an expenditure shall be filed in writing or by telegram within 48 hours of the making, incurring or authorization of the expenditure and shall set forth the name and mailing address of the person, firm or organization to whom or which the expenditure was paid and the amount and purpose of the expenditure.

(2)When a political committee or an individual seeking party office makes or authorizes an expenditure on behalf of a candidate, it shall provide immediate written notification to the candidate of the expenditure.

b. (1) A group of two or more persons acting jointly, or any corporation, partnership, or any other incorporated or unincorporated association including a political club, political action committee, civic association or other organization, which in any calendar year contributes or expects to contribute at least $2,500.00 to the aid or promotion of the candidacy of an individual, or of the candidacies of individuals, for elective public office or the passage or defeat of a public question or public questions and which expects to make contributions toward such aid or promotion, or toward such passage or defeat, during a subsequent election shall certify that fact to the commission, and the commission, upon receiving that certification and on the basis of any information as it may require of the group, corporation, partnership, association or other organization, shall determine whether the group, corporation, partnership, association or other organization is a continuing political committee for the purposes of this act. If the commission determines that the group, corporation, partnership, association or other organization is a continuing political committee, it shall so notify that continuing political committee.

No person serving as the chairman of a political party committee or a legislative leadership committee shall be eligible to be appointed or to serve as the chairman of a continuing political committee.

(2)A continuing political committee shall file with the Election Law Enforcement Commission, not later than April 15, July 15, October 15 and January 15 of each calendar year, a cumulative quarterly report of all moneys, loans, paid personal services or other things of value contributed to it during the period ending on the 15th day preceding that date and commencing on January 1 of that calendar year or, in the case of the cumulative quarterly report to be filed not later than January 15, of the previous calendar year, and all expenditures made, incurred, or authorized by it during the period, whether or not such expenditures were made, incurred or authorized in furtherance of the election or defeat of any candidate, or in aid of the passage or defeat of any public question or to provide information on any candidate or public question.

The cumulative quarterly report shall contain the name and mailing address of each person or group from whom moneys, loans, paid personal services or other things of value have been contributed and the amount contributed by each person or group, and where an individual has made such contributions, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. In the case of any loan reported pursuant to this subsection, the report shall contain the name and address of each person who cosigns such loan, and where an individual has cosigned such loans, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. The report shall also contain the name and address of each person, firm or organization to whom expenditures have been paid and the amount and purpose of each such expenditure. The treasurer of the continuing political committee reporting shall certify to the correctness of each cumulative quarterly report.

Each continuing political committee shall provide immediate written notification to each candidate of all expenditures made or authorized on behalf of the candidate.

If any continuing political committee submitting cumulative quarterly reports as provided under this subsection receives a contribution from a single source of more than $500 after the final day of a quarterly reporting period and on or before a primary, general, municipal, school or special election which occurs after that final day but prior to the final day of the next reporting period it shall, in writing or by telegram, report that contribution to the commission within 48 hours of the receipt thereof, including in that report the amount and date of the contribution; the name and mailing address of the contributor; and where the contributor is an individual, the individual's occupation and the name and mailing address of the individual's employer. If any continuing political committee makes or authorizes an expenditure of money or other thing of value in excess of $500, or incurs any obligation therefor, to support or defeat a candidate in an election, or to aid the passage or defeat of any public question, after March 31 and on or before the day of the primary election, or after September 30 and on or before the day of the general election, it shall, in writing or by telegram, report that expenditure to the commission within 48 hours of the making, authorizing or incurring thereof.

A continuing political committee which ceases making contributions toward the aiding or promoting of the candidacy of an individual, or of the candidacies of individuals, for elective public office in this State or the passage or defeat of a public question or public questions in this State shall certify that fact in writing to the commission, and that certification shall be accompanied by a final accounting of any fund relating to such aiding or promoting including the final disposition of any balance in such fund at the time of dissolution. Until that certification has been filed, the committee shall continue to file the quarterly reports as provided under this subsection.

c.Each political party committee and each legislative leadership committee shall file with the Election Law Enforcement Commission, not later than April 15, July 15, October 15 and January 15 of each calendar year, a cumulative quarterly report of all moneys, loans, paid personal services or other things of value contributed to it during the period ending on the 15th day preceding that date and commencing on January 1 of that calendar year or, in the case of the cumulative quarterly report to be filed not later than January 15, of the previous calendar year, and all expenditures made, incurred, or authorized by it during the period, whether or not such expenditures were made, incurred or authorized in furtherance of the election or defeat of any candidate, or in aid of the passage or defeat of any public question or to provide information on any candidate or public question.

The cumulative quarterly report shall contain the name and mailing address of each person or group from whom moneys, loans, paid personal services or other things of value have been contributed and the amount contributed by each person or group, and where an individual has made such contributions, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. In the case of any loan reported pursuant to this subsection, the report shall contain the name and address of each person who cosigns such loan, and where an individual has cosigned such loans, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. The report shall also contain the name and address of each person, firm or organization to whom expenditures have been paid and the amount and purpose of each such expenditure. The treasurer of the political party committee or legislative leadership committee reporting shall certify to the correctness of each cumulative quarterly report.

If a political party committee or a legislative leadership committee submitting cumulative quarterly reports as provided under this subsection receives a contribution from a single source of more than $500 after the final day of a quarterly reporting period and on or before a primary, general, municipal, school or special election which occurs after that final day but prior to the final day of the next reporting period it shall, in writing or by telegram, report that contribution to the commission within 48 hours of the receipt thereof, including in that report the amount and date of the contribution; the name and mailing address of the contributor; and where the contributor is an individual, the individual's occupation and the name and mailing address of the individual's employer. If a political party committee or a legislative leadership committee submitting cumulative quarterly reports as provided under this subsection makes or authorizes an expenditure of money or other thing of value in excess of $800, or incurs any obligation therefor, to support or defeat a candidate in an election, or to aid the passage or defeat of any public question, after March 31 and on or before the day of the primary election, or after September 30 and on or before the day of the general election, it shall, in writing or by telegram, report that expenditure to the commission within 48 hours of the making, authorizing or incurring thereof.

d.In any report filed pursuant to the provisions of this section the organization or committee reporting may exclude from the report the name of and other information relating to any contributor whose contributions during the period covered by the report did not exceed $300, provided, however, that (1) such exclusion is unlawful if any person responsible for the preparation or filing of the report knew that it was made with respect to any person whose contributions relating to the same election or issue and made to the reporting organization or committee aggregate, in combination with the contribution in respect of which such exclusion is made, more than $300 and (2) any person who knowingly prepares, assists in preparing, files or acquiesces in the filing of any report from which the identification of a contributor has been excluded contrary to the provisions of this section is subject to the provisions of section 21 of this act, but (3) nothing in this proviso shall be construed as requiring any committee or organization reporting pursuant to this act to report the amounts, dates or other circumstantial data regarding contributions made to any other organization or political committee, political party committee or campaign organization of a candidate.

Any report filed pursuant to the provisions of this section shall include an itemized accounting of all receipts and expenditures relative to any testimonial affairs held since the date of the most recent report filed, which accounting shall include the name and mailing address of each contributor in excess of $300 to such testimonial affair and the amount contributed by each; in the case of an individual contributor, the occupation of the individual and the name and mailing address of the individual's employer; the expenses incurred; and the disposition of the proceeds of such testimonial affair.

The $300 limit established in this subsection shall remain as stated in this subsection without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

L.1973,c.83,s.8; amended 1981, c.151, s.4; 1981, c.337, s.1; 1983, c.579, s.11; 1993, c.65, s.3; 2004, c.28, s.3; 2004, c.33, s.1.



Section 19:44A-8.1 - Submission Of Statement Of Registration By Committees

19:44A-8.1. Submission of statement of registration by committees
21. a. Each political committee, as defined in subsection i. of section 3 of P.L.1973, c.83 (C.19:44A-3), which aids or promotes the nomination for election or the election of a candidate or the passage or defeat of a public question, each continuing political committee as defined in subsection n. of section 3 of P.L.1973, c.83, and each legislative leadership committee as defined in subsection s. of section 3 of P.L.1973, c.83, shall submit to the commission a statement of registration which includes:

(1) the complete name or identifying title of the committee and the general category of entity or entities, including but not limited to business organizations, labor organizations, professional or trade associations, candidate for or holder of public office, political party, ideological grouping or civic association, the interests of which are shared by the leadership, members, or financial supporters of the committee;

(2) the mailing address of the committee and the name and resident address of a resident of this State who shall have been designated by the committee as its agent to accept service of process; and

(3) a descriptive statement prepared by the organizers or officers of the committee that identifies (a) the names and mailing addresses of the persons having control over the affairs of the committee, including but not limited to persons in whose name or at whose direction or suggestion the committee solicits funds and persons participating in any decision to make a contribution of such funds to any candidate, political committee or continuing political committee; (b) the name and mailing address of any person not included among the persons identified under subparagraph (a) of this paragraph who, directly or through an agent, participated in the initial organization of the committee; (c) in the case of any person identified under subparagraph (a) or subparagraph (b) who is an individual, the occupation of that individual, the individual's home address, and the name and mailing address of the individual's employer, or, in the case of any such person which is a corporation, partnership, unincorporated association, or other organization, the name and mailing address of the organization; and (d) any other information which the Election Law Enforcement Commission may, under such regulations as it shall adopt pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), require as being material to the fullest possible disclosure of the economic, political and other particular interests and objectives which the committee has been organized to or does advance. The commission shall be informed, in writing, of any change in the information required by this paragraph within three days of the occurrence of the change. Legislative leadership committees shall be exempt from the requirements of subparagraphs (a), (b) and (c) of this paragraph.

b. After submission of a statement of registration to the commission pursuant to this section, the committee shall use the complete name or identifying title on all documents submitted to the commission, in all solicitations for contributions, in all paid media advertisements purchased or paid for by the committee in support of or in opposition to any candidate or public question, and in all contributions made by the committee to candidates or other committees.

c. Each report of contributions under section 8 of P.L.1973, c.83 (C.19:44A-8) by a political committee, continuing political committee or legislative leadership committee required under subsection a. of this section to submit a statement of registration shall include, in the case of each contributor who is an individual, the home address of the individual if different from the individual's mailing address, or, in the case of any contributor which is an organization, any information, in addition to that otherwise required, which the Election Law Enforcement Commission may, under such regulations as it shall adopt pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), require as being material to the fullest possible disclosure of the economic, political and other particular interests and objectives which the contributing organization has been organized to or does advance.

d. Any political committee, continuing political committee or legislative leadership committee may at any time apply to the commission for approval of an abbreviation or acronym of its complete, official name or title for its exclusive use on documents which it shall submit to the commission. Upon verification that the abbreviation or acronym has not been approved for such use by any other political committee, continuing political committee or legislative leadership committee, the commission shall approve the abbreviation or acronym for such use by the applicant committee, and the committee, and any individual, corporation, partnership, membership organization or incorporated or unincorporated association which, under the provisions of P.L.1973, c.83 (C.19:44A-1 et al.), submits any documents to the commission containing a reference to that committee, shall thereafter use that approved abbreviation or acronym in documents submitted to the commission. The commission shall, during its regular office hours, maintain for public inspection in its offices a current alphabetically arranged list of all such approved abbreviations and acronyms, indicating for each the name of the committee for which it stands, and shall make copies of the list available upon request.

L.1993,c.65,s.21.



Section 19:44A-9 - Candidate, Joint Candidates Committees; Reports; Requirements.

19:44A-9 Candidate, joint candidates committees; reports; requirements.

9. a. Unless already established, each candidate, as defined in paragraph (1) of subsection c. of section 3 of P.L.1973, c.83 (C.19:44A-3), shall, no later than the date on which that candidate first receives any contribution or makes or incurs any expenditures in connection with an election, establish (1) a candidate committee, (2) a joint candidates committee, or (3) both, for the purpose of receiving contributions and making expenditures. No person serving as the chairman of a political party committee or a legislative leadership committee shall be eligible to be appointed or to serve as the chairman of a candidate committee or joint candidates committee, other than a candidate committee or joint candidates committee established to further the nomination for election or the election of that person as a candidate for public office. Subsequent to an election, a candidate, whether or not successful in that election, shall maintain a candidate committee or a joint candidates committee so long as contributions are received or expenditures made by that former candidate. An elected officeholder who receives contributions and who has not maintained a candidate committee or a joint candidates committee shall establish a candidate committee, a joint candidates committee, or both, in a timely manner for the purpose of receiving contributions and making expenditures.

b. (1) The candidate or candidates, as the case may be, shall file with the Election Law Enforcement Commission a certificate of organization on a form prescribed by the commission. The certificate shall identify the name of the committee, which shall be the sole name under which the committee receives contributions, makes expenditures and otherwise does business and which shall include the surname or surnames, as appropriate, of the candidate or candidates, except that in the case of a joint candidates committee, the name of the committee need not include such surnames if it identifies the legislative district, county, municipality or other jurisdiction in which the candidates jointly seek nomination for election or election and, in any case in which they seek nomination for election or election as the candidates of a political party, the name of that party, provided that no joint candidates committee so named shall take the same name as that of any committee of a political party or another joint candidates committee. In the case of a candidate committee, the name of the committee shall identify the office sought by the candidate. The certificate shall provide for the initial appointment by the candidate, or candidates, of a campaign treasurer and for the designation by the candidate, or candidates, of that treasurer of the candidate committee, or joint candidates committee, as the campaign treasurer of the candidate, or candidates, for the purposes of subsection a. of section 8 of P.L.1973, c.83 (C.19:44A-8) and shall generally identify and be signed by the candidate, or candidates, and the chairman and the treasurer of the candidate committee or joint candidates committee, as the case may be. No person serving as the chairman of a political party committee or a legislative leadership committee shall be eligible to be appointed or to serve as the treasurer of a candidate committee or joint candidates committee, other than a candidate committee or joint candidates committee established to further the nomination for election or the election of that person as a candidate for public office. The certificate shall be filed prior to or simultaneously with the filing of a notification of the designation of a campaign depository as provided under subsection c. of this section. Upon the filing of such a certificate of organization and until the termination of the committee, the candidate committee or joint candidates committee shall file the reports which the campaign treasurer or treasurers of the candidate or candidates would otherwise be required to file under subsection a. of section 16 of P.L.1973, c.83 (C.19:44A-16).

(2)Each campaign treasurer of a candidate committee or a joint candidates committee for a candidate, or candidates, for the Senate, the General Assembly or the office of Governor or Lieutenant Governor shall be a trained treasurer, pursuant to subsection g. of section 6 of P.L.1973, c.83 (C.19:44A-6), or shall acquire such training within 90 days of designation as a campaign treasurer. Any other campaign treasurer of a candidate committee or a joint candidates committee may be a trained treasurer.

c.Each candidate, or the candidates comprising a joint candidates committee, shall designate a campaign depository. Any bank authorized by law to transact business in the State may be designated as the campaign depository. Notification of the designation of the campaign depository shall be made by the candidate's, candidates' or committee's filing the name and address of such depository with the Election Law Enforcement Commission no later than the tenth day after receipt by the candidate or the committee of any contribution on behalf of the candidate or candidates or after the making or incurring by the candidate or candidates of any expenditure on behalf of that candidacy, whichever comes first.

d.Each candidate and campaign treasurer shall certify the correctness of each report filed by the candidate committee or joint candidates committee with the commission and that each report conforms with the limitations on contributions and expenditures provided for in sections 18, 19 and 20 of P.L.1993, c.65 (C.19:44A-11.3, C.19:44A-11.4 and C.19:44A-11.5).

e.A campaign treasurer of a candidate or candidates may appoint deputy campaign treasurers as required and may designate additional campaign depositories in each county in which the campaign is conducted. The candidate or candidates shall file the names and addresses of deputy campaign treasurers and additional campaign depositories with the Election Law Enforcement Commission.

f.A candidate or candidates may remove a campaign treasurer or deputy campaign treasurer. In the case of the death, resignation or removal of a campaign treasurer, the candidate or candidates shall appoint a successor as soon as practicable and shall file the name and address of that person with the Election Law Enforcement Commission within three days. A candidate may serve as his or her own campaign treasurer. One of the candidates in a joint candidates committee may serve as the campaign treasurer of the entire committee.

g.An individual who is a candidate for two or more public offices in an election or in separate elections shall establish separate candidate committees or separate joint candidates committees or both for each office contested.

h. (1) On and after the 366th day following the effective date of P.L.1993, c.65, no candidate shall establish, authorize the establishment of, maintain, or participate directly or indirectly in the management or control of, any political committee or any continuing political committee. Within one year after the enactment of this act, every candidate who maintains, or who participates either directly or indirectly in the management or control of, one or more political committees or one or more continuing political committees, or both, shall wind up or cause to be wound up the affairs of those committees in accordance with the provisions of section 8 of P.L.1973, c.83 (C.19:44A-8) and transfer all of the funds therein into a candidate committee or a joint candidates committee. All funds thus transferred shall be subject to the provisions of section 17 of P.L.1993, c.65 (C.19:44A-11.2).

(2)The person or persons having control over a legislative leadership committee shall not be required to wind up the affairs of that committee but shall be required to conform to the requirements of paragraph (1) of this subsection with regard to any other political committees or continuing political committees under the control of the person or persons and used by that person for the purpose of receiving contributions and making expenditures.

L.1973, c.83, s.9; amended 1983, c.579, s.12; 1993, c.65, s.4; 1995, c.194, s.2; 2004, c.22, s.2; 2009, c.66, s.11.



Section 19:44A-10 - Treasurers, Depositories; Requirements.

19:44A-10 Treasurers, depositories; requirements.

10. Each political party committee shall, on or before July 1 in each year, designate a single organizational treasurer and an organizational depository and shall, not later than the tenth day after the designation of the organizational depository file the name and address of that depository, and of the organizational treasurer, with the Election Law Enforcement Commission.

Every political committee may designate a chairman of the committee, but no person serving as the chairman of a political party committee or a legislative leadership committee shall be eligible to be appointed or to serve as the chairman of a political committee. Every political committee shall, not later than the date on which it first receives any contribution or makes or incurs any expenditure in the furtherance or aid of the election or defeat of any candidate or the passage or defeat of any public question, appoint a single campaign treasurer and designate a campaign depository, but no person serving as the chairman of a political party committee or a legislative leadership committee shall be eligible to be appointed or to serve as the campaign treasurer of a political committee. Not later than the tenth day after the initial designation of the campaign depository, the committee shall file the name and address of the depository, and of the campaign treasurer, with the Election Law Enforcement Commission.

Every continuing political committee shall, not later than the date on which it first receives any contribution or makes or incurs any expenditure in the furtherance or aid of the election or defeat of any candidate or the passage or defeat of any public question, appoint a single organizational treasurer and designate an organizational depository, provided that no person who is the chairman of a political party committee or a legislative leadership committee shall be eligible to be appointed or to serve as the organizational treasurer of a continuing political committee. Not later than the tenth day after the initial designation of the organizational depository, the committee shall file the name and address of the depository, and of the organizational treasurer, with the Election Law Enforcement Commission.

Every legislative leadership committee shall, not later than the date on which it first receives any contribution or makes or incurs any expenditure in the furtherance or aid of the election or defeat of any candidate or the passage or defeat of any public question, appoint a single organizational treasurer and designate an organizational depository. Not later than the tenth day after the initial designation of the organizational depository, the committee shall file the name and address of the depository, and of the organizational treasurer, with the Election Law Enforcement Commission.

Each organizational treasurer of a State political party committee or a legislative leadership committee shall be a trained treasurer, pursuant to subsection g. of section 6 of P.L.1973, c.83 (C.19:44A-6), or shall acquire such training within 90 days of appointment as an organizational treasurer . An organizational treasurer of any other political party committee or a continuing political committee and a campaign treasurer of a political committee may be a trained treasurer.

An organizational treasurer of a political party committee, a continuing political committee, or a legislative leadership committee and a campaign treasurer of a political committee may appoint deputy organizational or campaign treasurers as may be required and may designate additional organizational or campaign depositories. Such committees shall file the names and addresses of such deputy treasurers and additional depositories with the Election Law Enforcement Commission not later than the fifth day after their appointment or designation, respectively.

Any political party committee, any political committee, any continuing political committee and any legislative leadership committee may remove its organizational or campaign treasurer or deputy treasurer. In the case of the death, resignation or removal of its organizational or campaign treasurer, the committee shall appoint a successor as soon as practicable and shall file his name and address with the Election Law Enforcement Commission within three days.



L.1973,c.83,s.10; amended 1983, c.579, s.13; 1993, c.65, s.5; 2004, c.22, s.3.



Section 19:44A-10.1 - Establishment Of Legislative Leadership Committee

19:44A-10.1. Establishment of legislative leadership committee
16. a. The President of the Senate, the Minority Leader of the Senate, the Speaker of the General Assembly and the Minority Leader of the General Assembly may each establish, authorize the establishment of, or designate one legislative leadership committee for the purpose of receiving contributions and making expenditures to aid or promote the candidacy of any individual, or the candidacy of individuals, for elective office in any election or the passage or defeat of a public question or public questions in any election. The President of the Senate, the Minority Leader of the Senate, the Speaker of the General Assembly and the Minority Leader of the General Assembly, or the person authorized to establish a legislative leadership committee therefor, shall appoint such members and adopt such bylaws for the maintenance of the committee as is deemed appropriate. In the event that the State committee of a political party is designated hereunder to serve as a legislative leadership committee, any receipts and expenditures of that State committee which relate to its activity as a legislative leadership committee shall be accounted for separately from receipts and expenditures relating to the State committee's other activities, and all activity by that State committee in its capacity as a legislative leadership committee shall, for all purposes of this act, be considered as having been conducted as the activities of a separate legislative leadership committee.

b. Within 30 days after such a committee is established, the Election Law Enforcement Commission shall be informed, in writing, of the names and addresses of the chairperson, vice-chairperson, and all other members of the committee. The commission shall be similarly informed of any change in the membership of the committee within three days of the occurrence of the change.

L.1993,c.65,s.16.



Section 19:44A-11 - Procedures For Contributions, Expenditures; Requirements.

19:44A-11 Procedures for contributions, expenditures; requirements.

11.No contribution of money or other thing of value, nor obligation therefor, including but not limited to contributions, loans or obligations of a candidate himself or of his family, shall be made or received, and no expenditure of money or other thing of value, nor obligation therefor, including expenditures, loans or obligations of a candidate himself or of his family, shall be made or incurred, directly or indirectly, to support or defeat a candidate in any election, or to aid the passage or defeat of any public question, except through:

a.The duly appointed campaign treasurer or deputy campaign treasurers of the candidate committee or joint candidates committee;

b.The duly appointed organizational treasurer or deputy organizational treasurers of a political party committee or a continuing political committee;

c.The duly appointed campaign treasurer or deputy campaign treasurers of a political committee; or

d.The duly appointed organizational treasurer or deputy organizational treasurer of a legislative leadership committee.

It shall be lawful, however, for any person, not acting in concert with any other person or group, to expend personally from his own funds a sum which is not to be repaid to him for any purpose not prohibited by law, or to contribute his own personal services and personal traveling expenses, to support or defeat a candidate or to aid the passage or defeat of a public question; provided, however, that any person making such expenditure shall be required to report his or her name and mailing address and the amount of all such expenditures and expenses, except personal traveling expenses, if the total of the money so expended, exclusive of such traveling expenses, exceeds $500, and also, where the person is an individual, to report the individual's occupation and the name and mailing address of the individual's employer, to the Election Law Enforcement Commission at the same time and in the same manner as a political committee subject to the provisions of section 8 of this act. Such expenditure made during the period between the 13th day prior to the election and the date of the election shall be filed in writing or by telegram within 48 hours of the making, incurring or authorization of the expenditure and shall set forth the name and mailing address of the person, firm or organization to whom or which the expenditure was paid and the amount and purpose of the expenditure.

No contribution of money shall be made in currency, except contributions in response to a public solicitation, provided that cumulative currency contributions of up to $200 may be made to a candidate committee or joint candidates committee, a political committee, a continuing political committee, a legislative leadership committee or a political party committee if the contributor submits with the currency contribution a written statement of a form as prescribed by the commission, indicating the contributor's name, mailing address and occupation and the amount of the contribution, including the contributor's signature and the name and mailing address of the contributor's employer. Adjustments to the $200 limit established in this paragraph which have been made by the Election Law Enforcement Commission, pursuant to section 22 of P.L.1993, c.65 (C.19:44A-7.2), prior to the effective date of P.L.2004, c.28 are rescinded. The $200 limit established in this paragraph shall remain as stated in this paragraph without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

Any anonymous contribution received by a campaign treasurer or deputy campaign treasurer shall not be used or expended, but shall be returned to the donor, if his identity is known, and if no donor is found, the contribution shall escheat to the State.

No person, partnership or association, either directly or through an agent, shall make any loan or advance, the proceeds of which that person, partnership or association knows or has reason to know or believe are intended to be used by the recipient thereof to make a contribution or expenditure, except by check or money order identifying the name, mailing address and occupation or business of the maker of the loan, and, if the maker is an individual, the name and mailing address of that individual's employer; provided, however, that such loans or advances to a single individual, up to a cumulative amount of $50 in any calendar year, may be made in currency.

L.1973,c.83,s.11; amended 1983, c.579, s.14; 1993, c.65, s.6; 1995, c.391, s.3; 2004, c.28, s.4; 2004, c.33, s.2.



Section 19:44A-11.2 - Permitted Use Of Contributions.

19:44A-11.2 Permitted use of contributions.

17. a. All contributions received by a candidate, candidate committee, a joint candidates committee or a legislative leadership committee shall be used only for the following purposes:

(1)the payment of campaign expenses;

(2)contributions to any charitable organization described in section 170(c) of the Internal Revenue Code of 1954, as amended or modified, or nonprofit organization which is exempt from taxation under section 501(c) of the Internal Revenue Code of 1954, except any charitable organization of which the candidate or a member of the candidate's immediate family is a paid officer, director or employee or receives compensation for goods or services provided to the organization;

(3)transmittal to another candidate, candidate committee, or joint candidates committee, or to a political committee, continuing political committee, legislative leadership committee or political party committee, for the lawful use by such other candidate or committee;

(4)the payment of the overhead and administrative expenses related to the operation of the candidate committee or joint candidates committee of a candidate or a legislative leadership committee;

(5)the pro rata repayment of contributors; or

(6)the payment of ordinary and necessary expenses of holding public office.

As used in this subsection, "campaign expenses" means any expense incurred or expenditure made by a candidate, candidate committee, joint candidates committee or legislative leadership committee for the purpose of paying for or leasing items or services used in connection with an election campaign, other than those items or services which may reasonably be considered to be for the personal use of the candidate, any person associated with the candidate or any of the members of a legislative leadership committee; and "member of the candidate's immediate family" means the candidate's spouse, child, parent, or sibling, and the child, parent, or sibling of the candidate's spouse.

b.No contribution received by a candidate or by the candidate committee or joint candidates committee of a candidate may be used for the payment of the expenses arising from the furnishing, staffing or operation of an office used in connection with that person's official duties as an elected public official.

c.Any funds remaining in the campaign depository of a candidate's candidate committee or joint candidates committee upon the death of the candidate shall be used only for one or more of the purposes established in subsection a. of this section by the committee's organizational treasurer or deputy treasurer or whoever has control of the depository upon the death of the candidate.

L.1993, c.65, s.17; amended 2007, c.202.



Section 19:44A-11.3 - Contributions To Candidates, Limitations.

19:44A-11.3 Contributions to candidates, limitations.

18. a. No individual, other than an individual who is a candidate, no corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, no labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, or any group shall: (1) pay or make any contribution of money or other thing of value to a candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee which in the aggregate exceeds $2,600 per election, or (2) pay or make any contribution of money or other thing of value to candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee, which in the aggregate exceeds $2,600 per election per candidate, or (3) pay or make any contribution of money or other thing of value to a candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee, which in the aggregate exceeds $2,600 per election. No candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee shall knowingly accept from an individual, other than an individual who is a candidate, a corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, a labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, or any group any contribution of money or other thing of value which in the aggregate exceeds $2,600 per election, and no candidates who have established only a joint candidates committee, or their campaign treasurer, deputy campaign treasurer, or joint candidates committee, shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $2,600 per election per candidate, and no candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $2,600 per election.

b. (1) No political committee or continuing political committee shall: (a) pay or make any contribution of money or other thing of value to a candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election for the offices of Governor and Lieutenant Governor, which in the aggregate exceeds $8,200 per election, or (b) pay or make any contribution of money or other thing of value to candidates who have established only a joint candidates committee, their campaign treasurer or deputy campaign treasurer, or the joint candidates committee, which in the aggregate exceeds $8,200 per election per candidate, or (c) pay or make any contribution of money or other thing of value to a candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee, which in the aggregate exceeds $8,200 per election. No candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election for the offices of Governor and Lieutenant Governor, shall knowingly accept from any political committee or continuing political committee any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election, and no candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee, shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election per candidate, and no candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election.

(2)The limitation upon the knowing acceptance by a candidate, campaign treasurer, deputy campaign treasurer, candidate committee or joint candidates committee of any contribution of money or other thing of value from a political committee or continuing political committee under the provisions of paragraph (1) of this subsection shall also be applicable to the knowing acceptance of any such contribution from the county committee of a political party by a candidate or the campaign treasurer, deputy campaign treasurer, candidate committee or joint candidates committee of a candidate for any elective public office in another county or, in the case of a candidate for nomination for election or for election to the office of member of the Legislature, in a legislative district in which, according to the federal decennial census upon the basis of which legislative districts shall have been established, less than 20% of the population resides within the county of that county committee. In addition, all contributor reporting requirements and other restrictions and regulations applicable to a contribution of money or other thing of value by a political committee or continuing political committee under the provisions of P.L.1973, c.83 (C.19:44A-1 et al.) shall likewise be applicable to the making or payment of such a contribution by such a county committee.

The limitation upon the knowing acceptance by a candidate, campaign treasurer, deputy campaign treasurer, candidate committee or joint candidates committee of any contribution of money or other thing of value from a political committee or continuing political committee under the provisions of paragraph (1) of this subsection, except that the amount of any contribution of money or other thing of value shall be in an amount which in the aggregate does not exceed $25,000, shall also be applicable to the knowing acceptance of any such contribution from the county committee of a political party by a candidate, or the campaign treasurer, deputy campaign treasurer, candidate committee or joint candidates committee of a candidate, for nomination for election or for election to the office of member of the Legislature in a legislative district in which, according to the federal decennial census upon the basis of which legislative districts shall have been established, at least 20% but less than 40% of the population resides within the county of that county committee. In addition, all contributor reporting requirements and other restrictions and regulations applicable to a contribution of money or other thing of value by a political committee or continuing political committee under the provisions of P.L.1973, c.83 (C.19:44A-1 et al.) shall likewise be applicable to the making or payment of such a contribution by such a county committee.

With respect to the limitations in this paragraph, the Legislature finds and declares that:

(a)Persons making contributions to the county committee of a political party have a right to expect that their money will be used, for the most part, to support candidates for elective office who will most directly represent the interest of that county;
(b)The practice of allowing a county committee to use funds raised with this expectation to make unlimited contributions to candidates for the Legislature who may have a limited, or even nonexistent, connection with that county serves to undermine public confidence in the integrity of the electoral process;

(c)Furthermore, the risk of actual or perceived corruption is raised by the potential for contributors to circumvent limits on contributions to candidates by funneling money to candidates through county committees;

(d)The State has a compelling interest in preventing the actuality or appearance of corruption and in protecting public confidence in democratic institutions by limiting amounts which a county committee may contribute to legislative candidates whose districts are not located in close proximity to that county; and

(e)It is, therefore, reasonable for the State to promote this compelling interest by limiting the amount a county committee may give to a legislative candidate based upon the degree to which the population of the legislative district overlaps with the population of that county.

c. (1) No candidate who has established only a candidate committee, his campaign treasurer, deputy treasurer or candidate committee shall (a) pay or make any contribution of money or other thing of value to another candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election for the offices of Governor and Lieutenant Governor, which in the aggregate exceeds $8,200 per election, or (b) pay or make any contribution of money or other thing of value to candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee, which in the aggregate exceeds $8,200 per election per candidate in the recipient committee, or (c) pay or make any contribution of money or other thing of value to a candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee, which in the aggregate exceeds $8,200 per election. No candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election to the offices of the Governor and Lieutenant Governor, shall knowingly accept from another candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee, any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election, and no candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee, shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election per candidate in the recipient committee, and no candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee, shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election.

(2)No candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee shall (a) pay or make any contribution of money or other thing of value to another candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election for the offices of Governor and Lieutenant Governor, which in the aggregate exceeds, on the basis of each candidate in the contributing joint candidates committee, $8,200 per election, or (b) pay or make any contribution of money or other thing of value to candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer or joint candidates committee, which in the aggregate exceeds, on the basis of each candidate in the contributing joint candidates committee, $8,200 per election per candidate in the recipient joint candidates committee, or (c) pay or make any contribution of money or other thing of value to a candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers or candidate committee or joint candidates committee, which in the aggregate exceeds, on the basis of each candidate in the contributing joint candidates committee, $8,200 per election. No candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer, or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election for the offices of Governor and Lieutenant Governor, shall knowingly accept from other candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer or joint candidates committee, any contribution of money or other thing of value which in the aggregate exceeds, on the basis of each candidate in the contributing committee, $8,200 per election, and no candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee, shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds, on the basis of each candidate in the contributing joint candidates committee, $8,200 per election per candidate in the recipient joint candidates committee, and no candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee, shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds, on the basis of each candidate in the contributing joint candidates committee, $8,200 per election.

(3)No candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee shall (a) pay or make any contribution of money or other thing of value to another candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election for the offices of Governor and Lieutenant Governor, which in the aggregate exceeds $8,200 per election, or (b) pay or make any contribution of money or other thing of value to candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer or joint candidates committee, which in the aggregate exceeds $8,200 per election per candidate in the recipient joint candidates committee, or (c) pay or make any contribution of money or other thing of value to a candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee, which in the aggregate exceeds $8,200 per election. No candidate who has established only a candidate committee, his campaign treasurer, deputy campaign treasurer, or candidate committee, other than a candidate for nomination for election for the office of Governor or candidates for election for the offices of Governor and Lieutenant Governor, shall knowingly accept from a candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee, any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election, and no candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee, shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election per candidate in the recipient joint candidates committee, and no candidate who has established both a candidate committee and a joint candidates committee, the campaign treasurers, deputy campaign treasurers, or candidate committee or joint candidates committee shall knowingly accept from any such source any contribution of money or other thing of value which in the aggregate exceeds $8,200 per election.

(4)Expenditures by a candidate for nomination for election or for election to the office of member of the Legislature or to an office of a political subdivision of the State, or by the campaign treasurer, deputy treasurer, candidate committee or joint candidates committee of such a candidate, which are made in furtherance of the nomination or election, respectively, of another candidate for the same office in the same legislative district or the same political subdivision shall not be construed to be subject to any limitation under this subsection; for the purposes of this sentence, the offices of member of the State Senate and member of the General Assembly shall be deemed to be the same office.

d.Nothing contained in this section shall be construed to impose any limitation on contributions by a candidate, or by a corporation, 100% of the stock in which is owned by a candidate or the candidate's spouse, child, parent or sibling residing in the same household, to that candidate's campaign.

e.For the purpose of determining the amount of a contribution to be attributed as given to or by each candidate in a joint candidates committee, the amount of the contribution to or by such a committee shall be divided equally among all the candidates in the committee.

L.1993, c.65, s.18; amended 2004, c.174, s.3; 2009, c.66, s.12.



Section 19:44A-11.3A - Limitations On Receipt Of Contributions, Certain, Between County Committees; Violations, Penalties.

19:44A-11.3a Limitations on receipt of contributions, certain, between county committees; violations, penalties.

13.In addition to any other applicable limit prescribed by law, between January 1 and June 30 of each year, a county committee of a political party shall not make a contribution to any other county committee of a political party, nor shall any such county committee accept a contribution from any other county committee during that time period. In addition to any other penalty provided by law, a county committee that willfully and intentionally violates this section, or willfully and intentionally makes a contribution to any candidate or committee with the intent, condition, understanding or belief that the candidate or committee has made or shall make a contribution to another county committee, shall be liable to a penalty equal to four times the amount of the contribution.

L.2004,c.19,s.13.



Section 19:44A-11.4 - Contributions To Political Party Leadership Committees; Limitations.

19:44A-11.4 Contributions to political party leadership committees; limitations.

19. a. (1) Except as otherwise provided in paragraph (2) of this subsection, no individual, no corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, no labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, no political committee, continuing political committee, candidate committee or joint candidates committee or any other group, shall pay or make any contribution of money or other thing of value to the campaign treasurer, deputy treasurer or other representative of the State committee of a political party or the campaign treasurer, deputy campaign treasurer or other representative of any legislative leadership committee, which in the aggregate exceeds $25,000 per year, or in the case of a joint candidates committee when that is the only committee established by the candidates, $25,000 per year per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $25,000 per year from that candidate. No campaign treasurer, deputy campaign treasurer or other representative of the State committee of a political party or campaign treasurer, deputy campaign treasurer or other representative of any legislative leadership committee shall knowingly accept from an individual, a corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, a labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, a political committee, a continuing political committee, a candidate committee or a joint candidates committee or any other group, any contribution of money or other thing of value which in the aggregate exceeds $25,000 per year, or in the case of a joint candidates committee when that is the only committee established by the candidates, $25,000 per year per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $25,000 per year from that candidate.

(2)No national committee of a political party shall pay or make any contribution of money or other thing of value to the campaign treasurer, deputy treasurer or other representative of the State committee of a political party which in the aggregate exceeds $72,000 per year, and no campaign treasurer, deputy campaign treasurer or other representative of the State committee of a political party shall knowingly accept from the national committee of a political party any contribution of money or other thing of value which in the aggregate exceeds $72,000 per year.

b.No individual, no corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, no labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, no political committee, continuing political committee, candidate committee or joint candidates committee or any other group, shall pay or make any contribution of money or other thing of value to any county committee of a political party, which in the aggregate exceeds $37,000 per year, or in the case of a joint candidates committee when that is the only committee established by the candidates, $37,000 per year per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $37,000 per year from that candidate. No campaign treasurer, deputy campaign treasurer or other representative of a county committee of a political party shall knowingly accept from an individual, a corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, a labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, a political committee, a continuing political committee, a candidate committee or a joint candidates committee or any other group, any contribution of money or other thing of value which in the aggregate exceeds $37,000 per year, or in the case of a joint candidates committee when that is the only committee established by the candidates, $37,000 per year per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $37,000 per year from that candidate.

c.No individual, no corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, no labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, no political committee, continuing political committee, candidate committee or joint candidates committee or any other group shall pay or make any contribution of money or other thing of value to any municipal committee of a political party, which in the aggregate exceeds $7,200 per year, or in the case of a joint candidates committee when that is the only committee established by the candidates, $7,200 per year per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $7,200 per year from that candidate. No campaign treasurer, deputy campaign treasurer or other representative of a municipal committee of a political party shall knowingly accept from an individual, a corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, a labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, a political committee, a continuing political committee, a candidate committee or a joint candidates committee or any other group, any contribution of money or other thing of value which in the aggregate exceeds $7,200 per year, or in the case of a joint candidates committee when that is the only committee established by the candidates, $7,200 per year per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $7,200 per year from that candidate.

No county committee of a political party in any county shall pay or make any contribution of money or other thing of value to a municipal committee of a political party in a municipality not located in that county which in the aggregate exceeds the amount of aggregate contributions which, under this subsection, a continuing political committee is permitted to pay or make to a municipal committee of a political party. No campaign treasurer, deputy campaign treasurer or other representative of a municipal committee of a political party in any municipality shall knowingly accept from any county committee of a political party in any county other than the county in which the municipality is located any contribution of money or other thing of value which in the aggregate exceeds the amount of contributions permitted to be so paid or made under that subsection.

d.For the purpose of determining the amount of a contribution to be attributed as given by each candidate in a joint candidates committee, the amount of the contribution by such a committee shall be divided equally among all the candidates in the committee.

L.1993,c.65,s.19; amended 2001, c.384, s.2; 2004, c.174, s.4.



Section 19:44A-11.5 - Contributions To Political And Continuing Political Committees; Limitations.

19:44A-11.5 Contributions to political and continuing political committees; limitations.
20. a. No candidate who has established only a candidate committee, his campaign treasurer, deputy treasurer or candidate committee shall pay or make any contribution of money or other thing of value to a political committee, other than a political committee which is organized to, or does, aid or promote the passage or defeat of a public question in any election, or a continuing political committee, which in the aggregate exceeds, in the case of such a political committee, $7,200 per election, or in the case of a continuing political committee, $7,200 per year, and no candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer or joint candidates committee shall pay or make any contribution of money or other thing of value to such a political committee or continuing political committee which in the aggregate exceeds, in the case of such a political committee, $7,200 per election per candidate in the joint candidates committee, or in the case of a continuing political committee, $7,200 per year per candidate in the joint candidates committee, and no candidate who has established both a candidate committee and a joint candidates committee shall pay or make any contribution of money or other thing of value which in the aggregate exceeds, in the case of such a political committee, $7,200 per election from that candidate, or in the case of a continuing political committee, $7,200 per year from that candidate. No political committee, other than a political committee which is organized to, or does, aid or promote the passage or defeat of a public question in any election, or a continuing political committee, shall knowingly accept from a candidate who has established only a candidate committee, his campaign treasurer, deputy treasurer or candidate committee, any contribution of money or other thing of value which in the aggregate exceeds, in the case of such a political committee, $7,200 per election, or in the case of a continuing political committee, $7,200 per year, and no such political committee or continuing political committee shall knowingly accept from candidates who have established only a joint candidates committee, their campaign treasurer, deputy campaign treasurer, or joint candidates committee, any contribution of money or other thing of value which in the aggregate exceeds, in the case of such a political committee, $7,200 per election per candidate in the joint candidates committee, or in the case of a continuing political committee, $7,200 per year per candidate in the joint candidates committee, and no such political committee or continuing political committee shall knowingly accept from a candidate who has established both a candidate committee and a joint candidates committee any contribution of money or other thing of value which in the aggregate exceeds, in the case of such a political committee, $7,200 per election from that candidate, or in the case of a continuing political committee, $7,200 per year from that candidate. For the purpose of determining the amount of a contribution to be attributed as given by each candidate in a joint candidates committee, the amount of the contribution by such a committee shall be divided equally among all the candidates in the committee.

b.No political committee, other than a political committee which is organized to, or does, aid or promote the passage or defeat of a public question in any election, and no continuing political committee shall pay or make any contribution of money or other thing of value to another political committee, other than a political committee which is organized to, or does, aid or promote the passage or defeat of a public question in any election, or another continuing political committee which in the aggregate exceeds, in the case of a recipient continuing political committee, $7,200 per year, or in the case of a recipient political committee, $7,200 per election. No political committee, other than a political committee which is organized to, or does, aid or promote the passage or defeat of a public question in any election, and no continuing political committee shall knowingly accept from another political committee, other than a political committee which is organized to, or does, aid or promote the passage or defeat of a public question in any election, or another continuing political committee any contribution of money or other thing of value which in the aggregate exceeds, in the case of a recipient continuing political committee, $7,200 per year, or in the case of a recipient political committee, $7,200 per election.

c.No individual, no corporation of any kind organized and incorporated under the laws of this State or any other state or any country other than the United States, no labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employees concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment, nor any other group, shall pay or make any contribution of money or other thing of value to a political committee, other than a political committee which is organized to, or does, aid or promote the passage or defeat of a public question in any election, or a continuing political committee, which in the aggregate exceeds, in the case of such a political committee, $7,200 per election, or in the case of a continuing political committee, $7,200 per year, and no such political committee or continuing political committee shall knowingly accept any contribution in excess of those amounts from an individual or from such corporation, labor organization, or other group.

L.1993,c.65,s.20; amended 2001, c.384, s.3.



Section 19:44A-11.6 - Loans For Contributions; Limitations

19:44A-11.6. Loans for contributions; limitations
23. Any person, partnership, association, political committee or continuing political committee may make a loan or loans to any person, partnership, association, political committee or continuing political committee with knowledge or reason to know that the prospective recipient of the loan intends to use the proceeds thereof to make a contribution in aid of any candidate or the candidate committee or joint candidates committee of any candidate, provided that, at any time, the aggregate total of the unrepaid portion of all such loans by that lender shall not exceed an amount equal to twice the maximum amount of contributions in the aggregate which, under subsection a. of section 18 of P.L.1993, c.65 (C.19:44A-11.3), the lender is permitted to make to such a candidate. The provisions of this subsection shall not apply to any bank, savings bank, savings and loan association or credit union, whether chartered by the United States, this State, or any other state or territory of the United States, or by a foreign country.

L.1993,c.65,s.23.



Section 19:44A-11.7 - Certain Payments, Check Required

19:44A-11.7. Certain payments, check required
1. Any payment to any individual which is related to efforts by or on behalf of a candidate, candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, or legislative leadership committee in aid of or to promote the candidacy of an individual for nomination for election or for election to elective public office or the passage or defeat of a public question, or to efforts directly to promote or encourage the participation of voters in an election, including but not limited to payments made to campaign workers and payments to other individuals which are intended for further transfer to election-day workers or other ultimate payees, shall be made by check payable to such named individual, and no such payment shall be made in currency.

Any payment to a candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, or legislative leadership committee, or to any other person, association or group, by a candidate or any such committee or by any other person, association or group, which payment is related to efforts in aid of or to promote the candidacy of an individual for nomination for election or for election to elective public office or the passage or defeat of a public question, or to efforts directly to promote or encourage the participation of voters in an election, shall be made by check payable to the named committee, person, association, or group, and no such payment shall be made in currency.

As used in this section, "candidate", "candidate committee", "joint candidates committee," "political committee," "continuing political committee," "political party committee," and "legislative leadership committee" shall have the meanings prescribed for those respective terms by section 3 of P.L.1973, c.83 (C.19:44A-3).

L.1993,c.370.



Section 19:44A-11.8 - Additional Reporting Requirements On Currency Contributions.

19:44A-11.8 Additional reporting requirements on currency contributions.

1. Any candidate, candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, legislative leadership committee, or other person or group required to report a contribution to the commission pursuant to P.L.1973, c.83 (C.19:44A-1 et seq.) shall, in addition to the reporting requirements set forth in that act, unless specifically required in another provision of that act, file a report with the commission on any contribution accepted in currency, regardless of the amount of that contribution. The report shall be in the manner required by the commission. Such report shall include the name and mailing address of each contributor, the occupation of the contributor and the amount of the currency contribution, and the name and mailing address of the contributor's employer. If the currency is contributed in response to a public solicitation, such report shall also include the name and mailing address of each individual that contributed currency to the solicitation, the occupation of the individual and the amount of the contribution, and the name and mailing address of the individual's employer.

L.2004,c.28,s.1.



Section 19:44A-11.9 - Political Contributions By Public Agencies Prohibited; Definition.

19:44A-11.9 Political contributions by public agencies prohibited; definition.

1.A public agency shall not pay or make any contribution of money or other thing of value, whether out of public funds or any other funds which the public agency may control, to any candidate, candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, or legislative leadership committee, and no such candidate or committee shall accept such contribution.

Any person who willfully and intentionally makes or accepts a contribution in violation of this section shall be liable to the penalties set forth in subsections e. and f. of section 22 of P.L.1973, c.83 (C.19:44A-22).

As used in this section, "public agency" means any of the principal departments in the Executive Branch of State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such department; the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch; and any independent State authority, commission, instrumentality or agency, including any public institution of higher education. The terms also mean any political subdivision of the State or combination of political subdivisions, and any division, board, bureau, office, commission or other instrumentality within or created by a political subdivision of the State or combination of political subdivisions, and any independent authority, commission, instrumentality or agency created by a political subdivision or combination of political subdivisions.

L.2007, c.197, s.1.



Section 19:44A-12 - Records Of Contributions

19:44A-12. Records of contributions
12. An organizational or campaign treasurer or deputy organizational or campaign treasurer of a candidate committee or joint candidates committee, a political committee, a continuing political committee, a political party committee or a legislative leadership committee shall make a written record of all funds which he receives as contributions to the candidate committee, joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee, including in that record the name and mailing address of the contributor, the amount and date of the contribution, and where the contributor is an individual, the occupation of the individual and the name and mailing address of the individual's employer. The organizational or campaign treasurer shall retain that record for a period of not less than four years. All funds so received shall be deposited by the campaign or organizational treasurer or deputy campaign or organizational treasurer in a campaign depository of the candidate committee or joint candidates committee, the continuing political committee, political committee, political party committee or legislative leadership committee no later than the tenth calendar day following receipt of such funds; except that any such treasurer or deputy treasurer may, when authorized by the candidate, candidates or committee of which he is the campaign or organizational treasurer or deputy campaign or organizational treasurer, transfer any such funds to the duly designated campaign or organizational treasurer or deputy campaign or organizational treasurer of another candidate or committee, for inclusion in the campaign depository thereof, without first so depositing them; provided, however, that the amount so transferred shall not be in excess of the amount that may be contributed by one candidate to another candidate in an election pursuant to section 18 of P.L.1993, c.65 (C.19:44A-11.3), but this proviso shall not be construed to prohibit a county or municipal committee of a political party from making a contribution or contributions, or from transferring funds as hereinabove authorized, to any candidate, candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, or legislative leadership committee. A record of all nondeposited funds so transferred shall be attached to the statement required under this section, identifying them as to source and amount in the same manner as deposited funds.

L.1973,c.83,s.12; amended 1983,c.579,s.15; 1993,c.65,s.8l; 1995,c.178,s.1.



Section 19:44A-16 - Candidates' Reports Of Contributions And Expenditures.

19:44A-16 Candidates' reports of contributions and expenditures.

16. a. The campaign treasurer of each candidate committee and joint candidates committee shall make a full cumulative report, upon a form prescribed by the Election Law Enforcement Commission, of all contributions in the form of moneys, loans, paid personal services or other things of value, made to him or to the deputy campaign treasurers of the candidate committee or joint candidates committee, and all expenditures paid out of the election fund of the candidate or candidates, during the period ending with the second day preceding the date of the cumulative report and beginning on the date of the first of those contributions, the date of the first of those expenditures, or the date of the appointment of the campaign treasurer, whichever occurred first. The report shall also contain the name and mailing address of each person or group from whom moneys, loans, paid personal services or other things of value were contributed after the second day preceding the date of the previous cumulative report and the amount contributed by each person or group, and where an individual has made such contributions, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. In the case of any loan reported pursuant to this section, the report shall further contain the name and mailing address of each person who cosigns such loan, the occupation of the person and the name and mailing address of the person's employer. If no moneys, loans, paid personal services or other things of value were contributed, the report shall so indicate, and if no expenditures were paid or incurred, the report shall likewise so indicate. The campaign treasurer and the candidate or several candidates shall certify the correctness of the report.

b.During the period between the appointment of the campaign treasurer and the election with respect to which contributions are accepted or expenditures made by him, the campaign treasurer shall file his cumulative campaign report (1) on the 29th day preceding the election, and (2) on the 11th day preceding the election; and after the election he shall file his report on the 20th day following such election. Concurrent with the report filed on the 20th day following an election, or at any time thereafter, the campaign treasurer of a candidate committee or joint candidates committee may certify to the Election Law Enforcement Commission that the election fund of such candidate committee or joint candidates committee has wound up its business and been dissolved, or that business regarding the late election has been wound up but the candidate committee or joint candidates committee will continue for the deposit and use of contributions in accordance with section 17 of P.L.1993, c.65 (C.19:44A-11.2). Certification shall be accompanied by a final accounting of such election fund, or of the transactions relating to such election, including the final disposition of any balance remaining in such fund at the time of dissolution or the arrangements which have been made for the discharge of any obligations remaining unpaid at the time of dissolution. Until the candidate committee or joint candidates committee is dissolved, each such treasurer shall continue to file reports in the form and manner herein prescribed.

The Election Law Enforcement Commission shall promulgate regulations providing for the termination of post-election campaign reporting requirements applicable to political committees, candidate committees and joint candidates committees. The requirements to file quarterly reports after the first post-election report may be waived by the commission, notwithstanding that the certification has not been filed, if the commission determines under any regulations so promulgated that the outstanding obligations of the political committee, candidate committee or joint candidates committee do not exceed 10% of the expenditures of the campaign fund with respect to the election or $1,000.00, whichever is less, or are likely to be discharged or forgiven.

A candidate committee or joint candidates committee shall file with the Election Law Enforcement Commission, not later than April 15, July 15, October 15 of each calendar year in which the candidate or candidates in control of the committee does or do not run for election or reelection and January 15 of each calendar year in which the candidate or candidates does or do run for election or reelection, a cumulative quarterly report of all moneys, loans, paid personal services or other things of value contributed to it or to the candidate or candidates during the period ending on the 15th day preceding that date and commencing on January 1 of that calendar year or, in the case of the cumulative quarterly report to be filed not later than January 15, of the previous calendar year, and all expenditures made, incurred, or authorized by it or the candidate or candidates during the period, whether or not such expenditures were made, incurred or authorized in furtherance of the election or defeat of any candidate, or in aid of the passage or defeat of any public question or to provide information on any candidate or public question. The commission may by regulation require any such candidate committee or joint candidates committee to file during any calendar year one or more additional cumulative reports of such contributions received and expenditures made as may be necessary to ensure that no more than five months shall elapse between the last day of a period covered by one such report and the last day of the period covered by the next such report.

The commission, on any form it shall prescribe for the reporting of expenditures by a candidate committee or joint candidates committee, shall provide for the grouping together of all expenditures under the category of "campaign expenses" under paragraph (1) of subsection a. of section 17 of P.L.1993, c.65, identified as such, and for the grouping together, separately, of all other expenditures under the categories prescribed by paragraphs (2) through (6) of that subsection. The cumulative quarterly report due on April 15 in a year immediately after the year in which the candidate or candidates does or do run for election or reelection shall contain a report of all of the contributions received and expenditures made by the candidate or candidates since the 18th day after that election.

The cumulative quarterly report shall contain the name and mailing address of each person or group from whom moneys, loans, paid personal services or other things of value have been contributed and the amount contributed by each person or group, and where an individual has made such contributions, the report shall indicate the occupation of the individual and the name and mailing address of the individual's employer. In the case of any loan reported pursuant to this section, the report shall contain the name and address of each person who cosigns such loan, and where an individual has cosigned such loans, the report shall indicate the occupation of the individual and the name and mailing address of his employer. The report shall also contain the name and address of each person, firm or organization to whom expenditures have been paid and the amount and purpose of each such expenditure. The treasurer of the candidate committee or joint candidates committee and the candidate or candidates shall certify to the correctness of each cumulative quarterly report.

c.No candidate for elective public office shall be required to file a duplicate copy of the campaign treasurer's report with the county clerk of the county in which the candidate resides.

d.There shall be no obligation to file the reports required by this section on behalf of a candidate if such candidate files with the Election Law Enforcement Commission a sworn statement to the effect that the total amount to be expended in behalf of his candidacy by the candidate committee, by any political party committee, by any political committee, or by any person shall not in the aggregate exceed $2,000.00 or $4,000 for any joint candidates committee containing two candidates or $6,000 for any joint candidates committee containing three or more candidates. The sworn statement may be submitted at the time when the name and address of the campaign treasurer and depository is filed with the Election Law Enforcement Commission, provided that in any case the sworn statement is filed no later than the 29th day before an election. If a candidate who has filed such a sworn statement receives contributions from any one source aggregating more than $300 he shall forthwith make report of the same, including the name and mailing address of the source and the aggregate total of contributions therefrom, and where the source is an individual, the occupation of the individual and the name and mailing address of the individual's employer, to the Election Law Enforcement Commission. The $300 limit established in this subsection shall remain as stated in this subsection without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

e.There shall be no obligation imposed upon a candidate seeking election to a public office of a school district to file either the reports required under subsection b. of this section or the sworn statement referred to in subsection d. of this section, if the total amount expended and to be expended in behalf of his candidacy by the candidate committee, any political committee, any continuing political committee, or a political party committee or by any person, does not in the aggregate exceed $2,000.00 per election or $4,000 for any joint candidates committee containing two candidates or $6,000 for any joint candidates committee containing three or more candidates; provided, that if such candidate receives contributions from any one source aggregating more than $300, he shall forthwith make a report of the same, including the name and mailing address of the source, the aggregate total of contributions therefrom, and where the source is an individual, the occupation of the individual and the name and mailing address of the individual's employer, to the commission.

The $300 limit established in this subsection shall remain as stated in this subsection without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

f.In any report filed pursuant to the provisions of this section, the names and addresses of contributors whose contributions during the period covered by the report did not exceed $300 may be excluded; provided, however, that (1) such exclusion is unlawful if any person responsible for the preparation or filing of the report knew that such exclusion was made with respect to any person whose total contributions relating to the same election and made to the reporting candidate or to an allied campaign organization or organizations aggregate, in combination with the total contributions in respect of which such exclusion is made, more than $300, and (2) any person who knowingly prepares, assists in preparing, files or acquiesces in the filing of any report from which the identity of any contributor has been excluded contrary to the provisions of this section is subject to the provisions of section 21 of this act, but (3) nothing in this proviso shall be construed as requiring any candidate committee or joint candidates committee reporting pursuant to this act to report the amounts, dates or other circumstantial data regarding contributions made to any other candidate committee, joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee.

The $300 limit established in this subsection shall remain as stated in this subsection without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

g.Any report filed pursuant to the provisions of this section shall include an itemized accounting of all receipts and expenditures relative to any testimonial affair held since the date of the most recent report filed, which accounting shall include the name and mailing address of each contributor in excess of $300 to such testimonial affair and the amount contributed by each; in the case of any individual contributor, the occupation of the individual and the name and mailing address of the individual's employer; the expenses incurred; and the disposition of the proceeds of such testimonial affair.

The $300 limit established in this subsection shall remain as stated in this subsection without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

h.(Deleted by amendment, P.L.1993, c.65.)

i.Each campaign treasurer of a candidate committee or joint candidates committee shall file written notice with the commission of a contribution in excess of $500 received during the period between the 13th day prior to the election and the date of the election and of an expenditure of money or other thing of value in excess of $800 made, incurred or authorized by the candidate committee or joint candidates committee to support or defeat a candidate in an election, or to aid the passage or defeat of any public question, during the period between the 13th day prior to the election and the date of the election, provided that a candidate shall not be required to file written notice pursuant to this subsection of an expenditure made to support his or her own candidacy, or to support or defeat a candidate for the same office in an election. For the purposes of this subsection, the offices of member of the Senate and member of the General Assembly shall be deemed to be the same office in a legislative district; the offices of member of the board of chosen freeholders and county executive shall be deemed to be the same office in a county; and the offices of mayor and member of the municipal governing body shall be deemed to be the same office in a municipality.

The notice of a contribution shall be filed in writing or by telegram within 48 hours of the receipt of the contribution and shall set forth the amount and date of the contribution, the name and mailing address of the contributor, and where the contributor is an individual, the occupation of the individual and the name and mailing address of the individual's employer. The notice of an expenditure shall be filed in writing or by telegram within 48 hours of the making, incurring or authorization of the expenditure and shall set forth the name and mailing address of the person, firm or organization to whom or which the expenditure was paid and the amount and purpose of the expenditure.

j.Each county shall provide on its Internet site a link to the Internet site for the Election Law Enforcement Commission for the purpose of providing public access to the reports that are required to be submitted to the commission pursuant to this section .

L.1973, c.83, s.16; amended 1975, c.11; 1981, c.337, s.2; 1983, c.579, s.16; 1993, c.65, s.9; 2004, c.28, s.5; 2004, c.33, s.3l; 2014, c.58.



Section 19:44A-18 - Post-election Contributions, Expenditures, Testimonial Affairs Or Public Solicitations; Reports

19:44A-18. Post-election contributions, expenditures, testimonial affairs or public solicitations; reports
If any former candidate or any political committee or any person or association of persons in behalf of such political committee or former candidate shall receive any contributions or make any expenditures with relation to any election after the date set in section 16 of this act for the final report subsequent to such election, or shall conduct any testimonial affair or public solicitation for the purpose of raising funds to cover any part of the expenses of a candidate or political committee or organization in such election, all such contributions, expenditures, testimonial affairs or public solicitations shall be reported to the Election Law Enforcement Commission by the person or persons receiving such contributions or making such expenditures or conducting such testimonial affairs or public solicitations. Such report shall be made by any person receiving any such contribution or contributions, or making any such expenditure or expenditures, which in the aggregate total more than $100.00, or conducting any testimonial affair or public solicitation of which the net proceeds exceed $100.00; and shall be made within 20 days from the date upon which the aggregate of such contributions, expenditures or proceeds exceed $100.00 for the period commencing with the 19th day following such election or with the date upon which any previous report was made pursuant to this section, whichever is sooner. Such report shall be made in the same form and shall contain the same detail prescribed for any other report made pursuant to section 8 or 16 of this act.

L.1973, c. 83, s. 18, eff. April 24, 1973. Amended by L.1983, c. 579, s. 17, eff. Jan. 17, 1984.



Section 19:44A-18.1 - Inaugural Fund-raising Event Limits.

19:44A-18.1 Inaugural fund-raising event limits.

17. a. No person, candidate or political committee, otherwise eligible to make political contributions, shall make any contribution or contributions for the purpose of any gubernatorial inaugural fund-raising event or events in the aggregate in excess of $500.

b.For the purposes of the limitation in subsection a. of this section the term "gubernatorial inaugural fund-raising event" means any event or events held between the date of the general election for the offices of Governor and Lieutenant Governor and a date 15 days after the date of the inauguration of the Governor and Lieutenant Governor, whether the event is sponsored by the inaugural committee, the State political party committee representing the party of the Governor-elect and Lieutenant Governor-elect, or any other person or persons, and at which the Governor-elect or the Lieutenant Governor-elect is a prominent participant or for which solicitations of contributions include the names of the Governor-elect or Lieutenant Governor-elect in prominent display; except that this definition shall not apply to an event sponsored by a religious, charitable, benevolent, scientific, artistic or educational nonprofit institution as long as any proceeds from the event will not be controlled by the Governor-elect or Lieutenant Governor-elect or any political committee or political party committee, and the proceeds will not be contributed to the Governor-elect or Lieutenant Governor-elect, the candidacy of the Governor-elect or Lieutenant Governor-elect, a political committee or political party committee.

c.The person or committee sponsoring the event shall make a full report of all contributions and expenditures with respect to the event within 45 days following the event in accordance with the provisions of this act.

L.1980, c.74, s.17; amended 1981, c.521, s.1; 1989, c.4, s.4; 2009, c.66, s.13.



Section 19:44A-19 - Public Solicitations.

19:44A-19 Public solicitations.

19. a. No person shall conduct any public solicitation as defined in this act except (1) upon written authorization of the campaign or organizational treasurer of the candidate committee or joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee on whose behalf such solicitation is conducted, or (2) in accordance with the provisions of subsection c. of this section. A person with such written authorization may employ and accept the services of others as solicitors, and shall be responsible for reporting to the treasurer the information required under subsection b. of this section and for delivery to the treasurer the net proceeds of such solicitation in compliance with section 11 of this act. A contribution made through donation or purchase in response to a public solicitation conducted pursuant to written authorization of a treasurer shall be deemed to have been made through such treasurer.

b.Whenever a public solicitation has been authorized by a treasurer during a period covered by a report required to be filed under sections 8 and 16 of this act, there shall be filed with such report and as a part thereof an itemized report on any such solicitation of which the net proceeds exceed $200, in such form and detail as required by the rules of the Election Law Enforcement Commission, which report shall include:

(1)The name and mailing address of the person authorized to conduct such solicitation, the method of solicitation and, where the person is an individual, the occupation of the individual and the name and mailing address of the individual's employer;

(2)The gross receipts and expenses involved in the solicitation including the actual amount paid for any items purchased for resale in connection with the solicitation, or, if such items or any portion of the cost thereof was donated, the estimated actual value thereof and the actual amount paid therefor, and the names and addresses of any such donors. If it is not practicable for such itemized report to be completed in time to be included with the report due under sections 8 and 16 of this act for the period during which such solicitation was held, then such itemized report may be omitted from said report and if so omitted shall be included in the report for the next succeeding period.

Adjustments to the $200 limit established in this subsection which have been made by the Election Law Enforcement Commission, pursuant to section 22 of P.L.1993, c.65 (C.19:44A-7.2), prior to the effective date of P.L.2004, c.28 are rescinded. The $200 limit established in this subsection shall remain as stated in this subsection without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

c.Notwithstanding the provisions of subsection b. of this section, it shall be lawful for any natural person, not acting in concert with any other person or group, to make personally a public solicitation the entire proceeds of which, without deduction for the expenses of solicitation, are to be expended by him personally or under his personal direction to finance any lawful activity in support of or opposition to any candidate or public question or to provide political information on any candidate or public question or to seek to influence the content, introduction, passage or defeat of legislation; provided, however, that any individual making such solicitation who receives gross contributions exceeding $200 in respect to activities relating to any one election shall be required to make a report stating (1) the amount so collected, (2) the method of solicitation, (3) the purpose or purposes for which the funds so collected were expended and the amount expended for each such purpose and (4) the individual's name and mailing address, the individual's occupation and the name and mailing address of the individual's employer. Adjustments to the $200 limit established in this subsection which have been made by the Election Law Enforcement Commission, pursuant to section 22 of P.L.1993, c.65 (C.19:44A-7.2), prior to the effective date of P.L.2004, c.28 are rescinded. The $200 limit established in this subsection shall remain as stated in this subsection without further adjustment by the commission in the manner prescribed by section 22 of P.L.1993, c.65 (C.19:44A-7.2).

Such report shall be made to the Election Law Enforcement Commission at the same time and in the same manner as a political committee, continuing political committee, political party committee or a legislative leadership committee subject to the provisions of section 8 of this act. d.Contributions or purchases made in response to a public solicitation conducted in conformity with the requirements and conditions of this act shall not be deemed anonymous within the meaning of sections 11 and 20 of this act.

e.No person contributing in good faith to a public solicitation not duly authorized in compliance with the provisions of this act shall be liable to any penalty under this act by reason of having made such contribution.

L.1973,c.83,s.19; amended 1983, c.579, s.18; 1993, c.65, s.10; 2004, c.28, s.6.



Section 19:44A-19.1 - Candidates For Elective Public Office, Solicitations On Government Property; Prohibited, Certain Circumstances.

19:44A-19.1 Candidates for elective public office, solicitations on government property; prohibited, certain circumstances.

1. a. For the purposes of this section, the terms "contribution", "candidate", "candidate committee", and "joint candidates committee", shall have the meanings prescribed for those terms by section 3 of P.L.1973, c.83 (C.19:44A-3); and the term "property" means buildings used for the discharge of official government functions, business, duties, or purposes.

b. (1) No candidate for any elective public office, or any holder of that elective public office, or the candidate's agent or representative, while located on any property exclusively owned or leased by the State, or any agency of the State, or by any county, municipality, board of education of a school district, fire district, authority, or other State or local entity, district or instrumentality shall, directly or indirectly, solicit any contribution to or on behalf of any candidate for elective public office, or the candidate committee or joint candidates committee of any such candidate.

The provisions of this subsection shall not apply to any casual or inadvertent communication otherwise made in connection with, but without intent to solicit, such a contribution.

(2)No person, while located on any property exclusively owned or leased by the State, or any agency of the State, or by any county, municipality, board of education of a school district, fire district, authority, or other State or local entity, district or instrumentality shall, directly or indirectly, make any contribution to or on behalf of any candidate for elective public office, or the candidate committee or joint candidates committee of any such candidate.

c.Any candidate for elective public office, or any holder of that elective public office, or their agent or representative, or any person, who is determined by the Election Law Enforcement Commission to have violated this act shall be liable to a penalty of not less than $5,000 for each violation. Any penalty imposed pursuant to this section may be recovered by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

d.In the event property exclusively owned or leased by the State, or any agency of the State, or by any county, municipality, board of education of a school district, fire district, authority, or other State or local entity, district or instrumentality or part thereof, is made available, through rent, reservation or otherwise, for the exclusive use of any group for a non-governmental purpose as a meeting location, the prohibition in subsection b. of this section shall not apply and the solicitation or making of contributions or funds of any nature from any or among or by the members of the group during the time the group is using the property made available as a meeting location is permitted.

e.The Election Law Enforcement Commission shall have the jurisdiction to enforce the provisions of this section for violations thereof on property exclusively owned or leased by the State, or any agency of the State, or by any county, municipality, board of education of a school district, fire district, authority, or other State or local entity, district or instrumentality.

L.2004, c.21, s.1; amended 2009, c.66, s.14; 2011, c.204.



Section 19:44A-19.2 - Definitions Relative To Professional Fund Raisers For Political Contributions; Registration Requirements.

19:44A-19.2 Definitions relative to professional fund raisers for political contributions; registration requirements.

1. a. As used in this section:

"candidate" means a candidate for nomination for election or election to the office of Governor or the office of member of the Senate or General Assembly, and any candidate committee, joint candidates committee, or both, of such a candidate;

"committee" means a political committee, continuing political committee, political party committee, or legislative leadership committee;

"person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons; and

"professional campaign fund raiser" or "fund raiser" means a person who is employed, retained or engaged for monetary compensation of at least $5,000 per year in the aggregate to perform for any candidate or committee, or both, any service directly related to the solicitation of contributions for that candidate or committee. The terms "professional campaign fund raiser" and "fund raiser" do not include any person who is reimbursed only for incurred costs by a candidate or committee for performing any service directly related to the solicitation of contributions for that candidate or committee.

b.Whenever a professional campaign fund raiser plans or organizes or is involved in the planning or organizing of, or attends, at least three events within a three-month period at which contributions are raised by that person for a candidate or committee by whom he or she has been employed, retained or engaged, or that person raises money or other thing of value at least equivalent to the maximum amount of contributions permitted to be made by an individual to a candidate for public office pursuant to section 18 of P.L.1993, c.65 (C.19:44A-11.3) in the aggregate in contributions for such a candidate or committee prior to a primary election or prior to a general election, that person shall register with the Election Law Enforcement Commission using a form prepared by the commission.

The form shall be filed within five business days after either threshold is reached and shall include the name, business mailing address, and regular occupation or business of the fund raiser, the resident mailing address of a State resident designated as the fund raiser's agent for the service of process, the general nature of the services to be offered, the dates and locations of each fund raising event the person planned or organized or was involved in the planning or organizing of, or attended, the amount of money the person raised at each event and any other information the commission deems relevant. A professional campaign fund raiser who registers for the first time pursuant to this subsection shall re-register annually thereafter regardless of the number of events that person plans, organizes or attends, or the amount of contributions that person receives as long as the person remains employed, retained or engaged as a professional fund raiser. A fund raiser who chooses to terminate fund raising services in this State shall so notify the commission in writing within 30 days after such termination of services.

c.A fund raiser who has filed a registration form with the commission pursuant to subsection b. of this section shall file, not later than April 15, July 15, October 15 and January 15 of each calendar year, a report with the commission which includes, for the preceding quarter, the names of each candidate or committee for which fund raising services were provided, the services provided to each named candidate or committee, gross and net amounts raised for each named candidate or committee, the amount of compensation received from each candidate or committee, and an itemized list of expenditures made in connection with providing fund raising services.

d.A fund raiser who has not registered with the commission pursuant to subsection b. of this section but is required to be registered, shall not, for compensation, perform for any candidate or committee any service directly related to the solicitation of contributions for that candidate or committee. A candidate or committee shall not pay any compensation to any fund raiser who is not registered pursuant to subsection b. of this section but is required to be registered, for performing any service directly related to the solicitation of contributions for that candidate or committee.

e.Each fund raiser who registers with the commission shall pay, with the initial registration and annually thereafter, a fee to the commission which the commission shall establish by regulation to be not less than the fee paid by legislative agents pursuant to subsection j. of section 6 of P.L.1971, c.183 (C.52:13C-23), as well as reasonable fees for the filing of quarterly reports.

f.There is created a non-lapsing revolving fund to be known as the "Professional Campaign Fund Raiser Fund," to be held separate and apart from all other funds of the State. All fees collected pursuant to subsection e. of this section shall be deposited in that fund and appropriated exclusively for the purposes of the commission. All monies appropriated from the fund shall be dedicated to defray the expenses of the commission in administering this act.

g. (1) Any fund raiser who is determined by the commission to have purposely violated any provision of this section or to have filed or prepared or assisted in the preparation for filing or purposely acquiesced in the preparation or filing of any report required under this section which the fund raiser knows is false, inaccurate or incomplete in any material particular, or who purposely fails or refuses to file any such report when required to do so pursuant to this section, or who purposely supplies any information the fund raiser knows to be false, inaccurate or incomplete to any person preparing or assisting in the preparation of any such report, with the knowledge that such information is intended for the purposes of such report, is guilty of a crime of the fourth degree.

(2)Any fund raiser responsible for the preparation, certification, filing or retention of any reports, notices or other documents, who fails, neglects or omits to prepare, certify, file or retain any such report, record or notice or document by the time required by this section or who omits or incorrectly states or certifies any of the information required by this section to be included in such report, record, notice or document shall be liable to a penalty of not more than $6,000 for the first offense and not more than $12,000 for the second and each subsequent offense. Any penalty imposed pursuant to this subsection may be recovered by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2004,c.29,s.1.



Section 19:44A-20 - Prohibited Contributions, Expenditures

19:44A-20. Prohibited contributions, expenditures
20. No contribution of money or other thing of value, nor obligation therefor, shall be made, and no expenditure of money or other thing of value, nor obligation therefor, shall be made or incurred whether anonymously, in a fictitious name, or by one person or group in the name of another, to support or defeat a candidate in an election or to aid the passage or defeat of any public question or to provide political information on any candidate or public question or to seek to influence the content, introduction, passage or defeat of legislation.

No individual, either alone or jointly with one or more other individuals, and no corporation, partnership, membership organization or other incorporated or unincorporated association shall loan or advance to any individual, group of individuals, corporation, partnership, membership organization or other incorporated or unincorporated association any money or other thing of value expressly for the purpose of inducing the recipient thereof, or any other individual, group, corporation, partnership, organization or association, to make a contribution, either directly or indirectly, of money or other thing of value to a candidate or the candidate committee or joint candidates committee of a candidate.

No person shall contribute, or purport to contribute, to any candidate, candidate committee or joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee funds or property which does not actually belong to him and is not in his full custody and control; which has been given or furnished to him by any other person or group for the purpose of making a contribution thereof, except in the case of group contributions by persons who are members of the contributing group; or which has been loaned or advanced expressly for the purpose of inducing the making of a contribution to a candidate, candidate committee or joint candidates committee.

No treasurer, candidate or member of a candidate committee, joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee shall solicit or knowingly accept, agree to accept or concur in or abet the solicitation or acceptance of any contribution contrary to the provisions of this section.

L.1973,c.83,s.20; amended 1983,c.579,s.19; 1993,c.65,s.11.



Section 19:44A-20.1 - Corporation, Labor Organization Contributions Through Employees, Prohibited; Penalties; Fourth Degree Crime.

19:44A-20.1 Corporation, labor organization contributions through employees, prohibited; penalties; fourth degree crime.

15. a. No corporation or labor organization of any kind shall provide to any of its officers, directors, attorneys, agents or other employees any additional increment of salary, bonus or monetary remuneration of any kind which, in whole or in part, is intended by that corporation or labor organization to be used for the express purpose of paying or making a contribution, either directly or indirectly, of money or other thing of value to any candidate, candidate committee, joint candidates committee, political party committee, legislative leadership committee, political committee or continuing political committee.

Any corporation or labor organization of any kind found to be in violation of this subsection shall, in addition to any other penalty provided by law, be liable to a penalty of not more than $6,000 for the first offense and not more than $12,000 for the second and each subsequent offense. Any officer, director, attorney, agent or other employee of a corporation or labor organization that provides to another employee of that corporation or labor organization any additional increment of salary, bonus or monetary remuneration of any kind for the purpose described in this subsection is guilty of a crime of the fourth degree.

b.No officer, director, attorney, agent or other employee of a corporation or labor organization of any kind shall use any part of any additional increment of salary, bonus or monetary remuneration of any kind which, in whole or in part, is intended by that corporation or labor organization to be used for the express and intentional purpose of paying or making a contribution, either directly or indirectly, of money or other thing of value to a candidate, candidate committee, joint candidates committee, political party committee, legislative leadership committee, political committee or continuing political committee by a corporation or labor organization of any kind, for the purpose of paying or making a contribution, either directly or indirectly, of money or other thing of value to a candidate, candidate committee, joint candidates committee, political party committee, legislative leadership committee, political committee or continuing political committee.

Any officer, director, attorney, agent or other employee of a corporation or labor organization of any kind found to be in violation of this subsection of this section is guilty of a crime of the fourth degree.

L.1993,c.65,s.15; amended 2004, c.32, s.2.



Section 19:44A-20.3 - Contributors To State Committee Of Presiding Officer's Political Party; Eligibility For Contracts In Legislative Branch.

19:44A-20.3 Contributors to State committee of presiding officer's political party; eligibility for contracts in Legislative branch.

2.Notwithstanding the provisions of any other law to the contrary:

a State agency in the Legislative Branch shall not enter into a contract having an anticipated value in excess of $17,500, as determined in advance and certified in writing by the State agency, with a business entity, that requires approval by a presiding officer of either or both houses of the Legislature, except a contract that is awarded pursuant to a fair and open process, if, during the preceding one-year period, that business entity has made a contribution, reportable by the recipient under P.L.1973, c.83 (C.19:44A-1 et seq.), to the State committee of the political party of which that presiding officer, serving when the contract is awarded, is a member or to a legislative leadership committee or any candidate committee established by that presiding officer; and

a business entity that has entered into a contract having an anticipated value in excess of $17,500 with a State agency in the Legislative Branch, that requires approval by a presiding officer of either or both houses of the Legislature, except a contract that is awarded pursuant to a fair and open process, shall not make a contribution, reportable by the recipient under P.L.1973, c.83 (C.19:44A-1 et seq.), to the State committee of the political party of which that presiding officer is a member or to a legislative leadership committee or any candidate committee established by that presiding officer, during the term of that contract.

No such committee shall accept such a contribution from a business entity during the term of its contract with a State agency in the Legislative Branch.

L.2004,c.19,s.2.



Section 19:44A-20.4 - Contributors To County Committee Of Political Party Of Elective Officers; Eligibility For

19:44A-20.4 Contributors to county committee of political party of elective officers; eligibility for
county contracts.
3.Notwithstanding the provisions of any other law to the contrary:

a county, or any agency or instrumentality thereof, shall not enter into a contract having an anticipated value in excess of $17,500, as determined in advance and certified in writing by the county, agency or instrumentality, with a business entity, except a contract that is awarded pursuant to a fair and open process, if, during the preceding one-year period, that business entity has made a contribution that is reportable by the recipient under P.L.1973, c.83 (C.19:44A-1 et seq.), to any county committee of a political party in that county if a member of that political party is serving in an elective public office of that county when the contract is awarded or to any candidate committee of any person serving in an elective public office of that county when the contract is awarded; and

a business entity that has entered into a contract having an anticipated value in excess of $17,500 with a county, or any agency or instrumentality thereof, except a contract that is awarded pursuant to a fair and open process, shall not make such a contribution, reportable by the recipient under P.L.1973, c.83 (C.19:44A-1 et seq.), to any county committee of a political party in that county if a member of that political party is serving in an elective public office of that county when the contract is awarded or to any candidate committee of any person serving in an elective public office of that county when the contract is awarded, during the term of that contract.

No such committee shall accept such a contribution from a business entity during the term of its contract with the county.

L.2004,c.19,s.3.



Section 19:44A-20.5 - Contributors To Municipal Committee Of Political Party Of Elective Officers; Eligibility For Municipal Contracts.

19:44A-20.5 Contributors to municipal committee of political party of elective officers; eligibility for municipal contracts.

4.Notwithstanding the provisions of any other law to the contrary:

a municipality, or any agency or instrumentality thereof, shall not enter into a contract having an anticipated value in excess of $17,500, as determined in advance and certified in writing by the municipality, agency or instrumentality, with a business entity, except a contract that is awarded pursuant to a fair and open process, if, during the preceding one-year period, that business entity has made a contribution that is reportable by the recipient under P.L.1973, c.83 (C.19:44A-1 et seq.), to any municipal committee of a political party in that municipality if a member of that political party is serving in an elective public office of that municipality when the contract is awarded or to any candidate committee of any person serving in an elective public office of that municipality when the contract is awarded; and

a business entity that has entered into a contract having an anticipated value in excess of $17,500 with a municipality, or any agency or instrumentality thereof, except a contract that is awarded pursuant to a fair and open process, shall not make such a contribution, reportable by the recipient under P.L.1973, c.83 (C.19:44A-1 et seq.), to any municipal committee of a political party in that municipality if a member of that political party is serving in an elective public office of that municipality when the contract is awarded or to any candidate committee of any person serving in an elective public office of that municipality when the contract is awarded, during the term of that contract.

No such committee shall accept such a contribution from a business entity during the term of its contract with the municipality.

L.2004,c.19,s.4.



Section 19:44A-20.6 - Certain Contributions Deemed As Contributions By Business Entity.

19:44A-20.6 Certain contributions deemed as contributions by business entity.

5.When a business entity is a natural person, a contribution by that person's spouse or child, residing therewith, shall be deemed to be a contribution by the business entity. When a business entity is other than a natural person, a contribution by any person or other business entity having an interest therein shall be deemed to be a contribution by the business entity.

L.2004,c.19,s.5.



Section 19:44A-20.7 - Definitions Relative To Certain Campaign Contributions.

19:44A-20.7 Definitions relative to certain campaign contributions.

6.As used in sections 2 through 12 of this act:

"business entity" means any natural or legal person, business corporation, professional services corporation, limited liability company, partnership, limited partnership, business trust, association or any other legal commercial entity organized under the laws of this State or of any other state or foreign jurisdiction;

"interest" means the ownership or control of more than 10% of the profits or assets of a business entity or 10% of the stock in the case of a business entity that is a corporation for profit, as appropriate;

"fair and open process" means, at a minimum, that the contract shall be: publicly advertised in newspapers or on the Internet website maintained by the public entity in sufficient time to give notice in advance of the contract; awarded under a process that provides for public solicitation of proposals or qualifications and awarded and disclosed under criteria established in writing by the public entity prior to the solicitation of proposals or qualifications; and publicly opened and announced when awarded. The decision of a public entity as to what constitutes a fair and open process shall be final.

"State agency in the Legislative Branch" means the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch.

L.2004,c.19,s.6; amended 2005, c.51, s.14.



Section 19:44A-20.8 - Business Entity To Provide Written Certification, Elec Reports.

19:44A-20.8 Business entity to provide written certification, ELEC reports.

7. a. Prior to awarding any contract, except a contract that is awarded pursuant to a fair and open process, a State agency in the Legislative Branch, a county, or a municipality shall require the business entity to which the contract is to be awarded to provide a written certification that it has not made a contribution that would bar the award of a contract pursuant to this act.

b.A business entity shall have a continuing duty to report to the Election Law Enforcement Commission any contributions that constitute a violation of this act that are made during the duration of a contract.

L.2004,c.19,s.7; amended 2005, c.51, s.15.



Section 19:44A-20.9 - Repayment Of Contribution.

19:44A-20.9 Repayment of contribution.

8. If a business entity makes a contribution that would cause it to be ineligible to receive a public contract or, in the case of a contribution made during the term of a public contract, that would constitute a violation of this act, the business entity may request, in writing, within 60 days of the date on which the contribution was made, that the recipient thereof repay the contribution and, if repayment is received within those 60 days, the business entity would again be eligible to receive a contract or would no longer be in violation, as appropriate.

L.2004,c.19,s.8.



Section 19:44A-20.10 - Violations By Business Entities, Penalties.

19:44A-20.10 Violations by business entities, penalties.

9.A business entity which is determined by the Election Law Enforcement Commission to have willfully and intentionally made a contribution or failed to reveal a contribution in violation of this act may be liable to a penalty of up to the value of its contract with the public entity and may be debarred by the State Treasurer from contracting with any public entity for up to five years.

L.2004,c.19,s.9.



Section 19:44A-20.11 - Penalty For Acceptance Of Unlawful Contribution.

19:44A-20.11 Penalty for acceptance of unlawful contribution.

10.Any person who is determined by the Election Law Enforcement Commission to have willfully and intentionally accepted a contribution in violation of the provisions of sections 1 through 4 of this act shall be liable to a penalty for each such violation equal to the penalties set forth in subsection e. of section 22 of P.L.1973, c.83 (C.19:44A-22).

L.2004,c.19,s.10.



Section 19:44A-20.12 - Construction Of Act Relative To Public Exigency.

19:44A-20.12 Construction of act relative to public exigency.

11.Nothing contained in this act shall be construed as prohibiting the awarding of a contract when the public exigency requires the immediate delivery of goods or performance of emergency services as determined by the State Treasurer.

L.2004,c.19,s.11.



Section 19:44A-20.13 - Findings, Declarations Relative To Certain Campaign Contributions By Business Entities.

19:44A-20.13 Findings, declarations relative to certain campaign contributions by business entities.

1.The Legislature finds and declares that:

In our representative form of government, it is essential that individuals who are elected to public office have the trust, respect and confidence of the citizenry; and

All individuals, businesses, associations, and other persons have a right to participate fully in the political process of New Jersey, including making and soliciting contributions to candidates, political parties and holders of public office; and

When a person or business interest makes or solicits major contributions to obtain a contract awarded by a government agency or independent authority, this constitutes a violation of the public's trust in government and raises legitimate public concerns about whether the contract has been awarded on the basis of merit; and

The growing infusion of funds donated by business entities into the political process at all levels of government has generated widespread cynicism among the public that special interest groups are "buying" favors from elected officeholders; and

For the purposes of protecting the integrity of government contractual decisions and of improving the public's confidence in government, it is a compelling interest of this State to prohibit awarding government contracts to business entities which are also contributors to candidates, political parties and the holders of public office; and

There exists the perception that campaign contributions are often made to a State or county political party committee by an individual or business seeking favor with State elected officials, with the understanding that the money given to such a committee will be transmitted to other committees in other parts of the State, or is otherwise intended to circumvent legal restrictions on the making of political contributions or gifts directly to elected State officials, thus again making elected State officials beholden to those contributors; and

County political party committees, through their powers of endorsement, fundraising, ballot slogan or party line designation, and other means, exert significant influence over the gubernatorial primary and general election process; and

Although the right of individuals and businesses to make campaign contributions is unequivocal, that right may be limited, even abrogated, when such contributions promote the actuality or appearance of public corruption; and

It is essential that the public have confidence that the selection of State contractors is based on merit and not on political contributions made by such contractors and it is essential that the public have trust in the processes by which taxpayer dollars are spent; and

It has long been the public policy of this State to secure for the taxpayers the benefits of competition, to promote the public good by promoting the honesty and integrity of bidders for public contracts and the system, and to guard against favoritism, improvidence, extravagance and corruption in order to benefit the taxpayers; and

In the procurement process, our public policy grants to the State broad discretion, taking into consideration all factors, to award a contract to a bidder whose proposal will be most advantageous to the State; and

The operations of the State government must be effectively and fairly managed to ensure public order and prosperity, and malfeasance, in whatever form it may take, must be confronted and uprooted; and

The Legislature must safeguard the integrity of State government procurement by imposing restrictions on State agencies and independent authorities to insulate the negotiation and award of State contracts from political contributions that pose the risk of improper influence, purchase of access, or the appearance thereof.

L.2005,c.51,s.1.



Section 19:44A-20.14 - Contributors, Certain, Ineligibility To Enter Into Agreement With The State Or Its Authorities.

19:44A-20.14 Contributors, certain, ineligibility to enter into agreement with the State or its authorities.

2.The State or any of its purchasing agents or agencies or those of its independent authorities, as the case may be, shall not enter into an agreement or otherwise contract to procure from any business entity services or any material, supplies or equipment, or to acquire, sell, or lease any land or building, where the value of the transaction exceeds $17,500, if that business entity has solicited or made any contribution of money, or pledge of contribution, including in-kind contributions to a candidate committee or election fund of any candidate or holder of the public office of Governor or of Lieutenant Governor, or to any State or county political party committee: (i) within the eighteen months immediately preceding the commencement of negotiations for the contract or agreement; (ii) during the term of office of a Governor and a Lieutenant Governor, in the case of contributions to a candidate committee or election fund of the holder of one of those offices, or to any State or county political party committee of a political party nominating such Governor and Lieutenant Governor in the last gubernatorial election preceding the commencement of such term; or (iii) within the eighteen months immediately preceding the last day of the term of office of Governor and Lieutenant Governor, in which case such prohibition shall continue through the end of the next immediately following term of the office of Governor and Lieutenant Governor, in the case of contributions to a candidate committee or election fund of the holder of one of those offices, or to any State or county political party committee of a political party nominating such Governor and Lieutenant Governor in the last gubernatorial election preceding the commencement of the latter term.

L.2005, c.51, s.2; amended 2009, c.66, s.34.



Section 19:44A-20.15 - Certain Contributions Prohibited By Certain Contractors Of The State Or Its Authorities.

19:44A-20.15 Certain contributions prohibited by certain contractors of the State or its authorities.

3.No business entity which agrees to any contract or agreement with the State or any department or agency thereof or its independent authorities either for the rendition of services or furnishing of any material, supplies or equipment or for the acquisition, sale, or lease of any land or building, if the value of the transaction exceeds $17,500, shall knowingly solicit or make any contribution of money, or pledge of a contribution, including in-kind contributions, to a candidate committee or election fund of any candidate or holder of the public office of Governor or Lieutenant Governor or to any State or county political party committee prior to the completion of the contract or agreement.

L.2005, c.51, s.3; amended 2009, c.66, s.35.



Section 19:44A-20.16 - "Contribution" Defined.

19:44A-20.16 "Contribution" defined.

4.For the purposes of this act, a "contribution" means a contribution reportable by the recipient under "The New Jersey Campaign Contributions and Expenditures Reporting Act, " P.L.1973, c.83 (C.19:44A-1 et seq.) made on or after the effective date of this act.

L.2005,c.51,s.4.



Section 19:44A-20.17 - "Business Entity" Defined.

19:44A-20.17 "Business entity" defined.

5.For the purposes of this act, a "business entity" means any natural or legal person, business corporation, professional services corporation, limited liability company, partnership, limited partnership, business trust, association or any other legal commercial entity organized under the laws of this State or any other state or foreign jurisdiction. The definition of a business entity includes: (i) all principals who own or control more than 10 percent of the profits or assets of a business entity or 10 percent of the stock in the case of a business entity that is a corporation for profit, as appropriate; (ii) any subsidiaries directly or indirectly controlled by the business entity; (iii) any political organization organized under section 527 of the Internal Revenue Code that is directly or indirectly controlled by the business entity, other than a candidate committee, election fund, or political party committee; and (iv) if a business entity is a natural person, that person's spouse or child, residing therewith, are also included within this definition.

L.2005,c.51,s.5.



Section 19:44A-20.18 - Report Of Contributions By Business Entities As Part Of State Procurement Process.

19:44A-20.18 Report of contributions by business entities as part of State procurement process.

6.Prior to awarding any contract or agreement to procure services or any material, supplies or equipment from, or for the acquisition, sale, or lease of any land or building from or to, any business entity, the State or any of its purchasing agents or agencies, as the case may be, shall require, as part of the procurement process, the business entity to report all contributions the business entity made during the preceding four years to any political organization organized under section 527 of the Internal Revenue Code that also meets the definition of a "continuing political committee" within the meaning of section 3 of P.L.1973, c.83 (C.19:44A-3). Such reporting shall be made in a manner and form to be developed by the State Treasurer with the advice of the New Jersey Election Law Enforcement Commission, which agencies shall promulgate regulations to effect and implement this disclosure obligation. Such reports shall be subject to review by the State Treasurer. If the State Treasurer determines that any such contribution, or any other act that would constitute a breach of contract pursuant to section 9 of this act, poses a conflict of interest in the awarding of any contract or agreement, the State Treasurer shall disqualify such business entity from bidding on or being awarded such contract or agreement.

L.2005,c.51,s.6.



Section 19:44A-20.19 - Written Certification By Business Entities Relative To Contributions.

19:44A-20.19 Written certification by business entities relative to contributions.

7.Prior to awarding any contract or agreement to procure services or any material, supplies or equipment from, or for the acquisition, sale, or lease of any land or building from or to, any business entity, the State or any of its purchasing agents or agencies or independent authorities, as the case may be, shall require the business entity to provide a written certification that it has not made a contribution that would bar the award of the contract pursuant to this act. The business entity shall have a continuing duty to report any contribution it makes during the term of the contract. Such reports shall be subject to review by the State Treasurer. If the State Treasurer determines that any such contribution poses a conflict of interest, such contribution shall be deemed a material breach of such contract or agreement.

L.2005,c.51,s.7.



Section 19:44A-20.20 - Request For Reimbursement Of Contribution.

19:44A-20.20 Request for reimbursement of contribution.

8.If a business entity inadvertently makes a contribution that would otherwise bar it from receiving a contract or makes a contribution during the term of a contract in violation of this act, the entity may request a full reimbursement from the recipient and, if such reimbursement is received within 30 days after the date on which the contribution was made, the business entity would again be eligible to receive a contract or would no longer be in violation, as appropriate. It shall be presumed that contributions made within 60 days of a gubernatorial primary or general election were not made inadvertently.

L.2005,c.51,s.8.



Section 19:44A-20.21 - Breach Of Terms Of Government Contract Concerning Contributions.

19:44A-20.21 Breach of terms of government contract concerning contributions.

9.It shall be a breach of the terms of the government contract for a business entity to: (i) make or solicit a contribution in violation of this act; (ii) knowingly conceal or misrepresent a contribution given or received; (iii) make or solicit contributions through intermediaries for the purpose of concealing or misrepresenting the source of the contribution; (iv) make or solicit any contribution on the condition or with the agreement that it will be contributed to a campaign committee of any candidate or holder of the public office of Governor or Lieutenant Governor, or to any State or county party committee; (v) engage or employ a lobbyist or consultant with the intent or understanding that such lobbyist or consultant would make or solicit any contribution, which if made or solicited by the business entity itself, would subject that entity to the restrictions of this act; (vi) fund contributions made by third parties, including consultants, attorneys, family members, and employees; (vii) engage in any exchange or contributions to circumvent the intent of this act; or (viii) directly or indirectly, through or by any other person or means, do any act which would subject that entity to the restrictions of this act.

L.2005, c.51, s.9; amended 2009, c.66, s.36.



Section 19:44A-20.22 - Exception For Public Exigency.

19:44A-20.22 Exception for public exigency.

10.This act shall not prohibit the awarding of a contract when the public exigency requires the immediate delivery of goods or performance of services as determined by the State Treasurer.

L.2005,c.51,s.10.



Section 19:44A-20.23 - Applicability Of Act To State Agencies And Authorities.

19:44A-20.23 Applicability of act to State agencies and authorities.

11.This act shall apply to all State agencies including any of the principal departments in the Executive Branch, and any division, board, bureau, office, commission or other instrumentality within or created by such department and any independent State authority, board, commission, instrumentality or agency.

L.2005,c.51,s.11.



Section 19:44A-20.24 - Contract, Bid Applications And Specs To Describe Requirements Of Act.

19:44A-20.24 Contract, bid applications and specs to describe requirements of act.

12.Every contract and bid application and specifications promulgated in connection therewith covered by this act shall contain a provision describing the requirements of this act and a statement that compliance with this act shall be a material term and condition of said contract or bid application and binding upon the parties thereto upon the entry of all applicable contracts.

L.2005,c.51,s.12.



Section 19:44A-20.25 - Inapplicability Of Act Under Federal Law Or Eminent Domain.

19:44A-20.25 Inapplicability of act under federal law or eminent domain.

13.The provisions of sections 1 through 12 of this act, P.L.2005, c.51, shall not: a. apply in circumstances when it is determined by the federal government or a court of competent jurisdiction that its application would violate federal law or regulation; or b. prevent the State, its executive departments, agencies or independent authorities from complying with all of the requirements, conditions and obligations of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), as amended and supplemented.

L.2005,c.51,s.13.



Section 19:44A-20.26 - Submission Of List Of Political Contributions By Contractor To State, Local Agencies; Definitions.

19:44A-20.26 Submission of list of political contributions by contractor to State, local agencies; definitions.

2. a. Not later than 10 days prior to entering into any contract having an anticipated value in excess of $17,500, except for a contract that is required by law to be publicly advertised for bids, a State agency, county, municipality, independent authority, board of education, or fire district shall require any business entity bidding thereon or negotiating therefor, to submit along with its bid or price quote, a list of political contributions as set forth in this subsection that are reportable by the recipient pursuant to the provisions of P.L.1973, c.83 (C.19:44A-1 et al.) and that were made by the business entity during the preceding 12-month period, along with the date and amount of each contribution and the name of the recipient of each contribution. A business entity contracting with a State agency shall disclose contributions to any State, county, or municipal committee of a political party, legislative leadership committee, candidate committee of a candidate for, or holder of, a State elective office, or any continuing political committee. A business entity contracting with a county, municipality, independent authority, other than an independent authority that is a State agency, board of education, or fire district shall disclose contributions to: any State, county, or municipal committee of a political party; any legislative leadership committee; or any candidate committee of a candidate for, or holder of, an elective office of that public entity, of that county in which that public entity is located, of another public entity within that county, or of a legislative district in which that public entity is located or, when the public entity is a county, of any legislative district which includes all or part of the county, or any continuing political committee.

The provisions of this section shall not apply to a contract when a public emergency requires the immediate delivery of goods or services.

b.When a business entity is a natural person, a contribution by that person's spouse or child, residing therewith, shall be deemed to be a contribution by the business entity. When a business entity is other than a natural person, a contribution by any person or other business entity having an interest therein shall be deemed to be a contribution by the business entity. When a business entity is other than a natural person, a contribution by: all principals, partners, officers, or directors of the business entity or their spouses; any subsidiaries directly or indirectly controlled by the business entity; or any political organization organized under section 527 of the Internal Revenue Code that is directly or indirectly controlled by the business entity, other than a candidate committee, election fund, or political party committee, shall be deemed to be a contribution by the business entity.

c.As used in this section:

"business entity" means a for-profit entity that is a natural or legal person, business corporation, professional services corporation, limited liability company, partnership, limited partnership, business trust, association or any other legal commercial entity organized under the laws of this State or of any other state or foreign jurisdiction;

"interest" means the ownership or control of more than 10% of the profits or assets of a business entity or 10% of the stock in the case of a business entity that is a corporation for profit, as appropriate; and

"State agency" means any of the principal departments in the Executive Branch of the State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such department, the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch, and any independent State authority, commission, instrumentality or agency.

d.Any business entity that fails to comply with the provisions of this section shall be subject to a fine imposed by the New Jersey Election Law Enforcement Commission in an amount to be determined by the commission which may be based upon the amount that the business entity failed to report.

L.2005, c.271, s.2; amended 2007, c.304, s.1.



Section 19:44A-20.27 - Annual Disclosure Statement By Business Entities Of Contributions Filed With Elec; Definitions; Enforcement.

19:44A-20.27 Annual disclosure statement by business entities of contributions filed with ELEC; definitions; enforcement.

3. a. Any business entity making a contribution of money or any other thing of value, including an in-kind contribution, or pledge to make a contribution of any kind to a candidate for or the holder of any public office having ultimate responsibility for the awarding of public contracts, or to a political party committee, legislative leadership committee, political committee or continuing political committee, which has received in any calendar year $50,000 or more in the aggregate through agreements or contracts with a public entity, shall file an annual disclosure statement with the New Jersey Election Law Enforcement Commission, established pursuant to section 5 of P.L.1973, c.83 (C.19:44A-5), setting forth all such contributions made by the business entity during the 12 months prior to the reporting deadline.

b.The commission shall prescribe forms and procedures for the reporting required in subsection a. of this section which shall include, but not be limited to:

(1)the name and mailing address of the business entity making the contribution, and the amount contributed during the 12 months prior to the reporting deadline;

(2)the name of the candidate for or the holder of any public office having ultimate responsibility for the awarding of public contracts, candidate committee, joint candidates committee, political party committee, legislative leadership committee, political committee or continuing political committee receiving the contribution; and

(3)the amount of money the business entity received from the public entity through contract or agreement, the dates, and information identifying each contract or agreement and describing the goods, services or equipment provided or property sold.

c.The commission shall maintain a list of such reports for public inspection both at its office and through its Internet site.

d.When a business entity is a natural person, a contribution by that person's spouse or child, residing therewith, shall be deemed to be a contribution by the business entity. When a business entity is other than a natural person, a contribution by any person or other business entity having an interest therein shall be deemed to be a contribution by the business entity. When a business entity is other than a natural person, a contribution by: all principals, partners, officers, or directors of the business entity, or their spouses; any subsidiaries directly or indirectly controlled by the business entity; or any political organization organized under section 527 of the Internal Revenue Code that is directly or indirectly controlled by the business entity, other than a candidate committee, election fund, or political party committee, shall be deemed to be a contribution by the business entity.

As used in this section:

"business entity" means a for-profit entity that is a natural or legal person, business corporation, professional services corporation, limited liability company, partnership, limited partnership, business trust, association or any other legal commercial entity organized under the laws of this State or of any other state or foreign jurisdiction; and

"interest" means the ownership or control of more than 10% of the profits or assets of a business entity or 10% of the stock in the case of a business entity that is a corporation for profit, as appropriate.

e.Any business entity that fails to comply with the provisions of this section shall be subject to a fine imposed by the New Jersey Election Law Enforcement Commission in an amount to be determined by the commission which may be based upon the amount that the business entity failed to report.

L.2005, c.271, s.3; amended 2007, c.304, s.2.



Section 19:44A-21 - Criminal Penalties; Forfeiture Of Office

19:44A-21. Criminal penalties; forfeiture of office
21. a. Any person who purposely and with intent to conceal or misrepresent contributions given or received or expenditures made or incurred to aid or promote the nomination, election or defeat of any candidate for public office or party position, or to aid or promote the passage or defeat of a public question in any election, or to aid the dissemination of political information in connection with any election makes or accepts any contribution or makes or incurs any expenditure in violation of section 7, 11 or 20 of this act is guilty of a crime of the fourth degree.

b. Any person who purposely files or prepares or assists in the preparation for filing or purposely acquiesces in the preparation or filing of any report required under this act which the person knows is false, inaccurate or incomplete in any material particular; or who purposely fails or refuses to file any such report when required to do so pursuant to the provisions of this act; or who purposely supplies any information which he knows to be false, inaccurate or incomplete to any person preparing or assisting in the preparation of any such report, with the knowledge that such information is intended for the purposes of such report, is guilty of a crime of the fourth degree.

c. The nomination for or election to any office of any candidate who is guilty of any violation within the description of subsection a. or b. of this section shall be void, and the office shall be filled as required by law in the case of a vacancy; provided, however, that nothing herein contained shall be construed in derogation of the constitutional authority of either House of the Legislature to be the judge of the election and qualification of its own members.

d. Any individual, partnership, membership organization or other association who or which, directly or through an agent, purposely makes a loan or advance of money or other thing of value in violation of section 11 or section 20 of P.L. 1973, c. 83 (C. 19:44A-11 or C. 19:44A-20) is guilty of a crime of the fourth degree.

e. Any individual, partnership, membership organization or other association who or which purposely makes a contribution as a result of having been induced to do so through the receipt, promise or offer of a loan or advance of money or other thing of value, the making of which loan or advance would constitute a violation of section 11 or section 20 of P.L.1973, c.83 (C.19:44A-11 or C.19:44A-20), is guilty of a crime of the fourth degree.

L.1973,c.83,s.21; amended 1993,c.65,s.12.



Section 19:44A-22 - Violations; Civil Penalties; Forfeiture.

19:44A-22 Violations; civil penalties; forfeiture.

22. a. (1) Except as provided in subsection e. or f., any person, including any candidate, treasurer, candidate committee or joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee, charged with the responsibility under the terms of this act for the preparation, certification, filing or retention of any reports, records, notices or other documents, who fails, neglects or omits to prepare, certify, file or retain any such report, record, notice or document at the time or during the time period, as the case may be, and in the manner prescribed by law, or who omits or incorrectly states or certifies any of the information required by law to be included in such report, record, notice or document, any person who proposes to undertake or undertakes a public solicitation, testimonial affair or other activity relating to contributions or expenditures in any way regulated by the provisions of this act who fails to comply with those regulatory provisions, and any other person who in any way violates any of the provisions of this act shall, in addition to any other penalty provided by law, be liable to a penalty of not more than $6,000 for the first offense and not more than $12,000 for the second and each subsequent offense.

(2)No person shall willfully and intentionally agree with another person to make a contribution to a candidate, candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, or legislative leadership committee with the intent, or upon the condition, understanding or belief, that the recipient candidate or committee shall make or have made a contribution to another such candidate or committee, but this paragraph shall not be construed to prohibit a county or municipal committee of a political party from making a contribution or contributions to any candidate, candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, or legislative leadership committee. A finding of a violation of this paragraph shall be made only upon clear and convincing evidence. A person who violates the provisions of this paragraph shall be liable to a penalty equal to four times the amount of the contribution which that person agreed to make to the recipient candidate or committee.

b.Upon receiving evidence of any violation of this section, the Election Law Enforcement Commission shall have power to hold, or to cause to be held under the provisions of subsection d. of this section, hearings upon such violation and, upon finding any person to have committed such a violation, to assess such penalty, within the limits prescribed in subsection a. of this section, as it deems proper under the circumstances, which penalty shall be paid forthwith into the State Treasury for the general purposes of the State.

c.In assessing any penalty under this section, the Election Law Enforcement Commission may provide for the remission of all or any part of such penalty conditioned upon the prompt correction of any failure, neglect, error or omission constituting the violation for which said penalty was assessed.

d.The commission may designate a hearing officer to hear complaints of violations of this act. Such hearing officer shall take testimony, compile a record and make factual findings, and shall submit the same to the commission, which shall have power to assess penalties within the limits and under the conditions prescribed in subsections b. and c. of this section. The commission shall review the record and findings of the hearing officer, but it may also seek such additional testimony as it deems necessary. The commission's determination shall be by majority vote of the entire authorized membership thereof.

e.Any person who willfully and intentionally makes or accepts any contribution in violation of section 4 of P.L.1974, c.26 (C.19:44A-29) or section 18, 19 or 20 of P.L.1993, c.65 (C.19:44A-11.3, C.19:44A-11.4 or C.19:44A-11.5), shall be liable to a penalty of:

(1)Not more than $10,000 if the cumulative total amount of those contributions is less than or equal to $5,000.00;

(2)Not more than $150,000 if the cumulative total amount of those contributions was more than $5,000.00 but less than $75,000; and

(3)Not more than $200,000 if the cumulative total amount of those contributions is equal to or more than $75,000.00.

f.In addition to any penalty imposed pursuant to subsection e. of this section, a person holding any elective public office shall forfeit that public office if the Election Law Enforcement Commission determines that the cumulative total amount of the illegal contributions was more than $50,000.00 and that the violation had a significant impact on the outcome of the election.

g.Any penalty prescribed in this section shall be enforced in a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1973,c.83,s.22; amended 1983, c.579, s.20; 1993, c.65, s.13; 2004, c.19, s.14; 2004, c.32, s.1.



Section 19:44A-22.1 - Summary Action By Candidate, Injunctive Relief

19:44A-22.1. Summary action by candidate, injunctive relief
24. If a political committee or continuing political committee, having been established or consisting of members or having received contributions in violation of this act, shall have made any contribution or expenditure in opposition to, or in furtherance of the defeat of, a candidate, that candidate may, in a summary action in the Superior Court, apply for an order directing that political committee or continuing political committee to show cause why the court should not grant such injunctive relief as the candidate may seek. The court shall decide the application within 48 hours of the filing thereof and, upon a proper demonstration of the candidate's entitlement thereto, shall grant appropriate injunctive relief against that political committee or continuing political committee.

In addition, the court may order that contributions previously received by the committee shall be deemed to be contributions to the candidate committee or joint candidates committee, as appropriate, of the candidate's opponent in the election for all purposes of section 18 of P.L.1993, c.65 (C.19:44A-11.3), and shall so advise the Election Law Enforcement Commission. The court may also order that, to the extent that the amounts of such contributions so attributed are, together with other amounts contributed by the same contributors directly to the candidate committee or joint candidates committee, in excess of the amounts of contributions which that candidate committee or joint candidates committee could legally have received directly from those contributors under that section 18, the candidate committee or joint candidates committee of the aggrieved candidate may receive contributions in excess of the amounts of contributions which that candidate committee or joint candidates committee could legally receive under section 18 of that P.L.1993, c.65 (C.19:44A-11.3).

If the court determines that an application for injunctive relief under this section is frivolous, the court may award costs, including any attorney's fees, to the political committee or continuing committee against which such relief was sought.

L.1993,c.65,s.24.



Section 19:44A-22.2 - Findings, Declarations Relative To Campaign Advertisements

19:44A-22.2.Findings, declarations relative to campaign advertisements
1.The Legislature finds and declares that:

a. in McIntyre v. Ohio, 63 U.S.L.W. 4279 (U.S. April 19, 1995) (No. 93-986), the United States Supreme Court invalidated, on First Amendment grounds, an Ohio statute prohibiting the distribution of campaign materials which did not bear the issuer's name and address;

b. nevertheless, this decision recognized that there may be circumstances in which a state's enforcement interest justifies a more limited identification requirement;

c. the court noted that in the area of campaign finance, in particular, a more narrowly drawn statute may be permitted;

d. prior decisions of the United States Supreme Court have established that regulation of campaign finance may be justified by a state's interest in preventing actual or perceived corruption; and

e. because the McIntyre decision calls into question the validity of certain New Jersey statutes requiring disclosures on campaign advertising, there is a need to revise the law so that it is narrowly-tailored to help effectuate the State's compelling interest in preventing corruption in connection with the financing of campaigns for public office.

L.1995,c.391,s.1.



Section 19:44A-22.3 - Identification Of Source Of Financing Of Communications; Requirements; Enforcement.

19:44A-22.3 Identification of source of financing of communications; requirements; enforcement.

2. a. Whenever a candidate committee, joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee, or any group other than such a committee, or any person makes, incurs or authorizes an expenditure for the purpose of financing a communication aiding or promoting the nomination, election or defeat of any candidate or providing political information on any candidate which is an expenditure that the committee, group or person is required to report to the Election Law Enforcement Commission pursuant to P.L.1973, c.83 (C.19:44A-1 et seq.), the communication shall clearly state the name and business or residence address of the committee, group or person, as that information appears on reports filed with the commission, and that the communication has been financed by that committee, group or person.

b.Whenever a candidate committee, joint candidates committee, political committee, continuing political committee, political party committee or legislative leadership committee, or any group other than such a committee, or any person makes, incurs or authorizes an expenditure for the purpose of financing a communication aiding the passage or defeat of any public question or providing political information on any public question which is an expenditure that the committee, group or person is required to report to the Election Law Enforcement Commission pursuant to P.L.1973, c.83 (C.19:44A-1 et seq.), the communication shall clearly state the name and business or residence address of the committee, group or person, as that information appears on reports filed with the commission, and that the communication has been financed by that committee, group or person.

c.A communication that is financed by any person, not acting in concert with a candidate or any person or committee acting on behalf of a candidate, shall contain a clear and conspicuous statement that the expenditure was not made with the cooperation or prior consent of, or in consultation with or at the request or suggestion of, any such candidate, person or committee.

d.Any person who accepts compensation from a committee, group or individual described in subsection a. or b. of this section for the purpose of printing, broadcasting, or otherwise disseminating to the electorate a communication shall maintain a record of the transaction which shall include an exact copy of the communication and a statement of the number of copies made or the dates and times that the communication was broadcast or otherwise transmitted, and the name and address of the committee, group or individual paying for the communication. The record shall be maintained on file at the principal office of the person accepting the communication for at least two years and shall be available for public inspection during normal business hours.

e.As used in this section, "communication" means a press release, pamphlet, flyer, form letter, sign, billboard, paid advertisement printed in any newspaper or other publication or broadcast on radio or television, or telephone call featuring a recorded message, or any other form of advertising directed to the electorate.

f.The provisions of this section shall not be construed to apply to any bona fide news item or editorial contained in any publication of bona fide general circulation.

g. (1) A person who violates a provision of this section shall be subject to the civil penalties provided in section 22 of P.L.1973, c.83 (C.19:44A-22).

(2)A person who, with intent to injure anyone or to conceal wrongdoing, purposely falsifies, conceals or misrepresents information required by this section to be disclosed or maintained on file is guilty of a crime of the fourth degree.

h.The Election Law Enforcement Commission shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purpose of this section. The commission may, by regulation, exempt from the provisions of this section small, tangible items of de minimis value which are commonly used in campaigns to convey a political message, including, but not limited to, buttons, combs, and nail files. The commission may also, by regulation, exempt from the provisions of this section advertising space purchased by a candidate committee, joint candidates committee, political committee, continuing political committee, political party committee, legislative leadership committee or other person, in a political program book distributed at a fund-raising event if the financial transaction is otherwise subject to disclosure. An exemption granted by the commission with respect to any item shall not relieve the committee, group or individual making an expenditure therefor from any applicable campaign finance reporting requirements.

In addition, the commission shall have the authority to provide, by regulation, that a communication need not include the address of the committee, group or person financing the communication in circumstances where the name of a committee, group or person would be sufficient to identify it from the commission's records.

L.1995,c.391,s.2; amended 2004, c.30.



Section 19:44A-23 - Construction Of Act

19:44A-23. Construction of act
This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized.

L.1973, c. 83, s. 23, eff. April 24, 1973.



Section 19:44A-24 - Supersedure Of Inconsistent Acts

19:44A-24. Supersedure of inconsistent acts
All acts and parts of acts, rules and regulations issued thereunder inconsistent in whole or in part with the provisions of this act are to such extent superseded.

L.1973, c. 83, s. 24, eff. April 24, 1973.



Section 19:44A-25 - Severability

19:44A-25. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1973, c. 83, s. 25, eff. April 24, 1973.



Section 19:44A-26 - Repeals

19:44A-26. Repeals
The following acts or parts of acts are repealed.

a. R.S. 19:3-8, 19:34-36 and 19:34-37.

b. Chapters 40, 41, 42, 43 and 44 of Title 19 of the Revised Statutes.

c. P.L.1946, c. 152 (C. 19:41-4.1 and 19:41-4.2).

L.1973, c. 83, s. 26, eff. April 24, 1973.



Section 19:44A-27 - Public Policy.

19:44A-27 Public policy.

2.It is hereby declared to be a compelling public interest and to be the policy of this State that primary election campaigns for the office of Governor and general election campaigns for the offices of Governor and Lieutenant Governor shall be financed with public support pursuant to the provisions of this act. It is the intention of this act that such financing be adequate in amount so that candidates for election to the offices of Governor and Lieutenant Governor may conduct their campaigns free from improper influence and so that persons of limited financial means may seek election to the State's highest office.

L.1974, c.26, s.2; amended 1980, c.74, s.3; 2009, c.66, s.15.



Section 19:44A-27.1 - Ineligibility Of Certain Candidates For Public Financing.

19:44A-27.1 Ineligibility of certain candidates for public financing.

1.Whenever an individual who formed, assisted in the formation of, or was involved in any way in the management of:

an issue advocacy organization organized under section 527 of the federal Internal Revenue Code (26 U.S.C. s.527);

an organization organized under paragraph (4) of subsection (c) of section 501 of the federal Internal Revenue Code (26 U.S.C. s.501); or

an organization organized under any other current or future section of the federal Internal Revenue Code which the Election Law Enforcement Commission determines is similar to any of the organizations described above;

becomes a candidate for the office of Governor or Lieutenant Governor, those candidates shall be ineligible to receive public financing for the candidate's campaign, pursuant to P.L.1974, c.26 (C.19:44A-27 et seq.), unless the organization agrees to disclose the name of each of its contributors and the amount of each contribution and expenditure from the date occurring four years prior to the date the individual becomes a candidate for the office of Governor or Lieutenant Governor through the date that the candidate ceases to be a candidate.

L.2001, c.20, s.1; amended 2009, c.66, s.16.



Section 19:44A-27.2 - Rules, Regulations Concerning Disclosures And Organization

19:44A-27.2. Rules, regulations concerning disclosures and organization
2.The Election Law Enforcement Commission shall adopt rules and regulations: a. to enable an organization described in section 1 of P.L.2001, c.20 (C.19:44A-27.1) to make the required disclosures; and b. to determine, pursuant to section 1 of P.L.2001, c.20 (C.19:44A-27.1), which organizations organized under any other current or future section of the federal Internal Revenue Code are similar to those specifically described in section 1.

L.2001,c.20,s.2.



Section 19:44A-28 - Application Of Act.

19:44A-28 Application of act.

3.The provisions of this act shall apply to the general election campaign for the office of Governor to be held in November, 1977 and to all subsequent primary election campaigns for the office of Governor and general election campaigns for election to the offices of Governor and Lieutenant Governor, except that the provisions of this act shall not apply to any primary election campaign for the office of Governor or general election campaign for the offices of Governor and Lieutenant Governor for which the Legislature fails to make an appropriation.

L.1974, c.26, s.3; amended 1980, c.74, s.4; 2009, c.66, s.17.



Section 19:44A-29 - Contribution Limits, Gubernatorial Elections.

19:44A-29 Contribution limits, gubernatorial elections.

4. a. Except in the case of a candidate, as provided in subsection g. of this section, no person, candidate committee or joint candidates committee, political committee, continuing political committee or legislative leadership committee, otherwise eligible to make contributions, shall make any contribution or contributions to a candidate, his campaign treasurer or deputy campaign treasurer, candidate committee, a political party committee, or to any other person or committee, in aid of the candidacy of or in behalf of a candidate for nomination for election for the office of Governor in a primary election or candidates for election to the offices of Governor and Lieutenant Governor in any general election in the aggregate in excess of $1,500.00, or in the case of a joint candidates committee when that is the only committee established by the candidates, in excess of $1,500.00 per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $1,500.00 from that candidate. No candidate for nomination for election for the office of Governor in a primary election or candidates for election to the offices of Governor and Lieutenant Governor in any general election and no campaign treasurer or deputy campaign treasurer of such candidate or candidates shall knowingly accept from any person, candidate, candidate committee, joint candidates committee, political committee, continuing political committee or legislative leadership committee any contribution or contributions in aid of the candidacy of or in behalf of such candidate or candidates in the aggregate in excess of $1,500.00, or in the case of a joint candidates committee when that is the only committee established by the candidates, in excess of $1,500.00 per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $1,500.00 from that candidate, in any primary or general election. No provision of this act shall be construed to prohibit a contribution or contributions in the aggregate in aid of the candidacy of or in behalf of any candidate for nomination for election to the office of Governor in a primary election not in excess of $1,500.00, or in the case of a contribution or contributions by a joint candidates committee when that is the only committee established by the candidates, in excess of $1,500.00 per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $1,500.00 from that candidate, and another contribution or contributions in the aggregate in the aid of the candidacy of or in behalf of any candidates for election to the offices of Governor and Lieutenant Governor in a general election not in excess of $1,500.00, or in the case of a contribution or contributions by a joint candidates committee when that is the only committee established by the candidates, in excess of $1,500.00 per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $1,500.00 from that candidate. For the purpose of determining the amount of a contribution to be attributed as given by each candidate in a joint candidates committee, the amount of the contribution by such a committee shall be divided equally among all the candidates in the committee.

b.(Deleted by amendment, P.L.1980, c.74.)

c.The spouse of any contributor may make a contribution or contributions in the aggregate in aid of the candidacy of or in behalf of a candidate for nomination for election for the office of Governor or candidates for election to the offices of Governor and Lieutenant Governor of up to $1,500.00.

d.No State committee of any political party shall knowingly accept from any person, candidate committee, joint candidates committee, political committee, continuing political committee or legislative leadership committee, any contribution or contributions in the aggregate in aid of the candidacy of or in behalf of candidates for election to the offices of Governor and Lieutenant Governor in a general election in excess of $1,500.00, or in the case of a contribution or contributions by a joint candidates committee when that is the only committee established by the candidates, in excess of $1,500.00 per candidate in the joint candidates committee, or in the case of a candidate committee and a joint candidates committee when both are established by a candidate, $1,500.00 from that candidate. A State committee may allocate a contribution of up to $1,500.00, and up to $1,500.00 of a contribution in excess of $1,500.00 in aid of the candidacy of or in behalf of such candidates, except that in the case of a contribution from a joint candidates committee when that is the only committee established by the candidates, the amounts which may be so allocated shall be $1,500.00 per candidate in the joint candidates committee, and in the case of a candidate committee and a joint candidates committee when both are established by a candidate, the amount which may be so allocated shall be $1,500.00 from that candidate. For the purpose of determining the amount of a contribution to be attributed as given by each candidate in a joint candidates committee, the amount of the contribution by such a committee shall be divided equally among all the candidates in the committee. A State committee shall create an account in a national or State bank in behalf of any candidates the committee intends to or does assist for election to the offices of Governor and Lieutenant Governor in a general election, shall deposit in such account and report to the Election Law Enforcement Commission the name of the contributor of all moneys accepted or allocated in aid of the candidacy of or in behalf of such candidates, and may make a contribution or contributions from such account in any amount in aid of the candidacy of or in behalf of such candidates. No State committee may make any contribution or contributions in aid of the candidacy of or in behalf of such candidates of moneys not deposited in a bank account pursuant to this subsection, and no State committee may make a contribution or contributions in aid of the candidacy of or in behalf of such candidates of moneys or other thing of value pledged or received in a calendar year in which no gubernatorial election was held.

e.The county committee of a political party in a county and the municipal committees of that political party in the same county may make an expenditure or expenditures in the aggregate of $10,000.00 in aid of the candidacy of or in behalf of any candidates for election to the offices of Governor and Lieutenant Governor in a general election. No county committee or municipal committee may transfer or contribute any funds to any such candidate or to such candidates' campaign treasurer or deputy campaign treasurer, or to any political committee supporting such candidates. Candidates or their campaign treasurer or deputy campaign treasurer shall determine the exact amount that individual county committees or municipal committees may contribute in aid of the candidacy of or in behalf of such candidates, and shall file a report of such determination with the Election Law Enforcement Commission no later than the seventh day prior to the general election being funded.

f.Communications on any subject by a corporation to its stockholders and their families, or by a labor organization to its members and their families, and nonpartisan registration and get-out-the-vote campaigns by a corporation aimed at its stockholders and their families, or by a labor organization aimed at its members and their families, shall not be construed to be in aid of the candidacy of or in behalf of a candidate for election to the office of Governor in any primary election or in behalf of candidates for the offices of Governor and Lieutenant Governor in a general election.

g.No candidate receiving public funds may make expenditures from his own funds, including any contributions from his own funds, in aid of his candidacy for nomination for election to the office of Governor in excess of $25,000.00 for the primary election and in aid of the candidacy of candidates for election to the offices of Governor and Lieutenant Governor in excess of $25,000.00 each for the general election.

As used in this subsection "own funds" means funds to which the candidate is legally and beneficially entitled, but shall not include funds as to which he is a trustee, or funds given or otherwise transferred to the candidate by any person other than the spouse of the candidate for use in aid of his candidacy.

L.1974, c.26, s.4; amended 1980, c.74, s.5; 1989, c.4, s.5; 1993, c.65, s.14; 2009, c.66, s.18.



Section 19:44A-29.1 - Limits On Contributions, Expenditures.

19:44A-29.1 Limits on contributions, expenditures.

6.For the purpose of contribution and expenditure limits established pursuant to P.L.1973, c.83 (C.19:44A-1 et seq.), limits on contributions to and expenditures of the joint candidates for election to the offices of Governor and Lieutenant Governor shall be considered and treated as contributions to and expenditures of one candidate and those two candidates shall establish only one candidate committee.

L.2009, c.66, s.6.



Section 19:44A-30 - Appropriations For Fund For Election Campaign Expenses.

19:44A-30 Appropriations for fund for election campaign expenses.

5.The Legislature shall appropriate to the New Jersey Election Law Enforcement Commission out of the Gubernatorial Elections Fund established pursuant to N.J.S.54A:9-25.1 and available for appropriation from the fund, and, if necessary, out of the General Treasury of the State such sums as are necessary to carry out the purposes of this act, which sums shall constitute a fund for campaign expenses for the primary election to the office of Governor and the general election to the offices of Governor and Lieutenant Governor, in such amounts or proportions as the Legislature shall direct the appropriation to be distributed between each of the two elections, to be regulated and distributed by the commission pursuant to this act. Upon notice by the commission, the Legislature shall appropriate to the commission out of the General Treasury such additional sums as may be required to carry out the purposes of this act if the sums first appropriated become inadequate.

L.1974, c.26, s.5; amended 1980, c.74, s.6; 2009, c.66, s.19.



Section 19:44A-32 - Primary And General Election Bank Accounts Of Candidates; Deposits; Expenditures; Nonliability Of Banks.

19:44A-32 Primary and general election bank accounts of candidates; deposits; expenditures; nonliability of banks.

7. a. Each candidate in the primary election to the office of Governor, shall, with the approval of the Election Law Enforcement Commission, create a bank account in a National or State bank. The candidate, his campaign treasurer or deputy campaign treasurer shall deposit promptly into the account all moneys received pursuant to section 4 of P.L.1974, c.26 (C.19:44A-29) and sections 11 and 12 of P.L.1973, c.83 (C.19:44A-11 and 19:44A-12).

b.Candidates in the general election to the offices of Governor and Lieutenant Governor shall, with the approval of the Election Law Enforcement Commission, create an account in a National or State bank. The candidates, their campaign treasurer or deputy campaign treasurer shall deposit promptly into the account all moneys received for the purpose of the election, provided that the moneys are received pursuant to section 4 of P.L.1974, c.26 (C.19:44A-29) and sections 11 and 12 of P.L.1973, c.83 (C.19:44A-11 and 19:44A-12).

c.Immediately after deposit in the bank account the candidates or their campaign treasurer or deputy campaign treasurer may transfer or expend the moneys, except that no moneys deposited in a gubernatorial candidate's bank account for the primary election may be expended for any general election expenses for candidates for the offices of Governor and Lieutenant Governor, and except that no moneys deposited in the candidates' bank account for the general election may be transferred or expended until the day following the primary election or may be expended for primary election expenses.

d.No State or National bank which acts as a depository for election funds as provided in this act shall be held accountable for the proper application of funds withdrawn, transferred or expended from such accounts by the person or persons in whose name or names the accounts are opened or maintained, nor shall the State or National bank be under any duty to determine whether the funds deposited in the account are withdrawn, transferred or expended for the purposes and at the time or times prescribed by law, or are received from sources and in amounts prescribed or limited by law.

L.1974, c.26, s.7; amended 1980, c.74, s.7; 2009, c.66, s.20.



Section 19:44A-33 - Public Funding.

19:44A-33 Public funding.

8. a. The campaign treasurer or deputy campaign treasurer of any qualified candidate for nomination for election to the office of Governor in a primary election upon application to the commission shall promptly receive in behalf of the qualified candidate from the fund for election campaign expenses, but not prior to January 1 of the year of the election, moneys in an amount equal to twice the amount of no more than $1,500.00 of each contribution deposited in the qualified candidate's primary election bank account described in section 7 of P.L.1974, c.26 (C.19:44A-32), except that no payment shall be made from the fund to any candidate for the first $50,000.00 deposited in the qualified candidate's bank account. The maximum amount which any qualified candidate for nomination for election to the office of Governor in a primary election may receive from the fund for election campaign expenses shall not exceed $1,350,000. Applications for payments and payments under this subsection following the date on which a candidate is determined to be a qualified candidate shall be made only on the basis of no less than $12,500.00 of such contributions.

b.The campaign treasurer or deputy campaign treasurer of any qualified candidates for election to the offices of Governor and Lieutenant Governor in a general election upon application to the commission shall promptly receive in behalf of such qualified candidates from the fund for election campaign expenses, but not prior to the primary election, moneys in an amount equal to twice the amount of no more than $1,500.00 of each contribution deposited in such qualified candidates' bank account described in section 7 of P.L.1974, c.26 (C.19:44A-32), except that no payment shall be made from the fund to any candidates for the first $50,000.00 deposited in such qualified candidates' bank account.

The maximum amount which any qualified candidates for election to the offices of Governor and Lieutenant Governor in a general election may receive from the fund for election campaign expenses shall not exceed $3,300,000. Applications for payments and payments under this subsection following the date on which joint candidates are determined to be qualified candidates shall be made only on the basis of no less than $12,500.00 of such contributions.
L.1974, c.26, s.8; amended 1980, c.74, s.8; 1989, c.4, s.6; 2009, c.66, s.21.



Section 19:44A-33.1 - Substituted Candidates For Nomination For Governor, Eligibility As Qualified Candidate

19:44A-33.1. Substituted candidates for nomination for Governor, eligibility as qualified candidate
5.In the event that a certificate provided for in R.S.19:23-12 is filed for a candidate for nomination for election to the office of Governor, the candidate nominated in the certificate shall: (a) be given, on an accelerated basis determined by the Election Law Enforcement Commission, the opportunity to become a qualified candidate as defined in subsection m. of section 3 of P.L.1973, c. 83 (C.19:44A-3) for the primary election; (b) if the candidate so nominated becomes a qualified candidate, be eligible to receive the maximum amount from the fund for election campaign expenses, as provided by law, which any other qualified candidate may be eligible to receive for the primary election pursuant to section 8 of P.L.1974, c.26 (C.19:44A-33), regardless of the amount from that fund received and expended by the candidate for whom the substitution has been made; (c) participate in the gubernatorial primary election debates held pursuant to sections 9 through 11 of P.L.1989, c.4 (C.19:44A-45 et seq.); and (d) fulfill any of the other responsibilities required of a qualified candidate, as provided for in P.L.1973, c.83 (C.19:44A-1 et seq.), P.L.1974, c.26 (C.19:44A-27 et al.) or any other applicable rule or regulation derived therefrom. The candidate for whom the substitution was made by the certificate of nomination to fill the vacancy shall pay into the fund for election campaign expenses moneys received from the fund and not otherwise used to pay expenses which were incurred for the purposes permitted during the election campaign.

L.2001,c.73,s.5.



Section 19:44A-34 - Separate Bank Accounts For Other Funds; Disposition Of Contributions Of Political Committees

19:44A-34. Separate bank accounts for other funds; disposition of contributions of political committees
a. No contribution which must be or is intended by the contributor or the recipient to be refunded or repaid at any time, no loan obtained pursuant to section 19 of P.L.1974, c. 26 (C. 19:44A-44), no amount of the candidate's own funds in the aggregate in excess of $800.00, and no other moneys received by the candidate, his campaign treasurer or deputy campaign treasurer, except those contributions described in subsections a. and b. of section 4 of P.L.1974, c. 26 (C. 19:44A-29), shall be deposited into any candidate's primary election and general election bank accounts described in section 7 of P.L.1974, c. 26 (C. 19:44A-32), but shall be deposited in separate bank accounts from which expenditures for the respective campaigns may be made.

b. No contribution by any county committee or municipal committee of any political party shall be deposited into any candidate's bank accounts. A State committee may forward to a candidate and have deposited into the candidate's general election bank account described in section 7 of P.L.1974, c. 26 (C. 19:44A-32) money in aid of the candidacy of or in behalf of such candidate received pursuant to section 4 of P.L.1974, c. 26 (C. 19:44A-29) and sections 11 and 12 of P.L.1973, c. 83 (C. 19:44A-11 and 19:44A-12).

L.1974, c. 26, s. 9, eff. May 6, 1974. Amended by L.1980, c. 74, s. 9, eff. July 23, 1980.



Section 19:44A-35 - Expenditures From Fund For Election Campaign Expenses; Rules And Regulations; Purposes; Return Of Unexpended Funds

19:44A-35. Expenditures from fund for election campaign expenses; rules and regulations; purposes; return of unexpended funds
a. All expenditures from the fund for election campaign expenses shall be made pursuant to rules and regulations of the Election Law Enforcement Commission and shall be strictly limited to the following purposes:

(1) Purchase of time on radio and television stations;

(2) Purchase of rental space on outdoor signs or billboards;

(3) Purchase of advertising space in newspapers and regularly published magazines and periodicals;

(4) Payment of the cost of producing the material aired or displayed on radio, television, outdoor signs or billboards, and in newspapers, regularly published magazines and periodicals;

(5) Payment of the cost of printing and mailing campaign literature and brochures distributed under the name of any qualified candidate;

(6) Payment of the cost of legal and accounting expenses incurred in complying with the public financing regulations of the Election Law Enforcement Commission and with the public financing provisions of P.L.1974, c. 26 (C. 19:44A-27 et seq.);

(7) Payment of the cost of telephone deposits, and installation charges and monthly billings in excess of deposits. Within 6 months after the primary and general elections, respectively, a candidate shall return to the fund the amount of any public funds used to pay such telephone deposits which are later returned.

b. The limitations in subsection a. of this section upon expenditures from the fund for election campaign expenses shall not apply to expenditures of private contributions, whether or not such private contributions were deposited in a candidate's bank accounts pursuant to section 7 of P.L.1974, c. 26 (C. 19:44A-32).

c. Moneys received by a qualified candidate from the fund for election campaign expenses may be retained for a period not exceeding 6 months after the election for which such moneys were received in order to liquidate all obligations to pay expenses for the purposes permitted by this section which were incurred during the election campaign. All obligations having been liquidated, all moneys remaining available to any qualified candidate, shall be paid into the fund, except that no candidate shall pay into the fund moneys in excess of moneys received from the fund.

L.1974, c. 26, s. 10, eff. May 6, 1974. Amended by L.1980, c. 74, s. 10, eff. July 23, 1980.



Section 19:44A-36 - Funds Considered "Spend In Aid Of The Candidacy Of Any Candidate Or Candidates."

19:44A-36 Funds considered "spend in aid of the candidacy of any candidate or candidates."

11. Moneys received by any qualified candidate or candidates from the fund for election campaign expenses are to be considered "spent in aid of the candidacy of any candidate or candidates" for election to the offices of Governor and Lieutenant Governor for the purpose of section 7 of P.L.1973, c.83 (C.19:44A-7). The Election Law Enforcement Commission shall not withdraw from the fund for election campaign expenses any sum, which results in a candidate's exceeding the limitations of that section.

L.1974, c.26, s.11; amended 1980, c.74, s.11; 2009, c.66, s.22.



Section 19:44A-37 - Statements From Gubernatorial Candidates; Printing And Mailing With Sample Ballot

19:44A-37. Statements from gubernatorial candidates; printing and mailing with sample ballot
The Election Law Enforcement Commission shall, on or before the forty-fifth day prior to the date on which the general election is to be held, supply each county clerk with the text of statements from each candidate for election to the office of Governor. Each candidate for the office of Governor who wishes a statement mailed on his behalf shall submit to the commission, on forms provided by it, his proposed statement which shall not exceed 500 words in length. Each county clerk shall cause the statements submitted by all such candidates to be printed and mailed with the sample ballot for the general election to each registered voter in the county with a short explanation prepared by the commission that such statements are provided pursuant to this law to assist the voters of this State in making their determination among the candidates for the office of Governor. The cost of printing and mailing such statements shall be paid for by the counties; except that any cost to the counties resulting from the printing and mailing of such statements shall be reimbursed from State funds appropriated to the commission for that purpose on claim therefor made by the county clerk to the commission.

L.1974, c. 26, s. 12, eff. May 6, 1974. Amended by L.1980, c. 74, s. 12, eff. July 23, 1980.



Section 19:44A-38 - Rules And Regulations

19:44A-38. Rules and regulations
The Election Law Enforcement Commission may adopt such rules and regulations as may be required to implement the provisions of this act and to carry out its purpose.

L.1974, c. 26, s. 13, eff. May 6, 1974.



Section 19:44A-40 - Violations; Misdemeanor; Forfeiture Of Office

19:44A-40. Violations; misdemeanor; forfeiture of office
a. Any person who willfully and knowingly violates section 4, 9 or 10 of P.L.1974, c. 26 or section 17 of P.L.1980, c. 74 (C. 19:44A-18.1) is guilty of a crime of the fourth degree.

b. The election to office of any candidate who is guilty of any violation within the description of subsection a. of this section shall be void, and the office shall be filled as required by law in the case of a vacancy; provided, however, that nothing herein contained shall be construed in derogation of the constitutional authority of either House of the Legislature to be the judge of the election and qualification of its own members.

L.1974, c. 26, s. 15, eff. May 6, 1974. Amended by L.1980, c. 74, s. 14, eff. July 23, 1980; L.1981, c. 511, s. 13, eff. Jan. 12, 1982.



Section 19:44A-41 - Violations; Fines; Hearings; Assessment Of Penalty

19:44A-41. Violations; fines; hearings; assessment of penalty
a. Any person who willfully and knowingly violates sections 4, 6, 9, 10 or 19 of this act shall in addition to any other penalty provided by law, be liable to a penalty of not more than $1,000.00 for the first offense and not more than $2,000.00 for the second and each subsequent offense.

b. Upon receiving evidence of any violation of sections 4, 6, 9, 10 or 19 of this act, the Election Law Enforcement Commission shall have power to hold, or to cause to be held under the provisions of subsection d. of this section, hearings upon such violation and, upon finding any person to have committed such a violation, to assess such penalty, within the limits prescribed in subsection a. of this section, as it deems proper under the circumstances, which penalty shall be paid forthwith into the State Treasury for the general purposes of the State. Such penalty shall be enforceable in a summary proceeding under the "Penalty Enforcement Law" (N.J.S. 2A:58-1 et seq.).

c. In assessing any penalty under this section, the Election Law Enforcement Commission may provide for the remission of all or any part of such penalty conditioned upon the prompt correction of any failure, neglect, error or omission constituting the violation for which said penalty was assessed.

d. The commission may designate a hearing officer to hear complaints of violations of this act. Such hearing officer shall take testimony, compile a record and make factual findings, and shall submit the same to the commission, which shall have power to assess penalties within the limits and under the conditions prescribed in subsection b. of this section. The commission shall review the record and findings of the hearing officer, but it may also seek such additional testimony as it deems necessary. The commission's determination shall be by majority vote of the entire authorized membership thereof.

L.1974, c. 26, s. 16, eff. May 6, 1974.



Section 19:44A-42 - Liberal Construction Of Act

19:44A-42. Liberal construction of act
The provisions of this act shall be construed liberally and applied so as to promote the purposes expressed herein.

L.1974, c. 26, s. 17, eff. May 6, 1974.



Section 19:44A-43 - Severability

19:44A-43. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1974, c. 26, s. 18, eff. May 6, 1974.



Section 19:44A-44 - Borrowing By Candidates.

19:44A-44 Borrowing by candidates.

19. Notwithstanding any provision of this act, any candidate in a primary election for the office of Governor, or his campaign treasurer or deputy campaign treasurer, or any candidate in a general election for the offices of Governor and Lieutenant Governor, or the campaign treasurer or deputy treasurer thereof may borrow funds from any national or State bank. No person or political committee, other than the candidates or the State committee of any political party in a general election, may in any way endorse or guarantee such loan in an amount in the aggregate in excess of $1,500.00. The endorsement shall constitute a contribution for so long as the loan is outstanding. The amount borrowed by any such candidates or their campaign treasurer or deputy campaign treasurer shall in the aggregate not exceed $50,000.00 and must be repaid in full by such candidate or the campaign treasurer or deputy campaign treasurer from moneys accepted or allocated pursuant to section 4 of P.L.1974, c.26 (C.19:44A-29) 20 days prior to the date of the primary or general election for which the loan was made, and certification of such repayment shall be made by the borrower to the Election Law Enforcement Commission in accordance with commission regulations.

Upon the failure of the borrower to repay the full amount borrowed on or before the 20th day prior to the date of the primary election for the office of Governor or general election for the offices of Governor and Lieutenant Governor, or to certify such repayment to the Election Law Enforcement Commission as required herein, all payments of moneys to such candidates from the fund for election campaign expenses pursuant to section 8 of P.L.1974, c.26 (C.19:44A-33) shall promptly cease; and the Election Law Enforcement Commission shall forthwith seek and may obtain in a summary action in the Superior Court an injunction prohibiting the expenditure by any such candidate or candidates of any moneys received at any time from the fund for election campaign expenses pursuant to said section 8 of P.L.1974, c.26 (C.19:44A-33), and any other moneys received in aid of or in behalf of the candidates in said election.

L.1974, c.26, s.19; amended 1980, c.74, s.15; 1989, c.4, s.7; 2009, c.66, s.24.



Section 19:44A-45 - Interactive Debates.

19:44A-45 Interactive debates.

9. a. In any year in which a primary election is to be held to nominate candidates for the office of Governor, there shall be held among the several candidates for each such nomination a series of interactive gubernatorial primary debates, in which all "qualified candidates," as defined by paragraph (3) or paragraph (4) of subsection m. of section 3 of P.L.1973, c.83 (C.19:44A-3), for that nomination who have applied or who intend to apply to receive money for election campaign expenses under subsection a. of section 8 of P.L.1974, c.26 (C.19:44A-33) shall participate, and in which any other candidate for that nomination who has deposited and expended the amount necessary, under paragraph (3) or paragraph (4) of subsection m. of section 3 of P.L.1973, c.83 (C.19:44A-3), to be deemed a "qualified candidate" may elect to participate, provided that other candidate notifies the Election Law Enforcement Commission of the candidate's intent to so participate within the time allowed under those paragraphs for such notification to be made by candidates wishing to become qualified candidates; except that in any year in which no such candidate or only one such candidate for that nomination is required or elects to participate, no gubernatorial primary debate shall be required to be held under this subsection.

b.In any year in which a general election is to be held for the offices of Governor and Lieutenant Governor, there shall be held a series of interactive gubernatorial election debates, in which all "qualified candidates," as defined by paragraph (1) or paragraph (2) of subsection m. of section 3 of P.L.1973, c.83 (C.19:44A-3), for election to those offices who have applied or who intend to apply to receive money for election campaign expenses under subsection b. of section 8 of P.L.1974, c.26 (C.19:44A-33) shall participate, and in which any other candidates for election to those offices who have deposited and expended the amount necessary, under paragraph (1) or paragraph (2) of subsection m. of section 3 of P.L.1973, c.83 (C.19:44A-3), to be deemed a "qualified candidate" may elect to participate, provided those other candidates notify the Election Law Enforcement Commission of the candidates' intent to so participate within the time allowed under those paragraphs for such notification to be made by candidates wishing to become qualified candidates; except that in any gubernatorial election year in which only one pair of candidates, or no candidates for election to the offices of Governor and Lieutenant Governor are required or elect to participate, no gubernatorial election debate shall be required to be held under this subsection.

L.1989, c.4, s.9; amended 2009, c.66, s.25.



Section 19:44A-46 - Number Of Debates; Timing, Sponsorship.

19:44A-46 Number of debates; timing, sponsorship.

10. a. The series of gubernatorial primary debates under subsection a. of section 9 of P.L.1989, c.4 (C.19:44A-45) shall consist of two debates. Each of the debates shall be of at least one hour's duration. The first debate in the series shall occur not earlier than the date on which the ballot for the primary election in which candidates are to be nominated for election to the office of Governor is finally certified by the Secretary of State to the clerks of the several counties, and the second debate in the series shall occur not later than the 11th day prior to the primary election to select candidates for that office unless an emergency, as determined by the vote of a majority of the participating candidates, requires the postponement thereof, but the second gubernatorial primary debate shall in no event be held later than the second day preceding that primary election.

b.The series of gubernatorial election debates under subsection b. of section 9 of P.L.1989, c.4 (C.19:44A-45) shall consist of three debates, two for candidates seeking the office of Governor and one for candidates seeking the office of Lieutenant Governor. The debate for candidates seeking the office of Lieutenant Governor shall be the second of the three debates. Each of the gubernatorial election debates shall be of at least one hour's duration. The first debate in the series shall occur not earlier than the third Tuesday following the first Monday in September of the year in which a general election is to be held for the offices of Governor and Lieutenant Governor, and the third debate in the series shall occur not later than the 11th day prior to the general election for that office unless an emergency, as determined by the vote of a majority of the participating candidates, requires the postponement thereof, but the final gubernatorial election debate shall in no event be held later than the second day preceding that general election.

c.Organizations which are not affiliated with any political party or with any holder of or candidate for public office, which have not endorsed any candidate in the pending primary or general election for the offices of Governor and Lieutenant Governor, shall be eligible to sponsor one or more interactive gubernatorial primary debates or interactive gubernatorial election debates under subsection a. or subsection b., respectively, of this section. In addition, any association of two or more separately owned news publications or broadcasting outlets, including newspapers, radio stations or networks, and television stations or networks, having between or among them a substantial readership or audience in this State, and any association of print or broadcast news or press service correspondents having among them a substantial readership or audience in this State, shall be eligible to sponsor any such gubernatorial primary or gubernatorial election debate, without regard to whether that association or any of its members shall previously have sponsored any debate among candidates for Statewide office.

The Election Law Enforcement Commission shall accept applications from eligible organizations and eligible associations of news publications and broadcasting outlets or news or press service correspondents to sponsor one or more of those interactive gubernatorial debates. Applications to sponsor debates under subsection a. shall be submitted to the commission no later than March 15 of any year in which a primary election is to be held to nominate candidates for the office of Governor, and applications to sponsor debates under subsection b. shall be submitted to the commission no later than July 1 of any year in which a general election is to be held to fill the offices of Governor and Lieutenant Governor.

Where the number of eligible applicants to sponsor gubernatorial primary debates or gubernatorial election debates exceeds the number prescribed under subsection a. or subsection b. of this section, respectively, the Election Law Enforcement Commission shall select the sponsors from among the applicants within 30 days of the last day for submitting those applications, as provided by this subsection. To the maximum extent practicable and feasible, the commission shall select a different sponsor for each of the interactive gubernatorial debates, but shall not be precluded from selecting the same sponsor for more than one debate.

The sponsors selected by the commission shall be responsible for selecting the date, time and location of the debates, subject to the limitations set forth in this section. The rules for conducting each debate shall be solely the responsibility of the sponsors so selected, but shall not be made final without consultation with both the chairman of the New Jersey Republican State Committee and the chairman of the New Jersey Democratic State Committee in the case of gubernatorial primary debates, and with a representative designated by each of the participating candidates in the case of gubernatorial election debates.

L.1989, c.4, s.10; amended 1991, c.317; 2009, c.66, s.26.



Section 19:44A-47 - Repayment By Debate Non-participant.

19:44A-47 Repayment by debate non-participant.

11. The Election Law Enforcement Commission shall have the power and duty, upon receipt of a complaint against a candidate for nomination for election for the office of Governor or for election for the offices of Governor and Lieutenant Governor who is required to participate in gubernatorial primary debates or gubernatorial election debates, respectively, to hold a hearing to determine whether that candidate has failed to participate in such debates. If, at the conclusion of a hearing under this section, the commission determines by majority vote that a candidate required to participate under section 10 of this 1989 amendatory and supplementary act has failed to do so, the chairman shall immediately inform the candidate in writing of that determination, identifying in that writing the date and circumstances of the failure. If, after having found that a candidate required to participate in a gubernatorial primary or gubernatorial election debate has failed to do so, the commission further finds that the failure occurred under circumstances which were beyond the control of the candidate and of such a nature that a reasonable person, taking into account the purposes of this act and the relevant facts of the case, would find the failure justifiable or excusable, then the candidate shall not be subject to any penalty or liability for his failure to participate. The candidate charged with the failure to participate shall have the burden of showing justification or excuse.

The campaign of any candidate or former candidate who shall have been required to participate in a gubernatorial primary debate or gubernatorial election debate under this 1989 amendatory and supplementary act, but who shall have been found to have failed to do so without reasonable justification or excuse, shall be liable for return of moneys previously received for use by the candidate to pay primary election campaign expenses or general election campaign expenses, respectively. In the case of a candidate for election to the office of Lieutenant Governor who is found to have failed to participate in a gubernatorial election debate, the candidate for election to the office of Governor shall jointly be liable for return of one half of the moneys previously received for use by the joint candidates to pay general election expenses. The commission shall determine the total amount of moneys for election campaign expenses in that year by the commission to the candidate or candidates under subsection a. or subsection b. of section 8 of P.L.1974, c.26 (C.19:44A-33), as appropriate, and shall notify the campaign treasurer or the deputy campaign treasurer of the candidate or candidates of the liability of the campaign of the candidate or candidates, as of the date of the notice, for the repayment of those moneys plus interest on the unpaid amount of that liability from that date at the rate of 1% for each month or fractional part of a month during which that amount remains unpaid.

L.1989, c.4, s.11; amended 2009, c.66, s.27.



Section 19:44B-1 - Definitions.

19:44B-1 Definitions.

1. a. "Gift" means any money or thing of value received other than as income, and for which a consideration of equal or greater value is not received, but does not include any political contribution reported as otherwise required by law, any loan made in the ordinary course of business, or any devise, bequest, intestate estate distribution or principal distribution of a trust or gift received from a member of a person's household or from a relative within the third degree of consanguinity of the person or his spouse, or from the spouse of that relative;

b."Income" means any money or thing of value received, or to be received, as a claim on future services, whether in the form of a fee, expense, allowance, forbearance, forgiveness, interest, dividend, royalty, rent, capital gain, or any other form of recompense, or any combination thereof;

c."Member of household" means the spouse of a candidate for the office of Governor or Lieutenant Governor or of a candidate for the Senate or General Assembly residing in the same domicile and any dependent children.

L.1981, c.129, s.1; amended 2009, c.66, s.28.



Section 19:44B-2 - Financial Disclosure Statement; Filing And Certification.

19:44B-2 Financial disclosure statement; filing and certification.

2. a. Every candidate for the office of Governor and every candidate for the Senate or General Assembly shall file and certify the correctness of a financial disclosure statement on or before the tenth day following the last day for filing a petition to appear on the ballot, and the financial disclosure statement shall be filed with the Election Law Enforcement Commission in the Department of Law and Public Safety.

b.Every candidate for the office of Lieutenant Governor shall file and certify the correctness of a financial disclosure statement on or before the 30th day following the day such candidate is selected by the candidate for the office of Governor of the same political party, and the financial disclosure statement shall be filed with the commission.

L.1981, c.129, s.2; amended 2009, c.66, s.29.



Section 19:44B-3 - Forms; Preparation; Transmittal To Candidates.

19:44B-3 Forms; preparation; transmittal to candidates.

3.The commission shall prepare and transmit to each candidate for the office of Governor and the office of Lieutenant Governor and to each candidate for the Senate or General Assembly forms for the filing of financial disclosure statements required by this act.

L.1981, c.129, s.3; amended 2009, c.66, s.3



Section 19:44B-4 - Contents

19:44B-4. Contents
Financial disclosure statements shall include the sources of income received from sources other than the State during the preceding calendar year by the candidate and members of his household. Without disclosing the amounts of income, gifts, reimbursements, and holdings, the statements shall include the following:

a. Each of the following categories of earned income totalling more than $1,000.00: salaries, bonuses, royalties, fees, commissions and profit sharing received as an officer, employee, partner or consultant of a named corporation, professional association, partnership or sole proprietorship;

b. Each of the following categories of unearned income totalling more than $1,000.00: rents, dividends and other income received from named investments, trusts and estates;

c. Fees and honorariums totalling more than $100.00 received from named payers for personal appearances, speeches or writings;

d. Reimbursements totalling more than $100.00 for travel, subsistence or facilities provided in kind received from named payers or providers other than the State, any political subdivision thereof, a principal employer, or a nonprofit organization;

e. Gifts having a value totalling more than $250.00 received from named donors; and

f. Ownership, holding, or control of an interest in any land or building in any city in which casino gambling is authorized, which land or building shall be specified.

L.1981, c. 129, s. 4, eff. May 1, 1981.



Section 19:44B-5 - Notice To Commission Of Candidates By Secretary Of State.

19:44B-5 Notice to commission of candidates by Secretary of State.

5.Upon receipt from any person of a declaration of candidacy or a petition to appear on the ballot for election as Governor or as Lieutenant Governor, or as a member of the Legislature, the Secretary of State shall, within 2 days of the receipt, notify the commission of the name and address of the candidate and the date of the receipt.

L.1981, c.129, c.5; amended 2009, c.66, s.31.



Section 19:44B-6 - Willful And Knowledgeable Failure To File Or Filing False Statement; Penalty

19:44B-6. Willful and knowledgeable failure to file or filing false statement; penalty
a. A candidate who willfully and knowingly fails or refuses to file a financial disclosure statement on a date prior to the election for which he has filed a declaration of candidacy or a petition to appear on the ballot shall be guilty of a crime of the fourth degree.

b. A candidate who willfully and knowingly files any financial disclosure statement which is false, inaccurate or incomplete in any substantial and material manner or particular, shall be guilty of a crime of the fourth degree.

L.1981, c. 129, s. 6, eff. May 1, 1981.



Section 19:44B-7 - Powers And Duties Of Commission

19:44B-7. Powers and duties of commission
It shall be the duty of the commission to investigate and conduct hearings with regard to possible violations and impose penalties, to issue subpenas for the production of documents and the attendance of witnesses, and to enforce the provisions of this act in the manner set forth in "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c. 83 (C. 19:44A-1 et seq.). The commission shall have the authority to initiate a civil action in the Superior Court of New Jersey or in any court of competent jurisdiction for the purpose of enforcing compliance with the provisions of this act or enjoining violations thereof or recovering any penalty prescribed by this act. The commission shall promulgate such regulations and official forms and perform such duties as are necessary to implement the provisions of this act.

L.1981, c. 129, s. 7, eff. May 1, 1981.



Section 19:44B-8 - Candidate With Responsibility For Filing Reports Or Documents; Failure To File Or Omission In Or Incorrect Statement; Penalty; Hearings; Enforcement

19:44B-8. Candidate with responsibility for filing reports or documents; failure to file or omission in or incorrect statement; penalty; hearings; enforcement
a. Any candidate charged with the responsibility under the terms of this act for the filing of any reports or other documents required to be filed pursuant to this act who fails, neglects or omits to file any such report or document at the time and in the manner prescribed by law, or who omits or incorrectly states any of the information required by law to be included in such report or document, shall, in addition to any other penalty provided by law, be liable to a penalty of not more than $1,000.00 for the first offense and not more than $2,000.00 for the second and each subsequent offense.

b. Upon receiving evidence of any violation of this section, the Election Law Enforcement Commission shall have power to hold, or to cause to be held, hearings upon such violation and, upon finding any person to have committed such a violation, to assess such penalty, within the limits prescribed in subsection a. of this section, as it deems proper under the circumstance which penalty shall be paid forthwith into the State Treasury for the general purposes of the State. Such penalty shall be enforceable in a summary proceeding under the "Penalty Enforcement Law" (N.J.S. 2A:58-1 et seq.).

c. In assessing any penalty under this section, the Election Law Enforcement Commission may provide for the remission of all or any part of the penalty conditioned upon the prompt correction of any failure, neglect, error or omission constituting the violation for which the penalty was assessed, provided the correction is made on a date prior to the election for which the candidate has filed a declaration of candidacy or petition to appear on the ballot.

L.1981, c. 129, s. 8, eff. May 1, 1981.



Section 19:44B-9 - Financial Disclosure Statements As Public Records

19:44B-9. Financial disclosure statements as public records
Financial disclosure statements required to be filed pursuant to this act shall be public records. The commission shall make the statements available to any person upon written request. The statements shall be available for examination and copying during the normal business hours of the commission. No fee shall be charged for the inspection of the statements, but a fee, equal to the cost of copying, may be charged for the use of equipment to copy the statements and a reasonable charge may be imposed for the performance of copying services by personnel of the commission when the person desiring copies requests that assistance.

L.1981, c. 129, s. 9, eff. May 1, 1981.



Section 19:44B-10 - Use In Investigations And Production In Evidence

19:44B-10. Use in investigations and production in evidence
A financial disclosure statement filed pursuant to this act may be used by the commission in the course of its investigation of any alleged violation of provisions of this act and may be produced as evidence in any hearing conducted by the commission concerning a violation.

L.1981, c. 129, s. 10, eff. May 1, 1981.



Section 19:45-1 - Payable By State And Political Subdivisions

19:45-1. Payable by state and political subdivisions
All general elections, special elections, municipal elections, primary elections for general elections and primary elections for delegates and alternates to national conventions held in the state or in any of its political subdivisions shall be conducted at the expense of the state or its political subdivisions.



Section 19:45-1.1 - State To Pay All Expenses

19:45-1.1. State to pay all expenses
Notwithstanding the provisions in chapter 45 of Title 19 of the Revised Statutes to the contrary, the State shall pay all expenses incurred by any of its political subdivisions in connection with any special election held for the purpose of filling a vacancy occurring in the Senate or General Assembly. When such a special election has been held, the Secretary of State shall notify all affected political subdivisions that the State shall pay all expenses incurred in connection with that election.

L. 1981, c.429, s. 7; amended by L. 1987, c. 253, s. 1.



Section 19:45-2 - Expenses Borne By State

19:45-2. Expenses borne by State
All costs, charges and expenses incurred by the State Board of Canvassers, Secretary of State or any other officer or official of the State government in carrying out any provisions of this Title shall be paid by the State.

Amended by L. 1987, c. 151, s. 1.



Section 19:45-3 - Expenditures By Attorney General To Prosecute Violations Of Title

19:45-3. Expenditures by attorney general to prosecute violations of title
The attorney general is hereby authorized to expend annually, under the direction and with the approval of the governor, a sum not exceeding twenty-five thousand dollars, for the purpose of securing evidence of violations of this title and assisting in the prosecution of such violations, when such sum shall be regularly appropriated in any annual or supplemental appropriation bill.



Section 19:45-4 - County's Expenses

19:45-4. County's expenses
All costs, charges and expenses incurred by the county clerk, county board, commissioner, superintendent, or any other officer or official of a county in carrying out the provisions of this title and the salaries of the members of the county board, commissioner, superintendent, salaries and compensation for extra service of the clerk and other employees of the county board and the compensation of the members of the district boards, except as herein otherwise provided, shall be paid by the county upon certification by the county clerk, county board, commissioner, superintendent or other county officer or official; but the board of chosen freeholders of any county, to facilitate the prompt payment of the compensation of members of district boards and the rental of polling places, is authorized to pay to the several municipal clerks in the county one payment for the gross amount due for such compensation and rentals in the municipality and direct the municipal clerks to pay the individual amounts due the members of the district boards and the lessors of the polling places in the municipality upon the proper certification of the county board. Where any municipality may provide voting machines there shall be paid by the county to such municipality the difference between the costs, charges and expenses incurred and the costs, charges and expenses which would have been incurred had such voting machines not been provided by such municipality, including the saving in rental of polling places and in compensation paid to members of district boards resulting from consolidation of or reduction in number of election districts, and including the saving resulting from the payment of a lesser rate of compensation to members of district boards where such machines are provided by the municipality.



Section 19:45-5 - Municipality's Expenses

19:45-5. Municipality's expenses
All costs, charges and expenses incurred by the municipal clerk or any other officer or official of a municipality in carrying out the provisions of this title shall be paid by such municipality except as herein otherwise provided.

Where any election is held in and for a municipality only, all costs, charges and expenses, including the compensation of the members of the district boards of the municipality and the compensation and expenses of the county board and the clerk thereof, for such elections, shall be paid by the municipality.



Section 19:45-6 - Members Of District Boards; Compensation.

19:45-6 Members of district boards; compensation.

19:45-6. The compensation of each member of the district boards for all services performed by them under the provisions of this Title shall be as follows:

In all counties, for all services rendered including the counting of the votes, and in counties wherein voting machines are used, the tabulation of the votes registered on the voting machines, and the delivery of the returns, registry binders, ballot boxes and keys for the voting machines to the proper election officials, $200 each time the primary election, the general election or any special election is held under this Title; provided, however, that:

a. (1) The member of the board charged with the duty of obtaining and signing for the signature copy registers shall receive an additional $12.50 per election, such remuneration being limited to only one board member per election, or $6.25 to each of two board members if they share such responsibility for the signature copy registers, and (2) the member of the board charged with the duty of returning the signature copy registers shall receive an additional $12.50 per election, such remuneration being limited to only one board member per election, or $6.25 to each of two board members if they share such responsibility for the signature copy registers;

b.In the case of any member of the board who is required under R.S.19:50-1 to attend in a given year a training program for district board members, but who fails to attend such a training program in that year, that compensation shall be $50.00 for each of those elections;

c.In counties wherein voting machines are used no compensation shall be paid for any services rendered at any special election held at the same time as any primary or general election. Such compensation shall be in lieu of all other fees and payments; and

d.Compensation for district board members serving at a school election held at a time other than the time of the general election shall be paid by the board of education of the school district conducting the election at an hourly rate of $5.77, except that the board of education may compensate such district board members at a pro-rated hourly rate consistent with the daily rate up to a maximum of $14.29. The provisions of subsections a., b., and c. of this section shall also apply to district board members serving at a school election held at a time other than at the time of the general election, except that in the case of subsection b., the compensation shall be at an hourly rate of $3.85.

Compensation due each member shall be paid within 30 days but not within 20 days after each election; provided, however, that no compensation shall be paid to any member of any such district board who may have been removed from office or application for the removal of whom is pending under the provisions of R.S.19:6-4.

amended 1941, c.275, s.9; 1944, c.152; 1946, c.261, s.8; 1952, c.97; 1953, c.88; 1954, c.15; 1955, c.33; 1960, c.128; 1972, c.155; 1980, c.111; 1984, c.9; 1987, c.151, s.2; 1995, c.193, s.1; 1995, c.278, s.21; 1997, c.48; 2001, c.15; 2001, c.245, s.9; 2005, c.136, s.48; 2011, c.134, s.45; 2011, c.202, s.32.



Section 19:45-6.1 - Voucher For Compensation

19:45-6.1. Voucher for compensation
A voucher for compensation for services rendered by members of any district board of elections in this State for performing any of the services mentioned in section 19:45-6 of the Revised Statutes shall be submitted to the respective county boards of elections on a form prepared by said county boards of elections. This form shall contain a written declaration to be signed by the individual members of the district board of elections, in lieu of any requirement elsewhere for an oath or affirmation, in which such district board members shall state "I hereby declare under the penalties for false swearing that this voucher is for services performed by me for the election herein mentioned and to the best of my knowledge and belief is true, correct and complete."

Any individual who willfully makes and subscribes any such voucher which he or she does not believe to be true and correct as to every material matter shall be guilty of a misdemeanor.

Upon certification by the county board of elections as correct such vouchers shall be paid by the county treasurer in the manner provided in section 19:45-4 et seq. of the Revised Statutes.

L.1952, c. 62, p. 384, s. 1.



Section 19:45-6.2 - Reimbursement To County From State For Certain Costs.

19:45-6.2 Reimbursement to county from State for certain costs.

6.In accordance with the provisions of Art.VIII, Sec.II, par.5 of the Constitution, upon application for reimbursement by a county governing body to the Attorney General and approval of the application by the Director of the Division of Budget and Accounting, a county shall be reimbursed by the State for:

a.compensation to each member of the district board of elections who shall have served at the general election, the primary election, and any nonpartisan municipal, special, or recall election, and who shall have qualified for and been paid $200 for such service in accordance with R.S.19:45-6, the sum of $125; and

b.any additional costs incurred by the county as a result of the provisions of this act, P.L.2001, c.245.

L.2001,c.245,s.6.



Section 19:45-7 - Members Of County Boards; Commissioner Of Registration; Compensation.

19:45-7 Members of county boards; commissioner of registration; compensation.

19:45-7. The compensation of the members of the several county boards shall be no less than the minimum salary and no more than the maximum salary as follows:

MinimumMaximum
County PopulationSalarySalary

Over 550,000$8,700$17,600

300,000 to 550,000$6,000$15,000

150,000 to 300,000$4,500$12,000

120,000 to 150,000$3,700$11,000

Under 120,000$3,200$10,500

provided, however, that any increases herein granted shall be effected only upon the approval of the governing body in the county affected.

The compensation fixed and determined under any of the foregoing classifications shall include all services rendered by any county board in conducting all elections, and in connection with any recount or recheck after any such election.

The members of the county board in counties other than counties of the first class and in counties of the first class not having a superintendent of elections who shall be elected as chairman and secretary thereof and who shall perform the duties of chairman and secretary thereof shall each receive an additional compensation of one-half of the compensation of the individual members of the board.

The commissioner of registration in a county of the first class having a superintendent of elections shall receive such salary per annum as the governing body of such county may by resolution authorize, but not less than $10,000, for services performed as such commissioner of registration, and the commissioner of registration in a county of the second class having a superintendent of elections shall receive such salary per annum as the governing body of such county may by resolution authorize, but not less than $2,500 for services performed as such commissioner of registration, and for such services performed by a commissioner of registration in a county not having a superintendent of elections additional compensation shall be paid to such commissioner in an amount equal to 50% of his salary as member and secretary of the county board. In counties of the second class and in counties of the first class not having a superintendent of elections where a member of the county board serves as commissioner of registration, he shall receive no additional compensation for the performance of his duties as such commissioner unless he shall devote his full time to the performance of his duties as member of the county board, secretary thereof, and commissioner of registration. "Full time" as here used means such time as is duly required of employees in the office of the county board. Notwithstanding the above, the commissioner of registration in a county having a superintendent of elections, upon the approval of the governing body of the county, shall receive a salary not less than the maximum which the secretary of a county board of elections in a county of the same class, not having a superintendent of elections, would receive for performing the duties of secretary and commissioner of registration. This minimum does not reduce the current base salary for any superintendent who also serves as commissioner of registration.

Amended 1940, c.165, s.4; 1941, c.324; 1944, c.178; 1947, c.168, s.23; 1948, c.183; 1951, c.268; 1957, c.83, s.2; 1958, c.136; 1961, c.59, s.5; 1965, c.50, ss.1,2; 1975, c.256, s.2; 1980, c.186; 1981, c.462, s.27; 1989, c.160, s.4; 1998, c.91, s.3.



Section 19:45-8 - Compensation Of Judges Holding Court

19:45-8. Compensation of judges holding court
Each of the judges holding court, as herein required, shall be entitled to receive the sum of twenty dollars for each day he shall be personally present, pursuant to the provisions of this title, in addition to the salary to which he is now entitled by law, which sum shall be paid by the treasurer of the county as other court expenses are paid.



Section 19:45-9 - Compensation Of County And Municipal Clerks

19:45-9. Compensation of county and municipal clerks
The boards of chosen freeholders in the several counties may pay the county clerks for extra duties and services imposed upon and performed by them under this title an amount to be fixed by such boards. The governing bodies of the several municipalities may pay the municipal clerks for extra duties and services imposed upon and performed by them under this title an amount to be fixed by such governing body.



Section 19:46-6 - New Jersey Redistricting Commission

19:46-6. New Jersey Redistricting Commission
1. There is hereby established the New Jersey Redistricting Commission, which shall establish the Congressional districts for use in the decade of the 1990s.

L.1991,c.510,s.1; per s.12, expired January 1, 2001.



Section 19:46-7 - Membership Of Commission

19:46-7. Membership of commission
2. a. The commission shall consist of 13 members. The members of the commission shall be appointed with due consideration to geographic, ethnic and racial diversity and in the manner provided herein.

b. There shall first be appointed 12 as follows:



(1) two members to be appointed by the President of the Senate;



(2) two members to be appointed by the Speaker of the General Assembly;



(3) two members to be appointed by the minority leader of the Senate;



(4) two members to be appointed by the minority leader of the General Assembly; and

(5) four members, two to be appointed by the chairman of the State committee of the political party whose candidate for Governor received the largest numbers of votes at the most recent gubernatorial election and two to be appointed by the chairman of the State committee of the political party whose candidate for Governor received the next largest number of votes at that election.

Appointments to the commission under this subsection shall be made as soon as practicable after the enactment of this act but not later than the seventh day after enactment and shall be certified by the appointing authorities to the Secretary of State as soon as practicable thereafter but no later than the fifth day after the appointments are made.

c. There shall then be appointed one member, to serve as an independent member, who shall not have held elected public or party office in this State at any time during the three year period immediately prior to appointment to the commission. The independent member shall be appointed by the previously appointed members of the commission as follows: the members appointed by the appointing officials of the political party whose candidate for Governor received the largest number of votes at the preceding gubernatorial election shall as a group select three nominees meeting the foregoing qualifications, and the members appointed by the appointing officials of the political party whose candidate for Governor received the next largest number of votes at that election shall do the same. If one person is nominated by both groups, then that person shall be the independent member, and if more than one person is nominated by both groups, the previous appointees shall by lot choose one of them to be the independent member. If no person is nominated by both groups, the members shall elect the independent member by ballot upon the vote of seven of the previously appointed members.

Appointment to the commission of the independent member under this subsection shall be made as soon as practicable but no later than the seventh day after the appointment of the other members of the commission and the certification shall be made as soon as practicable thereafter but no later than the fifth day after the appointment is made. Once selected, the independent member shall serve as chairman of the commission. If the other members are unable to appoint an independent member within the time allowed therefor, the appointment of those other members shall be void and each of the appointing officials shall, as soon as practicable, appoint to be members of the commission persons other than those originally selected to be members and the selection process of the independent member shall proceed again as provided for by this section.

d. No person shall serve as a member of the commission who is a member of the Congress of the United States or a Congressional employee or has served as such during the one-year period prior to the appointment of the members of the commission.

L.1991,c.510,s.2; per s.12, expired January 1, 2001.



Section 19:46-8 - Organizational Meeting; Quorum; Vacancies

19:46-8. Organizational meeting; quorum; vacancies
3. The commission shall meet to organize as soon as may be practicable after the appointment of the independent member but not later than February 15, 1992. At the organizational meeting the members of the commission shall determine such organizational matters as they deem appropriate. Thereafter, a meeting of the commission may be called by the chairman or upon the request of seven members, and seven members of the commission shall constitute a quorum at any meeting thereof for the purpose of taking any action.

Vacancies in the membership of the commission occurring prior to the certification by the commission of Congressional districts or during any period in which the districts established by the commission may be or are under challenge in the courts of this State or the courts of the United States shall be filled within five days of their occurrence in the same manner as the original appointments were made.

L.1991,c.510,s.3; per s.12, expired January 1, 2001.



Section 19:46-9 - Certification Of Congressional Districts

19:46-9. Certification of Congressional districts
4. On or before March 20, 1992, or within three months after receipt by the Governor of the official statement by the Clerk of the House of Representatives regarding the number of Representatives to which the State is entitled, pursuant to section 2a of 2 U.S.C., whichever is later, the commission shall certify the establishment of the Congressional districts to the Secretary of State. The commission shall certify the establishment of districts pursuant to a majority vote of its members. Any vote by the commission upon a proposal to certify the establishment of a Congressional district plan shall be taken by roll call and shall be recorded, and the vote of any member in favor of any Congressional district plan shall nullify any vote which he shall previously have cast during the life of the commission in favor of a different Congressional district plan. Any Congressional district plan introduced by a member of the commission shall be considered for adoption by the commission and subject to a recorded vote to ascertain the level of support for that plan among the members. If the commission is unable to certify the establishment of districts by the time required due to the inability of a plan to achieve seven votes, the two district plans receiving the greatest number of votes, but not fewer than five votes, shall be submitted to the Supreme Court, which shall select and certify whichever of the two plans so submitted conforms most closely to the standards established in section 5 of this act. The independent member of the commission may vote only when the vote of the other members of the commission in favor of a Congressional district plan results in a tie.

L.1991,c.510,s.4; per s.12, expired January 1, 2001.



Section 19:46-10 - Districting Standards

19:46-10. Districting standards
5. a. The plan certified by the New Jersey Redistricting Commission for the establishment of Congressional districts shall provide for equality of population among districts; for the preservation of minority voting status within each district; for the geographical contiguity of individual districts; and for reasonable protection for districts from decade to decade against disruptive alteration due to redistricting.

b. (1) In the plan, the population of each Congressional district shall be as nearly equal as practicable, and the difference in population between the most populous and least populous districts as small as practicable, as required by the Constitution of the United States and all applicable decisions of the Supreme Court of the United States.

(2) No Congressional district shall be established which fragments an ethnic or racial minority community which, if left intact, would constitute a majority or significant number of voters or potential voters within a single district with the ability to elect the candidate of their choice. For the purposes of this paragraph, a minority community means any group enjoying special protection under the civil rights provisions of the Constitution of the United States and the federal "Voting Rights Act of 1965," as amended and supplemented (42 U.S.C. s. 1973 et seq.).

c. Congressional districts shall be drawn so that they are contiguous.



d. To the fullest extent reasonable and when not in conflict with the foregoing standards, Congressional districts shall be drawn to preserve continuity from decade to decade.

L.1991,c.510,s.5; per s.12, expired January 1, 2001.



Section 19:46-11 - Meetings Of The Commission

19:46-11. Meetings of the commission
6. Meetings of the New Jersey Redistricting Commission shall be held at convenient times and locations. The commission shall hold at least three public hearings in different parts of the State. The commission shall, subject to the constraints of time and convenience, review written plans for the establishment of Congressional districts submitted by members of the general public. Notwithstanding any statute, rule or regulation to the contrary, the commission shall not be subject to the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.1991,c.510,s.6; per s.12, expired January 1, 2001.



Section 19:46-12 - Use Of Districts

19:46-12. Use of districts
7. The establishment of Congressional districts shall be used thereafter for the election of members of the House of Representatives and shall remain unaltered through the next year ending in zero in which a federal census for New Jersey is taken, unless such districts are ruled invalid by the courts of this State or the United States.

L.1991,c.510,s.7; per s.12, expired January 1, 2001.



Section 19:46-13 - Original And Exclusive Jurisdiction Of Supreme Court

19:46-13. Original and exclusive jurisdiction of Supreme Court
8. Notwithstanding any statute, rule or regulation to the contrary and except as otherwise required by the Constitution of the United States or by any federal law, no court of this State shall have jurisdiction over any judicial proceeding challenging the actions of the New Jersey Redistricting Commission, including its establishment of Congressional districts under this act, except that the Supreme Court of this State shall have original and exclusive jurisdiction to consider any cause brought upon the petition of a legally qualified voter of the State and to grant relief appropriate to the cause, including the issuance of an order to the commission to establish new districts. The Court shall give any petition filed as provided herein precedence over all other matters. It shall render judgment within 30 days of the date on which the petition is filed.

L.1991,c.510,s.8; per s.12, expired January 1, 2001.



Section 19:46-14 - Assistance To Commission

19:46-14. Assistance to commission
9. The commission shall be entitled to call to its assistance and avail itself of the services of such staff or employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available for its purposes, and to employ such stenographic, clerical and professional assistance as it may deem necessary in order to perform its duties, within the limits of funds appropriated or otherwise made available to it for its purposes.

L.1991,c.510,s.9; per s.12, expired January 1, 2001.



Section 19:47-1 - Words And Terms Defined.

19:47-1 Words and terms defined.

19:47-1. As used in this subtitle:

"Ballot", except when reference is made to irregular ballots, means that portion of the ballot containing the name of the candidate and the designation of the party by which he was nominated, or a statement of a proposed constitutional amendment, or other question or proposition with the word "yes" for voting for any question or proposition, and the word "no" for voting against any question.

"Question" includes any constitutional amendment, proposition or other question submitted to the voters at any election.

"Official ballot" means the material displaying the names of the candidates nominated and a statement of the questions submitted.

"Irregular ballot" means a vote cast, by or on a special device, for a person whose name does not appear on the ballots.

"Voting machine custodian" means the person who shall have charge of preparing and arranging the voting machine for elections.

"Protective counter" means a separate counter built into the voting machine which cannot be reset, which records the total number of votes cast.

The list of candidates used or to be used on the front of the voting machine for an election district in which the voting machine is used pursuant to law shall be deemed official ballots under this subtitle.

Amended 2004, c.88, s.13.



Section 19:47-2 - Construction

19:47-2. Construction
All provisions of law relating to elections shall apply to all elections where voting machines are used so far as the same may be applicable thereto and so far as such provisions are not inconsistent with the provisions of this subtitle.



Section 19:48-1 - Voting Machines, Requirements.

19:48-1 Voting machines, requirements.

19:48-1. a. Any thoroughly tested and reliable voting machines may be adopted, rented, purchased or used, which shall be so constructed as to fulfill the following requirements:

(a)It shall secure to the voter secrecy in the act of voting;

(b)It shall provide facilities for such number of office columns, not less than 40 and not exceeding 60, as the purchasing authorities may specify and of as many political parties or organizations, not exceeding nine, as may make nominations, and for or against as many questions, not exceeding 30, as submitted;

(c)It shall, except at primary elections, permit the voter to vote for all the candidates of one party or in part for the candidates of one party or one or more parties;

(d)It shall permit the voter to vote for as many persons for an office as he is lawfully entitled to vote for, but no more;

(e)It shall prevent the voter from voting for the same person more than once for the same office;

(f)It shall permit the voter to vote for or against any question he may have the right to vote on, but no other;

(g)It shall for use in primary elections be so equipped that the election officials can stop a voter from voting for all candidates except those of the voter's party;

(h)It shall correctly register or record and accurately count all votes cast for any and all persons, and for or against any and all questions;

(i)It shall be provided with a "protective counter" or "protective device" whereby any operation of the machine before or after the election will be detected;

(j)It shall be so equipped with such protective devices as shall prevent the operation of the machine after the polls are closed;

(k)It shall be provided with a counter which shall show at all times during an election how many persons have voted;

(l) It shall be provided with a model, illustrating the manner of voting on the machine, suitable for the instruction of voters;

(m)It must permit a voter to vote for any person for any office, except delegates and alternates to national party conventions, whether or not nominated as a candidate by any party or organization by providing an opportunity to indicate such names or name;

(n)It shall be equipped with a permanently affixed box or container of sufficient strength, size and security to hold all emergency ballots and pre-punched single-hole envelopes and with a clipboard and a table-top privacy screen;

(o)It shall not use mechanical lever machines or punch cards to record votes.

All voting machines used in any election shall be provided with a screen, hood or curtain, which shall be so made and adjusted as to conceal the voter and his action while voting.

It shall also be provided with one device for each party for voting for all the presidential electors of that party by one operation, and a ballot therefor containing only the words "presidential electors for," preceded by the name of that party and followed by the names of the candidates thereof for the offices of President and Vice-President and a registering device therefor which shall register the vote cast for such electors when thus voted collectively.

b. (1) By January 1, 2009, each voting machine shall produce an individual permanent paper record for each vote cast, which shall be made available for inspection and verification by the voter at the time the vote is cast, and preserved for later use in any manual audit. In the event of a recount of the results of an election, the voter-verified paper record shall be the official tally in that election. A waiver of the provisions of this paragraph shall be granted by the Secretary of State if the technology to produce a permanent voter-verified paper record for each vote cast is not commercially available.

(2)The provisions of paragraph (1) of this subsection shall be suspended until: (i) the Secretary of State and the State Treasurer certify in writing that sufficient funds have been provided by the federal government and received by the State to offset the entire cost of ensuring that each voting machine used in this State produces an individual permanent paper record for each vote cast; or (ii) the annual appropriation act contains an appropriation of sufficient funds to ensure that each voting machine used in this State produces an individual permanent paper record for each vote cast and such appropriated funds have not been reserved by the Governor under a spending reduction plan; or (iii) the Secretary of State and the State Treasurer certify in writing that sufficient funds have been provided by the federal government and received by the State, and the annual appropriation act contains an appropriation of sufficient unreserved funds, to ensure, when such funds are combined, that each voting machine used in this State produces an individual paper record for each vote cast.

Amended 1941, c.166, s.4; 1984, c.39, s.1; 1992, c.3, s.3; 2004, c.88, s.14; 2005, c.137, s.1; 2007, c.301, s.1; 2008, c.18, s.1; 2009, c.17, s.1.



Section 19:48-2 - Examination Of Voting Machines By Secretary Of State

19:48-2. Examination of voting machines by secretary of state
Any person or corporation owning or being interested in any voting machine may apply to the Secretary of State to examine such machine. Before the examination the applicant shall pay to the Secretary of State an examination fee of four hundred fifty dollars ($450.00). The Secretary of State within a period of thirty days shall examine the machine and shall make and file in the office of the Secretary of State his report of the examination, which report shall state whether in his opinion the kind of machine so examined can be safely used by the voters at elections under the conditions prescribed in this subtitle. If the report states the machine can be so used, it shall be deemed approved, and machines of its kind may be adopted for use at elections as herein provided.

Before making such report the Secretary of State shall require the voting machine to be examined by three examiners to be appointed for such purpose by him, one of whom shall be an expert in patent law and the other two mechanical experts, and shall require of them a written report on such machine, which the Secretary of State shall attach to his own report on the machine. Each examiner shall receive one hundred fifty dollars ($150.00) for his compensation and expenses in making an examination and report as to each voting machine examined by him from and out of the examination fee of four hundred fifty dollars ($450.00). Neither the Secretary of State nor any examiner shall have any pecuniary interest in any voting machine. When the machine has been so approved, any improvement or change that does not impair its accuracy, efficiency, or capacity, shall not render necessary a re-examination or reapproval thereof. Any form of voting machine not so approved cannot be used at any election.

The certificate of approval, or a certified copy thereof, shall be conclusive evidence that the kind of machine so examined complies with the provisions of this subtitle, except that the action of the Secretary of State in approving such machine may be reviewed by the Superior Court in a proceeding in lieu of prerogative writ.

Amended by L.1953, c. 19, p. 355, s. 58.



Section 19:48-3 - Adoption Of Voting Machines In Counties Other Than Counties Of First Class; Purchase Or Rental; Furnishing Voting Machines For Election Following Enactment; Competitive Bidding; Method Of Payment

19:48-3. Adoption of voting machines in counties other than counties of first class; purchase or rental; furnishing voting machines for election following enactment; competitive bidding; method of payment
In all counties other than counties of the first class the board of chosen freeholders or the governing body of any municipality by a majority vote of their respective bodies may adopt for use at all elections any kind of voting machine that meets the requirements of this subtitle, or any voting machines which meet the requirements of this subtitle may also be adopted in any county or municipality at any general, local or special election, by popular referendum, by a majority of the qualified votes cast. Such referendum shall be placed on the ballot on petition of ten per centum (10%) of the qualified voters of such county or municipality who cast their votes at the last preceding general election in such county or municipality and shall be adopted by a majority vote of the qualified electors voting thereon. Such referendum shall read as follows: "Shall voting machines be adopted and used in all elections in the (county or municipality) of ?" Upon the adoption thereof the local governing body of such political unit shall proceed to acquire within eighteen months, by rental or purchase, a complete equipment of voting machines. The governing body of the county or municipality shall provide that all election districts of any one municipality shall be equipped with voting machines on the same day. In all counties of the first class on and after September first, one thousand nine hundred and forty, voting machines of the type to meet the requirements of this subtitle shall be adopted and furnished by rental or purchase, by the board of chosen freeholders and used at all elections, in all election districts, in said counties; provided, however, that the purchase price of voting machines shall be paid at a rate not to exceed three hundred thousand dollars ($300,000.00) in any one year. In the event the board of chosen freeholders of any county of the first class shall not have furnished and provided by rental or purchase at least forty (40) days before the election immediately following the enactment of this act, voting machines of the description and in the quantity required for use as aforesaid then the State House Commission shall forthwith furnish, by purchase or rental, a sufficient number of voting machines for use at all elections in all election districts in said county; in the event that the State House Commission finds it impracticable to obtain the number of machines necessary for use in all election districts in the said county at the next election, the State House Commission shall furnish as many machines for use in the said county at the next election as it finds practicable, and in that event the superintendent of elections of such county shall direct the installation and use of voting machines, so furnished, in such municipalities and in such wards thereof as the superintendent of elections shall designate, giving preference to municipalities in the descending order of population measured by the last published Federal or State census, and, in any municipality, giving preference to the several wards thereof according to the same standard. Any voting machines purchased by the State House Commission under the provisions of this section shall be purchased through competitive bidding upon such notice and according to such procedure as the State House Commission may prescribe. The cost of the rental or purchase of voting machines by the State House Commission under the provisions of this section shall be paid as follows: The State Treasurer shall withhold ten per centum (10%) of all subventions, excepting school and relief funds, due said county in any fiscal year until sufficient funds, together with interest at the rate of three per centum (3%) per annum, on the unpaid balance has been withheld, to cover the cost of the purchase or rental of the voting machines. The State Treasurer shall disburse said funds so retained to such persons or corporations, public or private, as shall be entitled to the same.

Amended by L.1940, c. 152, p. 329, s. 1; L.1940, c. 197, p. 845, s. 1.



Section 19:48-3.1 - State House Commission, Convening Of And Action By

19:48-3.1. State House Commission, convening of and action by
For the purpose of this act, a vote by the majority of the members of the State House Commission shall constitute valid action by said commission, and the said State House Commission shall be convened by any member thereof.

L.1940, c. 197, p. 847, s. 2.



Section 19:48-3.2 - Authorized Ballots; Emergency, Provisional Ballots

19:48-3.2. Authorized ballots; emergency, provisional ballots
3.No ballots shall be prepared or used at any election in any election district under the provisions of this act other than such ballots as are required for use in voting machines, emergency ballots for use if a voting machine fails to operate, as provided in P.L.1992, c.3 (C.19:53B-1 et al.), and provisional ballots for use by certain voters who no longer reside at the place from which they are registered, as provided in P.L.1999, c.232 (C.19:53C-1 et al.).

L.1940, c.197, p.847, s.3; amended 1992, c.3, s.4; 1999, c.232, s.4.



Section 19:48-3.3 - State House Commission To Provide Voting Machines In First And Second Class Counties

19:48-3.3. State House Commission to provide voting machines in first and second class counties
In each county of the first class and each county of the second class in which voting machines of the type to meet the requirements of subtitle fifteen of Title 19 of the Revised Statutes have not been furnished by the board of chosen freeholders for use at all elections in all election districts in said county, such voting machines shall be provided by the State House Commission for use in all election districts of each said county in the manner provided by this act.

L.1944, c. 7, p. 20, s. 1.



Section 19:48-3.4 - Appropriation For Purchase Of Voting Machines

19:48-3.4. Appropriation for purchase of voting machines
There is hereby appropriated to the State House Commission the sum of one million five hundred thousand dollars ($1,500,000.00) for the purpose of purchasing the voting machines required by this act.

L.1944, c. 7, p. 20, s. 2.



Section 19:48-3.5 - Purchase Of Voting Machines; Competitive Bids; Notice; Procedure

19:48-3.5. Purchase of voting machines; competitive bids; notice; procedure
The State House Commission shall purchase such voting machines of the type described in subtitle fifteen of Title 19 of the Revised Statutes, by competitive bidding and upon such notice and according to such procedure as the State House Commission shall prescribe.

L.1944, c. 7, p. 20, s. 3.



Section 19:48-3.6 - Purchase Of Voting Machines As Available

19:48-3.6. Purchase of voting machines as available
If the State House Commission is unable to purchase sufficient voting machines to meet the requirements of this act, it shall purchase such number as may be available and thereafter, from time to time, make further purchases of such voting machines as they become available, until sufficient voting machines have been purchased to meet the requirements of this act.

L.1944, c. 7, p. 20, s. 4.



Section 19:48-3.7 - Delivery Of Voting Machines Purchased

19:48-3.7. Delivery of voting machines purchased
All voting machines purchased by the State House Commission pursuant to this act shall be delivered to the superintendent of elections in counties having a superintendent of elections and to the county board of elections in each county of the second class. If the State House Commission is unable at its first purchase to purchase sufficient voting machines to meet the requirements of this act, it shall determine in its discretion the county or counties to which the voting machines purchased are to be delivered and the machines shall be delivered as required by such determination, and as further purchases are made the same procedure shall be followed.

L.1944, c. 7, p. 21, s. 5. Amended by L.1947, c. 168, p. 767, s. 26.



Section 19:48-3.8 - Certification To Counties Of Voting Machines Purchased; Appropriations In Annual Budget

19:48-3.8. Certification to counties of voting machines purchased; appropriations in annual budget
As soon as any voting machines are purchased by the State House Commission and the determination is made as to the number to be delivered to any county, the State House Commission shall certify to the board of chosen freeholders of said county the number of voting machines purchased for said county and the amount of the purchase price paid therefor. In the annual budget of said county for the year following the date of such certification, and in each annual budget thereafter until the full amount so certified is paid, the board of chosen freeholders of said county shall appropriate an amount sufficient to pay one-fifth of the total amount or amounts so certified by the State House Commission, together with three per centum (3%) interest from the date of certification; provided, however , that, in any year, the board of chosen freeholders may appropriate and pay any amount greater than herein required.

L.1944, c. 7, p. 21, s. 6. Amended by L.1945, c. 122, p. 477, s. 1.



Section 19:48-3.9 - Payments By Counties Out Of First Tax Moneys

19:48-3.9. Payments by counties out of first tax moneys
In each county in which it is required by this act that an appropriation for the purposes of this act be included in the annual budget of any county, the board of chosen freeholders of said county shall direct the county treasurer of said county to pay, and the county treasurer, not later than the first day of March in such year, shall pay to the State Treasurer the amount of such appropriation out of the first moneys received from the various municipalities of the county for county taxes and before making any other payment out of said moneys.

L.1944, c. 7, p. 21, s. 7.



Section 19:48-3.10 - Certification To Commissioner Of Local Government Of Moneys To Be Appropriated; Withholding Approval Of County Budget

19:48-3.10. Certification to Commissioner of Local Government of moneys to be appropriated; withholding approval of county budget
Whenever the State House Commission makes its certification to any county of money to be appropriated by said county pursuant to the provisions of this act, it shall make a like certification to the Commissioner of Local Government and it shall be the duty of the Commissioner of Local Government to withhold approval of any county budget which does not contain any appropriation required by this act until such time as such appropriation is included.

L.1944, c. 7, p. 21, s. 8.



Section 19:48-3.11 - Use Of Voting Machines When Insufficient Number Delivered To Counties

19:48-3.11. Use of voting machines when insufficient number delivered to counties
When voting machines are delivered to any county pursuant to the provisions of this act and they are insufficient to provide voting machines for use in all election districts of said county, such voting machines shall be installed and used in such municipalities of said county and in such wards thereof as, in counties having a superintendent of elections, the superintendent of elections shall designate and as, in counties of the second class, not having a superintendent of elections the commissioner of registration shall designate, giving preference to municipalities in the descending order of population measured by the last Federal census and, in any municipality, giving preference to the several wards thereof according to the same standard.

L.1944, c. 7, p. 22, s. 9. Amended by L.1947, c. 168, p. 767, s. 27.



Section 19:48-3.12 - Convening Of State House Commission; Majority Vote

19:48-3.12. Convening of State House Commission; majority vote
For the purpose of this act, the State House Commission may be convened by any member thereof on ten days' notice, in writing, given to the other members thereof, and a vote of the majority of the members thereof shall constitute valid action by said commission.

L.1944, c. 7, p. 22, s. 10.



Section 19:48-3.13 - Ballots, Type Permitted

19:48-3.13. Ballots, type permitted
11. No ballots other than ballots required for use in voting machines, emergency ballots for use if a voting machine fails to operate and provisional ballots for use by certain voters who no longer reside at the place from which they are registered, as provided in P.L.1999, c. 232 (C.19:53C-1 et al.), shall be prepared or used at any election in any election district.

L.1944, c.17, p.22, s.11; amended 1947, c.168, s.28; 1992, c.3, s.5; 1999, c.232, s.5.



Section 19:48-3.14 - Enforcement Of Act By Attorney General

19:48-3.14. Enforcement of act by Attorney General
If any provision of this act is not complied with, the Attorney-General, at the request of the State House Commission, shall forthwith proceed to enforce compliance with the same.

L.1944, c. 7, p. 22, s. 12.



Section 19:48-3.15 - Definitions

19:48-3.15. Definitions
As used in this act--

"Municipal election" means an election to be held in and for a single municipality only, at regular intervals;

"Pertinent equipment" means channels, rollers, compensators, lockouts, pins and shutters used in connection with voting machines.

L.1945, c. 59, p. 335, s. 1.



Section 19:48-3.16 - Purpose Of Act

19:48-3.16. Purpose of act
The purpose of this act is to provide a method of establishing a uniform system of voting, by voting machines in all election districts, at any municipal election, in municipalities in which voting machines have been installed, pursuant to the provisions of the act to which this act is a supplement, for use in part of, but not in all of, such election districts.

L.1945, c. 59, p. 335, s. 2.



Section 19:48-3.17 - Renting Of Voting Machines

19:48-3.17. Renting of voting machines
In any case in which voting machines have been so installed for use in part of, but not in all of, the election districts of any municipality in any county of the first or second class, thereby preventing the holding of any such municipal election in such municipality with the use of voting machines in all election districts, in accordance with the provisions of law relating to elections where voting machines are used, the superintendent of elections of any such county having a superintendent of elections or the county board of elections of any such county of the second class, if there be no superintendent of elections, as the case may be, may rent from any other county or counties in which voting machines have been installed under any law other than the act to which this act is a supplement, as many voting machines and any pertinent equipment as, in his or its judgment, shall be necessary to carry out the purpose of this act by providing voting machines for use in all of such election districts in such municipality at any municipal election to be held therein; provided, however, that all voting machines so rented shall conform substantially to the type of voting machines already installed for use in such municipality.

L.1945, c. 59, s. 335, s. 3. Amended by L.1947, c. 168, p. 768, s. 29.



Section 19:48-3.18 - Agreements For Rental Of Voting Machines; Terms And Conditions

19:48-3.18. Agreements for rental of voting machines; terms and conditions
Such superintendent of elections or such county board of elections, as the case may be, of the county in which such municipality is located, is hereby authorized and empowered, in behalf and in the name of the county in which the voting machines are to be used, to enter into an agreement with the board of chosen freeholders of the county owning such machines, which board is also hereby authorized and empowered to enter into such an agreement, for the rental of such machines and any pertinent equipment for use at any such municipal election, upon the following terms and upon such additional terms as may be mutually agreed upon, and any such agreement made pursuant to the provisions of this act shall be binding upon the respective counties:

a. The rental rate for each machine and any pertinent equipment accompanying the same shall not exceed five dollars ($5.00);

b. The machines and any pertinent equipment rented shall be transported entirely at the expense of the county in which the same are to be used;

c. The board of chosen freeholders of the county from which the machines are rented shall cause the counters within all machines rented to be set at zero (000) at least fifteen days before the date of the municipal election in which the machines are to be used;

d. The machines and any pertinent equipment rented, after delivery thereof to such superintendent of elections or such county board of elections, as the case may be, shall, except when being transported and when actually at the polling places, be stored in a suitable place which shall be a fireproof building in the county in which such municipality is located;

e. The machines and any pertinent equipment rented shall be returned to their usual place of storage in the county from which they are rented not later than twenty days after the municipal election in which they are to be used, with the counter within each machine set at zero (000);

f. The machines and any pertinent equipment rented shall be duly returned to the place of storage thereof in the county from which they are rented in the same condition as when leaving such place; and any partial or total damage done to any machine or pertinent equipment from any cause whatever, between the time of leaving such place of storage and its return thereto, shall be repaired or replaced at the expense of the county in which the same are to be used.

L.1945, c. 59, p. 336, s. 4.



Section 19:48-3.19 - Certification To Municipal Clerk Of Voting Machines Rented

19:48-3.19. Certification to municipal clerk of voting machines rented
In the event such an agreement is made, such superintendent of elections or such county board of elections, as the case may be, shall, before the thirtieth day prior to the date of the municipal election for which the voting machines have been so rented, certify in writing to the municipal clerk of the municipality in which such election is to be held that at least one voting machine will be provided for each election district of such municipality for use at such election.

L.1945, c. 59, p. 337, s. 5.



Section 19:48-3.20 - Municipal Clerk's Duties On Receipt Of Certification

19:48-3.20. Municipal clerk's duties on receipt of certification
Upon receipt of such certification, such municipal clerk shall proceed to prepare and furnish to such superintendent of elections or such county board of elections, as the case may be, at least seven days before any such election, official ballots of the type and in the number required by law for use in voting machines, and shall make such other arrangements as are necessary to hold such municipal election by the use of voting machines in all election districts of such municipality, in accordance with the provisions of law relating to elections where voting machines are used, and such election shall in all respects be so held and conducted.

L.1945, c. 59, p. 337, s. 6.



Section 19:48-3.21 - Expenditures For Voting Machines Rented; Reimbursement Of County By Municipality

19:48-3.21. Expenditures for voting machines rented; reimbursement of county by municipality
Such superintendent of elections or such county board of elections, as the case may be, is hereby authorized to expend for the purpose of this act a sum not to exceed forty dollars ($40.00) per each voting machine rented plus any sum expended for the repair or replacement of any machines or pertinent equipment partially or totally damaged, which expenditures shall be in addition to any amount authorized to be expended, under Title 19 of the Revised Statutes, by such superintendent of elections or such county board of elections, as the case may be, and shall be paid, when certified to and approved by such superintendent of elections or such county board of elections, as the case may be, by the county treasurer of the county in which the machines are used; and the county making such payment shall be reimbursed therefor by the municipality holding such election, in the same manner as is now provided by law for the payment of other expenses in connection with any election held in and for a municipality only.

L.1945, c. 59, p. 338, s. 7.



Section 19:48-4 - Custody And Care Of Machines

19:48-4. Custody and care of machines
Voting machines, heretofore or hereafter installed in any manner provided by law, in any county not having a superintendent of elections, shall be placed, and remain, in the custody of the county board of elections, and voting machines, heretofore or hereafter installed in any manner provided by law, in any county having a superintendent of elections, shall be placed, and remain, in the custody of the superintendent of elections; except that voting machines, heretofore or hereafter installed in any municipality by the governing body thereof, in any manner provided by law, shall be placed, and remain, in the custody of the municipal clerk unless taken over by the county according to law.

The county board of elections or the superintendent of elections or the municipal clerk, as the case may be, shall preserve and keep in repair all voting machines placed in its or his custody pursuant to the provisions of this section.

Amended by L.1947, c. 168, p. 764, s. 24.



Section 19:48-5 - Payment For Machines

19:48-5. Payment for machines
Any voting machines owned and in use by a municipality at the time of a county-wide installation at county expense may be taken over by the county if mutually agreeable between the county and municipality. In no case shall the municipality be reimbursed to the extent of more than the original cost of the machines. Any county and the board of chosen freeholders thereof and any municipality and the governing body thereof on the adoption and rental or purchase of voting machines shall provide for the payment thereof in such manner as the governing body of such governmental unit deems best according to the financial condition of such unit, and the governing body may meet the necessary expenditure by budget appropriation, and for the purpose of purchasing shall have the power within this subtitle to borrow money and issue negotiable bonds to pay for same, in accordance with and subject to the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 19:48-6 - Duties Of Officials Concerning Machines

19:48-6. Duties of officials concerning machines
19:48-6. The county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting machines, shall have the machine or machines and all necessary furniture and appliances at the proper polling place or places before the time fixed for opening the polls, and the counters set at zero (000), the emergency ballot boxes furnished with the appropriate number of emergency ballots, and otherwise in good and proper order for use at such election. For the purpose of placing ballots in the ballot frames of the machines; putting in order, setting, testing, adjusting and delivering the machines, such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, may employ or appoint one or more fully competent persons to be known as custodian or custodians of voting machines, who shall be thoroughly instructed in their duties by such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, and shall be sworn to perform their duties honestly and faithfully. Such custodians shall be employed or appointed and instructed at least thirty days before the election and shall be considered as officers of elections; provided, however, that for the purpose aforesaid in counties having a superintendent of elections, the superintendent of elections may employ or appoint, in addition to one or more custodian or custodians, other fully competent persons and may classify them, assign their duties, and fix their compensation according to the particular duties assigned them, which said persons shall also be employed or appointed, and thoroughly instructed and sworn to perform their duties honestly and faithfully, at least thirty days before the election and shall likewise be considered as officers of election.

Before preparing a voting machine for any election, written notice shall be mailed by such board of elections or such superintendent of elections or such municipal clerk, as the case may be, to the chairman of the county committee of at least two of the principal political parties, stating the time and place where the machines will be prepared, at which time one representative of each such political party shall be afforded an opportunity to see that the machines, including the emergency ballot boxes, are in proper condition for use in the election; such representatives shall be sworn to faithfully perform their duties and shall be regarded as election officials, but shall not interfere with the custodian or custodians or other persons employed or appointed as aforesaid or assume any of his or their duties. When a machine and the affixed emergency ballot box have been so examined by such representatives, the emergency ballot box shall be sealed with a numbered green seal and the voting machine shall be locked against voting and sealed with a numbered seal. Such representatives shall certify, upon a form to be provided by such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, as to the numbers of the machines and emergency ballot boxes, that all of the counters are set at zero (000) and the ballot boxes are furnished with the emergency ballots, and as to the numbers registered on the protective counter, if one is provided, and on the seals. Such certificate shall be filed by them with such county board of elections or such superintendent of elections or such municipal clerk, as the case may be. After a voting machine and an emergency ballot box have been properly prepared for the election and the machine locked against voting and sealed, the keys for the voting machine shall be delivered to such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, together with a written report made by a custodian stating that the machine and the affixed emergency ballot box are in every way properly prepared for the election.

After the voting machines shall be delivered to the polling places, the governing body of the municipality, wherein such polling places are located, shall provide ample police protection against molestation, or tampering or damage to the machines. Every voting machine shall be furnished with a lantern, or an electric light fixture, which shall give sufficient light to enable voters while voting to read the ballots and be suitable for use by the district board in examining the counters. The lantern or electric light fixture shall be prepared in good order by such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, for use before the opening of the polls.

Amended 1945,c.56,s.2; 1947,c.168,s.25; 1992,c.3,s.6.



Section 19:48-7 - Inoperative Voting Machines; Use Of Emergency Ballots; Statements.

19:48-7 Inoperative voting machines; use of emergency ballots; statements.

19:48-7. If any voting machine being used in any election district shall, during the time the polls are open, become damaged so as to render it inoperative in whole or in part, the election officers shall immediately give notice thereof to the county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting machines, and such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, shall cause any person or persons employed or appointed pursuant to section 19:48-6 of this Title to substitute a machine in perfect working order for the damaged machine. At the close of the polls the records of both machines shall be taken and the votes shown on their counters shall be added together in ascertaining and determining the results of the election. During any period when a voting machine is inoperative, emergency ballots made as nearly as possible in the form of the official ballot shall be used in accordance with the provisions of this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-1 et al.), received by the election officers and placed by them in an emergency ballot box as provided in this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-1 et al.), and shall be counted with the votes registered on the voting machines. The result shall be declared the same as though there had been no accident to the voting machine. The emergency ballots thus voted shall be preserved and returned with a statement setting forth how and why the same were voted. The original statement shall be filed with the county or municipal clerk, as the case may be; a copy of the statement shall be filed with the commissioner of registration; and an additional copy shall be placed in the emergency ballot box. The statement for use in all elections except primary elections shall be in the following form:



ELECTION STATEMENT FOR EMERGENCY PAPER BALLOTS VOTED



This statement must be completed by all election district board workers present when a voting machine malfunctions and emergency paper ballots are issued and voted. R.S.19:48-7.

This is to certify that voting machine no. ....... became inoperative at .......AM, ....... PM. We further certify that ....... emergency paper ballots were issued and voted during the time the voting machine assigned to Election District No. ....... in .................... (municipality) was inoperative. The last voting authority given out before the voting machine became inoperative was no. ........ This .................... day of .................... 2 ........

TO BE COMPLETED ONLY IF VOTING MACHINE IS REPLACED

Voting machine no. ....... was replaced by voting machine no........ at ....... AM, .......PM.

The next voting authority given out after the voting machine was replaced was no. ..........

TO BE COMPLETED WHEN VOTING MACHINE HAS BEEN REPAIRED AND IS READY TO RECEIVE VOTES

Voting machine no. ....... was repaired at ....... AM, .......PM.

The next voting authority given out after the voting machine was repaired was no. ..........

................................ .....................................

Signature of Judge Signature of Clerk

................................ .....................................

Signature of Inspector Signature of Clerk

................................ .....................................

Municipality Signature of Voting

Machine Technician

................................

Ward

................................

District

The statement for use in the primary election shall be in the following form:



PRIMARY ELECTION



STATEMENT FOR EMERGENCY PAPER BALLOTS VOTED



This statement must be completed by all election district board workers present when a voting machine malfunctions and emergency paper ballots are issued and voted. R.S.19:48-7.

This is to certify that voting machine no. ....... became inoperative at .......AM, ....... PM. We further certify that ....... emergency paper ballots were issued and voted during the time the voting machine assigned to Election District No. ....... in .................... (municipality) was inoperative. The last voting authorities given out before the voting machine became inoperative were REPUBLICAN NO. ........, DEMOCRATIC NO. ........

this .................... day of .................... 2 .......



TO BE COMPLETED ONLY IF VOTING MACHINE IS REPLACED



Voting machine no. ....... was replaced by voting machine no........ at ....... AM, .......PM.

The next voting authorities given out after the voting machine was replaced were REPUBLICAN NO......, DEMOCRATIC NO.......

TO BE COMPLETED WHEN VOTING MACHINE HAS BEEN REPAIRED AND IS READY TO RECEIVE VOTES

Voting machine no. ....... was repaired at ....... AM, .......PM.



The next voting authorities given out after the voting machine was repaired were REPUBLICAN NO. ........, DEMOCRATIC NO. ........

................................ .....................................

Signature of Judge Signature of Clerk

................................ .....................................

Signature of Inspector Signature of Clerk

................................ .....................................

Municipality Signature of Voting

Machine Technician

................................

Ward

................................

District

If a voting machine fails to operate on multiple occasions during a single election, a STATEMENT FOR EMERGENCY PAPER BALLOTS VOTED shall be completed on each occasion when the machine fails to operate.

Amended 1945, c.56, s.1; 1992, c.3, s.7; 2004, c.88, s.15



Section 19:48-8 - Rental Of Voting Machines To Associations, Clubs, Etc.; Terms

19:48-8. Rental of voting machines to associations, clubs, etc.; terms
The superintendent of elections of any county having a superintendent of elections or the county board of elections of any county not having a superintendent of elections may, upon application of any recognized association, club, fraternity, union or other group of persons whose constitution or by-laws requires the election of officers by secret ballot, rent to said association, club, fraternity, union or other group of persons, one or more voting machines owned by said county for the purpose of conducting said secret election, at a rental and upon such terms as may be determined upon by such superintendent of elections or county board of elections.

L.1966, c. 120, s. 1, eff. June 17, 1966.



Section 19:49-1 - Official Ballots Furnished

19:49-1. Official ballots furnished
Official ballots of the form and description set forth in this subtitle for use upon voting machines shall be prepared and furnished in the same manner as now provided by law.



Section 19:49-2 - Official Ballots.

19:49-2 Official ballots.

19:49-2. All official ballots shall be in black ink in type as large as space will reasonably permit; provided, however, that any public question which shall be placed on the ballot shall be in red and above any public question to be voted upon by the voters of the entire State there shall be, also in red, a description of the public question, which description shall not exceed six words and shall be in type as large as is practicable. Party nominations shall be arranged on each voting machine, either in columns or horizontal rows; the caption of the various ballots on the machines shall be so placed on the machines as to indicate to the voter what device is to be used or operated in order to vote for the candidates or candidate of his or her choice. The providing of the official ballots, the order of the precedence and arrangement of parties and of candidates, and the instructions for the use of a device to be used or operated in order to vote for candidates shall be as now required by law, except that in those counties where voting machines are used, the county clerk shall have the authority to determine the specifications for, and the final arrangement of, the official ballots.

For the primary election for the general election in all counties where voting machines are or shall be used, all candidates who shall file a joint petition with the county clerk of their respective county and who shall choose the same designation or slogan shall be drawn for position on the ballot as a unit and shall have their names placed on the same line of the voting machine; and provided further, that all candidates for municipal or party office in municipalities in counties where voting machines are or shall be used who shall file a petition with the clerk of their municipality bearing the same designation or slogan as that of the candidates filing a joint petition with the county clerk as aforesaid, may request that his or her name be placed on the same line of the voting machine with the candidates who have filed a joint petition with the county clerk as aforesaid by so notifying the county clerk of said county in writing within two days after the last day for filing nominating petitions and thereupon the county clerk shall forthwith notify the campaign manager of such candidates filing a joint petition as aforesaid of said request, and if the said campaign manager shall file his consent in writing with the said county clerk within two days after the receipt of said notification from said county clerk, the clerk of said county shall place the name of such candidate on the same line of the voting machine on which appears the names of the candidates who have filed the joint petition as aforesaid; provided, also, that any candidate filing a petition with the Attorney General may request that his or her name be placed on the same line of the voting machine with the candidates who have filed a joint petition with the county clerk as aforesaid by so notifying the county clerk of said county in writing within two days after the last day for filing nominating petitions, and thereupon the county clerk shall forthwith notify the campaign manager of such candidates filing a joint petition as aforesaid of said request, and if the said campaign manager shall file his consent in writing with the said county clerk within two days after the receipt of said notification from said county clerk, the clerk of said county shall place the name of such candidate on the same line of the voting machine on which appears the names of the candidates who have filed the joint petition as aforesaid.

amended 1940, c.137; 1941, c.163, s.1; 1944, c.127; 1945, c.70; 1946, c.17; 1948, c.240; 2004, c.88, s.16; 2011, c.202, s.46.



Section 19:49-2.1 - Repeal

19:49-2.1. Repeal
All acts or parts of acts inconsistent herewith are hereby repealed insofar as they relate to counties of the first class where voting machines are or shall be used.

L.1941, c. 163, p. 521, s. 2.



Section 19:49-3 - Number Of Official Ballots To Be Furnished

19:49-3. Number of official ballots to be furnished
At least one week prior to any primary, local, or general election two sets of official ballots shall be provided for each voting machine, for each polling place, for each election district, for use in and upon the voting machine. One set thereof shall be inserted or placed in or upon the voting machine and the other shall be retained in the custody and possession of the county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting machines, unless it shall become necessary during the course of the election to make use of the same upon or in the voting machine. At the close of the election all official ballots, except those actually in or upon the voting machine at the close of the election, whether the same shall have been used in the machine or not, shall be returned to the official providing the same in the manner by this Title provided.

Amended by L.1945, c. 56, p. 325, s. 4.



Section 19:49-4 - Instruction Ballots; Sample Ballots; Preparation; Mailing; Posting

19:49-4. Instruction ballots; sample ballots; preparation; mailing; posting
a. (1) The officer or officers whose duty it may be under this subtitle to provide and furnish official ballots for any polling place where a voting machine is to be used shall also provide 2 sample ballots or more, or instruction ballots, which sample or instruction ballot shall be arranged in the form of a diagram showing such portion of the face of the voting machine as it will appear after the official ballots are arranged thereon or therein for voting on election day. Such sample or instruction ballots shall be open to the inspection of all voters on election day, in all elections where voting machines are used.

(2) For election districts in which the primary language of 10% or more of the registered voters is Spanish, the officer or officers whose duty it may be under this subtitle to provide and furnish official ballots for any polling place where a voting machine is to be used shall also provide 2 sample ballots or more, or instruction ballots, printed bilingually in English and Spanish. Such sample or instruction ballots shall be open to the inspection of all voters on election day, in appropriate election districts, in all elections where voting machines are used.

b. There shall be furnished a sufficient number of sample ballots printed entirely in black ink, a facsimile of the face of the machine, of a reduced size, one of which sample ballots shall be mailed to each registered voter, except that for election districts in which the primary language of 10% or more of the registered voters is Spanish, sample ballots printed bilingually in English and Spanish shall be mailed to each registered voter. Any reference to sample ballot envelopes in any section of this Title to the contrary notwithstanding, in all counties where voting machines are used and wherein the commissioner of registration has the facilities to mail out sample ballots direct to the registrants of such county and has elected so to do, as otherwise in this Title provided, the commissioner of registration in any such county may request the county clerk of such county to have the sample ballots prepared in the manner following:

(1) The county clerk shall have said sample ballots for all general and special elections printed in such manner that, when folded, the words "Official General Election Sample Ballot" or as the case may be, shall appear on the reverse side thereof, together with the words "In cases where the sample ballot is to be sent to an addressee who does not receive his mail by delivery to his home or through rural free delivery "if not delivered within 5 days return to the commissioner of registration' and in all other cases "if not delivered within 2 days return to the commissioner of registration.' Do not Forward. Return Postage Guaranteed" over the return address of the commissioner of registration. Such portion of the ballot may contain such additional words that conform with United States Postal regulations that will prevent such envelope from being forwarded to the voter at any other address than that appearing on the envelope, and that will cause such envelope to be returned to the commissioner of registration, with information thereon from the post office showing the reason for nondelivery.

(2) The county clerk in drawing the specifications for the printing of the official primary ballots shall include the requirement that the municipal clerks shall have primary sample ballots printed in such manner that, when folded, the words "Official Primary Election Sample Ballot" shall appear on the reverse side thereof, together with the words "In cases where the sample ballot is to be sent to an addressee who does not receive his mail by delivery to his home or through rural free delivery "if not delivered within 5 days return to the commissioner of registration' and in all other cases "if not delivered within 2 days return to the commissioner of registration.' Do Not Forward. Return Postage Guaranteed" over the return address of the commissioner of registration. Such portion of the ballot may contain such additional words that conform with United States Postal regulations that will prevent such envelope from being forwarded to the voter at any other address than that appearing on the envelope, and that will cause such envelope to be returned to the commissioner of registration, with information thereon from the post office showing the reason for nondelivery.

(3) Five sample ballots shall be posted as now required by law.

c. For all general and special elections the county clerk, and for all primary and municipal elections the municipal clerks, shall, at least 30 days preceding any such election, make the arrangements necessary to be made with the postmaster or postmasters in their respective counties and municipalities to have the said sample ballots mailed under the postal laws and regulations, and forthwith notify the said commissioner of registration in writing to that effect.

Amended by L.1947, c. 79, p. 456, s. 1; L.1958, c. 105, p. 572, s. 1; L.1969, c. 35, s. 2, eff. May 9, 1969; L.1974, c. 30, s. 14.



Section 19:49-5 - Irregular Ballots

19:49-5. Irregular ballots
Ballots voted for any person whose name does not appear on the machine as a nominated candidate for office are herein referred to as irregular ballots. Such irregular ballot shall be written or affixed in or upon the receptacle or device provided on the machine for that purpose. No irregular ballot shall be voted for any person for any office whose name appears on the machine as a nominated candidate for that office or for a delegate or alternate to a national party convention; any irregular ballot so voted shall not be counted. An irregular ballot must be cast in its appropriate place on the machine, or it shall be void and not counted.

Amended by L.1941, c. 166, p. 530, s. 5; L.1984, c. 39, s. 2, eff. May 4, 1984.



Section 19:50-1 - Instructional Sessions For District Board Members.

19:50-1 Instructional sessions for district board members.

19:50-1. a. Within 30 days before each election, the county board of elections shall cause new members of the district boards who are to serve in election districts to be instructed in the conduct of elections, and in their duties in connection therewith. All district board members shall be required to attend said instructional sessions for each election at least once every two years. The county board of elections shall cause to be given to each member of each district board who has received such instruction and is fully qualified to properly conduct the election, a certificate to that effect. For the purpose of giving such instruction the county board of elections shall call such meeting or meetings of the district boards as shall be necessary. The content of said meeting or meetings shall be limited solely to the instruction of district board members; lobbying or the advancement of political ends shall be prohibited. The members of the district board of each election district shall attend such meeting or meetings as shall be called for the purpose of receiving such instruction concerning their duties as shall be necessary for the proper conduct of the election. No member of any district board shall serve in any election unless he shall have received such instruction as herein provided and is fully qualified to perform the duties in connection with the election, and has received a certificate to that effect from the county board of elections; but this shall not prevent the appointment of a person as a member of the district board to fill a vacancy in an emergency, as now provided by law. In addition to the foregoing, the county board of elections shall design, prepare and distribute training manuals for district board members, pursuant to guidelines established by the Attorney General. The county board of elections shall also make the training manual available on its Internet site and on the Internet site of the Division of Elections in the Department of Law and Public Safety.

b.The Attorney General shall establish guidelines for the design of training manuals for members of district boards of election, and shall design, prepare and distribute training manuals for members of county boards of election, and county clerks. The Attorney General shall also make training manuals available on the Internet site of the Division of Elections.

Amended 1945, c.56, s.5; 1947, c.78; 1987, c.151, s.3; 2005, c.151, s.2.



Section 19:50-2 - Instruction In Use Of Voting Machines; Availability.

19:50-2 Instruction in use of voting machines; availability.

19:50-2. a. For the first four successive general elections after the adoption of a new type of voting machine in a county, the county board of elections or the superintendent of elections, as the case may be, having custody of voting machines, shall designate suitable and adequate times and places where voting machines containing sample ballots showing titles of offices to be filled, and, so far as practicable, the names of candidates to be voted for at the next election, shall be exhibited for the purpose of giving instructions in the use of voting machines. No voting machine to be assigned for use in an election shall be used for such instruction after having been prepared and sealed for the election. During public exhibition of any voting machine for the instruction of voters previous to an election, the counting mechanism thereof shall be concealed from view and the doors may be temporarily opened only when authorized by such county board of elections or such superintendent of elections or such municipal clerk, as the case may be.

b.The county board of elections shall design, prepare and make available to voters instructions on the proper operation of the voting machine used in the county. The instructions may be conveyed on cards, computer software, pamphlets, posters, video or such other media as the county board deems appropriate, subject to the guidelines set forth by the Attorney General. The instructions shall also be made available on the official Internet site of the Division of Elections in the Department of Law and Public Safety and the county board of elections shall provide a link to such instructions on its official Internet site. The Attorney General shall establish guidelines for the design of instructions for the proper operation of voting machines used in this State. The provisions of this subsection shall be in addition to any other provision for voter instruction required by law.

Amended 1942, c.106; 1945, c.56, s.6; 2005, c.151, s.3.



Section 19:50-3 - Voting Machine Model; Voter Assistance

19:50-3. Voting machine model; voter assistance
For instructing the voters on any election day there shall, so far as practicable, be provided by the county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting machines, for each polling place a mechanically operated model of a portion of the face of the machine. Such model, if furnished, shall, during the election, be located on the district election officers' table or in some other place which the voters must pass to reach the machine, and each voter shall, before entering the voting machine booth, be instructed regarding the operation of the machine and such instruction illustrated on the model, and the voter given opportunity to personally operate the modeL. The voter's attention shall also be called to the diagram of the face of the machine so that the voter can become familiar with the location of the questions and the names of the officers and candidates. If any voter, before entering the voting machine booth, declares under oath, and establishes to the satisfaction of a majority of all the members of the district board that by reason of an inability to read or write, blindness or other physical disability he is unable to cast his vote without assistance, he shall have the assistance of two members of the board of opposite political faith, to be assigned by the board. Such members shall retire with such voter to the booth and assist him. The member acting as clerk of the district board shall make an entry on a disability certificate for assistance, which entry shall be on the form of an oath inserted in the front of the duplicate registry binders at each election.

In every instance when such oath is administered to a voter as herein provided, it shall state briefly what facts were sworn to and the names of the members of the board who aided such voter shall be signed on the form. Any members of the district board shall be eligible to assist any such voter, but no other person except as hereinafter provided shall be allowed to assist him. No member of the board shall reveal the name of any person for whom such voter has voted or anything that took place while he was being assisted.

Such voter, if blind, disabled or unable to read or write, may, in lieu of the assistance of the board as above provided, have assistance of some person of his own selection. Such person shall retire with such voter to the booth and assist him in voting. The name and address of such person shall be recorded as above. In such case, no other person than the one so selected by the voter shall be allowed to assist such voter. No person so selected shall reveal the name of any person for whom such voter has voted or anything that took place while he was being assisted.

The disability certificates shall be numbered serially 1 to 20. The commissioner of registration shall furnish sufficient disability certificates for assistance for each election district in his county which shall be inserted in the front of the duplicate registry binders.

Amended by L. 1944, c. 128, p. 353, s. 1; L. 1945, c. 56, p. 327, s. 7; L. 1957, c. 15, p. 33, s. 1; L. 1977, c. 304, s. 1, eff. Dec. 27, 1977; L. 1985, c. 20, s. 2, eff. Jan. 25, 1985.



Section 19:52-1 - Preparation Of Polling Places

19:52-1. Preparation of polling places
19:52-1. The district boards of each election district shall meet at the polling place three-quarters of an hour before the time set for opening of the polls at each election and shall proceed to arrange the furniture, stationery and voting machine or machines for the conduct of the election. The district boards shall then and there have the voting machine, ballots and stationery required to be delivered to them for such election by the officials charged by law with that duty.

The keys to the voting machine shall be delivered to the district election officers in any manner that the county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting machines, may determine, at least three-quarters of an hour before the time set for opening the polls, in a sealed envelope, on which shall be written or printed the number and location of the voting machine, the number of the seal with which it is sealed, the number of the green seal with which the emergency ballot box is sealed, and the number registered on the protective counter or device, as reported by the custodian.

The envelope containing the keys shall not be opened until at least two members of the board who are not members of the same political party shall be present at the polling place and shall have examined the envelope to see that it has not been opened. Before opening the envelope all election officers present shall examine the number on the seal on the machine and the number registered on the protective counter, and shall ascertain if they are the same as the numbers written on the envelope; and if they are not the same, the machine must not be opened until such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, after due notice of such discrepancy, shall have caused such machine to be re-examined and properly arranged by any person or persons employed or appointed pursuant to R.S.19:48-6. If the numbers on the voting machine seal and the protective counter are found to agree with the numbers on the envelope, the district election officers shall proceed to open the doors concealing the counters, and each district election officer shall carefully examine every counter and ascertain whether or not it registers zero (000), and the same shall be subject to the inspection of official watchers.

In addition, each district election officer shall carefully examine the emergency ballot box to ascertain whether or not it is properly sealed with a numbered green seal and examine the number to ascertain if it is the same as the number written on the voting machine key envelope. If the numbers are not the same, the county board of elections, the superintendent of elections, or the municipal clerk, as the case may be, shall be notified of the discrepancy.

The machine shall remain locked against voting until the polls are formally opened and shall not be operated except by voters in voting. If any counter is found not to register zero (000) the district board shall immediately notify such county board of elections or such superintendent of elections or such municipal clerk, as the case may be, who shall, if practicable, cause such counter to be adjusted at zero (000) by any person or persons employed or appointed pursuant to R.S.19:48-6. If it shall be impracticable for such person or persons to arrive in time to so adjust such counter before the time set for opening the polls, the district election officers shall immediately make a written statement of the designating letter and number of such counter, together with the number registered thereon, and shall sign and post same upon the wall of the polling room, where it shall remain throughout election day, and in filling out the statement of canvass, they shall subtract such number from the number registered thereon at the close of the polls

.Each district election officer shall carefully examine the provisional ballot bag to ascertain that it is properly sealed with a numbered security seal and whether it has been subjected to tampering. If the elections officer discovers evidence of tampering, the county board of elections, the superintendent of elections, or the municipal clerk, as the case may be, shall be so notified immediately.

Amended 1945, c.56, s.9; 1992, c.3, s.8; 1996, c.120, s.7; 1999,c.232,s.6.



Section 19:52-2 - Location Of Voting Machines

19:52-2. Location of voting machines
At all elections where voting machines may be used, the arrangement of the polling room shall be generally the same as is now provided for by law; the exterior of the voting machine and every part of the polling room shall be in plain view of the election officers; the voting machine shall be placed at least three feet from every wall or partition of the polling room and at least four feet from any table where any of the district election officers may be engaged or seated. The voting machine shall be so placed that the ballots on the face of the machine can be plainly seen by the election officers and the party watchers when not in use by voters. The election officers shall not themselves be, or permit any other person to be, in any position or near any position that will permit one to see or ascertain how a voter votes, or how he has voted. The district election officer attending the machine shall inspect the face of the machine after each voter has cast his vote, to see that the ballots on the face of the machine are in their proper places and have not been mutilated or defaced and that the machine has not been damaged. During elections the door or other covering of the counter compartment of the machine shall not be unlocked or open, or the counters exposed. No person shall be permitted in or about the polling room except as now permitted by law in elections where ballots and ballot boxes are used.



Section 19:52-2.1 - Voting Authorities; Use, Stringing.

19:52-2.1 Voting authorities; use, stringing.

1.In all counties wherein voting machines are used the county board of elections shall furnish for use in each election district at any election, a sufficient number of voting authorities in substantially the following form:

City of City of

Ward District Ward District

Election Held Election Held

...... day of............ 20... ........ day of............. 20....

Voting Authority Voting Authority

No................ No..................

...............................

Signature of Voter. .....................................

This certificate must be handed

to the election officer in charge

of the voting machines in order to

vote.

....................................

County Board of Elections

Clerk.

The voting authorities shall be numbered consecutively, be bound together in pads and shall be printed in two parts and perforated so that one part may be given to the voter who shall return the same to the district election officials in charge of the operation of the voting machine in order that such official shall be able to place the same in consecutive order on a string or wire. The other part of the voting authority shall be signed by the voter in his own handwriting before he be permitted to vote and shall remain bound in the pad. All pads containing the portions of the voting authorities on which the names of the persons who have voted have been signed, together with that portion of the voting authority which has been placed on a wire or string shall be returned to the commissioner of registration of the county, who shall keep them for a period of at least six months.

At any primary election for the general election, each voting authority shall be marked to indicate the party primary in which the voter signing the same voted and the used voting authorities shall be strung in such a manner so that those used in one party primary shall remain separate from those used in the other party primary.

L.1944, c.213, s.1; amended 1992, c.3, s.9; 2005, c.136, s.49; 2011, c.134, s.46.



Section 19:52-2.2 - Effective Date

19:52-2.2. Effective date
This act shall take effect July first, one thousand nine hundred and forty-four.

L.1944, c. 213, p. 752, s. 2.



Section 19:52-3 - Time Allowed A Voter

19:52-3. Time allowed a voter
19:52-3. Where a voter presents himself for the purpose of voting, the election officer shall follow the procedure as now required by this title regarding the eligibility of a person to vote. If such eligibility is established, one of the district election officers shall announce the name of the voter and permit him to pass to the booth of the voting machine for the purpose of casting his vote. No voter shall remain in the voting machine booth longer than two minutes, and having cast his vote the voter shall at once emerge therefrom and leave the polling room; if he shall refuse to leave after the lapse of two minutes he shall be removed by the district election officers. Such election officers shall ascertain the name and address of each voter in the manner now provided by law before he enters the voting machine booth for the purpose of voting. No voter after having entered and emerged from the voting machine booth shall be permitted to reenter the same on any pretext whatever. Only one voter at a time shall be permitted in the voting machine booth to vote. However, a voter shall be permitted to be accompanied into the voting machine booth by a dependent child.

Amended 1994,c.154,s.2.



Section 19:52-4 - Blind Or Physically Disabled Voters

19:52-4. Blind or physically disabled voters
The provisions of this title relating to the assistance to be given to blind or physically disabled voters shall apply also where voting machines are used, and the word "booth" , when used in such provisions, shall include the voting machine inclosure or curtain.



Section 19:52-5 - Locking, Sealing Of Voting Machine; Reading, Announcement Of Votes

19:52-5. Locking, sealing of voting machine; reading, announcement of votes
19:52-5. Immediately upon the close of the polls, the district election officers shall lock and seal the voting machine against further voting and open the counter compartment in the presence of persons who may be lawfully present at that time, giving full view of the counters. The judge of the district board, under the scrutiny of a member of such board who is not a member of the same political party as the judge, shall then in the order of the offices as their titles are arranged on the machine, read and announce in distinct tones the result as shown by the counters, and shall then read the votes recorded for each office on the irregular ballots. He shall also, in the same manner, read and announce the vote on each constitutional amendment, proposition or other question. As each vote is read and announced, it shall be recorded in two statements of canvass by two other members of such district board who are not members of the same political party, and when completed the record thereof shall be compared with the numbers on the counters of the machine. If found to be correct, the result shall be announced by the judge of such board and the statement of canvass, after being duly certified, shall be filed as now provided by law for filing election returns. After the reading and announcing of the vote and before the doors of the counter compartment of the voting machine shall be closed, ample opportunity shall be given to any person or persons lawfully present to compare the results so announced with the counters of the machine and any necessary corrections shall then and there be made by such district board. No tally sheets nor return blanks as required by law for use in election districts where paper ballots are used shall be furnished or used in election districts where voting machines are used, but in lieu thereof there shall be furnished two copies of a statement of canvass to conform to the requirements of the make and type of voting machine or machines being used.

Amended 1996, c.120, s.8.



Section 19:52-6 - Locking Machine; Rechecking; Cost; Deposit; Irregular Ballots, Disposition Of

19:52-6. Locking machine; rechecking; cost; deposit; irregular ballots, disposition of
The district election officers shall, as soon as the count is completed and fully ascertained, as by this subtitle required, lock the counter compartment and it shall so remain for a period of 15 days, except it be opened by order of a judge of the Superior Court assigned to the county. Within such period and upon written request of any defeated candidate, or in the case where a public question is involved upon petition of any 10 qualified voters of a county or municipality using machines who voted in the election in question, the judge shall, at a cost of $2.00 per district to the candidate or petitioners, order the machines in question opened and the registering counters rechecked against the election officers' returns. Any candidate or petitioners requesting such recheck, shall deposit with the county clerk, the amount necessary for all the districts requested. The county clerk, if it appears that an error or errors have occurred as a result of which the election is changed or the difference between the negative and affirmative of any public question is altered so as to change the results of the election, shall upon the warrant of such judge of the Superior Court, pay to such candidate or petitioners the cost of such recheck. In the event it shall appear after such recheck that the results of the election remain unchanged, the county clerk shall, upon the warrant of such judge, pay the funds so deposited into the county treasury. Such recheck shall be made under the supervision of the county election officials and in co-operation with the parties at interest or their representatives. When irregular ballots of whatever description have been voted, the district election officers shall return all such ballots in a properly secured package indorsed "irregular ballots" and return and file such package with the municipal clerk at the same time the original statement of the results of the election made by them is filed. Such package shall be preserved for 6 months next succeeding such election, and it shall not be opened or its contents examined during that time except by the order of a judge of a court lawfully empowered to direct the same to be opened and examined. At the end of the 6 months, such packages may be opened and the ballots disposed of at the discretion of the official having charge thereof.

Amended by L.1942, c. 56, p. 293, s. 1; L.1943, c. 80, p. 298, s. 1; L.1953, c. 19, p. 356, s. 59; L.1955, c. 260, p. 950, s. 1.



Section 19:52-6.1 - Manner Of Rechecking Machines

19:52-6.1. Manner of rechecking machines
Whenever a judge of the Superior Court assigned to a county enters an order for the recheck of any voting machines the county board of elections of such county shall conduct such recheck in co-operation with the county clerk, the commissioner of registration and in counties having a superintendent of election in co-operation with him, which recheck shall be commenced within 5 days of the entry of such order unless otherwise ordered by the judge and conducted in the following manner:

(1) The county board shall ascertain from the defeated candidate or from the petitioners, as the case may be, which districts shall be rechecked and the order in which they shall be rechecked, and upon receiving such information shall conduct the recheck in conformity thereto. If more than one candidate or set of petitioners has requested a recheck and are unable to agree upon the order in which the districts are to be rechecked, such order shall be determined by the judge.

(2) The superintendent of elections in counties having superintendents of election and the county board in all other counties shall remove the padded cover, remove the impounding seal, if any, and unlock the padlock on the metal cover and where necessary raise all voting machines which are to be rechecked before the recheck is actually commenced.

(3) The superintendent of elections in counties having a superintendent of elections and the county board in all other counties shall then proceed to open the counter compartment of each voting machine as the same is rechecked, but in no event shall the counter compartment of more than 1 voting machine be opened at the same time unless it shall be agreed to do so by the county board of elections and a majority of the candidates whose nomination or election may be affected by the outcome of the recheck, and who are present or represented at the recheck, or in the case that the votes cast for or against a public question are to be rechecked then, by agreement between the county board of elections and a representative of the proponents and opponents of the public question.

(4) The county board of elections shall then check the number of votes cast for each candidate, or in the event a public question is involved for or against such public question and announce the number of votes cast for each candidate named in the order or for or against a public question as found on the registering counters and record the same on tally sheets prepared for that purpose.

(5) Whenever a recheck is to be held, the county clerk or the municipal clerk, as the case may be, shall, upon demand by the county board of elections or any candidate whose interests may be affected by the recheck, produce at the time and place of the recheck the official statements containing the results of the election as certified by the various district boards and filed with such officers. The county board of elections shall then recheck the registering counters on the machines with the official statements as returned by the various district boards.

(6) After the recheck is completed the county board in co-operation with the county check or municipal clerk, as the case may be, shall make a comparison of the tally sheets of the county clerk or municipal clerk showing the results of his official canvass with the tally sheets prepared by the county board in making the recheck.

(7) Whenever any discrepancies shall appear as the same are set forth on such tally sheets such discrepancies shall be noted and upon completion of the comparison a report and certification shall be filed with the court wherein the order for the recheck originated, which report shall set forth in full just what discrepancies have been found in the county clerk's or municipal clerk's official canvass.

(8) Nothing in this chapter shall be construed to mean that a defeated candidate or in the case of a public question the petitioners cannot abandon the recheck at any time during the progress thereof and receive back the deposit made with the county clerk for the districts which remain unchecked.

(9) In the event it should appear during the course of the recheck that there has been a sufficient change in the tally of votes cast which would affect the result of the election, any candidate who appears then to be defeated, or in the event of a public question the parties in interest whose interest may be affected adversely may, within 7 days, apply to a judge of the Superior Court assigned to the county and receive an order to continue the recheck in his behalf upon the same terms and conditions under which the original recheck was held.

L.1955, c. 260, p. 951, s. 2.



Section 19:52-7 - Disposition Of Keys

19:52-7. Disposition of keys
The keys of each voting machine shall be inclosed in an envelope to be supplied by the county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting machines, on which shall be written the number of the machine and the district and ward where it has been used, which envelope shall be securely sealed and indorsed by the district election officers, and shall be returned to the source from which the keys were received. The number on the seal and the number registered on the protective counter shall be written on the envelope containing the keys. All keys for any voting machine shall be kept securely by the officials having them in charge. No unauthorized person shall have in his possession any key or keys of any voting machine and all district election officers or persons intrusted with such keys for election purposes, or in the preparation of the machine therefor, shall not retain them longer than necessary to use them for such legal purpose. All machines shall be stored by the county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting machines, as soon after the close of the election as possible, and the machines shall at all times be stored in a suitable place, which place shall be a fireproof public building in such counties or municipalities, as the case may be, as have same.

Amended by L.1945, c. 56, p. 331, s. 10.



Section 19:53-1 - Unauthorized Possession Of Equipment, Tampering, Etc., Crime.

19:53-1 Unauthorized possession of equipment, tampering, etc., crime.

19:53-1. Any unauthorized person found in possession of any such voting machine in use or to be used in any election, or keys thereof, shall be guilty of a crime of the fourth degree. Any person willfully tampering or attempting to tamper with, disarrange, deface or impair in any manner whatsoever, or destroy any such voting machine while the same is in use at any election, or who shall, after such machine is locked in order to preserve the registration or record of any election made by the same, tamper or attempt to tamper with any such voting machine, shall be guilty of a crime of the third degree.

Amended 2005, c.154, s.53.



Section 19:53A-1 - Definitions

19:53A-1. Definitions
As used in this act, unless otherwise specified:

a. "Automatic tabulating equipment" includes apparatus which automatically examines and counts votes recorded on ballot cards, and tabulates the results.

b. "Ballot card" means a tabulating card on which votes may be recorded.

c. "Ballot labels" means the pages, cards, or other material containing the names of offices and candidates and the statements of measures to be voted on, which are placed on the voting device.

d. "Counting center" means one or more locations selected by each of the county boards of election for the automatic counting of ballots.

e. "Electronic voting system" means a system in which votes are recorded on ballot cards, and such votes are subsequently counted and tabulated by automatic tabulating equipment at one or more counting centers.

f. "Voting device" means an apparatus which the voter uses to record his votes on a tabulating card.

g. "County boards of elections" shall mean the county board of elections appointed in the various counties or the person or board in charge of elections in the various counties as provided in Title 19 of the New Jersey Revised Statutes.

L.1973, c. 82, s. 1, eff. April 12, 1973.



Section 19:53A-2 - Use Of Electronic Voting Systems; Devices, Certain, Prohibited.

19:53A-2 Use of electronic voting systems; devices, certain, prohibited.

2. a. The board of chosen freeholders of any county may adopt, acquire by purchase, lease, or otherwise, or abandon any electronic voting system or mechanical system authorized herein which has been approved for use in the State, in any election or primary or combination thereof, and may use such system in all or a part of the districts within its boundaries. The county authorities, on the adoption and acquisition of an electronic voting system, shall provide for the payment therefor in such manner as they deem for the best interest of the locality, in such manner as may be provided by law.

b.The provisions of this act shall be controlling with respect to elections where electronic voting systems are used, and shall be liberally construed so as to carry out the purpose and intent of this act. Any provisions of law relating to the conduct of elections which conflict with this act shall not apply to the conduct of elections with an approved electronic voting system.

c.Following the effective date of P.L.2004, c.88 (C.19:61-1 et al.), an electronic voting system that uses a voting device requiring the voter to punch out a hole in a ballot card or pull a mechanical lever as a means of recording the voter's vote shall not be used in any election in any district within this State.

L.1973,c.82,s.2; amended 2004, c.88, s.17.



Section 19:53A-3 - Requirements Of Electronic Voting Systems.

19:53A-3 Requirements of electronic voting systems.

3.Every electronic voting system, consisting of a voting device in combination with automatic tabulating equipment, acquired or used in accordance with this act, shall:

a.Provide for voting in secrecy, except in the case of voters who have received assistance as provided by law;

b.Permit each voter to vote at any election for all persons and offices for whom and for which he is lawfully entitled to vote; to vote for or against any question upon which he is entitled to vote; and the automatic tabulating equipment shall reject choices recorded on his ballot if the number of choices exceeds the number which he is entitled to vote for the office or on the measure;

c.Permit each voter, at presidential elections, by one mark to vote for the candidates of that party for president, vice president, and their presidential electors;

d.Permit each voter, at other than primary elections, to vote for the nominees of one or more parties and for independent candidates; and personal choice or write-in candidates;

e.Permit each voter in primary elections to vote for candidates in the party primary in which he is qualified to vote, and the automatic tabulating equipment shall reject any votes cast for candidates of another party;

f.Prevent the voter from voting for the same person more than once for the same office;

g.Be suitably designed for the purpose used, of durable construction, and may be used safely, efficiently, and accurately in the conduct of elections and counting ballots;

h.When properly operated, record correctly and count accurately every vote cast, including all overvotes or undervotes and all affirmative votes or negative votes on all public questions or referenda;

i. (1) By January 1, 2009, each voting machine shall produce an individual permanent paper record for each vote cast, which shall be made available for inspection and verification by the voter at the time the vote is cast, and preserved for later use in any manual audit. In the event of a recount of the results of an election, the voter-verified paper record shall be the official tally in that election. A waiver of the provisions of this subsection shall be granted by the Secretary of State if the technology to produce a permanent voter-verified paper record for each vote cast is not commercially available.

(2)The provisions of paragraph (1) of this subsection shall be suspended until: (i) the Secretary of State and the State Treasurer certify in writing that sufficient funds have been provided by the federal government and received by the State to offset the entire cost of ensuring that each voting machine used in this State produces an individual permanent paper record for each vote cast; or (ii) the annual appropriation act contains an appropriation of sufficient funds to ensure that each voting machine used in this State produces an individual permanent paper record for each vote cast and such appropriated funds have not been reserved by the Governor under a spending reduction plan; or (iii) the Secretary of State and the State Treasurer certify in writing that sufficient funds have been provided by the federal government and received by the State, and the annual appropriation act contains an appropriation of sufficient unreserved funds, to ensure, when such funds are combined, that each voting machine used in this State produces an individual paper record for each vote cast.

L.1973, c.82, s.3; amended 2004, c.88, s.18; 2005, c.137, s.2; 2007, c.301, s.2; 2008, c.18, s.2; 2009, c.17, s.2.



Section 19:53A-3.1 - Reimbursement For Purchase, Retrofit Of Voting Machine To Produce Paper Record, Provision Suspended Until Certain Conditions Met.

19:53A-3.1 Reimbursement for purchase, retrofit of voting machine to produce paper record, provision suspended until certain conditions met.

3.Unless federal funding is made available to pay for the purchase or retrofit of a voting machine to produce a voter-verified paper record as required by P.L.2005, c.137 (C.19:53A-3.1 et al.), a county shall be reimbursed by the State for such costs upon application for reimbursement to the Attorney General and approval of the application by the Director of the Division of Budget and Accounting in the Department of the Treasury, in accordance with the provisions of Article VIII, Section II, paragraph 5 of the New Jersey Constitution.

This provision shall be suspended until the conditions set forth in paragraph (2) of subsection b. of R.S.19:48-1 or paragraph (2) of subsection i. of section 3 of P.L.1973, c.82 (C.19:53A-3) have been met.

L.2005, c.137, s.3; amended 2009, c.17, s.3.



Section 19:53A-4 - Approval

19:53A-4. Approval
No voting device shall be used in an election in this State unless in combination with automatic tabulating equipment used to count and tabulate ballots it meets the requirements in section 3 of this act, and has been approved by the Secretary of State, or other person, agency or board charged with the examination and approval of voting machines. When such device has been approved, any improvement or change which does not impair its accuracy, efficiency, or ability to meet such requirements shall not require a reexamination or reapproval thereof.

L.1973, c. 82, s. 4, eff. April 12, 1973.



Section 19:53A-5 - Ballots; Labels, Form; Samples; Write-ins.

19:53A-5 Ballots; labels, form; samples; write-ins.

5. a. Ballot labels shall be in plain clear type in black, of such size and arrangement as to fit the construction of the voting device; they shall be on clear white material or on material of different colors to identify different ballots or parts of the ballot, and in primary elections to identify each political party.

b.The titles of offices and the names of candidates may be arranged in vertical columns or in a series of separate pages. The office title with a statement of the number of candidates to be voted for shall be printed above or at the side of the names of the candidates for that office. The names of candidates shall be in the order provided by law, and in general elections the party designation of each candidate, which may be abbreviated, and a slogan not to exceed six words may follow his or her name. In case there are more candidates for an office than can be arranged in one column or on one ballot page, the ballot label shall be clearly marked that the list of candidates is continued on the following column or page, and so far as possible, the same number of names shall be arranged on each column or page. Arrows may be used to indicate the place to vote for each candidate and on each measure.

c.The different parts of the ballot, such as partisan, nonpartisan, and measures, shall be prominently indicated on the ballot labels, and, if practicable, each part shall be placed on a separate page or pages. In the event that two or more elections are held on the same day, the ballot labels shall be clearly marked to indicate the ballot for each election, and, if practical, the ballot labels for each election shall be placed upon separate pages, and labels of a different color or tint may be used for each election.

d.Sample ballots, which shall be facsimile copies of the official ballot or ballot labels, shall be provided as required by law. At least three copies shall be posted in each polling place on election day. Sample ballots may be printed on a single sheet or on a number of pages stapled together.

e.In elections in which voters are authorized to vote for persons whose names do not appear on the ballot, at the discretion of the county board of elections either (1) a separate write-in ballot, which may be in the form of a paper ballot, card or envelope in which the voter places his or her ballot card after voting, shall be provided to permit voters to write in the title of the office and the name of the person or persons for whom he or she wishes to vote, or to attach a sticker of suitable size on which is printed the title of the office and the name of the person or persons for whom he or she wishes to vote; or (2) provisions shall be made for the voter to write the name of the person or persons for whom he or she wishes to vote on the ballot card in the location designated and to mark the ballot card in the location provided.

L.1973,c.82,s.5; amended 1975, c.316, s.4; 2004, c.88, s.19.



Section 19:53A-6 - Preparation For Elections; Ballot Cards; Secrecy While Marking Ballot

19:53A-6. Preparation for elections; ballot cards; secrecy while marking ballot
a. Prior to any election at which electronic voting devices are used the county board of elections shall have the voting devices prepared for the election and shall provide the district election officers with voting devices, voting booths, ballot boxes, ballot cards, "write-in" ballots and other records and supplies as required.

b. Ballot cards shall be of the size, design and stock suitable for processing by automatic data processing machines. Each ballot card shall have an attached numbered perforated stub, which shall be removed by an election officer before it is deposited in the ballot box. In primary elections the ballot cards of each political party shall be distinctly marked or shall be of a different color or tint so that the ballot cards of each political party are readily distinguishable.

c. Unless the voting device enables the voter to mark his choices in secret, the board of elections shall provide a sufficient number of voting booths for each voting district, which shall be of a size and design so as to enable the voter to mark his ballot in secret.

L.1973, c. 82, s. 6, eff. April 12, 1973.



Section 19:53A-7 - Elections; Conduct, Report

19:53A-7. Elections; conduct, report
7. a. Thirty minutes before the opening of the polls the local district election officers shall arrive at the polling place, place the voting devices in position for voting, and examine them to see that they have the correct ballot labels by comparing them with the sample ballots, and are in proper working order. They shall open and check the ballot cards, supplies, records and forms, and post the sample ballots and instructions to voters.

b. Each voter requesting assistance shall be instructed how to operate the voting device before he enters the voting booth. If he needs additional instruction after entering the voting booth and requests assistance, two members of the district board who are not members of the same political party may if necessary enter the booth and give him additional instructions.

c. The district election official attending the voting machine shall inspect the face of the machine and the ballot at least once per hour to see that the face of the machine and the ballot are in their proper place and that neither has been mutilated, defaced, tampered with or changed and that the machine has not been changed.

d. After the voter has marked his ballot cards, he shall place the ballot card inside the envelope provided for this purpose and return it to the election officer, who shall remove the stub, place it on a file string, and deposit the envelope with the ballot card inside in the ballot box. No ballot card from which the stub has been detached shall be accepted by the election official in charge of the ballot box, but it shall be marked "Spoiled" and placed with the spoiled ballot cards.

e. Any voter who spoils his ballot card may return it enclosed in the envelope and secure another. The word "Spoiled" shall be written across the face of the envelope, which shall be placed on the same string with the stubs.

f. As soon as the polls have been closed and the last qualified voter has voted, all unused ballot cards shall be placed in a container and sealed for return to the board of elections. The ballot box shall be opened and any write-in votes counted, unless these votes are to be counted by duly appointed bipartisan tabulating teams at the counting center. Before write-in votes are counted they shall be compared with votes cast on the ballot card for the same office. If the voter has cast more votes for an office than he is entitled to vote for, the vote for that office shall be declared null and void and that vote shall not be counted for that office. Votes cast for duly nominated candidates on the ballot card will not be voided because of an invalid write-in vote, but if otherwise valid shall be counted. The voted ballot cards shall next be placed in the ballot card container for delivery to the counting center, and the voting devices shall be placed in their containers for returning to the county board of elections.

g. The district board election officers shall prepare a report of the number of voters who have voted, as indicated by the poll list, the number of write-in votes and any other votes counted by the district board and the number of spoiled ballots, and shall place the original copy of this report in the ballot card container for delivery to the counting center, which thereupon shall be sealed so that no additional ballot cards may be deposited or removed. Such container shall be durably constructed so as to be resistant to fire, water and tampering. The duplicate copy of said report shall be returned to the county election board with other records. Two district election board officers who are not members of the same political party shall forthwith deliver the ballot card container to the counting center or other place designated by the county board. The county board may, in its discretion, direct that ballots be delivered to one or more collection points from which points the ballots shall be transported collectively to the counting center by two duly appointed deputies who are not members of the same political party. The district board shall receive a receipt before releasing the ballots to said deputies.

L.1973,c.82,s.7; amended 1975, c.316, s.5; 1996, c.120, s.9.



Section 19:53A-8 - Counting Of Ballots; Testing Of Equipment

19:53A-8. Counting of ballots; testing of equipment
8. a. Prior to the start of the count of the ballots, each county board of elections shall have the automatic tabulating equipment tested to ascertain that it will accurately count the votes cast for all offices and on all measures. Public notice of the time and place of the test shall be given at least 48 hours prior thereto by publication once in three or more daily or weekly newspapers published in the county or jurisdiction where such equipment is used, if a newspaper is published therein, otherwise in a newspaper of general circulation therein; said newspapers shall be selected so as to give the widest possible notice to the voters of said county and one of said newspapers shall be the newspaper or one of the newspapers in which legal notices of the county are required to be published. The test shall be conducted by processing a preaudited group of ballot cards so punched as to record a predetermined number of valid votes for each candidate and on each measure, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject such votes. In such test a different number of valid votes shall be assigned to each candidate for an office, and for and against each measure. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made and certified to by the county board of elections before the count is started. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved as official. On completion of the count, the programs, test materials, and ballot cards arranged by districts shall be sealed and retained as provided for paper ballots.

b. All proceedings at the counting center shall be under the direction of the county board of elections or persons designated by it; there shall always be two persons in charge who shall not be members of the same political party; and all proceedings shall be conducted under the observation of the public, but no persons except those authorized for the purpose shall touch any ballot card or return. All persons who are engaged in processing and counting of the ballots shall be deputized and take an oath that they will faithfully perform their assigned duties. If any ballot card is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, a true duplicate copy shall be made and substituted for the damaged ballot card. All duplicate ballot cards shall be clearly labeled "duplicate," and shall bear a serial number which shall be recorded on the damaged or defective ballot card. The damaged or defective ballot card as well as the "duplicate" shall be preserved with the other ballot cards. During the count the election officer or board in charge may from time to time release unofficial returns. Upon completion of the count the official returns shall be open to the public.

c. The return of the automatic tabulating equipment, to which have been added the write-in and absentee votes, shall, after being duly certified by the county board of elections, constitute the official return of each election district.

d. If for any reason it becomes impracticable to count all or a part of the ballot cards with tabulating equipment, the county board of elections may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots contained in Title 19 of the Revised Statutes.

L.1973,c.82,s.8; amended 1975, c.316, s.6; 1996, c.120, s.10.



Section 19:53A-9 - Absentee Votes, Permitted Methods.

19:53A-9 Absentee votes, permitted methods.

9. Absentee votes may be cast on paper ballots or ballot cards, or both methods may be used, provided that, following the effective date of P.L.2004, c.88 (C.19:61-1 et al.), absentee votes shall not be cast in any election in this State by means of ballot cards that require the voter to punch out a hole in the card as a means of recording the voter's vote.

Such ballots may be counted by automatic tabulating equipment or by special canvassing boards appointed by and under the direction of the county board of elections. A true copy of absentee paper ballots may be made on ballot cards, which after being duly verified, shall forthwith be counted in the same manner as other ballot cards, except that, following the effective date of P.L.2004, c.88 (C.19:61-1 et al.), ballot cards that require a hole to be punched out in the card to record a vote shall not be used in any election in this State. Such paper ballots and ballot cards shall be forthwith marked with corresponding numbers, which numbering shall be done in such manner as not to identify any voter and such marking shall not be considered to be a marked ballot. Such paper ballots and corresponding ballot cards shall both be preserved in the same manner as other ballot cards are required to be preserved hereunder.

L.1973,c.82,s.9; amended 2004, c.88, s.20.



Section 19:53A-10 - Effect Of Overvote Or Misvote

19:53A-10. Effect of overvote or misvote
Any overvote or misvote for one or more offices shall not invalidate the entire ballot.

L.1973, c. 82, s. 10, eff. April 12, 1973.



Section 19:53A-11 - Instruction Of Voters; Model Of Device

19:53A-11. Instruction of voters; model of device
For instructing the voters on any election day there shall, so far as practicable, be provided by the county board of elections or the superintendent of elections or the municipal clerk, as the case may be, having custody of voting devices, for each polling place a mechanically operated model of at least a portion of the face of the device. Such model, if furnished, shall, during the election, be located on the district election board's table or in some other place which the voters must pass to reach the voting device, and each voter shall before entering the voting device booth or before voting, be instructed regarding the operation of the device and such instruction illustrated on the model, and the voter be given opportunity personally to operate the model. The voter's attention shall also be directed to the fact of the device and he shall have the ballot explained as to the location of the public questions or referendum, the location of the officers and the names of all candidates to be voted for.

L.1973, c. 82, s. 11, eff. April 12, 1973.



Section 19:53A-12 - Challengers

19:53A-12. Challengers
Challengers may be appointed in the same manner as provided in R.S. 19:7-1 et seq., for each counting center set up in each county and said challengers shall have the right to be present and represent the candidates or party appointing them during any time the counting center is open or operating whether for testing of equipment, programs, ballot cards or for counting the ballot cards or for any other purpose.

L.1973, c. 82, s. 12, eff. April 12, 1973.



Section 19:53A-13 - Application Of Title 19

19:53A-13. Application of Title 19
The provisions of Title 19 of the Revised Statutes except as herein modified shall be applicable to the use of electronic voting systems in elections as herein provided for.

L.1973, c. 82, s. 13, eff. April 12, 1973.



Section 19:53A-14 - Recount

19:53A-14. Recount
In case of a recount the ballot cards shall be recounted in the manner provided by section 8 of this act unless the court ordering the recount directs that they be counted manually.

L.1973, c. 82, s. 14, eff. April 12, 1973.



Section 19:53A-15 - Tampering With Or Willfully Injuring Record Or Equipment Or Interference With Conduct Of Election; Penalty; Application Of Laws.

19:53A-15 Tampering with or willfully injuring record or equipment or interference with conduct of election; penalty; application of laws.

15. a. Any person who before, during or after an election tampers with or willfully injures any voting device, ballot cards, or other records or equipment used in the election, or interferes or attempts to interfere with the correct operation of such device or equipment or the secrecy of voting, is guilty of a crime of the third degree.

b.The penal laws and election laws relating to misconduct at elections apply to elections conducted with voting devices and automatic tabulating equipment.

L.1973,c.82,s.15; amended 2005, c.154, s.54.



Section 19:53B-1 - Emergency Ballot Box Packet, Packages; Preparation

19:53B-1. Emergency ballot box packet, packages; preparation
10. a. The county clerk or the municipal clerk, in the case of a municipal election, shall prepare an emergency ballot box packet which shall include the appropriate number of emergency ballots, the appropriate number of pre-punched single-hole white envelopes, and two tally sheets, each with a carbon duplicate copy attached. The custodian of the voting machines shall prepare and place in each emergency ballot box an emergency ballot box packet and an envelope containing a numbered white seal and a numbered red seal. The envelope shall contain, on its face, the instructions for the use of the seals, the number and the election district location of the voting machine to which the ballot box is attached, and the identification numbers of the white and red seals that were placed in the envelope. The emergency ballot box shall be sealed with a numbered green security seal before being shipped to each election district as provided in R.S.19:48-6.

b. For the primary for the general election, the emergency ballots shall be printed on paper of a color that matches the color of the voting authority, which shall indicate the party primary of the voter. The emergency ballots shall be uniform in size, quality and type and of a thickness that the printing thereon cannot be distinguished from the back of the paper, and without any mark, device or figure on the front or back other than as provided in this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-1 et al.).

The clerk of the county or municipality having custody of the emergency ballots shall prepare each emergency ballot package with a minimum of 30 emergency ballots for each political party. If the clerk determines, based upon the number of registered voters with party affiliations, that an election district shall require more than 30 emergency ballots per party primary, additional emergency ballots shall be delivered to that election district.

c. For the general election the emergency ballots shall be printed on paper of the color of the voting authority. The emergency ballots shall be uniform in size, quality and type and of a thickness that the printing thereon cannot be distinguished from the back of the paper, and without any mark, device or figure on the front or back other than as provided in this amendatory and supplementary act.

The clerk of the county or municipality shall prepare each emergency ballot package with a minimum of 30 emergency ballots. If the clerk determines that an election district shall require more than 30 emergency ballots based on the number of registered voters, additional emergency ballots shall be delivered to that election district.

L.1992,c.3,s.10.



Section 19:53B-2 - Distribution, Use Of Emergency Ballots

19:53B-2. Distribution, use of emergency ballots
11. a. The board shall not permit other emergency ballots to be used at an election except the emergency ballots which are provided for by this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-1 et al.). It shall confine the distribution and use of the emergency ballots to the polling room and election district in the manner herein directed, and shall not distribute emergency ballots, other than official sample emergency ballots as herein provided, outside the polling place or election district.

b. The board shall not keep emergency ballots or pre-punched single-hole plain white envelopes to enclose emergency ballots cast during the election in a polling booth or, if a polling booth is unusable, in the area designated for voters to mark the emergency ballot.

c. The board shall cause each booth or voting area in a polling place to be kept provided with sufficient lead pencils to enable the voters to mark their emergency ballots.

d. The county board of elections shall prepare complete written instructions regarding the procedures for the use of the emergency ballot boxes for each district board member. The board members shall be orally instructed on the procedures for the use of emergency ballots at the training classes held for the board members.

L.1992,c.3,s.11.



Section 19:53B-3 - Voting With Emergency Ballots

19:53B-3. Voting with emergency ballots
12. a. If for any cause a voting machine fails to operate, the district board shall use the supply of emergency ballots that are on hand at the opening of the polls. The mode and manner of voting the emergency ballots shall in all respects conform as nearly as possible to the mode and manner of voting herein described.

b. If for any reason emergency ballots shall not be ready or available for distribution at any polling place, or if the supply of emergency ballots shall be exhausted before the polls are closed, the district board member in charge shall notify the appropriate authority that additional ballots shall be required.

L.1992,c.3,s.12.



Section 19:53B-4 - Use Of Emergency Ballot Box

19:53B-4. Use of emergency ballot box
13. If it becomes necessary to use the emergency ballot box, and if the numbers on the green seal and the voting machine key envelope were identical when previously examined as provided in R.S.19:52-1, the judge of the district board shall remove the emergency ballots and the envelope containing the numbered white and red seals from the box; shall open the envelope, remove the seals, compare the numbers on the seals with those on the face of the envelope, and note on the envelope any discrepancies; shall place the red seal back in the envelope and return the envelope to the ballot box; and shall, in an open and public manner, exhibit the emergency ballot box so that those present may see that the box is now empty except for the envelope containing the numbered red seal. The judge shall close and re-seal the emergency ballot box with the numbered white seal removed from the envelope in the box, leaving open the aperture in the lid thereof.

If the numbers on the green seal and the voting machine key envelope were not identical when previously examined as provided in R.S.19:52-1 but the appropriate county board of elections, superintendent of elections, or municipal clerk, as the case may be, has authorized the use of the emergency ballot box, the emergency ballot box may be opened and handled in the manner prescribed above. If the appropriate county board, superintendent, or municipal clerk, as the case may be, has not yet authorized the use of the emergency ballot box, the appropriate county board, superintendent, or municipal clerk shall again be notified and the emergency ballot box shall not be opened until that county board, superintendent, or municipal clerk authorizes the use of the box.

L.1992,c.3,s.13.



Section 19:53B-5 - Procedure For Voter Use Of Emergency Ballots

19:53B-5. Procedure for voter use of emergency ballots
14. After the district board ascertains that a voter is properly registered and qualified to vote, the member of the board charged with maintaining the signature copy register shall require the voter to sign the signature copy register and shall have the voter sign the part of the two-part perforated voting authority that shall remain bound in the pad. The member shall record the voting authority number in the proper column of the signature copy register, except that in a primary for the general election, the member shall also record the party primary in which the voter voted.

In the proper columns, the voter shall sign the reverse side of the signature copy register and the board member shall initial the signature of the voter.

After the voter signs the voting authority, the member of the board in charge of the signature copy register shall give the voter the unsigned portion of the two-part voting authority. The voter shall return that portion to the district election board member in charge of the operation of the voting machine at that time. The member shall place each authority in consecutive order on a string or wire prior to furnishing a voter with an emergency ballot and a plain white single-hole punched envelope.

No emergency ballot shall be handed to a voter until there is a polling booth ready for occupancy or, if a booth is unusable, the area designated for voters to mark the emergency ballot is ready. If a voting area is used, the voter shall be provided with a privacy screen at the same time that the emergency ballot is provided.

The inspector shall instruct the voter how to place the voted emergency ballot into the pre-punched single-hole plain white envelope.

L.1992,c.3,s.14.



Section 19:53B-6 - Emergency Ballots Marked Secretly; Violation.

19:53B-6 Emergency ballots marked secretly; violation.

15. Every voter to whom an emergency ballot is given shall retire into the polling booth or to the designated voting area, as the case may be. Not more than one voter shall be permitted to enter or be in the same booth or voting area at one time. The voter shall prepare the emergency ballot in the booth or the voting area screened from the observation of others.

Any person or voter who shall violate the provisions of this section shall be guilty of a disorderly persons offense.

L.1992,c.3,s.15; amended 2005, c.154, s.55.



Section 19:53B-7 - Method Of Marking Ballot

19:53B-7. Method of marking ballot
16. To vote for a candidate whose name is printed in any column, the voter shall mark a cross x, plus + or check / in the square provided for the name of each candidate in any column for whom the voter chooses to vote.

To vote upon the public questions printed on the emergency ballot, the voter shall indicate the choice of the voter by marking a cross x, plus + or check / in the square provided for either the word "Yes" or "No" of each public question.

L.1992,c.3,s.16.



Section 19:53B-8 - Personal Choice Column Provided On Emergency Ballots

19:53B-8. Personal choice column provided on emergency ballots
17. Nothing in this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-1 et al.) shall prevent any voter from writing or pasting within the proper title of office in the column designated personal choice, the name or names of any person or persons for whom the voter desires to vote whose name or names are not printed upon the emergency ballot for the same office. The voter shall mark a cross x , plus + or check in the square provided for such name. The writing shall be in ink or pencil.

L.1992,c.3,s.17; amended 1994,c.77,s.11.



Section 19:53B-9 - Spoiled Emergency Ballots

19:53B-9. Spoiled emergency ballots
18. If any voter to whom any official emergency ballot has been handed spoils or renders the same unfit for use, the voter shall return the emergency ballot and the pre-punched single-hole plain white envelope to a district board member. The voter shall be furnished with another emergency ballot and envelope. No more than two official emergency ballots shall be furnished to a voter, except at the discretion of the board members.

The district board members shall preserve each spoiled emergency ballot and place that ballot in the pre-punched single-hole plain white envelope and the district board member shall write "SPOILED" across both the front and back of the envelope. On the "SPOILED" white envelope each district board member shall sign and date the signature of the member. Immediately thereafter, the "SPOILED" white envelope shall be sealed and placed in the emergency ballot box.

L.1992,c.3,s.18.



Section 19:53B-10 - Voted Emergency Ballot Placed In Sealed Envelope

19:53B-10. Voted emergency ballot placed in sealed envelope
19. After voting the emergency ballot and before leaving the polling booth or the designated voting area, as the case may be, the voter shall place the voted emergency ballot in the pre-punched single-hole plain white envelope. The voter shall seal the envelope and shall retain custody of the envelope until the member of the board having charge of the voting machine at that time is ready to accept the envelope.

L.1992,c.3,s.19.



Section 19:53B-11 - Deposit Of Sealed Envelope In Emergency Ballot Box

19:53B-11. Deposit of sealed envelope in emergency ballot box
20. The voter shall hand the sealed envelope to the member of the election board having charge of the voting machine. The member shall keep the sealed white envelope in full view of the voter, the other district board members and all other persons present until it is deposited in the ballot box. The voter may also take hold of the envelope, with that member of the board, until the emergency ballot is deposited into the emergency ballot box.

L.1992,c.3,s.20.



Section 19:53B-12 - Challenge Of Voter Using Emergency Ballot, Electronic Voting Machine.

19:53B-12 Challenge of voter using emergency ballot, electronic voting machine.

21.The right to challenge a voter who uses the emergency ballot shall exist until the emergency ballot is deposited in the emergency ballot box. If the right of a person to vote is challenged, the same procedures shall be used as prescribed when the right of a person to cast a vote on an electronic voting machine is challenged.

L.1992,c.3,s.21; amended 2004, c.88, s.21.



Section 19:53B-13 - Canvassing Emergency Ballots

19:53B-13. Canvassing emergency ballots
22. In canvassing the emergency ballots, the district board shall count the votes as follows:

a. If proper marks are made in the squares provided for the names of any candidates in any column and the total number voted for, for each office, does not exceed the number of candidates to be elected to each office, a vote shall be counted for each candidate so marked.

b. If proper marks are made in the squares provided for any names of any candidates in any column, a vote shall be counted for each candidate so marked; but if the district board canvassing the emergency ballots, or the county board, judge of the Superior Court or other judge or officer conducting a recount thereof, shall be satisfied that the placing of the marks to the left and right of the names was intended to identify or distinguish the emergency ballot, then the emergency ballot shall not be counted and shall be declared null and void.

c. If no marks are made in the squares provided for the names of any candidates in any column, but are made to the right of the names, a vote shall not be counted for the candidates so marked, but shall be counted for the other candidates as are properly marked; but if the district board canvassing the emergency ballot, or the county board, judge of the Superior Court or other judge or officer conducting a recount thereof, shall be satisfied that the placing of the marks to the right of the names was intended to identify or distinguish the emergency ballot, the emergency ballot shall be declared null and void.

d. Where the name of any person is written in the column designated personal choice, and a cross x, plus + or check / appears in the square provided for the name, it shall be counted as a vote for that person.

e. In the case of any public question printed on the emergency ballot where a proper mark is made in the square provided for the word "Yes," it shall be counted as a vote in favor of that public question. If a proper mark is made in the square provided for the word "No," it shall be counted as a vote against same. If no mark is made in the square provided for either the word "Yes" or "No," it shall not be counted as a vote either in favor of or against the public question. If a mark is made in each of the squares provided for both the words "Yes" and "No," it shall not be counted either as a vote in favor of or against the public question nor shall it invalidate the emergency ballot.

f. If a voter marks more names than there are persons to be elected to an office, or writes the name of any person in the column designated personal choice, whose name is printed upon the emergency ballot as a candidate under the same title of office, or the choice of the voter cannot be determined, that emergency ballot shall not be counted for that office, but shall be counted for those other offices as are properly marked.

g. If the mark made for any candidate or public question is substantially a cross x, plus + or check / and is substantially within the square, it shall be counted for the candidate or for or against the public question, as the case may be. No vote shall be counted for any candidate in any column or for or against any public question unless the mark made is substantially a cross x, plus + or check / and is substantially within the square.

L.1992,c.3,s.22.



Section 19:53B-14 - Void Emergency Ballots

19:53B-14. Void emergency ballots
23. In counting the emergency ballots, the board shall deem void all emergency ballots which are wholly blank, or on which more names have been marked for every office than there are persons to be elected to the office, and on which both "Yes" and "No" have been marked upon every public question.

No emergency ballot which shall have, either on its face or back, any mark, sign, erasure, designation or device whatsoever, other than that which is permitted by this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-1 et al.), by which the emergency ballot shall be distinguished from another emergency ballot shall be declared void unless the district board canvassing those emergency ballots, or the county board, judge of the Superior Court or other judge or officer conducting the recount thereof, shall be satisfied that the placing of the mark, sign, erasure, designation or device upon the emergency ballot was intended to identify or distinguish the emergency ballot.

No emergency ballot shall be declared invalid by reason of the fact that the mark made with ink or the mark made with lead pencil appears other than black.

No emergency ballot cast for any candidate shall be invalid by reason of the fact that the name of that candidate may be misprinted, or the Christian name or the initials of the candidate may be omitted.

No emergency ballot cast for any candidate shall be invalid by reason of the use of any label permitted by this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-1 et al.) on which the title of office may be printed or the name of the candidate may be misprinted or part of the Christian name or surname or the initials of the candidate may be omitted, or because the voter in writing the name of the candidate may misspell the name or omit part of the Christian name or surname or the initials of the candidate.

No emergency ballot shall be declared void or invalid, by reason of having a cross x, plus + or check / appearing in a square provided for a blank space, or a space wherein no name is printed.

L.1992,c.3,s.23.



Section 19:53B-15 - Void Emergency Ballots Not Counted

19:53B-15. Void emergency ballots not counted
24. In every case in which an emergency ballot shall be declared invalid, the same, which shall be enclosed in a pre-punched single-hole plain white envelope shall not be canvassed or counted, but shall be marked "VOID" on the outside thereof, and shall be numbered and placed in proper order on the string or wire with the valid ballots as provided in section 26 of this amendatory and supplementary act, P.L.1992, c.3 (C.19:53B-17).

Emergency ballots which shall be declared invalid with respect to a part of the candidates to be voted for or public questions to be voted upon shall be canvassed, estimated and numbered with respect to the part which is not invalid and preserved as other emergency ballots and placed in their proper order on the string or wire with the valid ballots.

L.1992,c.3,s.24.



Section 19:53B-16 - Decision Of District Board Final, Dissension

19:53B-16. Decision of district board final, dissension
25. The decision of a majority of the district board on any question shall be deemed the decision of the board and final. If any member of the board dissents from any decision and wishes to make the dissension known to avoid any of the consequences which may result from that decision, the member may record the dissent in the signature copy register. The member shall sign the signature copy register to record the dissent. If the member fails to sign the signature copy register, the member shall be deemed to have assented to the decision so made.

L.1992,c.3,s.25.



Section 19:53B-17 - Reading Of Emergency Ballots

19:53B-17. Reading of emergency ballots
26. The district board members, in the actual procedure of counting the emergency ballots, shall break the seal and open the emergency ballot box. The emergency ballots shall be taken singly and separately therefrom by the judge of the election board. Ballot envelopes marked "SPOILED" shall be set aside and remain unopened, and at the conclusion of counting the emergency ballots shall be placed on the string or wire after all other ballots. The outside front of each envelope which contains a voted emergency ballot shall be numbered in consecutive order beginning with the number one. This number shall be circled. While each emergency ballot shall remain in the hands of the judge, the judge shall audibly and publicly read the ballot in full view of the other members of the district board, including the inspector of the district election board. The inspector shall verify that each emergency ballot is being correctly read by the judge. The remaining members of the district election board shall record the votes on the tally sheets, as provided. The district board members shall also record the number of void ballots on the tally sheets, as provided.

After the reading of an emergency ballot, including a ballot determined to be void, and before taking another emergency ballot from the box, the judge shall deliver the ballot to the inspector, who shall write on the back thereof the number of the emergency ballot in consecutive order beginning with the number one, in the order in which the same shall have been taken from the box; and shall string the envelope that contains the emergency ballot as one ticket in the order in which the envelope was taken from the box and numbered, on the string or wire to be provided for that purpose.

The outside front of each envelope that contains a voided emergency ballot shall have the word "VOID" written next to the circled number.

After all the envelopes which contain the emergency ballots cast in one election district have been tallied and strung, the envelopes shall be returned to the ballot box. All unused emergency ballots and pre-punched single-hole plain white envelopes shall also be placed in the emergency ballot box.

L.1992,c.3,s.26.



Section 19:53B-18 - Tallying Of Votes

19:53B-18. Tallying of votes
27. a. The clerks of the board shall, upon the tally sheets provided for that purpose, make a list of the names of all persons for whom one or more votes shall have been given, designating the office which that person shall be voted for, and of any public questions voted upon; and as each emergency ballot shall be read, the members shall write the figure "1" opposite the name of each person whose name is contained thereon, as designated for any office, or in the proper column designating the vote upon the public question.

b. When all the votes which were cast have been read, examined, numbered and strung, as directed, the board shall tally the votes given for each person for any office to be filled at the election or any public question and note the same upon the tally sheets. The tally sheets shall be signed by all the members of the district board. One of the tally sheets shall be placed in the emergency ballot box and the emergency ballot box shall be sealed with the remaining numbered red seal. The other tally sheet shall be filed with the county clerk at the same time the statements of results are delivered.

L.1992,c.3,s.27.



Section 19:53B-19 - Emergency Ballot Tally Added To Machine Tally

19:53B-19. Emergency ballot tally added to machine tally
28. When the machine tally is completed, the district board members shall record the results of the emergency ballot tally, if any ballots were voted, on the statement of canvass in the section provided and shall add the emergency ballot tally to the machine tally.

L.1992,c.3,s.28.



Section 19:53B-20 - Ballots Remain Sealed In Box For 15 Days; When Removable

19:53B-20. Ballots remain sealed in box for 15 days; when removable
29. When district board members have processed both voted and non-voted emergency ballots, the ballots shall remain sealed within the box for a period of 15 calendar days, which shall begin on the first business day after the day of the election, except that if a judge of the Superior Court issues a court order to open the box within the 15-day period, the box shall be opened.

On the first business day after the 15-day period, the custodian of the voting machines shall break the numbered security seals and the emergency ballot boxes shall be opened. All voted emergency ballots located within an emergency ballot box shall be removed from the box and shall be placed in a container or an envelope and sealed. The front of each container or envelope shall contain the number of the voting machine, the name of the municipality and the ward or district number where the machine was located during the election. The commissioner of registration shall preserve the containers or envelopes and the contents of the containers or envelopes for a period of two years from the date that the election occurred.

L.1992,c.3,s.29.



Section 19:53B-21 - List By District, Number Of Emergency Ballots Used.

19:53B-21 List by district, number of emergency ballots used.

1.Within 15 calendar days after an election or three days after the certification of the results of that election, whichever occurs later, the county board of election in each county shall prepare a report which lists by election district, and includes a county wide total by category for, the number of emergency ballots, including any spoiled, void, or invalid emergency ballots, used in the election. The report shall be a government record that is available for public inspection and copying pursuant to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

L.2005,c.152,s.1.



Section 19:53C-1 - Preparation Of Provisional Ballots; Written Notices.

19:53C-1 Preparation of provisional ballots; written notices.

7. a. (1) The county clerk or the municipal clerk, in the case of a municipal election, shall arrange for the preparation of a provisional ballot packet for each election district. It shall include the appropriate number of provisional ballots, the appropriate number of envelopes with an affirmation statement, the appropriate number of written notices to be distributed to voters who vote by provisional ballot and one provisional ballot inventory form affixed to the provisional ballot bag. The clerk shall arrange for the preparation of and placement in each provisional ballot bag of a provisional ballot packet and an envelope containing a numbered seal. The envelope shall contain, on its face, the instructions for the use of the seal, the number and the election district location of the provisional ballot bag, and the identification numbers of the seal placed in the envelope. Each provisional ballot bag shall be sealed with a numbered security seal before being forwarded to the appropriate election district.

(2)Each provisional ballot bag and the inventory of the contents of each such bag shall be delivered to the designated polling place no later than the opening of the polls on the day of an election.

b.The county clerk or the municipal clerk, in the case of a municipal election, shall arrange for the preparation of the envelope, affirmation statement, and written notice that is to accompany each provisional ballot. The envelope shall be of sufficient size to accommodate the provisional ballot, and the affirmation statement shall be affixed thereto in a manner that enables it to be detached once completed and verified by the county commissioner of registration. The statement shall require the voter to provide the voter's name, and to indicate whether the voter is registered to vote in a county but has moved within that county since registering to vote; or is registered to vote in the election district in which that polling place is located but the voter's registration information is missing or otherwise deficient; or indicate the voter has applied for a mail-in ballot and not received either the ballot or an explanation for not receiving such a ballot pursuant to notification by the county clerk or from the free-access system, or has applied for and received a mail-in ballot and has not transmitted it to the county board of elections or given it to a bearer for delivery to the county board before the time for the opening of the polls on the day of an election but wants, nevertheless, to vote in the election. The statement shall further require the voter to provide the voter's most recent prior voter registration address and address on the day of the election and date of birth. The statement shall include the statement: "I swear or affirm, that the foregoing statements made by me are true and correct and that I understand that any fraudulent voting may subject me to a fine of up to $15,000, imprisonment up to five years or both, pursuant to R.S.19:34-11." It shall be followed immediately by spaces for the voter's signature and printed name, and in the case of a name change, the voter's printed old and new name and a signature for each name, the date the statement was completed, political party affiliation, if used in a primary election, and the name of the person providing assistance to the voter, if applicable. Each statement shall also note the number of the election district, or ward, and name of the municipality at which the statement will be used. The Secretary of State shall prepare for inclusion in the affirmation statement language for the voter to submit the information required in the registration form described in section 16 of P.L.1974, c.30 (C.19:31-6.4) in order to enable the county commissioner of registration to process the statement as a voter registration application, which shall be valid for future elections if the individual who submitted the provisional ballot is determined not to be a registered voter. The Secretary of State shall also prepare and shall provide language for any written instructions necessary to assure proper completion of the statement.

The written notice shall contain information to be distributed to each voter who votes by provisional ballot. The notice shall state that, if the voter is a mail-in registrant voting for the first time in his or her current county of residence following registration and was given a provisional ballot because he or she did not provide required personal identification information, the voter shall be given until the close of business on the second day after the election to provide identification to the applicable county commissioner of registration, and the notice shall contain a telephone number at which the commissioner may be contacted. The notice shall further state that failure to provide the required personal identification information within that time period shall result in the rejection of the ballot. The notice shall state that pursuant to section 4 of P.L.2004, c.88 (C.19:61-4), any individual who casts a provisional ballot will be able to ascertain under a system established by the State whether the ballot was accepted for counting, and if the vote was not counted, the reason for the rejection of the ballot. The notice shall include instructions on how to access such information.

c.For the primary for the general election, the provisional ballots shall be printed in ink on paper of a color that matches the color of the voting authority, which shall indicate the party primary of the voter. The provisional ballots shall be uniform in size, quality and type and of a thickness that the printing thereon cannot be distinguished from the back of the paper, and without any mark, device or figure on the front or back other than as provided in P.L.1999, c.232 (C.19:53C-1 et seq.). Each such ballot shall include near the top thereof and in large type the designation PROVISIONAL BALLOT. In all other respects, the provisional ballots shall conform generally to the other ballots to be used in the election district for the primary election.

The clerk of the county or municipality shall arrange for the preparation of each provisional ballot package with an appropriate number of provisional ballots for each political party, a corresponding number of envelopes with affirmation statements, and a corresponding number of written notices. Additional provisional ballots, envelopes, and notices shall be available for delivery to that election district on the day of the election, if necessary.

d.For the general election the provisional ballots shall be printed in ink. The provisional ballots shall be uniform in size, quality and type and of a thickness that the printing thereon cannot be distinguished from the back of the paper, and without any mark, device or figure on the front or back other than as provided in this act. Each such ballot shall include near the top thereof and in large type the designation PROVISIONAL BALLOT. In all other respects, the provisional ballots shall conform generally to the other ballots to be used in the election district for the general election.

The clerk of the county or municipality shall arrange for the preparation of each provisional ballot package with an appropriate number of provisional ballots, a corresponding number of envelopes with affirmation statements, and a corresponding number of written notices. Additional provisional ballots, envelopes, and notices shall be available for delivery to that election district on the day of the election, if necessary.

e.For a school election the provisional ballots shall be printed in ink. The provisional ballots shall be uniform in size, quality and type and of a thickness that the printing thereon cannot be distinguished from the back of the paper, and without any mark, device or figure on the front or back other than as provided in this act. Each such ballot shall include near the top thereof and in large type the designation PROVISIONAL BALLOT. In all other respects, the provisional ballots shall conform generally to the other ballots to be used in the election district for the school election.

The clerk of the county shall arrange for the preparation of each provisional ballot package with an appropriate number of provisional ballots, a corresponding number of envelopes with affirmation statements, and a corresponding number of written notices. Additional provisional ballots, envelopes, and notices shall be available for delivery to that election district on the day of the election, if necessary.

f.Following the effective date of P.L.2004, c.88 (C.19:61-1 et al.), a provisional ballot that requires the voter to punch out a hole in the ballot as a means of recording the voter's vote shall not be used in any election in this State.

g.(Deleted by amendment, P.L.2011, c.134).

L.1999, c.232, s.7; amended 2004, c.88, s.22; 2005, c.136, s.50; 2005, c.139, s.19; 2005, c.154, s.56; 2009, c.79, s.33; 2011, c.134, s.47.



Section 19:53C-2 - Procedures, Use Of Provisional Ballots

19:53C-2. procedures, use of provisional ballots
8. a. The district board shall not permit other provisional ballots to be used at an election except those provisional ballots provided for by P.L.1999, c.232 (C.19:53C-1 et al.). It shall confine the distribution and use of the provisional ballots to the polling place and election district in the manner herein directed, and shall not distribute provisional ballots outside the polling place or election district.

b.The board shall not store provisional ballots or envelopes with affirmation statements in a polling booth or in any other area designated for voters to mark the provisional ballot and complete the affirmation statement.

c.The board shall cause each booth or voting area in a polling place to be kept provided with sufficient pens or lead pencils to enable the voters to mark their provisional ballots and complete the affirmation statement.

d.The county board of elections shall arrange for the preparation of complete written instructions regarding the procedures for the use of the provisional ballot bags for each district board member. The board members shall be orally instructed on the procedures for the use of provisional ballots and affirmation statements at the training classes held for the board members.

L.1999,c.232,s.8.



Section 19:53C-3 - Procedure As To Voters Changing Residence Within The County, Certain Use Of Provisional, Mail-in Ballots.

19:53C-3 Procedure as to voters changing residence within the county, certain use of provisional, mail-in ballots.

9.Whenever a voter enters a polling place to vote on the day of an election and the circumstance of that voter matches the circumstance of a voter described in subsection b. of R.S.19:31-11, the district board shall query the voter and follow the appropriate procedure herein described.

a.If, at any time, the voter has moved from one residence to another in the same election district, the board shall permit the voter to vote at that polling place in the same manner as other voters at the polling place upon written affirmation by the voter to the district board.

b.If the voter has moved within a municipality but currently resides in an election district different from that listed for the voter by the commissioner of registration, the district board shall direct the voter to the appropriate election district and polling place for the voter and inform that person that: (1) the person must go to that polling place to vote; and (2) the person will be permitted to vote thereat by provisional ballot after completing an affirmation statement.

c.If the voter has moved within the county but currently resides in a municipality different from that listed for the voter by the commissioner of registration, the district board shall determine the appropriate election district and polling place for the voter and inform that person that: (1) the person must go to that polling place to vote; and (2) the person will be permitted to vote thereat by provisional ballot after completing an affirmation statement.

d.If, on or before the 21st day prior to the day of the election, the voter has moved into the county from another county or state and has not registered to vote in that county, the board shall inform the voter that he is not eligible to vote in that county at that election.

e.If, after the 21st day prior to the day of an election, the voter has moved into the county from another county in this State, the board shall inform the voter that: (1) the voter is not eligible to vote in the county where he resides currently at that election; and (2) the voter may be eligible to vote in the election district where the voter resided prior to moving to the voter's current residence.

f.If the voter's registration information has been marked by the county commissioner of registration to indicate a problem therewith, or if the voter's sample ballot has been returned as undeliverable to the county or municipal clerk, as the case may be, but the voter states that the voter has not moved prior to the day of an election, but instead continues to reside at the same address the voter resided at when voting previously, the voter shall be permitted to vote in such election district in the same manner as other voters at the polling place upon written affirmation to the district board of that election district.

g.If the voter's registration information is missing, the voter shall be permitted to vote by provisional ballot after completing the affirmation statement attached to the envelope provided with the provisional ballot.

h.In accordance with the requirements of subsection (c) of section 302 of Pub.L.107-252 (42 U.S.C.s.15482), whenever a voter is voting as a result of a federal or State court order or any other order extending the time established for closing the polls in effect 10 days before the date of an election, the voter may vote only by provisional ballot. Any such ballot shall be separated by the county board from other provisional ballots cast at the election and the results shall be canvassed and recorded separately in the official canvas for the election.

i.Any person who, pursuant to subsection b. of R.S.19:15-17, votes by provisional ballot at the polling place because of his or her failure to provide required personal identification information shall be given until the close of business on the second day after the election to provide the applicable county commissioner of registration with the identification information. Failure to provide the required personal identification information within that time period shall result in the rejection of the ballot.

j.If the voter (1) has applied for a mail-in ballot and not received either the ballot or an explanation for not receiving such a ballot pursuant to notification by the county clerk or from the free-access system established pursuant to section 5 of P.L.2004, c.88 (C.19:61-5) to provide such information; or (2) has applied for and received a mail-in ballot and has not transmitted it to the county board of elections or given it to a bearer for delivery to the county board before the time for the opening of the polls on the day of an election, the voter shall be permitted to vote at that election by provisional ballot after completing the affirmation statement attached to the envelope provided with the provisional ballot.

L.1999, c.232, s.9; amended 2004, c.88, s.23; 2009, c.79, s.34.



Section 19:53C-4 - Designated Area For Marking Provisional Ballot, Affirmation Statement

19:53C-4. Designated area for marking provisional ballot, affirmation statement
10. The district board shall designate an area within the polling place, which may be a voting booth, for the voter to mark the provisional ballot and affirmation statement. No provisional ballot and envelope with an affirmation statement shall be handed to a voter until the area designated for voters to mark the provisional ballot and affirmation statement is ready. If a voting booth is not used, the voter shall be provided with a security screen at the same time that the provisional ballot and envelope with affirmation statement is provided.

A district board member shall instruct the voter how to complete the affirmation statement and place the voted provisional ballot into the envelope.

If for any reason provisional ballots and envelopes with affirmation statements are not ready or available for distribution at any polling place, the district board member in charge shall notify the appropriate authority that additional ballots and affirmation statements are required.

L.1999,c.232,s.10.



Section 19:53C-5 - Voters Given Provisional Ballot, Retire Into Designated Voting Area.

19:53C-5 Voters given provisional ballot, retire into designated voting area.

11. Every voter to whom a provisional ballot and envelope with an affirmation statement is given shall retire into the designated voting area. Not more than one voter shall be permitted to enter or be in the same booth or voting area at one time, unless the voter is entitled to assistance, as provided for by law.

Any person or voter who violates the provisions of this section is guilty of a disorderly persons offense.

L.1999,c.232,s.11; amended 2005, c.154, s.57.



Section 19:53C-6 - Completion Of Affirmation Statement

19:53C-6. Completion of affirmation statement
12. Prior to voting the provisional ballot or immediately thereafter, the voter shall complete the affirmation statement attached to the provisional ballot envelope. The statement shall conform with the requirements for such a statement contained in paragraph b. of section 7 of P.L.1999, c.232 (C.19:53C-1).

At no time when in possession of the provisional ballot with attached affirmation statement shall the voter detach the statement from the ballot envelope.

L.1999,c.232,s.12.



Section 19:53C-7 - Voting With Provisional Ballot.

19:53C-7 Voting with provisional ballot.

13.To vote for a candidate whose name is printed in any column, or to vote in favor of or against any public question printed on the provisional ballot, the voter shall:

a.Mark a cross x, plus + or check in the square provided for the name of each candidate in any column for whom the voter chooses to vote, or for a public question, make the same marking in the square provided for either the word "Yes" or "No" of each public question, if the ballot requires such designation to be considered valid;

b.(Deleted by amendment, P.L.2004, c.88);

c.Complete the connecting line adjacent to the name of each candidate in any column for whom the voter chooses to vote, or for a public question, complete the connecting line adjacent to either the word "Yes" or "No" of each public question, if the ballot requires such designation to be considered valid; or

d.Fill in the designated space adjacent to the name of the candidate for whom the voter chooses to vote, or for a public question, fill in the designated space adjacent to either the word "Yes" or "No" of each public question, if the ballot requires such a designation to be considered valid.

L.1999,c.232,s.13; amended 2004, c.88, s.24.



Section 19:53C-8 - Write-in Votes On Provisional Ballot Permitted

19:53C-8. Write-in votes on provisional ballot permitted
14. Nothing in P.L.1999, c.232 (C.19:53C-1 et al.) shall prevent any voter from writing or pasting within the proper title of office in the column designated personal choice, the name or names of any person or persons for whom the voter desires to vote whose name or names are not printed upon the provisional ballot for the same office. The writing shall be in ink or lead pencil, as may be required.

L.1999,c.232,s.14.



Section 19:53C-9 - Spoiled Provisional Ballot, Affirmation Statement; Procedure

19:53C-9. Spoiled provisional ballot, affirmation statement; procedure
15. If any voter to whom a provisional ballot and envelope with an affirmation statement has been handed spoils or renders any of the same unfit for use, the voter shall return the ballot and the envelope with affirmation statement to a district board member. The voter shall be furnished with another provisional ballot and envelope with affirmation statement. No more than two provisional ballots and envelopes with affirmation statements shall be furnished to a voter, except at the discretion of the board members.

The district board shall preserve each spoiled provisional ballot and envelope with an affirmation statement and shall write "SPOILED" across the envelope and initial the same. Immediately thereafter, the "SPOILED" envelope shall be sealed and placed in the provisional ballot bag.

L.1999,c.232,s.15.



Section 19:53C-10 - Voted Provisional Ballot Placed In Envelope, Written Instructions.

19:53C-10 Voted provisional ballot placed in envelope, written instructions.

16. a. After voting the provisional ballot and completing the affirmation statement, and before leaving the polling booth or the designated voting area, as the case may be, the voter shall place the voted provisional ballot in the envelope. The voter shall seal the envelope and shall retain custody of the envelope until a member of the board is ready to accept the envelope.

b.The voter shall hand the sealed envelope to the member of the district board. The member shall keep the sealed envelope in full view of the voter, the other district board members and all other persons present until it is placed in the provisional ballot bag. The voter may also take hold of the envelope, with that member of the board, until the envelope is placed in the provisional ballot bag. The security of the provisional ballot bag and its contents while any election occurs shall be the responsibility of the members of the district board. After placing the envelope in the provisional ballot bag, the member of the district board shall hand to the voter the written notice of instructions on how the voter may access information regarding whether the ballot of the individual is accepted for counting, and if the vote is not counted, the reason for the rejection of the ballot, pursuant to section 4 of P.L.2004, c.88 (C.19:61-4).

L.1999,c.232,s.16; amended 2004, c.88, s.25.



Section 19:53C-11 - Inventory Of Provisional Ballots

19:53C-11. Inventory of provisional ballots
17. Immediately following the closing of the polls on the day of an election, the members of the district board shall inventory the provisional ballots. All invalid provisional ballots placed in envelopes and marked "SPOILED" shall be counted and the number of those envelopes shall be recorded on the provisional ballot inventory form provided with the provisional ballot bag. All provisional ballots that have been voted, not used or found to be missing shall next be recorded on the provisional ballot inventory form. Upon the completion of the inventory of all provisional ballots, and if the members of the district board agree on that inventory, the provisional ballot inventory form shall be signed by those members. Any member not in agreement shall give the reason therefor on the form and so certify with the member's signature. All envelopes marked "SPOILED", and all voted and not voted provisional ballots, shall be placed in the provisional ballot bag and sealed with the numbered seal taken from the envelope provided with that bag.

L.1999,c.232,s.17.



Section 19:53C-12 - Transportation Of Provisional Ballot Bag

19:53C-12. Transportation of provisional ballot bag
18. Immediately following the sealing of the provisional ballot bag at a polling place on the day of any election, a member of the district board shall transport the ballot bag and all other election materials to a location designated by the commissioner of registration.

L.1999,c.232,s.18.



Section 19:53C-13 - Opening Of Provisional Ballot Bag.

19:53C-13 Opening of provisional ballot bag.

19. When the office of the commissioner of registration receives a provisional ballot bag that has been found to be in good order, the commissioner thereof shall first break the seal and open the bag. In any county where the superintendent of elections is the commissioner of registration, the county board of elections may sort the provisional ballots if so agreed to in advance by both the superintendent and the board. Envelopes marked "SPOILED" shall be set aside and remain unopened. The name, signature and other information contained on the form as supplied by a voter shall be compared with the name, signature and other information that the commissioner of registration has in the Statewide voter registration system for that voter. No affirmation statement shall be separated from a provisional ballot envelope until all affirmation statements have been reviewed by the commissioner of registration. After a comparison of the voter's address is completed by the commissioner of registration and prior to separating the affirmation statement from the envelope and counting the ballot, the letter "p" shall be placed adjacent to the voter's name in the Statewide voter registration system and on the signature copy register together with the name of the municipality in which the voter voted the provisional ballot. If two provisional ballots from the same voter are received, both such ballots shall not be counted, the affirmation statements shall not be separated from the envelopes, and the ballots shall be put aside for further investigation.

Whenever the address supplied by the voter on the affirmation statement does not match the address for such a person contained in the Statewide voter registration system, but it is clear that the circumstance of a voter matches the circumstance of a voter described in subsection b. of R.S.19:31-11, the updated information on the affirmation statement shall be recorded and shall constitute a transfer by the voter to a new address for any subsequent election.

After the examination of the affirmation statement by the commissioner of registration, the county board of elections shall determine if a provisional ballot voter is legally entitled to have voted and if a provisional ballot conforms to the requirements established by law.

The members of the county board shall then proceed to count and canvass the votes cast on each provisional ballot only after all of the provisional ballots cast in the county have been subjected to the verification process by the county commissioner of registration. Immediately after the canvass is complete, the county board of elections shall certify the results of the canvass to the county clerk or municipal clerk or other appropriate officials, as the case may be, showing the results of the canvass by municipality.

The outside front of each envelope that contains a voided provisional ballot shall have the word "VOID" written next to the circled number.

Unless provided otherwise by this section, all provisional ballot materials shall be processed by the county board of elections in accordance with the procedures established for absentee ballots pursuant to section 31 of P.L.1953, c.211 (C.19:57-31).

L.1999,c.232,s.19; amended 2005, c.145, s.20.



Section 19:53C-14 - Canvassing Provisional Ballots

19:53C-14. Canvassing provisional ballots
20. In canvassing the provisional ballots, the county board shall count the votes as follows:

a.If proper marks are made in the squares provided for the names of any candidates in any column and the total number voted for, for each office, does not exceed the number of candidates to be elected to each office, a vote shall be counted for each candidate so marked.

b.If proper marks are made in the squares provided for any names of any candidates in any column, a vote shall be counted for each candidate so marked; but if the county board canvassing the provisional ballots or the judge of the Superior Court or other judge or officer conducting a recount thereof, shall be satisfied that the placing of the marks to the left or right of the names was intended to identify or distinguish the provisional ballot, then that ballot shall not be counted and shall be declared null and void.

c.If no marks are made in the squares provided for the names of any candidates in any column, but are made to the right of the names, a vote shall not be counted for the candidates so marked, but shall be counted for the other candidates as are properly marked; but if the county board canvassing the provisional ballot or the judge of the Superior Court or other judge or officer conducting a recount thereof shall be satisfied that the placing of the marks to the right of the names was intended to identify or distinguish the provisional ballot, then that ballot shall be declared null and void.

d.Where the name of any person is written in the column designated personal choice, and the proper mark or designation appears in the space provided for the name, it shall be counted as a vote for that person.

e.In the case of any public question printed on the provisional ballot where a proper mark or designation is made in the space provided for the word "Yes," it shall be counted as a vote in favor of that public question. If a proper mark or designation is made in the space provided for the word "No," it shall be counted as a vote against same. If no mark or designation is made in the space provided for either the word "Yes" or "No," it shall not be counted as a vote either in favor of or against the public question. If a mark or designation is made in each of the spaces provided for both the words "Yes" and "No," it shall not be counted either as a vote in favor of or against the public question nor shall it invalidate the provisional ballot.

f.If a voter marks or designates more names than there are persons to be elected to an office, or writes the name of any person in the column designated personal choice, whose name is printed upon the provisional ballot as a candidate under the same title of office, or the choice of the voter cannot be determined, that provisional ballot shall not be counted for that office, but shall be counted for those other offices as are properly marked.

g.If the mark made for any candidate or public question is substantially a cross x, plus + or check and is substantially within the square, it shall be counted for the candidate or for or against the public question, as the case may be. No vote shall be counted for any candidate in any column or for or against any public question unless the mark or designation made is substantially a cross x, plus + or check or other required designation and is substantially within the space.

L.1999,c.232,s.20.



Section 19:53C-15 - Counting Provisional Ballots; Standards For Validity

19:53C-15. Counting provisional ballots; standards for validity
21. In counting the provisional ballots, the board shall deem void all provisional ballots which are wholly blank, or on which more names have been marked or designated for every office than there are persons to be elected to the office, and on which both "Yes" and "No" have been marked or designated upon every public question.

No provisional ballot which shall have, either on its face or back, any mark, sign, erasure, designation or device whatsoever, other than that which is permitted by P.L.1999, c.232 (C.19:53C-1 et al.), by which the provisional ballot shall be distinguished from another provisional ballot shall be declared void unless the county board canvassing those provisional ballots or the judge of the Superior Court or other judge or officer conducting the recount thereof shall be satisfied that the placing of the mark, sign, erasure, designation or device upon the provisional ballot was not intended to identify or distinguish that ballot.

No provisional ballot shall be declared invalid by reason of the fact that the mark made with ink or the mark made with lead pencil appears other than black.

No provisional ballot cast for any candidate shall be invalid by reason of the fact that the name of that candidate may be misprinted, or the given name or the initials of the candidate may be omitted.

No provisional ballot cast for any candidate shall be invalid by reason of the use of any label permitted by P.L.1999, c.232 (C.19:53C-1 et al.) on which the title of office may be printed or the name of the candidate may be misprinted or part of the given name or surname or the initials of the candidate may be omitted, or because the voter in writing the name of the candidate may misspell the name or omit part of the given name or surname or the initials of the candidate.

No provisional ballot shall be declared "REJECTED" or invalid by reason of having a cross x, plus + or check appearing in a square provided for a blank space or a space wherein no name is printed.

L.1999,c.232,s.21.



Section 19:53C-16 - Invalid Provisional Ballots

19:53C-16. Invalid provisional ballots
22. In every case in which a provisional ballot shall be declared invalid, the ballot, which shall be enclosed in a envelope, shall not be canvassed or counted, but shall be marked "REJECTED" on the outside thereof.

Provisional ballots which shall be declared invalid with respect to a part of the candidates to be voted for or public questions to be voted upon shall be canvassed, estimated and numbered with respect to the part which is not invalid and preserved by the county board for a period of not less than six months.

L.1999,c.232,s.22.



Section 19:53C-17 - Votes Counted, Void Votes

19:53C-17. Votes counted, void votes
23. If, for any reason, a provisional ballot voter votes a ballot other than the ballot for the district in which the voter is qualified to vote, the votes for those offices and questions for which the voter would be otherwise qualified to vote shall be counted. All other votes shall be void.

L.1999,c.232,s.23.



Section 19:53C-18 - Decision Of County Board Final

19:53C-18. Decision of county board final
24. The decision of a majority of the county board on any question concerning a provisional ballot matter shall be deemed the decision of the board and final. If any member of the board dissents from any decision and wishes to make the dissension known to avoid any of the consequences which may result from that decision, the member may record the dissent in the signature copy register, if it is available, or in a note signed and dated. If the dissent is in the form of a note, it shall be appended to or recorded on the signature copy register afterwards by the superintendent of elections or the commissioner of registration, as shall be appropriate.

L.1999,c.232,s.24.



Section 19:53C-19 - Use Of Tally Sheets

19:53C-19. Use of tally sheets
25. a. The clerk of the board shall, upon the tally sheets provided for that purpose, make a list of the names of all persons for whom one or more votes shall have been given, designating the office which that person shall be voted for, and of any public questions voted upon; and as each provisional ballot shall be read, the clerk shall write the figure "1" opposite the name of each person whose name is contained thereon, as designated for any office, or in the proper column designating the vote upon the public question. Provisional ballots may be counted by electronic ballot scanning equipment under the direction of the county board of elections.

b. When all the votes which were cast have been read, examined and numbered, as directed, the board shall tally the votes given for each person for any office to be filled at the election or any public question and note the same upon the tally sheets. The tally sheets shall be signed by all the members of the county board and the results thereof shall be certified.

L.1999,c.232,s.25.



Section 19:53C-20 - Votes Tallied

19:53C-20. Votes tallied
26. Upon the receipt of a certified tally sheet from the county board, the county clerk shall add the votes contained thereon to the total vote for all candidates and in favor of or against all public questions cast at the polling place from which the tally sheet originated. The clerk shall report to the municipal clerks the results of the tally sheets by municipality, ward and election district.

L.1999,c.232,s.26.



Section 19:53C-21 - List By District, Number Of Provisional Ballots Used.

19:53C-21 List by district, number of provisional ballots used.


2.Within 15 calendar days after an election or three days after the certification of the results of that election, whichever occurs later, the county board of election in each county shall prepare a report which lists by election district, and includes a county wide total by category for, the number of provisional ballots, including any spoiled, void, or invalid provisional ballots, used in the election. The report shall be a government record that is available for public inspection and copying pursuant to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

L.2005,c.152,s.2.



Section 19:57-27 - Ballots Not To Be Invalidated Because Of Omissions, Withdrawal Of Candidates.

19:57-27 Ballots not to be invalidated because of omissions, withdrawal of candidates.

27. a. No absentee ballot shall be rejected or declared invalid because it does not contain all of the names of the candidates or all of the public questions to be voted for or upon in the election district in the election in which it is to be counted, and any absentee ballot shall be counted in determining the result of said election as to any office or public question, if the designation of the office and the name of the candidate for election to said office or the answer to such public question are written thereon so as to indicate the voter's choice, and notwithstanding that such designation, name or question may be or should have been printed or such choice indicated upon such military service ballot in the regular manner.

b.No absentee ballot received from an absentee voter for any election shall be rejected or declared invalid and replaced because of the withdrawal of any candidate occurring after the ballot is received from the voter prior to the date of the election in which the ballot is to be counted.

L.1953, c.211, s.27; repealed 2009, c.79, s.37; amended 2009, c.190.



Section 19:58-1 - Short Title

19:58-1. Short title
This act shall be known as and may be cited as the "Presidential Ballot Law (1964)."

L.1964, c. 134, s. 1.



Section 19:58-2 - Definitions

19:58-2. Definitions
As used in this act unless the context otherwise indicates the following terms shall have the following meaning:

"Removed resident" means a person, who was formerly a resident of one of the counties of this State but who has, or shall have, removed to another state, the District of Columbia, Puerto Rico, Guam, the Virgin Islands or to another county within this State, who has registered as a voter in the county of his former residence in this State at the time of his removal therefrom, and who by reason of an insufficient period of residence in the state or the county, to which he has or shall have removed, will not be able to qualify to vote at a Presidential Election to be held in such state or county or elsewhere, except as he may be qualified to vote in this State, or in such other county of this State, for the election of electors for President and Vice-President of the United States, pursuant to this act.

"Presidential Election" means an election to be held for the election of electors for President and Vice-President of the United States.

"Presidential ballot" means a ballot to be cast at a Presidential Election pursuant to this act.

L.1964, c. 134, s. 2. Amended by L.1972, c. 30, s. 1, eff. May 25, 1972; L.1976, c. 24, s. 1, eff. May 7, 1976.



Section 19:58-3 - Persons Entitled To Qualify And Vote For Presidential Electors

19:58-3. Persons entitled to qualify and vote for presidential electors
Any removed resident shall be entitled to qualify and vote for electors for President and Vice-President of the United States in any Presidential Election to be held in this State in the manner provided in this act.

L.1964, c. 134, s. 3. Amended by L.1976, c. 24, s. 2, eff. May 7, 1976.



Section 19:58-4 - Certificate Of Disqualification Of Removed Resident; Authority For Determination

19:58-4. Certificate of disqualification of removed resident; authority for determination
Any certificate filed by an applicant for a Presidential ballot as to the disqualification of a removed resident, who does not reside in this State, to vote for electors for President and Vice-President of the United States in the election district in which he resides shall be sufficient authority for said clerks and boards to make any determination in connection with the subject matter of such certificate.

L.1964, c. 134, s. 4. Amended by L.1972, c. 30, s. 2, eff. May 25, 1972; L.1976, c. 24, s. 3, eff. May 7, 1976.



Section 19:58-5 - Obtaining Application Form For Presidential Ballot

19:58-5. Obtaining application form for presidential ballot
An application form for a Presidential ballot may be obtained from the clerk of the municipality, or the county clerk of the county, in which such applicant was last registered to vote in this State prior to the date of such election.

L.1964, c. 134, s. 5. Amended by L.1976, c. 24, s. 4, eff. May 7, 1976.



Section 19:58-6 - Preparation Of Application Forms For Presidential Ballots And Forms Of Affidavits Of Residence; Color Of Paper

19:58-6. Preparation of application forms for presidential ballots and forms of affidavits of residence; color of paper
Application forms for Presidential ballots to be made by removed residents and forms of affidavits of residence shall be prepared by the county clerk and shall be printed on paper of a different color from that used for applications for military service and civilian absentee ballots and sufficient quantities thereof shall be furnished by the county clerk to each municipal clerk in his county not later than August 1 preceding such election.

L.1964, c. 134, s. 6. Amended by L.1976, c. 24, s. 5, eff. May 7, 1976.



Section 19:58-8 - Application For Presidential Ballot By Removed Resident; Form And Contents

19:58-8. Application for presidential ballot by removed resident; form and contents
An application for a Presidential ballot to be made by a removed resident shall be in substantially the following form:

APPLICATION FOR PRESIDENTIAL BALLOT-- REMOVED RESIDENT

I, the undersigned, do hereby apply for a Presidential ballot to be voted at the election to be held on and do hereby certify that: (date of election)

1. I am a citizen of the United States;

2. I was born on ; (date of birth)

3. I reside at (street and number or R.D. route) in in county in the (name of city or municipality) (name of county) State of and I have resided (name of state or, territory, commonwealth, or District of Columbia) at this address since my removal from my former address in New Jersey and expect to continue to reside there until and on the date of said election;

4. I formerly resided and was registered as a voter at (street and number or R.D. route) in in county in New (name of city or municipality) (name of county) Jersey and I continued to reside there until my removal to my present address;

5. I am unable to vote in said election at any place other than that of my former residence in New Jersey, where I believe that I am eligible to vote for electors for President and Vice-President of the United States by a Presidential ballot.

Applicant (signature)

Applicant (print name here)

L.1964, c. 134, s. 8. Amended by L.1972, c. 30, s. 3, eff. May 25, 1972; L.1976, c. 24, s. 7, eff. May 7, 1976.



Section 19:58-9 - Time And Manner Of Application; Certificate Of Registration Officer In Election District In Which Removed Resident Resides

19:58-9. Time and manner of application; certificate of registration officer in election district in which removed resident resides
Applications for Presidential ballots shall be made, as prescribed by this act, to the clerk of the county, in which the ballot is to be voted, in person or by mail not later than 7 days preceding the date upon which the election, in which such ballots are to be voted, is to be held.

Each application for a Presidential ballot by a removed resident, who does not reside in this State shall be accompanied by a certificate of the commissioner of registration or other officer in charge of registration of voters in the election district in which the applicant resides, certifying that the applicant will not be entitled to vote for the electors for President and Vice-President of the United States in such election district, at the election at which such ballot is to be voted, by reason of an insufficient period of residence in the state to which he has so removed.

L.1964, c. 134, s. 9. Amended by L.1972, c. 30, s. 4, eff. May 25, 1972; L.1976, c. 24, s. 8, eff. May 7, 1976.



Section 19:58-10 - Form Of Presidential Ballot

19:58-10. Form of presidential ballot
The county clerk shall prescribe the form of the Presidential ballots, which shall in all respects conform with the provisions of this act and shall be of such character that they can be voted only for the election of electors for President and Vice-President of the United States nominated in this State and shall be plainly marked "Presidential Ballot."

L.1964, c. 134, s. 10.



Section 19:58-11 - Duty Of County Clerk To Furnish Presidential Ballots, Inner And Outer Envelopes, And Directions; Payment Of Expenses

19:58-11. Duty of county clerk to furnish presidential ballots, inner and outer envelopes, and directions; payment of expenses
Each county clerk shall cause to be printed a sufficient number of Presidential ballots for each Presidential election to be held in this State and along with all such ballots there shall also be furnished by the county clerk inner and outer envelopes which shall be of different color than those used to enclose military service and civilian absentee ballots, and also printed directions for the preparation and transmitting of such ballots and all expenses of printing and mailing such ballots shall be paid in the same manner as other expenses of such election are paid.

L.1964, c. 134, s. 11.



Section 19:58-12 - List Of Applicants; Inspection

19:58-12. List of applicants; inspection
Each county clerk, upon receipt of applications for Presidential ballots for removed residents shall make a list of them according to the municipalities of the addresses, or former addresses, in this State of the voters making such applications, which list shall be open to examination at all times by the county board of elections, the commissioner of registration, and the superintendent of elections in counties in which there is a superintendent of elections, of the county.

L.1964, c. 134, s. 12. Amended by L.1976, c. 24, s. 9, eff. May 7, 1976.



Section 19:58-13 - Examination And Approval Of Qualifications Of Applicant; Investigations

19:58-13. Examination and approval of qualifications of applicant; investigations
Upon receipt of any application for a Presidential ballot, the county clerk shall make an examination, from any available information, to determine whether or not such applicant is qualified to vote a Presidential ballot as applied for and in the case of an application by a removed resident, he shall, with the co-operation of the commissioner of registration of the county, cause the signature of the applicant appearing upon the application to be compared with the signature of said person appearing upon his permanent registration forms.

If, after such examination, the county clerk is satisfied that the applicant is entitled to such a Presidential ballot, he shall mark on the application "Approved," but otherwise he shall mark on the application "Disapproved" and shall so notify the applicant stating the reason therefor but no application for a Presidential ballot shall be disapproved because the name of the applicant is not printed thereon, if the signature is legible.

The commissioner of registration and the superintendent of elections in counties having superintendents of elections may investigate any application for any Presidential ballot.

L.1964, c. 134, s. 13.



Section 19:58-14 - Transfer Of Permanent Registration Forms Of Removed Residents

19:58-14. Transfer of permanent registration forms of removed residents
The county clerk, upon receipt of an application for a Presidential ballot, based upon the applicant's removal from this State to another state, the District of Columbia, Puerto Rico, Guam, or the Virgin Islands, or from one county of this State to another county of this State, shall notify the commissioner of registration thereof and the commissioner of registration shall thereupon transfer the applicant's permanent registration forms to a Presidential ballot file until after the election and then to the inactive file.

L.1964, c. 134, s. 14. Amended by L.1972, c. 30, s. 5, eff. May 25, 1972; L.1976, c. 24, s. 10, eff. May 7, 1976.



Section 19:58-15 - Delivery Of Ballots; Deadline For Applications

19:58-15. Delivery of ballots; deadline for applications
Each county clerk shall deliver a Presidential ballot for use under this act, to each applicant, whose application therefor has been so approved, in person, or by forwarding the same by first-class mail, in a sealed envelope, to the applicant's present address as given in the application, if said application is received not less than 8 days prior to the day fixed for the holding of the election in which such ballot is to be voted.

Such ballots shall be forwarded as soon as practicable after the receipt and approval of the applications therefor, and if to be forwarded to persons at an address located without the limits of the 50 States and the District of Columbia by mail, they shall be forwarded by air mail.

L.1964, c. 134, s. 15.



Section 19:58-16 - Forwarding Applications And Accompanying Certificates To County Board Of Elections; List Of Applications

19:58-16. Forwarding applications and accompanying certificates to county board of elections; list of applications
Each county clerk, after processing the applications for Presidential ballots, in the manner prescribed by this act, shall forward such applications, including those disapproved, together with any certificates accompanying the same, to the county board of elections and he shall keep a list of such applications showing the disposition thereof, which shall be made available to the public and all election officers charged with the duty of administering this act.

L.1964, c. 134, s. 16.



Section 19:58-17 - Directions To Be Sent With Ballots; Envelopes

19:58-17. Directions to be sent with ballots; envelopes
Each county clerk shall send, with each Presidential ballot, appropriate printed directions for the preparation and transmission of such ballot, together with an inner and outer envelope of the character described in the act hereby supplemented in the case of civilian absentee ballots, except that there shall be printed on each inner envelope a legend which shall read "Removed Resident--Presidential Ballot" .

L.1964, c. 134, s. 17. Amended by L.1976, c. 24, s. 11, eff. May 7, 1976.



Section 19:58-19 - Certificate; Form

19:58-19. Certificate; form
19. Upon the said margin of said flap on the inner envelope to be sent to a removed resident there shall be printed a certificate in affidavit form substantially as follows:

State of ........................

County of ......................., or (if applicable)

Country of ......................



I, the undersigned, do hereby certify that:



1. I am a citizen of the United States;



2. I was born on ......................

(date of birth)



3. I reside at ............................................. in

(street and number or R.D. route)

.............................. in ...............................

(name of city or municipality) (name of county)



County in the State of ................................. and I have

(name of state, territory, commonwealth, or District of Columbia)



resided at this address since my removal from my former address in New Jersey and expect to continue to reside there until and on the date of said election;

4. I formerly resided at .....................................

(street and number or R.D. route)

in .............................. in ...........................

(name of city or municipality) (name of county)

county in New Jersey and I was registered as a voter, and continued to reside at said address until my removal to my present address;

5. Because of the insufficient period of my residence at my present address, .................................................

I am unable to vote at the election to be held on ................

(date of election)



but I believe that I am eligible to vote at my former residence in the State of New Jersey for electors for President and Vice-President of the United States at such election.

............................ Applicant

(SIGNATURE)



............................ Applicant

(PRINT name here)



L.1964,c.134,s.19; amended 1968,c.238,s.14; 1972,c.30,s.6; 1976,c.24,s.13; 1994,c.77,s.15.



Section 19:58-20 - Certification Of Names And Addresses Of Recipients Of Ballots

19:58-20. Certification of names and addresses of recipients of ballots
Each county clerk shall, from time to time, prior to each Presidential election, certify in writing, under oath, to the commissioner of registration of the county, the names and home addresses of the persons to whom Presidential ballots to be voted at such election have been delivered or forwarded pursuant to this act.

L.1964, c. 134, s. 20.



Section 19:58-21 - Marking And Handling Of Presidential Ballots By Voters

19:58-21. Marking and handling of presidential ballots by voters
Any voter shall be entitled to mark any Presidential ballot, so forwarded to him, for voting at any election by indicating his choice of candidates for the offices named. When so marked, such ballot shall be placed in said inner envelope, which shall then be sealed, and the voter shall then fill in the form of certificate attached to said inner envelope, at the end of which he shall sign and print his name in his own handwriting. The inner envelope with the certificate shall then be placed in said outer envelope, which shall then be sealed.

L.1964, c. 134, s. 21. Amended by L.1968, c. 238, s. 15, eff. July 1, 1968.



Section 19:58-22 - Mailing Of Ballots To County Board Of Elections

19:58-22. Mailing of ballots to county board of elections
Said sealed outer envelope with the inner envelope and the ballot enclosed therein, shall then be mailed with sufficient postage to the county board of elections to which it is addressed, or shall be presented in person to the county board of elections at the office of said board.

L.1964, c. 134, s. 22.



Section 19:58-23 - Completed Ballots; Handling By County Boards

19:58-23. Completed ballots; handling by county boards
23. The county board of elections shall, promptly after receiving each Presidential ballot, remove the inner envelope, containing the ballot, from the outer envelope and shall compare the signature and the information contained on the flap of the inner envelope with the signature and information contained in the application for the ballot together with the affidavit of residence, if any, accompanying the same. The county board shall reject any such ballot unless the board is satisfied as a result of such comparison and any other source of information available that the voter is legally entitled to vote such a ballot and that the ballot conforms with the requirements of this act. Disputes as to the qualifications of voters to vote Presidential ballots or as to whether or not or how such Presidential ballots shall be counted in such election shall be referred to the Superior Court of the county for determination.

After such investigation the county board of elections shall detach or separate the certificate from the inner envelope containing the Presidential ballots, unless it has been rejected by it or by the Superior Court, marking the envelope so as to identify the election district in which the ballot contained therein is to be voted as indicated by the voter's present or former address in this State on the certificate attached to or accompanying said inner envelope.

L.1964,c.134,s.23; amended 1991,c.91,s.262.



Section 19:58-25 - Ballots Received Prior To Closing Of Polls Counted; Validity Of Ballots Notwithstanding Absence Of Voter's Name On Certificate

19:58-25. Ballots received prior to closing of polls counted; validity of ballots notwithstanding absence of voter's name on certificate
All valid Presidential ballots received by the county boards prior to the time designated for the closing of the polls for each election shall be counted and no Presidential ballot shall be rejected or declared invalid because the voter's name is not printed on the certificate upon the flap of the inner envelope enclosing the same, if such certificate is properly and legibly signed and it otherwise conforms with the provisions of this act.

L.1964, c. 134, s. 25.



Section 19:58-26 - Person Receiving Presidential Ballot Not To Vote In Person

19:58-26. Person receiving presidential ballot not to vote in person
No person who has applied for a Presidential ballot and to whom such a ballot has been either delivered in person or forwarded by mail by a county clerk, shall be permitted to vote in person at the polling place in his election district on the day of the election, but a Presidential ballot properly authenticated in the manner provided by this act may be voted and counted notwithstanding that the voter is in the State on the day of the election.

L.1964, c. 134, s. 26.



Section 19:58-27 - Death Of Voter

19:58-27. Death of voter
Whenever it shall be made to appear by due proof to the county board that a voter who has marked and forwarded a Presidential ballot as provided in this act has died, prior to the opening of the polls on the day of the election, such ballot shall be rejected by the county board and retained by the county board in the same manner as provided herein in cases of other rejected ballots.

L.1964, c. 134, s. 27.



Section 19:58-28 - Canvass Of Presidential Ballots

19:58-28. Canvass of presidential ballots
The inner envelopes containing the Presidential ballots shall be opened and the Presidential ballots shall be removed therefrom and counted, and the votes so cast canvassed, and the results thereof certified, by the county board of elections and the votes so counted and canvassed shall be counted, in determining the result of the election of such electors, at the same time and in the same manner as is required by the act hereby supplemented in the case of absentee ballots, except that it shall only be necessary to count or canvass such votes on a county wide basis and not on a ward and district basis.

L.1964, c. 134, s. 28. Amended by L.1972, c. 86, s. 1, eff. July 10, 1972.



Section 19:58-29 - Marking Of Statewide Voter Registration System, Duplicate Voting Records.

19:58-29 Marking of Statewide voter registration system, duplicate voting records.

29. As soon as practicable after each election, the commissioner of registration shall cause to be marked the Statewide voter registration system and all duplicate voting records to show that a Presidential ballot was delivered or forwarded to the respective registered voters. For each such ballot that has been voted, received and counted, the commissioner of registration shall also, by reference to the certificates removed from the inner envelopes of such ballots, cause to be noted the words "Voted by Presidential Ballot" in the space provided in the Statewide voter registration system and duplicate voting record for recording the ballot number of the voter's ballot in such election. The record of voting forms in the Presidential ballot file shall be conformed to the foregoing entries in the duplicate forms.

L.1964,c.134,s.29; amended 2005, c.145, s.25.



Section 19:58-30 - Ballots And Other Papers

19:58-30. Ballots and other papers
30. The county board of elections shall keep, for a period of one year, all of the affidavits of residence and applications for Presidential ballots, together with all certificates accompanying the same, all voted Presidential ballots, and all of the certificates which have been detached or separated by said board from said inner envelopes, and all inner envelopes together with their certificates, and together with their contents, which have not been opened because the county board or the Superior Court rejected them. Specific power is hereby granted to the superintendent of elections in counties having a superintendent of elections and the prosecutor in all other counties to impound all such ballots whenever he shall deem such action to be necessary.

L.1964,c.134,s.30; amended 1991,c.91,s.263.



Section 19:58-31 - Powers Of County Board, Clerk, Superintendent And Commissioner Over Voting By Presidential Ballot

19:58-31. Powers of county board, clerk, superintendent and commissioner over voting by presidential ballot
The county board of elections, the county clerk, the superintendent of elections and the commissioner of registration shall exercise the same powers over voting by Presidential ballots as over other voting in elections except as otherwise provided in this act.

L.1964, c. 134, s. 31.



Section 19:58-32 - Validity Of Election Not Affected By Irregularities

19:58-32. Validity of election not affected by irregularities
No election shall be held to be invalid by reason of any irregularity or failure in the preparation or forwarding of any Presidential ballots pursuant to the provisions of this act.

L.1964, c. 134, s. 32.



Section 19:58-33 - Violations Of Presidential Ballot Law, Penalties.

19:58-33 Violations of Presidential Ballot Law, penalties.

33. Any person who knowingly violates any of the provisions of this act, or who, not being entitled to vote under this act, fraudulently votes, or attempts to vote thereunder or enables, or attempts to enable another person, not entitled to vote thereunder, to vote thereunder, or who prevents or attempts to prevent by fraud the voting of any person legally entitled to vote under this act, or who knowingly certifies falsely in any paper required to be executed under this act, shall be guilty of a crime of the third degree and upon conviction thereof shall be subject, in addition to such other penalties as are authorized by law, to disenfranchisement unless and until pardoned or restored by law to the right of suffrage.

L.1964,c.134,s.33; amended 2005, c.154, s.59.



Section 19:59-1 - Short Title Amended.

19:59-1 Short title amended.

1.This act shall be known and may be cited as the "Overseas Residents Absentee Voting Law."

L.1976, c.23, s.1; amended 2008, c.61, s.1.



Section 19:59-2 - Definitions.

19:59-2 Definitions.

2.As used in this act:

a."United States" means each of the several states, the District of Columbia, Commonwealth of Puerto Rico, Guam, American Samoa and the Virgin Islands; the term does not mean or include the Canal Zone or any other territory or possession of the United States.

b."Residing abroad" means residing outside the United States.

c."Federal election" means any general, special or primary held for the purpose of nominating or electing any candidate for the office of President or Vice President of the United States, Presidential elector, United States Senator or member of the United States House of Representatives.

d."Overseas voter" means any person in military service who, by reason of active duty or service, is absent on the date of an election from the place of residence in New Jersey where the person is or would be qualified to vote, and any citizen of the United States residing abroad who (1) immediately prior to his departure from the United States was domiciled in New Jersey and (a) was registered to vote, or had all the qualifications to register and vote, in New Jersey; or (b) had all the qualifications to register and vote in New Jersey other than having attained 18 years of age but has since attained that age; or (c) would, but for residence, have the qualifications to register and vote in New Jersey; (2) does not maintain a residence in the United States and is not registered or qualified to vote elsewhere in the United States; and (3) holds a valid passport or card of identity and registration issued under authority of the Secretary of State of the United States.

e."Electronic means" means any transmission made by an electronic telefacsimile machine or a similar device or by any other form of electronic transmission including, but not exclusive to electronic mail, that transports an authentic copy of a document from one user to another.

L.1976, c.23, s.2; amended 1993, c.73, s.4; 2008, c.61, s.2.



Section 19:59-3 - Registration Of "Overseas Voter."

19:59-3 Registration of "overseas voter."

3.Upon compliance with the provisions of this act, P.L.1976, c.23 (C.19:59-1 et seq.), any person meeting the qualifications of an "Overseas voter" may register to vote and may apply for and vote by absentee ballot in any election held in the election district of this State in which the voter was formerly domiciled.

L.1976, c.23, s.3; amended 1993, c.73, s.5; 2008, c.61, s.3.



Section 19:59-4 - Request For Application; Qualification To Vote.

19:59-4 Request for application; qualification to vote.

4. a. Requests for an application to vote in an election as an overseas voter may be made by or on behalf of an applicant to the county clerk of the county in which the applicant was formerly domiciled or to the Secretary of State of New Jersey if the applicant does not know the county of the applicant's former domicile. All such applications shall be forwarded to such voters by air mail or electronic means, if so requested by the voter. Any overseas voter requesting that an application for a ballot be sent to that voter by electronic means shall supply to the Secretary of State or the county clerk, as appropriate, the telephone number and location to which the application is to be sent or the electronic address of the voter, as may be appropriate. To qualify an applicant to be sent a ballot by air mail in order to vote in an election, the applicant's completed application shall be received by the appropriate county clerk on or before the thirtieth day preceding the election. To qualify an applicant to be sent a ballot by electronic means in order to vote in an election, the applicant's completed application shall be received by the appropriate county clerk on or before the fourth day preceding the election.

b.An overseas voter may use the federal postcard application form to register to vote or to apply for an overseas ballot for a federal election. The voter may send the form by air mail or electronic means to either the appropriate county clerk or the Secretary of State and, in the case of an application for a ballot, may request that the ballot be sent by air mail or electronic means. Any voter sending the form by electronic means shall also mail simultaneously the federal postcard application form to the appropriate county clerk or the Secretary of State. Any federal postcard application for a ballot sent by an overseas voter and received by a county clerk or the Secretary of State shall also be considered a request for registration if that voter is not already registered.

L.1976, c.23, s.4; amended 1978, c.130, s.1; 1993, c.73, s.6; 1995, c.195, s.1; 2008, c.61, s.4.



Section 19:59-5 - Application Form.

19:59-5 Application form.

5. a. An application for an overseas ballot shall be in substantially the following form:

APPLICATION FOR AN OVERSEAS BALLOT

I, the undersigned, certify the following as a basis for an application as citizen of the United States residing outside the United States to receive a ballot to be voted at the election to be held on ......... (date of election) that is to say:

1.I am a citizen of the United States;

2.I presently reside at ....................... (if mail should be addressed other than to my residence, also provide address for mail);

3.I was born on ..................... (month, day, year)

4. a. I hold a valid U.S. Passport # ............, dated .........., or

b.I hold a United States Citizens Identity and Registration Card (Form FS 225) dated ............ issued by .................. (name and location of U.S. Embassy or Consulate).

5.Immediately prior to taking up residence abroad I was domiciled in New Jersey and resided at ............ (street address), .............. (municipality), .............. (county) (If formerly registered to vote from that address check here ( ) ).

6.I do not maintain a domicile in the United States and am not registered, entitled or applying to vote in any state other than New Jersey.

7.I understand that any false statement knowingly made in this application subjects me to the penalties provided by law for fraudulent voting.

......................................... Applicant



(Signature)

Dated:....................... .........................Applicant



(Print or type name)



b.There shall also be sent to the applicant by air mail or electronic means such instructions and portions of the law or regulations as the Secretary of State shall direct.

c.Any overseas voter requesting that a ballot be sent to that voter by electronic means shall indicate on the application for the ballot the telephone number and location to which the ballot is to be sent or the electronic address of the voter, as may be appropriate.

L.1976, c.23, s.5; amended 1978, c.130, s.2; 1993, c.73, s.7; 2008, c.61, s.5.



Section 19:59-6 - Approval; Lists; Inspection; Delivery To County Board.

19:59-6 Approval; lists; inspection; delivery to county board.

6.Each county clerk, upon receipt of an application for an overseas ballot, shall determine whether or not the applicant is qualified to vote such a ballot, make a list of those applications approved and disapproved, which list shall be open to inspection by election officials and the public, and shall forward an overseas ballot to each person whose application is approved. For each voter whose application is approved, the county clerk shall deliver to the county board of elections the completed application form for retention by the board for signature comparison with that on the certificate on the inner envelope containing the ballot upon its receipt.

L.1976, c.23, s.6; amended 2008, c.61, s.6.



Section 19:59-7 - Overseas Ballot; Form.

19:59-7 Overseas ballot; form.

7.The county clerk shall prescribe the form of the overseas ballot.

L.1976, c.23, s.7; amended 2008, c.61, s.7.



Section 19:59-8 - Instructions For Completion, Return Of Ballots; Notice.

19:59-8 Instructions for completion, return of ballots; notice.

8. a. Each county clerk shall send by air mail, with each overseas ballot transmitted by such means, appropriate printed instructions for its completion and return, together with an inner and outer envelope similar to that required as to civilian absentee ballots with a legend on the inner envelope stating "Overseas Ballot."

b.Each county clerk shall send to each overseas voter requesting that an overseas ballot be sent to that voter by electronic means all appropriate printed instructions for its completion and return. The printed instructions sent to each such voter shall include a certificate substantially the same as provided for in section 9 of P.L.1976, c.23 (C.19:59-9).

c.The printed instructions sent with each overseas ballot, including instructions sent by electronic means, shall include a copy of the following notice:

PENALTY FOR FRAUDULENT VOTING

Any person who knowingly violates any of the provisions of the Overseas Residents Absentee Voting Law, or who, not being entitled to vote thereunder, fraudulently votes or attempts to vote thereunder or enables or attempts to enable another person, not entitled to vote thereunder, to vote fraudulently thereunder or who prevents or attempts to prevent by fraud the voting of any person legally entitled to vote under this act, shall be guilty of an indictable offense, and upon conviction thereof shall be subject, in addition to such other penalties as are authorized by law, to disenfranchisement unless and until pardoned or restored by law to the right of suffrage.

L.1976, c.23, s.8; amended 1978, c.130, s.3; 1993, c.73, s.8; 2008, c.61, s.8.



Section 19:59-8.1 - Processing Overseas Voter Requests Transmitted By Electronic Means.

19:59-8.1 Processing overseas voter requests transmitted by electronic means.

12.Whenever a county clerk receives a request by electronic means from an overseas voter that an overseas ballot be sent to that person by electronic means, the county clerk shall verify the voter's eligibility to vote as an overseas voter in the State and the county desired. If the overseas voter is eligible to vote therein, the county clerk shall send the ballot to the voter at least 45 days before the day of the election and thereafter by electronic means using the telephone number or electronic address supplied by the voter for that purpose. If the overseas voter is not eligible to vote in the State or the county desired, notice of noneligibility shall be provided to the voter by electronic means as soon as practicable after the receipt of the request.

L.1993, c.73, s.12; amended 2008, c.61, s.9; 2011, c.37, s.25.



Section 19:59-9 - Printing Of Certificate Upon Margin Of Flap Of Inner Envelope.

19:59-9 Printing of certificate upon margin of flap of inner envelope.

9.Upon the margin of the flap of the inner envelope to be sent to an overseas voter shall be printed a certificate substantially as follows:

I, the undersigned, residing at .................................. am the person who applied for, received and voted the enclosed Overseas Ballot.

Dated:...................

..............................Voter (SIGNATURE)

..............................Voter (PRINT or type name)

L.1976, c.23, s.9; amended 1994, c.77, s.16; 2008, c.61, s.10.



Section 19:59-10 - Completion And Transmittal Of Ballot By Mail Or Electronic Means.

19:59-10 Completion and transmittal of ballot by mail or electronic means.

10. a. For overseas ballots other than such ballots sent to the voter by electronic means, the procedure for completing the ballot shall be as follows:

Upon completion of the ballot by indicating the voter's choice of candidates for the offices named, the ballot shall be placed in the inner envelope and sealed. Upon completion and signing in the voter's handwriting the certificate attached to the inner envelope, the inner envelope shall be placed in the outer envelope, which when sealed shall be mailed postage prepaid to the county board of elections whose address is printed thereon.

b.For overseas ballots sent to the voter by electronic means, the procedure for completing the ballot shall be as follows:

After the ballot is received and completed by the voter by indicating that person's choice of candidates for the offices named, the ballot shall be placed in a secure envelope. Upon completion and signing in the voter's handwriting of the certificate sent to the voter pursuant to section 8 of P.L.1976, c.23 (C.19:59-8), it shall be placed in the same envelope as the voted ballot. The envelope shall then be sealed securely and sent immediately by air mail to the appropriate county board of elections in this State.

c.Notwithstanding the provisions of subsections a. and b. of this section, a copy of a voted overseas ballot may be transmitted by electronic means to the appropriate county board of elections in this State. Such a ballot shall be subject to the provisions of sections 3 and 4 of P.L.1995, c.195 (C.19:59-14 and C.19:59-15).

L.1976, c.23, s.10; amended 1993, c.73, s.9; 1995, c.195, s.2; 2008, c.61, s.11.



Section 19:59-11 - Receiving And Handling Of Ballots.

19:59-11 Receiving and handling of ballots.

11. Upon receipt of each overseas ballot, other than a ballot which had been sent by electronic means to an overseas voter, the signature on the certificate on the inner envelope shall be compared to that on the person's application. All ballots, whether originally sent to an overseas voter by air mail or electronic means, shall be approved, disapproved, processed, counted and disputes in connection therewith shall be handled in the same manner as is applicable to other absentee ballots. No ballot received after the time designated for the closing of the polls shall be counted.

L.1976, c.23, s.11; amended 1993, c.73, s.10; 2008, c.61, s.12.



Section 19:59-12 - Request For Overseas Ballot For All Elections During A Calendar Year.

19:59-12 Request for overseas ballot for all elections during a calendar year.

12. An overseas voter may request, on any application form used, an overseas ballot for all elections held during the calendar year in which the request is made. Any instructions sent to an applicant pursuant to section 5 of P.L.1976, c.23 (C.19:59-5) shall inform the applicant that such a request may be made. If such a request is made, an overseas ballot shall be sent in a timely manner to the voter for all such elections.

L.1976, c.23, s.12; amended 1993, c.73, s.11; 2008, c.61, s.13.



Section 19:59-13 - Rules And Regulations.

19:59-13 Rules and regulations.

13. To effectuate the purposes of this act, P.L.1976, c.23 (C.19:59-1 et seq.), and its administration, the Secretary of State is authorized to promulgate such rules and regulations as he deems necessary and desirable.

L.1976, c.23, s.13; amended 2008, c.61, s.14.



Section 19:59-14 - Validity Of Voted Overseas Ballot Transmitted By Electronic Means.

19:59-14 Validity of voted overseas ballot transmitted by electronic means.

3.Notwithstanding any law, rule or regulation to the contrary, a copy of a voted overseas ballot or of a voted federal write-in absentee ballot which is transmitted by electronic means to the appropriate county board of elections in this State shall be considered valid and counted if it:

a.is from a qualified voter;

b.has been transmitted to the appropriate county board of elections no later than the time designated by law for the closing of the polls on that day; and

c.is accompanied by the following statement, which shall be certified by the voter's signature: "I understand that by transmitting by electronic means a copy of my voted ballot I am voluntarily waiving my right to a secret ballot. At the same time, I pledge to place the original voted ballot in a secure envelope, together with any other required certification, and send the documents immediately by air mail to the appropriate county board of elections."

L.1995, c.195, s.3; amended 2008, c.61, s.15.



Section 19:59-15 - Procedure Relative To Ballot Transmitted By Electronic Means.

19:59-15 Procedure relative to ballot transmitted by electronic means.

4. a. Immediately after a copy of the voted overseas ballot or federal write-in absentee ballot has been transmitted by electronic means to the appropriate county board of elections, as permitted pursuant to section 3 of P.L.1995, c.195 (C.19:59-14), the overseas voter shall place the original voted ballot in a secure envelope, together with a certificate substantially the same as provided for in section 9 of P.L.1976, c.23 (C.19:59-9), and send the documents by air mail to the appropriate county board of elections.

b.All copies of voted ballots received by electronic means shall be approved, disapproved, processed and counted, and disputes in connection therewith shall be handled, in the same manner as is applicable to other absentee ballots. No ballot received after the time designated for the closing of the polls shall be counted.

c.The county board of elections shall take all necessary precautions to preserve the security of the ballot materials and specifically shall ensure that the vote cast by a voter using a ballot transmitted by electronic means is not revealed, except to the extent necessary by law or judicial determination. Upon the completion of all inspections of a ballot transmitted by electronic means required by law, the board or any employee thereof acting under its direction shall promptly separate the waiver certification from the ballot transmitted by electronic means. Any person handling such a ballot shall not identify the votes cast by any voter, except upon judicial determination.

d.Prior to certification of the results of the election, the county board shall:

(1)compare the information on the copy transmitted by electronic means of each voted ballot with the same on the original voted ballot sent by air mail by the voter who transmitted to the county board a copy of the voted ballot by electronic means, and the signature on the statement received by electronic means with the signature on the certificate received by air mail; and

(2)ascertain whether an original voted ballot has been received for each copy of a voted ballot received by electronic means and counted.

Whenever the particulars of the copy of a voted ballot transmitted by electronic means do not conform exactly with the particulars of the original voted ballot sent by air mail to the county board afterwards by that voter and whenever an original voted ballot has not been received which corresponds to a copy of a voted ballot transmitted by electronic means which has been received and counted by the county board, those ballots and all other pertinent documents and information relative to those ballots shall be turned over to the superintendent of elections in counties having a superintendent and the prosecutor in all other counties for further investigation and action.

e.Within 30 days after the election, the county board shall gather and keep together the copy of the voted ballot transmitted by electronic means, the certified statement and the original voted ballot sent by air mail of each voter who transmitted a copy of a voted ballot by electronic means. Those ballots needed for an investigation conducted by the superintendent of elections or the county prosecutor, as the case may be, or by any other law enforcement official shall be returned to the county board as soon as practicable after the conclusion of the investigation. All ballots and documents relative to a copy of a voted ballot transmitted by electronic means and received by the county board shall be retained by it for a period of one year following the day of the election. The superintendent of elections in counties having a superintendent and the prosecutor in all other counties shall have the authority to impound all such documents whenever the superintendent or prosecutor shall deem such action necessary.

L.1995, c.195, s.4; amended 2008, c.61, s.16.



Section 19:59-16 - Information Provided To Overseas Voters.

19:59-16 Information provided to overseas voters.

26.For the purpose of complying with the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. s. 1973ff-1 et seq., the office of the Secretary of State shall:

a.be designated as the single State office responsible for providing information to all overseas voters who wish to register to vote or vote in any jurisdiction in the State with respect to voter registration procedures and vote by mail procedures to be used by overseas voters for all elections for federal offices;

b.work with the federal Election Assistance Commission and the federal Department of Defense to develop standards to report data on the number of overseas voter ballots transmitted and received by mail or electronic means pursuant to the Overseas Residents Absentee Voting Law, P.L.1976, c.23 (C.19:59-1 et seq.) and section 7 of P.L.2004, c.88 (C.19:61-7); and

c.provide such additional information relating to voting by overseas voters from this State as the Department of Defense determines is necessary.

L.2011, c.37, s.26.



Section 19:60-1 - School Elections, Adjustments, Ballots.

19:60-1 School elections, adjustments, ballots.

1. a. Except as otherwise provided in this section, an annual school election shall be held in a type II district on the third Tuesday in April. However, in any school year, the Commissioner of Education shall make any adjustments to the school budget and election calendar which may be necessary to change the annual school election date or any other school budget and election calendar date if that date coincides with a period of religious observance that limits significantly the usual activities of the followers of a particular religion or that would result in significant religious consequences for such followers. The commissioner shall inform local school boards, county clerks and boards of elections of these adjustments no later than the first working day in January of the year in which the adjustments are to occur.

As used in this subsection "a period of religious observance" means any day or portion thereof on which a religious observance imposes a substantial burden on an individual's ability to vote.

An annual school election shall be held simultaneously with the general election on the first Tuesday after the first Monday in November in school districts in which the annual school election has been moved to that date pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1) or pursuant to section 1 of P.L.2012, c.78 (C.19:60-1.2). The annual school election in November shall be for the purpose of submitting a proposal to the voters for the approval of additional funds in a type II district without a board of school estimate pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5), for the purpose of electing members of the board of education, and for any other purpose authorized by law.

b.All school elections shall be by ballot and, except as otherwise provided by P.L.1995, c.278 (C.19:60-1 et al.), shall be conducted in the manner provided for general elections pursuant to Title 19 of the Revised Statutes. No grouping of candidates or party designation shall appear on any ballot to be used in a school election.

L.1995, c.278, s.1; amended 2003, c.20; 2008, c.129, s.1; 2011, c.202, s.33; 2012, c.78, s.5.



Section 19:60-1.1 - Procedure For Moving The Date Of School Elections.

19:60-1.1 Procedure for moving the date of school elections.

1. a. (1) The question of moving the date of a school district's annual school election to the first Tuesday after the first Monday in November, to be held simultaneously with the general election, shall be submitted to the legal voters of a local or regional school district, other than a Type II district with a board of school estimate, whenever a petition signed by not less than 15% of the number of legally qualified voters who voted in the district at the last preceding general election held for the election of electors for President and Vice-President of the United States is filed with the board of education. The question shall be submitted to the voters of the district at the next general election, provided that at least 60 days have lapsed since the date of the filing of the petition. In the event that the question is not approved by the voters, no petition may be filed to submit the question to the voters within one year after an election shall have been held pursuant to any petition filed pursuant to this subsection.

The date of the annual school election may be moved to the first Tuesday after the first Monday in November without voter approval, upon the adoption of a resolution by the board of education of a local or regional school district, other than a Type II district with a board of school estimate, or the governing body or bodies of the municipality or municipalities constituting the district. Prior to holding a meeting for the adoption of the resolution to move the date of the annual school election, the governing body or bodies of the municipality or municipalities constituting the district shall provide adequate notice of the meeting to the affected board or boards of education.

(2)In the event that the date of a school district's annual school election is moved to the day of the general election, the annual school election in November shall be held for the purpose of submitting a proposal to the voters for approval of additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5), for the purpose of electing members of the board of education, and for any other purpose authorized by law. A vote shall not be required on the district's general fund tax levy for the budget year, other than the general fund tax levy required to support a proposal for additional funds.

(3)In addition to the process set forth in paragraph (1) of this subsection, in the event that all the constituent districts of a limited purpose regional school district approve moving the date of their annual school elections to November, by any of the procedures established pursuant to this subsection, then the annual school election for the limited purpose regional school district shall also be conducted simultaneously with the general election.

(4)In the event that the date of a school district's annual school election is moved to the day of the general election pursuant to this subsection, the board of education and the county board of elections shall enter into an agreement, pursuant to guidelines established by the Secretary of State, under which the board of education shall pay any agreed upon increase in the costs, charges, and expenses that may be associated with holding the school election simultaneously with the general election.

b. (1) In the case of a school district that has moved the date of its annual school election to November pursuant to subsection a. of this section, the question of moving the date of the school district's annual school election to the third Tuesday in April shall be submitted to the legal voters of a local or regional school district, other than a Type II district with a board of school estimate, whenever a petition signed by not less than 15% of the number of legally qualified voters who voted in the district at the last preceding general election held for the election of electors for President and Vice-President of the United States is filed with the board of education. The question shall be submitted to the voters of the district at the next general election, provided that at least 60 days have lapsed since the date of the filing of the petition.

The date of the annual school election may be moved to the third Tuesday in April without voter approval, upon the adoption of a resolution by the board of education of a local or regional school district, other than a Type II district with a board of school estimate, or the governing body or bodies of the municipality or municipalities constituting the district. Prior to holding a meeting for the adoption of the resolution to move the date of the annual school election, the governing body or bodies of the municipality or municipalities constituting the district shall provide adequate notice of the meeting to the affected board or boards of education.

No resolution may be adopted and no petition may be filed pursuant to this subsection until at least four annual school elections have been held in November.

(2)In the event that the date of the annual school election is moved to the third Tuesday in April, a vote shall be held on the district's general fund tax levy for the budget year including any proposal for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5), the election of members of the board of education, and for any other purpose authorized by law.

(3)In addition to the process set forth in paragraph (1) of this subsection, in the event that all the constituent districts of a limited purpose regional school district approve moving the date of their annual school elections to the third Tuesday in April, by any of the procedures established pursuant to this subsection, then the annual school election for the limited purpose regional school district shall also be conducted on the third Tuesday in April.

c.Notice, in writing, to change the date of a school election from the third Tuesday in April to the first Tuesday in November shall be given to the county clerk no less than 60 days prior to the third Tuesday in April to take effect for that year's election. For a change from the first Tuesday in November to the third Tuesday in April, notice must be given to the county clerk no less than 85 days prior to the third Tuesday in April to take effect for that year's election. Timely notice shall also be given by the board of education or municipal governing body adopting such resolution to any other affected boards of education and municipal governing bodies.

L.2011, c.202, s.1; amended 2012, c.78, s.8; 2013, c.172, s.5.



Section 19:60-1.2 - Moving Date Of Certain School District Annual School Election.

19:60-1.2 Moving date of certain school district annual school election.

1. a. Notwithstanding any other law or regulation to the contrary, a Type II district with a board of school estimate may move the date of the school district's annual school election pursuant to the provisions of section 1 of P.L.2011, c.202 (C.19:60-1.1).

b.Notwithstanding any other law or regulation to the contrary, in the event that the date of the annual school election is moved to the day of the general election in a Type II district with a board of school estimate, the election shall be held for the purpose of electing members of the board of education and for any other purpose authorized by law. The board of school estimate shall not determine the district's general fund tax levy for the budget year, other than the general fund tax levy required to support a proposal for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5).

c.Notwithstanding any other law or regulation to the contrary, in a Type II district with a board of school estimate that has moved the date of its annual school election to November and subsequently moves the annual school election to the third Tuesday in April, a vote shall be held for the purpose of electing members of the board of education and for any other purpose authorized by law. The board of school estimate shall determine the district's general fund tax levy for the budget year, including any proposal for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5).

L.2012, c.78, s.1.



Section 19:60-2 - Special Elections; Days, Certain, Changes; Notice.

19:60-2 Special elections; days, certain, changes; notice.

2. a. Except as otherwise provided pursuant to subsection c. of this section, the board of education of a type II district may call a special election of the legal voters of the district on only the fourth Tuesday in January, the second Tuesday in March, the last Tuesday in September, or the second Tuesday in December when in its judgment the interests of the schools require such an election. The board of education shall give the municipal clerk or clerks, as the case may be, and the county board of elections no less than 60 days' notice, in writing, of its intention to hold a special election.

b.No business shall be transacted at any special election except such as shall have been set forth in the notices by which the election was called.

c.The Commissioner of Education may change in any school year any date authorized for a special school election pursuant to subsection a. of this section if that date coincides with a period of religious observance that limits significantly the usual activities of the followers of a particular religion or that would result in significant religious consequences for such followers. The commissioner shall inform local school boards, county clerks, and boards of election of the adjustment no later than the first working day in January of the year in which the adjustments are to occur.

As used in this section "a period of religious observance" means any day or portion thereof on which a religious observance imposes a substantial burden on an individual's ability to vote.

L.1995, c.278, s.2; amended 2001, c.98; 2005, c.136, s.60; 2007, c.61, s.15; 2008, c.129, s.2; 2011, c.134, s.48.



Section 19:60-3 - District Board Members To Perform Election Duties; Designation Of Polling Place, Voting Equipment.

19:60-3 District board members to perform election duties; designation of polling place, voting equipment.

3. a. Notwithstanding the provisions of R.S.19:6-1, for school elections held at times other than at the time of the general election the county board of the county in which the election district is located shall designate two members of the district board of election to perform all the duties of the district board for that election, except that where electronic voting systems are in use in any election district in which there are more than 900 registered voters, the county board shall designate four members of the district board to perform all the duties of the district board for that election. Notwithstanding the provisions of R.S.19:6-10, the county board shall appoint one of the persons so designated to serve as judge and the other or another, as the case may be, of those persons so designated to serve as inspector for school elections.

b.Notwithstanding the provisions of subsection a. or any other law to the contrary:

(1)Upon the request of a board of education or the clerk of a municipality in the county or upon its own initiative, the county board may designate the polling place and voting equipment of one election district to serve as the polling place and voting equipment for the voters of one or more other election districts for school elections held at times other than at the time of the general election. Such a designation shall be based on the casting of no more than 500 ballots during each of the two preceding annual April school elections by the voters of the election districts for which that polling place is designated. If, at two consecutive annual April school elections thereafter, the number of ballots cast by the voters in those election districts is more than 500, the county board shall effect an appropriate revision of the election districts using that polling place. If a request is from a municipal clerk, the request shall apply only to the election districts in that municipality.

(2)If one polling place is designated for two or more election districts, the county board shall designate at least two members from among the members of the district boards of election of those election districts to perform all the duties of the district board for the school election held at times other than at the time of the general election. The county board shall also appoint one of the persons so designated to serve as judge and another of those persons to serve as inspector for school elections.

L.1995, c.278, s.3; amended 1996, c.3, s.1; 2011, c.202, s.34.



Section 19:60-4 - Submission Of Public Questions.

19:60-4 Submission of public questions.

4.The secretary of each board of education shall, not later than 10 o'clock a.m. of the 18th day preceding the annual April school election or a special school election, make and certify and forward to the clerk of the county in which the school district is located a statement designating the public question to be voted upon by the voters of the district which may be required pursuant to the provisions of P.L.1995, c.278 (C.19:60-1 et al.) or Title 18A of the New Jersey Statutes.

The secretary of each board of education of a school district in which the annual school election has been moved to November pursuant to subsection a. of section 1 of P.L.2011, c.202 (C.19:60-1.1), not later than 10 o'clock a.m. of the 60th day preceding the November school election, shall make and certify and forward to the clerk of the county in which the school district is located a statement designating any public question to be voted upon by the voters of the district which may be required pursuant to the provisions of P.L.1995, c.278 (C.19:60-1 et al.) or Title 18A of the New Jersey Statutes.

L.1995, c.278, s.4; amended 2011, c.37, s.27; 2011, c.202, s.35.



Section 19:60-5 - Petition Of Nomination; Contents.

19:60-5 Petition of nomination; contents.

5.Notwithstanding the provisions of R.S.19:13-4, each nominating petition for a candidate to be voted upon at a school election shall be addressed to the secretary of the board of education and therein shall be set forth:

a.A statement that the signers of the petition are all qualified voters of the school district or, in the case of a regional school district, qualified voters of the constituent district which the candidate shall represent on the board of education of the regional district;

b.The name, residence and post office address of the person endorsed and the office for which he is endorsed;

c.That the signers of the petition endorse the candidate named in the petition for that office and request that the person's name be printed upon the official ballot to be used at the ensuing election; and

d.That the person so endorsed is legally qualified to be elected to the office.

A candidate shall be permitted to sign or circulate, or both sign and circulate, the petition required to nominate that candidate for membership on the board.

Any form of a petition of nomination hereunder which is provided to candidates in a school election shall contain the following notice: "Notice: All candidates are required by law to comply with the provisions of 'The New Jersey Campaign Contributions and Expenditures Reporting Act.' For further information, please call (insert phone number of the Election Law Enforcement Commission)."

L.1995, c.278, s.5; amended 2010, c.68, s.5.



Section 19:60-6 - Certificate Accompanying Nominating Petition

19:60-6.Certificate accompanying nominating petition
6.Accompanying the nominating petition and to be filed therewith, there shall be a certificate signed by the person endorsed in the petition stating that:

a. The person is qualified to be elected to the office for which the person is nominated, including a specific affirmation that the person is not disqualified as a voter pursuant to R.S.19:4-1;

b. The person consents to stand as a candidate for election; and

c. If elected, the person agrees to accept and qualify into that office.

L.1995,c.278,s.6.



Section 19:60-7 - Nomination Procedures; Withdrawal, Vacancy; Objections.

19:60-7 Nomination procedures; withdrawal, vacancy; objections.

7.Each candidate to be voted upon at a school election shall be nominated directly by petition, and the procedures for such nomination shall, to the extent not inconsistent with the provisions of P.L.1995, c.278 (C.19:60-1 et al.), conform to the procedure for nominating candidates by direct petition under chapter 13 of Title 19 of the Revised Statutes. Notwithstanding the provisions of R.S.19:13-5, however, a petition of nomination for such office shall be signed by at least 10 persons, one of whom may be the candidate, and filed with the secretary of the board of education on or before four p.m. of the 50th day preceding the date of the April school election or with the county clerk on or before four p.m. of the last Monday in July preceding the November school election, as applicable. The signatures need not all appear upon a single petition and any number of petitions may be filed on behalf of any candidate but no petition shall contain the endorsement of more than one candidate.

Any candidate may withdraw as a candidate in a school election by filing a notice in writing, signed by the candidate, of such withdrawal with the secretary of the board of education before the 44th day before the date of the April election or with the county clerk on the 60th day before the date of the November election, as applicable, and thereupon the name of that candidate shall be withdrawn by the secretary of the board of education and shall not be printed on the ballot.

A vacancy created by a declination of nomination or withdrawal by, or death of, a nominee, or in any other manner, shall be filled under the provisions of R.S.19:13-19.

Whenever written objection to a petition of nomination hereunder shall have been made and timely filed with the secretary of the board of education or with the county clerk, as may be appropriate, the board of education shall file its determination of the objection on or before the 44th day preceding the April school election or the county clerk shall file the clerk's determination of the objection on or before the 10th day after the last day for the filing of petitions for candidates seeking election as a member of a board of education at the November school election, as applicable. The last day upon which a candidate may file with the Superior Court a verified complaint setting forth any invasion or threatened invasion of the candidate's rights under the candidate's petition of nomination shall be the 46th day before the April election or the 12th day after the last day for the filing of petitions for candidates seeking election as a member of a board of education at the November election, as applicable. The last day upon which a candidate whose petition of nomination or any affidavit thereto is defective may amend such petition or affidavit shall be the 44th day before the April election or the 10th day after the last day for the filing of petitions for candidates seeking election as a member of a board of education at the November election, as applicable.

In each school district in which candidates for the office of member of a board of education will seek election at the November school election, the school business administrator thereof shall certify to the county clerk no later than the day of the holding of the primary election for the general election next occurring a statement designating the public offices to be filled at such election, and the number of such offices to be filled.

L.1995, c.278, s.7; amended 2000, c.22; 2011, c.202, s.36; 2013, c.172, s.1.



Section 19:60-8 - Positions On Ballot Determined By Drawing.

19:60-8 Positions on ballot determined by drawing.

8.The county clerk shall conduct the ballot draw for candidates for school board member in those school districts that hold November elections, in accordance with the procedures set forth in R.S.19:14-12. In those school districts that elect school board members at the annual April school election, the ballot draw shall be conducted as follows:

a.The drawing shall be done by the secretary of the board of education seven working days following the last day for filing a petition for the nomination of such a candidate. The person making the drawing shall make public announcement at the drawing of each name, the order in which the name is drawn and the term of office for which the drawing is made.

b.A separate drawing shall be made for each full term and for each unexpired term, respectively. The names of the several candidates for whom petitions have been filed for each of the terms shall be written upon paper slips which shall be placed in capsules of the same size, shape, color and substance and then placed in a covered box with an aperture in the top large enough to admit a person's hand and to allow the capsules to be drawn therefrom. The box shall be turned and shaken thoroughly to mix the capsules and the capsules shall be withdrawn one at a time.

c.Where there is more than one person to be elected for a given term of office, the position of the names on the ballots for each term of office shall be determined as above described. The name of the candidate for each term of office first drawn from the box shall be printed directly below the proper term for which the person was nominated and the name of the candidate next drawn shall be printed next in order, and so on, until the last name shall be drawn from the box.

The secretary of the board of education shall, within two days following the drawing, certify to the county clerk the results of the drawing.

L.1995, c.278, s.8; amended 2012, c.78, s.7.



Section 19:60-9 - Ballot, Form, Contents.

19:60-9 Ballot, form, contents.

9.The ballot for a school election shall be a single or blanket form of ballot, upon which shall be printed in bold-faced type the words "OFFICIAL SCHOOL ELECTION BALLOT" or "OFFICIAL SPECIAL SCHOOL ELECTION BALLOT," as appropriate.

Any public question which is to be submitted to the voters at a school election shall be printed in a separate space below or to the right of, as the county clerk shall determine, the listing of candidates in the election.

In the columns in which are listed the titles of the offices to be filled at a school election and the names of candidates for those offices, the title of and the names of candidates for the office of member of the regional board of education shall appear above the title of and the names of candidates for the office of member of the local board of education. With respect to either office, in the event that one or more persons are to be elected to membership thereon for a full term and one or more persons are to be elected to membership thereon to fill an unexpired term, the ballots shall designate which of the candidates to be voted for is to be elected for a full term and which for an unexpired term. In all cases in which one or more persons are to be elected for an unexpired term, the ballots shall indicate the duration of that unexpired term.

All public questions to be voted upon at a school election by the voters of more than one municipality shall be placed first before any question to be voted upon at that election by the voters of a single municipality. When the public question to be voted upon by the voters of a regional school district is the amount of money to be raised for the use of the regional schools of the district, the amount of money determined to be the constituent municipality's share thereof may be identified on the ballot pursuant to N.J.S.18A:13-17.

Every county clerk shall have ready for the printer a copy of the contents of official ballots required by law to be printed for use at a school election, as follows: in the case of the annual April school election, not later than the 17th day preceding that election; in the case of any special school election, not later than two business days following receipt by the clerk of official notice of the complete content of the ballot to be voted upon at that election; and in the case of the annual November school election, in accordance with the provisions of R.S.19:14-1.

The ballots for an annual school election to be held simultaneously with the general election shall be in accordance with the provisions of chapter 14 of Title 19 of the Revised Statutes.

At an annual school election held simultaneously with the general election, the names of the candidates for the office of member of the board of education shall appear on the ballot separately from the names of candidates for other offices whenever possible. Any proposals for additional funds pursuant to paragraph (9) of subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5) shall appear on the ballot near the names of the candidates for the office of member of the board of education whenever possible.

L.1995, c.278, s.9; amended 2001, c.26, s.2; 2011, c.202, s.37.



Section 19:60-10 - Printing Of Sample Ballots

19:60-10.Printing of sample ballots
10. The county clerk shall cause samples of the official school election ballot to be printed in the same manner as prescribed for the printing of sample ballots for the general election by R.S.19:14-21. In counties not having a superintendent of elections where the county board of elections does not have the equipment or facilities to address and mail sample ballot envelopes, the delivery of such sample ballots for mailing, issuance of a receipt for such delivery, and the mailing of sample ballots shall be effected in the same manner as prescribed for the sample ballot for the general election under subsection a. of R.S.19:14-21; and in counties having a superintendent of elections and in other counties where the county board of elections may have such equipment or facilities, the delivery of ballots for mailing, issuance of a receipt for such delivery, and the mailing of sample ballots shall be effected in the same manner as prescribed for the sample ballot for the general election under subsection b. of R.S.19:14-21 , subject to the condition that the latest time at which the county clerk may furnish sample ballots for mailing shall be the eighth day preceding the school election.

L.1995,c.278,s.10.



Section 19:60-10.1 - Information Sent To Newly-registered Voters For School Election.

19:60-10.1 Information sent to newly-registered voters for school election.

3. Notwithstanding the provisions of any other law to the contrary, a voter who registers after the 29th day prior to a school election and who is eligible to participate in that election may be sent, instead of a sample ballot, notice of the voter's polling place, information on where to obtain a sample ballot prior to the election, a statement indicating that a sample ballot will be available at the polling place on the day of the election, and, if applicable, information on a county website where a sample ballot may be viewed.

L.2005,c.139,s.3.



Section 19:60-11 - Use Of Poll List In Lieu Of Signature Copy Register.

19:60-11 Use of poll list in lieu of signature copy register.

11.The district board of election shall, for any school election held at a time other than the time of the general election, utilize a poll list instead of the signature copy register. The poll list shall be arranged in a column or columns appropriately headed so as to indicate the election, the date thereof, and the school district and election district in which the same is used, in such a manner that each voter voting in the polling place at the election may sign the voter's name and state the voter's address therein and the number of the voter's official ballot may be indicated opposite the signature. The district board shall compare the signature in the poll lists with that in the signature copy registers before accepting the ballot.

If one polling place is designated for two or more election districts pursuant to subsection b. of section 3 of P.L.1995, c.278 (C.19:60-3), the provisions of this section shall apply to the members of the district boards of election designated to serve as the election officers at the polling place for those election districts. The signature copy registers for those election districts shall be provided to those election officers.

L.1995, c.278, s.11; amended 1996, c.3, s.2; 2011, c.202, s.38.



Section 19:60-12 - Expenses; Mandated Expenditures.

19:60-12 Expenses; mandated expenditures.

12.All costs, charges and expenses, including the compensation of the members of the district boards and the compensation and expenses of the county board of elections, the county superintendent of elections, the clerk of the county, and the municipal clerks for any school election held at a time other than the time of the general election shall be paid by the board of education of the school district. All costs, charges and expenses submitted to the board of education for payment shall be itemized and shall include the separate identification of costs to prepare, print and distribute sample ballots. Amounts expended by a county or a municipality in the conduct of school elections for which the board of education shall make payment shall be considered mandated expenditures exempt from the limitations on the county tax levy and from the limitations on final municipal appropriations imposed pursuant to P.L.1976, c.68 (C.40A:4-45.1 et seq.), and any costs to the board of education which exceed the amount of the costs to that board for the annual school election immediately preceding the enactment of P.L.1995, c.278 (C.19:60-1 et seq.) shall not be included for the purpose of calculating a school district's tax levy growth limitation pursuant to P.L.2007, c.62 (C.18A:7F-37 et al.).

L.1995, c.278, s.12; amended 1996, c.3, s.3; 2011, c.202, s.39.



Section 19:61-1 - Findings, Declarations Relative To Elections.

19:61-1 Findings, declarations relative to elections.

1.The Legislature finds and declares:

a.The "Help America Vote Act of 2002," Pub.L.107-252, was enacted by Congress and signed into law by President Bush on October 29, 2002.

b.The new federal law, based upon recommendations by several national study commissions including the National Commission on Federal Election Reform, resulted from a consensus that the nation's electoral system needs improvements to ensure that every eligible voter has the opportunity to vote, that every vote will be counted that should be counted, and that no legal vote will be canceled by a fraudulent vote.

c.Accordingly, the "Help America Vote Act of 2002" authorizes substantial amounts of federal aid to the states to fund the purchase of more reliable voting systems, and mandates changes in the conduct of federal elections in all states to ensure greater access to the polls by individuals with disabilities, to provide more information for individuals who wish to vote and better training of poll workers, and to reduce the possibility of fraud.

d.The "Help America Vote Act of 2002" also clearly defines the rights and privileges of those eligible individuals who seek to vote, including all overseas and military service voters, and seeks to prevent disenfranchisement due to mistaken determinations of ineligibility to vote, the use of outdated voting systems that are unreliable or insufficiently accessible for disabled voters, or unnecessary administrative obstacles.

e.The purpose of P.L.2004, c.88 (C.19:61-1 et al.) is to begin the process of implementing the changes in New Jersey's election law required by the "Help America Vote Act of 2002" to accomplish the purposes described above, providing a fair, deliberative and consensus-oriented process for enacting election reform required by the federal law, and ensure the timely fulfillment by this State of all requirements for eligibility to receive appropriated federal funds.


L.2004,c.88,s.1.



Section 19:61-2 - Short Title.

19:61-2 Short title.

2. This act shall be known and may be cited as "The Voting Opportunity and Technology Enhancement Act."

L.2004,c.88,s.2.



Section 19:61-3 - Federal Elections Assistance Fund.

19:61-3 Federal Elections Assistance Fund.

3.There is hereby established in the Department of the Treasury a special, nonlapsing fund to be known as the Federal Elections Assistance Fund.

The fund is established in accordance with paragraph (b) of section 254 of Pub.L.107-252, (42 U.S.C.15404) for the purpose of receiving:

a.all moneys appropriated or otherwise made available by the State for the purpose of carrying out the activities required by Pub.L.107-252;

b.all payments which will be received from the federal government pursuant to Pub.L.107-252;

c.interest earned on deposits made in the fund; and

d.such other additional amounts as may be appropriated under federal or State law.

The State Treasurer is authorized to transfer into the fund in a timely manner such State moneys as will be necessary to insure that the State qualifies for the maximum amount of federal funds appropriated to implement Pub.L.107-252.

L.2004,c.88,s.3.



Section 19:61-4 - Free-access System For Information To Voters Using Provisional Ballot.

19:61-4 Free-access system for information to voters using provisional ballot.

4.The Attorney General shall establish a free-access system, such as a toll-free telephone number, an Internet website or any combination thereof, that any individual who casts a provisional ballot may access to ascertain whether the ballot of that individual was accepted for counting and, if the vote was not counted, the reason for the rejection of the ballot. The system shall at all times preserve the confidentiality of each voter, and shall ensure that no person, other than the individual who cast the ballot, may discover whether or not that individual's ballot was accepted, unless so informed by the voter.

L.2004,c.88,s.4.



Section 19:61-5 - Free-access System For Information To Voters Using Mail-in, Overseas Ballots.

19:61-5 Free-access system for information to voters using mail-in, overseas ballots.

5.The Secretary of State shall establish a free-access system, such as a toll-free telephone number, an Internet website or any combination thereof, that any individual who casts a mail-in ballot or an overseas ballot in a federal election may access to ascertain: (1) whether an application for a mail-in ballot or an overseas ballot has been approved and if not, the reason for its rejection; and (2) whether the mail-in ballot or overseas ballot was received and accepted for counting and, if the ballot was not counted, the reason for the rejection of the ballot. The system shall at all times preserve the confidentiality of each person who has requested an application to vote by mail-in ballot or overseas ballot, or who has voted by mail-in ballot or overseas ballot, and shall ensure that no person, other than the individual who requested or cast the ballot, may discover whether or not that individual's application or ballot was received and accepted, unless so informed by the voter. This system may be the same one used for provisional ballots, established pursuant to section 4 of P.L.2004, c.88 (C.19:61-4).

L.2004, c.88, s.5; amended 2009, c.79, s.35; 2011, c.37, s.28.



Section 19:61-6 - Filing Of Complaint, Procedure In Division Of Elections, Alternative Procedure.

19:61-6 Filing of complaint, procedure in Division of Elections, alternative procedure.

6. a. After January 1, 2004, any individual who believes that there is, has been, or will be a violation of any provision of Title III of Pub.L.107-252 (42 U.S.C. 15481 et seq.) may, pursuant to the procedures set forth in this section established in compliance with the provisions of section 402 of P.L.107-252 (42 U.S.C. 15512), file a complaint with the Division of Elections in the Department of Law and Public Safety seeking appropriate relief with respect to the violation.

b Each such complaint shall be in writing, and shall be notarized, signed, and sworn by the individual filing the complaint. The Attorney General may consolidate all such complaints if the Attorney General deems it appropriate.

c. (1) If, upon administrative inquiry, the Attorney General determines that there is, has been, or will be a violation of any provision of Title III of Pub.L.107-252 (42 U.S.C. 15481 et seq.), the Attorney General shall order appropriate relief. The complainant may request a hearing on the record, to be conducted in the manner provided for contested cases pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); otherwise, the order of the Attorney General shall constitute final agency action on the matter and shall be subject to judicial review as provided in the Rules of Court.

(2)If, upon administrative inquiry, the Attorney General determines that there has been, is or will be no violation of any provision of Title III of Pub.L.107-252 (42 U.S.C.15481 et seq.), the Attorney General shall reject the claim of the violation and shall so notify the complainant. In that case, the complainant shall be afforded the opportunity for a hearing on the record in the manner provided for contested cases pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Intervention in this hearing by any other person shall be as provided in the "Administrative Procedure Act." After review of the record of the hearing and the recommendation of the administrative law judge, the Attorney General shall affirm, reject or modify the decision. If, after a hearing, the Attorney General determines that there has been, is or will be a violation of any provision of Title III of Pub.L.107-252 (42 U.S.C. 15481 et seq.), the Attorney General shall order appropriate relief. If the complainant does not request a hearing following a determination of no violation based upon administrative inquiry or if the Attorney General determines after a hearing that there has been, is or will be no violation of any provision of Title III of Pub.L.107-252 (42 U.S.C. 15481 et seq.), the Attorney General shall dismiss the complaint and publish the results of the procedures. The decision of the Attorney General shall constitute final agency action on the matter, and shall be subject to judicial review as provided in the Rules of Court.

d.All complaints filed under this section shall be resolved finally by the Attorney General prior to the 90th day after the date that the complaint was filed, unless the complainant consents to a longer period for making such a determination.

e.If the Attorney General fails to meet the 90-day deadline provided in subsection d. of this section, the complaint shall be resolved within 60 days of that deadline under alternative dispute resolution procedures established by the Attorney General for the purpose of this section. The record and other materials from any proceedings conducted under the complaint procedures established under this section shall be made available for use under the alternative dispute resolution procedures.

f.All of the procedures provided for by this section shall be applied uniformly and not in a manner that discriminates in any way against an individual based on that individual's gender, race, religion, ethnicity or sexual orientation.

g.An individual who believes that there is, or has been, or will be a violation of any provision of Title III of Pub.L.107-252 (42 U.S.C. 15481 et seq.) may, as an alternative to the procedures prescribed in subsections a. through f. of this section, file a complaint in the appropriate Superior Court seeking appropriate relief with respect to the violation. The complaint shall be resolved in an expedited manner.

L.2004,c.88,s.6.



Section 19:61-7 - Report On Certain Absentee Ballots In Federal Elections.

19:61-7 Report on certain absentee ballots in federal elections.

7.No later than the 90th day following the day of each regularly scheduled general election of candidates for federal office, each county board of elections shall submit to the Secretary of State for transmittal to the Election Assistance Commission, established pursuant to section 201 of Pub.L.107-252 (42 U.S.C. s.15321), a report on the combined number of absentee ballots transmitted to military service voters and overseas voters and the combined number of such ballots which were returned by such voters, judged to be valid, cast and canvassed. The report shall be in the format developed by the commission. The Secretary of State shall make copies of each such report available to the general public.

L.2004, c.88, s.7; amended 2008, c.61, s.19.



Section 19:61-8 - Reports On Implementation Of "Help America Vote Act Of 2002."

19:61-8 Reports on implementation of "Help America Vote Act of 2002."

8.The Attorney General shall issue a report on the progress of the implementation of the federal "Help America Vote Act of 2002," Pub.L.107-252 (116 Stat 1666) in the State to the Governor, the Senate President, Senate Minority Leader, Speaker of the General Assembly, and Assembly Minority Leader. The report shall be issued quarterly in the first year, with the first report due on July 1, 2004, and shall be issued biennially thereafter.

L.2004,c.88,s.8.



Section 19:61-9 - Audits Of Election Results.

19:61-9 Audits of election results.

1. a. Notwithstanding any law, rule or regulation to the contrary, the Attorney General shall appoint each year an independent, professional audit team. It shall oversee, in each county, random hand-to-eye counts of the voter-verifiable paper records that are to be conducted by appropriate county election officials. Audits shall be conducted for each election held for federal or State office, including the offices of Governor, Lieutenant Governor and member of the Legislature, and for county and municipal offices selected by the Attorney General. In each county, the audit shall be conducted in at least two percent of the election districts in which each audited election appears on the ballot. County and municipal elections held in fewer than 100 election districts are exempt from this requirement. Election districts that are randomly selected for auditing for either the Congressional or State legislative elections in alternating years may be used to audit any other election that appears on the ballot in such districts. Ballot batches, as provided for in subsection c. of this section, shall also be audited subject to the provisions of this section.

b.The membership and composition of the audit team shall be at the discretion of the Attorney General but shall be not less than four, and at least one member shall have verifiable expertise in the field of statistics and another member shall have verifiable expertise in the field of auditing. No member of the audit team shall include any person who:

(1)is serving in any position on any political campaign committee of any candidate for political office in the elections that are subject to the manual audit;

(2)is an employee of, or reports to, the Attorney General; or

(3)is serving as an officer or an employee of any entity that designs, manufactures, or services a voting system used in the State.

c.The independent audit team shall oversee, supervise, and require county election officials to conduct an audit of the results of an election in accordance with the following procedures:

(1)Any procedure designed, adopted, and implemented by the audit team shall be implemented to ensure with at least 99% statistical power that for each federal, gubernatorial or other Statewide election held in the State, a 100% manual recount of the voter-verifiable paper records would not alter the electoral outcome reported by the audit. For each election held for State office, other than Governor and Lieutenant Governor, and for county and municipal elections held in 100 or more election districts, any procedure designed, adopted, and implemented by the audit team shall be implemented to ensure with at least 90% statistical power that a 100% manual recount of the voter-verifiable paper records would not alter the electoral outcome reported by the audit. Such procedures designed, adopted, and implemented by the audit team to achieve statistical power shall be based upon scientifically reasonable assumptions, with respect to each audited election, including but not limited to: the possibility that within any election district up to 20% of the total votes cast may have been counted for a candidate or ballot position other than the one intended by the voters; and that the number of votes cast per election district will vary. Such procedures and assumptions shall be published prior to any given election, and the public shall have the opportunity to comment thereon.

(2)Any procedure designed, adopted, and implemented by the audit team for each county and municipal election held in fewer than 100 election districts, but more than a single election district, shall be conducted in at least two election districts.

(3)Within a reasonable period of time after the final vote count after an election, the Attorney General, with the audit team, shall determine and then announce publicly the election districts in the State in which audits shall be conducted, and within 24 hours of that announcement, the audit shall be commenced.

(4)With respect to votes cast at the election district on the date of an election other than by emergency or provisional ballot, the independent audit team shall oversee and supervise a hand-to-eye count of the voter-verifiable paper records and compare those records with the count of such votes announced by the county boards of elections.

(5)With respect to the votes cast other than at the election district on the date of the election, or any other votes counted electronically by the county board of elections on or after the date of the election, including votes cast by military service voters and overseas federal election voters, the independent audit team shall oversee and supervise a count by hand of the voter-verifiable paper records as follows. To maintain voter privacy, prior to each election, the audit team shall direct the appropriate county election official to divide the ballots into batches, hereinafter referred to as audit units. Each audit unit shall contain approximately the average number of ballots cast in the election districts within the county, or fewer, but shall not be associated with any particular election district. As the ballots comprising each audit unit are counted electronically, each audit unit shall be assigned a unique identification number. Immediately after counting the ballots comprising each audit unit, a cumulative summary vote tally report bearing the audit unit's unique identification number and containing the sum of the vote totals of the audit unit and all previously counted audit units in the election shall be printed and affixed to the audit unit. The reports shall be subject to the same secure chain of custody as the ballots comprising the audit units and shall be used by the audit team to determine the electronic vote tally for each audit unit. The audit team shall first compare the vote tallies in the final cumulative report to the official results announced by the county and resolve any discrepancies, and then include all the audit units from each county in the random selection process and if selected, cause them to be audited in the same manner provided herein for election districts, except that the hand-to-eye count shall be compared to the electronic vote tally derived from the cumulative reports.

(6)The selection of the election districts, audit units, and county and municipal elections to be audited shall be made by the Attorney General on a random basis by lot, at a public meeting, using a uniform distribution in which all election districts in which an election is held, and county and municipal elections have an equal chance of being selected, in accordance with such procedures as the Attorney General, upon the recommendation of a majority of the audit team, deems appropriate. Selection of election districts or audit units for county and municipal elections held in less than 100 election districts may be made randomly using a non-uniform distribution to be determined by the Attorney General, upon the recommendation of a majority of the audit team. Such procedures shall be published prior to use in any given election, and the public shall have the opportunity to comment thereon. Notwithstanding the requirements set forth in this paragraph, the audit team shall have the authority to cause audits to be conducted of any election district or audit unit which has not been randomly selected for auditing in which a majority of the audit team determines from the un-audited election results, past election results, or other data that the votes are likely to have been miscounted. The Attorney General shall allow members of the public, including but not limited to those permitted to observe recounts, to observe the audits.

(7)As soon as practicable after the completion of an audit conducted pursuant to this section, the Attorney General shall announce publicly and publish the results of the audit and shall include in the announcement a comparison of the results of the election in the districts, as determined by the independent audit team performing the audit, and the final vote count in the districts as announced by the county boards of elections, including a list, by election district and audit unit, of any discrepancies between the initial vote count and any subsequent manual counts of the voter-verifiable paper record; explanations for such discrepancies, if any; and tallies of all overvotes, undervotes or their equivalents, blank ballots, spoiled ballots, and cancellations recorded on the voter-verifiable paper record. If the audit under this section results in a change in the number of votes counted for any candidate, the revised vote totals shall be incorporated in the official result from the relevant election districts or audit units.

(8)No county shall certify the results of any election that is subject to an audit performed pursuant to this section prior to the completion of the audit and the announcement and publication of the results thereof as required by paragraph (7) of this subsection. The audit and publication of the results thereof shall be completed prior to the time the State shall make a final determination with respect to any controversy or contest concerning the appointment of its electors for President or Vice President of the United States prior to the deadline established in section 6 of Pub.L.80-644 (3 U.S.C.s.6).

(9)If the Attorney General, based on a recommendation of a majority of the professional audit team, determines that any of the hand-to-eye counts conducted under this section show cause for concern about the accuracy of the results of any election in the State, or in a county or a municipality, or with respect to a particular election, the independent audit team shall oversee, supervise, and cause to be conducted hand-to-eye counts under this section in such additional election districts or audit units as the Attorney General considers appropriate to resolve any such concerns. The Attorney General shall issue previous to any election the criteria to be employed to determine whether the hand-to-eye counts show concern about the accuracy of the election results in order to trigger further hand-to-eye counts. Such criteria shall be published prior to use in any given election, and the public shall have the opportunity to comment thereon. Notwithstanding the requirements previously set forth in this paragraph, additional hand-to-eye counts shall be conducted if in the initial audit conducted pursuant to the procedures set forth in this subsection, any discrepancy or discrepancies attributable to the electronic counting system would alter the vote share of any candidate or ballot position by one tenth of one percent or more of the hand counted votes in the sample. Under such circumstances, the audit of the election shall be expanded using the same number of election districts and when possible, audit units, as the initial audit and shall be conducted under the same procedures used to conduct the initial audit, provided, however, that if the initial audit comprises more than one half the total number of election districts and audit units in the election, the expanded audit shall be a full hand-to-eye count of the remaining un-audited election districts and audit units. Further hand-to-eye counts shall be conducted if any discrepancy or discrepancies attributable to the electronic counting system detected by the initial or subsequent expanded audit indicates a substantial possibility that a complete hand-to-eye recount would alter the outcome of the audited election.

(10) If the voter-verifiable paper records in any machine are found to be unusable for an audit for any reason whatsoever, another machine used in the same election shall be selected at random by the audit team to replace the original machine in the audit sample. All such selections shall be made randomly in the presence of those observing the audit using a method approved by the Attorney General. An investigation to determine the reason the voter-verifiable paper records were compromised and unusable shall begin immediately, and the results of the investigation shall be made public upon completion.

d.Nothing in this section shall be construed to prevent a candidate or other applicant from requesting a recount pursuant to R.S.19:28-1 et seq. or any other law. In the event that such a recount is held in any election district that has been audited pursuant to this section, the official result from such election district shall be applied to the recount in lieu of conducting a subsequent hand count of the audited election district unless a court, at the request of a candidate or other applicant who requested the recount, so orders.

L.2007, c.349, s.1.



Section 19:62-1 - Municipality With 500 Or Fewer Persons May Conduct Elections By Mail.

19:62-1 Municipality with 500 or fewer persons may conduct elections by mail.

1.Notwithstanding any other law, regulation or rule to the contrary, a municipality with a population of 500 or fewer persons, according to the latest federal decennial census, may conduct all elections by mail, provided there is an affirmative vote to do so by the governing body of the municipality and by the governing body of the county in which the municipality is located. An election conducted by mail shall be conducted pursuant to the provisions of this act, P.L.2005, c.148 (C.19:62-1 et seq.).

L.2005,c.148,s.1.



Section 19:62-2 - Election By Mail, Duties Of County Clerk.

19:62-2 Election by mail, duties of county clerk.

2.If an election by mail is authorized pursuant to section 1 of this act, P.L.2005, c.148 (C.19:62-1), the county clerk shall:

a.publish, in advance of the election and pursuant to rules and regulations promulgated by the Secretary of State, official notice that the election shall be conducted by mail together with such other information regarding the conduct of the election as shall be deemed necessary by the Secretary of State;

b.mail a ballot, including an outer envelope and an inner envelope substantially similar to the envelopes provided for mail-in ballots pursuant to sections 12 and 13 of P.L.2009, c.79 (C.19:63-12 and C.19:63-13), not sooner than the 20th day prior to the day of the election nor later than the 14th day prior to the day of the election, to each person registered to vote in the municipality at that election;

c.designate the county clerk's office or the municipal clerk's office as the places to obtain a replacement ballot pursuant to section 5 of P.L.2005, c.148 (C.19:62-5);

d.designate, after consultation with the county board of elections and pursuant to criteria established by the Secretary of State, places within the county or municipality that shall be available for the deposit of voted ballots for the election;

e.make a provisional ballot available at the office of the county clerk and the office of the municipal clerk so that each person who has been a resident of the county or municipality in which the person seeks to register and vote at least 21 days prior to the day of the election and has moved to a location within the municipality after that 21st day and prior to the day of the election may vote;

f.suspend distribution to each registered voter in the municipality of samples of the official ballot of any election, but distribute to each registered voter in the municipality with each ballot a copy of the voter information notice provided for in section 1 of P.L.2005, c.149 (C.19:12-7.1) as modified and supplemented by the Secretary of State as deemed appropriate for use in municipalities conducting elections by mail, and such instruction about the completion of the ballot as deemed necessary by the Secretary of State;

g.make certain that all qualified voters in the municipality requesting a mail-in ballot between the 45th day and the 21st day prior to the day of an election receive such ballot after the 20th day prior to the day of an election and voters requesting a ballot on or before the seventh day prior to the date of the election shall receive a ballot authorized pursuant to this section; and

h.establish, after consultation with the county board of elections and in accordance with rules and regulations adopted by the Secretary of State, the time by which all ballots must be received by the board on the day of an election to be considered valid and counted.

L.2005, c.148, s.2; amended 2009, c.79, s.36; 2011, c.37, s.29.



Section 19:62-3 - Election By Mail, Duties Of County Board Of Elections.

19:62-3 Election by mail, duties of county board of elections.

3.If an election by mail is authorized pursuant to section 1 of this act, P.L.2005, c.148 (C.19:62-1), the county board of elections shall:

a.consult with the county clerk and the municipal clerk with respect to the conduct of the election, as provided for in subsections d. and h. of section 2 of P.L.2005, c.148 (C.19:62-2);

b.receive all ballots for the election returned by United States mail and collect all ballots for the election which were deposited in designated places of deposit prior to the time established for the closing of the polls;

c.verify the signature of the voter on the outer envelope of each ballot returned by comparing it with the signature on that person's voter registration form, in accordance with the rules and regulations adopted by the Attorney General, and if it is determined that the voter to whom a ballot or a replacement ballot has been issued has voted more than once, not count any ballot by that voter;

d.remove the inner envelope from the outer envelope of each ballot on the day of the election and proceed with the canvass of such ballots; and

e.conduct the canvass of the ballots and the certification of the results of the election in accordance with the procedures provided for such actions in this act, P.L.2005, c.148 (C.19:62-1 et seq.) and in Title 19 of the Revised Statutes.

L.2005,c.148,s.3.



Section 19:62-4 - Election By Mail, Availability Of Voting Machine Accessible To Disabled Persons.

19:62-4 Election by mail, availability of voting machine accessible to disabled persons.

4.If an election by mail is authorized pursuant to section 1 of this act, P.L.2005, c.148 (C. 19:62-1), the superintendent of elections or the commissioner of registration, as may be appropriate, shall make certain that at least one voting machine that is fully accessible to individuals with disabilities shall be located in the office of the municipal clerk and available for use by such individuals. Other than as provided for in section 9 of P.L. 2005, c.148 (C.19:62-9), all the provisions of this Title concerning polling places shall apply to the office of a municipal clerk used for this purpose, as deemed appropriate by the Attorney General.

L.2005,c.148,s.4.



Section 19:62-5 - Replacement Ballot.

19:62-5 Replacement ballot.

5.A registered voter may obtain a replacement ballot if a ballot has not been received by that person, or if it has been destroyed, spoiled or lost. A registered voter seeking a replacement ballot shall proceed to the office of the county clerk or municipal clerk to obtain such a ballot and sign a sworn statement that the ballot was destroyed, spoiled, lost or not received and present the statement to the county clerk or the municipal clerk prior to the time designated by law for the closing of the polls for that election. The county clerk and municipal clerk shall each keep a record of each replacement ballot provided.

Nothing in this section shall prevent a voter seeking a replacement ballot from obtaining such a ballot from the county clerk or municipal clerk anytime after ballots have been mailed to registered voters pursuant to subsection b. of section 2 of P.L.2005, c.148 (C.19:62-2) and before the day of the election or from mailing a replacement ballot to the county board of elections prior to the day of the election.

L.2005,c.148,s.5.



Section 19:62-6 - Statement On Ballot.

19:62-6 Statement on ballot.

6.Each ballot obtained from the county clerk or the municipal clerk shall have printed or stamped on it the following statement:

ANY PERSON WHO, BY USE OF FORCE OR ANY OTHER MEANS, UNDULY INFLUENCES A VOTER TO VOTE IN ANY PARTICULAR MANNER OR TO REFRAIN FROM VOTING IS GUILTY OF A CRIME.

L.2005,c.148,s.6.



Section 19:62-7 - Ballots For Primary Election For General Election.

19:62-7 Ballots for primary election for general election.

7.For a primary election for the general election:

a.the county clerk shall mail the ballot of a political party to each voter in the municipality who is registered as being affiliated with the political party as of the 21st day before the day of the primary election; and

b.a voter who is not affiliated with any political party who wishes to vote in the primary of a political party shall apply to the county clerk or municipal clerk in writing for the ballot of the political party in whose primary the voter wishes to vote, or designate a political party affiliation for the first time by whatever means permitted by law, and the application or designation shall be presented to the clerk through the day of the election.

L.2005,c.148,s.7.



Section 19:62-8 - Voter's Actions Prior To Transmittal Of Ballot.

19:62-8 Voter's actions prior to transmittal of ballot.

8.Prior to transmitting a ballot to the county board of elections, a registered voter shall mark it and place it in the inner envelope. The inner envelope shall then be placed in the outer envelope and that envelope shall be signed and certified by the voter pursuant to instructions provided with the ballot. The voter may return the envelopes containing the marked ballot to the county board by United States mail or by depositing it at the office of the county board or any other place of deposit designated for that purpose. If the voter returns the ballot by United States mail, the voter shall provide the postage.

L.2005,c.148,s.8.



Section 19:62-9 - Open Hours Of Office Of Municipal Clerk On Election Days.

19:62-9 Open hours of office of municipal clerk on election days.

9.The office of the municipal clerk shall be open from 6:00 a.m. to 8:00 p.m. on the day of an election to provide replacement ballots or provisional ballots to voters, receive voted ballots being deposited in person by voters and permit individuals with disabilities to vote using a voting machine that is fully accessible to such individuals. During this time, such appropriate staff shall be available for election purposes at the office of the municipal clerk as may be required by the county board of elections to ensure the proper administration of the election process.

L.2005,c.148,s.9.



Section 19:62-10 - Receipt Time Of Ballot For It To Be Counted, Counting.

19:62-10 Receipt time of ballot for it to be counted, counting.

10. a. For a ballot to be counted, it shall be received by the county board of elections no later than the time established for the closing of the polls for that election, pursuant to subsection h. of section 2 of this act, P.L.2005, c.148 (C.19:62-2).

Nothing in this subsection shall preclude the board from starting to count the ballots it has received for an election prior to the time designated for the closing of the polls for that election.

b.A vote that is cast on a voting machine that is fully accessible to individuals with disabilities shall be counted and canvassed in the same manner as all other votes cast by voting machine pursuant to the provisions of this Title.

L.2005,c.148,s.10.



Section 19:62-11 - Criteria For A Ballot To Be Counted.

19:62-11 Criteria for a ballot to be counted.

11. If received in a timely manner, a ballot shall be counted only if:

a.the ballot is returned in the inner envelope and the inner envelope is enclosed in the outer envelope;

b.the envelopes in which it is returned manifest no signs of tampering or improper handling;

c.the outer envelope is signed by the registered voter to whom the ballot has been issued; and

d.the signature is verified as provided in subsection c. of section 3 of this act, P.L.2005, c.148 (C.19:62-3).

L.2005,c.148,s.11.



Section 19:62-12 - Challenging Of Voter, Ballot.

19:62-12 Challenging of voter, ballot.

12. Any ballot and any voter casting a ballot in an election held by mail may be challenged pursuant to rules and regulations adopted by the Attorney General.

L.2005,c.148,s.12.



Section 19:62-13 - Rules, Regulations.

19:62-13 Rules, regulations.

13. The Attorney General shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be deemed necessary to effectuate the purposes of this act.

L.2005,c.148,s.13,



Section 19:63-1 - Short Title.

19:63-1 Short title.

1.This act shall be known as and may be cited as "The Vote By Mail Law."

L.2009, c.79, s.1.



Section 19:63-2 - Definitions Relative To Voting By Mail.

19:63-2 Definitions relative to voting by mail.

2.As used in this act, unless otherwise indicated by the context:

"Election," "general election," "primary election for the general election," "municipal election," "school election," and "special election" mean, respectively, such elections as defined in R.S.19:1-1 et seq.

"Family member" means an adult who is a spouse, parent, child, grandparent, grandchild or sibling of a voter, whether by adoption or natural relationship. It shall also include any adult occupant regularly living with a voter in any residential building or part of a building intended for the use of no more than one family.

"Mail-in ballot" means any ballot used by a mail-in voter to vote by mail in any election.

"Mail-in voter" means any qualified and registered voter of this State who wants to vote in any election using a mail-in ballot under the provisions of this act.

L.2009, c.79, s.2; amended 2011, c.134, s.49.



Section 19:63-3 - Procedure For User Of Mail-in Ballot.

19:63-3 Procedure for user of mail-in ballot.

3. a. A qualified voter shall be entitled to vote using a mail-in ballot in any election held in this State.

b.Not less than seven days before an election in which a voter wants to vote by mail, the voter may apply to the person designated in section 5 of P.L.2009, c.79 (C.19:63-5), for a mail-in ballot. The application shall be in writing, shall be signed by the applicant and shall state the applicant's place of voting residence and the address to which the ballot shall be sent. The Secretary of State shall prepare a mail-in application form and shall have the authority to promulgate any rules and regulations the secretary deems necessary to effectuate the purposes of this subsection.

c.Any voter wanting to vote by mail in any election may apply to the person designated in section 5 of P.L.2009, c.79 (C.19:63-5) for a mail-in ballot to be sent to the voter. A voter who is a member of the armed forces of the United States may use a federal postcard application form to apply for a mail-in ballot.

d.Any voter who fails to apply for a mail-in ballot before the seven-day period prescribed in subsection b. of this section may apply in person to the county clerk for a mail-in ballot up to 3 p.m. of the day before the election.

e. (1) A voter who wishes to vote only by mail-in ballot in all future general elections in which the voter is eligible to vote, and who states that on an application for a mail-in ballot, shall be furnished such a ballot by the county clerk without further request on the part of the voter and until the voter requests that the voter no longer be sent a mail-in ballot. A voter shall also have the option to indicate on an application for a mail-in ballot that the voter would like to receive such a ballot for each election that takes place during the remainder of the calendar year in which the application is completed and submitted. A voter who exercises this option shall be furnished with a mail-in ballot for each election that takes place during the remainder of the calendar year without further request by the voter. A person voting by mail-in ballot who registered by mail after January 1, 2003, who did not provide personal identification information when registering pursuant to section 16 of P.L.1974, c.30 (C.19:31-6.4) and is voting for the first time in his or her current county of residence following registration shall include copies of the required identification information with the mail-in ballot. Failure to include such information with the mail-in ballot shall result in its rejection.

(2)In the event that a voter who has requested a mail-in ballot for all general elections does not complete and return such a ballot for canvassing for the fourth general election following the general election at which the voter last voted, the county clerk shall send a notice to that voter to ascertain whether he or she continues to reside at the address from which that voter is registered to vote and continues to be eligible to vote. If the notice is not completed and returned by the voter to the clerk before the 40th day prior to the next general election, a mail-in ballot shall not be sent to the voter for that election. The ability of such a voter to receive a mail-in ballot for all future general elections shall be suspended until the voter submits a new application for such a ballot that indicates that the voter wishes to receive the ballot for all future general elections.

(3)The county clerk shall not transmit a mail-in ballot to any person who is deemed by a county commissioner of registration to be an inactive voter or whose registration file has been transferred to the deleted file pursuant to R.S.19:31-19.

L.2009, c.79, s.3.



Section 19:63-4 - Application For Mail-in Ballot, Authorized Messenger.

19:63-4 Application for mail-in ballot, authorized messenger.

4. a. A qualified voter is entitled to apply for and obtain a mail-in ballot by authorized messenger, who shall be so designated over the signature of the voter and whose printed name and address shall appear on the application in the space provided. The authorized messenger shall be a family member or a registered voter of the county in which the application is made and shall place his or her signature on the application in the space so provided in the presence of the county clerk or the designee thereof. No person shall serve as an authorized messenger or as a bearer for more than three qualified voters in an election. No person who is a candidate in the election for which the voter requests a mail-in ballot shall be permitted to serve as an authorized messenger or bearer. The authorized messenger shall show a photo identification card to the county clerk, or the designee thereof, at the time the messenger submits the application form. The county clerk or the designee thereof shall authenticate the signature of the authorized messenger in the event such a person is other than a family member, by comparing it with the signature of the person appearing on a State of New Jersey driver's license, or other identification issued or recognized as official by the federal government, the State, or any of its political subdivisions, providing the identification carries the full address and signature of the person. After the authentication of the signature on the application, the county clerk or the designee thereof is authorized to deliver to the authorized messenger a ballot to be delivered to the qualified voter.

b.The Secretary of State shall cause to be prepared a standard authorized messenger application form, which may be included with the mail-in ballot application forms. The authorized messenger section of the application shall contain the following language above the signature of the authorized messenger: "I do hereby certify that I will deliver the mail-in ballot directly to the voter and no other person, under penalty of law."

L.2009, c.79, s.4; amended 2015, c.84, s.1.



Section 19:63-5 - Application For Mail-in Ballot To County Clerk.

19:63-5 Application for mail-in ballot to county clerk.

5.In the case of any election, the application for a mail-in ballot shall be made to the county clerk. The county clerk shall stamp thereon the date on which the application was received in the clerk's office.

In the case of applications for overseas federal election voter ballots, as provided for in P.L.1976, c.23 (C.19:59-1 et seq.), no application shall be refused on the grounds that it was submitted too early.

L.2009, c.79, s.5.



Section 19:63-6 - Publication Of Notice.

19:63-6 Publication of notice.

6. a. The county clerk, in the case of any Statewide election, countywide election, or school election in a regional or other school district comprising more than one municipality; the municipal clerk, in the case of any municipal election or school election in a school district comprising a single municipality; and the commissioners or other governing or administrative body of the district, in the case of any election to be held in any fire district or other special district, other than a municipality, created for specified public purposes within one or more municipalities, shall publish the following notice in substantially the following form:

NOTICE TO PERSONS WANTING MAIL-IN BALLOTS

If you are a qualified and registered voter of the State who wants to vote by mail in the......................... (school, municipal, primary, general, or other) election to be held on................. (date of election) complete the application form below and send to the undersigned, or write or apply in person to the undersigned at once requesting that a mail-in ballot be forwarded to you. The request must state your home address and the address to which the ballot should be sent. The request must be dated and signed with your signature.

If any person has assisted you to complete the mail-in ballot application, the name, address and signature of the assistor must be provided on the application, and you must sign and date the application for it to be valid and processed. No person shall serve as an authorized messenger or as a bearer for more than three qualified voters in an election. No person who is a candidate in the election for which the voter requests a mail-in ballot may provide any assistance in the completion of the ballot or may serve as an authorized messenger or bearer.

No mail-in ballot will be provided to any applicant who submits a request therefor by mail unless the request is received at least seven days before the election and contains the requested information. A voter may, however, request an application in person from the county clerk up to 3 p.m. of the day before the election.

Voters who want to vote only by mail in all future general elections in which they are eligible to vote, and who state that on their application shall, after their initial request and without further action on their part, be provided a mail-in ballot by the county clerk until the voter requests that the voter no longer be sent such a ballot. A voter's failure to vote in the fourth general election following the general election at which the voter last voted may result in the suspension of that voter's ability to receive a mail-in ballot for all future general elections unless a new application is completed and filed with the county clerk.

Voters also have the option of indicating on their mail-in ballot applications that they would prefer to receive mail-in ballots for each election that takes place during the remainder of this calendar year. Voters who exercise this option will be furnished with mail-in ballots for each election that takes place during the remainder of this calendar year, without further action on their part.

Application forms may be obtained by applying to the undersigned either in writing or by telephone, or the application form provided below may be completed and forwarded to the undersigned.

Dated.....................................................

............................................................................

(signature and title of county clerk)

....................................

(address of county clerk)

....................................

(telephone no. of county clerk)

b. (1) The Secretary of State shall be responsible for providing all information regarding overseas ballots to each overseas voter eligible for such a ballot pursuant to P.L.1976, c.23 (C.19:59-1 et seq.). The secretary shall also make available valid overseas voter registration and ballot applications to any voter who is a member of the armed forces of the United States and who is a permanent resident of this State, or who is an overseas voter who wishes to register to vote or to vote in any jurisdiction in this State. The secretary shall provide such public notice as may be deemed necessary to inform members of the armed forces of the United States and overseas voters how to obtain valid overseas voter registration and ballot applications.

(2)The Secretary of State shall undertake a program to inform voters in this State about their eligibility to vote by mail pursuant to this act. Dissemination of this information shall be included in the standard notices required by this section and other provisions of current law, including but not limited to the notice requirements of R.S.19:12-7, and shall be effectuated by such means as the secretary deems appropriate and to the extent that funds for such dissemination are appropriated including, but not limited to, by means of Statewide or local electronic media, public service announcements broadcast by such media, notices on the Internet site of the Department of State or any other department or agency of the Executive Branch of State government or its political subdivisions deemed appropriate by the secretary, and special mailings or notices in newspapers or other publications circulating in the counties or municipalities of this State.

c.The mail-in ballot materials shall contain a notice that any person voting by mail-in ballot who has registered by mail after January 1, 2003, who did not provide personal identification information when registering and is voting for the first time in his or her current county of residence following registration shall include copies of the required identification information with the mail-in ballot, and that failure to include such information shall result in the rejection of the ballot.

d.The notice provided for in subsection a. of this section shall be published before the 55th day immediately preceding the holding of any election.

Notices relating to any Statewide or countywide election shall be published in at least two newspapers published in each county. All officials charged with the duty of publishing such notices shall publish the same in at least one newspaper published in each municipality or district in which the election is to be held, or if no newspaper is published in the municipality or district, then in a newspaper published in the county and circulating in the municipality or district. All such notices shall be display advertisements.

L.2009, c.79, s.6; amended 2011, c.37, s.30; 2011, c.134, s.50; 2015, c.84, s.2.



Section 19:63-7 - Printing Of Mail-in Ballots.

19:63-7 Printing of mail-in ballots.

7. a. Each county clerk shall have printed sufficient mail-in ballots for each primary election for the general election, and for the general election. Along with such ballots the clerk shall also furnish inner and outer envelopes and printed directions for the preparation and transmitting of such ballots used in the election in the county.

b.The mail-in ballots shall be printed on paper of a different color from that used for any primary or general election ballot, but in all other respects, shall be as nearly as possible facsimiles of the election ballot to be voted at the election.

L.2009, c.79, s.7; amended 2011, c.134, s.51.



Section 19:63-7.1 - Production, Transmission Of Mail-in Ballots In Certain Circumstances.

19:63-7.1 Production, transmission of mail-in ballots in certain circumstances.

36. a. If in the year in which the Apportionment Commission establishes new legislative districts the production and transmission of mail-in ballots for the primary or general election cannot be accomplished starting on or before the 45th day before the day of either election pursuant to section 9 of P.L.2009, c.79 (C.19:63-9), the Secretary of State shall undertake such actions as the secretary deems necessary to ensure that the ballots are produced and transmitted to mail-in voters as soon as possible after the 45th day before the election.

b.If a member of the Senate or General Assembly who is a member of a political party vacates the office prior to the expiration of the term thereof and a vacancy is created after the 70th day before the day of a general election, and due to the timing of the vacancy the production and transmission of mail-in ballots for the general election cannot be accomplished starting on or before the 45th day before the day of the election pursuant to section 9 of P.L.2009, c.79 (C.19:63-9), the Secretary of State shall undertake such actions as the secretary deems necessary to ensure that the ballots are produced and transmitted to mail-in voters as soon as possible after the 45th day before the election.

L.2011, c.37, s.36.



Section 19:63-8 - Verification Of Voter's Signature For Issuance Of Mail-in Ballot.

19:63-8 Verification of voter's signature for issuance of mail-in ballot.

8.Upon receipt of a request for a mail-in ballot, the county clerk shall, with the cooperation of the commissioner of registration, cause the signature of the applicant to be compared with the signature of the person appearing on the permanent registration form, or the digitalized image of the voter's signature stored in the Statewide voter registration system, to determine from such examination, and any other available information, if the applicant is a voter qualified to cast a ballot in the election in which the voter wants to vote, and determine in case of a primary election the political party primary in which the voter is entitled to vote. The commissioner of registration, or the superintendent of elections in counties having a superintendent of elections may, at the request of the county clerk, investigate any application or request for a mail-in ballot.

If, after such examination, the county clerk is satisfied that the applicant is entitled to a ballot, the clerk shall mark on the application "Approved." If, after such examination the county clerk determines that the applicant is not entitled to a ballot, the clerk shall mark on the application "Disapproved" and shall so notify the applicant, stating the reason therefor, as required by section 5 of P.L.2004, c.88 (C.19:61-5).

L.2009, c.79, s.8.



Section 19:63-9 - Delivery Of Mail-in Ballots.

19:63-9 Delivery of mail-in ballots.

9. a. Starting on or before the 45th day before the day an election is held, each county clerk shall forward mail-in ballots by first-class postage or hand delivery to each mail-in voter whose request therefor has been approved. Mail-in ballots that have been approved before the 45th day before an election shall be forwarded or delivered at least 45 days before the day of the election. Hand delivery of a mail-in ballot shall be made by the county clerk or the clerk's designee only to the voter, or the voter's authorized messenger, who must appear in person. No person shall serve as an authorized messenger for more than three qualified voters in an election. Ballots that have not been hand delivered shall be addressed to the voter at the forwarding address given in the application.

b. (1) Whenever the clerk forwards a mail-in ballot by mail to a mail-in voter between the 45th day and the 13th day before the day of an election, the ballot shall be transmitted within three business days of the receipt of the application.

(2)Whenever the clerk forwards a mail-in ballot by mail to a mail-in voter between the 12th day and the seventh day before the day of an election, the ballot shall be transmitted within two business days of the receipt of the application.

The provisions of this subsection shall not apply to: (a) annual school elections and special school elections in those school districts holding such elections, pursuant to P.L.1995, c.278 (C.19:60-1 et seq.); (b) any municipality in which elections are conducted by mail, pursuant to P.L.2005, c.148 (C.19:62-1 et seq.); (c) annual elections for members of the boards of fire district commissions, pursuant to N.J.S.40A:14-72; and (d) the vote on any public question submitted to the voters of a local unit to increase the amount to be raised by taxation by more than the allowable adjusted tax levy, pursuant to section 11 of P.L.2007, c.62 (C.40A:4-45.46).

c.(Deleted by amendment, P.L.2011, c.37).

L.2009, c.79, s.9; amended 2011, c.37, s.31; 2015, c.84, s.3.



Section 19:63-10 - Forwarding Of Requests To County Board Of Elections, Lists Of Requests Kept.

19:63-10 Forwarding of requests to county board of elections, lists of requests kept.

10. a. Each county clerk, after processing the applications for mail-in ballots requiring approval under section 8 of P.L.2009, c.79 (C.19:63-8) and furnishing the applicants with a mail-in ballot pursuant to that act, shall forward such requests, including those disapproved, to the county board of elections. Each clerk shall also keep one list of the requests received by the clerk and another list of the applicants whose applications were approved and sent mail-in ballots. Each list shall include the name and street address of each person requesting or receiving a mail-in ballot. The clerk shall update the lists each business day and they shall be made available to the public and transmitted to all election officials charged with the duty of administering this act.

b.Each county board of elections shall keep a list of the name and street address of each person who returns a voted mail-in ballot and the name and street address of each person who delivers the ballot personally to the board. The board shall update the list each business day and it shall be accessible to the public and transmitted to all elections officials charged with the duty of administering this act.

The county clerk and the county board of elections shall keep the lists required by this section starting no later than the 14th day before the day of the election and continue to do so until the day of the election.

L.2009, c.79, s.10.



Section 19:63-11 - Ballots Marked "Official Mail-in Ballot."

19:63-11 Ballots marked "Official Mail-In Ballot."

11. a. Each mail-in ballot to be used at any election shall conform generally to the ballot to be used at the election in the voter's district but the ballots shall be clearly marked "Official Mail-In Ballot."

At the top of every mail-in ballot there shall be printed or stamped in a prominent size the following:

To protect your vote:

IT IS AGAINST THE LAW FOR ANYONE EXCEPT YOU THE VOTER TO MARK OR INSPECT THIS BALLOT.

However, a family member may assist you in doing so.

b.Each mail-in ballot to be used pursuant to this act shall be printed entirely in black ink. In addition to conforming generally to the ballot used in the election, the mail-in ballot shall be so prepared that the voter may indicate on it the voter's choice of the candidates for the offices to be filled, and the public questions to be voted on at the election by the voters of the entire State, county or municipality in which the voter is a resident, as known on the 48th day preceding the election. Sufficient space shall be provided on the ballot for the voter to write in the name of and vote for any candidate for, or the voter's personal choice for, any public office to be voted for at the election in the voter's election district. A list of the candidates for the offices to be filled in each election district in the county, whose names are known on the day on which the ballot is forwarded but do not appear on the ballot, with a statement of the office for which each is a candidate, shall be forwarded with such ballot.

When mail-in ballots are prepared, the name of any candidate who has been nominated for any office shall be placed on the ballot to be used in the general election to be held in the year in each election district in which he is a candidate, whether or not such candidate has accepted nomination prior to when the ballot was prepared, provided that the candidate has not declined the nomination before the ballot was prepared.

c.Each mail-in ballot to be used at any primary election for the general election shall, except as otherwise provided, conform to the ballot to be used at the election in the voter's election district and to the form herein prescribed for mail-in ballots to be used in such general elections. It shall be prepared so that the voter may indicate the voter's choice of the candidates of one political party for each of the officers to be voted on at the election by the voters of the election district and shall be separated into party ballots, which shall be printed upon one sheet when the voting system so allows.

Each such mail-in ballot shall be plainly marked to indicate that only one party ballot is to be voted by each voter and that the party ballot voted by the voter must conform to the name of the political party indicated by the county clerk.

If the county clerk has determined by investigating a voter's registration record that the voter is qualified to vote only in the primary of a particular party, the clerk shall so note on the primary ballot the party primary in which the voter is entitled to vote.

In the case where the county clerk has ascertained through investigating the voter's registration record that such applicant is requesting a ballot to vote in the first primary for which the voter is eligible after registration, the clerk shall note on the primary ballot that the voter can vote in the primary of any political party.

d.Any county may adopt a system of electronic scanning, or other mechanical or electronic device if the system has been approved previously by the Secretary of State to count or canvass mail-in ballots. The county clerk in any county adopting such a system may prepare and use mail-in ballots that do not conform generally to the ballot to be used at the election to the extent that such nonconformance is necessary in the operation of the electronic or mechanical canvassing system.

L.2009, c.79, s.11; amended 2011, c.134, s.52.



Section 19:63-12 - Directions For Preparation, Transmission Of Mail-in Ballots.

19:63-12 Directions for preparation, transmission of mail-in ballots.

12.Each county clerk shall send, with each mail-in ballot, printed directions for the preparation and transmitting of the ballots as required by this act. The directions shall be printed in such manner and form as the Secretary of State shall require, together with two envelopes of such sizes that one will contain the other.

The outer envelope shall be addressed to the county board of elections of the county in which is located the home address of the person to whom the mail-in ballot is sent, as certified by the county clerk. At the discretion of the county clerk, the outer envelope may be a postage paid return envelope. On the outside and front of each outer envelope, there shall be printed or stamped the following:

To protect your vote:

IT IS AGAINST THE LAW FOR ANYONE EXCEPT YOU THE VOTER TO MAIL OR TRANSPORT THIS BALLOT UNLESS THE ENVELOPE IS SEALED AND THE FOLLOWING IS COMPLETED:

Ballot mailed or transported by

(signature of bearer)

(print name of bearer)

(address of bearer)

The reserve side of the outer envelope shall contain the following:

REMINDER

For your vote to count, you must:

1)Vote your ballot and place it in the inner envelope with the attached certificate.

2)Seal the envelope.

3)Place the envelope into the larger envelope addressed to the board of elections and seal that envelope.

4)If another person will be mailing your ballot or bringing it to the board of elections, MAKE CERTAIN THAT PERSON COMPLETES THE "BEARER PORTION" ON THE ENVELOPE ADDRESSED TO THE BOARD OF ELECTIONS BEFORE THE BALLOT IS TAKEN FROM YOU. NO PERSON WHO IS A CANDIDATE IN THE ELECTION FOR WHICH THE VOTER REQUESTS THIS BALLOT IS PERMITTED TO SERVE AS A BEARER. NO PERSON IS PERMITTED TO SERVE AS A BEARER FOR MORE THAN THREE QUALIFIED VOTERS IN AN ELECTION.

The Secretary of State is authorized to make such changes to the instructions for mail-in ballot materials as the Secretary of State deems necessary or as is mandated by federal or State law.

The inner envelope shall be so designed that it can be sealed after the mail-in ballot has been placed therein and the flap thereof shall be of such length and size as to leave sufficient margin, after sealing, for the printing thereon of the certificate hereinafter described. The flap shall be so arranged that, after the inner envelope has been sealed, the certificate can be contained, with the inner envelope, in the outer envelope, and that the margin containing the certificate can be detached without unsealing the inner envelope.

On the outside of each envelope in which a mail-in ballot is sent to a mail-in voter by the clerk, there shall be printed or stamped the words "Official Mail-In Ballot." In addition, there shall be printed or stamped the following:

To protect your vote:

IT IS AGAINST THE LAW FOR ANYONE EXCEPT YOU THE VOTER TO OPEN, MARK, INSPECT OR SEAL THIS BALLOT.

However, a family member may assist you in doing so.

The reverse side of each inner envelope shall contain the following statement:

A PERSON MAY BE FINED AND IMPRISONED AND MAY ALSO LOSE THE RIGHT TO VOTE UNTIL RESTORED BY LAW if that person attempts to vote fraudulently by mail-in ballot, prevents the voting of a legal voter, certifies falsely any information, interferes with a person's secrecy of voting, tampers with ballots or election documents or helps another person to do so.

L.2009, c.79, s.12; amended 2015, c.84, s.4.



Section 19:63-13 - Certificate Of Mail-in Voter.

19:63-13 Certificate of mail-in voter.

13. a. On the margin of the flap on the inner envelopes to be sent to mail-in voters there shall be printed a certificate in the following form:

CERTIFICATE OF MAIL-IN VOTER

I, ........................., whose home address is ..............

(print your name clearly) (street

..............................................., DO HEREBY CERTIFY,

address or R.D. number) (municipality)

Subject to the penalties for fraudulent voting, that I am the person who applied for the enclosed ballot. I MARKED AND SEALED THIS BALLOT AND CERTIFICATE IN SECRET. However, a family member may assist me in doing so.

...............................

(signature of voter)

Any person providing assistance shall complete the following:

I do hereby certify that I am the person who provided assistance to this voter and declare that I will maintain the secrecy of this ballot.

...............................

(signature of person providing

assistance)

...............................

(printed name of person providing

assistance)

...............................

...............................

(address of person providing

assistance)

b.On the margin of the flap on the inner envelope forwarded with any mail-in ballot intended to be voted in any primary election for the general election, as the case may be, there shall be printed a certificate in the following form:

CERTIFICATE OF MAIL-IN VOTER

I,........................., whose home address is..............

(print your name clearly) (street address or R.D. number) (municipality)

..............................................., DO HEREBY CERTIFY,

subject to the penalties for fraudulent voting, that I am the person who applied for the enclosed ballot for the primary election. I MARKED AND SEALED THIS BALLOT AND CERTIFICATE IN SECRET. However, a family member may assist me in doing so.

..............................
(signature of voter)

Any person providing assistance shall complete the following:

I do hereby certify that I am the person who provided assistance to this voter and declare that I will maintain the secrecy of this ballot.

..............................
(signature of person providing
assistance)

..............................
(printed name of person
providing assistance)

..............................

..............................

(address of person providing

assistance)

L.2009, c.79, s.13; amended 2011, c.134, s.53.



Section 19:63-14 - Certification By County Clerk.

19:63-14 Certification by county clerk.

14. Each county clerk shall, from time to time and prior to each election, certify in writing under oath to the commissioner of registration of the county, the names and addresses of the persons to whom mail-in ballots to be voted at such election have been delivered or forwarded pursuant to this act.

L.2009, c.79, s.14.



Section 19:63-15 - Marking Of Applicant's Record.

19:63-15 Marking of applicant's record.

15. The commissioner of registration upon receipt of the information from the county clerk required by section 14 of P.L.2009, c.79 (C.19:63-14) shall mark the applicant's record in the Statewide voter registration system and duplicate voting record appearing on the signature copy registers as follows.

Whenever the commissioner of registration receives from the county clerk notice that a mail-in ballot has been forwarded to a voter during the time when the signature copy registers are in the custody of other election officials pursuant to current law, or are in transit to or from such officials, the commissioner shall, prior to the opening of the polls on election day, forward to each polling place a list of all such voters to whom ballots have been sent but whose duplicate voting record has not been marked in the manner herein prescribed. Such lists may be prepared in the same manner as a challenge sheet and may be included therein together with other causes for challenge. Any person whose name appears on any list or notice furnished by the commissioner of registration to the effect that such voter has received a mail-in ballot, but who wishes nevertheless to vote at the polls on the day of an election, shall be permitted to vote by provisional ballot after completing the affirmation statement attached to the envelope provided with the provisional ballot pursuant to section 7 of P.L.1999, c.232 (C.19:53C-1).

Whenever a mail-in ballot has been delivered to a voter less than seven days before an election and up to 3 p.m. of the day before the election, and the signature copy registers are in the custody of other election officials, or in transit to or from such officials, the county clerk shall prepare a master list of all such ballots, and the list shall be transmitted to the commissioner of registration in sufficient time to permit the commissioner to notify the appropriate municipal clerk. The clerk shall notify the judge of the polling place to mark the voter's record accordingly.

L.2009, c.79, s.15.



Section 19:63-16 - Marking Of Mail-in Ballot By Voter; Delivery To Board Of Elections.

19:63-16 Marking of mail-in ballot by voter; delivery to board of elections.

16. a. A mail-in voter shall be entitled to mark any mail-in ballot forwarded to the voter for voting at any election by indicating the voter's choice of candidates for the offices named, and as to public questions, if any, stated thereon, in accordance with current law. In the case of ballots to be voted for any primary election for the general election, as the case may be, the voter's choice shall be limited to the candidates of the voter's political party or to any person or persons whose names are written thereon by the voter. When so marked, such ballot shall be placed in the inner envelope, which shall then be sealed, and the voter shall then fill in the form of certificate attached to the inner envelope, at the end of which the voter shall sign and print the voter's name. The inner envelope with the certificate shall then be placed in the outer envelope, which shall then be sealed.

b.No mail-in voter shall permit any person in any way, except as provided by this act, to unseal, mark or inspect the voter's ballot, interfere with the secrecy of the voter's vote, complete or sign the certificate, or seal the inner or outer envelope, nor shall any person do so.

c.A mail-in voter shall be entitled to assistance from a family member in performing any of the actions provided for in this section. The family member or other person providing such assistance shall certify that he or she assisted the voter and will maintain the secrecy of the vote by both printing and signing his or her name in the space provided on the certificate. In no event may a candidate for election provide such assistance, nor may any person, at the time of providing such assistance, campaign or electioneer on behalf of any candidate.

d. (1) The sealed outer envelope with the inner envelope and the ballot enclosed therein shall then either be mailed to the county board of elections to which it is addressed or delivered personally by the voter or a bearer designated by the voter to the board. To be counted, the ballot must be received by the board or its designee before the time designated by R.S.19:15-2 or R.S.19:23-40 for the closing of the polls, as may be appropriate, on the day of an election.

(2)Whenever a person delivers a ballot to the county board, that person shall provide proof of the person's identity in the form of a New Jersey driver's license, or another form of identification issued or recognized as official by the federal government, the State, or any of its subdivisions, providing the identification carries the full address and signature of the person. The person shall sign a record maintained by the county of all mail-in ballots personally delivered to it.

(3)No person shall serve as an authorized messenger or as a bearer for more than three qualified voters in an election. No person who is a candidate in the election for which the voter requests a mail-in ballot shall be permitted to serve as an authorized messenger or bearer. The bearer, by signing the certification provided for in section 12 of P.L.2009, c.79 (C.19:63-12), certifies that he or she received a mail-in ballot directly from the voter, and no other person, and is authorized to deliver the ballot to the appropriate board of election or designee on behalf of the voter.

L.2009, c.79, s.16; amended 2011, c.134, s.54; 2015, c.84, s.5.



Section 19:63-17 - Actions Of County Board Of Elections Relative To Mail-in Ballot.

19:63-17 Actions of county board of elections relative to mail-in ballot.

17.The county board of elections shall, promptly after receiving each mail-in ballot, remove the inner envelope containing the ballot from the outer envelope and shall compare the signature and the information contained on the flap of the inner envelope with the signature and information contained in the respective requests for mail-in ballots. In addition, as to mail-in ballots issued less than seven days prior to an election, the county board of elections shall also check to establish that the mail-in voter did not vote in person. The county board shall reject such a ballot if it is not satisfied, pursuant to a comparison with the Statewide voter registration system, that the voter is legally entitled to vote and that the ballot conforms with the requirements of this act.

In the case of a mail-in ballot to be voted at a primary election for the general election, the ballot shall be rejected if the mail-in voter has indicated in the certificate the voter's intention to vote in a primary election of any political party in which the voter is not entitled to vote according to the Statewide voter registration system, and if it shall appear from the record that the voter is not entitled to vote in a primary election of the political party which has been so indicated.

Any mail-in ballot which is received by a county board of elections shall be rejected if both the inner and outer envelopes are unsealed or if either envelope has a seal that has been tampered with.

Disputes about the qualifications of a mail-in voter to vote or about whether or not or how any mail-in ballot shall be counted in such election shall be referred to the Superior Court for determination.

After such investigation, the county board of elections shall detach or separate the certificate from the inner envelope containing the mail-in ballot, unless it has been rejected by it or by the Superior Court, marking the envelope so as to identify the election district in which the ballot contained therein is to be voted as indicated by the voter's home address appearing on the certificate attached to or accompanying the inner envelope and, in the case of ballots to be voted at a primary election for a general election, so as to identify the political party in the primary election of which it is to be voted.

The location at which a county board of elections determines whether a mail-in ballot shall be accepted or rejected shall be considered an election district for the purposes of appointment of challengers.

L.2009, c.79, s.17; amended 2011, c.134, s.55.



Section 19:63-18 - Counting Of Mail-in Ballots.

19:63-18 Counting of mail-in ballots.

18. The county board of elections shall count all valid mail-in ballots received thereby prior to the time designated by current law for the closing of the polls for each election.

L.2009, c.79, s.18.



Section 19:63-19 - Mail-in Ballot Deemed Valid.

19:63-19 Mail-in ballot deemed valid.

19. No mail-in ballot shall be rejected or declared invalid because it does not contain all of the names of the candidates or all of the public questions to be voted for in the election district in the election in which it is to be counted. A mail-in ballot shall be counted in determining the result of the election as to any office or public question, if the designation of the office and the name of the candidate for election to the office or the answer to such public question are indicated thereon to demonstrate the voter's choice.

L.2009, c.79, s.19.



Section 19:63-20 - Mail-in Voters, Certain, Not Permitted To Vote In Person.

19:63-20 Mail-in voters, certain, not permitted to vote in person.

20. a. Any person who has applied for a mail-in ballot and has had the mail-in ballot either delivered in person or forwarded by mail, and voted and returned the voted ballot to the county board, shall not be permitted to vote in person at the polling place in the voter's election district on the day of the election.

b.Any person who: (1) has applied for a mail-in ballot and not received either the ballot or an explanation for not receiving such a ballot pursuant to notification by the county clerk or from the free-access system established pursuant to section 5 of P.L.2004, c.88 (C.19:61-5) to provide such information; or (2) has applied for and received a mail-in ballot and has not transmitted it to the county board of elections or given it to a bearer for delivery to the county board before the time for the opening of the polls on the day of an election, shall be permitted to vote in person by provisional ballot at the polling place in the voter's election district on the day of the election.

L.2009, c.79, s.20.



Section 19:63-21 - Rejection Of Ballot Mailed In By Voter Subsequently Deceased.

19:63-21 Rejection of ballot mailed in by voter subsequently deceased.

21. Whenever the county board receives evidence that a mail-in voter who has marked and forwarded a mail-in ballot has died before the opening of the polls on the day of the election, the ballot shall be rejected by the board and retained by it in the same manner as provided by this act for other rejected ballots.

L.2009, c.79, s.21.



Section 19:63-22 - Opening Of Mail-in Ballots.

19:63-22 Opening of mail-in ballots.

22.On the day of each election each county board of elections shall open in the presence of the commissioner of registration, or the designee thereof, the inner envelopes that contain the mail-in ballots with the votes cast for the election. The inner envelopes containing the ballots that the board or the Superior Court has rejected shall not be so opened, but shall be retained as provided for by this act. The board shall then proceed to canvass the votes cast on the mail-in ballots, but no such ballot shall be counted in any primary election for the general election if the ballot of the political party marked for voting thereon differs from the designation of the political party in the primary election of which such ballot is intended to be voted as marked on the envelope by the county board of elections.

Immediately after the canvass is completed, the respective county boards of election shall certify the result of the canvass to the county clerk or the municipal or district clerk or other appropriate officer, as the case may be, showing the result of the canvass by municipality and ward. The votes thus canvassed shall be counted in determining the result of the election.

The county board of elections shall, immediately after the canvass is completed for any primary election, certify the results of the votes cast for members of the county committees to the respective municipal clerks, and those votes shall be counted in determining the result of the election.

L.2009, c.79, s.22; amended 2011, c.134, s.56.



Section 19:63-23 - Marking In Voting Records To Show Mail-in Ballots Delivered.

19:63-23 Marking in voting records to show mail-in ballots delivered.

23.As soon as practicable after each election, the board of elections shall mark in the Statewide voter registration system and all duplicate voting records to show that mail-in ballots were delivered or forwarded to the respective registered voters. For each mail-in ballot that has been voted, received and counted, the board of elections shall also, by reference to the certificates removed from the inner envelopes of such ballots, place the word "Voted" in the space provided in the Statewide voter registration system and duplicate voting record for recording the ballot number of the voter's ballot in the election. In the case of the primary election for the general election, the board shall also cause to be noted in the proper space of the Statewide voter registration system or other record of voting form the first three letters of the name of the political party primary in which such ballot was voted. The record contained in the Statewide voter registration system and of voting forms in the original permanent registration binders shall be conformed to the foregoing entries in the duplicate forms.

L.2009, c.79, s.23; amended 2011, c.134, s.57.



Section 19:63-24 - Board Of Elections To Keep Voted Mail-in Ballots And Certifications For Two Years.

19:63-24 Board of elections to keep voted mail-in ballots and certifications for two years.

24. The county board of elections shall keep, for two years, all of the requests and applications for mail-in ballots, all voted mail-in ballots, and all of the certificates that have been detached or separated by them from the inner envelopes. All inner envelopes together with their certificates, and the contents of those envelopes not opened by order of the county board or Superior Court, shall also be retained for the same period by the board. The superintendent of elections in counties having a superintendent of elections and the prosecutor in all other counties shall have the authority to impound all mail-in ballots whenever the superintendent or prosecutor, as may be appropriate, shall deem such action to be necessary.

L.2009, c.79, s.24.



Section 19:63-25 - Powers Exercised Over Mail-in Voting.

19:63-25 Powers exercised over mail-in voting.

25. The county board of elections, the county clerk, the superintendent of elections and the commissioner of registration shall exercise the same powers over mail-in voting as over other voting in elections, except as otherwise provided by law.

L.2009, c.79, s.25.



Section 19:63-26 - No Election Held Invalid Due To Mail-in Ballots.

19:63-26 No election held invalid due to mail-in ballots.

26. No election shall be held to be invalid due to any irregularity or failure in the preparation or forwarding of any mail-in ballots prepared or forwarded pursuant to the provisions of P.L.2009, c.79 (C.19:63-1 et al.).

L.2009, c.79, s.26.



Section 19:63-27 - Ballot Required To Be Sealed Before Delivery.

19:63-27 Ballot required to be sealed before delivery.

27. No person shall take a mail-in ballot from a voter or other person having custody of it for the purpose of delivering it to the county board of elections or to a postal box or post office, nor shall any voter permit any person to do so, unless the ballot is sealed in the outer envelope and the person who transports or delivers it first signs and prints his or her name on the outer envelope. No other person shall attempt to do any of the foregoing.

L.2009, c.79, s.27.



Section 19:63-28 - Violations, Third Degree Crime; Penalties.

19:63-28 Violations, third degree crime; penalties.

28. a. Any person who knowingly violates any of the provisions of P.L.2009, c.79 (C.19:63-1 et al.), or who, not being entitled to vote thereunder, fraudulently votes or attempts to vote thereunder, or enables or attempts to enable another person not entitled to vote thereunder to vote fraudulently thereunder, or who prevents or attempts to prevent by fraud the voting of any person legally entitled to vote under this act, or who shall knowingly certify falsely in any paper required under this act, or who, at any time, tampers with any ballot or document used in an election or interferes with the secrecy of the voting of any person, is guilty of a crime of the third degree, and upon conviction thereof shall be subject, in addition to such other penalties as are authorized by law, to disenfranchisement, unless and until pardoned or restored by law to the right of suffrage.

b.Any person who knowingly aids and abets another in violating any of the provisions of this section is guilty of a crime of the third degree and upon conviction thereof shall be subject, in addition to such other penalties as are authorized by law, to disenfranchisement, unless and until pardoned or restored by law to the right of suffrage.

L.2009, c.79, s.28; amended 2015, c.84, s.6.






Title 20 - Eminent Domain

Section 20:1-3.11 - Acquisition Of Land By The Director Of The Division Of Purchase And Property Or The Board Of Trustees Of A State College

20:1-3.11. Acquisition of land by the Director of the Division of Purchase and Property or the board of trustees of a State college
Whenever authorized by law to acquire lands or rights therein, whether for the immediate or future use of the State, the Director of the Division of Purchase and Property or the board of trustees of a State college may acquire such lands or rights therein by gift, devise or purchase, or by condemnation in the manner provided in chapter 1 of Title 20, Eminent Domain, of the Revised Statutes, except as otherwise provided by this act.

Upon the institution of an action to fix the compensation to be paid, or at any time thereafter, the director or the board, as the case may be, may file with the Clerk of the Superior Court a declaration of taking, declaring that the possession of one or more of the tracts or parcels of property described in the petition is thereby being taken by and for the use of the State or the college. The declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of property to be taken; (2) a statement of the estate or interest in the said property being taken; and (3) a statement of the sum of money estimated by the director or the board to be just compensation for the taking. Upon the filing of said declaration, the director or the board shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration.

Upon the filing of the declaration and the depositing with the Clerk of the Superior Court of the amount of the estimated compensation as stated in the declaration, the State or the college, without other process or proceedings shall be entitled to the exclusive possession and use of each tract or parcel of property described in the declaration and may forthwith enter into and take possession of said property, it being the intent of this provision that the action to fix the compensation to be paid or any other proceeding relating to the taking of such property or entering therein shall not delay the taking of possession and the use thereof by the State or the college. The director or the board shall not abandon any condemnation proceeding subsequent to the date upon which the State or the college has taken possession of the property as herein provided.

In the event that any party in possession fails to peaceably surrender the premises condemned within 30 days after service upon him of the notice set forth below, then, upon affidavit of the director or the board, a writ of possession shall issue forthwith from the Clerk of the Superior Court.

The director or the board shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party to the action to fix the compensation to be paid, who resides in this State, either personally or by leaving a copy thereof at his residence, and upon each such party who resides out of the State by mailing thereof to him at his residence if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in the newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publishing shall be made within 20 days after the filing of the declaration. Upon the application of any party in interest and after notice to other parties in interest, including the director or the board and the Director of the Division of Taxation, Department of the Treasury, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof to be paid forthwith, without deduction of any fees or commissions, to the person or persons entitled thereto for or on account of the just compensation to be awarded in such action; provided, that each person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the action shall be less than the amount deposited, the court, after such notice as the court prescribes and a hearing, may determine the liability, if any, for the return of such difference or any part thereof and enter judgment therefor. In no event shall more than 75% of the money on deposit be paid unless the party in possession shall have vacated the premises condemned.

If the amount of the award as finally determined by the court shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the State or the college the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of the making of the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the director or the board unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, upon application of the director or the board and notice to all parties interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the State or the college for such difference against the party or parties liable for the return thereof.

L.1970, c. 214, s. 1, eff. Oct. 13, 1970.



Section 20:3-1 - Short Title

20:3-1. Short title
This act shall be known and may be cited as the "Eminent Domain Act of 1971."

L.1971, c. 361, s. 1.



Section 20:3-2 - Definitions

20:3-2. Definitions
When used in this act, unless the context or subject matter otherwise requires, the following words shall have the meanings ascribed to them under this section:

(a) "Condemn" means to take private property for a public purpose under the power of eminent domain;

(b) "Condemnor" means the entity, public or private, including the State of New Jersey, which is condemning private property for a public purpose under the power of eminent domain;

(c) "Condemnee" means the owner of an interest in the private property being condemned for a public purpose under the power of eminent domain;

(d) "Property" means land, or any interest in land, and (1) any building, structure or other improvement imbedded or affixed to land, and any article so affixed or attached to such building, structure or improvement as to be an essential and integral part thereof, (2) any article affixed or attached to such property in such manner that it cannot be removed without material injury to itself or to the property, (3) any article so designed, constructed, or specially adapted to the purpose for which such property is used that (a) it is an essential accessory or part of such property; (b) it is not capable of use elsewhere; and (c) would lose substantially all its value if removed from such property;

(e) "Court" means Superior Court of New Jersey;

(f) "Rules" means the applicable rules governing the courts of the State of New Jersey as promulgated from time to time by the Supreme Court of New Jersey;

(g) "Action" means the legal proceeding in which

(1) property is being condemned or required to be condemned;

(2) the amount of compensation to be paid for such condemnation is being fixed;

(3) the persons entitled to such compensation and their interests therein are being determined; and

(4) all other matters incidental to or arising therefrom are being adjudicated.

(h) "Compensation" means the just compensation which the condemnor is required to pay and the condemnee is entitled to receive according to law as the result of the condemnation of property;

(i) "Award" means the award of compensation made by the commissioners provided for herein;

(j) "Judgment" means the adjudication by the court of any issue of fact or law, or both, arising under this act. The adjudication of the right to condemn shall be a final judgment. All other judgments shall be interlocutory or final, according to law, or as may be prescribed by the rules;

(k) "Recording office" means the county office of each county in which the property being condemned, or any part thereof, is located, in which office conveyances of real property may be recorded;

(l) "Days" means calendar days, calculated in accordance with the rules of court;

(m) "Public utility" means and includes every public utility, as the same are enumerated in Revised Statutes 48:2-13, and every natural gas pipeline utility as defined in P.L.1952, chapter 166 (C. 48:10-2 et seq.) vested with the power of eminent domain and subject to regulation under State or Federal law.

(n) Words used in the singular shall include the plural and vice versa. Words used in the neuter gender shall include masculine and feminine gender, as the case may be.

L.1971, c. 361, s. 2.



Section 20:3-3 - Severability

20:3-3. Severability
If any provision or clause of this act, or the application thereof to any person or circumstance is held to be invalid, such invalidity shall not affect other provisions or applications of the act, which can be given effect without the invalid provision or application, and to this end, the provisions of this act are declared to be severable.

L.1971, c. 361, s. 3.



Section 20:3-4 - Effective Date

20:3-4. Effective date
This act shall take effect immediately following the approval thereof, and shall apply to all actions instituted thereafter, and to all proceedings taken subsequent thereto in all actions pending on such effective date; except that judgments theretofore entered or awards theretofore made pursuant to law from which no appeal is pending on such effective date, shall not be affected by the provisions hereof.

L.1971, c. 361, s. 4.



Section 20:3-5 - Jurisdiction

20:3-5. Jurisdiction
The court shall have jurisdiction of all matters in condemnation, and all matters incidental thereto and arising therefrom, including, but without limiting the generality of the foregoing, jurisdiction to determine the authority to exercise the power of eminent domain; to compel the exercise of such power; to fix and determine the compensation to be paid and the parties entitled thereto, and to determine title to all property affected by the action.

L.1971, c. 361, s. 5.



Section 20:3-6 - Application Of Act

20:3-6. Application of act
Whenever any condemnor shall have determined to acquire property pursuant to law, including public property already devoted to public purpose, but cannot acquire title thereto or possession thereof by agreement with a prospective condemnee, whether by reason of disagreement concerning the compensation to be paid or for any other cause, the condemnation of such property and the compensation to be paid therefor, and to whom payable, and all matters incidental thereto and arising therefrom shall be governed, ascertained and paid by and in the manner provided by this act; provided, however, that no action to condemn shall be instituted unless the condemnor is unable to acquire such title or possession through bona fide negotiations with the prospective condemnee, which negotiations shall include an offer in writing by the condemnor to the prospective condemnee holding the title of record to the property being condemned, setting forth the property and interest therein to be acquired, the compensation offered to be paid and a reasonable disclosure of the manner in which the amount of such offered compensation has been calculated, and such other matters as may be required by the rules. Prior to such offer the taking agency shall appraise said property and the owner shall be given an opportunity to accompany the appraiser during inspection of the property. Such offer shall be served by certified mail. In no event shall such offer be less than the taking agency's approved appraisal of the fair market value of such property. A rejection of said offer or failure to accept the same within the period fixed in written offer, which shall in no case be less than 14 days from the mailing of the offer, shall be conclusive proof of the inability of the condemnor to acquire the property or possession thereof through negotiations. When the holder of the title is unknown, resides out of the State, or for other good cause, the court may dispense with the necessity of such negotiations. Neither the offer nor the refusal thereof shall be evidential in the determination of compensation.

L.1971, c. 361, s. 6.



Section 20:3-7 - Procedure In Actions

20:3-7. Procedure in actions
(a) Rules of procedure.

The procedure governing the action shall be in accordance with the rules.

(b) Multiple proceedings.

The condemnation of 10 or less parcels of property lying wholly within the same county may be joined in one action; provided that a separate award, judgment and appeal shall be made, entered and taken with respect to each parcel more than 10 parcels may be joined in one action only with leave of court.

(c) Amendments.

Amended and supplemental pleadings, descriptions, surveys, plans, declarations of taking and the like, may be permitted and parties added or eliminated, in accordance with the rules.

L.1971, c. 361, s. 7.



Section 20:3-8 - Commencement Of Action

20:3-8. Commencement of action
The action shall be instituted by filing of a verified complaint in form and content specified by the rules and shall demand judgment that condemnor is duly vested with and has duly exercised its authority to acquire the property being condemned, and for an order appointing commissioners to fix the compensation required to be paid.

L.1971, c. 361, s. 8.



Section 20:3-9 - Process

20:3-9. Process
After the filing of the complaint, the condemnor shall issue and with due diligence, cause process to be served or published in accordance with the rules. Notice given and process served or published in accordance with the rules shall be effective to bind all condemnees.

L.1971, c. 361, s. 9.



Section 20:3-10 - Lis Pendens

20:3-10. Lis pendens
Within 14 days after the filing of the complaint, the condemnor shall cause to be filed and recorded in the recording office, a notice of the pendency of the action, in form and content specified by the rules. Such notice shall include the title of the action; the docket number thereof, if known; the date of the commencement of the action, a description of the property and the interests therein being condemned, as set forth in the complaint; and the names and addresses of all condemnees known to the condemnor and the nature of their alleged interests in said property. The lis pendens shall be indexed by the recording official, listing the condemnees as grantors and the condemnor as grantee. In default of such record, persons acquiring an interest in or lien upon the property without actual notice of the action, shall not be bound thereby but the failure to comply with the provisions of this section shall not otherwise affect such proceedings.

L.1971, c. 361, s. 10.



Section 20:3-11 - Denial Of Authority To Condemn

20:3-11. Denial of authority to condemn
Failure to deny the authority of the condemnor to condemn in the manner provided for by the rules, shall constitute a waiver of such defense. When the authority to condemn is denied, all further steps in the action shall be stayed until that issue has been finally determined.

L.1971, c. 361, s. 11.



Section 20:3-12 - Appointment Of Commissioners And Hearings

20:3-12. Appointment of commissioners and hearings
(a) Waiver of appointment of commissioners. By stipulation filed in the cause, the condemnor and all condemnees may waive the appointment of commissioners and in such event, the action shall proceed to trial before the court.

(b) Appointment and qualification of commissioners. Upon determination that the condemnor is authorized to and has duly exercised its power of eminent domain, the court shall appoint 3 commissioners to determine the compensation to be paid by reason of the exercise of such power. Such commissioners shall be residents of the county in which any part of the property being condemned is located or, in the case of the commissioner who must be an attorney, be actively engaged in the practice of law in the county. One of such commissioners shall be an attorney, admitted to practice in this State for at least 10 years, who shall preside at all hearings and rule on all questions of evidence and procedure, subject to a review by a majority of the commissioners. The commissioners shall take and subscribe an oath faithfully and impartially to perform their duties, and to make a true award to the best of their skills and understanding, which oath shall be filed with their award. Should a commissioner die, become disqualified, unable, neglect or refuse to act, the remaining 2 commissioners shall perform the duties of office with the same authority as if all commissioners were acting. The court may fill any vacancy in office, and for cause, may vacate any appointment and appoint a successor in office.

(c) Hearings--subpoena. Upon notice of at least 10 days, the commissioners shall hold hearings at which the parties and their witnesses may be heard, under oath, administered by any commissioner. The conduct of the hearings shall be governed by the rules of evidence except that testimony as to comparable sales shall be considered an exception to the hearsay rule. The compulsory attendance of witnesses and production of records thereat may be compelled by the commissioners. At the request of any party, and at his expense, a stenographic record of the hearing shall be maintained. A majority of commissioners shall be in attendance at all hearings.

(d) Limited discovery. At least 15 days prior to the hearing the parties shall exchange a list of comparable sales intended to be introduced by them setting forth as to each comparable sale the following information: name of seller and purchaser; location of property by block, lot and municipality; date of sale; the consideration; and book and page of recording. No party shall be permitted to offer testimony of any comparable sale not set forth in said list unless consented to by all other parties. There shall be no discovery on the issue of the authority to condemn except by leave of court.

(e) Proof. At the hearing, the condemnor shall proceed first to offer proof of the nature and extent of the taking, and its opinion of the compensation payable by reason thereof.

(f) Inspection of property. Commissioners may inspect the property being condemned, and shall so inspect when requested by any party, and in addition, when requested by any party, the commissioners shall inspect two of the comparable sales testified to by said party. Such inspection may be in the absence of the parties, unless attendance at inspection is requested by the parties, or any of them. This right of inspection shall exist notwithstanding that the structures on the property may have been demolished and the site altered.

(g) Award of commissioners. Within 4 months next following their appointment, or within any extended period in accordance with the rules, the commissioners, or a majority of them, shall make and file in form and content fixed by the rules, an award fixing and determining the compensation to be paid by the condemnor. The requirements respecting the time of filing of such award shall be directory and not mandatory, and a failure to make and file the same within the time specified, shall not invalidate the award or oust the commissioners of jurisdiction to complete their duties. Upon its own motion, or on application of any party, made within 60 days after the filing of the award, the court may authorize the commissioners to amend, supplement, modify, or correct their award.

(h) Judgment. Any award as to which no appeal is taken in accordance with the rules, shall become final as of course, and shall constitute a final judgment. If not paid within 60 days after final judgment, execution may issue as in other actions at law.

(i) Commissioners' fees and expenses. The court, upon application of any party, including the commissioners, shall fix reasonable fees, costs and expenses of the commissioners, clerks and other persons performing any of their duties, all of which shall be paid by the condemnor.

L.1971, c. 361, s. 12.



Section 20:3-13 - Appeal

20:3-13. Appeal
(a) Parties Any party who has appeared at the hearings of the commissioners, either personally or through an attorney, may appeal from the award of the commissioners. Such appeal shall be taken within the period and in the manner provided by the rules. The necessary parties to the appeal shall be only such parties who have appeared at the commissioners' hearings. Other parties may be admitted by the court pursuant to the rules.

(b) Hearing on appeal The hearing on appeal shall be a trial de novo, as in other actions at law, without a jury, unless a jury be demanded. The award of the commissioners shall not be admitted in evidence.

(c) Limited discovery A valuation expert who has not testified at the hearing before the commissioners shall not be permitted to testify at the trial de novo, unless, within 15 days before trial the party offering such testimony gives notice to the other parties to the appeal of the name and address of such expert and his opinion of the amount of compensation and information relative to comparable sales as required by the rules. The information required by the rules shall be supplied as to all additional comparable sales not previously testified to before commissioners.

(d) Payment of amount of judgment on appeal; right to possession; lien; other remedies The amount of the judgment on the appeal, or so much thereof as shall not have been paid, shall be paid to the parties entitled thereto or paid into court.

If possession shall not have been taken theretofore, the condemnor, upon payment as aforesaid, may notwithstanding any further appeal or other proceedings, take possession of the lands or other property for the purposes for which the same was authorized to be taken.

L.1971, c. 361, s. 13.



Section 20:3-14 - Agreement As To Compensation

20:3-14. Agreement as to compensation
At any time during the pendency of the action, the condemnor and the condemnees may agree upon all or any part or any item of compensation to be paid, and then proceed to have those parts or items not agreed upon, fixed and determined as herein provided. The condemnor may make payment of any part or item thereof agreed upon, and condemnees may accept such payment, without prejudice, and proceed to fix and determine the parts and items remaining in dispute.

L.1971, c. 361, s. 14.



Section 20:3-15 - Exclusion

20:3-15. Exclusion
The provisions of this article shall not apply to individuals or private corporations vested with the authority of condemnation.

L.1971, c. 361, s. 15.



Section 20:3-16 - Preliminary Entry

20:3-16. Preliminary entry
Prior to the commencement of any action, a prospective condemnor and its employees and agents, during reasonable business hours, may enter upon any property which it has authority to condemn for the purpose of making studies, surveys, tests, soundings, borings and appraisals, provided notice of the intended entry for such purpose is sent to the owner and the occupant of the property by certified mail at least 10 days prior thereto. No tests, soundings or borings shall be made on property in which there exists a pipeline or other underground utility installation except in the presence of a representative designated by the public utility owning or using the same. If an action to condemn is not commenced within 2 years after such preliminary entry, any damages sustained as a result thereof, shall be paid by the condemnor to the person or persons so damaged. The amount of such damages, if any, and the person or persons entitled thereto, shall be determined by the court in a summary action pursuant to the rules.

L.1971, c. 361, s. 16.



Section 20:3-17 - Possession Of Property And Declaration Of Taking

20:3-17. Possession of property and declaration of taking
At any time contemporaneous with or after the institution of an action and service of process, the condemnor may file in the action, when empowered to do so by law, and if so filed, shall also file in the recording office, a declaration of taking, duly executed by an executive official of the condemnor, in form and content specified by the rules, including the following:

(a) a statement that possession of all or some part of the property being condemned is thereby being taken by the condemnor;

(b) a specific reference to the statute, article and section thereof, under which the action and declaration of taking is authorized;

(c) a description and plot plan of the property being condemned, and, if not the entire property, the portion thereof of which possession is being taken, sufficient for identification thereof, specifying the municipality or municipalities in which the same is located; the street number of the property, if any; the lot and block number of the property as designated upon the current assessment map, if any. In case of a partial taking, the information above specified shall include the entire property of the condemnee, and the portion thereof being taken;

(d) the names and addresses of all condemnees known to the condemnor after reasonable investigation, and the nature of their interests in the property;

(e) a statement of the estate or interest therein being condemned;

(f) a statement of the sum of money estimated by the condemnor to be just compensation for the taking, which sum shall be not less than the amount of the offer, in writing, provided for in section 6 hereof.

(g) Any other matter required by the rules.

L.1971, c. 361, s. 17.



Section 20:3-18 - Deposit Of Estimated Compensation

20:3-18. Deposit of estimated compensation
Simultaneously with the filing of the declaration of taking, the condemnor shall deposit the amount of such estimated compensation with the clerk of the court. The amount so deposited shall be not less than the amount offered pursuant to section 6 hereof, and if an award has been made by commissioners hereunder, or a judgment determining compensation has been entered at the time of the filing of such declaration, the amount so deposited shall be not less than the amount of such award or judgment.

Any amount so deposited shall not be subject to the fees set forth in N.J.S. 22A:2-20.

L.1971, c. 361, s. 18.



Section 20:3-19 - Right To Possession And Vesting Of Title

20:3-19. Right to possession and vesting of title
A copy of the declaration of taking and notice of the filing thereof and of the making of the aforesaid deposit, shall be served upon the condemnee and all occupants of the property in accordance with the rules, and proof of such service shall be filed in the action. Thereupon, the right to the immediate and exclusive possession and title to the property described in the declaration of taking shall vest in the condemnor, free and discharged of all right, title, interest and liens of all condemnees without the necessity of further process provided however, that the court may, upon application and good cause shown, stay the taking of possession of the land or other property, or authorize possession to be taken upon prescribed conditions. A property owner who refuses to vacate said property or yield possession and remains in possession more than 20 days after service of notice shall be deemed a trespasser and shall be then liable for rents, issues and profits 20 days after service. The court, upon notice and after determining that the property owner has had adequate opportunity to obtain any funds payable to him under sections 23 and 26 of this act and any other expenses to which he may be entitled to as a matter of law, shall enter an order for possession directed to the sheriff of the county in which the property is located. If the owner or tenant occupies the property with the condemnor's permission on a rental basis for a short term or for a period subject to termination on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short term occupier. Such right, title and interest shall be transferred and shall attach to the compensation determined to be payable hereunder, to the same extent and in the same order of priority as existed at the date of vesting of title in condemnor. The pendency of an appeal from an award or judgment hereunder shall not interfere with such vesting of title.

L.1971, c. 361, s. 19.



Section 20:3-20 - Nature Of Title Condemned

20:3-20. Nature of title condemned
The title to property condemned and acquired by the condemnor hereunder, shall be a title in fee simple, free and discharged of all right, title, interest and liens of all condemnees, and shall include all the right, title and interest of each condemnee therein, provided, however, that if the complaint or any amendment thereof shall specify a lesser title, the lesser title so specified shall be the title condemned and acquired.

L.1971, c. 361, s. 20.



Section 20:3-21 - Date Of Vesting Of Title

20:3-21. Date of vesting of title
Title to the property condemned shall vest in the condemnor as of the earliest date of the happening of any of the following events:

(a) Filing and recording the declaration of taking and depositing funds pursuant to sections 17 and 18 of this act;

(b) Filing and recording in the recording office of the report of commissioners and payment of the award;

(c) Filing in the action and recording in the recording office, an agreement between condemnor and condemnee fixing the date as of which title shall vest;

(d) Paying and satisfying of record a final judgment fixing compensation payable hereunder.

L.1971, c. 361, s. 21.



Section 20:3-22 - Appeal Not To Affect Right To Possession And Vesting Of Title

20:3-22. Appeal not to affect right to possession and vesting of title
The pendency of an appeal with respect to any issue other than the authority to condemn, shall not affect the right to possession and vesting of title in the condemnor.

L.1971, c. 361, s. 22.



Section 20:3-23 - Withdrawal Of Funds

20:3-23. Withdrawal of funds
Upon application of any condemnee, or any other party in interest, and on notice to all parties to the action, including the condemnor, the court may direct that the estimated compensation on deposit, or any part thereof, be paid to the person or persons entitled thereto, on account of the compensation to which they may be entitled in the action; provided, that if the award or judgment fixing such compensation be less than the amount paid pursuant hereto, the person to whom such payment has been made shall repay the same, together with interest at a rate to be fixed by the court from the date of payment to such person, and the court, after hearing in a summary manner, may enter judgment therefor; and provided, further, that if the award or judgment fixing such compensation be more than the amount deposited, condemnor shall pay the excess to the condemnee entitled thereto, with interest at a rate to be fixed by the court from the date of the deposit, and the court, after hearing in a summary manner, may enter judgment therefor against the condemnor. The court, upon notice to all parties, shall enter appropriate orders distributing any balances on deposit.

L.1971, c. 361, s. 23.



Section 20:3-24 - Revesting Of Title And Restoration Of Possession

20:3-24. Revesting of title and restoration of possession
If, after the filing of a declaration of taking, a judgment shall be entered dismissing the action, title to and possession of the property shall revest in the condemnee, subject to the same right, title, interest and liens as existed as of the date of the filing of the declaration of taking. In such event, condemnor shall file and record the judgment and pay any damages sustained by the condemnee as a result of the action of the condemnor, and the expenses of the condemnee.

L.1971, c. 361, s. 24.



Section 20:3-25 - Compelling Condemnor To File Declaration Of Taking

20:3-25. Compelling condemnor to file declaration of taking
If within 6 months from the date of appointment of commissioners, the condemnor fails to file a declaration of taking, the court, upon application of any condemnee, and on notice to all parties in interest, may require the condemnor, at its election, to either file a declaration of taking and make the deposit hereinabove provided, or abandon the proceedings pursuant to section 35 hereof. For good cause and upon terms, the court may extend the time for the filing of such declaration of taking, but not more than 3 months after the commencement of the action.

L.1971, c. 361, s. 25.



Section 20:3-26 - Owner Reimbursement By Condemnor

20:3-26. Owner reimbursement by condemnor
a. The condemnor, as soon as practicable after the date of payment of the acquisition price or the date of deposit in court of funds to satisfy the award of compensation, whichever is earlier, shall reimburse the owner for actual expenses he necessarily incurred for

(1) recording fees, transfer taxes and similar expenses incidental to conveying such real property to the condemnor; and

(2) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the condemnor, or the effective date of possession of such real property by the condemnor, whichever is earlier; and

(3) Penalty costs for prepayment of any mortgage entered into in good faith encumbering real property if the mortgage is on record or has been filed for record as provided by law on the date of approval by the taking agency of the location of the project. As used in this subsection "taking agency" means an "agency" as defined under section 3 of P.L.1972, c.47 (C.27:7-74).

b. If the court renders final judgment that the condemnor cannot acquire the real property by condemnation or, if the condemnation action is abandoned by the condemnor, then the court shall award the owner of any right, or title to, or interest in such real property, such sum as will reimburse such owner for his reasonable costs, disbursements and expenses actually incurred, including reasonable attorney, appraisal, and engineering fees.

c. When a plaintiff shall have brought an action to compel condemnation against a defendant having the power to condemn, the court or representative of the defendant in case of settlement shall, in its discretion, award such plaintiff his reasonable costs, disbursements, and expenses, including reasonable appraisal, attorney and engineering fees actually incurred regardless of whether the action is terminated by judgment or amicable agreement of the parties.

L. 1971, c. 361, s. 26; amended 1989,c.50,s.13.



Section 20:3-27 - Deposit And Withdrawal Of Funds Not Prejudicial

20:3-27. Deposit and withdrawal of funds not prejudicial
Neither the making of the deposit nor any withdrawal thereof pursuant to this article, shall affect or prejudice the rights of either the condemnor or the condemnee in the determination of compensation. The amount of such deposit and any withdrawal thereof, shall not be evidential in such determination.

L.1971, c. 361, s. 27.



Section 20:3-28 - Fees Of Clerk Of The Court

20:3-28. Fees of clerk of the court
Where the clerk of the court is authorized to charge and deduct statutory fees or commissions by reason of the deposit and disbursement of funds pursuant to this article, such fees and commissions shall be paid by the condemnor.

L.1971, c. 361, s. 28.



Section 20:3-29 - Compensation

20:3-29. Compensation
The condemnee shall be entitled to compensation for the property, and damages, if any, to any remaining property, together with such additional compensation as provided for herein, or as may be fixed according to law.

L.1971, c. 361, s. 29.



Section 20:3-29.1 - Compensation For Loss Of Income

20:3-29.1. Compensation for loss of income
The condemnor of agricultural or horticultural land which is eligible for valuation, assessment, and taxation under the "Farmland Assessment Act of 1964," P.L. 1964, c. 48 (C. 54:4-23.1 et seq.), shall compensate the condemnee for any loss of income resulting from the interference of the condemnation proceeding with the harvesting of any standing crops or other agricultural commodities in an amount determined according to their appropriate time of harvest, and for the remainder of their average productive life, separate and apart from compensation for the fair market value of the land. This act shall apply to all actions instituted hereafter, and to all proceedings taken subsequent hereto in all actions pending on the effective date of this act; except that judgments heretofore entered or awards heretofore made pursuant to law from which no appeal is pending on the effective date of this act are not affected by the provisions hereof.

L. 1986, c. 53, s. 1, eff. July 17, 1986.



Section 20:3-30 - Determination Date Of Just Compensation

20:3-30.Determination date of just compensation

30. Just compensation shall be determined as of the date of the earliest of the following events: (a) the date possession of the property being condemned is taken by the condemnor in whole or in part; (b) the date of the commencement of the action; (c) the date on which action is taken by the condemnor which substantially affects the use and enjoyment of the property by the condemnee; or (d) the date of the declaration of blight by the governing body upon a report by a planning board pursuant to section 38 of P.L.1971, c.361 (C.20:3-38), or, in the case of a property being maintained as an abandoned property for failure to remove the property from the abandoned property list, as provided pursuant to subsection c. of section 37 of P.L.1996, c.62 (C.55:19-56), if there was no declaration of blight, as of the date of expiration of the condemnee's right to appeal inclusion of the property on the abandoned property list.

L.1971, c.361, s.30; amended 1996, c.62, s.42.



Section 20:3-31 - Payment Of Interest

20:3-31. Payment of interest
Interest as set by the court upon the amount of compensation determined to be payable hereunder shall be paid by the condemnor from the date of the commencement of the action until the date of payment of the compensation; provided, however, that there shall be excluded from the amount upon which interest shall be calculated, all moneys deposited pursuant to Article V hereof; and provided, further, that interest payable hereunder shall be subject to abatement for rents and profits derived from the property by the condemnee during the period for which interest is payable hereunder, and/or for the fair rental value of such property or any portion thereof occupied by the condemnee during such period.

L.1971, c. 361, s. 31.



Section 20:3-32 - Disputes As To Interest

20:3-32. Disputes as to interest
Unless agreed upon by the parties, the amount of such interest shall be fixed and determined by the court in a summary manner after final determination of compensation, and shall be added to the amount of the award or judgment, as the case may be.

L.1971, c. 361, s. 32.



Section 20:3-33 - Possession By Individuals Or Private Corporations

20:3-33. Possession by individuals or private corporations
Individuals and private corporations vested with the authority of condemnation may, upon the filing of the report of the commissioners and upon payment, to the parties entitled thereto or into court, of the amount awarded as provided in this act, take possession of the land or other property for the purposes for which the same was authorized to be taken.

The report of the commissioners, together with the order or judgment appointing them, or a copy thereof certified by the clerk of the court, and proof of such payment of the amount awarded shall be plenary evidence of the right of the condemnor to have, hold, use, occupy, possess and enjoy the land and other property.

L.1971, c. 361, s. 33.



Section 20:3-34 - Deposit Of Funds Where Ownership In Dispute

20:3-34. Deposit of funds where ownership in dispute
If the condemnee entitled to receive the award or judgment upon tender thereof, shall refuse to receive the same, or shall be out of the State, or under any legal disability; or in case several condemnees interested in the fund shall not agree as to the distribution thereof; or in case the property condemned shall be encumbered by mortgage, judgment or other liens; or if for any other reason the condemnor cannot reasonably pay the award or judgment to any person, the amount thereof may be deposited with the clerk of the court, to be distributed to the parties entitled thereto according to law. The procedure for distributing the funds shall be in accordance with the rules.

L.1971, c. 361, s. 34.



Section 20:3-35 - Abandonment Of Proceedings

20:3-35. Abandonment of proceedings
Any action hereunder may be abandoned at any time before or within 30 days after the filing of the award of commissioners; or in the event of an appeal from such award, at any time before or within 30 days after the entry of judgment; or in the event that a hearing before commissioners shall have been waived, at any time before or within 30 days after judgment has been entered in said action; provided, however, that no such action shall be abandoned after the filing of a declaration of taking pursuant to Article V hereof, or after the vesting of title in any condemnor pursuant hereto; and provided further, that (a) a discharge of the notice of lis pendens is filed, and (b) the condemnor shall pay the expenses of all condemnees who have appeared in the action. Nothing herein shall preclude abandonment at any time by mutual consent of the parties.

L.1971, c. 361, s. 35.



Section 20:3-36 - Method Of Abandonment

20:3-36. Method of abandonment
The abandonment shall be effected by filing and serving notice of abandonment.

L.1971, c. 361, s. 36.



Section 20:3-37 - Uneconomic Remnants

20:3-37. Uneconomic remnants
If as a result of a partial taking of property, the property remaining consists of a parcel or parcels of land having little or no economic value, the condemnor, in its own discretion or at the request of the condemnee, shall acquire the entire parcel.

L.1971, c. 361, s. 37.



Section 20:3-38 - Blighted Areas

20:3-38. Blighted areas
The value of any land or other property being acquired in connection with development or redevelopment of a blighted area shall be no less than the value as of the date of the declaration of blight by the governing body upon a report by a planning board.

L.1971, c. 361, s. 38.



Section 20:3-39 - Housing Authority Or Redevelopment Agency; Declaration Of Taking

20:3-39. Housing authority or redevelopment agency; declaration of taking
Upon the institution of an action by a housing authority or redevelopment agency to fix the compensation to be paid, or at any time thereafter, a duly authorized officer or agent of the housing authority or redevelopment agency may file with the Clerk of the Superior Court a declaration of taking in the manner provided by this act.

L.1971, c. 361, s. 39.



Section 20:3-40 - Acquisitions By State Colleges; Declaration Of Taking

20:3-40. Acquisitions by State colleges; declaration of taking
Whenever a State college is authorized by law to acquire lands or rights therein, the Director of the Division of Purchase and Property may acquire such lands or right therein by gift, devise, purchase, or by condemnation in the manner provided by this act.

L.1971, c. 361, s. 40.



Section 20:3-41 - Lands Etc. Needed For Defense Or For Airports; Declaration Of Taking

20:3-41. Lands etc. needed for defense or for airports; declaration of taking
Whenever the State or any commission, official, board or body thereof or any county or municipality shall determine to acquire lands, easements, rights-of-way or other property to be used by the United States of America, the State of New Jersey or said county or municipality, for furthering national or State defense, or for developing or building airports or providing surface or aerial approaches thereto, by condemnation pursuant to this act, and shall represent to the court that it is necessary for such purposes that the plaintiff enter into possession of the same immediately, the plaintiff may, with leave of court, file with the Clerk of the Superior Court a declaration of taking in the manner provided for by this act.

L.1971, c. 361, s. 41.



Section 20:3-42 - Recovery Of Taxes Or Other Municipal Liens Or Charges

20:3-42. Recovery of taxes or other municipal liens or charges
The provisions of this act shall not be construed to prevent any municipality from retaining from or recovering out of any moneys paid by it into court, under this act, any sum or sums due to such municipality, for taxes or other municipal liens or charges against any property taken in condemnation.

L.1971, c. 361, s. 42.



Section 20:3-43 - Right Of Owner To Recover Amount Awarded; Lien

20:3-43. Right of owner to recover amount awarded; lien
The report of the commissioners together with the order or judgment appointing them, or a copy thereof certified by the clerk of the court, shall be plenary evidence of the right of the owner of the land or other property taken to recover the amount awarded with interest and costs, in the action or in an action in any court of competent jurisdiction to be instituted against the plaintiff after failure to pay the same for 20 days after the filing of the report, and shall from the time of filing the report be enforceable as a lien upon the land or property taken and any improvements thereon.

L.1971, c. 361, s. 43.



Section 20:3-44 - Payment Of Amount Of Judgment On Appeal; Right To Possession; Lien, Other Remedies

20:3-44. Payment of amount of judgment on appeal; right to possession; lien, other remedies
The amount of the judgment on the appeal, or so much thereof as shall not have been paid, shall be paid to the parties entitled thereto or paid into court as provided in section 34 of this act.

If possession shall not have been taken theretofore, the plaintiff, upon payment as aforesaid, may, notwithstanding any further appeal or other proceedings, take possession of the lands or other property for the purposes for which the same was authorized to be taken.

The persons entitled to receive payment of the judgment shall be entitled to the same lien as is provided in section 34 of this act for the collection of awards of commissioners and shall have such other remedies as may be appropriate for the recovery of the same.

L.1971, c. 361, s. 44.



Section 20:3-45 - Condemnation Of Public Utility Property By Municipality; After Acquired Property And Improvements

20:3-45. Condemnation of public utility property by municipality; after acquired property and improvements
Where an award has been made in an action by a municipality for the condemnation of property of a public utility company and the award has been paid to the parties entitled thereto or the amount thereof paid into court, the municipality, in addition to having the right to take possession of the property so condemned, may take possession of such other property as the company has acquired, and any improvements made in its plant, since the commencement of the action, in advance of making compensation therefor, provided the municipality cannot acquire said property and improvements by agreement with the owner, either by reason of disagreement as to price, or the legal incapacity or absence of the owner, or his inability to convey valid title, or by reason of any other cause.

Upon a municipality exercising this right and entering upon and taking the after-acquired property and improvements in advance of making compensation therefor, the municipality shall apply to the commissioners therefore appointed in the action to fix the compensation to be paid the persons interested for the after-acquired property and improvements. Thereupon the commissioners shall make a just and equitable appraisement of the value of all such after-acquired property and improvements and damages if any, in accordance with this act. Upon the making of the award the municipality shall pay the amount thereof unless an appeal is taken therefrom to the Superior Court as provided for in section 13 of this act, in which case the amount of the award shall be paid upon final determination thereof.

L.1971, c. 361, s. 45.



Section 20:3-46 - Sidewalks; Lands Condemned For Highways To Include; Condemnation Of Lands For Sidewalks

20:3-46. Sidewalks; lands condemned for highways to include; condemnation of lands for sidewalks
Unless otherwise particularly specified in the resolution, map, complaint and other proceedings for the acquiring of land or rights-of-way, or both, for public highways in the manner set forth in this act the boundary lines of the said road and highways, or portion thereof so taken and acquired, shall include within the boundaries thereof all land necessary and desired for the locating of sidewalks or other space then needed, or thereafter to be utilized as sidewalk, and whether the same shall then or thereafter be intended to be paved for use by pedestrians as sidewalks.

All land lying outside of and adjoining the outer boundary lines of any public road or highway, the boundaries of which have been established according to law prior to April 28, 1931, and which lands or the use thereof shall be required for the purpose of laying out, grading and constructing sidewalks for the use of pedestrians, shall be taken, acquired and occupied from and as against the rightful owner thereof, only in accordance with this act and upon paying compensation therefor, to be fixed and determined in the manner prescribed by this act.

Nothing in this section shall limit or impair or deprive any municipality or county of the right to ordain or order the grading and the construction of a paved surface for any sidewalk above referred to, and the assessing of the proportionate cost thereof, against the owner of the property thereby improved as a local public improvement in the manner now provided by law.

L.1971, c. 361, s. 46.



Section 20:3-47 - Improvement With Payment For Property Taken By Assessments Against Improvement; Election To Proceed Under Separate Statute

20:3-47. Improvement with payment for property taken by assessments against improvement; election to proceed under separate statute
Where land or other property is taken or to be taken by a municipal corporation or other public body for public improvement and payment of the compensation for the land or other property and damages is authorized by statute to be set off against or made wholly or partially in benefits to be assessed for the same improvement, the municipal corporation or other body may elect to proceed under such statute and on such election the proceeding shall not be governed by this chapter, except as provided by such statute.

L.1971, c. 361, s. 47.



Section 20:3-48 - Reference To Prior Law As Reference To This Act

20:3-48. Reference to prior law as reference to this act
Any reference to Title 20 of the Revised Statutes or to any section or sections thereof or any amendment or supplement thereof in any other statute, in effect on the effective date of this act, shall hereafter be given effect as though reference therein were made to this act or the applicable provisions thereof.

L.1971, c. 361, s. 48.



Section 20:3-49 - Repeal Of Chapter 1 Of Title 20 And P. L.1942, Chapter 14

20:3-49. Repeal of chapter 1 of Title 20 and P.L.1942, chapter 14
Chapter 1 of Title 20 of the Revised Statutes and P.L.1942, chapter 14 are repealed as of the effective date hereof; provided, however, that this act shall not affect statutes insofar as they regulate the ascertainment and payment of compensation for property condemned or taken by bodies organized and administered as a result of or under compacts between States.

L.1971, c. 361, s. 49.



Section 20:3-50 - Repeal Of Inconsistent Acts; Application Of Act To Agencies, Utilities, Etc. With Power Of Eminent Domain

20:3-50. Repeal of inconsistent acts; application of act to agencies, utilities, etc. with power of eminent domain
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed. This act shall apply to every agency, authority, company, utility or any other entity having the power of eminent domain exercisable within the State of New Jersey except as exempted in section 49 of this act.

L.1971, c. 361, s. 50.



Section 20:4-1 - Short Title

20:4-1. Short title
This act shall be known and may be cited as the "Relocation Assistance Act."

L.1971, c. 362, s. 1, eff. Jan. 1, 1972.



Section 20:4-2 - Declaration Of Policy

20:4-2. Declaration of policy
The purpose of this act is to establish a uniform policy for the fair and equitable treatment of persons displaced by the acquisition of real property by State and local land acquisition programs, by building code enforcement activities, or by a program of voluntary rehabilitation of buildings or other improvements conducted pursuant to governmental supervision. Such policy shall be uniform as to a. relocation payments, b. advisory assistance, c. assurance of availability of standard housing, and d. State reimbursement for local relocation payments under State assisted and local programs.

L.1971, c. 362, s. 2, eff. Jan. 1, 1972.



Section 20:4-3 - Definitions

20:4-3. Definitions
As used in this act the term:

a. "Taking agency" means the entity, public or private, including the State of New Jersey, which is condemning private property for a public purpose under the power of eminent domain.

b. "Person" means any individual, partnership, corporation, or association.

c. "Displaced person" means any person who, on or after the effective date of this act, moves from real property, or moves his personal property from real property, as a result of the acquisition of such real property, in whole or in part, or as the result of the written order of the acquiring agency to vacate real property, for a program or project undertaken by a taking agency; and solely for the purposes of sections 4 a. and b. and section 7 of this act, as a result of the acquisition of or as the result of the written order of the acquiring agency to vacate other real property, on which such person conducts a business or farm operation, for such program or project.

d. "Business" means any lawful activity, excepting a farm operation, conducted primarily:

(1) for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

(2) for the sale of services to the public;

(3) by a nonprofit organization; or

(4) solely for the purposes of section 4 a. of this act for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

e. "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

f. The term "commissioner" shall mean the Commissioner of the Department of Community Affairs.

L.1971, c. 362, s. 3, eff. Jan. 1, 1972.



Section 20:4-3.1 - Displacement Of Tenant From Multiple Dwelling By Fire Or Other Emergency; Eligibility For Relocation Assistance

20:4-3.1. Displacement of tenant from multiple dwelling by fire or other emergency; eligibility for relocation assistance
A municipality may provide by resolution that where a tenant residing in a structure of two dwelling units or more, is displaced from his dwelling by fire or other emergency, and the damage resulting from the fire or other emergency in the judgment of the housing inspector or other official charged with equivalent responsibility is such as to render the dwelling uninhabitable, the tenant shall be deemed a displaced person under the "Relocation Assistance Act" and shall be eligible for relocation assistance as afforded persons displaced as a result of code enforcement activities. State appropriations of relocation assistance shall not be used for this purpose unless specifically permitted by language in the annual appropriations act.

L.1981, c. 491, s. 1, eff. Jan. 12, 1982.



Section 20:4-4 - Moving And Related Expenses

20:4-4. Moving and related expenses
a. If a taking agency acquires real property for public use, it shall make fair and reasonable relocation payments to displaced persons and businesses as required by this act, for:

(1) actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property;

(2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the taking agency; and

(3) actual reasonable expenses in searching for a replacement business or farm.

b. Any displaced person eligible for payments under subsection a. of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection a. of this section may receive a moving expense allowance, determined according to a schedule established by the taking agency, not to exceed $300.00, and a dislocation allowance of $200.00.

c. Any displaced person eligible for payments under subsection a. of this section who is displaced from his place of business or from his farm operation and who elects to accept the payment authorized by this subsection in lieu of the payment authorized by subsection a. of this section, may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall not be less than $2,500.00 nor more than $10,000.00. In the case of a business no payment shall be made under this subsection unless the taking agency is satisfied that the business (1) cannot be relocated without a substantial loss of its existing patronage, and (2) is not a part of a commercial enterprise having at least one other establishment not being acquired by the taking agency, which is engaged in the same or similar business. For purposes of this subsection, the term "average annual net earnings," means 1/2 of any net earnings of the business or farm operation, before Federal, State, and local income taxes, during the 2 taxable years immediately preceding the taxable year in which such business or farm operation moves from the real property acquired for such project, or during such other period as such agency determines to be more equitable for establishing such earnings, and includes any compensation paid by the business or farm operation to the owner, his spouse, or his dependents during such period.

L.1971, c. 362, s. 4, eff. Jan. 1, 1972.



Section 20:4-4.1 - Displacement By Housing Or Construction Code Enforcement Where Owner Liable For Penalties; Payment Of Relocation Costs; Lien; Enforcement; Appeal

20:4-4.1. Displacement by housing or construction code enforcement where owner liable for penalties; payment of relocation costs; lien; enforcement; appeal
a. In the case of any displacement of persons by housing or construction code enforcement, including any rehabilitation necessitated by that enforcement, in which the owner of the real property has, in any final court adjudication, been held liable for a civil or criminal penalty, all relocation costs incurred pursuant to sections 4 and 6 of P.L. 1971, c. 362 (C. 20:4-4 and 20:4-6) shall be paid by the owner of the real property to the public agency making relocation assistance payments upon presentation to the owner by the public agency of a statement of those relocation costs and of the date upon which the relocation costs are due and payable.

b. In the event that the relocation costs to be paid to a public agency with regard to any parcel of real property shall not be paid within 10 days after the date due, interest shall accrue and be due to the public agency on the unpaid balance at the rate of 18% per annum until the costs, and the interest thereon, shall be fully paid to the public agency.

c. In the event that the relocation costs to be paid to a public agency with regard to any parcel of real property shall not be paid within 10 days after the date due, the unpaid balance thereof and all interest accruing thereon shall be a lien on the parcel. To perfect the lien granted by this section, a statement showing the amount and due date of the unpaid balance and identifying the parcel, which identification may be sufficiently made by reference to the assessment map of the municipality, shall be recorded with the clerk or register of deeds and mortgages of the county in which the affected property is located, and upon recording, the lien shall have the priority of a mortgage lien. Whenever relocation costs with regard to the parcel and all interest accrued thereon shall have been fully paid to the public agency, the statement shall be promptly withdrawn or cancelled by the public agency.

d. The tax collector or other officer of every municipality charged by law with the duty of enforcing municipal liens on real property shall enforce, with and as any other municipal liens on real property in the municipality, all relocation costs and lien thereof shown in any statement filed with him by any public agency pursuant to subsection c. of this section, and shall deposit in the municipal treasury the sums realized upon enforcement or upon liquidation of any property acquired by the municipality by virtue of enforcement. If the public agency placing a lien is other than an agency of the municipality, the municipality shall forthwith pay over to that public agency the sums or a pro rata share of the sums realized upon enforcement or upon liquidation of any property acquired by the municipality by virtue of that enforcement.

e. The owner of any parcel of real property shall have the right to appeal the requirement that the owner pay the relocation costs incurred pursuant to section 4 and 6 of P.L. 1971, c. 362 (C. 20:4-4 and 20:4-6) on the grounds that the cause of the violations was outside his control and the abatement of code violations is economically unfeasible. Appeal shall be to the Superior Court, Law Division, in summary proceedings.

f. This section shall not require a municipality to enforce a lien for relocation costs with respect to any real property the title to which it has acquired and which has been transferred pursuant to a rehabilitation agreement.

L.1983, c. 536, s. 1, eff. Jan. 17, 1984.



Section 20:4-4.1A - Revolving Relocation Assistance Fund

20:4-4.1a. Revolving relocation assistance fund
Any municipality may, by ordinance, establish a revolving relocation assistance fund into which shall be deposited the following sums, less any money required to be repaid to the State of New Jersey: a. any relocation costs, and interest thereon, paid by an owner of real property who has been held liable for a civil or criminal penalty in the case of any displacement of persons by housing or construction code enforcement pursuant to section 1 of P.L. 1983, c. 536 (C. 20:4-4.1); b. any sums realized by the municipality upon enforcement of municipal liens or liquidation of any property acquired by virtue of enforcement pursuant to section 1 of P.L. 1983, c. 536 (C. 20:4-4.1); and c. any sums realized by the municipality relating to any relocation cost and interest thereon upon enforcement or liquidation of any property acquired by virtue of enforcement and collected pursuant to section 1 of P.L. 1984, c. 30 (C. 20:4-4.2).

Moneys appropriated from the fund shall be used by the municipality to provide relocation assistance pursuant to P.L. 1971, c. 362 (C. 20:4-1 et seq.).

L. 1987, c. 98, s. 2.



Section 20:4-4.2 - Unpaid Balance; Recovery By Public Agency In Civil Action; Persons Liable

20:4-4.2. Unpaid balance; recovery by public agency in civil action; persons liable
In the event that relocation costs to be paid to a public agency pursuant to P.L.1983, c. 536 (C. 20:4-4.1) shall not be paid as and when due, the unpaid balance thereof and all interest accrued thereon, together with attorneys' fees and costs, may be recovered by the public agency in a civil action as a personal debt of the owner of the real property. If the owner of the real property is a corporation, the directors, officers, and each shareholder who controls more than 5% of the total voting shares of the corporation, shall be personally liable, jointly and severally, for the relocation costs.

L.1984, c. 30, s. 1, eff. April 11, 1984.



Section 20:4-4.3 - Rights And Remedies Cumulative And Concurrent

20:4-4.3. Rights and remedies cumulative and concurrent
All rights and remedies granted by this act and by P.L.1983, c. 536 for the collection and enforcement of relocation costs shall be cumulative and concurrent.

L.1984, c. 30, s. 2, eff. April 11, 1984.



Section 20:4-5 - Replacement Housing For Homeowners

20:4-5. Replacement housing for homeowners
a. In addition to payments otherwise authorized by this act, the taking agency shall make an additional payment not in excess of $15,000.00 to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than 180 days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(1) The amount, if any, which when added to the acquisition cost of the dwelling acquired, equals the reasonable cost of a comparable replacement dwelling which is a decent, safe, and sanitary dwelling adequate to accommodate such displaced person, reasonably accessible to public services and places of employment and available on the private market. All determinations required to carry out this subparagraph shall be determined by regulations issued pursuant to section 10 of this act.

(2) The amount, if any, which will compensate such displaced person for any increased interest costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than 180 days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount shall be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be determined by regulations issued pursuant to section 10 of this act.

(3) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(4) Penalty costs for prepayment of any mortgage entered into in good faith encumbering such real property if such mortgage is on record or has been filed for record as provided by law on the date of approval by taking agency of the location of such project.

(5) The pro rata portion of real property taxes payable during the calendar year in which the property was acquired which are allocable to the period of the year subsequent to the date of vesting of title in the taking agency, or the effective date of the possession of such real property by the taking agency, whichever is earlier.

b. The additional payment authorized by this section shall be made only to such a displaced person who purchases and occupies a replacement dwelling which is decent, safe, and sanitary not later than the end of the one year period beginning on the date on which he receives final payment of all costs of the acquired dwelling, or on the date on which he moves from the acquired dwelling, whichever is the later date.

L.1971, c. 362, s. 5, eff. Jan. 1, 1972.



Section 20:4-6 - Replacement Housing For Tenants And Certain Others

20:4-6. Replacement housing for tenants and certain others
In addition to amounts otherwise authorized by this act, a taking agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under section 5 which dwelling was actually and lawfully occupied by such displaced person for not less than 90 days prior to the initiation of negotiations for acquisition of such dwelling. Such payment shall be either:

a. the amount necessary to enable such displaced person to lease or rent for a period not to exceed 4 years, a decent, safe, and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable in regard to public utilities and public and commercial facilities, and reasonably accessible to his place of employment, but not to exceed $4,000.00; or

b. the amount necessary to enable such person to make a downpayment (including incidental expenses described in section 5 a. (3)) on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate such persons in areas not generally less desirable in regard to public utilities and public and commercial facilities, but not to exceed $4,000.00, the first $2,000.00 of which is to be paid without contribution from the displaced person, but thereafter such payments will only be made on a matching dollar-for-dollar basis with the displaced person.

L.1971, c. 362, s. 6, eff. Jan. 1, 1972.



Section 20:4-6.1 - Relocation Payments To Persons Displaced By Government Programs

20:4-6.1. Relocation payments to persons displaced by government programs
Notwithstanding the limitations set forth in P.L.1971, c.362 (C.20:4-1 et seq.) on the amounts of relocation payments that may be provided to various categories of persons displaced by land acquisition, code-enforcement or rehabilitation programs of State or local government, a displaced person entitled to receive relocation assistance pursuant to the federal "Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970," Pub.L.91-646 (42 U.S.C. s.4601 et seq.), as amended by the "Uniform Relocation Act Amendments of 1987," Title IV of Pub.L.100-17, shall be entitled to receive such amount as may be determined pursuant to that federal act in lieu of any lesser amount determined pursuant to P.L.1971, c.362 (C.20:4-1 et seq.).

L.1991,c.5,s.1.



Section 20:4-7 - Relocation Assistance Advisory Programs

20:4-7. Relocation assistance advisory programs
a. Whenever the acquisition of real property for a program or project undertaken by a taking agency will result in the displacement of any person on or after the effective date of this section, such agency shall provide a relocation assistance advisory program for displaced persons which shall offer the services prescribed herein. If the taking agency determines that any person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer such person relocation advisory services under such program.

b. Each relocation assistance program required by subsection a. shall include such measures, facilities, or services as may be necessary or appropriate in order (1) to determine the needs of displaced persons, business concerns, and nonprofit organizations for relocation assistance; (2) to assist owners of displaced business and farm operations in obtaining and becoming established in suitable business locations or replacement farms; (3) to supply information concerning programs of the Federal, State and local governments offering assistance to displaced persons and business concerns; (4) to assist in minimizing hardships to displaced persons in adjusting to relocation; and (5) to secure, to the greatest extent practicable, the coordination of relocation activities with other project activities and other planned or proposed governmental actions in the community or nearby areas which may affect the carrying out of the relocation program.

L.1971, c. 362, s. 7, eff. Jan. 1, 1972.



Section 20:4-8 - Assurance Of Availability Of Standard Housing

20:4-8. Assurance of availability of standard housing
Whenever the acquisition of real property for a program or project undertaken by a taking agency will result in the displacement of any person on or after the effective date of this section, such agency shall assure that, within a reasonable period of time, prior to displacement, there will be available, in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced, decent, safe and sanitary dwellings equal in number to the number of and available to such displaced persons who require such dwellings and reasonably accessible to their places of employment; except that regulations issued pursuant to section 10 of this act may prescribe situations when these assurances may be waived.

L.1971, c. 361, s. 8, eff. Jan. 1, 1972.



Section 20:4-9 - Provision Of Standard Housing When Sale Or Rental Housing Unavailable

20:4-9. Provision of standard housing when sale or rental housing unavailable
If a project cannot proceed to actual construction because comparable replacement sale or rental housing is not available, and the head of the taking agency determines that such housing cannot otherwise be made available he may take such action as is necessary or appropriate to provide such housing by use of funds authorized for such project.

L.1971, c. 362, s. 9, eff. Jan. 1, 1972.



Section 20:4-10 - Authority Of The Commissioner

20:4-10. Authority of the commissioner
a. The commissioner shall adopt such rules and regulations as may be necessary to assure:

(1) that the payments and assistance authorized by this act shall be administered in a manner which is fair and reasonable, and as uniform as practicable;

(2) that a displaced person who makes proper application for a payment authorized for such person by this act shall be paid promptly after a move or, in hardship cases, be paid in advance; and

(3) that any person aggrieved by a determination as to eligibility for a payment authorized by this act, or the amount of a payment, may have his application reviewed by the head of the taking agency or other appropriate officer.

b. The commissioner may prescribe such other regulations and procedures, consistent with the provisions of this act, as he deems necessary or appropriate to carry out this act.

L.1971, c. 362, s. 10, eff. Jan. 1, 1972.



Section 20:4-11 - Administration

20:4-11. Administration
In order to prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons, the commissioner may authorize any taking agency to enter into contracts with any individual, firm, association or corporation for services in connection with such programs, or may carry out its functions under this act through any Federal or State agency or instrumentality having an established organization for conducting relocation assistance programs.

L.1971, c. 362, s. 11, eff. Jan. 1, 1972.



Section 20:4-12 - Fund Availability

20:4-12. Fund availability
Funds appropriated or otherwise available to any taking agency for the acquisition of real property or any interest therein for a particular program or project shall be available also for obligation and expenditure to carry out the provisions of this act as applied to that program or project.

L.1971, c. 362, s. 12, eff. Jan. 1, 1972.



Section 20:4-13 - State Participation In Cost Of Local Relocation Payments And Services

20:4-13. State participation in cost of local relocation payments and services
If a unit of local government acquires real property, and State financial assistance is available to pay the cost, in whole or part, of the acquisition of such real property, or of the improvement for which such property is acquired, the cost to the unit of local government of providing the payments and services prescribed by this act shall be included as part of the costs of the project for which State financial assistance is available to such unit of local government, and shall be eligible for State financial assistance in the same manner and to the same extent as other project costs.

L.1971, c. 362, s. 13, eff. Jan. 1, 1972.



Section 20:4-14 - Displacement By Code Enforcement Or Voluntary Rehabilitation

20:4-14. Displacement by code enforcement or voluntary rehabilitation
A person who moves or discontinues his business or moves other personal property, or moves from his dwelling on or after the effective date of this act as the direct result of code enforcement activities, or a program of rehabilitation of buildings conducted pursuant to a governmental program, is deemed to be a displaced person for the purposes of this act.

L.1971, c. 362, s. 14, eff. Jan. 1, 1972.



Section 20:4-15 - Payments Not To Be Considered As Income Or Resources

20:4-15. Payments not to be considered as income or resources
No payment received by a displaced person under this act shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any State Law or for the purposes of determining the eligibility or extent of eligibility of any person for assistance under any State law or for the purposes of the State's corporation tax law or other tax laws. Such payments shall not be considered as income or resources of any recipient of public assistance and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.

L.1971, c. 362, s. 15, eff. Jan. 1, 1972.



Section 20:4-16 - Payment Under State Law Of Eminent Domain Not Payment Under This Act

20:4-16. Payment under state law of eminent domain not payment under this act
No payment or assistance under this act shall be required or included as a program or project cost under this act if the displaced person receives a payment required by the State law of eminent domain which is determined by such taking agency head to have substantially the same purpose and effect as such payment under this act, and to be part of the cost of the program or project for which Federal or State assistance is available.

L.1971, c. 362, s. 16, eff. Jan. 1, 1972.



Section 20:4-17 - Loans For Costs In Planning And In Obtaining Financing For Housing For Displaced Persons

20:4-17. Loans for costs in planning and in obtaining financing for housing for displaced persons
In order to encourage and facilitate the construction or rehabilitation of housing to meet the needs of displaced persons who are displaced from dwellings because of any Federal or State, or Federal or State financially assisted project, the head of the Federal or State agency administering such project is authorized to make loans as a part of the cost of any such project, or to approve loans as a part of the cost of any such project receiving Federal financial assistance, to nonprofit, limited dividend, or cooperative organizations or to public bodies, for necessary and reasonable expenses, prior to construction, for planning and obtaining Federally insured mortgage financing for the rehabilitation or construction of housing for such displaced persons. Notwithstanding the preceding sentence, or any other law, such loans shall be available for not to exceed 80% of the reasonable costs expected to be incurred in planning, and in obtaining financing for, such housing, prior to the availability of such financing, including, but not limited to, preliminary surveys and analysis of market needs, preliminary site engineering, preliminary architectural fees, site acquisition, application and mortgage commitment fees, and construction loan fees and discounts. Loans to an organization established for profit shall bear interest at a market rate established by the head of such Federal or State agency. All other loans shall be without interest. Such Federal or State agency head shall require repayment of loans made under this act, under such terms and conditions as he may require, upon completion of the project or sooner, and except in the case of a loan to an organization established for profit, may cancel any part or all of a loan if he determines that a permanent loan to finance the rehabilitation or the construction of such housing cannot be obtained in an amount adequate for repayment of such loan. Upon repayment of any such loan, the Federal or State share of the sum repaid shall be credited to the account from which such loan was made, unless the Department of the Treasury determines that such account is no longer in existence, in which case such sum shall be returned to the treasury and credited to miscellaneous receipts.

L.1971, c. 362, s. 17, eff. Jan. 1, 1972.



Section 20:4-18 - Payments Under This Act Additional To Awards In Condemnation Awards

20:4-18. Payments under this act additional to awards in condemnation awards
The payments authorized in this act shall not be construed as creating in any condemnation proceeding brought under the power of eminent domain any element of damages not in existence on the effective date of this act and such payments are to be in addition to the just compensation established in the condemnation proceedings but only to the extent they are not otherwise included within the condemnation award.

L.1971, c. 362, s. 18, eff. Jan. 1, 1972.



Section 20:4-19 - Appeal Procedure

20:4-19. Appeal procedure
Any person or business concern aggrieved by final administrative determination, concerning eligibility for relocation payments authorized by this act may appeal such determination to the Superior Court.

L.1971, c. 362, s. 19, eff. Jan. 1, 1972.



Section 20:4-20 - Severability

20:4-20. Severability
If any provision of this act or the application thereof to any person of circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid shall not be affected thereby.

L.1971, c. 362, s. 20, eff. Jan. 1, 1972.



Section 20:4-21 - Repeal Of Inconsistent Acts

20:4-21. Repeal of inconsistent acts
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1971, c. 362, s. 21, eff. Jan. 1, 1972.



Section 20:4-22 - State Department Of Transportation; Inapplicability Of Act; Supplemental Program; Consultation With Commissioner Of Department Of Community Affairs

20:4-22. State department of transportation; inapplicability of act; supplemental program; consultation with commissioner of department of community affairs
The provisions of this act shall not apply to the State Department of Transportation; provided, however, that the State Department of Transportation shall supplement its existing relocation assistance program designed to minimize the hardships of persons and business concerns displaced as a result of the acquisition by said State Department of Transportation of any real property for a public use, by July 1, 1972. Said supplemented program shall be in compliance with the rules and regulations of the Federal Highway Administration relating to relocation assistance so as to fully qualify the Department of Transportation for Federal aid reimbursement and to equal or exceed the requirements of this statute. For purposes of coordinating and formulating uniform relocation programs of the State, the Commissioner of Transportation shall consult with the Commissioner of the Department of Community Affairs in order that said relocation assistance program will be in general conformity with any rules and regulations promulgated by the Commissioner of the Department of Community Affairs pursuant to P.L. 91-646, the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, and amendments thereto.

L.1971, c. 362, s. 22, eff. Jan. 1, 1972.






Title 21 - Explosives And Fireworks

Section 21:1A-128 - Short Title

21:1A-128. Short title
This act shall be known and may be cited as the "Explosives Act."

L.1960, c. 55, p. 468, s. 1, eff. June 21, 1960.



Section 21:1A-129 - Definitions

21:1A-129. Definitions
As used in this act unless the context clearly indicates otherwise:

(a) "Act" means this act and rules and regulations promulgated hereunder.

(b) "Commissioner" means the Commissioner of the Department of Labor and Industry or his authorized representative.

(c) "Barricaded" means that a building containing explosives is effectively screened from a magazine, inhabited building, railway or highway, either by a natural barricade or by an artificial barricade of such height that a straight line from the top of any sidewall of a building containing explosives to the eave line of any magazine or inhabited building or to a point 12 feet above the center of a railway or highway, will pass through such intervening natural or artificial barricade.

(d) "Artificial barricade" means an artificial mound or properly revetted wall of earth of a minimum thickness of 3 feet.

(e) "Natural barricade" means natural features of the ground including but not limited to hills, or timber of sufficient density so that the surrounding exposures which require protection cannot be seen from the magazine containing explosives when the trees are bare of leaves.

(f) "Explosives" means any chemical compound or mixture that is commonly used or intended for the purpose of producing an explosion, that contains any oxidizing and combustible materials or other ingredients, in such proportions, quantities or packing that an ignition by fire, by friction, by concussion or by detonation of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects. The term "explosives" shall include, but is not limited to commercial explosives, propellants and nitro-carbo-nitrates. The term "explosives" , except as specifically stated in this act, shall not include small arms ammunition, explosives in the forms prescribed by the official United States Pharmacopoeia, or fireworks regulated under Revised Statutes sections 21:2-1 through 21:2-7.

(g) "Commercial explosives" means all explosives except propellants and nitro-carbo-nitrates, including, but not limited to, dynamite, black blasting powder, pellet powder, initiating explosives, blasting caps, electric blasting caps, safety fuses, fuse igniters fuse lighters, squibs, cordeau detonant fuses, instantaneous fuses, igniter cord and igniters.

(h) "Propellants" means solid chemicals or solid chemical mixtures which function by rapid combustion of successive layers and include, but are not limited to, smokeless powder for small arms, smokeless powder for cannon, smokeless powder or solid propellants for rockets, jet thrust units, or other devices.

(i) "Nitro-carbo-nitrate" means a mixture intended for blasting consisting substantially of inorganic nitrates and carbonaceous combustibles in which none of the ingredients is a commercial explosive and the finished product, as mixed and packaged for use or shipment, cannot be detonated by the test procedure established by rules and regulations promulgated under this act.

(j) "Explosives manufacturing establishment" means all lands, and buildings situated thereon, used in connection with the manufacture of explosives.

(k) "Explosives manufacturing building" means any building or other structure, except magazines, in which the manufacture of explosives is carried on.

(l) "Magazine" means any building or structure used for the storage of explosives but shall not mean an explosives manufacturing building.

(m) "Inhabited building" means a building regularly occupied in whole or in part as a habitation for human beings, or any church, schoolhouse, railroad station, store or other structure where people are accustomed to assemble, except any building or structure occupied in connection with the manufacture, transportation, storage or use of explosives.

(n) "Highway" means any public street, road, highway, alley or those parts of navigable streams which are used as highways of commerce.

(o) "Public conveyance" means any transportation facility which is carrying passengers for hire.

(p) "Person" means any natural person, partnership, firm, association or corporation.

(q) "Railway" shall mean and include any steam, electric or other railroad or railway which carries passengers for hire on the particular line or branch in the vicinity where explosives storage magazines or explosives manufacturing buildings are situated, but shall not include auxiliary tracks, spurs and sidings installed and primarily used for transporting freight.

L.1960, c. 55, p. 468, s. 2.



Section 21:1A-130 - Enforcement

21:1A-130. Enforcement
The commissioner shall enforce the provisions of this act, make complaints against persons violating its provisions, and prosecute violations of the same. The commissioner and any authorized person acting under him shall have authority to enter and inspect any place or establishment covered by this act. If upon inspection the commissioner discovers a condition which exists in violation of the provision of this act or if the commissioner determines that certain precautions are reasonably necessary for the safety of workers and the public and the protection of property, he shall be authorized to order such violation to cease or such precaution to be taken. The order shall state the items which are in violation of the provisions of the act or the precautions which he deems reasonably necessary to be taken, and shall provide a reasonable specified time within which the required action must be taken by the person responsible. If the violation or the lack of certain precautions constitutes an imminent hazard and the commissioner's order is not obeyed, the commissioner may apply for an injunction in the Superior Court of New Jersey. Nothing herein shall be deemed to prevent the commissioner from prosecuting any violation of this act, notwithstanding that such violations are corrected in accordance with his order.

The Division of State Police, Department of Law and Public Safety shall have concurrent enforcement power with regard to the transportation of explosives on any highway as defined in this act.

Any person aggrieved by an order or act of the commission under this act may, upon application made within 15 days after notice thereof, be entitled to a hearing before the commissioner who shall within 30 days after submission of the application hold a hearing of which at least 15 days written notice shall be given to all interested parties. The commissioner, upon application therefor, may stay the operation of the order complained of pending his final determination upon such terms and conditions as he may deem proper. Within 30 days after the said hearing the commissioner shall issue an appropriate order modifying, approving or disapproving his prior order or act. A copy of such order shall be served upon all interested parties.

L.1960, c. 55, p. 470, s. 3.



Section 21:1A-131 - Rules And Regulations

21:1A-131. Rules and regulations
The commissioner may make and promulgate rules and regulations necessary to further the purposes of this act. The rules and regulations may include requirements that are not mentioned specifically in this act but which are reasonably necessary for the safety of workers and the public and the protection of property. Such rules and regulations shall have the force and effect of law and shall be enforced in the same manner. The procedure for the promulgation of rules and regulations under this section shall be as follows:

(a) Upon the completion of proposed rules and regulations by the commissioner notice of the proposed promulgation shall be given to all holders of explosive permits. This notice shall be in writing, shall state briefly the purpose of the proposed rules and regulations, shall state that a copy of the proposed rules and regulations may be obtained upon written request to the Department of Labor and Industry and shall state that upon written request to the Commissioner of Labor and Industry, a hearing will be held by the commissioner or his authorized representative for the purpose of hearing recommendations concerning the proposed rules and regulations;

(b) If no hearing is requested, the commissioner shall promulgate the rules and regulations within 60 days of the notice required by section 4(a) of this act.

(c) If a hearing is requested, notice of the hearing shall be sent to all holders of permits. The notice shall state the date, time and place of the hearing.

(d) Within 60 days after the hearing, the commissioner shall promulgate the rules and regulations as originally proposed or with such changes that he, in his discretion, decides to make in view of the recommendations offered at the hearing. No further hearings are required.

L.1960, c. 55, p. 471, s. 4.



Section 21:1A-132 - Prohibited Acts; Exceptions; Permit Required; Records And Reports Of Permittees; Disposal Of Deteriorated Or Leaking Explosives

21:1A-132. Prohibited acts; exceptions; permit required; records and reports of permittees; disposal of deteriorated or leaking explosives
It is prohibited for any person to manufacture, store, sell, transport, use, dispose of, or possess explosives in any manner except as permitted under this act. Any person who is not engaged primarily in the manufacture, sale, storage, transportation or use of explosives but who in the course of activities engages in any of the above or uses explosives in any manufacturing process shall be required to comply with the provisions of this act.

A. No person shall sell, deliver, give away or otherwise dispose of any explosives to any persons not in possession of a permit as required by the provisions of this act. No person shall have any explosives in his possession or control without a permit required by this act.

B. Every person holding a permit to manufacture, sell, store or use explosives shall keep such records as may be required by the commissioner, and shall file reports monthly with the commissioner, on a date and in a form to be prescribed by the commissioner, listing amounts of explosives used, sold or otherwise disposed of, during the preceding month and showing inventories on hand, and shall be required to report immediately any loss, by theft or otherwise, of explosives in his possession to the commissioner, who shall immediately forward such information to the Attorney General of the State, provided, however, that where an employer is maintaining such records, his employees holding permits to use explosives, at the discretion of and with the written approval of the commissioner, shall not be required to maintain individual records. Records shall be retained at least until the end of the calendar year next following the year in which the record is made. All such records shall be open to inspection by the commissioner.

C. No person shall handle explosives while under the influence of narcotics or intoxicating liquors.

D. No person shall smoke or have open lights or fire- or flame-producing devices while handling or using explosives or when within 100 feet of any magazine or vehicle containing explosives; provided, however, that this prohibition shall not apply to the use of igniters when preparing to detonate an explosive charge.

E. When deteriorated or leaking explosives are found by the commissioner, he may order them disposed of in the manner he shall direct, at the expense of the possessor.

L.1960, c. 55, p. 472, s. 5. Amended by L.1971, c. 35, s. 1, eff. Feb. 25, 1971.



Section 21:1A-133 - Permits For Manufacture, Sale, Storage, Transportation Or Use Of Explosives

21:1A-133. Permits for manufacture, sale, storage, transportation or use of explosives
Any person who shall manufacture, sell, store, transport or use explosives first shall obtain a written or printed permit from the commissioner, which permit shall state specifically the use or uses authorized:

(a) To manufacture--authorizing the manufacture of explosives and storage of materials in process, developmental materials and finished products.

(b) To sell--authorizing the sale of explosives.

(c) To transport--authorizing the transportation of explosives; provided, however, that no permit will be required where such transportation is not on the highways nor where the articles being transported are of laboratory samples; however, such transportation shall otherwise be in conformity with the provisions of this act.

(d) To store--authorizing the purchase and storage of explosives in a specified magazine;

(e) To use--authorizing a person to use explosives for such purposes and under such conditions as are specified on the permit. The commissioner may establish classifications of use of explosives for blasting and other purposes, specifying the privileges and requirements of each classification. Persons holding, or employed by a person holding, a permit to manufacture explosives, and who are engaged in the testing of explosives incident to the manufacture or development thereof shall not be required to obtain a permit to use explosives.

A. No permit shall be required for the storage, transportation or use of smokeless powder which is used by private persons for the hand loading of small arms ammunition and which is not for resale. For this purpose not more than 36 lbs. of smokeless powder and not more than 5 pounds of black powder shall be stored or transported without a permit.

B. Permits shall at all times be readily available to inspection by the commissioner, State Police or local police and fire departments and shall be posted as directed by the commissioner.

C. Permits shall not be transferable.

D. Whenever a permanent storage magazine for which a permit has been issued is moved to a new location, or its physical surroundings are so changed that the magazine comes within the prohibited distances to a highway, railroad or inhabited building, the permit for said magazine shall become invalid and a new permit required.

E. No permittee shall manufacture, sell, transport, store or use explosives except in compliance with the limitations expressed on the permit.

L.1960, c. 55, p. 473, s. 6. Amended by L.1971, c. 35, s. 2, eff. Feb. 25, 1971.



Section 21:1A-134 - Investigation Of Applicant; Permit Issued, Subject To Amendment; Information Furnished; Qualifications; Expiration; Fees.

21:1A-134 Investigation of applicant; permit issued, subject to amendment; information furnished; qualifications; expiration; fees.

7.Upon receipt of an application for a permit to manufacture, store, sell, transport or use explosives, and before the permit is issued, the commissioner shall make or cause to be made an investigation for the purpose of ascertaining if all applicable requirements of this act have been met. The commissioner shall not issue a permit to manufacture, sell, store, transport or use explosives unless all the requirements of this act have been met. All permits issued in accordance with the provisions of this act shall be subject to any amendments hereafter made to this act.

A.An applicant for a permit shall, at his own expense, furnish whatever pertinent information the commissioner may require in addition to that specified herein. Application forms shall be furnished by the Department of Labor and Workforce Development.

B.An applicant for a permit to manufacture, sell, transport, store or use explosives must:

(a)be at least 21 years of age;

(b)have a reasonable understanding of the English language;

(c)present satisfactory evidence of experience in the manufacture, sale, transportation, storage or use of explosives;

(d)demonstrate by written, oral or field examination, as the commissioner may direct, adequate knowledge of the safe manufacture, sale, transportation, storage or use of explosives and of the provisions of this act; and

(e)be of good moral character and must never have been disloyal to the United States; and

it shall be within the sole discretion of the commissioner to determine whether an applicant who has been convicted of a crime involving moral turpitude has the good moral character necessary for a permit. It shall also be within the reasonable discretion of the commissioner to deny the issuance of a permit where he concludes, after a full examination of the qualifications of an applicant, that to grant a permit would be dangerous to the health, safety and welfare of the people of the State of New Jersey. The failure of a holder of a permit to maintain the qualifications stated herein shall be good cause for the revocation of the permit.

C.When the applicant for a permit to manufacture, sell, transport, store or use explosives is a firm, association or corporation, the applicant must demonstrate that such activities with regard to explosives will be under the direct supervision of a person who meets the qualifications stated above.

D.Permits shall be valid for one year unless sooner revoked. Permits which expire on July 1, 1960 may be renewed by the commissioner at his discretion for a period of not less than three months nor more than 15 months, and permits renewed after such a period shall thereafter be valid for one year unless sooner revoked. The fee for all permits shall be fixed by the commissioner on a yearly basis or, for periods of less than a year, in amounts proportionately less than the annual fee.

E.The application for any permit must be accompanied by a fee established by regulation in accordance with the following schedule:

(a)To manufacture--not less than $200 nor more than $2,000;

(b)To sell--not less than $25 nor more than $600;

(c)(Deleted by amendment, P.L.1991, c.205).

(d)To store--not less than $25 nor more than $300; but if the explosives are in excess of 30,000 pounds, then the fee shall be not less than $150 nor more than $1,500;

(e)To use--not more than $400;

(f)For storage, transportation, and use of smokeless powder in amounts in excess of 36 pounds, but not in excess of 100 pounds and black powder in amounts in excess of 5 pounds but not in excess of 100 pounds which is used by private persons for the hand loading of small arms ammunition and which is not for resale--not less than $2 nor more than $20; where any such smokeless and black powder is in excess of 100 pounds, the fee shall be increased $20 for each additional 100 pounds, or fraction thereof.

All fees derived from the operation of this act shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor and Workforce Development.

L.1960, c.55, s.7; amended 1971, c.35, s.3; 1971, c.154, s.4; 1991, c.205, s.16; 2007, c.274, s.1.



Section 21:1A-135 - Manufacturing Establishments Under Jurisdiction Of Commissioner; Plan Of Establishment Kept In Main Office; Contents; Filing Of Plan May Be Required; Quantity And Distance Table

21:1A-135. Manufacturing establishments under jurisdiction of commissioner; plan of establishment kept in main office; contents; filing of plan may be required; quantity and distance table
All explosives manufacturing establishments shall come under the jurisdiction of the commissioner in accordance with the provisions of Title 34 of the Revised Statutes of the State of New Jersey.

A. A copy of the plan of the explosives manufacturing establishment shall be kept in the main office of the premises of every such establishment and shall be open to inspection by the commissioner. The said plan shall show the location of all explosives manufacturing buildings, the distance they are located from other buildings on the premises and from magazines. Before a permit to manufacture is issued by the commissioner, he may require that such a plan be submitted to him in triplicate for approval.

B. All commercial explosives manufacturing buildings shall be located one from the other and from other buildings of the explosives manufacturing establishment in which persons are regularly employed, and all commercial explosives magazines shall be located from explosives manufacturing buildings and other buildings of the explosives manufacturing establishment in which persons are regularly employed, in conformity with the Intra-Explosives Plant Quantity and Distance Table for commercial explosives set forth below.

INTRA EXPLOSIVES PLANT QUANTITY AND DISTANCE

TABLE FOR COMMERCIAL EXPLOSIVES



Quantity of Explosives

Pounds Pounds Distance in Feet

Over Not Over Unbarricaded Barricaded



10 25 40 20

25 50 60 30

50 100 80 40

100 200 100 50

200 300 120 60

300 400 130 65

400 500 140 70

500 750 160 80

750 1,000 180 90

1,000 1,500 210 105

1,500 2,000 250 115

2,000 3,000 260 130

3,000 4,000 280 140

4,000 5,000 300 150

5,000 6,000 320 160

6,000 7,000 340 170

7,000 8,000 360 180

8,000 9,000 380 190

9,000 10,000 400 200

10,000 12,500 420 210

12,500 15,000 450 225

15,000 17,500 470 235

17,500 20,000 490 245

20,000 25,000 530 265

25,000 30,000 560 280

30,000 35,000 590 295

35,000 40,000 620 310

40,000 45,000 640 320

45,000 50,000 660 330

50,000 55,000 680 340

55,000 60,000 700 350

60,000 65,000 720 360

65,000 70,000 740 370

70,000 75,000 770 385

75,000 80,000 780 390

80,000 85,000 790 395

85,000 90,000 800 400

90,000 95,000 820 410

95,000 100,000 830 415

100,000 125,000 900 450

125,000 150,000 950 475

150,000 175,000 1,000 500

175,000 200,000 1,050 525

200,000 225,000 1,100 550

225,000 250,000 1,150 575

250,000 275,000 1,200 600

275,000 300,000 1,270 635



Note: Ten (10) pounds or less may be stored in a separate building or in storage space properly separated by substantial dividing walls.

All explosives manufacturing buildings and magazines in which explosives are had, kept or stored must be located at distances from inhabited buildings, railways and public highways in conformity with the Tables of Distance established pursuant to section 9G of this act.

L.1960, c. 55, p. 477, s. 8.



Section 21:1A-136 - Magazines; Requirements

21:1A-136. Magazines; requirements
All explosives, except those in the process of manufacture or being transported or used as permitted by this act, shall be stored in a magazine complying with the requirements of this act.

A. All magazines shall be in charge of a competent person who shall be at least 21 years of age. The holder of the storage permit shall be held responsible for compliance with all safety precautions.

B. All magazines shall be well ventilated, clean, dry and free of grit, paper, rubbish and any combustible material other than explosives or the cases containing them.

C. All magazines shall be kept closed and locked except when necessarily opened for the lawful purpose of storing or removing explosives, for inspections, or by persons lawfully entitled to enter same.

D. No container of explosives shall at any time be opened in or within 50 feet of any magazine, nor shall any explosives be kept in any magazine except in closed containers.

E. The commissioner is hereby authorized to deny a permit for a magazine which in his judgment is unsuited for the storage of explosives. The commissioner may require plans for magazines to be submitted for approval before the magazines are constructed and used.

F. Magazines shall not be provided with artificial heat or internal lighting except by approved portable electric safety battery lamps. Underground magazines may be provided with explosion proof lights where all wiring is in conduits and the switch is located outside of the magazine.

G. All magazines in which explosives are stored, except those in explosives manufacturing establishments, shall conform with the Tables of Distance for storage of explosives established by regulations promulgated under this act.

H. The commissioner shall state on each storage permit the maximum amount of explosives that may be stored under that permit. No quantity of explosives in excess of that amount shall be stored under the permit. In any event no quantity in excess of 300,000 pounds of commercial explosives and no quantity in excess of 20,000,000 blasting caps shall be kept or stored in any magazine.

I. Nitro-carbo-nitrates or propellants, or both, may be stored with commercial explosives in the same magazine, but when so stored, all commercial explosives magazine regulations apply, and the quantity of nitro-carbo-nitrate or propellant shall be taken into consideration in computing the total quantity in the magazine for compliance with the quantity and distance tables for commercial explosives established by regulation.

L.1960, c. 55, p. 479, s. 9.



Section 21:1A-137 - Transportation Of Explosives

21:1A-137. Transportation of explosives
A. The person using any vehicle for the transportation of explosives, whether he be the owner or lessee, shall be responsible for the keeping of inspection records required by the commissioner.

B. It is prohibited for any person to transport or carry explosives upon any public conveyance.

C. No explosives shall be transported in any form of full trailer, nor shall any trailer be attached to a vehicle transporting explosives.

D. Vehicles in which explosives are being transported shall be driven by and be under the control of a driver at least 21 years of age. Such a person shall be familiar with the New Jersey laws and rules and regulations pertaining to the transportation of explosives.

E. No quantity of explosives in excess of the quantity indicated upon the transportation permit shall be transported in a vehicle.

F. Blasting caps or electric blasting caps, or both, may be transported in the same vehicle with other commercial explosives only when the net weight of the other commercial explosives does not exceed 5,000 pounds.

G. When nitro-carbo-nitrates or propellants, or both, are transported in the same vehicle with commercial explosives, all requirements governing the transportation of commercial explosives must be followed.

L.1960, c. 55, p. 480, s. 10.



Section 21:1A-138 - Blasting Operations

21:1A-138. Blasting operations
A. Persons authorized to conduct blasting operations and their employers or persons in charge of the operation shall comply with all provisions of this act and rules and regulations promulgated hereunder. No employer shall employ any person to prepare explosive charges or conduct blasting operations unless such person holds a valid permit to use explosives issued by the commissioner, provided however, that

(a) explosives may be used by a miner in underground mining operations without a permit to use explosives if the blasting operations are under the direct supervision of a person in possession of a valid permit.

(b) explosive charges may be prepared by a person at least 18 years of age without a permit to use explosives if such work is done under the direct supervision of a person in possession of a valid permit.

(c) persons not less than 15 years of age shall be permitted to assist in the preparation or use of propellants in amateur rocket experimentation when such work is done under the actual control and supervision of a person in possession of a valid permit to use explosives, and in such a manner and place as to insure the safety of persons and property where such work is performed, and in conformity with rules and regulations promulgated under this act.

B. The amount of explosives taken into a blast area shall never exceed the amount estimated by the blaster as necessary for the blast.

C. When commercial explosives are used in conjunction with nitro-carbo-nitrates, all safety precautions and rules and regulations for commercial explosives shall be observed.

D. Except when nitro-carbo-nitrates are mixed at the site of the blast for immediate use, any such mixing shall be deemed to be manufacturing of explosives and shall be subject to all applicable provisions relating thereto.

L.1960, c. 55, p. 481, s. 11.



Section 21:1A-139 - Jurisdiction Of Commissioner; Law Governing Manufacture, Sale, Transportation, Storage Or Use Of Explosives

21:1A-139. Jurisdiction of commissioner; law governing manufacture, sale, transportation, storage or use of explosives
The commissioner shall have exclusive jurisdiction over the regulation of the manufacture, sale, transportation, storage and use of explosives. This act shall supersede any existing ordinance, by-law or resolution of any municipality or other governmental subdivision pertaining to the manufacture, sale, transportation, storage or use of explosives.

L.1960, c. 55, p. 482, s. 12.



Section 21:1A-140 - Violations; Penalties; Revocation Of Permits; Nonconforming Uses.

21:1A-140 Violations; penalties; revocation of permits; nonconforming uses.

13.It shall be unlawful for any person, partnership, firm, association or corporation, and any officer, agent or employee thereof, to violate or proximately contribute to the violation of any of the provisions of this act or of the regulations made hereunder. The violation of this act by an employee, acting within the scope of his authority, of any person, partnership, firm, association, or corporation shall be deemed also to be the violation of such person, partnership, firm, association or corporation. Violations of the provisions of this act or rules and regulations made hereunder shall be punishable for the first offense by a penalty of not less than $100 nor more than $5,000, for the second offense by a penalty of not less than $300 nor more than $10,000 and for the third and each succeeding offense by a penalty of not less than $500 nor more than $20,000. The penalties shall be collected by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Where the violation consists of a refusal to obey an order of the commissioner made under this act, each day during which the violation continues shall constitute a separate and distinct offense except during the time an appeal from said order may be taken or is pending.

Any sum collected as a penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor and Workforce Development.

A.The Commissioner of Labor and Workforce Development, in his discretion, is hereby authorized and empowered to compromise and settle any claim for a penalty under this section for an amount that appears appropriate and equitable under all of the circumstances.

B.Permits to sell, transport, store or use explosives are revocable for cause by the commissioner. In any case where the commissioner revokes a permit, he shall notify the permittee of the revocation and shall provide, upon written request, for a hearing within 10 days of the date of the revocation. Within 30 days from the termination of the hearing, the commissioner shall issue an order approving, disapproving or modifying the revocation. Permits to manufacture are exempt from revocation, but the holders of such permits shall be subject in every other respect to the provisions of this act and the rules and regulations promulgated hereunder.

C.The requirements of this act concerning the distances of explosives manufacturing buildings and magazines from each other shall not be construed to apply to permanent buildings or magazines that exist at the time that this act becomes effective and which buildings and magazines have been used under authority of the laws formerly governing the manufacture and storage of explosives. This provision designating such explosives manufacturing buildings and magazines already existing at the effective date of this act as nonconforming uses shall not apply to any explosives manufacturing buildings or magazines constructed subsequent to the passage of this act nor to extensions or additions to such buildings and magazines that are made subsequent to the passage of this act.

L.1960, c.55, s.13; amended 1991, c.91, s.264; 1991, c.205, s.17; 2007, c.274, s.2.



Section 21:1A-141 - Exemptions

21:1A-141. Exemptions
Nothing contained in this act shall be construed as applying to the military or naval forces of the United States or its allies, or the duly authorized militia of any State, nor to the police or fire departments of this State, providing the same are acting in their official capacity and in the performance of their public duties.

A. Nothing contained in this act shall be construed as applying to explosives which are in transit upon vessels, railroad cars or vehicles or while being held for delivery, when such transportation and delivery are under the jurisdiction of and in conformity with regulations adopted by the Interstate Commerce Commission, the United States Coast Guard or the Civil Aeronautics Board, and provided, further, that nothing in this act shall be construed as applying to the receipt, possession, and use of signals required for the safe operation of vessels, motor vehicles, railroad cars, or aircraft by the operators of such vessels, motor vehicles, railroad cars or aircraft.

L.1960, c. 55, p. 484, s. 14.



Section 21:1A-142 - Possession Of Explosives Or Bombs For Unlawful Purpose

21:1A-142. Possession of explosives or bombs for unlawful purpose
Any person who shall have in his possession or control any explosives, including any bomb, shell or similar device filled with one or more explosives, intending to use the same or cause the same to be used or who has used the same for an unlawful purpose shall be guilty of a high misdemeanor, and upon conviction shall be punished by imprisonment in a State prison for a term of not more than 25 years. The possession of explosives or any bomb, shell or similar device filled with explosives, without a permit as required by this act, shall be evidence of an intent to use the same or cause the same to be used for an unlawful purpose. Unlawful purpose shall mean a purpose that cannot be authorized under the provisions of this act.

L.1960, c. 55, p. 484, s. 15. Amended by L.1971, c. 35, s. 4, eff. Feb. 25, 1971.



Section 21:1A-143 - Partial Invalidity

21:1A-143. Partial invalidity
If any provision of this act is adjudged unconstitutional or invalid for any reason, such adjudication shall not affect any of the other provisions of this act.

L.1960, c. 55, p. 485, s. 16.



Section 21:1A-144 - Repeals

21:1A-144. Repeals
The following statutes are hereby repealed:

P.L.1941, c. 27 (approved March 28, 1941) and all amendments and supplements thereto.

Sections 34:5-24 through 34:5-32 of the Revised Statutes.

Sections 21:1-41 through 21:1-44 of the Revised Statutes.

Sections 21:1-50 and 21:1-51 of the Revised Statutes.

The repeal of any statute herein shall not be deemed to revive any act previously repealed by any such statute.

L.1960, c. 55, p. 485, s. 17.



Section 21:1B-1 - Definitions.

21:1B-1 Definitions.

1.As used in this chapter:

"Board" means the Liquefied Petroleum Gas Education and Safety Board;

"Bulk plant" means intermediate establishments or points of storage and distribution, as distinguished from terminals and refineries, from which liquefied petroleum gas is distributed to retail dealers and consumers;

"Commissioner" means the Commissioner of Community Affairs;

"Department" means the Department of Community Affairs; and

"Liquefied petroleum gas" means any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: propane, propylene, butanes (normal butane or isobutane), and butylenes.

L.1950,c.139,s.1; amended 1958, c.43, s.2; 1999, c.109, s.5.



Section 21:1B-2 - Regulations Concerning Transporting Of Liquefied Petroleum Gases.

21:1B-2 Regulations concerning transporting of liquefied petroleum gases.

2. (a) The Superintendent of State Police shall coordinate the implementation and enforcement of regulations adopted pursuant to P.L.1983, c.401 (C.39:5B-25 et seq.) concerning the transporting of liquefied petroleum gases as required for compliance with the Code of Federal Regulations, Title 49.

(b)The Commissioner of Community Affairs shall make, promulgate and enforce regulations setting forth minimum standards covering the design, construction, location, installation and operation of equipment for storing, handling or utilizing liquefied petroleum gases at public utility establishments operated by public utilities as defined in section 48:2-13 of the Revised Statutes and at marine terminals, pipeline terminals, refineries and manufacturing establishments, which shall not be deemed to include bulk plants, and specifying the odorization of said gases and the degree thereof prior to sale by the manufacturer.

(c)All regulations promulgated under subsection (a) or (b) of this section shall be adopted only after a public hearing thereon and shall be such as are reasonably necessary for the protection of the health, welfare and safety of all persons and shall be in substantial conformity with the generally accepted and applicable standards of safety concerning the same subject matter.

L.1950,c.139,s.2; amended 1958, c.43, s.3; 1999, c.109, s.6.



Section 21:1B-3 - Installation, Maintenance Of Equipment.

21:1B-3 Installation, maintenance of equipment.

3.All equipment shall be installed and maintained in a safe operating condition and in conformity with the rules and regulations adopted under section 2 of this act; however, the inspection of propane gas equipment installations inside of predominantly residential buildings and those above ground installations which are on the outside of predominantly residential buildings may be made and approved or disapproved by the Construction Code official of the respective municipality pursuant to the standards promulgated by the Commissioner of Community Affairs. For purposes of this act "predominantly residential" means and includes buildings in which people reside or dwell as distinguished from buildings which are used entirely for commercial or business purposes. The term shall also include any building having 51% or more of its total floor space devoted to dwelling purposes.

L.1950,c.139,s.3; amended 1958, c.43, s.4; 1975, c.165; 1999, c.109, s.7.



Section 21:1B-4 - Containers And Receptacles

21:1B-4. Containers and receptacles
No person, firm or corporation, other than the owner and those authorized by the owner so to do, shall sell, fill, refill, deliver or permit to be delivered, or use in any manner any liquefied petroleum gas container or receptacle for any gas, compound, or for any other purpose whatsoever.

L.1950, c. 139, p. 274, s. 4.



Section 21:1B-5 - Violations, Penalties.

21:1B-5 Violations, penalties.

5.It shall be unlawful for any person, firm, association, or corporation, on and after the effective date of this act to violate any of the provisions hereof or of the regulations made pursuant hereto. Any person, firm, association, or corporation violating any of the provisions of this act, or said regulations made hereunder shall be liable to a penalty of not less than $50.00 nor more than $500.00 to be collected in a summary proceeding in any municipal court or in the Superior Court. Each day during which any violation of this act or of said regulations continues shall constitute a separate and distinct offense.

The Superintendent of State Police and the Commissioner of Community Affairs, according to the jurisdiction granted under section 2 of P.L.1950, c.139 (C.21:1B-2), are hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount, in the discretion of the Superintendent of State Police and the Commissioner of Community Affairs, respectively, as may appear appropriate and equitable under all of the circumstances.

L.1950,c.139,s.5; amended 1958, c.43, s.5; 1991, c.91, s.265; 1999, c.109, s.8.



Section 21:1B-6 - Additional Penalties.

21:1B-6 Additional penalties.

6.In addition to the penalties provided in section 5 of P.L.1950, c.139 (C.21:1B-5), any person, firm or corporation who shall violate or remain in violation of any of the provisions hereof, or of any rule or regulation promulgated hereunder, may be directed and ordered by the Superintendent of State Police or the Commissioner of Community Affairs, according to their respective jurisdiction under section 2 of P.L.1950, c.139 (C.21:1B-2), by notice in writing setting forth the facts relating to such violation to correct said violation. Such notice in writing shall be served personally upon said person or mailed by registered or certified mail to the principal office of said person, firm or corporation or if an individual or individuals, to his or their residence. If such order is not complied with and such violation not corrected within 20 days of the date of service of said order, the Superintendent of State Police or Commissioner of Community Affairs, as the case may be, may institute an action in the Superior Court for injunctive relief or an abatement. The court may proceed in the action in a summary manner or otherwise, and shall make such determination thereof as shall seem necessary and proper to correct the violation and secure enforcement of said order of the Superintendent of State Police or Commissioner of Community Affairs, as the case may be. Every such order issued by the Superintendent of State Police or Commissioner of Community Affairs under the provisions of this section shall be prima facie evidence of the truth of the matter and things therein set forth.

L.1950,c.139,s.6; amended 1953, c.21, s.3; 1958, c.43, s.6; 1999, c.109, s.9.



Section 21:1B-7 - Ordinances Not To Conflict With Regulations

21:1B-7. Ordinances not to conflict with regulations
No municipality or other political subdivision shall adopt or enforce any ordinance or regulation in conflict with the provisions of this act or with the regulations promulgated under section two of this act.

L.1950, c. 139, p. 275, s. 7, eff. Sept. 1, 1951.



Section 21:1B-8 - Declaration Of Necessity

21:1B-8. Declaration of necessity
The State of New Jersey hereby finds, determines and declares that this act is necessary for the immediate preservation of the public peace, health and safety.

L.1950, c. 139, p. 275, s. 8.



Section 21:1B-9 - Transfer Of Powers, Functions And Duties Of Superintendent Of State Police To Commissioner Of Labor And Industry

21:1B-9. Transfer of powers, functions and duties of superintendent of state police to commissioner of labor and industry
All the powers, functions and duties heretofore exercised by the Superintendent of State Police pursuant to the provisions of P.L.1950, c. 139, as amended (C. 21:1B-1 et seq.) and pertaining to the design, construction, location, installation and operation of equipment for storing, handling and utilizing liquefied petroleum gases at places of employment are hereby transferred to and vested in the Commissioner of Labor and Industry.

L.1972, c. 107, s. 1.



Section 21:1B-10 - Rules, Regulations And Orders Of Superintendent Of State Police; Continuance

21:1B-10. Rules, regulations and orders of superintendent of state police; continuance
a. All rules and regulations promulgated by the Superintendent of State Police relating to such places of employment shall remain in full force and effect until they are superseded by rules and regulations promulgated by the Commissioner of Labor and Industry.

b. All orders of the Superintendent of State Police shall be continued in full force and effect unless modified or disapproved by the Commissioner of Labor and Industry; provided, however, that no order may be modified or disapproved with regard to an installation in existence on the effective date of this act except where such installation creates a hazardous condition that endangers the public.

L.1972, c. 107, s. 2.



Section 21:1B-11 - Method Of Transfer

21:1B-11. Method of transfer
The transfer directed by this act shall be effected pursuant to the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 107, s. 3.



Section 21:1B-12 - Liquefied Petroleum Gas Education And Safety Board.

21:1B-12 Liquefied Petroleum Gas Education and Safety Board.

1. a. There is created within the Department of Community Affairs the Liquefied Petroleum Gas Education and Safety Board. This board shall be advisory in nature to the Commissioner of Community Affairs. The board shall be composed of 11 members: three public members appointed by the Governor on a nonpartisan basis, two of whom shall be professional firefighters or other fire safety professionals; one representative from the environmental community and one representative from a consumer group, appointed by the Governor; five members who are representatives of the liquefied petroleum gas industry appointed by the Governor upon recommendation by the Board of Directors of the New Jersey Propane Gas Association; and one representative of a gas public utility involved in the storage and distribution of liquefied petroleum gas, appointed by the Governor. Members of the board who are representatives of the liquefied petroleum gas industry and the gas public utility shall have been legal residents of the State for at least the five years prior to their appointment and have been actively engaged in the liquefied petroleum gas industry for at least five years. Members of the board shall be appointed within 90 days after the effective date of this act.

Of the members first appointed as public members, one shall serve for one year, one shall serve for two years, and one shall serve for three years. Of the members representing the liquefied petroleum gas industry, the first appointed shall serve for one year, the next appointed shall serve for two years, and the remainder shall serve for three years. The representative from the environmental community, the representative of the gas public utility and the representative from a consumer group shall each serve for three years.

Upon expiration of the terms of the members first appointed, the terms of all members shall be three years. Members may be reappointed. Members shall serve until a replacement is appointed. Vacancies shall be filled in the same manner as the original appointment. In the case of a vacancy occurring otherwise than by expiration of term, that vacancy shall be filled only for the unexpired term.

b.The board shall elect a chairman and vice-chairman from among its members at its first regular meeting each calendar year. All meetings of the board shall be held on a prescribed date, at least quarterly, and also at any time a majority of the board members requests a meeting in writing to the board chairman. Any six members shall constitute a quorum for the transaction of business. The board may adopt bylaws governing its procedures and method of operation.

c.The members of the board shall not receive compensation, but may receive an allowance for travel expenses as determined by the commissioner to the extent such funds are made available.

L.1999,c.109,s.1.



Section 21:1B-13 - Powers Of Board.

21:1B-13 Powers of board.

2. a. The Liquefied Petroleum Gas Education and Safety Board is empowered to:

(1)recommend to the Commissioner of Community Affairs for proposal and adoption rules and regulations:

(a)setting forth minimum general standards for the design, construction, location, installation, and operation of equipment for storing and handling of liquefied petroleum gas, and

(b)governing liquefied petroleum gas distributors and installers and the installation of liquefied petroleum gas systems, carburetion systems and fueling systems;

(2)make recommendations to the Commissioner of Community Affairs concerning:

(a)civil penalties for violation of any rule or order made under chapter 1B of Title 21 of the Revised Statutes;

(b)the method and form of application for a liquefied petroleum gas license or certification; the investigation of the experience, reputation and background of applicants; the issuance, suspension, revocation or denial of licenses; and the procedures for conducting hearings in connection with the applications for, or revocation of, licenses and certifications, including, but not limited to, compelling the attendance of witnesses by subpoena, requiring the production of any records or documents determined by it to be pertinent to the subject matter of the hearing, and applying to the Superior Court for an order citing any applicant or witness for contempt, and for failure to attend, testify or produce required documents;

(c)procedures for the suspension or revocation of licenses or certifications and the denial of license or certification renewals when the applicant or licensee has been guilty of acts of conduct harmful to either the safety or protection of the public;

(d)the content of and procedures for administering examinations of every license applicant to determine the responsibility, ability, knowledge, experience or other qualification of the applicant for a license;

(e)competency testing for all employees and subcontractors of licensees engaged in transporting or dispensing liquefied petroleum gas or installing, servicing, or repairing a liquefied petroleum gas system, fueling system or carburetion system, as set forth in this chapter;

(f)procedures for the granting of exemptions from department rules and regulations to accommodate local needs as it determines to be in the best interest of the safety of the public or the persons using liquefied petroleum gas systems or services;

(g)the development of programs and projects, including educational programs for public safety officials and consumers, concerning safety and environmental advantages of liquefied petroleum gas, and safety and educational programs for the public and for industrial and emergency response personnel;

(h)procedures for entering into contracts or agreements to implement the provisions of this act; and

(i)a schedule of the fees and charges to cover all costs of administration of the provisions of this act as provided in this act.

b. (1) The board shall keep accurate records and minutes of all meetings, which shall be open to public inspection at all reasonable times, and keep a public record of all applications for licenses, and licenses issued by it.

(2)The board shall periodically report to the Commissioner of Community Affairs concerning its transactions and recommendations and the Commissioner of Community Affairs shall submit to the Governor a biennial report before September 1 of each even numbered year, covering its transactions during the biennium ending June 30 of that year, including a complete statement of the receipts and expenditures of the board during that period.

L.1999,c.109,s.2.



Section 21:1B-14 - Areas Over Which Board Has No Authority.

21:1B-14 Areas over which board has no authority.

3.The board shall have no authority governing:

a.The production, refining or manufacture of liquefied petroleum gas;

b.The storage, sale, or transportation of liquefied petroleum gas by pipeline or railroad tank car by a pipeline company, producer, refiner or manufacturer;

c.The equipment used by a pipeline company, producer, refiner or manufacturer in a producing, refining or manufacturing process, or in the storage, sale or transportation by pipeline or railroad tank car;

d.Any deliveries of liquefied petroleum gas to another person at the place of production, refining, or manufacturing;

e.Regulations and requirements of liquefied petroleum gas transporters as covered by the Code of Federal Regulations, Title 49, as administered pursuant to P.L.1983, c.401 (C.39:5B-25 et seq.); or

f.Those portions of the liquefied petroleum gas system operated by a gas public utility that are under the regulation and requirements of Title 49 of the Code of Federal Regulations, as administered by the New Jersey Board of Public Utilities.

L.1999,c.109,s.3.



Section 21:1B-15 - Recommendations To Commissioner Of Assessments; Disbursement; "Liquefied Petroleum Gas Education And Safety Board Fund."

21:1B-15 Recommendations to commissioner of assessments; disbursement; "Liquefied Petroleum Gas Education and Safety Board Fund."

4. a. The board may recommend to the Commissioner of Community Affairs the level of an assessment to be levied on liquefied petroleum gas and the commissioner shall determine the level and may levy the assessment. The initial assessment shall be no greater than one-fifteenth of one cent per gallon. Thereafter, annual assessments shall be sufficient to cover the costs of the plans and programs developed by the board and approved by the commissioner, and the cost of administering the responsibilities of the department established pursuant to this act. The assessment shall not exceed one-half cent per gallon of odorized propane. The assessment may not be raised by more than one-tenth of one cent per gallon annually.

The owner of liquefied petroleum gas immediately prior to odorization shall be responsible for the payment of the assessment on the volume of liquefied petroleum gas at the time of import or odorization, whichever is earlier.

The commissioner may by regulation establish an alternative means for the department to collect the assessment if another means is found to be more efficient and effective. The commissioner may by regulation establish a late payment charge and rate of interest to be imposed on any person who fails to remit to the department any amount due.

b.Pending disbursement pursuant to a program, plan or project, the State Treasurer may invest funds collected through assessments and any other funds received by the department, only in obligations of the United States or any agency thereof, in general obligations of any state or any political subdivision thereof, in any interest-bearing account or certificate of deposit of a bank that is a member of the Federal Reserve System, or in obligations fully guaranteed as to principal and interest by the United States.

c.There is established a "Liquefied Petroleum Gas Education and Safety Board Fund" as a non-lapsing revolving fund within the Department of Community Affairs. All assessments, fees and penalties collected by the department under this chapter shall be deposited in the fund. The fund shall be administered by the Commissioner of Community Affairs and shall be used exclusively to defray all expenses incurred by the department in operation of the board and the administration of the department's responsibilities under this act.

L.1999,c.109,s.4.



Section 21:1C-1 - Definitions

21:1C-1. Definitions
1. As used in this act:

"Model rocket" means a commercially made rocket that is propelled by a rocket motor; that contains a device for returning it to the ground in a condition to fly again; whose structural parts are made of paper, wood, or breakable plastic and contain no substantial metal parts; and whose primary use is for purposes of education, recreation, and sporting competition.

"Rocket motor" means a device that provides the necessary force or thrust to cause a rocket to move and the force or thrust is created by the discharge of gas generated by combustion, decomposition, change of state, or other operation of materials completely stored within the rocket motor during the commercial manufacturing process and requiring no mixing of propellants.

L.1991,c.354,s.1.



Section 21:1C-2 - Examination And Testing Of Model Rockets; Certification

21:1C-2. Examination and testing of model rockets; certification
2. Model rockets offered for sale, sold, used, or made available to the public in this State shall be examined and tested by the Department of Labor to determine if they comply with the requirements of this act and with the rules and regulations promulgated thereto. The Commissioner of the Department of Labor shall certify as acceptable for sale and use those products that do comply. At the discretion of the commissioner, the examination, testing, and certification may be carried out by an approved testing laboratory or an organization such as the National Association of Rocketry or an organization affiliated with the National Aeronautic Association.

The commissioner shall maintain a current and complete list of all model rockets which have received certification and shall make copies of this list available to any person upon request.

L.1991,c.354,s.2.



Section 21:1C-3 - Model Rocket, Certification Required For Sale Or Usage

21:1C-3. Model rocket, certification required for sale or usage
3. A model rocket shall not be sold, offered for sale, made available to the public, or used in this State unless it has been certified by the commissioner.

A model rocket shall not be used in this State except in accordance with this act and in compliance with the rules and regulations promulgated in accordance with section 6 of this act.

L.1991,c.354,s.3.



Section 21:1C-4 - Age Requirements Of Purchaser; Storage Permit Conditions

21:1C-4. Age requirements of purchaser; storage permit conditions
4. a. A person at least 14 years of age, but less than 18 years of age, shall be eligible to purchase and use a model rocket bearing the standardized engine coding 1/4A, 1/2A, A, B, and C provided that the person has a consent form signed by a parent or legal guardian.

b. A person at least 18 years of age shall be permitted to purchase and use a model rocket of any type or size.

c. A person at least 12 years of age but less than 14 years of age who is a participant in a bona fide model rocket education program may fire a model rocket bearing the standardized engine coding 1/4A, 1/2A, A, B, and C only when under the direct supervision and control of a person who is at least 21 years of age and only during the course of the model rocket education program.

d. A person shall be required to obtain a permit for the storage of more than 100 kg (220 lbs.) of solid propellant model rockets. No other permit shall be required for the possession, use, purchase, transportation, or sale of model rockets.

L.1991,c.354,s.4.



Section 21:1C-5 - Violation; Penalty

21:1C-5. Violation; penalty
5. A person who violates any of the provisions of this act shall be fined $100.00 which shall be collected in a civil action by a summary proceeding under the "penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1991,c.354,s.5.



Section 21:1C-6 - Rules, Regulations

21:1C-6. Rules, regulations
6. The Commissioner of the Department of Labor shall establish rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) which shall substantially comply with the NFPA 1122 Code for Unmanned Rockets of the National Fire Protection Association. The rules and regulations shall include, but need not be limited to, the procedures for obtaining the permit specified in subsection d. of section 4 of this act, the procedures to be followed for the permitted use of model rockets, and the acceptable design, weight, and power of model rockets.

L.1991,c.354,s.6.



Section 21:2-1 - Short Title Of Act

21:2-1. Short title of act
This chapter may be cited as the "fireworks regulation law" .



Section 21:2-2 - General Definitions

21:2-2. General definitions
As used in this chapter:

"Fireworks" include any combustible or explosive composition, or any substance or combination of substances, or article prepared for the purpose of producing a visible or an audible effect by combustion, explosion, deflagration or detonation.

"Fireworks factory building" means any building or other structure in which the manufacture of fireworks, other than sparklers, or in which any processing involving fireworks other than sparklers, is carried on.

"Fireworks plant" means and includes all lands, with buildings thereon, used in connection with the manufacturing or processing of fireworks, as well as storehouses located thereon for the storage of finished fireworks.

"Highway" means any public street, public alley, public road, or navigable stream.

"Navigable streams" mean streams susceptible of being used, in their ordinary condition, as highways of commerce, over which trade and travel are or may be conducted in the customary modes, but shall not include streams which are not capable of navigation by barges, tugboats, and other large vessels.

"Railroad" means any steam, electric or other railroad which carries passengers for hire, but shall not include sidings or spur tracks installed primarily for the use of the fireworks plant.



Section 21:2-3 - "Dangerous Fireworks" Defined

21:2-3. "Dangerous fireworks" defined
"Dangerous fireworks" mean and include the following:

Toy torpedoes containing more than 5 grains of an explosive composition.

Paper caps containing more than .35 grain of explosive composition.

Firecrackers or salutes exceeding 5 inches in length or 3/4 inch in diameter.

Cannons, canes, pistols or other devices designed for use otherwise than with paper caps.

Any fireworks containing a compound or mixture of yellow or white phosphorous or mercury.

Any fireworks that contain a detonator or blasting cap.

Fireworks compositions that ignite spontaneously or undergo marked decomposition when subjected for 48 consecutive hours to a temperature of 167` Fahrenheit.

Fireworks that can be exploded en masse by a blasting cap placed in one of the units or by impact of a rifle bullet or otherwise.

Fireworks, such as sparklers or fusees, containing a match tip, or head, or similar igniting point or surface, unless each individual tip, head or igniting point or surface is thoroughly covered and securely protected from accidental contact or friction with any other surface.

Fireworks containing an ammonium salt and a chlorate.



Section 21:2-4 - Application Of Chapter

21:2-4. Application of chapter
Nothing in this chapter shall be construed as applying to the transportation of any article or thing shipped in conformity with the regulations prescribed by the Interstate Commerce Commission, to the military or naval forces of the United States, to the duly authorized militia of the State, to the use and manufacture of signals and fusees necessary for the safe operation of railroads, steamboats or aircraft, or to the use of fireworks for agricultural purposes in connection with the raising of crops.

Amended by L.1938, c. 69, p. 180, s. 1; L.1954, c. 52, p. 396, s. 1.



Section 21:2-5 - Explosives Laws Not Repealed

21:2-5. Explosives laws not repealed
Nothing in this chapter contained shall be deemed to repeal any of the provisions of chapter one of this title (s. 21:1-1 et seq.).



Section 21:2-6 - Dangerous Fireworks Prohibited

21:2-6. Dangerous fireworks prohibited
It shall be unlawful to manufacture, sell, transport or use dangerous fireworks within the state.



Section 21:2-7 - Fireworks Showers, Pyrotechnics, Prohibited In Certain Buildings, Exceptions.

21:2-7 Fireworks showers, pyrotechnics, prohibited in certain buildings, exceptions.
21:2-7. a. The use of what are technically known as fireworks showers, or of any composition containing potassium and sulphur, inside any building other than as authorized in subsection b. of this section shall be unlawful. A violation of this section shall be subject to the provisions of R.S.21:3-8.
b.The use of what are technically known as fireworks showers, or of any composition containing potassium and sulphur, in theaters or public halls, shall be permitted but shall be subject to prior approval by the appropriate fire official according to the provisions of the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.).
No fire official shall approve any such use unless the premises have been designed and constructed to accommodate such activity in accordance with the applicable provisions of the Uniform Fire Safety Code adopted pursuant to the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.), the State Uniform Construction Code adopted pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), or both.

Amended 2005, c.115.



Section 21:2-8 - Factory Buildings; Location Of

21:2-8. Factory buildings; location of
No factory building shall be situated nearer than two hundred feet from any inhabited building or to any highway or to any railroad, nor nearer than fifty feet from any building used for the storage of explosives or fireworks, nor nearer than twenty-five feet to any other factory building. This section shall not apply to factory buildings existing on March twenty-fifth, one thousand nine hundred and thirty, in fireworks plants then in operation.



Section 21:2-9 - Storage Buildings; Location Of

21:2-9. Storage buildings; location of
No building in a fireworks plant used for the storage of finished fireworks, other than those containing only sparklers, shall be situated nearer than three hundred feet from any building not used in connection with the manufacture of fireworks, nor from any highway, railroad or navigable stream, nor within three hundred feet of the property line of the fireworks plant. This section shall not apply to such storehouses existing on March twenty-fifth, one thousand nine hundred and thirty.



Section 21:2-10 - Fences, Gates And Watchmen

21:2-10. Fences, gates and watchmen
All fireworks plants shall be inclosed on all sides by substantial fences and all openings to such inclosures shall be fitted with suitable gates, which, when not locked, shall be in charge of a competent watchman who shall have charge of the fireworks plant when it is not in operation.



Section 21:2-11 - Fire Protection

21:2-11. Fire protection
21:2-11. Fireworks plants and all buildings situated within fireworks plant inclosures, shall be equipped with suitable fire protection, commensurate with the hazard involved, to protect life and property from direct burning and exposure. Such fire protection shall be installed as directed by the Commissioner of Labor or by the agency in the municipality wherein a plant is located which is authorized to enforce the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.).

Amended 1991,c.55,s.9.



Section 21:2-12 - Precautions Against Fire

21:2-12. Precautions against fire
No stoves, exposed flame or electrical heating devices shall be used in any part of any fireworks plant, except in the boiler room or machine shop if no fireworks or chemicals are stored therein. All parts of the buildings in fireworks plants shall be kept clean, orderly and free from accumulations of dust or rubbish.



Section 21:2-13 - Storage In Factory Buildings Prohibited

21:2-13. Storage in factory buildings prohibited
Fireworks in the finished state shall not be stored in buildings where fireworks are in process of manufacture.



Section 21:2-14 - Character Of Fireworks Which May Be Manufactured

21:2-14. Character of fireworks which may be manufactured
No fireworks may be manufactured except such as shall be approved for transportation by the regulations of the interstate commerce commission.



Section 21:2-15 - Marking Packages

21:2-15. Marking packages
21:2-15. The outside of each package of fireworks prepared by a manufacturer shall bear upon the outside thereof the words "Fireworks--Handle Carefully--Keep Fire Away" in letters not less than 7/16 inch in height, and in addition shall show the name of the fireworks manufacturer.

Amended 1991,c.55,s.2.



Section 21:2-16 - Uniforms Of Employees

21:2-16. Uniforms of employees
All factory employees in fireworks plants employed in loading, filling or handling of charged fireworks in process of manufacture, or of explosive compositions, shall be clothed in suitable uniforms to be approved by the department of labor.



Section 21:2-17 - Matches, Liquor And Narcotics

21:2-17. Matches, liquor and narcotics
No employee or other person shall enter or attempt to enter any fireworks plant with matches or other flame-producing devices, nor with liquor or narcotics in his or her possession or control, nor while under the influence of liquor or narcotics, nor partake of intoxicants or narcotics while in the plant.



Section 21:2-18 - Smoking And Carrying Matches In Fireworks Plant

21:2-18. Smoking and carrying matches in fireworks plant
No person shall smoke nor carry matches, a lighted cigar, cigarette or pipe within any room or inclosed place or upon any part of a fireworks plant.



Section 21:2-19 - Warning Signs

21:2-19. Warning signs
All fireworks plants shall be properly posted with "Warning" and "No Smoking" signs.



Section 21:2-20 - Containers For Matches At Entrances

21:2-20. Containers for matches at entrances
It shall be the duty of the superintendent, foreman or other person in charge of any fireworks plant to provide safety containers for matches at all main entrances of the plant, where all matches in the possession of all persons shall be deposited before entering the plant inclosure.



Section 21:2-21 - Inspection

21:2-21. Inspection
On receipt of an application to operate a fireworks plant, the commissioner of labor shall cause an inspection to be made of the premises described in the application for the purpose of determining whether they conform to the provisions of this chapter.



Section 21:2-22 - Certificate Of Registration; Posting

21:2-22. Certificate of registration; posting
If the conditions in the fireworks plant conform to the provisions of this chapter, the commissioner of labor shall issue a certificate of registration which shall be protected under glass and posted in a conspicuous place near the entrance to the fireworks plant. The certificate shall continue in force until revoked.



Section 21:2-23 - Denial Of Certificate; Reasons Filed

21:2-23. Denial of certificate; reasons filed
If the commissioner denies an application for a certificate of registration, he shall file in his office a statement of the reasons therefor and furnish the applicant with a copy of the same.



Section 21:2-24 - Revocation Of Certificate

21:2-24. Revocation of certificate
The commissioner may revoke a certificate of registration if the fireworks plant is not maintained in accordance with the provisions of this chapter applicable thereto.



Section 21:2-25 - Statement Of Reasons For Revocation

21:2-25. Statement of reasons for revocation
If a certificate is revoked the commissioner shall file in his office a statement of the reasons therefor and furnish a copy of same to the owner and persons operating the fireworks plant. No fireworks plant shall be operated after revocation of its certificate of registration until such fireworks plant complies with this chapter, and a new certificate is issued.



Section 21:2-26 - Records And Duplicates Of Certificates

21:2-26. Records and duplicates of certificates
A record of the certificates of registration issued and revoked shall be kept on file in the office of the commissioner, and a duplicate sent to the chief of the fire department of each community, in which a fireworks plant is located.



Section 21:2-27 - Indemnity Bond

21:2-27. Indemnity bond
The owner or operator of any fireworks plant, within sixty days after demand therefor in writing by the commissioner of labor, unless exempted therefrom as hereinafter provided, shall file and keep on file with the department of banking and insurance of the state, an indemnity bond payable to the state of New Jersey in such sums as may be determined by the commissioner of labor and set forth in such demand, not in excess of fifty thousand dollars nor less than ten thousand dollars, with surety or sureties satisfactory to such department, conditioned for the payment of all final judgments that may be rendered against such owner or operator for damages caused to persons and property by reason of any explosion at such fireworks plant of the product or component part or parts thereof there manufactured, processed or handled.



Section 21:2-28 - Exemption From Filing Bond

21:2-28. Exemption from filing bond
Any fireworks plant owner or operator desiring to be exempted from filing such bond may make application to the state department of banking and insurance, showing his financial ability to discharge all such judgments to the amount of the bond required by the commissioner of labor that may be entered against him, whereupon such department, if satisfied with the financial ability of the applicant, shall, by written order, exempt the applicant from the filing of such bond, and the department of banking and insurance may from time to time require further statements from the applicant showing his financial ability and, if dissatisfied therewith, may in its discretion revoke such exemption, and require the filing of such bond.



Section 21:2-29 - Prohibited Places Of Storage Or Sale

21:2-29. Prohibited places of storage or sale
It shall be unlawful to store or sell fireworks:

a. In any building where paints, oils or varnishes are manufactured or kept for use or sale, unless paints, oils and varnishes are in original unbroken containers;

b. In any building where matches (other than approved safety matches), rosin, turpentine, gasoline, or other highly inflammable substances, or substances which may generate inflammable vapors are used, stored or kept for sale;

c. In any building where stoves or exposed flame are used in the part of the building where fireworks are stored or offered for sale.



Section 21:2-29.1 - Permit To Store Or Sell Fireworks For Use For Agricultural Purposes

21:2-29.1. Permit to store or sell fireworks for use for agricultural purposes
It shall be unlawful to store or sell fireworks, designed or intended to be used for agricultural purposes as pest-control bombs in connection with the raising of crops, without first obtaining from the Commissioner of Labor a permit to store or sell such fireworks.

The Commissioner of Labor is authorized to issue such permits subject to rules and regulations to be prescribed by him and upon the payment of the required fees.

The rules and regulations shall be such as will reasonably protect the safety of the public by limiting the quantities to be stored in any one place and by providing safeguards against the danger of explosion and damage thereby to persons and property.

In prescribing the rules and regulations, the commissioner shall consult and co-operate with the State Department of Agriculture.

The fee for issuing any such permit shall be fixed by the commissioner according to a scale of quantities and locations prescribed by him, but in no case shall such fee exceed $100.00.

L.1954,c.52,s.2; amended 1955, c.115,s.1; 1991,c.55,s.3.



Section 21:2-30 - Smoking Not Allowed In Place Of Sale

21:2-30. Smoking not allowed in place of sale
No smoking shall be allowed in any building where fireworks are offered for sale. Over each entrance to such a store a sign in large letters shall be displayed reading "Fireworks For Sale--No Smoking Allowed" .



Section 21:2-35 - Violations; Crime Of Fourth Degree

21:2-35. Violations; crime of fourth degree
Any person who fails to comply with or violates any of the provisions of this chapter shall be guilty of a crime of the fourth degree.

Amended by L.1953, c. 21, p. 374, s. 4, eff. March 19, 1953; L.1983, c. 561, s. 1, eff. Jan. 17, 1984.



Section 21:2-36 - Delivery Of Fireworks Prohibited; Exceptions

21:2-36. Delivery of fireworks prohibited; exceptions
a. A person shall not knowingly deliver fireworks to a person within this State unless the person to whom delivery is to be made is named on a valid permit obtained pursuant to R.S.21:3-1 et seq. as the person authorized to receive fireworks or unless the person is the owner, manager, or designated employee acting as the agent of the owner or manager, of a legally operated commercial enterprise registered pursuant to section 10 of P.L.1991, c.55 (C.21:2-37). At the time of delivery, the person receiving the fireworks shall make the permit or registration available to the person making delivery for review and the number of the permit or registration held by the receiver shall be recorded on each bill of lading, manifest or invoice issued to cover the sale and shipment of the fireworks. A record of the bill of lading, manifest, or invoice shall be retained by the person making delivery for a period of three years and shall be available for inspection by municipal enforcement authorities, the Department of Labor, or other law enforcement authorities.

A package to be delivered to a person who does not have a valid permit or registration shall be turned over to the local municipal law enforcement authority who in turn shall notify the Office of Safety Compliance in the Department of Labor.

b. A package containing fireworks prepared by a manufacturer, supplier or seller for shipment or transportation into or within this State to a purchaser or receiver shall be labeled in accordance with the requirements of State and federal law, and the rules and regulations promulgated pursuant to those laws, concerning the transportation of hazardous materials.

Notwithstanding the penalty set forth in R.S.21:2-35, a violation of this section is a disorderly persons offense.

L.1991,c.55,s.1.



Section 21:2-37 - Registration Of Fireworks Manufacturers, Dealers

21:2-37. Registration of fireworks manufacturers, dealers
A person who is the owner or manager of a legally operated commercial enterprise involving the manufacture, distribution, storage, or sale of fireworks shall, in addition to the certificate of registration issued pursuant to R.S.21:2-22 or a permit issued pursuant to section 2 of P.L.1954, c.52 (C.21:2-29.1), annually register with the municipality in which the main office of the enterprise is located and with any municipality in which the enterprise stores fireworks, if fireworks are stored in a municipality other than the municipality in which the main office is located. The registration shall be filed with the agency authorized to enforce the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) by submitting a letter of registration or by completing a form supplied by the agency.

An identification number for the registration shall be issued and a certified copy of the registration shall be returned to the owner or manager. The registration shall be available upon request for inspection by any person during normal business hours. A copy of each registration shall be forwarded to the Office of Safety Compliance in the Department of Labor.

The agency with which a registration is filed may deny the registration if it finds that the enterprise is not a legally operated commercial enterprise. Denial shall be in writing with the reasons for denial clearly stated. A copy of the letter of the denial shall immediately be forwarded to the Office of Safety Compliance in the Department of Labor.

L.1991,c.55,s.10.



Section 21:3-1 - Sale, Use, Etc., Declared Against Public Health, Safety And Welfare

21:3-1. Sale, use, etc., declared against public health, safety and welfare
The sale, exposure for sale, use, distribution or possession of fireworks or pyrotechnics in the state of New Jersey, except as hereinafter provided, is hereby declared by the legislature to be against the public health, safety and welfare of the people of the state of New Jersey.



Section 21:3-2 - Sale, Possession Or Use Prohibited; Exceptions

21:3-2. Sale, possession or use prohibited; exceptions
21:3-2. It shall be unlawful for any person to offer for sale, expose for sale, sell, possess or use, or explode any blank cartridge, toy pistol, toy cannon, toy cane or toy gun in which explosives are used; the type of balloon which requires fire underneath to propel the same; firecrackers; torpedoes; skyrockets, Roman candles, bombs, sparklers or other fireworks of like construction, or any fireworks containing any explosive or inflammable compound or any tablets or other device commonly used and sold as fireworks containing nitrates, chlorates, oxalates, sulphides of lead, barium, antimony, arsenic, mercury, nitroglycerine, phosphorus or any compound containing any of the same or other explosives, or any substance or combination of substances, or article prepared for the purpose of producing a visible or an audible effect by combustion, explosion, deflagration or detonation, other than aviation and railroad signal light flares, except (a) that it shall be lawful for any person to offer for sale, expose for sale, sell, possess or use, or explode any toy pistol, toy cane, toy gun, or other device in which paper or plastic caps containing .25 grain or less of explosive compound per cap are used, providing they are so constructed that the hand cannot come in contact with the cap when in place for use, and toy pistol paper or plastic caps which contain less than .20 grain of explosive mixture per cap and (b) as in this chapter further provided.

Except as otherwise may be provided in this chapter, it shall be lawful to sell fireworks to a person only if that person is named as the authorized purchaser in a valid permit issued pursuant to R.S.21:3-3 or that person is the owner, manager, or designated employee acting as the agent of the owner or manager, of a legally operated commercial enterprise registered pursuant to section 10 of P.L.1991, c.55 (C.21:2-37), and the permit is presented to the manufacturer, seller or distributor at the time of purchase. If the manufacturer, seller or distributor is located in a state other than this State, a purchase shall be by mail order form and a photocopy of the valid permit or registration shall be submitted with the form to satisfy the requirement in this paragraph.

Amended 1962, c.82; 1970, c.220; 1991,c.55,s.4.



Section 21:3-3 - Permits For Public Displays; Application; Restrictions

21:3-3. Permits for public displays; application; restrictions
21:3-3. The governing body of any municipality, other than a county, notwithstanding any of the provisions of this chapter to the contrary, may, upon application in writing, upon the posting of a suitable bond, grant a permit for the purchase, possession and public display of fireworks by municipalities, religious, fraternal or civic organizations, fair associations, amusement parks, or other organizations or groups of individuals, approved by the governing body of such municipality to whom the application is made.

The governing body is authorized by resolution, to grant such permission when such display is to be handled by a competent operator, to be approved by the chiefs of the police and fire departments of the municipality. Such display shall be of such a character, and so located, discharged, or fired, as in the opinion of the chiefs of the police and fire departments, after proper inspection, shall not be hazardous to property or endanger any person or persons.

A permit issued pursuant to this section shall contain an identification number and the specific types or kinds of fireworks to be used. The permit shall name one person who shall be authorized to purchase, or otherwise order, and receive delivery of any fireworks. After such permit shall have been granted, sales, possession, and use of fireworks for such display shall be lawful for that purpose only.

Amended 1991,c.55,s.5.



Section 21:3-4 - Contents Of Applications For Permits; Approval Of Storage Place; Permit Not Transferable

21:3-4. Contents of applications for permits; approval of storage place; permit not transferable
21:3-4. All such applications for permits shall set forth the name of the person authorized to purchase, or otherwise order, and receive delivery of any fireworks, the specific types or kinds of fireworks to be obtained and used, the date, the hour, place of making such display, and place of storing fireworks prior to the display and, further, the name or names of the person, persons, firm, partnership, corporation, association or group of individuals making the display; the name of the person, or persons, in charge of the igniting, firing, setting-off, exploding or causing to be exploded such fireworks. The location of the storage place shall be subject to the approval of the chief of the fire department of the municipality. No permit granted hereunder shall be transferable.

Amended 1991,c.55,s.6.



Section 21:3-5 - Surety By Licensee

21:3-5. Surety by licensee
The governing body of the municipality shall require surety which may be cash, government bonds, personal bond, or other form of insurance in a sum of not less than twenty-five hundred dollars ($2,500.00), conditioned for the payment of all damages, which may be caused either to a person or persons or to property, by reason of the display so as aforesaid licensed, and arising from any acts of the licensee, his agents, employees or subcontractors. Such surety shall run to the municipality in which the license is granted, and shall be for the use and benefit of any person, persons, or the owner or owners of any property so damaged, who is or are authorized to maintain an action thereon, or his or their heirs, executors, administrators, successors or assigns.

Amended by L.1946, c. 81, p. 287, s. 1, eff. April 16, 1946.



Section 21:3-6 - Copy Of Application And Permit Forwarded To Department Of Labor

21:3-6. Copy of application and permit forwarded to Department of Labor
21:3-6. A duplicate copy of the application and of the permit granted shall be forwarded to the Office of Safety Compliance in the Department of Labor by the governing body granting such permit and such copies shall be kept on file in the department, subject to public inspection.

Amended 1991,c.55,s.7.



Section 21:3-7 - Effect On Existing Laws; Exceptions

21:3-7. Effect on existing laws; exceptions
Nothing in this chapter contained shall be construed to interfere with the provisions of chapter 2 of this title (s. 21:2-1 et seq.) where the provisions thereof are not inconsistent with the provisions of this chapter, nor shall anything in this chapter contained be construed to prohibit any manufacturer, wholesaler, dealer or jobber from selling at wholesale such fireworks to municipalities, religious, fraternal or civic organizations, fair associations, amusement parks, or other organizations or groups of individuals authorized to possess and use fireworks under this chapter; or the sale of any kind of fireworks, provided the same are to be shipped directly out of the state; or the sale or use of blank cartridges for a show or theater, or for signal purposes in athletic sports, or by railroads for signal purposes, or for the use by the militia, or construed to prohibit the manufacture and sale of aviation and railroad light flares. Any provision of any law in this state inconsistent with any provision of this chapter is hereby repealed.



Section 21:3-8 - Penalties For Violations

21:3-8. Penalties for violations
21:3-8. Penalties for violations



Any person who sells, offers or exposes for sale, or possesses with intent to sell any fireworks as herein mentioned is guilty of a crime of the fourth degree. Any person who purchases, uses, discharges, causes to be discharged, ignites, fires, or otherwise sets in action, or possesses any fireworks is guilty of a petty disorderly persons offense.

Amended 1983, c.561, s.2; 1991,c.55,s.8.



Section 21:3-9 - Enforcement By Municipalities

21:3-9. Enforcement by municipalities
The municipalities of this State, and the Department of Labor and Industry, are hereby charged with the enforcement of all of the provisions of this chapter.

Amended by L.1955, c. 115, p. 587, s. 2, eff. July 1, 1955.






Title 22a - Fees And Costs

Section 22A:1-1.1 - Payment Of Juror Fees

22A:1-1.1. Payment of juror fees
19. a. Every person serving as a juror in New Jersey courts, whether as a grand or petit juror, shall receive, for each day's attendance at such courts, the sum of $5.

b.In addition to the amounts received pursuant to subsection a. of this section, each person serving as a juror, other than a person compensated pursuant to N.J.S.2B:20-16, shall be paid $35 for each consecutive day of attendance in excess of three days. For the purposes of this subsection, "consecutive" days of attendance shall be counted excluding Saturdays, Sundays, State holidays and days when a trial is in recess.

c.The Assignment Judge of the vicinage shall designate the method of juror payment. The Assignment Judge shall keep an account of all juror fees paid under this section and provide each juror with a statement of the number of days the juror served and the amount of fees to which the juror is entitled.

L.1993,c.275,s.19; amended 2001, c.38, s.1.



Section 22A:1-4 - Fees And Mileage Of Witnesses And Others

22A:1-4. Fees and mileage of witnesses and others
Witnesses and others hereinafter mentioned shall be entitled to the following fees:

Each witness attending any of the following, in his own county, per day of attendance, $2.00; a court; a joint committee of the Legislature, a standing committee of either house or any special committee, which shall have been, by resolution, directed to enter upon any investigation or inquiry, the purpose of which shall necessitate sending for persons and papers and the examination of witnesses; a commissioner or commissioners; a master; a referee; an arbitrator; an officer taking a deposition; or any proceeding issuing out of any court.

Each witness so attending from a foreign county, at the rate of $2.00 a day, together with, for each day of attendance, an allowance of $2.00 for every 30 miles of travel in going to the place of attendance from his place of residence and in returning.

For the Secretary of State, or any clerk attending on subpoena, with records, wills or other written evidence, at the rate of $2.00 a day, and mileage as aforesaid.

L.1953, c. 22, p. 380, s. 11. Amended by L.1968, c. 213, s. 1, eff. July 24, 1968; L.1971, c. 2, s. 10, eff. Jan. 15, 1971.



Section 22A:1-5 - Fees And Mileage For Service Of Subpoenas Ad Testificandum

22A:1-5. Fees and mileage for service of subpoenas ad testificandum
For the service of subpoenas ad testificandum issued out of any of the courts of this State, there shall be allowed and paid as follows:

Serving each subpoena, thirty-five cents ($0.35).

Mileage, computed from the place where the subpoena is made returnable, for each mile actually traveled, four cents ($0.04).

The provisions of this section shall not apply to cases in behalf of the State where the officer serving such process is paid a salary or per diem.

L.1953, c. 22, p. 381, s. 11.



Section 22A:1-6 - Mileage For Serving Writs; Computation

22A:1-6. Mileage for serving writs; computation
For serving a writ out of any court, no officer shall be allowed to receive or charge for mileage upon any greater number of miles from and to the courthouse of his county than shall have been actually and necessarily traveled by him in making such service.

L.1953, c. 22, p. 381, s. 11.



Section 22A:1-7 - Payment Of Fees Dispensed With By Reason Of Poverty

22A:1-7. Payment of fees dispensed with by reason of poverty
The payment of any fees to any court or clerk thereof may be waived or dispensed with by the court when a plaintiff, defendant, appellant, respondent, or other party, by reason of poverty, seeks relief therefrom.

L.1953, c. 22, p. 381, s. 11.

22A:2-1 Fees of clerk of supreme court
22A:2-1. For services hereinafter mentioned, the Clerk of the Supreme Court shall be entitled to demand and receive the following fees:

Upon the filing or entering of the notice of appeal, notice of cross-appeal or notice of petition for certification, notice of cross-petition for certification or notice of petition for review, the appellant, cross-appellant, petitioner or cross-petitioner shall pay $200.00.

Upon the filing of the first paper in any motion, petition or application (including an order if it be the first paper), if not in a pending cause or if made after judgment entered, the moving party shall pay $30.00 shall cover all fees payable on such motion, petition or application down to and including filing and entering the order therein and taxation of costs.

L.1953, c.22, s.11; amended 1991, c.177, s.5; 1996, c.52, s.1; 2002, c.34, s.25.



Section 22A:2-1 - Fees Of Clerk Of Supreme Court

22A:2-1 Fees of clerk of supreme court
22A:2-1. For services hereinafter mentioned, the Clerk of the Supreme Court shall be entitled to demand and receive the following fees:

Upon the filing or entering of the notice of appeal, notice of cross-appeal or notice of petition for certification, notice of cross-petition for certification or notice of petition for review, the appellant, cross-appellant, petitioner or cross-petitioner shall pay $200.00.

Upon the filing of the first paper in any motion, petition or application (including an order if it be the first paper), if not in a pending cause or if made after judgment entered, the moving party shall pay $30.00 shall cover all fees payable on such motion, petition or application down to and including filing and entering the order therein and taxation of costs.

L.1953, c.22, s.11; amended 1991, c.177, s.5; 1996, c.52, s.1; 2002, c.34, s.25.



Section 22A:2-2 - Costs In Supreme Court; Counsellor's Fees

22A:2-2. Costs in Supreme Court; counsellor's fees
Unless the court shall, in express terms, adjudge to the contrary, costs awarded in the Supreme Court shall be as follows:

Counsellors prevailing on a contested motion, petition (except a petition for certification) or application, whether or not in a pending cause, shall be entitled to a fee of ten dollars ($10.00) against the opposing parties;

For arguing a cause before the Supreme Court, counsellors shall be entitled to a fee of twenty-five dollars ($25.00);

Counsellors prevailing in opposition to a petition for certification, shall be entitled to a fee of ten dollars ($10.00);

All filing fees paid to the clerk of the court.

No costs shall be taxed for more than one counsellor on each side.

L.1953, c. 22, p. 385, s. 11.



Section 22A:2-3 - Order For Payment Of Expenses

22A:2-3. Order for payment of expenses
The Supreme Court may by general rule, or by a special rule in any action pending therein, make such order for the payment of the cost of the transcript and of printing the briefs, appendices, and other proceedings, and other disbursements and expenses by either party, and the taxation and allowance thereof in the bill of costs, as the court may deem just.

L.1953, c. 22, p. 385, s. 11.



Section 22A:2-4 - Ethics Committees; Process Or Orders Without Fees

22A:2-4. Ethics committees; process or orders without fees
Whenever any duly authorized ethics committee of a county or State bar association which has been recognized as such by the Supreme Court, shall make any application pursuant to the Rules of the Supreme Court, the clerk of said court shall issue process of subpoena, or any further orders pursuant to said rules, without requiring the payment of any fee for the same.

L.1953, c. 22, p. 384, s. 11.



Section 22A:2-5 - Appellate Division; Fees, Costs And Allowances

22A:2-5. Appellate Division; fees, costs and allowances
In the Appellate Division of the Superior Court, the same fees, costs and allowances shall be paid and allowed as are provided with respect to the Supreme Court by this article.

L.1953, c. 22, p. 386, s. 11.



Section 22A:2-6 - Filing First Paper In Law Division; Motions; Clerk's Fees

22A:2-6 Filing first paper in Law Division; motions; clerk's fees
22A:2-6. Upon the filing or entering of the first paper or proceeding in any action or proceeding in the Law Division of the Superior Court, the plaintiff shall pay to the clerk $200.00 for the first paper filed by him, which shall cover all fees payable therein down to, and including entry of final judgment, taxation of costs, copy of costs and the issuance and recording of final process, except such as may be otherwise provided herein, or provided by law, or the rules of court. Any person filing an answer setting forth a counterclaim or a third party claim in such cause shall pay to the clerk $200.00 for the first paper filed by him. Any person other than the plaintiff filing any other paper in any such cause shall pay to the clerk $135.00 for the first paper filed by him.

Any person filing a motion in any action or proceeding shall pay to the clerk $30.00.

L.1953, c.22, s.11; amended 1955, c.6, s.1; 1965, c.76, s.1; 1968, c.124, s.1; 1970, c.107, ss.1,6; 1980, c.80, s.1; 1991, c.177, s.6; 1993, c.275, s.10; 1996, c.52, s.2; 2002, c.34, s.26.



Section 22A:2-7 - Law Division Of Superior Court; Other Fees; Use

22A:2-7 Law division of Superior Court; other fees; use
22A:2-7. a. Upon the filing, entering, docketing or recording of the following papers, documents or proceedings by either party to any action or proceeding in the Law Division of the Superior Court, the party or parties filing, entering, docketing or recording the same shall pay to the clerk of said court the following fees:

Filing of the first paper in any motion, petition or application, if not in a pending action or proceeding under section 22A:2-6 of this Title, or if made after dismissal or judgment entered other than withdrawal of money deposited in court, the moving party shall pay $30.00 which shall cover all fees payable on such motion, petition or application down to and including filing and entering of order therein and taxation of costs.

For withdrawal of money deposited in court where the sum to be withdrawn is less than $100.00, no fee; where the sum is $100.00 or more but less than $1,000.00, a fee of $5.00; where such sum is $1,000.00 or more, a fee of $10.00.

Entering judgment on bond and warrant by attorney and issuance of one final process, $15.00 in lieu of the fee required by section 22A:2-6 of this Title.

Recording of judgment in the civil judgment and order docket, $35.00 shall be paid to the clerk for use by the State, except as provided in subsection b. of this section.

Docketing judgments or orders from other courts or divisions except from the Special Civil Part, including Chancery Division judgments, $35.00 shall be paid to the clerk for use by the State, except as provided in subsection b. of this section and except that no fee shall be paid by any municipal court to docket a judgment of conviction and amount of assessment, restitution, fine, penalty or fee pursuant to subsection a. of N.J.S.2C:46-1.

Docketing judgments or orders from the Special Civil Part, $10.00 shall be paid to the clerk for use by the State, except as provided in subsection b. of this section.

Satisfaction of judgment or other lien, $35.00.

Recording assignment of judgment or release, $5.00.

Issuing of executions and recording same, except as otherwise provided in this article, $5.00.

Recording of instruments not otherwise provided for in this article, $5.00.

Filing and entering recognizance of civil bail, $5.00.

Signing and issuing subpoena, $5.00.

b.Moneys collected under the provisions of subsection a. of this section for the recording and docketing of judgments and satisfactions of judgments or other liens shall be deposited in the temporary reserve fund created by section 25 of P.L.1993, c.275. After December 31, 1994, the moneys collected under the provisions of subsection a. shall be for use by the State.

L.1953, c.22, s.11; amended 1975, c.340, s.1; 1991, c.177, s.7; 1993, c.275, s.11; 1994, c.81, s.1; 1995, c.135, s.10; 2002, c.34, s.27.



Section 22A:2-8 - Bill Of Costs; Disbursements Included

22A:2-8. Bill of costs; disbursements included
A party to whom costs are awarded or allowed by law or otherwise in any action, motion or other proceeding, in the Law Division or Chancery Division of the Superior Court is entitled to include in his bill of costs his necessary disbursements, as follows:

The legal fees of witnesses, including mileage for each attendance, masters, commissioners and other officers;

The costs of taking depositions when taxable, by order of the court;

The legal fees for publication where publication is required;

The legal fees paid for a certified copy of a deposition or other paper or document, or map, recorded or filed in any public office, necessarily used or obtained for use in the trial of an issue of fact or the argument of an issue of law, or upon appeal, or otherwise;

Sheriff's fees for service of process or other mandate or proceeding;

All filing and docketing fees and charges paid to the clerk of court;

Such other reasonable and necessary expenses as are taxable according to the course and practice of the court or by express provision of law, or rule of court.

L.1953, c. 22, p. 388, s. 11.



Section 22A:2-9 - Law Division Of Superior Court; Costs Awarded

22A:2-9. Law Division of Superior Court; costs awarded
Costs awarded to any party in any action, motion or proceeding in the Law Division of the Superior Court, whether he be plaintiff, defendant, third-party plaintiff or in any manner a party therein, shall be as follows:

For all proceedings down to and including final judgment when there has been a trial of an issue of fact, fifty dollars ($50.00).

Upon the entry of judgment final, by default, or upon consent, stipulation, or admissions, or upon the pleadings, or by summary judgment or on dismissal, in all actions or proceedings, to the moving party, forty dollars ($40.00).

Upon a voluntary dismissal either by stipulation or by order of court, or in any proceeding which has not proceeded to final judgment, twenty dollars ($20.00).

Upon any other litigated or special motion, subsidiary or interlocutory, in addition to necessary disbursements as provided by section 22A:2-8 of this Title, not exceeding fifteen dollars ($15.00).

Upon an appeal to the Law Division of the Superior Court, ten dollars ($10.00).

In proceedings after judgment in aid of execution, if the court determines that the result of the examination shows that such proceedings were well-founded, it may direct that the moving party be allowed in addition to his necessary disbursements, as provided by section 22A:2-8 of this Title, fifteen dollars ($15.00).

If the examination shows that said proceedings were not well-founded, the court may direct that the party against whom such proceedings were taken be allowed, in addition to such disbursements, ten dollars ($10.00).

For each applying creditor in attachment, ten dollars ($10.00).

L.1953, c. 22, p. 388, s. 11.



Section 22A:2-10 - Chancery Division Of Superior Court; Costs Awarded.

22A:2-10 Chancery division of superior court; costs awarded.

22A:2-10. Chancery Division of Superior Court; costs awarded.

Upon the completion and determination of the following actions and proceedings in the Chancery Division of the Superior Court, the costs awarded to a party therein for the drawing of papers, including orders, writs and judgments, shall be as stated below:

Plaintiff's costs, foreclosure$ 50.00
Plaintiff's costs, partition 70.00
Plaintiff's and receiver's costs, receivership 125.00
Plaintiff's costs, receivership 62.50
Receiver's costs, receivership 62.50
Plaintiff's costs, divorce, dissolution of civil
union, nullity, custody 30.00
Plaintiff's costs, causes of action for other relief 65.00
Plaintiff's costs, incapacity action 47.50
Plaintiff's costs, sale of lands of minor
or incapacitated individual 50.00
Plaintiff's costs, release of dower or curtesy 50.00
Plaintiff's costs, mortgage lands of a minor or
incapacitated individual 50.00
Plaintiff's costs, interpleader 35.00
Plaintiff's costs, appointment of tax receiver 27.50
Plaintiff's costs, actions for payment of money
into court; to hold real estate; to limit creditors 22.50
Plaintiff's costs, action for appointment of
trustee or substituted trustee 33.50
Costs on contempt proceedings 25.00
Costs on application to fix dower or curtesy 22.50
Costs on application to pay moneys out of court 23.50
Costs on application for instructions, or to
approve account 30.00
Costs on application for writ of execution 10.00
Costs on application for relief from final judgment
or, in a matrimonial cause from judgment
nisi or order 20.00

Costs on application for writ of possession 30.00
Costs on application for alimony pendente lite,
attorney fee, suit money 20.00
Defendant's costs where final judgment
is taken by defendant 30.00
Defendant's costs where final judgment is
not taken by defendant 20.00
Costs upon any other litigated or special motion,
subsidiary or interlocutory, not heretofore
provided for 50.00

amended 2006, c.103, s.84; 2013, c.103, s.62.



Section 22A:2-11 - Initial Amount Allowed In Taxing Costs In Chancery Division Of Superior Court

22A:2-11. Initial amount allowed in taxing costs in Chancery Division of Superior Court
Initial amount allowed in taxing costs in Chancery Division of Superior Court.

In taxing costs in any proceeding in the Chancery Division of the Superior Court under section 22A:2-10 of this Title, where the matter does not proceed to final judgment, the attorney shall be allowed for any and all proceedings one-half the amount allowable to him under that section.

L.1953, c. 22, p. 391, s. 11. Amended by L.1953, c. 321, p. 1869, s. 1, eff. July 29, 1953.



Section 22A:2-12 - Payment Of Fees In Chancery Division Of Superio Court Upon Filing Of First Paper.

22A:2-12 Payment of fees in Chancery Division of Superio Court upon filing of first paper.
22A:2-12. Payment of fees in Chancery Division of Superior Court upon filing of first paper. Upon the filing of the first paper in any action or proceeding in the Chancery Division of the Superior Court, there shall be paid to the clerk of the court, for the use of the State, the following fees, which, except as hereinafter provided, shall constitute the entire fees to be collected by the clerk for the use of the State, down to the final disposition of the cause:

Receivership and partition, $200.00.

All other actions and proceedings except in probate cases and actions and proceedings for divorce or dissolution of a civil union, $200.00.

Actions and proceedings for divorce or dissolution of a civil union, $250.00, $25.00 of which shall be forwarded by the Clerk of the Superior Court as provided in section 2 of P.L.1993, c.188 (C.52:27D-43.24a).

Any person filing a motion in any action or proceeding shall pay to the clerk $30.00.

Amended 1965, c.76, s.2; 1968, c.124, s.2; 1970, c.107, s.2; 1975, c.340, s.2; 1980, c.80, s.2; 1991, c.177, s.8; 1993, c.188, s.1; 1996, c.52, s.3; 2002, c.34, s.28; 2003, c.117, s.41; 2006, c.103, s.85.



Section 22A:2-13 - Answering, Pleading Or Paper, Fee

22A:2-13 Answering, pleading or paper, fee
22A:2-13. Each person other than the plaintiff filing an answering pleading or other answering paper in the Chancery Division of the Superior Court shall at the time of filing the first paper, pay to the clerk the sum of $135.00; which shall cover all fees payable therein except such as may be otherwise provided herein or by law or the rules of court.

L.1953, c.22, s.11; amended 1965, c.76, s.3; 1968, c.124, s.3; 1970, c.107, s.3; 1991, c.177, s.9; 1996, c.52, s.4; 2002, c.34, s.30.



Section 22A:2-14 - Guardian Ad Litem; Appointment After Default In Chancery Division; Compensation

22A:2-14. Guardian ad litem; appointment after default in Chancery Division; compensation
When a guardian ad litem is appointed after default in the Chancery Division of the Superior Court, such guardian shall be paid five dollars ($5.00) for his compensation and no more, unless the court shall otherwise order. The attorney for the moving party shall pay the said sum to the guardian ad litem, so appointed, at the time when a copy of such order is served upon the guardian ad litem.

L.1953, c. 22, p. 392, s. 11.



Section 22A:2-15 - Probate Proceedings In Superior Court In Chancery Division; Clerk's Fees

22A:2-15. Probate proceedings in Superior Court in Chancery Division; clerk's fees
22A:2-15. For performing services in all probate proceedings in the Superior Court, Chancery Division, Probate Part there shall be paid to the surrogate of the county of venue for the use of the county the following fees which, except as hereinafter provided, shall constitute the entire fees to be collected by the surrogate for the use of the county, down to the final disposition of the cause:

Each action upon the filing of the first paper in the action, $135.00 and upon the filing of an answering pleading or other answering paper, $80.00.

Application for relief filed subsequent to final judgment, upon the filing of the first paper, $10.00.

ACCOUNTING



Auditing, stating, reporting and recording accounts of executors, administrators, guardians, trustees, assignees, as follows:

In estates up to and including $2,000.00, $50.00;



In estates from $2,000.01 to and including $10,000.00, $70.00;



In estates from $10,000.01 to and including $30,000.00, $85.00;



In estates from $30,000.01 to and including $65,000.00, $100.00;



In estates from $65,000.01 to $200,000.00-- 1/5 of 1%;



In estates exceeding $200,000.00-- 1/10 of 1%, but not less than $400.00.



For each page of accounting, in excess of one, $3.00.



In computing the amount of an estate for the purpose of fixing the fees of the surrogate, for auditing and reporting the account, the balance from the prior account shall be excluded.

No fees herein allowed shall be charged against the recipient of any pension, bounty or allowance for services of the surrogate in respect thereof, pursuant to N.J.S.3B:13-9 to 3B:13-14.

COMMISSIONS ON DEPOSITS



On commissions on deposits, including any deposit made pursuant to sections 31 and 32 of chapter 67, of the laws of 1948, if under $100.00, 1/2 of 1% of it; if over $100.00 and under $1,000.00, 1/4 of 1% on such excess; if over $1,000.00, 1/8 of 1% of such excess.

MISCELLANEOUS CHARGES



Minimum charge for all other papers or services by the surrogate, $5.00.



L.1953, c.22, s.11; amended 1965,c.76,s.4; 1968,c.124,s.4; 1970,c.107,s.4; 1977,c.57,s.1; 1980,c.80,s.3; 1991,c.177,s.10.



Section 22A:2-16 - Recording Documents And Making Copies In Probate Proceedings In Chancery Division; Fees

22A:2-16. Recording documents and making copies in probate proceedings in Chancery Division; fees
The Clerk of the Superior Court shall receive the following fees for recording documents and making copies thereof in all probate proceedings in the Chancery Division.

When written in whole, per folio, fifteen cents ($0.15). When written and printed or typewritten in whole or in part with type of eight-point face and with not less than four-point space between the lines, or when written and printed or typewritten in whole or in part with type of more than eight-point face, per folio, fifteen cents ($0.15).

When printed or typewritten in whole or in part with type of less than eight-point face with less than four-point space between the lines, in broken measure, tabular, schedule or figure work, per folio, twenty cents ($0.20).

For official copies and abstracts of such instruments or documents from the records and files of the Superior Court, Chancery Division, per folio, twenty cents ($0.20).

L.1953, c. 22, p. 394, s. 11.



Section 22A:2-17 - Fees And Allowances In Undetermined And Pending Causes

22A:2-17. Fees and allowances in undetermined and pending causes
The fees to be paid to the Clerk of the Superior Court, and the allowances of costs therein, with respect to all undetermined and pending causes and proceedings begun prior to the effective date of this act, shall be those prescribed by this article. When the same cannot be applied, then the fees and costs shall be the same as were prescribed by law at the time such proceedings were commenced.

L.1953, c. 22, p. 395, s. 11.



Section 22A:2-18 - Additional Fees In Exceptional Cases

22A:2-18. Additional fees in exceptional cases
In any cause or proceeding in which the papers filed with the Clerk of the Superior Court shall be exceptionally numerous or other work done by him shall be exceptionally onerous, he may make application to the court, on notice, for an order fixing and allowing a reasonable additional fee to be paid to him for the use of the State. The court, in each such case, may make such order fixing and allowing such additional fee, if any, as shall be deemed just and reasonable under the circumstances and directing how and by whom the same shall be paid.

L.1953, c. 22, p. 395, s. 11.



Section 22A:2-19 - Certified Copies; Fees

22A:2-19. Certified copies; fees
22A:2-19. Except as otherwise provided herein for probate proceedings in the Superior Court, the first copy of any order, judgment, pleading or other paper shall be certified by the Clerk of the Supreme Court or the Clerk of the Superior Court, as the case may be, and supplied to the attorney or litigant, free of charge, where such copy is furnished to the clerk for certification. All copies other than the first copy, supplied as aforesaid, shall be furnished upon the payment of $5.00 for the first five pages thereof, and $0.75 for each page in excess of five; provided, that a minimum charge of $5.00 shall be made for any such copy.

L.1953, c.22, s.11; amended 1991,c.177,s.11.



Section 22A:2-20 - Additional Fees For Certain Services

22A:2-20. Additional fees for certain services
22A:2-20. The Clerk of the Supreme Court and the Clerk of the Superior Court are authorized and directed to charge the following additional fees:

For affixing the seal of the Court to any document, $5.00;

For an exemplification, $5.00;

The Clerk of the Superior Court is authorized and directed to charge the following additional fees:

For filing notice of appeal in any division of the Superior Court and forwarding copy to the Appellate Division or Supreme Court, $10.00;

The Clerk of the Superior Court is authorized and directed to charge the following additional fees in the Chancery Division:

For a warrant of satisfaction, $5.00;

For a master's certificate certifying his appointment, $5.00;

A minimum charge for all other papers or services by the clerk, $5.00;

Commissions on appeals accounts and deposits for security for costs--two per centum (2%) on one hundred dollars ($100.00) or less; one and one half per centum (1 1/2%) on any excess of one hundred dollars ($100.00);

Commissions on paying out trust fund accounts (including all funds, moneys or other assets brought into and deposited in court)--two and one half per centum (2 1/2%) on the first one hundred dollars ($100.00); two per centum (2%) on the next nine hundred dollars ($900.00); one and one half per centum (1 1/2%) on the excess over one thousand dollars ($1,000.00).

L.1953, c.22, s.11; amended 1991,c.177,s.12.



Section 22A:2-21 - Attorneys Responsible For Fees

22A:2-21. Attorneys responsible for fees
Attorneys for the respective parties shall be liable and responsible for all fees charged by the Clerk of the Supreme Court and the Clerk of the Superior Court, unless the court otherwise directs.

L.1953, c. 22, p. 397, s. 11.



Section 22A:2-22 - State Officer Or State Department, Board, Body Or Commission; No Fees Charged To

22A:2-22. State officer or state department, board, body or commission; no fees charged to
No charge shall be made by the Clerk of the Supreme Court or the Clerk of the Superior Court for the filing of any paper or the rendering of any service for which a fee is provided by this chapter when the party filing the paper or requesting the service is a State officer paid from State funds, or a State department, board, body or commission.

L.1953, c. 22, p. 397, s. 11.



Section 22A:2-23 - Waiver Of Collection Of Fee

22A:2-23. Waiver of collection of fee
The collection of any fee provided for by this chapter may be waived in particular circumstances by general rule of the Supreme Court or by special order of the Supreme Court, or by an order of any court made pursuant to authority granted by a rule of the Supreme Court.

L.1953, c. 22, p. 397, s. 11.



Section 22A:2-25 - Law Division Filing Fees

22A:2-25. Law Division filing fees
Upon the filing, entering or docketing with the deputy clerk of the Superior Court in the various counties of the herein-mentioned papers or documents by either party to any action or proceeding in the Law Division of the Superior Court, other than a civil action in which a summons or writ must be issued, he shall pay the deputy clerk of the court the following fees:

Entering of complaint or first paper of any action or proceeding ... .......................................................$ 9.00
Filing complaint....................................................................................................................................$ 3.00
Filing answer or appearance.................................................................................................................$ 6.00
Filing any other pleading, any amended pleading or any amendment to a pleading .................................$ 3.00
Filing and entering each order or judgment of court, including order to show cause...............................$ 6.00
Filing and entering a voluntary dismissal, either by stipulation or order of court.......................................$ 7.50
Filing notice of appeal .........................................................................................................................$15.00
Filing proceedings or papers on appeal ...............................................................................................$ 6.00
Filing first paper on petition for expungement .......................................................................................$22.50
Filing any other paper or document not herein stated ............................................................................$ 4.50
Signing and sealing habeas corpus ........................................................................................................$ 7.50
Signing and issuing subpena...................................................................................................................$ 1.50
L. 1953, c. 22, p. 398, s. 11. Amended by L. 1965, c. 123, s. 4; L. 1980, c. 58, s. 1, eff. July 1, 1980; L. 1985, c. 422, s. 1, eff. Jan. 13, 1986.



Section 22A:2-26 - Motion Fee

22A:2-26. Motion fee
Upon all motions, with or without notice, in the Law Division of the Superior Court, the moving party shall pay to the clerk of the said division .......... $ 9.00

This section shall not apply to an action in which a summons or writ must be issued.

L. 1953, c. 22, p. 400, s. 11. Amended by L. 1965, c. 123, s. 5; L. 1985, c. 422, s. 2, eff. Jan. 13, 1986.



Section 22A:2-27 - Fees On Appeals To Law Division Of Superior Court; Use

22A:2-27. Fees on appeals to Law Division of Superior Court; use
22A:2-27. In cases appealed to the Law Division of the Superior Court from any inferior court or tribunal, criminal or civil, the clerk of the division shall charge a fee of $75.00 for filing a notice of appeal, appeal papers and proceedings, including judgment in the Superior Court or order of dismissal. The clerk shall pay this $75.00 to the treasurer of the county in which the appeal is taken for the use by the county. After December 31, 1994, this $75.00 fee shall be paid to the clerk, for use by the State.

L.1953, c.22, s.11; amended 1965,c.123,ss.6,11; 1985,c.422,s.3; 1991,c.177,s.13; 1993,c.275,s.12.



Section 22A:2-29 - County Clerk, Deputy Clerk Of Superior Court, Fees.

22A:2-29 County clerk, deputy clerk of Superior Court, fees.
22A:2-29. Upon the filing, indexing, entering or recording of the following documents or papers in the office of the county clerk or deputy clerk of the Superior Court, such parties, filing or having the same recorded or indexed in the county clerk's office or with the deputy clerk of the Superior Court in the various counties in this State in all civil or criminal causes, shall pay the following fees in lieu of

the fees heretofore provided for the filing, recording or entering of such documents or papers:

In general--

Issuing county clerk's certificate, any instrument$5.00

Comparing and making copies, per sheet.$2.00

Copies of all papers, typing and comparing of photostat, per page$2.00

Marking as a true copy, any instrument$2.00

Exemplification, any instrument$10.00

Plus $1.00 per page of instrument.

Recording or filing all instruments not herein stated.$7.50

Bonds, bail, recognizances--

Recording all official bonds with acknowledgment and

proof of the execution thereof$9.00

Filing all papers related to recognizance or civil bail$ 30.00

Filing discharge, attachment bond$9.00

Filing and recording filiation bond$9.00

Filing satisfaction of or order discharging filiation bond$9.00

Recording or discharging sheriff's bond$9.00

Nonbusiness corporation, recording:

Certificates of incorporation of churches, religious societies and congregations. $25.00

Amendments to certificates of incorporation of churches, religious societies and congregations, recording$25.00

Bank merger agreements, recording:

First sheet$25.00

Each additional sheet, Certificates, each$5.00

Tradenames, firms, partnerships:

Certificate of name, filing (see R.S.56:1-1 et seq.)$50.00

Certificate of dissolution of tradename (see R.S.56:1-6 et seq.)$25.00

Partnership agreement (see R.S.42:1-1 et seq.)$50.00

Building and loan or savings and loan associations:

Change of name$25.00

Dissolution$25.00

Certificates for limited-dividend housing associations, recording:

First page$20.00

Each additional page$5.00

Certificates for urban renewal associations, recording:

First page$20.00

Each additional page$5.00

Judgments, et cetera--

Recording judgments$15.00

Filing, entering and recording judgment on bond

and warrant by attorney$37.50

Certificate for docketing Superior Court transcript$9.00

Recording assignment of judgment$15.00

Issuing transcript of judgment$7.50

Filing or entering on the record of discharge,

cancellation, release or satisfaction of a judgment

by satisfaction piece, execution returned satisfied

or otherwise$15.00

For recording and indexing postponement of the lien

of judgment.$20.00

Filing, indexing and recording mechanic's lien claim$9.00

Recording, filing and noting on the record the

discharge, release or satisfaction of a

mechanic's lien claim$9.00

Extension of lien claim$3.00

Filing statement in mechanic's lien proceeding$9.00

Filing, recording and indexing mechanic's notice of intention$4.50

Filing a certificate discharging a mechanic's notice of intention and noting the discharge on the record thereof$4.50

Filing certificate from court of commencement of suit$4.50

Filing a court order amending a mechanic's notice of intention$9.00

Construction lien$15.00

Notice of unpaid balance, discharge$15.00

Notation$5.00

Bond$25.00

Filing a court order to discharge notice of intention and noting

the discharge on the record thereof$15.00

Filing, recording and indexing stop notice$4.50

Filing a certificate discharging a stop notice and noting the

discharge on the record thereof.$4.50

Filing a court order discharging a stop notice and noting the

discharge on the record thereof$9.00

Filing building contract$25.00

Filing discharge of building contract$15.00

Notation$5.00

Filing building specifications.$25.00

Filing building plans$25.00

Filing each notice of physician's lien$15.00

Entering upon the record the discharge of a

physician's lien$15.00

Filing each hospital lien claim$15.00

Discharge of hospital lien$15.00

Filing satisfaction or order for discharge of attachment$15.00

Recording collateral inheritance waiver or receipt$15.00

Recording inheritance tax waiver.$15.00

Subordination, release, partial release or postponement of a lien to lien of mortgage $20.00

Notation$5.00

Commissions and oaths--

Administering oaths to notaries public and commissioners of deeds$15.00

For issuing certificate of authority of notary to take proof,

acknowledgment of affidavit$5.00

For issuing each certificate of the commission and qualification of notary public for filing with other county clerks$15.00

For filing each certificate of the commission and qualification of notary public, in office of county clerk of county other than where such notary has qualified$15.00

Miscellaneous--Filing and recording proceedings for laying out,

vacating or dedicating roads$25.00

Recording firemen's certificates.No charge.

Registering physician$25.00

Issuing of nonalcoholic beverage identification card to persons under twenty-one years of age$10.00

L.1953, c.22, s.11; amended 1957, c.224; 1965, c.123, ss.7,11; 1967, c.113; 1980, c.58, s.2; 1985, c.422, s.4; 2001, c.370, s.2; 2002, c.34, s.31; 2004, c.108, s.3.



Section 22A:2-30 - Fees Of Surrogate And Deputy Clerk Of The Superior Court.

22A:2-30 Fees of surrogate and deputy clerk of the Superior Court.
22A:2-30. Fees of surrogate and deputy clerk of the Superior Court.

Fees for services of the surrogate and deputy clerk of the Superior Court enumerated below shall be as follows and shall be for the use of the county in which the fees are collected:

PROBATE OF WILLS AND COPIES

Probate of a will of not more than two pages, $100.00.

Each additional page, $ 5.00.

The above fee is for all services in preparation and execution of complaint, filing proof of death, deposition of one witness, qualification of executor, filing power of attorney, surrogate's certificate, judgment for probate, letters testamentary, plain copy of will, binding, recording, microfilming or photostating, comparing, docketing, report to the Division of Taxation in the Department of the Treasury, report and transmission to the Clerk of the Superior Court.

Probate of will of not more than two pages without letters, $50.00. Each additional page, $ 5.00. This fee is for the same services as are enumerated in the preceding paragraph, except letters, surrogate's certificate and qualification of executor.

Probate of each codicil, not exceeding one page, $25.00.

Where codicil requires an additional witness, $5.00.

To reopen probate proceedings for qualification of executor or taking proof of extra witness, $25.00.

One witness in the above probate proceedings, no charge.

Each additional witness, $5.00.

Recording and comparing, microfilming or photostating, each additional page of will or codicil, $5.00.

Filing, entering, issuing and recording, microfilming or photostating, proceedings in commission for deposition of foreign witness to a will or codicil, $35.00. Plain extra copy of will, $3.00 for each page.

Certified extra copy of will, $5.00 for each page, plus $5.00 for certificate.

Certified copy of will with proofs for New Jersey county, not exceeding two pages including will and codicil, $50.00. For pages in excess of two, $5.00 for each page.

Wills filed but not probated (as, where there are no assets), $10.00 for first two pages, $5.00 for each additional page, $5.00 for cover letter stating no assets, $5.00 for death certificate.

Exemplifying will for another state, not exceeding two pages including will and codicil, plus cost of certificate of Secretary of State when requisite, $75.00 (not including $9.00 fee for exemplified forms). For pages in excess of two, $5.00 for each page.

Recording, microfilming or photostating, docketing, indexing, filing and reporting to the Division of Taxation in the Department of the Treasury an exemplified copy of will and probate proceedings from another state, $5.00 for each page.

Recording, microfilming or photostating, docketing, indexing and filing a certified copy of will with proofs from New Jersey, $5.00 for each page.

Recording, microfilming or photostating certified transcripts of wills admitted to probate and probate proceedings or letters of administration and administration proceedings granted by the Superior Court, $5.00 for each page.

LETTERS OF TRUSTEESHIP

Acceptance of trustee and letters of trusteeship, including one certificate, $50.00.

LETTERS OF ADMINISTRATION

General administration, including preparation and execution of complaint, bond, surety affidavits, necessary recording, microfilming or photostating, indexing, filing, report to the Division of Taxation, including power of attorney and death certificate, in the Department of the Treasury and the Clerk of the Superior Court and original letters including authorization to accept service of process and death certificate, $125.00, and for other documents, $5.00 per page.

Administration ad prosequendum, $50.00, and for other documents, $5.00 per page.

Exemplifying administration, $75.00.

Certified copy of administration, $50.00.

Affidavits of surviving spouse or next of kin where the value of the real and personal assets of the estate does not exceed $20,000.00 or $10,000.00, respectively, $5.00 for each $100.00 or part thereof. Total cost shall not exceed $50.00. This fee is waived where the value of the assets of the estate does not exceed $200.00.

LETTERS OF GUARDIANSHIP


Granting letters of guardianship, acceptance of guardianship and filing of power of attorney, $50.00.

Affidavits of estates of minors where value of real and personal estate does not exceed $5,000.00, $5.00 per page.

Miscellaneous petitions and orders, $5.00 per page.

INVENTORIES

For all services in appointment of appraisers, $25.00.

Filing, entering and recording, microfilming or photostating, inventory and appraisement, not exceeding one page, and affidavits of appraisers and executor, $25.00.

For each additional page, $5.00.

ACCOUNTING

For filing complaint and one page of accounting, $175.00.

For auditing, stating, reporting and recording, microfilming or photostating, accounts of executors, administrators, guardians, trustees and assignees, including drawing judgment, but exclusive of advertising costs:

In estates up to and including $2,000.00, no additional fee.

In estates from $2,001.00 to and including $10,000.00, $100.00.

In estates from $10,001.00 to and including $30,000.00, $125.00.

In estates from $30,001.00 to and including $65,000.00, $150.00.

In estates from $65,001.00 to and including $200,000.00, 3/10 of 1% but not less than $300.00.

In estates exceeding $200,000.00--4/10 of 1%, but not less than $400.00.

For each page of accounting in excess of one, $5.00.

In computing the amount of an estate for the purpose of fixing the fees of a surrogate for auditing and reporting the account, the balance from the prior account shall be excluded.

For preparing notice of settlement of accounts and copies of the same, forwarding notice to newspaper, with directions as to publication, obtaining proofs of publication, keeping a record of notices and newspapers to which they are sent and of the moneys received to defray the cost of advertising and transmitting advertising charges to newspaper, $50.00.

No fees herein allowed shall be charged against the recipient of any pension, bounty or allowance, for services of the surrogate and the Probate Part of the Chancery Division of the Superior Court in respect thereof, pursuant to N.J.S.3B:13-9 to 3B:13-14.

MISCELLANEOUS PROCEEDINGS

Proceedings relative to presumption of death, filing, entering and recording, microfilming or photostating (exclusive of letters), with additional fee for advertising, $175.00.

Sale of land to pay debts (exclusive of advertising), $175.00.

Sale of land in fulfillment of contract made by decedent, $175.00.

Sale of lands within one year, $175.00.

Sale of minor's land, $175.00.

Distribution, filing and entering complaint, recording, microfilming or photostating, and filing judgment, $175.00.

Filing of first paper in action in the Superior Court, Chancery Division, Probate Part, $175.00.

Filing of answering pleadings or other answering papers in Superior Court, Chancery Division, Probate Part (First paper filed by anyone other than Plaintiff), $110.00.

Adoption of adults, filing and entering proceedings (all papers) including one judgment, $175.00.

Adoption of minors, filing and entering proceedings (all papers) including one judgment, $175.00.

Application for relief subsequent to final judgment in the Superior Court, Chancery Division, Probate Part, $25.00.

Proceedings for the appointment of a conservator, with or without jury trial, $175.00.

Proceeding for the determination of incapacity and for the appointment of a guardian for an alleged incapacitated person, with or without jury trial, $200.00.

Proceedings in connection with payment into court of proceeds of a judgment in favor of a minor, in lieu of bond, pursuant to N.J.S. 3B:15-16 and N.J.S.3B:15-17 (in addition to fees payable under Letters of Guardianship), the following fees are payable upon withdrawal of funds on deposit:

For each withdrawal including petitions and orders provided and prepared by the surrogate for withdrawal of funds for court approval:

Up to and including $500.00, $20.00.

From $501.00 to and including $1,000.00, $25.00.

From $1,001.00 to and including $5,000.00, $30.00.

From $5,001.00 to and including $10,000.00, $35.00.

From $10,001.00 to and including $25,000, $40.00.

From $25,001.00 to and including $50,000.00, $60.00.

In excess of $50,000.00, $100.00.

MISCELLANEOUS CHARGES

Short certificates, $5.00.

Validating short certificate within one year of issue of date, $3.00.

Subpoenas, each, $25.00.

Marking true copies, subpoenas, each, $3.00.

Marking true copies, orders to show cause, each, $3.00.

Marking true copies of other papers, each, $3.00.

Authorization of process, $5.00.

Swearing each witness, $2.00.

Adjournment or continuance, $15.00.

Miscellaneous orders of court, first page, $5.00.

For each additional page, $5.00.

Recording, microfilming or photostating all papers not herein provided for, $5.00 for each page.

For making copies not otherwise provided for, $3.00 for each page.

Filing transcript of death certificate, $5.00.

Power of attorney, per page $5.00 plus $5.00 for certified mail.

Search fee, per estate $10.00.

Proceedings relative to appointment of a guardian ad litem, $25.00.

Renunciation by one person, filing, entering and recording, or photostating, $5.00. Each additional person, $3.00.

Caveat, filing or withdrawing, $25.00.

Combined refunding bond and release of not more than two pages, filing, entering, microfilming and recording, or photostating, $10.00. $5.00 for each additional page. Additional charge for county clerk's certificate, $5.00.

Release of not more than two pages of refunding bond and release, $10.00. $5.00 for each additional page. Additional charge for county clerk's certificate, $5.00.

Assignments of legacy or interest, $10.00 per page, plus $5.00 where county clerk's certificate is necessary.

Filing all papers not herein provided for, $5.00, if microfilming process is used, $5.00 per page.

Plain copy of two-page will, $6.00.

Each additional page, $3.00.

Filing of motions in the Superior Court, Chancery Division, Probate Part, $15.00.

Notice of appeal (trial court), $10.00.

Minimum charge for all other papers or services in proceedings in the Superior Court, Chancery Division, Probate Part, $5.00.

3B:14-48 Service of Process by Surrogate, $25.00.

Duplicating or copying of microfiche, digital tape, high density disks, optically scanned and recorded materials or for any other media used to record or preserve records, $150.00 per medium recorded.

Processing fee for returned check, $20.00 plus bank fee.

L.1953, c.22, s.11; amended 1963, c.162; 1977, c.57, s.2; 1988, c.109, s.1; 2001, c.370, s.3; 2005, c.370, s.14.



Section 22A:2-31 - Fees For Probating Will, Granting Administration Or Guardianship And Filing And Recording Inventory In Certain Cases

22A:2-31. Fees for probating will, granting administration or guardianship and filing and recording inventory in certain cases
Whenever it shall appear that the estate, real and personal, of any testator, intestate, minor or ward, is less than one hundred dollars ($100.00), no fees shall be charged upon actions for probate of a will, granting administration or guardianship up to and including the letters issued and copies of such letters as well as the fees of filing and recording and with respect to an inventory, and whenever it shall appear that such estate does not exceed two hundred dollars ($200.00) the fees shall be one-half of those allowed by law; but if it shall afterwards appear in any case that the value of the estate, real and personal, exceeds or exceeded two hundred dollars ($200.00), then such estate shall be liable for and pay the balance of the fees that would have been collected had no deduction been made under the provisions of this section.

L.1953, c. 22, p. 412, s. 11.



Section 22A:2-32 - Persons Dying While In Service In Time Of War Or Emergency; Fees For Probating Will Or Granting Administration Or Guardianship In Certain Cases

22A:2-32. Persons dying while in service in time of war or emergency; fees for probating will or granting administration or guardianship in certain cases
Whenever it shall appear by affidavit of persons applying for letters testamentary, of administration or of guardianship that the estate, real and personal, of any testator, intestate, minor or ward, does not exceed one thousand dollars ($1,000.00), and that such testator or intestate died while in the active military or naval service of the United States in time of war, or in time of emergency, or that such minor or ward is the child of a person who died while in the active military or naval service of the United States in time of war, or in time of emergency, no fees shall be charged upon actions for the probate of a will in those cases, where any part of the estate of the testator is bequeathed or devised to the surviving spouse, the father or mother, the brothers or sisters or any of the lineal descendants of the testator, granting of administration or guardianship up to and including the letters issued and copies of such letters; but if it shall afterwards appear in any case that the value of the estate, real and personal, exceeds or exceeded one thousand dollars ($1,000.00), then such estate shall be liable for and pay the fees that would have been collected if this section were not law.

As used in this section the term "in time of emergency" shall mean and include any time after June twenty-third, one thousand nine hundred and fifty, and prior to the termination, suspension or revocation of the proclamation of the existence of a national emergency issued by the President of the United States on December sixteenth, one thousand nine hundred and fifty, or termination of the existence of such national emergency by appropriate action of the President or Congress of the United States.

L.1953, c. 22, p. 412, s. 11.



Section 22A:2-33 - Fees For Auditing, Stating And Allowance Of Accounts In Certain Cases

22A:2-33. Fees for auditing, stating and allowance of accounts in certain cases
Whenever it shall appear that the estate, real and personal, of any testator, intestate, minor or ward is less than two hundred dollars ($200.00), no fees shall be charged upon filing complaint and account, auditing, stating, reporting and recording or photostating of the account of the executor, trustee, administrator or guardian, and when it shall appear that such estate does not exceed the sum of five hundred dollars ($500.00), such fees shall be one-half of those hereinbefore provided.

L.1953, c. 22, p. 413, s. 11.



Section 22A:2-34 - Fees Paid By Surrogates To Clerk Of Superior Court

22A:2-34. Fees paid by surrogates to Clerk of Superior Court
From fees received by the surrogates there shall be paid to the Clerk of the Superior Court the following fees for services by him performed:

For recording the name of each testator, the year in which the will was proved, and filing the will, twenty-five cents ($0.25).

Recording the name of each intestate where administration has been granted and the year when granted, twelve cents ($0.12).

L.1953, c. 22, p. 414, s. 11.



Section 22A:2-35 - Fees On Assignments For The Benefit Of Creditors

22A:2-35. Fees on assignments for the benefit of creditors
22A:2-35. Fees on assignments for the benefit of creditors. The surrogate, as surrogate and deputy clerk of the Superior Court, shall receive for services with respect to an assignment for the benefit of creditors, for the use of the county in which the fees are collected, up to but not including any accounting, a fee of $75.00.

L.1953, c.22, s.11; amended 1988,c.109,s.2.



Section 22A:2-36 - Fees In Other Cases And Costs In All Cases

22A:2-36. Fees in other cases and costs in all cases
22A:2-36. Fees in other cases and costs in all cases. All other fees payable to the surrogate as a deputy clerk of the Superior Court, other than for adoption, and all costs to a party in any action, motion or proceeding in that part shall be the same as allowed for similar services in the Chancery Division of the Superior Court. All such fees shall be for the use of the county in which the fees are collected.

L.1953, c.22, s.11; amended 1988,c.109,s.3.



Section 22A:2-37.1 - Special Civil Part Of Superior Court, Law Division Fees.

22A:2-37.1 Special Civil Part of Superior Court, Law Division fees.

14. a. In all civil actions and proceedings in the Special Civil Part of the Superior Court, Law Division, only the following fees shall be charged by the clerk and no service shall be performed until the specified fee has been paid:

(1)Filing of small claim, one defendant$15.00

Each additional defendant$ 2.00

(2)Filing of complaint in tenancy,

one defendant$25.00

Each additional defendant$ 2.00

(3) (a) Filing of complaint or other initial

pleading containing a counterclaim, cross-claim

or third party complaint in all other civil actions,

whether commenced without process or by summons,

capias, replevin or attachment where the amount

exceeds the small claims monetary limit$50.00

Each additional defendant$ 2.00

(b)Filing of complaint or other initial

pleading containing a counterclaim, cross-claim

or third party complaint in all other civil actions,

whether commenced without process or by summons,

capias, replevin or attachment where the amount

does not exceed the small claims monetary limit$32.00

Each additional defendant$ 2.00

(4)Filing of appearance or answer

to a complaint or third party complaint in all

matters except small claims$15.00

(5)Service of Process: Fees for service of process, including: summons by mail, each defendant; summons by mail each defendant at place of business or employment with postal instructions to deliver to addressee only; reservice of summons by mail, each defendant; postage for substituted service of process by the clerk upon the Chief Administrator of the New Jersey Motor Vehicle Commission in addition to the substituted service fee provided below; and wage execution by mail to a federal agency, shall be set by the Administrative Director of the Courts. The fee for service of process shall not exceed the postal rates for ordinary and certified mail, return receipt requested, and may include an administrative fee that shall not exceed $0.25 for each defendant served with process by mail. The total service of process fee shall be rounded upward to the nearest dollar. For the purposes of this paragraph, service of process means the simultaneous mailing by ordinary and certified mail, return receipt requested, to the defendant at the address provided by the plaintiff.

Reservice of summons or other original process by

court officer, one defendant$ 3.00

plus mileage

Each additional defendant$ 2.00

plus mileage

Substituted service of process by the clerk upon

the Chief Administrator of the

New Jersey Motor Vehicle Commission$10.00

(6)Mileage of court officer in serving or executing any process, writ, order, execution, notice, or warrant, the distance to be computed by counting the number of miles in and out, by the most direct route from the place where process is issued, at the same rate per mile set by the State for other State employees and the total mileage fee rounded upward to the nearest dollar

(7)Jury of six persons$50.00

(8)Warrant for possession in tenancy$15.00

(9)Warrant to arrest, commitment

or writ of capias ad respondendum, each defendant$15.00

(10)Writ of execution or an order in

the nature of execution, writs of replevin and

attachment issued subsequent to summons$ 5.00

(11)For advertising property under execution

or any order$10.00

(12)For selling property under

execution or any order$10.00

(13)Exemplified copy of judgment

(two pages)$ 5.00

each additional page$ 1.00

b.(Deleted by amendment, P.L.2002, c.34).

c.(Deleted by amendment, P.L.2002, c.34).

d.(Deleted by amendment, P.L.2009, c.32).

L.1991, c.177, s.14; amended 1993, c.275, s.13; 1996, c.52, s.5; 2000, c.129, s.1; 2002, c.34, s.32; 2003, c.259, s.1; 2009, c.32.



Section 22A:2-37.2 - Fees To Officers Designated By Assignment Judge To Serve Process.

22A:2-37.2 Fees to officers designated by Assignment Judge to serve process.

15. a. From the fees set forth in section 14 of P.L.1991, c.177 (C.22A:2-37.1), the clerk of the Special Civil Part of the Superior Court, Law Division, shall pay to officers designated by the Assignment Judge to serve process the following fees:

(1)Serving summons, notice or
third party complaint on one defendant$ 3.00
on every additional defendant$ 2.00

(2)Reserving summons or other
original process on any defendant$ 3.00

(3)Warrant to arrest, capias, or
commitment, for each defendant served$15.00

(4)Serving writ and summons in
replevin, taking bond and any inventory, against
one defendant$ 6.00
on every additional defendant$ 2.00

(5)Serving writ in replevin when
issued subsequent to service of summons,
against one defendant$ 5.00
on every additional defendant$ 2.00

(6)Serving order for possession
in replevin$ 4.00

(7)Serving writ of attachment and
making inventory, one defendant$ 4.00

on every additional defendant$ 2.00

(8)Serving and executing warrant
for possession in tenancy$10.00

(9)Every execution, or any order in
the nature of an execution, on a judgment, for
each defendant$ 2.00



b.For every mile of travel in serving or executing any process, writ, order, execution, notice or warrant, the distance to be computed by counting the number of miles in and out, by the most direct route from the place where process is issued, at the same rate per mile set by the State for other State employees and the total mileage fee rounded upward to the nearest dollar.

c.In addition to the foregoing, the following fees for officers of the Special Civil Part shall be taxed in the costs and collected on execution, writ of attachment or order in the nature of any execution on any final judgment, or on a valid and subsisting levy of an execution or attachment which may be the effective cause in producing payment or settlement of a judgment or attachment:
(1)For advertising property
under execution or any order$10.00

(2)For selling property under
execution or any order$10.00

(3)On every dollar collected on
execution, writ of attachment, or any order,$ 0.10.

(4)In the event a judgment is vacated for any reason after a court officer has made a levy and thereafter the judgment is reinstated or the case is settled, the dollarage due the court officer on payment of the judgment amount or settlement amount again shall be taxed in the costs and collected.

d.In addition to the foregoing, the clerk of the Special Civil Part shall pay to officers designated by the Assignment Judge to serve wage executions on a federal agency an amount equal to the fee set by either the Administrative Director of the Courts pursuant to paragraph (5) of subsection a. of section 14 of P.L.1991, c.177 (C.22A:2-37.1) or set pursuant to subsection d. of that section, whichever then may be applicable, for each wage execution served.

L.1991,c.177,s.15; amended 2000, c.129, s.2; 2001, c.275; 2003, c.259, s.2.



Section 22A:2-41 - Fees Of Witnesses And Appraisers

22A:2-41. Fees of witnesses and appraisers
22A:2-41. For witnesses there shall be taxed in the costs in the Superior Court, Law Division, Special Civil Part, the fees prescribed by N.J.S.22A:1-4.

For each appraiser there shall be taxed in the costs in said court, a fee of one dollar ($1.00) for making an inventory and appraisement.

L.1953, c.22, s.11; amended 1991,c.91,s.270.



Section 22A:2-42 - Attorney's Or Counsel's Fees

22A:2-42. Attorney's or counsel's fees
22A:2-42. There shall be taxed by the clerk of the Superior Court, Law Division, Special Civil Part in the costs against the judgment debtor, a fee to the attorney of the prevailing party, of five per centum (5%) of the first five hundred dollars ($500.00) of the judgment, and two per centum (2%) of any excess thereof.

In actions of replevin the court shall allow the attorney of the prevailing party a fee of not less than five dollars ($5.00) nor more than ten dollars ($10.00), to be taxed and collected as aforesaid.

Upon entry of any order adjudging a person in contempt for violation of any order of the court or upon any motion or application to the court made subsequent to the commencement of an action or proceeding in the Special Civil Part, the court, in its discretion, may award an attorney or counsel fee of not more than ten dollars ($10.00) to be paid in such manner as the court shall direct.

L.1953, c.22, s.11; amended 1991,c.91,s.271.



Section 22A:2-43 - Fees In Municipal Courts

22A:2-43. Fees in municipal courts
22A:2-43. In civil causes, in municipal courts, all filing fees and other charges, all fees of constables, jurors, attorneys and appraisers, and all costs shall be the same as are provided by law for similar services in the Superior Court, Law Division, Special Civil Part.

L.1953, c.22, s.11; amended 1991,c.91,s.272.



Section 22A:2-44 - Costs In Penalty Proceedings In All Courts

22A:2-44. Costs in penalty proceedings in all courts
The costs recoverable in any proceeding in any court for the collection and enforcement of a penalty pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.) shall be the same as in actions in the court and shall be recoverable by the plaintiff in the event of a judgment for the plaintiff. The fees to the court and the court officers shall be as provided for proceedings of a criminal nature in section 22A:3-4 of this Title.

L.1953, c. 22, p. 420, s. 11.



Section 22A:2-51 - Increased Fees Under P. L.1996, C.52, Use; Fund

22A:2-51. Increased fees under P.L.1996, c.52, use; fund

6. a. An amount equal to 95 percent of the increase in fees collected pursuant to the provisions of P.L.1996, c.52 (C.22A:2-51 et al.) shall be annually appropriated to the Department of Community Affairs for the provision to the poor of legal assistance in civil matters by Legal Services of New Jersey and to the Judiciary to fund 10 Superior Court judgeships, to supplement other funds appropriated from any other source in a fiscal year for these purposes. An appropriation pursuant to this section shall not be used to replace appropriations from other sources for these purposes.

b. An amount equal to 5% of the increase in fees collected pursuant to the provisions of P.L.1996, c.52 (C.22A:2-51 et al.) shall be annually appropriated to the Department of State, Higher Educational Services, to be allocated equally among Rutgers-Newark Law School, Rutgers-Camden Law School and Seton Hall Law School for clinical programs which provide free legal representation to the poor, to supplement other funds appropriated from any other source in a fiscal year for these purposes. An appropriation pursuant to this section shall not be used to replace appropriations from other sources for these purposes.

c. There is created in the Department of the Treasury a non-lapsing, revolving fund into which the Treasurer shall deposit annually an amount equal to the revenue derived from the increase in the fees collected pursuant to P.L.1996, c.52 (C.22A:2-51 et al.). Interest and other income earned on moneys deposited into this fund shall be credited to the fund. Moneys in the fund shall be appropriated and distributed annually exclusively for the purposes set forth in subsections a. and b. of this section. The State Treasurer shall have performed an audit of this fund biennially following the effective date of P.L.1996, c .52 (C.22A:2-51) and the results of the audit shall be included in the report required pursuant to subsection d. of this section.

d. The State Treasurer shall submit an annual report to the Legislature on the use of the fees collected pursuant to P.L.1996 , c.52 (C.22A:2-51 et al.) and deposited into the fund created pursuant to subsection c. of this section. The report shall be submitted to the President of the Senate and Speaker of the General Assembly, and the Senate Budget and Appropriations Committee, Assembly Appropriations Committee, Senate Judiciary Committee and Assembly Judiciary Committee, or their successors.

L.1996,c.52,s.6.



Section 22A:2-51.1 - Dedicated Check Off Fee Revenues For Upgrading And Modernizing Services, Capital Plan.

22A:2-51.1 Dedicated check off fee revenues for upgrading and modernizing services, capital plan.

13. With regard to all increased check off fee charges, the revenues from which are dedicated to upgrading and modernizing the services provided by the offices of constitutional officers, pursuant to the provisions of P.L.2001, c.370 (C.22A:4-8.1 et al.) or any other provision of law:

a.Each constitutional officer shall prepare and submit to the board of chosen freeholders, for its approval, a five-year capital plan setting forth the capital purposes to which the check off fee revenues are to be applied, which purposes shall include improving recording and election related records when applicable;

b.Any dispute concerning the use of the check off fee revenues shall be submitted to and resolved by the assignment judge of the county, who shall be the final arbiter of such disputes;

c.Check off fee revenues shall not be used for budgetary reduction by the county and the Director of the Division of Local Government Services in the Department of Community Affairs shall require the amendment of any county budget that is not in compliance with the requirements of this subsection;

d.Interest earned on check off fee revenues held in a dedicated or trust account shall accrue to that account and shall be used only for the purposes of check off fee revenues.

L.2001,c.370,s.13.



Section 22A:3-4 - Fees For Criminal Proceedings.

22A:3-4 Fees for criminal proceedings.
22A:3-4. Fees for criminal proceedings.

The fees provided in the following schedule, and no other charges whatsoever, shall be allowed for court costs in any proceedings of a criminal nature in the municipal courts but no charge shall be made for the services of any salaried police officer of the State, county or municipal police.

For violations of Title 39 of the Revised Statutes, or of traffic ordinances, at the discretion of the court, up to but not exceeding $33.

For all other cases, at the discretion of the court, up to but not exceeding $33.

In municipal court proceedings, the court shall impose court costs within the maximum limits authorized by this section, as follows:

a.For every violation of any statute or ordinance the sum of $2.00. The court shall not suspend the collection of this $2.00 court cost assessment. These court cost assessments shall be collected by the municipal court administrator for deposit into the Automated Traffic System Fund, created pursuant to N.J.S.2B:12-30.

b.For each fine, penalty and forfeiture imposed and collected under authority of law for any violation of the provisions of Title 39 of the Revised Statutes or any other motor vehicle or traffic violation in this State the sum of $.50. The court shall not suspend the collection of this $.50 court cost assessment. These court cost assessments shall be collected by the municipal court administrator for deposit into the "Emergency Medical Technician Training Fund" established pursuant to P.L.1992, c.143 (C.26:2K-54 et al.).

c.For every violation of any statute or ordinance the sum of $3 to fund the Statewide modernization of the Automated Traffic System. The court shall not suspend the collection of this $3 court cost assessment. These court cost assessments shall be collected by the municipal court administrator for deposit into the Automated Traffic System Statewide Modernization Fund, established pursuant to section 1 of P.L.2004, c.62 (C.2B:12-30.1).

The provisions of this act shall not prohibit the taxing of additional costs when authorized by R.S.39:5-39.

For certificate of judgment......... $4.00

For certified copy of paper filed with the court as a public record:

First page......... $4.00

Each additional page or part thereof......... $1.00

For copy of paper filed with the court as a public record:

First page......... $2.00

Each additional page or part thereof......... $1.00

In addition to any fine imposed, when a supplemental notice is sent for failure to appear on a return date the cost shall be $10.00 per notice, unless satisfactory evidence is presented to the court that the notice was not received.

CONSTABLES OR OTHER OFFICERS

From the fees allowed for court costs in the foregoing schedule, the clerk of the court shall pay the following fees to constables or other officers:

Serving warrant or summons, $1.50.

Serving every subpoena, $0.70.

Serving every execution, $1.50.

Advertising property under execution, $0.70.

Sale of property under execution, $1.00.

Serving every commitment, $1.50.

Transport of defendant, actual cost.

Mileage, for every mile of travel in serving any warrant, summons, commitment, subpoena or other process, computed by counting the number of miles in and out, by the most direct route from the place where such process is returnable, exclusive of the first mile, $0.20.

If defendant is found guilty of the charge laid against him, he shall pay the costs herein provided, but if, on appeal, the judgment is reversed, the costs shall be repaid to defendant. If defendant is found not guilty of the charge laid against him, the costs shall be paid by the prosecutor, except when the Chief Administrator of the New Jersey Motor Vehicle Commission, a peace officer, or a police officer shall have been prosecutor.

L.1953, c.22, s.11; amended 1953, c.427, s.1; 1955, c.16, s.3; 1957, c.137, s.3; 1970, c.118; 1987, c.114; 1990, c.95, s.1; 1991, c.91, s.273; 1993, c.293, s.4; 2004, c.62, s.2.



Section 22A:3-5 - Disposition Of Fees And Costs

22A:3-5. Disposition of fees and costs
Money received in accordance with section 22A:3-4 of this Title by a municipal court or a court with jurisdiction in one municipality shall, unless otherwise provided by law, be accounted for by the court and paid to the municipal treasurer and to the officer respectively within thirty days from receipt thereof.

L.1953, c. 22, p. 424, s. 11.



Section 22A:3-6 - Imprisonment For Failure To Pay Costs

22A:3-6. Imprisonment for failure to pay costs
A person who defaults in the payment of costs assessed against him in accordance with the provisions of section 22A:3-4 of this Title shall be liable to imprisonment in the county jail for a period of one day for each dollar of costs imposed.

L.1953, c. 22, p. 424, s. 11.



Section 22A:4-1A - Fees For Miscellaneous Documents.

22A:4-1a Fees for miscellaneous documents.

11.For services herein enumerated the State Treasurer shall collect the following fees:

a.For filing any original business certificate for which no other fee is fixed by statute or regulation, $125.

For filing any change or amendment to a previously filed document for which no other fee is fixed by statute or regulation, $75.

For issuing any certificate or filing any other document for which no other fee is fixed by statute or regulation, $25.00, except that the provisions of this subsection shall not apply to:

(1)certificates of appointments for gubernatorial appointees;

(2)documents filed by public bodies under the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.);

(3)financial disclosures filed by State officials;

(4)oaths of office;

(5)resignation of office holders;

(6)documents filed by other State government entities indexed in the department's miscellaneous file.

b.For certification or exemplification of any document on file, $25.00.

c.For certification or exemplification of any signature on file, including the issuance of a certificate for proving a document outside the United States, also known as an apostille, $25.00; except that in cases of adoption of a child, the fee for an apostille shall be $5.00.

d.For filing a certified copy of an order of change of name, $50.00.

e.For a paper copy of any document on file, up to $0.10 per letter size page or smaller and up to $0.15 per legal size page or larger. If a roll of microfilm images is requested, the State Treasurer shall collect a fee of $1.00 for each image on the microfilm roll. If a microfiche copy of a microfiche is requested, $3.00.

f.For filing a proof of publication, $10.00.

L.1987, c.435, s.11; amended 2000, c.133; 2002, c.34, s.34; 2010, c.75, s.1.



Section 22A:4-2 - Fees Of The Surveyors General

22A:4-2. Fees of the surveyors general
For performing the services herein enumerated, the surveyors general of the western and eastern divisions of this State shall be entitled to receive the following fees and no more:

For each certificate under seal, fifty cents ($0.50).

For every search for any record or paper, twelve and one-half cents ($0.12 1/2 ).

For copies of any record or other writing, per folio, twelve and one-half cents ($0.12 1/2 ).

L.1953, c. 22, p. 427, s. 11.



Section 22A:4-3 - Commissioner Of Banking And Insurance

22A:4-3. Commissioner of Banking and Insurance
For accepting service of process as the attorney for a foreign insurance company or association the Commissioner of Banking and Insurance shall be paid a service fee of two dollars ($2.00).

For accepting service of process as the attorney for a banking, saving, trust, guaranty, safe deposit, indemnity, mortgage, investment, or building and loan corporation or association organized under the laws of any other State or of any foreign government, there shall be paid a service fee of two dollars ($2.00).

For accepting service of process as the attorney for a foreign fraternal beneficiary association, the Commissioner of Banking and Insurance shall be paid a service fee of three dollars ($3.00).

For accepting service of process as the attorney for any person, co-partnership, association or corporation engaged in the business of making small loans, the Commissioner of Banking and Insurance shall be paid a service fee of five dollars ($5.00).

For accepting service of process as the attorney for a foreign building and loan association, the Commissioner of Banking and Insurance shall be paid a service fee of five dollars ($5.00).

The plaintiff in the action shall be entitled to recover the amount of the service fee so paid, as part of the taxable costs if he prevails in the action.

L.1953, c. 22, p. 428, s. 11.



Section 22A:4-4.1 - Fees For Services Of County Clerks And Registers.

22A:4-4.1 Fees for services of county clerks and registers.

2.County clerks and registers of deeds and mortgages, in counties having such offices, shall charge for the services herein enumerated the following fees:

Fee
For recording veteran's discharge papersNo fee
For recording any instrument:
First page$30.00
Each additional page or part thereof $10.00
Each rider, insertion, addition, or any map,
plat or sketch filed or recorded pursuant
to subsection (c) of section 2 of P.L.1957,
c.130 (C.48:3-17.3)$10.00
For entering the marginal notation of an order,
judgment, statement or warrant discharging,
annulling a notice of lis pendens and for
filing such order, judgment or statement$10.00
For filing a lis pendens foreclosure$30.00
Notation$10.00
For preparing and transmitting to the assessor,
collector, or other custodian of the assessment
map of any taxing district, the abstract of an
instrument evidencing title to realty$10.00
For entering the marginal notation of a discharge
or release of a New Jersey building and loan
or savings and loan mortgage and forwarding
abstract$10.00
For entering the marginal notation of a discharge,
assignment, postponement or release of a
mortgage, other than building and loan and
savings and loan mortgages$10.00
For the cancellation of any mortgage$20.00
For a marginal notation of the discharge of a
mortgage in counties where mortgages are
indexed under a system requiring a duplication
of indices and description$10.00
For filing and recording notice of federal tax
lien or other federal lien or certificate
discharging such lien$25.00
For filing a notice of settlement$20.00
For filing each map, plat, plan or chart
(except when presented by the State or
its agencies or filed pursuant to subsection (c) of
section 2 of P.L.1957, c.130 (C.48:3-17.3))$55.00
For recording tax sale certificate, except by
municipalities, or a redemption or assignment
of tax sale certificate, first page$30.00
Each additional page or part thereof$10.00
Certified copy of veteran's dischargeNo fee
For indexing any recorded instrument in excess
of 5 parties, per each name in excess of 5$6.00
For recording tax sale certificate, lien, deed,
or related instrument by a municipality$8.00
For recording vacations or dedications of roads,
first page$30.00
Each additional page or part thereof$10.00
For disclaimers$15.00
For reimbursement agreements No fee

L.1965, c.123, s.2; amended 1980, c.58, s.3; 1981, c.443, s.1; 1985, c.422, s.5; 1997, c.412, s.6; 2001, c.370, s.4; 2003, c.117, s.38; 2007, c.144.



Section 22A:4-4.2 - "New Jersey Public Records Preservation Account."

22A:4-4.2 "New Jersey Public Records Preservation Account."

39. a. There is established the "New Jersey Public Records Preservation Account," a dedicated account within the Department of the Treasury. Notwithstanding any other provision of law to the contrary, monies received by a county clerk attributable solely to the amount of increases to the fees imposed pursuant to section 2 of P.L.1965, c.123 (C.22A:4-4.1) shall be paid by the county clerk to the Treasurer for deposit in the New Jersey Public Records Preservation Account, two dollars of which shall be allocated for grants to counties and municipalities for the management, storage and preservation of public records and three dollars of which shall be allocated to the Division of Archives and Records Management within the Department of State for the management, storage and preservation of public records.

b.The State Division of Archives and Records, in consultation with the State Records Committee, may, pursuant to the provisions of the Administrative Procedure Act, make, adopt, amend, or repeal such rules and regulations as the division finds necessary to carry out the provisions of this section.

L.2003,c.117,s.39.



Section 22A:4-6 - Fee Of County Clerk For Court Attendance

22A:4-6. Fee of county clerk for court attendance
22A:4-6. For attending, by deputy or in person, the daily sessions of the Law Division of the Superior Court held in the county, the county clerk shall receive per day three dollars ($3.00).

L.1953, c.22, s.11; amended 1991,c.91,s.274.



Section 22A:4-8 - Fees And Mileage Of Sheriffs And Other Officers.

22A:4-8 Fees and mileage of sheriffs and other officers.

22A:4-8. For the services hereinafter enumerated sheriffs and other officers shall receive the following fees:

In addition to the mileage allowed by law, for serving every summons and complaint, attachment or any mesne process issuing out of the Superior Court, the sheriff or other officer serving such process shall, for the first defendant or party on whom such process is served, be allowed $22.00 and, for service on the second defendant named therein, $20.00, and for serving such process on any other defendant or defendants named therein, $16.00 each, and no more. If a man and his wife be named in such process they shall be considered as one defendant, except where they are living separate and apart.

Serving summons and complaint in matrimonial actions, in addition to mileage, $22.00.

Serving capias ad respondendum, capias ad satisfaciendum, warrant of commitment, writ of ne exeat, in addition to mileage, $48.00.

Serving order to summon juries and return, $8.00.

Serving every execution against goods or lands and making an inventory and return, in addition to mileage, $48.00.

For returning every writ, $2.00.

Executing every writ of possession and return, in addition to mileage, $48.00.

Executing every writ of attachment, sequestration or replevin issuing out of any of the courts, in addition to mileage, $48.00.

For serving each out-of-State paper, in addition to the mileage allowed by law, $25.00 for the first defendant on whom such paper is served, $20.00 for service on the second defendant named therein, and $16.00 for serving such paper on any other defendant or defendants named therein. If a man and wife be named in such paper, they shall be considered as one defendant, except where they are living separate and apart.

For serving or executing any process or papers where mileage is allowed by law, the officer shall receive mileage actually traveled to and from the courthouse, at the rate per mile of $0.16.

The sheriff shall be entitled to retain out of all moneys collected or received by him on a forfeited recognizance, whether before or after execution, or from amercements, or from fines and costs on conviction, on indictment or otherwise, whether such moneys are payable to the State or to the county treasurer of the county wherein conviction was had, 5%.

For transporting each offender to the State Prison, per mile, but not less than $3.00 for each offender, to be certified by the keeper of the prison and the certificate to be delivered to the county treasurer of the county where the conviction was had, $0.23.



EXECUTION SALES



When a sale is made by virtue of an execution the sheriff shall be entitled to charge the following fees: On all sums not exceeding $5,000.00, 6%; on all sums exceeding $5,000.00 on such excess, 4%; the minimum fee to be charged for a sale by virtue of an execution, $50.00.

On an execution against wages, commissions and salaries, the sheriff shall charge the same percentage fees on all sums collected as those percentage fees applicable in cases wherein an execution sale is consummated.

When the execution is settled without actual sale and such settlement is made manifest to the officer, the officer shall receive 1/2 of the amount of percentage allowed herein in case of sale.

Making statement of execution, sales and execution fees, $10.00.

Advertising the property for sale, provided the sheriff or deputy sheriff attend in pursuance of the advertisement, $20.00.

Posting property for sale, $20.00.

For the crier of the vendue, when the sheriff proceeds to sell, for every day he shall be actually employed in such sale, $5.00.

Every adjournment of a sale, but no more than one adjournment shall be allowed, and if the sheriff shall have several executions against a defendant, he shall only be allowed for advertising, attending and adjourning, as if he had but one execution, $28.00.

Drawing and making a deed to a purchaser of real property, $75.00.

Drawing and making a bill of sale to the purchaser of personal property when such bill of sale is required or demanded, $20.00.

When more than one execution shall be issued out of the Superior Court upon any judgment, each sheriff to whom such execution shall be directed and delivered shall be entitled to collect and receive from the defendant named in such execution the fees allowed by law for making a levy and return and statement thereon, or for such other services as may be actually performed by him, and the sheriff who shall collect the amount named in said execution or any part thereof, shall be entitled to the legal percentage upon whatever amount may be so collected by him, but in case any such judgment shall be settled between the parties and the amount due thereon shall not be collected by either sheriff, then the percentage on the amount collected which would be due the sheriff thereon in case only one execution had been issued shall be equally divided among the several sheriffs in whose hands an execution in the same cause may have been placed.

The sheriff shall file his taxed bill of costs with the clerk of the court out of which execution issued, within such time as the court shall direct by general rule or special order, or, in default thereof, he shall not be entitled to any costs. If any sheriff shall charge in such bill of costs for services not done, or allowed by law, or shall take any greater fee or reward for any services by him done than is or shall be allowed by law, he shall be liable for the damages sustained by the party aggrieved including a penalty of $30.00, to be recovered in a summary manner, in the action or proceeding wherein the execution was issued or otherwise.

L.1953, c.22, s.11; amended 1964, c.210, s.1; 1968, c.187; 1971, c.2, s.11; 1979, c.190; 1991, c.91, s.275; 2001, c.370, s.5.



Section 22A:4-8.1 - County Treasurer Responsible For Fees Of Sheriffs, Use.

22A:4-8.1 County treasurer responsible for fees of sheriffs, use.

6. a. The county treasurer shall be responsible for all fees received by or deposited with the county sheriff pursuant to N.J.S.22A:4-8. The county sheriff shall account to the county treasurer for all these fees.

b.The county treasurer shall deposit into a trust fund dedicated to the sheriff's office $2.00 of each fee over the amount of $3.00 received for a service enumerated in N.J.S.22A:4-8. Such sums shall be deposited within 10 days of receipt by the county treasurer. Monies in the trust fund shall be used to upgrade and modernize the services provided by their offices. As used in this section, "to upgrade and modernize the services" shall not include the costs associated with employing personnel and shall not include offset of existing salary or new positions. The monies in the trust fund shall not be used for budgetary reduction by the counties.

c.Notwithstanding any provision of law to the contrary, monies received by a county sheriff attributable solely to the amount of fee increases for services enumerated in N.J.S.22A:4-8 pursuant to the amendments set forth in section 5 of P.L.2001, c.370, that exceed in any year the amount by which the annual minimum salary of the sheriff fixed pursuant to N.J.S.40A:9-104 exceeds the amount of the county sheriff's salary in effect on November 1, 2000, shall be used for budgetary reduction by the county and shall be reflected as a county tax levy reduction.

L.2001,c.370,s.6.



Section 22A:4-8.2 - Preparation Of Annual Budget Request By County Sheriff.

22A:4-8.2 Preparation of annual budget request by county sheriff.
9.A county sheriff shall prepare the annual budget request for the county sheriff's department pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.9.



Section 22A:4-9 - Subpoenas Issued On Application Of Bar Associations; No Fee

22A:4-9. Subpoenas issued on application of bar associations; no fee
Whenever any duly authorized ethics committee of a county or State bar association which has been recognized as such by the Supreme Court shall require the service of a process of subpoena issued pursuant to section 22A:2-4 of this Title, every sheriff or other officer serving said process shall not require the payment of any fee for making such service.

L.1953, c. 22, p. 436, s. 11.



Section 22A:4-10 - Sheriffs, Constables And Other Officers

22A:4-10. Sheriffs, constables and other officers
Sheriffs, undersheriffs, deputy sheriffs, constables, court attendants and other officers authorized by law to perform any of the services enumerated below shall receive therefor the following fees:

Serving notice on a defaulting juror, to be paid by the juror, $1.00.

For making return when served with a writ of habeas corpus, $2.00.

For producing a prisoner held in custody on capias ad respondendum, before a court taking bail, $2.00.

For taking a bond and inventory pursuant to law, concerning insolvent debtors, to be paid by the defendant, $0.50.

For all services of the sheriff or other officer pursuant to a claim of exemption on execution or other civil process for seizure of property, $5.00. This fee includes $1.00 apiece to be paid by the sheriff to each of three appraisers appointed.

L.1953, c. 22, p. 436, s. 11. Amended by L.1971, c. 2, s. 12, eff. Jan. 15, 1971.



Section 22A:4-11 - Mileage Of Sheriffs, Constables And Other Officers For Service Of Compulsory Process

22A:4-11. Mileage of sheriffs, constables and other officers for service of compulsory process
Sheriffs, constables and other authorized officers shall receive mileage for every mile actually traveled in serving and executing any bench warrant, State warrant, capias ad testificandum or other compulsory process issued by any court of this State. Such mileage shall be computed from the court issuing such process and shall be at the rate per mile of $0.10.

For transporting a prisoner taken on such process, per mile, $0.10.

L.1953, c. 22, p. 437, s. 11. Amended by L.1964, c. 210, s. 2.



Section 22A:4-12 - Searches

22A:4-12. Searches
Fees for the services enumerated herein shall be as follows:

In Superior Court

The clerk shall receive for a search for judgments and all other records which may become a lien upon real estate, for each name, each year, each book, six cents ($0.06).

For stating a judgment, five cents ($0.05).

For every other search, for each name, each year, each book, two cents ($0.02).

For drawing certificate and seal, twelve cents ($0.12).

For copies or abstracts of judgments or other records included in such certificate, for each folio, eight cents ($0.08).

The fee for a search and certificate shall in no case be less than twenty-five cents ($0.25).

County Clerks and Registers of Deeds and Mortgages

County clerks and registers of deeds and mortgages shall receive for a search of all records except those enumerated hereunder, for each name, each year, each book, four cents ($0.04).

For a search of the records of assignments of mortgages, for each name, each year, each book, five cents ($0.05).

For a search of mechanic's lien claims, for each name, each book, each year, six cents ($0.06).

For a search of the records of registered mortgages, for each name, each year, each book, seven cents ($0.07).

For each search of the records of physician's lien claims, which shall include cost of search and certificate thereof, fifty cents ($0.50).

For each search of the records of hospital lien claims which shall include cost of search and certificate thereof, fifty cents ($0.50).

For copies of abstracts of all deeds, mortgages, judgments or other records included in a search certificate, for each folio, eight cents ($0.08).

For drawing a certificate and seal for a search, twenty cents ($0.20).

L.1953, c. 22, p. 437, s. 11.



Section 22A:4-14 - Acknowledgments, Proof, Affidavits And Oaths.

22A:4-14 Acknowledgments, proof, affidavits and oaths.
22A:4-14. For a service specified in this section, foreign commissioners of deeds, notaries public, judges and other officers authorized by law to perform such service, shall receive a fee as follows:

For administering an oath or taking an affidavit, $2.50.

For taking proof of a deed, $2.50.

For taking all acknowledgments, $2.50.

For administering oaths, taking affidavits, taking proofs of a deed, and taking acknowledgments of the grantors in the transfer of real estate, regardless of the number of such services performed in a single transaction to transfer real estate, $15.00.

For administering oaths, taking affidavits and taking acknowledgments of the mortgagors in the financing of real estate, regardless of the number of such services performed in a single transaction to finance real estate, $25.00.

L.1953, c.22, s.11; amended 1964, c.205; 2002, c.34, s.48.



Section 22A:4-15 - Accounting For Fees By Clerk Of Supreme Court And Clerk Of Superior Court

22A:4-15. Accounting for fees by Clerk of Supreme Court and Clerk of Superior Court
Except as otherwise provided by statute fees, costs, allowances, percentages and other perquisites of whatsoever kind which the Clerk of the Supreme Court and the Clerk of the Superior Court, as such, and as clerk of the respective courts, and their office assistants are allowed by law to charge and receive for official acts or services they may render, shall be for the sole use of the State as public money, to be regularly accounted for and paid over as hereinafter set forth.

The Clerk of the Supreme Court and the Clerk of the Superior Court shall on the tenth day of each month, render a full and itemized statement of account and return to the Director of the Division of Budget and Accounting of all such sums received by them or their assistants and of all sums which may have been charged or taxed, or which may have accrued or become payable for services during the month preceding the making of such statement. The statement of account shall be made under oath in such form as the said director shall specify and shall be filed in his office to be forthwith audited by him and kept as a public record.

All such fees, costs, allowances, percentages and other perquisites shall be paid to the State Treasurer on or before the tenth day of each month, and whether collected or not, such officers shall be personally liable therefor.

The penalty for each day's neglect of any such officer in rendering his account or in paying over such money to the State Treasurer shall be $100.00, to be recovered in the name of the State in a civil action in the Superior Court, and said clerks may also be proceeded against by proceeding in lieu of prerogative writ.

L.1953, c. 22, p. 439, s. 11. Amended by L.1968, c. 124, s. 5, eff. July 1, 1968.



Section 22A:4-16 - Collection Of Fees For Services Of State Judicial Officers

22A:4-16. Collection of fees for services of State judicial officers
All fees allowed by law for the services of the Supreme Court, Superior Court, and any justice or judge thereof whether such services be performed in open court or in chambers shall be taxed, collected and accounted for by the clerks of the respective courts in the same manner as fees allowed to such clerks.

Fees for an order made, writ allowed, motion granted or other service rendered at chambers by a justice of the Supreme Court or by a judge of the Superior Court, shall be paid to, demanded and received by the clerk of the court to which the same may appertain, at the time of the filing or entering of the order, writ, motion or other service in the minutes of the court or docket of the clerk thereof.

L.1953, c. 22, p. 440, s. 11.



Section 22A:4-17 - Disposition Of Fees Of County Officers.

22A:4-17 Disposition of fees of county officers.

22A:4-17. a. All fees, costs, allowances, percentages and other perquisites of whatever kind which surrogates, county clerks in their several capacities, registers of deeds and mortgages, and sheriffs or persons employed in their offices are entitled to charge and receive for any official acts or services they may render shall be for the sole use of the county and shall be accounted for regularly to the county treasurer; however, such monies shall be utilized to increase the salaries of surrogates, county clerks, registers of deeds and mortgages and sheriffs, except as provided in section 6 of P.L.2001, c.370 (C.22A:4-8.1), section 7 of P.L.1985, c.422 (C.22A:4-17.1) and section 4 of P.L.1988, c.109 (C.22A:4-17.2).

Such accounting shall be made on or before the fifteenth day of each month on form blanks supplied by the county treasurer. The statement of account shall clearly set forth all sums charged or taxed or which shall have accrued or become payable during the preceding month. Such statements shall be made under oath and filed in the office of the county treasurer as public records.

Such statements when received by the county treasurer shall be forthwith audited by the county auditor or other proper officer.

On or before the twentieth day of each month surrogates, county clerks, registers of deeds and mortgages, and sheriffs shall pay over the amount of such fees and moneys to the county treasurer and such officers shall be personally liable to the county for such fees and moneys.

The penalty for each day's neglect to file the required statement of account or to pay over such moneys shall be one hundred dollars ($100.00) to be recovered in the name of the board of chosen freeholders of the county in a civil action in the Superior Court, and said officers may also be proceeded against by proceeding in lieu of prerogative writ.

b. (1) In addition to the fees authorized in N.J.S.22A:4-4.1, and except as provided in paragraph (2) of this subsection, upon resolution or ordinance of the county governing body, as appropriate, a surcharge of three dollars shall be charged for each document recorded, which will be in addition to any other charge allowed by law. The county treasurer shall deposit the surcharges so collected into a fund that shall be used by the county to accomplish the purposes of P.L.2009, c.123 (C.52:27D-287a et al.). This fund shall be known as the "County Homelessness Housing Trust Fund." Five percent of the fund may be used annually by the county for administrative costs related to administration of the fund and the grant program established pursuant to P.L.2009, c.123 (C.52:27D-287a et al.), and the remainder only for homelessness housing programs as described in P.L.2009, c.123 (C.52:27D-287a et al.).

(2)The surcharge imposed in this section does not apply to assignments or substitutions of previously recorded deeds of trust.

Amended 1991, c.91, s.276; 2001, c.370, s.7; 2009, c.123, s.8.



Section 22A:4-17.1 - Funds To Upgrade Services, Budgetary Reduction.

22A:4-17.1 Funds to upgrade services, budgetary reduction.

7. a. The county treasurer shall return to the county clerk or the register of deeds and mortgages $2.00 of each fee received for the recording, filing or cancelling of a document in the office of the county clerk or register of deeds and mortgages. Such sums shall be returned within 10 days of receipt of the fee by the county treasurer.

b.Monies received by the county clerks or registers of deeds and mortgages pursuant to the provisions of subsection a. shall be used to upgrade and modernize the services provided by their offices.

c.The provisions of subsection a. shall not apply to fees received from municipalities for recording, filing or cancelling documents.

d.Notwithstanding any provision of law to the contrary, monies received by a county clerk attributable solely to the amount of fee increases for services enumerated in N.J.S.22A:2-29 pursuant to the amendments set forth in section 2 of P.L.2001, c.370 and enumerated in section 2 of P.L.1965, c.123 (C.22A:4-4.1) pursuant to the amendments set forth in section 4 of P.L.2001, c.370, that exceed in any year the amount by which the annual minimum salary of the county clerk fixed pursuant to N.J.S.40A:9-76 exceeds the amount of the county clerk's salary in effect on November 1, 2000, shall be used for budgetary reduction by the county and shall be reflected as a county tax levy reduction.

e.Notwithstanding any provision of law to the contrary, monies received by a register of deeds and mortgages attributable solely to the amount of fee increases for services enumerated in section 2 of P.L.1965, c.123 (C.22A:4-4.1) pursuant to the amendments set forth in section 4 of P.L.2001, c.370 that exceed in any year the amount by which the annual minimum salary of the register of deeds and mortgages fixed pursuant to N.J.S.40A:9-92 exceeds the amount of the salary of the register of deeds and mortgages in effect on November 1, 2000, shall be used for budgetary reduction by the county and shall be reflected as a county tax levy reduction.

L.1985,c.422,s.7; amended 1989, c.301, s.1; 2001, c.370, s.9.



Section 22A:4-17.2 - Funds For Service Modernization, Budgetary Reduction

22A:4-17.2 Funds for service modernization, budgetary reduction

4. a. The county treasurer shall return to the county surrogate $2.00 of each fee received for the probate of a will; for the grant of general administration; for the grant of letters of guardianship; for the grant of letters of trusteeship for the filing of inventories; for the filing of accountings; and for any other proceeding filed, recorded or issued in the surrogate's court. Such sums shall be returned within 10 days of receipt by the county treasurer.

b.Monies received by the county surrogates pursuant to the provisions of subsection a. of this section shall be used to upgrade and modernize the services provided by their offices. These monies shall not be used for budgetary reduction by the counties.

c.Notwithstanding any provision of law to the contrary, monies received by a county surrogate attributable solely to the amount of fee increases for services enumerated in N.J.S.22A:2-30 pursuant to the amendments set forth in section 3 of P.L.2001, c.370, that exceed in any year the amount by which the annual minimum salary of the surrogate fixed pursuant to N.J.S.2B:14-3 exceeds the amount of the surrogate's salary in effect on November 1, 2000, shall be used for budgetary reduction by the county and shall be reflected as a county tax levy reduction.

L.1988,c.109,s.4; amended 2001, c.370, s.8.



Section 22A:4-19 - Collection Of Fees And Costs In Advance; Deposits; Accounts

22A:4-19. Collection of fees and costs in advance; deposits; accounts
22A:4-19. Surrogates, registers of deeds and mortgages, county clerks, clerks of courts, sheriffs and the Secretary of State, for their own protection, may exact in advance of a service the fees and costs therefor.

For convenience, such officers may receive reasonable deposits in advance to meet the fees and costs of persons who may desire such services, except that sheriffs and the Clerk of the Superior Court shall be required so to do. Such officers shall account to depositors at least once in four months for the sums deposited, except that the Clerk of the Supreme Court, the Clerk of the Superior Court, sheriffs, and the Secretary of State shall so account at least annually.

The Secretary of State shall provide for the establishment of accounts for persons making application therefor, under such terms and conditions as may be fixed by the Secretary of State.

Amended 1968,c.297; 1978,c.146; 1991,c.91,s.277.



Section 22A:4-20 - Services Performed For State; Charging And Accounting For Fees

22A:4-20. Services performed for State; charging and accounting for fees
Whenever any surrogate, register of deeds and mortgages, county clerk or sheriff shall be requested by the State or any of its agencies to file any paper, enter and docket any writ, order or judgment, record any paper, make a copy or search or perform any other service in their respective offices for which costs, fees or compensation is allowed, such surrogate, register of deeds and mortgages, county clerk or sheriff shall forthwith file or record such paper or perform the service requested without exacting payment in advance of the lawful fees incident to such filing, recording or service, but such officer shall render to the State, or the agency thereof making such request, a monthly statement of all such fees due and payable to him. No surrogate, register of deeds and mortgages, county clerk or sheriff shall become personally liable to his county for the payment of such fees and costs until the same shall have been actually paid to him.

L.1953, c. 22, p. 442, s. 11.



Section 22A:4-21 - Fees For Services Provided By Secretary Of State.

22A:4-21 Fees for services provided by Secretary of State.

40.The Secretary of State is authorized to establish reasonable fees for the specialized research, reference, and reproduction services provided by the State Archives, Division of Archives and Records Management in the Department of State, involving permanent historical documents in any format or medium. Such fees shall be established pursuant to the provisions of the Administrative Procedure Act, and shall reflect the actual costs of the services, including labor and overhead. All fees collected by the State Archives for such services shall be paid into the existing nonlapsing "Archives User Fees Account" administered by the Division of Archives and Records Management.

L.2003,c.117,s.40.



Section 22A:5-1 - Fees In Tax Court

22A:5-1. Fees in Tax Court
2. a. The filing fee for commencement of proceedings in the Tax Court, other than proceedings in the Small Claims Division, shall be the same as proceedings in the Superior Court, Law Division, except that a taxing district shall not be required to pay a filing fee upon the filing of a counterclaim or any responsive pleading.

b. Additional fees, the reduction or waiver of fees for particular classes of cases, and the fees for the Small Claims Division of the Tax Court, shall be established by the Rules of the Supreme Court.

c. No proceeding shall be heard by the Tax Court unless the fees are paid.



d. All fees shall be payable to the clerk of the Tax Court for the use of the State, and shall not be refundable except as specifically provided by the Rules of the Supreme Court.

L.1993,c.74,s.2.






Title 23 - Fish And Game, Wild Birds And Animals

Section 23:1-1 - Definitions.

23:1-1 Definitions.

23:1-1. As used in this title:

"Apprentice license" means any resident's apprentice firearm hunting license, resident's apprentice bow and arrow license, nonresident's apprentice firearm hunting license, or nonresident's apprentice bow and arrow license issued pursuant to R.S.23:3-4.

"Assistant protector" or "assistant fish and game protector" means the Deputy Chief of the Bureau of Law Enforcement in the division;

"Closed season" means the date and time of year when wildlife may not be captured, taken, killed, or had in possession in the field;

"Code" means the State Fish and Game Code;

"Conservation officer" means any sworn, salaried member of the Bureau of Law Enforcement in the division holding the titles of Conservation Officer I, II, or III, and includes the titles of Supervising Conservation Officer and Chief of the Bureau of Law Enforcement;

"Council" means the Fish and Game Council in the Division of Fish and Wildlife in the Department of Environmental Protection;

"Delaware river" means the waters of the Delaware river from the Pennsylvania shore to the New Jersey shore, or in the case of any tributaries or inland bays on the New Jersey side, to the mouths of those tributaries or bays;

"Deputy warden" or "deputy fish and game warden" means any commissioned deputy conservation officer of the Bureau of Law Enforcement in the division;

"Division," "Division of Fish, Game and Wildlife," "board," or "Board of Fish and Game Commissioners" means the Division of Fish and Wildlife in the Department of Environmental Protection;

"Fishing" means the possession of an instrument used to take fish in a condition that makes the instrument readily usable, while in a place or in proximity thereto where fish may be found;

"Hunting" means the possession of an instrument used to take wildlife in a condition that makes the instrument readily usable, while in a place or in proximity thereto where wildlife may be found;

"Open season" means the date and time of year when wildlife may be captured, taken, killed, or had in possession;

"Protector" or "fish and game protector" means the Chief of the Bureau of Law Enforcement in the division;

"Warden" or "fish and game warden" means a conservation officer;

"Wildlife" means any wild mammal, bird, reptile, amphibian, fish, mollusk, crustacean or other wild animal or any part, product, egg or offspring or the dead body or parts thereof.

amended 1948, c.448, s.39; 1958, c.80; 1993, c.20, s.1; 1997, c.291, s.1; 1999, c.282, s.1; 2015, c.83, s.1.



Section 23:1-2 - "Waters Of This State" Construed

23:1-2. "Waters of this state" construed
As used in this title, the term "waters of this state" means all the fresh waters of this state. All ponds, lakes and waters created by or under the exclusive control of any individuals or associations, stocked and maintained at their sole expense and not runways for migratory fish shall be considered private waters, and shall be exempt from the provisions of this title respecting bag limit, season and size as far as such individuals and the members of such associations or persons receiving permits from them are concerned.



Section 23:1-3 - Season Includes Date Of Beginning And End

23:1-3. Season includes date of beginning and end
When, in this title, a day of the month is given for the beginning or end of an open or close season, that day of the month of each year shall be construed to be included in the open or close season.



Section 23:1-4 - Inapplicability To Public Museums Or Natural History Societies

23:1-4. Inapplicability to public museums or natural history societies
This title shall not apply to a public museum or natural history society of this State so as to prevent the collection of specimens for it nor to the breeding, raising and producing in captivity, and the marketing, of fox, other than red or gray, mink, chinchilla, marten, fisher, caracul or other fur-bearing animals not native to New Jersey.

Amended by L.1955, c. 153, p. 648, s. 1, eff. July 19, 1955.



Section 23:2-2 - Powers And Duties Of Board; Annual Report

23:2-2. Powers and duties of board; annual report
The duties of the board shall be the protection and propagation of fish, birds and game animals, enforcement of the laws relating thereto, propagation and distribution of food fish and the keeping up of the supply thereof in the waters of the state. The board may close streams or parts of streams for forty-eight hours immediately following the stocking of same by the board, and may revoke the license of any person who shall violate the regulation so prescribed. The board may permit persons, when duly authorized by the board, to carry firearms in the woods and fields at any time when necessary for the conservation of wild life. The board shall have the conduct and control of all hatching stations owned and operated by the state. It may investigate any complaint made to it, at all times inspect any dam, weir, fish basket, net or other illegal apparatus for taking fish, and forthwith remove the same, and, on view or information, enforce the laws for the protection and propagation of fish, birds and game animals in this state, by arrest and prosecution of the offender, without complaint or warrant. It shall make a full report to the legislature annually, at its meeting, of all its official operations for the year ending on June thirtieth preceding, with any suggestions and recommendations it deems useful.



Section 23:2-2.1 - Open Season Suspended Or Curtailed By Proclamation Closing Lands To Entry; New Open Season

23:2-2.1. Open season suspended or curtailed by proclamation closing lands to entry; new open season
Whenever pursuant to law the Governor shall, by proclamation, close any forests, woodlands or open lands to entry, and any open season for taking fish, game birds, game animals or fur-bearing animals or any of them, shall have been suspended or curtailed thereby, the Fish and Game Council, at the expiration of the period of such closure, may, subject to the approval of the State Commissioner of Conservation, by order provide for a new open season or for an extension of such open season curtailed, within the limits of the area affected by the Governor's proclamation, for a period not exceeding that during which said open season was suspended or curtailed.

L.1948, c. 39, p. 113, s. 1, eff. April 29, 1948.



Section 23:2-3 - Stocking With Fish, Birds And Game Restricted To Certain Places

23:2-3. Stocking with fish, birds and game restricted to certain places
The board may stock with fish, birds and game only such lands and waters of the state as are open to all anglers and hunters holding a hunting and fishing license issued by the board, or that are specifically designated as public sanctuaries closed to all fishing or hunting.

The board may stock with fish any body of water in this state that is under the control of and for the use of such organizations known as the Boy Scouts, Young Men's Christian Association, Young Women's Christian Association or other similar public organizations, but only during the time such camps are in operation.



Section 23:2-4 - Protector, Assistant Protector And Wardens; Appointment; Compensation

23:2-4. Protector, assistant protector and wardens; appointment; compensation
The division may appoint such number of competent men as may be determined to be necessary, within the limits of available appropriations therefor, and subject to Title 11 of the Revised Statutes, Civil Service, who shall be known as fish and game wardens, with the powers and duties hereinafter enumerated.

The division shall designate one of the wardens as the fish and game protector, who shall, under the supervision of the division, have the direction, supervision and control of the other wardens. It shall designate from the whole number of wardens such other supervisory personnel as may be necessary, subject to Title 11 of the Revised Statutes, Civil Service.

The compensation of the protector, assistant protectors and wardens shall be the amounts fixed by statute or as otherwise determinable by authority of law.

Each warden shall give his entire time to the duties prescribed for wardens and shall not be engaged in any other business or occupation.

Amended by L.1953, c. 335, p. 1891, s. 1, eff. July 29, 1953.



Section 23:2-5 - Payment Of Compensation And Expenses

23:2-5. Payment of compensation and expenses
The compensation and expenses incurred under this title may be paid by the state treasurer, on warrants of the state comptroller, on bills properly approved by the board out of the resident license fund and other receipts of the board, received through the board, or otherwise.



Section 23:2-6 - Powers And Duties Of Protector And Wardens

23:2-6. Powers and duties of protector and wardens
The wardens shall enforce all the laws of this state for the protection of fish, birds and game animals, and may execute all processes issued for the violation of these laws, and serve subpoenas issued for the examination, investigation or trial of all offenses against these laws. Each warden shall keep a daily record of his official acts, and at the close of each month make a summary of the record with such statements in detail as shall be necessary for the information of the board, and report the same to it. The protector shall report to the board any negligence or dereliction of duty or incompetency on the part of any of the wardens, with the facts relating thereto, shall report monthly to the board the operation of his department during the preceding month, and make any further report the board requires. Every warden shall seize, remove and forthwith destroy any net, pound or other device for taking fish found in or upon any of the waters of this state, or upon the shores or islands of those waters where fishing with nets is prohibited or illegal. Such nets, pounds or other devices are declared to be a public nuisance, and may be abated and summarily destroyed by any warden. No action for damages shall lie or be maintained against a warden for the seizure or destruction.



Section 23:2-7 - Wardens May Be Armed

23:2-7. Wardens may be armed
The board, with the approval of the governor, may in writing authorize any of its salaried wardens to have in possession and carry a revolver, club, billy, handcuffs and twisters, or any other weapon or article required in the performance of their official duty.



Section 23:2-8 - Summary Arrest; Aid By Peace Officers

23:2-8. Summary arrest; aid by peace officers
The council, the wardens, the deputy wardens and the protector shall have the power of summary arrest in cases of flagrant violation of this Title, or of the provisions of the State Fish and Game Code, and may, in the discharge of their duties, call in the aid of a constable, sheriff or other peace officer when deemed necessary. An officer neglecting or refusing to aid when so required shall forfeit twenty-five dollars ($25.00) to be recovered in a civil action.

Amended by L.1948, c. 448, p. 1804, s. 42; L.1953, c. 23, p. 450, s. 1, eff. March 19, 1953.



Section 23:2-9 - Payment Of Appropriations

23:2-9. Payment of appropriations
All moneys appropriated for the compensation of the protector, the wardens and the general and incidental expenses of the board shall be paid by the treasurer of the state, on the warrant of the comptroller.



Section 23:2-10 - Deputy Wardens; Appointment

23:2-10. Deputy wardens; appointment
The board may appoint such deputy fish and game wardens as it deems necessary for the better enforcement of the laws regulating the taking of fish, game and birds.



Section 23:2-11 - Power And Authority Of Deputies

23:2-11. Power and authority of deputies
The deputy conservation officers shall have the power and authority of conservation officers to enforce Title 23 and the Fish and Game Code, and shall be subject to the regulations provided by law for the enforcement of the Title and Code, but shall receive no salary or other compensation from the State for the performance of duties of law enforcement.

Amended by L.1953, c. 95, p. 1024, s. 1, eff. April 16, 1953; L.1977, c. 167, s. 2, eff. July 31, 1977.



Section 23:2-12 - Impersonating Warden; Penalty

23:2-12. Impersonating warden; penalty
A person who, not being a warden or a deputy warden of this state, shall:

a. Falsely pretend that he is such; or

b. Impersonate a warden or a deputy warden; or

c. Attempt, by any means, to induce another to believe that he is such--

Shall be liable to a penalty of fifty dollars.



Section 23:2-13 - Hooked On Fishing-not On Drugs Program.

23:2-13 Hooked on Fishing-Not on Drugs Program.

1. a. There is established in the Department of Environmental Protection, Division of Fish and Wildlife, a Hooked on Fishing-Not on Drugs Program, which shall be based on a national program developed by the Future Fisherman Foundation that encourages school-aged children to avoid drug usage by providing alternative activities that involve learning to fish, appreciating aquatic and environmental resources, and developing positive life skills. The division shall assign staff to develop strategies for assisting school districts or other interested public service organizations in implementing this program throughout the State. Statewide program implementation shall be modeled after the pilot program implemented in Ocean County in calendar year 2000, which may include, but not be limited to, the distribution of materials to promote and operate the program throughout the State. To the maximum extent possible, the division shall implement and operate the program in every county in the State.

b.The division may work with educational, public safety and environmental groups in order to promote volunteerism among these groups for the purpose of acting as program instructors, mentors or advisors. The division may also work with public service organizations, sportsman groups and local merchants to encourage the donation of technical, material and financial assistance to the program.

L.2012, c.46, s.1.



Section 23:2-14 - Collection, Maintenance Of Data; Annual Report.

23:2-14 Collection, maintenance of data; annual report.

2.The division shall collect and maintain data on the Hooked on Fishing-Not on Drugs Program and provide an annual report to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), including information on the number of school districts or municipalities that have implemented the program and the number of pupils that are participating in the program. The report shall also include information on the effectiveness of the program in terms of drug usage avoidance or incidents among participating students.

L.2012, c.46, s.2.



Section 23:2-15 - Rules, Regulations.

23:2-15 Rules, regulations.

3.The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the provisions of this act.

L.2012, c.46, s.3.



Section 23:2A-1 - Short Title

23:2A-1. Short title
This act shall be known and may be cited as "The Endangered and Nongame Species Conservation Act."

L.1973, c. 309, s. 1, eff. Dec. 14, 1973.



Section 23:2A-2 - Legislative Findings And Declaration

23:2A-2. Legislative findings and declaration
The Legislature hereby finds and declares the following:

a. That it is the policy of this State to manage all forms of wildlife to insure their continued participation in the ecosystem;

b. That species or subspecies of wildlife indigenous to the State which may be found to be endangered should be accorded special protection in order to maintain and to the extent possible enhance their numbers; and

c. That the State should assist in the protection of species or subspecies of wildlife which are deemed to be endangered elsewhere by regulating the taking, possession, transportation, exportation, processing, sale or offer for sale or shipment within this State of species or subspecies of wildlife including those on any Federal endangered species list.

L.1973, c. 309, s. 2, eff. Dec. 14, 1973.



Section 23:2A-3 - Definitions

23:2A-3. Definitions
For the purposes of this act, unless the context clearly requires a different meaning:

a. "Commissioner" means the Commissioner of the Department of Environmental Protection;

b. "Department" means the Department of Environmental Protection;

c. "Endangered species" means any species or subspecies of wildlife whose prospects of survival or recruitment are in jeopardy or are likely within the foreseeable future to become so due to any of the following factors: (1) the destruction, drastic modification, or severe curtailment of its habitat, or (2) its over-utilization for scientific, commercial or sporting purposes, or (3) the effect on it of disease, pollution, or predation, or (4) other natural or manmade factors affecting its prospects of survival or recruitment within the State, or (5) any combination of the foregoing factors. The term shall also be deemed to include any species or subspecies of wildlife appearing on any Federal endangered species list;

d. "Nongame species" means any wildlife for which a legal hunting or trapping season has not been established or which has not been classified as an endangered species by statute or regulation of this State;

e. "Take" means to harass, hunt, capture, kill, or attempt to harass, hunt, capture, or kill, wildlife;

f. "Wildlife" means any wild mammal, bird, reptile, amphibian, fish, mollusk, crustacean or other wild animal or any part, product, egg or offspring or the dead body or parts thereof.

L.1973, c. 309, s. 3, eff. Dec. 14, 1973. Amended by L.1981, c. 281, s. 1, eff. Sept. 10, 1981.



Section 23:2A-4 - Investigations; Determinations; Management Programs; List Of Endangered Species

23:2A-4. Investigations; determinations; management programs; list of endangered species
a. The commissioner shall conduct investigations concerning wildlife in order to develop information relating to populations, distribution, habitat needs, limiting factors and other biological and ecological data to determine management measures necessary for their continued ability to sustain themselves successfully. On the basis of such determinations the commissioner shall develop management programs which shall be designed to insure the continued ability of wildlife to perpetuate themselves successfully.

b. On the basis of such investigations of wildlife and other available scientific and commercial data the commissioner may by regulation promulgate a list of those species and subspecies of wildlife indigenous to the State which are determined to be endangered, giving their common and scientific names by species and subspecies. The commissioner shall periodically review the State list of endangered species and may by regulation amend the list making such additions or deletions as are deemed appropriate.

L.1973, c. 309, s. 4, eff. Dec. 14, 1973. Amended by L.1981, c. 281, s. 3, eff. Sept. 10, 1981; L.1981, c. 511, s. 14, eff. Jan. 12, 1982.



Section 23:2A-4.1 - Diamondback terrapin designated nongame indigenous species.

23:2A-4.1 Diamondback terrapin designated nongame indigenous species.
1. a. Notwithstanding any law, rule, or regulation to the contrary, the diamondback terrapin shall be designated as a nongame indigenous species and shall be subject to the laws, rules, and regulations governing the importation, care, possession, and breeding of that type of animal in the State.

b. Any diamondback terrapin, including any nest or egg thereof, shall be protected by the Department of Environmental Protection, any other State agency, and any local governmental entity in the same manner and to the same extent as any nongame species of reptile indigenous to the State that is protected by "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), any other applicable State law, or any rule or regulation adopted pursuant thereto.

c. The commissioner shall investigate populations, distribution, habitat needs, limiting factors, and other biological and ecological data concerning the State's diamondback terrapin population to determine management measures necessary for their continued ability to sustain themselves successfully. On the basis of such determinations, the commissioner shall develop management programs which shall be designed to insure the continued ability of the State's diamondback terrapin population to perpetuate themselves successfully.

L.2016, c.17, s.1.



Section 23:2A-5 - Rules And Regulations; Inspections; Fees

23:2A-5. Rules and regulations; inspections; fees
a. The commissioner shall have the power to formulate and promulgate, adopt, amend and repeal rules and regulations, limiting, controlling and prohibiting the taking, possession, transportation, exportation, sale or offer for sale, or shipment of any nongame species or any wildlife on the endangered species list. Such rules and regulations shall be designed to promote the public health, safety and welfare and shall be adopted in accordance with the "Administrative Procedure Act" (P.L.1968, c. 410, C. 52:14B-1 et seq.).

b. The commissioner is authorized to conduct periodic inspections in order to determine compliance with the rules and regulations adopted pursuant to this section, and, to that end, is authorized to charge and collect fees in an amount sufficient to cover the costs of the inspections and services performed pursuant to this amendatory act. Such fees shall be devoted entirely and exclusively to carrying out the purposes and provisions of this amendatory act. Inspection fees shall be established in accordance with a fee schedule adopted by the department as a rule and regulation pursuant to the provisions of the aforesaid "Administrative Procedure Act."

L.1973, c. 309, s. 5, eff. Dec. 14, 1973. Amended by L.1981, c. 281, s. 2, eff. Sept. 10, 1981.



Section 23:2A-6 - Taking, Possession, Transportation, Sale Of Endangered Species Or Regulated Nongame Species

23:2A-6. Taking, possession, transportation, sale of endangered species or regulated nongame species
Except as otherwise provided in this act or regulations adopted thereunder, no person shall take, possess, transport, export, process, sell or offer for sale, or ship, and no common or contract carrier shall knowingly transport or receive for shipment any species or subspecies of wildlife appearing on the following lists: (1) the list of wildlife determined to be endangered by the commissioner pursuant to this act; (2) the list of nongame species regulated pursuant to this act; and (3) any Federal list of endangered species. Any species or subspecies of wildlife appearing on any of the foregoing lists which enters the State from another state or from a point outside the territorial limits of the United States and which is transported across the State destined for a point beyond the State may be so entered and transported without restriction in accordance with the terms of any Federal permit or permit issued under the laws or regulations of another state.

L.1973, c. 309, s. 6, eff. Dec. 14, 1973. Amended by L.1981, c. 281, s. 4, eff. Sept. 10, 1981.



Section 23:2A-6.1 - Prohibitions relative to products, parts of certain species; exceptions; rules, regulations; definitions.

23:2A-6.1 Prohibitions relative to products, parts of certain species; exceptions; rules, regulations; definitions.
6. a. Notwithstanding the provisions of section 6 of P.L.1973, c.309 (C.23:2A-6) or any other law, or any rule or regulation adopted pursuant thereto, to the contrary, no person shall possess, transport, import, export, process, sell or offer for sale, or ship, and no common or contract carrier shall knowingly transport or receive for shipment any part or product of: (1) any specified African species; or (2) any species or subspecies of elephant, rhinoceros, tiger, lion, leopard, cheetah, pangolin, marine turtle, or ray listed in Appendix I or Appendix II of the Convention on International Trade in Endangered Species of Wild Fauna and Flora.

b. The following exceptions and defenses shall apply to the prohibition in subsection a. of this section:

(1) the part or product was lawfully possessed within the State prior to the effective date of P.L.2016, c.6 (C.23:2A-6.1 et al.);

(2) the part or product is being used or displayed for scientific, zoological, or educational purposes;

(3) the part or product is conveyed directly to a devisee, heir, or beneficiary, provided that the part or product was lawfully possessed by the decedent prior to the effective date of this section; or

(4) the person lawfully possesses any ivory, ivory product, rhinoceros horn, or rhinoceros horn product in compliance with section 3 of P.L.2014, c.22 (C.23:2A-13.3).

c. The department may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement this section.

d. Nothing in this section shall be construed to preclude a person violating this section from also being liable for any applicable violation of P.L.2014, c.22 (C.23:2A-13.1 et seq.), R.S.23:4-27, or any other State law, rule, or regulation.

e. As used in this section:

"Beneficiary" has the same meaning as that term is defined in N.J.S.3B:1-1.

"Devisee" has the same meaning as that term is defined in N.J.S.3B:1-1.

"Heir" has the same meaning as that term is defined in N.J.S.3B:1-1.

"Specified African species" means the following species of wildlife: (1) African elephant (Loxodonta Africana); (2) African leopard (Panthera pardus); (3) African lion (Panthera leo); (4) black rhinoceros (Diceros bicornis); and (5) white rhinoceros (Ceratotherium simum).

L.2016, c.6, s.6.



Section 23:2A-6.2 - Activities permitted pursuant to conduct of biomedical research.

23:2A-6.2 Activities permitted pursuant to conduct of biomedical research.
7. Notwithstanding the provisions of section 6 of P.L.1973, c.309 (C.23:2A-6), section 6 of P.L.2016, c.6 (C.23:2A-6.1), or any other State law, or any rule or regulation adopted pursuant thereto, to the contrary, unless such activity is otherwise prohibited by federal law, a person may possess, transport, import, export, process, sell or offer for sale, or ship wildlife, or part or product thereof: (1) for purposes related to the conduct of biomedical research at a facility licensed by the United States Department of Agriculture pursuant to the federal "Animal Welfare Act," 7 U.S.C. s.2131 et seq., or at a facility conducting biomedical research in compliance with the "Public Health Service Policy on Humane Care and Use of Laboratory Animals" issued by the United States National Institutes of Health; (2) in accordance with the terms of any federal permit or permit issued under the laws or regulations of another state, if the wildlife, or part or product thereof, enters the State from another state or from a point outside the territorial limits of the United States, and is transported across the State destined for a point beyond the State; or (3) in the course of undertaking any law enforcement activities pursuant to federal or State law, or other mandatory duties required by federal or State law, if the person is an employee or agent of the federal government, the State government, or a bi-state authority.

L.2016, c.6, s.7.



Section 23:2A-7 - Programs For Conservation And Management; Agreements; Cooperation With And Acceptance Of Funds From Other Agencies; Committee Of Experts

23:2A-7. Programs for conservation and management; agreements; cooperation with and acceptance of funds from other agencies; committee of experts
a. The commissioner shall establish such programs, including acquisition of land or aquatic habitats, as are deemed necessary for the conservation and management of nongame and endangered species of wildlife.

b. In carrying out programs authorized by this act, the commissioner may enter into agreements with Federal agencies, political subdivisions of the State, or with private persons for administration and management of any area established under this section or utilized for management of nongame or endangered species of wildlife.

c. With the approval of the Governor, the commissioner may cooperate with and receive money from the Federal Government, or any county or municipal government or from private sources for the purposes of this act. The commissioner may establish a separate fund from these contributions for the support of nongame and endangered species programs.

d. The commissioner may authorize, under such terms and conditions as may be prescribed by regulation, the taking, possession, transportation, exportation or shipment of nongame species and wildlife which appear on the State list of endangered species for scientific, zoological, or educational purposes, for propagation in captivity of such wildlife, or for other special purposes.

e. The commissioner shall appoint a committee of experts to advise and assist the commissioner in carrying out the intent of this act. Said experts shall include persons actively involved in the conservation of wildlife.

L.1973, c. 309, s. 7, eff. Dec. 14, 1973. Amended by L.1981, c. 281, s. 5, eff. Sept. 10, 1981.



Section 23:2A-8 - Obstruction, Hindrance Or Delay Of Personnel Of Department

23:2A-8. Obstruction, hindrance or delay of personnel of department
No person shall obstruct, hinder or delay, or interfere with by force or otherwise, the performance by the department or its personnel of any duty under the provisions of this act, or refuse to permit such personnel to perform their duties by refusing them, upon proper identification or presentation of a written order of the department, entrance to any premises at reasonable hours.

L.1973, c. 309, s. 8, eff. Dec. 14, 1973.



Section 23:2A-9 - Investigation Of Suspected Violators

23:2A-9. Investigation of suspected violators
Whenever the department has cause to believe that any person is violating any provision of this act, or a rule or regulation promulgated pursuant to the provisions of this act, the department shall cause a prompt investigation to be made in connection therewith.

L.1973, c. 309, s. 9, eff. Dec. 14, 1973.



Section 23:2A-10 - Violations; Penalties; Enforcement.

23:2A-10 Violations; penalties; enforcement.

10. a. Whenever, on the basis of available information, the commissioner finds that a person is in violation of the provisions of P.L.1973, c.309, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an order in accordance with subsection b. of this section requiring the person to comply;

(2)Bring a civil action in accordance with subsection c. of this section;

(3)Levy a civil administrative penalty in accordance with subsection d. of this section;

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

The exercise of any of the remedies provided in this section shall not preclude recourse to any other remedy so provided.

b.Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of P.L.1973, c.309, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an order: (1) specifying the provision or provisions of P.L.1973, c.309, or the rule or regulation, or order or permit issued pursuant thereto, of which the person is in violation; (2) citing the action that constituted the violation; (3) requiring compliance with the provision of P.L.1973, c.309, the rule or regulation, or order or permit issued pursuant thereto, of which the person is in violation; (4) requiring the restoration to address any adverse effects resulting from the violation; and (5) giving notice to the person of a right to a hearing on the matters contained in the order.

c.The commissioner is hereby authorized and empowered to commence a civil action in Superior Court for appropriate relief from a violation of the provisions of P.L.1973, c.309, or any rule or regulation adopted, or any permit or order issued pursuant thereto. This relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, sampling or monitoring survey that led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation of P.L.1973, c.309 for which a civil action has been commenced and brought under this subsection;

(4)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by any violation for which a civil action has been commenced and brought under this subsection. Assessments under this subsection shall be paid to the "Endangered and Nongame Species of Wildlife Conservation Fund," established pursuant to section 1 of P.L.1981, c.170 (C.54A:9-25.2), except that compensatory damages to privately held resources shall be paid by specific order of the court to any persons who have been aggrieved by the unauthorized regulated activity;

(5)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1973, c.309, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration, and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty to be assessed under this subsection, and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall include a reference to the section of the statute, regulation, or order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative order is in addition to all other enforcement provisions in P.L.1973, c.309, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

e.Any person who violates any provision of P.L.1973, c.309, or any rule or regulation adopted, or permit or order issued pursuant thereto, or an order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay in full a civil administrative penalty levied pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 for each day during which the violation continues. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation. The Superior Court and municipal courts shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999."

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1973, c.309, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly, or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1973, c.309, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly, or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to P.L.1973, c.309, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g.All penalties collected pursuant to this section shall be deposited in the "Endangered and Nongame Species of Wildlife Conservation Fund," established pursuant to section 1 of P.L.1981, c.170 (C.54A:9-25.2), and kept separate from other receipts deposited therein, and appropriated to the department for the purposes outlined in that fund.

h.Each applicant or permittee, upon the request of the department, shall provide any information the department or the commissioner requires to determine compliance with any provision of P.L.1973, c.309, or of any rule or regulation adopted, or permit or order issued pursuant thereto.

L.1973, c.309, s.10; amended 1979, c.385, s.1; 1991, c.91, s.278; 1995, c.411; 2007, c.246, s.7.



Section 23:2A-11 - Severability

23:2A-11. Severability
If any provision of this act or rule or regulation adopted hereunder or the application thereof to any person or circumstances is held invalid, the remainder of the act or rule or regulation and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1973, c. 309, s. 11, eff. Dec. 14, 1973.



Section 23:2A-12 - Functions, Powers And Duties Of Department Under Other Laws

23:2A-12. Functions, powers and duties of department under other laws
The powers, duties and functions vested in the State Department of Environmental Protection under the provisions of this act shall not be construed to limit in any manner the functions, powers and duties vested in the State Department of Environmental Protection under any other provisions of law.

L.1973, c. 309, s. 12, eff. Dec. 14, 1973.



Section 23:2A-13 - Liberal Construction Of Act

23:2A-13. Liberal construction of act
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1973, c. 309, s. 13, eff. Dec. 14, 1973.



Section 23:2A-13.1 - Findings, Declarations Relative To Ivory Trafficking.

23:2A-13.1 Findings, declarations relative to ivory trafficking.

1.The Legislature finds and declares that ivory trafficking is at the highest rate ever recorded, with an estimated confiscation of more than 41 tons of illegal ivory worldwide in 2013; that despite laws to protect elephants, more than 35,000 African elephants were slaughtered in 2012 and scientists expect the current levels of illegal trade in ivory will bring elephants to extinction within 20 years; that other species with ivory teeth and tusks - such as hippopotamuses, narwhals, walruses, and whales - are equally threatened and the protection of one species may inadvertently draw poachers' efforts to another species; that precious artifacts from prehistoric mammoths are also not safe and need protection from illegal ivory traffickers; that currently the population of all species of rhinoceros living in the wild worldwide has dwindled to 29,000 and, in February 2014, a federal ban on commercial trade of rhinoceros horn and elephant ivory has focused the need to protect rhinoceros populations from poachers as well; and that the most effective way to discourage the illegal trafficking is to eliminate markets and profits for the traffickers.

The Legislature therefore determines that it is an important public purpose to protect all species of rhinoceros and all species of animals with ivory teeth and tusks by prohibiting the import, sale, purchase, barter, or possession with intent to sell, of any ivory, ivory product, rhinoceros horn, or rhinoceros horn product.

L.2014, c.22, s.1.



Section 23:2A-13.2 - Definitions Relative To Ivory Trafficking.

23:2A-13.2 Definitions relative to ivory trafficking.

2.As used in this act:

"Ivory" means any tooth or tusk composed of ivory from any animal, including, but not limited to, an elephant, hippopotamus, mammoth, narwhal, walrus, or whale, or any piece thereof, whether raw ivory or worked ivory, or made into, or part of, an ivory product.

"Ivory product" means any item that contains, or that is wholly or partially made from, any ivory.

"Raw ivory" means any ivory the surface of which, polished or unpolished, is unaltered or minimally changed by carving.

"Rhinoceros horn" means the horn, or any piece thereof, of any species of rhinoceros.

"Rhinoceros horn product" means any item that contains, or is wholly or partially made from, any rhinoceros horn.

"Total value of the ivory, ivory products, rhinoceros horn, and rhinoceros horn products" means the fair market value of the ivory, ivory products, rhinoceros horn, and rhinoceros horn products, or the actual price paid for the ivory, ivory products, rhinoceros horn, and rhinoceros products, whichever is greater.

"Worked ivory" means ivory that has been embellished, carved, marked, or otherwise altered so that it can no longer be considered raw ivory.

L.2014, c.22, s.2.



Section 23:2A-13.3 - Additional Prohibitions, Penalties; Exemptions.

23:2A-13.3 Additional prohibitions, penalties; exemptions.

3. a. In addition to the prohibitions established pursuant to, and the penalties imposed for violations of, R.S.23:4-27, "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), and any other applicable law, it shall be unlawful for any person to import, sell, offer for sale, purchase, barter, or possess with intent to sell, any ivory, ivory product, rhinoceros horn, or rhinoceros horn product, except as provided pursuant to this section.

b.It shall be presumptive evidence of possession with intent to sell when any ivory, ivory product, rhinoceros horn, or rhinoceros horn product is possessed in a retail or wholesale outlet commonly used for the buying or selling of similar products, provided, however, that nothing in this subsection shall preclude a finding of intent to sell based on any other evidence which may serve to independently establish such intent. The act of obtaining an appraisal of ivory, an ivory product, rhinoceros horn, or a rhinoceros horn product, alone shall not constitute possession with intent to sell.

c.A person may convey ivory, an ivory product, rhinoceros horn, or a rhinoceros horn product to the legal beneficiary of the ivory, ivory product, rhinoceros horn, or rhinoceros horn product which is part of an estate or other items being conveyed to lawful beneficiaries upon the death of the owner of the ivory, ivory product, rhinoceros horn, or rhinoceros horn product or in anticipation of that death.

d.None of the prohibitions set forth in this section shall apply to employees or agents of the federal or State government undertaking any law enforcement activities pursuant to federal or State law or any mandatory duties required by federal or State law.

e.The prohibition on import set forth in subsection a. of this section shall not apply where the import is expressly authorized by federal license or permit.

f.The Department of Environmental Protection may permit, under terms and conditions as the department may prescribe, the import, sale, offer for sale, purchase, barter, or possession with intent to sell, any ivory, ivory product, rhinoceros horn, or rhinoceros horn product for bona fide educational or scientific purposes, unless this activity is prohibited by federal law.

L.2014, c.22, s.3.



Section 23:2A-13.4 - Additional Penalties, Degree Of Crime; Disposition Of Seized Ivory.

23:2A-13.4 Additional penalties, degree of crime; disposition of seized ivory.

4. a. In addition to any applicable penalties which may be imposed pursuant to R.S.23:4-27, "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), or any other applicable law, a person violating any provision of section 3 of this act, or any rule or regulation adopted pursuant to section 5 of this act, shall be guilty of:

(1)for a first offense, a disorderly persons offense and, notwithstanding the provisions of N.J.S.2C:43-3, shall be fined not less than $1,000 or an amount equal to two times the total value of the ivory, ivory products, rhinoceros horn, and rhinoceros horn products involved in the offense, whichever is greater; and

(2)for a second or subsequent offense, a crime of the fourth degree and, notwithstanding the provisions of N.J.S.2C:43-3, shall be fined not less than $5,000 or an amount equal to two times the total value of the ivory, ivory products, rhinoceros horn, and rhinoceros horn products involved in the offense, whichever is greater.

b.Upon a conviction for violating the provisions of section 3 of this act, the court shall order the seizure of all ivory, ivory products, rhinoceros horn, and rhinoceros horn products involved in the violation and determine the penalty for the violation based on the assessed value of the seized products pursuant to subsection a. of this section. After sentencing the defendant, the court shall order that the seized ivory, ivory products, rhinoceros horn, and rhinoceros horn products be transferred to the Department of Environmental Protection for proper disposition. The department, at its discretion, may destroy the ivory, ivory products, rhinoceros horn, and rhinoceros horn products or donate them to an educational or scientific institution or organization, including, but not necessarily limited to, a museum, university, or research group.

L.2014, c.22, s.4.



Section 23:2A-13.5 - Rules, Regulations.

23:2A-13.5 Rules, regulations.

5.The Department of Environmental Protection may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary for the implementation and administration of this act.

L.2014, c.22, s.5.



Section 23:2A-14 - Intentional Feeding Of Black Bears Prohibited; Violations, Penalties

23:2A-14. Intentional feeding of black bears prohibited; violations, penalties
1. a. No person shall:

(1)feed, give, place, expose, deposit, distribute or scatter any edible material or attractant with the intention of feeding, attracting or enticing a black bear; or

(2)store pet food, garbage or other bear attractants in a manner that will result in bear feedings when black bear are known to frequent the area.

b.Subsection a. of this section shall not apply in the case of an unintentional feeding of a black bear. "Unintentional feeding"means using or placing any material for a purpose other than to attract or entice black bears but which results in the attraction or enticement of a black bear, and shall include but need not be limited to the use and placement of bait for deer in accordance with section 1 of P.L.1997, c.424 (C.23:4-24.4) and the State Fish and Game Code.

c. (1) If any person violates subsection a. of this section, the department may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent such violation or violations and the court may proceed in the action in a summary manner.

(2)Any person who violates the provisions of subsection a. of this section shall be liable to a civil penalty of up to $1,000 for each offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. Civil penalties recovered for violations hereof shall be remitted as provided in R.S.23:10-19. The Superior Court and municipal court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999."

If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

No person shall be assessed a civil penalty pursuant to this paragraph unless the person has first been issued a prior written warning for a violation of subsection a. of this section.

(3)The department is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

d.The provisions of this section shall be enforced by all municipal police officers, the State Police, and law enforcement officers with the Division of Fish and Wildlife and the Division of Parks and Forestry in the Department of Environmental Protection.

e.Nothing in this section shall be construed to restrict in any way the attraction, capture, or taking of black bears by or at the direction of the Division of Fish and Wildlife for management or research purposes.

L.2002,c.97.



Section 23:2A-15 - Matching Funds For Certain Federal Grants To Benefit Wildlife, Wildlife Habitat.

23:2A-15 Matching funds for certain federal grants to benefit wildlife, wildlife habitat.

1. a. There shall be appropriated each fiscal year to the Department of Environmental Protection a sum sufficient to provide the State match required to qualify for any federal grants or other assistance apportioned and made available to the State of New Jersey under the State Wildlife Grants Program or any similar program established pursuant to federal law, rule, or regulation for the purpose of benefitting wildlife and their habitat, including species that are not hunted or fished.

b.The annual State match appropriation requirement under subsection a. of this section shall be met through the appropriation, from the "Endangered and Nongame Species of Wildlife Conservation Fund" established by section 1 of P.L.1981, c.170 (C.54A:9-25.2), from the "Wildlife Conservation Fund" established by section 1 of P.L.1993, c.119 (C.39:3-33.10), or from any other fund or account established by law exclusively or primarily to fund the conservation of endangered or nongame wildlife and their habitat, of moneys, credited in such funds or accounts, that cumulatively exceed an amount equal to the total amount from those funds or accounts that was used in State fiscal year 2005 to support programs and activities related to the conservation of endangered or nongame wildlife and their habitat, which support is ineligible to meet the State match requirement under the State Wildlife Grants Program.

c.In any fiscal year, to the extent that funds directed to be appropriated under subsection b. of this section are insufficient to meet the annual State match appropriation requirement under subsection a. of this section, the remaining amount necessary to meet that requirement shall be made from the General Fund.

d.The sum appropriated under this section each fiscal year shall be expended by the Division of Fish and Wildlife in the Department of Environmental Protection for the purposes and in accordance with the requirements of the federal program and to allow the Endangered and Nongame Species Program in the division to perform its duties and responsibilities.

L.2005,c.211,s.1.



Section 23:2B-1 - Short Title

23:2B-1. Short title
This act shall be known and may be cited as the "Marine Fisheries Management and Commercial Fisheries Act."

L.1979, c. 199, s. 1, eff. Sept. 19, 1979.



Section 23:2B-2 - Legislative Findings; State Policy

23:2B-2. Legislative findings; state policy
a. The Legislature hereby finds that:

(1) The fisheries resources of the State make a material contribution to our economy and food supply, as well as to the health, recreation, and well-being of our citizens; and,

(2) The fisheries resources of the State are a living, renewable form of wealth capable of being maintained and greatly increased with proper management, but equally capable of destruction if neglected or unwisely exploited.

b. It is hereby declared to be the policy of this State to:

(1) Provide an organizational framework that will permit the State to manage more effectively its fisheries resources with the following objectives:

(a) The conservation of fisheries resources and their habitat to promote their continued productivity;

(b) The maintenance and enhancement of fisheries resources to support a recreational use where a species is the object of recreational fishing;

(c) The maintenance and enhancement of fisheries resources to support a commercial use where a species is the object of commercial fishing;

(d) The management, on a basis of scientific information, of the fisheries resources under the State's jurisdiction, and the participation in the management of other fisheries in which New Jersey fishermen are engaged, with the objective of optimum yield;

(2) Develop an active and modern commercial fisheries fleet, docks, freezing, processing and marketing facilities;

(3) Encourage citizen participation through advisory councils and otherwise, since decisions concerning the distribution and allocation of fisheries resources have important consequences for all citizens of this State; and,

(4) Provide for conservation and management measures involving a reciprocal and cooperative relationship among States and between States and the Federal Government, and between States and the fisheries management councils established pursuant to the "Federal Fisheries Conservation and Management Act of 1976" (16 USC s.s. 1801 to 1882), since many species of fisheries resources travel across state and state-federal boundaries;

(5) Develop a viable aquaculture industry in the State, utilizing existing Federal and other programs where appropriate, and necessary supportive infrastructure.

L.1979, c. 199, s. 2, eff. Sept. 19, 1979.



Section 23:2B-3 - Definitions

23:2B-3. Definitions
As used in this act:

a. "Aquaculture" means the propagation and rearing of aquatic species in controlled or selected environments;

b. "Commissioner" means the Commissioner of Environmental Protection;

c. "Council" means the Marine Fisheries Council created pursuant to this act, except in those sections of this act amending sections of Title 50 of the Revised Statutes;

d. "Department" means the Department of Environmental Protection;

e. "Fish" means any marine or anadromous animal or plant, or part thereof, excepting mammals and birds;

f. "Fisheries management plans" means plans to prevent overfishing, achieve optimal yield from each fishery on a continuing basis, which are based on the best scientific information available, are in accordance with management plans promulgated pursuant to the Fisheries Conservation and Management Act of 1976 and any appropriate interstate programs, provide for the management of stock as a unit throughout their range, and allow for flexibility management; provided, however, that such plans, where practicable and feasible, give preference to the interests and concerns of fishermen in this State;

g. "Marine waters" means all the salt waters of this State, and none of the fresh waters of this State as defined in R.S. 23:1-2. Specifically it includes the waters of the Atlantic ocean, and all bays, inlets and estuarine waters located below the mouth of any fresh water river, stream or creek;

h. "Optimum yield" means the amount of fish from a fishery which will provide the greatest overall benefit to the State, with particular reference to food production and recreational opportunities, and the amount of fish which is prescribed as such on the basis of the maximum sustainable yield from such fishery as modified by any relevant economic, social or ecological factor;

i. "Processing" means handling, storing, freezing, preparing, preserving, packing, transporting, holding, or selling fish or fish products;

j. "Taking" means to catch, net, capture, possess, or collect any fish or to attempt to engage in any such conduct;

k. "Fishery" means one or more stocks of fish which can be treated as a unit for purposes of conservation and management and which are identified on the basis of geographical, scientific, technical, recreational and economic characteristics and any fishing for such stocks.

L.1979, c. 199, s. 3, eff. Sept. 19, 1979.



Section 23:2B-4 - Marine Fisheries Council.

23:2B-4 Marine Fisheries Council.

4.There is hereby created in the department a Marine Fisheries Council, which shall consist of 11 members, nine of whom shall be appointed by the Governor, with the advice and consent of the Senate, of whom four shall represent and be knowledgeable of the interests of sports fishermen, two shall be active commercial fin fishermen, one shall be an active fish processor, and two shall represent the general public; the other two members shall be the chairmen of the two sections of the Shellfisheries Council.

Of the nine members first to be appointed by the Governor, three shall be appointed for a term of one year, three for a term of two years, and three for a term of three years. Thereafter, all appointments shall be made for terms of three years. All appointed members shall serve after the expiration of their terms until their respective successors are appointed and shall qualify, and any vacancy occurring in the appointed membership of the council, by expiration of term or otherwise, shall be filled in the same manner as the original appointment for the unexpired term only, notwithstanding that the previous incumbent may have held over and continued in office as aforesaid. The Governor may remove any member of the council for cause upon notice and opportunity to be heard.

Members of the council shall serve without compensation, but shall be reimbursed for expenses actually incurred in attending meetings of the council and in the performance of their duties as members thereof.

The Governor shall appoint a chairman, from the citizen members of the council, who shall serve at the Governor's pleasure. Six members of the council shall constitute a quorum to transact its business.
L.1979, c.199, s.4; amended 2007, c.338, s.2.



Section 23:2B-5 - Powers And Duties Of Council

23:2B-5. Powers and duties of council
The Marine Fisheries Council shall:

a. Contribute to the preparation and revision of fisheries management plans;

b. Be empowered to disapprove, within 60 days of the proposal thereof and the submittal thereto, any rule or regulation or any amendment thereto proposed by the commissioner pursuant to this act except for any rule or regulation adopted pursuant to subsection (c) of section 4 of the "Administrative Procedure Act," (C. 52:14B-4);

c. Advise the commissioner on policies of the department and in the planning, development, and implementation of all departmental programs related to this act;

d. Examine, consider and make recommendations in any matters pertaining to the conservation and management of fisheries resources throughout the State;

e. From time to time submit to the commissioner any recommendation for new rules and regulations or revision to existing rules and regulations which it deems necessary for the proper operation of an effective marine fisheries program;

f. Hold periodic public hearings in regard to current issues affecting the operation of the marine fisheries program;

g. Recommend the convening of species related citizen panels where appropriate;

h. Study and analyze economic, social and ecological data relating to the operation of the marine fisheries program.

L.1979, c. 199, s. 5, eff. Sept. 19, 1979.



Section 23:2B-6 - Preparation Of Fisheries Management Plans; Rules And Regulations

23:2B-6. Preparation of fisheries management plans; rules and regulations
The commissioner shall prepare fisheries management plans for each major fishery in the State, with the advice and assistance of the council, and if deemed necessary, advisory species related citizen panels. The citizen panels shall be composed of persons appointed by the commissioner. They shall review suggested management plans and any rules and regulations implementing said plans. Such management plans shall be coordinated with and take into consideration the appropriate Federal, Federal-State, regional management council and interstate programs.

The commissioner, subject to the disapproval of the council as hereinbefore provided, shall prepare and promulgate and may amend and repeal rules and regulations to carry out the intent of this act and to implement the provisions of the fisheries management plans. Any such rules and regulations shall be promulgated in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.). Such rules and regulations may:

a. Prohibit, limit, condition, require or establish the use of specified types of fishing gear; the size, number and quantity of specific species that may be taken; the areas to be opened or closed to their taking, the time and manner of their taking; and may prescribe such other limitations, conditions, requirements, or restrictions as is necessary and appropriate to the policy and purposes of this act;

b. Establish and develop fisheries management areas and prescribe rules governing the use of such areas;

The commissioner may not regulate, pursuant to this section, any species in any body of water which is regulated pursuant to Title 50 of the Revised Statutes.

L.1979, c. 199, s. 6, eff. Sept. 19, 1979.



Section 23:2B-7 - Powers And Duties Of Commissioner

23:2B-7. Powers and duties of commissioner
The commissioner shall have the following powers and duties:

a. Administer and enforce the laws, rules and regulations relating to fisheries resources;

b. Appoint the chief administrative officer of the marine fisheries program and all other necessary employees, including enforcement personnel, within the limits of available revenues;

c. Develop and implement a program for the management of fisheries resources, including such species related management plans as may be appropriate;

d. Acquire by gift or purchase and hold real property in the name of the State, or any right or interest therein, including, but not limited to, easements or rights of access;

e. Accept for the State any Federal funds apportioned under Federal law related to authorized programs of the department and to do such acts as are necessary for the purpose of carrying out such Federal laws; and to accept from any other agency or government, individual, group, or corporation, such funds, gifts, or devises as may be available to carry out the purposes of this act;

f. Make periodic reports to the Governor and the Legislature, including therein such recommendations for changes and amendments in existing law and licensing procedures as are warranted by investigations and research;

g. Conduct or sponsor a program or programs for research and development of fisheries resources of the State, in cooperation, where appropriate, with Rutgers, The State University, the Marine Sciences Consortium, and other responsible research or academic agencies, which programs shall include, but not be limited to biological, chemical, technological, hydrological, processing, marketing, financial, economic, and promotional research and development. The department may carry out such a program or programs in cooperation with other State agencies, Federal, regional, and local governmental entities, or with private institutions or persons;

h. Establish programs for public education concerning the conservation, utilization, development, and enhancement of fisheries resources;

i. Acquire, introduce, and propagate marine fish species in such manner as will carry out the fisheries resources management programs;

j. To coordinate and integrate the marine fisheries program established herein with the activities of all other State agencies which affect fisheries resources, and access thereto including but not limited to, freshwater fisheries, coastal zone management, water pollution control and marine law enforcement; and,

k. To encourage every agency which operates a bridge or road over any of the marine waters of this State to construct a fishing platform on each such bridge.

L.1979, c. 199, s. 7, eff. Sept. 19, 1979.



Section 23:2B-8 - Management Of Shared Fisheries Resources; Cooperation To Develop Integrated Management Plans; Reciprocal Agreements With Other Jurisdictions

23:2B-8. Management of shared fisheries resources; cooperation to develop integrated management plans; reciprocal agreements with other jurisdictions
In the management of fisheries resources which are shared by the State of New Jersey with other states or with other states and the Federal Government, the commissioner shall cooperate with the appropriate agencies of said states, the Federal Government and the regional fisheries management councils established under the Federal Fisheries Conservation and Management Act of 1976, and any appropriate interstate programs to develop integrated management plans for such shared resources.

The commissioner is empowered to make the following reciprocal agreements with other jurisdictions:

a. Rules and regulations with respect to fishing in boundary waters after consultation with the appropriate body in the neighboring states;

b. A procedure whereby valid fishing license issued by the parties to the reciprocal agreements may be used by their licensees within the jurisdiction of either in accordance with the terms of such agreements;

c. Any individual from a state who has the responsibility of enforcing that state's marine fisheries laws may pursue any person found fishing in the coastal waters of such state in violation of the marine fisheries laws thereof onto adjacent waters of this State and there arrest him and return him to the state where the violation occurred for the purpose of prosecuting him for such violation; provided, that such other state shall have enacted legislation giving substantially similar authority to individuals in this State who have responsibility for enforcing the marine fisheries laws of this State relative to persons found fishing in the coastal waters of this State in violation of the marine fishing laws thereof.

L.1979, c. 199, s. 8, eff. Sept. 19, 1979.



Section 23:2B-9 - Disclosure Of Information By Persons Taking Fisheries Resources; Records, Books Or Accounts; Audits

23:2B-9. Disclosure of information by persons taking fisheries resources; records, books or accounts; audits
a. The commissioner may by regulation require that every person, who takes fisheries resources, provide information on the species, number, weight, and any other information pertinent to management of the resources taken in a manner prescribed and on forms supplied by the department.

b. Every person engaged in the commercial buying, packing, storing, wholesaling, marketing, or processing of any fisheries resources within the State shall keep accurate records, books or accounts showing the species, quantity, and source of fisheries resources.

c. Every record, book, or account referred to in subsection b. shall be open for inspection by the department at reasonable hours.

d. The department may audit the records, books, or accounts of any person referred to in subsection b., and of anyone who takes fisheries resources and ships directly to market in order to determine the quantity of resources taken and other information pertinent to management.

e. The records obtained by the department, and the information contained therein, shall except as otherwise provided in this section, be confidential, and the records shall not be public records and insofar as possible, the information contained in the records shall be compiled or published in such a manner so as not to disclose the business record of any person.

f. The information in the above records can be provided to other states, Federal agencies and regional fisheries agencies provided that those entities have similar confidentiality provisions that do not disclose the business record of any person.

L.1979, c. 199, s. 9, eff. Sept. 19, 1979.



Section 23:2B-10 - Aquaculture Task Force; Commercial Fisheries Development Task Force; Members; Duties; Report

23:2B-10. Aquaculture task force; commercial fisheries development task force; members; duties; report
For a period of 2 years from the effective date of this act the Commissioner of Labor and Industry, the Commissioner of Environmental Protection, the Secretary of Agriculture, the Executive Director of the Economic Development Authority and the Director of the Division of Fish, Game and Wildlife shall serve on an Aquaculture Task Force to be chaired by the Secretary of Agriculture and a Commercial Fisheries Development Task Force to be chaired by the Commissioner of Environmental Protection. The task forces shall be assigned to the Governor's office and shall promote the development of aquaculture, of the commercial fisheries industry, and of the commercial aspects of fish products. The task forces shall, to the extent practicable, encourage the growth and expansion of piers and docks, processing and storage facilities, fishing equipment and vessels and marketing facilities and the development of aquaculture, personnel training programs, research, or any other procedures designed to stimulate, expand and promote the commercial fisheries industry and the commercial aspects of recreational fishing and the development of processing and marketing facilities for fish and fish products. The task forces shall define the roles of the various concerned State agencies in carrying out a permanent program to promote the development of an aquaculture program and of a commercial fisheries industry. The task forces shall report to the Governor and Legislature on their findings and conclusions, and shall recommend whatever legislative changes are necessary for a permanent program prior to the termination of the 2-year period.

L.1979, c. 199, s. 10, eff. Sept. 19, 1979.



Section 23:2B-11 - Interference Or Damage To Devices Used To Take Fish

23:2B-11. Interference or damage to devices used to take fish
No person shall, willfully and without reasonable cause, interfere with, break, damage or destroy any net, trap, seine, fyke pot or any other device used to take fish, which is being utilized in a lawfully authorized manner.

L.1979, c. 199, s. 12, eff. Sept. 19, 1979.



Section 23:2B-12 - Enforcement Of Marine Management Statutes, Rules And Regulations; Duties And Training Of Marine Police; Reports

23:2B-12. Enforcement of marine management statutes, rules and regulations; duties and training of marine police; reports
The marine police shall devote a sufficient number of hours and sufficient resources to the enforcement of the marine management statutes and rules and regulations promulgated pursuant thereto to assure compliance therewith. The chief administrative officer of the marine fisheries program and of the marine police shall jointly work out an effective marine fisheries enforcement program. The two chief administrative officers shall periodically report to the Marine Fisheries Council on enforcement activities, whether completed, underway or contemplated. Each marine policeman shall be trained for a minimum of one full work week on marine resources management procedures during his first year on the job and for a minimum of one working day every year thereafter.

L.1979, c. 199, s. 13, eff. Sept. 19, 1979.



Section 23:2B-13 - Review Of Previously Adopted Rules And Regulations.

23:2B-13 Review of previously adopted rules and regulations.

63.Within one year after the effective date of P.L.1979, c.199 (C.23:2B-1 et al.), the commissioner shall review all rules and regulations previously adopted pursuant to the provisions of Title 50 of the Revised Statutes for conformance to the revisions to that Title contained herein and shall, after consultation with the Shellfisheries Council, amend or repeal any rules and regulations which are not in conformance herewith.

L.1979, c.199, s.63; amended 2007, c.338, s.3.



Section 23:2B-14 - "Act" Defined, Penalties; Enforcement.

23:2B-14 "Act" defined, penalties; enforcement.

73.For purposes of this section, the "act" means and includes all the new sections and amended sections contained herein, all the remaining sections of Title 50 of the Revised Statutes, sections 23:3-41, 23:3-46, 23:3-47, 23:3-48, 23:3-51, 23:3-52, 23:5-9, 23:5-16, 23:9-114, 23:9-115 and 23:9-120 of Title 23 of the Revised Statutes, sections 1, 2, and 3 of P.L.1941, c.211 (C.23:5-24.1 to 23:5-24.3), sections 4 through 17 of P.L.2013, c.74 (C.23:3-51.2 through C.23:3-51.15), and section 12 of P.L.2014, c.57 (C.23:3-51.16).

The commissioner may utilize any or all of the following remedies for any violation of this act:

a. (1) A person who violates the provisions of this act or of any rule, regulation, license or permit adopted or issued pursuant to this act shall be liable to a penalty of not less than $300 or more than $3,000 for the first offense and not less than $500 or more than $5,000 for any subsequent offense, unless the commissioner has established an alternate penalty for a specific offense pursuant to paragraph (2) of this subsection.

(2)The Commissioner of Environmental Protection, with the approval of the Marine Fisheries Council, may, by regulation, establish a penalty schedule for any specific violation of this act or of any rule or regulation adopted pursuant to this act. No such penalty may be less than $30 or more than $100 for the first offense or less than $50 or more than $200 for any subsequent offense. Any penalty provided for by this act or by the fee schedule adopted by the commissioner shall be collected in a civil action by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court or any municipal court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999." If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

b. (1) A person who violates the provisions of this act or any rule or regulation or any license or permit adopted or issued pursuant to this act shall be liable to the revocation or suspension of any license or permit held by the violator pursuant to this act for such period of time as the court may choose, except when the rule or regulation violated includes a mandatory revocation or suspension schedule in which case that schedule shall determine the period of time of the revocation or suspension.

(2)In the case of a person who knowingly violates the provisions of R.S.50:2-11,R.S.50:3-13, R.S.50:4-2 or R.S.50:4-3, or any rule or regulation or any license or permit adopted or issued pursuant thereto, the violator shall be subject to a mandatory revocation or suspension of the license or permit or privilege for the taking of oysters, clams or other shellfish held by the violator, or in the case of a violator without the necessary license or permit the loss of the privilege to take oysters, clams or other shellfish, for a period of three years for a first offense, five years for a second offense, and 10 years for the third and any subsequent offense. For purposes of this paragraph, a knowing violator shall include, but need not be limited to: (a) a person who is the holder of a commercial shellfish license or permit; (b) a person who is the holder of a recreational shellfish license or permit who is in possession of more than the daily recreational shellfish limit; (c) a person without any shellfish license or permit who is in possession of more than the daily recreational shellfish limit; (d) a person who is the holder of a recreational shellfish license or permit who is engaging in shellfish activities with the holder of a commercial shellfish license or permit; or (e) a person without the necessary shellfish license or permit who is engaging in shellfish activities with the holder of a commercial shellfish license or permit.

c.If a person violates any of the provisions of this act, or any rule or regulation or any license or permit adopted or issued pursuant to this act, the department may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent the violation or violations and the court may proceed in the action in a summary manner.

The department is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

d.In addition to the penalties prescribed by this section, a person who violates the provisions of R.S.50:2-11, R.S.50:3-13, R.S.50:4-2 or R.S.50:4-3, or any rule or regulation or any license or permit adopted or issued pursuant thereto, shall be subject to the forfeiture of any vessel, vehicle, or equipment used in the commission of the violation. A designated conservation officer of the Department of Environmental Protection, a member of the State Police, or any other law enforcement officer may seize and secure any vessel, vehicle, or equipment used in the commission of such a violation. Upon the seizure of the vessel, vehicle, or equipment, the conservation officer, member of the State Police, or other law enforcement officer shall immediately thereafter institute a civil action to determine if the forfeiture is warranted in the court in which the penalty action was filed pursuant to this section, which court shall have jurisdiction to adjudicate the forfeiture action. The owner or any person having a security interest in the vessel, vehicle, or equipment may secure its release by depositing with the clerk of the court in which the action is pending a bond with good and sufficient sureties in an amount to be fixed by the court, conditioned upon the return of the vessel, vehicle, or equipment to the Department of Environmental Protection upon demand after completion of the court proceeding. The court may proceed in a summary manner and may direct the confiscation of the vessel, vehicle, or equipment by the department for its use or for disposal by sale or public auction. Moneys collected by the department through the sale or public auction of the vessel, vehicle, or equipment shall be used by the Division of Fish and Wildlife for the enforcement of the provisions of this act.

L.1979, c.199, s.73; amended 1983, c.219, s.1; 1991, c.91, s.279; 2003, c.8, s.1; 2013, c.74, s.1; 2014, c.57, s.1.



Section 23:2B-15 - Division Of Fish, Game And Wildlife; Fish And Game Council; Continuance Of Functions, Powers And Duties

23:2B-15. Division of fish, game and wildlife; fish and game council; continuance of functions, powers and duties
a. The Division of Fish, Game and Shellfisheries is continued and constituted as the Division of Fish, Game and Wildlife in the Department of Environmental Protection. Except as otherwise provided by this act, all the functions, powers and duties of the existing Division of Fish, Game and Shellfisheries, and the director, thereof, are continued in the Division of Fish, Game and Wildlife and the director thereof, and whenever the term "Division of Fish, Game and Shellfisheries" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed or mean to refer to the Division of Fish, Game and Wildlife.

b. The Fish and Game Council, together with all its functions, powers and duties, is continued as the Fish and Game Council in the Division of Fish, Game and Wildlife in the Department of Environmental Protection.

L.1979, c. 199, s. 74, eff. Sept. 19, 1979.



Section 23:2B-15.1 - Division Of Fish And Wildlife Constituted.

23:2B-15.1 Division of Fish and Wildlife constituted.

2. a. The Division of Fish, Game and Wildlife is continued and constituted as the Division of Fish and Wildlife in the Department of Environmental Protection. All the functions, powers, and duties of the existing Division of Fish, Game and Wildlife and the director thereof are continued in the Division of Fish and Wildlife and the director thereof, and whenever the term "Division of Fish, Game and Wildlife" occurs or any reference is made thereto in any law, contract, or document, it shall be deemed or mean to refer to the Division of Fish and Wildlife.

b.The Fish and Game Council, together with all its functions, powers and duties, is continued as the Fish and Game Council in the Division of Fish and Wildlife in the Department of Environmental Protection.

L.1999,c.282,s.2.



Section 23:2B-16 - Severability; Liberal Construction

23:2B-16. Severability; liberal construction
If any provision of this act or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby. This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1979, c. 199, s. 75, eff. Sept. 19, 1979.



Section 23:2B-17 - Pending Actions Or Proceedings; Preexisting Orders, Rules And Regulations

23:2B-17. Pending actions or proceedings; preexisting orders, rules and regulations
This act shall not affect, impair or invalidate any action or proceeding, civil or criminal, brought by or against the department, pending on the effective date of this act, and all such actions or proceedings may and shall be continued to final judgment, decree or decision, as if the foregoing provisions had not taken effect; nor shall this act affect orders, rules and regulations heretofore made, promulgated or issued by the department or other matters or proceedings pending before the department on the effective date of this act. Such orders, rules, regulations, matters or proceedings shall continue in full force and effect until amended or repealed pursuant to law.

L.1979, c. 199, s. 76, eff. Sept. 19, 1979.



Section 23:2B-18 - Saltwater Recreational Anglers License

23:2B-18. Saltwater recreational anglers license
Nothing in this act shall authorize the imposition of a saltwater recreational anglers license on any person.

L.1979, c. 199, s. 82, eff. Sept. 19, 1979.



Section 23:2B-19 - Taking, Processing Of Fish On Certain Vessels In Marine Waters Prohibited.

23:2B-19 Taking, processing of fish on certain vessels in marine waters prohibited.
1.No person may take or process fish while on a vessel greater than 165 feet in length while in marine waters.

For the purpose of this section, "process" means to clean and freeze, can, or otherwise process and package fish for sale.

L.2006,c.18,s.1.



Section 23:2B-20 - Findings, Declarations, Determinations Relative To Horseshoe Crab And Shorebird Conservation.

23:2B-20 Findings, declarations, determinations relative to horseshoe crab and shorebird conservation.

1.The Legislature finds and declares that each spring more than a million shorebirds of six species, including the red knot, ruddy turnstone, sanderling, semipalmated sandpiper, short-billed dowitcher, and dunlin, stop at Delaware Bay beaches and feed upon horseshoe crab eggs; that the red knot was once considered one of New Jersey's most abundant shorebirds; that this critical food source of horseshoe crab eggs consumed during the stopover of the red knot in New Jersey and Delaware is needed for the birds to gain sufficient weight to continue their migration north to breeding grounds in the Canadian Arctic, survive until food becomes available, and successfully reproduce ; that surveys have shown that red knots migrating through the bay region have declined by more than 75 percent since 2000; and that state and international biologists fear that the red knot will become extinct as soon as 2010.

The Legislature further finds and declares that the numbers of shorebirds other than the red knots that feed on horseshoe crab eggs on the Delaware Bay have declined by a highly significant 64 percent during the period of 1998 through 2007.

The Legislature further finds and declares that shorebird populations have continued to decline, despite the fact that over the past two decades more than $3 million in public funds have been spent on the protection and restoration of shorebird populations and their habitats on New Jersey's Delaware Bay shore.

The Legislature therefore determines that a moratorium on the harvest, landing and possession of horseshoe crabs is critical to ensure that more horseshoe crab eggs will be available as a food source, thus increasing the likelihood of survival of these shorebirds.

L.2008, c.1, s.1.



Section 23:2B-21 - Moratorium On Taking Of Horseshoe Crabs, Exceptions; Shorebird Management Plan.

23:2B-21 Moratorium on taking of horseshoe crabs, exceptions; shorebird management plan.

2. a. Except as provided pursuant to subsection b. or c. of this section, there shall be a moratorium on the taking in the State of horseshoe crabs or the eggs of horseshoe crabs, on the landing in the State of such crabs or the eggs of horseshoe crabs taken from outside of the State, and on the possession of horseshoe crabs or the eggs of horseshoe crabs regardless of their origin, until such time as: (1) the recovery targets for the population of the red knot shorebird, identified pursuant to the United States Fish and Wildlife Service 2007 status assessment, entitled "Status of the Red Knot (Calidris canutus rufa) in the Western Hemisphere," are met ; and (2) a shorebird management plan, which, based upon scientific study and evidence, demonstrates to the satisfaction of the Department of Environmental Protection that a more than adequate food supply from horseshoe crab eggs for shorebirds and population viability for both shorebirds and horseshoe crabs exist. The plan shall be subject to public comment and to review and approval by a peer-review panel which shall include qualified shorebird and horseshoe crab ecologists, and the Endangered and Nongame Species Advisory Committee created pursuant to subsection e. of section 7 of P.L.1973, c.309 (C.23:2A-7). The plan must indicate that the shorebirds species including the red knot rufa subspecies have fully recovered, pursuant to the United States Fish and Wildlife Service recovery targets, before the reestablishment of a limited harvest season may be considered.

b.Notwithstanding the provisions of this section to the contrary, the Department of Environmental Protection may issue a permit for:

(1) the taking, landing and possession of horseshoe crabs or the eggs of horseshoe crabs for scientific or educational purposes only, provided that the department determines that the collection of the horseshoe crabs or the eggs of horseshoe crabs for these purposes will not cause harm to the red knot, other shorebirds, or horseshoe crab populations; or

(2) the collection of blood from horseshoe crabs for biomedical purposes, provided that the horseshoe crabs are released otherwise unharmed to the same waters from which they were collected.

c.The moratorium established in subsection a. of this section shall not apply to the possession and use of horseshoe crabs harvested outside of the State, provided that the person found in possession of, or using, the horseshoe crabs has documentation which shows that the horseshoe crabs were not harvested in New Jersey. The documentation shall include a receipt or bill of lading that provides:

(1)the name, address, and phone number of the person or company that provided the horseshoe crabs;

(2)the permit or license number of the person or company named pursuant to paragraph (1) of this subsection; and

(3)the state and, if possible, the location, where the horseshoe crabs were harvested.

d.Any person possessing or using horseshoe crabs in violation of this section shall be liable to a penalty of $10,000 for the first offense, and $25,000 for the second and subsequent offenses, in addition to any applicable penalties prescribed pursuant to subsections b. through d. of section 73 of P.L.1979, c.199 (C.23:2B-14).

L.2008, c.1, s.2.



Section 23:2B-22 - Registry Program For Saltwater Recreational Anglers; Violations, Penalties.

23:2B-22 Registry program for saltwater recreational anglers; violations, penalties.

1. a. The commissioner, in consultation with the Marine Fisheries Council, shall establish and implement a registry program for saltwater recreational anglers, which program shall provide for:

(1)the registration, including the name, date of birth, address, telephone number, and other identification and contact information determined to be necessary by the department pursuant to federal requirements, of individuals who engage in recreational fishing:

(a)in the Exclusive Economic Zone;

(b)for anadromous species;

(c)for Continental Shelf fishery resources beyond the Exclusive Economic Zone; or

(d)in the tidal waters of the State; and

(2)the registration, including the ownership, operator, and identification of the vessel, or vessels used in such fishing.

b. (1) The registry program established pursuant to this section shall be fully consistent with the registry program to be established pursuant to section 201 of Title II of the "Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006," Pub.L.109-479 (16 U.S.C. s.1881).

(2)Upon establishment of the registry program pursuant to this section, the commissioner shall apply to the Secretary of the United States Department of Commerce to obtain State exemption from federal registry program requirements.

c.The department shall not charge a fee for the registration required pursuant to this section.

d.A person who is under 16 years of age or a customer fishing from a state-licensed or federally permitted for-hire vessel shall not be required to register pursuant to this section.

e.Any person who is required to register pursuant to paragraph (1) of subsection a. of this section, and who fails to register in accordance with established registry program requirements, shall be subject to a fine of $25 for the first offense and $50 for any subsequent offense. An owner or operator of a state-licensed or federally permitted for-hire vessel who is required to register pursuant to paragraph (2) of subsection a. of this section and who fails to register in accordance with the established registry program requirements shall be subject to a fine of $100 for the first offense and $200 for any subsequent offense. Any penalty imposed pursuant to this subsection shall be collected in the manner specified in paragraph (2) of subsection a. of section 73 of P.L.1979, c.199 (C.23:2B-14). However, no other provisions of section 73 of P.L.1979, c.199 (C.23:2B-14) shall be applicable in the event that a person fails to comply with the requirements established under this section.

f.In order to facilitate and promote increased awareness of, or compliance with, registry program requirements, the department shall: (1) post information about the registry program and its requirements in a conspicuous place on the department's Internet website; and (2) develop and disseminate informational materials, including, but not limited to, pamphlets and posters, which identify the program's requirements, any relevant compliance deadlines, the available methods for attaining compliance, the penalties for non-compliance, and any other relevant program details.

In disseminating the materials developed pursuant to this subsection, the department shall provide informational pamphlets or other appropriate materials to the State's conservation officers, for distribution to individuals engaged in recreational fishing activities; and it shall provide informational posters, signs, pamphlets, and other appropriate materials to the State's bait and tackle shops, for display therein, and for distribution to bait and tackle consumers.

g.Any non-resident of New Jersey who is engaged in recreational fishing activities in this State shall be exempt from compliance with the State's registry program requirements if the person is registered under another state's registry program and the state in which the person is registered provides reciprocal exemption from its own registration requirements for persons who are registered under this State's registry program.

L.2011, c.23, s.1; amended 2011, c.159.



Section 23:3-1 - License For Hunting, Fishing Or Trapping; Penalty; Exemptions.

23:3-1 License for hunting, fishing or trapping; penalty; exemptions.

23:3-1. a. A person shall not at any time hunt, take or attempt to take, kill or pursue, with a gun or any firearm of any kind or character, or with longbow and arrow, a wild bird, animal or fowl, or take or attempt to take any skunk, mink, muskrat, or other fur-bearing animal by means of a trap, or set a trap for any fur-bearing animal, nor shall any person above the age of 16 years at any time take or attempt to take fish in any of the fresh waters of this State by the method commonly known as angling with a hand line or rod and line, or with longbow and arrow, unless he has first procured a proper license.

b.A person shall not engage in hunting, fishing or trapping unless the appropriate license or tag as prescribed hereunder is visibly displayed in a holder in a conspicuous place on the outer clothing at the time of such hunting, fishing or trapping. A licensee shall exhibit his license and tag for inspection to any conservation officer, deputy conservation officer, police officer or other person requesting to see it.

c.A person under 12 years of age shall not be issued a trapping license.

d.A person who is on active duty with any branch or department of the armed service of the United States shall be entitled to hunt or fish upon obtaining the proper resident license therefor.

e.Nothing in this section shall prevent the occupant of a farm in this State, who actually resides thereon, or the immediate members of his family who also reside thereon, from hunting for, taking, killing or pursuing with a gun or firearm or a longbow and arrow on the farm a wild bird, animal or fowl, from taking any skunk, mink, muskrat, or other fur-bearing animal by means of a trap or from setting a trap for a fur-bearing animal on the farm, or from taking fish on the farm with hand line, rod and line, or longbow and arrow in the manner provided by law during the time when it is lawful so to do, without being licensed hereunder. The exemption provided pursuant to this subsection shall not apply to a person residing on the farm or in a tenant house thereon who is not a member of the occupant's family, nor to a servant of the occupant.

f. (1) Any person found hunting, fishing or trapping without the proper license or tag as may be required conspicuously displayed pursuant to subsection b. of this section shall be liable to a penalty of $10 and costs, to be recovered pursuant to the provisions of Title 23, chapter 10, of the Revised Statutes.

(2)Any person who violates any provision of this section for which a penalty is not otherwise expressly provided, shall be liable to a penalty of not less than $50 nor more than $200 for each offense.

Amended 1945, c.116; 1948, c.226, s.1; 1951, c.226, s.1; 1953, c.425; 1971, c.405, s.1;1975, c.81; 1975, c.116, s.1; 1979, c.385, s.2; 1993, c.20, s.2; 1999, c.282, s.3.

23:3-1a. Fees; adjustment by council, once
12. The Fish and Game Council may, on one occasion only at such time as may be deemed appropriate by the Fish and Game Council, by regulation adopted by August 1 of the preceding year, determine the fees for hunting, fishing and trapping licenses, permits, tags, certificates and stamps under R.S.23:3-3, R.S.23:3-4, section 2 of P.L.1951, c.226 (C.23:3-4.1), section 8 of P.L.1986, c.198 (C.23:3-4.11), R.S.23:3-25, section 7 of P.L.1986, c.198 (C.23:3-27.1), R.S.23:3-29, section 1 of P.L.1959, c.37 (C.23:3-56.1), section 3 of P.L.1952, c.328 (C.23:3-59), section 3 of P.L.1975, c.117 (C.23:3-61.3), section 2 of P.L.1970, c.247 (C.23:3-63), section 5 of P.L.1970, c.247 (C.23:3-66) and section 11 of P.L.1982, c.180 (C.23:3-1.1), in the following manner:

a. The amount of the applicable fee on the effective date of P.L.1991, c.286 (C.23:3-1a et al.) shall be the base fee.

b. The base fee may be adjusted on one occasion only at such time as may be deemed appropriate by the Fish and Game Council by adding to that base fee an amount equal to a percentage of the base fee as determined by the Fish and Game Council; provided, however, that the amount added shall not exceed an amount equal to 10% of the base fee.

c. Any adjustment in fees shall be rounded to the nearest $0.25.



L.1982,c.180,s.12; amended 1991,c.286,s.1.



Section 23:3-1.1 - "All Around Sportsman License."

23:3-1.1 "All Around Sportsman License."

11. a. The division shall issue a special license combining the resident's firearm hunting license, the resident's bow and arrow license and the resident's fishing license as provided under R.S.23:3-4 into one license to be designated as the "All Around Sportsman License."

b.The "All Around Sportsman License" shall authorize its holder to hunt with a shotgun or bow and arrow and to angle or attempt to take fish in the fresh waters of this State at the time, and in the manner, provided by law and the State Fish and Game Code, except that this license shall not authorize its holder to take trout from the fresh waters of the State.

c.A resident of this State above the age of 16 years may procure the "All Around Sportsman License" from the division at Trenton or from its agents as designated by the division. It shall not be valid unless it contains the signature of the owner written in ink. Each license issued under this section shall expire on December 31 next following its issuance.

d. (1) The division shall determine the form of the "All Around Sportsman License." The fee for this license shall be $71.25 and an issuance fee of $1.00, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a).

(2)The fee for an "All Around Sportsman License" shall be reduced by $10 when application therefor is made at the same time with: (1) another resident of this State who applies for a resident's fishing license, is above 16 years of age and below 65 years of age, and has not bought an "All Around Sportsman License" or resident's fishing license after 2010, or (2) a nonresident who applies for a nonresident's annual fishing license, is above 16 years of age, and has not bought a nonresident's annual fishing license after 2010. The fee for a resident's fishing license bought in accordance with the requirements of this paragraph shall be $10.75 and an issuance fee of $1.00, and the fee for a nonresident's annual fishing license bought in accordance with the requirements of this paragraph shall be $16.50 and an issuance fee of $1.00.

e.The amounts remitted to the State Treasury from the collection of any fee pursuant to this section shall be deposited to the credit of the "hunters' and anglers' license fund."

L.1982, c.180, s.11; amended 1991, c.286, s.2; 1999, c. 282, s.7; 2015, c.99, s.1.



Section 23:3-1A - Fees; Adjustment By Council, Once

23:3-1a. Fees; adjustment by council, once
12. The Fish and Game Council may, on one occasion only at such time as may be deemed appropriate by the Fish and Game Council, by regulation adopted by August 1 of the preceding year, determine the fees for hunting, fishing and trapping licenses, permits, tags, certificates and stamps under R.S.23:3-3, R.S.23:3-4, section 2 of P.L.1951, c.226 (C.23:3-4.1), section 8 of P.L.1986, c.198 (C.23:3-4.11), R.S.23:3-25, section 7 of P.L.1986, c.198 (C.23:3-27.1), R.S.23:3-29, section 1 of P.L.1959, c.37 (C.23:3-56.1), section 3 of P.L.1952, c.328 (C.23:3-59), section 3 of P.L.1975, c.117 (C.23:3-61.3), section 2 of P.L.1970, c.247 (C.23:3-63), section 5 of P.L.1970, c.247 (C.23:3-66) and section 11 of P.L.1982, c.180 (C.23:3-1.1), in the following manner:

a. The amount of the applicable fee on the effective date of P.L.1991, c.286 (C.23:3-1a et al.) shall be the base fee.

b. The base fee may be adjusted on one occasion only at such time as may be deemed appropriate by the Fish and Game Council by adding to that base fee an amount equal to a percentage of the base fee as determined by the Fish and Game Council; provided, however, that the amount added shall not exceed an amount equal to 10% of the base fee.

c. Any adjustment in fees shall be rounded to the nearest $0.25.



L.1982,c.180,s.12; amended 1991,c.286,s.1.



Section 23:3-1B - "Free Fishing" Days

23:3-1b. "Free fishing" days
The Division of Fish, Game and Wildlife, after consultation with the Fish and Game Council, shall select two days in any given 12-month period, and consecutively thereafter, during which any person who has an actual and bona fide domicile in this State may fish in any of the waters of this State without procuring the license required pursuant to R.S. 23:3-1 et seq. or the special trout stamp required pursuant to the provisions of P.L. 1952, c. 328 (C. 23:3-57), except if the Commissioner of the Department of Environmental Protection determines that emergency conditions exist during any given 12-month period which make "free fishing" days ill-advised.

L. 1985, c. 352, s. 1, eff. Nov. 8, 1985.



Section 23:3-1C - Application Fee For Each Permit, License.

23:3-1c Application fee for each permit, license.

9.The division is authorized to charge a $2.00 nonrefundable application fee, in addition to any other permit or license fees authorized by law, for each permit or license, as follows:

duplicate hunting and fishing; falconry; beaver; otter; turkey; coyote; special season Canada goose; special season deer; rifle; semi-wild hunting preserve; commercial fishing preserve; commercial shooting preserve; senior citizen fishing; senior citizen clamming; field trial; horseback riding on wildlife management area; daily use permit for wildlife management area; clubhouse rental; fire on wildlife management area; fish stocking by clubs; lake lowering; alewife (for bait); carp and suckers; fish basket for eels, catfish, carp, and suckers; game animals and game birds - individual hobby, scientific holding, zoological, propagation and sale, animal exhibitor, animal theatrical agency, and fur farming; salvage - recover carcass; special purpose; scientific collecting - fish; crab pot (recreational); crab pot (commercial); menhaden netting; food fish netting; and commercial fish netting.

The amounts remitted to the State Treasury for these application fees shall be deposited to the credit of the "hunters' and anglers' license fund."

L.1986,c.198,s.9; amended 1999, c.282, s.4.



Section 23:3-1D - Pennsylvania Fishing License Holders Permitted To Fish In Delaware River

23:3-1d. Pennsylvania fishing license holders permitted to fish in Delaware river
3. A valid fishing license issued by the Commonwealth of Pennsylvania shall constitute a proper license, as required pursuant to subsection a. of R.S. 23:3-1, to fish in the waters of the Delaware river within the jurisdiction of this State.

L.1993,c.20,s.3.



Section 23:3-1E - Members Of New Jersey National Guard, Disabled Veterans Exempt From Certain Fees.

23:3-1e Members of New Jersey National Guard, disabled veterans exempt from certain fees.

1. a. Notwithstanding any law, rule, or regulation to the contrary, no fee, including application fees and issuance fees, may be charged of an applicant for a license, permit, stamp, tag, or certificate to hunt, fish, trap, or otherwise lawfully take fish, game, or any other wildlife in the State, who is an active member of the New Jersey National Guard who has completed Initial Active Duty Training or who is a disabled veteran.

The Division of Fish and Wildlife shall prescribe by regulation the types of evidence that may be used to qualify persons for the benefits of this section.

b.As used in this act:

"Disabled veteran" means any resident of the State who has been honorably discharged or released under honorable circumstances from active service in any branch of the Armed Forces of the United States and who has been declared by the United States Department of Veterans Affairs, or its successor, to have a service-connected disability of any degree; and

"Initial Active Duty Training" means Basic Military Training, for members of the New Jersey Air National Guard, and Basic Combat Training and Advanced Individual Training, for members of the New Jersey Army National Guard.

L.1993,c.303,s.1; amended 1999, c.282, s.5.



Section 23:3-1F - Certification Of Reduction In "Hunters' And Anglers' License Fund" For Free Ng Licensees

23:3-1f. Certification of reduction in "hunters' and anglers' license fund" for free NG licensees
2. At the end of each fiscal year, the Director of the Division of Fish, Game and Wildlife shall certify to the Director of the Division of Budget and Accounting in the Department of the Treasury the amount that the "hunters' and anglers' license fund" has been reduced as a result of any license issued without charge pursuant to section 1 of this act. An amount equal to the amount certified shall be appropriated each year from the General Fund to the "hunters' and anglers' license fund" for additional operating costs.

L.1993,c.303,s.2.



Section 23:3-1G - Fee For Hunting Migratory Birds.

23:3-1g Fee for hunting migratory birds.

6.For the purpose of meeting the costs of complying with information collection activities mandated by the United States Fish and Wildlife Service Migratory Bird Harvest Information Program, the division is authorized to charge a fee of $2.00 to any person who hunts migratory birds, which fee shall be in addition to any other fees charged for licenses, permits, or stamps required by law to hunt migratory birds.

L.1999,c.282,s.6.



Section 23:3-2 - Minimum Age For Issuance Of License; Misrepresentation; Penalty.

23:3-2 Minimum age for issuance of license; misrepresentation; penalty.

23:3-2. Except as provided in R.S.23:3-3, no license to hunt, pursue or kill with a gun or any firearm any game bird, wild animal or fowl in this State, shall be issued to a person under 16 years of age. An applicant for license who misrepresents his age shall be liable to a penalty of twenty dollars.

Amended 1999, c.282, s.8.



Section 23:3-3 - Youth Hunting License.

23:3-3 Youth hunting license.

23:3-3. The division may, in its discretion, issue a youth hunting license to a citizen of the United States above 10 years and under 16 years of age, who has successfully completed a course in gun or bow and arrow safety, as the case may be, as required in accordance with this title. Persons above 10 years and under 14 years of age may obtain the license only with the permission of a parent or legal guardian. The license shall authorize a licensee above 10 years and under 14 years of age to hunt only when accompanied by a holder, above 21 years of age, of a regular resident's or nonresident's firearm or bow and arrow license, as the case may be. This license shall be void after December 31 of the year in which the licensee becomes 16 years of age.

Amended 1971, c.125, s.1;1971, c.381, s.1;1982, c.180, s.1;1991, c.286, s.3;1999, c.282, s.9.



Section 23:3-3.1 - Issuance Of Apprentice Firearm, Bow And Arrow Licenses.

23:3-3.1 Issuance of apprentice firearm, bow and arrow licenses.

2. a. The Division of Fish and Wildlife may, in its discretion, issue an apprentice firearm hunting license to a citizen of the United States above 14 years of age. The division shall not require an applicant to complete a course in gun safety as a condition of issuing an apprentice firearm hunting license to an applicant. The license shall authorize a licensee to hunt only with hounds or firearms and only when accompanied by a holder, above 21 years of age, of a regular resident's or nonresident's firearm hunting license. A person may not serve as an accompanying firearm hunting license holder to more than one holder of an apprentice firearm hunting license at a time. The apprentice firearm hunting license shall be void after December 31 of the year of its issuance and may be issued to a person only twice during the person's lifetime. The accompanying firearm hunting license holder shall be subject to all penalties for violations committed by the holder of the apprentice firearm hunting license while under their direct supervision.

As used in this subsection, "direct supervision" means the holder of the apprentice firearm hunting license and the accompanying firearm hunting license holder are hunting together as a unit at the same location.

b.The division may, its discretion, issue an apprentice bow and arrow license to a citizen of the United States above 14 years of age. The division shall not require an applicant to complete a course in bow and arrow safety as a condition of issuing an apprentice firearm hunting license to an applicant. The license shall authorize a licensee to hunt only with bow and arrow and only when accompanied by a holder, above 21 years of age, of a regular resident's or nonresident's bow and arrow license. The apprentice bow and arrow license shall be void after December 31 of the year of its issuance and may be issued to a person only twice during the person's lifetime.

L.2015, c.83, s.2.



Section 23:3-4 - Types Of Licenses; Fees.

23:3-4 Types of licenses; fees.

23:3-4. The licenses issued under this article shall include, among others authorized by law, the following:

a.A license issued to a person above 16 years of age, or in the case of an apprentice firearm hunting license or an apprentice bow and arrow license, a license issued to a person above 14 years of age, who has an actual and bona fide domicile in this State at the time of the application for the license and who has had an actual and bona fide domicile in this State for at least six months immediately prior thereto, provided that for a resident's trapping license the person shall be above 12 years of age. These licenses shall be designated as the resident's firearm hunting license, the resident's bow and arrow license, the resident's trapping license, the resident's fishing license, the resident's apprentice firearm hunting license, and the resident's apprentice bow and arrow license.

(1) (a) The resident's firearm hunting license shall authorize its holder to hunt with hounds and firearms only, and a fee of $26.50 and an issuance fee of $1.00 shall be charged therefor, except that a person above the age of 65 years shall be charged a fee of $14.50 and an issuance fee of $1.00.

(b)The resident's apprentice firearm hunting license shall authorize its holder to hunt only with hounds and firearms and only when accompanied by a holder, above 21 years of age, of a regular resident's or nonresident's firearm hunting license. A fee of $26.50 and an issuance fee of $1.00 shall be charged for a resident's apprentice firearm hunting license, except that a person above the age of 65 years shall be charged a fee of $14.50 and an issuance fee of $1.00. The resident's apprentice firearm hunting license may be issued to a person only twice during the lifetime of the person.

(2) (a) The resident's bow and arrow license shall authorize its holder to hunt with bow and arrow only, and a fee of $30.50 and an issuance fee of $1.00 shall be charged therefor, except that a person above the age of 65 years shall be charged a fee of $15.50 and an issuance fee of $1.00.

(b)The resident's apprentice bow and arrow license shall authorize its holder to hunt only with bow and arrow and only when accompanied by a holder, above 21 years of age, of a regular resident's or nonresident's bow and arrow license. A fee of $30.50 and an issuance fee of $1.00 shall be charged for a resident's apprentice bow and arrow license, except that a person above the age of 65 years shall be charged a fee of $15.50 and an issuance fee of $1.00. The resident's apprentice bow and arrow license may be issued to a person only twice during the lifetime of the person.

(3)The resident's trapping license shall authorize its holder to trap only, and a fee of $31.50 and an issuance fee of $1.00 shall be charged therefor, except that a person above 12 years and under 16 years of age shall be charged no fee.

(4)The resident's fishing license shall authorize its holder to fish only, and a fee of $21.50 and an issuance fee of $1.00 shall be charged therefor, except (a) in any case where the applicant is above 70 years of age and is otherwise qualified, no license shall be required, (b) a person above 65 years and under 70 years of age shall be charged a fee of $11.50 and an issuance fee of $1.00, and (c) as otherwise provided in paragraph (5) of this subsection, paragraph (2) of subsection c. of this section, or paragraph (2) of subsection d. of section 11 of P.L.1982, c.180 (C.23:3-1.1).

(5)The resident's fishing buddy license shall authorize its holder to fish only, and can only be obtained through application at the same time with: (a) another resident of this State who applies for a resident's fishing license, is above 16 years of age and below 65 years of age, and has not bought a resident's fishing license after 2010, or (b) a nonresident who applies for a nonresident's annual fishing license, is above 16 years of age, and has not bought a nonresident's annual fishing license after 2010. The fee for a resident's fishing buddy license and for a resident's fishing license issued pursuant to this paragraph shall each be $10.75 and an issuance fee of $1.00. The fee for a nonresident's annual fishing license issued pursuant to this paragraph shall be $16.50 and an issuance fee of $1.00.

(6)Any resident of this State who is afflicted with total blindness, upon application to the division, shall be entitled to a resident's fishing license without fee or charge.

b.A license issued to a person above 16 years of age, or in the case of an apprentice firearm hunting license or an apprentice bow and arrow license, a license issued to a person above 14 years of age, not entitled to a resident's license, authorizing him to trap or to hunt, as applicable, except that a nonresident's two-day small game firearm hunting license shall not permit the taking, hunting, or killing of deer or turkey. These licenses shall be designated as the nonresident's firearm hunting license, the nonresident's apprentice firearm hunting license, the nonresident's bow and arrow license, the nonresident's apprentice bow and arrow license, the nonresident's trapping license, and the nonresident's two-day small game firearm hunting license.

A nonresident's apprentice firearm hunting license shall authorize its holder to hunt only with hounds and firearms and only when accompanied by a holder, above 21 years of age, of a regular resident's or nonresident's firearm hunting license. A nonresident's apprentice bow and arrow license shall authorize its holder to hunt with bow and arrow only and only when accompanied by a holder, above 21 years of age, of a regular resident's or nonresident's bow and arrow license. The nonresident's apprentice firearm hunting license and the nonresident's apprentice bow and arrow license may each be issued to a person only twice during the lifetime of the person.

(1)The fees for the nonresident's firearm hunting license, the nonresident's apprentice firearm hunting license, the nonresident's bow and arrow license, and the nonresident's apprentice bow and arrow license shall each be $134.50 and an issuance fee of $1.00.

(2)The fee for the nonresident's trapping license shall be $199.50 and an issuance fee of $1.00.

(3)The fee for a nonresident's two-day small game firearm hunting license shall be $35.50 and an issuance fee of $1.00.

c.A license issued to a person above 16 years of age not entitled to a resident's license, authorizing him to fish only. These licenses shall be designated as the nonresident's annual fishing license, the nonresident's annual fishing buddy license, the nonresident's two-day fishing license, valid for a period of two consecutive days, and the nonresident's seven-day vacation fishing license, valid for a period of seven consecutive days.

The nonresident's annual fishing buddy license can only be obtained through application at the same time with: a resident of this State who applies for a resident's fishing license, is above 16 years of age and below 65 years of age, and has not bought a resident's fishing license after 2010; or a nonresident who applies for a nonresident's annual fishing license, is above 16 years of age, and has not bought a nonresident's annual fishing license after 2010.

(1)The fee for the nonresident's annual fishing license shall be $33.00 and an issuance fee of $1.00, except as otherwise provided pursuant to paragraph (2) of this subsection, paragraph (5) of subsection a. of this section, or paragraph (2) of subsection d. of section 11 of P.L.1982, c.180 (C.23:3-1.1).

(2)The fee for a nonresident's annual fishing buddy license shall be $16.50 and an issuance fee of $1.00. The fee for a resident's fishing license obtained through application at the same time with an application for a nonresident's annual fishing buddy license in accordance with this subsection shall be $10.75 and an issuance fee of $1.00, and the fee for a nonresident's annual fishing license obtained through application at the same time with an application for a nonresident's annual fishing buddy license in accordance with this subsection shall be $16.50 and an issuance fee of $1.00.

(3)The fee for the nonresident's two-day fishing license shall be $8.00 and an issuance fee of $1.00.

(4)The fee for the nonresident's seven-day fishing license shall be $18.50 and an issuance fee of $1.00.

d.Every license issued hereunder shall be void after December 31 next succeeding its issuance, except the one-day hunting license, which shall expire on the date of issuance; the nonresident's seven-day fishing license, which is valid only for seven consecutive days after date of issuance; the nonresident's two-day fishing license, which shall expire on the day after the date of issuance; and the nonresident's two-day small game firearm hunting license, which shall expire on the day after the date of issuance.

Any license issued hereunder to a person under 16 years of age shall be void after December 31 of the year in which the licensee becomes 16 years of age.

e.The fees for licenses set forth in this section may be adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a).

amended 1939, c.100; 1947, c.163, s.1; 1948, c.226, s.2; 1951, c.226, s.3; 1954, c.60, s.1; 1960, c.107, s.1; 1965, c.115; 1966, c.246, s.1; 1970, c.199; 1971, c.125, s.2; 1971, c.404; 1973, c.358; 1975, c.116, s.2; 1979, c.239, s.1; 1982, c.180, s.2; 1986, c.198, s.1; 1991, c.286, s.4; 1999, c.282, s.10; 2015, c.83, s.3; 2015, c.99, s.2.



Section 23:3-4.1 - One-day License; Fee.

23:3-4.1 One-day license; fee.

2.The division may, in its discretion, issue a license to a person above the age of 16 years authorizing him to hunt for one day only in areas licensed under subsections b. and d. of R.S.23:3-29, or at a shoot to kill field trial which is being held under a proper permit from the division. The fee for this license shall be $11.50, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a), and an issuance fee of $1.00. The fees collected hereunder shall be remitted to the State Treasurer, and placed to the credit of the "hunters' and anglers' license fund," and be disbursed by the State Treasurer on vouchers certified to by the division.

L.1951,c.226,s.2; amended 1975, c.116, s.3;1979, c.239, s.2;1982, c.180, s.3;1991, c.286, s.5;1999, c.282, s.11.



Section 23:3-4.2 - Applicants 10 Or Over; Certificate Showing Completion Of Gun Safety Course.

23:3-4.2 Applicants 10 or over; certificate showing completion of gun safety course.

1. a. Notwithstanding any provisions contained in sections 23:3-1 to 23:3-22 of the Revised Statutes, concerning the issuance of resident or nonresident firearm hunting licenses, at the time an application for a firearm hunting license that is not an apprentice license is made by an applicant above the age of 10, to whom a license other than an apprentice license has not previously been issued, such applicant shall present to the issuing agent a certificate stating that the applicant has satisfactorily completed a course in gun safety, which shall be signed by an agent of the Division of Fish and Wildlife designated for the purpose whose fitness to give instructions in safe gun handling has been determined by the Division of Fish and Wildlife of the Department of Environmental Protection. A person above the age of 10 who previously has held a license to engage in hunting, other than an apprentice license, shall not be entitled to purchase another such license in a subsequent year unless at the time of making application he shall submit to the license issuing agent his license of a previous year, or a certification from the Division of Fish and Wildlife stating that he held such a license.

b.An applicant for an apprentice firearm hunting license shall be exempt from the requirement to show that the person has completed a course in gun safety as provided in subsection a. of this section.

L.1954, c.57, s.1; amended 1971, c.381, s.2; 2015, c.83, s.4.



Section 23:3-4.3 - Instructors Of Methods Of Handling Firearms

23:3-4.3. Instructors of methods of handling firearms
The Division of Fish and Game in the Department of Conservation and Economic Development shall have authority to designate duly qualified persons to act as its agents in the giving of instructions of methods of handling firearms, and the issuance of certificates, and a certificate shall not be issued to any person until in the opinion of his instructor, he has qualified therefor.

L.1954, c. 57, p. 406, s. 2.



Section 23:3-4.4 - Forwarding Of Certificates

23:3-4.4. Forwarding of certificates
The license issuing clerk or agent designated under section 23:3-7 of the Revised Statutes to issue licenses shall forward such certificates to the division, attached to his monthly report covering sale of licenses.

L.1954, c. 57, p. 407, s. 3.



Section 23:3-4.5 - Instruction And Certificate To Be Without Charge

23:3-4.5. Instruction and certificate to be without charge
No charge shall be made for any certificate or instruction given to a person to qualify him to purchase a hunting license.

L.1954, c. 57, p. 407, s. 4.



Section 23:3-4.6 - Application To Issuance Of Youth Hunting Licenses.

23:3-4.6 Application to issuance of youth hunting licenses.

5.This act shall also apply to the issuance of youth hunting licenses under R.S.23:3-3, and all applicants for such licenses shall be required to first complete the gun safety course.

L.1954,c.57,s.5; amended 1971, c.381, s.3; 1999, c.282, s.12.



Section 23:3-4.7 - Conditions For Issuance Of Firearm Hunting License; Fines.

23:3-4.7 Conditions for issuance of firearm hunting license; fines.

6.No license issuing agent shall issue a firearm hunting license, other than an apprentice license, to a person above the age of 10, unless the person has submitted a firearm hunting license of a previous year that is not an apprentice license, or a certificate showing that he has successfully completed a course in gun safety given by an individual duly designated by the New Jersey Division of Fish and Wildlife. Any person above the age of 10 who obtains a hunting license under false information within the scope of this act shall be subject to a fine of not less than $20 nor more than $200 for each offense.

L.1954, c.57, s.6; amended 1971, c.381, s.4; 2015, c.83, s.5.



Section 23:3-4.8 - Effective Date

23:3-4.8. Effective date
This act shall take effect on January 1, 1955.

L.1954, c. 57, p. 407, s. 7.



Section 23:3-4.9 - Special Limited Fishing Licenses; Issuance; Fee

23:3-4.9. Special limited fishing licenses; issuance; fee
The Director of the Division of Fish and Game in the Department of Conservation and Economic Development may issue special limited licenses authorizing designated persons or members of an organized group of patients of a duly organized hospital or home, to fish in a specified place or places on a designated date or dates, when such persons or groups are properly escorted and supervised and such activity is part of a program of therapy, rehabilitation or recreation approved by the hospital or home.

Special limited fishing licenses shall be issued upon application therefor made to the Division of Fish and Game in accordance with rules and regulations to be issued by the director. No fee shall be charged for such license or for the issuance thereof.

L.1958, c. 48, p. 156, s. 1, eff. May 26, 1958.



Section 23:3-4.10 - Migrant Or Farm Labor Camp Resident; Issuance Of License

23:3-4.10. Migrant or farm labor camp resident; issuance of license
The division may, in its discretion, issue a resident's fishing license or resident's family fishing license to a citizen of the United States above 14 years of age who is a resident of an approved migrant labor camp or farm labor camp, as defined in P.L.1945, chapter 71, as amended (C. 34:9A-2) and may appoint special licensing agents for issuance of such licenses.

L.1970, c. 198, s. 1, eff. Sept. 11, 1970.



Section 23:3-4.11 - Rifle Permit; Fee.

23:3-4.11 Rifle permit; fee.

8.All persons in possession of a muzzleloader rifle or other rifle while hunting or trapping shall have in their possession, in addition to the appropriate and valid firearm hunting license or trapping license, an appropriate and valid rifle permit. The division is authorized to charge a fee of $17.00 for each permit issued, except that a person under 16 years of age shall be charged a fee of $8.00. A rifle permit issued hereunder shall be valid for a period not to exceed two years. The amount remitted to the State Treasury for rifle permits shall be deposited to the credit of the "hunters' and anglers' license fund."

The fee for a permit issued pursuant to this section may be adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a).

L.1986,c.198,s.8; amended 1991, c.286, s.6; 1999, c.282, s.13.



Section 23:3-5 - Button Or Tag Worn By Licensee

23:3-5. Button or tag worn by licensee
The button or tag shall bear a number corresponding to the number of the license delivered to the applicant for a hunting license and any other matter the division determines.

Amended by L.1951, c. 226, p. 799, s. 4, eff. Jan. 1, 1952.



Section 23:3-6 - License Blanks And Buttons Or Tags

23:3-6. License blanks and buttons or tags
The division shall determine the form of the license and button or tag, prepare the license blanks and buttons or tags, and furnish license blanks and buttons or tags to the clerk of each county and municipality, and any agent designated by the Division of Fish and Game to issue licenses. Additional license blanks and buttons or tags shall be furnished by the division to such clerks and agents upon request, as required.

Amended by L.1947, c. 159, p. 710, s. 1; L.1951, c. 226, p. 799, s. 5, eff. Jan. 1, 1952.



Section 23:3-7 - Issuance Of License And Buttons Or Tags

23:3-7. Issuance of license and buttons or tags
The licenses and buttons or tags shall be procured from the clerk of any county or municipality or from any agent designated by the Division of Fish and Game to issue licenses. The license shall state the name, age, occupation and residence of the licensee and any other facts the division requires. It shall be signed by the licensee in ink and shall be signed by the clerk or agent issuing same.

The applicant for a license shall report to the person issuing it all information requested on said license, and the issuing agency shall fill out this report on the blank provided before issuing a license to the applicant. Every applicant for a license shall prove to the satisfaction of the clerk or agent to whom application is made for a license, that he is entitled to the license for which he applies.

Amended by L.1947, c. 64, p. 217, s. 1; L.1947, c. 159, p. 711, s. 2; L.1951, c. 226, p. 799, s. 6, eff. Jan. 1, 1952.



Section 23:3-7.1 - Certificate Of Completion Of Bow And Arrow Safety Course.

23:3-7.1 Certificate of completion of bow and arrow safety course.

1. a. Notwithstanding any provisions contained in sections 23:3-1 to 23:3-22 of the Revised Statutes, concerning the issuance of resident or nonresident bow and arrow licenses, any person applying for a bow and arrow license, other than an apprentice license, must present to the issuing agent either a certificate stating that the applicant has satisfactorily completed a course in bow and arrow safety and proficiency, which shall be signed by an agent of the Division of Fish and Wildlife designated for the purpose whose fitness to give instructions in bow handling has been determined by the Division of Fish and Wildlife of the Department of Environmental Protection, or a previously issued bow and arrow license that is not an apprentice license.

b.An applicant for an apprentice bow and arrow license shall be exempt from the requirement to show that the person has completed a course in bow and arrow safety and proficiency as provided in subsection a. of this section.

L.1957, c.195, s.1; amended 2015, c.83, s.6.



Section 23:3-7.2 - Instruction Agents; Issuance Of Certificates

23:3-7.2. Instruction agents; issuance of certificates
The Division of Fish and Game in the Department of Conservation and Economic Development shall have authority to designate duly qualified persons to act as its agents in the giving of the instructions of methods of handling bows and arrows, and the issuance of certificates, and a certificate shall not be issued to any person until in the opinion of his instructor, he has qualified therefor.

L.1957, c. 195, p. 699, s. 2.



Section 23:3-7.3 - Forwarding Certificates To Division

23:3-7.3. Forwarding certificates to division
The license issuing clerk or agent designated under section 23:3-7 of the Revised Statutes to issue licenses shall forward such certificates to the division, attached to his monthly report covering sale of licenses.

L.1957, c. 195, p. 699, s. 3.



Section 23:3-7.4 - Charge For Certificate Or Instruction

23:3-7.4. Charge for certificate or instruction
No charge shall be made for any certificate or instruction given to a person to qualify him to purchase a bow and arrow license.

L.1957, c. 195, p. 699, s. 4.



Section 23:3-7.5 - Application To Issuance Of Youth Hunting Licenses.

23:3-7.5 Application to issuance of youth hunting licenses.

5.This act shall also apply to the issuance of youth hunting licenses under R.S.23:3-3, and all applicants for such licenses shall be required to first complete the bow and arrow safety and proficiency course.

L.1957,c.195,s.5; amended 1971, c.381, s.5; 1999, c.282, s.14.



Section 23:3-7.6 - Requirements For Issuance Of Bow And Arrow License; Fines.

23:3-7.6 Requirements for issuance of bow and arrow license; fines.

6.No license issuing agent shall issue a bow and arrow license, other than an apprentice license, to any person, unless the person has submitted a bow and arrow license of a previous year that is not an apprentice license, or presents a certificate showing that he has successfully completed a course in bow and arrow safety and proficiency, given by an individual duly designated by the New Jersey Division of Fish and Wildlife. Any person who obtains a bow and arrow hunting license under false information within the scope of this act shall be subject to a fine of $20.

L.1957, c.195, s.6; amended 2015, c.83, s.7.



Section 23:3-7.7 - Effective Date

23:3-7.7. Effective date
This act shall take effect on January 1, 1958.

L.1957, c. 195, p. 700, s. 7.



Section 23:3-7.8 - Trapping License; Application; Certificate Of Completion Of Course In Trapping Methods; Renewal

23:3-7.8. Trapping license; application; certificate of completion of course in trapping methods; renewal
Notwithstanding any provisions contained in R.S. 23:3-1 to 23:3-22, concerning the issuance of a resident or nonresident trapping license, at the time an application for license is made by an applicant of the age of 12 years or over, to whom a trapping license has not previously been issued, such applicant shall present to the issuing agent a certificate stating that the applicant has satisfactorily completed a course in trapping methods which shall be signed by an agent of the Division of Fish, Game and Shell Fisheries designated for that purpose, whose fitness to give instructions in proper trapping methods has been determined by the division. A person of the age of 12 years or over who previously had a license to engage in trapping issued to him, shall not be entitled to purchase another such license in a subsequent year unless at the time of making application he shall submit to the license issuing agent his license of a previous year, or a certification from the division stating that he held such license.

L.1977, c. 320, s. 1.



Section 23:3-7.9 - Designation Of Agents To Give Instructions And Issue Certificates

23:3-7.9. Designation of agents to give instructions and issue certificates
The division shall have authority to designate duly qualified persons to act as its agents in the giving of instructions in methods of trapping and the issuance of certificates, and a certificate shall not be issued to any person until in the opinion of his instructor he has qualified therefor.

L.1977, c. 320, s. 2.



Section 23:3-7.10 - Certificate; Forwarding To Division

23:3-7.10. Certificate; forwarding to division
The license issuing clerk or agent designated under R.S. 23:3-7 to issue licenses shall forward such certificate to the division with his monthly returns.

L.1977, c. 320, s. 3.



Section 23:3-7.11 - No Charge For Certificate Or Instructions

23:3-7.11. No charge for certificate or instructions
No charge shall be made for any certificate or instructions given to a person to qualify him to purchase a trapping license.

L.1977, c. 320, s. 4.



Section 23:3-7.12 - Issuance Of License; Submission Of License Of Previous Year Or Certificate; Obtaining Under False Information; Penalty

23:3-7.12. Issuance of license; submission of license of previous year or certificate; obtaining under false information; penalty
No license agent shall issue a trapping license to a person of the age of 12 years or over, who has not submitted his trapping license of a previous year, or a certificate showing that he has successfully completed a course in trapping methods given by an individual duly designated by the Division of Fish, Game and Shell Fisheries, and any person on reaching 12 years of age who obtains a trapping license under false information within the scope of this act shall be subject to a penalty of not less than $25.00 nor more than $200.00 for each offense.

L.1977, c. 320, s. 5.



Section 23:3-8 - Stubs Attached To License; Spoiled Blanks

23:3-8. Stubs attached to license; spoiled blanks
Every license blank shall have attached to it a return stub, containing blanks which shall be filled in by the clerk or agent issuing the license, at the time the license is issued, showing where, when, to whom and by whom the license was issued, and any information the division requires. In case a license blank is spoiled, the license blank and button or tag bearing the same serial number shall be marked "spoiled" diagonally across its face, and both stubs bearing the same serial number shall be similarly marked.

Amended by L.1947, c. 159, p. 711, s. 3; L.1951, c. 226, p. 800, s. 7; L.1952, c. 172, p. 547, s. 1, eff. May 9, 1952.



Section 23:3-9 - Monthly Returns To Division; Retention Of Issuance Fees

23:3-9. Monthly returns to division; retention of issuance fees
On or before the tenth day of each month the clerk of every county and every municipality, and every designated agent of the division, shall send the fees collected for all licenses issued during the preceding month, except the issuance fees, which may be retained by them and every license blank and button or tag that has been spoiled during the preceding month, to the division, together with a list showing the serial number of each license issued and paid for, and the number of spoiled license blanks returned. The issuance fees may be retained by the clerks of every county and of every municipality, but in the case of the agents designated by the division to issue licenses the retention of the issuance fees shall be at the discretion of the division.

Amended by L.1947, c. 159, p. 712, s. 4; L.1951, c. 226, p. 800, s. 8; L.1952, c. 172, p. 547, s. 2; L.1960, c. 107, p. 596, s. 2, eff. Jan. 1, 1961.



Section 23:3-10 - Division's Monthly Return To State Treasurer

23:3-10. Division's monthly return to state treasurer
On or before the twentieth day of each month the Division of Fish and Game shall send to the State Treasurer all fees received by it for licenses reported issued by clerks and agents during the preceding month. The division shall retain the original reports of the agents and clerks, also the spoiled license blanks and corresponding buttons or tags until such time as the State Auditor shall have made an audit of the account, and, thereafter, may destroy such reports and spoiled license blanks and corresponding buttons or tags.

Amended by L.1947, c. 159, p. 712, s. 5; L.1948, c. 151, p. 880, s. 1; L.1951, c. 226, p. 801, s. 9, eff. Jan. 1, 1952.



Section 23:3-11 - Disposition Of Fees

23:3-11. Disposition of fees
All fees for licenses and permits received by the Division of Fish, Game and Shellfisheries, remitted to the State Treasurer shall be placed to the credit of a fund to be known as the "hunters' and anglers' license fund," which fund shall be used exclusively for such purposes and activities as the Division of Fish, Game and Shellfisheries deems to be in best interest of the wildlife resources of the State. Not less than 24% of the "hunters' and anglers' license fund" shall annually be spent for law enforcement purposes by the Division of Fish, Game and Shellfisheries. This fund shall be kept separate and apart from all other State moneys and shall be disbursed by the State Treasurer on vouchers certified to by the division.

Amended by L.1947, c. 163, p. 720, s. 2; L.1953, c. 334, p. 1889, s. 1; L.1954, c. 60, p. 411, s. 2; L.1960, c. 107, p. 597, s. 3, eff. Jan. 1, 1961; L.1971, c. 125, s. 3, eff. Jan. 1, 1972; L.1975, c. 116, s. 4, eff. June 3, 1975.



Section 23:3-12 - Hunters' And Anglers' License Fund

23:3-12. Hunters' and anglers' license fund
The "hunters' and anglers' license fund" shall be a fund which shall be kept separate and apart from the receipts of the board and all other state moneys, and shall be disbursed by the state treasurer on vouchers certified to by the board.



Section 23:3-12.1 - "Shellfisheries Management Account" Established

23:3-12.1. "Shellfisheries Management Account" established
There is established within the "hunters' and anglers' license fund" created pursuant to the provisions of R.S.23:3-11 and R.S.23:3-12, a separate and dedicated account to be known as the "Shellfisheries Management Account." This account shall be credited with all revenues from permit and landing fees collected pursuant to section 3 of P.L.1950, c.310 (C.50:2-6.3), and shall be allocated to the Division of Fish, Game and Wildlife in the Department of Environmental Protection, to support shellfish management and enforcement programs and to enhance the productivity of the shellfish resource of this State.

L.1991,c.79,s.4.



Section 23:3-12.2 - "Oyster Resource Development Account."

23:3-12.2 "Oyster Resource Development Account."

8. a. There is established within the "hunters' and anglers' license fund," created pursuant to the provisions of R.S.23:3-11 and R.S.23:3-12, a separate and dedicated account to be known as the "Oyster Resource Development Account." This account shall be credited with all revenues received from oysters landed from the Delaware River, Delaware Bay and their tributaries, including, but not limited to, all fees collected pursuant to R.S.50:1-18, R.S.50:3-2, and section 4 of P.L.1945, c.39 (C.50:3-20.13), and as provided in subsection c. of this section. The moneys in the account shall be allocated to the Division of Fish and Wildlife within the Department of Environmental Protection and shall be disbursed only for the enhancement and management of the oyster resource in the Delaware Bay in the amounts and manner prescribed by the commissioner, after consultation with the Delaware Bay Section of the Shellfisheries Council.

b.The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to administer the "Oyster Resource Development Account," established pursuant to subsection a. of this section.

c.Upon the adoption of the rules and regulations pursuant to subsection b. of this section, the Department of Environmental Protection shall repeal subchapter 4 of chapter 25A of Title 7 of the New Jersey Administrative Code establishing the "oyster cultch program" and the "Oyster Cultch Fund." The balance of the moneys remaining in the "Oyster Cultch Fund" upon the date of the repeal of the rules and regulations establishing the fund shall be deposited in the "Oyster Resource Development Account," established pursuant to subsection a. of this section.

L.1996, c.112, s.8; amended 2007, c.338, s.4.



Section 23:3-13 - Annual Returns To Division

23:3-13. Annual returns to division
On or before January tenth in each year the clerk of each county and of each municipality, and each agent, shall send to the office of the division of all return stubs of licenses issued during the preceding year ending December thirty-first, all unused license blanks and unused buttons or tags and all return stubs of license blanks spoiled during that year.

Amended by L.1947, c. 159, p. 712, s. 6; L.1951, c. 226, p. 801, s. 10; L.1952, c. 172, p. 548, s. 3, eff. May 9, 1952.



Section 23:3-14 - Penalty For Failure To Make Return Or Report

23:3-14. Penalty for failure to make return or report
A county or municipal clerk or an agent who shall fail or neglect to make a return or report required by this article within the time herein limited therefor shall be liable to a penalty of one hundred dollars ($100.00) for each offense.

Amended by L.1947, c. 159, p. 713, s. 7; L.1951, c. 226, p. 802, s. 11, eff. Jan. 1, 1952.



Section 23:3-15 - Failure To Turn Over Moneys By Clerk, Warden Or Magistrate; Misdemeanor

23:3-15. Failure to turn over moneys by clerk, warden or magistrate; misdemeanor
A county or municipal clerk or an agent who fails to turn over any moneys collected for licenses, and a magistrate who fails to turn over any moneys collected as a penalty, at the time and in the manner required by law, shall be guilty of a misdemeanor.

Amended by L.1947, c. 159, p. 713, s. 8; L.1951, c. 226, p. 802, s. 12, eff. Jan. 1, 1952.



Section 23:3-16 - Licenses And Buttons Or Tags To Be Issued Promptly

23:3-16. Licenses and buttons or tags to be issued promptly
Every county clerk and municipal clerk and designated agent shall issue licenses and buttons or tags in accordance herewith immediately upon proper application therefor and payment of the fee herein prescribed.

Amended by L.1947, c. 159, p. 713, s. 9; L.1951, c. 226, p. 802, s. 13, eff. Jan. 1, 1952.



Section 23:3-17 - Registrars Of Licenses

23:3-17. Registrars of licenses
In a municipality having an executive officer known as the registrar of licenses, the registrar shall exercise all the powers and perform all the duties vested in the clerk of the municipality by this article. The registrar shall be entitled to the fees provided for the issuance of the licenses, as provided herein.



Section 23:3-18 - Antedating License A Misdemeanor

23:3-18. Antedating license a misdemeanor
A clerk or agent who antedates a license shall be guilty of a misdemeanor.

Amended by L.1947, c. 159, p. 713, s. 10; L.1951, c. 226, p. 802, s. 14, eff. Jan. 1, 1952.



Section 23:3-19 - Records Open To Public

23:3-19. Records open to public
All records of a county or municipal clerk or agent referring to a license issued under this article shall be open, at all times, to public inspection.

Amended by L.1947, c. 159, p. 714, s. 11; L.1951, c. 226, p. 802, s. 15, eff. Jan. 1, 1952.



Section 23:3-20 - Penalty For Violations Of Article

23:3-20. Penalty for violations of article
A person who at any time alters, disfigures or changes in any manner, or loans or transfers to another, a license or button or tag issued under this article, gives false information or makes any misrepresentation to the clerk or agent to whom application is made for a license hereunder, or who violates any provision of this article for the violation of which a penalty is not herein otherwise provided, shall be liable to a penalty of not less than $25.00 nor more than $50.00 for each offense, and upon conviction the license and button or tag issued to him, if any, shall be revoked by the court or magistrate before whom the conviction is secured. The court or magistrate shall send the license and button or tag marked "revoked," to the office of the division, and any license issued to a person whose license has been revoked during the year for which the license was issued shall be void. A person who shall fail or neglect to perform a duty imposed on him by this article shall be liable to a penalty of $20.00 for each failure. No penalty fixed by this section shall apply to an offense which is a misdemeanor under this article.

Amended by L.1947, c. 159, p. 714, s. 12; L.1951, c. 226, p. 802, s. 16, eff. Jan. 1, 1952; L.1975, c. 116, s. 5, eff. June 3, 1975.



Section 23:3-21 - Procuring License Wrongfully; Penalty

23:3-21. Procuring license wrongfully; penalty
A person not entitled hereunder to a residents' license who procures the same shall be liable to a penalty of one hundred dollars ($100.00).

Amended by L.1950, c. 78, p. 137, s. 1, eff. April 25, 1950.



Section 23:3-21.1 - Pointed, Metal Tipped Arrow, Prohibition Under Certain Circumstances.

23:3-21.1 Pointed, metal tipped arrow, prohibition under certain circumstances.

1.Any person who directly or indirectly sells, gives or furnishes to a minor under 16 years of age, other than the holder of a valid bow and arrow hunting license or an apprentice bow and arrow license issued pursuant to R.S. 23:3-4, any pointed or metal tipped arrow, except one designed solely for target use, shall be guilty of a disorderly persons offense.

L.1958, c.27, s.1; amended 2015, c.83, s.8.



Section 23:3-21.2 - Shooting Pointed, Metal Tipped Arrow, Prohibited Under Certain Circumstances.

23:3-21.2 Shooting pointed, metal tipped arrow, prohibited under certain circumstances.

2.Any minor under 16 years of age, other than one who is the holder of a valid bow and arrow hunting license, or the holder of an apprentice bow and arrow license under the personal supervision of the holder of a regular resident's or nonresident's bow and arrow license, who shall shoot any pointed or metal tipped arrow, including such as is designed solely for target use, except in the presence, and under the personal supervision, of an instructor or an adult is guilty of juvenile delinquency.

L.1958, c.27, s.2; amended 2015, c.83, s.9.



Section 23:3-22 - Subsequent Convictions; Penalty

23:3-22. Subsequent convictions; penalty
If a person shall, within 5 years after conviction of any violation of the fish and game laws of this or any other State or of any provision of the State Fish and Game Code of this State, be again convicted of another violation of the fish and game laws of this or any other State or of any provision of the State Fish and Game Code of this State, any fishing license or hunting license or bow and arrow license held by the person so convicted shall be void upon such conviction and it shall be the duty of such person to surrender the same to the Division of Fish and Game for cancellation. A license issued to such person within a period of 2 years from the date of such second conviction, except as otherwise provided by law, or of 3 years from the date of his third or subsequent conviction, shall be void. If he shall be convicted of fishing or hunting under any license so made void, or without a license, during any such period, he shall be punished by a penalty of $100.00 for each offense.

Amended by L.1948, c.123, p.841, s.1; L.1948, c.448, p.1805, s.43; L.1955, c.96, p.545, s.1; L.1957, c.196, p.700, s.1; L.1959, c.195, p.777, s.1, eff. Jan. 21, 1960.



Section 23:3-22.1 - Appeal To Council By Aggrieved Person

23:3-22.1. Appeal to council by aggrieved person
Any person aggrieved by the voiding of a fishing license, hunting license, bow and arrow license, or any other license held by that person for a second conviction of a violation of the fish and game laws of this or any other State, or of any provisions of the State Fish and Game Code of this State, or for conviction of negligently causing injury or death to another by gunfire, bow and arrow, or other weapon, may appeal to the Fish and Game Council for an order restoring such license. If the council, after hearing shall, in its discretion, determine that by reason of the minor nature of the violations involved, or of other extenuating circumstances, such license should be restored, it shall direct the director to cause to be endorsed upon said license that the same has been restored and to return such license to said person, but only if the person first completes, to the satisfaction of the Division of Fish, Game and Wildlife, the approved remedial sportsmen education program established and conducted by the division pursuant to section 12 of P.L.1990, c.29 (C.23:3-22.3). Thereafter said license shall be in full force and effect and licenses may be issued to such person notwithstanding said hunting accident or said second conviction, but said conviction shall be counted as a second conviction in determining a third or subsequent conviction.

L.1955,c.96,s.2; amended 1957,c.196,s.2; 1990,c.29,s.1.



Section 23:3-22.2 - Establishment Of Range Of Costs For Replacement Value Of Animals Possessed In Violation Of Law

23:3-22.2. Establishment of range of costs for replacement value of animals possessed in violation of law
The Commissioner of Environmental Protection shall establish a range of costs incurred by the department for the replacement value of any animal taken or possessed in violation of law. In addition to the civil and other penalties and costs imposed for a violation of law enforced by the department, a court may assess the violator thereof for costs pursuant to the schedule established pursuant to this section, which sums shall be paid to the Division of Fish, Game and Wildlife for deposit in the hunters' and anglers' license fund established pursuant to R.S.23:3-11.

a. The commissioner shall establish costs within the following ranges:



(1) Animals for which open or closed seasons or methods of taking have been prescribed in the State Game Code ..... $20.00 to $2,000.00.

(2) Fish for which open or closed seasons or methods of taking have been prescribed in the State Fish Code ..... $20.00 to $200.00.



(3) Nongame or exotic wildlife as listed in the New Jersey Administrative Code ..... $20.00 to $500.00.



(4) Potentially dangerous species of nongame or exotic wildlife as listed or described in the New Jersey Administrative Code ..... $20.00 to $500.00.

(5) Endangered species as listed in the New Jersey Administrative Code ..... $500.00 to $5,000.00.



(6) Marine finfish ..... $20.00 to $500.00.



(7) Marine shellfish ..... $20.00 to $200.00.



(8) Lobster ..... $20.00 to $200.00.



b. The commissioner may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to carry out the provisions of this section.

L.1990,c.29,s.10.



Section 23:3-22.3 - Remedial Sportsmen Education Program; Established

23:3-22.3. Remedial sportsmen education program; established
The Division of Fish, Game and Wildlife shall establish and conduct a remedial sportsmen education program.

L.1990,c.29,s.12.



Section 23:3-27 - Penalty For Killing Or Having Certain Game

23:3-27. Penalty for killing or having certain game
Any person who shall kill or have in possession any bird or animal, the killing of which is prohibited during the prescribed woodcock season, except woodcock, shall be liable to a penalty of one hundred dollars ($100.00), for each bird or animal, except woodcock, killed, injured or had in possession.

Amended by L.1946, c. 83, p. 291, s. 2, eff. April 16, 1946.



Section 23:3-27.1 - Wild Turkey Permits, Fee.

23:3-27.1 Wild turkey permits, fee.

7.Whenever an open season is prescribed for wild turkey by the State Fish and Game Code, the division is authorized to charge a fee of $19.00, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a), except that a person under 16 years of age shall be charged a fee of $10.00, for each permit issued. This permit shall be void at the close of the prescribed open season. The amounts remitted to the State Treasury for wild turkey permits shall be deposited to the credit of the "hunters' and anglers' license fund."

L.1986,c.198,s.7; amended 1991, c.286, s.8; 1999, c.282, s.15.



Section 23:3-28 - Definitions

23:3-28.Definitions
23:3-28. As used in sections 23:3-29 to 23:3-39 of this Title:
a. A wholly enclosed area means an area of land the boundaries of which are surrounded by a fence at least six feet in height, constructed of a woven wire not larger than two-inch mesh for game birds and at least eight feet in height for quadrupeds.

b. Propagating in a semiwild state means propagating on land the boundaries of which are clearly defined by a fence, road, ditch, wire, water or highway, and posted at intervals of not more than 500 feet with signs to be prescribed by the division.

c. A commercial pheasant, mallard, quail and partridge-shooting preserve shall mean land, the boundaries of which shall be clearly defined by posting at intervals of not more than 200 feet with signs to be prescribed by the Division of Fish, Game and Wildlife, and which is a minimum of 50 acres in size excluding safety zones as prescribed in subsection d. of R.S.23:4-16.

d. "Pheasant" means the species Phasianus colchicus, commonly known as English Ringneck, Melanistic Mutant, Mongolian, Formosan, Chinese or artificially propagated variety thereof.

e. "Partridge" means the species Perdix perdix, commonly known as Hungarian partridge and the species Alectoris chukar, commonly known as Chukar partridge.

f. "Quail" means the species Colinus virginianus, commonly known as the "bobwhite quail."

g. "Mallard" means the species Anas platyrhynchos, commonly known as "mallard," that has been captive bred in conformance with the appropriate federal regulation.

Amended 1948,c.113,s.1; 1953,c.175,s.1; 1955,c.104,s.1; 1995,c.370,s.1.



Section 23:3-29 - Licenses For Raising, Selling Game Birds, Animals.

23:3-29 Licenses for raising, selling game birds, animals.

23:3-29. A person desiring to engage in the business of raising and selling game birds or game animals, or both, in a wholly enclosed area of which he is the owner or lessee, or to have in captivity game birds or game animals, shall apply in writing to the division for a license to do so. The license fee shall be $10.00 per year for each of the above purposes.

A person desiring to propagate pheasant, partridge, or quail, or any of them, in a semiwild state on lands of which he is the owner or lessee, shall apply in writing to the division for a license to do so. The license fee shall be $75.00 per year. No two or more noncontiguous tracts of land shall be covered under the same license.

The division, when it appears that the application is made in good faith, and is in the public interest, may, upon the payment of the fee for each license, issue to the applicant such of the following license or licenses as may be applied for:

a.Propagating license permitting the licensee to propagate game birds or game animals, or both, in the wholly enclosed area, the location of which is stated in the license and the application therefor, and to sell such propagated game birds or game animals, or both, and ship them from the State alive at any time and to kill the same and sell the carcasses for food subject to the conditions prescribed by R.S.23:3-28 to 23:3-39, inclusive;

b.License to propagate pheasant, partridge, or quail, or any of them, in a semiwild state on lands of which the applicant is the owner or lessee, when the applicant shall have produced evidence satisfactory to the division that he will raise, or purchase for liberation, and liberate on the semiwild preserve at least one pheasant, quail, partridge or combination thereof for each acre of land to be licensed or at least 200 pheasant, quail or partridge or combination thereof between November 1 of the year for which the license is issued and the following February 28;

c.License to keep game birds and animals in captivity; or

d.License to operate a "commercial pheasant, mallard, quail and partridge-shooting preserve," as defined pursuant to R.S.23:3-28, on lands owned or leased by the applicant, who shall apply in writing to the division for a license to do so. The license fee shall be $320.00 per year for the first tract of land and $165 per year for each additional tract of land, each of which shall be at least 50 acres in size, and the form of the application and license shall be determined by the division. Two or more noncontiguous tracts of land owned or leased, or operated as a commercial pheasant, mallard, quail and partridge-shooting preserve by the same person shall be covered under the same license.

The division may, upon payment of the fee, issue to the applicant such a license when it appears that:

(1)The operation of such shooting preserve shall not conflict with a prior reasonable public interest; and

(2)The applicant shall have produced evidence satisfactory to the division that he will raise or purchase for liberation and liberate on the shooting preserve a total of at least 500 pheasant, mallard, quail and partridge or combination thereof between September 1 of the year for which the license was issued and the following May 1.

e.The fees for licenses set forth in this section may be adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a).

f.The division shall coordinate the dates of issuance and renewal of the licenses to propagate game birds with the dates of issuance and renewal of licenses to operate commercial pheasant, mallard, quail and partridge-shooting preserves, and to the extent practicable, shall issue and renew these licenses under one license.


Amended 1948, c.113, s.2;1953, c.175, s.2;1955, c.104, s.2;1967, c.157, s.1;1970, c.186, s.1;1971, c.75, s.1;1979, c.220, s.1;1982, c.180, s.5;1995, c.370, s.2;1999, c.282, s.16.



Section 23:3-31 - Killing Game; Sale; Conditions; License Required

23:3-31.Killing game; sale; conditions; license required
23:3-31. Game birds or animals bred or raised in the wholly enclosed area may be killed in any manner other than shooting, except in the case of deer, which may be killed by shooting, at any time and the carcasses sold for food. No such game birds or animals shall be sold for food unless the carcass of each bird or animal shall have been tagged with a suitable tag or seal supplied by the division. Nothing in sections 23:3-28 to 23:3-39 of this title, shall alter or supersede the laws requiring a license to hunt.

Amended 1995,c.370,s.3.



Section 23:3-32 - Pheasants, Partridge, Quail; Killing, Shipping, Commercial Shooting Preserve License, Conditions

23:3-32.Pheasants, partridge, quail; killing, shipping, commercial shooting preserve license, conditions
23:3-32. No pheasants, partridge or quail propagated in a semiwild state shall be sold. No such pheasants, partridge or quail shall be taken, possessed or transported unless each bird shall have been tagged with the special tag prescribed by R.S.23:3-28 to 23:3-39. No licensee raising pheasants, partridge or quail in a semiwild state shall procure from the division during any year of operation more tags to be affixed to the dead bodies of pheasants, partridge or quail propagated in a semiwild state than the number of pheasants, partridge or quail to be liberated, between November 1 and February 28. The tags shall be of a special kind provided for the purpose and shall be allocated by species and number of game birds liberated. The number of birds taken in any year, either alive or dead, on lands on which pheasants, partridge or quail are propagated in a semiwild state shall not exceed the number of tags obtained for each species from the division. Pheasants, quail and partridge propagated in a semiwild state may be taken by shooting only from 9:00 a.m. on November 10 or such opening date as may otherwise be prescribed by the State Fish and Game Code, to February 28 of the following year, unless otherwise prescribed by such code. R.S.23:4-24 relating to hunting on Sunday shall not apply to any person authorized to shoot pheasants, quail, and partridge under R.S.23:3-28 to 23:3-39. No pheasants, partridge or quail propagated in a semiwild state shall be trapped without the written permission of the division.

Under a "commercial pheasant, mallard, quail and partridge-shooting preserve" license, pheasants, mallard, quail and partridge may be taken by shooting only on lands described in the application and license, without regard to sex and daily bag limit, by fully licensed hunters authorized by the licensee to shoot on the land between September 1 and the following May 1, both dates inclusive and during any further period, not exceeding 31 days, which the commissioner may, from time to time, designate for that purpose upon the recommendation of the Director of the Division of Fish, Game and Wildlife.

No pheasants, mallard, quail or partridge shall be taken, possessed or transported, unless each bird shall have been tagged with a suitable tag or seal supplied by the division, and no licensee shall receive from the division, during any year of operation, more tags to be affixed to the bodies of pheasants, mallard, quail and partridge than one tag for each pheasant, mallard, quail and partridge liberated during the shooting period hereinbefore specified.

Amended 1940,c.233; 1941,c.301; 1948,c.113,s.3; 1953,c.175,s.3; 1955,c.104,s.3; 1961,c.5,s.1; 1967,c.157,s.2; 1970,c.186,s.2; 1971, c.75,s.2; 1979,c.220,s.2; 1995,c.370,s.4.



Section 23:3-33 - Shipment Of Killed Game; Regulations

23:3-33. Shipment of killed game; regulations
Game birds or animals so killed in a wholly inclosed preserve, and tagged as herein prescribed, may be possessed, bought or sold at any time. Common carriers shall receive and transport game birds and animals so tagged, but to every package containing them shall be affixed a tag or label upon which shall be plainly printed or written the name of the person to whom the license was issued, the name of the person to whom they are to be transported, the number of each kind contained therein, and a statement to the effect that they were killed and tagged in accordance with the provisions of sections 23:3-28 to 23:3-39 of this title.



Section 23:3-34 - Tag Fee; Rules, Regulations

23:3-34.Tag fee; rules, regulations
23:3-34. a. Until the Fish and Game Council has adopted the rules and regulations establishing a schedule of fees as required by subsection b. of this section, the division shall receive and collect $0.15 for each tag or seal affixed to the carcass of an animal or bird, as provided in R.S.23:3-28 through 23:3-39, inclusive.

These tags or seals shall remain affixed until the carcasses of the birds or animals are finally prepared for consumption, and the sale of a portion of a bird or animal which shall not at the time have affixed thereto the tag or seal shall constitute a violation of said sections 23:3-28 through 23:3-39. The keeper of a hotel, restaurant or boarding house, a retail dealer in meat, or a club may sell a portion of a bird or animal so tagged to a guest, customer or member for consumption.

b. The Fish and Game Council shall adopt rules and regulations establishing a schedule of tag and seal fees for the animals and birds subject to the provisions of R.S.23:3-28 through 23:3-39, inclusive.

Amended 1975,c.116,s.6; 1986,c.198,s.2; 1995,c.370,s.5.



Section 23:3-36 - Expiration Of Licenses; Renewal Of Propagating License

23:3-36. Expiration of licenses; renewal of propagating license
All licenses under sections 23:3-28 to 23:3-39 of this Title shall expire on March 15 of each year, except that if the time under which licensed hunters are authorized to shoot upon any preserve is extended beyond said date, pursuant to law, the license to operate such preserve shall not expire until the end of such extended period.

No renewal of a propagating license for pheasants, partridge or quail in a semiwild state or for a "commercial pheasant, quail and partridge-shooting preserve" license shall be granted until the required number of birds have been released as provided in section 23:3-29 of this Title, or until the applicant has produced evidence satisfactory to the division that the liberation requirements of 23:3-29 have been met.

Amended by L.1948, c. 113, p. 619, s. 4; L.1953, c. 175, p. 1450, s. 4; L.1955, c. 104, p. 569, s. 4; L.1961, c. 5, p. 19, s. 2, eff. March 22, 1961; L.1979, c. 220, s. 3, eff. Oct. 11, 1979.



Section 23:3-37 - License Displayed; Record Kept; Certified Copy Sent To Board

23:3-37. License displayed; record kept; certified copy sent to board
Each holder of a propagating license issued pursuant to sections 28 through 39 of this chapter shall keep the license prominently displayed at the place of business specified therein, and shall keep accurate written records which shall include the total number of each species of game birds or animals possessed on the date of application for the license, the number of each species subsequently propagated or acquired by purchase or gift, and the name and address of each person or corporation from whom or to whom game birds or animals were purchased or sold alive or sold for food, and the date of each transaction. The holder of a semiwild or commercial shooting preserve shall keep such records as may be prescribed by the division. These records shall be kept permanently on the premises stated in the license and shall be open for inspection by any duly authorized representative of the division at all reasonable times. Each holder of such a propagating license shall send a certified copy of these records for the previous license year to the division not later than March 31. Failure to provide and maintain adequate records may be cause for the nonissuance of subsequent licenses.

Amended by L.1970, c. 186, s. 3, eff. Jan. 1, 1971; L.1979, c. 220, s. 4, eff. Oct. 11, 1979.



Section 23:3-38 - Counterfeiting Tag Or Seal; Affixing Improperly

23:3-38. Counterfeiting tag or seal; affixing improperly
No person shall counterfeit a tag or seal issued by the board in accordance with sections 23:3-28 to 23:3-39 of this title and no tag or seal issued by the board shall be affixed to the dead body of any game bird or animal not propagated in accordance with said sections 23:3-28 to 23:3-39.



Section 23:3-39 - Penalty

23:3-39. Penalty
A person violating any of the provisions of sections 23:3-28 to 23:3-38 of this title shall be liable to a penalty of not less than fifty dollars nor more than two hundred dollars for each offense.



Section 23:3-41 - License To Operate Fishpound Nets; Requirement For; Issuance

23:3-41. License to operate fishpound nets; requirement for; issuance
No person shall erect, set, operate or maintain a fishpound net in the waters of the Atlantic ocean, within 3 nautical miles from the coast line of this State, or in Sandy Hook or Raritan bay, without first obtaining a license for that purpose, as hereinafter provided.

An application for a license for such purpose shall be made to the commissioner. The commissioner upon the payment to him of the sum of $100.00 for each pound net to be erected or set in the Atlantic ocean, and $50.00 for each pound net to be erected or set in Sandy Hook or Raritan bay, as a license fee, may in his discretion issue to the applicant, if he is a citizen of the United States, a license, to erect, set, operate and maintain a fishpound net in one of the waters above specified. The method of numbering and identification of pounds shall be that which the commissioner determines. A license issued hereunder shall expire annually on December 31 next succeeding its issuance, and may be renewed by the commissioner upon the payment of the same fee and upon the same terms as those upon which the original license was granted.

Amended by L.1951, c. 294, p. 1073, s. 1, eff. July 13, 1951; L.1975, c. 116, s. 7, eff. June 3, 1975; L.1979, c. 199, s. 64, eff. Sept. 19, 1979.



Section 23:3-46 - Use Of Shirred Or Purse Seines, Otter Or Beam Trawls Without License Prohibited

23:3-46. Use of shirred or purse seines, otter or beam trawls without license prohibited
No person shall take, or attempt to take, with shirred or purse seines, otter or beam trawls, any fish in any waters in the jurisdiction of this state, including the waters of the Atlantic ocean within three nautical miles of the coast line, either for himself or for his employer, without first having obtained a license for that purpose as hereinafter in this article provided.



Section 23:3-47 - Application For And Granting Of License; Fee; Term

23:3-47. Application for and granting of license; fee; term
A person who intends to take fish with shirred or purse seines, otter or beam trawls in the waters of the Atlantic ocean within the jurisdiction of this State shall make application to the commissioner for a license for that purpose for each vessel proposed to be engaged in the fishing.

The commissioner upon the receipt of the application and the payment to him of the sum of $100.00 for each vessel proposed to be engaged in the fishing, shall issue to the applicant a license for the vessel to take with shirred or purse seine, otter or beam trawl, fish of any kind, excepting striped bass, in the waters of the Atlantic ocean within the jurisdiction of this State at a distance of not less than 2 miles from the coast line. The license shall expire on December 31 in the year in which it is issued.

Amended by L.1948, c. 174, p. 916, s. 2, eff. June 12, 1948: L.1975, c. 116, s. 8, eff. June 3, 1975; L.1979, c. 199, s. 65, eff. Sept. 19, 1979.



Section 23:3-48 - Menhaden Fishing Excepted

23:3-48. Menhaden fishing excepted
Nothing in sections 23:3-46 to 23:3-49 of this title shall apply to vessels engaged in taking menhaden, but they shall be licensed to operate in the taking of menhaden pursuant to sections 23:3-50 to 23:3-53 of this title.



Section 23:3-51 - License To Take Menhaden, Prohibited Takings.

23:3-51 License to take menhaden, prohibited takings.

23:3-51. a. Any person who intends to take menhaden with a purse seine or shirred net from any State waters, including the waters of the Atlantic ocean within three nautical miles of the State coast line, shall apply to the commissioner for a Menhaden Purse Seine Fishing Vessel License or a Menhaden Purse Seine Fishing Vessel Operator's License, as appropriate, in accordance with the provisions of this section. Upon receipt of the application and payment of the fee required pursuant to R.S.23:3-52, the commissioner may, in the commissioner's discretion and as prescribed pursuant to sections 2 and 3 of P.L.2010, c.72, issue to the applicant a Menhaden Purse Seine Fishing Vessel License or a Menhaden Purse Seine Fishing Vessel Operator's License, as appropriate, except as prohibited by subsection b. of this section. A license issued pursuant to this section shall be valid only for the calendar year for which it is issued, and shall be renewed on an annual basis.

b.Notwithstanding the provisions of subsection a. of this section, the provisions of P.L.2013, c.74 (C.23:3-51.2 et al.), or the provisions of any other law, or any rule or regulation adopted pursuant thereto, to the contrary, the commissioner shall not issue a license for the taking of menhaden, and no person shall take menhaden, from State coastal waters, including the Delaware, Great, Raritan, and Sandy Hook bays, for the purpose of reduction, including the conversion of menhaden to fish meal, oil, or other components.

This subsection shall not be understood to prohibit the taking of menhaden in State coastal waters for the use as bait for commercial or recreational purposes or in whole frozen form for use as human food.

c. (1) The following types of vessels, and their owners or operators, are subject to licensure pursuant to this section:

(a)Any purse seine catch vessel that takes menhaden from State waters on an individual trip basis; and

(b)Any purse seine carry vessel that works in conjunction with the purse seine catch vessel identified in subparagraph (a) of this paragraph.

(2)A menhaden set vessel that participates only in the setting of a purse seine or shirred net in conjunction with a purse seine catch vessel is exempt from licensure pursuant to this section.

(3)A license issued pursuant to this section shall remain on board the licensed vessel at all times.

(4)The holder of a license issued pursuant to this section shall not use, have on board the licensed vessel, or work in conjunction with any other vessel that uses any type of fishing gear other than a purse seine or shirred net.

d.A Menhaden Purse Seine Fishing Vessel License shall be issued in the name of the vessel and the vessel's owner or owner/operator. If the vessel owner is not the operator of the vessel, a Menhaden Purse Seine Fishing Vessel License shall be issued to the vessel owner, as provided in this paragraph, and a separate Menhaden Purse Seine Fishing Vessel Operator's License shall be issued to, and in the name of, the vessel operator, in accordance with the provisions of this section and subsection c. of R.S.23:3-52.

e. (1) No vessel licensed pursuant to this section shall be greater than 90 feet in overall length.

(2)Whenever a Menhaden Purse Seine Fishing Vessel License is issued for a menhaden purse seine catch vessel pursuant to this section, the licensee shall provide the commissioner with certified baseline data indicating the overall length and horsepower of the vessel. Any upgrade or replacement of a licensed purse seine catch vessel shall be limited to a 10 percent increase in overall vessel length, and a 20 percent increase in horsepower.

f.The possession of any fish other than menhaden on a vessel licensed under this section is limited to no more than 500 pounds. The simultaneous possession aboard a vessel of a purse seine or shirred net, menhaden, and any other fish in an amount greater than 500 pounds shall be prima facie evidence of a violation of this subsection.

g. (1) Before commencing menhaden fishing activities on any given day, a person licensed under this section shall notify the department, by phone or, if applicable and offered by the department, by electronic means, of the intention to fish under this section, and the vessel's intended fishing location. The licensee shall also notify the department, by phone or, if applicable and offered by the department, by electronic means, of any anticipated change in the vessel's fishing location. After a licensee has provided notice to the department of their intention to fish for menhaden pursuant to this section on any particular day, the licensee shall be limited, on that day, to the use of a purse seine or shirred net.

(2)Fishing for menhaden pursuant to this section shall be restricted to those areas in the Raritan, Sandy Hook, and Delaware Bays, and in the Atlantic Ocean, which are located at a distance of 0.6 nautical miles or more from the New Jersey coastline and the jetties and fishing piers extending therefrom.

(3)Fishing for menhaden in the Delaware Bay shall be further restricted to those areas of the Bay that lie south and east of LORAN C line 42850, or to any other area of the Bay, as may be designated by the commissioner.

(4)It shall be incumbent upon the vessel operator to determine whether a purse seine or shirred net is likely to drift, during fishing, beyond the fishing boundaries established by this subsection. The drifting of a purse seine or shirred net into any restricted area along the shore or around a jetty or pier while fishing shall constitute a violation of this subsection.

h.No person engaged in the act of fishing pursuant to this section shall disturb any: (a) channel designating stakes, markers, or buoys; (b) crab pots, lobster pots, fish pots, or traps; or (c) staked and leased shellfish grounds.

amended 1951, c.93, s.2; 1979, c.199, s.66; 2001, c.359; 2010, c.72, s.1; 2013, c.74, s.2.



Section 23:3-51.1 - Rules, Regulations For Taking Of Menhaden.

23:3-51.1 Rules, regulations for taking of menhaden.

3.The commissioner shall regulate the taking of menhaden, including the issuance and transfer of licenses for the taking of menhaden as prescribed pursuant to section 2 of P.L.2010, c.72, by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2010, c.72, s.3.



Section 23:3-51.2 - Definitions Relative To Taking Of Menhaden.

23:3-51.2 Definitions relative to taking of menhaden.

4.As used in R.S.23:3-51, section 3 of P.L.2010, c.72 (C.23:3-51.1), sections 4 through 17 of P.L.2013, c.74 (C.23:3-51.2 through C.23:3-51.15), and sections 12 through 14 of P.L.2014, c.57 (C.23:3-51.16 through C.23:3-51.18):

"Bait net" means a net, including but not limited to a bait seine, cast net, dip net, lift or umbrella net, or killi-pot, deployed for the purpose of taking menhaden to be landed or sold in the State.

"Commissioner" means the Commissioner of Environmental Protection.

"Dealer" means a person who is authorized, by a license issued pursuant to section 9 of P.L.2013, c.74 (C.23:3-51.7), to purchase or barter for menhaden landed in the State, and who is considered a primary buyer of menhaden.

"Fishing" means the taking of menhaden from State or federal waters.

"Gill net vessel" means a vessel that is used in the deployment of a gill net for the purpose of taking menhaden to be landed or sold in the State.

"Menhaden" means a marine fish of the herring family (Brevoortia tyrannus).

"Menhaden set vessel" means the smaller of two vessels, often employed in conjunction with a purse seine catch vessel, and used as a replacement for the weight of a purse seine to assist in setting the net.

"Other authorized gear" means gear listed in subsection a. of section 2 of P.L.1941, c.211 (C.23:5-24.2), including haul seines, fyke nets, and wire pound nets, licensed and permitted for the taking of menhaden pursuant to P.L.2013, c. 74 (C.23:3-51.2 et al.).

"Pound net vessel" means a vessel that is used in the deployment of a pound net for the purpose of taking menhaden to be landed or sold in the State.

"Purse seine catch vessel" means a vessel that is used in the deployment of a purse seine or shirred net for the purpose of taking menhaden to be landed or sold in the State, and which may work in conjunction with a purse seine carry vessel or menhaden set vessel in the taking of menhaden by purse seine or shirred net.

"Purse seine carry vessel" means a vessel that is used to carry and land or sell menhaden that has been taken from State or federal waters, and which works in conjunction with a purse seine catch vessel or menhaden set vessel in the taking of menhaden by purse seine.

"Trawl vessel" means a vessel that is used in the deployment of a trawl for the purpose of taking menhaden to be landed or sold in the State.

L.2013, c.74, s.4; amended 2014, c.57, s.2.



Section 23:3-51.3 - Menhaden Landing License.

23:3-51.3 Menhaden Landing License.

5. a. Except as provided pursuant to section 12 of P.L.2014, c.57 (C.23:3-51.16), no person shall land for the purposes of sale or barter, or otherwise sell or barter, more than 100 pounds of menhaden at any time in the State, unless the person is in possession of a Menhaden Landing License which authorizes the person to participate in the directed bait and whole frozen human food fishery for menhaden.

b. (1) Any person who intends to land for the purposes of sale or barter, or otherwise sell or barter, more than 100 pounds of menhaden at any time shall submit to the commissioner an application for a Menhaden Landing License. Any license application for a Menhaden Landing License shall be filed with the commissioner prior to the annual deadline established thereby for application submission, and any application received by the commissioner after this deadline shall be denied.

(2)A Menhaden Landing License issued pursuant to this subsection shall be valid only for the calendar year for which it is issued, and shall be renewed on an annual basis. The failure of a licensee to annually renew a Menhaden Landing License in accordance with established deadlines shall result in forfeiture of the right to obtain a Menhaden Landing License in future years, except as provided by section 6 of P.L.2013, c.74 (C.23:3-51.4).

c. (1) The following types of vessels, and their owners or operators, are subject to licensure pursuant to this section:

(a)a gill net vessel that is used or is intended to be used to land more than 100 pounds of menhaden on an individual trip basis, for the purposes of sale or barter;

(b)a pound net vessel that is used or is intended to be used to land more than 100 pounds of menhaden on an individual trip basis, for the purposes of sale or barter;

(c)a trawl vessel that is used or is intended to be used to land more than 100 pounds of menhaden on an individual trip basis, for the purposes of sale or barter;

(d)a vessel that is used or is intended to be used to land, on an individual trip basis, and for the purposes of sale or barter, more than 100 pounds of menhaden taken by bait net or other authorized gear;

(e)a purse seine carry vessel that is used or is intended to be used to land, on an individual trip basis, and for the purposes of sale or barter, more than 100 pounds of menhaden taken from State or federal waters; and

(f)a purse seine catch vessel that functions as a purse seine carry vessel and satisfies the requirements of subparagraph (e) of this paragraph.

(2)A purse seine catch vessel that does not function as a purse seine carry vessel is exempt from licensure pursuant to this section. However, the owner or operator of a purse seine carry vessel that works in conjunction with a purse seine catch vessel shall identify the purse seine catch vessel on the landing report prepared thereby.

(3)(a) No purse seine carry vessel or purse seine catch vessel functioning as a purse seine carry vessel shall be licensed pursuant to this subsection to land menhaden taken from State waters, unless the vessel is 90 feet or less in overall length.

(b)Nothing in subparagraph (a) of this paragraph shall prohibit the licensure of a purse seine carry vessel or purse seine catch vessel that is greater than 90 feet in overall length, so long as the vessel lands menhaden taken only from federal waters.

(4)A Menhaden Landing License shall be issued by the commissioner in the name of: (a) the vessel and the vessel's owner or operator; or (b) if no vessel will be used in the landing or sale of menhaden, the person applying for the license. If a purse seine carry vessel or a purse seine catch vessel functioning as a purse seine carry vessel is operated by a person who is not the owner of the vessel, the vessel operator shall be licensed separately and apart from the vessel owner.

(5)Any license issued pursuant to this section shall specify the types of gear that may be used by the licensee in the taking of menhaden to be landed thereby.

d.The holder of a Menhaden Landing License shall not use, have on board the licensed vessel, or work in conjunction with any other vessel that uses any type of fishing gear other than the type of gear specifically identified in the license.

e.A Menhaden Landing License issued pursuant to this section shall remain on board the licensed vessel, or, if no vessel is used, in the possession of the licensee, at all times.

f.A person applying for a Menhaden Landing License shall meet the following criteria:

(1)In order to obtain a license to land menhaden taken by purse seine, the vessel shall have landed in the State at least 500,000 pounds of menhaden during one year between 2009 and 2012, inclusive, or have been issued a Menhaden Purse Seine Fishing Vessel License with a catch designation in 2014 and shall have landed in the State at least 200,000 pounds of menhaden in any one year between 2009 and 2012, inclusive. The gear type assigned to a Menhaden Landing License issued to a vessel with a Menhaden Purse Seine Fishing Vessel License with a catch designation shall be identified as a purse seine-catch;

(2)In order to obtain a license to land menhaden taken by pound net or wire pound net, the vessel shall have landed in the State at least 100,000 pounds of menhaden during one year between 2009 and 2012, inclusive;

(3)In order to obtain a license to land menhaden taken by gill net, haul seine, or fyke net, the licensee or vessel shall have landed in the State at least 10,000 pounds of menhaden during one year between 2009 and 2012, inclusive;

(4)In order to obtain a license to land menhaden taken by trawl, the vessel shall have landed in the State at least 200 pounds of menhaden during one year between 2009 and 2012, inclusive; and

(5)In order to obtain a license to land menhaden taken by bait net, the person shall have possessed a New Jersey Bait Net License during one year between 2009 and 2012, inclusive. If a person's application for a license to land menhaden taken by bait net is submitted in the year 2014 or thereafter, the commissioner may require the applicant to prove landings and sale of menhaden during the respective years commencing in 2013.

g. (1) A resident of the State who is licensed under this section to land menhaden taken by purse seine shall be required to pay an annual fee of $150. A resident of the State who is licensed under this section to land menhaden taken using any other type of gear shall be required to pay an annual fee of $50.

(2)A non-resident of the State who is licensed under this section to land menhaden taken by purse seine shall be required to pay an annual fee of $750, or an amount equal to the non-resident fee charged for the landing of menhaden in the non-resident's state, whichever is greater. A non-resident of the State who is licensed under this section to land menhaden taken with any other type of gear shall be required to pay an annual fee of $250, or an amount equal to the non-resident fee charged for the landing of menhaden in the non-resident's state, whichever is greater.

(3)Any license fees collected pursuant to this subsection shall be deposited in the Menhaden Marine Fisheries Management Account, established pursuant to section 14 of P.L.2013, c.74 (C.23:3-51.12).

h.Nothing in this section, in R.S.23:3-51, or in any other law, or rule or regulation adopted pursuant thereto, shall prohibit a person who does not possess a Menhaden Landing License from landing 100 pounds or less of menhaden for sale or barter, at any time, and on any trip or day.

L.2013, c.74, s.5; amended 2014, c.57, s.3.



Section 23:3-51.4 - Extension Of Time To Renew Menhaden Landing License, Menhaden Personal Use And Limited Sale License.

23:3-51.4 Extension of time to renew Menhaden Landing License, Menhaden Personal Use and Limited Sale License.

6. a. A licensee who is eligible for renewal of their Menhaden Landing License or Menhaden Personal Use and Limited Sale License may request an extension of time to renew their license in accordance with this section.

b.A licensee seeking a license renewal extension shall submit a written application therefor to the commissioner, on a form developed by the commissioner. The application shall include, at a minimum:

(1)the name of the licensee and licensed vessel, if any;

(2)the licensee's Menhaden Landing License or Menhaden Personal Use and Limited Sale License number, as applicable;

(3)a detailed explanation as to why the extension is needed, including a statement specifying the type and degree of hardship that prevented the timely renewal of the license, and the hardship that will result to the licensee if the license is not renewed; and

(4)any other appropriate documentation as may be necessary to support the application.

c.An application for license renewal extension shall be approved if the commissioner determines that:

(1)by reason of extraordinary hardship or exceptional situation or condition, the licensee was precluded from complying with the renewal requirements;

(2)strict compliance with the renewal requirements provided by law would result in exceptional and undue hardship to the licensee;

(3)the circumstances supporting the conclusions made in paragraphs (1) and (2) of this subsection were not created by the licensee or persons under the licensee's control; and

(4)approval of the extension will not unreasonably interfere with the orderly administration of the directed bait or whole frozen human food fishery for menhaden.

d.Within 30 days after receipt of an application for license renewal extension, the commissioner shall approve or deny the application, and shall provide written notice of this determination to the licensee. A licensee whose application for extension is denied may appeal the decision in accordance with the procedure for contested cases under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2013, c.74, s.6; amended 2014, c.57, s.4.



Section 23:3-51.5 - Transfer Of License.

23:3-51.5 Transfer of license.

7. a. Upon application to, and approval by, the department, the holder of a Menhaden Purse Seine Fishing Vessel License, issued pursuant to R.S.23:3-51, the holder of a Menhaden Landing License, issued pursuant to section 5 of P.L.2013, c.74 (C.23:3-51.3), or the holder of a Menhaden Personal Use and Limited Sale License, issued pursuant to section 12 of P.L.2014, c.57 (C.23:3-51.16), may transfer their license as follows:

(1)To a replacement vessel when the vessel named in the license is replaced by the licensee; or

(2)To a new owner of the vessel named in the license when the vessel is sold or otherwise transferred to another person.

b.The following limitations shall apply to any license transfer undertaken pursuant to paragraph (1) of subsection a. of this section:

(1)a license shall only be transferrable to a replacement vessel that employs the same type of fishing gear identified in the original license;

(2)a license that is applicable to a purse seine catch vessel, including the Menhaden Landing License designated as a purse seine-catch pursuant to paragraph (1) of subsection f. of section 5 of P.L.2013, c.74 (C.23:3-51.3), shall only be transferrable to a replacement purse seine catch vessel, and a license that is applicable to a purse seine carry vessel shall only be transferrable to a replacement purse seine carry vessel;

(3)a license that is applicable to a purse seine catch vessel or a purse seine carry vessel shall be transferrable to a replacement vessel only if the replacement vessel is not more than 10 percent larger in overall length, 10 percent larger in the hold capacity as measured in cubic feet, and not more than 20 percent more powerful in terms of horsepower, than the originally licensed vessel.

c.A person who transfers a license pursuant to paragraph (2) of subsection a. of this section shall no longer be eligible to obtain a Menhaden Landing License or a Menhaden Personal Use and Limited Sale License based upon the landing history of the vessel being sold.

d.An applicant for a license transfer shall submit an application to the commissioner, on a form developed by the commissioner, and no license shall be transferred pursuant to this section without the prior approval of the commissioner.

e.A person shall not be eligible for transfer of their license pursuant to this section if: (1) their license is pending suspension or has been suspended pursuant to section 15 of P.L.2013, c.74 (C.23:3-51.13); or (2) the licensee is subject to court action for a violation of R.S.23:3-51 or P.L.2013, c.74 (C.23:3-51.2 et al.).

L.2013, c.74, s.7; amended 2014, c.57, s.5.



Section 23:3-51.6 - Monthly Report By Licensee To Commissioner.

23:3-51.6 Monthly report by licensee to commissioner.

8. a. The holder of a Menhaden Landing License or the holder of a Menhaden Personal Use and Limited Sale License shall submit a monthly report to the commissioner, on a form developed by the commissioner. The licensee shall attest to the validity of the information contained in the monthly report, and shall electronically, or in hard copy paper form, as provided pursuant to section 14 of P.L.2014, c.57 (C.23:3-51.18), submit the report to the department using a method approved by the commissioner. If no landing, sale, or barter of menhaden occurred during the month, the licensee shall submit a report to that effect.

b.The monthly report shall include, at a minimum, the following information, which shall be reported on an individual trip basis:

(1)the name of the licensee and licensed vessel, if any;

(2)the licensee's Menhaden Landing License or Menhaden Personal Use and Limited Sale License number, as applicable;

(3)the name of the purse seine catch vessel, if any, which was used in conjunction with the licensed vessel;

(4)the total amount, in pounds, of menhaden landed by the licensee or licensed vessel;

(5)the total amount, in pounds, of menhaden discarded by the licensee or licensed vessel;

(6)the location of harvest;

(7)the type of gear used for harvest;

(8)the ports used for the landing of menhaden;

(9)the date on which, and the dealer to whom, any landed menhaden was sold or bartered by the licensee; and

(10)any other information required by the department.

c. (1) In addition to any other penalties provided by section 73 of P.L.1979, c.199 (C.23:2B-14), by P.L.2013, c.74 (C.23:3-51.2 et al.), or by any other law, any licensee who fails to submit a monthly report on or before the 10th day of the month following the month of record shall be subject to a fine of $50 for a first offense, $100 for a second offense, and $200 for any subsequent offense.

(2)Any fines collected pursuant to this subsection shall be deposited in the Menhaden Marine Fisheries Management Account, established pursuant to section 14 of P.L.2013, c.74 (C.23:3-51.12).

L.2013, c.74, s.8; amended 2014, c.57, s.6.



Section 23:3-51.7 - Menhaden Dealer License.

23:3-51.7 Menhaden Dealer License.

9. a. No person shall purchase or barter for menhaden landed in the State, as the first point of sale, unless the person is in possession of a Menhaden Dealer License. No menhaden landed in the State shall be sold or traded to any person who is not licensed under this section.

b. (1) Any person who intends to purchase or barter for menhaden landed in the State shall submit to the commissioner an application for a Menhaden Dealer License.

(2)A Menhaden Dealer License issued pursuant to this subsection shall be valid only for the calendar year for which it is issued, and shall be renewed on an annual basis.

c.No person shall act as the point of sale for menhaden landed in the State unless the person is in possession of both a Menhaden Landing License, issued pursuant to section 5 of this act, and a Menhaden Dealer License, issued pursuant to this section. Any person in possession of a Menhaden Landing License and not selling menhaden to a licensed Menhaden dealer shall also possess a Menhaden Dealer License, and shall report any sales on a weekly basis, in accordance with the provisions of section 10 of this act.

d.The holder of a Menhaden Dealer License, issued pursuant to this section, shall not accept 100 pounds or more of menhaden per day from any person unless that person is in possession of a Menhaden Landing License issued pursuant to section 5 of P.L.2013, c.74 (C.23:3-51.3).

e. (1) A State resident who is licensed as a menhaden dealer pursuant to this section shall be required to pay an annual fee of $100.

(2)A non-resident of the State who is licensed as a menhaden dealer pursuant to this section shall be required to pay an annual fee of $500, or an amount equal to the non-resident fee charged to a menhaden dealer in the non-resident's state, whichever is greater.

(3)Any license fees collected pursuant to this subsection shall be deposited in the Marine Fisheries Management Account, established pursuant to section 14 of P.L.2013, c.74 (C.23:3-51.12), and shall be dedicated for the purposes of menhaden quota management, menhaden biological monitoring, and menhaden fisheries law enforcement.

L.2013, c.74, s.9.



Section 23:3-51.8 - Weekly Report By Holders Of Menhaden Dealer License.

23:3-51.8 Weekly report by holders of Menhaden Dealer License.

10. a. The holder of a Menhaden Dealer License shall submit a weekly report to the commissioner, on forms developed by the commissioner. The licensee shall attest to the validity of the information contained in the weekly report, and shall electronically, or in hard copy paper form, as provided pursuant to section 14 of P.L.2014, c.57 (C.23:3-51.18), submit the report to the department. If no purchase or trade of menhaden occurred during the week, the licensee shall submit a report to that effect. For the purposes of this section, a week shall begin on Sunday and end on Saturday.

b.The weekly report shall include, at a minimum, the following information:

(1)the name of the licensee;

(2)the licensee's Menhaden Dealer License number;

(3)the Menhaden Landing License number of each person selling or trading menhaden to the dealer during the preceding week;

(4)the total amount, in pounds, of menhaden purchased or traded during the preceding week;

(5)the location of harvest for menhaden purchased or traded during the preceding week;

(6)the type of gear used for the harvest of menhaden purchased or traded during the preceding week;

(7)the date of purchase or trade; and

(8)any other information required by the department.

c. (1) In addition to any other penalties provided by section 73 of P.L.1979, c.199 (C.23:2B-14), by P.L.2013, c.74 (C.23:3-51.2 et al.), or by any other law, if a licensed menhaden dealer fails to submit a weekly report, as required by this section, either on or before 12:00 p.m. on the Tuesday following the week of record, the licensee shall be subject to a fine of $50 for a first offense, $100 for a second offense, and $200 for any subsequent offense.

(2)Any fines collected pursuant to this subsection shall be deposited in the Menhaden Marine Fisheries Management Account, established pursuant to section 14 of P.L.2013, c.74 (C.23:3-51.12).

L.2013, c.74, s.10; amended 2014, c.57, s.7.



Section 23:3-51.9 - Permitted Removal Of Fish Harvested.

23:3-51.9 Permitted removal of fish harvested.

11.Removal, from a purse seine, of fish harvested from the waters of the State shall be by brailing or dip net only. No fish pump shall be on board any vessel operating under a license, for the purpose of taking menhaden for bait or human food purposes, unless the pump is completely covered and securely fastened with a brightly colored tarp or other material, and the pump intake or hose is disconnected from the pump and is securely stowed away from the pump so that it is not readily available for use when the vessel is fishing in State waters.

L.2013, c.74, s.11.



Section 23:3-51.10 - Requirements For Licensees Relative To Littering, Cleanup.

23:3-51.10 Requirements for licensees relative to littering, cleanup.

12. a. The holder of a Menhaden Purse Seine Fishing Vessel License or a Menhaden Purse Seine Fishing Vessel Operator's License, issued pursuant to R.S.23:3-51, and the holder of a Menhaden Landing License, issued pursuant to section 5 of P.L.2013, c.74 (C.23:3-51.3), shall not throw overboard, or otherwise release from a vessel or its nets into the waters of the State: (1) any quantity of dead fish, except during the course of fishing operations; or (2) any refuse, litter, or garbage of any kind.

b.Whenever any fish, fish parts, refuse, litter, or garbage of any kind is released during, or as a result of, a menhaden fishing or landing operation, in violation of the provisions of subsection a. of this section, the holder of a Menhaden Purse Seine Fishing Vessel License, a Menhaden Purse Seine Fishing Vessel Operator's License, or a Menhaden Landing License, as the case may be, shall report the release to the department as soon as possible and initiate a cleanup of the release within 24 hours thereof, at the licensee's expense, if the release is likely to impact the shoreline.

c.In the event that a licensee fails to initiate a cleanup, in accordance with the provisions of subsection b. of this section, within 24 hours after a release begins, the department may conduct or arrange for the cleanup of the release. However, the licensee shall be liable to pay all costs associated with the cleanup, including any administrative costs incurred by the department. Costs imposed pursuant to this subsection may include the costs associated with damages to, or the cleanup of, marine and estuarine waters of the State, or the State's beaches, shorelines, and marshes.

L.2013, c.74, s.12; amended 2014, c.57, s.8.



Section 23:3-51.11 - Annual State Menhaden Catch Quota.

23:3-51.11 Annual State menhaden catch quota.

13. a. (1) The annual State menhaden catch quota shall be established by the Atlantic States Marine Fisheries Commission. The commissioner may request a quota transfer from other states or regions, in accordance with the administrative procedure outlined by the Atlantic States Marine Fisheries Commission.

(2)The commissioner shall divide and allocate the annual State menhaden catch quota as provided in this paragraph. The annual New Jersey menhaden bait quota shall be divided among the various gear types, with the purse seine fishery being allocated 95 percent of the quota, and pound nets, wire pound nets, gill nets, trawls, bait nets, and other authorized gear being allocated the remaining five percent, combined. If the quota for any gear type is exceeded, the overharvested amount shall be deducted from the following year's quota.

b.The season for fishing and landing menhaden in the State shall be:

(1)January 1 to December 31 for licensees taking menhaden, or landing menhaden taken, by purse seine;

(2)January 1 to December 31 for licensees taking menhaden, or landing menhaden taken, by gill net;

(3)January 1 to December 31 for licensees taking menhaden, or landing menhaden taken, by pound net or wire pound net;

(4)January 1 to December 31 for licensees taking menhaden, or landing menhaden taken, by trawl;

(5)January 1 to December 31 for licensees taking menhaden, or landing menhaden taken, by bait net; and

(6)January 1 to December 31 for licensees taking menhaden, or landing menhaden taken, by other authorized gear not otherwise specified in this subsection.

c.No person who intends to take menhaden with a purse seine or shirred net shall fish for menhaden in the State:

(1)on a Saturday or Sunday;

(2)on the days on which a public holiday is officially observed by the State, as declared pursuant to R.S.36:1-1; or

(3)at any time, except during the hours from sunrise to sunset.

d. (1) The commissioner shall close the menhaden season in the State, for each respective gear type, by giving not less than two days' notice of the projected date that the year's quota for that gear type will be landed.

(2)If the menhaden season is closed prematurely, the commissioner may reopen the season for a specified period of time, upon no less than two days' notice.

(3)Any notice required pursuant to this subsection shall be made available for public viewing on the department's Internet website, and shall be issued electronically, via e-mail, to all the holders of a Menhaden Purse Seine Fishing Vessel License, a Menhaden Purse Seine Fishing Vessel Operator's License, a Menhaden Landing License, a Menhaden Personal Use and Limited Sale License, and a Menhaden Dealer License. Each such licensee shall be required, at the time of licensure, to provide the commissioner with their e-mail address, in order to facilitate the provision of notice pursuant to this section.

e.If the season for a particular gear type is closed because the quota amount allocated to that gear type has been harvested and landed: (1) the holder of a Menhaden Landing License for that gear type or the holder of a Menhaden Personal Use and Limited Sale License may continue to land an incidental catch as provided by the Atlantic States Marine Fisheries Commission Fishery Management Plan for Atlantic Menhaden; and (2) the holder of a Menhaden Dealer License may continue to accept an incidental catch from the holder of a Menhaden Landing License or the holder of a Menhaden Personal Use and Limited Sale License, as provided by the Atlantic States Marine Fisheries Commission Fishery Management Plan for Atlantic Menhaden. The incidental catch allowance authorized by this subsection shall be applied to the annual menhaden catch quota as provided by the Atlantic States Marine Fisheries Commission Fishery Management Plan for Atlantic Menhaden.

L.2013, c.74, s.13; amended 2014, c.57, s.9.



Section 23:3-51.12 - "Menhaden Marine Fisheries Management Account."

23:3-51.12 "Menhaden Marine Fisheries Management Account."

14. a. There is established within the General Fund, a separate, dedicated, and non-lapsing account to be known as the "Menhaden Marine Fisheries Management Account." This account shall be credited with:

(1)all revenues received from the issuance of Menhaden Purse Seine Fishing Vessel Licenses and Menhaden Purse Seine Fishing Vessel Operator's Licenses pursuant to R.S.23:3-51 and R.S.23:3-52;

(2)all revenues received from the issuance of Menhaden Landing Licenses and Menhaden Dealer Licenses pursuant to sections 5 and 9 of P.L.2013, c.74 (C.23:3-51.3 and C.23:3-51.7); and

(3)all revenues received from the issuance of Menhaden Personal Use and Limited Sale Licenses pursuant to section 12 of P.L.2014, c.57 (C.23:3-51.16).

b.The moneys in the Menhaden Marine Fisheries Management Account shall be allocated to the Division of Fish and Wildlife, Marine Fisheries Administration within the Department of Environmental Protection, and shall be dedicated for the purposes of menhaden quota management, menhaden biological monitoring, and menhaden fisheries law enforcement in connection with the menhaden marine fishery.

L.2013, c.74, s.14; amended 2014, c.57, s.10.



Section 23:3-51.13 - Violations, Penalties.

23:3-51.13 Violations, penalties.

15. a. A person who violates any provision of R.S.23:3-51, R.S.23:3-52, or P.L.2013, c.74 (C.23:3-51.2 et al.)shall be subject to the penalties prescribed in section 73 of P.L.1979, c.199 (C.23:2B-14). In addition to those penalties, if a licensee: (1) falsifies or misrepresents any information contained in a report submitted pursuant to section 8 of P.L.2013, c.74 (C.23:3-51.6) or section 10 of P.L.2013, c.74 (C.23:3-51.8); (2) fails to report a release as required by section 12 of P.L.2013, c.74 (C.23:3-51.10); or (3) fishes in, or allows a purse seine or shirred net to drift into, any restricted fishing area, as prohibited by subsection g. of R.S.23:3-51, the licensee shall be subject to the following periods of license suspension:

(1)a 30-day suspension of their license for a first offense;

(2)a 60-day suspension of their license for a second offense; and

(3)a 180-day suspension of their license for a third or subsequent offense.

b. (1) If a license is suspended pursuant to subsection a. of this section, and, for three years thereafter, the licensee does not commit another offense warranting suspension of their license, the initial offense warranting license suspension shall be removed from consideration in determining an applicable term of license suspension for any offense committed by the licensee after that three-year period.

(2)The forgiveness of prior offenses provided for by this subsection shall apply only to those determinations that pertain to the calculation of applicable license suspension periods. All prior offenses shall be taken into account in the calculation of any monetary penalties provided for by P P.L.2013, c.74 (C.23:3-51.2 et al.).

c.A license suspension imposed pursuant to this section shall be applicable to both the licensee and the licensed vessel, if any, and shall be carried out during the normal season of fishing operations, which extends from May 15 through October 15 of each year. If the duration of a license suspension period is not completed during the current year's normal season of fishing operations, the balance of the license suspension shall be made up during the following year's normal season of fishing operations.

L.2013, c.74, s.15.



Section 23:3-51.14 - Compliance With Instructions, Signals Of Law Enforcement Officer.

23:3-51.14 Compliance with instructions, signals of law enforcement officer.

16.In order to facilitate enforcement of R.S.23:3-51 and P.L.2013, c.74 (C.23:3-51.2 et al.) the operator of, or any other person on board, a vessel that is subject to the provisions of R.S.23:3-51 or P.L.2013, c.74 (C.23:3-51.2 et al.), shall immediately comply with the instructions and signals of a law enforcement officer, and shall facilitate the officer's safe boarding, and the inspection by such officer of the vessel, its gear, equipment, catch, and any area where fish may be stored.

L.2013, c.74, s.16.



Section 23:3-51.15 - Modifications Of Requirements By Commissioner.

23:3-51.15 Modifications of requirements by commissioner.

17.The commissioner may, with the approval of the New Jersey Marine Fisheries Council, modify the requirements of R.S.23:3-51, R.S.23:3-52, and P.L.2013, c.74 (C.23:3-51.2 et al.) if such modifications are determined to be necessary either to provide for the optimal utilization of any quotas established for menhaden fishing, or to maintain consistency or State compliance with any menhaden fisheries management plan that has been approved by the Atlantic States Marine Fisheries Commission or any federal fishery management council and adopted by the National Marine Fisheries Service. In particular, upon authorization of the New Jersey Marine Fisheries Council, and in accordance with the provisions of this section, the commissioner may modify the following provisions of law:

a.the qualifications for licensure under R.S.23:3-51, under section 5 or 9 of P.L.2013, c.74 (C.23:3-51.3 or C.23:3-51.7), or under section 12 of P.L.2014, c.57 (C.23:3-51.16), including any fee amounts required for licensure under those sections;

b.the qualifications for the transfer of a license under section 7 of P.L.2013, c.74 (C.23:3-51.5);

c.the license suspension schedule established by section 15 of P.L.2013, c.74 (C.23:3-51.13);

d.the specifications applicable to vessel upgrades and replacements, as provided by R.S.23:3-51 or section 7 of P.L.2013, c.74 (C.23:3-51.5);

e.the reporting requirements established by section 8 or section 10 of P.L.2013, c.74 (C.23:3-51.6 or C.23:3-51.8) provided these requirements are consistent with the procedures and methods established pursuant to section 14 of P.L.2014, c.57 (C.23:3-51.18);

f.the quota allocation formula established by subsection a. of section 13 of P.L.2013, c.74 (C.23:3-51.11);

g.the season for menhaden fishing established by subsection b. of section 13 of P.L.2013, c.74 (C.23:3-51.11); or

h.the incidental catch allowance provided by subsection e. of section 13 of P.L.2013, c.74 (C.23:3-51.11), or the allocation of that incidental catch allowance to the State's annual quota.

L.2013, c.74, s17; amended 2014, c.57, s.11.



Section 23:3-51.16 - Menhaden Personal Use And Limited Sale License.

23:3-51.16 Menhaden Personal Use and Limited Sale License.

12. a. Any person who intends to take menhaden from any State waters, including the waters of the Atlantic ocean within three nautical miles of the State coast line, for personal use as bait, with the option to sell or barter 500 pounds or less in excess of the amount needed for bait per day by the person, shall apply to the commissioner for a Menhaden Personal Use and Limited Sale License, in accordance with the provisions of this section. Upon receipt of the application and payment of the applicable fee, the commissioner may, in the commissioner's discretion and as authorized pursuant to R.S.23:3-51 and section 3 of P.L.2010, c.72 (C.23:3-51.1), issue to the applicant a Menhaden Personal Use and Limited Sale License, except as prohibited by subsection b. of this section. A license issued pursuant to this section shall be valid only for the calendar year for which it is issued, and shall be renewed on an annual basis. Any license application for a Menhaden Personal Use and Limited Sale License shall be filed with the commissioner prior to the annual deadline established thereby for application submission and any application received by the commissioner after this deadline shall be denied.

b.The provisions of subsection b. of R.S.23:3-51 shall apply to the license established in subsection a. of this section and the taking of menhaden pursuant to this section.

c.A person who is issued a Menhaden Personal Use and Limited Sale License pursuant to subsection a. of this section may take menhaden with a gill net, and the person shall not be required to tend the net.

d.The holder of a license issued pursuant to this section shall have the license on board the vessel being used in the taking of menhaden at all times during that use of the vessel for that purpose.

e.A person applying for a Menhaden Personal Use and Limited Sale License shall meet the following criteria:

(1)hold a valid gill net license and a pot fishery license; and

(2) provide proof of harvesting 5,000 pounds or more of any combination of species harvested in baited pots in any one year between 2009 and 2012, inclusive.

f. (1) A resident of the State who is licensed under this section to land menhaden taken by gill net shall be required to pay an annual fee of $50.

(2)A non-resident of the State who is licensed under this section to land menhaden taken by gill net shall be required to pay an annual fee of $250, or an amount equal to the non-resident fee charged for the landing of menhaden in the non-resident's state, whichever is greater.

(3)Any license fees collected pursuant to this subsection shall be deposited in the Menhaden Marine Fisheries Management Account, established pursuant to section 14 of P.L.2013, c.74 (C.23:3-51.12).

g.Nothing in this section, R.S.23:3-51, or any other law, or any rule or regulation adopted pursuant thereto, shall prohibit a person who does not possess a Menhaden Personal Use and Limited Sale License from landing 100 pounds or less of menhaden, at any time, and on any trip or day.

h.Except for the excess 500 pounds or less allowed to be sold or bartered pursuant to subsection a. of this section, a holder of a Menhaden Personal Use and Limited Sale License shall only make personal use of menhaden as bait for the person's commercial fishing pots and shall not use menhaden for any other purpose.

L.2014, c.47, s.12.



Section 23:3-51.17 - Review Of Applicable Laws, Rules, Regulations Concerning Menhaden.

23:3-51.17 Review of applicable laws, rules, regulations concerning menhaden.

13.Each year, the committee of the Marine Fisheries Council concerned with the menhaden fishery shall meet to review the current State laws and rules and regulations concerning menhaden, the implementation of those laws and rules and regulations, and the status of the menhaden fishery in the State. The committee may make recommendations to the Marine Fisheries Council concerning any changes in laws, rules or regulations, or policies or procedures implemented pursuant to those laws, rules, or regulations that the committee determines to be prudent for the protection and vitality of the menhaden fishery in the State.

L.2014, c.47, s.13.



Section 23:3-51.18 - Reporting Procedures And Methods.

23:3-51.18 Reporting procedures and methods.

14. a. The Department of Environmental Protection shall, in cooperation with the Marine Fisheries Council, establish reporting procedures and methods which allow a person to comply with all reporting requirements pursuant to P.L.2013, c.74 (C.23:3-51.2 et al.) in a hard copy paper form to be submitted by fax or mailed via the United States Postal Service or other hard copy delivery service. The department shall also make available by fax and mail via the United States Postal Service or other hard copy delivery service any forms or other documents necessary for meeting reporting requirements pursuant to P.L.2013, c.74.

b.The reporting procedures and methods required to be established pursuant to subsection a. of this section shall be in addition to any electronic reporting procedures and methods established and provided by the department. A person may comply with reporting requirements pursuant to P.L.2013, c.74 by electing at the person's discretion to use the hard copy paper form or electronic form of reporting.

L.2014, c.47, s.14.



Section 23:3-52 - Fee.

23:3-52 Fee.

23:3-52. a. Except as provided by subsection b. of this section, the fees for a Menhaden Purse Seine Fishing Vessel License, issued pursuant to R.S.23:3-51, shall be as follows:

(1)For vessels owned by a resident of New Jersey:

(a)$125 for each vessel not less than 30 nor more than 100 tons in gross tonnage;

(b)$250 for each vessel not less than 100 nor more than 150 tons in gross tonnage;

(c)$400 for each vessel not less than 150 nor more than 175 tons in gross tonnage;

(d)$550 for each vessel not less than 175 nor more than 200 tons in gross tonnage;

(e)$900 for each vessel more than 200 tons in gross tonnage; and

(f)$20 for each vessel up to 30 tons in gross tonnage, which is used to take menhaden for bait purposes only;

(2)For vessels owned by non-residents of New Jersey:

(a)$450 for each vessel not less than 30 nor more than 100 tons in gross tonnage;

(b)$700 for each vessel not less than 100 nor more than 150 tons in gross tonnage;

(c)$1,000 for each vessel not less than 150 nor more than 175 tons in gross tonnage;

(d)$1,150 for each vessel not less than 175 nor more than 200 tons in gross tonnage; and

(e)$1,500 for each vessel more than 200 tons in gross tonnage.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, if a resident of New Jersey leases a vessel from out of State, the vessel licensing fee shall be the same as the fee that is applicable to a vessel owned or leased by a nonresident, as provided by paragraph (2) of subsection a. of this section.

c.The fee for a Menhaden Purse Seine Fishing Vessel Operator's License, issued pursuant to R.S.23:3-51, shall be $50 for a resident of New Jersey and $75 for a non-resident of New Jersey.

d.Gross tonnage determinations under this section shall be made using Custom House measurements.

e.Any license fees collected pursuant to this section shall be deposited in the "Marine Fisheries Management Account," established pursuant to section 14 of P.L.2013, c.74 (C.23:3-51.12).

amended 1940, c.166, s.2; 1975, c.116, s.9; 2013, c.74, s.3.



Section 23:3-54 - Issuance Of Permit To Take Carp And Suckers

23:3-54. Issuance of permit to take carp and suckers
The board may, in its discretion, issue to a properly accredited person a permit to take carp and suckers from the ponds, lakes or streams of this state by means of a net, the mesh of which shall not be less than two and one-half inches. The permit shall be issued by the board under such restrictions as to the method and time of using the nets as it deems proper. All game and food fish captured in the nets shall be immediately returned therefrom uninjured as far as practicable. A person who so takes any fish except carp and suckers shall be liable to a penalty of twenty dollars for each fish.



Section 23:3-55 - Issuance Of Permit To Take Suckers, Catfish, Carp And Eels

23:3-55. Issuance of permit to take suckers, catfish, carp and eels
The board may, in its discretion, issue permits to catch suckers, catfish, carp and eels from August fifteenth to November fifteenth, by or with the use of what is commonly known as a fish basket with wing walls, the bottom of which shall be made of wooden slats, the edges of which are well rounded, set not less than three-eighths of an inch apart, when wet. These slats shall be so arranged as to make possible the removal or practical removal of at least three-quarters of the bottom of any basket that could be used for fishing, and the same shall be actually removed from the basket or so adjusted as to make the catching of a fish by the basket an impossibility during that part of each day beginning at one hour after sunrise and continuing to one hour before sunset. Every game fish that may come into a basket thus operated shall be immediately released unharmed in the waters below the basket.



Section 23:3-56 - Penalty For Noncompliance

23:3-56. Penalty for noncompliance
A person holding a permit issued under sections 23:3-54 and 23:3-55 of this title, who fails to comply strictly with the provisions of said sections 23:3-54 and 23:3-55 relating to the catching of fish under the permit, shall be liable to a penalty of fifty dollars.



Section 23:3-56.1 - Limited Deer License, Fees; Exemption.

23:3-56.1 Limited deer license, fees; exemption.

1. a. When the Fish and Game Council has established a season for deer of either sex and has fixed a certain number of permits to be issued for that harvest, the division is authorized to charge a fee of $26.00, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a), except that a person under 16 years of age shall be charged a fee of $10.00, for each permit so issued, which fee shall be in addition to any other fees authorized by law.

b. (1) No such fee charged pursuant to subsection a. of this section shall be required of a qualified farmer or the spouse or children of that farmer who reside in the farmer's household, provided that the person or persons are otherwise authorized to participate in the limited harvest.

The exemption provided under this subsection:

(a)shall not apply to a person residing on the farm or in a tenant house thereon who is not the spouse or a child of the qualified farmer, nor to an employee of the qualified farmer;

(b)shall be limited to one permit each for the qualified farmer who owns or leases a farm on which the farmer resides as described in subparagraph (a) of paragraph (3) of this subsection, and the spouse and children of that farmer; and

(c)shall be limited to one permit each for the qualified farmer or farmers who owns or leases a farm or farms on which that farmer or farmers does not reside as described in subparagraph (b) of paragraph (3) of this subsection, and their spouses and children, but in no case shall more than five permits in total be issued for such property pursuant to this subparagraph.

(2)An application for a permit issued to a qualified farmer or the spouse or a child of that farmer pursuant to this subsection shall be made on a form supplied by the division and shall include, in the case of leased land, a copy of all leases authorizing the agricultural and hunting uses of the land.

(3)For purposes of this subsection, "qualified farmer" means a person who:

(a)owns or leases a farm on which that person resides that is valued, assessed and taxed as land actively devoted to agricultural or horticultural use pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.); or

(b)owns or leases a farm on which that person does not reside, provided that: (i) the person actively farms at least 30 tilled, non-woodland acres, which may be noncontiguous; and (ii) the farm, or each parcel in the case of noncontiguous parcels, is valued, assessed and taxed as land actively devoted to agricultural or horticultural use pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

c.The division may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement the provisions of this section.

L.1959,c.37,s.1; amended 1971, c.180, s.1;1979, c.239, s.3;1982, c.180, s.6;1986, c.198, s.3;1991, c.286, s.9;1999, c.93;1999, c.282, s.17.



Section 23:3-56.2 - Possession, Transfer And Display Of License; Violations; Penalty

23:3-56.2. Possession, transfer and display of license; violations; penalty
Any person, including members of the armed services, who shall hunt for, pursue, shoot at, take, kill or wound, or attempt to take, kill or wound a deer as permitted by this section or the State Fish and Game Code, without having a license as herein prescribed on his person and displayed in a conspicuous place on his outer clothing, or who alters or changes in any manner, or loans or transfers to another a license issued under this act, or violates any other provision of this act, or any regulation established under the State Fish and Game Code in connection herewith, shall be liable to a penalty of not less than $100.00 nor more than $300.00 for the first offense, and not less than $300.00 nor more than $500.00 for the second and subsequent offense.

L.1971, c. 180, s. 2, eff. June 1, 1971.



Section 23:3-57 - "Special Trout Fishing Stamp."

23:3-57 "Special trout fishing stamp."

1.No person, above the age of 16 years or under the age of 70 years, shall take or attempt to take trout in any of the fresh waters of this State, unless he has first procured, as hereinafter provided, a special trout stamp, in addition to the license required by article 1 of chapter 3 of Title 23 of the Revised Statutes and unless at the time of fishing he has the license and stamp affixed to that license on his person, and exhibits the same for inspection to any warden, deputy warden, police officer or other person requesting to see them.

The stamp issued under this act shall be designated as the "special trout fishing stamp" and shall authorize its holder to take trout at the time and in the manner provided by law, or by the Fish and Game Code, and shall be invalid unless it contains the name of the licensee written in ink.

L.1952,c.328,s.1; amended 1959, c.49; 1971, c.309; 1999, c.282, s.18.



Section 23:3-58 - Form And Issuance Of Stamps

23:3-58. Form and issuance of stamps
The stamp shall be procured from the clerks and agents designated to issue licenses under section 23:3-7 of the Revised Statutes, and the Division of Fish and Game shall determine the form of the stamp and prepare same for issuance.

L.1952, c. 328, p. 1052, s. 2.



Section 23:3-59 - Fee For Trout Stamps.

23:3-59 Fee for trout stamps.

3.The fee for this stamp shall be $10.50 for residents and $20.00 for nonresidents, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a). The amounts remitted to the State Treasury for stamps issued under this law shall be placed to the credit of the "hunters' and anglers' license fund."

L.1952,c.328,s.3; amended 1960, c.67, s.1;1975, c.116, s.10;1982, c.180, s.7;1986, c.198, s.4;1991, c.286, s.10;1999, c.282, s.19.



Section 23:3-60 - Altering Or Changing Stamp

23:3-60. Altering or changing stamp
Any person who alters or changes in any manner or loans or transfers to another, a stamp issued under this act, and any person who takes trout during the period prescribed in section one from the fresh waters of the State without having a stamp as heretofore prescribed on his person shall be liable to a penalty of twenty dollars ($20.00) for each offense, to be sued for and recovered in accordance with chapter ten of Title 23 of the Revised Statutes.

L.1952, c. 328, p. 1053, s. 4.



Section 23:3-61 - Effective Date

23:3-61. Effective date
This act shall take effect January first, one thousand nine hundred and fifty-three.

L.1952, c. 328, p. 1053, s. 5.



Section 23:3-61.1 - "Special Pheasant And Quail Stamp."

23:3-61.1 "Special pheasant and quail stamp."

1.No person above the age of 16 years shall at any time hunt for, pursue, kill, take or attempt to take with a firearm or bow and arrow, or have in possession, any pheasant or quail while present in such division wildlife management areas as may be designated in the Fish and Game Code unless such person is the holder of a valid youth hunting license issued pursuant to R.S.23:3-3 or has first procured in addition to a hunting license a valid "special pheasant and quail stamp."

This special pheasant and quail "stamp" shall be in the possession of the hunter at all times while engaged in hunting pheasant or quail in such division wildlife management areas as may be designated in the Fish and Game Code and the hunter shall exhibit the special stamp for inspection to any conservation officer, deputy conservation officer or police officer requesting to see the stamp.

L.1975,c.117,s.1; amended 1999, c.282, s.20.



Section 23:3-61.2 - Special Pheasant And Quail Stamp; Privileges Of Holder; Procurement; Signature Of Owner

23:3-61.2. Special pheasant and quail stamp; privileges of holder; procurement; signature of owner
a. The stamp issued pursuant hereto shall be known as the "special pheasant and quail stamp" and shall authorize the holder to hunt pheasant and quail during seasons prescribed in the State Fish and Game Code in such wildlife management areas as may be designated in the Fish and Game Code.

b. The stamp shall be procured from the Division of Fish, Game and Shellfisheries at Trenton or from such agents as may be designated by the division. No stamp shall be valid unless it contains the signature of the owner. The division shall determine the form of the "special pheasant and quail stamp."

L.1975, c. 117, s. 2, eff. June 3, 1975.



Section 23:3-61.3 - Fee For Pheasant And Quail Stamps.

23:3-61.3 Fee for pheasant and quail stamps.

3.The fee for this stamp shall be $40.00, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a). The amounts remitted to the State Treasury for special pheasant and quail stamps shall be deposited to the credit of the "hunters' and anglers' license fund."

L.1975,c.117,s.3; amended 1979, c.239, s.4; 1982, c.180, s.8; 1986, c.198, s.5; 1991, c.286, s.11; 1999, c.282, s.21.



Section 23:3-61.4 - Violations; Penalty

23:3-61.4. Violations; penalty
A person who at any time alters, loans, or transfers to another a "special pheasant and quail stamp," or who hunts for, pursues, kills, takes or attempts to take with a firearm or bow or arrow, or has in possession, a pheasant or quail in such wildlife management areas as may be designated in the Fish and Game Code without a proper and valid special pheasant and quail stamp, or violating any other provisions of this act shall be liable to a penalty of not less than $25.00 nor more than $50.00 for each offense.

L.1975, c. 117, s. 4, eff. June 3, 1975.



Section 23:3-62 - Fishing Preserve Waters Defined

23:3-62. Fishing preserve waters defined
"Fishing preserve waters" means any artificial or man-made body of water, not to exceed 10 acres in size, lying wholly within the boundaries of lands owned by one individual, operated for the purpose of permitting the owner to provide fishing facilities to fishermen. Such waters shall not include natural streams, natural ponds or waters impounded by the damming of natural streams. The sources of water for such ponds shall be limited to surface runoff, natural springs or driven wells. Any outfall from the "fishing preserve waters" must be so constructed as to prevent the passage of fish from or to that body of water.

L.1970, c. 247, s. 1, eff. Oct. 28, 1970.



Section 23:3-63 - Fishing Preserve License.

23:3-63 Fishing preserve license.

2. (a) The division may, in its discretion, after application on forms furnished by it, issue to an owner of such fishing preserve waters a fishing preserve license permitting the holder thereof to manage such fishing preserve waters and to possess, propagate and rear, and to take or permit others to take therefrom, fish therein legally propagated or acquired. Such license shall expire on December 31 in the year it was issued unless previously revoked. A separate license is required for each body of water defined herein as fishing preserve waters. Two or more ponds under one ownership, supplied by one common water source and located on one continuous parcel of land, shall be considered as one body of water requiring one license.

(b)The license so issued shall: contain the name of the town and county in which such fishing preserve waters are located; specify the species of fish authorized to be stocked therein; authorize the licensee to stock, propagate, raise and release such fish in such licensed fishing preserve waters and to buy, sell or otherwise traffic in fish taken therefrom; specify the manner of tagging fish taken from the licensed waters; specify the means of acquisition of fish stocked therein.

(c)The license may also: authorize the licensee to control undesirable protected fish, wildlife and insects and specify means of control of same; specify such other restrictions and controls for the management of fishing preserve waters as in the judgment of the division may be deemed advisable for proper fish management.

(d)The fee for the license shall be $228.00 per year, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a), payable at the time application is made.

(e)The division may for cause, revoke or suspend the license of any licensee.


L.1970,c.247,s.2; amended 1982, c.180, s.9; 1999, c.282, s.22.



Section 23:3-64 - Taking Of Fish By Licensee

23:3-64. Taking of fish by licensee
A licensee or any member of his immediate family may, without license issued under Revised Statutes 23:3-1, or other license or permit to take fish by net or device, take fish of any size, in any manner, at any time permitted by the preserve license.

L.1970, c. 247, s. 3, eff. Oct. 28, 1970.



Section 23:3-65 - Sale Of Fish By Licensee Or Taking Of Fish By Non-licensee

23:3-65. Sale of fish by licensee or taking of fish by non-licensee
(a) Any licensee, during the term of his license may sell fish taken from the licensed fishing preserve waters and may grant permission to other persons to take fish in or from the licensed fishing preserve waters and to charge a fee for such fishing or for the fish taken, or if a club, to impose dues permitting such angling by members of such club.

(b) Persons to whom such permission to fish is granted, or who have paid for the privilege of fishing the licensed waters, or dues-paying members of a club which is a licensee, may fish in such waters without a license issued under Revised Statutes 23:3-1, or other license.

(c) The licensee may prescribe such restrictions or limitations as he sees fit with respect to the size of fish, limits of catch, open season, and manner of taking fish from the licensed waters. Except as specifically noted in the license, the provisions of chapter 3, 5 or 6 of Title 23 of the Revised Statutes shall not be applicable to fishing in such licensed fishing preserve waters.

L.1970, c. 247, s. 4, eff. Oct. 28, 1970.



Section 23:3-66 - Tagging Of Fish, Fee

23:3-66. Tagging of fish, fee
5. (a) All fish stocked in the waters of the fishing preserve in accordance with subsection (b) of section 2 of this act that are taken from the licensed fishing preserve waters shall be immediately tagged as prescribed in the license or by order of the division. Such tags shall be furnished by the division and sold to the licensee at the cost of $0.15 per tag, or as adjusted by the Fish and Game Council pursuant to section 12 of P.L.1982, c.180 (C.23:3-1a).

(b) The tag so affixed shall not be removed from the fish until the same is finally prepared for consumption.

(c) No fish, required to be tagged as specified in subsection (a) of this section, taken pursuant to this act, shall be possessed off the premises of the fishing preserve without such tag, and no person shall sell such fish without such tag attached, except for scientific, exhibition or stocking purposes.

(d) Fish taken from such fishing preserves and tagged as provided in this section may be possessed, bought, sold and offered for sale, and transported without restriction. Fish raised or possessed under licenses issued under this act may be sold at any time for scientific, exhibition, propagation or stocking purposes.

L.1970,c.247,s.5; amended 1982,c.180,s.10; 1986,c.198,s.6; 1991,c.286,s.12.



Section 23:3-67 - Records; Inspection; Annual Report

23:3-67. Records; inspection; annual report
The holder of a fishing preserve license shall keep such records as the division may require and make annual reports, verified by affidavit of the licensee, to and upon forms furnished by the division. The records shall be continuous and shall be kept on the licensed premises, and the licensee shall allow any representative of the division to enter upon the premises and inspect his operations and records.

L.1970, c. 247, s. 6, eff. Oct. 28, 1970.



Section 23:3-68 - Use Of Toxins In Licensed Waters

23:3-68. Use of toxins in licensed waters
The division may, by special permit or authorization contained in the license, authorize the licensee to use fish toxins in the management of the licensed waters, but unless so specifically authorized by permit or license, no toxins or poisons may be introduced into the licensed waters.

L.1970, c. 247, s. 7, eff. Oct. 28, 1970.



Section 23:3-69 - Application Of Act

23:3-69. Application of act
Nothing in this act shall abridge, alter or affect the rights or liabilities, riparian or otherwise, that would otherwise exist or accrue by reason of the impounding of the water, except that fishing preserve waters are waters of the State within the meaning of the Public Health Laws.

L.1970, c. 247, s. 8, eff. Oct. 28, 1970.



Section 23:3-70 - Rules And Regulations By Division

23:3-70. Rules and regulations by division
The division may make such rules and regulations with respect to the management and operation of fishing preserves, not inconsistent with the provisions of this act, as it shall deem necessary and proper to carry into effect the provisions of this act.

L.1970, c. 247, s. 9, eff. Oct. 28, 1970.



Section 23:3-71 - Violations; Penalty

23:3-71. Violations; penalty
Any person who violates any of the provisions of this act shall be liable to a penalty of not less than $100.00 or more than $1,000.00 for each offense.

L.1970, c. 247, s. 10, eff. Oct. 28, 1970.



Section 23:3-72 - Necessity; Fee

23:3-72. Necessity; fee
No person shall take more than 25 American eels (anguilla rostrata) per day from the waters of Delaware bay and its tributaries in this State without first having obtained a valid commercial eel fishing license from the division. The fee for such license shall be $100.00 for residents of this State; for nonresidents, the fee for such license shall be the same as the fee charged to New Jersey residents by the state of residence of the license purchaser for a comparable license, but shall not be less than $100.00. Any license issued pursuant to this section shall be void after December 31 next succeeding its issuance.

L.1979, c. 227, s. 1, eff. Oct. 12, 1979.



Section 23:3-73 - Rules And Regulations

23:3-73. Rules and regulations
The Director of the Division of Fish, Game and Shellfisheries, with the approval of the Commissioner of Environmental Protection, is hereby authorized to adopt, amend and repeal, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), such rules and regulations as are necessary and proper in order to provide for the conservation, protection and management of the eel resource in the waters of Delaware bay and its tributaries in this State.

L.1979, c. 227, s. 2, eff. Oct. 12, 1979.



Section 23:3-74 - Violations; Penalty

23:3-74. Violations; penalty
Any person who violates any of the provisions of this act or of any rules or regulations promulgated pursuant hereto shall be liable to a penalty of not less than $25.00 nor more than $500.00 for each offense, to be recovered pursuant to the provisions of chapter 10 of Title 23 of the Revised Statutes.

L.1979, c. 227, s. 3, eff. Oct. 12, 1979.



Section 23:3-75 - Short Title

23:3-75. Short title
This act shall be known and may be cited as the "New Jersey Waterfowl Stamp Act."

L.1983, c. 504, s. 1, eff. July 1, 1984.



Section 23:3-76 - New Jersey Waterfowl Stamp

23:3-76. New Jersey Waterfowl Stamp
2. a. No person over the age of 16 shall at any time hunt, pursue, kill, take, possess, or attempt to take with a firearm, bow and arrow, or any other method any ducks, geese, brant, or other waterfowl without procuring a New Jersey Waterfowl Stamp, as hereinafter provided, in addition to any other licenses or permits required under Title 23 of the Revised Statutes.

b. The stamp issued pursuant to this act shall be designated the New Jersey Waterfowl Stamp, shall be required to be in the possession of any person engaged in hunting, pursuing, killing, taking, possessing, or attempting to take with a firearm, bow and arrow, or any other method any ducks, geese, brant, or other waterfowl, and shall be exhibited upon the request of any conservation officer, deputy conservation officer, or other law enforcement official.

c. This section shall not apply to any person engaged in hunting, pursuing, killing, taking, possessing, or attempting to take captive-reared mallard ducks, properly marked in accordance with federal regulations, on a commercial shooting preserve.

L.1983,c.504,s.2; amended 1992,c.210,s.1.



Section 23:3-77 - Procurement; Fee For New Jersey Waterfowl Stamp

23:3-77. Procurement; fee for New Jersey Waterfowl Stamp

3. The New Jersey Waterfowl Stamp shall be procured from the Division of Fish, Game and Wildlife, or from other designated agents deemed qualified by the Division of Fish, Game and Wildlife. The annual fee for the New Jersey Waterfowl Stamp shall be $10.00 for persons without a valid New Jersey resident's firearm hunting or bow and arrow license, and $5.00 for persons possessing a valid New Jersey resident's firearm hunting or bow and arrow license. A New Jersey Waterfowl Stamp shall not be valid unless it is in the possession of the licensee and contains the signature of the licensee written in ink across the face of the stamp. All New Jersey Waterfowl Stamps shall expire on June 30 of each year, unless otherwise prescribed in the State Fish and Game Code.
Any person may procure the $5.00 and $10.00 New Jersey Waterfowl Stamps at their face value for collection purposes only.

L.1983,c.504,s.3; amended 1992, c.210, s.2; 1996, c.43,s.1.



Section 23:3-78 - Design And Form Of Stamp; Rules And Regulations

23:3-78. Design and form of stamp; rules and regulations
The Division of Fish, Game and wildlife shall determine the final design and form of the New Jersey Waterfowl Stamp based on the recommendations of the New Jersey Migratory Waterfowl Advisory Committee created pursuant to section 7 of this act. The Division of Fish, Game and Wildlife shall retain reproduction and distribution rights to the design of any New Jersey Waterfowl Stamp issued. The Division of Fish, Game and Wildlife is authorized to adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to administer the provisions of this act, including, but not limited to, the creation, design, administration, sale, distribution, and establishment of prices for any reproduction, replica, or other utilization of the design of any New Jersey Waterfowl Stamp issued.

L.1983, c. 504, s. 4, eff. Jan. 17, 1984.



Section 23:3-79 - New Jersey Waterfowl Stamp Account

23:3-79. New Jersey Waterfowl Stamp Account
5. There is established within the "hunters' and anglers' license fund" referred to in R.S.23:3-11 and R.S.23:3-12, a separate and dedicated account to be known as the New Jersey Waterfowl Stamp Account. The New Jersey Waterfowl Stamp Account shall be credited with all revenues received by the Division of Fish, Game and Wildlife from the sale of New Jersey Waterfowl Stamps, all revenues received by the Division of Fish, Game and Wildlife from the sale of any reproduction, replica, or other utilization of the design of the New Jersey Waterfowl Stamp, and all moneys or property received by the Division of Fish, Game and Wildlife for any purpose enumerated in this section. Moneys in the account shall be utilized by the Commissioner of the Department of Environmental Protection, after consultation with the New Jersey Migratory Waterfowl Advisory Committee, only for funding the acquisition, protection, maintenance, improvement, and enhancement of waterfowl habitat and associated wetlands, including but not limited to wetlands, tributaries, marsh fringe areas, and access sites for public use of waterfowl habitat areas. The Department of Environmental Protection may, upon the recommendation of the New Jersey Migratory Waterfowl Advisory Committee, allocate a percentage of the annual revenue from the New Jersey Waterfowl Stamp Account to qualified nonprofit organizations in North America for utilization in their waterfowl habitat programs, provided that direct benefits to New Jersey waterfowl protection and preservation efforts can be clearly demonstrated. The New Jersey Waterfowl Stamp Account shall be kept separate and apart from all other funds and accounts, and shall be disbursed by the State Treasurer to the Department of Environmental Protection only for the purposes identified in this section.

L.1983,c.504,s.5; amended 1992,c.210,s.3.



Section 23:3-80 - Violations; Penalties; Enforcement

23:3-80. Violations; penalties; enforcement
Any person violating any provision of this act shall be liable to a penalty of not less than $25.00 nor more than $1,000.00 for each offense, to be collected in a civil action by a summary proceeding under "the penalty enforcement law," N.J.S. 2A:58-1 et seq. If any violation of the act is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The Department of Environmental Protection is authorized to compromise and settle any claim for a penalty under this section in any amount which, in the discretion of the Department of Environmental Protection, may appear appropriate and equitable under the circumstances.

L.1983, c. 504, s. 6, eff. July 1, 1984.



Section 23:3-81 - Migratory Waterfowl Advisory Committee

23:3-81. Migratory waterfowl advisory committee
a. There is established in the Division of Fish, Game and Wildlife a New Jersey Migratory Waterfowl Advisory Committee. The committee shall comprise nine members as follows: two members of the Fish and Game Council to be appointed by its chairman; one representative of the Natural Areas Council; one representative of Ducks Unlimited, Inc.; one representative of the New Jersey Waterfowlers Association; one representative of the Nature Conservancy; one representative from the New Jersey Audubon Society; one representative of the New Jersey Federation of Sportsmen's Clubs; and one public member appointed by the Commissioner of the Department of Environmental Protection. A chairman shall be elected from the membership of the committee. Members shall serve for terms of three years, without compensation, but shall be reimbursed for actual expenses necessarily incurred in the performance of their official duties.

b. The committee shall advise the Division of Fish, Game and Wildlife with respect to the creation, design, administration, sale, distribution, and other matters related to the New Jersey Waterfowl Stamp, and the reproduction, replica, or other utilization of its design. The committee shall also submit written recommendations to the Commissioner of the Department of Environmental Protection with respect to the utilization of revenues in the New Jersey Waterfowl Stamp Account, including the advisability of allocating a percentage of the proceeds therefrom to particular qualified nonprofit organizations in North America for utilization in their waterfowl habitat programs that provide direct benefits that can be clearly demonstrated to New Jersey's waterfowl preservation and protection efforts.

L.1983, c. 504, s. 7, eff. Jan. 17, 1984.



Section 23:4-1 - Open And Close Seasons; Federal Regulations; Penalty For Violations

23:4-1. Open and close seasons; federal regulations; penalty for violations
No person shall capture, kill, injure, destroy or have in possession or hunt, hunt for, or attempt to capture, kill, injure or destroy any reedbird, wild swans, wood duck, wild geese, brant, wild ducks, rails or marsh hens, gallinules, coot (commonly known as crow duck), upland plover, black-bellied plover, golden plover, greater or lesser yellowlegs, willets, sandpipers, dowitchers or robin snipe, brown backs, curlews, turnstones or calico backs, godwits or marlin, tattlers, Wilson snipe or jacksnipe, woodcock or any other birds commonly known as shore birds, surf snipe or bay snipe, unless an open season is prescribed therefor by the regulations of the United States Department of the Interior, made under the provisions of an Act of Congress relating to migratory birds, and then only during the respective open seasons fixed for such birds by such regulations.

No person shall capture, kill, injure, destroy or have in possession any quail, rabbit, hare, gray, black or fox squirrel, raccoon, woodchuck, English or ring-necked pheasant, ruffed grouse, wild turkey, partridge, or any other game bird or game animal, other than those mentioned in the first paragraph of this section, unless an open season is prescribed therefor by the State Fish and Game Code, and then only during the respective open seasons fixed by such code; or, in the absence of such provision in said code, unless an open season is prescribed therefor by law, and then only during the respective open seasons fixed by this section.

Unless otherwise prescribed by the State Fish and Game Code, the open season for quail, rabbit, hare, gray, black or fox squirrel, male English or ring-necked pheasant, ruffed grouse, or partridge, except as hereinafter in this article is restricted, shall be from November 10 to December 10; provided, however, no person shall capture, kill, injure, destroy or have in his possession any of the birds or animals mentioned in this paragraph on the first day of any open season for such birds and animals before 9 a.m.

Unless otherwise prescribed by the State Fish and Game Code, the open season for woodchuck shall be from May 1 to September 30; between sunrise and sunset only.

Unless otherwise prescribed by the State Fish and Game Code, the open season for raccoon shall be from November 1 to January 15, between sunset and sunrise only, except during the open season for deer.

Unless otherwise provided by the State Fish and Game Code, the birds and animals for which an open season is prescribed by this section may be possessed during the respective open seasons therefor and for the additional period of 10 days immediately succeeding the open seasons.

Except as otherwise specifically provided by this act or any other law, for capturing, killing, injuring, destroying, or having in possession or hunting, hunting for, or attempting to capture, kill, injure or destroy any of the game birds or game animals mentioned in this section, or any other game bird or game animal, other than during the respective open seasons, if any, and at the times, if any, fixed therefor by the respective provisions of the State Fish and Game Code, or, in the absence of any such provisions in said code, fixed therefor by this section, or for violating any other provision of this section, a person shall be liable to a penalty of not less than $20.00 and not more than $100.00 for each bird or animal or part thereof unlawfully captured, killed, injured, destroyed, had in possession, or hunted, hunted for, attempted to be captured, killed, injured or destroyed; provided, however, that a person shall be liable to a penalty of not less than $100.00 and not more than $300.00 for each wild turkey, black bear, coyote, bobcat, otter, or part thereof, unlawfully captured, killed, injured, destroyed, possessed, or hunted, hunted for, attempted to be captured, killed, injured or destroyed.

Amended by L.1939, c. 168, p. 518, s. 1; L.1941, c. 302, p. 816, s. 1; L.1944, c. 163, p. 599, s. 1; L.1945, c. 107, p. 455, s. 1; L.1947, c. 164, p. 721, s. 1; L.1948, c. 488, p. 1805, s. 44; L.1950, c. 86, p. 151, s. 1; L.1951, c. 52, p. 402, s. 1; L.1957, c. 192, p. 691, s. 1, eff. Dec. 11, 1971; L.1979, c. 385, s. 3, eff. Feb. 5, 1980.



Section 23:4-2 - Bag Limit; Penalty

23:4-2. Bag limit; penalty
No person shall capture, kill, injure, destroy or have in possession:

a. In any one day more than the number of quail, male English or ring-necked pheasant, partridge, ruffed grouse, gray squirrels or rabbits permitted by the respective provisions of the State Fish and Game Code, or, in the absence of any such provision in said code, more than ten quail, two male English or ring-necked pheasant, three partridge, three ruffed grouse, six gray squirrels or six rabbits;

b. During the open season therefor more than the number of English or ring-necked pheasants or raccoons permitted by the respective provisions of the State Fish and Game Code, or, in the absence of any such provision in said code, more than thirty English or ring-necked pheasants or more than fifteen raccoons--

Under a penalty of twenty dollars ($20.00) for each bird, squirrel, raccoon or rabbit captured, killed, injured, destroyed or had in possession in excess of the number permitted by the respective provisions of said code, or, in the absence of any such provision in said code, in excess of the number permitted by this section.

No provision of the State Fish and Game Code prescribing bag limits or possession limits for quail, male English or ring-necked pheasant, partridge, ruffed grouse, gray squirrels, rabbits or raccoons and nothing in this section shall apply to a proprietor of a hotel, restaurant or cafe having in possession at his hotel, restaurant or cafe at any time any game raised on licensed game preserves tagged or marked in accordance with law, or to any rabbit during the open season and for a period of ten days immediately succeeding the open season.

Amended by L.1939, c. 168, p. 519, s. 2; L.1948, c. 448, p. 1807, s. 45.



Section 23:4-3 - Bag Limit For Migratory Birds To Conform To Federal Regulations

23:4-3. Bag limit for migratory birds to conform to federal regulations
It shall be unlawful to capture, kill, injure, destroy or have in possession in any one day, any wild ducks, geese, brant, sora, woodcock, coots (commonly known as crow duck), rails (including marsh hens and gallinules), Wilson snipe or jacksnipe, except and in accordance with the bag limits fixed for such birds by the regulations of the United States bureau of biological survey, made under the provisions of an act of congress relating to migratory birds, under a penalty of twenty dollars for each offense.



Section 23:4-8 - Female English Or Ring-necked Pheasant Protected; Exceptions

23:4-8. Female English or ring-necked pheasant protected; exceptions
No person shall hunt for, pursue, capture, kill, possess, injure or destroy any female English or ring-necked pheasant under a penalty of $20.00 for each female pheasant hunted for, pursued, captured, killed, possessed, injured or destroyed.

This section shall not apply to a licensee operating under the terms of sections 23:3-28 to 23:3-39 of this Title, or to any other person or persons authorized by said licensee to shoot female pheasants on the lands described in such license.

Amended by L.1939, c. 120, p. 429, s. 1; L.1944, c. 78, p. 154, s. 1; L.1955, c. 34, p. 89, s. 1, eff. May 27, 1955.



Section 23:4-9 - Trapping Or Shooting Squirrels And Rabbits By Farmers And Fruit Growers

23:4-9. Trapping or shooting squirrels and rabbits by farmers and fruit growers
Nothing contained in this Title or in any provision of the State Fish and Game Code shall be construed as to prevent farmers or fruit growers from shooting, or trapping by means of box traps, gray squirrels, rabbits or hares during the entire year on the property owned or leased by him for the raising of fruit, vegetables, trees, shrubbery, nursery stock, or other produce. The person so trapping or shooting shall first make an affidavit before any official authorized to administer oaths, that gray squirrels or rabbits have injured fruit, vegetables, trees, shrubbery, nursery stock or other produce on his premises and shall immediately send the same to the division, which may, upon receipt of such affidavit, issue to such person or his authorized representative a permit to so trap or shoot.

The person so trapping shall keep the gray squirrels or rabbits alive and notify the fish and game warden of the county, who shall liberate them in such parts of the State as may be directed by the division, and the person so shooting shall report the number of gray squirrels or rabbits killed to the game warden of the county in which such gray squirrels or rabbits were killed, within forty-eight hours after such killing.

No person shall barter or sell any gray squirrels or rabbits so trapped or shot.

Amended by L.1948, c. 448, p. 1808, s. 46, eff. April 1, 1949.



Section 23:4-10 - Shooting Squirrel's Nest Prohibited; Penalty

23:4-10. Shooting squirrel's nest prohibited; penalty
No person shall shoot into a squirrel's nest at any time of the year, under a penalty of twenty dollars for each offense.



Section 23:4-11 - Hunting, Except During Seasons And In Manner Provided, Prohibited

23:4-11. Hunting, except during seasons and in manner provided, prohibited
No person shall capture, kill, injure or destroy or pursue, with that intent, any of the game birds or animals enumerated in this chapter on his own property or on that of another person, except during the seasons, at the times and in the manner provided by the respective provisions of the State Fish and Game Code, or, in the absence of such provisions in said code, except during the seasons, at the times and in the manner provided in this chapter. A person who violates this section shall be liable to the penalties provided in this chapter for the violations thereof.

Amended by L.1948, c. 448, p. 1809, s. 47, eff. April 1, 1949.



Section 23:4-12 - Hunting Certain Game, Except In Manner Provided By Code Or With Gun Or Bow And Arrow, Unlawful; Penalty

23:4-12. Hunting certain game, except in manner provided by Code or with gun or bow and arrow, unlawful; penalty
No person, shall kill, destroy or injure, pursue with intent to kill or injure or in any manner attempt to take or injure, any anatidae commonly known as swans, geese, brant and river and sea ducks; rallidae, commonly known as rails, gallinules, coots and mud hens; limicolae, commonly known as shore birds, surf snipe or bay snipe, among them being yellowlegs plovers, willets, sandpipers, dowitchers or robin snipe, brown backs, curlews, turnstones or calico backs, godwits or marlin, tittlers and woodcocks; gallinae, commonly known as wild turkey, grouse, prairie chickens, pheasants, partridge and quails; or any hare commonly known as rabbit; gray, black or fox squirrels; or any other game bird or game animal, except in the manner prescribed by the provisions of the State Fish and Game Code, or, in the absence of such provision in said code, except in the manner usually known as hunting with a gun, the gun being not larger than ten gauge and held at arm's length and fired from the shoulder without rest, or by the use of long bow and arrow, provided, however, it shall be unlawful for any person while hunting any wild bird or animal to have both a firearm and a bow and arrow in his possession or under his control in the woods or fields or on the water, under a penalty of $20.00 for each offense.

Amended by L.1938, c. 102, p. 222, s. 1; L.1944, c. 163, p. 601, s. 2; L.1948, c. 448, p. 1809, s. 48; L.1950, c. 86, p. 153, s. 2, eff. April 28, 1950; L.1971, c. 252, s. 1, eff. June 30, 1971.



Section 23:4-13 - Regulations Concerning Guns

23:4-13. Regulations concerning guns
No person shall use in hunting any fowl or animals of any kind any firearm except as permitted by the provisions of the State Fish and Game Code, or, in the absence of such provision in said code, except a shotgun being not larger than ten gauge, and capable of holding not more than two cartridges at one time, or that may be fired more than twice without reloading, or use a silencer on any firearm when hunting for game or fowl, under a penalty of twenty dollars ($20.00) for each offense; provided, however, that the division in its discretion may issue permits for the use of a rifle for shooting woodchucks only. No person shall have any missile larger than as permitted by the provisions of the State Fish and Game Code, or, in the absence of such provision in said code, larger than number four shot in possession in the woods or fields at any time other than during the open season for killing deer, under a penalty of one hundred dollars ($100.00) for each offense.

Amended by L.1946, c. 50, p. 107, s. 1; L.1948, c. 448, p. 1810, s. 49.



Section 23:4-13.1 - Clothing; Outer Garment Of Fluorescent Hunter's Orange

23:4-13.1. Clothing; outer garment of fluorescent hunter's orange
a. Any person while hunting deer, rabbit, hare, squirrel, fox, or game birds, other than waterfowl, with firearms in this State, shall wear a cap of fluorescent hunter's orange or some other outer garment containing at least 200 square inches of fluorescent hunter's orange material which shall be visible from all sides. The penalty for violation of this section shall be $50.00 for each offense.

b. "Hunter's orange" means a daylight fluorescent orange color with a dominant wave length between 595 and 605 nanometers, excitation purity not less than 85%, and luminance factor of not less than 40%.

L.1973, c. 169, s. 1.



Section 23:4-14 - Use Of Ferrets Prohibited; Penalty

23:4-14. Use of ferrets prohibited; penalty
No person shall hunt, kill or destroy, or attempt to hunt, kill or destroy, a hare or rabbit with ferrets, or have a ferret in possession in the woods or fields, under a penalty of fifty dollars for each offense.



Section 23:4-15 - Baiting Wild Fowl Prohibited; Penalty

23:4-15. Baiting wild fowl prohibited; penalty
No person shall sow, deposit or place any rye, wheat, oats, corn or other cereal, except wild celery and wild rice, within four hundred feet of a gunning point in any of the salt or fresh waters of this state, or cause the same to be done, for the purpose of luring, decoying or baiting any goose, duck, swan, brant or other kind of waterfowl, so that the same may be shot at, killed or captured while feeding or attempting to feed thereon; or shoot at, kill or capture any goose, duck, swan, brant or other waterfowl while feeding or attempting to feed where any rye, wheat, oats, corn or other cereal, except wild celery and wild rice, is known to have been sown, deposited or placed in violation of this section, under a penalty of fifty dollars for each offense.



Section 23:4-16 - Prohibited Hunting Practices; Penalty.

23:4-16 Prohibited hunting practices; penalty.

23:4-16. a. No person, either in or on a motor vehicle or vehicle of any kind whatsoever, or by the aid or use of a light carried on or attached to a motor vehicle or vehicle of any kind, shall hunt for, pursue, shoot, shoot at, kill, capture, injure or destroy wildlife.

b.No person shall use any portable light or lights for the purpose of hunting for any wildlife excepting raccoon and opossum, or other species as provided by the State Game Code.

c.No person shall, for the purpose of hunting, taking or killing any wildlife, cast an arrow or discharge any firearm from or across any State, county, municipal, or publicly travelled road or highway.

d. (1) No person, except the owner or lessee of the building and persons specifically authorized by him in writing, which writing shall be in the person's possession, shall, for the purpose of hunting, taking or killing any wildlife, have in his possession a loaded firearm while within 450 feet of any occupied building in this State, or of any school playground.

(2)No person, except the owner or lessee of the building and persons specifically authorized by him in writing, which writing shall be in the person's possession, shall, for the purpose of hunting, taking or killing any wildlife, have in his possession a nocked arrow while within 150 feet of any occupied building in this State, or within 450 feet of any school playground, and a nocked arrow shall only be cast when a person is in an elevated position so that any arrow is aimed in a downward angle.

(3)For the purposes of this subsection, "occupied building" means any building constructed or adapted for overnight accommodation of a person, or for operating a business or engaging in an activity therein, whether or not a person is actually present.

e.A person who violates subsection a., b., or c. of this section shall be liable to a civil penalty of not less than $100 nor more than $200 for the first offense, and not less than $200 nor more than $500 for each subsequent offense. A person who violates subsection d. of this section shall be liable to a civil penalty of not less than $100 nor more than $300 for the first offense, and not less than $300 nor more than $1500 and permanent revocation of all license certificates required, and all privileges, to take or possess wildlife for each subsequent offense.

amended 1939, c.252; 1946, c.171; 1957, c.44; 1967, c.172; 1971, c.252, s.2; 1979, c.385, s.4; 1990, c.29, s.2; 2010, c.53.



Section 23:4-18 - Hunting Migratory Waterfowl; Lying In Wait; Hours; Penalty

23:4-18. Hunting migratory waterfowl; lying in wait; hours; penalty
No person hunting or gunning after geese, duck, brant or other migratory waterfowl shall place a boat, sinkbox, seaweed, or other vessel or construction in which he may lie in wait to kill the same, at a distance of more than one hundred feet from ice, marsh or meadow, bar or bank, not covered with water, or shall, with intent to capture or kill the same, hunt after or pursue the same in any manner except between the hours as fixed by regulations under the provisions of an Act of Congress relating to migratory birds, under a penalty of twenty dollars ($20.00) for each offense.

Amended by L.1942, c. 105, p. 366, s. 1, eff. May 2, 1942.



Section 23:4-19 - Pursuing Game Birds In Power Boats Or Aircraft Prohibited; Penalty

23:4-19. Pursuing game birds in power boats or aircraft prohibited; penalty
No person shall pursue any goose, duck, brant or other kind of game bird, or shoot, shoot at, kill or wound the same from a boat or vessel propelled by any means, other than by oars or paddles, or from a boat, vessel or other structure anchored or staked upon the waters of any of the bays, sounds, coves, ponds, rivers, creeks or streams of the state at a greater distance than one hundred feet from ice, marsh or meadow, bar or bank, or naturally heaped seaweed not covered with water, under a penalty of twenty dollars for each offense.

No person shall, while in an airplane, hydroplane or other device propelled in any manner through the air, pursue, shoot, shoot at, kill or injure any of such game birds under a penalty of one hundred dollars for each offense.



Section 23:4-20 - Trapped Or Snared Game; Possession Or Sale; Setting Traps

23:4-20. Trapped or snared game; possession or sale; setting traps
No person shall have in possession, sell or offer for sale a game bird or game animal enumerated in this chapter, after the same has been caught or trapped by means of a snare, snood, net, trap or other device, or set a snare, snood, net, trap or other device for catching or trapping the same, under a penalty of twenty dollars for each bird or animal so had in possession, sold or exposed for sale, or for any trap or snare so set. The penalties provided herein for the possession of such game shall not apply to a dealer in or purchaser of any rabbit or hare upon proof that the rabbit or hare was not trapped in this state.



Section 23:4-21 - Trapping Hare By Children

23:4-21. Trapping hare by children
A person owning or in possession of a farm may permit any person under fifteen years of age connected with his household to catch hares, commonly called rabbits, in box traps, within the limits of the farm during the time and under the conditions in which it is lawful to shoot or catch the same.



Section 23:4-22 - "Pole Traps" Prohibited; Penalty

23:4-22. "Pole traps" prohibited; penalty
No person shall set or use any snare, snood, net, trap or other device for the catching or trapping of a bird or animal above the level of the surrounding ground and commonly known as "pole traps" . Nothing contained herein shall prohibit the setting of traps or snares on the ground or prohibit trapping by the board or its employees on fish hatcheries or game farms. A person violating this section shall be liable to a penalty of twenty dollars for each snare, snood, net, trap or device so set or used.



Section 23:4-22.1 - Animal Trap Of Steel-jaw Leghold Type; Prohibition Of Manufacture, Sale, Possession, Importation Or Transportation

23:4-22.1. Animal trap of steel-jaw leghold type; prohibition of manufacture, sale, possession, importation or transportation
No person shall manufacture, sell, offer for sale, possess, import or transport an animal trap of the steel-jaw leghold type.

L.1984, c. 37, s. 1.



Section 23:4-22.2 - Prohibition Of Taking Or Attempting To Take Any Animal

23:4-22.2. Prohibition of taking or attempting to take any animal
No person shall take or attempt to take any animal by means of a trap of the steel-jaw leghold type.

L.1984, c. 37, s. 2.



Section 23:4-22.3 - Possession As Prima Facie Evidence

23:4-22.3. Possession as prima facie evidence
The possession of a trap of the steel-jaw leghold type shall be prima facie evidence of a violation of section 2 of this amendatory and supplementary act except under the circumstances indicated by section 5 of this amendatory and supplementary act.

L.1984, c. 37, s. 3.



Section 23:4-22.4 - Study To Develop Better Trap; Traps Not Classified As Steel-jaw Leghold Traps

23:4-22.4. Study to develop better trap; traps not classified as steel-jaw leghold traps
The Board of Governors of Rutgers, The State University, shall direct the Department of Wildlife Management at Cook College to conduct a study to identify or develop an animal trap which substantially reduces injury and pain to both targeted and nontargeted animals which are caught in the trap and which could serve as an alternative to the steel-jaw leghold type animal trap. The results of this study shall be published in a report to the New Jersey Fish and Game Council, hereinafter referred to as the "council," in the Department of Environmental Protection within one year of the effective date of this amendatory and supplementary act. For the purposes of this amendatory and supplementary act, the steel-jaw leghold type animal trap does not mean mouse and rat traps designed for use in or under buildings.

L.1984, c. 37, s. 4, eff. April 27, 1984.



Section 23:4-22.5 - Allowable Uses And Possessions

23:4-22.5. Allowable uses and possessions
This amendatory and supplementary act shall not be construed to prevent the use of steel-jaw leghold traps for the purpose of exhibition by humane or educational institutions and organizations, or the possession of such traps by a person in the act of turning over the traps to a law enforcement agency.

L.1984, c. 37, s. 5, eff. April 27, 1984.



Section 23:4-22.6 - Rules And Regulations; Contents

23:4-22.6. Rules and regulations; contents
The council shall, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), adopt the rules and regulations necessary to carry out the provisions of this amendatory and supplementary act. These regulations shall provide at least the following:

If the study conducted pursuant to section 4 of this amendatory and supplementary act identifies or develops a suitable alternative animal trap, the council shall establish a program for the phased withdrawal of the steel-jaw leghold animal trap from use in the State which prescribes the conditions under which the suitable alternative may be used, which withdrawal must occur within 18 months of the effective date of this amendatory and supplementary act.

L.1984, c. 37, s. 6, eff. April 27, 1984.



Section 23:4-22.7 - Violations; Penalties

23:4-22.7. Violations; penalties
A person using a steel-jaw leghold type animal trap in violation of any rule or regulation under this amendatory and supplementary act shall, for each illegal trap involved, be fined not less than $50.00 nor more than $250.00 for a first offense; not less than $250.00 nor more than $500.00 for a second offense; not less than $500.00 nor more than $2,500.00 for a third or subsequent offense.

L.1984, c. 37, s. 7.



Section 23:4-22.8 - Confiscation Of Equipment, Pelts Or Animals

23:4-22.8. Confiscation of equipment, pelts or animals
All equipment used in, or animals and pelts obtained by a violation of section 2 of this amendatory and supplementary act shall be confiscated by any law enforcement agency enforcing this amendatory and supplementary act. This bill shall not be construed to authorize the confiscation of animals and pelts other than those which have been obtained in violation of section 2 of this amendatory and supplementary act and which are either held by a trap or in the possession of a violator.

L.1984, c. 37, s. 8, eff. April 27, 1984.



Section 23:4-23 - Mutilating Game Prohibited; Deer

23:4-23. Mutilating game prohibited; deer
No person in this State shall remove the skin or feathers, or in any way mutilate the body of a wild bird or animal killed, caught or taken while hunting, for the purpose of concealing its identity or sex, under a penalty of one hundred dollars ($100.00). A person's possession of a wild bird or animal or part thereof that has been plucked, skinned or mutilated in the woods, fields, or meadows or on the waters of this State shall be prima facie evidence that he has violated this section.

The removal of the entrails of a deer shall not be considered a violation of this section, but the carcass shall not be otherwise mutilated, cut up or divided until the Division of Fish and Game or one of its members or a fish and game warden has received notification or report of the killing from the person who killed it, together with all information as required. Any person having any part or portion of a deer in his or her possession, or under his control, or in any room, house, tent, camp, or building of any description, or in any conveyance while in the woods or fields or on the roads or highways during the open season for the killing of deer and during the day next following the last day of such open season shall be required to furnish satisfactory proof that the same came from a legally killed deer that has been properly reported and failing to do so shall be liable to a penalty of one hundred dollars ($100.00).

Amended by L.1938, c. 304, p. 698, s. 1; L.1946, c. 48, p. 106, s. 1, eff. April 4, 1946.



Section 23:4-24 - Hunting, Certain, Prohibited On Sundays; Penalty; Exemptions.

23:4-24 Hunting, certain, prohibited on Sundays; penalty; exemptions.

23:4-24. a. No person shall hunt with a hound or with firearms or weapons of any kind, or carry a gun in the woods or fields or on the waters on Sunday, under a penalty of $50 for each offense; except that this section shall not apply to :

(1)any person hunting raccoon between midnight on Saturday and sunrise on Sunday during the season prescribed in R.S.23:4-1;

(2)a person possessing a valid and proper rifle permit licensed to trap fur-bearing animals pursuant to the provisions of R.S.23:3-1 using a .22 caliber rifle and .22 caliber short rimfire cartridges to humanely dispatch legally trapped animals; or

(3)a person using a bow and arrow to hunt deer during any bow and arrow hunting season for deer prescribed by the State Fish and Game Code, provided the person possesses a valid bow and arrow license, or a valid "All Around Sportsman License" if applicable, issued by the division, abides by all applicable provisions of the code, and is hunting on a State wildlife management area or on private property.

b.This section shall not prevent farm land owners, lessees actually occupying or farming the land, members of their immediate families, or their farm employees from hunting and destroying at any time and in any manner crows, woodchuck, fox and vermin on that land.

Amended 1953, c.402; 1959, c.71; 1996, c.97; 2009, c.48.



Section 23:4-24.1 - Carrying Loaded Firearms In Vehicle For Hunting Purposes Prohibited; Proof

23:4-24.1. Carrying loaded firearms in vehicle for hunting purposes prohibited; proof
No person shall, for the purpose of hunting for, pursuing, taking or killing, or attempting to hunt, pursue, take or kill any bird or animal, have, in an automobile or vehicle of any kind, any shotgun or rifle loaded with missiles of any kind, under a penalty of not less than $20.00 nor more than $50.00 for each offense.

For the purpose of this act, whenever a person is found with such loaded shotgun or rifle in possession in a vehicle, the same shall be conclusive proof that the person was in the act of pursuing or taking birds or animals.

L.1939, c. 172, p. 523, s. 1. Amended by L.1971, c. 252, s. 3, eff. June 30, 1971.



Section 23:4-24.1A - Improper Transportation Of Firearm In Motor Vehicle; Penalty

23:4-24.1a. Improper transportation of firearm in motor vehicle; penalty
In addition to the requirements of section 1 of P.L.1939, c.172 (C.23:4-24.1), no person may transport, possess, or have in their control a firearm in a motor vehicle unless the firearm is unloaded and contained in a closed and securely fastened case, or locked in the trunk of the motor vehicle. A person violating this section shall be liable to a civil penalty of not less than $50.00 nor more than $200.00.

L.1990,c.29,s.11.



Section 23:4-24.2 - Shooting Or Taking Game Bird Or Animal From Tree Or Structure Within 300 Feet Of Baited Area

23:4-24.2. Shooting or taking game bird or animal from tree or structure within 300 feet of baited area
No person shall, except under emergency conditions authorized by the Division of Fish and Game, kill, destroy, injure, shoot, shoot at, take, wound, or attempt to take, kill, or wound a game bird or game animal, or have in his possession or control any firearm or other weapon of any kind, while elevated in a standing tree, or in a structure of any kind within 300 feet of a baited area under a penalty of $50.00 for each offense.

L.1970, c. 180, s. 1, eff. Aug. 13, 1970.



Section 23:4-24.3 - Baited Area Defined

23:4-24.3. Baited area defined
For the purpose of this act, "baited area" shall mean the presence of placed, exposed, deposited, distributed, or scattered agricultural products, salt, or other edible lure whatsoever capable of attracting, or enticing such birds or animals. Growing and unharvested crops shall not be considered baiting or feeding game birds or game animals.

L.1970, c. 180, s. 2, eff. Aug. 13, 1970.



Section 23:4-24.4 - Hunting Deer With Bait; "Baited Area" Defined.

23:4-24.4 Hunting deer with bait; "baited area" defined.

1. a. Notwithstanding the provisions of section 1 and section 2 of P.L.1970, c.180 (C.23:4-24.2 and C.23:4-24.3), a person may: (1) use bait to attract, entice, or lure a deer; and (2) kill, destroy, injure, shoot, shoot at, take, wound, or attempt to take, kill, or wound, a deer, or have in possession or control any firearm or other weapon of any kind for such purposes, within any distance of a baited area. A person may be elevated in a standing tree or in a structure of any kind when using a baited area for hunting deer, and the baited area may be within any distance of the standing tree or structure.

b.For the purposes of this section, "baited area" means the presence of placed, exposed, deposited, distributed, or scattered agricultural products, salt, or other edible lure whatsoever capable of attracting, enticing, or luring deer.

L.1997,c.424,s.1; amended 1999, c.231.



Section 23:4-24.5 - Prohibition Of Computer-assisted Remote Hunting; Definitions.

23:4-24.5 Prohibition of computer-assisted remote hunting; definitions.
1. a. No person shall engage in computer-assisted remote hunting or provide or operate facilities for computer-assisted remote hunting in the State.

b.As used in this act, "computer-assisted remote hunting" means the use of a computer via an Internet connection or any other device or equipment capable of establishing an Internet connection, or equipment or software capable of being used with an Internet connection, to remotely access and control the aiming and discharge of a firearm, bow and arrow, or any other weapon to hunt any game bird, game animal, or fur-bearing animal in the State, and "facilities for computer-assisted remote hunting" means real property and improvements on the property associated with hunting, including hunting blinds, offices and rooms equipped to facilitate computer-assisted remote hunting via an Internet connection.

c.No provision of this section shall be construed to restrict the use of equipment or devices, approved by the Fish and Game Council, by properly licensed hunters in the act of hunting in the field who require, because of a disability, handicap, or other physical condition, the assistance of certain equipment or devices that may or may not employ a computer or computerized parts in order to hunt in the field.

L.2006,c.7,s.1.



Section 23:4-24.6 - Violation, Penalties.

23:4-24.6 Violation, penalties.
2.Any person who violates the provisions of this act shall be liable to a civil penalty of up to $500 for each offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

L.2006,c.7,s.2.



Section 23:4-25 - Dogs; Running At Large; Training; Carrying Firearms Into Woods Or Fields; Exceptions

23:4-25. Dogs; running at large; training; carrying firearms into woods or fields; exceptions
The owner, lessee or custodian of a dog found running at large in the woods or fields, shall be liable to a penalty of $20.00 for each offense; provided, however, that the occupant of a farm may permit his dog to run at large on the land he occupies, except during the open season for deer.

The owner, lessee or custodian of a dog may go into the woods or fields with the dog without firearms for the purpose of exercising or training it in daylight at any time, except during the open season for deer, provided that on State public shooting and fishing grounds or wildlife management areas such exercising or training may be restricted to designated areas, and raccoon dogs may be trained between the hours of sunset and sunrise for a period of 4 weeks prior to the last week preceding the opening of the raccoon season unless prescribed otherwise by the Fish and Game Code. The penalty for violation of this section shall be $20.00 for each offense.

Any person going into the woods or fields with a firearm, except during the open seasons for the taking of birds and animals as prescribed by law or by the Fish and Game Code, shall be liable to a penalty of $20.00 for each offense; provided, however, that this section shall not apply to the killing of crows, yellow-headed redwinged, bi-colored redwinged, tri-colored redwinged, Rusty and Brewer's blackbirds, cowbirds, grackles, woodchuck and vermin other than birds, which may be taken in any manner and at any time of the year, when in the act of destroying poultry, crops or property.

Amended by L.1946, c. 103, p. 326, s. 1; L.1947, c. 319, p. 1043, s. 1; L.1948, c. 448, p. 1810, s. 50; L.1950, c. 86, p. 154, s. 3; L.1970, c. 316, s. 1, eff. Dec. 21, 1970; L.1979, c. 212, s. 1, eff. Sept. 28, 1979.



Section 23:4-26 - Field Days Allowed; License

23:4-26. Field days allowed; license
Nothing in this Title, or in any law supplementary thereto, or in any provision of the State Fish and Game Code, shall be construed to prohibit a regularly organized or incorporated association from holding what is commonly known as field trials or field days in this State for the handling and working of dogs upon game birds or animals. Dogs as defined in this section shall include hounds, bird dogs, and retrievers. The associations shall, however, first obtain a license from the division to hold the field trial or field day. The penalty for violation of this section shall be $20.00.

Amended by L.1968, c. 448, p. 1811, s. 51; L.1970, c. 316, s. 2, eff. Dec. 21, 1970.



Section 23:4-27 - Unlawful Sale, Purchase Of Wildlife; Penalties.

23:4-27 Unlawful sale, purchase of wildlife; penalties.

23:4-27. a. No person shall sell or purchase wildlife, except as authorized pursuant to this section or any other law or as may be authorized by rule or regulation adopted by the division pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.The provisions of subsection a. of this section shall not apply to the sale or purchase of wildlife authorized or regulated by chapter 2A or 2B of this title, R.S. 23:3-28 through R.S.23:3-39, section 4 of P.L.1970, c.247 (C.23:3-65), R.S.23:4-50, R.S.23:5-2, or Title 50 of the Revised Statutes, or any rule or regulation adopted pursuant thereto, provided that the wildlife was taken and possessed in a lawful manner.

c.Unless prohibited or restricted by rule or regulation adopted by the division, the raw or processed hide of the white-tailed deer (Odocoileus virginianus), the tail of the white-tailed deer, the portion of the front leg of a white-tailed deer limited to the carpal, metacarpal, and phalange bones, or the portion of the hind leg of a white-tailed deer limited to the tarsus, metatarsus, and phalange bones may be sold or purchased, provided that those parts or products are from a white-tailed deer that was taken and possessed in a lawful manner.

d.Notwithstanding the provisions of subsection a. of this section to the contrary:

(1) the dead body or any part or product thereof of the following wildlife may be sold or purchased, provided that the wildlife was taken and possessed in a lawful manner:



Virginia OpossumDidelphis virginiana

BeaverCastor canadensis

MuskratOndatra zibethicus

NutriaMyocaster coypus

CoyoteCanis latrans

Red FoxVulpes vulpes

Gray FoxUrocyon cinereoargenteus

RaccoonProcyon lotor

Long Tail WeaselMustela frenata

Short Tail WeaselMustela erminea

MinkMustela vison

Striped SkunkMephitis mephitis

River OtterLutra canadensis

(2) wildlife not native to this State that originated from a state or other jurisdiction where it is legal to sell or purchase that wildlife and the wildlife was sold or purchased in accordance with the laws of that state or other jurisdiction, may be sold or purchased in this State unless prohibited by federal law, rule or regulation; provided that the wildlife is labeled with the state or other jurisdiction of origin, the name and address of the exporter, and all applicable permit numbers until the expected final retail transaction has been made.

e.The division shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement this section and to otherwise provide for the control and regulation of the sale and purchase of wildlife, including but not limited to wildlife not specifically listed in this section.

f.In addition to any penalties that may be prescribed by any other applicable law:

(1) a person who violates this section shall be:

(a) subject to a civil penalty of not less than $200 and not more than $1,000 for the first offense, and not less than $500 and not more than $3,000 for each subsequent offense. If the violation involves the sale or purchase of a black bear (Ursus americanus), turkey (Meleagris gallapavo), white-tailed deer (Odocoileus virginianus), bobcat (Felis rufus), or illegally taken river otter (Lutra canadensis), the civil penalty shall be not less than $1,000 and not more than $2,000 for the first offense, and not less than $1,500 and not more than $3,000 for each subsequent offense; and

(b) assessed the replacement value of the animal, as prescribed by section 10 of P.L.1990, c.29 (C.23:3-22.2); and

(2) a person who purposely violates this section when the total value of the sale or purchase is:

(a) less than $200 shall be guilty of a disorderly persons offense;

(b) $200 or more, but less than $500, shall be guilty of a crime of the fourth degree;

(c) $500 or more shall be guilty of a crime of the third degree.

g.For the purposes of this section, "sell or purchase" means to sell or offer for sale, possess for sale, purchase or agree to purchase, receive compensation, barter or offer to barter, trade or offer to trade, or transfer or offer to transfer, or conspire for any of those purposes.

Amended 1943, c.207; 1948, c.448, s.52; 1979, c.385, s.5; 1997, c.291, s.2.



Section 23:4-28 - Bringing Game Into State; Penalty

23:4-28. Bringing game into state; penalty
When by the laws of any other state or country it is lawful to take out of the confines thereof any game, whether the same is fowl or animal, that game may be brought within this state, but nothing herein contained shall permit the sale or exposure for sale of any such game. Cottontail rabbits, Belgian hares and jack rabbits legally killed in another state may be brought into this state at any time for possession, sale and consumption. A person violating this section shall be liable to a penalty of twenty dollars for each fowl or animal so sold or exposed for sale.



Section 23:4-29 - Taking Game From State Prohibited; Penalty; Exceptions

23:4-29. Taking game from state prohibited; penalty; exceptions
No person shall remove or attempt to remove from this State an animal or bird, other than deer, protected by the provisions of the State Fish and Game Code, or, in the absence of any provision in said code to the contrary, protected by this Title. A nonresident holding a nonresidents' and aliens' hunting license may, however, in any one day, remove from the State the number of animals or birds that may be taken under the provisions of the State Fish and Game Code in one day by one person, or, in the absence of such provisions in said code, the number of animals or birds that may be taken under the laws of this State in one day by one person, but not more birds or animals may be removed by one person in one calendar week than the number that may be taken under the provisions of the State Fish and Game Code in two days by one person, or, in the absence of such provisions in said code, than the number that may be taken under the laws of this State in two days by one person. No removal shall be made unless the animals or birds are exposed to open view.

A person violating this section shall be liable to a penalty of twenty dollars ($20.00) for each animal or bird removed or sought to be removed.

This section shall not apply to common carriers carrying from beyond the confines of this State in unbroken packages to some point beyond the confines of this State any such protected animal or bird, nor shall it apply to English or ring-necked pheasants, mallard, black or wood ducks, Canada geese, ruffed grouse, rabbits, squirrels and quail, properly tagged, raised on game preserves, the owners or lessees of which are licensed by the division.

Amended by L.1948, c. 448, p. 1812, s. 53, eff. April 1, 1949.



Section 23:4-30 - Application Of Law To Game From Without State

23:4-30. Application of law to game from without state
Except as otherwise provided in this Title, when the possession or sale of fowl or game is prohibited by this Title, or by the provisions of the State Fish and Game Code, reference is had equally to such fowl or game coming from without the State as to that taken within the State.

Amended by L.1948, c. 448, p. 1813, s. 54.



Section 23:4-32 - Possession Of Gun Evidence Of Violation

23:4-32. Possession of gun evidence of violation
The possession in this state of a shotgun or rifle at any place outside of buildings by an unnaturalized, foreign-born person, shall be conclusive proof of a violation of section 23:4-31 of this title, and shall render him liable to the penalty fixed thereby.



Section 23:4-33 - Gun In House A Violation

23:4-33. Gun in house a violation
The presence of a shotgun or rifle in a room, house, building, tent, or camp of any description, within this state, occupied or controlled by an unnaturalized, foreign-born person, shall be prima facie evidence that the gun is owned or controlled by the person occupying or controlling the property in which the gun is found, and shall render him liable to the penalty imposed by section 23:4-31 of this title.



Section 23:4-34 - Notice Of Seizure Of Weapon; Sale; Proceeds

23:4-34. Notice of seizure of weapon; sale; proceeds
Notice of the seizure of all guns, made for violation of section 23:4-31 of this title, shall be sent to the board, at Trenton, by the officer making the seizure, immediately after the rendition of judgment in the prosecution brought for violation thereof. The gun so seized shall be sold, at the discretion of the board, and the proceeds of the sale shall be paid to the board for its use.



Section 23:4-35 - Search For Gun; Search Warrant; Right Of Entry

23:4-35. Search for gun; search warrant; right of entry
The board, protector and wardens may, when they suspect the concealment of guns of the kind mentioned in section 23:4-31 of this title by an unnaturalized, foreign-born person, apply to a justice of the peace in this state, who, upon receipt of proof made by affidavit of the probable cause for believing in the concealment, shall issue a search warrant, and cause a search to be made in any place. In execution of the warrant, the officer may, after demand and refusal, cause any building, room, inclosure or car to be broken open and entered, and any closet, chest, locker, box, trunk, crate, basket, package or receptacle to be opened and its contents examined.



Section 23:4-36 - Gunning Under Influence Of Liquor Or Drugs Prohibited; Penalty

23:4-36. Gunning under influence of liquor or drugs prohibited; penalty
No person shall go into the woods or fields at any time with a gun or firearm when under the influence of a drug or intoxicating liquor, under a penalty of fifty dollars ($50.00) for each offense. Upon the conviction of a person for violating this section, the license to hunt and fish of that person issued to him in accordance with article one of chapter three of this Title (s. 23:3-1 et seq.), shall become void, and the municipal court or other court before which the conviction is had, shall take the license from the person so convicted, mark it "revoked" and send it to the board. If the conviction is reversed on appeal the license shall be restored to the defendant. Any license to hunt or fish issued to a person convicted of a violation of this section during the calendar year in which the offense occurred shall be null and void.

Amended by L.1953, c. 23, p. 450, s. 2, eff. March 19, 1953.



Section 23:4-37 - Protection Of Fur-bearing Animals; Taking By Traps

23:4-37. Protection of fur-bearing animals; taking by traps
No person shall, by moonlight or with the aid or by use of any lamp, lantern or artificial light, shoot or kill with a rifle of any kind or description, or any firearm or shotgun, a mink, muskrat or otter in this State, or take or attempt to take the same except by means of a trap or disturb or destroy any muskrat lodge or nesting chamber.

Amended by L.1939, c. 69, p. 113, s. 1.



Section 23:4-38.2 - Trap Of Conibear Or Killer Type; Restriction On Use

23:4-38.2. Trap of conibear or killer type; restriction on use
No trap of the conibear or killer type shall be used in trapping unless such trap is submerged under water in accordance with rules and regulations promulgated by the Department of Environmental Protection.

L.1971, c. 405, s. 3.



Section 23:4-38.3 - Violations; Penalty

23:4-38.3. Violations; penalty
Any person violating the provisions of section 3 of this act shall be subject to a fine of not more than $50.00 for each offense and to the forfeiture of his license to trap.

L.1971, c. 405, s. 4. Amended by L.1984, c. 37, s. 9.



Section 23:4-39 - Mink, Muskrat Or Otter; Open Season; Destruction Of Muskrats Damaging Dams Or Canal Banks; State Owned Grounds

23:4-39. Mink, muskrat or otter; open season; destruction of muskrats damaging dams or canal banks; state owned grounds
No person shall hunt, pursue, take or trap a mink or otter in this State at any time, except during such period as provided by the State Fish and Game Code, or, in the absence of such provision in said code, except from six o'clock post meridian, on November thirtieth in each year to March fifteenth of the following year. No person shall hunt, pursue, take or trap a muskrat in this State at any time, except from six o'clock post meridian, on November thirtieth in each year to March fifteenth of the following year. This section shall not prevent the destruction at any time of muskrats which are damaging dams or canal banks by the owners or agents thereof, or the setting of traps after three o'clock post meridian on November thirtieth in each year. No person shall hunt, pursue, take or trap a mink, muskrat or otter on any of the State owned public shooting and fishing grounds, at any time, or by any method, except during such period and by such method as provided by the State Fish and Game Code, or in the absence of such provision in said code, except from six o'clock post meridian, on November thirtieth in each year to March fifteenth of the following year.

Amended by L.1939, c. 69, p. 113, s. 2; L.1939, c. 293, p. 721, s. 1; L.1948, c. 209, p. 1009, s. 1; L.1948, c. 448, p. 1813, s. 55; L.1952, c. 114, p. 453, s. 1, eff. May 5, 1952.



Section 23:4-40 - Stealing Traps Or Trapped Animals

23:4-40. Stealing traps or trapped animals
No person shall take, carry away or unlawfully appropriate or purloin, with intent to steal:

a. A trap, the property of another, set along, by or in any of the public or private ditches, streams, ponds or waters in this state for the purpose of catching skunk, mink, muskrat or otter; or

b. A skunk, mink, muskrat or otter, dead or alive, out of or from the trap of another person in this state.



Section 23:4-41 - Penalties

23:4-41. Penalties
Except as otherwise specifically permitted by this article, any person hunting, pursuing, taking or trapping a mink, muskrat, or otter in this State at any time except during the period designated therefor by the State Fish and Game Code, or, in the absence of such provision in said code, except during the period designated therefor in this article, or violating any other provision of this article, shall be guilty of a misdemeanor and pay a penalty of one hundred dollars ($100.00), and whether or not he has been criminally prosecuted for the violation, shall be liable to a penalty of twenty dollars ($20.00) for each offense.

Amended by L.1948, c. 448, p. 1814, s. 56; L.1952, c. 114, p. 454, s. 2, eff. May 5, 1952.



Section 23:4-42 - Killing Deer, Season, Permit To Kill On Cultivated Land.

23:4-42 Killing deer, season, permit to kill on cultivated land.

23:4-42. a. Except as provided in subsection b. of this section, no person shall hunt for, pursue, shoot at, take, kill, wound or attempt to take, kill or wound a deer of any description prohibited by the provisions of the State Fish and Game Code, or hunt for, pursue, shoot at, take, kill, wound or attempt to take, kill or wound any wild deer at any time except during the period permitted by the State Fish and Game Code, or kill in any one year more than the number of deer permitted by the State Fish and Game Code.

b.The owner or lessee of any land, a portion of which is under cultivation, or the authorized agents of the owner or lessee having on their person a written permit issued by the division and countersigned by the owner or lessee may kill any deer that may be found on that land during the period covered by the permit. If requested by the owner or lessee of the land, the period covered by the permit issued to the owner or lessee, or authorized agent thereof, shall also include the entire months of February and March. The carcass of a deer killed under such permit shall become the property of the division and may be removed and disposed of in the manner it directs. For the purpose of this section, "land under cultivation" shall mean (1) pasture fields that are seeded with cultivated grass or that have been so seeded within the prior 12 months, or (2) land on which planted crops are growing or were growing within the prior 12 months. The division may require the owner or lessee of the land to provide evidence of deer damage within the prior 12 months as a condition of issuing a permit pursuant to this subsection.

Amended 1947, c.239, s.1; 1948, c.448, s.57; 1957, c.193, s.1; 1967, c.158, s.1; 1999, c.327.



Section 23:4-42.1 - Killing Of Deer Causing Crop Damage Permitted, Conditions

23:4-42.1 Killing of deer causing crop damage permitted, conditions
1. Notwithstanding the provisions of R.S.23:4-45 or any other law, rule, regulation, or provision of the State Fish and Game Code to the contrary, whenever a permit is issued by the State to a person to kill deer causing crop damage on land under cultivation pursuant to R.S.23:4-42, it shall be lawful for the permittee or authorized agent thereof, for the purposes authorized by the permit and only while on the land or lands under cultivation which are owned or leased by that permittee , but not on or along any public highway adjacent thereto, and for which the permit is issued, to:

a. Kill either sex deer at any time of day or night , except that the Fish and Game Council may impose such restrictions thereon as may be necessary to protect the general public;

b. Transport, possess, have in the permittee's or agent's control, or keep firearms authorized pursuant to R.S.23:4-44 uncased, unloaded, and outside the trunk while in or on a motor vehicle or any other kind of vehicle;

c. Utilize an illuminating device or devices, including but not limited to a spotlight, flashlight, floodlight, or headlight, whether portable or fixed to a motor vehicle or any other kind of vehicle, to locate and stun deer; and

d. Be assisted by the use of a driver for the motor vehicle or other kind of vehicle, and by a person or persons operating the illuminating device or devices, none of whom shall be required to possess a firearms purchaser identification card while providing such assistance.

L.1997,c.123,s.1.



Section 23:4-42.2 - Annual Report To Include Number Of Deer Killed Pursuant To Permits

23:4-42.2 Annual report to include number of deer killed pursuant to permits

2. The Division of Fish, Game and Wildlife shall include in its annual report the number of deer killed pursuant to permits issued for the purposes set forth in R.S.23:4-42.

L.1997,c.123,s.2.



Section 23:4-42.3 - Application For Special Deer Management Area Designation.

23:4-42.3 Application for special deer management area designation.

1. a. Whenever a county board of agriculture determines that a farm or farms located within the county has incurred significant crop damage caused by deer, based on evidence submitted by the county board of agriculture or the Center for Wildlife Damage Control in the New Jersey Agricultural Experiment Station at Rutgers, The State University, the county board of agriculture may apply to the Division of Fish and Wildlife for designation of a special deer management area. The application shall describe the nature and extent of crop damage incurred, and delineate the area proposed for designation as a special deer management area. If the division determines that the significant crop damage has been caused by an overpopulation of deer in the area described in the application, it shall designate it as a special deer management area. In designating a special deer management area, the division may, after consultation with the county board of agriculture, modify the area proposed for designation in an application. The county board of agriculture or the division may request the Center for Wildlife Damage Control to coordinate and facilitate the application and designation of a special deer management area pursuant to this subsection.

b.Whenever a municipality determines that the deer population has caused significant damage to property, not including damage to agricultural property, in the municipality or has caused a significant number of vehicle collisions therein, the municipality may apply to the Division of Fish and Wildlife for designation of a special deer management area. Two or more municipalities may submit a single application for the designation of an area that includes more than one municipality. The application shall describe the nature and extent of property damage or vehicle collisions caused by deer, and delineate the area proposed for designation as a special deer management area. If the division determines that the significant damage to property or a significant number of vehicle collisions has been caused by an overpopulation of deer in the area described in the application, it shall designate it as a special deer management area. In designating a special deer management area, the division may, after consultation with the municipality, modify the area proposed for designation in an application.

c.Whenever the owner or operator of an airport determines that the existing population of deer within its boundaries and immediately adjacent property constitutes a hazard to the safe operation of aircraft, the owner or operator of the airport may apply to the Division of Fish and Wildlife for designation of a special deer management area. The application shall describe the nature and extent of the hazard to safe operations of aircraft, and delineate the area proposed for designation as a special deer management area. If the division determines that there is a hazard to the safe operation of aircraft at the airport due to deer in the area described in the application, it shall designate it as a special deer management area. In designating a special deer management area, the division may, after consultation with the owner or operator of the airport, modify the area proposed for designation in an application.

d.Whenever a county governing body determines that the deer population has caused significant damage to property, not including damage to agricultural property, in the county or has caused a significant number of vehicle collisions therein, the county governing body may apply to the Division of Fish and Wildlife for designation of a special deer management area. The application shall describe the nature and extent of property damage or vehicle collisions caused by deer, and delineate the lands owned by the county proposed for designation as a special deer management area. If the division determines that the significant damage to property or a significant number of vehicle collisions has been caused by an overpopulation of deer in the area described in the application, it shall designate it as a special deer management area. In designating a special deer management area, the division may, after consultation with the county governing body, modify the area proposed for designation in an application.

L.2000, c.46, s.1; amended 2010, c.54, s.1.



Section 23:4-42.4 - Submission Of Deer Management Plan.

23:4-42.4 Submission of deer management plan.

2. a. Upon submission of an application pursuant to section 1 of P.L.2000, c.46 (C.23:4-42.3), or at any time thereafter, a county board of agriculture, municipal governing body, owner or operator of an airport, or county governing body may submit to the division for its approval a community based deer management plan proposing alternative control methods to reduce the number of deer in an area designated as a special deer management area pursuant to section 1 of P.L.2000, c.46. A county board of agriculture, municipal governing body, owner or operator of an airport, or county governing body may submit a community based deer management plan concurrently with an application to the division for designation of a special deer management area.

Two or more municipalities may submit a single community based deer management plan for a special deer management area that covers more than one municipality.

The county board of agriculture or the division may request the Center for Wildlife Damage Control in the New Jersey Agricultural Experiment Station at Rutgers, The State University, to coordinate and facilitate the development of a community based deer management plan.

b.A community based deer management plan shall:

(1)delineate the boundaries of the special deer management area;

(2)describe the proposed alternative control methods to reduce the number of deer in the special deer management area, which may include the methods authorized pursuant to section 3 of P.L.2000, c.46 (C.23:4-42.5);

(3)identify any organization that will participate in the implementation of the alternative control methods proposed in the plan, and describe its qualifications;

(4)describe the methods that will be used to notify the public, including residents located within and adjacent to the special deer management area, of the alternative control methods proposed in the plan and the specific times and the specific places when and where they will be used;

(5)describe the precautions that will be taken to ensure the safety of the public;

(6)document the written consent of each affected landowner for access to that person's land if access to private property is necessary to implement the plan;

(7)attach a resolution, adopted by the governing body of the municipality in which the special deer management area is located, which endorses the community based deer management plan, except this requirement shall not apply to a community based deer management plan submitted by a county governing body for lands owned by the county; and

(8)include such additional information as the division may determine to be necessary to properly review a community based deer management plan.

c.The division shall promptly review a community based deer management plan submitted pursuant to P.L.2000, c.46, and either approve the plan, approve the plan subject to modification, or disapprove the plan and return it to the applicant setting forth in writing the reasons for its decision. If the division approves a community based deer management plan, the division shall submit it to the Fish and Game Council for its review and action pursuant to section 3 of P.L.2000, c.46 (C.23:4-42.5).

d.Whenever practicable, a community based deer management plan shall provide for the donation of deer in accordance with the venison donation program established pursuant to section 1 of P.L.1997, c.268 (C.23:4-42.7).

e.For the purposes of P.L.2000, c.46 (C.23:4-42.3 et seq.), "alternative control method" or "alternative deer control method" means any technique, other than traditional hunting, employed to reduce a deer population, which may include, but need not be limited to, controlled hunting, shooting by an authorized agent, capture and euthanization, capture and removal, and fertility control.

L.2000, c.46, s.2; amended 2010, c.54, s.2.



Section 23:4-42.5 - Exemption, Variation From Certain Laws, Etc. For Implementation Of Alternative Control Methods

23:4-42.5. Exemption, variation from certain laws, etc. for implementation of alternative control methods
3. a. The Fish and Game Council may authorize an exemption or variation from the following laws, rules or regulations to the extent necessary and appropriate to implement the alternative control methods set forth in an approved community based deer management plan:

(1)any provision of the State Fish and Game Code;

(2)any rule or regulation adopted by the council;

(3)the following provisions of Title 23 of the Revised Statutes: (a) R.S. 23:4-13; (b) subsections a., b. and c. of R.S.23:4-16; (c) P.L.1939, c.172 (C.23:4-24.1); (d) section 11 of P.L.1990, c.29 (C.23:4-24.1a); (e) R.S.23:4-44; (f) R.S.23:4-45; and (g )R.S.23:4-48; and

(4)the provisions of subsection c. of N.J.S. 2C:39-3.

b.The council shall authorize an exemption or variation from one or more of the laws, rules or regulations set forth in subsection a. of this section only upon a determination that the approved community based deer management plan adequately provides for the safety of the public. The council may condition the exemption or variation from one or more of the laws, rules or regulations set forth in subsection a. of this section on the implementation of one or more specific measures it determines to be reasonably necessary to ensure public safety, including but not limited to the on-site presence of law enforcement officers or on-site inspection by division personnel.

c.The council may authorize an exemption or variation from subsection c. of N.J.S. 2C:39-3 only upon the prior written approval of the county prosecutor of the county in which the municipality in which the special deer management area is located. The council may authorize an exemption or variation from R.S.23:4-13 and R.S.23:4-44 only upon the receipt of documentation that each individual authorized to administer the alternate control method possesses a valid firearm hunting license, a valid rifle permit issued by the division, and a valid New Jersey firearm purchaser identification card or proof that the person is in compliance with the applicable laws of the person's state of residence. The council may authorize an exemption or variation from subsection c. of R.S.23:4-16 only if, for public safety reasons, it is conditioned upon the road or highway being properly closed by law enforcement officers for the time authorized in the special deer management permit issued pursuant to section 4 of this act.

L.2000, c.46, s.3.



Section 23:4-42.6 - Special Deer Management Permit; Issuance

23:4-42.6. Special deer management permit; issuance
4. a. The division shall issue a special deer management permit to any applicantauthorized to implement an alternative control method set forth in an approved community based deer management plan. The permit shall identify the time, place and alternative control method authorized by the division, the name of each individual authorized to administer the alternate control method, any exemption or variance from a law, rule or regulation authorized by the council pursuant to section 3 of this act, and any special conditions established by the council.

b.No person shall implement an alternative control method except when in possession of a special deer management permit issued by the division pursuant to this act. The permittee shall provide a copy of the permit issued by the division to each individual named in the permit who is authorized to administer the alternate control method.

L.2000, c.46, s.4.



Section 23:4-42.7 - Venison, Donation Program, Permanent

23:4-42.7. Venison, donation program, permanent
1. a. The Commissioner of Health and Senior Services, in consultation with the Commissioner of Environmental Protection, the Secretary of Agriculture and the chairman of the Fish and Game Council, shall establish a venison donation program. The program shall permit, under controlled conditions, the slaughter, processing, distribution, and serving of venison donated by recreational hunters to nonprofit charitable organizations, in accordance with guidelines established by the Commissioner of Health and Senior Services and the State Fish and Game Code established pursuant to section 32 of P.L.1948, c.448 (C.13:1B-30), in order to protect the health and safety of those persons consuming the donated venison.
b.The Commissioner of Health and Senior Services, in consultation with the Commissioner of Environmental Protection, the Secretary of Agriculture, the chairman of the Fish and Game Council, and the United Bow Hunters of New Jersey, shall study the feasibility of expanding the program to include venison obtained from hunters licensed by the Department of Environmental Protection to participate in crop depredation control activities or obtained as a result of the implementation of other methods to manage and control deer populations, including but not limited to those established by sections 1 through 4 of P.L.2000, c.46 (C.23:4-42.3 through C.23:4-42.6), and shall expand the program accordingly if the commissioner deems it appropriate.

L.1997,c.268, s.1; amended 2000, c.46, s.6.



Section 23:4-42.8 - Guidelines For Venison Donation Program.

23:4-42.8 Guidelines for venison donation program.
3.The Commissioner of Health and Senior Services shall develop guidelines, in consultation with the Commissioner of Environmental Protection, the Secretary of Agriculture and the chairman of the Fish and Game Council, to effectuate the purposes of this act.

L.1997,c.268,s.3 (allocated per L.2000,c.46).



Section 23:4-43 - Possession Of Wild Deer; Prohibitions; Exceptions; Prima Facie Evidence; Inapplicability Of Article To Certain Deer

23:4-43. Possession of wild deer; prohibitions; exceptions; prima facie evidence; inapplicability of article to certain deer
Except as provided by this section, no person shall have in possession in this State any wild deer other than during the open season for hunting deer as established in the State Fish and Game Code and such deer in possession must have been killed in the manner prescribed by the State Fish and Game Code for that particular open season. A legally killed deer and parts of a legally killed deer may be possessed until June 1 immediately following the season in which it was killed, provided the deer was properly registered and bears the possession tag affixed at the deer checking station, and any parts that have been separated from legally killed deer are clearly marked as prescribed in R.S. 23:4-47. A person desiring to retain a legally killed deer or parts thereof after June 1 may do so by contacting the nearest conservation officer, who may authorize such retention in a manner prescribed by the division. No person shall have in possession any deer of any description, except as provided in the State Fish and Game Code or as provided in this section.

Except as herein provided, the having in possession of any wild deer or parts thereof during the time and periods prohibited in the State Fish and Game Code, or the having in possession of any deer of any description, except during such time and periods and of such description as permitted by the State Fish and Game Code, shall be prima facie evidence in all courts that such wild deer is in possession unlawfully.

This article shall not apply to a deer killed on game preserves, the owners or lessees of which are licensed by the division, or to deer coming from another state, which is properly tagged, showing where the same was killed, or to the disposal, by State or municipal police officers, or by personnel authorized thereby, of deer found dead on or along any public highway or on any private property, upon request of the owner thereof, provided that any such disposal is undertaken in conformance with procedures prescribed by the division.

Amended by L.1947, c. 239, p. 911, s. 2; L.1948, c. 448, p. 1815, s. 58; L.1957, c. 193, p. 694, s. 2; L.1971, c. 251, s. 1, eff. June 30, 1971; L.1979, c. 304, s. 1, eff. Jan. 17, 1980.



Section 23:4-44 - Weapons Authorized For Hunting Deer; Kinds; Caliber; Size Of Shot

23:4-44. Weapons authorized for hunting deer; kinds; caliber; size of shot
Unless otherwise prescribed by the State Fish and Game Code, no person engaged in hunting for wild deer shall use or carry a rifle of any kind or description, or any firearm or shotgun of a smaller caliber than 12 gauge, or load such firearm or shotgun with a bullet or other missile larger than that commonly known as buckshot, or have in possession while engaged in hunting for deer during the open season for killing deer any missile except buckshot or, while engaged in hunting, have any missile larger than number 4 fine shot in possession at any time other than during the open season for killing deer; provided, however, that nothing in this section shall prevent the hunting of deer with a bow and arrow as stated in this section and as otherwise provided by law and the State Fish and Game Code; provided, that it shall be unlawful, unless otherwise prescribed by the State Fish and Game Code, for any person to have in his possession or under his control any gun or firearm at any time while hunting deer with bow and arrow, and no person shall use or have in his possession or under his control while hunting any poison arrow, arrow with explosive tips, or any bow drawn, held or released by mechanical means.

Amended by L.1947, c. 239, p. 911, s. 3; L.1948, c. 448, p. 1816, s. 59; L.1957, c. 193, p. 695, s. 3.



Section 23:4-45 - Deer-hunting Restrictions

23:4-45. Deer-hunting restrictions
a. No person shall hunt for, pursue, stalk, shoot at or attempt to take, kill, injure or destroy a wild deer, except by daylight on the days and at the times designated by the State Fish and Game Code.

b. No person or persons while in or on a vehicle shall throw or cast the rays of any illuminating device including, but not limited to, a spotlight, flashlight, floodlight or headlight, which is affixed to a vehicle or which is portable, on or in any area where deer may reasonably be expected to be found, while having in his or their possession or control, or in or on the vehicle, or any compartment thereof, whether or not the vehicle or compartment is locked, any firearm, weapon or other instrument capable of killing deer; except that the foregoing shall not apply to a duly constituted law enforcement officer while in the actual performance of his duties as such officer. This subsection shall not apply to the normal use of headlights on a vehicle traveling on any public or private road in a normal manner.

Amended by L. 1948, c. 448, p. 1816, s. 60; L. 1959, c. 70, p. 186, s. 1, eff. June 4, 1959; L. 1985, c. 509, s. 1, eff. Jan. 21, 1986.



Section 23:4-46 - Dogs Not To Be Used

23:4-46. Dogs not to be used
No person shall at any time, or for any reason, hunt for, track, search for, seek, capture or kill a wild deer with a dog.

Amended by L.1957, c. 116, p. 488, s. 1, eff. July 2, 1957.



Section 23:4-47 - Dead Deer, Tagging Procedures, Transportation; Violations, Penalties; Rules, Regulations.

23:4-47 Dead deer, tagging procedures, transportation; violations, penalties; rules, regulations.

23:4-47. A person who kills a deer in this State at any time during the legal seasons shall immediately attach thereto the deer transportation tag supplied with the hunting license and shall transport the deer to a deer checking station before 7:00 p.m. on the day the deer was killed, for registering the kill and having a legal possession tag affixed, which possession tag shall remain attached until the carcass has been consumed.

A person not required to purchase a hunting license under provisions of R.S.23:3-1, who kills a deer in this State at any time during the legal seasons, or a person who has lost the transportation tag supplied with the hunting license, shall make and attach a transportation tag immediately after killing the animal, clearly stating the person's name and address, and if holding a license to hunt, the license number, with the date, township if known, and county in which the deer was killed and shall transport the deer to a checking station for registration as herein prescribed.

The division shall designate such checking stations as it deems necessary and shall prescribe regulations for their operation.

All deer killed during prescribed seasons shall be presented for registration at the nearest deer checking station by the person who killed the deer, and it shall be registered in that person's name. No person shall present a deer for registration, or permit to be registered in the person's name, any deer which the person did not kill. No person shall at any time in any manner transport any deer killed during a prescribed season, unless there is a legal tag securely attached to the deer. If the deer is being transported by a person other than the licensee, written permission signed by the licensee killing the deer must be in possession of the driver.

No person shall have in possession at any time any deer, or parts of a deer, which has not been legally registered. The owner of a legally registered deer may give away parts of the deer provided each separate part is plainly labeled with the name and address of the person who registered the deer, the possession tag number assigned to the deer, and the name and address of the person to whom it was given.

A person who fails to properly tag a deer and transport it to a checking station, or who borrows, loans, transfers, buys, sells or purloins any deer tag of another, shall be liable to the penalty prescribed by R.S.23:4-48.

The division shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to implement this section and to prescribe the tagging requirements for deer killed in a manner other than during a prescribed season.

Amended 1957, c.193, s.4; 1967, c.158, s.2; 1971, c.251, s.2; 2001, c.261, s.1.



Section 23:4-48 - Penalties

23:4-48. Penalties
Except as otherwise specifically permitted by this article: any person hunting for, pursuing, shooting at, taking, killing, wounding, having in possession in this State or attempting to take, kill or wound a deer of any description other than as permitted by the State Fish and Game Code, hunting for, pursuing, shooting at, taking, killing, wounding, having in possession in this State or attempting to take, kill, wound or possess any wild deer at any time, except during the period designated therefor by the State Fish and Game Code, or in the absence of such provision in said code, except during the period designated therefor in this article; or killing in any one year more than the number of deer permitted by the State Fish and Game Code, or hunting for, pursuing, stalking or shooting at a wild deer, except by daylight on the days designated therefor by the State Fish and Game Code, or killing a deer in this State at any time and failing to report the same in the manner prescribed by the division, or killing a deer in this State at any time and failing to properly tag and transport the deer to a checking station for registration as provided in R.S. 23:4-47, or using or carrying a rifle of any kind or description for the purpose of hunting or pursuing deer, or violating any of the other provisions of this article or of the Fish and Game Code promulgated thereunder, or violating any other provisions of this Title or the Fish and Game Code pertaining to the taking of deer of either sex, shall be liable to a penalty of not less than $100.00 nor more than $500.00 for the first offense and not less than $300.00 nor more than $1,000.00 for the second and each subsequent offense.

Amended by L.1948, c. 448, p. 1817, s. 61; L.1957, c. 193, p. 696, s. 5; L.1967, c. 158, s. 3, eff. July 13, 1967; L.1971, c. 251, s. 3, eff. June 30, 1971; L.1978, c. 22, s. 1, eff. May 23, 1978.



Section 23:4-49 - "Game Bird" Defined

23:4-49. "Game bird" defined
As used in this article, "game bird" includes the following: The anatidae, commonly known as geese, brant and river and sea ducks but excepting swans; rallidae, commonly known as rails, gallinules, coots and mud hens; limicolae, commonly known as shore birds, plovers, surf birds, snipe, woodcock, sandpipers, tattlers and curlews; and the gallinae, commonly known as wild turkeys, grouse, prairie chickens, pheasants, partridges and quails.



Section 23:4-50 - Wild Birds Other Than Game Birds; Capturing; Killing; Possession; Sale; Penalties; Enforcement

23:4-50. Wild birds other than game birds; capturing; killing; possession; sale; penalties; enforcement
23:4-50. a. As used in this section, except as otherwise noted:



"Department" means the Department of Environmental Protection.



"Wild bird" means any bird other than a native, introduced, or feral game bird as defined in R.S.23:4-49 and other than a domesticated bird such as a chicken, turkey, guinea fowl, goose, duck, pigeon, or peafowl. "Wild bird" also means the egg of a wild bird.

b. Except as may be otherwise provided by law, rule, or regulation, or by the State Fish and Game Code, no person shall within this State pursue, hunt, take, capture, kill, attempt to take, capture, or kill, or have in possession, living or dead, a wild bird.

c. (1) Except pursuant to a permit issued by the department for scientific, zoological, or educational purposes or to a licensed wild bird breeder for the purpose of obtaining new stock to increase genetic variety, no person shall within this State offer for sale, sell, offer to barter, barter, offer to purchase, purchase, deliver for shipment, ship, export, import, transport or cause to be transported, carry or cause to be carried, or receive or cause to be received for shipment, transportation, carriage, or export, living or dead, any wild bird, unless the wild bird was raised, and came from an egg produced by captive parents and hatched, in captivity.

(2) The fact that a wild bird belongs to a species not native to this State shall not constitute a defense to a violation of this subsection.

(3) Any wild bird that enters or is brought into the State from another state or from a point outside the territorial limits of the United States, and which is transported without significant delay but within not more than 48 hours across the State destined for a point beyond the State, may be so entered or brought into the State and transported in accordance with the terms of any federal permit or permit issued under the laws, rules, or regulations of another state.

(4) The prohibitions of paragraphs (1) and (2) of this subsection shall not apply to the cockatiel (Nymphicus hollandicus), budgerigar (Melopsittacus undulatus), or common canary (Serinus canarius), nor to any wild birds legally possessed before the 120th day after the date of enactment of P.L.1991, c.253.

The department shall provide for a method or methods to distinguish wild birds legally possessed before the 120th day after the date of enactment of P.L.1991, c.253 from those entering or being brought into the State subsequent to the 120th day after such date of enactment.

d. Except as may be otherwise provided by law, rule, or regulation, or by the State Fish and Game Code, no part of plumage, skin or body of a wild bird shall be sold or had in possession for sale. Plumage, as used in this section, includes any part of the feathers, head, wings, or tail of a wild bird, and refers equally to plumage of wild birds coming from without the State as to birds obtained within the State, but it shall not be construed to apply to the feathers of ostriches, domestic fowl, or domestic pigeons. The fact that a wild bird belongs to a species not native to this State shall not constitute a defense to the possession of parts thereof.

e. The English or European house sparrow and the European starling are not included among the birds protected by this section. Nothing herein shall make it unlawful for the owner or occupant of land, the regular employees thereof, or an agent designated by the department to control hawks or owls only when in the act of destroying poultry or livestock, provided that such control activities are conducted in compliance with all relevant State and federal laws, rules, and regulations and that such owner, occupant, employee, or agent has first obtained all permits required thereby.

f. Except as may be otherwise provided by law, rule, or regulation, or by the State Fish and Game Code, no State permit shall be required to control yellow-headed, red-winged, bi-colored red-winged, tri-colored red-winged, Rusty and Brewer's blackbirds, cowbirds, grackles, and crows when found committing or about to commit depredations upon ornamental or shade trees, crops, livestock, or wildlife, or when concentrated in such manners or manner as to constitute a health hazard or other nuisance; provided, that none of the birds killed pursuant to this subsection, nor their plumage, shall be sold or offered for sale, but may be possessed, transported, and otherwise disposed of or utilized.

g. Nothing herein contained shall prohibit the control of animals or birds in instances where there is specific documentation that they are doing damage to wildlife or agricultural crops, by the department or its employees on any lands in the State.

h. (1) If any person violates any provision of this section, the department may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent such violation, and the court may proceed in the action in a summary manner.

(2) A person violating any provision of this section shall be subject to:



(a) a penalty of not less than $200 nor more than $1000 for each offense;



(b) a penalty of $500 for each bird or part thereof that is a subject of the violation; and

(c) forfeiture of any such bird or part thereof that is a subject of the violation, which penalties may be collected in a civil action by a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court and the municipal court shall have jurisdiction to enforce "the penalty enforcement law." If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense.

(3) The department may compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

(4) The department may sell, sell at auction, or donate any wild bird or part thereof forfeited pursuant to this subsection to any permittee or licensee designated pursuant to paragraph (1) of subsection c. of this section. The proceeds derived from such sales of any wild birds or parts thereof, together with any penalties collected pursuant to paragraph (2) of this subsection and any fees collected pursuant to this section, shall be deposited in a fund for use by the department in administering and enforcing this section and "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.).

i. The department shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to implement the provisions of this section, which rules and regulations may include a list of species of native, introduced, or feral wild birds determined by the department to be exempt from the prohibitions imposed by this section.

j. The prohibitions, restrictions, penalties, and other provisions of this section shall be in addition to, and shall be implemented and enforced in conjunction with, any set forth in, or adopted pursuant to, "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.).

Amended 1948,c.448,s.62; 1951,c.296; 1958,c.159; 1963,c.86; 1979,c.212,s.2; 1991,c.253.



Section 23:4-51 - Robbing Nests Or Taking Eggs Prohibited; Exception; Penalty

23:4-51. Robbing nests or taking eggs prohibited; exception; penalty
No person shall rob the nests or take or destroy the eggs of any wild bird other than the English sparrow, under a penalty of twenty dollars for each nest robbed and each egg so removed or destroyed.



Section 23:4-52 - Collecting Mammals, Reptiles, Amphibians, Fish And Birds, And Their Nests And Eggs For Scientific Purposes; Certificate

23:4-52. Collecting mammals, reptiles, amphibians, fish and birds, and their nests and eggs for scientific purposes; certificate
The Division of Fish, Game and Shellfisheries may grant to a properly accredited person, 18 years of age or over, a certificate permitting him to collect mammals, reptiles, amphibians, fish, and birds and their nests or eggs, for strictly scientific purposes only. In order to obtain the certificate the applicant therefor shall (a) present to the division, written testimonials from two well-known scientists, certifying to the good character and fitness of the applicant to be intrusted with the privilege, (b) pay to the division the fee of $20.00 for the scientific collectors certificate. The certificate shall be in force for 1 year only, from the date of its issuance, and shall not be transferable without approval of the director. The foregoing sections of this article shall not apply to a person holding such certificate, except as provided for in The Endangered and Nongame Species Conservation Act, P.L.1973, c. 309 (C. 23:2A-1 et seq.).

Upon proof that a holder of the certificate has collected a mammal, reptile, amphibian, fish, bird or taken the nest or eggs of a bird, mammal, reptile, amphibian or fish for any purposes other than those named in this section, the certificate shall become void and the holder shall be further subject to the penalties provided therefor in this article.

Amended by L.1975, c. 116, s. 11, eff. June 3, 1975.



Section 23:4-53 - Wild Pigeons Protected; Penalty

23:4-53. Wild pigeons protected; penalty
Any provision of law or of the State Fish and Game Code to the contrary notwithstanding, no person shall capture, kill, injure or have in possession, living or dead, or attempt to capture, kill or injure, a wild or passenger pigeon, or destroy or interfere in any manner with the nest or eggs of a wild or passenger pigeon, under a penalty of two hundred and fifty dollars ($250.00) for each offense.

Amended by L.1948, c. 448, p. 1818, s. 63, eff. April 1, 1949.



Section 23:4-55 - Beaver Trapping Permits

23:4-55. Beaver trapping permits
23:4-55. No person shall trap, take, capture, kill or have in possession a beaver, except as authorized by a valid permit at a time and in a manner prescribed by the State Fish and Game Code. In the absence of provisions for a season and limit in the code, the season shall be January 15 through and including February 15 of each year, and the season limit shall be five beavers per permit. Permits shall expire on the last day of the open season. The Division of Fish and Wildlife may issue up to and not exceeding 200 permits in any one calendar year. The fee for this permit is $15.00. The penalty for violating this section is a fine of no less than $100 and no more than $200. The Division of Fish and Wildlife may, in its discretion, issue permits to owners or lessees of land to control beavers that are destroying said property.

Amended 1946, c.165; 1948, c.448, s.65; 1954, c.34; 1999, c.412.



Section 23:4-56 - Acquisition Of Land By United States For Migratory Bird Reservations

23:4-56. Acquisition of land by United States for migratory bird reservations
Consent of this state is given to the acquisition by the United States by purchase, gift, devise or lease of any areas of land or water, or of land and water, in this state which the United States deems necessary for the establishment of migratory bird reservations in accordance with the act of congress approved February eighteenth, one thousand nine hundred and twenty-nine, entitled "An act to more effectively meet the obligations of the United States under the Migratory Bird Treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement and for other purposes," reserving, however, to this state full jurisdiction and authority over all these areas not incompatible with the administration, maintenance, protection, and control thereof by the United States under the terms of said act of congress.



Section 23:4-57 - Penalty For Liberating Foxes

23:4-57. Penalty for liberating foxes
No person shall liberate a fox within this state, under a penalty of one hundred dollars for each offense.



Section 23:4-58 - Possession Of Live Fox Prohibited; Penalty

23:4-58. Possession of live fox prohibited; penalty
No person shall have a live fox in possession in this state except by permission of the board, under a penalty of one hundred dollars for each live fox so had in possession.



Section 23:4-58.1 - Hunting Foxes With Hounds And Firearms; Penalty

23:4-58.1. Hunting foxes with hounds and firearms; penalty
No person shall hunt foxes with hounds and firearms except during such time and period prescribed by the State Fish and Game Code, and, in the absence of such provisions in said code, no person shall hunt foxes with hounds and firearms except in daylight from November tenth to April thirtieth, but foxes shall not be hunted with hounds during the deer season. Any person who shall violate any of the provisions of this section shall be liable to a penalty of twenty dollars ($20.00).

Amended by L.1948, c. 448, p. 1820, s. 66, eff. April 1, 1949.



Section 23:4-58.3 - Killing Other Game While Hunting Foxes; Penalty

23:4-58.3. Killing other game while hunting foxes; penalty
Any person hunting foxes who shall kill, injure, destroy or have in possession any bird or animal the killing of which is prohibited shall be liable to a penalty of one hundred dollars for each bird or animal killed, injured, destroyed or had in possession.



Section 23:4-62.2 - Bounties Or Premium For Killing Prohibition

23:4-62.2. Bounties or premium for killing prohibition
No county or municipality shall hereafter pay any premium or bounty for the killing of any fox or woodchuck.

L.1975, c. 164, s. 1, eff. July 23, 1975.



Section 23:4-63.1 - Penalty For Liberating Coyotes

23:4-63.1. Penalty for liberating coyotes
No person shall liberate a coyote within this State, under a penalty of one hundred dollars ($100.00) for each offense.

L.1939, c. 42, p. 61, s. 1.



Section 23:4-63.2 - Possession Of Live Coyote Prohibited; Penalty

23:4-63.2. Possession of live coyote prohibited; penalty
No person shall have a live coyote in possession in this State except by permission of the board, under a penalty of one hundred dollars ($100.00) for each live coyote so had in possession.

L.1939, c. 42, p. 61, s. 2.



Section 23:4-63.3 - Possession, Release Of Certain Animals, Prohibited; Terms Defined

23:4-63.3. Possession, release of certain animals, prohibited; terms defined
1. a. No person may possess any live indigenous animal, live exotic animal, live potentially dangerous indigenous animal, or live potentially dangerous exotic animal except as authorized pursuant to a permit issued by the Department of Environmental Protection or as may be authorized otherwise by the Fish and Game Council pursuant to rules and regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.No person may release any live indigenous animal into the environment of the State except as authorized pursuant to a permit issued by the department or as may be authorized otherwise by the council pursuant to rules and regulations adopted pursuant to the "Administrative Procedure Act."

c.No person may release any live exotic animal into the environment of the State except as authorized pursuant to a permit issued by the department or as may be authorized otherwise by the council pursuant to rules and regulations adopted pursuant to the "Administrative Procedure Act."

d.No person may release any live potentially dangerous indigenous animal into the environment of the State except as authorized pursuant to a permit issued by the department or as may be authorized otherwise by the council pursuant to rules and regulations adopted pursuant to the "Administrative Procedure Act."

e.No person may release any live potentially dangerous exotic animal into the environment of the State except as authorized pursuant to a permit issued by the department or as may be authorized otherwise by the council pursuant to rules and regulations adopted pursuant to the "Administrative Procedure Act."

f.Every pet shop licensed in the State pursuant to section 8 of P.L.1941, c.151 (C.4:19-15.8) shall post in a conspicuous place in the pet shop a notice about the existence of this act and a copy of its provisions.

g.The department may attach such conditions to any permit issued or other authorization granted pursuant to this section as the department deems appropriate and necessary for the purpose of protecting indigenous animals or plants, the environment, agriculture, or the public health, safety, or welfare.

h. (1) The council shall adopt, pursuant to the "Administrative Procedure Act," such rules and regulations to supplement the State Fish and Game Code as may be necessary to implement this section.

(2)The council, by rule or regulation adopted pursuant to the "Administrative Procedure Act," may exempt from the requirements and provisions of this section any species of indigenous animal, exotic animal, potentially dangerous indigenous animal, or potentially dangerous exotic animal, provided that the possession or release of such animals would not pose a significant threat to indigenous animals or plants, the environment, agriculture, or the public health, safety, or welfare.

(3)This section shall not apply to any activities of the Division of Fish and Wildlife concerning the possession and release of animals.

i.The requirements and provisions of this section, or any permit issued or rule or regulation adopted pursuant thereto, shall be in addition to those concerning the possession or release of live indigenous animals, live exotic animals, live potentially dangerous indigenous animals, or live potentially dangerous exotic animals, as may be established by any other law or any permit issued or rule or regulation adopted pursuant thereto, including but not limited to "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), R.S.23:4-50, R.S.23:4-52, and the State Fish and Game Code.

j.For the purposes of this section:

"Council" means the Fish and Game Council;

"Department" means the Department of Environmental Protection;

"Exotic animal" means any species of mammal, bird, reptile, amphibian, fish, mollusk, or crustacean that is not indigenous to New Jersey as determined by the Fish and Game Council in rules and regulations adopted pursuant to the "Administrative Procedure Act," and shall include the young or eggs of any such species, but shall not include (1) domesticated companion animals or farm livestock as defined by the Fish and Game Council, or (2) fish, shellfish, or game species not indigenous to New Jersey for which fishing, harvesting, hunting, or trapping is authorized and regulated pursuant to law, the State Fish and Game Code, or rules and regulations of the Fish and Game Council;

"Indigenous animal" means any species of mammal, bird, reptile, amphibian, fish, mollusk, or crustacean that is indigenous to New Jersey as determined by the Fish and Game Council in rules and regulations adopted pursuant to the "Administrative Procedure Act," and shall include the young or eggs of any such species;

"Potentially dangerous exotic animal" means any species of exotic animal that has been determined by the Fish and Game Council in rules and regulations adopted pursuant to the "Administrative Procedure Act," to: (1) be capable of inflicting serious or fatal injuries to humans, livestock, or pets; or (2) possess the potential for becoming a significant threat to indigenous animals or plants, the environment, agriculture, or the public health, safety, or welfare; and

"Potentially dangerous indigenous animal" means any species of indigenous animal that has been determined by the Fish and Game Council in rules and regulations adopted pursuant to the "Administrative Procedure Act," to: (1) be capable of inflicting serious or fatal injuries to humans, livestock, or pets; or (2) possess the potential for becoming a significant threat to indigenous animals or plants, the environment, agriculture, or the public health, safety, or welfare.

L.1962,c.127,s.1; amended 2002, c.122, s.2.



Section 23:4-63.4 - Violations; Penalties

23:4-63.4. Violations; penalties
2. a. If any person violates any provision of section 1 of P.L.1962, c.127 (C.23:4-63.3), or any permit issued or rule or regulation adopted pursuant thereto, the Department of Environmental Protection may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent the violation and the court may proceed in the action in a summary manner.

b. (1) Any person who violates subsection a. or subsection b. of section 1 of P.L.1962, c.127 (C.23:4-63.3), or any permit issued or rule or regulation adopted pursuant thereto, shall be liable to a civil penalty of not less than $100 nor more than $500 for the first offense, and not less than $500 nor more than $1,000 for any subsequent offense.

(2)Any person who violates subsection c. of section 1 of P.L.1962, c.127 (C.23:4-63.3), or any permit issued or rule or regulation adopted pursuant thereto, shall be liable to a civil penalty of not less than $100 nor more than $1,000 for the first offense, and not less than $500 nor more than $2,000 for any subsequent offense.

(3)Any person who violates subsection d. or subsection e. of section 1 of P.L.1962, c.127 (C.23:4-63.3), or any permit issued or rule or regulation adopted pursuant thereto, shall be liable to a civil penalty of not less than $500 nor more than $2,500 for the first offense, and not less than $1,000 nor more than $5,000 for any subsequent offense.

(4)The owner or operator of any pet shop that violates subsection f. of section 1 of P.L.1962, c.127 (C.23:4-63.3) shall be liable to a civil penalty of up to $100 for each offense.

(5)Civil penalties established pursuant to this subsection may be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested pursuant to subsection a. of this section, and shall be remitted as provided pursuant to R.S.23:10-19. The Superior Court and municipal court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999."

(6)For the purposes of this subsection, each individual indigenous animal, exotic animal, potentially dangerous indigenous animal, or potentially dangerous exotic animal unlawfully possessed or released shall constitute an additional, separate and distinct offense, except in the case of the unlawful possession or release of the eggs of an amphibian, fish, mollusk, or crustacean, each egg mass shall constitute an additional, separate and distinct offense.

c.In addition to liability for any civil penalties established pursuant to subsection b. of this section, any person who violates any provision of subsection d. or subsection e. of section 1 of P.L.1962, c.127 (C.23:4-63.3), or any permit issued or rule or regulation adopted pursuant thereto, shall also be liable to pay all reasonable costs incurred by the department or any other State or local government entity in eradicating or controlling the unlawfully released potentially dangerous indigenous animal or potentially dangerous exotic animal, as the case may be, and their progeny if any.

d.The department is hereby authorized and empowered to compromise and settle any claim for a penalty or costs which may be assessed pursuant to subsection b. or subsection c. of this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

e. (1) Any person who purposely or knowingly violates subsection e. of section 1 of P.L.1962, c.127 (C.23:4-63.3) shall be guilty of a crime of the third degree.

(2)Any person who recklessly or negligently violates subsection e. of section 1 of P.L.1962, c.127 (C.23:4-63.3) shall be guilty of a crime of the fourth degree.

(3)For the purposes of this subsection, each individual potentially dangerous exotic animal unlawfully released shall constitute an additional, separate and distinct offense, except in the case of the unlawful possession or release of the eggs of an amphibian, fish, mollusk, or crustacean, each egg mass shall constitute an additional, separate and distinct offense.

L.1962,c.127,s.2; amended 1973, c.167; 2002, c.122, s.3.



Section 23:4-63.5 - Right To Use Mechanical Devices To Repel Marauding Birds And Other Wildlife

23:4-63.5. Right to use mechanical devices to repel marauding birds and other wildlife
Any provision of law or municipal ordinance to the contrary notwithstanding, any owner of lands used for agricultural purposes, shall pursuant to rules and regulations promulgated by the Division of Fish and Game, have the right to use certain noise making and other mechanical devices intended to scare or repel marauding birds or other wildlife so as to prevent the damage and destruction of crops and other property.

L.1964, c. 37, s. 1.



Section 23:4-63.6 - Issuance Of Permits; Cancellation; Rules And Regulations

23:4-63.6. Issuance of permits; cancellation; rules and regulations
The Division of Fish, Game and Shell Fisheries is authorized to issue permits to the owners of lands used for agricultural purposes for the use of said devices and no such device shall be used by any person without first obtaining such permit. Any person who violates this section shall be liable to a penalty of $20.00 for each such offense. Whenever the governing body of any municipality adopts a resolution pointing to undue hardship on nearby residents as a result of the use of any such device, and requests that the division deny or cancel the right to use such device, the Director of the Division of Fish, Game and Shell Fisheries, after review of all available evidence, may deny or cancel a permit to use such devise when he determines that the use thereof creates an undue hardship on nearby residents. In arriving at any such decision, the director may consult with any county or Statewide advisory group he may designate to advise him on such matters. The division shall promulgate rules and regulations governing the types and use of such devices as will insure the safety of the public.

L.1964, c. 37, s. 2. Amended by L.1970, c. 164, s. 1, eff. July 24, 1970; L.1979, c. 385, s. 6, eff. Feb. 5, 1980.



Section 23:4-63.7 - Disposal Of Dead Wildlife By Authorized Personnel

23:4-63.7. Disposal of dead wildlife by authorized personnel
Except as provided in R.S. 23:4-23, nothing contained in the provisions of this Title shall be construed so as to prohibit or limit the disposal, by State or municipal police officers, or by personnel authorized thereby, of any wild bird, animal, fowl, or fur-bearing animal found dead on or along any public highway or on any private property, upon request of the owner thereof.

L.1979, c. 304, s. 2, eff. Jan. 17, 1980.



Section 23:4-64 - Sale Of Bittersweet Prohibited; Penalty; Enforcement

23:4-64. Sale of bittersweet prohibited; penalty; enforcement
It shall be unlawful to take for the purpose of sale, sell, or expose for sale, any bittersweet growing in the wild, under a penalty of ten dollars for each offense. This section shall not apply to the sale of this vine in any form for medicinal purposes.

This section shall be enforced by the persons authorized and in accordance with the provisions of chapter 10 of this title (s. 23:10-1 et seq.).



Section 23:5-1 - Open Season For Certain Fish; Penalty

23:5-1. Open season for certain fish; penalty
No person shall catch, take, kill or have in possession any:

a. Black bass, Oswego bass, white bass, rock bass, calico bass or crappie, except during such period as prescribed by the respective provisions of the State Fish and Game Code, or, in the absence of such provisions in said code, except from June fifteenth to November thirtieth, or

b. Trout or landlocked salmon, except during such period as prescribed by the respective provisions of the State Fish and Game Code, or, in the absence of such provisions in said code, except from April fifteenth to July fifteenth, and from September first to September thirtieth; provided, however, no person shall catch, take, kill or have in their possession any trout or landlocked salmon mentioned in this paragraph on the first day of any open season before eight ante meridian, or

c. Pike perch, pike or pickerel, except during such period as prescribed by the respective provisions of the State Fish and Game Code, or, in the absence of such provisions in said code, except from May twentieth to November thirtieth and from the first Saturday in January to the last Sunday in January, or

Angle in the streams stocked with trout with fly, bait or lure during such period as prohibited therefor by the State Fish and Game Code, or, in the absence of such provision in said code, between the first day of March and April fourteenth, both dates inclusive;

Under a penalty of twenty dollars ($20.00) for each fish so unlawfully caught, taken, killed or had in possession or for the attempt to catch, take or kill any such fish, or for any other violation of this section.

Amended by L.1939, c. 327, s. 1; L.1946, c. 47, p. 105, s. 1; L.1947, c. 48, p. 165, s. 1; L.1948, c. 448, p. 1820, s. 67, eff. April 1, 1949.



Section 23:5-2 - Sale Of Propagated Trout Or Landlocked Salmon; Tagging

23:5-2. Sale of propagated trout or landlocked salmon; tagging
Trout or landlocked salmon which has been artificially propagated may be sold at any time for food purposes, if properly tagged, pursuant to the authority and in accordance with regulations adopted by the board, or of any duly authorized board, commission or officer of another state in which the trout or landlocked salmon has been propagated. The tag shall be removed only by the consumer, and when so removed shall be destroyed.



Section 23:5-3 - Fishing Through Ice

23:5-3. Fishing through ice
No person shall take or attempt to take a fish from any of the waters of this State by any means or in any manner through an opening in the ice in these waters, or beneath the ice, prohibited by the State Fish and Game Code, or, in the absence of such provisions in said code, no person shall take or attempt to take a fish from any of the waters of this State by a line with hooks attached thereto, or by any other device, net or tackle operated through an opening in the ice in these waters, or drawn beneath the ice, excepting that:

a. Carp and suckers may be taken through or under the ice by the means, in the manner and during the period, prescribed by said code, or, in the absence of such provisions in said code, with a net through or under the ice between December first and March first next ensuing in each year;

b. Suckers may be taken through the ice by the means and during the period prescribed by said code, or, in the absence of such provisions in said code, by means of hooks directly attached to a rigid handle, the hooks not to exceed three in number, between December first and March first;

c. Pike perch, pike and pickerel may be taken through the ice by the means and during the period prescribed by said code, or, in the absence of such provisions in said code, in the manner known as angling with hand lines or with rod and line, between the first Saturday in January and the last Sunday in January, the number of lines not to exceed ten in number, each of which lines shall not have more than one hook attached. No person shall take, kill, catch or have in possession on one day during such period prescribed by said code, or, in the absence of such provision in said code, from the first Saturday in January and the last Sunday in January, more than the number of perch, pike perch or pickerel, permitted by said code, or, in the absence of such provision in said code, more than ten in the aggregate of perch and pike perch, and ten in the aggregate of pike and pickerel.

Any person who violates any provision of this section shall be liable to a penalty of fifty dollars ($50.00) for each fish unlawfully taken or possessed.

Amended by L.1939, c. 327, s. 2; L.1948, c. 448, p. 1821, s. 68, eff. April 1, 1949.



Section 23:5-7 - Minimum Size Of Certain Fish; Penalty

23:5-7. Minimum size of certain fish; penalty
No person shall kill, sell, expose for sale or have in possession any black bass, Oswego bass or white bass measuring less than the number of inches prescribed by the respective provisions of the State Fish and Game Code, or, in the absence of such provisions in said code, measuring less than nine inches in length, or any strawberry or calico bass, or crappie measuring less than the number of inches prescribed by the respective provisions of the State Fish and Game Code, or, in the absence of such provisions in said code, measuring less than six inches in length, or any pike perch, pike or pickerel measuring less than the number of inches prescribed by the respective provisions of the State Fish and Game Code, or, in the absence of such provisions in said code, measuring less than twelve inches in length, or any trout measuring less than the number of inches prescribed by the State Fish and Game Code, or, in the absence of such provision in said code, measuring less than seven inches in length, except for the purpose of stocking the waters of this State therewith, and then only at the direction of the division or upon license first obtained from the division under penalty of twenty dollars ($20.00) for each fish so unlawfully killed, sold, exposed for sale or had in possession. The esox fasciatus, commonly known as Long Island pickerel, varied and grass pike, is not included among the fish protected by this section.

Amended by L.1946, c. 74, p. 264, s. 1; L.1948, c. 448, p. 1822, s. 69, eff. April 1, 1949.



Section 23:5-9 - Lobster Restrictions

23:5-9. Lobster restrictions
23:5-9. a. (Deleted by amendment, P.L.2002, c.57).

b.(Deleted by amendment, P.L.2002, c.57).

c.(Deleted by amendment, P.L.2002, c.57).

d.(Deleted by amendment, P.L.2002, c.57).

e. (1) The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations providing for the taking and management of the lobster of the genus and species Homarus americanus in the State.

(2)The Commissioner of Environmental Protection shall regulate the lobster fishery in accordance with State policy as set forth in section 2 of P.L.1979, c.199 (C.23:2B-2).

(3)The department shall prepare and issue an annual report on the taking, management, and status of lobster in the State. Copies of the report shall be transmitted to the chairpersons of the Senate Environment Committee and the Assembly Agriculture and Natural Resources Committee, or their successors as designated by the President of the Senate and the Speaker of the General Assembly, respectively, and shall be made available to the public upon request.

Amended 1942, c.110; 1977, c.11; 1979, c.199, s.67; 1983, c.366, s.1; 1996, c.21; 2002, c.57.



Section 23:5-10 - Trout, Perch, Pickerel, Bass, Crappie Or Salmon; Limit

23:5-10. Trout, perch, pickerel, bass, crappie or salmon; limit
No person shall take, catch or kill in one day more than the number of trout, pike perch, pickerel, rock bass, crappie, calico bass, salmon, black bass or Oswego bass permitted by the respective provisions of the State Fish and Game Code, or, in the absence of any such provision in said code, more than ten trout, ten pike perch, ten pickerel, twenty rock bass, twenty in the aggregate of crappie and calico bass, ten salmon or ten in the aggregate of black bass and Oswego bass, and under no circumstances shall any person take, catch or kill in any one day more than the number of fish, commonly classed as fresh water game and food fish, permitted by the provisions of the State Fish and Game Code, or, in the absence of such provision in said code, more than twenty-five in the aggregate of fish commonly classed as fresh water game and food fish, under a penalty of twenty dollars ($20.00) for each fish so taken, caught or killed in excess of the number permitted by the respective provisions of said code, or, in the absence of any such provision in said code, in excess of the number permitted by this section.

Amended 1939, c.327, s.3; 1948, c. 448, p. 1823, s. 70, eff. April 1, 1949.



Section 23:5-11 - Fishing, Except Angling, Prohibited; Penalty; Exceptions

23:5-11. Fishing, except angling, prohibited; penalty; exceptions
Except as otherwise provided in section 23:5-3 of this Title, no person shall take or attempt to take fish from any of the waters of this State by any means prohibited by the State Fish and Game Code, or, in the absence of such provisions in said code, by means of any contrivance, except in the manner commonly known as angling with hand line or with rod and line, under a penalty of twenty dollars ($20.00) for each offense. Eels may be caught at any time by means of wicker eel baskets anchored on the bottom of streams and ponds, and minnows and other bait fish may be taken by such means, in such manner, in such waters, and under such circumstances prescribed by the State Fish and Game Code, or, in the absence of such provisions in said code with a seine not over fifty feet in length in all ponds and lakes which have an area of over one hundred acres, and in all other waters with a seine not over thirty feet in length, but in every such case, all trout, pickerel, bass, pike and pike perch captured therein shall be immediately released therefrom uninjured as far as practicable. Fish may also be taken in any manner under the direction of or by permission given by the Division of Fish and Game for stocking purposes.

Amended by L.1948, c. 448, p. 1824, s. 71.



Section 23:5-13 - Set Lines In Waters Having Certain Fish Prohibited; Number Of Hooks

23:5-13. Set lines in waters having certain fish prohibited; number of hooks
No person shall put, place, use or maintain in any of the waters of this State inhabited by pickerel, pike, pike perch, black bass, Oswego bass, white bass, calico bass, perch or trout, a set line, or use upon a line for the taking of fish in these waters a contrivance having more than nine hooks, or more than three burrs of three hooks attached thereto, under a penalty of twenty dollars ($20.00) for each offense.

Amended by L.1952, c. 103, p. 444, s. 1, eff. April 28, 1952.



Section 23:5-14 - Carp Or Tench As Bait; Penalty

23:5-14. Carp or tench as bait; penalty
No person shall use the young of any species of carp or tench for bait in any of the waters of this state, or take to any of such waters the young of any species of carp or tench for the purpose of using the same for bait or for any other purpose, under a penalty of twenty dollars for every such fish so used for bait or taken to such waters.



Section 23:5-15 - Artificial Bait; Number Of Hooks; Penalty

23:5-15. Artificial bait; number of hooks; penalty
No person shall use, have in possession or offer or expose for sale, any artificial bait with more than nine hooks or more than three burrs of three hooks attached thereto, under a penalty of twenty dollars ($20.00) for each offense.

Amended by L.1946, c. 166, p. 735, s. 1, eff. April 25, 1946.



Section 23:5-15.1 - Possession Of Unlawful Bait; Penalty

23:5-15.1. Possession of unlawful bait; penalty
No person shall have in possession any natural bait, live or preserved, any metal, plastic or wooden lures, plugs, spinners, flies, or any such contrivance that might be attached to a line or placed upon a hook for the purpose of catching fish, other than those specified as legal while angling in waters designated as having such restrictions under the Fish and Game Code, under a penalty of $20.00 for each offense.

L.1970, c. 150, s. 1, approved July 24, 1970.



Section 23:5-16 - Taking Eels In Tidal Waters With Certain Devices

23:5-16. Taking eels in tidal waters with certain devices
No person shall catch or take, or attempt to catch or take, eels from the tidal waters of this State by means or use of a dredge, rake, spear or other device attached to or drawn by a boat or vessel.

Amended by L.1979, c. 199, s. 68, eff. Sept. 19, 1979.



Section 23:5-17 - Fishing At Night For Certain Fish Prohibited; Penalty

23:5-17. Fishing at night for certain fish prohibited; penalty
No person shall take, in any manner, any trout, bass, pike perch, pike or pickerel during such hours as is prohibited by the State Fish and Game Code, or, in the absence of such provision in said code, between nine o'clock in the evening and daylight of the morning following, under a penalty of twenty dollars ($20.00) for each fish so taken.

Amended by L.1948, c. 448, p. 1824, s. 72, eff. April 1, 1949.



Section 23:5-24.1 - License To Fish With Net; Possession

23:5-24.1. License to fish with net; possession
No person shall fish with, set, fix, fasten, draw, or drift any net of any description whatsoever, from or in the inland marine waters, bays, coves, rivers, or creeks, or in the Atlantic ocean within 3 nautical miles of the coast line, unless he shall first have procured a license as hereinafter provided or as otherwise provided by this Title, and shall have received the required license and have it in possession at the time of fishing.

L.1941, c. 211, p. 610, s. 1. Amended by L.1948, c. 175, p. 917, s. 1, eff. June 12, 1948; L.1979, c. 10, s. 1, eff. Feb. 5, 1979; L.1980, c. 120, s. 1, eff. Sept. 29, 1980.



Section 23:5-24.2 - Fish-netting License Fees

23:5-24.2. Fish-netting license fees
A person intending to take fish with a net in the waters aforesaid shall, except as hereinafter provided, apply to the commissioner for a license therefor, and the commissioner upon receipt of the application and the fee hereinafter prescribed may in his discretion issue licenses for the taking of fish with nets.

a. The commissioner shall establish resident fees within the following ranges:

(1) Haul seines, $25.00 to $50.00 per net;

(2) Fykes, $12.00 to $30.00 per net;

(3) Miniature fykes or pots, $100.00 to $200.00 regardless of the number, provided that not more than two miniature fykes or pots may be used for the taking of eels for bait without a license. Eels taken without a license may not be sold or used for barter;

(4) Bait nets, $10.00 to $50.00 per license;

(5) Drifting gill nets, $20.00 to $50.00 per net;

(6) Staked or anchored gill nets, $3.00 to $10.00 per net;

(7) Pound net, $100.00 to $200.00 per net;

(8) Wire pound net, $25.00 to $100.00 per net;

(9) Parallel nets, $10.00 to $30.00 per net;

(10) Lobster or fish pots, $100.00 to $200.00 regardless of the number of pots used;

(11) Horseshoe crab dredge, $15.00 to $30.00 per vessel;

(12) Shrimp trawl, $12.00 to $30.00 per net.

b. No license shall be required for the following:

(1) Dip nets 24 inches in diameter or less used for the taking of herring for live bait;

(2) Bait seines 50 feet long or less;

(3) Cast nets 20 feet in diameter or less;

(4) Lift or umbrella nets four feet square or less;

(5) Five killi-pots or less measuring not over 10 inches in diameter or 25 inches in length, if cylindrical or 2,000 cubic inches for any other conformation.

Fish taken under this subsection may not be sold or used for barter.

c. Nonresident license fees shall be the same as resident fees if a resident of this State may obtain a license to fish for similar species of fish with similar gear in the nonresident applicant's state for the same fee as a resident of that state. Otherwise, the license fee for a nonresident is 10 times the license fee charged to a resident.

The commissioner may, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations necessary to carry out the provisions of this section.

L. 1941, c. 211, s.2; amended by 1942, c. 174, s. 1; 1948, c. 175, s. 2; 1948, c. 472; 1951, c. 53; 1953, c. 258; 1966, c. 207, s. 1; 1967, c. 302; 1975, c. 116, s. 12; 1979, c. 199, s. 69; 1980, c. 120,s. 2; 1983, c. 366, s. 2; 1985, c. 108; 1987, c. 68, s. 1.



Section 23:5-24.3 - Hauling Seines; Restrictions On Use

23:5-24.3. Hauling seines; restrictions on use
No person shall use a hauling seine in the Atlantic ocean within three hundred feet of the coastline, and no hauling seine shall be drawn beneath the ice in any waters.

L.1941, c. 211, p. 611, s. 3. Amended by L.1942, c. 174, p. 539, s. 2, eff. May 13, 1942.



Section 23:5-24.13 - Repeal

23:5-24.13. Repeal
Sections 23:9-59 to 23:9-93, inclusive, 23:9-99, 23:9-101 to 23:9-107, inclusive, and 23:9-113 of the Revised Statutes are repealed.

L.1941, c. 211, p. 614, s. 14.



Section 23:5-28 - Pollution Of Fresh Or Tidal Waters, Penalties

23:5-28. Pollution of fresh or tidal waters, penalties
23:5-28. a. No person shall put or place into, turn into, drain into, or place where it can run, flow, wash, or be emptied into, or where it can find its way into, any of the fresh or tidal waters within the jurisdiction of this State any petroleum products, debris, hazardous, deleterious, destructive, or poisonous substances of any kind; provided, however, that the use of any chemical by any State, county, or municipal government agency in any program of mosquito or other pest control or the use of any chemical by any person on agricultural, horticultural, or forestry crops, or in connection with livestock, or aquatic weed control or structural pest and rodent control, in a manner approved by the Department of Environmental Protection, or discharges from facilities for the treatment or disposal of sewage or other wastes in a manner that conforms to rules and regulations promulgated by the Department of Environmental Protection, shall not constitute a violation of this section. Unintentional dropping of scrap steel into fresh or tidal waters of the State during loading of such scrap steel at ports within the State shall also not constitute a violation of this section if the dropped scrap steel is removed from the waters when that area of the port is next dredged.

b. In case of pollution of fresh or tidal waters by any substances injurious to fish, birds, or mammals, it shall not be necessary to show that the substances have actually caused the death of any of these organisms.

c. A person violating this section shall be liable to a penalty of not more than $6,000 for each offense, to be collected in a summary proceeding under "the penalty enforcement law," N.J.S.2A:58-1 et seq., and in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court shall have jurisdiction to enforce "the penalty enforcement law." If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. The department is hereby authorized and empowered to compromise and settle any claim for a penalty arising under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances. The department may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent any person from violating the provisions of this section and the court may proceed in the action in a summary manner.

Amended 1950,c.49; 1968,c.329,s.1; 1971,c.173,s.11; 1991,c.91,s.280; 1991,c.495,s.1.



Section 23:5-29 - Shutting Off, Drawing Off Or Screening Waters Prohibited; Penalty

23:5-29. Shutting off, drawing off or screening waters prohibited; penalty
No person shall shut off or draw off the waters of any pond, stream or lake in this state or place a screen in a pond, lake or stream without first obtaining permission from the board, under a penalty of one hundred dollars for each offense.



Section 23:5-29.1 - Fish Ladder In Dams Required; Penalty

23:5-29.1. Fish ladder in dams required; penalty
It is unlawful to construct a dam in any water of this state which is a runway for migratory fish without installing a fish ladder or other contrivance to permit the fish to pass over the dam in either direction, under a penalty of two hundred dollars.



Section 23:5-30 - Placing Carp In Public Or Private Waters Prohibited; Penalty

23:5-30. Placing carp in public or private waters prohibited; penalty
No person shall place any kind of carp, or the seed thereof, in any of the public or private waters of this state, under a penalty of not less than two hundred dollars nor more than five hundred dollars, or imprisonment in the jail of the county where the offense has been committed or where the conviction is had for not less than thirty days nor more than six months, at the discretion of the court or magistrate before whom the conviction is had.



Section 23:5-31 - Proceedings By Persons Aggrieved

23:5-31. Proceedings by persons aggrieved
A person aggrieved or injured by reason of a violation of section 23:5-30 of this title, may institute proceeding for the punishment of the offender.



Section 23:5-32 - Conviction No Bar To Civil Action

23:5-32. Conviction no bar to civil action
No conviction had under this article shall be a bar to any proceeding an aggrieved party may institute for the recovery of damages in any civil action.



Section 23:5-33 - Article Inapplicable To Certain Private Ponds.

23:5-33 Article inapplicable to certain private ponds.
This article shall not apply to the owners or lessees of private ponds stocking such ponds, if they are so constructed as to effectually prevent the carp or the seed thereof from escaping into any of the waters of this State or into private waters owned by other persons.



Section 23:5-35.2 - Taking Crabs; License; Necessity; Exceptions; Fees; Rules And Regulations

23:5-35.2. Taking crabs; license; necessity; exceptions; fees; rules and regulations
No person shall take or attempt to take edible crabs from any of the tidal waters of this State in any manner except by rod, hand line, scoop net operated by hand, or a collapsible trap continuously tended by hand, without a license obtained from the commissioner. The commissioner may grant and set fees for these licenses under such rules and regulations as he may establish and he shall also have the power to propose, adopt, amend and repeal rules and regulations for any taking or any attempt to take and for the protection and propagation of edible crabs in the tidal waters of this State.

L.1980, c. 120, s. 10, eff. Sept. 29, 1980.



Section 23:5-43 - Short Title

23:5-43. Short title
This act shall be known and may be cited as the "Striped Bass Act" .

L.1983, c. 506, s. 1, eff. Jan. 17, 1984.



Section 23:5-44 - Definitions

23:5-44. Definitions
2. As used in this act:

a. (Deleted by amendment, P.L.1985, c.211).

b. "Marine waters" means all the salt waters of this State, including the waters of the Atlantic Ocean, and all bays, inlets and estuarine waters located below the freshwater portion of any river, stream or creek, but shall not include any of the freshwaters of this State as defined in R.S.23:1-2;

c. (Deleted by amendment, P.L.1985, c.211).

d. "Spearfishing" means the taking of striped bass by means of a spear, harpoon, or other missile, while the swimmer is completely submerged in marine waters, but shall not include the use of blinding lights for the purpose of spearing striped bass, or spears, harpoons or other missiles with exploding heads;

e. "Striped bass" means a game fish of the species "Morone saxatilis" commonly referred to as rockfish, rock or striper.

L.1983,c.506,s.2; amended 1985,c.211,s.1; 1990,c.5,s.1; 1994,c.26,s.1; 1995,c.107,s.1.



Section 23:5-45.1 - Daily Limit For Taking Striped Bass.

23:5-45.1 Daily limit for taking striped bass.

1. a. Except as permitted pursuant to subsection c. of this section, a person shall not take from the marine waters or other waters of the State in any one day, or have in the person's possession at any time, more than two striped bass. One of the striped bass taken in accordance with this subsection shall be at least 28 inches but less than 43 inches in length, and the other shall be at least 43 inches in length.

b.A person shall not fillet, or remove the head or tail, or parts thereof, of any striped bass at sea, except this subsection shall not apply to striped bass that have been filleted under authority of, and in accordance with, a special permit therefor which may be issued by the Commissioner of Environmental Protection to an inspected vessel licensed to accommodate 15 or more passengers.

c.The Commissioner of Environmental Protection, by public notice placed in the New Jersey Register, shall establish management measures for striped bass in and upon the marine waters and other waters of the State, which management measures shall be consistent with the Interstate Fishery Management Plan for Striped Bass of the Atlantic States Marine Fisheries Commission. Upon the approval of the Atlantic States Marine Fisheries Commission, these management measures shall provide for the taking in one day, or the possession at any time, of striped bass in addition to the two striped bass permitted pursuant to subsection a. of this section and shall include the size and quantity limits and the areas and the seasons for the taking of such additional striped bass.

The department shall monitor the catch provided for in this subsection and provide for its discontinuance as necessary to keep the State in compliance with the allowances of the Atlantic States Marine Fisheries Commission.

L.1987, c.83, s.1; amended 1987, c.416; 1988, c.137, s.1; 1989, c.82, s.1; 1990, c.5, s.2; 1991, c.43, s.1; 1994, c.26, s.2; 1995, c.107, s.2; 2000, c.27; 2004, c.152; 2005, c.340; 2015, c.45, s.2; repealed, 2015, c.45, s.3.



Section 23:5-45.1A - Rules, Regulations For Taking, Management Of Striped Bass.

23:5-45.1a Rules, regulations for taking, management of striped bass.

1. a. The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and within one year after the date of enactment of this act, rules and regulations providing for the taking and management of striped bass in and upon the marine waters of the State. These rules and regulations may include, but need not be limited to, possession and bag limits, size limits, seasons, area restrictions, and provisions concerning filleting and the possession of striped bass parts.

b.The Commissioner of Environmental Protection shall regulate the striped bass fishery in accordance with State policy as set forth in section 2 of P.L.1979, c.199 (C.23:2B-2). The rules and regulations adopted pursuant to subsection a. of this section shall be consistent with (1) the Interstate Fishery Management Plan for Striped Bass of the Atlantic States Marine Fisheries Commission, and (2) the provisions of section 2 of P.L.1991, c.43 (C.23:5-45.3), section 5 of P.L.1983, c.506 (C.23:5-47), and any other applicable State law concerning striped bass.

L.2015, c.45, s.1.



Section 23:5-45.2 - Closed Season For Striped Bass, Except Atlantic Ocean

23:5-45.2. Closed season for striped bass, except Atlantic Ocean
a. No person may take, or attempt to take, or have in his possession, any striped bass from any waters of the State, except the Atlantic Ocean, from January 1 through February 28 of each year.

b. The department shall, by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), implement a closed season for the striped bass spawning area of the Delaware river during the spawning period.

L.1990,c.5,s.3.



Section 23:5-45.3 - Sale Of Striped Bass Prohibited

23:5-45.3. Sale of striped bass prohibited
No person shall sell, barter, possess for sale or barter, or offer for sale or barter any striped bass, whether caught within the jurisdictional limits of this State or otherwise, provided that this section shall not prohibit the shipment or transportation of striped bass from another state or country into the State which is destined for shipment or transportation out of the State or prohibit the sale of commercially raised hybrid striped bass.

L.1991,c.43,s.2.



Section 23:5-47 - Lawful Methods

23:5-47. Lawful methods
No person shall take, catch or kill a striped bass from or in any of the marine waters of this State by means of a net or by any method other than by hook and line or by spearfishing as defined. Nothing in this section shall preclude the use of a landing net or gaff in landing a striped bass caught on hook and line, except that it shall be unlawful to foul hook striped bass.

L. 1983, c. 506, s. 5, eff. Jan. 17, 1984. Amended by L. 1985, c. 211, s. 3, eff. June 28, 1985.



Section 23:5-48 - Violations; Penalties

23:5-48. Violations; penalties
A person who violates any of the provisions of this act shall be subject to the penalties set forth in section 73 of P.L.1979, c. 199 (C. 23:2B-14).

L.1983, c. 506, s. 6, eff. Jan. 17, 1984.



Section 23:6-1 - Penalty For Permitting; Destruction Of Contrivances

23:6-1. Penalty for permitting; destruction of contrivances
No owner, lessee or tenant of any property shall permit the erection, construction or maintenance thereon of any of the contrivances for the unlawful taking of fish and game prohibited under the provisions of this Title, or permit the unlawful setting of any fyke or other net or the unlawful drawing of any net upon such property, under a penalty of twenty dollars ($20.00) for each offense. Such owner, lessee or tenant shall immediately destroy all such unlawful contrivances found or placed upon his premises, and no action for damages shall lie or be maintained against any property owner, lessee or tenant for the destruction.

Amended by L.1948, c. 448, p. 1824, s. 73, eff. April 1, 1949.



Section 23:7-1 - Trespassing Prohibited; Posting Notice; Private Notice; Penalties

23:7-1. Trespassing prohibited; posting notice; private notice; penalties
23:7-1. A person who trespasses on the lands of another for the purpose of hunting, fishing, trapping, or taking wildlife, or attempting to hunt, fish, trap, or take wildlife, after notice bearing the name of the owner, occupant, or lessee thereof, forbidding the trespass, has been conspicuously posted by the owner, occupant, or lessee with intervisible signs displayed not fewer than ten to a mile along the exterior boundaries and at all roads, trails and rights-of-way entering such land, or after having been forbidden so to trespass by the owner, occupant, or lessee, shall be liable to a civil penalty of not less than $100.00 nor more than $200.00 for the first offense, and not less than $200.00 nor more than $500.00 and the suspension of all license certificates required, and all privileges, to take or possess wildlife for a period of five years, in addition to any applicable penalty prescribed pursuant to R.S.23:3-22, for each subsequent offense.

A license certificate or privilege suspended pursuant to this section shall not be reinstated until the holder thereof has first completed, to the satisfaction of the Division of Fish, Game and Wildlife, the approved remedial sportsmen education program established and conducted by the division pursuant to section 12 of P.L.1990, c.29 (C.23:3-22.3).

Amended 1948,c.229,s.1; 1990,c.29,s.3.



Section 23:7-1.1 - Littering Prohibited; Penalty

23:7-1.1. Littering prohibited; penalty
A person entering the lands of another for the purpose of hunting, fishing, trapping, or taking wildlife, or attempting to hunt, fish, trap, or take wildlife, who litters, dumps, or discards refuse of any kind shall be liable to a civil penalty of not less than $25.00 nor more than $500.00 for each offense.

L.1990,c.29,s.4.



Section 23:7-1.2 - Archaeological Findings In Wildlife Management Area Protected.

23:7-1.2 Archaeological findings in wildlife management area protected.
4. a. (1) Except as may be provided pursuant to subsection c. of this section, no person may alter, deface, destroy, disturb, or remove any archaeological findings in any wildlife management area administered by the Department of Environmental Protection, without the written permission of the department. As used in this section, "archaeological findings" shall include, but need not be limited to, relics, objects, fossils, or artifacts of an historical, prehistorical, geological, paleontological, archaeological or anthropological nature.

(2)No person may sell, transfer, exchange, transport, purchase, receive or offer to sell, transfer, exchange, transport, purchase or receive any such archaeological findings originating in a wildlife management area without the written permission of the Department of Environmental Protection.

b.A person who knowingly violates, or who solicits or employs any other person to violate, the provisions of subsection a. of this section shall be subject to the following penalties: a fine of not less than $750 nor more than $1,500 for the first offense; a fine of not less than $1,500 nor more than $3,000 for the second offense; and a fine of not less than $3,000 nor more than $5,000 for any subsequent offense. Penalties assessed pursuant to this subsection shall be collected in a civil action by a summary proceeding. Any vessel, vehicle or equipment used in the commission of the violation shall be subject to confiscation and forfeiture to the State, if warranted, as determined by the courts. Further, restitution and damages may be ordered to compensate the State for the cost of remediating any violation of this section and for the value of any lost, damaged, or destroyed archaeological findings. All fines, restitution payments, and damages collected shall be remitted to the Department of Environmental Protection to be used for the preservation, remediation or protection of State archaeological sites. Any archaeological findings obtained as a result of a violation of this section shall be subject to confiscation, forfeiture, and return to the State and, upon recovery, shall be deposited with the New Jersey State Museum.

c.The Department of Environmental Protection shall provide for exceptions to the prohibitions set forth in subsection a. of this section for archaeological findings of de minimis value innocently discovered in any wildlife management area.

d.Notwithstanding any provision of this section to the contrary, examination or retrieval of artifacts, or scientific research, conducted by a State department, agency, commission, authority or corporation otherwise required or permitted by federal or State law are exempt from the provisions of this section.

L.2004,c.170,s.4.



Section 23:7-2 - Arrest Of Offender; Trial; Failure To Show Permit

23:7-2. Arrest of offender; trial; failure to show permit
23:7-2. A person violating the provisions of R.S.23:7-1 may be arrested without warrant by the owner, occupant, lessee, or any police officer and taken for trial before any Superior Court or municipal court which shall have jurisdiction to try such offender.

In a prosecution in a court of competent jurisdiction for violation hereof, the failure of the defendant to produce written permission to hunt, fish, trap, or take wildlife, as the case may be, on the lands on which he is charged with trespassing, signed by the owner, occupant, or lessee thereof shall be prima facie proof that he was forbidden so to trespass.

Amended 1953,c.23,s.4; 1990,c.29,s.5; 1991,c.91,s.281.



Section 23:7-3 - Causing Injury To Property While Hunting Or Fishing; Penalties

23:7-3. Causing injury to property while hunting or fishing; penalties
23:7-3. A person who, while hunting, fishing, trapping, or taking wildlife, causes or assists in causing damage or injury to real or personal property of another, including pet animals, shall be liable to a civil penalty not to exceed $2,000.00, which sum shall be paid to the Division of Fish, Game and Wildlife for deposit in the hunters' and anglers' license fund established pursuant to R.S. 23:3-11, and (1) for a first offense, suspension of all license certificates required, and all privileges, to take or possess wildlife for a period of five years, or (2) for a second offense, permanent revocation of all such license certificates and privileges. A court may also order the violator to pay restitution to the victim for any such damage or injury caused.

A license certificate or privilege suspended pursuant to this section shall not be reinstated until the holder thereof has first completed, to the satisfaction of the Division of Fish, Game and Wildlife, the approved remedial sportsmen education program established and conducted by the division pursuant to section 12 of P.L.1990, c.29 (C.23:3-22.3).

Amended 1947, c.303; 1948, c.229, s.2; 1990,c.29,s.6.



Section 23:7-5 - Disposition Of Fines Collected

23:7-5. Disposition of fines collected
All moneys recovered as fines for any violation of this article shall be paid to the board for the uses and purposes of such board.



Section 23:7-6 - Posting By Other Than Owner Or Lessee Prohibited

23:7-6. Posting by other than owner or lessee prohibited
It shall be unlawful for any person to place notices or signs forbidding hunting, fishing or trapping on any property in this state unless he be the owner or lessee of such property.



Section 23:7-7 - Legal Notices

23:7-7. Legal notices
All owners or lessees posting property must erect signs or notices containing the printed name or written signature of the owner or lessee in order to constitute legal notices.



Section 23:7-8 - Penalty

23:7-8. Penalty
Any person violating any of the provisions of this article shall be liable to a penalty of twenty dollars for each sign or notice.



Section 23:7-9 - Actions Forbidden On Property Under State Control; Penalty.

23:7-9 Actions forbidden on property under State control; penalty.

1. a. With respect to or on property under the control of the Division of Fish and Wildlife, no person may:

(1)remove or disturb any vegetation, soil, water, minerals, or other property of the State;

(2)litter, dump, or discard refuse of any kind;

(3)cause injury or damage to any equipment, structure, building, or other property; or

(4)use such property contrary to rules or regulations established by the division.

b. (1) If a person violates any provision of subsection a. of this section, the division may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent the violation and the court may proceed in a summary manner.

(2) (a) A person who violates any provision of subsection a. of this section shall be liable to a civil penalty of not less than $50 nor more than $1,500, plus restitution if applicable, for each offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested, except that any violation involving a vehicle or off-road vehicle shall be subject to the provisions of sections 33 and 34 of P.L.2009, c.275 (C.39:3C-33 and C.39:3C-34) and any fees or fines collected thereunder shall be subject to the provisions of R.S.23:10-3. The Superior Court and municipal courts shall have jurisdiction to hear and determine violations of subsection a. of this section. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. If the violation results in pecuniary gain to the violator, or the violator willfully or wantonly causes injury or damage to property, including but not limited to natural resources, the violator shall be liable to an additional civil penalty equal to three times the value of the pecuniary gain or injury or damage to property.

As used in this subparagraph, "vehicle" and "off-road vehicle" shall have the meanings prescribed for those respective terms in section 32 of P.L.2009, c.275 (C.39:3C-32).

(b)In addition, for each subsequent violation, all license certificates required, and all privileges, to take or possess wildlife shall be suspended for a period of five years. A license certificate or privilege suspended pursuant to this subparagraph shall not be reinstated until the holder thereof has first completed, to the satisfaction of the Division of Fish and Wildlife, the approved remedial sportsmen education program established and conducted by the division pursuant to section 12 of P.L.1990, c.29 (C.23:3-22.3).

(3)Penalties assessed pursuant to this subsection shall be in addition to any other civil or criminal penalties that may be applicable pursuant to law.

L.1954, c.38, s.1; (title amended 1956, c.30, s.1; 1964, c.79, s.1) amended 1956, c.30, s.2; 1964, c.79, s.2; 1970, c.317; 1990, c.29, s.7; 2005, c.330, s.2; 2009, c.275, s.37.



Section 23:7A-1 - Definitions

23:7A-1. Definitions
1. As used in this act:



"Taking" means to hunt, capture, kill, trap, catch, net, possess, or collect, or to attempt to hunt, capture, kill, trap, catch, net, possess, or collect, wildlife.

"Wildlife" means any wild mammal, bird, reptile, amphibian, fish, shellfish, mollusk, crustacean, or other wild animal, or any part, product, egg, or offspring, or the dead body or parts, thereof.

L.1993,c.11,s.1.



Section 23:7A-2 - Prevention Of Lawful Taking Of Wildlife Prohibited

23:7A-2. Prevention of lawful taking of wildlife prohibited
2. No person may, for the purpose of hindering or preventing the lawful taking of wildlife:

a. block, obstruct, or impede, or attempt to block, obstruct, or impede, a person lawfully taking wildlife;

b. erect a barrier with the intent to deny ingress to or egress from areas where wildlife may be lawfully taken;

c. make, or attempt to make, unauthorized physical contact with a person lawfully taking wildlife;

d. engage in, or attempt to engage in, theft, vandalism, or destruction of personal or real property;

e. disturb or alter, or attempt to disturb or alter, the condition or authorized placement of personal or real property intended for use in the lawful taking of wildlife;

f. enter or remain upon public lands or waters, or upon private lands or waters without permission of the owner thereof or an agent of that landowner, where wildlife may be lawfully taken;

g. make or attempt to make loud noises or gestures, set out or attempt to set out animal baits, scents, or lures or human scent, use any other natural or artificial visual, aural, olfactory, or physical stimuli, or engage in or attempt to engage in any other similar action or activity, in order to disturb, alarm, drive, attract, or affect the behavior of wildlife or disturb, alarm, disrupt, or annoy a person lawfully taking wildlife; or

h. interject himself into the line of fire of a person lawfully taking wildlife.

Subsections a., b., e., f., and g. of this section shall not apply to a law enforcement officer or conservation officer enforcing the laws of this State or any local ordinance, or a private landowner or agent thereof on land or waters owned by that private landowner.

L.1993,c.11,s.2.



Section 23:7A-3 - Violations, Penalties

23:7A-3. Violations, penalties
3. a. The Director of the Division of Fish, Game and Wildlife may institute a civil action in the Superior Court for injunctive and other relief for a violation of this act, and the court may proceed in the action in a summary manner.

b. A person who violates this act shall be guilty of a petty disorderly persons offense.

c. A person who violates this act shall be liable to a civil penalty of not less than $100 nor more than $500 for each offense, to be collected in a summary proceeding under "the penalty enforcement law," N.J.S. 2A:58-1 et seq. The Superior Court and the municipal court for the municipality in which the violation occurred shall have jurisdiction to enforce "the penalty enforcement law."

d. For the purposes of subsections b. and c. of this section, if the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense.

e. In addition to bringing a civil action for injunctive relief or any other relief provided by law, a person who is adversely affected by a violation of this act may bring a civil action for damages, including punitive damages and special damages, against the violator. Special damages may include, but need not be limited to, expenditures of the affected person for license and permit fees, travel expenses, guide fees and expenses, and the cost of special equipment and supplies, to the extent any such expenditures were rendered futile by the action or activities of the violator.

L.1993,c.11,s.3.



Section 23:8-1 - Acquiring Real Estate; Management And Personnel; Salaries; Expenses

23:8-1. Acquiring real estate; management and personnel; salaries; expenses
The board may purchase suitable lands and erect buildings thereon in this state for the purpose of propagating game and fish. The lands and buildings shall be in charge of competent persons who shall, from time to time, engage, with the permission of the board, any additional help that may be necessary. The compensation of the head gamekeeper and the superintendent of the hatchery shall be fixed by the board in accordance with the schedules provided by the state civil service commission. All expenses incurred in carrying out this section shall be paid by the state treasurer on warrants of the state comptroller on bills properly approved by the board, out of the receipts of the board received through it.



Section 23:8-4 - Trespass On Hatchery Or Game Land; Penalty

23:8-4. Trespass on hatchery or game land; penalty
No person shall trespass on any lands on which a fish hatchery or game farm is located and operated by the board, or damage, deface or remove a notice or signboard erected on these lands, under a penalty of fifty dollars for each offense.



Section 23:8-6 - Disposition Of Fish, Game And Eggs; Use Of Proceeds

23:8-6. Disposition of fish, game and eggs; use of proceeds
The board may, when it deems proper, sell, exchange or otherwise dispose of any fish or fish eggs from the state hatchery, game birds or game animals, or the eggs of game birds from the state game farm, and any other products of the farms, and boats and personal property in general. The proceeds of the sales shall be reported by the board as receipts of the board and be paid into the state treasury, subject to the use of the board as other receipts.



Section 23:8-7 - Lands For Game Refuges; Acquisition

23:8-7. Lands for game refuges; acquisition
The board may lease by agreement with the owner thereof any lands in this state suitable for game refuges and exercise control thereof during the lease. The board may also acquire in the name of the state, title by gift or grant to any such lands.



Section 23:8-8 - Fencing And Notices

23:8-8. Fencing and notices
The game refuges may be surrounded by such wire or wires on the boundary thereof as the board in its discretion shall determine, and one notice reading "State Game Refuge, hunting is unlawful" , shall be posted at least every five hundred feet of the boundary of the refuge.



Section 23:8-9 - Lands Of Board Deemed Refuges

23:8-9. Lands of board deemed refuges
All lands acquired or controlled in any manner by the division are hereby constituted refuges for all birds and animals whose pursuit or taking is regulated or prohibited under the provisions of this Title.

Amended by L.1948, c. 448, p. 1825, s. 74, eff. April 1, 1949.



Section 23:8-10 - Hunting Or Carrying Gun In Preserve Prohibited

23:8-10. Hunting or carrying gun in preserve prohibited
No person shall at any time hunt, pursue, kill or take, or attempt to kill or take, within the limits of a game refuge, a bird or animal, the hunting for, killing or taking of which is regulated by the State Fish and Game Code, or, in the absence of any such provision in said code, the hunting for, killing or taking of which is regulated by law. No person shall at any time hunt, pursue, kill or take, or attempt to kill or take, within the limits of a game refuge, a bird or animal, the hunting for, killing or taking of which is prohibited by the State Fish and Game Code, or, in the absence of any provision of said code to the contrary, the hunting for, killing or taking of which is prohibited by law. No person shall carry a shotgun or rifle within the limits of a game refuge unless authorized by the division.

Amended by L.1948, c. 448, p. 1825, s. 75.



Section 23:8-11 - Violations; Penalty

23:8-11. Violations; penalty
Any person who shall at any time hunt, pursue, kill or take, or attempt to kill or take, within the limits of a game refuge, a bird or animal, the hunting for, killing or taking of which is regulated by the State Fish and Game Code, or, in the absence of any such provision in said code, the hunting for, killing or taking of which is regulated by law; or who shall at any time hunt, pursue, kill or take, or attempt to kill or take, within the limits of a game refuge, a bird or animal, the hunting for, killing or taking of which is prohibited by the State Fish and Game Code, or, in the absence of any provision of said code to the contrary, the hunting for, killing or taking of which is prohibited by law; or who violates any other provisions of this article, shall be liable to a penalty of fifty dollars ($50.00) for each offense.

Amended by L.1948, c. 448, p. 1825, s. 76; L.1950, c. 67, p. 123, s. 5, eff. April 25, 1950.



Section 23:8-12 - Investigations As To Fish Culture By United States

23:8-12. Investigations as to fish culture by United States
The United States commissioner of fisheries and his authorized agents may conduct fish cultural operations and scientific investigations in the waters of this state in such manner and at such times as they consider necessary and proper, notwithstanding any law of this state to the contrary.



Section 23:8-13 - Fishing By Fish Cultural Stations

23:8-13. Fishing by fish cultural stations
The authorities in charge of a fish and shellfish cultural and biological station, having laboratory facilities of a scientific and biological character which will enable investigators to prosecute the necessary scientific and biological inquiries in connection therewith, may fish in any of the public waters of this state with dredging apparatus, seines, nets, trawls, surface trawls or any other device, for the sole purpose of obtaining the materials needed in carrying out the purposes and making the scientific investigations for which the station is established.



Section 23:8A-1 - Sale, Lease Or Exchange By Commissioner; Terms And Conditions

23:8A-1. Sale, lease or exchange by commissioner; terms and conditions
1. In any case where the Commissioner of the Department of Environmental Protection finds that the best interests of the State will be served thereby, he shall have the power and authority to sell, lease or exchange for other lands or property, any areas of land, water, or land and water, or any interest therein, belonging to the State, acquired exclusively for public hunting and fishing grounds and game refuges, and assigned to the Division of Fish, Game and Wildlife, provided, however, that the Fish and Game Council shall be given an opportunity to review any proposed sale, lease or exchange and to make recommendations thereon to the Commissioner of the Department of Environmental Protection before such sale, lease, or exchange is executed, and that it shall be executed in accordance with P.L.1993, c.38 (C.13:1D-51 et al.). Such sales, leases or exchanges shall be made in the name of the State of New Jersey and executed by the Commissioner of Environmental Protection at such price and upon such terms and conditions as shall be fixed by the State House Commission.

L.1958,c.93,s.1; amended 1960,c.178; 1993,c.38,s.12.



Section 23:8A-2 - Title In Name Of State; Use

23:8A-2. Title in name of state; use
Whenever lands are received in exchange, title to same shall be taken in the name of the State of New Jersey, and they shall be held for the use and purposes of the Division of Fish and Game.

L.1958, c. 93, p. 537, s. 2.



Section 23:8A-3 - Disposition Of Proceeds From Sale, Lease Or Exchange; Use

23:8A-3. Disposition of proceeds from sale, lease or exchange; use
All moneys received from any such sale or lease, or received as part of the consideration when an exchange of lands is made, shall be remitted to the State Treasurer and placed to the credit of a fund known as the "hunters' and anglers' license fund" created by and existing under the provisions of R.S. 23:3-11, said money to be used exclusively for such uses and purposes as are provided for by said act, and held and disbursed by the State Treasurer, on vouchers certified to by the division.

L.1958, c. 93, p. 537, s. 3. Amended by L.1975, c. 116, s. 13, eff. June 3, 1975.



Section 23:9-3 - Waters Affected By Article

23:9-3. Waters affected by article
The provisions of this article shall affect and apply only to the propagation, catching, taking and protection and destruction of fish in the waters of the Delaware river above and below Trenton falls, lying between the commonwealth of Pennsylvania and the state of New Jersey.



Section 23:9-4 - Common Rights To Fish

23:9-4. Common rights to fish
The inhabitants of the commonwealth of Pennsylvania and of the state of New Jersey shall have and enjoy a common right of fishery throughout, in and over the waters of the Delaware river above and below Trenton falls, between low-water mark on each side of said river between said states except so far as either state may have heretofore granted valid and subsisting private right of fishery.



Section 23:9-5 - Game, Bait And Food Fish Defined

23:9-5. Game, bait and food fish defined
As used in this article:

"Game fish" means black bass or small-mouth bass; large-mouth bass, otherwise called Oswego or yellow bass; strawberry or calico bass; rock bass, otherwise known as redeye or goggle-eye; white bass; crappie; pike perch, otherwise called wall-eyed pike or Susquehanna salmon; pike; pickerel; char, commonly called brook or speckled trout, or any form of trout.

"Bait fish" means all species of minnows, killifishes and stone catfish.

"Food fish" means all other species or varieties of fish whatsoever.



Section 23:9-6 - Manner And Means Of Fishing For Game Fish; Fine

23:9-6. Manner and means of fishing for game fish; fine
No person shall catch or fish for any game fish or any sunfish or any white or yellow perch in any part of the Delaware river above or below Trenton falls with any device or by any means or method whatsoever, except with such devices or by such means or method as shall be prescribed in the State Fish and Game Code, or if none are so prescribed, then except with rods and lines or hand lines, commonly called dipsey or throw lines, each having not more than 9 hooks, or with trolling lines with spoon or artificial bait having not more than 3 burrs of 3 hooks attached. The number of rods and lines, or the number of trolling lines shall not exceed such numbers as shall be prescribed in said code, or if none are so prescribed, then they shall not exceed 2 of 1 or the other device named. Any person violating any provisions of this section shall be subject to a fine of $20.00.

Amended by L.1955, c. 99, p. 550, s. 1, eff. June 24, 1955.



Section 23:9-7 - Manner And Means Of Fishing For Bait Fish; Fine

23:9-7. Manner and means of fishing for bait fish; fine
No person shall fish for bait fish in the Delaware river above or below Trenton falls except with such devices as shall be prescribed in the State Fish and Game Code, or if none are so prescribed then except with the following devices, to wit: Rods and lines and hand lines with not more than 3 hooks attached; a minnow seine not more than 100 feet in length; a dip net not more than 5 feet square; a minnow trap, the opening of which shall not be more than 1 1/4 inches in diameter; a scoop net with a single handle and with a diameter of not more than 2 feet. Any person who uses any other device, method or means for catching bait fish, other than those specified in said code or in this section shall be subject to a fine of $20.00.

Amended by L.1955, c. 99, p. 550, s. 2.



Section 23:9-8 - Manner And Means Of Fishing For Food Fish; Fine

23:9-8. Manner and means of fishing for food fish; fine
No person shall fish for food fish in the Delaware river below Trenton falls with any device, method or means, except as shall be prescribed in the State Fish and Game Code, or if none are so prescribed then excepting by the following devices and under regulations and restrictions hereinafter described, to wit: A seine, a gill net, an eelpot, or fyke net, each without wings, a parallel net, or stake net at the edge of low water, and rods and lines, or hand lines, otherwise known as dipsey or throw lines, each having not more than 3 hooks. No person shall fish for food fish above Trenton falls with any device, method or means except as shall be prescribed in the State Fish and Game Code, or if none are so prescribed in said code, then excepting the following devices and under regulations and restrictions hereinafter described, to wit: A seine, an eelpot or a fyke net, each without wings, and rods and lines or hand lines, otherwise known as dipsey or throw lines, each having not more than 3 hooks.

The number of rods and lines or hand lines shall not exceed such number as shall be prescribed in the State Fish and Game Code, or if none are so prescribed then they shall not exceed 3 of 1 or other device named.

Any person who shall use or employ any method or device for catching food fish other than such as shall be prescribed in the State Fish and Game Code, or if none are so prescribed then other than those named in this section, or shall use or employ any device prescribed in said code or named in this section contrary to the regulations or restrictions hereinafter mentioned, as the case may be, shall be subject to a fine of $20.00.

Amended by L.1955, c. 99, p. 551, s. 3.



Section 23:9-9 - Taking Sturgeon; Taking Other Food Fish With Seine Or Gill Net; Fine; Forfeiture Of Appliances

23:9-9. Taking sturgeon; taking other food fish with seine or gill net; fine; forfeiture of appliances
No person shall catch and take or attempt to catch and take sturgeon from the Delaware river above or below Trenton falls, with any device excepting a seine or gill net, the meshes of which shall not be less than thirteen inches stretched measure while being fished, or catch and take or attempt to catch and take any other food fish from said waters with a seine the meshes of which shall be less than two and one-half inches stretched measure while being fished, or any gill net the meshes of which shall be less than five and one-quarter inches stretched measure while being fished; provided, that gill nets with a mesh not smaller than three inches may be used from March first to June tenth in each year for the purpose of taking herring only. No person shall catch and take or attempt to catch and take any food fish, except sturgeon, by means of a seine or gill net between June tenth in each and every year and March first next ensuing, provided that suckers may be taken with a seine only from October fifteenth in each and every year to March fifteenth next ensuing.

No person shall use gill nets as provided in this section in the Delaware river above Trenton falls.

Any person who shall violate any of the provisions of this section shall be subject to a fine of one hundred dollars, together with a forfeiture of all nets, boats and appliances used.



Section 23:9-10 - Use Of Certain Nets Prohibited; Fine; Forfeiture Of Appliances

23:9-10. Use of certain nets prohibited; fine; forfeiture of appliances
No person shall catch and take or attempt to catch and take fish of any kind from the Delaware river above or below Trenton falls, with a pound net or net of any character which is anchored or staked, or fastened down in any manner, permanently or otherwise, or use any net so anchored or fastened down in any manner. No net of any kind or character shall be used for the purpose of catching and taking fish in said waters within one-half mile above or below the mouth of any river, creek or stream emptying into said Delaware river above or below Trenton falls. Any person who shall violate any of the provisions of this section shall be subject to a fine of twenty dollars, together with the forfeiture of boats, nets and other appliances used.



Section 23:9-11 - Prohibited Hours For Fishing; Fine; Forfeiture Of Appliances

23:9-11. Prohibited hours for fishing; fine; forfeiture of appliances
No person shall catch and take or attempt to catch and take fish of any kind or description from the Delaware river above or below Trenton falls, by means of a net, or use a net of any character in the waters aforesaid between Saturday at two P.M. and twelve o'clock midnight Sunday night in each week. Any person violating any of the provisions of this section shall be subject to a fine of one hundred dollars, together with a forfeiture of all nets, boats and other appliances used.



Section 23:9-12 - Catching Food Fish With Lines; Season For Game Fish; Fine

23:9-12. Catching food fish with lines; season for game fish; fine
It shall be lawful to catch food fish with rods and lines and hand lines, and trolling lines as described in section 23:9-6 of this Title, at any time of the year in the Delaware river above or below Trenton falls. No person shall fish for and take game fish, excepting during such periods as shall be prescribed in the State Fish and Game Code, or if none are so prescribed then except from June 15 to December 1, inclusive, in each year; provided, that any char, commonly called brook or speckled trout, or any form of trout, may only be taken between April 15 and July 31, both dates inclusive, in each year unless otherwise prescribed in said code. Any person violating any of the provisions of this section shall be subject to a fine of $10.00 for each and every fish so taken.

Amended by L.1955, c. 99, p. 552, s. 4, eff. June 24, 1955.



Section 23:9-13 - Bag Limit On Game Fish

23:9-13. Bag limit on game fish
No person shall take, catch, kill, or have in possession in any 1 day more than such number in all of black and Oswego bass, rock bass, calico bass and crappie, perch or wall-eyed pike, pickerel or trout as shall be prescribed in the State Fish and Game Code, or if no such numbers are so prescribed then more than 10 in all of black and Oswego bass, 20 rock bass, 20 in all of calico bass and crappie, 10 pike perch or wall-eyed pike, 10 pike, 10 pickerel, or 20 trout, under a penalty of $20.00 for each fish so taken, caught, killed, or possessed in excess of the number permitted by this section.

Amended by L.1955, c. 99, p. 552, s. 5.



Section 23:9-14 - Use Of Eelpots And Fyke Nets; Fine; Forfeiture Of Appliances

23:9-14. Use of eelpots and fyke nets; fine; forfeiture of appliances
No person shall use eelpots and fyke nets, each without wings, in the Delaware river, above or below Trenton falls, during any period which shall be prescribed in the State Fish and Game Code, or if no such period is so prescribed then from June 1 to July 1, in each year, both dates inclusive, but it shall be lawful to use eelpots and fyke nets, each without wings, during any period which shall be prescribed in the State Fish and Game Code, or if no such period is so prescribed then from July 1 to May 31, both dates inclusive, in each year, for the purpose of catching carp, catfish, eels and suckers only. All other species of fish which may be caught in said nets must be returned unharmed immediately to the waters from which taken; provided, that the entrance of said eelpot or fyke net shall not be more than of such diameter and the outside diameter thereof shall not be more than of such dimensions as shall be prescribed in the State Fish and Game Code, or if no such dimensions are so prescribed then that the entrance of said eelpot or fyke net shall not be more than 6 inches in diameter and the outside diameter not more than 30 inches. Any person violating any of the provisions of this section shall be subject to a fine of $20.00, together with a forfeiture of all nets, boats and other appliances used.

Amended by L.1955, c. 99, p. 553, s. 6.



Section 23:9-15 - Use Of Parallel Nets Prohibited; Fine; Forfeiture Of Appliances

23:9-15. Use of parallel nets prohibited; fine; forfeiture of appliances
No person shall use a parallel net, otherwise a net set approximately parallel with the shore in the Delaware river below Trenton falls and at low-water mark, between June first and August thirty-first in each year, and it shall be lawful to use such parallel net below Trenton falls from September first to May thirty-first, inclusive, next ensuing, in each year, for the purpose of taking carp only; provided, that the meshes of said net be not less than three and one-half inches stretched measure when being fished; provided, that seines not smaller than two and one-half inch mesh may be used from September first to May thirty-first of each year for the purpose of taking carp only; and provided, further, that no such net shall be set in such manner as to impede navigation. All other fish must be returned unharmed to the water beyond low-water mark. Any person violating any of the provisions of this section shall be subject to a fine of one hundred dollars, together with a forfeiture of all nets and other appliances used.



Section 23:9-16 - Size Of Certain Fish; Fine

23:9-16. Size of certain fish; fine
No person shall catch and take or attempt to catch and take from the Delaware river above or below Trenton falls, in any manner whatsoever, any of the fish hereinafter described of greater weight or less length than shall be prescribed in the State Fish and Game Code, or if no such weight or length is so prescribed, then any striped bass, otherwise known as rockfish, weighing more than 20 pounds or measuring less than 10 inches in length, or any sturgeon less than 5 feet in length, or any black bass, or any small-mouth bass, large-mouth bass, otherwise known as Oswego or yellow bass, less than 9 inches in length, or any pike, or pickerel, or any pike perch, otherwise known as wall-eyed pike or Susquehanna salmon, less than 12 inches in length, or any calico or strawberry bass, crappie, white bass, rock bass, otherwise known as redeye or goggle-eye, or trout or char, less than 6 inches in length. Any fish of less length than those described, or any striped bass, commonly called rockfish, weighing more than such weight as shall be prescribed in the State Fish and Game Code, or if no such weight is so prescribed then more than 20 pounds, which may be caught must be returned immediately to the water. Nothing in this section shall be so construed as to prevent the fishery authorities of the Commonwealth of Pennsylvania or of the State of New Jersey capturing fish of any size from said waters, or at any time of the year, or in any manner for propagating purposes and for stocking other waters in their respective States through their authorized representatives. Any person who shall violate any of the provisions of this section shall be subject to a fine of $10.00 for each and every fish so caught and had in possession.

Amended by L.1955, c. 99, p. 553, s. 7, eff. June 24, 1955.



Section 23:9-17 - Interference With Or Injury To Nets; Fine

23:9-17. Interference with or injury to nets; fine
No person shall, by boat, anchor, dredge, or otherwise, in the Delaware river above or below Trenton falls, willfully and without reasonable cause, interfere with, break, damage or destroy any drifting gill net or hauling seine or nets of any description being lawfully used. No person shall, in the Delaware river below Trenton falls, drift a gill net over the waters of a shore fishery while the hauling seine is being used. Any person violating any of the provisions of this section shall be subject to a fine of twenty dollars.



Section 23:9-19 - Purchase, Sale Or Possession Of Fish Except During Lawful Period Prohibited; Fine

23:9-19. Purchase, sale or possession of fish except during lawful period prohibited; fine
No person shall purchase, sell or offer for sale, or have in possession any fresh dead game fish or food fish, except during the lawful period for catching the same and the space of six days after such period has expired. Any person violating any of the provisions of this section shall be subject to a fine of ten dollars for each fish.



Section 23:9-20 - Concurrent Jurisdiction Of States; Procedure For Violations

23:9-20. Concurrent jurisdiction of states; procedure for violations
The commonwealth of Pennsylvania and the state of New Jersey shall have concurrent jurisdiction over all offenses and violations of this article, committed or attempted to be committed, by any person or persons fishing in the Delaware river above or below Trenton falls within the jurisdiction respectively of the said state of New Jersey and the commonwealth of Pennsylvania. The procedure in the state of New Jersey for punishing violations of this article, as well as for the confiscation of boats, nets and other appliances, shall be the same in all respects as provided for in chapter 10 of this title (s. 23:10-1 et seq.).



Section 23:9-21 - Interference With Officers; Fine

23:9-21. Interference with officers; fine
Any person or persons who shall by threat, menace or force, or in any manner attempt to deter or prevent any fish warden or other person authorized to make arrests for violation of the fish laws in either state, from enforcing or carrying into effect any provisions of this article, or who shall resist arrest or the seizure of boats or nets illegally used, shall be subject to a fine of one hundred dollars.



Section 23:9-114 - License To Take Shad With Net Required

23:9-114. License to take shad with net required
It shall be unlawful for any person to fish with, fix, fasten, draw, or drift any net of whatever description for the purpose of taking shad in the waters of the Hudson river within the jurisdiction of the state of New Jersey without first having procured a license so to do.



Section 23:9-115 - License Fee; Season; Lift Period From Friday Noon Until Saturday Midnight

23:9-115. License fee; season; lift period from Friday noon until Saturday midnight
Upon application to the commissioner and the payment of a fee of $60.00 for each net, the commissioner may issue, in his discretion, a license permitting the licensee to fish for shad, in the Hudson river, from March 15 to June 15; provided further, however, no net shall be set or put in position and no shad shall be taken during the period from Friday noon until Saturday midnight of each week; provided, however, that any net which has been set prior to Friday noon shall be permitted to remain in position and be lifted at the next high water; provided further, however, that the aforementioned 36-hour lift period shall be the minimum period and the maximum lift period shall be at the discretion of the commissioner.

Amended by L.1941, c. 26, p. 53, s. 1; L.1941, c. 334, p. 891, s. 1, eff. Aug. 4, 1941; L.1975, c. 116, s. 14, eff. June 3, 1975; L.1979, c. 199, s. 71, eff. Sept. 19, 1979.



Section 23:9-120 - Arrest And Punishment Of Violations On Hudson River Between New Jersey And New York

23:9-120. Arrest and punishment of violations on Hudson river between New Jersey and New York
If and when the State of New York shall enact a similar law for the arrest and punishment of violations of the game or fish laws of this or the State of New York, committed or attempted to be committed by any person or persons fishing in that portion of the Hudson river lying between such States, any game protector, fish warden or other person of either State, who is authorized to make arrests for violations of the game or fish laws of such States, shall have power and authority to make arrests on any part of such river between such States or the shores thereof and to take the person or persons so arrested for trial to the State in which the violation was committed and there to prosecute such person or persons according to the laws of such State.

L.1938, c. 240, p. 544, s. 1.



Section 23:9-121 - Arrest And Punishment Of Violations On Delaware River Between New Jersey And Pennsylvania

23:9-121. Arrest and punishment of violations on Delaware river between New Jersey and Pennsylvania
If and when the State of Pennsylvania shall enact a similar law for the arrest and punishment of violations of the game or fish laws of this State or the State of Pennsylvania, committed or attempted to be committed by any person or persons fishing in that portion of the Delaware river lying between such States, any game protector, fish warden or other person of either State, who is authorized to make arrests for violations of the game or fish laws of such States, shall have power and authority to make arrests on any part of such river between such States or the shores thereof and to take the person or persons so arrested for trial to the State in which the violation was committed and there to prosecute such person or persons according to the laws of such State.

L.1938, c. 240, p. 545, s. 2, eff. May 25, 1938.



Section 23:9-126 - Holders Of New York Fishing Licenses; Fishing In New Jersey Part Of Greenwood Lake

23:9-126. Holders of New York fishing licenses; fishing in New Jersey part of Greenwood lake
Nothing contained in Title 23 of the Revised Statutes, to which this act is a supplement, relating to the necessity of procuring from the State of New Jersey a license to fish in the waters of this State, shall apply to persons holding a fishing license issued by New York, when fishing in that part of Greenwood lake which lies within this State, so long as persons holding fishing licenses issued by the State of New Jersey are not required to have New York licenses, when fishing in that part of Greenwood lake which lies within New York.

L.1943, c. 93, p. 312, s. 1, eff. April 6, 1943.



Section 23:9A-1 - Penalty For Injury Or Death Caused By Negligent Use Of Weapon

23:9A-1. Penalty for injury or death caused by negligent use of weapon
A person engaged in hunting, fishing, trapping, or taking wildlife, who, through the negligent use of a firearm, bow and arrow, or other weapon shall cause injury or death to another person, shall be liable to a civil penalty of not less than $500.00 nor more than $2,000.00 and suspension of all license certificates, and all privileges, to take or possess wildlife for a period of five years for a first offense, and not less than $1,000.00 nor more than $4,000.00 and permanent revocation of all such license certificates and privileges for each subsequent offense.

A license certificate or privilege suspended pursuant to this section shall not be reinstated until the holder thereof has first completed, to the satisfaction of the Division of Fish, Game and Wildlife, the approved remedial sportsmen education program established and conducted by the division pursuant to section 12 of P.L.1990, c.29 (C.23:3-22.3).

L.1957,c.196,s.3; amended 1990,c.29,s.8.



Section 23:9A-2 - Misuse Of Weapon While Hunting; Penalty

23:9A-2. Misuse of weapon while hunting; penalty
A person engaged in hunting, fishing, trapping, or taking wildlife who shoots or discharges a firearm, bow and arrow, or other weapon in a careless manner or without due caution and circumspection shall be liable to a civil penalty of not less than $100.00 nor more than $500.00 and the suspension of all license certificates, and all privileges, to take or possess wildlife for a period of two years, in addition to any suspension required under the authority of R.S.23:3-22.

A license certificate or privilege suspended pursuant to this section shall not be reinstated until the holder thereof has first completed, to the satisfaction of the Division of Fish, Game and Wildlife, the approved remedial sportsmen education program established and conducted by the division pursuant to section 12 of P.L.1990, c.29 (C.23:3-22.3).

L.1990,c.29,s.9.



Section 23:10-1 - Provisions Of Title Enforced And Penalties Recovered In Accordance With Chapter

23:10-1. Provisions of title enforced and penalties recovered in accordance with chapter
All provisions contained in this Title, in any law supplementary thereto and in the State Fish and Game Code for the protection of fish, game and birds, or in any manner prohibiting or regulating the taking or possession of the same, shall, except as otherwise specifically provided, be enforced and all penalties for the violations thereof shall be recovered in accordance with the provisions of this chapter.

Amended by L.1948, c. 448, p. 1826, s. 77, eff. April 1, 1949.



Section 23:10-2 - Jurisdiction

23:10-2. Jurisdiction
23:10-2. The Superior Court and municipal court, hereinafter in this chapter referred to as the "court," shall, except as otherwise specifically provided, have jurisdiction to try and punish any person violating any provision of this Title, any provision of any law supplementary thereto or any provision of the State Fish and Game Code, and every penalty prescribed for such violation may be enforced and recovered before such court in a summary proceeding in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) either in the county or municipality where the offense is committed or where the offender is first apprehended or where he may reside.

Amended 1948,c.448,s.78; 1953,c.23,s.6; 1991,c.91,s.282.



Section 23:10-3 - Who May Institute Proceedings

23:10-3. Who may institute proceedings
Proceedings for the recovery of penalties for the violation of any provision of this Title, any provision of any law supplementary thereto, or any provision of the State Fish and Game Code shall be brought in the name of the State, by a duly commissioned warden, deputy warden, police officer, constable or a member of any regularly incorporated fish and game protective association, or the fish and game protector as prosecutor, and no such proceeding shall be instituted by any other person unless specifically authorized by law.

Amended by L.1948, c. 448, p. 1826, s. 79.



Section 23:10-4 - Process And Proceedings On Sunday

23:10-4. Process and proceedings on Sunday
Proceedings under this chapter may be instituted on any day of the week including Sunday and process may be served on Sunday.



Section 23:10-5 - Arrest On View Without Warrant; Interference With Or Resisting Officer

23:10-5. Arrest on view without warrant; interference with or resisting officer
Any constable, police officer, fish and game warden, protector, or deputy warden, or any officer or member of any incorporated game protective society may, for a violation of any provision of this Title, or any provision of any law supplementary thereto, or of any provision of the State Fish and Game Code committed within the view of any such officer or person, arrest, without warrant, the offender and carry him before a court in the county wherein such arrest is made. Any person or persons who shall, by threat, menace or force, or in any manner, attempt to deter or prevent any fish and game warden or other person authorized to make arrests for violation of the fish and game laws of this State, or any provision of any law supplementary thereto, or any provision of the State Fish and Game Code from enforcing or carrying into effect any provisions of this Title, or any provision of any law supplementary thereto, or any provision of the State Fish and Game Code or who shall resist arrest or the seizure of boats or nets or other apparatus illegally used, shall be subject to a fine of one hundred dollars ($100.00).

Amended by L. 1939, c.106, s.1; L.1948, c. 448, p. 1827, s. 80; L.1953, c. 23, p. 452, s. 7, eff. March 19, 1953.



Section 23:10-12 - Incriminating Testimony

23:10-12. Incriminating testimony
No person shall be excused from giving evidence in any proceeding under this chapter, on the ground that it might tend to convict him or render him liable to prosecution hereunder, but such evidence shall not be received against him in any such prosecution.



Section 23:10-14 - Commitment For Nonpayment Of Penalties

23:10-14. Commitment for nonpayment of penalties
If any person shall fail to pay the penalty or penalties so imposed, together with the costs of proceedings, the court shall commit him to the common jail of the county where such conviction is had, for a period not exceeding ninety days, or until the penalty and costs are paid.



Section 23:10-15 - Release On Probation; Payment Of Fine In Installments

23:10-15. Release on probation; payment of fine in installments
If the record of a person convicted of a violation of this Title, or any provision of any law supplementary thereto, or any provision of the State Fish and Game Code shall, in the judgment of the court in which the conviction is had, so justify, the court may order him to be released on probation under the care of the probation officer of the county, the payment of a fine and costs of proceedings to be paid to the probation officer in weekly installments of such sum as he may determine. This money shall inure to the benefit of the Division of Fish and Game, and the probation officer shall account for and turn over the same or any other money collected by him on account thereof to the Division of Fish and Game for its uses and purposes.

Amended by L.1948, c. 448, p. 1830, s. 86, eff. April 1, 1949.



Section 23:10-17 - Powers And Fees For Service Of Process Of Certain Officers

23:10-17. Powers and fees for service of process of certain officers
The fish and game protector, fish and game wardens and deputy wardens shall have the same power as constables and be entitled to the same fees for the service of process in proceedings under this chapter as are provided by law for constables in the court in which the proceedings are had.



Section 23:10-19 - Use Of Moneys Recovered For Violations

23:10-19. Use of moneys recovered for violations
All moneys recovered for violations of this Title, or any provision of any law supplementary thereto, or any provision of the State Fish and Game Code shall, except as otherwise specifically provided, be paid to the Division of Fish and Game for its use and purposes.

Any court or person receiving such moneys for violations of this Title, or any provision of any law supplementary thereto, or any provision of the State Fish and Game Code, who fails to forward the same to the Division of Fish and Game within thirty days after receipt of same shall be guilty of a misdemeanor.

Amended by L.1948, c. 448, p. 1830, s. 87, eff. April 1, 1949.



Section 23:10-20 - Searches And Seizures; Immunity From Civil Suit

23:10-20. Searches and seizures; immunity from civil suit
A member of the Fish and Game Council and any conservation officer may, without warrant search and examine any boat, conveyance, vehicle, fish box, fish basket, game bag, game coat or other receptacle for game and fish, when he has reason to believe that a provision of this Title, or any law supplementary thereto, or the State Fish and Game Code has been violated, and shall seize and take possession of any firearms, bows and arrows, shells or cartridges, fishing rods and reels, fishing lines, knives, lights, slingshots, traps, spears, spear guns or any other article or equipment that has been illegally used or any bird, animal or fish unlawfully caught, taken, killed, had in possession or under control, shipped or about to be shipped. A court, upon receiving proof of probable cause for believing in the concealment of a bird, animal or fish so unlawfully caught, taken, killed, had in possession or under control, shipped or about to be shipped, shall issue a search warrant and cause a search to be made in any place, and to that end, may, after demand and refusal, cause any building, inclosure or car to be entered, and any apartment, chest, box, locker, crate, basket or package to be broken open and its contents examined by a member of the Fish and Game Council or any conservation officer. All firearms, bows and arrows, shells or cartridges, fishing rods and reels, fishing lines, knives, lights, slingshots, traps, spears, spear guns or any other article or equipment that has been illegally used and seized by a member of the council or any conservation officer shall be returned to the defendant when and if the case has been dismissed, if he has been found not guilty, or if he has been convicted and has paid the penalty and costs imposed, if any.

The member of the council or conservation officer shall not be liable for damages by reason of any such search or the seizure of any nets or fishing, hunting or trapping apparatus in accordance herewith.

Amended by L.1948, c. 448, p. 1830, s. 88; L.1972, c. 184, s. 1, eff. Dec. 12, 1972.



Section 23:10-21 - Forfeiture Of Apparatus; Procedure

23:10-21. Forfeiture of apparatus; procedure
23:10-21. A person found using a seine, gill, drift, anchor or sink net, fixed net, trap, pot, pound, set line, fyke, weir or other apparatus for the taking of fish in any waters of this State in violation of this Title, or any provision of any law supplementary thereto, or any provision of the State Fish and Game Code shall, in addition to the penalties prescribed, forfeit the same.

All constables, sheriffs, fish and game wardens and the fish and game protector shall, and any other person may, seize and secure the same, and shall immediately thereafter institute a proceeding for the confiscation thereof in the Superior Court or in the municipal court within the jurisdiction of which, the seizure is made. The court may proceed in a summary manner and may make direct confiscation and forfeiture of the same to the division's use, which division may dispose thereof at its discretion.

Amended 1948,c.200; 1948,c.448,s.89; 1953,c.23,s.17; 1991,c.91,s.283.



Section 23:10-21.1 - Illegal Apparatus Used For Fishing; Confiscation

23:10-21.1. Illegal apparatus used for fishing; confiscation
Any seine, gill, drift, anchor or sink net, fixed net, trap, pot, pound, set line, fyke, weir or other apparatus for the taking of fish found in use in any of the waters of this State, in which the use thereof is in violation of any law or any provision of the State Fish and Game Code, the ownership of which is not known, shall be forfeited and any fish and game warden may seize the same and if the same is claimed within thirty days, the warden shall proceed in relation thereto in the manner provided in section 23:10-21 of the Revised Statutes, and, if it is unclaimed within said time, he shall turn the same over to the Division of Fish and Game in the Department of Conservation and Economic Development, which division may dispose thereof at its discretion.

L.1952, c. 70, p. 396, s. 1, eff. April 23, 1952.



Section 23:12-1 - Assent Of State To Federal Act Pertaining To Wildlife Restoration

23:12-1. Assent of state to Federal act pertaining to wildlife restoration
The State of New Jersey hereby assents to the provisions of the Act of Congress entitled "An act to provide that the United States shall aid the States in wildlife-restoration projects, and for other purposes," approved September second, one thousand nine hundred and thirty-seven (Public, No. 415, 75th Congress), and the Board of Fish and Game Commissioners is hereby authorized, empowered and directed to perform such acts as may be necessary to the conduct and establishment of co-operative wildlife-restoration projects, as defined in said Act of Congress, in compliance with said Act and with rules and regulations promulgated by the Secretary of Agriculture thereunder.

L.1938, c. 157, p. 323, s. 1.



Section 23:12-2 - Assent To Federal Act Providing For Aid In Fish Restoration And Management Projects

23:12-2. Assent to Federal act providing for aid in fish restoration and management projects
The State of New Jersey hereby assents to the provisions of the Act of Congress entitled "An act to provide that the United States shall aid the States in fish restoration and management projects, and for other purposes," approved August ninth, one thousand nine hundred and fifty (Public Law 681, 81st Congress), and the Fish and Game Division of the Department of Conservation and Economic Development is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of co-operative fish restoration projects, as defined in said Act of Congress, in compliance with said act and rules and regulations promulgated by the Secretary of the Interior thereunder.

L.1951, c. 147, p. 612, s. 1, eff. June 1, 1951.






Title 24 - Food And Drugs

Section 24:1-1 - Definitions.

24:1-1 Definitions.

As used in this Title:

a."State department," "department of health" and "department" mean the "State Department of Health."

b."Council" means the Public Health Council in the State Department of Health.

c."Local board" or "local board of health" means the board of health of any municipality, or the boards, bodies, or officers in such municipality lawfully exercising the powers of a local board of health under the laws governing such municipality, and includes any consolidated local board of health or county local board of health created and established pursuant to law.

d."Food" means (1) articles used for food or drink for man or other animals (2) chewing gum and (3) articles used for components of any such article.

e."Drug" means (1) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (2) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; and (3) articles (other than food) intended to affect the structure or any function of the body of man or other animals; and (4) articles intended for use as a component of any article specified in clause (1), (2), or (3); but does not include biological products, or devices or their components, parts, or accessories.

f."Package" or "container" means wrapper, case, basket, hamper, can, bottle, jar, tube, cask, vessel, tub, firkin, keg, jug, barrel, or other receptacles, but the word, "package" shall not include open containers which permit a visual and physical inspection by the purchaser at retail, nor bags and other receptacles which are filled in the presence of the purchaser at retail.

g."Device" means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended (1) for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or (2) to affect the structure or any function of the body of man or other animals.

h."Cosmetic" means (1) articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, and (2) articles intended for use as a component of any such articles; except that such term shall not include soap.

i."New drug" means (1) any drug the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety of drugs, as safe for use under the conditions prescribed, recommended, or suggested in the labeling thereof, and (2) any drug the composition of which is such that such drug, as a result of investigations to determine its safety for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions.

j."Label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this subtitle that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper. The term "immediate container" does not include package liners.

k."Labeling" means all labels and other written, printed or graphic matter (1) upon an article or any of its containers or wrappers, or (2) accompanying such article.

l."Official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them.

m.If an article is alleged to be misbranded because the labeling is misleading, then in determining whether such labeling is misleading there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, or any combination thereof, but also the extent to which such labeling fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which such labeling relates under the conditions of use prescribed in the labeling thereof or under such conditions of use as are customary or usual.

n.The representation of a drug as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or such other use as involves prolonged contact with the body.

o.The provisions of this act regarding the selling of food, drugs, devices, or cosmetics, shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving away of any such article and the supplying or applying of any such articles in the conduct of any food, drug or cosmetic establishment.

p.The term "Federal Act" means the Federal Food, Drug and Cosmetic Act (Title 21, U.S.C. s.301 et seq.; 52 Stat. 1040 et seq.).

amended 1939, c.320, s.1; 1966, c.74, s.1; 2015, c.130, s.4.



Section 24:1-2 - Certain Books As Evidence

24:1-2. Certain books as evidence
The books printed and published and known as the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them, or any of the printed copies of such books, shall in any action or proceeding brought under any of the provisions of this subtitle be received as evidence of the contents thereof, in any court or before any magistrate.

The court or magistrate may determine whether the books offered as such were so printed and published, either from inspection or the knowledge of the judge or magistrate, or from testimony.

No judgment shall be reversed because of the admission of such books unless it be shown that the books so offered in evidence were not, in fact, printed and published as such official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary.

Amended by L.1939, c. 320, p. 770, s. 2, eff. Jan. 1, 1940; L.1953, c. 24, p. 454, s. 1, eff. March 19, 1953.



Section 24:1-3 - Responsibility For Acts Of Officers And Agents

24:1-3. Responsibility for acts of officers and agents
When construing and enforcing any provision of this subtitle, the act, omission or failure, within the scope of his employment or office, of any officer, agent or other person acting for or employed by another person, shall be deemed to be the act, omission or failure of the person so represented, as well as that of the person acting in a representative capacity.



Section 24:1-4 - Foods, Drugs, Etc., Complying With Federal Regulations

24:1-4. Foods, drugs, etc., complying with Federal regulations
No food, drug, device, or cosmetic, which is established to the satisfaction of the State Department to be subject to, and to comply with, regulations promulgated under the Federal Act shall be deemed to be in violation of this subtitle because of its failure to comply with regulations promulgated hereunder, insofar as the same are in conflict with the regulations under the Federal Act.

L.1939, c. 320, p. 770, s. 3, eff. Jan. 1, 1940.



Section 24:2-1 - Enforcement By State Departments; Rules And Regulations

24:2-1. Enforcement by state departments; rules and regulations
The State department shall execute and enforce the provisions of this subtitle and make and publish all necessary rules and regulations providing for enforcement and carrying into effect of any provision of this subtitle and for the government of its officers and employees. The State department is hereby authorized to adopt, insofar as applicable, the regulations from time to time promulgated under the Federal Act.

Amended by L.1939, c. 320, p. 771, s. 4, eff. Jan. 1, 1940; L.1966, c. 74, s. 2, eff. June 14, 1966.



Section 24:2-2 - Enforcement By Local Board

24:2-2. Enforcement by local board
The local board of health shall enforce the provisions of this subtitle within its jurisdiction.



Section 24:2-3 - Appointment Of Analysts, Chemists, Specialists, Chief Inspectors, Etc.

24:2-3 Appointment of analysts, chemists, specialists, chief inspectors, etc.

24:2-3. The State board may appoint such analysts, chemists, specialists, chief inspectors and other inspectors and employees as may be authorized by law, and the persons thus appointed shall perform such duties as may be assigned to them by the State department. The state board shall fix the salaries of all such officers and employees subject to the provisions of Title 11A of the New Jersey Statutes, Civil Service, except when otherwise provided by statute.

Amended 1997, c.416, s.1.



Section 24:2-4 - Designation Of Registered Environmental Health Specialists To Perform Certain Duties.

24:2-4 Designation of registered environmental health specialists to perform certain duties.

24:2-4. The local board of health may designate from among its registered environmental health specialists one or more registered environmental health specialists who shall perform the duties relating to food and drug inspection required under R.S.24:2-1 et seq. The local board may also appoint one or more food and drug analysts.

Amended 1997, c.416, s.2.



Section 24:2-5 - Powers, Duties Of Registered Environmental Health Specialist.

24:2-5 Powers, duties of registered environmental health specialist.

24:2-5. The registered environmental health specialist designated under R.S.24:2-4 shall have, within the jurisdiction of the local board appointing him, all the power and authority given a specialist appointed by the State board under the authority of R.S.24:2-3. He shall, in addition to the usual duties of a registered environmental health specialist, aid in the enforcement of the provisions of this subtitle.

Amended 1997, c.416, s.3.



Section 24:2-6 - Interference With Officials; Penalties

24:2-6. Interference with officials; penalties
No person shall obstruct or interfere with the State department or the local board, or any officer or employee thereof, in the performance of any duty imposed by this subtitle.

Any person who shall violate the provisions of this section shall be liable to a penalty of not more than:

a. $200.00 for each first offense.

b. $600.00 for each second and subsequent offense.

Amended by L.1966, c. 74, s. 3; L.1983, c. 275, s. 2, eff. July 18, 1983.



Section 24:2-7 - Consolidated Certificate Of Operation; Multiple Regulated Businesses Owned Operated Upon Same Premises; Suspension Or Revocation

24:2-7. Consolidated certificate of operation; multiple regulated businesses owned operated upon same premises; suspension or revocation
Any person who owns or operates upon the same premises more than one business which is regulated pursuant to Title 24 (Food and Drugs) of the Revised Statutes shall be entitled to own or operate such businesses upon the issuance by the Commissioner of Health of a consolidated certificate of operation. Such certificate shall be issued in lieu of individual licenses which would otherwise be required by the Department of Health for the ownership or operation of each separate business and may be suspended or revoked in whole or in part for the operation of one or more of such businesses in violation of any statute or rule or regulation of the commissioner.

L.1978, c. 161, s. 1.



Section 24:2-8 - Fee

24:2-8. Fee
The commissioner shall establish a fee for the issuance of such certificate which shall not exceed the combined cost of the individual licenses which would otherwise be required for the operation of each of the businesses.

L.1978, c. 161, s. 2.



Section 24:2-9 - Fees For Issuance Of "Certificate Of Free Sale."

24:2-9 Fees for issuance of "Certificate of Free Sale."

9.The Department of Health may, pursuant to regulation adopted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establish and charge reasonable fees not to exceed $100 to cover administrative costs associated with the issuance of a "Certificate of Free Sale." For the purpose of this act, a "Certificate of Free Sale" is defined as a certificate completed and issued by the department attesting that a specific food, drug, cosmetic, or medical device product regulated under Title 24 of the Revised Statutes, and manufactured, distributed, and offered for sale in this State is labeled in conformance with the applicable food, drug, cosmetic, or medical device laws and rules of this State and further attests to the results of the most recently conducted sanitary inspection of the manufacturer or distributor of the subject product.

Further, the Department of Health may, pursuant to regulation adopted in accordance with the "Administrative Procedure Act," establish and charge reasonable fees not to exceed $100 to cover administrative costs associated with the issuance of other certifications or affidavits related to matters regulated by the department under Title 24 of the Revised Statutes.

L.2003, c.117, s.9; amended 2012, c.17, s.84.



Section 24:3-1 - Right Of Entry; Opening Packages; Inspection

24:3-1. Right of entry; opening packages; inspection
The State department and the local board, and any officer or employee thereof, in the performance of any duty imposed by this subtitle, shall have full access to any premises or place, container or conveyance used in the production, preparation, manufacture, packing, storage, transportation, handling, distribution or sale of any food, drug, cosmetic or device, and may inspect any of the aforesaid premises, places or conveyances to determine if it meets the sanitary requirements set forth in this subtitle, and may examine and open any package or container which is believed to contain any food, drug, cosmetic or device manufactured, sold, exposed for sale or had in possession with intent to sell in violation of any provision of this subtitle and inspect the contents thereof and take therefrom samples for analysis, whether or not the container or package be sealed or locked and whether or not it be in transit.

Amended by L.1939, c. 320, p. 771, s. 5; eff. Jan. 1, 1940; L.1961, c. 52, p. 529, s. 9, eff. June 3, 1961.



Section 24:3-2 - Procuring Sample Of Food Or Drug

24:3-2. Procuring sample of food or drug
Every person who shall distribute or sell, or offer for distribution or sale, or have in his possession with intent to distribute or sell, any food, drug, cosmetic or device, shall, on request and tender of the value by the State Department, deliver so much thereof to the department as it may request as a sample.

Amended by L.1939, c. 320, p. 771, s. 6, eff. Jan. 1, 1940.



Section 24:3-3 - Taking Sample Without Consent Of Owner

24:3-3. Taking sample without consent of owner
If such request is not immediately complied with, the department may demand and take so much of the food, drug, cosmetic or device as it may think necessary, tendering to the person in charge what it deems to be the reasonable value.

Amended by L.1939, c. 320, p. 772, s. 7, eff. Jan. 1, 1940.



Section 24:3-4 - Preservation Of Sample

24:3-4. Preservation of sample
At the time of the delivery or taking of the sample excepting in the case where the article is a device, it shall be divided in the presence of the person of whom the request or demand was made, or before a witness, into two or more parts and each part shall be sealed in a suitable package. One part shall be tendered and, if accepted, shall be delivered to the person of whom the request or demand was made with a statement in writing that such sample is taken for the purpose of examination, issued in the name of the department and signed by the person taking the same.

Amended by L.1939, c. 320, p. 772, s. 8, eff. Jan. 1, 1940.



Section 24:3-5 - Proof Of Analysis As Evidence

24:3-5. Proof of analysis as evidence
In a prosecution for the violation of any provision of this subtitle no proof of an analysis shall be given in evidence by the prosecutor unless the sample shall have been sealed up and tendered as provided in section 24:3-4 of this title, except as provided in section 24:3-6 of this title.



Section 24:3-6 - Proof Of Analysis On Purchase By Other Than Representative Of Department

24:3-6. Proof of analysis on purchase by other than representative of department
In any prosecution for the sale of food, drug or cosmetic in violation of any provision of this subtitle, proof of the analysis of the article so sold may be given in evidence on the part of the prosecutor, notwithstanding the fact that the article may have been purchased by some person other than a representative of the department, if such article shall immediately after such sale be delivered by the purchaser to the department.

The department shall, in the presence of the person from whom the request or demand was made, or of a witness who may be the purchaser, divide the article into two or more parts and preserve the sample in the same manner as prescribed by section 24:3-4 of this Title.

Amended by L.1939, c. 320, p. 772, s. 9, eff. Jan. 1, 1940.



Section 24:3-9 - Composite Sample Of Milk Seized In Transit

24:3-9. Composite sample of milk seized in transit
When the department shall seize or take for inspection any milk in transit from a dairy to a receiving station or creamery, it shall proceed with the same to such place and cause all of the milk so seized to be poured in one vessel and thoroughly mixed and take a composite sample for analysis.



Section 24:4-1 - Confiscation; Summary Proceeding

24:4-1. Confiscation; summary proceeding
Any food, drug, cosmetic or device, if not in transit from one State to another, that is offered or exposed for sale, or had in possession with intent to distribute or sell or is intended for distribution or sale in violation of any provision of this subtitle, may be confiscated by a summary proceeding as hereinafter provided.

Amended by L.1939, c. 320, p. 773, s. 10, eff. Jan. 1, 1940; L.1953, c. 24, p. 454, s. 2, eff. March 19, 1953.



Section 24:4-2 - Jurisdiction

24:4-2. Jurisdiction
24:4-2. The Superior Court or municipal court having jurisdiction in the municipality, as the case may be, in which such food, drug, cosmetic or device is found shall have jurisdiction to hear and determine such proceeding.

Amended 1939, c.320,s.11; 1953,c.24,s.3; 1991,c.91,s.284.



Section 24:4-5 - Issuance Of Warrant

24:4-5. Issuance of warrant
Upon the filing of a verified complaint the court may issue a warrant directed to the sheriff or a constable of the county or other peace officer, commanding such officer to seize and take in his possession the article described in the complaint, and bring the same before the court which issued the warrant and to summon the person named in the warrant, and any other person who may be found in possession of the article, to appear at the time and place therein specified.

Amended by L.1953, c. 24, p. 455, s. 6, eff. March 19, 1953.



Section 24:4-8 - Claims Under Oath

24:4-8. Claims under oath
Any person who appears and claims the food, drug, cosmetic or device seized under the warrant shall be required to file a claim under oath.

Amended by L.1939, c. 320, p. 773, s. 12, eff. Jan. 1, 1940.



Section 24:4-9 - Sale Or Destruction Of Condemned Article

24:4-9. Sale or destruction of condemned article
If upon the hearing it shall appear that the article was offered or exposed for sale, or had in possession with intent to distribute or sell, or was intended for distribution or sale in violation of any provision of this subtitle, it shall be confiscated and disposed of by destruction or sale as the court may direct, but no such article shall be sold contrary to any provision of this subtitle.

The proceeds of any sale, less the legal costs and charges, shall be paid to the State department which shall pay the same into the State treasury, or to the local board for the use of the municipality.

Amended by L.1939, c. 320, p. 773, s. 13, eff. Jan. 1, 1940; L.1953, c. 24, p. 455, s. 9, eff. March 19, 1953.



Section 24:4-10 - Return Of Goods; Bond

24:4-10. Return of goods; bond
In case the article seized is not injurious to health and is of such a character that when properly marked or branded its sale is not prohibited by this subtitle, the court may order such article delivered to the owner upon the payment of the costs of the proceeding and the execution and delivery to the State department or local board instituting the proceeding, as obligee, of a good and sufficient bond to the effect that such article shall not be sold or otherwise disposed of contrary to the provisions of this subtitle or the laws of any State, territory, district of the United States, or of the United States.

Amended by L.1953, c. 24, p. 456, s. 10.



Section 24:4-11 - Summary Destruction Of Perishable Food

24:4-11. Summary destruction of perishable food
The state department or the local board shall condemn any food of a perishable nature and cause it to be destroyed or disposed of in such a manner as to make it impossible to be thereafter used for human food, whenever found:

a. Exposed or offered for sale, or had in possession with intent to sell, in violation of any provision of this subtitle; or

b. In a state of rottenness or putrefaction, or in any condition which renders it unwholesome or unfit for use for human food.



Section 24:4-12 - Adulterated Or Misbranded Foods, Drugs, Etc.; Marking; Detaining

24:4-12. Adulterated or misbranded foods, drugs, etc.; marking; detaining
Whenever an agent of the State Department or of a local board of health finds, or has probable cause to believe, that any food, drug, device, or cosmetic is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of this subtitle, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

L.1939, c. 320, p. 774, s. 14, eff. Jan. 1, 1940.



Section 24:4A-1 - Short Title

24:4A-1. Short title
This act shall be known and may be cited as the "Food Bank Good Samaritan Act."

L.1982, c. 178, s. 1.



Section 24:4A-2 - Definitions.

24:4A-2 Definitions.

2.As used in this act:

a."Donor" includes, but is not limited to, any farmer, processor, distributor, wholesaler or retailer of perishable or prepared food, or an institution of higher education in this State;

b."Food" means articles used for food or drink for humans and articles used for components of any such article;

c."Gleaner" means a person who harvests for distribution an agricultural food that has been donated by the owner;

d."Nonprofit organization" means an organization incorporated under the provisions of Title 15 or Title 16 of the Revised Statutes of New Jersey, an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code or an entity to which a charitable contribution as defined under subsection (c) of section 170 of the Internal Revenue Code is deductible under section 170;

e."Perishable food" means any food that may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. Perishable food includes, but is not limited to, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits or vegetables and foods that have been canned or otherwise processed and packaged and which may or may not require refrigeration or freezing;

f."Prepared food" means food commercially processed and prepared for human consumption;

g."Food bank" means a nonprofit food clearinghouse that solicits, stores, and distributes donations of edible but unmarketable surplus food. The food is distributed to nonprofit organizations that feed the needy.

L.1982, c.178, s.2; amended 2012, c.68, s.1.



Section 24:4A-3 - Nonliability For Food Donated To Nonprofit Organization

24:4A-3. Nonliability for food donated to nonprofit organization
a. Any donor of prepared or perishable food or any gleaner of agricultural food, which food appears to be fit for human consumption at the time it is donated to a nonprofit organization, shall not be liable for damages in any civil action or subject to criminal prosecution for any injury or death due to the condition of the food, unless the injury or death is a direct result of the gross negligence, recklessness or knowing misconduct of the donor or gleaner.

b. A food bank, nonprofit organization, or their agents which or who in good faith receive and distribute prepared or perishable food which appears to be fit for human consumption at the time it is distributed shall not be liable for damages in any civil action or subject to criminal prosecution for any injury or death due to the condition of the food, unless the injury or death is a direct result of the gross negligence, recklessness or knowing misconduct of the organization or an agent of the organization.

c. An owner of agricultural food who gives permission to a gleaner to enter upon his land for the purpose of harvesting donated agricultural food for distribution shall not be liable for damages in any civil action due to the presence of the gleaner on the land and shall not be liable for damages in any civil action or subject to criminal prosecution resulting from the consumption of the food gleaned or donated.

d. This section applies to good faith donations of perishable or prepared food which is not readily marketable due to appearance, freshness, grade, surplus supply or other conditions which do not affect its fitness for human consumption.

L.1982, c. 178, s. 3.



Section 24:4A-4 - Food Banks; Licenses; Fee; Regulation

24:4A-4. Food banks; licenses; fee; regulation
a. Any nonprofit organization known as a food bank which receives and distributes prepared or perishable food in accordance with this act shall obtain a license from the Department of Health to distribute such food. The fee for licensure shall be equal to the lowest fee charged to food, drug, or cosmetic establishments regulated by the department pursuant to P.L.1971, c. 158 (C. 24:15-13 and 25:15-14).

b. The Department of Health shall establish procedures to license and regulate nonprofit organizations which receive and distribute food and are known as food banks. The purpose of the licensure and regulation is to ensure the quality of the distributed food.

L.1982, c. 178, s. 4.



Section 24:4A-5 - Rules And Regulations

24:4A-5. Rules and regulations
The Department of Health shall promulgate rules and regulations necessary to carry out the purposes of this act.

L.1982, c. 178, s. 5.



Section 24:5-1 - Sale, Distribution Or Manufacture Of Adulterated Or Misbranded Articles

24:5-1. Sale, distribution or manufacture of adulterated or misbranded articles
No person shall distribute or sell, or manufacture for distribution or sale, or have in his possession with intent to distribute or sell, any food, drug, cosmetic or device which under any of the provisions of this subtitle is adulterated or misbranded.

Amended by L.1939, c. 320, p. 774, s. 15, eff. Jan. 1, 1940.



Section 24:5-2 - Certain Dealers Excepted From Operation Of Pure Food And Drug Law; Guaranty Of Seller

24:5-2. Certain dealers excepted from operation of pure food and drug law; guaranty of seller
No dealer shall be prosecuted for a violation of any provision of this subtitle regulating the adulteration or misbranding of any food, drug, cosmetic or device if he distributes or sells it or has it in his possession with intent to distribute or sell it in the original, unbroken package in which it was received by him, and he can establish a guarantee signed by the person from whom he purchased the same;

a. If a resident of the State, that the article is not adulterated or misbranded within the meaning of this subtitle, designating it; or

b. If a nonresident of the State residing in the United States, that the article is not adulterated or misbranded within the meaning of an Act of Congress entitled "An act to prohibit the movement in interstate commerce of adulterated and misbranded food, drugs, devices and cosmetics, and for other purposes," approved June twenty-fifth, one thousand nine hundred and thirty-eight, and the supplements and amendments thereto.

Amended by L.1939, c. 320, p. 774, s. 16, eff. Jan. 1, 1940.



Section 24:5-3 - Content Of Guaranty; Liability Of Resident Seller

24:5-3. Content of guaranty; liability of resident seller
Such guaranty, to afford protection, shall contain the name and address of the person making the sale of such article to the dealer. In case the seller is a resident of this state, he shall be amenable to the prosecution, fines, and penalties which would attach to the dealer under any provision of this subtitle.



Section 24:5-4 - Guaranty By Nonresident

24:5-4. Guaranty by nonresident
If the guaranty is signed by a person who resides outside of this State, the State department shall report the facts in the case to the proper officer appointed for the enforcement of the Federal legislation specified in section 24:5-2 of this Title.

Amended by L.1966, c. 74, s. 4, eff. June 14, 1966.



Section 24:5-5 - Extent Of Protection Of Dealer

24:5-5. Extent of protection of dealer
No guarantee that any food, drug, cosmetic or device is not adulterated or misbranded within the meaning of the federal legislation specified in section 24:5-2 of this Title shall be effective to exempt any dealer from prosecution under this subtitle unless the requirements of the Federal legislation and of this subtitle covering the adulteration and misbranding of the guaranteed article are identical.

Amended by L.1939, c. 320, p. 775, s. 17, eff. Jan. 1, 1940.



Section 24:5-6 - Article For Foreign Market

24:5-6. Article for foreign market
No food, drug, cosmetic or device shall be deemed adulterated or misbranded within the meaning of this subtitle when specially prepared for export to any foreign country:

a. If the article shall be prepared and packed according to the specifications of the foreign purchaser; and

b. If no substance is used in the preparation or packing of the article which is prohibited by the laws of the foreign country to which the article was prepared for export; and

c. If the article is labeled on the outside of the shipping package to show that it is intended for export.

If such food, drug, cosmetic or device shall later be sold or offered for sale within the United States, then all the provisions of this subtitle with regard to adulteration and misbranding shall apply thereto.

Amended by L.1939, c. 320, p. 775, s. 18, eff. Jan. 1, 1940.



Section 24:5-7 - Sale Of Patent Medicines Not Authorized

24:5-7. Sale of patent medicines not authorized
Nothing contained in this subtitle shall be construed as authorizing the sale, gift, furnishing or disposition of any article, substance, admixture or patent or proprietary remedy, the sale, gift, furnishing or disposition of which is prohibited, except upon prescription, by any statute of this state.



Section 24:5-8 - General Food Adulterations

24:5-8. General food adulterations
24:5-8. For the purposes of this subtitle food shall be deemed adulterated:



A. (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this clause if the quantity of such substance in such food does not ordinarily render it injurious to health; or

(2) If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of regulations promulgated by the Department of Health limiting the quantity therein or thereon to such extent as the Department of Health of the State of New Jersey finds necessary for the protection of the public health; or

(3) If it consists in whole or in part of any filthy, putrid, or decomposed substance, or if it is otherwise unfit for food; or



(4) If it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health; or

(5) If it is in whole or in part the product of an animal which has not been inspected, and the meat of such animal passed as fit for food:



(a) By an official federal inspector; or



(b) By such officer or person as shall be qualified for such purpose in accordance with, and in such manner as shall be prescribed by, regulations adopted by the State department, if such inspection is required by such regulations, or if it is in whole or in part the product of an animal which has died otherwise than by slaughter; or

(6) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or



(7) If, during the course of its processing, it has been exposed to, or treated with, ionized radiation, except that this paragraph shall not apply to any spice so exposed or treated.



B. (1) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or



(2) If any substance has been substituted wholly or in part therefor; or



(3) If damage or inferiority has been concealed in any manner; or



(4) If any substance has been added thereto or mixed or packaged therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

C. If it falls below the standard of purity, quality or strength which it purports or is represented to possess.



D. If it bears or contains a coal-tar color other than one from a batch that has been certified under the federal act.



Amended 1939,c.320,s.19; 1950,c.244,s.1; 1966,c.74,s.5; 1989,c.203,s.1.



Section 24:5-9 - Confectionery Adulterations

24:5-9. Confectionery adulterations
For the purposes of this subtitle, confectionery shall be deemed adulterated if it bears or contains any alcohol, or nonnutritive article or substance except harmless coloring, or if a coal-tar color one from a batch which has been certified under the Federal Act, harmless flavoring, harmless resinous glaze not in excess of 4/10 of 1%, natural gum and pectin; provided, that this paragraph shall not apply to any confectionery by reason of its containing less than 5% by volume of alcohol or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances.

Amended by L.1939, c. 320, p. 777, s. 20, eff. Jan. 1, 1940; L.1966, c. 74, s. 6; L.1984, c. 134, s. 1, eff. Aug. 28, 1984.



Section 24:5-9.1 - Confectionery With More Than 1/2 Of 1% Alcohol Rendered Unfit For Beverage Purposes; Sale To Person Under Legal Age; Label; Sign In Place Of Sale; Violations; Penalty

24:5-9.1. Confectionery with more than 1/2 of 1% alcohol rendered unfit for beverage purposes; sale to person under legal age; label; sign in place of sale; violations; penalty
a. Anyone who sells confectionery that contains more than 1/2 of 1% alcohol rendered unfit for beverage purposes to a person who is under the legal age for purchasing alcoholic beverages is guilty of a disorderly persons offense.

b. Any confectionery manufactured in this State that contains more than 1/2 of 1% alcohol rendered unfit for beverage purposes shall bear a label containing the statement: "Sale of this product to persons under the legal age for purchasing alcoholic beverages is unlawful" . A person who violates the provisions of this subsection is guilty of a disorderly persons offense.

c. No confectionery containing more than 1/2 of 1% alcohol rendered unfit for beverage purposes shall be sold in this State unless the product bears a label that meets the requirements of subsection b. of this section or a sign containing the statement: "Sale of confectionery containing more than 1/2 of 1% alcohol to persons under the legal age for purchasing alcoholic beverages is unlawful" is displayed at the place where the product is sold or offered for sale. A person who violates the provisions of this subsection is guilty of a disorderly persons offense.

L.1984, c. 134, s. 2, eff. Aug. 28, 1984.



Section 24:5-10 - General Drug Or Device Adulterations

24:5-10. General drug or device adulterations
For the purposes of this subtitle a drug or device shall be deemed adulterated:

a. (1) If it consists in whole or in part of any filthy, putrid, or decomposed substance; or (2) if it has been prepared, packed, or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or (3) if it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (4) if it is a drug and it bears or contains, for purposes of coloring only, a coal-tar color other than one from a batch which has been certified under the Federal Act.

b. If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with tests or methods of assay set forth in such compendium or in the absence of or inadequacy of such tests or methods of assay, those prescribed by the agency enforcing the Federal Act. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

c. If it is not subject to the provisions of paragraph (b) of this section and its strength differs from, or its purity or quality falls below that which it purports or is represented to possess.

d. If it is a drug and any substance has been (1) mixed or packed therewith so as to reduce its strength, quality, or purity; or (2) substituted wholly or in part therefor.

e. If it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof.

Amended by L.1939, c. 320, p. 777, s. 21, eff. Jan. 1, 1940; L.1966, c. 74, s. 7.



Section 24:5-11 - Exceptions To Drug Adulterations

24:5-11. Exceptions to drug adulterations
No drug defined in an official compendium shall be deemed to be adulterated under section 24:5-10 because it differs from the standard of strength, quality, or purity therefor set forth in such compendium, if its difference in strength, quality, or purity from such standard is plainly stated on its label.

Amended by L.1939, c. 320, p. 778, s. 22, eff. Jan. 1, 1940.



Section 24:5-11.1 - General Cosmetic Adulterations

24:5-11.1. General cosmetic adulterations
For the purpose of this subtitle a cosmetic shall be deemed to be adulterated:

a. If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling thereof, or under such conditions of use as are customary or usual; provided, that this provision shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "Caution--This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness," and the labeling of which bears adequate directions for such preliminary testing. For the purpose of this paragraph and paragraph e the term "hair dye" shall not include eyelash dyes or eyebrow dyes.

b. If it consists in whole or in part of any filthy, putrid, or decomposed substance.

c. If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

d. If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

e. If it is not a hair dye and it bears or contains a coal-tar color other than one from a batch that has been certified under the Federal Act.

L.1939, c. 320, p. 779, s. 23, eff. Jan. 1, 1940; L.1966, c. 74, s. 8, eff. June 14, 1966.



Section 24:5-13 - Use Of Wood Or Methyl Alcohol Prohibited; Penalty

24:5-13. Use of wood or methyl alcohol prohibited; penalty
No person shall sell or offer or expose for sale, or have in his possession with intent to distribute or sell, any food, drug, cosmetic, preparation or mixture of any kind, intended for internal use, which contains methyl or wood alcohol; nor shall any person sell, or offer or expose for sale, or have in his possession with intent to distribute or sell, or use upon or apply to the body of another, any drug, hair tonic, bay rum or similar preparation, intended for external use, which contains methyl or wood alcohol.

Any person who shall violate any of the provisions of this section shall be liable to a penalty of one hundred dollars for the first offense, two hundred dollars for the second offense, and three hundred dollars for the third and each subsequent offense.

Amended by L.1939, c. 320, p. 779, s. 24, eff. Jan. 1, 1940.



Section 24:5-14 - Meat And Meat Products

24:5-14. Meat and meat products
No person shall distribute or sell or have in his possession with intent to distribute or sell any meat or meat product to which any sodium sulphite, sodium bisulphite, or any drug, chemical, chemical compound or preservative, from which sulphur dioxide can be liberated, has been added thereto or mixed therewith.



Section 24:5-16 - "Misbranded" Defined

24:5-16. "Misbranded" defined
The term "misbranded" as used in this subtitle shall apply to all drugs, articles of food, cosmetics and devices and to articles which enter into the composition of foods, drugs, cosmetics or devices, the package or label of which shall bear any statement or design regarding such article or the ingredients or substances contained therein, which shall be false or misleading in any particular, and to any food or drug product, or cosmetic, or device which is falsely branded as to the State, territory or country in which it is manufactured or produced.

Amended by L.1939, c. 320, p. 780, s. 25, eff. Jan. 1, 1940.



Section 24:5-17 - Food Misbrandings

24:5-17. Food misbrandings
For the purposes of this subtitle a food shall also be deemed to be misbranded:

a. If its labeling is false or misleading in any particular.

b. If it is offered for sale or distributed under the name of another food.

c. If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated.

d. If its container is so made, formed, or filled as to be misleading.

e. If in package form, unless it bears a label or tag containing the name and place of business of the manufacturer, packer, or distributor.

f. If any word, statement, or other information required by or under authority of this act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, or designs, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

g. If it purports to be or is represented as a food for which a definition and standard of identity is established in this subtitle or has been adopted by the Department of Health pursuant to section 24:6-1 unless (1) it conforms to such definition and standard, and (2) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such definition and standard, the common names of optional ingredients (other than spices, flavoring and coloring) present in such food.

h. If it purports to be or is represented as a food for which a standard of quality has been prescribed by the Department of Health, pursuant to section 24:6-1, and its quality falls below such standard, unless such label bears, in such manner and form as specified by the Department of Health a statement that it falls below such standard.

i. If it is not subject to the provisions of paragraph g of this section, unless its label bears (1) the common or usual name of the food, if any there be, and (2) in case it is fabricated from 2 or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided, that, to the extent that compliance with the requirements of clause (2) of this paragraph is impractical, or results in deception, exemptions shall be established by regulations promulgated by the Department of Health; provided, further, that the requirements of clause (2) of this paragraph shall not apply to any carbonated nonalcoholic drink the ingredients of which have been fully and correctly disclosed, to the extent prescribed by said clause (2), to the Department of Health in an affidavit.

j. If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Department of Health determines to be, and by regulations prescribes as necessary in order fully to inform purchasers as to its value for such uses.

k. If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by regulations promulgated by the Department of Health. The provisions of this paragraph and paragraphs g and i with respect to artificial coloring shall not apply in the case of butter, cheese, or ice cream.

Amended by L.1939, c. 320, p. 780, s. 26, eff. Jan. 1, 1940; L.1966, c. 74, s. 9, eff. June 14, 1966.



Section 24:5-18 - Drug Or Device Misbrandings

24:5-18. Drug or device misbrandings
For the purposes of this subtitle a drug or device shall also be deemed to be misbranded:

a. If its labeling is false or misleading in any particular.

b. If in package form unless it bears a label containing the name and place of business of the manufacturer, packer, or distributor.

c. If any word, statement or other information required by or under authority of this subtitle to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements or designs in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

d. If it is for use by man and contains any quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marihuana, morphine, opium, paraldehyde, peyote, or sulphonmethane; or any chemical derivative of such substance, which derivative has been by the Department of Health of the State of New Jersey after investigation found to be, and by regulations under this subtitle designated as, habit forming; unless its label bears the name and quantity or proportion of such substance, or derivative and in juxtaposition therewith, the statement "Warning--May be habit forming."

e. If it is a drug and is not designated solely by a name recognized in an official compendium, unless its label bears (1) the common or usual name of the drug, if such there be; and (2) in case it is fabricated from 2 or more ingredients, the common or usual name of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including, whether active or not, the name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphanetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glusocides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances, contained therein; provided, that to the extent that compliance with the requirements of clause (2) of this paragraph is impracticable, exemptions may be established by regulations promulgated by the State department.

f. Unless its labeling bears (1) adequate directions for use; and (2) such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form, as are necessary for the protection of users; provided, that where any requirement of clause (1) of this paragraph, as applied to any drug or device, is not necessary for the protection of the public health, the Department of Health of the State of New Jersey may promulgate regulations exempting such drug or device from such requirement.

g. If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein; provided, that the method of packing may be modified with the consent of the State department. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

h. If it has been found by the Department of Health of the State of New Jersey to be a drug liable to deterioration, unless it is packaged in such form and manner, and its label bears a statement of such precautions, as the Department of Health of the State of New Jersey may by regulations require as necessary for the protection of the public health. No such regulation shall be established for any drug recognized in an official compendium until the State department shall have informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirements.

i. (1) If it is a drug and its container is so made, formed or filled as to be misleading; or (2) if it is an imitation of another drug; or (3) if it is offered for sale under the name of another drug.

j. If it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof.

k. If it is a depressant or stimulant drug as defined pursuant to law and not in the possession or control of a person specified by law as entitled to possession or control of such depressant or stimulant drug. Any depressant or stimulant drug misbranded under the preceding sentence shall be deemed dangerous or fraudulent for purposes of marking and detaining under the provisions of section 24:4-12 of this Title.

Amended by L.1939, c. 320, p. 782, s. 27, eff. Jan. 1, 1940. L.1966, c. 314, s. 8, eff. Dec. 29, 1966.



Section 24:5-18.1 - Cosmetic Misbrandings

24:5-18.1. Cosmetic misbrandings
For the purposes of this subtitle a cosmetic shall also be deemed to be misbranded:

a. If its labeling is false or misleading in any particular.

b. If in package form unless it bears a label containing the name and place of business of the manufacturer, packer, or distributor.

c. If any word, statement, or other information required by or under authority of this subtitle to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements or designs in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

d. If its container is so made, formed, or filled as to be misleading.

L.1939, c. 320, p. 785, s. 28, eff. Jan. 1, 1940.



Section 24:5-18.2 - Exemptions From Labeling And Packaging Requirements

24:5-18.2. Exemptions from labeling and packaging requirements
Foods, drugs, devices, and cosmetics which are, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed shall be exempted from the labeling and packaging requirements of this subtitle on such conditions as the State Department by regulations shall specify; provided, that such food, drugs, devices and cosmetics are not adulterated or misbranded under the provisions of this subtitle upon removal from such processing, labeling or repacking establishment.

L.1939, c. 320, p. 785, s. 29, eff. Jan. 1, 1940.



Section 24:5-19 - Drugs Dispensed By Physicians, Etc., Or On Written Prescription

24:5-19. Drugs dispensed by physicians, etc., or on written prescription
Nothing contained in this subtitle, except the provisions of section 24:5-10, shall be construed to apply to (1) any drug personally dispensed by any legally licensed physician, dentist or veterinarian in the course of his practice, or (2) any drug dispensed on a written prescription signed by a physician, dentist, or veterinarian (except a drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail), if (a) such physician, dentist, or veterinarian is licensed by law to administer such drug, and (b) such drug bears a label containing the name and place of business of the dispenser, the serial number and date of such prescription, and the name of such physician, dentist, or veterinarian.

Amended by L.1939, c. 320, p. 786, s. 30, eff. Jan. 1, 1940.



Section 24:5-22 - Defacement Or Removal Of Label

24:5-22. Defacement or removal of label
No person shall erase, cancel, obliterate, deface, cover, remove or alter any brand, tag, label or other marking required by any provision of this subtitle to be attached or affixed to any package or container.



Section 24:5A-1 - Short Title

24:5A-1. Short title
This act may be cited as the "New Jersey Hazardous Substances Labeling Act."

L.1966, c. 262, s. 1.



Section 24:5A-2 - Definitions

24:5A-2. Definitions
As used in this act:

(a) The term "department" means the New Jersey State Department of Health.

(b) The term "commissioner" means the New Jersey State Commissioner of Health.

(c) The term "person" includes an individual, partnership, corporation or association.

(d) The term "hazardous substance" means:

1. Any substance or mixture of substances which (i) is toxic, (ii) is corrosive, (iii) is an irritant, (iv) is a strong sensitizer, (v) is flammable, or (vi) generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause significant personal injury or illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonable foreseeable ingestion by children.

2. Any substances which, by regulation issued after public hearing, are deemed to meet the requirements of subparagraph 1 of this section.

(e) The term "toxic" means any substance which has the capacity to produce personal injury or illness to man through ingestion, inhalation, or absorption through any body surface.

(f) The term "highly toxic" means any substance which falls within any of the following categories: (1) produces death within 14 days in half or more than half a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, at a single dose of 50 milligrams or less per kilogram of body weight, when orally administered; or (2) produces death within 14 days in half or more than half a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when inhaled continuously for a period of 1 hour or less at an atmosphere concentration of 200 parts per million by volume or less of gas or vapor or 2 milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner; or (3) produces death within 14 days in half or more than half of a group of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less; provided, that, if the commissioner finds that available data on human experience with any substance indicate results different from those obtained on animals in the above named dosages or concentrations, the human data shall take precedence.

(g) The term "corrosive" means any substance which in contact with living tissue will cause destruction of tissue by chemical action; but shall not refer to action on inanimate surfaces.

(h) The term "irritant" means any substance not corrosive within the meaning of subparagraph (g) which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(i) The term "strong sensitizer" means a substance which will cause on normal living tissue through an allergic or photodynamic process a hypersensitivity which becomes evident on reapplication of the same substance.

(j) The term "extremely flammable" shall apply to any substance which has a flash point at or below 20 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, and the term "flammable" shall apply to any substance which has a flash point of above 20 degrees to and including 80 degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester. The flammability of solids and of the contents of self-pressurized containers may be determined by methods found by the commissioner to be generally applicable to such materials or containers, respectively, and established by regulations issued by him, which regulations shall also define the terms "flammable" and "extremely flammable" in accord with such methods.

(k) The term "label" means a display of written, printed or graphic matter upon the immediate container of any substance; and a requirement made by or under authority of this act that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement or other information also appears (1) on the outside container or wrapper, if any there be, unless it is legible through the outside container or wrapper and (2) on all accompanying literature where there are directions for use, written or otherwise.

( l ) The term "immediate container" does not include package liners.

(m) The term "misbranded package" or "misbranded package of a hazardous substance" means a hazardous substance in a suitable container intended or suitable for household use which, except as otherwise provided by or pursuant to section 5, fails to bear a label (1) which states conspicuously the name and business address of the manufacturer, packer, distributor, or seller; the common or usual name or the chemical name (if there be no common or usual name) of the hazardous substance or of each component which contributes substantially to its hazard, unless the commissioner by regulation permits or requires the use of a recognized generic name; the signal word "DANGER" on substances which are extremely flammable, corrosive, or highly toxic; the signal word "WARNING" or "CAUTION" on all other hazardous substances; an affirmative statement of the principal hazard or hazards, such as "Flammable," "Vapor Harmful," "Causes Burns," "Absorbed Through Skin," or similar wording descriptive of the hazard; precautionary measures describing the action to be followed or avoided, except when modified by regulation of the commissioner pursuant to section 5; instruction, when necessary or appropriate, for first-aid treatment; the word "poison" for any hazardous substance which is defined as "highly toxic" by subsection (f); instructions for handling and storage of packages which require special care in handling or storage and; the statement "Keep out of the reach of children," or its practical equivalent, and,

(2) on which any statements required under subparagraph (1) of this paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.

L.1966, c. 262, s. 2.



Section 24:5A-3 - Hazardous Substance; Limitation

24:5A-3. Hazardous substance; limitation
The term "hazardous substance" shall not apply to economic poisons subject to "The Economic Poison Act of 1951" nor to foods, drugs, cosmetics and devices subject to the provisions of subtitle 1 of Title 24 of the Revised Statutes relating to these products, nor to substances intended for use as fuels when stored in suitable containers and used in the heating, cooking, or refrigeration system of a house, nor to substances subject to control under the Atomic Energy Commission Act of 1954 as amended, or the Radiation Protection Act of New Jersey (chapter 116, P.L.1958).

L.1966, c. 262, s. 3.



Section 24:5A-4 - Application Of Federal Hazardous Substances Labeling Act

24:5A-4. Application of Federal Hazardous Substances Labeling Act
No hazardous substance subject to and conforming with the Federal Hazardous Substances Labeling Act and regulations promulgated thereunder shall be deemed to be in violation of this act and regulations promulgated hereunder.

L.1966, c. 262, s. 4.



Section 24:5A-5 - Commissioner; Powers

24:5A-5. Commissioner; powers
(a) The commissioner is hereby empowered to promulgate such regulations as may be necessary for the efficient enforcement of this act after public hearing to be held after 30 days prior notice thereof by public advertisement of the date, time and place of such hearing.

(b) Whenever in the judgment of the commissioner such action will promote the objectives of this act by avoiding or resolving uncertainty as to its application, the commissioner may by regulation declare to be a hazardous substance, for the purposes of this act, any substance or mixture of substances which he finds meets the requirements of section 2(d).

(c) If the commissioner finds that the requirements of section 2(m) are not adequate for the protection of the public health and safety in view of special hazard presented by any particular hazardous substance, he may by regulation establish such reasonable variations or additional label requirements as he finds necessary for the protection of the public health and safety; and any container of such hazardous substance intended or suitable for household use which fails to bear a label in accordance with such regulations shall be deemed to be a misbranded package of a hazardous substance.

(d) If the commissioner finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this act is impracticable or is not necessary for the adequate protection of the public health and safety, the commissioner shall promulgate regulations exempting such substances from these requirements to the extent he determines to be consistent with adequate protection of the public health and safety.

(e) The commissioner may exempt from the requirements established by or pursuant to this act any container of a hazardous substance with respect to which he finds adequate requirements satisfying the purposes of this act have been established by or pursuant to and in compliance with any other Federal or State law.

(f) In the preparation of regulations for promulgation under this act, the commissioner shall take into consideration the requirements of regulations promulgated under the Federal Hazardous Substances Labeling Act and consult with the Commissioner of the Department of Labor and Industry.

L.1966, c. 262, s. 5.



Section 24:5A-6 - Prohibited Acts

24:5A-6. Prohibited acts
The following acts and the causing thereof are hereby prohibited:

(a) The selling, offering for sale or keeping for sale within this State of any misbranded package.

(b) The alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a hazardous substance being held for sale if such act results in the hazardous substance being in a misbranded package.

(c) The selling, offering for sale or keeping for sale of a hazardous substance in a reused food, drug or cosmetic container or in a container which though not a reused container is identifiable as a food, drug or cosmetic container by its labeling or by other identification.

(d) The use by any person to his own advantage, or revealing other than to the commissioner or officers or employees of the department, or to the courts when relevant in any judicial proceeding under this act, of any information acquired concerning any method or process which as a trade secret is entitled to protection.

L.1966, c. 262, s. 6.



Section 24:5A-7 - Exceptions

24:5A-7. Exceptions
This act shall not apply to:

(a) Any carrier, while lawfully engaged in transporting a hazardous substance within this State, if such carrier shall, upon request, permit the commissioner or his designated agent to copy all records showing the transactions in and movements of the articles.

(b) Public officials of this State and of the Federal Government engaged in the performance of their official duties.

(c) The manufacturer or shipper of a hazardous substance for experimental use only:

(1) By or under the supervision of an agency of this State or of the Federal Government authorized by law to conduct research in the field of hazardous substances; or

(2) By others if the hazardous substance is not sold and if the container thereof is plainly and conspicuously marked "For experimental use only--Not to be sold" together with the manufacturer's name and address; provided, however, that if a written permit has been obtained from the commissioner, hazardous substances may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit.

L.1966, c. 262, s. 7.



Section 24:5A-8 - Enforcement Of Act; Penalties

24:5A-8. Enforcement of act; penalties
(a) The department shall execute and enforce the provisions of this act and in that enforcement is hereby vested with all powers relating to inspection, sampling, condemnation and embargoing of hazardous substances granted to it with respect to food and drugs under subtitle 1, Title 24 of the Revised Statutes.

(b) If any person shall violate directly or indirectly, through his officers or employees, any of the provisions of this act, or regulations promulgated hereunder, the commissioner may order the correction of the violation within such reasonable period of time as the commissioner may prescribe. Such order shall be complied with in the time specified.

(c) Any person violating any of the provisions of this act or orders or regulations promulgated hereunder shall be liable to a penalty of not less than $100.00 nor more than $1,000.00 and for the second and each succeeding violation, a penalty of not less than $200.00 nor more than $2,000.00 to be collected in a civil action by summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). Where the violation is of a continuing nature, each day during which it continues, after the date given by which the violation must be eliminated in the order by the commissioner, shall constitute an additional, separate and distinct offense, except during the time an appeal from said order may be taken or is pending.

The commissioner is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the commissioner as may appear appropriate and equitable under all of the circumstances.

(d) Payment of a penalty for any violation of this act or regulations promulgated hereunder either before or after the institution of proceedings for the collection thereof shall be deemed equivalent to a conviction of the violation for which such penalty was claimed.

L.1966, c. 262, s. 8. Amended by L.1983, c. 275, s. 3, eff. July 18, 1983.



Section 24:5A-9 - Action To Restrain Violations

24:5A-9. Action to restrain violations
The department either before or after the institution of a proceeding for the collection of a penalty for violation of any provision of this act or regulations promulgated thereunder may institute an action in the Superior Court in the name of the State at the relation of the department to restrain such violation and for such other or further relief as the court shall deem proper.

L.1966, c. 262, s. 9.



Section 24:6-1 - Establishment Of Standards

24:6-1. Establishment of standards
If the definition or standard of identity, purity, quality, or strength of a particular food, drug, cosmetic or device has not been fixed by any law of this State, but such definition or standard has been or may hereafter be established under the Federal Act, the State Department of Health may adopt the definition or standard so established and published.

If such definition or standard shall be changed at any time by the agency administering the Federal Act, after the adoption of the definition or standard, it shall not continue in effect in this State after such change has become operative.

Amended by L.1939, c. 320, p. 786, s. 31, eff. Jan. 1, 1940; L.1966, c. 74, s. 11, eff. June 14, 1966.



Section 24:6-2 - Publication: Time Of Taking Effect

24:6-2. Publication: time of taking effect
Such definition or standard shall be filed with the Secretary of State by the State Commissioner of Health, and shall be published at the end of the first volume of the session laws of the Legislature published after the filing of the definition or standard and shall take effect when so published.

Amended by L.1939, c. 320, p. 787, s. 32, eff. Jan. 1, 1940; L.1966, c. 74, s. 12.



Section 24:6-3 - Sale Or Manufacture Of Nonstandard Articles Prohibited

24:6-3. Sale or manufacture of nonstandard articles prohibited
No person shall distribute or sell, or offer or expose for sale, or have in his possession with intent to sell, or manufacture for distribution or sale, any food, drug, cosmetic or device which differs in purity, quality or strength from the standards adopted and published in accordance with sections 24:6-1 and 24:6-2 of this Title.

Amended by L.1939, c. 320, p. 787, s. 33, eff. Jan. 1, 1940.



Section 24:6A-1 - New Drugs; Introduction Into Interstate Commerce; Application; Effective Date Of Application; Refusal Of Application; Application Of Chapter

24:6A-1. New drugs; introduction into interstate commerce; application; effective date of application; refusal of application; application of chapter
a. No person shall introduce or deliver for introduction into intrastate commerce in the State of New Jersey any new drug unless (1) an application with respect thereto has become effective under the Federal Act, or (2) an application filed pursuant to subsection b is effective with respect to such drug.

b. Any person may file with the Department of Health of the State of New Jersey an application with respect to any new drug subject to the provisions of subsection a. Such person shall submit to the Department of Health of the State of New Jersey as a part of the application (1) full reports of investigations which have been made to show whether or not such drug is safe for use; (2) a full list of the articles used as components of such drug; (3) a full statement of the composition of such drug; (4) a full description of the methods used in, and the facilities and controls used for, the manufacture, processing and packing of such drug; (5) such samples of such drug and of the articles used as components thereof as the Department of Health of the State of New Jersey may require; and (6) specimens of the labeling proposed to be used for such drug.

c. The application provided for in subsection b shall become effective on the sixtieth day after the filing thereof unless prior to such day the Department of Health of the State of New Jersey by notice to the applicant in writing postpones the effective date of the application to such time (not more than one hundred eighty days after the filing thereof) as the Department of Health of the State of New Jersey deems necessary to enable it to study and investigate the application.

d. If the Department of Health of the State of New Jersey finds, after due notice to the applicant and giving him an opportunity for a hearing that (1) the investigations, reports of which are required to be submitted to the Department of Health of the State of New Jersey pursuant to subsection b, do not include adequate tests by all methods reasonably applicable to show whether or not such drug is safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling thereof; (2) the results of such tests show that such drug is unsafe for use under such conditions or do not show that such drug is safe for use under such conditions; (3) the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of such drug, are inadequate to preserve its identity, strength, quality, and purity; or (4) upon the basis of the information submitted to the Department of Health of the State of New Jersey as part of the application, or upon the basis of any other information before the Department of Health of the State of New Jersey with respect to such drug, the Department of Health of the State of New Jersey has insufficient information to determine whether such drug is safe for use under such conditions, the Department of Health of the State of New Jersey may, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

e. This chapter shall not apply

(1) to a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety of drugs provided the drug is plainly labeled "For investigational use only" ; or

(2) to a drug sold in this State at any time prior to the enactment of this subtitle or introduced into interstate commerce at any time prior to the enactment of the Federal Act; or

(3) to any drug which is licensed under the virus serum, and toxin Act of July 1, 1902 (U.S.C.1934 ed. title 42, Chap. 4); or

(4) to a drug dispensed on a written prescription signed by a physician, dentist, or veterinarian (except a drug dispensed in the course of conduct of a business of dispensing drugs pursuant to diagnosis by mail) if (1) such physician, dentist, or veterinarian is licensed by law to administer such drug, and (2) such drug bears a label containing the name and place of business of the dispenser, the serial number and date of such prescription, and the name of such physician, dentist, or veterinarian.

L.1939, c. 320, p. 787, s. 35, eff. Jan. 1, 1940.



Section 24:6B-1 - Registration Statement; Filing With Department.

24:6B-1 Registration statement; filing with department.
1.No person shall hereafter engage or continue to engage in a drug manufacturing business or a wholesale non-prescription drug business in this State without first filing a completed registration statement with the department.

L.1961,c.52,s.1; amended 2005, c.206, s.1.



Section 24:6B-2 - Persons Required To Sign And Verify Statement; Form And Contents.

24:6B-2 Persons required to sign and verify statement; form and contents.
2.The registration statement shall be signed and verified by the individuals specified in subsection (c) hereof, shall be made on forms prescribed and furnished by the commissioner and shall state such information necessary and proper to the enforcement of this act as the commissioner may require, including:

(a)The name under which the business is conducted.

(b)The address of each location in New Jersey at which the business is to be conducted. If a wholesale non-prescription drug business is not to be conducted from a location within the State, the statement shall give the name and address of an agent resident in this State on whom process against the registrant may be served.

(c)If the registrant is a proprietorship, the name and address of the proprietor; if a partnership, the names and addresses of all partners; if a corporation, the date and place of incorporation, the names and addresses of the president and secretary thereof and the name and address of the designated registered agent in this State; or if any other type of business association, the names and addresses of the principals of such association.

(d)The names and addresses of those individuals having actual administrative responsibility, which in the case of a proprietorship shall be the managing proprietor; partnership, the managing partners; corporation, the officers and directors; or if any other type of association, those having similar administrative responsibilities.

(e)If the business is to be conducted at more than one location in this State, the name and address of the individual in charge of each such location.

(f)A description of the business engaged in and the drug products manufactured for sale or wholesaled.

(g)The name and address of the individual or individuals on whom orders of the commissioner may be served.

(h)A statement as to whether the registrant engages in manufacturing, compounding, processing, wholesaling, jobbing or distribution of depressant or stimulant drugs as defined pursuant to law.

L.1961,c.52,s.2; amended 2005, c.206, s.1.



Section 24:6B-3 - Time For Filing

24:6B-3. Time for filing
A registration statement shall be filed prior to February 1 in each calendar year following the calendar year of original registration.

L.1961, c. 52, p. 529, s. 3.



Section 24:6B-4 - Fee

24:6B-4. Fee
A fee shall accompany each registration statement. It shall be $200.00 if the business has less than 2 locations in this State, and $500.00 if the business has 2 or more locations in this State; except that where the gross total annual business in drugs of a registrant shall not exceed 3% of the gross total annual volume of the business of the registrant, as certified by a certified public accountant, the fee shall be $50.00 for each location in this State.

L.1961, c. 52, p. 529, s. 4. Amended by L.1962, c. 110, s. 1, eff. July 16, 1962; L.1983, c. 275, s. 4, eff. July 18, 1983.



Section 24:6B-5 - Change Of Address; Notice; Fee

24:6B-5. Change of address; notice; fee
If any location of a registered business is to be changed, the registrant shall give the department written notice prior to the change of the address of such new location and the name and address of the individual to be in charge thereof. A fee of $20.00 shall accompany such notification.

L.1961, c. 52, p. 529, s. 5. Amended by L.1983, c. 275, s. 5, eff. July 18, 1983.



Section 24:6B-6 - Cleanliness Of Premises

24:6B-6. Cleanliness of premises
Every room in the premises or place where drugs are manufactured, packaged or stored shall be kept clean and sanitary and shall be properly lighted, drained and ventilated. The walls and floors of such rooms shall be constructed of materials which can be properly cleaned and maintained. The operations carried on therein shall be conducted in a clean and sanitary manner so that the purity of the drugs therein manufactured, packaged or stored shall not be impaired.

L.1961, c. 52, p. 529, s. 6.



Section 24:6B-7 - Cleanliness Of Equipment And Machinery

24:6B-7. Cleanliness of equipment and machinery
Equipment and machinery used in the manufacture of drugs and any vehicles used for the transportation and delivery of such drugs shall be kept in a clean and sanitary condition.

L.1961, c. 52, p. 529, s. 7.



Section 24:6B-8 - Washroom And Toilet Facilities

24:6B-8. Washroom and toilet facilities
Adequate washroom and toilet facilities shall be provided and maintained in the premise or place where drugs are manufactured, packaged or stored and such facilities shall be kept in a clean and sanitary condition.

L.1961, c. 52, p. 529, s. 8.



Section 24:6B-9 - Adulteration Or Misbranding Of Drug; Examination Of Records

24:6B-9. Adulteration or misbranding of drug; examination of records
Whenever an officer or employee of the department finds, or has probable cause to believe, that any drug is adulterated or misbranded, he shall have the right to examine and copy any records listing the ingredients used in the manufacture of such drug and the source of such ingredients and any records concerning the storage or shipment of such drug to determine whether the provisions of this act or of subtitle 1 of Title 24 of the Revised Statutes relating to adulteration or misbranding are being complied with.

L.1961, c. 52, p. 530, s. 10.



Section 24:6B-10 - Order To Correct Violation

24:6B-10. Order to correct violation
If a registrant shall violate, directly or indirectly through his officers and employees, any of the provisions of this act, or any other provisions of subtitle 1 of Title 24 of the Revised Statutes, the commissioner may order the correction of the violation within such reasonable period of time as the commissioner may prescribe. Such an order shall be in writing, shall state the violation to be corrected, the period of time within which such violation shall be corrected and the individual or individuals who have actual administrative responsibility who shall be responsible for having such correction made. The order shall be delivered in person or by certified mail to an individual designated to receive service of the commissioner's orders.

If the commissioner's order is not complied with within the period specified therein, or within any extension thereof, the commissioner may order the registrant to stop engaging in such business or the part affected by the order until the order is complied with. If the registrant shall continue such business or part thereof after the commissioner has ordered the registrant to stop, any individual designated responsible in the commissioner's order for correcting the violation shall be a disorderly person.

Any registrant ordered by the commissioner to stop engaging in business or any part thereof may appeal from such order to the Superior Court. Pending a hearing and determination upon the appeal, the court may stay execution of all or part of the commissioner's order.

L.1961, c. 52, p. 530, s. 11.



Section 24:6B-11 - Penalties.

24:6B-11 Penalties.
12. (a) Any person who does not comply with an order of the commissioner within the time specified shall be liable for the first offense for a penalty, to be established by the commissioner of not less than $200 nor more than $5,000 and for the second and each succeeding offense for a penalty of not less than $1,000 nor more than $20,000. The penalties herein provided shall be enforced by the department as plaintiff in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

(b)Any person, who engages or continues to engage in the manufacturing or wholesaling of drugs without having registered with the department as required by this act is guilty of a disorderly persons offense.

L.1961,c.52,s.12;amended 1983, c.275, s.6; 2005, c.206, s.3.



Section 24:6B-12 - Definitions.

24:6B-12 Definitions.

13.For the purposes of this registration act, unless otherwise required by the context:

(a)"Commissioner" means Commissioner of Health or the commissioner's designated representative.

(b)"Department" means the Department of Health.

(c)"Drugs" means "drugs" and "devices" as defined in R.S.24:1-1.

(d)"Person" means a natural person, partnership, corporation, or any other business association.

(e)"Registrant" means the person in whose name a drug manufacturing business or wholesale non-prescription drug business is registered.

(f)"Drug manufacturing business" means the business of creating, making, or producing drugs by compounding, growing, or other process. This definition shall apply to persons engaged in the drug manufacturing business who do not maintain a manufacturing location in this State but do operate distribution depots or warehouses of such business in this State. This definition shall not apply to licensed pharmacies or to licensed professional individuals such as, but not limited to, pharmacists, physicians, dentists, or veterinarians when engaged in the lawful pursuit of their professions.

(g)"Wholesale drug business" means the business of supplying non-prescription drugs to persons other than the ultimate consumer. This definition shall not apply to licensed pharmacies or to licensed professional individuals such as, but not limited to, pharmacists, physicians, dentists, or veterinarians when engaged in the lawful pursuit of their professions, and shall not apply to a registered drug manufacturing business.

L.1961, c.52, s.13; amended 2005, c.206, s.4; 2012, c.17, s.85.



Section 24:6B-13 - Appropriation

24:6B-13. Appropriation
There is hereby appropriated to the department so much of the revenue, not in excess of $25,000.00, derived from the registration fees as shall be required to administer this act during the fiscal year ending June 30, 1962.

L.1961, c. 52, p. 532, s. 14.



Section 24:6B-14 - Definitions Relative To Pharmaceutical Wholesale Distributors.

24:6B-14 Definitions relative to pharmaceutical wholesale distributors.

5.As used in sections 5 through 24 of P.L.2005, c.206 (C.24:6B-14 et seq.):

"Adulterated" means a prescription drug that is adulterated pursuant to R.S.24:5-10.

"Authenticate" means to affirmatively verify before any distribution of a prescription drug that each transaction listed on the pedigree has occurred.

"Authorized distributor" or "authorized distributor of record" means a wholesale distributor with whom a manufacturer has established an ongoing relationship to distribute the manufacturer's product. An ongoing relationship is deemed to exist when the wholesale distributor, or any member of its affiliated group as defined in section 1504 of the Internal Revenue Code of 1986 (26 U.S.C. s.1504): is listed on the manufacturer's list of authorized distributors; has a written agreement currently in effect with the manufacturer; or has a verifiable account with the manufacturer and meets or exceeds the following transaction or volume requirement thresholds:

a.5,000 sales units per company within 12 months; or

b.12 purchases by invoice at the manufacturer's minimum purchasing requirement per invoice within 12 months.

"Centralized prescription processing" means the processing by a pharmacy of a request from another pharmacy to fill or refill a prescription drug order or to perform processing functions such as dispensing, drug utilization review, claims adjudication, refill authorizations and therapeutic interventions.

"Chain pharmacy distribution center" means a distribution facility or warehouse owned by and operated for the primary use of a group of pharmacies that are under common or affiliated control or ownership.

"Commissioner" means the Commissioner of Health.

"Contraband" with respect to a prescription drug means: counterfeit; stolen; misbranded; obtained by fraud; purchased by a nonprofit institution for its own use and placed in commerce in violation of the own use agreement; or the existing documentation or pedigree, if required, for the prescription drug has been forged, counterfeited, falsely created, or contains any altered, false, or misrepresented information.

"Counterfeit prescription drug" means a prescription drug, or the container, shipping container, seal, or labeling thereof, which, without authorization, bears the trademark, trade name or other identifying mark, imprint, or any likeness thereof, of a manufacturer, processor, packer, or distributor other than the person or persons who in fact manufactured, processed, packed, or distributed the prescription drug and which thereby falsely purports or is represented to be the product of, or to have been packed or distributed by, such other manufacturer, processor, packer, or distributor.

"DEA" means the federal Drug Enforcement Administration.

"Department" means the Department of Health.

"Designated representative" means an individual who is designated by a wholesale prescription drug distributor to serve as the primary contact person for the wholesale distributor with the department, and who is responsible for managing the company's operations at that licensed location.

"Distribute" means to sell, offer to sell, deliver, offer to deliver, broker, give away, or transfer a prescription drug, whether by passage of title, physical movement, or both. The term does not mean to: dispense or administer; deliver or offer to deliver in the usual course of business as a common carrier or logistics provider, or provide a sample to a patient by a licensed practitioner, a health care professional acting at the direction and under the supervision of a practitioner, or the pharmacist of a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) acting at the direction of a practitioner.

"Drug" means: a. an article or substance recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary, or any supplement to any of them; b. an article or substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; c. an article or substance, other than food, intended to affect the structure of any function of the body of man or animals; and d. an article or substance intended for use as a component of any article or substance specified in clause a., b., or c.; but does not include devices or their components, parts, or accessories. Drug includes a prefilled syringe or needle.

"Immediate container" means a container but does not include package liners.

"Logistics provider" means an entity that receives drugs from the original manufacturer and delivers them at the direction of that manufacturer, and does not purchase, sell, trade, or take title to the drugs.

"Misbranded" means a prescription drug with respect to which the label is: false or misleading in any particular; does not bear the name and address of the manufacturer, packer, or distributor and does not have an accurate statement of the quantities of the active ingredients; or does not show an accurate monograph for legend drugs; or is misbranded based upon other considerations as provided in the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. s.301 et seq.

"Pedigree" means a statement or record identifying each previous sale of a prescription drug, from the sale by a manufacturer through acquisition and sale by a wholesale distributor, including each distribution to an authorized distributor, starting with the last authorized distributor, or the manufacturer if the prescription drug has not been purchased previously by an authorized distributor or is a prescription drug on the specified list of susceptible products. A pedigree shall include the following information: the proprietary and established name of the prescription drug; the dosage; container size; number of containers; and the date, business name, and address of all parties to each prior transaction involving the prescription drug starting with the last authorized distributor or the manufacturer if the prescription drug has not been purchased previously by an authorized distributor or is a prescription drug on the specified list of susceptible products.

"Repackage" means changing the container, wrapper, quantity, or labeling of a prescription drug to further its distribution.

"Sales unit" means the unit of measure that the manufacturer uses to invoice its customer for the particular product.

"Specified list of susceptible products" means a specific list of prescription drugs, to be determined by the commissioner, that are considered to be potential targets for adulteration, counterfeiting, or diversion, which the commissioner shall provide to wholesale distributors as prescription drugs are added to or removed from the list, along with notification of those changes.

"Wholesale distribution" means the distribution of prescription drugs in or into the State by a wholesale distributor to a person other than a consumer or patient, and includes transfers of prescription drugs from one pharmacy to another pharmacy if the value of the goods transferred exceeds 5% of total prescription drug sales revenue of either the transferor or transferee pharmacy during any consecutive 12-month period. The term excludes:

a.the sale, purchase or trade of a prescription drug, an offer to sell, purchase, or trade a prescription drug, or the dispensing of a prescription drug pursuant to a prescription;

b.the sale, purchase or trade of a prescription drug, or an offer to sell, purchase, or trade a prescription drug for emergency medical reasons;

c.the sale, purchase or trade of a prescription drug, or an offer to sell, purchase, or trade a prescription drug by pharmacies, chain pharmacy distribution centers, and the associated transfer of goods between chain pharmacy distribution centers and their servicing wholesale distributors or manufacturers;

d.intracompany transactions or sales among wholesale distributors, chain pharmacy distribution centers, and pharmacies, and which are limited to those sales or transfers of a prescription drug among members of an affiliated group, even if the members of the affiliated group are separate legal entities;

e.the sale, purchase or trade of a prescription drug, or an offer to sell, purchase, or trade a prescription drug among hospitals or other health care entities licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) that are under common control;

f.the sale, purchase or trade of a prescription drug, or offer to sell, purchase, or trade a prescription drug by a charitable organization exempt from taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. s.501(c)(3)) to a nonprofit affiliate of the organization;

g.the purchase or other acquisition by a hospital or other similar health care entity licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) that is a member of a group purchasing organization of a prescription drug for its own use from the group purchasing organization or from other hospitals or similar health care entities that are members of these organizations;

h.the transfer of prescription drugs between pharmacies pursuant to a centralized prescription processing agreement;

i.the distribution of prescription drug samples by manufacturers' representatives or wholesale distributors' representatives;

j.the sale, purchase or trade of blood and blood components intended for transfusion;

k.prescription drug returns, when conducted by a pharmacy, chain pharmacy distribution center, hospital, health care entity licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), or charitable institution in accordance with regulations established by the commissioner;

l.the sale of minimal quantities of prescription drugs by retail pharmacies to licensed practitioners for office use;

m.the stockpiling and distribution of drugs under the authorization of a State agency for the purpose of providing those products in an emergency situation; or

n.the sale, transfer, merger, or consolidation of all or part of the business of a pharmacy or pharmacies from or with another pharmacy or pharmacies whether accomplished as a purchase and sale of stock or business assets.

"Wholesale distributor" means any person, other than the manufacturer, pharmacy, logistics provider, or chain pharmacy distribution center, engaged in wholesale distribution of prescription drugs in or into the State and includes repackagers, own-label distributors, private-label distributors, jobbers, brokers, warehouses including distributors' warehouses, independent prescription drug traders, and retail pharmacies that conduct wholesale distribution.

L.2005, c.206, s.5; amended 2012, c.17, s.86.



Section 24:6B-15 - Licensure Required For Pharmaceutical Wholesale Distributors.

24:6B-15 Licensure required for pharmaceutical wholesale distributors.
6. a. A wholesale distributor engaged in the wholesale distribution of prescription drugs within this State, whether or not the wholesale distributor is located in this State, shall be licensed by the department. If wholesale distribution operations are conducted at more than one location, each such location shall be licensed. The department may establish reciprocal agreements with any state that has a drug wholesale licensure and standards program that is at least as protective as the requirements set forth under this act.

b.A wholesale distributor shall renew its license annually and pay a license fee established by the commissioner. License fees shall be used to support administrative and programmatic activities under this act.

c.The commissioner shall establish the licensing and renewal form and application process. An applicant shall provide the following information, in addition to any other information that the commissioner may require:

(1)all trade or business names, including current and former fictitious business names used by the licensee, which names shall not be identical to any name used by another unrelated wholesale distributor licensed to purchase or sell prescription drugs in this State;

(2)the name, business address, Social Security number and date of birth of each owner, partner or sole proprietor, as applicable, and each operator, and

(a)if a partnership, the business name of the partnership and federal employer identification number;

(b)if a corporation, the name, business address, Social Security number, date of birth, and title of each corporate officer and director, the corporate name including the name of any parent company, the state of incorporation, federal employer identification number and name, address and Social Security number of each shareholder owning 10% or more of voting stock;

(c)if a sole proprietorship, the federal employer identification number; or

(d)if a limited liability company, the name of each member and each manager, the company name and federal employer identification number;

(3)the name, business address and telephone number of each person who is serving as the designated representative pursuant to section 10 of this act;

(4)a list of states in which the wholesale distributor is licensed to purchase, possess and distribute prescription drugs, and into which it ships prescription drugs;

(5)information regarding general and product liability insurance, including certification of relevant coverage;

(6)a list of managerial employees;

(7)a list of all disciplinary actions by state and federal agencies over the last four years;

(8)a description, including the address, dimensions, and other relevant information, of each facility or warehouse used for prescription drug storage and distribution;

(9)a description of prescription drug import and export activities of the wholesale distributor;

(10) a description of the applicant's written procedures as required under section 19 of this act; and

(11) if involved in the distribution of controlled dangerous substances, evidence of registration with the department, as required in section 2 of P.L.1970, c.226 (C.24:21-10), and evidence of registration with the DEA.

d. (1) The commissioner shall require from an applicant a surety bond of not less than $100,000, or evidence of other equivalent means of security acceptable to the department, such as insurance, an irrevocable letter of credit or funds deposited in a trust account or financial institution to secure payment of any administrative penalties imposed by the department and any fees or costs incurred by the department regarding that license when those penalties, fees or costs are authorized under State law and the licensee fails to pay 30 days after the penalty, fees or costs becomes final.

(2)The commissioner may accept a surety bond of $25,000 if the annual gross receipts of the previous tax year for the wholesale distributor is $10,000,000 or less.

(3)A separate surety bond or other equivalent means of security shall not be required for each company's separate locations or for affiliated companies or groups when those separate locations or affiliated companies or groups are required to apply for or renew their wholesale distributor license with the department.

(4)The surety bond requirement may be waived, at the discretion of the commissioner, if the wholesale distributor previously has obtained a comparable surety bond or other equivalent means of security for the purpose of licensure in another state where the wholesale distributor possesses a valid license in good standing, provided that a reciprocal agreement exists between this State and the other state that extends authority to this State to make a claim against the surety bond or other equivalent means of security.

(5)The department may make a claim against the bond or other equivalent means of security until one year after the wholesale distributor's license ceases to be valid or until 60 days after the conclusion of any administrative or legal proceeding before or on behalf of the department which involves the wholesale distributor, including any appeal, whichever occurs later.

e.A licensed wholesale distributor located outside this State who distributes prescription drugs in this State may designate a registered agent in this State for service of process. A licensed wholesale distributor who fails to designate a registered agent shall be deemed to have designated the Secretary of State of this State to be its true and lawful attorney.

f.Each wholesale distribution facility in this State shall undergo an inspection by the department prior to initial licensure and at least once every three years thereafter, in accordance with a schedule to be determined by the commissioner. The department shall use qualified inspectors specifically trained to conduct inspections of wholesale distributors, who shall be required to maintain current training and knowledge regarding the wholesale prescription drug distribution industry. The department may contract with a third party organization that is nationally recognized as having expertise in pharmaceutical drug distribution to meet the inspection requirements of this section.

g.A wholesale distributor shall publicly display or have readily available all licenses and the most recent inspection report issued by the department.

h.The department shall make publicly available on its website the dates of the first and most recent inspections of each wholesale distributor.

i.The department shall notify appropriate parties upon the suspension, revocation or expiration, or other relevant action regarding, a wholesale distributor's license and make that information available on its website within five business days.

j.A licensee shall submit to the department any change in information within 30 days of that change, unless otherwise noted.

L.2005,c.206,s.6.



Section 24:6B-16 - Criminal History Record Background Check For Applicants, Designated Representatives, Persons Enumerated.

24:6B-16 Criminal history record background check for applicants, designated representatives, persons enumerated.
7. a. The commissioner shall require each applicant, designated representative or any person enumerated in subsection c. of section 6 of this act, in accordance with applicable State and federal laws, rules and regulations, to undergo a criminal history record background check.

The commissioner is authorized to exchange fingerprint data with and receive criminal history record background information from the Division of State Police and the Federal Bureau of Investigation consistent with the provisions of applicable federal and State laws, rules and regulations. The Division of State Police shall forward criminal history record background information to the commissioner in a timely manner when requested pursuant to the provisions of this section.

An applicant, designated representative or any person enumerated in subsection c. of section 6 of this act shall submit to being fingerprinted in accordance with applicable State and federal laws, rules and regulations. No check of criminal history record background information shall be performed pursuant to this section unless the applicant, designated representative or person enumerated in subsection c. of section 6 of this act has furnished his or her written consent to that check. An applicant, designated representative or person enumerated in subsection c. of section 6 of this act who refuses to consent to, or cooperate in, the securing of a check of criminal history record background information shall not be considered for licensure. An applicant, designated representative or person enumerated in subsection c. of section 6 of this act shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

b.The commissioner shall not license an applicant, designated representative or any person enumerated in subsection c. of section 6 of this act if the criminal history record background information reveals a disqualifying conviction. For the purposes of this section, a disqualifying conviction shall mean a conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes; or

(c)involving health care claims fraud as set forth in P.L.1997, c.353 (C.2C:21-4.2 et al.) or insurance fraud as set forth in sections 72 and 73 of P.L.2003, c.89 (C.2C:21-4.5 and 2C:21-4.6); or

(d)involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10; or

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection; or

(3)Any violation of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. s.301 et seq.

c.Upon receipt of the criminal history record background information from the Division of State Police and the Federal Bureau of Investigation, the commissioner shall provide written notification to the applicant, designated representative or person enumerated in subsection c. of section 6 of this act, of his or her qualification for or disqualification from licensure.

If the applicant, designated representative or person enumerated in subsection c. of section 6 of this act is disqualified because of a disqualifying conviction pursuant to the provisions of this section, the conviction that constitutes the basis for the disqualification shall be identified in the written notice.

d.The Division of State Police shall promptly notify the commissioner in the event that an individual who was the subject of a criminal history record background check conducted pursuant to this section is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of that notification, the commissioner shall make a determination regarding the continued eligibility for licensure of the applicant, designated representative or person enumerated in subsection c. of section 6 of this act.

e.Notwithstanding the provisions of subsection b. of this section to the contrary, the commissioner may offer provisional licensure for a period not to exceed three months if the applicant, designated representative or person enumerated in subsection c. of section 6 of this act submits to the commissioner a sworn statement attesting that the person has not been convicted of any disqualifying conviction pursuant to this section, and the commissioner determines that no criminal history record background information exists on file in the Division of State Police or the Federal Bureau of Investigation which would disqualify the person.

f.Notwithstanding the provisions of subsection b. of this section to the contrary, no applicant, designated representative or person enumerated in subsection c. of section 6 of this act shall be disqualified from licensure on the basis of any conviction disclosed by a criminal history record background check conducted pursuant to this section if the applicant, designated representative or person enumerated in subsection c. of section 6 this act has affirmatively demonstrated to the commissioner clear and convincing evidence of rehabilitation. In determining whether clear and convincing evidence of rehabilitation has been demonstrated, the following factors shall be considered:

(1)the nature and responsibility of the position which the convicted individual would hold, has held or currently holds;

(2)the nature and seriousness of the crime or offense;

(3)the circumstances under which the crime or offense occurred;

(4)the date of the crime or offense;

(5)the age of the individual when the crime or offense was committed;

(6)whether the crime or offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the commission of the crime or offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the individual under their supervision.

L.2005,c.206,s.7.



Section 24:6B-17 - Establishment, Maintenance Of List Of Authorized Distributors.

24:6B-17 Establishment, maintenance of list of authorized distributors.
8. a. A manufacturer that is registered with the department pursuant to P.L.1961, c.52 (C.24:6B-1 et seq.) shall establish and maintain an up-to-date list of its authorized distributors and authorized distributors of record, as defined in section 5 of this act. The list shall be filed with the department, and each manufacturer shall publish the list on its website. The department shall provide electronic links to each manufacturer's website from the department's website. A manufacturer shall notify the department within 10 business days of any change to the list.

b.The commissioner may determine that a wholesale distributor is an authorized distributor if the wholesale distributor can demonstrate that it has a written agreement currently in effect with a manufacturer or a verifiable account with a manufacturer and meets the following transaction or volume requirement thresholds:

(1)5,000 sales units per company within 12 months; or

(2)12 purchases by invoice at the manufacturer's minimum purchasing requirement per invoice within 12 months.

L.2005,c.206,s.8.



Section 24:6B-18 - Determination Of Eligibility For Licensure Renewal.

24:6B-18 Determination of eligibility for licensure renewal.
9.The department shall determine eligibility for licensure and renewal thereof, of persons engaged in the wholesale distribution of prescription drugs. In addition to any additional factors that the commissioner may deem relevant to protecting the public health and safety, the following shall be considered in determining an applicant's eligibility:

a.any suspension, sanction or revocation by a federal, state or local government of any license currently or previously held by the applicant or any of its owners for violations of laws regarding drugs;

b.the results of the applicant's criminal history record background check pursuant to section 7 of this act and information regarding the applicant's business provided pursuant to section 6 of this act;

c.the applicant's past experience in the manufacturing or distribution of drugs;

d.whether the applicant furnished false or fraudulent material in any application related to drug manufacturing or distribution;

e.compliance with previously granted licenses related to drug distribution or any health care professional or occupational licenses; and

f.a driver's license and Social Security number verification for all company officers, key management, principals and owners, provided that the review does not conflict with State confidentiality laws.

L.2005,c.206,s.9.



Section 24:6B-19 - Additional Requirements For Designated Representatives.

24:6B-19 Additional requirements for designated representatives.
10. In addition to satisfying any requirements that the commissioner may establish by regulation, a designated representative shall:

a.submit an application that includes the following information:

(1)the person's date and place of birth;

(2)the person's occupations, positions of employment and offices held during the past seven years, and the principal business addresses;

(3)whether the person has been temporarily or permanently enjoined by a court of competent jurisdiction during the past four years for violating any federal or state law regulating drugs, along with the details of those events;

(4)a description of any involvement by the person with any business that manufactured, administered, prescribed, distributed or stored prescription drugs and was named as a party in a lawsuit;

(5)a photograph of the person taken within the previous 30 days;

(6)the name, business address, occupation, date and place of birth for each member of the person's immediate family who is employed by the wholesale distributor in a management or operations position or has ownership in the wholesale distribution business. As used in this paragraph, the term "member of the person's immediate family" includes the person's spouse, children, parents and siblings, and the spouses of the person's children and the person's siblings; and

(7)such other information as the commissioner deems relevant.

b.have a minimum of two years of verifiable, full-time managerial, supervisory, auditing or compliance experience with: (1) a pharmacy, wholesale distributor or drug manufacturer licensed, permitted or registered in this or another state, territory of the United States or the District of Columbia; (2) a nationally recognized drug trade association; or (3) a state or federal agency, where the person's responsibilities included record keeping, storage and shipment of prescription drugs;

c.serve as the designated representative for only one wholesale distributor location at any one time; and

d.be actively involved in and aware of the actual daily operations of the wholesale distributor. As used in this subsection, "actively involved" means being: employed full-time in a managerial position; physically present at the facility during normal business hours; and knowledgeable about all policies and procedures pertaining to the wholesale distributor's operations. A designated representative may seek assistance from qualified individuals to help ensure compliance with the provisions of this subsection.

L.2005,c.206,s.10.



Section 24:6B-20 - Requirements For Facilities Used For Wholesale Prescription Drug Distribution.

24:6B-20 Requirements for facilities used for wholesale prescription drug distribution.
11. All facilities used for wholesale prescription drug distribution shall:

a.be of suitable construction to ensure that all prescription drugs in the facilities are maintained in accordance with their labeling or official compendium standards;

b.be of suitable size and construction to facilitate cleaning, maintenance and proper wholesale distribution operations;

c.have adequate storage, lighting, ventilation, temperature, sanitation, humidity, space, equipment and security conditions;

d.have a quarantine area for prescription drugs that are adulterated, counterfeit or suspected of being counterfeit, or otherwise unfit for distribution;

e.be maintained in a clean and orderly condition and free from infestation;

f.be secure from unauthorized entry, with the outside perimeter of the premises well-lighted and entry into areas where prescription drugs are held limited to authorized personnel;

g.be equipped with security and inventory management and control systems that provide suitable protection against theft, diversion or counterfeiting, and can readily provide data to the department; and

h.be a commercial location and not a personal dwelling or residence.

L.2005,c.206,s.11.



Section 24:6B-21 - Provision Of Pedigree, Certification Prior To Sale, Return Of Prescription Drug.

24:6B-21 Provision of pedigree, certification prior to sale, return of prescription drug.
12. a. Before the sale or return of a prescription drug to another wholesale distributor, a selling wholesale distributor shall provide a pedigree or a certification in accordance with the following specifications:

(1)if the seller is an authorized distributor of record, a pedigree for each prescription drug that is included on the specified list of susceptible products and was not purchased directly from the manufacturer; or

(2)if the seller is neither the prescription drug manufacturer nor an authorized distributor of record, a pedigree for each prescription drug that is distributed.

b.A wholesale distributor shall provide for the secure and confidential storage of information with restricted access and policies and procedures to protect the integrity and confidentiality of the information.

c.A wholesale distributor shall conduct business in a commercial location, and not a personal dwelling or residence.

d.A wholesale distributor shall provide and maintain appropriate inventory controls in order to detect and document any theft, counterfeiting or diversion of prescription drugs.

L.2005,c.206,s.12.



Section 24:6B-22 - Annual Report To The Legislature On Tracking System.

24:6B-22 Annual report to the Legislature on tracking system.
13. The commissioner shall report annually to the Legislature on the availability of an effective standardized electronic product identification tracking system for prescription drugs in this State. The report shall address whether such a system can be feasibly implemented by manufacturers, wholesale distributors and pharmacies for purposes of authentication, and deterrence and detection of counterfeit drugs. If the commissioner determines that implementation of such a system is feasible, he shall make recommendations regarding the timing and method of implementing the system.

L.2005,c.206,s.13.



Section 24:6B-23 - Authentication Of Distribution Of Prescription Drug.

24:6B-23 Authentication of distribution of prescription drug.
14. a. (1) A wholesale distributor shall authenticate every distribution of a prescription drug back to the manufacturer if the wholesale distributor has reason to believe that a prescription drug purchased from another wholesale distributor is adulterated, misbranded or counterfeit.

(2)A wholesale distributor who distributed a prescription drug that is the subject of an authentication pursuant to this section shall provide, upon request, information regarding the distribution of the prescription drug, including: date of purchase; sales invoice number; and contact information for the wholesale distributor who sold the prescription drug, including the name, address, telephone number and e-mail address, if available.

(3)If a wholesale distributor is unable to authenticate each transfer, the wholesale distributor shall quarantine the prescription drug and report this to the department within 14 days after completing the attempted authentication.

(4)If the wholesale distributor satisfactorily completes the authentication, the wholesale distributor shall maintain records of the authentication for two years, and produce them to the department and the Department of Law and Public Safety, upon request.

b. (1) A wholesale distributor shall conduct annual random authentications on at least 10% of pedigrees as required by this act.

(2)A wholesale distributor shall conduct annual random authentications on at least 90% of the pedigrees of prescription drugs designated on the specified list of susceptible products for which a pedigree is required.

(3)A wholesale distributor and a manufacturer from whom other wholesale distributors have purchased prescription drugs shall cooperate with random authentications of pedigrees and provide requested information in a timely manner.

L.2005,c.206,s.14.



Section 24:6B-24 - Examination Of Shipping Container.

24:6B-24 Examination of shipping container.
15. a. A wholesale distributor shall visually examine each shipping container upon receipt to ensure its identity and to determine if it contains prescription drugs that are adulterated, contraband, counterfeit, suspected of being contraband or counterfeit, or otherwise unfit.

b.Containers found to be unacceptable under subsection a. of this section shall be quarantined from the rest of stock until an examination and determination are made that the contents are not adulterated, contraband, counterfeit, or otherwise unfit.

c.Upon receipt of a shipping container, a wholesale distributor shall review its records for the acquisition of prescription drugs for accuracy and completeness.

d.Each outgoing shipment shall be carefully inspected for identity and to ensure that it has been stored under proper conditions.

e.Disposal and destruction of containers, labels and packing shall be conducted in a manner to ensure that they cannot be used in counterfeiting activities. Appropriate witnessing of the destruction and disposal shall be in accordance with federal and State requirements.

L.2005,c.206,s.15.



Section 24:6B-25 - Criteria For Return Of Prescription Drug To Wholesale Distributor.

24:6B-25 Criteria for return of prescription drug to wholesale distributor.
16. a. (1) A pharmacy, chain pharmacy distribution center or pharmacy member of an affiliated group shall return to a wholesale distributor any prescription drug that is on the specified list of susceptible products if the prescription drug:

(a)was ordered by a pharmacy or delivered to a pharmacy by a wholesale distributor in error or in excess of need;

(b)is identified by the pharmacy as such within 30 business days of receipt or pursuant to the retail agreement in place between the pharmacy and wholesale distributor;

(c)has been maintained in its original packaging;

(d)has had its integrity maintained; and

(e)is accompanied by appropriate and complete documentation and, where applicable, any necessary notations made to the certification, invoice or packing slip.

(2)The prescription drug shall be physically returned within 30 business days of notification to the wholesale distributor or as consistent with the wholesale distributor's return policy. If the prescription drug cannot be returned to the wholesale distributor, it shall be returned to the manufacturer.

b.A prescription drug manufacturer shall accept return of prescription drugs on the specified list of susceptible products that have not been returned to a wholesale distributor in accordance with the time frame specified in paragraph (2) of subsection a. of this section.

c.A wholesale distributor shall quarantine a prescription drug, container or labeling that is received outdated, damaged, deteriorated, misbranded, counterfeited, suspected of being counterfeited, adulterated, or otherwise deemed unfit for human consumption until it is returned.

d.A manufacturer or wholesale distributor who receives returned prescription drugs shall notify the department of the return.

e.A wholesale distributor shall identify a prescription drug that becomes outdated after receipt and has been opened or used, but is not adulterated, misbranded, counterfeited, or suspected of being counterfeit, and quarantine the drug until it is destroyed or returned.

f.A prescription drug that becomes outdated after receipt and has been unopened or unused, but is not adulterated, misbranded, counterfeit or suspected of being counterfeit shall be so identified and quarantined until it is destroyed or returned.

g.A wholesale distributor shall return or destroy, within 30 business days after discovery, a prescription drug that has been returned, if any condition under which it has been returned casts doubt on its safety, identity, strength, quality or purity.

h.A wholesale distributor:

(1)shall retain discovered contraband, counterfeit, or suspected counterfeit prescription drugs, evidence of criminal activity and accompanying documentation until its disposition is authorized by the department; and

(2)shall not destroy the shipping container, immediate or sealed outer or secondary container or labeling, and accompanying documentation, which is suspected of or determined to be counterfeit or fraudulent, until its disposition is authorized by the department.

L.2005,c.206,s.16.



Section 24:6B-26 - Requirements For Wholesale Distributor.

24:6B-26 Requirements for wholesale distributor.
17. A wholesale distributor shall exercise due diligence in accordance with the following requirements, unless the commissioner waives any requirement. Prior to the first purchase of prescription drugs for distribution in this State from another wholesale distributor that is not licensed in this State pursuant to this act, the purchasing wholesale distributor shall obtain the following information from the selling wholesale distributor:

a.verification of the wholesale distributor's status as an authorized distributor of record, if applicable, for which purpose inclusion of the wholesale distributor's business name on the manufacturer's list of authorized distributors of record, as required in section 8 of this act, shall be deemed acceptable for verification purposes;

b.a list of the state in which the wholesale distributor is domiciled and the states into which it ships prescription drugs;

c.the wholesale distributor's most recent facility inspection reports;

d.copies of relevant general and product liability insurance coverage;

e.a list of any other names under which the wholesale distributor does business or was formerly known;

f.names of corporate officers and managerial employees;

g.a list of all disciplinary actions by state and federal agencies involving wholesale distribution of drugs for the last four years, if the selling wholesale distributor supplies it upon request by the purchasing wholesale distributor; and

h.a description, including the address, dimensions and other relevant information, of each facility used for prescription drug storage and distribution.

L.2005,c.206,s.17.



Section 24:6B-27 - Maintenance Of Document, Record Relative To Pedigree, Certification.

24:6B-27 Maintenance of document, record relative to pedigree, certification.
18. a. A person who receives or passes a pedigree or certification pursuant to this act shall maintain the document or record for three years from receipt or passing of the document or record.

b.A wholesale distributor shall:

(1)establish and maintain records of all transactions regarding the receipt, distribution or other disposition of all prescription drugs, including the dates of receipt and distribution or other disposition of the prescription drugs; and

(2)make its inventories and other records available for inspection and copying by an authorized official of any local, State or federal governmental agency for a period of three years following the creation of those records.

c.A wholesale distributor shall ensure that its records as described in this section:

(1)if kept at the inspection site or immediately retrievable by computer or other electronic means, are readily available for authorized inspection during the retention period; and

(2)if kept at a central location apart from the inspection site and not electronically retrievable, are made available for inspection within two business days of a request by an authorized official of any State or federal governmental agency charged with enforcement of the provisions of this act.

d.A wholesale distributor shall maintain an ongoing list of persons with whom it does business related to prescription drugs.

e.A wholesale distributor shall establish and maintain procedures for reporting counterfeit or suspected counterfeit prescription drugs, or counterfeiting or suspected counterfeiting activities to the department.

f.A wholesale distributor shall maintain a system for mandatory reporting to the department of significant shortages or losses of prescription drugs when diversion of prescription drugs is known or suspected.

L.2005,c.206,s.18.



Section 24:6B-28 - Adherence To Written Policies, Procedures By Wholesale Distributors.

24:6B-28 Adherence to written policies, procedures by wholesale distributors.
19. a. A wholesale distributor shall establish, maintain and adhere to written policies and procedures for the receipt, security, storage, inventory, transport, shipping and distribution of prescription drugs, including policies and procedures for: identifying, recording and reporting losses or thefts; correcting all errors and inaccuracies in inventories; and implementing and maintaining a continuous quality improvement system.

b.Pursuant to subsection a. of this section, a wholesale distributor shall establish procedures:

(1)for handling recalls and withdrawals of prescription drugs;

(2)to prepare for and protect against any crisis that affects the security or operation of any facility;

(3)for segregating, returning and destroying prescription drugs, and providing all necessary documentation;

(4)for disposal and destruction of containers, labels and packaging to ensure that they cannot be used in counterfeiting activities, which procedures shall require retention of all necessary documentation for at least three years, and appropriate witnessing of the destruction of any labels, packaging, immediate containers or containers in accordance with federal and State requirements;

(5)for investigating and reporting significant inventory discrepancies to the department;

(6)for reporting criminal or suspected criminal activities involving the inventory of prescription drugs to the department within five business days of discovery and for reporting suspected criminal activities involving prescription drugs that are also controlled substances to the department; and

(7)for satisfying authentication requirements required by section 14 of this act.

L.2005,c.206,s.19.



Section 24:6B-29 - Violations, Gradation Of Offenses.

24:6B-29 Violations, gradation of offenses.
20. a. A person is guilty of a crime of the third degree if the person:

(1)engages in the wholesale distribution of prescription drugs and, with intent to defraud or deceive, fails to deliver to another person a complete and accurate pedigree, when required, prior to transferring the prescription drug to another person;

(2)engages in the wholesale distribution of prescription drugs and, with intent to defraud or deceive, fails to acquire a complete and accurate pedigree, when required, concerning a prescription drug prior to obtaining the prescription drug from another person;

(3)engages in the wholesale distribution of prescription drugs, and knowingly destroys, alters, conceals or fails to maintain a complete and accurate pedigree concerning any prescription drug in the person's possession;

(4)engages in the wholesale distribution of prescription drugs and possesses pedigree documents required by the department, and knowingly fails to authenticate the matters contained in the documents as required, but nevertheless distributes or attempts to further distribute prescription drugs;

(5)engages in the wholesale distribution of prescription drugs and, with intent to defraud or deceive, falsely swears or certifies that the person has authenticated any documents related to the wholesale distribution of prescription drugs;

(6)engages in the wholesale distribution of prescription drugs and knowingly forges, counterfeits or falsely creates any pedigree, and falsely represents any factual matter contained on any pedigree or knowingly omits to record material information required to be recorded in a pedigree;

(7)engages in the wholesale distribution of prescription drugs and knowingly purchases or receives prescription drugs from a person not authorized to distribute prescription drugs in wholesale distribution;

(8)engages in the wholesale distribution of prescription drugs and knowingly sells, barters, brokers or transfers prescription drugs to a person not authorized to purchase prescription drugs, under the jurisdiction in which the person receives the prescription drugs in a wholesale distribution;

(9)knowingly possesses, actually or constructively, any amount of a contraband prescription drug and knowingly sells or delivers, or possesses with intent to sell or deliver, any amount of the contraband prescription drug;

(10) knowingly forges, counterfeits or falsely creates any label for a prescription drug or falsely represents any factual matter contained in any label of a prescription drug; or

(11) knowingly manufactures, purchases, sells, delivers or brings into the State, or is knowingly in actual or constructive possession of any amount of a contraband prescription drug.

b.A person who knowingly manufactures, purchases, sells, delivers or brings into the State, or is knowingly in actual or constructive possession of, any amount of a contraband prescription drug, and whose actions as described in this subsection result in the death of a person, is guilty of a crime of the first degree.

c.A person who engages in the wholesale distribution of prescription drugs without having registered with the department as required pursuant to this act is guilty of a disorderly persons offense.

L.2005,c.206,s.20.



Section 24:6B-30 - Noncompliance With Orders, Penalties.

24:6B-30 Noncompliance with orders, penalties.
21. a. Any person who does not comply with an order of the commissioner within the time specified shall be liable to a penalty, to be established by the commissioner as follows: for the first offense, not less than $200 nor more than $5,000; and, for the second and each succeeding offense, not less than $1,000 nor more than $20,000. The penalties shall be enforced by the department as plaintiff in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.Nothing in this act shall be construed to prevent or limit the commissioner, the Division of Consumer Affairs in the Department of Law and Public Safety or any appropriate board under the purview of the Division of Consumer Affairs, or the Attorney General from taking any other action permitted by law against a person who violates the provisions of this act.

L.2005,c.206,s.21.



Section 24:6B-31 - Real, Personal Property, Certain, Subject To Forfeiture.

24:6B-31 Real, personal property, certain, subject to forfeiture.
22. Any real or personal property which was used or intended to be used to commit, facilitate or promote the commission of the crime, or which constitutes, is derived from, or is traceable to the gross proceeds that the defendant obtained directly or indirectly as a result of the crime, shall be subject to forfeiture in accordance with the provisions of N.J.S. 2C:64-1 et seq.

L.2005,c.206,s.22.



Section 24:6B-32 - Wholesale Drug Distribution Advisory Council.

24:6B-32 Wholesale Drug Distribution Advisory Council.
23. a. There is created a Wholesale Drug Distribution Advisory Council within the department to advise the department regarding proposed rules on the distribution of prescription drugs and to recommend any practical measures that may improve the integrity of the prescription drug distribution system.

b.The council shall be comprised of eight members as follows:

(1)the commissioner and the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, or their designees, who shall serve ex officio;

(2)three persons employed by different wholesale distributors licensed in this State, one of whom shall be appointed by the Governor, one by the President of the Senate and one by the Speaker of the General Assembly;

(3)one person employed by a prescription drug manufacturer, appointed by the Governor;

(4)one pharmacist, appointed by the Speaker of the General Assembly; and

(5)one representative of a chain pharmacy distribution center, appointed by the President of the Senate.

c.The public members shall serve for a term of three years; but, of the members first appointed, two shall serve for a term of one year, two for a term of two years, and two for a term of three years. Members are eligible for reappointment upon the expiration of their terms. Vacancies in the membership of the council shall be filled in the same manner provided for the original appointments.

d.The public members shall be appointed, and the council shall organize as soon as practicable following their appointment, but no later than 60 days after the date of enactment of this act. The members shall select a chairperson and vice-chairperson from among the membership of the council. The chairperson shall appoint a secretary, who need not be a member of the council.

e.The members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in performing their duties and within the limits of available funds.

L.2005,c.206,s.23.



Section 24:6B-33 - Rules, Regulations.

24:6B-33 Rules, regulations.
24. In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner shall adopt rules and regulations to ensure the safety and sanitary conduct of pharmaceutical distribution and to carry out the provisions of this act.

L.2005,c.206,s.24.



Section 24:6D-1 - Definitions

24:6D-1. Definitions
For the purpose of this act:

A. A "trademark" shall be deemed to mean a mark used to indicate the maker, owner or seller of a drug, cosmetic or device and includes, among other things, any name of a person, or corporation, or any letter, word, device, emblem, figure, seal, stamp, diagram, brand, wrapper, ticket, stopper, label or other mark, lawfully adopted by him, and usually affixed to a drug, cosmetic or device to denote that the same was imported, manufactured, produced, sold, compounded, bottled, packed, or otherwise prepared by him.

B. A trademark shall be "affixed" to a drug, cosmetic or device when it is placed in any manner in or upon:

1. the drug, cosmetic or device itself; or,

2. a box, bale, barrel, bottle, case, cask, platter, or other vessel or package, or a cover, wrapper, stopper, brand, label, or other thing in, by or with which the drug, cosmetic or device is packed, enclosed or otherwise prepared for sale or disposition.

C. A "drug" shall be deemed to include (1) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (2) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; and (3) articles (other than food) intended to affect the structure or any function of the body of man or other animals; and (4) articles intended for use as a component of any article specified in clause (1), (2), or (3); but does not include devices or their components, parts, or accessories.

D. "Cosmetic" means (1) articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, and (2) articles intended for use as a component of any such articles; except that such term shall not include soap.

E. "Device" means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended (1) for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or (2) to affect the structure or any function of the body of man or other animals.

F. A "counterfeit trademark" is one which is designed to resemble a genuine trademark so as to be likely to induce the belief that it is genuine, whether by the use of words or letters, similar in appearance or in sound, or by any sign, device or other means whatsoever.

L.1967, c. 311, s. 1, eff. Feb. 27, 1968.



Section 24:6D-2 - Offenses

24:6D-2. Offenses
A person who:

A. Counterfeits a trademark; or,

B. Affixes to any drug, cosmetic or device a counterfeit trademark knowing the same to be counterfeit, or the genuine trademark of another, without the latter's consent; or,

C. Knowingly sells, offers for sale, or possesses a drug, cosmetic or device to which is affixed a counterfeit trademark, or the genuine trademark of another, without the latter's consent; or,

D. Has in his possession or conceals a counterfeit trademark, knowing it to be counterfeit, or a die, punch, plate, brand or other thing for the purpose of counterfeiting a trademark; or, for the purpose of making the genuine trademark of another without the latter's consent; or,

E. Makes or sells, or offers to sell or dispose of, or has in his possession with intent to sell or dispose of, a drug, cosmetic or device with such a trademark or label as to appear to indicate the place of manufacture or production, or persons manufacturing, packing, bottling, boxing or producing the article, but not indicating it truly; or,

F. Knowingly sells, offers or exposes for sale, or delivers any drug, cosmetic or device which is represented in any manner, by word or deed, to be the manufacture, packing, bottling, boxing or product of any person, firm or corporation, other than himself, without the consent of such other person, firm or corporation, unless such drug, cosmetic or device is contained in the original package, box or bottle and under the labels, marks or names placed thereon by the manufacturer or other person who is entitled to use such marks, names, brands or trademarks; or,

G. Shall sell or shall expose for sale any drug, cosmetic or device in bulk, to which no label or trademark shall be attached, and shall by representation, name or mark written or printed thereon, represent that such drug, cosmetic or device is the production or manufacture of a person who is not the manufacturer; or,

H. Shall knowingly sell, offer or expose for sale any drug, cosmetic or device, and shall orally or by representation, name or mark written or printed thereon or attached thereto used in connection therewith, or by advertisement, or otherwise, in any manner, whatsoever make any false representation as to the person by whom such drug, cosmetic or device or the material thereof was made, or was in whole or in part produced, manufactured, finished, processed, treated, marketed, packed, bottled, or boxed or falsely represents that such drug, cosmetic or device or the material or any part thereof has or may properly have any trademark attached to it or used in connection with it, or is or may properly be indicated or identified by any trademark.

Is guilty of a high misdemeanor if the offense is committed with regard to a drug and is guilty of a misdemeanor if the offense is committed with respect to a cosmetic or device.

L.1967, c. 311, s. 2, eff. Feb. 27, 1968.



Section 24:6D-3 - Enforcement

24:6D-3. Enforcement
A. It is hereby made the duty of the State Department of Health, its officers, agents, inspectors and representatives, and of all peace officers within the State, and of all county prosecutors, to enforce all provisions of this chapter, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this State, and of all other States, relating to counterfeiting of trademarks used in connection with drugs, cosmetics or devices.

B. The commissioner and any officer or employee of the department designated by the commissioner to conduct investigations or engage in other enforcement activities relating to the counterfeiting of drugs, cosmetics or devices shall have the power to execute and serve search warrants and shall have the power of arrest in cases of violation of this chapter, and may, in the discharge of their duties, call in the aid of a constable, sheriff, or other peace officer when deemed necessary.

L.1967, c. 311, s. 3, eff. Feb. 27, 1968.



Section 24:6E-1 - Short Title

24:6E-1. Short title
This act shall be known and may be cited as the "Prescription Drug Price and Quality Stabilization Act."

L.1977, c. 240, s. 1, eff. Sept. 29, 1977.



Section 24:6E-2 - Advertisement Of Prescription Drugs; Rules And Regulations

24:6E-2. Advertisement of prescription drugs; rules and regulations
In conformance with the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.), the Director of the Division of Consumer Affairs shall promulgate rules and regulations governing the advertising of prescription drugs. Such rules and regulations shall include, but shall not be limited to, the following: (1) provisions governing the content of advertisements, including price quotations in conformance with usual and customary prescription amounts, dosage form, and services offered; (2) provisions prohibiting reference to the quality of a drug or its beneficial use; (3) provisions prohibiting the advertising for sale of a prescription drug at a retail price below the acquisition cost of the drug to the retail seller; (4) provisions governing the mandatory dissemination over the telephone of price information. Such rules and regulations shall be consistent, insofar as practicable, with Federal laws and regulations concerning advertising of prescription drugs, and the director may make any such Federal law or regulation applicable to the advertising of prescription drugs within this State by rule or regulation.

L.1977, c. 240, s. 3, eff. Sept. 29, 1977.



Section 24:6E-3 - Restraint On Prescription Drug Price Information To Public

24:6E-3. Restraint on prescription drug price information to public
It shall be unlawful for any individual, group or association to restrain, directly or indirectly, the flow of prescription drug price information to the public.

L.1977, c. 240, s. 4, eff. Sept. 29, 1977.



Section 24:6E-4 - Definitions.

24:6E-4 Definitions.

5.As used in this act unless the context clearly indicates otherwise:

a."Drug product" means a dosage form containing one or more active therapeutic ingredients along with other substances included during the manufacturing process. The term "drug product" does not include "biological product" as defined in section 1 of P.L.2015, c.130 (C.24:6K-1).

b."Brand name" means the proprietary name assigned to a drug by the manufacturer thereof.

c."Established name" with respect to a drug or ingredient thereof, means (1) the applicable official name designated pursuant to the Federal Food, Drug and Cosmetic Act (Title 21, U.S.C. s.301 et seq.), or (2) if there is no such official name and such drug or ingredient is recognized in an official compendium, then the official title thereof in such compendium, except that where a drug or ingredient is recognized in the United States Pharmacopoeia and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia shall apply, or (3) if neither (1) nor (2) is applicable, then the common or usual name, if any, of such drug or ingredient.

d."Prescription" means an order for drugs or combinations or mixtures thereof, written or signed by a duly licensed physician, dentist, veterinarian, or other medical practitioner licensed to write prescriptions intended for the treatment or prevention of disease in man or animals, and includes orders for drugs or medicines or combinations or mixtures thereof transmitted to pharmacists through word of mouth, telephone, telegraph, or other means of communication by a duly licensed physician, dentist, veterinarian, or other medical practitioner licensed to write prescriptions intended for the treatment or prevention of disease in man or animals.

e."Department" means the Department of Health.

f."Chemical equivalents" means those drug products that contain the same amounts of the same therapeutically active ingredients in the same dosage forms and that meet present compendial standards.

g."Reference drug product" means the product which is adopted by the department as the standard for other chemically equivalent drugs in terms of testing for the therapeutic equivalence. In all cases, the reference drug product shall be a currently marketed drug which is the subject of a full (not abbreviated) new drug application approved by the Federal Food and Drug Administration.

h."Therapeutic equivalents" means chemical equivalents which, when administered to the same individuals in the same dosage regimen, will provide essentially the same efficacy or toxicity as their respective reference drug products.

i."Bioavailability" means the extent and rate of absorption from a dosage form as reflected by the time-concentration curve of the administered drug in the systemic circulation.

j."Bioequivalents" means chemical equivalents which, when administered to the same individuals in the same dosage regimen, will result in comparable bioavailability.

k."Pharmaceutical equivalents" means those drug products that contain the same amounts of the same therapeutically active ingredients in the same dosage form and that meet established standards.

l."Interchangeable drug products" means pharmaceutical equivalents or bioequivalents that are determined to be therapeutic equivalents by the department.

m."Present compendial standards" means the official standards for drug excipients and drug products listed in the latest revision of the United States Pharmacopoeia (USP) and the National Formulary (NF).

n."Dosage form" means the physical formulation or medium in which the product is intended, manufactured and made available for use, including, but not limited to: tablets, capsules, oral solutions, aerosols, inhalers, gels, lotions, creams, ointments, transdermals and suppositories, and the particular form of the above which utilizes a specific technology or mechanism to control, enhance, or direct the release, targeting, systemic absorption, or other delivery of a dosage regimen in the body.

L.1977, c.240, s.5; amended 1993, c.256; 2010, c.87, s.1; 2012, c.17, s.87; 2015, c.130, s.5.



Section 24:6E-6 - List Of Interchangeable Drug Products.

24:6E-6 List of interchangeable drug products.

7. a. The department shall prepare a list of interchangeable drug products. This list shall be periodically reviewed in accordance with a schedule of and procedure for such review as shall be established by the department. In development of the list, distinctions shall be made when: (1) evidence of bioequivalence is considered critical and when it is not; (2) when levels of toxicity are considered critical and when they are not. The list may include interchangeable drug products used by the United States Government and its agencies, where the government or such agency has established the reliability of the drug products interchanged.

b.No drug products shall be included in such list until after a public hearing has been held thereon after at least 20 days' notice. Such notice shall be mailed to every drug company that is authorized to do business in the State of New Jersey and to all persons who have made a timely request of the department for advance notice of its public hearings and shall be published in the New Jersey Register.

c.Manufacturers shall, upon the request of the department, be required to submit any information in their files that relates manufacturing processes and in vivo and in vitro tests to the bioavailability of any drug product. This requirement shall also apply to technical information obtained during research related to the development of new drug products, even when such information bears only an indirect relationship to the final dosage form. The department shall not make such information public when there is a proprietary interest on the part of the manufacturer.

d.Any manufacturer of drug products shall have the right to request the department to evaluate its drug products for the purpose of inclusion on the list of interchangeable drug products, or to request that the department consider removal of any drug product from the list. Any such request shall be accompanied by such information as the department shall require, and any drug product involved shall be evaluated in the same manner and shall be subject to the same procedures and requirements as all other drug products evaluated by the department for inclusion on or removal from the list.

e.Prior to any drug product being approved by the department, the manufacturer shall be required to demonstrate that it has complied with the standards set forth in the Current Good Manufacturing Practices of Title 21 U.S.C. or in such standards relating to drug manufacturing practices as may be promulgated by the department from time to time and must show evidence of a satisfactory inspection by the Federal Food and Drug Administration or the department.

f.The department shall distribute copies of the list of interchangeable drug products and revisions thereof and additions thereto among physicians and other authorized prescribers and licensed pharmacists, and shall supply a copy to any person upon request, upon payment of the price established by the department.

g.The department shall be authorized to adopt reasonable rules and regulations, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out its functions and duties under this act and to effectuate its purposes.

L.1977, c.240, s.7; amended 2010, c.87, s.2.



Section 24:6E-7 - Prescriptions; Dispensation Of Lowest Cost Interchangeable Drug Product; Exceptions; Notice Of Substitution

24:6E-7. Prescriptions; dispensation of lowest cost interchangeable drug product; exceptions; notice of substitution
Every prescription blank shall be imprinted with the words, "substitution permissible" and "do not substitute" and shall contain space for the physician's or other authorized prescriber's initials next to the chosen option. Notwithstanding any other law, unless the physician or other authorized prescriber explicitly states that there shall be no substitution when transmitting an oral prescription or, in the case of a written prescription, indicates that there shall be no substitution by initialing the prescription blank next to "do not substitute," a different brand name or nonbrand name drug product of the same established name shall be dispensed by a pharmacist if such different brand name or nonbrand name drug product shall reflect a lower cost to the consumer and is contained in the latest list of interchangeable drug products published by the council; provided, however, where the prescriber indicates "substitution permissible, and requests the pharmacist to notify him of the substitution," the pharmacist shall transmit notice, either orally or by written notice to be mailed no later than the end of the business day, to the prescriber specifying the drug product actually dispensed and the name of the manufacturer thereof. However, no drug interchange shall be made unless a savings to the consumer results, and the pharmacist passes such savings on to the consumer in full by charging no more than the regular and customary retail price for the drug to be substituted. For prescriptions filled other than by mail, the consumer may, if a substitution is indicated and prior to having his prescription filled, request the pharmacist or his agent to inform him of the price savings that would result from substitution. If the consumer is not satisfied with said price savings he may, upon request, be dispensed the drug product prescribed by the physician. The pharmacist shall make a notation of such request upon the prescription blank.

L.1977, c. 240, s. 8, eff. Sept. 29, 1977.



Section 24:6E-8 - Prescriptions; Dispensation Of Substitute Drug For Drug Not On Latest List Of Interchangeable Drug Products; Reasons; Approval Of Prescriber

24:6E-8. Prescriptions; dispensation of substitute drug for drug not on latest list of interchangeable drug products; reasons; approval of prescriber
Notwithstanding any other law, where a different brand name or nonbrand name drug product of the same established name shall reflect a lower cost to the consumer and no drug product of such established name is included in the latest list of interchangeable drug products published by the council, or where in the professional judgment of the pharmacist there is no valid proof of efficacy for the drug product prescribed, or the pharmacist's patient profile record discloses drug sensitivity, allergies or adverse reactions to the drug product prescribed, or there exists a more appropriate drug product than the drug product prescribed, a different brand name or nonbrand name drug product shall be dispensed by the pharmacist, provided, however, that such action by a pharmacist shall be authorized only if in each case the pharmacist notifies the prescriber of the drug product to be dispensed and the name of the manufacturer thereof, and receives the approval of the prescriber to substitute such drug product for the drug product prescribed. The pharmacist shall be required to indicate on the prescription the date and time of the prescriber's approval and whether the approval was communicated orally or in writing.

L.1977, c. 240, s. 9, eff. Sept. 29, 1977.



Section 24:6E-9 - Dispensation Of Nonbrand Name Drug Product; Label.

24:6E-9 Dispensation of nonbrand name drug product; label.

10. If a nonbrand name drug product is dispensed, the pharmacist shall include on the label of such drug product dispensed pursuant to a prescription, the name of the brand name drug and the name of the generic drug. The information required pursuant to this section shall be in the following form, with the generic name and brand name inserted as appropriate: "-------_Generic for -------".

L.1977, c.240, s.10; amended 2009, c.91, s.1.



Section 24:6E-10 - Signs, Information To Be Disclosed Relative To Drugs, Biological Products To Be Dispensed.

24:6E-10 Signs, information to be disclosed relative to drugs, biological products to be dispensed.

11.Every pharmacy, drug store, or drug department selling prescription drugs or biological products shall post a sign at the entrance and where prescription drugs or biological products are sold disclosing the fact that upon request, before a prescription drug or biological product is dispensed, a consumer shall be told the price of such drug or biological product, whether such drug or biological product is to be substituted from a list of interchangeable drug or biological products, and of the consumer's right to be informed of the price savings resulting from substitution for such drug or biological product and to be dispensed the drug or biological product as prescribed by the physician, if not satisfied with said price savings. Such sign shall not be less than 12 inches by 12 inches.
L.1977, c.240, s.11; amended 2015, c.130, s.6.



Section 24:6E-11 - Violations; Penalties; Collection And Enforcement; Validity Of Prescription On Unauthorized Form

24:6E-11. Violations; penalties; collection and enforcement; validity of prescription on unauthorized form
Any person violating any provision of this act shall be liable to a penalty of not less than $100.00 for the first offense, and not less than $200.00 for each subsequent offense. Such penalty shall be collected and enforced by summary proceedings pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). Process shall issue at the suit of the Board of Pharmacy or the Attorney General, and shall be either in the nature of a summons or warrant. In addition, the Board of Pharmacy may suspend or revoke the certificate of a registered pharmacist for violating any provision of this act. However, failure of the prescriber to utilize the form of prescription designated in section 8 of this act shall not invalidate the prescription as written, if said prescription is otherwise valid.

L.1977, c. 240, s. 12, eff. Sept. 29, 1977.



Section 24:6E-12 - Inapplicability Of Act To Dispensation Of Drug Permits Under Institutional Permits

24:6E-12. Inapplicability of act to dispensation of drug permits under institutional permits
The provisions of sections 5 through 12 shall not be applicable to drug products dispensed under institutional permits when the institution involved has its own drug substitution mechanism.

L.1977, c. 240, s. 13, eff. Sept. 29, 1977.



Section 24:6E-13 - Severability

24:6E-13. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect any other provision or application of the act which can be given effect without such invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1977, c. 240, s. 14, eff. Sept. 29, 1977.



Section 24:6F-1 - Prescribing, Administering Or Dispensing Amygdalin (Laetrile); Immunity Of Physician; Written Informed Request; Form

24:6F-1. Prescribing, administering or dispensing amygdalin (laetrile); immunity of physician; written informed request; form
No duly licensed physician shall be subject to any penalty or disciplinary action by any State agency or private professional organization solely for prescribing, administering or dispensing amygdalin, also known as laetrile or vitamin B-17, to a patient who has made a written request for such substance on the following form:

WRITTEN INFORMED REQUEST FOR PRESCRIPTION OF AMYGDALIN (LAETRILE) FOR MEDICAL TREATMENT

Patient's name Address Age Sex Name and address of prescribing physician


Malignancy, disease, illness or physical condition diagnosed for medical treatment by amygdalin (laetrile)


My physician has explained to me:

(a) That the manufacture and distribution of amygdalin (laetrile) has been banned by the Federal Food and Drug Administration.

(b) That neither the American Cancer Society, the American Medical Association, nor the Medical Society of New Jersey recommend use of amygdalin (laetrile) in the treatment of any malignancy, disease, illness or physical condition.

(c) That there are alternative recognized treatments for the malignancy, disease, illness or physical condition from which I suffer which he has offered to provide for me including: (Here describe)


That notwithstanding the foregoing, I hereby request prescription and use of amygdalin (laetrile) (a) in the medical treatment of the malignancy, disease, illness or physical condition from which I suffer [ ], or (b) as a dietary supplement [ ]. Check (a) or (b).

Patient or person signing for patient

Attest: Prescribing physician

L.1977, c. 318, s. 1, eff. Jan. 10, 1978.



Section 24:6F-2 - Pharmacist; Dispensing; Immunity From Penalty Or Disciplinary Action; Affixation Of Label To Container

24:6F-2. Pharmacist; dispensing; immunity from penalty or disciplinary action; affixation of label to container
No duly registered pharmacist shall be subject to any penalty or disciplinary action by any State agency or private professional organization for dispensing, upon receipt of a prescription, amygdalin, provided that the pharmacist shall affix to the container containing amygdalin a label which shall contain the following statement: "Amygdalin has not been approved as a treatment or cure of any malignancy, disease, illness or physical condition by the United States Food and Drug Administration."

L.1977, c. 318, s. 2, eff. Jan. 10, 1978.



Section 24:6F-3 - Health Care Facility Or Its Employee; Restriction Of Use; Prohibition; Administration Or Dispensing On Prescription; Immunity From Disciplinary Action Or Penalty

24:6F-3. Health care facility or its employee; restriction of use; prohibition; administration or dispensing on prescription; immunity from disciplinary action or penalty
No health care facility or employee thereof may restrict or forbid the use of, refuse to administer or dispense, or be subject to any disciplinary action or penalty for administering or dispensing, amygdalin, also known as laetrile or vitamin B-17, when prescribed by a physician. For the purposes of this act, "health care facility" means any such facility as defined in the "Health Care Facilities Planning Act" (C. 26:2H-1 et seq.).

L.1977, c. 318, s. 3, eff. Jan. 10, 1978.



Section 24:6F-4 - Manufacture, Introduction Or Delivery; Immunity From Liability For Civil Or Criminal Penalty

24:6F-4. Manufacture, introduction or delivery; immunity from liability for civil or criminal penalty
No person shall be held liable for any civil or criminal penalty solely for the manufacture, introduction or delivery or introduction for intrastate commerce in this State, the substance known as amygdalin, also known as laetrile or vitamin B-17; provided that such manufacture, introduction or delivery is conducted pursuant to chapters 6A and 6B of Title 24 of the New Jersey Statutes.

L.1977, c. 318, s.4, eff. Jan. 10, 1978.



Section 24:6F-5 - Records On Use; Periodic Studies

24:6F-5. Records on use; periodic studies
The State Department of Health shall maintain records concerning the use of the substance amygdalin, also known as laetrile or vitamin B-17, and shall make periodic studies, based on such records, concerning the efficacy of such substance in the treatment of cancer. The Commissioner of Health is hereby authorized to promulgate rules and regulations to implement the provisions of this act, including: regulations to prohibit the use of amygdalin unless such substance is prescribed by a physician on the form set out in this act; and regulations to require copies of all such forms, when completed, to be sent to the Department of Health.

L.1977, c. 318, s. 5, eff. Jan. 10, 1978.



Section 24:6G-1 - Control Or Possession Without Written Permit; Prohibition; Exceptions

24:6G-1. Control or possession without written permit; prohibition; exceptions
It shall be unlawful for any person or persons, except a duly licensed physician, dentist, veterinarian, nurse, hospital, sanitarium or other medical institution, or a resident physician or intern of a hospital, sanitarium or other medical institution, to have under control or possess nitrous oxide in any form unless the person obtains a written permit issued by the Department of Health; except that no person under 19 years of age shall have under his control or possess nitrous oxide.

L.1982, c. 127, s. 1, eff. Sept. 3, 1982.



Section 24:6G-2 - Sale Of Nitrous Oxide For Nonmedical Use

24:6G-2. Sale of nitrous oxide for nonmedical use
2. When nitrous oxide is sold for nonmedical use, both the seller and buyer shall obtain a written permit issued by the Department of Health; except that if the seller is registered with the Department of Health as a distributor or wholesaler of nitrous oxide or if the nitrous oxide is to be used in food preparation, the seller or buyer does not have to obtain a permit. A permit shall contain the name, address and other location of the person who requests the permit and a registration number assigned by the Department of Health. The buyer shall state the intended use of the nitrous oxide on the permit.

Notwithstanding the provisions of sections 1 and 2 of this act, no person shall sell, distribute or dispense nitrous oxide to any person under 19 years of age.

L.1982,c.127,s.2; amended 1992,c.179.



Section 24:6G-3 - Record Of Sale; Duration Of Retention; Contents; Inspection

24:6G-3. Record of sale; duration of retention; contents; inspection
Every person who sells or furnishes nitrous oxide shall retain a record of the sale for a period of 2 years. The record of the sales shall contain the name and address of the buyer, number of the buyer's permit, date of sale and amount of nitrous oxide purchased. Records shall be open to inspection by any public officer or employee engaged in the enforcement of this section.

L.1982, c. 127, s. 3, eff. Sept. 3, 1982.



Section 24:6G-4 - Permits; Purposes Authorized

24:6G-4. Permits; purposes authorized
The Commissioner of Health is authorized to issue permits for the acquisition of nitrous oxide for the purposes enumerated in section 1 of this act.

L.1982, c. 127, s. 4, eff. Sept. 3, 1982.



Section 24:6G-5 - Administration And Enforcement; Rules

24:6G-5. Administration and enforcement; rules
The Commissioner of Health shall administer and enforce the provisions of this act and shall issue all rules necessary to effectuate the purposes of this act.

L.1982, c. 127, s. 5, eff. Sept. 3, 1982.



Section 24:6G-6 - Violations; Penalties; Recovery And Enforcement

24:6G-6. Violations; penalties; recovery and enforcement
The penalties for violating any provisions of this act shall be as provided in chapter 17 of Title 24 of the Revised Statutes. Such penalties shall be recovered and enforced in the same manner and in accordance with the procedure detailed in chapter 17 of Title 24 of the Revised Statutes. In addition, any person violating the provisions of this act may be sentenced to imprisonment for a definite term which shall be fixed by the court and shall not exceed 6 months.

L.1982, c. 127, s. 6, eff. Sept. 3, 1982.



Section 24:6H-1 - Distribution Of Ephedrine Alkaloids To Minor, Disorderly Person; Exceptions.

24:6H-1 Distribution of ephedrine alkaloids to minor, disorderly person; exceptions.

1.A person who knowingly sells, transfers or otherwise furnishes a product containing ephedrine alkaloids to a minor who is under 18 years of age is a disorderly person, unless:

a.the person is a health care professional licensed pursuant to Title 45 of the Revised Statutes who has obtained consent, as required by law, to the treatment of the minor to whom the product is furnished or the parent or guardian of the minor; or

b.the product is a drug as defined in R.S.24:1-1.

L.2003,c.57,s.1.



Section 24:6H-2 - Label Required On Ephedrine Alkaloid Products.

24:6H-2 Label required on ephedrine alkaloid products.

2.A product that contains ephedrine alkaloids that is not a drug as defined in R.S.24:1-1, shall not be sold or offered for sale in this State after the effective date of this act unless its label indicates that the sale of the product to minors under 18 years of age is prohibited by State law, in accordance with regulations adopted by the Commissioner of Health.

L.2003, c.57, s.2; amended 2012, c.17, s.88.



Section 24:6H-3 - Rules, Regulations.

24:6H-3 Rules, regulations.

3.The Commissioner of Health shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.2003, c.57, s.3; amended 2012, c.17, s.89.



Section 24:6I-1 - Short Title.

24:6I-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Compassionate Use Medical Marijuana Act."

L.2009, c.307, s.1.



Section 24:6I-2 - Findings, Declarations Relative To The Medical Use Of Marijuana.

24:6I-2 Findings, declarations relative to the medical use of marijuana.

2.The Legislature finds and declares that:

a.Modern medical research has discovered a beneficial use for marijuana in treating or alleviating the pain or other symptoms associated with certain debilitating medical conditions, as found by the National Academy of Sciences' Institute of Medicine in March 1999;

b.According to the U.S. Sentencing Commission and the Federal Bureau of Investigation, 99 out of every 100 marijuana arrests in the country are made under state law, rather than under federal law. Consequently, changing state law will have the practical effect of protecting from arrest the vast majority of seriously ill people who have a medical need to use marijuana;

c.Although federal law currently prohibits the use of marijuana, the laws of Alaska, California, Colorado, Hawaii, Maine, Michigan, Montana, Nevada, New Mexico, Oregon, Rhode Island, Vermont, and Washington permit the use of marijuana for medical purposes, and in Arizona doctors are permitted to prescribe marijuana. New Jersey joins this effort for the health and welfare of its citizens;

d.States are not required to enforce federal law or prosecute people for engaging in activities prohibited by federal law; therefore, compliance with this act does not put the State of New Jersey in violation of federal law; and

e.Compassion dictates that a distinction be made between medical and non-medical uses of marijuana. Hence, the purpose of this act is to protect from arrest, prosecution, property forfeiture, and criminal and other penalties, those patients who use marijuana to alleviate suffering from debilitating medical conditions, as well as their physicians, primary caregivers, and those who are authorized to produce marijuana for medical purposes.

L.2009, c.307, s.2.



Section 24:6I-3 - Definitions Relative To The Medical Use Of Marijuana.

24:6I-3 Definitions relative to the medical use of marijuana.

3.As used in this act:

"Bona fide physician-patient relationship" means a relationship in which the physician has ongoing responsibility for the assessment, care, and treatment of a patient's debilitating medical condition.

"Certification" means a statement signed by a physician with whom a qualifying patient has a bona fide physician-patient relationship, which attests to the physician's authorization for the patient to apply for registration for the medical use of marijuana.

"Commissioner" means the Commissioner of Health.

"Debilitating medical condition" means:

(1)one of the following conditions, if resistant to conventional medical therapy: seizure disorder, including epilepsy; intractable skeletal muscular spasticity; or glaucoma;

(2)one of the following conditions, if severe or chronic pain, severe nausea or vomiting, cachexia, or wasting syndrome results from the condition or treatment thereof: positive status for human immunodeficiency virus; acquired immune deficiency syndrome; or cancer;

(3)amyotrophic lateral sclerosis, multiple sclerosis, terminal cancer, muscular dystrophy, or inflammatory bowel disease, including Crohn's disease;

(4)terminal illness, if the physician has determined a prognosis of less than 12 months of life; or

(5)any other medical condition or its treatment that is approved by the department by regulation.

"Department" means the Department of Health.

"Marijuana" has the meaning given in section 2 of the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-2).

"Medical marijuana alternative treatment center" or "alternative treatment center" means an organization approved by the department to perform activities necessary to provide registered qualifying patients with usable marijuana and related paraphernalia in accordance with the provisions of this act. This term shall include the organization's officers, directors, board members, and employees.

"Medical use of marijuana" means the acquisition, possession, transport, or use of marijuana or paraphernalia by a registered qualifying patient as authorized by this act.

"Minor" means a person who is under 18 years of age and who has not been married or previously declared by a court or an administrative agency to be emancipated.

"Paraphernalia" has the meaning given in N.J.S.2C:36-1.

"Physician" means a person licensed to practice medicine and surgery pursuant to Title 45 of the Revised Statutes with whom the patient has a bona fide physician-patient relationship and who is the primary care physician, hospice physician, or physician responsible for the ongoing treatment of a patient's debilitating medical condition, provided, however, that the ongoing treatment shall not be limited to the provision of authorization for a patient to use medical marijuana or consultation solely for that purpose.

"Primary caregiver" or "caregiver" means a resident of the State who:

a.is at least 18 years old;

b.has agreed to assist with a registered qualifying patient's medical use of marijuana, is not currently serving as primary caregiver for another qualifying patient, and is not the qualifying patient's physician;

c.has never been convicted of possession or sale of a controlled dangerous substance, unless such conviction occurred after the effective date of this act and was for a violation of federal law related to possession or sale of marijuana that is authorized under this act;

d.has registered with the department pursuant to section 4 of this act, and has satisfied the criminal history record background check requirement of section 4 of this act; and

e.has been designated as primary caregiver on the qualifying patient's application or renewal for a registry identification card or in other written notification to the department.

"Qualifying patient" or "patient" means a resident of the State who has been provided with a certification by a physician pursuant to a bona fide physician-patient relationship.

"Registry identification card" means a document issued by the department that identifies a person as a registered qualifying patient or primary caregiver.

"Usable marijuana" means the dried leaves and flowers of marijuana, and any mixture or preparation thereof, and does not include the seeds, stems, stalks or roots of the plant.

L.2009, c.307, s.3; amended 2012, c.17, s.90.



Section 24:6I-4 - Registry Of Qualifying Patients, Primary Caregivers.

24:6I-4 Registry of qualifying patients, primary caregivers.

4. a. The department shall establish a registry of qualifying patients and their primary caregivers, and shall issue a registry identification card, which shall be valid for two years, to a qualifying patient and primary caregiver, if applicable, who submits the following, in accordance with regulations adopted by the department:

(1)a certification that meets the requirements of section 5 of this act;

(2)an application or renewal fee, which may be based on a sliding scale as determined by the commissioner;

(3)the name, address and date of birth of the patient and caregiver, as applicable; and

(4)the name, address and telephone number of the patient's physician.

b.Before issuing a registry identification card, the department shall verify the information contained in the application or renewal form submitted pursuant to this section. In the case of a primary caregiver, the department shall provisionally approve an application pending the results of a criminal history record background check, if the caregiver otherwise meets the requirements of this act. The department shall approve or deny an application or renewal within 30 days of receipt of the completed application or renewal, and shall issue a registry identification card within five days of approving the application or renewal. The department may deny an application or renewal only if the applicant fails to provide the information required pursuant to this section, or if the department determines that the information was incorrect or falsified or does not meet the requirements of this act. Denial of an application shall be a final agency decision, subject to review by the Superior Court, Appellate Division.

c. (1) The commissioner shall require each applicant seeking to serve as a primary caregiver to undergo a criminal history record background check. The commissioner is authorized to exchange fingerprint data with and receive criminal history record background information from the Division of State Police and the Federal Bureau of Investigation consistent with the provisions of applicable federal and State laws, rules, and regulations. The Division of State Police shall forward criminal history record background information to the commissioner in a timely manner when requested pursuant to the provisions of this section.

An applicant seeking to serve as a primary caregiver shall submit to being fingerprinted in accordance with applicable State and federal laws, rules, and regulations. No check of criminal history record background information shall be performed pursuant to this section unless the applicant has furnished his written consent to that check. An applicant who refuses to consent to, or cooperate in, the securing of a check of criminal history record background information shall not be considered for inclusion in the registry as a primary caregiver or issuance of an identification card. An applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

(2)The commissioner shall not approve an applicant seeking to serve as a primary caregiver if the criminal history record background information of the applicant reveals a disqualifying conviction. For the purposes of this section, a disqualifying conviction shall mean a conviction of a crime involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10, or any similar law of the United States or of any other state.

(3)Upon receipt of the criminal history record background information from the Division of State Police and the Federal Bureau of Investigation, the commissioner shall provide written notification to the applicant of his qualification or disqualification for serving as a primary caregiver.

If the applicant is disqualified because of a disqualifying conviction pursuant to the provisions of this section, the conviction that constitutes the basis for the disqualification shall be identified in the written notice.

(4)The Division of State Police shall promptly notify the commissioner in the event that an individual who was the subject of a criminal history record background check conducted pursuant to this section is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of that notification, the commissioner shall make a determination regarding the continued eligibility of the applicant to serve as a primary caregiver.

(5)Notwithstanding the provisions of subsection b. of this section to the contrary, no applicant shall be disqualified from serving as a registered primary caregiver on the basis of any conviction disclosed by a criminal history record background check conducted pursuant to this section if the individual has affirmatively demonstrated to the commissioner clear and convincing evidence of rehabilitation. In determining whether clear and convincing evidence of rehabilitation has been demonstrated, the following factors shall be considered:

(a)the nature and responsibility of the position which the convicted individual would hold, has held, or currently holds;

(b)the nature and seriousness of the crime or offense;

(c)the circumstances under which the crime or offense occurred;

(d)the date of the crime or offense;

(e)the age of the individual when the crime or offense was committed;

(f)whether the crime or offense was an isolated or repeated incident;

(g)any social conditions which may have contributed to the commission of the crime or offense; and

(h)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the individual under their supervision.

d.A registry identification card shall contain the following information:

(1)the name, address and date of birth of the patient and primary caregiver, if applicable;

(2)the expiration date of the registry identification card;

(3)photo identification of the cardholder; and

(4)such other information that the department may specify by regulation.

e. (1) A patient who has been issued a registry identification card shall notify the department of any change in the patient's name, address, or physician or change in status of the patient's debilitating medical condition, within 10 days of such change, or the registry identification card shall be deemed null and void.

(2)A primary caregiver who has been issued a registry identification card shall notify the department of any change in the caregiver's name or address within 10 days of such change, or the registry identification card shall be deemed null and void.

f.The department shall maintain a confidential list of the persons to whom it has issued registry identification cards. Individual names and other identifying information on the list, and information contained in any application form, or accompanying or supporting document shall be confidential, and shall not be considered a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.), and shall not be disclosed except to:

(1)authorized employees of the department and the Division of Consumer Affairs in the Department of Law and Public Safety as necessary to perform official duties of the department and the division, as applicable; and

(2)authorized employees of State or local law enforcement agencies, only as necessary to verify that a person who is engaged in the suspected or alleged medical use of marijuana is lawfully in possession of a registry identification card.

g.Applying for or receiving a registry card does not constitute a waiver of the qualifying patient's patient-physician privilege.

L.2009, c.307, s.4.



Section 24:6I-5 - Certification Authorizing Medical Use Of Marijuana.

24:6I-5 Certification authorizing medical use of marijuana.

5. a. Medical use of marijuana by a qualifying patient may be authorized pursuant to a certification which meets the requirements of this act. In order to provide such certification, a physician shall be licensed and in good standing to practice in the State.

The certification shall attest that the above criteria have been met.

b. The provisions of subsection a. of this section shall not apply to a qualifying patient who is a minor unless the custodial parent, guardian, or person who has legal custody of the minor receives from the physician an explanation of the potential risks and benefits of the medical use of marijuana and consents in writing that the minor patient has that person's permission for the medical use of marijuana and that the person will control the acquisition and possession of the medical marijuana and any related paraphernalia from the alternative treatment center. The physician shall document the explanation of the potential risks and benefits in the minor patient's medical record.

L.2009, c.307, s.5; amended 2013, c.160, s.1.



Section 24:6I-6 - Applicability Of N. J. S.2c:35-18.

24:6I-6 Applicability of N.J.S.2C:35-18.

6. a. The provisions of N.J.S.2C:35-18 shall apply to any qualifying patient, primary caregiver, alternative treatment center, physician, or any other person acting in accordance with the provisions of P.L.2009, c.307 (C.24:6I-1 et al.) or P.L.2015, c.158 (C.18A:40-12.22 et al.).

b.A qualifying patient, primary caregiver, alternative treatment center, physician, or any other person acting in accordance with the provisions of P.L.2009, c.307 (C.24:6I-1 et al.) or P.L.2015, c.158 (C.18A:40-12.22 et al.) shall not be subject to any civil or administrative penalty, or denied any right or privilege, including, but not limited to, civil penalty or disciplinary action by a professional licensing board, related to the medical use of marijuana as authorized under P.L.2009, c.307 (C.24:6I-1 et al.) or P.L.2015, c.158 (C.18A:40-12.22 et al.).

c.Possession of, or application for, a registry identification card shall not alone constitute probable cause to search the person or the property of the person possessing or applying for the registry identification card, or otherwise subject the person or his property to inspection by any governmental agency.

d.The provisions of section 2 of P.L.1939, c.248 (C.26:2-82), relating to destruction of marijuana determined to exist by the department, shall not apply if a qualifying patient or primary caregiver has in his possession a registry identification card and no more than the maximum amount of usable marijuana that may be obtained in accordance with section 10 of P.L.2009, c.307 (C.24:6I-10).

e.No person shall be subject to arrest or prosecution for constructive possession, conspiracy or any other offense for simply being in the presence or vicinity of the medical use of marijuana as authorized under P.L.2009, c.307 (C.24:6I-1 et al.) or P.L.2015, c.158 (C.18A:40-12.22 et al.).

f.No custodial parent, guardian, or person who has legal custody of a qualifying patient who is a minor shall be subject to arrest or prosecution for constructive possession, conspiracy or any other offense for assisting the minor in the medical use of marijuana as authorized under P.L.2009, c.307 (C.24:6I-1 et al.) or P.L.2015, c.158 (C.18A:40-12.22 et al.).

L.2009, c.307, s.6; amended 2015, c.158, s.4.



Section 24:6I-7 - Applications For Permits To Operate As Alternative Treatment Center; Regulations.

24:6I-7 Applications for permits to operate as alternative treatment center; regulations.

7. a. The department shall accept applications from entities for permits to operate as alternative treatment centers, and may charge a reasonable fee for the issuance of a permit under this section. The department shall seek to ensure the availability of a sufficient number of alternative treatment centers throughout the State, pursuant to need, including at least two each in the northern, central, and southern regions of the State. The first two centers issued a permit in each region shall be nonprofit entities, and centers subsequently issued permits may be nonprofit or for-profit entities.

An alternative treatment center shall be authorized to acquire a reasonable initial and ongoing inventory, as determined by the department, of marijuana seeds or seedlings and paraphernalia, possess, cultivate, plant, grow, harvest, process, display, manufacture, deliver, transfer, transport, distribute, supply, sell, or dispense marijuana, or related supplies to qualifying patients or their primary caregivers who are registered with the department pursuant to section 4 of this act. An alternative treatment center shall not be limited in the number of strains of medical marijuana cultivated, and may package and directly dispense marijuana to qualifying patients in dried form, oral lozenges, topical formulations, or edible form, or any other form as authorized by the commissioner. Edible form shall include tablets, capsules, drops or syrups and any other form as authorized by the commissioner. Edible forms shall be available only to qualifying patients who are minors.

Applicants for authorization as nonprofit alternative treatment centers shall be subject to all applicable State laws governing nonprofit entities, but need not be recognized as a 501(c)(3) organization by the federal Internal Revenue Service.

b.The department shall require that an applicant provide such information as the department determines to be necessary pursuant to regulations adopted pursuant to this act.

c.A person who has been convicted of a crime involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10, or any similar law of the United States or any other state shall not be issued a permit to operate as an alternative treatment center or be a director, officer, or employee of an alternative treatment center, unless such conviction occurred after the effective date of this act and was for a violation of federal law relating to possession or sale of marijuana for conduct that is authorized under this act.

d. (1) The commissioner shall require each applicant seeking a permit to operate as an alternative treatment center to undergo a criminal history record background check. For purposes of this section, the term "applicant" shall include any owner, director, officer, or employee of an alternative treatment center. The commissioner is authorized to exchange fingerprint data with and receive criminal history record background information from the Division of State Police and the Federal Bureau of Investigation consistent with the provisions of applicable federal and State laws, rules, and regulations. The Division of State Police shall forward criminal history record background information to the commissioner in a timely manner when requested pursuant to the provisions of this section.

An applicant shall submit to being fingerprinted in accordance with applicable State and federal laws, rules, and regulations. No check of criminal history record background information shall be performed pursuant to this section unless the applicant has furnished his written consent to that check. An applicant who refuses to consent to, or cooperate in, the securing of a check of criminal history record background information shall not be considered for a permit to operate, or authorization to be employed at, an alternative treatment center. An applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

(2)The commissioner shall not approve an applicant for a permit to operate, or authorization to be employed at, an alternative treatment center if the criminal history record background information of the applicant reveals a disqualifying conviction as set forth in subsection c. of this section.

(3)Upon receipt of the criminal history record background information from the Division of State Police and the Federal Bureau of Investigation, the commissioner shall provide written notification to the applicant of his qualification for or disqualification for a permit to operate or be a director, officer, or employee of an alternative treatment center.

If the applicant is disqualified because of a disqualifying conviction pursuant to the provisions of this section, the conviction that constitutes the basis for the disqualification shall be identified in the written notice.

(4)The Division of State Police shall promptly notify the commissioner in the event that an individual who was the subject of a criminal history record background check conducted pursuant to this section is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of that notification, the commissioner shall make a determination regarding the continued eligibility to operate or be a director, officer, or employee of an alternative treatment center.

(5)Notwithstanding the provisions of subsection b. of this section to the contrary, the commissioner may offer provisional authority for an applicant to be an employee of an alternative treatment center for a period not to exceed three months if the applicant submits to the commissioner a sworn statement attesting that the person has not been convicted of any disqualifying conviction pursuant to this section.

(6)Notwithstanding the provisions of subsection b. of this section to the contrary, no employee of an alternative treatment center shall be disqualified on the basis of any conviction disclosed by a criminal history record background check conducted pursuant to this section if the individual has affirmatively demonstrated to the commissioner clear and convincing evidence of rehabilitation. In determining whether clear and convincing evidence of rehabilitation has been demonstrated, the following factors shall be considered:

(a)the nature and responsibility of the position which the convicted individual would hold, has held or currently holds;

(b)the nature and seriousness of the crime or offense;

(c)the circumstances under which the crime or offense occurred;

(d)the date of the crime or offense;

(e)the age of the individual when the crime or offense was committed;

(f)whether the crime or offense was an isolated or repeated incident;

(g)any social conditions which may have contributed to the commission of the crime or offense; and

(h)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the individual under their supervision.

e.The department shall issue a permit to a person to operate as an alternative treatment center if the department finds that issuing such a permit would be consistent with the purposes of this act and the requirements of this section are met and the department has verified the information contained in the application. The department shall approve or deny an application within 60 days after receipt of a completed application. The denial of an application shall be considered a final agency decision, subject to review by the Appellate Division of the Superior Court. The department may suspend or revoke a permit to operate as an alternative treatment center for cause, which shall be subject to review by the Appellate Division of the Superior Court.

f.A person who has been issued a permit pursuant to this section shall display the permit at the premises of the alternative treatment center at all times when marijuana is being produced, or dispensed to a registered qualifying patient or the patient's primary caregiver.

g.An alternative treatment center shall report any change in information to the department not later than 10 days after such change, or the permit shall be deemed null and void.

h.An alternative treatment center may charge a registered qualifying patient or primary caregiver for the reasonable costs associated with the production and distribution of marijuana for the cardholder.

i.The commissioner shall adopt regulations to:

(1)require such written documentation of each delivery of marijuana to, and pickup of marijuana for, a registered qualifying patient, including the date and amount dispensed, to be maintained in the records of the alternative treatment center, as the commissioner determines necessary to ensure effective documentation of the operations of each alternative treatment center;

(2)monitor, oversee, and investigate all activities performed by an alternative treatment center; and

(3)ensure adequate security of all facilities 24 hours per day, including production and retail locations, and security of all delivery methods to registered qualifying patients.

L.2009, c.307, s.7; amended 2013, c.160, s.2.



Section 24:6I-8 - Inapplicability Of Act.

24:6I-8 Inapplicability of act.

8.The provisions of this act shall not be construed to permit a person to:

a.operate, navigate, or be in actual physical control of any vehicle, aircraft, railroad train, stationary heavy equipment or vessel while under the influence of marijuana; or

b.smoke marijuana in a school bus or other form of public transportation, in a private vehicle unless the vehicle is not in operation, on any school grounds, in any correctional facility, at any public park or beach, at any recreation center, or in any place where smoking is prohibited pursuant to N.J.S.2C:33-13.

A person who commits an act as provided in this section shall be subject to such penalties as are provided by law.

L.2009, c.307, s.8.



Section 24:6I-9 - Falsification Of Registration Card, Degree Of Crime.

24:6I-9 Falsification of registration card, degree of crime.

9.A person who knowingly sells, offers, or exposes for sale, or otherwise transfers, or possesses with the intent to sell, offer or expose for sale or transfer a document that falsely purports to be a registration card issued pursuant to this act, or a registration card issued pursuant to this act that has been altered, is guilty of a crime of the third degree. A person who knowingly presents to a law enforcement officer a document that falsely purports to be a registration card issued pursuant to this act, or a registration card that has been issued pursuant to this act that has been altered, is guilty of a crime of the fourth degree. The provisions of this section are intended to supplement current law and shall not limit prosecution or conviction for any other offense.

L.2009, c.307, s.9.



Section 24:6I-10 - Written Instructions To Patient, Caregiver.

24:6I-10 Written instructions to patient, caregiver.

10. a. A physician shall provide written instructions for a registered qualifying patient or his caregiver to present to an alternative treatment center concerning the total amount of usable marijuana that a patient may be dispensed, in weight, in a 30-day period, which amount shall not exceed two ounces. If no amount is noted, the maximum amount that may be dispensed at one time is two ounces.

b.A physician may issue multiple written instructions at one time authorizing the patient to receive a total of up to a 90-day supply, provided that the following conditions are met:

(1)Each separate set of instructions shall be issued for a legitimate medical purpose by the physician, as provided in this act;

(2)Each separate set of instructions shall indicate the earliest date on which a center may dispense the marijuana, except for the first dispensation if it is to be filled immediately; and

(3)The physician has determined that providing the patient with multiple instructions in this manner does not create an undue risk of diversion or abuse.

c.A registered qualifying patient or his primary caregiver shall present the patient's or caregiver's registry identification card, as applicable, and these written instructions to the alternative treatment center, which shall verify and log the documentation presented. A physician may provide a copy of a written instruction by electronic or other means, as determined by the commissioner, directly to an alternative treatment center on behalf of a registered qualifying patient. The dispensation of marijuana pursuant to any written instructions shall occur within one month of the date that the instructions were written or the instructions are void.

d.A patient may be registered at only one alternative treatment center at any time.

L.2009, c.307, s.10.



Section 24:6I-11 - Grants, Contributions, Use Of Fees.

24:6I-11 Grants, contributions, use of fees.

13. a. The commissioner may accept from any governmental department or agency, public or private body or any other source grants or contributions to be used in carrying out the purposes of this act.

b.All fees collected pursuant to this act, including those from qualifying patients and alternative treatment centers' initial, modification and renewal applications, shall be used to offset the cost of the department's administration of the provisions of this act.

L.2009, c.307, s.13.



Section 24:6I-12 - Report To Governor, Legislature.

24:6I-12 Report to Governor, Legislature.

14. a. The commissioner shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1):

(1)no later than one year after the effective date of this act, on the actions taken to implement the provisions of this act; and

(2)annually thereafter on the number of applications for registry identification cards, the number of qualifying patients registered, the number of primary caregivers registered, the nature of the debilitating medical conditions of the patients, the number of registry identification cards revoked, the number of alternative treatment center permits issued and revoked, and the number of physicians providing certifications for patients.

b.The reports shall not contain any identifying information of patients, caregivers, or physicians.

c.Within two years after the effective date of this act and every two years thereafter, the commissioner shall: evaluate whether there are sufficient numbers of alternative treatment centers to meet the needs of registered qualifying patients throughout the State; evaluate whether the maximum amount of medical marijuana allowed pursuant to this act is sufficient to meet the medical needs of qualifying patients; and determine whether any alternative treatment center has charged excessive prices for marijuana that the center dispensed.

The commissioner shall report his findings no later than two years after the effective date of this act, and every two years thereafter, to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1).

L.2009, c.307, s.14.



Section 24:6I-13 - Exchange Of Data, Information.

24:6I-13 Exchange of data, information.

15. a. The Department of Health is authorized to exchange fingerprint data with, and receive information from, the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation for use in reviewing applications for individuals seeking to serve as primary caregivers pursuant to section 4 of P.L.2009, c.307 (C.24:6I-4), and for permits to operate as, or to be a director, officer, or employee of, alternative treatment centers pursuant to section 7 of P.L.2009, c.307 (C.24:6I-7).

b.The Division of State Police shall promptly notify the Department of Health in the event an applicant seeking to serve as a primary caregiver or an applicant for a permit to operate as, or to be a director, officer, or employee of, an alternative treatment center, who was the subject of a criminal history record background check conducted pursuant to subsection a. of this section, is convicted of a crime involving possession or sale of a controlled dangerous substance.

L.2009, c.307, s.15; amended 2012, c.17, s.91.



Section 24:6I-14 - Construction Of Act.

24:6I-14 Construction of act.

16. Nothing in this act shall be construed to require a government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana, or an employer to accommodate the medical use of marijuana in any workplace.


L.2009, c.307, s.16.



Section 24:6I-15 - Additional Immunity.

24:6I-15 Additional immunity.

17. In addition to any immunity or defense provided by law, the State and any employee or agent of the State shall not be held liable for any actions taken in accordance with this act or for any deleterious outcomes from the medical use of marijuana by any registered qualifying patient.

L.2009, c.307, s.17.



Section 24:6I-16 - Rules, Regulations.

24:6I-16 Rules, regulations.

18. a. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner shall promulgate rules and regulations to effectuate the purposes of this act, in consultation with the Department of Law and Public Safety.

b.Notwithstanding any provision of P.L.1968, c.410 to the contrary, the commissioner shall adopt, immediately upon filing with the Office of Administrative Law and no later than the 90th day after the effective date of this act, such regulations as the commissioner deems necessary to implement the provisions of this act. Regulations adopted pursuant to this subsection shall be effective until the adoption of rules and regulations pursuant to subsection a. of this section and may be amended, adopted, or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410.

L.2009, c.307, s.18.



Section 24:6J-1 - Short Title.

24:6J-1 Short title.

1.This act shall be known and may be cited as the "Overdose Prevention Act."

L.2013, c.46, s.1.



Section 24:6J-2 - Findings, Declarations Relative To Overdose Prevention.

24:6J-2 Findings, declarations relative to overdose prevention.

2.The Legislature finds and declares that encouraging witnesses and victims of drug overdoses to seek medical assistance saves lives and is in the best interests of the citizens of this State and, in instances where evidence was obtained as a result of seeking of medical assistance, these witnesses and victims should be protected from arrest, charge, prosecution, conviction, and revocation of parole or probation for possession or use of illegal drugs. Additionally, naloxone is an inexpensive and easily administered antidote to an opioid overdose. Encouraging the wider prescription and distribution of naloxone or similarly acting drugs to those at risk for an opioid overdose, or to members of their families or peers, would reduce the number of opioid overdose deaths and be in the best interests of the citizens of this State. It is not the intent of the Legislature to protect individuals from arrest, prosecution or conviction for other criminal offenses, including engaging in drug trafficking, nor is it the intent of the Legislature to in any way modify or restrict the current duty and authority of law enforcement and emergency responders at the scene of a medical emergency or a crime scene, including the authority to investigate and secure the scene.

L.2013, c.46, s.2.



Section 24:6J-3 - Definitions Relative To Overdose Prevention.

24:6J-3 Definitions relative to overdose prevention.

3.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Drug overdose" means an acute condition including, but not limited to, physical illness, coma, mania, hysteria, or death resulting from the consumption or use of a controlled dangerous substance or another substance with which a controlled dangerous substance was combined and that a layperson would reasonably believe to require medical assistance.

"Emergency medical response entity" means an organization, company, governmental entity, community-based program, or healthcare system that provides pre-hospital emergency medical services and assistance to opioid or heroin addicts or abusers in the event of an overdose.

"Emergency medical responder" means a person, other than a health care practitioner, who is employed on a paid or volunteer basis in the area of emergency response, including, but not limited to, an emergency medical technician acting in that person's professional capacity.

"Health care practitioner" means a prescriber, pharmacist, or other individual whose professional practice is regulated pursuant to Title 45 of the Revised Statutes, and who, in accordance with the practitioner's scope of professional practice, prescribes or dispenses an opioid antidote.

"Medical assistance" means professional medical services that are provided to a person experiencing a drug overdose by a health care practitioner, acting within the practitioner's scope of professional practice, including professional medical services that are mobilized through telephone contact with the 911 telephone emergency service.

"Opioid antidote" means naloxone hydrochloride, or any other similarly acting drug approved by the United States Food and Drug Administration for the treatment of an opioid overdose.

"Patient" means a person who is at risk of an opioid overdose or a person who is not at risk of an opioid overdose who, in the person's individual capacity, obtains an opioid antidote from a health care practitioner, professional, or professional entity for the purpose of administering that antidote to another person in an emergency, in accordance with subsection c. of section 4 of P.L.2013, c.46 (C.24:6J-4). "Patient" includes a professional who is acting in that professional's individual capacity, but does not include a professional who is acting in a professional capacity.

"Prescriber" means a health care practitioner authorized by law to prescribe medications who, acting within the practitioner's scope of professional practice, prescribes an opioid antidote. "Prescriber" includes, but is not limited to, a physician, physician assistant, or advanced practice nurse.

"Professional" means a person, other than a health care practitioner, who is employed on a paid basis or is engaged on a volunteer basis in the areas of substance abuse treatment or therapy, criminal justice, or a related area, and who, acting in that person's professional or volunteer capacity, obtains an opioid antidote from a health care practitioner for the purposes of dispensing or administering that antidote to other parties in the course of business or volunteer activities. "Professional" includes, but is not limited to, a sterile syringe access program employee, or a law enforcement official.

"Professional entity" means an organization, company, governmental entity, community-based program, sterile syringe access program, or any other organized group that employs two or more professionals who engage, during the regular course of business or volunteer activities, in direct interactions with opioid or heroin addicts or abusers or other persons susceptible to opioid overdose, or with other persons who are in a position to provide direct medical assistance to opioid or heroin addicts or abusers in the event of an overdose.

"Recipient" means a patient, professional, professional entity, emergency medical responder, or emergency medical response entity who is prescribed or dispensed an opioid antidote in accordance with section 4 of P.L.2013, c.46 (C.24:6J-4).

L.2013, c.46, s.3; amended 2015, c.10, s.1.



Section 24:6J-4 - Immunity From Liability For Certain Prescribers, Practitioners, Dispensers.

24:6J-4 Immunity from liability for certain prescribers, practitioners, dispensers.

4. a. (1) A prescriber or other health care practitioner, as appropriate, may prescribe or dispense an opioid antidote:

(a)directly or through a standing order, to any recipient who is deemed by the health care practitioner to be capable of administering the opioid antidote to an overdose victim in an emergency;

(b)through a standing order, to any professional or emergency medical responder who is not acting in a professional or volunteer capacity for a professional entity, or an emergency medical response entity, but who is deemed by the health care practitioner to be capable of administering opioid antidotes to overdose victims, as part of the professional's regular course of business or volunteer activities;

(c)through a standing order, to any professional who is not acting in a professional or volunteer capacity for a professional entity, but who is deemed by the health care practitioner to be capable of dispensing opioid antidotes to recipients, for administration thereby, as part of the professional's regular course of business or volunteer activities;

(d)through a standing order, to any professional entity or any emergency medical response entity, which is deemed by the health care practitioner to employ professionals or emergency medical responders, as appropriate, who are capable of administering opioid antidotes to overdose victims as part of the entity's regular course of business or volunteer activities;

(e)through a standing order, to any professional entity which is deemed by the health care practitioner to employ professionals who are capable of dispensing opioid antidotes to recipients, for administration thereby, as part of the entity's regular course of business or volunteer activities.

(2) (a) For the purposes of this subsection, whenever the law expressly authorizes or requires a certain type of professional or professional entity to obtain a standing order for opioid antidotes pursuant to this section, such professional, or the professionals employed or engaged by such professional entity, as the case may be, shall be presumed by the prescribing or dispensing health care practitioner to be capable of administering or dispensing the opioid antidote, consistent with the express statutory requirement.

(b)For the purposes of this subsection, whenever the law expressly requires a certain type of emergency medical responder or emergency medical response entity to obtain a standing order for opioid antidotes pursuant to this section, such emergency medical responder, or the emergency medical responders employed or engaged by such emergency medical response entity, as the case may be, shall be presumed by the prescribing or dispensing health care practitioner to be capable of administering the opioid antidote, consistent with the express statutory requirement.

(3) (a) Whenever a prescriber or other health care practitioner prescribes or dispenses an opioid antidote to a professional or professional entity pursuant to a standing order issued under paragraph (1) of this subsection, the standing order shall specify whether the professional or professional entity is authorized thereby to directly administer the opioid antidote to overdose victims; to dispense the opioid antidote to recipients, for their administration to third parties; or to both administer and dispense the opioid antidote. If a standing order does not include a specification in this regard, it shall be deemed to authorize the professional or professional entity only to administer the opioid antidote with immunity, as provided by subsection c. of this section, and it shall not be deemed to authorize the professional or professional entity to engage in the further dispensing of the antidote to recipients, unless such authority has been granted by law, as provided by subparagraph (b) of this paragraph.

(b)Notwithstanding the provisions of this paragraph to the contrary, if the law expressly authorizes or requires a certain type of professional, professional entity, emergency medical responder, or emergency medical response entity to administer or dispense opioid antidotes pursuant to a standing order issued hereunder, the standing order issued pursuant to this section shall be deemed to grant the authority specified by the law, even if such authority is not expressly indicated on the face of the standing order.

(4)Any prescriber or other health care practitioner who prescribes or dispenses an opioid antidote in good faith, and in accordance with the provisions of this subsection, shall not, as a result of the practitioner's acts or omissions, be subject to any criminal or civil liability, or any professional disciplinary action under Title 45 of the Revised Statutes for prescribing or dispensing an opioid antidote in accordance with P.L.2013, c.46 (C.24:6J-1 et seq.).

b. (1) Any professional or professional entity that has obtained a standing order, pursuant to subsection a. of this section, for the dispensing of opioid antidotes, may dispense an opioid antidote to any recipient who is deemed by the professional or professional entity to be capable of administering the opioid antidote to an overdose victim in an emergency.

(2)Any professional or professional entity that dispenses an opioid antidote in accordance with paragraph (1) of this subsection, in good faith, and pursuant to a standing order issued under subsection a. of this section, shall not, as a result of any acts or omissions, be subject to any criminal or civil liability or any professional disciplinary action for dispensing an opioid antidote in accordance with P.L.2013, c.46 (C.24:6J-1 et seq.).

c. (1) Any emergency medical responder or emergency medical response entity that has obtained a standing order, pursuant to subsection a. of this section, for the administration of opioid antidotes, may administer an opioid antidote to overdose victims.

(2)Any emergency medical responder or emergency medical response entity that administers an opioid antidote, in good faith, in accordance with paragraph (1) of this subsection, and pursuant to a standing order issued under subsection a. of this section, shall not, as a result of any acts or omissions, be subject to any criminal or civil liability, or any disciplinary action, for administering the opioid antidote in accordance with P.L.2013, c.46 (C.24:6J-1 et seq.)

d. (1) Any person who is the recipient of an opioid antidote, which has been prescribed or dispensed for administration purposes pursuant to subsection a. or b. of this section, and who has received overdose prevention information pursuant to section 5 of P.L.2013, c.46 (C.24:6J-5), may administer the opioid antidote to another person in an emergency, without fee, if the antidote recipient believes, in good faith, that the other person is experiencing an opioid overdose.

(2)Any person who administers an opioid antidote pursuant to paragraph (1) of this subsection shall not, as a result of the person's acts or omissions, be subject to any criminal or civil liability for administering the opioid antidote in accordance with P.L.2013, c.46 (C.24:6J-1 et seq.).

e.In addition to the immunity that is provided by this section for authorized persons who are engaged in the prescribing, dispensing, or administering of an opioid antidote, the immunity provided by section 7 or section 8 of P.L.2013, c.46 (C.2C:35-30 or C.2C:35-31) shall apply to a person who acts in accordance with this section, provided that the requirements of those sections, as applicable, have been met.

L.2013, c.46, s.4; amended 2015, c.10, s.2.



Section 24:6J-5 - Overdose Prevention Information.

24:6J-5 Overdose prevention information.

5. a. (1) A prescriber or other health care practitioner who prescribes or dispenses an opioid antidote in accordance with subsection a. of section 4 of P.L.2013, c.46 (C.24:6J-4), shall ensure that overdose prevention information is provided to the antidote recipient. The requisite overdose prevention information shall include, but is not limited to: information on opioid overdose prevention and recognition; instructions on how to perform rescue breathing and resuscitation; information on opioid antidote dosage and instructions on opioid antidote administration; information describing the importance of calling 911 emergency telephone service for assistance with an opioid overdose; and instructions for appropriate care of an overdose victim after administration of the opioid antidote.

(2)A professional or professional entity that dispenses an opioid antidote pursuant to a standing order, in accordance with subsection b. of section 4 of P.L.2013, c.46 (C.24:6J-4), shall ensure that each patient who is dispensed an opioid antidote also receives a copy of the overdose prevention information that has been provided to the professional or professional entity pursuant to paragraph (1) of this subsection.

b. (1) In order to fulfill the information distribution requirements of subsection a. of this section, overdose prevention information may be provided by the prescribing or dispensing health care practitioner, by the dispensing professional or professional entity, or by a community-based organization, or other organization that addresses medical or social issues related to drug addiction, and with which the health care practitioner, professional, or professional entity, as appropriate, maintains a written agreement. Any such written agreement shall incorporate, at a minimum: procedures for the timely dissemination of overdose prevention information; information as to how employees or volunteers providing the information will be trained; and standards for recordkeeping under paragraph (2) of this subsection.

(2)The dissemination of overdose prevention information in accordance with this section, and the contact information for the persons receiving such information, to the extent known, shall be documented by the prescribing or dispensing health care practitioner, professional, or professional entity, as appropriate, in: (a) the patient's medical record, if applicable; or (b) another appropriate record or log, if the patient's medical record is unavailable or inaccessible, or if the antidote recipient is a professional or professional entity acting in their professional capacity; or (c) any other similar recordkeeping location, as specified in a written agreement that has been executed pursuant to paragraph (1) of this subsection.

c.In order to facilitate the dissemination of overdose prevention information in accordance with this section, the Commissioner of Human Services, in consultation with Statewide organizations representing physicians, advanced practice nurses, or physician assistants, and organizations operating community-based programs, sterile syringe access programs, or other programs which address medical or social issues related to drug addiction, may develop training materials in video, electronic, or other appropriate formats, and disseminate these materials to health care practitioners; professionals and professional entities that are authorized by standing order to dispense opioid antidotes; and organizations that are authorized to disseminate overdose prevention information under a written agreement executed pursuant to paragraph (1) of subsection b. of this section.

L.2013, c.46, s.5; amended 2015, c.10, s.3.



Section 24:6J-6 - Awarding Of Grants.

24:6J-6 Awarding of grants.

6. a. The Commissioner of Human Services may award grants, based upon any monies appropriated by the Legislature, to create or support local opioid overdose prevention, recognition, and response projects. County and municipal health departments, correctional institutions, hospitals, and universities, as well as organizations operating community-based programs, substance abuse programs, syringe access programs, or other programs which address medical or social issues related to drug addiction may apply to the Department of Human Services for a grant under this section, on forms and in the manner prescribed by the commissioner.

b.In awarding any grant, the commissioner shall consider the necessity for overdose prevention projects in various health care facility and non-health care facility settings, and the applicant's ability to develop interventions that will be effective and viable in the local area to be served by the grant.

c.In awarding any grant, the commissioner shall give preference to applications that include one or more of the following elements:

(1)prescription and distribution of naloxone hydrochloride or any other similarly acting drug approved by the United States Food and Drug Administration for the treatment of an opioid overdose;

(2)policies and projects to encourage persons, including drug users, to call 911 for emergency assistance when they witness a potentially fatal opioid overdose;

(3)opioid overdose prevention, recognition, and response education projects in syringe access programs, drug treatment centers, outreach programs, and other programs operated by organizations that work with, or have access to, opioid users and their families and communities;

(4)opioid overdose recognition and response training, including rescue breathing, in drug treatment centers and for other organizations that work with, or have access to, opioid users and their families and communities;

(5)the production and distribution of targeted or mass media materials on opioid overdose prevention and response;

(6)the institution of education and training projects on opioid overdose response and treatment for emergency services and law enforcement personnel; and

(7)a system of parent, family, and survivor education and mutual support groups.

d.In addition to any moneys appropriated by the Legislature, the commissioner may seek money from the federal government, private foundations, and any other source to fund the grants established pursuant to this section, as well as to fund on-going monitoring and evaluation of the programs supported by the grants.

L.2013, c.46, s.6.



Section 24:6K-1 - Definitions Relative To Dispensing Certain Biological Products.

24:6K-1 Definitions relative to dispensing certain biological products.

1.As used in this act:

"Biological product" means a "biological product" as defined in subsection (i) of section 351 of the Public Health Service Act (42 U.S.C. s.262(i)), and refers to a virus, therapeutic serum, toxin, antitoxin, vaccine, blood, blood component or derivative, allergenic product, protein other than a chemically synthesized polypeptide, or analogous product, or arsphenamine or any derivative of arsphenamine or any other trivalent organic arsenic compound, applicable to the prevention, treatment, or cure of a disease or condition of human beings.

"Interchangeable" means "interchangeable" as defined in subsection (i) of section 351 of the Public Health Service Act (42 U.S.C. s.262(i)) and indicated as interchangeable by the federal Food and Drug Administration in the "Lists of Licensed Biological Products with Reference Product Exclusivity and Biosimilarity or Interchangeability Evaluations," sometimes referred to as the "Purple Book."

"Therapeutically equivalent" means a therapeutic equivalence rating of "A" has been listed by the federal Food and Drug Administration in the "Approved Drug Products with Therapeutic Equivalence Evaluations," sometimes referred to as the "Orange Book."

L.2015, c.130, s.1.



Section 24:6K-2 - Link To Current Lists Of All Biological Products.

24:6K-2 Link to current lists of all biological products.

2.The New Jersey State Board of Pharmacy shall maintain a link to the current list of all biological products determined by the federal Food and Drug Administration to be interchangeable pursuant to section 351 of the Public Health Service Act (42 U.S.C. s.262) on the Board of Pharmacy's Internet website.

L.2015, c.130, s.2.



Section 24:6K-3 - Conditions For Substitution.

24:6K-3 Conditions for substitution.

3. a. A pharmacist may substitute a biological product for a prescribed biological product, provided that the following conditions are met:

(1)the authorized prescriber has not indicated that there shall be no substitution as set forth in section 8 of P.L.1977, c.240 (C.24:6E-7); and

(2)the biological product to be substituted has been determined by the federal Food and Drug Administration to be:

(a)interchangeable with the prescribed biological product; or

(b)therapeutically equivalent to the prescribed biological product.

b.If a pharmacist dispenses a biological product, the pharmacist or the pharmacist's designee shall, within five business days following the dispensing of the biological product, communicate to the prescriber the specific product provided to the patient, including the name of the product and the manufacturer. No communication shall be required under this subsection when:

(1)there is no biological product that has been determined by the federal Food and Drug Administration to be either:

(a)interchangeable with the product prescribed; or

(b)therapeutically equivalent to the product prescribed; or

(2)a refill prescription is not changed from the product dispensed on the prior filling of the prescription.

c.The communication requirement under subsection b. of this section may be satisfied by making an entry in an interoperable electronic medical records system or an electronic pharmacy record that can be accessed electronically by the prescriber, or through the use of another electronic prescribing technology that can be accessed electronically by the prescriber. Entry into an electronic records system as described in this paragraph is presumed to provide notice to the prescriber. Otherwise, the communication may be conveyed using other electronic means, if available, or by facsimile.

d.A pharmacist who substitutes a biological product in compliance with this section shall record, on the prescription label and record of dispensing, the product name and manufacturer of the biological product dispensed, followed by the words: "Substituted for" and the name of the biological product for which the prescription was written.

e.The same recordkeeping requirements as apply to the dispensing of drugs shall apply to the dispensing of biological products.

f.A pharmacist who substitutes a biological product in compliance with this section shall incur no greater liability in filling the prescription by dispensing the biological product than would be incurred in filling the prescription by dispensing the prescribed biological product.

L.2015, c.130, s.3.



Section 24:6K-4 - Rules, Regulations.

24:6K-4 Rules, regulations.

7.The Commissioner of Health and the Director of the Division of Consumer Affairs, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations necessary to implement the provisions of this act.

L.2015, c.130, s.7.



Section 24:6L-1 - Short Title.

24:6L-1 Short title.
1.This act shall be known and may be cited as the "Epinephrine Access and Emergency Treatment Act."

L.2015, c.215, s.1.



Section 24:6L-2 - Findings, Declarations Relative To Epinephrine Auto-injectors.

24:6L-2 Findings, declarations relative to epinephrine auto-injectors.
2.The Legislature finds and declares that:

a.Insect and food allergies are the leading cause of anaphylaxis, a life-threatening condition that is easily treatable with epinephrine, a medication only available via prescription;

b.Individuals who are known to be at risk of anaphylaxis may carry emergency doses of epinephrine with them at all times. However, many individuals may not be aware of their allergy and therefore do not carry epinephrine medication;

c.New Jersey offers a broad array of outdoor, cultural, and culinary experiences which may expose its citizens to different kinds of insects and foods for the first time;

d.Exposure to insects or food resulting in an allergic reaction may occur in settings, such as youth camps, where medical professionals or first responders are not available to provide emergency care for anaphylaxis;

e.The State of New Jersey, at P.L.1997, c.368 (C.18A:40-12.5 et seq.) and P.L.2013, c.211 (C.18A:61D-11 et seq.), has already recognized the value of training non-medical professionals to administer this life-saving drug in K-12 educational settings and institutions of higher education when a medical professional is not physically present at the scene; and

f.It is prudent to similarly provide members of the public who have completed an approved training course with the tools necessary to respond to emergency anaphylaxis situations when assistance from medical professionals and first responders is not readily available.

L.2015, c.215, s.2.



Section 24:6L-3 - Definitions Relative To Epinephrine Auto-injectors.

24:6L-3 Definitions relative to epinephrine auto-injectors.
3.As used in this act:

"Commissioner" means the Commissioner of Health.

"Health care professional" means a licensed physician, physician assistant, advanced practice nurse, pharmacist, or other health care professional whose professional practice is regulated pursuant to Title 45 of the Revised Statutes and whose authorized scope of practice includes prescribing, dispensing, or administering medication, whether independently or through a joint protocol or standing order from a physician.

L.2015, c.215, s.3.



Section 24:6L-4 - Authorization To Administer.

24:6L-4 Authorization to administer.
4. a. Any person who has successfully completed an educational program approved by the commissioner pursuant to section 5 of this act to administer an epinephrine auto-injector device shall be issued a certificate of completion, which shall authorize the person to administer, maintain, and dispose of an epinephrine auto-injector device.

b.A licensed health care professional may prescribe or dispense an epinephrine auto-injector device, either directly or through a standing order, to a person authorized to administer, maintain, and dispose of the device pursuant to subsection a. of this section.

c.An entity employing a person authorized to administer, maintain, and dispose of an epinephrine auto-injector device pursuant to subsection a. of this section may obtain, maintain, and make available to the authorized person epinephrine auto-injector devices consistent with such standards and protocols as the commissioner may establish by regulation.

L.2015, c.215, s.4.



Section 24:6L-5 - Written Standards, Application Procedures.

24:6L-5 Written standards, application procedures.
5.The commissioner shall establish written standards and application procedures for approval of educational programs for the safe administration of epinephrine using an auto-injector device. An educational program shall include training in the administration of epinephrine auto-injector devices, recognition of the symptoms of anaphylaxis, safe maintenance and storage of epinephrine auto-injector devices, and such other information as the commissioner deems necessary.

L.2015, c.215, s.5.



Section 24:6L-6 - Immunity From Civil Liability, Disciplinary Action.

24:6L-6 Immunity from civil liability, disciplinary action.
6. a. A health care professional shall not, as a result of the professional's acts or omissions, be subject to any civil liability or any professional disciplinary action under Title 45 of the Revised Statutes for any act or omission which is undertaken in good faith in accordance with this act.

b.A person authorized to administer, maintain, or dispose of an epinephrine auto-injector device under subsection a. of section 4 of this act who, in good faith and without fee, administers an epinephrine auto-injector device to a person who appears to be suffering from anaphylaxis or any other serious condition treatable with epinephrine shall not, as a result of the person's acts or omissions, be subject to any civil liability for administering the device consistent with this act.

c.An entity authorized to obtain, maintain, and make available epinephrine auto injector devices to a person employed by the entity pursuant to subsection c. of section 4 of this act shall not, as a result of the entity's acts or omissions, be subject to any civil liability for any act or omission which is undertaken in good faith in accordance with this act.

d.A person or entity conducting an educational program approved by the commissioner as provided in section 5 of this act shall not be subject to any civil liability for any act or omission which is undertaken in accordance with this act.

e.For the purposes of this section, good faith does not include willful misconduct, gross negligence, or recklessness.

L.2015, c.215, s.6.



Section 24:6L-7 - Construction Of Act.

24:6L-7 Construction of act.
7.Nothing in this act shall be construed to:

a.permit a person who has completed a training program pursuant to this act to perform the duties or fill the position of a licensed medical professional;

b.prohibit the administration of an epinephrine auto-injector device by a person acting pursuant to a lawful prescription;

c.prevent a licensed and qualified member of a health care profession from administering an epinephrine auto-injector device if the duties are consistent with the accepted standards of practice applicable to the member's profession; or

d.violate the "Athletic Training Licensure Act," P.L.1984, c.203 (C.45:9-37.35 et seq.) in the event that a licensed athletic trainer administers epinephrine as authorized pursuant to this act.

L.2015, c.215, s.7.



Section 24:8-1 - "Caustic Acids" And "Caustic Alkalies" Enumerated

24:8-1. "Caustic acids" and "caustic alkalies" enumerated
For the purposes of this chapter, the words "caustic acids" and "caustic alkalies" shall mean each and all of the following acids, alkalies and substances:

a. Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCl) in a concentration of ten per cent or more;

b. Sulphuric acid and any preparation containing free or chemically unneutralized sulphuric acid (H !2! SO !4! ) in a concentration of ten per cent or more;

c. Nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO !3! ) in a concentration of five per cent or more;

d. Carbolic acid, otherwise known as phenol, and any preparation containing carbolic acid in a concentration of five per cent or more;

e. Oxalic acid and any preparation containing free or chemically unneutralized oxalic acid (H !2! C !2! O !4! ) in a concentration of ten per cent or more;

f. Any salt of oxalic acid and any preparation containing any such salt in a concentration of ten per cent or more;

g. Acetic acid or any preparation containing a free or chemically unneutralized acetic acid (HC !2! H !3! O !2! ) in a concentration of twenty per cent or more;

h. Hypochlorous acid, either free or combined, including calx chlorinata, bleaching powder, chloride of lime, chlorinated soda, and chlorinated potash, and any preparation containing any of such substances so as to yield a concentration of ten per cent or more of available chlorine;

i. Potassium hydroxide and any preparation containing free or chemically unneutralized potassium hydroxide (KOH), including caustic potash and Vienna paste, in a concentration of ten per cent or more;

j. Sodium hydroxide and any preparation containing free or chemically unneutralized sodium hydroxide (NaOH), including caustic soda and lye, in a concentration of ten per cent or more;

k. Silver nitrate, sometimes known as lunar caustic, and any preparation containing silver nitrate (AgNO !3! ) in a concentration of five per cent or more;

1. Ammonia water and any preparation containing free or chemically uncombined ammonia (NH !3! ) including ammonium hydroxide and "Hartshorn" in a concentration of five per cent or more; and

m. Any other alkali, acid, salt, or preparation thereof having caustic or corrosive properties equivalent to those of any alkali, acid, salt, or preparation named above.



Section 24:8-2 - Labeling Containers Of Caustic Acids And Alkalies Intended For Household Use

24:8-2. Labeling containers of caustic acids and alkalies intended for household use
No person shall give away, sell, barter, exchange, or offer for sale, at wholesale or retail, any caustic acids or caustic alkalies or preparations containing such acids or alkalies, intended for household use, without affixing to the package or container containing the same, a label printed or plainly written, containing:

a. The name of the article;

b. The name and place of business of the manufacturer, seller, or distributor;

c. The word "Poison" running parallel with the main body of the reading matter on the label, placed on a clear plain background of a distinctly contrasting color, in uncondensed Gothic capital letters, not less than 24-point in size, unless there is on the label no other type as large, in which event the type shall not be smaller than the largest type on the label; and

d. Directions for treatment in case of accidental personal injury from any such acid or alkali, together with the names of two readily obtainable antidotes.



Section 24:9-21 - Definitions

24:9-21. Definitions
As used in this act:

a. "Article" means any food or drink used for man or animals;

b. "Refrigerated warehouse" shall mean any place artificially or mechanically cooled to or below a temperature of forty-five degrees Fahrenheit in which articles, other than fresh unprocessed fruits and vegetables, are placed and held for thirty days or more, except a restaurant, store, home, or eating club utilizing its refrigerated warehouse space exclusively for its own use.

c. "Locker plant" shall mean any refrigerated storage warehouse or the portion thereof which provides separate individual lockers, cabinets, boxes, baskets, or other receptacles, for the storage of food products for home or personal use only and not for purpose of sale.

d. "State department," "department of health" and "department" mean the State Department of Health.

e. "Commissioner" means the State Commissioner of Health who is the chief administrative officer of the State Department of Health.

L.1951, c. 342, p. 1231, s. 1, eff. July 19, 1951.



Section 24:9-22 - Application For License For Refrigerated Warehouse Or Locker Plant

24:9-22. Application for license for refrigerated warehouse or locker plant
Any person desiring to operate or to continue to operate a refrigerated warehouse or locker plant shall make application in writing to the State department, upon forms supplied by the said State department stating the location of his plant or plants.

Upon such application accompanied by the proper fee, the department shall examine into the sanitary condition of the plant or plants, and if found to be in a sanitary condition and otherwise properly equipped for the business of a refrigerated warehouse or locker plant, the department shall issue a license authorizing the applicant to operate such refrigerated warehouse or locker plant, which license shall expire June thirtieth of each year.

L.1951, c. 342, p. 1232, s. 2.



Section 24:9-23 - License Fees; Suspension Or Revocation Of License

24:9-23. License fees; suspension or revocation of license
The State department shall collect from each applicant for each license granted under the provisions of this act for each refrigerated warehouse or locker plant the following fees: for each refrigerated warehouse or locker plant with gross refrigerated space not in excess of one hundred thousand cubic feet, $50.00; for each refrigerated warehouse or locker plant with gross refrigerated space in excess of one hundred thousand cubic feet but not in excess of one million cubic feet, $150.00; for each refrigerated warehouse or locker plant with gross refrigerated space in excess of one million cubic feet, $300.00. If a locker plant is operated as part of a refrigerated warehouse and upon the same premises, no additional license shall be required.

Any license issued pursuant to this section may be suspended, or revoked, upon hearing, for any violation of this act or of any rule or regulation of the State department.

L.1951, c. 342, p. 1232, s. 3. Amended by L.1983, c. 275, s. 7, eff. July 18, 1983.



Section 24:9-24 - Reports To Commissioner

24:9-24. Reports to commissioner
Licensed refrigerated warehouses shall upon request submit reports to the commissioner setting forth the quantity of each and every food product stored in the refrigerated warehouse of the licensee.

L.1951, c. 342, p. 1233, s. 4.



Section 24:9-25 - Notice Of Insanitary Condition Of Warehouse Or Locker Plant

24:9-25. Notice of insanitary condition of warehouse or locker plant
The department shall notify any licensee when his refrigerated warehouse or locker plant or any part thereof shall be deemed to be in an insanitary condition, and if the licensee fails to put such warehouse or locker plant or the specified part thereof in a sanitary condition within the time designated by the department, it shall prohibit the use of such warehouse or locker plant or part thereof until such time as it may be put in a sanitary condition.

L.1951, c. 342, p. 1233, s. 5.



Section 24:9-26 - Duration Of Storage Period; Extension

24:9-26. Duration of storage period; extension
No person or corporation shall keep or permit to remain in any refrigerated warehouse or locker plant any article beyond the time when it is sound and wholesome and fit to remain in storage. If any article is found to be fit for immediate consumption, but unfit for further storage, such article shall at once be removed from storage and not again stored. No article shall be kept or permitted to remain in any refrigerated warehouse for a longer aggregate period than twenty-four calendar months, except by order of the commissioner. Upon evidence satisfactory to him that the article is sound and wholesome and fit for further storage, the commissioner may, in his discretion, grant an extension of the storage period.

L.1951, c. 342, p. 1233, s. 6.



Section 24:9-27 - Disposition And Sale Of Articles In Refrigerated Warehouse Longer Than Two Years Without Extension

24:9-27. Disposition and sale of articles in refrigerated warehouse longer than two years without extension
In the event that any article is held in a refrigerated warehouse for a period of longer than twenty-four calendar months without extension having been applied for and granted by the commissioner, and neither the operator of the refrigerated warehouse nor the commissioner can locate the owner of the said article, after ten days' notice by registered mail directed to the last known address of such owner, by the officials of the refrigerated warehouse and a copy of the said notice to the commissioner, then and in that event, the commissioner shall have the power to order the disposition and sale of the said article for the purpose of payment of charges for storage or other valid liens against same. If a sale as herein provided is ordered by the commissioner, the proceeds of such sale shall be applied, first, to the payment of any and all charges for storage and service in connection with said property, and second, for any other valid liens against the said property. Any balance then remaining from the proceeds of the sale shall be paid to the owner of the said property, if such owner can be located; and, in the event the owner cannot be located within one year of the date of notification, then any balance shall be paid into the treasury of the State of New Jersey.

In carrying out any order of the commissioner for sale or disposition of any property under the provisions of this section, the owners or operators of the refrigerated warehouse are hereby relieved from any liability to the original owner or any other person or persons for the custody of said property, and from any legal liability under any warehouse receipt issued and outstanding covering the said property.

L.1951, c. 342, p. 1233, s. 7.



Section 24:9-28 - Restorage After Release From Storage Prohibited

24:9-28. Restorage after release from storage prohibited
No article which has once been released from storage in a refrigerated warehouse and placed on the market for sale to consumers, shall again be placed in a refrigerated warehouse.

L.1951, c. 342, p. 1234, s. 8.



Section 24:9-29 - Transfer Between Refrigerators

24:9-29. Transfer between refrigerators
An article may be transferred from one refrigerated warehouse to another if all prior stamping, marking, and tagging remain thereon, and such transfer is not made for the purpose of evading any provision of this act.

L.1951, c. 342, p. 1234, s. 9.



Section 24:9-30 - Requirements For Storage

24:9-30. Requirements for storage
No article shall be placed, received or kept in a refrigerated warehouse or locker plant unless the same is in an apparently pure and wholesome condition.

L.1951, c. 342, p. 1234, s. 10.



Section 24:9-31 - Lot Numbers For Identification

24:9-31. Lot numbers for identification
The refrigerated warehouse licensee shall assign to each lot of food and drink, when received for storage in a refrigerated warehouse, a distinguishing lot number for the purpose of identification, and shall keep an accurate record of such lot number, and shall also make and keep a record of the date of the receipt and of the date of removal of each lot of food and drink.

L.1951, c. 342, p. 1234, s. 11.



Section 24:9-32 - Marking And Tagging Of Articles Placed In Storage

24:9-32. Marking and tagging of articles placed in storage
No person or corporation shall place, receive or keep in a refrigerated warehouse any article, unless plainly marked or tagged, either upon the container in which it is stored or upon the article itself, with the identification lot number assigned and recorded pursuant to the foregoing section; except that where products are bulk piled, palletized or piled in unit loads, it will be in order to have the outside of the bins in which the bulk is piled or the outside containers of the palletized or unit piled loads properly marked pursuant to the foregoing section.

L.1951, c. 342, p. 1235, s. 12.



Section 24:9-33 - Alteration, Mutilation Or Destruction Of Tags Or Marks Prohibited

24:9-33. Alteration, mutilation or destruction of tags or marks prohibited
No person shall alter, obliterate, mutilate, destroy, remove or eradicate any stamp, tag, or mark placed upon any package, container, or article to indicate that the article was received for refrigerated storage either from within or from out of State in order to evade any of the provisions of this act.

L.1951, c. 342, p. 1235, s. 13.



Section 24:9-34 - Penalties For Violations

24:9-34. Penalties for violations
Any person who shall violate any provision of this act, or any rule or regulation of the State department made pursuant thereto, or who shall refuse to comply with any lawful order or direction of the department, shall be liable to the following penalties:

a. One hundred dollars ($100.00) for the first offense;

b. Two hundred dollars ($200.00) for the second offense; and

c. Five hundred dollars ($500.00) for the third and each subsequent offense, which shall be sued for and recovered in a civil action by, and in the name of, the State Department of Health or by and in the name of the local board of health, as the case may be, as plaintiff.

L.1951, c. 342, p. 1235, s. 14.



Section 24:9-35 - Enforcement Of Provisions

24:9-35. Enforcement of provisions
The local board of health shall enforce the provisions of this act within its jurisdiction.

The State Department of Health and the local board, and any officer or employee thereof shall, in the performance of any duty imposed by this act, at all times have full access to any refrigerated warehouse or locker plant for purposes of inspection and enforcement of the provisions of this act, and may examine and open any package or container which is believed to contain any article in violation of this act.

L.1951, c. 342, p. 1235, s. 15.



Section 24:9-36 - Plaintiff Entitled To Penalties

24:9-36. Plaintiff entitled to penalties
Any penalty recovered in an action brought under the provisions of this act shall be paid to the plaintiff therein. When the plaintiff is the State Department of Health, the penalty shall be paid by the department into the treasury of the State. When the plaintiff is a local board of health, the penalty shall be paid by the local board into the treasury of the municipality within which the local board has jurisdiction.

L.1951, c. 342, p. 1236, s. 16.



Section 24:9-37 - Repeal

24:9-37. Repeal
Chapter nine of Title 24 of the Revised Statutes is repealed.

L.1951, c. 342, p. 1236, s. 17.



Section 24:10-57.1 - Definitions

24:10-57.1. Definitions
The following words as used in this act and in rules, regulations, definitions, standards of identity or labeling requirements promulgated thereunder shall have the following meanings:

a. "Fluid milk products" means:

(1) Milk, cream, certified milk, skim milk, skimmed milk, nonfat milk, nonfat fortified milk, fortified skim milk, fortified skimmed milk, flavored milk, dairy drink, buttermilk, cultured buttermilk, cultured skim milk, cultured milk, cultured sour cream, cultured salad cream, yogurt, cultured half-and-half, Vitamin D milk, Vitamin D fluid milk products, homogenized milk, modified milk, ice cream mix, ice milk mix and half-and-half.

(2) Condensed, evaporated and concentrated milk and fluid milk products intended for further processing, unless sterilized and packaged in hermetically sealed containers; and

(3) Any other product made by the addition of any substance to milk, or to any of these fluid milk products, and used for similar purposes, and designated as a fluid milk product by the department.

b. "Milk products" means butter, butter oil, the various types of cheeses, dried milk, dried skim milk, and any other food for human consumption made from milk or its component parts and designated as a milk product by the department.

c. "Pasteurization" means the process of heating and holding every particle of milk or fluid milk products in properly operated equipment acceptable to the department at a temperature and for such time as is specified by the department.

d. "Dairy farm" means any place or premises where one or more dairy animals are kept, a part or all of the milk from which is sold, offered for sale or delivered to any person.

e. "Producer or milk producer" means any person who owns or controls one or more dairy animals, a part or all of the milk from which is sold, offered for sale or delivered to any person.

f. "Distributor or milk distributor" means any person who sells, offers for sale, or distributes any milk or fluid milk products for human consumption as such.

g. "Milk plant" means any place, premises, or establishment, other than a frozen dessert plant, where milk or fluid milk products are collected, handled, processed, manufactured, stored, pasteurized, bottled, or prepared for distribution, sale or resale. This definition shall not include stores or milk depots handling retail containers of milk or fluid milk products in original unopened containers, nor to those establishments dispensing milk or fluid milk products for consumption on the premises or that portion of any establishment operated as a dairy farm.

h. "Milk depot" means any place or premises, other than a milk plant, where milk and fluid milk products packaged in final containers are stored prior to distribution.

i. "Bulk milk hauler" means any person, other than a person holding a milk plant permit from the department, who purposes or collects milk in a tank truck from dairy farms for the purpose of distribution or sale to a milk plant or milk plants other than that or those for which he holds a permit.

j. "Department" means the State Department of Health.

k. "Local board" or "local board of health" means the board of health of any municipality or the boards, bodies or officers in such municipality lawfully exercising any of the powers of a board of health under the laws governing such municipality, and includes any consolidated board of health or county board of health created and established pursuant to law.

L.1964, c. 62, s. 1. Amended by L.1972, c. 52, s. 1.



Section 24:10-57.2 - Permit To Operate Milk Plant Or As Bulk Milk Hauler; Necessity; Transferability; Expiration

24:10-57.2. Permit to operate milk plant or as bulk milk hauler; necessity; transferability; expiration
No person shall operate a milk plant, as defined herein, from which milk or fluid milk products are shipped, transported or imported for the purpose of distribution, sale or resale in this State, either directly or indirectly, and no person shall operate as a bulk milk hauler distributing or selling milk to such milk plants, unless that person shall have first obtained a permit from the department to engage in such business, in the manner hereinafter set forth.

A permit shall be required for each milk plant or each bulk milk hauler and it shall not be transferable with respect to persons or locations. All such permits shall expire on June 30 in each year unless an earlier date is specified by such permit.

L.1964, c. 62, s. 2.



Section 24:10-57.3 - Restrictions In Permits

24:10-57.3. Restrictions in permits
The department shall, in issuing such permits, restrict each permit either to:

(a) Milk and fluid milk products for fluid or manufacturing purposes, or

(b) Milk and fluid milk products for manufacturing purposes only.

L.1964, c. 62, s. 3.



Section 24:10-57.4 - Temporary Or Emergency Permits

24:10-57.4. Temporary or emergency permits
The department may issue temporary or emergency permits for limited periods or for limited quantities of milk or a particular fluid milk product and may restrict such permits to a particular area or to a particular milk plant, in order that a sufficient supply of milk or fluid milk products shall always be available for the inhabitants of this State.

L.1964, c. 62, s. 4.



Section 24:10-57.5 - Annual Fee; Amounts

24:10-57.5. Annual fee; amounts
The department shall collect from each applicant for a permit under the provisions of this act an annual fee in the following amounts:

(a) From each milk plant or bulk milk hauler receiving milk or fluid milk products from another milk plant or bulk milk hauler or collecting milk from one or more dairy farms but not more than 25 dairy farms, the sum of $50.00.

(b) From each milk plant or bulk milk hauler collecting milk from more than 25 dairy farms, the sum of $100.00.

L.1964, c. 62, s. 5. Amended by L.1983, c. 275, s. 8, eff. July 18, 1983.



Section 24:10-57.6 - Preliminary Findings

24:10-57.6. Preliminary findings
The department before issuing any permit under the provisions of this act shall be satisfied as a result of inspection of the following facts:

(a) That the milk and fluid milk products are of the standard and quality required by, and are produced, handled, processed, and transported in accordance with the rules and regulations established by the department, the State Sanitary Code, and the laws of this State with relation thereto.

(b) That no unapproved milk or fluid milk products are allowed to enter a milk plant from which milk or fluid milk products are distributed, sold or held for sale in this State.

(c) That laboratory and field inspection services satisfactory to the department are utilized by the milk plant or bulk milk hauler as the case may be.

L.1964, c. 62, s. 6.



Section 24:10-57.7 - Forms; Establishment By State Department

24:10-57.7. Forms; establishment by state department
The department shall establish such form or forms as in its judgment may be necessary to ascertain the facts that said milk or fluid milk product is of the standard and quality required by and was produced, handled, processed, and transported in accordance with the rules and regulations established by the department, the State Sanitary Code, and laws of this State set forth in this act, and such other forms as may be necessary to the proper administration of this act. Each application shall be made upon forms supplied by the department.

L.1964, c. 62, s. 7.



Section 24:10-57.8 - Revocation Of Permit; Grounds; Renewal; Suspension Pending Hearing

24:10-57.8. Revocation of permit; grounds; renewal; suspension pending hearing
Upon evidence duly ascertained by the department or furnished to the department by any local board of health, that a person or persons authorized under a permit issued hereunder to operate a milk plant or to operate as a bulk milk hauler for the purpose of distributing, selling, or reselling milk and fluid milk products, within this State, is in violation of any of the rules and regulations established by the department, the State Sanitary Code or laws governing the standard quality, production, handling, processing or transportation of milk and fluid milk products, the department may upon hearing and proof of violation, revoke such permit.

No such permit shall be renewed or restored until the department is satisfied that all of the provisions of this act have been complied with.

When, in the judgment of the department, the protection of the public health, safety and welfare so warrants, it may, before hearing, suspend such permit pending the hearing, in which event it shall be unlawful for the person whose permit is thus suspended to engage in collecting, assembling, manufacturing, processing, shipping, transporting, or importing any milk or fluid milk products from that plant, or for use within this State during such period of suspension provided, however, that in the event the department shall so suspend a permit pending a hearing the department shall upon application by the person or persons whose permit has been suspended proceed forthwith to a hearing in order to ascertain the truth of the charges.

L.1964, c. 62, s. 8.



Section 24:10-57.9 - Maintenance Of Records; Inspection

24:10-57.9. Maintenance of records; inspection
Complete records of receipts and disposition of all milk and fluid milk products handled in milk plants and by bulk milk haulers holding permits issued by the department shall be maintained in each milk plant and in each bulk milk hauler's office or place of business. Such records shall be kept on file for the current 12-month period and shall be open to inspection by the State Department of Health and local health departments charged with the supervision of milk and fluid milk products. All inspection and quality control records of the dairy farms from which farm bulk tank milk originates shall be filed in the manner prescribed by the department.

L.1964, c. 62, s. 9.



Section 24:10-57.10 - Powers Of Local Board Of Health

24:10-57.10. Powers of local board of health
Notwithstanding any other provision of the laws of the State of New Jersey, the local board shall have the following enumerated powers with respect to the production, handling, processing, and distribution of milk, milk products and fluid milk products in order to promote the public health, safety and welfare:

(a) To provide that no person shall sell, offer for sale or distribute milk, milk products or fluid milk products specified in this act without a license issued by the local board. In such case, the local board may require the applicant for such license to file an application on such form as may be supplied by the local board. If the local board determines that the applicant has complied with the provisions of this act and with the provisions of the local health ordinances and the regulations issued pursuant thereto, such license shall be issued to the applicant therefor.

(b) To fix an annual license fee for each wagon, vehicle, milk plant, milk depot or premises within limits of the jurisdiction of the local board and used in the distribution or sale of the products for which a license is required by the local board. The amount of such fee shall not exceed $5.00 for each vehicle, wagon, milk plant, milk depot or premises.

(c) To provide for the suspension of such license, pending a hearing, whenever the local board or its authorized agent has reason to believe that the licensee is operating in violation of this act or of the regulations or ordinances adopted pursuant hereto, and finds, in addition, that the suspension of the license is necessary for the protection of the public health. In such case, the local board or its authorized agent shall, upon request of the person whose license has been suspended, proceed forthwith to a hearing to ascertain the facts.

(d) To provide for the revocation of such license by the local board or its authorized agent, after notice and hearing to the licensee upon proof of the violation of this act or of the regulations or ordinances adopted pursuant hereto.

(e) To terminate the suspension or revocation of a license by the local board upon proof satisfactory to the local board that the violation for which the license was suspended or revoked has been corrected.

(f) To provide for a penalty of not to exceed $100.00 for each violation of this act or of the regulations or ordinances adopted pursuant hereto, which penalty may be imposed in addition to the suspension or revocation of the license.

(g) To adopt, in whole or in part, any code or regulation issued by the department relating to the production, handling, processing or distribution of the products specified in this act.

(h) To enact any ordinance relating to the production, handling, processing, or distribution of the products specified in this act, which does not contain provisions (1) contrary to or inconsistent with this act or any code or regulation approved by the department, or (2) which impose requirements in addition to those provisions in this act or any code or regulation approved by the department.

(i) To provide that no license shall be granted to any person to sell, offer for sale or distribute the products specified in this act if such person is in violation of the act or regulations or ordinances issued pursuant hereto.

L.1964, c. 62, s. 10.



Section 24:10-57.11 - Inconsistent Ordinances, Rules Or Regulations

24:10-57.11. Inconsistent ordinances, rules or regulations
Nothing in this act shall be so construed to repeal or abrogate any ordinance, rule or regulation of a local board which is not inconsistent with or contrary to the provisions of section 10 hereof.

L.1964, c. 62, s. 11.



Section 24:10-57.12 - Notification Of Violations; Prohibition Of Distribution And Sale

24:10-57.12. Notification of violations; prohibition of distribution and sale
The department, whenever it shall ascertain that milk, milk products or fluid milk products are produced for distribution or sale in violation of any of the provisions of this act, shall notify the local board having jurisdiction of the place where such milk, milk products or fluid milk products are distributed or sold, and the local board shall prohibit the distribution or sale of such milk, milk products, or fluid milk products within its jurisdiction until such time as the department notifies the local board that the violation has been corrected.

L.1964, c. 62, s. 12.



Section 24:10-57.13 - Inspections; Authorized Inspectors

24:10-57.13. Inspections; authorized inspectors
The inspections provided for in this act may be made by the department or by any local board of health or any agency which the department certifies as qualified to conduct such inspections.

L.1964, c. 62, s. 13. Amended by L.1972, c. 52, s. 2.



Section 24:10-57.14 - Place Of Inspection

24:10-57.14. Place of inspection
All milk or fluid milk products and all milk and cream used in said fluid milk products produced within this State, and all milk or fluid milk products and all milk and cream used in said fluid milk products produced outside of this State and intended for use within this State, shall be subject to inspection at its source of supply, and all dairies, milk depots, milk plants and transportation equipment wherein such milk or fluid milk products and all milk and cream used in such fluid milk products are produced, handled, processed, manufactured, stored or transported shall likewise be subject to inspection to determine if it, or they, meet the minimum requirements set forth in this act.

L.1964, c. 62, s. 14.



Section 24:10-57.15 - Inability Of Local Board To Make Inspections

24:10-57.15. Inability of local board to make inspections
If a local board within this State is unable for any reason to conduct inspections as provided herein, the local board shall certify by resolution its inability so to do and shall in the resolution detail the reasons for such inability. A certified copy of such resolution shall be forwarded to the department which may investigate said reasons and determine for itself the sufficiency thereof.

Upon being satisfied that the reasons set forth in the local board's resolution are correct, the department shall take over, supersede and have the inspections conducted on behalf of the local board. Whenever a local board desires to start or resume inspections, the local board shall certify by resolution its desire and ability so to do, and a copy of such resolution shall be forwarded to the department.

L.1964, c. 62, s. 15.



Section 24:10-57.16 - Bacteriological And Other Tests; Methods, Techniques, Personnel, Etc.

24:10-57.16. Bacteriological and other tests; methods, techniques, personnel, etc.
Laboratories which perform bacteriological or other tests associated with milk, milk products or fluid milk products for a health officer or local board of health, shall utilize methods, techniques, qualified personnel and laboratory facilities, all approved by the department.

L.1964, c. 62, s. 16.



Section 24:10-57.17 - Pasteurization Required

24:10-57.17. Pasteurization required
No person shall sell, offer for sale, or distribute to the ultimate consumer any milk or cream that is not pasteurized.

L. 1964, c. 62, s.17; amended 1987, c. 302, s. 2.



Section 24:10-57.18 - Milk And Fluid Milk Products; Pasteurization

24:10-57.18. Milk and fluid milk products; pasteurization
No milk products nor fluid milk products shall be manufactured, shipped, transported, or imported for use or sale within this State unless the milk and fluid milk products used in the manufacture of such food products are pasteurized before or during manufacture into milk products or fluid milk products, provided, however, that this shall not apply to cheese which has been kept for at least 60 days after manufacture at a temperature no lower than 35 degrees Fahrenheit.

L.1964, c. 62, s. 18.



Section 24:10-57.19 - Enforcement; Failure Of Local Board To Act; Procedure By State Department

24:10-57.19. Enforcement; failure of local board to act; procedure by state department
The department shall satisfy itself that the provisions of this act and regulations are enforced throughout this State and shall call to the attention of the local board of health any failure on their part to enforce the provisions of this act, and afford them an opportunity to explain their failure.

If, after a hearing, the department finds that no good reason exists for the failure of the local board of health to enforce the provisions and regulations of this act, it shall issue an order directing them to do so. If the local board of health fails to comply with such order within the time specified, the State department shall itself take such action as may be necessary to perform the act specified in the order.

Any expenditures and the amount of all obligations incurred by the department to perform such act may be recovered in an action at law prosecuted in its name in any court of competent jurisdiction. All sums so recovered shall be paid over into the treasury of the State of New Jersey.

In all legal proceedings, such order of the department shall be prima facie evidence of compliance by the department with the provisions of this act and conclusive evidence of the violation recited in the order.

L.1964, c. 62, s. 19.



Section 24:10-57.20 - Rules And Regulations

24:10-57.20. Rules and regulations
The department is hereby empowered to promulgate such rules and regulations as it may consider necessary in order to insure the public health, safety and welfare and for the enforcement and carrying into effect of any provision of this act including regulation of the following:

(a) Holding times and heating temperatures for pasteurizing milk, milk products and fluid milk products;

(b) repasteurization of milk, milk products and fluid milk products;

(c) handling pasteurized milk, milk products and fluid milk products;

(d) overflow, spilled or leaked milk, milk products and fluid milk products;

(e) time limits for pasteurizing milk and cream;

(f) health and cleanliness of dairy animals;

(g) health and cleanliness of workers handling milk, milk products and fluid milk products;

(h) construction and maintenance of dairy farms and milk plants;

(i) cooling and storage of milk, milk products and fluid milk products;

(j) construction and cleaning of utensils and equipment used for handling and transporting milk, milk products and fluid milk products;

(k) water supplies for dairy farms and milk plants;

(l) toilets and waste disposal at dairy farms and milk plants;

(m) indicating and recording thermometers and temperature records;

(n) smoking and expectorating in milk plants and dairy farms;

(o) bottle caps and containers for milk, milk products and fluid milk products;

(p) chemical and bacteriological quality of milk, milk products and fluid milk products;

(q) protection from contamination of utensils and equipment used in handling or transporting milk, milk products and fluid milk products, and the products contained therein;

(r) the department may promulgate such other rules and regulations as are necessary to enforce the provisions of this act.

L.1964, c. 62, s. 20.



Section 24:10-57.21 - Sanitary Conditions; Health And Habits Of Personnel

24:10-57.21. Sanitary conditions; health and habits of personnel
The general sanitary conditions of any dairy farm, milk plant or milk depot and its immediate surroundings, the health of the dairy animals, the health and habits of the personnel employed, and the methods, facilities and equipment used in the production, handling, collection, processing, transporting or storage of milk, milk products and fluid milk products shall be such as to insure a safe supply.

L.1964, c. 62, s. 21.



Section 24:10-57.22 - Use Of Apparatus, Containers, Equipment, Etc., For Other Purposes Prohibited

24:10-57.22. Use of apparatus, containers, equipment, etc., for other purposes prohibited
Apparatus, containers, equipment and utensils used in the production, handling, collecting, storage, processing or transporting of milk, milk products, fluid milk products or other wholesome beverages acceptable to the department and local boards of health, shall not be used for any other purpose.

L.1964, c. 62, s. 22.



Section 24:10-57.23 - Container Regulations

24:10-57.23. Container regulations
23. Containers of milk, certified milk, Vitamin D milk, homogenized milk, low fat milk, protein fortified low fat milk, skim milk, protein fortified skim milk, nonfat milk, protein fortified nonfat milk, flavored milks and dairy drinks, buttermilk, cultured buttermilk, yogurt, eggnog, creams, half-and-half and all other fluid milk products designated by the department shall be marked with the name and address of the processor or the pasteurizing plant number as assigned by the department or the state of origin and the name and address of the distributor. All containers of fluid milk products, including those mentioned above, intended for sale to consumers, (except for those products which are sterilized and packaged in hermetically sealed containers), shall be marked with a legend "NOT TO BE SOLD AFTER" , or "SELL BY" , or any other clearly understandable legend approved by the department, followed or accompanied by the first three letters of the month where possible, but in no instance less than two letters, or numerical designation approved by the department to designate the month and the day of the month which shall be a date established by the processor and which shall be based on consideration of wholesomeness and consumer palatability of the product. If two letters are used the letters MR shall mean MARCH and MY shall mean MAY; JN shall mean JUNE and JL shall mean JULY. No fluid milk product listed in this section shall be sold or offered for sale after 11:59 p.m. of the date appearing on the containers so marked.

The processor, prior to determining the date beyond which any such fluid milk product may not be sold or offered for sale, shall notify the department of the intended "shelf-life expiration date" selected by him for such fluid milk product intended for sale. All data and material used by the processor or manufacturer in his determination of this date shall be made available to the commissioner upon request. If the data and material submitted does not, in the opinion of the commissioner, justify the "shelf-life expiration date", the commissioner shall prohibit the sale of the product until such time as satisfactory data is supplied or until a new "shelf-life expiration date" consistent with the data is applied to the product.

The department shall periodically review the keeping quality of milk and milk products by scientific shelf-life tests, recognizing the different methods of pasteurization, processing and packaging, to determine that shelf-life expiration dates stated on the containers assure the consumer of acceptable quality milk and milk products when kept under normal storage conditions. Samples for shelf-life evaluation will be obtained at the processing plant, from delivery trucks or from retail outlets. The temperature of the sample at the time of collection shall be officially recorded by the collector. Nothing herein contained shall be construed to prohibit the department from taking special samples for analysis and making special tests in order to assure all milk and milk products comply with the minimum standards of freshness, quality and palatability. In the event the department determines a processor's or a manufacturer's shelf-life for a given product is improper, the department shall immediately take such samples as are necessary for full and complete recheck of the shelf-life of the product. If the full and complete recheck confirms that the shelf-life of the product is improper, the department shall serve written notice on the processor or manufacturer and the processor or manufacturer immediately upon receipt of such notice shall alter the shelf-life expiration date of the product to comply with the department findings. Compliance shall be with the next processing of the product after receipt of such department notice. This rule does not apply to containers of fluid milk products which are not to be sold in the State of New Jersey.

L.1964,c.62,s.23; amended 1967,c.92; 1972,c.52,s.3; 1979,c.330; 1992,c.151.



Section 24:10-57.24 - Cans, Packages And Other Containers Enclosing Milk, Milk Products Or Fluid Milk Products; Labelling

24:10-57.24. Cans, packages and other containers enclosing milk, milk products or fluid milk products; labelling
All cans, packages, and other containers enclosing milk, milk products or fluid milk products defined by or under authority of this act, shall be plainly labeled or marked with such identification marks as may be designated by the department.

The label, or marks shall be in letters of a size, kind, color and arrangement approved by the department.

L.1964, c. 62, s. 24.



Section 24:10-57.24A - Use Of Or Reference To Fluid Milk Product Or Dairy Farm By Imitation Product; Prohibition

24:10-57.24a. Use of or reference to fluid milk product or dairy farm by imitation product; prohibition
Use of, or reference to the words "milk" or any fluid milk product or use of any statement, design, symbol, picture, device or combination thereof which relates to any fluid milk product, milk product or dairy farm, is prohibited for any product which is an imitation of any fluid milk product or milk product.

L.1972, c. 52, s. 4.



Section 24:10-57.24B - Additional Rules And Regulations For Milk Products And Their Imitations

24:10-57.24b. Additional rules and regulations for milk products and their imitations
The State Department of Health in addition to its other regulatory powers shall promulgate such rules and regulations governing the production, handling, processing, distribution and sale of milk products and fluid milk products and their imitations, as may be necessary to preserve and promote public health. These regulations shall include the following subjects:

a. Definitions and standards of quality;

b. Sanitation;

c. Dating and labeling, except for that as prescribed by P.L.1964, c. 62, s. 23 (C. 24:10-57.23);

d. Holding temperatures for storage, distribution facilities and retail establishments.

In promulgating regulations under authority of this section, the department shall give consideration to applicable regulations or recommendations as may be made by Federal or national agencies.

L.1972, c. 52, s. 5.



Section 24:10-57.26 - Failure Of Milk Or Milk Products To Meet Minimum Requirements

24:10-57.26. Failure of milk or milk products to meet minimum requirements
Any milk, milk product or fluid milk product which fails to meet the minimum requirements set forth in this act and the regulations promulgated thereunder shall not be sold, offered or exposed for sale, distributed or held in possession with intent to sell or distribute, provided, however, such milk, milk product or fluid milk product may be used in manufacturing food for human consumption if acceptable to the department and local boards of health having jurisdiction.

L.1964, c. 62, s. 26.



Section 24:10-57.27 - Milk And Milk Products Of Violators Barred From State

24:10-57.27. Milk and milk products of violators barred from state
The department may bar from this State milk, milk products, or fluid milk products owned or possessed by any person violating any of the provisions of this act, as well as the rules and regulations established by the department in relation thereto.

L.1964, c. 62, s. 27.



Section 24:10-57.28 - Contamination Of Milk

24:10-57.28. Contamination of milk
No person having the possession or care of any milk which is intended for distribution or sale for human consumption shall permit it to be exposed to or contaminated by the emanations, discharges or exhalations from a person known to be infected with a contagious disease.

L.1964, c. 62, s. 28.



Section 24:10-57.29 - Severability

24:10-57.29. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1964, c. 62, s. 29.



Section 24:10-57.30 - Repeals

24:10-57.30. Repeals
Sections 24:10-1 to 24:10-57 inclusive and 24:10-89 to 24:10-103 inclusive of the Revised Statutes, and chapter 195 of the laws of 1938 are repealed.

L.1964, c. 62, s. 30.



Section 24:10-73.1 - Rules And Regulations Of Department Of Health; Establishment Of Standards Of Identity And Definitions

24:10-73.1. Rules and regulations of department of health; establishment of standards of identity and definitions
The State Department of Health, hereinafter referred to as the "department" shall from time to time after inquiry and public hearing, adopt and promulgate rules and regulations establishing standards of identity and definitions for frozen desserts and special frozen dietary foods and the mixes used in the manufacture thereof, together with rules and regulations governing the packaging and labeling and sanitation and other conditions relating to the manufacture, processing, distribution and sale of frozen desserts, as may be necessary for the protection of the public interest; provided, however, that the department shall require by such rule or regulations that all ingredients be listed on the label of frozen desserts and special frozen dietary foods distributed for sale in this State. The department is hereby authorized to adopt, insofar as applicable, the standards of identity and definitions from time to time promulgated by the Secretary of Health, Education and Welfare of the United States under the Federal Act defining and standardizing frozen desserts.

L.1964, c. 120, s. 1. Amended by L.1969, c. 88, s. 1; L.1974, c. 142, s. 1, eff. Nov. 11, 1975.



Section 24:10-73.1A - Compliance With Rules And Regulations; Extensions Of Time

24:10-73.1a. Compliance with rules and regulations; extensions of time
The State Department of Health shall grant reasonable extensions of time for compliance with rules or regulations enacted pursuant to this amendatory act where undue hardship would result to any person because of such rules or regulations.

L.1974, c. 142, s. 2, eff. Nov. 11, 1975.



Section 24:10-73.2 - "Frozen Desserts" ; Definition

24:10-73.2. "Frozen desserts" ; definition
For the purpose of this act and for any rules, regulations, definitions, standards of identity or labeling requirements, promulgated pursuant thereto, the term "frozen desserts" shall be deemed to include: ice cream, frozen custard, French ice cream, French custard ice cream, sherbet, fruit sherbet, ice milk, ice, water ice, quiescently frozen confection, quiescently frozen dairy confection, whipped cream confection, bisque tortoni, artificially sweetened ice cream, or artificially sweetened ice milk, special frozen dietary foods, mellorine frozen desserts as all such products are commonly known together with any such mix used in frozen desserts and any products which are similar in appearance, odor or taste to such products or are prepared or frozen as such products are customarily prepared or frozen whether made with dairy or nondairy products.

L.1964, c. 120, s. 2, as amended L.1969, c. 88, s. 2.



Section 24:10-73.5 - Definitions.

24:10-73.5 Definitions.

5. (a) "Frozen desserts plant" is hereby defined as any place, premises or establishment or any part thereof where frozen desserts are assembled, manufactured, processed, frozen or converted in form, for wholesale distribution or sale, and shall include rooms or premises wherein utensils are washed, sanitized or kept.

(b)(Deleted by amendment, P.L.1997, c.337).

(c)"Mobile unit" is hereby defined as any vehicle on which frozen desserts are manufactured, prepared, processed or converted in form and which is used in selling and dispensing such products to the consuming public.

(d)"Depot" is hereby defined as a building from which mobile units operate and where they are sanitized.

(e)(Deleted by amendment, P.L.1997, c.337).

(f)"Wholesale" means any place engaged in the production, preparation, processing, manufacture, packing, storage or handling of food for sale or distribution to a person other than the ultimate consumer.

L.1964,c.120,s.5; amended 1969, c.88, s.3; 1997, c.337, s.1.



Section 24:10-73.6 - Sale Of Adulterated Frozen Desserts Prohibited

24:10-73.6. Sale of adulterated frozen desserts prohibited
No person by himself or by his agent, servant or employee shall sell, offer, or expose for sale or have in his possession with intent to sell frozen desserts (including coated frozen desserts, and the coating thereof) which is adulterated within the meaning of this act.

L.1964, c. 120, s. 6, as amended L.1969, c. 88, s. 4.



Section 24:10-73.7 - When Frozen Desserts Deemed Adulterated

24:10-73.7. When frozen desserts deemed adulterated
Frozen desserts shall be deemed to be adulterated within the meaning of this act:

(a) Except as provided in this act or in definitions and standards of identity adopted and promulgated as rules and regulations pursuant to the authority granted in this act, if they contain any substance or compound that is deleterious to health.

(b) Deleted by amendment.

(c) Deleted by amendment.

(d) Deleted by amendment.

(e) Deleted by amendment.

(f) If it is offered for sale from any container, compartment or cabinet which contains any article other than frozen desserts.

(g) If it falls below the standards or any of them fixed for the particular product by the definitions and standards of identity adopted and promulgated as rules and regulations in accordance with the authority granted in this act, or is falsely labeled or labeled contrary to the provisions of this act or the provisions of such rules and regulations.

L.1964, c. 120, s. 7, as amended L.1969, c. 88, s. 5.



Section 24:10-73.10 - License To Sell, Distribute Frozen Desserts.

24:10-73.10 License to sell, distribute frozen desserts.

10.Every person owning or operating a frozen dessert plant for the assembly, manufacturing, processing, freezing or converting in form of frozen desserts for wholesale sale or distribution or a mobile unit within this State shall, before July 1 in each year, apply to the department for a license to sell or distribute such products within this State and register with the department such information as may be required by the department to enable it to carry out its responsibilities under this act.

At the same time application for a license and registration is filed the applicant shall pay to the department an annual license fee. The fee schedule shall be adopted by regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and shall be reasonable for services performed in the licensing and inspection of a frozen dessert plant or mobile unit, except that the license fee shall not exceed $500.

L.1964,c.120,s.10; amended 1969, c.88, s.6; 1983, c.275, s.9; 1997, c.337, s.2.



Section 24:10-73.11 - Form Of Application; Affidavit

24:10-73.11. Form of application; affidavit
The application for a license shall be made on forms to be supplied by the department. The application shall have attached thereto the affidavit of the person or some member or officer of the association, partnership or corporation applying therefor, stating that the facts set forth therein are true and correct.

L.1964, c. 120, s. 11.



Section 24:10-73.12 - Issuance Of License; Expiration

24:10-73.12. Issuance of license; expiration
Upon approval of the application for a license and of the sanitary condition of the frozen dessert plant and upon payment of the required license fee, the department shall issue to each applicant a license or certificate of registration which shall expire June 30 of each year.

L.1964, c. 120, s. 12.



Section 24:10-73.13 - Revocation Or Suspension Of License; Renewal

24:10-73.13. Revocation or suspension of license; renewal
Upon evidence duly ascertained by the department or furnished to the department by any local board of health, that the licensee licensed under the provisions of this act is violating any of the rules, regulations or statutes as hereinbefore provided, the department shall upon hearing and proof of allegation, revoke the license of such licensee.

No such license shall be renewed or restored until the department is satisfied that all the provisions of this act are complied with.

The department, when in its judgment the protection of public health warrants, may, before hearing suspend such license pending the hearing, in which event it shall be unlawful for the licensee whose license is thus suspended to engage in the business for which the license was granted during such period of suspension.

L.1964, c. 120, s. 13.



Section 24:10-73.14 - Illegal Sale And Distribution Of Frozen Dessert

24:10-73.14. Illegal sale and distribution of frozen dessert
(a) It shall be illegal for any person to sell or distribute any frozen dessert in this State unless such products have been manufactured in a frozen dessert plant, the owner or operator of which is licensed under the provisions of this act to sell or distribute such products in this State.

(b) It shall be unlawful for any person to use, or cause to allow to be used, any equipment, cabinet, can, or other container or refrigerating device, belonging to one frozen dessert manufacturer, for the purpose of preserving or holding any frozen dessert or any type of frozen foods, sold or furnished to him by any person not owning said equipment, or for any person knowingly to supply or place or deposit any frozen dessert of one frozen dessert manufacturer or distributor, in any equipment, cabinet, can, or other container, belonging to another frozen dessert manufacturer or distributor. It is unlawful for any person other than the owner to remove, erase, obliterate, cover or conceal, any manufacturer's or owner's name, insignia, device, or distinguishing mark, which may appear or be placed on any ice cream equipment, cabinet, can or other container.

(c) Deleted by amendment.

(d) Deleted by amendment.

L.1964, c. 120, s. 14, as amended L.1969, c. 88, s. 7.



Section 24:10-73.15 - Use Of License Moneys For Enforcement

24:10-73.15. Use of license moneys for enforcement
The department is charged with the enforcement of this act and shall, for the purpose of providing funds to defray the cost of enforcement of this act, use the money received for licenses as stated in section 10, of this act, for such enforcement.

L.1964, c. 120, s. 15.



Section 24:10-73.16 - Inspection; Fee

24:10-73.16. Inspection; fee
The department shall be and hereby is, authorized to inspect for licensing purposes applicant plants located outside of the State of New Jersey and licensed frozen dessert plants located outside of the State of New Jersey in the same manner as it inspects plants within the State. In addition the department shall be and is hereby authorized to charge such plants located without the boundaries of this State an inspection fee not to exceed the following amounts:

(a) For each 8-hour period during which an inspector is traveling to, from or inspecting such plant located without the boundaries of this State: $25.00.

(b) Such expenses, including the expenses of lodging, meals and traveling as may be reasonable considering the distance traveled and the time required to make such inspection.

Nothing contained in this section shall be deemed to prevent the department from accepting the inspection conducted by the duly authorized agencies of another State where the department in its discretion finds inspection satisfies the requirements of this act upon certification from such other State.

L.1964, c. 120, s. 16.



Section 24:10-73.17 - Partial Invalidity

24:10-73.17. Partial invalidity
If any section or sections of this act or any provision thereof shall be declared to be unconstitutional, invalid or inoperative in whole or in part, such section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative be enforced and effectuated and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of the sections of this act.

L.1964, c. 120, s. 17.



Section 24:10-73.18 - Repeals

24:10-73.18. Repeals
This act is a revision law and all acts and parts of acts inconsistent herewith are hereby superseded and repealed and without limiting the general effect of this act in superseding and repealing acts inconsistent herewith the following parts of acts are specifically repealed:

Section 24:10-58 to section 24:10-73 of the Revised Statutes, both inclusive, and chapter 117 of the laws of 1957, chapter 55 of the laws of 1962 and chapter 109 of the laws of 1958.

L.1964, c. 120, s. 18.



Section 24:10A-1 - Straws, Tubes And Other Devices For Drinking

24:10A-1. Straws, tubes and other devices for drinking
It shall be unlawful to furnish or serve, in any restaurant or other public place, any straw, tube or other similar device for drinking out of glasses, cups or containers of any type unless the same is so wrapped or packed as to keep it in a clean and sanitary condition.

L.1946, c. 107, p. 332, s. 1.



Section 24:10A-2 - Rules And Regulations

24:10A-2. Rules and regulations
The State Department of Health may establish reasonable rules and regulations to carry out the provisions of this act.

L.1946, c. 107, p. 332, s. 2.



Section 24:10A-3 - Penalty

24:10A-3. Penalty
Any person who violates any of the provisions of this act shall be liable to a penalty of twenty-five dollars ($25.00) for the first offense and fifty dollars ($50.00) for each subsequent offense, to be recovered in a civil action brought by and in the name of the State Department of Health or the local board of health of the municipality within which the violation occurred.

L.1946, c. 107, p. 332, s. 3. Amended by L.1953, c. 24, p. 459, s. 25, eff. March 19, 1953.



Section 24:10A-4 - Effective Date

24:10A-4. Effective date
This act shall take effect January first, one thousand nine hundred and forty-seven.

L.1946, c. 107, p. 333, s. 4.



Section 24:11-1 - License; Expiration

24:11-1. License; expiration
No person shall operate or conduct an establishment where the business of breaking eggs is carried on, whether such eggs are broken for use as food or for other purposes, unless a license to conduct such business has first been issued by the State department to the owner, operator or manager of such establishment. No such license shall be issued for more than 1 year and all such licenses shall expire on June 30 of each year.

Amended by L.1966, c. 74, s. 13, eff. June 14, 1966.



Section 24:11-2 - Revocation Of License

24:11-2. Revocation of license
The state department may revoke any such license if the establishment for which it is issued is not conducted in accordance with the requirements of law and the rules and regulations made by the department.

No establishment for the breaking of eggs shall continue to be operated after the revocation of such license by the department.



Section 24:11-3 - Eggs Unfit For Food

24:11-3. Eggs unfit for food
No egg shall be broken for use as food:

a. Which has decomposed to such an extent that it has a putrefactive odor and is, therefore, of that grade commonly known as "rots" ; or

b. Which is wholly or partially decomposed, mouldy, or sour, or which is partially hatched, contains blood rings or veins, or in which the yolk is broken, and is, therefore, of that grade commonly known as "spots" .



Section 24:11-4 - Labeling "Rots" And "Spots"

24:11-4. Labeling "rots" and "spots"
No person shall possess any broken eggs of the grades commonly known as "rots" or "spots" unless the package or container in which any such eggs are held shall be plainly and legibly marked on at least two sides with the words "Rots and spots, unfit for food" , in solid black letters, at least one and one-half inches in height, and the several lines of which are at least one-fourth inch in width.



Section 24:11-5 - Denatured Eggs; Labeling

24:11-5. Denatured eggs; labeling
Eggs broken for manufacturing purposes shall be denatured at the time of breaking by the addition of some substances to the eggs which will make their use for food impossible, and such eggs shall be plainly and legibly labeled on the package or container with the words "For manufacturing purposes only" . All broken eggs not so denatured and labeled shall, for the purpose of this chapter, be held to be had in possession with intent to sell or use as food.



Section 24:11-6 - Inspection Of Egg Establishments

24:11-6. Inspection of egg establishments
The state department shall inspect every place where eggs are broken, stored, had in possession with intent to sell, or sold.



Section 24:11-7 - Distribution, Sale, Etc., Of Eggs Removed From Incubators

24:11-7. Distribution, sale, etc., of eggs removed from incubators
No person or persons, firm, partnership or corporation shall knowingly distribute, sell, receive, accept, import or export any eggs for human consumption which have been removed from incubators used for hatching purposes, unless such eggs have been broken, crushed or smashed and then denatured with kerosene, creolin or other substance approved of by the State Department of Health, before leaving the premises on which the incubator or incubators from which the eggs were removed are located; provided, that nothing contained in this act shall prohibit the distributing, selling, receiving, accepting or exporting of eggs which have been removed from any incubator or incubators, when such eggs are to be used for biological, scientific, chemical or experimental purposes, other than for human food purposes; and provided, further, that the containers of the eggs mentioned in the first proviso herein shall be labelled for the purpose for which they are to be used, and placed thereon shall be the names and addresses of the buyers and shippers thereof.

L.1939, c. 116, p. 423, s. 1, eff. July 1, 1939.



Section 24:11-8 - Penalty For Violation

24:11-8. Penalty for violation
Every person who shall violate any of the provisions of this act shall be liable to a penalty of fifty dollars ($50.00) for the first offense, one hundred dollars ($100.00) for the second and each subsequent offense.

L.1939, c. 116, p. 424, s. 2, eff. July 1, 1939.



Section 24:11-9 - Enforcement Of Act

24:11-9. Enforcement of act
This act shall be enforced by the same boards or agencies and in the same manner as the subtitle to which this act is a supplement, and all penalties incurred under this act shall be sued for and recovered by the same boards or agencies and in the same manner as penalties incurred under provisions of the subtitle to which this act is a supplement.

L.1939, c. 116, p. 424, s. 3, eff. July 1, 1939.



Section 24:11A-1 - Short Title

24:11A-1. Short title
This act shall be known, and may be cited, as the Flour and Bread Enrichment Act of 1946.

L.1946, c. 86, p. 296, s. 1.



Section 24:11A-2 - Declaration Of Purpose

24:11A-2. Declaration of purpose
The purpose of this act is to promote public health and nutrition and to promote fair dealing in the interest of consumers of flour and bread through standardization of certain vitamin and mineral contents; and to provide for general health and dietary improvement through vitamin and mineral enrichment of bread and flour as staple food products consumed in high proportion by the mass of the people.

L.1946, c. 86, p. 296, s. 2.



Section 24:11A-3 - Definitions

24:11A-3. Definitions
As used in this act, unless the context otherwise requires:

a. "Flour" includes and shall be limited to the foods commonly known in the milling and baking industries as (1) white flour, also known as wheat flour or plain flour; (2) bromated flour; (3) self-rising flour, also known as self-rising white flour or self-rising wheat flour, and (4) phosphated flour, also known as phosphated white flour or phosphated wheat flour, but excludes whole wheat flour and also excludes special flours not used for bread, roll, bun, or biscuit baking, such as specialty cake, pancake and pastry flours.

b. "White bread" means any bread made with flour, whether baked in a pan or on a hearth or screen, which is commonly known or usually represented and sold as white bread, including Vienna bread, French bread and Italian bread.

c. "Rolls" means plain white rolls and buns of the semibread dough type, namely: soft rolls, such as hamburger rolls; hot dog rolls; Parker House rolls; and hard rolls, such as Vienna rolls; Kaiser rolls; but shall not include yeast-raised sweet rolls or sweet buns made with fillings or coatings, such as cinnamon rolls or buns and butterfly rolls.

d. "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, or any group of persons, whether incorporated or not, engaged in the commercial manufacture, mixing, compounding, or sale of flour, or in the commercial manufacture, baking, sale, or serving of white bread or rolls, with or without other foods, and any institution supported wholly or partly by public funds or tax exemption.

e. "Department" means the Department of Health of the State of New Jersey or any agency which may succeed to its functions, powers and duties.

L.1946, c. 86, p. 296, s. 3.



Section 24:11A-4 - Flour; Vitamin And Mineral Content; Minimum Standards

24:11A-4. Flour; vitamin and mineral content; minimum standards
Until the department shall establish other standards as hereinafter provided, it shall be unlawful for any person to manufacture, mix, compound, sell, expose or offer for sale for human consumption in this State, any flour which does not contain vitamins and minerals in each pound thereof as follows: not less than 2.0 milligrams and not more than 2.5 milligrams of thiamine; not less than 1.2 milligrams and not more than 1.5 milligrams of riboflavin; not less than 16.0 milligrams and not more than 20.0 milligrams of niacin or niacin amide; not less than 13.0 milligrams and not more than 16.5 milligrams of iron; except in the case of self-rising flour which, in addition to the above ingredients, shall contain not less than 500 milligrams and not more than 1500 milligrams of calcium; provided, however, that the requirements of this section shall not apply to flour sold to distributors, bakers, or other processors, if the purchaser furnishes to the seller a certificate in such form as the department shall by regulation prescribe, certifying that such flour shall be (1) resold to a distributor, baker or other processor, or (2) used in the manufacture, mixing or compounding of flour, white bread or rolls enriched to meet the requirements of this act, or (3) used in the manufacture of products other than flour, white bread or rolls. It shall be unlawful for any such purchaser so furnishing any such certificate to use or resell the flour so purchased in any manner other than as described in such certificate.

L.1946, c. 86, p. 297, s. 4.



Section 24:11A-5 - Bread And Rolls; Vitamin And Mineral Content; Minimum Standards

24:11A-5. Bread and rolls; vitamin and mineral content; minimum standards
Until the department shall establish other standards, as hereinafter provided, it shall be unlawful for any person to manufacture, bake, sell, serve, expose or offer for sale, for human consumption in this State, any white bread or rolls which does not contain vitamins and minerals in each pound of such bread or rolls as follows: not less than 1.1 milligrams and not more than 1.8 milligrams of thiamine; not less than 0.7 milligrams and not more than 1.6 milligrams of riboflavin; not less than 10.0 milligrams and not more than 15.0 milligrams of niacin; not less than 8.0 milligrams and not more than 12.5 milligrams of iron.

L.1946, c. 86, p. 298, s. 5.



Section 24:11A-6 - Enrichment; Ingredients

24:11A-6. Enrichment; ingredients
Flour, white bread and rolls which would not otherwise meet the requirements of this act, may be enriched to meet the vitamin and mineral standards hereof by the addition, in the case of flour, of vitamins and harmless and assimilable iron salts; and, in the case of white bread and rolls, by addition to the flour or the dough mix of vitamins and harmless and assimilable iron salts, or by the use of enriched flour, enriched yeast or other enriching ingredients, or by any combination of harmless methods which will produce white bread or rolls in conformity with the requirements of this act. The enrichment ingredients shall be uniformly distributed throughout the flour, white bread or rolls.

L.1946, c. 86, p. 298, s. 6.



Section 24:11A-7 - Modification Of Vitamin And Mineral Requirements; Interstate Commerce; Authority Of Department

24:11A-7. Modification of vitamin and mineral requirements; interstate commerce; authority of department
Whenever any of the vitamin and mineral requirements set forth in this act do not conform with legally established flour or bread enrichment standards governing interstate commerce, the department may modify or revise such requirements to conform with standards for flour and bread enrichment governing interstate commerce; provided, however, that the department shall so far as possible maintain uniformity between intrastate and interstate vitamin and mineral requirements for the foods within the provisions of this act. Any such modification or revision shall be adopted only after a public hearing, shall be issued and promulgated in the same form and manner as State sanitary regulations, shall be certified to the Secretary of State by the department, and shall be published at the end of the first volume of the session laws of the Legislature published after the adoption of the resolution. Such modified or revised standards shall have the force and effect of law and shall take effect as provided in the department's rule or regulation, but not less than thirty days after it has been certified to the Secretary of State.

L.1946, c. 86, p. 299, s. 7.



Section 24:11A-8 - Shortage Of Vitamins And Minerals; Temporary Suspension Of Minimum Standards; Authority Of Department

24:11A-8. Shortage of vitamins and minerals; temporary suspension of minimum standards; authority of department
Whenever the department shall find that there is an existing or imminent shortage of any of the vitamins or minerals required by or pursuant to this act, and that because of such shortage the sale and distribution of flour or white bread or rolls may be impeded by the enforcement of this act, the department shall issue an order, to be effective immediately upon issuance, temporarily suspending all or part of the vitamin or mineral standards established by or pursuant to this act; provided, however, that the department shall so far as possible consistent with the best interest of the public health, conform such temporary suspension order with appropriate Federal standards governing interstate shipments of the same products. The department shall make such finding of existing or imminent shortage of vitamins or minerals either (1) after public hearing, or (2) upon the issuance of an order or the supplying of factual information by the Federal agency or officer administering the Federal vitamin and mineral standards governing interstate shipments of flour, white bread and rolls. In no event shall any such order remain effective for a longer period than one year unless extended for a like period after public hearing.

L.1946, c. 86, p. 299, s. 8.



Section 24:11A-9 - Enforcement Of Act; Investigations And Inspections

24:11A-9. Enforcement of act; investigations and inspections
The department shall administer and enforce the provisions of this act. The department and any authorized agent, officer or employee thereof, is authorized to take samples for analysis and to conduct examinations and investigations and shall have full access to any place, container or conveyance used in the production, preparation and manufacture, packing, storage, transportation, handling, distribution or sale of any flour, white bread or rolls, and may examine and open any package or container which is believed to contain any flour, bread or rolls manufactured, sold, exposed for sale, or had in possession with intent to distribute, sell or serve, in violation of any provision of this act, or of any rule or regulation issued hereunder, and inspect the contents thereof and take therefrom samples for examination or analysis.

L.1946, c. 86, p. 300, s. 9.



Section 24:11A-10 - Violations; Penalties; Recovery; Disposition

24:11A-10. Violations; penalties; recovery; disposition
Any violation of this act or of any rule or regulation of the department lawfully issued hereunder shall be punishable by a penalty of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00). All such penalties shall be sued for and recovered in a civil action by and in the name of the department or by and in the name of the local board of health of the municipality in which the violation occurred.

Any penalty recovered in any such action shall be paid to the plaintiff therein. When the plaintiff is the department, the penalty recovered shall be paid by the department into the State treasury. When the plaintiff is a local board of health, the penalty recovered shall be paid by the local board into the treasury of the municipality within which the local board has jurisdiction.

L.1946, c. 86, p. 300, s. 10. Amended by L.1953, c. 24, p. 459, s. 26, eff. March 19, 1953.



Section 24:11A-11 - Separate Violations

24:11A-11. Separate violations
The production, manufacture, distribution, sale, offering or exposing for sale or serving, or the possession with intent to distribute, sell or serve, of flour, white bread or rolls in different places on the same day, or in the same place on different days, in violation of any provision of this act, shall each be deemed to be a separate violation.

L.1946, c. 86, p. 301, s. 11.



Section 24:11A-12 - Actions To Restrain Violations

24:11A-12. Actions to restrain violations
The department, either before or after the institution of an action for the recovery of a penalty imposed by this act for violation of any provision thereof, may institute an action in the Superior Court in the name of the State at the relation of the department, to restrain such violation and for such other relief as the court shall deem proper. Neither the action for the restraint and other relief, nor any of the proceedings therein, shall relieve any party thereto from any penalty prescribed by this act for such violation.

L.1946, c. 86, p. 301, s. 12. Amended by L.1953, c. 24, p. 460, s. 27, eff. March 19, 1953.



Section 24:11A-13 - Repeal Of Conflicting Acts; Saving Clause

24:11A-13. Repeal of conflicting acts; saving clause
All acts and parts of acts in conflict herewith are hereby repealed insofar as they may be in conflict with this act. If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1946, c. 86, p. 301, s. 13.



Section 24:11A-14 - Effective Date

24:11A-14. Effective date
This act shall take effect July first, one thousand nine hundred and forty-six.

L.1946, c. 86, p. 302, s. 15.



Section 24:12-1 - "Nonalcoholic Drink" Defined

24:12-1. "Nonalcoholic drink" defined
As used in this chapter, "nonalcoholic drink" includes carbonated beverages of all flavors, sarsaparilla, ginger ale, soda water of all flavors, lemonade, orangeade, root beer, grape juice, and all other beverages of any kind or character, whether similar or not to any beverage specifically mentioned above, either containing no alcohol at all or containing not more than 1% of alcohol, and shall include beverages purported to be for special dietary uses except where hereinafter in this chapter specifically excepted.

Amended by L.1966, c. 74, s. 14, eff. June 14, 1966.



Section 24:12-2 - Prohibited Adulterations; Drinks Containing Water Treated With Fluorides

24:12-2. Prohibited adulterations; drinks containing water treated with fluorides
No person shall distribute or sell, or manufacture for distribution or sale, or have in his possession with intent to distribute or sell, any nonalcoholic drink, except beverages purported to be for special dietary uses, which contains glucin, saccharin, sodium cyclamate, calcium cyclamate or other nonnutritive sweeteners.

The provisions of this section shall not prohibit the manufacture of, or the sale, distribution or possession of, nonalcoholic drinks which contain water obtained from a public water supply, treated with fluorides in a manner approved by the State Department of Health.

Amended by L.1954, c. 252, p. 919, s. 1; L.1957, c. 37, p. 68, s. 1; L.1966, c. 74, s. 15.



Section 24:12-4 - False Advertising

24:12-4. False advertising
No person shall distribute or sell or have in his possession with intent to distribute or sell any nonalcoholic drink at any place where false or fraudulent statements or designs are displayed concerning such drink.



Section 24:12-5 - Licensing Of Wholesale Bottlers

24:12-5. Licensing of wholesale bottlers
No person engaged in the business of bottling water for drinking purposes, or of bottling any nonalcoholic drink within this State for sale at wholesale, shall sell or deliver any such water or nonalcoholic drink without first obtaining a license from the State department authorizing him to engage in the business of bottling water for drinking purposes or of bottling any nonalcoholic drink. A fee of $50.00 shall be charged for any license so issued, except that this fee shall not be charged to a person who pays a fee pursuant to section 6 of P.L. 1987, c. 227 (C. 24:12-13).

Amended by L. 1971, c. 156, s. 1, eff. May 20, 1971; L. 1983, c. 275, s. 10, eff. July 18, 1983; L. 1985, c. 443, s. 1, eff. Jan. 13, 1986; L. 1987, c. 227, s. 8.



Section 24:12-6 - Issuance Of License; Period Of

24:12-6. Issuance of license; period of
The state department may issue licenses to persons engaged in the business of bottling water for drinking purposes or of bottling any nonalcoholic drink within this state, but no such license shall be issued until the rules and regulations of the state department have been complied with.

No such license shall be issued for more than one year and all such licenses shall expire June thirtieth of each year.



Section 24:12-7 - Revocation Or Suspension Of License

24:12-7. Revocation or suspension of license
The State department, after a hearing upon notice, may revoke the license issued to any person to bottle water or any nonalcoholic drink if any laws of rules and regulations of the department have been violated.

The license issued to any person to bottle water or any nonalcoholic drink may be suspended at any time when such action is necessary to abate a present or threatened menace to public health. A person whose license has been so suspended shall be afforded a hearing within 7 days after the suspension, or thereafter at such person's option, to show cause why the suspension should be lifted.

Amended by L.1966, c. 74, s. 16, eff. June 14, 1966.



Section 24:12-8 - Definitions

24:12-8. Definitions
As used in this act:

"Bottled water" means all noncarbonated water which is sealed in bottles, packages or other containers and offered for sale for human consumption, including bottled mineral or spring water.

"Local health authority" means the local board of health of any municipality or the board, body or officers in a municipality lawfully exercising any of the powers of the local board of health under the laws governing the municipality, and includes any consolidated board of health or county board of health created and established pursuant to law.

"Plant" means a building or facility, or parts thereof, used for or in conjunction with the manufacturing and bottling of bottled water.

"Product water" means processed water used by a plant for bottled drinking water.

"Source water" means water from a spring, artesian well, drilled well, public water system, public community water system or any other source which is used for or in connection with bottled water.

L. 1987, c. 227, s. 1.



Section 24:12-9 - State Regulations, Standards For Bottled Water.

24:12-9 State regulations, standards for bottled water.

2. a. Bottled water which is manufactured, distributed or sold within this State, in addition to complying with the standards governing the manufacturing, storage and distribution of bottled water promulgated by the Department of Health and Senior Services pursuant to R.S. 24:2-1, shall comply with the regulations concerning drinking water quality standards adopted by the Department of Environmental Protection pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.).

b.(Deleted by amendment, P.L.2005, c.325.)

L.1987,c.227,s.2; amended 2005,c.325,s.1.



Section 24:12-10 - Periodic Testing

24:12-10. Periodic testing
The owner or operator of each plant shall undertake periodic testing of the bottled water to determine the presence of hazardous contaminants as identified pursuant to section 2 of P.L. 1983, c. 443 (C. 58:12A-13). The tests for hazardous contaminants shall be conducted in accordance with sampling and testing methods and techniques established by the Commissioner of Environmental Protection, the testing to be conducted by a laboratory certified for this purpose by the commissioner. The initial tests for substances identified in subsection a. of section 2 of P.L. 1983, c. 443 (C. 58:12A-13) shall be conducted not later than one year after the effective date of this act and subsequent tests shall be conducted semiannually thereafter, unless the Commissioner of Health shall determine, on a case-by-case basis, that a greater or lesser frequency of testing is necessary or sufficient to ensure the public health and safety.

The initial tests for substances for which maximum contaminant levels have been established pursuant to subsection b. of section 2 of P.L. 1983, c. 443 (C. 58:12A-13) shall be conducted not later than one year after the effective date of this act and subsequent tests shall be conducted annually thereafter, unless the Commissioner of Health shall determine, on a case-by-case basis, that greater or lesser frequency of testing is necessary or sufficient to ensure the public health and safety.

L. 1987, c. 227, s. 3.



Section 24:12-11 - Potability Test Results To Department Of Health; Annual Report To Legislative Committees

24:12-11. Potability test results to Department of Health; annual report to legislative committees
4. Any plant owner or operator shall forward to the Department of Health a copy of all results of tests required to be conducted pursuant to this act. The certified laboratory conducting the potability tests may, upon written approval by the department, submit the test results on behalf of the plant owner or operator. The department is authorized to conduct or cause to be conducted spot checks to assure compliance with this act and the accuracy and integrity of the reported results. The department shall submit to the Senate Environment Committee, or its successor, and to the Assembly Environment and Energy Committee, or its successor, an annual report summarizing the test results submitted to the department and the spot checks conducted by the department during the preceding year, together with any recommendations for administrative or legislative action. This report shall be made available to any interested person at a cost not to exceed the cost of reproduction and distribution.

L.1987,c.227,s.4; amended 1994,c.79.



Section 24:12-12 - Procedures, Rules, Regulations

24:12-12. Procedures, rules, regulations
The Commissioner of Health shall within six months of the effective date of this act and in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt and implement adequate procedures and promulgate rules and regulations necessary to implement the provisions of this act. The rules and regulations shall include but need not be limited to provisions concerning: (1) monitoring, sampling and inspection procedures for source and product and bottled water; (2) the maintenance and retention of records of information from monitoring and sampling activities; (3) the submission to the Department of Health of monitoring and sampling reports; and (4) the provision of other information as the Commissioner of Health may require to determine compliance or noncompliance with this act or with the rules and regulations promulated pursuant thereto, or to otherwise implement the provisions of this act.

L. 1987, c. 227, s. 5.



Section 24:12-13 - Powers Of Commissioner

24:12-13. Powers of commissioner
The Commissioner of Health is authorized to:

a. Enter into agreements, contracts, or cooperative arrangements, under such terms and conditions as the commissioner deems appropriate, with the Department of Environmental Protection and other State agencies, federal agencies, municipalities, counties, educational institutions, local health authorities, or other organizations or individuals; and

b. Establish and collect fees, in accordance with a fee schedule adopted as a rule or regulation, for conducting inspections and laboratory analyses and certifications as may be necessary, and to delegate the authority to collect fees pursuant to this subsection to the appropriate local health authority consistent with a delegation of any authority to administer the provisions of this act.

L. 1987, c. 227, s. 6.



Section 24:12-14 - Violations; Penalties

24:12-14. Violations; penalties
a. The Commissioner of Health, upon receipt of information that a contaminant which is present in bottled water may present an imminent and substantial endangerment to the public health and safety, may take any action deemed necessary to protect the public health and safety. The actions may include, but need not be limited to: (1) issuing such orders as may be necessary to protect consumers of the bottled water; and (2) commencing a civil action for appropriate relief, including a restraining order or permanent or temporary injunction.

The Department of Health may institute a civil action in a court of competent jurisdiction for injunctive or any other appropriate relief to prohibit and prevent a violation of the provisions of this act or any rule or regulation adopted, or order issued, pursuant thereto, and the court may proceed in the action in a summary manner.

b. Any person who sells or manufactures or who has in his possession with intent to sell in this State any bottled water in violation of this act or any rule, regulation or order adopted or issued pursuant to this act, shall be liable to a civil administrative penalty of not more than $5,000.00 for the first offense, nor more than $10,000.00 for the second offense, and up to $25,000.00 for the third and each subsequent offense. A person selling bottled water at retail shall be liable for these civil administrative penalties only upon a failure to obey an order issued by the Department of Health to remove any bottled water manufactured, sold, or offered for sale in violation of this act. If the violation is of a continuing nature, each day during which it continues subsequent to receipt of an order to cease the violation shall constitute an additional, separate and distinct offense. No civil administrative penalty shall be levied, except subsequent to the notification of violation by certified mail or personal service. The notice shall include a reference to the section of the law, rule, regulation, order or permit condition violated; a concise statement of the facts alleged to constitute the violation; a statement of the amount of the civil penalties to be imposed; and a statement of the person's right to a hearing. The person shall have 20 days from receipt of the notice within which to deliver to the Commissioner of Health a written request for a hearing. Subsequent to the hearing and upon a finding that a violation has occurred, the Commissioner of Health may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order upon expiration of the 20-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions of this act, and the payment of a civil administrative penalty shall not be deemed to affect the availability of any other enforcement provision in connection with the violations for which the penalty is levied.

c. The Department of Health is authorized to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under the circumstances, including the posting of a performance bond by the violator.

d. Any person who violates this act, or an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection a. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection b. or c. of this section shall be subject, upon order of the court, to a civil penalty not to exceed $10,000.00 per day of the violation, and each day's continuance of the violation constitutes a separate and distinct violation. A person selling bottled water at retail shall be subject to a civil penalty only upon a failure to obey an order issued by the Department of Health to remove any bottled water manufactured, sold, or offered for sale in violation of this act. Any penalty imposed under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

L. 1987, c. 227, s. 7.



Section 24:14A-1 - Use On Toys, Furniture Or Accessible Surfaces Of Dwelling; Prohibition

24:14A-1. Use on toys, furniture or accessible surfaces of dwelling; prohibition
No person shall apply lead paint to toys, furniture or the exposed interior surfaces of any dwelling as defined in this act, or to any exterior surface that is readily accessible to children.

L.1971, c. 366, s. 1. Amended by L.1976, c. 116, s. 1, eff. Nov. 16, 1976.



Section 24:14A-2 - Toys Or Furniture; Sale Or Transfer For Profit Or Knowingly Transfer Or Exchange; Prohibition

24:14A-2. Toys or furniture; sale or transfer for profit or knowingly transfer or exchange; prohibition
No person shall sell or transfer for profit or offer to sell or transfer for profit toys or furniture to which lead paint has been applied, and no person shall knowingly transfer or exchange or offer to transfer or exchange toys or furniture to which lead paint has been applied and which will be readily accessible to children.

L.1971, c. 366, s. 2. Amended by L.1976, c. 116, s. 2, eff. Nov. 16, 1976.



Section 24:14A-3 - Violations; Disorderly Persons

24:14A-3. Violations; disorderly persons
Any person violating the provisions of this act shall be a disorderly person.

L.1971, c. 366, s. 3.



Section 24:14A-4 - Definitions

24:14A-4. Definitions
For purposes of this act:

a. "Approved" means satisfactory compliance as determined and recorded by the Department of Health.

b. "Department" means the State Department of Health.

c. "Lead paint" means any pigmented, liquid substance applied to surfaces by brush, roller, spray or other means in which the total nonvolatile ingredients contain more than 1% of lead, by weight, calculated as metallic lead.

d. "Dwelling" means any building or structure or portion thereof which is occupied in whole or in part as the home, residence, or sleeping quarters of one or more persons and includes any dwelling unit, rooming house or rooming unit, and any facility occupied or used by children.

e. "Board" means local board of health, regional health commission or other locally constituted health agency having primary jurisdiction to enforce this act.

f. "Interior surfaces" and "exterior surfaces" shall include but shall not be limited to window sills, window frames, doors, door frames, walls, ceilings, stair rails and spindles or other appurtenances, including equipment on the premises of dwellings as defined herein.

L.1971, c. 366, s. 4. Amended by L.1976, c. 116, s. 3, eff. Nov. 16, 1976.



Section 24:14A-5 - Lead Paint Upon Interior Of Building Or Exterior Surface Accessible To Children; Public Nuisance

24:14A-5. Lead paint upon interior of building or exterior surface accessible to children; public nuisance
The presence of lead paint upon the interior of any dwelling or upon any exterior surface that is readily accessible to children causing a hazard to the occupants or anyone coming in contact with such surfaces is hereby declared to be a public nuisance.

L.1971, c. 366, s. 5. Amended by L.1976, c. 116, s. 4, eff. Nov. 16, 1976.



Section 24:14A-6 - Responsibilities Of Board; Enforcement, Reports.

24:14A-6 Responsibilities of board; enforcement, reports.

6.The board in each municipality or other area of jurisdiction, shall have the primary responsibility for investigation of violations under P.L.1971, c.366 (C.24:14A-1 et seq.) and the enforcement of P.L.1971, c.366 (C.24:14A-1 et seq.), except as provided otherwise in accordance with P.L.2003, c.311 (C.52:27D-437.1 et al.) and shall make reports of all such violations and enforcement procedures to the State Department of Health and Senior Services and the Department of Community Affairs when relocation assistance is required pursuant to P.L.2003, c.311.

L.1971,c.366,s.6; amended 2003, c.311, s.13.



Section 24:14A-7 - Order For Remediation, Disposition Of Lead-based Paint Hazard.

24:14A-7 Order for remediation, disposition of lead-based paint hazard.

7.When the board of health having primary jurisdiction under P.L.1971, c.366 (C.24:14A-1 et seq.) finds that there is a lead-based paint hazard on the interior walls, ceilings, doors, floors, baseboards or window sills and frames of any dwelling, or any exterior surface that is readily accessible to children it may order the remediation and appropriate disposition of such lead-based paint hazard by using abatement or lead hazard control methods approved in accordance with the provisions of P.L.2003, c.311 (C.52:27D-437.1 et al.), under such safety conditions as it may specify, and as shall be approved by the department.

L.1971,c.366,s.7; amended 1976, c.116, s.5; 2003, c.311, s.14.



Section 24:14A-8 - Notification To Owner Of Hazard, Contents.

24:14A-8 Notification to owner of hazard, contents.

8.When the board of health having primary jurisdiction hereunder finds that there is a lead-based paint hazard on the interior walls, ceilings, doors, floors, baseboards or window sills and frames of any dwelling or any exterior surface that is readily accessible to children and further finds a person occupying or using such dwelling is an unequivocal case of lead poisoning or at high risk of lead intoxication as defined by department regulation it shall at once notify the owner that he is maintaining a public nuisance and order him to remediate the nuisance by using abatement or lead hazard control methods approved in accordance with P.L.2003, c.311 (C.52:27D-437.1 et al.) and in accordance with the following:

a.In the event of the identification of a lead-poisoned child, the interior of the residence of the child shall be evaluated for lead-based paint hazard.

b.If no lead-based paint hazard is found in the interior of the residence, then the exterior of the residence shall be evaluated.

c.If no lead-based paint hazard is discovered in either the interior or exterior of the residence, then the soil on the property on which the residence and other structures, if any, are located shall be examined for lead hazards.

A duplicate of the notice shall be left with one or more of the tenants or occupants of the dwelling. If the owner resides out of the State or cannot be so notified speedily, a notice left at the house or premises shall suffice.

L.1971,c.366,s.8; amended 1976, c.116, s.6; 2003, c.311, s.15.



Section 24:14A-8.1 - Eviction Of Occupants To Avoid Corrective Maintenance

24:14A-8.1. Eviction of occupants to avoid corrective maintenance
No person found to be in violation of the law shall evict, or cause to be evicted, occupants for the purpose of avoiding corrective maintenance ordered by the local board of health to eliminate hazardous lead exposure.

L.1976, c. 116, s. 7, eff. Nov. 16, 1976.



Section 24:14A-9 - Failure Of Owner To Obey Notice Or Order To Abate; Removal Of Nuisance; Payment Of Expenses By Owner; Action To Collect; Lien

24:14A-9. Failure of owner to obey notice or order to abate; removal of nuisance; payment of expenses by owner; action to collect; lien
If the owner so notified shall not comply with the notice or order of the board of health having primary jurisdiction hereunder within the time specified, the board shall proceed to remove the nuisance and make the necessary repairs, bill the owner therefor, and, if necessary, to recover the expense in a civil action against the owner. The unpaid expense of the board shall become a lien on the real property immediately upon removal of the nuisance and completion of necessary repairs.

L.1971, c. 366, s. 9.



Section 24:14A-10 - Nonenforcement By Board; Enforcement By Department

24:14A-10. Nonenforcement by board; enforcement by department
If the department finds that any board having primary jurisdiction under this act is not enforcing the provisions of this act or any rules and regulations promulgated thereunder, the department may cause a disorderly person's complaint to the made against persons violating the provisions of this act, or may bring action requiring such board to show cause why it is not enforcing this act.

L.1971, c. 366, s. 10.



Section 24:14A-11 - Rules And Regulations By Department

24:14A-11. Rules and regulations by department
The commissioner of the department shall have the power to prescribe rules and regulations establishing criteria for the identification of areas and conditions involving high risk of lead poisoning or intoxication, specifying methods of detection of lead in dwellings, and standards for the repair of premises containing lead paint, and other rules and regulations necessary to effectuate the purposes of this act.

L.1971, c. 366, s. 11. Amended by L.1976, c. 116, s. 8, eff. Nov. 16, 1976.



Section 24:15-1 - Definitions

24:15-1. Definitions
As used in this chapter, "food establishment" includes any place used in the production, preparation, manufacture, packing, storage, transportation or handling of food intended for sale or distribution.

A "drug establishment" includes any place used in the production, preparation, manufacture, packing, storage, transportation and handling of drugs intended for sale or distribution.

A "cosmetic establishment" includes any place used in the production, preparation, manufacture, packing, storage, transportation and handling of cosmetics intended for sale or distribution but not including pharmacies licensed by the New Jersey Board of Pharmacy.

Amended by L.1966, c. 74, s. 17, eff. June 14, 1966.



Section 24:15-2 - Cleanliness, Lighting, Plumbing And Ventilation

24:15-2. Cleanliness, lighting, plumbing and ventilation
Every room in the building of a food, drug or cosmetic establishment shall be properly lighted, drained, plumbed and ventilated and the operations carried on therein shall be conducted in such a manner that the purity, quality and wholesomeness of the food, drug or cosmetic therein produced, manufactured, prepared, packed, stored, sold or distributed shall not be impaired.

Amended by L.1966, c. 74, s. 18.



Section 24:15-3 - Construction Of Walls And Floors

24:15-3. Construction of walls and floors
The side walls of every room in a food, drug or cosmetic establishment wherein food or drugs are produced, manufactured, packaged, stored or handled, shall be made of or coated with a suitable washable surface.

Every room of a food, drug or cosmetic establishment in which food, drugs or cosmetics are exposed shall have a tight floor made of cement or of tile laid in cement, brick, hard wood or other suitable material which can be properly cleaned.

Amended by L.1966, c. 74, s. 19.



Section 24:15-4 - Cleanliness Of Walls, Floors, Furniture And Machinery; Use Of Hydrocyanic Acids Or Salts; Running Water; Multi-use Utensils

24:15-4. Cleanliness of walls, floors, furniture and machinery; use of hydrocyanic acids or salts; running water; multi-use utensils
(a) The floors, side walls, ceilings, furniture, receptacles, implements and machinery of every food, drug or cosmetic establishment and all vehicles used in the transportation of food products, drugs or cosmetics shall be kept in a clean and sanitary condition. No person shall transport food, drugs or cosmetics in such manner that the purity, quality or wholesomeness thereof shall be impaired.

(b) No polishes or substances containing hydrocyanic acid or salts thereof shall be used for the cleaning or polishing of articles or utensils used for the service or preparation of food or foodstuffs in any food establishment or articles used in the processing, packing or storage of drugs or cosmetics in a drug or cosmetic establishment.

(c) An adequate supply of running water under pressure shall be easily accessible to all rooms in which food, drugs or cosmetics are prepared, manufactured, packed, stored or handled and shall be provided in all rooms in which utensils and equipment are washed.

(d) All multi-use utensils, equipment, tools and receptacles in a food, drug or cosmetic establishment, used in connection with the processing, manufacture, packing, storage or handling of food, drugs or cosmetics intended for distribution or sale, shall be thoroughly cleaned and sanitized immediately after each usage.

Amended by L.1942, c. 43, p. 250, s. 1; L.1966, c. 74, s. 20.



Section 24:15-5 - Protection Of Food, Drugs Or Cosmetics From Contamination; Removal Of Refuse

24:15-5. Protection of food, drugs or cosmetics from contamination; removal of refuse
All food, drugs or cosmetics intended for distribution or sale in the process of production, manufacture, preparation, packing, storing or transportation shall be securely protected from flies, vermin, dust, dirt and so far as possible, by the use of all reasonable means, from all other foreign or injurious contamination. The refuse, dirt and waste products subject to decomposition or fermentation shall be removed daily.

Amended by L.1966, c. 74, s. 21.



Section 24:15-6 - Clothing Of Employees To Be Kept Clean

24:15-6. Clothing of employees to be kept clean
The clothing worn by all persons while engaged in work in any food, drug or cosmetic establishment shall be in a clean condition at all times.

Amended by L.1966, c. 74, s. 22.



Section 24:15-7 - Toilet Facilities For And Personal Cleanliness Of Employees

24:15-7. Toilet facilities for and personal cleanliness of employees
All employees of a food, drug or cosmetic establishment who handle the material from which food, drugs or cosmetics intended for distribution or sale are prepared, or the finished product shall, before beginning work and after visiting the toilet, wash their hands and arms thoroughly with clean water and soap. Every person owning or operating a food, drug or cosmetic establishment shall provide adequate facilities for such washing and shall take all reasonable means to compel such employees to perform such washing.

Adequate, conveniently located toilet facilities shall be provided for employees on the premises of a food, drug or cosmetic establishment.

All toilet rooms shall be separate from the rooms where any processes incident to the production, manufacture, preparation, packing, storage, sale or distribution of food, drugs or cosmetics are carried on and shall be kept in a clean and sanitary condition.

Amended by L.1966, c. 74, s. 23.



Section 24:15-8 - Expectoration Prohibited

24:15-8. Expectoration prohibited
No person shall expectorate in any room in a food, drug or cosmetic establishment used for the production, manufacturer, preparation, packing, storage, sale or distribution of food, drugs or cosmetics.

Amended by L.1966, c. 74, s. 24.



Section 24:15-9 - Sleeping In Rooms Of Food Establishment

24:15-9. Sleeping in rooms of food establishment
No person shall be allowed to live or sleep in any room where food, drugs or cosmetics intended for sale or distribution are produced, manufactured, packed, stored, distributed or sold.

Amended by L.1966, c. 74, s. 25.



Section 24:15-10 - Persons Affected With Communicable Disease

24:15-10. Persons affected with communicable disease
No employer shall require, permit or allow any person to work, nor shall any person work in any food, drug or cosmetic establishment who is ill or infected with a communicable disease as defined in section 26:4-1 of the Revised Statutes.

Amended by L.1966, c. 74, s. 26.



Section 24:15-11 - Order To Abate Violation In Lieu Of Prosecution

24:15-11. Order to abate violation in lieu of prosecution
Whenever a person shall violate any provision of this chapter the state department or local board may, in its discretion, instead of prosecuting such person for the recovery of any prescribed penalty, cause an order to be served on such person commanding him to discontinue or abate the violation or to make such improvements as may be necessary to abate the violation within a reasonable time to be fixed in the order by the state department or local board. The order shall be in writing and the person receiving it shall have the right to be heard either in person or by attorney by the department or board issuing the order.



Section 24:15-12 - Furnishing And Posting Abstract Of Law

24:15-12. Furnishing and posting abstract of law
Every person conducting a food, drug or cosmetic establishment shall upon request be furnished by the State department with an abstract of this chapter. The person receiving such abstract shall keep it posted in plain view in such place so that it can be easily read by the employees entering and leaving the establishment.

Amended by L.1966, c. 74, s. 27.



Section 24:15-13 - License; Necessity; Fee; Exemptions

24:15-13. License; necessity; fee; exemptions
Every establishment falling within the scope of this chapter shall be licensed by the Commissioner of Health with a fee to be charged therefor, except that a license pursuant to this chapter need not be secured by any such establishment, the activities of which are subject to licensure pursuant to any other provision of this Title or to inspection and licensure by a local department of health, or the facilities and warehouses of growers and associations or organizations of growers of raw agricultural commodities and all raw agricultural commodity farm area sales and shipping points where such raw agricultural commodities are not subjected to processing other than washing, cleaning, cooling, waxing, grading, sizing and packaging.

L.1971, c. 158, s. 1, eff. May 20, 1971. Amended by L.1973, c. 12, s. 1, eff. Jan. 25, 1973.



Section 24:15-14 - Fee For License Or Inspection.

24:15-14 Fee for license or inspection.

2.Where no other fee is provided by law or regulation, the commissioner may in accordance with a fee schedule adopted by the department as a rule or regulation establish and charge reasonable fees for any service performed in the licensing and inspection of any premises coming within the provisions of this chapter. The fees charged as provided for by this section shall be no more than $1,000 based on criteria set forth in the rule or regulation.

L.1971,c.158,s.2; amended 1983, c.275, s.11; 2003, c.117, s.16.



Section 24:15A-1 - Equipment Of Lead, Cadmium, Or Metallic Substance; Formation Of Dangerous Compounds; Unwholesome, Dangerous Or Detrimental

24:15A-1. Equipment of lead, cadmium, or metallic substance; formation of dangerous compounds; unwholesome, dangerous or detrimental
No person shall keep or use in the manufacture, sale or keeping for sale, of any drink, beverage or food, nor shall any person offer for sale, sell or manufacturer, for use in the preparation, storage or dispensing of a drink, beverage or food, any tap, faucet, tank, fountain, refrigerator, utensil, vessel, apparatus, or any pipe, or conduit, or parts in connection therewith, which is composed or made either wholly or in part of lead, cadmium, or other metal or metallic substance that is or will be affected by the drink, beverage or food so that dangerous, unwholesome, or deleterious compounds are formed therein or thereby or such that the drink, beverage or food made or stored therein or drawn therefrom shall be unwholesome, dangerous or detrimental to health.

L.1942, c. 42, p. 249, s. 1, eff. April 20, 1942.



Section 24:15A-2 - Penalties; Recovery And Enforcement

24:15A-2. Penalties; recovery and enforcement
Any person violating any provision of this act shall be subject to the penalties provided in chapter seventeen of Title 24 of the Revised Statutes. Such penalties shall be recovered and enforced in the same manner and in accordance with the procedure detailed in said chapter seventeen of Title 24 of the Revised Statutes.

L.1942, c. 42, p. 249, s. 2.



Section 24:15A-3 - Packaging Of Meat

24:15A-3. Packaging of meat
No prepackaged unprocessed or untreated fresh or frozen meat shall be sold or exposed for sale at retail on the same premises where packaged, unless such package is colorless and transparent on at least one of the sides with the largest exposed surface area, exclusive of labeling which shall not occupy more than 10% of such side or 5 square inches, whichever is greater.

L.1968, c. 428, s. 1, eff. Feb. 4, 1969.



Section 24:15A-4 - Applicability Of Act; Enforcement

24:15A-4. Applicability of act; enforcement
The provisions of this act shall be applicable throughout the State and shall supersede any ordinance or regulation inconsistent therewith. The provisions of this act shall be enforced by the State Department of Health and local boards of health.

L.1968, c. 428, s. 2, eff. Feb. 4, 1969. Amended by L.1979, c. 289, s. 1, eff. Jan. 14, 1980.



Section 24:16B-1 - Short Title

24:16B-1. Short title
This act may be cited as the New Jersey Meat and Poultry Inspection Act.

L.1968, c. 105, s. 1, eff. July 1, 1968.



Section 24:16B-2 - Declaration Of Policy

24:16B-2. Declaration of policy
It is essential to the public interest that the health and welfare of consumers be protected by assuring that meat and meat food products distributed to them are wholesome, unadulterated, and properly marked, labeled and packaged. Unwholesome, adulterated or mislabeled meat or meat food products are injurious to the public health and welfare; and may provide unfair competition to wholesome, unadulterated, and properly labeled and packaged meat and meat food products. Therefore, it is hereby declared to be the policy of the State of New Jersey to provide for the inspection of animals to be slaughtered, and the carcasses, parts thereof, meat and meat food products processed therefrom, capable of use as human food, at certain establishments in order to prevent the distribution, for human consumption, of animals, meat and meat food products, which are unwholesome, adulterated, misbranded, improperly labeled or otherwise unfit for use as human food.

L.1961, c. 105, s. 2, eff. July 1, 1968.



Section 24:16B-3 - Definitions

24:16B-3. Definitions
For the purposes of this act, the following definitions shall be applicable unless the context indicates otherwise:

"Animal" means cattle, poultry, sheep, swine, goats, horses or other equines, and such other animals as the board may designate.

"Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of animals for purposes other than for use as human food except as otherwise provided for by law or exempted by regulation prescribed by the board.

"Board" means the State Board of Agriculture, Department of Agriculture, State of New Jersey.

"Carcasses" means bodies or any part or portion of dead animals.

"Container" or "package" means any box, can, tin, cloth, plastic, or any other receptacle, wrapper or cover used to hold any animal carcasses, meat or meat food product.

"Disposal plant" means a place of business or a location where the carcasses of animals or meat-packing house refuse are received or unloaded and where such carcasses or refuse either are processed for the purpose of obtaining the hide, skin, grease, residue, fertilizer, food for animals or any other by-product from said animals or refuse, in any way whatsoever, or are fed to hogs, dogs, fur-bearing or other animals.

"Handler-distributor" means a person who engages in the business (other than for direct sale to the consumer), of buying, selling or distributing, storing or transporting any animal carcass, or part thereof, or meat or meat food product intended for use as human food.

"Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260), as amended by the Wholesome Meat Act (81 Stat. 584), and acts amendatory thereof or supplementary thereto, including those hereafter enacted.

"Inspector" means an employee or agent of the Department of Agriculture authorized by the secretary to inspect animals or the carcasses or parts thereof, meat or meat food products, under the authority of this article.

"Label" means a display of written, printed, or graphic matter upon the immediate wrapper, container or package (not including package liners) of any article.

"Licensee" means any person licensed pursuant to this act.

"Meat" means any edible part of the carcass of any animal.

"Meat food product" means any article of food, or any article intended for use as human food, which is derived or prepared, in whole or in part, from any portion of any animal, unless exempted by the board upon its determination that the article (1) contains only a minimal amount of meat and is not represented as a meat food product; or (2) is for medicinal purposes; or (3) is denatured and is so labeled.

"Official inspection mark" means any symbol, formulated pursuant to rules and regulations prescribed by the board, stating that an article was inspected and passed.

"Packing" means the activity of packaging or containing and labeling any animal carcass or part thereof or meat or meat food product intended for use as human food.

"Person" means any individual, proprietor, partnership, corporation, association or business entity.

"Preparing" means the activity of slaughtering, canning, salting, rendering, boning, cutting-up or otherwise manufacturing or processing any animal carcass, meat or meat food product intended for use as human food.

"Primary establishment" or "licensed primary establishment" means an establishment engaged in the slaughtering, processing, preparing, or packaging of animals, the carcasses or parts thereof or meat or meat food products intended for use as human food.

"Primary licensee" means a person who owns, operates or conducts a primary establishment.

"Processing" means the activity of preparing, canning, salting, freezing or otherwise manufacturing any animal carcass or part thereof, meat or meat food product intended for use as human food.

"Secondary establishment" or "secondary licensed establishment" means an establishment engaged in the slaughtering or rendering of animals, the carcasses or parts thereof for purposes other than for use as human food, or an animal food manufacturing plant, or a disposal plant.

"Secondary licensee" means a person who owns, operates or conducts a secondary establishment.

"Renderer" means any person engaged in the business of rendering carcasses, or parts or products of animals.

"Secretary" means the Secretary of Agriculture of the State of New Jersey.

"Wholesome" means sound, healthful, clean and otherwise fit for human consumption.

The board shall, by rule or regulation, prescribe such other definitions as necessary in order to effectuate the purposes of this act; provided, however, said definitions shall equal definitions under the Federal Meat Inspection Act, when applicable.

L.1968, c. 105, s. 3, eff. July 1, 1968.



Section 24:16B-4 - Transfer Of Authority From Department Of Health To Department Of Agriculture; General Power Of Department Of Agriculture

24:16B-4. Transfer of authority from Department of Health to Department of Agriculture; general power of Department of Agriculture
The jurisdiction and authority to provide for the proper inspections of animals to be slaughtered and the carcasses, parts thereof, meat and meat food products, animal food product or by-product of animals; packaging and labeling of animal carcasses, parts thereof, meat and meat food products, animal food products or by-products of animals, is hereby transferred from the Department of Health to the Department of Agriculture. The Department of Agriculture is hereby declared to be the principal instrumentality of the State for attaining the ends declared in this act. The department shall have all necessary power to carry out and enforce the provisions of this act and the rules and regulations of the board.

L.1968, c. 105, s. 4, eff. July 1, 1968.



Section 24:16B-5 - General Power Of The Board; Rules And Regulations

24:16B-5. General power of the board; rules and regulations
The board is hereby vested with power as provided in this act. The board shall have power to make rules and regulations to effectuate the purposes and to carry out the provisions of this act and shall implement this act by prescribing such rules and regulations necessary to equal the Federal Meat Inspection Act. All such rules and regulations shall be made in the name of the board over their signatures.

L.1968, c. 105, s. 5, eff. July 1, 1968.



Section 24:16B-6 - General Powers Of The Secretary

24:16B-6. General powers of the secretary
The secretary shall supervise and enforce the proper administration of the provisions of this act and all rules and regulations made thereunder for the purpose of attaining the ends declared in this act.

L.1968, c. 105, s. 6, eff. July 1, 1968.



Section 24:16B-7 - Enforcement By Municipalities

24:16B-7. Enforcement by municipalities
Municipalities may continue conducting meat inspection programs within their jurisdiction and shall enforce the provisions of this act under the supervision of the secretary.

L.1968, c. 105, s. 7, eff. July 1, 1968.



Section 24:16B-8 - State Inspectors, Analysts And Employees; Continuation Of Former Practices And Procedures For A Period Not In Excess Of 1 Year

24:16B-8. State inspectors, analysts and employees; continuation of former practices and procedures for a period not in excess of 1 year
The secretary may appoint such analysts, chemists, chief inspectors and other inspectors and employees as may be authorized by law, and the persons thus appointed shall perform such duties as may be assigned to them by the secretary. The secretary shall fix the salaries of all such officers and employees subject to the provisions of Title 11, Civil Service, of the Revised Statutes except when otherwise provided by statute. The secretary, in order to facilitate the orderly transition and implementation of this act, may continue the practices and procedures formerly conducted by the Department of Health in administering the meat inspection program for a period not in excess of 1 year from the effective date of this act.

L.1968, c. 105, s. 8, eff. July 1, 1968.



Section 24:16B-10 - Powers And Duties Of Local Inspectors

24:16B-10. Powers and duties of local inspectors
The local inspector shall have, within the jurisdiction of the municipality appointing him, all the power and authority given an inspector appointed by the secretary under the authority of section 8 of this act.

L.1968, c. 105, s. 10, eff. July 1, 1968.



Section 24:16B-17 - Inspections

24:16B-17. Inspections
For the purposes hereinbefore set forth, the secretary shall cause to be made by inspectors an examination and inspection of animals, carcasses and parts thereof, meat and meat food products prepared in licensed establishments and of the sanitary conditions of licensed establishments and the manner of handling of carcasses, parts thereof and meat and meat food products therefrom by any licensee and, for the purposes of an examination and inspection, said inspectors shall have access to every part of said establishment at any time, whether the establishment is in operation or not.

L.1968, c. 105, s. 17, eff. July 1, 1968.



Section 24:16B-18 - Disposition Of Dead Animals

24:16B-18. Disposition of dead animals
The board shall prescribe such rules and regulations for the disposition of animal carcasses as it may deem necessary to discover and control contagious, infectious or communicable animal diseases and to protect the public health and welfare. Any person owning or having custody of an animal that has died shall dispose of the carcass in accordance with such rules and regulations and under such conditions as the board prescribes. No secondary licensee shall remove, render, or otherwise dispose of any animal except in accordance with such rules and regulations and under such conditions as the board prescribes.

L.1968, c. 105, s. 18, eff. July 1, 1968.



Section 24:16B-19 - Diseased Or Physically Impaired Animals

24:16B-19. Diseased or physically impaired animals
The board shall have power to prescribe by regulations the type and extent of the disease or other physical conditions found in any animals as shall render it unfit for use as food for animal consumption.

L.1968, c. 105, s. 19, eff. July 1, 1968.



Section 24:16B-20 - Antemortem Inspections

24:16B-20. Antemortem inspections
The secretary shall cause an antemortem inspection of animals by duly authorized inspectors prior to the entry of such animals into that area of any licensed primary establishment wherein slaughtering or processing is conducted.

L.1968, c. 105, s. 20, eff. July 1, 1968.



Section 24:16B-21 - Unauthorized Entry Of Uninspected Animals Prohibited

24:16B-21. Unauthorized entry of uninspected animals prohibited
No primary licensee shall permit or allow any animal to enter into that area of any licensed primary establishment wherein slaughtering or processing is conducted unless a duly authorized inspector has examined and inspected such animal prior to the entry of such animal into that area.

L.1968, c. 105, s. 21, eff. July 1, 1968.



Section 24:16B-22 - Separate Slaughter Of Animals Found To Show Symptoms Of Disease

24:16B-22. Separate slaughter of animals found to show symptoms of disease
A licensee shall cause any animal found to show symptoms of disease to be set apart and slaughtered separately from other animals and, when so slaughtered, the carcasses of said animal shall be subject to a careful examination and inspection and shall be disposed of in accordance with the rules and regulations prescribed by the board.

L.1968, c. 105, s. 22, eff. July 1, 1968.



Section 24:16B-23 - Separate Slaughter And Preparation Of Horsemeat

24:16B-23. Separate slaughter and preparation of horsemeat
The secretary, in order to effectuate the provisions of this act, may require any primary licensee to conduct the slaughter and preparation of horses, mules or other equines, the carcasses and parts thereof, and meat and meat food products resulting therefrom, in licensed primary establishments, separate and apart from establishments in which the slaughter and preparation of other animals, carcasses and parts thereof, meat and meat food products are conducted.

L.1968, c. 105, s. 23, eff. July 1, 1968.



Section 24:16B-24 - Postmortem Inspection

24:16B-24. Postmortem inspection
The secretary shall cause a postmortem inspection by duly authorized inspectors of animal carcasses and parts thereof which are slaughtered in any licensed primary establishment. Upon such examination and inspection, such carcasses or parts thereof found to be unadulterated and wholesome shall be labeled, marked, stamped or tagged with the official inspection mark.

L.1968, c. 105, s. 24, eff. July 1, 1968.



Section 24:16B-25 - Inspection Mark Required Before Processing

24:16B-25. Inspection mark required before processing
No primary licensee shall permit or allow any animal carcass or part thereof to be prepared, processed, packaged, shipped, sold or offered for sale unless it has been examined and inspected by an inspector and labeled, marked, stamped, or tagged with the official inspection mark.

L.1968, c. 105, s. 25, eff. July 1, 1968.



Section 24:16B-26 - Inspection During Processing Or Preparation

24:16B-26. Inspection during processing or preparation
The secretary shall cause an examination and inspection by duly authorized inspectors of all meat and meat food products processed or prepared in any licensed primary establishment. Upon such examination and inspection, such carcasses or parts thereof found to be unadulterated and wholesome shall be labeled, marked, stamped or tagged with the official inspection mark.

L.1968, c. 105, s. 26, eff. July 1, 1968.



Section 24:16B-27 - Inspection Required Before Packaging Or Shipment

24:16B-27. Inspection required before packaging or shipment
No primary licensee shall permit or allow any meat or meat food product to be packaged, shipped, sold or offered for sale unless it has been examined and inspected by an inspector and labeled, marked, stamped or tagged with the official inspection mark or has been inspected and passed.

L.1968, c. 105, s. 27, eff. July 1, 1968.



Section 24:16B-28 - Condemnation; Disposition

24:16B-28. Condemnation; disposition
All animal carcasses and parts thereof, meat and meat food products, found by an inspector to be unwholesome or adulterated in any licensed primary establishment shall be condemned and shall be labeled, marked, stamped, or tagged as "New Jersey Inspected and Condemned" by said inspector; and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the said establishment in the presence of the inspector; provided however, that articles which may, by reprocessing, be made wholesome and unadulterated need not be so condemned and destroyed, if the articles are within a reasonable time thereafter reprocessed under the supervision of an inspector and, upon such reprocessing, found to be wholesome and unadulterated by said inspector.

L.1968, c. 105, s. 28, eff. July 1, 1968.



Section 24:16B-29 - Disposition Of By-products

24:16B-29. Disposition of by-products
The board shall prescribe by rule or regulation the manner and disposition of the by-products of animals slaughtered or processed in any licensed primary establishment.

L.1968, c. 105, s. 29, eff. July 1, 1968.



Section 24:16B-30 - Actions Authorized

24:16B-30. Actions authorized
The secretary may cause, at any time, such quarantine, segregation, embargo, seizure, detention, destruction, removal of the official inspection mark, re-examination or re-inspection of any animal or carcass, part thereof, or meat or meat food product as are necessary to effectuate the purposes of this act.

L.1968, c. 105, s. 30, eff. July 1, 1968.



Section 24:16B-31 - Handling, Transporting And Storing

24:16B-31. Handling, transporting and storing
The secretary shall cause to be made, from time to time, an examination and inspection of the sanitary conditions existing in all licensed establishments, warehouses, or transportation vehicles and the conditions under which carcasses, parts thereof, meat and meat food products are handled, transported or stored by licensees. The board shall, by rule or regulation, prescribe minimum standards with regard to the sanitary conditions existing in licensed establishments or transport vehicles and the conditions under which carcasses, parts thereof, meat and meat food products are handled, transported or stored by licensees.

L.1968, c. 105, s. 31, eff. July 1, 1968.



Section 24:16B-32 - Packaging

24:16B-32. Packaging
No primary licensee shall seal or enclose any carcass, part thereof, or meat or meat food product into any package or container unless said meat or meat food product bears the official inspection mark or has been inspected and passed and is placed or packaged into said package or container under the supervision of a duly authorized inspector.

L.1968, c. 105, s. 32, eff. July 1, 1968.



Section 24:16B-33 - Contents Of Labels

24:16B-33. Contents of labels
The board may prescribe by rule or regulation such information to appear on any container, package or label bearing any animal carcass, part thereof, meat or meat food product or animal food product as follows:

(a) The styles and sizes of types to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of animal carcasses, parts thereof, meat or meat food products or animal food products; provided, however, the board must first obtain the advice and consent of the State Superintendent, Division of Weights and Measures, to such rules and regulations.

(b) Definitions and standards of identity or composition of meat or meat food products.

(c) Such other information as may be necessary in order to prevent any false, misleading, deceptive or fraudulent labeling; mislabeling, misbranding or otherwise improper labeling; provided, however, the board must first obtain the advice and consent of the State Superintendent, Division of Weights and Measures, to such rules and regulations.

Nothing herein shall be construed to confer authority upon the board to prescribe rules and regulations affecting the quantitative statement appearing on the container, package or label.

L.1968, c. 105, s. 33, eff. July 1, 1968.



Section 24:16B-34 - Registration Of Labels, Marks

24:16B-34. Registration of labels, marks
Primary and secondary licensees shall register a facsimile copy of all names, labels, marks, brands, trade names or identification used on animal carcasses, parts thereof, meat or meat food products or animal food products with the secretary upon forms to be provided and upon compliance with regulations prescribed by the board. The secretary shall cause to be set up a registry of such names, labels, marks, brands, trade names or other identifications for animal carcasses, parts thereof, meat or meat food products or animal food products.

L.1968, c. 105, s. 34, eff. July 1, 1968.



Section 24:16B-35 - Sale Or Shipment Of Mislabeled Packages Prohibited

24:16B-35. Sale or shipment of mislabeled packages prohibited
No licensee shall sell, offer to sell or cause to be shipped any package or container which is falsely, deceptively or fraudulently labeled, mislabeled, misbranded, improperly labeled or which fails to comply in any respect with the rules and regulations prescribed by the board.

L.1968, c. 105, s. 35, eff. July 1, 1968.



Section 24:16B-36 - Sale Or Shipment Of Unwholesome Meat Prohibited

24:16B-36. Sale or shipment of unwholesome meat prohibited
No primary licensee shall sell, offer for sale or cause to be shipped any adulterated, misbranded or unwholesome animal carcasses, parts thereof, meat or meat food products unless they are plainly and conspicuously labeled, marked, stamped or tagged as "New Jersey inspected and condemned."

L.1968, c. 105, s. 36, eff. July 1, 1968.



Section 24:16B-37 - Acceptance By Handler-distributor Of Unwholesome Meat Prohibited

24:16B-37. Acceptance by handler-distributor of unwholesome meat prohibited
No "handler-distributor" shall knowingly accept for shipment, storage or distribution any adulterated, misbranded or unwholesome animal carcass, part thereof, meat or meat food product unless they are plainly and conspicuously labeled, marked, stamped or tagged as "New Jersey inspected and condemned."

L.1968, c. 105, s. 37, eff. July 1, 1968.



Section 24:16B-38 - Sale Or Shipment Of Horsemeat Prohibited

24:16B-38. Sale or shipment of horsemeat prohibited
No licensee shall sell, offer for sale or cause to be shipped, any carcass of horses, mules, or other equines, or parts of such carcass, or the meat or meat food products thereof, unless they are plainly and conspicuously marked, labeled or otherwise identified so as to show the animal or animals from which they were derived in accordance with the regulations prescribed by the board.

L.1968, c. 105, s. 38, eff. July 1, 1968.



Section 24:16B-39 - Vehicle Permits

24:16B-39. Vehicle permits
The secretary shall cause to be issued a permit for each vehicle used by a licensee to transport any animal carcasses, parts thereof, meat or meat food product, animal food products or by-products of animals. The board may by rules or regulation prescribe the minimum sanitary equipment and conditions in each vehicle, the use of each vehicle, and the method of handling animal carcasses, parts thereof, meat and meat food products, animal food products and by-products of animals in said vehicle.

L.1968, c. 105, s. 39, eff. July 1, 1968.



Section 24:16B-40 - Display Of Vehicle Permits Required

24:16B-40. Display of vehicle permits required
No vehicle shall be used by any licensee to transport any animal carcass, part thereof, meat or meat food products, animal food product or by-product of any animal unless he has first obtained a permit for said vehicle from the secretary and has caused the permit number to be prominently displayed on both sides of the body of the vehicle so as to be plainly visible to the public.

L.1968, c. 105, s. 40, eff. July 1, 1968.



Section 24:16B-41 - Other Applications Of This Act

24:16B-41. Other applications of this act
The foregoing provisions shall also apply to all carcasses, parts of carcasses, meat or meat food products capable of use as human food, which may be brought into any licensed primary establishment wherein examination and inspection under this act is maintained, and such examination and inspection shall be made before the said carcasses or parts thereof, meat or meat food products shall be allowed to enter into any licensed primary establishment wherein the same are to be treated or prepared for meat or meat food products; and the foregoing provisions shall also apply to all such products which, after having been shipped or transported from any establishment, shall be returned to a licensed primary establishment wherein such examination and inspection are maintained. The secretary may limit the entry of carcasses, parts of carcasses, meat and meat food products, and other materials into any primary establishment at which examination and inspection under this act is maintained under such conditions as may assure that allowing the entry of such articles into such licensed primary establishments will be consistent with the purposes of this act.

L.1968, c. 105, s. 41, eff. July 1, 1968.



Section 24:16B-42 - Exemption From Inspection

24:16B-42. Exemption from inspection
The provisions of this act requiring inspection of the slaughter of animals and of the preparation of the carcasses, parts thereof, meat and meat food products at establishments conducting such operations shall not apply to:

A. The slaughtering by any person of animals of his own raising, and the preparation by him and transportation of the carcasses, parts thereof, meat and meat food products of such animals exclusively for use by him and members of his household and his nonpaying guests and employees; or

B. The custom slaughter by any person of any animal delivered by the owner thereof for such slaughter, and the preparation by such slaughterer and transportation of the carcasses, parts thereof, meat and meat food products of such animals, exclusively for use, in the household of such owner, by the members of his household and his nonpaying guests and employees; provided that such custom slaughterer does not engage in the business of buying or selling any carcasses, parts of carcasses, meat or meat food products of any animal; or

C. Operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail-type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments; or

D. The slaughter of animals or the preparation of any carcasses or parts or products of such animals, which are not intended for use as human food, but such articles shall, prior to their offer for sale or shipment, unless naturally inedible by humans, be denatured or otherwise identified to deter their use for human food as prescribed by regulations of the board; or

E. Any licensed establishment in which Federal inspection service is provided under the Federal Meat Inspection Act; or

F. Any licensed secondary establishment.

The slaughter of animals and preparation of articles referred to in paragraphs B, C, D and F shall be conducted in accordance with such sanitary conditions as the board may, by regulation, prescribe. The adulterated and misbranding provisions of this act shall apply to articles which are not required to be inspected under this section.

L.1968, c. 105, s. 42, eff. July 1, 1968.



Section 24:16B-43 - Removal Of Inspectors

24:16B-43. Removal of inspectors
The secretary, upon reasonable belief that any provision of this act, the rules or regulations prescribed by the board, or orders of the secretary have been violated, may remove inspection service from any licensed establishment for a period not in excess of 30 days.

L.1968, c. 105, s. 43, eff. July 1, 1968.



Section 24:16B-44 - Engaging In Business Prohibited After Removal Of Inspectors

24:16B-44. Engaging in business prohibited after removal of inspectors
No person shall continue to engage in business as a primary licensee after the secretary has withdrawn inspection service in accordance with the provisions of this act or the Federal Government has withdrawn inspection service in accordance with the Federal Meat Inspection Act. Any person who violates this section shall be guilty of a high misdemeanor and, if convicted, shall, in addition to any other penalties imposed, forfeit any license issued to him under this act and shall be forever ineligible to hold a license pursuant to the provisions of this act.

L.1968, c. 105, s. 44, eff. July 1, 1968.



Section 24:16B-45 - Acts Of Agents, Servants And Employees

24:16B-45. Acts of agents, servants and employees
When construing and enforcing any provision of this act, the act, omission or failure of any officer, agent, employee or other person acting for any licensee shall be deemed to be the act, omission or failure of the licensee, as well as that of the person committing said act, omission or failure.

L.1968, c. 105, s. 45, eff. July 1, 1968.



Section 24:16B-46 - Books And Records; Rights Of Entry, Inspection Of Premises

24:16B-46. Books and records; rights of entry, inspection of premises
The secretary may require all licensees or classes of licensees to keep such records as will fully and correctly disclose all transactions involved in their business; and all licensees subject to such requirements shall, at all reasonable times, upon notice by the secretary or his duly authorized agent or employee, afford the secretary or such agent or employee access to their places of business and afford the secretary, such agents or employees an opportunity to examine the facilities, inventory and records thereof, to make copies of all such records, and to take reasonable samples of their inventory upon payment of the fair market value therefor. Any record required to be maintained by this section shall be maintained for such period of time as the secretary shall designate.

L.1968, c. 105, s. 46, eff. July 1, 1968.



Section 24:16B-47 - Reports Of Licensee

24:16B-47. Reports of licensee
Each licensee shall, from time to time, as required by the order of the secretary, make and file a verified report on forms prescribed by the secretary of all matters on account of which a record is required to be kept, together with such other information or facts as may be necessary to effectuate the purposes of this act.

L.1968, c. 105, s. 47, eff. July 1, 1968.



Section 24:16B-48 - Proceedings Before The Secretary

24:16B-48. Proceedings before the secretary
The secretary and his duly authorized agents and employees are hereby empowered and charged with the duty to hear, review and determine violations and controversies arising under the provisions of this act, or the rules and regulations prescribed thereunder.

L.1968, c. 105, s. 48, eff. July 1, 1968.



Section 24:16B-49 - Hearing Procedures

24:16B-49. Hearing procedures
Before declining to grant a license or conditioning or limiting a license, or suspending or revoking a license previously granted, the secretary or his duly authorized agent or employee shall give notice to the applicant or licensee personally or by certified mail addressed to his last known address, and afford him an opportunity to appear and be heard with respect thereto at a time and place specified in such notice. Such applicant or licensee shall have the right to be heard in person or by attorney, and to offer evidence pertinent to the subject of the hearing, and to that end to invoke the powers of the secretary with respect to the compulsory attendance of witnesses and the production of books, accounts, papers, records and documents by subpoena. The secretary may make such other rules, as may be reasonable and appropriate, regulating the manner, form, time, terms and conditions of such proceedings. The secretary or his duly authorized agent or employee shall not be bound in such proceedings to apply the technical rules of evidence prevailing in a court of law.

L.1968, c. 105, s. 49, eff. July 1, 1968.



Section 24:16B-50 - Issuance Of Subpoenas

24:16B-50. Issuance of subpoenas
The secretary and his duly authorized agents and employees shall have the power to issue subpoenas to compel the attendance of witnesses and the production of books, papers, records and documents for the purpose of obtaining such information as may be required to carry out the provisions of this act. Such subpoenas shall be signed by the secretary.

L.1968, c. 105, s. 50, eff. July 1, 1968.



Section 24:16B-51 - Service Of Subpoenas; Fees And Mileage

24:16B-51. Service of subpoenas; fees and mileage
The process of subpoena authorized in this act shall be served in the same manner and be of the same force and effect as like process of civil actions in the Superior Court; and any person attending in pursuance of such subpoena shall be entitled to the same fees and mileage as witnesses in civil action in said Superior Court. The fees for the attendance of the witnesses shall be paid by the party arranging for the attendance of such witnesses.

L.1968, c. 105, s. 51, eff. July 1, 1968.



Section 24:16B-52 - Refusal To Obey Subpoena Or Testify; Contempt

24:16B-52. Refusal to obey subpoena or testify; contempt
In case any person so summoned by subpoena issued by said secretary shall refuse to obey such subpoena or any directions therein, or to give testimony, or to answer questions as required, or to produce any book, papers, documents or records as required, the secretary or party subpoenaing said witness may apply to the Superior Court for process against such person, as for a contempt of the Superior Court, and the court shall proceed to a hearing of the case and make such orders and render judgment as in cases of contempt of said court.

L.1968, c. 105, s. 52, eff. July 1, 1968.



Section 24:16B-53 - Oaths

24:16B-53. Oaths
The secretary or any person authorized by law is hereby authorized to administer oaths to all such witnesses as may appear or be brought before said secretary or his duly authorized agent or employee.

L.1968, c. 105, s. 53, eff. July 1, 1968.



Section 24:16B-54 - Grounds For Denying License

24:16B-54. Grounds for denying license
The secretary or his duly authorized agent or employee, after conducting a hearing duly held in accordance with the provisions of this act, may decline to grant a license or may issue a license conditionally, or may suspend or revoke a license already granted or may refuse to renew a license when satisfied of the existence of any of the following:

A. That the applicant or licensee has violated any of the provisions of this act, or any of the rules and regulations prescribed by the board, or the orders of the secretary or has violated any of the provisions of the meat or poultry inspection laws of the United States or any other State or of the orders, rules and regulations issued thereunder or the provisions of any meat or poultry inspection law which have preceded this act, or of orders, rules and regulations issued thereunder.

B. That the applicant or licensee is a partnership, corporation, firm or association and any individual holding any position or interest or power or control therein has previously been responsible in whole or in part in this State or any other State for any act on account of which a license may be denied, suspended or revoked pursuant to the provisions of this act.

C. That the applicant or licensee is unfit to engage in any business requiring inspection because the applicant or licensee or anyone responsibly connected with the applicant or licensee has been convicted in any Federal or State court of a violation of law punishable by imprisonment for a term exceeding 1 year, or more than one violation of any law punishable by a lesser sentence, based upon the acquiring, handling or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.

D. That the applicant or licensee has committed any act likely to undermine sanitary regulations and standards as established by this act or the rules and regulations promulgated by the board.

E. That the applicant or licensee is not qualified by character, experience, financial responsibility or equipment to properly conduct the proposed business.

F. That the applicant or licensee has continued in a course of dealing of such a nature as to satisfy the secretary of his inability or unwillingness to properly conduct his business in accordance with the provisions of this act.

G. That the applicant or licensee has continued in a course of dealing of such nature as to satisfy the secretary of an intent to deceive or defraud consumers, licensees, or other persons in those matters regulated by the provisions of this act.

H. That the applicant or licensee has made false statements to the secretary or the board or has testified falsely in any hearing before the secretary or the board.

I. That the applicant or licensee has failed either to keep records or to furnish the statements or information required by the secretary under this act.

J. That the licensee has failed to file any annual or special report required by this act, within the time fixed by the secretary for filing the same.

K. That the licensee has willfully made, or caused to be made, any false entry or statement of fact in any report required to be made under this act, or that such licensee has willfully neglected or failed to make, or cause to be made, full, true, and correct entries in such accounts, records or memoranda, of all facts and transactions, or willfully mutilated, altered, or by any other means falsified any documentary evidence or willfully refused to submit any record or report to the secretary.

The secretary may, without hearing, continue any ruling or order made as to any license or any applicant or licensee which was made after hearing when any subsequent application for license is filed by said applicant or licensee. The issuance or renewal by the secretary of a license hereunder shall not preclude the Secretary from suspending, conditioning or revoking such license for acts as set forth in this section committed by the licensee prior to the license period unless the secretary had proceeded against the applicant or licensee, and the order made thereupon has been complied with by the applicant or licensee.

L.1968, c. 105, s. 54, eff. July 1, 1968.



Section 24:16B-55 - Informal Hearings On Violations; Adjustment

24:16B-55. Informal hearings on violations; adjustment
Upon receiving evidence of a violation of any of the provisions of this act, or of any rules or regulations of the board or orders of the secretary issued thereunder, any employee designated by the secretary is hereby empowered to hold informal hearings upon said violation or violations at such place or places as the secretary may fix and, upon finding the violations to have been committed, to adjust same with any licensee accused of such violations for such amounts, not in excess of $10,000.00 for the first offense and not in excess of $20,000.00 for any subsequent offense, or suspension of his license for such period, or both, as may in the discretion of the secretary be proper under the circumstances. In the event of the violator complying with the terms of the adjustment, no further action shall be had under section 54 upon any violation so adjusted.

L.1968, c. 105, s. 55, eff. July 1, 1968.



Section 24:16B-56 - Orders Of The Secretary; Service

24:16B-56. Orders of the secretary; service
The secretary or his duly authorized agent or employee shall make and enforce orders necessary to carry out the provisions of this act. An order or determination applying only to a person named therein shall be served on the person affected by personal delivery of a copy of said order or by mailing a copy thereof to him at his last known address by certified mail. All orders and determinations shall include the findings of fact upon which such orders or determinations are based.

L.1968, c. 105, s. 56, eff. July 1, 1968.



Section 24:16B-57 - Records Of The Secretary; Reports To The Attorney General

24:16B-57. Records of the secretary; reports to the Attorney General
The secretary shall keep a record of all his official acts, and shall preserve copies of all decisions, rules and orders made by him. The secretary shall make a semiannual report to the Attorney General with regard to the number and type of violations of this act, the facts incidental thereto and the disposition thereof.

L.1968, c. 105, s. 57, eff. July 1, 1968.



Section 24:16B-58 - Disposition Of License Fees, Penalties, Fines And Costs

24:16B-58. Disposition of license fees, penalties, fines and costs
All funds derived from fees for licenses issued hereunder, and the proceeds of any adjustments, penalties, fines and costs imposed by the secretary or any court hereunder, shall be paid to the State Treasurer and shall become part of the General State Fund.

L.1968, c. 105, s. 58, eff. July 1, 1968.



Section 24:16B-59 - Review By Superior Court

24:16B-59. Review by Superior Court
Any person, applicant or licensee aggrieved by any order or determination of the secretary, or his agent or employee made pursuant to this act may obtain a review of the action complained of by the Superior Court in a proceeding in lieu of prerogative writ.

L.1968, c. 105, s. 59, eff. July 1, 1968.



Section 24:16B-60 - Violations

24:16B-60. Violations
Any person who violates any provision of this act, except sections 11 and 44, or any orders or rules or regulations issued pursuant to this act, shall, in addition to any other penalty herein provided, be a disorderly person and, if convicted as such, be fined not more than $1,000.00, or imprisoned for a period not in excess of 1 year, or both.

L.1968, c. 105, s. 60, eff. July 1, 1968.



Section 24:16B-61 - Actions To Restrain Violations

24:16B-61. Actions to restrain violations
Any habitual violation of this act or of any of the orders or rules or regulations made pursuant to this act may be restrained by the Superior Court in an action brought for such purpose by the Attorney General on behalf of the secretary.

L.1968, c. 105, s. 61, eff. July 1, 1968.



Section 24:16B-62 - Co-operation With United States Government

24:16B-62. Co-operation with United States Government
The Department of Agriculture is authorized to co-operate with the Secretary of Agriculture of the United States in developing and administering the meat inspection program of the State of New Jersey. The secretary is authorized, with the approval of the State Board of Agriculture, to enter into agreements with the Secretary of Agriculture of the United States for advisory assistance in planning and otherwise enforcing this act, technical and laboratory assistance and training, and financial and other aid for administration of this act. The secretary, with the approval of the State board, may recommend to the Secretary of Agriculture of the United States such officials or employees of this State as the secretary shall designate for appointment to the advisory committee provided for in section 301 of the Federal Meat Inspection Act.

L.1968, c. 105, s. 62, eff. July 1, 1968.



Section 24:16B-63 - Agreements With Other Agencies

24:16B-63. Agreements with other agencies
For the furtherance of the objectives stated in this act, the secretary shall have authority to enter into agreements with State, county and municipal agencies and with other States.

L.1968, c. 105, s. 63, eff. July 1, 1968.



Section 24:16B-64 - Grant Of Specific Powers Not To Impair General Powers

24:16B-64. Grant of specific powers not to impair general powers
The operation and effect of any provision of this act conferring a general power upon the board or the secretary shall not be impaired or qualified by the granting to the board, the secretary, or an employee or agent of the secretary by this act of a specific power or powers.

L.1968, c. 105, s. 64, eff. July 1, 1968.



Section 24:16B-65 - Foreign Or Interstate Commerce

24:16B-65. Foreign or interstate commerce
No provisions of this act shall apply or be construed to apply to foreign or interstate commerce, except insofar as the same may be effective pursuant to the United States Constitution and to the laws of the United States enacted pursuant thereto.

L.1968, c. 105, s. 65, eff. July 1, 1968.



Section 24:16B-66 - Authority Of Department Of Health Not Abrogated Or Affected Except As Authorized By This Act

24:16B-66. Authority of department of health not abrogated or affected except as authorized by this act
Nothing contained in this act or the orders, rules or regulations adopted thereunder shall abrogate, impair or affect the authority of the Department of Health or any county or municipal board of health except as the same relates to the slaughtering, processing or packaging of animals, carcasses, parts thereof, meat or meat food product or animal food product or the handling or distribution thereof as provided herein.

L.1968, c. 105, s. 66, eff. July 1, 1968.



Section 24:16B-67 - Authority Of The Division Of Weights And Measures Not Abrogated Or Affected

24:16B-67. Authority of the division of weights and measures not abrogated or affected
Nothing herein contained in this act or the orders, rules or regulations adopted thereunder shall abrogate, impair or affect the authority, status, force or operation of the Department of Law and Public Safety, Division of Weights and Measures, Department of Law and Public Safety, or of any county or municipal weights and measures authority.

L.1968, c. 105, s. 67, eff. July 1, 1968.



Section 24:16B-68 - Liberal Construction

24:16B-68. Liberal construction
This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized.

L.1968, c. 105, s. 68, eff. July 1, 1968.



Section 24:16B-69 - Inconsistent Acts And Rules And Regulations Superseded

24:16B-69. Inconsistent acts and rules and regulations superseded
All acts and parts of acts, rules and regulations issued thereunder inconsistent in whole or in part with the provisions of this act are to such extent superseded.

L.1968, c. 105, s. 69, eff. July 1, 1968.



Section 24:16B-70 - Partial Invalidity

24:16B-70. Partial invalidity
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1968, c. 105, s. 70, eff. July 1, 1968.



Section 24:16B-71 - Repeal

24:16B-71. Repeal
The following acts and parts of acts are repealed: section 24:5-21 of the Revised Statutes, section 24:6-8 of the Revised Statutes, chapter 16 of Title 24 of the Revised Statutes, chapter 415 of the laws of 1953, and section 2 of chapter 244 of the laws of 1950.

L.1968, c. 105, s. 71, eff. July 1, 1968.



Section 24:17-1 - Penalties

24:17-1. Penalties
(a) Any person who shall violate any provision of this subtitle, or any rule or regulation of the State department made pursuant thereto, or who shall refuse to comply with any lawful order or direction of the department, shall be liable to the following penalties, unless otherwise specifically provided:

(1) For each first offense a penalty of $100.00;

(2) For each second offense a penalty of $200.00;

(3) For each third and every subsequent offense a penalty of $400.00.

(b) Any person who shall remove or dispose of any depressant or stimulant drug as defined pursuant to law in violation of section 24:4-12 of this Title is guilty of a misdemeanor.

Amended by L.1966, c. 314, s. 9, eff. Dec. 29, 1966; L.1983, c. 275, s. 12, eff. July 18, 1983.



Section 24:17-2 - Different Places Or Days As Separate Violations

24:17-2. Different places or days as separate violations
The production, preparation, manufacture, distribution, sale, offering or exposing for sale or having in possession with intent to distribute or sell of any food, drug, cosmetic or device in different places on the same day, or in the same place on different days, in violation of any provision of this subtitle, or of any rule or regulation of the State Department made pursuant thereto, or of any lawful order or direction of the department given thereunder, shall each be deemed to be a separate violation.

Amended by L.1939, c. 320, p. 787, s. 34, eff. Jan. 1, 1940.



Section 24:17-3 - Payment Of Penalty Equivalent To Conviction

24:17-3. Payment of penalty equivalent to conviction
Payment of a penalty for any alleged violation of this subtitle, either before or after the institution of proceedings for the collection thereof, shall be deemed equivalent to a conviction of the violation for which such penalty was claimed.



Section 24:17-4 - Action To Restrain Violation

24:17-4. Action to restrain violation
The State department, either before or after the institution of a proceeding for the collection of a penalty imposed by this subtitle for a violation of any provision thereof, may institute an action in the Superior Court in the name of the State at the relation of the department to restrain such violation and for such other or further relief as the court shall deem proper.

The institution of such action, or any of the proceedings therein, shall not relieve any party to such proceeding from any penalty prescribed by this subtitle for such violation.

Amended by L.1953, c. 24, p. 462, s. 43, eff. March 19, 1953.



Section 24:17-5 - Recovery Of Penalties; Enforcement

24:17-5. Recovery of penalties; enforcement
24:17-5. Except as otherwise specifically provided, any and all penalties prescribed by any provision of this subtitle shall be sued for and recovered in a civil action by and in the name of the State Department of Health, or by and in the name of the local board of health, as the case may be, as plaintiff.

Jurisdiction of proceedings to collect such penalties is vested in the Superior Court and the municipal court in any municipality where the defendant may be apprehended or where he may reside. Process shall be either a summons or warrant and shall be prosecuted in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

Amended 1953,c.24,s.44; 1966,c.74,s.28; 1991,c.91,s.285.



Section 24:17-8 - Disposition Of Penalties Collected

24:17-8. Disposition of penalties collected
Any penalty recovered in an action brought under the provisions of this subtitle shall be paid to the plaintiff therein. When the plaintiff is the state department of health, the penalty shall be paid by the department into the treasury of the state. When the plaintiff is a local board of health, the penalty shall be paid by the local board into the treasury of the municipality within which the local board has jurisdiction.



Section 24:21-1 - Short Title

24:21-1. Short title
This act shall be known and may be cited as the "New Jersey Controlled Dangerous Substances Act."

L.1970, c. 226, s. 1.



Section 24:21-2 - Definitions.

24:21-2 Definitions.

2.As used in this act:

"Administer" means the direct application of a controlled dangerous substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by: (1) a practitioner (or, in his presence, by his lawfully authorized agent), or (2) the patient or research subject at the lawful direction and in the presence of the practitioner.

"Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser but does not include a common or contract carrier, public warehouseman, or employee thereof.

"Commissioner" means the Commissioner of Health.

"Controlled dangerous substance" means a drug, substance, or immediate precursor in Schedules I through V of article 2 of P.L.1970, c.226 (C.24:21-1 et seq.). The term shall not include distilled spirits, wine, malt beverages, as those terms are defined or used in R.S.33:1-1 et seq., or tobacco and tobacco products.

"Counterfeit substance" means a controlled dangerous substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, distributed, or dispensed such substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser.

"Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled dangerous substance, whether or not there is an agency relationship.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Dispense" means to deliver a controlled dangerous substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery. "Dispenser" means a practitioner who dispenses.

"Distribute" means to deliver other than by administering or dispensing a controlled dangerous substance. "Distributor" means a person who distributes.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Drug Enforcement Administration" means the Drug Enforcement Administration in the United States Department of Justice.

"Drugs" means (a) substances recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (b) substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; and (c) substances (other than food) intended to affect the structure or any function of the body of man or other animals; and (d) substances intended for use as a component of any article specified in subsections (a), (b), and (c) of this section; but does not include devices or their components, parts or accessories.

"Drug dependent person" means a person who is using a controlled dangerous substance and who is in a state of psychic or physical dependence, or both, arising from the use of that controlled dangerous substance on a continuous basis. Drug dependence is characterized by behavioral and other responses, including but not limited to a strong compulsion to take the substance on a recurring basis in order to experience its psychic effects, or to avoid the discomfort of its absence.

"Hashish" means the resin extracted from any part of the plant Genus Cannabis L. and any compound, manufacture, salt, derivative, mixture, or preparation of such resin.

"Marihuana" means all parts of the plant Genus Cannabis L., whether growing or not; the seeds thereof; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant or its seeds, except those containing resin extracted from the plant; but shall not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks, fiber, oil, or cake, or the sterilized seed of the plant which is incapable of germination.

"Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled dangerous substance, either directly or by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled dangerous substance by an individual for his own use or the preparation, compounding, packaging, or labeling of a controlled dangerous substance: (1) by a practitioner as an incident to his administering or dispensing of a controlled dangerous substance in the course of his professional practice, or (2) by a practitioner (or under his supervision) for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale.

"Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(a)Opium, coca leaves, and opiates;

(b)A compound, manufacture, salt, derivative, or preparation of opium, coca leaves, or opiates;

(c)A substance (and any compound, manufacture, salt, derivative, or preparation thereof) which is chemically identical with any of the substances referred to in subsections (a) and (b), except that the words "narcotic drug" as used in this act shall not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine.

"Official written order" means an order written on a form provided for that purpose by the Attorney General of the United States or his delegate, under any laws of the United States making provisions therefor, if such order forms are authorized and required by the federal law, and if no such form is provided, then on an official form provided for that purpose by the division. If authorized by the Attorney General of the United States or the division, the term shall also include an order transmitted by electronic means.

"Opiate" means any dangerous substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under section 3 of this act, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

"Opium poppy" means the plant of the species Papaver somniferum L., except the seeds thereof.

"Person" means any corporation, association, partnership, trust, other institution or entity, or one or more individuals.

"Pharmacist" means a registered pharmacist of this State.

"Pharmacy owner" means the owner of a store or other place of business where controlled dangerous substances are compounded or dispensed by a registered pharmacist; but nothing in this chapter contained shall be construed as conferring on a person who is not registered or licensed as a pharmacist any authority, right, or privilege that is not granted to him by the pharmacy laws of this State.

"Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

"Practitioner" means a physician, dentist, veterinarian, scientific investigator, laboratory, pharmacy, hospital, or other person licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or administer a controlled dangerous substance in the course of professional practice or research in this State.

(a)"Physician" means a physician authorized by law to practice medicine in this or any other state and any other person authorized by law to treat sick and injured human beings in this or any other state.

(b)"Veterinarian" means a veterinarian authorized by law to practice veterinary medicine in this State.

(c)"Dentist" means a dentist authorized by law to practice dentistry in this State.

(d)"Hospital" means any federal institution, or any institution for the care and treatment of the sick and injured, operated or approved by the appropriate State department as proper to be entrusted with the custody and professional use of controlled dangerous substances.

(e)"Laboratory" means a laboratory to be entrusted with the custody of narcotic drugs and the use of controlled dangerous substances for scientific, experimental, and medical purposes and for purposes of instruction approved by the Department of Health.

"Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled dangerous substance.

"Immediate precursor" means a substance which the division has found to be and by regulation designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled dangerous substance, the control of which is necessary to prevent, curtail, or limit such manufacture.

"State" means the State of New Jersey.

"Ultimate user" means a person who lawfully possesses a controlled dangerous substance for his own use or for the use of a member of his household or for administration to an animal owned by him or by a member of his household.

L.1970, c.226, s.2; amended 1971, c.3, ss.1,12; 1971, c.367, s.1; 1985, c.134; 2007, c.244, s.1; 2012, c.17, s.92.



Section 24:21-3 - Authority To Control.

24:21-3 Authority to control.

3.Authority to control. a. The director shall administer the provisions of P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, as provided herein. The director may add substances to or delete or reschedule all substances enumerated in the schedules in sections 5 through 8.1 of P.L.1970, c.226, as amended and supplemented (C.24:21-5 through 24:21-8.1). In determining whether to control a substance, the director shall consider the following:

(1)Its actual or relative potential for abuse;

(2)Scientific evidence of its pharmacological effect, if known;

(3)State of current scientific knowledge regarding the substance;

(4)Its history and current pattern of abuse;

(5)The scope, duration, and significance of abuse;

(6)What, if any, risk there is to the public health;

(7)Its psychic or physiological dependence liability; and

(8)Whether the substance is an immediate precursor of a substance already controlled under this article.

After considering the above factors, the director shall make findings with respect thereto and shall issue an order controlling the substance if he finds that the substance has a potential for abuse.

b.If the director designates a substance as an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

c.If any substance is designated, rescheduled or deleted as a controlled dangerous substance under federal law and notice thereof is given to the director, the director shall similarly control the substance under P.L.1970, c.226, as amended and supplemented, after the expiration of 30 days from publication in the Federal Register of a final order designating a substance as a controlled dangerous substance or rescheduling or deleting a substance, unless within that 30-day period, the director objects to inclusion, rescheduling, or deletion. In that case, the director shall cause to be published in the New Jersey Register and made public the reasons for his objection and shall afford all interested parties an opportunity to be heard. At the conclusion of any such hearing, the director shall publish and make public his decision, which shall be final unless the substance is specifically otherwise dealt with by an act of the Legislature. Upon publication of objection to inclusion or rescheduling under P.L.1970, c.226 (C.24:21-1 et seq.) by the director, control of such substance under this section shall automatically be stayed until such time as the director makes public his final decision.

The director may by regulation exclude any nonnarcotic substance from a schedule if such substance may, under the provisions of federal or State law, be lawfully sold over the counter without a prescription, unless otherwise controlled pursuant to rules and regulations promulgated by the division.

d.The director shall update and republish the schedules in sections 5 through 8.1 of P.L.1970, c.226, as amended and supplemented (C.24:21-5 through 24:21-8.1) periodically.

L.1970, c.226, s.3; amended 2007, c.244, s.2.



Section 24:21-4 - Schedules Of Controlled Substances

24:21-4. Schedules of controlled substances
The schedules contained in sections 5 through 8 of this act include the controlled dangerous substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated.

L.1970, c. 226, s. 4.



Section 24:21-5 - Schedule I.

24:21-5 Schedule I.

5.Schedule I.

a.Tests. The director shall place a substance in Schedule I if he finds that the substance: (1) has high potential for abuse; and (2) has no accepted medical use in treatment in the United States; or lacks accepted safety for use in treatment under medical supervision.

b.The controlled dangerous substances listed in this section are included in Schedule I, subject to any revision and republishing by the director pursuant to subsection d. of section 3 of P.L.1970, c.226 (C.24:21-3), and except to the extent provided in any other schedule.

c.Any of the following opiates, including their isomers, esters, and ethers, unless specifically excepted, whenever the existence of such isomers, esters, ethers and salts is possible within the specific chemical designation:

(1)Acetylmethadol

(2)Allylprodine

(3)Alphacetylmethadol

(4)Alphameprodine

(5)Alphamethadol

(6)Benzethidine

(7)Betacetylmethadol

(8)Betameprodine

(9)Betamethadol

(10) Betaprodine

(11) Clonitazene

(12) Dextromoramide

(13) Dextrorphan

(14) Diampromide

(15) Diethylthiambutene

(16) Dimenoxadol

(17) Dimepheptanol

(18) Dimethylthiambutene

(19) Dioxaphetyl butyrate

(20) Dipipanone

(21) Ethylmethylthiambutene

(22) Etonitazene

(23) Etoxeridine

(24) Furethidine

(25) Hydroxypethidine

(26) Ketobemidone

(27) Levomoramide

(28) Levophenacylmorphan

(29) Morpheridine

(30) Noracymethadol

(31) Norlevorphanol

(32) Normethadone

(33) Norpipanone

(34) Phenadoxone

(35) Phenampromide

(36) Phenomorphan

(37) Phenoperidine

(38) Piritramide

(39) Proheptazine

(40) Properidine

(41) Racemoramide

(42) Trimeperidine.

d.Any of the following narcotic substances, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)Acetorphine

(2)Acetylcodone

(3)Acetyldihydrocodeine

(4)Benzylmorphine

(5)Codeine methylbromide

(6)Codeine-N-Oxide

(7)Cyprenorphine

(8)Desomorphine

(9)Dihydromorphine

(10) Etorphine

(11) Heroin

(12) Hydromorphinol

(13) Methyldesorphine

(14) Methylhydromorphine

(15) Morphine methylbromide

(16) Morphine methylsulfonate

(17) Morphine-N-Oxide

(18) Myrophine

(19) Nicocodeine

(20) Nicomorphine

(21) Normorphine

(22) Phoclodine

(23) Thebacon.

e.Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)3,4-methylenedioxy amphetamine

(2)5-methoxy-3,4-methylenedioxy amphetamine

(3)3,4,5-trimethoxy amphetamine

(4)Bufotenine

(5)Diethyltryptamine

(6)Dimethyltryptamine

(7)4-methyl-2,5-dimethoxylamphetamine

(8)Ibogaine

(9)Lysergic acid diethylamide

(10) Marihuana

(11) Mescaline

(12) Peyote

(13) N-ethyl-3-piperidyl benzilate

(14) N-methyl-3-piperidyl benzilate

(15) Psilocybin

(16) Psilocyn

(17) Tetrahydrocannabinols.

L.1970, c.226, s.5; amended 2007, c.244, s.3.



Section 24:21-6 - Schedule II.

24:21-6 Schedule II.

6.Schedule II.

a.Tests. The director shall place a substance in Schedule II if he finds that the substance: (1) has high potential for abuse; (2) has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and (3) abuse may lead to severe psychic or physical dependence.

b. The controlled dangerous substances listed in this section are included in Schedule II, subject to any revision and republishing by the director pursuant to subsection d. of section 3 of P.L.1970, c.226 (C.24:21-3), and except to the extent provided in any other schedule.

c.Any of the following substances except those narcotic drugs listed in other schedules whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1)Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate.

(2)Any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in clause 1, except that these substances shall not include the isoquinaline alkaloids of opium.

(3)Opium poppy and poppy straw.

(4)Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, except that the substances shall not include decocainized coca leaves or extractions which do not contain cocaine or ecogine.

d.Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters and ethers, unless specifically excepted, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1)Alphaprodine

(2)Anileridine

(3)Bezitramide

(4)Dihydrocodeine

(5)Diphenoxylate

(6)Fentanyl

(7)Isomethadone

(8)Levomethorphan

(9)Levorphanol

(10) Metazocine

(11) Methadone

(12) Methadone--Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane

(13) Moramide--Intermediate, 2-methyl-3-morpholino-1, 1-diphenyl-propane-carboxylic acid

(14) Pethidine

(15) Pethidine--Intermediate--A, 4-cyano-1-methyl-4-phenylpiperidine

(16) Pethidine--Intermediate--B, ethyl-4-phenylpiperidine-4-carboxylate

(17) Pethidine--Intermediate--C, 1-methyl-4-phenylpiperidine-4-carboxylic acid

(18) Phenazocine

(19) Piminodine

(20) Racemethorphan

(21) Racemorphan.

L.1970, c.226, s.6; amended 2007, c.244, s.4.



Section 24:21-7 - Schedule III.

24:21-7 Schedule III.

7.Schedule III.

a.Tests. The director shall place a substance in Schedule III if he finds that the substance: (1) has a potential for abuse less than the substances listed in Schedules I and II; (2) has currently accepted medical use in treatment in the United States; and (3) abuse may lead to moderate or low physical dependence or high psychological dependence.

b.The controlled dangerous substances listed in this section are included in Schedule III, subject to any revision and republishing by the director pursuant to subsection d. of section 3 of P.L.1970, c.226 (C.24:21-3), and except to the extent provided in any other schedule.

c.Any material, compound, mixture, or preparation which contains any quantity of the following substances associated with a stimulant effect on the central nervous system:

(1)Amphetamine, its salts, optical isomers, and salts of its optical isomers.

(2)Phenmetrazine and its salts.

(3)Any substance which contains any quantity of methamphetamine, including its salts, isomers, and salts of isomers.

(4)Methylphenidate.

d.Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1)Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules

(2)Chlorhexadol

(3)Glutethimide

(4)Lysergic acid

(5)Lysergic acid amide

(6)Methyprylon

(7)Phencyclidine

(8)Sulfondiethylmethane

(9)Sulfonethylmethane

(10) Sulfonmethane

(11) Ketamine hydrochloride.

e.Nalorphine.

f.Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

(1)Not more than 1.80 grams of codeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium.

(2)Not more than 1.80 grams of codeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(3)Not more than 300 milligrams of dihydrocodeinone or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit, with a four-fold or greater quantity of an isoquinoline alkaloid of opium.

(4)Not more than 300 milligrams of dihydrocodeinone or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(5)Not more than 1.80 grams of dihydrocodeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(6)Not more than 300 milligrams of ethylmorphine or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(7)Not more than 500 milligrams of opium or any of its salts per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(8)Not more than 50 milligrams of morphine or any of its salts per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

g.The director may by regulation except any compound, mixture, or preparation containing any stimulant or depressant substance listed in subsections c. and d. of this schedule from the application of all or any part of this act if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system; provided, that such admixtures shall be included therein in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse of the substances which do have a stimulant or depressant effect on the central nervous system.

L.1970, c.226, s.7; amended 1971, c.3, ss.2,12; 1971, c.367, s.2; 1997, c.193; 2007, c.244, s.5.



Section 24:21-8 - Schedule IV.

24:21-8 Schedule IV.

8.Schedule IV.

a.Tests. The director shall place a substance in Schedule IV if he finds that the substance: (1) has low potential for abuse relative to the substances listed in Schedule III; (2) has currently accepted medical use in treatment in the United States; and (3) may lead to limited physical dependence or psychological dependence relative to the substances listed in Schedule III.

b.The controlled dangerous substances listed in this section are included in Schedule IV.

c.Any material, compound, mixture or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1)Barbital

(2)Chloral betaine

(3)Chloral hydrate

(4)Ethchlorovynol

(5)Ethinamate

(6)Methohexital

(7)Meprobamate

(8)Methylphenobarbital

(9)Paraldehyde

(10) Petrichloral

(11) Phenobarbital.

d.The director may except by rule any compound, mixture, or preparation containing any depressant substance listed in subsection c. from the application of all or any part of this act if the compound, mixture or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

L.1970, c.226, s.8; amended 1971, c.3, s.3; 2007, c.244, s.6.



Section 24:21-8.1 - Schedule V.

24:21-8.1 Schedule V.

4.Schedule V.

a.Tests. The director shall place a substance in Schedule V if he finds that the substance: (1) has low potential for abuse relative to the substances listed in Schedule IV; (2) has currently accepted medical use in treatment in the United States; and (3) has limited physical dependence or psychological dependence liability relative to the substances listed in Schedule IV.

b.The controlled dangerous substances listed in this section are included in Schedule V.

c.Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1)Not more than 200 milligrams of codeine or any of its salts per 100 milliliters or per 100 grams;

(2)Not more than 100 milligrams of dihydrocodeine or any of its salts per 100 milliliters or per 100 grams;

(3)Not more than 50 milligrams of ethylmorphine or any of its salts per 100 milliliters or per 100 grams;

(4)Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5)Not more than 100 milligrams of opium or any of its salts per 100 milliliters or per 100 grams.

L.1971, c.3, s.4; amended 2007, c.244, s.7.



Section 24:21-9 - Rules And Regulations.

24:21-9 Rules and regulations.

9.Rules and regulations. The director is authorized to promulgate rules and regulations and to charge reasonable fees relating to the registration and control of the manufacture, distribution, and dispensing of controlled dangerous substances within this State.

L.1970, c.226, s.9; amended 2007, c.244, s.8.



Section 24:21-10 - Registration Requirements.

24:21-10 Registration requirements.

10.Registration requirements. a. Every person who manufactures, distributes, or dispenses any controlled dangerous substance within this State or who proposes to engage in the manufacture, distribution, or dispensing of any controlled dangerous substance within this State, shall obtain a registration issued by the division in accordance with rules and regulations promulgated by it.

b.Persons registered by the director under this act to manufacture, distribute, dispense, or conduct research with controlled dangerous substances may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this article.

c.The following persons shall not be required to register and may lawfully have under their control or possess controlled dangerous substances under the provisions of P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented; provided, however, that nothing in this section shall be construed as conferring on a person who is not registered or licensed as a practitioner or as a pharmacist any authority, right or privilege that is not granted him by the laws of this State:

(1)An agent, or an employee thereof, of any registered manufacturer, distributor, or dispenser of any controlled dangerous substance if such agent is acting in the usual course of his business or employment;

(2)A common carrier or warehouseman, or an employee thereof, whose possession of any controlled dangerous substance is in the usual course of his business or employment;

(3)An ultimate user or a person in possession of any controlled dangerous substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance;

(4)Peace officers or employees in the performance of their official duties requiring possession or control of controlled dangerous substances; or to temporary incidental possession by employees or agents of persons lawfully entitled to possession, or by persons whose possession is authorized for the purpose of aiding peace officers in performing their official duties.

d.The director may, by regulation, waive the requirement for registration of certain manufacturers, distributors, or dispensers if he finds it consistent with the public health and safety.

e.A separate registration shall be required at each principal place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled dangerous substances.

f.The director is authorized to inspect the establishment of a registrant or applicant for registration in accordance with the rules and regulations promulgated by him.

L.1970, c.226, s.10; amended 1971, c.3, s.5; 2007, c.244, s.9.



Section 24:21-11 - Registration.

24:21-11 Registration.

11. Registration. a. The division shall not register an applicant to manufacture or distribute controlled dangerous substances included in Schedules I through IV of article 2 of P.L.1970, c.226 (C.24:21-3 et seq.), as amended and supplemented, unless it determines that the issuance of such registration is consistent with the public interest. In determining the public interest, the following factors shall be considered:

(1)Maintenance of effective controls against diversion of particular controlled dangerous substances into other than legitimate medical, scientific, or industrial channels;

(2)Compliance with applicable State and local laws;

(3)Any convictions of the applicant under any federal and State laws relating to any controlled dangerous substance;

(4)Past experience in the manufacture of controlled dangerous substances, and the existence in the applicant's establishment of effective controls against diversion;

(5)Furnishing by the applicant false or fraudulent material in any application filed under this act;

(6)Suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense controlled dangerous substances as authorized by federal law; and

(7)Such other factors as may be relevant to and consistent with the public health and safety.

b.Registration granted under subsection a. of this section shall not entitle a registrant to manufacture and distribute controlled dangerous substances in Schedule I or II other than those specified in the registration.

c.Practitioners shall be registered to dispense substances in Schedules II through IV if they are authorized to dispense or conduct research under the law of this State. The director need not require separate registration under this article for practitioners engaging in research with nonnarcotic controlled dangerous substances in Schedules II through IV where the registrant is already registered under this article in another capacity. Practitioners registered under federal law to conduct research in Schedule I substances are permitted to conduct research in Schedule I substances within this State upon furnishing the director evidence of that federal registration.

d.Compliance by manufacturers and distributors with the provisions of the federal law respecting registration (excluding fees) entitles them to be registered under P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented.

e.The division shall initially permit persons to register who own or operate any establishment engaged in the manufacture, distribution or dispensing of any controlled dangerous substances prior to the effective date of P.L.1970, c.226, as amended and supplemented, and who are registered or licensed by the State.

f. An incorporated humane society or a licensed animal control facility may designate an officer, a member of its board of trustees, the owner, the operator or the manager as its duly authorized agent. The division shall, consistent with the public interest, register such duly authorized agent for the limited purpose of buying, possessing, and dispensing to registered and certified personnel sodium pentobarbital to euthanize injured, sick, homeless and unwanted domestic pets or domestic or wild animals. The duly authorized agent shall file, on a quarterly basis, a report of any purchase, possession and use of sodium pentobarbital, which report shall be certified by the humane society or animal control facility as to its accuracy and validity. This report shall be in addition to any other recordkeeping and reporting requirements of State and federal law and regulation.

The division shall adopt rules and regulations providing for the registration and certification of any individual who, under the direction of the duly authorized and registered agent of an incorporated humane society or licensed animal control facility, uses sodium pentobarbital to euthanize injured, sick, homeless and unwanted domestic pets or domestic or wild animals. The division may also adopt such other rules and regulations as shall provide for the safe and efficient use of sodium pentobarbital by animal control facilities and humane societies. Nothing herein shall be deemed to waive any other requirement imposed on animal control facilities and humane societies by State and federal law and regulation.

L.1970, c.226, s.11; amended 1971, c.3, s.6; 1979, c.204; 2007, c.244, s.10.



Section 24:21-12 - Denial, Revocation, Or Suspension Of Registration.

24:21-12 Denial, revocation, or suspension of registration.

12.Denial, revocation, or suspension of registration. a. A registration pursuant to section 11 of P.L.1970, c.226 (C.24:21-11) to manufacture, distribute, or dispense a controlled dangerous substance, may be suspended or revoked by the director upon a finding that the registrant:

(1)Has materially falsified any application filed pursuant to P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, or required by P.L.1970, c.226, as amended and supplemented; or

(2)Has been convicted of an indictable offense under P.L.1970, c.226, as amended and supplemented, or any law of the United States, or of any State, relating to any substance defined herein as a controlled dangerous substance; or

(3)Has violated or failed to comply with any duly promulgated regulation of the director and such violation or failure to comply reflects adversely on the licensee's reliability and integrity with respect to controlled dangerous substances; or

(4)Has had his federal registration suspended or revoked by competent federal authority and is no longer authorized by federal law to engage in the manufacturing, distribution, or dispensing of controlled dangerous substances; or

(5)Has had his registration suspended or revoked by competent authority of another state for violation of its laws or regulations comparable to those of this State relating to the manufacture, distribution or dispensing of controlled dangerous substances.

b.The director may limit revocation or suspension of a registration to the particular controlled dangerous substance with respect to which grounds for revocation or suspension exist.

c.Before taking action pursuant to this section or pursuant to a denial of registration under section 11 of P.L.1970, c.226 (C.24:21-11), the director shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, or suspended. The order to show cause shall contain a statement of the basis thereof and shall call upon the applicant or registrant to appear before the director at a time and place stated in the order, but in no event less than 30 days after the date of receipt of the order unless an earlier date is requested by the applicant or registrant and agreed to by the director. Proceedings to deny, revoke, or suspend shall be conducted pursuant to this section in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under P.L.1970, c.226, as amended and supplemented, or any law of the State.

d.The director may, in his discretion, suspend any registration simultaneously with the institution of proceedings under this section in cases where he finds that there is an imminent danger to the public health or safety. Such suspensions shall continue in effect until the conclusion of such proceedings, including judicial review thereof, unless sooner withdrawn by the director or dissolved by a court of competent jurisdiction.

e.In the event the director suspends or revokes a registration granted under section 11 of P.L.1970, c.226 (C.24:21-11), all controlled dangerous substances owned or possessed by the registrant pursuant to such registration at the time of suspension or the effective date of the revocation order, as the case may be, may in the discretion of the director be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all such controlled dangerous substances may be forfeited to the State.

f.The director shall promptly notify the Drug Enforcement Administration of all orders suspending or revoking registration and all forfeitures of controlled dangerous substances.

L.1970, c.226, s.12; amended 2007, c.244, s.11.



Section 24:21-13 - Records Of Registrants.

24:21-13 Records of registrants.

13.Records of registrants. Persons registered to manufacture, distribute, or dispense controlled dangerous substances under P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, shall keep records and maintain inventories in conformance with the recordkeeping and inventory requirements of federal law and with such additional rules as may be issued by the director.

L.1970, c.226, s.13; amended 2007, c.244, s.12.



Section 24:21-14 - Order Forms.

24:21-14 Order forms.

14.Order forms. a. Controlled dangerous substances in Schedules I and II shall be distributed only by a registrant, pursuant to an official written order form, clearly identifying it as covering or relating to Schedule I and Schedule II, or either thereof, controlled dangerous substances and bearing the registration number of the registrant. Compliance with federal law respecting order forms shall be deemed compliance with this section.

b. A pharmacist, only upon an official written order, may sell to a practitioner in quantities not exceeding one ounce at any one time, aqueous or oleaginous solutions compounded by him of which the content of narcotic drugs or other controlled dangerous substances does not exceed a proportion greater than 20% of the complete solution, to be used for medical purposes.

c.An official written order for any controlled dangerous substance in Schedule I or Schedule II shall be signed in triplicate by the person giving said order or by his duly authorized agent. The original and triplicate shall be presented to the person who sells or dispenses the controlled dangerous substance or substances named therein. In the event of the acceptance of such order by said person, except as may be otherwise required by rule, regulation, or order of the director, each party to the transaction shall preserve his copy of such order for a period of two years, in such a way as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this chapter.

d.Use of an official written order in electronic form shall comply with the requirements of State law and regulations.

L.1970, c.226, s.14; amended 2007, c.244, s.13.



Section 24:21-15 - Prescriptions.

24:21-15 Prescriptions.

15.Prescriptions. a. Except when dispensed directly in good faith by a practitioner, other than a pharmacist, in the course of his professional practice only, to an ultimate user, no controlled dangerous substance included in Schedule II, which is a prescription drug as defined in section 2 of P.L.2003, c.280 (C.45:14-41), may be dispensed without the written prescription of a practitioner; provided that in emergency situations, as prescribed by the division by regulation, such drug may be dispensed upon oral prescription reduced promptly to writing and filed by the pharmacist, if such oral prescription is authorized by federal law. Prescriptions shall be retained in conformity with the requirements of section 13 of P.L.1970, c.226 (C.24:21-13). No prescription for a Schedule II substance may be refilled.

b.Except when dispensed directly in good faith by a practitioner, other than a pharmacist, in the course of his professional practice only, to an ultimate user, no controlled dangerous substance included in Schedules III and IV which is a prescription drug as defined in section 2 of P.L.2003, c.280 (C.45:14-41) may be dispensed without a written or oral prescription. Such prescription may not be filled or refilled more than six months after the date thereof or be refilled more than five times after the date of the prescription, unless renewed by the practitioner.

c.No controlled dangerous substance included in Schedule V may be distributed or dispensed other than for a valid and accepted medical purpose.

d.A practitioner other than a veterinarian who prescribes a controlled dangerous substance in good faith and in the course of his professional practice may administer the same or cause the same to be administered by a nurse or intern under his direction and supervision.

e.A veterinarian who prescribes a controlled dangerous substance not for use by a human being in good faith and in the course of his professional practice may administer the same or cause the same to be administered by an assistant or orderly under his direction and supervision.

f.A person who has obtained a controlled dangerous substance from the prescribing practitioner for administration to a patient during the absence of the practitioner shall return to the practitioner any unused portion of the substance when it is no longer required by the patient or when its return is requested by the practitioner.

g. Whenever it appears to the division that a drug not considered to be a prescription drug under existing State law should be so considered because of its abuse potential, it shall so advise the New Jersey State Board of Pharmacy and furnish to it all available data relevant thereto.

L.1970, c.226, s.15; amended 1971, c.3, s.7; 2007, c.244, s.14.



Section 24:21-16 - Form Of Label On Containers Of Manufacturers And Wholesalers; Altering Or Removing Label.

24:21-16 Form of label on containers of manufacturers and wholesalers; altering or removing label.
16. Form of label on containers of manufacturers and wholesalers; altering or removing label. Whenever a manufacturer sells or dispenses a controlled dangerous substance in a package prepared by him, he shall securely affix to each package in which that substance is contained a label showing in legible English the name and address of the vendor and the quantity, kind and form of the substance contained therein. Whenever a wholesaler sells or dispenses a controlled dangerous substance in any package or shipping container other than the package in which received from the manufacturer, he shall securely affix to such package a label showing in legible English his name and address.

No person except a phamacist for the purpose of filling a prescription under this act, shall alter, deface or remove any label so affixed by the manufacturer.

L.1970,c.226,s.16.



Section 24:21-17 - Form Of Label To Be Used By Pharmacists; Altering Or Removing Label.

24:21-17 Form of label to be used by pharmacists; altering or removing label.

17.Form of label to be used by pharmacists; altering or removing label. Whenever a pharmacist sells or dispenses any controlled dangerous substance on a prescription issued by a practitioner, he shall affix to the container in which such drug is sold or dispensed, a label showing his own name, address, and registry number, or the name, address, and registry number of the pharmacist or pharmacy owner for whom he is lawfully acting; the name of the patient or, if the patient is an animal, the name of the owner of the animal and the species of the animal; the name of the practitioner by whom the prescription was issued; the brand name or generic name of the drug dispensed unless the prescriber states otherwise on the prescription, such directions as may be stated on the prescription and such directions as may be required by rules or regulations promulgated by the director.

No person shall alter, deface, or remove any label so affixed as long as any of the original contents remain.

L.1970, c.226, s.17; amended 1979, c.146, s.2; 1986, c.75, s.1; 2007, c.244, s.15.



Section 24:21-21 - Prohibited Acts C.--records And Order Forms Of Registered Manufacturers And Distributors--penalties

24:21-21. Prohibited acts C.--Records and order forms of registered manufacturers and distributors--Penalties
a. It shall be unlawful for any person:

(1) Who is subject to the requirements of article 3 of this act to distribute or dispense a controlled dangerous substance in violation of section 14;

(2) Who is a registrant, to manufacture, distribute, or dispense a controlled dangerous substance not authorized by his registration;

(3) To omit, remove, alter, or obliterate a symbol, label or mark required by Federal or State law;

(4) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under this act;

(5) To refuse, any entry into any premises or inspection authorized by this act; or,

(6) Knowingly to keep or maintain any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or any place whatever, which is resorted to by persons using controlled dangerous substances in violation of this act for the purpose of using such substances, or which is used for the keeping or selling of the same in violation of this act.

b. Any person who violates this section shall be subject to a fine of not more than $25,000.00; provided, that if the violation is prosecuted by an accusation or indictment which alleges that the violation was committed knowingly or intentionally, and the trier of fact specifically finds that the violation was committed knowingly or intentionally, such person is guilty of a high misdemeanor and shall be punished by imprisonment for not more than 3 years, or by a fine of not more than $25,000.00, or both.

L.1970, c. 226, s. 21.



Section 24:21-22 - Prohibited Acts D.--fraud Or Misrepresentation By Registered Manufacturers Or Distributors--penalties.

24:21-22 Prohibited acts D.--Fraud or misrepresentation by registered manufacturers or distributors--penalties.
Prohibited acts D.--Fraud or misrepresentation by registered manufacturers or distributors--Penalties.

a. It shall be unlawful for any person knowingly or intentionally:

(1) Who is a registrant to distribute a controlled dangerous substance classified in Schedule I or II, in the course of his legitimate business, except pursuant to an order form as required by section 14 of this act;

(2) To use in the course of the manufacture or distribution of a controlled dangerous substance a registration number which is fictitious, revoked, suspended or issued to another person;

(3) (Deleted by amendment, P.L. 1987, c. 106.)

(4) To furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this act, or any record required to be kept by this act; or

(5) To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit controlled dangerous substance.

b. Any person who violates this section shall be punished by imprisonment for not more than three years, or by a fine of not more than $30,000.00, or both.

L. 1970, c. 226, s. 22; amended by L. 1987, c. 106, s. 18.



Section 24:21-23 - General Penalty

24:21-23. General penalty
General Penalty. Any person who violates any provision of this act for which no specific penalty is provided shall be guilty of a disorderly persons offense.

L. 1970, c. 226, s. 23; amended by L. 1987, c. 106, s. 19.



Section 24:21-24 - Attempt, Endeavor And Conspiracy

24:21-24. Attempt, endeavor and conspiracy
Attempt, endeavor and conspiracy. a. Any person who attempts, endeavors or conspires to commit any offense defined in this act is punishable by imprisonment or fine or both which may not exceed the maximum punishment prescribed for the offense, the commission of which was the object of the endeavor or conspiracy.

b. (Deleted by amendment, P.L. 1987, c. 106.)

L. 1970, c. 226, s. 24; amended by L. 1987, c. 106, s. 20.



Section 24:21-25 - Additional Penalties

24:21-25. Additional penalties
Any penalty imposed for violation of this act shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law. In any case where a violation of this act is violation of a Federal law or the law of another state, the conviction or acquittal under Federal law or the law of another state for the same act is a bar to prosecution in this State.

L.1970, c. 226, s. 25.



Section 24:21-29 - Second Or Subsequent Offenses

24:21-29. Second or subsequent offenses
Second or subsequent offenses. a. Any person convicted of any offense under this act, if the offense is a second or subsequent offense, shall be punished by a term of imprisonment of up to twice that otherwise authorized, by up to twice the fine otherwise authorized, or by both.

b. For purposes of this section, an offense shall be considered a second or subsequent offense, if, prior to the commission of the offense, the offender has at any time been convicted of an offense or offenses under this act or under any law of the United States or of any state relating to narcotic drugs, marihuana, depressant, stimulant, or hallucinogenic drugs.

L. 1970, c. 226, s. 29; amended by L. 1979, c. 388, s. 5; 1987, c. 106, s. 21.



Section 24:21-31 - Powers Of Enforcement Personnel.

24:21-31 Powers of enforcement personnel.

31.Powers of enforcement personnel. a. (1) It is hereby made the duty of the division, its officers, agents, inspectors, and representatives, and of all peace officers within the State, and of the Attorney General and all county prosecutors, to enforce all provisions of P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this State, and of all other states, relating to narcotic drugs or controlled dangerous substances, and it shall be the duty of the New Jersey State Board of Pharmacy and other professional licensing boards in the Division of Consumer Affairs in the Department of Law and Public Safety, and their officers, agents, inspectors, and representatives also to assist the division, peace officers, and county prosecutors in the enforcement of all provisions of P.L.1970, c.226, as amended and supplemented, relating to the handling of controlled dangerous substances by pharmacy owners and pharmacists and other licensed professionals.

(2)The Attorney General shall coordinate and direct the Statewide efforts of law enforcement agencies, the Division of Consumer Affairs, and professional licensing boards to: identify, investigate, and prosecute the illegal sources and distribution of prescription opioid drugs; take appropriate steps to enhance the oversight by professional licensing boards relating to the administration and dispensing of controlled dangerous substances by regulated professionals; and provide training for law enforcement officials and recommend training for physicians, pharmacists, and other health care professionals in state-of-the-art methods to detect prescription drug diversion and related abuses. The Attorney General shall issue appropriate directives, establish such task forces, and implement such other measures as the Attorney General deems necessary to carry out the purposes of this paragraph, and may call to his assistance the services of employees of any State, county, or municipal department, board, bureau, commission, or agency as may be required and as may be available for these purposes.

The Attorney General shall report annually to the Governor and, pursuant to section 2 of P.L.1991, c. 164 (C.52:14-19.1), to the Legislature, on the Attorney General's activities in implementing this subsection, including: the coordination of the Statewide effort by various agencies to combat opioid abuse; and progress in efforts to investigate and prosecute the illegal sources and distribution of illegal opioid drugs.

b.Authority is hereby granted to the director:

(1)To promulgate all necessary rules and regulations for the efficient enforcement of P.L.1970, c.226, as amended and supplemented;

(2)To promulgate, insofar as applicable, regulations from time to time promulgated by the Attorney General of the United States;

(3)To promulgate an order relative to any controlled dangerous substance under P.L.1970, c.226, as amended and supplemented, when the delay occasioned by acting through promulgation of a regulation would constitute an imminent danger to the public health or safety.

(a)An order of the director shall take effect immediately, but it shall expire 270 days after promulgation thereof. Rules and regulations pursuant to such order may be adopted and promulgated by the director, but they shall not take effect until the director has given due notice of his intention to take such action and has held a public hearing.

(b)Any person who denies that a drug or pharmaceutical preparation is properly subject to an order by the director which applies the provisions of P.L.1970, c.226, as amended and supplemented, to that drug or pharmaceutical preparation, may apply to the director for a hearing which shall be afforded, except where a drug or pharmaceutical preparation has been the subject of a prior hearing or determination by the director, in which case a hearing shall be discretionary with the director. In that case, a decision shall be rendered by the director or the director's designee within 48 hours of the request for a hearing. If the petitioning party is aggrieved by the decision, that party shall have the right to apply for injunctive relief against the order. Jurisdiction for that injunctive relief shall be in the Superior Court of New Jersey by way of summary proceedings.

c.In addition to the powers set forth in subsection a. of this section, any officer or employee of the division designated by the director may:

(1)Execute search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses issued under the authority of this State;

(2)Make seizures of property pursuant to the provisions of P.L.1970, c.226, as amended and supplemented; and

(3)Perform such other law enforcement duties as may be designated by the director, with the approval of the Attorney General.

L.1970, c.226, s.31; amended 2007, c.244, s.16; 2015, c.34, s.1.



Section 24:21-32 - Administrative Inspections And Warrants.

24:21-32 Administrative inspections and warrants.

32.Administrative inspections and warrants. a. Issuance and execution of administrative inspection warrants shall be as follows:

(1)Any judge of a court having jurisdiction in the municipality where the inspection or seizure is to be conducted, may, upon proper oath or affirmation showing probable cause, issue warrants for the purpose of conducting administrative inspections authorized by P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, or regulations thereunder, and seizures of property appropriate to such inspections. For the purposes of this section, "probable cause" means a valid public interest in the effective enforcement of P.L.1970, c.226, as amended and supplemented, or regulations sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant;

(2)A warrant shall issue only upon an affidavit of an officer or employee duly designated and having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he shall issue a warrant identifying the area, premises, building, or conveyance to be inspected, the purpose of such inspection, and, where appropriate, the type of property to be inspected, if any. The warrant shall identify the item or types of property to be seized, if any. The warrant shall be directed to a person authorized by section 31 of P.L.1970, c.226 (C.24:21-31) to execute it. The warrant shall state the grounds for its issuance and the name of the person or persons whose affidavit has been taken in support thereof. It shall command the person to whom it is directed to inspect the area, premises, building, or conveyance identified for the purpose specified, and where appropriate, shall direct the seizure of the property specified. The warrant shall direct that it be served during normal business hours. It shall designate the judge to whom it shall be returned;

(3)A warrant issued pursuant to this section must be executed and returned within 10 days of its date. If property is seized pursuant to a warrant, the person executing the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return of the warrant shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one credible person other than the person executing the warrant. The clerk of the court, upon request, shall deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant; and

(4)The judge who has issued a warrant under this section shall attach to the warrant a copy of the return and all papers filed in connection therewith and shall cause them to be filed with the court which issued such warrant.

b.The director is authorized to make administrative inspections of controlled premises in accordance with the following provisions:

(1)For the purposes of this article only, "controlled premises" means:

(a)Places where persons registered or exempted from registration requirements under P.L.1970, c.226, as amended and supplemented, are required to keep records, and

(b)Places including factories, warehouses, establishments, and conveyances where persons registered or exempted from registration requirements under P.L.1970, c.226, as amended and supplemented, are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled dangerous substance.

(2)When so authorized by an administrative inspection warrant issued pursuant to paragraph (1) of subsection a. of this section, an officer or employee designated by the director upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, shall have the right to enter controlled premises for the purpose of conducting an administrative inspection.

(3)When so authorized by an administrative inspection warrant, an officer or employee designated by the director shall have the right:

(a)To inspect and copy records required by P.L.1970, c.226, as amended and supplemented, to be kept;

(b)To inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in paragraph (5) of subsection b. of this section, all other things therein including records, files, papers, processes, controls, and facilities bearing on violation of P.L.1970, c.226, as amended and supplemented; and

(c)To inventory any stock of any controlled dangerous substance therein and obtain samples of any such substance.

(4)This section shall not be construed to prevent entries and administrative inspections (including seizures of property) without a warrant:

(a)With the consent of the owner, operator or agent in charge of the controlled premises;

(b)In situations presenting imminent danger to health or safety;

(c)In situations involving inspection of conveyances where there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(d)In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; and

(e)In all other situations where a warrant is not constitutionally required.

(5)Except when the owner, operator, or agent in charge of the controlled premises so consents in writing, no inspection authorized by this section shall extend to:

(a)Financial data;

(b)Sales data other than shipment data;

(c)Pricing data;

(d)Personnel data; or

(e)Research data.

L.1970, c.226, s.32; amended 2007, c.244, s.17.



Section 24:21-33 - Injunctions

24:21-33. Injunctions
The Superior Court shall have jurisdiction in accordance with the rules of court to enjoin violations of this act.

L.1970, c. 226, s. 33.



Section 24:21-34 - Cooperative Arrangements.

24:21-34 Cooperative arrangements.

34.Cooperative arrangements. a. The director may cooperate with federal and other State, county, and municipal law enforcement and other agencies in discharging the director's responsibilities concerning traffic in dangerous substances and in suppressing the abuse of dangerous substances, including but not limited to prescription opioid drugs. To this end, the director is authorized to:

(1)Except as otherwise provided by law, arrange for the exchange of information between government officials concerning the use and abuse of dangerous substances; provided, however, that in no case shall any officer having knowledge by virtue of that individual's office of any such prescription, order, or record divulge such knowledge, except in connection with a prosecution or proceeding in court or before a licensing board or officer to which prosecution or proceeding the person to whom the records relate, is a party;

(2)Coordinate and cooperate in training programs on dangerous substances law enforcement at the local and State levels; and

(3)Conduct educational programs for: members of the general public; pharmacy permit holders and pharmacists; and health care professionals, mental health practitioners, and practitioners as defined in section 24 of P.L.2007, c.244 (C.45:1-44).

b.Results, information, and evidence received from the Drug Enforcement Administration relating to the regulatory functions of P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, including results of inspections conducted by that agency, may be relied upon and acted upon by the director in conformance with the director's regulatory functions under P.L.1970, c.226, as amended and supplemented.

L.1970, c.226, s.34; amended 2007, c.244, s.18; 2015, c.34, s.2; 2015, c.74, s.1.



Section 24:21-35 - Nuisances

24:21-35. Nuisances
The maintenance of any building, conveyance or premises whatever which is resorted to by persons for the unlawful manufacture, distribution, dispensing, administration or use of controlled dangerous substances shall constitute the keeping of a common nuisance.

L.1970, c. 226, s. 35. Amended by L.1975, c. 42, s. 1, eff. April 2, 1975; L.1979, c. 344, s. 9, eff. Jan. 23, 1980.



Section 24:21-36 - Reports Of Convictions Of Manufacturers And Practitioners.

24:21-36 Reports of convictions of manufacturers and practitioners.

36.Reports of convictions of manufacturers and practitioners. Whenever a manufacturer or practitioner is convicted of violating any provision of P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, or of a rule or regulation issued thereunder or of any offense defined in chapter 35 or 36 of Title 2C of the New Jersey Statutes, the court shall cause a copy of the judgment and sentence and opinion of the court, if any, to be sent to the division or professional board, as the case may be, by which the defendant was registered or licensed.

L.1970, c.226, s.36; amended 1987, c.106, s.22; 2007, c.244, s.19.



Section 24:21-37 - Burden Of Proof; Liabilities; Immunity

24:21-37. Burden of proof; liabilities; immunity
a. It shall not be necessary for the State to negate any exemption or exception set forth in this act in any complaint, information, indictment or other pleading or in any trial, hearing, or other proceeding under this act, and the burden of proof of any such exemption or exception shall be upon the person claiming its benefit.

b. In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this act, he shall be presumed not to be the holder of such registration or form, and the burden of proof shall be upon him to rebut such presumption.

c. No liability shall be imposed by virtue of this act upon any duly authorized State officer, engaged in the enforcement of this act, who shall be engaged in the enforcement of any law or municipal ordinance relating to controlled dangerous substances.

L.1970, c. 226, s. 37.



Section 24:21-38 - Judicial Review.

24:21-38 Judicial review.

38.Judicial review. All final determinations, findings and conclusions of the director under P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, shall be final and conclusive decisions of the matters involved, subject to the provisions for judicial review provided by the Rules of Court.

L.1970, c.226, s.38; amended 2007, c.244, s.20.



Section 24:21-40 - Pending Proceedings

24:21-40. Pending proceedings
a. Prosecutions for any violation of law occurring prior to the effective date of this act shall not be affected or abated by the repealers contained in section 47 of this act.

b. Civil seizures or forfeitures and injunctive proceedings commenced prior to the effective date of this act shall not be affected or abated by the repealers contained in section 47 of this act.

c. All administrative proceedings pending before any enforcing authority on the effective date of this act shall be continued and brought to final determination in accord with laws and regulations in effect prior to the effective date of this act. Such drugs placed under control prior to the effective date of this act which are not listed within Schedules I through IV shall automatically be controlled and listed in the appropriate schedule.

d. The provisions of this act shall be applicable to violations of law, seizures and forfeiture, injunctive proceedings, administrative proceedings and investigations which occur following its effective date.

L.1970, c. 226, s. 40.



Section 24:21-42 - Uniformity Of Interpretation

24:21-42. Uniformity of interpretation
This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

L.1970, c. 226, s. 42.



Section 24:21-43 - Severability

24:21-43. Severability
If any clause, sentence, subdivision, paragraph, section or part of this act be adjudged to be unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the case in which said judgment shall have been rendered.

L.1970, c. 226, s. 43.



Section 24:21-44 - Study Of Penalties Relating To Use And Possession Of Marihuana

24:21-44. Study of penalties relating to use and possession of marihuana
Within 1 year after the date the Federal Commission on Marihuana and Drug Abuse submits its report to the President and the United States Congress, the Legislature shall conduct a comprehensive study and review of the penalties established in this act concerning offenses relating to the use and possession of marihuana.

L.1970, c. 226, s. 46.



Section 24:21-45 - Repealer

24:21-45. Repealer
The following acts and parts of acts are repealed:

R.S. 24:18-1 to 24:18-7, 24:18-9 to 24:18-16, 24:18-18 to 24:18-28, 24:18-30 to 24:18-48 (constituting the remaining sections in chapter 18 of Title 24 of the Revised Statutes not previously repealed); P.L.1953, chapter 190 (C. 24:18-24.1, 24:18-24.2); P.L.1951, chapter 57 (C. 24:18-38.1 to 24:18-38.3); P.L.1966, chapter 314, sections 1-3 (C. 24:6C-1 to 24:6C-3); N.J.S. 2A:170-8.

L.1970, c. 226, s. 47.



Section 24:21-52 - Seizure In Violation Of Act

24:21-52. Seizure in violation of act
Drug paraphernalia seized in violation of this act shall be subject to the forfeiture provisions of Chapter 64 of the "New Jersey Code of Criminal Justice" (N.J.S. 2C:64-1 et seq.).

L.1980, c. 133, s. 7.



Section 24:21-53 - Severability

24:21-53. Severability
If any provisions of sections 2, 3, 4, 5, 6 and 7 or the application thereof to any person or circumstance are held invalid, the invalidity shall not affect other provisions or applications of the sections which can be given effect without the invalid provision or application, and to this end the provisions of sections 2, 3, 4, 5, 6 and 7 are severable.

L.1980, c. 133, s. 8.



Section 24:21-54 - "Controlled Dangerous Substances Administration And Enforcement Fund."

24:21-54 "Controlled Dangerous Substances Administration and Enforcement Fund."

23. a. There is established in the Department of the Treasury a special, dedicated nonlapsing fund to be known as the "Controlled Dangerous Substances Administration and Enforcement Fund." The fund shall be the depository for fees, cost recoveries and penalties collected in connection with the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, and the Prescription Monitoring Program established pursuant to section 25 of P.L.2007, c.244 (C.45:1-45). Monies deposited in the fund and the interest earned thereon shall be used for the collection of information, administration and enforcement of laws relating to controlled dangerous substances.

b.The Legislature shall annually appropriate monies from the fund to the Division of Consumer Affairs in the Department of Law and Public Safety for the collection of information, administration, and enforcement of laws relating to controlled dangerous substances.

L.2007, c.244, s.23.



Section 24:21-55 - "Project Medicine Drop" Program.

24:21-55 "Project Medicine Drop" program.

1. a. There is established and continued in the Department of Law and Public Safety the "Project Medicine Drop" program, which shall be administered by the Director of the Division of Consumer Affairs.

b.The purpose of the program shall be to provide for the secure collection and safe disposal of unused and expired prescription drugs and other common household medications that are surrendered by members of the public in accordance with the program.

c. The director shall continue to maintain at each participating law enforcement agency that meets program participation requirements a secure prescription medicine drop-off receptacle wherein unused or expired prescription drugs and other common household medications may be anonymously surrendered by members of the public seven days a week, 365 days a year.

d.Within the limits of funds made available for purposes of the program, the director shall supply and install at each participating law enforcement agency that agrees to participate in the program on or after the effective date of P.L.2015, c.35 (C.24:21-55 et seq.) and meets program requirements a secure prescription medicine drop-off receptacle wherein unused or expired prescription drugs and other common household medications may be anonymously surrendered by members of the public seven days a week, 365 days a year.

e.Within the limits of funds made available for purposes of the program, the director shall deploy or cause to be deployed mobile secure prescription medicine drop-off receptacles wherein unused or expired prescription drugs and other common household medications may be anonymously surrendered by members of the public. The director shall arrange for the periodic deployment of the mobile receptacles by participating law enforcement agencies that are selected by the director at the times and in the places as shall be determined to be necessary and appropriate to provide maximum access to members of the public in all geographic regions of the State.

f.A law enforcement agency that does not maintain or otherwise have a secure prescription medicine drop-off receptacle on its premises shall display, in a conspicuous location, notice informing members of the public where the closest secure prescription medicine drop-off receptacles are located.

g. The Division of Consumer Affairs shall post on its Internet website a list of all secure prescription medicine drop-off locations in the State. The list shall include receptacles maintained by the division, as well as any receptacle located in the State that is approved by the federal Drug Enforcement Administration. The website shall contain locations of all receptacles, including hours of operation. The website shall also contain information about mobile receptacles and collection events.

h. A person, including, but not limited to, a participating law enforcement agency, pharmaceutical company, and any employee thereof, shall not be liable in any civil proceeding as a result of an act of commission or omission by that person arising out of and in the course of participation in, or assistance with, in good faith, the implementation and administration of the program established by this section, including, but not limited to, the drop-off, collection, and transport of unused or expired prescription drugs and other common household medications and the proper and safe disposal of those drugs and medications. The immunity provided by this subsection shall not extend to a person who sells or attempts to sell any unused or expired prescription drugs or other common household medications surrendered in accordance with the program.

i.For purposes of this section:

"Law enforcement agency" means a State, county, or municipal police department or force or a federal law enforcement agency or other entity that is permitted to participate in the program by the Administrator of the Drug Enforcement Administration in the United States Department of Justice.
L.2015, c.35, s.1.



Section 24:21-56 - Rules, Regulations.

24:21-56 Rules, regulations.

2.Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Director of the Division of Consumer Affairs in the Department of Law and Public Safety may adopt immediately upon filing with the Office of Administrative Law such rules and regulations as the director determines to be necessary to implement the "Project Medicine Drop" program established by section 1 of P.L.2015, c.35 (C.24:21-55), which rules and regulations shall be effective for a period not to exceed 360 days following the effective date of P.L.2015, c.35 (C.24:21-55 et seq.) and may thereafter be amended, adopted, or readopted by the director in accordance with the requirements of P.L.1968, c.410.

L.2015, c.35, s.2.






Title 25 - Frauds And Fraudulent Conveyances

Section 25:1-5 - Promises Or Agreements Not Binding Unless In Writing.

25:1-5 Promises or agreements not binding unless in writing.

25:1-5. Promises or agreements not binding unless in writing. No action shall be brought upon any of the following agreements or promises, unless the agreement or promise, upon which such action shall be brought or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith, or by some other person thereunto by him lawfully authorized:

a.(Deleted by amendment, P.L.1995, c.360.)

b.(Deleted by amendment, P.L.1995, c.360.)

c.An agreement made upon consideration of marriage entered into prior to the effective date of the "Uniform Premarital Agreement Act," N.J.S.37:2-31 et seq.;

d.(Deleted by amendment, P.L.1995, c.360.)

e.(Deleted by amendment, P.L.1995, c.360.)

f.A contract, promise, undertaking or commitment to loan money or to grant, extend or renew credit, in an amount greater than $100,000, not primarily for personal, family or household purposes, made by a person engaged in the business of lending or arranging for the lending of money or extending credit. For the purposes of this subsection, a contract, promise, undertaking or commitment to loan money shall include agreements to lease personal property if the lease is primarily a method of financing the obtaining of the property;

g.An agreement by a creditor to forbear from exercising remedies pursuant to a contract, promise, undertaking or commitment which is subject to the provisions of subsection f. of this section; or

h.A promise by one party to a non-marital personal relationship to provide support or other consideration for the other party, either during the course of such relationship or after its termination. For the purposes of this subsection, no such written promise is binding unless it was made with the independent advice of counsel for both parties.

amended 1991, c.86; 1995, c.360, s.8; 2009, c.311.



Section 25:1-10 - Definitions

25:1-10.Definitions
1. Definitions. As used in this act:
"Interest in real estate" means any right, title or estate in real estate, and shall include a lease of real estate, a lien on real estate, a profit, an easement, an interest in a trust in real estate and a share in a cooperative apartment.

"Transfer of an interest in real estate" means the sale, gift, creation or extinguishment of an interest in real estate.
Source: R.S.25:1-1 through 25:1-4, 25:1-5(d).

L.1995,c.360,s.1.



Section 25:1-11 - Writing Requirement, Conveyances Of An Interest In Real Estate

25:1-11.Writing requirement, conveyances of an interest in real estate
2.Writing Requirement, Conveyances of an Interest in Real Estate. a. A transaction intended to transfer an interest in real estate shall not be effective to transfer ownership of the interest unless:

(1) a description of the real estate sufficient to identify it, the nature of the interest, the fact of the transfer and the identity of the transferor and the transferee are established in a writing signed by or on behalf of the transferor; or

(2) the transferor has placed the transferee in possession of the real estate as a result of the transaction and the transferee has paid all or part of the consideration for the transfer or has reasonably relied on the effectiveness of the transfer to the transferee's detriment.

b. A transaction which does not satisfy the requirements of this section shall not be enforceable except as an agreement to transfer an interest in real estate under section 4 of this act.

c. This section shall not apply to leases.

d. This section shall not apply to the creation of easements by prescription or implication.
Source: R.S.25:1-1, 25:1-2.

L.1995,c.360,s.2.



Section 25:1-12 - Writing Requirements, Leases

25:1-12.Writing requirements, leases
3.Writing Requirements, Leases. A transaction intended to create a lease of real estate for more than three years shall not be enforceable unless:

a. the leased premises, the term of the lease and the identity of the lessor and the lessee are established in a writing signed by or on behalf of the party against whom enforcement is sought; or

b. the real estate, the term of the lease and the identity of the lessor and the lessee are proved by clear and convincing evidence.
Source: R.S.25:1-1, 25:1-5(d).

L.1995,c.360,s.3.



Section 25:1-13 - Enforceability Of Agreement Regarding Real Estate

25:1-13.Enforceability of agreement regarding real estate
4.Enforceability of Agreements regarding Real Estate. An agreement to transfer an interest in real estate or to hold an interest in real estate for the benefit of another shall not be enforceable unless:

a. a description of the real estate sufficient to identify it, the nature of the interest to be transferred, the existence of the agreement, and the identity of the transferor and transferee are established in a writing signed by or on behalf of the party against whom enforcement is sought; or

b. a description of the real estate sufficient to identify it, the nature of the interest to be transferred, the existence of the agreement and the identity of the transferor and the transferee are proved by clear and convincing evidence.
Source: R.S.25:1-3, 25:1-4, 25:1-5(d).

L.1995,c.360,s.4.



Section 25:1-14 - Effect On Unwritten Transactions

25:1-14.Effect on unwritten transactions
5.Effect on Unwritten Transactions. Transactions involving an interest in real estate, and agreements to transfer an interest in real estate or to hold an interest in real estate for the benefit of another, which are not established in a writing, are not effective against bona fide purchasers for valuable consideration without notice or against lienors without notice.

L.1995,c.360,s.5.



Section 25:1-15 - Liability For The Obligation Of Another

25:1-15.Liability for the obligation of another
6.Liability for the Obligation of Another. A promise to be liable for the obligation of another person, in order to be enforceable, shall be in a writing signed by the person assuming the liability or by that person's agent. The consideration for the promise need not be stated in the writing.
Source: R.S.25:1-5(a), 25:1-5(b), 25:1-8.

L.1995,c.360,s.6.



Section 25:1-16 - Commissions Of Real Estate Broker And Business Broker, Writing Required

25:1-16.Commissions of real estate broker and business broker, writing required
7.Commissions of Real Estate Broker and Business Broker, Writing Required. a. As used in this section:

"Business broker" means a person who negotiates the purchase or sale of a business.

"Negotiates" includes identifies, provides information concerning, or procures an introduction to prospective parties, or assists in the negotiation or consummation of the transaction.

"Purchase or sale of a business" includes the purchase or sale of good will or of the majority of the voting interest in a corporation, and of a major part of inventory or fixtures not in the ordinary course of the transferor's business.

"Real estate broker" means a licensed real estate broker or other person performing the services of a real estate agent or broker.

"Transfer or sale" means the transfer of an interest in real estate or the purchase or sale of a business.

b. Except as provided in subsection d. of this section, a real estate broker who acts as agent or broker on behalf of a principal for the transfer of an interest in real estate, including lease interests for less than three years, is entitled to a commission only if before or after the transfer the authority of the broker is given or recognized in a writing signed by the principal or the principal's authorized agent, and the writing states either the amount or the rate of commission. For the purposes of this subsection, the interest of a mortgagee or lienor is not an interest in real estate.

c. Except as provided in subsection d. of this section, a business broker is entitled to a commission only if before or after the sale of the business, the authority of the broker is expressed or recognized in a writing signed by the seller or buyer or authorized agent, and the writing states either the amount or the rate of commission.

d. A broker who acts pursuant to an oral agreement is entitled to a commission only if:

(1) within five days after making the oral agreement and before the transfer or sale, the broker serves the principal with a written notice which states that its terms are those of the prior oral agreement including the rate or amount of commission to be paid; and

(2) before the principal serves the broker with a written rejection of the oral agreement, the broker either effects the transfer or sale, or, in good faith, enters negotiations with a prospective party who later effects the transfer or sale.

e. The notices provided for in this section shall be served either personally, or by registered or certified mail, at the last known address of the person to be served.
Source: R.S.25:1-9.

L.1995,c.360,s.7.



Section 25:2-1 - Conveyances Of Personal Property In Trust For Use Of Persons Making Them Void As To Creditors; Exemptions, Definitions

25:2-1. Conveyances of personal property in trust for use of persons making them void as to creditors; exemptions, definitions
25:2-1. Conveyances of personal property in trust for use of persons making them void as to creditors. a. Except as provided in subsection b. of this section, every deed of gift and every conveyance, transfer and assignment of goods, chattels or things in action, made in trust for the use of the person making the same, shall be void as against creditors.

b.Notwithstanding the provisions of any other law to the contrary, any property held in a qualifying trust and any distributions from a qualifying trust, regardless of the distribution plan elected for the qualifying trust, shall be exempt from all claims of creditors and shall be excluded from an estate in bankruptcy, except that:

(1)no exemption shall be allowed for any preferences or fraudulent conveyances made in violation of the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq., or any other State or federal law;

(2)no qualifying trust shall be exempt from the claims under any order for child support or spousal support or of an alternate payee under a qualified domestic relations order. However, the interest of any alternate payee under a qualified domestic relations order is exempt from all claims of any creditor of the alternate payee. As used in this paragraph, the terms "alternate payee" and "qualified domestic relations order" have the meanings ascribed to them in section 414(p) of the federal Internal Revenue Code of 1986 (26 U.S.C. s.414(p)); and

(3)no qualifying trust shall be exempt from any punitive damages awarded in a civil action arising from manslaughter or murder.

For purposes of this section, a "qualifying trust" means a trust created or qualified and maintained pursuant to federal law, including, but not limited to, section 401, 403, 408, 408A, 409, 529 or 530 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.401, 403, 408, 408A, 409, 529 or 530).

Amended 1993, c.177; 2001, c.153.



Section 25:2-2 - Conveyances To Deceive Purchasers Void As To Purchasers For Money Or Other Good Consideration

25:2-2. Conveyances to deceive purchasers void as to purchasers for money or other good consideration
Every conveyance, grant or alienation of real estate, or of any estate or interest therein, which has been or hereafter shall be made with intent to defraud and deceive such person or persons as have purchased or shall purchase any such real estate, or any estate, right or interest therein, shall be deemed and taken (only as against such persons, their heirs, executors, administrators or assigns as have purchased or shall hereafter purchase such real estate, or any part thereof, or any estate, right or interest therein, for money or other good consideration) to be utterly void and of no effect, any feigned consideration, color or other pretense to the contrary notwithstanding.



Section 25:2-3 - Conveyances, Etc., And Judgments And Executions In Fraud Of Creditors Void As Against Persons Defrauded

25:2-3. Conveyances, etc., and judgments and executions in fraud of creditors void as against persons defrauded
Every conveyance, grant or alienation of real estate, or goods and chattels, or of any estate or interest therein, whether made by writing or otherwise, and every judgment and execution which have been or shall be contrived in fraud, covin or collusion, with intent to hinder, delay or defraud creditors and others of their lawful actions, debts, damages or demands, shall be deemed and taken (only as against those persons, their executors, administrators or assigns, whose actions, debts, damages or demands are or may be hindered or defeated by such covinous or fraudulent devices and practices) to be utterly void and of no effect, any feigned consideration, color or other pretense to the contrary notwithstanding.



Section 25:2-4 - Conveyances With Reservation Of Power To Revoke Or Alter Void As Against Subsequent Grantees

25:2-4. Conveyances with reservation of power to revoke or alter void as against subsequent grantees
If any person has made or hereafter shall make any conveyance, gift, grant, demise, charge or assurance of any real estate, with any clause, provision or condition of revocation or alteration at his will or pleasure, contained or mentioned in any writing, deed or indenture, and, after such conveyance, gift, grant, demise, charge or assurance so made, shall bargain, sell, demise, grant, convey or charge the same real estate, or any part or parcel thereof, to any person or persons, for money or other good consideration paid or given (the said first conveyance, gift, grant, demise, charge or assurance not having been revoked or altered according to the power and authority reserved or expressed in the said secret conveyance, assurance, gift or grant), then the said former conveyance, gift, grant, demise, charge or assurance of the said real estate shall be void and of no effect as against such subsequent bargainees, vendees, lessees, grantees, and every of them, their heirs, successors, executors, administrators and assigns, and every person or persons who may lawfully have or claim anything by, from or under them, or any of them.



Section 25:2-5 - Deeds And Mortgages Bona Fide And On Good Consideration Protected

25:2-5. Deeds and mortgages bona fide and on good consideration protected
Nothing contained in this article shall be construed to impeach, defeat or make void any conveyance, assignment, grant or sale of any real estate, or goods or chattels, made for a good consideration and bona fide, to any person not having, at the time of such conveyance, assurance or sale, any notice or knowledge of the covin, fraud or collusion as aforesaid; and no mortgage, made bona fide and without fraud or covin, and upon good consideration, shall be impeached or impaired by this article, but every such mortgage shall have like force and effect as if this article had never been in effect.



Section 25:2-6 - Fraudulent Conveyances By Embezzling Officer

25:2-6. Fraudulent conveyances by embezzling officer
When any person has, during the time he holds or has held any office of trust or profit under authority of this state, embezzled or fraudulently disposed of any of the money, property or securities committed to his keeping, with intent to defraud the state or any political subdivision thereof, any conveyance or transfer by such person of property, real or personal, and all mortgages and liens by judgment confessed or other liens upon such property, voluntarily given or created by such person, whether upon valuable consideration or not, shall, as against the state or any political subdivision thereof, be deemed fraudulent and void in law.

This section shall not affect the rights of a bona fide purchaser, mortgagee or judgment creditor, for valuable consideration, without notice of the embezzlement or fraud of such officer.



Section 25:2-20 - Short Title

25:2-20. Short title
This article shall be known and may be cited as the "Uniform Fraudulent Transfer Act." Source: New.

L. 1988, c. 74, s. 1.



Section 25:2-21 - Definitions: A To H.

25:2-21. Definitions: A to H.
As used in this article:

"Affiliate" means:

a. A person who directly or indirectly owns, controls, or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(1) As a fiduciary or agent without sole discretionary power to vote the securities; or

(2) Solely to secure a debt, if the person has not exercised the power to vote;

b. A corporation 20% or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(1) As a fiduciary or agent without sole power to vote the securities; or

(2) Solely to secure a debt, if the person has not in fact exercised the power to vote;

c. A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

d. A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

"Asset" means property of a debtor, but the term does not include:

a. Property to the extent it is encumbered by a valid lien;

b. Property to the extent it is generally exempt under nonbankruptcy law; or

c. An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

"Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

"Creditor" means a person who has a claim.

"Debt" means liability on a claim.

"Debtor" means a person who is liable on a claim. Source: R.S. 25:2-7.

L. 1988, c. 74, s. 1.



Section 25:2-22 - Definitions: I To Z

25:2-22. Definitions: I to Z
As used in this article:

"Insider" includes:

a. If the debtor is an individual,

(1) A relative of the debtor or of a general partner of the debtor;

(2) A partnership in which the debtor is a general partner;

(3) A general partner in a partnership described in paragraph (2) of subsection a. of this definition; or

(4) A corporation of which the debtor is a director, officer, or person in control;

b. If the debtor is a corporation,

(1) A director of the debtor;

(2) An officer of the debtor;

(3) A person in control of the debtor;

(4) A partnership in which the debtor is a general partner;

(5) A general partner in a partnership described in paragraph (4) of subsection b. of this definition; or

(6) A relative of a general partner, director, officer, or person in control of the debtor;

c. If the debtor is a partnership,

(1) A general partner in the debtor;

(2) A relative of a general partner in, or a general partner of, or a person in control of the debtor;

(3) Another partnership in which the debtor is a general partner;

(4) A general partner in a partnership described in paragraph (3) of subsection c. of this definition; or

(5) A person in control of the debtor;

d. An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

e. A managing agent of the debtor.

"Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

"Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

"Property" means anything that may be the subject of ownership.

"Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

"Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

"Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings. Source: New.

L. 1988, c. 74, s. 1.



Section 25:2-23 - Insolvency

25:2-23. Insolvency
a. A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets, at a fair valuation.

b. A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

c. A partnership is insolvent under subsection a. of this section if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

d. Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this article.

e. Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset. Source: R.S. 25:2-8.

L. 1988, c. 74, s. 1.



Section 25:2-24 - Value

25:2-24. Value
a. Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

b. For the purposes of subsection b. of R.S. 25:2-25 and R.S. 25:2-27, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

c. A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous. Source: R.S. 25:2-9.

L. 1988, c. 74, s. 1.



Section 25:2-25 - Transfers Fraudulent As To Present And Future Creditors

25:2-25. Transfers fraudulent as to present and future creditors
A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

a. With actual intent to hinder, delay, or defraud any creditor of the debtor; or

b. Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(1) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(2) Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they become due. Source: R.S. 25:2-11; R.S. 25:2-12; R.S. 25:2-13.

L. 1988, c. 74, s. 1.



Section 25:2-26 - Factors In Determining Fraudulent Intent

25:2-26. Factors in determining fraudulent intent
In determining actual intent under subsection a. of R.S. 25:2-25 consideration may be given, among other factors, to whether:

a. The transfer or obligation was to an insider;

b. The debtor retained possession or control of the property transferred after the transfer;

c. The transfer or obligation was disclosed or concealed;

d. Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

e. The transfer was of substantially all the debtor's assets;

f. The debtor absconded;

g. The debtor removed or concealed assets;

h. The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

i. The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

j. The transfer occurred shortly before or shortly after a substantial debt was incurred; and

k. The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor. Source: R.S. 25:2-13.

L. 1988, c. 74, s. 1.



Section 25:2-27 - Transfers Fraudulent As To Present Creditors

25:2-27. Transfers fraudulent as to present creditors
a. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

b. A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent. Source: R.S. 25:2-10.

L. 1988, c. 74, s. 1.



Section 25:2-28 - When Transfer Is Made Or Obligation Incurred

25:2-28. When transfer is made or obligation incurred
For the purposes of this article:

a. A transfer is made:

(1) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(2) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this article that is superior to the interest of the transferee;

b. If applicable law permits the transfer to be perfected as provided in subsection a. of this section and the transfer is not so perfected before the commencement of an action for relief under this article, the transfer is deemed made immediately before the commencement of the action;

c. If applicable law does not permit the transfer to be perfected as provided in subsection a. of this section, the transfer is made when it becomes effective between the debtor and the transferee;

d. A transfer is not made until the debtor has acquired rights in the asset transferred;

e. An obligation is incurred:

(1) If oral, when it becomes effective between the parties; or

(2) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee. Source: New.

L. 1988, c. 74, s. 1.



Section 25:2-29 - Remedies Of Creditors

25:2-29. Remedies of creditors
a. In an action for relief against a transfer or obligation under this article, a creditor, subject to the limitations in R.S. 25:2-30, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by Chapter 26 of Title 2A of the New Jersey Statutes and by Rule 4:60 et seq. of the Rules Governing the Courts of the State of New Jersey;

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

(a) An injunction against further disposition by the debtor or transferee, or both, of the asset transferred or of other property;

(b) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(c) Any other relief the circumstances may require.

b. If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds. Source: R.S. 25:2-15 amended 1953, c. 25, s. 1; R.S. 25:2-16 amended 1953, c. 25, s. 2.

L. 1988, c. 74, s. 1.



Section 25:2-30 - Defenses, Liability And Protection Of Transferee

25:2-30. Defenses, liability and protection of transferee
a. A transfer or obligation is not voidable under subsection a. of R.S. 25:2-25 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

b. Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under paragraph (1) of subsection a. of R.S. 25:2-29, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection c. of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) Any subsequent transferee other than a good-faith transferee who took for value or from any subsequent transferee.

c. If the judgment under subsection b. of this section is based upon the value of the asset transferred, the judgment shall be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

d. Notwithstanding voidability of a transfer or an obligation under this article, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred; or

(3) A reduction in the amount of the liability on the judgment.

e. A transfer is not voidable under subsection b. of R.S. 25:2-25 or R.S. 25:2-27 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code, N.J.S. 12A:9-101 et seq.

f. A transfer is not voidable under subsection b. of R.S. 25:2-27:

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor. Source: R.S. 25:2-15 amended 1953, c. 25, s. 1.

L. 1988, c. 74, s. 1.



Section 25:2-31 - Extinguishment Of Cause Of Action.

25:2-31 Extinguishment of cause of action.

25:2-31. Extinguishment of cause of action.

A cause of action with respect to a fraudulent transfer or obligation under this article is extinguished unless action is brought:

a.Under subsection a. of R.S.25:2-25, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was discovered by the claimant;

b.Under subsection b. of R.S.25:2-25 or subsection a. of R.S.25:2-27, within four years after the transfer was made or the obligation was incurred; or

c.Under subsection b. of R.S.25:2-27, within one year after the transfer was made or the obligation was incurred.

L. 1988, c.74, s.1; amended 2002, c.100.



Section 25:2-32 - Supplementary Provisions

25:2-32. Supplementary provisions
Unless displaced by the provisions of this article, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions. Source: R.S. 25:2-17.

L. 1988, c. 74, s. 1.



Section 25:2-33 - Uniformity Of Application And Construction

25:2-33. Uniformity of application and construction
This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it. Source: New.

L. 1988, c. 74, s. 1.



Section 25:2-34 - Laws Repealed

25:2-34. Laws repealed
The following are repealed:

R.S. 25:2-7 through R.S. 25:2-19 inclusive.

N.J.S. 14A:14-10 through N.J.S. 14A:14-12 inclusive. Source: New.

L. 1988, c. 74, s. 1.






Title 26 - Health And Vital Statistics

Section 26:1-1 - Terms Defined

26:1-1. Terms defined
As used in this Title unless otherwise specifically indicated:

"State department," "department of health" and "department" mean the State Department of Health;

"Commissioner" or "Director" means the State Commissioner of Health, who is the chief administrative officer of the State Department of Health;

"Council" means the Public Health Council in the State Department of Health;

"Division" means one of the divisions in the State Department of Health;

"Division director" means the director of one of the divisions in the State Department of Health;

"Local board" or "local board of health" means the board of health of any municipality or the boards, body, or officers in such municipality lawfully exercising any of the powers of a local board of health under the laws governing such municipality.

Amended by L.1947, c. 177, p. 815, s. 64; L.1950, c. 29, p. 62, s. 7; L.1951, c. 69, p. 456, s. 67.



Section 26:1A-1 - Definitions

26:1A-1. Definitions
As used in this act, unless otherwise specifically indicated, "State Department," "Department of Health" and "department" mean the State Department of Health;

"Commissioner" means the State Commissioner of Health who is the chief administrative officer of the State Department of Health;

"Council" means the Public Health Council in the State Department of Health;

"Division" means one of the divisions in the State Department of Health;

"Division director" means the director of one of the divisions in the State Department of Health;

"Local board" or "local board of health" means the board of health of any municipality or the boards, bodies or officers in such municipality lawfully exercising any of the powers of a local board of health under the laws governing such municipality.

L.1947, c. 177, p. 792, s. 1. Amended by L.1950, c. 29, p. 59, s. 1; L.1951, c. 69, p. 456, s. 66.



Section 26:1A-2 - State Department Of Health Established

26:1A-2. State Department of Health established
There is hereby established in the Executive Branch of the State Government a principal department which shall be known as the State Department of Health.

L.1947, c. 177, p. 792, s. 2. Amended by L.1948, c. 444, p. 1748, s. 1.



Section 26:1A-2.1 - Redesignation As Department Of Health, Commissioner Of Health.

26:1A-2.1 Redesignation as Department of Health, Commissioner of Health.

93. a. The Department of Health, established pursuant to P.L.1947, c.177 (C.26:1A-1 et seq.), and continued and constituted and redesignated as the Department of Health and Senior Services pursuant to Reorganization Plan No. 001-1996, is continued and constituted and redesignated as the Department of Health. The Commissioner of Health and Senior Services shall be redenominated as the Commissioner of Health.

b.Whenever the terms "Department of Health and Senior Services" and "Commissioner of Health and Senior Services" occur or any references are made thereto in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, the same shall be deemed to mean or refer to the "Department of Health" and the "Commissioner of Health," respectively.

c.The Commissioner of Health shall have the power, not inconsistent with section 13 of P.L.1947, c.177 (C.26:1A-13) or the provisions of P.L.2012, c.17 (C.26:1A-2.1 et al.), to organize the work of the Department of Health in such organizational units as the commissioner may determine to be necessary for its efficient and effective operation.

L.2012, c.17, s.93.



Section 26:1A-3 - State Commissioner Of Health; Deputy Commissioner For Public Health Services

26:1A-3. State Commissioner of Health; Deputy Commissioner for Public Health Services
3. a. The head and chief administrative officer of the department shall be the State Commissioner of Health, who shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. The commissioner shall be a person with recognized professional, executive or administrative experience in any capacity in which he has demonstrated a substantial knowledge of the activities of the department and the principal public health policy issues affecting the State.

The commissioner shall devote his entire time and attention to the duties of the office and shall receive such salary as shall be provided by law.

b. The commissioner shall delegate such of his powers as the commissioner deems appropriate for the efficient administration of the department, to be exercised under the commissioner's direction and supervision by one or more deputy commissioners, one of whom shall be the Deputy Commissioner for Public Health Services. If the commissioner is not a duly licensed physician and a graduate of a regularly chartered and legally constituted medical school or college, then the Deputy Commissioner for Public Health Services shall be a duly licensed physician and a graduate of a regularly chartered and legally constituted medical school or college, with skill in sanitary science, who, in addition to his other duties, shall advise the commissioner on medical issues. The Deputy Commissioner for Public Health Services shall fulfill the duties of the office of commissioner in the event of a vacancy in that office, until the Governor appoints a successor to the commissioner.

The deputy commissioner shall devote his entire time and attention to the duties of that office and shall receive such salary as the commissioner deems appropriate.

L.1947,c.177,s.3; amended 1948,c.444,ss.2,27; 1970,c.2,s.1; 1994,c.35,s.1.



Section 26:1A-4 - Public Health Council.

26:1A-4 Public Health Council.
4.There shall be in the department a Public Health Council which shall consist of 10 members, each of whom shall be chosen with due regard to his knowledge of and interest in public health and each of whom shall be a citizen of this State. Two of such members shall be duly licensed physicians, one member shall be a dentist licensed to practice in the State of New Jersey, one member shall be a person knowledgeable by education or professional experience in health-related aspects of terrorism agents that may be used in acts of terrorism, and one member shall be a public health professional. Each member shall be appointed by the Governor, by and with the advice and consent of the Senate, for a term of 7 years and until his successor is appointed and qualified; provided, however, that the first appointments hereunder shall be for terms which shall commence on July 1, 1947, and shall continue 1 for 1 year, 1 for 2 years, 1 for 3 years, 1 for 4 years, 1 for 5 years, 1 for 6 years, and 1 for 7 years; and provided further, that the term of the dentist member first appointed shall commence on July 1, 1954.

Any member of the Public Health Council may be removed from office by the Governor, for cause.

Any vacancy occurring in the membership of the council for any cause shall be filled in the same manner as the original appointment but for the unexpired term only.

The members of the council shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties.

L.1947,c.177,s.4; amended 1954, c.158 2004, c. 158.



Section 26:1A-5 - Divisions; Directors

26:1A-5. Divisions; directors
There shall be within the department such divisions as the commissioner may, subject to approval by the Public Health Council, from time to time establish. Each division shall be under the supervision of a director, who shall be a person qualified by training and experience to direct the work assigned to it; and two or more divisions may be consolidated by the commissioner. The commissioner may authorize one of the division directors to act for him and in his place, as his deputy during his absence or disability. The commissioner may delegate such of his powers, as he may deem desirable for the efficient administration of the department, to be exercised under his direction and supervision by one or more of the division directors.

Each division director shall devote his entire time and attention to the performance of his duties.

L.1947, c. 177, p. 794, s. 5. Amended by L.1950, c. 29, p. 60, s. 2.



Section 26:1A-6 - Meetings Of Public Health Council

26:1A-6. Meetings of Public Health Council
The Public Health Council shall enact and from time to time may amend rules in relation to its meetings and the transaction of its business. It shall meet in the offices of the department at Trenton in each month at such times as its rules may prescribe. It shall meet at such other times and places within the State as, in its judgment, may be necessary. Four members of the council shall constitute a quorum thereof and, except as otherwise provided in section seven of this act, all action shall be taken by a majority vote. The commissioner shall attend all meetings of the council.

The council shall elect one of its members chairman who shall hold office for one year and until his successor shall be elected.

The council shall keep complete and accurate minutes of all its meetings, hearings, and other sessions. All such minutes shall be retained in a permanent record, and shall be available for public inspection at all times during the office hours of the department.

L.1947, c. 177, p. 794, s. 6.



Section 26:1A-7 - State Sanitary Code

26:1A-7. State Sanitary Code
7.The Public Health Council shall have power, by the affirmative vote of a majority of all its members, to establish, and from time to time amend and repeal, such reasonable sanitary regulations not inconsistent with the provisions of this act or the provisions of any other law of this State as may be necessary properly to preserve and improve the public health in this State. The regulations so established shall be called the State Sanitary Code.

The State Sanitary Code may cover any subject affecting public health, or the preservation and improvement of public health and the prevention of disease in the State of New Jersey, including the immunization against disease of all school children in the State of New Jersey. In addition thereto, and not in limitation thereof, said State Sanitary Code may contain sanitary regulations: (a) prohibiting nuisances hazardous to human health; (b) (deleted by amendment) (c) regulating the use of privies and cesspools; (d) regulating the disposition of excremental matter; (e) regulating the control of fly and mosquito breeding places; (f) regulating the detection, reporting, prevention and control of communicable and preventable diseases; (g) regulating the conduct of public funerals; (h) regulating the conduct of boarding homes for children; (i) regulating the conduct of maternity homes and the care of maternity and infant patients therein; (j) regulating the conduct of camps; (k) (Deleted by amendment, P.L.1987, c.302) (l) regulating the preparation, handling, transportation, burial or other disposal, disinterment and reburial of dead human bodies; (m) prescribing standards of cleanliness for public eating rooms and restaurants; (n) regulating the conduct of tattoo parlors; (o) regulating the conduct of body piercing; and (p) regulating the conduct of cosmetic tattooing.

Prior to the final adoption by the council of any sanitary regulation or amendment thereto or repealer thereof the council shall hold a public hearing thereon. The council shall cause to be published, at least once, not less than 15 days prior to such hearing, in each of the counties of the State in a newspaper published in each of said counties, or if no newspaper be published in any such county, then in a newspaper circulated in such county, a notice of such hearing, specifying the time when and the place where such hearing will be held, together with a brief summary of the proposed regulation, amendment or repealer and a statement that copies of the text thereof may be obtained from the State Commissioner of Health and Senior Services or from the board of health of any municipality in the State. The State Department of Health and Senior Services shall prepare and make available on request therefor, copies of the text of such proposed regulations and changes therein in the manner described in such public notice.

L.1947,c.177,s.7; amended 1953, c.165, s.1; 1974, c.150, s.1; 1977, c.224, s.12; 1987, c.302, s.1; 1997, c.326.



Section 26:1A-8 - Regulations To State Date; Copies; Certified Copies Of Sanitary Code; Evidence

26:1A-8. Regulations to state date; copies; certified copies of Sanitary Code; evidence
Every sanitary regulation or amendment thereto or repealer thereof adopted in accordance with the provisions of section seven of this act shall state the date on which it takes effect, and shall be published by the filing of a copy thereof, duly signed by the chairman of the council, in the office of the Secretary of State and the sending of copies thereof, by the commissioner, to each local board of health and to the clerk of each municipality within the State. Copies shall be printed in such manner as the Public Health Council may from time to time determine, the same to be made available to the public on request. The commissioner, or one of the division directors designated by him, shall, for a fee of one dollar ($1.00) each, furnish copies of the State Sanitary Code and its amendments certified by the chairman of the council and such certified copies shall be received in evidence in all court or other judicial proceedings in the State.

L.1947, c. 177, p. 796, s. 8. Amended by L.1950, c. 29, p. 60, s. 3; L.1953, c. 165, p. 1425, s. 2.



Section 26:1A-9 - Force And Effect Of Code; Enforcement; Local Regulations

26:1A-9. Force and effect of Code; enforcement; local regulations
The provisions of the State Sanitary Code shall have the force and effect of law. Such code shall be observed throughout the State and shall be enforced by each local board of health, the local police authorities and other enforcement agencies. Nothing herein contained however shall be deemed to limit the right of any local board of health to adopt such ordinances, rules and regulations, as, in its opinion, may be necessary for the particular locality under its jurisdiction; but such ordinances, rules and regulations shall not be in conflict with the laws of this State or the provisions of the State Sanitary Code, except, however, that such ordinances, rules and regulations may be more restrictive than the provisions of the State Sanitary Code. Every person organization or board of education having control of any public or private school in this State shall insure compliance with the State Sanitary Code as it pertains to the immunization against disease of children attending or having the right to attend such school, including any provision of the code which prohibits attendance by a child who has not been immunized.

L.1947, c. 177, p. 796, s. 9. Amended by L.1974, c. 150, s. 2, eff. Nov. 11, 1974.



Section 26:1A-9.1 - Exemption For Pupils From Mandatory Immunization; Interference With Religious Rights; Suspension

26:1A-9.1. Exemption for pupils from mandatory immunization; interference with religious rights; suspension
Provisions in the State Sanitary Code in implementation of this act shall provide for exemption for pupils from mandatory immunization if the parent or guardian of the pupil objects thereto in a written statement signed by the parent or guardian upon the ground that the proposed immunization interferes with the free exercise of the pupil's religious rights. This exemption may be suspended by the State Commissioner of Health during the existence of an emergency as determined by the State Commissioner of Health.

L.1974, c. 150, s. 6, eff. Nov. 11, 1974.



Section 26:1A-10 - Violation Of State Sanitary Code, Penalty

26:1A-10. Violation of State Sanitary Code, penalty
10. Each violation of any provision of the State Sanitary Code shall constitute a separate offense and shall be punishable by a penalty of not less than $50 nor more than $1,000. Each such penalty shall be sued for and recovered in a civil action, in any court of competent jurisdiction, by and in the name of the State Department of Health or by and in the name of the local board of health of the municipality in which the violation occurred.

Any penalty recovered in any such action shall be paid to the plaintiff therein. When the plaintiff is the State Department of Health, the penalty recovered shall be paid by the department to the State Treasurer. When the plaintiff is a local board of health, the penalty recovered shall be paid by the local board into the treasury of the municipality within which the local board has jurisdiction.

L.1947,c.177,s.10; amended 1953,c.26,s.1; 1993,c.55.



Section 26:1A-11 - Additional Powers Of Public Health Council

26:1A-11. Additional powers of Public Health Council
In addition to its powers and duties otherwise provided in this act, the Public Health Council may:

a. Request from the commissioner such information, concerning the work of the department, as it may deem necessary;

b. Consider any matter relating to the preservation and improvement of public health, and may advise the commissioner thereon;

c. From time to time submit to the commissioner any recommendations which it may deem necessary for the proper conduct of the department;

d. Study and investigate the public health activities of the State and report its findings thereon to the Governor and the Legislature.

L.1947, c. 177, p. 798, s. 11.



Section 26:1A-12 - Local By-laws Or Ordinances To Be Filed With Commissioner; Modification Or Annulment

26:1A-12. Local by-laws or ordinances to be filed with commissioner; modification or annulment
Every local board of health shall file with the commissioner a certified copy of every by-law or ordinance of such board immediately upon passage of the same.

The Public Health Council may modify or annul any order, regulation, by-law or ordinance of any local board of health if, after giving reasonable notice and affording an opportunity to be heard to the members of such local board, the council shall determine that such order, regulation, by-law or ordinance concerns a matter which affects the public health beyond the territory over which such local board has jurisdiction.

L.1947, c. 177, p. 799, s. 12.



Section 26:1A-13 - Prescribing Organization; Personnel, Duties Regarding; Civil Service

26:1A-13. Prescribing organization; personnel, duties regarding; Civil Service
The commissioner shall, subject to approval by the Public Health Council, prescribe the organization of the department. He shall, subject to the provisions of Title 11 of the Revised Statutes relating to Civil Service, appoint the directors of the divisions and such other personnel as he may consider necessary for the efficient performance of the work of the department.

He shall prescribe the duties of all such persons thus appointed and shall, subject to approval by the Public Health Council, fix their compensation within the limits of available appropriations. All such persons thus appointed shall be in the classified service of the Civil Service of the State, unless otherwise provided by law.

L.1947, c. 177, p. 799, s. 13. Amended by L.1950, c. 29, p. 61, s. 4.



Section 26:1A-14 - Abolishment Of Offices Or Positions

26:1A-14. Abolishment of offices or positions
Subject to approval by the Public Health Council, the commissioner may, subject to any provisions of Title 11 of the Revised Statutes relating thereto, abolish any office or position which in his judgment it may be unnecessary to retain.

L.1947, c. 177, p. 799, s. 14.



Section 26:1A-15 - Additional Powers Of Commissioner

26:1A-15. Additional powers of commissioner
The commissioner, in addition to his powers and duties otherwise provided in this act or by any other law, shall:

a. Exercise all functions and powers of the department not specifically vested in the Public Health Council by this act;

b. Adopt rules and regulations governing the internal management of the department;

c. Administer the work of the department;

d. Enforce all laws relating to the health of the people of the State, and all provisions of the State Sanitary Code;

e. Administer all laws which are by their terms included under his jurisdiction or under the jurisdiction of the department;

f. Maintain liaison with local, State and Federal officials and agencies concerned with matters of public health or otherwise related to the functions of the department;

g. Report to the Governor, the Legislature, and the Public Health Council, with respect to the work of the department, on March fifteenth of each year and at such other times as he may deem in the public interest;

h. Institute or cause to be instituted such legal proceedings or processes as may be necessary properly to enforce and give effect to any of his powers or duties as prescribed in this act;

i. Cause studies to be made to determine whether the recognized public health activities of local health departments are being conducted and whether minimum standards of performance are being met in all municipalities of the State and for the purposes of this subsection, the commissioner shall recommend and the Public Health Council shall prescribe what are to be considered as "recognized public health activities" and "minimum standards of performance" ;

j. Require local boards of health to establish and maintain a program of recognized public health activities and to meet minimum standards of performance as prescribed by the Public Health Council in accordance with the provisions of subsection "i" of this section.

L.1947, c. 177, p. 800, s. 15.



Section 26:1A-15.1 - Advisory Board On Health Information Electronic Data Interchange Technology, Statewide Electronic Health Record Policy.

26:1A-15.1 Advisory board on health information electronic data interchange technology, Statewide electronic health record policy.

11.The Commissioner of Health, in consultation with the Commissioner of Banking and Insurance, shall establish an advisory board to make recommendations to the commissioners on health information electronic data interchange technology policy, including a Statewide policy on electronic health records, and measures to protect the confidentiality of medical information. The members of the board shall include, at a minimum, representation from health insurance carriers, health care professionals and facilities, higher education, business and organized labor, health care consumers, and the commissioner of each department in the State that uses individuals' medical records or processes claims for health care services. The members of the board shall serve without compensation but shall be entitled to reimbursement for reasonable expenses incurred in the performance of their duties.

L.1999, c.154, s.11; amended 2005, c.352, s.18; 2012, c.17, s.94.



Section 26:1A-15.2 - Annual Report To Governor, Legislature.

26:1A-15.2 Annual report to Governor, Legislature.

12.The Commissioner of Health, in conjunction with the Commissioner of Banking and Insurance, shall present an annual report to the Governor and the Legislature on the development and use of health information electronic data interchange technology in New Jersey. The report shall be prepared in consultation with the advisory board established pursuant to section 11 of P.L.1999, c.154 (C.26:1A-15.1). The report shall include any recommendations, including proposals for regulatory and legislative changes, to promote the development and use of health information electronic data interchange technology in this State.

L.1999, c.154, s.12; amended 2012, c.17, s.95.



Section 26:1A-16 - Access To Premises For Examination

26:1A-16. Access to premises for examination
The commissioner shall have full access to any premises for the purpose of examination if he has reason to believe that on the premises there exists a violation of any health law of the State or any provision of the State Sanitary Code.

L.1947, c. 177, p. 801, s. 16.



Section 26:1A-17 - Inspection, Right Of

26:1A-17. Inspection, right of
The commissioner shall have the same right of inspection in regard to all matters affecting the public health as has been or may be conferred upon the local boards of health.

L.1947, c. 177, p. 802, s. 17.



Section 26:1A-18 - General Supervision Over Sanitation And Hygiene Matters

26:1A-18. General supervision over sanitation and hygiene matters
The commissioner shall exercise general supervision over all matters relating to sanitation and hygiene throughout the State. Whenever in the opinion of the commissioner it is necessary or advisable, a sanitary survey of the whole or of any part of the State shall be made. The commissioner may enter upon, examine and survey any source and means of water supply, sewage disposal plant, sewage system, prison, public or private place of detention, asylum, hospital, school, public building, private institution, factory, workshop, tenement, public wash room, public rest room, public toilet and toilet facility, public eating room and restaurant, and also any premises in which he has reason to believe there exists a violation of any health law of the State, any provision of the State Sanitary Code, or any law which he has the duty of administering.

L.1947, c. 177, p. 802, s. 18.



Section 26:1A-19 - Sanitary Inspections

26:1A-19. Sanitary inspections
The commissioner may make a sanitary inspection of any person or property in transportation through the State, and of any car, boat, or other vehicle in which such person or property may be transported, and may enforce such detention or disinfection as may be necessary for the public safety.

L.1947, c. 177, p. 802, s. 19.



Section 26:1A-20 - Local Health Officials, Duties Of

26:1A-20. Local health officials, duties of
Every local health official shall furnish the commissioner with such information as the commissioner may demand, and shall perform such acts as the commissioner may direct, with regard to, and within, the territory under the jurisdiction of the local health official.

L.1947, c. 177, p. 802, s. 20.



Section 26:1A-21 - Annual Conference Of Local Health Officials

26:1A-21. Annual conference of local health officials
At least once in every year the commissioner shall call together local health officials for a general conference on the subject of the health of the people of the State, and a discussion of ways and means to promote the same and to prevent disease.

L.1947, c. 177, p. 802, s. 21.



Section 26:1A-22 - Delegates To Annual Conference; Expenses

26:1A-22. Delegates to annual conference; expenses
Each local board of health may appoint one or more of its members, officers, or employees as a delegate or delegates to attend the annual conference. The actual traveling and hotel expenses of each delegate shall be paid by the treasurer or other disbursing officer of the municipality within which the local board has jurisdiction, upon presentation by each delegate of a certificate of his appointment and a bill of his expenses duly verified by affidavit.

L.1947, c. 177, p. 802, s. 22.



Section 26:1A-23 - Failure Of Local Boards To Enforce Laws Or Regulations; Order Of Commissioner

26:1A-23. Failure of local boards to enforce laws or regulations; order of commissioner
The commissioner shall call to the attention of any local board of health, by such notice as he may deem reasonable, any failure on its part to enforce the laws of the State or the provisions of the State Sanitary Code and afford such local board an opportunity to explain its failure. The determination of the commissioner as to what is a reasonable notice shall be conclusive. If, after a hearing, it is found that no good reason exists for the failure of the local board of health to enforce the law or the provisions of the State Sanitary Code, the commissioner shall issue an order directing it to do so.

If the local board fails to comply with such order within the time specified, or, if none is specified, within a reasonable time, the commissioner shall immediately take such action as may be necessary to perform the acts specified in the order.

In all legal proceedings the order of the commissioner shall be prima facie evidence of compliance with the provisions of this section, and conclusive evidence of the violation recited in the order.

L.1947, c. 177, p. 802, s. 23.



Section 26:1A-24 - Contract Of Commissioner Where Local Board Fails To Perform

26:1A-24. Contract of commissioner where local board fails to perform
Any contracts which the commissioner may make for the purpose of carrying out the power given to him in the second paragraph of section twenty-three of this act shall be binding upon the local municipality and shall have the same force and effect as if duly authorized and made by the local board of health.

L.1947, c. 177, p. 803, s. 24.



Section 26:1A-25 - Recovery By State Of Moneys Expended Where Local Board Fails To Perform

26:1A-25. Recovery by State of moneys expended where local board fails to perform
Any moneys expended by the State, and the amount of all obligations incurred by the State Department, to comply with the orders mentioned in section twenty-three of this act may be recovered in an action at law, in the name of the State Department, from the municipality the local board of health of which failed to comply with the order, and when recovered shall be paid to the State Treasurer.

L.1947, c. 177, p. 803, s. 25.



Section 26:1A-26 - Nuisances; Notice To Local Board

26:1A-26. Nuisances; notice to local board
Whenever any nuisance or source of foulness within the territorial jurisdiction of any local board of health is of such a nature that, in the opinion of the commissioner, it is hazardous to the health of persons residing within the limits of the jurisdiction of such local board, the commissioner may cause a notice in writing, signed by him, to be sent to the local board, requiring it to cause the nuisance or source of foulness to be abated within such time as the commissioner by the notice may specify.

L.1947, c. 177, p. 803, s. 26.



Section 26:1A-27 - Action To Enjoin Nuisance

26:1A-27. Action to enjoin nuisance
If no action for abatement, as provided in section twenty-six of this act shall be taken by the local board within the time specified in the notice, or if in the opinion of the commissioner the action of the local board shall not be such as the necessities of the case seem to him to require, the commissioner may institute an action in the Superior Court in the name of the State on the relation of the commissioner to enjoin the continuance of the nuisance or source of foulness.

L.1947, c. 177, p. 803, s. 27. Amended by L.1953, c. 26, p. 465, s. 2.



Section 26:1A-28 - Nuisances Originating Outside Territorial Jurisdiction

26:1A-28. Nuisances originating outside territorial jurisdiction
Whenever any nuisance or foul odors injurious to the public health within the territorial jurisdiction of a local board shall have a source of origin outside such territorial jurisdiction, the State Commissioner of Health may institute an action in the Superior Court, in the name of the State, on the relation of the commissioner, to enjoin the continuance of the nuisance or source of foulness or ill health.

L.1947, c. 177, p. 803, s. 28. Amended by L.1953, c. 26, p. 466, s. 3.



Section 26:1A-30 - Abatement Of Nuisance; Costs

26:1A-30. Abatement of nuisance; costs
In every such action in which it shall be ascertained by the court that the nuisance or source of foulness or ill health existed at the time of the commencement of the action, substantially as therein set forth, the court may abate the same by an injunction or otherwise. The court may charge the costs of the action upon the property whereon the nuisance or source of foulness or ill health is found, and enforce the payment of the same by the sale of the property or any part of it; or the court may order the persons who caused the nuisance or source of foulness or ill health, or allowed the same to continue, to pay the costs.

L.1947, c. 177, p. 804, s. 30. Amended by L.1953, c. 26, p. 466, s. 5.



Section 26:1A-31 - Costs Against Commissioner

26:1A-31. Costs against commissioner
In case no such nuisance or source of foulness or ill health shall be found to exist, costs shall not be awarded against the commissioner unless it shall appear that no probable cause existed for bringing such suit.

L.1947, c. 177, p. 804, s. 31.



Section 26:1A-32 - Approval Of Department Of Health; Examination Of Plan Or Proposed Undertaking

26:1A-32. Approval of Department of Health; examination of plan or proposed undertaking
Whenever the approval of the Department of Health is required to any act, plan, paper, or proposed undertaking, the commissioner or one of the division directors authorized for such purpose by him, shall examine the same. If such examination is made by a division director he shall report to the commissioner the results of his examination, together with his recommendations for action. If in conducting such examination the commissioner deems it necessary, he shall conduct hearings and examine witnesses.

L.1947, c. 177, p. 804, s. 32. Amended by L.1950, c. 29, p. 61, s. 5.



Section 26:1A-33 - Analyses And Examinations Of Materials

26:1A-33. Analyses and examinations of materials
The commissioner may cause to be made, in the State laboratory, analyses and examinations of samples of water, food, drugs, pathological materials and similar substances, when requested to do so by any official agency in this State or by any duly licensed physician, dentist, pharmacist, or veterinarian of this State.

The commissioner shall fix the charges to be made for analyses and examinations and shall make rules governing the collection and examination of samples.

All moneys received for the analyses and examinations of such samples shall be paid by the commissioner to the State Treasurer.

L.1947, c. 177, p. 805, s. 33.



Section 26:1A-34 - Gifts Or Bequests, Acceptance Of

26:1A-34. Gifts or bequests, acceptance of
Subject to approval by the Governor and the Public Health Council, the commissioner may accept and administer for the State any grant, gift or bequest to be applied, principal or income, or both, for the purpose specified in such grant, gift or bequest, to the maintenance and use of any service in, or activity of, the department.

L.1947, c. 177, p. 805, s. 34.



Section 26:1A-35 - Services Of Local Or Federal Officials, Acceptance Of

26:1A-35. Services of local or Federal officials, acceptance of
Subject to approval by the Public Health Council, the commissioner may accept the services of any local or Federal official or agency in such manner and in such capacities as he may deem appropriate.

L.1947, c. 177, p. 805, s. 35.



Section 26:1A-36 - Federal Grants

26:1A-36. Federal grants
Subject to approval by the Governor and the Public Health Council, the commissioner may apply for and accept grants from the Federal Government or any officer or agency thereof, and may comply with the terms, conditions and limitations thereof, for any of the purposes of this act. Any moneys so received may be expended by the department, subject to any limitations imposed in the grant, to effect any of the purposes of this act, upon warrant of the Commissioner of Taxation and Finance on vouchers certified or approved by the Commissioner of Health.

L.1947, c. 177, p. 805, s. 36.



Section 26:1A-36.1 - Short Title

26:1A-36.1. Short title
This act shall be known and may be cited as the "Supplemental Nutrition Assistance Contingency Fund Act."

L. 1987, c. 261, s. 1.



Section 26:1A-36.2 - Findings, Declarations

26:1A-36.2. Findings, declarations
The Legislature finds and declares that:

a. The federal "WIC" program provides nutritious foods to low-income pregnant and lactating women and infants and children up to five years of age who are determined to be at special nutritional risk because of poor health or inadequate nutrition, or both;

b. The federal "WIC" program is essential to the well-being of all eligible persons, and these persons should receive the benefits of the program;

c. The Department of Health has limited participation in the "WIC" program and did not spend all of the federal moneys available for the program to ensure that the program did not overspend its federal allotment, because the federal government requires that any WIC program funds not spent during the federal fiscal year in which they are appropriated be returned to the federal government, and because there are currently no State funds provided to support the WIC program in New Jersey;

d. If a contingency fund was established, the State would be able to ensure that program benefits are provided to all eligible women, infants and children; and

e. It is therefore, in the interest of the State to establish a contingency fund for the "WIC" program in order to provide a stable, nutritional food program for all eligible women, infants, and children with nutritious foods.

L. 1987, c. 261, s. 2.



Section 26:1A-36.3 - Special Fund Established

26:1A-36.3. Special fund established
There is established in the General Fund the "Supplemental Nutrition Assistance Contingency Fund" as a special fund. The State Treasurer shall credit the fund with all moneys appropriated thereto or otherwise made available, and all interest received from the investment of moneys in the fund. All moneys in the fund are appropriated to effectuate the purposes of this act, and any unexpended balances in the fund at the end of a fiscal year shall be appropriated to the credit of the fund. Moneys in the fund shall be available as a contingency reserve to ensure that underenrollment of persons otherwise eligible for supplemental foods under the special supplemental food program for women, infants and children (WIC) established pursuant to Pub.L. 95-267 (42 U.S.C. s. 1786) does not occur due to a concern of overspending federal funds available for that program. Moneys in the fund shall not be available to expand or augment program services and shall not be expended for the administrative costs of the program.

L. 1987, c. 261, s. 3.



Section 26:1A-36.3A - Wic Supplemental Food Program Administrators, Duties

26:1A-36.3a. WIC supplemental food program administrators, duties
29. The director or other chief administrative officer of each agency or office distributing food pursuant to the special supplemental food program for women, infants and children (WIC) shall:

a. cause copies of the voter registration forms and instructions provided for under subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at each such agency or office to each person appearing in person thereat to apply for services or assistance provided thereby or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the agency or office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the person wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form will be retained by the employee. If the person wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the applicant that the applicant may leave the completed form with the employee or mail it personally to the Secretary of State; and if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the Secretary of State. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every agency and office which provides assistance under P.L.1987, c.261 (C.26:1A-36.1 et seq.) and Pub.L. 95-267 (42 U.S.C. s.1786);

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to the agencies and offices which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d. provide for the collection of completed voter registration forms by any employee of the agency or office for the transmittal of the forms to the Secretary of State;

e. provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any person with a disability who receives assistance or services at that person's home from an employee of the agency or office;

f. inform each employee of the agency or office who assists in registering a person to vote that that employee shall not:

(1) seek to influence an applicant's political preference or party registration;

(2) display any such political preference or party allegiance;



(3) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g. make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at any agency or office is used for any purpose other than voter registration.

L.1994,c.182,s.29.



Section 26:1A-36.3B - Temporary Authorization Of Vendor.

26:1A-36.3b Temporary authorization of vendor.

1.The WIC Services Unit in the Department of Health shall temporarily authorize a vendor that applies to participate in the federal Special Supplemental Nutrition Program for Women, Infants, and Children at a particular site if the applicant is approved to operate at another site and has not been deficient in its participation as specified by State and federal law and regulation.

The WIC Services Unit shall grant the temporary authorization within 14 days of the completion of the initial review of the site by the WIC Services Unit. The temporary authorization shall be valid until the vendor's application is approved or disapproved.

The WIC Services Unit shall not issue a temporary authorization where doing so would be contrary to federal regulations or would jeopardize federal financial participation.

L.2013, c.157, s.1.



Section 26:1A-36.3C - Rules, Regulations.

26:1A-36.3c Rules, regulations.

2.The Commissioner of Health may adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in order to effectuate the purposes of this act.

L.2013, c.157, s.2.



Section 26:1A-36.4 - Allocation Procedure

26:1A-36.4. Allocation procedure
If the Commissioner of the Department of Health determines that an allocation from the contingency fund is required as a result of overspending beyond the availability of federal funds, he shall provide written notification to the Director of the Division of Budget and Accounting in the Department of the Treasury of his determination and the reasons therefor. The Director of the Division of Budget and Accounting shall review the commissioner's determination and if the director shall agree, he shall make such sums available to the Department of Health as in his opinion are required based on his review of the commissioner's determination. Upon his approval or disapproval of an allocation from the contingency fund, the director shall notify the Joint Budget Oversight Committee or its successor, of the approval or disapproval and the reasons therefor.

L. 1987, c. 261, s. 4.



Section 26:1A-36.5 - Regulations

26:1A-36.5. Regulations
6. The Commissioner of Health, in consultation with the Commissioner of Human Services, shall adopt regulations to establish procedures for the voluntary administration of medication to patients in short-term care facilities and screening services as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2).

L.1991,c.233,s.6.



Section 26:1A-36.6 - Findings, Declarations

26:1A-36.6. Findings, declarations
1. The Legislature finds and declares that:

a. It is in the best interests of the State to provide a comprehensive system of early intervention services to support infants and toddlers with disabilities, those at risk for disability, and their families, that is built on existing social networks, and naturally occurring supports such as community associations and extended families which promote the inclusion of the child and the family within the community;

b. Infants and toddlers with disabilities are uniquely dependent on their families for survival and nurturance, and while service systems and the personnel within those systems may fluctuate, a family is the only common thread in a child's life;

c. There is an urgent need to enhance the development of infants and toddlers with disabilities to minimize their potential for developmental delay and to enhance the capacity for families to meet the needs of these infants and toddlers;

d. There is also a need to reduce the education costs to our society, reduce costs associated with reliance on social services, minimize the likelihood of institutionalization, reduce health care costs and improve the long-term health and potential for future employability and independence of infants and toddlers with disabilities;

e. No one agency or discipline can meet the complex needs of infants with disabilities and their families, and services to infants and toddlers with disabilities must be comprehensive and multi-disciplinary and must be coordinated so as to assure access and assist families in obtaining needed information and encouraging advocacy on their behalf; and

f. Services and strategies to assist and support families must respect autonomy, interdependence and decision-making in a way which reflects the unique racial, ethnic, cultural and social-economic experiences and background of a family.

L.1993,c.309,s.1.



Section 26:1A-36.7 - Early Intervention Services Established.

26:1A-36.7 Early intervention services established.

2.The Department of Health, in conjunction with the Departments of Education and Human Services, shall establish a Statewide system of early intervention services for eligible infants and toddlers from birth to age two, inclusive, with physical, cognitive, communication, social, or emotional, and adaptive developmental delays or disabilities in accordance with Part H of the "Individuals with Disabilities Education Act," Pub.L.91-230 (20 U.S.C. s.1471 et seq.).

L.1993, c.309, s.2; amended 2007, c.172, s.1; 2012, c.17, s.96.



Section 26:1A-36.7A - Activities Of Early Intervention Program Relative To Autism Spectrum Disorders.

26:1A-36.7a Activities of Early Intervention Program relative to autism spectrum disorders.

2.The Early Intervention Program in the Department of Health, established pursuant to section 2 of P.L.1993, c.309 (C.26:1A-36.7), shall conduct activities to address the specific needs of children with autism spectrum disorders and their families. These activities shall include, but not be limited to, the following:

a.developing, in consultation with autism experts and advocates, including, but not limited to, the Governor's Council for Medical Research and Treatment of Autism, Autism Speaks, The New Jersey Center for Outreach and Services for the Autism Community, The Autism Center of New Jersey Medical School at Rutgers, The State University, the Statewide Parent Advocacy Network, Inc., and the New Jersey chapter of the American Academy of Pediatrics, guidelines for health care professionals to use in evaluating infants and toddlers living in the State for autism and to ensure the timely referral by health care professionals of infants and toddlers who are identified as having autism or suspected of being on the autism spectrum to the Early Intervention Program in order to provide appropriate services to those infants and toddlers as early as possible;

b.referring affected children who are identified as having autism or suspected of being on the autism spectrum and their families to schools and agencies, including community, consumer, and parent-based agencies, and organizations and other programs mandated by Part C of the "Individuals with Disabilities Education Act" (20 U.S.C. s.1431 et seq.), which offer programs specifically designed to meet the unique needs of children with autism;

c.collecting data on Statewide autism screening, diagnosis, and intervention programs and systems that can be used for applied research, program evaluation, and policy development; and

d.disseminating information on the medical care of individuals with autism to health care professionals and the general public.

L.2007, c.172, s.2; 2007, c.172, s.2; amended 2012, c.17, s.97; 2012, c.45, s.109.



Section 26:1A-36.8 - Rules, Regulations

26:1A-36.8. Rules, regulations
3. The Department of Health, in consultation with the Departments of Education and Human Services, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.1993,c.309,s.3.



Section 26:1A-36.9 - Findings, Declarations, "Off-label" Drugs

26:1A-36.9. Findings, declarations, "off-label" drugs
1. The Legislature finds and declares that:



a. Many citizens of this State rely upon health insurance to cover the cost of obtaining health care.

b. It is essential that the citizens' expectation that their health care costs will be paid by their insurance policies is not disappointed and that they obtain the coverage necessary and appropriate for their care within the terms of their insurance policies.

c. Currently, some insurers deny payment for drugs that have been approved by the Federal Food and Drug Administration (FDA) when the drugs are prescribed for treatments other than those stated in the labelling approved by the FDA ("off-label" use) while other insurers providing similar coverage terms do pay for "off-label" use.

d. Denial of payment for "off-label" use can interrupt or effectively deny access to necessary and appropriate treatment for a person being treated for a life-threatening illness.

e. "Off-label" use of an FDA-approved drug is legal when prescribed in a medically appropriate way and is often necessary to provide needed care. Approximately 50 percent of cancer patients receive some type of "off label" drug in their treatment. The FDA and the federal Department of Health and Human Services recognize the wide variety of effective "off-label" uses of FDA-approved drugs. Information on the appropriate "off-label" use of FDA-approved drugs is obtained from compendia published by the United States Pharmacopoeial Convention, the American Medical Association, and the American Society of Hospital Pharmacists. In addition, scientific studies of "off-label" use of drugs published in recognized peer-reviewed professional journals provide information on appropriate uses of "off-label" drugs.

f. The "Omnibus Budget Reconciliation Act of 1990," Pub. L. 101-508, requires Medicaid agencies to pay for "off-label" use of drugs prescribed for Medicaid patients if the use is stated in any of the three compendia or peer-reviewed literature; thereby providing recognition of the three compendia and peer-reviewed literature as appropriate sources for reimbursement.

g. "Off-label" use of FDA-approved drugs provides efficacious drugs at a lower cost. To require that all appropriate uses of a drug undergo approval by the FDA may substantially increase the cost of drugs and delay or even deny patients' ability to obtain medically effective treatment. FDA approval for each use would require substantial expenditure and time to undergo the clinical trials necessary to obtain FDA approval.

h. Reimbursement for "off-label" uses of FDA-approved drugs is necessary to conform to the way in which appropriate medical treatment is provided, to make needed drugs available to patients, and may help to contain health care costs.

L.1993,c.321,s.1.



Section 26:1A-36.10 - Rules, Regulations.

26:1A-36.10 Rules, regulations.
8. The Commissioner of Insurance, after consultation with the Commissioner of Health, shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to effectuate the provisions of this act.

L.1993,c.321,s.8.



Section 26:1A-36.11 - Short Title

26:1A-36.11. Short title
1. This act shall be known and may be cited as the "Health Wellness Promotion Act."

L.1993,c.327,s.1.



Section 26:1A-36.12 - Findings, Declarations

26:1A-36.12. Findings, declarations
2. The Legislature finds and declares that the development of health promotion and health-risk reduction programs will serve the best interests of the public welfare by encouraging health care consumers to engage in healthy lifestyle behaviors which will result in a reduction of the long-term costs of providing health care. To this end, participation in healthy lifestyles should be encouraged by requiring that health insurance benefits and health care services be provided for wellness health examinations and counselling.

L.1993,c.327,s.2.



Section 26:1A-37 - Policies, Formulation Of; Additional Powers And Duties Of Department

26:1A-37. Policies, formulation of; additional powers and duties of department
The department shall formulate comprehensive policies for the promotion of public health and the prevention of disease within the State. It shall in addition to other powers and duties vested in it by this act or by any other law:

a. Collect, preserve and tabulate all information required by law in reference to births, marriages, deaths and all vital facts and shall obtain, collect and preserve such information relating to the health of the people of the State and to the prevention of disease as may be useful in the discharge of the functions of the department;

b. Prepare and administer or supervise a State-wide program of health education, prepare and make available to practicing physicians and local boards of health in the State technical information concerning public health, cooperate with the Commissioner of Education in the preparation and distribution of health bulletins among all the public schools of the State for the purpose of educating children in sanitation and hygiene, cooperate with the Commissioner of Education in the preparation of a program of school health services;

c. Administer or supervise a program of public health nursing, prescribe the minimum qualifications of all public health nurses engaged in official public health work, and encourage and aid in coordinating local public health nursing services;

d. Encourage, direct and aid in coordinating local programs concerning control of preventable diseases in accordance with a unified State-wide plan which shall be formulated by the department;

e. Administer or supervise a program of maternal and child health services, encourage and aid in coordinating local programs concerning maternal and infant hygiene, and encourage and aid in coordinating local programs concerning prenatal and post-natal care, and may, when requested by a local board of education, supervise the work of school nurses;

f. Administer or supervise a program of dental health, encourage and aid in coordinating local programs concerning dental health;

g. Establish and maintain adequate serological, bacteriological and chemical laboratories with such expert assistance and such facilities as are necessary for routine examinations and analyses, and for original investigations and research in matters affecting public health;

h. Administer or supervise a program of industrial hygiene, encourage the establishment of medical, dental, environmental engineering and nursing services in all industrial plants in the State, cooperate with the State Department of Labor in formulating rules and regulations concerning industrial sanitary conditions;

i. (Deleted by amendment)

j. Enforce the State food, drug, and cosmetic laws and collaborate in the enforcement of the Federal Food, Drug, and Cosmetic Act;

k. Keep complete and accurate minutes of all hearings held before the commissioner or any member of the department pursuant to the provisions of this act.

All such minutes shall be retained in a permanent record, and shall be available for public inspection at all times during the office hours of the department.

L.1947, c. 177, p. 806, s. 37. Amended by L.1977, c. 224, s. 13, eff. Sept. 17, 1977.



Section 26:1A-37.1 - Charges For Reports Of Statistical Data

26:1A-37.1. Charges for reports of statistical data
1. The State Commissioner of Health may, with the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury, make a charge of ten dollars ($10.00) for the preparation and furnishing of each report of statistical data, of the character described in subsection a of section thirty-seven of the act hereby supplemented, together with a charge at the rate of three dollars ($3.00) per hour for the time required in the preparation of such report and together with any additional fees prescribed by law for any item or service incidental to the preparation and furnishing of such report, which charges and fees shall be paid by the person for whom such report is prepared and shall be paid by the State Commissioner of Health into the State treasury.

L.1951, c. 97, p. 500, s. 1.



Section 26:1A-37.2 - Information And Data Confidential; Disclosure; Exceptions

26:1A-37.2. Information and data confidential; disclosure; exceptions
Information and data in the possession of the State Department of Health, pertaining to the health of any named person, procured in connection with research studies approved by the Public Health Council for the purpose of reducing the morbidity or mortality from any cause or condition of health shall be kept in the confidence of the department and shall not be revealed or disclosed in any manner or under any circumstances by any person connected with such research studies or by the department or any person therein except (a) to persons within the department, (b) to other persons participating in such research studies or (c) in such impersonal form that the individual to whom the information or data relates cannot be identified therefrom.

L.1963, c. 68, s. 1.



Section 26:1A-37.3 - Liability For Furnishing Information Or Data

26:1A-37.3. Liability for furnishing information or data
No person may be held liable for damages or otherwise prejudiced in any manner by reason of furnishing information or data pertaining to the health of any person to the State Department of Health for use in connection with research studies described in section 1 of this act.

L.1963, c. 68, s. 2.



Section 26:1A-37.4 - Unlawful Disclosure; Violation

26:1A-37.4. Unlawful disclosure; violation
Any person who reveals or discloses any information or data pertaining to the health of any named person in violation of this act is a disorderly person.

L.1963, c. 68, s. 3.



Section 26:1A-37.5 - Definitions Relative To New Jersey Council On Physical Fitness And Sports

26:1A-37.5. Definitions relative to New Jersey Council on Physical Fitness and Sports
1.As used in this act:

"Council" means the New Jersey Council on Physical Fitness and Sports.

"Physical Fitness" means good or improved life-style habits of a State resident through the utilization of recreational opportunities, consistent and medically correct exercise and leisure time management for the express purpose of decreasing stress-related maladies, thereby promoting a more healthful environment for the citizens of the State.

"Sports" means those team or individual competitive athletic activities that are participated in on an amateur, nonprofit basis by the citizens of the State for the express purposes of enjoyment, exercise and sportsmanship.

L.1999,c.265,s.1.



Section 26:1A-37.6 - New Jersey Council On Physical Fitness And Sports.

26:1A-37.6 New Jersey Council on Physical Fitness and Sports.

2.There is established in the Department of Health a New Jersey Council on Physical Fitness and Sports which shall serve the citizens of the State by developing safe, healthful, and enjoyable physical fitness and sports programs. The council shall provide instruments of motivation and education, and shall promote public awareness to ensure that all citizens of the State have the opportunity to pursue a more healthful lifestyle.

L.1999, c.265, s.2; amended 2012, c.17, s.98.



Section 26:1A-37.7 - Council, Members, Terms, Compensation, Administration.

26:1A-37.7 Council, members, terms, compensation, administration.

3. a. The council shall consist of 16 members, including: the Commissioner of Health, or the commissioner's designee, who shall serve as an ex officio member; and 15 public members to be appointed by the Governor as follows: one member each from the New Jersey Association of Health, Physical Education, Recreation and Dance; the New Jersey Recreation and Parks Association; the Medical Society of New Jersey; the New Jersey State Interscholastic Athletic Association; and such other persons or professionals as are interested in the physical fitness of the citizens of the State. The council shall meet and organize immediately after appointment of the members and shall elect from its membership a chairperson and vice chairperson.

b.Each public member of the council shall serve for a term of three years, expiring on January 1 in the appropriate year; except that of the members first appointed, four shall be appointed for a term of one year, five shall be appointed for a term of two years and six shall be appointed for a term of three years, as determined by the Governor. Each member shall hold office for the term of appointment and until a successor is appointed and qualified. A public member of the council shall be eligible for reappointment. Members appointed to fill a vacancy occurring for any reason other than the expiration of the term shall serve for the unexpired term only.

c.Public members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties.

d.The council shall adopt rules for the transaction of its business and shall keep a record of its business, including a record of its resolutions, transactions, findings and determinations. A majority of the members of the council shall constitute a quorum, but a lesser number may hold a hearing.

e.The council shall meet at least once in each quarter of the fiscal year, and as often thereafter as shall be deemed necessary by the chairperson.

f.By a two-thirds vote of the council, a member may be dismissed from membership for such reasons as the council may establish, which reasons shall include lack of interest in council duties or repeated absences from council meetings.

g.The council shall be administrated by the Department of Health. The department shall employ necessary staff to carry out the duties and functions of the council as otherwise provided in this act or as otherwise provided by law.

L.1999, c.265, s.3; amended 2012, c.17, s.99.



Section 26:1A-37.8 - Powers, Duties Of Council

26:1A-37.8. Powers, duties of council
4.The council shall have the powers and duties to:

a.Enlist the active support and assistance of individual citizens, civic groups, private enterprise, voluntary organizations and others in an effort to promote and improve the fitness of all the citizens of the State through regular participation in physical fitness and sports activities;

b.Initiate programs to inform the general public of the importance of exercise and the link that exists between regular physical activity and such qualities as good health, wellness and effective performance;

c.Develop, foster, and coordinate services and programs of physical fitness and sports for the people of the State;

d.Develop programs to promote personal health, wellness and physical fitness in cooperation with medical, dental and other similar professional societies;

e.Assist the Department of Education in helping schools to develop health, physical fitness and wellness programs for students;

f.Sponsor physical fitness and sports workshops, clinics, conferences and other similar activities;

g.Give recognition to outstanding developments and achievements in, and contributions to, physical fitness and sports;

h.Assist recreation agencies and State sports governing bodies at all levels in developing "sports for all" programs which emphasize the value of sports to physical, mental and emotional fitness;

i.Collect and disseminate physical fitness and sports information;

j.Encourage State agencies, local governments and communities to develop local physical fitness programs, wellness programs and amateur athletic competitions;

k.Assist business, industry, government and labor organizations in establishing sound physical fitness programs to elevate employee fitness and in reducing the financial and human costs resulting from physical inactivity; and

l.Stimulate and encourage research in the areas of sports medicine, physical fitness and sports performance.

L.1999,c.265,s.4.



Section 26:1A-37.9 - Acceptance Of Grants, Gifts

26:1A-37.9. Acceptance of grants, gifts
5.The council is authorized and empowered to accept from the State government, or any instrumentality thereof, or from any person, firm, or corporation in the name of and for the State, services, equipment, supplies, materials or funds by way of gift or grant for the purpose of physical fitness.

L.1999,c.265,s.5.



Section 26:1A-37.10 - Annual Report To Governor, Legislature

26:1A-37.10. Annual report to Governor, Legislature
6.The council shall submit an annual report to the Governor and the Legislature, including therein suggestions and recommendations for protecting and improving the physical fitness of the State.

L.1999,c.265,s.6.



Section 26:1A-38 - Qualifications For Licensing Of Health Officers, Registered Environmental Health Specialists.

26:1A-38 Qualifications for licensing of health officers, registered environmental health specialists.

38.The Public Health Council shall prescribe the qualifications necessary for the licensing of health officers and registered environmental health specialists and shall prescribe the qualifications necessary for the renewal of any license permitted to remain in effect under section 41 of P.L.1947, c.177 (C.26:1A-41).

L.1947,c.177,s.38; amended 1950, c.119, ss.2,10; 1997, c.416, s.4.



Section 26:1A-39 - Examinations For Applicants For Licensure.

26:1A-39 Examinations for applicants for licensure.

39. The commissioner in consultation with the Public Health Council shall cause examinations to be conducted in such manner and at such times and places as may be necessary for the purpose of determining the qualifications of applicants for licenses set forth in section 41 of P.L.1947, c.177 (C.26:1A-41). Applications for examination for any of the licenses enumerated in section 41 of P.L.1947, c.177 (C.26:1A-41), must be made in writing upon forms supplied by the department.

L.1947,c.177,s.39; amended 1949, c.210; 1950, c.119, ss.3,10; 1956, c.171, s.1; 1971, c.157, s.1; 1997, c.416, s.5.



Section 26:1A-40 - Examinations; Subjects

26:1A-40. Examinations; subjects
Every such examination shall be in such public health subjects as the commissioner shall direct.

L.1947, c. 177, p. 808, s. 40.



Section 26:1A-41 - Issuance Of Licenses For Health Officer, Registered Environmental Health Specialist.

26:1A-41 Issuance of licenses for health officer, registered environmental health specialist.

41.The commissioner shall, in the name of the department, issue the following licenses:

a.Health officer's license;

b.(Deleted by amendment, P.L.1997, c.416).

c.(Deleted by amendment, P.L.1997, c.416).

d.(Deleted by amendment, P.L.1997, c.416).

e.(Deleted by amendment, P.L.1997, c.416).

f.(Deleted by amendment, P.L.1997, c.416).

g.(Deleted by amendment, P.L.1997, c.416).

h.(Deleted by amendment, P.L.1997, c.416).

i.(Deleted by amendment, P.L.1997, c.416).

j.(Deleted by amendment, P.L.1997, c.416).

k.Registered environmental health specialist's license.

However, any health officer's license, sanitary inspector's license, and plumbing inspector's license issued before the effective date of P.L.1947, c.177 (C.26:1A-1 et seq.) by the Department of Health shall, unless suspended or revoked in accordance with the provisions of sections 43 and 44 of that act, remain in effect during the employment as such of the holder thereof. Upon enactment of P.L.1997, c.416 (C.26:1A-42.1 et al.) any existing Sanitary Inspector, First Grade license shall become a Registered Environmental Health Specialist license without any further action required of the licensee.

Any license eliminated by P.L.1997, c.416 (C.26:1A-42.1 et al.) shall, unless suspended or revoked in accordance with the provisions of sections 43 and 44 of P.L.1947, c.177 (C.26:1A-43 and C.26:1A-44), remain in effect until the holder thereof does not renew the license within two years from the date of its expiration, or the commissioner does not renew the license in accordance with section 42 of that act, whichever comes first.

L.1947, c.177, s.41; amended 1950, c.119, ss.4,10; 1956, c.171, ss.2,3; 1997, c.416, s.6; 2012, c.17, s.100.



Section 26:1A-42 - Issuance Of Initial License.

26:1A-42 Issuance of initial license.

42.Each applicant whose examination shall be approved by the commissioner shall receive the initial license to which his examination may entitle him. All licenses issued by the commissioner shall expire on December 31 of each year and may be renewed upon the payment of a renewal fee adopted by the commissioner under section 19 of P.L.1997, c.416 (C.26:1A-42.1) and upon the satisfactory completion by the applicant of any further requirements which may be adopted by the commissioner under that section.

L.1947,c.177,s.42; amended 1971, c.157, s.2; 1997, c.416, s.7.



Section 26:1A-42.1 - Preparation, Adoption Of Fee Schedule.

26:1A-42.1 Preparation, adoption of fee schedule.

19.The commissioner shall prepare a fee schedule to cover the reasonable administrative costs associated with examination and licensing procedures and submit the fee schedule to the Legislature for review. The commissioner shall subsequently adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the fee schedule. These fees shall be maintained in a separate account and used only for the purposes set forth in this section.

L.1997,c.416,s.19.



Section 26:1A-43 - Suspension, Revocation Of License.

26:1A-43 Suspension, revocation of license.

43.Any license issued in accordance with the provisions of this article, and any health officer's license or sanitary inspector's license heretofore issued by the Department of Health, may be suspended or revoked, after notice and hearing conducted by an administrative law judge pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for any of the following causes:

a.Violation of any of the provisions of this act or of any law relating to public health;

b.Violation of any provision of the State Sanitary Code;

c.Violation of any applicable local health regulation or ordinance;

d.Any act or happening occurring after the making of application for such license which, if the same had occurred prior to said time, would have prevented the issuance of such license; or

e.A conviction in a court of competent jurisdiction, either within or outside this State, of a crime involving moral turpitude, except that if the conviction is reversed and the holder of the license is discharged or acquitted, or if the holder is pardoned or the civil rights of the holder are restored, the holder may obtain a license.

Notwithstanding any provision of section 10 of P.L.1968, c.410 (C.52:14B-10) to the contrary, the commissioner, before adopting, rejecting or modifying the recommended report and decision of an administrative law judge, shall consult with the Public Health Council.

The suspension or revocation of a license shall be effected by a notice in writing of the suspension or revocation, designating the effective date thereof, and in the case of a suspension, the term of the suspension, which notice may be served upon the licensee personally or by mailing the same by registered mail addressed to the licensee at the licensee's home address.

The commissioner shall file a copy of the notice of suspension or revocation of license with the local board of health.

L.1947, c.177, s.43; amended 1997, c.416, s.8; 2012, c.17, s.101.



Section 26:1A-45 - Hearing Before Whom; Rules

26:1A-45. Hearing before whom; rules
Whenever it is necessary for the Department of Health to hold any hearing or to make any investigation, under any law or rule, the hearing may be held or the examination be made by the direction of the commissioner, in accordance with such rules as he may prescribe. The hearing or investigation may be before the commissioner or a member of the department designated by him. If before a member of the department so designated, he shall submit to the commissioner the evidence taken by him, together with his recommendations.

L.1947, c. 177, p. 810, s. 45.



Section 26:1A-46 - Administering Oaths; Examining Witnesses; Perjury

26:1A-46. Administering oaths; examining witnesses; perjury
The commissioner and any member of the department authorized for such purpose by him, may, in any part of the State, administer oaths and examine witnesses under oath in any matter relating to the powers and duties of the department, or to the health of the people of the State, or to the prevention of disease. Any persons who, having been so sworn, willfully gives false testimony shall be guilty of perjury.

L.1947, c. 177, p. 811, s. 46.



Section 26:1A-47 - Subpoenas

26:1A-47. Subpoenas
The commissioner may issue subpoenas, signed by him requiring the attendance of witnesses and the production of books and papers in any part of the State before him, or a member of the department designated by him.

L.1947, c. 177, p. 811, s. 47.



Section 26:1A-48 - Failure To Obey Subpoena; Penalty

26:1A-48. Failure to obey subpoena; penalty
Any person who, being served with a subpoena issued pursuant to the provisions of section forty-seven of this act, shall fail to attend or give testimony, unless such testimony incriminate him or subject him to a fine or punishment, shall be liable to a penalty of five hundred dollars ($500.00) for each offense, to be recovered in the name of the State; the penalty, when recovered, to be paid to the State Treasurer.

L.1947, c. 177, p. 811, s. 48.



Section 26:1A-49 - Action For Penalty Under Section 26:1a-48

26:1A-49. Action for penalty under section 26:1A-48
The Attorney General shall prosecute the action for the recovery of the penalty prescribed in section forty-eight of this act when requested so to do by the commissioner, and when, in his judgment, the facts and the law warrant such prosecution.

L.1947, c. 177, p. 811, s. 49.



Section 26:1A-50 - Establishment Of Districts; District State Health Officers; Civil Service; Duties

26:1A-50. Establishment of districts; district State health officers; civil service; duties
The commissioner may, subject to approval by the Public Health Council, from time to time establish such health districts as he may deem necessary. He shall, subject to the provisions of Title 11 of the Revised Statutes, relating to civil service, appoint, for each of such districts, a district State health officer who shall be a person qualified in public health administration. All such persons thus appointed shall be in the classified service of the civil service of the State, unless otherwise provided by law. The commissioner shall, subject to approval by the Public Health Council, and within the limits of available appropriations therefor, fix the compensation of each of the district State health officers thus appointed. Each district State health officer, under the direction of the commissioner and subject to the provisions of the State Sanitary Code, shall, in addition to such other duties as may be imposed upon him by the commissioner, perform the following duties:

a. Keep himself informed as to the work of each local health department within his health district;

b. Aid each local health officer within his health district in the performance of his duties, and particularly during the prevalence of any contagious disease;

c. Assist each local health officer within his health district in making an annual health survey of the territory within his jurisdiction, and in maintaining therein a continuous sanitary supervision;

d. Call together the local health officers within the district or any portion of it from time to time for conference;

e. Adjust questions of jurisdiction arising between local health officers within his district;

f. Study the causes of excessive mortality from any disease in any portion of his district;

g. Promote efficient registration of births and deaths;

h. Endeavor to enlist the co-operation of all the organizations concerned or interested in public health activities within his district, in the improvement of public health therein;

i. Disseminate information to the general public in all matters pertaining to public health; and

j. Act as the representative of the commissioner, and under his direction, in securing the enforcement within his district of the provisions of the State Sanitary Code and of the laws of this State pertaining to public health.

L.1947, c. 177, p. 811, s. 50.



Section 26:1A-51 - Perth Amboy Port Health Offices Abolished

26:1A-51. Perth Amboy Port health offices abolished
The offices of Perth Amboy Port health officer and deputy Perth Amboy Port health officer are hereby abolished. The terms of office of the present Perth Amboy Port health officer and deputy Perth Amboy Port health officer shall expire on the thirtieth day of June, one thousand nine hundred and forty-seven.

L.1947, c. 177, p. 813, s. 51.



Section 26:1A-52 - Transfer Of Powers, Duties, Records And Property

26:1A-52. Transfer of powers, duties, records and property
The functions, powers, duties, records and property of the present State Department of Health and of the Perth Amboy Port health officer are hereby transferred to and vested in the State Department of Health established under this act, to be exercised and used by it pursuant to the provisions of this act and as otherwise provided by law.

L.1947, c. 177, p. 813, s. 52.



Section 26:1A-53 - Expiration Of Terms Of Existing State Board Of Health Members

26:1A-53. Expiration of terms of existing State Board of Health members
The terms of office of all the members of the present State Board of Health shall expire on the thirtieth day of June, one thousand nine hundred and forty-seven.

L.1947, c. 177, p. 813, s. 53.



Section 26:1A-54 - Expiration Of Term Of State Director Of Health

26:1A-54. Expiration of term of State Director of Health
The term of office of the present State Director of Health shall expire on the thirtieth day of June, one thousand nine hundred and forty-seven, but he shall continue in office until a State Commissioner of Health is appointed and qualified as provided in section three of this act.

L.1947, c. 177, p. 813, s. 54.



Section 26:1A-55 - Transfer Of Powers And Duties Of State Board Of Health And Director Of Health To State Department Of Health

26:1A-55. Transfer of powers and duties of State Board of Health and Director of Health to State Department of Health
The functions, powers and duties of the State Board of Health and the functions, powers and duties of the present Director of Health are hereby transferred to and vested in the State Department of Health established under this act, to be exercised in accordance with the provisions of this act and as otherwise provided by law.

L.1947, c. 177, p. 813, s. 55.



Section 26:1A-56 - Existing State Sanitary Code Regulations To Continue Until Superseded

26:1A-56. Existing State Sanitary Code regulations to continue until superseded
The regulations contained in the present State Sanitary Code shall continue with full force and effect until superseded pursuant to sections seven and eight of this act.

L.1947, c. 177, p. 814, s. 56.



Section 26:1A-57 - Appropriations Transferred

26:1A-57. Appropriations transferred
All appropriations available and to become available to the present State Department of Health and all appropriations available and to become available to the offices abolished by this act are hereby transferred to the State Department of Health established under this act.

L.1947, c. 177, p. 814, s. 57.



Section 26:1A-58 - Employees Transferred

26:1A-58. Employees transferred
The employees of the present State Department of Health, except as otherwise provided in this act, are hereby transferred to the State Department of Health established under this act. Persons so transferred shall be assigned to such duties as the commissioner shall determine.

L.1947, c. 177, p. 814, s. 58.



Section 26:1A-59 - Rights Under Civil Service And Pension Or Retirement Laws Preserved

26:1A-59. Rights under Civil Service and pension or retirement laws preserved
Nothing in this act shall be construed to deprive any person of any right or protection provided him by Title 11 of the Revised Statutes or by any pension law or retirement system.

L.1947, c. 177, p. 814, s. 59.



Section 26:1A-60 - Quarters For Department

26:1A-60. Quarters for department
The department shall be provided with suitable quarters which shall be sufficient to house all of the divisions of the department within the same building.

L.1947, c. 177, p. 814, s. 60. Amended by L.1950, c. 29, p. 62, s. 6.



Section 26:1A-61 - State Department Of Health, References As Meaning; Powers Of Commissioner Of Health

26:1A-61. State Department of Health, references as meaning; powers of Commissioner of Health
Whenever the terms "State Board of Health," "State Department of Health" and "Department of Health" occur or any reference is made to any of said terms, in any law, they, and each of them, shall be deemed to mean or refer to the State Department of Health as described in this act. The Commissioner of Health shall, except as may be otherwise provided by this act, have all powers conferred and perform all the duties imposed by law upon the State Board of Health, or any member, committee or officer thereof, including the secretary.

L.1947, c. 177, p. 814, s. 61.



Section 26:1A-62 - State Commissioner Of Health, References As Meaning

26:1A-62. State Commissioner of Health, references as meaning
Whenever the terms "State Director of Health," "Perth Amboy Port health officer" and "deputy Perth Amboy Port health officer" occur or any reference is made to any of said terms, in any law, they, and each of them, shall be deemed to mean or refer to the State Commissioner of Health as described in this act.

L.1947, c. 177, p. 814, s. 62.



Section 26:1A-63 - Pending Proceedings

26:1A-63. Pending proceedings
This act shall not affect actions or proceedings, civil or criminal, brought by or against the State Board of Health or the State Department of Health, and pending on the first day of July, one thousand nine hundred and forty-seven, and such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the State Commissioner of Health as if the foregoing provisions had not taken effect. Nor shall any of the foregoing provisions affect in any manner any order or recommendation made by, or other matters or proceedings before, such State Board of Health or State Department of Health, and all such matters and proceedings pending before such board or department on said date shall be continued before the State Commissioner of Health.

L.1947, c. 177, p. 815, s. 63.



Section 26:1A-64 - Repeal

26:1A-64. Repeal
The following sections of the Revised Statutes are hereby repealed: Revised Statutes, sections 26:2-1 to 26:2-55, inclusive, 26:4-111, 26:4-114 and 26:4-115.

L.1947, c. 177, p. 815, s. 65.



Section 26:1A-65 - Liberal Construction

26:1A-65. Liberal construction
This act is intended to protect the public health in this State and shall be liberally construed.

L.1947, c. 177, p. 816, s. 66.



Section 26:1A-66 - Construction In Regard To Specific Matters; No Denial Of Certain Rights

26:1A-66. Construction in regard to specific matters; no denial of certain rights
This act shall not be construed to deny the right of a person, parent, guardian or custodian to treat or provide treatment for himself or an ill minor in accordance with the religious tenets of any church as is now or may hereafter be authorized by other statutes of this State, or to require any such person or any of his minor children to submit to physical examination other than as is now or may hereafter be required by other statutes of this State, or to require any such person or any of his minor children to submit to confinement in any hospital or medical institution other than as is now or may hereafter be required by other statutes of this State; provided, always, however, that the laws, rules and regulations relating to communicable diseases and sanitary matters are not violated.

L.1947, c. 177, p. 816, s. 67.



Section 26:1A-67 - Powers And Duties Vested In State Department Of Labor Or State Commissioner Of Labor Not Affected

26:1A-67. Powers and duties vested in State Department of Labor or State Commissioner of Labor not affected
The powers, duties and functions vested in the State Department of Health under the provisions of this act shall not be construed to affect in any manner the powers, duties and functions vested in the State Department of Labor or the State Commissioner of Labor under any other provisions of law.

L.1947, c. 177, p. 816, s. 68.



Section 26:1A-68 - Effective Date

26:1A-68. Effective date
This act shall take effect on the first day of July, one thousand nine hundred and forty-seven, except that any appointment and any confirmation of any appointment permitted by this act may be made prior to such date.

L.1947, c. 177, p. 816, s. 69.



Section 26:1A-69 - Bureau Of Examination And Licensing Established

26:1A-69. Bureau of Examination and Licensing established
There is hereby established in the State Department of Health a Bureau of Examination and Licensing.

L.1948, c. 444, p. 1749, s. 3. Amended by L.1951, c. 42, p. 153, s. 1.



Section 26:1A-70 - State Board Of Barber Examiners, Department Of Beauty Culture And Board Of Beauty Culture Control Transferred

26:1A-70. State Board of Barber Examiners, department of beauty culture and board of beauty culture control transferred
The State Board of Barber Examiners, the department of beauty culture control, and the board of beauty culture control, and all of their respective functions, powers, duties, records and property are hereby transferred to the Bureau of Examination and Licensing established hereunder in the State Department of Health.

L.1948, c. 444, p. 1749, s. 4. Amended by L.1951, c. 42, p. 154, s. 2.



Section 26:1A-71 - Powers Of Boards And Agencies Within Bureau Of Examination And Licensing

26:1A-71. Powers of boards and agencies within Bureau of Examination and Licensing
Subject to the restrictions and limitations contained in this act and except as otherwise provided herein, each of the respective boards and agencies within the Bureau of Examination and Licensing established hereunder shall continue to have all the powers and shall exercise all of the functions and duties vested in, or imposed upon it by law.

L.1948, c. 444, p. 1749, s. 5. Amended by L.1951, c. 42, p. 154, s. 3.



Section 26:1A-72 - Boards Transferred To Continue As Provided By Existing Law

26:1A-72. Boards transferred to continue as provided by existing law
This act shall not affect the terms of office of the present members of the respective boards enumerated in section four hereof. Such boards shall continue to be constituted as provided by existing law.

L.1948, c. 444, p. 1750, s. 6.



Section 26:1A-73 - Removal Of Members Of Boards; Vacancies

26:1A-73. Removal of members of boards; vacancies
Any member of any of the boards enumerated in section four hereof may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

Any vacancy occurring in the membership of any of such boards shall be filled in the same manner as the original appointment but for the unexpired term only.

L.1948, c. 444, p. 1750, s. 7.



Section 26:1A-74 - Personnel; Appointment, Employment Or Removal; Compensation; Inspectors; Enforcement Agents

26:1A-74. Personnel; appointment, employment or removal; compensation; inspectors; enforcement agents
The authority, vested pursuant to existing law in any of the boards or agencies enumerated in section four hereof, or in any member or officer thereof, to appoint, employ or remove clerical, secretarial, recording or other personnel, except inspectors or enforcement agents, is hereby transferred to and vested in the State Commissioner of Health. The State Commissioner of Health shall fix the compensation of all persons appointed or employed by him pursuant to such authority within the limits of available appropriations therefor. Persons thus appointed or employed shall be assigned to such duties as the State Commissioner of Health shall prescribe.

The authority, vested pursuant to existing law in any of such respective boards or agencies or in any member or officer thereof, to appoint, employ or remove inspectors or enforcement agents shall continue to be exercised by such board or agency; provided, however, that the appointment, employment or removal of any person pursuant to such authority shall be subject to the approval of the State Commissioner of Health. Such board or agency shall, subject to the approval of the State Commissioner of Health, and within the limits of available appropriations therefor, fix the compensation of inspectors and enforcement agents thus appointed or employed. Persons thus appointed or employed shall be assigned to such duties as such board shall determine.

L.1948, c. 444, p. 1750, s. 8.



Section 26:1A-75 - Additional Powers And Duties Of State Commissioner Of Health

26:1A-75. Additional powers and duties of State Commissioner of Health
In addition to other powers and duties specifically conferred and imposed upon him by this act or by any other law, the State Commissioner of Health shall:

(a) Supervise the work of the employees engaged in any of the boards or agencies within the State Department of Health or any bureau or section in said department.

(b) Adopt uniform procedures for all secretarial, recording and clerical duties of each of the boards and agencies within the Bureau of Examination and Licensing.

(c) Maintain a public register of all persons licensed by any of the several boards and agencies within the said bureau, or by or in the name of the State Department of Health.

(d) Integrate, so far as practicable, all staff services of the State Department of Health and of each of the bureaus and sections therein.

L.1948, c. 444, p. 1751, s. 9. Amended by L.1951, c. 42, p. 154, s. 4.



Section 26:1A-76 - Transfer Of Personnel To Bureau Of Examination And Licensing; Inspectors And Enforcement Agents

26:1A-76. Transfer of personnel to Bureau of Examination and Licensing; inspectors and enforcement agents
Such clerical, secretarial, recording or other personnel, except inspectors and enforcement agents, of each of the respective boards and agencies enumerated in section four hereof, as the State Commissioner of Health may, after consultation with the members of such board or agency, determine are needed for the proper performance of the work of such board or agency, are hereby transferred to the Bureau of Examination and Licensing established hereunder. Persons so transferred shall be assigned to such duties as the State Commissioner of Health shall determine.

Such inspectors and enforcement agents of each of the respective boards and agencies enumerated in section four hereof, as such board or agency may, subject to the approval of the State Commissioner of Health, determine are needed for the proper performance of the work of such board or agency, are hereby transferred to such board or agency. Persons so transferred shall be assigned to such duties as such board or agency shall determine.

L.1948, c. 444, p. 1751, s. 10. Amended by L.1951, c. 42, p. 155, s. 5.



Section 26:1A-77 - Transfer Of Funds And Investments

26:1A-77. Transfer of funds and investments
The treasurer or custodian of the funds of each of the respective boards and agencies enumerated in section four hereof shall, on the effective date hereof, through the State Commissioner of Health, transfer to the State treasury all funds and investments belonging to such board or agency.

L.1948, c. 444, p. 1752, s. 11.



Section 26:1A-78 - Fees, Fines, Penalties And Other Moneys; Disposition

26:1A-78. Fees, fines, penalties and other moneys; disposition
Notwithstanding the provisions of any other law to the contrary:

(1) All license, certificate, permit, registration and renewal fees prescribed by law for any of the professions or occupations with which any of the boards or agencies enumerated in section four hereof is concerned, or payable to any such board or agency, or to any member or officer thereof, pursuant to law, shall henceforth be paid into the State treasury through the State Commissioner of Health; and

(2) All fines, penalties, and other moneys derived from the operation of, or payable pursuant to law to, any of the boards or agencies enumerated in section four hereof, or to any member or officer thereof, shall henceforth be paid into the State treasury through the State Commissioner of Health.

Such fees, fines, penalties and other moneys so paid into the State treasury shall be placed to the credit of the respective board or agency concerned therewith, and no part thereof may be disbursed or expended for any purpose except in accordance with appropriations made by law, and then only upon warrant of the State Treasurer on vouchers certified or approved by the chairman, president, or other presiding officer of the board or agency concerned therewith and the State Commissioner of Health. Expenditures from appropriations in any fiscal year shall in no event exceed the amount paid into the State treasury for or on behalf of such board or agency during such year.

L.1948, c. 444, p. 1752, s. 12.



Section 26:1A-79 - Budget Request For Appropriations

26:1A-79. Budget request for appropriations
On or before the fifteenth day of September in each year, each of the boards and agencies within the Bureau of Examination and Licensing established hereunder shall prepare and submit to the State Commissioner of Health a budget request for appropriations for such board or agency for the ensuing fiscal year. The respective budget requests so prepared shall, upon approval of the State Commissioner of Health, be submitted to the State Treasurer. The total annual appropriations for any of such boards or agencies shall in no event exceed the total amount of all moneys paid into the State treasury for or on behalf of such board or agency, as provided herein, during the preceding fiscal year.

L.1948, c. 444, p. 1752, s. 13. Amended by L.1951, c. 42, p. 155, s. 6.



Section 26:1A-80 - Surplus; Disposition

26:1A-80. Surplus; disposition
Any surplus remaining in any year to the credit of any of the boards or agencies within the Bureau of Examination and Licensing established hereunder, after annual appropriations made as provided herein, shall be paid into and become part of the general fund of the State.

L.1948, c. 444, p. 1753, s. 14. Amended by L.1951, c. 42, p. 156, s. 7.



Section 26:1A-81 - Limitations On Appropriations

26:1A-81. Limitations on appropriations
Limitations on appropriations to any of the boards or agencies enumerated in section four hereof, contained in any existing law, shall, notwithstanding the provisions of this act, continue in full force and effect.

L.1948, c. 444, p. 1753, s. 15.



Section 26:1A-82 - Transfer Of Employees Of Crippled Children's Commission

26:1A-82. Transfer of employees of Crippled Children's Commission
Such employees of the State Crippled Children's Commission, as the State Commissioner of Health may, after consultation with such commission, determine are needed for the proper performance of the work of such commission, are hereby transferred to the State Department of Health. Persons so transferred shall be assigned to such duties as the State Commissioner of Health shall after consultation with the commission, prescribe.

L.1948, c. 444, p. 1755, s. 18.



Section 26:1A-83 - Crippled Children's Commission Appropriations Transferred

26:1A-83. Crippled Children's Commission appropriations transferred
All appropriations available and to become available to the State Crippled Children's Commission are hereby transferred to the State Department of Health, and shall be available for the objects and purposes for which appropriated.

L.1948, c. 444, p. 1755, s. 19.



Section 26:1A-84 - Barber And Beauty Culture Appropriations Transferred

26:1A-84. Barber and beauty culture appropriations transferred
All appropriations available and to become available to the State Board of Barber Examiners, and all appropriations available and to become available to the department of beauty culture control and to the board of beauty culture control are hereby transferred to the State Department of Health.

L.1948, c. 444, p. 1755, s. 20.



Section 26:1A-85 - Civil Service, Pension And Retirement Rights Not Affected

26:1A-85. Civil Service, pension and retirement rights not affected
Nothing in this act shall be construed to deprive any person of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1948, c. 444, p. 1755, s. 21.



Section 26:1A-86 - Orders, Rules And Regulations Not Affected

26:1A-86. Orders, rules and regulations not affected
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any of the respective boards or agencies enumerated in section four of this act but such orders, rules and regulations shall continue with full force and effect until amended or repealed by such board or agency.

L.1948, c. 444, p. 1755, s. 22.



Section 26:1A-87 - Pending Actions Or Proceedings

26:1A-87. Pending actions or proceedings
This act shall not affect actions or proceedings, civil or criminal, brought by or against any of the respective boards or agencies enumerated in section four of this act and pending on the effective date hereof, and such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by such board or agency as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any of such respective boards or agencies, and all such matters and proceedings pending before any such board or agency on the effective date of this act shall be continued before such board or agency.

L.1948, c. 444, p. 1755, s. 23.



Section 26:1A-88 - Professional Or Occupational Licenses Not Affected

26:1A-88. Professional or occupational licenses not affected
Nothing in this act shall affect the validity of any license, certificate of registration, or other authorization, heretofore issued to any person under any prior law, to practice any profession or to engage in any occupation governed or regulated by the provisions of this act or by any board or agency enumerated in section four of this act; but all persons holding such licenses, certificates of registration, or other authorization, shall in all other respects be subject to the provisions of this act and to the respective provisions of law governing or regulating such profession or occupation.

L.1948, c. 444, p. 1756, s. 24.



Section 26:1A-89 - Repeal

26:1A-89. Repeal
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 444, p. 1756, s. 25.



Section 26:1A-90 - Short Title

26:1A-90. Short title
This act shall be known as, and may be cited as, the "State Department of Health Act of 1948."

L.1948, c. 444, p. 1756, s. 26.



Section 26:1A-91 - Effective Date

26:1A-91. Effective date
This act shall take effect on the first day of January, one thousand nine hundred and forty-nine, except that any appointment, and any confirmation of any appointment, permitted by this act may be made prior to such date.

L.1948, c. 444, p. 1756, s. 27.



Section 26:1A-92 - Prevention Of Chronic Illness Act

26:1A-92. Prevention of Chronic Illness Act
This act shall be known and may be cited as "The Prevention of Chronic Illness Act."

L.1952, c. 102, p. 438, s. 1.



Section 26:1A-93 - Declaration Of Public Policy

26:1A-93. Declaration of public policy
The growing problem of prevention, detection and care of chronic illness, which is of such character as not to be exclusively medical, educational or welfare, has now reached such proportions in this State as to require the participation of the State and of the agencies administering public health, education and welfare within the State and it is hereby declared to be the public policy of this State that the responsibility therefor must be shared by the State and the counties and the several municipalities and health districts and the voluntary agencies and institutions within the State and the public at large.

L.1952, c. 102, p. 438, s. 2.



Section 26:1A-94 - Division Of Chronic Illness Control Established In Department Of Health

26:1A-94. Division of Chronic Illness Control established in Department of Health
There is hereby established within the Department of Health a Division of Chronic Illness Control for the prevention, early detection and control of chronic illness and rehabilitation of the chronic sick of this State.

L.1952, c. 102, p. 438, s. 3.



Section 26:1A-95 - Supervision; Director

26:1A-95. Supervision; director
The Division of Chronic Illness Control shall be under the immediate supervision of a director, who shall be a physician qualified in public health, and who shall be appointed by and serve at the pleasure of the State Commissioner of Health.

L.1952, c. 102, p. 439, s. 4.



Section 26:1A-96 - Duties Of Division

26:1A-96. Duties of division
The division shall administer and provide for the carrying out of the programs required to perform the general functions provided by this act to be performed by the State and for the carrying out of the general policies formulated by the Advisory Council on the Chronic Sick as approved by the State Commissioner of Health and it shall perform such other duties as may be delegated to it by the State Commissioner of Health.

L.1952, c. 102, p. 439, s. 5.



Section 26:1A-97 - State Department Of Health; Duties

26:1A-97. State Department of Health; duties
The State Department of Health shall within funds appropriated and available therefor be charged with the responsibility of carrying out the obligations herein assumed by the State as its share of the task of providing for prevention, early detection and control of chronic illness and rehabilitation of the chronic sick and it shall also:

(a) Arrange for joint discussion of the general problem of the chronic sick with representatives of all State agencies and departments engaged in health, welfare and education and with representatives of the several counties, municipalities and health districts, general and special hospitals, voluntary agencies and institutions, and the medical, dental, nursing and allied professions, for the purpose of formulating an adequate program for dealing with the problem of the chronic sick and to determine a formula for the ultimate division of the governmental share of the cost thereof between municipalities, counties and the State;

(b) Plan for the provision of adequate visiting nurse and housekeeping aid services by appropriate public or private agencies throughout the State, to the end that the nursing and medical care being furnished the chronic sick in their own homes shall be improved in every manner possible;

(c) Collect and prepare all available information designed to acquaint the professions and the public with the best and most modern methods of preventing chronic sickness and its early detection and control, and caring for and rehabilitating the chronic sick, and arranging for the distribution thereof through all possible media so that the greatest number of persons may benefit therefrom;

(d) Collect, prepare and distribute information including statistics which will afford the general public greater insight into the significance, character and magnitude of the problem of prevention of chronic sickness as well as insight into the problem of the care and rehabilitation of the chronic sick in order to secure a more active interest of the general public in such problems;

(e) Perform and encourage research activities as to the best and most modern methods of prevention, discovery, treatment and cure of chronic diseases and the care and rehabilitation of persons affected and for the analysis of such data and for the dissemination of such information to the professions and agencies engaged in providing for the chronic sick, as well as to the general public;

(f) In effectuation of (e) study the problem of prevention and detection of all types of chronic disease by laboratory, statistical and community co-operative methods and by such other methods as may be deemed advisable;

(g) Assist in promoting and strengthening of child and adult health programs for the purpose of preventing or retarding the development of chronic illnesses;

(h) Maintain and expand co-operative relationships with all professional and public and private agencies responsible for and interested in, the prevention and detection of chronic illness and in the care and rehabilitation of the chronic sick.

L.1952, c. 102, p. 439, s. 6.



Section 26:1A-102 - Health Funds Expenditure

26:1A-102. Health funds expenditure
The State Department of Health shall administer the distribution and expenditure of moneys appropriated for the purposes described in section 6 of this act in such manner and in such amounts as the State Commissioner of Health with the approval of the Director, Division of Budget and Accounting in the Department of the Treasury shall determine to be most feasible, practicable and beneficial for the recipients thereof and in accordance with the formula of participation determined upon by the State Commissioner of Health but the money shall not be paid to any physician as salary or fee for treatments administered to the chronic sick except where such treatments may be administered for research purposes approved by the State Commissioner of Health, nor shall direct assistance in cash or merchandise for the general support of needy persons be paid therefrom.

L. 1952, c. 102, p. 442, s. 11. Amended by L. 1986, c. 88, s. 2, eff. Aug. 14, 1986.



Section 26:1A-103 - Annual Report By State Department Of Health; Recommendations

26:1A-103. Annual report by State Department of Health; recommendations
The State Department of Health shall on or before the first day of October in each year report to the Governor setting forth in detail the scope and type of activities required to implement the program authorized by this act for the ensuing fiscal year, including recommendations of methods which might be utilized to encourage greater participation in said program by the counties, municipalities, health districts and the several private and public agencies engaged in said field and it shall include therein its recommendations as to the sum or sums of money to be included in the department's annual budget for the performance of the functions set forth in this act.

L.1952, c. 102, p. 443, s. 12.



Section 26:1A-104 - Department Of Education To Assist In Disseminating Information

26:1A-104. Department of Education to assist in disseminating information
The Department of Education shall assist the Department of Health in disseminating information designed to acquaint and give to the general public greater insight into the problems of chronic sickness and the prevention of chronic illness.

L.1952, c. 102, p. 443, s. 13.



Section 26:1A-105 - Federal Moneys

26:1A-105. Federal moneys
The State Department of Health is hereby authorized and empowered with the approval of the Governor to apply for and negotiate with the Federal Government or any officer or agency thereof for the purpose of securing an allotment of any Federal moneys that might be made available to the State for the purposes of this act. Such funds when received shall be subject to disbursement by the State Department of Health in the same manner as other funds of the State are disbursed.

L.1952, c. 102, p. 443, s. 14.



Section 26:1A-106 - Department Of Institutions And Agencies As Agency For Rendering Welfare Assistance

26:1A-106. Department of Institutions and Agencies as agency for rendering welfare assistance
Notwithstanding the provisions of this act, the Department of Institutions and Agencies shall continue to be the sole State agency for the rendering of welfare assistance to the permanently and totally disabled and to needy persons in such other categories of assistance as is now or may be authorized hereafter by law.

L.1952, c. 102, p. 443, s. 15.



Section 26:1A-107 - Division Of Aging Services.

26:1A-107 Division of Aging Services.

1. There is hereby established in the Department of Human Services, a Division of Aging Services, consisting of a director and the New Jersey State Commission on Aging in accordance with the provisions of section 398 of P.L.2012, c.17 (C.30:1A-14).

L.1957, c.72, s.1; amended 1959, c.143, s.1; 1966, c.61, s.2; 2012, c.17, s.102.



Section 26:1A-108 - New Jersey State Commission On Aging Created

26:1A-108.New Jersey State Commission on Aging created
2. There is hereby created the New Jersey State Commission on Aging, consisting of 15 citizen members.

L.1957,c.72,s.2; amended 1966,c.61,s.3; 1995,c.346,s.1.



Section 26:1A-109 - Members, Terms, Vacancies, Meetings, Bylaws

26:1A-109.Members, terms, vacancies, meetings, bylaws
3. The members of the Commission on Aging shall be appointed by the Governor, with the advice and consent of the Senate. The members of the commission shall be selected from among the citizens of the State who have demonstrated interest in the problems of aging and who are generally representative of the varied population of the State. In addition to the 15 citizen members, there shall be two legislative ex officio members of the commission, one appointed by the President of the Senate and one appointed by the Speaker of the General Assembly. The legislative ex officio members shall be appointed for their term of office. The director shall be an ex officio member of the advisory commission. Also, one representative chosen by and from the executive directors of county offices on aging operating under the provisions of P.L.1970, c.248 (C.40:23-6.38 et seq.) shall be an ex officio member of the commission.

Three members of the commission shall be appointed for one year, three for two years and three for three years, and their successors shall be appointed for terms of three years. All members may hold over and serve on the commission after the expiration of their respective terms, until their respective successors are appointed and shall qualify. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. A chairman and other officers of the commission shall be elected for a term of two years by the members from among the members appointed by the Governor.

The Commission on Aging shall meet at regular intervals and at least quarterly. The times and places for the said meetings shall be fixed by the commission and special meetings may be called by the chairman on not less than 10 days' written notice to each member. The commission may adopt bylaws for the regulation of its affairs.

L.1957,c.72,s.3; amended 1959,c.143,s.2; 1966,c.61,s.4; 1975,c.36,s.5; 1995,c.346,s.2.



Section 26:1A-110 - Compensation Of Members; Expenses

26:1A-110. Compensation of members; expenses
The members of the Commission on Aging shall serve without compensation, but the members of the commission shall be entitled to reimbursement for their necessary expenses incurred in the performance of their duties as such members.

L.1957, c. 72, p. 140, s. 4. Amended by L.1966, c. 61, s. 5.



Section 26:1A-111 - Director; Compensation; Term

26:1A-111. Director; compensation; term
The director shall be deemed to be a full-time State official and he shall be paid such compensation as shall be provided by law. The director shall serve during the term of office of the Governor but he shall continue in office after the expiration of his term until his successor shall be appointed and shall qualify; provided, however, that the director in office on the effective date of this act shall complete the term to which he was appointed.

L.1957, c. 72, p. 140, s. 5. Amended by L.1966, c. 61, s. 6.



Section 26:1A-112 - Appointment Of Staff, Compensation.

26:1A-112 Appointment of staff, compensation.

6.The Commissioner of Human Services may appoint such professional, technical, and clerical assistants and employees as may be necessary to enable the division and the commission to perform the duties imposed upon it by this act and their compensation shall be fixed within the limits of available appropriations and as shall be provided by law. The assistants and employees, together with the director of the division, shall be deemed to be the staff of the division and the commission. The advisory commission shall meet at regular intervals and at least 4 times annually. The times and places for the said meetings shall be fixed by the commission and special meetings may be called by the director on not less than 10 days' written notice to each member, and any such notice shall specify the object of the meeting.

L.1957, c.72, s.6; amended 1959, c.143, s.3; 2012, c.17, s.103.



Section 26:1A-113 - Powers And Duties Of Division

26:1A-113. Powers and duties of division
The division shall:

(1) Maintain a continuous study, analysis and interpretation of all information, data, programs and developments pertaining to the aging processes and the needs of the older residents of New Jersey;

(2) Maintain a continuous inventory of resources in any way available which can be drawn upon to carry out the program of the division in the performance of its functions and duties;

(3) Serve as the central permanent agency for the planning and co-ordination of programs and services for the older residents in the State, particularly in respect to those which multiple governmental agencies or private organizations may contribute;

(4) Provide leadership and administrative direction to such efforts from one central source so that those who need help or who may provide help on any of the aspects of aging shall have a central point of contact;

(5) Serve as a communications clearing house for information in the large and complex fields of human relationships in respect to aging;

(6) Disseminate and publicize organized information of value to the public generally and to all groups concerned in any way with the diverse subject of aging;

(7) Consult with, advise and otherwise provide professional assistance to organized efforts by communities, organizations, associations and groups who are working toward any and all forms of assistance to the aging;

(8) Hold public hearings when necessary to further the objectives consonant with the provisions of this act;

(9) Co-operate and consult with such other departments of State or Federal Government to the extent necessary to attain the objectives of this act.

L.1957, c. 72, p. 141, s. 7. Amended by L.1966, c. 61, s. 7, eff. June 6, 1966.



Section 26:1A-113.1 - Powers And Duties Of Commission.

26:1A-113.1 Powers and duties of commission.

9.The commission shall:

(1)Furnish consultation and advice to the Division of Aging Services on programs designed to carry out the division's mandate.

(2)Provide leadership in the field of aging.

(3)Make recommendations to the Governor and Legislature regarding new legislation needed in areas related to aging.

(4)Maintain liaison with other commissions and groups whose activities relate to the broad field of aging.

L.1966, c.61, s.9; amended 2012, c.17, s.104.



Section 26:1A-114 - Staff Of Division; Qualifications; Advisory Services; Professionally Trained Personnel

26:1A-114. Staff of division; qualifications; advisory services; professionally trained personnel
The staff of the division should be qualified to provide consultative and advisory assistance to other State agencies and to local agencies or organizations which are developing or improving their particular services to the aging. In addition to the director and necessary clerical personnel, the staff should include such professionally trained persons as shall be necessary to carry out the purposes of this act.

L.1957, c. 72, p. 142, s. 8. Amended by L.1966, c. 61, s. 8.



Section 26:1A-115 - Salaries And Expenses Of Division; Appropriations

26:1A-115. Salaries and expenses of division; appropriations
The Legislature, from time to time, shall provide for the salaries and expenses of the division by inclusion in any general or supplemental appropriation act or by a direct appropriation.

L.1957, c. 72, p. 142, s. 9.



Section 26:1A-115.1 - Agreements With Federal Government; Reimbursement.

26:1A-115.1 Agreements with federal government; reimbursement.

10.The Commissioner of Human Services, subject to the approval of the Governor, is authorized, on behalf of the State of New Jersey, to enter into agreements with the Federal Government or any agency thereof, under which the Division of Aging Services (1) will provide or otherwise secure the adoption of programs consonant with the objectives of this act and (2) will receive reimbursement from the United States for any such costs incurred, expenses paid, or allowances and benefits paid in connection with said programs in accordance with said agreement and the laws of this State or of the United States.

L.1966, c.61, s.10; amended 2012, c.17, s.105.



Section 26:1A-121 - Appointments And Preliminary Action Prior To Operative Date Of Act

26:1A-121. Appointments and preliminary action prior to operative date of act
Appointments may be made and preliminary action may be taken in advance of the going into operation of this act.

L.1957, c. 72, p. 143, s. 15.



Section 26:1A-122 - Effective Date; Operative Date

26:1A-122. Effective date; operative date
This act shall take effect immediately but shall be inoperative for 90 days following its approval.

L.1957, c. 72, p. 143, s. 16.



Section 26:1A-123 - Findings, Declarations Relative To Women's Health.

26:1A-123 Findings, declarations relative to women's health.
1.The Legislature finds and declares that: women tend to live seven years longer than men and are at greater risk of having chronic diseases; approximately 75% of residents in New Jersey's long-term care facilities are women; approximately 19%, or 500,000 women 19 through 64 years of age in the State have no health insurance; women of color experience a shorter life expectancy, higher maternal and infant mortality, and more chronic disease; and it is important to promote the prevention and early detection of diseases in women and the equality of care, treatment and rehabilitation for women when they become ill.

The Legislature further recognizes that: heart disease is the leading cause of death for women, however, women with heart disease are not diagnosed or treated as early or as aggressively as men, and the classic risk profile for cardiovascular disease is based on a male model of disease; breast cancer is the leading cause of death in women between the ages of 35-50; New Jersey has higher than average rates for breast cancer and the State ranks 25th among all states for breast cancer screening; there remains a tremendous need for education and information regarding breast cancer symptoms, self-evaluation, routine mammography, prevention programs and access to services; nearly one fourth of pregnant women do not receive adequate prenatal care; women constitute the fastest growing group of people with AIDS in New Jersey; and domestic violence is a major health problem for women nationally and in this State.

Therefore, it is necessary to create a special office to focus exclusively on these crucial health concerns facing the women in New Jersey.

L.2001,c.376,s.1.



Section 26:1A-124 - Office Of Women's Health.

26:1A-124 Office of Women's Health.

2.There is established the Office on Women's Health in the Department of Health.

The office shall:

a.Provide grants to community-based organizations to conduct special research, demonstration, and evaluation projects on women's health concerns;

b.Develop and implement model public and private partnerships throughout the State for health awareness campaigns and to improve the access, acceptability, and use of public health services;

c.Serve as an information and resource center for women's health information and data;

d.Function as an advocate for the adoption and implementation of effective measures to improve women's health;

e.Convene such task forces of experienced, knowledgeable persons on specific women's health issues as the director deems appropriate; and

f.Review the programs of the Departments of Health, Human Services, Children and Families, and Education and any other department of State government, as appropriate, that concern women's health and make recommendations to the departments that will enable them to better coordinate and improve the effectiveness of their efforts.

L.2001, c.376, s.2; amended 2012, c.17, s.106.



Section 26:1A-125 - Appointment Of Director.

26:1A-125 Appointment of director.

3.The Commissioner of Health shall appoint a director for the office who shall serve at the pleasure of the commissioner during the commissioner's term of office and until the appointment and qualification of the director's successor. The director shall devote his entire time to the duties of the position and shall receive a salary as provided by law.

L.2001, c.376, s.3; amended 2012, c.17, s.107.



Section 26:1A-126 - Duties Of Office

26:1A-126 Duties of office
4.The office shall:

a.Apply for and accept any grant of money from the federal government, private foundations or other sources, which may be available for programs related to women's health;

b.Serve as the designated State agency for receipt of federal funds specifically designated for women's health programs; and

c.Enter into contracts with individuals, organizations, and institutions necessary for the performance of its duties under this act.

L.2001,c.376,s.4.



Section 26:1A-127 - Women's Health Advisory Commission.

26:1A-127 Women's Health Advisory Commission.

5.There is established a Women's Health Advisory Commission.

The commission shall consist of nine members, including the Commissioner of Health or his designee, who shall serve ex officio, and eight public members who are residents of the State and who shall be appointed as follows: one member who is a health care professional shall be appointed by the President of the Senate; one member who is a health care professional shall be appointed by the Speaker of the General Assembly; and six members, at least two of whom are health care professionals, at least one of whom represents health care facilities, at least one of whom represents the health insurance industry, and at least one of whom is a woman with a disability, shall be appointed by the Governor with the advice and consent of the Senate. No less than five of the public members shall be women.

The term of office of each public member shall be three years, but of the members first appointed, two shall be appointed for a term of one year, three shall be appointed for a term of two years and three shall be appointed for a term of three years. A member shall hold office for the term of his appointment and until his successor has been appointed and qualified. All vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointment. A member of the commission is eligible for reappointment.

The public members of the commission shall not receive any compensation for their services, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the commission, within the limits of funds available to the commission.

The members of the commission shall annually elect a chairman and a vice-chairman from among the public members and may select a secretary, who need not be a member of the commission.

The Office on Women's Health in the Department of Health shall provide staff and assistance which the commission requires to carry out its work.

L.2001, c.376, s.5; amended 2012, c.17, s.108.



Section 26:1A-128 - Duties Of Commission.

26:1A-128 Duties of commission.
6.The commission shall:

a.Review and make recommendations to the Office on Women's Health on any rules, regulations and policies proposed by the office;

b.Advise the office on the awarding of grants and development of programs and services required pursuant to this act;

c.Advise the office on the needs, priorities, programs and policies relating to women's health in this State; and

d.Provide any other assistance to the office, as may be requested by the director.

The commission may accept from any governmental department or agency, public or private body or any other source grants or contributions to be used in carrying out its responsibilities under this act.

L.2001,c.376,s.6.



Section 26:1A-129 - Annual Report To Legislature, Governor.

26:1A-129 Annual report to Legislature, Governor.
7.The Office on Women's Health shall report annually, by September 1 of each year, to the Legislature and the Governor on the activities of the office, including the grants made to community-based organizations, any public or private partnerships that the office has developed or implemented, and any task forces on specific women's health issues that the office has convened. The office may include in the report any recommendations for administrative or legislative action that it deems appropriate.

L.2001,c.376,s.7.



Section 26:1A-130 - Assistance, Services Available To The Office.

26:1A-130 Assistance, services available to the office.
8.The Office on Women's Health is entitled to call to its assistance, and avail itself of, the services of employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes. All departments, agencies and divisions are authorized and directed, to the extent not inconsistent with law, to cooperate with the Office on Women's Health.

L.2001,c.376,s.8.



Section 26:1A-131 - Rules, Regulations.

26:1A-131 Rules, regulations.

9.The Commissioner of Health shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.2001, c.376, s.9; amended 2012, c.17, s.109.



Section 26:1A-132 - Short Title.

26:1A-132 Short title.

1.This act shall be known and may be cited as the "New Jersey Health Information Technology Act."

L.2007, c.330, s.1.



Section 26:1A-133 - Findings, Declarations Relative To Health Information Technology.

26:1A-133 Findings, declarations relative to health information technology.

2.The Legislature finds and declares that:

a.It is in the public interest for New Jersey residents to have all appropriate personal health information available to them and to their treating health care professionals in a medical office, hospital emergency room, other health care facility setting, or pharmacy;

b.Natural disasters and other public health emergencies have demonstrated the need for timely, secure, and accessible health information, in particular for our most vulnerable populations, including senior citizens, persons with disabilities, and those with limited financial means;

c.Health information technology has great potential as one means of furthering progress towards achieving affordable, safe, and accessible health care for all persons by: ensuring that health information is available at the point of care for all patients, while protecting the confidentiality and privacy of the information; improving safety, reducing medical errors, and avoiding duplicative and unnecessary medical tests and procedures; improving coordination of care among hospitals, clinics, nursing homes, home health agencies, pharmacies, and health care professionals; and providing consumers with their own health information in order to encourage greater participation in decisions concerning their own health care;

d.The federal Department of Health and Human Services has estimated that health information technology, in addition to improving the quality of chronic care management and reducing medical errors, could achieve potential savings of almost 10% of total health care spending in the United States;

e.The many different and conflicting standards for collecting and reporting personal health information within the health care community currently hinder the appropriate sharing of patient health care information, and health information technology can eliminate these different standards;

f.State leadership can promote public policy, encourage coordinated efforts in the private health care sector, further public and private partnerships, and maximize federal and regional financial participation, in support of adopting an electronic health information infrastructure;

g.It is desirable to implement an electronic health information infrastructure in the context of a Statewide health information technology plan that includes standards and protocols designed to promote patient education, patient privacy, physician best practices, electronic connectivity to health care data, and generally a more efficient and less costly means of delivering quality health care in New Jersey, in order to provide for an interoperative environment among health care providers, health care payers, employers, and patients in New Jersey;

h.It is time for this State to clearly and unequivocally move its public policy in the direction of establishing an electronic health information infrastructure through a vehicle that provides for a collaborative planning and implementation strategy and includes the relevant public and private stakeholders in developing and achieving a sustainable model for an electronic health information network for New Jersey; and

i.In order to conserve and efficiently use funds for the effective delivery of quality medical care to all persons, it is the policy of the State to lessen the expenditure of resources on unnecessarily repeated medical tests, while maintaining the highest quality of medical care for our citizens.

L.2007, c.330, s.2.



Section 26:1A-134 - Definitions Relative To Health Information Technology.

26:1A-134 Definitions relative to health information technology.

3.As used in this act:

"Health information technology" means technology that is used to electronically collect, store, retrieve, and transfer clinical, administrative, and financial health information.

"Interoperative" means that entities are able to exchange data accurately, effectively, securely, and consistently with different information technology systems, software applications, and networks in such a way that the clinical or operational purposes and meaning of the data are preserved and unaltered.

"Office for e-HIT" means the Office for the Development, Implementation, and Deployment of Electronic Health Information Technology, established in the Department of Banking and Insurance, pursuant to section 8 of this act (C.17:1D-1).

"Plan" means the Statewide health information technology plan that is developed and implemented pursuant to this act.

L.2007, c.330, s.3.



Section 26:1A-135 - Statewide Health Care Information Infrastructure.

26:1A-135 Statewide health care information infrastructure.

4.It is the public policy of this State to promote, encourage, facilitate, and support the development, utilization, and improvement of health information technology and electronic health records, including the effectuation of a secure, integrated and interoperative Statewide health care information infrastructure in accordance with a Statewide health information technology plan that is developed and implemented pursuant to this act.

L.2007, c.330, s.4.



Section 26:1A-136 - New Jersey Health Information Technology Commission.

26:1A-136 New Jersey Health Information Technology Commission.

5. a. There is established the New Jersey Health Information Technology Commission. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is established within the Department of Health, but, notwithstanding the establishment, the commission shall be independent of any supervision or control by the department or any board or officer thereof.

b.The commission shall collaborate with the Office for e-HIT established pursuant to section 8 of this act (C.17:1D-1), concerning all activities related to the development, implementation, and oversight of the plan.

The commission shall be responsible for approving the Statewide health information technology plan.

c.In providing advice on the development of the plan, the commission shall, at a minimum, consider the following:

(1)the importance of the education of the general public and health care professionals about the value of an electronic health infrastructure for improving the delivery of patient care;

(2)the means for the creation of an effective, efficient, Statewide use of electronic health information in patient care, health care policymaking, clinical research, health care financing, and continuous quality improvements;

(3)the means for the promotion of the use of national standards for the development of an interoperative system, including provisions relating to security, privacy, data content, structures and format, vocabulary, and transmission protocols;

(4)the nature of proper strategic investments in equipment and other infrastructure elements that will facilitate the ongoing development of a Statewide infrastructure;

(5)funding needs for the ongoing development of health information technology projects;

(6)actions needed to incorporate existing health care information technology initiatives into the plan in order to avoid incompatible systems and duplicative efforts;

(7)the proper means for the review and integration of the recommendations, findings, and conclusions of the New Jersey Health Information Security and Privacy Collaboration;

(8)the importance of recommending steps for the proper resolution of issues related to data ownership, governance, and confidentiality and security of patient information;

(9)the importance of promoting the deployment of health information technology in primary care provider settings; and

(10) the roles that the development and use of open-source electronic medical record software and the use of application service provider software can play in effectuating the purposes of paragraph (9) of this subsection.

d.The commission shall review the plan submitted by the Office for e-HIT and notify it of any changes needed to approve the plan.

L.2007, c.330, s.5; amended 2012, c.17, s.110.



Section 26:1A-137 - Membership Of Commission; Terms; Authority.

26:1A-137 Membership of commission; terms; authority.

6. a. The New Jersey Health Information Technology Commission shall be comprised of 19 members as follows:

(1)the Commissioners of Health, Banking and Insurance, Children and Families, and Human Services, and the State Treasurer, or their designees, who shall serve ex officio; and

(2)14 public members, who shall be appointed by the Governor no later than the 60th day after the effective date of this act, as follows: three physicians engaged in private practice in this State, one of whom is a pediatrician and one a psychiatrist; two persons who represent acute care hospitals in this State, one of whom represents a teaching hospital and the other a non-teaching hospital; a registered professional nurse practicing in this State; a pharmacist practicing in this State; a person who represents a clinical laboratory operating in this State; an attorney practicing in this State with demonstrated expertise in health privacy issues; a person who represents a health insurance carrier operating in this State; a person who represents a Quality Improvement Organization located in New Jersey that contracts with the federal Centers for Medicare & Medicaid Services to improve the efficiency and effectiveness, economy, and quality of services provided to Medicare beneficiaries; and three members of the public with a demonstrated professional expertise in issues relating to the work of the commission, including one member with expertise in electronic health information technology.

(3)The Governor shall designate a public member as chair of the commission.

b.The public members shall serve for a term of three years; except that, of the public members first appointed, five shall serve for a term of three years, five for a term of two years, and four for a term of one year. Vacancies in the membership of the commission shall be filled in the same manner as the original appointments were made.

c.The commission shall organize as soon as may be practicable, but no later than the 45th day after the appointment of its members. The public members shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties.

d.A majority of the total authorized membership of the commission shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the commission at any meeting of the commission by the affirmative vote of a majority of the quorum of the members who are present. A vacancy in the membership of the commission shall not impair the right of a quorum of the members to exercise all the powers and perform all the duties of the commission.

e.The commission shall meet and confer with the Office for e-HIT at least quarterly and may meet at other times at the call of the commission chair. The meetings of the commission shall comply with the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

f.In addition to any other powers authorized by law, the commission shall have the authority, in accordance with State law, to:

(1)make and enter into contracts to purchase services and supplies;

(2)develop and submit a proposed budget, not to exceed $1 million annually;

(3)apply for, receive, and expend grants from governmental or private nonprofit sources;

(4)recommend to the Department of Banking and Insurance the necessary charges and assessments to be levied to collect payments from persons and entities for the provision of services or as the Office for e-HIT otherwise determines necessary to effectuate the purposes of this act;

(5) receive and expend appropriations;

(6)provide such other services and perform such other functions as the commission deems necessary to fulfill its responsibilities under this act; and

(7)appoint, retain, or employ consultants on a contract basis or otherwise, who are deemed necessary, and as may be within the limits of funds appropriated or otherwise made available to it for its purposes.

g.In collaboration with the Office for e-HIT, the commission shall, no later than 18 months after its initial meeting and annually thereafter, submit a joint report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), concerning its activities and the status of, and actions taken regarding development, implementation, and oversight of the Statewide health information technology plan. The commission shall include in that report any findings and recommendations that it desires to make, along with any legislative bills that it desires to recommend for adoption by the Legislature.

h.The commission shall develop and submit a proposed budget to the Commissioner of Health to effectuate its duties as set forth in this act.

The budget shall be subject to approval by the Commissioner of Health.

i.The commission shall appoint a full-time executive director, who shall serve as secretary to the commission. The executive director shall serve at the pleasure of the commission and shall be qualified by training and experience to perform the duties of the position. The executive director shall be in the unclassified service of the Civil Service and may hire properly qualified employees, within the limits of funds appropriated or otherwise made available to the commission, who shall also be employed in the unclassified service of the Civil Service; except that employees performing stenographic or clerical duties shall be in the career service and appointed pursuant to Title 11A of the New Jersey Statutes.

L.2007, c.330, s.6; amended 2012, c.17, s.111.



Section 26:1A-138 - Certification Of Amount Allocable To Expenses Of The Commission.

26:1A-138 Certification of amount allocable to expenses of the commission.

7.The New Jersey Health Information Technology Commission shall annually, on or before October 1, certify to the State Treasurer and the Commissioner of Banking and Insurance an amount allocable to the expenses of the commission for the preceding fiscal year, not to exceed $1 million annually, which amount shall be transferred to the commission by the State Treasurer from the amounts assessed and collected by the Department of Banking and Insurance pursuant to section 9 of P.L.2007, c.330 (C.17:1D-2).

L.2007, c.330, s.7.



Section 26:2-56 - Department May Establish

26:2-56. Department may establish
The department may, for the purpose of paying the traveling expenses of its employees, the expenses in connection with the traveling exhibits operated by the department, and other current expenses requiring a prompt cash outlay, establish a petty cash expense fund.



Section 26:2-57 - Amount Of Fund; Application For And Payment

26:2-57. Amount of fund; application for and payment
Upon application in writing by the director, the state treasurer, upon the warrant of the state comptroller, shall, for the purpose aforesaid, pay to the director from the annual appropriation for the department, a sum not exceeding two thousand dollars.



Section 26:2-58 - Monthly Statement To Comptroller; Reimbursement Of Fund

26:2-58. Monthly statement to comptroller; reimbursement of fund
The director shall send to the state comptroller, on or before the tenth day of each month, a detailed account of the disbursements made from the fund for the preceding month, accompanied by vouchers, when such disbursements are of a character that vouchers can be readily obtained therefor. Upon the receipt of this account the comptroller shall draw his warrant upon the treasurer for the amount thereof, and upon said warrant the treasurer shall pay to the director said sum, which sum, when received by the director, shall be used for the reimbursement of the fund. On or before October thirty-first in each year the director shall return to the state treasurer the full amount of the fund.



Section 26:2-59 - Comptroller To Decide Questions

26:2-59. Comptroller to decide questions
Any question arising with reference to the amount to be allowed to the department, the expenditure of the fund, the accounting therefor, and the repayment thereof to the state treasurer, shall be finally determined by the ruling of the state comptroller.



Section 26:2-60 - Authority Of Department To Accept Federal Grants; Payment Of Compensation To Administrative Officers From Federal Grants

26:2-60. Authority of Department to accept federal grants; payment of compensation to administrative officers from federal grants
The Department of Health, acting for and on behalf of the State of New Jersey, is authorized and empowered, pursuant to the appropriate provisions of an Act of the Congress entitled "An act to provide for the general welfare by establishing a system of Federal old-age benefits, and by enabling the several States to make more adequate provision for aged persons, blind persons, dependent and crippled children, maternal and child welfare, public health, and the administration of their unemployment compensation laws; to establish a social security board; to raise revenue, and for other purposes" (Public Statute No. 271-74th Congress), to participate in such grants subject to the provisions of the aforesaid Federal statute, and the rules and regulations thereunder, and particularly Titles V and VI thereof covering the appropriations therefor.

The Department of Health, acting for and on behalf of the State of New Jersey, is authorized and empowered, pursuant to the appropriate provisions of an Act of the Congress entitled "An act to impose additional duties upon the United States Public Health Service in connection with the investigation and control of the venereal diseases" (Public Statute No. 540-75th Congress), to participate in such grants subject to the provisions of the aforesaid Federal statute, and the rules and regulations thereunder.

The Department of Health, acting for and on behalf of the State of New Jersey, is authorized and empowered, pursuant to the appropriate provisions of an Act of Congress entitled "An act to provide for the acquisition and equipment of public works made necessary by the defense program" (Public Statute No. 137-77th Congress, approved June 28, 1941), to participate in such grants subject to the provisions of the aforesaid Federal statute, and the rules and regulations thereunder.

The Department of Health is likewise authorized to pay from the aforesaid Federal grants, upon approval by the Civil Service Commission, compensation to administrative officers of the department for administering projects under such grants, said compensation to be in addition to the regular salary received by such officers in the performance of duties for which they are paid from funds appropriated by the State, notwithstanding any other provision of the law to the contrary.

Amended by L.1939, c. 378, s. 1; L.1944, c. 70, p. 136, s. 1.



Section 26:2-61 - Application For Allotments; Use Of Funds Received

26:2-61. Application for allotments; use of funds received
The Department of Health is further authorized and directed to make application to the Surgeon-General of the United States and to such other officers and agencies of the Federal government in said Acts enumerated, for securing the allotments so authorized, such allotments to be paid to the State Treasurer. The State Treasurer shall maintain such sums as may be received in separate funds, to be disbursed by him on the warrant of the Comptroller, subject to the certification of the Department of Health, in furtherance of the purposes enumerated.

Amended by L.1944, c. 70, p. 138, s. 2.



Section 26:2-62 - "Public Place" Defined

26:2-62. "Public place" defined
Within the meaning of this act a public place shall be any restaurant, lunchroom, cabin, barroom, hotel or other place where food or drink is offered for sale to the public, and any camp, trailer camp, tourist home or public recreation place or place of business where toilet facilities or water for drinking or culinary purposes may be available for use of the public.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-63 - Toilets And Washrooms To Be Kept Clean

26:2-63. Toilets and washrooms to be kept clean
Any toilet, toilet room or washroom maintained in or in connection with any public place shall be kept clean at all times.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-64 - Toilets; Keeping Flies Away, Protection Of Waters Of State; Sewage Plants Excepted

26:2-64. Toilets; keeping flies away, protection of waters of state; sewage plants excepted
Any toilet or receptacle for human excrement at or in connection with any public place shall be constructed and maintained so that flies cannot gain access to the excremental matter contained therein and such excremental matter shall at all times be prevented from flowing over or upon the surface of the ground and shall be prevented from gaining access to any of the waters of this State; provided, however, that this section shall not apply to effluent from sewage disposal plants which have been or hereafter may be approved by the State Department of Health.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-65 - Water For Drinking Or Other Uses To Meet Standards Fixed

26:2-65. Water for drinking or other uses to meet standards fixed
Any water used or available for use for drinking or culinary purposes or for the cleansing of utensils used in preparing or serving food or drink for public consumption, shall be of a quality safe for such use and shall meet standards of quality fixed by the director of health of the State of New Jersey.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-66 - Food To Be Protected From Flies, Dust And Dirt

26:2-66. Food to be protected from flies, dust and dirt
Food offered for sale or intended for public consumption at any public place shall be protected from flies, dust and dirt.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-67 - Common Towels And Drinking Utensils

26:2-67. Common towels and drinking utensils
No common towel and no common drinking utensils shall be permitted at any public place except it be thoroughly cleansed after each use and before used by another person.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-68 - Cleansing Of Utensils, Receptacles, Counters, Etc.

26:2-68. Cleansing of utensils, receptacles, counters, etc.
At any public place at which food or drink is offered for sale or public consumption, adequate washing facilities for thoroughly cleansing utensils used in preparing or serving the same shall be provided and such utensils and the counters, table tops, shelves, boxes, refrigerators and other receptacles in or upon which food or drink is stored, prepared, handled, displayed or served shall be kept clean.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-69 - Garbage

26:2-69. Garbage
Garbage, including waste vegetable and animal material, which may attract flies, shall not be permitted at or in connection with any public place unless the material is kept covered to prevent access of flies and escape of foul odors.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-70 - Dishwater, Drainage And Waste Liquids; Disposition Of

26:2-70. Dishwater, drainage and waste liquids; disposition of
No dishwater, drainage from plumbing fixtures or other foul or putrescible waste liquids from or produced in connection with any public place shall be permitted to accumulate on the surface of the ground or be disposed of in a manner that will pollute any water supply or create a nuisance.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-71 - Vermin

26:2-71. Vermin
All public places so far as the same may be practicable, shall be kept free from rats, mice, roaches and other vermin.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-72 - Authority Of Local Boards Of Health Not Affected

26:2-72. Authority of local boards of health not affected
Nothing in this act shall be construed to prohibit or limit the authority otherwise granted by statute to any local board of health to regulate or control places defined in this act.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-73 - Violations; Penalty

26:2-73. Violations; penalty
Any person, corporation or their agents violating any of the provisions of this act, shall be liable to a penalty of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00), and for the second and each subsequent offense to a penalty of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00), to be recovered by and in the name of the State Commissioner of Health of the State of New Jersey, or by and in the name of the local board of health.

L.1939, c. 261, p. 677, s. 1. Amended by L.1953, c. 26, p. 466, s. 6.



Section 26:2-74 - Disposition Of Penalties Recovered

26:2-74. Disposition of penalties recovered
Any penalty recovered under the provisions of this subtitle shall be paid to the plaintiff. When the plaintiff is the State Commissioner of Health of the State of New Jersey, the penalty recovered shall be paid by the commissioner into the treasury of the State. When the plaintiff is a local board of health, the penalty recovered shall be paid by the local board into the treasury of the municipality within which the local board has jurisdiction.

L.1939, c. 261, p. 677, s. 1. Amended by L.1953, c. 26, p. 467, s. 7.



Section 26:2-75 - Jurisdiction; Process

26:2-75. Jurisdiction; process
Every municipal court shall have jurisdiction over proceedings to enforce and collect any penalty imposed because of a violation of any provision of this subtitle, if the violation has occurred within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). Process shall be in the nature of a summons or warrant and shall issue only at the suit of the State Commissioner of Health of the State of New Jersey, or the local board of health, as the case may be, as plaintiff.

L.1939, c. 261, p. 677, s. 1. Amended by L.1953, c. 26, p. 467, s. 8.



Section 26:2-77 - Commitment On Failure To Pay Judgment And Costs

26:2-77. Commitment on failure to pay judgment and costs
The court shall cause a defendant who refuses or neglects to pay forthwith the amount of a judgment rendered against him and the costs and charges incident thereto, to be committed to the county jail for a period not exceeding ten days in the case of a first conviction, and in case of a conviction for a second, subsequent or continuing violation, for a period not exceeding thirty days.

L.1939, c. 261, p. 677, s. 1.



Section 26:2-81 - Marihuana Weed, Determination Of Existence Of

26:2-81. Marihuana weed, determination of existence of
In order to protect the health, morals and welfare of the State of New Jersey whenever the prosecutor of the pleas of any county of the State of New Jersey receives information that wild, cultivated or hidden growth or beds of alleged Marihuana weed are located anywhere within his county, he shall immediately communicate such information to the State Department of Health, and the State Department of Health upon receipt of such information shall immediately dispatch one of its agents to said location who shall make an examination and determination of the alleged Marihuana weed so as to determine the existence or nonexistence of Marihuana weed at said location and the State Department of Health shall immediately communicate by writing its determination to the aforesaid prosecutor of pleas.

L.1939, c. 248, p. 662, s. 1.



Section 26:2-82 - Destruction Of Marihuana Weed By Prosecutor Of Pleas After Determination Of Existence By Department

26:2-82. Destruction of marihuana weed by prosecutor of pleas after determination of existence by Department
Upon certification by State Department of Health of the existence of Marihuana weed at the location examined by the State Department of Health, then the prosecutor of pleas is hereby empowered to dispatch one of his agents to the location so certified and said agent shall destroy said Marihuana weed and said prosecutor of pleas or his agent shall not be civilly responsible in any manner whatsoever for destruction of said Marihuana weed.

L.1939, c. 248, p. 662, s. 2.



Section 26:2-82.1 - Wild, Cultivated Or Hidden Growth Of Stramonium; Certification; Destruction

26:2-82.1. Wild, cultivated or hidden growth of stramonium; certification; destruction
a. In order to protect the health, morals and welfare of the State of New Jersey, wherever the prosecutor of any county of the State of New Jersey receives information that wild, cultivated or hidden growth of beds of alleged stramonium are located anywhere within his county, he shall immediately communicate the information to the State Department of Health, and the department, upon receipt of the information, shall immediately dispatch one of its agents to the location who shall make an examination and determination of the alleged stramonium weed so as to determine the existence or nonexistence of stramonium at the location. The department shall immediately communicate by writing its determination to the prosecutor.

b. Upon certification by the department of the existence of stramonium at the location examined by the department, the prosecutor is empowered to dispatch one of his agents to the location so certified and the agent shall destroy the stramonium. The prosecutor or his agent shall not be civilly responsible in any manner whatsoever for destruction of the stramonium.

c. As used in this section, "stramonium" means the plant Datura Stramonium Linne, including Datura Tatula Linne.

L.1981, c. 441, s. 6, eff. Jan. 9, 1982.



Section 26:2-83 - Authority To Operate Hospitals; Acquisition Of Use Of Property, Buildings, Etc.

26:2-83. Authority to operate hospitals; acquisition of use of property, buildings, etc.
The Department of Health is authorized and empowered to maintain and operate hospitals for the detention, care, treatment and rehabilitation of persons having or suspected of having venereal diseases and to construct, purchase, lease, rent or otherwise acquire the use of property, buildings, equipment and supplies for this purpose.

L.1944, c. 70, p. 138, s. 3.



Section 26:2-86 - Destruction Or Removal Of Certain Domestic Pigeons

26:2-86. Destruction or removal of certain domestic pigeons
Notwithstanding the provisions of section 23:4-53 of the Revised Statutes or any other law, the State Department of Health or any local board of health within its jurisdiction may order and provide for the destruction or removal of escaped domestic pigeons that have become feral from any area or place upon a finding by the department or the board, as the case may be, that the presence of such escaped domestic pigeons in such area or place is hazardous to the health of any of the inhabitants of this State.

L.1965, c. 32, s. 1.



Section 26:2-87 - Establishment Of Program

26:2-87. Establishment of program
The State Department of Health hereafter referred to as the department, shall establish a program for the care and treatment of persons suffering from chronic renal diseases. This program shall assist persons suffering from chronic renal diseases who require lifesaving care and treatment for such renal disease, but who are unable to pay for such services on a continuing basis.

L.1969, c. 72, s. 1, eff. June 4, 1969.



Section 26:2-88 - Renal Disease Advisory Committee; Members; Terms; Meetings; Compensation

26:2-88. Renal disease advisory committee; members; terms; meetings; compensation
The State Commissioner of Health hereafter referred to as the commissioner, shall appoint a Renal Disease Advisory Committee, hereafter referred to as the committee, to consult with the department in the administration of this act. The committee shall be composed of 11 persons representing hospitals and medical schools which establish dialysis centers, voluntary agencies interested in kidney diseases, local public health agencies, physicians licensed to practice medicine in all of its branches, and the general public. Each member shall hold office for a term of 4 years and until his successor is appointed and qualified, except that the terms of the members first taking office shall expire, as designated at the time of appointment, 2 at the end of the first year, 3 at the end of the second year, 3 at the end of the third year, and 3 at the end of the fourth year, after the date of appointment. Any person appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. The committee shall meet as frequently as the secretary deems necessary, but not less than once each year. The committee members shall receive no compensation but shall be reimbursed for actual expenses incurred in carrying out their duties as members of this committee.

L.1969, c. 72, s. 2, eff. June 4, 1969.



Section 26:2-89 - Powers And Duties Of Committee

26:2-89. Powers and duties of committee
The department shall:

(1) With the advice of the committee, develop standards for determining eligibility for care and treatment under this program.

(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from chronic renal diseases, including dialysis and other medical procedures and techniques which will have a lifesaving effect in the care and treatment of persons suffering from these diseases.

(3) Assist in the development of programs for the prevention of chronic renal diseases.

(4) Extend financial assistance to persons suffering from chronic renal diseases in obtaining the medical, nursing, pharmaceutical, and technical services necessary in caring for such diseases, including the renting of home dialysis equipment.

(5) Assist in equipping dialysis centers.

(6) Institute and carry on an educational program among physicians, hospitals, public health departments, and the public concerning chronic renal diseases, including the dissemination of information and the conducting of educational programs concerning the prevention of chronic renal diseases and the methods for the care and treatment of persons suffering from these diseases.

L.1969, c. 72, s. 3, eff. June 4, 1969.



Section 26:2-90 - Hemophilia Defined

26:2-90. Hemophilia defined
For purposes of this act "hemophilia" means a bleeding tendency resulting from a genetically determined deficiency factor in the blood.

L.1972, c. 124, s. 1, eff. Aug. 15, 1972.



Section 26:2-91 - Establishment; Purpose

26:2-91. Establishment; purpose
The State Department of Health hereafter referred to as the department shall establish a program for the care and treatment of persons suffering from hemophilia. This program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization and other effects associated with this critical chronic bleeding condition, but who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital and medical insurance coverages, medicare, medicaid, and other government assistance programs, and private charitable assistance programs.

L.1972, c. 124, s. 2, eff. Aug. 15, 1972.



Section 26:2-92 - Powers And Duties Of Department

26:2-92. Powers and duties of department
The department shall:

a. Develop standards for determining eligibility for care and treatment under this program;

b. Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including self-administration, prevention, and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition;

c. Extend financial assistance to persons suffering from hemophilia in obtaining blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical and dental facilities, and at home, or participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives and concentrates and other efficacious agents to hemophiliac patients at an economical cost, thus increasing the effectiveness of the moneys appropriated to carry out the provisions of this act;

d. Institute and carry on educational programs among physicians, dentists, hospitals, public health departments, and the public concerning hemophilia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from this condition; and

e. Promulgate all rules and regulations necessary to effectuate the purposes of this act.

L.1972, c. 124, s. 3, eff. Aug. 15, 1972.



Section 26:2-93 - Short Title

26:2-93. Short title
This act shall be known and may be cited as the "Juvenile Terminal Illness Assistance Act."

L.1972, c. 193, s. 1, eff. Dec. 20, 1972.



Section 26:2-94 - Public Policy

26:2-94. Public policy
It is hereby declared to be the policy of the State that no child shall be denied access to any medical assistance which may prolong his or her life because of inability to pay the cost thereof. The Legislature hereby finds that there are cases where a child's illness has been diagnosed as terminal and all remedies and finances have been exhausted, and only by continued medical and financial assistance could the child's life be prolonged. It is, therefore, declared to be the policy of the State that, in such cases, the State shall provide assistance in the case of medical expenses.

L.1972, c. 193, s. 2, eff. Dec. 20, 1972.



Section 26:2-95 - Program Of Care And Treatment; Establishment

26:2-95. Program of care and treatment; establishment
The State Department of Health shall establish a program for the care and treatment of children suffering from terminal illnesses. This program shall assist children suffering from such illnesses who require lifesaving care and treatment therefor, but whose parents or guardian are unable to pay for such services on a continuing basis.

L.1972, c. 193, s. 3, eff. Dec. 20, 1972.



Section 26:2-96 - Definitions

26:2-96. Definitions
For the purposes of this act:

a. "Child" means any person under 21 years of age.

b. "Terminal illness" means an illness for which there is no known cure and which ultimately ends in death, and which has been certified as such by two physicians licensed to practice medicine and surgery.

c. "Department" means the State Department of Health.

d. "Commissioner" means the State Commissioner of Health.

L.1972, c. 193, s. 4, eff. Dec. 20, 1972.



Section 26:2-97 - Terminal Illness Advisory Committee; Members; Term Of Office; Meetings; Compensation

26:2-97. Terminal illness advisory committee; members; term of office; meetings; compensation
The commissioner shall appoint a Terminal Illness Advisory Committee, hereafter referred to as the committee, to consult with the department in the administration of this act. The committee shall be composed of 11 persons representing hospitals and medical schools, voluntary agencies interested in terminal illness, local public health agencies, physicians licensed to practice medicine in all of its branches, and the general public. Each member shall hold office for a term of 4 years and until his successor is appointed and qualified, except that the terms of the members first taking office shall expire, as designated at the time of appointment, two at the end of the first year, three at the end of the second year, three at the end of the third year, and three at the end of the fourth year, after the date of appointment. Any person appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. The committee shall meet as frequently as the secretary deems necessary, but not less than once each year. The committee members shall receive no compensation but shall be reimbursed for actual expenses incurred in carrying out their duties as members of this committee.

L.1972, c. 193, s. 5, eff. Dec. 20, 1972.



Section 26:2-98 - Powers And Duties Of Department

26:2-98. Powers and duties of department
The department shall:

a. With the advice of the committee, develop standards for determining eligibility for care and treatment under this program.

b. Assist in the development and expansion of programs for the care and treatment of children suffering from terminal illnesses, including medical procedures and techniques which will have a lifesaving effect in the care and treatment of persons suffering from these diseases.

c. Assist in the development of programs for the prevention of terminal illnesses.

d. Extend financial assistance to children suffering from terminal illnesses in obtaining the medical, nursing, pharmaceutical, and technical services in caring for such diseases.

e. Promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1972, c. 193, s. 6, eff. Dec. 20, 1972.



Section 26:2-99 - Right To Refuse Medical Examination, Diagnosis Or Treatment On Religious Grounds

26:2-99. Right to refuse medical examination, diagnosis or treatment on religious grounds
Nothing in this act shall be construed to compel any person to undergo any medical screening, examination, diagnosis, or treatment or to accept any other health care (other than for the purpose of discovering and preventing the spread of infection or contagious disease or for the purpose of protecting environmental health), if the child or his parent or guardian objects thereto on religious grounds.

L.1972, c. 193, s. 7, eff. Dec. 20, 1972.



Section 26:2-100 - Severability

26:2-100. Severability
If any clause, sentence, section, provision, or part of this act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not invalidate, impair or affect the remainder of this act, which shall remain in full force and effect.

L.1972, c. 193, s. 8, eff. Dec. 20, 1972.



Section 26:2-103.1 - Findings, Declarations Relative To Universal Newborn Hearing Screening.

26:2-103.1 Findings, declarations relative to universal newborn hearing screening.

1.The Legislature finds and declares that:

Hearing loss occurs in newborns more frequently than any other health condition for which newborn screening is currently required. Moreover, early detection of hearing loss in a child and early intervention and treatment before six months of age has been demonstrated to be highly effective in facilitating a child's healthy development in a manner consistent with the child's age and cognitive ability. Eighty percent of a child's ability to learn speech, language and related cognitive skills is established by the time the child is 36 months of age, and hearing is vitally important to the healthy development of such language skills. Due to advances in medical technology, children of all ages can receive reliable and valid screening for hearing loss in a cost-effective manner. Appropriate screening and identification of newborns and infants with hearing loss will facilitate early intervention and treatment in the critical time period for language development, and may, therefore, serve the public purposes of promoting the healthy development of children and reducing public expenditures for health care and special education and related services.

Therefore, it is necessary for the Legislature to establish a universal newborn hearing screening program that will: a. provide early detection of hearing loss in newborn children at the hospital or birthing center or as soon after birth as possible; b. enable these children and their care givers to obtain needed multi-disciplinary evaluation, treatment, and intervention services at the earliest opportunity; and c. prevent or mitigate the developmental delays and academic failures associated with late identification of hearing loss.

L.2001,c.373,s.1.



Section 26:2-103.2 - Definitions Relative To Universal Newborn Hearing Screening.

26:2-103.2 Definitions relative to universal newborn hearing screening.

2.As used in this act:

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Electrophysiologic screening measures" means the electrical result of the application of physiologic agents and includes, but is not limited to, the procedures currently known as Auditory Brainstem Response testing (ABR) and Otoacoustic Emissions testing (OAE) and any other procedure adopted by regulation by the commissioner.

"Hearing loss" means a hearing loss of 30dB or greater in the frequency region important for speech recognition and comprehension in one or both ears, which is approximately 500 through 4000 Hz., except that the commissioner may adopt a standard which establishes a less severe hearing loss, as appropriate.

"Newborn" means a child up to 28 days old.

"Parent" means a biological parent, stepparent, adoptive parent, legal guardian, or other legal custodian of a child.

L.2001, c.373, s.2; amended 2012, c.17, s.112.



Section 26:2-103.3 - Screening For Hearing Loss In All Newborn Children.

26:2-103.3 Screening for hearing loss in all newborn children.

3. a. The commissioner shall ensure that, effective January 1, 2002, all newborn children in the State shall be screened for hearing loss by an appropriate electrophysiologic screening measure.

b.Effective January 1, 2002, the department shall issue guidelines for the periodic monitoring of all infants between the age of 29 days and 36 months for delayed onset hearing loss.

c.Notwithstanding the provisions of subsection a. of this section to the contrary, no newborn child shall be screened for hearing loss if the parent of the newborn objects to such screening on the grounds that the screening conflicts with the parents' bona fide religious tenets or practices.

L.2001,c.373,s.3.



Section 26:2-103.4 - Hospital, Birthing Center To Provide For Newborn Screening For Hearing Loss.

26:2-103.4 Hospital, birthing center to provide for newborn screening for hearing loss.

4. Every hospital that provides inpatient maternity services and every birthing center licensed in the State pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall be required to provide for newborn screening for hearing loss for all newborns born at the facility. The hospital or birthing center shall file a plan with the department, in a manner and on forms prescribed by the commissioner, detailing how the hospital or birthing center will implement the newborn hearing screening requirements established pursuant to this act. The plan shall include, at a minimum, the following:

a.the electrophysiologic screening measure to be performed;

b.the qualifications of the personnel designated to perform the electrophysiologic screening measure;

c.guidelines for the provision of follow-up services for newborns identified as having or being at risk of developing a hearing loss;

d.the educational services to be provided to the parents of newborns identified as having or being at risk for developing a hearing loss; and

e.the protocol to be followed to ensure the confidentiality of any patient identifying information furnished to the department for the purposes of the central registry established pursuant to this act.

L.2001,c.373,s.4.



Section 26:2-103.5 - Physician, Midwife To Advise Parent Of Availability Of Newborn Hearing Screening.

26:2-103.5 Physician, midwife to advise parent of availability of newborn hearing screening.

5.In the case of a newborn born outside of a hospital or birthing center who is not transferred to a hospital or birthing center, the physician or midwife, licensed in this State pursuant to Title 45 of the Revised Statutes, caring for the newborn shall advise the parent or guardian of the newborn of the availability of newborn hearing screening pursuant to this act, and shall take such actions as may facilitate the provision of such screening to the newborn in accordance with the provisions of this act.

L.2001,c.373,s.5.



Section 26:2-103.6 - Central Registry Of Newborns At Risk Of Hearing Loss.

26:2-103.6 Central registry of newborns at risk of hearing loss.

6. a. The commissioner shall establish a central registry of newborns identified as having or being at risk of developing a hearing loss. The information in the central registry shall be used for the purposes of compiling statistical information and providing follow-up counseling, intervention and educational services to the parents of the newborns listed in the registry.

b.A hospital, birthing center or health care professional who performs testing required by this act shall report the results of such testing when a hearing loss is indicated to the department in a manner and on forms prescribed by the commissioner.


L.2001,c.373,s.6.



Section 26:2-103.7 - Screening, Monitoring Covered Service.

26:2-103.7 Screening, monitoring covered service.

7.The Commissioner of Human Services shall ensure that the newborn hearing screening and periodic monitoring of infants for delayed onset hearing loss required pursuant to this act is a covered service under the State Medicaid program established pursuant to P.L.1968, c. 413 (C.30:4D-1 et seq.),the "Children's Health Care Coverage Program"established pursuant to P.L.1997, c.272 (C.30:4I-1 et seq.), and the "FamilyCare Health Coverage Program" established pursuant to P.L.2000, c.71 (C.30:4J-1 et seq.).

L.2001,c.373,s.7.



Section 26:2-103.8 - Hearing Evaluation Council.

26:2-103.8 Hearing Evaluation Council.

8.The commissioner shall establish a Hearing Evaluation Council to provide on-going advice to the department on implementation of this act. The council shall be composed of not less than seven persons appointed by the commissioner who include: a board certified pediatrician, a board certified otolaryngologist, an audiologist with certified clinical competence, a person who is profoundly deaf, a person who is hearing impaired, a hearing person of parents who are deaf, and a citizen of the State who is interested in the concerns and welfare of the deaf.

Each member shall hold office for a term of two years and until each member's successor is appointed and qualified. Any person appointed to fill a vacancy occurring prior to the expiration of the term for which the person's predecessor was appointed shall be appointed for the remainder of such term.

The council shall meet as frequently as the commissioner deems necessary, but not less than once each year. Council members shall receive no compensation but shall be reimbursed for actual expenses incurred in carrying out their duties as members of this council.

L.2001,c.373,s.8.



Section 26:2-103.9 - Rules, Regulations.

26:2-103.9 Rules, regulations.

9.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to implement the provisions of this act.

L.2001,c.373,s.9.



Section 26:2-104 - Legislative Findings And Declaration

26:2-104. Legislative findings and declaration
The Legislature hereby finds and declares:

a. That New Jersey is currently suffering from the highest overall mortality rates for cancer in the Nation;

b. That certain forms of cancer are now believed to be attributable to environmental factors which, if controlled, can significantly reduce cancer incidence in this State;

c. That more complete and more precise statistical data are necessary to determine the correlations between cancer incidence and possible environmental factors and to evaluate cancer treatment and prevention measures that are currently in progress; and,

d. That a cancer registry would thus provide a vital foundation for a concerted State effort to reduce the incidence of environmentally related cancer in this State.

L.1977, c. 266, s. 1.



Section 26:2-105 - Establishment, Maintenance Of State Cancer Registry.

26:2-105 Establishment, maintenance of State cancer registry.

2.The Department of Health shall establish and maintain an up-to-date registry which shall include a record of cases of cancer and specified cases of tumorous or precancerous disease that occur in New Jersey, and such information concerning these cases as it shall deem necessary and appropriate in order to conduct thorough and complete epidemiologic surveys of cancer and cancer-related diseases in this State and to apply appropriate preventive and control measures.

L.1977, c.266, s.2; amended 2001, c.99, s.1; 2012, c.17, s.113.



Section 26:2-106 - Reports; Rules, Regulations; Enforcement.

26:2-106 Reports; rules, regulations; enforcement.

3. a. The Commissioner of Health, in consultation with the Public Health Council, shall require the reporting of cases of cancer and other specified tumorous and precancerous diseases, and the submission of such specified additional information on reported cases or control populations as he deems necessary and appropriate for the recognition, prevention, cure, or control of such diseases.

b.Pursuant to subsection a. of this section, the Commissioner of Health is hereby authorized to adopt and promulgate, in the manner prescribed by the applicable provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) rules and regulations specifying the health care providers, individuals, and other organizations obliged to make the report and submissions required by subsection a. of this section, the related information to be included in such reports, and the methods for such reporting.

c.All abstracting work performed by a health care facility in accordance with this section shall be performed by a certified tumor registrar.

d. (1) The Department of Health shall contract out its registry services to health care facilities which lack adequate internal capabilities to report cases on a timely basis, as provided in the regulations adopted pursuant to this section. Such health care facilities shall reimburse the department for services rendered.

(2)If a health care facility fails to correct deficiencies in its reporting that are discovered on audit by the Department of Health within 30 days, the department will conduct the appropriate registrar activities and charge the facility for all costs related to its services.

e.Health insurers and other third party health care payers providing health benefits plans to residents of the State shall report to the Department of Health cases of cancer of State residents based upon selection criteria and in a format specified by the department.

f. (1) A health care facility, health care provider, or health insurer that fails to comply with the provisions of this section shall be liable to a penalty of up to $500 per unreported cancer case.

(2)A health care facility that fails to report cases of cancer electronically, as required by regulation, shall be liable to a penalty not to exceed $1,000 per business day.

(3)A penalty sued for under the provisions of this subsection shall be recovered by and in the name of the Department of Health and shall be dedicated to the cancer registry.

g.All information reported to the Department of Health for inclusion in the cancer registry pursuant to this section shall be verified for accuracy by the department within six months of receiving the information and shall be incorporated in the registry. Aggregate or summary information, to include gender distribution, age groupings of cases, and cancer types, shall be made available to the public no later than six months after verification by the department. The department shall not make public any information reported to the department which discloses the identity of any person to whom the information relates.

L.1977, c.266, s.3; amended 1996, c.74, s.1; 2001, c.99, s.2; 2012, c.17, s.114.



Section 26:2-107 - Confidentiality Of Reports.

26:2-107 Confidentiality of reports.

4.The reports made pursuant to this act are to be used only by the Department of Health and such other agencies as may be designated by the Commissioner of Health and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate; and to that end, such reports shall not be included under materials available to public inspection pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

L.1977, c.266, s.4; amended 2001, c.99, s.3; 2012, c.17, s.115.



Section 26:2-108 - Immunity From Liability For Individuals, Organizations Providing Information.

26:2-108 Immunity from liability for individuals, organizations providing information.

5.No individual or organization providing information to the Department of Health in accordance with this act shall be deemed to be, or held liable for, divulging confidential information.

L.1977, c.266, s.5; amended 2001, c.99, s.4; 2012, c.17, s.116.



Section 26:2-109 - Inapplicability Of Act To Compel Individual To Submit To Medical Or Health Department Examination Or Supervision

26:2-109. Inapplicability of act to compel individual to submit to medical or health department examination or supervision
Nothing in this act shall be construed to compel any individual to submit to medical or health department examination or supervision.

L.1977, c. 266, s. 6.



Section 26:2-110 - Policy Declaration

26:2-110. Policy declaration
It is hereby declared to be the public policy of this State that in the interests of public health every effort should be made to detect in newborn infants, hypothyroidism, galactosemia, phenylketonuria, and other preventable biochemical disorders which may cause mental retardation or other permanent disabilities and to treat affected individuals.

P.L. 1977, c. 321, s. 1; amended 1981, c.357, s.2; 1988,c.24,s.2.



Section 26:2-111 - Testing Of Infants For Biochemical Disorders

26:2-111. Testing of infants for biochemical disorders
All infants born in this State shall be tested for hypothyroidism, galactosemia and phenylketonuria. The Commissioner of Health shall issue regulations to assure that newborns are so tested in a manner approved by the commissioner. The commissioner shall ensure that treatment services are available to all identified individuals. The State Department of Health may charge a reasonable fee for the tests performed pursuant to this act. The amount of the fee and the procedures for collecting the fee shall be determined by the commissioner. The commissioner shall apply all revenues collected from the fees to the testing and treatment procedures performed pursuant to this act.

The commissioner may also require testing of newborn infants for other preventable biochemical disorders if reliable and efficient testing techniques are available. If the commissioner determines that an additional test shall be required, 90 days prior to requiring the test he shall advise the President of the Senate, Speaker of the General Assembly and chairmen of the standing reference committees on Revenue, Finance and Appropriations and Institutions, Health and Welfare of his determination.

The commissioner shall provide a program of reviewing and following up on positive cases in order that measures may be taken to prevent mental retardation or other permanent disabilities.

Information on newborn infants and their families compiled pursuant to this section may be used by the department and agencies designated by the commissioner for the purposes of carrying out this act, but otherwise the information shall be confidential and not divulged or made public so as to disclose the identity of any person to which it relates, except as provided by law. The department shall conduct an intensive educational and training program among physicians, hospitals, public health nurses and the public concerning those biochemical disorders. This program shall include information concerning the nature of the disorders, testing for the detection of these disorders and treatment modalities for these disorders.

The provisions of this section shall not apply if the parents of a newborn infant object to the testing on the grounds that it would conflict with their religious tenets or practices.

P.L. 1977, c. 321, s. 2; amended 1981, c.357, s.3; 1988,c.24,s.3.



Section 26:2-111.1 - Option Of Additional Screening For Disorders In Infant Required; Cost.

26:2-111.1 Option of additional screening for disorders in infant required; cost.

1. a. A health care provider shall give an infant's parent or guardian the option of consenting to the performance of testing by qualified laboratories for disorders in infants for which testing is not required pursuant to P.L.1977, c.321 (C.26:2-110 et seq.), on a form and in a manner prescribed by the Commissioner of Health. The health care provider shall not be required to assume the cost of such testing.

As used in this section:

"Health care provider" means a health care professional licensed pursuant to Title 45 of the Revised Statutes or a health care facility licensed pursuant to Title 26 of the Revised Statutes that provides health care services to newborn infants.

"Qualified laboratory" means a clinical laboratory not operated by the Department of Health, which is certified by the Secretary of Health and Human Services pursuant to the federal "Clinical Laboratory Improvement Amendments of 1988," Pub.L.100-578 (42 U.S.C. s.263a) and reports its test results by using normal pediatric reference ranges.

b.(1) The Commissioner of Health shall prepare and make available electronically, on the Internet website of the Department of Health, information that explains the availability of testing performed by qualified laboratories for disorders in infants for which testing is not required pursuant to P.L.1977, c.321 (C.26:2-110 et seq.).

(2)A health care provider shall give an infant's parent or guardian a hard copy of the information prepared pursuant to paragraph (1) of this subsection and provide the parent or guardian with a reasonable opportunity to read the information when giving the parent or guardian the option of consenting to the performance of testing pursuant to subsection a. of this section.

L.2004, c.12, s.1; amended 2012, c.17, s.117.



Section 26:2-111.2 - Hiv Testing Required For Certain Newborns.

26:2-111.2 HIV testing required for certain newborns.

4. a. The Commissioner of Health shall require each birthing facility in the State to administer to a newborn in its care a test for human immunodeficiency virus (HIV) if the HIV status of the mother of the newborn is unknown.

A newborn shall not be denied testing for HIV on the basis of the newborn's economic status.

b.The commissioner shall establish a comprehensive program for the follow-up testing of newborns who test positive for HIV pursuant to subsection a. of this section or whose mother is HIV-positive, which shall include, but not be limited to, procedures for the administration of HIV testing, counseling of the newborn's mother, tracking the newborn, disclosure of HIV test results to the mother, facility compliance reviews, and educational activities related to the HIV testing.

c.The provisions of this section shall not apply to a newborn whose parents object to the test as being in conflict with their religious tenets and practices. The parents shall provide the health care facility with a written statement of the objection, and the statement shall be included in the newborn's medical record.

d.As used in this section, "birthing facility" means an inpatient or ambulatory health care facility licensed by the Department of Health that provides birthing and newborn care services.

e.The Commissioner of Health shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the purposes of this section.

L.2007, c.218, s.4; amended 2012, c.17, s.118.



Section 26:2-111.3 - Findings, Declarations Relative To Newborn Screening For Congenital Heart Defects.

26:2-111.3 Findings, declarations relative to newborn screening for congenital heart defects.

1.The Legislature finds and declares that:

a.Congenital heart defects (CHDs) are structural abnormalities of the heart that are present at birth; CHDs range in severity from simple problems such as holes between chambers of the heart, to severe malformations, such as the complete absence of one or more chambers or valves; some critical CHDs can cause severe and life-threatening symptoms which require intervention within the first days of life;

b.According to the United States Secretary of Health and Human Services' Advisory Committee on Heritable Disorders in Newborns and Children, congenital heart disease affects approximately seven to nine of every 1,000 live births in the United States and Europe; the federal Centers for Disease Control and Prevention states that CHD is the leading cause of infant death due to birth defects;

c.Current methods for detecting CHDs generally include prenatal ultrasound screening and repeated clinical examinations; while prenatal ultrasound screenings can detect some major congenital heart defects, these screenings, alone, identify less than half of all CHD cases, and critical CHD cases are often missed during routine clinical exams performed prior to a newborn's discharge from a birthing facility;

d.Pulse oximetry is a non-invasive test that estimates the percentage of hemoglobin in blood that is saturated with oxygen; when performed on a newborn a minimum of 24 hours after birth, pulse oximetry screening is often more effective at detecting critical, life-threatening CHDs which otherwise go undetected by current screening methods; newborns with abnormal pulse oximetry results require immediate confirmatory testing and intervention; and

e.Many newborn lives could potentially be saved by earlier detection and treatment of CHDs if birthing facilities in the State were required to perform this simple, non-invasive newborn screening in conjunction with current CHD screening methods.

L.2011, c.74, s.1.



Section 26:2-111.4 - Birthing Facilities Required To Perform Pulse Oximetry Screening; Rules, Regulations.

26:2-111.4 Birthing facilities required to perform pulse oximetry screening; rules, regulations.

2. a. The Commissioner of Health shall require each birthing facility licensed by the Department of Health to perform a pulse oximetry screening, a minimum of 24 hours after birth, on every newborn in its care.

b.As used in this section, "birthing facility" means an inpatient or ambulatory health care facility licensed by the Department of Health that provides birthing and newborn care services.

c.The commissioner shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the purposes of this act.

L.2011, c.74, s.2; amended 2012, c.17, s.119.



Section 26:2-111.5 - Testing Of Newborns For Certain Lysomal Storage Disorders Required.

26:2-111.5 Testing of newborns for certain lysomal storage disorders required.

1. a. All infants born in this State shall be tested for the lysosomal storage disorders known as Krabbe, Pompe, Gaucher, Fabry, and Niemann-Pick diseases within six months following the occurrence of all of the following:

(1)the registration with the federal Food and Drug Administration of the necessary reagents;

(2)the availability of the necessary reagents from the federal Centers for Disease Control and Prevention;

(3)the availability of quality assurance testing methodology for these processes; and

(4)the acquisition by the Department of Health of the equipment necessary to implement the expanded screening tests.

b.The Department of Health may charge a reasonable fee for the tests performed pursuant to this section. The amount of the fee and the procedures for collecting the fee shall be determined by the Commissioner of Health.

L.2011, c.175, s.1; amended 2012, c.17, s.120.



Section 26:2-111.6 - Testing Of Infants For Adrenoleukodystrophy.

26:2-111.6 Testing of infants for adrenoleukodystrophy.

1. a. All infants born in this State shall be tested for adrenoleukodystrophy (ALD) beginning six months following the occurrence of all of the following:

(1)the development of a reliable test or series of tests for screening newborns for ALD using dried blood spots and quality assurance testing methodology for ALD testing;

(2)the availability of quality assurance materials for the ALD test from the federal Centers for Disease Control and Prevention;

(3)the inclusion of newborn screening for ALD in the Recommended Uniform Screening Panel of the United States Secretary of Health and Human Services' Advisory Committee on Heritable Disorders in Newborns and Children, after the committee's evidence review of newborn screening for ALD;

(4)the review by the Department of Health of the proposed test; and

(5)the acquisition of equipment necessary to implement the expanded screening tests by the State's Newborn Screening Laboratory.

b.The Department of Health may charge a reasonable fee and any reasonable increase in this fee as necessary, for the test performed pursuant to this section. The amount of the fee and the procedures for collecting the fee shall be determined by the Commissioner of Health.

L.2013, c.90, s.1.



Section 26:2-111.7 - "Let Them Be Little Act," Screening Of Newborns For Mpsi And Mpsii Provided.

26:2-111.7 "Let Them Be Little Act," screening of newborns for MPSI and MPSII provided.

1. a. All infants born in this State shall be tested for mucopolysaccharidosis I (MPS I), also known as Hurler syndrome, Hurler-Scheie syndrome, or Scheie syndrome, beginning six months following the occurrence of all of the following:

(1)the development of a reliable test or series of tests for screening newborns for MPS I using dried blood spots and quality assurance testing methodology for Hunter syndrome testing;

(2)the availability of quality assurance materials for the MPS I test from the federal Centers for Disease Control and Prevention;

(3)the inclusion of newborn screening for MPS I in the Recommended Uniform Screening Panel of the United States Secretary of Health and Human Services' Advisory Committee on Heritable Disorders in Newborns and Children, after the committee's evidence review of newborn screening for MPS I;

(4)the review by the Department of Health of the proposed test; and

(5)the acquisition of equipment necessary to implement the expanded screening tests by the State's Newborn Screening Laboratory.

b.All infants born in this State shall be tested for mucopolysaccharidosis II (MPS II), also called Hunter syndrome, beginning six months following the occurrence of all of the following:

(1)the development of a reliable test or series of tests for screening newborns for MPS II using dried blood spots and quality assurance testing methodology for Hunter syndrome testing;

(2)the availability of quality assurance materials for the MPS II test from the federal Centers for Disease Control and Prevention;

(3)the inclusion of newborn screening for MPS II in the Recommended Uniform Screening Panel of the United States Secretary of Health and Human Services' Advisory Committee on Heritable Disorders in Newborns and Children, after the committee's evidence review of newborn screening for MPS II;

(4)the review by the Department of Health of the proposed test; and

(5)the acquisition of equipment necessary to implement the expanded screening tests by the State's Newborn Screening Laboratory.

c.The Department of Health may charge a reasonable fee and any reasonable increase in this fee as necessary, for the tests performed pursuant to this section. The amount of the fee and the procedures for collecting the fee shall be determined by the Commissioner of Health.

L.2014, c.44, s.1.



Section 26:2-112 - Agreements With Federal Government And Public Health Agencies Of Other States

26:2-112. Agreements with federal government and public health agencies of other states
The commissioner is authorized to enter into agreements with the Federal Government and public health agencies in other states to achieve greater effectiveness or efficiency in carrying out the provisions of this act.

L.1981, c. 357, s. 4.



Section 26:2-113 - Legislative Findings And Declarations

26:2-113. Legislative findings and declarations
The Legislature finds that the effective identification, diagnosis, care and treatment of persons who have been exposed to diethylstilbestrol, commonly referred to as DES, is of paramount public importance; that DES, a synthetic estrogen-type hormone, was extensively administered between 1940 and 1970 to pregnant women threatened with miscarriage; that, subsequently, a causal relationship was found between DES and an unusual type of cervical and vaginal cancer in the daughters of persons who took the drug during pregnancy; that use of DES during pregnancy has been discontinued as a result of these findings, but that as many as 75,000 persons in New Jersey may have been exposed to the drug during its period of usage.

The Legislature further finds that the magnitude of this problem may only be realized in the next few years as the daughters of women exposed to the drug reach reproductive age, the time when such abnormalities become apparent; that the situation is compounded by the relative newness of the studies associating DES with cancer and the uncertainty over the implications of recent research; and that many physicians are not yet familiar with detection and treatment techniques because the problem has been relatively recently identified.

Therefore, the Legislature declares that it is imperative that programs be established to identify and diagnose persons who have been exposed to the drug diethylstilbestrol, to refer them to sources of care and treatment, and to provide an education program for physicians and other health care professionals so that exposed persons may benefit from the best possible diagnostic procedures and treatment.

L.1981, c. 288, s. 1, eff. Sept. 23, 1981.



Section 26:2-114 - Definitions

26:2-114. Definitions
As used in this act:

a. "Primary screening" means the initial evaluation of a person through history, physical examination and routine tests to determine the possible existence of physical changes due to diethylstilbestrol exposure; and

b. "Secondary screening" means a follow-up evaluation with specialized diagnostic measures of a person identified in a primary screening as having a high probability of being diethylstilbestrol exposed, in order to confirm the existence of changes attributed to that exposure.

L.1981, c. 288, s. 2, eff. Sept. 23, 1981.



Section 26:2-115 - Duties Of Commissioner; Programs Of Education; Secondary Screening Programs

26:2-115. Duties of commissioner; programs of education; secondary screening programs
The Commissioner of the Department of Health shall establish:

a. A program to educate the public and health care professionals involved in primary screening about the potential hazards and afflictions which may be related to exposure to diethylstilbestrol and the symptoms and prevention of associated malignancies. The program shall include a public information campaign on diethylstilbestrol to encourage persons exposed to the drug to seek medical care for the prevention or treatment of any malignant condition.

b. Secondary screening programs for diethylstilbestrol exposed persons through contract with licensed health care facilities. In contracting for the secondary screening programs, consideration shall be given to the location of the facility in relation to the concentration of population within the State and the capacity of the facility to properly conduct a secondary screening program. Each contract for a secondary screening program shall be upon such terms and conditions as the Commissioner of Health determines; but each facility shall charge each person receiving services a fee as determined by the commissioner. Where provided, all third party payors shall be accepted and utilized in securing payment for services.

c. Continuing education programs for health care professionals involved in the diagnosis and treatment of diethylstilbestrol exposed persons.

L.1981, c. 288, s. 3, eff. Sept. 23, 1981.



Section 26:2-116 - Registry

26:2-116. Registry
The Commissioner of the Department of Health shall maintain a registry of women who took diethylstilbestrol during pregnancy and their offspring who were exposed to diethylstilbestrol prenatally for the purpose of follow-up care and treatment of long-term problems associated with diethylstilbestrol exposure. Enrollment in the registry shall be upon a voluntary basis.

L.1981, c. 288, s. 4, eff. Sept. 23, 1981.



Section 26:2-117 - Annual Report

26:2-117. Annual report
The Department of Health shall make an annual report to the Legislature, through the President of the Senate, Speaker of the General Assembly and Chairmen of the Senate and Assembly Institutions, Health and Welfare Committees of its findings and recommendations concerning the effectiveness, impact and benefits derived from the programs created herein, and any recommendations for legislative changes deemed necessary.

L.1981, c. 288, s. 5, eff. Sept. 23, 1981.



Section 26:2-119 - Legislative Findings

26:2-119. Legislative findings
The Legislature finds that every year there are a substantial number of accidental poisonings especially among young children and that the possibility of serious injury or death which results from the ingestion of poisonous substances could be dramatically reduced by the development of a poison control and drug information program.

L.1982, c. 177, s. 1, eff. Nov. 12, 1982.



Section 26:2-120 - Definitions

26:2-120. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Health;

b. "Program" means the poison control and drug information program established by the commissioner.

L.1982, c. 177, s. 2, eff. Nov. 12, 1982.



Section 26:2-121 - Poison Control And Drug Information Program; Establishment; Hours Of Service

26:2-121. Poison control and drug information program; establishment; hours of service
The commissioner shall establish a Statewide program of poison control and drug information. Program services shall be available on a 24 hour basis to the residents of every county.

L.1982, c. 177, s. 3, eff. Nov. 12, 1982.



Section 26:2-122 - Services Performed

26:2-122. Services performed
The principal activity of the program shall be answering requests by telephone for poison information and making recommendations for appropriate management and treatment of poisoning exposure and overdose victims. Services of the poison control and drug information program shall also include:

a. Evaluating whether treatment can be accomplished in the home setting or whether transport to an emergency treatment facility is required;

b. Recommending treatment measures to appropriate personnel;

c. Providing follow-up education to prevent future similar incidents;

d. Providing community education programs designed to improve public awareness of poisoning and overdose problems and to educate the public regarding prevention; and

e. Answering drug information questions from health professionals by providing current and accurate information relating to drugs and their therapeutic uses.

L.1982, c. 177, s. 4, eff. Nov. 12, 1982.



Section 26:2-123 - Personnel Utilization

26:2-123. Personnel utilization
The program shall utilize physicians, pharmacists, nurses and other necessary personnel trained in various aspects of toxicology, poison control, and drug information retrieval and analysis.

L.1982, c. 177, s. 5, eff. Nov. 12, 1982.



Section 26:2-124 - Findings, Declarations

26:2-124. Findings, declarations
The Legislature finds and declares that the rising incidence of heart disease, kidney disease and stroke is causing increased concern among public health officials and private practitioners who feel that it is imperative that new initiatives be developed to combat the high blood pressure which is so often associated with these life threatening conditions.

The Legislature further finds that the expansion of the comprehensive hypertension control program presently operated by the New Jersey State Department of Health with funds from federal block grants is in the best interests of the citizens of the State of New Jersey in an effort to minimize the incidence of death and disability which so often accompany uncontrolled high blood pressure.

L. 1985, c. 5, s. 1, eff. Jan. 10, 1985.



Section 26:2-125 - Definitions

26:2-125. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Health;

b. "Department" means the State Department of Health;

c. "Program" means the hypertension control program established by the commissioner.

L. 1985, c. 5, s. 2, eff. Jan. 10, 1985.



Section 26:2-126 - Expansion Of Hypertension Control Program

26:2-126. Expansion of hypertension control program
The commissioner shall expand the existing hypertension control program within the department, which shall have central authority and responsibility for the development of a system of community based high blood pressure control programs.

The commissioner shall take any action he deems necessary, including the provision of advisory and technical assistance and the development of training and educational programs, to assist qualified individuals and agencies to develop comprehensive and coordinated hypertension programs.

L. 1985, c. 5, s. 3, eff. Jan. 10, 1985.



Section 26:2-127 - Components Of Community Program

26:2-127. Components of community program
A community based high blood pressure control program shall provide:

a. Hypertension screening;

b. Treatment referral;

c. Counseling for victims of high blood pressure as to proper diet, weight control and appropriate care and treatment of the condition; and

d. Patient follow-up and evaluation of treatment methods.

L. 1985, c. 5, s. 4, eff. Jan. 10, 1985.



Section 26:2-128 - Authority Of Commissioner

26:2-128. Authority of commissioner
The commissioner is authorized to:

a. Enter into necessary contracts and agreements with counties, municipalities and other units of government, colleges, universities, associations, agencies, corporations and individuals for the development and expansion of community hypertension programs;

b. Gather data relative to the detection of high blood pressure and the incidence of heart disease, kidney disease and stroke;

c. Promote programs of professional education for physicians, dentists, nurses, pharmacists, and public health professionals relative to the prevention, detection and control of high blood pressure and the rehabilitation of victims of heart disease, stroke and kidney disease which result from uncontrolled hypertension;

d. Conduct scientific investigation into the prevention, cause, detection and control of high blood pressure;

e. Develop more effective methods for the screening, evaluation and control of hypertension; and

f. Apply for and accept any grant of money from the federal government or any other source available for the purposes of this act.

L. 1985, c. 5, s. 5, eff. Jan. 10, 1985.



Section 26:2-129 - Regulations

26:2-129. Regulations
Pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the commissioner shall promulgate any regulations necessary to effectuate the provisions of this act.

L. 1985, c. 5, s. 6, eff. Jan. 10, 1985.



Section 26:2-130 - Findings, Declarations

26:2-130. Findings, declarations
The Legislature finds and declares that:

a. Exposure to lead and lead poisoning leads to morbidity, mortality, mental retardation, and learning disability in young children, the monetary and social costs of which far exceed the costs of monitoring and preventing lead poisoning.

b. The New Jersey Department of Health estimates that 44 of every 1000 children are at risk of lead poisoning and that the rate of lead poisoning among children at risk now exceeds the rate of paralytic polio at the height of the epidemic of the 1950's; however, the department has the resources to test and follow up on only 16% of the 220,000 children it estimates are at risk of lead poisoning.

c. Very few health departments have the resources to comply fully with the minimum standards of performance for local boards of health and Chapter XIII of the State Sanitary Code concerning control of lead poisoning in children due to the costs of the required testing, follow-up and abatement.

L. 1985, c. 84, s. 1, eff. March 25, 1985.



Section 26:2-131 - Definitions

26:2-131. Definitions
As used in this act:

a. "Child" means a person one through five years of age;

b. "Commissioner" means the Commissioner of Health;

c. "Department" means the Department of Health;

d. "Lead poisoning" means a concentration of lead as defined in Chapter XIII of the State Sanitary Code established pursuant to section 7 of P.L. 1947, c. 177 (C. 26:1A-7).

L. 1985, c. 84, s. 2, eff. March 25, 1985.



Section 26:2-132 - Lead Poisoning Control Program

26:2-132. Lead poisoning control program
The department, within the limits of funds appropriated for this purpose, has the responsibility for the development, implementation and coordination of a program to control lead poisoning and abate identified lead hazards by:

a. Identifying areas where there is a high risk of the presence of lead paint in a dwelling;

b. Establishing testing procedures for the detection of the presence of lead in persons and dwellings; and

c. Stimulating professional and public education concerning the need to test, detect and control lead poisoning and to abate identified lead hazards.

L. 1985, c. 84, s. 3, eff. March 25, 1985.



Section 26:2-134 - Comprehensive Plan

26:2-134. Comprehensive plan
Within six months of the effective date of this act, the commissioner shall prepare a comprehensive plan to control lead poisoning in the State. The commissioner shall submit the plan to the Governor and the Legislature.

L. 1985, c. 84, s. 5, eff. March 25, 1985.



Section 26:2-135 - Annual Report

26:2-135.Annual report
6. The commissioner shall issue an annual report to the Governor and the Legislature by October 1 of each year. The report shall include a summary of the lead poisoning testing and abatement program activities in the State during the preceding fiscal year and any recommendations or suggestions for legislative consideration.

This report shall be made available to local and State agencies involved with case management and lead abatement, and to interested members of the public.

L.1985, c.84, s.6; amended 1995,c.328,s.7.



Section 26:2-136 - Loans To Local Boards

26:2-136. Loans to local boards
The department may set aside up to 10% of the funds appropriated pursuant to this act for the purpose of providing loans to local boards of health to abate lead paint nuisances pursuant to section 9 of P.L. 1971, c. 366 (C. 24:14A-9). The department shall establish criteria for making the loans and procedures for repayment of the loans to the department.

L. 1985, c. 84, s. 7, eff. March 25, 1985.



Section 26:2-137 - Regulations

26:2-137. Regulations
The commissioner shall, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt regulations necessary to effectuate the provisions of this act.

L. 1985, c. 84, s. 8, eff. March 25, 1985.



Section 26:2-137.1 - Specifications For Lead Screening Of Children, Immunizations

26:2-137.1.Specifications for lead screening of children, immunizations
7. The Department of Health shall specify by regulation, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.):

a.The lead screening provided for under P.L.1995, c.316 (C.17:48E-35.10 et al.), including the age of the child when initial screening should be conducted, the time intervals between screening, when follow-up testing is required, the methods that shall be used to conduct the lead screening, and the level of lead in the bloodstream that shall be considered to be "lead poisoning"; and

b. The childhood immunizations recommended by the Advisory Committee on Immunization Practices of the United States Public Health Service and the Department of Health.

L.1995,c.316,s.7.



Section 26:2-137.2 - Findings, Declarations Relative To Lead Exposure Of Children

26:2-137.2.Findings, declarations relative to lead exposure of children
1.The Legislature finds and declares that:

a. According to the New Jersey Department of Health, 630,000 children under the age of six are at risk of lead poisoning in New Jersey and should be screened for elevated lead levels. Of this number, the Department of Health estimates that 177,000 pre-school children are at particularly high risk of lead poisoning;

b. Approximately 70,000 pre-school children, or almost 10% of the population of children under age six, are currently screened for lead poisoning;

c. Screening is an essential element of the fight to reduce and eventually eliminate childhood lead poisoning, and identification of children in the early stages of lead exposure can prevent children from suffering severe cases of lead poisoning;

d. A universal lead screening program will identify which children require medical evaluation and treatment and will alert parents about the need to identify lead hazards in their home;

e. A universal lead screening program that is integrated with education and community outreach programs will raise public consciousness about the insidious dangers of childhood lead poisoning, and encourage parents to take preventive steps to make their homes lead-safe and communities to strengthen lead prevention programs; and

f. Universal lead screening and the universal reporting of lead test results will provide the Department of Health and local boards of health with information on high risk neighborhoods and communities and can result in targeted lead hazard reduction programs in the areas of greatest need.

L.1995,c.328,s.1.



Section 26:2-137.3 - Definitions Relative To Lead Exposure

26:2-137.3.Definitions relative to lead exposure
2.As used in this act:

"Commissioner" means the Commissioner of Health;

"Department" means the Department of Health;

"Lead poisoning" means an elevated level of lead in the bloodstream, as established by regulation of the department pursuant to this act;

"Lead screening" means the application of a detection technique to measure a child's blood lead level and determine the extent of a child's recent exposure to lead.

L.1995,c.328,s.2.



Section 26:2-137.4 - Lead Screening Performed; Requirements

26:2-137.4.Lead screening performed; requirements
3. a. A physician or registered professional nurse, as appropriate, shall perform lead screening on each of his patients under six years of age to whom he provides health care services unless the physician or registered professional nurse has knowledge that the child has already undergone lead screening in accordance with the requirements of this act. If the physician or registered professional nurse or his staff cannot perform the required lead screening, the physician or registered professional nurse may refer the patient, in writing, to another physician or registered professional nurse, health care facility or designated agency or program which is able to perform the lead screening.

b. A health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) which serves children and any other agency or program that serves children and that is designated by the commissioner to perform lead screening, shall perform lead screening on each child under six years of age that the facility, agency or program serves, unless the facility, agency or program has knowledge that the child has already undergone lead screening in accordance with the requirements of this act. If the health care facility cannot perform the required lead screening, the health care facility may refer the patient, in writing, to another health care facility, physician, registered professional nurse, or other designated agency or program which is able to perform the lead screening.

c. If a physician, registered professional nurse, or health care facility, agency or program receives laboratory test results that indicate that a child has lead poisoning, the physician, registered professional nurse, or health care facility, agency or program shall notify, in writing, the parent or guardian of the child about the test results and provide the parent or guardian with an explanation in plain language of the significance of lead poisoning. The physician, registered professional nurse, or health care facility, agency or program also shall take appropriate measures to ensure that siblings or other members of the household who are under the age of six are or have been screened for lead exposure.

d. A physician, registered professional nurse, or health care facility, agency or program shall not be required to conduct lead screening under this act if the parent or guardian of the child objects to the testing in writing.

e. The department shall specify, by regulation, the lead screening required under this act, including the age of the child when initial screening shall be conducted, the time intervals between screening, when follow-up testing is required, and the methods that shall be used to conduct the lead screening.

f. The department shall develop a mechanism, such as distribution of lead screening record cards or other appropriate means, by which children who have undergone lead screening can be identified by physicians, registered professional nurses and health care facilities, agencies and programs that perform lead screening so as to avoid duplicate lead screening of children.

g. The department shall conduct a public information campaign to inform parents of young children, physicians, registered professional nurses and other health care providers of the lead screening requirements of this act.

h. The department, to the greatest extent possible, shall coordinate payment for lead screening required pursuant to this act with the State Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and other federal children's health programs so as to ensure that the State receives the maximum amount of federal financial participation available for the lead screening services provided pursuant to this act.

L.1995,c.328,s.3.



Section 26:2-137.5 - Blood Samples; Collection, Testing

26:2-137.5.Blood samples; collection, testing
4. a. All lead screening blood samples collected by a physician, registered professional nurse or a health care facility pursuant to this act shall be sent to a laboratory licensed by the Department of Health, pursuant to the "New Jersey Clinical Laboratory Improvement Act," P.L.1975, c.166 (C.45:9-42.26 et seq.), for analysis of blood lead levels.

b. A laboratory which performs a lead screening test pursuant to this act shall report the test results to the department, the local health department in the municipality in which the child who is the subject of the test resides, and the physician, registered professional nurse or health care facility, agency or program that submitted the specimen, within five business days of obtaining the test result.

L.1995,c.328,s.4.



Section 26:2-137.6 - Central Data Base Maintained; Confidentiality

26:2-137.6.Central data base maintained; confidentiality
5. a. The department shall maintain a central data base which shall include a record of all lead screening conducted pursuant to this act. The data base shall include the name, age and address of the child screened and any other demographic data the department deems necessary. The data base shall be geographically indexed in order to determine the location of areas of relatively high incidence of lead poisoning.

b. The information reported to and compiled by the department pursuant to this act is to be used only by the department and such other agencies as may be designated by the commissioner and shall not otherwise be divulged or made public so as to disclose the identity of any child to whom it relates without written parental consent; and to that end, the information shall not be included under materials available to public inspection pursuant to P.L.1963, c. 73 (C.47:1A-1 et seq.). The department may, however, make such statistical reports available using information compiled from the data base if the name or other identifying information of the child screened is not revealed.

L.1995,c.328,s.5.



Section 26:2-137.7 - Rules, Regulations

26:2-137.7.Rules, regulations
6. The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to carry out the provisions of this act.

L.1995,c.328,s.6.



Section 26:2-138 - Findings, Declarations

26:2-138. Findings, declarations
The Legislature finds and declares that the rising incidence of diabetes mellitus and its associated complications involving the eyes, kidneys, heart, blood vessels and nerves is causing concern among public health officials and private practitioners who feel that it is imperative that new initiatives be developed to combat this disease which is so costly in human, social, and economic terms.

The Legislature further finds that the authorization to make permanent the existing comprehensive Diabetes Control Program within the New Jersey State Department of Health is in the best interests of the citizens of the State of New Jersey in an effort to minimize the incidence of death and disability so often attributed to diabetes.

L. 1987, c. 10, s. 1.



Section 26:2-139 - Definitions

26:2-139. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the State Department of Health;

b. "Department" means the State Department of Health;

c. "Program" means the Diabetes Control Program established by the commissioner.

L. 1987, c. 10, s. 2.



Section 26:2-140 - Program Continued

26:2-140. Program continued
The commissioner shall continue within the department the existing Diabetes Control Program which shall have central authority and responsibility for the development of diabetes control strategies based on sound scientific principles and protocols.

L. 1987, c. 10, s. 3.



Section 26:2-141 - Duties, Powers

26:2-141. Duties, powers
The commissioner is authorized to:

a. Gather data relative to the occurrence of diabetes and its associated complications;

b. Enter into necessary contracts and agreements with counties, municipalities and other units of government, colleges, universities, associations and agencies;

c. Conduct a scientific investigation into the prevention, cause and control of diabetes and its associated morbidity;

d. Develop more effective methods for evaluating diabetes control strategies;

e. Promote programs of education for persons afflicted with diabetes in order to improve their quality of life and reduce the burdens of the disease and its complications;

f. Promote programs of professional education for physicians, nurses, dietitians, podiatrists, dentists, physical therapists, pharmacists, and public health professionals relative to the prevention and control of diabetes and the rehabilitation of victims of the complications of diabetes; and

g. Apply for and accept any grant of money from the federal government or any other source available for the purposes of this act.

L. 1987, c. 10, s. 4.



Section 26:2-142 - Rules, Regulations

26:2-142. Rules, regulations
Pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the commissioner shall promulgate rules and regulations necessary to effectuate the provisions of this act.

L. 1987, c. 10, s. 5.



Section 26:2-142.1 - Diabetes Action Plan, Report To Governor, Legislature.

26:2-142.1 Diabetes action plan, report to Governor, Legislature.

1. a. The Department of Health, in consultation with the Department of Human Services and the Department of Children and Families, shall develop a diabetes action plan to reduce the impact of diabetes in the State of New Jersey. The plan shall identify goals and benchmarks related to reducing the incidence of diabetes in New Jersey, improving diabetes care, and controlling complications associated with diabetes.

b.The Department of Health, in consultation with the Department of Human Services and the Department of Children and Families, shall, no later than 24 months after the effective date of this act and biannually thereafter, present a report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the following:

(1)The financial impact and reach of diabetes of all types on the Department of Health, the Department of Human Services, and the Department of Children and Families, as well as the population Statewide and in specific areas of the State. The report shall include: (a) the number of people with diabetes receiving services provided by each department; (b) the number of people with diabetes and family members impacted by diabetes prevention and control programs implemented by each department; (c) the financial impact of diabetes and its complications on each department; and (d) the financial impact of diabetes and its complications on each department in comparison to other chronic diseases and conditions;

(2)The benefits of implemented programs and activities aimed at preventing or controlling diabetes. This assessment shall document the amount and source of any funding directed to each department for programs and activities aimed at reaching those with diabetes;

(3)The level of coordination among the three departments and the divisions and agencies thereof on activities, programmatic activities, and messaging related to the management, treatment, or prevention of all forms of diabetes and its complications;

(4)The development or revision of a detailed action plan for preventing and controlling diabetes with a range of actionable items for consideration by the Legislature. The plan shall identify proposed actions to reduce the impact of all forms of diabetes, pre-diabetes, and complications related to diabetes; identify expected outcomes of the proposed actions in the following biennium; and establish benchmarks for preventing and controlling relevant forms of diabetes, reducing the incidence of diabetes, improving diabetes care, and controlling complications associated with diabetes; and

(5)The development of a detailed budget blueprint identifying needs, costs, and resources required to implement the plan pursuant to paragraph (4) of this subsection. This blueprint shall include a budget range for each proposed action presented in the plan pursuant to paragraph (4) of this subsection for consideration by the Legislature.

L.2013, c.104, s.1.



Section 26:2-143 - Blood Specimen From All Pregnant Women

26:2-143. Blood specimen from all pregnant women
Every licensed physician or other licensed health professional engaged in the prenatal care of a pregnant woman or attending the woman at the time of delivery, miscarriage or abortion shall obtain or cause to be obtained a blood specimen of the woman prior to delivery or abortion or within 24 hours after delivery, miscarriage or abortion.

L. 1987, c. 166, s. 1.



Section 26:2-144 - Determination Of Rh Blood Type

26:2-144. Determination of Rh blood type
The physician or licensed health professional shall submit the blood specimen to a licensed clinical laboratory or a laboratory approved by the State Department of Health for a determination of rhesus (Rh) blood type. The laboratory shall report the results to the physician or other person engaged in the prenatal care of the woman at the time of delivery, miscarriage or abortion.

L. 1987, c. 166, s. 2.



Section 26:2-145 - Notification Of Rh Negative Results

26:2-145. Notification of Rh negative results
If the test results indicate the woman is Rh negative, within 48 hours of delivery, miscarriage or abortion and no more than 24 hours of receipt of the results the physician or licensed health professional who was engaged in the prenatal care of the woman shall advise the woman of the significance of the results and the availability of preventative treatment.

L. 1987, c. 166, s. 3.



Section 26:2-146 - Exception

26:2-146. Exception
The provisions of this act shall not apply if the physician or other licensed health professional engaged in the prenatal care of a pregnant woman or attending the woman at time of delivery, miscarriage or abortion knows the pregnant woman's rhesus blood type and accepts responsibility for the accuracy of the information.

L. 1987, c. 166, s. 4.



Section 26:2-147 - Objection To Test

26:2-147. Objection to test
The provisions of this act shall not apply if the pregnant woman objects to the test.

L. 1987, c. 166, s. 5.



Section 26:2-148 - Findings, Declarations

26:2-148. Findings, declarations
The Legislature finds and declares that:

a. Although the majority of Americans are covered by some form of health insurance, families nevertheless lack protection against the high cost of chronic or single episodes of serious illness that may destroy their resources. An illness resulting in this potentially devastating financial consequence is referred to as a catastrophic illness.

b. Catastrophic illnesses often threaten to push some families into bankruptcy and others toward seeking inferior medical care and present a major problem for this nation's health care system in that catastrophic illnesses account for over 20% of this nation's health expenditures.

c. The impact of catastrophic illnesses on the family is especially acute in that children have the highest average medical costs among the population as a whole.

d. It is the public policy of this State that each child of this State should have access to quality health care and adequate protection against the extraordinarily high costs of health care services which are determined to be catastrophic and severely impact upon a child and his family.

e. To this end, it is incumbent upon the State to provide assistance to children and their families whose medical expenses extend beyond the families' available resources.

L. 1987,c.370, s.1.



Section 26:2-149 - Definitions Relative To Catastrophic Illness In Children.

26:2-149 Definitions relative to catastrophic illness in children.

2.As used in this act:

a."Catastrophic illness" means any illness or condition the medical expenses of which are not covered by any other State or federal program or any insurance contract and exceed 10% of the first $100,000 of annual income of a family plus 15% of the excess income over $100,000.

b."Child" means a person 21 years of age and under.

c."Commission" means the Catastrophic Illness in Children Relief Fund Commission.

d."Family" means a child and the child's parent, parents or legal guardian, as the case may be, who is legally responsible for the child's medical expenses.

e."Fund" means the Catastrophic Illness in Children Relief Fund.

f."Income" means all income, from whatever source derived, actually received by a family.

g."Resident" means a person legally domiciled within the State for a period of three months immediately preceding the date of application for inclusion in the program. Mere seasonal or temporary residence within the State, of whatever duration, does not constitute domicile. Absence from this State for a period of 12 months or more is prima facie evidence of abandonment of domicile. The burden of establishing legal domicile within the State is upon the parent or legal guardian of a child.

L.1987,c.370,s.2; amended 1993, c.103, s.1; 1998, c.143, s.1; 2003, c.260, s.1.



Section 26:2-150 - Catastrophic Illness In Children Relief Fund

26:2-150. Catastrophic Illness in Children Relief Fund
The "Catastrophic Illness in Children Relief Fund" is established as a nonlapsing, revolving fund. The fund shall be administered by the commission, and shall be credited with monies received pursuant to section 10 of this act.

The State Treasurer is the custodian of the fund and all disbursements from the fund shall be made by the treasurer upon vouchers signed by the chairman of the commission. The monies in the fund shall be invested and reinvested by the Director of the Division of Investment in the Department of the Treasury as are other trust funds in the custody of the State Treasurer in the manner provided by law. Interest received on the monies in the fund shall be credited to the fund.

L. 1987,c.370, s.3.



Section 26:2-151 - Catastrophic Illness In Children Relief Fund Commission.

26:2-151 Catastrophic Illness in Children Relief Fund Commission.

4.There is established in the Executive Branch of the State government, the Catastrophic Illness in Children Relief Fund Commission. For the purposes of complying with the provisions of Article V, section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Human Services, but notwithstanding that allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof.

The commission shall consist of the Commissioner of Health, the Commissioner of Human Services, the Commissioner of Children and Families, the Commissioner of Banking and Insurance, and the State Treasurer, who shall be members ex officio, and seven public members who are residents of this State, appointed by the Governor with the advice and consent of the Senate for terms of five years, two of whom are appointed upon the recommendation of the President of the Senate, one of whom is a provider of health care services to children in this State and two of whom are appointed upon the recommendation of the Speaker of the General Assembly, one of whom is a provider of health care services to children in this State. The five public members first appointed by the Governor shall serve for terms of one, two, three, four and five years, respectively.

Each member shall hold office for the term of his appointment and until his successor has been appointed and qualified. A member of the commission is eligible for reappointment.

Each ex officio member of the commission may designate an officer or employee of the ex officio member's department to represent the member at meetings of the commission, and each designee may lawfully vote and otherwise act on behalf of the member for whom he constitutes the designee. Any designation shall be in writing delivered to the commission and filed with the office of the Secretary of State and shall continue in effect until revoked or amended in the same manner as provided for designation.

L.1987, c.370, s.4; amended 1993, c.103, s.2; 1994, c.149, s.1; 1998, c.143, s.2; 2006, c.47, s.105; 2007, c.342, s.1; 2012, c.17, s.121.



Section 26:2-152 - Suspension; Oaths; Vacancies

26:2-152. Suspension; oaths; vacancies
Each member of the commission may be removed from office by the Governor, for cause, after a public hearing and may be suspended by the Governor pending the completion of the hearing. Each member of the commission before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of the oaths shall be filed in the office of the Secretary of State.

Any vacancies in the membership of the commission occurring other than by the expiration of a term shall be filled in the same manner as the original appointment, but for the unexpired term only.

L. 1987,c.370, s.5.



Section 26:2-153 - Officers; Quorum

26:2-153. Officers; quorum
6. The members shall elect a chairperson and chief executive officer of the commission who shall be one of the public members of the commission. The commission shall by rule determine the term of office of the chairperson and chief executive officer. The members shall elect a secretary and a treasurer who need not be members of the commission and the same person may be elected to serve both as secretary and treasurer.

The powers of the commission are vested in the members thereof in office from time to time and six members of the commission shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of at least six members of the commission. A vacancy in the membership of the commission shall not impair the right of a quorum to exercise all the powers and perform all the duties of the commission.

The members of the commission shall serve without compensation, but the commission shall reimburse its members for the reasonable expenses incurred in the performance of their duties based upon the monies available in the fund.

The commission shall be appointed within three months after the effective date of this act and shall organize as soon as may be practicable after the appointment of its members.

L.1987,c.370,s.6; amended L.1994,c.149,s.2.



Section 26:2-154 - Powers; Duties.

26:2-154 Powers; duties.

7.The commission has, but is not limited to, the following powers and duties:

a.Establish in conjunction with the Special Child Health Services program established pursuant to P.L.1948, c.444 (C.26:1A-2 et seq.) a program for the purposes of this act, administer the fund and authorize the payment or reimbursement of the medical expenses of children with catastrophic illnesses;

b.Establish procedures for application to the program, determining the eligibility for the payment or reimbursement of medical expenses for each child, and processing fund awards and appeals. The commission shall also establish procedures to provide that, in the case of an illness or condition for which the family, after receiving assistance pursuant to this act, recovers damages for the child's medical expenses pursuant to a settlement or judgment in a legal action, the family shall reimburse the fund for the amount of assistance received, or that portion thereof covered by the amount of the damages less the expense of recovery;

c.Establish the amount of reimbursement for the medical expenses of each child using a sliding fee scale based on a family's ability to pay for medical expenses which takes into account family size, family income and assets and family medical expenses and adjust the financial eligibility criteria established pursuant to subsection a. of section 2 of this act based upon the moneys available in the fund;

d.Disseminate information on the fund and the program to the public;

e.Adopt bylaws for the regulation of its affairs and the conduct of its business, adopt an official seal and alter the same at pleasure, maintain an office at the place within the State as it may designate, and sue and be sued in its own name;

f.Appoint, retain or employ staff, experts or consultants on a contract basis or otherwise, who are deemed necessary, and employ investigators or other professionally qualified personnel who may be in the noncompetitive division of the career service of the Civil Service, and as may be within the limits of funds appropriated or otherwise made available to it for its purposes;

g.Maintain confidential records on each child who applies for assistance under the fund;

h.Do all other acts and things necessary or convenient to carry out the purposes of this act; and

i.Adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1987,c.370,s.7; amended 1998, c.143, s.3, 2003, c.260, s.2.



Section 26:2-154.1 - Settlement Of Claims; Disposition Of Recovered Moneys

26:2-154.1. Settlement of claims; disposition of recovered moneys
3. The commission is authorized to negotiate or settle a claim that the fund maintains for reimbursement against a family who has received assistance for the medical expenses of a child with a catastrophic illness pursuant to P.L.1987, c.370 (C.26:2-148 et seq.) and has recovered damages in a legal action for the child's medical expenses. Money recovered pursuant to this section shall be deposited in the fund.

L.1993,c.103.s.3.



Section 26:2-155 - Eligibility.

26:2-155 Eligibility.

8. a. A child who is a resident of this State is eligible, through his parent or legal guardian, to apply to the program established pursuant to subsection a. of section 7 of P.L.1987, c.370 (C.26:2-154).

b.In the event a family has more than one child with a catastrophic illness, as defined pursuant to section 2 of P.L.1987, c.370 (C.26:2-149), the commission shall waive the family responsibility, as established by regulation, for the other child if the family has met the family responsibility for the first child in a State fiscal year.

L.1987, c.370, s.8; amended 1998, c.143, s.4; 2010, c.84.



Section 26:2-156 - Financial Assistance.

26:2-156 Financial assistance.

9.Whenever a child has a catastrophic illness and is eligible for the program, the child, through his parent or legal guardian, shall receive financial assistance from monies in the fund subject to the rules and regulations established by the commission and the availability of monies in the fund. The financial assistance shall include, but is not limited to, payments or reimbursements for the cost of medical treatment, hospital care, drugs, nursing care and physician services.

L.1987,c.370,s.9; amended 1998, c.143, s.5, 2003, c.260, s.3.



Section 26:2-157 - Annual Surcharge Per Employee Under Unemployment Compensation Fund For Relief Fund.

26:2-157 Annual surcharge per employee under unemployment compensation fund for relief fund.

10. For the purpose of providing the moneys necessary to establish and meet the purposes of the fund, the commission shall establish a $1.50 annual surcharge per employee for all employers who are subject to the New Jersey "Unemployment Compensation Law," R.S. 43:21-1 et seq. The surcharge shall be collected by the controller for the New Jersey Unemployment Compensation Fund and paid over to the State Treasurer for deposit in the fund annually as provided by the commission.

L.1987, c.370, s.10; amended 2007, c.342, s.2.



Section 26:2-158 - Rules, Regulations

26:2-158. Rules, regulations
The State Treasurer shall adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) establishing procedures for the collection of the surcharge.

L. 1987,c.370, s.11.



Section 26:2-159 - Annual Reports.

26:2-159 Annual reports.

12.The commission shall report annually to the Governor and to each Senate and General Assembly committee with responsibility for issues affecting children, health and human services on the status of the program. The report shall include information about the number of participants in the program, average expenditures per participant, the nature and type of catastrophic illnesses for which the fund provided financial assistance, and the average income and expenditures of families who received financial assistance under the program. The commission also may make recommendations for changes in the law and regulations governing the fund.

L.1987,c.370,s.12; amended 1998, c.143, s.6.



Section 26:2-160 - Findings, Declarations Relative To Minority And Multicultural Health

26:2-160. Findings, declarations relative to minority and multicultural health
1.The Legislature finds and declares that:

a.There are dramatic differences in death, disease and injury rates between White and racial and ethnic minority populations in the State, with especially wide and persistent disparities in the incidence of cancer, cardiovascular disease and stroke, chemical dependency, diabetes, asthma, homicide, suicide, accidental injury, infant mortality, child immunization rates and HIV/AIDS;

b.There is a clear need for a collaborative State effort to address the wide disparity in death, disease and injury rates through a New Jersey Office on Minority and Multicultural Health, renamed from the New Jersey Office on Minority Health established pursuant to P.L.1991, c.401 (C.26:2-160 et seq.); and

c.The New Jersey Office on Minority and Multicultural Health shall seek to identify and develop innovative projects which will eliminate the gap between the health status of White and racial and ethnic minority populations in this State, and to coordinate current State programs which seek to address minority racial and ethnic health concerns, with the ultimate goal of enabling all members of racial and ethnic minority populations in this State to have access to high-quality health care.

L.1991,c.401,s.1; amended 2001, c.205, s.2.



Section 26:2-161 - New Jersey Office On Minority And Multicultural Health.

26:2-161 New Jersey Office on Minority and Multicultural Health.

2. a. There is established the New Jersey Office on Minority and Multicultural Health in the Department of Health.

b.Whenever the term "New Jersey Office on Minority Health" occurs or any reference is made thereto in any law, contract, or document, the same shall be deemed to mean or refer to the "New Jersey Office on Minority and Multicultural Health."

L.1991, c.401, s.2; amended 2001, c.205, s.3; 2012, c.17, s.122.



Section 26:2-162 - Duties Of The Office.

26:2-162 Duties of the office.

3.The office shall:

a.Provide grants to community-based organizations to conduct special research, demonstration, and evaluation projects for targeted at-risk racial and ethnic minority populations and to support ongoing community-based programs that are designed to reduce or eliminate racial and ethnic health disparities in the State;

b.Develop and implement model public and private partnerships in racial and ethnic minority communities for health awareness campaigns and to improve the access, acceptability, and use of public health services;

c.Serve as an information and resource center for racial and ethnic minority specific health information and data and develop a clearinghouse to collate and organize data on a county-by-county basis and disseminate it upon request to interested parties;

d.Review, recommend, and develop culturally appropriate health education materials;

e.Provide assistance to local school districts to develop programs in elementary and secondary schools which stress good nutrition and healthy lifestyles;

f.Function as an advocate for the adoption and implementation of effective measures to improve the health of racial and ethnic minority populations in this State, which measures should lead to the elimination of disparities among the various racial and ethnic populations of this State with respect to access to high-quality health care, utilization of health care services, and health status;

g.Improve existing data systems to ensure that the health information that is collected includes specific race and ethnicity identifiers;

h.Review the programs of the Departments of Health, Human Services, Community Affairs, and Education and any other department of State government, as appropriate, that concern multicultural or minority health and make recommendations to the departments that will enable them to better coordinate and improve the effectiveness of their efforts;

i.Develop a Statewide plan for increasing the number of racial and ethnic minority health care professionals which includes recommendations for the financing mechanisms and recruitment strategies necessary to carry out the plan;

j.Work collaboratively with colleges of medicine and dentistry in this State and other health care professional training programs to develop cultural and language competency courses that are designed to address the problem of racial and ethnicity disparities in health care access, utilization, treatment decisions, quality, and outcomes;

k.Develop recommendations for the most effective means of providing outreach to racial and ethnic minority communities throughout the State to ensure their maximum participation in publicly funded health benefits programs;

l.Seek to establish a Statewide alliance with community-based agencies and organizations, health care facilities, health care provider organizations, managed care organizations, and pharmaceutical manufacturers to promote the objectives of the office; and

m.Evaluate multicultural or racial and ethnic minority health programs in other states to assess their efficacy and potential for replication in this State and make recommendations regarding the adoption of such programs, as appropriate.

L.1991, c.401, s.3; amended 2001, c.205, s.4; 2012, c.17, s.123.



Section 26:2-163 - Powers Of The Office.

26:2-163 Powers of the office.

4.The office is authorized to:

a.Adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), concerning the operation of the office and other matters that may be necessary to carry out the purposes of this act;

b.Maintain offices at such places within the State as it may designate;

c.Employ a director and other personnel as may be necessary. The director shall be appointed by the Commissioner of Health and shall serve at the pleasure of the commissioner during the commissioner's term of office and until the appointment and qualification of the director's successor. The director shall devote his entire time to the duties of the position and shall receive a salary as provided by law;

d.Apply for and accept any grant of money from the federal government, private foundations or other sources, which may be available for programs related to multicultural or minority health;

e.Serve as the designated State agency for receipt of federal funds specifically designated for multicultural or racial and ethnic minority health programs; and

f.Enter into contracts with individuals, organizations, and institutions necessary for the performance of its duties under this act.

L.1991, c.401, s.4; amended 2001, c.205, s.5; 2012, c.17, s.124.



Section 26:2-164 - New Jersey Office On Minority And Multicultural Health Advisory Commission.

26:2-164 New Jersey Office on Minority and Multicultural Health Advisory Commission.

5.There is established a New Jersey Office on Minority and Multicultural Health Advisory Commission.

The commission shall consist of nine members, including the Commissioner of Health or his designee, who shall serve ex officio, and eight public members who are residents of the State and who shall be appointed as follows: one member who is a health care professional shall be appointed by the President of the Senate; one member who is a health care professional shall be appointed by the Speaker of the General Assembly; and six members, at least two of whom are health care professionals, at least one of whom represents health care facilities and at least one of whom represents the health insurance industry, shall be appointed by the Governor with the advice and consent of the Senate.

The term of office of each public member shall be three years, but of the members first appointed, two shall be appointed for a term of one year, three shall be appointed for a term of two years and three shall be appointed for a term of three years. A member shall hold office for the term of his appointment and until his successor has been appointed and qualified. All vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointment. A member of the commission is eligible for reappointment.

The public members of the commission shall not receive any compensation for their services, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the commission, within the limits of funds available to the commission.

The members of the commission shall annually elect a chairman and a vice-chairman from among the public members and may select a secretary, who need not be a member of the commission.

The New Jersey Office on Minority and Multicultural Health shall provide such staff and assistance as the commission requires to carry out its work.

L.1991, c.401, s.5; amended 2001, c.205, s.6; 2012, c.17, s.125.



Section 26:2-165 - Duties Of Advisory Commission

26:2-165 Duties of advisory commission
6.The advisory commission shall:

a.Review and make recommendations to the New Jersey Office on Minority and Multicultural Health on any rules, regulations and policies proposed by the office;

b.Advise the office on the awarding of grants and development of programs and services required pursuant to this act;

c.Advise the office on the needs, priorities, programs and policies relating to multicultural or racial and ethnic minority health in this State; and

d.Provide any other assistance to the office, as may be requested by the director.

The commission may accept from any governmental department or agency, public or private body or any other source grants or contributions to be used in carrying out its responsibilities under this act.

L.1991,c.401,s.6; amended 2001, c.205, s.7.



Section 26:2-166 - Annual Report

26:2-166. Annual report
7. The office shall report annually, by September 1 of each year, to the Legislature and the Governor on the activities of the office, including the projects and services developed and funded by the office and the health care problems that the grant funds are intended to ameliorate. The office may include in the report any recommendations for administrative or legislative action that it deems appropriate.

L.1991,c.401,s.7.



Section 26:2-167 - Assistance Of Public Agencies

26:2-167. Assistance of public agencies
8.The office is entitled to call to its assistance, and avail itself of, the services of employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes. All departments, agencies and divisions are authorized and directed, to the extent not inconsistent with law, to cooperate with the New Jersey Office on Minority and Multicultural Health.

L.1991,c.401,s.8; amended 2001, c.205, s.8.



Section 26:2-167.1 - "Eliminating Health Disparities Initiative."

26:2-167.1 "Eliminating Health Disparities Initiative."

1.The Commissioner of Health shall establish the "Eliminating Health Disparities Initiative" in the Office on Minority and Multicultural Health. The commissioner shall require the office to develop and implement a comprehensive, coordinated plan to reduce health disparities between White and racial and ethnic minority populations in the State in the following priority areas: asthma; infant mortality; breast, cervical, prostate and colorectal cancer screening; kidney disease; HIV/AIDS; hepatitis C; sexually transmitted diseases; adult and child immunizations; cardiovascular disease; diabetes; and accidental injuries and violence. As used in this act, "office" means the New Jersey Office on Minority and Multicultural Health.

L.2004, c.137, s.1; amended 2012, c.17, s.126.



Section 26:2-167.2 - Duties Of Office.

26:2-167.2 Duties of office.

2.The office shall:

a.Establish measurable outcomes to achieve the goal of reducing health disparities in the areas provided in section 1 of this act.

b.Enhance current data tools to ensure a Statewide assessment of the risk behaviors associated with the health disparity priority areas provided in section 1 of this act. To the extent feasible, the office shall conduct the assessment so that the results may be compared to national data.

L.2004,c.137,s.2.



Section 26:2-167.3 - Rules, Regulations.

26:2-167.3 Rules, regulations.

3.The Commissioner of Health shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2004, c.137, s.3; amended 2012, c.17, s.127.



Section 26:2-168 - Breast Cancer Informational Booklets Provided By Department Of Health

26:2-168. Breast cancer informational booklets provided by Department of Health
1. The Department of Health, in consultation with the New Jersey Division of the American Cancer Society, the Radiological Society of New Jersey and the American College of Obstetricians and Gynecologists, New Jersey Chapter, shall prepare an informational booklet in English and Spanish which describes, in a manner easily understandable by the patient, recognized dietary and lifestyle implications for the prevention of breast cancer, advantages and methods of early detection, and the risks and procedures involved with alternative methods of breast cancer treatment. The department shall make a supply of booklets available to all licensed health care facilities engaged in the diagnosis or treatment of breast cancer, facilities which provide mammography services and physicians engaged in the diagnosis or treatment of breast cancer, and social services agencies that primarily serve women.

L.1993,c.225,s.1.



Section 26:2-169 - Criteria For Compulsive Gambling Programs; Grants.

26:2-169 Criteria for compulsive gambling programs; grants.

2.The Department of Human Services shall develop criteria which prevention, education, and treatment programs for compulsive gamblers shall meet in order to become eligible for a grant from the funds made available for such programs pursuant to section 145 of P.L.1977, c.110 (C.5:12-145). The department shall also develop a formula for the distribution of available funds which will result in an equitable distribution among the programs which meet the eligibility criteria and apply for grants.

The department shall submit a report to the Senate Budget and Appropriations Committee and the Assembly Appropriations Committee, or their successors, describing the criteria developed pursuant to this section and detailing the amount of grants distributed and the names of the programs receiving grants. The department shall submit the report annually to both committees.

L.1993, c.229, s.2; amended 2001, c.199, s.40; 2012, c.17, s.128.



Section 26:2-170 - Findings, Declarations Relative To Out-of-wedlock Adolescent Births.

26:2-170 Findings, declarations relative to out-of-wedlock adolescent births.

1. The Legislature finds and declares that:

a. Out-of-wedlock adolescent births are a serious problem facing the State of New Jersey and the nation;

b. A large number of adolescents ages 10-19 are having children with approximately one million adolescents in the United States becoming pregnant each year;

c. Adolescent pregnancy has serious medical consequences, including the following: adolescents are less likely than older mothers to obtain prenatal care as only half of the pregnant adolescents in New Jersey receive early prenatal care; pregnant teenagers are at excess risk for anemia, cervical trauma, premature delivery, prolonged or abrupt labor and maternal mortality; and children of adolescent mothers are more likely to have low birth weight, require further hospitalization and die in infancy;

d. Out-of-wedlock adolescent pregnancy has serious social consequences, including the following: adolescent mothers are more likely to live in poverty, receive public assistance, be a high school dropout and be unemployed as nearly 75% of all single mothers under age 25 live in poverty, approximately half of all women receiving AFDC from 1976-1992 were or had been teenage mothers, only slightly more than half of adolescents who become mothers finish high school and children of adolescent mothers experience excess rates of dropping out of school, incarceration, depression, premature sexual activity and out-of-wedlock births. As of 1992, 84% of all births to mothers under the age of 20 in New Jersey were out-of-wedlock, the sixth highest rate in the country;

e. Out-of-wedlock adolescent pregnancy imposes large economic costs to federal, state and local governments;

f. There is a need for a permanent body to confront the issue of out-of-wedlock adolescent pregnancy and to review policy proposals, such as the findings and recommendations presented in the 1988 report of the New Jersey Task Force on Adolescent Pregnancy; and

g. It is therefore necessary to establish an advisory council to determine the best methods of coordination and improvement of the services of State and local governmental, private and voluntary agencies, community organizations, and schools which seek to serve adolescents at high risk of pregnancy, pregnant adolescents, adolescent parents, and their families.

L.1997,c.229,s.1.



Section 26:2-171 - Advisory Council On Adolescent Pregnancy.

26:2-171 Advisory Council on Adolescent Pregnancy.

2. a. There is established in the Executive Branch of the State Government an Advisory Council on Adolescent Pregnancy. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the advisory council is allocated within the Department of Health, but notwithstanding that allocation, the advisory council shall be independent of any supervision or control by the department or by any board or officer thereof.

b.The advisory council shall consist of 24 members as follows: the Commissioners of the Departments of Health, Human Services, Children and Families, Education, Community Affairs, and Labor and Workforce Development, who shall serve as ex officio members, and 18 public members, four of whom shall be teenagers, including two teenage parents and two teenagers who are not parents, and fourteen of whom shall be representatives of community based religious, health, and social service organizations which serve adolescents and health professionals and educators with recognized expertise in the field of adolescent pregnancy. Of the public members, three shall be appointed by the President of the Senate, no more than two of whom shall be of the same political party; three shall be appointed by the Speaker of the General Assembly, no more than two of whom shall be of the same political party; and 12 shall be appointed by the Governor. Eight of the persons appointed by the Governor shall be appointed with the advice and consent of the Senate, no more than four of whom shall be of the same political party; and four of the persons appointed by the Governor shall be teenagers. The advisory council shall organize within 30 days after the appointment of its members. The members shall select one person from among them to serve as the chairperson and the members shall select a secretary, who need not be a member of the advisory council.

c.Each ex officio member may designate an employee of the member's department to represent the member at hearings of the advisory council. All designees may lawfully vote and otherwise act on behalf of the member for whom they constitute the designee.

d.Each public member shall be appointed for a term of three years, but of the members first appointed, six shall serve for a term of one year, six for a term of two years, and six for a term of three years. Members shall serve until their successors are appointed and qualified. Vacancies shall be filled in the same manner as the original appointments were made.

e.Members of the advisory council shall serve without compensation but, within the limits of funds appropriated or otherwise made available to it, shall be eligible for reimbursement of necessary expenses incurred in the performance of their duties.

f.The Department of Health shall provide such staff as the advisory council requests to carry out the purposes of this act.

L.1997, c.229, s.2; amended 2006, c.47, s.106; 2008, c.63; 2012, c.17, s.129.



Section 26:2-172 - Advisory Council Duties.

26:2-172 Advisory council duties.

3. It shall be the duty of the advisory council to:

a. Review past policy proposals, including those contained in the 1988 report of the New Jersey Task Force on Adolescent Pregnancy;

b. Develop policy proposals for the State to prevent adolescent pregnancy, reduce out-of-wedlock births among adolescents and improve services to at-risk, pregnant, and parenting adolescents;

c. Assist with and promote a coordinated and comprehensive approach to the social, economic, and health problems of adolescent pregnancy and parenthood among public and private groups;

d. Collect information on ongoing and new efforts aimed at preventing adolescent pregnancy and improving services to at-risk, pregnant, and parenting adolescents;

e. Promote and encourage broad community input, communication and education regarding adolescent pregnancy;

f. Provide advice to local public and private agencies and schools seeking to mobilize local efforts designed to prevent adolescent pregnancies and assist adolescent parents; and

g. Coordinate activities generated by the National Campaign to Prevent Teen Pregnancy and the Family Planning Program in the State Department of Health and Senior Services.

L.1997,c.229,s.3.



Section 26:2-173 - Assistance, Services Available.

26:2-173 Assistance, services available.

4. The advisory council may call to its assistance and avail itself of the services of the Legislature and officials and employees of any State, county or municipal department, board, bureau, commission, task force, or agency as may be required and made available for its purposes. It may also, within the limits of funds appropriated or otherwise made available to it, incur travel and miscellaneous expenses necessary for the performance of its duties.

L.1997,c.229,s.4.



Section 26:2-174 - Report To Governor, Legislature.

26:2-174 Report to Governor, Legislature.

5. The advisory council shall report to the Governor and the Legislature biannually, or more frequently if deemed appropriate, on its activities, findings and recommendations for legislation, administrative action or other methods for preventing adolescent pregnancy, reducing out-of-wedlock births among adolescents and improving services related to adolescent pregnancy.

L.1997,c.229,s.5.



Section 26:2-175 - Findings, Declarations Relative To Postpartum Depression

26:2-175. Findings, declarations relative to postpartum depression
1.The Legislature finds and declares that:

a.Postpartum depression is the name given to a wide range of emotional, psychological and physiological reactions to childbirth, including loneliness, sadness, fatigue, low self-esteem, loss of identity, increased vulnerability, irritability, confusion, disorientation, memory impairment, agitation and anxiety, which challenge the stamina of the new mother and impair her ability to function and nurture her newborn child;

b.Postpartum depression is the result of a chemical imbalance triggered by a sudden dramatic drop in hormonal production after the birth of a baby, and women at highest risk for postpartum depression are those with a previous psychiatric difficulty, such as depression, anxiety or panic disorder and those with a family member suffering from such a psychiatric difficulty, but postpartum depression frequently strikes without warning in women without any past emotional problems or psychiatric difficulties and without any complications in pregnancy. Symptoms may appear at any time after delivery;

c.Women are more likely to suffer from mood and anxiety disorders during pregnancy and following childbirth than at any other time in their lives; 70 to 80% of all new mothers suffer some degree of postpartum mood disorder lasting anywhere from a week to as much as a year or more, and approximately 10 to 20% of new mothers experience a paralyzing, diagnosable clinical depression;

d.Many new mothers suffering from postpartum depression require counseling and treatment, yet many do not realize that they need help. Those whose illness is severe may require medication to correct the underlying brain chemistry that is disturbed;

e.Postpartum depression dramatically distorts the image of perfect new motherhood and is often dismissed by the woman suffering from this illness and those around her. Sometimes it is thought to be a weakness on the part of the sufferer that is self-induced and self-controllable;

f.Currently, the United States lacks any organized treatment protocol for postpartum depression and lags behind most other developed countries in providing information, support and treatment for postpartum depression;

g.If early recognition and treatment are to occur, postpartum depression must be discussed in childbirth classes and obstetrical office visits and public education about this illness must be enhanced to lift the social stigma associated with the illness. Such discussion and education will increase the chance that a woman will inform others of her symptoms as she would for physical complications;

h.It is imperative that health care providers who provide prenatal and postnatal care to women have a thorough understanding of postpartum depression so that they can detect and diagnose this illness in its earliest stages and thus prevent the most severe cases;

i.In addition to the mother, the effects of postpartum depression can also impact the child and the father significantly. Maternal depression can affect the mother's ability to respond sensitively to her infant's needs, and can strain the parent's relationship as the father feels anxious and helpless because he does not understand what is going wrong or what is the source of the depression; and

j.Postpartum depression is one of the most treatable and curable of all forms of mental illness, and education about this illness can be very beneficial to new parents coping with these emotional and hormonal changes by helping them decide if and when they need outside help.

L.2000,c.167,s.1.



Section 26:2-176 - Development Of Policies, Procedures For Care.

26:2-176 Development of policies, procedures for care.

2.The Commissioner of Health, in conjunction with the State Board of Medical Examiners and the New Jersey Board of Nursing, shall work with health care facilities and licensed health care professionals in the State to develop policies and procedures to achieve the following requirements concerning postpartum depression:

a.Physicians, nurse midwives, and other licensed health care professionals providing prenatal care to women shall provide education to women and their families about postpartum depression in order to lower the likelihood that new mothers will continue to suffer from this illness in silence;

b.All birthing facilities in the State shall provide departing new mothers and fathers and other family members, as appropriate, with complete information about postpartum depression, including its symptoms, methods of coping with the illness, and treatment resources;

c.Physicians, nurse midwives, and other licensed health care professionals providing postnatal care to women shall screen new mothers for postpartum depression symptoms prior to discharge from the birthing facility and at the first few postnatal check-up visits; and

d.Physicians, nurse midwives, and other licensed health care professionals providing prenatal and postnatal care to women shall include fathers and other family members, as appropriate, in both the education and treatment processes to help them better understand the nature and causes of postpartum depression so that they too can overcome the spillover effects of the illness and improve their ability to be supportive of the new mother.

L.2000, c.167, s.2; amended 2006, c.12; 2012, c.17, s.130.



Section 26:2-177 - Public Awareness Campaign.

26:2-177 Public awareness campaign.

3.The Commissioner of Health shall establish a public awareness campaign to inform the general public about the nature and causes of postpartum depression and its health implications, including its symptoms, methods of coping with the illness, and the most effective means of treatment.

L.2000, c.167, s.3; amended 2012, c.17, s.131.



Section 26:2-178 - Rules, Regulations.

26:2-178 Rules, regulations.

4.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2000, c.167, s.4; amended 2012, c.17, s.132.



Section 26:2-179 - Consumer's Mercury Alert Notice, Posting, Distribution.

26:2-179 Consumer's mercury alert notice, posting, distribution.

1.The Department of Health, in consultation with the Department of Environmental Protection, shall prepare a consumer's mercury alert notice for posting in all patient areas of professional medical offices that provide gynecological, obstetrical, or pediatric care and in the patient or client areas of all maternal and child health and nutrition programs. The notice shall explain the danger to women who expect to become pregnant, women who are pregnant or breast feeding their children, and young children, of eating mercury contaminated fish. The notice shall summarize the State's and the federal government's most current mercury health advisories concerning fish consumption and shall contain such other information as the department deems appropriate. The notice also shall list any telephone number that may be established for State residents to call for further information about the health advisories.

The department shall distribute the notice, at no charge, to all professional medical offices that provide gynecological, obstetrical, or pediatric care and to all publicly funded maternal and child health and nutrition programs in the State. The department shall update the notice as necessary, and shall make additional copies of the notice available to health care providers upon request.

L.2003, c.174, s.1; amended 2012, c.17, s.133.



Section 26:2-180 - Findings, Declarations Relative To Post-polio Sequelae.

26:2-180 Findings, declarations relative to post-polio sequelae.

1.The Legislature finds and declares that:

a.There are estimated to be 1.63 million American polio survivors, 50,000 in New Jersey alone;

b.At least 70% of paralytic and 40% of non-paralytic polio survivors are developing post-polio sequelae, which consist of unexpected and often disabling symptoms, including overwhelming fatigue, muscle weakness, muscle and joint pain, sleep disorders, heightened sensitivity to anesthesia, cold and pain, and difficulty swallowing and breathing, and which occur 35 years after the initial poliovirus attack;

c.Post-polio sequelae can be treated and even prevented if polio survivors are taught to conserve energy and stop abusing poliovirus-damaged neurons, muscles and joints and are prescribed needed assistive devices;

d.Polio survivors have unique health problems, including sleep disorders, heightened sensitivity to anesthesia, cold and pain, and difficulty swallowing and breathing, which require special attention from medical professionals; and

e.It is in the public interest to make information about post-polio sequelae available to the general public through health care providers, so that polio survivors and their family members can learn about the various aspects of this condition.

L.2005,c.98,s.1.



Section 26:2-181 - Public Awareness Campaign Relative To Post-polio Sequelae.

26:2-181 Public awareness campaign relative to post-polio sequelae.

2.The Commissioner of Health shall establish a public awareness campaign to inform the general public about post-polio sequelae, for which purpose the commissioner shall provide for the development of educational materials, in consultation with health care facilities and providers that have a demonstrated record of expertise and interest in this subject, which shall be made available to local boards of health, physicians, hospitals, and clinics for distribution to consumers.

L.2005, c.98, s.2; amended 2012, c.17, s.134.



Section 26:2-182 - "Task Force On Cancer Prevention, Early Detection And Treatment In New Jersey."

26:2-182 "Task Force on Cancer Prevention, Early Detection and Treatment in New Jersey."

1. a. There is established the "Task Force on Cancer Prevention, Early Detection and Treatment in New Jersey" within the Department of Health.

b.The task force shall be comprised of the following members:

(1)the Commissioner of Health, or his designee, who shall serve ex officio; and

(2)no more than 20 public members to be appointed by the Governor, who shall include representatives from: the Public Health Council; the New Jersey State Commission on Cancer Research; the New Jersey Office on Minority and Multicultural Health; the Medical Society of New Jersey; academic medical centers and universities engaged in cancer education, research, and treatment; providers of cancer treatment and support services; pharmaceutical companies engaged in cancer research; community-based organizations and coalitions engaged in cancer outreach, education, and screening; and cancer survivors.

c.The public members shall serve for a term of one year. Vacancies in the membership of the task force shall be filled in the same manner as the original appointments were made.

d.The task force shall organize as soon as may be practicable, but no later than the 30th day after the appointment of its members, and shall select a chairperson from among the public members. The chairperson shall appoint a secretary who need not be a member of the task force. The public members shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties.

e.The Department of Health shall supply such staff and resources, including a person to serve as executive director of the task force, as the task force requires to carry out its duties.

f.The task force is entitled to the assistance and services of the employees of any State department, board, bureau, commission, or agency as it may require and as may be available to its for its purposes, and to incur traveling and other miscellaneous expenses necessary to perform its duties, within the limits of funds appropriated or otherwise made available to it for its purpose.

L.2005, c.280, s.1; amended 2012, c.17, s.135.



Section 26:2-183 - Duties Of Task Force.

26:2-183 Duties of task force.

2. a. The task force shall:

(1)evaluate current trends in cancer incidence, morbidity and mortality, screening, diagnosis, and behaviors that increase risk;

(2)evaluate historic, current, and emerging cancer control strategies;

(3)establish cancer reduction goals, which shall seek to reduce mortality rates for breast, cervical, prostate, lung, and colorectal cancer;

(4)establish specific goals for:

(a)reducing behavior that increases the risk of cancer, including behavior related to smoking and diet;

(b)reversing the present trend of annual increases in the rate of invasive melanoma;

(c)closing the gap in cancer mortality rates between the total population and minorities;

(d)increasing the use of screening tests for cancer, especially among elderly and minority populations; and

(e)increasing the percentage of cancers diagnosed at early stages;

(5)develop an integrated set of priority strategies that are necessary to achieve the goals established pursuant to this act; and

(6)delineate the respective roles and responsibilities for the State and other entities in implementing the priority strategies identified pursuant to this act.

b. (1) The task force shall report to the Governor, the Commissioner of Health, and the Legislature on its findings, recommendations, and activities at least biennially.

(2)In addition, the cervical cancer workgroup, which the task force shall establish in addition to such other workgroups as it deems appropriate, shall report to the Governor, the Commissioner of Health, and the Legislature at least biennially on its findings and recommendations regarding strategies and actions to reduce the occurrence of, and burdens suffered from, cervical cancer, along with any legislative bills that it desires to recommend for adoption by the Legislature.

L.2005, c.280, s.2; amended 2012, c.17, s.136.



Section 26:2-184 - Task Force Established By E. O.114 Continued As This Task Force.

26:2-184 Task force established by E.O.114 continued as this task force.

3.The task force established pursuant to Executive Order No. 114 of 2000, together with its functions, powers, duties, and workgroups, is continued in the Department of Health as the "Task Force on Cancer Prevention, Early Detection and Treatment in New Jersey" established pursuant to this act.

L.2005, c.280, s.3; amended 2012, c.17, s.137.



Section 26:2-184.1 - Findings, Declarations Relative To An Ovarian Cancer Public Awareness Campaign.

26:2-184.1 Findings, declarations relative to an ovarian cancer public awareness campaign.

1.The Legislature finds and declares that:

a.Ovarian cancer causes more deaths than any other cancer of the female reproductive system; it ranks fourth as a cause of cancer deaths among women in the United States;

b.In the United States, from 1993 to 1997, the rate of new cases of ovarian cancer was 14.6 and the rate of mortality from ovarian cancer was 7.3 for every 100,000 women; in New Jersey, during the same period, the rate of new cases of ovarian cancer was 16.1 and the rate of mortality was 8.6 for every 100,000 women;

c.When ovarian cancer is found and treated in its earliest stages, the five-year survival rate is 95%; however, most women who suffer from ovarian cancer are not diagnosed until the later stages of the cancer when the disease has spread and the five-year survival rate decreases to 30%;

d.More than half of the deaths from ovarian cancer occur in women between the ages of 55 and 74 years of age and approximately one quarter of ovarian cancer deaths occur in women between 35 and 54 years of age;

e.Because early detection and treatment often mean the difference between life and death, it is important to increase awareness of the factors that put certain women at a higher risk for the disease: increased age; having a personal history of breast cancer or a family history of breast, ovarian, uterine, colon or other gastrointestinal cancers; and bearing no children;

f.The symptoms of ovarian cancer include: general abdominal discomfort or pain, such as gas, indigestion, pressure, swelling, bloating or cramps; nausea, diarrhea, constipation or frequent urination; loss of appetite; feeling of fullness after a light meal; weight gain or loss with no known reason; and abnormal bleeding from the vagina;

g.Because these symptoms are vague and non-specific, women and their physicians often attribute them to more common conditions so that by the time the cancer is diagnosed the tumor has often spread beyond the ovaries; and

h.Although development of a screening test to detect ovarian cancer remains a very active area of research, currently there is no definitive prevention strategy, but having regular pelvic examinations may decrease the overall risk of dying from ovarian cancer.

L.2011, c.155, s.1.



Section 26:2-184.2 - Establishment Of Public Awareness Campaign.

26:2-184.2 Establishment of public awareness campaign.

2. a. The Commissioner of Health shall establish a public awareness campaign to inform the general public about the clinical significance of ovarian cancer and its public health implications. The campaign shall include, at a minimum, risk factors, symptoms, the need for early detection, and methods of treatment.

b.The commissioner shall, at a minimum:

(1)provide for the development of printed educational materials and public service announcements in English and Spanish; and

(2)disseminate information for distribution to the public, through a variety of entities, including, but not limited to, local health agencies and clinics, physicians, health care facilities, county offices on aging, pharmacies, libraries, senior citizen centers, other community-based outreach programs and organizations, and the Department of Health's official website.

L.2011, c.155, s.2; amended 2012, c.17, s.138.



Section 26:2-184.3 - Information Included In Mammography Report.

26:2-184.3 Information included in mammography report.

10.A facility that provides a mammography report pursuant to the federal Mammography Quality Standards Act, 42 U.S.C. s.263b, shall include the following information, at a minimum, in the mammography report sent to the patient and the patient's health care provider: "Your mammogram may show that you have dense breast tissue as determined by the Breast Imaging Reporting and Data System established by the American College of Radiology. Dense breast tissue is very common and is not abnormal. However, in some cases, dense breast tissue can make it harder to find cancer on a mammogram and may also be associated with a risk factor for breast cancer. Discuss this and other risks for breast cancer that pertain to your personal medical history with your health care provider. A report of your results was sent to your health care provider. You may also find more information about breast density at the website of the American College of Radiology, www.acr.org."

L.2013, c.196, s.10.



Section 26:2-184.4 - Purpose Of Information Required.

26:2-184.4 Purpose of information required.

11. Notwithstanding the provisions of any other law to the contrary, the provisions of section 10 of P.L.2013, c.196 (C.26:2-184.3) shall not impose a standard of care obligation upon a patient's health care provider. The information required to be provided by section 10 of P.L.2013, c.196 (C.26:2-184.3) is intended to increase awareness of breast cancer and help facilitate a conversation between a patient and a patient's health care provider regarding the patient's risks for breast cancer.

L.2013, c.196, s.11.



Section 26:2-184.5 - Rules, Regulations.

26:2-184.5 Rules, regulations.

12. The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such rules and regulations as are necessary to effectuate the purposes of sections 10 and 11 of P.L.2013, c.196 (C.26:2-184.3 and C.26:2-184.4).

L.2013, c.196, s.12.



Section 26:2-185 - Findings, Declarations Relative To Reporting Autism Spectrum Disorder Diagnoses.

26:2-185 Findings, declarations relative to reporting autism spectrum disorder diagnoses.

1.The Legislature finds and declares that:

a.An autism spectrum disorder is a developmental disorder of brain function which is typically manifested in impaired social interaction, problems with verbal and nonverbal communication and imagination, and unusual or severely limited activities and interests. These symptoms generally appear during the first three years of childhood and continue throughout life, often taking devastating emotional and financial tolls on the family of the child or adult with an autism spectrum disorder;

b.According to the federal Centers for Disease Control and Prevention, or CDC, one of every 94 children in this State has an autism spectrum disorder, which is the highest rate among the states examined by the CDC in the most comprehensive study of the prevalence of autism spectrum disorders to date;

c.There is a clear need for greater accuracy in reporting as well as for information on the epidemiologic data on the incidence and prevalence of autism spectrum disorders in this State; and

d.The State currently requires that a number of other conditions, including cancer and certain birth defects, be reported and maintained in a central registry. A similar requirement for reporting diagnoses of autism spectrum disorder, as well as providing for the inclusion on a voluntary basis of information about adults with an autism spectrum disorder who opt to be included in a registry of that information, and maintaining such a registry is needed to improve current knowledge and understanding of autism spectrum disorders, to conduct thorough and complete epidemiologic surveys of these disorders, to enable analysis of this problem, and to plan for and provide services to children and adults with an autism spectrum disorder and their families.

L.2007, c.170, s.1; amended 2009, c.204, s.2.



Section 26:2-186 - Reporting Diagnosis To Department Of Health.

26:2-186 Reporting diagnosis to Department of Health.

2. a. A physician, psychologist, and any other health care professional licensed pursuant to Title 45 of the Revised Statutes who is qualified by training to make the diagnosis and who then makes the diagnosis that a child has an autism spectrum disorder shall report this diagnosis to the Department of Health in a form and manner prescribed by the Commissioner of Health.

b.The report shall be in writing and shall include the name and address of the person submitting the report, the name, age, place of birth, and address of the child diagnosed as having an autism spectrum disorder, and other pertinent information as may be required by the commissioner; except that, if the child's parent or guardian objects to the reporting of the child's diagnosis for any reason, the report shall not include any information that could be used to identify the child.

c.The commissioner shall specify procedures for the health care professional to inform the child's parent or guardian of the requirements of subsections a. and b. of this section and the purpose served by including this information in the registry established pursuant to section 3 of P.L.2007, c.170 (C.26:2-187), as well as the parent's or guardian's right to refuse to permit the reporting of any information that could be used to identify the child.

L.2007, c.170, s.2; amended 2009, c.204, s.3; 2012, c.17, s.139.



Section 26:2-186.1 - Reporting Adult Diagnosis Of Autism Spectrum Disorder.

26:2-186.1 Reporting adult diagnosis of autism spectrum disorder.

4. a. An adult who has been diagnosed as having an autism spectrum disorder by a physician, psychologist, or any other health care professional licensed pursuant to Title 45 of the Revised Statutes who is qualified by training to make the diagnosis, and whose diagnosis has not been reported pursuant to section 2 of P.L.2007, c.170 (C.26:2-186), may, at his discretion, report this diagnosis, or request that a health care professional on his behalf report this diagnosis, to the Department of Health in a form and manner prescribed by the Commissioner of Health.

b.The report shall be in writing and shall include the name and address of the person submitting the report, the name, age, place of birth, and address of the adult diagnosed as having an autism spectrum disorder, and other pertinent information as may be required by the commissioner.

c.The commissioner shall specify procedures for the health care professional to inform the adult of the provisions of subsections a. and b. of this section and the purpose served by including this information in the registry established pursuant to section 3 of P.L.2007, c.170 (C.26:2-187).

L.2009, c.204, s.4; amended 2012, c.17, s.140.



Section 26:2-187 - Maintenance Of Up-to-date Registry.

26:2-187 Maintenance of up-to-date registry.

3.The Department of Health, in consultation with the Department of Human Services, shall maintain an up-to-date registry which shall include a record of: all reported cases of an autism spectrum disorder that occur in New Jersey, including those reported pursuant to section 2 of P.L.2007, c.170 (C.26:2-186) and section 4 of P.L.2009, c.204 (C.26:2-186.1); each reported case of an autism spectrum disorder that occurs in New Jersey in which the initial diagnosis is changed, lost, or considered misdiagnosed; and any other information it deems relevant and appropriate in order to conduct thorough and complete epidemiologic surveys of autism spectrum disorders, to enable analysis of this problem and to plan for and provide services to children and adults with an autism spectrum disorder and their families.

L.2007, c.170, s.3; amended 2009, c.204, s.5; 2012, c.17, s.141.



Section 26:2-188 - Use Of Reports; Immunity For Professionals.

26:2-188 Use of reports; immunity for professionals.

4. a. The reports made pursuant to P.L.2007, c.170 (C.26:2-185 et seq.) and section 4 of P.L.2009, c.204 (C.26:2-186.1) are to be used only by the Department of Health and other agencies as may be designated by the Commissioner of Health, including the Department of Human Services, and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate; and, to that end, the reports shall not be included under materials available to public inspections pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

b.A physician, psychologist, or health care professional providing information to the department in accordance with P.L.2007, c.170 (C.26:2-185 et seq.) or section 4 of P.L.2009, c.204 (C.26:2-186.1) shall not be deemed to be, or held liable for, divulging confidential information.

c.Nothing in P.L.2007, c.170 (C.26:2-185 et seq.) or section 4 of P.L.2009, c.204 (C.26:2-186.1) shall be construed to compel a child or adult who has been reported as having an autism spectrum disorder to submit to medical or health examination or supervision by the department.

L.2007, c.170, s.4; amended 2009, c.204, s.6; 2012, c.17, s.142.



Section 26:2-189 - Findings, Declarations Relative To Autism, Intellectual Developmental Disabilities Awareness For First Responders.

26:2-189 Findings, declarations relative to autism, intellectual developmental disabilities awareness for first responders.

1.The Legislature finds and declares that:

a.Autism is a developmental disorder of brain function which is typically manifested in impaired social interaction, problems with verbal and nonverbal communication and imagination, and unusual or severely limited activities and interests. These symptoms generally appear during the first three years of childhood and continue throughout life;

According to the federal Centers for Disease Control and Prevention, or CDC, one of every 94 children in this State has autism, which is the highest rate among the states examined by the CDC in the most comprehensive study of the prevalence of autism to date.

b.In addition to those diagnosed with autism every year, there are an estimated 4.5 million individuals with intellectual and other developmental disabilities living in the United States, including approximately 200,000 individuals in New Jersey.

Developmental disabilities are a diverse group of severe chronic conditions that are due to mental or physical impairments which are manifested in problems with major life activities such as language, mobility, learning, self-help, and independent living. Developmental disabilities begin anytime during development up to 22 years of age and usually last throughout a person's lifetime.

Intellectual disability is characterized both by a significantly below-average score on a test of mental ability or intelligence and by limitations in the ability to function in areas of daily life, such as communication, self-care, and getting along in social situations and school activities. Intellectual disability is sometimes referred to as a cognitive disability or mental retardation. Intellectual disabilities include, but are not limited to, Down syndrome, fetal alcohol syndrome, fragile X syndrome, Cri-du-chat syndrome, Prader-Willi syndrome, as well as infections such as congenital cytomegalovirus or birth defects that affect the brain such as hydrocephalus or cortical atrophy. Other causes of intellectual disability include serious head injury, stroke or certain infections such as meningitis; and

c.Firefighters, emergency medical technicians, and police officers may unexpectedly encounter or be asked to locate a person diagnosed with autism or an intellectual or other developmental disability. Given the high number of individuals affected by these disabilities, it is altogether fitting and proper to ensure that emergency responders are uniformly trained in recognizing the behavioral symptoms and characteristics of a child or adult with one or more of these disabilities, and are educated in the high risks associated with these disabilities as well as basic response techniques.

L.2008, c.80, s.1.



Section 26:2-190 - Development Of Training Curriculum; Rules, Regulations.

26:2-190 Development of training curriculum; rules, regulations.

2. a. The Commissioner of Health and the Commissioner of Human Services, in consultation with the New Jersey Fire and Emergency Medical Services Institute and the New Jersey State First Aid Council, shall develop a training curriculum with the purpose of informing emergency responders of the risks associated with autism or an intellectual or other developmental disability, as well as providing instruction in appropriate recognition and response techniques concerning these disabilities. The curriculum shall be incorporated into existing time requirements for training and continuing education of emergency responders.

b.Prior to certification by the Department of Health, each emergency medical technician trained in basic life support services as defined in section 1 of P.L.1985, c.351 (C.26:2K-21) shall be required to satisfactorily complete the training developed under subsection a. of this section. Every emergency medical technician certified prior to the effective date of this act shall, within 36 months of the effective date of this act, satisfactorily complete the training in recognition and response techniques concerning these disabilities, through existing continuing education requirements.

c.The Commissioner of Health shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2008, c.80, s.2; amended 2012, c.17, s.143.



Section 26:2-191 - Annual Physical Examination Of Child, Questions Relative To Cardiac Health Required.

26:2-191 Annual physical examination of child, questions relative to cardiac health required.

1.A licensed health care professional who performs an annual physical examination of a child 19 years of age or younger shall include as part of that examination questions that evaluate a child's family history related to cardiac conditions contained in the "Preparticipation Physical Evaluation" form developed jointly by the American Academy of Family Physicians, American Academy of Pediatrics, American College of Sports Medicine, American Medical Society for Sports Medicine, American Orthopaedic Society for Sports Medicine, and American Osteopathic Academy of Sports Medicine.

L.2015, c.37, s.1.



Section 26:2-192 - Completion, Retention Of Student-athlete Cardiac Screening Professional Development Module.

26:2-192 Completion, retention of Student-Athlete Cardiac Screening professional development module.

2. a. A physician, advanced practice nurse, or physician assistant who performs annual physical examinations of children 19 years of age or younger shall complete the Student-Athlete Cardiac Screening professional development module developed pursuant to subsection a. of section 3 of P.L.2013, c.71 (C.18A:40-41d).

b.Upon the first renewal of a certification, biennial registration, or renewal of a license by a physician, advanced practice nurse, or physician assistant after completing the Student-Athlete Cardiac Screening professional development module as required pursuant to subsection a. of this section, a physician, advanced practice nurse, or physician assistant who performs annual physical examinations of children 19 years of age or younger shall attest to the completion of the module to the Board of Medical Examiners or the Board of Nursing, as appropriate. An application for renewal of a certification, biennial registration, or renewal of a license shall include a check box for attestation regarding compliance with subsection a. of this section for a physician, advanced practice nurse, or physician assistant who performs annual physical examinations of children 19 years of age or younger.

c.A physician, advanced practice nurse, or physician assistant who completes the Student-Athlete Cardiac Screening professional development module as required pursuant to subsection a. of this section shall retain on file at that person's professional office a hard copy of the certificate of completion of the module. The hard copy of the certificate of completion of the module shall be made available upon request.

L.2015, c.37, s.2.



Section 26:2-193 - Rules, Regulations.

26:2-193 Rules, regulations.

3.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and in consultation with the Commissioner of Health, shall adopt rules and regulations to effectuate the purposes of this act.

L.2015, c.37, s.3.



Section 26:2-194 - Information Available Relative To Down Syndrome.

26:2-194 Information available relative to Down syndrome.

1. a. The Department of Health shall make available on the department's Internet website, to any person who renders prenatal care, postnatal care, or genetic counseling of parents who receive a prenatal or postnatal diagnosis of Down syndrome, the following: (1) up-to-date, evidence-based, written information about Down syndrome that has been reviewed by medical experts and national Down syndrome organizations, including, but not limited to, the Centers for Disease Control and the March of Dimes, which information shall include physical, developmental, educational, and psychosocial outcomes; (2) life expectancy, clinical course, and intellectual and functional development and treatment options; and (3) contact information regarding telephone and support services, including information hotlines specific to Down syndrome, resource centers, and other education and support programs. The department may also make such information available to any other person who has received a positive test result from a test for Down syndrome. This information may be revised by the department as new information about Down syndrome becomes available.

b.Information provided under this section shall be in English and Spanish, and in a manner that is easily understandable for women receiving a positive prenatal diagnosis or for the family of a child receiving a postnatal diagnosis of Down syndrome.

L.2015, c.173, s.1.



Section 26:2-195 - Provision Of Information Upon Positive Test Result For Down Syndrome.

26:2-195 Provision of information upon positive test result for Down syndrome.



Section 26:2-196 - Availability Of Information Relative To Crib Safety.

26:2-196 Availability of information relative to crib safety.
1. a. The Department of Health shall prepare and make available on the department's Internet website informational literature on crib safety, including, but not limited to, information about the ban on traditional drop-side cribs from the United States Consumer Product Safety Commission and the dangers of using traditional drop-side cribs that may still be in existence.

b.The SIDS Center of New Jersey and the New Jersey branch of Keeping Babies Safe shall also post the informational literature made available by the department pursuant to subsection a. of this section on their Internet websites.

L.2015, c.198, s.1.



Section 26:2-197 - Rules, Regulations.

26:2-197 Rules, regulations.
2.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2015, c.198, s.2.



Section 26:2A-1 - Program To Collect, Process, Store And Distribute; Educational And Research Activities; Rules; Cooperation

26:2A-1. Program to collect, process, store and distribute; educational and research activities; rules; cooperation
The Department of Health is hereby authorized to establish, equip, maintain and conduct a suitable program to collect, process, store and distribute human blood, and the various human blood derivatives including special therapeutic and diagnostic serums, which are deemed of value in the treatment of sick and injured persons, and the prevention of certain diseases; to carry out such educational and research activities as it may deem necessary in connection with said program; and to establish necessary rules and regulations to effect the purpose of this act.

The Department of Health may conduct such program solely as a State activity, or in co-operation with such private institutions, hospitals or municipal or county corporations as the department may select, on such terms as may be agreed upon.

L.1945, c. 301, p. 881, s. 1.



Section 26:2A-2 - Public Policy

26:2A-2. Public policy
The public policy of this State is to safeguard the health and well-being of the citizens of this State with reference to the use of blood in the treatment of many human diseases, as well as its use in treatment of injuries as a result of casualties or disasters. Use of blood in this manner has increased to such proportions that, in the public interest there is need for establishing minimum standards for the control and licensing of the activities of "blood banks."

L.1963, c. 33, s. 1.



Section 26:2A-3 - Definitions

26:2A-3. Definitions
For the purposes of this act, unless otherwise required by the context:

(a) "Act" means this act and any rule or regulation adopted hereunder:

(b) "Person" means a natural person, partnership, association, corporation, institution, agency, or other similar type entity;

(c) "Blood" means human blood or human plasma.

(d) "Blood bank" means any commercial or noncommercial activity involving the handling of blood or plasma, intended to be used for therapeutic or prophylactic purposes, which participates in any of the following operations: collection, processing, storage or distribution of blood;

(e) "Collection" means the obtaining of blood by the bleeding of donors;

(f) "Processing" means the technical stages required to prepare and identify the blood as to its suitability.

(g) "Storage" means the holding of blood in connection with collection or processing prior to distribution or transfusion;

(h) "Distribution" means the removal of blood from a blood bank to any other location for processing or storage or for the purpose of providing the blood for therapeutic or prophylactic purposes.

(i) "Licensee" means a person holding a license under the provisions of this act.

(j) "Commissioner" means the Commissioner of the State Department of Health or his duly authorized agent.

(k) "Department" means the State Department of Health.

L.1963, c. 33, s. 2.



Section 26:2A-4 - License Required, Expiration, Fees, Display Of License

26:2A-4. License required, expiration, fees, display of license
3. a. No person shall hereafter operate or conduct a blood bank in this State unless duly licensed by the commissioner under the provisions of this act. The licenses required by this act shall be in addition to any other license or permit required by any local board of health or other body exercising the powers of such a board in any municipality in this State.

All such licenses shall expire on December 31 in each calendar year and application for renewal therefor shall be made on or before November 10 on forms provided by the department. A fee necessary to conduct blood bank licensure operations, as provided in subsection b. of this section, shall accompany the original application for a license and each renewal thereof. The original or a certified copy of the license shall be conspicuously displayed by the licensee at the premises occupied as a blood bank.

b. (1) The fee for transfusion services shall be based on the number of transfusions performed at a facility and shall range from a minimum fee of $200 for a facility which performs up to 1,000 transfusions to a maximum fee of $700 for a facility which performs more than 5,000 transfusions a year;

(2) The fee for collection centers shall be based on the number of collections made by a facility and shall range from a minimum fee of $250 for a facility which makes up to 200 collections to a maximum fee of $1,900 for a facility which makes more than 50,000 collections a year;

(3) The fee for other blood bank services shall be as follows:



Collection Site - $100



Broker - $200



Industrial Blood Bank - $200



Home Transfusion Service - $200.



The commissioner may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), periodically increase the fees to reflect increased State costs in blood bank licensure operations.

c. The income received from licensure and renewal fees pursuant to this section shall be appropriated to the department to effectuate the purposes of P.L.1963, c.33 (C.26:2A-2 et seq.).

L.1963,c.33,s.3; amended 1991,c.461.



Section 26:2A-5 - Issuance; Application; Renewal

26:2A-5. Issuance; application; renewal
A license shall be issued to any person who has been conducting a blood bank prior to the effective date of this act upon submission of a properly completed application form and payment of an application fee of $25.00. Said license shall be renewable as provided in this act and shall be subject to all the provisions of this act.

L.1963, c. 33, s. 4.



Section 26:2A-6 - Donor Registration Statement

26:2A-6. Donor registration statement
No licensee shall collect blood hereafter unless he has first obtained from the prospective donor a completed registration statement which shall set forth the name and address of the donor and shall contain such other information as the rules and regulations adopted hereunder shall require.

L.1963, c. 33, s. 5.



Section 26:2A-7 - Standards; Rules And Regulations; Contents

26:2A-7. Standards; rules and regulations; contents
(a) The standards of operation for blood banks, including standards for the collection, processing, storage, and distribution of blood for therapeutic or prophylactic purposes shall be established by rules and regulations adopted and promulgated by the Public Health Council of the department. Such rules and regulations shall be incorporated in and made a part of the State Sanitary Code.

(b) The rules and regulations so promulgated shall include but not be limited to provision for:

(1) Qualifications for personnel employed in a blood bank.

(2) Restrictions upon the use of blood donors.

(3) Standards for collection, processing, storage, and distribution of blood.

(4) Evaluation of performance of blood banks.

L.1963, c. 33, s. 6.



Section 26:2A-8 - Suspension Or Revocation Of License

26:2A-8. Suspension or revocation of license
Any license issued in accordance with the provisions of this act may be suspended or revoked by the commissioner for a violation of any of the provisions of this act.

L.1963, c. 33, s. 7.



Section 26:2A-9 - Notice And Hearing

26:2A-9. Notice and hearing
The commissioner, before refusing to grant a license, or before suspending or revoking a license previously granted, except as hereinafter provided in section 10 of this act, shall give notice to the applicant or licensee personally, or by mail addressed to him at his last known address, and afford him an opportunity to be heard with respect thereto at a time and place specified in such notice. Such applicant or licensee shall have the right to be heard in person or by attorney, and to offer evidence pertinent to the subject of the hearing. A duly certified copy of the order of the commissioner issued as a result of such hearing shall be served on the applicant or the licensee by mail personally addressed to him at his last known address, except if such applicant or licensee be a corporation then the order shall be served in the same manner upon any officer or registered agent of the corporation.

L.1963, c. 33, s. 8.



Section 26:2A-10 - Enforcement By Commissioner; Authority; Obstruction Of Performance

26:2A-10. Enforcement by commissioner; authority; obstruction of performance
The commissioner shall enforce the provisions of this act and may make complaints against persons violating its provisions or the rules or regulations issued thereunder and prosecute violations of same.

The commissioner shall have the power and authority to enter and inspect any blood bank and to make such investigation of the premises and the books and records as is reasonably necessary to carry out the provisions of this act.

It shall be a violation of this act for any person to obstruct, hinder, delay or interfere, by force or otherwise, with the performance by the commissioner of any duty under the provisions of this act.

L.1963, c. 33, s. 9.



Section 26:2A-11 - Existence Of Violations At Blood Bank Dangerous To Public Health; Order Of Commissioner; Hearing; Injunctive Relief

26:2A-11. Existence of violations at blood bank dangerous to public health; order of commissioner; hearing; injunctive relief
If the commissioner shall have reason to believe that a condition exists or has occurred at a blood bank, in violation of the provisions of this act, which is dangerous to the public health, he may order such blood bank to correct such violation and may suspend the license of the blood bank until such correction is completed. If a licensee shall deny that a violation exists or has occurred, he shall have the right to apply to the commissioner for a hearing. Such hearing shall be held and a decision rendered within 48 hours of the receipt of said request. If the commissioner shall rule against the licensee, the licensee shall have the right to apply for injunctive relief against the commissioner's order. Jurisdiction for such injunctive relief shall be in the Superior Court of New Jersey.

L.1963, c. 33, s. 10.



Section 26:2A-12 - Violations; Penalties

26:2A-12. Violations; penalties
Any person who violates the provisions of this act or an order of the commissioner shall be liable for the first offense to a penalty, to be established by the commissioner, of not less than $100.00 nor more than $1,000.00 and for the second and each succeeding offense for a penalty of not less than $500.00 nor more than $5,000.00. The penalties herein provided shall be enforced by the department as plaintiff in a summary proceeding in accordance with the penalty enforcement law (N.J.S. 2A:58-1, et seq.).

L.1963, c. 33, s. 11.



Section 26:2A-13 - Short Title

26:2A-13. Short title
This act shall be known and may be cited as the "Blood Safety Act of 1991."

L.1991,c.131,s.1.



Section 26:2A-14 - Patient To Be Informed Of Blood Transfusion Options

26:2A-14. Patient to be informed of blood transfusion options
a. Whenever a blood transfusion may be necessary during a surgical procedure, a physician or surgeon shall inform the surgery patient, prior to performing the surgical procedure, of the options of receiving autologous blood transfusions, designated blood transfusions or homologous blood transfusions.

b. The physician or surgeon who will perform the surgery shall note on the patient's medical record that the patient was advised of the opportunity to receive an autologous, designated or homologous blood transfusion, if a transfusion becomes necessary.

c. The physician or surgeon who will perform the surgery shall not be required to provide his patient with an explanation of the transfusion options pursuant to this section, if medical contraindications exist or the surgery is performed on an emergency basis.

d. If there are no medical contraindications or the surgery is not performed on an emergency basis, the physician or surgeon shall allow adequate time, prior to surgery, for predonation to occur. If the patient waives the option to predonate blood, the physician or surgeon shall not incur any liability for his failure to allow the predonation to occur.

L.1991,c.131,s.2.



Section 26:2A-15 - Health Care Facility Required To Accept Autologous, Designated Blood

26:2A-15. Health care facility required to accept autologous, designated blood
a. A health care facility which performs a transfusion shall be required to accept autologous or designated blood for a potential transfusion to a patient, if the blood is received from a blood bank licensed by the Department of Health, and has been tested and prepared in accordance with standards approved by the department.

b. A health care facility which accepts autologous or designated blood and similar blood components shall pay a service fee to the blood bank which provides the blood or blood components, equal to the price it is charged for homologous blood or blood components.

L.1991,c.131,s.3.



Section 26:2A-16 - Blood Bank To Inform Donor, Patient Of Fees

26:2A-16. Blood bank to inform donor, patient of fees
A blood bank which collects autologous or designated blood shall inform the donor of the blood or the intended recipient of the blood, in the case of a designated blood transfusion, of all fees that the blood bank charges to process, store, transport or otherwise prepare the blood for transfusion.

L.1991,c.131,s.4.



Section 26:2A-35.1 - Comparative Report

26:2A-35.1 Comparative report
The State Commissioner of Health shall compile and periodically update a report which compares evaluative profiles of all nursing homes in this State. The report shall compare nursing homes on the basis of size, staff to patient ratio, the number of actions initiated by State agencies based upon verified complaints about the quality of patient care and conditions in each home, the number and types of violations charged against each home and shall contain such other information as the commissioner deems pertinent. The commissioner shall periodically publicize the existence of the report and shall supply a copy of the report, free of charge, to any member of the public who requests it.

L. 1986, c. 164, s. 1, eff. December 2, 1986.



Section 26:2A-35.2 - Public Notice

26:2A-35.2 Public notice
Whenever the Department of Health determines that a life threatening condition exists at any nursing home in this State, the commissioner may as soon as is reasonably possible issue a public notice describing the details of the condition in such a manner as to make members of the public generally aware of the matter. The commissioner may postpone issuing the public notice until such time as the notice would not jeopardize an ongoing investigation of the nursing home.

L. 1986, c. 164, s. 2, eff. December 2, 1986.



Section 26:2AA-1 - Short Title.

26:2AA-1 Short title.

1.This act shall be known and may be cited as the "Reflex Sympathetic Dystrophy Syndrome Education and Research Program Act."

L.2007, c.255, s.1.



Section 26:2AA-2 - Findings, Declarations Relative To Reflex Sympathetic Dystrophy Syndrome (Rsds) Education And Research Program.

26:2AA-2 Findings, declarations relative to reflex sympathetic dystrophy syndrome (RSDS) education and research program.

2.The Legislature finds and declares that:

a.Reflex sympathetic dystrophy syndrome (RSDS), also known as complex regional pain syndrome, is a debilitating and progressively chronic condition characterized by severe burning pain, pathological changes in bone and skin, excessive sweating, tissue swelling and extreme sensitivity to touch;

b.More specifically, RSDS is thought to be a nerve disorder that generally occurs at the site of a minor or major trauma injury, but may also occur without an apparent injury to the afflicted person;

c.While the causes of RSDS are unknown, the syndrome is thought to be the result of damaged nerves of the sympathetic nervous system;

d.The disorder is unique in that it simultaneously affects the nerves, skin, muscles, blood vessels and bones, and if untreated, can result in permanent deformity and chronic pain;

e.RSDS is often misdiagnosed because this condition is either unknown or is poorly understood; the prognosis for patients suffering from RSDS is generally much better when the condition is identified and treated as early as possible, ideally within three months of identifying the first symptoms;

f.If treatment is delayed, the disorder can quickly spread to the entire limb, and changes in bone and muscle may become irreversible, resulting in limited mobility, atrophy of the muscles and eventual permanent disability of patients; and

g.Since a delay in diagnosis or treatment for this syndrome can result in severe physical and physiological problems, and early recognition and prompt treatment of RSDS provides the greatest opportunity for recovery, it is in the best interest of the public to establish a program to educate both individuals and medical professionals regarding this debilitative condition and to promote research to accurately identify, diagnose and treat RSDS.

L.2007, c.255, s.2.



Section 26:2AA-3 - Definitions Relative To Rsds.

26:2AA-3 Definitions relative to RSDS.

3.As used in this act:

"Commissioner" means the Commissioner of Health; and

"Reflex sympathetic dystrophy syndrome" or "RSDS" means a debilitating and progressively chronic condition characterized by severe burning pain, pathological changes in bone and skin, excessive sweating, tissue swelling, and extreme sensitivity to touch.
L.2007, c.255, s.3; amended 2012, c.17, s.144.



Section 26:2AA-4 - Establishment Of Education And Research Program.

26:2AA-4 Establishment of education and research program.

4.The commissioner shall establish a reflex sympathetic dystrophy syndrome education and research program in the Department of Health. The purpose of the program is to promote public awareness of the causes of RSDS, the value of early detection and the diagnosis of and possible treatments for the syndrome, and to promote research, through public and private sources, to accurately identify, diagnose, and treat RSDS.

L.2007, c.255, s.4; amended 2012, c.17, s.145.



Section 26:2AA-5 - Responsibilities Of Department Of Health.

26:2AA-5 Responsibilities of Department of Health.

5.The Department of Health shall:

a.establish a public education program through the department's website, to promote RSDS education, which will enable individuals to make informed decisions about their health, including, but not limited to the following elements:

(1)the cause and nature of RSDS;

(2)the risk factors that contribute to the manifestation of RSDS;

(3)available treatment options, including risks and benefits of those options;

(4)environmental safety and injury prevention;

(5)rest and use of appropriate body mechanics;

(6)the availability of RSDS diagnostic, treatment, and outreach services in the community; and

(7)any other factors or elements that might mitigate the effects of RSDS;

b.notify local health departments, hospitals, clinics, and other health care providers about the availability of information concerning RSDS on the department's website;

c.within the limits of funds available to the department for this purpose, coordinate, promote, and offer professional education programs, through institutions of higher education, for health care providers and health-related community-based organizations, which may include, but are not limited to the following elements:

(1)research findings;

(2)the cause and nature of RSDS;

(3)the risk factors, including, but not limited to, lifestyle, heredity, and drug interactions;

(4)the diagnostic procedures and appropriate indications for their use;

(5)medical and surgical treatment options, including experimental and established drug therapies and the risks and benefits of each option;

(6)environmental safety and injury prevention; and

(7)the availability of RSDS diagnosis and treatment and support services in the community; and

d.promote research, through both private and public funding sources, to accurately identify, diagnose, and treat RSDS.

L.2007, c.255, s.5; amended 2012, c.17, s.146.



Section 26:2AA-6 - Powers Of Commissioner Concerning Funding.

26:2AA-6 Powers of commissioner concerning funding.

The commissioner may accept and expend any grants, awards or other funds or appropriations as may be made available for the purposes of this act.

L.2007, c.255, s.6.



Section 26:2B-6 - Commission On Alcoholism And Promotion Of Temperance Abolished

26:2B-6. Commission on Alcoholism and Promotion of Temperance abolished
The Commission on Alcoholism and Promotion of Temperance established by "An act concerning the preparation and administration of a program for the rehabilitation of alcoholics and the promotion of temperance education by the Commissioner of Alcoholic Beverage Control, the Commissioner of Institutions and Agencies, the Commissioner of Education and the Director of Health constituted the Commission on Alcoholism and Promotion of Temperance," approved April fourth, one thousand nine hundred and forty-five (P.L.1945, c. 94), is abolished.

L.1948, c. 453, p. 1856, s. 6.



Section 26:2B-7 - Public Policy

26:2B-7. Public policy
It is the policy of the State of New Jersey that alcoholics and intoxicated persons may not be subjected to criminal prosecution because of their consumption of alcoholic beverages, but rather should be afforded a continuum of treatment in order that they may lead normal lives as productive members of society.

L.1975, c. 305, s. 1.



Section 26:2B-8 - Definitions

26:2B-8. Definitions
The following words as used in this act shall, unless the context requires otherwise, have the following meanings:

"Administrator" means the person in charge of the operation of a facility, or his designee.

"Admitted" means accepted for treatment at a facility.

"Alcoholic" means any person who chronically, habitually or periodically consumes alcoholic beverages to the extent that: a. such use substantially injures his health or substantially interferes with his social or economic functioning in the community on a continuing basis, or b. he has lost the power of self-control with respect to the use of such beverages.

"Authorized persons" means persons who serve as volunteer first aid or ambulance squad members, para-professional medical personnel and rehabilitated alcoholics.

"Commissioner" means the Commissioner of Health.

"Department" means the State Department of Health.

"Director" means the Director of the Division of Alcoholism.

"Division" means the Division of Alcoholism.

"Facility" means any public, private place, or portion thereof providing services especially designed for the treatment of intoxicated persons or alcoholics; including, but not limited to intoxication treatment centers, inpatient treatment facilities, outpatient facilities, and residential aftercare facilities.

"Incapacitated" means the condition of a person who is: a. as a result of the use of alcohol, unconscious or has his judgment so impaired that he is incapable of realizing and making a rational decision with respect to his need for treatment, b. in need of substantial medical attention, or c. likely to suffer substantial physical harm.

"Independent physician" means a physician other than one holding an office or appointment in any department, board or agency of the State of New Jersey or in any public facility.

"Intoxicated person" means a person whose mental or physical functioning is substantially impaired as a result of the use of alcoholic beverages.

"Patient" means any person admitted to a facility.

"Private facility" means a facility other than one operated by the Federal Government, the State of New Jersey or any political subdivision thereof.

"Public facility" means a facility operated by the State of New Jersey or any political subdivision thereof.

"Treatment" means services and programs for the care or rehabilitation of intoxicated persons and alcoholics, including, but not limited to, medical, psychiatric, psychological, vocational, educational, recreational, and social services and programs.

L.1975, c. 305, s. 2.



Section 26:2B-9 - Division Of Alcoholism; Establishment; Director; Assistant; Officers And Employees

26:2B-9. Division of alcoholism; establishment; director; assistant; officers and employees
There is hereby established in the Department of Health a Division of Alcoholism under the direction of a division director. The director shall be an individual with training and experience in such areas as public administration or public health or rehabilitation and training in the social sciences or a qualified professional with training or experience in the treatment of behavioral disorders or medical-social problems, or in the organization or administration of treatment services for persons suffering from behavioral disorders or medical-social problems.

There shall be an assistant to the director, who shall have experience in the field of alcoholism.

The director and his assistant shall be appointed by the commissioner, with the consent of the public health council.

The commissioner shall appoint and may remove such officers and employees of the division as he may deem necessary. There shall be an administrator of each facility operated by the department pursuant to this act. Each such administrator shall be a person qualified by training and experience to operate a facility for the treatment of alcoholics or intoxicated persons. The commissioner may establish such other positions in the division and employ such consultants as he may deem appropriate. Except as otherwise provided by law, all offices and positions in the division shall be subject to the provisions of Title 11, Civil Service; provided, however, that the provisions of said title shall not apply to the director, physicians and psychiatrists who have full medical-psychiatric, as opposed to administrative responsibility; and provided, further, and notwithstanding the preceding proviso or any other provision of law, that all offices and positions, which as a condition of receiving Federal grants for programs and activities to which Federal standards for a merit system of personnel administration relate and make necessary the application of provisions of the Civil Service law, shall be subject to the provisions of Title 11, Civil Service, if such Federal standards are uniform in all states.

L.1975, c. 305, s. 3.



Section 26:2B-9.1 - Transfer Of Bureau Of Alcohol Countermeasures In Division Of Motor Vehicles In Department Of Law And Public Safety To Division Of Alcoholism

26:2B-9.1. Transfer of bureau of alcohol countermeasures in division of motor vehicles in department of law and public safety to division of alcoholism
The Bureau of Alcohol Countermeasures in the Division of Motor Vehicles in the Department of Law and Public Safety is transferred to the Division of Alcoholism in the Department of Health, pursuant to the provisions of the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L.1984, c. 243, s. 2, eff. Jan. 2, 1985.



Section 26:2B-9.2 - "Alcohol Treatment Programs Fund."

26:2B-9.2 "Alcohol Treatment Programs Fund."

2. a. There is created within the Department of Health and Senior Services a special nonlapsing revolving fund to be known as the "Alcohol Treatment Programs Fund." The fund shall consist of such monies as are deposited pursuant to section 12 of P.L.1994, c.57 (C.34:1B-21.12), any other monies as may be appropriated to the fund by the Legislature or otherwise provided to the fund, and interest or other income derived from the investment of monies in the fund.

b.Except as provided in subsection c. of this section, monies in the fund shall be used exclusively for making grants, approved by the Director of the Division of Addiction Services in the Department of Health and Senior Services, to programs that provide treatment for alcoholism, alcohol abuse and other conditions related to the excessive consumption of alcoholic beverages among persons convicted of violating the State's drunk driving laws and others.

c.An amount not to exceed $150,000 in Fiscal Year 2002 and five percent of the total annual revenue allocated to the fund in each fiscal year thereafter may be expended from the fund to defray actual expenses incurred by the department in the administration of the fund subject to approval by the Director of the Division of Budget and Accounting.

L.2001,c.48,s.2.



Section 26:2B-9.3 - Regulations.

26:2B-9.3 Regulations.

3.The Director of the Division of Addiction Services in the Department of Health and Senior Services shall promulgate regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the provisions of this act. The regulations shall include, but not be limited to, the following:

a.Criteria for grantee eligibility;

b.The form and manner in which application for grants from the fund shall be made; and

c.The treatment services and treatment recipients for which grant funds may be expended.

L.2001,c.48,s.3.



Section 26:2B-11 - Comprehensive State Plan For Treatment

26:2B-11. Comprehensive state plan for treatment
The department shall prepare and submit to the Governor, and from time to time shall amend, a comprehensive State plan for the treatment of intoxicated persons and alcoholics, including juveniles and young adults. The department, in developing such plan, shall consult and cooperate with the advisory council, officials of appropriate departments or agencies of the Federal Government and the State and its political subdivisions, and private organizations and individuals with a view toward providing for coordinated and integrated services on the community level. The plan may provide for services in Federal, public and private facilities. The plan shall include a detailed projection of immediate and long-term need for facilities and personnel and a detailed estimate of the cost thereof, as well as an estimate of the extent to which funds, property, or services may be available from the State or any of its political subdivisions, the Federal Government or any private source and is to be coordinated with the State Comprehensive Health Planning Agency.

L.1975, c. 305, s. 5.



Section 26:2B-12 - Program For Treatment; Facilities; Services; Annual List; Publication

26:2B-12. Program for treatment; facilities; services; annual list; publication
The department shall take cognizance of all matters affecting alcoholism in the State and shall establish and conduct a program for the treatment of intoxicated persons and alcoholics.

The program may encourage regionalization of services and, if not otherwise available, provide for the following facilities, which need not be separately located:

a. Intoxication treatment centers, which centers shall render emergency medical care, including detoxification, shall be open 24 hours every day, and shall be located conveniently near population centers. Services shall be provided for the immediate physical and social needs, including the needs for medication and shelter, of intoxicated persons, and shall also provide for initial examination, diagnosis and referral. To the extent possible, such treatment centers shall be affiliated with a general or other hospital.

b. Inpatient facilities, for treatment of alcoholics, which shall, to the extent possible, be affiliated with the medical service of a general hospital, mental hospital, community mental health center, or other hospital.

c. Outpatient facilities.

d. Residential aftercare facilities, such as halfway houses.

The department shall maintain, supervise and control all facilities operated by it pursuant to this act and all such facilities shall be staffed with an adequate number of qualified and trained personnel. The administrator of each such facility shall make an annual report of its activities to the director in such manner and form as the director may deem appropriate. All appropriate resources, particularly community mental health centers, shall whenever possible be utilized in and coordinated with the program.

Services delivered by the department pursuant to this act may be administered on the premises of institutions operated in whole or in part by the department of institutions and agencies. Such services shall be administered as such services are administered in the other facilities of the department and shall in all respects be therapeutic in nature rather than penal or correctional.

The department shall prepare and publish annually a list of all services operating in accordance with this act and shall make the list available upon request to members of the public. The department shall notify all law enforcement agencies and judges in the State of the location and capacity of intoxication treatment centers and other services operating in accordance with this act situated in or near their jurisdictions.

L.1975, c. 305, s. 6.



Section 26:2B-13 - Powers Of Department

26:2B-13. Powers of department
7. The department is hereby authorized, empowered and directed under this act to:



a. Plan, construct, cause to be established, and maintain such facilities as may be necessary or desirable for the conduct of its program;

b. Acquire, hold, and dispose of real property;



c. Acquire by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain in accordance with the provisions of Title 20 of the Revised Statutes, and lease, hold and dispose of, real property or any interest therein, for the purposes of this act;

d. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act; including, but not limited to, contracts with government departments and public and private agencies and facilities to pay them for services actually rendered or furnished to alcoholics or intoxicated persons, at rates to be established pursuant to law;

e. Solicit and accept for use in relation to the purposes of this act any gift of money or property made by will or otherwise, and any grant or loan of money, services or property from the federal government, the State or any political subdivision thereof, or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in connection with the application for any such grant or loan; provided, however, that any money received under this subsection shall be deposited with the State Treasurer to be kept in a separate fund in the treasury for expenditure by the department in accordance with the conditions of the gift, loan or grant without specific appropriation;

f. Develop, encourage and foster Statewide, regional and local plans and programs for the prevention, detection, and treatment of alcoholism in cooperation with interested public agencies and private organizations and individuals and provide technical assistance and consultation services for these purposes;

g. Coordinate the efforts and enlist the assistance of all public agencies and private organizations and individuals interested in the prevention, detection, and treatment of alcoholism;

h. Cooperate with the Department of Human Services in establishing and conducting a program for the prevention and treatment of alcoholism in penal institutions;

i. Cooperate with police academies, nursing and medical schools, public agencies and private organizations and individuals in establishing programs for the prevention and treatment of intoxication and alcoholism among juveniles and young adults;

j. Prepare, publish and disseminate educational materials dealing with the prevention, nature and effects of alcoholism and the benefits of treatment;

k. Develop and implement an ongoing system of collecting, analyzing and distributing statistics on the incidence and prevalence of alcoholism, alcohol-related problems and alcohol consumption among the citizens of New Jersey, with special emphasis on youth. This system shall include, but is not limited to, studies, surveys, random samplings and assessments, and use as its sources the variety of public agencies and private organizations concerned and connected with the subject, including the Division of Motor Vehicles, the Superior Court, Chancery Division, Family Part, the youth bureaus, alcohol treatment programs, hospitals and mental health centers, the schools, the police departments, and the Division of Alcoholic Beverage Control. Special attention shall be given to the relationship of alcohol to automobile accidents, crime, delinquency and other social problems;

l. Encourage alcoholism prevention, detection, and treatment programs in government and industry;

m. Organize and foster training programs for professional and para-professional workers in the treatment of intoxicated persons and alcoholics;

n. Approve and license public and private facilities in accordance with section 8;

o. Promulgate rules and regulations for the exercise of its powers and the performance of its duties under this act;

p. Do all other acts and things necessary or convenient to carry out the powers expressly granted in this act.

L.1975,c.305,s.7; amended 1979,c.452,s.2; 1991,c.91,s.286.



Section 26:2B-14 - Facilities; License; Rules And Regulations; Filing Information; Refusal To Grant, Suspension, Revocation, Limitation Or Restriction; Hearing; Grounds; Violations; Penalties; Inspection; Admission Of Patients

26:2B-14. Facilities; license; rules and regulations; filing information; refusal to grant, suspension, revocation, limitation or restriction; hearing; grounds; violations; penalties; inspection; admission of patients
The department shall issue for a term of 2 years, and may renew for like terms, a license, subject to revocation by it for cause, to any person, partnership, corporation, society, association or other agency or entity of any kind, other than a licensed general hospital, a department, agency, or institution of the Federal Government, the State or any political subdivision thereof, deemed by it to be responsible and suitable to establish and maintain a facility and to meet applicable licensure standards and requirements. In the case of a department, agency or institution of the State or any political subdivision thereof, the department shall grant approval to establish and maintain a facility for a term of 2 years, and may renew such approval for like terms, subject to revocation by it for cause.

The department shall in the cases of public facilities, private facilities which contract on a fee-for-service basis with the State, and private facilities which accept for treatment persons assisted pursuant to section 10, promulgate rules and regulations establishing licensure and approval standards and requirements including, but not limited to:

a. the need for a facility in the community;

b. the financial and other qualifications of the applicant;

c. the proper operation of facilities;

d. the health and safety standards to be met by a facility;

e. the quality and nature of the treatment to be afforded patients at a facility;

f. licensing fees, and procedures for making and approving license and approval applications.

In the case of private facilities that neither contract on a fee-for-service basis with the State nor accept for treatment persons assisted by police officers pursuant to section 10, the department shall promulgate rules and regulations establishing licensure standards and requirements but such standards and requirements shall concern only:

a. the health and safety standards to be met by a facility;

b. misrepresentations as to the treatment to be afforded patients at a facility;

c. licensing fees, and

d. procedures for making and approving license applications.

All facilities shall be individually licensed or approved. Different kinds of licenses or approvals may be granted for different kinds of facilities.

Each facility shall file with the department from time to time, on request, such data, statistics, schedules or information as the department may reasonably require for the purposes of this section, and any licensee or other person operating a private facility who fails to furnish any such data, statistics, schedules or information as requested, or who files fraudulent returns thereof, shall be punished by a fine of not more than $500.00.

The department, after holding a hearing, may refuse to grant, suspend, revoke, limit or restrict the applicability of or refuse to renew any license or approval for any failure to meet the requirements of its rules and regulations or standards concerning such facilities. However, in the case of private facilities which neither contract on a fee-for-service basis with the State nor accept for treatment persons assisted by police officers pursuant to section 10, the department, after holding a hearing may refuse to grant, suspend, revoke, limit or restrict the applicability of or refuse to renew any license for the following reasons only:

a. for failure to meet the requirements of its rules and regulations concerning the health and safety standards of such facilities or

b. if there is a reasonable basis for the department to conclude that there is a discrepancy between representations by a facility as to the treatment services to be afforded patients and the treatment services actually rendered or to be rendered.

The department may temporarily suspend a license or approval in an emergency without holding a prior hearing; provided, however, that upon request of an aggrieved party, a hearing shall be held as soon after the license or approval is suspended as possible. Any party aggrieved by a final decision of the department pursuant to this section may petition for judicial review thereof.

No person, partnership, corporation, society, association, or other agency or entity of any kind, other than a licensed general hospital, a department, agency or institution of the Federal Government, the State or any political subdivision thereof, shall operate a facility without a license and no department, agency or institution of the State or any political subdivision thereof shall operate a facility without approval from the department pursuant to this section. The Superior Court shall have jurisdiction in equity upon petition of the department to restrain any violation of the provisions of this section and to take such other action as equity and justice may require to enforce its provisions. Whoever knowingly establishes or maintains a private facility without a license granted pursuant to this section shall, for a first offense, be punished by a fine of not more than $500.00 and for each subsequent offense by a fine of not more than $1,000.00 or imprisonment for not more than 2 years, or both.

Each facility shall be subject to visitation and inspection by the department and the department shall inspect each facility prior to granting or renewing a license or approval. The department may examine the books and accounts of any facility if it deems such examination necessary for the purposes of this section. The department is hereby authorized to make a complaint to a judge of any court of record, who may thereupon issue a warrant to any officers or employees of the department authorizing them to enter and inspect at reasonable times, and to examine the books and accounts of, any private facility refusing to consent to such inspection or examination by the department which the department has reason to believe is operating in violation of the provisions of this act. Refusal by the operator or owner to allow such entry and inspection pursuant to such a warrant shall for a first offense be punishable by a fine of not more than $100.00 and for each subsequent offense by a fine of not more than $1,000.00 or imprisonment for not more than 2 years, or both.

The director may require public facilities, private facilities which contract on a fee-for-service basis with the State, and private facilities which accept for treatment persons assisted pursuant to section 10 to admit as an inpatient or outpatient any person to be afforded treatment pursuant to this act. The department shall promulgate rules and regulations governing the extent to which the department may require other private facilities to admit as an inpatient or outpatient any person to be afforded treatment pursuant to this act; provided, however, that no licensed general hospital shall refuse treatment for intoxication or alcoholism.

L.1975, c. 305, s. 8.



Section 26:2B-15 - Intoxicated Persons Or Alcoholics; Admission To Treatment Facility; Notice To Family, Emergency Contact.

26:2B-15 Intoxicated persons or alcoholics; admission to treatment facility; notice to family, emergency contact.
9.Any person who is intoxicated and who voluntarily applies for treatment or is brought to a facility by a police officer or other authorized person in accordance with section 10 of P.L.1975, c.305 (C.26:2B-16) may be afforded treatment at an intoxication treatment center or other facility. Any person who is an alcoholic and who voluntarily applies for treatment may be afforded treatment at an intoxication center or other facility.

As soon as possible after the admission of any person, the administrator of the facility shall cause such person to be examined by a physician or by a medically competent individual designated by the department and under the supervision of a physician. If, upon examination, a determination is made that the person is intoxicated or is an alcoholic, and adequate and appropriate treatment is available, he shall be admitted. If any person is not admitted for the reason that adequate and appropriate treatment is not available at the facility, the administrator of the facility, acting whenever possible with the assistance of the director, shall refer the person to a facility at which adequate and appropriate treatment is available. In the event that a person is not admitted to a facility, and has no funds, the administrator shall arrange for the person to be assisted to his residence, or, if he has no residence, to a place where shelter will be provided him.

Any person admitted to a facility may receive treatment at the facility for as long as he wishes to remain at the facility or until the administrator determines that treatment will no longer benefit him; provided, however, that any person who at the time of admission is intoxicated and is incapacitated, shall remain at the facility until he is no longer incapacitated, but in no event shall he be required to remain for a period greater than 48 hours.

When a person is admitted to a facility, the facility shall provide notice of admission to the person's spouse, parent, legal guardian, designated next of kin, or other designated emergency contact, as soon thereafter as possible, provided that: (1) such notice is provided in a manner that is consistent with federal requirements under 42 CFR Part 2 and federal HIPAA requirements under 45 CFR Parts 160 and 164; and (2) the patient, if an adult, has not withheld consent for such notice or expressly requested that notification not be given. If a patient who is not incapacitated withholds consent for such notice, or expressly requests that notification not be given, the patient's wishes shall be respected unless the patient is a minor child or adolescent, in which case, the minor's parent, legal guardian, designated next of kin, or other designated emergency contact shall be notified, provided that such notification is not inconsistent with, and would not violate, federal requirements under 42 CFR Part 2 and federal HIPAA requirements under 45 CFR Parts 160 and 164.

The manner in which any person is transported from one facility to another, or from a facility to his residence, and the financing thereof, shall be determined by the director in accordance with rules and regulations promulgated by the department.

When a patient is discharged or otherwise released from treatment at a facility, the patient shall be encouraged to consent to appropriate outpatient or residential aftercare treatment.

When a patient voluntarily withdraws, or is involuntarily evicted from a transitional sober living home, halfway house, or other residential aftercare facility, the facility shall provide notice of the patient's release from care to the patient's spouse, parent, legal guardian, designated next of kin, or other designated emergency contact, provided that: (1) such notice is provided in a manner that is consistent with federal requirements under 42 CFR Part 2 and federal HIPAA requirements under 45 CFR Parts 160 and 164; and (2) the patient, if an adult, has not withheld consent for such notice, or expressly requested that notification not be given. If a patient who is not incapacitated withholds consent for such notice, or expressly requests that notification not be given, the patient's wishes shall be respected unless the patient is a minor child or adolescent, in which case, the minor's parent, legal guardian, designated next of kin, or other designated emergency contact shall be notified, provided that such notification is not inconsistent with, and would not violate, federal requirements under 42 CFR Part 2 and federal HIPAA requirements under 45 CFR Parts 160 and 164.

L.1975, c.305, s.9; amended 2015, c.284, s.1.



Section 26:2B-16 - Person Intoxicated In Public Place; Assistance To Facility; Determination Of Intoxication

26:2B-16. Person intoxicated in public place; assistance to facility; determination of intoxication
Any person who is intoxicated in a public place may be assisted to his residence or to an intoxication treatment center or other facility by a police officer or other authorized person. To determine whether or not such person is intoxicated, the police officer may request the person to submit to any reasonable test, including, but not limited to, tests of his coordination, coherency of speech, and breath.

Any person who is intoxicated in a public place and who a police officer has reason to believe is incapacitated shall be assisted by the police officer to an intoxication treatment center or other facility.

A police officer acting in accordance with the provisions of this section may use such force, other than that which is likely to inflict physical injury, as is reasonably necessary to carry out his authorized responsibilities. If the police officer reasonably believes that his safety or the safety of other persons present so requires, he may search such person and his immediate surroundings, but only to the extent necessary to discover and seize any dangerous weapon which may on that occasion be used against the officer or other person present.

All persons acting under the provisions of this section shall be considered as acting in the conduct of their official duties and shall not be held criminally or civilly liable for such acts.

Any person assisted by a police officer to a facility pursuant to the provisions of this section shall receive treatment in accordance with section 9. In any event, if such person is determined upon examination to be intoxicated, the examining physician or other medically competent individual shall so certify and a duplicate copy of the certification shall be made available to the police officer.

A person assisted to a facility pursuant to the provisions of this section, shall not be considered to have been arrested and no entry or other record shall be made to indicate that he has been arrested.

L.1975, c. 305, s. 10.



Section 26:2B-17 - Violators Of Municipal Ordinance Or Disorderly Persons Not Arrested For Misdemeanor; Taking To Facility; Determination Of Alcoholism; Commitment; Request; Stay Of Criminal Proceeding; Hearing; Treatment; Discharge; Report To Court; Sentence; Credits

26:2B-17. Violators of municipal ordinance or disorderly persons not arrested for misdemeanor; taking to facility; determination of alcoholism; commitment; request; stay of criminal proceeding; hearing; treatment; discharge; report to court; sentence; credits
Any person who is arrested for a violation of a municipal ordinance, or for a disorderly persons offense, and who is not also arrested for a misdemeanor, and who the arresting police officer has reasonable cause to believe is intoxicated, may be taken by a police officer directly to an intoxication treatment center or other appropriate facility. To determine whether or not such person is intoxicated, the police officer may request the person to submit to any reasonable test, including, but not limited to, tests of his coordination, coherency of speech, and breath.

The administrator of any intoxication treatment center, or of any other facility, shall cause any such person to be examined by a physician or by a medically competent individual designated by the department and under the supervision of a physician. If the physician or any other medically competent individual designated by the department determines upon examination that such person is intoxicated, and the administrator determines that adequate and appropriate treatment is available, the person shall be admitted. Any such person may be detained at the center or other facility until he is no longer intoxicated, but in any event, not longer than 48 hours from the date of admission. At such time as the person is to be discharged from the facility, be shall be informed by the administrator that if he is an alcoholic who would benefit by treatment he may, in the discretion of the court, be afforded treatment in lieu of prosecution, and that if he so chooses he may be examined at the facility for the purpose of determining whether he is an alcoholic who would benefit by treatment. If the person requests an examination, he shall be examined by a physician at the facility during a period of time not to exceed 48 hours. The police shall maintain such security conditions as may be necessary. Prior to releasing the person from the center or other facility, the administrator shall notify the police who shall transport him therefrom for proceedings in the case.

When a person who is arrested for a violation of a municipal ordinance, or disorderly persons offense, and who is not also arrested for a misdemeanor, is brought before the court on such charge, the court shall inform him that he is entitled to request a medical examination to determine whether or not he is an alcoholic if he has been admitted to a facility pursuant to the provisions of the preceding paragraph and has not received a medical examination by a physician. The court shall further inform the defendant of the consequences which follow a determination by a physician that he is an alcoholic who would benefit by treatment. Any request for an examination shall be in writing. If the person makes such request, the proceedings shall be stayed for the period during which the request is under consideration by the court. If the defendant requests an examination, the court shall appoint a physician to conduct the examination at an appropriate location designated by it.

In no event shall a request for an examination, any statement made by the defendant during the course of an examination or any finding of a physician pursuant to the provisions of this section be admissible against the defendant in any proceeding.

A physician who conducts an examination pursuant to the provisions of this section, shall determine whether or not the defendant is an alcoholic who would benefit by treatment. The physician shall report his findings to the court together with the facts upon which the findings are based and the reasons therefor as soon as possible but in any event not longer than 3 days after the completion of the examination.

If the physician reports that the defendant is an alcoholic who would benefit by treatment, the court shall inform the defendant that he may request commitment to the division and advise him of the consequences of the commitment.

If the defendant requests commitment, and if the court finds that the defendant is an alcoholic who would benefit by treatment, the court may stay the criminal proceeding and commit the defendant to the division as an inpatient or as an outpatient, whichever the court deems appropriate, for a specified period. The term of inpatient treatment shall not exceed 30 days, the term of outpatient treatment shall not exceed 60 days, and the total combined period of commitment, including both inpatient and outpatient treatment, if both are ordered, shall not exceed 90 days. The court shall inform the defendant that if he is committed the proceeding will be stayed for the term of the commitment.

In determining whether or not to grant the request for commitment, the court shall consider the report of the physician, the nature of the offense with which the defendant is charged, the past criminal record, if any, of the defendant, and any other relevant evidence.

If the court decides that the defendant's request for commitment should be granted, the court shall commit the defendant to the division if the division reports that adequate and appropriate treatment is available at a facility; provided, however, that if the court determines that commitment should be granted and the defendant is charged with a first offense, the proceedings shall be stayed until adequate and appropriate treatment is available at a facility. In cases where the defendant is not charged with a first offense and the division reports that adequate and appropriate treatment is not available, the court may, in its discretion, order that the stay of the proceeding remain outstanding until such time as adequate and appropriate treatment is available.

As a condition to the issuance of any commitment order by the court pursuant to the provisions of this section, the defendant shall consent in writing to the terms of the commitment.

If the physician reports that the defendant is not an alcoholic who would benefit by treatment, the defendant shall be entitled to request a hearing to determine whether he is an alcoholic who would benefit by treatment. Thereupon the court may, of its own motion, or shall upon the request of the defendant or his counsel, appoint an independent physician to examine the defendant and to testify at the hearing. If the court determines that the defendant is an alcoholic who would benefit by treatment, the procedures and standards applicable to a defendant who is determined by the court, following the report of the first examining physician to be an alcoholic who would benefit by treatment, shall apply to the defendant.

If the court does not order that the defendant shall be afforded treatment in lieu of prosecution pursuant to the provisions of this section, the stay of the proceedings shall be vacated.

At any time during the term of commitment, the administrator may transfer any inpatient to an outpatient program if he finds that the patient is a proper subject for outpatient treatment; provided, however, that the administrator may retransfer the patient to an inpatient program if he finds that the person is not suitable for outpatient treatment.

Any patient committed to the division pursuant to this section shall be discharged from the facility to which the division has caused him to be admitted if at any time the administrator determines that treatment will no longer benefit him; provided, however, that such patient shall in any event be discharged at the termination of the period of commitment specified in the court order.

At the end of the commitment period, when the patient is discharged, or when the patient terminates treatment at the facility, whichever first occurs, the director shall report to the court on whether or not the defendant successfully completed the treatment program, together with a statement of the reasons for his conclusion. In reaching his determination of whether or not the defendant successfully completed the treatment program, the director shall consider, but shall not be limited to, whether the defendant cooperated with the administrator and complied with the terms and conditions imposed on him during his commitment. If the report states that the defendant successfully completed the treatment program, the court shall dismiss the charges pending against the defendant. If the report does not so state, or if the defendant has not completed the term of commitment ordered by the court, then, based on the report and any other relevant evidence, the court may take such action as it deems appropriate, including the dismissal of the charges or the revocation of the stay of the proceedings. In the event that the court convicts a defendant who has been committed in lieu of prosecution pursuant to the provisions of this section and sentences him to a term of incarceration, the court shall reduce the term of incarceration by the period during which the defendant was afforded treatment in lieu of prosecution pursuant to this section.

The State, municipal and local police shall, in cooperation with the department, provide temporary security at facilities to which persons are taken pursuant to this section, where it is necessary that such security be provided for the person arrested.

L.1975, c. 305, s. 11.



Section 26:2B-18 - Person Under Treatment At Facility; Subjection To Supervisory Powers Of Administrator

26:2B-18. Person under treatment at facility; subjection to supervisory powers of administrator
Each person who receives treatment at a facility shall be subject to the supervisory powers of the administrator exercised in accordance with rules and regulations of the department.

L.1975, c. 305, s. 12.



Section 26:2B-19 - Rights Of Juveniles

26:2B-19. Rights of juveniles
All rights afforded any person under this act shall apply to juveniles as may be consistent with present statutory law applying to minors.

L.1975, c. 305, s. 13.



Section 26:2B-20 - Records; Confidentiality; Rights Of Patients

26:2B-20. Records; confidentiality; rights of patients
a. The administrator of each facility shall keep a record of the treatment afforded each patient, which shall be confidential and shall be made available only upon proper judicial order, whether in connection with pending judicial proceedings or otherwise.

b. Any patient shall have the right to have a physician retained by him examine him, consult privately with his attorney, receive visitors, and send and receive communications by mail, telephone and telegraph. Such communications shall not be censored or read without the consent of such patient. The foregoing shall not limit the right of the administrator, subject to reasonable rules and regulations of the department, to prescribe reasonable rules governing visiting hours and the use of telephone and telegraph facilities.

c. No patient may be detained at any facility pursuant to the provisions of this act, without his consent except in accordance with the provision of section 9.

d. Insofar as is practicable a written, comprehensive, individualized treatment plan shall be kept by the administrator for each patient.

e. Each patient shall be entitled to receive adequate and appropriate treatment.

No patient shall be denied the right to vote while he is afforded treatment at a facility.

L.1975, c. 305, s. 14.



Section 26:2B-21 - Rights Of Person Who Received Treatment At Facility Or Alcoholic

26:2B-21. Rights of person who received treatment at facility or alcoholic
No person who has received treatment at a facility in accordance with the provisions of this act or person who is an alcoholic shall be denied any right or privilege under the Constitution of the United States or of the State for the reason that he has received treatment at a facility or that he is an alcoholic.

L.1975, c. 305, s. 15.



Section 26:2B-22 - Service Forces To Assist Police

26:2B-22. Service forces to assist police
The State, the several counties and municipalities may establish services forces to assist the police in accordance with the provisions of section 9 of this act. Such service forces may be a part of police department, or may be a separate unit. Members of the force shall be trained to carry out certain responsibilities of the police, as these are set out in section 10, particularly with respect to the administration of first aid to intoxicated persons in need of medical assistance.

L.1975, c. 305, s. 16.



Section 26:2B-23 - Program Of Education; Services Of Division

26:2B-23. Program of education; services of division
17. The division shall establish and maintain, in cooperation with the office of the Attorney General, the State, municipal and local police, the courts, the Department of Corrections, the Department of Public Welfare, and other public and private agencies, a program for the education of police officers, prosecuting attorneys, court personnel, judges of the Superior Court, probation and parole officers, correctional personnel, other law enforcement personnel, and State welfare and vocational rehabilitation personnel, with respect to the causes, effects, and treatment of intoxication and alcoholism.

The division shall serve in a consulting capacity to such public and private agencies and shall foster and coordinate a full range of services which will be available for diagnosis, counseling and treatment for alcoholism.

L.1975,c.305,s.17; amended 1991,c.91,s.287.



Section 26:2B-24 - Tests For Alcohol In Drivers And Pedestrians In Traffic Accidents; Determination Of Alcoholism As Factor; Tabulation And Publication Of Results; Review Of Laws; Report To Legislature

26:2B-24. Tests for alcohol in drivers and pedestrians in traffic accidents; determination of alcoholism as factor; tabulation and publication of results; review of laws; report to legislature
The division shall, in cooperation with the State, municipal and local police, and the Division of Motor Vehicles, conduct tests for alcohol in the bodies of automobile drivers and pedestrians who die as a result of and within 4 hours of a traffic accident, and in automobile drivers who survive traffic accidents fatal to others. The division shall promulgate a written manual to govern the conducting of tests made pursuant to this section, which shall specify the qualifications of personnel to conduct such tests, the methods and related details of specimen selection, collection, preservation and analysis, and the methods of tabulation and reporting of this test data.

If a test conducted pursuant to this section discloses alcohol, the division shall insofar as is practicable make a determination whether or not alcoholism was a probable factor in the drinking of the tested individual.

Test data collected and determinations made pursuant to this section shall be tabulated, compiled, and published by the division at least semiannually.

The division in cooperation with the office of the Attorney General and other interested State departments and agencies shall undertake a detailed and comprehensive review of State and local laws and regulations governing driving under the influence of alcohol. This review shall include, but need not be limited to, consideration of the relation of these laws and regulations to the legislative policies and purposes of this act, and what programs and punishments are appropriate for individuals convicted of drunk driving.

Within 1 year from the date of enactment of this act, the division shall transmit to the Legislature a report on this review. This report shall include specific recommendations for any changes in the present laws and regulations the division deems appropriate.

L.1975, c. 305, s. 18.



Section 26:2B-25 - Review Of Laws And Regulations On Manufacture, Sale And Consumption Of Alcoholic Beverages; Report

26:2B-25. Review of laws and regulations on manufacture, sale and consumption of alcoholic beverages; report
The division, in cooperation with the office of the Attorney General and other interested State departments and agencies, shall undertake a broad review of State and local, criminal and civil, laws and regulations governing the manufacture, sale and consumption of alcoholic beverages. This review shall include, but need not be limited to, consideration of the relation of these laws and regulations both to the legislative policies and purposes of this act and to the public policy objective of permitting the temperate use of alcoholic beverages and preventing the abuse of such beverages. Within 2 years from the date of enactment of this act the division shall transmit to the Legislature a report on this review, which shall include specific recommendations for any changes in the present laws and regulations that the division deems appropriate.

L.1975, c. 305, s. 19.



Section 26:2B-26 - Laws, Ordinances Or Regulations Of Local Government On Public Intoxication Or Inconsistent With Act; Prohibition; Exemptions

26:2B-26. Laws, ordinances or regulations of local government on public intoxication or inconsistent with act; prohibition; exemptions
No county, municipality, or other political subdivision of the State shall adopt any law, ordinance, bylaw, resolution or regulation having the force of law a. rendering public intoxication or being found in any place in an intoxicated condition an offense, a violation or the subject of criminal or civil penalties or sanctions of any kind; b. inconsistent with the provisions and policies of this act.

Nothing herein contained shall affect any laws, ordinances, bylaws, resolutions or regulations against driving after drinking alcohol, driving under the influence of alcohol, or other similar offenses that involve the operation of motor vehicles, machinery or other hazardous equipment.

L.1975, c. 305, s. 20.



Section 26:2B-27 - Department Of Health As Single Agency Responsible For Treatment; Compliance With Comprehensive State Plan Of Public Treatment And Rehabilitation Programs Or Activities

26:2B-27. Department of health as single agency responsible for treatment; compliance with comprehensive state plan of public treatment and rehabilitation programs or activities
The Department of Health shall be the single State agency designated by the State as the agency primarily responsible for the treatment of intoxicated persons and alcoholics. All activities, projects or programs for alcoholism treatment and rehabilitation, funded or carried out by any department or political subdivision of the State shall be in compliance with the comprehensive State plan required by section 5 of this act.

L.1975, c. 305, s. 21.



Section 26:2B-28 - Transfer Of Property, Moneys, Obligations, And Officers And Employees Under Prior Law To Division; Retention Of Supervisory Powers By Department

26:2B-28. Transfer of property, moneys, obligations, and officers and employees under prior law to division; retention of supervisory powers by department
All books, papers, records, documents, and equipment in the custody of or maintained for the use of the Department of Health pursuant to sections 1 through 5, inclusive, of P.L.1948, c. 453 are hereby transferred to the custody and control of the division created by this act.

All moneys heretofore appropriated for the Department of Health for activities authorized by said sections 1 through 5, inclusive, of P.L.1948, c. 453 and remaining unexpended on the effective date of this act are hereby transferred to, and shall remain immediately available for expenditure by, the division created by this act.

All duly existing contracts, leases, and obligations of the Department of Health entered into pursuant to said sections 1 through 5, inclusive, of P.L.1948, c. 453 shall remain in effect and shall be performed by the division created by this act. This act shall not affect any renewal provisions or option to renew contained in any such lease in existence on the effective date of this act. Without limiting the generality of the foregoing, all approvals of plans, projects, and Federal and State financial aid applications heretofore granted shall remain in full force and effect; provided, however, that nothing in this section shall prevent said division from withdrawing such approval if such action is otherwise in accordance with law.

All gifts and special grants made to the Department of Health under sections 1 through 5 of P.L.1948, c. 453 and remaining unexpended on the effective date of this act shall be available for expenditure by the division created by this act in accordance with the conditions of the gift or grant without specific appropriation.

All hospital and clinic facilities established pursuant to section 3 of P.L.1948, c. 453 shall remain subject to the control and supervision of the department.

All officers and employees of the Department of Health engaged in activities authorized by sections 1 through 5, inclusive, of P.L.1948, c. 453 who immediately prior to the effective date of this act hold permanent appointment in positions classified under Title 11 of the Revised Statutes, or have tenure in their positions by reason of law are hereby transferred to the Division of Alcoholism created by this act, every such transfer to be without impairment of civil service status, seniority, retirement, and other rights of the employee, without interruption of service, and without reduction in compensation and salary grade, notwithstanding any change in his title or duties made as a result of such transfer; subject, however, to the provisions of Title 11, and the rules and regulations established thereunder. All such officers and employees who immediately prior to the effective date do not hold permanent appointment in such positions, or do not hold such tenure, are hereby transferred to the Division of Alcoholism created by this act without impairment of seniority, retirement and other rights, without interruption of service, and without reduction in compensation and salary grade. Nothing in this section shall be construed to confer upon an officer or employee any rights not held prior to the transfer or to prohibit any subsequent reduction in compensation or salary grade not prohibited prior to the transfer.

L.1975, c. 305, s. 22.



Section 26:2B-29 - Repeal And Prohibition Of Ordinance, Resolution Or Other Legislation On Offense Of Public Intoxication

26:2B-29. Repeal and prohibition of ordinance, resolution or other legislation on offense of public intoxication
Notwithstanding any other provision of law, no county, municipality, or other jurisdiction within the State shall adopt an ordinance, resolution, or other legislation creating an offense of public intoxication or any equivalent offense, and any existing ordinance, resolution, or other legislation creating such an offense is hereby repealed.

L.1975, c. 305, s. 23.



Section 26:2B-30 - Severability

26:2B-30. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect any other provision or application of the act which can be given effect without such invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1975, c. 305, s. 25.



Section 26:2B-31 - Short Title

26:2B-31. Short title
This act shall be known and may be cited as the "Alcoholism Treatment and Rehabilitation Act."

L.1975, c. 305, s. 26.



Section 26:2B-32 - Fund Established

26:2B-32. Fund established
An Alcohol Education, Rehabilitation and Enforcement Fund is established as a nonlapsing, revolving fund in a separate account in the Department of Health. The fund shall be credited from July 1, 1990 through June 30, 1991, with 27.6% of the tax revenues, and from July 1, 1991 through June 30, 1992, with 53.3% of the tax revenues, collected pursuant to section 3 of P.L.1980, c.62 (C.54:32C-3), the amount thereof to be dedicated 75% to rehabilitation, 15% to enforcement and 10% to education, and the fund thereafter shall be annually credited with the amount of tax revenues collected from the alcoholic beverage tax as is provided in section 2 of P.L.1990, c.41 (C.54:43-1.1), which amount shall be dedicated 75% to rehabilitation, 15% to enforcement and 10% to education. Interest received on moneys in the fund shall be credited to the fund. Pursuant to the formula set forth in section 5 of this act, moneys appropriated pursuant to law shall only be distributed to the counties by the Department of Health, without the assessment of administrative costs, to develop and implement an annual comprehensive plan for the treatment of alcoholics and drug abusers and for expenditures according to the dedications provided herein.

L.1983,c.531,s.3; amended 1989,c.51,s.13; 1990,c.41,s.4.



Section 26:2B-33 - Plan For Community Services

26:2B-33. Plan for community services
a. The governing body of each county, in conjunction with the county agency, or individual, designated by the county with the responsibility for planning services and programs for the care or rehabilitation of alcoholics and drug abusers, shall submit to the Deputy Commissioner for the Division of Alcoholism and Drug Abuse and the Governor's Council on Alcoholism and Drug Abuse an annual comprehensive plan for the provision of community services to meet the needs of alcoholics and drug abusers.

b. The annual comprehensive plan shall address the needs of urban areas with a population of 100,000 or over and shall demonstrate linkage with existing resources which serve alcoholics and drug abusers and their families. Special attention in the plan shall be given to alcoholism and drug abuse and youth; drinking and drug abusing drivers; women and alcoholism and drug abuse; the disabled and alcoholism and drug abuse; alcoholism and drug abuse on the job; alcoholism and drug abuse and crime; public information; and educational programs as defined in subsection c. of this section. Each county shall identify, within its annual comprehensive plan, the Intoxicated Driver Resource Center which shall service its population, as is required under subsection (f) of R.S.39:4-50. The plan may involve the provision of programs and services by the county, by an agreement with a State agency, by private organizations, including volunteer groups, or by some specified combination of the above.

If the State in any year fails to deposit the amount of tax receipts as is required under section 3 of P.L.1983, c.531 (C.26:2B-32), a county may reduce or eliminate, or both, the operation of existing programs currently being funded from the proceeds deposited in the Alcohol Education, Rehabilitation and Enforcement Fund.

c. Programs established with the funding for education from the fund shall include all courses in the public schools required pursuant to P.L.1987, c.389 (C.18A:40A-1 et seq.), programs for students included in the annual comprehensive plan for each county, and in-service training programs for teachers and administrative support staff including nurses, guidance counselors, child study team members, and librarians. All moneys dedicated to education from the fund shall be allocated through the designated county alcoholism and drug abuse agency and all programs shall be consistent with the annual comprehensive county plan submitted to the Deputy Commissioner for the Division of Alcoholism and Drug Abuse and the Governor's Council on Alcoholism and Drug Abuse pursuant to this section. Moneys dedicated to education from the fund shall be first allocated in an amount not to exceed 20% of the annual education allotment for the in-service training programs, which shall be conducted in each county through the office of the county alcoholism and drug abuse coordinator in consultation with the county superintendent of schools, local boards of education, local councils on alcoholism and drug abuse and institutions of higher learning, including the Rutgers University Center of Alcohol Studies. The remaining money in the education allotment shall be assigned to offset the costs of programs such as those which assist employees, provide intervention for staff members, assist and provide intervention for students and focus on research and educate about youth and drinking and using drugs. These funds shall not replace any funds being currently spent on education and training by the county.

d. The governing body of each county, in conjunction with the county agency, or individual, designated by the county with responsibility for services and programs for the care or rehabilitation of alcoholics and drug abusers, shall establish a Local Advisory Committee on Alcoholism and Drug Abuse to assist the governing body in development of the annual comprehensive plan. The advisory committee shall consist of no less than 10 nor more than 16 members and shall be appointed by the governing body. At least two of the members shall be recovering alcoholics and at least two of the members shall be recovering drug abusers. The committee shall include the county prosecutor or his designee, a wide range of public and private organizations involved in the treatment of alcohol and drug-related problems and other individuals with interest or experience in issues concerning alcohol and drug abuse. Each committee shall, to the maximum extent feasible, represent the various socioeconomic, racial and ethnic groups of the county in which it serves.

Within 60 days of the effective date of P.L.1989, c.51 (C.26:2BB-1 et al.), the Local Advisory Committee on Alcoholism and Drug Abuse shall organize and elect a chairman from among its members.

e. The Deputy Commissioner for the Division of Alcoholism and Drug Abuse shall review the county plan pursuant to a procedure developed by the deputy commissioner. In determining whether to approve an annual comprehensive plan under this act, the deputy commissioner shall consider whether the plan is designed to meet the goals and objectives of the "Alcoholism Treatment and Rehabilitation Act," P.L.1975, c.305 (C.26:2B-7 et seq.) and the "Narcotic and Drug Abuse Control Act of 1969," P.L.1969, c.152 (C.26:2G-1 et seq.) and whether implementation of the plan is feasible. Each county plan submitted to the deputy commissioner shall be presumed valid; provided it is in substantial compliance with the provisions of this act. Where the department fails to approve a county plan, the county may request a court hearing on that determination.

L.1983,c.531,s.4; amended 1989,c.51,s.14; 1990,c.41,s.5.



Section 26:2B-34 - Allotment Formula.

26:2B-34 Allotment formula.
a.Allotments to each county whose annual comprehensive plan is approved pursuant to the provisions of section 4 of this act shall be made on the basis of the following formula:

County Allotment = Population of County x Total Funds Appropriated
----------------------------
Population of State

( Per Capita Income of State (3 yr. average)
x ( .5 x -----------------------------------------------------
( Per Capita Income of County (3 yr. average)

Need in County )
+ .5 x ----------------- )
Need in State )

in which Need in County and Need in State are estimates of the prevalence of alcoholism according to the current New Jersey Behavioral Health Services Plan. The funds dedicated for the provision of educational programs from the Alcohol Education, Rehabilitation and Enforcement Fund shall be allocated to the counties on the basis of this formula.

b.As a condition for receiving the allotment calculated in subsection a. of this section, a county shall contribute a sum not less than 25% of that county's allotment to fund community services for alcoholics pursuant to the county's annual comprehensive plan. Those alcoholism education, prevention and treatment programs already existing in a county may be combined under the county plan which establishes the annual comprehensive plan to be approved by the Deputy Commissioner for the Division of Alcoholism and Drug Abuse in the Department of Health. In determining the sum of money to be contributed by each county, the required 25% minimum county contribution may include any moneys currently appropriated by the county to meet the needs of the alcoholism programs.

L.1983,c.531,s.5; amended 1989,c.51,s.15; 1990,c.41,s.6.



Section 26:2B-35 - Distribution Of Enforcement Moneys

26:2B-35. Distribution of enforcement moneys
a. Moneys dedicated for enforcement from the Alcohol Education, Rehabilitation and Enforcement Fund shall be distributed as follows:

(1) One-third shall be distributed to the "Municipal Court Administration Reimbursement Fund" pursuant to subsection b. of this section.

(2) Two-thirds shall be distributed in the "Drunk Driving Enforcement Fund" established pursuant to section 1 of P.L.1984, c.4 (C.39:4-50.8).

b. (1) Each municipality in this State shall present to the Administrative Office of the Courts, before December 31, 1983, the number of drunk driving arrests in the municipality during calendar year 1980. This number shall be the base year number of arrests. In any municipality in which the number of drunk driving arrests for calendar year 1980 exceeds the average of the number of drunk driving arrests for calendar years 1979 and 1981, that municipality may substitute the lower average figure as the base figure for the calculation in this subsection. The municipality shall certify this substitution in writing to the Administrative Office of the Courts within 90 days of the effective date of this 1986 amendatory act. Once a substituted base year figure is used, it may not thereafter be changed. Beginning January 15, 1984, and each year thereafter the municipality shall report to the Administrative Office of the Courts the number of drunk driving arrests made in its municipality during the preceding calendar year.

(2) The Administrative Office of the Courts shall certify the amounts submitted by each municipality and shall calculate for each municipality any increase in the number of arrests between the base year and the number of arrests reported for the preceding calendar year. The Administrative Office of the Courts shall then calculate the sum of all increases for all municipalities reporting.

(3) Beginning for calendar year 1983, the following fraction shall be calculated for each municipality:

The increase in drunk driving arrests in the municipality between the base year and the preceding year over the total of increases in drunk driving arrests between the base year and the preceding year in all reporting municipalities in the State.

This fraction shall be multiplied by the total amount of the money available in the "Municipal Court Administration Reimbursement Fund" in the preceding calendar year. This amount shall be allocated to the municipality for the purpose of maintaining its municipal court, which may include payments to municipal court judges, municipal prosecutors and other municipal court personnel for work performed in addition to regular employment hours.

L.1983,c.531,s.6; amended 1986, c.146; 1990,c.41,s.7.



Section 26:2B-36 - Findings, Declarations Relative To Alcoholism, Drug Abuse Among The Deaf, Hard Of Hearing, Disabled

26:2B-36.Findings, declarations relative to alcoholism, drug abuse among the deaf, hard of hearing, disabled
1. The Legislature finds and declares that: there is growing evidence that people with deafness, hearing loss or other disabilities are at greater risk of being involved with alcohol or other drugs of abuse than the general population; the deaf and hard of hearing have a communication disability which prevents them from receiving and communicating information that would enable them to make more informed decisions about their own use, abuse or addiction to alcohol and other drugs; and the combined impact of physical impairment, attitudinal and architectural barriers, societal discrimination and the psychological stresses that accompany disability may create a special vulnerability for substance abuse in people with disabilities.

The Legislature further finds and declares that: few rehabilitation centers and professionals working with the deaf, hard of hearing and other disabled persons are adequately prepared or trained to identify, recognize or deal with the signs of substance abuse; and New Jersey needs the development of specialized services for people with disabilities who abuse, misuse and are addicted to alcohol and other drugs.

L.1995,c.318,s.1.



Section 26:2B-37 - "Alcohol And Drug Abuse Program For The Deaf, Hard Of Hearing And Disabled."

26:2B-37 "Alcohol and Drug Abuse Program for the Deaf, Hard of Hearing and Disabled."

2. a. The Commissioner of Health shall establish an "Alcohol and Drug Abuse Program for the Deaf, Hard of Hearing and Disabled".

b.Pursuant to Reorganization Plan No. 002-2004, the Commissioner of Human Services shall continue to operate the program established pursuant to subsection a. of this section through the Division of Mental Health and Addiction Services in the Department of Human Services, in consultation with the Governor's Council on Alcoholism and Drug Abuse.

L.1995, c.318, s.2; amended 1999, c.91, s.11; 2013, c.253, s.4.



Section 26:2B-38 - Program Contents

26:2B-38.Program contents
3. The program shall include, but not be limited to: providing public awareness of, and developing advocacy efforts for, the deaf and hard of hearing and other disabled persons who are in need of treatment services for alcoholism and drug abuse, and developing treatment modalities and specialized training programs for this population. The commissioner shall incorporate the services of community-based agencies to develop and implement this program.

L.1995,c.318,s.3.



Section 26:2B-39 - Rules, Regulations

26:2B-39.Rules, regulations
4. The commissioner shall adopt rules and regulations necessary to carry out the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1995,c.318,s.4.



Section 26:2B-40 - Licensing For Certain Residential Drug Treatment Programs; Rules, Regulations.

26:2B-40 Licensing for certain residential drug treatment programs; rules, regulations.

1. a. A drug treatment program operating within a State correctional facility or county jail which meets or substantially meets the requirements for licensing as a residential drug treatment program shall be granted such license by the Division of Addiction Services in the Department of Human Services.

b.A drug treatment program which the Director of the Division of Addiction Services determines does not meet or substantially meet the requirements for licensing as a residential drug treatment program shall be advised by the director, within 60 days of the determination, specifically as to which requirement or requirements the program failed to meet. If such drug treatment program addresses the deficiency or deficiencies and can meet or substantially meet the requirements, the program may reapply for licensure as a residential drug treatment program.

c.The Commissioner of the Department of Human Services may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the purposes of this act.

L.2014, c.1, s.1.



Section 26:2BB-1 - Findings, Declarations

26:2BB-1. Findings, declarations
The Legislature finds and declares that: alcoholism and drug abuse are major health problems facing the residents of this State; aspects of these problems extend into many areas under various State departments; placement in, but not of, the State Department of the Treasury is the most appropriate and logical location for focusing a coordinated planning and review effort to ameliorate these problems and for establishing a Governor's Council on Alcoholism and Drug Abuse as an independent coordinating, planning, research and review body regarding all aspects of alcoholism and drug abuse; and a merger of the Division of Alcoholism and the Division of Narcotic and Drug Abuse Control within the State Department of Health will enhance the effectiveness of the State's role in formulating comprehensive and integrated public policy and providing effective treatment, prevention and public awareness efforts against alcoholism and drug abuse.

The Legislature further finds and declares that: as the cooperation and active participation of all communities in the State is necessary to achieve the goal of reducing alcoholism and drug abuse, there should be established within the Governor's Council on Alcoholism and Drug Abuse, an Alliance to Prevent Alcoholism and Drug Abuse, to unite the communities of this State in a coordinated and comprehensive effort; and that the full resources of this State including counties, municipalities and residents of the State must be mobilized in a persistent and sustained manner in order to achieve a response capable of meaningfully addressing not only the symptoms but the root causes of this pervasive problem.

L. 1989, c. 51, s. 1.



Section 26:2BB-2 - Governor's Council On Alcoholism And Drug Abuse.

26:2BB-2 Governor's Council on Alcoholism and Drug Abuse.

2.There is created a 26-member council in, but not of, the Department of the Treasury which shall be designated as the Governor's Council on Alcoholism and Drug Abuse. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Governor's Council on Alcoholism and Drug Abuse is allocated to the Department of the Treasury, but, notwithstanding the allocation, the office shall be independent of any supervision or control by the department or by any board or officer thereof.

The council shall consist of 12 ex officio members and 14 public members.

a.The ex officio members of the council shall be: the Attorney General, the Commissioners of the Departments of Labor and Workforce Development, Education, Human Services, Health and Senior Services, Children and Families, Community Affairs, Personnel and Corrections, the chair of the executive board of the New Jersey Presidents' Council, the Administrative Director of the Administrative Office of the Courts and the Adjutant General. An ex officio member may designate an officer or employee of the department or office which he heads to serve as his alternate and exercise his functions and duties as a member of the Governor's Council on Alcoholism and Drug Abuse.

b.The 14 public members shall be residents of the State who are selected for their knowledge, competence, experience or interest in connection with alcoholism or drug abuse. They shall be appointed as follows: two shall be appointed by the President of the Senate, two shall be appointed by the Speaker of the General Assembly and 10 shall be appointed by the Governor, with the advice and consent of the Senate. At least two of the public members appointed by the Governor shall be rehabilitated alcoholics and at least two of the public members appointed by the Governor shall be rehabilitated drug abusers.

c.The term of office of each public member shall be three years; except that of the first members appointed, four shall be appointed for a term of one year, five shall be appointed for a term of two years and five shall be appointed for a term of three years. Each member shall serve until his successor has been appointed and qualified, and vacancies shall be filled in the same manner as the original appointments for the remainder of the unexpired term. A public member is eligible for reappointment to the council.

d.The chairman of the council shall be appointed by the Governor from among the public members of the council and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the chairman's successor. The members of the council shall elect a vice-chairman from among the members of the council. The Governor may remove any public member for cause, upon notice and opportunity to be heard.

e.The council shall meet at least monthly and at such other times as designated by the chairman. Fourteen members of the council shall constitute a quorum. The council may establish any advisory committees it deems advisable and feasible.

f.The chairman shall be the request officer for the council within the meaning of such term as defined in section 6 of article 3 of P.L.1944, c.112 (C.52:27B-15).

g.The public members of the council shall receive no compensation for their services, but shall be reimbursed for their expenses incurred in the discharge of their duties within the limits of funds appropriated or otherwise made available for this purpose.

L.1989, c.51, s.2; amended 1996, c.5; 2006, c.47, s.107.



Section 26:2BB-3 - Appointment Of Executive Director, Staff

26:2BB-3. Appointment of executive director, staff
a. The Governor's Council on Alcoholism and Drug Abuse shall be administered by an executive director who shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the executive director's successor.

b. The executive director shall be a person qualified by training and experience to perform the duties of the council.

c. The executive director shall have the authority to employ a deputy executive director, who shall be in the unclassified service of the Civil Service, and such staff as are necessary to accomplish the work of the council within the limits of available appropriations. The executive director may delegate to subordinate officers or employees of the council any of his powers which he deems desirable to be exercised under his supervision and control. All employees of the council except the executive director and the deputy executive director shall be in the career service of the Civil Service.

d. The executive director shall attend all meetings of the Governor's Council on Alcoholism and Drug Abuse.

L. 1989, c. 51, s. 3.



Section 26:2BB-4 - Authority, Powers Of Council

26:2BB-4. Authority, powers of council
The Governor's Council on Alcoholism and Drug Abuse is authorized and empowered to:

a. Review and coordinate all State departments' efforts in regard to the planning and provision of treatment, prevention, research, evaluation, and education services for, and public awareness of, alcoholism and drug abuse;

b. Prepare by July 1 of each year, the State government component of the Comprehensive Statewide Alcoholism and Drug Abuse Master Plan for the treatment, prevention, research, evaluation, education and public awareness of alcoholism and drug abuse in this State, which plan shall include an emphasis on prevention, community awareness, and family and youth services;

c. Review each County Annual Alliance Plan and the recommendations of the Division of Alcoholism and Drug Abuse in the Department of Health for awarding the Alliance grants and, by October 1 of each year, return the plan to the Local Advisory Committee on Alcoholism and Drug Abuse with the council's proposed recommendations for awarding Alliance grants;

d. Submit to the Governor and the Legislature by December 1 of each year the Comprehensive Statewide Alcoholism and Drug Abuse Master Plan which shall include recommended appropriate allocations to State departments, local governments and local agencies and service providers of all State and federal funds for the treatment, prevention, research, evaluation, education and public awareness of alcoholism and drug abuse in accordance with the regular budget cycle, and shall incorporate and unify all State, county, local and private alcohol and drug abuse initiatives;

e. Distribute grants, upon the recommendation of the executive director of the council, by August 1 of each year to counties and municipalities for alcohol and drug abuse programs established under the Alliance to Prevent Alcoholism and Drug Abuse;

f. Evaluate the existing funding mechanisms for alcoholism and drug abuse services and recommend to the Governor and the Legislature any changes which may improve the coordination of services to citizens in this State;

g. Encourage the development or expansion of employee assistance programs for employees in both government and the private sector;

h. Evaluate the need for, and feasibility of, including other addictions, such as smoking and gambling, within the scope and responsibility of the council;

i. Collect from any State, county, local governmental entity or any other appropriate source data, reports, statistics or other materials which are necessary to carry out the council's functions; and

j. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to carry out the purposes of this act.

The council shall not accept or receive moneys from any source other than moneys deposited in, and appropriated from, the "Drug Enforcement and Demand Reduction Fund" established pursuant to N.J.S.2C:35-15 and any moneys appropriated by law for operating expenses of the council or appropriated pursuant to section 19 of P.L.1989, c.51.

L. 1989, c. 51, s. 4.



Section 26:2BB-5 - Division Of Alcoholism And Drug Abuse

26:2BB-5. Division of Alcoholism and Drug Abuse
There is established in the Department of Health a Division of Alcoholism and Drug Abuse.

The division shall be administered by a Deputy Commissioner of Health. The deputy commissioner shall be a person qualified by training and experience to perform the duties of his office. The deputy commissioner shall be appointed by the commissioner with the approval of the Governor and shall serve at the pleasure of the commissioner during the commissioner's term of office and until the appointment and qualification of the deputy commissioner's successor. The deputy commissioner shall receive a salary which shall be provided by law.

The Commissioner of Health shall report annually to the Governor and the Legislature on the activities of the division and include in that annual report an assessment of the adequacy of the current delivery of treatment services in the State and of the need for additional treatment services.

L. 1989, c. 51, s. 5.



Section 26:2BB-6 - Transfer Of Functions, Powers, Duties

26:2BB-6. Transfer of functions, powers, duties
All the functions, powers and duties of the Director of the Division of Alcoholism and the Director of the Division of Narcotic and Drug Abuse Control are transferred to and vested in the Deputy Commissioner of Health for the Division of Alcoholism and Drug Abuse, pursuant to the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L. 1989, c. 51, s. 6.



Section 26:2BB-7 - Alliance To Prevent Alcoholism And Drug Abuse

26:2BB-7. Alliance to Prevent Alcoholism and Drug Abuse
7. a. There is created an Alliance to Prevent Alcoholism and Drug Abuse, hereinafter referred to as the "Alliance," in the Governor's Council on Alcoholism and Drug Abuse. The purpose of the Alliance is to create a network comprised of all the communities in New Jersey which is dedicated to a comprehensive and coordinated effort against alcoholism and drug abuse. The Alliance shall be a mechanism both for implementing policies to reduce alcoholism and drug abuse at the municipal level, and for providing funds, including moneys from mandatory penalties on drug offenders, to member communities to support appropriate county and municipal-based alcohol and drug abuse education and public awareness activities.

b. The Governor's Council on Alcoholism and Drug Abuse shall adopt rules and regulations for participation in, and the operation of, the Alliance and for the awarding of grants to municipalities and counties from funds appropriated for such purposes pursuant to P.L.1989, c.51 (C.26:2BB-1 et al.), section 5 of P.L.1993, c.216 (C.54:43-1.3) and funds derived from the "Drug Enforcement and Demand Reduction Fund" established pursuant to N.J.S.2C:35-15, for the purpose of developing:

(1) Organized and coordinated efforts involving schools, law enforcement, business groups and other community organizations for the purpose of reducing alcoholism and drug abuse;

(2) In cooperation with local school districts, comprehensive and effective alcoholism and drug abuse education programs in grades kindergarten through 12;

(3) In cooperation with local school districts, procedures for the intervention, treatment and discipline of students abusing alcohol or drugs;

(4) Comprehensive alcoholism and drug abuse education, support and outreach efforts for parents in the community; and

(5) Comprehensive alcoholism and drug abuse community awareness programs.



c. Funds disbursed under this section shall not supplant local funds that would have otherwise been made available for alcoholism and drug abuse initiatives. Communities shall provide matching funds when and to the extent required by the regulations adopted pursuant to this section.

d. The county agency or individual designated by the governing body of each county pursuant to subsection a. of section 4 of P.L.1983, c.531 (C.26:2B-33), is authorized to receive from the Governor's Council on Alcoholism and Drug Abuse moneys made available pursuant to this section. The designated county agency or individual shall establish a separate fund for the receipt and disbursement of these moneys.

L.1989,c.51,s.7; amended 1993,c.216,s.4.



Section 26:2BB-8 - County Alliance Steering Subcommittee; Functions And Powers; Review And Revision Of Plan

26:2BB-8. County Alliance Steering Subcommittee; functions and powers; review and revision of plan
a. Each Local Advisory Committee on Alcoholism and Drug Abuse, established pursuant to section 4 of P.L.1983, c.531 (C.26:2B-33), shall establish a County Alliance Steering Subcommittee in conjunction with regulations adopted by the Governor's Council on Alcoholism and Drug Abuse. The members of the subcommittee shall include, but not be limited to, private citizens and representatives of the:

(1) Local Advisory Committee on Alcoholism and Drug Abuse;

(2) County Human Services Advisory Council;

(3) County Superintendent of Schools;

(4) Existing county council on alcoholism, if any;

(5) County Prosecutor's office;

(6) Family part of the Chancery Division of the Superior Court;

(7) Youth Services Commission;

(8) County School Board Association;

(9) County health agency;

(10) County mental health agency;

(11) Local businesses;

(12) County affiliate of the New Jersey Education Association; and

(13) Other service providers.

b. The functions of the County Alliance Steering Subcommittee shall include:



(1) Development and submission of a County Annual Alliance Plan for the expenditure of funds derived from the "Drug Enforcement and Demand Reduction Fund," N.J.S. 2C:35-15;

(2) Development of programs and fiscal guidelines consistent with directives of the Governor's Council on Alcoholism and Drug Abuse for the awarding of funds to counties and municipalities for drug and alcohol Alliance activities;

(3) Identification of a network of community leadership for the expansion, replication and development of successful community model programs throughout the county; and

(4) Coordination of projects among and within municipalities to assure cost effectiveness and avoid fragmentation and duplication.

c. The County Alliance Steering Subcommittee shall ensure that the funds dedicated to education pursuant to section 2 of P.L.1983, c.531 (C.54:32C-3.1) do not duplicate the Alliance effort.

d. The Local Advisory Committee on Alcoholism and Drug Abuse shall review and approve the County Annual Alliance Plan and submit this plan by July 1 of each year to the Division of Alcoholism and Drug Abuse in the Department of Health and to the Governor's Council on Alcoholism and Drug Abuse.

e. After the County Annual Alliance Plan is returned by the Governor's Council on Alcoholism and Drug Abuse to the Local Advisory Committee on Alcoholism and Drug Abuse with the council's proposed recommendations for awarding the Alliance grants, pursuant to subsection c. of section 4 of this amendatory and supplementary act, the committee, in conjunction with the council, may revise its plan in accordance with the council's proposed recommendations.

The revised plan shall be completed in such time that it can be included in the council's recommendations to the Governor and the Legislature that are due on December 1 of each year.

L. 1989, c. 51, s. 8.



Section 26:2BB-9 - Municipal Alliance Committee

26:2BB-9. Municipal Alliance Committee
The governing body of each municipality may appoint a Municipal Alliance Committee, or join with one or more municipalities to appoint a Municipal Alliance Committee. Membership on the Municipal Alliance Committee may include the chief of police; the president of the school board; the superintendent of schools; a student assistance coordinator; a representative of the parent-teacher association; a representative of the local bargaining unit for teachers; a representative of the Chamber of Commerce; a municipal court judge; representatives of local civic associations; representatives of local religious groups; and private citizens.

The Municipal Alliance Committee, in consultation with the Local Advisory Committee on Alcoholism and Drug Abuse, shall identify alcoholism and drug prevention, education and community needs. The committee also shall implement the Alliance programs formulated pursuant to section 8 of P.L.1989, c.51 (C.26:2BB-8). The governing body of a municipality may match any funds it receives from the Alliance.

L. 1989, c. 51, s. 9.



Section 26:2BB-10 - Rules, Regulations

26:2BB-10. Rules, regulations
Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Health shall adopt rules and regulations necessary to establish the Division of Alcoholism and Drug Abuse pursuant to this act.

L. 1989, c. 51, s. 10.



Section 26:2BB-11 - Advisory Commission Abolished

26:2BB-11. Advisory commission abolished
The advisory commission to the Alcohol Education, Rehabilitation and Enforcement Fund, established pursuant to section 3 of P.L.1983, c.531 (C.26:2B-32), is abolished.

L. 1989, c. 51, s. 11.



Section 26:2BB-12 - Supersedure, Repeal Of Inconsistent Acts

26:2BB-12. Supersedure, repeal of inconsistent acts
All acts and parts of acts inconsistent with any of the provisions of this amendatory and supplementary act are, to the extent of such inconsistency, superseded and repealed.

L. 1989, c. 51, s. 12.



Section 26:2BB-13 - Evaluation

26:2BB-13. Evaluation
Two years after the date of enactment of this amendatory and supplementary act, the Governor shall contract with an independent evaluator who shall review and evaluate the effectiveness of the Governor's Council on Alcoholism and Drug Abuse in, but not of, the Department of the Treasury and the Division on Alcoholism and Drug Abuse in the Department of Health. Within one year after being appointed, the evaluator shall make recommendations to the Governor and the Legislature regarding the continuation of the council and the organization of the division as they are structured pursuant to P.L.1989, c.51 (C. 26:2BB-1 et al.).

L. 1989, c. 51, s. 17.



Section 26:2BB-14 - Continuation Of Funding

26:2BB-14. Continuation of funding
The funding mechanisms, including the awarding of grants for drug abuse services by the Department of Health, that are in effect on the date of enactment of P.L.1989, c.51 (C.26:2BB-1 et al.) for alcoholism services and drug abuse services, exclusively, shall continue until such time as recommendations of the Governor's Council on Alcoholism and Drug Abuse pursuant to P.L.1989, c.51 (C.26:2BB-1 et al.) are approved by the Commissioner of Health and enacted into law.

L. 1989, c. 51, s. 18.



Section 26:2C-1 - Short Title

26:2C-1. Short title
This act shall be known and may be cited as the "Air Pollution Control Act (1954)."

L.1954, c. 212, p. 780, s. 1.



Section 26:2C-2 - Definitions.

26:2C-2 Definitions.

2.As used in this act:

"Air contaminant" means any substance, other than water or distillates of air, present in the atmosphere as solid particles, liquid particles, vapors, or gases;

"Air pollution" means the presence in the outdoor atmosphere of one or more air contaminants in such quantities and duration as are, or tend to be, injurious to human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property throughout the State and in those areas of the State as shall be affected thereby, and excludes all aspects of an employer-employee relationship as to health and safety hazards;

"Antimicrobial pesticide" means a product that destroys or repels, or prevents or mitigates the growth of, any bacteria, fungus, virus or other micro-organism that is defined as a pest pursuant to 7 U.S.C. s.136w (c)(1), and includes any product required to be registered as an antimicrobial pesticide pursuant to the "Federal Insecticide, Fungicide and Rodenticide Act," 7 U.S.C. s.136 et seq.;

"Commissioner" means the Commissioner of Environmental Protection;

"Construct" or "construction" means to fabricate or erect equipment or control apparatus at a facility where it is intended to be used, but shall not include the dismantling of existing equipment or control apparatus, site preparation, or the ordering, receiving, temporary storage, or installation of equipment or control apparatus. Unless otherwise prohibited by federal law, "construct" or "construction" shall also not include the pouring of footings or placement of a foundation where equipment or control apparatus is intended to be used;

"Consumer Price Index" or "CPI" means the annual Consumer Price Index for a calendar year as determined year to year using the decimal increase in the September through August, 12-month average for the previous year of the Consumer Price Index for All Urban Consumers (CPI-U), as published by the United States Department of Labor;

"Control apparatus" means any device that prevents or controls the emission of any air contaminant;

"Council" means the Clean Air Council created pursuant to section 3 of P.L.1967, c.106 (C.26:2C-3.2);

"Department" means the Department of Environmental Protection;

"Emission fee" means an annual fee that is based on the emission of any regulated air contaminant;

"Emission statement" means an annual reporting of actual emissions of air contaminants as prescribed by rules and regulations therefor that shall be adopted by the department pursuant to the "Administrative Procedure Act, " P.L.1968, c.410 (C.52:14B-1 et seq.);

"EPA" means the United States Environmental Protection Agency;

"Equipment" means any device capable of causing the emission of an air contaminant either directly or indirectly into the outdoor atmosphere, and any stack, chimney, conduit, flue, duct, vent, or similar device connected or attached to, or serving, the equipment, and shall include, but need not be limited to, any equipment in which the preponderance of the air contaminants emitted is caused by a manufacturing process;

"Facility" means the combination of all structures, buildings, equipment, control apparatus, storage tanks, source operations, and other operations that are located on a single site or on contiguous or adjacent sites and that are under common control of the same person or persons. Research and development facilities that are located with other facilities shall be considered separate and independent entities for the purposes of complying with the operating permit requirements of P.L.1954, c.212 (C.26:2C-1 et seq.) or any codes, rules, or regulations adopted pursuant thereto;

"Federal Clean Air Act" means the federal "Clean Air Act" (42 U.S.C.s.7401 et seq.) and any subsequent amendments or supplements to that act;

"Grandfathered" means construction, reconstruction, or modification of equipment or control apparatus prior to the date of enactment of section 13 of P.L.1967, c.106 (C.26:2C-9.2) on June 15, 1967, or prior to the subsequent applicable revisions to rules and regulations codified at N.J.A.C.7:27-8.1 et seq. that occurred March 5, 1973, June 1, 1976, April 5, 1985, and October 31, 1994;

"HAP" or hazardous air pollutant" means any air pollutant listed in or pursuant to subsection (b) of section 112 of the federal Clean Air Act (42 U.S.C. s.7412);

"Hospital or medical disinfectant" means an antimicrobial product registered with the United States Environmental Protection Agency that qualifies to bear the name or claim to be a "hospital or medical environment disinfectant" pursuant to United States Environmental Protection Agency guidelines published pursuant to 7 U.S.C. s.136a (c)(2)(A), and shall include, but shall not be limited to, antimicrobial pesticides used in hospitals, doctor and dentist offices, and other medical environments;

"Install" or "installation" means to carry out final setup activities necessary to provide equipment or control apparatus with the capacity for use or service, and shall include, but need not be limited to, connection of equipment or control apparatus, associated utilities, piping, duct work, or conveyor systems, but shall not include construction or reconfiguration of equipment or control apparatus to an alternate configuration specified in a permit application and approved by the department;

"Major facility" means a major source, as that term is defined by the EPA in rules and regulations adopted pursuant to the federal Clean Air Act at 40 CFR 70.2 or any subsequent amendments thereto, that has the potential to emit any of the air contaminants listed below in an amount that is equal to or exceeds the applicable major facility threshold levels as follows:

Air ContaminantThreshold level

Carbon monoxide100 tons per year

Particulate matter (PM-10)100 tons per year

Total suspended particulates100 tons per year

Sulfur dioxide100 tons per year

Oxides of nitrogen25 tons per year

VOC25 tons per year

Lead10 tons per year

Any HAP10 tons per year

All HAPs collectively25 tons per year

Any other air contaminant100 tons per year;

"Modify" or "modification" means any physical change in, or change in the method of operation of, existing equipment or control apparatus that increases the amount of any air contaminant emitted by that equipment or control apparatus or that results in the emission of any air contaminant not previously emitted, but shall not include normal repair and maintenance;

"Operating permit" means the permit described in Title V of the federal Clean Air Act (42 U.S.C. s.7661 et seq.);

"Person" means an individual, public or private corporation, company, partnership, firm, association, society, joint stock company, international entity, institution, county, municipality, state, interstate body, the United States of America, or any agency, board, commission, employee, agent, officer, or political subdivision of a state, an interstate body, or the United States of America;

"Potential to emit" means the same as that term is defined by the EPA in rules and regulations adopted pursuant to the federal Clean Air Act at 40 CFR 70.2 or any subsequent amendments thereto;

"Process unit" means equipment assembled to produce intermediate or final products. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product. The storage and transfer of product or raw materials to and from the process unit shall be considered separate from the process unit for the purposes of making reconstruction determinations. Product recovery equipment shall be considered to be part of the process unit, not part of the control apparatus;

"Reconstruct" or "reconstruction" means the replacement of parts of equipment included in a process unit, or the replacement of control apparatus, if the fixed capital cost of replacing the parts exceeds both of the following amounts: (1) Fifty percent of the fixed capital cost that would be required to construct a comparable new process unit or control apparatus; and (2) $80,000 (in 1995 dollars) adjusted by the Consumer Price Index;

"Regulated air contaminant" means the same as the term "regulated air pollutant" as defined by the EPA in rules and regulations adopted pursuant to the federal Clean Air Act at 40 CFR 70.2 or any subsequent amendments thereto;

"Research and development facility" means any facility the primary purpose of which is to conduct research and development into new processes and products, including academic and technological research and development, provided that such a facility is operated under the close supervision of technically trained personnel and is not engaged in the manufacture of products for commercial sale, except in a de minimis manner; and

"VOC" or "volatile organic compound" means the same as that term is defined by the EPA in rules and regulations adopted pursuant to the federal Clean Air Act at 40 CFR 51.100 or any subsequent amendments thereto.

L.1954,c.212,s.2; amended 1967, c.106, s.5; 1995, c.188, s.2; 1999, c.100, s.1.



Section 26:2C-3.1 - Air Pollution Control Commission Abolished; Transfer Of Functions, Powers And Duties

26:2C-3.1. Air pollution control commission abolished; transfer of functions, powers and duties
The Air Pollution Control Commission is hereby abolished. All of the functions, powers and duties of the Air Pollution Control Commission in the Department of Health are hereby transferred to the Department of Health.

L.1967, c. 106, s. 2, eff. June 15, 1967.



Section 26:2C-3.2 - Clean Air Council

26:2C-3.2. Clean Air Council
(a) There is hereby created in the State Department of Health a Clean Air Council, which shall consist of 17 members, 3 of whom shall be the Commissioner of Commerce and Economic Development or a member of the Department of Commerce and Economic Development designated by him, the Commissioner of Community Affairs or a member of the Department of Community Affairs designated by him, and the Secretary of Agriculture or a member of the Department of Agriculture designated by him, who shall serve ex officio; six citizens of the State, representing the general public at least one of whom shall be a medical doctor licensed to practice in this State; and eight members to be appointed from persons to be nominated by the organizations hereinafter enumerated, by the Governor.

(b) Within 30 days following the effective date hereof and thereafter as required, at least one month prior to the expiration of the term of the member chosen from nominees of each organization hereinafter enumerated, each such organization shall submit to the Governor a list of three recommended nominees for membership on the council, from which list the Governor shall appoint one.

If any organization does not submit a list of recommended nominees at any time required by this act, the Governor may appoint a member of his choice.

The organizations which shall be entitled to submit recommended nominees are: New Jersey Health Officers Association, New Jersey State Chamber of Commerce, New Jersey Society of Professional Engineers, Inc., New Jersey Manufacturers Association, New Jersey Section of the American Industrial Hygiene Association, New Jersey State League of Municipalities, the New Jersey Freeholders' Association and the New Jersey State AFL-CIO.

(c) Of the 14 members first to be appointed, four shall be appointed for terms of one year, four for terms of two years, three for terms of three years and three for terms of four years. Thereafter, all appointments shall be made for terms of four years. All appointed members shall serve after the expiration of their terms until their respective successors are appointed and shall qualify, and any vacancy occurring in the appointed membership of the council, by expiration of term or otherwise, shall be filled in the same manner as the original appointment, for the unexpired term only, notwithstanding that the previous incumbent may have held over and continued in office as aforesaid. The Governor may remove any appointed member of the council for cause after a public hearing.

(d) Members of the council shall serve without compensation but shall be reimbursed for expenses actually incurred in attending meetings of the council and in the performance of their duties as members thereof.

(e) The council shall elect annually a chairman and vice-chairman from its own membership.

L. 1967, c. 106, s. 3, eff. June 15, 1967. Amended by L. 1967, c. 286, s. 5, eff. Jan. 23, 1967; L. 1985, c. 430, s. 2, eff. Jan. 13, 1986.



Section 26:2C-3.2A - Clean Air Council; Membership By State Commissioner Of Health

26:2C-3.2a. Clean air council; membership by state commissioner of health
In addition to the membership of the Clean Air Council prescribed by P.L.1967, c. 106, s. 3 (C. 26:2C-3.2), the State Commissioner of Health or a member of his staff designated by him shall be a member of the council.

L.1973, c. 102, s. 1, eff. May 2, 1973.



Section 26:2C-3.3 - Powers And Duties Of Council

26:2C-3.3. Powers and duties of council
The Clean Air Council shall:

(a) Request from the commissioner information concerning the Air Pollution Control Program;

(b) Consider any matter relating to the preservation and improvement of the Air Pollution Control Program and advise the commissioner thereof;

(c) From time to time submit to the commissioner any recommendations which it deems necessary for the proper conduct and improvement of the Air Pollution Control Program;

(d) Study the Air Pollution Control Program and make its recommendations thereon to the commissioner;

(e) Study the codes, rules and regulations promulgated by the department in regard to air pollution control and make its recommendations for their improvement to the commissioner;

(f) Study and investigate the state of the art and the technical capabilities and limitations of air pollution control and report their findings and recommendations thereon to the commissioner;

(g) Study and investigate the need for programs for the long-range technical support of the Air Pollution Control Program and report their findings and recommendations thereon to the commissioner; and

(h) Hold public hearings at least once a year in regard to existing air pollution control, statutes, codes, rules and regulations and upon the state of the art and technical capabilities and limitations in air pollution control and report its recommendations thereon to the commissioner.

L.1967, c. 106, s. 4, eff. June 15, 1967.



Section 26:2C-8 - Powers Of Department Relative To Air Pollution.

26:2C-8 Powers of department relative to air pollution.
8. a. The department shall have power to formulate and promulgate, amend and repeal codes and rules and regulations preventing, controlling and prohibiting air pollution throughout the State or in such territories of the State as shall be affected thereby, except as provided in subsection b. of this section; provided, however, that no such code, rule or regulation and no such amendment or repeal shall be adopted except after public hearing to be held after 30 days' prior notice thereof by public advertisement of the date, time and place of such hearing, at which opportunity to be heard by the department with respect thereto shall be given to the public; and provided, further, that no such code, rule or regulation and no such amendment or repeal shall be or become effective until 60 days after the adoption thereof as aforesaid. Any person heard at such public hearing shall be given written notice of the determination of the department.

All codes, rules and regulations heretofore adopted by the Air Pollution Control Commission shall continue in full force and effect subject to the power of the department to amend and repeal such codes, rules and regulations as provided by this act.

b.Unless otherwise required by federal law, rule or regulation, no code, regulation, rule or standard may be adopted by the department that diminishes the efficacy of a hospital or medical disinfectant in killing or inactivating agents of infectious diseases, including, but not limited to, restrictions on the volatile organic compound content or emissions caused by the use of such products. No federal requirement to reduce volatile organic compound content or emissions in general may be construed to permit the department to regulate the volatile organic compounds found in, or released in the use of, a hospital or medical disinfectant, unless the federal law, rule or regulation establishing the federal requirement specifically requires the reduction of volatile organic compounds found in, or released in the use of, hospital or medical disinfectants.

L.1954,c.212,s.8; amended 1962, c.215, s.2; 1967, c.106, s.6; 1999, c.100, s.2.



Section 26:2C-8.1 - Codes, Rules, Regulations Concerning Motor Vehicles

26:2C-8.1. Codes, rules, regulations concerning motor vehicles
1. a. The department, after consultation with the Director of the Division of Motor Vehicles, shall have the power to formulate and promulgate, amend and repeal codes, rules and regulations establishing standards and requirements for the control of air contaminants from motor vehicles.

b. The department, after consultation with the Director of the Division of Motor Vehicles, shall adopt rules and regulations, consistent with the federal Clean Air Act, establishing exhaust emission standards and test methods and standards for emission control apparatus and related items. The department shall not require the "I/M 240" test, but shall adopt an alternative test that is acceptable to the United States Environmental Protection Agency. The department may provide that the standards and test methods vary according to the model year, type, or other vehicle characteristic that the department deems necessary to facilitate inspections or to comply with the federal Clean Air Act. The emission standards and test methods adopted pursuant to this subsection shall not set any quota for emission test failures and shall not require the failure of motor vehicles at any predetermined rate. This subsection shall not preclude the use of the "I/M 240" test in sampling for performance evaluation only or the use of the test at the option of a private inspection facility.

L.1966,c.16,s.1; amended 1967,c.106,s.11; 1995,c.112,s.37; 1995,c.157,s.32.



Section 26:2C-8.2 - Applicability Of Code, Rule, Regulation To Classes Of Vehicles

26:2C-8.2. Applicability of code, rule, regulation to classes of vehicles
2. Any code, rule or regulation establishing standards and requirements for the control of air contaminants from motor vehicles shall be applicable to such classification of motor vehicles as the department shall determine to be necessary to carry out the purpose of P.L.1966, c.16 (C.26:2C-8.1 et seq.).

L.1966,c.16,s.2; amended 1967,c.106,s.12; 1995,c.112,s.38.



Section 26:2C-8.3 - Standards And Requirements For Control Of Air Contaminants; Motor Vehicles Having Air Pollution Control Devices

26:2C-8.3. Standards and requirements for control of air contaminants; motor vehicles having air pollution control devices
Such codes, rules and regulations shall establish standards and requirements for the control of air contaminants from motor vehicles manufactured with air pollution control devices, systems or engine modifications consistent with the requirements of the "Motor Vehicle Air Pollution Control Act" (77 Stat. 392, 42 U.S.C. 1857) and any amendments and supplements thereto.

L.1966, c. 16, s. 3.



Section 26:2C-8.4 - Standards And Requirements For Control Of Air Contaminants, Motor Vehicles Without Air Pollution Control Devices.

26:2C-8.4 Standards and requirements for control of air contaminants, motor vehicles without air pollution control devices.

4.Except as otherwise required pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.) or other laws, codes, rules, and regulations concerning motor vehicles registered in the State, the codes, rules and regulations shall establish standards and requirements for control of air contaminants which can reasonably be attained by properly functioning motor vehicles without the addition of any air pollution control devices, systems, or engine modifications provided such vehicles were not manufactured with pollution control devices, systems or engine modifications in accordance with the "Motor Vehicle Air Pollution Control Act" (77 Stat. 392, 42 U.S.C. s.1857), the federal "Clean Air Act," 42 U.S.C. s.7401 et seq., and any subsequent federal laws controlling air contaminants from motor vehicles.

L.1966,c.16,s.4; amended 2005, c.219, s.32.



Section 26:2C-8.5 - Manner Of Formulation And Promulgation Of Codes, Rules And Regulations

26:2C-8.5. Manner of formulation and promulgation of codes, rules and regulations
All codes, rules and regulations shall be formulated and promulgated in the manner provided for in section 8 of the act to which this act is a supplement.

L.1966, c. 16, s. 5.



Section 26:2C-8.10 - Sale, Use Of Reformulated Gasoline; Program Expiration

26:2C-8.10. Sale, use of reformulated gasoline; program expiration
5.The department shall not adopt rules and regulations requiring, for gasoline-fueled motor vehicles, the sale and use of reformulated gasoline other than that certified therefor by the United States Environmental Protection Agency pursuant to subsection (k) of 42 U.S.C. s.7545 for sale and use in states other than the State of California. If the sale and use of reformulated gasoline other than that so certified is required by federal law, rule, regulation, agency ruling, order, opinion, or other action or court order to be sold for use, and used, in gasoline-fueled motor vehicles in New Jersey because the State has implemented the California Low Emission Vehicle program pursuant to subsection a. of section 3 of P.L.2003, c.266 (C.26:2C-8.17), the California Low Emission Vehicle program implemented in New Jersey pursuant to P.L.2003, c.266 (C.26:2C-8.15 et al.) shall expire 180 days from the date of enactment of the federal law, adoption of the federal rule or regulation, issuance of the agency ruling, order, opinion, or other action, or issuance of the court order, as the case may be.

L.1993,c.69,s.5; amended 2003, c.266, s.8.



Section 26:2C-8.11 - Air Pollution Control Rules, Regulations.

26:2C-8.11 Air pollution control rules, regulations.
6. a. The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations implementing the following mandated air pollution control measures identified in the federal Clean Air Act and consistent with any rules, regulations, or guidelines that may be promulgated therefor by the United States Environmental Protection Agency:

(1)Enhanced vehicle inspection and maintenance program;

(2)Correction of reasonably available control technology rules for volatile organic compounds;

(3)Reasonably available control technology rules for volatile organic compounds;

(4)Reasonably available control technology rules for oxides of nitrogen;

(5)New source review regulations for volatile organic compounds, oxides of nitrogen, and carbon monoxide;

(6)Criteria and procedures for determining conformity between the State implementation plan and transportation plans; and

(7)Use in ozone nonattainment areas of federal reformulated gasoline that meets the requirements of subsection (k) of 42 U.S.C. s.7545 for sale and use in states other than the State of California.

b.As used in this section:

"Department" means the Department of Environmental Protection;

"Federal Clean Air Act" means the federal "Clean Air Act," 42 U.S.C. s.7401 et seq., and any subsequent amendments or supplements to that act; and

"State implementation plan" means the State implementation plan for national ambient air quality standards adopted for New Jersey pursuant to the federal Clean Air Act.

L.1993,c.69,s.6; amended 2003, c.266, s.9.



Section 26:2C-8.14 - Written Report, List, Inventory.

26:2C-8.14 Written report, list, inventory.

10. a. The Department of Environmental Protection, in consultation with the Commissioner of Transportation and the Chief Administrator of the New Jersey Motor Vehicle Commission, shall prepare and submit on a semi-annual basis to the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors as designated respectively by the President of the Senate and the Speaker of the General Assembly, a written report that shall:

(1)summarize the State implementation plan and any amendments, alterations, or supplements to that plan that have been made or proposed since the last semi-annual report was issued; and

(2)analyze the progress and effectiveness of the State implementation plan with respect to ensuring that the State shall be, and shall remain, in compliance with all applicable requirements, standards, and deadlines set forth in the federal Clean Air Act.

As used in this subsection: "federal Clean Air Act" means the federal "Clean Air Act," 42 U.S.C. s.7401 et seq., and any subsequent amendments or supplements to that act; and "State implementation plan" means the State implementation plan for national ambient air quality standards adopted for New Jersey pursuant to the federal Clean Air Act.

b.(Deleted by amendment, P.L.2003, c.266).

c.(Deleted by amendment, P.L.2003, c.266).

L.1993,c.69,s.10; amended 2003, c.266, s.10.



Section 26:2C-8.15 - Findings, Declarations Relative To California Low Emission Vehicle Program.

26:2C-8.15 Findings, declarations relative to California Low Emission Vehicle program.

1.The Legislature finds and declares that the implementation of the National Low Emission Vehicle program is a key component of the State's efforts to achieve on-time emissions reductions and to attain compliance with the national ambient air quality standards, as required pursuant to the federal "Clean Air Act Amendments of 1990," 42 U.S.C. s.7403 et seq.; that the State's attainment of the national ambient air quality standards will require further, more stringent reductions in emissions of pollutants; that the California Low Emission Vehicle program provides for greater reductions in pollutants than the National Low Emission Vehicle program; and that the State has committed to implementing the National Low Emission Vehicle program until 2006 but can implement the California Low Emission Vehicle program after that year.

The Legislature further finds and declares that in the summer of 2002, New Jersey had the highest number of smog violations per monitoring station in the nation; that in December 2003, the United States Environmental Protection Agency announced its intention to designate the entire State as out-of-compliance with the agency's health-based standard for ozone; and that this designation by the United States Environmental Protection Agency would require the State to adopt a stronger, more comprehensive clean air plan for the State.

The Legislature further finds and declares that a significant percentage of particulate emissions, smog-forming emissions, and airborne cancer risk comes from vehicle emissions; that pollution from automobiles is expected to increase with the projected population increase estimate of an additional 1,200,000 people in the State in the next decade; and that mobile sources of emissions have received less regulatory attention than industrial facilities and area sources of pollution.

The Legislature further finds and declares that ground-level ozone, or smog, is formed when automobile, industrial and other pollutants chemically react with bright sunshine and high temperatures; that ground-level ozone irritates the respiratory system and can cause coughing, wheezing, chest pain and headaches; that ozone especially aggravates chronic respiratory diseases such as asthma and bronchitis; that ground-level ozone and other air toxics have a substantial negative impact on the health and quality of life of residents of the State; and that reducing ground-level ozone pollution will help reduce these negative health effects.

The Legislature therefore determines that it is in the public interest to: implement the California Low Emission Vehicle program beginning January 1, 2009; establish a zero emission vehicle credit bank for manufacturers; establish a Low Emission Vehicle Review Commission charged with reviewing the implementation of the program, the availability and success of the incentive, and the technology of zero emission vehicles; and provide an incentive for the purchase or lease of zero emission vehicles.

L.2003,c.266,s.1.



Section 26:2C-8.16 - Definitions Relative To Low Emission Vehicles.

26:2C-8.16 Definitions relative to low emission vehicles.

2.As used in sections 1 through 7 of P.L.2003, c.266 (C.2C:2C-8.15 et seq.):

"Advanced technology partial zero emission vehicle" means a vehicle certified as an advanced technology partial zero emission vehicle pursuant to the California Air Resources Board vehicle standards for the applicable model year;

"California Low Emission Vehicle program" means the second phase of the low emission vehicle program being implemented in the State of California, pursuant to the provisions of the Federal Clean Air Act and the California Code of Regulations;

"Commissioner" means the Commissioner of Environmental Protection;

"Department" means the Department of Environmental Protection;

"Federal Clean Air Act" means the federal "Clean Air Act," 42 U.S.C. s.7401 et seq., and any subsequent amendments or supplements to that act;

"Low Emission Vehicle Review Commission" means the commission established by subsection a. of section 5 of P.L.2003, c.266 (C.26:2C-8.19);

"Partial zero emission vehicle" means a vehicle certified as a partial zero emission vehicle pursuant to the California Air Resources Board vehicle standards for the applicable model year;

"State implementation plan" means the State implementation plan for national ambient air quality standards adopted for New Jersey pursuant to the federal Clean Air Act;

"Zero emission vehicle" means a vehicle certified as a zero emission vehicle pursuant to the California Air Resources Board zero emission vehicle standards for the applicable model year, but shall not include an advanced technology partial zero emission vehicle or a partial zero emission vehicle; and

"Zero emission vehicle requirement" means the percentage or number of those vehicles certified as zero emission vehicles pursuant to the California Air Resources Board vehicle standards and required to be delivered by a manufacturer for sale or lease for the applicable model year, and any additional percentages or numbers of advanced technology partial zero emission vehicles or partial zero emission vehicles that may be delivered by a manufacturer for sale or lease to satisfy the zero emission vehicle requirement established by the California Air Resources Board in lieu of vehicles that meet the pure zero emission vehicle standard.

L.2003,c.266,s.2.



Section 26:2C-8.17 - Implementation Of California Low Emission Vehicle Program; Substantive Changes.

26:2C-8.17 Implementation of California Low Emission Vehicle program; substantive changes.

3. a. Notwithstanding any provision of a State implementation plan submitted by the Department of Environmental Protection to the United States Environmental Protection Agency pursuant to the requirements of the federal "Clean Air Act Amendments of 1990," 42 U.S.C. s.7403 et seq., to the contrary, the department shall implement the California Low Emission Vehicle program in the State beginning on January 1, 2009, except as provided pursuant to sections 6 and 7 of P.L.2003, c.266 (C.26:2C-8.20 and C.26:2C-8.21).

b.The Commissioner of Environmental Protection, within 30 days after a proposed major substantive change to the California Low Emission Vehicle program that, if adopted, would necessitate a corresponding substantive change to the program in New Jersey adopted pursuant to subsection a. of this section, shall provide written notice and a summary of the proposed substantive change to the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors as designated respectively by the President of the Senate and the Speaker of the General Assembly.

c.The commissioner shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to implement the California Low Emission Vehicle program in the State beginning on January 1, 2009.

L.2003,c.266,s.3.



Section 26:2C-8.18 - Zero Emission Vehicle Credit Bank.

26:2C-8.18 Zero emission vehicle credit bank.

4. a. The Commissioner of Environmental Protection shall establish a zero emission vehicle credit bank to allow manufacturers to earn and bank vehicle equivalent credits for any advanced technology partial zero emission vehicle or partial zero emission vehicle produced and delivered for sale or lease in the State on or after January 1, 1999 and through December 31, 2008.

(1)In establishing the credit bank required by this section, the commissioner shall use the highest multiplier used by the California Air Resources Board for determining the allowable vehicle equivalent credits for each advanced technology partial zero emission vehicle or partial zero emission vehicle delivered for sale or lease in the State by a manufacturer on or after January 1, 1999 until the effective date of P.L.2003, c.266 (C.26:2C-8.15 et al.).

(2)Beginning on the effective date of P.L.2003, c.266 (C.26:2C-8.15 et al.), the commissioner shall use the multiplier used by the California Air Resources Board for the applicable model year for each advanced technology partial zero emission vehicle or partial zero emission vehicle delivered for sale or lease in the State by a manufacturer on or after the effective date of P.L.2003, c.266 (C.26:2C-8.15 et al.) and through December 31, 2008.

b. (1) Within 180 days after the effective date of P.L.2003, c.266 (C.26:2C-8.15 et al.), the commissioner shall publish a list in the New Jersey Register of the make and model of those motor vehicles that qualify as advanced technology partial zero emission vehicles or partial zero emission vehicles for the 1999 through 2003 model years.

(2)Annually thereafter, the commissioner shall publish a list in the New Jersey Register of the make and model of those motor vehicles that qualify as advanced technology partial zero emission vehicles or partial zero emission vehicles for that respective model year.

(3)The commissioner may revise any list published pursuant to this subsection as necessary to comply with the California Air Resources Board vehicle standards for the applicable model year.

c.Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner shall, immediately upon filing the proper notice with the Office of Administrative Law, adopt such temporary rules and regulations as necessary to establish a zero emission vehicle credit bank pursuant to subsection a. of this section. These rules and regulations may include, but need not be limited to, the documentation to be submitted by a manufacturer to determine eligibility and participation in the credit bank established pursuant to subsection a. of this section, and fees for administrative services provided to implement the zero emission vehicle credit bank to be assessed to those manufacturers seeking to earn and bank credits. The temporary rules and regulations shall be in effect for a period not to exceed 270 days after the date of the filing, except that in no case shall the temporary rules and regulations be in effect one year after the effective date of P.L.2003, c.266 (C.26:2C-8.15 et al.). The temporary rules and regulations shall thereafter be amended, adopted or readopted by the commissioner as the commissioner determines is necessary in accordance with the requirements of the "Administrative Procedure Act."

d.The provisions of this section shall expire upon the passage of a concurrent resolution by the Legislature directing the department to implement the National Low Emission Vehicle program pursuant to subsection a. of section 6 of P.L.2003, c.266 (C.26:2C-8.20).

L.2003,c.266,s.4.



Section 26:2C-8.22 - Findings, Declarations Relative To Mtbe.

26:2C-8.22 Findings, declarations relative to MTBE.
1.The Legislature finds and declares that methyl tertiary butyl ether, more commonly referred to as MTBE, may threaten drinking water supplies in the State and nationwide due to the properties of MTBE that make it highly soluble and rapidly transported into groundwater; that, although MTBE has become the most commonly used additive to fulfill the State's requirements pursuant to the federal "Clean Air Act Amendments of 1990," 42 U.S.C.s.7403 et seq., it is not the only additive available to meet the federal requirements; that the Department of Environmental Protection began detecting trace amounts of MTBE in drinking water around the State in 1990 and, in 1996, the Department of Environmental Protection began requiring the testing of levels of MTBE in drinking water, even though it was not a federal requirement; and that, after serious study, in July 1999, the United States Environmental Protection Agency proposed that Congress authorize the reduction or elimination of the use of MTBE as a component of gasoline because it is found as a contaminant in drinking water supplies nationwide.

The Legislature therefore determines that in addition to the water testing currently conducted in the State and the investigation of remediation methods for existing contamination, it is of vital importance that contamination of drinking water from MTBE not occur in the State, and that the sale of gasoline containing MTBE must be prohibited in the State.

L.2005,c.192,s.1.



Section 26:2C-8.23 - Definitions Relative To Mtbe.

26:2C-8.23 Definitions relative to MTBE.
2.As used in this act:

"Department" means the Department of Environmental Protection;

"MTBE" means methyl tertiary butyl ether.

L.2005,c.192,s.2.



Section 26:2C-8.24 - Prohibitions Against Sale In State Of Gasoline Containing Mtbe.

26:2C-8.24 Prohibitions against sale in State of gasoline containing MTBE.
3. a. No person shall distribute in commerce for sale in the State, gasoline which contains more than 0.5% MTBE by volume.

b.Any person who violates this act, or any rule or regulation adopted pursuant thereto, shall be subject to the provisions of section 10 of P.L.1977, c.74 (C.58:10A-10).

c.Nothing in this act shall prohibit the manufacture, processing, or importation within the State of gasoline that contains more than 0.5% MTBE by volume for distribution in commerce outside the State.

L.2005,c.192,s.3.



Section 26:2C-8.25 - Rules, Regulations.

26:2C-8.25 Rules, regulations.
4.The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.2005,c.192,s.4.



Section 26:2C-8.26 - Findings, Declarations Relative To Regulation Of Fine Particle Emissions From Diesel Engines.

26:2C-8.26 Findings, declarations relative to regulation of fine particle emissions from diesel engines.

1.The Legislature finds and declares that the emissions of fine particles into the air pose an extraordinary health risk to the people of the State; that the Department of Environmental Protection has determined that 1,000 deaths and 68,000 cases of asthma in the State each year are attributed to the exceedance of the federal 2.5 micron fine particle standard in the State; that exhaust emissions from diesel-powered vehicles and equipment contribute substantially to the fine particle problem, and pose both cardiovascular and cancer risks; that the United States Environmental Protection Agency has classified diesel exhaust as likely to be carcinogenic to humans by inhalation at environmental exposures; that the United States Environmental Protection Agency has also identified diesel particle matter and diesel exhaust organic gases as a mobile source air toxic; that studies repeatedly have found links between exposure to fine particles and health effects, including premature death and increased incidents of asthma, allergies, and other breathing disorders; and that these studies include the examination of the health impacts of the exposure to diesel emissions for school children riding diesel-powered school buses.

The Legislature further finds and declares that, although some new diesel-powered vehicles and equipment operate more cleanly and may contribute less to air quality problems than their predecessors, diesel-powered trucks, buses, and off-road equipment tend to remain in service as long as 20 years or more; that, among these types of vehicles and equipment, diesel commercial buses and diesel solid waste vehicles operate in significant numbers in urban areas of the State where the reduction of fine particle diesel emissions should be prioritized because fine particle diesel emissions are at the highest concentrations in these areas; that the emissions from diesel school buses directly impact the health of school children throughout the State; that unless emissions from some on-road diesel-powered vehicles and off-road diesel-powered equipment currently operating in the State are controlled, all on-road diesel-powered vehicles and off-road diesel-powered equipment will continue to emit high levels of fine particles and contribute to air pollution in the State for many years to come; that filters and other devices and cleaner burning fuels are available to reduce emissions from older diesel vehicles and equipment; that retrofitting certain diesel-powered vehicles and equipment with emissions reducing devices, operating these vehicles and equipment on cleaner burning fuel, or both, could significantly improve air quality; that although such requirements impose costs, the costs are relatively small when compared with the costs of the vehicles or equipment they update or the cost of the impact on the public health from the air pollution that the requirements abate; that by exercising discretion in the types of vehicles and equipment and the matching of technologies to vehicles and equipment, the cost of installing and using pollution-reducing devices and fuels can be minimized and the air pollution reduction and public health benefits can be maximized; and that the Department of Environmental Protection has estimated that targeting reductions of fine particles from these vehicles and equipment could remove 315 tons per year from the ambient air in the State and could prevent more than 150 premature deaths.

The Legislature therefore determines that it is of vital importance to the health of the people of the State to begin to reduce significantly fine particle emissions and exposure of school children to these emissions; and that this start can be most effectively and economically accomplished by requiring the use of the best available retrofit technologies for the reduction of fine particle emissions in diesel-powered commercial buses, school buses, solid waste vehicles, and publicly owned on-road vehicles and off-road equipment.

L.2005,c.219,s.1.



Section 26:2C-8.27 - Definitions Relative To Regulation Of Fine Particle Emissions From Diesel Engines.

26:2C-8.27 Definitions relative to regulation of fine particle emissions from diesel engines.

2.As used in sections 1 through 31 of P.L.2005, c.219 (C.26:2C-8.26 et seq.):

"Best available retrofit technology" means the equipment, retrofit device, or fuel, or any combination thereof, designated by the United States Environmental Protection Agency as a verified technology for diesel retrofit programs, or by the California Air Resources Board as a verified technology for diesel emissions control, for use on or in specific makes, model years, types, and classes of on-road diesel vehicles or off-road diesel equipment, and that, as determined by the Department of Environmental Protection, may be used on or in regulated vehicles or regulated equipment, at a reasonable cost, to achieve substantial reduction of fine particle diesel emissions. "Best available retrofit technology" may include, but is not limited to, particle filters, diesel oxidation catalysts, flow through filters, and modified diesel fuel, provided that these diesel retrofit devices and diesel emissions control strategies are verified technologies according to the United States Environmental Protection Agency or the California Air Resources Board. "Best available retrofit technology" shall include only those retrofit devices and fuel for which the retrofit device manufacturer or fuel manufacturer agrees, in a manner determined appropriate by the department, that the installation and use of the retrofit device or the use of the special fuel would not jeopardize the original engine warranty in effect at the time of the installation or the commencement of use of the retrofit device or fuel, and for which the retrofit device manufacturer or fuel manufacturer has provided a warranty pursuant to the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28). "Best available retrofit technology" shall not include repowering of any vehicle or piece of equipment, or the use of ultra-low sulfur diesel fuel;

"Commission" means the New Jersey Motor Vehicle Commission;

"Compliance form" means a form used for ascertaining compliance with the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.) or eligibility for reimbursement of costs associated therewith, and issued pursuant to section 6, section 7, section 16, or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, C.26:2C-8.41, or C.26:2C-8.42);

"Constitutionally dedicated moneys" mean moneys dedicated pursuant to Article VIII, Section II, paragraph 6, subparagraph (d) of the State Constitution;

"Department" means the Department of Environmental Protection;

"Diesel commercial bus" means a diesel bus as defined pursuant to section 2 of P.L. 1995, c.157 (C.39:8-60), except that "diesel commercial bus" shall include only diesel commercial buses with a gross vehicle weight rating in excess of 14,000 pounds, and shall not include school buses;

"Diesel engine" means an internal combustion engine with compression ignition using diesel fuel, including the fuel injection system but excluding the exhaust system;

"Diesel Risk Mitigation Fund" or "fund" means the fund established pursuant to section 28 of P.L.2005, c.219 (C.26:2C-8.53);

"Diesel solid waste vehicle" means any on-road diesel vehicle with a gross vehicle weight rating in excess of 14,000 pounds that is used for the purposes of collecting or transporting residential or commercial solid waste, including vehicles powered by a diesel engine used for transporting waste containers, including, but not necessarily limited to, open boxes, dumpsters or compactors, which may be removed from the tractor. "Diesel solid waste vehicle" shall include solid waste cabs and solid waste single-unit vehicles;

"Fine particle" means a particle emitted directly into the atmosphere from exhaust produced by the combustion of diesel fuel and having an aerodynamic diameter of 2.5 micrometers or less;

"Fine particle diesel emissions" means emissions of fine particles from an on-road diesel vehicle or from off-road diesel equipment;

"Fleet" means one or more on-road diesel vehicles or pieces of off-road diesel equipment;

"Off-road diesel equipment" means any equipment or vehicle, other than a diesel construction truck, powered by a diesel engine that is used primarily for construction, loading, and other off-road purposes and, when in use, is not commonly operated on a roadway except when used for roadway construction and repair, including, but not necessarily limited to, rollers, scrapers, excavators, rubber tire loaders, crawler/dozers, and off-highway trucks. "Off-road diesel equipment" shall include equipment and vehicles that are not used primarily for transportation and are considered off-road equipment and vehicles but, for the purposes of moving the equipment and vehicles from place to place on the roadways of the State, are required to have "in-transit" plates issued by the New Jersey Motor Vehicle Commission. "Off-road diesel equipment" shall not include any non-mobile equipment, such as a generator or pump, and shall not include boats or trains;

"On-road diesel vehicle" means any vehicle, other than a private passenger automobile, that is powered by a diesel engine and operated on the roadways of the State, and shall include, but need not be limited to, diesel buses, diesel-powered motor vehicles, and heavy-duty diesel trucks as defined pursuant to section 2 of P.L.1995, c.157 (C.39:8-60);

"Owner" means any person, the State, or any political subdivision thereof, that owns any on-road diesel vehicle or off-road diesel equipment subject to the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.);

"Private regulated commercial bus" means any diesel commercial bus not owned by the New Jersey Transit Corporation, and any diesel commercial bus owned by the New Jersey Transit Corporation but leased or operated by a provider of diesel commercial bus service other than the New Jersey Transit Corporation;

"Public regulated commercial bus" means any diesel commercial bus owned and operated by the New Jersey Transit Corporation;

"Regulated commercial bus" means any diesel commercial bus registered and operating in the State;

"Regulated equipment" means any regulated off-road diesel equipment or any piece of off-road diesel equipment that is required to use best available retrofit technology pursuant to an approved fleet averaging plan;

"Regulated off-road diesel equipment" means any off-road diesel equipment operating in the State that is owned by the State or any political subdivision thereof, or a county or municipality, or any political subdivision thereof;

"Regulated on-road diesel vehicle" means any on-road diesel vehicle registered in the State that is owned by the State or any political subdivision thereof, a county or municipality, or any political subdivision thereof;

"Regulated school bus" means a school bus powered by a diesel engine, and owned by a school district, nonpublic school, or school bus contractor who has entered into a contract with a school district or a nonpublic school to transport children to and from a primary or secondary school in the State, that was originally designed to carry 10 or more passengers, and is in service on or after the effective date of P.L.2005, c.219 (C.26:2C-8.26 et al.);

"Regulated solid waste vehicle" means any diesel solid waste vehicle registered in the State that is owned by the State or any political subdivision thereof, or a county or municipality or any political subdivision thereof, or that is owned by a person who has entered into a contract in effect on or after the effective date of P.L.2005, c.219 (C.26:2C-8.26 et al.), with the State or any political subdivision thereof, or a county or municipality or any political subdivision thereof, to provide solid waste services;

"Regulated vehicle" means any regulated commercial bus, regulated on-road diesel vehicle, regulated solid waste vehicle, or any regulated school bus required to comply with any requirements pursuant to subsection b. of section 7 of P.L.2005, c.219 (C.26:2C-8.32) from model year 2006 or a preceding model year and registered in the State, or any on-road diesel vehicle registered in the State that is required to use best available retrofit technology pursuant to an approved fleet averaging plan;

"Retrofit device" means a best available retrofit technology that is an after-market apparatus installed on an on-road diesel vehicle or on a piece of off-road diesel equipment;

"School bus" means a school bus as defined under R.S.39:1-1;

"Technology" means any equipment, device, or fuel used alone or in combination to achieve the reductions in emissions required for best available retrofit technology; and

"Ultra-low sulfur diesel fuel" means diesel fuel that the United States Environmental Protection Agency designates or defines as ultra-low sulfur diesel fuel.

L.2005,c.219,s.2.



Section 26:2C-8.28 - Dep Rules, Regulations.

26:2C-8.28 DEP rules, regulations.

3. a. The Department of Environmental Protection, no later than 270 days after the effective date of this section, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.).

b.The rules and regulations adopted pursuant to subsection a. of this section shall include, but not need not be limited to:

(1)the designation of the required reduction in fine particle diesel emissions and choices of the best available retrofit technologies available to owners of regulated vehicles or regulated equipment to meet the required reduction for each make, model or type of regulated vehicles or regulated equipment, including, but not limited to, the description of the hierarchy and levels of best available retrofit technologies as they correspond to the emissions reductions anticipated from the use of each best available retrofit technology, and the requirements for implementing the use of best available retrofit technologies by any owner of regulated vehicles or regulated equipment who elects not to submit a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan pursuant to section 7 or section 9 of P.L.2005, c.219 (C.26:2C-8.32 or C.26:2C-8.34);

(2)guidelines and requirements for developing fleet retrofit plans, combined fleet retrofit plans, and fleet averaging plans, and any supplements or modifications thereto, including, but not limited to:

(a)a description of the components that, at a minimum, are to be included in a fleet retrofit plan;

(b)guidelines for use by owners of regulated vehicles or regulated equipment concerning how to develop an inventory of regulated vehicles or regulated equipment, prepare the required fleet retrofit plan, and determine the technology required for each vehicle or piece of equipment;

(c)the choices of the best available retrofit technologies available to owners of regulated vehicles or regulated equipment for each make, model or type of regulated vehicle or regulated equipment to achieve reductions in fine particle emissions;

(d)information on how to select the specific best available retrofit technologies and ensure the fleet retrofit plan, combined fleet plan, or fleet averaging plan requirements are met;

(e)procedures and provisions for the review and approval, and enforcement of fleet retrofit plans, combined fleet retrofit plans, and fleet averaging plans for regulated vehicles or regulated equipment; and

(f)provisions ensuring, in the implementation requirements for fleet retrofit plans, combined fleet plans, or fleet averaging plans, due consideration of the efforts of owners of regulated vehicles or regulated equipment who voluntarily retrofit regulated vehicles or regulated equipment prior to the required submittal of a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan;

(3)the procedures for contacting the department with questions about the requirements of, and compliance with, the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.), and for obtaining any technical guidance needed in preparing the fleet retrofit plans, combined fleet retrofit plans, or fleet averaging plans;

(4)in consultation with the Department of Education, the Department of Health and Human Services, the New Jersey Motor Vehicle Commission, and the Department of Law and Public Safety, provisions concerning the idling and queuing of school buses and enforcement of violations thereof, in accordance with section 8 of P.L.2005, c.219 (C.26:2C-8.33) and no less stringent than restrictions on idling pursuant to department rules and regulations in effect on the effective date of P.L.2005, c.219 (C.26:2C-8.26 et al.); and

(5)any requirements or guidelines concerning the installation of closed crankcase technology in regulated school buses or compliance with the provisions of section 6 of P.L.2005, c.219 (C.26:2C-8.31);

(6)warranty provisions for best available retrofit technologies and their installation and use on regulated vehicles or regulated equipment; and

(7)any other provisions the department determines necessary for the implementation of P.L.2005, c.219 (C.26:2C-8.26 et al.).

c.No provision of the rules and regulations adopted pursuant to subsection a. of this section may:

(1)designate any other types, makes, models, or classes of vehicles or equipment as regulated vehicles or regulated equipment other than regulated vehicles and regulated equipment as defined in section 2 of P.L.2005, c.219 (C.26:2C-8.27);

(2)require the installation and use of a retrofit device on a private regulated commercial bus earlier than 180 days after the owners of public regulated commercial buses have been required to install and have begun to use best available retrofit technologies that are retrofit devices on public regulated commercial buses;

(3)require the installation or use of a retrofit device on a regulated vehicle or piece of regulated equipment unless:

(a)the State Treasurer certifies that the constitutionally dedicated moneys have been deposited in the Diesel Risk Mitigation Fund for that year; and

(b)the Department of Environmental Protection certifies that sufficient moneys are available in the fund to pay for the cost of purchase and installation of the retrofit device required to be installed or used in that given year, by rule or regulation or by a provision of a plan submitted pursuant to section 7 or section 9 of P.L.2005, c.219 (C.26:2C-8.32 or C.26:2C-8.34).

Provided that the State Treasurer has issued the certification required under subparagraph (a) of paragraph (3) of this subsection for that year, the department may determine the amount of moneys available in the fund for that year, require the purchase and installation of those retrofit devices in those regulated vehicles or pieces of regulated equipment for which sufficient moneys are available, and certify that sufficient moneys are available for those retrofit devices in those regulated vehicles or pieces of equipment.

d.The rules and regulations adopted pursuant to paragraph (6) of subsection b. of this section shall at a minimum require that:

(1)the manufacturer of best available retrofit technology warrant to the owner of any regulated vehicle or piece of regulated equipment the full repair and replacement cost of the best available retrofit technology, including parts and labor, if the best available retrofit technology fails to perform as verified;

(2)the manufacturer of best available retrofit technology warrant to the owner of any regulated vehicle or piece of regulated equipment, if the installation or use of the best available retrofit technology damages the engine or the engine components of the regulated vehicle or piece of regulated equipment, the repair or replacement of engine components to return the engine components of the regulated vehicle or piece of regulated equipment to the condition they were in prior to damage caused by the best available retrofit technology;

(3)the manufacturers of best available retrofit technology authorize installers of best available retrofit technology other than fuel as authorized installers of the best available retrofit technology; and

(4)only authorized installers of best available retrofit technology install best available retrofit technology other than fuel.

The specific provisions of these requirements and the specific provisions of any warranty may be established by the department through rules and regulations adopted pursuant to this section or under separate rules and regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), including but not limited to, the period of time during which a warranty would be in effect.

L.2005,c.219,s.3.



Section 26:2C-8.29 - Dep To Consult When Developing Rules, Regulations Concerning Diesel Commercial Buses.

26:2C-8.29 DEP to consult when developing rules, regulations concerning diesel commercial buses.

4.The Department of Environmental Protection shall consult with the New Jersey Motor Vehicle Commission and the New Jersey Transit Corporation when developing the provisions of the rules and regulations to be adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28) concerning diesel commercial buses. No later than 60 days before any proposed rules or regulations are filed for publication in the New Jersey Register, the Department of Environmental Protection shall submit for comment to the New Jersey Transit Corporation any rules or regulations concerning diesel commercial buses proposed for adoption pursuant to section 3, section 19, or section 20 of P.L.2005, c.219 (C.26:2C-8.28, C.26:2C-8.44, or C.26:2C-8.45). The Department of Environmental Protection, wherever possible, shall incorporate into requirements imposed on the New Jersey Transit Corporation the use of improved pollution control or fuels other than conventional diesel fuel used by the New Jersey Transit Corporation pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22), but may require additional controls or fuel use for diesel commercial buses operated by, or under contract to, the New Jersey Transit Corporation. No provision of section 22 of P.L.1984, c.73 (C.27:1B-22) shall be construed to supersede, or exempt the New Jersey Transit Corporation from, any requirements the Department of Environmental Protection may establish pursuant to this section. The Department of Environmental Protection shall give due consideration to the efforts and actions of the New Jersey Transit Corporation for any reduction of fine particle diesel emissions that it has achieved by the installation of retrofit equipment on on-road diesel vehicles in its fleet or the use of special fuels by its fleet to use prior to the submittal of any fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan required pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.).

L.2005,c.219,s.4.



Section 26:2C-8.30 - Public Outreach Program To Owners Of Affected Vehicles, Equipment.

26:2C-8.30 Public outreach program to owners of affected vehicles, equipment.

5.The Department of Environmental Protection shall develop and implement, in consultation with the New Jersey Motor Vehicle Commission, a public outreach program to notify and inform the owners of regulated vehicles or regulated equipment affected by the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.) of the provisions of the law. In developing and implementing the public outreach program, the department shall make every effort to reach those owners that can be identified with the information that is available to the department and through other State agencies or departments, but the department shall not be responsible for notifying and informing owners that could not be identified, and not the New Jersey Motor Vehicle Commission nor any other State agency or department shall be required to identify every owner.

L.2005,c.219,s.5.



Section 26:2C-8.31 - Closed Crankcase Technology For Regulated School Buses.

26:2C-8.31 Closed crankcase technology for regulated school buses.

6. a. No later than two years after the effective date of P.L.2005, c.219 (C.26:2C-8.26 et al.), or two years after the date on or by which both certifications required in this subsection have been made, whichever is later, every owner of a regulated school bus shall have installed on the regulated school bus closed crankcase technology as specified by the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28).

No owner of a regulated school bus shall be required to install closed crankcase technology pursuant to this subsection unless:

(1)the State Treasurer certifies in each of the two years after the effective date of P.L.2005, c.219 (C.26:2C-8.26 et al.) that the constitutionally dedicated moneys have been deposited in the Diesel Risk Mitigation Fund; and

(2)the Department of Environmental Protection certifies that sufficient moneys are available in the fund to pay the cost of purchase and installation of the closed crankcase technology required pursuant to this subsection in that two-year period.

Provided that the State Treasurer has issued the certification required under paragraph (1) of this subsection for that year, the department may determine the amount of moneys available in the fund for that year, require the purchase and installation of those retrofit devices in those regulated vehicles or pieces of regulated equipment for which sufficient moneys are available, and certify that sufficient moneys are available for those retrofit devices in those regulated vehicles or pieces of equipment.

b.The Department of Environmental Protection shall provide, and each owner of a regulated school bus shall obtain from the department, a compliance form for each regulated school bus. The owner of the regulated school bus shall submit a cost estimate to the department detailing the cost of any retrofit device to be installed as part of the closed crankcase technology and any cost associated with the installation of the closed crankcase technology prior to its purchase or installation. The department may determine whether the estimated costs are unreasonable, based upon criteria including, but not limited to, prevailing market rates and acquisition by the State of comparable technology. If the department makes such a determination, the department shall enter into negotiations with the owner of the regulated school bus to resolve the discrepancy.

The owner of the regulated school bus shall complete the compliance form, retain a copy for the owner's records, and return it to the department as soon as practicable after the installation of the closed crankcase technology to verify compliance with the requirements of subsection a. of this section and to seek reimbursement for the cost of the closed crankcase technology. The compliance form shall include the cost of any retrofit device installed as part of the closed crankcase technology and any cost associated with the installation of the closed crankcase technology. After the installation of the closed crankcase technology on a regulated school bus, a copy of the completed compliance form shall be kept on each regulated school bus at all times.

c.The department shall review the compliance forms submitted pursuant to subsection b. of this section and forward them to the State Treasurer. The State Treasurer shall reimburse each owner of a regulated school bus the cost of any retrofit device installed as part of the closed crankcase technology requirement and any cost associated with the installation of the closed crankcase technology indicated on the compliance form, in accordance with the provisions of sections 28 through 31, inclusive, of P.L.2005, c.219 (C.26:2C-8.53 through C.26:2C-8.56).

d.The Department of Environmental Protection shall provide any training necessary to implement the provisions of subsection d. of this section for any employees of, or persons contracted or licensed by, the New Jersey Motor Vehicle Commission, as determined necessary by the Chief Administrator of the New Jersey Motor Vehicle Commission.

e.The Department of Environmental Protection and the New Jersey Motor Vehicle Commission shall adopt jointly, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations concerning the installation of the crankcase technology required pursuant to this section and establishing the inspection requirements and procedures for verification of compliance with the crankcase technology requirement established pursuant to this section, the use of the compliance form in any inspection or as part of the inspection procedures and verification of compliance, any training necessary for any employees of, or persons contracted or licensed by, the New Jersey Motor Vehicle Commission, and the extent of that training to be provided by the Department of Environmental Protection, and in what manner that training shall be provided.

f.If for any reason, the owner of the regulated school bus is unable to comply with the requirements specified in this section, the owner shall notify the department, as soon as practicable, of the inability to comply. The department shall resolve the situation with the owner as soon as practicable, and the department shall issue any necessary documentation and other information to the owner of the regulated school bus.

L.2005,c.219,s.6; amended 2006, c.94, s.1.



Section 26:2C-8.32 - Study To Identify, Quantify Sources Of Fine Particles In Cabin Of Regulated School Buses.

26:2C-8.32 Study to identify, quantify sources of fine particles in cabin of regulated school buses.

7. a. Within two years after the effective date of P.L.2005, c.219 (C.26:2C-8.26 et al.), the Department of Environmental Protection shall complete a study to identify and quantify the sources of fine particles present in the cabin of a regulated school bus. The study shall:

(1)evaluate the relative contribution of emissions from both the crankcase and the tailpipe to in-cabin levels of fine particles; and

(2)evaluate the feasibility of requiring, and the environmental and health benefits of the reduction of fine particle levels from school bus tailpipe emissions through the use of additional retrofit devices.

b.If the Department of Environmental Protection finds as a result of the study conducted pursuant to subsection a. of this section that technologically feasible reductions in tailpipe emissions would significantly reduce the health risks associated with exposure of children to fine particles in the cabin of a standard school bus, the department may require the use of additional best available retrofit technologies in or on regulated school buses. If the department makes such a finding pursuant to the study, the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing:

(1)the best available retrofit technologies that regulated school buses shall be required to use, according to type, class, and other identifying vehicle information as designated by the department in these rules and regulations; and

(2)the requirements for submitting a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan that are consistent with the requirements and provisions of section 9 and section 10 of P.L.2005, c.219 (C.26:2C-8.34 and C.26:2C-8.35) and the requirements for implementing the use of best available retrofit technologies for any owner who elects not to submit such a plan.

No use of additional best available retrofit technologies in or on regulated school buses may be required pursuant to this subsection for regulated school buses scheduled to be in service for less than two years on or after the date of notification pursuant to subsection d. of this section. No provision of the rules and regulations may require an owner of a regulated school bus to make a submittal to the department except as provided by this section.

c.No owner of a regulated school bus shall be required to install or use a retrofit device on a regulated school bus as required pursuant to the rules and regulations adopted pursuant to subsection b. of this section or pursuant to any part of a plan submitted pursuant to subsection e. of this section unless:

(1)the State Treasurer certifies that the constitutionally dedicated moneys have been deposited in the Diesel Risk Mitigation Fund for that year; and

(2)the Department of Environmental Protection certifies that sufficient moneys are available in the fund to pay for the cost of purchase and installation of the retrofit device required to be used by rule or regulation or by a provision of a plan submitted pursuant to subsection e. of this section in that given year.

Provided that the State Treasurer has issued the certification required under paragraph (1) of this subsection for that year, the department may determine the amount of moneys available in the fund for that year, require the purchase and installation of those retrofit devices in those regulated school buses for which sufficient moneys are available, and certify that sufficient moneys are available for those retrofit devices in those regulated school buses.

d.The Department of Environmental Protection shall notify each owner of a regulated school bus of the adoption of the rules and regulations pursuant to subsection b. of this section and the provisions of those rules and regulations. In establishing additional requirements pursuant to subsection b. of this section, the department shall require the compliance of regulated school buses before the compliance of other vehicles and equipment required to use best available retrofit technologies pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.). The State Treasurer shall prioritize the use of dedicated moneys in the Diesel Risk Mitigation Fund to allow for regulated school bus compliance with the provisions of this section, and shall prioritize payments made from the fund for regulated school buses complying with these additional requirements.

e.If rules and regulations are adopted pursuant to subsection b. of this section, each owner of a regulated school bus shall submit to the Department of Environmental Protection:

(1)an inventory of the diesel-powered school buses that are owned by the owner;

(2)notice by the owner that the owner shall comply with the requirements of P.L.2005, c.219 (C.26:2C-8.26 et al.) through the use of the best available retrofit technologies as designated and provided for under the rules and regulations adopted pursuant to subsection b. of this section, or that the owner cannot comply in that manner and is submitting a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan; and

(3)the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan being submitted in lieu of complying through the use of the best available retrofit technologies as designated and provided for under the rules and regulations adopted pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.), if the owner has elected to do so.

The owner shall make these submittals no later than 180 days after the effective date of the rules and regulations adopted pursuant to subsection b. of this section, or the date on or by which both certifications required pursuant to subsection c. of this section have been made, whichever is later.

f.No later than 180 days after the date of the submittals and notice pursuant to subsection e. of this section, the Department of Environmental Protection shall review, approve, and resolve any discrepancies concerning any submitted fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, and shall issue final approval of the submitted plan. Any supplements or modifications to the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan submitted pursuant to this subsection shall be made pursuant to section 10 of P.L.2005, c.219 (C.26:2C-8.35).

g.The department shall provide a one-page compliance form to each owner of a regulated school bus that submits a notice to comply pursuant to paragraph (2) of subsection e. of this section for each regulated school bus required to use best available retrofit technologies. The compliance form shall be similar to the compliance form issued pursuant to section 17 of P.L.2005, c.219 (C.26:2C-8.42) and shall be consistent with the provisions of subsection b. of that section. The department shall issue with the compliance form a notice of instructions describing the purpose of, and the procedures for completion of the compliance form, and the requirement to keep the compliance form with the regulated vehicle, or other vehicle included in a fleet averaging plan or modification thereto, for the life of the vehicle.

The owner of the regulated school bus shall complete the compliance form, retain a copy for the owner's records, and return it to the department as soon as practicable after the installation of, or commencement of the use of, the best available retrofit technologies required pursuant to the rules and regulations adopted pursuant to subsection b. of this section. The department shall review the compliance forms submitted and shall forward them to the State Treasurer, who shall reimburse each owner of a regulated school bus the cost of any retrofit device and the costs associated with the installation thereof, in accordance with the provisions of sections 28 through 31, inclusive, of P.L.2005, c.219 (C.26:2C-8.53 through C.26:2C-8.56).

L.2005,c.219,s.7.



Section 26:2C-8.33 - Rules And Regulations Relative To Idling School Buses, Consistency With "Air Pollution Control Act (1954)."

26:2C-8.33 Rules and regulations relative to idling school buses, consistency with "Air Pollution Control Act (1954)."

8. a. The rules and regulations adopted pursuant to paragraph (4) of subsection b. of section 3 of P.L.2005, c.219 (C.26:2C-8.28), shall be consistent with any rules and regulations adopted pursuant to the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.) concerning the idling of vehicles powered by diesel engines, shall be no less stringent than the restrictions on idling pursuant to department rules and regulations in effect on the date of enactment of P.L.2005, c.219 (C.26:2C-8.26 et al.), and shall provide for the same penalties to be enforced for school bus idling as are enforced for the idling of other motor vehicles pursuant to section 2 of P.L.1966, c.15 (C.39:3-70.2), except that:

(1)a warning shall be issued to the driver of the school bus operated in violation of these provisions, to the school district if the school district is not the owner of the school bus, and the principal or administrator of the school serviced by the school bus operated in violation of these provisions, for the first violation;

(2)for a first violation, a notice of violation shall be issued to, and the appropriate penalty imposed on, the owner of the school bus operated in violation of these provisions; and

(3)subsequent violations shall be enforced against the owner of the school bus operated in violation of these provisions, if other than the school district, and the school district serviced by the school bus operated in violation of these provisions.

No penalties may be assessed against any driver of any school bus that is operated in violation of the rules and regulations adopted pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.).

b.The Department of Environmental Protection shall consult with the Department of Education, individual school districts and school administrators concerning the issue of school bus idling, and develop and assist with the implementation of policies and procedures to achieve compliance with the rules and regulations adopted pursuant to paragraph (4) of subsection b. of section 3 of P.L.2005, c.219 (C.26:2C-8.28).

c.The Department of Law and Public Safety, in consultation with local law enforcement, the Department of Education, the Department of Environmental Protection, and the New Jersey Motor Vehicle Commission, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary to facilitate and ensure the enforcement of the rules and regulations adopted pursuant to paragraph (4) of subsection b. of section 3 of P.L.2005, c.219 (C.26:2C-8.28).

L.2005,c.219,s.8.



Section 26:2C-8.34 - Submissions To Dep By Owner Of Regulated Vehicle, Equipment.

26:2C-8.34 Submissions to DEP by owner of regulated vehicle, equipment.

9. a. Except as otherwise provided for in this section, any owner of a regulated vehicle or regulated equipment shall submit to the Department of Environmental Protection:

(1)an inventory of all on-road diesel vehicles and off-road diesel equipment owned, operated, or leased by the owner;

(2)notice by the owner that the owner shall comply with the requirements of P.L.2005, c.219 (C.26:2C-8.26 et al.) through the use of the best available retrofit technologies as designated and provided for under the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28), or that the owner cannot comply in that manner and is submitting a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan;

(3)the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan being submitted in lieu of complying through the use of the best available retrofit technologies as designated and provided for under the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28), if the owner has elected to do so; and

(4)an estimate of the cost of any retrofit device and any cost associated with the installation of that retrofit device, in accordance with the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28).

The department may disapprove any notice submitted pursuant to paragraph (2) of this subsection by an owner complying with the requirements as designated and provided for under the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28), if the department determines that the costs or cost estimates, submitted pursuant to paragraph (4) of this subsection, for the best available retrofit technology described in the notice, are unreasonable based upon criteria including, but not limited to, prevailing market rates and acquisition by the State of comparable technology. If the department makes such a determination, the department shall enter into negotiations with the owner to resolve the discrepancy. For owners complying by submitting a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan pursuant to this subsection, the department shall review any notice, plan, cost, or cost estimate in accordance with the provisions of section 10 of P.L.2005, c.219 (C.26:2C-8.35).

b.Each owner of a regulated vehicle or regulated equipment shall make the submittals required pursuant to subsection a. in accordance with the following schedule:

(1)for regulated solid waste vehicles, no later than 180 days after the effective date of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28);

(2)for public regulated commercial buses, no later than one year after the effective date of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28);

(3)for private regulated commercial buses, no later than one year and 180 days after the effective date of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28); and

(4)for regulated on-road diesel vehicles and regulated equipment other than regulated solid waste vehicles and regulated commercial buses, no later than four years after the effective date of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28).

c.No owner of a private regulated commercial bus shall be required to make any submittal pursuant to subsection b. of this section until the owners of public regulated commercial buses have made their submittals required pursuant to that subsection, and no installation and use of a retrofit device on a private regulated commercial bus may be required earlier than 180 days after the owners of public regulated commercial buses have been required to install and have begun the use of retrofit devices on public regulated commercial buses.

d.The owner of regulated vehicles or regulated equipment who commences operation of a fleet after the effective date of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28) shall make the submittals required pursuant to subsection a. of this section within 180 days after the date on which they began operations, or the date provided in subsection b. of this section, whichever is later.

e.The owner of regulated vehicles or regulated equipment may coordinate or combine the development of a fleet retrofit plan with the development of a fleet retrofit plan of any other owner, or a group of owners, of regulated vehicles or regulated equipment, and with the guidance of the Department of Environmental Protection submit a combined fleet retrofit plan.

f.The fleet retrofit plan submitted pursuant to subsection a. of this section shall include a description by the owner of the best available retrofit technology and the specific regulated vehicle or piece of regulated equipment on which the specific best available retrofit technology would be used, as determined by the owner pursuant to the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28).

g.If the owner of regulated vehicles or regulated equipment determines that the best available retrofit technology as required under the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28) is not feasible for a specific regulated vehicle or pieces of regulated equipment, the owner may document this determination in the fleet retrofit plan and request the use of another level of best available retrofit technology to meet the requirement for that specific regulated vehicle or piece of regulated equipment, or provide documentation as to why the owner cannot use the best available retrofit technology that is required. The owner may also propose and negotiate an enforceable commitment to:

(1)retire the regulated vehicle or piece of regulated equipment and replace it with a vehicle or piece of equipment certified to fine particle emission levels at or below the emission levels that would have been achieved by the use of the required best available retrofit technology; or

(2)replace the engine of the vehicle or the equipment with an engine certified to that fine particle emissions level.

h.The owner of 75 or more regulated vehicles or pieces of regulated equipment, or any group of owners who elect to develop a combined fleet retrofit plan pursuant to subsection e. of this section under which 75 or more regulated vehicles or pieces of regulated equipment would be regulated, may propose to the Department of Environmental Protection a fleet averaging plan, in lieu of a fleet retrofit plan or a combined fleet retrofit plan, for the fleet or fleets affected. The owner or owners may propose a fleet averaging plan provided that the total net percent reductions in fine particle emissions under the proposed fleet averaging plan are equivalent to the estimated reductions in fine particle emissions that would have been achieved by the owner if a fleet retrofit plan were submitted and implemented for the regulated vehicles or regulated equipment, or both, or by the owners if the owners had submitted and implemented a combined fleet retrofit plan for their regulated vehicles or regulated equipment, or both, as calculated pursuant to the provisions of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28). The owner or group of owners may propose achieving fine particle emissions reductions from any on-road diesel vehicle, off-road diesel equipment, regulated vehicle, or regulated equipment owned by the owner or group of owners, or the retirement of any of those vehicles or equipment, and shall submit the proposed fleet averaging plan to the department as required by the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28).

i.A fleet averaging plan proposed pursuant to subsection h. of this section that proposes the use of retrofit devices on any on-road diesel vehicle, off-road diesel equipment, regulated vehicle, or regulated equipment shall include: (1) a description by the owner of the best available retrofit technology and the specific vehicle or equipment on which the specific best available retrofit technology would be used, the specific vehicle or equipment to be retired, and how the required fine particle reductions shall be achieved through a combination of the use of best available retrofit technology on the specific vehicles or equipment; and (2) other measures or applications of best available retrofit technology consistent with the provisions of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28).

j.The Department of Environmental Protection shall give due consideration in the application of the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan requirements to any efforts or actions by owners of regulated vehicles or regulated equipment who voluntarily retrofit, retire, or repower vehicles or equipment prior to the adoption of rules and regulations pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28), and may modify any of the requirements of this section for such an owner in order to provide such due consideration.

k.The Department of Environmental Protection shall provide any technical guidance needed in preparing the fleet retrofit plans, combined fleet retrofit plans, and fleet averaging plans required pursuant to this section and any revisions, supplements, or modifications thereto required pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.).

l.No owner of regulated vehicles or regulated equipment shall be required to install or use a retrofit device on a regulated vehicle or regulated equipment as required pursuant to the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28) or under a plan submitted pursuant to this section in any year unless the State Treasurer certifies for that year that the constitutionally dedicated moneys have been deposited in the Diesel Risk Mitigation Fund and the Department of Environmental Protection certifies that sufficient moneys are available in the fund to pay the cost of purchase and installation of the retrofit devices required to be used by rule and regulation or under an approved fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan or supplement or modification thereto, as applicable, by an owner in that year.

Provided that the State Treasurer has issued the certification that the constitutionally dedicated moneys have been deposited in the fund for that year, the department may determine the amount of moneys available in the fund for that year, require the purchase and installation of those retrofit devices in those regulated vehicles or pieces of regulated equipment for which sufficient moneys are available, and certify that sufficient moneys are available for those retrofit devices to be purchased for, and installed in, those regulated vehicles or pieces of regulated equipment.

L.2005,c.219,s.9; amended 2006, c.94, s.2.



Section 26:2C-8.35 - Approval Of Fleet Retrofit Plans.

26:2C-8.35 Approval of fleet retrofit plans.

10. a. The department shall review, and approve or disapprove all parts of any fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan submitted pursuant to section 9 of P.L.2005, c.219 (C.26:2C-8.34). The department may approve or disapprove any fleet retrofit plan, combined fleet retrofit plan, or the fleet averaging plan in part, and:

(1)may direct the owner to comply with the approved part or parts of the fleet retrofit plan, the combined fleet retrofit plan, or the fleet averaging plan, as applicable, prior to final approval of other parts of the fleet retrofit plan, the combined fleet retrofit plan, or the fleet averaging plan; or

(2)in the case of a fleet averaging plan, may determine that the owner or the group of owners cannot comply with the requirements of P.L.2005, c.219 (C.26:2C-8.26 et al.) by implementing the proposed fleet averaging plan, and may require the owner to submit a fleet retrofit plan, or the group of owners of the fleets to submit a combined fleet retrofit plan or individual fleet retrofit plans.

Any determination made, or requirement established, pursuant to paragraph (2) of this subsection shall be made in writing and shall be provided in writing to each owner affected by the determination or requirement.

The department may disapprove any fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or any part thereof, submitted pursuant to paragraph (3) of subsection a. of section 9 of P.L.2005, c.219 (C.26:2C-8.34), if the department determines that the costs or cost estimates, submitted pursuant to paragraph (4) of subsection a. of section 9 of P.L.2005, c.219 (C.26:2C-8.34) for retrofit devices described in the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, as appropriate, are unreasonable based upon criteria including, but not limited to, prevailing market rates and acquisition by the State of comparable technology. If the department makes such a determination, the department shall enter into negotiations with the owner to resolve the discrepancy.

b.If the department exercises its authority under paragraph (2) of subsection a. of this section, the department shall issue a modified timetable for submittal of a fleet retrofit plan for the regulated vehicles or regulated equipment, a combined fleet retrofit plan for the group of owners, or individual fleet retrofit plans for the owners in the group. The department may require the submittal of these plans no earlier than 180 days after the date of the determination pursuant to paragraph (2) of subsection a. of this section, or the date on or by which both of the certifications required pursuant to subsection l. of section 9 of P.L.2005, c.219 (C.26:2C-8.34) have been made, whichever is later. The department shall review, approve or disapprove any fleet retrofit plan or combined fleet retrofit plan submitted in accordance with this modified timetable.

c.Whenever the department disapproves a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or a part thereof, the department shall provide a detailed explanation to the owner indicating the deficiencies of the disapproved fleet retrofit plan, disapproved combined fleet retrofit plan, or the disapproved fleet averaging plan, or part thereof, and the recommendations of the department to correct the deficiencies.

d.During the review process or prior to final approval of a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or the part thereof in question, the department may contact and enter into negotiations with the owner to resolve discrepancies between the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28), the submitted fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, and any requests by the owner for alternatives pursuant to subsection g. of section 9 of P.L.2005, c.219 (C.26:2C-8.34).

e.The owner or a group of owners whose fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or any part thereof, is disapproved by the department shall make the recommended revisions to the disapproved fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or the disapproved part thereof, within 60 days after the receipt of the disapproval notification from the department, and shall submit to the department the final revised fleet retrofit plan, final revised combined fleet retrofit plan, or the final revised fleet averaging plan, or the final revised part thereof that had been disapproved and revised. If the department does not take further action within 30 days after receipt of the final revised fleet retrofit plan, final revised combined fleet retrofit plan, the final fleet averaging plan, or the final revised part that had been disapproved, the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or the part that had been disapproved and revised, shall be considered approved and in effect. If the department finds within 30 days after the receipt of the final revised fleet retrofit plan, final revised combined fleet retrofit plan, or the final revised fleet averaging plan, that the owner has not complied with the recommended revisions, the department may take further action to require compliance with this subsection, but the plan shall be in effect as of the date of the close of the 30-day period following the submittal of the final revised plan, or part thereof.

f.Upon the date of final approval of the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or any part thereof, the owner shall be subject to the provisions of the fleet retrofit plan, combined fleet retrofit plan, fleet averaging plan, or that part thereof, and shall be required to comply with these provisions on or after the final approval date or the date on or by which both certifications required pursuant to subsection l. of section 9 of P.L.2005, c.219 (C.26:2C-8.34) have been made, whichever is later.

L.2005,c.219,s.10; amended 2006, c.94, s.3.



Section 26:2C-8.36 - Anniversary Date Of Plans, Submissions Required From Owner.

26:2C-8.36 Anniversary date of plans, submissions required from owner.

11. a. The date on which all parts of a fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan have been approved and are in effect shall serve as the anniversary date of the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan approval for the purposes of this subsection. On each annual anniversary of the date of the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan approval, or 90 days after the date of the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan approval, or the approval of the most recent supplement or modification thereto, as applicable, whichever is later, each owner of regulated vehicles or regulated equipment shall submit a supplement to the fleet retrofit plan or combined fleet retrofit plan, or a modification of the fleet averaging plan, as applicable, indicating any changes to the fleet that have been made.

b.A supplement submitted pursuant to subsection a. of this section shall include:

(1)a description of any on-road diesel vehicles or off-road diesel equipment owned, operated, or leased by the owner added or removed from the fleet since the submission of the fleet retrofit plan or combined fleet retrofit plan, or the last supplement thereto; and

(2)for the regulated vehicles or regulated equipment added to the fleet, a description of the best available retrofit technology and the specific vehicle or piece of equipment on which the specific best available retrofit technology would be used.

c.A modification to a fleet averaging plan submitted pursuant to subsection a. of this section shall include:

(1)a description of any on-road diesel vehicles or off-road diesel equipment owned, operated, or leased by the owner or removed from the fleet since the submission of the fleet averaging plan or the last modification, thereto;

(2)for the regulated vehicles or regulated equipment added to the fleet, a description of the best available retrofit technology and the specific vehicle or piece of equipment on which the specific best available retrofit technology would be used that was not described in the fleet averaging plan or the last modification thereto; and

(3)a description of how the required fine particle reductions shall be achieved through a combination of the use of best available retrofit technology on specific regulated vehicles and other on-road diesel vehicles, or on specific regulated equipment and other off-road diesel equipment, and other measures or applications of best available retrofit technology consistent with the provisions of the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28).

d.The department shall review, and approve or disapprove all parts of the supplement or the modification no later than one year after its submittal date. The department may approve or disapprove any supplement or modification to any plan in part, and require the owner of the regulated vehicles or regulated equipment to comply with the approved part or parts of the supplement or modification prior to final approval of other parts of the supplement or the modification.

e.Whenever the department disapproves a supplement to a fleet retrofit plan, combined fleet retrofit plan, or a modification to a fleet averaging plan, or a part thereof, the department shall provide a detailed explanation to the owner or operator of the fleet indicating the deficiencies of the disapproved supplement or modification, or part thereof, and the recommendations of the department to correct the deficiencies. The owner or a group of owners who receive disapproval of a supplement to a fleet retrofit plan or combined fleet retrofit plan, or of a modification to a fleet averaging plan, or a part thereof, shall make the recommended revisions to the supplement or the modification within 60 days after the receipt of the disapproval notification from the department, and submit the final revised supplement or modification, or the revised part that had been disapproved, to the department. If the department does not take further action within 30 days after receipt of the final revised supplement or modification, or the revised part that had been disapproved, the revised supplement to the fleet retrofit plan or combined fleet retrofit plan, or modification to the fleet averaging plan, or the revised part that had been disapproved shall be considered approved and in effect. If the department finds within 30 days after the receipt of the final revised supplement or modification or the final revised part that had been disapproved, that the owner has not complied with the recommended revisions, the department may take further action to require compliance with this subsection, but the supplement or modification shall be in effect as of the date of the close of the 30-day period after the receipt of the final revised supplement or modification.

f.Upon the date of final approval of the applicable part, and the date the final supplement or modification is in effect, the owner shall be subject to the provisions of the fleet retrofit plan or combined fleet retrofit plan, and the supplement thereto, or the fleet averaging plan and the modification thereto, except as may otherwise be provided pursuant to subsection e. of section 10 of P.L.2005, c.219 (C.26:2C-8.35).

g.No owner of a regulated vehicle or regulated equipment shall be required to install or use a retrofit device on a regulated vehicle or piece of regulated equipment as required pursuant to a supplement to a fleet retrofit plan or combined fleet retrofit plan, or a modification to a fleet averaging plan or, any part of such a supplement or a modification, in any year unless the State Treasurer certifies for that year that the constitutionally dedicated moneys have been deposited in the Diesel Risk Mitigation Fund, and the Department of Environmental Protection certifies that sufficient moneys are available in the fund to pay the cost of purchase and installation of the retrofit devices required to be used by an owner by rule or regulation or by the supplement to a fleet retrofit plan or combined fleet retrofit plan or the modification to a fleet averaging plan in that year.

Provided that the State Treasurer has issued the certification that the constitutionally dedicated moneys have been deposited in the fund for that year, the department may determine the amount of moneys available in the fund for that year, require the purchase and installation of those retrofit devices in those regulated vehicles or pieces of regulated equipment for which sufficient moneys are available, and certify that sufficient moneys are available for those retrofit devices to be purchased for, and installed in, those regulated vehicles or pieces of regulated equipment.

L.2005,c.219,s.11.



Section 26:2C-8.37 - Inapplicability Relative To Vehicles, Equipment Meeting Federal Standard.

26:2C-8.37 Inapplicability relative to vehicles, equipment meeting federal standard.

12. Notwithstanding the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.), or any rule or regulation adopted pursuant thereto, to the contrary, no best available retrofit technology shall be required by the department to be used on any regulated on-road diesel vehicle manufactured and certified to meet a federal standard of 0.01 grams per brake-horsepower-hour of fine particle emissions, or on any regulated off-road diesel equipment manufactured and certified to meet a federal standard of 0.015 grams per brake-horsepower-hour of fine particle emissions.

L.2005,c.219,s.12.



Section 26:2C-8.38 - Voluntary Repowering, Replacing, Or Rebuilding Of Equipment.

26:2C-8.38 Voluntary repowering, replacing, or rebuilding of equipment.

13. Notwithstanding the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.), or any rule or regulation adopted pursuant thereto, to the contrary, no owner of any on-road diesel vehicle or piece of off-road diesel equipment may be required by the department to repower any on-road diesel vehicle or piece of off-road diesel equipment, or to replace or rebuild an engine in any on-road diesel vehicle or piece of off-road diesel equipment, unless the owner has voluntarily agreed to do so. The owner of any on-road diesel vehicle or piece of off-road diesel equipment may repower the on-road diesel vehicle or piece of off-road diesel equipment, or replace or rebuild its engine, to comply with the requirements of P.L.2005, c.219 (C.26:2C-8.26 et al.).

L.2005,c.219,s.13.



Section 26:2C-8.39 - Record Listing For Each Regulated Vehicle, Piece Of Equipment.

26:2C-8.39 Record listing for each regulated vehicle, piece of equipment.

14. a. Each owner of regulated vehicles or regulated equipment shall keep, at the place of business of the owner a record listing for each regulated vehicle or piece of regulated equipment the following identifying information and records for the regulated vehicle or piece of regulated equipment: (1) the compliance form issued for each regulated vehicle or piece of regulated equipment provided pursuant to section 6, section 7, section 16, or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, C.26:2C-8.41, or C.26:2C-8.42) or any other document for the verification of compliance that may be issued or required pursuant to section 20 of P.L.2005, c.219 (C.26:2C-8.45); (2) maintenance records for the emissions control system or best available retrofit technology; (3) the records of the two most recent calendar years of fuel purchases for each vehicle or piece of regulated equipment required to use modified fuel or fuel additives pursuant to rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28), or the approved fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, or approved supplement or approved modification thereto, as applicable; (4) the original, approved fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, any exemption requests, and approvals or disapprovals of the requests, plans, supplements, or modifications, as applicable; and (5) any other documentation pertinent to fleet averaging plans that may be otherwise required under rules or regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28). The Department of Environmental Protection shall have the authority to inspect these records upon request. The Department of Environmental Protection may call upon the Superintendent of State Police and the State Police to assist with inspections pursuant to this subsection if necessary.

b.The owner of the fleet shall keep on each regulated vehicle or piece of regulated equipment, and on each vehicle or piece of equipment that is required to use best available retrofit technologies pursuant to an approved fleet averaging plan, or modification thereto, the current, updated compliance form issued pursuant to section 6, section 7, section 16 or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, C.26:2C-8.41 or C.26:2C-8.42), and a copy thereof with the records required pursuant to subsection a. of this section.

L.2005,c.219,s.14.



Section 26:2C-8.40 - Labeling Of Retrofit Devices.

26:2C-8.40 Labeling of retrofit devices.

15. Each retrofit device that is installed in the State shall be labeled with a legible and durable label affixed to the device. The label shall provide a unique identification number to be matched to the specific retrofit device and the specific vehicle required to use the retrofit device. No retrofit device may be sold or installed for use in the State unless it complies with the requirements of this section.

L.2005,c.219,s.15.



Section 26:2C-8.41 - Compliance Forms For Regulated Equipment.

26:2C-8.41 Compliance forms for regulated equipment.

16. a. The Department of Environmental Protection shall develop and issue to each owner of regulated equipment compliance forms for the regulated equipment no later than 180 days after the submittal of a notice to comply pursuant to paragraph (2) of subsection a. of section 9 of P.L.2005, c.219 (C.26:2C-8.34), or 180 days after the date of the final approval of the fleet plan, combined fleet plan, fleet averaging plan, or supplement or modification thereto, as applicable. The compliance form shall include a section for providing the cost of any retrofit device installed and any cost associated with the installation of the required best available retrofit technology for the regulated equipment.

b.As soon as practicable after the required best available retrofit technologies have been installed on the regulated equipment, the owner of regulated equipment shall complete the compliance form, retain a copy of the owner's records, and return it to the Department of Environmental Protection. Thereafter, a current copy of the completed compliance form shall be kept on each piece of regulated equipment at all times.

c.Each owner of regulated equipment seeking reimbursement for the cost of any retrofit device installed and any cost associated with the installation of the required best available retrofit technology for the regulated equipment shall submit a copy of the completed compliance form to the Department of Environmental Protection. The department shall review the submitted compliance form and forward it to the State Treasurer, who shall reimburse the owner the costs indicated on the completed compliance form.

L.2005,c.219,s.16.



Section 26:2C-8.42 - Issuance Of One-page Compliance Forms.

26:2C-8.42 Issuance of one-page compliance forms.

17. a. No later than 180 days after the date on which the owner of regulated vehicles or regulated equipment submits a notice to comply pursuant to paragraph (2) of subsection a. of section 9 of P.L.2005, c.219 (C.26:2C-8.34), the date on which the fleet retrofit plan, the combined fleet retrofit plan, or the fleet averaging plan is in effect pursuant to section 7 of P.L.2005 , c.219 (C.26:2C-8.32), the date on which the fleet retrofit plan, the combined fleet retrofit plan, or the fleet averaging plan is in effect pursuant to section 10 of P.L.2005, c.219 (C.26:2C-8.35), or the date on which any supplement to the fleet retrofit plan or the combined fleet retrofit plan, or modification to the fleet averaging plan is in effect pursuant to section 11 of P.L.2005, c.219 (C.26:2C-8.36), the department shall issue to the owner of a regulated vehicle or piece of regulated equipment a one-page compliance form for each regulated vehicle or piece of regulated equipment required to use best available retrofit technologies pursuant to the approved fleet retrofit plan or combined fleet retrofit plan, or the approved supplement thereto. In the case of an approved fleet averaging plan, the department shall also issue a one-page compliance form for each regulated vehicle, piece of regulated equipment, and other on-road diesel vehicle or piece of off-road diesel equipment that is required to use best available retrofit technologies pursuant to the approved fleet averaging plan, or the approved modification thereto.

b.The compliance form issued by the Department of Environmental Protection pursuant to subsection a. of this section shall be no longer than one page and shall have printed on the form: (1) the name and business address of the owner of the regulated vehicle or piece of regulated equipment; (2) the vehicle identification number for the regulated vehicle or the serial number for the piece of regulated equipment that is required to use best available retrofit technologies pursuant to the rules and regulations adopted pursuant to section 3 of P.L.2005, c.219 (C.26:2C-8.28), or the approved fleet retrofit plan, combined fleet retrofit plan, or the fleet averaging plan; (3) a description of the best available retrofit technologies that may be used by the specific regulated vehicle or piece of regulated equipment and the requirement under the approved fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan; (4) a description of the best available retrofit technology required for the vehicle or piece of equipment pursuant to the rules and regulations, the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan, as the case may be; (5) an identified space for the label number for a required retrofit device to be entered into the form; (6) an identified space for the owner responsible for the submittal of the notice to comply by rules and regulations or the submittal and update of the fleet retrofit plan, combined fleet retrofit plan, or fleet averaging plan to certify that any required retrofit devices have been installed, and the date of that compliance; (7) an identified space for the examiner of the regulated vehicle to certify that the vehicle identification number that appears on the form corresponds to the vehicle on which the required retrofit device has been installed, and that the label identification number on the required retrofit device corresponds to the label identification number entered on the form of the regulated on-road diesel vehicle or other on-road diesel vehicle on which the required retrofit device has been installed; and (8) an identified space for the owner to record the cost of the retrofit device and its installation.

c.The Department of Environmental Protection shall issue with the forms sent to the owner of the fleet a notice of instructions describing the purpose of, and the procedures for completion of the compliance form, and the requirement to keep the compliance form with the regulated vehicle, or another vehicle included in a fleet averaging plan or modification thereto, for the life of the vehicle.

L.2005,c.219,s.17.



Section 26:2C-8.43 - Retaining Form On Vehicle, Piece Of Equipment; Record Copies.

26:2C-8.43 Retaining form on vehicle, piece of equipment; record copies.

18. a. Upon receipt of the compliance form for a vehicle or piece of equipment required to use best available retrofit technology pursuant to department rules and regulations, an approved fleet plan, combined fleet plan, fleet averaging plan, or supplement or modification thereto, as applicable, the owner of the vehicle or piece of equipment shall retain the form on the vehicle or piece of equipment for which it was issued, and a copy of the current form in the business records of the owner, at all times.

b.As soon as practicable after the requirement to implement the use of best available retrofit technologies for a specific vehicle or piece of equipment as provided in department rules and regulations, the approved regulated fleet retrofit plan, combined regulated fleet retrofit plan, or fleet averaging plan, or supplement or modification thereto, as applicable, has been complied with, the owner shall complete the appropriate portion of the form provided pursuant to section 6, section 7, section 16, or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, C.26:2C-8.41, or C.26:2C-8.42). The owner, shall: (1) indicate the choice of best available retrofit technology that has been used to fulfill the requirement; (2) enter into the identified space on the compliance form the label identification number for any retrofit device that has been installed on the regulated vehicle or regulated equipment; (3) certify that the requirement on the form has been met for the regulated vehicle or piece of regulated equipment whose vehicle identification number or serial number, as applicable is printed on the form; and (4) provide and certify the date that the installation was done or compliance began on the compliance form.

c.For any regulated vehicle that is not required to be inspected under the periodic inspection program established pursuant to P.L.1995, c.157 (C.39:8-59 et seq.), the owner shall have the regulated vehicle inspected by a diesel emissions inspection center licensed pursuant to P.L.1995, c.157 (C.39:8-59 et seq.) for the presence of the required retrofit device and compliance with the requirement described on the compliance form issued pursuant to section 6, section 7, or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, or C.26:2C-8.42), as soon as practicable after the requirements of subsection b. of this section have been met for the regulated vehicle.

d.For any regulated vehicle that is subject to inspection under the periodic inspection program pursuant to P.L. 1995, c.157 (C.39:8-59 et seq.), the owner, after complying with the provisions of subsection b. of this section, shall have the regulated vehicle inspected for compliance with the requirement printed on the form issued pursuant to section 6, section 7, or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, or C.26:2C-8.42) at the next annual periodic inspection scheduled for the vehicle, or as soon as practicable after complying with the provisions of subsection b. of this section. No provision of this subsection shall be construed as requiring the owner to have any vehicle subject to a periodic inspection to have that vehicle registered at any scheduled periodic inspection.

e.A diesel emissions inspection center licensed pursuant to P.L.1995, c.157 (C.39:8-59 et seq.) shall inspect any regulated vehicle presented to it for inspection for compliance with the requirement on the form issued for the regulated vehicle pursuant to section 6, section 7, section 16, or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, C.26:2C-8.41, or C.26:2C-8.42). The person performing the inspection shall verify the presence of the required retrofit device, the match of the label identification number on the form with the device in the vehicle, and shall certify that the requirement has been met based on the presence of the required retrofit device and the match of the label identification number on the form to the label identification number on the retrofit device on the vehicle, and the correct vehicle identification number on the form. No provision of this subsection shall be construed to require the diesel emissions inspection center to verify the functioning or the correct installation of the retrofit device, or to test for the level of emissions reduction attributed to the use of the retrofit device.

f.If the owner of the regulated vehicle is a licensed diesel inspection center or is otherwise authorized to self-inspect the vehicles owned by the owner, the owner may perform the inspection and provide the certification required pursuant to subsections d. and e. of this section.

g.Only one inspection per vehicle is required pursuant to this section.

L.2005,c.219,s.18.



Section 26:2C-8.44 - Mvc Rules, Regulations Relative To One-time Confirmation Of Compliance With Plans.

26:2C-8.44 MVC rules, regulations relative to one-time confirmation of compliance with plans.

19. a. No later than two years after the effective date of P.L.2005, c.219 (C.26:2C-8.26 et al.), the New Jersey Motor Vehicle Commission shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary for the provision of a one-time confirmation of compliance with approved regulated fleet retrofit plans, combined fleet retrofit plans, or fleet averaging plans, or supplements or modifications thereto, as applicable. As necessary, the New Jersey Motor Vehicle Commission shall provide for the inspection of regulated vehicles, including, but not limited to, the inspection of regulated vehicles that were not required to be inspected on the date of enactment of P.L.2005, c.219 (C.26:2C-8.26 et al.), and the verification of compliance and completion of the compliance form by examiners, mechanics, technicians, or other knowledgeable persons involved in the maintenance and repair of the regulated vehicles.

b.The commission shall include, in its inspection of a diesel commercial bus pursuant to P.L.1995, c.157 (C.39:8-59 et al.), an inspection of any regulated commercial bus required to install a retrofit device pursuant to a regulated fleet retrofit plan, combined regulated fleet retrofit plan, or fleet averaging plan, after the retrofit device has been installed, to determine that the installation of the required best available retrofit technology has occurred as required pursuant to the approved regulated fleet retrofit plan, combined regulated fleet retrofit plan, or fleet averaging plan for the diesel commercial bus being inspected, or shall provide for such an inspection at a separate time requested by the owner, operator, or lessee of the regulated fleet of which the diesel commercial bus is a part. This inspection is required to be performed only once and after the required retrofit device has been installed. The owner, operator, or lessee of the regulated fleet containing the diesel commercial buses shall notify the New Jersey Motor Vehicle Commission that the required installation has been done for the diesel commercial bus being inspected as required pursuant to this subsection.

c.The owner of a regulated vehicle subject to inspection pursuant to subsection a. or subsection b. of this section shall present to the person performing the inspection the form for the regulated vehicle issued pursuant to section 6, section 7, or section 17 of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, or C.26:2C-8.42). The person performing the inspection pursuant to subsection a. or subsection b. of this section shall check for the presence of the required retrofit device, the match of the label identification number in the form and or the device in the vehicle, and shall certify that the requirement has been met based on the presence of the required retrofit device and the match of the label identification number to the form for the vehicle with the vehicle identification number on the form.

d.The Department of Environmental Protection shall provide any training necessary to implement the provisions of this section for any employees of, or persons contracted or licensed by, the New Jersey Motor Vehicle Commission, as determined necessary by the Chief Administrator of the New Jersey Motor Vehicle Commission.

e.No provision of this section shall be construed to require the New Jersey Motor Vehicle Commission to verify the functioning of the retrofit device, or its correct installation, or to test the function of the retrofit device for any level of emissions reduction attributed to the use of the retrofit device.

L.2005,c.219,s.19.



Section 26:2C-8.45 - Alternative Approach For Reimbursement Of Cost For Retrofit Devices.

26:2C-8.45 Alternative approach for reimbursement of cost for retrofit devices.

20. a. The provisions of section 6, section 7, section 14, sections 16 through 19, inclusive, and sections 29 through 31, inclusive, of P.L.2005, c.219 (C.26:2C-8.31, C.26:2C-8.32, C.26:2C-8.39, C.26:2C-8.41 through C.26:2C-8.44, and C.26:2C-8.54 through C.26:2C-8.56) affecting the reimbursement of owners of regulated vehicles or regulated equipment for the costs associated with the purchase and installation of retrofit devices, to the contrary notwithstanding, the Department of Environmental Protection may develop an alternative approach for reimbursement of these costs to the owners if the department determines that an alternative approach is feasible, cost-effective, and efficient. The alternative approach may include, but shall not be limited to, directly reimbursing the entity performing the actual installation of the retrofit device in lieu of reimbursing the owner of the regulated vehicle or regulated equipment. If the department determines that an alternative approach is feasible, cost-effective, and efficient and chooses to implement the alternative approach, the department shall establish and implement the alternative approach pursuant to rules and regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). No such rule or regulation may modify any procedure performed by, or any responsibility or requirement imposed on, the New Jersey Motor Vehicle Commission, its employees, or any persons licensed or contracted by the New Jersey Motor Vehicle Commission, unless the rule or regulation is adopted jointly by the New Jersey Motor Vehicle Commission and the Department of Environmental Protection pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.No provision of subsection a. of this section or any other rule or regulation adopted pursuant thereto, shall be construed to supersede or modify, the provisions of section 3, section 4, subsection a. or subsections d. through f., inclusive, of section 6, subsections a. through c. or subsections e. through f., inclusive, of section 7, sections 8 through 13, inclusive, subsection d. or e. of section 19, section 21, section 26, section 27, section 28, subsection a. of section 29, or subsection b. of section 30 of P.L.2005, c.219 (C.26:2C-8.28, C.26:2C-8.29, C.26:2C-8.31, C.26:2C-8.32, C.26:2C-8.33 through C.26:2C-8.38, C.26:2C-8.44, C.26:2C-8.46, C.26:2C-8.51, C.26:2C-8.52, C.26:2C-8.53, C.26:2C-8.54, or C.26:2C-8.55).

c.No entity performing the actual installation of a retrofit device who is reimbursed for the costs associated with the purchase and installation of retrofit devices pursuant to rules and regulations adopted pursuant to subsection a. of this section may impose any charge on any owner of a regulated vehicle or piece of regulated equipment for any cost associated with the purchase and installation of retrofit devices required pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.). No State agency, department, or political subdivision thereof may impose any charge on any owner of a regulated vehicle or piece of regulated equipment for any cost associated with the purchase and installation of retrofit devices required pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.) if entities performing the actual installation of a retrofit device are reimbursed for the costs pursuant to rules and regulations adopted pursuant to subsection a. of this section.

L.2005,c.219,s.20.



Section 26:2C-8.46 - Joint Rules, Regulations Relative To Training.

26:2C-8.46 Joint rules, regulations relative to training.

21. The Department of Environmental Protection and the New Jersey Motor Vehicle Commission shall adopt jointly, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), rules and regulations providing for the training with respect to emissions testing and inspection required for persons who inspect or reinspect a vehicle pursuant to the periodic inspection program or the roadside inspection program established pursuant to P.L.1995, c.157 (C.39:8-59 et al.), or who repair any vehicle because of its failure of emissions testing under the periodic inspection program or roadside inspection program, including, but not limited to, the extent of the training, standards with respect to emissions testing and inspection for the training and certification of mechanics employed for the purposes of inspecting vehicles under the periodic inspection program or the roadside inspection program, or for the repair of vehicles that fail inspections under the periodic inspection program and the roadside enforcement program, and the training to meet these standards, including but not limited to, the length, convenience and affordability to the trainee, and the cost, if any of that training.

L.2005,c.219,s.21.



Section 26:2C-8.47 - Consultation When Adopting Rules, Regulations.

26:2C-8.47 Consultation when adopting rules, regulations.

22. Except as may otherwise be provided in rules and regulations jointly adopted pursuant to subsection e. of section 6, and section 21 of P.L.2005, c.219 (C.26:2C-8.31 and C.26:2C-8.46), the New Jersey Motor Vehicle Commission shall consult with the Department of Environmental Protection and the Department of Law and Public Safety when adopting rules and regulations pursuant to P.L.1995, c.157 (C.39:8-59 et al.) to ensure the proper coordination between the periodic inspection program and the roadside enforcement program and the implementation and enforcement of the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.).

L.2005,c.219,s.22.



Section 26:2C-8.48 - Coordination Of Programs By Dep With Mvc And Dlps.

26:2C-8.48 Coordination of programs by DEP with MVC and DLPS.

23. Except as otherwise provided in rules and regulations jointly adopted pursuant to subsection e. of section 6, and section 21 of P.L.2005, c.219 (C.26:2C-8.31 and C.26:2C-8.46), the Department of Environmental Protection shall consult with the New Jersey Motor Vehicle Commission and the Department of Law and Public Safety when adopting rules and regulations pursuant to P.L.1995, c.157 (C.39:8-59 et al.) to ensure the proper coordination between the periodic inspection program and the roadside enforcement program and the implementation and enforcement of the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.).

L.2005,c.219,s.23.



Section 26:2C-8.49 - Coordination Of Programs By Dlps With Dep And Mvc.

26:2C-8.49 Coordination of programs by DLPS with DEP and MVC.

24. The Department of Law and Public Safety shall consult with the Department of Environmental Protection and the New Jersey Motor Vehicle Commission when adopting rules and regulations pursuant to P.L.1995, c.157 (C.39:8-59 et al.) to ensure the proper coordination between the periodic inspection program and the roadside enforcement program and the implementation and enforcement of the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.).

L.2005,c.219,s.24.



Section 26:2C-8.50 - Percentage Of Ultra-low Sulfur Diesel Fuel Required On-road.

26:2C-8.50 Percentage of ultra-low sulfur diesel fuel required on-road.

25. a. (Deleted by amendment, P.L.2006, c.94).

b.No sooner than July 15, 2006, and following a public hearing held by the Department of Environmental Protection on the availability of ultra-low sulfur diesel fuel in the State for use in on-road diesel vehicles and off-road diesel equipment, the department shall determine and issue a written notice of its determination as to whether sufficient supplies of ultra-low sulfur diesel fuel are available in the State to require a minimum of 80 percent of all diesel fuel annually sold, distributed, or used in the State to be ultra-low sulfur diesel fuel for use in on-road diesel vehicles or off-road diesel equipment, or both, on and after January 15, 2007, without significant disruption of, or significant price increases in, the wholesale and retail fuel market. If the department determines that supplies would be sufficient, the department shall require a certain percentage, to be determined by the department, of all diesel fuel annually sold, distributed, or used in the State to be ultra-low sulfur diesel fuel for use in on-road diesel vehicles or off-road diesel equipment, or both, on or after the 180th day after the date on which the department issues a written determination that supplies would be sufficient, provided that this percentage shall be the highest percentage that can practicably be required without significant disruption of, or significant price increases in, the wholesale and retail fuel market, but shall be no less than 80 percent of all diesel fuel annually sold, distributed, or used in the State.

c.If the department determines that sufficient supplies are not available pursuant to subsection b. of this section, the requirement to sell, distribute, or use only ultra-low sulfur diesel fuel in the State shall take effect only 180 days after the department issues a written determination that the supplies are sufficient to sell, distribute, or use only ultra-low sulfur diesel fuel in the State.

d.The Department of Environmental Protection, in consultation with the Department of Law and Public Safety, the Department of Labor and Workforce Development, and the Attorney General, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary for the implementation of this section.

L.2005,c.219,s.25; amended 2006, c.94, s.4.



Section 26:2C-8.51 - Inapplicability Relative To Farm Vehicles, Equipment.

26:2C-8.51 Inapplicability relative to farm vehicles, equipment.

26. No provision of P.L.2005, c.219 (C.26:2C-8.26 et al.) shall be construed to apply to any vehicle or equipment used on, or in the course of the operation of, a farm or to any vehicle or equipment used for any agricultural purposes.

L.2005,c.219,s.26.



Section 26:2C-8.52 - Violations, Penalties.

26:2C-8.52 Violations, penalties.

27. a. Whenever the Commissioner of Environmental Protection finds that a person has violated a provision of P.L.2005, c.219 (C.26:2C-8.26 et al.), or any rule or regulation adopted pursuant thereto, the commissioner may:

(1)Levy a civil administrative penalty in accordance with subsection b. of this section; or

(2)Bring an action for a civil penalty in accordance with subsection c. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies prescribed in this section or by any other applicable law.

b.The commissioner is authorized to assess a civil administrative penalty of not more than $5,000 for each violation of P.L.2005, c.219 (C.26:2C-8.26 et al.), or any rule or regulation adopted pursuant thereto. In adopting rules and regulations establishing the amount of any penalty to be assessed, the commissioner may take into account the type, seriousness, and duration of the violation and the economic benefits from the violation gained by the violator. No assessment shall be levied pursuant to this section until after the party has been notified by certified mail or personal service. The notice shall: (1) identify the section of the law, rule, regulation, approval, or authorization violated; (2) recite the facts alleged to constitute a violation; (3) state the amount of the civil penalties to be imposed; and (4) affirm the rights of the alleged violator to a hearing. The ordered party shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative penalty is in addition to all other enforcement provisions in this act and in any other applicable law, rule, or regulation, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. Any civil administrative penalty assessed under this section may be compromised by the commissioner upon the posting of a performance bond by the violator, or upon such terms and conditions as the commissioner may establish by regulation.

c.A person who violates any provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.), or any rule or regulation adopted pursuant thereto, or who fails to pay a civil administrative penalty in full pursuant to subsection b. of this section, shall be subject, upon order of a court, to a civil penalty for such violation of not more than $5,000. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of actual economic benefit accruing to the violator from the violation. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) in connection with the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.).

d.Any person who knowingly, recklessly, or negligently makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under P.L.2005, c.219 (C.26:2C-8.26 et al.) shall be in violation of P.L.2005, c.219 (C.26:2C-8.26 et al.) and shall be subject to the penalties assessed pursuant to subsections b. and c. of this section.

L.2005,c.219,s.27.



Section 26:2C-8.53 - "Diesel Risk Mitigation Fund"; Money Credited, Use.

26:2C-8.53 "Diesel Risk Mitigation Fund"; money credited, use.

28. a. There is established in the Department of the Treasury a special, nonlapsing fund to be known as the "Diesel Risk Mitigation Fund." The fund shall be administered by the State Treasurer and shall be credited with:

(1)constitutionally dedicated moneys;

(2)such moneys as are appropriated by the Legislature; and

(3)any return on investment of moneys deposited in the fund.

b.Moneys in the fund may be used by the Department of the Treasury solely for:

(1)reimbursements to owners of regulated vehicles or regulated equipment to reimburse the cost of required retrofit devices and the installation thereof;

(2)the administrative costs incurred by the Department of Environmental Protection to implement the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.) up to $900,000 per year; and

(3)the administrative costs incurred by the New Jersey Motor Vehicle Commission to implement the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.) up to $250,000 per year.

c.No moneys in the fund may be made available for any costs associated with requirements imposed by P.L.2005, c.219 (C.26:2C-8.26 et al.), unless the State Treasurer certifies that the constitutionally dedicated moneys have been deposited in the fund in that year.

If the moneys provided for the administrative costs of the New Jersey Motor Vehicle Commission are not required by the commission in a given year because they exceed the amount of the administrative costs of the commission in that year, the State Treasurer shall provide those moneys unexpended for that purpose to the Department of Environmental Protection for administrative costs, provided that the administrative costs paid from the constitutionally dedicated moneys deposited in the fund do not exceed $1,150,000.

d.Any owner of a regulated vehicle or piece of regulated equipment is eligible for reimbursement from the fund. Notwithstanding the provisions of the "Local Budget Law" (N.J.S.40A:4-1 et seq.) to the contrary, a county, municipality, or an authority as defined in section 3 of P.L.1983, c.313 (C.40A:5A-3) required to comply with the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.) may anticipate in its annual budget or any amendments or supplements thereto those sums to be reimbursed from the fund for the costs of retrofit devices and their installation that are required to be used in or on any regulated vehicle or piece of regulated equipment in a given year in which the county, municipality, or authority incurs the cost. For the purposes of subsection 1. of section 3 of P.L.1976, c.68 (C.40A:4-45.3) and subsection g. of section 4 of P.L.1976, c.68 (C.40A:4-45.4), the costs of retrofit devices and their installation shall be considered an amount to be received from State funds in reimbursement for local expenditures and therefore exempt from the limitation on local budgets imposed pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2).


L.2005,c.219,s.28.



Section 26:2C-8.54 - Allocation Of Moneys In Fund, Application For Reimbursement.

26:2C-8.54 Allocation of moneys in fund, application for reimbursement.

29. a. Moneys in the fund shall be allocated and used to provide reimbursement to the owners of regulated vehicles or regulated equipment for 100% of the costs of the purchase and installation of the retrofit device pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.), other than fuel.

b.The owner or operator of a regulated vehicle or piece of regulated equipment seeking the reimbursement authorized in subsection a. of this section shall file an application on a form to be developed by the State Treasurer and the Department of Environmental Protection, with the department, with the documentation required by the department and the State Treasurer pursuant to section 30 of P.L.2005, c.219 (C.26:2C-8.55). Neither the State Treasurer nor the Department of Environmental Protection may charge an application fee.

c.Upon a determination that an application for reimbursement meets all established criteria for an award from the fund, the Department of Environmental Protection and the State Treasurer shall approve the application. Upon the department approval of an application for reimbursement from the fund, the State Treasurer shall award the reimbursement to an owner upon the availability of sufficient moneys in the fund. If moneys in the fund are not sufficient at any point to fund all applications for reimbursement that have been approved by the State Treasurer, the State Treasurer shall award reimbursement to approved owners based upon the date of approval of the application.

L.2005,c.219,s.29.



Section 26:2C-8.55 - Rules, Regulations Relative To Filing Requirements For Reimbursement.

26:2C-8.55 Rules, regulations relative to filing requirements for reimbursement.

30. a. The State Treasurer shall adopt, in consultation with the Department of Environmental Protection, pursuant to the"Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations:

(1)establishing the filing requirements for a complete application for reimbursement from the fund; and

(2)to require an owner:

(a)to submit documentation or other information demonstrating that the retrofit device has been purchased and installed on a regulated vehicle, which shall include the vehicle identification number of the vehicle, or on regulated equipment the serial number;

(b)to submit documentation of the actual costs incurred for the purchase of the retrofit device required to be installed, the nature and scope of work performed to install the retrofit device, and the actual costs incurred to install the technology;

(c)to submit a certification that the owner has not engaged in any of the conduct described in subsection a. of section 31 of P.L.2005, c.219 (C.26:2C-8.56);

(d)to submit a certification that the retrofit device installed on a regulated vehicle or regulated equipment is in conformance with rules and regulations of the Department of Environmental Protection; and

(e)to provide access at reasonable times to the regulated vehicles or regulated equipment to determine compliance with the terms and conditions of the reimbursement award.

b.In establishing requirements for applications for reimbursement, the State Treasurer:

(1)may not impose conditions that interfere with the everyday normal operations of an owner's business activities, except to the extent necessary to ensure the owner has complied with the provisions of P.L.2005, c.219 (C.26:2C-8.26 et al.);

(2)shall strive to minimize the complexity and costs to owners of complying with such requirements; and

(3)shall expeditiously process all applications in accordance with a schedule established, in consultation with the Department of Environmental Protection, for the review and the taking of final action within 30 days after the receipt of the completed application.

L.2005,c.219,s.30.



Section 26:2C-8.56 - Denial Of Application For Reimbursement.

26:2C-8.56 Denial of application for reimbursement.

31. a. The State Treasurer may deny an application for reimbursement from the fund, and any reimbursement from the fund may be recoverable by the State Treasurer, upon a finding that:

(1)the owner of a regulated vehicle or regulated equipment failed to commence or complete the purchase or installation of best available retrofit technology on the vehicle or equipment for which an application for reimbursement was filed in accordance with the applicable rules and regulations; or

(2)the owner of a regulated vehicle or regulated equipment provided false information or withheld information on an application that would render the owner ineligible for reimbursement from the fund, that resulted in the owner receiving a larger reimbursement than the owner would otherwise be eligible, or that resulted in payments from the fund in excess of the actual costs incurred by the owner or the amount to which the owner is legally eligible.

b.Nothing in this section shall be construed to require the State Treasurer, the Department of Environmental Protection, or any other State agency or department, to undertake an investigation or make any findings concerning the conduct described in subsection a. of this section.

L.2005,c.219,s.31.



Section 26:2C-8.57 - Prohibitions Relative To Certain Retrofitting Of Diesel-powered Vehicles.

26:2C-8.57 Prohibitions relative to certain retrofitting of diesel-powered vehicles.

1.No person shall retrofit any diesel-powered vehicle with any device, smoke stack, or other equipment which enhances the vehicle's capacity to emit soot, smoke, or other particulate emissions, or shall purposely release significant quantities of soot, smoke, or other particulate emissions into the air and onto roadways and other vehicles while operating the vehicle, colloquially referred to as "coal rolling." Any person who violates this section shall be subject to the penalties established pursuant to section 27 of P.L.2005, c.219 (C.26:2C-8.52) and any other applicable law.

L.2015, c.43, s.1.



Section 26:2C-9 - Department's Duties Relative To Air Pollution Control; Fees

26:2C-9.Department's duties relative to air pollution control; fees
9. a. The department shall conduct ambient air quality tests, on at least a monthly basis and wherever possible in conjunction with the county college or other county facility, which are representative of every county of the State. The department shall report the results of these tests to the county health officers, the Legislature, and the news media.

b.The department shall control air pollution in accordance with the provisions of any applicable code, rule, or regulation promulgated by the department and for this purpose shall have power to:

(1)Conduct and supervise research programs for the purpose of determining the causes, effects, and hazards of air pollution;

(2)Conduct and supervise Statewide programs of air pollution control education including the preparation and distribution of information relating to air pollution control;

(3)Require the registration of persons engaged in operations that may result in air pollution and the filing of reports, including but not limited to emission statements, by them containing information relating to location, size of outlet, height of outlet, rate and period of emission and composition of effluent, and such other information as the department shall prescribe to be filed relative to air pollution, all in accordance with applicable codes, rules, or regulations established by the department;

(4)Enter and inspect any building or place, except private residences, for the purpose of investigating an actual or suspected source of air pollution and ascertaining compliance or noncompliance with any codes, rules, or regulations of the department. Any information, other than actual or allowable air contaminant emissions, relating to secret processes or methods of manufacture or production obtained in the course of an inspection, investigation, or determination, shall be kept confidential and shall not be admissible in evidence in any court or in any other proceeding except before the department. If samples are taken for analysis, a duplicate of the analytical report shall be furnished promptly to the person suspected of causing air pollution;

(5)Receive or initiate complaints of air pollution, hold hearings in connection with air pollution, and institute legal proceedings for the prevention of air pollution and for the recovery of penalties, in accordance with P.L.1954, c.212 (C.26:2C-1 et seq.);

(6)With the approval of the Governor, cooperate with, and receive funds or other assistance from, the federal government, the State government, any interstate body, or any county or municipal government, or from private sources, for the study and control of air pollution;

(7)Charge, in accordance with a fee schedule that shall be adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), (a) reasonable annual emission fees for major facilities as provided in section 5 of P.L.1995, c.188 (C.26:2C-9.5), and (b) administrative fees for any of the services the department performs or provides in connection with administering P.L.1954, c.212 (C.26:2C-1 et seq.). The administrative fees charged by the department pursuant to this subsection shall not exceed $25,000 per application based on criteria contained in the fee schedule;

(8)Issue, renew, reopen, and revise operating permits, and require any person who is required to obtain an operating permit under the provisions of the federal Clean Air Act to obtain an operating permit and to certify compliance therewith for all air pollution sources; and

(9)Establish, implement, and operate a small business stationary source technical and environmental compliance assistance program as required pursuant to 42 U.S.C. 7661f of the federal Clean Air Act.

L.1954,c.212,s.9; amended 1962,c.215,s.3; 1967,c.106,s.7; 1971,c.155,s.1; 1993,c.257; 1995,c.112,s.39; 1995,c.188,s.3.



Section 26:2C-9.1 - Interference With Performance Of Duties; Entrance To Premises

26:2C-9.1. Interference with performance of duties; entrance to premises
No person shall obstruct, hinder or delay, or interfere with by force or otherwise, the performance by the department or its personnel of any duty under the provisions of this act, or of the act of which this act is amendatory and supplementary, or refuse to permit such personnel to perform their duties by refusing them, upon proper identification or presentation of a written order of the department, entrance to any premises at reasonable hours.

L.1962, c. 215, s. 5.



Section 26:2C-9.2 - Regulation Of Equipment, Control Apparatus

26:2C-9.2.Regulation of equipment, control apparatus
13. a. No person shall construct, reconstruct, install, or modify equipment or control apparatus and then use or cause to be used that equipment or control apparatus except in accordance with P.L.1954, c.212 (C.26:2C-1 et seq.) and the rules and regulations adopted pursuant thereto.

b. No operating permit, operating permit revision, or operating certificate or renewal thereof shall be issued unless the applicant demonstrates that the equipment or control apparatus will operate, or operates, in accordance with the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.) and the rules and regulations adopted pursuant thereto.

c. Newly constructed, reconstructed, or modified equipment and control apparatus shall incorporate advances in the art of air pollution control as developed for the kind and amount of air contaminant emitted by the applicant's equipment and control apparatus as provided in this subsection.

(1) For equipment and control apparatus with a potential to emit any hazardous air pollutant equal to or greater than the de minimis levels specified by the EPA pursuant to subsection (g) of section 112 of the federal Clean Air Act (42 U.S.C. 7412) or with a potential to emit five tons per year or more of any other air contaminant, the applicant shall document advances in the art of air pollution control in accordance with the following criteria, as applicable:

(a) For an air contaminant subject to the prevention of significant deterioration technology requirement, advances in the art of air pollution control shall be the best available control technology (BACT) as set forth by the EPA at 40 CFR 52.21 (b)(12) or any subsequent amendments thereto;

(b) For an air contaminant subject to a significant emissions increase of a non-attainment air contaminant in a non-attainment area, advances in the art of air pollution control shall be the lowest achievable emission rate (LAER) as set forth by the EPA at 40 CFR 51.165(a)(1)(xiii) or any subsequent amendments thereto;

(c) For a hazardous air pollutant technology requirement, advances in the art of air pollution control shall be the maximum achievable control technology (MACT) as set forth at 42 U.S.C. 7412 or any subsequent amendments thereto; and

(d) For other air contaminants, advances in the art of air pollution control means up-to-date technology and methods, reflected in equipment, control apparatus, and procedures, that when applied to an emission source shall reasonably minimize air contaminant emissions. The technology shall have been demonstrated for similar air contaminant discharge parameters to be reliable and shall be available at reasonable cost commensurate with the reduction in air contaminant emissions.

(2) For equipment and control apparatus with a potential to emit hazardous air pollutants at less than the de minimis levels specified by the EPA pursuant to subsection (g) of section 112 of the federal Clean Air Act (42 U.S.C. 7412) and with a potential to emit less than five tons per year of any other air contaminant, the applicant need not document advances in the art of air pollution control, but shall document compliance with:

(a) reasonably available control technology as defined in rules and regulations that shall be adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

(b) applicable new source performance standards; and

(c) any other applicable State or federal standard, code, rule, or regulation.

(3) (a) In order to promote greater emissions reductions than would otherwise be achieved, the department may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations that offer a person the option of establishing in an operating permit a 15-year plan for reducing facility emissions beyond minimum air pollution control requirements in lieu of adhering to strict permit review schedules and complying with less effective State requirements. Such a plan shall include schedules setting forth milestones for reducing emissions at the facility. Milestones may be met by reducing emissions at the facility and by providing emissions reduction credits from non-facility sources pursuant to an emissions trading and banking program adopted pursuant to section 8 of P.L.1995, c.188 (C.26:2C-9.8).

(b) The department shall review the achievement of the milestones in the plan no less frequently than every five years when the operating permit is renewed. The department may require the person to submit, as part of the application for renewal of the operating permit, a summary and trend of the actual air contaminant emissions data reported in the facility's annual emission statements for the previous five years. If the department determines during the approval process for an operating permit renewal that the milestones in the plan have not been met at a facility and that there is no reasonable likelihood that the milestones can or will be met, the department may withdraw the opportunity for the facility to continue pursuant to the plan and shall require instead that the facility comply with the promulgated schedules for all applicable requirements.

(c) The department shall allow a person entering a 15-year plan the option of establishing in that person's operating permit reduced administrative application requirements for de minimis modifications of equipment and control apparatus at the facility, provided that: any increase in allowable emissions for any individual equipment and control apparatus is below de minimis levels defined by rule or regulation adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); and, as part of the five-year achievement review set forth in subparagraph (b) of paragraph (3) of this subsection, the person includes a demonstration that confirms no net emissions increases have occurred at the facility over the previous five years.

(d) The department shall involve in the development of the rules and regulations for the 15-year plan program adopted pursuant to this paragraph representatives of the affected industry, environmental, and public interest groups as well as impacted governmental entities.

(4) Consistent with the provisions of P.L.1991, c.422 (C.13:1D-111 et seq.), the department shall periodically publish, with an opportunity provided for public comment, technology, methods, and performance levels with respect to air pollution control for use by applicants for demonstrating advances in the art of air pollution control.

(a)The department shall, within 18 months after the effective date of P.L.1995, c.188 (C.26:2C-9.5 et al.), publish the first technical manual containing technology, methods, and performance levels that can be used by applicants for demonstrating advances in the art of air pollution control. Public notice of the availability of each draft technical manual shall be published in the New Jersey Register, and each final technical manual shall consider any public comments thereon that are received by the department.

(b)Once the department has published a technical manual for advances in the art of air pollution pursuant to subparagraph (a) of paragraph (4) of this subsection, any application submitted that demonstrates compliance with that technical manual shall be considered to incorporate advances in the art of air pollution control for the source operations covered by the technical manual. The department shall periodically review and update each technical manual as necessary, after providing public notice and opportunity for public comment. If the department amends a technical manual, the new standard shall apply only to applications submitted after the final publication of the amended technical manual.

(c)Instead of relying on a technical manual for advances in the art of air pollution control, an applicant may propose "case-by-case" advances in the art of air pollution control applicable to a specific source operation. If the department determines that the proposal is consistent with the provisions of this subsection, the proposal shall be deemed to constitute advances in the art of air pollution control for that specific source operation.

(d)Advances in the art of air pollution control shall include new source performance standards adopted by the EPA on or after the effective date of P.L.1995, c.188 (C.26:2C-9.5 et al.) and those new source performance standards published as advances in the art of air pollution control pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.).

(5)Before an operating permit, operating permit revision or operating certificate or any renewal thereof is issued, or as a condition of issuance, the department may require the applicant to conduct such tests as are necessary to determine the kind or amount of the air contaminant emitted from the equipment or whether the equipment or fuel or the operation of the equipment is in violation of any of the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.) or of any codes, rules, or regulations adopted pursuant thereto . The tests shall be made at the expense of the applicant and shall be conducted in a manner approved by the department, and the test results shall be reviewed and professionally certified.

(6)Grandfathered equipment or control apparatus shall not be subject to a demonstration of advances in the art of air pollution control.

(7) An operating permit and operating certificate or any renewal thereof shall be valid for a period of five years from the date of issuance, unless sooner revoked for cause by order of the department, and may be renewed upon application to the department.

(8)Upon receipt of an application for the issuance of an operating certificate or any renewal thereof, the department, in its discretion, may issue a temporary operating certificate valid for 90 days or until a five-year operating certificate has been issued or denied .

d. The following are exempt from the provisions of subsections a. and b. of this section:

(1) One or two family dwellings;

(2) A dwelling of six or less family units, one of which is owner occupied;

(3) Equipment or control apparatus that is subject to a general permit issued pursuant to subsection h. of this section; and

(4) Equipment and control apparatus that is de minimis in terms of size or emissions as prescribed in rules and regulations that shall be adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e. Except as otherwise prohibited by the EPA pursuant to the federal Clean Air Act, any person who has received or receives a facility-wide permit issued pursuant to the "Pollution Prevention Act," P.L.1991, c.235 (C.13:1D-35 et seq.) shall be deemed to satisfy the requirement for an operating permit issued pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.).

f. The department may establish policies and procedures for categories of operations that specify the procedures to be followed for obtaining any permit required pursuant to this section.

g. Any requirement solely related to an air contaminant regulated by the department that is not a federally regulated air pollutant or contaminant shall be identified in an operating permit as a State-only requirement that would not be federally enforceable.

h. Notwithstanding the provisions of any other law, rule, or regulation to the contrary, the department may issue a general permit in lieu of any permit issued pursuant to this section. Prior to issuing a general permit, the department shall provide public notice and opportunity for public comment.

i. The department may require the reporting and evaluation of emissions information for any air contaminant. However, prior to requiring that such information be included on a permit or regulating any air contaminant not regulated by the EPA pursuant to the federal Clean Air Act, the department shall first make a determination and advise the public of its conclusion that regulating that air contaminant is in the best interest of human health, welfare and the environment, and publish that determination and justification in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

j. Except as otherwise prohibited by federal law, any person who has submitted to the department an application for a permit to construct, reconstruct, install, or modify equipment or control apparatus may place that equipment or control apparatus on the footings or foundation where it is intended to be used during the pendency of the permit application review process. A person intending to take action authorized pursuant to this subsection shall notify the department, via certified mail, of the intent to undertake the action at least seven days prior to the commencement of the action.

A person who constructs equipment or control apparatus in accordance with this subsection that the department determines is not consistent with applicable State laws, codes, rules, or regulations shall not be subject to civil or criminal penalties for that inconsistent action provided that the person's actions do not result in the emission of any air contaminants. Any costs incurred by the applicant in connection with such construction may not be used by the applicant as grounds for an appeal of the department's decision on the permit application.

k. For the purposes of P.L.1954, c.212 (C.26:2C-1 et seq.), the use of VOCs not otherwise listed by the EPA as hazardous air pollutants, or specified by the department pursuant to subsection i. of this section, shall be considered as a single pollutant. These VOCs may be used interchangeably and such use shall not be considered new installation or modification of equipment or control apparatus.

L.1967,c.106,s.13; amended 1995,c.188,s.4.



Section 26:2C-9.3 - Findings, Declarations, Determinations

26:2C-9.3. Findings, declarations, determinations
1. The Legislature finds and declares that to enhance and improve the quality of the environment and to protect and foster the public health of the citizens of New Jersey it is altogether fitting and proper to allow private entities who, pursuant to law, have applied for a permit for the purpose of constructing, installing, maintaining or operating pollution control equipment or devices or for the purpose of implementing pollution prevention process modifications to commence with that construction, installation, maintenance or operation or to implement those modifications while the Department of Environmental Protection is reviewing the permit application; and that authorizing such pre-approval actions will lead to the environmental benefits that would result from the timely construction, installation, maintenance and operation of pollution control equipment or devices and the prompt implementation of pollution prevention process modifications.

The Legislature therefore determines that it is within the public interest to allow private entities who have applied for permits to construct, install, maintain or operate pollution control equipment or devices or for permits to implement pollution prevention process modifications to undertake such construction, installation, maintenance or operation or to implement such process modifications while the department is reviewing their permit application, but with the clear and full understanding that they assume all risks for their actions.

L.1994,c.101,s.1.



Section 26:2C-9.4 - Construction, Etc., Of Air Pollution Control Equipment During Pendency Of Permit Application

26:2C-9.4. Construction, etc., of air pollution control equipment during pendency of permit application
2. Except where specifically prohibited under the federal "Clean Air Act" (42 U.S.C. s.7401 et seq.) pursuant to (a) 42 U.S.C. s.7502 for new or modified major stationary sources; (b) 42 U.S.C. s.7475 for major emitting facilities; (c) 42 U.S.C. s.7411 for new or modified stationary sources; (d) 42 U.S.C. s.7412 for the construction, reconstruction, or modification of any major source of hazardous air pollutants; or (e) any other such federal requirement, any private entity who has submitted to the Department of Environmental Protection, pursuant to the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.), an application for a permit to construct, install, maintain or operate pollution control equipment or devices or to implement pollution prevention process modifications may construct, install, maintain and operate such equipment or devices or implement such pollution prevention process modifications during the pendency of the permit application review process. A private entity intending to take action authorized pursuant to this section during the pendency of the permit application review process shall notify the department of the intent to undertake the action seven days prior to the commencement of the action. The prior notification may be made by certified mail or in a manner acceptable to the department.

Nothing in this section shall be construed to limit the department's discretion in establishing construction , installation, maintenance, and operating standards for such equipment or devices, or in otherwise reviewing the permit application, nor shall the costs incurred by the applicant for the construction, installation, maintenance or operation of such equipment or devices or the implementation of pollution prevention process modifications during the pendency of the permit application review process be used by an applicant as grounds for an appeal of the department's decision on the permit application. If the department determines that any pollution control equipment or devices or pollution prevention process modifications constructed, installed, maintained or implemented during the pendency of the permit application review process are not consistent with applicable federal and State laws, rules, or regulations, the department and the applicant shall enter into an agreement containing a schedule setting forth a date certain on which the applicant shall modify, replace or cease the operation of the pollution control equipment or devices or implementation of the pollution prevention process modifications. If the department and the applicant shall fail to enter into an agreement, the department may issue a schedule setting forth a date certain on which the applicant shall comply.

Failure of the applicant to comply with the schedule setting forth a date for compliance shall constitute a violation of P.L.1954, c.212 (C.26:2C-1 et seq.), and shall subject the applicant to penalties as prescribed by that act. A person who constructs, installs, maintains, or operates pollution control equipment or devices or who implements pollution prevention process modifications that the department determines are not consistent with applicable federal or State laws, rules, or regulations, shall not be subject to civil or criminal penalties for that inconsistent action as long as the person's actions do not result in (1) the emission of an air contaminant that was not previously being emitted or that was not authorized to be emitted by the person's permit or certificate; or (2) an exceedance of any applicable air contaminant emission level in the permit or certificate.

Nothing in this section shall be construed to authorize the emission of an air contaminant not otherwise authorized to be emitted under a permit or certificate or the emission of an air contaminant at a level in excess of the air contaminant emission limitations contained in the permit or certificate. The provisions of this section shall not be construed to authorize or permit any construction, installation, maintenance, or operation which would result in any new air contaminant emissions but shall only apply to existing sources of air contaminant emissions.

As used in this section:



(1) "private entity" means any private individual, corporation, company, partnership, firm, association, owner or operator but shall not include, and the provisions of this section shall not apply to, any municipal, county, or State agency or authority or to any agency, authority or subdivision created by one or more municipal, county or State governments;

(2) "pollution prevention process modifications" means any physical or operational change to a process which reduces air contaminant emissions to the environment.

L.1994,c.101,s.2.



Section 26:2C-9.5 - Emission Fees.

26:2C-9.5 Emission fees.
5. a. (1) Each major facility shall pay to the department a fee or fees as calculated pursuant to this subsection and subsection d. of this section. The per-ton emission fees shall be based on the actual annual emissions of each regulated air contaminant, reported in the emission statement for that major facility, or, in the absence of such information, on permitted emissions, or where a permit has not been issued, on the potential to emit.

(2)Emission fees for each State fiscal year shall be based on the information reported in the emission statement year two years prior thereto.

(3)The amount of any emission fee payable pursuant to this section shall be adjusted for each State fiscal year by the percentage, if any, by which the CPI exceeds the CPI for calendar year 1989.

b.(Deleted by amendment, P.L.2002, c.34).

c.(Deleted by amendment, P.L.2002, c.34).

d. (1) For the State fiscal year 2003 and each fiscal year thereafter, each major facility shall pay the following fees:

(a)An emission fee of $60 (in 1989 dollars adjusted by the CPI) per ton of each regulated air contaminant;

(b)An initial and renewal operating permit application fee per facility not to exceed $50,000. For the purpose of calculating the initial and renewal operating permit application fee, the significant equipment listed in the operating permit application shall be assessed at $125 per piece of equipment. The operating permit application fee shall be submitted at the time of submission of the operating permit application; and

(c)A fee for any significant modification in an amount calculated using a fee schedule therefor to be set forth in rules and regulations to be adopted by the department, except that no fee for a significant modification review shall exceed $50,000.

(2)Notwithstanding the provisions of paragraph (1) of this subsection to the contrary, no major facility shall pay an emission fee less than $3,000 for each of the State fiscal years 2003 and thereafter.

e.(Deleted by amendment, P.L.2002, c.34).

f.(Deleted by amendment, P.L.2002, c.34).

g.The provisions of P.L.1993, c.361 (C.13:1D-120 et seq.) shall not apply to the assessment or payment of emission fees required pursuant to this section.

h.(Deleted by amendment, P.L.2002, c.34).

L.1995,c.188,s.5; amended 2002, c.34, s.46.



Section 26:2C-9.6 - Dedication, Appropriation Of Revenues

26:2C-9.6.Dedication, appropriation of revenues
6.Pursuant to the mandate of the federal Clean Air Act, all revenues collected pursuant to section 5 of P.L.1995, c.188 (C.26:2C-9.5) shall be dedicated and appropriated annually solely for use by the department in administering the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.) with regard to major facilities. Except as provided otherwise for the supplemental surcharge assessed pursuant to section 5 of P.L.1995, c.188 (C.26:2C-9.5), those monies shall be used only to hire personnel and fund positions, procure necessary equipment, and fund the functions of the department prescribed pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.) with regard to major facilities and to fund implementation and operation of the small business stationary source technical and environmental compliance assistance program required pursuant to 42 U.S.C. 7661f of the federal Clean Air Act. Such program costs may also include, but need not be limited to, costs connected to or associated with: program planning; data collection; investigations; rule and regulation development; reviewing, issuing, and administering operating permits; monitoring and administratively enforcing compliance with laws, codes, rules, regulations, and permits; and any other activities with regard to major facilities required for State compliance with the federal Clean Air Act.

L.1995,c.188,s.6.



Section 26:2C-9.7 - Annual Report On Air Quality

26:2C-9.7.Annual report on air quality
7.On or before March 1, 1996, and annually thereafter, the department shall prepare and submit to the Governor and the Legislature an annual report on the status of New Jersey's air quality, New Jersey's progress toward attainment with the federal Clean Air Act, and the operating permit program created pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.). Notice of the preparation and submission of this report shall be published in the New Jersey Register. The report shall include:

a. An accounting of all direct and indirect costs incurred by the operating permit program; the revenues received from fees; a list of all fees still due; and the amount of penalties imposed and collected during the previous year; and

b. A staff and workload analysis of all components of the program to regulate, monitor, and control or prevent emissions of air contaminants.

The report shall also identify any need for legislative action to adjust the emission fee prescribed pursuant to section 5 of P.L.1995, c.188 (C.26:2C-9.5) to ensure that the fee is adequate to fund the air pollution control program in accordance with the mandates of the federal Clean Air Act, and discuss the advantages and disadvantages of setting higher emission fees for hazardous air pollutants.

L.1995,c.188,s.7.



Section 26:2C-9.8 - Rules, Regulations; Fees.

26:2C-9.8 Rules, regulations; fees.
8. a. Within 90 days after the effective date of this act, the department shall propose, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations that establish emissions trading and banking programs that use economic incentives to make progress toward the attainment or maintenance of the National Ambient Air Quality Standards (NAAQS), reduce or prevent emissions of air contaminants, ensure healthful air quality, or otherwise contribute to the protection of human health, welfare and the environment from air pollution. The department shall adopt those rules and regulations within 90 days after proposal.

b.The emissions trading rules and regulations shall be designed so that emissions reductions shall be realized earlier or at a more accelerated rate than would otherwise be achieved in accordance with applicable air quality mandates, and so that compliance with air quality mandates can be achieved with greater flexibility or at lower cost. The rules and regulations shall establish criteria for the generation and use of emissions reduction credits, including the use of emissions reduction credits in lieu of granting exemptions or waivers from compliance with emissions reduction requirements, and shall require that 10% of the emissions reduction credits gained shall be permanently retired for the public benefit when a trade occurs. The rules and regulations may include, but need not be limited to, provisions designating the pollutants to be involved in the program, designating the persons who may participate in the program, establishing emissions limitations and methods for projecting and verifying emissions, and establishing enforcement mechanisms, including emissions tracking, periodic program audits, and penalties.

For any emissions trading program adopted for the purpose of making progress toward attaining the National Ambient Air Quality Standard (NAAQS) for ozone, the department may allow reductions of volatile organic compounds (VOCs) to be substituted for required reductions of oxides of nitrogen (NOx) or reductions of oxides of nitrogen (NOx) to be substituted for required reductions of volatile organic compounds (VOCs). Any such substitution shall occur at a ratio established by the department by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which shall be developed in recognition of the role of each pollutant in the formation of ground level ozone.

c.The emissions trading rules and regulations adopted by the department shall not conflict with applicable federal law and shall constitute, contribute to, or be consistent with one or more strategies that result in quantifiable emissions reductions and are creditable under the State Implementation Plan (SIP) required pursuant to the federal Clean Air Act. These may be emission limiting or market-response strategies for mobile, stationary, or area sources, and shall include the creation, trading, and use of emissions reduction credits.

d.The department may establish the emissions trading programs as State, multi-state, or regional programs as long as the programs contribute to the goal of improving the air quality in New Jersey.

e.The department shall involve in the development of the rules and regulations for emissions trading programs representatives of the affected industry, environmental, and public interest groups as well as governmental entities with affected or related jurisdictions.

f.The department shall consider the role of a third party in the banking, verification, validation of use, enforcement, and program audits associated with emissions reduction credits, and, to the maximum extent possible, create and preserve opportunities for private sector participation in any emissions trading program established by the department.

g.The Department of Environmental Protection may establish by rule fees for administrative services provided to implement emission trading programs.

L.1995,c.188,s.8; amended 2002, c.34, s.47.



Section 26:2C-14 - Order To Cease

26:2C-14. Order to cease
Whenever the department has cause to believe that any person is violating any code, rule or regulation promulgated by the department, the department shall cause a prompt investigation to be made in connection therewith.

If upon inspection the department discovers a condition which is in violation of the provisions of this act or any code, rule or regulation promulgated pursuant thereto, it shall be authorized to order such violation to cease and to take such steps necessary to enforce such an order. The order to cease the violation issued by the commissioner and sent to the violator by certified mail or personal service shall include a reference to the section of the statute, regulation, order, or permit condition violated; the amount of the fine which shall be imposed; a concise statement of the facts alleged to constitute the violation; and a statement of the right of the violator to a hearing.

The person responsible shall make the corrections necessary to comply with the requirements of this act or code, rule or regulation promulgated pursuant thereto within the time specified in the order.

Nothing herein shall be deemed to prevent the department from prosecuting any violation of this act or any code, rule or regulation promulgated pursuant thereto, notwithstanding that such violation is corrected in accordance with its order.

L. 1954, c. 212, p. 785, s. 14. Amended by L. 1962, c. 215, s. 6; L. 1967, c. 106, s. 8, eff. June 15, 1967; L. .1985, c. 12, s. 2, eff. Jan. 22, 1985.



Section 26:2C-14.1 - Hearing On Request; Final Order

26:2C-14.1. Hearing on request; final order
Any person aggrieved by an order of the department has 20 days from receipt of the order within which to deliver to the commissioner a written request for a hearing. Subsequent to the hearing, if requested, and upon a finding that a violation has occurred, the commissioner may issue a final order to cease the violation and assessing the amount of the fine specified in the order. If no hearing is requested, the order is a final order upon the expiration of the 20 day period. Payment of the penalty is due when a final order is issued or when the order becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in P.L. 1954, c. 212 (C. 26:2C-1 et seq.), and the payment of a civil administrative penalty does not affect the availability of any other enforcement provision in connection with the violation for which the penalty is levied. Pending the determination by the department and upon application therefor the department may stay the operation of such order upon such terms and conditions as it may deem proper.

L. 1962, c. 215, s. 9. Amended by L. 1985, c. 12, s. 3, eff. Jan. 22, 1985.



Section 26:2C-16 - Evidence At Hearing; Transcript

26:2C-16. Evidence at hearing; transcript
The testimony taken at any hearing shall be under oath and recorded stenographically, but the parties shall not be bound by the strict rules of evidence prevailing in the courts of law and equity. True copies of any transcript and of any other record made of or at such hearing shall be furnished to any party thereto upon request and at his expense.

L.1954, c. 212, p. 785, s. 16. Amended by L.1962, c. 215, s. 8.



Section 26:2C-17 - Hearings Before Department

26:2C-17. Hearings before department
Any hearing required by this act to be held before the department shall be held before the State Commission of Health, or a member of the department designated by him, who shall have power to subpoena witnesses and compel their attendance, administer oaths and require the production for examination of any books or papers relating to any matter under investigation in any such hearing. The department, at the request of any respondent to a complaint made by it, or to it, pursuant to this act, shall subpoena and compel the attendance of such witnesses as the respondent may designate and require the production for examination of any books or papers relating to any matter under investigation in any such hearing.

L.1954, c. 212, p. 785, s. 17.



Section 26:2C-19 - Actions To Prohibit And Prevent Violations; Civil Administrative Penalty; Civil Penalty; Notice Of Release Of Air Contaminants; Penalties; Alternative Dispute Resolution

26:2C-19.Actions to prohibit and prevent violations; civil administrative penalty; civil penalty; notice of release of air contaminants; penalties; alternative dispute resolution
19. a. If any person violates any of the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.) or any code, rule, regulation or order adopted or issued pursuant thereto, the department may institute a civil action in a court of competent jurisdiction for injunctive or any other appropriate relief to prohibit and prevent such violation or violations and the court may proceed in the action in a summary manner.

b. Any person who violates the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.) or any code, rule, regulation or order adopted or issued pursuant thereto shall be liable to a civil administrative penalty of not more than $10,000 for the first offense, not more than $25,000 for the second offense, and not more than $50,000 for the third and each subsequent offense. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. No civil administrative penalty shall be levied except upon an administrative order issued pursuant to section 14 of P.L.1954, c.212 (C.26:2C-14).

c. The department is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

d. Any person who violates the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.) or any code, rule, regulation, or order adopted or issued pursuant thereto, or a court order issued pursuant to subsection a. of this section, or who fails to pay a civil administrative penalty in full pursuant to section 9 of P.L.1962, c.215 (C.26:2C-14.1), is subject, upon order of the court, to a civil penalty of not more than $10,000 for the first offense, not more than $25,000 for the second offense, and not more than $50,000 for the third and each subsequent offense. If the violation is of a continuing nature, each day during which the violation continues, or each day in which the civil administrative penalty is not paid in full, constitutes an additional, separate and distinct offense. Any penalty imposed under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Law Division of the Superior Court has jurisdiction to enforce "the penalty enforcement law."

e. A person who causes a release of air contaminants in a quantity or concentration which poses a potential threat to public health, welfare or the environment or which might reasonably result in citizen complaints shall immediately notify the department. A person who fails to so notify the department is liable to the penalties and procedures prescribed in this section.

f. Any person who:

(1) purposely or knowingly violates the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.), or any code, rule, regulation, administrative order, or court order adopted or issued pursuant thereto, is guilty of a crime of the third degree;

(2) purposely or knowingly violates any federally mandated air pollution control requirement, any operating permit condition, or any fee or filing requirement imposed in connection with an operating permit is guilty of a crime of the third degree, the sentence for which may include, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, an enhanced fine of $10,000 per day per violation;

(3) purposely or knowingly makes any false material statement, representation, or certification in any form, notice, statement, or report required in connection with an operating permit, or who purposely or knowingly renders inaccurate any monitoring device or method required by an operating permit, is guilty of a crime of the third degree, the sentence for which may include, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, an enhanced fine of $10,000 per day per violation;

(4) recklessly violates the provisions of P.L.1954, c.212 (C.26:2C-1 et seq.), or any code, rule, regulation, administrative order, or court order adopted or issued pursuant thereto, is guilty of a crime of the fourth degree.

g. In determining whether an odor unreasonably interferes with the enjoyment of life or property in violation of P.L.1954, c.212 (C.26:2C-1 et seq.) or any code, rule, regulation or order adopted or issued pursuant thereto, the department shall consider all of the relevant facts and circumstances, including, but not limited to, the character, severity, frequency, and duration of the odor, and the number of persons affected thereby. In considering these and other relevant facts and circumstances, no one factor shall be dispositive, but each shall be considered relevant in determining whether an odor interferes with the enjoyment of life or property, and, if so, whether such interference is unreasonable considering all of the circumstances.

The department shall publish in the New Jersey Register the guidelines and procedures utilized by the department for the investigation of citizen complaints regarding odors.

h. The department shall establish procedures for alternative dispute resolution as an option for settlement of contested cases. Alternative dispute resolution shall be voluntary and shall not be mandated by the department.

L.1954,c.212,s.19; amended 1962,c.215,s.11; 1967,c.105,s.1; 1985,c.12,s.1; 1989,c.333; 1995,c.188,s.9.



Section 26:2C-19.1 - Findings, Declaration

26:2C-19.1. Findings, declaration
1. The Legislature finds that equipment in facilities regulated by the "Air Pollution Control Act (1954)," P.L.1954, c.212, may malfunction or fail to perform optimally, even when carefully maintained and operated; that violations of the act may occur due to an unforeseeable and unavoidable malfunction, during equipment start-up or shut-down, or during necessary equipment maintenance due to the inherently intricate nature of mechanical equipment; and that these violations should not be accorded penalties as long as any resulting air emission causes no potential threat to the public health, welfare or the environment. The Legislature therefore finds and declares that it is the policy of this State to protect the public health, welfare and the environment, to promote the careful operation and maintenance of equipment in facilities regulated by the "Air Pollution Control Act (1954)," and to reduce the unnecessary burden of monetary penalties for violations caused by a non-recurring equipment malfunction, equipment start-up, or equipment shut-down or during necessary equipment maintenance by providing an affirmative defense to liability for penalties when a facility is operated and maintained carefully, when all reasonable steps are taken to minimize emission levels caused by a violation, and when the emissions do not cause a potential threat to the public health, welfare or the environment.

L.1993,c.89,s.1.



Section 26:2C-19.2 - Entitlement To Affirmative Defense

26:2C-19.2. Entitlement to affirmative defense
2. a. A person shall be entitled to an affirmative defense to liability for penalties for a violation of a condition, emission rate, limit, or standard, required pursuant to a permit issued pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.) or a violation of any rule or regulation adopted pursuant to P.L.1954, c.212, when the violation occurs as a result of an equipment malfunction, an equipment start-up, or an equipment shut-down, or during the performance of necessary equipment maintenance. A person shall be entitled to this affirmative defense only if the person complies with the provisions of subsection b. of this section.

b. A person asserting an affirmative defense pursuant to subsection a. of this section shall notify the department of the violation by 5:00 p.m. of the second full calendar day following the occurrence, or if due diligence was exercised to discover the violation, by 5:00 p.m. of the second full calendar day after becoming aware of the occurrence, and, within 30 days thereof, shall submit written documentation on the circumstances of the violation and demonstrating as applicable, that:

(1) the violation occurred, and was caused by an equipment malfunction, an equipment start-up, or an equipment shut-down, or during the performance of necessary equipment maintenance, as applicable;

(2) the facility was being operated with due care;



(3) the violation did not result from operator error or failure to maintain the equipment with due care;

(4) the person has taken all reasonable steps to minimize levels of emissions caused by the violation; and

(5) with respect to violations caused by a malfunction, the malfunction is not a part of a recurrent pattern.

L.1993,c.89,s.2.



Section 26:2C-19.3 - No Entitlement To Affirmative Defense

26:2C-19.3. No entitlement to affirmative defense
3. A person shall not be entitled to an affirmative defense to liability pursuant to section 2 of P.L.1993, c.89 (C.26:2C-19.2) for any violation that causes the presence in the outdoor atmosphere of one or more air contaminants in a quantity or concentration which poses a potential threat to public health, welfare or the environment.

L.1993,c.89,s.3.



Section 26:2C-19.4 - Construction Of Act

26:2C-19.4. Construction of act
4. Nothing in P.L.1993, c.89 (C.26:2C-19.1 et seq.) shall be construed to limit or alter the responsibility of a person who causes a release of air contaminants to notify the department immediately as required pursuant to subsection e. of section 19 of P.L.1954, c.212 (C.26:2C-19).

L.1993,c.89,s.4.



Section 26:2C-19.5 - Rules, Regulations; Unavailability Of Affirmative Defense

26:2C-19.5. Rules, regulations; unavailability of affirmative defense
5. a. The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations that establish limitations upon the maximum frequency and duration of violations resulting from equipment malfunctions, equipment start-ups, equipment shut-downs, and the performance of necessary equipment maintenance operations for which an affirmative defense may be asserted pursuant to section 2 of P.L.1993, c.89 (C.26:2C-19.2). The limitations shall be based upon the operating history of similar sources on an industry basis.

b. The affirmative defense established pursuant to section 2 of P.L.1993, c.89 (C.26:2C-19.2), shall not be available with respect to violations arising from equipment malfunctions, equipment start-ups, or equipment shut-downs, or during necessary equipment maintenance operations, that occur more frequently or persist for a longer duration than the maximum limitations established pursuant to subsection a. of this section.

L.1993,c.89,s.5.



Section 26:2C-20 - Review

26:2C-20. Review
Review of any final decision or action by the department shall be by procedure in lieu of prerogative writs. Review of the validity of any code, rule or regulation promulgated by the department shall likewise be by procedure in lieu of prerogative writs.

L.1954, c. 212, p. 787, s. 20. Amended by L.1967, c. 106, s. 9, eff. June 15, 1967.



Section 26:2C-21 - Existing Remedies Not Impaired

26:2C-21. Existing remedies not impaired
No existing civil or criminal remedy for any wrongful action which is a violation of any code, rule or regulation of the commission shall be excluded or impaired by this act.

L.1954, c. 212, p. 787, s. 21.



Section 26:2C-22 - Relation Of Local Ordinances Or Regulations To State Law

26:2C-22.Relation of local ordinances or regulations to State law
22. a. (1) No ordinances of any governing body of a municipality or county or board of health more stringent than P.L.1954, c.212 (C.26:2C-1 et seq.) or any code, rules or regulations adopted pursuant thereto shall be superseded by P.L.1954, c.212 (C.26:2C-1 et seq.). After the effective date of P.L.1995, c.188 (C.26:2C-9.5 et al.), no municipality, county, local board of health, local health agency, regional health commission, or any other political subdivision of the State may enact any ordinance, pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.), section 9 of P.L.1977, c.443 (C.26:3A2-27), or any other authority, concerning the subject matter covered by P.L.1954, c.212 (C.26:2C-1 et seq.), except as provided in subsection b. of this section, whether that subject matter is expressed by inclusion in or exclusion from that act.

Penalties for violations of ordinances of a governing body of a municipality or county or board of health shall not exceed $2,500.

Nothing set forth in the "County Environmental Health Act," P.L.1977, c.443 (C.26:3A2-21 et al.), or any codes, rules or regulations adopted pursuant thereto, shall affect the validity of local ordinances adopted pursuant to this section prior to the effective date of P.L.1995, c.188 (C.26:2C-9.5 et al.) or amendments thereto adopted as authorized pursuant to subsection b. of this section.

b. Notwithstanding the provisions of subsection a. of this section to the contrary, no fee imposed upon any facility by the governing body of a municipality or county or board of health relating to the control of air pollution, which fee was imposed pursuant to this section, section 7 of P.L.1991, c.99 (C.26:3A2-34), or any other law, may be increased above the amount imposed upon that facility as of June 15, 1995. In no event may any such fee imposed upon any facility exceed a total of $1,000 per year over a given fee cycle and any such fee that exceeds that amount shall be reduced to $1,000 after the effective date of P.L.1995, c.188 (C.26:2C-9.5 et al.). Ordinances adopted prior to the effective date of P.L.1995, c.188 (C.26:2C-9.5 et al.) that impose fees exceeding the $1,000 limit shall be amended to conform to the provisions of this subsection at or before the end of the present ordinance fee cycle. In order to prevent the pass through of fees capped by this section onto any facility engaging in activities not related to the control of air pollution, no fee imposed pursuant to section 7 of P.L.1991, c.99 (C.26:3A2-34) for such activities may be increased above the amount imposed upon that facility as of June 15, 1995.

c. Notwithstanding the provisions of subsection a. or b. of this section to the contrary, nothing in this section or in the "County Environmental Health Act," P.L.1977, c.443 (C.26:3A2-21 et al.) shall be construed to authorize ordinances providing for the local regulation of, or collection of fees from, any facility required to obtain an operating permit pursuant to section 13 of P.L.1967, c.106 (C.26:2C-9.2) or any research and development facility. However, local inspections of such facilities or research and development facilities delegated pursuant to the "County Environmental Health Act," P.L.1977, c.443 (C.26:3A2-21 et al.) may be conducted as necessary in response to citizen complaints.

L.1954,c.212,s.22; amended 1967,c.106,s.10; 1985,c.12,s.4; 1995,c.188,s.10.



Section 26:2C-23 - Functions Of Department Of Health Not Impaired

26:2C-23. Functions of Department of Health not impaired
The powers, duties and functions vested in the State Department of Health under the provisions of this act shall not be construed to affect in any manner the powers, duties and functions vested in the State Department of Health under any other provisions of law.

L.1954, c. 212, p. 785, s. 23.



Section 26:2C-24 - Clean Air Scholarship Intern Program

26:2C-24. Clean air scholarship intern program
(a) There is hereby established a Clean Air Scholarship Intern Program.

(b) The Commissioner of the Department of Environmental Protection may provide for the payment of room, board, tuition and fees for eligible persons to attend any accredited college or university authorized by the commissioner as a regular student to receive an engineering degree or a degree with a major in the biological, physical or environmental sciences satisfactory to the commissioner until the eligible person satisfactorily completes 4 scholastic years.

(c) To be eligible for the Clean Air Scholarship Intern Program a person must:

(1) Be a citizen of the United States and the State of New Jersey;

(2) Be a high school graduate or have an equivalent education;

(3) Have been accepted for admission to the accredited college or university authorized by the commissioner as a regular student and accepted in said college or university to pursue a course of instruction satisfactory to the commissioner;

(4) Contract, with the consent of his parent or legal guardian if he is a minor, with the commissioner or his designated representative, to serve with the Department of Environmental Protection for a period of 3 years following graduation and further, to serve with the Department of Environmental Protection during the regular periods of summer vacation except for such vacation periods as the commissioner shall establish by regulation and provided further that the department shall not be liable to pay wages to said student during said vacation periods.

(d) The appointments made by the commissioner hereunder shall be subject to available appropriations and shall be awarded on a competitive basis.

(e) The Scholarship Intern Program shall be administered by the commissioner under such regulations as the commissioner shall prescribe.

L.1967, c. 106, s. 14, eff. June 15, 1967. Amended by L.1970, c. 274, s. 1, eff. Nov. 5, 1970.



Section 26:2C-25 - Graduate Study Program

26:2C-25. Graduate study program
The commissioner, subject to available appropriations and grants from other sources, may provide within the Department of Health for a program of graduate study for eligible persons to attend any accredited graduate program at a college or university in order to further the training of personnel for the purposes of administering this act. Said graduate program shall be administered by the commissioner under such regulations as the commissioner shall prescribe.

L.1967, c. 106, s. 15, eff. June 15, 1967.



Section 26:2C-25.1 - Small Business Compliance Advisory Panel

26:2C-25.1.Small Business Compliance Advisory Panel
11.For the purposes of complying with the federal Clean Air Act, there is created in the Department of Environmental Protection a Small Business Compliance Advisory Panel.

a. The Small Business Compliance Advisory Panel shall consist of seven members, as follows:

(1) two members, appointed by the Governor, who shall represent the general public and shall not be owners, or representatives of owners, of small business stationary sources;

(2) four members who shall own a small business stationary source or represent owners of small business stationary sources, of whom one each shall be appointed respectively by the President of the Senate, the Speaker of the General Assembly, the Senate Minority Leader, and the Assembly Minority Leader; and

(3)one member who shall be appointed by the Commissioner of Environmental Protection as the commissioner's representative.

b. (1) Members of the panel shall:

(a) serve for two-year terms;

(b) annually elect, by majority vote of the full membership of the panel, a chairperson and a vice-chairperson; and

(c) serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(2) The panel shall meet at least four times per year.

c. It shall be the responsibility of the panel to:

(1) render advisory opinions to the Commissioner of Environmental Protection concerning the effectiveness of the department's program for assisting small business stationary sources with technical and environmental compliance issues with respect to air pollution control, as required pursuant to 42 U.S.C. 7661f of the federal Clean Air Act, and concerning air pollution control requirements, permitting, and enforcement pertaining to small business;

(2) make periodic reports to the Commissioner of Environmental Protection and the Administrator of the United States Environmental Protection Agency concerning compliance of the State's air pollution control program with the requirements of the federal "Paperwork Reduction Act" (44 U.S.C. 3501 et seq.), the federal "Regulatory Flexibility Act" (5 U.S.C. 601 et seq.), and the federal "Equal Access to Justice Act" (5 U.S.C. 504 et seq. and 28 U.S.C. 2412 et seq.) as they relate to small business;

(3) review information and air pollution control permit applications provided to small business stationary sources to assure that the information and applications are understandable to the layperson; and

(4) determine if the department provides for the development and dissemination of those advisory opinions and reports issued in accordance with the provisions of this section.

L.1995,c.188,s.11.



Section 26:2C-25.2 - Industry, Environmental Work Groups

26:2C-25.2.Industry, environmental work groups
12.The department shall establish industry and environmental work groups as appropriate to consult on matters relating to the regulation of air pollution sources. The work groups shall consist of members of industry, environmental, and other interested and affected parties as may be deemed appropriate by the department.

Within 90 days after the effective date of P.L.1995, c.188 (C.26:2C-9.5 et al.), the department shall also establish an industry and environmental work group to evaluate the effects of emissions reductions on emission fee revenues and the resultant impact on the department's air pollution control program. As part of the 1997 annual report required pursuant to section 7 of P.L.1995, c.188 (C.26:2C-9.7), the fee work group shall present its evaluation and a recommendation on alternatives to funding the department's air pollution control program other than through an increase in emission fees.

The fee work group shall also make such evaluations and recommendations concerning fee revenues and supplemental surcharge revenues as required pursuant to section 5 of P.L.1995, c.188 (C.26:2C-9.5).

L.1995,c.188,s.12.



Section 26:2C-26 - Short Title

26:2C-26. Short title
This act shall be known and may be cited as the "Air Pollution Emergency Control Act (1967)."

L.1967, c. 108, s. 1, eff. June 15, 1967.



Section 26:2C-27 - Legislative Findings

26:2C-27. Legislative findings
The Legislature finds and declares that air pollution may at certain times and in certain places so seriously affect the health of the public and so directly threaten the lives of large portions of the population as to warrant the provision of emergency powers as in this act provided to prevent or minimize disasters of unforseeable proportions.

L.1967, c. 108, s. 2, eff. June 15, 1967.



Section 26:2C-28 - "Area" Defined

26:2C-28. "Area" defined
As used in this act "area" means and refers not only to that portion or portions of the State as shall be described in the air pollution emergency declaration of the Governor but also to any other portion or portions of the State where activities are carried on which contribute or may contribute to the air pollution emergency in the portion or portions of the State described in the Governor's declaration.

L.1967, c. 108, s. 3, eff. June 15, 1967.



Section 26:2C-29 - Air Pollution Emergency; Determination

26:2C-29. Air pollution emergency; determination
If the State Commissioner of Health determines at any time that air pollution, in any county, locality, place or other area in the State constitutes an unreasonable and emergency risk to the health of those present within said area of the State, such determination shall be communicated in writing, with the factual findings on which such determination is based, to the Governor; the commissioner may delegate in writing to any employee of the department the power to make such determination and deliver the same to the Governor in the absence of the commissioner from the State. Upon being so advised the Governor may by proclamation declare, as to all or any part of said area mentioned in the aforesaid determination, that an air pollution emergency exists, and upon making such declaration the Governor shall have the following powers which he may exercise in whole or in part by the issuance of an order or orders:

(a) To prohibit, restrict or condition motor vehicle travel of every kind, including trucks and buses, in the area;

(b) To prohibit, restrict or condition the operation of retail, commercial, manufacturing, industrial, or similar activity in the area;

(c) To prohibit, restrict or condition operation of incinerators in the area;

(d) To prohibit, restrict or condition the burning or other consumption of any type of fuel in the area;

(e) To prohibit, restrict or condition the burning of any materials whatsoever in the area;

(f) To prohibit, restrict or condition any and all other activity in the area which contributes or may contribute to the air pollution emergency.

L.1967, c. 108, s. 4, eff. June 15, 1967.



Section 26:2C-30 - Proclamation By Governor

26:2C-30. Proclamation by Governor
The declaration by proclamation of the Governor of an air pollution emergency and any order issued by the Governor pursuant to such declaration shall be given maximum publicity throughout the State.

L.1967, c. 108, s. 5, eff. June 15, 1967.



Section 26:2C-31 - Gubernatorial Order; Duration

26:2C-31. Gubernatorial order; duration
Any gubernatorial order may be amended or modified by further gubernatorial orders. Said order or orders shall not require any judicial or other order or confirmation of any type in order to become immediately effective as the legal obligation of all persons, firms, corporations and other entities within the State. Said order shall remain in effect for the duration of time set forth in same, and if no time limit is specified in said order, same shall remain in effect until the Governor declares by further proclamation that the emergency has terminated.

L.1967, c. 108, s. 6, eff. June 15, 1967.



Section 26:2C-32 - Enforcement Of Orders

26:2C-32. Enforcement of orders
The aforesaid orders of the Governor shall be enforced by the Departments of Health, Defense, and the State and local police and air pollution enforcement personnel forces. Those enforcing any Governor's order shall require no further authority or warrant in executing same than the issuance of the order itself. Those authorized to enforce said orders may use such reasonable force as is required in the enforcement thereof, and may take such reasonable steps as are required to assure compliance therewith including, but without limiting the generality of the foregoing, the following:

(a) Entering any property or establishment whatsoever, commercial, industrial, or residential, believed to be violating said order (excepting single or double family homes or any dwelling unit within a multiple dwelling unit larger than a double family home) and, if a request does not produce compliance, causing compliance with said order;

(b) Stopping, detouring, rerouting, and prohibiting motor vehicle travel and traffic;

(c) Disconnecting incinerator or other types of combustion facilities;

(d) Terminating all burning activities;

(e) Closing down or restricting the use of any business, commercial, retail, manufacturing, industrial or other establishment.

Where any person authorized to enforce such an order believes or suspects that same is being violated in a single or double family residence or within the dwelling portion of a large multiple dwelling unit, said residence or dwelling portion thereof may be entered only upon obtaining a search warrant from any judge having power to issue same.

L.1967, c. 108, s. 7, eff. June 15, 1967.



Section 26:2C-33 - Violation Of Order; Penalty

26:2C-33. Violation of order; penalty
Any person, firm, corporation or other entity within this State which violates any Governor's order with knowledge of same, or knowingly fails to comply with the directions of those authorized by the Governor to enforce said order, or knowingly interferes with the enforcement of such an order or such directions, shall be guilty of a high misdemeanor and shall be punished by a fine of not more than $100,000.00 or by imprisonment for not more than 10 years, or both.

L.1967, c. 108, s. 8, eff. June 15, 1967.



Section 26:2C-34 - Liability For Torts In Enforcement Of Order

26:2C-34. Liability for torts in enforcement of order
No cause of action against the State or any person authorized by the Governor to enforce any order issued pursuant to this act for false arrests, false imprisonment, or other tort shall arise out of the good faith attempt of such person to enforce such order.

L.1967, c. 108, s. 9, eff. June 15, 1967.



Section 26:2C-35 - Aggrieved Persons; Hearing; Notice

26:2C-35. Aggrieved persons; hearing; notice
Any aggrieved person, firm or corporation or other entity upon application to the commissioner shall be granted a public hearing on the question of whether or not the continuance of any such order in whole or in part is unreasonable in the light of the then prevailing conditions of air pollution, the contribution to the same of any particular activity, and the purposes of this act. Said public hearing shall be conducted as quickly as possible by said commissioner who shall give public notice of same. The commissioner shall have the power to compel attendance, testimony, and the production of documents by the use of subpoena powers. The number of witnesses and the extent of testimony shall be within his control. If the commissioner, upon conclusion of such hearing, determines that any such order should be terminated, or modified in any way whatsoever, he shall report such findings and recommendations to the Governor for such action as he deems appropriate.

L.1967, c. 108, s. 10, eff. June 15, 1967.



Section 26:2C-36 - Stand-by Orders

26:2C-36. Stand-by orders
The commissioner shall promulgate a set of proposed stand-by orders which might be appropriate for use by the Governor upon declaration of the emergency contemplated by this act. Such stand-by control proposals, when approved by the Governor, shall be distributed to the appropriate agencies and to all commercial and industrial concerns throughout this State concerned with enforcement or impact of this act, and notice of their contents shall be given to the public. The commissioner shall promulgate arrangements for the enforcement of said stand-by orders and, upon approval by the Governor, notice of said arrangements shall also be distributed to said authorities, commercial and industrial concerns, and to the general public. Said proposed stand-by orders and arrangements shall not, however, become operative except when directed by the Governor in any order issued by him pursuant to a declaration of emergency under this act.

L.1967, c. 108, s. 11, eff. June 15, 1967.



Section 26:2C-37 - Short Title.

26:2C-37 Short title.

1.This act shall be known and may be cited as the "Global Warming Response Act."

L.2007, c.112, s.1.



Section 26:2C-38 - Findings, Declarations Relative To Greenhouse Gas Emissions.

26:2C-38 Findings, declarations relative to greenhouse gas emissions.

2. The Legislature finds and declares that internationally the issue of global warming has caused alarm, awareness, and action concerning climate changes occurring around the globe attributed to the high level of certain gases called "greenhouse gases" - gases that increase temperatures in the atmosphere and the risk of catastrophic changes to the Earth's ecosystems and environment; that, while this global warming may be a theory to some, the effects of increasing levels of greenhouse gases in the atmosphere are accepted by many respected scientists and members of the international community as seriously detrimental to the ecosystems and environment of the world; that, ultimately, if steps are not taken to reverse these trends, the effects on human, animal and plant life on Earth may be catastrophic; that solutions exist to halt the increasing of greenhouse gases in the atmosphere and reduce these emissions; that, as a global issue, each country and region within a country must do its part to reduce these greenhouse gases that threaten the globe; and that, as a State, there are specific actions that can be taken to attack the problem of global warming, through reductions of greenhouse gas emissions in the State and participation in regional and interstate initiatives to reduce these emissions regionally, nationally, and internationally.

The Legislature therefore finds and declares that it is in the public interest to establish a greenhouse gas emissions reduction program to limit the level of Statewide greenhouse gas emissions, and greenhouse gas emissions from electricity generated outside the State but consumed in the State, to the 1990 level or below, of those emissions by the year 2020, and to reduce those emissions to 80% below the 2006 level by the year 2050.

L.2007, c.112, s.2.



Section 26:2C-39 - Definitions Relative To Greenhouse Gas Emissions.

26:2C-39 Definitions relative to greenhouse gas emissions.

3. For the purposes of this act:

"Department" means the Department of Environmental Protection.

"Greenhouse gas" means carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, and any other gas or substance determined by the Department of Environmental Protection to be a significant contributor to the problem of global warming.

"Statewide greenhouse gas emissions" means the sum of calendar year emissions of greenhouse gases from all sources within the State, and from electricity generated outside the State but consumed in the State, as determined by the department pursuant to subsection c. of section 5 of this act.

"2020 limit" means the level of greenhouse gas emissions equal to the 1990 level of Statewide greenhouse gas emissions.

"2050 limit" means the level of greenhouse gas emissions equal to 80 percent less than the 2006 level of Statewide greenhouse gas emissions.

L.2007, c.112, s.3.



Section 26:2C-40 - Limit On Statewide Greenhouse Gas Emissions Mandated For 2020, 2050.

26:2C-40 Limit on Statewide greenhouse gas emissions mandated for 2020, 2050.

4. a. No later than January 1, 2020, the level of Statewide greenhouse gas emissions shall be reduced to, or below, the 2020 limit. No later than January 1, 2050, the greenhouse gas emissions in the State shall be stabilized at or below the 2050 limit and shall not exceed that level thereafter. The department shall consider the economic impact upon the State and upon the emitters of a greenhouse gas for any measure imposed to meet the 2020 limit and the 2050 limit.

b.No later than one year after the date of enactment of this act, the department shall establish:

(1)an inventory of the current and 2006 Statewide greenhouse gas emissions; and

(2)an inventory of the 1990 level of Statewide greenhouse gas emissions.

L.2007, c.112, s.4.



Section 26:2C-41 - Rules, Regulations For Monitoring, Reporting Emissions.

26:2C-41 Rules, regulations for monitoring, reporting emissions.

5. a. No later than January 1, 2009, the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing a greenhouse gas emissions monitoring and reporting program to monitor and report Statewide greenhouse gas emissions.

b.The rules and regulations adopted pursuant to subsection a. of this section shall identify all significant sources of Statewide greenhouse gas emissions and shall provide for, but need not be limited to, the following:

(1)monitoring and reporting of existing emissions and changes in emissions over time from the sources identified by the department;

(2)reporting the levels of those emissions and changes in those emissions levels annually, commencing on January 1, 2009; and

(3)monitoring progress toward the 2020 limit and the 2050 limit.

c.Pursuant to the rules and regulations adopted pursuant to subsection a. of this section, the department shall require reporting of the greenhouse gas emissions:

(1)associated with fossil fuels used in the State, as reported by entities that are manufacturers and distributors of fossil fuels, which may include, but need not be limited to, oil refineries, oil storage facilities, natural gas pipelines, and fuel wholesale and retail distributors;

(2)from any entity generating electricity in the State and from any entity that generates electricity outside the State that is delivered for end use in the State. With respect to electricity generated outside the State and imported into the State, the department shall determine the emissions from that generation by subtracting the kilowatt-hours of electricity generated in the State from the kilowatt-hours of electricity consumed in the State, and multiplying the difference by a default emissions rate determined by the department;

(3)from any gas public utility as defined in section 3 of P.L.1999, c.23 (C.48:3-51); and

(4)from any additional entities that are significant emitters of greenhouse gases, as determined by the department, and as appropriate to enable the department to monitor compliance with progress toward the 2020 limit and the 2050 limit.

L.2007, c.112, s.5.



Section 26:2C-42 - Evaluation Of Policies, Measures For Achievement Of 2020 Limit, 2050 Limit; Reports.

26:2C-42 Evaluation of policies, measures for achievement of 2020 limit, 2050 limit; reports.

6. a. The department, in consultation with the Board of Public Utilities, the Department of Agriculture, the Department of Transportation, and the Department of Community Affairs, shall evaluate policies and measures that will enable the State to achieve the 2020 limit, shall make specific recommendations on how to achieve the emission reduction targets, including measures that reduce emissions in all sectors of the economy including transportation, housing, and consumer products, and shall evaluate the economic benefits and costs of implementing these recommendations. The department shall coordinate its evaluation of greenhouse gas emission reduction policies and measures with the work of the Energy Master Plan Committee established pursuant to section 12 of P.L.1977, c.146 (C.52:27F-14).

b.No later than June 30, 2008, the department, and any other State agencies, as appropriate, shall prepare a report recommending the measures necessary to reduce greenhouse gas emissions to achieve the 2020 limit. The report shall include specific recommendations for legislative and regulatory action that will be necessary to achieve the 2020 limit. The report shall be transmitted to the Governor, to the State Treasurer, to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) and to the members of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee.

c.No later than June 30, 2010, the department, and any other State agencies, as appropriate, shall prepare a report recommending the measures necessary to reduce greenhouse gas emissions to achieve the 2050 limit. The report shall include specific recommendations for legislative and regulatory action that will be necessary to achieve the 2050 limit. The report shall also include recommendations for additional policies and measures that will be required if the State is otherwise expected to exceed the 2020 limit and any additional measures that will be required to meet the 2050 limit. The report shall be transmitted to the Governor, to the State Treasurer, to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) and to the members of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee.

d.The Energy Master Plan Committee shall include in its adoption of the first update of the energy master plan completed after the date of enactment of this act, a list of recommended policies and measures to reduce the emission of greenhouse gases from the production, processing, distribution, transmission, storage, or use of energy that will contribute to achieving the 2020 limit.

e.Nothing in this act shall impose any limit on the existing authority of the department, the Board of Public Utilities, or any other State department or agency to limit or regulate greenhouse gas emissions pursuant to law.

L.2007, c.112, s.6.



Section 26:2C-43 - Transmission Of Biennial Report On Greenhouse Gas Emission Statistics; 2015 Evaluation.

26:2C-43 Transmission of biennial report on greenhouse gas emission statistics; 2015 evaluation.

7. a. No later than January 1, 2009, and biennially thereafter, the department shall prepare and transmit, in writing, a report to the Governor, to the State Treasurer, to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) and to the members of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, on the status of the greenhouse gas emissions monitoring and reporting program established pursuant to this act, the current level of greenhouse gas emissions in the State and the progress made toward compliance with the 2020 limit and the 2050 limit established pursuant to this act. The report shall also include updated and comparative inventories of Statewide greenhouse gas emissions.

b.No later than January 1, 2015, the department shall evaluate the ecological, economic, and environmental factors and the technological capability affecting the attainment or maintenance of the 2020 limit and the 2050 limit established pursuant to this act.

L.2007, c.112, s.7.



Section 26:2C-44 - Designation Of Independent Research Panel To Review Agency Reports.

26:2C-44 Designation of independent research panel to review agency reports.

9. a. No later than June 30, 2008, the department shall designate an independent research review panel consisting of economists, business managers, nonprofit environmental organization representatives, and public officials, and scientists from academia, industry and the government, to review the recommendations and evaluations submitted by the department and any other State agencies, as appropriate, in the reports required pursuant to section 6 of this act.

b.The independent research review panel shall review the recommendations and evaluations of the department and any other State agencies, as appropriate, and shall, within 12 months of the date of transmittal of the reports required pursuant to section 6 of this act, prepare and transmit a report evaluating the ecological, economic and social impact of the proposed recommendations submitted by the department and any other State agencies, as appropriate, to the Governor, to the State Treasurer, to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) and to the members of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee.

c.This section shall not be construed to affect the requirements of the greenhouse gas emissions monitoring and reporting program or the department's administration of the program established pursuant to this act.

L.2007, c.112, s.9.



Section 26:2C-45 - Findings, Declarations Relative To Reduction Of Greenhouse Gas Emissions.

26:2C-45 Findings, declarations relative to reduction of greenhouse gas emissions.

1.The Legislature finds and declares that New Jersey should implement cost-effective measures to reduce emissions of greenhouse gases, and that emissions trading and the auction of allowances can be an effective mechanism to accomplish that objective.

The Legislature further finds and declares that entering into agreements or arrangements with appropriate representatives of other states may further the purposes of P.L.2007, c.340 (C.26:2C-45 et al.) and the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-37 et al.).

The Legislature further finds and declares that any carbon dioxide emissions allowance trading program established in the State to reduce emissions of greenhouse gases should provide both incentives to reduce emissions at their sources and funding or other consumer benefit incentives to reduce the demand for energy, which in turn would reduce the generation and emission of greenhouse gases.

The Legislature further finds and declares that funding consumer benefit purposes will result in reduced costs to New Jersey consumers, decreased energy use, decreased greenhouse gas emissions, and substantial and tangible benefits to the energy-using business sector.

The Legislature further finds and declares that efforts to reduce greenhouse gas emissions in New Jersey must include complementary programs to reduce greenhouse gas emissions from electricity generated outside of the State but consumed in New Jersey, and that one measure that may be most effective in doing so is the adoption of a greenhouse gas emissions portfolio standard as authorized pursuant to the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-37 et al.) and section 38 of P.L.1999, c.23 (C.48:3-87).

The Legislature further finds and declares that energy efficiency and conservation measures and increased use of renewable energy resources must be essential elements of the State's energy future and that greater reliance on energy efficiency, conservation, and renewable energy resources will provide significant benefits to the citizens of this State.

The Legislature further finds and declares that public utility involvement and competition in the renewable energy, conservation and energy efficiency industries are essential to maximize efficiencies and the use of renewable energy and that the provisions of P.L.2007, c.340 (C.26:2C-45 et al.) should be implemented to further competition.

The Legislature further finds and declares that any emissions allowance trading program established in the State to reduce emissions of greenhouse gases should transition to any federal program enacted by the federal government that is comparable to the emissions allowance trading program established in New Jersey.

The Legislature therefore determines that it is in the public interest to establish a program that authorizes the State to dedicate to consumer benefit purposes up to 100 percent of the revenues derived from the auction or other sale of allowances pursuant to an emissions allowance trading program and to authorize the Commissioner of Environmental Protection and the President of the Board of Public Utilities to further the purposes of P.L.2007, c.340 (C.26:2C-45 et al.) and the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-37 et al.), by participating with other states in the formation and activity of a separate legal entity established for the purpose of furthering the Regional Greenhouse Gas Initiative.

L.2007, c.340, s.1.



Section 26:2C-46 - Definitions Relative To Reduction Of Greenhouse Gas Emissions.

26:2C-46 Definitions relative to reduction of greenhouse gas emissions.

2.As used in sections 1 through 11 and sections 14 and 15 of P.L.2007, c.340 (C.26:2C-45 et seq.):

"Allowance" means a limited authorization, as defined by the department, to emit up to one ton of carbon dioxide or its equivalent.

"Board" means the Board of Public Utilities.

"Compliance entity" means an owner or operator of an electric generating unit, with a nameplate capacity equal to or greater than 25 megawatts of electrical output, in New Jersey that is required to obtain allowances in order to operate an electric generating unit that holds an operating permit from the department issued pursuant to P.L.1954, c.212 (C.26:2C-1 et seq.), whether that unit is in operation or in development. "Compliance entity" shall not include any cogeneration facility or combined heat and power facility that is an "on-site generation facility" as that term is defined in section 3 of P.L.1999, c.23 (C.48:3-51) and sells less than 10 percent of its annual gross electrical generation.

"Consumer benefit" means any action or measure to: promote energy efficiency; directly mitigate electricity ratepayer impacts; develop and deliver renewable or non-carbon-emitting energy technologies; stimulate or reward investment in the development of innovative carbon emissions abatement technologies with significant carbon emissions reduction potential; fund programs that promote measurable electricity end-use energy efficiency in the commercial, institutional, and industrial sectors; or fund the administration of greenhouse gas emissions allowance trading and consumer benefit programs.

"Department" means the Department of Environmental Protection.

"Dispatch agreement facility" means a facility that is a compliance entity that is a cogeneration facility or has a heat rate below 8,100 BTU per kilowatt-hour, and has entered into a power agreement: (1) with a duration of more than 15 years from its effective date; (2) that provides that the entity's counterpart to the agreement controls the electric dispatch of the facility; (3) which was executed prior to January 1, 2002; and (4) which does not allow for the entity to pass the cost of allowances on to the counterpart to the agreement.

"Global Warming Solutions Fund" or "fund" means the "Global Warming Solutions Fund" established pursuant to section 6 of P.L.2007, c.340 (C.26:2C-50).

"Greenhouse gas" means the same as the term is defined in section 3 of P.L.2007, c.112 (C.26:2C-39).

"Qualified participant" means a compliance entity or other entity that meets financial assurance and any other requirements to participate in an auction, as determined by the department in consultation with other entities participating in a regional, national or international program.

"Regional Greenhouse Gas Initiative" means the cooperative effort to reduce carbon dioxide emissions entered into by the governors of seven states through a Memorandum of Understanding signed on December 20, 2005, as amended.

L.2007, c.340, s.2.



Section 26:2C-47 - Actions Of Department Relative To Allowances; Report To Governor, Legislature.

26:2C-47 Actions of department relative to allowances; report to Governor, Legislature.

3. a. (1) The department, by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall take any measures necessary to sell, exchange, retire, assign, allocate, or auction any or all allowances that are created by, budgeted to, or otherwise obtained by the State in furtherance of any greenhouse gas emissions allowance trading program implemented to reduce or prevent emissions of greenhouse gases. The department shall take into consideration the principles and goals of the New Jersey Energy Master Plan in the rule making process. The department may exercise this authority in cooperation and coordination with other states or countries that are participating in regional, national or international carbon dioxide emissions trading programs with the same or similar purpose. In exercising this authority, the department shall exclude from the requirement to purchase or acquire any allowances under any greenhouse gas emissions trading program any cogeneration facility or combined heat and power facility that is an "on-site generation facility" as that term is defined in section 3 of P.L.1999, c.23 (C.48:3-51) and sells less than 10 percent of its annual gross electrical generation.

(2)Approval and notice by the department of specific procedures and requirements for any auction or other sale of allowances which are formulated by a for-profit or non-profit corporation, association or organization which the department and the board are authorized to participate in pursuant to section 11 of P.L.2007, c.340 (C.26:2C-55) shall not be subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), provided that the specific procedures and requirements are consistent with the process and general requirements outlined in regulations adopted by the department, and the public is afforded an opportunity for review and comment on such specific procedures and requirements.

b.If the rules or regulations adopted by the department pursuant to subsection a. of this section convey allowances utilizing an auction, then any auction:

(1)shall be conducted based on the schedule and frequency adopted by the department in consultation with other entities participating in a regional program;

(2)shall include the sale of allowances for current and future compliance periods to promote transparency and price stability;

(3)shall include auction design elements that minimize allowance price volatility, guard against bidder collusion, and mitigate the potential for market manipulation;

(4)shall include provisions to address, and to the extent practicable minimize, the potential for allowance market price volatility during the initial control period of a greenhouse gas emissions allowance trading program;

(5)shall include provisions to ensure the continued market availability of allowances to entities regulated under a greenhouse gas emissions allowance trading program, taking into account the outcomes of auctions and monitoring of the allowance market, which may include the adoption of a flexible process that allows for ongoing modification of auction design and procedures in response to allowance market conditions and allowance market monitoring data, provided that the process allows for public comment and input; and

(6)may be open to all qualified participants, and all qualified participants may sell or otherwise agree to transfer any or all allowances to any eligible entity.

c.The department shall review its position with any regional auction on an annual basis, including the amount of allowances that should be included in a regional auction. This annual review shall include consideration of the environmental and economic impact of the auction, leakage impacts, and the impact on electric generation facilities and ratepayers in the State. The department shall submit a written report of this review to the Governor and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1). The report shall also be posted on the department's website.

L.2007, c.340, s.3.



Section 26:2C-48 - Certified Dispatch Agreement Facility Eligible To Purchase Allowances, Price.

26:2C-48 Certified dispatch agreement facility eligible to purchase allowances, price.

4.A dispatch agreement facility that has been certified pursuant to section 5 of P.L.2007, c.340 (C.26:2C-49) shall be eligible to purchase allowances at the price of $2 per allowance, pursuant to subsection a. of this section.

a.At least once each year, the department shall notify the owners and operators of dispatch agreement facilities of the opportunity to purchase allowances at the price of $2 per allowance. Any offer by the department to sell allowances shall be for the quantity of allowances equal to the average annual carbon dioxide emissions for the dispatch agreement facility for the prior three-year period as determined by the department.

b.Within 30 days after receiving the notice required pursuant to subsection a. of this section, an owner or operator of a dispatch agreement facility shall notify the department whether it will accept the offer to purchase allowances and specify the quantity of allowances to be purchased up to the quantity determined pursuant to subsection a. of this section.

c.For any allowances not purchased by an owner or operator of a dispatch agreement facility pursuant to subsections a. and b. of this section, an owner or operator of a dispatch agreement facility shall purchase such allowances in accordance with the rules and regulations adopted by the department pursuant to section 3 of P.L.2007, c.340 (C.26:2C-47).

d.Any allowances purchased from the department pursuant to subsections a. and b. of this section and that are unused by a dispatch agreement facility for compliance at the end of a compliance period shall be assigned thereafter to the department.

e.The opportunity to purchase allowances pursuant to this section shall be limited to dispatch agreement facilities with power agreements that were executed prior to January 1, 2002, and the offer to purchase allowances shall expire upon termination or expiration of such agreement or when the services under a new contract become effective, whichever occurs earlier.

L.2007, c.340, s.4.



Section 26:2C-49 - Certification That Dispatch Agreement Facility Qualifies For Purchase Of Allowances.

26:2C-49 Certification that dispatch agreement facility qualifies for purchase of allowances.

5. a. The owner or operator of a dispatch agreement facility may certify to the department that the dispatch agreement facility qualifies to purchase allowances pursuant to section 4 of P.L. 2007, c.340 (C.26:2C-48).

b.The certification submitted to the department pursuant to subsection a. of this section shall be through a sworn affidavit with supporting documentation from an independent entity that attests to the facility's adherence to the definition of dispatch agreement facility as set forth in section 2 of P.L.2007, c.340 (C.26:2C-46). The affidavit shall be signed by both an official representative of the independent entity and by the chief financial officer or their equivalent of the owner or operator of the dispatch agreement facility. If there are any material changes to the sworn affidavit or supporting documentation filed with the department, the independent entity and representative of the owner or operator of the dispatch agreement facility shall resubmit an affidavit pursuant to this section within 30 days after the change occurs.

c.The certification shall be received by the department at least 30 days prior to the department making a notification, pursuant to subsection a. of section 4 of P.L.2007, c.340 (C.26:2C-48), of an offer to sell allowances to dispatch agreement facilities in order for the dispatch agreement facility to be deemed eligible to participate in the sale.

d.The owner or operator of a dispatch agreement facility claiming certification pursuant to this section shall provide on site, upon the request of the department, any information the department requires to determine the validity and extent of the certification.

e.Any signatory to the sworn affidavit in subsection b. of this section who knowingly gives or causes to be given any false or misleading information or who knowingly makes any false or misleading statement in complying with the provisions of this section shall be subject to a civil penalty of not more than $500,000 for each offense and shall not be eligible to be certified as a dispatch agreement facility. Civil penalties imposed pursuant to this section shall be collected in a civil action by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, the court may assess against the violator the amount of any economic benefit accruing to the violator from the violation of the provisions of this section.

f.All penalties collected pursuant to this section shall be deposited in the "Global Warming Solutions Fund," established pursuant to section 6 of P.L.2007, c.340 (C.26:2C-50), and kept separate from other receipts deposited therein, and appropriated for the purposes of that fund.

L.2007, c.340, s.5.



Section 26:2C-50 - "Global Warming Solutions Fund."

26:2C-50 "Global Warming Solutions Fund."

6.There is established in the Department of the Treasury a special, nonlapsing fund to be known as the "Global Warming Solutions Fund." The fund shall be administered by the State Treasurer and shall be credited with:

a.moneys received as a result of any sale, exchange or other conveyance of allowances through a greenhouse gas emissions allowance trading program;

b.such moneys as are appropriated by the Legislature; and

c.any return on investment of moneys deposited in the fund.

L.2007, c.340, s.6.



Section 26:2C-51 - Coordination In Administration Of Programs; Use Of Moneys.

26:2C-51 Coordination in administration of programs; use of moneys.

7. a. The agencies administering programs established pursuant to this section shall maximize coordination in the administration of the programs to avoid overlap between the uses of the fund prescribed in this section.

b.Moneys in the fund, after appropriation annually for payment of administrative costs authorized pursuant to subsection c. of this section, shall be annually appropriated and used for the following purposes:

(1)Sixty percent shall be allocated to the New Jersey Economic Development Authority to provide grants and other forms of financial assistance to commercial, institutional, and industrial entities to support end-use energy efficiency projects and new, efficient electric generation facilities that are state of the art, as determined by the department, including but not limited to energy efficiency and renewable energy applications, to develop combined heat and power production and other high efficiency electric generation facilities, to stimulate or reward investment in the development of innovative carbon emissions abatement technologies with significant carbon emissions reduction or avoidance potential, to develop qualified offshore wind projects pursuant to section 3 of P.L.2010, c.57 (C.48:3-87.1), and to provide financial assistance to manufacturers of equipment associated with qualified offshore wind projects. The authority, in consultation with the board and the department, shall determine: (a) the appropriate level of grants or other forms of financial assistance to be awarded to individual commercial, institutional, and industrial sectors and to individual projects within each of these sectors; (b) the evaluation criteria for selecting projects to be awarded grants or other forms of financial assistance, which criteria shall include the ability of the project to result in a measurable reduction of the emission of greenhouse gases or a measurable reduction in energy demand, provided, however, that neither the development of a new combined heat and power production facility, nor an increase in the electrical and thermal output of an existing combined heat and power production facility, shall be subject to the requirement to demonstrate such a measurable reduction; and (c) the process by which grants or other forms of financial assistance can be applied for and awarded including, if applicable, the payment terms and conditions for authority investments in certain projects with commercial viability;

(2)Twenty percent shall be allocated to the board to support programs that are designed to reduce electricity demand or costs to electricity customers in the low-income and moderate-income residential sector with a focus on urban areas, including efforts to address heat island effect and reduce impacts on ratepayers attributable to the implementation of P.L.2007, c.340 (C.26:2C-45 et al.). For the purposes of this paragraph, the board, in consultation with the authority and the department, shall determine the types of programs to be supported and the mechanism by which to quantify benefits to ensure that the supported programs result in a measurable reduction in energy demand;

(3)Ten percent shall be allocated to the department to support programs designed to promote local government efforts to plan, develop and implement measures to reduce greenhouse gas emissions, including but not limited to technical assistance to local governments, and the awarding of grants and other forms of assistance to local governments to conduct and implement energy efficiency, renewable energy, and distributed energy programs and land use planning where the grant or assistance results in a measurable reduction of the emission of greenhouse gases or a measurable reduction in energy demand. For the purpose of conducting any program pursuant to this paragraph, the department, in consultation with the authority and the board, shall determine: (a) the appropriate level of grants or other forms of financial assistance to be awarded to local governments; (b) the evaluation criteria for selecting projects to be awarded grants or other forms of financial assistance; (c) the process by which grants or other forms of financial assistance can be applied for and awarded; and (d) a mechanism by which to quantify benefits; and

(4)Ten percent shall be allocated to the department to support programs that enhance the stewardship and restoration of the State's forests and tidal marshes that provide important opportunities to sequester or reduce greenhouse gases.

c. (1) The department may use up to four percent of the total amount in the fund each year to pay for administrative costs justifiable and approved in the annual budget process, incurred by the department in administering the provisions of P.L.2007, c.340 (C.26:2C-45 et al.) and in administering programs to reduce the emissions of greenhouse gases including any obligations that may arise under subsection a. of section 11 of P.L.2007, c.340 (C.26:2C-55).

(2)The board may use up to two percent of the total amount in the fund each year to pay for administrative costs justifiable and approved in the annual budget process, incurred by the board in administering the provisions of P.L.2007, c.340 (C.26:2C-45 et al.) and in administering programs to reduce the emissions of greenhouse gases including any obligations that may arise under subsection a. of section 11 of P.L.2007, c.340 (C.26:2C-55).

(3)The New Jersey Economic Development Authority may use up to two percent of the total amount in the fund each year to pay for administrative costs justifiable and approved in the annual budget process, incurred by the authority in administering the provisions of P.L.2007, c.340 (C.26:2C-45 et al.) and in administering programs to reduce the emissions of greenhouse gases.

d.The State Comptroller shall conduct or supervise independent audit and fiscal oversight functions of the fund and its uses.

L.2007, c.340, s.7; amended 2010, c.57, s.5.



Section 26:2C-52 - Guidelines, Priority Ranking System For Allocation Of Funds.

26:2C-52 Guidelines, priority ranking system for allocation of funds.

8. a. Within one year after the date of enactment of P.L.2007, c.340 (C.26:2C-45 et al.), the department, in consultation with the New Jersey Economic Development Authority and the board, shall adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), guidelines and a priority ranking system to be used to assist in annually allocating funds to eligible projects or programs pursuant to subsection b. of section 7 of P.L.2007, c.340 (C.26:2C-51).

b.The guidelines and the priority ranking system developed pursuant to this section for selecting projects or programs to be awarded grants or other forms of financial assistance from the fund shall include but need not be limited to an evaluation of each eligible project or program as to its predicted ability to:

(1)result in a net reduction in greenhouse gas emissions in the State or in greenhouse gas emissions from electricity produced out of the State but consumed in the State or net sequestration of carbon;

(2)result in significant reductions in greenhouse gases relative to the cost of the project or program and the reduction of impacts on ratepayers attributable to the implementation of P.L.2007, c.340 (C.26:2C-45 et al.), and the ability of the project or program to significantly contribute to achievement of the State's 2020 limit and 2050 limit established pursuant to the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-37 et al.), relative to the cost of the project or program;

(3)reduce energy use;

(4)provide co-benefits to the State, including but not limited to creating job opportunities, reducing other air pollutants, reducing costs to electricity and natural gas consumers, improving local electric system reliability, and contributing to regional initiatives to reduce greenhouse gas emissions; and

(5)be directly responsive to the recommendations when submitted by the department to the Legislature pursuant to section 6 of the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-42).

L.2007, c.340, s.8.



Section 26:2C-53 - Annual Appropriation Of Moneys In Fund.

26:2C-53 Annual appropriation of moneys in fund.

9. a. The annual appropriations act for each State fiscal year shall, without other conditions, limitations or restrictions, appropriate the moneys in the Global Warming Solutions Fund for the purposes set forth in subsections b. and c. of section 7 of P.L.2007, c.340 (C.26:2C-51).

b.If the provisions of subsection a. of this section are not met on the effective date of an annual appropriations act for the State fiscal year, or if an amendment or supplement to an annual appropriations act for the State fiscal year should violate the requirements of subsection a. of this section, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, not later than five days after the enactment of the annual appropriations act, or an amendment or supplement thereto, that violates any of the requirements of subsection a. of this section, certify to the Commissioner of Environmental Protection that the requirements of subsection a. of this section have not been met.

c.Sections 1 through 8 of P.L.2007, c.340 (C.26:2C-45 through C.26:2C-52) shall be without effect on and after the 10th day following a certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of this section.

L.2007, c.340, s.9.



Section 26:2C-54 - Interim Decision As To Comparability Of National Program; Rules, Regulations; Final Decision; Disposition Of Allowances.

26:2C-54 Interim decision as to comparability of national program; rules, regulations; final decision; disposition of allowances.

10. a. Within three months after the enactment of federal law providing for implementation of a national emissions allowance trading program, the Commissioner of Environmental Protection shall render an interim decision as to whether the national program is substantially comparable to the greenhouse gas emissions allowance trading program in which the State is participating at that time. If the commissioner determines that the national program is substantially comparable to the existing greenhouse gas emissions allowance trading program being implemented in the State, then the department shall take such anticipatory administrative action in advance of the adoption of rules and regulations providing for implementation of a national emissions allowance trading program in order to minimize any delay in the State's participation in the national program.

b.Within three months after the adoption of rules and regulations providing for implementation of a national emissions allowance trading program, the Commissioner of Environmental Protection shall render a final decision as to whether the national program is substantially comparable to the greenhouse gas emissions allowance trading program in which the State is participating at that time. If the commissioner determines that the national program is substantially comparable to the existing greenhouse gas emissions allowance trading program being implemented in the State, the department shall thereafter sell, exchange, retire or otherwise convey allowances only as part of the State's participation in the national program.

c.The commissioner shall notify, in writing, the Governor and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) of the decisions made pursuant to this section.

d.The determination of the comparability of the programs, pursuant to subsections a. and b. of this section, shall be based upon the projected percent reductions of greenhouse gas emissions from electric generating facilities serving customers in the State under the greenhouse gas emissions allowance trading program being implemented in the State at the time as compared to the projected percent reductions of greenhouse gas emissions from electric generating facilities serving customers in the State under the national program and may consider the value of allowances or allowance auction proceeds directed to the State or other entity to benefit New Jersey energy consumers. Reductions anticipated through the implementation of other State regulated carbon reduction initiatives, including but not limited to a renewable energy portfolio standard or any energy efficiency portfolio standard adopted pursuant to section 38 of P.L.1999, c.23 (C.48:3-87), shall not be considered in determining the comparability of the programs.

L.2007, c.340, s.10.



Section 26:2C-55 - Authority Of Commissioner, Board President.

26:2C-55 Authority of commissioner, board president.

11. a. Notwithstanding the provisions of any other law, rule or regulation to the contrary, to further the purposes of P.L.2007, c.340 (C.26:2C-45 et al.) and the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-37 et al.), the commissioner and the board president, or their respective designees, are authorized to:

(1)enter any agreement or arrangement with the appropriate representatives of other states, including the formation of a for-profit or non-profit corporation, any form of association, or any other form of organization, in this or another state; and

(2)participate in any such corporation, association, or organization, and in any activity in furtherance of the purposes thereof, in any capacity including, but not limited to, as directors or officers.

b.Any actions that are consistent with, and that further the purposes of, P.L.2007, c.340 (C.26:2C-45 et al.) and the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-37 et al.) taken by the commissioner or the board president, or any employee of the department or the board authorized to take such actions by the commissioner or the board president, to form such corporation, association or organization, to participate in its activities, or to enter an agreement or arrangement prior to the date of enactment of P.L.2007, c.340 (C.26:2C-45 et al.), are hereby validated.

c.Nothing in P.L.2007, c.340 (C.26:2C-45 et al.) shall be deemed to constitute a waiver of sovereign immunity. By entering any agreement or arrangement authorized pursuant to this section, neither the commissioner nor the board president, nor their respective designees, nor the State consents to suit outside of New Jersey or consents to the governance of such suit under any law other than that of New Jersey.

L.2007, c.340, s.11.



Section 26:2C-56 - Action Plan For Ratepayer Relief, Certain Circumstances.

26:2C-56 Action plan for ratepayer relief, certain circumstances.

14. a. If the price of allowances at two consecutive regional auctions in which the State of New Jersey is a participant exceeds $7 per allowance, the department and the board shall, within 90 days after the second auction, develop an action plan for immediate ratepayer relief and hold a joint public hearing or hearings regarding the allowance price.

b.No later than 90 days after the final hearing is held, the department and the board shall jointly issue a report to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), with their findings and recommendations.

L.2007, c.340, s.14.



Section 26:2C-57 - Severability.

26:2C-57 Severability.

15.If any provision of P.L.2007, c.340 (C.26:2C-45 et al.) or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provision or application of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.2007, c.340, s.15.



Section 26:2D-1 - Short Title

26:2D-1. Short title
This act shall be known and may be cited as the "Radiation Protection Act."

L.1958, c. 116, p. 592, s. 1.



Section 26:2D-2 - Definitions

26:2D-2. Definitions
As used in this act, unless the context indicates another or different meaning or intent:

(a) "Commission" means the Commission on Radiation Protection created pursuant to this act;

(b) "Department" means the Department of Environmental Protection;

(c) "Unnecessary radiation" means the use or presence of electromagnetic radiation including microwave, infrared, visible, ultraviolet, X-ray, and gammaray; sonic, infrasonic, or ultrasonic waves; and particle radiation including alphas, betas, high energy electrons, neutrons, protons and other atomic or nuclear particles in such manner as to be or tend to be injurious or dangerous to the health of the people or the industrial or agriculture potential of the State, or to the ecology of the State and its wildlife.

L.1958, c. 116, p. 592, s. 2. Amended by L.1971, c. 372, s. 1, eff. Dec. 30, 1971; L.1981, c. 296, s. 1, eff. Oct. 9, 1981.



Section 26:2D-3 - Commission On Radiation Protection

26:2D-3. Commission on Radiation Protection
There is hereby created in the Department of Environmental Protection the Commission on Radiation Protection, which shall consist of 10 members, three of whom shall be the Commissioner of Environmental Protection, the Commissioner of Health, and the Commissioner of Labor, or their designees, who shall serve ex officio and seven members with scientific training in medicine, radiology, nonionizing radiation, infrasonics, ultrasonics, radiation physics, medical physics, epidemiology, atomic energy or biology or engineering, to be appointed by the Governor, with the advice and consent of the Senate.

L. 1958, c. 116, p. 593, s. 3. Amended by L. 1971, c. 372, s. 2, eff. Dec. 30, 1971; L. 1986, c. 28, s. 2, eff. June 17, 1986.



Section 26:2D-4 - Commissioners' Terms

26:2D-4. Commissioners' terms
Commissioners appointed by the Governor shall be appointed for a term of four years commencing on July 1 of the year of appointment, except that of those first appointed, two shall be appointed for terms of one year, one for a term of two years, one for a term of three years, and one for a term of four years, which terms shall commence on July 1, 1958. Of the two commissioners first appointed to the commission pursuant to the provisions of this 1986 amendatory act, one commissioner shall serve a term of four years and one commissioner shall serve a term of two years. Each commissioner shall hold over after the expiration of his term until his successor has been appointed and has qualified.

Vacancies shall be filled for the unexpired terms only in the manner provided for the original appointments.

L. 1958, c. 116, p. 593, s. 4. Amended by L. 1986, c. 28, s. 3, eff. June 17, 1986.



Section 26:2D-5 - Compensation Of Commissioners

26:2D-5. Compensation of commissioners
Commissioners shall serve without compensation but shall be entitled to be reimbursed for expenses necessarily incurred in the performance of their duties.

L.1958, c. 116, p. 593, s. 5.



Section 26:2D-6 - Organization, Officers

26:2D-6. Organization, officers
The commission annually shall organize as soon as possible after July 1, and shall elect a chairman, vice-chairman and a secretary from its own membership. Five members of the commission shall constitute a quorum to transact its business. Codes, rules and regulations shall be adopted, amended or repealed by an affirmative vote of at least six members.

L. 1958, c. 116, p. 593, s. 6. Amended by L. 1971, c. 372, s. 3, eff. Dec. 30, 1971; L. 1986, c. 28, s. 4, eff. June 17, 1986.



Section 26:2D-7 - Promulgation Of Codes, Rules Or Regulations

26:2D-7. Promulgation of codes, rules or regulations
The commission shall have the power to formulate, adopt, promulgate, amend and repeal codes, rules and regulations as may be necessary to prohibit and prevent unnecessary radiation in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1958, c. 116, p. 594, s. 7. Amended by L.1981, c. 296, s. 2, eff. Oct. 9, 1981.



Section 26:2D-8 - Review Of Policies And Program Of Department Of Health

26:2D-8. Review of policies and program of department of health
It shall be the duty of the commission to review the policies and program of the department as developed under authority of this act; to make recommendations thereon to the department; to provide the department with such technical advice and assistance as may be requested by the department.

L.1958, c. 116, p. 594, s. 8.



Section 26:2D-9 - Duties Of Department

26:2D-9. Duties of department
The department shall:

(a) Administer this act and codes, rules or regulations promulgated by the commission;

(b) Provide the commission with the necessary personnel required to carry out its duties;

(c) Develop comprehensive policies and programs for the evaluation and determination of hazards associated with the use of radiation, and for their amelioration;

(d) Advise, consult, and cooperate with other agencies of the State, the Federal Government, other states and interstate agencies, and with affected groups, political subdivisions and industries;

(e) Accept and administer according to law loans, grants or other funds or gifts from the Federal Government and from other sources, public or private, for carrying out its functions under this act;

(f) Encourage, participate in or conduct studies, investigations, training, research and demonstrations relating to the control of radiation hazards, the measurement of radiation, the effects on health of exposure to radiation and related problems as it may deem necessary or advisable for the discharge of its duties under this act;

(g) Collect and disseminate health education information relating to radiation protection;

(h) Require registration of sources of radiation, and require records concerning sources of radiation to be kept in such manner as may be prescribed by codes, rules or regulations of the commission;

(i) Review plans and specifications on the design and shielding for radiation sources submitted pursuant to codes, rules or regulations of the commission for the purpose of determining possible radiation hazards;

(j) Enter and inspect any building or place for the purpose of investigating an actual or suspected source of radiation and ascertaining compliance with this act or any rule, regulation or order promulgated or issued pursuant thereto and inspect radiation sources, their shielding and immediate surroundings and records concerning their operation for the determination of any possible radiation hazard;

(k) Have power, to be exercised subject to codes, rules and regulations of the commission, to require, issue, renew, amend, suspend and revoke licenses for the construction, operation or maintenance of sources of radiation including byproduct materials, source materials and special nuclear materials in quantities not sufficient to form a critical mass. The codes, rules and regulations may provide for recognition of other State or Federal licenses, subject to the registration requirements prescribed by or under the authority of this act;

(l) Have the power in accordance with a fee schedule adopted as a rule or regulation in accordance with the "Administrative Procedure Act," , P.L.1968, c. 410 (C. 52-14B-1 et seq.), to establish and charge fees for any of the services it performs, which fees shall be annual or periodic as the department shall determine. The fees charged by the department pursuant to this section shall be based on criteria contained in the fee schedule. The criteria shall reflect the actual or projected expense incurred by the department in the performance of the service for which the fee is charged;

(m) Be empowered to issue orders for the implementation and enforcement of the provisions of this act or of any rule or regulation promulgated pursuant hereto.

L.1958, c. 116, p. 594, s. 9. Amended by L.1961, c. 124, p. 742, s. 1; L.1971, c. 155, s. 2, eff. June 1, 1971; L.1981, c. 296, s. 3, eff. Oct. 9, 1981.



Section 26:2D-9.1 - Agreements With Federal Government; Assumption Of Regulatory Authority By State

26:2D-9.1. Agreements with federal government; assumption of regulatory authority by state
The Governor, on behalf of the State, may enter into agreements with the Federal Government providing for discontinuance by the Federal Government and assumption by the State of the authority, in the interest of the protection of the public from radiation hazards, to regulate sources of radiation including by-product materials, source materials and special nuclear materials in quantities not sufficient to form a critical mass. Subject to the terms of such agreements, regulatory authority assumed by the State by virtue of such agreements shall be exercised by the department in the manner provided in this act and as may be further provided by codes, rules and regulations of the commission promulgated pursuant to this act.

L.1961, c. 124, p. 745, s. 3.



Section 26:2D-9.2 - Agreements With Federal Government Or Other States Or Agencies; Performance Of Functions On Co-operative Basis

26:2D-9.2. Agreements with federal government or other states or agencies; performance of functions on co-operative basis
The department may (a) enter into agreements, subject to the approval of the Governor, with the Federal Government, other States or interstate agencies to perform inspections and other radiation protection functions on a co-operative basis with the Federal Government, other States or interstate agencies; and (b) subject to available appropriations, make its personnel available for participation in training programs of the Federal Government and otherwise secure assistance from the Federal Government to maintain and improve the department's administration of this act.

L.1961, c. 124, p. 745, s. 4.



Section 26:2D-10 - Prevention Of Exposure To Unnecessary Radiation

26:2D-10. Prevention of exposure to unnecessary radiation
All sources of radiation shall be shielded, transported, handled, used and kept in such manner as to prevent all users thereof and all persons within effective range thereof from being exposed to unnecessary radiation.

L.1958, c. 116, p. 595, s. 10.



Section 26:2D-11.1 - Embargo Of Articles With Radiation Hazards; Tagging; Prohibition Of Use, Sale Or Disposal, Or Impoundment; Disposal Or Return; Conditions

26:2D-11.1. Embargo of articles with radiation hazards; tagging; prohibition of use, sale or disposal, or impoundment; disposal or return; conditions
Notwithstanding any other remedy available to the department, whenever an agent of the department finds or has probable cause to believe that any material, machine, appliance, apparatus or device, or any part thereof, is a radiation hazard or danger of such nature as to constitute a threat to public health or welfare, or is being operated in a manner as to result in such a threat, he may embargo such article by affixing thereto a tag or other appropriate marking, giving notice that such article is, or is suspected to be, a radiation hazard or danger and has been detained or embargoed, and warning all persons not to use, remove or dispose of such article by sale or otherwise until permission for use, removal or disposal is given by the department, or he may cause any material, machine, appliance, apparatus or device to be secured or impounded. It shall be a violation of this act for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

Within 10 days after embargoing or impounding any source of radiation, the department shall give notice to the person causing the violation or hazardous condition prescribing circumstances under which the source of radiation will be returned to the custody of the person. If the person, within a reasonable time as may be fixed by the department, does not furnish satisfactory evidence to the department of present and intended future compliance with the conditions, the rights of the person, with respect to the source of radiation so secured or impounded, shall become the property of the State to be disposed of by the department on behalf of the State in any manner consistent with public health and safety.

L.1971, c. 372, s. 4, eff. Dec. 30, 1971. Amended by L.1981, c. 296, s. 5, eff. Oct. 9, 1981.



Section 26:2D-11.2 - Embargo; Hearing; Stay; Conditions

26:2D-11.2. Embargo; hearing; stay; conditions
Any person aggrieved by an embargo imposed under the provisions of this act who shall apply therefor within 30 days after the imposition of such embargo, shall be granted a hearing before the department. Pending the determination by the department before or after such hearing, the department may stay the operation of the embargo upon such terms and conditions, including performance bonds, as it may deem proper.

L.1971, c. 372, s. 5, eff. Dec. 30, 1971.



Section 26:2D-12 - Emergency Orders; Hearing

26:2D-12. Emergency orders; hearing
Whenever the department finds that an emergency exists requiring immediate action to protect the public health or welfare, it may issue an order reciting the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency. Such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately, but, on application to the department, shall be afforded a hearing within 5 days. On the basis of such hearing the department may continue such order in effect or revoke, amend or modify such order.

L.1958, c. 116, p. 596, s. 12.



Section 26:2D-13 - Actions To Prevent Violations; Injunctions; Penalties

26:2D-13. Actions to prevent violations; injunctions; penalties
The department may bring a civil action in the Superior Court to prevent the violation of the provisions of this act or codes, rules or regulations promulgated by the commission and orders of the department and said court may proceed in the action in a summary manner or otherwise and may restrain in all such cases any person or legal entity from violating any of the provisions of this act or said codes, rules, regulations or orders.

Any person who violates the provisions of this act or any rule, regulation or order promulgated or issued pursuant hereto or uses, removes, or disposes of any property in violation of an embargo imposed under the provisions of this act shall be liable to a penalty of not more than $2,500.00 to be collected in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

The department is authorized and empowered to compromise and settle any claim for a penalty under this section in an amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

L.1958, c. 116, p. 596, s. 13. Amended by L.1981, c. 296, s. 4, eff. Oct. 9, 1981.



Section 26:2D-14 - Service Of Notice

26:2D-14. Service of notice
Any notice, order or other instrument issued pursuant to this act may be served personally or by mailing a copy thereof by certified mail directed to the person or legal entity affected.

L.1958, c. 116, p. 596, s. 14.



Section 26:2D-15 - Existing Remedies Not Impaired

26:2D-15. Existing remedies not impaired
No existing civil or criminal remedy for any action which is a violation of any code, rule or regulation of the commission shall be excluded or impaired by this act.

L.1958, c. 116, p. 596, s. 15.



Section 26:2D-16 - Review

26:2D-16. Review
Any code, or rule or regulation of the commission or determination or finding of the department shall be reviewable in the Superior Court by a proceeding in lieu of prerogative writ.

L.1958, c. 116, p. 596, s. 16.



Section 26:2D-17 - Approval Of Local Regulations

26:2D-17. Approval of local regulations
No ordinance, resolution or regulation concerning unnecessary radiation adopted by any municipality, county or local board of health shall be effective until a certified copy of such ordinance or regulation has been submitted to the commission and approved by the commissioner of the department. Such ordinances or regulations may not be approved unless the same shall be consistent with this act or any code, rule or regulation issued pursuant hereto.

L.1958, c. 116, p. 597, s. 17.



Section 26:2D-18 - Radioactive Materials; Transportation Or Storage Or Detention Pending Transit; Certificate Of Handling

26:2D-18. Radioactive materials; transportation or storage or detention pending transit; certificate of handling
No person shall transport into or through the State, or store, hold or detain pending or during such transit, any of the following materials without first having obtained a certificate of handling from the department:

a. Plutonium isotopes in any quantity and form exceeding two grams or 20 curies, whichever is less;

b. Uranium enriched in the isotope U-235 exceeding 25 atomic per cent of the total uranium content in quantities where the U-235 content exceeds one kilogram;

c. Any of the actinides the activity of which exceeds 20 curies;

d. Spent reactor fuel elements or mixed fission products associated with such spent fuel elements the activity of which exceeds 20 curies;

e. Any quantity of radioactive material which exceeds 20 curies; or

f. Any lesser quantity of radioactive material which, when combined with any other quantity of such material, exceeds 20 curies.

L.1977, c. 233, s. 1, eff. Sept. 26, 1977.



Section 26:2D-19 - Submission Of Information And Issuance Of Certificate

26:2D-19. Submission of information and issuance of certificate
a. Any person seeking to obtain such a certificate shall submit to the department, not less than 7 business days prior to the storage or transporting of any of the materials specified in section 1 of this act, the following information:

(1) Name of shipper, (2) Name of carrier, (3) Type and quantity of radioactive material, (4) Date and time of shipment, (5) Starting point, scheduled route, and destination, (6) Location and manner of storage, and (7) Other information required by the department.

b. The department, after consultation with the Chief of the State Police, shall issue the "certificate of handling" upon a finding that the storage or transporting of such material shall be accomplished in a manner necessary to protect public health and safety of the citizens of the State. The department, in its discretion, may require changes in the location or manner of storage or changes in dates, routes or time of transporting such material if necessary to maximize protection to public health and safety.

L.1977, c. 233, s. 2, eff. Sept. 26, 1977.



Section 26:2D-20 - Discharge Or Threat Of Discharge Of Radioactivity; Prevention Or Abatement; Recovery Of Costs

26:2D-20. Discharge or threat of discharge of radioactivity; prevention or abatement; recovery of costs
In the event of a discharge of radioactivity, or threat thereof, resulting from a radiation source in storage or transit in this State, the department may recover from any shipper, carrier, bailor, bailee, or any other person responsible for the storage or transportation of such radiation source, the costs incurred by the department for the prevention or abatement of such discharge or the removal of the effects thereof.

L.1977, c. 233, s. 3, eff. Sept. 26, 1977.



Section 26:2D-21 - Rules And Regulations

26:2D-21. Rules and regulations
Without limiting or impairing in any way the powers heretofore provided by the act to which this act is a supplement, the commission is hereby empowered and directed to adopt, pursuant to the provisions of the "Administrative Procedure Act" P.L.1968, c. 410 (C. 52:14B-1 et seq.) such rules and regulations necessary to carry out the provisions of this act.

L.1977, c. 233, s. 4, eff. Sept. 26, 1977.



Section 26:2D-22 - Violations; Penalties; Crime Of Fourth Degree; Enforcement

26:2D-22. Violations; penalties; crime of fourth degree; enforcement
Any person who violates any provision of this act shall be liable to the penalties contained in P.L.1958, c. 116. Any person who violates any provision of this act shall be guilty of a crime of the fourth degree. The State Police shall, and any local police department may, enforce the provisions of P.L.1977, c. 233 (C. 26:2D-18 et seq.).

L.1977, c. 233, s. 5, eff. Sept. 26, 1977. Amended by L.1981, c. 296, s. 6, eff. Oct. 9, 1981.



Section 26:2D-23 - Obstruction, Hindrance, Delay Or Interference Of Personnel Of Department In Performance Of Duties

26:2D-23. Obstruction, hindrance, delay or interference of personnel of department in performance of duties
No person shall obstruct, hinder, delay or interfere with, by force or otherwise, the performance by the department, its personnel or any of its authorized agents of any duty under the provisions of this act or refuse to permit the personnel or authorized agents to perform their duties by refusing them upon proper presentation of a written order of the department, entrance to any premises at reasonable hours.

L.1981, c. 296, s. 7, eff. Oct. 9, 1981.



Section 26:2D-23.1 - Radioactive Materials Prohibited From Transportation Or Storage In Transit

26:2D-23.1. Radioactive materials prohibited from transportation or storage in transit
It shall be unlawful for any person to transport or store in transit the following radioactive materials in any county in New Jersey which has an average population density exceeding 1,000 persons per square mile as measured in the most recent decennial census:

a. Plutonium isotopes in any quantity and form exceeding 20 curies;

b. Uranium enriched in the isotope U-235 exceeding 25 atomic per cent of the total uranium content in quantities where the U-235 content exceeds 1 kilogram;

c. Any of the actinides (i.e., elements with atomic number 89 or greater) the activity of which exceeds 20 curies; or

d. Spent reactor fuel elements or mixed fission products associated with such spent fuel elements the activity of which exceeds 20 curies.

Any quantity of radioactive material specified as "Low Specific Activity" by the Nuclear Regulatory Commission in 10 CFR Part 71, entitled "Packaging of Radioactive Material for Transport" shall be exempt from the provisions of this act.

L.1983, c. 345, s. 1.



Section 26:2D-23.2 - Designation Or Definition Of Additional Categories Or Subcategories

26:2D-23.2. Designation or definition of additional categories or subcategories
The department may, pursuant to the "Administrative Procedure Act" P.L.1968, c. 410 (C. 52:14B-1 et seq.), designate or define any categories or subcategories of radioactive material covered under this act, except radiopharmaceuticals and radioactive substances, the principal purpose of which is associated with the manufacture of the radiopharmaceuticals, to be banned from areas designated by the department. The department shall only do so where it finds that such material may create an unwarranted hazard to public safety and where the transportation of the material in the area is not essential to the public welfare.

L.1983, c. 345, s. 2.



Section 26:2D-23.3 - Certificates Of Handling

26:2D-23.3. Certificates of handling
Notwithstanding the provisions of sections 1 and 2 of this act, the department may issue "certificates of handling" on a case-by-case basis for radioactive materials covered under this act:

a. For compelling reasons involving urgent public policy or national security interests which transcend public health and safety concerns;

b. For research or development activities, medical therapy, or educational purposes which the department determines do not pose significant threats to public health and safety;

c. For the transportation of fresh or non-irradiated nuclear fuel to any nuclear generating facility upon a finding by the department that there is no feasible alternate route or mode of transportation which involves less risk to the public; or

d. For the transportation of spent or irradiated nuclear fuel from any nuclear electricity generating facility upon a finding by the department that there is no feasible alternate route or mode of transportation or method of disposition which involves less risk to the public health and safety; provided, however, that no certificate of handling shall be issued for the transportation of any spent or irradiated nuclear fuel in New Jersey unless the department and the State Police have jointly determined that adequate safety precautions have been taken by the transporter and that adequate emergency response capabilities exist to protect the public during such transportation, and the department has further determined that the shipment of such fuel is secured by a limit of insurance or other form of indemnification, either by law or privately obtained, which is appropriate for the protection of the public in view of the risks associated with such transportation.

L.1983, c. 345, s. 3.



Section 26:2D-23.4 - Violations; Penalties

26:2D-23.4. Violations; penalties
Any person who violates the provisions of this act shall, in addition to any penalties imposed pursuant to section 13 of P.L.1958, c. 116 (C. 26:2D-13), have all certificates of handling in the possession of that person revoked and shall be ineligible to receive any certificate of handling for 3 years.

L.1983, c. 345, s. 4.



Section 26:2D-24 - Legislative Findings And Declarations

26:2D-24. Legislative findings and declarations
The Legislature hereby finds and declares that the citizens of the State of New Jersey are entitled to the maximum protection practicable from the harmful effects of excessive and improper exposure to ionizing radiation; that the protection can be increased by requiring appropriate training and experience of persons operating medical equipment emitting ionizing radiation and requiring them to operate the equipment under the specific direction of a licensed practitioner; and that it is therefore necessary to establish standards of education, training and experience for these operators and to provide for the appropriate examination and certification thereof.

L.1981, c. 295, s. 1, eff. Oct. 9, 1981.



Section 26:2D-25 - Short Title

26:2D-25. Short title
This act shall be known and may be cited as the "Radiologic Technologist Act."

L.1981, c. 295, s. 2, eff. Oct. 9, 1981.



Section 26:2D-26 - Definitions.

26:2D-26 Definitions.

3.As used in this act:

a."Board" means the Radiologic Technology Board of Examiners created pursuant to section 5 of this act.

b."License" means a certificate issued by the board authorizing the licensee to use equipment emitting ionizing radiation on human beings for diagnostic or therapeutic purposes in accordance with the provisions of this act.

c."Chest x-ray technologist" means a person, other than a licensed practitioner, whose practice of radiologic technology is limited to the chest area for diagnostic purposes only.

d."Commissioner" means the Commissioner of Environmental Protection.

e."Dental x-ray technologist" means a person, other than a licensed practitioner, whose practice of radiologic technology is limited to intraoral radiography for diagnostic purposes only.

f."Health physicist" means a person who is certified by the American Board of Health Physics or the American Board of Radiology in radiation physics.

g."Licensed practitioner" means a person licensed or otherwise authorized by law to practice medicine, dentistry, dental hygiene, podiatric medicine, osteopathy or chiropractic.

h."Radiation therapy technologist" means a person, other than a licensed practitioner, whose application of radiation on human beings is for therapeutic purposes.

i."Diagnostic x-ray technologist" means a person, other than a licensed practitioner, whose application of radiation on human beings is for diagnostic purposes.

j."Radiologic technologist" means any person who is licensed pursuant to this act.

k."Radiologic technology" means the use of equipment emitting ionizing radiation on human beings for diagnostic or therapeutic purposes under the supervision of a licensed practitioner.

l."Podiatric x-ray technologist" means a person, other than a licensed practitioner, whose practice of radiologic technology is limited to the operation of x-ray machines as used by podiatrists on the lower leg, foot and ankle area for diagnostic purposes only.

m."Orthopedic x-ray technologist" means a person, other than a licensed practitioner, whose practice of radiologic technology is limited to the spine and extremities for diagnostic purposes only.

n."Urologic x-ray technologist" means a person, other than a licensed practitioner, whose practice of radiologic technology is limited to the abdomen and pelvic area for diagnostic purposes only.

L.1981,c.295,s.3; amended 1984, c.242, s.1; 1985, c.540, s.1; 2005, c.259, s.31.



Section 26:2D-27 - X-ray Technologist Licenses.

26:2D-27 X-ray technologist licenses.

4. a. Except as hereinafter provided, no person other than a licensed practitioner or the holder of a license as provided in this act shall use x-rays on a human being.

b.A person holding a license as a diagnostic x-ray technologist may use the title "licensed radiologic technologist" or the letters (LRT) (R) after his name. No other person shall be entitled to use the title or letters, or any other title or letters after his name that indicate or imply that he is a licensed diagnostic x-ray technologist; nor may any person hold himself out in any way, whether orally or in writing, expressly or by implication, as a licensed diagnostic technologist.

c.A person holding a limited license as a chest x-ray technologist may use the title "licensed chest x-ray technologist" or the letters (LRT)(C) after his name. No other person shall be entitled to use the title or letters, or any other title or letters after his name that indicate or imply that he is a licensed chest x-ray technologist; nor may any person hold himself out in any way, whether orally or in writing, expressly or by implication, as a licensed chest x-ray technologist.

d.A person holding a limited license as a dental x-ray technologist may use the title "licensed dental x-ray technologist" or the letters (LRT)(D) after his name. No other person shall be entitled to use the title or letters, or any other title or letters after his name that indicate or imply that he is a licensed dental x-ray technologist; nor may any person hold himself out in any way, whether orally or in writing, expressly or by implication, as a licensed dental x-ray technologist.

e.A person holding a license as a radiation therapy technologist may use the title "licensed therapy technologist" or (LRT)(T) after his name. No other person shall be entitled to use the title or letters, or any other title or letters after his name that indicate or imply that he is a licensed therapy technologist; nor may any person hold himself out in any way, whether orally or in writing, expressly or by implication, as a licensed therapy technologist.

f.A person holding a license as provided by this act shall use medical equipment emitting ionizing radiation on human beings only for diagnostic or therapeutic purposes on a case by case basis at the specific direction of a licensed practitioner, and only if the application of the equipment is limited in a manner hereinafter specified.

g.Nothing in the provisions of this act relating to radiologic technologists shall be construed to limit, enlarge or affect, in any respect, the practice of their respective professions by duly licensed practitioners.

h.The requirement of a license shall not apply to a hospital resident specializing in radiology, who is not a licensed practitioner in the State of New Jersey, or a student enrolled in and attending a school or college of medicine, osteopathy, podiatric medicine, dentistry, dental hygiene, dental assistance, chiropractic or radiologic technology, who applies radiation to a human being while under the direct supervision of a licensed practitioner.

i.A person holding a license as a diagnostic x-ray technologist and a license as a radiation therapy technologist may use the letters (LRT)(R)(T) after his name.

j.A person holding a limited license as a podiatric x-ray technologist may use the title "licensed podiatric x-ray technologist" or the letters (LRT)(P) after his name. No other person shall be entitled to use the title or letters, or any other title or letters after his name that indicate or imply that he is a licensed podiatric x-ray technologist; nor may any person hold himself out in any way, whether orally or in writing, expressly or by implication, as a licensed podiatric x-ray technologist.

k.A person holding a limited license as an orthopedic x-ray technologist may use the title "licensed orthopedic x-ray technologist" or the letters (LRT)(O) after his name. No other person shall be entitled to use the title or letters, or any other title or letters after his name that indicate or imply that he is a licensed orthopedic x-ray technologist; nor may any person hold himself out in any way, whether orally or in writing, expressly or by implication, as a licensed orthopedic x-ray technologist.

l.A person holding a limited license as a urologic x-ray technologist may use the title "licensed urologic x-ray technologist" or the letters (LRT)(U) after his name. No other person shall be entitled to use the title or letters, or any other title or letters after his name that indicate or imply that he is a licensed urologic x-ray technologist; nor may any person hold himself out in any way, whether orally or in writing, expressly or by implication, as a licensed urologic x-ray technologist.

L.1981,c.295,s.4; amended 1984, c.242, s.2; 1985, c.540, s.2; 2005, c.259, s.32.



Section 26:2D-27.1 - Additional License Required To Operate Hybrid Fusion Imaging Technology; Terms Defined.

26:2D-27.1 Additional license required to operate hybrid fusion imaging technology; terms defined.

1.Notwithstanding any other provision of P.L.1981, c.295 (C.26:2D-24 et seq.) to the contrary, a licensed nuclear medicine technologist, upon obtaining an additional license pursuant to this section, may operate hybrid fusion imaging technology. A license shall be issued pursuant to this section to a nuclear medicine technologist upon obtaining appropriate additional education or training and demonstrating competency, as determined by the board, by regulation. The board shall establish the title of the license, the scope of practice of the license subject to subsection f. of section 4 of P.L.1981, c.295 (C.26:2D-27), and the letters that may be used after the licensee's name to denote the title and qualifications.

For the purposes of this section:

"Hybrid fusion imaging technology" means equipment capable of performing two or more medical imaging examinations simultaneously, merging the data to form a composite image. Hybrid fusion imaging equipment shall include, but not be limited to, PET/CT (Positron Emission Tomography/Computed Tomography) equipment, SPECT/CT (Single-Photon Emission Computed Tomography/Computed Tomography) equipment, and attenuation correction. Hybrid fusion imaging equipment shall not include ultrasound equipment.

"Licensed nuclear medicine technologist" means a person who possesses a valid license issued by the Department of Environmental Protection to engage in the practice of nuclear medicine technology.

L.2013, c.119, s.1.



Section 26:2D-27.2 - Rules, Regulations.

26:2D-27.2 Rules, regulations.

2.Within one year of the date of enactment of P.L.2013, c.119 (C.26:2D-27.1 et seq.), the Commission on Radiation Protection shall establish rules and regulations pursuant to the "Administrative Procedure Act" P.L.1968, c.140 (C.52:14B-1 et seq.), for the licensing of nuclear medicine technologists to operate hybrid fusion imaging technology pursuant to section 1 of this act.

L.2013, c.119, s.2.



Section 26:2D-28 - Radiologic Technology Board Of Examiners.

26:2D-28 Radiologic Technology Board of Examiners.

5. a. There is created a Radiologic Technology Board of Examiners which shall be an agency of the Commission on Radiation Protection in the Department of Environmental Protection and which shall report to the commission. The board shall consist of two commission members appointed annually to the membership of the board by the chairman of the commission, and 13 additional members appointed by the Governor with the advice and consent of the Senate. Of the members appointed by the Governor, two shall be radiologists who have practiced not less than five years; one shall be a licensed physician who has actively engaged in the practice of medicine not less than five years; one shall be a licensed dentist who has actively engaged in the practice of dentistry for not less than five years; one shall be a licensed podiatrist who has actively engaged in the practice of podiatric medicine for not less than five years; one shall be an administrator of a general hospital with at least five years' experience; one shall be a health physicist who has practiced not less than five years; three shall be practicing radiologic technologists with at least five years of experience in the practice of radiologic technology and holders of current certificates issued pursuant to this act; two shall be members of the general public; and one shall be a representative of the department designated by the Governor pursuant to subsection c. of section 2 of P.L.1971, c.60 (C.45:1-2.2).

b.The terms of office of the members appointed by the Governor shall be three years. Vacancies shall be filled for an unexpired term only in the manner provided for the original appointment.

c.Members of the board shall serve without compensation but shall be reimbursed for their reasonable and necessary traveling and other expenses incurred in the performance of their official duties.

d.The commissioner shall designate an officer or employee of the department to act as secretary of the board who shall not be a member of the board.

e.The board, for the purpose of transacting its business, shall meet at least once every four months at times and places fixed by the board. At its first meeting each year it shall organize and elect from its members a chairman. Special meetings also may be held at times as the board may fix, or at the call of the chairman or the commissioner. A written and timely notice of the time, place and purpose of any special meeting shall be mailed by the secretary to all members of the board.

f.A majority of the members of the board shall constitute a quorum for the transaction of business at any meeting.

L.1981,c.295,s.5; amended 1984, c.242, s.3; 1985, c.540, s.3; 1987, c.121; 2005, c.259, s.33.



Section 26:2D-29 - Qualifications

26:2D-29. Qualifications
a. The board shall admit to examination for licensing any applicant who shall pay to the department a nonrefundable fee established by rule of the commission and submit satisfactory evidence, verified by oath or affirmation, that the applicant:

(1) At the time of application is at least 18 years of age;

(2) Is of good moral character;

(3) Has successfully completed a four-year course of study in a secondary school approved by the State Board of Education, or passed an approved equivalency test.

b. In addition to the requirements of subsection a. hereof, any person seeking to obtain a license in a specific area of radiologic technology must comply with the following requirements:

(1) Each applicant for a license as a diagnostic x-ray technologist (LRT)(R) shall have satisfactorily completed a 24-month course of study in radiologic technology approved by the board or its equivalent, as determined by the board.

(2) Each applicant for a license as a therapy technologist (LRT(T)) shall have satisfactorily completed a 24-month course in radiation therapy technology approved by the board or the equivalent of such, as determined by the board.

(3) Each applicant for a license as a chest x-ray technologist (LRT(C)) shall have satisfactorily completed the basic curriculum for chest radiography as approved by the board or its equivalent, as determined by the board.

(4) Each applicant for a license as a dental x-ray technologist (LRT(D)) shall have satisfactorily completed the curriculum for dental radiography as approved by the board or its equivalent, as determined by the board.

(5) Each applicant for a license as a podiatric x-ray technologist (LRT(P)) shall have satisfactorily completed the basic curriculum for podiatric radiography as approved by the board or its equivalent, as determined by the board.

(6) Each applicant for a license as an orthopedic x-ray technologist (LRT(O)) shall have satisfactorily completed the basic curriculum for orthopedic radiography as approved by the board or its equivalent, as determined by the board.

(7) Each applicant for a license as an urologic x-ray technologist (LRT(U)) shall have satisfactorily completed the basic curriculum for urologic radiography as approved by the board or its equivalent, as determined by the board.

c. The board shall establish criteria and standards for programs of diagnostic or radiation therapy and approve these programs upon a finding that the standards and criteria have been met.

L. 1981, c. 295, s. 6, eff. Oct. 9, 1981. Amended by L. 1984, c. 242, s. 4, eff. Dec. 28, 1984; L. 1985, c. 540, s. 4, eff. Jan. 21, 1986.



Section 26:2D-30 - Training Programs

26:2D-30. Training programs
a. The program of diagnostic x-ray technology shall be at least a 24-month course or its equivalent, as determined by the board. The curriculum for this course may follow the Committee on Allied Health Education and Accreditation (CAHEA) standards; provided that the standards are not in conflict with board policies.

b. The program of radiation therapy technology shall be at least a 24-month course of study or its equivalent, as determined by the board. The curriculum for the course may follow the Committee on Allied Health Education and Accreditation (CAHEA) standards; provided that the standards are not in conflict with board policies.

c. The board shall establish criteria and standards for programs of chest radiography, podiatric radiography, orthopedic radiography, urologic radiography and dental radiography and approve the programs upon a finding that the standards and criteria have been met.

d. An approved program of radiologic technology may be offered by a medical or educational institution or other public or private agency or institution, and, for the purpose of providing the requisite clinical experience, shall be affiliated with one or more hospitals that, in the opinion of the board, are likely to provide the experience.

L. 1981, c. 295, s. 7, eff. Oct. 9, 1981. Amended by L. 1984, c. 242, s. 5, eff. Dec. 28, 1984; L. 1985, c. 540, s. 5, eff. Jan. 21, 1986.



Section 26:2D-31 - License Examination; In Lieu Certificate, Registration Or License

26:2D-31. License examination; in lieu certificate, registration or license
a. Each applicant shall be required to pass a license examination designated and approved by the board for his specialty.

b. The board shall hold an examination at least once every 6 months at times and places as the board may determine.

c. An applicant who fails to pass the examination may reapply for the examination; provided the applicant complies with the conditions established by the board.

d. The board may accept, in lieu of its own examination, a current certificate of the American Registry of Radiologic Technologists issued on the basis of a registry examination satisfactory to the board, provided that the standards of that agency are at least as stringent as those established by the board.

e. The board may accept, in lieu of its own examination, a current certificate, registration or license as a radiologic technologist issued by another state, provided that the standards in the other state are at least as stringent as those established by the board.

f. The board may accept, in lieu of its own examination, a current certificate of the New Jersey Board of Dentistry issued on the basis of satisfactory completion of the certification examination given by the Certifying Board of the American Dental Assistants' Association and any educational requirements as may be prescribed by the New Jersey Board of Dentistry, provided that the standards of that association are at least as stringent as those established by the board.

L.1981, c. 295, s. 8, eff. Oct. 9, 1981.



Section 26:2D-32 - Issuance Of Licenses

26:2D-32. Issuance of licenses
a. The board shall issue a license to each candidate who has either successfully passed the examination, or who has paid the prescribed fee and has qualified under subsection d., e. or f. of section 8 of this act.

b. The board may, in its discretion, issue a limited license to any applicant who does not qualify, by reason of a restricted area or duration of training and experience, for the issuance of a license under the provisions of section 7 or 9 of this act, but who has demonstrated to the satisfaction of the board by examination that he is capable of performing the functions of a radiologic technologist in chest x-ray technology or of acting as a dental x-ray technologist, orthopedic x-ray technologist, urologic x-ray technologist or podiatric x-ray technologist. A limited license shall specify the activities that its holder may engage in, and shall be issued only if the board finds that its issuance will not violate the purposes of this act or tend to endanger the public health and safety.

c. The board may, in its discretion, issue a temporary license to any person whose license or relicense may be pending and in whose case the issuance of a temporary license may be justified by reason of special circumstances. A temporary license shall be issued only if the board finds that its issuance will not violate the purposes of this act or tend to endanger the public health and safety. A temporary license shall expire 90 days after the date of the next examination, if the applicant is required to take the same, or, if the applicant does not take the examination, then on the date of the examination. In all other cases, a temporary license shall expire when the determination is made either to issue or deny the applicant a regular license and in no event shall a temporary license be issued for a period longer than 180 days.

d. Every radiologic technologist shall carry his current license on his person at work. The license shall be displayed on request.

L. 1981, c. 295, s. 9, eff. Oct. 9, 1981. Amended by L. 1984, c. 242, s. 6, eff. Dec. 28, 1984; L. 1985, c. 540, s. 6, eff. Jan. 21, 1986.



Section 26:2D-33 - Licenses; Renewal; Duration; Fee; Radiologic Technologist; Renewal Within 5 Years; Existing Certificates; Cxt Certification; Limited Certificate

26:2D-33. Licenses; renewal; duration; fee; radiologic technologist; renewal within 5 years; existing certificates; CXT certification; limited certificate
a. All licenses are renewable on December 31 of every even numbered year following the year of its issuance. A license shall be renewed by the board for a period of 2 years upon payment of a renewal fee in an amount to be determined by rule of the commission.

b. A radiologic technologist who has been heretofore duly licensed in this State and whose license has not been revoked or suspended, and who has temporarily ceased his activities as a radiologic technologist for not more than 5 years, may apply for the reissuance of a license upon compliance with the application provisions of this act, including payment of any outstanding fee.

c. Any person who, as of the effective date of this act, holds an unlimited certificate as a certified x-ray technologist (CXT) issued pursuant to P.L.1968, c. 291 shall be licensed as both a diagnostic x-ray and radiation therapy technologist until the expiration date of that certificate. Any person who, as of the effective date of this act, holds a limited certificate in chest x-ray, dental x-ray or radiation therapy pursuant to P.L.1968, c. 291 shall be licensed in that category until the expiration date of that certificate.

d. All CXT certifications shall be renewed by the board by the issuance of a license as a diagnostic x-ray technologist. All limited certificates shall be renewed only by the issuance of a license in the same limited category.

e. Within 5 years of the effective date of this act, the board may issue a license as a radiation therapy technologist to anyone upon the expiration of his CXT certificate upon the submission of a separate application accompanied by such information as required by the board and a fee as established by regulation.

L.1981, c. 295, s. 10, eff. Oct. 9, 1981.



Section 26:2D-34 - Suspension, Revocation, Censure Or Other Discipline

26:2D-34. Suspension, revocation, censure or other discipline
a. The license of a radiologic technologist may be suspended for a fixed period, or may be revoked, or the technologist may be censured, reprimanded or otherwise disciplined, in accordance with the provisions and procedures defined in this act, if after due hearing it is determined that he:

(1) Is guilty of any fraud or deceit in his activities as a radiologic technologist or has been guilty of any fraud or deceit in procuring his license;

(2) Has been convicted in a court of competent jurisdiction, either within or without this State, of a crime involving moral turpitude, except that if the conviction has been reversed and the holder of the license discharged or acquitted, or if he has been pardoned or his civil rights restored, the license may be restored to him;

(3) Is or has been afflicted with any medical problem, disability, or addiction which, in the opinion of the board, would impair his professional competence;

(4) Has aided and abetted a person who is not a licensed radiologic technologist or otherwise authorized pursuant to section 4 of this act in engaging in the activities of a radiologic technologist;

(5) Has undertaken or engaged in any practice beyond the scope of the authorized activities of a radiologic technologist pursuant to this act;

(6) Has falsely impersonated a duly licensed or former duly licensed radiologic technologist or is engaging in the activities of a radiologic technologist under an assumed name;

(7) Has been guilty of unethical conduct as defined by rules promulgated by the commission;

(8) Has continued to practice without obtaining a license renewal as required by this act;

(9) Has applied ionizing radiation to a human being without the specific direction of a duly licensed practitioner as defined herein; or to any person or part of the human body outside the scope of his specific authorization;

(10) Has acted or is acting as an owner, co-owner, or employer in any enterprise engaged in the application of ionizing radiation to human beings for the purpose of diagnostic interpretation, chiropractic analysis, or the treatment of disease;

(11) Has expressed to a member of the public an interpretation of a diagnostic x-ray film or fluorescent image;

(12) Has used or is using the prefix "Dr.," unless entitled to do so pursuant to a degree granted, the word "doctor" or any suffix or affix to indicate or imply that the radiologic technologist is a duly licensed practitioner as defined herein when not so licensed;

(13) Is or has been guilty of incompetence or negligence in his activities as a radiologic technologist.

b. Proceedings against any radiologic technologist under this section shall be instituted by filing with the board a written charge or charges under oath against the radiologic technologist. The charges may be preferred by any person, corporation, association or public officer, or by the board in the first instance. A copy thereof, together with a report of the investigation as the board shall deem proper, shall be referred to the commission for its recommendation to the commissioner. If the commissioner determines the matter to be a contested case, he shall either designate three or more members of the board as a committee to hear and report on the charges and shall set a time and place for the hearing or shall refer the matter to the Office of Administrative Law for hearing before an administrative law judge, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.). For the purpose of this section, the board, its committee or the administrative law judge shall have power to issue subpenas for the appearance of witnesses, and to take testimony under oath. Upon review of the record of the hearing, the commissioner may affirm, modify or reject the written report and recommendation of the committee or the administrative law judge. If the commissioner finds that the charges have not been proved, he shall order them dismissed. If the charges are found to be true, the commissioner may, in his discretion, issue an order suspending or revoking the license of the accused, or otherwise disciplining him.

c. When the license of any person has been revoked or annulled, as herein provided, the board may, after the expiration of 2 years, accept an application for restoration of the license.

L.1981, c. 295, s. 11, eff. Oct. 9, 1981.



Section 26:2D-35 - Employment Of Unlicensed Radiologic Technologist

26:2D-35. Employment of unlicensed radiologic technologist
No person shall knowingly or negligently employ as a radiologic technologist any person who requires and does not possess a valid license to engage in the activities of a radiologic technologist.

L.1981, c. 295, s. 12, eff. Oct. 9, 1981.



Section 26:2D-36 - Violations; Sanctions

26:2D-36. Violations; sanctions
Any person who violates any provision of this act or any rule, regulation or order promulgated or issued pursuant to the act to which this act is supplementary shall be subject to the sanctions contained in P.L.1958, c. 116 (C. 26:2D-1 et seq.) as amended and supplemented.

L.1981, c. 295, s. 13, eff. Oct. 9, 1981.



Section 26:2D-37 - Short Title

26:2D-37. Short title
This act shall be known and may be cited as "The Radiation Accident Response Act."

L.1981, c. 302, s. 1, eff. Oct. 27, 1981.



Section 26:2D-38 - Legislative Findings And Determinations

26:2D-38. Legislative findings and determinations
The Legislature hereby finds and determines that the citizens of the State of New Jersey are entitled to the maximum protection possible from any and all threats to their health and welfare which may result from a radiation accident at a nuclear facility or during the transportation of radioactive material; that existing emergency response capabilities to abate these threats are dispersed among various State and local agencies and private organizations and limited in geographic scope; and that the dangers posed by these accidents can best be minimized by the development and implementation of a comprehensive and coherent response plan to coordinate and guide all necessary and appropriate resources and personnel into a unified course of action.

L.1981, c. 302, s. 2, eff. Oct. 27, 1981.



Section 26:2D-39 - Definitions

26:2D-39. Definitions
As used in this act:

a. "Department" means the Department of Environmental Protection;

b. "Division" means the Division of State Police in the Department of Law and Public Safety;

c. "Nuclear facility" means any facility which would pose a threat to the health and welfare of the public in the event of a radiation accident, including, but not limited to, atomic fission or fusion electric generating facilities, nuclear fuel fabrication plants, nuclear fuel reprocessing plants, nuclear waste handling and disposal facilities, and any other facility requiring a certificate of handling pursuant to P.L.1977, c. 233;

d. "Plan" means the State Radiation Emergency Response Plan mandated by section 4 of this act;

e. "Radiation accident" means any occurrence or event during the operation and maintenance of any nuclear facility or during the transportation of radioactive material, which results in the release of unnecessary radiation, as defined in section 1 of P.L.1958, c. 116 (C. 26:2D-1);

f. "Operator" means the company or corporation operating a nuclear electric generating facility, when the company or corporation is a public electric utility authorized to petition the Board of Public Utilities to recover expenses directly related to the operation of a nuclear electric generating facility in New Jersey; however, when the facility is being operated by an affiliate or associated corporation of a public electric utility, "operator" means the public electric utility and not the affiliated or associated corporation.

L.1981, c. 302, s. 3, eff. Oct. 27, 1981. Amended by L.1984, c. 98, s. 1, eff. July 1, 1985.



Section 26:2D-40 - State Radiation Emergency Response Plan; Preparation And Adoption; Revision And Update

26:2D-40. State radiation emergency response plan; preparation and adoption; revision and update
The department and the division, after consultation with the Departments of Health, Energy, and Transportation and after careful review of all relevant guidelines established by the Federal Emergency Management Agency, shall, within 18 months of the effective date of this act, jointly prepare or cause to be prepared and adopt a State Radiation Emergency Response Plan. The plan shall be based upon planning criteria, objectives, requirements, responsibilities and concepts of operation for the implementation of all necessary and appropriate protective or remedial measures to be taken with respect to a radiation accident, or threatened radiation accident, at a nuclear facility or during the transportation of radioactive material, including but not limited to, the designation of all counties and municipalities which shall prepare radiation emergency response plans, the establishment and implementation of appropriate training programs for all personnel who may be involved in any aspect of radiation emergency planning and response, the establishment of an emergency operations headquarters proximate to the site of each nuclear facility from which emergency response operations can be coordinated efficiently and effectively, the development and installation of a mechanism to monitor all temporary circumstances or conditions such as road repairs, utility activities, and floods, which may impede or preclude implementation of the emergency response plan and apprise all relevant emergency response personnel thereof, the preparation and updating of an inventory of temporary housing facilities which may be required in the event of a radiation accident, the development and administration of a communications system to efficiently and effectively discharge all responsibilities and duties in the event of a radiation accident, the preparation of a public emergency response plan for residents of the affected area, the establishment of procedures and practices to review and monitor potential threats from nuclear facilities in neighboring states and to coordinate emergency response plans with any such plans established for such out-of-State-facilities, and a public emergency notification and public information and educational program to furnish all citizens who may be affected with information as they may require to act safely and prudently. The plan shall be revised and updated at least bi-annually; provided, however, that a thorough revision and updating shall be undertaken and completed at least 6 months prior to the projected commencement of operations of any new nuclear facility. The criteria, objectives, requirements, concepts of operation, and designations shall be published by the department and division within 3 months of the effective date of this act.

L.1981, c. 302, s. 4, eff. Oct. 27, 1981.



Section 26:2D-41 - Municipality With Nuclear Facilities Or Designation As Affected Municipality; Local Radiation Emergency Response Plan

26:2D-41. Municipality with nuclear facilities or designation as affected municipality; local radiation emergency response plan
Every municipality in each county wherein is located one or more nuclear facilities or which is designated as an affected municipality within 6 months of the adoption of the designation and in conformity with the criteria and objectives, requirements, responsibilities, and concepts of operation established, shall prepare and submit to the county wherein it is located, a local radiation emergency response plan. The local radiation emergency response plans shall be submitted through the county for approval by the division and the department. The local plans shall be reviewed at least once every 18 months and revised, subject to county approval. Any municipality required to prepare an emergency response plan pursuant to this section may apply to the department for financial and technical assistance therefor.

L.1981, c. 302, s. 5, eff. Oct. 27, 1981.



Section 26:2D-42 - County Emergency Response Plans

26:2D-42. County emergency response plans
Every county wherein is located one or more nuclear facilities or which is designated as an affected county, shall, within 6 months of the designation and in conformity with criteria and guidelines established, prepare and submit to the department and the division a county radiation emergency response plan which coordinates and supplements and, if necessary, replaces radiation emergency response plans of municipalities within its jurisdiction. The county emergency response plan shall, after initial approval, be updated at least every 18 months.

L.1981, c. 302, s. 6, eff. Oct. 27, 1981.



Section 26:2D-43 - Powers And Duties Of Department

26:2D-43. Powers and duties of department
The department is authorized and directed to:

a. Carry out all duties and responsibilities established by any memorandum of understanding between the department and the division necessary or incident to the implementation of the plan;

b. Assess any danger attendant to a radiation accident, provide immediate public health and safety and other technical guidance, and coordinate on-site radiation emergency abatement procedures;

c. Provide public health and safety and other technical advice and guidance as it may deem appropriate with respect to the preparation and implementation of the plan;

d. Review, approve or modify, in cooperation with the division, all radiation emergency response plans and procedures developed or modified pursuant to this act;

e. Conduct, in cooperation with the division, public hearings annually in each designated county to determine the adequacy and effectiveness of the plan;

f. Direct, in cooperation with the division, the testing and evaluation of all plans developed pursuant to this act upon their adoption, and annually thereafter, to assure that all personnel with emergency response duties and responsibilities effectively carry out their assigned tasks;

g. Develop and implement a comprehensive monitoring strategy which shall include, but not necessarily be limited to, the daily monitoring of levels of radioactivity in the environment; and

h. Seek and apply for funds, grants, and other forms of financial assistance from the Federal Emergency Management Agency and any other public and private sources to support the purposes and provisions of this act.

L.1981, c. 302, s. 7, eff. Oct. 27, 1981.



Section 26:2D-44 - Powers And Duties Of Division

26:2D-44. Powers and duties of division
The division is authorized and directed to:

a. Carry out all duties and responsibilities established by any memorandum of understanding between the department and the division necessary or incident to the implementation of the plan;

b. Exercise operational control during any threatened or actual radiation emergency;

c. Review, approve or modify, in cooperation with the department, all radiation emergency response plans and procedures developed or modified pursuant to this act;

d. Direct, in cooperation with the department, the testing and evaluation of all emergency response plans developed pursuant to this act upon their adoption, and annually thereafter, to assure that all personnel with emergency response duties and responsibilities effectively carry out their assigned tasks.

L.1981, c. 302, s. 8, eff. Oct. 27, 1981.



Section 26:2D-45 - Duties Of Department Of Health

26:2D-45. Duties of department of health
The Department of Health shall, within 1 year of the effective date of this act:

a. Complete and update annually a study of the public health aspects of nuclear emergency response planning, which study shall include, but not necessarily be limited to, an evaluation of existing medical facilities and personnel to determine the State's present capacity to respond to any radiation threat to public health; an evaluation of the evacuation plans of hospitals and other health care facilities and alternate sources of care for patients; and an inventory of the standby plans, capacity, and distribution of all prophylactic or preventive supplies and equipment deemed medically advisable for use, as well as an evaluation of the feasibility and desirability of the State purchase and distribution of potassium iodide in order to minimize the adverse effects of the radiation accident. The results of the study, and any recommendations, shall be submitted to the department and the division for their use in preparing the plan and relevant portions of such study shall be submitted by the department to the municipalities charged with developing local emergency response plans to assist them in the preparation of such plans;

b. Establish standards and criteria to identify those persons at greatest health risk in the event of radiation exposure so that they may be afforded maximum protection;

c. Develop a plan for medical services to evacuees en route and at the sites of temporary shelter, and submit such plan to the department and the division for incorporation into the plan;

d. Develop and implement appropriate training programs for emergency medical personnel, health facility managers, and health officers;

e. Develop and implement, in cooperation with the division and the department, public educational programs concerning the effects and hazards of radiation.

L.1981, c. 302, s. 9, eff. Oct. 27, 1981.



Section 26:2D-46 - Duties Of Department Of Transportation

26:2D-46. Duties of department of transportation
The Department of Transportation shall, within 1 year of the effective date of this act:

a. Complete a study evaluating all means of transportation serving affected counties and municipalities and, in conjunction with the Department of Health, develop an inventory of emergency transport vehicles. Such study shall be submitted to the department and the division, and relevant portions thereof shall be submitted by the department to municipalities charged with developing local emergency response plans for their use in preparing emergency response plans for their use in preparing emergency response plans;

b. Prepare and submit to the department and the division for inclusion in the plan, and annually update, a radiation emergency transportation plan, which plan shall include, but not be limited to, the designation, construction, and maintenance of primary and secondary routes to be used by radiation emergency response personnel and the general public in the event of a radiation accident or threatened radiation accident, and the development of traffic management procedures sufficient to assure rapid access to and from any affected county or municipality.

L.1981, c. 302, s. 10, eff. Oct. 27, 1981.



Section 26:2D-47 - Duties Of Department Of Energy

26:2D-47. Duties of department of energy
The Department of Energy shall, within 1 year of the effective date of this act:

a. Complete a study and evaluation of all existing emergency energy supplies available to the State and accessible to affected counties and municipalities in the event of a radiation accident or threatened radiation accident, and submit such study to the department and the division, and relevant portions shall be submitted by the department thereof to municipalities charged with developing local emergency response plans for their use in preparing emergency response plans; and

b. Develop and submit to the department and the division, for inclusion in the plan, an update annually, an emergency energy supply plan to assure that any area affected by a radiation accident or threatened radiation accident, will have access to sufficient energy supplies to implement any emergency response plans or procedures.

L.1981, c. 302, s. 11, eff. Oct. 27, 1981.



Section 26:2D-48 - Assessment Against Operator Of Nuclear Electric Generating Facility; Levy And Payment.

26:2D-48 Assessment against operator of nuclear electric generating facility; levy and payment.
12. a. In order to defray the expenses of local, county and State agencies in discharging their responsibilities under this act, including those costs associated with the development, testing and updating of the Emergency Radiation Response Plans and for the acquisition and maintenance of any equipment necessary to carry out their responsibilities, the State Treasurer shall annually make an assessment against the operator of each nuclear electric generating facility located in New Jersey;

b.The assessment against the operator of a single nuclear electric generating facility shall not exceed $2,750,000 (in 2003 dollars adjusted by the CPI) and, in the case of an operator of two or more nuclear electric generating facilities, the assessment shall not exceed $5,500,000 (in 2003 dollars adjusted by the CPI), and shall be assessed in an amount equal to the sum of the amounts in paragraphs (1) and (2) of this subsection and determined annually by the State Treasurer on or before June 30 in the following manner:

(1)The total amount appropriated to the various local, county and State agencies by law for the purpose of discharging their responsibilities under P.L.1981, c.302 (C.26:2D-37 et seq.) for the State's next fiscal year for costs related directly to a particular nuclear electric generating facility shall be assessed against the operator of that particular nuclear electric generating facility.

(2)All other amounts appropriated to the State agencies by law for the purpose of discharging their responsibilities under P.L.1981, c.302 (C.26:2D-37 et seq.) for the next fiscal year shall be assessed equally against each operator of a nuclear electric generating facility.

The assessment prescribed above shall be levied by the State Treasurer not later than July 1, and shall be paid within 30 days after mailing by first class mail to the affected operator of the nuclear electric generating facility notice thereof and a statement of the amount;

c.The assessments shall be appropriated through the regular appropriation process in accordance with a joint budget to be submitted by the division and the department;

d.Any costs of a local, county or State agency incurred in discharging its responsibilities under P.L.1981, c.302 (C.26:2D-37 et seq.), not reasonably required to carry out the purposes of P.L.1981, c.302 (C.26:2D-37 et seq.) or not generally associated with or related to the operation of nuclear electric generating facilities located in New Jersey, shall not be included in any such assessment or appropriation;

e."CPI" means the annual Consumer Price Index for a calendar year as determined year to year using the decimal increase in the September through August, 12-month average for the previous year of the Consumer Price Index for All Urban Consumers (CPI-U), as published by the United States Department of Labor.

L.1981,c.302,s.12; amended 1984, c.98, s.2; 2002, c.34, s.43; 2006, c.35, s.1.



Section 26:2D-48.1 - Additional Assessment For Provision Of Supplemental Security.

26:2D-48.1 Additional assessment for provision of supplemental security.
2.To defray the costs incurred by the State in providing supplemental security, the State Treasurer shall annually make an assessment against the operator of each nuclear electric generating facility located in New Jersey.

The amount of the assessment shall be determined by the State Treasurer. In making that determination, the State Treasurer shall include the salaries of the State Police and State National Guard personnel assigned supplemental security duties, the costs of all necessary specialized equipment and training, and all other expenditures directly related to having the State provide supplemental security at each nuclear electric generating facility. The amount of the assessment so determined shall not exceed the actual aggregate costs incurred by the State in providing supplemental security at these facilities.

To the greatest extent practicable, the State Treasurer shall apportion the assessment among the operators to reflect the actual costs incurred by the State in providing supplemental security at each particular nuclear electric generating facility.

The assessment apportioned each operator shall be due and payable at a time and in a manner prescribed by the State Treasurer.

L.2006,c.35,s.2.



Section 26:2D-48.2 - Operator Not Liable For Assessment Under Certain Circumstances.

26:2D-48.2 Operator not liable for assessment under certain circumstances.
3.Commencing with the Fiscal Year 2008, an operator of a nuclear electric generating facility shall not be liable for an assessment under section 2 of P.L.2006, c.35 (C.26:2D-48.1) if, prior to the commencement of any fiscal year, the Attorney General, after reviewing the findings and recommendations of the Director of the New Jersey Office of Homeland Security and Preparedness and the Superintendent of State Police, determines that the operator has an approved, privately funded security program in operation at its facility.

L.2006,c.35,s.3.



Section 26:2D-49 - Objections; Hearing

26:2D-49. Objections; hearing
Within 15 days after the date of mailing a statement as provided in this act, the operator of a nuclear electric generating facility against which the statement is rendered may file with the State Treasurer its objections thereto. Not less than 30 nor more than 60 days after giving notice thereof to the objecting utility, the State Treasurer shall hold a hearing on the objections.

L.1981, c. 302, s. 13, eff. Oct. 27, 1981. Amended by L.1984, c. 98, s. 3, eff. July 1, 1985.



Section 26:2D-50 - Determination By State Treasurer; Amended, Invalid Or Valid Statement

26:2D-50. Determination by state treasurer; amended, invalid or valid statement
If, after the hearing, the State Treasurer finds that any part of the charge against the objecting operator of a nuclear electric generating facility is excessive, erroneous, or invalid, he shall transmit to the operator of a nuclear electric generating facility, by registered mail, an amended statement in accordance with the findings, which shall have the same force and effect as an original statement. If the State Treasurer finds the entire statement invalid, he shall notify the objecting operator of a nuclear electric generating facility, by registered mail, of the determination, and the original statement shall be null and void. If the State Treasurer finds that the statement as rendered is neither excessive, erroneous, unlawful nor invalid, in whole or in part, he shall transmit notice thereof to the objecting utility by registered mail.

L.1981, c. 302, s. 14, eff. Oct. 27, 1981. Amended by L.1984, c. 98, s. 4, eff. July 1, 1985.



Section 26:2D-51 - Prohibition Of Action To Restrain Or Delay Payment; Refund After Payment

26:2D-51. Prohibition of action to restrain or delay payment; refund after payment
No action or proceeding shall be maintained in any court for the purpose of restraining or delaying the collection or payment of a statement rendered in compliance with the provisions of this act. An operator of a nuclear electric generating facility against which a statement is rendered shall pay the amount thereof, and after the payment may, in the manner provided by this act, at any time within two years from the date of the payment, bring against the State an action at law to recover the amount paid, with legal interest thereon from the date of payment, upon the ground that the assessment was excessive, erroneous, or invalid in whole or in part.

L.1981, c. 302, s. 15, eff. Oct. 27, 1981. Amended by L.1984, c. 98, s. 5, eff. July 1, 1985.



Section 26:2D-52 - Failure To Pay Or File Objections

26:2D-52. Failure to pay or file objections
If any affected operator of a nuclear electric generating facility, to which a statement for the amount assessed against it as provided in this act has been rendered, fails to pay the amount within 30 days, or fails to file with the State Treasurer objections to the statement as provided herein, the State Treasurer shall proceed to collect the amount stated to be due, with legal interest, by seizure and sale of any goods or chattels, including stocks, securities, bank accounts, evidences of debt and accounts receivable belonging to the affected operator of a nuclear electric generating facility anywhere within the State.

L.1981, c. 302, s. 16, eff. Oct. 27, 1981. Amended by L.1984, c. 98, s. 6, eff. July 1, 1985.



Section 26:2D-53 - Rules And Regulations

26:2D-53. Rules and regulations
The department and the division are authorized in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), to jointly promulgate, adopt, and enforce any rules and regulations necessary or appropriate to carry out the purposes and intent of this act.

L.1981, c. 302, s. 17, eff. Oct. 27, 1981.



Section 26:2D-54 - Inspection Of Buildings And Places

26:2D-54. Inspection of buildings and places
The department and the division shall have the authority to enter and inspect any building or place for the purpose of determining compliance or noncompliance with the provisions of this act, any rules or regulations adopted pursuant thereto, or the plan.

L.1981, c. 302, s. 18, eff. Oct. 27, 1981.



Section 26:2D-55 - Continuance And Expiration Of Existing State Radiation Emergency Plan

26:2D-55. Continuance and expiration of existing state radiation emergency plan
The existing State Radiation Emergency Plan, as contained in the PIPAG Manual (Procedures for Implementing Protective Action Guides), or any other radiation emergency plan approved pursuant to State or federal law shall continue in full force and effect until all emergency response plans required by this act are adopted.

L.1981, c. 302, s. 19, eff. Oct. 27, 1981. Amended by L.1984, c. 98, s. 7, eff. July 1, 1985.



Section 26:2D-56 - Severability

26:2D-56. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person be adjudged invalid by any court of competent jurisdiction, the judgment shall be confined in its operation to the section, part, phrase, provision, or application directly involved in the controversy in which the judgment shall have been rendered and it shall not affect or impair the validity of the remainder of this act or the application thereof to other persons.

L.1981, c. 302, s. 20, eff. Oct. 27, 1981.



Section 26:2D-57 - Violations; Penalty; Injunction

26:2D-57. Violations; penalty; injunction
Any person who willfully violates this act or any rule, or regulation promulgated pursuant hereto, including the State Radiation Emergency Response Plan, shall be liable to a penalty of not more than $2,500.00 for each offense, to be collected by the department and the division in a summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief is requested. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The department and the division are authorized to compromise and settle any claim for penalty under this section in an amount in their discretion as may appear appropriate in all these circumstances.

L.1981, c. 302, s. 21, eff. Oct. 27, 1981.



Section 26:2D-58 - Advice Of Governor's Advisory Council For Emergency Services

26:2D-58. Advice of Governor's advisory council for emergency services
In implementing the provisions of this act, the department and the division shall seek the advice of the Governor's Advisory Council for Emergency Services established pursuant to P.L.1972, c. 133.

L.1981, c. 302, s. 22, eff. Oct. 27, 1981.



Section 26:2D-59 - Radon Gas, Progeny Study

26:2D-59. Radon gas, progeny study
The Department of Environmental Protection shall prepare and transmit to the Governor and Legislature a study concerning the dangers posed to the public health, safety, and welfare by the presence of radon gas and radon progeny in residential dwellings, schools, and public buildings in the State. The study shall identify the potential sources of contamination in the State, identify demographic, geologic, and geographic areas subject to an actual or potential threat or danger of contamination, and develop a cost-effective strategy for radon gas and radon progeny contamination testing. The study shall include recommendations for private actions to solve or alleviate potential health problems and any legislative or executive action that should be taken. The department shall prepare and transmit to the Governor and the Senate Institutions, Health and Welfare Committee and the General Assembly Agriculture and Environment Committee interim reports on its progress in implementing this section. The department shall transmit its first report on May 1, 1986 and subsequent reports every six months thereafter.

L. 1985, c. 408, s. 1, eff. Jan. 10, 1986.



Section 26:2D-60 - Voluntary Registry

26:2D-60. Voluntary registry
The Department of Health shall conduct an epidemiologic study of cancer and the presence of radon gas and radon progeny in residential dwellings and shall maintain a voluntary registry of persons at risk of radiogenic lung cancer. The department shall communicate promptly to persons on the registry new techniques for the prevention of mortality from the disease.

L. 1985, c. 408, s. 2, eff. Jan. 10, 1986.



Section 26:2D-61 - Monitoring

26:2D-61. Monitoring
The Department of Environmental Protection and the Department of Health shall coordinate to establish a program of confirmatory monitoring of the presence of radon gas and radon progeny in residential dwellings, utilizing local health officers and the Department of Environmental Protection personnel.

L. 1985, c. 408, s. 3, eff. Jan. 10, 1986.



Section 26:2D-62 - Public Information And Education Program

26:2D-62. Public information and education program
The Departments of Environmental Protection and Health shall also coordinate to establish a public information and education program to inform the public of the potential health effects of the presence of radon gas and radon progeny in residential dwellings, and the presence of radium in potable water supplies, and the geographic areas in the State subject to an actual or potential threat of danger and the measures which can be taken to protect the health, safety, and welfare of the citizens of the State. This public information and education program shall include:

a. A cooperative program with county and local health departments to facilitate health education in response to requests from the public; and

b. A toll-free public telephone information service within the Department of Environmental Protection to answer questions from residents of the State concerning radon gas and radon progeny contamination, or radium contamination, or both, as the case may be. The availability of the public telephone information service shall be published in the major newspapers circulated in the geographic areas of this State subject to an actual or potential threat of danger from radon gas or radon progeny contamination, or from the presence of radium in potable water supplies, as appropriate.

L.1985, c.408, s.4; amended 1989,c.311,s.5.



Section 26:2D-70 - Radon Tester Certification

26:2D-70. Radon tester certification
The Department of Environmental Protection shall within 180 days of the enactment of this act establish a program for the certification of persons who test for the presence of radon gas and radon progeny in buildings.

L. 1986, c. 83, s. 1, eff. Aug. 14, 1986.



Section 26:2D-71 - Radon Mitigator Certification

26:2D-71. Radon mitigator certification
The Department of Environmental Protection shall within 180 days of the enactment of this act establish a program for the certification of persons who mitigate, and safeguard buildings from, the presence of radon gas and radon progeny.

L. 1986, c. 83, s. 2, eff. Aug. 14, 1986.



Section 26:2D-72 - Mandatory Programs

26:2D-72. Mandatory programs
Beginning 90 days after the establishment of the certification programs by the Department of Environmental Protection pursuant to sections 1 and 2 of this act, no person who is not certified pursuant to section 1 or section 2 of this act, as appropriate, shall test for, or mitigate or safeguard a building from, the presence of radon gas and radon progeny. The provisions of this section shall not apply to a person performing this testing or mitigation on a building which he owns, or to a person performing testing or mitigation without remuneration.

L. 1986, c. 83, s. 3, eff. Aug. 14, 1986.



Section 26:2D-73 - Confidentiality

26:2D-73. Confidentiality
No person shall disclose to any person, except to the Department of Environmental Protection or the Department of Health, the address or owner of a nonpublic building that the person tested or treated for the presence of radon gas and radon progeny, unless the owner of the building waives, in writing, this right of confidentiality.

The provisions of this section shall not apply to a person performing testing or treatment on a building which he owns, or to instances where disclosure is necessary to contract for further testing or to contract for the mitigating and safeguarding of a building from the presence of radon gas and radon progeny. In the case of a prospective sale of a building which has been tested for radon gas and radon progeny, the seller shall provide the buyer, at the time the contract of sale is entered into, with a copy of the results of that test and evidence of any subsequent mitigation or treatment, and any prospective buyer who contracts for the testing shall have the right to receive the results of that testing.

L. 1986, c. 83, s. 4, eff. Aug. 14, 1986.



Section 26:2D-74 - Disclosure To Department Of Environmental Protection

26:2D-74. Disclosure to Department of Environmental Protection
A person certified pursuant to section 1 or 2 of this act to provide testing or mitigation services shall, within 30 days of the provision of these services, disclose to the Department of Environmental Protection the address or location of the building, the name of the owner of the building where the services were provided, and the results of any tests performed. The Department of Environmental Protection shall provide to the Department of Health this information upon the request of the Department of Health.

L. 1986, c. 83, s. 5, eff. Aug. 14, 1986.



Section 26:2D-75 - Fee Schedule

26:2D-75. Fee schedule
The department shall establish a fee schedule to cover the costs of the certification programs established pursuant to sections 1 and 2 of this act.

L. 1986, c. 83, s. 6, eff. Aug. 14, 1986.



Section 26:2D-76 - Rules, Regulations

26:2D-76. Rules, regulations
The department shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations to implement the provisions of this act.

L. 1986, c. 83, s. 7, eff. Aug. 14, 1986.



Section 26:2D-77 - 3rd Degree Crimes

26:2D-77. 3rd degree crimes
A person who violates the provisions of section 3, 4, or 5 of this act, or any rule or regulation adopted pursuant thereto, is guilty of a crime of the third degree.

L. 1986, c. 83, s. 8, eff. Aug. 14, 1986.



Section 26:2D-78 - Not Public Records

26:2D-78. Not public records
For the purposes of P.L. 1963, c. 73 (C. 47:1A-1 et seq.), health data relating to individuals and data relating to radon gas and radon progeny contamination at specific properties, including residential dwellings, gathered pursuant to the provisions of this act and the provisions of P.L. 1985, c. 408 (C. 26:2D-59 et seq.) shall not be deemed to be public records. The Department of Health and Environmental Protection shall destroy all information in their possession relating to the names and addresses of persons owning properties on which data were collected relating to radon gas and radon progeny contamination, at the end of five years from the date on which the data were collected.

L. 1986, c. 83, s. 9, eff. Aug. 14, 1986.



Section 26:2D-79 - Specialized Scientific Personnel

26:2D-79. Specialized scientific personnel
The Departments of Environmental Protection and Health are authorized to employ persons with specialized scientific training necessary to implement the provisions of P.L. 1985, c. 408 (C. 26:2D-59 et seq.) without regard to the provisions of Title 11 of the Revised Statutes.

L. 1986, c. 83, s. 10, eff. Aug. 14, 1986.



Section 26:2D-80 - New-house Testing

26:2D-80. New-house testing
The Department of Community Affairs is authorized to enter into an agreement with a public or private agency to carry out testing for radon gas and radon progeny at the sites of residential dwellings, the construction of which is in progress or commences on or after the effective date of this act, and to provide funding for that testing, provided that each $1.00 of that funding is matched by $1.00 from other public or private sources.

L. 1986, c. 83, s. 11, eff. Aug. 14, 1986.



Section 26:2D-81 - Findings, Declarations

26:2D-81. Findings, declarations
The Legislature finds and declares that:



Tanning facilities are not regulated by the State of New Jersey and the number of tanning facilities is rapidly growing throughout the State; various physical complications can arise from frequent and unsupervised use of these tanning facilities such as, overexposure to ultraviolet radiation which can cause severe sunburn and eye injury including cataracts and corneal damage; repeated exposure to ultraviolet light in tanning facilities can also cause premature aging of the skin, skin cancers and abnormal skin sensitivity in persons who may be using certain drugs including some tranquilizers, diuretics, antibiotics, high blood pressure medicines and birth control pills.

It is, therefore, desirable that citizens are protected against any problems which may result from improperly functioning equipment in tanning facilities, and given the potential for harm that is presented by establishments using artificial suntan sources, it is imperative that effective minimum safety standards in this health area be established.

L.1989, c.234, s.1.



Section 26:2D-82 - "Tanning Facility" Defined

26:2D-82. "Tanning facility" defined
As used in this act: "tanning facility" means any location, place, area, structure or business that, either as a sole service or in conjunction with other services, provides patrons with access to sunlamps, ultraviolet lamps or other equipment intended to induce skin tanning through the irradiation of any part of the human body for cosmetic or nonmedical purposes.

L.1989, c.234, s.2.



Section 26:2D-82.1 - Restrictions On Use Of Tanning Facilities By Minors.

26:2D-82.1 Restrictions on use of tanning facilities by minors.

1. a. A tanning facility operator shall not permit a person who is under 17 years of age to use a tanning facility, except as provided in paragraph (1) of subsection b. of this section.

b. (1) A tanning facility operator shall permit a person who is at least 14 years of age to use spray tanning in a tanning facility.

(2)A tanning facility operator shall not permit a person who is under 17 years of age to use a tanning bed. A tanning facility operator shall permit a person who is at least 17 years of age to use a tanning bed, provided that the person's parent or guardian is present at the tanning facility for the initial consultation.

(3)An emancipated minor shall be exempt from the provisions of this subsection upon legal proof documenting said emancipation.

c.(Deleted by amendment, P.L.2013, c.39).

d.The penalties for violating the provisions of this section shall be as provided in section 7 of P.L.1989, c.234 (C.26:2D-87).

L.2006, c.48, s.1; amended 2012, c.17, s.147; 2013, c.39, s.1.



Section 26:2D-83 - Minimum Safety Standards For Tanning Facilities Established.

26:2D-83 Minimum safety standards for tanning facilities established.

3.The Commissioner of Health, in consultation with the Commissioner of Environmental Protection, shall, by regulation, establish minimum safety standards for tanning facilities. The standards shall include, but not be limited to:

a.Establishment of a maximum safe time of exposure to radiation and a maximum safe temperature at which tanning devices may be operated;

b.A requirement that a patron at a tanning facility wear protective eye glasses when using tanning equipment and that a patron be supervised as to the length of time the patron uses tanning equipment at the facility;

c.A requirement that the facility operator post easily legible, permanent warning signs near the tanning equipment which state: "DANGER-ULTRAVIOLET RADIATION FOLLOW ALL INSTRUCTIONS";

d.A requirement that the facility have protective shielding for tanning equipment in the facility; and

e.A requirement that the facility operator post a sign in conspicuous view at or near the reception area which states: "PERSONS UNDER AGE 14 SHALL NOT BE PERMITTED TO USE SPRAY TANNING IN THIS TANNING FACILITY. PERSONS WHO ARE AT LEAST 17 YEARS OF AGE SHALL BE PERMITTED TO USE A TANNING BED IN THIS FACILITY PROVIDED THAT A PARENT OR LEGAL GUARDIAN IS PRESENT FOR THE INITIAL CONSULTATION."

L.1989, c.234, s.3; amended 2006, c.48, s.2; 2012, c.17, s.148; 2013, c.39, s.2.



Section 26:2D-84 - Compliance With Safety Standards; Certification, Periodic Inspections

26:2D-84. Compliance with safety standards; certification, periodic inspections
The local board of health in the municipality in which a tanning facility is located shall certify that a facility is in compliance with the safety standards established pursuant to section 3 of this act and shall periodically inspect the facility to ensure continued compliance with the standards.

L.1989, c.234, s.4.



Section 26:2D-85 - "Non-ionizing Radiation Fund."

26:2D-85 "Non-Ionizing Radiation Fund."

5.There is established in the Department of Health a nonlapsing revolving fund known as the "Non-Ionizing Radiation Fund." The fund shall be credited with all fees collected pursuant to this act. Interest on monies in the fund shall be credited to the fund, and all monies in the fund are appropriated for the purposes of this act.

L.1989, c.234, s.5; amended 2006, c.48, s.3; 2012, c.17, s.149.



Section 26:2D-86 - Tanning Facility; Annual Registration, Fee.

26:2D-86 Tanning facility; annual registration, fee.

6. a. A tanning facility shall register annually with the Department of Health on forms provided by the department and shall pay to the department an annual registration fee.

b.The Department of Health shall establish a registration fee schedule, by regulation, to cover the costs of implementing the provisions of this act, including the costs incurred by local boards of health pursuant to section 4 of this act.

L.1989, c.234, s.6; amended 2006, c.48, s.4; 2012, c.17, s.150.



Section 26:2D-87 - Violations, Penalties.

26:2D-87 Violations, penalties.

7.A person who violates the provisions of P.L.1989, c.234 (C.26:2D-81 et seq.) and P.L.2006, c.48 (C.26:2D-82.1 et al.) is subject to a penalty of $100 for the first offense and $200 for each subsequent offense, except that a tanning facility operator who violates the provisions of section 1 of P.L.2006, c.48 (C.26:2D-82.1) concerning a minor's use of the tanning facility is subject to a penalty of $1,000 for the first offense, $2,000 for the second offense, and $2,000 and a five-day suspension of the facility's registration and operation for a third and subsequent offense. The penalty shall be sued for and collected in a court of competent jurisdiction in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

A penalty recovered under the provisions of P.L.1989, c.234 (C.26:2D-81 et seq.) and P.L.2006, c.48 (C.26:2D-82.1 et al.) shall be recovered by and in the name of the Commissioner of Health or by and in the name of the local board of health. When the plaintiff is the Commissioner of Health the penalty recovered shall be paid by the commissioner into the treasury of the State. When the plaintiff is a local board of health, the penalty recovered shall be paid by the local board of health into the treasury of the municipality where the violation occurred.

L.1989, c.234, s.7; amended 2006, c.48, s.5; 2012, c.17, s.151; 2013, c.39, s.3.



Section 26:2D-88 - Rules, Regulations.

26:2D-88 Rules, regulations.

8.In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Health, in consultation with the Commissioner of Environmental Protection, shall promulgate rules and regulations necessary to carry out the purposes of this act.

L.1989, c.234, s.8; amended 2006, c.48, s.6; 2012, c.17, s.152.



Section 26:2D-89 - Report To Governor, Legislature.

26:2D-89 Report to Governor, Legislature.

4.The Commissioner of Health shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), no later than two years after the effective date of P.L.2013, c.39, on the number and details of violations of P.L.1989, c.234 (C.26:2D-81 et seq.) and P.L.2006, c.48 (C.26:2D-82.1 et al.) found at tanning salons.

L.2013, c.39, s.4.



Section 26:2F-1 - Short Title

26:2F-1. Short title
This act shall be known as the Public Health Priority Funding Act of 1977.

L.1966, c. 36, s. 1. Amended by L.1977, c. 332, s. 1, eff. Jan. 23, 1978.



Section 26:2F-2.1 - Legislative Findings And Declaration

26:2F-2.1. Legislative findings and declaration
The Legislature finds and declares that there exists in New Jersey a serious and increasing incidence of various communicable and chronic diseases such as cancer, hypertension, heart disease, diabetes, venereal disease, alcoholism and drug abuse which requires a continuing commitment of public health personnel and resources; and that there has been in recent years a diminished financial support for agencies engaged in providing primary prevention programs.

The Legislature also recognizes that there exists a framework for the provision of such services at the municipal, regional and county levels but that changing socio-economic, environmental and technological conditions warrant a redirection of the ways of addressing these health problems. The Legislature finds that there should be provided funds to support certain public health priority activities.

L.1977, c. 332, s. 2, eff. Jan. 23, 1978.



Section 26:2F-3 - Definitions

26:2F-3. Definitions
For the purposes of this act unless the context clearly requires a different meaning:

(a) "Local health agency" means any county, regional, municipal or other governmental agency organized for the purpose of providing health services, administered by a full-time health officer and conducting a public health program pursuant to law.

(b) "Commissioner" shall mean the State Commissioner of Health or his designee.

(c) "Special projects and development fund" shall mean the fund established in section 7 of this act.

(d) "Priority health services" means those core activities pertaining to communicable disease and chronic illness as contained in the "standards of performance" or supplemented from the list of recognized activities as contained in the "standards of performance," and designated annually by the commissioner with the approval of the Public Health Council. For the purposes of this subsection, "standards of performance" means the "Recognized Public Health Activities and Minimum Standards of Performance for Local Boards of Health in New Jersey" as prescribed by the Public Health Council of the State Department of Health under authority of P.L.1947, c. 177 (C. 26:1A-1 et seq.).

(e) "Public health priority fund" shall mean State funds for priority health services to be rendered by local health agencies but shall not include grants from the special projects and development fund.

(f) "Annual expenditures for health purposes" shall mean the local effort as represented by the expenditures by a local health agency for health services which comply with the "standards of performance" excluding any sum paid to the local health agency as public health priority funds under the provisions of this act.

(g) (1) "Noninstitutional population" shall mean the number of inhabitants of a municipality or a group of municipalities making up a local health agency jurisdiction as enumerated in the last Federal census, or by a special census made by the Federal Bureau of the Census, or as estimated annually by the Department of Labor and Industry, whichever is the most recent, except that military personnel living on military reservations, inmates of Federal, State, and county institutions, and boarding students of colleges and universities shall be excluded.

(2) "Special needs population" shall mean the sum of the number of persons having income less than the poverty level and the number of persons over the age of 65, as listed in the most recent Federal census.

(h) "Full-time health officer" means a holder of a license as a health officer issued by the State Department of Health and who is employed by a local health agency to function during all the working hours of the regularly scheduled work week of the governmental unit to which the local health agency is attached and not regularly employed during the working hours of that scheduled work week in other activities for which he receives remuneration.

(i) Deleted by amendment.

(j) Deleted by amendment.

(k) "Criteria for participation" shall mean that a local health agency serving a minimum population of 25,000 is under the administrative direction of a full-time health officer, and all other employees are appropriately qualified and licensed as required by law. The minimum population of 25,000 may be waived at the discretion of the commissioner in the case of a local health agency which from the period beginning January 1, 1960, has carried on and continues to carry on a comprehensive public health program under the direction of a full-time health officer.

L.1966, c. 36, s. 3. Amended by L.1977, c. 332, s. 3, eff. Jan. 23, 1978.



Section 26:2F-6.1 - Public Health Priority Funds For Each Municipality; Determination; Formula

26:2F-6.1. Public health priority funds for each municipality; determination; formula
Public health priority funds for each municipality within the local health agency shall be determined by the following formula:

PHPF=(p/c factor x nip x (2-rfs)) + (p/c factor x snp)

PHPF =Public health priority fund

p/c factor=Per capita amount deemed necessary to provide priority health services

NIP =Noninstitutional population

SNP =Special needs population

RFS =The relative fair share factor of a municipality, and is the ratio that the equalized valuation of a municipality divided by its noninstitutional population bears to the total equalized valuation of all municipalities divided by the noninstitutional population of the State. The equalized valuation for each municipality is the equalized valuation promulgated by the Director of the Division of Taxation pursuant to P.L.1954, c. 86 (C. 54:1-35.1) plus the amount determined by dividing the sum of the amounts received by the municipality for personal property tax replacement pursuant to P.L.1966, c. 135 (C. 54:11D-1 et seq.) and from public utility franchise and gross receipt taxes pursuant to P.L.1940, c. 4 (C. 54:30A-16 et seq.) by the equalized tax rate of the municipality. The equalized tax rate of a municipality is determined by dividing the amount on which the local tax rate is computed, as indicated in the table of aggregates prepared pursuant to R.S. 54:4-52, by the equalized valuation promulgated by the Director of the Division of Taxation. For any municipality whose ratio is one-half or less, its factor shall be zero. For any municipality whose ratio is greater than two, its factor is two.

L.1977, c. 332, s. 4, eff. Jan. 23, 1978.



Section 26:2F-6.2 - Use Of Public Health Priority Funds

26:2F-6.2. Use of public health priority funds
Public health priority funds shall be used only for the support of priority health services provided by the local health agency, and shall not be provided for use in substitution for the mean annual expenditures for health purposes of the agency during the 2 years immediately preceding the year for which public health priority funds are requested.

L.1977, c. 332, s. 5, eff. Jan. 23, 1978.



Section 26:2F-7 - Special Projects And Development Fund, Established; Grants.

26:2F-7 Special projects and development fund, established; grants.
7. (a) There is hereby established a special projects and development fund which shall consist of all funds appropriated or otherwise made available for the purposes set forth in this section. The commissioner, with the approval of the Public Health Council, may make grants from the special projects and development fund to local health agencies, to hospitals, and to voluntary health agencies to provide State health assistance for new health services and for special health projects in order to stimulate continued development of health services and to assure the citizens of New Jersey the benefits of the most advanced health protection techniques.

(b)Except as provided in subsection (c) of this section, grants from the special projects and development fund for specific purposes shall be made on an annual basis for a period not in excess of 5 years and such grants shall be in diminishing amounts during this period. The commissioner shall determine the conditions applicable to each such grant including the extent of local financial participation to be required. Grants from the special projects and development fund to voluntary health agencies shall not exceed 40% of said fund.

(c) (1) Grants from the special projects and development fund shall be made on an annual basis to local health agencies for local enforcement efforts concerning the sale and commercial distribution of tobacco products to persons under the age of 19 years, in an amount determined by the commissioner. The grants shall be distributed based on the number of cigarette retail dealer and vending machine licenses issued within a local health agency's jurisdictional authority in order to ensure Statewide coverage and Statewide consistency of enforcement efforts; except that the commissioner may designate up to 5% of available funds, annually, for incentive grants to local health agencies to enhance enforcement efforts.

Each grant recipient shall report quarterly to the commissioner on the number of compliance check inspections it has completed and the results of those compliance checks. The commissioner shall determine any other conditions applicable to the grants.

(2)Beginning in 1999, notwithstanding the provisions of paragraph (1) of this subsection to the contrary, the commissioner may make grants from the special projects and development fund to public and private local agencies to reduce teenage use of addictive substances.

L.1966,c.36,s.7; amended 1995, c.320, s.1; 2005, c.384, s.2.



Section 26:2F-8 - Qualification For Grant By Local Health Agency

26:2F-8. Qualification for grant by local health agency
A local health agency may qualify for a grant under one or more of the sections of this act.

L.1966, c. 36, s. 8. Amended by L.1977, c. 332, s. 6, eff. Jan. 23, 1978.



Section 26:2F-9 - Public Health Priority Funding; Notification; Application

26:2F-9. Public health priority funding; notification; application
Pending final passage of the applicable General Appropriations Act, the commissioner shall notify each eligible local health agency as to the priority health services and the amount of public health priority funds estimated to be payable during the next calendar year to provide these services. On or before a date set by the commissioner, the health officer of each local health agency, or in his absence another person designated by the official body under which the local health agency operates, may submit an application for public health priority funds for the following calendar year. The application shall include the budget of the agency, the plan of work and such other information as the commissioner may require, to be presented in a form prescribed by the commissioner. It shall be the responsibility of the applicant to describe in detail in the application how all the public health priority services will be met by the local health agency. The application shall be certified, under the penalties of perjury, as true to the best knowledge of the person making it.

L.1966, c.36, s.9; amended 1977, c.332, s.7; 1989,c.64,s.1.



Section 26:2F-11 - Payments

26:2F-11. Payments
The sum payable as public health priority funds to each local health agency shall be payable one-half on July 1, and one-half on January 1. Payments shall be made by the State Treasurer upon certificate of the commissioner and warrant of the Director of the Division of Budgeting and Accounting.

L.1966, c. 36, s. 11. Amended by L.1977, c. 332, s. 8, eff. Jan. 23, 1978.



Section 26:2F-12 - Audit By Commissioner; Examination Of Agency Records; Unexpended Funds And Audit Exceptions; Return; Disposition

26:2F-12. Audit by commissioner; examination of agency records; unexpended funds and audit exceptions; return; disposition
In order to insure that the public health priority funds are expended in conformance with the provisions of this act, the commissioner shall, when he deems it in order, have an audit made of the expenditures of moneys and of services provided by the local health agency receiving public health priority funds and shall, when he shall deem it necessary, have examined all books, papers and vouchers of the agency and its fiscal agent shall have free and unrestricted access thereto for that purpose.

Following fiscal audits, all unexpended public health priority funds and audit exceptions as determined by the commissioner shall be returned to the State Department of Health within 3 months of notification. Such funds shall be expended for priority health services in accordance with the standards of performance and made available as special grants to local health agencies upon application and amounts approved by the commissioner with concurrence of the Public Health Council.

L.1966, c. 36, s. 12. Amended by L.1977, c. 332, s. 9, eff. Jan. 23, 1978.



Section 26:2F-13 - Failure To Provide Or Meet Standards For Priority Health Services; Reduction Or Discontinuance Of Aid; Late Application Or Report; Penalty

26:2F-13. Failure to provide or meet standards for priority health services; reduction or discontinuance of aid; late application or report; penalty
When it has been determined that a local health agency fails to provide priority health services in accordance with standards of performance called for in its plan of work as stated in its application for public health priority funds or ceases to comply with the criteria for participation, public health priority funds may be reduced or discontinued by the commissioner when, in his judgment, such action serves to further the general purposes of this act. When it has been determined that a local health agency fails to meet the dates established pursuant to sections 9 and 14 of P.L.1966, c. 36 (C. 26:2F-9 and C. 26:2F-14) for submission of the application for public health priority funds or required reports, public health priority funds will be reduced by one day's allocation of the total amount, for each day that the application or report is late. This penalty may be waived, or modified, at the discretion of the commissioner for good cause shown. The penalty may be imposed by decreasing the local health agency allocation of public health funds for the following year.

L.1966, c. 36, s. 13. Amended by L.1977, c. 332, s. 10, eff. Jan. 23, 1978.



Section 26:2F-13.1 - Unallocated Public Health Priority Funds; Carry Forward; Special Grants

26:2F-13.1. Unallocated public health priority funds; carry forward; special grants
Unallocated public health priority funds for the fiscal year may be carried forward and made available in the following fiscal year as special grants to local health agencies upon application by such agencies. The amounts of special grants shall be approved by the commissioner with the concurrence of the Public Health Council. Such special grants shall be made available to local health agencies only for extraordinary purposes.

L.1977, c. 332, s. 11, eff. Jan. 23, 1978.



Section 26:2F-13.2 - Administrative Rules

26:2F-13.2. Administrative rules
The commissioner shall have all the powers necessary to make, establish and amend, after consultation with the Public Health Council, such administrative rules as may be necessary, desirable or proper to carry out his powers and duties under this act.

L.1977, c. 332, s. 12, eff. Jan. 23, 1978.



Section 26:2F-14 - Annual Report

26:2F-14. Annual report
Each local health agency receiving public health priority funds shall on or before October 15 in each year, following the year for which the public health priority funds were received, prepare and file with the commissioner an annual report for the preceding State fiscal year. Such report shall state the condition of the public health within the limits of its jurisdiction, noting therein any special cause for the deterioration of health or of hazard thereto, and shall contain answers to any questions which may have been addressed to the local health agency by the commissioner.

L.1966, c. 36, s. 14. Amended by L.1977, c. 332, s. 13, eff. Jan. 23, 1978.



Section 26:2F-15 - Per Capita Factor

26:2F-15. Per capita factor
The per capita factor for the purposes of this act shall be specified for each year in the General Appropriations Act or in a supplement thereto.

L.1966, c. 36, s. 15. Amended by L.1977, c. 332, s. 14, eff. Jan. 23, 1978.



Section 26:2G-1 - Short Title; Purpose

26:2G-1. Short title; purpose
The act shall be known and may be cited as the "Narcotic and Drug Abuse Control Act of 1969." It shall be the purpose and intent of this act to establish a single agency capable of unifying all efforts in a comprehensive program to control addictive drugs and to combat the effects of the disease of drug addiction.

L.1969, c. 152, s. 1.



Section 26:2G-2 - Division Of Narcotic And Drug Abuse Control; Establishment; Division Defined

26:2G-2. Division of narcotic and drug abuse control; establishment; division defined
There is hereby established in the Department of Health a division which shall be known as the Division of Narcotic and Drug Abuse Control.

As used in this act, unless the context clearly indicates otherwise, the word "division" means the Division of Narcotic and Drug Abuse Control established herein.

L.1969, c. 152, s. 2.



Section 26:2G-3 - Certain Functions, Powers And Duties Of Commissioners Of Institutions And Agencies, Community Affairs And Health Transferred To Director

26:2G-3. Certain functions, powers and duties of commissioners of institutions and agencies, community affairs and health transferred to director
All the functions, powers and duties of the Commissioner of Institutions and Agencies and the Commissioner of Community Affairs, in regard to the prevention and control of drug addiction and the diagnosis, treatment, rehabilitation and aftercare of drug addicts are hereby transferred to and vested in the Director of Narcotic and Drug Abuse Control. All functions, powers and duties of the Commissioner of Health in regard to the manufacture, sale, distribution, possession and use of narcotic, depressant and stimulant drugs are hereby delegated to the Director of Narcotic and Drug Abuse Control.

L.1969, c. 152, s. 3.



Section 26:2G-4 - Director Of Narcotic And Drug Abuse Control; Appointment

26:2G-4. Director of narcotic and drug abuse control; appointment
The administrator and head of the division shall be a director, who shall be known as the Director of Narcotic and Drug Abuse Control, and who shall be a person qualified by training and experience to perform the duties of his office. The director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the director's successor. The director shall receive such salary as shall be provided by law.

L.1969, c. 152, s. 4.



Section 26:2G-5 - Additional Powers Of Director

26:2G-5. Additional powers of director
The director, as head of the division, shall have all of the functions, powers and duties heretofore vested in the Commissioner of Institutions and Agencies, and the Commissioner of Community Affairs when either commissioner was acting with regard to the prevention and control of drug addiction and the treatment of drug addicts and also, all the functions, powers and duties vested in the Commissioner of Health by chapter 18 of Title 24 of the Revised Statutes (Uniform Narcotic Drug Law); and shall, in addition to the functions, powers and duties vested in him by this act or by any other law:

a. To survey and analyze the State's need and formulate a comprehensive plan for the long-range development, through the utilization of Federal, State, local and private resources, of adequate services and facilities for the prevention and control of drug addiction and the diagnosis, treatment and rehabilitation of drug addicts, and from time to time to revise such plan.

b. To promote, develop, establish, co-ordinate and conduct unified programs for education, prevention, diagnosis, treatment, aftercare, community referral, rehabilitation and control in the field of drug addiction, based on the comprehensive plan formulated under paragraph a. of this section, and, in co-operation with such other Federal, State, local and private agencies as are necessary and within the amount made available by appropriation therefor implement and administer such programs.

c. To direct and carry on basic, clinical, epidemiological, social science and statistical research in drug addiction either individually or in conjunction with other agencies, public or private and, within the amount made available by appropriation therefor develop pilot programs. In pursuance of the foregoing and notwithstanding any other provision of law, the director is empowered to establish, direct and carry on experimental pilot clinic programs for the treatment of drug addiction and of the condition of drug addicts.

d. To provide education and training in prevention, diagnosis, treatment, rehabilitation and control of drug addiction for medical students, physicians, nurses, teachers, social workers and others with responsibilities for drug addicts either alone or in conjunction with other agencies, public or private.

e. To provide public education on the nature and results of drug addiction and on the potentialities of prevention and rehabilitation in order to promote public understanding, interest and support.

f. To disseminate information relating to public and private services and facilities in the State available for the assistance of drug addicts and potential drug addicts.

g. To gather information and maintain statistical and other records relating to drug addicts and drug addiction in the State. It shall be the duty of every physician, dentist, veterinarian or other person who is authorized to administer or professionally use narcotic, depressant or stimulant drugs, or hospitals, clinics, dispensaries or persons authorized to dispense narcotic, depressant or stimulant drugs and all public officials having duties to perform with respect to such drugs or users of such drugs to report and supply such information in relation thereto as the director shall by rule, regulation or order require.

h. To submit to the Governor, the Legislature and the Commissioner of Health an annual report of the division's operations and specific recommendations pertaining to matters within the scope of its jurisdiction in proper bill form not later than January 15 of each year.

i. To provide psychiatric, medical and psychological services to the Department of Institutions and Agencies and similar agencies of the political subdivisions of the State with respect to prisoners and parolees who are or were at any time addicted to morphine, heroin or similar narcotic substance, or to depressant or stimulant drugs.

j. With the approval of the Governor, to accept as agent of the State any gift, grant, devise or bequest, whether conditional or unconditional for any of the purposes of this act. Any moneys so received may be expended by the director to effectuate any purpose of this act subject to the same limitations as to approval of expenditures and audit as are prescribed for State moneys appropriated for the purposes of this act.

k. To make agreements with the Federal Government, political subdivisions, public agencies or private agencies to do or cause to be done that which may be necessary, desirable or proper to carry out the purposes and objectives of this article within the amounts made available therefor by appropriation, gift, grant, devise or bequest.

l . To control and regulate the manufacture, sale, distribution, possession and use of narcotic, depressant and stimulant drugs in accordance with the provisions of this act and chapter 18 of Title 24 of the Revised Statutes.

m. To prescribe, amend and rescind rules and regulations to effectuate the purposes of this act.

L.1969, c. 152, s. 5.



Section 26:2G-6 - Organization Of Division; Rules And Regulations

26:2G-6. Organization of division; rules and regulations
(a) The director shall organize the division and establish therein such bureaus and subordinate organizational units as he may deem necessary and expedient. He may formulate and adopt rules and regulations and prescribe duties for the efficient conduct of the business work and general administration of the division, its officers and employees. In addition the director may delegate to subordinate officers or employees in the division such of his powers as he may deem desirable, to be exercised under his supervision and direction.

(b) The director shall designate any officer or employee in the department to perform all of the powers, functions and duties of the director during the absence or disability of the director. Such designation shall be subject to the approval of the Governor, and the Commissioner of Health, and shall be in writing and filed with the Secretary of State. In the event that the director shall die, resign or be removed from his office or become disqualified to execute the duties of his office or a vacancy shall occur in the office of director for any cause whatever, the person designated as aforesaid shall have and exercise the powers and perform the functions, powers and duties of the director until the successor of the director is appointed and shall qualify.

L.1969, c. 152, s. 6.



Section 26:2G-7 - Federal Grants

26:2G-7. Federal grants
The director may apply for and accept on behalf of the State any grants from the Federal Government or any agency thereof, or from any foundation, corporation, association or individual, and may comply with the terms, conditions and limitations thereof, for any of the purposes of the division. Any money so received may be expended by the division, subject to any limitations imposed in such grants to effect any of the purposes of the division, as the case may be, upon warrant of the Director of the Division of Budget and Accounting of the Department of the Treasury on vouchers certified and approved by the director. The power herein granted shall be in addition to and shall in no way limit the authority granted to the director by other existing law.

L.1969, c. 152, s. 7.



Section 26:2G-8 - Appropriations

26:2G-8. Appropriations
All appropriations and other moneys available and to become available to any department, division, bureau or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Narcotic and Drug Abuse Control, are hereby transferred to the Division of Narcotic and Drug Abuse Control established hereunder, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1969, c. 152, s. 8.



Section 26:2G-9 - Transfer Of Certain Employees To Division Of Narcotic And Drug Abuse Control

26:2G-9. Transfer of certain employees to division of narcotic and drug abuse control
Such employees of any department, commission, council, board, authority, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Narcotic and Drug Abuse Control or to any office, authority or agency designated, continued or constituted therein, as the Director of Narcotic and Drug Abuse Control may determine are needed for the proper performance of the functions and duties imposed upon the Division of Narcotic and Drug Abuse Control, or such office, authority or agency therein, are hereby transferred to the department, division, office, authority or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1969, c. 152, s. 9.



Section 26:2G-10 - Civil Service, Pension And Retirement Protected

26:2G-10. Civil service, pension and retirement protected
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11, Civil Service, of the Revised Statutes, or under any pension law or retirement system.

L.1969, c. 152, s. 10.



Section 26:2G-11 - Transfer Of Certain Files, Books, Papers, Records And Equipment To Division Of Narcotic And Drug Abuse Control

26:2G-11. Transfer of certain files, books, papers, records and equipment to division of narcotic and drug abuse control
All files, books, papers, records, equipment and other property of any department, commission, council, board, office, authority or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Narcotic and Drug Abuse Control or to any office, authority or agency designated, continued or constituted hereunder, shall upon the effective date of this act be transferred to the department, division, office, authority or agency to which such assignment or transfer has been made hereunder.

L.1969, c. 152, s. 11.



Section 26:2G-12 - Orders, Rules And Regulations Heretofore Made Not Affected By This Act

26:2G-12. Orders, rules and regulations heretofore made not affected by this act
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Narcotic and Drug Abuse Control or to any officer, authority or agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1969, c. 152, s. 12.



Section 26:2G-13 - Actions Or Proceedings Not Affected By This Act

26:2G-13. Actions or proceedings not affected by this act
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Narcotic and Drug Abuse Control or to any officer, authority or agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, division, office, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, commissions, council, board, officer, authority or agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Narcotic and Drug Abuse Control or to any officer, authority or agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, commission, council, board, officer, authority or other agency on the effective date of this act shall be continued by the department, division, officer, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1969, c. 152, s. 13.



Section 26:2G-14 - Applications Or Requests; Filing

26:2G-14. Applications or requests; filing
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the department, board, division, commission, office or officer, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department, division, officer or agency to which such assignment or transfer has been made hereunder.

L.1969, c. 152, s. 14.



Section 26:2G-15 - Repeal Of Inconsistent Acts

26:2G-15. Repeal of inconsistent acts
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1969, c. 152, s. 15.



Section 26:2G-16 - Partial Invalidity

26:2G-16. Partial invalidity
If any provision of this act or the application thereof to any person or circumstances or the exercise of any power or authority thereunder is held invalid or contrary to law, such holding shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or applications or affect other exercises of power or authority under said provisions not contrary to law, and to this end the provisions of this act are declared to be severable.

L.1969, c. 152, s. 16.



Section 26:2G-21 - Narcotic And Drug Abuse Treatment Centers; Public Policy

26:2G-21. Narcotic and drug abuse treatment centers; public policy
It is declared to be the public policy of this State to provide for the development, establishment and enforcement of basic standards to insure safe care and adequate treatment of individuals in narcotic and drug abuse treatment centers, as hereinafter defined.

L.1970, c. 334, s. 1, eff. Dec. 29, 1970.



Section 26:2G-22 - Definitions

26:2G-22. Definitions
As used in this act:

(a) "Narcotic and drug abuse treatment center" means any establishment, facility or institution, public or private, whether operated for profit or not, which primarily offers, or purports to offer, maintain, or operate facilities for the residential or outpatient diagnosis, care, treatment, or rehabilitation of two or more nonrelated individuals, who are patients as defined herein, excluding, however, any hospital or mental hospital otherwise licensed by Title 30 of the Revised Statutes.

(b) "Patient" means a person who is addicted to, or otherwise suffering physically or mentally from the use, or abuse of, narcotic drugs and who requires continuing care of a narcotic and drug abuse treatment center.

(c) "Narcotic drug" means any narcotic, drug, or dangerous controlled substance, as defined in any law of the State of New Jersey or of the United States.

(d) "Commissioner" means the Commissioner of the State Department of Health of New Jersey.

L.1970, c. 334, s. 2, eff. Dec. 29, 1970.



Section 26:2G-23 - Certificate Of Approval; Application

26:2G-23. Certificate of approval; application
No narcotic and drug abuse treatment center shall operate within this State except pursuant to a certificate of approval obtained from the commissioner, upon application made therefor. Such application shall be made upon forms furnished by the commissioner, shall set forth the location of the narcotic and drug abuse treatment center, the person in charge thereof, and the facilities for caring for patients who may seek treatment therein. The applicant shall be required to furnish evidence of its ability to comply with minimum standards established hereunder and of the good moral character of the applicant and the person in charge of the narcotic and drug abuse treatment center. Any change in the facts set forth in the application shall be reported to the commissioner within 10 days after the occurrence thereof.

L.1970, c. 334, s. 3, eff. Dec. 29, 1970.



Section 26:2G-24 - Investigation Of Applicant; Issuance Of Certificate; Transfer Or Assignment; Display

26:2G-24. Investigation of applicant; issuance of certificate; transfer or assignment; display
Upon receipt of an application for a certificate of approval, the commissioner shall cause an investigation to be made of the applicant and the facilities, and shall issue a certificate of approval if it is found that the applicant is of good moral character and that the facilities comply with the provisions of this act and with the regulations and standards required by the commissioner pursuant hereto. The certificate of approval shall not be transferable or assignable or applicable to any premises or proprietor other than those specified therein. The certificate shall be conspicuously displayed within the narcotic and drug abuse treatment center at all times.

L.1970, c. 334, s. 4, eff. Dec. 29, 1970.



Section 26:2G-25 - Rules, Regulations, Standards Of Treatment; Classification Of Treatment Facilities; Notifications.

26:2G-25 Rules, regulations, standards of treatment; classification of treatment facilities; notifications.
5.The commissioner shall adopt, amend, promulgate and enforce such rules, regulations and minimum standards for the treatment of patients of narcotic and drug abuse treatment centers as may be reasonably necessary to accomplish the purposes of P.L.1970, c.334 (C.26:2G-21 et seq.). Such narcotic and drug abuse treatment centers may be classified into two or more classes with appropriate rules, regulations and minimum standards for each such class.

The rules and regulations adopted pursuant to this section shall, at a minimum, require a transitional sober living home, halfway house, or other residential aftercare facility to provide notice to a patient's spouse, parent, legal guardian, designated next of kin, or other designated emergency contact, whenever the patient voluntarily withdraws, or is involuntarily evicted from, such facility, provided that: (1) such notice is provided in a manner that is consistent with federal requirements under 42 CFR Part 2 and federal HIPAA requirements under 45 CFR Parts 160 and 164; and (2) the patient, if an adult, has not withheld consent for such notice or expressly requested that notification not be given. If a patient who is not incapacitated withholds consent for such notice, or expressly requests that notification not be given, the department shall require the patient's wishes to be respected unless the patient is a minor child or adolescent, in which case, the department shall require the minor's parent, legal guardian, designated next of kin, or other designated emergency contact to be notified, provided that such notification is not inconsistent with, and would not violate, federal requirements under 42 CFR Part 2 and federal HIPAA requirements under 45 CFR Parts 160 and 164.

L.1970, c.334, s.5; amended 2015, c.284, s.2.



Section 26:2G-25.1 - Database Relative To Availability Of Beds In Residential Substance Use Disorders Treatment Facilities.

26:2G-25.1 Database relative to availability of beds in residential substance use disorders treatment facilities.
1. a. The Division of Mental Health and Addiction Services in the Department of Human Services shall oversee the development and maintenance of a database, which shall collect and track the daily information received pursuant to section 2 of this act about the number of open beds that are available for treatment in each residential substance use disorders treatment facility in the State that receives State or county funding.

b.The information maintained in the database shall include, by county:

(1)the address and telephone number of the residential substance use disorders treatment facility;

(2)the type of services provided by the facility;

(3)the licensed bed capacity of the facility; and

(4)the number of open beds that are available for treatment, based on the information received pursuant to section 2 of this act.

c.The information described in subsection b. of this section shall be:

(1)prominently displayed on the website of the department;

(2)made available to the public, upon request, through the addictions telephone hotline and the Statewide 2-1-1 telephone system; and

(3)made available using any other means that the Commissioner of Human Services deems appropriate.

d.The commissioner is authorized to solicit, receive, and accept grants, funds, or anything of value from any public or private entity and receive and accept contributions of money, property, labor, or any other thing of value from any legitimate source for the purpose of the development and maintenance of a database pursuant to this act.

L.2015, c.293, s.1.



Section 26:2G-25.2 - Submission Of Information For Publication On Database.

26:2G-25.2 Submission of information for publication on database.
2.Each residential substance use disorders treatment facility in the State that receives State or county funding shall submit to the database developed and maintained pursuant to section 1 of this act, no less than once a day, information advising of the number of open beds that are available for treatment on that day.

L.2015, c.293, s.2.



Section 26:2G-26 - Inspection

26:2G-26. Inspection
The commissioner shall make or cause to be made such inspection of the premises, for which a certificate of approval has been issued, from time to time, as he may deem necessary to be assured that the holder thereof and the premises comply at all times with the provisions of this act and the rules and regulations promulgated, and the minimum standards established hereunder.

L.1970, c. 334, s. 6, eff. Dec. 29, 1970.



Section 26:2G-27 - Denial, Revocation Or Suspension Of Certificate Of Approval; Notice; Hearing; Order; Appeal

26:2G-27. Denial, revocation or suspension of certificate of approval; notice; hearing; order; appeal
The commissioner after a hearing may deny, revoke, or suspend any certificate of approval granted under authority of this act to any person, firm, partnership, corporation or association violating the provisions hereof or the rules and regulations promulgated hereunder.

Notice of the pending revocation, suspension, or denial of a certificate of approval together with a specification of charges shall be sent to the applicant or holder of a certificate of approval by registered mail and the notice shall set forth the particular reasons for the denial, suspension, or revocation of the license. Such denial, suspension, or revocation shall become effective 30 days after mailing, unless the applicant or holder of a certificate of approval, within such 30-day period shall meet the requirements of the commissioner, or shall give written notice to the commissioner of its desire for a hearing, in which case the denial, suspension, or revocation shall be held in abeyance until the hearing has been concluded and a final decision rendered; provided, however, that such applicant or holder of a certificate of approval may appeal from such denial, suspension, or revocation, to any court having jurisdiction of such matters.

The commissioner shall arrange for prompt and fair hearings on all such cases, render written decisions stating conclusions and reasons therefor upon each matter so heard, and is empowered to enter orders of denial, suspension, or revocation consistent with the circumstances in each case.

L.1970, c. 334, s. 7, eff. Dec. 29, 1970.



Section 26:2G-28 - Unauthorized Operation Of Treatment Center; Penalty; Action To Recover Penalty

26:2G-28. Unauthorized operation of treatment center; penalty; action to recover penalty
Any person, firm, corporation, partnership, society or association who shall operate or conduct a narcotic and drug abuse treatment center without first obtaining the certificate of approval required by this act, or who shall operate such establishment after revocation or suspension of a certificate of approval, shall be liable to a penalty of $25.00 for each day of operation in violation hereof for the first offense and for any subsequent offense shall be liable to a penalty of $50.00 for each day of operation in violation hereof.

The penalties authorized by this section shall be recovered in a summary proceeding instituted by the Attorney General, at the request of the commissioner, pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). Money penalties, when recovered, shall be payable to the General State Fund.

L.1970, c. 334, s. 8, eff. Dec. 29, 1970.



Section 26:2G-29 - Unauthorized Operation Of Treatment Center; Injunction

26:2G-29. Unauthorized operation of treatment center; injunction
The commissioner may, in the manner provided by law, maintain an action in the name of the State of New Jersey for injunctive relief against any person, firm, corporation, partnership, society or association, continuing to conduct, manage, or operate a narcotic and drug abuse treatment center without a certificate of approval, or after suspension or revocation of such certificate.

L.1970, c. 334, s. 9, eff. Dec. 29, 1970.



Section 26:2G-30 - Date Of Compliance For Treatment Center In Operation At Time Of Promulgation Of Rules And Regulations

26:2G-30. Date of compliance for treatment center in operation at time of promulgation of rules and regulations
Any facility for which a certificate of approval is required which is in operation at the time of promulgation of rules and regulations and minimum standards hereunder shall obtain such certificate and comply with such rules and regulations and minimum standards within 90 days after promulgation.

L.1970, c. 334, s. 10, eff. Dec. 29, 1970.



Section 26:2G-31 - Public Policy

26:2G-31. Public policy
It is declared to be the public policy of this State that the prevention of drug abuse and addiction and the treatment and rehabilitation of victims thereof is a matter of grave concern to the people of the State and requires that a comprehensive program be established to provide the broadest spectrum of medical and community services possible for local treatment and counseling facilities on a Statewide basis. Further, this Statewide effort must avoid devisiveness, organizational uncertainty, unnecessary duplication of efforts and unproductive controversy and, therefore, will require coordination and supervision of local operations through strategically placed regional centers, all to be administered through the Division of Narcotic and Drug Abuse Control in the Department of Health.

L.1971, c. 128, s. 1, eff. July 1, 1971.



Section 26:2G-32 - Definitions

26:2G-32. Definitions
As used in this act:

(a) "Commissioner" means the Commissioner of the New Jersey State Department of Health, or the person specifically designated by him to perform his functions and duties pursuant to this act.

(b) "System" means the Statewide system of Drug Abuse Treatment and Counseling Clinics established hereunder.

L.1971, c. 128, s. 2, eff. July 1, 1971.



Section 26:2G-33 - Establishment; Administration; Outreach Offices

26:2G-33. Establishment; administration; outreach offices
The Commissioner of the Department of Health shall establish a Statewide system of Drug Abuse Treatment and Counseling Clinics. The system shall be administered by the commissioner through regional centers organized to supervise and coordinate the operation of clinics in certain areas. Outreach offices may also be established to assist the clinics in their operation. The number and location of such clinics, regional centers and outreach offices shall be as the commissioner determines after appropriate study.

L.1971, c. 128, s. 3, eff. July 1, 1971.



Section 26:2G-34 - Program Of Medical And Community Services

26:2G-34. Program of medical and community services
The clinics, regional centers, and outreach offices established hereunder shall provide a complete program of medical and community services in connection with all aspects of the use and abuse of drugs and related problems, including, but not by way of limitation, the following:

educational programs;

confidential drug counseling;

vocational guidance and job placement;

psychiatric, psychological and social case work services;

induction and outreach services;

24-hour telephone emergency capability;

urine monitoring;

detoxification;

methadone maintenance;

individual and community prevention program;

individual self-help and group therapy;

referral services for in-patient treatment;

all areas of treatment and addict rehabilitation;

aftercare treatment;

probation services for the courts and correctional systems.

L.1971, c. 128, s. 4, eff. July 1, 1971.



Section 26:2G-35 - Employees, Advisers And Consultants; Appointment

26:2G-35. Employees, advisers and consultants; appointment
The Commissioner of the Department of Health shall appoint and employ subject to the provisions of Title 11 of the Revised Statutes such employees, advisers, and consultants as he deems necessary to carry out the provisions of this act. The President of the Civil Service Commission and the Commissioner of the Department of Health shall determine which, if any, of such appointments need not comply with the provisions of said Title.

L.1971, c. 128, s. 5, eff. July 1, 1971.



Section 26:2G-36 - Rules And Regulations; State And Other Clinics

26:2G-36. Rules and regulations; state and other clinics
The commissioner is authorized to adopt, promulgate and enforce rules and regulations and establish operating standards which shall be applicable to clinics which are part of the system established hereunder and to persons, groups or agencies which are not part of said system but which offer the same or similar programs or services.

L.1971, c. 128, s. 6, eff. July 1, 1971.



Section 26:2G-37 - Acceptance Of Gifts, Grants, Etc.

26:2G-37. Acceptance of gifts, grants, etc.
The commissioner is authorized to contract for and to accept any gifts, grants, devises, bequests, funds, facilities, property, services, or assistance in any form from the Federal Government, or any agency or instrumentality thereof, or from any private agency or person for any of the purposes of this act. Any moneys so received may be expended by the commissioner to effectuate the purposes of this act, subject to the same limitation as to approval of expenditures and audits as are prescribed for State moneys appropriated for the purposes of this act.

L.1971, c. 128, s. 7, eff. July 1, 1971.



Section 26:2G-38 - Annual Preparation Of Substance Use Treatment Provider Performance Report.

26:2G-38 Annual preparation of Substance Use Treatment Provider Performance Report.

1. a. The Division of Mental Health and Addiction Services in the Department of Human Services shall annually prepare a Substance Use Treatment Provider Performance Report in accordance with the provisions of this section.

b.The performance report shall show and compare the overall performance of each substance use treatment provider in the State with the Statewide average performance based on national outcome measures for each level of care. The division shall use the national outcome measures identified in subsection c., and, as appropriate, any other national outcome measures identified by the Substance Abuse and Mental Health Services Administration.

c.The performance report shall include the following national outcome measures: (1) percentage of clients abstinent from alcohol on admission and discharge; (2) percentage of clients abstinent from drugs on admission and discharge; (3) percentage of clients employed on admission and discharge; (4) percentage of clients enrolled in school or a job training program at admission and discharge; (5) percentage of clients who are homeless on admission and discharge; and (6) average length of client treatment. The performance report may also include any other information the Assistant Commissioner deems appropriate.

d.The division shall post the performance report on its website, and shall make a hard copy of the report available to the public, upon request.

e.As used in this section:

"Assistant Commissioner" means the Assistant Commissioner for the New Jersey Division of Mental Health and Addiction Services in the Department of Human Services.

"Client" means a person who received treatment for substance use from a substance use treatment provider during the annual reporting period.

"Substance use treatment provider" means any substance use treatment provider licensed by the Department of Human Services.

L.2015, c.9, s.1.



Section 26:2H-1 - Declaration Of Public Policy

26:2H-1. Declaration of public policy
1. It is hereby declared to be the public policy of the State that hospital and related health care services of the highest quality, of demonstrated need, efficiently provided and properly utilized at a reasonable cost are of vital concern to the public health. In order to provide for the protection and promotion of the health of the inhabitants of the State, the State Department of Health shall have the central responsibility for the development and administration of the State's policy with respect to health planning, hospital and related health care services and health care facility cost containment programs, and all public and private institutions, whether State, county, municipal, incorporated or not incorporated, serving principally as residential health care facilities, nursing or maternity homes or as facilities for the prevention, diagnosis, or treatment of human disease, pain, injury, deformity or physical condition, shall be subject to the provisions of this act.

L.1971,c.136,s.1; amended 1978,c.83,s.1; 1979,c.496,s.19; 1991,c.187,s.27; 1992,c.160,s.21.



Section 26:2H-2 - Definitions.

26:2H-2 Definitions.

2.The following words or phrases, as used in this act, shall have the following meanings, unless the context otherwise requires:

a."Health care facility" means the facility or institution whether public or private, engaged principally in providing services for health maintenance organizations, diagnosis, or treatment of human disease, pain, injury, deformity, or physical condition, including, but not limited to, a general hospital, special hospital, mental hospital, public health center, diagnostic center, treatment center, rehabilitation center, extended care facility, skilled nursing home, nursing home, intermediate care facility, tuberculosis hospital, chronic disease hospital, maternity hospital, outpatient clinic, dispensary, home health care agency, residential health care facility, dementia care home, and bioanalytical laboratory (except as specifically excluded hereunder) or central services facility serving one or more such institutions but excluding institutions that provide healing solely by prayer and excluding such bioanalytical laboratories as are independently owned and operated, and are not owned, operated, managed, or controlled, in whole or in part, directly or indirectly by any one or more health care facilities, and the predominant source of business of which is not by contract with health care facilities within the State of New Jersey and which solicit or accept specimens and operate predominantly in interstate commerce.

b."Health care service" means the preadmission, outpatient, inpatient, and postdischarge care provided in or by a health care facility, and such other items or services as are necessary for such care, which are provided by or under the supervision of a physician for the purpose of health maintenance organizations, diagnosis, or treatment of human disease, pain, injury, disability, deformity, or physical condition, including, but not limited to, nursing service, home care nursing, and other paramedical service, ambulance service, service provided by an intern, resident in training or physician whose compensation is provided through agreement with a health care facility, laboratory service, medical social service, drugs, biologicals, supplies, appliances, equipment, bed and board, but excluding services provided by a physician in his private practice, except as provided in sections 7 and 12 of P.L.1971, c.136 (C.26:2H-7 and 26:2H-12), or by practitioners of healing solely by prayer, and services provided by first aid, rescue and ambulance squads as defined in the "New Jersey Highway Traffic Safety Act of 1987," P.L.1987, c.284 (C.27:5F-18 et seq.).

c."Construction" means the erection, building, or substantial acquisition, alteration, reconstruction, improvement, renovation, extension, or modification of a health care facility, including its equipment, the inspection and supervision thereof; and the studies, surveys, designs, plans, working drawings, specifications, procedures, and other actions necessary thereto.

d."Board" means the Health Care Administration Board established pursuant to this act.

e.(Deleted by amendment, P.L.1998, c.43).

f."Government agency" means a department, board, bureau, division, office, agency, public benefit, or other corporation, or any other unit, however described, of the State or political subdivision thereof.

g.(Deleted by amendment, P.L.1991, c.187).

h.(Deleted by amendment, P.L.1991, c.187).

i."Department" means the Department of Health.

j."Commissioner" means the Commissioner of Health.

k."Preliminary cost base" means that proportion of a hospital's current cost which may reasonably be required to be reimbursed to a properly utilized hospital for the efficient and effective delivery of appropriate and necessary health care services of high quality required by such hospital's mix of patients. The preliminary cost base initially may include costs identified by the commissioner and approved or adjusted by the commission as being in excess of that proportion of a hospital's current costs identified above, which excess costs shall be eliminated in a timely and reasonable manner prior to certification of the revenue base. The preliminary cost base shall be established in accordance with regulations proposed by the commissioner and approved by the board.

l.(Deleted by amendment, P.L.1992, c.160).

m."Provider of health care" means an individual (1) who is a direct provider of health care service in that the individual's primary activity is the provision of health care services to individuals or the administration of health care facilities in which such care is provided and, when required by State law, the individual has received professional training in the provision of such services or in such administration and is licensed or certified for such provision or administration; or (2) who is an indirect provider of health care in that the individual (a) holds a fiduciary position with, or has a fiduciary interest in, any entity described in subparagraph b(ii) or subparagraph b(iv); provided, however, that a member of the governing body of a county or any elected official shall not be deemed to be a provider of health care unless he is a member of the board of trustees of a health care facility or a member of a board, committee or body with authority similar to that of a board of trustees, or unless he participates in the direct administration of a health care facility; or (b) received, either directly or through his spouse, more than one-tenth of his gross annual income for any one or more of the following:

(i)Fees or other compensation for research into or instruction in the provision of health care services;

(ii)Entities engaged in the provision of health care services or in research or instruction in the provision of health care services;

(iii)Producing or supplying drugs or other articles for individuals or entities for use in the provision of or in research into or instruction in the provision of health care services;

(iv)Entities engaged in producing drugs or such other articles.

n."Private long-term health care facility" means a nursing home, skilled nursing home, or intermediate care facility presently in operation and licensed as such prior to the adoption of the 1967 Life Safety Code by the Department of Health in 1972 and which has a maximum 50-bed capacity and which does not accommodate Medicare or Medicaid patients.

o.(Deleted by amendment, P.L.1998, c.43).

p."State Health Planning Board" means the board established pursuant to section 33 of P.L.1991, c.187 (C.26:2H-5.7) to conduct certificate of need review activities.

L.1971, c.136, s.2; amended 1975, c.199; 1977, c.251; 1977, c.354; 1978, c.83, s.2; 1979, c.388, s.6; 1979, c.496, s.20; 1980, c.105, s.5; 1991, c.187, s.28; 1992, c.160, s.22; 1998, c.43, s.2; 2004, c.54, s.3; 2012, c.17, s.153; 2015, c.125, s.1.



Section 26:2H-4 - Health Care Administration Board; Membership; Appointment; Terms; Vacancies; Meetings; Compensation

26:2H-4. Health Care Administration Board; membership; appointment; terms; vacancies; meetings; compensation
4. There shall be in the State Department of Health, a Health Care Administration Board which shall consist of 13 members, 11 of whom shall be appointed by the Governor with the advice and consent of the Senate, and representative of medical and health care facilities and services, labor, industry and the public at large, and two of whom shall be ex officio members. Of the 11 members appointed by the Governor, no less than six shall be consumers of health care services who are not providers of health care services, and at least one shall be representative of long-term health care facilities or services. The State Commissioner of Health and the Commissioner of Insurance or their designated representatives, shall be exofficio voting members of the board and shall serve on the board during their respective terms of office. Of the original members appointed to the board, four shall be appointed for terms of three years, four for terms of two years, and three for terms of one year. Following the expiration of the initial terms, members of the board shall be appointed for terms of four years. Any vacancy occurring in the membership of the board shall be filled in the same manner as the original appointment, but for the unexpired term only. Appointive members of the board shall continue to serve as voting members until their successors are appointed. The board shall meet at least quarterly and at such other times as its rules may prescribe or as in its judgment, may be necessary. The appointive members of the board shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

Members serving on the board on the effective date of this act shall continue to serve until the expiration of their terms. Successors shall be appointed only from among consumers of health care services who are not providers of such services until there are at last six such members on the board. Successors shall thereafter be appointed from among both consumers and providers of health care services in a manner consistent with the terms of this act.

L.1971,c.136,s.4; amended 1978,c.83,s.4; 1993,c.56.



Section 26:2H-5 - Commissioner's Powers.

26:2H-5 Commissioner's powers.

5. a. The commissioner, to effectuate the provisions and purposes of this act, shall have the power to inquire into health care services and the operation of health care facilities and to conduct periodic inspections of such facilities with respect to the fitness and adequacy of the premises, equipment, personnel, rules and bylaws and the adequacy of financial resources and sources of future revenues.

b.The commissioner, with the approval of the board, shall adopt and amend rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the provisions and purposes of this act, including but not limited to: (1) the establishment of requirements for a uniform Statewide system of reports and audits relating to the quality of health care provided, health care facility utilization and costs; (2) certification by the department of schedules of rates, payments, reimbursement, grants and other charges for health care services as provided in section 18; and (3) standards and procedures relating to the licensing of health care facilities and the institution of certain additional health care services.

c.The commissioner may enter into contracts with any government agency, institution of higher learning, voluntary nonprofit agency, or appropriate planning agency or council; and such entities are authorized to enter into contracts with the commissioner to effectuate the provisions and purposes of this act.

d.The commissioner may provide consultation and assistance to health care facilities in operational techniques, including but not limited to, planning, principles of management, and standards of health care services, and, in the case of a general hospital, to appoint a monitor if the commissioner determines that a monitor is warranted for a hospital that is in financial distress or at risk of being in financial distress, and to participate in the development and oversight of corrective measures to resolve a hospital's financial or potential financial difficulties, pursuant to section 2 of P.L.2008, c.58 (C.26:2H-5.1a).

e.At the request of the commissioner, health care facilities shall furnish to the Department of Health and Senior Services such reports and information as it may require to effectuate the provisions and purposes of this act, excluding confidential communications from patients.

f.The commissioner may institute or cause to be instituted in a court of competent jurisdiction proceedings to compel compliance with the provisions of this act or the determinations, rules, regulations and orders of the commissioner.

g.Notwithstanding any rules and regulations governing private long-term health care facilities and enforcing the 1967 Life Safety Code, as amended and supplemented, the commissioner shall permit third floor occupancy of such facilities by owners, members of their immediate families, and licensed professionals employed at such facilities.

L.1971, c.136, s.5; amended 1977, c.251, s.2; 1998, c.43, s.3; 2008, c.58,s.1.



Section 26:2H-5A - Coordination Of Hospital Inspections

26:2H-5a. Coordination of hospital inspections
The Commissioner of Health shall, to the extent possible and reasonable within the Department of Health's responsibilities under P.L.1971, c.136 (C.26:2H-1 et seq.), coordinate its annual inspection of a hospital with the triennial inspection conducted by the Joint Commission for the Accreditation of Healthcare Organizations to prevent duplication during the inspection process.

L.1991,c.187,s.81.



Section 26:2H-5B - Routine Monitoring Of Pain As Fifth Vital Sign Required.

26:2H-5b Routine monitoring of pain as fifth vital sign required.

1. a. The Commissioner of Health shall prescribe, by regulation, requirements to be adopted by health care facilities licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) for the routine monitoring of pain as a fifth vital sign in patients, in addition to blood pressure, pulse, respiration, and temperature.

For the purpose of this subsection, the commissioner shall require health care facilities to:

(1)routinely inquire whether a patient is in pain;

(2)maintain policies and procedures as prescribed by the commissioner for asking patients to rate their degree of pain for a specified period of time and to record their responses; and

(3)routinely record levels of pain intensity on patient charts.

b.The requirements to be adopted pursuant to subsection a. of this section shall take effect no later than the 180th day after the effective date of this act.

L.2000, c.62, s.1; amended 2012, c.17, s.154.



Section 26:2H-5C - Rules, Regulations.

26:2H-5c Rules, regulations.

2.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act, for which purpose the commissioner shall consult, at a minimum, with: the State Board of Medical Examiners, the New Jersey Board of Nursing, the Board of Pharmacy, the New Jersey Hospital Association, the New Jersey Association of Health Care Facilities, the Medical Society of New Jersey, the New Jersey Association of Osteopathic Physicians and Surgeons, the New Jersey State Nurses Association, the Home Health Assembly of New Jersey, and the New Jersey Hospice and Palliative Care Organization.

L.2000, c.62, s.2; amended 2012, c.17, s.155.



Section 26:2H-5D - Provision Of Information By Home Health Agency To Patient.

26:2H-5d Provision of information by home health agency to patient.

1. a. The Commissioner of Health, in consultation with the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, shall require that, no later than the 180th day after the date of enactment of this act, each home health agency licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall provide the following information to each patient receiving home-based services from that agency, or to a person designated by the patient:

(1)the name and certification or licensure title, as applicable, of the homemaker-home health aide or other health care professional whose practice is regulated pursuant to Title 45 of the Revised Statutes, to be displayed on an identification tag as required for homemaker-home health aides by regulation of the New Jersey Board of Nursing, or as otherwise to be prescribed by regulation of the commissioner for other health care professionals, that the homemaker-home health aide or other health care professional shall wear at all times while examining, observing, or caring for the patient; and

(2)a copy of the most current edition of the consumer guide to homemaker-home health aides published by the New Jersey Board of Nursing.

b.The consumer guide required pursuant to subsection a. of this section shall be provided:

(1)in advance of the provision of services to the patient, whenever possible; and

(2)otherwise upon the homemaker-home health aide's initial visit to the patient's home.

c.Beginning on the first day of the 13th month after the date of enactment of this act, the identification tag required pursuant to subsection a. of this section shall include a photograph of the homemaker-home health aide or other health care professional.

d.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this section.

L.2002, c.81, s.1; amended 2012, c.17, s.156.



Section 26:2H-5E - Adoption Of Policies For Notifying Family Members Of Patient Deaths By Health Care Facilities.

26:2H-5e Adoption of policies for notifying family members of patient deaths by health care facilities.

1.A general or special hospital, nursing home or assisted living residence licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall, commencing no later than the 180th day after the effective date of this act and as prescribed by regulation of the Commissioner of Health, adopt and maintain written policies and procedures to delineate the responsibilities of its staff for prompt notification of a family member, guardian, or other designated person about a patient's death and confirmation and written documentation of that notification.

L.2004, c.90, s.1; amended 2012, c.17, s.157.



Section 26:2H-5F - Findings, Declarations Relative To Staffing In Certain Health Care Facilities.

26:2H-5f Findings, declarations relative to staffing in certain health care facilities.
1.The Legislature finds and declares that hospital patients and nursing home residents, in the interest of being fully informed about the quality of health care provided at the facility where they are receiving health care services, are entitled to have access to the information that is required to be posted and otherwise provided to members of the public under this act about direct patient or resident care staffing levels at the facility.

L.2005,c.21,s.1.



Section 26:2H-5G - Compilation, Posting Of Certain Staffing Information By Health Care Facilities.

26:2H-5g Compilation, posting of certain staffing information by health care facilities.
2. a. A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall compile, and shall post daily in the patient care area of each unit of the hospital and provide upon request to a member of the public, information detailing for each unit and for the end of the prevailing shift, as appropriate:

(1)the number of registered professional nurses providing direct patient care and the ratio of patients to registered professional nurses;

(2)the number of licensed practical nurses providing direct patient care and the ratio of patients to licensed practical nurses;

(3)the number of certified nurse aides providing direct patient care and the ratio of patients to certified nurse aides;

(4)the number of other licensed or registered health care professionals meeting State staffing requirements; and

(5)the methods used by the hospital for determining and adjusting direct patient care staffing levels.

b. (1) A nursing home licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall compile, and shall include with the information about health care professionals who are directly responsible for resident care, which it is required under federal law to post in areas where this information can be viewed by residents and members of the public, information that details the ratio of these health care professionals to residents for that particular day on each shift.

(2)The nursing home shall also provide to a member of the public, upon request, the information that is posted in accordance with the provisions of paragraph (1) of this subsection.

c.The information that is posted pursuant to subsections a. and b. of this section shall be displayed in a manner that is visible and accessible to all patients or residents, as applicable, their families and caregivers in the facility, as determined by regulation of the Commissioner of Health and Senior Services and subject to the applicable requirements of federal law.

d.A general hospital and nursing home shall report the information compiled pursuant to subsection a. or b. of this section, respectively, to the commissioner on a monthly basis, on a form and in a manner prescribed by the commissioner. The commissioner shall make this information available to the public on a quarterly basis, accompanied by a written explanation, which the commissioner shall prepare in consultation with the Quality Improvement Advisory Committee established by the commissioner, to assist members of the public in interpreting the information reported pursuant to this section.

e.A general hospital or nursing home that fails to comply with the provisions of this act, or any rules or regulations adopted pursuant thereto, shall be subject to a penalty as determined by the commissioner pursuant to sections 13 and 16 of P.L.1971, c.136 (C.26:2H-13 and C.26:2H-16).

L.2005,c.21,s.2.



Section 26:2H-5H - Rules, Regulations.

26:2H-5h Rules, regulations.

3.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act, in consultation with the Quality Improvement Advisory Committee established by the commissioner. The regulations shall include, but not be limited to, procedures for standardizing the reporting of information by general hospitals and nursing homes that is required pursuant to subsection d. of section 2 of this act.

L.2005, c.21, s.3; amended 2012, c.17, s.158.



Section 26:2H-5.1 - Collection Of Information On Costs And Revenues; Report To Legislature

26:2H-5.1. Collection of information on costs and revenues; report to legislature
The Commissioner of the Department of Health shall, on a continuous basis, collect information concerning all costs and revenues of residential health care facilities licensed pursuant to P.L.1971, c. 136 (C. 26:2H-1 et seq.) so as to provide a means for the Legislature to determine whether it is advisable for the commissioner to set variable rates for payment to such facilities and whether payments for Supplemental Security Income under P.L.1973, c. 256 (C. 44:7-85 et seq.) for eligible residents of such facilities should be supplemented in accordance with any such rates.

One year following the effective date of this act, the commissioner shall submit a report to the Legislature's Joint Appropriations Committee and Standing Reference Committees on Institutions, Health and Welfare containing the information required herein to be collected.

To collect information concerning the costs and resources of residential health care facilities, the commissioner is authorized to conduct such field visits and audits as may be necessary, and the owners of such facilities shall submit such reports, audits and accountings of cost as the commissioner may require by regulation; provided, however, that such reports, audits and accountings shall be the minimum necessary to implement the provisions of this section.

L.1979, c. 496, s. 18.



Section 26:2H-5.1A - Regulations Prescribed By Commissioner Relative To Appointment Of Monitor.

26:2H-5.1a Regulations prescribed by commissioner relative to appointment of monitor.

2. a. The Commissioner of Health shall prescribe, by regulation: (1) specific indicators by which a general hospital may be evaluated for financial soundness, and the thresholds at which it may be considered to be in financial distress or at risk of being in financial distress; and (2) the progressive levels of monitoring and department participation in the development and oversight of corrective measures to resolve a general hospital's financial or potential financial difficulties, including the various levels of involvement by an appointed monitor. The indicators and progressive levels of monitoring and intervention shall be guided by the indicators and levels of monitoring and intervention identified in the final report of the New Jersey Commission on Rationalizing Health Care Resources, issued on January 24, 2008.

b.The thresholds of specified financial indicators and corresponding Department of Health involvement that may be triggered by them shall include, but are not limited to, measures relating to:

(1)days cash-on-hand;

(2)cushion ratio;

(3)days in accounts receivable;

(4)average payment period;

(5)total margin;

(6)earnings before depreciation; and

(7)any other factor which the commissioner deems appropriate, including failure to provide required or requested financial information.

c.If the commissioner determines that a hospital is in financial distress or at risk of being in financial distress after considering the specified financial indicators set forth in subsection b. of this section, then the commissioner may appoint, in consultation with the hospital, a monitor to prevent further financial deterioration. Payment for the monitor shall be determined through a contingency contract established between the hospital and the monitor. The contract shall be subject to approval by the department with regard to the monitor's responsibilities. In no case shall a hospital bear financial liability if no savings result from measures undertaken pursuant to the contract.

The appointed monitor shall have demonstrated expertise in hospital administration, management, or operations. A monitor: (1) shall be authorized to attend all hospital board meetings, executive committee meetings, finance committee meetings, steering committee meetings, turnaround committee meetings, or any other meetings concerning the hospital's fiscal matters; (2) may be authorized to have voting and veto powers over actions taken in the above mentioned meetings; (3) shall report to the commissioner and the full hospital board of trustees in a manner prescribed by the commissioner; and (4) shall serve for such period of time as may be determined by the commissioner in consultation with the hospital.

The commissioner shall maintain continuing oversight of the actions and recommendations of the monitor to ensure that the public interest is protected.

L.2008, c.58, s.2; amended 2012, c.17, s.159.



Section 26:2H-5.1B - Conditions For Licensure Of General Hospital.

26:2H-5.1b Conditions for licensure of general hospital.

3.As a condition of licensure under P.L.1971, c.136 (C.26:2H-1 et al.), a general hospital shall:

a.provide monthly unaudited financial information and annual audited financial statements to the Department of Health, and such other financial information as the department may request; and

b.permit the Commissioner of Health, or a monitor appointed by the commissioner, as applicable, to oversee its financial operations, and, if the commissioner determines that the hospital is at risk of being in financial distress or is in financial distress based on criteria specified by regulation, participate in the development and implementation of a corrective plan to resolve the hospital's financial difficulties, pursuant to section 2 of P.L.2008, c.58 (C.26:2H-5.1a).

L.2008, c.58, s.3; amended 2012, c.17, s.160.



Section 26:2H-5.1C - Ambulatory Care Facility To Use Common Billing Form.

26:2H-5.1c Ambulatory care facility to use common billing form.

1.An ambulatory care facility licensed to provide surgical services pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall use a common billing form, designated by the Commissioner of Health, for each patient when billing for health care services. The information provided on the billing form shall, to the extent applicable, be the same as that required of hospitals.

L.2009, c.263, s.1; amended 2012, c.17, s.161.



Section 26:2H-5.1D - Identification Numbers Of Physicians Publicly Available.

26:2H-5.1d Identification numbers of physicians publicly available.

2.The commissioner shall make publicly available the identification number for the physician or physicians, as applicable, that appear on hospital billing forms and billing forms of ambulatory care facilities licensed to provide surgical services, to the extent that doing so is consistent with the "Health Insurance Portability and Accountability Act of 1996," Pub.L.104-191.

L.2009, c.263, s.2.



Section 26:2H-5.1E - Quarterly Report From Ambulatory Care Facility; Required Information.

26:2H-5.1e Quarterly report from ambulatory care facility; required information.

3. a. An ambulatory care facility licensed to provide surgical services pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall be required to report quarterly to the Department of Health, in a form and manner prescribed by the commissioner:

(1)process quality indicators of infection control as selected by the commissioner in consultation with the Quality Improvement Advisory Committee within the department; and

(2)beginning 30 days after the adoption of regulations pursuant to this act, data on infection rates for the major site categories that define facility-associated infection locations, multiple infections, and device-related and non-device related infections, as selected by the commissioner in consultation with the Quality Improvement Advisory Committee within the department.

b.The information reported pursuant to this section shall be transmitted in such a manner as to not include identifying information about patients.

c.The commissioner shall promptly advise an ambulatory care facility in the event that the commissioner determines, based on information reported by the facility, that a change in facility practices or policy is necessary to improve performance in the prevention of facility-associated infection and quality of care provided at the facility.

d.The commissioner shall make available to members of the public, on the official Internet website of the department, the information reported pursuant to this section, in such a format as the commissioner deems appropriate to enable comparison among ambulatory care facilities with respect to the information.

e.In order to effectuate the purposes of this section, the commissioner, in consultation with the Quality Improvement Advisory Committee in the department, shall, by regulation: establish standard methods for identifying and reporting facility-associated infections; identify the major site categories for which infections shall be reported, taking into account the categories most likely to improve the delivery and outcome of health care in the State; and specify the methodology for presenting the data to the public, including procedures to adjust for differences in case mix and severity of infections among facilities.

L.2009, c.263, s.3; amended 2012, c.17, s.162.



Section 26:2H-5.1F - Rules, Regulations.

26:2H-5.1f Rules, regulations.

4.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.


L.2009, c.263, s.4; amended 2012, c.17, s.163.



Section 26:2H-5.7 - State Health Planning Board Established.

26:2H-5.7 State Health Planning Board established.

33.There is established in the Department of Health a State Health Planning Board. The members of the board shall include: the Commissioners of Health, Children and Families, and Human Services, or their designees, who shall serve as ex officio, nonvoting members; the chairmen of the Health Care Administration Board and the Public Health Council, or their designees, who shall serve as ex officio members; and nine public members appointed by the Governor with the advice and consent of the Senate, five of whom are consumers of health care services who are neither providers of health care services or persons with a fiduciary interest in a health care service.

Of the additional public members first appointed pursuant to P.L.1998, c.43, two shall serve for a term of two years and two shall serve for a term of three years. Following the expiration of the original terms, the public members shall serve for a term of four years and are eligible for reappointment. Public members serving on the board on the effective date of P.L.1998, c.43 shall continue to serve for the term of their appointment. Any vacancy shall be filled in the same manner as the original appointment, for the unexpired term. Public members shall continue to serve until their successors are appointed. The public members shall serve without compensation but may be reimbursed for reasonable expenses incurred in the performance of their duties, within the limits of funds available to the board.

a.A member or employee of the State Health Planning Board shall not, by reason of his performance of any duty, function, or activity required of, or authorized to be undertaken by the board, be held civilly or criminally liable if that person acted within the scope of his duty, function, or activity as a member or employee of the board, without gross negligence or malice toward any person affected thereby.

b.A member of the State Health Planning Board shall not vote on any matter before the board concerning an individual or entity with which the member has, or within the last 12 months has had, any substantial ownership, employment, medical staff, fiduciary, contractual, creditor, or consultative relationship. A member who has or has had such a relationship with an individual or entity involved in any matter before the board shall make a written disclosure of the relationship before any action is taken by the board with respect to the matter and shall make the relationship public in any meeting in which action on the matter is to be taken.

L.1991, c.187, s.33; amended 1998, c.43, s.4; 2006, c.47, s.108; 2012, c.17, s.164.



Section 26:2H-5.8 - Review Of Application For Certificate Of Need.

26:2H-5.8 Review of application for certificate of need.

34. a. (Deleted by amendment, P.L.1998, c.43).

b.The State Health Planning Board shall review applications for certificates of need and make recommendations to the Commissioner of Health.

c.In the case of an application for a certificate of need to transfer ownership of an existing general acute care hospital or to close or eliminate a health care facility or service that is subject to review by the State Health Planning Board, the State Health Planning Board shall hold at least one public hearing in the service area of the health care facility or service; except that, in the event the Attorney General or the Department of Health is required by State law to hold a public hearing on the transfer of ownership of the hospital, the State Health Planning Board shall not be required to hold a public hearing on the application for a certificate of need to transfer ownership of the hospital. The public hearing shall be held no later than 30 days after an application is deemed complete by the Commissioner of Health. Public notice of the hearing shall be provided at least two weeks in advance of the date of the hearing.

Notwithstanding the provisions of this subsection to the contrary, in the event that the commissioner determines that a proposed closure or elimination of a health care facility or service should be considered on an expedited basis in order to preserve the quality of health care provided to the community, the commissioner may reduce the period of time required for public notice of the hearing.

L.1991, c.187, s.34; amended 1992, c.31, s.1; 199, c.43, s.5; 2012, c.17, s.165.



Section 26:2H-5.10 - Findings, Declarations Relative To Use Of Needles, Sharp Devices In Health Care Facilities.

26:2H-5.10 Findings, declarations relative to use of needles, sharp devices in health care facilities.

1.The Legislature finds and declares that:

a.The use of conventional needles results in increased risk of HIV infection and hepatitis B and C to health care workers;

b.Each year, from 150 to 200 health care workers die and many suffer chronic and debilitating diseases due to needle stick injuries;

c.Equipment exists to prevent most injuries that result from needle stick injuries but overall concern with cutting health care costs has impeded the widespread use of advanced, safer technology; and

d.Newer, safer needle technology should be adopted in health care facilities.

L.1999,c.311,s.1.



Section 26:2H-5.11 - Definitions Relative To Use Of Needles, Sharp Devices In Health Care Facilities.

26:2H-5.11 Definitions relative to use of needles, sharp devices in health care facilities.

2.As used in this act:

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Needle stick injury" means the parenteral introduction into the body of a health care worker of blood or other potentially infectious material by a needle or other sharp device during the worker's performance of health care duties in a health care facility.

L.1999, c.311, s.2; amended 2012, c.17, s.166.



Section 26:2H-5.12 - Integrated Safety Features Required On Needles, Etc.; Dentists, Exempt, Certain Circumstances.

26:2H-5.12 Integrated safety features required on needles, etc.; dentists, exempt, certain circumstances.

3. a. No later than 12 months after the date of enactment of this act, the commissioner shall require that a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) use only needles and other sharp devices with integrated safety features, which needles and other sharp devices have been cleared or approved for marketing by the federal Food and Drug Administration and are commercially available for distribution.

b.By a date established by the commissioner by regulation, but no later than 36 months after the date of enactment of this act, the requirements of subsection a. of this section shall also apply to pre-filled syringes, as that term is defined by the commissioner by regulation pursuant to this act.

c.No later than six months after the date of enactment of this act, the commissioner shall develop evaluation criteria for use by an evaluation committee established pursuant to subsection a. of section 4 of this act in selecting needles and other sharp devices for use by a health care facility.

d.In the event that there is no cleared or approved for marketing product with integrated safety features for a specific patient use, the licensed health care facility shall continue to use the appropriate needle or other sharp device that is available, including any needle or other sharp device with non-integrated, add-on safety features, until such time as a product with integrated safety features is cleared or approved for marketing and is commercially available for that specific patient use.

e.No later than six months after the date of enactment of this act, the commissioner shall develop and make available to health care facilities a standardized form that shall be used by health care professionals and the health care facility's evaluation committee for applying for a waiver and in reviewing a request for a waiver, respectively, and for reporting the use of a needle or other sharp device without integrated safety features in an emergency situation by a health care professional, pursuant to the provisions of subsection d. of section 4 of this act.

f.Notwithstanding the provisions of this section to the contrary, a dentist who determines that use of a needle or other sharp device with integrated safety features potentially may have a negative impact on patient safety or the success of a specific medical procedure may use a needle or other sharp device without integrated safety features, without obtaining a waiver from the evaluation committee and without providing notification to the evaluation committee pursuant to section 4 of P.L.1999, c.311 (C.26:2H-5.13).

L.1999,c.311,s.3; amended 2005, c.278.



Section 26:2H-5.13 - Responsibilities Of Health Care Facility.

26:2H-5.13 Responsibilities of health care facility.

4.A health care facility shall:

a.Establish an evaluation committee in which at least half of the members are direct-care health care workers who shall select needles and other sharp devices from each class of needle or other sharp device for which the commissioner has developed evaluation criteria pursuant to subsection c. of section 3 of this act;

b.Provide for education and training, as appropriate, in the use of designated needles and other sharp devices;

c.Develop a mechanism to continually review and evaluate newly introduced needles and other sharp devices available in the marketplace for use in a health care facility;

d.Establish a waiver procedure for health care professionals wherein a health care professional practicing at the health care facility may request the evaluation committee to grant the professional a waiver from the requirements of subsection a. or b. of section 3 of this act for a specific product that will be used for a specific medical procedure that shall be performed on a specific class of patients. The evaluation committee shall grant a waiver if it determines that use of a needle or other sharp device with integrated safety features potentially may have a negative impact on patient safety or the success of a specific medical procedure.

A health care professional may use a needle or other sharp device without integrated safety features in an emergency situation, without obtaining a waiver from the evaluation committee, if the professional determines that use of a needle or other sharp device with integrated safety features potentially may have a negative impact on patient safety or the success of a specific medical procedure, and the professional notifies the evaluation committee, in writing, within five days of the date the needle or other sharp device was used of the reasons why that needle or other sharp device was necessary.

The use of a needle or other sharp device that does not meet the requirements of subsection a. or b. of section 3 of this act shall be permitted under this act if it is used in accordance with the requirements of this subsection;

e.Record needle stick injuries in a Sharps Injury Log or an OSHA 200 Log, and shall include in the log a description of the injury, including the type and brand name of the needle or other sharp device involved in the injury; and

f.Report to the department quarterly, in a form and manner prescribed by the department: (1) all entries of an injury in a Sharps Injury Log or an OSHA 200 Log; and (2) all waivers granted to health care professionals and the reasons therefor, and all emergency uses by health care professionals of needles and other sharp devices without integrated safety features and the reasons therefor, pursuant to subsection d. of this section.

L.1999,c.311,s.4.



Section 26:2H-5.14 - Review Of Health Care Facilities Reports, Recommendations.

26:2H-5.14 Review of health care facilities reports, recommendations.

5.The department shall review the reports submitted by health care facilities pursuant to section 4 of this act on a quarterly basis and shall make recommendations to the respective health care facility for reducing the incidence of needle stick injury, when appropriate.

L.1999,c.311,s.5.



Section 26:2H-5.15 - Annual Report To Legislature.

26:2H-5.15 Annual report to Legislature.

6.The commissioner shall report annually to the Senate and General Assembly Health Committees on the implementation of this act. The report shall include the number of needle stick injuries, the type and brand names of the needles or other sharp devices involved in the injuries, the number of waivers that were granted and the number of emergency uses of needles or other sharp devices without integrated safety features. The report shall include such recommendations for legislative action as the commissioner deems appropriate to ensure that the purposes of this act are realized.

L.1999,c.311,s.6.



Section 26:2H-5.16 - Rules, Regulations.

26:2H-5.16 Rules, regulations.

7.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.413 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1999,c.311,s.7.



Section 26:2H-5.17 - Short Title.

26:2H-5.17 Short title.
1.This act shall be known and may be cited as the "Violence Prevention in Health Care Facilities Act."

L.2007,c.236,s.1.



Section 26:2H-5.18 - Findings, Declarations Relative To Prevention Of Violence Against Health Care Workers.

26:2H-5.18 Findings, declarations relative to prevention of violence against health care workers.
2.The Legislature finds and declares that:

a.Violence is an escalating problem in many health care settings in the State and across the nation, and although violence is an increasing problem for many workers, health care workers are at a particularly high risk;

b.According to the Bureau of Labor Statistics, the incidence of injury from nonfatal assaults of health service workers is significantly higher than that of other workers;

c.The actual incidence of violence is likely higher than reported for various reasons, including inadequate reporting mechanisms and because victims under-report incidents out of fear of reprisal, isolation and embarrassment;

d.Violence against health care workers exacts a significant toll on victims, their co-workers, patients, families and visitors;

e.Insurance claims, lost productivity, disruptions to operations, legal expenses and property damage are only a few of the negative effects that workplace violence has on health care facilities;

f.Preventing workplace violence is essential for creating a safe and therapeutic environment for patients;

g.Health care professionals who leave their occupations because of assaults or threats of assault contribute to the general shortage of health care professionals; and

h.It is possible to reduce and mitigate the effects of violence in health care settings through employer-based violence prevention programs.

L.2007,c.236,s.2.



Section 26:2H-5.19 - Definitions Relative To Prevention Of Violence Against Health Care Workers.

26:2H-5.19 Definitions relative to prevention of violence against health care workers.
3.As used in this act:

"Covered health care facility" means a general or special hospital or nursing home licensed by the Department of Health and Senior Services pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), a State or county psychiatric hospital, or a State developmental center.

"Health care worker" means an individual who is employed by a covered health care facility.

"Violence" or "violent act" means any physical assault, or any physical or credible verbal threat of assault or harm against a health care worker.

L.2007,c.236,s.3.



Section 26:2H-5.20 - Establishment Of Violence Prevention Program In Covered Health Care Facility.

26:2H-5.20 Establishment of violence prevention program in covered health care facility.
4.Within 6 months of the effective date of this act, a covered health care facility shall establish a violence prevention program for the purpose of protecting health care workers. The program shall, at a minimum, include the requirements set forth in this section.

a. (1) The covered health care facility shall establish a violence prevention committee, which shall include a representative of management, or his designee, who shall be responsible for overseeing all aspects of the program. At least 50% of the members of the committee shall be health care workers who provide direct patient care or otherwise have contact with patients. In a facility or health care system where health care workers are represented by one or more collective bargaining agents, the management of the facility or system shall consult with the applicable collective bargaining agents regarding the selection of the health care worker committee members.

The remaining committee members shall have experience, expertise, or responsibility relevant to violence prevention.

(2)In the case of a health care system that owns or operates more than one covered health care facility or Department of Human Services facilities, the violence prevention program and the committee may be operated at the system or department level, provided that: (a) committee membership includes at least one health care worker from each facility who provides direct care to patients, (b) the committee develops a violence prevention plan for each facility, and (c) data related to violence prevention remain distinctly identifiable for each facility.

b.Within 18 months of the effective date of this act, the committee shall develop and maintain a detailed, written violence prevention plan that identifies workplace risks, and provides specific methods to address them. The plan shall, at a minimum:

(1)provide an annual comprehensive violence risk-assessment for the covered health care facility that considers, to the extent applicable:

(a)the facility's layout, access restrictions, crime rate in surrounding areas, lighting, and communication and alarm devices;

(b)impact of staffing, including security personnel;

(c)the presence of individuals who may pose a risk of violence; and

(d)a review of any records relating to violent incidents at the facility, including incidents required to be reported pursuant to subsection f. of this section, the Occupational Safety and Health Administration Log of Work-Related Injuries and Illnesses (OSHA Form 300), and workers' compensation records;

(2)identify violence prevention policies; and

(3)specify methods to reduce identified risks, including training, and changes to job design, staffing, security, equipment and facility modifications.

c.The covered health care facility shall make a copy of the plan available, upon request, to the Commissioners of Health and Senior Services, Children and Families, and Human Services for on-site inspection, and upon request, to each health care worker and collective bargaining agent that represents health care workers at the facility, except that, in the event the committee determines that the plan contains information that would pose a threat to security if made public, any such information shall be excluded before providing copies to workers or collective bargaining agents.

d.The covered health care facility shall annually conduct violence prevention training. The training shall include a review of: the facility's relevant policies; techniques to de-escalate and minimize violent behavior; appropriate responses to workplace violence, including use of restraining techniques, reporting requirements and procedures; location and operation of safety devices; and resources for coping with violence.

e.The covered health care facility shall have personnel sufficiently trained to identify aggressive and violent predicting factors and the ability to appropriately respond to and manage violent disturbances.

f.The covered health care facility shall keep a record of all violent acts against employees while at work. The records shall be maintained for at least five years following the reported act, during which time employees, their authorized representatives, and the Department of Health and Senior Services shall have access to the record. The record shall include:

(1)the date, time and location of the incident;

(2)the identity and job title of the victim, except that the victim's identity shall not be included if it would not be entered on the Occupational Safety and Health Administration Log of Work-Related Injuries and Illnesses (OSHA Form 300) because it is a privacy concern case under OSHA;

(3)whether the act was committed by a patient, visitor, or employee;

(4)the nature of the violent act, including whether a weapon was used;

(5)a description of physical injuries, if any;

(6)the number of employees in the vicinity when the incident occurred and their actions in response to the incident, if any; and

(7)the actions taken by the facility in response to the incident.

The records established pursuant to this subsection shall not be considered public or government records under P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

g.The covered health care facility shall establish a post-incident response system that provides, at a minimum, an in-house crisis response team for employee-victims and their co-workers, and individual and group crisis counseling, which may include support groups, family crisis intervention, and professional referrals.

L.2007,c.236,s.4.



Section 26:2H-5.21 - Retaliatory Action Prohibited.

26:2H-5.21 Retaliatory action prohibited.
5.A covered health care facility shall not take any retaliatory action against any health care worker for reporting violent incidents. As used in this section, "retaliatory action" shall have the same meaning as provided in section 2 of P.L.1986, c.105 (C.34:19-2).

L.2007,c.236,s.5.



Section 26:2H-5.22 - Violations, Penalties.

26:2H-5.22 Violations, penalties.

6.A covered health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) that is in violation of the provisions of this act shall be subject to such penalties as the Commissioner of Health may determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14).

L.2007, c.236, s.6; amended 2012, c.17, s.167.



Section 26:2H-5.23 - Rules, Regulations.

26:2H-5.23 Rules, regulations.

7.The Commissioners of Health and Human Services shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.2007, c.236, s.7; amended 2012, c.17, s.168.



Section 26:2H-5.24 - Findings, Declarations Relative To Designated Caregivers.

26:2H-5.24 Findings, declarations relative to designated caregivers.

1.The Legislature finds and declares that:

a.According to the American Association of Retired Professional's Public Policy Institute, at any given time, an estimated 1.75 million people in New Jersey provide varying degrees of unreimbursed care to adults with limitations in daily activities. The total value of the unpaid care to individuals in need of long-term services and supports amounts to an estimated $13 billion per year.

b.Caregivers are often members of the individual's immediate family, but friends and other community members also serve as caregivers. Although most caregivers are asked to assist an individual with basic activities of daily living, such as mobility, eating, and dressing, many are expected to perform complex tasks on a daily basis, such as administering multiple medications, providing wound care, and operating medical equipment.

c.Despite the vast importance of caregivers in the individual's day-to-day care, and despite the fact that 78 percent of caregivers report managing multiple medications, administering injections, and performing other health maintenance tasks, research has shown that many caregivers feel that they do not have the necessary skill set to perform the caregiving tasks they are asked to perform when a loved one is discharged from the hospital.

d.The federal Centers for Medicare & Medicaid Services (CMS) estimates that $17 billion in Medicare funds is spent each year on unnecessary hospital readmissions. Additionally, hospitals desire to avoid the imposition of new readmission penalties under the federal "Patient Protection and Affordable Care Act," Pub.L.111-148, as amended by the "Health Care and Education Reconciliation Act of 2010," Pub.L.111-152 (ACA).

e.In order to successfully address the challenges of a surging population of older adults and others who have significant needs for long-term services and supports, the State must develop methods to enable caregivers to continue to support their loved ones at home and in the community, and avoid costly hospital readmissions.

f.The New Jersey Hospital Association and hospitals in its Hospital Engagement Network have utilized transitional caregiver models to reduce readmissions by over 13 percent from January 2012 to December 2013, leading to 5,492 fewer patients being readmitted during that time, at a cost savings of over $52 million.

g.Therefore, it is the intent of the Legislature that this act enables caregivers to provide competent post-hospital care to their family and other loved ones, at minimal cost to the taxpayers of this State.

L.2014, c.68, s.1.



Section 26:2H-5.25 - Definitions Relative To Designated Caregivers.

26:2H-5.25 Definitions relative to designated caregivers.

2.As used in this act:

"After-care assistance" means any assistance provided by a caregiver to a patient following the patient's discharge from a hospital that is related to the patient's condition at the time of discharge, including, but not limited to: assisting with basic activities of daily living; instrumental activities of daily living; and other tasks as determined to be appropriate by the discharging physician or other health care professional licensed pursuant to Title 45 or Title 52 of the Revised Statutes.

"Caregiver" means any individual designated as a caregiver by a patient pursuant to this act who provides after-care assistance to a patient in the patient's residence. The term includes, but is not limited to, a relative, spouse, partner, friend, or neighbor who has a significant relationship with the patient.

"Discharge" means a patient's exit or release from a hospital to the patient's residence following any medical care or treatment rendered to the patient following an inpatient admission.

"Entry" means a patient's admission into a hospital for the purposes of receiving inpatient medical care.

"Hospital" means a general acute care hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

"Residence" means the dwelling that the patient considers to be the patient's home. The term shall not include any rehabilitation facility, hospital, nursing home, assisted living facility, or group home licensed by the Department of Health.

L.2014, c.68, s.2.



Section 26:2H-5.26 - Designation Of Caregiver.

26:2H-5.26 Designation of caregiver.

3. a. A hospital shall provide each patient or, if applicable, the patient's legal guardian, with an opportunity to designate at least one caregiver following the patient's entry into a hospital, and prior to the patient's discharge to the patient's residence, in a timeframe that is consistent with the discharge planning process provided by regulation. The hospital shall promptly document the request in the patient's medical record.

b.In the event that the patient is unconscious or otherwise incapacitated upon entry into the hospital, the hospital shall provide the patient or the patient's legal guardian with an opportunity to designate a caregiver within a given timeframe, at the discretion of the attending physician, following the patient's recovery of consciousness or capacity. The hospital shall promptly document the attempt in the patient's medical record.

c.In the event that the patient or legal guardian declines to designate a caregiver pursuant to this act, the hospital shall promptly document this declination in the patient's medical record.

d.In the event that the patient or the patient's legal guardian designates an individual as a caregiver under this act:

(1)The hospital shall promptly request the written consent of the patient or the patient's legal guardian to release medical information to the patient's designated caregiver following the hospital's established procedures for releasing personal health information and in compliance with all State and federal laws, including the federal "Health Insurance Portability and Accountability Act of 1996," Pub.L.104-191, and related regulations.

(a)If the patient or the patient's legal guardian declines to consent to release medical information to the patient's designated caregiver, the hospital is not required to provide notice to the caregiver under section 4 of P.L.2014, c.68 (C.26:2H-5.27) or provide information contained in the patient's discharge plan under section 5 of P.L.2014, c.68 (C.26:2H-5.28).

(2)The hospital shall record the patient's designation of caregiver, the relationship of the designated caregiver to the patient, and the name, telephone number, and address of the patient's designated caregiver in the patient's medical record.

e.A patient or the patient's legal guardian may elect to change the patient's designated caregiver at any time, and the hospital must record this change in the patient's medical record before the patient's discharge.

f.This section shall not be construed to require a patient or a patient's legal guardian to designate any individual as a caregiver.

g.A designation of a caregiver by a patient or a patient's legal guardian does not obligate the designated individual to perform any after-care assistance for the patient.

h.In the event that the patient is a minor child, and the parents of the patient are divorced, the custodial parent shall have the authority to designate a caregiver. If the parents have joint custody of the patient, they shall jointly designate the caregiver.

L.2014, c.68, s.3.



Section 26:2H-5.27 - Notification To Designated Caregiver Of Discharge, Transfer.

26:2H-5.27 Notification to designated caregiver of discharge, transfer.

4.A hospital shall notify the patient's designated caregiver of the patient's discharge or transfer to another facility as soon as possible and, in any event, upon issuance of a discharge order by the patient's attending physician. In the event the hospital is unable to contact the designated caregiver, the lack of contact shall not interfere with, delay, or otherwise affect the medical care provided to the patient, or an appropriate discharge of the patient. The hospital shall promptly document the attempt in the patient's medical record.

L.2014, c.68, s.4.



Section 26:2H-5.28 - Hospital To Consult With Designated Caregiver.

26:2H-5.28 Hospital to consult with designated caregiver.

5. a. As soon as possible prior to a patient's discharge from a hospital to the patient's residence, the hospital shall consult with the designated caregiver and issue a discharge plan that describes a patient's after-care assistance needs, if any, at the patient's residence. The consultation and issuance of a discharge plan shall occur on a schedule that takes into consideration the severity of the patient's condition, the setting in which care is to be delivered, and the urgency of the need for caregiver services. In the event the hospital is unable to contact the designated caregiver, the lack of contact shall not interfere with, delay, or otherwise affect the medical care provided to the patient, or an appropriate discharge of the patient. The hospital shall promptly document the attempt in the patient's medical record. At a minimum, the discharge plan shall include:

(1)The name and contact information of the caregiver designated under this act;

(2)A description of all after-care assistance tasks necessary to maintain the patient's ability to reside at home; and

(3)Contact information for any health care, community resources, and long-term services and supports necessary to successfully carry out the patient's discharge plan, and contact information for a hospital employee who can respond to questions about the discharge plan after the instruction provided pursuant to subsection b. of this section.

b.The hospital issuing the discharge plan must provide caregivers with instructions in all after-care assistance tasks described in the discharge plan. Training and instructions for caregivers may be conducted in person or through video technology, at the discretion of the caregiver. Any training or instructions provided to a caregiver shall be provided in non-technical language, to the extent possible. At a minimum, this instruction shall include:

(1)A live or recorded demonstration of the tasks performed by an individual designated by the hospital, who is authorized to perform the after-care assistance task, and is able to perform the demonstration in a culturally-competent manner and in accordance with the hospital's requirements to provide language access services under State and federal law;

(2)An opportunity for the caregiver to ask questions about the after-care assistance tasks; and

(3)Answers to the caregiver's questions provided in a culturally-competent manner and in accordance with the hospital's requirements to provide language access services under State and federal law.

c.Any instruction required under this act shall be documented in the patient's medical record, including, at a minimum, the date, time, and contents of the instruction.

L.2014, c.68, s.5.



Section 26:2H-5.29 - Construction Of Act Relative To Advanced Care Directive.

26:2H-5.29 Construction of act relative to advanced care directive.

6. a. Nothing in this act shall be construed to interfere with the rights of an agent operating under a valid advance directive pursuant to the provisions of the "New Jersey Advance Directives for Health Care Act," P.L.1991, c.201 (C.26:2H-53 et al.), the "New Jersey Advance Directives for Mental Health Care Act," P.L.2005, c.233 (C.26:2H-102 et al.), or the "Physician Orders for Life-Sustaining Treatment Act," P.L.2011, c.145 (C.26:2H-129 et al.).

b. A patient may designate a caregiver in an advance directive.

L.2014, c.68, s.6.



Section 26:2H-5.30 - Construction Of Act Relative To Private Right Of Action Against Hospital.

26:2H-5.30 Construction of act relative to private right of action against hospital.

7. a. Nothing in this act shall be construed to create a private right of action against a hospital, a hospital employee, or any consultants or contractors with whom a hospital has a contractual relationship.

b.A hospital, a hospital employee, or any consultants or contractors with whom a hospital has a contractual relationship shall not be held liable, in any way, for the services rendered or not rendered by the caregiver to the patient at the patient's residence.

c.Nothing in this act shall be construed to obviate the obligation of an insurance company, health service corporation, hospital service corporation, medical service corporation, health maintenance organization, or any other entity issuing health benefits plans to provide coverage required under a health benefits plan.

d. (1) A caregiver shall not be reimbursed by any government or commercial payer for after-care assistance that is provided pursuant to this act.

(2)Nothing in this act shall be construed to impact, impede, or otherwise disrupt or reduce the reimbursement obligations of an insurance company, health service corporation, hospital service corporation, medical service corporation, health maintenance organization, or any other entity issuing health benefits plans.

L.2014, c.68, s.7.



Section 26:2H-5.31 - Discharge, Transfer Of Patient Unaffected.

26:2H-5.31 Discharge, transfer of patient unaffected.

8.Nothing in this act shall delay the discharge of a patient, or the transfer of a patient from a hospital to another facility.

L.2014, c.68, s.8.



Section 26:2H-5.32 - Rules, Regulations.

26:2H-5.32 Rules, regulations.

9.The Department of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act including, but not limited to, regulations to further define the content and scope of any instructions provided to caregivers.

L.2014, c.68, s.9.



Section 26:2H-6.1 - Findings, Declarations Relative To Certificate Of Need.

26:2H-6.1 Findings, declarations relative to certificate of need.

1.The Legislature finds and declares that:

a.The regulatory structure for the State's health care delivery system put in place in the 1970's was an outgrowth of federal legislation predicated on the idea that the most satisfactory means of controlling health care costs was the allocation of health care resources by government through a highly centralized health planning mechanism;

b.For two decades, the State established strong controls over the health care delivery system by such means as the setting of hospital rates and through the certificate of need program, which allocated the provision of services among providers, regulated hospital expansion, and regulated the purchase of equipment and the use of medical technology;

c.The evolution of market-based means of controlling costs, most notably the growth of managed care, and the rapid development of new medical techniques and innovations in medical technology exposed the inefficiencies inherent in centralized health care planning, which was unable to respond quickly to the changing needs of the health care system;

d.In 1992, the Legislature began to dismantle the existing regulatory structure, responding to the needs of the health care system in New Jersey by eliminating hospital rate setting, leaving hospital charges to be established through negotiation between hospitals and those who paid for health care services and, by providing access to health insurance to all citizens of the State, without regard to health status or preexisting condition, contributed to the significant changes taking place in the underlying economics of the health care delivery system by helping to create a more competitive health care environment;

e.The certificate of need program is the last remaining vestige of the highly regulated environment, and its original purpose, which was to control costs by limiting the proliferation of health care services through State control of those services, has been undermined by the significant changes in the economics of the health care system that have taken place since its inception;

f.Decisions as to health care services, the acquisition of medical technology, and the expansion of facilities can best be made by the health care provider based on his own expertise in delivering health care services to the community he serves;

g.The appropriate role of the State with respect to services no longer subject to certificate of need is that of licensure of facilities and services, to ensure the quality of care;

h.For reasons of maintaining the quality of certain health care services, a limitation of the proliferation of such services may continue to be essential to protect the viability of the services as well as the providers now rendering them, to protect the role of such institutions as urban hospitals, whose importance to the Statewide health care system is indisputable, and to guard against the closing of important facilities and the transfer of services from facilities in a manner which is harmful to the public interest; and

i.Therefore, it is essential, in order to promote greater efficiency in the State's health care delivery system, to eliminate the certificate of need requirement for many services immediately, to eliminate the requirement for other services over a more extended period, and to create a commission to consider whether certain remaining health care services should continue to be subject to a certificate of need requirement in the interest of the well-being of the public and to ensure the maintenance of quality health care throughout the State.

L.1998,c.43,s.1.



Section 26:2H-7 - Certificate Of Need Required For Construction, Expansion Of Health Care Facility.

26:2H-7 Certificate of need required for construction, expansion of health care facility.

7.No health care facility shall be constructed or expanded, and no new health care service shall be instituted after the effective date of P.L.1971, c.136 (C.26:2H-1 et seq.) except upon application for and receipt of a certificate of need as provided by P.L.1971, c.136 (C.26:2H-1 et seq.). No agency of the State or of any county or municipal government shall approve any grant of funds for, or issue any license to, a health care facility which is constructed or expanded, or which institutes a new health care service, in violation of the provisions of P.L.1971, c.136 (C.26:2H-1 et seq.).

Except as provided in section 19 of P.L.1992, c.160 (C.26:2H-7a) and section 16 of P.L.1998, c.43 (C.26:2H-7c), the provisions of this section shall apply to:

a.The initiation of any health care service as provided in section 2 of P.L.1971, c.136 (C.26:2H-2);

b.The initiation by any person of a health care service which is the subject of a health planning regulation adopted by the Department of Health;

c.The purchase by any person of major moveable equipment whose total cost is over $2 million;

d.The expenditure by a licensed health care facility of over $2 million for construction of a new health care facility; and

e.The construction of a facility by any person, whose total project cost exceeds $2 million, if the facility-type is the subject of a health planning regulation adopted by the Department of Health.

The commissioner may periodically increase the monetary thresholds established in this section, by regulation, to reflect inflationary increases in the costs of health care equipment or construction.

For the purposes of this section, "health care service" shall include any service which is the subject of a health planning regulation adopted by the Department of Health, and "person" shall include a corporation, company, association, society, firm, partnership, and joint stock company, as well as an individual.

A physician who initiates a health care service which is the subject of a health planning regulation or purchases major moveable equipment pursuant to subsection b. or c. of this section, may apply to the commissioner for a waiver of the certificate of need requirement if: the equipment or health care service is such an essential, fundamental, and integral component of the physician's practice specialty, that the physician would be unable to practice his specialty according to the acceptable medical standards of that specialty without the health care service or equipment; the physician bills at least 75% of his total amount of charges in the practice specialty which uses the health care service or equipment; and the health care service or equipment is not otherwise available and accessible to patients, pursuant to standards established by the commissioner, by regulation. The commissioner shall make a determination about whether to grant or deny the waiver, within 120 days from the date the request for the waiver is received by the commissioner and shall so notify the physician who requested the waiver. If the request is denied, the commissioner shall include in that notification the reason for the denial. If the request is denied, the initiation of a health care service or the purchase of major moveable equipment shall be subject to the certificate of need requirements pursuant to this section.

A health maintenance organization which furnishes at least basic comprehensive care health services on a prepaid basis to enrollees either through providers employed by the health maintenance organization or through a medical group or groups which contract directly with the health maintenance organization, which initiates a health care service, or constructs a health care facility pursuant to subsection a., b., d., or e. of this section, may apply to the commissioner for a waiver of the certificate of need requirement if: the initiation of the health care service or the construction is in the best interests of State health planning; and the health maintenance organization is in compliance with the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.) and complies with the provisions of subsection d. of section 3 of P.L.1973, c.337 (C.26:2J-3) regarding notification to the commissioner. The commissioner shall make a determination about whether to grant or deny the waiver within 45 days from the date the request for the waiver is received by the commissioner and shall so notify the health maintenance organization. If the request for a waiver is denied on the basis that the request would not be in the best interests of State health planning, the commissioner shall state in that notification the reason why the request would not be in the best interests of State health planning. If the request for a waiver is denied, the health maintenance organization's initiation of a health care service or construction project shall be subject to the certificate of need requirements pursuant to this section.

The requirement to obtain a certificate of need for major moveable equipment pursuant to subsection c. of this section shall not apply if a contract to purchase that equipment was entered into prior to July 1, 1991.

L.1971, c.136, s.7; amended 1991, c.187, s.30; 1992, c.160, s.24; 1998, c.43, s.6; 2012, c.17, s.169.



Section 26:2H-7A - Exemptions From Certificate Of Need Requirement.

26:2H-7a Exemptions from certificate of need requirement.

19.Notwithstanding the provisions of section 7 of P.L.1971, c.136 (C.26:2H-7) to the contrary, the following are exempt from the certificate of need requirement:

Community-based primary care centers;

Outpatient drug and alcohol services;

Hospital-based medical detoxification for drugs and alcohol;

Ambulance and invalid coach services;

Mental health services which are non-bed related outpatient services;

Residential health care facility services;

Dementia care homes;

Capital improvements and renovations to health care facilities;

Additions of medical/surgical, adult intensive care and adult critical care beds in hospitals;

Replacement of existing major moveable equipment;

Inpatient operating rooms;

Alternate family care programs;

Hospital-based subacute care;

Ambulatory care facilities;

Comprehensive outpatient rehabilitation services;

Special child health clinics;

New technology in accordance with the provisions of section 18 of P.L.1998, c.43 (C.26:2H-7d);

Transfer of ownership interest except in the case of an acute care hospital;

Change of site for approved certificate of need within the same county;

Additions to vehicles or hours of operation of a mobile intensive care unit;

Relocation or replacement of a health care facility within the same county, except for an acute care hospital;

Continuing care retirement communities authorized pursuant to P.L.1986, c.103 (C.52:27D-330 et seq.);

Magnetic resonance imaging;

Adult day health care facilities;

Pediatric day health care facilities;

Chronic or acute renal dialysis facilities; and

Transfer of ownership of a hospital to an authority in accordance with P.L.2006, c.46 (C.30:9-23.15 et al.).

L.1992, c.160, s.19; amended 1998, c.43, s.7; 2006, c.46, s.10; 2015, c.125, s.2.



Section 26:2H-7C - Exemptions From Certificate Of Need Requirement.

26:2H-7c Exemptions from certificate of need requirement.

16. a. Notwithstanding the provisions of section 7 of P.L.1971, c.136 (C.26:2H-7) to the contrary, 20 months after the effective date of P.L.1998, c.43 the following shall be exempt from the certificate of need requirement:

Extracorporeal shock wave lithotripter;

Hyperbaric chamber;

Positron emission tomography;

Residential drug and alcohol services;

Ambulatory surgical facilities;

Basic obstetric and pediatric services and birth centers, including additions of basic obstetric and pediatric beds in hospitals; and

Linear accelerator, including Cobalt 60 unit.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, if the Commissioner of Health determines that Department of Health licensing standards for a health care service or facility listed in subsection a. of this section have been adopted by regulation of the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner may exempt the health care service or facility from the provisions of section 7 of P.L.1971, c.136 (C.26:2H-7) prior to the 20-month period established in subsection a. of this section.

The commissioner shall publish notice of any exemptions established pursuant to this subsection in the New Jersey Register and provide for 45 days' public notice prior to the effective date of the exemption.

c.In the case of any health care service or facility that is not exempted from the provisions of section 7 of P.L.1971, c.136 (C.26:2H-7) pursuant to this section or section 19 of P.L.1992, c.160 (C.26:2H-7a) and is not subject to expedited review, the commissioner shall publish a call schedule for the initiation of the services or facilities within 90 days of the date of enactment of this act. In the event that the commissioner determines that there is insufficient need to support the initiation of the service or facility, the commissioner is authorized to cancel the call. The commissioner shall provide public notice of the cancellation at least 45 days prior to the scheduled call date.

L.1998, c.43, s.16; amended 2012, c.17, s.170.



Section 26:2H-7D - Certain Health Care Equipment Exempt.

26:2H-7d Certain health care equipment exempt.

18.Notwithstanding the provisions of P.L.1971, c.136 (C.26:2H-1 et seq.) to the contrary, health care equipment which involves new technology that is not identified in N.J.A.C.8:33 et seq., shall not be subject to certificate of need requirements and may be initiated in the State in accordance with the requirements of this section.

a.The new technology shall be directly related to a health care service for which the provider is already licensed and has obtained a certificate of need, when required.

b.The provider shall notify the Commissioner of Health about the intent to initiate the new technology at least 60 days prior to the date the provider will begin use of the technology.

c.The new technology shall have pre-market approval from the federal Food and Drug Administration.

d.The provider shall use the new technology in accordance with guidelines approved by The Joint Commission until such time as the Department of Health has adopted licensing standards for the new technology. The provider shall be required to comply with the department's licensing standards for the new technology upon adoption of the standards.

e.The provider shall agree to submit to the department appropriate patient information and other data concerning use of the new technology to assist the department in establishing licensing standards. The provider shall submit the information and other data on a quarterly basis until such time as licensing standards are adopted for the new technology.

f.The commissioner may suspend a provider's use of the new technology if he determines that the provider is not in compliance with the requirements of this section.

L.1998, c.43, s.18; amended 2012, c.17, s.171.



Section 26:2H-7.1 - Exemption; Land Acquired Prior To Effective Date Of Act

26:2H-7.1. Exemption; land acquired prior to effective date of act
Any nonprofit entity chartered by the State of New Jersey as a nonprofit corporation pursuant to Title 15 of the Revised Statutes, which had been so chartered and had acquired land for the purpose of constructing a hospital prior to the effective date of the act to which this act is a supplement, and when the land so acquired by such nonprofit corporation is located within a municipality that has provided an appropriation for the construction of a health care facility as authorized by P.L.1954, c. 266 (C. 44:5-10.2), then the proposed hospital of such nonprofit corporation shall be exempt from the requirement of section 7 of P.L.1971, c. 136 (C. 26:2H-7) relating to a certificate of need.

L.1978, c. 107, s. 1, eff. Aug. 22, 1978.



Section 26:2H-7.2 - Exemption From Certificate Of Need

26:2H-7.2. Exemption from certificate of need
Notwithstanding the provisions of section 7 of P.L.1971, c. 136 (C. 26:2H-7) to the contrary, a nursing home which proposes to increase the total number of licensed beds contained therein by not more than 10 beds or 10% of its licensed bed capacity, whichever is less, within a period of five years is exempt from the requirement of obtaining a certificate of need if the nursing home is in compliance with all State regulations governing its operations.

L. 1987,c.322.



Section 26:2H-7.3 - Nursing Homes Exempt From Certificate Of Need Requirement.

26:2H-7.3 Nursing homes exempt from certificate of need requirement.
1. a. Notwithstanding the provisions of section 7 of P.L.1971, c.136 (C.26:2H-7) to the contrary, a nursing home which is affiliated with a well established religious body or denomination and reserves at least 65% of its licensed bed capacity for patients who are members of that religious body or denomination is exempt from the requirement of obtaining a certificate of need if the nursing home is in compliance with all State regulations governing its licensure.

b. A nursing home which is exempt from the certificate of need requirement pursuant to subsection a. of this section shall be required to meet the Statewide average for the percentage of beds that are to be reserved for patients who are eligible for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

L.1993,c.140.



Section 26:2H-7.4 - Findings, Declarations

26:2H-7.4. Findings, declarations
1. The Legislature finds and declares that it is in the public interest for the State to facilitate the development of an effective and efficient spectrum of quality health care services; and that the conversion of existing hospital bed capacity to a less intensive and more appropriate level of care for post-acute care patients in order to create subacute care units will ensure an optimal quality of care, promote continuity of care and avoid the duplication of existing health care facility bed capacity through costly new construction.

L.1996,c.102,s.1.



Section 26:2H-7.5 - Definitions Regarding Subacute Care Units

26:2H-7.5. Definitions regarding subacute care units
2. As used in this act:

"Commissioner" means the Commissioner of Health.

"Hospital" means an acute care general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

"Subacute care" means a comprehensive in-patient program for patients who have had an acute illness, injury or exacerbation of a disease process, have a determined course of treatment prescribed, and do not require intensive diagnostic or intensive invasive procedures, but the patient's condition requires physician direction, intensive nursing care, frequent recurrent patient assessment and review of the clinical course and treatment plan for a period of time, significant use of ancillary medical services and an interdisciplinary approach using professional teams of physicians, nurses and other relevant professional disciplines to deliver complex clinical interventions.

"Subacute care unit" means a unit located within a hospital which utilizes licensed long-term care beds to provide subacute care for patients.

L.1996,c.102,s.2.



Section 26:2H-7.6 - Requirements For Subacute Care Unit.

26:2H-7.6 Requirements for subacute care unit.

3. a. A hospital which proposes to utilize a portion of its licensed bed capacity for the purpose of establishing a subacute care unit shall be subject to the following requirements:

(1)the subacute care unit's beds shall be licensed by the Department of Health as long-term care beds and shall meet all applicable State licensing and federal certification requirements, including the physical requirements for skilled nursing beds under the federal Medicare program established pursuant to Pub.L.89-97 (42 U.S.C.s.1395 et seq.), with reasonable waiver provisions as determined by the commissioner or the federal Centers for Medicare & Medicaid Services, as appropriate;

(2)the maximum length of stay in the unit shall not exceed eight days;

(3)the unit shall be certified to participate in the Medicare program as a skilled nursing facility;

(4)the unit shall be comprised of not more than 7% of the hospital's licensed medical-surgical bed capacity or 12 beds, whichever is greater;

(5)the hospital's licensed medical-surgical bed capacity shall be reduced, by the commissioner, by the number of beds used to establish a subacute care unit under the provisions of this section. Long-term care beds in a hospital's subacute care unit shall not be transferred to, or combined with, a subacute care unit in another hospital. Bed limitations for a hospital shall include both conversions of existing acute care beds and any purchases or other acquisitions or rentals of beds to be used by a hospital for the provision of subacute care under this act;

(6)(Deleted by amendment, P.L.1998, c.43).

(7)the hospital shall be subject to the fee for the filing of an application for a license for long-term care beds and any renewal thereof as established by the Department of Health pursuant to section 12 of P.L.1971, c.136 (C.26:2H-12).

b.Subacute care shall not be covered by the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.). The long-term care beds in a subacute care unit shall not be included in long-term care bed inventories for certificate of need review purposes.

L.1996, c.102, s.3; amended 1998, c.43, s.8; 2012, c.17, s.172.



Section 26:2H-7.7 - Patient Diagnostic Categories; Inpatient Rehabilitation Criteria; Admission To Subacute Care, Requirements

26:2H-7.7. Patient diagnostic categories; inpatient rehabilitation criteria; admission to subacute care, requirements
4. a. The determination of whether a hospital subacute care unit or a skilled nursing or comprehensive rehabilitation hospital or other type of facility is the preferred non-acute care placement for a patient shall be based on clinical considerations and the preference of the patient and his family; except that, as a condition of licensure of a hospital subacute care unit, clinically stable patients who are being treated in the diagnostic categories listed in paragraph (1) of this subsection and who meet the criteria for inpatient rehabilitation hospital care listed in paragraph (2) of this subsection, except as may be recommended by the comprehensive rehabilitation hospital or acute care hospital that has licensed comprehensive rehabilitation beds pursuant to subsection b. of this section, shall not be placed in a hospital subacute care unit.

(1) Diagnostic categories include patients with: strokes, congenital anomalies, major multiple trauma, polyarthritis including rheumatoid arthritis, neurological disorders including multiple sclerosis, motor neuron diseases, polyneuropathy, muscular dystrophy and Parkinson's disease, brain injury including traumatic or non-traumatic, spinal cord injury, amputations, joint replacements, fracture of the femur including hip fracture and burns.

(2) Criteria for inpatient rehabilitation hospital care include patients who meet or require all of the following:

(a) close medical supervision by a physician with specialized training or experience in rehabilitation;

(b) 24-hour rehabilitation nursing;

(c) a relatively intense level of rehabilitation services;

(d) a multi-disciplinary team approach to the delivery of the program;

(e) a coordinated program of care;

(f) significant practical improvement is expected in a reasonable period of time; and

(g) realistic goals of self-care or independence in activities of daily living.

b. An acute care hospital shall forward information on clinically stable patients to a licensed comprehensive rehabilitation hospital or an acute care hospital that has licensed comprehensive rehabilitation beds. The licensed comprehensive rehabilitation hospital or the acute care hospital that has licensed comprehensive rehabilitation beds shall then make a recommendation, signed by a physician with specialized training or experience in rehabilitation, regarding placement within 24-hours of receipt of the information from the acute care hospital and which, together with the concurring or alternate recommendation from a case manager at the acute care hospital, shall be forwarded to the patient's attending physician.

c. A patient in a skilled nursing home who is admitted to and discharged from an acute care hospital shall not be admitted to the hospital's subacute care unit unless the skilled nursing home is unable to readmit the patient within 24 hours after notification by the acute care hospital that the patient is ready for readmission to the skilled nursing home. If a patient is admitted to the hospital's subacute care unit because that patient could not be readmitted to the skilled nursing home, the patient shall be discharged to the skilled nursing facility of origin as soon as the home agrees to accept the patient.

d. In addition to the reports required in section 5 of P.L.1996, c.102 (C.26:2H-7.8), an acute care hospital with a subacute care unit shall file an annual report with the Department of Health demonstrating compliance with the provisions of this section. The report shall include information on the number of patients who were admitted to the hospital's subacute care unit when the admission was contrary to the recommendation of a physician with specialized training or experience in rehabilitation, provided however, that the recommendation of the physician was for immediate placement of the patient, that is, within 24-hours, in a licensed comprehensive rehabilitation hospital or an acute care hospital that has licensed comprehensive rehabilitation beds. The report also shall include information on the number of patients admitted to the hospital's subacute care unit pursuant to subsection c. of this section because the patient could not be readmitted to a skilled nursing home.

e. The commissioner shall develop a procedure to assess an acute care hospital with a hospital subacute care unit's compliance with the provisions of this section and section 3 of this act.

f. Failure to comply with the provisions of this section or section 3 of this act may result in the suspension or revocation of a hospital subacute care license.

g. If an acute care hospital which has a subacute care unit plans to transfer a patient from the hospital to the subacute care unit, the hospital shall discharge the patient from the hospital and admit the patient to the subacute care unit. Each admission to a subacute care unit shall be subject to a $35 health care quality fee to be paid to the Department of Health, the revenues from which shall be deposited in a dedicated fund to be established by the commissioner, and designated as the "Health Care Quality Monitoring Fund."

L.1996,c.102,s.4.



Section 26:2H-7.8 - Licensure Requirements; Quarterly Reports

26:2H-7.8. Licensure requirements; quarterly reports
5. a. A subacute care unit shall be subject only to existing State long-term care facility licensure requirements and federal regulations governing Medicare participation.

b. A hospital that has or converts beds for subacute care shall file with the Department of Health quarterly reports showing each patient admitted to the subacute care unit during the quarter by diagnosis, the patient's length of stay in the unit, and any other information required by the department by regulation.

L.1996,c.102,s.5.



Section 26:2H-7.10 - Short Title.

26:2H-7.10 Short title.

1.This act shall be known and may be cited as the "Community Health Care Assets Protection Act."

L.2000,c.143,s.1.



Section 26:2H-7.11 - Additional Requirements For Nonprofit Hospitals Relative To Acquisitions; Exemptions; Procedures.

26:2H-7.11 Additional requirements for nonprofit hospitals relative to acquisitions; exemptions; procedures.

2.In addition to the requirements of P.L.1971, c.136 (C.26:2H-1 et seq.) concerning certificate of need and licensure requirements, a nonprofit hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall satisfy the requirements of P.L.2000, c.143 (C.26:2H-7.10 et seq.) before applying to the Superior Court of New Jersey for approval prior to entering into a transaction that results in the acquisition of the hospital as defined in P.L.2000, c.143 (C.26:2H-7.10 et seq.). The proposed acquisition shall be subject to the prior review of the Attorney General, in consultation with the Commissioner of Health, pursuant to the provisions of this section. The Attorney General shall review the application in furtherance of his common law responsibilities as protector, supervisor, and enforcer of charitable trusts and charitable corporations.

For the purposes of P.L.2000, c.143 (C.26:2H-7.10 et seq.), "acquisition" means the purchase, lease, exchange, conversion, restructuring, merger, division, consolidation, transfer of control, or other disposition of a substantial amount of assets or operations, whether through a single transaction or series of transactions, with one or more persons or entities.

P.L.2000, c.143 (C.26:2H-7.10 et seq.) shall not apply to a nonprofit hospital if the proposed acquisition is in the usual and regular course of its activities and the Attorney General has given the nonprofit hospital a written waiver as to the proposed acquisition. As used in this section, a proposed acquisition is not in the usual and regular course of a nonprofit hospital's activities if it effects a fundamental corporate change that involves transfer of ownership or control of charitable assets or a change of the nonprofit hospital's mission or purpose.

a. (1) Within five working days of submitting an application pursuant to this section, the nonprofit hospital shall publish a notice of the proposed acquisition, in a form approved by the Attorney General, in a newspaper of general circulation in the service area of the hospital once per week for three weeks. The notice shall state the names of the parties to the agreement, describe the contents of the application to the Attorney General, and state the date by which a person may submit written comments about the application to the Attorney General.

(2)Within 30 days after receipt of an initial application, the Attorney General shall advise the applicant in writing whether the application is complete, and, if not, shall specify what additional information is required.

(3)The Attorney General shall, upon receipt of the information requested, notify the applicant in writing of the date of completion of the application.

b.Within 90 days of the date of completion of the application, the Attorney General, in consultation with the Commissioner of Health, shall review the application and support the proposed acquisition, with or without any specific modifications, or, if the Attorney General finds that it is not in the public interest, oppose the proposed acquisition. The Attorney General or commissioner may, for good cause, extend the time for review of an application submitted pursuant to this section.

The proposed acquisition shall not be considered to be in the public interest unless the Attorney General determines that appropriate steps have been taken to safeguard the value of the charitable assets of the hospital and to ensure that any proceeds from the proposed acquisition are irrevocably dedicated for appropriate charitable health care purposes; and the Commissioner of Health determines that the proposed transaction is not likely to result in the deterioration of the quality, availability, or accessibility of health care services in the affected communities.

c.In determining whether the acquisition meets the criteria of subsection b. of this section, the Attorney General shall consider:

(1)Whether the acquisition is permitted under the "New Jersey Nonprofit Corporation Act," Title 15A of the New Jersey Statutes, and other applicable State statutes governing nonprofit corporations;

(2)Whether the nonprofit hospital exercised due diligence in deciding to effectuate the acquisition, selecting the other party to the acquisition and negotiating the terms and conditions of the acquisition;

(3)The procedures used by the nonprofit hospital in making its decision, including whether appropriate expert assistance was used;

(4)Whether conflicts of interest were disclosed, including, but not limited to, conflicts of interest related to board members of, executives of, and experts retained by, the nonprofit hospital, purchaser, or other parties to the acquisition;

(5)Whether any management contract under the acquisition is for reasonable fair value;

(6)Whether the acquisition proceeds will be used for appropriate charitable health care purposes consistent with the nonprofit hospital's original purpose or for the support and promotion of health care, and whether the proceeds will be controlled as charitable funds independently of the purchaser or parties to the acquisition; and

(7)Any other criteria the Attorney General establishes by regulation to determine whether the proposed acquisition is in the public interest.

d.In determining whether an acquisition by any person or entity other than a corporation organized in this State for charitable purposes under Title 15A of the New Jersey Statutes meets the criteria of subsection b. of this section, the Attorney General shall consider, in addition to the criteria set forth in subsection c., the following criteria:

(1)Whether the nonprofit hospital will receive full and fair market value for its assets. The Attorney General may employ, at the nonprofit hospital's expense, reasonably necessary expert assistance in making this determination;

(2)Whether charitable funds are placed at unreasonable risk, if the acquisition is financed in part by the nonprofit hospital;

(3)Whether a right of first refusal has been retained to repurchase the assets by a successor nonprofit corporation or foundation if, following the acquisition, the hospital is subsequently sold to, acquired by, or merged with another entity;

(4)Whether the nonprofit hospital established appropriate criteria in deciding to pursue a conversion in relation to carrying out its mission and purposes;

(5)Whether the nonprofit hospital considered the proposed conversion as the only alternative or as the best alternative in carrying out its mission and purposes;

(6)Whether the nonprofit hospital exercised due care in assigning a value to the existing hospital and its charitable assets in proceeding to negotiate the proposed conversion;

(7)Whether officers, directors, board members, or senior management will receive future contracts in existing, new, or affiliated hospitals or foundations; and

(8)Any other criteria the Attorney General establishes by regulation to determine whether a proposed acquisition by any person or entity other than a corporation organized in this State for charitable purposes under Title 15A of the New Jersey Statutes is in the public interest.

e.In the Attorney General's review of the proposed acquisition, the Attorney General may assess the entity proposing to acquire the nonprofit hospital for reasonable costs related to the review, as determined by the Attorney General to be necessary. Reasonable costs may include expert review of the acquisition and a process for educating the public about the acquisition and obtaining public input.

f.The Attorney General and the Commissioner of Health shall, during the course of the review pursuant to this section, hold at least one public hearing in which any person may file written comments and exhibits or appear and make a statement. The public hearing may, if the Attorney General and commissioner so agree, be conducted jointly. The commissioner may satisfy the requirements of this subsection by conducting a public hearing in conjunction with the certificate of need review process pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The Attorney General or the commissioner may subpoena additional information or witnesses, including, but not limited to, information about any transaction that is collateral to the proposed acquisition and any related documents, require and administer oaths, require sworn statements, take depositions, and use related discovery procedures for purposes of the hearing and at any time prior to completing the review of the proposed acquisition.

The Attorney General shall make the information received pursuant to this section, and the Department of Health shall make any information in its records relating to the proposed acquisition, available for inspection at no cost to the public.

The public hearing shall be held no later than 60 days after the date that an application from a nonprofit hospital is deemed complete by the Attorney General. Public notice of the hearing shall be provided at least two weeks in advance of the date of the hearing.

g.In a proposed acquisition subject to review under subsection d. of this section, the Attorney General, after consultation with the principal parties to the transaction, shall make a determination as to the amount of assets which the nonprofit hospital shall set aside as a charitable obligation, based on the full and fair market value of the hospital at the time of the proposed acquisition as determined by the Attorney General.

h.Upon execution of a proposed acquisition subject to review under subsection d. of this section, the amount determined by the Attorney General to be set aside as a charitable obligation shall be placed in a nonprofit charitable trust or one or more existing or newly established tax-exempt charitable organizations operating pursuant to 26 U.S.C. s. 501(c)(3). The charitable mission and grant-making functions of any charitable entity that receives assets pursuant to subsection g. of this section shall be dedicated to serving the health care needs of the community historically served by the predecessor nonprofit hospital. Any charitable entity that receives assets pursuant to subsection g. of this section, the directors, officers, and trustees of any such charitable entity, and the assets of any such charitable entity, including any stock involved in the acquisition, shall be independent of any influence or control by the acquiring entity, its directors, officers, trustees, subsidiaries, or affiliates.

(1)The governance of the charitable trust that results from the acquisition or of any newly established charitable organization that is to receive charitable assets pursuant to subsection g. of this section shall be subject to review and approval by the Attorney General. The governance of any existing charitable organization that is to receive charitable assets pursuant to subsection g. of this section shall be subject to review by the Attorney General. The governance of the charitable trust or the charitable organization shall be broadly based, and neither the trust or organization nor any officer, director, or senior manager of the trust or organization shall be affiliated with the acquiring entity and no officer, director, or senior manager of the trust or organization shall be a full-time employee of State government. No officer, director, or senior manager of the trust or organization shall have been a director, officer, agent, trustee, or employee of the nonprofit hospital during the three years immediately preceding the effective date of the acquisition, unless that person can demonstrate to the satisfaction of the Attorney General that the person's assumption of the position of officer, director, or senior manager of the trust or organization would not constitute a breach of fiduciary duty or other conflict of interest.

(2)The governing body of the charitable trust or organization shall establish or demonstrate that it has in place, as the case may be, a mechanism to avoid conflicts of interest and to prohibit grants that benefit the board of directors and management of the acquiring entity or its affiliates or subsidiaries.

(3)The governing body of the charitable trust or organization shall provide the Attorney General with an annual report which shall include an audited financial statement and a detailed description of its grant-making and other charitable activities related to its use of the charitable assets received pursuant to P.L.2000, c.143 (C.26:2H-7.10 et seq.). The annual report shall be made available to the public at both the Attorney General's office and the office of the charitable trust or organization. Nothing contained in P.L.2000, c.143 (C.26:2H-7.10 et seq.) shall affect the obligations of an entity possessing endowment funds under P.L.1975, c.26 (C.15:18-15 et seq.).

(4)Upon notice to, and upon the recommendation of, the Attorney General, in the case of a nonprofit hospital previously acquired at any time after November 2, 2000 by any person or entity other than a corporation organized in this State for charitable purposes under Title 15A of the New Jersey Statutes in accordance with P.L.2000, c.143 (C.26:2H-7.10 et seq.), which is subsequently acquired by a charitable entity that operates a nonprofit hospital that in purpose, form and function is equivalent to the previously acquired nonprofit hospital and serves the same population served by the previously acquired nonprofit hospital, any remaining charitable assets that were placed in a nonprofit charitable entity pursuant to subsection h. of this section shall be subject to review by the Superior Court to determine whether allocating such assets to the nonprofit charitable entity acquiring the previously acquired nonprofit hospital would be more consistent with the previously acquired nonprofit hospital's original purpose.

For purposes of this subsection, "remaining charitable assets" means charitable assets that were placed in a nonprofit charitable entity pursuant to this subsection that:

remain in the possession of the charitable entity and have not been disbursed by that entity and already used for the purpose of serving the health care needs of the community historically served by the predecessor nonprofit hospital; or

have at any time before, on or after the effective date of P.L.2014, c.82 been transferred by the nonprofit charitable entity to a donor-advised fund, or to any other entity, to use as recommended or as required by the nonprofit charitable entity, and have not been disbursed by that fund or entity and already used for the purpose of serving the health care needs of the community historically served by the predecessor nonprofit hospital.

i. (1) The entity acquiring the nonprofit hospital, if determined to be necessary by the Commissioner of Health, shall provide funds, in an amount determined by the Commissioner of Health, for the hiring by the Department of Health of an independent health care access monitor to monitor and report quarterly to the Department of Health on community health care access by the entity, including levels of uncompensated care for indigent persons provided by the entity. The funding shall be provided for three years after the date of the acquisition. The entity acquiring the hospital shall provide the monitor with appropriate access to the entity's records in order to enable the monitor to fulfill this function.

To prevent the duplication of any information already reported by the entity, the monitor shall, to the extent possible, utilize data already provided by the entity to the Department of Health.

No personal identifiers shall be attached to any of the records obtained by the monitor, and all such records shall be subject to the privacy and confidentiality provisions of medical records provided by law.

(2)Following the monitoring period, or in the event that no monitoring period is established, if the Commissioner of Health receives information indicating that the acquiring entity is not fulfilling its commitment to the affected service area pursuant to P.L.2000, c.143 (C.26:2H-7.10 et seq.) and determines that the information is true, the commissioner shall order the acquiring entity to comply with a corrective action plan. The commissioner shall retain oversight of the acquiring entity's obligations under the corrective action plan for as long as necessary to ensure compliance with P.L.2000, c.143 (C.26:2H-7.10 et seq.).

j.The trustees and senior managers of the nonprofit hospital are prohibited from investing in the acquiring entity for a period of three years following the acquisition.

k.No director, officer, agent, trustee, or employee of the nonprofit hospital shall benefit directly or indirectly from the acquisition, including the receipt of any compensation directly related to the proposed acquisition.

l.Upon completion by the Attorney General of the review of the application required by P.L.2000, c.143 (C.26:2H-7.10 et seq.), the nonprofit hospital shall apply to the Superior Court for approval of the proposed acquisition. In that proceeding, the Attorney General shall advise the court as to whether the Attorney General supports or opposes the proposed acquisition, with or without any specific modifications, and the basis for that position. Any person who filed a written comment or exhibit or appeared and made a statement in the public hearing held by the Attorney General pursuant to subsection f. of this section shall be considered a party to the proceeding, including consumers or community groups representing the citizens of the State.

m.Notwithstanding the provisions of subsections a. and f. of this section to the contrary, in the event that the Attorney General or the Commissioner of Health determines that a proposed acquisition should be considered on an expedited basis in order to preserve the quality of health care provided to the community, the Attorney General and the commissioner may combine the public notice about the acquisition with the notice for a public hearing as required in subsections a. and f., respectively, and may reduce the period of time required for notice, as necessary. In considering a proposed acquisition on an expedited basis, the Attorney General and commissioner may agree to reduce the period of time for review of a completed application to less than 90 days.

n.The Attorney General, in consultation with the Commissioner of Health, shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of P.L.2000, c.143 (C.26:2H-7.10 et seq.).

L.2000, c.143, s.2; amended 2012, c.17, s.173; 2014, c.82, s.1.



Section 26:2H-7.12 - Exemption.

26:2H-7.12 Exemption.

3.A hospital owned and operated by a county is exempt from the provisions of this act.

L.2000,c.143,s.3.



Section 26:2H-7.13 - Applicability Of Act.

26:2H-7.13 Applicability of act.

4.The provisions of this act shall apply to any proposed acquisition of a nonprofit hospital that is initiated after the effective date of this act.

L.2000,c.143,s.4.



Section 26:2H-7.14 - Construction Of Act.

26:2H-7.14 Construction of act.

5.Nothing in this act shall be construed to limit the existing authority of the Attorney General, the Commissioner of Health, or any other government official or entity or the court to review, approve or disapprove conditions related to an acquisition, transaction, or disposition under current law.

L.2000, c.143, s.5; amended 2012, c.17, s.174.



Section 26:2H-7.15 - Definitions Relative To Assisted Living.

26:2H-7.15 Definitions relative to assisted living.

1.As used in this act:

"Assisted living" means a coordinated array of supportive personal and health services, available 24 hours per day, which promote resident self-direction and participation in decisions that emphasize independence, individuality, privacy, dignity, and homelike surroundings to residents who have been assessed to need these services, including residents who require formal long-term care.

"Assisted living program" means the provision of or arrangement for meals and assisted living services, when needed, to the residents of publicly subsidized housing, which because of any federal, State, or local housing laws, rules, regulations, or requirements cannot become licensed as an assisted living residence.

"Assisted living residence" means a facility licensed by the Department of Health to provide apartment-style housing and congregate dining and to assure that assisted living services are available when needed, for four or more adult persons unrelated to the proprietor. Apartment units shall offer, at a minimum, one unfurnished room, a private bathroom, a kitchenette, and a lockable door on the unit entrance.

"Commissioner" means the Commissioner of Health.

L.2002, c.25, s.1; amended 2012, c.17, s.175.



Section 26:2H-7.16 - Evaluation Of Applicant Prior To Approval Of Certificate Of Need.

26:2H-7.16 Evaluation of applicant prior to approval of certificate of need.

2.Prior to approval of a certificate of need pursuant to section 7 of P.L.1971, c.136 (C.26:2H-7) for an assisted living residence or program, the commissioner shall evaluate the background of an applicant for a certificate of need to ensure, at a minimum, that the applicant is:

a.of good moral character;

b.economically capable of constructing or expanding, as appropriate, and maintaining an assisted living residence or program, as applicable;

c.capable of successfully providing assisted living services that meet or surpass the licensing standards for assisted living residences or programs, as applicable, as set by the commissioner;

d.capable of demonstrating an acceptable track record, if appropriate, of the applicant's past and current compliance with State licensure requirements, applicable federal requirements and State certificate of need requirements pursuant to section 7 of P.L.1971, c.136 (C.26:2H-7); and

e.capable of demonstrating an acceptable track record of the applicant's past and current compliance with State licensure or applicable federal or State requirements for, and the financial success of, any health care-related or other business activity that involves construction, operation or management of the activity.

L.2002,c.25,s.2.



Section 26:2H-7.17 - Issuance Of Assisted Living Administrator Certification; Criminal History Record Check.

26:2H-7.17 Issuance of assisted living administrator certification; criminal history record check.

3. a. The commissioner shall not issue an assisted living administrator certification, except on a conditional basis as provided for in subsection d. of section 4 of this act, unless the commissioner first determines, consistent with the requirements of this act, that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police in the Department of Law and Public Safety, which would disqualify that person from being certified.

b.An assisted living administrator certified by the department prior to the effective date of this act, upon whom a criminal history record background check has not been conducted pursuant to this act, shall be required to undergo that criminal history record background check as a condition of renewal of certification following the effective date of this act.

c.An assisted living administrator, who is a licensed nursing home administrator and has undergone a criminal history record background check as a result of having obtained a nursing home administrator's license, shall not be required to undergo a criminal history record background check pursuant to this act.

d.A person shall be disqualified from certification if that person's criminal history record background check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.; or

(c)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes; or

(d)involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10.

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

e.Notwithstanding the provisions of subsection a. of this section, no person shall be disqualified from certification on the basis of any conviction disclosed by a criminal history record background check performed pursuant to this act if the person has affirmatively demonstrated to the commissioner clear and convincing evidence of the person's rehabilitation. In determining whether a person has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position which the convicted person would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the person when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the person under their supervision.

f.If a person subject to the provisions of this act refuses to consent to, or cooperate in, the securing of a criminal history record background check, the commissioner shall, as applicable:

(1)not issue an assisted living administrator certification and shall notify the applicant, and the applicant's employer, if the applicant is conditionally employed as provided in subsection d. of section 4 of this act or the applicant's prospective employer, if known, of that denial; or

(2)revoke the person's current assisted living administrator certification and notify the person, and the person's employer, if known, of that revocation.

L.2002,c.25,s.3.



Section 26:2H-7.18 - Information Provided For Criminal History Record Background Check; Procedure.

26:2H-7.18 Information provided for criminal history record background check; procedure.

4. a. An applicant for certification or a certified assisted living administrator, who is required to undergo a criminal history record background check pursuant to section 3 of this act, shall submit to the commissioner that individual's name, address and fingerprints taken on standard fingerprint cards by a State or municipal law enforcement agency. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police in the Department of Law and Public Safety for use in making the determinations required by this act.

b.Upon receipt of the criminal history record information for a person from the Federal Bureau of Investigation or the Division of State Police, the commissioner shall immediately notify, in writing, the applicant, and the applicant's employer, if the applicant is conditionally employed as provided in subsection d. of this section, or the applicant's prospective employer, if known, or a certified assisted living administrator who is required to undergo a criminal history record background check pursuant to section 3 of this act and that person's employer, as applicable, of the person's qualification or disqualification for certification under this act. If the person is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the notice to the person, but shall not be identified in the notice to the person's employer or prospective employer.

c.The person who is the subject of the background check shall have 30 days from the date of the written notice of disqualification to petition the commissioner for a hearing on the accuracy of the person's criminal history record information or to establish the person's rehabilitation under subsection e. of section 3 of this act. The commissioner shall notify the person's employer or prospective employer of the person's petition for a hearing within five days following the receipt of the petition from the person. Upon the issuance of a final decision upon a petition to the commissioner pursuant to this subsection, the commissioner shall notify the person and the person's employer or prospective employer as to whether the person remains disqualified from certification under this act.

d. (1) An applicant for certification may be issued conditional certification and may be employed as an assisted living administrator conditionally for a period not to exceed 60 days, pending completion of a criminal history record background check required under this act by the Division of State Police based upon an examination of its own files, in accordance with section 7 of P.L.2002, c.25 (C.53:1-20.9c), and for an additional period not to exceed 60 days pending completion of a criminal history record background check by federal authorities as arranged for by the Division of State Police pursuant to section 7 of P.L.2002, c.25 (C.53:1-20.9c), if the person submits to the commissioner a sworn statement attesting that the person has not been convicted of any crime or disorderly persons offense as described in section 3 of this act. A person who submits a false sworn statement shall be disqualified from certification, and shall not have an opportunity to establish rehabilitation pursuant to subsection e. of section 3 of this act.

(2)A conditionally employed person or an employed certified assisted living administrator, who disputes the accuracy of the criminal history record information and who files a petition requesting a hearing pursuant to subsection c. of this section, may remain employed until the commissioner rules on the person's petition but, pending the commissioner's ruling, the person shall not have unsupervised contact with residents at the assisted living residence or program.

e. (1) A licensed assisted living residence or program, as applicable, that has received an application from or conditionally employs an applicant for assisted living administrator or employs a certified assisted living administrator, and:

(a)receives notice from the commissioner that the applicant or certified assisted living administrator has been determined by the commissioner to be disqualified from certification as an assisted living administrator pursuant to this act; or

(b)terminates its employment of a conditionally employed applicant for assisted living administrator or a certified assisted living administrator because the person was disqualified from employment at the assisted living residence or program on the basis of a conviction of a crime or disorderly persons offense as described in section 3 of this act after commencing employment at the assisted living residence or program;

shall be immune from liability for disclosing that disqualification or termination in good faith to another licensed health care facility or other entity that is qualified by statute or regulation to employ the person as a certified administrator.

(2)A licensed health care facility or other entity which discloses information pursuant to paragraph (1) of this subsection shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the health care facility or other entity acted with actual malice toward the person who is the subject of the information.

f. (1) An assisted living residence or program, as applicable, upon receiving notice from the commissioner that a person employed by it as an assisted living administrator, including a conditionally employed person, has been convicted of a crime or disorderly persons offense as described in section 3 of this act after commencing employment at the assisted living residence or program, shall:
(a)immediately terminate the person's employment as an assisted living administrator; and

(b)report information about the termination to the commissioner in a manner prescribed by the commissioner, who shall thereupon deem the person to be disqualified from certification as an assisted living administrator, subject to the provisions of subsection c. of this section.

(2)An assisted living residence or program shall be immune from liability for any actions taken in good faith pursuant to paragraph (1) of this subsection and shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the assisted living residence or program acted with actual malice toward the employee.

L.2002,c.25,s.4.



Section 26:2H-7.19 - Applicant To Assume Cost Of Criminal History Record Background Check.

26:2H-7.19 Applicant to assume cost of criminal history record background check.

5.The applicant for certification as an assisted living administrator or a certified assisted living administrator, as the case may be, shall assume the cost of the criminal history record background check conducted pursuant to this act.

L.2002,c.25,s.5.



Section 26:2H-7.20 - Fine For False Sworn Statement.

26:2H-7.20 Fine for false sworn statement.

6.A person submitting a false sworn statement pursuant to section 4 of this act shall be subject to a fine of not more than $1,000, which may be assessed by the commissioner.

L.2002,c.25,s.6.



Section 26:2H-7.21 - Rules, Regulations.

26:2H-7.21 Rules, regulations.

8.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall adopt rules and regulations to effectuate the purposes of this act.

L.2002, c.25, s.8; amended 2012, c.17, s.176.



Section 26:2H-8 - Requirements For Certificate Of Need

26:2H-8. Requirements for certificate of need
8. No certificate of need shall be issued unless the action proposed in the application for such certificate is necessary to provide required health care in the area to be served, can be economically accomplished and maintained, will not have an adverse economic or financial impact on the delivery of health care services in the region or Statewide, and will contribute to the orderly development of adequate and effective health care services. In making such determinations there shall be taken into consideration (a) the availability of facilities or services which may serve as alternatives or substitutes, (b) the need for special equipment and services in the area, (c) the possible economies and improvement in services to be anticipated from the operation of joint central services, (d) the adequacy of financial resources and sources of present and future revenues, (e) the availability of sufficient manpower in the several professional disciplines, and (f) such other factors as may be established by regulation. The State Health Plan may also be considered in determining whether to approve a certificate of need application.

In the case of an application by a health care facility established or operated by any recognized religious body or denomination the needs of the members of such religious body or denomination for care and treatment in accordance with their religious or ethical convictions may be considered to be a public need.

L.1971,c.136,s.8; amended 1971,c.138; 1991,c.187,s.31; 1992,c.31,s.2.



Section 26:2H-9 - Issuance Of Certificate Of Need.

26:2H-9 Issuance of certificate of need.

9.Certificates of need shall be issued by the commissioner in accordance with the provisions of P.L.1971, c.136 (C.26:2H-1 et seq.) and based upon criteria and standards therefor promulgated by the commissioner. The commissioner may approve or deny an application for a certificate of need. If an application is denied, the applicant may request a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Requests for a hearing shall be made to the Department of Health and Senior Services within 30 days of receipt of notification of the commissioner's action. The department shall arrange within 60 days of a request, for a hearing and after such hearing the commissioner or his designee shall furnish the applicant in writing the hearing examiner's recommendations and reasons therefor. The commissioner within 30 days of receiving all appropriate hearing records shall make his determination, which shall be a final agency decision.
L.1971,c.136,s.9; amended 1978, c.83, s.6; 1991, c.187, s.32; 1992, c.31, s.3; 1998, c.43, s.9.



Section 26:2H-10 - Application For Certificate Of Need; Fee.

26:2H-10 Application for certificate of need; fee.

10.Application for a certificate of need shall be made to the department, and shall be in such form and contain such information as the department may prescribe. The department shall charge a nonreturnable fee for the filing of an application for a certificate of need. The minimum fee for the filing of an application shall be $7,500. For a project whose total cost is greater than $1 million, the fee shall be $7,500 plus 0.25% of the total project cost. Upon determination that an application is complete, copies thereof shall be referred by the department to the State Health Planning Board for review, when applicable.

The board shall provide adequate mechanisms for full consideration of each application submitted to the board and for developing recommendations thereon. Such recommendations, whether favorable or unfavorable, shall be forwarded to the commissioner within 90 days of the date of referral of the application. A copy of the recommendations made shall be forwarded to the applicant.

Recommendations concerning certificates of need shall be governed and based upon the principles and considerations set forth in section 8 of P.L.1971, c.136 (C:26:2H-8).

No member, officer or employee of the State Health Planning Board shall be subject to civil action in any court as the result of any act done or failure to act, or of any statement made or opinion given, while discharging his duties under this act as such member, officer, or employee, provided he acted in good faith with reasonable care and upon proper cause.

L.1971,c.136,s.10; amended 1978, c.83, s.7; 1991, c.187, s.36; 1997, c.392; 1998, c.43, s.10; 2003, c.117, s.10.



Section 26:2H-11.1 - Requirements For Applicants For Certificate Of Need, Initial Licensure For Certain Facilities.

26:2H-11.1 Requirements for applicants for certificate of need, initial licensure for certain facilities.

1.In the case of an application for a certificate of need or initial licensure, as applicable, for a narcotic and drug abuse treatment center to be located within 500 feet from any building in this State used for the instruction of children between the ages of five and 18 years, the applicant shall notify the governing body of the municipality within which the applicant proposes to locate the treatment center of the applicant's intention to apply for the certificate of need or licensure and the proposed location of the center. Documentation of the notice shall be filed with the certificate of need or license application. The Commissioner of Health is hereby authorized to adopt reasonable rules and regulations, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act. For the purposes of this act, the definition of "narcotic and drug abuse treatment center" shall be identical to the definition in subsection (a) of section 2 of P.L.1970, c.334 (C.26:2G-22). This act shall not apply to any narcotic and drug abuse treatment center for which an application was filed prior to the effective date of this act.

L.1982, c.149, s.1; amended 1998, c.43, s.11; 2012, c.17, s.177.



Section 26:2H-12 - Operation, Requirements For Health Care Facility; Application For License; Fee.

26:2H-12 Operation, requirements for health care facility; application for license; fee.
12. a. No health care service or health care facility shall be operated unless it shall: (1) possess a valid license issued pursuant to this act, which license shall specify the kind or kinds of health care services the facility is authorized to provide; (2) establish and maintain a uniform system of cost accounting approved by the commissioner; (3) establish and maintain a uniform system of reports and audits meeting the requirements of the commissioner; (4) prepare and review annually a long range plan for the provision of health care services; and (5) establish and maintain a centralized, coordinated system of discharge planning which assures every patient a planned program of continuing care and which meets the requirements of the commissioner which requirements shall, where feasible, equal or exceed those standards and regulations established by the federal government for all federally-funded health care facilities but shall not require any person who is not in receipt of State or federal assistance to be discharged against his will.

b. (1) Application for a license for a health care service or health care facility shall be made upon forms prescribed by the department. The department shall charge a single, nonrefundable fee for the filing of an application for and issuance of a license and a single, nonrefundable fee for any renewal thereof, and a single, nonrefundable fee for a biennial inspection of the facility, as it shall from time to time fix in rules or regulations; provided, however, that no such licensing fee shall exceed $10,000 in the case of a hospital and $4,000 in the case of any other health care facility for all services provided by the hospital or other health care facility, and no such inspection fee shall exceed $5,000 in the case of a hospital and $2,000 in the case of any other health care facility for all services provided by the hospital or other health care facility. No inspection fee shall be charged for inspections other than biennial inspections. The application shall contain the name of the health care facility, the kind or kinds of health care service to be provided, the location and physical description of the institution, and such other information as the department may require.

(2)A license shall be issued by the department upon its findings that the premises, equipment, personnel, including principals and management, finances, rules and bylaws, and standards of health care service are fit and adequate and there is reasonable assurance the health care facility will be operated in the manner required by this act and rules and regulations thereunder.

(3)The department shall post on its Internet website each inspection report prepared following an inspection of a residential health care facility, as defined in section 1 of P.L.1953, c.212 (C.30:11A-1) or licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), that is performed pursuant to this subsection, along with any other inspection report prepared by or on behalf of the department for such facility.

If an inspection reveals a serious health and safety violation at a residential health care facility, the department shall post the inspection report, including the name of the facility and the owner of the facility, on its website no later than 72 hours following the inspection. If a license of a residential health care facility is suspended, the department shall post the suspension on its website no later than 72 hours following the suspension. The department shall update its website to reflect the correction of a serious health and safety violation, and the lifting of a suspension.

The department shall notify, as soon as possible, the Commissioner of Human Services, or the commissioner's designee, and the director of the county board of social services or county welfare agency, as appropriate, in the county in which a residential health care facility is located, of a serious health and safety violation at the facility and of any suspension of a license to operate such facility.

If the inspection responsibilities under this subsection with respect to such facility are transferred or otherwise assigned to another department, that other department shall post on its Internet website each inspection report prepared following an inspection of such facility performed pursuant to this subsection, along with any other inspection report prepared by or on behalf of that department for such facility, and shall comply with the other requirements specified in this subsection.

c.(Deleted by amendment, P.L.1998, c.43).

d.The commissioner may amend a facility's license to reduce that facility's licensed bed capacity to reflect actual utilization at the facility if the commissioner determines that 10 or more licensed beds in the health care facility have not been used for at least the last two succeeding years. For the purposes of this subsection, the commissioner may retroactively review utilization at a facility for a two-year period beginning on January 1, 1990.

e.If a prospective applicant for licensure for a health care service or facility that is not subject to certificate of need review pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) so requests, the department shall provide the prospective applicant with a pre-licensure consultation. The purpose of the consultation is to provide the prospective applicant with information and guidance on rules, regulations, standards and procedures appropriate and applicable to the licensure process. The department shall conduct the consultation within 60 days of the request of the prospective applicant.

f.Notwithstanding the provisions of any other law to the contrary, an entity that provides magnetic resonance imaging or computerized axial tomography services shall be required to obtain a license from the department to operate those services prior to commencement of services, except that a physician who is operating such services on the effective date of P.L.2004, c.54 shall have one year from the effective date of P.L.2004, c.54 to obtain the license.

g. (1) Notwithstanding the provisions of any other law to the contrary, an entity that operates a surgical practice on the effective date of this section of P.L.2009, c.24, as defined in this subsection, shall be required to register with the department within one year of the effective date of P.L.2009, c.24.

(2)An entity that has not commenced operation as a surgical practice on the effective date of this section of P.L.2009, c.24, but has filed or files before the 180th day after the effective date of this section of P.L.2009, c.24 its plans, specifications, and required documents with the municipality in which the surgical practice will be located, shall register with the department prior to the commencement of services.

(3)As a condition of registration with the department, a surgical practice shall be required to obtain certification by the Centers for Medicare and Medicaid Services as an ambulatory surgery center provider or obtain ambulatory care accreditation from an accrediting body recognized by the Centers for Medicare and Medicaid Services and continually maintain such accreditation.

(4)As a condition of registration with the department, a surgical practice shall be required to report the following information annually: the number of patients served by payment source, including the number of Medicaid-eligible and medically indigent persons served; the number of new patients accepted; and the number of physicians, physician assistants, and advanced practice nurses providing professional services at the surgical practice.

(5)As used in this subsection and subsection i. of this section, "surgical practice" means a structure or suite of rooms that has the following characteristics:

(a)has no more than one room dedicated for use as an operating room which is specifically equipped to perform surgery, and is designed and constructed to accommodate invasive diagnostic and surgical procedures;

(b)has one or more post-anesthesia care units or a dedicated recovery area where the patient may be closely monitored and observed until discharged; and

(c)is established by a physician, physician professional association surgical practice, or other professional practice form specified by the State Board of Medical Examiners pursuant to regulation solely for the physician's, association's or other professional entity's private medical practice.

"Surgical practice" includes an unlicensed entity that is certified by the Centers for Medicare and Medicaid Services as an ambulatory surgery center provider.

(6)Nothing in this subsection shall be construed to limit the State Board of Medical Examiners from establishing standards of care with respect to the practice of medicine.

h.An ambulatory care facility licensed to provide surgical and related services shall be required to obtain ambulatory care accreditation from an accrediting body recognized by the Centers for Medicare and Medicaid Services as a condition of licensure by the department.

An ambulatory care facility that is licensed to provide surgical and related services on the effective date of this section of P.L.2009, c.24 shall have one year from the effective date of this section of P.L.2009, c.24 to obtain ambulatory care accreditation.

i.Beginning on the effective date of this section of P.L.2009, c.24, the department shall not issue a new registration to a surgical practice or a new license to an ambulatory care facility to provide surgical and related services unless:

(1)in the case of a registered surgical practice or licensed facility in which a transfer of ownership of the practice or facility is proposed, the commissioner reviews the qualifications of the new owner or owners and approves the transfer;

(2) (a) except as provided in subparagraph (b) of this paragraph, in the case of a registered surgical practice or licensed facility for which a relocation of the practice or facility is proposed, the relocation is within 20 miles of the practice's or facility's current location or the relocation is to a "Health Enterprise Zone" designated pursuant to section 1 of P.L.2004, c.139 (C.54A:3-7), there is no expansion in the scope of services provided at the new location from that of the current location, and the commissioner reviews and approves the relocation prior to its occurrence; or

(b)in the case of a licensed facility described in paragraph (5) or (6) of this subsection for which a relocation of the facility is proposed, the commissioner reviews and approves the relocation prior to its occurrence;

(3)the entity is a surgical practice required to be registered pursuant to paragraph (1) of subsection g. of this section and meets the requirements of that subsection;

(4)the entity has filed its plans, specifications, and required documents with the Health Care Plan Review Unit of the Department of Community Affairs or the municipality in which the surgical practice or facility will be located, as applicable, on or before the 180th day following the effective date of this section of P.L.2009, c.24;

(5)the facility is owned jointly by a general hospital in this State and one or more other parties; or

(6)the facility is owned by a hospital or medical school in this State, or the facility is owned by any hospital approved on or before the effective date of this act to provide ambulatory surgery services in this State, or the facility is owned by a hospital which applied on or before the effective date of this act to provide ambulatory surgery services in this State so long as the hospital is later approved to provide ambulatory surgery services at the facility, or the facility is owned by any hospital approved to provide ambulatory surgery services at another facility in this State.

j. (1) The department shall require an applicant for registration as a surgical practice, as provided in subsection g. of this section, to submit an application for registration in a form and manner prescribed by the department. The applicant shall submit the name and address of the surgical practice that is to be registered, the name of the chief administrator or designated agent of the practice, the names and addresses of all owners of the practice, the scope of services provided at the practice, proof of certification by the Centers for Medicare and Medicaid Services or accreditation from an accrediting body recognized by the Centers for Medicare and Medicaid Services, and such other information as the commissioner deems necessary and as provided by regulation.

(2)The registration shall be valid for a one-year period and may be renewed upon submission to the department of an application for renewal.

(3)The commissioner may suspend, revoke, or deny a registration if the registrant or applicant, as applicable, is not in compliance with the requirements of this section.

(4)No registered surgical practice shall be owned, managed, or operated by any person convicted of a crime relating adversely to the person's capability of owning, managing, or operating the practice.

(5)The department may charge a reasonable fee for filing an application for registration and for each renewal thereof.

L.1971, c.136, s.12; amended 1977, c.250; 1978, c.83, s.8; 1991, c.187, s.38; 1998, c.43, s.12; 2004, c.54, s.4; 2009, c.24, s.1; 2015, c.6, s.1; 2015, c.305.



Section 26:2H-12A - Requirements For Licensure Of Mental Health Programs

26:2H-12a.Requirements for licensure of mental health programs
5. A license issued to a mental health program by the Commissioner of Human Services pursuant to P.L.1995, c.321 (C.30:9A-18 et al.) shall be deemed to satisfy the requirements for licensure of a health care facility by the Department of Health pursuant to section 12 of P.L.1971, c.136 (C.26:2H-12) for those mental health programs, and for payment by a purchaser of health care services pursuant to section 18 of P.L.1971, c.136 (C.26:2H-18).

L.1995,c.321,s.5.



Section 26:2H-12B - Religious Accommodation Regarding Admission Procedures At Licensed Health Care Facilities.

26:2H-12b Religious accommodation regarding admission procedures at licensed health care facilities.
1.No patient or family member of a patient shall be required to sign admission papers to a health care facility, as defined in section 2 of the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-2), during such times as the patient's or family member's religious beliefs prohibit them from signing the papers.

L.2007,c.216.



Section 26:2H-12.1 - Health Care Facility To Provide Privileges For Podiatrists, Psychologists

26:2H-12.1.Health care facility to provide privileges for podiatrists, psychologists
1. a. Any health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), which provides medical or surgical care, shall provide for the use of the facility by, and appropriate privileges for, duly licensed podiatrists and psychologists. Use of the facility and privileges of a podiatrist or psychologist shall be subject to nondiscriminatory rules and regulations governing such use or privileges established by the governing body of the facility for persons licensed as physicians and surgeons pursuant to R.S.45:9-6 and dentists pursuant to R.S.45:6-19.

b. Nothing in this act shall be construed to require a hospital to grant admitting privileges to a psychologist or to permit the exercise of those privileges granted by the hospital without appropriate collaboration with the attending physician of the patient who is receiving or will receive care or treatment from the psychologist.

L.1983,c.28,s.1; amended 1995,c.310.



Section 26:2H-12.2 - Repealed By L.2005,c.83,s.20, Amended By L.2005,c.259,s.34 To Change "Podiatry" To "Podiatric Medicine."

26:2H-12.2.Repealed by L.2005,c.83,s.20, amended by L.2005,c.259,s.34 to change "podiatry" to "podiatric medicine."



Section 26:2H-12.2A - Maintenance Of Records Of Complaints, Disciplinary Actions.

26:2H-12.2a Maintenance of records of complaints, disciplinary actions.

3. a. A health care entity shall maintain all records of all documented complaints of events related to patient care about, and disciplinary proceedings or actions against, a health care professional who is employed by or has an affiliation with the health care entity. The health care entity shall retain the information for a period of seven years and make the records, including any information the health care entity has pertaining to records maintained on the health care professional prior to the effective date of P.L.1989, c.300 (C.45:9-19.4 et al.), available to the division, the board which licenses or otherwise authorizes the health care professional to practice, the Medical Practitioner Review Panel established pursuant to section 8 of P.L.1989, c.300 (C.45:9-19.8), and the Department of Health, as applicable, upon request.

b.A health care entity shall maintain for a period of four years all records and source data relating to its mortality, morbidity, complication, infection, and readmission and shall make the records available to the division, the board which licenses, or otherwise authorizes the health care professional, the review panel and the Department of Health, as applicable, upon request.

c.A health care entity which fails to maintain the records required pursuant to this section shall be subject to such penalties as the Department of Health shall determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14) and section 16 of P.L.1997, c.192 (C.26:2S-16), or the director shall determine pursuant to P.L.1989, c.331 (C.34:8-43 et seq.), as applicable.

L.1989, c.300, s.3; amended 2005, c.83, s.3; 2012, c.17, s.178.



Section 26:2H-12.2B - Notification Relative To Certain Impairments Of Health Care Professionals; Definitions.

26:2H-12.2b Notification relative to certain impairments of health care professionals; definitions.

2. a. A health care entity shall notify the division in writing if a health care professional who is employed by, under contract to render professional services to, or has privileges granted by, that health care entity, or who provides such services pursuant to an agreement with a health care services firm or staffing registry:

(1)for reasons relating to the health care professional's impairment, incompetency, or professional misconduct, which incompetency or professional misconduct relates adversely to patient care or safety: (a) has full or partial privileges summarily or temporarily revoked or suspended, or permanently reduced, suspended, or revoked; (b) has been removed from the list of eligible employees of a health services firm or staffing registry; (c) has been discharged from the staff; or (d) has had a contract to render professional services terminated or rescinded;

(2)has conditions or limitations placed on the exercise of clinical privileges or practice within the health care entity for reasons relating to the health care professional's impairment, incompetency, or professional misconduct or, which incompetency or professional misconduct relates adversely to patient care or safety, including, but not limited to, second opinion requirements, non-routine concurrent or retrospective review of admissions or care, non-routine supervision by one or more members of the staff, or the completion of remedial education or training;

(3)voluntarily resigns from the staff if: (a) the health care entity is reviewing the health care professional's patient care or reviewing whether, based upon its reasonable belief, the health care professional's conduct demonstrates an impairment or incompetence or is unprofessional, which incompetence or unprofessional conduct relates adversely to patient care or safety; or (b) the health care entity, through any member of the medical or administrative staff, has expressed an intention to do such a review;

(4)voluntarily relinquishes any partial privilege or authorization to perform a specific procedure if: (a) the health care entity is reviewing the health care professional's patient care or reviewing whether, based upon its reasonable belief, the health care professional's conduct demonstrates an impairment or incompetence or is unprofessional, which incompetence or unprofessional conduct relates adversely to patient care or safety; or (b) the health care entity, through any member of the medical or administrative staff, has expressed an intention to do such a review;

(5)while under, or subsequent to, a review by the health care entity of the health care professional's patient care or professional conduct is granted a leave of absence for reasons relating to a physical, mental, or emotional condition or drug or alcohol use which impairs the health care professional's ability to practice with reasonable skill and safety, except that no report is required for pregnancy-related leaves of absence or if the health care professional has sought assistance from a professional assistance or intervention program approved or designated by the division or a board to provide confidential oversight of the health care professional and is following the treatment regimen or monitoring as that program requires; or

(6)is a party to a medical malpractice liability suit, to which the health care entity is also a party, and in which there is a settlement, judgment, or arbitration award.

As used in this subsection, incompetence, professional misconduct, and unprofessional conduct shall not include personal conduct, such as tardiness, insubordination, or other similar behavior, which does not relate to patient care or safety.

b.A health care entity shall notify the division in writing if it is in possession of information that indicates that a health care professional has failed to comply with a request to seek assistance from a professional assistance or intervention program approved or designated by the division or a board to provide confidential oversight of the health care professional, or has failed to follow the treatment regimen or monitoring program required by that program to assure that the health care professional's physical, mental, or emotional condition or drug or alcohol use does not impair the health care professional's ability to practice with reasonable skill and safety.

c.A health care entity shall notify the division in writing if any health care professional who has been the subject of a report pursuant to this section, has had conditions or limitations on the exercise of clinical privileges or practice within the health care entity altered, or privileges restored, or has resumed exercising clinical privileges that had been voluntarily relinquished.

d.In the case of a health care professional who is providing services at a health care entity pursuant to an agreement with a health care services firm or staffing agency and is the subject of a notice pursuant to this section, the health care entity shall, when it submits a notice to the division concerning that health care professional, provide a copy of the notice to the health care services firm or staffing agency.

e.The form of notification shall be prescribed by the Commissioner of Health, in consultation with the Commissioner of Human Services in the case of psychiatric facilities and developmental centers, and shall contain such information as may be required by the division and shall be made within seven days of the date of the action, settlement, judgment, or award.

f.A health care entity which fails to provide such notice to the division or fails to cooperate with a request for information by the division, the board or the Medical Practitioner Review Panel established pursuant to section 8 of P.L.1989, c.300 (C.45:9-19.8) shall be subject to such penalties as the Department of Health may determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14).

g.A health care entity, or any employee thereof, which provides information to the division, the board, the Medical Practitioner Review Panel, a health care services firm or staffing agency, or the Department of Health, in good faith and without malice, regarding a health care professional pursuant to the provisions of this section or section 3 of P.L.1989, c.300 (C.26:2H-12.2a), is not liable for civil damages in any cause of action arising out of the provision or reporting of the information.

h.A health care entity shall provide the health care professional who is the subject of a notice pursuant to paragraphs (1), (2), (4), and (5) of subsection a. of this section and subsection c. of this section with a copy of the notice provided to the division, when the health care entity submits the notice to the division.

i.For the purposes of this section, section 3 of P.L.1989, c.300 (C.26:2H-12.2a) and section 15 of P.L.2005, c.83 (C.26:2H-12.2c):

"Board" means a professional and occupational licensing board within the Division of Consumer Affairs in the Department of Law and Public Safety which licenses or otherwise authorizes a health care professional to practice a health care profession.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Health care entity" means a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), a health maintenance organization authorized to operate pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), a carrier which offers a managed care plan regulated pursuant to P.L.1997, c.192 (C.26:2S-1 et seq.), a State or county psychiatric hospital, a State developmental center, a staffing registry, and a home care services agency as defined in section 1 of P.L.1947, c.262 (C.45:11-23).

"Health care professional" means a person licensed or otherwise authorized pursuant to Title 45 or Title 52 of the Revised Statutes to practice a health care profession that is regulated by the Director of the Division of Consumer Affairs or by one of the following boards: the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Dentistry, the New Jersey State Board of Optometrists, the New Jersey State Board of Pharmacy, the State Board of Chiropractic Examiners, the Acupuncture Examining Board, the State Board of Physical Therapy, the State Board of Respiratory Care, the Orthotics and Prosthetics Board of Examiners, the State Board of Psychological Examiners, the State Board of Social Work Examiners, the State Board of Veterinary Medical Examiners, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Audiology and Speech-Language Pathology Advisory Committee, the State Board of Marriage and Family Therapy Examiners, the Occupational Therapy Advisory Council and the Certified Psychoanalysts Advisory Committee. "Health care professional" also includes a nurse aide and a personal care assistant certified by the Department of Health.

L.2005, c.83, s.2; amended 2012, c.17, s.179.



Section 26:2H-12.2C - Disclosure Of Information By Health Care Entity.

26:2H-12.2c Disclosure of information by health care entity.

15. a. A health care entity, upon the inquiry of another health care entity, shall truthfully:

(1)disclose whether, within the seven years preceding the inquiry, it provided any notice to the division pursuant to section 2 of P.L.2005, c.83 (C.26:2H-12.2b), or to the review panel, as required by section 3 of P.L.1989, c.300 (C.26:2H-12.2a), with respect to the health care professional about whom the inquiry has been made, providing a copy of the form of notification and any supporting documentation that was provided to the division, a professional or occupational licensing board in the Division of Consumer Affairs in the Department of Law and Public Safety, or the review panel; and

(2)provide information about a current or former employee's job performance as it relates to patient care, as provided in this section, and, in the case of a former employee, the reason for the employee's separation.

b.For the purposes of this section, "job performance" shall relate to the suitability of the employee for re-employment at a health care entity, and the employee's skills and abilities as they relate to suitability for future employment at a health care entity. Information about a current or former employee's job performance pursuant to this paragraph shall be based on the employee's performance evaluation, and provided to another health care entity only if: (1) the evaluation has been signed by the evaluator and shared with the employee; (2) the employee has had the opportunity to respond; and (3) the employee's response, if any, has been taken into consideration when providing the information to another health care entity.

Job performance as it relates to patient care shall not include the current or former employee's participation in labor activities pursuant to the "National Labor Relations Act," 29 U.S.C. s.151 et seq.

c.A health care entity, or any employee designated by the entity, which, pursuant to this section, provides information in good faith and without malice to another health care entity concerning a health care professional, including information about a current or former employee's job performance as it relates to patient care, is not liable for civil damages in any cause of action arising out of the provision or reporting of the information.

d.A health care entity which fails to truthfully disclose information to another health care entity making an inquiry pursuant to this section or fails to cooperate with such request for information by the other health care entity shall be subject to such penalties as the Department of Health may determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14) and section 16 of P.L.1997, c.192 (C.26:2S-16), or the director shall determine pursuant to P.L.1989, c.331 (C.34:8-43 et seq.), as applicable.

L.2005, c.83, s.15; amended 2012, c.17, s.180.



Section 26:2H-12.2D - Provision Of Information By Health Care Professional, Immunity From Civil Liability.

26:2H-12.2d Provision of information by health care professional, immunity from civil liability.

16. a. A health care professional employed by or practicing at a health care entity shall promptly notify the person at the entity, who is designated by that entity, if the health care professional is in possession of information which reasonably indicates that another health care professional who is employed by or practicing at the entity has demonstrated an impairment, gross incompetence or unprofessional conduct which would present an imminent danger to an individual patient or to the public health, safety or welfare.

b.A health care professional who provides information pursuant to this section, in good faith and without malice, shall not be liable for civil damages in any cause of action arising out of the provision of such information.

c.The reporting requirement in this section shall be in addition to the reporting requirement for health care professionals established in section 12 of P.L.2005, c.83 (C.45:1-37).

L.2005,c.83,s.16.



Section 26:2H-12.3 - Hospital Respite Care Program

26:2H-12.3. Hospital respite care program
A general hospital which has had an average of 20% or more of its beds vacant on weekends over a six month period may apply to the Commissioner of Health for permission to establish a hospital respite care program for senior citizens. Under such a program, otherwise empty hospital facilities, in a section separate from medical and surgical patients, shall be used to provide shelter, food, recreation and supervision to senior citizens age 65 or older who are ordinarily dependent upon family members or others for their care. The purpose of the hospital respite care program is to provide quality care to the elderly while enabling those who ordinarily care for an elderly person to be temporarily relieved of the stress of this responsibility. A hospital having an overall vacancy rate in excess of 20% over a six month period may also apply to the commissioner for permission to offer this service on weekdays for periods determined by the commissioner.

L. 1986, c. 11, s. 1.



Section 26:2H-12.4 - Application Procedure For Hospital Respite Care Program.

26:2H-12.4 Application procedure for hospital respite care program.

2.A hospital applying for permission to establish a hospital respite care program is not required to apply for a certificate of need pursuant to section 7 of P.L.1971, c.136 (C.26:2H-7) and is required to demonstrate only that it has the vacancy rate required by this act and adequate staff to serve the number of senior citizens it proposes to accept.

L.1986,c.11,s.2; amended 1998, c.43, s.13.



Section 26:2H-12.5 - Rules, Regulations

26:2H-12.5. Rules, regulations
The Commissioner of Health shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), promulgate such rules and regulations as may be necessary to effectuate the purposes of this act.

L. 1986, c. 11, s. 3.



Section 26:2H-12.6 - Care Of Newborn Children

26:2H-12.6. Care of newborn children
The governing body of a health care facility licensed in this State pursuant to P.L. 1971, c. 136 (C. 26:2H-1 et seq.) which provides health care services to newborn children shall adopt policies and procedures which ensure that newborn children, including newborn handicapped children, receive a level of nourishment and medical care consistent with accepted medical standards.

If a federal statute or regulation requires that the State submit its regulations and policy to the federal government for approval in order to qualify for federal funding, then the State Department of Health shall so comply.

L. 1987, c. 49, s. 1.



Section 26:2H-12.6A - Preparation, Distribution Of Resource Guide Providing Information On Child Abuse, Neglect.

26:2H-12.6a Preparation, distribution of resource guide providing information on child abuse, neglect.

1. a. The Department of Children and Families, in consultation with the Department of Health, shall prepare a resource guide in both English and Spanish which provides information on child abuse and neglect to all parents of newborn infants born in this State. The resource guide shall be distributed to each parent present during the infant's birth, by the personnel at a hospital or birthing facility, prior to the mother's discharge, as part of the hospital or birthing facility's discharge procedures.

b.The resource guide shall include information on the signs of child abuse and neglect, the services provided by the State which help in preventing child abuse and neglect, including the availability of home visitation resources, the legal ramifications of abusing or neglecting a child, and tips on child safety.

c.The department shall distribute the resource guide, at no charge, to all the hospitals and birthing facilities in the State. The department shall update the resource guide as necessary, and shall make additional copies of the resource guide available to health care providers upon request.

d.In addition to the resource guide prepared pursuant to subsection a. of this section, the department, in consultation with the Department of Health, shall prepare a pamphlet in both English and Spanish that includes information on the prevention of shaken baby syndrome and detailed suggestions for how to cope with a crying baby. The pamphlet shall be distributed to each parent present during the infant's birth, by the personnel at a hospital or birthing facility, prior to the mother's discharge, as part of the hospital or birthing facility's discharge procedures. The department shall: distribute the pamphlet, at no charge, to all hospitals and birthing facilities in the State; update the pamphlet as necessary; and make additional copies of the pamphlet available to health care providers upon request.

L.1998, c.136, s.1; amended 2006, c.47, s.109; 2010, c.67; 2012, c.17, s.181.



Section 26:2H-12.6B - Definitions Relative To Emergency Contraception For Sexual Assault Victims.

26:2H-12.6b Definitions relative to emergency contraception for sexual assault victims.

1.As used in P.L.2005, c.50 (C.26:2H-2.6b et seq.):

"Commissioner" means the Commissioner of Health.

"Division on Women" means the Division on Women in the Department of Children and Families.

"Emergency care to sexual assault victims" means a medical examination, procedure, or service provided by an emergency health care facility to a sexual assault victim following an alleged sexual offense.

"Emergency contraception" means one or more prescription drugs to prevent pregnancy, used separately or in combination, administered to or self-administered by a patient within a medically recommended time after sexual intercourse, dispensed for that purpose in accordance with professional standards of practice and determined to be safe by the United States Food and Drug Administration.

"Emergency health care facility" means a general hospital or satellite emergency department licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

"Medically and factually accurate and objective" means verified or supported by the weight of research conducted in compliance with accepted scientific methods and standards, published in peer-reviewed journals and recognized as accurate and objective by leading professional organizations and agencies with relevant expertise in the field of obstetrics and gynecology.

"Sexual Assault Nurse Examiner program" means the Statewide Sexual Assault Nurse Examiner program in the Division of Criminal Justice in the Department of Law and Public Safety, established pursuant to P.L.2001, c.81 (C.52:4B-50 et seq.).

"Sexual assault victim" means a female who alleges or is alleged to have suffered a personal, physical, or psychological injury as a result of a sexual offense.

"Sexual offense" means sexual assault and aggravated sexual assault as set forth in N.J.S.2C:14-2, criminal sexual contact and aggravated criminal sexual contact as set forth in N.J.S.2C:14-3, fourth degree lewdness as set forth in subsection b. of N.J.S.2C:14-4 and endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child as set forth in N.J.S.2C:24-4.

L.2005, c.50, s.1; amended 2012, c.16, s.45; 2012, c.17, s.182.



Section 26:2H-12.6C - Provision Of Emergency Care To Sexual Assault Victim.

26:2H-12.6c Provision of emergency care to sexual assault victim.

2.An emergency health care facility shall provide emergency care to a sexual assault victim. It shall be the standard of care for an emergency health care facility to:

a.provide each sexual assault victim with medically and factually accurate and objective oral and written information about emergency contraception and sexually transmitted diseases, as provided for in section 4 of this act;

b.orally inform each sexual assault victim of her option to be provided emergency contraception at the health care facility; and

c.provide emergency contraception to the sexual assault victim, upon her request, unless contraindicated. If the emergency contraceptive is in the form of pills, the provision of the emergency contraception shall include the initial dose that the victim may take at the emergency health care facility, as well as the follow-up dose that the victim can self-administer later.

An emergency health care facility shall not be required to provide emergency contraception to a sexual assault victim who is pregnant.

L.2005,c.50,s.2.



Section 26:2H-12.6D - Policies, Procedures Concerning Personnel Training.

26:2H-12.6d Policies, procedures concerning personnel training.

3.An emergency health care facility shall have written policies and procedures to ensure that all personnel who provide care or information to a sexual assault victim:

a.are trained to provide medically and factually accurate and objective information about emergency contraception and sexually transmitted diseases to a sexual assault victim; and

b.provide that information to a sexual assault victim.

L.2005,c.50,s.3.



Section 26:2H-12.6E - Written Information Relative To Emergency Contraception For Sexual Assault Victims.

26:2H-12.6e Written information relative to emergency contraception for sexual assault victims.

4. a. The commissioner, in collaboration with the Director of the Division on Women, the New Jersey Coalition Against Sexual Assault, and the Sexual Assault Nurse Examiner program, shall develop, prepare, and produce, in quantities sufficient to comply with the purposes of P.L.2005, c.50 (C.26:2H-12.6b et seq.), written information relating to: emergency contraception for the prevention of pregnancy in sexual assault victims; and sexually transmitted diseases.

b.The information shall be clearly written and readily comprehensible in a culturally competent manner, as the commissioner, in collaboration with the Division on Women, the New Jersey Coalition Against Sexual Assault, and the Sexual Assault Nurse Examiner program, deems necessary to inform a sexual assault victim. The information shall explain:

(1)the nature of emergency contraception, the effectiveness of emergency contraception in preventing pregnancy, where emergency contraception can be obtained, and treatment options; and

(2)the symptoms and effects of sexually transmitted diseases, and treatment options.

c.The information shall be distributed to all hospital and satellite emergency departments in the State for use in those facilities pursuant to P.L.2005, c.50.

L.2005, c.50, s.4; amended 2012, c.16, s.46.



Section 26:2H-12.6F - Responsibilities Of Commissioner Concerning Compliance.

26:2H-12.6f Responsibilities of commissioner concerning compliance.

5. a. The commissioner shall:

(1)investigate every complaint of noncompliance with the provisions of P.L.2005, c.50 (C.26:2H-12.6b et seq.) by an emergency health care facility, including the failure of a facility to provide the services required by P.L.2005, c.50;

(2)determine whether the complaint is substantiated, and if so, what action shall be taken by the emergency health care facility or commissioner to address the complaint;

(3)notify the Sexual Assault Nurse Examiner program of all substantiated complaints;

(4)compile the substantiated complaints;

(5)analyze the substantiated complaints, at least annually, to determine if there is any pattern of failure to provide services pursuant to P.L.2005, c.50; and

(6)determine, at least annually, whether an emergency health care facility is complying with the provisions of P.L.2005, c.50. The commissioner may utilize all means within his regulatory authority concerning health care facilities to verify a facility's compliance with P.L.2005, c.50.

b.If the commissioner determines that an emergency health care facility is not in compliance with the provisions of P.L.2005, c.50, the commissioner may assess such penalties and take other actions against the facility, as provided in P.L.1971, c.136 (C.26:2H-1 et seq.). Any such penalties assessed for noncompliance shall be paid to the Department of the Treasury and allocated, on a quarterly basis, to the Division on Women for supplemental funding for designated rape crisis centers.

c.The commissioner shall prepare an annual report, which shall be available to the public, summarizing the substantiated complaints, the actions taken by an emergency health care facility or the commissioner to address the complaints, and the commissioner's findings concerning any pattern of failure to provide services under, or noncompliance with, the provisions of P.L.2005, c.50.

L.2005, c.50, s.5; amended 2012, c.16, s.47.



Section 26:2H-12.6G - Rules, Regulations.

26:2H-12.6g Rules, regulations.


7.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner, in consultation with the Director of the Division on Women and the Sexual Assault Nurse Examiner program, shall adopt rules and regulations to effectuate the purposes of P.L.2005, c.50 (C.26:2H-12.6b et seq.); except that, notwithstanding any provision of P.L.1968, c.410 to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410.

L.2005, c.50, s.7; amended 2012, c.16, s.48.



Section 26:2H-12.7 - Legislative Findings And Declarations

26:2H-12.7. Legislative findings and declarations
The Legislature finds and declares that a person admitted to a general hospital often feels overwhelmed and uncertain as to his condition and course of treatment, and that the declaration of a bill of rights for hospital patients may lead to fuller understanding and greater security on the part of patients as well as greater sensitivity by the providers of medical care.

L.1989,c.170,s.1.



Section 26:2H-12.8 - Rights Of Persons Admitted To A General Hospital.

26:2H-12.8 Rights of persons admitted to a general hospital.

2.Every person admitted to a general hospital as licensed by the Department of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall have the right:

a.To considerate and respectful care consistent with sound nursing and medical practices, which shall include being informed of the name and licensure status of a student nurse or facility staff member who examines, observes, or treats the patient and the right to expect and receive appropriate assessment, management, and treatment of pain as an integral component of that person's care;

b.To be informed of the name of the physician responsible for coordinating his care;

c.To obtain from the physician complete, current information concerning his diagnosis, treatment, and prognosis in terms he can reasonably be expected to understand. When it is not medically advisable to give this information to the patient, it shall be made available to another person designated by the patient on his behalf;

d.To receive from the physician information necessary to give informed consent prior to the start of any procedure or treatment and which, except for those emergency situations not requiring an informed consent, shall include as a minimum the specific procedure or treatment, the medically significant risks involved, and the possible duration of incapacitation, if any, as well as an explanation of the significance of the patient's informed consent. The patient shall be advised of any medically significant alternatives for care or treatment, however, this does not include experimental treatments that are not yet accepted by the medical establishment;

e.To refuse treatment to the extent permitted by law and to be informed of the medical consequences of this act;

f.To privacy to the extent consistent with providing adequate medical care to the patient. This shall not preclude discussion of a patient's case or examination of a patient by appropriate health care personnel;

g.To privacy and confidentiality of all records pertaining to the patient's treatment, except as otherwise provided by law or third party payment contract, and to access to those records, including receipt of a copy thereof at reasonable cost, upon request, unless the patient's physician states in writing that access by the patient is not medically advisable;

h.To expect that within its capacity, the hospital will make reasonable response to the patient's request for services, including the services of an interpreter in a language other than English if 10% or more of the population in the hospital's service area speaks that language;

i.To be informed by the patient's physician of any continuing health care requirements which may follow discharge and to receive assistance from the physician and appropriate hospital staff in arranging for required follow-up care after discharge;

j.To be informed by the hospital of the necessity of transfer to another facility prior to the transfer and of any alternatives to it which may exist, which transfer shall not be effected unless it is determined by the physician to be medically necessary;

k.To be informed, upon request, of other health care and educational institutions that the hospital has authorized to participate in his treatment;

l.To be advised if the hospital proposes to engage in or perform human research or experimentation and to refuse to participate in these projects. For the purposes of this subsection "human research" does not include the mere collecting of statistical data;

m.To examine and receive an explanation of the patient's bill, regardless of source of payment, and to receive information or be advised on the availability of sources of financial assistance to help pay for the patient's care, as necessary;

n.To expect reasonable continuity of care;

o.To be advised of the hospital rules and regulations that apply to his conduct as a patient;

p.To treatment without discrimination as to race, age, religion, sex, national origin, or source of payment; and

q.To contract directly with a New Jersey licensed registered professional nurse of the patient's choosing for private professional nursing care during his hospitalization. A registered professional nurse so contracted shall adhere to hospital policies and procedures in regard to treatment protocols and policies and procedures so long as those policies and procedures are the same for private duty and regularly employed nurses. The registered professional nurse shall not be considered an agent or employee of the hospital for purposes of any financial liabilities, including, but not limited to, State or federal employee taxes, worker's compensation payments or coverage for professional liability.

The hospital, upon a patient's or the patient's designee's request for private professional nursing care, shall provide the patient or the patient's designee with a list of local nonprofit professional nurses association registries that refer nurses for private professional nursing care.

L.1989, c.170, s.2; amended 1994, c.22; 1997, c.76, s.1; 2000, c.65, s.1; 2012, c.17, s.183.



Section 26:2H-12.8A - Identification Of Staff Member To Patient

26:2H-12.8a. Identification of staff member to patient
3. A general hospital, licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), shall require a student nurse or facility staff member to wear an identifying badge that includes the person's name and licensure status, and, if appropriate, to verbally identify himself by name and licensure status to the patient and to any guardian or other responsible party when necessary, prior to examining, observing or treating the patient.

L.1997,c.76,s.3.



Section 26:2H-12.9 - Summary Of Rights Given To All Patients, Posted In General Hospital Rooms

26:2H-12.9. Summary of rights given to all patients, posted in general hospital rooms
The administrator of a general hospital shall insure that a written summary of the rights set forth in this act be given to the patient or his guardian upon admittance to the hospital and to each individual already in residence, and that a written notice listing these rights is posted in a conspicuous place in the patient's room. The administrator shall also post this notice in a conspicuous public place in the hospital.

L.1989,c.170,s.3.



Section 26:2H-12.9A - Revision Of Written Summary, Notice

26:2H-12.9a. Revision of written summary, notice
2. A general hospital shall revise the written summary and written notice required pursuant to section 3 of P.L.1989, c.170 (C.26:2H-12.9) within 180 days of the effective date of this act to reflect the amendments made to section 2 of P.L.1989, c.170 (C.26:2H-12.8) pursuant to this act.
L.1997,c.76,s.2.



Section 26:2H-12.9B - Short Title

26:2H-12.9b. Short title
1.This act shall be known and may be cited as "Leonard Cohen's Law."

L.2001,c.207,s.1.



Section 26:2H-12.9C - Discharge Summary Required For Transfer Of Patients

26:2H-12.9c. Discharge summary required for transfer of patients
2.A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall not transfer a patient to another health care facility unless the patient is accompanied by a complete discharge summary from the transferring hospital at the time of the transfer.

L.2001,c.207,s.2.



Section 26:2H-12.9D - Noncompliance, Penalties

26:2H-12.9d. Noncompliance, penalties
3.A hospital that fails to comply with the provisions of section 2 of this act shall be subject to such penalties as the Commissioner of Health and Senior Services shall determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14).

L.2001,c.207,s.3.



Section 26:2H-12.10 - Filing Of Complaint

26:2H-12.10. Filing of complaint
A patient may file a written complaint against a hospital for a failure to comply with the provisions of this act, or any rule or regulation adopted pursuant to this act, either with the hospital or the Department of Health. The hospital or the Department of Health, as appropriate, shall respond promptly in writing to the complaint. The Department of Health shall investigate a written complaint filed with the department and report its findings to the hospital and the patient.

L.1989,c.170,s.4.



Section 26:2H-12.11 - Rules, Regulations

26:2H-12.11. Rules, regulations
The Commissioner of Health is authorized to adopt rules and regulations in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.1989,c.170,s.5.



Section 26:2H-12.12 - Responsibility Of Health Care Facilities For Filing Claims.

26:2H-12.12 Responsibility of health care facilities for filing claims.

14.Effective 12 months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) is responsible for filing all claims for third party payment, including claims filed on behalf of the health care facility's patient for any health care service provided by the health care facility that is eligible for third party payment, except that at the patient's option, the patient may file the claim for third party payment.

a.In the case of a claim filed on behalf of the health care facility's patient, the health care facility shall file the claim within 60 days of the last date of service for a course of treatment, on the standard claim form adopted by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23).

b.In the case of a claim in which the patient has assigned the patient's benefits to the health care facility, the health care facility shall file the claim within 180 days of the last date of service for a course of treatment, on the standard claim form adopted by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23). If the health care facility does not file the claim within 180 days of the last date of service for a course of treatment, the third party payer shall reserve the right to deny payment of the claim, in accordance with regulations established by the Commissioner of Banking and Insurance, and the health care facility shall be prohibited from seeking any payment directly from the patient.

(1)In establishing the standards for denial of payment, the Commissioner of Banking and Insurance shall consider the length of delay in filing the claim, the good faith use of information provided by the patient to the health care facility with respect to the identity of the patient's third party payer, delays in filing a claim related to coordination of benefits between third party payers and any other factors the commissioner deems appropriate, and, accordingly, shall define specific instances where the sanctions permitted pursuant to this subsection shall not apply.

(2)A health care facility which fails to file a claim within 180 days and whose claim for payment has been denied by the third party payer in accordance with this subsection may, in the discretion of a judge of the Superior Court, be permitted to refile the claim if the third party payer has not been substantially prejudiced thereby. Application to the court for permission to refile a claim shall be made within 14 days of notification of denial of payment and shall be made upon motion based upon affidavits showing sufficient reasons for the failure to file the claim with the third party payer within 180 days.

c.The provisions of this section shall not apply to any claims filed pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.).

d.A health care facility which violates the provisions of subsection a. of this section may be subject to a civil penalty of $250 for each violation plus $50 for each day after the 60th day that the health care facility fails to submit a claim. The penalty shall be sued for and collected by the Department of Health pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1999, c.154, s.14; amended 2012, c.17, s.184.



Section 26:2H-12.13 - Posting Of Drinking Water Test Reports By General Hospitals.

26:2H-12.13 Posting of drinking water test reports by general hospitals.

3. a. The owner or operator of a general hospital who is required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," (42 U.S.C.s.300f et al.), or who receives a Consumer Confidence Report from the owner or operator of a public community water system, shall post each Consumer Confidence Report it prepares or receives in the area of each major entrance and in each admitting room in the hospital.

b.The owner or operator of a general hospital who is a supplier of water but is not required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," and who is required to conduct tests of its drinking water by the Department of Environmental Protection, shall post a chart setting forth the results of the water tests, including the level of detection and, as appropriate for each contaminant, the maximum contaminant level, highest level allowed, action level, treatment technique, or other expression of an acceptable level, for each contaminant, in the area of each major entrance and in each admitting room in the general hospital. The chart also shall include in bold print the statement required to be included in a Consumer Confidence Report pursuant to 40 CFR s.141.154(a). The chart shall not include contaminants that are not detected.

c.As used in this section, "general hospital" shall mean any general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

d.The provisions of this section shall be enforced by the Department of Health. The Department of Health shall not be required to conduct on-site inspections to determine compliance with this section more frequently than any on-site inspections of general hospitals are conducted by the department pursuant to any other law.

L.1999, c.362, s.3; amended 2012, c.17, s.185.



Section 26:2H-12.14 - Posting Of Drinking Water Test Reports By Rehabilitation Centers, Extended Care Facilities, Nursing Homes.

26:2H-12.14 Posting of drinking water test reports by rehabilitation centers, extended care facilities, nursing homes.

4. a. The owner or operator of a rehabilitation center, extended care facility, skilled nursing home, or nursing home who is required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," (42 U.S.C.s.300f et al.), or who receives a Consumer Confidence Report from the owner or operator of a public community water system, shall post each Consumer Confidence Report it prepares or receives in at least one conspicuous location in the rehabilitation center, extended care facility, skilled nursing home, or nursing home.

b.The owner or operator of a rehabilitation center, extended care facility, skilled nursing home, or nursing home who is a supplier of water but is not required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," and who is required to conduct tests of its drinking water by the Department of Environmental Protection, shall post a chart setting forth the results of the water tests, including the level of detection and, as appropriate for each contaminant, the maximum contaminant level, highest level allowed, action level, treatment technique, or other expression of an acceptable level, for each contaminant, in at least one conspicuous location in the rehabilitation center, extended care facility, skilled nursing home, or nursing home. The chart also shall include in bold print the statement required to be included in a Consumer Confidence Report pursuant to 40 CFR s.141.154(a). The chart shall not include contaminants that are not detected.

c.As used in this section, "rehabilitation center," "extended care facility," "skilled nursing home," and "nursing home" shall mean a rehabilitation center, extended care facility, skilled nursing home, or nursing home licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

d.The provisions of this section shall be enforced by the Department of Health. The Department of Health shall not be required to conduct on-site inspections to determine compliance with this section more frequently than any on-site inspections of rehabilitation centers, extended care facilities, skilled nursing homes, or nursing homes are conducted by the department pursuant to any other law.

L.1999, c.362, s.4; amended 2012, c.17, s.186.



Section 26:2H-12.15 - Regulations On Use Of Unlicensed Assistive Personnel.

26:2H-12.15 Regulations on use of unlicensed assistive personnel.

2. a. The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations governing the use of unlicensed assistive personnel in licensed health care facilities, in consultation with at least the following: the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, the New Jersey Hospital Association, the New Jersey Association of Health Care Facilities, the Medical Society of New Jersey, and the New Jersey State Nurses Association.

As used in this section, "unlicensed assistive personnel" means any unlicensed or uncertified personnel employed by a licensed health care facility that perform nursing tasks which do not require the skill or judgment of a registered professional nurse and which are assigned to them by, and carried out under the supervision of, a registered professional nurse.

b.The regulations adopted pursuant to subsection a. of this section, shall require, at a minimum, that:

(1)unlicensed assistive personnel employed by a health care facility meet the standards and requirements for education and competency evaluation prescribed by the New Jersey Board of Nursing pursuant to paragraph (26) of subsection d. of section 2 of P.L.1947, c.262 (C.45:11-24); and

(2)a health care facility, prior to implementing the use of unlicensed assistive personnel, establish a multidisciplinary committee, including representation from registered professional nurses, physicians, administrative staff, and unlicensed assistive personnel, to evaluate the need for using these personnel, formulate and adopt a plan to implement their use, and monitor the implementation of the plan.

c.The plan for implementing the use of unlicensed assistive personnel pursuant to paragraph (2) of subsection b. of this section shall, at a minimum:

(1)require the use and specify the composition of multidisciplinary patient care teams operating under the plan;

(2)prescribe materials and protocols for the orientation and training of health care facility staff with respect to implementing the plan;

(3)provide for the periodic monitoring and evaluation of the use of unlicensed assistive personnel by the multidisciplinary committee established pursuant to subsection b. of this section; and

(4)require in-service training and educational programming for both registered professional nurses and unlicensed assistive personnel which include subject matter relating to the delegation of nursing tasks to unlicensed assistive personnel and the supervision of these personnel by registered professional nurses.

L.1999, c.436, s.2; amended 2012, c.17, s.187.



Section 26:2H-12.16 - Definitions Relative To Residential Facilities For Medicaid Recipients; 10 Percent Utilization Requirement.

26:2H-12.16 Definitions relative to residential facilities for Medicaid recipients; 10 percent utilization requirement.

1. a. For the purposes of this act, "Medicaid" means the program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and "Medicaid-eligible" means that a person is determined to meet the financial eligibility standards for medical assistance under the State Medicaid program and is approved by the Department of Health and Senior Services for participation in a federally approved 1915(c) waiver program that provides assisted living services.

b.A new facility that is licensed to operate an assisted living residence or comprehensive personal care home after the effective date of this act shall reserve 10% of its total bed compliment for use by Medicaid-eligible persons. The 10% utilization by Medicaid-eligible persons shall be met through Medicaid conversion of persons who enter the assisted living residence or comprehensive personal care home as private paying persons and subsequently become eligible for Medicaid, or through direct admission of Medicaid-eligible persons. An assisted living residence or comprehensive personal care home shall achieve this 10% utilization within three years of licensure to operate and shall maintain this level of utilization thereafter.

c.Existing assisted living residences and comprehensive personal care homes that add additional assisted living beds shall be required, as a condition of licensure approval, to maintain 10% of the additional beds for Medicaid-eligible persons through Medicaid conversion of persons who enter the assisted living residence or comprehensive personal care home as private paying persons and subsequently become eligible for Medicaid, or through direct admission of Medicaid-eligible persons. If the total number of additional beds is less than 10, at least one of the additional beds shall be reserved for a Medicaid-eligible person.

L.2001,c.234,s.1.



Section 26:2H-12.17 - Waiver Of Utilization Requirement.

26:2H-12.17 Waiver of utilization requirement.

2.The Commissioner of Health may waive the 10% utilization requirement or reduce the required percentage by regulation for specific regions of the State or Statewide if the commissioner determines that sufficient numbers of assisted living beds are available in the State to meet the needs of Medicaid-eligible persons within the limits of the federal waiver to provide assisted living services through the Medicaid program.

L.2001, c.234, s.2; amended 2012, c.17, s.188.



Section 26:2H-12.18 - Reserve Requirement As Fulfillment Of Utilization Requirements.

26:2H-12.18 Reserve requirement as fulfillment of utilization requirements.

3.The 10% reserve requirement of this act shall be recognized to fulfill all or a portion, as applicable, of low and moderate income or Medicaid utilization requirements contained in municipal ordinances and shall satisfy all or a portion, as applicable, of low income housing requirements for assisted living residences or comprehensive personal care homes that are financed by bonds mandating low income housing as a condition of financing.

L.2001,c.234,s.3.



Section 26:2H-12.19 - Construction Of Act.

26:2H-12.19 Construction of act.

4.Nothing in this act shall be construed to: prohibit an existing assisted living residence, comprehensive personal care home or assisted living program, which is not affected by this act, from participating in the Medicaid program; or create an entitlement to financing under the Medicaid program for services provided at assisted living residences or comprehensive personal care homes.

L.2001,c.234,s.4.



Section 26:2H-12.20 - Applicability Of Act.

26:2H-12.20 Applicability of act.

5.This act shall not apply to an assisted living residence or comprehensive personal care home operated by a continuing care retirement community operating under a certificate of authority issued by the Department of Community Affairs pursuant to P.L.1986, c.103 (C.52:27D-330 et seq.).

L.2001,c.234,s.5.



Section 26:2H-12.21 - Rules, Regulations.

26:2H-12.21 Rules, regulations.

6.The Commissioner of Health shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to carry out the purposes of this act.

L.2001, c.234, s.6; amended 2012, c.17, s.189.



Section 26:2H-12.22 - Domestic Partner Permitted Visitation In Health Care Facility.

26:2H-12.22 Domestic partner permitted visitation in health care facility.

13. a. A health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall allow a patient's domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), the children of the patient's domestic partner, and the domestic partner of the patient's parent or child to visit, unless one of the following conditions is met:

(1)No visitors are allowed;

(2)The health care facility reasonably determines that the presence of a particular visitor would endanger the health or safety of a patient, a member of the staff of the facility, or another visitor to the facility, or would significantly disrupt the operations of the facility; or

(3)The patient has indicated to health care facility staff that the patient does not want the person to visit.

b.The provisions of subsection a. of this section shall not be construed as prohibiting a health care facility from otherwise establishing reasonable restrictions upon visitations, including restrictions upon the hours of visitation and number of visitors.

L.2003,c.246,s.13.



Section 26:2H-12.23 - Short Title

26:2H-12.23. Short title
1.This act shall be known and may be cited as the "Patient Safety Act."

L.2004,c.9,s.1.



Section 26:2H-12.24 - Findings, Declarations Relative To Patient Safety

26:2H-12.24. Findings, declarations relative to patient safety
2.The Legislature finds and declares that:

a.Adverse events, some of which are the result of preventable errors, are inherent in all systems, and the health care literature demonstrates that the great majority of medical errors result from systems problems, not individual incompetence;

b.Well-designed systems have processes built in to minimize the occurrence of errors, as well as to detect those that do occur; they incorporate mechanisms to continually improve their performance;

c.To enhance patient safety, the goal is to craft a health care delivery system that minimizes, to the greatest extent feasible, the harm to patients that results from the delivery system itself;

d.An important component of a successful patient safety strategy is a feedback mechanism that allows detection and analysis not only of adverse events, but also of "near-misses";

e.To encourage disclosure of these events so that they can be analyzed and used for improvement, it is critical to create a non-punitive culture that focuses on improving processes rather than assigning blame. Health care facilities and professionals must be held accountable for serious preventable adverse events; however, punitive environments are not particularly effective in promoting accountability and increasing patient safety, and may be a deterrent to the exchange of information required to reduce the opportunity for errors to occur in the complex systems of care delivery. Fear of sanctions induces health care professionals and organizations to be silent about adverse events, resulting in serious under-reporting; and

f.By establishing an environment that both mandates the confidential disclosure of the most serious, preventable adverse events, and also encourages the voluntary, anonymous and confidential disclosure of less serious adverse events, as well as preventable events and near misses, the State seeks to increase the amount of information on systems failures, analyze the sources of these failures and disseminate information on effective practices for reducing systems failures and improving the safety of patients.

L.2004,c.9,s.2.



Section 26:2H-12.25 - Definitions Relative To Patient Safety; Plans; Reports; Documentation, Notification Of Adverse Effects, Etc.

26:2H-12.25 Definitions relative to patient safety; plans; reports; documentation, notification of adverse effects, etc.

3. a. As used in this act:

"Adverse event" means an event that is a negative consequence of care that results in unintended injury or illness, which may or may not have been preventable.

"Anonymous" means that information is presented in a form and manner that prevents the identification of the person filing the report.

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Event" means a discrete, auditable, and clearly defined occurrence.

"Health care facility" or "facility" means a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) and a State psychiatric hospital operated by the Department of Human Services and listed in R.S.30:1-7.

"Health care professional" means an individual who, acting within the scope of the individual's licensure or certification, provides health care services, and includes, but is not limited to, a physician, dentist, nurse, pharmacist, or other health care professional whose professional practice is regulated pursuant to Title 45 of the Revised Statutes.

"Near-miss" means an occurrence that could have resulted in an averse event but the adverse event was prevented.

"Preventable event" means an event that could have been anticipated and prepared against, but occurs because of an error or other system failure.

"Serious preventable adverse event" means an adverse event that is a preventable event and results in death or loss of a body part, or disability or loss of bodily function lasting more than seven days or still present at the time of discharge from a health care facility.

b.In accordance with the requirements established by the commissioner by regulation, pursuant to this act, a health care facility shall develop and implement a patient safety plan for the purpose of improving the health and safety of patients at the facility.

The patient safety plan shall, at a minimum, include:

(1)a patient safety committee, as prescribed by regulation;

(2)a process for teams of facility staff, which teams are comprised of personnel who are representative of the facility's various disciplines and have appropriate competencies, to conduct ongoing analysis and application of evidence-based patient safety practices in order to reduce the probability of adverse events resulting from exposure to the health care system across a range of diseases and procedures;

(3)a process for teams of facility staff, which teams are comprised of personnel who are representative of the facility's various disciplines and have appropriate competencies, to conduct analyses of near-misses, with particular attention to serious preventable adverse events and adverse events; and

(4)a process for the provision of ongoing patient safety training for facility personnel.

The provisions of this subsection shall not be construed to eliminate or lessen a hospital's obligation under current law or regulation to have a continuous quality improvement program.

c.A health care facility shall report to the department or, in the case of a State psychiatric hospital, to the Department of Human Services, in a form and manner established by the commissioner, every serious preventable adverse event that occurs in that facility.

d.A health care facility shall assure that the patient affected by a serious preventable adverse event or an adverse event specifically related to an allergic reaction, or, in the case of a minor or a patient who is incapacitated, the patient's parent or guardian or other family member, as appropriate, is informed of the serious preventable adverse event or adverse event specifically related to an allergic reaction, no later than the end of the episode of care, or, if discovery occurs after the end of the episode of care, in a timely fashion as established by the commissioner by regulation. The time, date, participants, and content of the notification shall be documented in the patient's medical record in accordance with rules and regulations adopted by the commissioner. The content of the documentation shall be determined in accordance with the rules and regulations of the commissioner. If the patient's physician determines that the disclosure would seriously and adversely affect the patient's health, then the facility shall assure that the family member, if available, is notified in accordance with rules and regulations adopted by the commissioner. In the event that an adult patient is not informed of the serious preventable adverse event or adverse event specifically related to an allergic reaction, the facility shall assure that the physician includes a statement in the patient's medical record that provides the reason for not informing the patient pursuant to this section.

e. (1) A health care professional or other employee of a health care facility is encouraged to make anonymous reports to the department or, in the case of a State psychiatric hospital, to the Department of Human Services, in a form and manner established by the commissioner, regarding near-misses, preventable events, and adverse events that are otherwise not subject to mandatory reporting pursuant to subsection c. of this section.

(2)The commissioner shall establish procedures for and a system to collect, store, and analyze information voluntarily reported to the department pursuant to this subsection. The repository shall function as a clearinghouse for trend analysis of the information collected pursuant to this subsection.

f.Any documents, materials, or information received by the department, or the Department of Human Services, as applicable, pursuant to the provisions of subsections c. and e. of this section concerning serious preventable adverse events, near-misses, preventable events, and adverse events that are otherwise not subject to mandatory reporting pursuant to subsection c. of this section, shall not be:

(1)subject to discovery or admissible as evidence or otherwise disclosed in any civil, criminal, or administrative action or proceeding;

(2)considered a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.); or

(3)used in an adverse employment action or in the evaluation of decisions made in relation to accreditation, certification, credentialing, or licensing of an individual, which is based on the individual's participation in the development, collection, reporting or storage of information in accordance with this section. The provisions of this paragraph shall not be construed to limit a health care facility from taking disciplinary action against a health care professional in a case in which the professional has displayed recklessness, gross negligence, or willful misconduct, or in which there is evidence, based on other similar cases known to the facility, of a pattern of significant substandard performance that resulted in serious preventable adverse events.

The information received by the department, or the Department of Human Services, as applicable, shall be shared with the Attorney General in accordance with rules and regulations adopted pursuant to subsection j. of this section, and may be used by the department, the Department of Human Services, and the Attorney General for the purposes of this act and for oversight of facilities and health care professionals; however, the departments and the Attorney General shall not use the information for any other purpose.

In using the information to exercise oversight, the department, Department of Human Services, and Attorney General, as applicable, shall place primary emphasis on assuring effective corrective action by the facility or health care professional, reserving punitive enforcement or disciplinary action for those cases in which the facility or the professional has displayed recklessness, gross negligence, or willful misconduct, or in which there is evidence, based on other similar cases known to the department, Department of Human Services or the Attorney General, of a pattern of significant substandard performance that has the potential for or actually results in harm to patients.

g.Any documents, materials, or information developed by a health care facility as part of a process of self-critical analysis conducted pursuant to subsection b. of this section concerning preventable events, near-misses, and adverse events, including serious preventable adverse events, and any document or oral statement that constitutes the disclosure provided to a patient or the patient's family member or guardian pursuant to subsection d. of this section, shall not be:

(1)subject to discovery or admissible as evidence or otherwise disclosed in any civil, criminal, or administrative action or proceeding; or

(2)used in an adverse employment action or in the evaluation of decisions made in relation to accreditation, certification, credentialing, or licensing of an individual, which is based on the individual's participation in the development, collection, reporting, or storage of information in accordance with subsection b. of this section. The provisions of this paragraph shall not be construed to limit a health care facility from taking disciplinary action against a health care professional in a case in which the professional has displayed recklessness, gross negligence or willful misconduct, or in which there is evidence, based on other similar cases known to the facility, of a pattern of significant substandard performance that resulted in serious preventable adverse events.

h.Notwithstanding the fact that documents, materials, or information may have been considered in the process of self-critical analysis conducted pursuant to subsection b. of this section, or received by the department or the Department of Human Services pursuant to the provisions of subsection c. or e. of this section, the provisions of this act shall not be construed to increase or decrease, in any way, the availability, discoverability, admissibility, or use of any such documents, materials, or information if obtained from any source or context other than those specified in this act.

i.The investigative and disciplinary powers conferred on the boards and commissions established pursuant to Title 45 of the Revised Statutes, the Director of the Division of Consumer Affairs in the Department of Law and Public Safety and the Attorney General under the provisions of P.L.1978, c.73 (C.45:1-14 et seq.) or any other law, rule, or regulation, as well as the investigative and enforcement powers conferred on the department and the commissioner under the provisions of Title 26 of the Revised Statutes or any other law, rule or regulation, shall not be exercised in such a manner so as to unduly interfere with a health care facility's implementation of its patient safety plan established pursuant to this section. However, this act shall not be construed to otherwise affect, in any way, the exercise of such investigative, disciplinary, and enforcement powers.

j.The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations necessary to carry out the provisions of this act. The regulations shall establish: criteria for a health care facility's patient safety plan and patient safety committee; the time frame and format for mandatory reporting of serious preventable adverse events at a health care facility; the types of events that qualify as serious preventable adverse events and adverse events specifically related to an allergic reaction; the circumstances under which a health care facility is not required to inform a patient or the patient's family about a serious preventable adverse event or adverse event specifically related to an allergic reaction; and a system for the sharing of information received by the department and the Department of Human Services pursuant to subsections c. and e. of this section with the Attorney General. In establishing the criteria for reporting serious preventable adverse events, the commissioner shall, to the extent feasible, use criteria for these events that have been or are developed by organizations engaged in the development of nationally recognized standards.

The commissioner shall consult with the Commissioner of Human Services with respect to rules and regulations affecting the State psychiatric hospitals and with the Attorney General with respect to rules and regulations regarding the establishment of a system for the sharing of information received by the department and the Department of Human Services pursuant to subsections c. and e. of this section with the Attorney General.

k.Nothing in this act shall be construed to increase or decrease the discoverability, in accordance with Christy v. Salem, No. A-6448-02T3 (Superior Court of New Jersey, Appellate Division, February 17, 2004)(2004 WL291160), of any documents, materials or information if obtained from any source or context other than those specified in this act.

L.2004, c.9, s.3; amended 2012, c.17, s.190.



Section 26:2H-12.25A - Compilation Of Findings On Patient Safety; Annual Reports.

26:2H-12.25a Compilation of findings on patient safety; annual reports.

8.The Commissioner of Health and the Commissioner of Human Services shall compile their findings and recommendations for operational changes related to patient safety in health care facilities, based on information reported to the commissioners pursuant to the "Patient Safety Act," P.L.2004, c.9 (C.26:2H-12.23 et seq.).

The commissioners shall jointly issue an annual report of their findings and recommendations to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to be made available on the official Internet website of the Department of Health.

L.2007, c.196, s.8; amended 2012, c.17, s.191.



Section 26:2H-12.25B - Certain Data Included In New Jersey Hospital Performance Report; Rules, Regulations.

26:2H-12.25b Certain data included in New Jersey Hospital Performance Report; rules, regulations.

1. a. The Department of Health shall include in the New Jersey Hospital Performance Report issued annually by the department hospital-specific data from hospital procedure and diagnosis codes concerning the following patient safety indicators:

(1)Foreign body left during procedure (PSI 05);

(2)Iatrogenic pneumothorax (PSI 06);

(3)Postoperative hip fracture (PSI 08);

(4)Postoperative hemorrhage or hematoma (PSI 09);

(5)Postoperative deep vein thrombosis (DVT) or pulmonary embolism (PE) (PSI 12);

(6)Postoperative sepsis (PSI 13);

(7)Postoperative wound dehiscence (PSI 14);

(8)Accidental puncture or laceration (PSI 15);

(9)Transfusion reaction (PSI 16);

(10) Birth trauma (PSI 17);

(11) Obstetric trauma-vaginal delivery with instrument (PSI 18);

(12) Obstetric trauma-vaginal delivery without instrument (PSI 19);

(13) Air embolism; and

(14) Surgery on the wrong side, wrong body part, or wrong person, or wrong surgery performed on a patient.

b.The Commissioner of Health, in consultation with the Quality Improvement Advisory Committee in the Department of Health, may include additional patient safety indicators in the annual report, by regulation. The commissioner shall consider indicators that: (1) are recommended by the federal Agency for Healthcare Research and Quality or the Centers for Medicare & Medicaid Services; (2) are suitable for comparative reporting and public accountability, and are risk adjusted; (3) have a strong evidence base with no substantial evidence against their use for comparative reporting; and (4) can be measured through data that are available through hospital procedure and diagnosis codes.

c.The commissioner shall request the Quality Improvement Advisory Committee to study and make recommendations to the commissioner on how to expand public reporting by the department of patient pressure ulcers, patient infections due to hospital care, and falls by patients in general hospitals.

d.The commissioner shall, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations as the commissioner deems necessary to carry out the provisions of this act.

L.2009, c.122, s.1; amended 2012, c.17, s.192.



Section 26:2H-12.25C - General Hospital Prohibited From Seeking Payment For Certain Conditions; Notification To Patients.

26:2H-12.25c General hospital prohibited from seeking payment for certain conditions; notification to patients.

2. a. A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall not seek to obtain payment from a patient or any third party payer for costs associated with any of the following conditions or events subject to the hospital acquired condition payment policy for the Medicare program established by the Centers for Medicare and Medicaid Services: transfusion reaction; air embolism; foreign body left during the procedure; surgery on the wrong side, wrong body part, or wrong person; or wrong surgery performed on a patient. Notwithstanding the payment prohibition in this subsection, the hospital shall file claim information that accurately reflects all services provided. The provisions of this subsection shall not be construed to prohibit a hospital from seeking to obtain payment from a patient or any third party payer for any services that the hospital provides for which it is otherwise permitted to seek to obtain payment.

b.A general hospital shall be required to notify its patients of the provisions of this section.

c.Nothing in this section shall be construed to deny any party access to any existing payment appeals process.

d.In any civil action alleging professional negligence against a general hospital, the provisions of this section shall not modify the requirement, where applicable, for expert testimony in accordance with the established case law of this State.

e.The Commissioners of Health and Senior Services and Banking and Insurance shall collaborate in developing standards for general hospitals and third party payers to implement the provisions of this section.

L.2009, c.122, s.2.



Section 26:2H-12.26 - Nursing Homes, Assisted Living Facilities, Defibrillator, Trained Personnel; Required.

26:2H-12.26 Nursing homes, assisted living facilities, defibrillator, trained personnel; required.

1.A nursing home that is licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall, no later than one year after the effective date of P.L.2004, c.93 (C.26:2H-12.26), and an assisted living facility that is licensed pursuant to P.L.1971, c.136 shall, no later than one year after the effective date of P.L.2009, c.46:

a.acquire at least one defibrillator as defined in section 2 of P.L.1999, c.34 (C.2A:62A-24), which shall be maintained in a central location within the nursing home or assisted living facility that shall be made known and available to the employees of the nursing home or assisted living facility for the purposes of this act;

b.ensure that the defibrillator is tested and maintained, and provide notification to the appropriate first aid, ambulance, or rescue squad, or other appropriate emergency medical services provider regarding the defibrillator, the type acquired, and its location, pursuant to section 3 of P.L.1999, c.34 (C.2A:62A-25);

c.arrange and pay for training in cardio-pulmonary resuscitation and the use of a defibrillator for employees of the nursing home or assisted living facility to ensure that the employees hold current certification from the American Red Cross, American Heart Association, or other training program recognized by the Department of Health and Senior Services in cardio-pulmonary resuscitation and use of a defibrillator; and

d.ensure that an employee who uses a defibrillator requests emergency medical assistance from the appropriate first aid, ambulance, or rescue squad as soon as practicable.

L.2004, c.93, s.1; amended 2009, c.46; 2012, c.6, s.6.



Section 26:2H-12.27 - Findings, Declarations Relative To Designation Of Stroke Centers.

26:2H-12.27 Findings, declarations relative to designation of stroke centers.

1.The Legislature finds and declares that:

a.Despite significant advances in diagnosis, treatment and prevention, stroke remains a common disorder; an estimated 700,000 to 750,000 new and recurrent strokes occur each year in this country; and with the aging of the population, the number of persons who have strokes is projected to increase;

b.Although new treatments are available to improve the clinical outcomes of stroke, many acute care hospitals lack the necessary staff and equipment to optimally triage and treat stroke patients, including the provision of optimal, safe and effective emergency care for these patients;

c.Two levels of stroke centers should be established for the treatment of acute stroke. Primary stroke centers should be established in as many acute care hospitals as possible. These centers would evaluate, stabilize and provide emergency care to patients with acute stroke and then, depending on the patient's needs and the center's capabilities, either admit the patient and provide inpatient care or transfer the patient to a comprehensive stroke center. Comprehensive stroke centers should be established in hospitals that meet the criteria set forth in this act, to ensure coverage for all patients throughout the State who require this level of care. These centers would provide complete and specialized care to patients who experience the most complex strokes, which require specialized testing, highly technical procedures and other interventions. Also, these centers would provide education and guidance to affiliated primary stroke centers;

d.There is a public health need for acute care hospitals in this State to establish stroke centers to ensure the rapid triage, diagnostic evaluation and treatment of patients suffering a stroke. This should result in increased survival and a decrease in the disabilities associated with stroke; and

e.Therefore, it is in the best interest of the residents of this State to establish a program to designate stroke centers throughout the State, to provide specific patient care and support services criteria that stroke centers must meet in order to ensure that stroke patients receive safe and effective care, and to provide financial support to acute care hospitals to encourage them to develop stroke centers in all areas of the State.

L.2004,c.136,s.1.



Section 26:2H-12.28 - Designation Of Hospitals As Stroke Centers.

26:2H-12.28 Designation of hospitals as stroke centers.

2.The Commissioner of Health shall designate hospitals that meet the criteria set forth in this act as primary or comprehensive stroke centers.

a.A hospital shall apply to the commissioner for designation and shall demonstrate to the satisfaction of the commissioner that the hospital meets the criteria set forth in section 3 or 4 of this act for a primary or comprehensive stroke center, respectively.

b.The commissioner shall designate as many hospitals as primary stroke centers as apply for the designation, provided that the hospital meets the criteria set forth in section 3 of this act. In addition to the criteria set forth in section 3 of this act, the commissioner is encouraged to take into consideration whether the hospital contracts with carriers that provide coverage through the State Medicaid program, established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and the NJ FamilyCare Program, established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

c.The commissioner shall designate as many hospitals as comprehensive stroke centers as apply for the designation, provided that the hospital meets the criteria set forth in section 4 of this act.

d.The commissioner may suspend or revoke a hospital's designation as a stroke center, after notice and hearing, if the commissioner determines that the hospital is not in compliance with the requirements of this act.

L.2004, c.136, s.2; amended 2012, c.17, s.193.



Section 26:2H-12.29 - Minimum Criteria For Primary Stroke Centers.

26:2H-12.29 Minimum criteria for primary stroke centers.

3.A hospital designated as a primary stroke center shall, at a minimum, meet the following criteria:

a.With respect to patient care, the hospital shall:

(1)maintain acute stroke team availability to see an emergency department patient within 15 minutes of arrival at the emergency department, 24 hours a day, seven days a week;

(2)maintain written care protocols and standing orders for emergency care of stroke patients;

(3)maintain neurology and emergency department personnel trained in the diagnosis and treatment of acute stroke;

(4)maintain telemetry or critical care beds staffed by physicians and nurses who are trained and experienced in caring for acute stroke patients;

(5)provide for neurosurgical services, including operating room availability either at the hospital or under agreement with a comprehensive stroke center, within two hours, 24 hours a day, seven days a week;

(6)provide acute care rehabilitation services; and

(7)enter into and maintain a written transfer agreement with a comprehensive stroke center so that patients with complex strokes can be transported to the comprehensive center for care when clinically warranted.

b.With respect to support services, the hospital shall:

(1)demonstrate an institutional commitment and support of a stroke center, including having a designated physician stroke center director with special training and experience in caring for patients with stroke;

(2)maintain neuro-imaging services capability that is available 24 hours a day, seven days a week, which shall include computerized tomography scanning or magnetic resonance imaging that can be performed within 25 minutes of order entry and interpreted within 20 minutes of completion of the scan or image;

(3)maintain laboratory services capability, which shall include blood testing, electrocardiography and X-ray services that are available 24 hours a day, seven days a week, within 45 minutes of order entry;

(4)develop and maintain outcomes and quality improvement activities, which include a database or registry to track patient outcomes. These data shall include, at a minimum: (a) the number of patients evaluated; (b) the number of patients receiving acute interventional therapy; (c) the amount of time from patient presentation to delivery of acute interventional therapy; (d) patient length of stay; (e) patient functional outcome; and (f) patient morbidity. A primary stroke center may share these data with its affiliated comprehensive stroke center for the purposes of quality improvement and research;

(5)provide annual continuing education on stroke to support and emergency services personnel regarding stroke diagnosis and treatment, which will be the responsibility of the stroke center director;

(6)require the stroke center director to obtain a minimum of eight hours of continuing education on stroke each year; and

(7)demonstrate a continuing commitment to ongoing education to the general public about stroke, which includes conducting at least two programs annually for the general public on the prevention, recognition, diagnosis and treatment of stroke.

L.2004, c.136, s.3; amended 2007, c.270.



Section 26:2H-12.30 - Minimum Criteria For Comprehensive Stroke Centers.

26:2H-12.30 Minimum criteria for comprehensive stroke centers.

4.A hospital designated as a comprehensive stroke center shall use proven state-of-the-art technology and medical techniques and, at a minimum, meet the criteria set forth in this section.

a.The hospital shall meet all of the criteria required for a primary stroke center pursuant to section 3 of this act.

b.With respect to patient care, the hospital shall:

(1)maintain a neurosurgical team that is capable of assessing and treating complex stroke and stroke-like syndromes;

(2)maintain on staff a neuro-radiologist with Certificate of Added Qualifications and a physician with neuro-interventional angiographic training and skills;

(3)provide comprehensive rehabilitation services either on site or by transfer agreement with another health care facility; and

(4)enter into and maintain written transfer agreements with primary stroke centers to accept transfer of patients with complex strokes when clinically warranted.

c.With respect to support services, the hospital shall:

(1)have magnetic resonance imaging and computed tomography angiography capabilities;

(2)have digital subtraction angiography and a suite equipped for neuro-interventional procedures;

(3)develop and maintain sophisticated outcomes assessment and performance improvement capability that incorporates data from affiliated primary stroke centers and integrates regional, State, and national data;

(4)provide guidance and continuing medical education to primary stroke centers;

(5)provide graduate medical education in stroke; and

(6)conduct research on stroke-related topics.

d.If the Commissioner of Health determines that a new drug, device, technique, or technology has become available for the treatment of stroke that provides a diagnostic or therapeutic advantage over existing elements included in the criteria established in this section or in section 3 of this act, the commissioner may, by regulation, revise or update the criteria accordingly.

L.2004, c.136, s.4; amended 2012, c.17, s.194.



Section 26:2H-12.31 - Awarding Of Matching Grants To Designated Stroke Centers.

26:2H-12.31 Awarding of matching grants to designated stroke centers.

5. a. In order to encourage and ensure the establishment of stroke centers throughout the State, the Commissioner of Health shall award matching grants to hospitals that seek designation as stroke centers and demonstrate a need for financial assistance to develop the necessary infrastructure, including personnel and equipment, in order to satisfy the criteria for designation provided pursuant to this act. The matching grants shall not exceed $250,000 or 50% of the hospital's cost for developing the necessary infrastructure, whichever is less.

b.A hospital seeking designation as a stroke center shall apply to the commissioner for a matching grant, in a manner and on a form required by the commissioner, and provide such information as the commissioner deems necessary to determine if the hospital is eligible for the grant.

c.The commissioner may provide matching grants to as many hospitals as the commissioner deems appropriate, except that:

(1)Matching grant awards shall be made to at least two applicant hospitals in the northern region of this State (comprising Bergen, Hudson, Essex, Passaic, Morris, Sussex, and Warren counties), at least two applicant hospitals in the central region of this State (comprising Union, Somerset, Hunterdon, Mercer, Middlesex, and Monmouth counties) and at least two applicant hospitals in the southern region of this State (comprising Burlington, Camden, Gloucester, Salem, Cumberland, Cape May, Atlantic, and Ocean counties), provided in the case of each region that the applicant hospitals receiving the awards must be eligible therefor under the provisions of this act; and

(2)No more than 20% of the funds appropriated pursuant to this act shall be allocated to hospitals that seek designation as comprehensive stroke centers.

L.2004, c.136, s.5; amended 2012, c.17, s.195.



Section 26:2H-12.32 - Report To Governor, Legislature.

26:2H-12.32 Report to Governor, Legislature.

6.The Commissioner of Health shall, not later than September 1, 2005, prepare and submit to the Governor, the President of the Senate, and the Speaker of the General Assembly a report indicating, as of June 30, 2005, the total number of hospitals that shall have applied for grants under section 5 of this act and the number of those applicants that shall have been found to be eligible for such grants, the total number of grants awarded, the name and address of each grantee hospital and the amount of the award to each, and the amount of each award that shall have been paid to the grantee.

L.2004, c.136, s.6; amended 2012, c.17, s.196.



Section 26:2H-12.33 - Availability Of Certain Information On Departmental Website.

26:2H-12.33 Availability of certain information on departmental website.

1. a. The Department of Health shall make available to the public, through its official department website, information regarding:

(1)the ownership of each long-term care facility and adult day health services facility licensed by the department; and

(2)any violation of statutory standards or rules and regulations of the department pertaining to the care of patients or physical plant standards found at any such facility by the department.

As used in this section, "long-term care facility" means a nursing home, assisted living residence, comprehensive personal care home, residential health care facility, or dementia care home licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

b.The information made available to the public pursuant to subsection a. of this section shall be provided in a manner that would enable a member of the public to search the website by name of a facility or its owner in order to access the information. The department shall also make the information available in writing, upon request.

c.The information regarding the ownership of a long-term care or adult day health services facility that is made available to the public pursuant to subsection a. of this section shall provide, at a minimum: the name of the owner of a facility as listed on the facility's license and, if there is more than one owner or the facility is owned by a corporation, the name of each person who holds at least a 10 percent interest in the facility; the name of any other licensed long-term care or adult day health services facility in the State owned by this owner, corporation, and each person who holds at least a 10 percent interest in the facility, as applicable; and the address and contact information for the facility.

d.The information that is displayed on the official department website pursuant to subsection a. of this section shall include Internet web links to the New Jersey Report Card for Nursing Homes maintained by the department and the Medicare Nursing Home Compare database maintained by the federal Centers for Medicare & Medicaid Services.

L.2007, c.65, s.1; amended 2012, c.17, s.197; 2015, c.125, s.3.



Section 26:2H-12.34 - Training Required For Service As Trustee Of General Hospital, Conditions.

26:2H-12.34 Training required for service as trustee of general hospital, conditions.

1. a. (1) As a condition of serving as a member of the board of trustees of a general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), a person shall be required to complete a training program approved by the Commissioner of Health that is designed to clarify the roles and duties of a hospital trustee and is at least one day in length.

(2)The training shall be completed no later than six months after the date that the person is appointed as a member of the board, except that a person who is appointed as a member of a hospital board of trustees on or after the date of enactment of this act but prior to the effective date thereof shall complete the training no later than six months after the effective date.

(3)A person who was appointed as a member of a hospital board of trustees prior to the date of enactment of P.L.2007, c.74 shall complete the training no later than six months after the effective date of P.L.2008, c.57.

b.The commissioner shall, in consultation with the New Jersey Hospital Association, the Hospital Alliance of New Jersey, and the New Jersey Council of Teaching Hospitals:

(1)prescribe the subject matter of the training, which shall include, but need not be limited to, a review of the types of financial, organizational, legal, regulatory, and ethical issues that a hospital trustee may be required to consider in the course of discharging the trustee's governance responsibilities;

(2)arrange for, or specify, the entity or entities to provide the training;

(3)specify the timeframe within which the training is to be completed;

(4)certify completion of the training for each trustee upon receipt of documentation thereof, as provided on a form and in a manner prescribed by the commissioner, or otherwise arrange for certification by the training entity; and

(5)take such other actions as the commissioner determines appropriate to effectuate the purposes of this act.

L.2007, c.74, s.1; amended 2008, c.57; 2012, c.17, s.198.



Section 26:2H-12.35 - Findings, Declarations Relative To Prevention Of Health Care Facility-acquired Infections.

26:2H-12.35 Findings, declarations relative to prevention of health care facility-acquired infections.
1.The Legislature finds and declares that:

a.Two million patients in this country become infected after entering hospitals each year and about 90,000 of those patients die as a result of those infections;

b.Methicillin-Resistant Staphylococcus aureus (MRSA) is a common staph infection which is resistant to powerful antibiotics and which is increasingly prevalent in health care settings;

c.MRSA can survive on cloth and plastic for up to 90 days, and is frequently transmitted by contaminated hands, clothes and non-invasive instruments, so that the number of patients who can become infected from even one carrier multiplies dramatically;

d.The federal Centers for Disease Control and Prevention (CDC) estimates that one in 20 patients entering a hospital carries MRSA, and reported that MRSA accounted for 60% of infections in American hospitals in 2004, up from 2% in 1974;

e.The annual nationwide cost to treat hospitalized patients infected with MRSA is estimated to be more than $4 billion;

f.These infections are preventable, and recent data support a multi-faceted approach to successfully combat them, including routine screening, isolation of colonized and infected patients, strict compliance with hygiene guidelines, and a change in culture to ensure that infection prevention and control is everyone's job and is a natural component of care at each patient encounter each day;

g.Virtually all published analyses comparing the costs of screening patients upon admission and adopting effective infection control practices with the costs of caring for infected patients have concluded that caring for infected patients is much more expensive;

h.Routine screening and isolation of all patients with MRSA in hospitals in Denmark and Holland have reduced MRSA to 10% of their bacterial infections, and a pilot program undertaken by the Department of Veterans Affairs (VA) Pittsburgh Healthcare System that reduced MRSA infections in its surgical care unit by 70% was so successful that all VA health care facilities have been directed to develop and implement similar approaches to prevent the spread of MRSA in at least one unit, with the goal to apply successful strategies facility-wide; and

i.It is a matter of public health and fiscal policy that patients in New Jersey's health care facilities receive health care that incorporates these best practices in infection control, not only to protect their health and lives, but also to ensure the economic viability of New Jersey's health care institutions.

L.2007,c.120,s.1.



Section 26:2H-12.36 - Hospitals Required To Implement An Infection Program, Reporting Of Cases Of Mrsa.

26:2H-12.36 Hospitals required to implement an infection program, reporting of cases of MRSA.

2. a. Within one month after the effective date of this act, all general hospitals licensed by the Department of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall implement an infection prevention program in their intensive care unit or units, as applicable, and if the hospital has no intensive care unit, then in another high-risk unit such as a surgical unit, or other unit where there is significant risk of facility-acquired infections.

Ultimately, the hospital shall expand the infection prevention program to all areas of the hospital, with the exception of an inpatient psychiatric unit, if applicable. The expansion of the infection prevention program shall be completed as quickly as feasible, taking into account the hospital's patient population, physical plant, and other facility-specific circumstances.

b.In addition to any other best practices and effective strategies, the hospital shall incorporate the following strategies:

(1)identification and isolation of both colonized and infected patients by screening patients upon admission in order to break the chain of transmission;

(2)contact precautions for patients found to be MRSA positive, as "contact precautions" is defined by the Centers for Disease Control and Prevention;

(3)patient cultures for MRSA upon discharge or transfer from the unit where the infection prevention program has been implemented, and flagging of patients who are readmitted to the hospital;

(4)strict adherence to hygiene guidelines;

(5)a written infections prevention and control policy with input from frontline caregivers; and

(6)a worker education requirement regarding modes of transmission of MRSA, use of protective equipment, disinfection policies and procedures, and other preventive measures.

c.A general hospital shall report to the Department of Health, in a manner and according to a schedule prescribed by the Commissioner of Health, the number of cases of hospital-acquired MRSA that occur in its facility.

L.2007, c.120, s.2; amended 2012, c.17, s.199.



Section 26:2H-12.37 - Violations, Penalties.

26:2H-12.37 Violations, penalties.

3.A general hospital that is in violation of the provisions of this act shall be subject to such penalties as the Commissioner of Health may determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14).

L.2007, c.120, s.3; amended 2012, c.17, s.200.



Section 26:2H-12.38 - Report To The Governor, Legislature.

26:2H-12.38 Report to the Governor, Legislature.
4.To the extent that funds permit, the commissioner shall report within 18 months after the effective date of this act and annually thereafter to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the Senate and General Assembly standing reference committees on health, on the effect of this act in reducing MRSA infections in hospitals.

L.2007,c.120,s.4.



Section 26:2H-12.39 - Short Title.

26:2H-12.39 Short title.

1.Sections 1 through 7 of this act shall be known and may be cited as the "Health Care Facility-Associated Infection Reporting and Prevention Act."

L.2007, c.196, s.1.



Section 26:2H-12.40 - Findings, Declarations Relative To Reporting Of Infection Rates By Hospitals.

26:2H-12.40 Findings, declarations relative to reporting of infection rates by hospitals.

2.The Legislature finds and declares:

a.Health care facility-associated infections constitute a major public health problem in this country, affecting from 5% to 10% of hospitalized patients annually, resulting in an estimated two million infections, and 90,000 deaths, and adding an estimated $4.5 to $5.7 billion in health care costs;

b.Many health care facility-associated infections can be prevented, and a goal of zero health care facility-associated infections is desirable. There are many simple and effective practices in hospitals that can dramatically reduce the incidence of health care facility-associated infections, such as hand washing, using gloves and properly sterilized equipment, and following the same established best practices, every time, for procedures such as the insertion of an intravenous tube to deliver fluids and medication;

c.The uniform reporting of health care facility-associated infections to the State, and the review and analysis of this data by the Department of Health, will provide a measurable means to assist hospitals in improving patient outcomes;

d.The federal Centers for Disease Control and Prevention recommends that states establishing public reporting systems for health care facility-associated infections focus on major site categories to report rates of health care facility-associated infections related to procedures and conditions including, but not limited to, urinary tract infections, surgical site infections, ventilator-associated pneumonia, and central line-related bloodstream infections. A focus on major site categories helps ensure that data collection is concentrated in populations where health care facility-associated infections are more prevalent, and that the infection rates reported are most useful for targeting prevention practices and making comparisons among hospitals and within hospitals, over time;

e.The Department of Health currently provides comparative hospital performance data in its annual New Jersey Hospital Performance Report, and including information about hospital infection rates will further enhance the value of the report to the public and health care providers; and

f.Therefore, it is a matter of public health and fiscal policy that patients in New Jersey's hospitals receive health care that incorporates best practices in infection control, not only to protect their health and lives, but also to ensure the economic viability of New Jersey's hospitals.

L.2007, c.196, s.2; amended 2012, c.17, s.201.



Section 26:2H-12.41 - Quarterly Reports By General Hospital To Department Of Health.

26:2H-12.41 Quarterly reports by general hospital to Department of Health.

3.A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall be required to report quarterly to the Department of Health, in a form and manner prescribed by the Commissioner of Health:

a.process quality indicators of hospital infection control that have been identified by the federal Centers for Medicare & Medicaid Services, as selected by the commissioner in consultation with the Quality Improvement Advisory Committee within the department; and

b.beginning 30 days after the adoption of regulations pursuant to this act, data on infection rates for the major site categories that define health care facility-associated infection locations, multiple infections, and device-related and non-device related infections, identified by the federal Centers for Disease Control and Prevention, as selected by the commissioner in consultation with the Quality Improvement Advisory Committee within the department.

L.2007, c.196, s.3; amended 2011, c.42, s.1; 2012, c.17, s.202.



Section 26:2H-12.42 - Prompt Advice To Hospital From Commissioner To Improve Performance.

26:2H-12.42 Prompt advice to hospital from commissioner to improve performance.

4.The commissioner shall promptly advise a hospital in the event the commissioner determines that based on information reported by the facility, a change in facility practices or policy is necessary to improve performance in the prevention of health care facility-associated infection and quality of care provided at the facility.

L.2007, c.196, s.4.



Section 26:2H-12.43 - Information Available To Public On Internet Website.

26:2H-12.43 Information available to public on Internet website.

5.The commissioner shall make available to members of the public, on the official Internet website of the Department of Health, the information reported pursuant to this act, in such a format as the commissioner deems appropriate to enable comparison among hospitals, with respect to the information, and shall include information in the New Jersey Hospital Performance Report annually issued by the commissioner that measures the performance of general hospitals in the State with respect to process quality indicators and health care facility-associated infection among patients.

L.2007, c.196, s.5; amended 2012, c.17, s.203.



Section 26:2H-12.44 - Expansion Of Reporting Requirements.

26:2H-12.44 Expansion of reporting requirements.

6.The commissioner may, by regulation, expand the health care facility-associated infection reporting requirements in this act to other types of health care facilities, as the commissioner determines appropriate.

L.2007, c.196, s.6.



Section 26:2H-12.45 - Rules, Regulations.

26:2H-12.45 Rules, regulations.

7.The Commissioner of Health and Senior Services, in consultation with the Quality Improvement Advisory Committee in the department, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

The regulations shall: establish standard methods for identifying and reporting health care facility-associated infections; identify the major site categories for which infections shall be reported, taking into account the categories most likely to improve the delivery and outcome of health care in the State; and specify the methodology for presenting the data to the public, including procedures to adjust for differences in case mix and severity of infections among hospitals.

L.2007, c.196, s.7.



Section 26:2H-12.46 - Hospital To Inform Pregnant Patients Of Option To Donate Umbilical Cord Blood, Placental Tissue.

26:2H-12.46 Hospital to inform pregnant patients of option to donate umbilical cord blood, placental tissue.

1. a. A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall, upon admission, advise every patient of the hospital who is known to be pregnant of the option to donate, to a public umbilical cord blood bank affiliated with the National Marrow Donor Program, or NMDP, blood extracted from the umbilical cord or the placental tissue of her newborn child.

b.If the patient elects to donate umbilical cord blood or placental tissue as provided in subsection a. of this section:

(1)The patient shall provide to the hospital the collection kit supplied by the NMDP-affiliated public umbilical cord blood bank to collect the blood or placental tissue and shall arrange for the kit to be transported to the umbilical cord blood bank at no cost to the hospital; and

(2)The donation shall be made without monetary expense to the woman or the hospital for the collection or storage of the blood or placental tissue.

c.If the patient elects to store her newborn child's umbilical cord blood or placental tissue for family use with a private umbilical cord blood bank:

(1)The patient shall provide to the hospital the collection kit supplied by the private umbilical cord blood bank to collect the blood or placental tissue and shall arrange for the kit to be transported to the blood bank at no cost to the hospital; and

(2) The hospital shall collect the blood or placental tissue in accordance with the patient's directions.

d.The provisions of subsections a., b., and c. of this section shall not be construed to:

(1)require a hospital to collect umbilical cord blood or placental tissue if, in the professional judgment of the patient's attending physician, the collection would threaten the health of the mother or newborn child; or

(2)apply to a physician, nurse, or other hospital employee or contractor who, or a hospital that, is directly affiliated with a religious denomination that adheres to the tenet that blood transfer is contrary to the moral principles which the denomination considers to be an essential part of its beliefs and practices. The physician, nurse, other hospital employee or contractor, or hospital, as applicable, shall record, in writing, its refusal to participate in the activity provided in subsections a., b., and c. of this section, and include a copy of the refusal in the patient's medical record.

L.2007, c.247, s.1.



Section 26:2H-12.47 - Information Provided To Patients.

26:2H-12.47 Information provided to patients.

2.When a hospital advises a patient of the option to donate or store umbilical cord blood or placental tissue as provided in section 1 of this act, it shall provide the patient with the following information:

a.a description of the health benefits to the community from donating umbilical cord blood or placental tissue to an NMDP-affiliated public umbilical cord blood bank;

b.a description of the potential benefits to the patient and her family from storing umbilical cord blood or placental tissue with a private umbilical cord blood bank;

c.notice to the patient of her option to decline to donate umbilical cord blood or placental tissue to an NMDP-affiliated public umbilical cord blood bank or to store it with a private umbilical cord blood bank; and

d.notice to the patient that a private umbilical cord blood bank may assess fees for the donation and storage of umbilical cord blood or placental tissue, and that she may donate umbilical cord blood or placental tissue to an NMDP-affiliated public umbilical cord blood bank at no charge to herself or her family.

L.2007, c.247, s.2.



Section 26:2H-12.48 - Provision Of Copy Of Brochure To Pregnant Patients.

26:2H-12.48 Provision of copy of brochure to pregnant patients.

3.A health care professional shall provide to each patient to whom that individual is providing prenatal care, as early as practicable in the health care professional's therapeutic relationship with the patient, preferably in the first trimester, a copy of the brochure prepared by the Division of Family Health Services in the Department of Health that may be downloaded from the website of the department, which is designed to answer common questions about umbilical cord and placental blood donation and storage, including the NMDP-affiliated public umbilical cord blood bank and private umbilical cord blood bank options and the differences between and benefits of these options. The health care professional shall offer to discuss the information contained in the brochure with the patient.

L.2007, c.247, s.3; amended 2012, c.17, s.204.



Section 26:2H-12.49 - Construction Of Act.

26:2H-12.49 Construction of act.

4.Nothing in this act shall be construed to preclude any NMDP-affiliated public umbilical cord blood bank or private umbilical cord blood bank from disseminating information to patients, health care professionals, and hospitals regarding the services provided by the blood bank.

L.2007, c.247, s.4.



Section 26:2H-12.50 - General Hospital To Conduct Public Meetings.

26:2H-12.50 General hospital to conduct public meetings.

1.A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall, at least annually, conduct a public meeting to discuss issues relating to the operation of the hospital and concerns of the community with respect to the delivery of services at the hospital.

The hospital shall ensure that:

a.at a minimum, the chief executive officer of the hospital, the chairman of the hospital board of trustees, and at least 25% of the members of the hospital board of trustees are present at the meeting and available to respond to questions from members of the public;

b.the meeting is open to members of the public and organized so as to provide the community served by the hospital with information about the operation of the hospital, and to provide an opportunity for members of the public to ask questions and raise issues of concern to them; and

c.public notice of the meeting is provided:

(1)at least 14 days prior to the date of the meeting by posting written notice in the hospital in a conspicuous location that is available to the public, and by publishing the notice in a daily or weekly newspaper of general circulation in the service area of the hospital; and

(2)at least 30 days prior to the date of the meeting by posting notice on the hospital's Internet website.

d.notice of the meeting is provided to the Department of Health and Senior Services at least 30 days prior to the date of the meeting.

L.2008, c.59, s.1.



Section 26:2H-12.51 - Notice Of Meeting On Department's Website.

26:2H-12.51 Notice of meeting on department's website.

2.The Department of Health shall post the notice of a hospital's annual public meeting on the department's website.

L.2008, c.59, s.2; amended 2012, c.17, s.205.



Section 26:2H-12.52 - Limitation On Charges For Certain Uninsured Patients.

26:2H-12.52 Limitation on charges for certain uninsured patients.

1.A hospital licensed by the Department of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall charge a patient who is an uninsured resident of this State, and whose family gross income is less than 500% of the federal poverty level, an amount no greater than 115% of the applicable payment rate under the federal Medicare program, established pursuant to Pub.L.89-97 (42 U.S.C.s.1395 et seq.), for the health care services rendered to the patient. The amount shall be in accordance with the sliding scale based on income developed by the department pursuant to this act.

L.2008, c.60, s.1; amended 2012, c.17, s.206.



Section 26:2H-12.53 - Sliding Scale For Certain Hospital Charges.

26:2H-12.53 Sliding scale for certain hospital charges.

2.The Department of Health shall establish a sliding scale based on income which stipulates the percentage of a hospital charge that an uninsured resident of this State whose family gross income is less than 500% of the federal poverty level is required to pay for health care services rendered at a hospital.

L.2008, c.60, s.2; amended 2012, c.17, s.207.



Section 26:2H-12.54 - Findings, Declarations Relative To Pressure Ulcers In Nursing Home Residents.

26:2H-12.54 Findings, declarations relative to pressure ulcers in nursing home residents.

1.The Legislature finds and declares that:

a.Pressure ulcers, or bedsores, are a serious public health concern, and elderly persons, who comprise the majority of residents in nursing homes in this State, are most at risk of experiencing pressure ulcers;

b.There are four stages of pressure ulcers, ranging from Stage 1 (skin still intact), to Stage 4 (loss of tissue and exposed muscle, tendon, and bone);

c.Persons with pressure ulcers can experience severe pain, as well as complications from infection;

d.According to 2007 survey data reported by the Centers for Medicare and Medicaid Services, nursing home residents in New Jersey had pressure ulcer rates that were higher than the national overall average. New Jersey ranked fourth highest among all states and the District of Columbia in the percentage of nursing home residents with pressure ulcers and fifth highest in the percentage of nursing home residents with pressure ulcers at the time of admission to the facility; and

e.The use of pressure redistribution mattresses is widely recognized as one of the more effective ways to prevent and treat pressure ulcers.

L.2009, c.44, s.1.



Section 26:2H-12.55 - Replacement Of Mattresses With Pressure Redistribution Mattresses.

26:2H-12.55 Replacement of mattresses with pressure redistribution mattresses.

2. a. Beginning one year after the effective date of this act, when a nursing home replaces a mattress for use by a nursing home resident, the nursing home shall replace the mattress with a pressure redistribution mattress that is designed to address, at a minimum, Stage 1 pressure ulcers.

b.No later than three years after the effective date of this act, a nursing home shall replace all mattresses used by its nursing home residents with pressure redistribution mattresses that are designed to address, at a minimum, Stage 1 pressure ulcers.

L.2009, c.44, s.2.



Section 26:2H-12.56 - Definitions Relative To Certain Health Care Facilities.

26:2H-12.56 Definitions relative to certain health care facilities.

1. a. For the purposes of this act:

"Assisted living facility" means an assisted living residence or comprehensive personal care home licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.);

"Medicaid" means the program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.); and

"Medicaid-eligible" means that a person is determined to meet the financial and clinical eligibility standards and has been approved by the Department of Health and Senior Services for participation in a federally approved 1915(c) Medicaid waiver program that provides assisted living services.

b.An assisted living facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall provide to a prospective private pay resident, the financially responsible party for the prospective resident, or the prospective resident's legal guardian, as appropriate, a written informational sheet, prepared and updated by the Department of Health and Senior Services and the Division of Medical Assistance and Health Services in the Department of Human Services pursuant to section 2 of this act, that explains eligibility for participation in a federally approved 1915(c) Medicaid waiver program that provides assisted living services.

c.The written informational sheet provided to the prospective private pay resident, financially responsible party, or legal guardian, pursuant to subsection b. of this section, shall be accompanied by a written statement, signed by an authorized representative of the assisted living facility stating that:

(1)The assisted living facility is unable to guarantee the availability of a bed for use by a Medicaid-eligible resident, pursuant to P.L.2001, c.234 (C.26:2H-12.16 et seq.) at the assisted living facility at the time that the resident becomes Medicaid-eligible; and

(2)If there is no bed for use by a Medicaid-eligible resident, pursuant to P.L.2001, c.234 (C.26:2H-12.16 et seq.) available at the time the resident becomes Medicaid-eligible, the assisted living facility has the option to transfer the resident to a nursing home or another assisted living facility, as appropriate.

d.If a private pay resident of an assisted living facility, or the resident's financially responsible party, or legal guardian, as appropriate, provides written notice to the assisted living facility that the resident is likely to become Medicaid-eligible within the next six months, the assisted living facility, upon receipt of such notice, shall inform the resident, financially responsible party, or legal guardian, as appropriate, in writing, of the position at the time of the notice of the resident's placement on any list of residents awaiting a bed for use by a Medicaid-eligible resident, pursuant to P.L.2001, c.234 (C.26:2H-12.16 et seq.).

L.2009, c.61, s.1.



Section 26:2H-12.57 - Written Informational Sheet For Assisted Living Facilities.

26:2H-12.57 Written informational sheet for assisted living facilities.

2.The Department of Health, in consultation with the Division of Medical Assistance and Health Services in the Department of Human Services, shall prepare a written informational sheet for assisted living facilities that explains eligibility for participation in a federally approved 1915(c) Medicaid waiver program that provides assisted living services. The informational sheets shall be available on the website of the Department of Health and shall be updated by the Department of Health as necessary to reflect a change in eligibility for the programs.

L.2009, c.61, s.2; amended 2012, c.17, s.208.



Section 26:2H-12.58 - Distribution Of Informational Sheets.

26:2H-12.58 Distribution of informational sheets.

3.The Department of Health shall distribute the applicable informational sheets, prepared and updated pursuant to section 2 of this act, to all licensed assisted living facilities in the State.

L.2009, c.61, s.3; amended 2012, c.17, s.209.



Section 26:2H-12.59 - Online Brochure Relative To Bone Marrow Donation.

26:2H-12.59 Online brochure relative to bone marrow donation.

1. a. The Commissioner of Health shall prepare an online brochure for display on the Internet website of the Department of Health, based upon information derived from the National Marrow Donor Program, or NMDP, which may be downloaded by physicians and utilized by the commissioner for the purposes of subsection c. of this section, and shall be designed to inform patients of the option to become a bone marrow or peripheral blood stem cell, or PBSC, donor by registering with the NMDP and to answer common questions about bone marrow and peripheral blood stem cell, or PBSC, donation.

b.The brochure shall describe:

(1)the health benefits to the community from making a bone marrow or PBSC donation through the NMDP;

(2)how to register with the NMDP;

(3)the procedures for making a bone marrow or PBSC donation through the NMDP, including notice that there is no charge to the donor or the donor's family for making the donation;

(4)the circumstances and procedures by which a patient may receive a transfusion of the patient's previously donated blood; and

(5)any other aspects of bone marrow or PBSC donation that the commissioner deems appropriate for the purposes of this act.

c.The commissioner, within the limits of resources available to the Department of Health for this purpose, shall seek to promote awareness among physicians and the general public in this State about the option to become a bone marrow or PBSC donor. In doing so, the commissioner shall consult with at least the following: the Medical Society of New Jersey, the Institute of Medicine and Public Health of New Jersey, the NMDP, and other organizations that are seeking to increase bone marrow and PBSC donation among various ethnic groups within the State in need of these donations.

L.2010, c.61, s.1; amended 2012, c.17, s.210.



Section 26:2H-12.60 - Submission Of Bill To Medicare Beneficiary By Health Care Facility; Reporting Of Nonpayment.

26:2H-12.60 Submission of bill to Medicare beneficiary by health care facility; reporting of nonpayment.

1. a. A health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), which provides a health care service to a Medicare beneficiary, shall bill the beneficiary, within 90 days from the date the payment from Medicare or other third party payer is finalized for any amounts due and owing for the service that are not reimbursed by the Medicare program or other third party payer.

b.In the event the health care facility does not submit a bill to the beneficiary within 90 days from the date the payment from Medicare or other third party payer is finalized, the health care facility shall not be permitted to report any nonpayment of the bill by the beneficiary to a consumer reporting agency.

c.A health care facility that violates the provisions of this section shall be subject to such penalties as the Commissioner of Health and Senior Services may determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14).

d.As used in this section:

"Consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and which uses any means or facility for the purpose of preparing or furnishing consumer reports.

L.2010, c.95, s.1.



Section 26:2H-12.61 - Discharge Of Patients From Certain Residences; Provision For Care In Alternate Facility.

26:2H-12.61 Discharge of patients from certain residences; provision for care in alternate facility.

1. a. If a facility licensed to operate as an assisted living residence or comprehensive personal care home pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) opts to surrender its license and has promised a resident of the facility or the resident's responsible party, in writing through a resident agreement or other instrument, or through a condition of licensure or certificate of need with the Department of Health, that it will not discharge a resident who becomes Medicaid-eligible, as that term is defined in section 1 of P.L.2001, c.234 (C.26:2H-12.16), the facility shall escrow sufficient funds, as determined by the Commissioner of Health, to cover the cost of providing a resident with care in an alternate State-licensed assisted living residence or comprehensive personal care home for as long as the resident shall require care.

b.The facility shall cover any costs necessary to utilize actuarial services as the Department of Health may require to determine the amount to be escrowed pursuant to subsection a. of this section.

c.In the event of a facility bankruptcy, any monies left over after all creditors have been paid shall be used, to the maximum extent practicable, to cover the cost of care provided to a resident in an alternate State-licensed assisted living residence or comprehensive personal care home pursuant to subsection a. of this section.

L.2011, c.16, s.1; amended 2012, c.17, s.211.



Section 26:2H-12.62 - Definitions Relative To Qualifications For Employment As Surgical Technologist.

26:2H-12.62 Definitions relative to qualifications for employment as surgical technologist.

1.For purposes of this act:

"Health care facility" means a hospital or other health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

"Surgical technologist" means a person who is authorized to practice surgical technology pursuant to the provisions of this act.

"Surgical technology" means surgical patient care that includes, but is not limited to, the following tasks or functions:

(1)preparing the operating room for surgical procedures by ensuring that surgical equipment is functioning properly and safely;

(2)preparing the operating room and the sterile field for surgical procedures by preparing sterile supplies, instruments, and equipment using sterile technique;

(3)anticipating the needs of the surgical team based on knowledge of human anatomy and pathophysiology and how they relate to the surgical patient and the patient's surgical procedure; and

(4)as directed, performing tasks at the sterile field including:
(a)passing supplies, equipment or instruments;

(b)sponging or suctioning an operative site;

(c)preparing and cutting suture material;

(d)transferring and irrigating with fluids;

(e)transferring and administering drugs within the sterile field, according to applicable law;

(f)handling specimens;

(g)holding retractors and other instruments;

(h)applying electrocautery to clamps on bleeders;

(i)connecting drains to suction apparatus;

(j)applying dressings to closed wounds; and

(k)performing sponge, needle, supply and instrument counts with the registered nurse circulator.

L.2011, c.148, s.1.



Section 26:2H-12.63 - Requirements For Practicing Surgical Technology.

26:2H-12.63 Requirements for practicing surgical technology.

2.No person shall practice surgical technology in a health care facility unless that person:

a.has successfully completed a nationally or regionally accredited educational program for surgical technologists; or

b.holds and maintains a certified surgical technologist credential administered by the National Board of Surgical Technology and Surgical Assisting or its successor, or other nationally recognized credentialing organization; or

c.has completed an appropriate training program for surgical technology in the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States or in the United States Public Health Service Commissioned Corps; or

d.provides evidence that the person was employed to practice surgical technology in a health care facility on the effective date of this act; or

e.is in the service of the federal government, to the extent that individual is performing surgical technology duties related to that service.

L.2011, c.148, s.2.



Section 26:2H-12.64 - Requirements For Employment.

26:2H-12.64 Requirements for employment.

3.A health care facility shall not employ or otherwise contract for the services of a surgical technologist unless the person employed or contracted meets the requirements of section 2 of this act.

L.2011, c.148, s.3.



Section 26:2H-12.65 - Continuing Education Requirement.

26:2H-12.65 Continuing education requirement.

4.A person who qualifies to practice surgical technology in a health care facility under section 2 of this act shall annually complete 15 hours of continuing education to remain qualified to practice as a surgical technologist in this State.

L.2011, c.148, s.4.



Section 26:2H-12.66 - Verification Of Eligibility To Practice.

26:2H-12.66 Verification of eligibility to practice.

5.A health care facility that employs or contracts with a person to practice surgical technology shall verify that the person meets: a. the continuing education requirements of section 4 of this act; and b. the requirements of section 2 of this act.

L.2011, c.148, s.5.



Section 26:2H-12.67 - Person Permitted To Act Within Scope Of Practice Of License.

26:2H-12.67 Person permitted to act within scope of practice of license.

6.Nothing in this act shall prohibit any person licensed under any other law from practicing surgical technology if the person is acting within the scope of practice of his license.

L.2011, c.148, s.6.



Section 26:2H-12.68 - Definitions Relative To Disposal Of Prescription Medications By Health Care Facilities.

26:2H-12.68 Definitions relative to disposal of prescription medications by health care facilities.

1.As used in this act:

"Public wastewater collection system" means any collection system regulated by the Department of Environmental Protection pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), and which system consists of structures which, operating alone or with other structures, result in the collection and conveyance or transmission of wastewater from private, commercial, institutional, or industrial sources, to public wastewater treatment systems for subsequent treatment.

"Septic system" means a system for the disposal of sanitary sewage into the ground, which is designed and constructed to treat sanitary sewage in a manner that will retain most of the settled solids in a septic tank and discharge the liquid effluent to a disposal field.

L.2012, c.62, s.1.



Section 26:2H-12.69 - Health Care Facilities Prohibited From Discharging Prescription Medication Into Public Wastewater Collection Or Septic System; Exceptions.

26:2H-12.69 Health care facilities prohibited from discharging prescription medication into public wastewater collection or septic system; exceptions.

2. a. Except as otherwise provided by subsections b. and c. of this section, every health care facility shall establish and implement a policy, procedure, plan, or practice that prohibits the health care facility and any employee, staff person, contractor, or other person under the direction or supervision of the health care facility from discharging, disposing of, flushing, pouring, or emptying any unused prescription medication into a public wastewater collection system or a septic system.

b.Nothing in this act shall be construed to limit or prohibit a health care facility from lawfully discharging, disposing of, flushing, pouring, or emptying into a public wastewater collection system or a septic system any non-prescription medication or an intravenous solution containing only dextrose, saline, sterile water, or electrolytes, or a combination thereof.

c.Notwithstanding the provisions of subsection a. of this section to the contrary, a health care facility, or any employee, staff person, contractor, or other person under the direction or supervision of the health care facility, may discharge, dispose of, flush, pour, or empty any unused prescription medication into a public wastewater collection system or a septic system if, pursuant to the product insert, product label, product packaging, or prescription:

(1)the dose of prescription medication is to be partially wasted prior to administration of the medication per physician order;

(2)the prescription medication is a controlled substance as defined by federal law, rule or regulation; or

(3)the prescription medication is not deemed hazardous by the United States Environmental Protection Agency or the National Institute of Occupational Safety and Health, in the Centers for Disease Control and Prevention within the United States Department of Health and Human Services.

L.2012, c.62, s.2.



Section 26:2H-12.70 - Department To Ensure Compliance.

26:2H-12.70 Department to ensure compliance.

3.The Department of Health and Senior Services shall, in conjunction with its periodic inspection of a health care facility, ensure that the health care facility has established and is implementing a policy, procedure, plan, or practice for the proper disposal of unused prescription medications in accordance with section 2 of this act.

L.2012, c.62, s.3.



Section 26:2H-12.71 - Violations, Penalties.

26:2H-12.71 Violations, penalties.

4. a. Notwithstanding the provisions of any other law or rule or regulation to the contrary, only the penalties set forth in this section shall be imposed for any violation of this act.

b.Any health care facility that fails to establish and implement a policy, procedure, plan, or practice for the disposal of unused prescription medications as required pursuant to subsection a. of section 2 of this act shall be liable to a civil administrative penalty of not more than $1,000 for a first violation and not more than $2,500 for each subsequent violation. Any penalty issued pursuant to this section shall be administered in accordance with the provisions of sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and C.26:2H-14).

c.The Department of Health and Senior Services is authorized and empowered to compromise and settle any claim for a monetary penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

L.2012, c.62, s.4.



Section 26:2H-12.72 - Rules, Regulations.

26:2H-12.72 Rules, regulations.

5.The Department of Health and Senior Services, in consultation with the Department of Environmental Protection, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as are necessary to effectuate the provisions of this act.

L.2012, c.62, s.5.



Section 26:2H-12.73 - Protocols Established By General Hospitals Relative To Sctus.

26:2H-12.73 Protocols established by general hospitals relative to SCTUs.

1. a. A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall establish protocols to request immediate dispatch, timely patient pick-up from the sending hospital, and transport to the receiving hospital by a specialty care transportation unit, or SCTU, used for patient inter-facility transfers.

b.A general hospital shall establish contingency SCTU transport protocols in the event that the hospital's designated SCTU is not immediately available for dispatch.

c.The Department of Health shall ensure, by means of its periodic inspection of a hospital and such other measures as it deems appropriate, that the hospital has established and implemented the protocols required pursuant to subsections a. and b. of this section.

d.A hospital that fails to comply with the provisions of this act shall be liable to a penalty in accordance with the provisions of sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and C.26:2H-14).

L.2013, c.67, s.1.



Section 26:2H-12.74 - Rules, Regulations.

26:2H-12.74 Rules, regulations.

2.The Commissioner of Health shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as are necessary to effectuate the purposes of this act.

L.2013, c.67, s.2.



Section 26:2H-12.75 - Findings, Declarations Relative To Pediatric Respite Care Facilities.

26:2H-12.75 Findings, declarations relative to pediatric respite care facilities.

1.The Legislature finds and declares that:

a.Many children in the State with limited life expectancies or complex, life-limiting illnesses receive care at pediatric medical day care facilities, but the families of these children remain responsible for the overall care of their children and become overwhelmed because they lack the built-in breaks typically available to most families;

b.Inadequate support services exist to provide respite for families responsible 24 hours per day for children with limited life expectancies or complex, life-limiting illnesses;

c.Community-based, comprehensive, family-centered pediatric respite care facilities established in other states have been shown to enhance the quality of life for children with limited life expectancies or complex, life-limiting illnesses and for their families by providing curative care when possible, pediatric palliative care, respite care, hospice care, and bereavement services, and by addressing their psychological, and spiritual needs; and

d.Similar pediatric respite care facilities should be authorized to operate in this State, and in order to ensure that children and their families receive the best possible support, it is appropriate that these facilities be licensed by the Department of Health.

L.2013, c.267, s.1.



Section 26:2H-12.76 - "Pediatric Respite Care Facility" Defined.

26:2H-12.76 "Pediatric respite care facility" defined.

2.For purposes of this act, "pediatric respite care facility" means a facility licensed by the Department of Health that provides home-like care in a facility for two weeks or less of respite care, or as necessary for end-of-life care or as medically necessary for children up to age 21 with limited life expectancies or complex, life-limiting illnesses and support for their families, and employs an interdisciplinary team to assist in providing curative care treatment when possible, palliative care, and supportive services to meet the physical, emotional, spiritual, social, and economic needs of children and their families during illness, as well as during dying and bereavement if no cure is attained. A "pediatric respite care facility" shall also mean a pediatric long-term care facility licensed in accordance with N.J.A.C. 8:33H-1.5.

L.2013, c.267, s.2.



Section 26:2H-12.77 - Application For Licensure.

26:2H-12.77 Application for licensure.

3.An entity may apply to the Commissioner of Health for a license to establish a pediatric respite care facility in the State. In addition to any other requirements set forth by the Commissioner of Health, an applicant shall be required to provide the following:

a.criminal history record background checks of each staff member and administrator of the facility;

b.payment of any reasonable fees for the issuance or renewal of licenses as determined by the commissioner; and

c.documentation of compliance with standards and policies established by the commissioner regarding:

(1)the core services to be provided;

(2)professional personnel requirements;

(3)standards of patient care; and

(4)administration of the facility.

The provisions of this section shall not apply to pediatric long-term care facilities licensed in accordance with N.J.A.C.8:33H-1.5.

L.2013, c.267, s.3.



Section 26:2H-12.78 - Rules, Regulations.

26:2H-12.78 Rules, regulations.

4.The Commissioner of Health, in consultation with the Commissioners of Human Services and Children and Families, shall adopt such rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as the commissioner deems necessary to effectuate the purposes of the act.

L.2013, c.267, s.4.



Section 26:2H-12.79 - Definitions Relative To Certain Health Care Facilities Required To Be Equipped With Generators.

26:2H-12.79 Definitions relative to certain health care facilities required to be equipped with generators.

1. a. As used in this section:

"Commissioner" means the Commissioner of Community Affairs;

"Department" means the Department of Community Affairs;

"Distributed Energy Resource" or "DER" means an energy efficient technology, approved by the Energy Resilience Bank, capable of supporting emergency operations in a facility during a prolonged electrical outage;

"Energy Resilience Bank" or "ERB" means the financing initiative administered through a joint collaboration by the New Jersey Board of Public Utilities and the New Jersey Economic Development Authority to provide grant or loan funding to facilities that meet specified requirements established by the ERB to aid in the cost of the installation;

"Facility" means a nursing home or assisted living facility licensed pursuant to P.L.1971 c.136 (C.26:2H-1 et seq.), a comprehensive personal care home, pediatric community transitional home, federally qualified health center, dialysis center, hospice in-patient care, or residential health care facility connected to another licensed facility;

"Generator" means an emergency power generator that is integrated with the electrical system of the facility;

"Generator ready" means equipped with an appropriate electrical transfer switch and wiring to which a portable generator can be connected in order to provide back-up electrical power; and

"Health Care Plan Review Unit" means the Health Care Plan Review Unit, or its successor, in the Department of Community Affairs.

b.Within one year of the effective date of this act, a facility shall:

(1)be equipped with an electrical transfer switch and wiring that complies with applicable standards administered by the Health Care Plan Review Unit and have a signed contract to have a generator delivered to the facility in the event of a power outage that: (a)can be connected to the electrical transfer switch;

(b) provides backup electrical power that meets the requirements of subsection c. of this section; and

(c)complies with applicable standards administered by the Health Care Plan Review Unit; or

(2)have a signed contract to have an on-site generator installed at the facility within three years of the effective date of this act that:

(a)provides backup electrical power that meets the requirements of subsection c. of this section in the event of a power outage; and

(b)complies with applicable standards administered by the Health Care Plan Review Unit.

c.The generator or generator connection shall be capable of supporting the following for a minimum of 48 hours:

(1)critical life support equipment;

(2)refrigeration for medications and at least one refrigerator for perishable food;

(3)lighting for means of egress, exit signs, and exit directional signs as required in the NFPA 101, Life Safety Code, 2012 Edition;

(4)emergency lighting in common areas;

(5)equipment necessary for maintaining back-up communications;

(6)elevator service if required for the relocation of patients or residents within the facility or evacuation from the facility;

(7)a fire pump, well pump, or sump pump, if installed;

(8)a sewerage pump, if installed;

(9)fire, smoke and other safety detection alarm systems; and

(10) emergency lighting and power required for the generator at the generator connection point.

d.If the generator or generator connection does not provide sufficient lighting, heating, cooling and duplex receptacles to provide required services in individual sleeping rooms occupied by a patient or resident, it shall support:

(1)sufficient duplex receptacles to provide required services in common areas used to shelter patients or residents in place; and

(2)equipment to provide sufficient heating and cooling in common areas used to shelter patients or residents in place; or

(3)sufficient heating and cooling in common areas adjacent to patient or resident rooms along with sufficient duplex receptacles in patient or resident rooms to shelter in place and provide required services to patients or residents.

e.The facility shall obtain the review and approval of the Health Care Plan Review Unit for the installation of the contracted-for transfer switch and generator.

f.A facility that elects to proceed with an on-site generator shall have the on-site generator:

(1)checked weekly;

(2)tested under load monthly; and

(3)serviced in accordance with manufacturer instructions.

The facility shall maintain a log of the testing and service required by this subsection and shall provide the log to the department upon request.

g.The commissioner or his or her designee may waive the transfer switch or on-site generator requirement if, in his or her opinion, such waiver would not endanger the life, safety, or health of residents, patients or the public and the following conditions are met:

(1)the facility seeking a waiver has applied in writing to the department's Division of Certificate of Need and Licensing with the following information:

(a)a statement from the facility indicating that it has applied for an ERB grant or loan for the installation of a DER energy source and the estimated date that ERB will issue a determination approving or denying the application, or written assurance from the facility of alternative means of financing the DER energy source;

(b)a statement describing the DER energy source, the facility equipment and services the DER energy source can support, and the duration of time that the equipment and services will be supported; and

(c)if the facility is seeking an ERB grant or loan, a copy of the completed application submitted to the ERB.

(2)the facility shall supplement the waiver application by submitting a copy of:

(a)the ERB's determination letter to the department's Division of Certificate of Need and Licensing upon the facility's receipt thereof; or

(b)written confirmation of alternative means of financing.

h.The commissioner or his or her designee may request additional information before processing the request for a waiver.

i.If the commissioner or his or her designee denies a DER waiver application, the facility shall comply with the transfer switch or on-site generator requirement within one year from the date of the denial of the DER waiver.

j.A waiver request submitted for reasons other than installation of a DER energy source shall comply with N.J.A.C. 8:43E-5.6.

L.2015, c.168, s.1.



Section 26:2H-13 - Violations; Penalties; Notice; Hearing

26:2H-13. Violations; penalties; notice; hearing
In addition to authority granted to the department by this act or any other law, the department after serving the licensee with specific charges in writing, may assess penalties and collect the same within the limitations imposed by this act, deny, place on probationary or provisional license, revoke or suspend any and all licenses granted under authority of this act to any person, firm, partnership, corporation or association violating or failing to comply with the provisions of this act, or the rules and regulations promulgated hereunder.

Notice of the assessment of penalties, revocation, suspension, the placing on probationary or provisional license or denial of a license together with a specification of charges shall be served on the applicant or licensee, personally or sent by certified mail to the address of record and the notice shall set forth the particular reasons for the assessment, denial, suspension, the placing on probationary or provisional license or revocation of the license. Such assessment, denial, suspension, the placing on probationary or provisional license, or revocation shall become effective 30 days after mailing, unless the applicant or licensee, within such 30-day period shall meet the requirements of the department or shall file with the department a written answer to the charges and give written notice to the department of its desire for a hearing in which case the assessment, denial, suspension, the placing on probationary or provisional license, or revocation may be held in abeyance until the hearing has been concluded and a final decision rendered.

The department shall afford the licensee an opportunity for a prompt hearing on the question of the assessment of penalties, the issuance, suspension or the placing on a probationary or provisional license, or revocation of the license. The procedure governing such hearings shall be in accordance with the rules and regulations of the department. Either party may be represented by counsel of his own choosing, and shall have the right to subpoena witnesses and to compel their attendance on forms furnished by the department.

The commissioner shall arrange for prompt and fair hearings on all such cases, render written decisions stating conclusions and reasons therefor upon each matter so heard, and is empowered to enter orders of denial, suspension, placing on probationary or provisional license or revocation consistent with the circumstances in each case, and may assess penalties and collect the same within the limitations imposed by this act.

L.1971, c. 136, s. 13.



Section 26:2H-13.1 - Revocation

26:2H-13.1. Revocation
A person making application for, or who has been issued, a license to operate a residential health care facility who conceals the fact that the person has been denied a license to own or operate a residential facility, or that the person's license to own or operate a residential facility has been revoked by a department or agency of state government in this or any other state is liable for a civil penalty of not more than $5,000.00, and any license to operate a residential health care facility which has been issued to that person shall be immediately revoked.

P.L. 1988,c.113,s.2.



Section 26:2H-14 - Unlicensed Health Care Facility; Rules; Violations; Penalties.

26:2H-14 Unlicensed health care facility; rules; violations; penalties.

14.Any person, firm, partnership, corporation or association who shall operate or conduct a health care facility without first obtaining the license required by this act, or who shall operate such health care facility after revocation or suspension of license, shall be liable to a penalty of not more than $2,500 as provided for by regulation for each day of operation in violation hereof for the first offense and $5,000 for any subsequent offense. Any person, firm, partnership, corporation or association who violates any rule or regulation adopted in accordance with this act as the same pertains to the care of patients and physical plant standards shall be subject to a penalty of not more than $5,000 as provided for by regulation for each day that he is in violation of such rule or regulation. Upon notification to the facility of such violations as pertain to the care of patients or to the hazardous or unsafe condition existing in or upon the structure in which the licensed facility is maintained, the commissioner shall allow the facility 72 hours in which to correct any such violation and if at the end of such period the violation is not corrected and it poses an imminent threat to the health, safety or welfare of the public or the residents of the facility, he may, in his discretion, summarily suspend the license of the facility without a hearing and may order immediate correction of such violation as a prerequisite of reinstatement of licensure. If a licensee that is subject to summary suspension shall deny that a violation exists or has occurred, he shall be have the right to apply to the commissioner for a hearing. Such hearing shall be held and a decision rendered within 48 hours of receipt of said request. If the commissioner shall rule against the licensee, the licensee shall have the right to apply for injunctive relief against the commissioner's order. Jurisdiction of such injunctive relief shall be in the Superior Court of New Jersey. Nothing herein shall be construed to prevent the commissioner from thereafter suspending or revoking the license in accordance with the procedure set forth in section 13. If, within one year after such violation such person, firm, partnership, corporation or association is found guilty of the same violation such penalties as hereinbefore set forth shall be doubled, and if there be a third violation within such time, such penalties shall be tripled. In addition thereto the department may, in its discretion, suspend the license for such time as it may deem proper or revoke said license.

Any person, firm, partnership, corporation or association who shall, except in cases of an emergency, maintain more patients in his premises than he is licensed so to do, shall be subject to a penalty, in accordance with the procedure set forth in section 13, in an amount equal to the daily charge collected from such patient or patients plus $25.00 for each day each extra patient is so maintained.

L.1971,c.136,s.14; amended 1978, c.83, s.9; 1986, c.96, s.1; 1998, c.43, s.14; 2003, c.117, s.18.



Section 26:2H-14.1 - Definitions

26:2H-14.1. Definitions
As used in this act:

a. "Department" means the State Department of Health.

b. "Heat emergency" means an indoor air temperature of 85 degrees Fahrenheit or higher for a continuous period of four hours or longer.

L.1984, c. 114, s. 1, eff. Aug. 3, 1984.



Section 26:2H-14.2 - Heat Emergency Action Plan.

26:2H-14.2 Heat emergency action plan.

2. a. Every nursing home as defined in section 2 of P.L.1976, c.120 (C.30:13-2) or licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), every residential health care facility as defined in section 1 of P.L.1953, c.212 (C.30:11A-1) or licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), and every dementia care home as defined in section 17 of P.L.2015, c.125 (C.26:2H-148) shall establish by written policy a heat emergency action plan which shall include those procedures to be followed in the event of a heat emergency in order to protect the health and welfare of its residents, and which shall be approved by the department. The department shall review a heat emergency action plan established pursuant to this act at least once in each year.

b.A health care facility included within the provisions of this act shall be required to notify the department immediately in the event of a heat emergency.

L.1984, c.114, s.2; amended 2015, c.125, s.4.



Section 26:2H-14.3 - Rules, Regulations Relative To Air Conditioning, Adequate Ventilation.

26:2H-14.3 Rules, regulations relative to air conditioning, adequate ventilation.

3.The Commissioner of Health shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act. The regulations shall require that:

a.Each health care facility included within the provisions of this act and which is not equipped with air conditioning on the effective date of P.L.1989, c.173 (C.26:2H-14.4 et al.), shall provide for and operate adequate ventilation in all areas used by patients or residents, including, but not limited to, the use of ceiling fans, wall fans or portable fans, where appropriate, so that the temperature in these areas does not exceed 82 degrees Fahrenheit, but the health care facility shall not directly assess patients or residents for the purchase or installation of the fans or other ventilating equipment.

(1)The regulations shall also provide that within two years after the effective date of P.L.1989, c.173 (C.26:2H-14.4 et al.), every nursing home included within the provisions of this act, and every residential health care facility as specified in this paragraph, shall be equipped with air conditioning, except that the commissioner may grant a nursing home or residential health care facility a waiver from the air conditioning requirement to give the nursing home or residential health care facility one additional year to comply with the air conditioning requirement, for which waiver the nursing home or residential health care facility shall apply on a form and in a manner prescribed by the commissioner, if the nursing home or residential health care facility can demonstrate to the satisfaction of the commissioner that the failure to grant such a waiver would pose a serious financial hardship to the nursing home or residential health care facility. The air conditioning shall be operated so that the temperature in all areas used by patients or residents does not exceed 82 degrees Fahrenheit. The air conditioning requirement established in this subsection shall apply to a residential health care facility only: (1) upon enactment into law of legislation that increases the rate of reimbursement provided by the State under the Supplemental Security Income program, P.L.1973, c.256 (C.44:7-85 et seq.), which rate is certified by the Commissioner of Health to be sufficient to enable the facility to meet the costs of complying with the requirement; and (2) if the facility qualifies for funds for energy efficiency rehabilitation through the "Petroleum Overcharge Reimbursement Fund," established pursuant to P.L.1987, c.231 (C.52:18A-209 et seq.), which funds can be applied towards equipping the facility with air conditioning. A nursing home or residential health care facility shall not directly assess patients or residents for the purchase or installation of the air conditioning equipment.

(2)The regulations shall also provide that within two years after the effective date of P.L.2015, c.125 (C.55:13B-5.1 et al.), every dementia care home shall be equipped with air conditioning, except that the commissioner may grant a dementia care home a waiver from the air conditioning requirement to give the dementia care home one additional year to comply with the air conditioning requirement, for which waiver the dementia care home shall apply on a form and in a manner prescribed by the commissioner, if the dementia care home can demonstrate to the satisfaction of the commissioner that the failure to grant such a waiver would pose a serious financial hardship to that facility. The air conditioning shall be operated so that the temperature in all areas used by residents does not exceed 82 degrees Fahrenheit. A dementia care home shall not directly assess residents for the purchase or installation of the air conditioning equipment; and

b.Patients or residents are identified by predisposition, due to illness, medication or otherwise, to heat-related illness and that during a heat emergency, their body temperature, dehydration status and other symptoms of heat-related illness are monitored frequently and regularly, any anomalies are promptly reported to the attending physician, and any necessary therapeutic or palliative measures are instituted, including the provision of liquids, where required.

L.1984, c.114, s.3; amended 1989, c.173, s.1; 2015, c.125, s.5.



Section 26:2H-14.4 - Air Conditioning Required In Certain Facilities.

26:2H-14.4 Air conditioning required in certain facilities.

2.A nursing home or residential health care facility included within the provisions of P.L.1984, c.114 (C.26:2H-14.1 et seq.) which is constructed or expanded after the effective date of P.L.1989, c.173 (C.26:2H-14.4 et al.), or a dementia care home included within the provisions of P.L.1984, c.114 (C.26:2H-14.1 et seq.) which is constructed or expanded after the effective date of P.L.2015, c.125 (C.55:13B-5.1 et al.), shall be equipped with air conditioning in all areas used by patients or residents, and the air conditioning shall be operated so that the temperature in these areas does not exceed 82 degrees Fahrenheit.

L.1989, c.173, s.2; amended 2015, c.125, s.6.



Section 26:2H-14.5 - Requirements For Handling Of Security Deposits Paid To Residential Health Care Facility

26:2H-14.5. Requirements for handling of security deposits paid to residential health care facility
1. If a residential health care facility requires a security deposit advanced prior to the admission of a person to the residential health care facility, the money or other form of security, until repaid or applied to payments in accordance with the terms of the contract or agreement, including the resident's portion of the interest or earnings accumulated thereon as hereinafter provided, shall continue to be the property of the resident and shall be held in trust by the residential health care facility and shall not be mingled with the personal property or become an asset of the residential health care facility, except as provided in section 2 of this act.

a. The residential health care facility shall: (1) invest that money in shares of an insured money market fund established by an investment company based in this State and registered under the "Investment Company Act of 1940," 54 Stat. 789 (15 U.S.C. s. 80a-1 et seq.) whose shares are registered under the "Securities Act of 1933," 48 Stat. 74 (15 U.S.C. s. 77a et seq.) and the only investments of which fund are instruments maturing in one year or less, or (2) deposit that money in a State or federally chartered bank, savings bank or savings and loan association in this State insured by an agency of the federal government in an account bearing a variable rate of interest, which shall be established at least quarterly, which is similar to the average rate of interest on active interest-bearing money market transaction accounts paid by the bank or association, or equal to similar accounts of an investment company described in paragraph (1) of this subsection, less an amount not to exceed 1% per annum of the amount so invested or deposited for the costs of servicing and processing the accounts.

b. Immediately after the security money is invested, the residential health care facility shall notify the resident in writing of the name and address of the investment company, State or federally chartered bank, savings bank or savings and loan association in which the deposit or investment of security money is made, and the amount of the deposit.

c. All of the money so deposited or advanced may be deposited or invested by the residential health care facility in one interest-bearing or dividend yielding account as long as the residential health care facility complies with all the other requirements of this act.

d. The residential health care facility is entitled to receive as administration expenses, a sum equivalent to 1% per annum thereon or 12.5% of the aggregate interest yield on the security deposit, whichever is greater, less the amount of any service fee charged by an investment company, a State or federally chartered bank, savings bank or savings and loan association for money deposited pursuant to this section, which is in lieu of all other administrative and custodial expenses. The balance of the interest or earnings paid thereon by the investment company, State or federally chartered bank, savings bank or savings and loan association shall belong to the resident and shall be permitted to compound to the benefit of the resident, or be paid to the resident in cash, or be credited toward the payments due on the anniversary of the resident's admission to the residential health care facility in accordance with the terms of the contract or agreement.

e. If the residential health care facility fails to notify the resident of the name and address of the investment company, State or federally chartered bank, savings bank or savings and loan association in which the deposit or investment of the security is made, and the amount thereof, within 30 days after receipt of the money from the resident, the resident may give written notice to the residential health care facility that the security money shall be applied on account of payments due or to become due from the resident, and thereafter the resident shall be without obligation to make any further security deposit and the residential health care facility shall not be entitled to make further demand for a security deposit.

f. Within 60 days after the person is no longer a resident of the residential health care facility, the residential health care facility shall return to the former resident or, if appropriate, to the resident's estate, by personal delivery or by registered or certified mail the sum so deposited plus the former resident's portion of the interest or earnings accumulated thereon, less any charges expended in accordance with the terms of a contract or agreement. The interest or earnings and any such deductions shall be itemized and the resident or, if appropriate, the resident's estate, notified thereof by personal delivery or by registered or certified mail.

g. The Commissioner of Banking may promulgate rules and regulations with respect to the establishment of the method of computing the interest due to either the residential health care facility or to the resident pursuant to the provisions of this act in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) if the money is deposited in an account or in shares of an investment company upon which the interest varies on a periodic basis.

L.1993,c.282,s.1.



Section 26:2H-14.6 - Commingling Of Security Deposits, Conditions

26:2H-14.6. Commingling of security deposits, conditions
2. A residential health care facility shall not be required to segregate a security deposit held on behalf of a resident on the effective date of this act from other funds used to operate the facility if the facility complies with the requirements set forth in subsections a. through c. of this section.

a. The residential health care facility shall pay the resident interest on the security deposit equal to the average rate of interest paid by State or federally chartered banks, savings banks or savings and loan associations located in the municipality in which the residential health care facility is located and insured by an agency of the federal government, in an account bearing a variable rate of interest which shall be established at least quarterly, which is similar to the average rate of interest on active interest-bearing money market transaction accounts paid by a bank or association, less an amount not to exceed 1% per annum of the security deposit for the cost of servicing the security deposit account. The residential health care facility shall obtain the interest rate to be paid on the security deposit at least quarterly by contacting at least three banks or associations in the municipality in which the facility is located, and shall document each call with the name of the bank or association called, the person contacted at the bank or association, the rate of interest quoted and the type of account to which the interest rate applies.

b. The residential health care facility shall notify the resident in writing that the facility will be holding the security deposit, the amount of the security deposit and the initial interest rate to be paid on the deposit. If the residential health care facility fails to so notify the resident in writing within 30 days after the effective date of this act, the resident may give written notice to the residential health care facility that the security money shall be applied on account of payments due or to become due from the resident, and thereafter the resident shall be without obligation to make any further security deposit and the residential health care facility shall not be entitled to make further demand for a security deposit.

c. The residential health care facility is entitled to receive as administration expenses, a sum equivalent to 1% per annum thereon or 12.5% of the aggregate interest yield on the security deposit, whichever is greater, which is in lieu of all other administrative and custodial expenses associated with the resident's security deposit account. The balance of the interest or earnings paid to the account shall belong to the resident and shall be permitted to compound to the benefit of the resident, or be paid to the resident in cash, or be credited toward the payments due on the anniversary of the resident's admission to the residential health care facility in accordance with the terms of the contract or agreement. The residential health care facility shall provide the resident with a quarterly statement of his security deposit account showing the security deposit balance, the interest rate paid on the security deposit, the amount of interest earned and any deductions made from the account.

L.1993,c.282,s.2.



Section 26:2H-14.7 - Violations; Cause Of Action

26:2H-14.7. Violations; cause of action
3. A person shall have a cause of action against the residential health care facility for any violation of this act. The Department of Health may maintain an action in the name of the State to enforce the provisions of this act and any rules and regulations promulgated pursuant to this act. The action to recover actual and punitive damages shall be brought in a court of competent jurisdiction. A plaintiff who prevails in an action shall be entitled to recover reasonable attorney's fees and costs of the action.

L.1993,c.282,s.3.



Section 26:2H-14.8 - Short Title.

26:2H-14.8 Short title.

1.This Act shall be known and may be cited as the "Safe Patient Handling Act."

L.2007, c.225, s.1.



Section 26:2H-14.9 - Findings, Declarations Relative To Health Care Worker, Patient Safety.

26:2H-14.9 Findings, declarations relative to health care worker, patient safety.

2.The Legislature finds and declares that:

a.In New Jersey, nurses, nurse aides, orderlies and attendants, combined, have the highest number of nonfatal occupational injuries and illnesses involving days away from work of other occupations;

b.Chronic back pain and other job-related musculoskeletal disorders contribute significantly to the decision by nurses and other health care workers to leave their professions, which exacerbates the shortage of health care providers in this State;

c.Studies show that manual patient handling and movement negatively affect patient safety, quality of care and patient comfort, dignity and satisfaction;

d.The American Hospital Association has stated that work-related musculoskeletal disorders account for the largest proportion of workers' compensation costs in hospitals and long-term care facilities;

e.Studies demonstrate that assistive patient handling technology reduces workers' compensation and medical treatment costs for musculoskeletal disorders among health care workers, and that employers can recoup their initial investment in equipment and training within three years;

f.Therefore, it is appropriate public policy to minimize unassisted patient handling as set forth in this act.

L.2007, c.225, s.2.



Section 26:2H-14.10 - Definitions Relative To Health Care Worker, Patient Safety.

26:2H-14.10 Definitions relative to health care worker, patient safety.

3.As used in this act:

"Assisted patient handling" means patient handling using: mechanical patient handling equipment including, but not limited to, electric beds, portable base and ceiling track-mounted full body sling lifts, stand assist lifts, and mechanized lateral transfer aids; and patient handling aids including, but not limited to, gait belts with handles, sliding boards and surface friction-reducing devices.

"Covered health care facility" means a general or special hospital or nursing home licensed by the Department of Health and Senior Services pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), a State developmental center and a State or county psychiatric hospital.

"Health care worker" means an individual who is employed by a covered health care facility whose job duties entail patient handling.

"Patient" means a patient or resident at a covered health care facility.

"Patient handling" means the lifting, transferring, repositioning, transporting or moving of a patient in a covered health care facility.

"Unassisted patient handling" means patient handling using a health care worker's body strength without the use of mechanical patient handling equipment or patient handling aids.

L.2007, c.225, s.3.



Section 26:2H-14.11 - Establishment Of Safe Patient Handling Program; Requirements.

26:2H-14.11 Establishment of safe patient handling program; requirements.

4.Within 36 months of the effective date of this act, each covered health care facility shall establish a safe patient handling program to reduce the risk of injury to both patients and health care workers at the facility.

a.The facility shall:

(1)maintain a detailed written description of the program and its components;

(2)provide a copy of the written description of the program to the Department of Health and Senior Services or Department of Human Services, as applicable, and make the description available to health care workers at the facility and to any collective bargaining agent representing health care workers at the facility;

(3)establish a safe patient handling policy, as provided in subsection b. of this section;

(4)include in the safe patient handling policy a statement concerning the right of a patient to refuse the use of assisted patient handling, as provided in subsection e. of this section;

(5)post the safe patient handling policy in a location easily visible to staff, patients, and visitors; and

(6)designate a representative of management at the facility who shall be responsible for overseeing all aspects of the safe patient handling program.

b.A safe patient handling program shall include:

(1)a safe patient handling policy on all units and for all shifts that minimizes unassisted patient handling, taking into account the patient's physical and cognitive condition, and that is consistent with patient safety and well-being;

(2)an assessment of the safe patient handling assistive devices needed to carry out the facility's safe patient handling policy;

(3)recommendations for a three-year capital plan to purchase safe patient handling equipment and patient handling aids necessary to carry out the safe patient handling policy, which plan takes into account the financial constraints of the facility;

(4)protocols and procedures for assessing and updating the appropriate patient handling requirements of each patient of the facility;

(5)a plan for achieving prompt access to and availability of mechanical patient handling equipment and patient handling aids;

(6)a provision requiring that all such equipment and aids be stored and maintained in compliance with their manufacturers' recommendations;

(7)a training program for health care workers that:

(a)covers the identification, assessment, and control of patient handling risks; the safe, appropriate, and effective use of patient handling equipment and aids, and proven safe patient handling techniques;

(b)requires trainees to demonstrate proficiency in the techniques and practices presented;

(c)is provided during paid work time; and

(d)is conducted upon commencement of the facility's safe patient handling program and at least annually thereafter, with appropriate interim training for individuals beginning work between annual training sessions; and

(8)educational materials for patients and their families to help orient them to the facility's safe patient handling program.

c.A facility shall conduct an annual evaluation of the program, and make revisions to the program based on data analysis.

d.A facility shall conduct the initial training as required in this section within 36 months of the effective date of this act.

e.Nothing in this act shall be construed to limit the right of a patient to refuse the use of assisted patient handling.

L.2007, c.225, s.4.



Section 26:2H-14.12 - Safe Patient Handling Committee.

26:2H-14.12 Safe patient handling committee.

5. a. Within 12 months of the effective date of this act:

(1)each covered health care facility shall establish a safe patient handling committee, which shall be responsible for all aspects of the development, implementation and periodic evaluation and revision of the facility's safe patient handling program, including the evaluation and selection of patient handling equipment and aids and other appropriate engineering controls;

(2)in the case of a health care system that owns or operates more than one covered health care facility or Department of Human Services facilities, the safe patient handling committee may be operated at the system or department level, provided that committee membership includes at least one health care worker from each facility, and a safe patient handling program is developed for each facility, taking into account the characteristics of the patients at the facility.

b.At least 50% of the members of the committee shall be health care workers who are representative of the different disciplines of health care workers employed at the facility or facilities, in the case of a health care system. In a facility or health care system where health care workers are represented by one or more collective bargaining agents, the management of the facility or system shall consult with the collective bargaining agents regarding the selection of the health care worker committee members.

The remaining members of the committee shall have experience, expertise, or responsibility relevant to the operation of a safe patient handling program.

c.The committee shall meet as needed, but no less than quarterly.

L.2007, c.225, s.5.



Section 26:2H-14.13 - Certain Retaliatory Actions Against Health Care Worker Prohibited.

26:2H-14.13 Certain retaliatory actions against health care worker prohibited.

6.A covered health care facility shall not take any retaliatory action against any health care worker because that worker refuses to perform a patient handling task due to a reasonable concern about worker or patient safety, or the lack of appropriate and available patient handling equipment or aids. In the event the health care worker refuses to perform a patient handling task pursuant to this section, the worker shall promptly notify his supervisor of the refusal and the reason therefor.

As used in this section, "retaliatory action" shall have the same meaning as provided in section 2 of P.L.1986, c.105 (C.34:19-2).

L.2007, c.225, s.6.



Section 26:2H-14.14 - Violations, Penalties.

26:2H-14.14 Violations, penalties.

7.A covered health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) that is in violation of the provisions of this act shall be subject to such penalties as the Department of Health may determine pursuant to sections 13 and 14 of P.L.1971, c.136 (C.26:2H-13 and 26:2H-14).

L.2007, c.225, s.7; amended 2012, c.17, s.212.



Section 26:2H-14.15 - Rules, Regulations.

26:2H-14.15 Rules, regulations.

8.The Commissioner of Health shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), within 12 months of the date of enactment of this act, to carry out the purposes of this act.

L.2007, c.225, s.8; amended 2012, c.17, s.213.



Section 26:2H-15 - Representation As Health Care Facility By Unlicensed Facility; Inspection; Penalties; Cease And Desist Order.

26:2H-15 Representation as health care facility by unlicensed facility; inspection; penalties; cease and desist order.

15.Whenever a residential health care facility, boarding house or rooming house, not licensed hereunder, by public or private advertising or by other means holds out to the public that it is equipped to provide postoperative or convalescent care for persons with mental illness or intellectual disabilities or who are suffering or recovering from illness or injury, or who are chronically ill, or whenever there is reason to believe that any such facility or institution, not licensed hereunder, is violating any of the provisions of this act, then, and in such case, the department shall be permitted reasonable inspection of such premises for the purpose of ascertaining whether there is any violation of the provisions hereof. If any such residential health care facility, boarding house or rooming house, shall operate as a private mental hospital, convalescent home, private nursing home or private hospital in violation of the provisions of this act, then the same shall be liable to the penalties which are prescribed and capable of being assessed against health care facilities pursuant to this act.

Any person, firm, association, partnership or corporation, not licensed hereunder, but who holds out to the public by advertising or other means that the medical and nursing care contemplated by this act will be furnished to persons seeking admission as patients, shall cease and desist from such practice and shall be liable to a penalty of $100.00 for the first offense and $500.00 for each subsequent offense, such penalty to be recovered as provided for herein.

L.1971, c.136, s.15; amended 1979, c.496, ss.21,38; 2010, c.50, s.18.



Section 26:2H-16 - Health Care Facilities Improvement Fund

26:2H-16. Health Care Facilities Improvement Fund
The penalties prescribed and authorized by this act shall be recovered in a summary civil proceeding, brought in the name of the State in the Superior Court pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

The commissioner may, in his discretion and subject to rules and regulations, accept from any licensee an offer in compromise in such amount as may in his judgment be proper under the circumstances in lieu of any suspension of any license by the commissioner. In no case shall the penalty be compromised for a sum less than $250.00 for the first offense and $500.00 for the second and each subsequent offense; provided, however, that any penalty of less than $250.00 or $500.00, as the case may be, may be compromised for a lesser sum.

All penalties collected pursuant to this section shall be deposited in a special fund which is designated as the "Health Care Facilities Improvement Fund." The fund shall be dedicated for use by the commissioner to make corrections in a health care facility which is in violation of a licensure standard and in which the owner or operator is unable or unwilling to make the necessary corrections. The owner of the facility is required to repay the fund any monies plus interest at the prevailing rate that were expended by the State to correct the violation at the facility. If the owner fails to promptly reimburse the fund, the commissioner shall have a lien in the name of the State against the facility for the cost of the corrections plus interest and for any administrative cost incurred in filing the lien.

The department may maintain an action in the name of the State to enjoin any person, firm, partnership, association or corporation from continuing to conduct, manage or operate a health care facility without a license, or after suspension or revocation of license, or in violation of rules and regulations promulgated hereunder.

L. 1971, c. 136, s. 16. Amended by L. 1986, c. 96, s. 2, eff. Aug. 27, 1986.



Section 26:2H-17 - Review By Court

26:2H-17. Review by court
All orders or determinations under this act shall be subject to review by a court of competent jurisdiction in accordance with the Rules of Court.

L.1971, c. 136, s. 17.



Section 26:2H-18 - License, Authorization Required For Receipt Of Reimbursement, Grant-in-aid.

26:2H-18 License, authorization required for receipt of reimbursement, grant-in-aid.

18. a. No government agency and no health service corporation organized under the laws of the State and no other purchasers of health care services shall purchase, pay for or make reimbursement or grant-in-aid for any health care service provided by a health care facility unless at the time the service was provided, the health care facility possessed a valid license or was otherwise authorized to provide such service.

b.(Deleted by amendment, P.L.1992, c.160).

c.Payment by government agencies other than those made through the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.) for health services provided by health care facilities other than hospitals shall be at reasonable rates set by the commissioner based on financial elements approved by him; provided, however, that nothing herein shall be construed to prohibit the Commissioner of Human Services from contracting with the commissioner for the setting of rates by which health care facilities other than hospitals are reimbursed pursuant to the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.).

d.(Deleted by amendment, P.L.1992, c.160).

e.To establish and maintain a fair and equitable system for determining such payments, the commissioner shall require each health care facility to report such financial, statistical and patient information as may be required, in accordance with a uniform system of reporting established by him. The commissioner may propose regulations for approval by the board which assess penalties for failure to report such information within such time as may be prescribed therein.

L.1971,c.136,s.18; amended 1978, c.83, s.10; 1992, c.160, s.25; 1997, c.304.



Section 26:2H-18A - Designation Of Specialty Acute Care Children's Hospital For Northern New Jersey

26:2H-18a. Designation of specialty acute care children's hospital for northern New Jersey
2. The Commissioner of Health shall designate Children's Hospital of New Jersey, a unit of United Hospitals Medical Center, as the State's specialty acute care children's hospital for northern New Jersey.

L.1985,c.306,s.2; amended 1992,c.181,s.2.



Section 26:2H-18C - Designation Of Specialty Acute Care Children's Hospital For Southern New Jersey.

26:2H-18c Designation of specialty acute care children's hospital for southern New Jersey.

3. a. The Commissioner of Health, subject to the provisions of subsection b. of this section, shall designate Cooper University Hospital in the City of Camden as the State's specialty acute care children's hospital in southern New Jersey for the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, and Salem.

b.The designation by the Commissioner of Health pursuant to subsection a. of this section shall be made subsequent to, and shall be contingent upon, the execution of a written agreement between Cooper University Hospital and a majority of the acute care hospitals providing inpatient pediatric services which are located in the counties listed in subsection a. of this section.

The written agreement shall state that the other facility recognizes Cooper University Hospital as the State's specialty acute care children's hospital for the counties listed in subsection a. of this section and shall set forth the basis on which the other facility shall make referrals to Cooper University Hospital.

L.1987, c.299, s.3; amended 1992, c.181, s.3; 2005, c.116, s.2; 2012, c.17, s.214.



Section 26:2H-18D - Designation Of Specialty Acute Care Children's Hospital For Central New Jersey.

26:2H-18d Designation of specialty acute care children's hospital for central New Jersey.

1. a. The Commissioner of Health, subject to the provisions of subsection b. of this section, shall designate Robert Wood Johnson University Hospital/St. Peter's University Hospital in the City of New Brunswick as the State's specialty acute care children's hospital in central New Jersey for the counties of Hunterdon, Mercer, Middlesex, and Somerset.

b.The designation by the Commissioner of Health pursuant to subsection a. of this section shall be made subsequent to, and shall be contingent upon, the execution of a written agreement between Robert Wood Johnson University Hospital/St. Peter's University Hospital and a majority of the acute care hospitals providing inpatient pediatric services which are located in the counties listed in subsection a. of this section.

The written agreement shall state that the other facility recognizes Robert Wood Johnson University Hospital/St. Peter's University Hospital as the State's specialty acute care children's hospital for the counties listed in subsection a. of this section and shall set forth the basis on which the other facility shall make referrals to Robert Wood Johnson University Hospital/St. Peter's University Hospital.

L.1992, c.181, s.1; amended 2005, c.116, s.3; 2012, c.17, s.215.



Section 26:2H-18E - Designation Of Specialty Acute Care Children's Hospital For Bergen, Passaic, Sussex, And Warren Counties.

26:2H-18e Designation of specialty acute care children's hospital for Bergen, Passaic, Sussex, and Warren counties.

1. a. The Commissioner of Health, subject to the provisions of subsection b. of this section, shall designate St. Joseph's Hospital and Medical Center in the City of Paterson as the State's specialty acute care children's hospital for the counties of Bergen, Passaic, Sussex, and Warren.

b.The designation by the Commissioner of Health pursuant to subsection a. of this section shall be made subsequent to, and shall be contingent upon, the execution of a written agreement between St. Joseph's Hospital and Medical Center and a majority of the acute care hospitals providing inpatient pediatric services which are located in the counties listed in subsection a. of this section.

The written agreement shall state that the other facility recognizes St. Joseph's Hospital and Medical Center as the State's specialty acute care children's hospital for the counties listed in subsection a. of this section and shall set forth the basis on which the other facility shall make referrals to St. Joseph's Hospital and Medical Center.

L.1993, c.374, s.1; amended 2003, c.98, s.3; 2012, c.17, s.216.



Section 26:2H-18F - Designation Of Specialty Acute Care Children's Hospital For Morris And Union Counties.

26:2H-18f Designation of specialty acute care children's hospital for Morris and Union counties.

2. a. The Commissioner of Health, subject to the provisions of subsection b. of this section, shall designate Morristown Memorial Hospital as the State's specialty acute care children's hospital for Morris and Union counties.

b.The designation by the Commissioner of Health pursuant to subsection a. of this section shall be made subsequent to, and shall be contingent upon, the execution of written transfer agreements between Morristown Memorial Hospital and a majority of the acute care hospitals providing inpatient pediatric services which are located in Morris and Union counties.

The written agreement shall state that the other facility recognizes Morristown Memorial Hospital as the State's specialty acute care children's hospital for Morris and Union counties and shall set forth the basis on which the other facility shall make referrals to Morristown Memorial Hospital.

L.2003, c.98, s.2; amended 2012, c.17, s.217.



Section 26:2H-18G - Designation Of Acute Care Children's Hospitals For Monmouth And Ocean Counties.

26:2H-18g Designation of acute care children's hospitals for Monmouth and Ocean counties.

1. a. The Commissioner of Health, subject to the provisions of subsection b. of this section, shall designate Jersey Shore University Medical Center and Monmouth Medical Center, each, as the State's specialty acute care children's hospitals for Monmouth and Ocean counties, subject to the commissioner's determination that each hospital meets all of the licensure criteria that apply to a children's hospital and has met and complied with all of the requirements to obtain State authorization to offer the component services that constitute a children's hospital. The commissioner's determination and the designation pursuant thereto shall be made separately for each hospital; and the commissioner's decision on the designation of each hospital shall be made independently of, and shall not be contingent upon, the decision on the designation of the other hospital.

b.The designation of each hospital by the Commissioner of Health pursuant to subsection a. of this section shall be made subsequent to, and shall be contingent upon, the execution of written transfer agreements, respectively, between: Jersey Shore University Medical Center and a majority of the acute care hospitals providing inpatient pediatric services located in Monmouth and Ocean counties; and Monmouth Medical Center and a majority of the acute care hospitals providing inpatient pediatric services located in Monmouth and Ocean counties.

The written agreement shall state that the other facility recognizes Jersey Shore University Medical Center and Monmouth Medical Center, as applicable, as the State's specialty acute care children's hospitals for Monmouth and Ocean counties and shall set forth the basis on which the other facility shall make referrals to Jersey Shore University Medical Center or Monmouth Medical Center, as applicable.

L.2005, c.116, s.1; amended 2012, c.17, s.218.



Section 26:2H-18H - Specialized Care Facilities For Huntington's Disease; Rules, Regulations.

26:2H-18h Specialized care facilities for Huntington's Disease; rules, regulations.

1. a. The Commissioner of Health may issue a nursing facility license for a facility that provides care for Huntington's Disease.

b.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations to effectuate the purposes of this act.

L.2011, c.208, s.1; amended 2012, c.17, s.219.



Section 26:2H-18.2 - Annual Fees

26:2H-18.2. Annual fees
The Department of Health, to effectuate the provisions and purposes of sections 10 and 11 of this act and to support the functions described therein, may charge health care facilities such reasonable annual fees as shall be provided by law.

L.1978, c. 83, s. 13, eff. July 20, 1978.



Section 26:2H-18.24 - Findings, Declarations

26:2H-18.24. Findings, declarations
The Legislature finds and declares that:



a. Access to quality health care shall not be denied to residents of the State because of their inability to pay for the care; there are many residents of the State, particularly those with incomes below the federal poverty level, who cannot pay for needed hospital care and in order to ensure that these persons have equal access to hospital care it is necessary to maintain a mechanism which will ensure payment of uncompensated hospital care; and to protect the fiscal solvency of the State's general hospitals, as provided for in P.L.1971, c.136 (C.26:2H-1 et al.), it is necessary that all payers of health care services share equally in the payment of uncompensated care on a Statewide basis.

b. The "New Jersey Uncompensated Care Trust Fund," created pursuant to P.L.1986, c.204, and continued pursuant to P.L.1989, c.1 (C.26:2H-18.4 et seq.), which law expired on December 31, 1990, by which hospitals were able to collect their reasonable cost of approved uncompensated care, resulted in unobstructed access to health care for residents without insurance who otherwise are unable to afford care.

c. Having received and thoroughly reviewed the reports issued by the Commissioner of Health and the Governor's Commission on Health Care Costs on uncompensated care, its economic implications and various means of financing uncompensated care, it is evident that provision for a trust fund is necessary, with modifications, to ensure access to hospital care for those who cannot afford to pay and the fiscal solvency of hospitals. At the same time, the State should take further actions to: provide more comprehensive Medicaid coverage for the medically indigent, reduce the rate of increase in health insurance premiums and explore and implement various initiatives to reduce the amount of uncompensated care in this State without impairing access to care.

L.1991,c.187,s.1; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.25 - Definitions

26:2H-18.25. Definitions
As used in sections 1 through 26 of P.L.1991, c.187 (C.26:2H-18.24 et al.):



"Assessment" means monies that are required to be remitted to the fund by hospitals pursuant to this act.

"Commission" means the Hospital Rate Setting Commission established pursuant to section 5 of P.L.1978, c.83 (C.26:2H-4.1).

"Commissioner" means the Commissioner of Health.



"Department" means the Department of Health.



"Disproportionate share hospital" means a hospital designated by the Commissioner of Human Services pursuant to Pub.L.89-97 (42 U.S.C. s.1396a et seq.).

"Fund" means the "New Jersey Health Care Trust Fund" established pursuant to this act.

"Hospital" means a general acute care hospital whose schedule of rates is approved by the commission pursuant to section 11 of P.L.1978, c.83 (C.26:2H-18.1).

"Medicaid" means the New Jersey Medical Assistance and Health Services Program in the Department of Human Services established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Payer" means a governmental or nongovernmental third party payer or any purchaser of hospital services whose hospital reimbursement rates are established by the commission pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), but shall not include the Medicaid program and the Medicare program established pursuant to Pub.L.89-97 (42 U.S.C. s.1395 et seq.), except as provided for in subsection a. of section 5 of this act.

"Uncompensated care" means inpatient and outpatient care provided to medically indigent persons and bad debts as defined by regulation of the department pursuant to P.L.1971, c.136 (C.26:2H-1 et al.).

L.1991,c.187,s.2; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.26 - Approval Of Hospital's Rates By Commission Authorized

26:2H-18.26. Approval of hospital's rates by commission authorized
The commission is authorized to approve a hospital's rates to achieve an equitable collection and distribution mechanism among hospitals in the State for payment of uncompensated care pursuant to the provisions of this act.

L.1991,c.187,s.3; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.27 - "New Jersey Health Care Trust Fund" Established

26:2H-18.27. "New Jersey Health Care Trust Fund" established
There is established the "New Jersey Health Care Trust Fund" in the Department of Health.

a. The fund shall be comprised of assessments remitted by hospitals pursuant to this act and any other monies appropriated thereto to carry out the purposes of this act.

The fund shall be a nonlapsing fund dedicated for use by the State: (1) to distribute payments for the cost of uncompensated care in the State, (2) to subsidize a pilot health insurance program for small business employees, (3) to fund the reasonable cost of administering the fund, (4) to fund the reasonable cost of preparing and disseminating health insurance information to employers pursuant to section 17 of P.L.1991, c.187 (C.26:2H-18.39) and (5) to fund primary health care provided by community health centers, on a pilot basis, pursuant to section 23 of P.L.1991, c.187 (C.26:2H-18.45); except that, monies remitted by hospitals pursuant to this act shall not be used for the purpose of subsidizing pilot health insurance programs for small business employees. Interest earned on monies deposited in the fund shall be credited to the fund.

b. The fund shall be administered by a person appointed by the commissioner.



The administrator of the fund is responsible for overseeing and coordinating the collection and disbursement of fund monies. The administrator is responsible for promptly informing the commission and the Commissioners of Health and Human Services if monies are not or are not reasonably expected to be collected or disbursed or if the fund's reserve as established in subsection c. of this section falls below the required level.

c. The fund shall maintain a reserve in an amount not to exceed $25 million. The commissioner shall adopt rules and regulations to govern the use of the reserve and to ensure the integrity of the fund, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1991,c.187,s.4; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.28 - Determination Of Uniform Statewide Uncompensated Care Add-on

26:2H-18.28. Determination of uniform Statewide uncompensated care add-on
5. a. For the periods beginning January or July of the hospitals' rate year, the department shall determine a uniform Statewide uncompensated care add-on. The commission shall approve the add-on before it is included in hospital rates.

The add-on shall be determined by dividing the Statewide amount of approved uncompensated care plus an amount adequate to fund the reasonable cost of administering the fund pursuant to subsection a. of section 4 of P.L.1991, c.187 (C.26:2H-18.27) and to maintain the reserve pursuant to subsection c. of section 4 of P.L.1991, c.187 (C.26:2H-18.27), by the Statewide amount of approved revenue for all payers and approved revenue for medically indigent persons less the Statewide amount of approved uncompensated care.

The Medicaid program shall provide its share of the uncompensated care add-on, as determined by the commission, through a direct contribution to the fund of an amount equal to the Medicaid program's State share of the uncompensated care add-on.

The add-on and any increases made to the add-on are an allowable cost and shall be included as part of the hospital's rates as established by the commission.

b. The amount of money raised by the uniform Statewide uncompensated care add-on, as a percentage of all governmental and nongovernmental approved revenue, shall not exceed 13%, except that the add-on shall not exceed 19.1%.

The commissioner shall establish the following target levels for the add-on: 16% by July 1, 1993, 13% by July 1, 1994 and 10% by July 1, 1995.

c. The uniform Statewide uncompensated care add-on for patients whose hospital bills are paid by a health maintenance organization or other payer which has negotiated a discounted rate of payment with the hospital shall be based on the full rate of reimbursement for the services provided by the hospital to the patient under the hospital reimbursement system established pursuant to P.L.1978, c.83, rather than on the discounted rate of payment.

d. No provision of this section shall be construed to preclude the commission from approving individual hospital rate increases for uncompensated care in addition to the add-on. Such increases, however, shall not be paid from the moneys in the Health Care Trust Fund.

L.1991,c.187,s.5; amended 1992,c.25,s.1; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.29 - Approval Of Hospital's Reasonable Uncompensated Care Costs

26:2H-18.29. Approval of hospital's reasonable uncompensated care costs
6. a. The commission shall approve each hospital's reasonable uncompensated care costs and shall ensure that uncompensated care services financed pursuant to this act are provided in the most appropriate and cost-effective manner which the commission determines hospitals can reasonably be required to achieve. The commission shall reduce a hospital's reasonable uncompensated care costs by the amount of overpayment for patient care services, if any, by the Medicare program established pursuant to Pub.L.89-97 (42 U.S.C. s. 1395 et seq.), the Medicaid program, or any payer or purchaser of hospital services whose hospital reimbursement rates are not established by the commission pursuant to P.L.1971, c.136 (C.26:2H-1 et al.). For the purposes of this section, "overpayment" means reimbursement in excess of that allowed by section 5 of P.L.1978, c.83 (C.26:2H-4.1).

A hospital shall not be reimbursed from the fund for the cost of uncompensated care for health care services provided to a patient who is a resident of another state other than emergency care services for life-threatening conditions. As used in this subsection, "life-threatening condition" means any medical condition which poses an imminent risk to a patient's life if emergency medical care is not provided to that patient, as certified by the patient's attending physician in accordance with the medical treatment protocol utilized by the hospital.

The commission shall require a hospital which engages in inefficient or inappropriate provision of uncompensated care services to submit to the commission a cost reduction plan. The commission may prospectively reduce the hospital's uncompensated care payments for failure to submit or implement a cost reduction plan that has been approved by the commission.

b. The hospital mandatory assessment shall be funded by the uniform Statewide uncompensated care add-on determined pursuant to section 5 of P.L.1991, c.187 (C.26:2H-18.28) which is charged by the hospital to all payers.

A hospital shall collect all monies received from the uncompensated care add-on pursuant to subsection a. of section 5 of P.L.1991, c.187 (C.26:2H-18.28) and remit all such monies to the fund as the hospital's mandatory assessment.

Such funds as may be necessary from the assessment shall be appropriated from the fund to the Division of Medical Assistance and Health Services in the Department of Human Services for payment to disproportionate share and non-disproportionate share hospitals for payments of approved uncompensated care costs.

The commission shall determine the amount that the Division of Medical Assistance and Health Services in the Department of Human Services shall pay to each hospital.

The Commissioner of Human Services shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the provisions of this subsection.

L.1991,c.187,s.6; amended 1992,c.68,s.1; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.30 - Remission Of Mandatory Assessment To Fund By Hospital

26:2H-18.30. Remission of mandatory assessment to fund by hospital
7. a. A hospital shall remit the mandatory assessment to the fund at the end of every month except that a hospital shall remit the first payment under this act by August 30, 1991.

b. If a hospital is delinquent in its payment of the mandatory assessment to the fund, the commission may, pursuant to rules and regulations adopted by the commissioner, remove from that hospital's schedule of rates the uniform Statewide uncompensated care add-on or levy a reasonable penalty on the hospital. The penalty shall be recovered in a summary civil proceeding brought in the name of the State in the Superior Court pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Penalties collected pursuant to this section shall be deposited in the fund established pursuant to this act.

c. A hospital authorized to receive payments from the Division of Medical Assistance and Health Services in the Department of Human Services pursuant to subsection b. of section 6 of P.L.1991, c.187 (C.26:2H-18.29), shall receive the payments on a monthly basis. The first payment shall be made within 45 days of the effective date of this section.

L.1991,c.187,s.7; amended 1992,c.25,s.2; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.31 - Reimbursement To Hospital Of Uncompensated Care Cost

26:2H-18.31. Reimbursement to hospital of uncompensated care cost
a. A hospital shall not be reimbursed for the cost of uncompensated care unless the commissioner certifies to the commission that the hospital has followed the procedures pursuant to this section and section 11 of P.L.1991, c.187 (C.26:2H-18.33). For the purposes of this section and section 11 of P.L.1991, c.187 (C.26:2H-18.33), "designated hospital employee" means an employee of the hospital who has received training in the collection of patient financial data and identification of third party coverage and in assessing a patient's eligibility for public assistance; and "responsible party" means any person who is responsible for paying a patient's hospital bill.

b. A designated hospital employee shall interview a patient upon the patient's initial request for care. If the emergent nature of the patient's required health care makes the immediate patient interview impractical, the designated hospital employee shall interview the patient's family member, responsible party or guardian, as appropriate, but if there is no family member, responsible party or guardian, the designated hospital employee shall interview the patient within five working days of the patient's admission into the hospital or prior to discharge, whichever date is sooner.

c. A patient interview shall, at a minimum, include the following inquiries, except as provided in paragraph (5) of this subsection:

(1) The designated hospital employee shall obtain documentation of proper identification of the patient. Documentation of proper identification may include, but shall not be limited to, a driver's license, a voter registration card, an alien registry card, a birth certificate, an employee identification card, a union membership card, an insurance or welfare plan identification card or a Social Security card. Proper identification of the patient may also be provided by personal recognition by a person not associated with the patient. For the purposes of this paragraph, "proper identification" means the patient's name, mailing address, residence telephone number, date of birth, Social Security number, and place and type of employment, employment address and employment telephone number, as applicable.

(2) The designated hospital employee shall inquire of the patient, family member, responsible party or guardian, as appropriate, whether the patient is covered by health insurance, and if so, shall request documentation of the evidence of health insurance coverage. Documentation may include, but shall not be limited to, a government sponsored health plan card or number, a group sponsored or direct subscription health plan card or number, a commercial insurance identification card or claim form or a union welfare plan identification card or claim form.

(3) If evidence of health insurance coverage for the patient is not documented or if evidence of health insurance coverage is documented but the patient's health insurance coverage is unlikely to provide payment in full for the patient's account at the hospital, the designated hospital employee shall make an initial determination of whether the patient is eligible for participation in a public assistance program. If the employee concludes that the patient may be eligible for a public assistance program, the employee shall so advise the patient, family member, responsible party or guardian, as appropriate. The employee, either directly or through the hospital's social services office, shall give the patient, family member, responsible party or guardian, as appropriate, the name, address and phone number of the public assistance office that can assist in enrolling the patient in the program. The employee, or the social services office of the hospital, shall also advise the public assistance office of the patient's possible eligibility, including possible retroactive or presumptive eligibility, for the program.

Notwithstanding the provisions of this paragraph to the contrary, if a county welfare agency employee is assigned to the hospital pursuant to section 9 of P.L.1991, c.187 (C.26:2H-18.32) the designated hospital employee shall refer the patient, family member, responsible party or guardian, as appropriate, to the county welfare agency employee who shall determine if the patient is eligible for Medicaid.

(4) If evidence of health insurance coverage for the patient is not documented or if evidence of health insurance coverage is documented but the patient's health insurance coverage is unlikely to provide payment in full for the patient's account at the hospital, and the patient does not appear to be eligible for public assistance, the designated hospital employee shall determine if the patient is eligible for charity care pursuant to regulations adopted by the commissioner. If the patient does not qualify for charity care, the designated hospital employee shall request from the patient, family member, responsible party or guardian, as appropriate, the patient's or responsible party's place of employment, income, real property and durable personal property owned by the patient or responsible party and bank accounts possessed by the patient or responsible party, along with account numbers and the name and location of the bank.

(5) In the case of a patient seeking outpatient services, the designated hospital employee shall make the inquiries and obtain the documentation required pursuant to paragraphs (1) and (2) of this subsection. If the patient provides the required documentation, the designated hospital employee is not required to make further inquiries, but if the patient cannot provide the required documentation, the designated hospital employee shall follow the procedures required pursuant to paragraphs (3) and (4) of this subsection.

d. The provisions of this section shall not apply to a patient who is investigated by a county adjuster and found to be indigent by a court of competent jurisdiction pursuant to the provisions of chapter 4 of Title 30 of the Revised Statutes. A patient so found shall qualify for charity care under rules and regulations adopted by the commissioner.

L.1991,c.187,s.8; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.32 - Designation Of Hospitals Where County Welfare Agency Employee Will Be Stationed To Determine Medicaid Eligibility

26:2H-18.32. Designation of hospitals where county welfare agency employee will be stationed to determine Medicaid eligibility
9. The Commissioner of Health, in consultation with the Commissioner of Human Services, shall designate those hospitals at which an employee from the county welfare agency shall be stationed, on either a full or part-time basis, as appropriate, to perform eligibility determinations for the Medicaid program pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

A designated hospital shall reimburse the county welfare agency for the nonfederal share of costs associated with the county welfare agency employee, as certified by the Commissioner of Human Services. The Commissioner of Human Services shall bill the hospital quarterly for the nonfederal share of costs and reimburse the county welfare agency upon receipt of payment from the hospital.

L.1991,c.187,s.9; amended 1992,c.160,s.26.



Section 26:2H-18.33 - Collection Procedure Followed By Hospital After Discharge Of Patient

26:2H-18.33. Collection procedure followed by hospital after discharge of patient
a. If, upon the discharge of a patient from the hospital, the patient's account has not been paid in full by the patient or responsible party or by health insurance, or it is unlikely that the patient's account will be paid in full by the patient or responsible party or by health insurance, as identified pursuant to paragraphs (2) and (3) of subsection c. of section 8 of P.L.1991, c.187 (C.26:2H-18.31), and the patient or responsible party is likely to have assets such as those identified pursuant to paragraph (4) of subsection c. of section 8 of P.L.1991, c.187 (C.26:2H-18.31), a hospital shall follow the collection procedure pursuant to this section unless the patient's aggregate outstanding balance is less than $250 or unless and until the cost of collecting the account exceeds the patient's outstanding balance.

b. The hospital shall commence the collection procedure within two weeks after a patient's discharge from the hospital or date of service at the hospital.

The collection procedure shall include:



(1) At least three billing statements, each sent at intervals of no longer than four weeks, shall be sent to the patient's or responsible party's mailing address.

At least two collection follow-up letters shall follow the three billing statements. The collection follow-up letters shall be sent to the patient's or responsible party's mailing address at an interval of no longer than three weeks. Each collection follow-up letter shall state the amount due and owing, the collection history on the account and the hospital's intention to proceed with legal action if the outstanding balance is not paid in full or, in the alternative, the patient or responsible party fails to enter into payment arrangements with the hospital. Each collection follow-up letter shall request a partial payment of the outstanding balance in the patient's account as the minimum amount due and shall offer to establish a payment schedule for the remainder of the outstanding balance in the patient's account based upon the patient's or responsible party's ability to pay. The letter shall clearly indicate the name of a person for the patient or responsible party to contact, and a telephone number for the patient or responsible party to call, in order to arrange such a payment schedule.

A hospital is not required to comply with the requirements of sending a third billing statement or two collection follow-up letters if mail has twice been returned to the hospital, and hospital personnel, despite reasonable efforts, are unable to determine a new mailing address for the patient or responsible party;

(2) At least three attempts to reach the patient or responsible party by telephone shall be made if hospital personnel have determined a residence or business telephone number for the patient or responsible party. If hospital personnel are not able to make telephone contact with the patient or responsible party after three attempts, the hospital shall send a collection telegram;

(3) Legal action to collect the amount due and owing on the patient's account shall be taken; and

(4) The hospital shall request the department, on behalf of the fund, to request the Department of the Treasury to apply or cause to be applied the income tax refund or homestead rebate due the patient or responsible party, or both the income tax refund and homestead rebate, or so much of either or both as is necessary to recover the amount due and owing on the patient's account, pursuant to section 1 of P.L.1981, c.239 (C.54A:9-8.1), for which purpose the patient's outstanding balance shall be considered a debt to the fund and the fund shall be considered an agency of State government.

c. Unless the cost of completing the procedure, in part or in its entirety, exceeds the outstanding balance on a patient's account, a hospital shall complete the procedures in paragraphs (1) and (2) of subsection b. of this section before submitting appropriate documentation and requesting from the commissioner that the hospital be reimbursed on a delinquent account from the fund.

If any payment on a delinquent account is received as a result of compliance with the procedures in subsection b. of this section and the hospital has already received payment from the fund, the amount of money the hospital is entitled to receive from the fund shall be adjusted pursuant to procedures established by the commission.

d. This section shall not apply to a patient who: qualifies for charity care pursuant to rules and regulations adopted by the commissioner; is found to be indigent by a court of competent jurisdiction pursuant to the provisions of chapter 4 of Title 30 of the Revised Statutes; or qualifies for care under the federal Hill-Burton program pursuant to 42 U.S.C. s. 291 et seq.

e. The commissioner shall adopt rules and regulations to effectuate the purposes of this section and section 8 of P.L.1991, c.187 (C.26:2H-18.31); except that nothing in this section or section 8 of P.L.1991, c.187 (C.26:2H-18.31) shall be construed to prohibit the commissioner from adopting rules and regulations that are more stringent than the provisions of this section and section 8 of P.L.1991, c.187 (C.26:2H-18.31).

L.1991,c.187,s.11; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.34 - Annual Audit Of Hospital's Uncompensated Care

26:2H-18.34. Annual audit of hospital's uncompensated care
a. The department shall annually provide for an audit of each hospital's uncompensated care within a time frame established by rules and regulations adopted by the commissioner.

b. Prior to the department's final approval of the audit, the results of the audit shall be reviewed with the hospital. If a hospital disputes an audit adjustment, the hospital may appeal the adjustment to the commission. The commission shall resolve the dispute within 90 calendar days of the date on which the hospital appealed the adjustment.

c. Upon receipt and acceptance of the final audit, the commission, within 90 calendar days, shall adjust a hospital's schedule of rates so that the rates reflect the audit adjustment.

L.1991,c.187,s.12; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.35 - Reporting By Hospitals Of Patient Accounts Referred To Collection Agency

26:2H-18.35. Reporting by hospitals of patient accounts referred to collection agency
The department shall, for the purpose of developing patient profiles, require a hospital to report the following information about any patient who was served on an inpatient basis or on any patient served on an outpatient basis with an account balance greater than $125, whose account has been referred to a collection agency or for legal action pursuant to paragraph (3) of subsection b. of section 10 of P.L.1989, c.1 (C.26:2H-18.13) or to paragraph (3) of subsection b. of section 11 of P.L.1991, c.187 (C.26:2H-18.33): the patient's age; sex; marital status; employment status and if employed, whether the employment is full or part-time; type of health insurance coverage, and if the patient is a child under 18 years of age who does not have health insurance coverage or a married person who does not have health insurance coverage, whether the child's parent or the married person's spouse, as the case may be, has health insurance coverage.

The hospital shall also include a copy of any billing information about the patient's account, at the point of write-off as a bad debt, which is provided to a collection agency or any other person for legal action, including whether the amount due and owing represents the patient or responsible party's failure to pay a full hospital bill, a partial hospital bill, or an insurance copayment or deductible.

The hospital shall provide the information to the department on a quarterly basis, on a form developed by the department, in consultation with the New Jersey Hospital Association.

L.1991,c.187,s.13; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.36 - Submission Of Information About Income Of Persons Whose Income Tax Refund, Homestead Rebate Was Applied To Patient Account

26:2H-18.36. Submission of information about income of persons whose income tax refund, homestead rebate was applied to patient account
The Department of the Treasury shall compile and submit to the Department of Health information about the income of persons whose income tax refund or homestead rebate was applied to recover the amount due and owing on a patient's account pursuant to paragraph (4) of subsection b. of section 10 of P.L.1989, c.1 (C.26:2H-18.13) or to paragraph (4) of subsection b. of section 11 of P.L.1991, c.187 (C.26:2H-18.33).

The information compiled by the department shall identify the number of persons whose annual income for 1990 is: below $10,000; between $10,000 and $20,000; between $20,001 and $40,000; between $40,001 and $60,000; between $60,001 and $80,000; and greater than $80,000.

L.1991,c.187,s.14; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.37 - Quality Control Reviews Of Audits Of Hospital Uncompensated Care

26:2H-18.37. Quality control reviews of audits of hospital uncompensated care
The State Auditor shall conduct quality control reviews of the audits of hospital uncompensated care for calendar years 1989 and 1990 that are required pursuant to section 11 of P.L.1989, c.1 (C.26:2H-18.14). The State Auditor shall select a representative sample of hospital audits to complete the reviews, except that each year's review shall include, at a minimum, the audits from the 20 hospitals with the highest uncompensated care costs in the State.

The State Auditor shall report to the chairmen of the Senate Institutions, Health and Welfare and General Assembly Health and Human Services Committees and the Commissioner of Health on the results of the reviews and make any recommendations necessary to improve the system for monitoring compliance with the patient interview and collection procedures required pursuant to this act.

The Department of Health shall promptly provide the State Auditor with a copy of the completed audits of each hospital's uncompensated care for 1989, and the completed audits for 1990, as soon as they are available, for the purpose of conducting the reviews.

L.1991,c.187,s.15; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.38 - Adjustment Of Hospital's Rate Schedule To Reflect Services Provided To Certain Emergency Room Patients

26:2H-18.38. Adjustment of hospital's rate schedule to reflect services provided to certain emergency room patients
The commission shall adjust a hospital's schedule of rates to ensure that services which are provided to emergency room patients who do not require those services on an emergency basis are reimbursed at a rate appropriate for primary care, according to regulations adopted by the commissioner. Nothing in this section shall be construed to restrict the right of the commission to increase a hospital's schedule of rates for required emergency services, except that the increase shall not be solely to offset a reduction in hospital revenue as a result of reduced rates for primary care provided in the emergency room.

Nothing in this section shall be construed to permit a hospital to refuse to provide emergency room services to a patient who does not require the services on an emergency basis.

L.1991,c.187,s.16; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.39 - Employers Not Providing Health Insurance Required To Provide Employer Assistance

26:2H-18.39. Employers not providing health insurance required to provide employer assistance
Any employer in this State who does not provide health insurance coverage to its employees is required to provide employer assistance and to inform all of its current and prospective employees about the importance of having health insurance coverage. The employer shall also make a good faith effort to assist any employee who wishes to purchase health insurance from a health insurance carrier.

For the purposes of this section, "employer assistance" means the dissemination to all current and prospective employees of information obtained from the department on health insurance products available in the State for employees and their dependents.

The department, in consultation with the Department of Insurance, shall prepare and have ready for dissemination to employers information on health insurance products available in the State.

L.1991,c.187,s.17; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.40 - Monies Remaining In "Uncompensated Care Reduction - Pilot Program" Account To Subsidize Pilot Program For Small Business Employees

26:2H-18.40. Monies remaining in "Uncompensated Care Reduction - Pilot Program" account to subsidize pilot program for small business employees
The monies remaining in the "Uncompensated Care Reduction--Pilot Program" account of the New Jersey Uncompensated Care Trust Fund established pursuant to P.L.1989, c.1 (C.26:2H-18.4 et seq.) on December 31, 1990 shall be used to subsidize or otherwise provide financial assistance for a health insurance pilot program for small business employees; except that the monies, and any interest earned thereon, shall remain in the account until such time as a law is enacted which establishes the health insurance pilot program for small business employees and which appropriates the monies in the account.

L.1991,c.187,s.18; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.41 - Hospital Shall Not Advertise Availability Of Uncompensated Care

26:2H-18.41. Hospital shall not advertise availability of uncompensated care
A hospital shall not advertise by any means the availability of uncompensated care that is provided at the hospital pursuant to this act. Nothing in this section shall be construed to prohibit a hospital from advertising its requirement to provide charity care under the federal Hill-Burton program pursuant to 42 U.S.C. s. 291 et seq.

L.1991,c.187,s.19; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.42 - Hospital Not Claiming Deduction For Bad Debt Eligible For Reimbursement For Charity Care

26:2H-18.42. Hospital not claiming deduction for bad debt eligible for reimbursement for charity care
20. Notwithstanding the provisions of section 6 of P.L.1991, c.187 (C.26:2H-18.29) to the contrary, a hospital that does not claim any deduction for bad debt for the purpose of the department's determination of that hospital's uncompensated care factor pursuant to N.J.A.C.8:31B-4.39, is eligible for full reimbursement for charity care, as provided pursuant to N.J.A.C.8:31B-4.37, for all eligible patients regardless of a patient's state of residence; except that this section shall not apply in the case of a patient who is not a resident of the United States.

L.1991,c.187,s.20; amended 1992,c.68,s.2; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.43 - Compensation Provided For Cost Of Advanced Life Support Services

26:2H-18.43. Compensation provided for cost of advanced life support services
a. The cost of advanced life support services provided pursuant to P.L.1984, c.146 (C.26:2K-7 et seq.) to medically indigent persons incurred through a hospital's provision of advanced life support services shall be compensated pursuant to this act. The commission shall, by regulation, establish a schedule of reimbursement rates for advanced life support services. Reimbursement for mobile intensive care unit uncompensated care shall only include those uninsured patients who are classified as charity care pursuant to regulations promulgated by the commissioner. Reimbursement shall exclude bad debt, the difference in a contractual allowance, or any medical denials for a service.

b. The cost of advanced life support services provided by the University of Medicine and Dentistry of New Jersey University Hospital to uninsured patients who are classified as charity care shall be uncompensated care, except that such uncompensated care shall be exempt from any reimbursement limitations for uncompensated care that apply to University Hospital. Reimbursement for advanced life support services uncompensated care for University Hospital shall not be paid from the fund, but shall be paid through the reimbursement rates of University Hospital as established by the commission.

L.1991,c.187,s.21; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.44 - Determination Of Eligibility For Uncompensated Care Not Applicable To Patient Found Indigent

26:2H-18.44. Determination of eligibility for uncompensated care not applicable to patient found indigent
For all periods for which an audit for reimbursement for uncompensated care through the Uncompensated Care Trust Fund established pursuant to P.L.1989, c.1 (C.26:2H-18.4 et seq.) shall be conducted, the requirements regarding the determination of eligibility for charity care pursuant to sections 9 and 10 of P.L.1989, c.1 (C.26:2H-18.12 and 18.13) shall not apply to a patient who is investigated by a county adjuster and found to be indigent by a court of competent jurisdiction pursuant to the provisions of chapter 4 of Title 30 of the Revised Statutes. A patient so found shall qualify for charity care.

L.1991,c.187,s.22; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.45 - Pilot Program To Create Partnership Between Urban Hospitals And Community Health Centers

26:2H-18.45. Pilot program to create partnership between urban hospitals and community health centers
a. The commissioner shall establish a pilot program to create a partnership between urban hospitals with high uncompensated care costs and community health centers in order to provide primary health care in the most appropriate community setting. The commissioner shall select one hospital with high uncompensated care costs in the northern, central and southern regions of the State, respectively, to participate in the program. The commissioner shall establish the program by September 1, 1991.

b. Each hospital selected to participate in the program shall establish a formal agreement with a community health center located near the hospital, in which the hospital agrees to refer emergency room patients who are not in need of emergency care, but require primary care, to the community health center for the needed medical services. The agreement shall stipulate that if the patient who is referred to the community health center cannot afford to pay for the health care services provided at the center and qualifies for charity care pursuant to requirements established by the commissioner, the center shall submit the bill to the referring hospital and the hospital shall include the amount of the bill in its uncompensated care costs. The hospital shall reimburse the center for the approved charity care provided pursuant to this pilot program. The agreement shall also stipulate that the community health center shall operate at hours that reflect the needs of the community and shall provide an emergency contact during nonoperating hours.

L.1991,c.187,s.23; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.46 - Report On Status Of Fund

26:2H-18.46. Report on status of fund
24. The commissioner shall report to the Governor, the presiding officers of the Senate and the General Assembly, and the chairmen of the Senate and the General Assembly Health and Human Services Committees, six and 11 months after the effective date of this act and annually thereafter, by June 30 of each year, on the status of the fund.

a. The commissioner shall include in the first report a summary of the findings of the 1990 annual audit of each hospital's uncompensated care conducted pursuant to section 12 of P.L.1991, c.187 (C.26:2H-18.34). The summary shall include the percentage of uncompensated care for each hospital that is classified as charity care and as bad debt, respectively. The report shall also include a compilation of the information collected pursuant to section 13 of P.L.1991, c.187 (C.26:2H-18.35).

b. The commissioner shall include in the second report a compilation of the information collected pursuant to section 13 of P.L.1991, c.187 (C.26:2H-18.35) and provided by the Department of the Treasury pursuant to section 14 of P.L.1991, c.187 (C.26:2H-18.36).

L.1991,c.187,s.24; amended 1992,c.25,s.3; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.47 - "Health Care Cost Reduction Fund" Established

26:2H-18.47. "Health Care Cost Reduction Fund" established
a. There is established in the Department of Health a special fund to be known as the "Health Care Cost Reduction Fund."

The monies in the Health Care Cost Reduction Fund are hereby appropriated for the purposes and in amounts not to exceed the amounts specified in this subsection:

(1) Local health planning - $3 million per year;



(2) Demographic study of hospital patients whose accounts are classified as bad debts - $50,000;

(3) Primary Care Physician and Dentist Loan Redemption Program - $1 million per year;

(4) Provision of funds to community health centers funded under sections 329 or 330 of the "Public Health Service Act," (42 U.S.C. s. 254b, 254c) or which have been designated by the Health Resources and Services Administration in the United States Public Health Service as a Federally Qualified Health Center, to enable these centers to expand their hours of operation to evenings and weekends, and to enhance and advertise their primary health care services as an alternative to hospital emergency rooms - $10 million per year;

(5) Expansion of eligibility for the Medicaid program to 185% of the poverty level for pregnant women and infants up to one year of age;

(6) Establishment of a "HealthStart Plus" program for pregnant women and infants up to age one whose income is between 185% and 300% of the poverty level - $8 million per year;

(7) Establishment of the "Competitive Initiatives Fund" to strengthen relationships between hospitals and community health centers - $6 million per year; and

(8) Other reform measures established by law which are designed to contain the cost of uncompensated care.

The department shall maintain a separate account for each of the reform measures funded by the Health Care Cost Reduction Fund.

b. Notwithstanding any law to the contrary, each hospital whose rates are established by the commission pursuant to P.L.1978, c.83 (C.26:2H-1 et al.) shall pay .53% of its approved revenue base for 1991 to the Department of Health for deposit in the Health Care Cost Reduction Fund. The hospital shall make monthly payments to the department for a period of 24 months beginning on the first month following the date of enactment of this act, except that the total amount paid into the Health Care Cost Reduction Fund plus interest shall not exceed $40 million per year. The commissioner shall determine the manner in which the payments shall be made.

c. The commissioner shall report to the Senate Institutions, Health and Welfare Committee and the General Assembly Health and Human Services Committee quarterly on the status of the Health Care Cost Reduction Fund. The report shall specify the amount of revenues received by the fund and the specific expenditures made, and proposed to be made, from the fund.

L.1991,c.187,s.25.



Section 26:2H-18.48 - Transfer Of Employees, Appropriations Etc. To The "New Jersey Health Care Trust Fund"

26:2H-18.48. Transfer of employees, appropriations etc. to the "New Jersey Health Care Trust Fund"
The employees, appropriations and other moneys, files, books, papers, records, equipment and other property of the "New Jersey Uncompensated Care Trust Fund" and the "Uncompensated Care Trust Fund Advisory Committee," established pursuant to P.L.1986, c.204, and continued pursuant to P.L.1989, c.1 (C.26:2H-18.4 et seq.), which law expired on December 31, 1990, are transferred, pursuant to the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.) to the "New Jersey Health Care Trust Fund" established pursuant to this act.

L.1991,c.187,s.26; per s.86 as amended by 1992, c.160, s.27, expired December 31, 1992.



Section 26:2H-18.50 - Short Title

26:2H-18.50. Short title
This amendatory and supplementary act shall be known and may be cited as the "Health Care Cost Reduction Act."

L.1991,c.187,s.85.



Section 26:2H-18.51 - Findings, Declarations

26:2H-18.51. Findings, declarations
1. The Legislature finds and declares that:

a. It is of paramount public interest for the State to take all necessary and appropriate actions to ensure access to and the provision of high quality and cost-effective hospital care to its citizens.

b. The highly regulated system under which acute care hospitals have been forced to operate in New Jersey since the enactment of P.L.1978, c.83 was intended to control health care costs and promote the efficient and effective delivery of health care; however, because health care costs have continued to increase at an alarming rate, the State clearly needs to eliminate the current Diagnosis Related Group (DRG) rate setting methodology it initiated in 1980 and move in the direction of a deregulated hospital reimbursement system which will provide hospitals with a truly competitive market environment and strong incentives to offer only those services which meet the demands of health care purchasers and consumers.

c. Access to quality health care shall not be denied to residents of this State because of their inability to pay for the care; there are many residents of this State who cannot afford to pay for needed hospital care and in order to ensure that these persons have equal access to hospital care, it is necessary to provide disproportionate share hospitals with a charity care subsidy supported by a broad-based funding mechanism.

d. In order to provide financial support to those hospitals with a disproportionately large number of Medicare patients, it is also necessary to provide for a Medicare hospital subsidy, also supported by a broad-based funding mechanism, as a temporary means to distribute payments to disproportionate share hospitals which experience a significant shortfall in their revenues due to the difference between the hospital's actual rates for health care services and the rates paid by the Medicare program for those services.

e. There is a need to continue this State's current system of providing disproportionate share payments to hospitals in the State, and in order to ensure continuity of these payments, this act establishes the Health Care Subsidy Fund.

f. In order to ensure a smooth transition to a new, deregulated hospital reimbursement system that significantly alters the State's policy towards the delivery of health care, it is necessary to establish an independent commission which is not tied to past practices of hospital rate regulation.

L.1992,c.160,s.1.



Section 26:2H-18.52 - Definitions Relative To Provision Of Health Care Services To Low Income Persons.

26:2H-18.52 Definitions relative to provision of health care services to low income persons.

2.As used in sections 1 through 17 of P.L.1992, c.160 (C.26:2H-18.51 through 26:2H-18.67), sections 12 through 15 of P.L.1995, c.133 (C.26:2H-18.59a through C.26:2H-18.59d), sections 7 through 12 of P.L.1996, c.28 (C.26:2H-18.59e et al.) and sections 6, 8, 10 and 11 of P.L.1997, c.263 (C.26:2H-18.58e, C.26:2H-18.58f, C.26:2H-18.58d and C.26:2H-18.59h):

"Administrator" means the administrator of the Health Care Subsidy Fund appointed by the commissioner.

"Charity care" means care provided at disproportionate share hospitals that may be eligible for a charity care subsidy pursuant to this act.

"Charity care subsidy" means the component of the disproportionate share payment that is attributable to care provided at a disproportionate share hospital to persons unable to pay for that care, as provided in this act.

"Commission" means the New Jersey Essential Health Services Commission established pursuant to section 4 of this act.

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Disproportionate share hospital" means a hospital designated by the Commissioner of Human Services pursuant to Pub.L.89-97 (42 U.S.C. s.1396a et seq.) and Pub.L.102-234.

"Disproportionate share payment" means those payments made by the Division of Medical Assistance and Health Services in the Department of Human Services to hospitals defined as disproportionate share hospitals by the Commissioner of Human Services in accordance with federal laws and regulations applicable to hospitals serving a disproportionate number of low income patients.

"Fund" means the Health Care Subsidy Fund established pursuant to section 8 of this act.

"Hospital" means an acute care hospital licensed by the Department of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et al.).

"Medicaid" means the New Jersey Medical Assistance and Health Services Program in the Department of Human Services established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Medicare" means the program established pursuant to Pub.L.89-97 (42 U.S.C. s.1395 et seq.).

L.1992, c.160, s.2; amended 1995, c.133, s.1 1996, c.28, s.1; 1997, c.263, s.1; 2012, c.17, s.220.



Section 26:2H-18.53 - Revenue Cap

26:2H-18.53. Revenue cap
3. a. For the period January 1, 1993 to December 31, 1993, hereinafter referred to as the "transition year," the Hospital Rate Setting Commission shall establish a revenue cap for each hospital whose rates had been established prior to this period by the Hospital Rate Setting Commission under the diagnosis related group methodology pursuant to P.L.1978, c.83. The Hospital Rate Setting Commission shall establish the revenue cap effective January 1, 1993.

The revenue cap shall establish the maximum amount a hospital may collect in revenues in 1993 from all payers, but shall not include payments from the fund. The revenue cap shall be based upon the same financial elements used to prepare the preliminary cost base for 1992, but shall not include any amounts provided in 1992 for a subsidy to Blue Cross and Blue Shield of New Jersey, Inc. and for patient appeals. The revenue cap shall include:

(1) a component for a hospital's bad debt as determined by the hospital's payment for bad debt from the New Jersey Health Care Trust Fund in 1992 pursuant to P.L.1991, c.187 (C.26:2H-18.24 et al.), but the total amount allowed for bad debt plus the amount a hospital is eligible to receive from the fund for its charity care subsidy shall not exceed the total amount of uncompensated care payments the hospital received in 1992 from the New Jersey Health Care Trust Fund;

(2) the hospital specific amount agreed to by a hospital and the Hospital Rate Setting Commission pursuant to the 1990 voluntary settlement program (N.J.A.C.8:31B-3.65); and

(3) an amount to be determined by the Hospital Rate Setting Commission which represents a hospital's share of the total outstanding reconciliation amounts as of December 31, 1992, including any reasonably projected reconciliation amounts for calendar year 1992, which total amount shall be adjusted so that a hospital's revenue cap does not exceed the hospital's preliminary cost base for 1992.

b. In addition to the categories of revenues described in paragraphs (1), (2) and (3) of subsection a. of this section, which together shall constitute the hospital revenue cap for 1993, each hospital subject to this section may also retain any revenues collected in 1993 that represent an amount to provide for the financial impact of a certificate of need approved service or project that was not included in the hospital's preliminary cost base for 1992. This addition will be calculated by the department as follows:

(1) For new inpatient services, the addition to the preliminary cost base is determined by multiplying the appropriate DRG rate by the 1993 admissions resulting from that new or expanded service.

(2) For any new outpatient services, the addition to the preliminary cost base is calculated by multiplying the appropriate charge by the number of admissions related to the new or expanded service.

(3) Increased debt service costs allocated to new patient services above that debt service included in the 1992 preliminary cost base will be additions to the 1992 preliminary cost base.

This addition to the cap for any hospital which implements a new certificate of need approved service in 1992 or 1993 shall be verified by the hospital's auditor through an agreed-upon procedures report. The report shall be submitted in accordance with the procedures outlined by the department pursuant to subsection c. of this section. The department shall review and approve any addition to a hospital revenue cap due to new certificate of need projects prior to such additions being implemented.

The additional revenues that provide for the financial impact of a certificate of need approved service or project shall not be considered in the calculations of a hospital's revenue cap or in the assessment of any revenue cap penalties levied pursuant to subsection d. of this section. A hospital shall continue to provide any public health services which were formerly supported by grant funds but whose costs were included in that hospital's preliminary cost base for 1992 and shall provide for its regional hemophilia center and regional maternal and child health consortia, as applicable.

c. The department shall provide for an audit of a hospital's revenues for 1993 in a time frame established by the department.

d. A hospital whose revenues exceeded its revenue cap during 1993 shall be liable to a civil penalty of payment of an amount not to exceed 1.5 times the amount of revenue in excess of the revenue cap.

The civil penalty provided for in this section shall be recovered in an administrative proceeding held pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Any monies recovered pursuant to this penalty shall be deposited in the fund.

e. In order to minimize the disruption in the transition year, any discounts negotiated between hospitals and non-governmental third party payers shall reflect cost savings resulting from the efficient use of resources and not merely cost shifts from one payer to another. The final rate shall be mutually agreeable to both parties.

f. In the event that the revenues collected by a hospital during the transition year are insufficient, the State shall not be liable for any deficiency.

L1992,c.160,s.3; amended 1994,c.120.



Section 26:2H-18.54A - New Jersey Essential Health Services Commission Abolished

26:2H-18.54a New Jersey Essential Health Services Commission abolished
16. a. The New Jersey Essential Health Services Commission created pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.) is abolished and all of its functions, powers and duties, except as herein otherwise provided, are transferred to the Department of Health on the effective date of this act.

b. Whenever, in any rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Essential Health Services Commission or the officers thereof, the same shall mean and refer to the Department of Health or the officers thereof.

c. This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.1995,c.133,s.16.



Section 26:2H-18.55 - Duties Of Commissioner

26:2H-18.55. Duties of commissioner

5. The commissioner shall:

a. Administer the fund and establish a mechanism to allocate monies received from the Commissioner of Labor pursuant to section 29 of P.L.1992, c.160 (C.43:21-7b) to the appropriate accounts in the fund as specified in this act;

b. Establish eligibility determination and claims pricing systems for the charity care component of the disproportionate share subsidy, including the development of uniform forms for determining eligibility and submitting claims. The commissioner may contract with a private claims administrator or processor for the purpose of processing hospital claims for charity care pursuant to this act;

c. Establish and implement by January 1, 1997, a schedule of payments for reimbursement of the charity care component of the disproportionate share payment for services provided to emergency room patients who do not require those services on an emergency basis;

d. In cooperation with the Departments of Insurance and Human Services, develop and provide for the implementation of the Health Access New Jersey program pursuant to section 15 of P.L.1992, c.160 (C.26:2H-18.65);

e. Study and, if feasible, establish hospital cost and outcome reports to provide assistance to consumers of health care in this State in making prudent health care choices;

f. Compile demographic information on recipients of, and types of services paid for by, the charity care component of the disproportionate share payment and periodically report a summary of this information to the Governor and Legislature. The demographic information shall include, at a minimum, the recipient's age, sex, marital status, employment status, type of health insurance coverage, if any, and if the recipient is a child under 18 years of age who does not have health insurance coverage or a married person who does not have health insurance coverage, whether the child's parent or the married person's spouse, as the case may be, has health insurance;

g. (Deleted by amendment, P.L.1995, c.133.)

h. (Deleted by amendment, P.L.1995, c.133.)

i. (Deleted by amendment, P.L.1995, c.133.)

j (Deleted by amendment, P.L.1995, c.133.)

k. (Deleted by amendment, P.L.1995, c.133.)

l. Encourage the use of centralized data storage and transmission technology that utilizes personal and image identification systems as well as identity verification technology for the purposes of enabling a hospital to access medical history, insurance information and other personal information, as appropriate;

m. (Deleted by amendment, P.L.1995, c.133.)

n. (Deleted by amendment, P.L.1995, c.133.)

o. Take such other actions as the commissioner deems necessary and appropriate to carry out the provisions of P.L.1992, c.160 (C.26:2H-18.51 et al.); and

p. Report annually, by December 1 of each year, to the Governor and the Senate and General Assembly standing reference committees on budget and appropriations on the status of the fund.

L.1992,c.160,s.5; amended 1995, c.133, s.2; 1996,c.28,s.2..



Section 26:2H-18.55A - Compilation Of Information Relative To Employed Recipients Of Charity Care.

26:2H-18.55a Compilation of information relative to employed recipients of charity care.

2. a. The Commissioner of Health shall compile, to the extent data are available, the following information about recipients of charity care who are employed:

(1)the employer's name and address;

(2)the number of recipients of charity care who are employed by the employer; and

(3)the cost to the State of providing charity care for the employer's employees and their dependents.

b.In order to compile the information required pursuant to this section, the commissioner may require hospitals and other health care facilities to submit such information as may be necessary for this purpose.

c.The commissioner may include comparable information about recipients of other public health care coverage programs, and other information as the commissioner deems appropriate regarding employer-based coverage for persons covered under public insurance programs.

d.The information compiled by the commissioner shall not include the name of any charity care recipient or any family member of a recipient.

e.The commissioner shall provide the information required pursuant to this section to the Commissioner of Human Services for inclusion in the annual report on Access to Employer-Based Health Insurance, as provided in section 1 of P.L.2006, c.87 (C.30:4J-17).

L.2006, c.87, s.2; amended 2012, c.17, s.221.



Section 26:2H-18.57 - Assessment Of Per Adjusted Admission Charge.

26:2H-18.57 Assessment of per adjusted admission charge.

7. a. Effective January 1, 1994, the Department of Health shall assess each hospital a per adjusted admission charge of $10.

Of the revenues raised by the hospital per adjusted admission charge, $5 per adjusted admission shall be used by the department to carry out its duties pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.) and $5 per adjusted admission shall be used by the department for administrative costs related to health planning.

b.Effective July 1, 2004, the department shall assess each licensed ambulatory care facility that is licensed to provide one or more of the following ambulatory care services: ambulatory surgery, computerized axial tomography, comprehensive outpatient rehabilitation, extracorporeal shock wave lithotripsy, magnetic resonance imaging, megavoltage radiation oncology, positron emission tomography, orthotripsy, and sleep disorder services. The Commissioner of Health may, by regulation, add additional categories of ambulatory care services that shall be subject to the assessment if such services are added to the list of services provided in N.J.A.C.8:43A-2.2(b) after the effective date of P.L.2004, c.54.

The assessment established in this subsection shall not apply to an ambulatory care facility that is licensed to a hospital in this State as an off-site ambulatory care service facility.

(1)For Fiscal Year 2005, the assessment on an ambulatory care facility providing one or more of the services listed in this subsection shall be based on gross receipts for the 2003 tax year as follows:

(a)a facility with less than $300,000 in gross receipts shall not pay an assessment; and

(b)a facility with at least $300,000 in gross receipts shall pay an assessment equal to 3.5% of its gross receipts or $200,000, whichever amount is less.

The commissioner shall provide notice no later than August 15, 2004 to all facilities that are subject to the assessment that the first payment of the assessment is due October 1, 2004 and that proof of gross receipts for the facility's tax year ending in calendar year 2003 shall be provided by the facility to the commissioner no later than September 15, 2004. If a facility fails to provide proof of gross receipts by September 15, 2004, the facility shall be assessed the maximum rate of $200,000 for Fiscal Year 2005.

The Fiscal Year 2005 assessment shall be payable to the department in four installments, with payments due October 1, 2004, January 1, 2005, March 15, 2005 and June 15, 2005.

(2)For Fiscal Year 2006, the commissioner shall use the calendar year 2004 data submitted in accordance with subsection c. of this section to calculate a uniform gross receipts assessment rate for each facility with gross receipts over $300,000 that is subject to the assessment, except that no facility shall pay an assessment greater than $200,000. The rate shall be calculated so as to raise the same amount in the aggregate as was assessed in Fiscal Year 2005. A facility shall pay its assessment to the department in four payments in accordance with a timetable prescribed by the commissioner.

(3)Beginning in Fiscal Year 2007 and for each fiscal year thereafter through Fiscal Year 2010, the uniform gross receipts assessment rate calculated in accordance with paragraph (2) of this subsection shall be applied to each facility subject to the assessment with gross receipts over $300,000, as those gross receipts are documented in the facility's most recent annual report to the department, except that no facility shall pay an assessment greater than $200,000. A facility shall pay its annual assessment to the department in four payments in accordance with a timetable prescribed by the commissioner.

(4)Beginning in Fiscal Year 2011 and for each fiscal year thereafter, the uniform gross receipts assessment shall be applied at the rate of 2.95% to each facility subject to the assessment with gross receipts over $300,000, as those gross receipts are documented in the facility's most recent annual report submitted to the department pursuant to subsection c. of this section, except that no facility shall pay an assessment greater than $350,000. A facility shall pay its annual assessment to the department in four payments in accordance with a timetable prescribed by the commissioner.

c.Each ambulatory care facility that is subject to the assessment provided in subsection b. of this section shall submit an annual report including, at a minimum, data on volume of patient visits, charges, and gross revenues, by payer type, for patient services, beginning with calendar year 2004 data. The annual report shall be submitted to the department according to a timetable and in a form and manner prescribed by the commissioner.

The department may audit selected annual reports in order to determine their accuracy.

d.(1) If, upon audit as provided for in subsection c. of this section, it is determined that an ambulatory care facility understated its gross receipts in its annual report to the department, the facility's assessment for the fiscal year that was based on the defective report shall be retroactively increased to the appropriate amount and the facility shall be liable for a penalty in the amount of the difference between the original and corrected assessment.

(2)A facility that fails to provide the information required pursuant to subsection c. of this section shall be liable for a civil penalty not to exceed $500 for each day in which the facility is not in compliance.

(3)A facility that is operating one or more of the ambulatory care services listed in subsection b. of this section without a license from the department, on or after July 1, 2004, shall be liable for double the amount of the assessment provided for in subsection b. of this section, in addition to such other penalties as the department may impose for operating an ambulatory care facility without a license.

(4)The commissioner shall recover any penalties provided for in this subsection in an administrative proceeding in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.The revenues raised by the ambulatory care facility assessment pursuant to this section shall be deposited in the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58).

L.1992, c.160, s.7; amended 1995, c.133, s.3; 2004, c.54, s.1; 2010, c.23, s.1; 2012, c.17, s.222.



Section 26:2H-18.58 - Health Care Subsidy Fund.

26:2H-18.58 Health Care Subsidy Fund.

8.There is established the Health Care Subsidy Fund in the Department of Health.

a.The fund shall be comprised of revenues from employee and employer contributions made pursuant to section 29 of P.L.1992, c.160 (C.43:21-7b), revenues from the hospital assessment made pursuant to section 12 of P.L.1992, c.160 (C.26:2H-18.62), revenues pursuant to section 11 of P.L.1996, c.28 (C.26:2H-18.58c), revenues from interest and penalties collected pursuant to this act and revenues from other sources as the Legislature shall determine. Interest earned on the monies in the fund shall be credited to the fund. The fund shall be a nonlapsing fund dedicated for use by the State to: (1) distribute charity care and other uncompensated care disproportionate share payments to hospitals, and other eligible providers pursuant to section 8 of P.L.1996, c.28 (C.26:2H-18.59f), provide subsidies for the Health Access New Jersey program established pursuant to section 15 of P.L.1992, c.160 (C.26:2H-18.65), and provide funding for children's health care coverage in the NJ FamilyCare Program pursuant to P.L.2005, c.156 (C.30:4J-8 et al.); (2) provide funding for federally qualified health centers pursuant to section 12 of P.L.1992, c.160 (C.26:2H-18.62); and (3) provide for the payment in State fiscal year 2002 of appropriate Medicaid expenses, subject to the approval of the Director of the Division of Budget and Accounting.

b.The fund shall be administered by a person appointed by the commissioner.

The administrator of the fund is responsible for overseeing and coordinating the collection and reimbursement of fund monies. The administrator is responsible for promptly informing the commissioner if monies are not or are not reasonably expected to be collected or disbursed.

c.The commissioner shall adopt rules and regulations to ensure the integrity of the fund, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.The administrator shall establish separate accounts for the charity care component of the disproportionate share hospital subsidy, other uncompensated care component of the disproportionate share hospital subsidy, federally qualified health centers funding, and the payments for subsidies for insurance premiums to provide care in disproportionate share hospitals, known as the Health Access New Jersey subsidy account, respectively.

e.In the event that the charity care component of the disproportionate share hospital subsidy account has a surplus in a given year after payments are distributed pursuant to the methodology established in section 13 of P.L.1995, c.133 (C.26:2H-18.59b) and section 7 of P.L.1996, c.28 (C.26:2H-18.59e) and within the limitations provided in subsection e. of section 9 of P.L.1992, c.160 (C.26:2H-18.59), the surplus monies in calendar years 2002, 2003 and 2004 shall lapse to the unemployment compensation fund established pursuant to R.S.43:21-9, and each year thereafter shall lapse to the charity care component of the disproportionate share hospital subsidy account for distribution in subsequent years.

L.1992, c.160, s.8; amended 1995, c.133, s.4; 1996, c.28, ss.3,12; 1997, c.263, s.2; 1998, c.37, s.1; 2002, c.13, s.1; 2003, c. 107, s.1; 2005, c.237, s.1; 2012, c.17, s.223.



Section 26:2H-18.58A - Funding Of Community-based Drug Abuse Treatment Programs

26:2H-18.58a. Funding of community-based drug abuse treatment programs
4. The Commissioner of Health shall transfer to the Division of Alcoholism, Drug Abuse and Addiction Services in the Department of Health from the Health Care Subsidy Fund, $10 million in Fiscal Year 1997 and $20 million in Fiscal Year 1998 and each fiscal year thereafter, or such sums as are made available pursuant to section 5 of P.L.1996, c.29 (C.52:18A-2a), whichever amount is less, according to a schedule to be determined by the Commissioner of Health, to fund community-based drug abuse treatment programs in the following order of priority: residential, inpatient, intensive day and outpatient treatment.

L.1996,c.29,s.4.



Section 26:2H-18.58B - Health Care Subsidy Fund Payer Of Last Resort; Exemptions

26:2H-18.58b. Health Care Subsidy Fund payer of last resort; exemptions

10. With the exception of the Catastrophic Illness in Children Relief Fund, established pursuant to P.L.1987, c.370 (C.26:2-148 et seq.) and the Victims of Crime Compensation Board established pursuant to section 3 of P.L.1971, c.317 (C.52:4B-3), the Health Care Subsidy Fund is the payer of last resort for persons who otherwise qualify for charity care or managed health care services pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.) and P.L.1996, c.28. A hospital or other health care provider shall not submit a claim for charity care or managed health care services reimbursement on behalf of any individual otherwise eligible for charity care or managed health care services for whom the hospital or other health care provider is eligible to receive reimbursement under any State or federal program not specifically exempted in this section or any other third party payer.

L.1996,c.28,s.10.



Section 26:2H-18.58C - Funding Of Health Care Subsidy Fund.

26:2H-18.58c Funding of Health Care Subsidy Fund.

11. a. The Health Care Subsidy Fund shall be funded with $15 million in General Fund revenues in calendar year 1996 and $41 million in General Fund revenues in calendar year 1997 and $42.9 million in General Fund revenues for the period January 1, 1998 through June 30, 1998.

b.The Health Care Subsidy Fund shall be supported with revenues derived from efficiencies achieved by State use of an electronic data interchange system for health care claims and related information, in amounts necessary to provide funding for the provision of charity care pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.).

L.1996,c.28,s.11; amended 1997, c.263, s.3; 1998, c.37, s.4.



Section 26:2H-18.58D - Appropriations To Health Care Subsidy Fund.

26:2H-18.58d Appropriations to Health Care Subsidy Fund.

10. In fiscal year 1999 and each year thereafter, the Governor shall recommend and the Legislature shall appropriate to the Health Care Subsidy Fund to carry out the purposes of P.L.1992, c.160 (C.26:2H-18.51 et al.), such funds from the General Fund which, when combined with other resources deposited in the Health Care Subsidy Fund, shall be sufficient to carry out the purposes of that act.

L.1997,c.263,s.10.



Section 26:2H-18.58E - Transfer Of Funds To Hospital Relief Fund.

26:2H-18.58e Transfer of funds to Hospital Relief Fund.

6. a. The Commissioner of Health shall transfer to the Hospital Health Care Subsidy account, known as the Hospital Relief Fund, in the Division of Medical Assistance and Health Services in the Department of Human Services from the Health Care Subsidy Fund, $50.75 million in fiscal year 1998 and $101.5 million each fiscal year thereafter, according to a schedule to be determined by the Commissioner of Health in consultation with the Commissioner of Human Services. These funds shall be distributed to eligible disproportionate share hospitals according to a methodology adopted by the Commissioner of Human Services pursuant to N.J.A.C.10:52-8.2, using hospital expenditure data for the most recent calendar year available for reimbursements from these funds.

b.In fiscal year 1998 and each fiscal year thereafter, the Governor shall recommend and the Legislature shall appropriate to the Hospital Health Care Subsidy account for distribution to disproportionate share hospitals which are eligible for reimbursement pursuant to subsection a. of this section, those federal funds received in connection with the provision of hospital reimbursements from that account.

L.1997, c.263, s.6; amended 2012, c.17, s.224.



Section 26:2H-18.58F - Transfer Of Funds To Division Of Medical Assistance And Health Services.

26:2H-18.58f Transfer of funds to Division of Medical Assistance and Health Services.

8. a. The Commissioner of Health shall transfer to the Division of Medical Assistance and Health Services in the Department of Human Services from the Health Care Subsidy Fund, $23.8 million in fiscal year 1998, $47.6 million in fiscal year 1999, and an amount in each succeeding fiscal year that is necessary to obtain the maximum amount of federal funds to which the State is entitled in order to provide children's health care coverage in the NJ FamilyCare Program pursuant to P.L.2005, c.156 (C.30:4J-8 et al.), according to a schedule to be determined by the Commissioner of Health in consultation with the Commissioner of Human Services. These funds shall be expended to provide children's health care coverage in the NJ FamilyCare Program pursuant to P.L.2005, c.156.

b.In fiscal year 1999 and each fiscal year thereafter, the Governor shall recommend and the Legislature shall appropriate to the Division of Medical Assistance and Health Services for the purposes of subsection a. of this section, those federal funds received in connection with the provision of children's health care coverage in the NJ FamilyCare Program pursuant to P.L.2005, c.156.

L.1997, c.263, s.8; amended 2012, c.17, s.225.



Section 26:2H-18.58G - Disposition Of Revenue Collected From Cigarette Tax.

26:2H-18.58g Disposition of revenue collected from cigarette tax.

4.Notwithstanding the provisions of any other law to the contrary,

a.commencing July 1, 1998 and ending June 30, 2006: after the deposit required pursuant to section 5 of P.L.1982, c.40 (C.54:40A-37.1), the first $150,000,000 of revenue collected annually from the cigarette tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) and the first $5,000,000 of revenue collected annually from the "Tobacco Products Wholesale Sales and Use Tax Act," P.L.1990, c.39 (C.54:40B-1 et seq.), shall be deposited into the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58); and the next $390,000,000 of revenue collected annually from the cigarette tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) shall be appropriated annually for health programs, and the next $50,000,000 of revenue collected annually from the cigarette tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) shall be appropriated annually to the New Jersey Economic Development Authority for payment of debt service incurred by the authority for school facilities projects and in fiscal years commencing July 1, 2002 and July 1, 2003, the next $30,000,000 of revenue collected annually from the cigarette tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) shall be directed to the Department of Health to fund anti-smoking initiatives, except that the amount shall be $40,000,000 in the fiscal year commencing July 1, 2004 and $45,000,000 in the fiscal year commencing July 1, 2005; and

b.commencing with fiscal years beginning on and after July 1, 2006, after the deposit required pursuant to section 5 of P.L.1982, c.40 (C.54:40A-37.1), the first $150,000,000 of revenue collected annually from the cigarette tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) and the first $5,000,000 of revenue collected annually from the "Tobacco Products Wholesale Sales and Use Tax Act," P.L.1990, c.39 (C.54:40B-1 et seq.), shall be deposited into the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58). In addition, commencing with fiscal years beginning on and after July 1, 2006 but before July 1, 2009, there shall be deposited $215,000,000 of revenue collected annually from the cigarette tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) in accordance with the provisions of section 5 of P.L.2004, c.68 (C.34:1B-21.20), and, commencing with fiscal years beginning on and after July 1, 2009, there shall be deposited $241,500,000 of revenue collected annually from the cigarette tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) in accordance with the provisions of section 5 of P.L.2004, c.68 (C.34:1B-21.20).

L.1997, c.264, s.4; amended 2000, c.72, s.56; 2002, c.33, s.3; 2003, c.115, s.3; 2004, c.68, s.8; 2006, c.37, s.7; 2006, c.98, s.1; 2009, c.70, s.3; 2012, c.17, s.226.



Section 26:2H-18.58H - Annual Deposit Into Health Care Subsidy Fund From Revenue From Sale Of Alcoholic Beverages.

26:2H-18.58h Annual deposit into Health Care Subsidy Fund from revenue from sale of alcoholic beverages.

2.Commencing with fiscal years beginning on and after July 1, 2009, there shall be deposited annually in the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58), the sum of $22,000,000 from the revenue collected annually pursuant to the "Alcoholic Beverage Tax Law," R.S.54:41-1 et seq.

L.2009, c.71, s.2.



Section 26:2H-18.58I - Deposits Into Health Care Subsidy Fund From Revenue Collected From Taxation Of Certain Insurance Policies.

26:2H-18.58i Deposits into Health Care Subsidy Fund from revenue collected from taxation of certain insurance policies.

7.During the fiscal year beginning on July 1, 2009, there shall be deposited in the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58): the sum of $19.5 million from the revenue collected from the taxation of group accident and health insurance policies pursuant to subsection (b) of section 2 of P.L.1945, c.132 (C.54:18A-2) and subsection (b) of section 3 of P.L.1945, c.132 (C.54:18A-3).

L.2009, c.75, s.7.



Section 26:2H-18.59 - Allocation Of Funds.

26:2H-18.59 Allocation of funds.

9. a. The commissioner shall allocate such funds as specified in subsection e. of this section to the charity care component of the disproportionate share hospital subsidy account. In a given year, the department shall transfer from the fund to the Division of Medical Assistance and Health Services in the Department of Human Services such funds as may be necessary for the total approved charity care disproportionate share payments to hospitals for that year.

b.For the period January 1, 1993 to December 31, 1993, the commission shall allocate $500 million to the charity care component of the disproportionate share hospital subsidy account. The Department of Health shall recommend the amount that the Division of Medical Assistance and Health Services shall pay to an eligible hospital on a provisional, monthly basis pursuant to paragraphs (1) and (2) of this subsection. The department shall also advise the commission and each eligible hospital of the amount a hospital is entitled to receive.

(1)The department shall determine if a hospital is eligible to receive a charity care subsidy in 1993 based on the following:

Hospital Specific Approved Uncompensated Care-1991

____________________________________________________



Hospital Specific Preliminary Cost Base-1992



= Hospital Specific % Uncompensated Care (%UC)



A hospital is eligible for a charity care subsidy in 1993 if, upon establishing a rank order of the %UC for all hospitals, the hospital is among the 80% of hospitals with the highest %UC.



(2)The maximum amount of the charity care subsidy an eligible hospital may receive in 1993 shall be based on the following:



Hospital Specific Approved Uncompensated Care-1991

____________________________________________________



Total approved Uncompensated Care All Eligible Hospitals-1991



X $500 million



= Maximum Amount of Hospital Specific Charity Care Subsidy for 1993



(3)A hospital shall be required to submit all claims for charity care cost reimbursement, as well as demographic information about the persons who qualify for charity care, to the department in a manner and time frame specified by the Commissioner of Health, in order to continue to be eligible for a charity care subsidy in 1993 and in subsequent years.

The demographic information shall include the recipient's age, sex, marital status, employment status, type of health insurance coverage, if any, and if the recipient is a child under 18 years of age who does not have health insurance coverage or a married person who does not have health insurance coverage, whether the child's parent or the married person's spouse, as the case may be, has health insurance.

(4)A hospital shall be reimbursed for the cost of eligible charity care at the same rate paid to that hospital by the Medicaid program; except that charity care services provided to emergency room patients who do not require those services on an emergency basis shall be reimbursed at a rate appropriate for primary care, according to a schedule of payments developed by the commission.

(5)The department shall provide for an audit of a hospital's charity care for 1993 within a time frame established by the department.

c.For the period January 1, 1994 to December 31, 1994, a hospital shall receive disproportionate share payments from the Division of Medical Assistance and Health Services based on the amount of charity care submitted to the commission or its designated agent, in a form and manner specified by the commission. The commission or its designated agent shall review and price all charity care claims and notify the Division of Medical Assistance and Health Services of the amount it shall pay to each hospital on a monthly basis based on actual services rendered.

(1)(Deleted by amendment, P.L.1995, c.133.)

(2)If the commission is not able to fully implement the charity care claims pricing system by January 1, 1994, the commission shall continue to make provisional disproportionate share payments to eligible hospitals, through the Division of Medical Assistance and Health Services, based on the charity care costs incurred by all hospitals in 1993, until such time as the commission is able to implement the claims pricing system.

If there are additional charity care balances available after the 1994 distribution based on 1993 charity care costs, the department shall transfer these available balances from the fund to the Division of Medical Assistance and Health Services for an approved one-time additional disproportionate share payment to hospitals according to the methodology provided in section 12 of P.L.1995, c.133 (C.26:2H-18.59a). The total payment for all hospitals shall not exceed $75.5 million.

(3)A hospital shall be reimbursed for the cost of eligible charity care at the same rate paid to that hospital by the Medicaid program; except that charity care services provided to emergency room patients who do not require those services on an emergency basis shall be reimbursed at a rate appropriate for primary care, according to a schedule of payments developed by the commission.

(4)(Deleted by amendment, P.L.1995, c.133.)

d.(Deleted by amendment, P.L.1995, c.133.)

e.The total amount allocated for charity care subsidy payments shall be: in 1994, $450 million; in 1995, $400 million; in 1996, $310 million; in 1997, $300 million; for the period January 1, 1998 through June 30, 1998, $160 million; and in fiscal year 1999 and each fiscal year thereafter through fiscal year 2004, $320 million. Total payments to hospitals shall not exceed the amount allocated for each given year.

f.Beginning January 1, 1995:

(1)The charity care subsidy shall be determined pursuant to section 13 of P.L.1995, c.133 (C.26:2H-18.59b).

(2)A charity care claim shall be valued at the same rate paid to that hospital by the Medicaid program, except that charity care services provided to emergency room patients who do not require those services on an emergency basis shall be valued at a rate appropriate for primary care according to a schedule of payments adopted by the commissioner.

(3)The department shall provide for an audit of a hospital's charity care within a time frame established by the commissioner.

L.1997, c.263, s.9; amended 1995, c.133, s.5; 1996, c.28, ss.4,12; 1997, c.263, s.4; 2004, c.113, s.1; 2012, c.17, s.227.



Section 26:2H-18.59A - Disproportionate Share Payments; Formulation

26:2H-18.59a. Disproportionate share payments; formulation
12. The one-time additional disproportionate share payment to hospitals pursuant to paragraph (2) of subsection c. of section 9 of P.L.1992, c.160 (C.26:2H-18.59) shall be made according to the following methodology.

The hospital-specific additional payment shall be equal to the difference between the hospital's recalculated 1994 charity care value and the hospital's 1993 charity care amount as audited by the department and approved for reimbursement by the commission in 1994; except that, the amount a hospital may receive as an additional payment shall be limited so as to ensure that the hospital's adjusted operating margin is not in excess of the Statewide target adjusted operating margin. Those hospitals with an adjusted operating margin equal to or greater than the Statewide target adjusted operating margin shall not be eligible to receive an additional payment.

As used in this section:



a. The hospital-specific "1993 approved charity care" shall be equal to the hospital's 1993 charity care amount as audited by the department, plus 45.53% of the hospital's bad debt as reported on the hospital's 1993 Actual Cost Reports and valued at 1994 Medicaid reimbursement rates;

b. The hospital-specific "1993 revenue from private payers" shall be equal to the sum of the gross revenues, as reported to the department in the hospital's 1993 Actual Cost Reports for all non-governmental third party payers including, but not limited to, Blue Cross and Blue Shield plans, commercial insurers and health maintenance organizations;

c. The hospital-specific "payer mix factor" shall be equal to the hospital's 1993 approved charity care divided by its 1993 revenue from private payers;

d. The "Statewide target payer mix factor" is the lowest payer mix factor to which all hospitals receiving charity care subsidies can be reduced by spending all available charity care subsidy funding for that year;

e. The hospital-specific "recalculated 1994 charity care value" shall be determined by allocating available charity care funds so as to equalize hospital-specific payer mix factors to the Statewide target payer mix factor. For those hospitals with a payer mix factor greater than the Statewide target payer mix factor, the recalculated 1994 charity care value is the subsidy amount which would have been necessary to reduce their payer mix factor to that Statewide target payer mix factor; for those hospitals with a payer mix factor that is equal to or less than the Statewide target payer mix factor, their recalculated 1994 charity care value equals zero;

f. The hospital-specific "adjusted operating margin" shall be equal to the sum of the hospital's 1993 income from operations plus the hospital's 1994 commission approved charity care subsidy plus the hospital's additional payment minus the hospital's 1993 charity care subsidy, divided by the sum of the hospital's 1993 total operating revenue plus the hospital's 1994 commission approved charity care subsidy plus the hospital's additional payment minus the hospital's 1993 charity care subsidy; and

g. The "Statewide target adjusted operating margin" is the highest adjusted operating margin to which hospitals can be raised within the limit of the funds available for the additional payment.

L.1995,c.133,s.12.



Section 26:2H-18.59B - Determination Of Charity Care Subsidy; Formulation

26:2H-18.59b. Determination of charity care subsidy; formulation
13. a. For the period January 1, 1995 to December 31, 1995, the charity care subsidy shall be determined according to the following methodology.

The hospital-specific charity care subsidy shall be determined by allocating available charity care funds so as to equalize hospital-specific payer mix factors to the Statewide target payer mix factor. Those hospitals with a payer mix factor greater than the Statewide target payer mix factor shall be eligible to receive a subsidy sufficient to reduce their factor to that Statewide level; those hospitals with a payer mix factor that is equal to or less than the Statewide target payer mix factor shall not be eligible to receive a subsidy.

The commissioner shall adjust the distribution of subsidies to hospitals under this methodology to account for any provisional or interim payments made to hospitals in 1995 prior to the effective date of P.L.1995, c.133 (C.26:2H-18.59a et al.). In no case shall the total amount of payments to any hospital exceed what the hospital would have otherwise received if this methodology had been in effect for the entire year.

As used in this subsection:



(1) The hospital-specific "1993 approved charity care" shall be equal to the hospital's 1993 charity care as audited by the department plus 28.36% of the hospital's bad debt as reported on the hospital's 1993 Actual Cost Reports and valued at 1994 Medicaid reimbursement rates;

(2) The hospital-specific "operating margin" shall be equal to: the hospital's 1993 income from operations minus its 1993 charity care subsidy divided by the hospital's 1993 total operating revenue minus its 1993 charity care subsidy. After calculating each hospital's operating margin, the department shall determine the Statewide median operating margin;

(3) The hospital-specific "profitability factor" shall be determined as follows. Those hospitals that are equal to or below the Statewide median operating margin shall be assigned a profitability factor of "1." For those hospitals that are above the Statewide median operating margin, the profitability factor shall be equal to:

.75 x (hospital specific operating
margin - Statewide median operating margin)

1 - ...................................................................

highest hospital specific operating
margin - Statewide median operating margin

(4) The hospital-specific "adjusted charity care" shall be equal to the hospital-specific 1993 approved charity care times the hospital-specific profitability factor;

(5) The hospital-specific "revenue from private payers" shall be equal to the sum of the gross revenues, as reported to the department in the hospital's 1993 Actual Cost Reports for all non-governmental third party payers including, but not limited to, Blue Cross and Blue Shield plans, commercial insurers and health maintenance organizations;

(6) The hospital-specific "payer mix factor" shall be equal to the hospital's adjusted charity care divided by its revenue from private payers; and

(7) The "Statewide target payer mix factor" is the lowest payer mix factor to which all hospitals receiving charity care subsidies can be reduced by spending all of the $400 million in funding allocated for charity care subsidies for 1995.

b. For the purposes of this section and section 12 of P.L.1995, c.133 (C.26:2H-18.59a), "income from operations" and "total operating revenue" shall be defined by the department in accordance with financial reporting requirements established pursuant to N.J.A.C.8:31B-3.3.

c. Any charity care subsidy funds that are not distributed in a given year pursuant to this section shall lapse to the Health Care Subsidy Fund and may be transferred by the commissioner to the Health Access New Jersey subsidy account in the fund.

L.1995,c.133,s.13.



Section 26:2H-18.59C - Submission Of Financial And Demographic Data

26:2H-18.59c. Submission of financial and demographic data

14. All acute care hospitals licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall submit to the department all demographic and financial data specified in this section, in a manner and time frame specified by the commissioner.

a. A hospital shall submit demographic information about the persons who qualify for charity care or to whom the hospital provides uncompensated care, which includes, at a minimum: the individual's age, sex, marital status, employment status, type of health insurance coverage, if any, and if the individual is a child under 18 years of age who does not have health insurance coverage or a married person who does not have health insurance coverage, whether the child's parent or the married person's spouse, as the case may be, has health insurance.

b. A hospital shall submit all financial data required by the department for the purposes of calculating the payer mix factor as defined in sections 12 and 13 of P.L.1995, c.133 (C.26:2H-18.59a and C.26:2H-18.59b) and section 7 of P.L.1996, c.28 (C.26:2H-18.59e).

c. A hospital which fails to provide the information required pursuant to this section in a manner and time frame specified by the commissioner, shall be liable to a civil penalty not to exceed $1,000 for each day in which the hospital is not in compliance. The commissioner shall recover the penalty in an administrative proceeding held pursuant to the "Administrative Procedure Act," P.L.1968, c.410(C.52:14B-1 et seq.).

L.1995,c.133,s.14; amended 1996,c.28,s.5.



Section 26:2H-18.59D - Continuation Of Provided Services

26:2H-18.59d Continuation of provided services
15. Unless the commissioner has granted written approval to do otherwise, an acute care hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.) shall continue to provide, at an annual service level at least equal to that provided as of January 1, 1993, any public health services which were, prior to that date, supported by grant funds. A hospital shall also provide sufficient funds for the operation of its regional hemophilia centers, maternal and child health consortia and other regional health services, as applicable.

L.1995,c.133,s.15.



Section 26:2H-18.59E - Determination Of Charity Care Subsidy.

26:2H-18.59e Determination of charity care subsidy.
7. a. For the period beginning January 1, 1996 and ending June 30, 2004, and except as provided in section 8 of P.L.1996, c.28 (C.26:2H-18.59f), the charity care subsidy shall be determined according to the following methodology.

If the Statewide total of adjusted charity care is less than available charity care funding, a hospital's charity care subsidy shall equal its adjusted charity care.

If the Statewide total of adjusted charity care is greater than available charity care funding, then the hospital-specific charity care subsidy shall be determined by allocating available charity care funds so as to equalize hospital-specific payer mix factors to the Statewide target payer mix factor. Those hospitals with a payer mix factor greater than the Statewide target payer mix factor shall be eligible to receive a subsidy sufficient to reduce their factor to that Statewide level; those hospitals with a payer mix factor that is equal to or less than the Statewide target payer mix factor shall not be eligible to receive a subsidy.

Charity care subsidy payments shall be based upon actual documented hospital charity care.

As used in this section:

(1)The hospital-specific "documented charity care" shall be equal to the dollar amount of charity care provided by the hospital that is verified in the department's most recent charity care audit conducted under the most recent charity care eligibility rules adopted by the department and valued at the same rate paid to that hospital by the Medicaid program.

For 1996, documented charity care shall equal the audited, Medicaid-priced amounts reported for the first three quarters of 1995. This amount shall be multiplied by 1.33 to determine the annualized 1995 charity care amount. For 1997 and the period from January 1, 1998 through June 30, 1998, documented charity care shall be equal to the audited Medicaid-priced amounts for the last quarter two years prior to the payment period and the first three quarters of the year prior to the payment period. For fiscal year 1999 and each fiscal year thereafter, documented charity care shall be equal to the audited Medicaid-priced amounts for the most recent calendar year;

(2)In 1996, the hospital-specific "operating margin" shall be equal to: the hospital's 1993 and 1994 income from operations minus its 1993 and 1994 charity care subsidies divided by its 1993 and 1994 total operating revenue minus its 1993 and 1994 charity care subsidies. After calculating each hospital's operating margin, the department shall determine the Statewide median operating margin.

In 1997 and each year thereafter, the hospital-specific "operating margin" shall be calculated in the same manner as for 1996, but on the basis of income from operations, total operating revenue and charity care subsidies data from the three most current years;

(3)The hospital-specific "profitability factor" shall be determined annually as follows. Those hospitals that are equal to or below the Statewide median operating margin shall be assigned a profitability factor of "1." For those hospitals that are above the Statewide median operating margin, the profitability factor shall be equal to:

.75 x (hospital specific operating

margin - Statewide median operating margin)

1 - ______________________________________________

highest hospital specific operating margin - Statewide

median operating margin

(4)The hospital-specific "adjusted charity care" shall be equal to a hospital's documented charity care times its profitability factor;

(5)The hospital-specific "revenue from private payers" shall be equal to the sum of the gross revenues, as reported to the department in the hospital's most recently available New Jersey Hospital Cost Reports for all non-governmental third party payers including, but not limited to, Blue Cross and Blue Shield plans, commercial insurers and health maintenance organizations;

(6)The hospital-specific "payer mix factor" shall be equal to a hospital's adjusted charity care divided by its revenue from private payers; and

(7)The "Statewide target payer mix factor" is the lowest payer mix factor to which all hospitals receiving charity care subsidies can be reduced by spending all available charity care subsidy funding for that year.

b.For the purposes of this section, "income from operations" and "total operating revenue" shall be defined by the department in accordance with financial reporting requirements established pursuant to N.J.A.C.8:31B-3.3.

c.Charity care subsidy payments shall commence on or after the date of enactment of P.L.1996, c.28 and the full calendar year 1996 allocation shall be disbursed by January 31, 1997.

L.1996,c.28,s.7; amended 1997, c.263, s.5; 2004, c.113, s.2.



Section 26:2H-18.59F - Implementation Of Demonstration Health Care Program For Low Income Residents.

26:2H-18.59f Implementation of demonstration health care program for low income residents.

8.The Commissioner of Human Services, in consultation with the Commissioner of Health and Senior Services and the State Treasurer, may pursue any necessary waivers from the federal Department of Health and Human Services in order to implement, within a single region or county of the State designated by the Commissioner of Human Services in consultation with the Commissioner of Health and Senior Services and the State Treasurer, which may be limited to designated hospitals within that region, a demonstration health care program to provide low income residents of that region or county who qualify pursuant to section 10 of P.L.1992, c.160 (C.26:2H-18.60), with eligible charity care services on a managed care basis. The program shall be implemented by the Commissioner of Health and Senior Services in consultation with the Commissioner of Human Services and the State Treasurer.

a.The demonstration program shall be administered by a program administrator under contract with the State Treasurer pursuant to this section and shall operate for a two-year period. For the purposes of this section, program administrator may include, but not be limited to, an acute care hospital which receives charity care reimbursements or a health maintenance organization.

b. The Commissioner of Health and Senior Services, in consultation with the Commissioner of Human Services and the State Treasurer, shall, within 30 days after approval of the federal waiver, and at appropriate intervals thereafter, solicit proposals from entities in the State interested in administering the demonstration program.

c.The contract shall include, but not be limited to, provisions for:

(1)providing charity care services on a managed care basis as specified by the Commissioner of Health and Senior Services, in consultation with the Commissioner of Human Services and the State Treasurer. An administrator shall be responsible for determining the most appropriate and cost-effective means of providing the health care services required by an eligible person and for directing the person to that means for receipt of the services;

(2)the determination of eligibility criteria for health care providers who choose to participate in the demonstration program;

(3)a methodology established by the Commissioner of Health and Senior Services for reimbursement of participating hospitals and other health care providers;

(4)the development and use of a uniform method for determining eligibility of residents of the designated region or county for health care services under the demonstration program; and

(5)the submission of quarterly reports to the Department of Health and Senior Services and the Department of the Treasury, in a form and manner required by the department, detailing expenditures of health care funds in the demonstration program.

The contract shall also provide that provider participation in the demonstration program shall ensure the maximum receipt by the State of federal disproportionate share monies pursuant to Pub.L.89-97 (42 U.S.C.s.1396a et seq.) and Pub.L.102-234.

d.The Commissioner of Health and Senior Services shall report 12 months after the contract with the administrator or administrators is entered into by the State Treasurer and upon the conclusion of the demonstration program to the standing reference committees on health and appropriations of the Senate and General Assembly and the Governor on:

(1)expenditures related to the provision of health care services on a managed care basis, the number of persons served, the types of services provided, the hospitals participating in the demonstration program, the number and types of other health care providers participating in the demonstration program and such other information as may be required by the Legislature;

(2)the effectiveness of the demonstration program in containing or reducing costs for providing health care services to qualified low income residents of the designated region or county; and

(3)recommendations developed in consultation with the Commissioner of Human Services and the State Treasurer concerning additional cost containment actions that may be adopted for the provision of health care services to qualified low income persons, including, but not limited to, expansion of the demonstration program to encompass other regions or counties within the State.

e.Nothing in this section shall be construed to expand covered health care services provided under the demonstration program to include services not covered by the charity care program in effect on the effective date of P.L.1996, c.28.

f.The implementation of the demonstration program pursuant to this section or other subsidies for charity care that affect the Medicaid State plan shall be contingent upon receipt of federal approvals that assure continuation of an acceptable level of federal Medicaid matching funds, including disproportionate share monies, as determined by the Director of the Division of Medical Assistance and Health Services in the Department of Human Services and the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.1996,c.28,s.8; amended 1998, c.37, s.2.



Section 26:2H-18.59G - Establishment Of Technology Infrastructure To Support The Provision Of Charity Care.

26:2H-18.59g Establishment of technology infrastructure to support the provision of charity care.

9.The Commissioner of Health, in consultation with the State Treasurer, shall establish a technology infrastructure to support the provision of charity care pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.).

The State Treasurer, in consultation with the Commissioners of Health and Human Services may, if deemed to be in the State's best interests, include system features and provisions in the technology infrastructure to satisfy the requirements of multiple programs and purposes, including, but not limited to, programs such as, Medicaid, food stamps, public assistance, and purposes such as the exchange and consolidation of health care information permitted by law, eligibility and identity verification, claims processing, the use of electronic patient identification technology, and electronic data interchange.

L.1996, c.28, s.9; amended 1998, c.37, s.3; 2012, c.17, s.228.



Section 26:2H-18.59H - Transferred Employees Guaranteed Equivalent Health Insurance Coverage.

26:2H-18.59h Transferred employees guaranteed equivalent health insurance coverage.

11. In the event that a hospital or other health care institution that receives a charity care subsidy pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.) or funds from the Hospital Health Care Subsidy account in the Department of Human Services, sells, leases, assigns, subcontracts or otherwise transfers ownership, control or management of any of its services to another entity, the hospital or other health care institution shall provide that the new entity guarantee to offer to its employees who were affected by the transfer, health insurance coverage at substantially equivalent levels, terms and conditions to those that were offered to the employees prior to the transfer.

L.1997,c.263,s.11.



Section 26:2H-18.59I - Reimbursed Documented Charity Care; Charity Care Subsidy Formula After July 1, 2004.

26:2H-18.59i Reimbursed documented charity care; charity care subsidy formula after July 1, 2004.

3. a. Beginning July 1, 2004 and each year thereafter:

(1)Reimbursed documented charity care shall be equal to the Medicaid-priced amounts of charity care claims submitted to the Department of Health for the most recent calendar year, adjusted, as necessary, to reflect the annual audit results. These amounts shall be augmented to reflect payments to hospitals by the Medicaid program for Graduate Medical Education and Indirect Medical Education based on the most recent Graduate Medical Education and Indirect Medical Education formulas utilized by the federal Medicare program.

(2)Hospital-specific reimbursed documented charity care shall be equal to the Medicaid-priced dollar amount of charity care provided by a hospital as submitted to the Department of Health for the most recent calendar year. A sample of the claims submitted by the hospital to the department shall be subject to an annual audit conducted pursuant to applicable charity care eligibility criteria.

b.Beginning July 1, 2004 and each year thereafter, the charity care subsidy shall be determined according to the following methodology:

(1)Each hospital shall be ranked in order of its hospital-specific, relative charity care percentage, or RCCP, by dividing the amount of hospital-specific gross revenue for charity care patients by the hospital's total gross revenue for all patients.

(2)The nine hospitals with the highest RCCPs shall receive a charity care payment equal to 96% of each hospital's hospital-specific reimbursed documented charity care. The hospital ranked number 10 shall receive a charity care payment equal to 94% of its hospital-specific reimbursed documented charity care, and each hospital ranked number 11 and below shall receive two percentage points less than the hospital ranked immediately above that hospital.

(3)Notwithstanding the provisions of paragraph (2) of this subsection to the contrary, each of the hospitals located in the 10 municipalities in the State with the lowest median annual household income according to the most recent census data, shall be ranked from the hospital with the highest hospital-specific reimbursed documented charity care to the hospital with the lowest hospital-specific reimbursed documented charity care. The hospital in each of the 10 municipalities, if any, with the highest documented hospital-specific charity care shall receive a charity care payment equal to 96% of its hospital-specific reimbursed documented charity care.

(4)Notwithstanding the provisions of this subsection to the contrary, no hospital shall receive reimbursement for less than 43% of its hospital-specific reimbursed documented charity care.

c.To ensure that charity care subsidy payments remain viable and appropriate, the State shall maintain the charity care subsidy at an amount not less than 75% of the Medicaid-priced amounts of charity care provided by hospitals in the State. In addition, these amounts shall be augmented to reflect payments to hospitals by the Medicaid program for Graduate Medical Education and Indirect Medical Education based on the most recent Graduate Medical Education and Indirect Medical Education formulas utilized by the federal Medicare program.

d.Notwithstanding any other provisions of this section to the contrary, in the event that the change from the charity care subsidy formula in effect for fiscal year 2004 to the formula established pursuant to this section in effect for fiscal year 2005, reduces, for any reason, the amount of the charity care subsidy payment to a hospital below the amount that the hospital received under the formula in effect in fiscal year 2004, the hospital shall receive a payment equal to the amount it would have received under the formula in effect for fiscal year 2004.

L.2004, c.113, s.3; amended 2012, c.17, s.229.



Section 26:2H-18.59J - Charity Claims By Hospital, Eligibility.

26:2H-18.59j Charity claims by hospital, eligibility.

6.Notwithstanding the provisions of section 3 of P.L.2004, c.113 (C.26:2H-18.59i) to the contrary, a hospital shall not submit charity care claims to the Department of Health for health care services provided to a child under 19 years of age who presents at a hospital for emergency care and who may be deemed presumptively eligible for NJ FamilyCare coverage pursuant to P.L.2005, c.156 (C.30:4J-8 et al.) or Medicaid coverage pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

L.2008, c.38, s.6; amended 2012, c.17, s.230.



Section 26:2H-18.60 - Uniform Charity Care Eligibility And Reimbursement Claim Form

26:2H-18.60. Uniform charity care eligibility and reimbursement claim form
10. a. The commissioner shall establish a uniform charity care eligibility and reimbursement claim form that a hospital shall be required to use in order to receive reimbursement for charity care under this act.

b. A person whose individual or, if applicable, family gross income is less than or equal to 300% of the poverty level shall be eligible for charity care or reduced charge charity care for necessary health care services provided at a hospital.

The commissioner shall establish:

(1) the maximum level of income at which a person is eligible for full charity care;

(2) a sliding scale based on income which specifies the percentage of hospital charges for which a person who is eligible for reduced charity care is responsible; and

(3) assets eligibility criteria for full charity care and reduced charge charity care, respectively.

L.1992,c.160,s.10; amended 1995,c.133,s.6.



Section 26:2H-18.60A - Short Title.

26:2H-18.60a Short title.
1.This act shall be known and may be cited as the "Charity Care Fraud Prevention and Detection Act."

L.2007,c.217,s.1.



Section 26:2H-18.60B - Findings, Declarations Relative To Oversight Of The Hospital Charity Care Subsidy Program.

26:2H-18.60b Findings, declarations relative to oversight of the hospital charity care subsidy program.
2.The Legislature finds and declares that it is manifestly in the best interest of this State and its taxpayers to enact into law certain recommendations made by the New Jersey State Commission of Investigation in its April 2007 report on the hospital charity care subsidy program and to implement additional measures which are designed to prevent real and potential waste, fraud, and abuse in this program and ensure that it serves its intended purpose of assisting hospitals to meet their statutory obligations and fulfill their mission as essential health care providers to the residents of this State.

L.2007,c.217,s.2.



Section 26:2H-18.60C - Required Procedures By Hospitals For Charity Care.

26:2H-18.60c Required procedures by hospitals for charity care.

3.The Commissioner of Health shall require the use of procedures by hospitals to ensure their uniform collection from applicants for charity care pursuant to section 10 of P.L.1992, c.160 (C.26:2H-18.60) and the transmission to the Department of Health of demographic and financial information as the commissioner requires pursuant to section 14 of P.L.1995, c.133 (C.26:2H-18.59c) and any other information that the commissioner determines necessary to ensure the efficient, cost-effective operation of the hospital charity care subsidy program and to prevent and detect fraudulent charity care claims.

L.2007, c.217, s.3; amended 2012, c.17, s.231.



Section 26:2H-18.60D - Interagency Agreement With Medicaid Inspector General.

26:2H-18.60d Interagency agreement with Medicaid Inspector General.

4. a. The Commissioner of Health and the Medicaid Inspector General shall establish an inter-agency agreement under which the staff and resources of the Office of the Medicaid Inspector General are utilized to:

(1)investigate charity care claims, which that office or the Department of Health reasonably suspects may be fraudulent, with the same authority as that granted to the Medicaid Inspector General to investigate complaints related to Medicaid integrity, fraud, and abuse pursuant to P.L.2007, c.58 (C.30:4D-53 et al.); and

(2)recover monies from third party payers that were paid as charity care subsidies based upon fraudulent charity care claims.

b.The commissioner and the Medicaid Inspector General shall take such actions as are necessary to ensure that any monies recovered pursuant to subsection a. of this section are deposited in the Health Care Subsidy Fund and used for the purposes of providing charity care subsidies pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.).

L.2007, c.217, s.4; amended 2012, c.17, s.232.



Section 26:2H-18.60E - Inter-agency Agreement With State Treasurer.

26:2H-18.60e Inter-agency agreement with State Treasurer.

5.The Commissioner of Health and the State Treasurer shall establish an inter-agency agreement under which the staff and resources of the Division of Taxation in the Department of the Treasury are utilized to conduct random checks of personal State income tax returns filed by persons determined eligible for charity care pursuant to section 10 of P.L.1992, c.160 (C.26:2H-18.60), in consultation with the commissioner, and with the Medicaid Inspector General pursuant to section 4 of P.L.2007, c.217 (C.26:2H-18.60d), for the purposes of determining the validity of charity care claims for health care services provided to those persons.

L.2007, c.217, s.5; amended 2012, c.17, s.233.



Section 26:2H-18.60F - Reporting System Established.

26:2H-18.60f Reporting system established.

7.The Commissioner of Health shall establish a mechanism, by means of a toll-free telephone hotline or electronic mail, through which persons may confidentially report suspected incidents of fraudulent charity care claims to the Department of Health.

L.2007, c.217, s.7; amended 2012, c.17, s.234.



Section 26:2H-18.60G - Recovery For Fraudulent Claim.

26:2H-18.60g Recovery for fraudulent claim.
8.If a charity care claim is determined to be fraudulent, a hospital shall be entitled to recover from the patient the difference between the amount of the charity care claim and the amount that the patient would have otherwise been charged by the hospital to provide the health care services for which the charity care claim was filed.

L.2007,c.217,s.8.



Section 26:2H-18.61 - Distribution Of Monies For Other Uncompensated Care

26:2H-18.61. Distribution of monies for other uncompensated care
11. a. The monies in the other uncompensated care component of the disproportionate share hospital subsidy account shall be distributed to eligible hospitals in accordance with the formulas provided in subsections b. and c. of this section. In 1993, the fund shall distribute $100 million in subsidies to eligible hospitals; in 1994, the fund shall distribute $67 million to eligible hospitals; and in 1995, the fund shall distribute $33 million to eligible hospitals.

Such funds as may be necessary shall be transferred by the department from the fund to the Division of Medical Assistance and Health Services in the Department of Human Services for payment to disproportionate share hospitals.

b. The determination of whether a hospital is eligible to receive a subsidy shall be based on the following:

Hospital Specific Other Uncompensated Care for Year

...................................................................

Hospital Specific Revenue for Year

= Hospital Specific %

Other Uncompensated Care (%OUC)



A hospital is eligible for a subsidy if, upon establishing a rank order of the %OUC for all hospitals:

(1) in 1993, the hospital is among the 45% of hospitals with the highest %OUC;

(2) in 1994, the hospital is among the 30% of hospitals with the highest %OUC; and

(3) in 1995, the hospital is among the 15% of hospitals with the highest %OUC.

c. The amount of the subsidy an eligible hospital shall receive shall be based on the following:

Hospital Specific Other Uncompensated Care for Year

............................................................

Total Other Uncompensated Care

for All Eligible Hospitals for Year

X Total Amount of Subsidy Allocated for the Year

= Hospital Specific Subsidy for the Year



In 1993, the formulas shall use 1991 Hospital Specific Other Uncompensated Care and Total Other Uncompensated Care for All Eligible Hospitals, and a hospital's 1992 preliminary cost base established pursuant to section 18 of P.L.1971, c.136 (C.26:2H-18), for "Hospital Specific Revenue for Year."

In 1994 and through the payment for April of 1995, the formulas shall use 1992 Hospital Specific Other Uncompensated Care and Total Other Uncompensated Care for All Eligible Hospitals, and a hospital's 1993 revenue cap established pursuant to section 3 of this act for "Hospital Specific Revenue for Year." Payments made under these formulas for February, March and April of 1995 shall, as of May 1, 1995, be final payments and shall not be subject to any reconciliation or other adjustment.

Beginning with the payment for May of 1995, the formulas shall use actual 1993 Medicare revenues, as approved by the department, in place of "Hospital Specific Other Uncompensated Care for Year" and "Total Other Uncompensated Care for All Eligible Hospitals for Year," and a hospital's 1993 total operating revenue as defined by the department in accordance with financial reporting requirements established pursuant to N.J.A.C.8:31B-3.3, in place of "Hospital Specific Revenue for Year."

d. The department shall notify the Division of Medical Assistance and Health Services of the amount of Other Uncompensated Care hospital subsidy payment to be included in the disproportionate share payment to each eligible hospital.

L.1992,c.160,s.11; amended 1995,c.133,s.7.



Section 26:2H-18.62 - Monies Designated For Health Care Subsidy Fund; Allocation Of Monies.

26:2H-18.62 Monies designated for Health Care Subsidy Fund; allocation of monies.

12. a. (Deleted by amendment, P.L.2005, c.237).

b.(Deleted by amendment, P.L.2005, c.237).

c. (1) Notwithstanding any law to the contrary, each general hospital and each specialty heart hospital shall pay .53% of its total operating revenue to the department for deposit in the Health Care Subsidy Fund. The hospital shall make monthly payments to the department beginning July 1, 1993. The commissioner shall determine the manner in which the payments shall be made.

For the purposes of this subsection, "total operating revenue" shall be defined by the department in accordance with financial reporting requirements established pursuant to N.J.A.C.8:31B-3.3 and shall include revenue from any ambulatory care facility that is licensed to a general hospital as an off-site ambulatory care service facility.

(2)The commissioner shall allocate the monies paid by hospitals pursuant to paragraph (1) of this subsection as follows:

(a)In State fiscal years 2006 and 2007, $35 million of those monies shall be allocated to the support of federally qualified health centers in this State, and the remainder shall be allocated to the support of (i) the infant mortality reduction program in the Department of Health, (ii) the primary care physician and dentist loan redemption program established in the Higher Education Student Assistance Authority by article 3 of P.L.1999, c.46 (C.18A:71C-32 et seq.), and (iii) the development and use of health information electronic data interchange technology pursuant to P.L.1999, c.154 (C.17B:30-23 et al.); and

(b)In State fiscal year 2008 and thereafter, $40 million of those monies shall be allocated to the support of federally qualified health centers in this State.

Monies allocated to the support of federally qualified health centers in the State under this paragraph shall be used for the purpose of compensating them for health care services provided to uninsured patients.

d.The monies paid by the hospitals and allocated under subsection c. of this section for the support of federally qualified health centers shall be credited to the federally qualified health centers account.

e. (1) Monies paid by hospitals under subsection c. of this section in excess of $40 million, federal matching funds received on account of such monies, and interest received on such payments and funds shall be allocated exclusively to support funding to hospitals.

(2)In the event that any approval, application, or other condition necessary for the implementation of this subsection and the distribution of funds pursuant thereto consistent with the Fiscal Year 2011 annual appropriations act is not obtained, granted, or satisfied, the Departments of Health and Human Services shall jointly prepare a plan concerning charity care and related hospital funding, which shall be subject to the approval of the Joint Budget Oversight Committee.

L.1992, c.160, s.12; amended 1995, c.133, s.8; 1997, c.192, s.30; 1998, c.43, s.15; 2004, c.54, s.2; 2005, c.237, s.2; 2010, c.23, s.2; 2012, c.17, s.235.



Section 26:2H-18.63 - Civil Penalties For False Statement, Misrepresentation.

26:2H-18.63 Civil penalties for false statement, misrepresentation.
13. a. Any person or entity who makes a false statement or misrepresentation of a material fact in order to qualify any person or entity for any benefits to which he is not entitled under this act or P.L.1996, c.28 (C.26:2H-18.59e et al.), shall, in addition to any other penalty to which the person or entity may be subject under law, be liable to civil penalties of:

(1)payment of interest on the amount of the excess benefits or subsidy payments at the maximum legal rate in effect on the date the benefits were provided to the person or payment was made to the person or entity, for the period from the date upon which benefits were provided or payment was made to the date upon which repayment is made to the department; and

(2)payment of an amount not to exceed three times the amount of the excess benefit or subsidy payment.

b.A hospital which, without intent to violate this act, obtains a subsidy payment in excess of the amount to which it is entitled, shall be liable to a civil penalty of payment of interest on the amount of the excess payment at the maximum legal rate in effect on the date the payment was made to the hospital, from the date upon which payment was made to the date upon which repayment is made to the department, except that a hospital shall not be liable to the civil penalty when an excess subsidy payment is obtained by the hospital as a result of an error made by the department, as determined by the commissioner.

c.All interest and civil penalties provided for in this section shall be recovered in an administrative proceeding held pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.In order to satisfy any recovery claim asserted against a hospital under this section, whether or not that claim has been the subject of final agency adjudication, the commissioner is authorized to withhold subsidy payments otherwise payable under this act to the hospital.

e.A person who is seeking health care services at a hospital as a patient for a non-emergency or elective procedure who does not furnish proof of health insurance coverage for the services or eligibility for charity care or reduced charge charity care in accordance with the provisions of section 10 of P.L.1992, c.160 (C.26:2H-18.60), or for any other program of benefits funded by the State, shall be required to provide sworn financial information sufficient to determine eligibility for any such program of benefits. Notwithstanding any other provision of law to the contrary, if the person does not provide the required financial information or the hospital determines that the person is ineligible for any of the aforementioned benefits, the hospital shall be entitled to conclude an arrangement with the person, or an individual acting on the person's behalf, to receive payment from or on behalf of that person as a condition of the provision of health care services to that person.

For the purposes of this subsection, "non-emergency or elective procedure" means a procedure to treat a condition that is not an "emergency" as defined in N.J.A.C.8:38-1.2.

f.Commencing one year after the effective date of P.L.2007, c.217 (C.26:2H-18.60a et al.) and notwithstanding the provisions of any other statute or regulation to the contrary, a hospital that receives a subsidy payment pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.), on the basis of a charity care claim that the hospital had reasonable cause to suspect was fraudulent as determined by the commissioner, shall, in addition to any other penalty to which the hospital may be subject under law, be subject to a reduction of $2 in the distribution of charity care subsidy payments that it receives during the next succeeding fiscal year for each $1 of subsidy payment received by the hospital on the basis of the fraudulent claim.

If the hospital complied with the regulations and procedures established by the department with respect to charity care documentation, the claims shall be deemed to be presumptively non-fraudulent unless the commissioner determines that the hospital knew or should have known that the information submitted was inaccurate.

g.In any year in which the Legislature and Governor reuses a base year for the calculation of charity care reimbursement, notwithstanding the provisions of section 3 of P.L.2004, c.113 (C. 26:2H-18.59i) to the contrary, a hospital subject to a penalty under subsection f. of this section for that base year shall not be subject to the penalty for the same fraudulent claims in the subsequent year when the base year is reused.

L.1992,c.160,s.13; amended 1995, c.133, s.9; 1996, c.28, s.6; 2001, c.296; 2007, c.217, s.9.



Section 26:2H-18.64 - Denial Of Admission On Ability To Pay; Penalty

26:2H-18.64. Denial of admission on ability to pay; penalty
14. No hospital shall deny any admission or appropriate service to a patient on the basis of that patient's ability to pay or source of payment.

A hospital which violates this section shall be liable to a civil penalty of $10,000 for each violation. The penalty shall be sued for and recovered pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. and shall be deposited in the fund.

L.1992,c.160,s.14.



Section 26:2H-18.65 - Establishment Of Health Access New Jersey Program; Regulations; Administration

26:2H-18.65. Establishment of Health Access New Jersey program; regulations; administration
15. There is established in the Department of Health the Health Access New Jersey program. The purpose of the program is to provide subsidies for health benefits coverage, in order to provide for health care for low income, uninsured children, working people and those temporarily unemployed, based on a sliding income scale with modest copayments. The program shall include the provision of early preventive and primary care.

The commissioner shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) that determine eligibility for the program and the allocation of all funds in this account.

The commissioner shall contract with health insurance carriers, health maintenance organizations and other appropriate entities in the State to administer the program.

L.1992,c.160,s.15; amended 1995, c.133, s.10; 1996,c.29,s.1.



Section 26:2H-18.66 - Allocation To Health Access New Jersey Subsidy Account.

26:2H-18.66 Allocation to Health Access New Jersey subsidy account.

16.The Health Access New Jersey subsidy account shall be allocated $50 million in 1995, $10 million in 1996, $25 million in 1997, $10 million for the period from January 1, 1998 through June 30, 1998 and $20 million in fiscal year 1999 and each fiscal year thereafter.

L.1992,c.160,s.16; amended 1995, c.133, s.11; 1996, c.29, ss.2,3; 1997, c.263, s.7.



Section 26:2H-18.68 - Appropriation From "Uncompensated Care Reduction - Pilot Program" Account

26:2H-18.68. Appropriation from "Uncompensated Care Reduction - Pilot Program" account
36. The monies in the "Uncompensated Care Reduction--Pilot Program" account of the New Jersey Uncompensated Care Trust Fund established pursuant to P.L.1989, c.1, as that account was continued in section 18 of P.L.1991, c.187 (C.26:2H-18.40), are appropriated to the Essential Health Services Commission for the New Jersey SHIELD program established pursuant to this act.

L.1992,c.160,s.36.



Section 26:2H-18.69 - Appropriation Of Remaining Monies

26:2H-18.69. Appropriation of remaining monies
37. Any monies remaining in the New Jersey Health Care Trust Fund, including the reserve required pursuant to section 4 of P.L.1991, c.187 (C.26:2H-18.27), are appropriated to the Health Care Subsidy Fund in the Essential Health Services Commission.

L.1992,c.160,s.37.



Section 26:2H-18.70 - Short Title

26:2H-18.70. Short title
39. This act shall be known and may be cited as the "Health Care Reform Act of 1992."

L.1992,c.160,s.39.



Section 26:2H-18.71 - Funding Of Health Care Treatment For Lead Poisoned Children.

26:2H-18.71 Funding of health care treatment for lead poisoned children.

22. a. Notwithstanding the purposes of the "Lead Hazard Control Assistance Fund" provided by P.L.2003, c.311 (C.52:27D-437.1 et al.), the Commissioner of Community Affairs shall transfer to the Division of Medical Assistance and Health Services in the Department of Human Services from the "Lead Hazard Control Assistance Fund" established pursuant to section 4 of P.L.2003, c.311 (C.52:27D-437.4), upon certification by the director of the division pursuant to paragraph (2) of subsection d. of this section, an amount not to exceed $500,000 annually in each fiscal year following the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), to fund the costs incurred by licensed health care facilities and licensed health care providers for any necessary medical follow-up and treatment for lead poisoned children covered under a contract, policy, or plan that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), as provided in this section.

b.The division shall administer a claim reimbursement program to reimburse licensed health care facilities and licensed health care providers for their costs incurred in providing services pursuant to subsection c. of this section for any necessary medical follow-up and treatment of lead poisoned children: (1) whose family income does not exceed 400% of the federal poverty level; (2) who are eligible to receive benefits under a contract, policy, or plan that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223); and (3) for whom the deductible limits of that contract, policy, or plan have not been exceeded.

c.Licensed health care facilities and licensed health care providers shall provide necessary medical follow-up and treatment of lead poisoned children: (1) whose family income does not exceed 400% of the federal poverty level; (2) who are covered under a contract, policy, or plan that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223); and (3) for whom the deductible limits of that contract, policy, or plan are not exceeded. Licensed health care facilities and licensed health care providers shall not seek reimbursement for any costs incurred pursuant to this subsection from the insureds covered under a contract, policy, or plan that qualifies as a high deductible health plan for which medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223) or the carrier that issued the high deductible health plan for which medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223).

d. (1) Licensed health care facilities and licensed health care providers shall submit claims for necessary medical follow-up and treatment cost reimbursement to the division in a form and manner as prescribed by the director by regulation.

(2)The director of the division shall, at least once every other month, or more frequently as provided by regulation, certify the amount of reimbursement claims submitted by licensed health care facilities and licensed health care providers and forward the certification to the Commissioner of Community Affairs. The commissioner shall, upon receipt of the certification, immediately transfer the specified amount of funds, not to exceed $500,000 annually, from the "Lead Hazard Control Assistance Fund" established pursuant to section 4 of P.L.2003, c.311 (C.52:27D-437.4) to the division.

(3)Upon receipt of the funds, the division shall provide reimbursements for services provided pursuant to subsection c. of this section to the licensed health care facilities and licensed health care providers at the Medicaid rate.

L.2005,c.248,s.22.



Section 26:2H-18.72 - Provision Of Renal Dialysis Treatment Services, Medication To Uninsured Low-income Persons.

26:2H-18.72 Provision of renal dialysis treatment services, medication to uninsured low-income persons.
1. a. As a condition of licensure and renewal, an ambulatory care facility that is licensed to provide chronic renal dialysis services shall in each calendar year provide uncompensated renal dialysis treatment, services and medication associated with dialysis treatment for uninsured low-income persons in an amount up to 3.5% of the total number of renal dialysis treatments provided by the facility during that year.

b.As used in this act, "uninsured low-income person" means a patient who:

(1)is a resident of New Jersey;

(2)has an individual or, if applicable, family gross income that would qualify that person for charity care pursuant to section 10 of P.L.1992, c.160 (C.26:2H-18.60); and

(3)has no health insurance coverage for the renal dialysis treatment and services provided.

c.Compliance with the requirements of this act may be calculated on an aggregate basis for separately licensed ambulatory care facilities in this State that have common ownership, except that the total amount of uncompensated renal dialysis treatment and services provided shall equal the sum of the amounts required for each separately licensed facility.

L.2007,c.79,s.1.



Section 26:2H-18.73 - Annual Report To Legislature.

26:2H-18.73 Annual report to Legislature.
3.The Commissioner of Health and Senior Services shall annually report to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the number of patients who receive treatment at each facility pursuant to this act who are not eligible for Medicare or Medicaid, the number of treatments provided to those patients, and such other information as he deems appropriate.

L.2007,c.79,s.3.



Section 26:2H-18.74 - Short Title.

26:2H-18.74 Short title.

1.This act shall be known and may be cited as the "Health Care Stabilization Fund Act."

L.2008, c.33, s.1.



Section 26:2H-18.75 - Findings, Declarations Relative To Health Care Facilities.

26:2H-18.75 Findings, declarations relative to health care facilities.

2.The Legislature finds and declares that:

a.The final report of the New Jersey Commission on Rationalizing Health Care Resources, issued on January 24, 2008, demonstrated that a large number of New Jersey general hospitals are in poor financial health and in financial distress due to a number of causes, including lack of universal coverage, underpayment by public payers, misaligned incentives and interests between physicians and hospitals, lack of transparency of performance or cost, a need for more responsible governance at certain hospitals, and excessive geographic hospital density;

b.The financial challenges faced by general hospitals in New Jersey have caused many to close in recent years, and additional hospitals may close in the future;

c.A general hospital's sudden closure or significant reduction in services can threaten access to health care providers and specialized health care services in the hospital's primary service area;

d.It is vitally important to the residents of this State that continuity and stability be maintained when a general hospital closes or reduces services in order to assure access to high-quality and cost-effective health care services and referrals to residents of the affected community;

e.It is fitting and appropriate that the State of New Jersey provide temporary funding to continue access to and availability of health care services in time of emergent need and to condition that funding on adherence to requirements to ensure efficient and effective delivery of health care services; and

f.To that end, the Health Care Stabilization Fund is established for the purpose of providing emergency grants to general hospitals and other licensed health care facilities to ensure continuation of access and availability of necessary health care services to residents in a community served by a hospital facing closure or significantly reducing services due to financial distress.

L.2008, c.33, s.2.



Section 26:2H-18.76 - Health Care Stabilization Fund.

26:2H-18.76 Health Care Stabilization Fund.

3. a. The Health Care Stabilization Fund is established as a nonlapsing, revolving fund in the Department of Health. The fund shall be administered by the Department of Health in consultation with the Department of the Treasury. The fund shall be comprised of revenues as are appropriated by the Legislature from time to time, along with any interest earned on monies in the fund.

b.Monies from the fund shall be disbursed solely as grants to qualifying licensed health care facilities pursuant to eligibility criteria, and subject to conditions, prescribed by the Commissioner of Health in accordance with the requirements of this act.

L.2008, c.33, s.3; amended 2012, c.17, s.236.



Section 26:2H-18.77 - Awarding Of Grant To Health Care Facility; Factors Considered.

26:2H-18.77 Awarding of grant to health care facility; factors considered.

4.The Commissioner of Health, in consultation with the State Treasurer and the New Jersey Health Care Facilities Financing Authority, may award a grant to a hospital or other licensed health care facility from the fund if the commissioner determines that, due to extraordinary circumstances, the grant is necessary to maintain access to essential health care services or referral sources, as appropriate. In determining whether to award a grant to a licensed health care facility, the commissioner shall consider whether, at a minimum, the following factors are present:

a.Extraordinary circumstances threaten access to essential health services for residents in a community;

b.Persons in a community will be without ready access to essential health care services in the absence of the award of a grant from the fund;

c.Funding is unavailable from other sources to preserve or provide essential health care services;

d.A grant from the fund is likely to stabilize access to the essential health care services;

e.There is a reasonable likelihood that the essential health care services will be sustainable upon the termination of the grant;

f.The proposed recipient of the grant agrees to conditions established by the commissioner for receipt of a grant; and

g.The hospital or other licensed health care facility serves a significant number of uninsured and underinsured persons.

L.2008, c.33, s.4; amended 2012, c.17, s.237.



Section 26:2H-18.78 - Conditions For Receipt Of Grant; Rules, Regulations; Annual Report.

26:2H-18.78 Conditions for receipt of grant; rules, regulations; annual report.

5. a. The Commissioner of Health shall set reasonable conditions for the receipt of a grant by a general hospital or other licensed health care facility, which conditions may include, but need not be limited to, requirements to assure the efficient and effective delivery of health care services.

The facility shall agree to: the provision of essential health care services to the community as determined by the commissioner; facilitating the enrollment of individuals in appropriate government insurance programs; and providing the Department of Health with quality of care, utilization, and financial information as determined by the commissioner to be reasonable and necessary. In the case of a facility whose financial condition created or contributed to the extraordinary circumstances necessitating the award of the grant, the facility shall agree to such corrective steps to its governance, management, and business operations as the commissioner deems reasonable and appropriate in light of the facility's circumstances and the health care needs of the community.

b.Within one year of the award of a grant from the fund, the commissioner, in consultation with the State Comptroller, shall cause to be conducted an audit to evaluate:

(1)whether a grantee's use of the funds was consistent with the provisions of this act, the commissioner's regulations, and any conditions imposed upon the award of the grant; and

(2)whether a grantee's use of the funds furthered the purposes of this act.

c.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such rules and regulations as are necessary to effectuate the purposes of this act. The regulations shall specify eligibility criteria for, and conditions that must be met by, a health care facility to receive a grant from the fund.

Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may adopt immediately upon filing with the Office of Administrative Law such regulations as the commissioner deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 270 days following enactment of this act and may thereafter be amended, adopted, or readopted by the department in accordance with the requirements of P.L.1968, c.410.

d.The commissioner shall annually, by March 1 of each year, submit a report on the Health Care Stabilization Fund to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1). The commissioner shall include a copy of the report on the department's website.

The report shall identify the health care facilities that received grants during the reporting period, the purpose for which the grant was allocated to the facility, and the extent to which the awarding of the grant furthered the purposes of this act. The report shall include a copy of any audits conducted pursuant to subsection b. of this section.

L.2008, c.33, s.5; amended 2012, c.17, s.238.



Section 26:2H-19 - Transfer Of Certain Powers, Functions And Duties Of State Board Of Control, Commissioner And Department Of Institutions And Agencies And Its Hospital Licensing Board

26:2H-19. Transfer of certain powers, functions and duties of state board of control, commissioner and department of institutions and agencies and its hospital licensing board
All of the functions, powers and duties of the State Board of Control, the Commissioner of Institutions and Agencies and the Department of Institutions and Agencies and its Hospital Licensing Board related to administration of law governing and concerning residential health care facilities, private mental hospitals, convalescent homes, private nursing homes and private hospitals, and relating to the planning, construction and licensing of health care facilities as defined in this act and the power to receive, allocate, expend, and authorize the expenditure of Federal moneys available for health care facility construction and renovation are hereby transferred and assigned to, assumed by and devolved upon the State Department of Health. To effectuate such transfer there shall also be transferred such officers and employees as are necessary, all appropriations or reappropriations, to the extent of remaining unexpended or unencumbered balances thereof, whether allocated or unallocated and whether obligated or unobligated, and all necessary books, papers, records and property. All rules, regulations, acts, determinations and decisions in force at the time of such transfer and proceedings or other such matters undertaken or commenced by or before the Department of Institutions and Agencies or the Hospital Licensing Board pertaining to the planning, construction, licensing and operation of such health care facilities, and the administration of Federal moneys for health care facility construction, and renovation pending at the time of such transfer, shall continue in force and effect until duly modified, abrogated or completed by the Department of Health.

L.1971, c. 136, s. 19. Amended by L.1979, c. 496, s. 22.



Section 26:2H-20 - Transfer Of Certain Employees Of Bureau Of Community Institutions

26:2H-20. Transfer of certain employees of bureau of community institutions
Employees of the present Bureau of Community Institutions in the Department of Institutions and Agencies responsible for administration of laws governing and concerning residential health care facilities, private mental hospitals, convalescent homes, private nursing homes and private hospitals are hereby transferred to the State Department of Health. Persons so transferred shall be assigned such duties as the State Commissioner of Health shall determine.

L.1971, c. 136, s. 20. Amended by L.1979, c. 496, s. 23.



Section 26:2H-21 - Transfer Of Certain Functions Of Department Of Institutions And Agencies And Certain Personnel Of Bureau Of Medical Facilities Construction And Planning

26:2H-21. Transfer of certain functions of department of institutions and agencies and certain personnel of bureau of medical facilities construction and planning
All functions, powers, duties, records, and property of the Department of Institutions and Agencies, and personnel of the Bureau of Medical Facilities Construction and Planning relating to receipt of money from the Federal Government for the purpose of making payments for construction of hospitals, including public health centers and related facilities within the State, and for an inventory and survey in connection therewith under or pursuant to any Federal law providing for the payment of such moneys as established and authorized by the provisions of c. 83, P.L.1947 (C. 30:1-19 et seq.), are hereby transferred to the State Department of Health.

L.1971, c. 136, s. 21.



Section 26:2H-22 - Abolition Of Hospital Licensing Board; Transfer Of Powers, Functions And Duties To Health Care Administration Board

26:2H-22. Abolition of hospital licensing board; transfer of powers, functions and duties to health care administration board
The Hospital Licensing Board created pursuant to P.L.1947, c. 340, s. 7 (C. 30:11-6) is hereby abolished. Upon the establishment of the Health Care Administration Board, all the functions, powers and duties of the Hospital Licensing Board, transferred to and vested in the Department of Health pursuant to section 19 of this act, shall be assumed by and developed upon the Department of Health, to be exercised by the said Health Care Administration Board. Pending the appointment of members, establishment and convening of said Health Care Administration Board, all the functions, powers and duties thereof shall be exercised by the department.

L.1971, c. 136, s. 22.



Section 26:2H-23 - Reference To State Board Of Control, Or Department Or Commissioner Of Institutions And Agencies Deemed Reference To Department Or Commissioner Of Health

26:2H-23. Reference to state board of control, or department or commissioner of institutions and agencies deemed reference to department or commissioner of health
With respect to the functions, powers and duties of the State Board of Control, the Commissioner of Institutions and Agencies and the Department of Institutions and Agencies, which are herein transferred and vested in the Department of Health, whenever in any law, rule, regulation, contract, document or otherwise, reference is made to the State Board of Control or the Department of Institutions and Agencies the same shall be deemed to mean and refer to the Department of Health, and reference to the Commissioner of Institutions and Agencies in connection therewith shall be deemed to mean and refer to the Commissioner of Health.

L.1971, c. 136, s. 23.



Section 26:2H-24 - Partial Invalidity

26:2H-24. Partial invalidity
If any clause, sentence, paragraph, subsection or section of this act shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subsection or section thereof directly involved in the controversy in which this judgment shall have been rendered.

L.1971, c. 136, s. 24.



Section 26:2H-25 - Effect Of Act On Rights Under Civil Service, Pension Law Or Retirement System

26:2H-25. Effect of act on rights under civil service, pension law or retirement system
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1971, c. 136, s. 27.



Section 26:2H-26 - Short Title

26:2H-26. Short title
This act shall be known and may be cited as the "Health Care Facilities Planning Act."

L.1971, c. 136, s. 28.



Section 26:2H-27 - Transfer Of Powers, Functions And Duties Of State Board Of Control Of Department Of Institutions And Agencies Pursuant To Nursing Home Administrator's Licensing To Department Of Health

26:2H-27. Transfer of powers, functions and duties of state board of control of department of institutions and agencies pursuant to nursing home administrator's licensing to department of health
All of the powers, functions and duties heretofore exercised by the State Board of Control of the Department of Institutions and Agencies pursuant to P.L.1968, c. 356 (C. 30:11-11 et seq.), and all amendments thereto, are hereby transferred to and vested in the State Department of Health.

L.1972, c. 109, s. 1, eff. July 27, 1972.



Section 26:2H-28 - Transfer Of Nursing Home Administrator's Licensing Board To State Department Of Health

26:2H-28. Transfer of nursing home administrator's licensing board to state department of health
The Nursing Home Administrator's Licensing Board established by P.L.1968, c. 356 (C. 30:11-11 et seq.), and all amendments thereto, together with all of its powers, functions and duties incident thereto, is hereby transferred to and vested in the State Department of Health.

L.1972, c. 109, s. 2, eff. July 27, 1972.



Section 26:2H-29 - Nursing Home Or Convalescent Home Defined

26:2H-29. Nursing home or convalescent home defined
As used in this act "nursing home" or "convalescent home" means a health care facility licensed by the Department of Health to provide professional nursing care on a daily basis and includes intermediate care facilities.

L.1975, c. 397, s. 1, eff. March 5, 1976.



Section 26:2H-30 - Patient Or Resident; Charges For Drugs

26:2H-30. Patient or resident; charges for drugs
No nursing home or convalescent home may charge a patient or resident for drugs more than the cost thereof to the home plus an amount not in excess of 5% to reimburse the home for the administrative costs of purchasing and dispensing such drugs.

L.1975, c. 397, s. 2, eff. March 5, 1976.



Section 26:2H-31 - Violations; Penalty; Collection

26:2H-31. Violations; penalty; collection
Any person who violates the provisions of this act shall be liable for a penalty of $100.00 to be collected by a summary proceeding instituted by the Attorney General at the request of the Commissioner of Health pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

L.1975, c. 397, s. 3, eff. March 5, 1976.



Section 26:2H-32 - Definitions.

26:2H-32 Definitions.

1.The following words or phrases, as used in this act, shall have the following meanings, unless the context otherwise requires:

a."Nursing home" means a facility providing therein nursing care to sick, invalid, infirm, disabled or convalescent persons in addition to lodging and board or health-related service, or any combination of the foregoing and in addition thereto, providing nursing care and health-related service, or either of them, to persons who are not occupants of the facility.

b."Affiliate" means (1) with respect to a partnership, each partner thereof; (2) with respect to a corporation, each officer, director, principal stockholder or controlling person thereof; (3) with respect to a natural person (a) each member of said person's immediate family, (b) each partnership and each partner thereof of which said person or any affiliate of said person is a partner, and (c) each corporation in which said person or any affiliate of said person is an officer, director, principal stockholder or controlling person.

c."Controlling person" of any corporation, partnership or other entity means any person who has the ability, directly or indirectly, to direct or cause the direction of the management or policies of said corporation, partnership or other entity.

d."Immediate family" of any person includes each parent, child, spouse, brother, sister, first cousin, aunt and uncle of such person, whether such relationship arises by birth, marriage or adoption, as well as the domestic partner of that person as defined in section 3 of P.L.2003, c.246 (C.26:8A-3) and the domestic partner's parent and adult child.

e."Principal stockholder" of a corporation means any person who beneficially owns, holds or has the power to vote, 10% or more of any class of securities issued by said corporation.

L.1977,c.237,s.1; amended 2003, c.246, s.27.



Section 26:2H-33 - Nursing Homes, Annual Report; Operating And Financial Interests

26:2H-33. Nursing homes, annual report; operating and financial interests
Every nursing home operating in the State shall, within 90 days after the end of its fiscal year, file an annual report with the State Commissioner of Health. Such annual report shall be in such form and shall contain such information as shall be prescribed by the commissioner, including the following:

a. A balance sheet of the nursing home as of the end of such fiscal year, setting forth assets and liabilities at such date including all capital, surplus, reserve, depreciation and similar accounts;

b. A statement of operations of the nursing home for such fiscal year, setting forth all revenues, expenses, taxes, extraordinary items and other credits or charges;

c. The name and address of each of the following persons:

(1) The operator of the nursing home;

(2) Any person who, directly or indirectly, beneficially owns any interest in the land on which the nursing home is located;

(3) Any person who, directly or indirectly, beneficially owns any interest in the building in which the nursing home is located;

(4) Any person who, directly or indirectly, beneficially owns a 10% or greater interest in any mortgage, note, deed of trust or other obligation secured in whole or in part by the land on which or building in which the nursing home is located;

(5) Any person who directly or indirectly, has any interest as lessor or lessee in any lease or sublease of the land on which or the building in which the nursing home is located;

(6) Any person who, directly or indirectly, beneficially owns a 10% or greater interest in any mortgage, note, deed of trust or other obligation which, although not secured by the land on which or building in which the nursing home is located, is considered an outstanding liability on the books of the nursing home and was executed to finance directly or indirectly the purchase of the nursing home, land, building, lease or sublease pertaining thereto;

d. If the nursing home or any person named in response to subsection c. is a partnership, then the name and address of each partner;

e. If the nursing home or any person named in response to subsection c. is a corporation, other than a corporation whose shares are traded on a national securities exchange or a commercial bank, savings bank or savings and loan association, then the name and address of each officer, director, principal shareholder and controlling person of such corporation;

f. If any corporation named in response to subsection c. is a corporation whose shares are traded on a national securities exchange or which is a commercial bank, savings bank or savings and loan association, then the name and address of the principal executive officers and each director, principal stockholder and controlling person of said corporation;

g. If the nursing home paid or received an aggregate of $2,500.00 or more during the fiscal year in connection with transactions with any person named in response to subsections c., d., e., or f., or any affiliate of said person, a description of the transactions, naming the parties thereto and describing the relationships which require the transactions to be described and the goods, services, payment or other consideration received by each party to the transactions.

L.1977, c. 237, s. 2.



Section 26:2H-34 - Verification Of Report

26:2H-34. Verification of report
Every report required to be filed by a nursing home pursuant to this act shall contain a written statement, sworn to by or on behalf of such nursing home and the operator of such nursing home to the effect that the report is true and complete and prepared in accordance with the provisions of this act.

L.1977, c. 237, s. 3.



Section 26:2H-35 - Violations; Penalty; Recovery

26:2H-35. Violations; penalty; recovery
4. Any person, firm, association, partnership or corporation who fails to file a statement as required by this act or willfully files a false statement shall be liable to a penalty of not less than $10.00 nor more than $100.00 for each day that such failure continues or such false statement remains uncorrected. The penalties prescribed and authorized by this act shall be recovered in a summary civil proceeding brought in the name of the State in the Superior Court pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1977,c.237,s.4; amended 1991,c.91,s.288.



Section 26:2H-35.1 - Report Of Comparative Evaluative Profiles Of Nursing Homes; Compilation And Periodical Update; Furnishing To Public

26:2H-35.1. Report of comparative evaluative profiles of nursing homes; compilation and periodical update; furnishing to public
The State Commissioner of Health shall compile and periodically update a report which compares evaluative profiles of all nursing homes in this State. The report shall compare nursing homes on the basis of size, staff to patient ratio, the number of actions initiated by State agencies based upon verified complaints about the quality of patient care and conditions in each home, the number and types of violations charged against each home and shall contain such other information as the commissioner deems pertinent. The commissioner shall periodically publicize the existence of the report and shall supply a copy of the report, free of charge, to any member of the public who requests it.

L. 1986, c. 164, s. 1, eff. Dec. 2, 1986.



Section 26:2H-35.2 - Existence Of Life Threatening Condition At Nursing Home; Public Notice

26:2H-35.2. Existence of life threatening condition at nursing home; public notice
Whenever the Department of Health determines that a life threatening condition exists at any nursing home in this State, the commissioner may as soon as is reasonably possible issue a public notice describing the details of the condition in such a manner as to make members of the public generally aware of the matter. The commissioner may postpone issuing the public notice until such time as the notice would not jeopardize an ongoing investigation of the nursing home.

L. 1986, c. 164, s. 2, eff. Dec. 2, 1986.



Section 26:2H-36 - Legislative Findings

26:2H-36. Legislative findings
The Legislature finds:

a. Many senior citizens in the State are residing in boarding homes or nursing homes. Their life, safety, health and welfare is largely dependent upon the conditions and care provided in these homes;

b. Some homes are providing inadequate medical and nursing care, inadequate living conditions, and are in substantial or habitual violation of Federal or State laws or regulations concerning health, safety or resident care;

c. It is necessary in order to protect the public welfare and the residents of the homes that a summary statutory procedure be established to eliminate substantial or habitual deficiencies in resident care or living conditions or violations of Federal or State laws or regulations in these homes.

L.1977, c. 238, s. 1, eff. Sept. 29, 1977.



Section 26:2H-37 - Definitions.

26:2H-37 Definitions.

2.As used in this act, and unless the context otherwise requires:

a."Boarding or nursing home" or "home" means: a private nursing home or convalescent home regulated under chapter 11 of Title 30 of the Revised Statutes; a facility or institution, private or public, regulated and licensed as an extended care facility, skilled nursing home, nursing home, or intermediate care facility pursuant to P.L.1971, c.136 (C.26:2H-1 to 26:2H-26); a residential health care facility, as defined in section 1 of P.L.1953, c.212 (C.30:11A-1) or licensed pursuant to P.L.1971, c.136 (C.26:2H-1 to 26:2H-26); or a dementia care home as defined in section 17 of P.L.2015, c.125 (C.26:2H-148).

b."Owner" means the holder or holders of the title in fee simple to the property on which the home is located.

c."Licensee" means the holder or holders of a license to operate a boarding or nursing home pursuant to chapter 11 of Title 30 of the Revised Statutes, P.L.1953, c.212 (C.30:11A-1 to 30:11A-14) or P.L.1971, c.136 (C.26:2H-1 to 26:2H-26).

d."Department" means the State Department of Health.

L.1977, c.238, s.2; amended 1979, c.496, s.24.



Section 26:2H-38 - Remedy Of Condition Of Home In Substantial Violation Of Standards Of Health, Safety Or Resident Care; Action To Appoint Receiver; Parties

26:2H-38. Remedy of condition of home in substantial violation of standards of health, safety or resident care; action to appoint receiver; parties
A proceeding by the State Department of Health, or any other State governmental agency having an interest in the matter, a resident or residents or the guardian of a resident of a boarding or nursing home for a judgment directing the appointment of a receiver for the purposes of remedying a condition or conditions of a home in substantial violation of the standards of health, safety or resident care established under Federal or State law or regulations or of remedying a pattern and practice of habitual violations of the standards of health, safety or resident care established under Federal or State law or regulations may be maintained in a court of competent jurisdiction. If the action is not brought by the department, a copy of the complaint shall be served upon it.

L.1977, c. 238, s. 3, eff. Sept. 29, 1977.



Section 26:2H-39 - Complaint; Contents

26:2H-39. Complaint; contents
The complaint shall:

a. (1) Set forth material facts showing that there exists in the boarding or nursing home a condition or conditions in substantial violation of the standards of health, safety or resident care established under Federal or State law or regulations or any other conditions dangerous to life, health or safety or (2) that there exists in the boarding or nursing home a pattern and practice of habitual violation of the standards of health, safety or patient care established under Federal or State law or regulations.

b. Set forth that the facts set forth in subsection a. of this section have been brought to the attention of the owner and licensee of the home and that the condition or conditions have not been remedied within a reasonable period of time or that the condition or conditions although periodically remedied habitually exists in the home as pattern and practice.

c. Set forth a brief description of what is necessary to remedy the condition and an estimate of the cost thereof.

d. State the relief sought.

L.1977, c. 238, s. 4, eff. Sept. 29, 1977.



Section 26:2H-40 - Defenses

26:2H-40. Defenses
It shall be a sufficient defense to the proceeding if the owner or licensee establishes that the condition or conditions alleged in the complaint do not in fact exist or that such condition or conditions have been removed or remedied or that such condition or conditions, although periodically remedied, have not habitually existed as pattern and practice.

L.1977, c. 238, s. 5, eff. Sept. 29, 1977.



Section 26:2H-41 - Nursing Home Violations

26:2H-41. Nursing home violations
The court shall proceed in a summary manner and shall render a judgment either:

a. Dismissing the complaint for failure to affirmatively establish the allegations thereof or because of the affirmative establishment by the owner or licensee of a defense specified in this act; or

b. Ordering the appointment of a receiver approved by the department in accordance with the provisions of this act; or

c. Granting such other and further relief as the court deems just and proper. Upon the request of the department, if a receiver has been appointed the relief may include a requirement that the owner transfer his ownership interest to an entity approved by the department.

L. 1977, c. 238, s. 6, eff. Sept. 29, 1977. Amended by L. 1986, c. 132, s. 1, eff. Oct. 20, 1986.



Section 26:2H-42 - Receivership Authorized

26:2H-42. Receivership authorized
a. The court is authorized and empowered to appoint as a receiver any responsible person or persons approved by the department, except that no owner, licensee or administrator of the home shall be appointed as receiver.

b. The receiver, in his discretion, may either (1) assume the role of administrator or manager and take control of all day-to-day operations, or (2) direct the administrator or manager on actions and procedure to be taken to eliminate or rectify the conditions specified in the complaint.

c. With the approval of the court the receiver shall have any or all of the following powers:

(1) To hire any consultants or to undertake any studies of the home he deems appropriate.

(2) To make any repairs, improvements or expenditures to eliminate the conditions specified in the complaint and to direct the method or procedures by which this shall be accomplished.

(3) To hire or discharge any employees including the administrator or manager.

(4) To receive or expend in a reasonable and prudent manner the revenues of the home due on the date of the entry of such judgment and to become due under such judgment.

(5) To continue the business of the home and the care of the residents of the home in all its aspects.

(6) To do all acts necessary or appropriate to conserve the property and promote the health, safety or resident care of the residents in the home.

(7) To exercise such other powers as he deems necessary or appropriate to implement the court order.

d. No provision in this section shall limit the right of any owner upon the approval of the department to sell or mortgage any home subject to receivership under this act.

L. 1977, c. 238, s. 7, eff. Sept. 29, 1977. Amended by L. 1986, c. 132, s. 2, eff. Oct. 20, 1986.



Section 26:2H-43 - Order To Remove Or Remedy Conditions In Lieu Of Judgment; Bond; Failure To Comply; Hearing; Judgment

26:2H-43. Order to remove or remedy conditions in lieu of judgment; bond; failure to comply; hearing; judgment
a. If, after a trial, the court shall determine that the evidence warrants the granting of the relief sought and if the owner or licensee of the home shall apply to the court to be permitted to remove or remedy the conditions specified in the complaint and shall demonstrate the ability to promptly undertake and complete the work required, then the court, in lieu of rendering judgment as provided in this act, may issue an order permitting such person to perform the work in accordance with a time schedule and subject to such conditions, including the posting of a bond as security for the performance of the work, as may be fixed by the court.

b. If, after the issuance of an order pursuant to subsection a. of this section, it shall appear that the person permitted to do the same is not proceeding in accordance with the time schedule or in accordance with the conditions imposed by the court, the plaintiff may apply to the court on notice to those persons who have appeared in the proceeding for a hearing to determine whether judgment should be rendered immediately as provided in subsection c. of this section.

c. If, upon a hearing authorized in subsection b. hereof, the court shall determine the owner or licensee is not proceeding in accordance with the time schedule or with the conditions imposed by the court, the court shall issue a final judgment appointing a receiver as authorized in the act. If the person has posted a bond to secure completion of the work, the security or such part of the security as is necessary may be used by the receiver to remedy the conditions.

L.1977, c. 238, s. 8, eff. Sept. 29, 1977.



Section 26:2H-44 - Reports And Accounts Of Receiver; Filing; Inspection; Presentation Or Settlement Of Accounts

26:2H-44. Reports and accounts of receiver; filing; inspection; presentation or settlement of accounts
The court shall require the filing, at periodic intervals, of reports of action taken by the receiver and of accounts itemizing the revenues and expenditures. The reports shall be open to inspection to all parties to the case. Upon motion of the court or the receiver or of the owner, or licensee, the court may require a presentation or settlement of the accounts. Notice of a motion for presentation or settlement of such accounts shall be served on the owner, licensee and any party of record who appeared in the proceeding and any party in interest in such revenues and expenditures.

L.1977, c. 238, s. 9, eff. Sept. 29, 1977.



Section 26:2H-45 - Termination Of Receivership

26:2H-45. Termination of receivership
The receiver, owner or licensee may make a motion to terminate the receivership on grounds that the conditions complained of have been eliminated or remedied. The court may immediately terminate the receivership, or terminate the receivership subject to such terms as the court feels necessary or appropriate to prevent the condition or conditions complained of from recurring.

L.1977, c. 238, s. 10, eff. Sept. 29, 1977.



Section 26:2H-46 - Receiver; Compensation; Bond

26:2H-46. Receiver; compensation; bond
The court shall allow from the revenues of the home a reasonable amount of compensation for the expenditures and services of a receiver appointed under the provisions of this act. The receiver so appointed may be required to furnish a bond, the amount and form of which shall be approved by the court. The cost of such bond shall be paid for by the home.

L.1977, c. 238, s. 11, eff. Sept. 29, 1977.



Section 26:2H-47 - Skilled Or Intermediate Care Nursing Facility; Assistance To Residents In Application For Financial Assistance

26:2H-47. Skilled or intermediate care nursing facility; assistance to residents in application for financial assistance
Every skilled or intermediate care nursing facility in this State shall assist its residents in applying to establish eligibility for medical assistance or other payment mechanisms when their self-pay, private insurance, or medicare capability in respect of payment for nursing home facility care, may become sufficiently depleted to necessitate discharge.

L.1977, c. 387, s. 1.



Section 26:2H-47.1 - Notification Of Fund Exhaustion

26:2H-47.1. Notification of fund exhaustion
In order to facilitate the provision of assistance to certain residents by skilled or intermediate care nursing facilities in obtaining medical assistance or other payment mechanisms for nursing home facility care pursuant to sections 1 and 2 of P.L. 1977, c. 387 (C. 26:2H-47 and 26:2H-48), the fiduciary of any resident, 65 years of age or older, for whom the fiduciary expends funds for the nursing home facility care of the resident shall, at least 90 days before those funds are exhausted, notify in writing the resident, the nursing facility to whom the funds are paid, the resident's next of kin and any other person or agency interested in the resident's welfare, of the impending exhaustion of those funds.

L. 1985, c. 18, s. 1, eff. Jan. 25, 1985.



Section 26:2H-48 - Assessment Of Availability Of Financial Assistance

26:2H-48. Assessment of availability of financial assistance
To facilitate the offering of such assistance, each such facility shall make an assessment of the extensiveness of the self-pay, private insurance, or medicare capability of each resident no later than 1 week after admission to the facility and on a periodic basis thereafter, provided, however, that no such assessment is made against a resident's will.

L.1977, c. 387, s. 2.



Section 26:2H-49 - Assistance To Residents To Obtain Medically Necessary Post-discharge Care

26:2H-49. Assistance to residents to obtain medically necessary post-discharge care
Each such facility shall also assist its residents in obtaining medically necessary post-discharge care, which shall include, but need not be limited to: home health and health-related services; medical day care services; or residential care services in another nursing facility or other similar licensed facility located in the vicinity of the facility from which discharge is made.

L.1977, c. 387, s. 3.



Section 26:2H-50 - Duties Of State Department Of Health

26:2H-50. Duties of state department of health
The State Department of Health shall monitor the implementation of the provisions of this act and shall, in consultation with the Department of Institutions and Agencies, assist skilled or intermediate care nursing facilities to identify sources of payment and care for residents by maintaining a current inventory of such resources available in the State.

L.1977, c. 387, s. 4.



Section 26:2H-51 - Inapplicability Of Act To Facility Operated By And For Those Who Rely Exclusively Upon Treatment By Spiritual Means

26:2H-51. Inapplicability of act to facility operated by and for those who rely exclusively upon treatment by spiritual means
Nothing in this act shall be construed to apply to any skilled or intermediate care nursing facility operated by and for those who rely exclusively upon treatment by spiritual means through prayer for healing in accordance with the levels and practices of any well recognized church or religious denomination.

L.1977, c. 387, s. 5.



Section 26:2H-52 - Rules And Regulations

26:2H-52. Rules and regulations
The Commissioner of Health is hereby authorized to adopt reasonable rules and regulations, in accordance with the provisions of the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.) to carry out its functions and duties under this act and to effectuate its purposes.

L.1977, c. 387, s. 6.



Section 26:2H-53 - Short Title

26:2H-53. Short title
1. This act shall be known and may be cited as the "New Jersey Advance Directives for Health Care Act."

L.1991,c.201,s.1.



Section 26:2H-54 - Findings, Declarations.

26:2H-54 Findings, declarations.

2.The Legislature finds and declares that:

a.Adults have the fundamental right, in collaboration with their health care providers, to control decisions about their own health care unless they lack the mental capacity to do so. This State recognizes, in its law and public policy, the personal right of the individual patient to make voluntary, informed choices to accept, to reject, or to choose among alternative courses of medical and surgical treatment.

b.Modern advances in science and medicine have made possible the prolongation of the lives of many seriously ill individuals, without always offering realistic prospects for improvement or cure. For some individuals, the possibility of extended life is experienced as meaningful and of benefit. For others, artificial prolongation of life may seem to provide nothing medically necessary or beneficial, serving only to extend suffering and prolong the dying process. This State recognizes the inherent dignity and value of human life and within this context recognizes the fundamental right of individuals to make health care decisions to have life-prolonging medical or surgical means or procedures provided, withheld, or withdrawn.

c.In order that the right to control decisions about one's own health care should not be lost in the event a patient loses decision making capacity and is no longer able to participate actively in making such health care decisions, this State recognizes the right of adults, who have the mental capacity, to plan ahead for health care decisions through the execution of advance directives, such as living wills and durable powers of attorney, and to have the wishes expressed therein respected, subject to certain limitations.

d.The right of individuals to forego life-sustaining measures is not absolute and is subject to certain interests of society. The most significant of these societal interests is the preservation of life, understood to embrace both an interest in preserving the life of the particular patient and a related but distinct interest in preserving the sanctity of all human life as an enduring social value. A second, closely related societal interest is the protection of individuals from direct and purposeful self-destruction, motivated by a specific intent to die. A third interest is the protection of innocent third parties who may be harmed by the patient's decision to forego therapy; this interest may be asserted to prevent the emotional and financial abandonment of the patient's minor children or to protect the paramount concerns of public health or safety. A fourth interest encompasses safeguarding the ethical integrity of the health care professions, individual professionals, and health care institutions, and maintaining public confidence and trust in the integrity and caring role of health care professionals and institutions. Finally, society has an interest in ensuring the soundness of health care decision making, including both protecting vulnerable patients from potential abuse or neglect and facilitating the exercise of informed and voluntary patient choice.

e.In accordance with these State interests, this State expressly rejects on both legal and moral grounds the practice of active euthanasia. No individual shall have the right to, nor shall any physician or other health care professional be authorized to engage in, the practice of active euthanasia.

f. In order to assure respect for patients' previously expressed wishes when the capacity to participate actively in decision making has been lost or impaired; to facilitate and encourage a sound decision making process in which patients, health care representatives, families, physicians, and other health care professionals are active participants; to properly consider patients' interests both in self-determination and in well-being; and to provide necessary and appropriate safeguards concerning the termination of life-sustaining treatment for patients who lack mental capacity as the law and public policy of this State, the Legislature hereby enacts the New Jersey Advance Directives for Health Care Act.

L.1991, c.201, s.2; amended 2013, c.103, s.63.



Section 26:2H-55 - Definitions.

26:2H-55 Definitions.

3.As used in P.L.1991, c.201 (C.26:2H-53 et seq.):

"Adult" means an individual who has reached majority pursuant to section 3 of P.L.1972, c.81 (C.9:17B-3).

"Advance directive for health care" or "advance directive" means a writing executed in accordance with the requirements of P.L.1991, c.201. An "advance directive" may include a proxy directive or an instruction directive, or both.

"Attending physician" means the physician selected by, or assigned to, the patient who has primary responsibility for the treatment and care of the patient.

"Decision making capacity" means a patient's ability to understand and appreciate the nature and consequences of health care decisions, including the benefits and risks of each, and alternatives to any proposed health care, and to reach an informed decision. A patient's decision making capacity is evaluated relative to the demands of a particular health care decision.

"Declarant" means an adult who has the mental capacity to execute an advance directive and does so.

"Do not resuscitate order" means a physician's written order not to attempt cardiopulmonary resuscitation in the event the patient suffers a cardiac or respiratory arrest.

"Emergency care" means immediate treatment provided in response to a sudden, acute, and unanticipated medical crisis in order to avoid injury, impairment, or death.

"Health care decision" means a decision to accept or to refuse any treatment, service, or procedure used to diagnose, treat, or care for a patient's physical or mental condition, including life-sustaining treatment. "Health care decision" also means a decision to accept or to refuse the services of a particular physician, nurse, other health care professional or health care institution, including a decision to accept or to refuse a transfer of care.

"Health care institution" means all institutions, facilities, and agencies licensed, certified, or otherwise authorized by State law to administer health care in the ordinary course of business, including hospitals, nursing homes, residential health care facilities, dementia care homes, home health care agencies, hospice programs operating in this State, mental health institutions, facilities or agencies, or institutions, facilities, and agencies for the developmentally disabled. The term "health care institution" shall not be construed to include "health care professionals" as defined in P.L.1991, c.201.

"Health care professional" means an individual licensed by this State to administer health care in the ordinary course of business or practice of a profession.

"Health care representative" means the individual designated by a declarant pursuant to the proxy directive part of an advance directive for the purpose of making health care decisions on the declarant's behalf, and includes an individual designated as an alternate health care representative who is acting as the declarant's health care representative in accordance with the terms and order of priority stated in an advance directive.

"Instruction directive" means a writing which provides instructions and direction regarding the declarant's wishes for health care in the event that the declarant subsequently lacks decision making capacity.

"Life-sustaining treatment" means the use of any medical device or procedure, artificially provided fluids and nutrition, drugs, surgery or therapy that uses mechanical or other artificial means to sustain, restore, or supplant a vital bodily function, and thereby increase the expected life span of a patient.

"Other health care professionals" means health care professionals other than physicians and nurses.

"Patient" means an individual who is under the care of a physician, nurse, or other health care professional.

"Permanently unconscious" means a medical condition that has been diagnosed in accordance with currently accepted medical standards and with reasonable medical certainty as total and irreversible loss of consciousness and capacity for interaction with the environment. The term "permanently unconscious" includes without limitation a persistent vegetative state or irreversible coma.

"Physician" means an individual licensed to practice medicine and surgery in this State.

"Proxy directive" means a writing which designates a health care representative in the event the declarant subsequently lacks decision making capacity.

"State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

"Terminal condition" means the terminal stage of an irreversibly fatal illness, disease or condition. A determination of a specific life expectancy is not required as a precondition for a diagnosis of a "terminal condition," but a prognosis of a life expectancy of six months or less, with or without the provision of life-sustaining treatment, based upon reasonable medical certainty, shall be deemed to constitute a terminal condition.

L.1991, c.201, s.3; amended 2013, c.103, s.64; 2015, c.125, s.8.



Section 26:2H-56 - Advance Directive For Health Care; Execution

26:2H-56. Advance directive for health care; execution
4. A declarant may execute an advance directive for health care at any time. The advance directive shall be signed and dated by, or at the direction of, the declarant in the presence of two subscribing adult witnesses, who shall attest that the declarant is of sound mind and free of duress and undue influence. A designated health care representative shall not act as a witness to the execution of an advance directive. Alternatively, the advance directive shall be signed and dated by, or at the direction of, the declarant and be acknowledged by the declarant before a notary public, attorney at law, or other person authorized to administer oaths. An advance directive may be supplemented by a video or audio tape recording. A female declarant may include in an advance directive executed by her, information as to what effect the advance directive shall have if she is pregnant.

L.1991,c.201,s.4.



Section 26:2H-57 - Proxy, Instruction Directive; Reaffirmed, Modified, Revoked.

26:2H-57 Proxy, instruction directive; reaffirmed, modified, revoked.

5. a. A declarant may reaffirm or modify either a proxy directive, or an instruction directive, or both. The reaffirmation or modification shall be made in accordance with the requirements for execution of an advance directive pursuant to section 4 of P.L.1991, c.201 (C.26:2H-56).

b.A declarant may revoke an advance directive, including a proxy directive, or an instruction directive, or both, by the following means:

(1)Notification, orally or in writing, to the health care representative, physician, nurse, or other health care professional, or other reliable witness, or by any other act evidencing an intent to revoke the document; or

(2)Execution of a subsequent proxy directive or instruction directive, or both, in accordance with section 4 of P.L.1991, c.201 (C.26:2H-56).

c.Designation of the declarant's spouse as health care representative shall be revoked upon divorce or legal separation, and designation of the declarant's domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3) as health care representative shall be revoked upon termination of the declarant's domestic partnership or designation of the declarant's partner in a civil union as defined in section 2 of P.L.2006, c.103 (C.37:1-29) shall be revoked upon termination of the declarant's civil union, unless otherwise specified in the advance directive.

d.A patient who lacks mental capacity may suspend an advance directive, including a proxy directive, an instruction directive, or both, by any of the means stated in paragraph (1) of subsection b. of this section. A patient who lacks mental capacity and has suspended an advance directive may reinstate that advance directive by oral or written notification to the health care representative, physician, nurse, or other health care professional of an intent to reinstate the advance directive.

e.Reaffirmation, modification, revocation, or suspension of an advance directive is effective upon communication to any person capable of transmitting the information including the health care representative, the attending physician, nurse, or other health care professional responsible for the patient's care.

L.1991, c.201, s.5; amended 2003, c.246, s.28; 2013, c.103, s.65.



Section 26:2H-58 - Designation Of Health Care Representative; Limitations.

26:2H-58 Designation of health care representative; limitations.

6. a. A declarant may execute a proxy directive, pursuant to the requirements of section 4 of P.L.1991, c.201 (C.26:2H-56), designating an adult with mental capacity to act as the declarant's health care representative.

(1)An adult who has mental capacity, including, but not limited to, a declarant's spouse, partner in a civil union as defined in section 2 of P.L.2006, c.103 (C.37:1-29), domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), adult child, parent, or other family member, friend, religious or spiritual advisor, or other person of the declarant's choosing, may be designated as a health care representative.

(2) An operator, administrator, or employee of a health care institution in which the declarant is a patient or resident shall not serve as the declarant's health care representative unless the operator, administrator, or employee is related to the declarant by blood, marriage, domestic partnership, civil union, or adoption.

This restriction does not apply to a physician, if the physician does not serve as the patient's attending physician and the patient's health care representative at the same time.

(3)A declarant may designate one or more alternate health care representatives, listed in order of priority. In the event the primary designee is unavailable, unable, or unwilling to serve as health care representative, or is disqualified from such service pursuant to this section or any other law, the next designated alternate shall serve as health care representative. In the event the primary designee subsequently becomes available and able to serve as health care representative, the primary designee may, insofar as then practicable, serve as health care representative.

(4)A declarant may direct the health care representative to consult with specified individuals, including alternate designees, family members, and friends, in the course of the decision making process.

(5)A declarant shall state the limitations, if any, to be placed upon the authority of the health care representative including the limitations, if any, which may be applicable if the declarant is pregnant.

b.A declarant may execute an instruction directive, pursuant to the requirements of section 4 of P.L.1991, c.201 (C.26:2H-56), stating the declarant's general treatment philosophy and objectives; or the declarant's specific wishes regarding the provision, withholding, or withdrawal of any form of health care, including life-sustaining treatment; or both. An instruction directive may, but need not, be executed contemporaneously with, or be attached to, a proxy directive.

L.1991, c.201, s.6; amended 2003, c.246, s.29; 2013, c.103, s.66.



Section 26:2H-59 - Conditions Under Which Advance Directive Becomes Operative

26:2H-59. Conditions under which advance directive becomes operative
7. a. An advance directive becomes operative when (1) it is transmitted to the attending physician or to the health care institution, and (2) it is determined pursuant to section 8 of this act that the patient lacks capacity to make a particular health care decision.

b. Treatment decisions pursuant to an advance directive shall not be made and implemented until there has been a reasonable opportunity to establish, and where appropriate confirm, a reliable diagnosis and prognosis for the patient.

L.1991,c.201,s.7.



Section 26:2H-60 - Determination Of Patient's Capacity To Make A Health Care Decision.

26:2H-60 Determination of patient's capacity to make a health care decision.

8. a. The attending physician shall determine whether the patient lacks capacity to make a particular health care decision. The determination shall be stated in writing, shall include the attending physician's opinion concerning the nature, cause, extent, and probable duration of the patient's incapacity, and shall be made a part of the patient's medical records.

b.The attending physician's determination of a lack of decision making capacity shall be confirmed by one or more physicians. The opinion of the confirming physician shall be stated in writing and made a part of the patient's medical records in the same manner as that of the attending physician. Confirmation of a lack of decision making capacity is not required when the patient's lack of decision making capacity is clearly apparent, and the attending physician and the health care representative agree that confirmation is unnecessary.

c.If the attending physician or the confirming physician determines that a patient lacks decision making capacity because of a mental or psychological impairment or a developmental disability, and neither the attending physician or the confirming physician has specialized training or experience in diagnosing mental or psychological conditions or developmental disabilities of the same or similar nature, a determination of a lack of decision making capacity shall be confirmed by one or more physicians with appropriate specialized training or experience. The opinion of the confirming physician shall be stated in writing and made a part of the patient's medical records in the same manner as that of the attending physician.

d.A physician designated by the patient's advance directive as a health care representative shall not make or confirm the determination of a lack of decision making capacity.

e.The attending physician shall inform the patient, if the patient has any ability to comprehend that he has been determined to lack decision making capacity, and the health care representative that: (1) the patient has been determined to lack decision making capacity to make a particular health care decision; (2) each has the right to contest this determination; and (3) each may have recourse to the dispute resolution process established by the health care institution pursuant to section 14 of P.L.1991, c.201 (C.26:2H-66).

Notice to the patient and the health care representative shall be documented in the patient's medical records.

f.A determination of lack of decision making capacity under this act is solely for the purpose of implementing an advance directive in accordance with the provisions of this act, and shall not be construed as a determination of a patient's incapacity for any other purpose.

g.For purposes of this section, a determination that a patient lacks decision making capacity shall be based upon, but need not be limited to, evaluation of the patient's ability to understand and appreciate the nature and consequences of a particular health care decision, including the benefits and risks of, and alternatives to, the proposed health care, and to reach an informed decision.

L.1991, c.201, s.8; amended 2013, c.103, s.67.



Section 26:2H-61 - Authority To Make Health Care Decisions

26:2H-61. Authority to make health care decisions
9. a. If it has been determined that the patient lacks decision making capacity, a health care representative shall have authority to make health care decisions on behalf of the patient. The health care representative shall act in good faith and within the bounds of the authority granted by the advance directive and by this act.

b. If a different individual has been appointed as the patient's legal guardian, the health care representative shall retain legal authority to make health care decisions on the patient's behalf, unless the terms of the legal guardian's court appointment or other court decree provide otherwise.

c. The conferral of legal authority on the health care representative shall not be construed to impose liability upon the health care representative for any portion of the patient's health care costs.

d. An individual designated as a health care representative or as an alternate health care representative may decline to serve in that capacity.

e. The health care representative shall exercise the patient's right to be informed of the patient's medical condition, prognosis and treatment options, and to give informed consent to, or refusal of, health care.

f. In the exercise of these rights and responsibilities, the health care representative shall seek to make the health care decision the patient would have made had he possessed decision making capacity under the circumstances, or, when the patient's wishes cannot adequately be determined, shall make a health care decision in the best interests of the patient.

L.1991,c.201,s.9



Section 26:2H-62 - Rights, Responsibilities Of Health Care Professionals

26:2H-62. Rights, responsibilities of health care professionals
10. In addition to any rights and responsibilities recognized or imposed by, or pursuant to, this act, or by any other law, physicians, nurses, and other health care professionals shall have the following rights and responsibilities:

a. The attending physician shall make an affirmative inquiry of the patient, his family or others, as appropriate under the circumstances, concerning the existence of an advance directive. The attending physician shall note in the patient's medical records whether or not an advance directive exists, and the name of the patient's health care representative, if any, and shall attach a copy of the advance directive to the patient's medical records. The attending physician shall document in the same manner the reaffirmation, modification, or revocation of an advance directive, if he has knowledge of such action.

b. A physician may decline to participate in the withholding or withdrawing of measures utilized to sustain life, in accordance with his sincerely held personal or professional convictions. In such circumstances, the physician shall act in good faith to inform the patient and the health care representative, and the chief of the medical staff or other designated institutional official, of this decision as soon as practicable, to effect an appropriate, respectful and timely transfer of care, and to assure that the patient is not abandoned or treated disrespectfully.

In the event of transfer of a patient's care, the attending physician shall assure the timely transfer of the patient's medical records, including a copy of the patient's advance directive.

c. A nurse or other health care professional may decline to participate in the withholding or withdrawing of measures utilized to sustain life, in accordance with his sincerely held personal or professional convictions. In these circumstances, the nurse or other health care professional shall act in good faith to inform the patient and the health care representative, and the head of the nursing or other professional staff or other designated institutional official, of this decision as soon as practicable, to cooperate in effecting an appropriate, respectful and timely transfer of care, and to assure that the patient is not abandoned or treated disrespectfully.

d. Nothing in this act shall be construed to require a physician, nurse or other health care professional to begin, continue, withhold, or withdraw health care in a manner contrary to law or accepted professional standards.

L.1991,c.201,s.10.



Section 26:2H-63 - Decision Making Under An Advance Directive

26:2H-63. Decision making under an advance directive
11. a. The attending physician, the health care representative and, when appropriate, any additional physician responsible for the patient's care, shall discuss the nature and consequences of the patient's medical condition, and the risks, benefits and burdens of the proposed health care and its alternatives. Except as provided by subsection b. of this section, the attending physician shall obtain informed consent for, or refusal of, health care from the health care representative.

(1) Discussion of the proposed treatment and its alternatives shall include, as appropriate under the circumstances, the availability, benefits and burdens of rehabilitative treatment, therapy, and services.

(2) The decision making process shall allow, as appropriate under the circumstances, adequate time for the health care representative to understand and deliberate about all relevant information before a treatment decision is implemented.

b. Following a determination that a patient lacks decision making capacity, the health care representative and the attending physician shall, to a reasonable extent, discuss the treatment options with the patient, and seek to involve the patient as a participant in the decision making process. The health care representative and the attending physician shall seek to promote the patient's capacity for effective participation and shall take the patient's expressed wishes into account in the decision making process.

Once decision making authority has been conferred upon a health care representative pursuant to an advance directive, if the patient is subsequently found to possess adequate decision making capacity with respect to a particular health care decision, the patient shall retain legal authority to make that decision. In such circumstances, the health care representative may continue to participate in the decision making process in an advisory capacity, unless the patient objects.

Notwithstanding any other provision of this act to the contrary, if a patient who lacks decision making capacity clearly expresses or manifests the contemporaneous wish that medically appropriate measures utilized to sustain life be provided, that wish shall take precedence over any contrary decision of the health care representative and any contrary statement in the patient's instruction directive.

c. In acting to implement a patient's wishes pursuant to an advance directive, the health care representative shall give priority to the patient's instruction directive, and may also consider, as appropriate and necessary, the following forms of evidence of the patient's wishes:

(1) The patient's contemporaneous expressions, including nonverbal expressions;

(2) Other reliable sources of information, including the health care representative's personal knowledge of the patient's values, preferences and goals; and

(3) Reliable oral or written statements previously made by the patient, including, but not limited to, statements made to family members, friends, health care professionals or religious leaders.

d. If the instruction directive, in conjunction with other evidence of the patient's wishes, does not provide, in the exercise of reasonable judgment, clear direction as applied to the patient's medical condition and the treatment alternatives, the health care representative shall exercise reasonable discretion, in good faith, to effectuate the terms, intent, and spirit of the instruction directive and other evidence of the patient's wishes.

e. Subject to the provisions of this act, and unless otherwise stated in the advance directive, if the patient's wishes cannot be adequately determined, then the health care representative shall make a health care decision in the patient's best interests.

L.1991,c.201,s.11.



Section 26:2H-64 - Effect Of Instruction Directive

26:2H-64. Effect of instruction directive
12. a. If the patient has executed an instruction directive but has not designated a health care representative, or if neither the designated health care representative or any alternate designee is able or available to serve, the instruction directive shall be legally operative. If the instruction directive provides clear and unambiguous guidance under the circumstances, it shall be honored in accordance with its specific terms by a legally appointed guardian, if any, family members, the physicians, nurses, other health care professionals, health care institutions, and others acting on the patient's behalf.

b. If the instruction directive is, in the exercise of reasonable judgment, not specific to the patient's medical condition and the treatment alternatives, the attending physician, in consultation with a legally appointed guardian, if any, family members, or others acting on the patient's behalf, shall exercise reasonable judgment to effectuate the wishes of the patient, giving full weight to the terms, intent, and spirit of the instruction directive. Departure from the specific terms and provisions of the instruction directive shall be based upon clearly articulable factors not foreseen or contemplated by the instruction directive, including, but not limited to, the circumstances of the patient's medical condition.

c. Nothing in this act shall be construed to impair the legal force and effect of an instruction directive executed prior to the effective date of this act.

L.1991,c.201,s.12.



Section 26:2H-65 - Additional Rights, Responsibilities Of Health Care Institution

26:2H-65. Additional rights, responsibilities of health care institution
13. a. In addition to any rights and responsibilities recognized or imposed by, or pursuant to, this act, or any other law, a health care institution shall have the following rights and responsibilities:

(1) A health care institution shall adopt such policies and practices as are necessary to provide for routine inquiry, at the time of admission and at such other times as are appropriate under the circumstances, concerning the existence and location of an advance directive.

(2) A health care institution shall adopt such policies and practices as are necessary to provide appropriate informational materials concerning advance directives to all interested patients and their families and health care representatives, and to assist patients interested in discussing and executing an advance directive.

(3) A health care institution shall adopt such policies and practices as are necessary to educate patients and their families and health care representatives about the availability, benefits and burdens of rehabilitative treatment, therapy and services, including but not limited to family and social services, self-help and advocacy services, employment and community living, and use of assistive devices. A health care institution shall, in consultation with the attending physician, assure that such information is discussed with a patient and his health care representative and made a part of the decision making process set forth in section 11 of this act, as appropriate under the circumstances.

(4) In situations in which a transfer of care is necessary, including a transfer for the purpose of effectuating a patient's wishes pursuant to an advance directive, a health care institution shall, in consultation with the attending physician, take all reasonable steps to effect the appropriate, respectful and timely transfer of the patient to the care of an alternative health care professional or institution, as necessary, and shall assure that the patient is not abandoned or treated disrespectfully. In such circumstances, a health care institution shall assure the timely transfer of the patient's medical records, including a copy of the patient's advance directive.

(5) A health care institution shall establish procedures and practices for dispute resolution, in accordance with section 14 of this act.

(6) A health care institution shall adopt such policies and practices as are necessary to inform physicians, nurses and other health care professionals of their rights and responsibilities under this act, to assure that such rights and responsibilities are understood, and to provide a forum for discussion and consultation regarding the requirements of this act.

b. A private, religiously-affiliated health care institution may develop institutional policies and practices defining circumstances in which it will decline to participate in the withholding or withdrawing of specified measures utilized to sustain life. Such policies and practices shall be written, and shall be properly communicated to patients and their families and health care representatives prior to or upon the patient's admission, or as soon after admission as is practicable.

If the institutional policies and practices appear to conflict with the legal rights of a patient wishing to forego health care, the health care institution shall attempt to resolve the conflict, and if a mutually satisfactory accommodation cannot be reached, shall take all reasonable steps to effect the appropriate, timely and respectful transfer of the patient to the care of another health care institution appropriate to the patient's needs, and shall assure that the patient is not abandoned or treated disrespectfully.

c. Nothing in this act shall be construed to require a health care institution to participate in the beginning, continuing, withholding or withdrawing of health care in a manner contrary to law or accepted medical standards.

L.1991,c.201,s.13.



Section 26:2H-66 - Resolution Of Disagreements

26:2H-66. Resolution of disagreements
14. a. In the event of disagreement among the patient, health care representative and attending physician concerning the patient's decision making capacity or the appropriate interpretation and application of the terms of an advance directive to the patient's course of treatment, the parties may seek to resolve the disagreement by means of procedures and practices established by the health care institution, including but not limited to, consultation with an institutional ethics committee, or with a person designated by the health care institution for this purpose or may seek resolution by a court of competent jurisdiction.

b. A health care professional involved in the patient's care, other than the attending physician, or an administrator of a health care institution may also invoke the dispute resolution process established by the health care institution to seek to resolve a disagreement concerning the patient's decision making capacity or the appropriate interpretation and application of the terms of an advance directive.

L.1991,c.201,s.14.



Section 26:2H-67 - Circumstances Under Which Life-sustaining Treatment May Be Withheld Or Withdrawn

26:2H-67. Circumstances under which life-sustaining treatment may be withheld or withdrawn
15. a. Consistent with the terms of an advance directive and the provisions of this act, life-sustaining treatment may be withheld or withdrawn from a patient in the following circumstances:

(1) When the life-sustaining treatment is experimental and not a proven therapy, or is likely to be ineffective or futile in prolonging life, or is likely to merely prolong an imminent dying process;

(2) When the patient is permanently unconscious, as determined by the attending physician and confirmed by a second qualified physician;

(3) When the patient is in a terminal condition, as determined by the attending physician and confirmed by a second qualified physician; or

(4) In the event none of the above circumstances applies, when the patient has a serious irreversible illness or condition, and the likely risks and burdens associated with the medical intervention to be withheld or withdrawn may reasonably be judged to outweigh the likely benefits to the patient from such intervention, or imposition of the medical intervention on an unwilling patient would be inhumane. In such cases prior to implementing a decision to withhold or withdraw life-sustaining treatment, the attending physician may promptly seek consultation with an institutional or regional reviewing body in accordance with section 17 of this act, or may promptly seek approval of a public agency recognized by law for this purpose.

b. Nothing in this section shall be construed to impair the obligations of physicians, nurses and other health care professionals to provide for the care and comfort of the patient and to alleviate pain, in accordance with accepted medical and nursing standards.

c. Nothing in this section shall be construed to abridge any constitutionally-protected right to refuse treatment under either the United States Constitution or the Constitution of the State of New Jersey.

L.1991,c.201,s.15.



Section 26:2H-68 - Issuance Of Do Not Resuscitate Order

26:2H-68. Issuance of do not resuscitate order
16. a. Consistent with the terms of an advance directive and the provisions of this act, the attending physician may issue a do not resuscitate order.

b. A do not resuscitate order shall be entered in writing in the patient's medical records prior to implementation of the order.

c. Nothing in this act shall be construed to impair any existing legal authority to issue a do not resuscitate order when the patient has not executed an advance directive.

L.1991,c.201,s.16.



Section 26:2H-69 - Consultation With Institutional Or Regional Reviewing Body

26:2H-69. Consultation with institutional or regional reviewing body
17. a. An institutional or regional reviewing body which engages in prospective case consultation pursuant to paragraph (4) of subsection a. of section 15 of this act may be consulted by the attending physician, patient or health care representative as to whether it believes that the withholding or withdrawal of the medical intervention under consideration would be in conformity with the requirements of this act, including without limitation: whether such action would be within the scope of the patient's advance directive; whether it may reasonably be judged that the likely risks and burdens associated with the medical intervention to be withheld or withdrawn outweigh its likely benefits; and whether it may reasonably be judged that imposition of the medical intervention on an unwilling patient would be inhumane. The attending physician, patient and health care representative shall also be advised of any other course of diagnosis or treatment recommended for consideration.

Consultation with the institutional or regional reviewing body shall be documented in the patient's medical records.

b. Consultation with an institutional or regional reviewing body acting in accordance with subsection a. of this section is not required. Furthermore, nothing in this act shall be construed to impair the right of a patient, health care representative, physician, nurse, or other health care professional who consults with an institutional or regional reviewing body to:

(1) Seek review by a public agency recognized by law for this purpose; or

(2) Seek review by a court of competent jurisdiction.



c. Nothing in this section shall preclude the transfer of the patient to another appropriate health care professional or health care institution. In this case the health care institution responsible for the patient's care shall assure that the health care professional or health care institution to which the patient is transferred is properly informed of the advice given by the institutional or regional reviewing body.

L.1991,c.201,s.17.



Section 26:2H-70 - Existing Law Preserved; Emergency Care

26:2H-70. Existing law preserved; emergency care
18. a. Nothing in this act shall be construed to alter, amend or revoke the rights and responsibilities under existing law of health care institutions not governed by the provisions of this act.

b. The provisions of this act shall not be construed to require emergency personnel, including paid or volunteer fire fighters; paramedics; members of an ambulance team, rescue squad, or mobile intensive care unit; or emergency room personnel of a licensed health care institution, to withhold or withdraw emergency care in circumstances which do not afford reasonable opportunity for careful review and evaluation of an advance directive without endangering the life of the patient.

L.1991,c.201,s.18.



Section 26:2H-71 - Rules, Regulations

26:2H-71. Rules, regulations
19. In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the Department of Health shall establish rules and regulations:

a. For the annual reporting by health care institutions, and the gathering of such additional data as is reasonably necessary to oversee and evaluate the implementation of this act. The department shall seek to minimize the burdens of record-keeping imposed by the rules and regulations and shall seek to assure the appropriate confidentiality of patient records.

b. Requiring health care institutions to adopt policies and practices designed to:

(1) Make routine inquiry, at the time of admission and at such other times as are appropriate under the circumstances, concerning the existence and location of an advance directive;

(2) Provide appropriate informational materials concerning advance directives to all interested patients and their families and health care representatives, and to assist patients interested in discussing and executing an advance directive;

(3) Educate patients and their families and health care representatives about the availability, benefits and burdens of rehabilitative treatment, therapy and services, as appropriate;

(4) Inform physicians, nurses, and other health care professionals of their rights and responsibilities under this act, to assure that the rights and responsibilities are understood, and to provide a forum for discussion and consultation regarding the requirements of this act; and

(5) Otherwise comply with the provisions of this act.



L.1991,c.201,s.19.



Section 26:2H-73 - Immunities

26:2H-73. Immunities
21. a. A health care representative shall not be subject to criminal or civil liability for any actions performed in good faith and in accordance with the provisions of this act to carry out the terms of an advance directive.

b. A health care professional shall not be subject to criminal or civil liability or to discipline by the health care institution or the respective State licensing board for professional misconduct for any actions performed in good faith and in accordance with the provisions of this act, any rules and regulations established by the Department of Health pursuant to this act, and accepted professional standards to carry out the terms of an advance directive.

c. A health care institution shall not be subject to criminal or civil liability for any actions performed in good faith and in accordance with the provisions of this act to carry out the terms of an advance directive.

L.1991,c.201,s.21.



Section 26:2H-74 - Absence Of Advance Directive, Act Not Applicable

26:2H-74. Absence of advance directive, act not applicable
22. The absence of an advance directive shall create no presumption with respect to a patient's wishes regarding the provision, withholding or withdrawing of any form of health care. The provisions of this act do not apply to persons who have not executed an advance directive.

L.1991,c.201,s.22.



Section 26:2H-75 - Advance Directive Shall Not Affect Insurance, Benefits Coverage

26:2H-75. Advance directive shall not affect insurance, benefits coverage
23. The execution of an advance directive pursuant to this act shall not in any manner affect, impair or modify the terms of, or rights or obligations created under, any existing policy of health insurance, life insurance or annuity, or governmental benefits program. No health care practitioner or other health care provider, and no health service plan, insurer, or governmental authority, shall deny coverage or exclude from the benefits of service any individual because that individual has executed or has not executed an advance directive. The execution, or non-execution, of an advance directive shall not be made a condition of coverage under any policy of health insurance, life insurance or annuity, or governmental benefits program.

L.1991,c.201,s.23.



Section 26:2H-76 - Advance Directive Executed In Other Jurisdictions, Validity

26:2H-76. Advance directive executed in other jurisdictions, validity
24. An advance directive executed under the laws of another state in compliance with the laws of that state or the State of New Jersey is validly executed for purposes of this act. An advance directive executed in a foreign country in compliance with the laws of that country or the State of New Jersey, and not contrary to the public policy of this State, is validly executed for purposes of this act.

L.1991,c.201,s.24.



Section 26:2H-77 - Applicability Of Other Law

26:2H-77. Applicability of other law
25. a. The withholding or withdrawing of life-sustaining treatment pursuant to section 15 of this act, when performed in good faith, and in accordance with the terms of an advance directive and the provisions of this act, shall not constitute homicide, suicide, assisted suicide, or active euthanasia.

b. To the extent any of the provisions of this act are inconsistent with P.L.1971, c.373 (C.46:2B-8 et seq.) concerning the designation of a health care representative, the provisions of this act shall have priority over those of P.L.1971, c.373 (C.46:2B-8 et seq.).

Durable powers of attorney for health care executed pursuant to P.L.1971, c.373 (C.46:2B-8 et seq.) prior to the effective date of this act shall have the same legal force and effect as if they had been executed in accordance with the provisions of this act.

c. Nothing in this act shall be construed to impair the rights of emancipated minors under existing law.

L.1991,c.201,s.25.



Section 26:2H-78 - Violations, Penalties

26:2H-78. Violations, penalties
28. a. A health care professional who intentionally fails to act in accordance with the requirements of this act is subject to discipline for professional misconduct pursuant to section 8 of P.L.1978, c.73 (C.45:1-21).

b. A health care institution that intentionally fails to act in accordance with the requirements of this act shall be subject to a fine of not more than $1,000 for each offense. For the purposes of this subsection, each violation shall constitute a separate offense. Penalties for violations of this act shall be recovered in a summary civil proceeding, brought in the name of the State in a court of competent jurisdiction pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

c. The following acts constitute crimes:



(1) To willfully conceal, cancel, deface, obliterate or withhold personal knowledge of an advance directive or a modification or revocation thereof, without the declarant's consent, is a crime of the fourth degree.

(2) To falsify or forge an advance directive or a modification or revocation thereof of another individual is a crime of the fourth degree.

(3) To coerce or fraudulently induce the execution of an advance directive or a modification or revocation thereof is a crime of the fourth degree.

(4) To require or prohibit the execution of an advance directive or a modification or revocation thereof as a condition of coverage under any policy of health insurance, life insurance or annuity, or governmental benefits program, or as a condition of the provision of health care is a crime of the fourth degree.

d. Commission of any of the acts identified in paragraphs (1), (2), or (3) of subsection c., resulting in the involuntary earlier death of a patient, shall constitute a crime of the fourth degree.

e. The sanctions provided in this section shall not be construed to repeal any sanctions applicable under other law.

L.1991,c.201,s.28.



Section 26:2H-79 - Definitions Relative To Hospices

26:2H-79. Definitions relative to hospices
1. As used in this act, "hospice care program" means a coordinated program of home, outpatient, and inpatient care and services that is operated by a public agency or private organization, or subdivision of either of these entities, and that provides care and services to hospice patients and to hospice patients' families, through a medically directed interdisciplinary team, under interdisciplinary plans of care in order to meet the physical, psychological, social, spiritual, and other special needs that are experienced during the final stages of illness, dying, and bereavement. A hospice care program shall provide the following care and services:

a. Nursing care by or under the supervision of a registered professional nurse;

b. Physical, occupational, or speech or language therapy;

c. Medical social services by a certified or licensed social worker under the direction of a physician;

d. Services of a certified home health aide;

e. Medical supplies, including drugs and biologicals, and the use of medical appliances related to terminal diagnosis;

f. Physician's services;

g. Short-term inpatient care, including both palliative and respite care and procedures;

h. Spiritual and other counseling for hospice patients and hospice patients' families;

i. Services of volunteers under the direction of the provider of the hospice care program; and

j. Bereavement services for hospice patients' families.

L.1997,c.78,s.1.



Section 26:2H-80 - Licensing Of Hospice Care Program

26:2H-80. Licensing of hospice care program
2. a. A hospice care program shall not operate in this State unless it possesses a valid license issued by the Department of Health and Senior Services pursuant to this act.
No public agency or private organization shall assume, represent itself as or use the word "hospice" or any modification or derivative thereof, unless the agency or organization is licensed pursuant to this act.

b. Application for a license for a hospice care program shall be made upon forms prescribed by the department. The department shall charge such nonrefundable fees for the filing of an application for a license and any renewal thereof, as it shall from time to time fix in regulations, except the amount of this fee shall not exceed $2,000. The application shall contain the name of the hospice care program and such other information as the department may require.

c. The department shall only issue a license to a hospice care program that provides written documentation that it is certified for participation in the federal Medicare program established pursuant to the federal Social Security Act, Pub. L. 89-97 (42 U.S.C. s.1395 et seq.).

d. A nursing home licensed pursuant to the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et al.) that does not hold itself out to be a hospice, does not hold itself out as providing a hospice care program, does not use the term hospice to describe or refer to its activities or facilities, and does not provide all of the services enumerated in section 1 of this act is not subject to the licensing provisions of this act.

e. A hospice care program licensed pursuant to this act shall not be subject to the certificate of need requirements of P.L.1971, c.136 (C.26:2H-1 et al.).

L.1997,c.78,s.2.



Section 26:2H-81 - Rules, Regulations.

26:2H-81 Rules, regulations.

3.The Commissioner of Health shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to carry out the provisions of this act.

L.1997, c.78, s.3; amended 2012, c.17, s.239.



Section 26:2H-83 - Background Checks For Nurse Aid, Personal Care Assistant Certification.

26:2H-83 Background checks for nurse aid, personal care assistant certification.

2. a. The Department of Health shall not issue a nurse aide or personal care assistant certification to any applicant, except on a conditional basis as provided for in subsection d. of section 3 of P.L.1997, c.100 (C.26:2H-84), unless the Commissioner of Health first determines, consistent with the requirements of sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87), that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which would disqualify that person from being certified. A nurse aide or personal care assistant certified by the department prior to the effective date of P.L.2000, c.20 upon whom a criminal history record background check has not been conducted pursuant to sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87), shall be required to undergo that criminal history record background check as a condition of that individual's initial recertification following the effective date of P.L.2000, c.20.

In addition, a follow-up criminal history record background check of federal records shall be conducted at least once every two years as a condition of recertification for every certified nurse aide and personal care assistant; except that the commissioner, in lieu of conducting follow-up criminal history record background checks for purposes of recertification, may provide for an alternative means of determining whether a certified nurse aide or personal care assistant has been convicted of a crime or disorderly persons offense which would disqualify that person from certification, including, but not limited to, a match of a person's Social Security number or other identifying information with records of criminal proceedings in this and other states. If the commissioner elects to implement this alternative means of determining whether a certified nurse aide or personal care assistant has been convicted of a crime or disorderly persons offense which would disqualify that person from certification, the commissioner shall report to the Governor and the Legislature prior to its implementation on the projected costs and procedures to be followed with respect to its implementation and setting forth the rationale therefor.

A person shall be disqualified from certification if that person's criminal history record background check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)against the family, children, or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.; or

(c)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes; or

(d)involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10.

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

b.Notwithstanding the provisions of subsection a. of this section, no person shall be disqualified from certification on the basis of any conviction disclosed by a criminal history record background check performed pursuant to sections 2 through 6 and section 14 of P.L.1997, c.100 (C.26:2H-83 through 87 and C.53:1-20.9a) if the person has affirmatively demonstrated to the Commissioner of Health clear and convincing evidence of the person's rehabilitation. In determining whether a person has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position which the convicted person would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the person when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the person under their supervision.

c.If a person subject to the provisions of sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87) refuses to consent to, or cooperate in, the securing of a criminal history record background check, the commissioner shall, as applicable:

(1)not issue a nurse aide or personal care assistant certification and shall notify the applicant, and the applicant's employer if the applicant is conditionally employed as provided in subsection d. of section 3 of P.L.1997, c.100 (C.26:2H-84) or the applicant's prospective employer if known, of that denial; or

(2)revoke the person's current nurse aide or personal care assistant certification and notify the person, and the person's employer, if known, of that revocation.

L.1997, c.100, s.2; amended 1997, c.284, s.2; 2000, c.20, s.1; 2012, c.17, s.240.



Section 26:2H-84 - Qualification, Disqualification For Certification; Petition For Hearing.

26:2H-84 Qualification, disqualification for certification; petition for hearing.

3. a. An applicant for certification, or a certified nurse aide or personal care assistant who is required to undergo a criminal history record background check pursuant to section 2 of P.L.1997, c.100 (C.26:2H-83), shall submit to the Commissioner of Health that individual's name, address, and fingerprints taken on standard fingerprint cards by a State or municipal law enforcement agency. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87).

b.Upon receipt of the criminal history record information for a person from the Federal Bureau of Investigation or the Division of State Police, the commissioner shall immediately notify, in writing, the applicant, and the applicant's employer if the applicant is conditionally employed as provided in subsection d. of this section or the applicant's prospective employer if known, or a certified nurse aide or personal care assistant who is required to undergo a criminal history record background check pursuant to section 2 of P.L.1997, c.100 (C.26:2H-83) and that person's employer, as applicable, of the person's qualification or disqualification for certification under sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87). If the person is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the notice to the person, but shall not be identified in the notice to the person's employer or prospective employer.

c.The person who is the subject of the background check shall have 30 days from the date of the written notice of disqualification to petition the commissioner for a hearing on the accuracy of the person's criminal history record information or to establish the person's rehabilitation under subsection b. of section 2 of P.L.1997, c.100 (C.26:2H-83). The commissioner shall notify the person's employer or prospective employer of the person's petition for a hearing within five days following the receipt of the petition from the person. Upon the issuance of a final decision upon a petition to the commissioner pursuant to this subsection, the commissioner shall notify the person and the person's employer or prospective employer as to whether the person remains disqualified from certification under sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87).

d.An applicant for certification may be issued conditional certification and may be employed as a nurse aide or a personal care assistant conditionally for a period not to exceed 60 days, pending completion of a criminal history record background check required under sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87) by the Division of State Police in the Department of Law and Public Safety based upon an examination of its own files in accordance with section 14 of P.L.1997, c.100 (C.53:1-20.9a), and for an additional period not to exceed 60 days pending completion of a criminal history record background check by federal authorities as arranged for by the Division of State Police pursuant to section 14 of P.L.1997, c.100 (C.53:1-20.9a), if the person submits to the commissioner a sworn statement attesting that the person has not been convicted of any crime or disorderly persons offense as described in section 2 of P.L.1997, c.100 (C.26:2H-83). A person who submits a false sworn statement shall be disqualified from certification as a nurse aide or a personal care assistant, as the case may be, and shall not have an opportunity to establish rehabilitation pursuant to subsection b. of section 2 of P.L.1997, c.100 (C.26:2H-83).

A conditionally employed person, or an employed person certified as a nurse aide or a personal care assistant, who disputes the accuracy of the criminal history record information and who files a petition requesting a hearing pursuant to subsection c. of this section may remain employed by that person's employer until the commissioner rules on the person's petition but, pending the commissioner's ruling, the employer shall not permit the person to have unsupervised contact with patients, residents, or clients, as the case may be, who are 60 years of age or older.

e. (1) A licensed health care facility or other entity that has received an application from or conditionally employs an applicant for nurse aide or personal care assistant certification, or employs a certified nurse aide or personal care assistant, and:

(a)receives notice from the Commissioner of Health that the applicant or certified nurse aide or personal care assistant, as applicable, has been determined by the commissioner to be disqualified from certification as a nurse aide or personal care assistant pursuant to sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87); or

(b)terminates its employment of a conditionally employed applicant for nurse aide or personal care assistant certification or a certified nurse aide or personal care assistant because the person was disqualified from employment at the health care facility or other entity on the basis of a conviction of a crime or disorderly persons offense as described in section 2 of P.L.1997, c.100 (C.26:2H-83) after commencing employment at the health care facility or other entity;

shall be immune from liability for disclosing that disqualification or termination in good faith to another licensed health care facility or other entity that is qualified by statute or regulation to employ the person as a nurse aide or personal care assistant.

(2)A licensed health care facility or other entity which discloses information pursuant to paragraph (1) of this subsection shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the health care facility or other entity acted with actual malice toward the person who is the subject of the information.

f. (1) A licensed health care facility or other entity, upon receiving notice from the Commissioner of Health that a person employed by it as a nurse aide or personal care assistant, including a conditionally employed person, has been convicted of a crime or disorderly persons offense as described in section 2 of P.L.1997, c.100 (C.26:2H-83) after commencing employment at the health care facility or other entity, shall:

(a)immediately terminate the person's employment as a nurse aide or personal care assistant; and

(b)report information about the termination to the Commissioner of Health in a manner prescribed by the commissioner, who shall thereupon deem the person to be disqualified from certification as a nurse aide or personal care assistant, subject to the provisions of paragraph (3) of this subsection.

(2)A licensed health care facility or other entity shall be immune from liability for any actions taken in good faith pursuant to paragraph (1) of this subsection and shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the health care facility or other entity acted with actual malice toward the employee.

(3)The person terminated from employment pursuant to paragraph (1) of this subsection shall have 30 days from the date of the termination to petition the commissioner for a hearing on the accuracy of the information about the conviction reported to the commissioner or to establish why the person should not be terminated from employment, and disqualified from certification, as a nurse aide or personal care assistant. The commissioner shall notify the person's employer of the person's petition for a hearing within five days following the receipt of the petition from the person. Upon the issuance of a final decision upon a petition to the commissioner pursuant to this paragraph, the commissioner shall notify the person and the person's employer as to whether:

(a)the person is to be reinstated in the person's employment as a nurse aide or personal care assistant and retain the person's certification; or

(b)the person's termination from employment as a nurse aide or personal care assistant stands and the person remains disqualified from certification.

g.The commissioner shall provide for a registry of all persons who have successfully completed all training and competency evaluation requirements for certification as a nurse aide or personal care assistant and shall provide for the inclusion in the registry of information about the disqualification of any person from certification pursuant to sections 2 through 6 of P.L.1997, c.100 (C.26:2H-83 through 87); for which purposes, the commissioner may use an existing registry established pursuant to statute or regulation, subject to the requirements of federal law. The registry shall include the specific documented findings constituting the basis for that disqualification, except that the information shall indicate that the person was convicted of a crime or disorderly persons offense as described in section 2 of P.L.1997, c.100 (C.26:2H-83), but shall not identify the conviction or convictions which constitute the basis for the disqualification.

L.1997, c.100, s.3; amended 1997, c.284, s.3; 2000, c.20, s.2; 2012, c.17, s.241.



Section 26:2H-85 - Assumption Of Cost Of Background Checks.

26:2H-85 Assumption of cost of background checks.

4.The Department of Health shall assume the cost of the criminal history record background check conducted on an applicant for nurse aide or personal care assistant certification, or a certified nurse aide or personal care assistant, as the case may be, pursuant to sections 2 through 6 and section 14 of P.L.1997, c.100 (C.26:2H-83 through 87 and C.53:1-20.9a).

L.1997, c.100, s.4; amended 1997, c.284, s.4; 2000, c.20, s.3; 2012, c.17, s.242.



Section 26:2H-86 - Rules, Regulations.

26:2H-86 Rules, regulations.

5.In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Health shall adopt rules and regulations necessary to implement the provisions of sections 1 through 4 and section 6 of P.L.1997, c.100 (C.26:2H-82 through C.26:2H-85 and C.26:2H-87).

L.1997, c.100, s.5; amended 2012, c.17, s.243.



Section 26:2H-87 - False Statement; Fine.

26:2H-87 False statement; fine.

6.Any person submitting a false sworn statement pursuant to section 3 of P.L.1997, c.100 (C.26:2H-84) shall be subject to a fine of not more than $1,000, which may be assessed by the Commissioner of Health.

L.1997, c.100, s.6; amended 1997, c.284, s.5; 2012, c.17, s.244.



Section 26:2H-88 - Definitions Relative To Pace Program.

26:2H-88 Definitions relative to PACE program.

1.As used in this act:

"Medicaid" means the program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Medicare" means the program established pursuant to Pub.L.89-97 (42 U.S.C. s.1395 et seq.).

"PACE" means the "Program of All-Inclusive Care for the Elderly," operated by a public, private, nonprofit, or proprietary entity, as permitted by federal law. The program is a comprehensive health and social services delivery system that integrates acute and long-term care services. PACE is a capitated program which provides services to disabled and frail elderly persons who are certified by the State as nursing home eligible to maximize their autonomy and continued independence.

L.1997, c.296, s.1; amended 2015, c.152, s.1.



Section 26:2H-89 - Pace Program Operation.

26:2H-89 PACE program operation.

2.A PACE program shall operate in the State only in accordance with a contract with the Department of Human Services pursuant to the provisions of P.L.1997, c.296 and P.L.2015, c.152. A contract entered into on or after the effective date of P.L.2015, c.152 shall require, at a minimum, that a provider of services under the PACE program submit to the department, on a monthly basis, the expenditure details of the encounters which a person enrolled in one of the programs has had with the program. The department shall utilize these details to analyze capitated rates and help ensure the efficient utilization of services from the program.

The program shall not be subject to the requirements of P.L.1973, c.337 (C.26:2J-1 et seq.).

L.1997, c.296, s.2; amended 2012, c.17, s.245; 2015, c.152, s.2.



Section 26:2H-90 - Cash Reserves, Demonstration.

26:2H-90 Cash reserves, demonstration.


3.A PACE or Pre-PACE program shall, at the time of entering into the initial contract and at each renewal thereof, demonstrate cash reserves to cover expenses in the event of insolvency.
a.The cash reserves, at a minimum, shall equal the sum of:
(1)One month's total capitation revenue; and
(2)One month's average payment to subcontractors.
b.The program may demonstrate cash reserves to cover expenses of insolvency with one or more of the following: reasonable and sufficient net worth, insolvency insurance, letters of credit or parental guarantees.

L.1997,c.296,s.3.



Section 26:2H-91 - Enrollment, Disenrollment Terms.

26:2H-91 Enrollment, disenrollment terms.

4.A PACE or Pre-PACE program shall provide full disclosure regarding the terms of enrollment and the option to disenroll at any time to all persons who seek to participate or are participants in the program.

L.1997,c.296,s.4.



Section 26:2H-91.1 - Participation Eligibility For Pace Program.

26:2H-91.1 Participation eligibility for PACE program.

1. a. A person who applies to participate in the PACE program shall notify and provide to the PACE program provider valid proof of the person's date of birth upon enrollment in the PACE program.

b.The PACE program provider shall notify and provide to each enrollee in the
PACE program, three months prior to the date on which the enrollee will be 65 years of age, contact and eligibility information for the Medicare program and any other information the PACE program provider shall deem necessary to ensure that enrollees in the PACE program have sufficient information to allow them to apply for Medicare coverage.

c.As used in this section, the definitions of section 1 of P.L.1997, c.296 (C.26:2H-88) shall apply.

L.2015, c.151, s.1.



Section 26:2H-91.2 - Rules, Regulations.

26:2H-91.2 Rules, regulations.

2.The Commissioner of Human Services shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2015, c.151, s.2.



Section 26:2H-92 - Short Title.

26:2H-92 Short title.

1.This act shall be known and may be cited as the "Nursing Home Quality of Care Improvement Fund Act."

L.2003,c.105,s.1.



Section 26:2H-93 - Findings, Declarations Relative To Nursing Home Quality Of Care.

26:2H-93 Findings, declarations relative to nursing home quality of care.

2.The Legislature finds and declares that:

a.It is in the public interest of this State for its nursing home industry to continue to provide high-quality services to those frail and vulnerable citizens who critically need nursing home care;

b.Presently, New Jersey has the lowest Medicaid reimbursement rate in the region for nursing home services provided;

c.Additional reductions in federal funding, together with the current budget crisis facing the State, are likely to deepen the nursing home industry's funding shortfall;

d.This funding crisis leads directly to caregiver staffing problems, high staff turnover, reduced staffing levels, and, in turn, a diminution in the quality of nursing care services;

e.By establishing an appropriate assessment on nursing homes, in accordance with federal regulations set forth at 42 C.F.R. s.433.68(f), additional funding will be made available to improve the quality of care by increasing Medicaid reimbursement for services delivered to those senior citizens and other persons residing in New Jersey nursing homes;

f.It is, therefore, appropriate to establish a "Nursing Home Quality of Care Improvement Fund" by using investment contributions from nursing home providers to attract federal matching funds; and

g.This innovative approach would allow New Jersey to improve nursing home services by using available federal dollars in the best manner possible.

L.2003,c.105,s.2.



Section 26:2H-94 - Definitions Relative To Nursing Home Quality Of Care.

26:2H-94 Definitions relative to nursing home quality of care.

3.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Fund" means the "Nursing Home Quality of Care Improvement Fund" established pursuant to this act.

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Nursing home" means a long-term care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), as well as the distinct part of another health care facility or continuing care retirement community that is licensed to provide skilled nursing care services pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). For the purposes of this act, nursing home shall not include: an acute care hospital; assisted living facility; comprehensive personal care home; residential health care facility; adult day health care facility; alternate family care program; adult family care program; home health care agency; State psychiatric hospital; county health care facility, including, but not limited to, county geriatric center, county nursing home or other county long-term care facility; the New Jersey Firemen's Home; or a health care facility operated by the Department of Military and Veterans' Affairs.

L.2003, c.105, s.3; amended 2004, c.41, s.1; 2012, c.17, s.246.



Section 26:2H-95 - "Nursing Home Quality Of Care Improvement Fund."

26:2H-95 "Nursing Home Quality of Care Improvement Fund."

4.The "Nursing Home Quality of Care Improvement Fund" is established as a nonlapsing fund in the Department of the Treasury. The fund shall be administered by the State Treasurer, in consultation with the Commissioner of Human Services or the commissioner's designee, who shall be responsible for the oversight, coordination, and disbursement of fund monies, and shall be credited with monies received pursuant to section 6 of this act, except for those monies which are deposited into the General Fund in accordance with the provisions of that section.

a.The fund shall be comprised of:

(1)revenues from assessments paid by nursing homes pursuant to section 5 of this act;

(2)matching federal funds received pursuant to Title XIX of the federal Social Security Act (42 U.S.C. s.1396 et seq.) that result from the expenditure of revenues from assessments collected pursuant to section 5 of this act;

(3)General Fund revenues, as necessary, to allow for the per diem add-on payments pursuant to subsection d. of section 6 of this act until the revenue from the assessment has been collected. Upon collection of the revenue from the assessment, the General Fund shall be repaid within 90 days; and

(4)any interest or other income earned on monies deposited into the fund.

b.Any disbursement of monies from the fund shall be used solely for Medicaid nursing home add-ons as provided for under section 6 of this act, which shall not in any manner render the assessment mechanism set forth in section 5 of this act to be in violation of the hold harmless provisions of 42 C.F.R. s.433.68(f).

c.The State Treasurer shall provide by regulation for such measures as are required to ensure the integrity of the fund.

d.The State Treasurer shall establish separate accounts within the fund as are needed to efficiently manage and disburse fund monies.

e.Monies in the fund shall not be used to supplant appropriations from the General Fund to the department for use in securing matching federal funds not otherwise provided for in this act.

f.The Director of the Division of Taxation shall be responsible for collecting the assessments.

L.2003, c.105, s.4; amended 2012, c.17, s.247.



Section 26:2H-96 - Payment Of Annual Assessment By Nursing Homes.

26:2H-96 Payment of annual assessment by nursing homes.
5. a. Each nursing home shall pay an assessment which, when combined with the aggregate amount of assessments paid by all other nursing homes pursuant to this section shall not exceed 6% of the aggregate amount of annual revenues received by all nursing homes in accordance with 42 C.F.R. s.433.68(f)(3)(I). The assessment shall be comprised of the payments required pursuant to paragraph (2) of this subsection. This assessment shall be paid to the Director of the Division of Taxation in the Department of the Treasury. The director, in consultation with the commissioner, shall establish appropriate procedures and forms for the purpose of collecting and recording this assessment. The provisions of the "State Tax Uniform Procedure Law," R.S.54:48-1 et seq., shall apply to the extent that those provisions, including the confidentiality, protest and appeal provisions, are not inconsistent with the provisions of this act. The State shall neither collect the assessment on nursing homes nor distribute increases in Medicaid until both the provider assessment and the plan for distribution of the proceeds of the fund are approved by the federal government.

(Deleted by amendment, P.L.2004, c.41).

(2)Notwithstanding any law to the contrary, each nursing home shall pay to the director for deposit into the fund, in accordance with the requirements set forth in this act, an amount for nursing home patient days, excluding Medicare patient days, up to the maximum limit allowed by law less any licensing or other fees which would be considered "health care-related taxes" as defined by 42 C.F.R. s.433.55, including, but not limited to, any fees established by the commissioner as permitted under law.

b.The assessment paid under subsection a. of this section shall not include Medicare patient day revenues and receipts from Medicare certified beds.

c.The director, in consultation with the commissioner, shall prescribe by regulation the method by which nursing homes shall report information necessary for the director to calculate the assessment.

d.The assessment shall not be payable by nursing homes until both the provider assessment and the plan for distribution of the proceeds of the fund are approved by the federal government. Thereafter, the assessment shall be payable after the end of each calendar quarter during which the assessment accrues. Prior written notice of the due date of the assessment shall not be issued until the per diem add-ons pursuant to subsection d. of section 6 of this act have been paid.

e.A nursing home shall submit appropriate reports to the director to facilitate the purposes of this act, on a form and in a manner prescribed by the director and within such period of time as the director may require.

L.2003,c.105,s.5; amended 2004, c.41, s.2.



Section 26:2H-97 - Dedicated Purposes For Monies Collected From Assessment.

26:2H-97 Dedicated purposes for monies collected from assessment.
6.The monies collected from the assessment paid by nursing homes pursuant to section 5 of this act shall be dedicated for the purposes provided in this section and shall be allocated through appropriation as follows:

a.As soon after the collection of the monies from the assessment as is practicable, the State Treasurer shall authorize the transfer to the General Fund of $12.875 million for each quarter for which the assessment has been collected, not to exceed $51.5 million on an annual basis. All of the amounts so transferred to the General Fund shall be allocated for the support of nursing home programs as the commissioner shall designate, provided that of those amounts, a sufficient amount shall be used to fund nursing home rates at State fiscal year 2003 levels or higher and the continued applicability of nursing home rebasing and bed hold payment methodologies in effect during fiscal year 2003;

b.(Deleted by amendment, P.L.2004, c.41).

c.The State Treasurer, in consultation with the commissioner, shall distribute to nursing homes all remaining monies in the fund, in accordance with the provisions of this section, including any federal Medicaid funds received pursuant to this act, in order to enhance the quality of care for the residents of those facilities, which may include training, recruitment and improvement of wages and benefits for nursing home direct care employees;

d.The monies identified in subsection c. of this section shall be allocated in the following manner:

(1)sufficient monies from these funds shall be used to recognize the assessment as an allowable cost for Medicaid reimbursement purposes; and

(2)the remaining portion of these funds not allocated under paragraph (1) of this subsection shall be made as a uniform per diem add-on for all Medicaid days provided by nursing facilities.

The Medicaid payments to nursing homes provided for under this subsection shall not violate the hold harmless provisions set forth at 42 C.F.R. s.433.50 et seq.;

e.Beginning immediately and continuing for a period of 24 months following the enactment of this act, any monies received by facilities pursuant to this act that are expended in the furtherance of increasing recruitment and retention of employees and increasing the wages of caregivers shall not be subject to the nursing screen or direct patient care screens within the routine cost limits imposed by the nursing home rate setting regulations, in accordance with federal regulations and in such a manner so as to not violate the hold harmless provisions set forth at 42 C.F.R. s.433.50 et seq.

During this 24-month period it is recommended that nursing homes increase the nursing and direct care staffing ratio to above the State minimum requirement. Within 24 months of the enactment of this act, the commissioner shall develop, with the advice of industry representatives, consumer organizations and the caregivers' union, increased mandatory State ratios for direct patient care and nursing staffing, to significantly improve nursing and patient care staffing ratios, subject to the availability of funding;

f.The commissioner or his designee shall certify the amounts to be provided to each nursing home in accordance with the formulas established by the commissioner for Medicaid reimbursement.

L.2003,c.105,s.6; amended 2004, c.41, s.3.



Section 26:2H-98 - Duties Of Commissioner.

26:2H-98 Duties of commissioner.
7.The commissioner shall:

a.apply for: a State plan amendment to secure federal financial participation for State Medicaid expenditures under the federal Medicaid program pursuant to 42 U.S.C. s.1396b(w)(3)(B); and a waiver of the uniformity requirements contained in 42 C.F.R. s.433.68(e)(2)(i); and

b.prescribe such procedures and forms, and take such other actions, as the commissioner determines necessary to carry out the provisions of this act, including, but not limited to, such actions as are necessary to ensure that the State receives its maximum share of federal financial participation for State Medicaid expenditures under the federal Medicaid program.

L.2003,c.105,s.7; amended 2004, c.41, s.4.



Section 26:2H-99 - Noncompliance With Mechanism For Distribution Of Moneys.

26:2H-99 Noncompliance with mechanism for distribution of moneys.

8. a. Notwithstanding any other provision of this act to the contrary, if the State, or any of its officials, agents or employees, fails to comply with the mechanism for distributing monies from the fund as set forth in section 6 of this act, or if the State does not demonstrate continued maintenance of effort for the level of State funding of nursing home reimbursement provided in fiscal year 2003:

(1)the assessment provided for in section 5 of this act shall become void, no further assessment shall be collected and all funds collected to date shall be returned to nursing homes in proportion to the amounts of assessments paid by them under the provisions of this act; and

(2)thereafter, no penalty, fine or fee shall be imposed upon, or other punitive measure taken against, a nursing home that fails to pay an assessment.

b.If federal law is altered to prohibit the use of provider assessments to generate a matching amount of federal Medicaid funds as provided for in this act, the provisions of this act shall become inoperative and void upon the effective date of that prohibition.

c.Notwithstanding any other provision of this act to the contrary, the assessments imposed by section 5 of this act shall not be imposed or collected and the authorized expenditures shall not be made until the State has obtained federal approval of any related State plan amendment and verified the availability of federal financial participation for the New Jersey Medicaid expenditure funded in whole or in part by revenues collected in accordance with section 5 of this act from the assessments.

L.2003,c.105,s.8.



Section 26:2H-100 - Payment Of Assessment Not Passed Through As Cost, Charge To Payers.

26:2H-100 Payment of assessment not passed through as cost, charge to payers.

9. a. A nursing home that realizes a net financial gain resulting from the payment of its assessment pursuant to section 5 of this act and the distribution of monies in the fund pursuant to section 6 of this act shall not pass through, as a charge or other cost to its residents or a third party payer, any portion of its assessment paid pursuant to section 5 of this act.

b.A nursing home that realizes a net financial loss resulting from the payment of its assessment pursuant to section 5 of this act and the distribution of monies in the fund pursuant to section 6 of this act shall not pass through, as a charge or other cost to its residents or a third party payer, any amount that exceeds the amount of that net financial loss.

L.2003,c.105,s.9.



Section 26:2H-101 - Rules, Regulations.

26:2H-101 Rules, regulations.

10. a. The State Treasurer shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the applicable provisions of this act; except that, notwithstanding any provision of P.L.1968, c.410 to the contrary, the State Treasurer may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the State Treasurer deems necessary to implement the applicable provisions of this act, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or readopted by the State Treasurer in accordance with the requirements of P.L.1968, c.410.

b.The rules and regulations adopted by the State Treasurer pursuant to subsection a. of this section shall be adopted in consultation with the commissioner and shall include, but not be limited to: establishment of a system for the efficient collection of the assessment paid by nursing homes pursuant to section 5 of this act; the auditing of nursing home financial information relevant to the collection of the assessment; the reporting of relevant information needed to effectuate the assessment and procedures to effectuate the purposes of section 9 of this act.

c.The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the applicable provisions of this act; except that, notwithstanding any provision of P.L.1968, c.410 to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the applicable provisions of this act, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410.

L.2003,c.105,s.10.



Section 26:2H-102 - Short Title.

26:2H-102 Short title.

1.This act shall be known and may be cited as the "New Jersey Advance Directives for Mental Health Care Act."

L.2005,c.233,s.1.



Section 26:2H-103 - Findings, Declarations Relative To Advance Directives For Mental Health Care.

26:2H-103 Findings, declarations relative to advance directives for mental health care.

2.The Legislature finds and declares that:

a.This State recognizes, in its law and public policy, a patient's right to make voluntary, informed choices to accept, reject, or choose among alternative courses of medical and surgical treatment, and specifically for an adult who has mental capacity to plan ahead for health care decisions through the execution of an advance directive for health care, otherwise known as a living will or durable power of attorney for health care, and to have the wishes expressed therein respected, subject to certain limitations;

b.Advance directives for health care provide a vehicle for adults who have mental capacity to operationalize their fundamental legal right to accept or refuse medical treatment in the event that they are rendered unable to make decisions and communicate with a health care provider about their treatment options because of serious illness, injury, or permanent loss of mental capacity;

c.The issues affecting persons with mental illness and their psychiatric needs warrant enactment of a separate statute governing advance directives for these individuals, who: find their civil rights and due process protections frequently compromised; often lack the resources, societal supports, and self-esteem needed to make advance directives for health care work for them; and are disadvantaged by the fact that many physicians and attorneys are unaware of the specific issues that typically enter into the decisions that a person with mental illness may make for himself when in crisis;

d.The provision by statute of advanced directives for mental health care will assure respect for the rights of patients with mental illness with respect to the provision of mental health services and their decision-making in regard thereto; and

e.In order to permit a person with mental illness to execute an advance directive that specifies preferences for mental health services in the event that the declarant is subsequently determined to lack decision-making capacity, the Legislature hereby enacts the "New Jersey Advance Directives for Mental Health Care Act."

L.2005, c.233, s.2; amended 2013, c.103, s.68.



Section 26:2H-104 - Definitions Relative To Advance Directives For Mental Health Care.

26:2H-104 Definitions relative to advance directives for mental health care.

3.As used in this act:

"Adult" means an individual who has reached majority pursuant to section 3 of P.L.1972, c.81 (C.9:17B-3).

"Advance directive for mental health care" or "advance directive" means a writing executed in accordance with the requirements of this act. An "advance directive" may include a proxy directive or an instruction directive, or both.

"Decision-making capacity" means a patient's ability to understand and appreciate the nature and consequences of mental health care decisions, including the benefits and risks of each, and alternatives to any proposed mental health care, and to reach an informed decision. A patient's decision-making capacity is evaluated relative to the demands of a particular mental health care decision.

"Declarant" means an adult who has the mental capacity to execute an advance directive for mental health care and does so.

"Domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

"Instruction directive" means a writing which provides instructions and direction regarding the declarant's wishes for mental health care in the event that the declarant subsequently lacks decision-making capacity.

"Mental health care decision" means a decision to accept or refuse any treatment, service, or procedure used to diagnose, treat, or care for a patient's mental condition. "Mental health care decision" also means a decision to accept or refuse the services of a particular mental health care professional or psychiatric facility, including a decision to accept or to refuse a transfer of care.

"Mental health care professional" means an individual licensed or certified by this State to provide or administer mental health care in the ordinary course of business or practice of a profession.

"Mental health care representative" means the individual designated by a declarant pursuant to the proxy directive part of an advance directive for mental health care for the purpose of making mental health care decisions on the declarant's behalf, and includes an individual designated as an alternate mental health care representative who is acting as the declarant's mental health care representative in accordance with the terms and order of priority stated in an advance directive for mental health care.

"Patient" means an individual who is under the care of a mental health care professional.

"Proxy directive" means a writing which designates a mental health care representative in the event that the declarant subsequently lacks decision-making capacity.

"Psychiatric facility" means a State psychiatric facility listed in R.S.30:1-7, a county psychiatric hospital or the psychiatric unit of a county hospital, a short-term care facility, special psychiatric hospital or psychiatric unit of a general hospital or other health care facility licensed by the Department of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), or a hospital or community-based mental health center or other entity licensed or funded by the Department of Human Services to provide community-based mental health services.

"Responsible mental health care professional" means a person licensed or certified by the State to provide or administer mental health care who is selected by, or assigned to, the patient and has primary responsibility for the care and treatment of the patient.

"State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

L.2005, c.233, s.3; amended 2012, c.17, s.248; 2013, c.103, s.69.



Section 26:2H-105 - Execution, Reaffirmation, Modification, Revocation, Suspension Of Advance Directive For

26:2H-105 Execution, reaffirmation, modification, revocation, suspension of advance directive for
mental health care.

4. a. A declarant may execute, reaffirm, modify, revoke or suspend an advance directive for mental health care at any time, except as provided in subsection f. of section 5 of this act.

(1)The advance directive shall be signed and dated by, or at the direction of, the declarant in the presence of at least one subscribing adult witness, who shall attest that the declarant is of sound mind and free of duress and undue influence.

(2)The advance directive may be supplemented by a video or audio tape recording.

b.The following persons shall not act as a witness to the execution of an advance directive for mental health care:

(1)a designated mental health care representative; and

(2)the responsible mental health care professional responsible for, or directly involved with, the patient's care at the time that the advance directive is executed.

c.A person shall not act as a sole witness to the execution of an advance directive for mental health care if that person is:

(1)related to the declarant by blood, marriage or adoption, or is the declarant's domestic partner or otherwise shares the same home with the declarant;

(2)entitled to any part of the declarant's estate by will or by operation of law at the time that the advance directive is executed; or

(3)an operator, administrator or employee of a rooming or boarding house or a residential health care facility in which the declarant resides.

L.2005,c.233,s.4.



Section 26:2H-106 - Validity Of Advance Directive For Mental Health Care, Reaffirmation, Modification, Revocation.

26:2H-106 Validity of advance directive for mental health care, reaffirmation, modification, revocation.

5. a. (1) An advance directive for mental health care shall be deemed to be valid for an indefinite period of time if it does not include an expiration date, subject to a declarant's right to modify, revoke, or suspend the advance directive in accordance with the provisions of this section.

(2)If an advance directive includes an expiration date that occurs during a period of time in which the declarant has been determined by the responsible mental health care professional to lack the capacity to make a particular mental health care decision, the advance directive shall remain in effect until the declarant is determined by the responsible mental health care professional to have regained the capacity to make a particular mental health care decision.

b.A declarant may state in an advance directive for mental health care, including a proxy directive or an instruction directive, or both, whether the declarant wishes to be able to modify, revoke or suspend the advance directive after it has become operative pursuant to section 7 of P.L.2005, c.233 (C.26:2H-108); however, the failure to include such a statement in the advance directive shall not be construed to prevent the declarant from modifying, revoking or suspending the advance directive under the circumstances described in this subsection.

c.A declarant may reaffirm or modify an advance directive for mental health care, including a proxy directive or an instruction directive, or both, subject to the provisions of subsection b. of this section. The reaffirmation or modification shall be made in accordance with the requirements for execution of an advance directive for mental health care pursuant to section 4 of P.L.2005, c.233 (C.26:2H-105).

d.A declarant may revoke an advance directive for mental health care, including a proxy directive or an instruction directive, or both, subject to the provisions of subsection b. of this section, by the following means:

(1)notification, orally or in writing, to the mental health care representative or mental health care professional, or other reliable witness, or by any other act evidencing an intent to revoke the document; or

(2)execution of a subsequent proxy directive or instruction directive, or both, in accordance with section 4 of P.L.2005, c.233 (C.26:2H-105).

e.Designation of the declarant's spouse as mental health care representative shall be revoked upon divorce or legal separation, and designation of the declarant's domestic partner as mental health care representative shall be revoked upon termination of the declarant's domestic partnership or designation of the declarant's civil union partner as mental health care representative shall be revoked upon termination of the declarant's civil union, unless otherwise specified in the advance directive.

f.An inpatient in a psychiatric facility may modify, revoke, or suspend an advance directive for mental health care, including a proxy directive or an instruction directive, or both, by any of the means stated in paragraph (1) of subsection d. of this section, unless a responsible mental health professional determines, in accordance with the provisions of section 8 of P.L.2005, c.233 (C.26:2H-109), that the patient lacks decision-making capacity to make the decision to modify, revoke, or suspend the advance directive. A patient who has modified, revoked, or suspended an advance directive may reinstate that advance directive by oral or written notification to the mental health care representative or mental health care professional of an intent to reinstate the advance directive.

g.Reaffirmation, modification, or revocation of an advance directive for mental health care is effective upon communication to any person capable of transmitting the information, including the mental health care representative or mental health care professional responsible for the patient's care.

L.2005, c.233, s.5; amended 2013, c.103, s.70.



Section 26:2H-107 - Execution Of Proxy Directive.

26:2H-107 Execution of proxy directive.

6. a. A declarant may execute a proxy directive, pursuant to the requirements of section 4 of P.L.2005, c.233 (C.26:2H-105), designating an adult who has mental capacity to act as the declarant's mental health care representative.

(1)An adult who has mental capacity, including, but not limited to, a declarant's spouse, domestic partner, civil union partner, adult child, parent, or other family member, friend, religious or spiritual advisor, or other person of the declarant's choosing, may be designated as a mental health care representative.

(2)An operator, administrator, or employee of a psychiatric facility in which the declarant is a patient or resident shall not serve as the declarant's mental health care representative unless the operator, administrator, or employee is related to the declarant by blood, marriage, domestic partnership, civil union, or adoption.

This restriction shall not apply to a mental health care professional if that individual does not serve as the patient's responsible mental health care professional or other provider of mental health care services to the patient and the patient's mental health care representative at the same time.

(3)A declarant may designate one or more alternate mental health care representatives, listed in order of priority. In the event that the primary designee is unavailable, unable, or unwilling to serve as mental health care representative, or is disqualified from such service pursuant to this section or any other law, the next designated alternate shall serve as mental health care representative. In the event that the primary designee subsequently becomes available and able to serve as mental health care representative, the primary designee may, insofar as then practicable, serve as mental health care representative.

(4)A declarant may direct the mental health care representative to consult with specified individuals, including alternate designees, family members, and friends, in the course of the decision-making process.

(5)A declarant shall state the limitations, if any, to be placed upon the authority of the mental health care representative.

(6)If a declarant explicitly authorizes the mental health care representative to consent to the declarant's admission to a psychiatric facility, the declarant shall separately initial each paragraph in which that authorization is granted at the time that the proxy directive is signed and witnessed.

b.A declarant may execute an instruction directive, pursuant to the requirements of section 4 of P.L.2005, c.233 (C.26:2H-105), which specifies preferences for mental health services in the event that the declarant is subsequently determined to lack decision-making capacity.

(1)The instruction directive may include: a statement of the declarant's general mental health care philosophy and objectives; the declarant's specific wishes regarding the provision, withholding, or withdrawal of any form of mental health care; or both.

(2)The declarant's specific wishes regarding the provision, withholding, or withdrawal of any form of mental health care may include:

(a)the identification of mental health care professionals and programs and psychiatric facilities that the declarant would prefer to provide mental health services;

(b)consent to admission to a psychiatric facility for up to a specified number of days;

(c)a refusal to accept specific types of mental health treatment, including medications;

(d)a statement of medications preferred by the declarant for mental health treatment;

(e)a statement of the preferred means of crisis intervention or other preferences for mental health treatment; and

(f)additional instructions or information concerning mental health care.

(3)An instruction directive may, but need not, be executed contemporaneously with, or be attached to, a proxy directive.

L.2005, c.233, s.6; amended 2013, c.103, s.71.



Section 26:2H-108 - Operative Date Of Advance Directive For Mental Health Care.

26:2H-108 Operative date of advance directive for mental health care.

7. a. An advance directive for mental health care shall become operative:

(1)when it is transmitted to the responsible mental health care professional or the psychiatric facility; and it is determined pursuant to section 8 of this act that the patient lacks capacity to make a particular mental health care decision; or

(2)at an earlier date if stipulated by the declarant in the advance directive.

b.Treatment decisions pursuant to an advance directive for mental health care shall not be made and implemented until there has been a reasonable opportunity to establish, and where appropriate confirm, a reliable diagnosis and prognosis for the patient.

L.2005,c.233,s.7.



Section 26:2H-109 - Determination Of Patient's Decision-making Capacity.

26:2H-109 Determination of patient's decision-making capacity.

8. a. The responsible mental health care professional shall determine whether the patient lacks the capacity to make a particular mental health care decision. The determination shall: be stated in writing; include the responsible mental health care professional's opinion concerning the nature, cause, extent, and probable duration of the patient's incapacity; and be made a part of the patient's medical records.

b.The responsible mental health care professional's determination of a lack of decision-making capacity shall be confirmed by one or more mental health care professionals. The opinion of the confirming mental health care professional shall be stated in writing and made a part of the patient's medical records in the same manner as that of the responsible mental health care professional.

c.A mental health care professional designated by the patient's advance directive as a mental health care representative shall not make the determination of a lack of decision-making capacity.

d.The responsible mental health care professional shall inform the patient, if the patient has any ability to comprehend that he has been determined to lack decision-making capacity, and the mental health care representative that:

(1)the patient has been determined to lack decision-making capacity to make a particular mental health care decision;

(2)each has the right to contest this determination; and

(3)each may have recourse to the dispute resolution process established by the psychiatric facility pursuant to section 14 of P.L.2005, c.223 (C.26:2H-115). Notice to the patient and the mental health care representative shall be documented in the patient's medical records.

e.A determination of lack of decision-making capacity under this act shall be solely for the purpose of implementing an advance directive for mental health care in accordance with the provisions of this act, and shall not be construed as a determination of a patient's incapacity for any other purpose.

f.For the purposes of this section, a determination that a patient lacks decision-making capacity shall be based upon, but need not be limited to, an evaluation of the patient's ability to understand and appreciate the nature and consequences of a particular mental health care decision, including the benefits and risks of, and alternatives to, the proposed mental health care, and to reach an informed decision.

g.For the purposes of this section, "mental health care decision" includes a decision to modify, revoke, or suspend an advance directive for mental health care as provided in subsection f. of section 5 of P.L.2005, c.233 (C.26:2H-106).

L.2005, c.233, s.8; amended 2013, c.103, s.72.



Section 26:2H-110 - Authority Of Mental Health Care Representative.

26:2H-110 Authority of mental health care representative.

9. a. If it has been determined that the patient lacks decision- making capacity, a mental health care representative shall have authority to make mental health care decisions on behalf of the patient.

(1)The mental health care representative shall act in good faith and within the bounds of the authority granted by the advance directive for mental health care and by this act.

(2)The mental health care representative may consent to the patient's admission to a psychiatric facility only as authorized pursuant to paragraph (6) of subsection a. of section 6 of this act.

b.If a different individual has been appointed as the patient's legal guardian, the mental health care representative shall retain legal authority to make mental health care decisions on the patient's behalf, unless the terms of the legal guardian's court appointment or other court decree provide otherwise.

c.The conferral of legal authority on the mental health care representative shall not be construed to impose liability upon that person for any portion of the patient's health care costs.

d.An individual designated as a mental health care representative or as an alternate mental health care representative may decline to serve in that capacity.

e.The mental health care representative shall exercise the patient's right to be informed of the patient's mental health condition, prognosis and treatment options, and to give informed consent to, or refusal of, health care.

f.In the exercise of these rights and responsibilities, the mental health care representative shall seek to make the mental health care decision that the patient would have made if the patient possessed decision-making capacity under the circumstances, or, when the patient's wishes cannot adequately be determined, shall make a mental health care decision in the best interests of the patient.

g.Departure from the decisions of a mental health care representative shall be permitted only if the responsible mental health care professional determines that compliance with those decisions would:

(1)violate the accepted standard of mental health care or treatment under the circumstances of the patient's mental health condition;

(2)require the use of a form of care or treatment that is not available to the mental health care professional responsible for the provision of mental health services to the patient;

(3)violate a court order or provision of statutory law; or

(4)endanger the life or health of the patient or another person.

L.2005,c.233,s.9.



Section 26:2H-111 - Additional Responsibilities Of Responsible Mental Health Care Professional.

26:2H-111 Additional responsibilities of responsible mental health care professional.

10. In addition to any rights and responsibilities recognized or imposed by or pursuant to this act, or by any other law, a mental health care professional shall have the following responsibilities:

a.The responsible mental health care professional shall make an affirmative inquiry of the patient, the patient's family or others, as appropriate under the circumstances, concerning the existence of an advance directive for mental health care. The responsible mental health care professional shall note in the patient's medical records whether or not an advance directive exists, and the name of the patient's mental health care representative, if any, and shall attach a copy of the advance directive to the patient's medical records. The responsible mental health care professional shall document in the same manner the reaffirmation, modification, revocation or suspension of an advance directive, if he has knowledge of such action.

b.In the event of a transfer of a patient's care:

(1)The responsible mental health care professional shall assure the timely transfer of the patient's medical records, including a copy of the patient's advance directive for mental health care; and

(2)A mental health care professional other than the responsible mental health care professional, who is responsible for the patient's care, shall cooperate in effecting an appropriate, respectful and timely transfer of care, and to assure that the patient is not abandoned or treated disrespectfully.

L.2005,c.233,s.10.



Section 26:2H-112 - Discussion Of Patient's Mental Health Condition.

26:2H-112 Discussion of patient's mental health condition.

11. a. (1) The responsible mental health care professional, the patient to the extent possible, the mental health care representative, and, when appropriate, any additional mental health care professional responsible for the patient's care, shall discuss the nature and consequences of the patient's mental health condition, and the risks, benefits and burdens of the proposed mental health care and its alternatives. Except as provided in paragraph (2) of subsection b. of this section, the responsible mental health care professional shall obtain informed consent for, or refusal of, health care from the mental health care representative.

(2)The decision-making process shall allow, as appropriate under the circumstances, adequate time for the mental health care representative to understand and deliberate about all relevant information before a treatment decision is implemented.

b. (1) The mental health care representative and the responsible mental health care professional shall seek to promote the patient's capacity for effective participation.

(2)Once decision-making authority has been conferred upon a mental health care representative pursuant to an advance directive for mental health care, if the patient is subsequently found to possess adequate decision-making capacity with respect to a particular mental health care decision, the patient shall have legal authority to make that decision. In those circumstances, the mental health care representative may continue to participate in the decision-making process in an advisory capacity, unless the patient objects.

c.If a mental health care representative is authorized to consent to the patient's admission to a psychiatric facility pursuant to paragraph (6) of subsection a. of section 6 of this act and the responsible mental health care professional has obtained informed consent for admission from the mental health care representative, the responsible mental health professional may admit the patient based upon the responsible mental health professional's:

(1)thorough investigation of the patient's psychiatric and psychological history, diagnosis and need for care or treatment, and expressed wishes;

(2)written determination that the patient is in need of an inpatient evaluation or would benefit from the care or treatment of a mental, emotional or other personality disorder in an inpatient setting, and that the evaluation, care or treatment cannot be accomplished in a less restrictive setting; and

(3)documentation in the patient's medical records of the responsible mental health professional's findings and recommendations with regard to the patient's care or treatment.

d.In acting to implement a patient's wishes pursuant to an advance directive for mental health care, the mental health care representative shall give priority to the patient's instruction directive, and may also consider, as appropriate and necessary, the following forms of evidence of the patient's wishes:

(1)the patient's contemporaneous expressions, including nonverbal expressions;

(2)other reliable sources of information, including the mental health care representative's personal knowledge of the patient's values, preferences and goals; and

(3)reliable oral or written statements previously made by the patient, including, but not limited to, statements made to other persons.

e.If the instruction directive, in conjunction with other evidence of the patient's wishes, does not provide, in the exercise of reasonable judgment, clear direction as applied to the patient's mental health condition and the treatment alternatives, the mental health care representative shall exercise reasonable discretion, in good faith, to effectuate the provisions, intent, and spirit of the instruction directive and other evidence of the patient's wishes.

f.Subject to the provisions of this act, and unless otherwise stated in the advance directive, if the patient's wishes cannot be adequately determined, then the mental health care representative shall make a mental health care decision in the patient's best interests.

L.2005,c.233,s.11.



Section 26:2H-113 - Instruction Directive Legally Operative, Conditions.

26:2H-113 Instruction directive legally operative, conditions.

12. a. If the patient has executed an instruction directive but has not designated a mental health care representative, or if neither the designated mental health care representative or any alternate designee is able or available to serve, the instruction directive shall be legally operative. If the instruction directive provides clear and unambiguous guidance under the circumstances, it shall be honored in accordance with its specific terms by a legally appointed guardian, if any, family member, mental health care professional and psychiatric facility involved with the patient's mental health care, and any other person acting on the patient's behalf, except as provided in subsection c. of this section.

b.If the instruction directive is, in the exercise of reasonable judgment, not specific to the patient's mental health condition and the treatment alternatives, the responsible mental health care professional, in consultation with a legally appointed guardian, if any, family member, or other person acting on the patient's behalf, shall exercise reasonable judgment to effectuate the wishes of the patient, giving full weight to the terms, intent and spirit of the instruction directive.

c.Departure from the specific provisions of the instruction directive shall be permitted only if the responsible mental health care professional determines that compliance with those terms or provisions would:

(1)violate the accepted standard of mental health care or treatment under the circumstances of the patient's mental health condition;

(2)require the use of a form of care or treatment that is not available to the mental health care professional responsible for the provision of mental health services to the patient;

(3)violate a court order or provision of statutory law; or

(4)endanger the life or health of the patient or another person.

L.2005,c.233,s.12.



Section 26:2H-114 - Additional Rights, Responsibilities Of Psychiatric Facility.

26:2H-114 Additional rights, responsibilities of psychiatric facility.

13. In addition to any rights and responsibilities recognized or imposed by or pursuant to this act, or any other law, a psychiatric facility shall have the following responsibilities:

a.A psychiatric facility shall adopt such policies and practices as are necessary to provide for routine inquiry, at the time of admission, and at such other times as are appropriate under the circumstances, concerning the existence and location of an advance directive for mental health care.

b.A psychiatric facility shall adopt such policies and practices as are necessary to provide appropriate informational materials concerning advance directives for mental health care to all interested patients and their families and mental health care representatives, and to assist patients interested in discussing and executing an advance directive for mental health care.

c.In situations in which a transfer of care is necessary, including a transfer for the purpose of effectuating a patient's wishes pursuant to an advance directive for mental health care, a psychiatric facility shall, in consultation with the responsible mental health care professional, take all reasonable steps to effect the appropriate, respectful and timely transfer of the patient to the care of an alternative mental health care professional or psychiatric facility, as necessary, and shall assure that the patient is not abandoned or treated disrespectfully. In those circumstances, a psychiatric facility shall assure the timely transfer of the patient's medical records, including a copy of the patient's advance directive for mental health care.

d.A psychiatric facility shall establish procedures and practices for dispute resolution in accordance with section 14 of this act.

e.A psychiatric facility shall adopt such policies and practices as are necessary to: inform mental health care professionals of their rights and responsibilities under this act; assure that those rights and responsibilities are understood; and provide a forum for discussion and consultation regarding the requirements of this act.

L.2005,c.233,s.13.



Section 26:2H-115 - Procedures, Practices For Resolving Disagreements.

26:2H-115 Procedures, practices for resolving disagreements.

14. a. In the event of disagreement among the patient, mental health care representative and responsible mental health care professional concerning the patient's decision-making capacity or the appropriate interpretation and application of the provisions of an advance directive for mental health care to the patient's course of treatment, the parties may seek to resolve the disagreement by means of procedures and practices established by the psychiatric facility, including but not limited to, consultation with an institutional ethics committee, or with a person designated by the psychiatric facility for this purpose, or may seek resolution by a court of competent jurisdiction.

b.A mental health care professional involved in the patient's care, other than the responsible mental health care professional, or an administrator of a psychiatric facility may also invoke the dispute resolution process established by the psychiatric facility to seek to resolve a disagreement concerning the patient's decision-making capacity or the appropriate interpretation and application of the provisions of an advance directive for mental health care.

L.2005,c.233,s.14.



Section 26:2H-116 - Construction Of Act; Severability.

26:2H-116 Construction of act; severability.

15. The provisions of this act shall not be construed to supersede any court order relating to, or the provisions of any other statute governing, commitment or admission to a psychiatric facility or the provision of mental health care, including, but not limited to, P.L.1987, c.116 (C.30:4-27.1 et seq.). Any conflict between a court order or the provisions of another statute and the provisions of an advance directive for mental health care, which renders those provisions of the advance directive invalid, shall not be deemed to invalidate any other provisions of the advance directive that do not conflict with the court order or statute.

L.2005,c.233,s.15.



Section 26:2H-117 - Rules, Regulations Relative To Psychiatric Facilities Operated By The Department Of Health.

26:2H-117 Rules, regulations relative to psychiatric facilities operated by the Department of Health.

16.In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Health, in consultation with the Commissioner of Human Services, shall adopt rules and regulations, with respect to psychiatric facilities licensed by the Department of Health, to:

a.provide for the annual reporting by those psychiatric facilities to the Department of Health, and the gathering of such additional data, as is reasonably necessary to oversee and evaluate the implementation of this act; except that the commissioner shall seek to minimize the burdens of record-keeping imposed by the rules and regulations and ensure the appropriate confidentiality of patient records; and

b.require those psychiatric facilities to adopt policies and practices designed to:

(1)make routine inquiry, at the time of admission and at such other times as are appropriate under the circumstances, concerning the existence and location of an advance directive for mental health care;

(2)provide appropriate informational materials concerning advance directives for mental health care, including information about the registry of advance directives for mental health care established or designated pursuant to section 17 of this act, to all interested patients and their families and mental health care representatives, and to assist patients interested in discussing and executing an advance directive for mental health care, as well as to encourage declarants to periodically review their advance directives for mental health care as needed;

(3)inform mental health care professionals of their rights and responsibilities under this act, to assure that the rights and responsibilities are understood, and to provide a forum for discussion and consultation regarding the requirements of this act; and

(4)otherwise comply with the provisions of this act.

L.2005, c.233, s.16; amended 2012, c.17, s.249.



Section 26:2H-118 - Joint Evaluation, Report To Governor, Legislature.

26:2H-118 Joint evaluation, report to Governor, Legislature.

18.The Department of Health and the Department of Human Services shall jointly evaluate the implementation of this act and report to the Governor and the Legislature, including recommendations for any changes deemed necessary, within five years after the effective date of this act.

L.2005, c.233, s.18; amended 2012, c.17, s.250.



Section 26:2H-119 - Immunity From Criminal, Civil Liability.

26:2H-119 Immunity from criminal, civil liability.

19. a. A mental health care representative shall not be subject to criminal or civil liability for any actions performed in good faith and in accordance with the provisions of this act to carry out the terms of an advance directive for mental health care.

b.A mental health care professional shall not be subject to criminal or civil liability, or to discipline by the psychiatric facility or the respective State licensing board for professional misconduct, for any actions performed to carry out the terms of an advance directive for mental health care in good faith and in accordance with: the provisions of this act; any rules and regulations adopted by the Commissioner of Health or the Commissioner of Human Services pursuant to this act; and accepted professional standards.

c.A psychiatric facility shall not be subject to criminal or civil liability for any actions performed in good faith and in accordance with the provisions of this act to carry out the terms of an advance directive for mental health care.

L.2005, c.233, s.19; amended 2012, c.17, s.251.



Section 26:2H-120 - Construction Of Act With Advance Directive For Health Care.

26:2H-120 Construction of act with advance directive for health care.

20. Nothing in this act shall be construed to impair the legal force and effect of an advance directive for health care executed pursuant to P.L.1991, c.201 (C.26:2H-53 et seq.) either prior to or after the enactment of this act.

L.2005,c.233,s.20.



Section 26:2H-121 - Absence Of Directive, No Presumption Created.

26:2H-121 Absence of directive, no presumption created.

21. The absence of an advance directive for mental health care shall create no presumption with respect to a patient's wishes regarding the provision, withholding or withdrawing of any form of health care. The provisions of this act shall not apply to persons who have not executed an advance directive for mental health care.

L.2005,c.233,s.21.



Section 26:2H-122 - Existing Rights, Obligations Unaffected Under Health Insurance Programs.

26:2H-122 Existing rights, obligations unaffected under health insurance programs.

22. The execution of an advance directive for mental health care pursuant to this act shall not in any manner affect, impair or modify the terms of, or rights or obligations created under, any existing policy of health insurance, life insurance or annuity, or governmental benefits program. No health care provider, and no health benefits plan, insurer or governmental authority, shall exclude from health care services or deny coverage to any individual because that individual has executed or has not executed an advance directive for mental health care. The execution, or non-execution, of an advance directive for mental health care shall not be made a condition of coverage under any policy of health insurance, life insurance or annuity, or governmental benefits program.

L.2005,c.233,s.22.



Section 26:2H-123 - Validity Of Directive Executed Out-of-state.

26:2H-123 Validity of directive executed out-of-State.

23. An advance directive for mental health care executed under the laws of another state in compliance with the laws of that state or the State of New Jersey is validly executed for the purposes of this act. An advance directive for mental health care executed in a foreign country in compliance with the laws of that country or the State of New Jersey, and not contrary to the public policy of this State, is validly executed for the purposes of this act.

L.2005,c.233,s.23.



Section 26:2H-124 - Priority Of Provisions Of Act.

26:2H-124 Priority of provisions of act.

24. a. (1) To the extent that any of the provisions of this act are inconsistent with P.L.2000, c.109 (C.46:2B-8.1 et seq.) concerning the designation of a mental health care representative, the provisions of this act shall have priority over those of P.L.2000, c.109.

(2)Durable powers of attorney for health care executed pursuant to P.L.2000, c.109 prior to the effective date of this act shall have the same legal force and effect as if they had been executed in accordance with the provisions of this act.

b.Nothing in this act shall be construed to impair the rights of emancipated minors under existing law.

L.2005,c.233,s.24.



Section 26:2H-125 - Intentional Disregard For Act, Professional Misconduct; Fines; Fourth Degree Crime For Certain Acts Relative To Advance Directives.

26:2H-125 Intentional disregard for act, professional misconduct; fines; fourth degree crime for certain acts relative to advance directives.

25. a. A mental health care professional who intentionally fails to act in accordance with the requirements of this act is subject to discipline for professional misconduct pursuant to section 8 of P.L.1978, c.73 (C.45:1-21).

b.A psychiatric facility that intentionally fails to act in accordance with the requirements of this act shall be subject to a fine of not more than $1,000 for each offense. For the purposes of this subsection, each violation shall constitute a separate offense. Penalties for violations of this act shall be recovered in a summary civil proceeding, brought in the name of the State in a court of competent jurisdiction pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.It shall be a crime of the fourth degree for a person to:

(1)willfully conceal, cancel, deface, obliterate or withhold personal knowledge of an advance directive for mental health care, or a modification, revocation or suspension thereof, without the declarant's consent;

(2)falsify or forge an advance directive for mental health care of another person, or a modification, revocation or suspension thereof;

(3)coerce or fraudulently induce the execution of an advance directive for mental health care, or a modification, revocation or suspension, thereof; or

(4)require or prohibit the execution of an advance directive for mental health care, or a modification, revocation or suspension thereof, as a condition of coverage under any policy of health insurance, life insurance or annuity, or governmental benefits program, or as a condition of the provision of health care.

d.The sanctions provided in this section shall not be construed to repeal any sanctions applicable under other law.

L.2005,c.233,s.25.



Section 26:2H-126 - Notification To Residents Of Closing, Relocation Of Nursing Home, Assisted Living Facility; Exceptions.

26:2H-126 Notification to residents of closing, relocation of nursing home, assisted living facility; exceptions.

1. a. Except as provided in subsection b. of this section, at least 60 days prior to the proposed date of the closing or relocation of a nursing home or assisted living residence licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), the nursing home or assisted living administrator shall notify, in writing, a resident of the facility, the resident's legal representative, if applicable, and the Department of Health of the closing or relocation of the facility.

b.The Commissioner of Health may waive the 60-day notice requirement in subsection a. of this section if the commissioner determines that an emergency situation warrants a more immediate closure or relocation of the nursing home or assisted living residence. In the case of such an emergency situation, the administrator of the facility shall notify, in writing, a resident, the resident's legal representative, if applicable, and the Department of Health of the closure or relocation as soon as practicable.

As used in this section, an "emergency situation" may include: the suspension or revocation of the facility license by the commissioner; decertification of the facility by the federal Medicare program established pursuant to Title XVIII of the "Social Security Act," Pub.L.89-97 (42 U.S.C. s.1395 et seq.), or the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.); or any other event as prescribed by regulation of the commissioner.

L.2006, c.75, s.1; amended 2012, c.17, s.252.



Section 26:2H-127 - Assisted Living Facility, Refund Of Deposit, Certain Circumstances.

26:2H-127 Assisted living facility, refund of deposit, certain circumstances.

1. a. An assisted living facility licensed by the Department of Health pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) that requires a new resident, as a condition of admission to the facility, to pay a one-time security deposit, which is in addition to the regular monthly rental and services charges, shall provide that the deposit plus interest earned on the deposit is refundable to the resident or other designated person upon the resident's vacating the facility if the resident provides the facility with 30 days' notice that the resident intends to vacate the facility.

b.The facility may deduct an amount not to exceed one percent per annum of the amount of the invested or deposited security deposit for the cost of servicing and processing an account containing a security deposit.

L.2009, c.55, s.1; amended 2012, c.17, s.253.



Section 26:2H-128 - Rights Of Residents Of Assisted Living Facilities, Comprehensive Personal Care Homes.

26:2H-128 Rights of residents of assisted living facilities, comprehensive personal care homes.

1. a. Each assisted living facility and comprehensive personal care home provider licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall distribute to each resident and post in a conspicuous, public place in the facility or home, as applicable, a statement of resident rights. The statement of rights shall include, at a minimum, the rights set forth in subsection b. of this section. Each resident, resident family member, and legally appointed guardian, as applicable, shall be informed of the resident rights, and provided with explanations if needed. The provider shall ensure that each resident, or the resident's legally appointed guardian, as applicable, signs a copy of the statement of rights.

b.Every resident of an assisted living facility or comprehensive personal care home that is licensed in the State shall have the right to:

(1)receive personalized services and care in accordance with the resident's individualized general service or health service plan;

(2)receive a level of care and services that address the resident's changing physical and psychosocial status;

(3)have the resident's independence and individuality;

(4)be treated with respect, courtesy, consideration, and dignity;

(5)make choices with respect to services and lifestyle;

(6)privacy;

(7)have or not to have families' and friends' participation in resident service planning and implementation;

(8)receive pain management as needed, in accordance with Department of Health regulations;

(9)choose a physician, advanced practice nurse, or physician assistant;

(10) appeal an involuntary discharge as specified in department regulations;

(11) receive written documentation that fee increases based on a higher level of care are based on reassessment of the resident and in accordance with department regulations;

(12) receive a written explanation of fee increases that are not related to increased services, upon request by the resident;

(13) participate, to the fullest extent that the resident is able, in planning the resident's own medical treatment and care;

(14) refuse medication and treatment after the resident has been informed, in language that the resident understands, of the possible consequences of this decision;

(15) refuse to participate in experimental research, including the investigations of new drugs and medical devices, and to be included in experimental research only when the resident gives informed, written consent to such participation;

(16) be free from physical and mental abuse and neglect;

(17) be free from chemical and physical restraints, unless a physician, advanced practice nurse, or physician assistant authorizes the use for a limited period of time to protect the resident or others from injury. Under no circumstances shall a resident be confined in a locked room, or restrained, including with the use of excessive drugs, for punishment or for the convenience of staff;

(18) manage the resident's own finances, and to delegate that responsibility to a family member, assigned guardian, facility administrator, or some other individual with power of attorney. The resident's authorization delegating such authority shall be witnessed and in writing;

(19) receive prior to or at the time of admission, and afterwards through addenda, an admission agreement that complies with all applicable State and federal laws, describes the services provided and the related charges, and includes the policies for payment of fees, deposits, and refunds;

(20) receive a quarterly written account of the resident's funds, the itemized property deposited with the facility for the resident's use and safekeeping, and all financial transactions with the resident, next-of-kin, or guardian, which account shall show the amount of property in the account at the beginning and end of the accounting period, as well as a list of all deposits and withdrawals, substantiated by receipts given to the resident or the resident's guardian;

(21) have daily access during specified hours to the money and property that the resident has deposited with the facility, and to delegate, in writing, this right of access to a representative;

(22) live in safe and clean conditions that do not admit more residents than can safely be accommodated;

(23) not be arbitrarily and capriciously moved to a different bed or room;

(24) wear the resident's own clothes;

(25) keep and use the resident's personal property, unless doing so would be unsafe, impractical, or an infringement on the rights of other residents;

(26) reasonable opportunities for private and intimate physical and social interaction with other people, including the opportunity to share a room with another individual unless it is medically inadvisable;

(27) confidential treatment with regard to information about the resident, subject to the requirements of law;

(28) receive and send mail in unopened envelopes, unless the resident requests otherwise, and the right to request and receive assistance in reading and writing correspondence unless medically contraindicated;

(29) have a private telephone in the resident's living quarters at the resident's own expense;

(30) meet with any visitors of the resident's choice, at any time, in accordance with facility policies and procedures;

(31) take part in activities, and to meet with and participate in the activities of any social, religious, and community groups, as long as these activities do not disrupt the lives of other residents;

(32) refuse to perform services for the facility;

(33) request visits at any time by representatives of the religion of the resident's choice and, upon the resident's request, to attend outside religious services at the resident's own expense;

(34) participate in meals, recreation, and social activities without being subjected to discrimination based on age, race, religion, sex, marital status, nationality, or disability;

(35) organize and participate in a resident council that presents residents' concerns to the administrator of the facility;

(36) be transferred or discharged only in accordance with the terms of the admission agreement and with N.J.A.C. 8:36-5.1(d);

(37) receive written notice at least 30 days in advance when the facility requests the resident's transfer or discharge, except in an emergency, which notice shall include the name and contact information for the New Jersey Office of the Ombudsman for the Institutionalized Elderly;

(38) receive a written statement of resident rights and any regulations established by the facility involving resident rights and responsibilities;

(39) retain and exercise all constitutional, civil, and legal rights to which the resident is entitled by law;

(40) voice complaints without fear of interference, discharge, reprisal, and obtain contact information respecting government agencies to which residents can complain and ask questions, which information also shall be posted in a conspicuous place in the facility;

(41) hire a private caregiver or companion at the resident's expense and responsibility, as long as the caregiver or companion complies with the facility's policies and procedures; and

(42) obtain medications from a pharmacy of the resident's choosing, as long as the pharmacy complies with the facility's medication administration system, if applicable.

L.2011, c.58, s.1; amended 2012, c.17, s.254.



Section 26:2H-129 - Short Title.

26:2H-129 Short title.

1.Sections 1 through 13 of this act shall be known and may be cited as the "Physician Orders for Life-Sustaining Treatment Act."

L.2011, c.145, s.1.



Section 26:2H-130 - Findings, Declarations Relative To Physician Orders For Life-sustaining Treatment (Polst) Forms.

26:2H-130 Findings, declarations relative to physician orders for life-sustaining treatment (POLST) forms.

2.The Legislature finds and declares that:

a.Pursuant to the "New Jersey Advance Directives for Health Care Act," P.L.1991, c.201 (C.26:2H-53 et seq.), this State has statutorily recognized the right of an adult with decision-making capacity to plan ahead for health care decisions through the execution of advance directives and designate a surrogate decision-maker, and to have the wishes expressed in those documents respected, subject to certain limitations, in order to ensure that the right to control decisions about one's own health care is not lost if a patient loses decision-making capacity and is no longer able to participate actively in making his own health care decisions;

b.The Physician Orders for Life-Sustaining Treatment, or POLST, form complements an advance directive by converting a person's wishes regarding life-sustaining treatment, such as those set forth in an advance directive, into a medical order;

c.The POLST form: contains immediately actionable, signed medical orders on a standardized form; includes medical orders that address a range of life-sustaining interventions as well as the patient's preferred intensity of treatment for each intervention; is typically a brightly colored, clearly identifiable form; and is recognized and honored across various health care settings;

d.The use of a POLST form is particularly appropriate for persons who have a compromised medical condition or a terminal illness, and the experience in other states has shown that the use of the POLST form helps these patients to have their health care preferences honored by health care providers;

e.The use of POLST forms can overcome many of the problems associated with advance directives, which in many cases are designed simply to name an individual to make health care decisions for the patient if the latter becomes incapacitated or otherwise lack specificity in regard to the patient's health care preferences, and are often locked away in file drawers or safe deposit boxes and unavailable to health care providers when the need arises to ensure that the patient's wishes are followed;

f.A completed POLST form is signed by, and more readily available than an advance directive to, the patient's attending physician or advanced practice nurse, and provides a specific and detailed set of instructions for a health care professional or health care institution to follow in regard to the patient's preference for the use of various medical interventions;

g.To date, at least the following states, or communities within these states, have established programs providing for the use of the POLST form that have been endorsed by the National POLST Paradigm Task Force or are in the process of developing such programs: Alaska, California, Colorado, Florida, Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas, Louisiana, Maine, Massachusetts, Michigan, Minnesota, Missouri, Montana, Nebraska, Nevada, New Hampshire, New York, North Carolina, North Dakota, Ohio, Oregon, Pennsylvania, Tennessee, Texas, Utah, Washington, West Virginia, Wisconsin, and Wyoming; and

h.The right and preference of New Jerseyans to have their health care preferences respected would be better served by the use of the POLST form in this State to augment the use of advance directives, and the enactment of this act will conduce to that end.

L.2011, c.145, s.2.



Section 26:2H-131 - Definitions Relative To Polst Form.

26:2H-131 Definitions relative to POLST form.

3.As used in sections 1 through 12 of this act:

"Advance directive" means an advance directive for health care as defined in section 3 of P.L.1991, c.201 (C.26:2H-55).

"Advanced practice nurse" or "APN" means a person who is certified as an advanced practice nurse pursuant to P.L.1991, c.377 (C.45:11-45 et seq.).

"Commissioner" means the Commissioner of Health.

"Decision-making capacity" means a patient's ability to understand and appreciate the nature and consequences of a particular health care decision, including the benefits and risks of that decision, and alternatives to any proposed health care, and to reach an informed decision.

"Department" means the Department of Health.

"Emergency care" means the use of resuscitative measures and other immediate treatment provided in response to a sudden, acute, and unanticipated medical crisis in order to avoid injury, impairment, or death.

"Emergency care provider" means an emergency medical technician, paramedic, or member of a first aid, ambulance, or rescue squad.

"Health care decision" means a decision to accept, withdraw, or refuse a treatment, service, or procedure used to diagnose, treat, or care for a person's physical or mental condition, including life-sustaining treatment.

"Health care institution" means a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), a psychiatric facility as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), or a State developmental center listed in R.S.30:1-7.

"Health care professional" means a health care professional who is licensed or otherwise authorized to practice a health care profession pursuant to Title 45 or 52 of the Revised Statutes and is currently engaged in that practice.

"Life-sustaining treatment" means the use of any medical device or procedure, artificially provided fluids and nutrition, drugs, surgery, or therapy that uses mechanical or other artificial means to sustain, restore, or supplant a vital bodily function, and thereby increase the expected life span of a patient.

"Patient" means a person who is under the care of a physician or APN.

"Patient's representative" means an individual who is designated by a patient or otherwise authorized under law to make health care decisions on the patient's behalf if the patient lacks decision-making capacity.

"Physician" means a person who is licensed to practice medicine and surgery pursuant to chapter 9 of Title 45 of the Revised Statutes.

"Physician Orders for Life-Sustaining Treatment form" or "POLST form" means a standardized printed document that is uniquely identifiable and has a uniform color, which:

a.is recommended for use on a voluntary basis by patients who have advanced chronic progressive illness or a life expectancy of less than five years, or who otherwise wish to further define their preferences for health care;

b.does not qualify as an advance directive;

c.is not valid unless it meets the requirements for a completed POLST form as set forth in this act;

d.provides a means by which to indicate whether the patient has made an anatomical gift pursuant to P.L.2008, c.50 (C.26:6-77 et al.);

e.is intended to provide direction to emergency care personnel regarding the use of emergency care, and to a health care professional regarding the use of life-sustaining treatment, with respect to the patient, by indicating the patient's preference concerning the use of specified interventions and the intensity of treatment for each intervention;

f.is intended to accompany the patient, and to be honored by all personnel attending the patient, across the full range of possible health care settings, including the patient's home, a health care institution, or otherwise at the scene of a medical emergency; and

g.may be modified or revoked at any time by a patient with decision-making capacity or the patient's representative in accordance with the provisions of section 7 of this act.

"Resuscitative measures" means cardiopulmonary resuscitation provided in the event that a patient suffers a cardiac or respiratory arrest.

L.2011, c.145, s.3; amended 2012, c.17, s.255.



Section 26:2H-132 - Encouragement Of Public Awareness, Understanding Of Polst Form.

26:2H-132 Encouragement of public awareness, understanding of POLST form.

4.It shall be the public policy of this State to encourage public awareness and understanding of the Physician Orders for Life-Sustaining Treatment form as a means of enabling patients in this State to indicate their preferences for health care through the use of a completed POLST form as a complementary measure to the use of an advance directive, or in lieu of an advance directive if the patient has not executed such a document, in accordance with the provisions of this act.

L.2011, c.145, s.4.



Section 26:2H-133 - Designation Of Patient Safety Organization; Responsibilities.

26:2H-133 Designation of Patient safety organization; responsibilities.

5.The Commissioner of Health shall designate a patient safety organization (PSO) operating in this State pursuant to the federal "Patient Safety and Quality Improvement Act of 2005," Pub.L.109-41, to carry out the following responsibilities, by mutual written agreement of the commissioner and that PSO:

a.prescribe a POLST form and the procedures for completion, modification, and revocation of the form;

b.seek to promote awareness among health care professionals, emergency care providers, and the general public in this State about the option to complete a POLST form;

c.provide ongoing training of health care professionals and emergency care providers about the use of the POLST form, in consultation with organizations representing, and educational programs serving, health care professionals and emergency care providers, respectively, in this State;

d.prescribe additional requirements for the completion of a POLST form that may be applicable in the case of a patient with mental illness or a developmental disability in consultation with organizations that represent persons with mental illness and developmental disabilities, respectively;

e.provide for ongoing evaluation of the design and use of POLST forms through the use of such data as the PSO determines reasonably necessary for that purpose, subject to the commissioner's written approval; and

f.seek to minimize any record-keeping burden imposed on a health care institution pursuant to this act and take such actions as are necessary to ensure the confidentiality of any data furnished to the PSO that may contain patient-specific information.

L.2011, c.145, s.5; amended 2012, c.17, s.256.



Section 26:2H-134 - Treatment Of Patient In Accordance With Polst Form.

26:2H-134 Treatment of patient in accordance with POLST form.

6. a. A health care professional, health care institution, or emergency care provider shall treat a patient who has a completed POLST form in accordance with the information contained therein, except as otherwise provided in this act.

b.A POLST form shall be deemed to be completed, and therefore valid for the purposes of this act if it:

(1)contains information indicating a patient's health care preferences;

(2)has been voluntarily signed by a patient with decision-making capacity, or by the patient's representative in accordance with the patient's known preferences or in the best interests of the patient;

(3)includes the signature of the patient's attending physician or APN and the date of that signature; and

(4)meets any other requirements to be deemed valid for the purposes of this act.

c.A document executed in another state, which meets the requirements of this act for a POLST form, shall be deemed to be completed and valid for the purposes of this act to the same extent as a POLST form completed in this State.

L.2011, c.145, s.6.



Section 26:2H-135 - Modification, Supersedure Of Polst Form.

26:2H-135 Modification, supersedure of POLST form.

7. a. If the goals of care of a patient with a completed POLST form change, the patient's attending physician or APN may, after conducting an evaluation of the patient and after obtaining informed consent from the patient or, if the patient has lost decision-making capacity, the patient's representative in accordance with subsection d. of this section, issue a new order that modifies or supersedes the completed POLST form consistent with the most current information available about the patient's health status and goals of care.

b.A patient with decision-making capacity, may, at any time, modify or revoke the patient's completed POLST form or otherwise request alternative treatment to the treatment that was ordered on the form.

c.If the orders in a patient's completed POLST form regarding the use of any intervention specified therein conflict with the patient's more recent verbal or written directive to the patient's attending physician or APN, the physician or APN shall honor the more recent directive from the patient in accordance with the provisions of subsection e. of this section.

d.The POLST form shall provide the patient with the choice to authorize the patient's representative to revoke or modify the patient's completed POLST form if the patient loses decision-making capacity. If the patient so authorizes the patient's representative, the patient's representative may, at any time after the patient loses decision-making capacity and after consultation with the patient's attending physician or APN, request the physician or APN to modify or revoke the completed POLST form, or otherwise request alternative treatment to the treatment that was ordered on the form, as the patient's representative deems necessary to reflect the patient's health status or goals of care. If the patient does not authorize the patient's representative to revoke or modify the patient's completed POLST form, the patient's representative may not revoke or modify the patient's completed POLST form.

e.A verbal or written request by a patient or the patient's representative to modify or revoke a patient's completed POLST form, in accordance with the provisions of this section, shall be effectuated once the patient's attending physician or APN has signed the POLST form attesting to that request for modification or revocation.

L.2011, c.145, s.7.



Section 26:2H-136 - Procedure In Event Of Disagreement.

26:2H-136 Procedure in event of disagreement.

8. a. In the event of a disagreement among the patient, the patient's representative, and the patient's attending physician or APN concerning the patient's decision-making capacity or the appropriate interpretation and application of the terms of a completed POLST form to the patient's course of treatment, the parties:

(1)may seek to resolve the disagreement by means of procedures and practices established by the health care institution, including, but not limited to, consultation with an institutional ethics committee, or with a person designated by the health care institution for this purpose; or

(2) may seek resolution by a court of competent jurisdiction.

b.A health care professional involved in the patient's care, other than the attending physician or APN, or an administrator of a health care institution may also seek to resolve a disagreement concerning the patient's decision-making capacity or the appropriate interpretation and application of the terms of a completed POLST form to the patient's course of treatment in the same manner as set forth in subsection a. of this section.

L.2011, c.145, s.8.



Section 26:2H-137 - Construction Of Act.

26:2H-137 Construction of act.

9.Nothing in this act shall be construed to:

a.abridge a patient's right to refuse treatment under either the United States Constitution or the Constitution of the State of New Jersey;

b.impair the obligations of a health care professional to provide for the care and comfort of the patient and to alleviate pain, in accordance with accepted medical and nursing standards;

c.impair the legal validity of a written order not to attempt cardiopulmonary resuscitation on a patient in the event that the patient suffers a cardiac or respiratory arrest, which is not part of a completed POLST form, if the order was signed by a physician prior to or after the effective date of this act and would be deemed valid under State law or regulation in effect prior to the date of enactment of this act;

d.require a health care professional, health care institution, or emergency care provider to participate in the beginning, continuing, withholding, or withdrawing of health care in a manner contrary to law or accepted medical standards;

e.require a private, religiously-affiliated health care institution to participate in the withholding or withdrawing of specified measures utilized to sustain life in a manner contrary to any of its written institutional policies and practices, except that the health care institution shall, with respect to a patient with a completed POLST form:

(1)properly communicate its institutional policies and practices to the patient, or to the patient's representative as applicable, prior to or upon the patient's admission, or as soon after admission as is practicable; and

(2)if its institutional policies and practices appear to conflict with the patient's legal rights, attempt to resolve the conflict and, if a mutually satisfactory accommodation cannot be reached, take all reasonable steps to effect the appropriate, timely, and respectful transfer of the patient to the care of another health care institution appropriate to the patient's needs, and assure that the patient is not abandoned or treated disrespectfully; or

f.revoke, restrict, or otherwise alter a patient's documented designation as a donor pursuant to P.L.2008, c.50 (C.26:6-77 et al.).

L.2011, c.145, s.9.



Section 26:2H-138 - Immunity From Liability.

26:2H-138 Immunity from liability.

10. a. A patient's representative shall not be subject to criminal or civil liability for any action taken by that individual to carry out the terms of a completed POLST form that is performed in good faith and in accordance with the provisions of this act.

b.A health care professional shall not be subject to criminal or civil liability or to discipline by a health care institution or the applicable State licensing board for professional misconduct for any action taken by the health care professional to carry out the terms of a completed POLST form that is performed in good faith and in accordance with the provisions of this act.

c.A health care institution shall not be subject to criminal or civil liability for any action taken by the institution to carry out the terms of a completed POLST form that is performed in good faith and in accordance with the provisions of this act.

d.An emergency care provider shall not be subject to criminal or civil liability or to discipline by a health care institution or any other entity for professional misconduct for any action taken by the provider to carry out the terms of a completed POLST form that is performed in good faith and in accordance with the provisions of this act.

e.The withholding or withdrawing of life-sustaining treatment pursuant to a completed POLST form, when performed in good faith and in accordance with the terms of that form and the provisions of this act, shall not constitute homicide, suicide, assisted suicide, or active euthanasia.

L.2011, c.145, s.10.



Section 26:2H-139 - Intentional Failure To Act, Penalties, Degree Of Crime.

26:2H-139 Intentional failure to act, penalties, degree of crime.

11. a. A health care professional who intentionally fails to act in accordance with the requirements of this act is subject to discipline for professional misconduct pursuant to section 8 of P.L.1978, c.73 (C.45:1-21).

b.A health care institution that intentionally fails to act in accordance with the requirements of this act shall be liable to a civil penalty of not more than $1,000 for each offense. For the purposes of this subsection, each violation shall constitute a separate offense. The civil penalty shall be collected in a summary proceeding, brought in the name of the State in a court of competent jurisdiction pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.An emergency care provider subject to regulation by the Department of Health who intentionally fails to act in accordance with the requirements of this act is subject to such disciplinary measures as the commissioner deems necessary and within his statutory authority to impose.

d.A person who commits any of the following acts is guilty of a crime of the fourth degree:

(1)willfully concealing, canceling, defacing, obliterating, or withholding personal knowledge of a completed POLST form or a modification or revocation thereof, without the patient's consent;

(2)falsifying or forging a completed POLST form or a modification or revocation thereof of another person;

(3)coercing or fraudulently inducing the completion of a POLST form or a modification or revocation thereof; or

(4)requiring or prohibiting the completion of a POLST form or a modification or revocation thereof as a condition of coverage under any policy of health or life insurance or an annuity, or a public benefits program, or as a condition of the provision of health care.

e.The commission of an act identified in paragraph (1), (2), or (3) of subsection d. of this section, which results in the involuntary earlier death of a patient, shall constitute a crime of the first degree.

f.The provisions of this section shall not be construed to repeal any sanctions applicable under any other law.

L.2011, c.145, s.11; amended 2012, c.17, s.257.



Section 26:2H-140 - Ensurance Of Compliance.

26:2H-140 Ensurance of compliance.

12.The commissioner may take such actions to ensure compliance with the provisions of sections 1 through 11 of this act by the patient safety organization designated pursuant to section 5 of this act, by any health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), and by any emergency care provider subject to regulation by the department, as the commissioner deems necessary and within his statutory authority to effectuate the purposes of this act.

L.2011, c.145, s.12.



Section 26:2H-141 - Short Title.

26:2H-141 Short title.

1.This act shall be known and may be cited as the "Children's Sudden Cardiac Events Reporting Act."

L.2013, c.143,s.1.



Section 26:2H-142 - Findings, Declarations Relative To Children's Sudden Cardiac Events.

26:2H-142 Findings, declarations relative to children's sudden cardiac events.

2.The Legislature finds and declares that:

a.A great deal of information is needed by schools and communities throughout New Jersey in order to improve the survival of children who experience sudden cardiac events;

b.The collection of relevant data and the documentation of sudden cardiac event outcomes are essential for policymakers and health care professionals to determine the most effective allocation of personnel, training, equipment, and resources to save the greatest number of lives; and

c.It is in the public interest to implement such measures as are necessary to provide for the collection of children's sudden cardiac event data and to establish a Statewide database that will inform the efforts of schools, families, policymakers, and health care professionals to improve children's sudden cardiac event prevention and survival.

L.2013, c.143, s.2.



Section 26:2H-143 - Definitions Relative To Children's Sudden Cardiac Events.

26:2H-143 Definitions relative to children's sudden cardiac events.

3.As used in this act:

"Child" means a child who is under 19 years of age.

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Health care professional" means a physician or registered professional nurse licensed to practice in this State.

"Registry" means the Children's Sudden Cardiac Events Registry established pursuant to this act.

"Sudden cardiac event" means a death or aborted death due to a cardiac arrhythmia resulting in loss of consciousness requiring cardiopulmonary resuscitation, defibrillation, or other advanced life support measures to regain normal heart function.

L.2013, c.143,s.3.



Section 26:2H-144 - Report To Department.

26:2H-144 Report to department.

4. a. A health care professional who makes the diagnosis of a sudden cardiac event in a child, or who makes the actual determination and pronouncement of death for a child, as applicable, shall report the sudden cardiac event to the department on a form and in a manner prescribed by the commissioner.

b.The report shall be in writing and shall include the name and address of the health care professional submitting the report, the name, age, and address of the child, and other pertinent information as may be required by the commissioner; except that, if the child's parent or guardian objects to the reporting of the child's condition for any reason, the report shall not include any information that could be used to identify the child.

c.The commissioner shall specify procedures for the health care professional to inform the child's parent or guardian of the requirements of subsections a. and b. of this section and the purpose served by including this information in the registry, as well as the parent's or guardian's right to refuse to permit the reporting of any information that could be used to identify the child.

L.2013, c.143, s.4.



Section 26:2H-145 - Children's Sudden Cardiac Events Registry.

26:2H-145 Children's Sudden Cardiac Events Registry.

5. a. The department shall establish and maintain an up-to-date Children's Sudden Cardiac Events Registry, which shall include a record of all sudden cardiac events that are reported pursuant to this act and any other information that the department deems relevant and appropriate in order to effectuate the purposes of this act.

b.The reports made pursuant to this act shall be used only by the department and other agencies as may be designated by the commissioner, and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate. To that end, the reports shall not be included under materials available to public inspections pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

c.A health care professional providing information to the department pursuant to this act shall not be deemed to be, or held liable for, divulging confidential information.

d.Nothing in this act shall be construed to compel a child to submit to medical or health examination or supervision by the department.

L.2013, c.143,s.5.



Section 26:2H-146 - Children's Sudden Cardiac Events Review Board.

26:2H-146 Children's Sudden Cardiac Events Review Board.

6. a. The commissioner shall establish the Children's Sudden Cardiac Events Review Board in the department.

(1)The purpose of the board shall be to review and evaluate the information reported to the department pursuant to this act, and to study any other data, which the board shall seek and as may be made available to it to supplement the reported information, with respect to children diagnosed with cardiac conditions or reported to have had a sudden cardiac event in this State.

(2)The board shall make note of such factors as the age, gender, and ethnicity of each child, and the location of each sudden cardiac event, in its review of any information received by the board.

(3)The board may share its findings with other recognized entities that collect nationwide data on sudden cardiac events, except that the board shall not disclose to any person or entity outside the department any information that could be used to identify a child.

b.The board shall consist of 11 members as follows:

(1)the commissioner and the Commissioners of Children and Families and Education, or their designees, who shall serve ex officio; and

(2)eight public members to be appointed by the commissioner as follows: one person who represents the American Heart Association; one person who represents the American Academy of Pediatrics, New Jersey Chapter; one person who represents the American College of Cardiology; one person who represents the New Jersey State School Nurses Association; one person who represents the New Jersey State Interscholastic Athletic Association; one person who represents the Hypertrophic Cardiomyopathy Association; one person who represents the Athletic Trainers' Society of New Jersey; and one person who represents the New Jersey Academy of Family Physicians.

c.The public members of the board shall serve for a term of three years, except that of the public members first appointed, four shall serve for a term of two years, and four shall serve for a term of three years. The public members shall serve without compensation but shall be eligible for reimbursement for the necessary and reasonable expenses incurred in the performance of their official duties, within the limits of funds appropriated or otherwise made available for this purpose. Vacancies in the membership of the board shall be filled in the same manner as the original appointments were made.

d.The public members shall select from among themselves an individual to serve as chairperson of the board, who shall be responsible for the coordination of all activities of the board and shall provide the technical assistance needed to execute the duties of the board.

e.The board shall be entitled to call to its assistance and avail itself of the services of employees of any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available for the purposes of carrying out its responsibilities.

L.2013, c.143,s.6.



Section 26:2H-147 - Rules, Regulations.

26:2H-147 Rules, regulations.

7.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2013, c.143,s.7.



Section 26:2H-148 - Definitions Relative To Dementia Care Homes.

26:2H-148 Definitions relative to dementia care homes.

17.As used in sections 18 through 26 of P.L.2015, c.125 (C.26:2H-149 et seq.):

"Alzheimer's disease and related disorders" means a form of dementia characterized by a general loss of intellectual abilities of sufficient severity to interfere with social or occupational functioning.

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Dementia" means a chronic or persistent disorder of the mental processes due to organic brain disease, for which no curative treatment is available, and marked by memory disorders, changes in personality, deterioration in personal care, impaired reasoning ability, and disorientation.

"Dementia care home" means a community residential facility which: (1) provides services to residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia; (2) is subject to the licensure authority of the Department of Health as a health care facility pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.); (3) and meets the requirements of section 19 of P.L.2015, c.125 (C.26:2H-150).

L.2015, c.125, s.17.



Section 26:2H-149 - Doh Responsible For Licensure, Inspections, Standards Relative To Dementia Homes.

26:2H-149 DOH responsible for licensure, inspections, standards relative to dementia homes.

18. a. (1) Notwithstanding any law, rule, or regulation to the contrary, commencing on or after the effective date of P.L.2015, c.125 (C.55:13B-5.1 et al.) and subject to the provisions of subsection b. of this section, the Department of Health shall be responsible for licensure, inspections, and the establishment and enforcement of standards with respect to each community residential facility in the State that provides services to residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, which shall be thereafter known as a dementia care home.

(2)The department shall be empowered to exercise such authority with respect to a dementia care home as the department is granted with respect to any other health care facility licensed by the department, pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) and any rules and regulations adopted pursuant thereto, and in accordance with the provisions of P.L.2015, c.125 (C.55:13B-5.1 et al.).

b.The department shall establish and enter into an inter-agency agreement with the Department of Community Affairs as necessary for the purposes of subsection a. of this section.

c. (1) Whenever any reference is made in any law, rule, regulation, order, contract, document, or judicial or administrative proceeding to rooming and boarding houses for residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, the same shall be deemed to mean or refer to "dementia care homes."

(2)Whenever the term "Department of Community Affairs" appears or any reference is made thereto in any law, rule, regulation, order, contract, document, or judicial or administrative proceeding pertaining to rooming and boarding houses for residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, the same shall be deemed to mean or refer to the "Department of Health."

d.A dementia care home that is operating as a rooming or boarding house that provides services to residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, on the effective date of P.L.2015, c.125 (C.55:13B-5.1 et al.) shall be granted provisional licensure by the department for a period of one year following the effective date. At the end of that period, the department shall issue a license to the facility pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) or make continued licensure subject to such actions by the facility as the commissioner determines necessary to effectuate the purposes of P.L.1971, c.136 and P.L.2015, c.125 (C.55:13B-5.1 et al.).

L.2015, c.125, s.18.



Section 26:2H-150 - Dementia Care Home.

26:2H-150 Dementia care home.

19. a. A dementia care home shall be a facility, whether in single or multiple dwellings, whether public or private, whether incorporated or unincorporated, whether for profit or nonprofit, operated at the direction of or under the management of an individual or individuals, corporation, partnership, society, or association, which furnishes food and shelter to four or more persons 18 years of age or older who are unrelated to the operator of the facility, and which provides dietary services, recreational activities, supervision of self-administration of medications, supervision of and assistance in activities of daily living and assistance in obtaining health services to any one or more of such persons, in addition to such facilities, services, activities, and assistance as the Commissioner of Health may prescribe by regulation that are designed to meet the specific needs of residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia. A dementia care home shall not include: a community residence for the developmentally disabled as defined in section 2 of P.L.1977, c.448 (C.30:11B-2); a facility or living arrangement operated by, or under contract with, a State department or agency, upon the written authorization of the commissioner; or a privately operated establishment licensed pursuant to chapter 11 of Title 30 of the Revised Statutes.

b.A resident of a dementia care home shall be a person with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, as prescribed by regulation of the commissioner, who is: 18 years of age or older; ambulant with or without assistive devices; certified by a licensed physician to be free from communicable disease and not in need of skilled nursing care; and, except in the case of a person 65 years of age or over, in need of dietary services, supervision of self-administration of medications, supervision of and assistance in activities of daily living, or assistance in obtaining health care services. A resident of a dementia care home shall not be given skilled nursing care while a resident, except that the provisions of this subsection shall not be construed to prevent: care of residents in emergencies or during temporary illness for a period of one week or less; or a licensed physician from ordering nursing or other health care services for the resident.

L.2015, c.125, s.19.



Section 26:2H-151 - Licensure Required For Dementia Care Home; Violations, Civil Penalty.

26:2H-151 Licensure required for dementia care home; violations, civil penalty.

20. a. (1) A person shall not operate a dementia care home, or offer, advertise, or hold out a facility as a dementia care home, hold out a building as available for occupancy by dementia care home residents, or apply for any necessary construction or planning approvals related to the establishment of a dementia care home, without a valid license having been issued by the department for the operation of that facility in accordance with the provisions of P.L.1971, c.136 (C.26:2H-1 et seq.) and P.L.2015, c.125 (C.55:13B-5.1 et al.).

(2)A person shall not offer, advertise, or hold out a dementia care home as another type of health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.).

(3)A person found to be in violation of paragraph (1) or (2) of this subsection shall be liable for a civil penalty for each building so operated in accordance with the provisions of section 25 of P.L.2015, c.125 (C.26:2H-156).

b.Notwithstanding the provisions of any municipal ordinance to the contrary, a dementia care home shall meet such requirements as the commissioner shall establish by regulation for the posting of visible signs in its local community that identify the location of the facility.

L.2015, c.125, s.20.



Section 26:2H-152 - Standards For Dementia Care Homes.

26:2H-152 Standards for dementia care homes.

21. The commissioner shall establish standards to ensure that each dementia care home is constructed and operated in such a manner as will protect the health, safety, and welfare of its residents and at the same time preserve and promote a homelike atmosphere appropriate to these facilities, including, but not limited to, standards to provide for the following:

a.Safety from fire;

b.Safety from structural, mechanical, plumbing, and electrical deficiencies;

c.Adequate light and ventilation;

d.Physical security;

e.Protection from harassment, fraud, and eviction without due cause;

f.Clean and reasonably comfortable surroundings;

g.Adequate personal and financial services rendered in the facility;

h.Disclosure of owner identification information;

i.Maintenance of orderly and sufficient financial and occupancy records;

j.Referral of residents, by the operator, to social service and health care providers for needed services;

k.Assurance that no constitutional, civil, or legal right will be denied solely by reason of residence in a dementia care home;

l.Reasonable access for employees of public and private agencies, and reasonable access for other citizens upon receiving the consent of the resident to be visited by them;

m.Opportunity for each resident to live with as much independence, autonomy, and interaction with the surrounding community as the resident is capable of doing; and

n.Assurance that the needs of residents of a dementia care home will be met, which shall include, at a minimum, the following:

(1)staffing levels, which shall ensure that the ratio of direct care staff to residents in the facility is equal to or higher than that which existed on the date of enactment of P.L.2015, c.125 (C.55:13B-5.1 et al.);

(2)staff qualifications and training;

(3)special dietary needs of residents;

(4)special supervision requirements relating to the individual needs of residents;

(5)building safety requirements appropriate to the needs of residents, including the requirement to maintain the operation 24 hours a day, seven days a week, of window, door, and any other locks or security system designed to prevent the elopement of a resident;

(6)special health monitoring of residents by qualified, licensed health care professionals, including a requirement that a medical assessment by a physician be performed on a resident with special needs as described in this subsection, as determined necessary by the commissioner, prior to admission and on a quarterly basis thereafter, to ensure that the facility is appropriate to the needs of the resident; and

(7)criteria for discharging residents which shall be set forth in the admission agreement, which shall be provided to the resident or the resident's representative prior to or upon admission. The commissioner may revoke the license of any provider who violates the criteria for discharging residents.

L.2015, c.125, s.21.



Section 26:2H-153 - Waiver Of Certain Requirements For Certain Facilities.

26:2H-153 Waiver of certain requirements for certain facilities.

22. a. Notwithstanding the provisions of any other law or regulation to the contrary, the commissioner may grant, to a dementia care home that is operating as a rooming or boarding house that provides services to residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, on the effective date of P.L.2015, c.125 (C.55:13B-5.1 et al.), a temporary or permanent waiver of one or more requirements established by regulation of the commissioner for health care facilities licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) that the commissioner has determined are otherwise applicable to the dementia care home, if the dementia care home can demonstrate to the satisfaction of the commissioner that:

(1)the granting of the waiver would not pose a threat to the health, safety, or welfare of its residents; and

(2)the failure to grant such a waiver would pose a serious financial hardship to the facility.

b.A dementia care home that is seeking a waiver pursuant to subsection a. of this section shall apply for the waiver on a form and in a manner prescribed by the commissioner.

L.2015, c.125, s.22.



Section 26:2H-154 - Rights Of Dementia Care Home Residents.

26:2H-154 Rights of dementia care home residents.

23. a. Every resident of a dementia care home facility shall have the right:

(1)To manage the resident's own financial affairs;

(2)To wear the resident's own clothing;

(3)To determine the resident's own dress, hair style, or other personal effects according to individual preference;

(4)To retain and use the resident's personal property in the resident's immediate living quarters, so as to maintain individuality and personal dignity, except where the facility can demonstrate that it would be unsafe, impractical to do so, or infringe upon the rights of others, and that mere convenience is not the facility's motive to restrict this right;

(5)To receive and send unopened correspondence;

(6)To unaccompanied access to a telephone at a reasonable hour and to a private phone at the resident's expense;

(7)To privacy;

(8)To retain the services of the resident's own personal physician at the resident's own expense or under a health care plan and to confidentiality and privacy concerning the resident's medical condition and treatment;

(9)To unrestricted communication, including personal visitation with any person of the resident's choice, at any reasonable hour;

(10) To make contacts with the community and to achieve the highest level of independence, autonomy, and interaction with the community of which the resident is capable;

(11) To present grievances on behalf of the resident or others to the operator, State governmental agencies, or other persons without threat of reprisal in any form or manner;

(12) To a safe and decent living environment and considerate and respectful care that recognizes the dignity and individuality of the resident;

(13) To refuse to perform services for the facility, except as contracted for by the resident and the operator;

(14) To practice the religion of the resident's choice, or to abstain from religious practice; and

(15) To not be deprived of any constitutional, civil, or legal right solely by reason of residence in a dementia care home.

b.The operator of a dementia care home shall ensure that a written notice of the rights set forth in subsection a. of this section is given to every resident upon admittance to the facility and to each resident upon request. The operator shall also post this notice in a conspicuous public place in the facility. This notice shall include the name, address, and telephone numbers of the Office of the Ombudsman for the Institutionalized Elderly, county welfare agency, and county office on aging.

c.A person or resident whose rights as set forth in subsection a. of this section are violated shall have a cause of action against any person committing the violation. The action may be brought in any court of competent jurisdiction to enforce those rights and to recover actual and punitive damages for their violation. A plaintiff who prevails in the action shall be entitled to recover reasonable attorney's fees and costs of the action.

L.2015, c.125, s.23.



Section 26:2H-155 - Provision Of Health Care Services.

26:2H-155 Provision of health care services.

24.A person who operates a dementia care home on or after the effective date of P.L.2015, c.125 (C.55:13B-5.1 et al.) shall not provide health care services in that facility. Nothing in this section shall be construed to prohibit a licensed health care professional, who is acting within the scope of that person's license, from providing health care services to a resident of a dementia care home.

L.2015, c.125, s.24.



Section 26:2H-156 - Violations, Penalties.

26:2H-156 Violations, penalties.

25.A person or entity found to be in violation of the provisions of P.L.2015, c.125 (C.55:13B-5.1 et al.), or any rules or regulations adopted by the commissioner pursuant thereto with respect to the operation of a dementia care home, shall be subject to a penalty as provided for in section 13 or 14 of P.L.1971, c.136 (C.26:2H-13 or 26:2H-14).

L.2015, c.125, s.25.



Section 26:2H-157 - Rules, Regulations.

26:2H-157 Rules, regulations.

26.The commissioner and the Commissioner of Community Affairs, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, immediately upon filing with the Office of Administrative Law, such rules and regulations as the commissioners deem necessary to effectuate the purposes of P.L.2015, c.125 (C.55:13B-5.1 et al.), which shall be effective for a period not to exceed 12 months following the effective date of P.L.2015, c.125. The regulations shall thereafter be amended, adopted, or readopted, in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.), as the commissioner or the Commissioner of Community Affairs determine necessary to effectuate the purposes of P.L.2015, c.125 (C.55:13B-5.1 et al.).

L.2015, c.125, s.26.



Section 26:2I-1 - Declaration Of Serious Public Emergency Relative To Health Care Facilities

26:2I-1. Declaration of serious public emergency relative to health care facilities
1.It is hereby declared that a serious public emergency exists affecting the health, safety and welfare of the people of the State resulting from the fact that many health care facilities throughout the State are no longer adequate to meet the needs of modern health care. Inadequate and outmoded facilities deny to the people of the State the benefits of health care of the highest quality, efficiently and promptly provided at a reasonable cost. As a result, health care providers are restructuring their organizations, facilities and operations in order to develop integrated health care delivery systems capable of providing a full range of health care services in the most cost-effective manner.

It is the purpose of this act to ensure that all health care institutions have access to financial resources to improve the health and welfare of the citizens of the State. It is hereby declared to be the policy of the State to encourage the provision of modern, well-equipped health care facilities, and such provision is hereby declared to be a public use and purpose.

It is also the purpose of this act to provide assistance in the restructuring of the health care system of the State and to aid in the termination of the provision of hospital acute care services at such locations as may no longer be useful or necessary for this purpose.

L.1972,c.29,s.1; amended 1997, c.435, s.2; 2000, c.98, s.1.



Section 26:2I-2 - Short Title

26:2I-2. Short title
This act shall be known and may be cited as the "New Jersey Health Care Facilities Financing Authority Law."

L.1972, c. 29, s. 2.



Section 26:2I-3 - Terms Defined.

26:2I-3 Terms defined.

3.As used in this act, the following words and terms shall have the following meanings, unless the context indicates or requires another or different meaning or intent:

"Authority" means the New Jersey Health Care Facilities Financing Authority created by this act or any board, body, commission, department, or officer succeeding to the principal functions thereof or to whom the powers conferred upon the authority by this act shall be given by law.

"Bond" means bonds, notes, or other evidences of indebtedness of the authority issued pursuant to this act.

"Commissioner" means the Commissioner of Health.

"Credit agreement" means a loan agreement, revolving credit agreement, agreement establishing a line of credit, letter of credit, reimbursement agreement, interest exchange agreement, insurance contract, surety bond, commitment to purchase bonds, purchase or sale agreement, or commitment or other contract or agreement authorized and approved by the authority in connection with the authorization, issuance, security or payment of bonds.

"Health care organization" means an organization located in this State which is authorized or permitted by law, whether directly or indirectly through a holding corporation, partnership, or other entity, to provide health care-related services, including, but not limited to, hospital, outpatient, public health, home health care, residential care, assisted living, hospice, health maintenance organization, blood bank, alcohol or drug abuse, half-way house, diagnostic, treatment, rehabilitation, extended care, skilled nursing care, nursing care, intermediate care, tuberculosis care, chronic disease care, maternity, mental health, boarding or sheltered care or day care, services provided by a physician in his office, or any other service offered in connection with health care services or by an entity affiliated with a health care organization or an integrated delivery system.

"Hospital asset transformation program" means the hospital asset transformation program established pursuant to subsection g. of section 7 of P.L.1972, c.29 (C.26:2I-7).

"Integrated delivery system" means a group of legally affiliated health care organizations.

"Public health care organization" means a State, county, or municipal health care organization.

"Project" or "health care organization project" means the acquisition, construction, improvement, renovation, or rehabilitation of lands, buildings, fixtures, equipment, and articles of personal property, or other tangible or intangible assets that are necessary or useful in the development, establishment, or operation of a health care organization pursuant to this act, and "project" or "health care organization project" may include: the financing, refinancing, or consolidation of secured or unsecured debt, borrowings, or obligations, or the provision of financing for any other expense incurred in the ordinary course of business, all of which lands, buildings, fixtures, equipment, and articles of personal property are to be used or occupied by any person in the health care organization; the acquisition of an entity interest, including capital stock, in a corporation; or any combination thereof; and may include any combination of the foregoing undertaken jointly by any health care organization with one or more other health care organizations.

"Project cost" or "health care organization project cost" means the sum total of all or any part of costs incurred or estimated to be incurred by the authority or by a health care organization which are reasonable and necessary for carrying out all works and undertakings and providing all necessary equipment for the development of a project, exclusive of the amount of any private or federal, State, or local financial assistance for and received by a health care organization for the payment of such project cost. Such costs shall include, but are not necessarily limited to: interest prior to, during and for a reasonable period after such development; start-up costs and costs of operation and maintenance during the construction period and for a reasonable additional period thereafter; organization, administration, operation, and other expenses of the health care organization prior to and during construction; the cost of necessary studies, surveys, plans, and specifications, architectural, engineering, legal, or other special services; the cost of acquisition of land, buildings, and improvements thereon (including payments for the relocation of persons displaced by such acquisition), site preparation and development, construction, reconstruction, equipment, including fixtures, equipment, and cost of demolition and removal, and articles of personal property required; the reasonable cost of financing incurred by a health care organization or the authority in the course of the development of the project; reserves for debt service; the fees imposed upon a health care organization by the commissioner and by the authority; other fees charged, and necessary expenses incurred in connection with the initial occupancy of the project; and the cost of such other items as may be reasonable and necessary for the development of a project; as well as provision or reserves for working capital, operating or maintenance or replacement expenses, or for payment or security of principal of, or interest on, bonds.

L.1972, c.29, s.3; amended 1997, c.435, s.3; 2000, c.98, s.2; 2012, c.17, s.258.



Section 26:2I-4 - "New Jersey Health Care Facilities Financing Authority."

26:2I-4 "New Jersey Health Care Facilities Financing Authority."

4. a. There is hereby established in the Department of Health, a public body corporate and politic, with corporate succession, to be known as the "New Jersey Health Care Facilities Financing Authority." The authority shall constitute a political subdivision of the State established as an instrumentality exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by this act shall be deemed and held to be an essential governmental function.

b.The authority shall consist of seven members, three of whom shall be the commissioner, who shall be the chairman, the Commissioner of Banking and Insurance, and the Commissioner of Human Services, who shall serve during their terms of office, or when so designated by them, their deputies or other representatives, who shall serve at their pleasure, and four public members who are citizens of the State to be appointed by the Governor, with the advice and consent of the Senate for terms of four years; provided that the four members first appointed by the Governor shall serve terms expiring on the first, second, third, and fourth, respectively, April 30 ensuing after the enactment of this act. Each member shall hold office for the term of the member's appointment and until the member's successor shall have been appointed and qualified. Any vacancy among the public members shall be filled by appointment for the unexpired term only.

c.Any member of the authority appointed by the Governor may be removed from office by the Governor for cause after a public hearing.

d.The members of the authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their official duties.

e.The authority, upon the first appointment of its members and thereafter on or after April 30 in each year, shall annually elect from among its members a vice chairman who shall hold office until April 30 next ensuing and shall continue to serve during the term of his successor and until his successor shall have been appointed and qualified. The authority may also appoint, retain, and employ, without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, such officers, agents, and employees as it may require, and it shall determine their qualifications, terms of office, duties, services, and compensation.

f.The powers of the authority shall be vested in the members thereof in office from time to time and a majority of the total authorized membership of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of a majority of the members present, unless in any case the bylaws of the authority shall require a larger number. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

g.Each member and the treasurer of the authority shall execute a bond to be conditioned upon the faithful performance of the duties of such member or treasurer, as the case may be, in such form and amount as may be prescribed by the Attorney General. Such bonds shall be filed in the office of the Secretary of State. At all times thereafter the members and treasurer of the authority shall maintain such bonds in full force and effect. All costs of such bonds shall be borne by the authority.

h.No trustee, director, officer, or employee of a health care organization may serve as a member of the authority.

i.At least two true copies of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof, to the Governor. No action taken at such meeting by the authority shall have force or effect until 10 days, exclusive of Saturdays, Sundays, and public holidays, after such copies of the minutes shall have been so delivered or at such earlier time as the Governor shall sign a statement of approval thereof. If, in said 10-day period, the Governor returns a copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting, such action shall be null and of no effect. If the Governor shall not return the minutes within said 10-day period, any action therein recited shall have force and effect according to the wording thereof. At any time prior to the expiration of the said 10-day period, the Governor may sign a statement of approval of all or any such action of the authority.

The powers conferred in this subsection upon the Governor shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding.

L.1972, c.29, s.4; amended 1997, c.435, s.4; 2012, c.17, s.259.



Section 26:2I-5 - Powers Of Authority.

26:2I-5 Powers of authority.

5.Powers of authority. The authority shall have power:

a.To adopt bylaws for the regulation of its affairs and the conduct of its business and to alter and revise such bylaws from time to time at its discretion.

b.To adopt and have an official seal and alter the same at pleasure.

c.To maintain an office at such place or places within the State as it may designate.

d.To sue and be sued in its own name.

e.To borrow money and to issue bonds of the authority and to provide for the rights of the holders thereof as provided in this act.

f.To acquire, lease as lessee or lessor, hold and dispose of real and personal property or any interest therein, in the exercise of its powers and the performance of its duties under this act.

g.To acquire in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, any land or interest therein and other property which it may determine is reasonably necessary for any project; and to hold and use the same and to sell, convey, lease, or otherwise dispose of property so acquired, no longer necessary for the authority's purposes, for fair consideration after public notice.

h.To receive and accept, from any federal or other public agency or governmental entity directly or through the Department of Health or any other agency of the State or any health care organization, grants or loans for or in aid of the acquisition or construction of any project, and to receive and accept aid or contributions from any other source, of either money, property, labor or other things of value, to be held, used, and applied only for the purposes for which such grants, loans and, contributions may be made.

i.To prepare or cause to be prepared plans, specifications, designs, and estimates of costs for the construction and equipment of health care organization projects for health care organizations under the provisions of this act, and from time to time to modify such plans, specifications, designs, or estimates.

j.By contract or contracts with and for health care organizations only, to construct, acquire, reconstruct, rehabilitate and improve, and furnish and equip health care organization projects. The authority, in the exercise of its authority to make and enter into contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, shall adopt standing rules and procedures providing that, except as hereinafter provided, no contract on behalf of the authority shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, where the sum to be expended exceeds the sum of $7,500 or the amount determined as provided in this subsection, unless the authority shall first publicly advertise for bids therefor, and shall award the contract to the lowest responsible bidder; provided, however, that such advertising shall not be required where the contract to be entered into is one for the furnishing or performing of services of a professional nature or for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utilities, and tariffs and schedules of the charges, made, charged, or exacted by the public utility for any such products to be supplied or services to be rendered are filed with said board. The Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of each odd-numbered year, adjust the threshold amount set forth in this subsection, or subsequent to 1985 the threshold amount resulting from any adjustment under this subsection or section 17 of P.L.1985, c.469, in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall, no later than June 1 of each odd-numbered year, notify the authority of the adjustment. The adjustment shall become effective July 1 of each odd-numbered year.

k.To determine the location and character of any project to be undertaken, subject to the provisions of this act, and subject to State health and environmental laws, to construct, reconstruct, maintain, repair, lease as lessee or lessor, and regulate the same and operate the same in the event of default by a health care organization of its obligations and agreements with the authority; to enter into contracts for any or all such purposes; and to enter into contracts for the management and operation of a project in the event of default as herein provided. The authority shall use its best efforts to conclude its position as an operator as herein provided as soon as is practicable.

l.To establish rules and regulations for the use of a project or any portion thereof and to designate a health care organization as its agent to establish rules and regulations for the use of a project undertaken by such a health care organization.

m.Generally to fix and revise from time to time and to charge and collect rates, rents, fees, and other charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with holders of its bonds and with any other person, party, association, corporation or other body, public or private, in respect thereof.

n.To enter into agreements, credit agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority or to carry out any power expressly given in this act.

o.To invest any moneys held in reserve or sinking funds, or any moneys not required for immediate use or disbursement, at the discretion of the authority, in such obligations as are authorized by resolution of the authority.

p.To obtain, or aid in obtaining, from any department or agency of the United States any insurance or guarantee as to, or of, or for the payment or repayment of interest or principal, or both, or any part thereof, on any loan or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this act; and notwithstanding any other provisions of this act, to enter into agreement, contract, or any other instrument whatsoever with respect to any such insurance or guarantee, and accept payment in such manner and form as provided therein in the event of default by the borrower.

q.To obtain from any department or agency of the United States or a private insurance company any insurance or guarantee as to, or of, or for the payment or repayment of interest or principal, or both, or any part thereof, on any bonds issued by the authority pursuant to the provisions of this act; and notwithstanding any other provisions of this act, to enter into any agreement, contract, or any other instrument whatsoever with respect to any such insurance or guarantee, except to the extent that such action would in any way impair or interfere with the authority's ability to perform and fulfill the terms of any agreement made with the holders of the bonds of the authority.

r.To receive and accept, from any department or agency of the United States or of the State or from any other entity, any grant, appropriation, or other moneys to be used for or applied to any corporate purpose of the authority, including without limitation the meeting of debt service obligations of the authority in respect of its bonds.

s.Subject to the approval of the State Treasurer, to grant or loan all or any portion of the funds received pursuant to subsection g. of section 7 of P.L.1972, c.29 (C.26:2I-7) in connection with the hospital asset transformation program.
L.1972, c.29, s.5; amended 1985, c.469, s.2; 1997, c.435, s.5; 2000, c.98, s.3; 2012, c.17, s.260.



Section 26:2I-5.1 - Authority Financing Not Required.

26:2I-5.1 Authority financing not required.

21.The provisions of P.L.1972, c.29 (C.26:2I-1 et seq.) shall not be construed to require a health care organization as defined in section 3 of P.L.1972, c.29 (C.26:2I-3) which is seeking to finance a project, to obtain financing from the New Jersey Health Care Facilities Financing Authority.

L.1997,c.435,s.21.



Section 26:2I-5.2 - Hcffa, Eda Powers Relative To For Profit Projects.

26:2I-5.2 HCFFA, EDA powers relative to for profit projects.

22.Notwithstanding the provisions of P.L.1972, c.29 (C.26:2I-1 et seq.) to the contrary, nothing in that act shall be construed to provide the New Jersey Health Care Facilities Financing Authority with greater authority to finance a project undertaken by a for-profit health care organization than the New Jersey Economic Development Authority has under P.L.1974, c.80 (C.34:1B-1 et seq.).

L.1997,c.435,s.22.



Section 26:2I-5.3 - Prevailing Wage Rate For Workers Employed On Projects With New Jersey Health Care Facilities Financing Authority Involvement.

26:2I-5.3 Prevailing wage rate for workers employed on projects with New Jersey Health Care Facilities Financing Authority involvement.

9.Each worker employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, tax exemptions or other incentives or financial assistance approved, provided, authorized, facilitated or administered by the New Jersey Health Care Facilities Financing Authority, or undertaken to fulfill any condition of receiving any of the incentives or financial assistance, shall be paid not less than the prevailing wage rate for the worker's craft or trade, as determined by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.).

The Commissioner of Labor and Workforce Development shall determine the prevailing wage rate in the locality in which the construction or rehabilitation is to be performed for each craft, trade or classification of worker employed in the construction or rehabilitation, as if the construction or rehabilitation is "public work" as defined in section 2 of P.L.1963, c.150 (C.34:11-56.26).

L.2004,c.127,s.9.



Section 26:2I-5.4 - Exercise Of Rights, Powers Or Duties.

26:2I-5.4 Exercise of rights, powers or duties.

10.For the purpose of implementing the provisions of sections 9 through 11 of this act, the Commissioner of Labor and Workforce Development shall, and a worker employed in the performance of work subject to this act or the employer or any designated representative of the worker may, exercise all rights, powers or duties granted or imposed upon them by P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.10.



Section 26:2I-5.5 - Prevailing Wage Rules, Regulations, Adoption By New Jersey Health Care Financing Authority.

26:2I-5.5 Prevailing wage rules, regulations, adoption by New Jersey Health Care Financing Authority.

11.The New Jersey Health Care Facilities Financing Authority shall, in consultation with the Commissioner of Labor and Workforce Development, adopt rules and regulations, consistent with the rules and regulations adopted by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.),requiring that not less than the prevailing wage be paid to workers employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, incentives or other financial assistance provided, authorized or administered by the authority. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.11.



Section 26:2I-5.6 - Inapplicability Of C.26:2i-5.3 Through C.26:2i-5.5.

26:2I-5.6 Inapplicability of C.26:2I-5.3 through C.26:2I-5.5.

12.The provisions of sections 9 through 11 of this act shall not apply to construction and rehabilitation of facilities conducted entirely under contracts entered into prior to the effective date of this act or to the refinancing of the outstanding debt on projects in which all construction or rehabilitation of facilities was conducted under contracts entered into prior to the effective date of this act.

L.2004,c.127,s.12.



Section 26:2I-7 - Issuance Of Bonds Authorized; Maturity; Terms.

26:2I-7 Issuance of bonds authorized; maturity; terms.

7. a. The authority is authorized from time to time to issue its bonds for any corporate purpose and to fund and refund the same all as provided in this act. Such bonds may, at the discretion of the authority, be designated as "bonds," "notes," "bond anticipation notes" or otherwise.

b.Except as may otherwise be expressly provided by the authority, every issue of its bonds shall be general obligations of the authority payable from any revenues or moneys of the authority, subject only to any agreements with the holders of particular bonds pledging any particular revenues or moneys. Notwithstanding that bonds may be payable from a special fund, they shall be fully negotiable within the meaning of Title 12A, the Uniform Commercial Code, of the New Jersey Statutes, subject only to any provisions of the bonds for registration.

c.The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The bonds may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

d.Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to:

(i)pledging all or any part of the revenues of a project or any revenue producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the bonds or of any particular issue of bonds, subject to such agreements with bondholders as may then exist;

(ii)the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues;

(iii) the setting aside of reserves or sinking funds, and the regulation and disposition thereof;

(iv)limitations on the right of the authority or its agent to restrict and regulate the use of a project;

(v)limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the bonds or any issue of the bonds;

(vi)limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(vii) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(viii) limitations on the amount of moneys derived from a project to be expended for operating, administrative or other expenses of the authority; and

(ix)defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default.

e.Neither the members of the authority nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

f.The authority shall have power out of any funds available therefor to purchase its bonds. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

g. (1) (a) There is established a hospital asset transformation program in the authority for the purpose of providing financial assistance by the authority to nonprofit hospitals in this State, from funds received pursuant to and in accordance with the provisions of this subsection, in connection with the termination of the provision of hospital acute care services at a specific location that may no longer be necessary or useful for this purpose. For the purposes of this subsection, "the termination of the provision of hospital acute care services" shall include, but not be limited to, the actual closure of, or other action taken to terminate acute care services at, a nonprofit hospital and the surrender of its license to provide hospital acute care services at that specific location, which occurred after the issuance by the commissioner of, and in accordance with the provisions of, a certificate of need issued pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), without regard to any pending appeal by a third party of the issuance of the certificate of need.

(b)The termination of the provision of hospital acute care services shall not preclude the commissioner from issuing a new certificate of need with respect to the provision of hospital acute care services at that location to a party unrelated to the party to whom the certificate of need with respect to the termination of the provision of hospital acute care services was issued.

(2)Subject to the approval of the State Treasurer, the authority shall have the power to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by moneys received pursuant to subsection a. of section 6 of P.L.2000, c.98 (C.26:2I-7.1), in order to provide, in connection with the hospital asset transformation program, any nonprofit health care organization in the State with the funds to:

(a)satisfy the outstanding bonded indebtedness or any other outstanding indebtedness of any hospital in the State;

(b)pay the costs of transitioning a general hospital to a nonprofit, non-acute care health care-related facility, including, but not limited to, construction, renovation, equipment, information technology and working capital;

(c)pay the costs related to transitioning acute care and related services from the hospital at which inpatient acute care services are to be terminated to an existing nonprofit general hospital, including, but not limited to, construction, renovation, equipment, information technology and working capital;

(d)pay the costs associated with the closure of a general hospital;

(e)pay the costs of the acquisition of a general hospital in the State for the purpose of either (i) moving an existing general hospital's services into the acquired hospital and closing the acquirer's inpatient acute care services, or (ii) closing its inpatient acute care services;

(f)pay capitalized interest;

(g)fund a debt service reserve fund;

(h)pay the costs associated with the issuance of any bonds for any of the aforementioned purposes; or

(i)pay other costs specifically related to the closure or transition of inpatient acute care services as identified in the contract with the Treasurer.

The authority may establish reserves or other funds to further secure these bonds or refunding bonds.

(3)The authority may, in any resolution authorizing the issuance of bonds or refunding bonds issued pursuant to this subsection, pledge the contract with the State Treasurer provided for in subsection b. of section 6 of P.L.2000, c.98 (C.26:2I-7.1), or any part thereof, for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the authority for payments of bonds and refunding bonds. Subject to the approval of the State Treasurer, the authority may pay the costs associated with the issuance of bonds or refunding bonds by the authority for the purposes of this subsection from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to subsection a. of section 6 of P.L.2000, c.98 (C.26:2I-7.1), which costs may include, but are not limited to, any costs relating to the issuance of the bonds or refunding bonds and costs attributable to any agreements securing, or providing for the payment of, these bonds or refunding bonds. The authority is authorized to enter into any agreement necessary or desirable to effectuate the purposes of this subsection, including an agreement to sell bonds or refunding bonds to any person and to comply with the laws of any jurisdiction relating thereto.

L.1972, c.29, s.7; amended 2000, c.98, s.4; 2007, c.110; 2009, c.2, s.1.



Section 26:2I-7.1 - Payments, Contracts To Implement Payment, For Hospital Asset Transformation Program

26:2I-7.1. Payments, contracts to implement payment, for hospital asset transformation program
6. a. In each fiscal year, the State Treasurer shall pay from the General Fund to the authority, in accordance with a contract between the State Treasurer and the authority as provided in subsection b. of this section, an amount equivalent to the amount due to be paid in that fiscal year for the debt service on the bonds or refunding bonds issued by the authority pursuant to subsection g. of section 7 of P.L.1972, c.29 (C.26:2I-7) and any additional costs as authorized pursuant thereto, including any agreement securing or providing for the payment of the bonds or refunding bonds.

b.The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement provided for in subsection a. of this section. The contract shall provide for payment by the State Treasurer of the amounts required to be paid pursuant to subsection a. of this section and shall set forth the procedure for the transfer of monies for the purpose of making that payment. The contract shall contain such terms as are determined by the State Treasurer and the authority and shall include, but not be limited to, terms and conditions necessary and desirable to secure any bonds or refunding bonds issued by the authority pursuant to subsection g. of section 7 of P.L.1972, c.29 (C.26:2I-7); except that, notwithstanding any provision of any law, rule or regulation to the contrary, the State Treasurer shall pay the authority only such amounts as shall be determined by the contract and the incurrence of any obligation of the State under the contract, including any payment to be made from the General Fund pursuant thereto, shall be subject to and dependent upon appropriations made by the Legislature for the purposes of this section.

L.2000,c.98,s.6.



Section 26:2I-8 - Bonds Secured By Trust Agreement

26:2I-8. Bonds secured by trust agreement
In the discretion of the authority, any bonds issued under the provisions of this act may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues or other moneys or securities to be received or proceeds of any contract or contracts pledged. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this State which may act as depositary of the proceeds of bonds or revenues or other moneys or securities may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as project costs.

L.1972, c. 29, s. 8.



Section 26:2I-9 - Bonds Not Liability Of State Or Political Subdivision

26:2I-9. Bonds not liability of state or political subdivision
Bonds issued under the provisions of this act shall not be deemed to constitute a debt or liability of the State or of any political subdivision thereof other than the authority, nor a pledge of the faith and credit of the State or of any such political subdivision, other than the authority, but shall be payable solely from the funds herein provided. All such bonds shall contain on the face thereof a statement to the effect that neither the State of New Jersey nor the authority shall be obligated to pay the same or the interest thereon except from revenues or other moneys of the authority and that neither the faith and credit nor the taxing power of the State of New Jersey or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this act shall not directly or indirectly or contingently obligate the State or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor.

L.1972, c. 29, s. 9.



Section 26:2I-10 - Additional Powers Of Authority.

26:2I-10 Additional powers of authority.

10.The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rents, rates, fees and charges from such project so as to provide funds sufficient with other revenues or moneys, if any:

a.To pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for.

b.To pay the principal of and the interest on outstanding bonds of the authority issued in respect of such project as the same shall become due and payable; and

c.To create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such bonds of the authority.

Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this State other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys or securities so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund shall be a fund for all such bonds issued to finance projects of a health care organization without distinction or priority of one over another; provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at a health care organization and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security herein authorized to other bonds of the authority and, in such case, the authority may create separate sinking or other similar funds in respect to such subordinate lien bonds.

L.1972,c.29,s.10; amended 1997, c.435, s.6.



Section 26:2I-11 - Moneys Of Authority; Trust Funds

26:2I-11. Moneys of authority; trust funds
All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this act. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

L.1972, c. 29, s. 11.



Section 26:2I-12 - Bondholders; Enforcement Of Rights

26:2I-12. Bondholders; enforcement of rights
Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, proceeding in lieu of prerogative writ, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this act or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees, and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

L.1972, c. 29, s. 12.



Section 26:2I-13 - Refunding Bonds; Additional Purposes

26:2I-13. Refunding bonds; additional purposes
a. The authority is hereby authorized to provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof and for making payments to reserve funds therefor.

b. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

c. Any such escrowed proceeds, pending such use, may be invested and reinvested as permitted by the applicable resolution or trust agreement. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of outstanding bonds to be refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

d. All such bonds shall be subject to the provisions of this act in the same manner and to the same extent as other bonds issued pursuant to this act.

L.1972, c. 29, s. 13.



Section 26:2I-14 - Bonds As Legal Investments

26:2I-14. Bonds as legal investments
Bonds and notes issued by the authority under the provisions of this act are hereby made securities in which the State and all political subdivisions of the State, their officers, boards, commissions, departments or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control; and said bonds, notes or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officers or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

L.1972, c. 29, s. 14.



Section 26:2I-15 - Act Complete Authority For Issuance Of Bonds

26:2I-15. Act complete authority for issuance of bonds
Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau, agency or officer of the State, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specifically required by this act.

L.1972, c. 29, s. 15.



Section 26:2I-16 - Exemptions From Taxes; Bonds; Property

26:2I-16. Exemptions from taxes; bonds; property
The exercise of the powers granted by the this act will be in all respects for the benefit of the people of this State, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority or its agent will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or its agent under the provisions of this act or upon the income therefrom, and any bonds issued under the provisions of this act, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

L.1972, c. 29, s. 16.



Section 26:2I-17 - State Will Not Limit, Alter, Restrict Rights Of Authority.

26:2I-17 State will not limit, alter, restrict rights of authority.

17.The State of New Jersey does pledge to and agree with the holders of the bonds issued pursuant to authority contained in this act, and with those parties who may enter into contracts with the authority pursuant to the provisions of this act, that the State will not limit, alter or restrict the rights hereby vested in the authority and the health care organization to maintain, construct, reconstruct and operate any project as defined in this act or to establish and collect such rents, fees, receipts or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds authorized by this act, and with the parties who may enter into contracts with the authority pursuant to the provisions of this act, or in any way impair the rights or remedies of the holders of such bonds or such parties until the bonds, together with interest thereon, are fully paid and discharged and such contracts are fully performed on the part of the authority. The authority as a public body corporate and politic shall have the right to include the pledge herein made in its bonds and contracts.

L.1972,c.29,s.17; amended 1997, c.435, s.7.



Section 26:2I-18 - Annual Report And Audit

26:2I-18. Annual report and audit
On or before March 31 in each year, the authority shall make an annual report of its activities for the preceding calendar year to the Governor and the Legislature. Each such report shall set forth a complete operating and financial statement covering the authority's operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and cause a copy thereof to be filed with the Secretary of State and the Comptroller of the Treasury.

L.1972, c. 29, s. 18.



Section 26:2I-19 - Contracts; Conflict Of Interest

26:2I-19. Contracts; conflict of interest
Except as otherwise expressly provided in this act, any member, officer, agent or employee of the authority, or member of the immediate family thereof, who is interested, either directly or indirectly, in any contract or transaction of another with the authority, or in the purchase, sale or lease of any property, either real or personal, to or from the authority, shall be guilty of a misdemeanor.

L.1972, c. 29, s. 19.



Section 26:2I-20 - Comptroller Of Treasury; Powers Of Examination

26:2I-20. Comptroller of Treasury; powers of examination
The Comptroller of the Treasury and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts, books and records of the authority, including its receipts, disbursements, contracts, sinking funds, investments and any other matters relating thereto and to its financial standing.

L.1972, c. 29, s. 20.



Section 26:2I-21 - Department May Visit, Examine, Inspect Authority, Require Reports.

26:2I-21 Department may visit, examine, inspect authority, require reports.

21.The Department of Health, or the commissioner or their representatives, may visit, examine into, and inspect, the authority and may require, as often as desired, duly verified reports therefrom giving such information and in such form as the department or commissioner shall prescribe.

L.1972, c.29, s.21; amended 1997, c.435, s.8; 2012, c.17, s.261.



Section 26:2I-22 - Services Of State Departments Or Agencies

26:2I-22. Services of State departments or agencies
The authority shall be entitled to call to its assistance and avail itself of the services of such employees of any State department or agency as it may require and as may be available to it for said purpose.

L.1972, c. 29, s. 22.



Section 26:2I-23 - Power Of State Departments, Agencies.

26:2I-23 Power of State departments, agencies.

23.In order to provide new health care organizations and to enable the construction and financing thereof, to refinance indebtedness hereafter created by the authority for the purpose of providing one or more health care organizations or additions or improvements thereto or modernization thereof or for any one or more of said purposes but for no other purpose unless authorized by law, each of the following bodies shall have the powers hereafter enumerated to be exercised upon such terms and conditions, including the fixing of fair consideration or rental to be paid or received, as it shall determine by resolution as to such property and each shall be subject to the performance of the duties hereafter enumerated, that is to say, the Department of Health as to such as are located on land owned by, or owned by the State and held for, any State institution or on lands of the institutions under the jurisdiction of the Department of Health or of the Department of Human Services, or by the authority, the Commissioner of Human Services as to State institutions operated by that department, the board of trustees or governing body of any public health care organization, the board of governors of Rutgers, The State University, as to such as are located on land owned by the university, or by the State for the university, the State or by the particular public health care organization, respectively, namely:

a.The power to sell and to convey to the authority title in fee simple in any such land and any existing health care facility thereon owned by the State and held for any department thereof or of any of the institutions under the jurisdiction of the Department of Health or the power to sell and to convey to the authority such title as the State or the public health care organization, respectively, may have in any such land and any existing health care facility thereon.

b.The power to lease to the authority any land and any existing health care facility thereon so owned for a term or terms not exceeding 50 years each.

c.The power to lease or sublease from the authority, and to make available, any such land and existing health care facility conveyed or leased to the authority under subsections a. and b. of this section, and any new health care facility erected upon such land or upon any other land owned by the authority.

d.The power and duty, upon receipt of notice of any assignment by the authority of any lease or sublease made under subsection c. of this section, or of any of its rights under any such lease or sublease, to recognize and give effect to such assignment, and to pay to the assignee thereof rentals or other payments then due or which may become due under any such lease or sublease which has been so assigned by the authority.

L.1972, c.29, s.23; amended 1997, c.435, s.9; 2012, c.17, s.262; 2012, c.45, s.110.



Section 26:2I-24 - Additional Powers, Duties Relative To Institutions, Facilities.

26:2I-24 Additional powers, duties relative to institutions, facilities.

24.In addition thereto the Commissioner of Human Services as to institutions operated by that department, the chief executive officer and the board of trustees of other State institutions, and the board of trustees or governing body of county and municipal public health care organizations shall have the following powers and shall be subject to the following duties as to their lands and health care facilities:

a.The power to pledge and assign all or any part of the revenues derived from the operation of a health care organization as security for the payment of rentals due and to become due under any lease or sublease of a new health care facility as provided under subsection c. of section 23 of P.L.1972, c.29 (C.26:2I-23).

b.The power to covenant and agree in any lease or sublease of such new health care facilities made under subsection c. of section 23 of P.L.1972, c.29 (C.26:2I-23) to impose fees, rentals or other charges for the use and occupancy or other operation of such new health care facilities in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease.

c.The power to apply all or any part of the revenues derived from the operation of any health care organization to the payment of rentals due and to become due under any lease or sublease made under subsection c. of section 23 of P.L.1972, c.29 (C.26:2I-23).

d.The power to pledge and assign all or any part of the revenues derived from the operation of any health care organization to the payment of rentals due and to become due under any lease or sublease made under subsection c. of section 23 of P.L.1972, c.29 (C.26:2I-23).

e.The power to covenant and agree in any lease or sublease made under subsection c. of section 23 of P.L.1972, c.29 (C.26:2I-23) to impose fees, rentals or other charges for the use and occupancy of a health care facility or for the operation of a health care organization in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease.

L.1972,c.29,s.24; amended 1997, c.435, s.10.



Section 26:2I-25 - Powers Relative To Revenue Producing Facilities.

26:2I-25 Powers relative to revenue producing facilities.

25.In addition to the powers and duties with respect to health care organizations given under sections 23 and 24 of P.L.1972, c.29 (C.26:2I-23 and C.26:2I-24, respectively), the board of trustees or governing body of any State institution or public health care organization and the board of governors of Rutgers, The State University shall also have the same powers and be subject to the same duties in relation to any conveyance, lease or sublease made under subsection a., b., or c. of section 24 of P.L.1972, c.29 (C.26:2I-24), with respect to revenue producing facilities; that is to say, structures or facilities which produce revenues sufficient to pay the rentals due and to become due under any lease or sublease made under subsection c. of section 24 of P.L.1972, c.29 (C.26:2I-24), including, without limitation, extended care and parking facilities.

L.1972, c.29, s.25; amended 1997, c.435, s.11; 2012, c.45, s.111.



Section 26:2I-27 - Powers Exercised By Resolution Of Governing Body, Trustees.

26:2I-27 Powers exercised by resolution of governing body, trustees.

27.To the extent not otherwise expressly provided under existing law, all powers and duties conferred upon any State institution or Rutgers, The State University or any county, city or municipal health care organization pursuant to this act shall be exercised and performed by resolution of its governing body and all powers and duties conferred upon any of these health care organizations pursuant to this act shall be exercised and performed by resolution of its board of trustees or governing body.

L.1972, c.29, s.27; amended 1997, c.435, s.12; 2012, c.45, s.111.



Section 26:2I-28 - Additional Powers Of Authority Relative To Health Care Organizations.

26:2I-28 Additional powers of authority relative to health care organizations.

28.In addition to the foregoing powers, the authority with respect to health care organizations shall have power:

a.Upon application of the health care organization to construct, acquire or otherwise provide projects for the use and benefit of the health care organization and the patients, employees and staff of the health care organization. The health care organization for which such a project is undertaken by the authority shall approve the plans and specifications of such project.

b.To operate and manage any project provided pursuant to this section, or the authority may lease any such project to the health care organization for which such project is provided. At such time as the liabilities of the authority incurred for any such project have been met and the bonds of the authority issued therefor have been paid, or such liabilities and bonds have otherwise been discharged, the authority shall transfer title to all the real and personal property of such project vested in the authority, to the health care organization in connection with which such project is then being operated, or to which such project is then leased; provided, however, that if at any time prior thereto the health care organization ceases to offer health services, then such title shall vest in the State of New Jersey.

Any lease of a project authorized by this section shall be a general obligation of the lessee and may contain provisions, which shall be a part of the contract with the holders of the bonds of the authority issued for such project, as to:

(i)pledging all or any part of the moneys, earnings, income and revenues derived by the lessee from such project or any part or parts thereof, or other personal property of the lessee, to secure payments required under the terms of such lease;

(ii)the rates, rentals, fees and other charges to be fixed and collected by the lessee, the amounts to be raised in each year thereby, and the use and disposition of such moneys, earning, income and revenues;

(iii) the setting aside of reserves and the creation of special funds and the regulation and disposition thereof;

(iv)the procedure, if any, by which the terms of such lease may be amended;

(v)vesting in a trustee or trustees such specified properties, rights, powers and duties as shall be deemed necessary or desirable for the security of the holders of the bonds of the authority issued for such projects;

(vi)the obligations of the lessee with respect to the replacement, reconstruction, maintenance, operation, repairs and insurance of such project;

(vii) defining the acts or omissions to act which shall constitute a default in the obligations and duties of the lessee, and providing for the rights and remedies of the authority and of its bondholders in the event of such default;

(viii) any other matters, of like or different character, which may be deemed necessary or desirable for the security or protection of the authority or the holders of its bonds.

L.1972,c.29,s.28; amended 1997, c.435, s.13.



Section 26:2I-29 - Additional Powers Of Authority In Respect To Loans.

26:2I-29 Additional powers of authority in respect to loans.

29.The authority also shall have power:

a.To make loans to any health care organization for the construction or acquisition of projects in accordance with a loan agreement. No such loan shall exceed the total cost of such project. Each such loan shall be promised upon an agreement between the authority and the health care organization as to payment, security, maturity, redemption, interest and other appropriate matters.

b.To make loans to any health care organization to refund existing bonds, mortgages or advances given or made by the health care organization for the construction of projects to the extent that this will enable the health care organization to offer greater security for loans for new project construction.

L.1972,c.29,s.29; amended 1997, c.435, s.14.



Section 26:2I-30 - Power Of Health Care Organization To Mortgage, Pledge Property, Income

26:2I-30. Power of health care organization to mortgage, pledge property, income
30. For the purpose of obtaining and securing loans under section 29 of P.L.1972, c.29 (C.26:2I-29) or subsection s. of section 5 of P.L.1972, c.29 (C.26:2I-5), every health care organization shall have power to mortgage and pledge any of its real or personal property, and to pledge any of its income from whatever source to repay the principal of and interest on any loan made to it by the authority or to pay the interest on and principal and redemption premium, if any, of any bond or other evidence of indebtedness evidencing the debt created by any such loan; provided that the foregoing shall not be construed to authorize actions in conflict with specific legislation, trusts, endowment, or other agreements relating to specific properties or funds.

L.1972,c.29,s.30; amended 1997, c.435, s.15; 2000, c.98, s.5.



Section 26:2I-31 - Deposit Of Moneys Received From Health Care Organizations.

26:2I-31 Deposit of moneys received from health care organizations.

31.Moneys of the authority received from any health care organization in payment of any sum due to the authority pursuant to the terms of any loan or other agreement or any bond, note or other evidence of indebtedness, shall be deposited in an account in which only moneys received from health care organizations shall be deposited and shall be kept separate and apart from and not commingled with any other moneys of the authority. Moneys deposited in such account shall be paid out on checks signed by the chairman of the authority or by such other person or persons as the authority may authorize, and countersigned by one other member of the authority.

L.1972,c.29,s.31; amended 1997, c.435, s.16.



Section 26:2I-32 - Responsibility Of Authority Relative To Projects.

26:2I-32 Responsibility of authority relative to projects.

32. a. Whenever the authority under section 28 of P.L.1972, c.29 (C.26:2I-28) undertakes to construct, acquire or otherwise provide and operate and manage a project, the authority shall be responsible for the direct operation and maintenance costs of such projects, but each health care organization in connection with which such a project is provided and operated and managed shall be responsible at its own expense for the overall supervision of each project, for the overhead and general administrative costs of the health care organization which are incurred because of such project and for the integration of each project operation into the health care organization's health care program.

b.Whenever the authority under section 28 of P.L.1972, c.29 (C.26:2I-28) undertakes to construct, acquire or otherwise provide a project and to lease the same to a health care organization, the lessee shall be responsible for the direct operation and maintenance costs of such project and, in addition, shall be responsible for the overall supervision of each project, for the overhead and general administrative costs of the lessee which are incurred because of such project and for the integration of each project operation into the lessee's health care program.

c.Whenever the authority under section 29 of P.L.1972, c.29 (C.26:2I-29) makes loans for the construction of a project, the health care organization at which such project is located shall be responsible for the direct operation and maintenance costs of such project and, in addition, shall be responsible for the overall supervision of each project, for the overhead and general administrative costs of the health care organization which are incurred because of such project and for the integration of each project operation into the health care organization's health care program.

L.1972,c.29,s.32; amended 1997, c.435, s.17.



Section 26:2I-33 - Pledges Of Health Care Organizations.

26:2I-33 Pledges of health care organizations.

33.Any pledge of moneys, earnings, income or revenues authorized with respect to health care organizations, pursuant to the provisions of this act, shall be valid and binding from the time when the pledge is made. The moneys, earnings, income or revenues so pledged and thereafter received by the pledgor shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the pledgor irrespective of whether such parties have notice thereof. No instrument by which such a pledge is created need be filed or recorded in any manner.

L.1972,c.29,s.33; amended 1997, c.435, s.18.



Section 26:2I-34 - Participation In Or Acquisition Of Existing Projects.

26:2I-34 Participation in or acquisition of existing projects.

34. a. Whenever any health care organization has constructed or acquired any work or improvement which would otherwise qualify as a project under the preceding portions of this act except for the fact that such construction or acquisition was undertaken and financed without assistance from the authority, the authority may purchase such work or improvement, and lease the same to the health care organization, or may lend funds to the health care organization for the purpose of enabling the latter to retire obligations incurred for such construction or acquisition, provided that the amount of any such purchase price or loan shall not exceed the project cost as herein defined, irrespective of such work or improvement. All powers, rights, obligations and duties granted to or imposed upon the authority, health care organizations, State departments and agencies or others by this act in respect to projects shall apply to the same extent with respect to transactions authorized by this section, provided that any action otherwise required to be taken at a particular time in the progression of a project may, where the circumstances so required in connection with a transaction under this section be taken nunc pro tunc.

b.Acquisition of health care facilities from counties or municipalities. Notwithstanding the provisions of any law to the contrary, the authority may authorize the acquisition, and any county or municipality by resolution or ordinance may authorize a private sale and conveyance or leasing to the authority, of any interest of the county or municipality in any lands and existing health care facilities which are then being operated by a health care organization upon such terms and conditions as may be agreed upon by the authority and the county and municipality. The authority may use its funds for the acquisition by providing for the retirement of obligations incurred for the acquisition of the land, and for the acquisition and construction of the existing health care facilities, provided that the amount of the purchase price shall not exceed the project costs. Upon acquisition of the lands and existing health care facilities, the authority may convey or lease the lands and existing health care facilities to a health care organization under such terms and conditions as the authority and health care organization may agree.

L.1972,c.29,s.34; amended 1984, c.217; 1997, c.435, s.19.



Section 26:2I-35 - Construction Of Act

26:2I-35. Construction of act
This act shall be liberally construed to effect the purpose thereof.

L.1972, c. 29, s. 35.



Section 26:2I-36 - No Liability Or Pledge Of Credit Of State

26:2I-36. No liability or pledge of credit of State
Nothing contained in this act shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit, of the State.

L.1972, c. 29, s. 36.



Section 26:2I-37 - Powers Supplemental And Not Derogatory

26:2I-37. Powers supplemental and not derogatory
The foregoing sections of this act shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or refunding bonds under the provisions of this act need not comply with the requirements of any other law applicable to the issuance of bonds.

L.1972, c. 29, s. 37.



Section 26:2I-38 - Inapplicability Of Inconsistent Laws.

26:2I-38 Inapplicability of inconsistent laws.

38.All laws, or parts thereof, inconsistent with this act are hereby declared to be inapplicable to the provisions of this act, except as otherwise provided.

L.1972,c.29,s.38; amended 1997, c.435, s.20.



Section 26:2I-39 - Severability

26:2I-39. Severability
The provisions of this act shall be severable, and if any of the provisions hereof shall be held to be unconstitutional or otherwise invalid, such decision shall not affect the validity of any of the remaining provisions of this act.

L.1972, c. 29, s. 39.



Section 26:2J-1 - Short Title

26:2J-1. Short title
This act may be cited as the "Health Maintenance Organizations Act."

L.1973, c. 337, s. 1, eff. Dec. 27, 1973.



Section 26:2J-2 - Definitions

26:2J-2. Definitions
a. "Commissioner" means the State Commissioner of Health.

b. "Basic health care services" means those services, including but not limited to emergency care, inpatient hospital and physician care, and outpatient medical services, designated by regulations promulgated by the commissioner.

c. "Health care services" includes basic health care services and any additional services designated by regulations promulgated by the commissioner.

d. "Enrollee" means an individual who has been enrolled with a health maintenance organization.

e. "Evidence of coverage" means any booklet, certificate, agreement, or contract issued to an enrollee setting out the services and other benefits to which he is entitled.

f. "Health maintenance organization" means any person which directly or through contracts with providers furnishes at least basic comprehensive health care services on a prepaid basis to enrollees in a designated geographical area.

g. "Person" means any natural or artificial person including but not limited to individuals, partnerships, associations, trusts, or corporations.

h. "Provider" means any physician, hospital, or other person which is licensed or otherwise authorized in this State to furnish health care services.

i. "Health care facility" means the facility or institution whether public or private, engaged in providing services for health maintenance organizations, diagnosis or treatment of human disease, pain, injury, deformity or physical condition, including, but not limited to, a general hospital, special hospital, mental hospital, public health center, diagnostic center, treatment center, rehabilitation center, extended care facility, skilled nursing home, nursing home, intermediate care facility, tuberculosis hospital, chronic disease hospital, maternity hospital, outpatient clinic, dispensary, home health care agency, boarding home or other home for the sheltered care of adult persons and bio-analytical laboratory or central services facility serving one or more such institutions but excluding institutions that provide healing solely by prayer.

L.1973, c. 337, s. 2, eff. Dec. 27, 1973.



Section 26:2J-3 - Establishment Of Health Maintenance Organizations

26:2J-3. Establishment of health maintenance organizations
a. Notwithstanding any law of this State to the contrary, any person may apply to the commissioner for and obtain a certificate of authority to establish and operate a health maintenance organization in compliance with this act. No person shall establish or operate a health maintenance organization in this State without compliance with regulations to be promulgated by the commissioner, nor sell, offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health maintenance organization without obtaining a certificate of authority under this act. When the establishment or operation of a health maintenance organization involves the construction of a health care facility or any change in or expansion of a health care facility or involves the institution of new health care services as defined in section 7 of the Health Care Facilities Planning Act (P.L.1971, c. 136, C. 26:2H-7), said health maintenance organization shall abide by all provisions of P.L.1971, c. 136. All health care facilities utilized by a health maintenance organization or its agents shall comply with the licensure provisions of section 12 of the Health Care Facilities Planning Act (C. 26:2H-12).

b. Every health maintenance organization as of the effective date of this act shall submit an application for a certificate of authority under subsection c. of this section within 90 days of the effective date of this act. Each such applicant may continue to operate until the commissioner acts upon the application. In the event that an application is denied under section 4, hereof, the applicant shall henceforth be treated as a health maintenance organization whose certificate of authority has been revoked.

c. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(1) a copy of the basic organizational document of the applicant such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto;

(2) a copy of the bylaws, rules and regulations, or similar document regulating the conduct of the internal affairs of the applicant;

(3) a list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant;

(4) a copy of any contract made or to be made between any providers or persons listed in paragraph (3) of this subsection and the applicant;

(5) a copy of any contract made or to be made with an insurer or a hospital or medical service corporation;

(6) a statement generally describing the health maintenance organization, its facilities, and personnel;

(7) a copy of the form of evidence of coverage to be issued to the enrollees;

(8) a copy of the form of the group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(9) recent financial statements showing the applicant's assets, liabilities, and sources of financial support;

(10) a general description of the proposed method of marketing and financing and a statement as to the sources of funding;

(11) a power of attorney duly executed by such applicant, if not domiciled in this State, appointing the commissioner and his successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this State upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising, in this State may be served;

(12) a statement reasonably describing the geographic area or areas to be served;

(13) a general description of the complaint procedures to be utilized as required under section 12, hereof;

(14) a general description of the procedures and programs to be implemented to meet the quality of health care requirements in section 4 a. (2), hereof;

(15) a general description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under section 6 b., hereof;

(16) such other information as the commissioner may require to make the determinations required by section 4 hereof.

d. (1) a health maintenance organization shall, unless otherwise provided for in this act, file a notice describing any modification of the information required by subsection c. of this section. Such notice shall be filed with the commissioner prior to the modification. If the commissioner does not disapprove within 30 days of filing, such modification shall be deemed approved.

(2) the commissioner may promulgate rules and regulations exempting from the filing requirements of paragraph (1) of this subsection those items he deems unnecessary.

L.1973, c. 337, s. 3, eff. Dec. 27, 1973.



Section 26:2J-4 - Issuance Of Certificate Of Authority

26:2J-4. Issuance of certificate of authority
a. (1) Upon receipt of an application for issuance of a certificate of authority the commissioner shall forthwith transmit copies of such application and accompanying documents to the Commissioner of Insurance. The approval of the Commissioner of Insurance shall be required to the extent that the proposal involves the doing of an insurance business or a contract with an insurer or hospital or medical service corporation.

(2) The commissioner shall determine whether the applicant for a certificate of authority:

(a) has demonstrated the potential ability to assure that such health care services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility and continuity of service;

(b) has arrangements for an on-going quality of health care assurance program; and

(c) has a procedure to establish and maintain a uniform system of cost accounting approved by the commissioner; establish and maintain a uniform system of reports and audits meeting the requirements of the commissioner; and prepare and review annually a long range plan for the provision of health care services, which plan shall be compatible with the State Health Plan established pursuant to the "Comprehensive Health Planning and Public Health Services Amendments of 1966" (Federal Law 89-749) as related to medical health services, health care services and health manpower.

(3) Where the application has been rejected the commissioner shall specify in what respect it fails to comply and, if applicable, specifies in what respect the proposal fails to comply with the requirements of the Commissioner of Insurance.

b. Issuance of a certificate of authority shall be granted upon payment of the application fee prescribed in section 23 hereof if the commissioner and, if applicable, the Commissioner of Insurance, are satisfied that the following conditions are met:

(1) the health maintenance organization's proposed plan of operation meets the requirements of subsection a. (2) of this section;

(2) the applicant's proposal sets forth an appropriate mechanism whereby the health maintenance organization will effectively provide or arrange for the provision of health care services on a prepaid basis;

(3) the health maintenance organization is financially sound and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner may consider:

(a) the adequacy of working capital and funding sources;

(b) agreements if any, with an insurer, a hospital or medical service corporation, a government, or any other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the plan;

(c) any agreement with providers for the provision of health care services;

(d) any deposit of cash or form of guaranty or security submitted in accordance with section 14 hereof to assure that the obligations will be duly performed; and

(e) The financial soundness of the health maintenance organization's arrangements for health care services and the schedule of charges used in connection therewith;

(4) the enrollees will be afforded an opportunity to participate in matters of policy and operation pursuant to section 6 hereof;

(5) nothing in the proposed method of operation, as shown by the information submitted pursuant to section 3 hereof or by independent investigation, is contrary to the public interest; and

(6) any deficiencies found by the commissioner or the Commissioner of Insurance have been corrected.

c. A certificate of authority shall be denied only after compliance with the requirements of section 22 hereof.

L.1973, c. 337, s. 4, eff. Dec. 27, 1973.



Section 26:2J-4.1 - Health Maintenance Organization To Pay Benefits For Treatment Of Wilm's Tumor

26:2J-4.1. Health maintenance organization to pay benefits for treatment of Wilm's tumor
Notwithstanding any provision of law to the contrary, every health maintenance organization for which a certificate of authority to establish and operate a health maintenance organization in this State has been issued or continued shall provide health care services to any enrollee for the treatment of Wilm's tumor, including autologous bone marrow transplants when standard chemotherapy treatment is unsuccessful, notwithstanding that any such treatment may be deemed experimental or investigational. These health care services shall be provided to the same extent as for any other sickness.

L.1990,c.71,s.6.



Section 26:2J-4.2 - Health Maintenance Organization To Offer Basic Health Services Coverage

26:2J-4.2. Health maintenance organization to offer basic health services coverage
58. Notwithstanding any provision of law to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Health on or after the effective date of this section unless the health maintenance organization offers for sale, on an individual and group basis, and in accordance with accepted underwriting standards, coverages for basic health services for each enrollee covered thereunder.

L.1991,c.187,s.58.



Section 26:2J-4.3 - Limitations On Basic Health Care Services

26:2J-4.3. Limitations on basic health care services
59. a. The coverages for basic health care services offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2) shall be limited to the following services:

(1) Basic hospital expense coverage for a period of 21 days in a benefit year for each enrollee for services provided for medically necessary treatment and services rendered as a result of injury or sickness, including:

(a) Daily hospital room and board, including general nursing care and special diets;

(b) Miscellaneous hospital services, including services and supplies which are customarily rendered by the hospital and provided for use only during any period of confinement;

(c) Hospital outpatient services consisting of hospital services on the day surgery is performed; hospital services rendered within 72 hours after accidental injury; and X-ray and laboratory tests to the extent that benefits for such services would have been provided if rendered to an inpatient of the hospital;

(2) Basic medical-surgical services for each enrollee for medically necessary services for treatment of injury or sickness for the following:

(a) Surgical services;



(b) Anesthesia services consisting of administration of necessary general anesthesia and related procedures in connection with covered surgical services rendered by a physician other than the physician performing the surgical services;

(c) In-hospital services rendered to a person who is confined to a hospital for treatment of injury or sickness other than that for which surgical care is required;

(3) Maternity services, including delivery and prenatal care;



(4) Out-of-hospital physical examination, including related X-rays and diagnostic tests, on the following basis:

(a) For enrollees who are less than two years of age, up to six examinations during the first two years of life; for enrollees who are minors of two years of age or older, one examination at age 3, 6, 9, 12, 15 and 18 years;

(b) For enrollees who are adults less than 40 years of age, one examination every five years; for enrollees who are 40 or more years of age but less than 60 years of age, one examination every three years; and for enrollees who are 60 years of age or older, one examination every two years.

Notwithstanding the provisions of this section to the contrary, a health maintenance organization may provide alternative coverage for services from those required by this subsection if they are approved by the Commissioner of Insurance and are within the intent of this amendatory and supplementary act.

b. (1) No person who is eligible for coverage under Medicare pursuant to Pub. L. 89-97 (42 U.S.C. s.1395 et seq.) shall be an enrollee under coverage required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2).

(2) A health maintenance organization shall not provide coverage for services required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2) to a group which was covered by health benefits or health insurance anytime during the 12-month period immediately preceding the effective date of coverage.

c. (1) Coverage for services required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2) may contain or provide coinsurance or deductibles, or both; except that no deductible shall be payable in excess of a total of $250 by an individual or family unit during any benefit year, no coinsurance shall be payable in excess of a total of $500 by an individual or family unit during any benefit year, and neither coinsurance nor deductibles shall apply to physical examinations or maternity services covered pursuant to paragraphs (3) or (4) of subsection a. of this section.

(2) Managed care systems may be utilized for coverage of services required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2), subject to the review and approval of the Commissioner of Insurance.

d. Notwithstanding any other law to the contrary, a health maintenance organization shall file copies of all forms for coverages required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2) for approval with the Commissioner of Insurance in accordance with the provisions of section 26 of P.L.1995, c.73 (C.26:2J-44) provided, however, that coverage forms shall be effective only with respect to those coverage form filings which are accompanied by an explanation and identification of the changes being made on a form prescribed by the commissioner.

These forms shall not be unfair, inequitable, misleading or contrary to law, nor shall they produce rates that are excessive, inadequate or unfairly discriminatory.

e. Notwithstanding any other law to the contrary, a health maintenance organization shall file all rates and supplementary rate information and all changes and amendments thereof for the coverages required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2) for approval with the Commissioner of Insurance at least 60 days prior to becoming effective. Unless disapproved by the commissioner prior to their effective date specifying in what respects the filing is not in compliance with the standards set forth in this subsection, any such rates, supplementary rate information, changes or amendments filed with the commissioner shall be deemed approved as of their effective date.

Rates shall not be excessive, inadequate or unfairly discriminatory.



f. The Commissioner of Insurance shall issue regulations to establish minimum standards for loss ratios under coverages required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2).

g. Notwithstanding any provision of law to the contrary, a health maintenance organization shall not be required, in regard to coverages required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2), to provide mandatory health care benefits or services or provide benefits for services rendered by providers of health care services as otherwise required by law.

h. The Commissioner of Insurance and the Commissioner of Health shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this section and section 58 of P.L.1991, c.187 (C.26:2J-4.2), including standards for terms and conditions of health care service coverages required to be offered pursuant to this section and section 58 of P.L.1991, c.187 (C.26:2J-4.2) and schedules of benefits for coverage of services provided for in subsection a. of this section.

i. Every health maintenance organization shall report annually on or before March 1 to the Department of Insurance the number of individual and group coverages required to be offered pursuant to section 58 of P.L.1991, c.187 (C.26:2J-4.2) that were sold in the preceding calendar year and the number of enrollees under each type of coverage. The department shall compile and analyze this information and shall report annually on or before July 1 its findings and any recommendations it may have to the Governor and the Legislature.

j. A health maintenance organization which complies with the basic health benefits, underwriting and rating standards established by the federal government pursuant to subchapter XI of Pub.L. 93-222 (42 U.S.C. s.300e et seq.), shall be deemed in compliance with this section and section 58 of P.L.1991, c.187 (C.26:2J-4.2).

L.1991,c.187,s.59; amended 1995,c.73,s.27.



Section 26:2J-4.4 - Health Maintenance Organization, Mammogram Examination Benefits.

26:2J-4.4 Health maintenance organization, mammogram examination benefits.

6. a. Notwithstanding any provision of law to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of this act unless the health maintenance organization provides health care services to any enrollee for the conduct of:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the health maintenance organization of the medical necessity of the additional screening and diagnostic testing.

b.These health care services shall be provided to the same extent as for any other sickness under the enrollee agreement.

c.The provisions of this section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

L.1991, c.279, s.6; amended 1999, c.341, s.6; 2004, c.86, s.6; 2012, c.17, s.263; 2013, c.196, s.8.



Section 26:2J-4.5 - Health Maintenance Organization, Benefits For "Off-label" Drugs Required

26:2J-4.5. Health maintenance organization, benefits for "off-label" drugs required
7. a. Notwithstanding any provision of law to the contrary, and except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et al.) or P.L.1992, c.162 (C.17B:27A-17 et seq.), a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued on or after the effective date of this act for a health maintenance organization which provides health care services for prescribed drugs approved by the federal Food and Drug Administration unless the health maintenance organization provides health care services to any enrollee for a drug prescribed for a treatment for which it has not been approved by the Food and Drug Administration if it is recognized to be medically appropriate for the specific treatment for which the drug has been prescribed in one of the following established reference compendia:

(1) the American Medical Association Drug Evaluations;



(2) the American Hospital Formulary Service Drug Information;



(3) the United States Pharmacopoeia Drug Information;



or, it is recommended by a clinical study or review article in a major-peer reviewed professional journal.

b. Notwithstanding the provisions of this section, coverage shall not be required for any experimental or investigational drug or any drug which the Food and Drug Administration has determined to be contraindicated for the specific treatment for which the drug has been prescribed. Health care services provided pursuant to this section shall be determined and provided to the same extent as other services under the enrollee plan for drugs prescribed for treatments which have been approved by the Food and Drug Administration.

c. This section shall apply to health maintenance organization plans in which the right to change the enrollee charge has been reserved.

d. Any coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

L.1993,c.321,s.7.



Section 26:2J-4.6 - Health Maintenance Organization, Benefits For Health Promotion.

26:2J-4.6 Health maintenance organization, benefits for health promotion.

8. a. Notwithstanding any provision of this act or any other law to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Health on or after the effective date of this act unless the health maintenance organization provides health care services to any enrollee which include a health promotion program providing health wellness examinations and counseling, which program shall include, but not be limited to, the following tests and services:

(1)For all persons 20 years of age and older, annual tests to determine blood hemoglobin, blood pressure, blood glucose level, and blood cholesterol level or, alternatively, low-density lipoprotein (LDL) level, and blood high-density lipoprotein (HDL) level;

(2)For all persons 35 years of age or older, a glaucoma eye test every five years;

(3)For all persons 40 years of age or older, an annual stool examination for presence of blood;

(4)For all persons 45 years of age or older, a left-sided colon examination of 35 to 60 centimeters every five years;

(5)For all women 20 years of age or older, a pap smear pursuant to the provisions of section 5 of P.L.1995, c.415 (C.26:2J-4.12);

(6) For all women 40 years of age or older, a mammogram examination pursuant to the provisions of section 6 of P.L.1991, c.279 (C.26:2J-4.4);

(7)For all adults, recommended immunizations; and

(8)For all persons 20 years of age or older, an annual consultation with a health care provider to discuss lifestyle behaviors that promote health and well-being including, but not limited to, smoking control, nutrition and diet recommendations, exercise plans, lower back protection, weight control, immunization practices, breast self-examination, testicular self-examination, and seat belt usage in motor vehicles.

Notwithstanding the provisions of this subsection to the contrary, if a physician or other health care provider recommends that it would be medically appropriate for an enrollee to receive a different schedule of tests and services than that provided for under this subsection, the health maintenance organization shall provide coverage for the tests or services actually provided, within the limits of the amounts listed in subsection b. of this section.

b.A health maintenance organization shall not be required to offer services to enrollees set forth in subsection a. of this section for which the value exceeds: $125 a year for each person between the ages of 20 to 39, inclusive; $145 a year for each man age 40 and over; and $235 a year for each woman age 40 and over; except that for persons 45 years of age or older, the value of a left-sided colon examination shall not be included in the above amount; however, no health maintenance organization shall be required to provide services to enrollees for a left-sided colon examination with a value in excess of $150.

c.The Commissioner of Health, in consultation with the Department of the Treasury, shall annually adjust the threshold amounts provided by subsection b. of this section in direct proportion to the increase or decrease in the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which it is reported.

d.Nothing in this act shall be construed to require that a health maintenance organization take any actions which conflict with the health benefits, underwriting and rating standards established by the federal government pursuant to subchapter XI of Pub.L.93-222 (42 U.S.C. s.300e et seq.).

e.This section shall apply to all health maintenance organization contracts in which the right to change the enrollee charge has been reserved.

f.The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

L.1993, c.327, s.8; amended 1999, c.339, s.6; 2012, c.17, s.264.



Section 26:2J-4.7 - Requirements For Health Maintenance Organization Providing Benefits For Pharmacy Services.

26:2J-4.7 Requirements for health maintenance organization providing benefits for pharmacy services.
6. a. Notwithstanding any provision of law to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued on or after the effective date of this act for a health maintenance organization which provides pharmacy services, prescription drugs, or a prescription drug plan, unless the coverage for health care services:

(1)Permits the enrollee, at the time of enrollment, to select benefit coverage allowing the enrollee to choose a pharmacy or pharmacist for the provision of prescription drugs or pharmacy services, provided that any pharmacist or pharmacy selected by the enrollee is registered pursuant to R.S.45:14-1 et seq.;

(2)Provides that no pharmacy or pharmacist shall be denied the right to participate as a preferred provider or as a contracting provider, under the same terms and conditions currently applicable to all other preferred or contracting providers, if the health maintenance organization provides for coverage by contracted or preferred providers for pharmaceutical services, provided the pharmacy or pharmacist is registered pursuant to R.S.45:14-1 et seq., and accepts the terms and conditions of the health maintenance organization;

(3)Provides that no copayment, fee, or other condition shall be imposed upon an enrollee selecting a participating or contracting pharmacist or pharmacy that is not also equally imposed upon all enrollees selecting a participating or contracting pharmacist or pharmacy;

(4) (a) Provides that no enrollee shall be required to obtain pharmacy services and prescription drugs from a mail service pharmacy;

(b)Provides for no differential in any copayment applicable to any prescription drug of the same strength, quantity and days' supply, whether obtained from a mail service pharmacy or a non-mail service pharmacy, provided that the non-mail service pharmacy agrees to the same terms, conditions, price and services applicable to the mail service pharmacy; and

(c)Provides that the limit on days' supply is the same whether the prescription drug is obtained from a mail service pharmacy or a non-mail service pharmacy, and that the limit shall not be less than 90 days except for any health care-related programs funded in whole or in part with State funds, including, but not limited to, the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and the "Children's Health Care Coverage Program" established pursuant to P.L.1997, c.272 (C.30:4I-1 et seq.);

(5)Sets forth the auditing procedures to be used by the health maintenance organization and includes a provision that any audit shall take place at a time mutually agreeable to the pharmacy or pharmacist and the auditor, unless authorized by the Division of Medical Assistance and Health Services in the Department of Human Services with regard to any health care-related programs funded in whole or in part with State funds, including, but not limited to, the Medicaid program and "Children's Health Care Coverage Program". No audit by a health maintenance organization shall include a review of any document relating to any person or prescription plan other than those reimbursable by the health maintenance organization, unless authorized by the Division of Medical Assistance and Health Services in the Department of Human Services with regard to any health care-related programs funded in whole or in part with State funds, including, but not limited to, the Medicaid program and "Children's Health Care Coverage Program";

(6)Provides that the health maintenance organization, or any agent or intermediary thereof, including a third party administrator, shall not restrict or prohibit, directly or indirectly, a pharmacy from charging the enrollee for services rendered by the pharmacy that are in addition to charges for the drug, for dispensing the drug or for prescription counseling. Services rendered by the pharmacy for which additional charges are imposed shall be subject to the approval of the Board of Pharmacy. A pharmacy shall disclose to the purchaser the charges for the additional services and the purchaser's out-of-pocket cost for those services prior to dispensing the drug. A pharmacy shall not impose any additional charges for patient counseling or for other services required by the Board of Pharmacy or the Division of Medical Assistance and Health Services in the Department of Human Services or State or federal law;

(7)The provisions of P.L.1999, c.395 shall apply to all health maintenance organization contracts delivered. issued or renewed on or after the effective date of P.L.1999, c.395.

b.Nothing in this section shall be construed to operate to add any coverage for health care services, to increase the scope of any coverage for health care services, or to increase the level of any health care services provided by a health maintenance organization.

c.This section shall apply to health maintenance organization plans in which the right to change the enrollee charge has been reserved.

L.1993,c.378,s.6; amended 1999, c.395, s.6.



Section 26:2J-4.8 - Benefits For Certain Cancer Treatments

26:2J-4.8. Benefits for certain cancer treatments
6. In addition to benefits provided under regulations adopted pursuant to P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no certificate of authority to establish and operate a health maintenance organization in this State shall be issued or continued on or after the effective date of this act unless the health maintenance organization offers to provide health care services to any contract holder for the treatment of cancer by dose-intensive chemotherapy/autologous bone marrow transplants and peripheral blood stem cell transplants when performed by institutions approved by the National Cancer Institute or pursuant to protocols consistent with the guidelines of the American Society of Clinical Oncologists. This treatment shall be provided to the same extent as for any other illness.

The offer required pursuant to this section shall apply to all contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved. Nothing in this section shall be construed to limit a health maintenance organization in adjusting the schedule of charges for enrollee coverage, or providing for reasonable deductibles or copayments, with respect to benefits provided pursuant to this section.

L.1995,c.100,s.6.



Section 26:2J-4.9 - Coverage For Birth And Natal Care; Hmo

26:2J-4.9. Coverage for birth and natal care; HMO
8. a. Every enrollee agreement that provides maternity benefits and is delivered, issued, executed or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Insurance on or after the effective date of this act shall provide health care services for a minimum of 48 hours of in-patient care following a vaginal delivery and a minimum of 96 hours of in-patient care following a cesarean section for a mother and her newly born child in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.). The provisions of this section shall apply to enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

b. Notwithstanding the provisions of subsection a. of this section, an enrollee agreement that provides health care services for post-delivery care to a mother and her newly born child in the home shall not be required to provide for a minimum of 48 hours and 96 hours, respectively, of in-patient care unless such in-patient care is determined to be medically necessary by the attending physician or is requested by the mother. For the purposes of this section, attending physician shall include the attending obstetrician, pediatrician or other physician attending the mother or newly born child.

c. Every health maintenance organization shall provide notice to enrollees regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the enrollee; (2) the yearly informational packet sent to the enrollee; or (3) January 1, 1996.

L.1995,c.138,s.8.



Section 26:2J-4.10 - Health Maintenance Organization, Child Screening, Blood Lead, Hearing Loss; Immunizations.

26:2J-4.10 Health maintenance organization, child screening, blood lead, hearing loss; immunizations.

4.A certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.) unless the health maintenance organization offers health care services to any enrollee which include:

a.Screening by blood lead measurement for lead poisoning for children, including confirmatory blood lead testing as specified by the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1); and medical evaluation and any necessary medical follow-up and treatment for lead poisoned children.

b.All childhood immunizations as recommended by the Advisory Committee on Immunization Practices of the United States Public Health Service and the Department of Health pursuant to section 7 of P.L.1995, c.316 (C.26:2-137.1). A health maintenance organization shall notify its enrollees, in writing, of any change in the health care services provided with respect to childhood immunizations and any related changes in premium. The notification shall be in a form and manner to be determined by the Commissioner of Banking and Insurance.

c.Screening for newborn hearing loss by appropriate electrophysiologic screening measures and periodic monitoring of infants for delayed onset hearing loss, pursuant to P.L.2001, c.373 (C.26:2-103.1 et al.). Payment for this screening service shall be separate and distinct from payment for routine new baby care in the form of a newborn hearing screening fee as negotiated with the provider and facility.

The health care services provided pursuant to this section shall be provided to the same extent as for any other medical condition under the contract, except that a deductible shall not be applied for services provided pursuant to this section; however, with respect to a contract that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), a deductible shall not be applied for any services provided pursuant to this section that represent preventive care as permitted by that federal law, and shall not be applied as provided pursuant to section 12 of P.L.2005, c.248 (C.26:2J-4.29). This section shall apply to all contracts under which the health maintenance organization has reserved the right to change the schedule of charges for enrollee coverage.

L.1995, c.316, s.4; 1995, c.316, s.4; 2001, c.373, s.13; 2005, c.248, s.10; 2012, c.17, s.265.



Section 26:2J-4.11 - Coverage For Diabetes Treatment By Hmo Contracts

26:2J-4.11.Coverage for diabetes treatment by HMO contracts
6. a. Every contract for health care services that is delivered, issued, executed or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) or approved for issuance or renewal in this State on or after the effective date of this act shall provide health care services to any enrollee or other person covered thereunder for the following equipment and supplies for the treatment of diabetes, if recommended or prescribed by a participating physician or participating nurse practitioner/clinical nurse specialist: blood glucose monitors and blood glucose monitors for the legally blind; test strips for glucose monitors and visual reading and urine testing strips; insulin; injection aids; cartridges for the legally blind; syringes; insulin pumps and appurtenances thereto; insulin infusion devices; and oral agents for controlling blood sugar.

b. Each contract shall also provide health care services for diabetes self-management education to ensure that a person with diabetes is educated as to the proper self-management and treatment of their diabetic condition, including information on proper diet. Health care services provided for self-management education and education relating to diet shall be limited to visits medically necessary upon the diagnosis of diabetes; upon diagnosis by a participating physician or participating nurse practitioner/clinical nurse specialist of a significant change in the enrollee's or other covered person's symptoms or conditions which necessitate changes in that person's self-management; and upon determination of a participating physician or participating nurse practitioner/clinical nurse specialist that reeducation or refresher education is necessary. Diabetes self-management education shall be provided by a participating dietitian registered by a nationally recognized professional association of dietitians or a health care professional recognized as a Certified Diabetes Educator by the American Association of Diabetes Educators or, pursuant to section 6 of P.L.1993, c.378 (C.26:2J-4.7), a registered pharmacist in the State qualified with regard to management education for diabetes by any institution recognized by the board of pharmacy of the State of New Jersey.

c. The health care services required by this section shall be provided to the same extent as for any other sickness under the contract.

d. This section shall apply to all contracts in which the health maintenance organization has reserved the right to change the schedule of charges.

e. The provisions of this section shall not apply to a health benefits plan subject to the provisions of P.L.1992, c.161 (C.17B:27A-2 et seq.) or P.L.1992, c.162 (C.17B:27A-17 et seq.).

f. The Commissioner of Insurance may, in consultation with the Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

L.1995,c.331,s.6.



Section 26:2J-4.12 - Hmo Contracts, Pap Smear Benefits.

26:2J-4.12 HMO contracts, Pap smear benefits.

5.A certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of this act unless the health maintenance organization offers health care services to any enrollee or other person covered thereunder which include a Pap smear. The health care services shall be provided to the same extent as for any other medical condition under the contract.

As used in this section, and notwithstanding the provisions of this section to the contrary, "Pap smear" means an initial Pap smear and any confirmatory test when medically necessary and as ordered by the covered person's physician and includes all laboratory costs associated with the initial Pap smear and any confirmatory test.

The provisions of this section shall apply to all contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved.

L.1995, c.415, s.5; amended 2001, c.227, s.5; 2012, c.17, s.266.



Section 26:2J-4.13 - Hmo Certificate Of Authority, Prostate Cancer Testing

26:2J-4.13. HMO certificate of authority, prostate cancer testing
5. A certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Health on or after the effective date of this act unless the health maintenance organization provides health care services to any enrollee which include an annual medically recognized diagnostic examination including, but not limited to, a digital rectal examination and a prostate-specific antigen test for men age 50 and over who are asymptomatic and for men age 40 and over with a family history of prostate cancer or other prostate cancer risk factors.

The health care services shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved.

L.1996,c.125,s.5.



Section 26:2J-4.14 - Hmo To Provide Benefits For Reconstructive Breast Surgery.

26:2J-4.14 HMO to provide benefits for reconstructive breast surgery.

6.A certificate of authority to establish and operate a health maintenance organization in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of P.L.1997, c.75 unless the health maintenance organization provides health care services to any enrollee, following a mastectomy on one breast or both breasts, for reconstructive breast surgery, surgery to restore and achieve symmetry between the two breasts, and prostheses and, under any contract for health care services providing outpatient x-ray or radiation therapy, outpatient chemotherapy following surgical procedures in connection with the treatment of breast cancer shall be included as a part of the outpatient x-ray or radiation therapy.

The health care services shall be provided to the same extent as for any other medical condition under the contract for health care services.

The provisions of this section shall apply to all contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved.

L.1997, c.75, s.6; amended 2012, c.17, s.267.



Section 26:2J-4.15 - Coverage For Minimum Inpatient Care Following Mastectomy By Hmo.

26:2J-4.15 Coverage for minimum inpatient care following mastectomy by HMO.

8. a. Every enrollee agreement that provides hospital or medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act shall provide health care services for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The enrollee agreement shall not require a health care provider to obtain authorization from the health maintenance organization for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed to: require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or relieve a patient or a patient's physician, if appropriate, of any notification requirements to the health maintenance organization under the enrollee agreement.

The health care services shall be provided to the same extent as for any other sickness under the enrollee agreement.

The provisions of this section shall apply to enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

b.The Commissioner of Banking and Insurance shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this section.

L.1997, c.149, s.8; amended 2012, c.17, s.268.



Section 26:2J-4.16 - Applicability Of Health Care Quality Act

26:2J-4.16 Applicability of Health Care Quality Act
28. Notwithstanding the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.) to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued on or after the effective date of this act unless the health maintenance organization meets the requirements of P.L.1997, c.192 (C.26:2S-1 et al.) and regulations adopted thereto. The provisions of this section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

L.1997,c.192,s.28.



Section 26:2J-4.17 - Coverage For Treatment Of Inherited Metabolic Diseases By Health Maintenance Organization.

26:2J-4.17 Coverage for treatment of inherited metabolic diseases by health maintenance organization.

8.Notwithstanding any provision of law to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of this act unless the health maintenance organization provides health care services to each enrollee for the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the enrollee's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The health care services shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to all contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved.

L.1997, c.338, s.8; amended 2012, c.17, s.269.



Section 26:2J-4.18 - Coverage For Treatment Of Domestic Violence Injuries By Health Maintenance Organization.

26:2J-4.18 Coverage for treatment of domestic violence injuries by health maintenance organization.

6.Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), no health maintenance organization shall deny health care services for the treatment of an injury or injuries sustained as the result of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), to its enrollees. Services shall be provided to the same extent as for any other treatment. The provisions of this section shall apply to all certificates of authority in which the health maintenance organization has reserved the right to change the schedule of charges for enrollee coverage.

L.1998,c.97,s.6.



Section 26:2J-4.19 - Coverage For Certain Dental Procedures For The Severely Disabled Or Child Age Five Or Under By Hmo.

26:2J-4.19 Coverage for certain dental procedures for the severely disabled or child age five or under by HMO.

6. a. A certificate of authority to establish and operate a health maintenance organization in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of this amendatory and supplementary act unless the health maintenance organization provides health care services to an enrollee who is severely disabled or a child age five or under for: (1) general anesthesia and hospitalization for dental services; or (2) a medical condition covered by the enrollee agreement which requires hospitalization or general anesthesia for dental services rendered by a participating dentist regardless of where the dental services are provided.

b.A health maintenance organization may require prior authorization of hospitalization for dental services in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

c.This section shall apply to all contracts for health care services in which the health maintenance organization has reserved the right to change the schedule of charges.

L.1999, c.49, s.6; amended 2012, c.17, s.270.



Section 26:2J-4.20 - Hmo To Provide Coverage For Biologically Based Mental Illness.

26:2J-4.20 HMO to provide coverage for biologically based mental illness.

8. a. Every enrollee agreement delivered, issued, executed, or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act shall provide health care services for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the agreement. "Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness, including but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder, or autism. "Same terms and conditions" means that the health maintenance organization cannot apply different copayments, deductibles, or health care services limits to biologically-based mental health care services than those applied to other medical or surgical health care services.

b.Nothing in this section shall be construed to change the manner in which a health maintenance organization determines:

(1)whether a mental health care service meets the medical necessity standard as established by the health maintenance organization; or

(2)which providers shall be entitled to reimbursement or to be participating providers, as appropriate, for mental health services under the enrollee agreement.

c.The provisions of this section shall apply to enrollee agreements in which the health maintenance organization has reserved the right to change the premium.

L.1999, c.108, s.8; amended 2012, c.17, s.271.



Section 26:2J-4.21 - Hmo To Provide Continuing Nursing Home Care, Certain.

26:2J-4.21 HMO to provide continuing nursing home care, certain.

1. a. A certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of this act unless the health maintenance organization offers health care services in conformance with the provisions of subsection b. of this section.

b.If an enrollee is a resident of a skilled nursing facility, continuing care retirement community, or a retirement community which operates a skilled nursing facility on the premises of the community, regardless of whether the health maintenance organization is under contract with the skilled nursing facility or the skilled nursing facility at the continuing care retirement community or retirement community, the enrollee's primary care physician shall refer the enrollee to the skilled nursing facility or the community's Medicare-certified skilled nursing unit, as applicable, rather than to a skilled nursing facility separate from the facility or the community of origin, if:

(1)the skilled nursing facility or the continuing care retirement community or retirement community with a skilled nursing facility has the capacity to provide the services the enrollee needs;

(2)the primary care physician, in consultation with the enrollee or a representative of the enrollee's family, determines that the referral is in the best interest of the enrollee;

(3)the skilled nursing facility or the continuing care retirement community or retirement community with a skilled nursing facility agrees to be reimbursed at the same contract rate negotiated by the health maintenance organization with similar providers for the same services and supplies in the same geographic area; and

(4)the skilled nursing facility or the continuing care retirement community or retirement community with a skilled nursing facility meets all applicable State licensing and certification requirements.

c.For the purposes of this act, "continuing care retirement community" means a continuing care facility operating under a certificate of authority issued by the Department of Community Affairs pursuant to P.L.1986, c.103 (C.52:27D-330 et seq.), and "retirement community" means a retirement community which is registered with the Department of Community Affairs pursuant to P.L.1977, c.419 (C.45:22A-21 et seq.).

L.1999, c.332, s.1; amended 2012, c.17, s.272.



Section 26:2J-4.22 - Coverage For Hemophilia Services By Hmo

26:2J-4.22. Coverage for hemophilia services by HMO
10. Notwithstanding the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.) to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued on or after the effective date of P.L.2000, c.121 (C.26:2S-10.1 et al.) unless the health maintenance organization meets the requirements of sections 1 and 2 of P.L.2000, c.121 (C.26:2S-10.1 and C.26:2S-10.2) and the regulations adopted thereto. The provisions of this section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

L.2000,c.121,s.10.



Section 26:2J-4.23 - Health Maintenance Organization To Provide Coverage For Treatment Of Infertility.

26:2J-4.23 Health maintenance organization to provide coverage for treatment of infertility.

5. a. No certificate of authority to establish and operate a health maintenance organization in this State shall be issued or continued on or after the effective date of this act unless the health maintenance organization provides health care services, to groups of more than 50 enrollees, for medically necessary expenses incurred in the diagnosis and treatment of infertility as provided pursuant to this section. A health maintenance organization shall provide enrollee coverage which includes, but is not limited to, the following services related to infertility: diagnosis and diagnostic tests; medications; surgery; in vitro fertilization; embryo transfer; artificial insemination; gamete intra fallopian transfer; zygote intra fallopian transfer; intracytoplasmic sperm injection; and four completed egg retrievals per lifetime of the enrollee. The health maintenance organization may provide that health care services for in vitro fertilization, gamete intra fallopian transfer and zygote intra fallopian transfer shall be limited to a covered person who: a. has used all reasonable, less expensive and medically appropriate treatments and is still unable to become pregnant or carry a pregnancy; b. has not reached the limit of four completed egg retrievals; and c. is 45 years of age or younger.

For the purposes of this section, "infertility" means the disease or condition that results in the abnormal function of the reproductive system such that a person is not able to: impregnate another person; conceive after two years of unprotected intercourse if the female partner is under 35 years of age, or one year of unprotected intercourse if the female partner is 35 years of age or older or one of the partners is considered medically sterile; or carry a pregnancy to live birth.

The health care services shall be provided to the same extent as for other pregnancy-related procedures under the contract, except that the services provided for in this section shall be performed at facilities that conform to standards established by the American Society for Reproductive Medicine or the American College of Obstetricians and Gynecologists. The same copayments, deductibles and benefit limits shall apply to the diagnosis and treatment of infertility pursuant to this section as those applied to other medical or surgical health care services under the contract.

b.A religious employer may request, and a health maintenance organization shall grant, an exclusion under the contract for the health care services required by this section for in vitro fertilization, embryo transfer, artificial insemination, zygote intra fallopian transfer and intracytoplasmic sperm injection, if the required health care services are contrary to the religious employer's bona fide religious tenets. The health maintenance organization that issues a contract containing such an exclusion shall provide written notice thereof to each prospective enrollee or enrollee, which shall appear in not less than ten point type, in the contract, application and sales brochure. For the purposes of this subsection, "religious employer" means an employer that is a church, convention or association of churches or any group or entity that is operated, supervised or controlled by or in connection with a church or a convention or association of churches as defined in 26 U.S.C. s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C. s.501(c)(3).

c.The provisions of this section shall apply to those contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved.

d.The provisions of this section shall not apply to a contract for health care services by a health maintenance organization which, pursuant to a contract between the health maintenance organization and the Department of Human Services, provides benefits to persons who are eligible for medical assistance under P.L.1968, c.413 (C.30:4D-1 et seq.), the Children's Health Care Coverage Program under P.L.1997, c.272 (C.30:4I-1 et seq.), the FamilyCare Health Coverage Program under P.L.2000, c.71 (C.30:4J-1 et seq.), or any other program administered by the Division of Medical Assistance and Health Services in the Department of Human Services.

L.2001,c.236,s.5.



Section 26:2J-4.24 - Hmo Agreement To Provide Coverage For Colorectal Cancer Screening.

26:2J-4.24 HMO agreement to provide coverage for colorectal cancer screening.

8.Every enrollee agreement that provides hospital or medical expense benefits and is delivered, issued, executed, or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide health care services to any enrollee or other person covered thereunder for expenses incurred in conducting colorectal cancer screening at regular intervals for persons age 50 and over and for persons of any age who are considered to be at high risk for colorectal cancer. The methods of screening for which benefits shall be provided shall include: a screening fecal occult blood test, flexible sigmoidoscopy, colonoscopy, barium enema, or any combination thereof; or the most reliable, medically recognized screening test available. The method and frequency of screening to be utilized shall be in accordance with the most recent published guidelines of the American Cancer Society and as determined medically necessary by the covered person's physician, in consultation with the covered person.

As used in this section, "high risk for colorectal cancer" means a person has:

a.a family history of: familial adenomatous polyposis; hereditary non-polyposis colon cancer; or breast, ovarian, endometrial, or colon cancer or polyps;

b.chronic inflammatory bowel disease; or

c.a background, ethnicity, or lifestyle that the physician believes puts the person at elevated risk for colorectal cancer.

The health care services shall be provided to the same extent as for any other medical condition under the enrollee agreement.

The provisions of this section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

L.2001, c.295, s.8; amended 2012, c.17, s.273.



Section 26:2J-4.25 - Health Maintenance Organization Prescription Drug Plans To Cover Certain Infant Formulas.

26:2J-4.25 Health maintenance organization prescription drug plans to cover certain infant formulas.

6.A certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued on or after the effective date of this act for a health maintenance organization that provides health care services for prescription drugs under a contract, unless the health maintenance organization also provides health care services in the purchase of specialized non-standard infant formulas, when the covered infant's physician has diagnosed the infant as having multiple food protein intolerance and has determined such formula to be medically necessary, and when the covered infant has not been responsive to trials of standard non-cow milk-based formulas, including soybean and goat milk. The coverage may be subject to utilization review, including periodic review, of the continued medical necessity of the specialized infant formula.

The health care services shall be provided to the same extent as for any other prescribed items under the contract.

The provisions of this section shall apply to those contracts for health care services by health maintenance organizations under which the health maintenance organization has reserved the right to change the schedule of charges for enrollee coverage.

L.2001,c.361,s.6.



Section 26:2J-4.26 - Hmo Required To Cover Certain Out-of-network Services.

26:2J-4.26 HMO required to cover certain out-of-network services.

10.Notwithstanding the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.) to the contrary, a certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued on or after the effective date of this act unless the health maintenance organization meets the requirements of P.L.2001, c.367 (C.26:2S-6.1 et al.). The provisions of this section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

L.2001,c.367,s.10.



Section 26:2J-4.27 - Hmo To Offer Coverage For Domestic Partner.

26:2J-4.27 HMO to offer coverage for domestic partner.

52.Every health maintenance organization contract that is delivered, issued, executed or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of P.L.2003, c.246 (C.26:8A-1 et al.), under which dependent coverage is available, shall offer dependent coverage to an enrollee for an enrollee's domestic partner. For the purposes of this section, "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

The provisions of this section shall apply to contracts in which the health maintenance organization has reserved the right to change the schedule of charges.

L.2003,c.246,s.52.



Section 26:2J-4.28 - Hmo, High Deductible, Coverage For Preventive Care.

26:2J-4.28 HMO, high deductible, coverage for preventive care.

11.A certificate of authority to establish and operate a health maintenance organization, which organization offers a contract that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), unless the health maintenance organization offers health care services to any enrollee which include services provided in-network which represent medically necessary preventive care as permitted by that federal law.

The services provided pursuant to this section shall be provided to the same extent as for any other medical condition under the contract, except that a deductible shall not be applied for services provided pursuant to this section. This section shall apply to all contracts under which the health maintenance organization has reserved the right to change the schedule of charges for enrollee coverage.

L.2005, c.248, s.11; amended 2012, c.17, s.274.



Section 26:2J-4.29 - Health Service Corporation, Coverage For Prescription Female Contraceptives.

26:2J-4.29 Health service corporation, coverage for prescription female contraceptives.

12.Notwithstanding the provisions of section 4 of P.L.1995, c.316 (C.26:2J-4.10) regarding deductibles for a high deductible health plan, a contract offered by a health maintenance organization, which certificate of authority to establish and operate is issued or continued by the Commissioner of Banking and Insurance on or after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.), that qualifies as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223), shall not apply a deductible for any benefits in which a deductible is not applicable pursuant to any law enacted after the effective date of P.L.2005, c.248 (C.17:48E-35.27 et al.).

This section shall apply to all contracts under which the health maintenance organization has reserved the right to change the schedule of charges for enrollee coverage.

L.2005, c.248, s.12; amended 2012, c.17, s.275.



Section 26:2J-4.30 - Health Maintenance Organization, Coverage For Prescription Female Contraceptives.

26:2J-4.30 Health maintenance organization, coverage for prescription female contraceptives.

6.A certificate of authority to establish and operate a health maintenance organization in this State shall not be issued or continued on or after the effective date of this act for a health maintenance organization that provides health care services for outpatient prescription drugs under a contract, unless the health maintenance organization also provides health care services for prescription female contraceptives. For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

A religious employer may request, and a health maintenance organization shall grant, an exclusion under the contract for the health care services required by this section if the required health care services conflict with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains such an exclusion shall provide written notice thereof to prospective enrollees and enrollees. The provisions of this section shall not be construed as authorizing a health maintenance organization to exclude health care services for prescription drugs that are prescribed for reasons other than contraceptive purposes or for prescription female contraceptives that are necessary to preserve the life or health of an enrollee. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 U.S.C.s.3121(w)(3)(A), and that qualifies as a tax-exempt organization under 26 U.S.C.s.501(c)(3).

The health care services shall be provided to the same extent as for any other outpatient prescription drug under the contract.

The provisions of this section shall apply to those contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved.


L.2005,c.251,s.6.



Section 26:2J-4.31 - Hmos To Provide Benefits For Orthotic And Prosthetic Appliances.

26:2J-4.31 HMOs to provide benefits for orthotic and prosthetic appliances.

8. a. A certificate of authority to establish and operate a health maintenance organization in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) shall not be issued or continued by the Commissioner of Banking and Insurance on or after the effective date of this act unless the health maintenance organization provides health care services for any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist," and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, a health maintenance organization shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the enrollee agreement.

d.The provisions of this section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

L.2007, c.345, s.8; amended 2012, c.17, s.276.



Section 26:2J-4.32 - Health Maintenance Organization To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

26:2J-4.32 Health maintenance organization to provide coverage for hearing aids for certain persons aged 15 or younger.

9.A health maintenance organization contract for health care services that is delivered, issued, executed or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide health care services for medically necessary expenses incurred in the purchase of a hearing aid for an enrollee 15 years of age or younger, as provided in this section.

The health care services shall include the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. A health maintenance organization may limit the health care services provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. An enrollee may choose a hearing aid that is priced higher than the health care services payable under this section and may pay the difference between the price of the hearing aid and the health care services payable under this section, without financial or contractual penalty to the provider of the hearing aid.

The health care services shall be provided to the same extent as for any other condition under the contract.

This section shall apply to those contracts for health care services under which the right to change the schedule of charges for enrollee coverage is reserved.

L.2008, c.126, s.9.



Section 26:2J-4.33 - Health Maintenance Organization To Provide Installment Payments To Obstetrical Provider For Maternity Services.

26:2J-4.33 Health maintenance organization to provide installment payments to obstetrical provider for maternity services.

8. a. Every certificate of authority to establish and operate a health maintenance organization issued or continued in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), or approved for issuance or renewal in this State, by the Commissioner of Banking and Insurance, on or after the effective date of this act, for a health maintenance organization which provides benefits for maternity services, shall provide for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

c.This section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

L.2009, c.113, s.8.



Section 26:2J-4.34 - Health Maintenance Organization To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

26:2J-4.34 Health maintenance organization to provide benefits for treatment of autism or other developmental disability.

8.Notwithstanding any other provision of law to the contrary, a health maintenance organization enrollee agreement that provides health care services and is delivered, issued, executed, or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide coverage pursuant to the provisions of this section.

a.The health maintenance organization shall provide coverage for health care services for screening and diagnosing autism or another developmental disability.

b.When the enrollee's primary diagnosis is autism or another developmental disability, the health maintenance organization shall provide coverage for medically necessary occupational therapy, physical therapy, and speech therapy services, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the enrollee is under 21 years of age and the enrollee's primary diagnosis is autism, the health maintenance organization shall provide coverage for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the coverage provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the contract, but shall not be subject to limits on the number of visits that an enrollee may make to a provider of behavioral interventions.

(2)The coverage provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum coverage amount for an enrollee in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum coverage amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum coverage amount shall apply to a contract that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, a health maintenance organization shall not be precluded from providing a coverage amount for an enrollee in any calendar year that exceeds the coverage amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the health maintenance organization to appropriately provide coverage for health care services, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The health maintenance organization may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the health maintenance organization and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting coverage for health care services otherwise available to an enrollee.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the health maintenance organization of the continued medical necessity of the specified therapies and interventions.

h.The provisions of this section shall apply to those enrollee agreements in which the health maintenance organization has reserved the right to change the premium.

L.2009, c.115, s.8.



Section 26:2J-4.35 - Hmo To Provide Coverage For Oral Anticancer Medications.

26:2J-4.35 HMO to provide coverage for oral anticancer medications.

8. a. A health maintenance organization contract for health care services that is delivered, issued, executed, or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide health care services for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the contract provides for covered intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A health maintenance organization contract shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the contract as of the effective date of this act.

d.This section shall apply to those contracts for health care services under which the right to change the schedule of charges for enrollee coverage is reserved.

L.2011, c.188, s.8.



Section 26:2J-4.36 - Hmo To Provide Coverage For Sickle Cell Anemia.

26:2J-4.36 HMO to provide coverage for sickle cell anemia.

6.Every health maintenance organization contract that provides health care services and is delivered, issued, executed, or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance, on or after the effective date of this act, shall provide health care services to an enrollee for the medical treatment of sickle cell anemia and, if the contract provides health care services for outpatient prescription drugs, then the contract shall provide health care services to an enrollee for prescription drugs for the treatment of sickle cell anemia.

The health care services shall be provided to the same extent as for any other medical condition under the contract.

The provisions of this section shall apply to those contracts for health care services by health maintenance organizations under which the right to change the schedule of charges for enrollee coverage is reserved.

L.2011, c.210, s.6.



Section 26:2J-4.37 - Health Maintenance Organization To Provide Coverage For Prescription Eye Drops.

26:2J-4.37 Health maintenance organization to provide coverage for prescription eye drops.

8. a. A health maintenance organization contract which provides hospital or medical expense benefits that include coverage for prescription eye drops, issued or continued in this State, or approved for issuance or renewal in this State by the Commissioner of Banking and Insurance on or after the effective date of this act, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the enrollee or covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

b.The provisions of this section shall apply to those contracts for health care services by health maintenance organizations under which the health maintenance organization has reserved the right to change the schedule of charges.

L.2013, c.50, s.8.



Section 26:2J-4.38 - Health Maintenance Organization, Coverage For Synchronization Of Prescribed Medications.

26:2J-4.38 Health maintenance organization, coverage for synchronization of prescribed medications.
6. a. Every certificate of authority to establish and operate a health maintenance organization in this State issued, continued or renewed in this State, or approved for issuance, continuation or renewal in this State on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2) provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

b.This section shall apply to all enrollee agreements in which the health maintenance organization has reserved the right to change the schedule of charges.

c.This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.6.



Section 26:2J-5 - Powers Of Health Maintenance Organizations

26:2J-5. Powers of health maintenance organizations
a. The powers of a health maintenance organization include the following:

(1) the purchase, lease, construction, renovation, operation, or maintenance of health care facilities, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such other purposes as may be necessary in the transaction of the business of the organization;

(2) the receiving of funds by loan or otherwise;

(3) the making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing health care facilities or in furtherance of a program providing health care services to enrollees;

(4) the assumption of responsibility for the furnishing of health care services through providers which are under contract with or employed by the health maintenance organization to persons including but not limited to enrollees;

(5) the contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment and administration;

(6) the contracting with an insurance company licensed in this State, or with a hospital or medical service corporation authorized to do business in this State, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization which may include provisions for reasonable classifications for the purpose of establishing rates and reasonable restrictions based on underwriting consideration; and

(7) the offering, in addition to basic health care services, of:

(a) additional health care services;

(b) indemnity benefits covering out-of-area or emergency services; and

(c) indemnity benefits, in addition to those relating to out-of-area and emergency services, provided through insurers or hospital or medical service corporations.

b. (1) A health maintenance organization shall file notice, with adequate supporting information, with the commissioner prior to the exercise of any power granted in subsection a. (1) or (2) of this section. The commissioner shall disapprove such exercise of power if in his opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the commissioner does not disapprove within 30 days of filing, it shall be deemed approved.

(2) The commissioner may promulgate rules and regulations exempting from the filing requirements of paragraph (1) of this subsection those activities having a de minimis effect.

L.1973, c. 337, s. 5, eff. Dec. 27, 1973.



Section 26:2J-6 - Governing Body

26:2J-6. Governing body
a. The governing body of any health maintenance organization may include providers, other individuals, or both.

b. Such governing body shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms.

L.1973, c. 337, s. 6, eff. Dec. 27, 1973.



Section 26:2J-7 - Protection Against Wrongful Acts

26:2J-7. Protection against wrongful acts
Any director, officer employee or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such organization shall be bonded in an amount to be determined by the commissioner.

L.1973, c. 337, s. 7, eff. Dec. 27, 1973.



Section 26:2J-8 - Evidence Of Coverage

26:2J-8. Evidence of coverage
8. Evidence of coverage. a. (1) Enrollees are entitled to receive evidence of coverage and evidence of the total amount of payment which the enrollee is obligated to prepay for health care services and, where applicable, for indemnity benefits. If an enrollee obtains coverage through an insurance policy or through a contract issued by a hospital or medical service corporation or health service corporation, whether by option or otherwise, the insurer or the hospital or medical service corporation or health service corporation shall issue the evidence of coverage. Otherwise, the health maintenance organization shall issue the evidence of coverage.

(2) No evidence of coverage, or amendment thereto, shall be issued or delivered to any person until a copy of the form of the evidence of coverage, or amendment thereto, has been filed with the commissioner or, where applicable, with the Commissioner of Insurance.

(3) An evidence of coverage shall contain:



(a) provisions or statements which are not unjust, unfair, inequitable, misleading, deceptive, or which encourage misrepresentation, or which are untrue, misleading or deceptive as defined in subsection a. of section 15 of P.L.1973, c.337 (C.26:2J-15); and

(b) a clear and complete statement, if a contract, or a reasonably complete summary, if a certificate, of:

(i) the health care services and where applicable the insurance or other benefits, if any, to which enrollees are entitled;

(ii) any limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including any deductible or co-payment feature;

(iii) where and in what manner information is available as to how services may be obtained;

(iv) a clear and understandable description of the health maintenance organization's method for resolving enrollee complaints; and

(v) the total amount of payment for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts, or an indication whether the plan is contributory or non-contributory with respect to group certificates.

(4) Any subsequent change may be evidenced in a separate document issued to the enrollee.

b. (1) no schedule of charges for enrollee coverage for health care services, or amendment thereto, may be used by a health maintenance organization until a copy of such schedule, or amendment thereto, has been filed with the Commissioner of Insurance for informational purposes; provided, however, that the Commissioner of Insurance may bring an enforcement action pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) if the commissioner has reason to believe that the rates are excessive, inadequate or unfairly discriminatory.

(2) such charges may be established in accordance with actuarial principles for various categories of enrollees, provided that charges applicable to an enrollee shall not be individually determined based on the status of his health. However, the charges shall not be excessive, inadequate, or unfairly discriminatory. A certification, by a qualified actuary, to the appropriateness of the charges, based on reasonable assumptions, shall accompany the filing.

c. In accordance with the provisions of section 26 of P.L.1995, c.73 (C.26:2J-44), the commissioner or, where applicable, the Commissioner of Insurance shall approve any form if the requirements of subsection a. of this section are met. It shall be unlawful to issue such form until approved. A form that is disapproved may be resubmitted for approval in accordance with subsections b., c., and d. of section 25 of P.L.1995, c.73 (C.26:2J-43) and shall be subject to review in accordance with the procedure described in the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder. Any such form which is filed by the commissioner or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

d. The commissioner or Commissioner of Insurance, where applicable, may require the submission of whatever relevant information he deems necessary in determining whether to approve or disapprove a filing made pursuant to subsection a. of this section.

L.1973,c.337,s.8; amended 1994,c.11,s.11; 1995,73,s.28.



Section 26:2J-8.1 - Health Maintenance Organization To Receive, Transmit Transactions Electronically; Standards.

26:2J-8.1 Health maintenance organization to receive, transmit transactions electronically; standards.

7. a. Within 180 days of the adoption of a timetable for implementation pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health maintenance organization or its agent or a subsidiary that processes health care benefits claims as a third party administrator, shall demonstrate to the satisfaction of the Commissioner of Banking and Insurance that it will adopt and implement all of the standards to receive and transmit health care transactions electronically, according to the corresponding timetable, and otherwise comply with the provisions of this section, as a condition of its continued authorization to do business in this State.

The Commissioner of Banking and Insurance may grant extensions or waivers of the implementation requirement when it has been demonstrated to the commissioner's satisfaction that compliance with the timetable for implementation will result in an undue hardship to a health maintenance organization, or its agent, its subsidiary or its covered persons.

b.Within 12 months of the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health maintenance organization or its agent or a subsidiary that processes health care benefits claims as a third party administrator shall use the standard health care enrollment and claim forms in connection with all group and individual health maintenance organization coverage for health care services issued, delivered, executed or renewed in this State.

c.Twelve months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health maintenance organization or its agent shall require that health care providers file all claims for payment for health care services. A covered person who receives health care services shall not be required to submit a claim for payment, but notwithstanding the provisions of this subsection to the contrary, a covered person shall be permitted to submit a claim on his own behalf, at the covered person's option. All claims shall be filed using the standard health care claim form applicable to the contract.

d.For the purposes of this subsection, "substantiating documentation" means any information specific to the particular health care service provided to a covered person.

(1)Effective 180 days after the effective date of P.L.1999, c.154, a health maintenance organization or its agent, hereinafter the payer, shall remit payment for every insured claim submitted by a covered person or health care provider, no later than the 30th calendar day following receipt of the claim by the payer or no later than the time limit established for the payment of claims in the Medicare program pursuant to 42 U.S.C. s.1395u(c)(2)(B), whichever is earlier, if the claim is submitted by electronic means, and no later than the 40th calendar day following receipt if the claim is submitted by other than electronic means, if:

(a)the health care provider is eligible at the date of service;

(b)the person who received the health care service was covered on the date of service;

(c)the claim is for a service or supply covered under the health benefits plan;

(d)the claim is submitted with all the information requested by the payer on the claim form or in other instructions that were distributed in advance to the health care provider or covered person in accordance with the provisions of section 4 of P.L.2005, c.352 (C.17B:30-51) ; and

(e)the payer has no reason to believe that the claim has been submitted fraudulently.

(2)If all or a portion of the claim is not paid within the time frames provided in paragraph (1) of this subsection because:

(a) the claim submission is incomplete because the required substantiating documentation has not been submitted to the payer;

(b)the diagnosis coding, procedure coding, or any other required information to be submitted with the claim is incorrect;

(c)the payer disputes the amount claimed; or

(d)there is strong evidence of fraud by the provider and the payer has initiated an investigation into the suspected fraud,

the payer shall notify the health care provider, by electronic means and the covered person in writing within 30 days of receiving an electronic claim, or notify the covered person and health care provider in writing within 40 days of receiving a claim submitted by other than electronic means, that:

(i)the claim is incomplete with a statement as to what substantiating documentation is required for adjudication of the claim;

(ii)the claim contains incorrect information with a statement as to what information must be corrected for adjudication of the claim;

(iii) the payer disputes the amount claimed in whole or in part with a statement as to the basis of that dispute; or

(iv)the payer finds there is strong evidence of fraud and has initiated an investigation into the suspected fraud in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(3)If all or a portion of an electronically submitted claim cannot be adjudicated because the diagnosis coding, procedure coding or any other data required to be submitted with the claim was missing, the payer shall electronically notify the health care provider or its agent within seven days of that determination and request any information required to complete adjudication of the claim.

(4)Any portion of a claim that meets the criteria established in paragraph (1) of this subsection shall be paid by the payer in accordance with the time limit established in paragraph (1) of this subsection.

(5)A payer shall acknowledge receipt of a claim submitted by electronic means from a health care provider, no later than two working days following receipt of the transmission of the claim.

(6)If a payer subject to the provisions of P.L.1983, c.320 (C.17:33A-1 et seq.) has reason to believe that a claim has been submitted fraudulently, it shall investigate the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), or refer the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(7)Payment of an eligible claim pursuant to paragraphs (1) and (4) of this subsection shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means and on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

If payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of paragraph (2) or paragraph (3) of this subsection, the claims payment shall be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, for claims submitted by electronic means and the 40th calendar day for claims submitted by other than electronic means, following receipt by the payer of the required documentation or information or modification of an initial submission.

If payment is withheld on all or a portion of a claim by a payer pursuant to paragraph (2) or (3) of this subsection and the provider is not notified within the time frames provided for in those paragraphs, the claim shall be deemed to be overdue.

(8) (a) No payer that has reserved the right to change the premium shall deny payment on all or a portion of a claim because the payer requests documentation or information that is not specific to the health care service provided to the covered person.

(b)No payer shall deny payment on all or a portion of a claim while seeking coordination of benefits information unless good cause exists for the payer to believe that other insurance is available to the covered person. Good cause shall exist only if the payer's records indicate that other coverage exists. Routine requests to determine whether coordination of benefits exists shall not be considered good cause.

(c)In the event payment is withheld on all or a portion of a claim by a payer pursuant to subparagraph (a) or (b) of this paragraph, the claims payment shall be deemed to be overdue if not remitted to the claimant or his agent by the payer on or before the 30th calendar day or the time limit established by the Medicare program, whichever is earlier, following receipt by the payer of a claim submitted by electronic means or on or before the 40th calendar day following receipt of a claim submitted by other than electronic means.

(9)An overdue payment shall bear simple interest at the rate of 12% per annum. The interest shall be paid to the health care provider at the time the overdue payment is made. The amount of interest paid to a health care provider for an overdue claim shall be credited to any civil penalty for late payment of the claim levied by the Department of Human Services against a payer that does not reserve the right to change the premium.

(10) With the exception of claims that were submitted fraudulently or submitted by health care providers that have a pattern of inappropriate billing or claims that were subject to coordination of benefits, no payer shall seek reimbursement for overpayment of a claim previously paid pursuant to this section later than 18 months after the date the first payment on the claim was made. No payer shall seek more than one reimbursement for overpayment of a particular claim. At the time the reimbursement request is submitted to the health care provider, the payer shall provide written documentation that identifies the error made by the payer in the processing or payment of the claim that justifies the reimbursement request. No payer shall base a reimbursement request for a particular claim on extrapolation of other claims, except under the following circumstances:

(a)in judicial or quasi-judicial proceedings, including arbitration;

(b)in administrative proceedings;

(c)in which relevant records required to be maintained by the health care provider have been improperly altered or reconstructed, or a material number of the relevant records are otherwise unavailable; or

(d)in which there is clear evidence of fraud by the health care provider and the payer has investigated the claim in accordance with its fraud prevention plan established pursuant to section 1 of P.L.1993, c.362 (C.17:33A-15), and referred the claim, together with supporting documentation, to the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety established pursuant to section 32 of P.L.1998, c.21 (C.17:33A-16).

(11) (a) In seeking reimbursement for the overpayment from the health care provider, except as provided for in subparagraph (b) of this paragraph, no payer shall collect or attempt to collect:

(i)the funds for the reimbursement on or before the 45th calendar day following the submission of the reimbursement request to the health care provider;

(ii)the funds for the reimbursement if the health care provider disputes the request and initiates an appeal on or before the 45th calendar day following the submission of the reimbursement request to the health care provider and until the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section are exhausted; or

(iii) a monetary penalty against the reimbursement request, including but not limited to, an interest charge or a late fee.

The payer may collect the funds for the reimbursement request by assessing them against payment of any future claims submitted by the health care provider after the 45th calendar day following the submission of the reimbursement request to the health care provider or after the health care provider's rights to appeal set forth under paragraphs (1) and (2) of subsection e. of this section have been exhausted if the payer submits an explanation in writing to the provider in sufficient detail so that the provider can reconcile each covered person's bill.

(b)If a payer has determined that the overpayment to the health care provider is a result of fraud committed by the health care provider and the payer has conducted its investigation and reported the fraud to the Office of the Insurance Fraud Prosecutor as required by law, the payer may collect an overpayment by assessing it against payment of any future claim submitted by the health care provider.

(12) No health care provider shall seek reimbursement from a payer or covered person for underpayment of a claim submitted pursuant to this section later than 18 months from the date the first payment on the claim was made, except if the claim is the subject of an appeal submitted pursuant to subsection e. of this section or the claim is subject to continual claims submission. No health care provider shall seek more than one reimbursement for underpayment of a particular claim.

e. (1) A health maintenance organization or its agent, hereinafter the payer, shall establish an internal appeal mechanism to resolve any dispute raised by a health care provider regardless of whether the health care provider is under contract with the payer regarding compliance with the requirements of this section or compliance with the requirements of sections 4 through 7 of P.L.2005, c.352 (C.17B:30-51 through C.17B:30-54). No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of an appeal pursuant to this subsection. The payer shall conduct the appeal at no cost to the health care provider.

A health care provider may initiate an appeal on or before the 90th calendar day following receipt by the health care provider of the payer's claims determination, which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance which shall describe the type of substantiating documentation that must be submitted with the form. The payer shall conduct a review of the appeal and notify the health care provider of its determination on or before the 30th calendar day following the receipt of the appeal form. If the health care provider is not notified of the payer's determination of the appeal within 30 days, the health care provider may refer the dispute to arbitration as provided by paragraph (2) of this subsection.

If the payer issues a determination in favor of the health care provider, the payer shall comply with the provisions of this section and pay the amount of money in dispute, if applicable, with accrued interest at the rate of 12% per annum, on or before the 30th calendar day following the notification of the payer's determination on the appeal. Interest shall begin to accrue on the day the appeal was received by the payer.

If the payer issues a determination against the health care provider, the payer shall notify the health care provider of its findings on or before the 30th calendar day following the receipt of the appeal form and shall include in the notification written instructions for referring the dispute to arbitration as provided by paragraph (2) of this subsection.

The payer shall report annually to the Commissioner of Banking and Insurance the number of appeals it has received and the resolution of each appeal.

(2)Any dispute regarding the determination of an internal appeal conducted pursuant to paragraph (1) of this subsection may be referred to arbitration as provided in this paragraph. The Commissioner of Banking and Insurance shall contract with a nationally recognized, independent organization that specializes in arbitration to conduct the arbitration proceedings.

Any party may initiate an arbitration proceeding on or before the 90th calendar day following the receipt of the determination which is the basis of the appeal, on a form prescribed by the Commissioner of Banking and Insurance. No dispute shall be accepted for arbitration unless the payment amount in dispute is $1,000 or more, except that a health care provider may aggregate his own disputed claim amounts for the purposes of meeting the threshold requirements of this subsection. No dispute pertaining to medical necessity which is eligible to be submitted to the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11) shall be the subject of arbitration pursuant to this subsection.

(3)The arbitrator shall conduct the arbitration proceedings pursuant to the rules of the arbitration entity, including rules of discovery subject to confidentiality requirements established by State or federal law.

(4)An arbitrator's determination shall be:

(a)signed by the arbitrator;

(b)issued in writing, in a form prescribed by the Commissioner of Banking and Insurance, including a statement of the issues in dispute and the findings and conclusions on which the determination is based; and

(c)issued on or before the 30th calendar day following the receipt of the required documentation.

The arbitration shall be nonappealable and binding on all parties to the dispute.

(5)If the arbitrator determines that a payer has withheld or denied payment in violation of the provisions of this section, the arbitrator shall order the payer to make payment of the claim, together with accrued interest, on or before the 10th business day following the issuance of the determination. If the arbitrator determines that a payer has withheld or denied payment on the basis of information submitted by the health care provider and the payer requested, but did not receive, this information from the health care provider when the claim was initially processed pursuant to subsection d. of this section or reviewed under internal appeal pursuant to paragraph (1) of this subsection, the payer shall not be required to pay any accrued interest.

(6)If the arbitrator determines that a health care provider has engaged in a pattern and practice of improper billing and a refund is due to the payer, the arbitrator may award the payer a refund, including interest accrued at the rate of 12% per annum. Interest shall begin to accrue on the day the appeal was received by the payer for resolution through the internal appeals process established pursuant to paragraph (1) of this subsection.

(7)The arbitrator shall file a copy of each determination with and in the form prescribed by the Commissioner of Banking and Insurance.

f.As used in this section, "insured claim" or "claim" means a claim by a covered person for payment of benefits under an insured health maintenance organization contract for which the financial obligation for the payment of a claim under the health maintenance organization coverage for health care services rests upon the health maintenance organization.

g.Any person found in violation of this section with a pattern and practice as determined by the Commissioner of Banking and Insurance shall be liable to a civil penalty as set forth in section 17 of P.L.2005, c.352 (C.17B:30-55).

L.1999,c.154,s.7; amended 2005, c.352, s.15.



Section 26:2J-9 - Annual Report

26:2J-9. Annual report
a. Every health maintenance organization shall annually, on or before March 1, file a report verified by at least two principal officers with the commissioner, with a copy to the Commissioner of Insurance covering the preceding calendar year.

b. Such report shall be on forms prescribed by the commissioner and shall include:

(1) a financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent public accountant;

(2) any material changes in the information submitted pursuant to section 3 c. hereof;

(3) the number of persons enrolled during the year, the number of enrollees as of the end of the year and the number of enrollments terminated during the year;

(4) a summary of information compiled pursuant to section 4 a. (2)(c) hereof in such form as required by the commissioner" ; and

(5) such other information relating to the performance of the health maintenance organization as is necessary to enable the commissioner to carry out his duties under this act.

L.1973, c. 337, s. 9, eff. Dec. 27, 1973.



Section 26:2J-10 - Information To Enrollees

26:2J-10. Information to enrollees
a. Every health maintenance organization shall annually provide to its enrollees:

(1) a summary of any material changes since the issuance of the last report;

(2) a description of the available health care services and information as to where and how to secure them; and

(3) a clear and understandable description of the health maintenance organization's method for resolving enrollee complaints.

b. Every health maintenance organization shall make available to its enrollees the most recent annual statement of financial condition.

L.1973, c. 337, s. 10, eff. Dec. 27, 1973.



Section 26:2J-10.1 - Coverage Provided By Health Maintenance Organization For Subscriber's Child

26:2J-10.1. Coverage provided by health maintenance organization for subscriber's child
13. a. A health maintenance organization contract or certificate in which dependent coverage is available shall not deny coverage for an enrollee's child for health care services on the grounds that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the enrollee's federal tax return; or

(3) The child does not reside with the enrollee or in the health maintenance organization's service area, provided that the child complies with the terms and conditions of the coverage with respect to the use of specified providers.

b. If a child has coverage through a health maintenance organization plan of a noncustodial parent, the health maintenance organization shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain health care services through the child's noncustodial parent's coverage;

(2) Permit the custodial parent, or the health care provider with the authorization of the custodial parent, to submit claims for health care services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the health care provider or the Division of Medical Assistance and Health Services in the Department of Human Services which administers the State Medicaid program, as appropriate.

c. When a parent who is the enrollee is eligible for dependent coverage and is required by a court or administrative order to provide health insurance coverage for his child, the health maintenance organization shall:

(1) Permit the parent to enroll his child as a dependent, without regard to any enrollment season restrictions;

(2) Permit the child's other parent, or the Division of Medical Assistance and Health Services as the State Medicaid agency or the Division of Family Development as the State IV-D agency, in the Department of Human Services, to enroll the child if the parent who is the enrollee fails to enroll the child; and

(3) Not terminate coverage of the child unless the parent who is the enrollee provides the health maintenance organization with satisfactory written evidence that: the court or administrative order is no longer in effect; or the child is or will be enrolled in a comparable health benefits plan whose coverage will be effective on the date of the termination of coverage.

L.1995,c.288,s.13.



Section 26:2J-10.2 - Requirements Applicable To State Medicaid

26:2J-10.2. Requirements applicable to State Medicaid
14. A health maintenance organization shall not impose requirements on the Division of Medical Assistance and Health Services in the Department of Human Services which has been assigned the rights of an individual who is eligible for medical assistance under the State Medicaid program, that are different from requirements applicable to an agent or assignee of any other enrollee.

L.1995,c.288,s.14.



Section 26:2J-10.3 - Coverage For Certain Dependents Until Age 31 By Health Maintenance Organization.

26:2J-10.3 Coverage for certain dependents until age 31 by health maintenance organization.

6. a. As used in this section, "dependent" means an enrollee's child by blood or by law who:

(1)is 30 years of age or younger;

(2)is unmarried;

(3)has no dependent of his own;

(4)is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education; and

(5)(a) is not actually provided coverage as a named subscriber, insured, enrollee, or covered person under any other group or individual health benefits plan, group health plan, church plan or health benefits plan, or entitled to benefits under Title XVIII of the Social Security Act, Pub.L.74-271 (42 U.S.C. s.1395 et seq.) at the time dependent coverage pursuant to this section begins or will begin; and

(b)there is evidence of prior, creditable coverage or receipt of benefits under a benefits plan or by law as set forth in subparagraph (a) of this paragraph.

b. (1) A health maintenance organization contract that provides coverage for an enrollee's dependent under which coverage of the dependent terminates at a specific age before the dependent's 30th birthday, and is delivered, issued, executed or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) on or after the effective date of this section of P.L.2008, c.38, shall, upon the application of the dependent as set forth in subsection c. of this section, provide coverage to the dependent after that specific age, until the dependent's 31st birthday.

(2)Nothing herein shall be construed to require:

(a)coverage for services provided to a dependent before the effective date of this section of P.L.2008, c.38; or

(b)that an employer or other group contract holder pay all or part of the cost of coverage for a dependent as provided pursuant to this section.

c. (1) A dependent covered by an enrollee's contract, which coverage under the contract terminates at a specific age on or before the dependent's 30th birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's 30th birthday:

(a)within 30 days prior to the termination of coverage at the specific age provided in the contract;

(b)within 30 days after meeting the requirements for dependent status as set forth in subsection a. of this section, when coverage for the dependent under the contract previously terminated; or

(c)during an open enrollment period, as provided pursuant to the contract, if the dependent meets the requirements for dependent status as set forth in subsection a. of this section during the open enrollment period.

(2)(Deleted by amendment, P.L.2008, c.38)

d. (1) Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall consist of coverage which is identical to the coverage provided to that dependent prior to the termination of coverage at the specific age provided in the contract. If coverage is modified under the contract for any similarly situated dependents for coverage prior to the termination of coverage at the specific age provided in the contract, the coverage shall also be modified in the same manner for the dependent.

(2)Coverage for a dependent who makes a written election for coverage pursuant to subsection c. of this section shall not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

e. (1) The enrollee's contract may require payment under the schedule of charges by the enrollee or dependent, as appropriate, subject to the approval of the Commissioner of Banking and Insurance, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection c. of this section. The payment shall not exceed 102% of the applicable portion of the schedule of charges previously paid for that dependent's coverage under the contract prior to the termination of coverage at the specific age provided in the contract.

(2)The applicable portion of the schedule of charges previously paid for the dependent's coverage under the contract shall be determined pursuant to regulations promulgated by the Commissioner of Banking and Insurance, based upon the difference between the contract's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier deemed appropriate by the commissioner which provides a substantially similar result.

(3)Payments under the schedule of charges may, at the election of the payor, be made in monthly installments.

f.Coverage for a dependent provided pursuant to this section shall be provided until the earlier of the following:

(1)the date upon which the dependent is disqualified for dependent status as set forth in subsection a. of this section;

(2)the date upon which coverage ceases under the contract by reason of a failure to make a timely payment under any schedule of charges required under the contract by the enrollee or dependent for coverage provided pursuant to this section. The payment under any schedule of charges shall be considered to be timely if made within 30 days after the due date or within a longer period as may be provided for by the contract; or

(3)the date upon which the contract, under which coverage is provided to a dependent, ceases to provide coverage to the enrollee.

Nothing herein shall be construed to permit a health maintenance organization to refuse a written election for coverage by a dependent pursuant to subsection c. of this section, based upon the dependent's prior disqualification pursuant to paragraph (1) of this subsection, other than a disqualification based on age or lack of evidence of prior, creditable coverage or receipt of benefits.

g.Notice regarding coverage for a dependent as provided pursuant to this section shall be provided to an enrollee by the health maintenance organization:

(1)in the certificate of coverage or other equivalent document prepared for enrollees and delivered on or about the date of commencement of the enrollees' coverage; and

(2)(Deleted by amendment, P.L.2008, c.38)

(3)in a notice delivered to enrollees on a quarterly basis.

h.This section shall apply to those contracts in which the health maintenance organization has reserved the right to change the schedule of charges.

L.2005, c.375, s.6; amended 2008, c.38, s.34.



Section 26:2J-11 - Annual Open Enrollment Period

26:2J-11. Annual open enrollment period
a. After a health maintenance organization has been in operation 24 months, it shall have an annual open enrollment period of at least one month during which it accepts enrollees up to the limits of its capacity, as determined by the health maintenance organization, in the order in which they apply for enrollment. A health maintenance organization may apply to the commissioner for authorization to impose such underwriting restrictions upon enrollment as are necessary to preserve its financial stability, to prevent excessive adverse selection by prospective enrollees, or to avoid unreasonably high or unmarketable charges for enrollee coverage for health care services. The commissioner shall approve or deny such application within 30 days of the receipt thereof from the health maintenance organization. The Commissioner of Insurance shall certify to the commissioner the appropriateness of any requested underwriting restrictions.

b. Health maintenance organizations providing or arranging for services exclusively on a group contract basis may limit the open enrollment provided for in subsection a. to all members of the group or groups covered by such contracts.

c. A health maintenance organization shall notify its enrollees in writing at the time of enrollment, and include a notice in the promotional material which it distributes to prospective enrollees, that a person's choice of health benefits plan will determine his coverage until the next annual open enrollment period, regardless of the continued availability of a particular health care provider who contracts with that health maintenance organization, unless the enrollee moves his place of residence outside of the organization's designated service area.

L.1973, c.337, s.11; amended 1989,c.321,s.1.



Section 26:2J-11.1 - Failure To Agree On Terms; Four-month Extension; Notification Of Options

26:2J-11.1. Failure to agree on terms; four-month extension; notification of options
If a health maintenance organization authorized to operate in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) and a general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) with which the health maintenance organization has a contract to provide services to its enrollees, are unable to agree on the terms of a new contract upon the expiration of the current contract, the hospital and the health maintenance organization shall continue to abide by the terms of the most current contract for a period of four months from a severance date mutually agreed upon by both parties. In that event, the health maintenance organization shall promptly notify the health care providers with which it has contracted to provide services and provide notification within the four-month extension period to those of its enrollees who reside in the county in which the hospital is located or in an adjacent county in writing as to the extension of the terms of the most current contract, and shall in the notice to its enrollees advise them of the options available to them with respect to their health care coverage.

L.1989, c.321, s.2.



Section 26:2J-12 - Complaint System

26:2J-12. Complaint system
a. (1) Every health maintenance organization shall establish and maintain a complaint system to provide reasonable procedures for the resolution of written complaints initiated by enrollees concerning health care services.

(2) Each health maintenance organization shall submit to the commissioner an annual report in a form prescribed by him which shall include:

(a) a description of the procedures of such complaint system;

(b) the total number of written complaints handled through such complaint system and a compilation of causes underlying the complaints filed; and

(c) the number, amount, and disposition of malpractice claims settled during the year by the health maintenance organization and any of the providers used by it.

b. The health maintenance organization shall maintain records of written complaints filed with it concerning other than health care services and shall submit to the commissioner a summary report at such times and in such format as the commissioner may require.

c. The commissioner may examine such complaint system.

L.1973, c. 337, s. 12, eff. Dec. 27, 1973.



Section 26:2J-13 - Investments

26:2J-13. Investments
With the exception of investments made in accordance with section 5 a. (1) and (3) hereof, the investable funds of a health maintenance organization shall be only in securities or other investments permitted by the laws of this State for the investment of assets constituting the legal reserves of life insurance companies or such other securities or investments as the commissioner may permit with the approval of the Commissioner of Insurance.

L.1973, c. 337, s. 13, eff. Dec. 27, 1973.



Section 26:2J-14 - Protection Against Insolvency

26:2J-14. Protection against insolvency
Each health maintenance organization shall deposit cash or a form of guaranty or security in such amount as will assure that the obligations to the enrollees will be performed in such amount and for such time as prescribed by the commissioner, or where applicable by the Commissioner of Insurance. The commissioner may waive this requirement whenever satisfied that the assets of the organization or its contracts with insurers, hospital or medical service corporation governments, or other organizations are sufficient to reasonably assure the performance of its obligations.

L.1973, c. 337, s. 14, eff. Dec. 27, 1973.



Section 26:2J-15 - Prohibited Practices For Health Maintenance Organization

26:2J-15.Prohibited practices for health maintenance organization
15. a. No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purpose of this act:

(1)a statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a health care plan;

(2)a statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health care plan, if such benefit or advantage or absence of limitation, exclusion or disadvantage does not in fact exist;

(3)an evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health care plans and evidences of coverage therefore, to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the health care plan issuing such evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

b. The unfair trade practice provisions of the New Jersey insurance law (N.J.S.17B:30-1 through 22) shall be construed to apply to health maintenance organizations, health care plans and evidences of coverage except to the extent that the commissioner determines that the nature of health maintenance organizations, health care plans and evidence of coverage render such sections clearly inappropriate.

c. An enrollee may not be canceled or nonrenewed except for the failure to pay the charge for such coverage, or for such other reasons as may be promulgated by the commissioner.

d. No health maintenance organization, unless licensed as an insurer, may use in its name, evidence of coverage, or literature any of the words "insurance," "assurance," "casualty," "surety," "mutual," or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance, or surety corporation doing business in this State.

e. A health maintenance organization shall not consider a person's eligibility for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or the equivalent statute in another state, when determining the person's eligibility for enrollment in, or the provision of health care services under, a contract or certificate for health care services.

The provisions of this section shall be enforced by the State Director of the Division of Consumer Affairs and, where applicable, the commissioner or the Commissioner of Insurance. Nothing in this act shall limit the powers of the Attorney General and the procedures with respect to consumer fraud in P.L.1960, c.39 (C.56:8-1 et seq.).

L.1973,c.337,s.15; amended 1995,c.291,s.9.



Section 26:2J-15.1 - Health Care Services Contract, Exclusion, Rates, Terms Based On Genetic Information Prohibited

26:2J-15.1. Health care services contract, exclusion, rates, terms based on genetic information prohibited

16. Every contract for health care services that is delivered, issued, executed or renewed in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) or approved for issuance or renewal in this State on or after the effective date of this act shall not exclude any person or eligible dependent and shall not establish any rates or terms therefor on the basis of an actual or expected health condition or on the basis of any genetic characteristic. For the purposes of this section, "genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with statistically increased risk of development of a disease, disorder or syndrome.

L.1996,c.126,s.16.



Section 26:2J-16 - Regulation Of Agents

26:2J-16. Regulation of agents
The commissioner may, after notice and hearing, promulgate such reasonable rules and regulations, which have been approved by the Commissioner of Insurance, as are necessary to provide for the certification of agents. An agent as used herein means a person directly or indirectly associated with a health maintenance organization who engages in solicitation or enrollment for compensation.

L.1973, c. 337, s. 16, eff. Dec. 27, 1973.



Section 26:2J-17 - Powers Of Insurers And Hospital And Medical Service Corporations

26:2J-17. Powers of insurers and hospital and medical service corporations
a. An insurance company licensed in this State, or a hospital or medical service corporation authorized to do business in this State, may either directly or through a subsidiary or affiliate organize and operate a health maintenance organization under the provisions of this act. Notwithstanding any other law which may be inconsistent herewith, any two or more such insurance companies, hospital or medical service corporations, or subsidiaries or affiliates thereof, may jointly organize and operate a health maintenance organization.

b. Notwithstanding any provision of Title 17 of the Revised Statutes and Title 17B of the New Jersey Statutes, an insurer or a hospital or medical service corporation may contract with a health maintenance organization to provide insurance or protection against the cost of care furnished through health maintenance organizations and to provide coverage in the event of the failure of health maintenance organization to meet its obligations. The enrollees of a health maintenance organization constitute a permissible group under such laws. Among other things, under such contracts, the insurer or hospital or medical service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers.

L.1973, c. 337, s. 17, eff. Dec. 27, 1973.



Section 26:2J-18 - Examinations

26:2J-18. Examinations
a. Not less frequently than once every 3 years the commissioner may make an examination concerning the quality of health care services and other affairs of the health maintenance organization and providers with whom such organization has contracts, agreements, or other arrangements. The commissioner may make such examination at any time.

b. Every health maintenance organization and provider shall submit its books and records to such examinations. For the purpose of examinations, the commissioner may administer oaths to, and examine the officers and agents of the health maintenance organization and the principals of such providers concerning their business.

c. The expenses of examinations under this section up to $1,000.00 annually shall be assessed against the organization being examined and such amount shall be remitted to the commissioner.

d. In lieu of such examination, the commissioner may accept the report of an examination made by the Commissioner of Health or Commissioner of Insurance of another state.

L.1973, c. 337, s. 18, eff. Dec. 27, 1973.



Section 26:2J-18.1 - Examination Of Hmo By Commissioner Of Banking And Insurance.

26:2J-18.1 Examination of HMO by Commissioner of Banking and Insurance.

20. The Commissioner of Banking and Insurance may conduct an examination of a health maintenance organization in accordance with the procedures provided in P.L.1993, c.236 (C.17:23-20 et seq.) as often as he deems necessary in order to protect the interests of providers, contract holders, members, and the residents of this State. An organization shall make its relevant books and records available for examination by the Commissioner of Banking and Insurance, and retain its records in accordance with a schedule established by the Commissioner of Banking and Insurance by regulation. The reasonable expenses of the examination shall be borne by the organization being examined. In lieu of such examination, the Commissioner of Banking and Insurance may accept the report of an examination made by the commissioner of another state.

L.1997,c.192,s.20; amended 2005, c.65, s.7.



Section 26:2J-18.2 - Definitions Relative To Risk Based Capital Requirements For Hmos.

26:2J-18.2 Definitions relative to risk based capital requirements for HMOs.

1. As used in sections 1 through 5 of P.L.2005, c.65 (C.26:2J-18.2 et seq.):

"Commissioner" means the Commissioner Banking and Insurance.

"Health maintenance organization" means an entity authorized to transact business in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.).

L.2005,c.65,s.1.



Section 26:2J-18.3 - Increase Of Capital, Surplus; Methods, Procedures.

26:2J-18.3 Increase of capital, surplus; methods, procedures.

2. The commissioner may increase the amount of capital or surplus required of a health maintenance organization, or subsequently revise or redetermine that increase, using appropriate methods and procedures established by rules and regulations adopted by the commissioner, in order to provide adequate protection against risks affecting the health maintenance organization's financial condition that are not adequately or fully covered by its reserves or other assets, but under no circumstances shall a health maintenance organization's capital or surplus be less than the capital or surplus required pursuant to regulation as prescribed by the commissioner; provided, however, that any increase required by a subsequent revision or redetermination pursuant to this section, shall be made only after a formal departmental hearing, on the record, unless that hearing is waived by the affected health maintenance organization. All matters pertaining to a hearing or to an increase in capital or surplus pursuant to this section shall be confidential and not subject to subpoena or public inspection, except to the extent that the commissioner finds release of that information necessary to protect the public. The hearing shall be initiated within 20 days after written notice to the health maintenance organization. Any declaration regarding an increase required by a subsequent revision or redetermination shall contain findings specifying the factors deemed significant in regard to the particular health maintenance organization, and shall set forth the reasons supporting the increase of capital or surplus ordered by the commissioner. In determining any increase, revision or redetermination in the amount of capital or surplus, the commissioner shall consider the risks of:

a.Increases or decreases in the frequency and severity of losses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates that it charged for coverage and above or below those reasonably expected under normal conditions;

b.Increases or decreases in expenses under normal operating conditions, as well as increases or decreases in those values, above or below the levels contemplated by the rates it charged for coverage and above or below those reasonably expected under normal conditions;

c.Increases or decreases in the value of, or return on, invested assets under normal operating conditions, as well as increases or decreases in those values, above or below those levels anticipated under normal conditions;

d.Changes in economic, social and market conditions that could adversely or favorably affect the financial condition of the health maintenance organization, including conditions that would make liquidity more or less important than contemplated and would prevent or facilitate timely investments or force or prohibit untimely sales of assets; and

e.Any other contingencies, including reinsurance and unfunded or extra contractual obligations, which may affect the health maintenance organization's financial condition.


L.2005,c.65,s.2.



Section 26:2J-18.4 - Factors In Determining Change In Capital, Surplus.

26:2J-18.4 Factors in determining change in capital, surplus.

3.In determining any increase, revision or redetermination in the capital or surplus of a health maintenance organization pursuant to the provisions of section 2 of P.L.2005, c.65 (C.26:2J-18.3) the commissioner shall take into account the following factors:

a.Methods and techniques used to measure risk exposure and variability;

b.The information available relating to the magnitude of the various risks described in section 2 of P.L.2005, c.65 (C.26:2J-18.3);

c.The extent to which risks described in section 2 of P.L.2005, c.65 (C.26:2J-18.3) are independent or interrelated, and whether any dependency is direct or inverse;

d.The extent to which the health maintenance organization has provided protection against contingencies in ways other than the establishment of surplus, including, but not limited to: redundancy of premiums; margin in reserves and liabilities; adjustability of contracts pursuant to the terms of the contracts; voluntary or mandatory investment valuation reserves; reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; and diversification of assets and underwriting risk; and

e.Any other relevant factors, including the National Association of Insurance Commissioners' reports and independent judgments of the soundness of the health maintenance organization's financial condition, as evidenced by the rating and reports of reliable professional financial services.

L.2005,c.65,s.3.



Section 26:2J-18.5 - Noncompliance, Penalties.

26:2J-18.5 Noncompliance, penalties.

4.The commissioner may suspend or revoke the authority to do business in this State of any health maintenance organization that does not comply with the provisions of P.L.2005, c.65 (C.26:2J-18.2 et al.).

L.2005,c.65,s.4.



Section 26:2J-18.6 - Regulations.

26:2J-18.6 Regulations.

5.The commissioner may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of P.L.2005, c.65 (C.26:2J-18.2 et al.).

L.2005,c.65,s.5.



Section 26:2J-19 - Suspension Or Revocation Of Certificate Of Authority

26:2J-19. Suspension or revocation of certificate of authority
a. The commissioner may suspend or revoke any certificate of authority issued to a health maintenance organization under this act if he finds that any of the following conditions exist:

(1) The health maintenance organization is operating in a manner significantly contrary to that described in section 3, hereof, unless amendments to such submissions have been filed with the commissioner;

(2) The health maintenance organization issues evidence of coverage which does not comply with the requirements of section 8 hereof;

(3) the health maintenance organization does not provide or arrange for basic health care services;

(4) the commissioner finds that:

(a) the health maintenance organization does not meet the requirements of section 4 a. (2), hereof; or

(b) the health maintenance organization is unable to fulfill its obligations to furnish health care services.

(5) the health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(6) the health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under section 6, hereof;

(7) the health maintenance organization has failed to implement the complaint system required by section 12, hereof, in a manner to reasonably resolve valid complaints;

(8) the continued operation of the health maintenance organization would be hazardous to the health and safety of its enrollees;

(9) the health maintenance organization has otherwise failed to substantially comply with this act; or

(10) the health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive or unfair manner.

b. A certificate of authority shall be suspended or revoked only after compliance with the requirements of section 21, hereof.

c. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

d. When the certificate of authority of a health maintenance organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to dissolve its structure, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner or where applicable the Commissioner of Insurance may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

L.1973, c. 337, s. 19, eff. Dec. 27, 1973.



Section 26:2J-21 - Regulation

26:2J-21. Regulation
The commissioner may, upon notice and hearing, promulgate reasonable rules and regulations, as are necessary or proper to carry out the provisions of this act. Where applicable, such rules and regulations shall be promulgated after consultation with the Commissioner of Insurance. Such rules and regulations shall specify those determinations in this act which are to be made by the Commissioner of Insurance and shall be subject to review in accordance with the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1973, c. 337, s. 21, eff. Dec. 27, 1973.



Section 26:2J-22 - Administrative Procedures

26:2J-22. Administrative procedures
a. When the commissioner has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, he shall notify the health maintenance organization and the Commissioner of Insurance in writing specifically stating the grounds for denial, suspension, or revocation and fixing a time of at least 20 days thereafter for a hearing on the matter.

b. The Commissioner of Insurance, or his designated representative, shall be in attendance at the hearing and shall participate in the proceedings. The recommendation and findings of the Commissioner of Insurance with respect to matters relating to the doing of an insurance business or contract with an insurer or hospital or medical services corporation, provided in connection with any decision regarding denial, suspension, or revocation of a certificate of authority, shall be conclusive and binding upon the commissioner. After such hearing, or upon the failure of the health maintenance organization to appear at such hearing, the commissioner shall take action as is deemed advisable on written findings which shall be mailed to the health maintenance organization with a copy thereof to the Commissioner of Insurance. The action of the commissioner and the recommendation and findings of the Commissioner of Insurance and the levy of any administrative penalty shall be subject to judicial review in accordance with chapter 34 of Title 17B of the New Jersey Statutes.

c. The provisions of the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.) of this State shall apply to proceedings under this section to the extent they are not in conflict with subsections a. and b. of this section.

L.1973, c. 337, s. 22, eff. Dec. 27, 1973.



Section 26:2J-23 - Fees.

26:2J-23 Fees.

23.Every health maintenance organization subject to this act shall pay to the commissioner the following fees:

a.for filing an application for a certificate of authority or amendment thereto, $100.00;

b.for filing each annual report, $10.00; and

c.for the purpose of supporting the activities of the Department of Banking and Insurance associated with the regulation of health maintenance organizations, $1.50 per life per year, with payment being made annually no later than July 15 for the preceding calendar year. Payments made by a health maintenance organization pursuant to this act shall not in any way reduce payments that may be owed by a health maintenance organization pursuant to P.L.1995, c.156 (C.17:1C-19 et seq.) and subsequent amendments thereto. No such payment shall be required for any per life per year that is funded through the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) or the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner may promulgate rules and regulations directing that additional fees be paid.

From fees collected under the provisions of subsection c. of this section, the Legislature shall in each fiscal year appropriate to the community health law project the sum of $100,000 to fund a grant in support of a program to provide any senior citizen resident of this State who is covered as an enrollee in or beneficiary of a health plan administered by a health maintenance organization with information concerning the person's rights under the program and assistance with the procedures for receiving the benefits to which the person is entitled under the program.

L.1973, c.337, s.23; amended 2002, c.34, s.18; 2012, c.17, s.277.



Section 26:2J-24 - Administrative Penalty; Enforcement

26:2J-24 Administrative penalty; enforcement
24. a. The commissioner may, in lieu of suspension or revocation of a certificate of authority under section 18 hereof, levy an administrative penalty in an amount not less than $250 nor more than $10,000 for each day that the health maintenance organization is in violation of P.L.1973, c.337 (C.26:2J-1 et seq.), if reasonable notice in writing is given of the intent to levy the penalty and, at the discretion of the commissioner, the health maintenance organization has 30 days, or such additional time as the commissioner shall determine to be reasonable, to remedy the conditions which gave rise to the violation, and fails to do so within the time allowed. Any such penalty may be recovered in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

b. Any person who violates this act is a disorderly person and shall be prosecuted and punished pursuant to the "disorderly persons law," subtitle 12 of Title 2A of the New Jersey Statutes.

c. (1) If the commissioner or the Commissioner of Banking and Insurance shall for any reason have cause to believe that any violation of this act has occurred or is threatened, the commissioner or Commissioner of Banking and Insurance may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation, and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

(2) Proceedings under this subsection c. shall not be governed by any formal procedural requirements, and may be conducted in such manner as the commissioner or the Commissioner of Banking and Insurance may deem appropriate under the circumstances.

d. (1) The commissioner or the Commissioner of Banking and Insurance may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of this act.

(2) Within 20 days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this act have occurred. Such hearings shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and judicial review shall be available as provided therein.

e. In the case of any violation of the provisions of this act, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection d. of this section, the commissioner may institute a proceeding to obtain injunctive relief, in accordance with the applicable Court Rules.

L.1973,c.337,s.24; amended 1997,c.192,s.29.



Section 26:2J-25 - Statutory Construction And Relationship To Other Laws.

26:2J-25 Statutory construction and relationship to other laws.

25.Statutory construction and relationship to other laws.

a.Except as otherwise provided in this act, provisions of the insurance law and provisions of hospital, medical or health service corporation laws shall not be applicable to any health maintenance organization granted a certificate of authority under this act. This provision shall not apply to an insurer or hospital, medical or health service corporation licensed and regulated pursuant to the insurance laws or the hospital, medical or health service corporation laws of this State except with respect to its health maintenance organization activities authorized and regulated pursuant to this act. Charges paid by or on behalf of enrollees of a health maintenance organization with respect to health care services shall not be subject to taxation by the State or any of its political subdivisions, except as otherwise provided in section 3 of P.L.2004, c.49 (C.26:2J-47).

b.Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

c.Any health maintenance organization authorized under this act shall not be deemed to be practicing medicine and shall be exempt from the provisions of chapter 9 of Title 45, Medicine and Surgery, of the Revised Statutes relating to the practice of medicine.

d.Except as provided in P.L.2001, c.187 (C.2A:53A-30 et al.), no person participating in the arrangements of a health maintenance organization other than the actual provider of health care services or supplies directly to enrollees and their families shall be liable for negligence, misfeasance, nonfeasance or malpractice in connection with the furnishings of such services and supplies. The provisions of this subsection shall not be construed to eliminate any cause of action against a health maintenance organization otherwise provided by law.

e.A health maintenance organization shall be subject to the provisions of P.L.1970, c.22 (C.17:27A-1 et seq.), including those relating to merger or acquisition of control.


L.1973,c.337,s.25; amended 2001, c.2, s.1; 2001, c.187, s.8; 2004, c.49, s.4; 2005, c.129, s.1.



Section 26:2J-26 - Filings And Reports As Public Documents.

26:2J-26 Filings and reports as public documents.

26.Filings and reports as public documents.

All applications, filings and reports required under this act shall be treated as public documents and, except for any examination being conducted pursuant to section 20 of P.L.1997, c.192 (C.26:2J-18.1), any matter pertaining to a change in capital or surplus pursuant to the provisions of P.L.2005, c.65 (C.26:2J-18.2 et al.) and contracts referred to in paragraphs (4) and (5) of subsection c. of section 3 of P.L.1973, c. 337 (C.26:2J-3), shall not be considered to be confidential.

L.1973,c.337,s.26; amended 2005, c.65, s.6.



Section 26:2J-27 - Confidentiality Of Medical Information

26:2J-27. Confidentiality of medical information
Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from such enrollee or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this act; or upon the express consent of the enrollee or applicant; or pursuant to statute or court order for the production of evidence or the discovery thereof; or in the event of claim or litigation between such enrollee and the health maintenance organization wherein such data or information is pertinent. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the health organization is entitled to claim.

L.1973, c. 337, s. 27, eff. Dec. 27, 1973.



Section 26:2J-28 - Commissioner Of Health's Authority To Contract

26:2J-28. Commissioner of health's authority to contract
The commissioner or where applicable the Commissioner of Insurance, in carrying out his obligations under sections 4 a. (2), and 18 a. hereof, may contract with qualified persons to make recommendations concerning the determinations required to be made by him. Such recommendations may be accepted in full or in part by the commissioner or Commissioner of Insurance.

L.1973, c. 337, s. 28, eff. Dec. 27, 1973.



Section 26:2J-29 - Enrollment Of State Employees

26:2J-29. Enrollment of State employees
Any employee of the State or any subdivision of the State or any institution supported in whole or in part by the State may elect to enroll in a health maintenance organization and have all deductions from his salary or wages and all contributions being paid by his employer to any health insurer paid instead to a health maintenance organization; provided, however, in no event, shall an employer under this section make a contribution to any alternative health benefits program greater than the contribution being made to any health plan pursuant to a contract in existence on the effective date of this act. Any such employee shall at least annually be allowed to choose an alternative health benefits program made available through his employer.

L.1973, c. 337, s. 29, eff. Dec. 27, 1973.



Section 26:2J-30 - Severability

26:2J-30. Severability
If any section, term, or provision of this act shall be adjudged invalid for any reason, such judgment shall not affect, impair, or invalidate any other section, term, or provision of this act, but the remaining sections, terms, and provisions shall be and remain in full force and effect.

L.1973, c. 337, s. 30, eff. Dec. 27, 1973.



Section 26:2J-31 - Definitions

26:2J-31. Definitions
1. As used in this act:



"Applicant" means any individual who seeks enrollment with a health maintenance organization for the purpose of obtaining medicare supplement health care services.

"Commissioner" means the Commissioner of Insurance.



"Department" means the Department of Insurance.



"Enrollee" means an individual who is enrolled with a health maintenance organization.

"Evidence of coverage" means any booklet, certificate, agreement or contract issued to an enrollee setting out the services and other benefits to which he is entitled.

"Health care services" means those services, including, but not limited to, inpatient hospital and physician care, and outpatient medical services, as set forth in the evidence of coverage.

"Health maintenance organization" means any person which, directly or through contracts with providers, furnishes health care services on a prepaid basis to enrollees in a designated geographic area in this State pursuant to the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.).

"Medicare" means the program established by the "Health Insurance for the Aged Act," Title XVIII of the "Social Security Act," Pub.L. 89-97, as then constituted or later amended (42 U.S.C. s.1395 et seq.).

"Medicare supplement contract" means a group or individual contract or plan which is advertised, marketed or designed primarily as providing, or is otherwise held out to provide, medicare supplement health care services and under which an individual is enrolled, other than a contract issued pursuant to a contract under 42 U.S.C. s.1395l or 42 U.S.C. s.1395mm or a contract issued under a demonstration project authorized pursuant to the "Health Insurance for the Aged Act," 42 U.S.C. s.1395 et seq. The term does not include health care services provided pursuant to a contract or plan issued to one or more employers or labor organizations, or to the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees of the employers, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

"Medicare supplement evidence of coverage" means an evidence of coverage delivered to an enrollee who has medicare supplement health care services coverage under a medicare supplement contract.

"Medicare supplement health care services" means health care services which supplement medicare, provided under a medicare supplement contract as set forth in a medicare supplement evidence of coverage.

"Provider" means any physician, hospital or other person which is licensed or otherwise authorized in this State to furnish health care services.

L.1992,c.164,s.1.



Section 26:2J-32 - Applicability Of Act

26:2J-32. Applicability of act
2. Except as otherwise specifically provided:



a. This act shall apply to all medicare supplement health care services provided pursuant to a medicare supplement contract or evidence of coverage delivered or issued for delivery in this State.

b. This act shall not apply to any health maintenance organization contract or evidence of coverage, including group conversion plans, provided to medicare eligible persons that are not advertised, marketed, designed primarily as or otherwise held out to provide medicare supplement health care services.

L.1992,c.164,s.2.



Section 26:2J-33 - Avoidance Of Duplication Of Benefits, Regulations

26:2J-33. Avoidance of duplication of benefits, regulations
3. a. No medicare supplement contract or evidence of coverage shall provide for health care services which duplicate any benefits provided by medicare.

b. The commissioner shall promulgate regulations to establish specific standards for the provisions to be contained in any medicare supplement contract or evidence of coverage, which shall be in addition to and in accordance with the applicable laws of this State. The regulations may provide, but shall not be limited to:

(1) Terms of renewability;



(2) Initial and subsequent conditions of eligibility;



(3) Non-duplication of coverage;



(4) Probationary periods;



(5) Benefit limitations, exceptions and reductions;



(6) Elimination periods;



(7) Requirements for replacement;



(8) Recurrent conditions; and



(9) Definition of terms.



c. The commissioner may promulgate regulations that specify prohibited medicare supplement contract or evidence of coverage provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair or unfairly discriminatory to any applicant for, or enrollee with, medicare supplement health care services coverage.

L.1992,c.164,s.3.



Section 26:2J-34 - Coverage For Preexisting Condition

26:2J-34. Coverage for preexisting condition
4. Notwithstanding any other provision of law to the contrary, a medicare supplement contract or evidence of coverage shall not deny medicare supplement health care services for losses incurred more than six months from the effective date of enrollment for a preexisting condition. The contract or evidence of coverage shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months of the effective date of enrollment.

L.1992,c.164,s.4.



Section 26:2J-35 - Regulations

26:2J-35. Regulations
5. The commissioner shall promulgate regulations to effectuate and enforce the provisions of this act and any regulations which are necessary to conform medicare supplement health care services provided under a medicare supplement contract or evidence of coverage with federal law. These regulations shall include, but not be limited to:

a. Establishment of minimum standards for benefits, claim payments, marketing and reporting practices and compensation arrangements;

b. Establishment of a uniform methodology for calculating and reporting loss ratios, and requiring refunds or credits if the medicare supplement contracts do not meet loss ratio requirements;

c. Establishment of a process for filing of all requests for premium increases and rate changes which may include public hearings as determined appropriate by the commissioner prior to approval of any premium increases;

d. Assurance of access by the public to policy, premium and loss ratio information; and

e. Establishment of standards for Medicare Select contracts at such time as this State is authorized under federal law to authorize Medicare Select contracts.

L.1992,c.164,s.5.



Section 26:2J-36 - Authorization For Health Maintenance Organization To Offer, Provide Medicare Supplement Health Care Services

26:2J-36. Authorization for health maintenance organization to offer, provide medicare supplement health care services
6. No health maintenance organization shall offer or provide medicare supplement health care services in this State without authorization by the commissioner. The commissioner shall grant authorization if he determines that the health maintenance organization has the financial and operational capability to provide such services. In making a determination, the commissioner may consider, but shall not be limited to, the following:

a. The number of enrollees;



b. The geographic area to be serviced;



c. The current and prospective financial condition of the health maintenance organization;

d. The anticipated impact on the health maintenance organization of providing medicare supplement health care services in addition to other services which it provides.

L.1992,c.164,s.6.



Section 26:2J-37 - Submission Of Underlying Plan; Rate Filings

26:2J-37. Submission of underlying plan; rate filings
7. a. No health maintenance organization authorized pursuant to section 6 of this act shall deliver or issue for delivery in this State any medicare supplement contract or evidence of coverage or any application or notification used in connection with the issuance or continuance of a medicare supplement contract or evidence of coverage unless the form of which, including a copy of the underlying plan, has been submitted to and filed by the commissioner pursuant to the provisions of this subsection.

(1) At the expiration of 60 days after submission a form shall be deemed filed unless prior thereto it has been affirmatively filed or disapproved for filing by the commissioner.

(2) No form which is disapproved for filing by the commissioner during the 60-day period, may be delivered or issued for delivery in this State unless and until the disapproval for filing is withdrawn. Any disapproval shall be subject to review in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Any form which is filed by the commissioner or deemed filed may be delivered or issued for delivery in this State until such time as any subsequent withdrawal of the filing by the commissioner, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(3) The commissioner may extend the 60-day period provided in paragraph (1) of this subsection for not more than 60 additional days by giving written notice of extension before the expiration of the initial 60-day period. In the event of an extension, all of the provisions of this subsection, except this provision for an extension, relating to the initial 60-day period shall apply to the extended period instead of the initial 60-day period.

(4) The disapproval for filing or the withdrawal of the filing of any form by the commissioner shall state in writing the grounds therefor in such detail as is reasonable to inform the health maintenance organization of the reasons for withdrawal or disapproval.

(5) The provisions of this subsection shall not apply to documents which relate only to the manner of distribution of services or to the reservation of rights and services under the medicare supplement contract or evidence of coverage and which are used at the request of the enrollee.

(6) The disapproval by the commissioner of any form submitted for filing pursuant to the provisions of this subsection may be on the ground that the form contains provisions which are unjust, unfair, inequitable, misleading or contrary to law or to the public policy of this State.

b. Every health maintenance organization providing medicare supplement health care services to a resident of this State shall file annually with the commissioner its rates, rating schedule and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this State. All filings of rates and rating schedules shall be certified by a qualified actuary and shall demonstrate that the actual and expected costs in relation to services provided comply with the requirements of this act and any rule or regulation promulgated hereunder.

As used in this subsection, "qualified actuary" means a person, in good standing, who is a member of the American Academy of Actuaries, a fellow of the Casualty Actuarial Society, or a person who has otherwise demonstrated actuarial competence to the satisfaction of the commissioner.

c. Services provided under a medicare supplement contract or evidence of coverage shall be expected to return to enrollees services or other benefits which are reasonable in relation to the premium or other fee charged. The commissioner shall promulgate regulations to establish minimum standards for loss ratios under medicare supplement contracts or evidences of coverage on the basis of paid medicare supplement health care expenses and written earned premiums and fees in accordance with accepted actuarial principles and practices.

L.1992,c.164,s.7.



Section 26:2J-38 - Outline Of Coverage Delivered To Applicant

26:2J-38. Outline of coverage delivered to applicant
8. a. In order to provide for full and fair disclosure in the sale of medicare supplement contracts or evidences of coverage, no medicare supplement contract or evidence of coverage shall be delivered or issued for delivery in this State unless an outline of coverage is delivered to the applicant at the time application is made.

b. The commissioner shall prescribe the format and content of the outline of coverage required by subsection a. of this section. For the purposes of this section, "format" means style, arrangement and overall appearance, including the size, color and prominence of the font used, paper size and weight and the arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal medicare supplement health care services provided;

(2) A statement of any applicable exceptions, reductions and limitations in the available medicare supplement health care services;

(3) A statement of the renewal provisions, including any reservation by the health maintenance organization of the right to change premiums or other fees; and

(4) A statement that the outline of coverage is a summary of the medicare supplement contract or evidence of coverage issued or applied for and that the contract or evidence of coverage should be consulted to determine the governing contractual provisions.

c. The commissioner may require by regulation the publication of forms and an informational brochure with a standardized format and content, to serve as an aid in the selection of appropriate coverage, if any, by those eligible for medicare, and to aid the consumer in improving his understanding of medicare benefits. Except in the case of direct response solicitation for medicare supplement health care services, the commissioner may require by regulation that the informational brochure be provided, concurrently with delivery of the outline of coverage, to all prospective enrollees eligible for medicare. With respect to direct response solicitation for medicare supplement health care services, the commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective enrollee eligible for medicare, but in no event later than the time the medicare supplement contract or evidence of coverage is delivered.

d. The commissioner may promulgate regulations for captions or notice requirements for all contracts and evidences of coverage delivered or issued for delivery to persons eligible for medicare to inform prospective enrollees that the particular contract or evidence of coverage does not provide medicare supplement health care services. These notice requirements shall not apply to medicare supplement contracts or evidences of coverage or to contracts issued pursuant to a contract under 42 U.S.C. s.1395l or 42 U.S.C. s.1395mm.

e. The commissioner may further promulgate regulations to govern the full and fair disclosure of information in connection with the replacement of contracts or evidences of coverage by persons eligible for medicare.

L.1992,c.164,s.8.



Section 26:2J-39 - 30-day Return Provision, Refunds

26:2J-39. 30-day return provision, refunds
9. Notice shall be prominently printed on the first page of each medicare supplement contract and evidence of coverage stating in substance that the applicant shall have the right to return the contract or evidence of coverage within 30 days of its delivery and to have any premium or other fee refunded if, after examination of the contract or evidence of coverage, the applicant is not satisfied for any reason. Refunds made pursuant to this section shall be made in a timely manner and shall be paid directly to the applicant.

L.1992,c.164,s.9.



Section 26:2J-40 - Filing Of Copy Of Advertising Materials, Regulations

26:2J-40. Filing of copy of advertising materials, regulations
10. a. Every health maintenance organization shall file with the department a copy of all advertising materials to be used in promoting medicare supplement health care services to which residents of this State will have access, and through which the health maintenance organization intends, or by implication purports to the reasonable, targeted consumer its intent, to make such services available for enrollment in this State. The requirements of this section shall apply to all advertisements in any medium whether in print or by means of television or radio broadcast. Filings shall be made at least 30 days prior to the date on which the advertisement is to be used in this State, or made accessible to residents of this State.

b. The commissioner may, in the public interest, promulgate regulations governing medicare supplement health care services advertising including, but not limited to, specific filing procedures, standards upon which review may be based, celebrity endorsements, unfair practices and review and disapproval procedures.

c. Notwithstanding the provisions of subsection b. of this section, the commissioner may disapprove any advertisement for use in this State at any time if he determines that the advertisement misrepresents the product, misleads the targeted consumer, uses a strategy which involves scare tactics, unnecessarily confusing data or representations, false or fraudulent statements or otherwise violates any applicable law of this State or regulation promulgated thereunder.

L.1992,c.164,s.10.



Section 26:2J-41 - Additional Remedies

26:2J-41. Additional remedies
11. In addition to any other applicable penalties for violation of the relevant provisions of law, the commissioner may require a health maintenance organization violating the provisions of this act to cease marketing any medicare supplement contract or evidence of coverage in this State which is related directly or indirectly to the violation, require the health maintenance organization to take such action as is necessary to comply with the provisions of this act, or both.

L.1992,c.164,s.11.



Section 26:2J-42 - Health Maintenance Organization Contract; Compliance

26:2J-42. Health maintenance organization contract; compliance
24. No health maintenance organization contract, evidence of coverage, or other form subject to the filing requirements of P.L.1973, c.337 (C.26:2J-1 et seq.) or application for that coverage, if a written application is required and is to be made a part of that contract or evidence of coverage, or a printed rider or an endorsement for use with that contract or evidence of coverage, shall be delivered or issued for delivery in this State unless its provisions comply with all of the requirements of P.L.1973, c.337 (C.26:2J-1 et seq.) and any regulations adopted or guidelines published by the Commissioner of Insurance consistent with the requirements thereof. Any contract, evidence of coverage, application, rider, or endorsement issued or delivered in this State that is not in compliance with that law or regulations or guidelines shall be deemed to be in compliance with the requirements and shall be interpreted by the courts and among the persons affected by the contract or evidence of coverage as if that form were in compliance with the requirements; except that this provision shall not relieve the health maintenance organization from any penalty that may be imposed for violation of this act or any provision of P.L.1973, c.337 (C.26:2J-1 et seq.).

L.1995,c.73,s.24.



Section 26:2J-43 - Filing Of Contract Or Related Form

26:2J-43. Filing of contract or related form
25. a. Except as otherwise provided in P.L.1992, c.161 (C.17B:27A-2 et seq.) and P.L.1992, c.162 (C.17B:27A-17 et seq.), any health maintenance organization contract or evidence of coverage or related form subject to the provisions of P.L.1973, c.337 (C.26:2J-1 et seq), including any application, rider, or endorsement which is made a part of those contracts or evidences of coverage shall be filed with the Commissioner of Insurance for approval as provided in this section. Any such contract or evidence of coverage, and any related form, except those certified pursuant to section 26 of this act, shall be filed with the Commissioner of Insurance for approval pursuant to this section.

b. Any contract, evidence of coverage or related form filed with the Commissioner of Insurance for approval pursuant to this section shall be deemed approved upon the expiration of 60 days after the submission of the form unless disapproved in writing by the Commissioner of Insurance within that time. Any such disapproval shall be based only on the specific provisions of applicable statutes, regulations adopted by the Commissioner of Insurance, or guidelines published by the Commissioner of Insurance as of the effective date of this act, with regard to forms of that type. A disapproved contract, evidence of coverage or related form may be resubmitted.

c. Any contract, evidence of coverage or related form filed for approval pursuant to this section and disapproved by the Commissioner of Insurance before the expiration of 60 days after its submission shall be deemed withdrawn at the expiration of 60 days after the transmittal of the specific objections of the Commissioner of Insurance unless the filer submits a complete written response to all of the objections of the Commissioner of Insurance within the 60 day period.

d. A contract, evidence of coverage or related form, resubmitted in response to the objections of the Commissioner of Insurance pursuant to subsection b. of this section, shall be deemed approved upon the expiration of 30 days after its resubmission unless disapproved in writing by the Commissioner of Insurance within that time. No disapproval by the Commissioner of Insurance of a resubmission shall be based on any objection not specified by the Commissioner of Insurance in the initial disapproval of the filing, except that the Commissioner of Insurance may disapprove that form based upon any new provisions introduced in the resubmission or if in addressing the specified objections cited in the disapproval transmission of the Commissioner of Insurance, the health maintenance organization changes or modifies any substantive provisions of the form. Any form resubmitted for approval pursuant to this section and disapproved by the Commissioner of Insurance before the expiration of 30 days after its submission shall be deemed withdrawn at the expiration of 30 days after the transmittal of the specific objections of the Commissioner of Insurance, unless the filer submits a complete written response to all of the objections of the Commissioner of Insurance regarding the submission within the 30 day period.

e. With respect to all types of contracts, evidences of coverage or related forms required to be filed pursuant to this section and currently on file with and approved by the Commissioner of Insurance upon enactment of this act, the Commissioner of Insurance shall propose regulations, which may be amended or modified by the Commissioner of Insurance from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein, not later than 180 days after enactment of this act. Any such regulation shall be adopted not later than 180 days after it is proposed. With respect to any type of form not then on file with the Commissioner of Insurance but filed subsequent to enactment of this act, the Commissioner of Insurance shall propose regulations, which may be amended or modified by the Commissioner of Insurance from time to time after adoption, concerning any actuarial or form requirements consistent with applicable statutory provisions but not specified therein within 120 days after the form is approved or deemed approved by the Commissioner of Insurance pursuant to this section. Any such regulation shall be adopted not later than 180 days after it is proposed. The Commissioner of Insurance may issue bulletins which are interpretive of existing regulations consistent with statutory provisions, with respect to any type of contract or evidence of coverage form that may be certified pursuant to section 26 of this act. Nothing in this section shall preclude a health maintenance organization from filing a certifiable contract or evidence of coverage or related form for approval by the Commissioner of Insurance.

f. Any such form which is filed with the Commissioner of Insurance or deemed filed may be so delivered or issued for delivery until such time as any subsequent withdrawal of the filing by the Commissioner of Insurance, following an opportunity for a hearing held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and any rules adopted thereunder, becomes final in accordance therewith.

g. For purposes of this section: "days" means calendar days, except that when the last day of any specified time period is a Saturday, Sunday, or State holiday, then the time period shall end on the next following business day. With respect to any specified time period pertaining to correspondence between a health maintenance organization and the Commissioner of Insurance, the time period shall commence on the date that such correspondence is postmarked or submitted to a private delivery service.

h. The Commissioner of Insurance, in consultation with the Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations as may be necessary to effectuate the purposes of this section.

L.1995,c.73,s.25.



Section 26:2J-44 - Contract Forms; Certification Memorandum

26:2J-44. Contract forms; certification memorandum
26. a. Pursuant to the provisions of this section, a health maintenance organization authorized to do business in this State may file with the Commissioner of Insurance and use, in accordance with subsection d. of this section, any health maintenance organization contract, evidence of coverage or related form that is stipulated by the Commissioner of Insurance to be of a kind or type eligible for file and use pursuant to subsection b. of this section. The form shall be accompanied by a certification memorandum which includes a statement that it is filed in accordance with the provisions of this section, and which is executed by a responsible officer of the health maintenance organization who certifies that the form being filed is in conformance with the law and regulation applicable to that type or kind of form as specified in a certification form to be determined by the Commissioner of Insurance. If the Commissioner of Insurance determines that the form being filed does not conform with the law or regulation applicable to that type or kind of form, the Commissioner of Insurance shall notify the health maintenance organization of his objections in writing and may disapprove that form for further use in New Jersey.

b. Contracts and evidence of coverage forms, including related endorsements, riders and application forms, eligible for certification pursuant to this section shall include, but not be limited to, certain categories of individual and group health maintenance organization contracts and evidences of coverage which the Commissioner of Insurance shall define by regulation.

c. The certification memorandum shall be signed and acknowledged by a responsible officer of the health maintenance organization. The acknowledgment by that officer shall be done in the same manner in which documents for recording instruments conveying or affecting interests in real estate in this State must be acknowledged to be eligible for recording, or in such other manner as specified by the Commissioner of Insurance by regulation from time to time.

d. Upon receipt of an acknowledgment from the Commissioner of Insurance that the form and a certification memorandum which conforms to the requirements of this section have been received, the form so submitted may be used by the health maintenance organization.

e. (1) Improper certification shall subject a health maintenance corporation submitting such improper certification to a fine not to exceed $50,000 and, in addition, a maximum penalty of $1,000 per contract or evidence of coverage issued on a form determined to be improperly certified pursuant to the provisions of this section. The Commissioner of Insurance shall promulgate a schedule of penalties to be applied pursuant to this section. In determining the amount of any penalty to be imposed, the Commissioner of Insurance shall consider the severity of the violation based upon the potential adverse impact to the public and whether it is the filer's first violation of this section.

(2) If, after notice and a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a health maintenance organization is found by the Commissioner of Insurance to be in violation of this section, the form may be disapproved, and in addition to any other penalties that may be imposed pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), the Commissioner of Insurance may bar that health maintenance organization from participating in the certification process pursuant to this section for a period not to exceed one year.

f. The Commissioner of Insurance shall hold a hearing annually, or more often, for the purpose of adopting regulations to define the specific forms eligible for certification pursuant to this section. Initial regulations shall be adopted pursuant to this section no later than 180 days after enactment of this act.

g. For purposes of this section:



(1) "a responsible officer of the health maintenance organization" means a corporate officer of the level of vice president or higher, or of equivalent title within the health maintenance organization's structure, who is either the actuary of the health maintenance organization with responsibility for the type of form filed, or the individual with responsibility for managing the form filing process for the health maintenance organization with regard to the type of form filed; and

(2) "improper certification" means providing any misrepresentation or false statement material to a certification form required pursuant to subsection a. of this section.

L.1995,c.73,s.26.



Section 26:2J-47 - Special Interim Assessment On Hmos, Annual Assessment Beginning In Fy2007; Rates.

26:2J-47 Special interim assessment on HMOs, annual assessment beginning in FY2007; rates.
3. a. (1) For the fiscal years 2005 and 2006, the Commissioner of Banking and Insurance shall issue, in accordance with the provisions of this section, a special interim assessment of one percent, and in fiscal year 2007 and each fiscal year thereafter, an annual assessment, in the amount of two percent, on the net written premiums received by each health maintenance organization granted a certificate of authority to operate in this State pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), to be allocated to the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58) for the purpose of providing charity care payments to hospitals in accordance with the formula used for the distribution of charity care subsidies that are provided pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.).

(2)"Net written premiums received" means direct premiums as reported on the annual financial statement submitted pursuant to section 9 of P.L.1973, c.337 (C.26:2J-9), and to the commissioner on a quarterly basis.

b.The commissioner shall certify the amount of the annual assessment issued to each health maintenance organization as calculated pursuant to subsection a. of this section. Each health maintenance organization shall remit the amount so certified on a quarterly basis in each fiscal year to the Department of Banking and Insurance in accordance with the procedures established in P.L.1995, c.156 (C.17:1C-19 et seq.), and as prescribed by the commissioner, who may adjust the quarterly payments from time to time as necessary to meet the current and estimated assessment obligation of each health maintenance organization in each fiscal year.

c.Amounts collected by the commissioner shall be allocated to the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58) and used solely for the purpose of providing charity care payments to hospitals in accordance with the formula used for the distribution of charity care subsidies that are provided pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.).

d. (1) A health maintenance organization shall not impose any additional premium, fee or surcharge on its premium or enrollee charge to recoup any assessment paid pursuant to this section.

(2)The provisions of paragraph (1) of this subsection shall not apply to a health maintenance organization with respect to any federally funded program underwritten by that health maintenance organization.

L.2004,c.49,s.3; amended 2005, c.129, s.2; 2006, c.43, s.1.



Section 26:2K-7 - Definitions

26:2K-7. Definitions
As used in this act:

a. "Advanced life support" means an advanced level of pre-hospital, inter-hospital, and emergency service care which includes basic life support functions, cardiac monitoring, cardiac defibrillation, telemetered electrocardiography, administration of anti-arrhythmic agents, intravenous therapy, administration of specific medications, drugs and solutions, use of adjunctive ventilation devices, trauma care and other techniques and procedures authorized in writing by the commissioner;

b. "Board of Medical Examiners" means the State Board of Medical Examiners;

c. "Board of Nursing" means the New Jersey Board of Nursing;

d. "Commissioner" means the Commissioner of the State Department of Health;

e. "Department" means the State Department of Health;

f. "Emergency service" means a program in a hospital staffed 24 hours a day by a licensed physician trained in emergency medicine;

g. "Inter-hospital care" means those emergency medical services rendered by mobile intensive care units to emergency patients before and during transportation between emergency treatment facilities, and upon arrival within those facilities;

h. "Mobile intensive care paramedic" means a person trained in advanced life support services and certified by the commissioner to render advanced life support services as part of a mobile intensive care unit;

i. "Mobile intensive care unit" means a specialized emergency medical service vehicle staffed by mobile intensive care paramedics or registered professional nurses trained in advanced life support nursing and operated for the provision of advanced life support services under the direction of an authorized hospital;

j. "Pre-hospital care" means those emergency medical services rendered by mobile intensive care units to emergency patients before and during transportation to emergency treatment facilities, and upon arrival within those facilities.

L.1984, c. 146, s. 1.



Section 26:2K-8 - Mobile Intensive Care Paramedic; Certification From Commissioner; Written Standards; Examination; Register Of Applicants.

26:2K-8 Mobile intensive care paramedic; certification from commissioner; written standards; examination; register of applicants.

2. a. A mobile intensive care paramedic shall obtain certification from the commissioner to staff a mobile intensive care unit and shall make application therefor on forms prescribed by the commissioner.

b.The commissioner with the approval of the board of medical examiners shall establish written standards which a mobile intensive care paramedic shall meet in order to obtain certification. The commissioner shall act on a regular basis upon applications of candidates for certification as a mobile intensive care paramedic. The commissioner shall certify a candidate who provides satisfactory evidence of the successful completion of an educational program approved by the commissioner for the training of mobile intensive care paramedics and who passes an examination in the provision of advance life support services, which examination shall be conducted by the department at least twice a year. The commissioner shall certify a candidate for a mobile intensive care paramedic certification who has equivalent military training or experience in any branch of the active duty or reserve component of the Armed Forces of the United States or the National Guard of any state if the commissioner determines that the candidate's military training and experience exceed or are equivalent to the certification standards established by the commissioner.

c.The department shall maintain a register of all applicants for certification hereunder, which register shall include but not be limited to:

(1)The name and residence of the applicant;

(2)The date of the application;

(3)Information as to whether the applicant was rejected or certified and the date of that action.

The department shall annually compile a list of mobile intensive care paramedics. This list shall be available to the public.

L.1984, c.146, s.2; amended 2013, c.101, s.2.



Section 26:2K-9 - Revocation Of Certificate

26:2K-9. Revocation of certificate
The commissioner after notice and hearing may revoke the certification of a mobile intensive care paramedic for violation of any provision of this act or regulation promulgated hereunder.

L.1984, c. 146, s. 3.



Section 26:2K-10 - Performance Of Advanced Life Support Services; Supervision From Physician

26:2K-10. Performance of advanced life support services; supervision from physician
A mobile intensive care paramedic may perform advanced life support services, provided they maintain direct voice communication with and are taking orders from a licensed physician or physician directed registered professional nurse, both of whom are affiliated with a mobile intensive care hospital which is approved by the commissioner to provide advanced life support services. A telemetered electrocardiogram shall be monitored when deemed appropriate by the licensed physician or when required by written rules and regulations established by the mobile intensive care hospital and approved by the commissioner.

L.1984, c. 146, s. 4.



Section 26:2K-11 - Performance Of Advanced Life Support Procedure; Immediate Danger Of Patient

26:2K-11. Performance of advanced life support procedure; immediate danger of patient
If the direct voice communications fail, a mobile intensive care paramedic may perform any advanced life support procedure for which that person is certified and which is included in a written protocol established by the mobile intensive care hospital and approved by the commissioner if, in the judgment of the nurse or paramedic, the life of the patient is in immediate danger and requires that care for his preservation.

L.1984, c. 146, s. 5.



Section 26:2K-12 - Mobile Intensive Care Units

26:2K-12. Mobile intensive care units
a. Only a hospital authorized by the commissioner with an accredited emergency service may develop and maintain a mobile intensive care unit, and provide advanced life support services utilizing licensed physicians, registered professional nurses trained in advanced life support nursing, and mobile intensive care paramedics.

b. A hospital authorized by the commissioner pursuant to subsection a. of this section shall provide mobile intensive care unit services on a seven- day-a-week basis.

c. The commissioner shall establish, in writing, criteria which a hospital shall meet in order to qualify for the authorization.

d. The commissioner may withdraw his authorization if the hospital or unit violates any provision of this act or rules or regulations promulgated pursuant thereto.

L. 1984, c. 146, s. 6. Amended by L. 1985, c. 351, s. 2.



Section 26:2K-12.1 - Hospitals In Certain Municipalities, Requirements For Provision Of Emergency Medical Services.

26:2K-12.1 Hospitals in certain municipalities, requirements for provision of emergency medical services.

1. a. (1) A hospital which has been issued a certificate of need by the Department of Health to operate a Level 1 trauma center shall be exclusively authorized to develop and maintain advanced life support services in the municipality in which the trauma center is located, and shall have the right of first refusal to provide both advanced life support and basic life support services in the municipality, provided that the services are provided at no charge to the municipality, and the municipality does not provide basic life support services as a municipal service or as part of a shared services agreement.

(2)A hospital that develops and maintains advanced life support services pursuant to paragraph (1) of this subsection shall be subject to the same level of oversight by the Department of Health as would apply to an entity that holds a certificate of need for advanced life support services, as provided by regulation at N.J.A.C.8:33.

b.A hospital which has been issued a certificate of need by the Department of Health to operate a Level 1 trauma center shall have the right to apply under expedited review to provide advanced life support services in additional municipalities in which an acute care hospital that, as of July 1, 2015, is part of the same health system as the Level 1 trauma center is located, provided such application for expedited review is submitted on or before December 31, 2016.

L.2015, c.70, s.1.



Section 26:2K-13 - Provision Of Life Support Services; Advertisement Or Dissemination Of Information Prohibited; Impersonation Of Paramedic Prohibited

26:2K-13. Provision of life support services; advertisement or dissemination of information prohibited; impersonation of paramedic prohibited
a. No person may advertise or disseminate information to the public that the person provides advanced life support services by a mobile intensive care unit unless the person is authorized to do so pursuant to section 6 of this act.

b. No person may impersonate or refer to himself as a mobile intensive care paramedic unless he is certified or approved therefor, as appropriate.

L.1984, c. 146, s. 7.



Section 26:2K-14 - Liability For Civil Damages

26:2K-14. Liability for civil damages
No mobile intensive care paramedic, licensed physician, hospital or its board of trustees, officers and members of the medical staff, nurses or other employees of the hospital, first aid, ambulance or rescue squad, or officers and members of a rescue squad shall be liable for any civil damages as the result of an act or the omission of an act committed while in training for or in the rendering of advanced life support services in good faith and in accordance with this act.

L.1984, c. 146, s. 8.



Section 26:2K-15 - Violations; Penalties

26:2K-15. Violations; penalties
An individual who violates the provisions of this act is subject to a penalty of $200.00 for the first offense and $500.00 for each subsequent offense. If the violation of this act is of a continuing nature, each day during which it continues shall constitute a separate offense for the purposes of this section. The penalty shall be collected and enforced by summary proceedings under "the penalty enforcement law," (N.J.S. 2A:58-1 et seq.).

L.1984, c. 146, s. 9.



Section 26:2K-16 - Advisory Council

26:2K-16. Advisory council
The commissioner shall establish a State mobile intensive care advisory council, which shall advise the department on all matters of mobile intensive care services, the Emergency Medical Service Helicopter Response Program and emergency medical transportation. The council shall select a chairman annually to chair the meetings and coordinate the activities of the advisory counciL. The chairman shall appoint subcommittees to review and recommend policy on subjects including, but not limited to, advanced life support training programs, advanced life support patient care equipment, biomedical and telecommunications equipment and procedures, treatment protocols, and helicopter equipment and procedures, as well as other medical matters.

L. 1984, c. 146, s. 10. Amended by L. 1986, c. 106, s. 5.



Section 26:2K-17 - Rules And Regulations

26:2K-17. Rules and regulations
The commissioner shall promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) as he deems necessary to effectuate the purposes of this act, and the board of medical examiners and the board of nursing shall promulgate such rules and regulations as they deem necessary to carry out their functions under this act.

L.1984, c. 146, s. 11.



Section 26:2K-18 - Duties Of Mobile Intensive Care Paramedic; Interpretation Of Act

26:2K-18. Duties of mobile intensive care paramedic; interpretation of act
Nothing in this act shall be interpreted to permit a mobile intensive care paramedic to perform the duties or fill the position of another health care professional employed by the hospital, except that the paramedic may perform those functions that are necessary to assure the orderly transfer of advanced life support care from the mobile intensive care unit to hospital staff upon arrival at an emergency room, and that are necessary to obtain the clinical training in the provision of advanced life support services required by the department.

L.1984, c. 146, s. 12.



Section 26:2K-19 - Emergency Service Training Program; Construction Of Act

26:2K-19. Emergency service training program; construction of act
Nothing in this act shall be construed as interfering with an emergency service training program authorized and operated under provisions of the "New Jersey Highway Safety Act of 1971," P.L.1971, c. 351 (C. 27:5F-1 et seq.).

L.1984, c. 146, s. 13.



Section 26:2K-20 - Duties Of Health Care Professionals; Construction Of Act

26:2K-20. Duties of health care professionals; construction of act
Nothing in this act shall be construed to prevent a licensed and qualified member of the health care profession from performing any of the duties of a mobile intensive care paramedic if the duties are consistent with the accepted standards of the member's profession.

L.1984, c. 146, s. 14.



Section 26:2K-21 - Definitions

26:2K-21. Definitions
As used in this act:

a. "Board" means the State Board of Medical Examiners;

b. "Basic life support" means a basic level of pre-hospital care which includes patient stabilization, airway clearance, cardiopulmonary resuscitation, hemorrhage control, initial wound care and fracture stabilization and other techniques and procedures authorized by the commissioner;

c. "Commissioner" means the Commissioner of the State Department of Health;

d. "Department" means the State Department of Health;

e. "Emergency service" means a program in a hospital staffed 24 hours a day by licensed physicians trained in emergency medicine;

f. "EMT-intermediate" means a person trained in intermediate life support services and certified by the commissioner to render intermediate life support services as part of an authorized pre-hospital intermediate life support pilot program;

g. "Inter-hospital care" means those emergency medical services rendered to emergency patients in preparation for transportation and during transportation between emergency treatment facilities, and upon arrival within those facilities;

h. "Intermediate life support program" means a program authorized under this act to provide pre-hospital intermediate life support services;

i. "Intermediate life support services" means an intermediate level of pre-hospital, inter-hospital, and emergency service care which includes basic life support functions, cardiac monitoring, cardiac defibrillation, the use of the esophageal obturator airway, and the use of military anti-shock trousers and other techniques and procedures authorized by the commissioner;

j. "Pre-hospital care" means those emergency medical services rendered to emergency patients before and during transportation to emergency treatment facilities, and upon arrival within those facilities.

L. 1985, c. 351, s. 1.



Section 26:2K-22 - Pilot Program

26:2K-22. Pilot program
A hospital having an accredited emergency service may apply to the department for approval to develop and maintain a pilot intermediate life support program in cooperation with first aid, rescue or emergency squads under regulations adopted by the commissioner. The pilot program shall be limited to rural areas. A pilot program that is approved by the department shall utilize EMT-intermediates for the provision of intermediate life support services. The program shall be under the direction of a licensed physician specializing in emergency medicine, who is affiliated with a hospital certified to participate in this program by the commissioner.

L. 1985, c. 351, s. 3.



Section 26:2K-23 - 3-year Limit

26:2K-23. 3-year limit
An intermediate life support program shall not extend beyond three years of the effective date of this act. The commissioner shall report to the Legislature no later than January 15 of each year on the effectiveness of each intermediate life support program.

L. 1985, c. 351, s. 4.



Section 26:2K-24 - Conditions For Performance Of Services

26:2K-24. Conditions for performance of services
a. EMT-intermediates may perform intermediate life support services; provided they maintain direct voice communications with, and are taking orders from, a licensed physician or physician-directed registered professional nurse, both of whom are affiliated with a hospital which is approved by the commissioner to operate an intermediate life support program.

b. If the direct voice communications fail, an EMT-intermediate may perform any intermediate life support service for which he is certified that is included in written protocols established by the intermediate life support program hospital and approved by the commissioner, if, in the judgment of the EMT-intermediate, the life of the patient is in immediate danger and requires that care for his preservation.

L. 1985, c. 351, s. 5.



Section 26:2K-25 - Certification

26:2K-25. Certification
a. An EMT-intermediate shall obtain certification from the commissioner to provide pre-hospital intermediate life support services and shall make application therefor on forms prescribed by the commissioner.

b. The commissioner, with the approval of the board, shall establish written standards which an EMT-intermediate shall meet in order to obtain certification. The commissioner shall certify a candidate who provides satisfactory completion of an educational program approved by the commissioner for the training of EMT-intermediates and who passes an examination in the provision of intermediate life support services, which shall be conducted by the department at regular intervals.

c. The commissioner shall maintain a register of all applications for approval hereunder, which shall include but not be limited to:

(1) The name and residence of the applicant;

(2) The date of the application;

(3) Whether the applicant was rejected or approved and the date of that action.

The commissioner shall annually compile a list of certified EMT-intermediates. This list shall be available to the public.

L. 1985, c. 351, s. 6.



Section 26:2K-26 - Revocation

26:2K-26. Revocation
The commissioner, after notice and hearing, may revoke the certification of an EMT-intermediate for violation of any provisions of this act or of any regulations promulgated hereunder.

L. 1985, c. 351, s. 7.



Section 26:2K-27 - Authorization

26:2K-27. Authorization
a. A hospital authorized by the commissioner pursuant to section 3 shall provide intermediate life support services on a seven-day-a-week basis.

b. The commissioner shall establish, in writing, criteria which a hospital shall meet in order to qualify for the authorization.

c. The commissioner may withdraw his authorization if the hospital or intermediate life support services violate any provision of this act or regulations promulgated pursuant thereto.

L. 1985, c. 351, s. 8.



Section 26:2K-28 - Advertising Restrictions

26:2K-28. Advertising restrictions
a. No person may advertise or disseminate information to the public that the person provides intermediate life support services, unless the person is authorized to do so pursuant to this act.

b. No person may impersonate or refer to himself as an EMT-intermediate unless he is certified pursuant to section 6 of this act.

L. 1985, c. 351, s. 9.



Section 26:2K-29 - Immunity

26:2K-29. Immunity
No EMT-intermediate, licensed physician, hospital or its board of trustees, officers and members of the medical staff, nurses or other employees of the hospital, or officers and members of a first aid, ambulance or rescue squad shall be liable for any civil damages as the result of an act or the omission of an act committed while in training for or in the rendering of intermediate life support services in good faith and in accordance with this act.

L. 1985, c. 351, s. 10.



Section 26:2K-30 - Penalty

26:2K-30. Penalty
Any person who violates the provisions of this act is subject to a penalty of $200.00 for the first offense and $500.00 for each subsequent offense. If the violation of this act is of a continuing nature, each day during which it continues shall constitute a separate offense for the purposes of this section. The penalty shall be collected and enforced by summary proceedings under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

L. 1985, c. 351, s. 11.



Section 26:2K-31 - Rules, Regulations

26:2K-31. Rules, regulations
The commissioner shall adopt such rules and regulations in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) as he deems necessary to effectuate the purpose of this act, and the board shall adopt such rules and regulations as it deems necessary to carry out its functions under this act.

L. 1985, c. 351, s. 12.



Section 26:2K-32 - Functions Limited

26:2K-32. Functions limited
Nothing in this act shall be interpreted to permit an EMT-intermediate to perform the duties or fill the position of another health professional employed by a hospital, except that the EMT-intermediate may perform those functions that are necessary to assure the orderly transfer of a patient receiving pre-hospital intermediate life support services to hospital staff upon arrival at an emergency department and that are necessary to obtain the required clinical training in the provision of intermediate life support services required by the department.

L. 1985, c. 351, s. 13.



Section 26:2K-33 - Training Program Unaffected

26:2K-33. Training program unaffected
Nothing in this act shall be construed as interfering with an emergency service training program authorized and operated under provisions of the "New Jersey Highway Safety Act of 1971," P.L. 1971, c. 351 (C. 27:5F-1 et seq.).

L. 1985, c. 351, s. 14.



Section 26:2K-34 - Performance Of Duties By Professionals

26:2K-34. Performance of duties by professionals
Nothing in this act shall be construed to prevent a licensed and qualified member of the health care profession from performing any of the duties of an EMT-intermediate if the duties are consistent with the accepted standards of the member's profession.

L. 1985, c. 351, s. 15.



Section 26:2K-35 - Definitions.

26:2K-35 Definitions.

1.As used in this act:

a."Commissioner" means the Commissioner of Health.

b."Dispatch" means the coordinated request for and dispatch of the emergency medical service helicopter response unit by a central communications center located in the service area, following protocols developed by the mobile intensive care hospital, the regional trauma or critical care center, the commissioner, and the superintendent.

c."Emergency medical service helicopter response unit" means a specially equipped hospital-based emergency medical service helicopter staffed by advanced life support personnel and operated for the provision of advanced life support services under the medical direction of a mobile intensive care program and the regional trauma or critical care center authorized by the commissioner.

d."Emergency medical transportation" means the prehospital or interhospital transportation of an acutely ill or injured patient by a dedicated emergency medical service helicopter response unit operated, maintained and piloted by the Division of State Police of the Department of Law and Public Safety, pursuant to regulations adopted by the commissioner under chapter 40 of Title 8 of the New Jersey Administrative Code.

e."Medical direction" means the medical control and medical orders transmitted from the physician of the mobile intensive care hospital or from the physician at the regional trauma or critical care center to the staff of the helicopter. The mobile intensive care unit coordinating center and regional trauma or critical care center shall have the ability to cross patch and consult with each other as approved by the commissioner.

f."Mobile intensive care hospital" means a hospital authorized by the commissioner to develop and maintain a mobile intensive care unit to provide advanced life support services in accordance with P.L.1984, c.146 (C.26:2K-7 et al.).

g."Regional trauma center" means a State designated level one hospital-based trauma center equipped and staffed to provide emergency medical services to an accident or trauma victim, including, but not limited to, the level one trauma centers at University Hospital in Newark, known as the "Eric Munoz Trauma Center," and at the Cooper Hospital/University Medical Center in Camden.

h."Critical care center" means a hospital authorized by the commissioner to provide regional critical care services, such as trauma, burn, spinal cord, cardiac, poison, or neonatal care.

i."Superintendent" means the Superintendent of the Division of State Police of the Department of Law and Public Safety.

L.1986, c.106, s.1; amended 2010, c.80, s.1; 2012, c.17, s.278; 2012, c.45, s.113.



Section 26:2K-36 - Emergency Medical Service Helicopter Response Program

26:2K-36. Emergency Medical Service Helicopter Response Program
a. There is established the New Jersey Emergency Medical Service Helicopter Response Program in the Division of Local and Community Health Services of the Department of Health. The commissioner shall designate a mobile intensive care hospital and a regional trauma or critical care center which shall develop and maintain a hospital-based emergency medical service helicopter response unit. The commissioner shall designate at least two units in the State, of which no less than one unit each shall be designated for the northern and southern portions of the State, respectively.

b. Each emergency medical service helicopter response unit shall be staffed by at least two persons trained in advanced life support and approved by the commissioner. The staff of the emergency medical service helicopter response unit shall render life support services to an accident or trauma victim, as necessary, in the course of providing emergency medical transportation.

L. 1986, c. 106, s. 2.



Section 26:2K-36.1 - New Jersey Emergency Medical Service Helicopter Response Program Fund Established

26:2K-36.1. New Jersey Emergency Medical Service Helicopter Response Program Fund established
2. a. There is established in the General Fund a special dedicated fund to be known as the New Jersey Emergency Medical Service Helicopter Response Program Fund which shall be administered by the State Treasurer. The Treasurer shall credit to the fund all moneys received pursuant to section 1 of P.L.1992, c.87 (C.39:3-8.2). Any interest earned on moneys in the fund shall be credited to the fund.

b. From the moneys in the fund there shall be annually appropriated an amount necessary to pay the reasonable and necessary expenses of the operation of the New Jersey Emergency Medical Service Helicopter Response Program created pursuant to P.L.1986, c.106 (C.26:2K-35 et al.). Moneys remaining in the fund, and any unexpended balance of appropriations from the fund, at the end of each fiscal year, shall be reappropriated and deposited in a special capital maintenance reserve account within the fund. Moneys in the special capital maintenance reserve account shall be used exclusively for capital replacement and major maintenance of helicopter equipment.

c. Six months after the effective date of this section and every six months thereafter, the Commissioner of Health shall report to the Joint Budget Oversight Committee, or its successor, the Senate Health and Human Services Committee and the Assembly Health and Human Services Committee. The report shall contain, but not be limited to, cost analyses concerning the response program activities including the number of flights, types of accidents, hours spent waiting at accident sites, and fuel and maintenance expenses.

L.1992,c.87,s.2.



Section 26:2K-37 - Transportation Service

26:2K-37. Transportation service
The Division of State Police of the Department of Law and Public Safety shall establish an emergency medical transportation service to provide medical transportation service pursuant to this amendatory and supplementary act. The superintendent shall operate and maintain at least one dedicated helicopter for each emergency medical service helicopter response unit designated by the commissioner pursuant to section 2 of this amendatory and supplementary act.

L. 1986, c. 106, s. 3.



Section 26:2K-38 - Civil Immunity

26:2K-38. Civil immunity
No mobile intensive care paramedic, licensed physician, hospital or its board of trustees, officers and members of the medical staff, nurses or other employees of the hospital, first aid, ambulance or rescue squad members or officers is liable for any civil damages as the result of an act or the omission of an act committed while training for or in rendering advanced life support services in good faith and in accordance with this amendatory and supplementary act.

L. 1986, c. 106, s. 4.



Section 26:2K-39 - Definitions

26:2K-39. Definitions
1. As used in this act:

"Commissioner" means the Commissioner of Health.

"Emergency medical service" means a program in a hospital staffed 24 hours-a-day by a licensed physician trained in emergency medicine.

"Emergency medical technician" means a person trained in basic life support services as defined in section 1 of P.L.1985, c.351 (C.26:2K-21) and who is certified by the Department of Health to perform these services.

"EMT-D" means an emergency medical technician who is certified by the commissioner to perform cardiac defibrillation.

"First Responder" means a police officer, firefighter or other person who has been trained to provide emergency medical first response services in a program recognized by the commissioner.

"First Responder-D" means a First Responder who is certified by the commissioner to perform cardiac defibrillation.

"Pre-hospital care" means those emergency medical services rendered to emergency patients at the scene of a traffic accident or other emergency and during transportation to emergency treatment facilities, and upon arrival within those facilities.

L.1989,c.314,s.1; amended 1996,c.136,s.1.



Section 26:2K-40 - Certification As Emt-d, First Responder-d

26:2K-40. Certification as EMT-D, First Responder-D
2. a. An emergency medical technician who has been certified by the commissioner as an EMT-D may perform cardiac defibrillation, with or without the assistance of another EMT-D, according to rules and regulations adopted by the commissioner. A person who has been certified by the commissioner as a First Responder-D may perform cardiac defibrillation, with or without the assistance of an EMT-D or another First Responder-D, according to rules and regulations adopted by the commissioner.

b. The commissioner shall establish written standards and application procedures which an emergency medical technician shall meet in order to obtain certification as an EMT-D, and which a person shall meet in order to obtain certification as a First Responder-D. The commissioner shall certify a candidate who provides evidence of satisfactory completion of an educational program which includes training in the performance of cardiac defibrillation and which is approved by the commissioner, and who passes an examination in the performance of cardiac defibrillation which is approved by the commissioner.

c. The commissioner shall maintain a register of all applications for certification as an EMT-D or a First Responder-D which shall include, but not be limited to:

(1) The name and residence of the applicant;

(2) The date of the application;

(3) Whether the applicant was rejected or approved and the date of that action.

d. The commissioner shall annually compile a list of certified EMT-D's and First Responder-D's which shall be available to the public.

e. A fee may be charged to a person who is enrolled in an educational program approved by the Department of Health which includes training in the performance of cardiac defibrillation, to cover the costs of training and testing for certification as an EMT-D or a First Responder-D.

L.1989,c.314,s.2; amended 1996,c.136,s.2.



Section 26:2K-41 - Revocation Of Certification

26:2K-41. Revocation of certification
3. The commissioner, after notice and hearing, may revoke the certification of an EMT-D or a First Responder-D for violation of any provisions of this act or of any rule or regulation adopted pursuant to this act.

L.1989,c.314,s.3; amended 1996,c.136,s.3.



Section 26:2K-42 - False Advertising; Impersonation Of Emt-d, First Responder-d

26:2K-42. False advertising; impersonation of EMT-D, First Responder-D
4. a. A person shall not advertise or disseminate information to the public that the person is an EMT-D or a First Responder-D unless the person is authorized to do so pursuant to this act.

b. A person shall not impersonate or refer to himself as an EMT-D or a First Responder-D unless he is certified pursuant to section 2 of this act.

L.1989,c.314,s.4; amended 1996,c.136,s.4.



Section 26:2K-43 - Immunity Relative To Cardiac Defibrillation

26:2K-43. Immunity relative to cardiac defibrillation
5. An EMT-D, First Responder-D, EMT-intermediate, licensed physician, hospital or its board of trustees, officers and members of the medical staff, nurses, paramedics or other employees of the hospital, or officers and members of a first aid, ambulance or rescue squad shall not be liable for any civil damages as the result of an act or the omission of an act committed while in training to perform, or in the performance of, cardiac defibrillation in good faith and in accordance with this act.

L.1989,c.314,s.5; amended 1996,c.136,s.5.



Section 26:2K-44 - Penalty For Violation

26:2K-44. Penalty for violation
A person who violates the provisions of this act is subject to a penalty of $200 for the first offense and $500 for each subsequent offense. If the violation of this act is of a continuing nature, each day during which it continues shall constitute a separate offense for the purposes of this section. The penalty shall be collected and enforced by summary proceedings under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1989, c.314, s.6.



Section 26:2K-45 - Performance Of Functions Necessary For Orderly Transfer

26:2K-45. Performance of functions necessary for orderly transfer
8. Nothing in this act shall be construed to permit an EMT-D or a First Responder-D to perform the duties or fill the position of another health professional employed by a hospital, except that the EMT-D or First Responder-D may perform those functions that are necessary to assure the orderly transfer of a traffic accident victim or other emergency patient receiving pre-hospital care to hospital staff upon arrival at an emergency department and that are necessary to obtain the clinical training in the performance of cardiac defibrillation required by the department.

L.1989,c.314,s.8; amended 1996,c.136,s.6.



Section 26:2K-46 - Not Interference With Emergency Service Training Program

26:2K-46. Not interference with emergency service training program
Nothing in this act shall be construed as interfering with an emergency service training program authorized and operated under the provisions of the "New Jersey Highway Traffic Safety Act of 1987," P.L.1987, c.284 (C.27:5F-18 et seq.).

L.1989, c.314, s.9.



Section 26:2K-47 - Performance Of Duties By Other Health Care Professional

26:2K-47. Performance of duties by other health care professional
10. Nothing in this act shall be construed to prevent a licensed and qualified member of a health care profession from performing any of the duties of an EMT-D or a First Responder-D if the duties are consistent with the accepted standards of the member's profession.

L.1989,c.314,s.10; amended 1996,c.136,s.7.



Section 26:2K-47.1 - Definitions Relative To Administration Of Epinephrine.

26:2K-47.1 Definitions relative to administration of epinephrine.

1.As used in this act:

"Commissioner" means the Commissioner of Health;

"Emergency medical service" means a program in a hospital staffed 24 hours-a-day by a licensed physician trained in emergency medicine;

"Emergency medical technician" means a person trained in basic life support services as defined in section 1 of P.L.1985, c.351 (C.26:2K-21) and who is certified by the Department of Health to provide that level of care.

L.2003, c.1, s.1; amended 2012, c.17, s.279.



Section 26:2K-47.2 - Administration, Maintenance, Disposal Of Auto-injector Device; Certification; Training; Fee.

26:2K-47.2 Administration, maintenance, disposal of auto-injector device; certification; training; fee.

2. a. An emergency medical technician who has been certified by the commissioner pursuant to subsection b. of this section to administer an epinephrine auto-injector device shall administer, maintain and dispose of the device in accordance with rules and regulations adopted by the commissioner.

Each administration of an auto-injector device pursuant to this act shall be reported to the Department of Health in a manner determined by the commissioner.

b.The commissioner shall establish written standards and application procedures which an emergency medical technician shall meet in order to obtain certification. The commissioner shall certify a candidate who: provides evidence of satisfactory completion of an educational program which is approved by the commissioner and includes training in the administration of epinephrine auto-injector devices; and passes an examination in the administration of the devices which is approved by the commissioner.

c.The commissioner shall maintain a registry of all persons certified pursuant to this section, which shall include, but not be limited to:

(1)the person's name and residence; and

(2)the date that certification was granted.

d.The commissioner shall annually compile a list of emergency medical technicians who have obtained certification to administer an epinephrine auto-injector device pursuant to this section, which shall be available to the public.

e.A fee may be charged to a person enrolled in an educational program approved by the department which includes training in the administration of an epinephrine auto-injector device in order to cover the cost of training and testing for certification pursuant to this section, if the entity that provides the educational program is not reimbursed for the cost of that training and testing from the "Emergency Medical Technician Training Fund" established pursuant to section 3 of P.L.1992, c.143 (C.26:2K-56).

L.2003, c.1, s.2; amended 2012, c.17, s.280.



Section 26:2K-47.3 - Purchasing, Storing, Transporting Devices

26:2K-47.3. Purchasing, storing, transporting devices
3.Notwithstanding the provisions of any other law to the contrary, an emergency medical technician, first aid, ambulance or rescue squad, or other entity employing the services of an emergency medical technician certified to administer an epinephrine auto-injector device pursuant to section 2 of this act may purchase, store or transport the devices pursuant to an agreement with an emergency medical service, a hospital or a State licensed physician trained in emergency medicine, for the purpose of providing basic life support services as defined in section 1 of P.L.1985, c.351 (C.26:2K-21).

L.2003,c.1.s.3.



Section 26:2K-47.4 - Revocation Of Certification

26:2K-47.4. Revocation of certification
4.The commissioner, after notice and hearing, may revoke the certification granted pursuant to section 2 of this act for a violation of any provision of this act or any rule or regulation adopted by the commissioner pursuant to this act.

L.2003,c.1.s.4.



Section 26:2K-47.5 - Authorization For Advertising, Disseminating Information

26:2K-47.5. Authorization for advertising, disseminating information
5.A person shall not advertise or disseminate information to the public that the person is certified to use an epinephrine auto-injector device unless the person is authorized to do so pursuant to this act.

L.2003,c.1.s.5.



Section 26:2K-47.6 - Immunity From Civil Liability

26:2K-47.6. Immunity from civil liability
6.An emergency medical technician certified to administer an epinephrine auto-injector device pursuant to section 2 of this act, licensed physician, hospital or its board of trustees, officers and members of the medical staff, nurses, paramedics or other employees of the hospital, or officers and members of a first aid, ambulance or rescue squad shall not be liable for any civil damages as the result of an act or the omission of an act committed while in training to administer, or in the administration of, the device in good faith and in accordance with the provisions of this act.

L.2003,c.1.s.6.



Section 26:2K-47.7 - Violations, Penalties

26:2K-47.7. Violations, penalties
7.A person who violates the provisions of this act is liable to a penalty of $200 for the first offense and $500 for each subsequent offense. If the violation of this act is of a continuing nature, each day during which it continues shall constitute a separate offense for the purposes of this section. The penalty shall be collected and enforced by summary proceedings under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2003,c.1.s.7.



Section 26:2K-47.8 - Construction Of Act

26:2K-47.8. Construction of act
8.Nothing in this act shall be construed to:

a.permit a person certified to administer an epinephrine auto-injector device pursuant to section 2 of this act to perform the duties or fill the position of another health care professional employed by a hospital;

b.interfere with an emergency service training program authorized and operated under the provisions of the "New Jersey Highway Traffic Safety Act of 1987," P.L.1987, c.284 (C.27:5F-18 et seq.);

c.prohibit the administration of an epinephrine auto-injector device by a person acting pursuant to a lawful prescription; or

d.prevent a licensed and qualified member of a health care profession from administering an epinephrine auto-injector device if the duties are consistent with the accepted standards of the member's profession.

L.2003,c.1.s.8.



Section 26:2K-47.9 - Rules, Regulations.

26:2K-47.9 Rules, regulations.

10.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Health shall adopt rules and regulations to effectuate the purposes of this act, including medical protocols for the administration of epinephrine auto-injector devices, in consultation with the State mobile intensive care advisory council and the New Jersey State First Aid Council, Inc. The rules and regulations shall address age appropriateness in the administration of epinephrine.

L.2003, c.1, s.10; amended 2012, c.17, s.281.



Section 26:2K-48 - Findings, Declarations

26:2K-48. Findings, declarations
1. The Legislature finds and declares that:



a. Traumatic injuries, such as automobile accidents, bicycle accidents, drownings and poisonings, are the most common cause of death in children over the age of one; and children have a high death rate in these emergency situations.

b. Children react differently than adults to stress, metabolize drugs differently, and suffer different illnesses and injuries. Because of these differences, children's emergency medical needs should be recognized.

c. Emergency medical services training programs focus on adults and, therefore, offer fewer hours of pediatric training. In addition, many emergency medical services personnel have no clinical experience with children, indicating the need to improve training of these personnel in pediatric emergencies.

d. It is the public policy of this State that children are entitled to comprehensive emergency medical services, including pre-hospital, hospital and rehabilitative care.

L.1992,c.96,s.1.



Section 26:2K-49 - Definitions

26:2K-49. Definitions
2. As used in this act:



"Advanced life support" means an advanced level of pre-hospital, interhospital, and emergency service care which includes basic life support functions, cardiac monitoring, cardiac defibrillation, telemetered electrocardiography, administration of antiarrhythmic agents, intravenous therapy, administration of specific medications, drugs and solutions, use of adjunctive ventilation devices, trauma care and other techniques and procedures authorized in writing by the commissioner pursuant to department regulations and P.L.1984, c.146 (C.26:2K-7 et seq.).

"Advisory council" means the Emergency Medical Services for Children Advisory Council established pursuant to section 5 of this act.

"Basic life support" means a basic level of pre-hospital care which includes patient stabilization, airway clearance, cardiopulmonary resuscitation, hemorrhage control, initial wound care and fracture stabilization, and other techniques and procedures authorized by the commissioner.

"Commissioner" means the Commissioner of Health.



"Coordinator" means the person coordinating the EMSC program within the Office of Emergency Medical Services in the Department of Health.

"Department" means the Department of Health.



"EMSC program" means the Emergency Medical Services for Children program established pursuant to section 3 of this act, and other relevant programmatic activities conducted by the Office of Emergency Medical Services in the Department of Health in support of appropriate treatment, transport, and triage of ill or injured children in New Jersey.

"Emergency medical services personnel" means persons trained and certified or licensed to provide emergency medical care, whether on a paid or volunteer basis, as part of a basic life support or advanced life support pre-hospital emergency care service or in an emergency department or pediatric critical care or specialty unit in a licensed hospital.

"Pre-hospital care" means the provision of emergency medical care or transportation by trained and certified or licensed emergency medical services personnel at the scene of an emergency and while transporting sick or injured persons to a medical care facility or provider.

L.1992,c.96,s.2.



Section 26:2K-50 - Emergency Medical Services For Children Program

26:2K-50. Emergency Medical Services for Children program
3. a. There is established within the Office of Emergency Medical Services in the Department of Health, the Emergency Medical Services for Children program.

b. The commissioner shall hire a full-time coordinator for the EMSC program in consultation with, and by the recommendation of the advisory council.

c. The coordinator shall implement the EMSC program following consultation with, and at the recommendation of, the advisory council. The coordinator shall serve as a liaison to the advisory council.

d. The coordinator may employ professional, technical, research and clerical staff as necessary within the limits of available appropriations. The provisions of Title 11A of the New Jersey Statutes shall apply to all personnel so employed.

e. The coordinator may solicit and accept grants of funds from the federal government and from other public and private sources.

L.1992,c.96,s.3.



Section 26:2K-51 - Purposes Of The Program

26:2K-51. Purposes of the program
4. The EMSC program shall include, but not be limited to, the establishment of the following:

a. Initial and continuing education programs for emergency medical services personnel that include training in the emergency care of infants and children;

b. Guidelines for referring children to the appropriate emergency treatment facility;

c. Pediatric equipment guidelines for pre-hospital care;



d. Guidelines for hospital-based emergency departments appropriate for pediatric care to assess, stabilize, and treat critically ill infants and children, either to resolve the problem or to prepare the child for transfer to a pediatric intensive care unit or a pediatric trauma center;

e. Guidelines for pediatric intensive care units, pediatric trauma centers and intermediate care units fully equipped and staffed by appropriately trained critical care pediatric physicians, surgeons, nurses and therapists;

f. An interhospital transfer system for critically ill or injured children; and

g. Pediatric rehabilitation units staffed by rehabilitation specialists and capable of providing any service required to assure maximum recovery from the physical, emotional, and cognitive effects of critical illness and severe trauma.

L.1992,c.96,s.4.



Section 26:2K-52 - Emergency Medical Services For Children Advisory Council

26:2K-52. Emergency Medical Services for Children Advisory Council
5. a. There is created an Emergency Medical Services for Children Advisory Council to advise the Office of Emergency Medical Services and the coordinator of the EMSC program on all matters concerning emergency medical services for children. The advisory council shall assist in the formulation of policy and regulations to effectuate the purposes of this act.

b. The advisory council shall consist of a minimum of 14 public members to be appointed by the Governor, with the advice and consent of the Senate, for a term of three years. Membership of the advisory council shall include: one practicing pediatrician, one pediatric critical care physician, one board certified pediatric emergency physician and one pediatric physiatrist, to be appointed upon the recommendation of the New Jersey chapter of the American Academy of Pediatrics; one pediatric surgeon, to be appointed upon the recommendation of the New Jersey chapter of the American College of Surgeons; one emergency physician, to be appointed upon the recommendation of the New Jersey chapter of the American College of Emergency Physicians; one emergency medical technician, to be appointed upon the recommendation of the New Jersey State First Aid Council; one paramedic, to be appointed upon the recommendation of the State mobile intensive care advisory council; one family practice physician, to be appointed upon the recommendation of the New Jersey chapter of the Academy of Family Practice; two registered emergency nurses, one to be appointed upon the recommendation of the New Jersey State Nurses Association and one to be appointed upon the recommendation of the New Jersey Chapter of the Emergency Nurses Association; and three members, each with a non-medical background, two of whom are parents with children under the age of 18, to be appointed upon the joint recommendation of the Association for Children of New Jersey and the Junior Leagues of New Jersey.

c. Vacancies on the advisory council shall be filled for the unexpired term by appointment of the Governor in the same manner as originally filled. The members of the advisory council shall serve without compensation. The advisory council shall elect a chairperson, who may select from among the members a vice-chairperson and other officers or subcommittees which are deemed necessary or appropriate. The council may further organize itself in any manner it deems appropriate and enact bylaws as deemed necessary to carry out the responsibilities of the council.

L.1992,c.96,s.5.



Section 26:2K-53 - Rules, Regulations

26:2K-53. Rules, regulations
6. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

L.1992,c.96,s.6.



Section 26:2K-54 - Short Title

26:2K-54. Short title
1. This act shall be known and may be cited as the "Emergency Medical Technician Training Fund Act."

L.1992,c.143,s.1.



Section 26:2K-55 - Definitions

26:2K-55. Definitions
2. As used in this act:



"Commissioner" means the Commissioner of Health.



"Fund" means the "Emergency Medical Technician Training Fund" established pursuant to this act.

"Council" means the State advisory council for basic and intermediate life support services training established pursuant to this act.

L.1992,c.143,s.2.



Section 26:2K-56 - "Emergency Medical Technician Training Fund" Established

26:2K-56. "Emergency Medical Technician Training Fund" established
3. There is established the "Emergency Medical Technician Training Fund" as a nonlapsing, revolving fund. The fund shall be administered by the commissioner or his designee, and shall be credited with monies received pursuant to subsection c. of R.S.39:5-41.

The State Treasurer is the custodian of the fund and all disbursements from the fund shall be made by the treasurer upon vouchers signed by the commissioner or his designee. Monies in the fund shall be used to carry out the provisions of this act, except that no more than 5% of these monies shall be used for administration of the fund in each fiscal year. The fund shall consist of monies as provided for in this act and the interest which is earned on those monies. The monies in the fund shall be invested and reinvested by the Director of the Division of Investment in the Department of the Treasury as are other trust funds in the custody of the State Treasurer in the manner provided by law.

L.1992,c.143,s.3.



Section 26:2K-57 - Reimbursement Of Certified Agency, Organization, Entity

26:2K-57. Reimbursement of certified agency, organization, entity
4.The commissioner, in accordance with recommendations adopted by the council, and within the limits of those monies in the fund, shall annually reimburse any private agency, organization or entity which is certified by the commissioner to provide training and testing for volunteer ambulance, first aid and rescue squad personnel who are seeking emergency medical technician-ambulance, or EMT-A, or emergency medical technician-defibrillation, or EMT-D, certification or recertification, or an entity which provides an educational program in the administration of epinephrine auto-injector devices that is approved by the commissioner pursuant to P.L.2003, c.1 (C.26:2K-47.1 et al.), and for which that entity is not otherwise reimbursed.

The priority for reimbursement from the fund to an agency, organization or entity for training and testing of volunteer ambulance, first aid and rescue squad personnel shall be in the following order: EMT-A certification, EMT-A recertification, EMT-D certification, EMT-D recertification and certification to administer epinephrine auto-injector devices pursuant to P.L.2003, c.1 (C.26:2K-47.1 et al.).

L.1992,c.143,s.4; amended 2003, c.1, s.9.



Section 26:2K-58 - Certified Persons Not Charged A Fee

26:2K-58. Certified persons not charged a fee
5. An agency, organization or other entity which receives monies from the fund shall not charge a fee to a person who is certified to be a member of, or an applicant to be a member of, a volunteer ambulance, first aid or rescue squad by the chief supervising officer of that squad.

L.1992,c.143,s.5.



Section 26:2K-59 - Establishment Of State Advisory Council For Basic And Intermediate Life Support Services Training

26:2K-59. Establishment of State advisory council for basic and intermediate life support services training
6. a. The commissioner shall establish a State advisory council for basic and intermediate life support services training. The council shall be responsible for: (1) establishing guidelines and making recommendations regarding reimbursement from the fund to entities providing EMT-A or EMT-D testing and training activities, (2) making recommendations for changes in emergency medical services testing and training activities or the creation of new programs as necessary to conform with federal standards, or to improve the quality of emergency medical services delivery, (3) establishing guidelines for the purchase of emergency medical services training equipment, and (4) developing recommendations for the most effective means to recruit emergency medical services volunteers.

b. The council shall consist of 13 members, as follows: the Commissioner of Health, the Superintendent of the Division of State Police in the Department of Law and Public Safety, the Director of the Governor's Office on Volunteerism, the President of the New Jersey State First Aid Council, the chairman of the State mobile intensive care advisory council, and the President of the Medical Transport Association of New Jersey, or their designees, as ex officio members; and seven public members, of which two shall be persons with a demonstrated interest or expertise in emergency medical services who are not health care professionals and two shall be physicians who are medical specialists in areas relating to basic life support services, to be appointed by the Governor, one shall be a representative of the New Jersey Hospital Association, to be appointed by the President thereof, one shall be a representative of the Medical Society of New Jersey, to be appointed by the President thereof, and one shall be a representative of the New Jersey State Nurses Association, to be appointed by the President thereof.

c. Of the public members first appointed, three shall serve for a term of two years, three shall serve for a term of term of three years and one shall serve for a term of four years. Following the expiration of the original terms, the public members shall serve for a term of four years and are eligible for reappointment. Any vacancy shall be filled in the same manner as the original appointment, for the unexpired term. Public members shall continue to serve until their successors are appointed.

d. The council shall meet at its discretion, but at least quarterly. The public members of the council shall serve without compensation but shall be reimbursed for the reasonable expenses incurred in the performance of their duties, within the limits of funds available to the council.

e. The council shall organize no later than the 60th day after the effective date of this act. The members shall choose a chairman from among themselves and a secretary who need not be a member of the council. The Department of Health shall provide such technical, clerical and administrative support as the council requires to carry out its responsibilities.

L.1992,c.143,s.6.



Section 26:2K-60 - Requests For Assistance Of First Aid, Ambulance, Rescue Squad

26:2K-60. Requests for assistance of first aid, ambulance, rescue squad
1. In the event of an emergency, the chief executive officer of any volunteer first aid, ambulance or rescue squad or the mayor or chief executive officer of any municipality may request assistance from the chief executive officer of any volunteer first aid, ambulance or rescue squad located in and serving another municipality for the protection and preservation of life within the territorial jurisdiction served by the squad requesting the assistance.

The chief executive officer of the volunteer first aid, ambulance or rescue squad located in and normally serving a contiguous municipality to whom such a request for assistance is made shall, except as hereinafter otherwise set forth, provide such personnel and equipment as requested to the extent possible without endangering any person or property within the municipality in which the assisting squad is located and which it normally serves.

The members of any squad providing assistance shall have, while so acting, the same rights and immunities as they otherwise enjoy in the performance of their normal duties in the municipality, or other territorial jurisdiction, in which the squad is located and which it normally serves.

If any member of the assisting first aid, ambulance or rescue squad shall, in rendering such assistance, suffer any injury or death, the member or his designee or legal representative shall be entitled to all salary, pension rights, workers compensation and other benefits to which the member would be entitled if the casualty or death had occurred in the performance of the member's duties in the municipality, or other territorial jurisdiction, in which the squad is located and which it normally serves.

L.1993,c.58,s.1.



Section 26:2K-61 - Agreements For Mutual First Aid, Ambulance, Rescue Squad Assistance

26:2K-61. Agreements for mutual first aid, ambulance, rescue squad assistance
2. The governing bodies of two or more municipalities may, by enacting reciprocal ordinances, enter into agreements with each other for mutual first aid, ambulance or rescue squad assistance in case of emergency ,subject to the written approval of the volunteer first aid, ambulance or rescue squad or squads involved. The agreements may provide for:

a. Terms and conditions for payment by the municipality receiving assistance to the municipality rendering assistance for each member and each equipped first aid, ambulance or rescue squad apparatus for each hour supplied;

b. The reimbursement of the municipality or municipalities rendering assistance for any damage to first aid, ambulance or rescue squad equipment or other property and for payment to any member of a first aid, ambulance or rescue squad for injuries sustained while serving pursuant to such agreements, or to a surviving spouse or other dependent if death results; and

c. A joint meeting of the municipalities entering into such agreements regarding other matters as are mutually deemed necessary.

L.1993,c.58,s.2.



Section 26:2K-62 - Suspension Of Agreement

26:2K-62. Suspension of agreement
3. A county emergency management coordinator may, by express order, suspend operation of the provisions of any agreement entered into pursuant to section 2 of P.L.1993, c.58 (C.26:2K-61) by municipalities in the county, upon declaration of an emergency pursuant to P.L.1942, c.251 (C.App.A:9-33 et seq.) or any regulation promulgated thereunder.

L.1993,c.58,s.3.



Section 26:2K-63 - Certification As Emt Valid For Five Years.

26:2K-63 Certification as EMT valid for five years.

1.Certification of a person as an emergency medical technician by the Commissioner of Health, when that person meets the requirements therefor as prescribed by regulation of the commissioner, shall be valid for a period of five years.

L.2009, c.174, s.1; amended 2012, c.17, s.282.



Section 26:2K-64 - Rules, Regulations.

26:2K-64 Rules, regulations.

2.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2009, c.174, s.2; amended 2012, c.17, s.283.



Section 26:2K-65 - Written Standards For Certification As Emt-basic.

26:2K-65 Written standards for certification as EMT-Basic.

1.The Commissioner of Health and Senior Services, with the approval of the State Board of Medical Examiners, shall establish written standards which a person shall successfully complete in order to be certified as an EMT-Basic.

Applicants for EMT-Basic certification, who have equivalent military training or experience in any branch of the active duty or reserve component of the Armed Forces of the United States or the National Guard of any state, shall be certified by the commissioner if the commissioner determines that the applicant's military training and experience exceed or are equivalent to the certification standards established by the commissioner.

L.2013, c.101, s.1.



Section 26:2KK-1 - Findings, Declarations Relative To Trauma Care.

26:2KK-1 Findings, declarations relative to trauma care.

1.The Legislature finds and declares that:

a.Injury is the leading cause of death for New Jersey citizens aged one to 44, the fourth leading cause of death for all age groups, and accounts for more than 60,000 emergency department visits in the State each year, with direct medical costs estimated to be in excess of $2 billion;

b.At the request of the Department of Health, the American College of Surgeons Trauma Systems Evaluation and Planning Committee assessed the State's trauma system and made numerous recommendations for its improvement. The committee found that, while the provision of trauma care in New Jersey has many dedicated trauma professionals, a sufficient number of ten trauma centers strategically located in the State, and 100 percent emergency medical services coverage, the trauma care system faces many challenges. Among the challenges noted by the committee are the absence of one lead State agency to oversee and ensure the coordination of a Statewide trauma system and the absence of systematic data collection concerning the various aspects of trauma care in the State;

c.Among the recommendations made by the committee to address the challenges to the State trauma system were: establishment of a statutorily authorized lead agency to oversee the development of a formal State trauma system, appointment of a designated leader to coordinate stakeholders involved in all aspects of providing trauma care in the development, maintenance, and ongoing evaluation of a formal State trauma system, the creation of an advisory body to formulate policies that address all aspects of patient care, and the development of prevention strategies to help control injury as part of a formal State trauma system;

d.While there currently exists a Trauma Center Council in New Jersey which represents multidisciplinary trauma care within the State-designated trauma centers, this Council is focused on the activities and operations of New Jersey's State-designated trauma centers, with limitations in developing an effective trauma system for the State of New Jersey; and

e.In order to more effectively prevent injury, improve the care and outcomes of individuals who are injured in New Jersey, and save lives, it is appropriate to ensure the development and implementation of a formal State trauma system to serve injured patients in the State along the continuum of their care, and establish means for ongoing data collection and input from relevant stakeholders in the State's trauma care system to inform policies concerning trauma care in the State.

L.2013, c.223, s.1.



Section 26:2KK-2 - Doh Designated Lead Agency.

26:2KK-2 DOH designated lead agency.

2.The Department of Health shall serve as lead agency for the development of a formal State trauma system that defines the roles of all health care facilities in the State, taking into account their resources and capabilities, allowing for the provision of care to injured patients in the State along the continuum of care.

L.2013, c.223, s.2.



Section 26:2KK-3 - State Trauma Medical Director.

26:2KK-3 State Trauma Medical Director.

3. a. The Commissioner of Health shall appoint a State Trauma Medical Director, to oversee the planning, development, ongoing maintenance, and enhancement of the formal State trauma system, consistent with the recommendations of the American College of Surgeons Committee on Trauma, and, to the extent applicable, consistent with the processes outlined in the State Trauma System Planning Guide issued by the National Association of State Emergency Medical Services Officials. The State Trauma Medical Director shall be a physician who is licensed pursuant to Title 45 of the Revised Statutes, is experienced in the provision of surgical critical care and trauma care, and is otherwise qualified to perform the duties of the position.

b.The State Trauma Medical Director shall, in collaboration with the State Trauma System Advisory Committee (STSAC) established pursuant to section 4 of this act, oversee the development of a Statewide trauma system plan, and once the plan has been adopted through regulations promulgated by the department in compliance with the provisions of this act, shall be responsible for implementing, maintaining, and providing ongoing evaluation of the plan. The director shall additionally ensure that the development and implementation of the plan involves broad-based collaboration with stakeholders representing disciplines relevant to trauma care in the State and interested citizens, including the commissioner, the director, or any other stakeholders that the STSAC determines may inform the process.

L.2013, c.223, s.3.



Section 26:2KK-4 - State Trauma System Advisory Committee.

26:2KK-4 State Trauma System Advisory Committee.

4. a. The commissioner shall establish a multidisciplinary State Trauma System Advisory Committee (STSAC) to advise the commissioner and the State Trauma Medical Director on the development of a formal Statewide trauma system plan. In order to enable maximum input from stakeholders, the STSAC shall include, to the extent feasible, representatives of all aspects of trauma care. The members of the committee, who shall be appointed by the Governor, shall include, but need not be limited to, representatives of the following trauma care providers in the State:

(1)the medical director of each State-designated trauma center, provided that the trauma program managers of each State designated trauma center may serve as alternates for the medical director of each State-certified trauma center;

(2)the medical director of a State-certified burn treatment facility;

(3)the chairperson of the New Jersey Emergency Medical Services Council;

(4)the medical director of a rehabilitation facility in the State that treats patients with traumatic injuries, including traumatic brain injuries and traumatic spinal cord injuries;

(5)three representatives of pre-hospital care providers in the State, including an advanced life support provider as recommended by the State mobile intensive care advisory council, a volunteer basic life support provider as recommended by the New Jersey State First Aid Council, and a paid basic life support provider;

(6)The New Jersey licensed physician chairperson of the New Jersey Chapter of the American College of Surgeons Committee on Trauma;

(7)a New Jersey licensed physician recommended by the New Jersey Chapter of the American College of Emergency Physicians;

(8) a New Jersey licensed nurse recommended by the New Jersey Chapter of the Emergency Nurses Association;

(9)one individual with expertise in the prevention of injury; and

(10) one medical director of the emergency department of a New Jersey hospital that is not a State-designated trauma center.

b. (1) The STSAC shall have an executive committee appointed by the commissioner from among the members of the STSAC, consisting of two medical directors from State-designated Level One trauma centers; two medical directors from State designated Level Two trauma centers; one medical director of an emergency department from a New Jersey hospital that is not the site of a State-designated trauma center; one representative of pre-hospital care providers in the State; and the State Trauma Medical Director, who shall serve ex officio as chair of the executive committee of the STSAC.

(2)The executive committee of the STSAC shall set forth the times and agenda of the meetings of the STSAC, coordinate the policy recommendations of the STSAC, and draft the STSAC's initial and subsequent reports.

c. (1) Each member of the STSAC shall serve for a term of three years and may be reappointed to one or more subsequent terms, except that of the members first appointed, one third shall serve for a term of three years, one third for a term of two years, and one third for a term of one year. Vacancies in the membership of the committee shall be filled in the same manner provided for the original appointments.

(2)The STSAC shall organize as soon as practicable following the appointment of its members and shall hold its initial meeting no later than 90 days after the effective date of this act.

(3)The members of the STSAC shall select a chairperson and vice chair. The vice chair shall conduct the committee meetings when the chairperson is unable to attend.

(4)The members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties and within the limits of available funds.

d. (1) Consistent with the recommendations of the American College of Surgeons Committee on Trauma, and, to the extent applicable, consistent with the processes outlined in the State Trauma System Planning Guide issued by the National Association of State Emergency Medical Services Officials, the STSAC shall: analyze data related to trauma care in the State; design a formal system of trauma care in the State with system-wide standards of pre-hospital triage and hospital-based care and policies; evaluate the State trauma system on an ongoing basis, and identify strategies to ensure optimal coordination of the Statewide trauma system. In fulfilling these responsibilities, the STSAC shall seek input from stakeholders representing all aspects of trauma care in the State.

(2)Within one year following the date of enactment of this act, the STSAC shall prepare and submit a report to the commissioner and the State Trauma Medical Director, which shall include a recommended comprehensive State trauma system plan. The plan shall address:

(a)Best practices and standards for all trauma care providers;

(b)Development and implementation of protocols for the stabilization and transfer of patients;

(c)Training requirements for acute care hospital personnel with respect to identifying, stabilizing, and arranging for the transfer of a patient whose condition is beyond the scope of the hospital's capabilities;

(d)Mandatory trauma triage practices to be performed by emergency medical service providers;

(e)Any other issues that the STSAC determines to be appropriate for inclusion in the plan.

(3)Subsequent to the receipt of the initial report and recommendation submitted by the STSAC pursuant to this subsection, the commissioner shall promulgate regulations establishing and implementing a State trauma system plan.

(4)Subsequent to the preparation and issuance of its initial report pursuant to this subsection, the STSAC shall: systematically review strategies to maintain and improve the State trauma system; submit an annual report to the commissioner and the State Trauma Medical Director on its activities; and provide any recommendations it determines are necessary to improve the State trauma system.

L.2013, c.223, s.4.



Section 26:2KK-5 - Rules, Regulations.

26:2KK-5 Rules, regulations.

5.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the purposes of this act.

L.2013, c.223, s.5.



Section 26:2L-1 - Short Title

26:2L-1. Short title
This act shall be known and may be cited as the "Controlled Dangerous Substances Therapeutic Research Act."

L.1981, c. 72, s. 1, eff. March 23, 1981.



Section 26:2L-2 - Legislative Findings And Declarations

26:2L-2. Legislative findings and declarations
The Legislature finds and declares that recent medical research has shown that the therapeutic use of certain Schedule I controlled dangerous substances may alleviate the nausea and ill-effects of certain medical treatment, such as cancer chemotherapy, and, additionally, may alleviate the ill-effects of certain diseases, such as glaucoma. The Legislature further recognizes that there is a need for further therapeutic research with regard to the use of such controlled dangerous substances for these purposes under strictly controlled circumstances. It is for this purpose that the "Controlled Dangerous Substances Therapeutic Research Act" is hereby enacted.

L.1981, c. 72, s. 2, eff. March 23, 1981.



Section 26:2L-3 - Definitions

26:2L-3. Definitions
As used in this act:

a. "Board" means the Therapeutic Research Qualification Review Board established in section 5 of this act.

b. "Commissioner" means the State Commissioner of Health.

c. "Schedule I controlled dangerous substance" means a controlled dangerous substance having a high addiction liability; no accepted medical use in the United States; and listed in New Jersey Administrative Code 8:65-10.1.

d. "Drugs" means drugs as defined in section 2 of P.L.1970, c. 226 (C. 24:21-2).

e. "Practitioner" means a physician licensed to prescribe and administer drugs which are subject to the "New Jersey Controlled Dangerous Substances Act" (P.L.1970, c. 226).

f. "Program" means the controlled dangerous substances therapeutic research program established in this act.

L.1981, c. 72, s. 3, eff. March 23, 1981.



Section 26:2L-4 - Program; Establishment; Administration; Rules And Regulations; Patients; Certification; Confidentiality Of Names And Records

26:2L-4. Program; establishment; administration; rules and regulations; patients; certification; confidentiality of names and records
a. There is hereby established in the State Department of Health, the controlled dangerous substances therapeutic research program. The program shall be limited to therapeutic research programs presently conducted by the Bureau of Drugs in the Food and Drug Administration of the U.S. Department of Health and Human Services or its successor and shall be administered by the commissioner who shall promulgate rules and regulations necessary for the administration of this act, including but not limited to rules and regulations which may be necessary to require patients desiring certification pursuant to section 5 of this act to release their medical records for the purposes of certification and follow-up reports. In making such promulgations, the commissioner shall take into consideration all Federal controlled dangerous substances laws and rules adopted pursuant to such laws.

b. The program shall be limited to patients who are certified to the board, established by section 5 of this act, by a practitioner as being involved in a life-threatening or sense-threatening situation and who are not responding to drugs or where the drugs administered have proven to be effective but where the patient has incurred severe side effects.

c. The names and medical records of individual patients who have either requested certification or have been certified pursuant to section 5 of this act shall not be released in any form which identifies the individual, except that the names and records of such individuals shall be made available upon request for use in the enforcement of laws regarding controlled dangerous substances (P.L.1970, c. 226; C. 24:21-1 et seq.).

L.1981, c. 72, s. 4, eff. March 23, 1981.



Section 26:2L-5 - Therapeutic Research Qualification Review Board; Members; Appointment; Compensation; Duties; Certification Of Practitioners And Patients

26:2L-5. Therapeutic research qualification review board; members; appointment; compensation; duties; certification of practitioners and patients
a. The commissioner, after consulting with the Medical Society of New Jersey, shall appoint a Therapeutic Research Qualification Review Board to serve at his pleasure. The board shall be comprised of physicians licensed to practice medicine and surgery in New Jersey and who are well qualified in their specialities. Members of the board may be reimbursed for their attendance at meetings at the rate of $35.00 per day.

b. The board shall review all practitioners applying for participation in the program and certify their participation in the program.

c. The board shall have the authority to approve for participation in the program any patient who is certified to it by a practitioner, pursuant to the provisions of section 4b. of this act.

L.1981, c. 72, s. 5, eff. March 23, 1981.



Section 26:2L-6 - Schedule I Controlled Dangerous Substance; Agreement For Receipt For Purposes Of Act; Transfer To Certified Practitioners For Use; Inapplicability Of Act To Receipt From National Cancer Institute

26:2L-6. Schedule I controlled dangerous substance; agreement for receipt for purposes of act; transfer to certified practitioners for use; inapplicability of act to receipt from National Cancer Institute
a. The commissioner shall enter into an agreement with the National Institute on Drug Abuse for receipt of a Schedule I controlled dangerous substance for the purposes prescribed in this act, subject to the provisions of all Federal controlled dangerous substances laws and rules adopted pursuant to such laws.

b. The commissioner shall provide for a Schedule I controlled dangerous substance received pursuant to subsection a. of this section to be transferred to those practitioners certified by the board to participate in the program.

c. Patients and practitioners receiving Schedule I controlled dangerous substances through the National Cancer Institute's Investigational Drug Branch shall not be subject to the provisions of this act.

L.1981, c. 72, s. 6, eff. March 23, 1981.



Section 26:2L-7 - Reports By Participating Practitioners

26:2L-7. Reports by participating practitioners
Participating practitioners shall submit to the commissioner reports on the use of Schedule I controlled dangerous substances received by their patients pursuant to this act.

L.1981, c. 72, s. 7, eff. March 23, 1981.



Section 26:2L-8 - Review Of Reports; Report By Board And Commissioner To Legislature And Governor

26:2L-8. Review of reports; report by board and commissioner to legislature and Governor
The board shall review all reports of use of Schedule I controlled dangerous substances in such cases, and the commissioner, in conjunction with the board, shall report his findings and recommendations to the Legislature and Governor on an annual basis regarding the effectiveness of the program.

L.1981, c. 72, s. 8, eff. March 23, 1981.



Section 26:2L-9 - Inapplicability Of Laws On Controlled Dangerous Substances

26:2L-9. Inapplicability of laws on controlled dangerous substances
Notwithstanding any laws to the contrary, nothing in the laws dealing with controlled dangerous substances shall be construed to prohibit a program of therapeutic research with regard to the use of certain Schedule I controlled dangerous substances in certain situations, as provided in section 4b. of this act.

L.1981, c. 72, s. 9, eff. March 23, 1981.



Section 26:2M-7 - Alzheimer's Disease Training

26:2M-7. Alzheimer's Disease training
a. The Commissioner of the Department of Health shall establish a training program for health care providers in licensed long-term health care facilities in the specialized care of patients with Alzheimer's Disease. The training program shall include methods to deal with the specific problems encountered in the care of Alzheimer's Disease patients, including communicating with patients and necessary safety measures.

b. The training program shall be made available, on a voluntary basis, to licensed long-term health care facilities which provide treatment and care to Alzheimer's Disease patients. Upon request, the commissioner shall provide the training program at the long-term health care facility.

L. 1987, c. 440, s. 1.



Section 26:2M-7.1 - Long-term Care Facilities, List Of Services For Alzheimer's Patients.

26:2M-7.1 Long-term care facilities, list of services for Alzheimer's patients.

1.A long-term care facility that provides specialized care of patients with Alzheimer's disease and related disorders, as defined in section 2 of P.L.1988, c.114 (C.26:2M-10), shall:

a.compile and maintain daily records for each shift in the facility and provide to a member of the public, upon request, information that indicates for each shift, as appropriate:

(1)the number of nurses, including the aggregate total of registered professional nurses and licensed practical nurses, providing direct care to patients diagnosed with Alzheimer's disease and related disorders; and

(2)the number of certified nurse aides providing direct care to patients diagnosed with Alzheimer's disease and related disorders; and

b.provide a member of the public seeking placement of a person diagnosed with Alzheimer's disease or related disorders in the facility with a clear and concise written list that indicates:

(1)the activities that are specifically directed toward patients diagnosed with Alzheimer's disease and related disorders, including, but not limited to, those designed to maintain dignity and personal identity, enhance socialization and success, and accommodate the cognitive and functional ability of a patient;

(2)the frequency of the activities listed in paragraph (1) of this subsection; and

(3)the safety policies and procedures and any security monitoring system that is specific to patients diagnosed with Alzheimer's disease and related disorders.

L.2003,c.268,s.1.



Section 26:2M-7.2 - Training For Long-term Care Facility Staff Relative To Alzheimer's Disease.

26:2M-7.2 Training for long-term care facility staff relative to Alzheimer's Disease.

1. a. The Commissioner of Health shall establish a mandatory training program for long-term care facility staff, as described in subsection b. of this section, in the specialized care of patients who are diagnosed by a physician as having Alzheimer's disease or a related disorder. The training program shall include the causes and progression of Alzheimer's disease and related disorders and methods to deal with the specific problems encountered in the care of patients with Alzheimer's disease and related disorders, including, but not limited to: communicating with patients with Alzheimer's disease and related disorders; psychological, social and physical needs of patients with Alzheimer's disease and related disorders; and safety measures which need to be taken for a patient with Alzheimer's disease and related disorders.

b.A long-term care facility shall annually provide training, under the training program established pursuant to subsection a. of this section, to a certified nurse aide, licensed practical nurse, registered professional nurse, and other health care professionals, as appropriate, who provide direct care to a patient in the facility who is diagnosed as having Alzheimer's disease or a related disorder.

L.2003, c.269, s.1; amended 2012, c.17, s.284.



Section 26:2M-8 - Rules, Regulations

26:2M-8. Rules, regulations
Pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the commissioner shall adopt all rules and regulations necessary to effectuate the purposes of this act.

L. 1987, c. 440, s. 2.



Section 26:2M-9 - Findings, Declarations.

26:2M-9. Findings, declarations.
The legislature finds and declares:

a. There is a critical need to establish specialized programs for clients suffering from Alzheimer's disease and related disorders. Alzheimer's disease is an organic, progressive brain disorder which may result in its final stages in the complete mental and physical disability of a client.

b. There are few services specifically designed to meet the unique needs of Alzheimer's clients and their families, and it is imperative that these services be developed as soon as possible.

c. There is a further need to develop training programs for professionals and other persons providing care for Alzheimer's clients. Specialized programs for an Alzheimer's client population will provide an optimum setting for developing and implementing these training programs.

P.L. 1988, c. 114, s. 1.



Section 26:2M-10 - Definitions.

26:2M-10 Definitions.

2.As used in this act:

a."Adult day care" means a community-based group program designed to meet the needs of functionally or cognitively impaired adults through an individual plan of care structured to provide a variety of health, social, and related support services in a protective setting during any part of a day but less than 24 hours.

b."Alzheimer's Disease and related disorders" means forms of dementia characterized by a general loss of intellectual abilities of sufficient severity to interfere with social or occupational functioning.

c."Care needs or behavioral problems" means the manifestations of dementia which may include, but need not be limited to, progressive memory loss, confusion, inability to communicate, extreme personality change, and eventual inability to perform the most basic tasks.

d."Commissioner" means the Commissioner of Human Services.

e."Department" means the Department of Human Services.

f."Grantee" means a public agency, private for profit agency, or private nonprofit agency selected by the department to establish an adult day care program for participants pursuant to this act.

g."Participant" means an individual with Alzheimer's disease or a related disorder, particularly those in the moderate to severe stages. To be eligible for services, a participant shall have documentation from a physician that the participant has Alzheimer's disease or a related disorder.

L.1988, c.114, s.2; amended 1999, c.285, s.1; 2012, c.17, s.285.



Section 26:2M-11 - Grants

26:2M-11. Grants
The commissioner shall establish a program for participants in specialized adult day care centers, for which purpose the department shall award grants to qualified applicants in an amount to be determined by the commissioner. A grantee shall be required to match not less than 25% of the amount granted, either in cash or in kind contributions, or both, and the in kind contributions may include the value of staffing or volunteer services, or both. The use of the grantee's matching funds shall be limited to meeting the expenses of administration, staffing, operating expenses, and the costs of necessary safety renovations.

P.L. 1988, c. 114, s. 3.



Section 26:2M-12 - Qualifications For Grant Recipients.

26:2M-12 Qualifications for grant recipients.

4. a. In order to be eligible to receive a grant from the department pursuant to section 3 of this act, an applicant shall apply in a manner which the commissioner shall prescribe and shall possess all of the following qualifications:

(1)The applicant shall be able to identify the special care needs or behavioral problems of participants, and the applicant's program shall be designed to meet those needs.

(2)The applicant shall demonstrate to the satisfaction of the department that the applicant's program has adequate and appropriate staffing to meet the nursing, psychosocial and recreational needs of participants.

(3)The applicant shall provide an outline of the design of the applicant's physical facilities, and of the safeguards which shall be used to protect the participants' safety.

(4)The applicant shall submit a plan for assisting individuals who cannot afford the entire cost of the program. This may include, but need not be limited to, utilizing additional funding sources to provide supplemental aid and allowing family members to serve as volunteers at the applicant's facility.

(5)The applicant shall identify potential sources of funding for the applicant's facility and shall outline plans to seek additional funding to remain solvent. This may include private donations and foundation grants, Medicare reimbursement for specific services, and the use of adult education and public health services.

(6)The department shall establish a sliding fee scale for payments by participants based on the participant's ability to pay.

b.Each grantee shall also satisfy all of the following requirements:

(1)Establish family support groups;

(2)Encourage family members to provide transportation for participants to and from the applicant's facility;

(3)Concentrate on participants in moderate to severe ranges of disability;

(4)Provide appropriate nutrition to participants, which the grantee may arrange to have provided by an organization organized for the purpose of providing meals to the elderly or to those who are needy;

(5)Establish contact with local educational programs, including nursing and other disciplines offering gerontology programs, to provide on-site training to students; and

(6)Provide services to assist family members, including counseling and referral to other resources.

L.1988,c.114,s.4; amended 1999, c.285, s.2.



Section 26:2M-13 - Training Program

26:2M-13. Training program
The department shall develop a training program which includes information on the symptoms and progress of the disease and appropriate techniques for dealing with the psychosocial, health and physical needs of the participants. The training program shall be developed and provided as on-going, on-site training for adult day care centers funded under this act and shall be available to other community based providers who serve this client population.

P.L. 1988, c. 114, s. 5.



Section 26:2M-14 - Report

26:2M-14. Report
The commissioner shall report to the Governor and the Legislature one year after the effective date of this act on the grant programs established pursuant to this act. The report shall include, but not be limited to:

a. A description of the progress made in implementing the programs;

b. The number of grantees who have established adult day care programs pursuant to this act;

c. The number and characteristics of participants served by the programs;

d. An evaluation of the usefulness of the programs in delaying the placement of the participants in institutions;

e. An evaluation of the programs; and

f. An evaluation of the potential for reimbursement for care in these adult day care centers by funding sources such as Medicaid or Medicare.

P.L. 1988, c. 114, s. 6.



Section 26:2M-15 - Rules, Regulations

26:2M-15. Rules, regulations
The commissioner shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations necessary to implement the provisions of this act.

P.L. 1988, c. 114, s. 7.



Section 26:2M-16 - Findings, Declarations Relative To Alzheimer's Disease.

26:2M-16 Findings, declarations relative to Alzheimer's Disease.

1.The Legislature finds and declares that:

a.Alzheimer's disease is a progressive, degenerative, and irreversible neurological disease. It is one of a group of dementias referred to as Alzheimer's disease and related disorders that: develops over a period of years; is of undetermined origin; and is characterized by a progressive decline in intellectual or cognitive functioning that begins with gradual short-term memory loss and progresses to include a deterioration in all areas of cognition and executive functioning, such as analytical ability and reasoning, language and communication, perception and judgment, personality, and eventual inability to perform physical functions, including, but not limited to, activities of daily living such as ambulation, dressing, feeding, and bathing;

b.According to the report of the Alzheimer's Association, 2009 Alzheimer's Disease Facts and Figures, it is estimated that 5.3 million persons in the United States currently have Alzheimer's disease. Every 70 seconds someone develops Alzheimer's disease; by mid-century someone will develop Alzheimer's disease every 33 seconds. Men 55 years of age or older now have a one in eight chance of developing Alzheimer's disease; and women 55 years of age or older now have a one in five chance of developing Alzheimer's disease. By 2010, there will be nearly a half million new cases of Alzheimer's disease each year; and by 2050, there will be nearly a million new cases per year, and between 11 and 16 million persons with Alzheimer's disease;

c.Currently in New Jersey, by extrapolation based on age and demographics, the conservative estimate is that there are 150,000 residents with Alzheimer's disease. Because of the progressive deteriorative nature of the disease, it is necessary when considering its impact, to include a minimum of at least one primary caregiver for each person with Alzheimer's disease as also being directly impacted by the disease; accordingly, the current number of New Jersey residents directly impacted by Alzheimer's disease is 350,000;

d.Alzheimer's disease is the sixth leading cause of death in the United States. However, this ranking may be an underestimate due to both the failure to properly diagnose the patient's condition and the failure for the disease to be noted on the death certificate as the primary contributing factor to death;

e.Since a diagnosis of Alzheimer's disease cannot be determined definitively until an autopsy is performed, the disease is determined through a process of differential diagnosis that includes a comprehensive medical history and a physical examination and assessment, including blood testing, brain scans such as computerized axial tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI), and psychological and neurological testing;

f.Alzheimer's disease generally progresses over time in a gradual and insidious manner. Typically, persons with dementia (PWD) can live from eight to 10 years after receiving their diagnosis, but depending on the overall health status, some individuals live up to 20 years after receiving their diagnosis;

g.During this time, PWD and their families need continuous support, education, and assistance to help them identify and access proper care and support services. These specialized services can be difficult to find and very expensive, especially when the length of time the services are needed is taken into consideration. As the needs of the PWD intensify with the disease progression, there is a direct correlation to the associated burden and expense for the PWD and the person's family caregivers. Family caregivers become overwhelmed and emotionally and physically taxed by the heavy demands associated with providing care 24 hours per day, seven days per week for their family member with Alzheimer's disease. Caregiver stress and associated health decline become of paramount consideration;

h.Frequently, family caregivers develop chronic and life impacting illnesses; older spouses may frequently pre-decease the PWD for whom they are caring. And, if caregivers are working outside the home, they may have difficulty managing family life and work responsibilities, and may lose time from work or become unable to perform their responsibilities at the level they were once able to, which can result in employment termination and loss of family income;

i.The direct and indirect costs of Alzheimer's disease and other dementias amount to more than $148 billion annually. In 2004, total per-person payments from all sources for health and long-term care were three times higher for Medicare beneficiaries 65 years of age or older with Alzheimer's disease than for other Medicare beneficiaries in this age group; and

j.It is in the public interest for the State to establish a commission, similar to the one which was established under P.L.1983, c.352 but which has since expired, to study the current issues in the State associated with Alzheimer's disease in order to help raise awareness about one of this country's most significant health epidemics, to facilitate the continued development of integrated and responsive community-based services, and ease the burden of the disease on persons with Alzheimer's disease and their family members and caregivers through expanded support.

L.2011, c.76, s.1.



Section 26:2M-17 - New Jersey Alzheimer's Disease Study Commission.

26:2M-17 New Jersey Alzheimer's Disease Study Commission.

2. a. There is established the New Jersey Alzheimer's Disease Study Commission in the Department of Human Services.

b.The commission shall consist of 15 members as follows:

(1)the Commissioners of Health and Human Services, or their designees, who shall serve ex officio;

(2)two members of the Senate, to be appointed by the President of the Senate, who shall not be of the same political party;

(3)two members of the General Assembly, to be appointed by the Speaker of the General Assembly, who shall not be of the same political party; and

(4)nine members appointed by the Governor, as follows: two persons recommended by the Alzheimer's Association, one of whom shall be a representative of the Greater New Jersey Chapter and one of whom shall be a representative of the Alzheimer's Association Delaware Valley Chapter; three health care professionals who are currently involved in the provision of direct services, one of whom shall be a representative of an agency that provides home care services to persons with dementia, one of whom shall be a representative of an assisted living facility that provides specialized services to persons with dementia, and one of whom shall be a representative of a licensed nursing home that provides specialized services to persons with dementia; one representative from the clergy who has experience providing emotional and spiritual care and support for persons with Alzheimer's disease and their families; two persons who by reason of family relationship or legal guardianship bear or have borne responsibility in caring for a person with Alzheimer's disease; and one attorney who is currently licensed and practicing in New Jersey, has expertise in legal and financial planning and elder care issues, and has extensive community-based experience working with persons with Alzheimer's disease and their families.

c.Vacancies in the membership of the commission shall be filled in the same manner provided for the original appointments.

d.The commission shall organize as soon as practicable following the appointment of its members and shall select a chairperson from among the members. The chairperson shall appoint a secretary who need not be a member of the commission.

e.Members of the commission shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties as members of the commission, within the limits of funds appropriated or otherwise made available to the commission for its purposes.

f.The commission shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available to it for its purposes.

g.The Department of Human Services shall provide staff support to the commission, as necessary.

L.2011, c.76, s.2; amended 2012, c.17, s.286.



Section 26:2M-18 - Duty Of The Commission.

26:2M-18 Duty of the commission.

3.It shall be the duty of the commission to:

a.study the current impact and incidence of Alzheimer's disease among State residents, and make projections about the future impact and incidence among State residents;

b.study the State's role in long-term care, family caregiver support, and assistance to persons with early stage and early onset of Alzheimer's disease;

c.consider the capacity of public safety and law enforcement officials to respond to persons with Alzheimer's disease and for these officials to have proper education and training;

d.study the needs of persons with Alzheimer's disease and their family members and caregivers, assess the availability and affordability of existing services, programs, facilities, and agencies to meet those needs, and make recommendations for improving, expanding, or changing such services, programs, facilities, and agencies, as appropriate;

e.gather and disseminate data and information relative to the care of persons with Alzheimer's disease in order to provide health care professionals and governmental policymakers, as appropriate, with accurate data about the disease and its impact on these persons and their family members and caregivers;

f.identify the adequacy, appropriateness, and best practice-based geriatric and psychiatric services and interventions; and

g.consider such other issues as the commission may identify as necessary to ease the burden for persons with Alzheimer's disease and their family members and caregivers in the State.

L.2011, c.76, s.3.



Section 26:2M-19 - Hearings, Report, Recommendations.

26:2M-19 Hearings, report, recommendations.

4.The commission may meet and hold hearings at such places and times as it shall designate, and shall report its findings and recommendations to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), within two years of the appointment of a majority of the public members of the commission.

L.2011, c.76, s.4.



Section 26:2N-1 - Definitions

26:2N-1. Definitions
For the purposes of this act:

a. "Commissioner" means the Commissioner of Health.

b. "Department" means the State Department of Health.

c. "Health care provider" means any licensed health care professional or public or private health care facility in this State that administers pertussis vaccine.

d. "Major adverse reaction" means collapse or shock, high pitched screaming, persistent crying for three or more hours, excessive somnolence (sleepiness), temperature of 105`, convulsions with or without accompanying fever or severe alterations of consciousness or any serious illness, disability or impairment of mental, emotional, behavioral or physical functioning or development, the first manifestation of which appears within 30 days of the date of administration of pertussis vaccine, and for which there is reasonable scientific or medical evidence that pertussis vaccine causes or significantly contributes to the illness, disability or impairment; or any other reaction which the department determines, by regulation, is a basis for not administering pertussis vaccine.

e. "Pertussis vaccine" means any vaccine containing a substance intended to prevent the occurrence of pertussis, which is administered separately or in conjunction with other substances intended to prevent the occurrence of other diseases.

L. 1986, c. 134, s. 1.



Section 26:2N-2 - Pertussis Immunization Pamphlet.

26:2N-2 Pertussis immunization pamphlet.

2.The commissioner shall prepare and make available to all health care providers in the State and parents and guardians, upon request, a pamphlet which explains the benefits and possible adverse reactions to immunizations for pertussis. This pamphlet may contain any information which the commissioner deems necessary and may be revised by the department whenever new information concerning these immunizations becomes available. The pamphlet shall include the following information:

a.A list of the immunizations required for admission to a public or private school in the State;

b.Specific information regarding the pertussis vaccine which includes:

(1)The circumstances under which pertussis vaccine should not be administered or should be delayed, including the categories of persons who are significantly more vulnerable to major adverse reactions than are members of the general population;

(2)Possible adverse reactions to pertussis vaccine and the early warning signs or symptoms that may be precursors to a major adverse reaction which, upon occurrence, should be brought to the immediate attention of the health care provider who administered the vaccine;

(3)A form that the parent or guardian may use to monitor symptoms of a possible adverse reaction and which includes places where the parent or guardian can record information about the symptoms that will assist the health care provider; and

(4)Measures that a parent or guardian should take to reduce the risk of, or to respond to, a major adverse reaction including identification of who should be notified of the reaction and when the notification should be made.

The commissioner shall prepare the pamphlet in consultation with the Medical Society of New Jersey and shall adopt by regulation the information contained in the pamphlet, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1986, c.134, s.2; amended 2012, c.45, s.114.



Section 26:2N-3 - Distribution To Parents

26:2N-3. Distribution to parents
Prior to administering a pertussis vaccine to a child in this State, a health care provider shall give the child's parent or guardian a copy of the pamphlet prepared pursuant to section 2 of this act and provide the parent or guardian with a reasonable opportunity to read the contents of the pamphlet.

L. 1986, c. 134, s. 3.



Section 26:2N-4 - Contraindication Exemption

26:2N-4. Contraindication exemption
A child shall not be required to receive a pertussis vaccine as a condition for admission to a public or private school if the child's health care provider states in writing that the vaccine is medically contraindicated pursuant to subsection b. (1) of section 2 of this act and the reasons for the medical contradictions.

L. 1986, c. 134, s. 4.



Section 26:2N-5 - Health Record

26:2N-5. Health record
a. Upon administering a pertussis vaccine to a child in this State, a health care provider shall record and retain as part of the child's permanent health record the date the vaccine was administered, the manufacturer, a lot number and any other available identifying information of the vaccine that was administered, and the name and title of the health care provider who administered the vaccine.

b. The health care provider shall make the information concerning the vaccine available to the child's parent or guardian, upon request.

L. 1986, c. 134, s. 5.



Section 26:2N-6 - Reporting Of Major Adverse Reactions

26:2N-6. Reporting of major adverse reactions
a. If the health care provider has reason to believe that the recipient of the pertussis vaccine has had a major adverse reaction, the health care provider shall immediately record all relevant information in the child's permanent medical record and shall report the information, including the manufacturer and the lot number, to the department within seven days.

b. Upon receipt of the information, the department shall immediately notify the manufacturer of the vaccine and the Center for Disease Control of the adverse reaction.

L. 1986, c. 134, s. 6; amended 1988,c.128.



Section 26:2N-7 - Report To Center For Disease Control

26:2N-7. Report to Center for Disease Control
The commissioner shall periodically report information received regarding major adverse reactions to the United States Center for Disease ControL.

L. 1986, c. 134, s. 7.



Section 26:2N-7.1 - Informational Literature On Pertussis Vaccine For Adults Provided To Hospitals, Birthing Centers.

26:2N-7.1 Informational literature on pertussis vaccine for adults provided to hospitals, birthing centers.

1. a. The Commissioner of Health shall prepare and make available to each hospital and birthing facility in the State informational literature on the pertussis vaccine for adults, including, but not limited to, information on the risks of pertussis, the morbidity and mortality rates among infants suffering from pertussis, the availability and efficacy of the tetanus-diphtheria-acellular pertussis booster vaccine, and the benefits of inoculating pregnant women, a new mother, and other adult family members with the booster vaccine, prior to an infant's birth or the mother's discharge from a hospital or birthing facility, as applicable, to prevent the transmission of pertussis to the infant. The commissioner may make the informational literature available to hospitals and birthing facilities by posting it on the Department of Health's Internet website or by other electronic means.

b.The department shall require each hospital and birthing facility in the State to provide new mothers, including adoptive mothers, with the informational literature specified in subsection a. of this section. The informational literature shall be distributed to the mother and any other adult family member, including adult adoptive family members, present at the infant's birth, by the staff designated by the hospital or birthing facility, prior to the mother's discharge, as part of the hospital or birthing facility's discharge procedures.

c.As used in this section "birthing facility" means an inpatient or ambulatory health care facility licensed by the Department of Health that provides birthing and newborn care services.

L.2013, c.275, s.1.



Section 26:2N-7.2 - Rules, Regulations.

26:2N-7.2 Rules, regulations.

2.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2013, c.275, s.2.



Section 26:2N-8 - Definitions Relative To Vaccinations.

26:2N-8 Definitions relative to vaccinations.

1.As used in this act:

"Antibody titer" means a test to measure the presence and amount of antibodies in a blood sample against a particular type of tissue, cell or substance.

"Health care provider" means any licensed health care professional or public or private health care facility in this State that administers vaccinations.

L.2003,c.257,s.1.



Section 26:2N-9 - Administration Of Antibody Titer Prior To Second Dose Of Mmr Vaccine.

26:2N-9 Administration of antibody titer prior to second dose of MMR vaccine.

2. a. Prior to administering a second dose of the measles-mumps-rubella (MMR) vaccine to a child, a health care provider may give the child's parent or guardian the option of consenting to the administration of an antibody titer to determine whether or not the child has already developed immunity to MMR in response to a previously administered dose of the vaccine and would not require the second dose.

b.Documented laboratory evidence of immunity from MMR shall exempt a child from further vaccination for MMR, as may be required pursuant to Department of Health regulations.

L.2003, c.257, s.2; amended 2012, c.17, s.287.



Section 26:2N-10 - Pamphlet Explaining Nature, Purpose Of Mmr Vaccine And Anti-body Titer.

26:2N-10 Pamphlet explaining nature, purpose of MMR vaccine and anti-body titer.

3.The Commissioner of Health shall prepare and make available to all health care providers in the State a pamphlet that explains the nature and purpose of the MMR vaccine and the antibody titer used to determine immunity pursuant to section 2 of this act.

The commissioner shall send a copy of the pamphlet to every licensed health care provider in the State who administers the MMR vaccine, with a cover letter advising the health care provider that the pamphlet was prepared in accordance with the requirements of P.L.2003, c. 257 (C.26:2N-8 et seq.), known as "Holly's Law," and how the health care provider can obtain additional copies of the pamphlet from the Department of Health.

L.2003, c.257, s.3; amended 2012, c.17, s.288.



Section 26:2N-11 - Rules, Regulations.

26:2N-11 Rules, regulations.

4.The Commissioner of Health shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the provisions of this act.

L.2003, c.257, s.4; amended 2012, c.17, s.289.



Section 26:2O-1 - Findings, Declarations

26:2O-1. Findings, declarations
The Legislature finds and declares that:



a. It is estimated that about 5% of the population carries the cystic fibrosis gene, which currently cannot be detected by any test, and that the number of persons born with cystic fibrosis who are living to adulthood is increasing;

b. The New Jersey State Organization of Cystic Fibrosis has identified at least 60 adults with cystic fibrosis living in New Jersey; however, there are estimates of as many as 150 to 200;



c. These adults, who are afflicted with a chronic hereditary disorder that affects the lungs and digestive system and causes difficulty in breathing and an inability to digest foods, have special needs for nutritional and pharmaceutical assistance that have not been met by previous or existing State programs which serve children with cystic fibrosis;

d. The program of medical care and treatment established pursuant to P.L.1981, c.289 (C.26:2-118), which provided pharmaceutical assistance to adults with cystic fibrosis became inoperative because of a lack of funding and was limited in its effectiveness because many potential service recipients were unaware of the program due to a lack of publicity;

e. The State should meet the special needs of adults with cystic fibrosis by helping them to purchase the supplemental foods that they need and the drugs and medical supplies and equipment that they require; and



f. A Statewide nutritional and pharmaceutical assistance program for adults with cystic fibrosis will enable these persons to stay in the workforce and continue to be productive members of the community.



L.1989, c.270, s.1.



Section 26:2O-2 - Program Of Financial Assistance To Persons With Cystic Fibrosis

26:2O-2. Program of financial assistance to persons with cystic fibrosis
The Commissioner of Health shall establish a program of financial assistance for persons with cystic fibrosis to meet the expenses of: supplemental, nutritious foods; prescription drugs and medical supplies and equipment that are necessary for the treatment of cystic fibrosis; and certain health insurance costs.

The commissioner shall contract with a nonprofit organization in New Jersey which has experience in providing financial assistance and direct services to persons with cystic fibrosis, to administer the program.



L.1989, c.270, s.2.



Section 26:2O-3 - Eligibility For Financial Assistance

26:2O-3. Eligibility for financial assistance
3. a. A person with cystic fibrosis is eligible for assistance under this act for the purchase of supplemental, nutritious foods and prescription drugs and medical supplies and equipment that are necessary for the treatment of cystic fibrosis, if the person is 18 years of age or older and (1) the person's annual income is less than $30,000; or (2) the person's annual income is $30,000 or greater, but the person has incurred, within the last 12 months, prescription drug and medical supplies and equipment costs related to the treatment of cystic fibrosis, the total cost of which, when deducted from the person's income, reduces the person's income to under $30,000.

b. A person with cystic fibrosis who is 18 years of age or older who has health insurance is eligible for financial assistance under this act of up to $500 per year to help meet the cost of the deductible on the insurance policy if the person's annual income is less than $30,000. This financial assistance may be provided in addition to assistance for the purchase of supplemental, nutritious foods and pharmaceutical drugs and medical supplies and equipment.

c. Beginning in January 1995 and annually thereafter, the income eligibility limits provided in subsections a. and b. of this section shall increase in accordance with the Consumer Price Index published by the federal government. The Commissioner of Health shall annually adopt the new income eligibility limits by regulation, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1989,c.270,s.3; amended 1995,c.80.



Section 26:2O-4 - Rules, Regulations

26:2O-4. Rules, regulations
The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.



L.1989, c.270, s.4.



Section 26:2P-1 - Findings, Declarations

26:2P-1. Findings, declarations


1. The Legislature finds and declares that:

a. Lyme disease is a bacterial infection which is spread by certain ticks, and is one of the fastest growing public health problems in New Jersey;

b. Studies of Lyme disease treatment have shown that costs associated with long-term treatment of infected persons have often exceeded $100,000 per case and have a significant negative social impact;

c. Lyme disease, which is the most common tick-borne disease in this country, is present in 48 states and five continents and is spreading, with New Jersey being one of the states in which the disease is most prevalent. New Jersey experienced the largest percentage increase in reported cases of Lyme disease of any state between 1993 and 1994 ;

d. Lyme disease was not widely recognized in the United States until 1975 and was first identified in New Jersey in Monmouth county in 1978;

e. Even though Lyme disease is receiving increased public attention among both the medical community and the general public, it is often misdiagnosed or not diagnosed, which results in more serious health problems for the affected person;

f. If untreated, Lyme disease, in its later stages, can result in neurological disorders, including, but not limited to, chronic and severe fatigue, encephalitis, meningitis, memory loss, dementia and seizures; severe arthritis; cardiac dysfunction; vision loss, gastrointestinal disorders, paralysis, strokes and death;

g. Other tick-borne diseases known or suspected to occur in New Jersey include Rocky Mountain spotted fever, human monocytic ehrlichiosis, human granulocytic ehrlichiosis and human babesiosis; and

h. County mosquito control agencies throughout the State are currently staffed and equipped to control nuisance and vector species of mosquitoes. These commissions or agencies provide a central operational unit within each county with the capability to advise and assist the Department of Health and Senior Services in the development and implementation of an integrated approach to manage tick-borne disease vectors.

L.1991,c.277,s.1; amended 1997, c.52, s.1.



Section 26:2P-2 - Governor's Lyme Disease Advisory Council

26:2P-2. Governor's Lyme Disease Advisory Council
2. There is created a 13-member "Governor's Lyme Disease Advisory Council." The council shall consist of: the Commissioners of the Departments of Environmental Protection, Health and Education, or their designees, who shall serve ex officio; and 10 public members who by virtue of education or experience are knowledgeable about the problems of Lyme disease, six to be appointed by the Governor, at least one of whom shall be a physician and at least one of whom shall be a veterinarian, two to be appointed by the President of the Senate and two to be appointed by the Speaker of the General Assembly.

The public members shall serve for three-year terms or until a successor is appointed; but of the members initially appointed, five shall serve for a term of three years and five shall serve for a term of two years.

Vacancies in the membership of the council shall be filled in the same manner as the original appointments are made and a member may be eligible for reappointment. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term.

The members of the council shall serve without compensation but shall be reimbursed for traveling and other miscellaneous expenses necessary to perform their duties, within the limits of funds appropriated or otherwise made available to the council for its purposes.

L.1991,c.277,s.2.



Section 26:2P-3 - Purpose Of Council

26:2P-3. Purpose of council
3. The council shall advise the Governor regarding the prevention, detection, occurrence, diagnosis, treatment and cure of Lyme disease, and shall establish a mechanism through which physicians and communities throughout the State can share information on the disease.

L.1991,c.277,s.3.



Section 26:2P-4 - Organization Of Council, Meetings

26:2P-4. Organization of council, meetings
4. The council shall organize as soon after the appointment of its members as is practicable. A majority of the council members shall elect a chairperson and a secretary who need not be a member of the council. The council shall meet at regular intervals but at least on a monthly basis.

L.1991,c.277,s.4.



Section 26:2P-5 - Assistance To Council From Government Entities

26:2P-5. Assistance to council from government entities
5. The council is entitled to call to its assistance and avail itself of the services of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes. The Department of the Treasury shall supply professional, stenographic and clerical assistance which is necessary for the council to perform its duties. The council may incur miscellaneous expenses as it may deem necessary, in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for those purposes.

L.1991,c.277,s.5.



Section 26:2P-6 - Annual Report

26:2P-6. Annual report
6. The council shall submit an annual report to the Governor and the Legislature by March 1 of each year.

L.1991,c.277,s.6.



Section 26:2P-7 - Designation Of Commission, Agency To Coordinate Pest Management

26:2P-7. Designation of commission, agency to coordinate pest management


2. The Board of Chosen Freeholders of a county may designate any county mosquito commission or other agency or any combination thereof to provide surveillance, education, training and recommendations on integrated pest management for the management of Lyme disease or other tick-borne disease vectors.

In the event of a public health necessity, the designated commission or agency may conduct other tick management activities in accordance with tick management protocols established by the Department of Health and Senior Services.

L.1997,c.52,s.2.



Section 26:2Q-1 - Findings, Declarations

26:2Q-1. Findings, declarations
1. The Legislature finds and declares that:



Lead poisoning is the most prevalent environmental health problem facing children in New Jersey today; the Department of Health estimates that over 177,000 children under the age of five in New Jersey are at high risk of lead poisoning, and the effects of lead poisoning in children include learning disabilities, mental retardation, behavioral disorders, hyper-irritability, lack of coordination, loss of appetite, vomiting, abdominal pain, convulsions, permanent brain damage and death; even low levels of lead exposure can cause subtle neurological changes, reduced concentration and attentiveness, reduced I.Q. scores, behavioral problems, and learning disabilities; these problems persist and can adversely affect the child's chances for success in school and life; lead poisoning is caused by environmental exposure to lead and the most significant sources are lead-based paint in older housing and lead-laden dust and soil; and the Department of Health estimates that approximately 65% of New Jersey's housing stock may contain lead-based paint, representing a potential public health hazard of alarming magnitude.

The Legislature further finds and declares that:



Persons performing lead evaluation and lead abatement work must receive appropriate training and certification to ensure that lead evaluations and abatements are reliable, thorough, and safe; persons performing lead evaluation, without proper training, may fail to detect lead-contaminated surfaces; an abatement work plan that is based on an improper evaluation will be inadequate to rid a dwelling of a lead hazard; persons performing lead abatement, without proper training, may cause the contamination of an entire home with dangerous levels of lead; and a certification program for lead abatement is essential to ensure the safety of the occupants and the safety of the workers and is also necessary to protect consumers from fraud, abuse, and shoddy work practices.

L.1993,c.288,s.1.



Section 26:2Q-2 - Definitions.

26:2Q-2 Definitions.

2.As used in sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12):

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Interim controls" means a set of measures designed to reduce temporarily human exposure or likely exposure to lead-based paint hazards, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards, and the establishment and operation of management and resident education programs, or as the term is defined under 42 U.S.C.s.4851b.

"Lead abatement" means a set of measures designed to permanently eliminate lead-based paint hazards in accordance with standards established by the Commissioner of Community Affairs in compliance with standards promulgated by the appropriate federal agencies. Such term includes:

a.the removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead contaminated soil; and

b.all preparation, cleanup, disposal, and post-abatement clearance testing activities associated with such measures.

"Lead evaluation" means a surface-by-surface investigation to determine the presence of lead-based paint and the provision of a report explaining the results of the investigation.

"Lead hazard control work" means work to make housing lead-safe, or to mitigate, through the use of interim controls as permitted under federal law and as defined in 42 U.S.C.s.4851b, or to eliminate permanently lead-based paint hazards by abatement on a premises by a person certified to perform lead abatement work pursuant to sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 et seq.) and sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 et seq.).

"Lead-based paint" means paint or other surface coating material that contains lead in excess of 1.0 milligrams per centimeter squared or in excess of 0.5% by weight, or such other level as may be established by federal law.

"Lead-based paint hazard" means any condition that causes exposure to lead from lead-contaminated dust or soil or lead-contaminated paint that is deteriorated or present in surfaces, that would result in adverse human health effects.

"Lead-based paint hazard inspection" means an inspection of residential housing and the structure's interior common areas and exterior surface for the presence of lead-based paint hazards.

"Lead safe maintenance work" means those maintenance activities which are necessary to maintain surfaces in a lead safe condition and to prevent lead-based paint hazards from occurring or reoccurring.

"Surface" means an area such as an interior or exterior wall, ceiling, floor, door, door frame, window sill, window frame, porch, stair, handrail and spindle, or other abradable surface, soil, furniture, a carpet, a radiator or a water pipe.

L.1993, c.288, s.2; amended 2003, c.311, s.17; 2012, c.17, s.290.



Section 26:2Q-3 - Certification Required For Performance Of Lead Evaluation, Abatement Work.

26:2Q-3 Certification required for performance of lead evaluation, abatement work.

3. a. A person shall not perform a lead evaluation or lead abatement work unless the person is certified by the department pursuant to this act.

b.The commissioner shall establish a certification program to assure the competency of persons to perform lead evaluations or lead abatement work in a safe and reliable manner. The commissioner may establish different classes of certification reflecting the different types and complexities of lead evaluation and abatement activities.

c.The commissioner shall certify a person who satisfactorily completes the certification training course required pursuant to this act, passes an examination prescribed by the department and meets any other requirements for certification that may be established by the commissioner or by federal law.

d.The certification shall be in writing with a photo identification, signed and dated by the commissioner. It shall be carried upon the person while performing evaluation or abatement services.

e.Notwithstanding the provisions of subsection a. of this section to the contrary, a person who is certified to conduct lead evaluations or perform lead abatement work in a jurisdiction outside of New Jersey is entitled to receive a New Jersey certification from the department if the person demonstrates successful completion of a training and certification program in that jurisdiction that is at least as rigorous and comprehensive as the State training and certification program.

f.Lead evaluation and lead abatement certifications shall be for a period not to exceed two years and shall be non-transferable. A person may apply for recertification during the 90-day period before the certification expiration date or the 90-day period after the certification expiration date; except that if a person applies after the certification expiration date, he shall not perform any services for which certification is required until the certification is renewed. If a certification has expired for more than 90 days, the person is required to obtain a new certification.

g.Nothing in this section shall be construed to restrict or otherwise affect the right of any person to engage in painting, woodworking, structural renovation or other indoor or outdoor contracting services that may result in the disturbance of paint, or to engage in lead safe maintenance work or lead hazard control work, but a person shall not hold himself out as certified by the department or otherwise represent that he has specialized competency to perform lead evaluation or abatement work, unless he has been certified or otherwise specifically authorized pursuant to sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12).

A person for hire who seeks to engage in lead safe maintenance work or lead hazard control work shall, prior to doing so, complete such training course as may be prescribed by the Commissioner of Community Affairs and provided by a training provider accredited by the commissioner.

A person who utilizes interim controls to reduce the risk of lead-based paint exposure shall utilize only those methods approved by the appropriate federal agencies, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards, as may be set forth under 42 U.S.C.s.4851b or those methods set forth in guidelines established by the Commissioner of Community Affairs, but shall not be required to be certified pursuant to this section unless performing lead abatement.

L.1993,c.288,s.3; amended 2003, c.311, s.18.



Section 26:2Q-4 - Development, Offering, Accreditation Of Training Courses

26:2Q-4. Development, offering, accreditation of training courses
4. a. The department shall develop, offer, or accredit training courses which shall be required for certification. These training courses shall include instruction in safe and effective evaluation and abatement methods. The training courses shall be developed in accordance with regulations adopted by the Department of Community Affairs pursuant to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437) and the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

b. The training course for persons performing lead evaluation shall include, but not be limited to, instruction in:

(1) safe and effective techniques and methods to test for lead hazards and assess lead hazards on premises before, during and after abatement of lead hazards;

(2) risk assessment of the dangers posed by lead hazards on a premises and the effectiveness of various abatement techniques and methods and hazard reduction measures to reduce the risk posed by the presence of lead;

(3) safe work practices, including determining whether occupants must be relocated during lead abatement;

(4) practices to prevent contamination of the premises; and



(5) applicable State and federal requirements.



c. The training course for persons performing lead abatement shall include, but not be limited to, instruction concerning:

(1) safe and effective abatement techniques to remove, cover, encapsulate, or otherwise mitigate lead-based paint and lead-contaminated dust and soil;

(2) possible routes of exposure during abatement of lead hazards;



(3) safe work practices, including determining whether occupants must be relocated during lead abatement;

(4) proper cleanup of lead-contaminated waste generated on the premises during and after lead abatement;

(5) safe and lawful handling, transport and disposal of lead-contaminated waste; and

(6) applicable State and federal requirements.



d. The commissioner is authorized to adopt any applicable federal requirements or guidelines established by federal law, including any requirements or guidelines that apply to homeowners or other property owners, notwithstanding that the requirements or guidelines may be inconsistent with the provisions of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12).

e. The department may establish continuing education requirements for recertification.

f. A person shall not hold himself out as accredited by the department or otherwise represent that he is competent to offer training unless he has been accredited to provide training pursuant to this section.

L.1993,c.288,s.4.



Section 26:2Q-5 - Denial, Suspension, Conditions Upon, Revocation, Refusal To Renew Certification

26:2Q-5. Denial, suspension, conditions upon, revocation, refusal to renew certification
5. a. The department may deny, suspend, impose conditions upon, revoke, or refuse to renew a certification for good cause, including but not limited to, the department's finding that:

(1) a person has obtained a certification based upon a misrepresentation or fraud;

(2) a person performed work without a certification as required in section 3 of P.L.1993, c.288 (C.26:2Q-3);

(3) a person engaged in unsafe work practices, violated the rules promulgated by the Department of Community Affairs pursuant to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437), failed to obtain a permit pursuant to the Uniform Construction Code, N.J.A.C.5:23-1.1 et seq. or acted in a manner which posed a health risk to others;

(4) the quality of the person's performance is below standards set by the department and remedial measures such as consultation and training are not accepted or do not result in improvement to a level of acceptable proficiency;

(5) a person made false reports or reports not based on work done;



(6) a person knowingly authorized or permitted the use of the name of a certified person to an uncertified person;

(7) a person falsely represented his certification credentials; or



(8) a person has violated any provision of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12).

b. An applicant or certificate holder whose application or certification is denied, suspended, conditionally issued, revoked or not renewed is entitled to a hearing pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c. Denial of, suspension of, imposition of conditions upon, revocation of, or refusal to renew a certification shall not limit the department from pursuing against the applicant or certificate holder any other lawful remedy available to the department.

d. Any person whose certification has been revoked shall be ineligible to apply for certification for three years from the date of revocation.

L.1993,c.288,s.5.



Section 26:2Q-6 - Civil Actions For Injunctive Relief To Enforce, Prevent Violations

26:2Q-6. Civil actions for injunctive relief to enforce, prevent violations
6. If the department has reason to believe that a person who: is not certified pursuant to section 3 of P.L.1993, c.288 (C.26:2Q-3) is engaging in lead evaluation or lead abatement work or is soliciting another person to engage, employ or retain him to perform lead evaluation or lead abatement work, for pecuniary gain; or is either certified or not certified pursuant to section 3 of P.L.1993, c.288 (C.26:2Q-3) and is causing an imminent threat to the public health, safety or welfare, the department may initiate a civil action in a court of competent jurisdiction for injunctive relief to enforce or prevent a violation of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12). The court may proceed in the action in a summary manner.

L.1993,c.288,s.6.



Section 26:2Q-7 - Violators Guilty Of Disorderly Persons Offense

26:2Q-7. Violators guilty of disorderly persons offense
7. A person who knowingly or purposely:



a. hinders or delays the department in the enforcement of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12);

b. fails to obtain the certification required by section 3 of P.L.1993, c.288 (C.26:2Q-3) and engages in lead evaluation or lead abatement work for pecuniary gain;

c. solicits another person to engage, employ or retain him to perform a lead evaluation or lead abatement work, for pecuniary gain, when he is not certified pursuant to section 3 of P.L.1993, c.288 (C.26:2Q-3);

d. holds himself out as accredited by the department or otherwise represents that he is competent to offer training when he is not accredited to provide training pursuant to section 4 of P.L.1993, c.288 (C.26:2Q-4); or

e. otherwise violates any provision of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12); is guilty of a disorderly persons offense.

L.1993,c.288,s.7.



Section 26:2Q-8 - Administrative Civil Penalty; Violation Defined

26:2Q-8. Administrative civil penalty; violation defined
8. As an alternative, or in addition to the provisions of section 7 of P.L.1993, c.288 (C.26:2Q-7), the commissioner may, subject to notice and hearing, impose an administrative civil penalty for a violation set forth in this section not to exceed $1,000 for the first offense and $5,000 for each subsequent offense. If the violation is of a continuing nature, each day it continues constitutes an additional and separate violation.

The penalty may be sued for and recovered by and in the name of the commissioner in a civil action in a court of competent jurisdiction by a summary proceeding under "the penalty enforcement law," N.J.S.2A:58-1 et seq. For the purposes of this act, the Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law."

The department may compromise and settle a claim for a penalty under this section in such amount as the department determines to be appropriate and equitable.

As used in this section, a violation shall include the:



a. obstructing, hindering, delaying or interfering by force or otherwise with the commissioner in the exercise of any power or the discharge of any function or duty pursuant to the provisions of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12);

b. preparing, uttering or rendering of any false statements, reports, documents, plans or specifications permitted or required pursuant to sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12); or

c. refusal or failure to comply with a ruling, action, order or notice of the commissioner pursuant to sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12).

L.1993,c.288,s.8.



Section 26:2Q-9 - Assessment Of Fees

26:2Q-9. Assessment of fees
9. The department shall assess fees from persons for certification and recertification and from training providers for any training course or continuing education course that it accredits. The fees shall be used to support the certification and accreditation programs.

L.1993,c.288,s.9.



Section 26:2Q-10 - Nonapplicability Of Act

26:2Q-10. Nonapplicability of act
10. The provisions of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12) shall not apply to a property owner who personally performs his own lead abatement in a dwelling unit that he occupies as his primary place of residence.

L.1993,c.288,s.10.



Section 26:2Q-11 - Enforcement By Commissioner, Representative

26:2Q-11. Enforcement by commissioner, representative
11. Sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12) shall be enforced by the commissioner or his representative, who shall have the right of entry to all premises at which the department has reason to believe that lead abatement or evaluation activities have taken place or are taking place, or to any premises occupied or used by a business firm subject to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437); and the right to review any records for the purposes of inspection or investigation.

L.1993,c.288,s.11.



Section 26:2Q-12 - Rules, Regulations

26:2Q-12. Rules, regulations
12. The department, in consultation with the Department of Community Affairs, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the provisions of sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 through C.26:2Q-12).

L.1993,c.288,s.12.



Section 26:2R-1 - Short Title.

26:2R-1 Short title.

1. This act shall be known and may be cited as the "Osteoporosis Prevention and Education Program Act."

L.1997,c.191,s.1.



Section 26:2R-2 - Definitions Relative To "Osteoporosis Prevention And Education Program Act."

26:2R-2 Definitions relative to "Osteoporosis Prevention and Education Program Act."

2.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Council" means the Interagency Council on Osteoporosis established pursuant to this act.

"Department" means the Department of Human Services.

"Program" means the osteoporosis prevention and education program established pursuant to this act.

L.1997, c.191, s.2; amended 2012, c.17, s.291.



Section 26:2R-3 - Establishment Of Osteoporosis Prevention And Education Program.

26:2R-3 Establishment of osteoporosis prevention and education program.

3. a. The Commissioner of Human Services shall establish an osteoporosis prevention and education program in the Department of Human Services. The purpose of the program is to promote: public awareness of the causes of osteoporosis; options for prevention; the value of early detection; and possible treatments, including the benefits and risks of those treatments. The department may accept, for that purpose, any special grant of money, services, or property from the federal government or any of its agencies, or from any foundation, organization, or medical school.

b.The program shall include the following:

(1) Development of a public education and outreach campaign to promote osteoporosis prevention and education, including, but not limited to, the following subjects:

(a)The cause and nature of the disease;

(b)Risk factors;

(c)The role of hysterectomy;

(d)Prevention of osteoporosis, including nutrition, diet, and physical exercise;

(e)Diagnostic procedures and appropriate indications for their use;

(f)Hormone replacement, including the benefits and risks;

(g)Environmental safety and injury prevention; and

(h)Availability of osteoporosis diagnostic treatment services in the community.

(2) Development of educational materials to be made available for consumers, particularly targeted to high-risk groups, through local boards of health, physicians, other health care providers, including, but not limited to, health maintenance organizations, hospitals, and clinics, and women's organizations.

(3)Development of professional education programs for health care providers to assist them in understanding research findings and the subjects set forth in paragraph (1) of this subsection.

(4)Development and maintenance of a list of current providers of specialized services for the prevention and treatment of osteoporosis. Dissemination of the list shall be accompanied by a description of diagnostic procedures, appropriate indications for their use, and a cautionary statement about the current status of osteoporosis research, prevention, and treatment. The statement shall also indicate that the department does not license, certify, or in any other way approve osteoporosis programs or centers in this State.

L.1997, c.191, s.3; amended 2012, c.17, s.292.



Section 26:2R-3.1 - Preparation, Distribution Of Informational Pamphlet On Osteoporosis.

26:2R-3.1 Preparation, distribution of informational pamphlet on osteoporosis.

1.The Department of Human Services shall prepare an informational pamphlet which describes the causes and nature of osteoporosis as well as methods which may be used to prevent and treat osteoporosis, including nutrition, diet, physical exercise, and medications. The department shall make a supply of these pamphlets available to all pharmacies registered with the New Jersey Board of Pharmacy for distribution to the public.

L.1999, c.330, s.1; amended 2012, c.17, s.293.



Section 26:2R-4 - Establishment Of Interagency Council On Osteoporosis.

26:2R-4 Establishment of Interagency Council on Osteoporosis.

4.There is established an Interagency Council on Osteoporosis in the department to advise the commissioner on the development and implementation of the program. The members of the council shall be appointed by the commissioner, and shall include the following: The Director of the Division of Epidemiology, Environmental and Occupational Health Services and the Assistant Commissioner of Senior Affairs in the department and the Director of the Division on Women in the Department of Children and Families, as ex officio members, and public members who are representatives of: persons with osteoporosis; women's health organizations; public health educators; experts in bone and osteoporosis research, prevention and treatment; and health care providers, including at least one radiologist, orthopedist, registered professional nurse, physical therapist, and nutritionist. The members of the council shall serve without compensation and shall not be reimbursed for any expenses incurred by them in the performance of their duties.

L.1997, c.191, s.4; amended 2012, c.16, s.49.



Section 26:2R-5 - Report To Governor, Legislature.

26:2R-5 Report to Governor, Legislature.

5. The commissioner shall report to the Governor and the Legislature no later than 18 months after the effective date of this act, and annually thereafter, on the activities and accomplishments of the program.

L.1997,c.191,s.5.



Section 26:2R-6 - Rules, Regulations.

26:2R-6 Rules, regulations.

6. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1997,c.191,s.6.



Section 26:2RR-1 - Short Title.

26:2RR-1 Short title.

1.This act shall be known and may be cited as the "Parkinson's Disease Public Awareness and Education Act."

L.2014, c.76, s.1.



Section 26:2RR-2 - Findings, Declarations Relative To Parkinson's Disease.

26:2RR-2 Findings, declarations relative to Parkinson's disease.

2.The Legislature finds and declares that:

a.Parkinson's disease is a debilitating, painful, and incurable neurological disorder of unknown origin that disrupts and can end the lives of those who suffer from it;

b.Parkinson's disease causes diverse symptoms, including rigidity, slowness of movement, poor balance, and tremors, which lead to an impaired ability to walk, speak, swallow, and even breathe, so that the end result can be a clear mind trapped inside a body that has lost its ability to function;

c.The visible symptoms of Parkinson's disease are often mistaken to be a normal part of the aging process;

d.In addition, many people with the disease encounter precarious legal and personal situations in which they are erroneously thought to be under the influence of illegal or prescription drugs or alcohol due to their movement and gait patterns;

e.Parkinson's disease takes an enormous emotional, psychological, and physical toll on caregivers and families, potentially overwhelming their lives;

f.It has been estimated that 1.5 million Americans have been diagnosed with Parkinson's disease, 50,000 more are diagnosed nationally each year, and another 1.5 million persons have the disease but have never seen a neurologist;

g.Parkinson's disease costs Americans $25 billion per year, including medical treatments, disability payments, and lost productivity;

h.Medications can only control some of the symptoms of the disease and only for uncertain periods of time;

i.New Jersey, with the largest concentration of pharmaceutical companies of any state in the nation and its top academic research facilities, is a center for Parkinson's disease research and treatment;

j.The "Morris K. Udall Parkinson's Disease Research Act of 1997," Pub.L.105-78, provides federal funding through the National Institutes of Health for Parkinson's disease, and April 11 has been proclaimed to be World Parkinson's Day in order to recognize the need for more research and help in dealing with the devastating effects of this disease;

k.This State, through the enactment of Joint Resolution No. 17 on January 7, 2000, has designated April in each year as "Parkinson's Disease Awareness Month" in New Jersey, and directs the Governor to annually issue a proclamation calling upon the public officials and citizens of the State to observe this month with appropriate activities and programs;

l.Increased public awareness and education are needed among health care, social services, judicial, law enforcement, and emergency medical services personnel in order to better respond to the needs of Parkinson's disease patients and their caregivers and families; and

m.It is imperative for New Jersey to commit itself to actively support such public awareness and education efforts throughout the State in order to better meet the needs of its citizens who are suffering from Parkinson's disease.

L.2014, c.76, s.2.



Section 26:2RR-3 - Definitions Relative To Parkinson's Disease.

26:2RR-3 Definitions relative to Parkinson's disease.

3.As used in this act:

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Program" means the Parkinson's disease public awareness and education program established pursuant to this act.
L.2014, c.76, s.3.



Section 26:2RR-4 - Parkinson's Disease Public Awareness And Education Program.

26:2RR-4 Parkinson's disease public awareness and education program.

4.The Commissioner of Health, subject to available appropriations, shall establish a Parkinson's disease public awareness and education program.

a.The purpose of the program shall be to promote public awareness of Parkinson's disease and the value of early detection and possible treatments, including the benefits and risks of those treatments. The Department of Health may accept, for that purpose, any special grant of monies, services, or property from the federal government or any of its agencies, or from any foundation, organization, or medical school.

b.The program shall include the following:

(1)Development of a public education and outreach campaign to promote Parkinson's disease awareness and education, including, but not limited to, the following subjects:

(a)the cause and nature of the disease;

(b)diagnostic procedures and appropriate indications for their use;

(c)lifestyle issues relating to how a person copes with Parkinson's disease, including, but not limited to, nutrition, diet, and physical exercise;

(d)environmental safety and injury prevention; and

(e)availability of Parkinson's disease diagnostic and treatment services in the community;

(2)Development of educational materials to be made available to consumers through local boards of health, physicians, hospitals, and clinics;

(3)Development of professional education programs for health care providers to assist them in understanding research findings and the subjects set forth in paragraph (1) of this subsection;

(4)Development of educational programs for other personnel, including judicial staff, police officers, fire fighters, and social services and emergency medical service providers, to assist them in recognizing the symptoms of Parkinson's disease and understanding how to respond to the needs of persons with the disease in the course of performing their duties, including dissemination of the informational booklet prepared pursuant to section 5 of this act; and

(5)Development and maintenance of a list of current providers of specialized services for the diagnosis and treatment of Parkinson's disease. Dissemination of the list shall be accompanied by a description of diagnostic procedures, appropriate indications for their use, and a cautionary statement about the current status of Parkinson's disease research and treatment. The statement shall also indicate that the department does not endorse specific Parkinson's disease programs or centers in this State.

L.2014, c.76, s.4.



Section 26:2RR-5 - Dissemination Of Information Relative To Parkinson's Disease.

26:2RR-5 Dissemination of information relative to Parkinson's disease.

5.The department, in consultation with the New Jersey Chapter of the American Parkinson Disease Association and the Movement Disorders Center at the Robert Wood Johnson University Medical Group, Rutgers Robert Wood Johnson Medical School, shall prepare, and make available on the department's Internet website, in English and Spanish, and in a manner that is easily understandable by a patient or other non-health care professional, information about the symptoms and treatment of Parkinson's disease and any other information that the commissioner deems to be necessary. This information may be revised by the department whenever new information about Parkinson's disease becomes available.

L.2014, c.76, s.5.



Section 26:2RR-6 - Rules, Regulations.

26:2RR-6 Rules, regulations.

6.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations to effectuate the purposes of this act.

L.2014, c.76, s.6.



Section 26:2S-1 - Short Title

26:2S-1 Short title
1. This act shall be known and may be cited as the "Health Care Quality Act."

L.1997,c.192,s.1.



Section 26:2S-2 - Definitions Relative To Health Care Quality.

26:2S-2 Definitions relative to health care quality.

2.As used in sections 2 through 19 of this act:

"Behavioral health care services" means procedures or services rendered by a health care provider for the treatment of mental illness, emotional disorders, or drug or alcohol abuse. "Behavioral health care services" does not include: any quality assurance or utilization management activities or treatment plan reviews conducted by a carrier, or a private entity on behalf of the carrier, pertaining to these services, whether administrative or clinical in nature; or any other administrative functions, including, but not limited to, accounting and financial reporting, billing and collection, data processing, debt or debt service, legal services, promotion and marketing, or provider credentialing.

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation, or health maintenance organization authorized to issue health benefits plans in this State.

"Commissioner" means the Commissioner of Banking and Insurance.

"Contract holder" means an employer or organization that purchases a contract for services.

"Covered person" means a person on whose behalf a carrier offering the plan is obligated to pay benefits or provide services pursuant to the health benefits plan.

"Covered service" means a health care service provided to a covered person under a health benefits plan for which the carrier is obligated to pay benefits or provide services.

"Department" means the Department of Banking and Insurance.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. Health benefits plan includes, but is not limited to, Medicare supplement coverage and risk contracts to the extent not otherwise prohibited by federal law. For the purposes of this act, health benefits plan shall not include the following plans, policies, or contracts: accident only, credit, disability, long-term care, CHAMPUS supplement coverage, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), or hospital confinement indemnity coverage.

"Health care provider" means an individual or entity which, acting within the scope of its licensure or certification, provides a covered service defined by the health benefits plan. Health care provider includes, but is not limited to, a physician and other health care professionals licensed pursuant to Title 45 of the Revised Statutes, and a hospital and other health care facilities licensed pursuant to Title 26 of the Revised Statutes.

"Independent utilization review organization" means an independent entity comprised of physicians and other health care professionals who are representative of the active practitioners in the area in which the organization will operate and which is under contract with the department to provide medical necessity or appropriateness of services appeal reviews pursuant to this act.

"Managed behavioral health care organization" means an entity, other than a carrier, which contracts with a carrier to provide, undertake to arrange, or administer behavioral health care services to covered persons through health care providers employed by the managed behavioral health care organization or otherwise make behavioral health care services available to covered persons through contracts with health care providers.

"Managed behavioral health care organization" does not include a person or entity that, for an administrative fee only, solely arranges a panel of health care providers for a carrier for the provision of behavioral health care services on a discounted fee-for-service basis.

"Managed care plan" means a health benefits plan that integrates the financing and delivery of appropriate health care services to covered persons by arrangements with participating providers, who are selected to participate on the basis of explicit standards, to furnish a comprehensive set of health care services and financial incentives for covered persons to use the participating providers and procedures provided for in the plan.

"Subscriber" means, in the case of a group contract, a person whose employment or other status, except family status, is the basis for eligibility for enrollment by the carrier or, in the case of an individual contract, the person in whose name the contract is issued.

"Utilization management" means a system for reviewing the appropriate and efficient allocation of health care services under a health benefits plan according to specified guidelines, in order to recommend or determine whether, or to what extent, a health care service given or proposed to be given to a covered person should or will be reimbursed, covered, paid for, or otherwise provided under the health benefits plan. The system may include: preadmission certification, the application of practice guidelines, continued stay review, discharge planning, preauthorization of ambulatory care procedures, and retrospective review.

L.1997, c.192, s.2; amended 2005, c.172, s.1; 2012, c.17, s.294.



Section 26:2S-3 - Form To Be Filed By Carrier; Minimum Information Required

26:2S-3 Form to be filed by carrier; minimum information required
3. a. A carrier which offers a health benefits plan to residents of this State on the effective date of this act, shall file a form, as prescribed by the commissioner, with the department within 90 days of the effective date of this act and file a copy of the form with the Department of Banking and Insurance. A carrier authorized to issue health benefits plans in this State after the effective date of this act shall file a form with the department at least 30 days prior to the date the carrier will begin to offer a health benefits plan to residents of this State. The carrier shall file a copy of the form with the Department of Banking and Insurance. A carrier shall notify the department within 10 business days of any change in information provided on the form.

b. The commissioner shall establish a form for carriers which shall request, at a minimum:

(1) the official address and telephone number of the place of business of the carrier; and

(2) a description of the carrier's internal patient appeals process available to covered persons to contest a denial, reduction or termination of benefits, if any.

c. A health maintenance organization which holds a certificate of authority pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.) shall be exempt from the filing requirements of this section but shall comply with the provisions of this act.

A health maintenance organization shall be required to comply with the provisions of P.L.1973, c.337 (C.26:2J-1 et seq.) and any rules and regulations adopted pursuant thereto, except that in the event that the provisions of this act conflict with the provisions of P.L.1973, c.337, the provisions of this act shall supersede the provisions of P.L.1973, c.337.

d. A carrier which issues health benefits plans utilizing a selective contracting arrangement pursuant to section 22 of P.L.1993, c.162 (C.17B:27A-54) shall be required to comply with the provisions of section 22 of P.L.1993, c.162 and any rules and regulations adopted pursuant thereto, except that in the event that the provisions of this act conflict with the provisions of section 22 of P.L.1993, c.162, the provisions of this act shall supersede the provisions of section 22 of P.L.1993, c.162.

L.1997,c.192,s.3.



Section 26:2S-4 - Disclosure Of Terms And Conditions In Writing To Subscriber.

26:2S-4 Disclosure of terms and conditions in writing to subscriber.

4.A carrier shall disclose in writing to a subscriber, in a manner consistent with the "Life and Health Insurance Policy Language Simplification Act," P.L.1979, c.167 (C.17B:17-17 et seq.), the terms and conditions of its health benefits plan, and shall promptly provide the subscriber with written notification of any change in the terms and conditions prior to the effective date of the change. The carrier shall provide the required information at the time of enrollment and upon request thereafter.

a.The information required to be disclosed pursuant to this section shall include a description of:

(1)covered services and benefits to which the subscriber or other covered person is entitled;

(2)restrictions or limitations on covered services and benefits, including, but not limited to, physical and occupational therapy services, clinical laboratory tests, hospital and surgical procedures, prescription drugs and biologics, radiological examinations and behavioral health care services;

(3)financial responsibility of the covered person, including copayments and deductibles;

(4)prior authorization and any other review requirements with respect to accessing covered services;

(5)where and in what manner covered services may be obtained;

(6)changes in covered services or benefits, including any addition, reduction or elimination of specific services or benefits;

(7)the covered person's right to appeal and the procedure for initiating an appeal of a utilization management decision made by or on behalf of the carrier with respect to the denial, reduction or termination of a health care benefit or the denial of payment for a health care service;

(8)the procedure to initiate an appeal through the Independent Health Care Appeals Program established pursuant to this act; and

(9)such other information as the commissioner shall require.

b.The carrier shall file the information required pursuant to this section with the department.

c.In the case of a carrier that owns, wholly or in part, or contracts with a managed behavioral health care organization, the information required to be disclosed pursuant to this section shall include the following:

(1)the specific behavioral health care services covered and the specific exclusions that apply to the subscriber or other covered person;

(2)the covered person's responsibilities for obtaining behavioral health care services;

(3)the reimbursement methodology that the carrier and managed behavioral health care organization use to reimburse health care providers for behavioral health care services; and

(4)if the carrier offers a managed care plan that provides for both in-network and out-of-network benefits, the procedure that a covered person must utilize when attempting to obtain behavioral health care services from a health care provider who is not included in the network of providers used by the carrier or managed behavioral health care organization.

L.1997,c.192,s.4; amended 2005, c.172, s.2.



Section 26:2S-5 - Additional Disclosure Requirements.

26:2S-5 Additional disclosure requirements.

5. a. In addition to the disclosure requirements provided in section 4 of this act, a carrier which offers a managed care plan shall disclose to a subscriber, in writing, in a manner consistent with the "Life and Health Insurance Policy Language Simplification Act," P.L.1979, c.167 (C.17B:17-17 et seq.), the following information at the time of enrollment and annually thereafter:

(1)A current participating provider directory providing information on a covered person's access to primary care physicians and specialists, including the number of available participating physicians, by provider category or specialty and by county. The directory shall include the professional office address of a primary care physician and any hospital affiliation the primary care physician has. The directory shall also provide information about participating hospitals.

In the case of a carrier that owns, wholly or in part, or contracts with a managed behavioral health care organization, the directory shall include a list of participating providers of behavioral health care services with the address of each provider.

The carrier shall promptly notify each covered person prior to the termination or withdrawal from the carrier's provider network of the covered person's primary care physician;

(2)General information about the financial incentives between participating physicians under contract with the carrier and other participating health care providers and facilities to which the participating physicians refer their managed care patients;

(3)The percentage of the carrier's managed care plan's network physicians who are board certified;

(4)The carrier's managed care plan's standard for customary waiting times for appointments for urgent and routine care;

(5)The availability through the department, upon request of a member of the general public, of independent consumer satisfaction survey results and an analysis of quality outcomes of health care services of managed care plans in the State;

(6)Information about the Managed Health Care Consumer Assistance Program established pursuant to P.L.2001, c.14 (C.26:2S-19 et al.) as prescribed by regulation of the commissioner, including the toll-free telephone number available to contact the program; and

(7)The carrier's preauthorization and review requirements of the health benefits plan regarding the determination of medical necessity that apply to a covered person who is admitted to an in-network health care facility, and the financial responsibility of the patient for the cost of services provided by an out-of-network admitting or attending health care practitioner.

The carrier shall provide a prospective subscriber with information about the provider network, including hospital affiliations, and other information specified in this subsection, upon request.

b.Upon request of a covered person, a carrier shall promptly inform the person:

(1)whether a particular network physician is board certified; and

(2)whether a particular network physician is currently accepting new patients.

c.The carrier shall file the information required pursuant to this section with the department.

L.1997,c.192,s.5; amended 2001, c.14, s.7; 2001, c.367, s.1; 2005, c.172, s.3.



Section 26:2S-6 - Designation Of Licensed Physician As Medical Director For Managed Care

26:2S-6 Designation of licensed physician as medical director for managed care
6. a. A carrier which offers a managed care plan or uses a utilization management system in any of its health benefits plans shall designate a licensed physician to serve as medical director. The medical director, or his designee, shall be designated to serve as the medical director for medical services provided to covered persons in the State and shall be licensed to practice medicine in New Jersey.

The medical director shall be responsible for treatment policies, protocols, quality assurance activities and utilization management decisions of the carrier. The treatment policies, protocols, quality assurance program and utilization management decisions of the carrier shall be based on generally accepted standards of health care practice. The quality assurance and utilization management programs shall be in accordance with standards adopted by regulation of the department pursuant to this act.

b. The medical director shall ensure that:

(1) Any utilization management decision to deny, reduce or terminate a health care benefit or to deny payment for a health care service, because that service is not medically necessary, shall be made by a physician. In the case of a health care service prescribed or provided by a dentist, the decision shall be made by a dentist;

(2) A utilization management decision shall not retrospectively deny coverage for health care services provided to a covered person when prior approval has been obtained from the carrier for those services, unless the approval was based upon fraudulent information submitted by the covered person or the participating provider;

(3) In the case of a managed care plan, a procedure is implemented whereby participating physicians and dentists have an opportunity to review and comment on all medical and surgical and dental protocols, respectively, of the carrier;

(4) The utilization management program is available on a 24-hour basis to respond to authorization requests for emergency and urgent services and is available, at a minimum, during normal working hours for inquiries and authorization requests for nonurgent health care services; and

(5) In the case of a managed care plan, a covered person is permitted to: choose or change a primary care physician from among participating providers in the provider network, and, when appropriate, choose a specialist from among participating network providers following an authorized referral, if required by the carrier, and subject to the ability of the specialist to accept new patients.

L.1997,c.192,s.6.



Section 26:2S-6.1 - Managed Care Plan To Pay Full Contractual Rate To Out-of-network Provider, Direct Payments, Certain Circumstances.

26:2S-6.1 Managed care plan to pay full contractual rate to out-of-network provider, direct payments, certain circumstances.

2. a. With respect to a carrier which offers a managed care plan that provides for both in-network and out-of-network benefits, in the event that:

(1)a covered person is admitted by an out-of-network health care provider to an in-network health care facility for covered, medically necessary health care services; or

(2)the covered person receives covered, medically necessary health care services from an out-of-network health care provider while the covered person is a patient at an in-network health care facility and was admitted to the health care facility by an in-network provider, the carrier shall reimburse the health care facility for the services provided by the facility at the carrier's full contracted rate without any penalty for the patient's selection of an out-of-network provider, in accordance with the in-network policies and in-network copayment, coinsurance or deductible requirements of the managed care plan.

b.The provisions of subsection a. of this section shall apply only if the covered person complies with the preauthorization or review requirements of the health benefits plan regarding the determination of medical necessity to access in-network inpatient benefits, as set forth in writing pursuant to section 5 of P.L.1997, c.192 (C.26:2S-5).

c.With respect to a carrier which offers a managed care plan that provides for both in-network and out-of-network benefits, in the event that the covered person assigns, through an assignment of benefits, his right to receive reimbursement for medically necessary health care services to an out-of-network health care provider, the carrier shall remit payment for the reimbursement directly to the health care provider in the form of a check payable to the health care provider, or in the alternative, to the health care provider and the covered person as joint payees, with a signature line for each of the payees. Payment shall be made in accordance with the provisions of this section and P.L.1999, c.154 (C.17B:30-23 et al.). Any payment made only to the covered person rather than the health care provider under these circumstances shall be considered unpaid, and unless remitted to the health care provider within the time frames established by P.L.1999, c.154 (C.17B:30-23 et al.), shall be considered overdue and subject to an interest charge as provided in that act.

L.2001, c.367, s.2; amended 2009, c.209.



Section 26:2S-7 - Review Of Application For Participation

26:2S-7 Review of application for participation
7. Each application for participation by a licensed health care professional that is submitted to a carrier which offers a managed care plan shall be reviewed by a committee of the carrier that includes appropriate representation of health care professionals with knowledge in the applicant's scope of professional practice.

L.1997,c.192,s.7.



Section 26:2S-7.1 - Universal Application For Credentialing Physicians For A Carrier's Provider Network.

26:2S-7.1 Universal application for credentialing physicians for a carrier's provider network.

1.The Commissioner of Banking and Insurance, in consultation with the New Jersey Association of Health Plans, the Health Insurance Association of America, the Medical Society of New Jersey, the New Jersey Hospital Association, and such other representatives of managed care plans as the commissioner deems appropriate, shall adopt by regulation, a universal physician application for participation form for use by carriers which offer managed care plans for the purpose of credentialing physicians who seek to participate in a carrier's provider network and for the purpose of credentialing physicians who are employed by hospitals or other health care facilities which seek to participate in a carrier's provider network.

The commissioner, in consultation with the New Jersey Association of Health Plans, the Health Insurance Association of America, the Medical Society of New Jersey, the New Jersey Hospital Association and such other representatives of managed care plans as the commissioner deems appropriate, shall also adopt by regulation a form for renewal of credentialing, which shall be an abbreviated version of the universal application form. The renewal form shall be designed to enable a physician to indicate changes in the information provided in the application form.

The commissioner shall revise the universal application and renewal forms, as necessary, to conform with industry-wide, national standards for credentialing.

In developing the forms, the commissioner shall consult with the Commissioner of Human Services to ensure that the credentialing requirements for participation in the Medicaid program, established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), and the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.) are adequately reflected on the application and renewal forms.

L.2001, c.88, s.1; amended 2012, c.17, s.295.



Section 26:2S-7.2 - Acceptance Of Application By Carriers

26:2S-7.2. Acceptance of application by carriers
2.Within 180 days of the adoption of the forms by regulation pursuant to this act, a carrier which offers a managed care plan shall accept the universal physician application for participation form and renewal form adopted pursuant to this act for the purpose of credentialing physicians who seek to participate in the carrier's provider network and for the purpose of credentialing physicians who are employed by hospitals or other health care facilities which seek to participate in the carrier's provider network.

Nothing in this section shall be construed to prevent a carrier from requesting additional information from an applicant that is not provided for in the universal application or renewal form, as applicable, if the requested information does not duplicate any information included in the applicable form.

L.2001,c.88,s.2.



Section 26:2S-7.3 - Rules, Regulations.

26:2S-7.3 Rules, regulations.

3.The Commissioner of Banking and Insurance shall adopt regulations within 180 days of the date of enactment of this act, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the purposes of this act.
L.2001, c.88, s.3; amended 2012, c.17, s.296.



Section 26:2S-8 - Establishment Of Policy Governing Removal Of Health Care Providers

26:2S-8 Establishment of policy governing removal of health care providers
8. A carrier which offers a managed care plan shall establish a policy governing removal of health care providers from the provider network which includes the following:

a. The carrier shall inform a participating health care provider of the carrier's removal policy at the time the carrier contracts with the health care provider to participate in the provider network, and at each renewal thereof.

b. If a licensed health care professional's participation will be terminated prior to the date of the termination of the contract, the carrier shall provide the health care professional with 90 days' written notice of the termination and notice of a right to a hearing. If requested by the health care professional, the carrier shall provide the reasons for the termination in writing, and shall hold a hearing within 30 days of the date of the request. The hearing shall be conducted by a panel appointed by the carrier, which panel shall be comprised of a minimum of three persons, at least one of whom is a clinical peer in the same discipline and the same or similar specialty as the health care professional being reviewed. The panel shall make a decision that: (1) the health care professional shall be terminated, or (2) the health care professional shall be reinstated or provisionally reinstated, subject to conditions set forth by the panel. The panel's determination shall be in writing and shall be made in a timely manner. Participation in this process shall not be deemed to be an abrogation of the health care professional's legal rights.

The notice required and opportunity for a hearing pursuant to this subsection shall not apply in those cases when the contract expires and is not renewed, the termination is for breach of contract, in the opinion of the medical director, the health care professional represents an imminent danger to an individual patient or the public health, safety or welfare, or there is a determination of fraud.

c. If the carrier finds that a health care professional represents an imminent danger to an individual patient or to the public health, safety or welfare, the medical director shall promptly notify the appropriate professional State licensing board. Notification to the State Board of Medical Examiners shall be subject to the provisions of section 5 of P.L.1989, c.300 (C.45:9-19.5).

L.1997,c.192,s.8.



Section 26:2S-9 - Contract Terms Concerning Appropriate Medical Care

26:2S-9 Contract terms concerning appropriate medical care
9. The contract between a participating health care provider and a carrier which offers a managed care plan:

a. Shall state that the health care provider shall not be penalized or the contract terminated by the carrier because the health care provider acts as an advocate for the patient in seeking appropriate, medically necessary health care services;

b. Shall not provide financial incentives to the health care provider for withholding covered health care services that are medically necessary as determined in accordance with section 6 of this act, except that nothing in this subsection shall be construed to limit the use of capitated payment arrangements between a carrier and a health care provider; and

c. Shall protect the ability of a health care provider to communicate openly with a patient about all appropriate diagnostic testing and treatment options.

L.1997,c.192,s.9.



Section 26:2S-9.1 - Managed Care Plan, Continuing Treatment Of Certain Patients By Physician No Longer Employed By Plan; Required.

26:2S-9.1 Managed care plan, continuing treatment of certain patients by physician no longer employed by plan; required.

1. a. Notwithstanding the provisions of any law to the contrary, a carrier which offers a managed care plan shall provide in that plan that if a covered person is receiving post-operative follow-up care, oncological treatment, psychiatric treatment or obstetrical care by a physician who is employed by or under contract with a carrier at the time the treatment is initiated, the covered person may continue to be treated by that physician for the duration of the treatment in the event that the physician is no longer employed by or under contract with the carrier as follows:

(1)for a period not to exceed six months in the case of post-operative follow-up care;

(2)for a period not to exceed one year in the case of oncological treatment and psychiatric treatment; and

(3)through the duration of a pregnancy and up to six weeks after delivery in the case of obstetrical care.

The continuation of treatment by a particular physician as provided for in this subsection shall be at the option of the covered person.

The carrier shall provide that health care benefits or services, as appropriate, shall be provided for the treatment of the conditions provided in this subsection to the same extent as such benefits or services were provided while the physician was employed by or under contract with the carrier. Reimbursement for the health care services shall be pursuant to the same fee schedule used to reimburse for the services when the physician was employed by or under contract with the carrier.

b.A carrier which offers a managed care plan shall also provide in that plan for continued coverage of other health care services by a physician who was employed by or under contract with the carrier at the time the treatment was initiated, but is no longer employed by or under contract with the carrier, for up to 120 calendar days in cases where it is medically necessary for the covered person to continue treatment with that physician.

Health care benefits or services, as applicable, shall be provided by the health benefits plan for medically necessary treatment as provided in this subsection to the same extent as such benefits or services were provided while the physician was employed by or under contract with the carrier. Reimbursement for the health care services shall be pursuant to the same fee schedule used to reimburse for the services when the physician was employed by or under contract with the carrier.

c.During the period of time a covered person is continuing to receive treatment pursuant to subsection a. or b. of this section by a physician who is no longer employed by or under contract with the carrier, the carrier shall provide in its plan for reimbursement for any treatment or services provided or delivered to the covered person in an acute care hospital, regardless of whether the acute care hospital is under contract or agreement with the carrier.

d.The carrier shall not be liable for any inappropriate treatment provided to the covered person by a physician who is no longer employed by or under contract with the carrier.

e.The provisions of this section shall not apply to health care services provided by a physician who is the subject of disciplinary action by the State Board of Medical Examiners.

L.1999,c.390,s.1.



Section 26:2S-9.2 - Written Fee Schedule Information Furnished To Health Care Providers, Proprietary Information.

26:2S-9.2 Written fee schedule information furnished to health care providers, proprietary information.

1. a. A carrier which offers a managed care plan that negotiates with a health care provider to become a participating provider, who is reimbursed per procedure under the plan, shall, upon request, furnish the health care provider with a written fee schedule, or in an electronic format if agreed upon by both parties, showing the fees for the 20 most common evaluation and management codes and the 20 most common office-based or hospital-based in-network services for the health care provider's specialty or sub-specialty, to be provided by the health care provider under the plan pursuant to the proposed or existing contract between the carrier and health care provider. If the carrier negotiates with the health care provider to become a participating provider under more than one managed care plan offered by the carrier, the carrier shall provide the applicable fee schedule for each plan. If the carrier negotiates a fee schedule with the health care provider that is specific to that health care provider, the carrier shall provide only the applicable fee schedule for that health care provider. If the rate that the health care provider will be paid is a percentage of another rate, it shall be sufficient for the carrier to provide that formula to the health care provider. The carrier shall furnish the fee schedule pursuant to this subsection within 15 days of the request of the provider.

The fee schedule provided to the health care provider by the carrier is proprietary and shall be confidential. Unauthorized distribution of the fee schedule may result in the health care provider's termination from the network in accordance with the provisions of N.J.A.C. 8:38-1.1 et seq.

b.The carrier shall reimburse the health care provider in accordance with the fee schedule provided to the health care provider pursuant to the contract. The carrier may revise the fee schedule upon providing the health care provider with written notice of the change and, upon request, a copy of the revised fee schedule.

c.Nothing in this section shall be construed to limit the ability of a carrier to make payments under a managed care plan based on its claims payment policies.

L.2005,c.286,s.1.



Section 26:2S-9.3 - Violations, Penalty.

26:2S-9.3 Violations, penalty.

2.A carrier which violates any provision of this act shall be liable to a penalty of not more than $1,000 for each violation. Each failure to timely respond to a health care provider's request for a fee schedule shall be considered a separate violation. The penalty shall be collected by the Commissioner of Banking and Insurance in the name of the State in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2005,c.286,s.2.



Section 26:2S-10 - Offer Of Point-of-service Plan, Terms

26:2S-10 Offer of point-of-service plan, terms
10. a. A carrier which offers a managed care plan shall offer a point-of-service plan to every contract holder which would allow a covered person to receive covered services from out-of-network health care providers without having to obtain a referral or prior authorization from the carrier. The point-of-service plan may require that a subscriber pay a higher deductible or copayment and higher premium for the plan, pursuant to limits established by the department, in consultation with the Department of Banking and Insurance, by regulation.

b. A carrier shall provide each subscriber in a plan whose contract holder elects the point-of-service plan, with the opportunity, at the time of enrollment and during the annual open enrollment period, to enroll in the point-of-service plan option. The carrier shall provide written notice of the point-of-service plan to each subscriber in a plan whose contract holder elects the point-of-service plan and shall include in that notice a detailed explanation of the financial costs to be incurred by a subscriber who selects that plan.

c. The requirements of this section shall not apply to a carrier contract which offers a managed care plan that provides health care services to Medicaid recipients pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or a federally qualified, nonprofit health maintenance organization.

d. A carrier which offers a managed care plan utilizing a selective contracting arrangement approved in accordance with N.J.A.C.11:4-37.1 et seq. that provides benefits for out-of-network providers shall be deemed to be in compliance with this section.

e. A health maintenance organization affiliated with an insurance company authorized to issue health benefits plans in this State that offers point-of-service benefits exclusively through a point-of-service plan provided by the affiliated insurance company using a selective contracting arrangement approved in accordance with N.J.A.C.11:4-37.1 et seq., shall be deemed to be in compliance with this section if the point-of-service plan is offered pursuant to the requirements of subsections a. and b. of this section.

L.1997,c.192,s.10.



Section 26:2S-10.1 - Home Treatment For Bleeding Episodes Associated With Hemophilia, Required Coverage.

26:2S-10.1 Home treatment for bleeding episodes associated with hemophilia, required coverage.

1.A carrier which offers a managed care plan that provides benefits or health care services, as applicable, for the home treatment of bleeding episodes associated with hemophilia, including the purchase of blood products and blood infusion equipment, shall comply with the provisions of this section.

a.For the purpose of providing home treatment services for bleeding episodes associated with hemophilia, the carrier shall be required to contract with, and exclusively use, providers that comply with standards adopted by regulation of the Department of Banking and Insurance in consultation with the Hemophilia Association of New Jersey. At a minimum, the standards shall require that each provider:

(1)provide services pursuant to a prescription from the covered person's attending physician and not make any substitutions of blood products without prior approval of the attending physician;

(2)provide all brands of clotting factor products in low, medium and high-assay range levels to execute treatment regimens as prescribed by a covered person's attending physician, and all needed ancillary supplies for the treatment or prevention of bleeding episodes, including, but not limited to, needles, syringes, and cold compression packs;

(3)have the ability to deliver prescribed blood products, medications, and nursing services within three hours after receipt of a prescription for an emergent situation, and maintain 24-hour on-call service to accommodate this requirement;

(4)demonstrate experience with and knowledge of bleeding disorders and the management thereof;

(5)demonstrate the ability for appropriate and necessary record keeping and documentation, including the ability to expedite product recall or notification systems and the ability to assist covered persons in obtaining third party reimbursement;

(6)provide for proper removal and disposal of hazardous waste pursuant to State and federal law;

(7)provide covered persons with a written copy of the agency's policy regarding discontinuation of services related to loss of health benefits plan coverage or inability to pay; and

(8)provide covered persons, upon request, with information about the expected costs for medications and services provided by the agency that are not otherwise covered by the covered person's health benefits plan.

b.The Department of Banking and Insurance shall compile a list of providers who meet the minimum standards established pursuant to this section and shall make the list available to carriers and covered persons, upon request.

c.As used in this section: "blood product" includes, but is not limited to, Factor VIII, Factor IX and cryoprecipitate; and "blood infusion equipment" includes, but is not limited to, syringes and needles.

L.2000, c.121, s.1; amended 2012, c.17, s.297.



Section 26:2S-10.2 - Clinical Laboratory Services At Outpatient Regional Hemophilia Care Center, Required Coverage

26:2S-10.2. Clinical laboratory services at outpatient regional hemophilia care center, required coverage
2.A carrier which offers a managed care plan shall provide payment for services to the clinical laboratory at a hospital with a State-designated outpatient regional hemophilia care center regardless of whether the hospital's clinical laboratory is a participating provider in the managed care plan, if the covered person's attending physician determines that use of the hospital's clinical laboratory is necessary because:

a.the results of laboratory tests are medically necessary immediately or sooner than the normal return time for the carrier's participating clinical laboratory; or

b.accurate test results need to be determined by closely supervised procedures in venipuncture and laboratory techniques in controlled environments that cannot be achieved by the carrier's participating clinical laboratory.

The carrier shall pay the hospital's clinical laboratory for the laboratory services at the same rate it would pay a participating clinical laboratory for comparable services.

The carrier shall retain the right to review all services provided pursuant to this section for medical necessity.

L.2000,c.121,s.2.



Section 26:2S-10.3 - Regulations By Department.

26:2S-10.3 Regulations by department.

11.The Department of Banking and Insurance, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations to carry out the provisions of sections 1 and 2 of this act.

L.2000, c.121, s.11; amended 2012, c.17, s.298.



Section 26:2S-11 - Independent Health Care Appeals Program.

26:2S-11 Independent Health Care Appeals Program.

11.There is established the Independent Health Care Appeals Program in the department.

The purpose of the appeals program is to provide an independent medical necessity or appropriateness of services review of final decisions by carriers to deny, reduce or terminate benefits in the event the final decision is contested by the covered person or any health care provider acting on behalf of the covered person but only with the covered person's consent. The appeal review shall not include any decisions regarding benefits not covered by the covered person's health benefits plan.

a.A covered person or health care provider may apply to the Independent Health Care Appeals Program for a review of a decision to deny, reduce or terminate a benefit if the person or health care provider has already completed the carrier's appeals process, if any, and the person or health care provider contests the final decision by the carrier. The person or health care provider shall apply to the department within 60 days of the date the final decision was issued by the carrier, in a manner determined by the commissioner.

b.As part of the application, the covered person or health care provider shall provide the department with:

(1)The name and business address of the carrier;

(2)A brief description of the covered person's medical condition for which benefits were denied, reduced or terminated;

(3)A copy of any information provided by the carrier regarding its decision to deny, reduce or terminate the benefit; and

(4)A written consent to obtain any necessary medical records from the carrier and, in the case of a carrier which offers a managed care plan, any other out-of-network physician the person may have consulted on the matter.

c.The covered person shall pay the department an application processing fee of $25, except that the commissioner may reduce or waive the fee in the case of financial hardship. The health care provider acting on the covered person's behalf shall bear all costs associated with the appeal that are normally paid by the covered person.

d.Prior to receiving hospital services, a covered person or a person designated by the covered person may sign a consent form authorizing a health care provider acting on the covered person's behalf to appeal a determination by the carrier to deny, reduce or terminate benefits. The consent is valid for all stages of the carrier's informal and formal appeals process and the Independent Health Care Appeals Program established pursuant to this section. A covered person shall retain the right to revoke his consent at any time.

e.A health care provider shall provide notice to the covered person whenever the health care provider initiates an appeal of a carrier's determination to deny, reduce or terminate a benefit or deny payment for a health care service based on a medical necessity determination made by the carrier. The health care provider shall provide additional notice to the covered person each time the health care provider continues the appeal to the next stage of an appeals process, including any appeal to an independent utilization review organization pursuant to this section.

L.1997,c.192,s.11; amended 2005, c.352, s.8.



Section 26:2S-12 - Contract To Conduct Appeal Reviews; Procedures.

26:2S-12 Contract to conduct appeal reviews; procedures.

12. a. The commissioner shall contract with one or more independent utilization review organizations in the State that meet the requirements of this act to conduct the appeal reviews. The independent utilization review organization shall be independent of any carrier. The commissioner may establish additional requirements, including conflict of interest standards, consistent with the purposes of this act that an organization shall meet in order to qualify for participation in the Independent Health Care Appeals Program.

b.The commissioner shall establish procedures for transmitting the completed application for an appeal review to the independent utilization review organization.

c.The independent utilization review organization shall promptly review the pertinent medical records of the covered person to determine the appropriate, medically necessary health care services the person should receive, based on applicable, generally accepted practice guidelines developed by the federal government, national or professional medical societies, boards or associations and any applicable clinical protocols or practice guidelines developed by the carrier. The organization shall complete its review and make its determination within 90 days of receipt of a completed application for an appeal review or within less time, as prescribed by the commissioner.

Upon completion of the review, the organization shall state its findings in writing and make a determination of whether the carrier's denial, reduction or termination of benefits deprived the covered person of medically necessary services covered by the person's health benefits plan. If the organization determines that the denial, reduction or termination of benefits deprived the person of medically necessary covered services, it shall convey to the covered person or the health care provider acting on behalf of the covered person and carrier its decision regarding the appropriate, medically necessary health care services that the person should receive, which shall be binding on the carrier. If all or part of the organization's decision is in favor of the covered person, the carrier shall promptly provide coverage for the health care services found by the organization to be medically necessary covered services. If the covered person is not in agreement with the organization's decision, the person may seek the desired health care services outside of his health benefits plan, at his own expense.

d.If the commissioner determines that a carrier has failed to comply with the decision of an independent utilization review organization or is otherwise in violation of patient rights and other applicable regulations, the commissioner may impose such penalties and sanctions on the carrier, as provided by regulation, as the commissioner deems appropriate.

e.The commissioner shall require the independent utilization review organization to establish procedures to provide for an expedited review of a carrier's denial, reduction or termination of a benefit decision when a delay in receipt of the service could seriously jeopardize the health or well-being of the covered person.

f.The covered person's medical records provided to the Independent Health Care Appeals Program and the independent utilization review organization and the findings and recommendations of the organization made pursuant to this act are confidential and shall be used only by the department, the organization and the affected carrier for the purposes of this act. The medical records and findings and recommendations shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate, and shall not be included under materials available to public inspection pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

g.The commissioner shall establish a reasonable, per case reimbursement schedule for the independent utilization review organization.

h.The cost of the appeal review shall be borne by the carrier pursuant to a schedule of fees established by the commissioner.

L.1997,c.192,s.12; amended 2001, c.1; 2005, c.352, s.9.



Section 26:2S-13 - Immunity From Civil Liability For Participants In Independent Health Care Appeals Program

26:2S-13 Immunity from civil liability for participants in Independent Health Care Appeals Program
13. a. An employee of the department who participates in the Independent Health Care Appeals Program shall not be liable in any action for damages to any person for any action taken within the scope of his function in the Independent Health Care Appeals Program. The Attorney General shall defend the person in any civil suit and the State shall provide indemnification for any damages awarded.

b. The carrier that is the subject of a review shall not be liable in any action for damages to any person for any action taken to implement a recommendation of the independent utilization review organization pursuant to this act.

L.1997,c.192,s.13.



Section 26:2S-14 - Report To Legislature, Governor

26:2S-14 Report to Legislature, Governor
14. The commissioner shall report every six months to the Senate and General Assembly standing reference committees on health and insurance and to the Governor on the status of the Independent Health Care Appeals Program. The report shall include a summary of the number of reviews conducted and medical specialties affected, a summary of the findings and recommendations made by the independent utilization review organization, any actions taken by the commissioner against a carrier pursuant to subsection d. of section 12 of this act and any other information and recommendations deemed appropriate by the commissioner.

L.1997,c.192,s.14.



Section 26:2S-14.1 - General Hospital To Provide Information Concerning The Independent Health Care Appeals Program.

26:2S-14.1 General hospital to provide information concerning the Independent Health Care Appeals Program.

1.A general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall be required, as prescribed by regulation of the Commissioner of Health, to:

(1)post, in a conspicuous place in each of its waiting rooms for members of the general public, a notice, as prescribed pursuant to section 3 of P.L.2011, c.190 (C.26:2S-14.2), which provides information about the operation of, and how to apply for, the Independent Health Care Appeals Program established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11); and

(2)ensure that appropriate hospital staff, including direct patient care providers, staff that are concerned with billing for hospital services or provide financial counseling to patients, and staff otherwise engaged in providing patient advocacy or patient relations services, are made aware of the program and are able to provide information to patients and their family members, or other persons on the patient's behalf, about how to contact the program.

L.2011, c.190, s.1; amended 2012, c.17, s.299.



Section 26:2S-14.2 - Size, Content, Format Of Notice.

26:2S-14.2 Size, content, format of notice.

3.The Commissioner of Banking and Insurance, in consultation with the Commissioner of Health and the State Board of Medical Examiners, shall prescribe the size, content, and format of the notice about the Independent Health Care Appeals Program to be posted in general hospitals pursuant to section 1 of P.L.2011, c.190 (C.26:2S-14.1) and in physicians' medical offices pursuant to section 2 of P.L.2011, c.190 (C.45:9-22.26), and shall make the notice available to general hospitals and physicians, and to members of the general public, by posting it on the Internet website of the Department of Banking and Insurance.

L.2011, c.190, s.3; amended 2012, c.17, s.300.



Section 26:2S-14.3 - Rules, Regulations.

26:2S-14.3 Rules, regulations.

4.The Commissioner of Health and the State Board of Medical Examiners, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and in consultation with each other and the Commissioner of Banking and Insurance, shall adopt rules and regulations to effectuate the purposes of this act.

L.2011, c.190, s.4; amended 2012, c.17, s.301.



Section 26:2S-15 - Compliance With Department Reporting Requirements

26:2S-15 Compliance with department reporting requirements
15. a. A carrier which offers a managed care plan shall comply with department reporting requirements with respect to quality outcomes measures of health care services and independent consumer satisfaction surveys.

b. The department shall make available to members of the general public, upon request, the results of the independent consumer satisfaction survey and the analysis of quality outcomes measures of health care services provided by managed care plans in the State, prepared by the department.

L.1997,c.192,s.15.



Section 26:2S-15.1 - Annual Report To Carrier By Managed Behavioral Health Care Organization.

26:2S-15.1 Annual report to carrier by managed behavioral health care organization.

4. a. A carrier that owns, wholly or in part, or contracts with a managed behavioral health care organization shall require the managed behavioral health care organization to provide the carrier and the commissioner with an annual report, no later than March 15th of each year and covering the preceding calendar year, which includes the following information:

(1)the payments made by the managed behavioral health care organization to health care providers for the provision of behavioral health care services to covered persons during the preceding calendar year, which shall be separately identified in the report from the other information that is required to be included pursuant to this subsection;

(2)the total expenses incurred by the managed behavioral health care organization for quality assurance and utilization management activities and treatment plan reviews, whether administrative or clinical in nature, during the preceding calendar year, which shall be separately identified in the report;

(3)the total expenses incurred by the managed behavioral health care organization for other administrative functions, including, but not limited to, accounting and financial reporting, billing and collection, data processing, debt or debt service, legal services, promotion and marketing, or provider credentialing, during the preceding calendar year, which shall each be separately identified in the report; and

(4)the amount of any premiums or other fees received by the managed behavioral health care organization during the preceding calendar year.

b.A carrier shall make available to a subscriber or other covered person, upon request, a copy of the report that is required pursuant to subsection a. of this section. The carrier may charge a fee, in an amount to be established by the commissioner, for furnishing a copy of the report or form to a subscriber or other covered person, which shall reasonably reflect the cost of preparation and the actual cost of postage and handling.

L.2005,c.172,s.4.



Section 26:2S-16 - Violations, Penalties

26:2S-16 Violations, penalties
16. a. A carrier that violates any provision of this act shall be liable to a civil penalty of not less than $250 and not greater than $10,000 for each day that the carrier is in violation of the act if reasonable notice in writing is given of the intent to levy the penalty and, at the discretion of the commissioner, the carrier has 30 days, or such additional time as the commissioner shall determine to be reasonable, to remedy the condition which gave rise to the violation, and fails to do so within the time allowed. The penalty shall be collected by the commissioner in the name of the State in a summary proceeding in accordance with "the penalty enforcement law," N.J.S.2A:58-1 et seq.

b. (1) The commissioner or the Commissioner of Banking and Insurance may issue an order directing a carrier or a representative of a carrier to cease and desist from engaging in any act or practice in violation of the provisions of this act.

(2) Within 20 days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this act have occurred. The hearing shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and judicial review shall be available as provided therein.

c. In the case of any violation of the provisions of this act, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection b. of this section, the commissioner may institute a proceeding to obtain injunctive relief in accordance with the applicable Court Rules.

L.1997,c.192,s.16.



Section 26:2S-17 - Recommendations For Legislative Action

26:2S-17 Recommendations for legislative action
17. The commissioner and the Commissioner of Banking and Insurance shall develop recommendations for legislative action to address the issue of regulating health care or managed care entities that seek to contract directly with employers or other purchasers on a risk-assuming basis. The recommendations shall identify the type of health care or managed care entities and the scope of activities of these entities that should be subject to regulation by the State. In preparing the recommendations, the commissioners shall consider the current State statutory and regulatory requirements for health maintenance organizations and insurance companies issuing health benefits plans in the State, as well as federal legislation and laws and court rulings to determine how these health care and managed care entities that assume risk should be regulated.

The commissioners shall report their recommendations to the Senate and General Assembly standing reference committees on health and insurance and to the Governor within one year of the effective date of this act.

L.1997,c.192,s.17.



Section 26:2S-18 - Enforcement; Rules, Regulations

26:2S-18 Enforcement; rules, regulations
19. The commissioner shall enforce the provisions of this act.

Within six months of the effective date of this act, in consultation with the Commissioner of Banking and Insurance, the commissioner shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the purposes of this act. The regulations shall establish consumer protection and quality standards governing carriers which offer a managed care plan or use a utilization management system that are consistent with the standards governing health maintenance organizations in the State.

The regulations shall include standards for: a quality management program; provider participation in a network; adequacy of the provider network with respect to the scope and type of health care benefits provided by the carrier, the geographic service area covered by the provider network and access to medical specialists, when appropriate; utilization management as required in this act; a covered person complaint system; a patient appeals system as required in this act; the establishment of consumer rights of covered persons; carrier disclosure as required in this act; and outcomes and data reporting requirements as required in this act.

L.1997,c.192,s.19.



Section 26:2S-19 - Findings, Declarations Relative To Managed Health Care Consumer Assistance Program

26:2S-19. Findings, declarations relative to Managed Health Care Consumer Assistance Program
1.The Legislature finds and declares that:

a.Managed health care, regardless of the form it takes, is now a major vehicle for the delivery of health care in this nation; and the rapid transition to managed health care has left consumers confused and concerned about how it affects them and how to navigate the managed health care system;

b.Despite the clear promises of reduced costs, quality service and comprehensive care made by managed care plans, many consumers are uncertain about how to obtain appropriate care and inhibited in their efforts to do so. They often lack necessary information about the benefits and referral requirements of specific plans and have no access to resources which might assist them to obtain quality care on a timely basis;

c.Consumers need help understanding their rights and responsibilities and how to access care and assert their rights in a complex managed care environment; and

d.It is, therefore, in the public interest to establish a program to provide consumers with the information and assistance they need to access the high-quality, cost-effective health care available from managed care plans and to promote the rights and interests of managed care consumers.

L.2001,c.14,s.1.



Section 26:2S-20 - Definitions Relative To Managed Health Care Consumer Assistance Program.

26:2S-20 Definitions relative to Managed Health Care Consumer Assistance Program.

2.As used in this act:

"Carrier" means a carrier as defined in section 2 of P.L.1997, c.192 (C.26:2S-2).

"Commissioner" means the Commissioner of Banking and Insurance.

"Department" means the Department of Banking and Insurance.

"Managed care plan" means a managed care plan as defined in section 2 of P.L.1997, c.192 (C.26:2S-2).

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Medicare" means the federal Medicare program established pursuant to the federal Social Security Act, Pub.L.89-97 (42 U.S.C. s.1395 et seq.).

"NJ FamilyCare" means the FamilyCare Health Coverage Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

"Program" means the Managed Health Care Consumer Assistance Program established pursuant to this act.

L.2001, c.14, s.2; amended 2012, c.17, s.302.



Section 26:2S-21 - Managed Health Care Consumer Assistance Program.

26:2S-21 Managed Health Care Consumer Assistance Program.

3. a. There is established the Managed Health Care Consumer Assistance Program in the Department of Banking and Insurance. The commissioner shall make agreements to operate the program as necessary, in consultation with the Commissioner of Human Services, to assure that citizens have reasonable access to services in all regions of the State.

b.The program shall:

(1)create and provide educational materials and training to consumers regarding their rights and responsibilities as enrollees in managed care plans, including materials and training specific to Medicaid, NJ FamilyCare, Medicare, and commercial managed care plans;

(2)assist and educate individual enrollees about the functions of the State and federal agencies that regulate managed care products, assist and educate enrollees about the various complaint, grievance, and appeal processes, including State fair hearings, provide assistance to individuals in determining which process is most appropriate for the individual to pursue when necessary, maintain and provide to individual enrollees the forms that may be necessary to submit a complaint, grievance or appeal with the State or federal agencies, and provide assistance to individual enrollees in completion of the forms, if necessary;

(3)maintain and provide information to individuals upon request about advocacy groups, including legal services programs Statewide and in each county that may be available to assist individuals, and maintain lists of State and Congressional representatives and the means by which to contact representatives, for distribution upon request;

(4)maintain a toll-free telephone number for consumers to call for information and assistance. The number shall be accessible to the deaf and hard of hearing, and staff or translation services shall be available to assist non-English proficient individuals who are members of language groups that meet population thresholds established by the department;

(5)ensure that individuals have timely access to the services of, and receive timely responses from, the program;

(6)provide feedback to managed care plans, beneficiary advisory groups and employers regarding enrollees' concerns and problems;

(7)provide nonpartisan information about federal and State activities relative to managed care, and provide assistance to individuals in obtaining copies of pending legislation, statutes, and regulations; and

(8)develop and maintain a data base monitoring the degree of each type of service provided by the program to individual enrollees, the types of concerns and complaints brought to the program and the entities about which complaints and concerns are brought.

c.In order to meet its objectives, the program shall have access to:

(1)the medical and other records of an individual enrollee maintained by a managed care plan, upon the specific written authorization of the enrollee or his legal representative;

(2)the administrative records, policies, and documents of managed care plans to which individuals or the general public have access; and

(3)all licensing, certification, and data reporting records maintained by the State or reported to the federal government by the State that are not proprietary information or otherwise protected by law, with copies thereof to be supplied to the program by the State upon the request of the program.

d.The program shall take such actions as are necessary to protect the identity and confidentiality of any complainant or other individual with respect to whom the program maintains files or records. Any medical or personally identifying information received or in the possession of the program shall be considered confidential and shall be used only by the department, the program and such other agencies as the commissioner designates and shall not be subject to public access, inspection or copying under P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to public records. This subsection shall not be construed to limit the ability of the program to compile and report non-identifying data pursuant to paragraph (8) of subsection b. of this section.

e.The program shall seek to coordinate its activities with consumer advocacy organizations, legal assistance providers serving low-income and other vulnerable health care consumers, managed care and health insurance counseling assistance programs, and relevant federal and State agencies to assure that the information and assistance provided by the program are current and accurate.

f.Until such time as the program is developed, the commissioner shall make agreements with two independent, private nonprofit consumer advocacy organizations, which shall be the Community Health Law Project and New Jersey Protection and Advocacy, Inc. to operate the program on an interim basis. The interim program shall be in effect for one year from the effective date of this act. Any appropriation in this act for the program may be allocated for the interim program.

L.2001, c.14, s.3; amended 2012, c.17, s.303.



Section 26:2S-22 - Report To Governor, Legislature

26:2S-22. Report to Governor, Legislature
4.The commissioner shall report to the Governor and the Legislature, no later than 18 months after the effective date of this act and annually thereafter, on the data collected by the program, the activities of the program and its effectiveness in meeting its objectives, including an evaluation of consumer problems, concerns and complaints, and shall accompany that report with any recommendations that the commissioner deems appropriate.

L.2001,c.14,s.4.



Section 26:2S-23 - Immunity From Liability

26:2S-23. Immunity from liability
5.An employee, volunteer, board member or other representative of an organization selected by the commissioner pursuant to section 3 of this act shall be immune from liability for any action taken in the good faith performance of their official duties in connection with the program.

L.2001,c.14,s.5.



Section 26:2S-24 - Appropriations; Fees, Use

26:2S-24. Appropriations; fees, use
6. a. There is appropriated $500,000 to the department from the General Fund to provide funding for the program, except that funds may be appropriated, in lieu of part or all of the amount appropriated from the General Fund, from the monies made available to the State from tobacco companies under the nationwide settlement of the respective actions by state governments against those companies.

b. (1) The program may charge fees for the provision of materials to the public consistent with P.L.1963, c.73 (C.47:1A-1 et seq.). The commissioner may establish a separate fee schedule for training and education services that may be provided by the program to for-profit organizations, and for the distribution to nongovernmental entities of statistical information that may be developed by the program.

(2)Revenues received by the department pursuant to paragraph (1) of this subsection shall be deposited into a special nonlapsing fund which the commissioner shall create in the department for the purpose of providing funding for the program, and these revenues and the interest earned therefrom shall be utilized to fund the program in addition to the amount appropriated pursuant to subsection b. of this section.

L.2001,c.14,s.6.



Section 26:2S-25 - Rules, Regulations.

26:2S-25 Rules, regulations.

8.The Commissioner of Banking and Insurance, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2001, c.14, s.8; amended 2012, c.17, s.304.



Section 26:2S-26 - Definitions Relative To Certain Dental Benefit Plans.

26:2S-26 Definitions relative to certain dental benefit plans.

1.As used in this act:

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation, dental service corporation, dental plan organization, or health maintenance organization, authorized to issue dental plans in this State.

"Covered person" means a person on whose behalf a carrier offering a dental plan is obligated to pay benefits for or provide dental services pursuant to the plan.

"Covered service" means a dental care service for which a reimbursement is available under a covered person's dental plan, or for which a reimbursement would be available but for the application of contractual limitations including, but not limited to, deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation, or services not reimbursable due to the dentist's failure to comply with a provision of the dentist's participating provider agreement or the dental plan.

"Dental plan" means a benefits plan which pays or provides dental expense benefits for covered services and is delivered or issued for delivery in this State by or through a carrier either on a stand-alone basis or as part of other coverage including, but not limited to, health benefits coverage.

L.2014, c.70, s.1.



Section 26:2S-27 - Covered Services.

26:2S-27 Covered services.

2.Notwithstanding section 22 of P.L.1993, c.162 (C.17B:27A-54) or any other law or regulation to the contrary, a contract between a carrier and a dentist to provide covered services shall not require, directly or indirectly, that a dentist provide services to a covered person at a fee set by, or at a fee subject to the approval of, the carrier unless the dental services are a covered service under the person's dental plan.

L.2014, c.70, s.2.



Section 26:2S-28 - Rules, Regulations.

26:2S-28 Rules, regulations.

3.The Commissioner of Banking and Insurance shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.2014, c.70, s.3.



Section 26:2T-1 - Newly Diagnosed Hepatitis C Cases; Information, Reports.

26:2T-1 Newly diagnosed Hepatitis C cases; information, reports.

1.The Commissioner of Health shall provide for the inclusion of all newly diagnosed cases of hepatitis C among those communicable diseases which are required to be reported by health care providers or other designated persons to the Department of Health pursuant to N.J.A.C.8:57-1.4 and 8:57-1.5. The commissioner shall require that such information be reported directly to the department, rather than to local health departments, as the commissioner determines necessary to assist the department to develop hepatitis C disease control measures, and shall revise these requirements as necessary to reflect technological advances which improve the ability to diagnose and treat the disease.

L.1998, c.116, s.1; amended 2001, c.357, s.6; 2012, c.17, s.305.



Section 26:2T-2 - Written Guidance For Screening.

26:2T-2 Written guidance for screening.

2.The Commissioner of Health shall provide written guidance regarding screening for the hepatitis C virus to licensed physicians and public health officers which reflects current and accepted standards of medical and public health practice, consistent with the recommendations of the federal Centers for Disease Control and Prevention, and encourages appropriate screening and diagnosis of all persons at high risk for hepatitis C infection as defined by the federal centers, including, but not limited to:

(1)veterans of the United States armed forces;

(2)women who underwent a caesarian section or a premature delivery prior to 1990;

(3)persons who received blood or blood products prior to 1992;

(4)persons who received an organ or tissue transplant prior to 1990;

(5)persons who have received invasive cosmetic procedures, including body piercing and tattooing;

(6)persons who have a history of multiple sexually transmitted diseases or multiple partners;

(7)persons with a history of intravenous drug use; and

(8)such other categories of persons at high risk for hepatitis C infection as may be determined by the commissioner.

L.1998, c.116, s.2; amended 2012, c.17, s.306.



Section 26:2T-3 - Provision Of Information Materials To Physicians, Public Health Officers.

26:2T-3 Provision of information materials to physicians, public health officers.

3.The Commissioner of Health shall make available to licensed physicians and public health officers, in printed and electronic format, hepatitis C education and prevention information materials which reflect the recommendations of the federal Centers for Disease Control and Prevention and other relevant entities, including, but not limited to, the American Liver Foundation, for distribution to persons at high risk for hepatitis C infection as described in section 2 of this act.

L.1998, c.116, s.3; amended 2012, c.17, s.307.



Section 26:2T-4 - Rules, Regulations.

26:2T-4 Rules, regulations.

4.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1998, c.116, s.4; amended 2012, c.17, s.308.



Section 26:2T-5 - Findings, Declarations Relative To Hepatitis C.

26:2T-5 Findings, declarations relative to Hepatitis C.

1.The Legislature finds and declares that:

a.Hepatitis C is a silent killer, being largely asymptomatic until irreversible liver damage may have occurred;

b.Hepatitis C has been characterized by the World Health Organization as a disease of primary concern to humanity;

c.Hepatitis C currently infects approximately 4.5 million persons in the United States; and each year, there are some 30,000 new infections nationwide;

d.The federal Centers for Disease Control and Prevention estimate that approximately 12,000 persons die annually from the consequences of hepatitis C, and this number continues to grow each year;

e.It is estimated that approximately 200,000 New Jersey citizens are infected with hepatitis C;

f.The disease is considered to be such a public health threat that the United States Department of Health and Human Services has initiated a comprehensive plan to address this significant health problem, beginning with the identification of, and notification to, hundreds of thousands of persons who were inadvertently exposed to hepatitis C through blood transfusions;

g.In the absence of a vaccine for hepatitis C, emphasis must be placed on other means of awareness and prevention of this disease, including, but not limited to, education of persons at high risk for hepatitis C as defined by the federal Centers for Disease Control and Prevention, and the Occupational Safety and Health Administration in the U.S. Department of Labor, including but not limited to, police officers, correctional officers, firefighters, including volunteers, health care workers, emergency services personnel, employees of the State's developmental centers and the general public; and

h.New Jersey has established itself at the forefront of the fight against hepatitis C by becoming the first State in the nation to establish a comprehensive awareness program pursuant to P.L.1998, c.116 (C.26:2T-1 et seq.), and through the enactment of this act will ensure an optimal approach to controlling this lethal disease.

L.2001,c.357,s.1.



Section 26:2T-6 - Definitions Relative To Hepatitis C.

26:2T-6 Definitions relative to hepatitis C.

2.As used in this act:

"Commissioner" means the Commissioner of Health.

"HCV" means the hepatitis C virus.

"Program" means the hepatitis C education, prevention, and screening program established pursuant to this act.

L.2001, c.357, s.2; amended 2012, c.17, s.309.



Section 26:2T-7 - Hepatitis C Education, Prevention And Screening Program.

26:2T-7 Hepatitis C education, prevention and screening program.

3.In consultation with the hepatitis C advisory board established pursuant to section 4 of this act, the Commissioner of Health shall establish a hepatitis C education, prevention, and screening program that includes, but is not limited to, measures directed to physicians and other health care workers, police officers, correctional officers, firefighters, emergency services personnel, employees of the State's developmental centers, and the general public. The program shall be established in accordance with accepted public health practice and recommendations of the federal Centers for Disease Control and Prevention, the Surgeon General of the United States, the American Association for the Study of Liver Diseases, the National Institutes of Health and the American Liver Foundation and within the limits of resources available for the purposes thereof.

a.For the purposes of this program, the commissioner shall develop and implement the following:

(1)public education and outreach to raise awareness of hepatitis C among persons at high risk for hepatitis C as described in section 2 of P.L.1998, c.116 (C.26:2T-2), which includes police officers, firefighters, persons employed by correctional facilities, emergency response personnel, and other high-risk groups, including, but not limited to, health care professionals and persons employed in primary care settings or health care facilities, which shall include, at a minimum, information on risk factors, the value of early detection and the options available for treating hepatitis C;

(2)measures to promote public awareness about the availability of hepatitis C screening, prevention and treatment services among persons at high risk for hepatitis C as determined by the commissioner based upon data provided by the federal Centers for Disease Control and Prevention, the Surgeon General of the United States, the American Association for the Study of Liver Diseases, the National Institutes of Health and the American Liver Foundation, and any other nationally recognized liver societies;

(3)educational activities for health care professionals in regard to the epidemiology, natural history, detection, and treatment of hepatitis C, which shall include information about coinfection with HCV and HIV and the implications of coinfection for HIV or AIDS treatment;

(4)educational and informational measures targeted at specific groups, including, but not limited to, activities designed to educate youth about the long-term consequences of infection with HCV;

(5)measures to prevent further transmission of HCV and to prevent onset of chronic liver disease caused by hepatitis C through outreach to detect and treat chronic HCV infection; and

(6)a collaborative effort with the Department of Corrections to develop screening services to identify inmates at risk for hepatitis C upon admission, and to provide education and counseling about treatment options to reduce the potential health risk to the community from these persons.

b.The commissioner shall evaluate existing hepatitis C support services in the community and assess the need for improving the quality and accessibility of these services.

c.The commissioner shall seek to establish public-private partnerships to promote outreach and increase awareness for the purposes of this act among employers, organized labor, health care providers, health insurers, and community-based organizations, and coalitions.

d.The commissioner shall take such actions as are reasonably necessary to ensure that the program established pursuant to this act provides clear, complete, and accurate hepatitis C education, information, and referral services in a multiculturally competent manner that is designed to provide appropriate linkages to health care services for persons in need thereof.

e.The commissioner shall seek to secure the use of such funds or other resources from private nonprofit or for-profit sources or the federal government to effectuate the purposes of this act as may be available therefor, which shall be used to supplement and shall not supplant State funds used to carry out the purposes of this act.

f.The commissioner shall seek, to the maximum extent practicable, to coordinate the activities of the program, as applicable, with services provided separately to specific populations, including, but not limited to, veterans of the United States armed forces, persons participating in private or public drug abuse or alcohol treatment programs, and persons with HIV.

L.2001, c.357, s.3; amended 2012, c.17, s.310.



Section 26:2T-8 - Hepatitis C Advisory Board.

26:2T-8 Hepatitis C advisory board.

4. a. The commissioner shall establish a hepatitis C advisory board to provide advice and recommendations to the commissioner on, and to monitor, the implementation and operation of the program, and to evaluate the effectiveness of the program in meeting its objectives. The advisory board may also provide advice and recommendations to the commissioner on such other matters relating to hepatitis C as a majority of its members deem appropriate.

b.The commissioner shall appoint as members of the advisory board persons with a demonstrated expertise and interest in hepatitis C, including, but not limited to, health care professionals and persons with hepatitis C, and including representation among the various geographic regions and ethnic groups within the State. The advisory board shall include four physicians who include one internist, one hematologist and two hepatologists; one clinical researcher specializing in diseases of the liver; and two members who are not physicians or clinical researchers, at least one of whom is a veteran of the United States armed forces who has hepatitis C.

c.The members of the advisory board shall serve without compensation, but shall be entitled to reimbursement for necessary expenses incurred in the performance of their duties.

d.The advisory board shall organize as soon as may be practicable after the appointment of its members and shall select a chairman from among its members and a secretary who need not be a member of the board.

L.2001,c.357,s.4.



Section 26:2T-9 - Annual Report To Governor, Legislature.

26:2T-9 Annual report to Governor, Legislature.

5.The commissioner, in consultation with the hepatitis C advisory board, shall report to the Governor and the Legislature, no later than 12 months after the effective date of this act and annually thereafter, on the activities of the program and the effectiveness of the program in meeting its objectives. The report shall clearly describe the guidelines, assessments and strategies employed by the commissioner in developing, implementing and evaluating the program. In addition, the commissioner shall seek to include in the report information on the proportion of acute versus chronic HCV infection among persons with HCV in the State and information about HCV infection that is specific to various populations within the State. The commissioner shall accompany the report with any recommendations that the commissioner desires to make for administrative or legislative action relating to hepatitis C education, prevention, screening or treatment.

L.2001,c.357,s.5.



Section 26:2U-1 - Chronic Fatigue Syndrome Resources Network Established.

26:2U-1 Chronic Fatigue Syndrome resources network established.

1.The Commissioner of Health shall establish a Statewide network of resources to provide the following services to persons with chronic fatigue syndrome, also known as chronic fatigue immune dysfunction syndrome: physician training and patient education programs, and a public awareness campaign.

L.1999, c.366, s.1; amended 2012, c.17, s.311.



Section 26:2U-2 - Informational Manual; Preparation, Availability.

26:2U-2 Informational manual; preparation, availability.

2.The Department of Health, in consultation with the New Jersey Chronic Fatigue Syndrome Association, Inc., and the Academy of Medicine of New Jersey, shall prepare and make available to all health care providers in the State, upon request, a manual which provides information about the clinical significance, diagnosis and treatment of chronic fatigue syndrome. The manual may contain any other information which the Commissioner of Health deems necessary and may be revised by the department whenever new information about chronic fatigue syndrome becomes available. The department shall publicize and make available the manual to the maximum extent possible.

L.1999, c.66, s.2; amended 2012, c.17, s.312; 2012, c.45, s.115.



Section 26:2U-3 - Rules, Regulations.

26:2U-3 Rules, regulations.

3.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1999, c.66, s.3; amended 2012, c.17, s.313.



Section 26:2W-1 - Cancer Awareness Education And Research Program.

26:2W-1 Cancer Awareness Education and Research Program.

1.The Commissioner of Health shall establish a Cancer Awareness, Education and Research Program to provide the following: support for cancer medical research; physician education and awareness; and patient education and screening services, particularly for members of minority groups.

L.1999, c.361, s.1; amended 2012, c.17, s.316.



Section 26:2W-2 - Rules, Regulations.

26:2W-2 Rules, regulations.

2.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1999, c.361, s.2; amended 2012, c.17, s.317.



Section 26:2W-3 - Breast Cancer Public Awareness Campaign.

26:2W-3 Breast cancer public awareness campaign.

1. a. The Commissioner of Health shall establish a breast cancer public awareness campaign, as a component of the Cancer Awareness, Education and Research Program established pursuant to P.L.1999, c.361 (C.26:2W-1 et seq.), to promote awareness and outreach throughout the State in regard to breast cancer screening services. The public awareness campaign shall be established in accordance with accepted public health practice and recommendations of the federal Centers for Disease Control and Prevention, and within the limits of funds appropriated pursuant to this act and any other resources available for the purposes thereof.

b.For the purposes of this act, the commissioner shall, at a minimum:

(1)develop and implement a Statewide plan to promote public awareness among members of the public, community-based organizations, and health care providers, and encourage more referrals to breast cancer screening services;

(2)distribute promotional incentives for free or discounted items to be provided to women by local retail businesses that will encourage them to undergo mammography and become educated about breast cancer;

(3)provide for the use of public service announcements and printed materials in both English and Spanish;

(4)seek to disseminate information through a variety of entities, including, but not limited to, primary care sites, health care facilities, local health departments and clinics, county offices on the aging, pharmacies, libraries, YWCAs and YMCAs, senior centers, houses of worship, programs that serve victims of domestic violence, other community-based outreach programs and organizations, and the Internet;

(5)consult and seek to collaborate with at least the following entities to effectuate the public awareness campaign: the New Jersey Primary Care Association, the American Cancer Society, the Medical Society of New Jersey, the New Jersey Hospital Association, Planned Parenthood, AARP, the New Jersey Advisory Commission on the Status of Women, the New Jersey State Commission on Cancer Research, The Cancer Institute of New Jersey, the New Jersey Pharmacists Association, the Health Research and Educational Trust of New Jersey, and The Peer Review Organization of New Jersey, Inc.;

(6)establish and publicize the availability of a toll-free telephone number operated by the Department of Health to provide information and referral to members of the general public about breast screening services, with particular emphasis on facilitating free and reduced charge screening for low-income and uninsured women; and

(7)seek to secure the use of such funds or other resources from private nonprofit or for-profit sources or the federal government to effectuate the purposes of this act as may be available therefor, which shall be used to supplement and shall not supplant State funds used to carry out the purposes of this act.

L.2001, c.196, s.1; amended 2012, c.17, s.318.



Section 26:2X-1 - Public Awareness Campaign Relative To Meningitis.

26:2X-1 Public awareness campaign relative to meningitis.

1.The Commissioner of Health shall establish a public awareness campaign to inform the general public about the clinical significance of meningitis and its public health implications, including its causes and the most effective means of prevention and treatment.

L.2000, c.25, s.1; amended 2012, c.17, s.319.



Section 26:2X-2 - Rules, Regulations.

26:2X-2 Rules, regulations.

3.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2000, c.25, s.3; amended 2012, c.17, s.320.



Section 26:2X-3 - Development Of Educational Fact Sheet Concerning Meningococcal Meningitis.

26:2X-3 Development of educational fact sheet concerning meningococcal meningitis.

1.The Commissioner of Health, in consultation with the Commissioner of Education, shall develop an educational fact sheet concerning meningococcal meningitis for distribution to parents or guardians of students in grades 6 through 12, pursuant to section 2 of P.L.2006, c.64 (C.18A:40-21.2). The educational fact sheet shall include, but need not be limited to, the following information:

a.the causes, symptoms, and means of transmission of meningococcal meningitis;

b.the availability, effectiveness, and risks of the meningitis vaccine; and

c.where additional information concerning the disease can be obtained.

L.2006, c.64, s.1; amended 2012, c.17, s.321.



Section 26:2Y-1 - Short Title.

26:2Y-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Adult Family Care Act."

L.2001,c.304,s.1.



Section 26:2Y-2 - Findings, Declarations Relative To Adult Family Care.

26:2Y-2 Findings, declarations relative to adult family care.

2.The Legislature finds and declares that:

a.In the absence of appropriate housing with supportive services, many elders or people with physical disabilities are often subject to inappropriate, premature, or overextended institutionalization. This results in the overutilization of costly services and the negative impact of the institutional environment on the individual's emotional and physical well-being. A need exists to fill this gap in the housing continuum between independent living and institutionalization for those elders and physically disabled citizens who are in need of shelter and services to remain in the community.

b.Adult family care has proven to be a successful and cost-effective means of fulfilling basic shelter and everyday service needs of elders and physically disabled adults, thereby enabling them to preserve their independence, choice and dignity in a secure environment.

c.Therefore, it is the policy of this State to promote the health, safety and welfare of its elderly and physically disabled citizens by encouraging the development of adult family care homes for elders and physically disabled adults and to provide for the licensing of caregivers and regulation of such adult family care homes by the Department of Health.

L.2001, c.304, s.2; amended 2012, c.17, s.322.



Section 26:2Y-3 - Definitions Relative To Adult Family Care.

26:2Y-3 Definitions relative to adult family care.

3.As used in this act:

"Activities of daily living" or "ADL" means functions and tasks for self-care which are performed either independently or with supervision or assistance, which include, but are not limited to, mobility, transferring, walking, grooming, bathing, dressing and undressing, eating, and toileting.

"Adult family care" means a 24-hour per day living arrangement for persons who, because of age or physical disability, need assistance with activities of daily living, and for whom services designed to meet their individual needs are provided by licensed caregivers in approved adult family care homes.

"Adult family care caregiver" means a person licensed to provide care and services in the daily operation of an adult family care home, but does not include the owner or lessor of the building in which the adult family care home is situated unless the owner or lessor is also the provider of care and services in the adult family care home.

"Adult family care home" means a residence regulated by the department and housing no more than three clients, in which personal care and other supportive services are provided by an individual who has been licensed by the department as an adult family care caregiver. "Adult family care home" shall not include a rooming or boarding house used and operated under license of the Department of Community Affairs pursuant to P.L.1979, c.496 (C.55:13B-1 et seq.).

"Adult family care sponsor agency" means an entity licensed by the department to administer an adult family care program within a given area, which provides essential administrative and clerical support services to two or more caregivers, and which shall not be considered to be a health care facility as defined in section 2 of P.L.1971, c.136 (C.26:2H-2).

"Client" means an elder or person with physical disabilities enrolled in adult family care.

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Elder" means a person sixty years of age or older.

L.2001, c.304, s.3; amended 2012, c.17, s.323.



Section 26:2Y-4 - Licensing Required For Operation Of Adult Family Care Home.

26:2Y-4 Licensing required for operation of adult family care home.

4. a. No person may operate an adult family care home unless the person is licensed as an adult family care caregiver in accordance with this act. A person may not be licensed as an adult family care caregiver unless that person owns or rents the home that is to be utilized as an adult family care home, resides in that home on a full-time basis and has resided in the municipality in which the adult family care home is located for one year prior to the granting of an initial license.

b.Application for licensure as an adult family care caregiver shall be made upon forms prescribed by the department. The department shall charge a single, non-refundable fee for the filing of an application for the issuance of a license and a single, non-refundable fee for any renewal thereof, as it shall from time to time fix in rules or regulations, except that neither fee shall exceed $200.

c.The department shall issue a license as an adult family care caregiver to an applicant if it finds that:

(1)the applicant and the adult family care home identified in the application are fit and adequate, in accordance with the qualifications and standards established by regulation of the commissioner;

(2)there is reasonable assurance that care will be provided to clients in the manner required by this act and any rules or regulations adopted pursuant thereto; and

(3)there are sufficient indicia of fiscal responsibility such that the applicant will be able to maintain residence at the adult family care home with minimal likelihood of eviction or mortgage foreclosure during the term of licensure.

All licenses issued by the department shall be effective for up to two years from the date of issuance unless revoked in accordance with the provisions of this act.

d.An adult family care caregiver license shall specify both the name of the licensee and the location of the particular home in which clients will be housed. An adult family care caregiver's license is not transferable and shall apply only to the location and person indicated on the license.

e.Upon issuance of a license to an adult family care caregiver, the department shall provide a copy of the license to the municipality in which the adult family care home is located.

f.Upon receipt of a license as an adult family care caregiver, the caregiver shall provide notification of the license to the police department, fire department and ambulance corps that serve the municipality in which the adult family care home is located for their planning purposes.

g.For three years following the date of this act, a licensed caregiver shall operate under a contractual agreement with an adult family care sponsor agency to provide services to individuals enrolled in adult family care. At the end of this three-year period, the department may extend this requirement, at its discretion, by regulation.

L.2001,c.304,s.4.



Section 26:2Y-5 - Criminal History Record Background Check For Applicants For Licensure As Adult Family Caregiver.

26:2Y-5 Criminal history record background check for applicants for licensure as adult family caregiver.

5. a. The department shall establish a program to check the criminal history record background of any applicant for licensure as an adult family care caregiver as well as any person who may act as a substitute caregiver, as defined by regulation of the commissioner, and any non-client 18 years of age or above who resides in the adult family care home. The criminal history record background check shall include the exchange of fingerprint data with, and the receipt of criminal history record information from, the Federal Bureau of Investigation and the Division of State Police.

b.A person shall be disqualified from being licensed as an adult family care caregiver or acting as a substitute caregiver if the check of his criminal history record background reveals a conviction for any of the following crimes or offenses, and a home shall be disqualified from being approved as an adult family care home if the criminal history record background check of any non-client 18 years of age or older who resides in the home reveals a conviction for any of the following crimes or offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq., or N.J.S.2C:15-1 et seq.; or

(b)against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.; or

(c)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes; or

(d)involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10; or

(e)any other crime or disorderly persons offense substantially related to the qualifications or duties of an adult family care caregiver.

(2)In any other state or jurisdiction, conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

c.Notwithstanding the provisions of subsection b. of this section to the contrary, an applicant shall not be denied a license when the person found to have a conviction as specified in subsection b. of this section affirmatively provides evidence satisfactory to the department of the person's rehabilitation. In determining the person's rehabilitation, the department shall consider the following factors, as applicable:

(1)the nature and seriousness of the offense;

(2)the circumstances under which the offense occurred;

(3)the date of the offense;

(4)the age of the person when the offense was committed;

(5)whether the offense was an isolated or repeated incident;

(6)any social conditions which may have contributed to the offense; and

(7)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the person under their supervision.

d.Upon receipt of the criminal history record and a determination that an applicant should be disqualified from acting as a caregiver or that a home should be disqualified as an adult family care home, the department shall so notify the applicant in writing. The notice shall specify the convictions upon which the disqualification is based.

L.2001,c.304,s.5.



Section 26:2Y-6 - Licensure Required For Adult Family Care Sponsor Agency.

26:2Y-6 Licensure required for adult family care sponsor agency.

6. a. No person, firm, partnership, corporation, limited liability company or association may operate, conduct or hold itself out to the public as an adult family care sponsor agency unless it is duly licensed as an adult family care sponsor agency in accordance with the provisions of this act.

b.Application for a license as an adult family care sponsor agency shall be made upon forms prescribed by the department. The department shall charge a single, non-refundable fee for the filing of an application for the issuance of a license and a single, non-refundable fee for any renewal thereof, as it shall from time to time establish by regulations, except that neither of these fees shall exceed $4,000.

c.An applicant for licensure as an adult family care sponsor agency shall comply with all procedures and meet all standards and requirements established by regulation of the commissioner.

L.2001,c.304,s.6.



Section 26:2Y-7 - Regulation Of Family Care Home.

26:2Y-7 Regulation of family care home.

7. a. An adult family care home shall be regulated as a residential home and shall meet all State and local building, sanitation, utility and fire code requirements applicable to single family dwellings; provided however, that the commissioner may require compliance with fire code requirements applicable to boarding houses and residential health care facilities if so warranted by the capabilities of the residents.

b.The department shall be responsible for inspecting the physical plant of each adult family care home initially and on an annual basis. In addition to any licensing fee required under this act, the department may charge an annual, non-refundable fee for inspection of any adult family care home, as shall be established from time to time by regulation of the commissioner.

c.The department's staff shall be permitted access to enter and inspect an adult family care home at any time. The department's staff shall be permitted access to the clients of the adult family care home in order to interview them privately and to inspect client records.

d.The department shall be responsible for providing to the adult family care caregiver a report of the most recent inspection of the home, written in clear, concise language readily comprehensible to the average person.

e.The adult family care caregiver shall post the inspection report in the entry to, or other equally prominent location in, the home and shall, upon request, provide a copy of the report to each client of, or person applying for admission to, the home, or the legal representative, guardian or conservator of the client or prospective client.

f.The Office of The Ombudsman for the Institutionalized Elderly shall have jurisdiction to take all actions authorized pursuant to P.L.1977, c.239 (C.52:27G-1 et seq.) with respect to adult family care homes.

L.2001,c.304,s.7.



Section 26:2Y-8 - Regulations To Establish Minimum Standards.

26:2Y-8 Regulations to establish minimum standards.

8.The commissioner shall by regulation establish minimum standards to ensure the health, safety and well-being of each client of the adult family care home, including: requirements for the physical site of the home and maintenance standards; rules governing acceptance of clients; services that must be provided to all clients and standards for these services; and components of quality care, including, but not limited to, qualifications and training of adult family care caregivers, safety of the caregiving environment, coordination of services and comprehensiveness of care.

L.2001,c.304,s.8.



Section 26:2Y-9 - Violations, Penalties.

26:2Y-9 Violations, penalties.

9. a. A person, firm, partnership, corporation, limited liability company or association that operates or conducts an adult family care home or adult family care sponsor agency without first obtaining the license required by this act, or that operates an adult family care home or adult family care sponsor agency after a revocation or suspension of that license, shall be liable to a penalty of not more than $2,500 as provided for by regulation for each day of operation in violation hereof for the first offense and for any subsequent offense.

b.A person, firm, partnership, corporation, limited liability company or association that, except in cases of an emergency, maintains more clients in an adult family care home than it is licensed to maintain, shall be subject to penalty, in an amount equal to the daily charge collected from those clients plus $25 for each day multiplied by the number of clients maintained over the authorized limit.

c.In addition to the authority granted to the department by this act or any other law, the department, after serving an applicant or licensee with specific charges in writing, may: assess penalties and collect the same within the limitations imposed by this act; deny a license; grant probationary or provisional status to a licensee; relocate clients; or revoke or suspend any and all licenses granted under authority of this act to a person, firm, partnership, corporation, limited liability company or association violating or failing to comply with the provisions of this act, or the rules and regulations adopted pursuant thereto.

d.A person, firm, partnership, corporation, limited liability company or association that violates any rule or regulation adopted in accordance with this act as the same pertains to the care of clients or physical plant standards shall be subject to a monetary penalty of not more than $2,500 as provided for by regulation for each day in violation of the rule or regulation.

e.Notice of the assessment of penalties, revocation, suspension, placement on probationary or provisional license status, relocation of clients or denial of a license, together with a specification of charges, shall be served on the applicant or licensee, personally or sent by certified mail to the address of record. The notice shall set forth the particular reasons for the administrative action being undertaken.

f.The commissioner or his designee shall arrange for prompt and fair hearings on all contested cases, render written decisions stating conclusions and reasons therefor upon each matter so heard, and may enter orders of denial, suspension, placement on probationary or provisional license status, relocation of clients or revocation, consistent with the circumstances in each case, and may assess penalties and collect the same within the limitations imposed by this act.

g.In the event of closure of an adult family care home, clients who are relocated by the department may be entitled to benefits pursuant to the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.) or the "Relocation Assistance Law of 1967," P.L.1967, c.79 (C.52:31B-1 et seq.), and any regulations adopted pursuant thereto.

L.2001,c.304,s.9.



Section 26:2Y-10 - Rights Of Client Of Adult Family Care Home.

26:2Y-10 Rights of client of adult family care home.

10. a. A client of an adult family care home may not be deprived of any civil or legal rights, benefits or privileges guaranteed by law, the New Jersey Constitution, or the Constitution of the United States solely by reason of status as a resident in the home. In addition, each client has the right to:

(1)be treated as an adult, with respect, dignity, courtesy and consideration, and to have individual needs for privacy recognized and upheld;

(2)be informed of all client rights and house rules;

(3)make choices with respect to his care, services and lifestyle;

(4)be informed of his condition and the right to consent to or refuse care and services;

(5)participate, to the fullest extent that the client is able, in planning for his own care and services;

(6)receive appropriate care and services, as needed;

(7)a safe and secure environment;

(8)be free from abuse, exploitation and neglect;

(9)complete privacy when receiving care and services;

(10) associate and communicate privately with any person the client chooses;

(11) send and receive personal mail unopened;

(12) participate in activities of social, religious and community groups;

(13) have medical and personal information kept confidential;

(14) keep and use a reasonable amount of personal clothing and belongings, and to have a reasonable amount of private, secure storage space;

(15) manage his own money and financial affairs, unless legally restricted from doing so;

(16) receive a written agreement regarding the care and services to be provided, and the terms and conditions for termination of residency from the home;

(17) be provided with a written statement of the rates to be charged, and 30 days' written notice of any change in the rates;

(18) practice the religion of his choice, or to abstain from religious practice;

(19) be free of discrimination in regard to race, color, national origin, sex or religion; and

(20) make suggestions and complaints without fear of retaliation.

b.The adult family care caregiver shall ensure that a written notice of the rights set forth in this section is given to every client. The caregiver shall also post this notice in the entry to, or other equally prominent location in, the adult family care home. This notice shall also include the name, address and telephone number of the Office of the Ombudsman for the Institutionalized Elderly.

L.2001,c.304,s.10.



Section 26:2Y-11 - Rules, Regulations.

26:2Y-11 Rules, regulations.

13.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2001, c.304, s.13; amended 2012, c.17, s.324.



Section 26:2Z-1 - Findings, Declarations Relative To Human Stem Cell Research.

26:2Z-1 Findings, declarations relative to human stem cell research.

1.The Legislature finds and declares that:

a.An estimated 128 million Americans suffer from the crippling economic and psychological burden of chronic, degenerative and acute diseases, including Alzheimer's disease, cancer, diabetes and Parkinson's disease;

b.The costs of treating, and lost productivity from, chronic, degenerative and acute diseases in the United States constitutes hundreds of billions of dollars annually. Estimates of the economic costs of these diseases does not account for the extreme human loss and suffering associated with these conditions;

c.Human stem cell research offers immense promise for developing new medical therapies for these debilitating diseases and a critical means to explore fundamental questions of biology. Stem cell research could lead to unprecedented treatments and potential cures for Alzheimer's disease, cancer, diabetes, Parkinson's disease and other diseases;

d.The United States has historically been a haven for open scientific inquiry and technological innovation; and this environment, combined with the commitment of public and private resources, has made this nation the preeminent world leader in biomedicine and biotechnology;

e.The biomedical industry is a critical and growing component of New Jersey's economy, and would be significantly diminished by limitations imposed on stem cell research;

f.Open scientific inquiry and publicly funded research will be essential to realizing the promise of stem cell research and maintaining this State's leadership in biomedicine and biotechnology. Publicly funded stem cell research, conducted under established standards of open scientific exchange, peer review and public oversight, offers the most efficient and responsible means of fulfilling the promise of stem cells to provide regenerative medical therapies;

g.Stem cell research, including the use of embryonic stem cells for medical research, raises significant ethical and public policy concerns; and, although not unique, the ethical and policy concerns associated with stem cell research must be carefully considered; and

h.The public policy of this State governing stem cell research must: balance ethical and medical considerations, based upon both an understanding of the science associated with stem cell research and a thorough consideration of the ethical concerns regarding this research; and be carefully crafted to ensure that researchers have the tools necessary to fulfill the promise of this research.

L.2003,c.203,s.1.



Section 26:2Z-2 - Public Policy Relative To Derivation, Use Of Certain Cells Of Humans.

26:2Z-2 Public policy relative to derivation, use of certain cells of humans.

2. a. It is the public policy of this State that research involving the derivation and use of human embryonic stem cells, human embryonic germ cells and human adult stem cells, including somatic cell nuclear transplantation, shall:

(1)be permitted in this State;

(2)be conducted with full consideration for the ethical and medical implications of this research; and

(3)be reviewed, in each case, by an institutional review board operating in accordance with applicable federal regulations.

b. (1) A physician or other health care provider who is treating a patient for infertility shall provide the patient with timely, relevant and appropriate information sufficient to allow that person to make an informed and voluntary choice regarding the disposition of any human embryos remaining following the infertility treatment.

(2)A person to whom information is provided pursuant to paragraph (1) of this subsection shall be presented with the option of storing any unused embryos, donating them to another person, donating the remaining embryos for research purposes, or other means of disposition.

(3)A person who elects to donate, for research purposes, any embryos remaining after receiving infertility treatment shall provide written consent to that donation.

c. (1) A person shall not knowingly, for valuable consideration, purchase or sell, or otherwise transfer or obtain, or promote the sale or transfer of, embryonic or cadaveric fetal tissue for research purposes pursuant to this act; however, embryonic or cadaveric fetal tissue may be donated for research purposes in accordance with the provisions of subsection b. of this section or other applicable State or federal law.

For the purposes of this subsection, "valuable consideration" means financial gain or advantage, but shall not include reasonable payment for the removal, processing, disposal, preservation, quality control, storage, transplantation, or implantation of embryonic or cadaveric fetal tissue.

(2)A person or entity who violates the provisions of this subsection shall be guilty of a crime of the third degree and, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, shall be subject to a fine of up to $50,000 for each violation.

L.2003,c.203,s.2.



Section 26:2MM-1 - Findings, Declarations Relative To Elderly Person Suicide Prevention.

26:2MM-1 Findings, declarations relative to elderly person suicide prevention.

1.The Legislature finds and declares that:

a.According to the National Institute of Mental Health, elderly Americans are disproportionately likely to die by suicide; individuals 65 years of age and older comprise only 13% of the United States population, but they accounted for 18% of all suicide deaths in 2000;

b.In New Jersey, individuals 65 years of age and older also comprise about 13% of the State population and they accounted for 17% of all suicide deaths in the State in 2000;

c.The national suicide rate for men is relatively constant from 25 to 64 years of age, but increases significantly after 65 years of age, with men accounting for 84% of suicides among individuals 65 years of age and older in 2000; and for women the national suicide rate peaks between 45 and 64 years of age and does so again after 75 years of age;

d.When categorized by race and gender, white men 85 years of age and older have among the highest suicide rates nationally, with 59 deaths per 100,000 persons in 2000, which is more than five times the national rate of 10.6 per 100,000, and according to "Healthy New Jersey 2010," issued by the Department of Health and Senior Services, the seventh leading cause of premature death among New Jerseyans is suicide, with the highest rates among elderly white males;

e.The risk factors for suicide among elderly Americans differ from those among younger groups; elderly persons have a higher prevalence of depression, greater use of highly lethal methods and greater social isolation;

f.The presence of mental illness (especially depression and alcohol abuse), the presence of physical illness or impairment, unrelieved pain, financial stress and social isolation (especially being widowed in males) and the availability of firearms in the home contribute to the higher incidence of suicide among elderly Americans;

g.Suicide among elderly Americans may even be underreported by 40% or more; omitted from statistics are "silent suicides," such as deaths from noncompliance with medical instructions, prescription overdosages, self-starvation or dehydration and other self-induced "accidents";

h.Most elderly patients who complete suicide saw their physicians within a few months of their deaths and more than a third did so within the week of their suicide, and warning signs which indicate a serious risk of suicide include: loss of interest in things or activities that are usually seen as enjoyable; lessening of social interactions, self-care and grooming; violating medical regimens or prescription dosages; experiencing or expecting loss of a spouse; feeling hopeless or worthless; and putting personal affairs in order, including giving things away or making changes to a will; and

i.Physicians, nurses and other health care professionals who treat and care for elderly patients need to be aware of the higher incidence of suicide among elderly Americans and recognize the risk factors associated with this age group.

L.2005,c.274,s.1.



Section 26:2MM-2 - Definitions Relative To Elderly Person Suicide Prevention.

26:2MM-2 Definitions relative to elderly person suicide prevention.

2.As used in this act:

"Alcohol and drug counselor" means a person who is a certified alcohol and drug counselor or a licensed clinical alcohol and drug counselor pursuant to P.L.1997, c.331 (C.45:2D-1 et seq.).

"Attempted suicide" means destructive behavior intended by the actor to result in the actor's harm or death.

"Completed suicide" means a death that is known or reasonably suspected to have resulted from an intentional act of the deceased, regardless of whether it has been ruled a suicide by a medical examiner.

"Council" means the New Jersey Elderly Person Suicide Prevention Advisory Council established pursuant to section 3 of this act.

"Department" means the Department of Human Services.

"Elderly person" means a person 65 years of age and older.

"Licensed clinical social worker" means a person who holds a current, valid license issued pursuant to subsection a. of section 6 or subsection a. or d. of section 8 of P.L.1991, c.134 (C.45:15BB-1 et seq.).

L.2005, c.274, s.2; amended 2012, c.17, s.325.



Section 26:2MM-3 - New Jersey Elderly Person Suicide Prevention Advisory Council.

26:2MM-3 New Jersey Elderly Person Suicide Prevention Advisory Council.

3.There is established in the Department of Human Services the New Jersey Elderly Person Suicide Prevention Advisory Council.

a.The purpose of the council shall be to examine existing needs of and services for elderly persons at risk of suicide and make recommendations to the department for suicide prevention and intervention strategies to help reduce the incidence of attempted and completed suicides among elderly persons.

b.The council shall consist of nine members as follows:

(1)the Commissioners of Health and Human Services and the chairman of the Community Mental Health Citizens Advisory Board established pursuant to P.L.1957, c.146 (C.30:9A-1 et seq.), or their designees, who shall serve ex officio;

(2)two public members appointed by the Governor, one of whom shall be a person with personal or family experience with suicide of an elderly person and one of whom shall be an alcohol and drug counselor;

(3)two public members appointed by the Speaker of the General Assembly, who are not members of the same political party, one of whom shall be a registered professional nurse and one of whom shall be a licensed clinical social worker; and

(4)two public members appointed by the President of the Senate, who are not members of the same political party, one of whom shall be a physician who has been specially trained in caring for elderly persons and has a certificate of added qualifications in geriatrics and one of whom shall be a geropsychiatrist.

c.The public members shall be appointed no later than 60 days after the enactment of this act.

d.The public members shall serve for a term of five years; but, of the members first appointed, two shall serve for a term of three years, two shall serve for a term of four years and two shall serve for a term of five years. Members are eligible for reappointment upon the expiration of their terms. Vacancies in the membership of the council shall be filled in the same manner provided for the original appointments.

e.The council shall organize as soon as practicable following the appointment of its members and shall select a chairperson and vice-chairperson from among the members. The chairperson shall appoint a secretary who need not be a member of the council.

f.The public members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties and within the limits of funds available to the council.

g.The council shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available to it for its purposes.

h.The Department of Human Services shall provide staff support to the council.

L.2005, c.274, s.3; amended 2012, c.17, s.326.



Section 26:2MM-4 - Annual Report.

26:2MM-4 Annual report.

4. a. The council shall report annually to the department on the needs of and services for elderly persons at risk of suicide and make any recommendations for suicide prevention and intervention strategies to help reduce the incidence of attempted and completed suicides among elderly persons.

b.The department shall report, in a manner and form prescribed by the department, specific recommendations, as appropriate, to the Director of the Division of Consumer Affairs in the Department of Law and Public Safety who shall inform appropriate health care professionals, through the respective professional licensing boards, of the council's recommendations.

L.2005,c.274,s.4.



Section 26:2NN-1 - "Law Enforcement Officer Crisis Intervention Services" Telephone Hotline.

26:2NN-1 "Law Enforcement Officer Crisis Intervention Services" telephone hotline.

115. a. The Department of Human Services shall maintain a toll-free information "Law Enforcement Officer Crisis Intervention Services" telephone hotline on a 24-hour basis.

The hotline shall receive and respond to calls from law enforcement officers and sheriff's officers who have been involved in any event or incident which has produced personal or job-related depression, anxiety, stress, or other psychological or emotional tension, trauma, or disorder for the officer and officers who have been wounded in the line of duty. The operators of the hotline shall seek to identify those officers who should be referred to further debriefing and counseling services, and to provide such referrals. In the case of wounded officers, those services may include peer counseling, diffusing, debriefing, group therapy, and individual therapy as part of a coordinated assistance program, to be known as the "Blue Heart Law Enforcement Assistance Program," designed and implemented by the University Behavioral Healthcare Unit of Rutgers, The State University.

b.The operators of the hotline shall be trained by the Department of Human Services and, to the greatest extent possible, shall be persons, who by experience or education, are: (1) familiar with post trauma disorders and the emotional and psychological tensions, depressions, and anxieties unique to law enforcement officers and sheriff's officers; or (2) trained to provide counseling services involving marriage and family life, substance abuse, personal stress management, and other emotional or psychological disorders or conditions which may be likely to adversely affect the personal and professional well-being of a law enforcement officer and a sheriff's officer.

c.To ensure the integrity of the telephone hotline and to encourage officers to utilize it, the commissioner shall provide for the confidentiality of the names of the officers calling, the information discussed by that officer and the operator, and any referrals for further debriefing or counseling; provided, however, the commissioner may, by rule and regulation, (1) establish guidelines providing for the tracking of any officer who exhibits a severe emotional or psychological disorder or condition which the operator handling the call reasonably believes might result in harm to the officer or others and (2) establish a confidential registry of wounded New Jersey law enforcement officers.

L.2008, c.29, s.115; amended 2012, c.17, s.327; 2012, c.45, s.117.



Section 26:2NN-2 - List Of Counseling Resources Available To Law Enforcement, Sheriff's Officers.

26:2NN-2 List of counseling resources available to law enforcement, sheriff's officers.

116. The Commissioner of Human Services shall prepare a list of appropriately licensed or certified psychiatrists, psychologists, and social workers; other appropriately trained and qualified counselors; and experienced former law enforcement officers who are willing to accept referrals and to participate in the debriefing and counseling offered law enforcement officers and sheriff's officers under the provisions of sections 115 to 116 of P.L.2008, c.29 (C.26:2NN-1 to C.26:2NN-2).

L.2008, c.29, s.116; amended 2012, c.17, s.328.



Section 26:3-1 - Establishment Of Local Board

26:3-1. Establishment of local board
There shall be a board of health in every municipality in this state, which board shall consist of members appointed or designated, or both, as provided by this chapter, except that in any municipality operating under laws establishing a form of government for such municipality under which the full powers of a local board of health can not be exercised by a local board of health so appointed or designated, the respective functions of a local board of health shall be exercised by such boards, bodies, or officers as may exercise the same according to law.

Amended by L.1951, c. 69, p. 457, s. 68.



Section 26:3-2 - Rules And Regulations

26:3-2. Rules and regulations
A local board may adopt rules, regulations or ordinances for its government and that of its officers and employees not inconsistent with law or the state sanitary code.



Section 26:3-3 - Composition Of Local Board.

26:3-3 Composition of local board.

26:3-3. The local board in every municipality, other than a township, which is subject to the provisions of subdivision C of this article, shall be composed of not less than five nor more than seven members, except that in a city of the first class the board shall consist of 10 members, and in a city having a population of over 80,000, but not of the first class, the board shall consist of not less than five nor more than 10 members. Upon the consent of the prospective appointee, the governing body of a municipality may appoint a school nurse or the municipal physician to the local board, notwithstanding that the nurse or physician is not a resident of the municipality.

The local board may, by ordinance, provide for the appointment of two alternate members. Notwithstanding the provisions of any other law or charter heretofore adopted, the ordinance shall provide the method of appointment of the alternate members. Alternate members shall be designated at the time of appointment by the authority appointing them as "Alternate No. 1" and "Alternate No. 2."

The terms of the alternate members shall be for two years, except that the terms of the alternate members first appointed shall be two years for Alternate No. 1 and one year for Alternate No. 2, so that the term of not more than one alternate member shall expire in any one year. A vacancy occurring otherwise than by expiration of term shall be filled by the appointing authority for the unexpired term only.

An alternate member shall not be permitted to act on any matter in which he has either directly or indirectly any personal or financial interest. An alternate member may, after public hearing if he requests one, be removed by the governing body for cause.

An alternate member may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member. In the event that a choice must be made as to which alternate member is to vote, Alternate No. 1 shall vote first.

Amended 1953, c.349, s.1; 1981, c.462, s.28; 1989, c.168, s.1; 2000, c.126, s.3.



Section 26:3-4 - Qualification Of Members In Cities Of First Class

26:3-4. Qualification of members in cities of first class
In a city of the first class, only citizens of the city shall be eligible to appointment on the local board; not more than one-half of the members shall belong to the same political party; and at least one-half of the members shall be practicing physicians.



Section 26:3-5 - Appointment Of Members

26:3-5. Appointment of members
The members of the local board in every municipality, other than a township which is subject to the provisions of subdivision C of this article, shall be appointed in such manner as the governing body may by ordinance provide, except that in a city of the first class all the members of the board shall be appointed by the mayor and confirmed by the board or body having charge of the finances in such city.

Amended by L.1953, c. 349, p. 1918, s. 2.



Section 26:3-6 - Term Of Members

26:3-6. Term of members
The members of the local board in every municipality, other than a township, which is subject to the provisions of subdivision C of this article, shall serve for such term as the governing body may by ordinance provide, but, except in a city having a population of over 80,000 but not of the first class, no term shall exceed 4 years, and in a city of the first class the term shall be 3 years. The terms shall be so arranged that the terms of not more than three members shall expire in any 1 year, except that in a city of the first class the terms of three members shall expire in 1 year, the terms of an additional three members in the next succeeding year, and the terms of the remaining members in the second succeeding year.

Amended by L.1953, c. 349, p. 1919, s. 3; L.1981, c. 462, s. 29.



Section 26:3-7 - Vacancy On Board

26:3-7. Vacancy on board
If any vacancy shall occur on the local board of any municipality, other than a township which is subject to the provisions of subdivision C of this article, it shall be filled in the same manner in which the original appointment was made, but for the unexpired portion of the term only.

Amended by L.1953, c. 349, p. 1919, s. 4.



Section 26:3-8 - Compensation Of Board Members In Cities Of First Class

26:3-8. Compensation of board members in cities of first class
The members of the local board in a city of the first class shall receive no compensation for their services as members of the board.



Section 26:3-8.1 - Secretary To Board In Certain Cities

26:3-8.1. Secretary to board in certain cities
The boards of health of any city in second class counties now or hereafter having a population of not less than one hundred and thirty thousand nor more than one hundred fifty thousand inhabitants, may appoint a secretary to such board of health, and said secretary shall hold his position during good behavior. Any such secretary in office on June second, one thousand nine hundred and thirty-seven, shall continue therein and his term of office is hereby extended during good behavior.

Every such secretary shall receive an annual salary of not less than one thousand seven hundred dollars. Such salary shall be paid by the municipality in the same manner as other salaries are paid, and the governing body shall provide the necessary funds for such payment.



Section 26:3-9 - Composition Of Local Board In Townships Of 20,000 Or Less.

26:3-9 Composition of local board in townships of 20,000 or less.

26:3-9. a. The local board in every township having a population of not more than 20,000 inhabitants may be composed of the members of the township committee, the township assessor or, if the township has a board of assessors, the township clerk, and one physician or school nurse, to be appointed by the township committee for a term of three years from the time of his appointment and until the successor is appointed. Upon the consent of the prospective appointee, the township committee may appoint, as the physician or school nurse appointment, the township physician or a school nurse to the local board, notwithstanding that the physician or nurse is not a resident of the township. The township committee may by ordinance provide for the appointment of not more than two alternate members. Alternate members shall be designated at the time of appointment as "Alternate No. 1" and "Alternate No 2." The term of the alternate members shall be for two years, except that of the first two alternate members appointed, one shall be appointed for a term of one year so that the term of not more than one alternate member shall expire in any one year. A vacancy occurring otherwise than by expiration of term shall be filled by the appointing authority for the unexpired term only. Alternate members may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member. In the event that a choice must be made as to which alternate member is to vote, Alternate No. 1 shall vote.

b.Any such township may by ordinance adopt the provisions of subdivision B of this article and thereafter shall be subject to the provisions thereof and shall not be subject to the provisions of this subdivision of this article.

Amended 1938, c.105; 1953, c.349, s.5; 1986, c.78; 2000, c.126, s.4.



Section 26:3-10 - Composition Of Local Board In Townships Of More Than 20,000.

26:3-10 Composition of local board in townships of more than 20,000.

26:3-10. The local board in every township having a population of more than twenty thousand inhabitants shall be composed of not less than five nor more than seven members who shall be appointed in such manner and hold their respective offices for such terms, not exceeding four years, as the township committee or other governing body may by ordinance provide, but the terms of not more than three members shall expire in any one year, but any such township may by ordinance adopt the provisions of subdivision B of this article and thereafter shall be subject to the provisions thereof and shall not be subject to the provisions of this subdivision of this article. Upon the consent of the prospective appointee, the township committee may appoint a school nurse or the township physician to the local board, notwithstanding that the nurse or physician is not a resident of the township.

Amended 1953, c.349, s.6; 2000, c.126, s.5.



Section 26:3-11 - Territorial Jurisdiction Of Local Board

26:3-11. Territorial jurisdiction of local board
In any township within whose limits any other form of local municipal government exists, the jurisdiction of the local board of the township shall extend only to such parts of the township as are outside of the territorial limits of the other local municipal government. In every other case the jurisdiction of the township board shall be coextensive with the limits of the township.



Section 26:3-12 - Meetings Of Board

26:3-12. Meetings of board
The local board in every township, which is subject to the provisions of this subdivision of this article, shall appoint, on the day of its organization, a place, day, and hour for the regular meeting of the board for the hearing of complaints, reports, and general business, and shall cause to be published in the township newspaper, or a paper circulating in the township, notice of the same. At least one regular meeting shall be held in each year. Special meetings may be called at any time by the president of the board or by the State department.

Amended by L.1953, c. 349, p. 1920, s. 7.



Section 26:3-13 - Compensation Of Board Members

26:3-13. Compensation of board members
For attendance on meetings of the board, members of a township board, which is subject to the provisions of this subdivision of this article, shall each receive the sum of two dollars ($2.00) for each meeting, to be paid in the same manner as members of township committees are paid for their services.

Amended by L.1953, c. 349, p. 1920, s. 8.



Section 26:3-14 - Vacancy In Office Of Physician Member

26:3-14. Vacancy in office of physician member
If a township committee in a township having a population of not more than twenty thousand inhabitants, which is subject to the provisions of this subdivision of this article, shall fail to appoint a physician member within ten days after the death, removal or resignation of any physician, or after the expiration of his term, the State department may appoint a physician as a member of the local board, who shall hold his office for the term of three years from the time of his appointment by the State department and until his successor shall be appointed.

If a physician shall not be appointed either by the township committee or by the State department, the members of the township committee and the assessor shall constitute the local board of the township and shall continue to constitute the board until the appointment shall be made.

Amended by L.1953, c. 349, p. 1921, s. 9.



Section 26:3-15 - Vacancy In Office Of Assessor Member

26:3-15. Vacancy in office of assessor member
In a township having a population of not more than twenty thousand inhabitants, which is subject to the provisions of this subdivision of this article, in case of the death, removal, or resignation of an assessor before the time of electing his successor, the township clerk shall succeed the assessor as a member of the local board, and shall continue as a member until an assessor shall be elected or appointed.

Amended by L.1953, c. 349, p. 1921, s. 10.



Section 26:3-16 - Vacancy In Township Of Over 20,000

26:3-16. Vacancy in township of over 20,000
If a vacancy shall occur in the board of any township having a population of more than twenty thousand inhabitants, which is subject to the provisions of this subdivision of this article, it shall be filled in the same manner in which the original appointment was made, but for the unexpired portion of the term only.

Amended by L.1953, c. 349, p. 1921, s. 11.



Section 26:3-18.1 - "Public Health Laboratory Technician" Defined

26:3-18.1. "Public health laboratory technician" defined
As used in this act, "public health laboratory technician" applies to every officer appointed by a board of health to perform bacteriological, serological, chemical and related technical laboratory tests in a laboratory conducted by a board of health, excepting health officers, public health nurses, sanitary inspectors, plumbing inspectors, food and drug inspectors, milk inspectors, meat inspectors, and persons performing washing or cleaning services or clerical duties in the office of the board of health.

L.1950, c. 119, p. 220, s. 1.



Section 26:3-19 - Employees Of Local Board

26:3-19 Employees of local board

26:3-19. The local board may employ such personnel as it may deem necessary, to carry into effect the powers vested in it. It shall fix the duties and compensation of every appointee and, as to local boards which shall not be operating under the provisions of Title 11A, Civil Service, of the New Jersey Statutes, fix the term of every appointee.

The appointees, agents and officers of a local board, which shall not be operating under the provisions of Title 11A, Civil Service, of the New Jersey Statutes shall hold their offices during the term for which they are severally appointed, and shall not be removed except for cause and after an opportunity has been given them for a hearing.

Any duly appointed health officer shall, subject to the superior authority of the local board appointing him, be its general agent for the enforcement of its ordinances and the sanitary laws of the State. The health officer shall provide leadership in the field of public health in the community served by the local board as required under the "Recognized Public Health Activities and Minimum Standards of Performance." In addition to being the chief executive officer of the local board, the health officer is responsible for evaluating the health problems of the community served by the local board, planning appropriate activities to meet the health problems of the citizens thereof, developing necessary budget procedures to cover these activities and directing the staff of the local board to carry out these activities efficiently and economically.

Any other duly appointed person shall be the agent of the local board appointing him for the performance of such services not inconsistent with the license held as such local board, or any officer under the authority of such board, shall assign to him. A registered environmental health specialist is authorized to make all types of inspections for a local board except plumbing inspections. A registered environmental health specialist is required to compile proper records of these inspections, inform persons of their violations, the bases thereof, and the methods of abating these violations and obtain any evidence necessary for legal action.

The licensure requirements of this section shall not apply to a person engaged in the administration and enforcement of environmental protection laws and regulations governed by the State Department of Environmental Protection.

Amended 1947, c.181, s.1; 1950, c.119, s.5; 1997, c.416, s.9.



Section 26:3-19.1 - Civil Service Status Of Employees Of Local Board Of Health.

26:3-19.1 Civil service status of employees of local board of health.

1.All health officers, registered environmental health specialists and other persons selected to fill available positions in a local board of health in any municipality, which has adopted, or shall hereafter adopt, the provisions of Title 11A, Civil Service of the New Jersey Statutes, shall be appointed in accordance with the provisions of Title 11A of the New Jersey Statutes and all such health officers, sanitary inspectors and employees of any such local board of health now holding office, position or employment and who were holding such office, position or employment on July 1, 1950, shall be placed in the career service of the civil service, without examination, and shall be entitled to all the rights, privileges and benefits of such classified service and their successors shall be appointed in accordance with the provisions of Title 11A of the New Jersey Statutes.

L.1951,c.333,s.1; amended 1997, c.416, s.10.



Section 26:3-19.2 - Incumbent Plumbing Inspectors; Placing In Classified Service Without Examination

26:3-19.2. Incumbent plumbing inspectors; placing in classified service without examination
Any person holding the position or employment of plumbing inspector under any local board of health of any municipality, which has adopted the provisions of subtitle three of Title 11 (Civil Service) of the Revised Statutes, who has held such position or employment continuously for twelve years from the date of his original appointment thereto, shall be placed in the classified service of civil service without examination, and such employee shall thereafter be subject to all the provisions of Title 11 of the Revised Statutes with respect to tenure, classification and compensation.

L.1953, c. 382, p. 2002, s. 1.



Section 26:3-20 - License Necessary For Appointment.

26:3-20 License necessary for appointment.

26:3-20. No local board shall appoint any person to a position for which a license is required under section 41 of P.L.1947, c.177 (C.26:1A-41) nor employ a person to do work ordinarily performed by a person required to hold a license under that section, who is not the holder of a proper license as such.

Amended 1947, c.181; s.2; 1950, c.119, s.6; 1997, c.416, s.11



Section 26:3-20.1 - Violations By Local Board In Appointments; Injunction

26:3-20.1. Violations by local board in appointments; injunction
Whenever any local board shall violate any of the provisions of section 26:3-20 of this Title, the department may institute an action in the Superior Court in the name of the State at the relation of the department to enjoin such violation and for such other relief as the court deems proper.

L.1947, c. 181, p. 828, s. 8. Amended by L.1953, c. 26, p. 468, s. 13.



Section 26:3-21 - Licensee Eligible For Appointment.

26:3-21 Licensee eligible for appointment.

26:3-21. Any holder of a license required under section 41 of P.L.1947, c.177 (C.26:1A-41) shall be eligible to appointment to the position for which the license is required by any local board.

Amended 1947, c.181, s.3; 1950, c.119, s.7; 1997, c.416, s.12.



Section 26:3-22 - Joint Health Officer, Registered Environmental Health Specialists.

26:3-22 Joint health officer, registered environmental health specialists.

26:3-22. Local boards of health of two or more adjacent municipalities may join in employing a health officer and one or more registered environmental health specialists and other personnel. In such case, the local boards of such municipalities or a regional health commission formed by them, as the case may be, shall fix the salary to be paid to these persons, arrange the duties of such persons and in the case of regional health commissions apportion the sums to be paid by each of the municipalities, which sums shall be paid from moneys appropriated to the local boards of such municipalities.

Amended 1947, c.181, s.4; 1997, c.416, s.13.



Section 26:3-23 - Registered Environmental Health Specialist For Township.

26:3-23 Registered environmental health specialist for township.

26:3-23. If in any township sufficient environmental inspection is not secured, the State department may, on notice to the local board, require the appointment by the local board of a registered environmental health specialist for the township who shall be paid by the local board of the township at an equitable rate of reimbursement for his services.

Amended 1997, c.416, s.14.



Section 26:3-24 - Registered Environmental Health Specialist In Municipality Of Over 2,000.

26:3-24 Registered environmental health specialist in municipality of over 2,000.

26:3-24. In every municipality containing a population of 2,000 inhabitants or more, there shall be at least one registered environmental health specialist appointed by the local board.

Amended 1997, c.416, s.15.



Section 26:3-25.1 - Receipt Of Maximum Salary.

26:3-25.1 Receipt of maximum salary.

5.Every person holding a license issued under section 41 of P.L.1947, c.177 (C.26:1A-41), who is employed in a position for which this license is required by any board of health, municipality or group of municipalities shall receive the maximum salary in the person's range, within five years from the date of appointment to this position if the majority of the person's job performance evaluations are satisfactory.

L.1947,c.181,s.5; amended 1950, c.119, s.8; 1997, c.416, s.16.



Section 26:3-26 - Removal Of Licensed Health Officers; Necessity Of Public Hearing

26:3-26. Removal of licensed health officers; necessity of public hearing
No health officer, inspector or employee holding a license issued in the name of the State Department of Health, after five years' consecutive service in the employ of a local board or regional health commission, shall be removed from office or reduced in pay or position except for just cause and after public hearing as provided in section 26:3-27 of this Title.

Amended by L.1947, c. 181, p. 827, s. 6.



Section 26:3-27 - Removal Of Health Officer.

26:3-27 Removal of health officer.

26:3-27. The local board or regional health commission, not operating under the provisions of Title 11A, Civil Service, of the New Jersey Statutes, employing a health officer or any other person whom it is sought to remove, shall formulate or receive charges in writing, against such person and shall fix a time and place for a hearing thereon.

A written copy of the charges and a written notice of the time and place of the hearing shall be served upon the person sought to be removed at least 20 days prior to the hearing.

At the hearing the local board or regional health commission shall hear all witnesses and receive all evidence produced, and if the charges are found to be true in fact, and just cause be shown, the local board or regional health commission may remove or reduce the pay, or position of the person against whom the charges are made.

Amended 1947, c.181, s.7; 1950, c.119, s.9; 1997, c.416, s.17.



Section 26:3-29 - Representative At Health Officers' Association

26:3-29. Representative at health officers' association
A local board employing a health officer shall defray his necessary expenses in attending the regular meetings of the health officers' association of New Jersey.



Section 26:3-30 - Representative At Health Convention

26:3-30. Representative at health convention
A local board in cities of the second class may appoint and send its health officer to any medical convention meeting for the purpose of discussing the improvement of the health and sanitary condition of municipalities, and pay his necessary expenses while attending the convention.



Section 26:3-31 - Public Health Regulations.

26:3-31 Public health regulations.

26:3-31. The local board of health shall have power to pass, alter or amend ordinances and make rules and regulations in regard to the public health within its jurisdiction, for the following purposes:

a.To protect the public water supply and prevent the pollution of any stream of water or well, the water of which is used for domestic purposes, and to prevent the use of or to close any well, the water of which is polluted or detrimental to the public health.

b. (1) To prohibit the cutting, sale or delivery of ice in any municipality without obtaining a permit from the local board. No person shall cut, sell or deliver ice in any municipality without obtaining such permit.

(2)To refuse such permit or revoke any permit granted by it when in its judgment the use of any ice cut, sold or delivered under the permit would be detrimental to the public health. Upon the refusal or revocation of a permit by the local board, an appeal may be taken to the State department. Upon order of the State department a permit shall be granted or the revocation set aside.

(3)To prohibit the importation, distribution or sale of any impure ice which would be detrimental to the public health.

c.To license and regulate the sanitary conditions of hotels, restaurants, cafes, and other public eating houses and to provide for the posting of ratings or score cards setting forth the sanitary condition of any public eating house after inspection of the same and to post the rating or score card in some conspicuous or public place in such eating house.

d.To compel any owner of property along the line of any sewer to connect his house or other building therewith. This paragraph shall be enforced by the local board within its jurisdiction and it shall by ordinance provide a fine of $25 to be imposed upon any person who shall not comply with any order issued under the authority of this paragraph, within 30 days after notice by the proper officer of the board to make the required connections. An additional fine of $10 shall be provided for each day of delay, after the expiration of the 30 days, in which the provisions of the order or notice are not complied with. Such notice may be served upon the owner personally or by leaving it at his usual place of abode with a member of his family above the age of 18 years.

e.(Deleted by amendment, P.L.1987, c.442.)

f.To regulate, control, and prohibit the accumulation of offal and any decaying or vegetable substance.

g. (1) To regulate the location, construction, maintenance, method of emptying or cleaning, and the frequency of cleaning of any privy or other place used for the reception or storage of human excrement, and to prohibit the construction or maintenance of any privy or other such place until a license therefor shall have been issued by the board, which license shall continue in force for one year from the date of issue.

(2)To fix the fee, not exceeding $5, for such license, and to use the fees so collected in supervising and maintaining said privies or other places and in removing and disposing of the excrement therefrom.

(3)To revoke such license at any time if the owner or tenant of the property on which any privy or other such place is located, maintains the same in violation of law, or of the State sanitary code, or any ordinance or rule of the board.

h.To regulate, control, or prohibit the cleaning of any sewer, the dumping of garbage, the filling of any sunken lot or marsh land, and to provide for the filling up of any such lot or land, which has become filled with stagnant water and is located in any built-up area.

i. (1) To license and regulate the business of cleaning cesspools and privies, which license shall continue for the term of one year from the date of granting, and to fix the fee that shall be charged for such license, not exceeding $20 for each vehicle or conveyance.

(2)To prohibit unlicensed persons from engaging in such business.

(3)To require any vehicle or conveyance used in such business within its jurisdiction to be approved by it.

(4)To revoke such license if any licensee or his employee or agent shall violate any ordinance or rule of the board in cleaning any cesspool or privy, or in removing the contents thereof.

j.To aid in the enforcement of laws as to the adulteration of all kinds of food and drink, and to prevent the sale or exposure for sale of any meat or vegetable that is unwholesome or unfit for food.

k.To regulate, control, or prohibit the keeping or slaughtering of animals.

l.To license and regulate the keeping of boarding houses for infants and children and to fix a license fee for the same and to prevent unlicensed persons from keeping such boarding houses. This paragraph shall not apply to:

(1)The Department of Children and Families.

(2)Any children's home, orphan asylum, or children's aid society incorporated under the laws of this State.

(3)Any aid society of a properly organized and accredited church or fraternal society organized for aid and relief to its members.

(4)Any charitable society incorporated under the laws of this State having as one of its objects the prevention of cruelty to children or the care and protection of children.

m.To require in buildings, designed to be occupied, or occupied, as residences by more than two families and when the owners have agreed to supply heat, that from October 1 of each year to the next succeeding May 1, every unit of dwelling space and every habitable room therein shall be maintained at least at 68 degrees F. whenever the outside temperature falls below 55 degrees during daytime hours from 6 a.m. to 11 p.m. At times other than those specified interiors of units of dwelling space shall be maintained at least at 55 degrees F. whenever the outside temperature falls below 40 degrees.

In meeting the aforesaid standards, the owner shall not be responsible for heat loss and the consequent drop in the interior temperature arising out of action by the occupants in leaving windows or doors open to the exterior of the building. The owner shall be obligated to supply required fuel or energy and maintain the heating system in good operating condition so that it can supply heat as required herein notwithstanding any contractual provision seeking to delegate or shift responsibility to the occupant or third person, except that the owner shall not be required to supply fuel or energy for heating purposes to any unit where the occupant thereof agrees in writing to supply heat to his own unit of dwelling space and the said unit is served by its own exclusive heating equipment for which the source of heat can be separately computed and billed.

n.To regulate the practice of midwifery, but the exercise of such authority shall not conflict with the provisions of chapter 10 of Title 45 of the Revised Statutes (R.S.45:10-1 et seq.).

o.To enforce the making of returns or reports to the local board on the part of any person charged with such duty under any law and to take cognizance of any failure to make such returns and deal with the same in an effective manner.

p.To act as the agent for a landlord in the engaging of repairmen and the ordering of any parts necessary to restore to operating condition the furnace, boiler or other equipment essential to the proper heating of any residential unit rented by said landlord, provided, however, that at least 24 hours have elapsed since the tenant has lodged a complaint with the local board of health, prior to which a bona fide attempt has been made by the tenant to notify the landlord of the failure of the heating equipment, and the landlord has failed to take appropriate action, and the outside air temperature is less than 55 degrees F.

Any person who supplies material or services in accordance with this section shall bill the landlord directly and by filing a notice approved by the local board of health, with the county clerk, shall have a lien on the premises where the materials were used or services supplied.

Amended 1946, c.211; 1968, c.362, s.29; 1971, c.360; 1987, c.442, s.4; 2004, c.130, s.43; 2006, c.47, s.110.



Section 26:3-31.1 - Plumbing, Ventilation And Drainage Of Buildings And Connection With Sewers, Cesspools, Etc.; Ordinances Regulating

26:3-31.1. Plumbing, ventilation and drainage of buildings and connection with sewers, cesspools, etc.; ordinances regulating
Local boards of health may enact, amend or supplement ordinances to establish, amend or supplement rules and regulations affecting the installation, maintenance, repair and control of the plumbing, ventilation and drainage of buildings and the connection thereof with an outside sewer, cesspool or other receptacle, regulating the practice of plumbing, or dealing with the issuance of licenses to practice plumbing, by reference to such rules and regulations in any such ordinance and without the inclusion of the text thereof therein, if the rules and regulations to be adopted are printed or otherwise reproduced in book form as a code or as a part of a code of such rules and regulations; provided, that a copy of such printed code, so marked as to indicate plainly what portion thereof, if less than the whole, is intended to be adopted, is annexed to such ordinance; that said code or such portion thereof as is intended to be adopted is so described in said ordinance as to identify it and there is indicated in said description the common or trade name, if any, of such code of rules and regulations and that it is stated in the ordinance that three copies of said code, similarly marked, have been placed on file in the office of the municipal clerk, upon the introduction of said ordinance and will remain on file there until final action is taken on said ordinance, for the use and examination of the public.

L.1948, c. 275, p. 1177, s. 1.



Section 26:3-31.2 - Publication Of Rules And Regulations Not Required; Filing Printed Copies

26:3-31.2. Publication of rules and regulations not required; filing printed copies
It shall not be necessary to publish any such rules and regulations, so to be adopted, as part of said ordinance, notwithstanding that a printed copy thereof is annexed thereto, either before or after the final passage of such ordinance; provided, that said printed copies are filed as aforesaid, and, if said ordinance is adopted, the said copies shall remain on file in said office so long as said ordinance is in effect, and three copies shall be placed on file, and shall so remain on file, in the office of the body or department having charge of the enforcement of said ordinance, so long as said ordinance is in effect, for the use and examination of the public.

L.1948, c. 275, p. 1178, s. 2.



Section 26:3-31.3 - Proof Of Ordinance

26:3-31.3. Proof of ordinance
For the purpose of proof of any such ordinance or the receipt thereof in evidence in all courts and places, such copy of said code, so marked and so annexed to such ordinance, shall be construed to be part of said ordinance as fully as though it had been set forth at length therein.

L.1948, c. 275, p. 1178, s. 3.



Section 26:3-31.4 - Short Title

26:3-31.4. Short title
This act shall be known and may be cited as "The Emergency Fuel Oil Delivery Act."

L.1980, c. 170, s. 1, eff. Dec. 18, 1980.



Section 26:3-31.5 - Local Health Officer To Act As Agent Of Landlord In Engaging Fuel Oil Dealer; Conditions

26:3-31.5. Local health officer to act as agent of landlord in engaging fuel oil dealer; conditions
The governing body of any municipality may provide, by ordinance, that the local health officer or other officer designated in the ordinance shall, whenever necessary to protect the health and safety of residential tenants, act an an agent for a landlord in engaging a fuel oil dealer to deliver fuel oil at a reasonable price per gallon and to refire the burner to restore the proper heating of any residential property rented by said landlord; provided, however, that at least 12 hours have elapsed, if the outside air temperature is between 33` and 55` F., inclusive, or at least 4 hours have elapsed, if the outside air temperature is 32` F. or less, since the tenant has lodged a complaint with any municipal officer or agency, prior to which complaint a bona fide attempt has been made by the tenant or his representative to notify the landlord of the lack of heat, and the landlord has failed to take appropriate action. Lack of heat means maintaining less heat than required by R.S. 26:3-31.

L.1980, c. 170, s. 2, eff. Dec. 18, 1980.



Section 26:3-31.6 - Billing To Landlord Or Municipality For Delivery Of Fuel Oil And Refiring Of Burner

26:3-31.6. Billing to landlord or municipality for delivery of fuel oil and refiring of burner
Any fuel oil dealer who delivers fuel oil or refires the burner in accordance with section 2 of this act may bill the landlord directly, or the municipality in which the rental property is located may issue a voucher to the fuel oil dealer who delivered the fuel oil for the money amount due on the fuel oil delivered and the service charge for refiring the burner, if any. The voucher shall be paid in the manner provided for the approval and payment of claims pursuant to N.J.S. 40A:5-17.

L.1980, c. 170, s. 3, eff. Dec. 18, 1980.



Section 26:3-31.7 - Liability Of Landlord Or Agent Due To Negligence; Penalty Enforcement

26:3-31.7. Liability of landlord or agent due to negligence; penalty enforcement
4. Any landlord or his agent whose negligence or failure to act results in municipal action pursuant to section 2 of this act shall be liable to a civil penalty of not more than $300.00 for each affected dwelling unit in the residential property. Such penalty shall be recoverable by the municipality in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any action to collect or enforce any such penalty shall be brought in the Superior Court or municipal court. The amount of such penalty shall be paid to the municipality to be used for general municipal purposes.

L.1980,c.170,s.4; amended 1991,c.91,s.289.



Section 26:3-31.8 - Penalty Enforcement Proceeding; Reimbursements; Injunction; Collection Of Reimbursements

26:3-31.8. Penalty enforcement proceeding; reimbursements; injunction; collection of reimbursements
In any penalty enforcement proceeding brought pursuant to this act the court shall also order the landlord or his agent to reimburse the municipality for the actual costs incurred for any fuel oil delivered and the service charge for refiring the burner, if any, and for reasonable attorney's fees and costs. The court shall further be empowered to issue any appropriate injunctive orders, and to authorize immediate collection of reimbursable costs due the municipality out of the goods and chattels of the landlord, including all sums due, or which may come due, as present or future rents. Any landlord who prevails in such an action shall be entitled to reimbursement by the municipality for all reasonable costs and expenses. Such landlord, however, shall still remain responsible for the cost of any fuel oil delivered and any charge for refiring the burner incurred by the municipality.

L.1980, c. 170, s. 5, eff. Dec. 18, 1980.



Section 26:3-31.9 - Immunity Of Municipality Or Its Employees In Enforcing Act; Exception

26:3-31.9. Immunity of municipality or its employees in enforcing act; exception
No municipality or its employees shall be liable for any damages to any person or property in enforcing this act except for the gross negligence or malfeasance of any municipal official, officer or employee, and under no circumstances shall a municipality be held liable for damages from the lack of heat in the residential property.

L.1980, c. 170, s. 6, eff. Dec. 18, 1980.



Section 26:3-31.10 - Application Of Law

26:3-31.10. Application of law
The provisions of this act shall not apply to owner-occupied residential rental properties containing five units or less.

L.1980, c. 170, s. 7, eff. Dec. 18, 1980.



Section 26:3-32 - Granting Of Licenses And Permits In Cities Over 80,000

26:3-32. Granting of licenses and permits in cities over 80,000
Local boards of health in cities having a population of more than 80,000 inhabitants may grant and regulate licenses and permits incident to health matters and charge a reasonable fee for any such license or permit, but this provision shall not apply to any fee otherwise specifically provided for.

Amended by L.1981, c. 462, s. 30.



Section 26:3-33 - Sanitation, Plumbing, Ventilation And Drainage Of Buildings

26:3-33. Sanitation, plumbing, ventilation and drainage of buildings
Local boards of health may within their respective jurisdictions:

a. Secure the sanitary condition of every building, public or private.

b. Compel, prescribe, regulate and control the plumbing, ventilation and drainage of every building, public or private, and the connection thereof with an outside sewer, cesspool or other receptacle;

c. Require plans of such plumbing, ventilation or drainage, with necessary drawings or descriptions, to be submitted to it for its inspection and approval, and may charge a fee not exceeding two dollars ($2.00), to be paid by the owner or other person filing the plans at the time of filing; and

d. Require every master and foreman plumber and every building contractor to register his name and address at the office of the board.

Amended by L.1949, c. 94, p. 412, s. 1.



Section 26:3-34 - Delegation Of Powers To Members Or Officers Of Board

26:3-34. Delegation of powers to members or officers of board
The local board of health in any municipality, except townships other than densely populated townships having a public water supply, may delegate by resolution any of its powers to any member of the board or to any officer thereof, to be exercised only when the board is not in session. Notice by any member or officer of the board shall be notice by the board, and the person served therewith shall be bound thereby.



Section 26:3-35 - Annual Report To Director

26:3-35. Annual report to director
The local board of health, on or before the fifteenth day of February in each year, in addition to other reports required, shall prepare and file with the director an annual report for the preceding calendar year. Such report shall state the condition of the public health within the limits of its jurisdiction, noting therein any special cause for the deterioration of health or of hazard thereto, and shall contain answers to any questions which may have been addressed to the local board by the director.



Section 26:3-36 - Fee For Preparing Report

26:3-36. Fee for preparing report
The person performing the clerical work necessary in the preparation of the annual report required by section 26:3-35 of this title, upon receiving a certificate from the director of health that such annual report has been duly prepared and received by the director at the time required, shall be entitled to receive from the proper disbursing officer of the municipality for which the report is made the sum of two dollars for such clerical services.



Section 26:3-37 - Appropriation For Dispensaries

26:3-37. Appropriation for dispensaries
The body having charge of the finances of any city of the first class may by resolution, approved by the mayor, appropriate and set aside annually to the credit of the board having charge of the public health in the city a sum of money, not exceeding ten thousand dollars, to be used by such board for the establishment and maintenance of medical dispensaries for the free distribution of medicines among the poor of such city. The money so appropriated shall be annually levied and collected in the same manner as other taxes are levied and collected in the city.



Section 26:3-38 - Establishment And Control; Annual Expenses

26:3-38. Establishment and control; annual expenses
The local board having charge of the public health in any city of the first class, provided the body having charge of the finances in such city shall appropriate the necessary moneys:

a. Shall establish, in suitable locations in the city, dispensaries for the free distribution of medicines among the poor, and for that purpose shall procure suitable quarters where medicines and medical attendance can be given to the poor of the city;

b. May appoint for that purpose necessary officers or employees and fix their salaries and terms of office; and

c. May provide medicines and medical attendance, and, in general, supervise and direct the affairs of such dispensaries.

The expense incurred under the provisions of this section shall not exceed ten thousand dollars in any one year.



Section 26:3-39 - Annual Reports

26:3-39. Annual reports
The local board having charge of such dispensary shall annually make report of its transactions and accounts, and of the state and condition of the dispensary, to the body having charge of the finances of the city.



Section 26:3-40 - Visiting Nurses; Appointment; Salaries

26:3-40. Visiting nurses; appointment; salaries
The local board having charge of the public health in any city of the first class may appoint and designate nurses, who shall be regularly graduated from a recognized training school of nurses, to act as nurses in such dispensary and to render such services as may be required of them in attendance upon the sick poor of such city.

The salaries of such nurses shall be fixed by the local board, but in no event shall exceed the sum of seventy-five dollars per month and shall be chargeable to the appropriation providing for such dispensary.



Section 26:3-41 - Estimate Of Township Appropriation Necessary For Health Purposes; Appropriation

26:3-41. Estimate of township appropriation necessary for health purposes; appropriation
The local board of health of each township shall each year, before the budget of municipal taxes to be levied for the year shall be determined, present to the governing body of the municipality, an estimate of the appropriation which it believes necessary for health purposes. The governing body shall appropriate the amount of such estimate or such other amount as it may determine.

Amended by L.1943, c. 115, p. 347, s. 1.



Section 26:3-42 - Payment Of Township Health Bills

26:3-42. Payment of township health bills
Every expenditure of money shall be presented by an itemized bill, approved by the president and secretary of the local board, to the usual disbursing officer of the township who shall pay the same.

Amended by L.1943, c. 115, p. 347, s. 2.



Section 26:3-43 - Estimate Of Appropriation By Municipality Necessary For Health Purposes; Appropriation

26:3-43. Estimate of appropriation by municipality necessary for health purposes; appropriation
The local board of health of every municipality other than a township, shall each year, before the budget of municipal taxes to be levied for the year shall be determined, present to the governing body of the municipality, an estimate of the appropriation which it believes necessary for health purposes. The governing body shall appropriate the amount of such estimate or such other amount as it may determine.

Amended by L.1943, c. 115, p. 347, s. 3.



Section 26:3-44 - Additional Appropriations In Case Of Epidemics; Borrowing Money

26:3-44. Additional appropriations in case of epidemics; borrowing money
Whenever an epidemic of any contagious or infectious disease exists or is threatened, or any special need arises for the protection of the public health, and in the judgment of the local board of health of any municipality the expenditure of a greater sum than that already appropriated to the local board for the current year is necessary, the local board shall so certify to the body having control of the finances of the municipality. Thereupon the body having control of the finances of such municipality may appropriate such sum as the local board may certify to be necessary. If the funds at the disposal of the governing body of the municipality are not sufficient for such purpose, it may borrow the sum on the credit of the municipality. In such event the governing body shall place an amount equal to the sum borrowed with interest in the next annual tax levy, and with the money so raised shall pay the debt incurred.



Section 26:3-45 - Power To Define Nuisance

26:3-45. Power to define nuisance
The local board may pass, alter or amend ordinances and make rules and regulations to declare and define what shall constitute a nuisance in lots, streets, docks, wharves, vessels and piers, and all public or private places within its jurisdiction.



Section 26:3-46 - Abatement Of Nuisances

26:3-46. Abatement of nuisances
The local board, within its jurisdiction, shall examine into and prohibit any nuisance, offensive matter, foul or noxious odors, gases or vapors, water in which mosquito larvae breed, and all causes of disease which may be known to the board or brought to its attention, which, in its opinion, are injurious to the health of the inhabitants therein, and shall cause the same to be removed and abated at the expense of the owner.



Section 26:3-47 - Abatement Without Ordinance

26:3-47. Abatement without ordinance
The power given to the local board to remove and abate nuisances, sources of foulness, or causes of sickness hazardous to the public health, shall not depend upon whether the board has exercised its power to pass, alter, or amend ordinances in relation to the public health.



Section 26:3-48 - Nuisance On Public Property; Notice

26:3-48. Nuisance on public property; notice
Whenever a nuisance, noxious odors, gases or vapors, water in which mosquito larvae breed, or cause of ill health or disease is found on public property or on a highway, notice shall be given by the local board to the person officially in charge thereof to remove and abate the same within such time as the board may specify. If he fails to comply with the notice, the mode of procedure shall be the same as is hereinafter provided in case of a like condition existing on private property.



Section 26:3-49 - Nuisance On Private Property; Notice

26:3-49. Nuisance on private property; notice
Whenever any nuisance, noxious gases or vapors, water in which mosquito larvae breed, or cause of ill health or disease is found on private property, the local board shall notify the owner to remove and abate the same, at his own expense, within such time as the board may specify. A duplicate of the notice shall be left with one or more of the tenants or occupants.

If the owner resides out of the state or cannot be so notified speedily, a notice left at the house or premises with the tenant or occupant, or posted on the premises, shall suffice.



Section 26:3-50 - Failure To Comply With Notice; Abatement

26:3-50. Failure to comply with notice; abatement
If the owner when notified, as provided in section 26:3-49 of this title, shall not comply with the notice or order of the local board within the time specified, the board shall proceed to abate the nuisance and remove the cause of such foul or noxious odors, gases or vapors, water in which mosquito larvae breed, or other thing detrimental to the public health.



Section 26:3-51 - Restraining Proceedings Of Board

26:3-51. Restraining proceedings of board
No injunction shall issue out of any of the courts of this state to stay, stop, or enjoin proceedings, or to prevent any local board from proceeding with the removal and abatement of any alleged nuisance, source of foulness, or cause of sickness, hazardous to the public health, until the board has been duly notified to appear and be present at the hearing of the application, and has had an opportunity to be heard thereon.



Section 26:3-52 - Suits Against Board For Damages

26:3-52. Suits against board for damages
No suit shall be maintained in any of the courts of this state to recover damages against any local board, its officers or agents, on proceedings instituted to remove and abate such nuisances and cause of disease, unless it shall be shown in the suit that the alleged nuisance and cause of disease did not exist, or was not hazardous and prejudicial to the public health, and unless it be shown that the board acted without reasonable and probable cause to believe that such nuisance did exist and that such foul or noxious odors, gases, vapors or other cause was in fact prejudicial and hazardous to the public health.



Section 26:3-53 - Notice To Remove, Abate Nuisance.

26:3-53 Notice to remove, abate nuisance.

26:3-53. A notice by any health officer or registered environmental health specialist to remove and abate any nuisance shall be taken as a notice from the board. If the owner or persons notified fails to remove and abate the nuisance complained of, the board may cause it to be removed and abated in a summary manner, giving written directions to its representative in relation thereto, and he shall proceed according to the directions so given.

Amended 1997, c.416, s.18.



Section 26:3-54 - Expenses Of Abatement; Recovery

26:3-54. Expenses of abatement; recovery
The local board may recover, by a civil action, the expenses incurred in such removal and abatement from any person who shall have caused or allowed such nuisance, source of foulness, water in which mosquito larvae breed, or cause of sickness, hazardous to the public health to exist, or from any owner, tenant, or occupant of premises who, after notice as herein provided, shall fail to remove and abate the same within the time specified in the notice.

Amended by L.1953, c. 26, p. 468, s. 14.



Section 26:3-55 - Payment Of Expenses By Local Authorities

26:3-55. Payment of expenses by local authorities
In case the local board fails to recover an amount sufficient to defray such expenses or shall deem it inexpedient to bring action, it may present a bill, certified by the board, or by a majority thereof, for such expenses or for such part thereof as may not have been recovered, to the proper disbursing officer of the municipality, and it shall be audited and paid by the municipality in and for which the local board is organized, in the same manner as the bills for the ordinary current expenses of the municipality are paid.



Section 26:3-56 - Action For Injunctive Relief

26:3-56. Action for injunctive relief
The local board, instead of proceeding in a summary way to abate a nuisance hazardous to the public health, may institute an action in the Superior Court, in the name of the State, on relation of the board, for injunctive relief to prohibit the continuance of such nuisance.

Amended by L.1953, c. 26, p. 468, s. 15.



Section 26:3-57 - Injunctive Relief; Costs

26:3-57. Injunctive relief; costs
The court may charge the costs of the action upon the property whereon the nuisance is found, and enforce the payment of the same by sale of the property, or any part of it; or the court may order the person who caused the nuisance, or allowed it to continue, to pay the costs.

Amended by L.1953, c. 26, p. 469, s. 16.



Section 26:3-58 - Liability Of Local Board For Costs

26:3-58. Liability of local board for costs
In case no such nuisance shall be found to exist, costs shall be awarded against the local board which caused the action to be brought, but only in case it shall appear to the court that no probable cause existed for bringing the action.

Amended by L.1953, c. 26, p. 469, s. 17.



Section 26:3-59 - Search Warrants

26:3-59. Search warrants
26:3-59. The Superior Court or any municipal court may issue a warrant to search for any nuisance affecting health. Such warrant may be issued according to the practice of the court, upon the information and belief of any officer or agent of the State Department of Health, or of any local board of health that there is in any dwelling house, store, stable or any building of any kind whatsoever any nuisance affecting health or any person sick of any contagious or infectious disease, or any condition of contagion or infection which may have been caused by anyone recently sick of any such disease in any such dwelling house or other place. The warrant shall be directed to the sheriff of the county within which the search is to be made, or to any constable, marshal, police officer, or officer or agent of the local board having jurisdiction within the place where such search is to be made.

Amended 1953, c.26, s.18; 1991,c.91,s.290.



Section 26:3-60 - Cause For Issuance Of Warrant

26:3-60. Cause for issuance of warrant
A warrant as described in section 26:3-59 of this title shall direct the officer to search in such dwelling house, store, stable, or other building for such nuisance affecting health, or for any person affected with any contagious or infectious disease, or for any condition of contagion or infection which may have been caused by anyone recently sick of any such disease in such dwelling house or other place.



Section 26:3-61 - Abatement Under Warrant

26:3-61. Abatement under warrant
If a nuisance is found, the officer shall remove and abate it; and if a person affected with a contagious or infectious disease is found, the officer shall deal with him according to law, and the ordinances of the local board; and if a condition of contagion or infection is found to exist, the officer shall destroy the same by means of proper disinfection.



Section 26:3-62 - Return Of Warrant

26:3-62. Return of warrant
The officer to whom the search warrant shall be directed shall make return of his proceedings thereunder to the court issuing the warrant.

Amended by L.1953, c. 26, p. 469, s. 19.



Section 26:3-63 - Officers Required To Assist In Execution Of Warrant

26:3-63. Officers required to assist in execution of warrant
The sheriff of the county and any constable, marshal, or police officer of any county or municipality shall, if required by any officer to whom the search warrant may be directed, be present and assist in the execution of the warrant.



Section 26:3-64 - Ordinance- And Rule-making Power

26:3-64. Ordinance- and rule-making power
The local board of health may enact and amend health ordinances, and make and alter necessary rules and regulations in the execution of any power delegated to it or in the performance of any duty imposed upon it by law, subject to the limitations specified in section 26:2-28 of this title. An ordinance or rule of the local board shall be in force only within the jurisdiction of the board which enacts it.



Section 26:3-65 - Form Of Enactment Of Ordinances

26:3-65. Form of enactment of ordinances
In the enactment of health ordinances the local board may adopt the ordinances either in the form of a code or each ordinance may be separate and apart by itself.



Section 26:3-66 - Procedure In Enactment Of Health Ordinance Code

26:3-66. Procedure in enactment of health ordinance code
26:3-66. No health ordinance or code shall be finally adopted unless it shall have been:

a. Given a first reading, which first reading may be by title, at a meeting held at least one week prior to final passage;

b. Published, in summary form, in a newspaper published and circulating in the municipality or county for which the local board is organized, and in the case of a municipal board of health, if there be no such newspaper, then in at least one newspaper published and circulating in the county in which the municipality is located, at least two days prior to final passage.

The publication shall contain a notice stating the time and place when and where the local board will consider the final passage of the proposed ordinance or code;

c. Posted on the bulletin board or other place upon which public notices are customarily posted in the building where the local board regularly meets prior to the meeting for final consideration. Copies of the ordinance or code shall be made available to members of the general public of the county upon request; and

d. Upon the opening of the meeting for final consideration of the ordinance or code, given a second reading, which reading may be by title. Thereafter, the ordinance may be passed with or without amendments, or rejected.

Amended 1991, c.36; 1996, c.113, s.4.



Section 26:3-67 - Publication Of Summary Of Health Ordinance, Code, Title

26:3-67. Publication of summary of health ordinance, code, title
26:3-67. Before any health ordinance or code shall take effect, a summary of the ordinance or code, or its title, shall be published at least once in a newspaper published and circulating as prescribed in section 26:3-66 of this title.

Amended 1996, c.113, s.5.



Section 26:3-68 - Amendment Or Repeal Of Ordinance

26:3-68. Amendment or repeal of ordinance
The local board may amend or repeal any provision of a health ordinance or code, such amendment to be passed and amended in the manner prescribed in sections 26:3-66 and 26:3-67 of this title for the enactment of an original ordinance or code.



Section 26:3-69 - Date Of Effectiveness Of Ordinance

26:3-69. Date of effectiveness of ordinance
Every health ordinance, code, amendment, or repealer shall take effect in thirty days after the date of the first publication.



Section 26:3-69.1 - Definitions

26:3-69.1. Definitions
As used in this act, unless the context otherwise requires:

(1) "Local board of health" shall mean a county or municipal board of health, or the board of health of any regional local or special health district, having power to regulate, by ordinance, public health or sanitation.

(2) "Code" means printed code regulations or set of regulations, standards or set of standards concerning, affecting or relating to the subject matter of any such ordinance of substantially uniform character, approved by the State Department of Health.

(3) "Related document" means any printed document or part thereof adopted by reference in a code directly, or by successive adoptions by reference through other printed documents.

(4) "Printed" includes lithographing and any other method of duplicating.

L.1950, c. 188, p. 421, s. 1.



Section 26:3-69.2 - Adopting Certain Codes And Related Documents By Reference

26:3-69.2. Adopting certain codes and related documents by reference
Any local board of health may enact, amend or supplement ordinances establishing, amending or supplementing a code or any parts thereof by reference to such code in any such ordinance and without inclusion of the text thereof in such ordinance if the code to be adopted and any related documents are printed in book form and a copy of such printed code and related documents so marked as to indicate plainly what portion thereof, if less than the whole, is intended to be adopted, is annexed to such ordinance and if such code and related documents or such portion thereof as is intended to be adopted is so described in said ordinance as to identify them and there is indicated in said description the common or trade name, if any, of such code and related documents and it is stated in the ordinance that three copies of said code and said related documents, similarly marked, have been placed on file in the office of the secretary, clerk or other similar officer of said local board of health, upon the introduction of said ordinance and will remain on file there until final action is taken on said ordinance, for the use and examination of the public.

L.1950, c. 188, p. 421, s. 2.



Section 26:3-69.3 - Publication Of Adopted Code Or Related Documents Unnecessary

26:3-69.3. Publication of adopted code or related documents unnecessary
It shall not be necessary to publish any such code or related documents, so to be adopted, as part of any such ordinance notwithstanding that printed copies thereof are annexed thereto, either before or after the final passage of such ordinance, if said printed copies are filed as aforesaid.

L.1950, c. 188, p. 422, s. 3.



Section 26:3-69.4 - Copies Of Adopted Code And Related Ordinances To Remain On File

26:3-69.4. Copies of adopted code and related ordinances to remain on file
In event that any such ordinance is adopted, the said copies of said code and related documents shall remain on file in said office, so long as said ordinance is in effect, and three copies shall be placed on file and shall remain on file in the office of any board, body or officer having in charge the enforcement of said ordinance, for the use and examination of the public so long as said ordinance is in effect and printed copies of said ordinance and said code and related documents shall be made available to citizens on request and for which a nominal fee may be charged.

L.1950, c. 188, p. 422, s. 4.



Section 26:3-69.5 - Copy Of Adopted Code And Related Documents Construed As Part Of Ordinance

26:3-69.5. Copy of adopted code and related documents construed as part of ordinance
For the purpose of proof of any such ordinance or receipt thereof in evidence in all courts and places, such copy of such code and related documents, so marked and annexed to such ordinance, shall be construed to be part of said ordinance, as fully as though it had been set forth at length therein.

L.1950, c. 188, p. 422, s. 5.



Section 26:3-69.6 - Short Title

26:3-69.6. Short title
This act may be cited as the Public Health and Sanitation Codes Adoption by Reference Act.

L.1950, c. 188, p. 422, s. 6.



Section 26:3-70 - Local Board May Prescribe Penalty

26:3-70. Local board may prescribe penalty
The local board may prescribe a penalty for the violation of any provision of a health ordinance or code. Such penalty shall not be more than $500.00 nor less than $5.00.

Amended by L.1969, c. 253, s. 1, eff. Jan. 7, 1970.



Section 26:3-70.1 - Minimum Penalty

26:3-70.1. Minimum penalty
The minimum penalty permissible as prescribed by section 1 of this act, shall remain at $2.00 for those health ordinances adopted prior to the effective date of this act.

L.1969, c. 253, s. 2, eff. Jan. 7, 1970.



Section 26:3-71 - Penalty Need Not Be Specific Amount

26:3-71. Penalty need not be specific amount
The penalty for the violation of a provision of a health ordinance or code need not be for a specific amount, but the local board may provide that the penalty shall not be less than one given sum nor greater than another given sum. The amount of the penalty between the maximum and minimum inclusive shall be left to the discretion of the court.

Amended by L.1953, c. 26, p. 470, s. 20.



Section 26:3-72 - Jurisdiction Of Proceedings To Recover Penalties; Process

26:3-72. Jurisdiction of proceedings to recover penalties; process
Every municipal court shall have jurisdiction over proceedings to enforce and collect any penalty imposed because of a violation of any provision of a health ordinance or code of a local board, if the violation occurs within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.); process shall issue at the suit of such local board and shall be either in the nature of a summons or warrant.

Amended by L.1953, c. 26, p. 470, s. 21.



Section 26:3-75 - Certified Copy Of Health Ordinance Or Code As Proof Of Legal Enactment

26:3-75. Certified copy of health ordinance or code as proof of legal enactment
A copy of the health ordinance or section of the code alleged to have been violated, certified to under the hand of the clerk or president of the local board, and under the seal of such board, if it has a seal, shall be taken as full and legal proof of the existence of such ordinance or code, and that all requirements of law in relation to the ordaining, publishing and making of the same, so as to make the same legal and binding, have been complied with, unless the contrary be shown.



Section 26:3-77 - Imprisonment For Failure To Pay Judgment

26:3-77. Imprisonment for failure to pay judgment
The court may cause a defendant who refuses or neglects to pay the amount of a judgment rendered against him and all costs and charges incident thereto, to be committed to the county jail for a period not exceeding ninety days.

Amended by L.1953, c. 26, p. 470, s. 25.



Section 26:3-78 - Additional Penalty For Second Violation Of Same Ordinance

26:3-78. Additional penalty for second violation of same ordinance
In case a defendant shall have been twice convicted, within the space of six months, of the violation of the same health ordinance or code and due proof of such fact is made, the court may, in addition to the imposition of the penalty prescribed by section 26:3-70 of this Title, cause the defendant to be imprisoned in the county jail or county workhouse, with or without hard labor, for any number of days not exceeding one for each dollar of the penalty.

Amended by L.1953, c. 26, p. 470, s. 26.



Section 26:3-82 - Disposition Of Penalties

26:3-82. Disposition of penalties
All penalties recovered in any prosecution for a violation of a health ordinance or code of a local board shall be paid by the local board into the treasury of the municipality within which the local board has jurisdiction.



Section 26:3-83 - Terms "Municipality" And "Board Of Health" Defined

26:3-83. Terms "municipality" and "board of health" defined
The term "municipality," when used in this act, shall mean any township or incorporated municipality in New Jersey. The term "board of health," when used in this act shall mean the board of health in any municipality or township organized under the provisions of Title 26, chapter three, article one, Revised Statutes or other body having the powers of a board of health.

L.1938, c. 67, p. 177, s. 1.



Section 26:3-84 - Formation Of Association For Furnishing Public Health Services

26:3-84. Formation of association for furnishing public health services
Boards of health of 2 or more municipalities are hereby authorized to form an association to furnish such boards with public health services. Any board of health which desires to participate in such an association shall express its intention so to do by resolution. An association formed under the provisions of this act shall be known as a "regional health commission." Municipalities associating together to form a regional health commission may not withdraw therefrom for a period of 2 years after such municipality shall have joined such association.

L.1938, c. 67, p. 177, s. 2. Amended by L.1970, c. 60, s. 3.



Section 26:3-85 - Composition Of Commission

26:3-85. Composition of commission
A regional health commission shall consist of two members from each board of health participating therein except that when more than seven boards of health participate, the commission shall consist of one member, or a designated representative, from each board. When an independent local board of health is in place, the members or representatives to serve on a regional commission shall be appointed by the board of health. In municipalities having no independent local board of health, members of regional health commissions shall be appointed by the local governing body. Members shall serve on regional health commissions at the pleasure of the appointing authority.

L.1938,c.67,s.3; amended 1991,c.127.



Section 26:3-86 - Nature And Amount Of Public Health Services Of Each Board; Report Of Activities, Information.

26:3-86 Nature and amount of public health services of each board; report of activities, information.

4. a. A regional health commission shall arrange annually with each board of health participating therein as to the nature and amount of public health services, approved by the Commissioner of Health and Senior Services of New Jersey, to be furnished by the said commission to such board of health and the sum to be paid by the board of health to the commission for such services. It shall report annually to each board of health participating therein, and to the State Department of Health and Senior Services, regarding its activities for the year.

b.The regional health commission shall maintain an Internet website. The purpose of the website shall be to provide increased public access to the regional health commission's operations and activities. The following information shall be posted, if applicable, on the regional health commission's website:

(1)a description of the regional health commission's mission and responsibilities;

(2)the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website;

(3)the most recent Comprehensive Annual Financial Report or other similar financial information;

(4)the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website;

(5)the regional health commission's rules, regulations, and official policy statements deemed relevant by the commissioners to the interests of the residents within the jurisdiction of the commission;

(6)notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the commission, setting forth the time, date, location, and agenda of the meeting;

(7)the minutes of each meeting of the commission's board including all resolutions of the board and its committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website;

(8)the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the regional health commission; and

(9)a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the regional health commission.

L.1938, c.67, s.4; amended 2011, c.167, s.6.



Section 26:3-87 - Authority Of Commission; Treasurer; Bond; Disbursement Of Funds

26:3-87. Authority of commission; treasurer; bond; disbursement of funds
A regional health commission shall have authority to receive funds from any source and expend such funds to furnish public health services to each board of health participating therein. The treasurer of a regional health commission shall be required to furnish bond in such amount and in such form as shall be approved by said commission. Said treasurer is authorized to pay from funds received by him for the use of the regional health commission bills approved by such commission. The treasurer of any municipality, the board of health of which participates in a regional health commission, is authorized to pay to the treasurer of the regional health commission such sum available for the use of the local board of health as may be approved by such board.

L.1938, c. 67, p. 178, s. 5.



Section 26:3-88 - Health Officer, Inspectors, Nurses, Etc.; Terms; Salaries

26:3-88. Health officer, inspectors, nurses, etc.; terms; salaries
A regional health commission may employ a health officer, as hereinafter provided, to serve in part or all of the area in which it is rendering service who shall devote his full time to the duties of his office, and such inspectors, nurses, clerks and other employees, as may be necessary to perform the services it is authorized and has agreed to render. It shall fix the terms of office and the salaries of its employees.

L.1938, c. 67, p. 178, s. 6.



Section 26:3-89 - Restrictions In Appointment Of Employees

26:3-89. Restrictions in appointment of employees
A regional health commission shall be subject to the same restrictions in the appointment of employees as apply to a local board of health under the provisions of section 26:3-20 of the Revised Statutes.

L.1938, c. 67, p. 178, s. 7.



Section 26:3-90 - Appointment Of Agents

26:3-90. Appointment of agents
Before any person employed by a regional health commission shall act as an agent of a local board of health in any municipality, he shall be so appointed by such board.

L.1938, c. 67, p. 178, s. 8.



Section 26:3-91 - Persons Already Employed By Boards Of Health; Control And Direction Of Work

26:3-91. Persons already employed by boards of health; control and direction of work
Nothing in this act shall be construed to prohibit a board of health participating in a regional health commission from retaining persons already in its employ, but the work of such persons, insofar as it relates to matters over which the health officer furnished by the regional health commission has supervision in the municipality, shall thereafter be directed by such health officer.

L.1938, c. 67, p. 178, s. 9.



Section 26:3-92 - Powers, Duties And Jurisdiction Of Regional Health Commission

26:3-92. Powers, duties and jurisdiction of regional health commission
Each regional health commission shall have jurisdiction in matters of public health within the geographic area of the participating municipalities. It shall succeed to all powers and perform all the duties conferred and imposed upon the municipal boards of health which it shall have superseded and, in addition, shall have all the powers and perform all the duties within the geographic area of the participating municipalities which by law are conferred and imposed upon any township, city or other local board of health in this State.

L.1970, c. 60, s. 4.



Section 26:3-93 - Local Board Of Health Ordinances; Enforcement

26:3-93. Local board of health ordinances; enforcement
The ordinances of each local board of health of each municipality participating in any regional health commission, shall remain in effect within the geographic area of such municipality, until altered or repealed by the regional health commission. Such ordinances may be enforced by and in the name of the regional health commission by proceedings instituted and prosecuted in any court having jurisdiction of such proceedings in such municipality. Ordinances of the regional health commission may be enforced by and in the name of the regional health commission by proceedings instituted and prosecuted in a court having jurisdiction of such proceeding in the region.

L.1970, c. 60, s. 5.



Section 26:3-94 - Employees

26:3-94. Employees
No regional health commission shall appoint any person as health officer, public health laboratory technician, sanitary inspector, veterinary meat inspector or plumbing inspector nor employ a person to do work ordinarily performed by a health officer, public health laboratory technician or an inspector of any of the classes named who is not the holder of a current license issued by the State Department of Health for the performance of such type and class of work. Each person who shall have been employed as a full-time employee of a local board of health or district health board, whose employment by such agency was governed by the provisions of the Civil Service law, and whose employment by such agency shall have been terminated by reason of the assumption of its activities and responsibilities by a regional health commission, shall be transferred to the regional health commission, shall be assigned duties comparable to those previously performed by him, and shall be entitled to and credited with all rights and privileges accruing to him by reason of his tenure in such previous office or position, the same as if the entire period of such previous employment had been in the position to which he shall have been transferred. His compensation shall be fixed by the board at not less than the amount received by him during the fiscal year preceding the date he shall have been transferred to the regional health commission. Each person who shall have been employed as a full-time employee, for a period of 2 years or more, of a local board of health or a district health board, whose employment by such agency was not governed by the provisions of the Civil Service law, and whose employment by such agency shall have been terminated by reason of the assumption of its activities and responsibilities by a regional health commission, shall be transferred to the regional health commission, shall be assigned duties comparable to those previously performed by him and shall be entitled to and credited with all rights and privileges accruing to him by reason of his tenure in such previous office or position, the same as if the entire period of such previous employment had been in the position to which he shall have been transferred. His compensation shall be fixed by the board at not less than the amount received by him during the fiscal year preceding the date he shall have been transferred to the regional health commission. In the event employment by the regional health commission to which a person is transferred pursuant to this act is governed by the provisions of the Civil Service law, the regional health commission shall certify to the Civil Service Commission the entitlement of such person to those rights and privileges to which he shall be entitled and which he shall be credited pursuant to this act. In such event, the Civil Service Commission shall appropriately classify such person in the competitive civil service without examination; such person shall thereafter be subject to all the provisions of the Civil Service law with regard to the terms of his employment, promotion, tenure, classification, compensation and like matters. Every person who shall have been employed as a part-time employee of a local board of health, for a period of 2 years or more and whose employment by such agency shall have been terminated by reason of the assumption of its activities and responsibilities by a regional health commission, shall be placed on a preferential re-employment list for a period of at least 2 years for positions in the regional health commission requiring the same licensure and type and class of work.

L.1970, c. 60, s. 6.



Section 26:3A2-1 - Short Title

26:3A2-1. Short title
This act may be known and may be cited as the "Local Health Services Act."

L.1975, c. 329, s. 1, eff. April 1, 1976.



Section 26:3A2-2 - Policy

26:3A2-2. Policy
The Legislature declares that the policy of this State is to assure the provision of a modern and manageable array of public health services to all citizens of the State and to encourage the efficient delivery of such services by areawide health departments where such arrangements are needed to enable municipalities to meet "Standards of Performance" as determined by the Public Health Council.

L.1975, c. 329, s. 2, eff. April 1, 1976.



Section 26:3A2-3 - Definitions

26:3A2-3. Definitions
3. As used in this act unless otherwise specifically indicated:



a. "Local health agency" means any county, regional, municipal or other governmental agency organized for the purpose of providing health services, administered by a full-time health officer and conducting a public health program pursuant to law.

b. "County health department" means an agency established and organized pursuant to this act by a county board of health for the purpose of providing within its area of jurisdiction, health services required for the protection of the health of citizens and for the enforcement of health ordinances and statutes.

c. "County board of health" means a body established pursuant to this act by a county board of freeholders, and empowered to exercise within its area of jurisdiction all the powers of a local board of health pursuant to law.

d. "County health advisory commission" or "commission" means the body established by a county board of health pursuant to this act to advise the county health department regarding health problems and measures required to improve health and to control disease and disability in the county.

e. "Regional health commission" means an association of boards of health of two or more municipalities formed to furnish such boards with public health services pursuant to P.L.1938, c.67 (C.26:3-83 to 26:3-94).

f. "Contracting health agency" means a municipality or group of municipalities which enter into contractual agreements with approved health agencies or health agencies pending approval for the provision of public health services.

g. "Full-time health officer" means a holder of a license as a health officer issued by the State Department of Health to an individual who is a full-time employee of a local health agency or of any unit of government participating in a certified program.

h. "Area of jurisdiction" means the geographic area within each of the municipalities which contracts with a county board of health for the provision of health services meeting the "Standards of Performance" .

i. "Standards of Performance" means the "Recognized Public Health Activities and Minimum Standards of Performance for Local Boards of Health in New Jersey" as prescribed by the Public Health Council of the New Jersey State Department of Health under the authority of P.L.1947, c.177 (C.26:1A-1 et seq.).

j. "Commissioner" means the State Commissioner of Health or his designee.

L.1975,c.329,s.3; amended 1993,c.64,s.1.



Section 26:3A2-4 - County Board Of Health; Establishment; Procedure; Counties With Health Agencies

26:3A2-4. County board of health; establishment; procedure; counties with health agencies
a. The board of chosen freeholders of any county in this State, on its own initiative, after public hearing may, by ordinance or resolution, establish a county board of health. Notice of the public hearing shall be published at least 15 days prior to that hearing in a newspaper circulated throughout the county.

b. In any county in which the board of chosen freeholders has established a county health agency there may be established a county board of health, pursuant to this act. Said existing county health agency shall be continued as a county health department, as provided herein. In any county having a board of health and vital statistics, organized pursuant to chapter 11 of Title 26 of the Revised Statutes, that board shall be continued as a county board of health as provided herein.

L.1975, c. 329, s. 4, eff. April 1, 1976. Amended by L.1977, c. 258, s. 1, eff. Oct. 12, 1977; L.1977, c. 443, s. 4, eff. March 2, 1978.



Section 26:3A2-5 - Members; Qualifications; Term Of Office; Meetings; Powers

26:3A2-5. Members; qualifications; term of office; meetings; powers
a. A county board of health shall consist of not less than five nor more than nine members appointed by the board of chosen freeholders. No more than two members of a county board of health may be members of the board of chosen freeholders. Members other than freeholders shall be selected, with due regard to their knowledge, interest in health affairs, from participating municipalities so that each of the participating municipalities, where possible, shall have at least one member on the county board of health.

b. Each member of a county board of health shall be appointed for a term of 3 years; provided, however, that of those first appointed at least two shall have terms of 1 year, at least two shall have terms of 2 years and the remaining members shall have terms of 3 years; provided that where the board consists of nine members appointments shall be made so that at least three terms shall expire each year. All appointments shall designate the date of expiration of the term. The term of office of a freeholder member shall terminate with his term of office as freeholder should this date precede the termination of his appointment to the board of health and a freeholder designated as a successor in such case shall be appointed for the unexpired term.

c. The county board of health shall meet not less than bimonthly and shall exercise within its area of jurisdiction all the powers granted to a local board of health.

L.1975, c. 329, s. 5, eff. April 1, 1976.



Section 26:3A2-6 - County Health Department; Establishment; Report By County Board In Counties Without Department; Public Hearing; Submission To Commissioners

26:3A2-6. County health department; establishment; report by county board in counties without department; public hearing; submission to commissioners
a. The county board of health shall establish a county health department, under the administration of a full-time health officer, which provides public health activities meeting "Standards of Performance."

b. The board of chosen freeholders of any county in this State may establish a county health department.

c. In any county in which a county health department has not been established pursuant to subsections a. or b. hereof, the county board of freeholders shall prepare within 90 days of the effective date of this act, a detailed report indicating the manner in which health services meeting the standards of performance and the standards promulgated pursuant to section 10 hereof shall be provided for the territorial area of the county. Such report shall include a description of the administrative organization for providing the environmental health services and such other information as may be required by the Commissioner of Environmental Protection. Within 30 days following the completion of the report, the board of chosen freeholders shall conduct a public hearing to receive public comment concerning the contents of the report. Notice of the public hearing shall be published at least 15 days prior to that hearing in a newspaper circulated throughout the county. Within 30 days following the completion of the public hearing the board of chosen freeholders shall give due consideration to the comments presented at the public hearing and shall revise the report accordingly. A copy of the revised report shall be submitted to the Commissioners of Environmental Protection and of Health.

L.1975, c. 329, s. 6, eff. April 1, 1976. Amended by L.1977, c. 443, s. 5, eff. March 2, 1978.



Section 26:3A2-7 - County Health Advisory Commission

26:3A2-7. County health advisory commission
The county board of health may establish a county health advisory commission and may appoint not less than nine nor more than 15 citizens to serve as members of that commission, each of whom shall be chosen with due regard to his knowledge or interest in health affairs. The commission shall include not less than three consumers of health services who are engaged in the delivery of those services.

b. Each member of the advisory commission shall be appointed for a term of 3 years; provided, however, that of those first appointed at least 1/3 (or the closest number thereto) shall have terms of 1 year, at least 1/3 shall have terms of 2 years and the remaining members shall have terms of 3 years. All appointments shall designate the date of expiration of the term.

c. The commission shall meet at least four times a year.

L.1975, c. 329, s. 7, eff. April 1, 1976.



Section 26:3A2-8 - Health Ordinances; Adoption; Enforcement

26:3A2-8. Health ordinances; adoption; enforcement
The county board of health shall, in order to perform any power delegated to it or in the performance of any duty imposed upon it by law, adopt, amend and repeal health ordinances and provide services necessary for the appropriate control of disease and the improvement of the health of citizens. An ordinance of the county board shall be effective and enforceable only within the area of jurisdiction of the county board.

L.1975, c. 329, s. 8, eff. April 1, 1976.



Section 26:3A2-9 - Health Ordinances; Laws Applicable To Enactment And Enforcement

26:3A2-9. Health ordinances; laws applicable to enactment and enforcement
A county board of health shall enact and enforce health ordinances in the manner prescribed by articles 4 and 5, of chapter 3 of Title 26 of the Revised Statutes (R.S. 26:3-64 through 26:3-82).

L.1975, c. 329, s. 9, eff. April 1, 1976.



Section 26:3A2-10 - Standards Of Performance; Compliance By Municipality; Evaluation; Certification; Review By Commissioner

26:3A2-10. Standards of performance; compliance by municipality; evaluation; certification; review by commissioner
a. Within 3 months after the Public Health Council has completed its first revision of the "Standards of Performance" pursuant to section 13 of this act, the commissioner shall provide an evaluation form to every municipal board of health for the purpose of measuring said municipal boards' compliance with said "Standards of Performance." Said evaluation form shall be completed; signed and certified as being correctly completed by the municipal health officer or by the officer designated to act in behalf of the municipal board of health and by the presiding officer of said board; and returned to the commissioner by every municipality within 60 days after issuance.

b. Within 18 months after the effective date of this act, the commissioner shall advise every municipal board of health as to whether said board meets the "Standards of Performance."

c. In every municipality not presently providing a program of public health services meeting the "Standards of Performance," as determined herein by the commissioner, the elected governing body shall, within 24 months after the effective date of this act, provide a program of public health services meeting "Standards of Performance." A municipality shall meet this requirement by use of the services of one or more of the following agencies:

(1) Individual municipal local health agency.

(2) Contracting health agency.

(3) Regional health commission.

(4) County health department.

d. The commissioner shall periodically review every municipal or county health department to determine whether said municipal or county department is meeting the "Standards of Performance."

e. This section shall not apply to services provided by volunteer first aid, rescue and ambulance squads as defined in the "New Jersey Highway Safety Act of 1971," P.L.1971, c. 351 (C. 26:5F-1 et seq.).

L.1975, c. 329, s. 10, eff. April 1, 1976. Amended by L.1979, c. 73, s. 1, eff. April 10, 1979.



Section 26:3A2-11 - Failure Of Municipality To Comply; Provision Of Adequate Program By State; Reinstatement Of Authority Of Municipality

26:3A2-11. Failure of municipality to comply; provision of adequate program by state; reinstatement of authority of municipality
a. In the event any municipality fails to comply with section 10 of this act:

(1) The State Commissioner of Health shall cause a public health services program meeting "Standards of Performance," to be provided in that municipality at the expense of the municipality. Expenditures for this purpose shall be adequate to provide by contract or direct employment of staff and other necessary resources, the services required in the "Standards of Performance." The staff, contracted services, or resources necessary to provide the required services in municipalities of various sizes and conditions shall be determined by the commissioner.

(2) State health aid funds to which that municipality would otherwise be entitled shall be delivered to and administered by the State Department of Health. Those funds shall be used solely for providing public health services meeting "Standards of Performance" in that municipality.

b. When a municipality submits a plan acceptable to the department which provides assurances that public health services in that municipality will meet "Standards of Performance" the department may relinquish powers granted to it under the authority of this section under such terms and conditions as may be prescribed by the department.

L.1975, c. 329, s. 11, eff. April 1, 1976.



Section 26:3A2-12 - Municipality Participating In Local Or Contracting Health Agency; Withdrawal

26:3A2-12. Municipality participating in local or contracting health agency; withdrawal
a. A municipality participating in a local health agency or contracting health agency may withdraw therefrom in the following manner:

The governing body or local board of health, whichever is applicable, after participation for not less than 2 years in a local health agency or contracting health agency may by resolution declare its intention to establish its own local health agency or join with one or more municipalities in establishing a local health agency meeting "Standards of Performance." A certified copy of that resolution, setting forth the date of the municipality's intention to withdraw, shall be submitted to the agency from which it proposes to withdraw a minimum of 6 months prior to the proposed withdrawal date. The withdrawal shall be effective on the date set forth in that resolution.

b. In the event that the requirements of section 10 of this act are not met within 6 months after the time of withdrawal, the municipality shall be subject to the provisions of section 11 of this act.

L.1975, c. 329, s. 12, eff. April 1, 1976.



Section 26:3A2-13 - Standards Of Performance; Review And Revision By Public Health Council

26:3A2-13. Standards of performance; review and revision by public health council
Within 6 months after the effective date of this act, the Public Health Council shall review and revise the present "Standards of Performance," and provide new "Standards of Performance," which shall include (1) core standards applicable to every local health agency, and (2) supplemental standards applicable to individual local health agencies which reflect specific public health needs of such local agencies. Said council shall periodically conduct a review and revision of the "Standards of Performance" as may be necessary thereafter.

L.1975, c. 329, s. 13, eff. April 1, 1976.



Section 26:3A2-14 - Appointment Of Health Officer, Other Personnel

26:3A2-14. Appointment of health officer, other personnel
14. Every local health agency shall be administered by a full-time health officer. The health officer and other personnel employed by a municipality, groups of municipalities or county which shall have adopted, or which shall hereafter adopt, the provisions of the "Civil Service Act," P.L.1986, c.112 (N.J.S.11A:1-1 et seq.), shall be appointed in accordance with the provisions of that act. The health officer shall not be prohibited from simultaneously performing other functions or holding other titles within that governmental unit.

L.1975,c.329,s.14; amended 1993,c.64,s.2.



Section 26:3A2-14.1 - Public Health Nurse In Provisional Status For More Than 2 Years; Eligibility To Compete For Position

26:3A2-14.1. Public health nurse in provisional status for more than 2 years; eligibility to compete for position
Any other law, rule or regulation relating to the qualifications required for appointment to any permanent position in accordance with the provisions of Title 11 (Civil Service) of the Revised Statutes to the contrary notwithstanding, any employee of a local health agency, created pursuant to the act to which this act is a supplement, who has served in a provisional status for more than 2 years as a public health nurse and is holding such position on the effective date of this act shall be eligible to compete in appropriate examination for this position in accordance with the provisions of Title 11, Civil Service.

L.1981, c. 309, s. 1, eff. Dec. 3, 1981.



Section 26:3A2-15 - Necessity Of License By Employee With Certain Type And Class Of Work

26:3A2-15. Necessity of license by employee with certain type and class of work
No local health agency shall appoint or employ any person as health officer, public health laboratory technician, sanitary inspector, veterinary meat inspector or plumbing inspector nor appoint or employ any person to do work ordinarily performed by a health officer, public health laboratory technician or an inspector of any of the classes named who is not the holder of a current license or certificate issued by the State Department of Health authorizing the performance of such type and class of work.

L.1975, c. 329, s. 15, eff. April 1, 1976.



Section 26:3A2-16 - Transfer Of Civil Service Employees Of Terminated Local Health Agency To Superseding Agency

26:3A2-16. Transfer of civil service employees of terminated local health agency to superseding agency
Each person who shall have been employed as a full-time employee of a local health agency whose employment by such agency was governed by the provisions of the Civil Service law and whose employment by such agency shall have been terminated by reason of the assumption of its activities and responsibilities by another local health agency shall be transferred to such other local agency, shall be assigned duties comparable to those previously performed by him, and shall be entitled to and credited with all rights and privileges accruing to him by reason of his tenure in such previous office or position, the same as if the entire period of such previous employment had been in the position to which he shall have been transferred. His compensation shall be fixed at not less than the amount received by him at the time of transfer.

L.1975, c. 329, s. 16, eff. April 1, 1976.



Section 26:3A2-17 - Transfer Of Non-civil Service Employees Of Terminated Local Health Agency To Superseding Agency

26:3A2-17. Transfer of non-civil service employees of terminated local health agency to superseding agency
Each person who shall have been employed as a full-time employee for a period of 2 years or more by a local health agency whose employment by such agency was not governed by the provisions of the Civil Service law, and whose employment by such agency shall have been terminated by reason of the assumption of its activities and responsibilities by another local health agency, shall be transferred to the local health agency and be assigned duties comparable to those previously performed by him. He shall be entitled to and credited with all rights and privileges accruing to him by reason of his tenure in such previous office or position the same as if the entire period of such employment had been in the position to which he shall have been transferred. In the event employment by the county health department to which such person shall have been transferred is subject to the provisions of the Civil Service law, the board shall forthwith certify to the Civil Service Commission, pursuant to applicable rules of said commission, the entitlement of such person to such rights and privileges. In such event, the Civil Service Commission shall appropriately classify such person in the competitive civil service without examination; a person so classified shall thereafter be subject to the provisions of the Civil Service law with regard to the terms of his employment, promotion, tenure, classification, compensation and like matters. His compensation shall be fixed at not less than the amount received by him at the time of transfer.

L.1975, c. 329, s. 17, eff. April 1, 1976.



Section 26:3A2-18 - Terminated Part-time Employee; Placement On Preferential Reemployment List

26:3A2-18. Terminated part-time employee; placement on preferential reemployment list
Every person, who shall have been employed as a part-time employee of a local board of health for a period of 2 years or more, and whose employment by such agency shall be terminated by reason of the assumption by another local health agency of activities and responsibilities, shall be placed on a preferential reemployment list for a period of at least 2 years for positions in that local health agency requiring the same license and type and class of work.

L.1975, c. 329, s. 18, eff. April 1, 1976.



Section 26:3A2-19 - Annual Budget; Certification By Board Of Chosen Freeholders; Apportionment To Municipalities; Assessment, Levy And Collection Of Tax

26:3A2-19. Annual budget; certification by board of chosen freeholders; apportionment to municipalities; assessment, levy and collection of tax
The county health officer shall prepare, subject to the advice of the county board of health, in each year, a budget setting forth in detail the amounts of money necessary for the operation of the county health department during the ensuing year and present that budget to the board of chosen freeholders. Such sum as approved by the board of chosen freeholders shall be certified by the board of chosen freeholders to the county board of taxation which shall apportion such amount among the municipalities participating in the county health department in accordance with the provision of R.S. 54:4-49. The amount thus apportioned to each municipality shall be assessed, levied and collected in the same manner and at the same time as other county taxes are assessed, levied and collected therein.

L.1975, c. 329, s. 19, eff. April 1, 1976.



Section 26:3A2-20 - Review By Legislature; Progress Reports By Commissioner

26:3A2-20. Review by legislature; progress reports by commissioner
The Legislature, through the Senate and General Assembly Standing Committees on Institutions, Health and Welfare, shall review the implementation of this act. To facilitate this review, the commissioner shall submit annual progress reports to the committees for a period of 2 years after the effective date of this act, and any other such reports thereafter as may be deemed necessary by the committees. All such reports shall also be submitted to the Legislature's Office of Fiscal Affairs.

L.1975, c. 329, s. 20, eff. April 1, 1976.



Section 26:3A2-20.1 - Sale Of Tobacco To Persons Under Age 19, Prohibition, Enforcement; Reports.

26:3A2-20.1 Sale of tobacco to persons under age 19, prohibition, enforcement; reports.
2. a. The Commissioner of Health and Senior Services is authorized to enforce the provisions of section 1 of P.L.2000, c.87 (C.2A:170-51.4) with respect to the prohibition on the sale and commercial distribution of tobacco products to persons under 19 years of age. The commissioner may delegate the enforcement authority provided in this section to local health agencies, subject to the availability of sufficient funding. The commissioner shall report quarterly to the Legislature on the enforcement program's progress, use of grants awarded pursuant to section 7 of P.L.1966, c.36 (C.26:2F-7), results of enforcement efforts and other matters the commissioner deems appropriate.

b.The Department of the Treasury shall provide the commissioner with information about retail tobacco dealer licensees necessary to carry out the purpose of this section.

L.1995, c.320, s.2; amended 2000, c.87, s.3; 2005, c.384, s.4.



Section 26:3A2-21 - Short Title

26:3A2-21. Short title
This act shall be known and may be cited as the "County Environmental Health Act."

L.1977, c. 443, s. 1, eff. March 2, 1978.



Section 26:3A2-22 - Findings, Declarations Relative To Hazardous Materials Emergency Response.

26:3A2-22 Findings, declarations relative to hazardous materials emergency response.

2.The Legislature finds that environmental health programs for the control of air pollution, solid waste, hazardous waste, noise, pesticides, radiation, and water pollution and to protect workers and the public from hazardous substances and toxic catastrophes are inherently regional in nature and that the existing county health departments have experience administering environmental health programs on a regional basis and that they are among the most efficient health units in the State.

The Legislature declares that it is the policy of this State to provide for the administration of environmental health services by county departments of health throughout the State in a manner which is consistent with certain overall performance standards to be promulgated by the Department of Environmental Protection. The environmental health services shall include the monitoring and enforcement of environmental health standards, the operation of a technical resource center and the enactment and enforcement of environmental health ordinances to control air pollution, solid waste, hazardous waste, noise, pesticides, radiation, and water pollution, to protect workers and the public from hazardous substances and toxic catastrophes, and to protect against other threats to environmental health.

The Legislature further declares that the burdens placed upon the existing system of emergency and hazardous materials response programs require the implementation of measures to improve the coordination between the Department of Environmental Protection, the Department of Health and Senior Services, the State Office of Emergency Management in the Division of State Police in the Department of Law and Public Safety, and county health departments in order to provide comprehensive Statewide planning and supervision of all emergency management emergency response activities by these departments, and to provide for the Statewide standardization of the necessary and appropriate levels of planning, training, exercising, and equipment availability and usage for each county for the protection of the public health and the environment, and to properly prepare to respond to a terrorist incident involving chemical, biological, radiological, nuclear, or explosive weapons.

L.1977,c.443,s.2; amended 1991, c.99, s.1; 2005, c.3, s.1.



Section 26:3A2-23 - Definitions

26:3A2-23. Definitions
3. As used in this act unless otherwise specifically indicated:



a. "Air pollution" means the presence in the outdoor atmosphere of one or more air contaminants in such quantities and duration as are, or tend to be, injurious to the human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property anywhere in the State as may be affected thereby, but excludes all aspects of employer-employee relationships with respect to health and safety hazards within the confines of a place of employment.

b. "County board" means a county board of health established pursuant to P.L.1975, c.329 (C.26:3A2-1 et seq.) and having all the powers of a county board of health provided pursuant to law.

c. "County department" means a county department of health established pursuant to P.L.1975, c.329 (C.26:3A2-1 et seq.) with the purpose of providing environmental health programs throughout the county and other local health programs in any municipality which contracts therefor with the county board.

d. "Environmental health" means those health and environmental programs relating to the control of air pollution, solid waste, hazardous waste, noise, pesticides, radiation, and water pollution and to protect workers and the public from hazardous substances and toxic catastrophes, or to such other health and environmental programs as may be designated by the commissioner.

e. "Monitor" means check, test, observe, survey or inspect to determine compliance with environmental health standards.

f. "Noise" means any sounds of such level and duration as to be or tend to be injurious to human health or welfare, or which would unreasonably interfere with the enjoyment of life or property throughout the State or in any portions thereof, but excludes all aspects of the employer-employee relationship concerning health and safety hazards within the confines of a place of employment.

g. "Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids, except for solid animal and vegetable wastes collected by swine producers licensed by the State Department of Agriculture to collect, prepare and feed such wastes to swine on their own farms.

h. "Water pollution" means the presence in or upon the surface or ground waters of this State of one or more contaminants, including any form of solid or liquid waste of any composition whatsoever, in such quantities and duration as are, or tend to be, injurious to the human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property within any portion of the State.

i. "Certified local health agency" means a local health agency satisfying the performance and administrative standards authorized in section 15 of P.L.1977, c.443 (C.26:3A2-33).

j. "Commissioner" means the Commissioner of Environmental Protection.



k. "Department" means the Department of Environmental Protection.



l. "Local health agency" means a county department, or regional or municipal health agency responsible, pursuant to law, for the conduct, within its area of jurisdiction, of a public health program administered by a full-time health officer.

m. "Pesticides" means "pesticides" as defined in section 3 of P.L.1971, c.176 (C.13:1F-3).

n. "Radiation" means "unnecessary radiation" as defined in section 2 of P.L.1958, c.116 (C.26:2D-2); radon gas and radon progeny; "low-level radioactive waste" as defined in section 3 of P.L.1987, c.333 (C.13:1E-179), or as defined by the Commissioner of Environmental Protection pursuant to regulation.

o. "State statutes concerning environmental health" or "environmental health laws" means the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.), the "Noise Control Act of 1971," P.L.1971, c.418 (C.13:1G-1 et seq.), the "Radiation Protection Act," P.L.1958, c.116 (C.26:2D-1 et seq.), the "Environmental Cleanup Responsibility Act," P.L.1983, c.330 (C.13:1K-6 et seq.), the "Toxic Catastrophe Prevention Act," P.L.1985, c.403 (C.13:1K-19 et seq.), the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.), the "Worker and Community Right to Know Act," P.L.1983, c.315 (C.34:5A-1 et seq.), the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), P.L.1986, c.102 (C.58:10A-21 et seq.), and any other State environmental health law that the commissioner deems appropriate.

L.1977,c.443,s.3; amended 1991,c.99,s.2.



Section 26:3A2-24 - Provision Of Environmental Health Services By Department

26:3A2-24. Provision of environmental health services by department
The county department shall provide environmental health services, which meet the performance and administrative standards authorized in section 10 of this act, for the territorial area of the county, under the direction of a full-time employee trained and experienced in managing environmental health programs, provided, however, that such environmental health services shall be provided by any municipal or regional health agency certified by the Commissioner of Environmental Protection pursuant to section 15 within its area of jurisdiction.

L.1977, c. 443, s. 6, eff. March 2, 1978.



Section 26:3A2-25 - Powers And Duties Of Certified Local Health Agency

26:3A2-25. Powers and duties of certified local health agency
7. A certified local health agency shall investigate citizen complaints; provide public information and citizen education services in all matters concerning environmental health; monitor the various State statutes concerning environmental health, or any rule or regulation adopted pursuant thereto, or any ordinance adopted pursuant to section 9 of P.L.1977, c.443 (C.26:3A2-27); report any violation of those statutes, rules and regulations to the department; gather evidence of violations as required; and provide witnesses for any resultant court action as needed. A certified local health agency may maintain an action in a court of competent jurisdiction to enforce, or to restrain the violation of, any environmental health law, rule or regulation , or ordinance adopted hereunder, which violation occurs, or threatens to occur, within the geographical jurisdiction of a certified local health agency.

A certified local health agency may initiate legal proceedings for a violation of any environmental health law, rule, regulation, or ordinance, including the making and issuing of complaints and summonses by serving the summons upon the violator and filing the complaint promptly with a court having jurisdiction. The county counsel or the prosecutor of the municipality in which a violation has occurred shall be authorized to act as counsel to the certified local health agency for prosecution of the violation, and any penalties collected from the prosecution shall be deposited in the "Environmental Quality and Enforcement Fund" established pursuant to section 8 of P.L.1991, c.99 (C.26:3A2-35) for use by the certified local health agency of the county or municipality prosecuting such violations.

Unless specifically precluded by State statute, penalties for a violation prosecuted under this section shall be collected pursuant to the "penalty enforcement law," N.J.S.2A:58-1 et seq.

L.1977,c.443,s.7, amended 1983,c.38,s.2; 1991,c.99,s.3.



Section 26:3A2-25.1 - Enforcement By Certified Local Health Agency.

26:3A2-25.1 Enforcement by certified local health agency.

10.In addition to the environmental health laws that are enforced by a certified local health agency pursuant to section 7 of P.L.1977, c.443 (C.26:3A2-25), a certified local health agency may agree to enforce the provisions of P.L.2007, c.347 (C.13:1E-99.94 et seq.) as provided in section 17 of P.L.2007, c.347 (C.13:1E-99.110).

L.2012, c.79, s.10.



Section 26:3A2-26 - Technical Resource Center

26:3A2-26. Technical resource center
The county department may operate a technical resource center for environmental health services to provide: a. training programs for public and private persons or groups concerned with environmental health; b. laboratory services for analyzing materials to determine compliance with environmental health standards; c. technical assistance; d. library services; e. data collection and exchange services, concerning the results of all monitoring activities within the county; and, f. any other function or service deemed necessary to effectuate the purposes of this act. The technical resource center may be established at the county college, if any, within the county.

L.1977, c. 443, s. 8, eff. March 2, 1978.



Section 26:3A2-27 - Environmental Health Ordinances; Formulation, Adoption And Enforcement

26:3A2-27. Environmental health ordinances; formulation, adoption and enforcement
9. A board of health of a county or municipality, or a regional health commission, with, or that is, a certified local health agency, or the governing body of any such county or municipality without a board of health or that is not a member of a regional health commission, may, in accordance with this section, formulate, adopt, amend, repeal and enforce environmental health ordinances to control air pollution, solid waste, hazardous waste, noise, pesticides, radiation, or water pollution, to protect workers and the public from hazardous substances and toxic catastrophes, or to protect against any other threat to environmental health for which authority has been delegated pursuant to section 10 of P.L.1977, c.443 (C.26:3A2-28), within the territorial area of the certified local health agency. Ordinances adopted pursuant to this section shall be consistent with all applicable federal and State statutes, rules and regulations and with any areawide water quality, air quality, solid waste, or other applicable management plan adopted pursuant to law and approved by the Commissioner of Environmental Protection. Each ordinance shall be mailed to the commissioner within five working days of adoption, and shall take effect within 90 days of adoption, unless the commissioner disapproves the ordinance during that period. Model ordinances developed pursuant to subsection c. of section 10 of P.L.1977, c.443 (C.26:3A2-28) and adopted in full and without alteration by the appropriate governmental entity shall not be mailed to the commissioner and shall take effect immediately. An ordinance adopted and approved by the board of health or governing body of a county hereunder shall supersede any environmental health ordinance inconsistent therewith on the same subject adopted by the individual municipalities or a regional health commission within the county, and shall be implemented in accordance with approved interagency agreements between the certified local health agency and the department.

A board of health of a county or municipality, or a regional health commission with, or that is, a certified local health agency, or the governing body of any such county or municipality without a board of health or that is not a member of a regional health commission may adopt an environmental health ordinance that is more stringent than the federal or State statute, rule, regulation, or management plan upon which it is based provided that the federal or State statute, rule, regulation, or management plan allows for the adoption of more stringent ordinances.

Notwithstanding any law, rule, or regulation to the contrary, an environmental health ordinance may provide for penalties for its violation consistent with the penalties established therefor in the applicable environmental health law, or any penalty schedule adopted by the department in accordance therewith.

L.1977,c.443,s.9; amended 1991,c.99,s.4.



Section 26:3A2-28 - Promulgation Of Environmental Health Performance Standards And Standards Of Administrative Procedure; Delegation Of Powers; Comprehensive Model Ordinances

26:3A2-28. Promulgation of environmental health performance standards and standards of administrative procedure; delegation of powers; comprehensive model ordinances
10. a. The commissioner shall promulgate, after consultation with the Commissioner of Health, environmental health performance standards and standards of administrative procedure for certified local health agencies pursuant to the "Administrative Procedure Act" (P.L.1968, c.410; C.52:14B-1 et seq.). The standards shall include provisions for the delivery to the department of periodic reports on the results of the monitoring and enforcement activities of the certified local health agencies.

b. The commissioner may, in the same manner, delegate the administration of one or more aspects of the environmental health laws of this State or of the rules and regulations adopted thereto, which are administered by the department, to a, certified local health agency, after he has adopted specific standards and guidelines for the administration of such programs by certified local health agencies, for so long as he determines that a certified local health agency, has the capability and determination to adhere to those specific standards and guidelines. In determining whether to delegate authority to administer all or a portion of any program, or whether a certified local health agency has the capability or determination to assume or retain delegation of program administration, the commissioner shall consider:

(1) The consistency of the delegation with applicable federal or State law;



(2) The probable effects of the delegation on the effectiveness and efficiency of program administration, and the need for uniform program administration;

(3) The availability of technical expertise, adequate staff levels and other resources needed to adequately perform program administration.

Under a delegation of program administration for the "Toxic Catastrophe Prevention Act," P.L.1985, c.403 (C.13:1K-19 et seq.) and the "Worker and Community Right to Know Act," P.L.1983, c.315 (C.34:5A-1 et seq.), delegation may not include authority to require documentation that is in addition to that required to be retained by an employer under those laws.

c. The commissioner shall develop one or more comprehensive model ordinances dealing with the control of air pollution, solid waste, hazardous waste, noise, pesticides, radiation, and water pollution, the protection of workers and the public from hazardous substances and toxic catastrophes, or other threats to environmental health for which authority has been delegated, for use by the appropriate local governmental entity, and to provide technical assistance to the certified local health agencies.

L.1977,c.443,s.10; amended 1991,c.99,s.5.



Section 26:3A2-29 - Authorization To Make Grants To County Departments; State's Contribution Amount

26:3A2-29. Authorization to make grants to county departments; State's contribution amount
11. a. The commissioner is authorized to make grants to certified local health agencies for the provision of environmental health services. The commissioner shall prescribe procedures for applying for the grant, and terms and conditions for receiving the grant. The State's contribution shall not exceed 50% of the cost of any undertaking for which a grant is made.

b. There is established in the department a non-lapsing environmental health fund that shall consist of all revenues appropriated or otherwise made available for the purpose of making grants on a non-matching basis to certified local health agencies, including such monies from fees, fines and penalties collected by the department in implementing environmental health laws as the department may deposit in the fund. Non-matching grants shall be used by certified local health agencies in the administration or implementation of environmental health laws, or rules or regulations adopted pursuant thereto, for which delegation of program administration has been received, or for implementation of local ordinances adopted in accordance therewith. Non-matching grant monies may be used only for new or for expanding programs, or for development of technical and administrative procedures and protocols, training and personnel development, special projects and equipment, or other similar purposes approved by the commissioner. Non-matching grants made pursuant to this subsection shall be in addition to grants made pursuant to subsection a. of this section.

c. Monies in the fund may be used by the commissioner to provide training, equipment or other services to certified local health agencies for the purpose of assisting them in carrying out their responsibilities under P.L.1977, c.443 (C.26:3A2-21 et seq.).

L.1977,c.443,s.11; amended 1991,c.99,s.6.



Section 26:3A2-30 - Employees Of Local Health Agency; Transfer To County Department

26:3A2-30. Employees of local health agency; transfer to county department
Each person, who shall have been employed by a local health agency, including a regional health commission formed for the provisions of air pollution services, and whose employment by such agency shall have been terminated by reason of the assumption of its activities and responsibilities by a county department pursuant to this act, shall be transferred to such county department pursuant to the conditions contained in sections 16, 17 and 18 of P.L.1975, c. 329 (C. 26:3A2-16 to 26:3A2-18).

L.1977, c. 443, s. 12, eff. March 2, 1978.



Section 26:3A2-31 - Annual Budget; Submission By County Health Officer; Tax Levy; Determination By Board Of Chosen Freeholders

26:3A2-31. Annual budget; submission by county health officer; tax levy; determination by board of chosen freeholders
The county health officer shall prepare and submit annually to the board of chosen freeholders, subject to the advice of the county board, in each year, a budget setting forth in detail the amounts of money necessary for the operation of the county department of health for environmental health purposes, during the ensuing year. The board of chosen freeholders shall include annually in the tax levy the amount of money which it believes will best meet the environmental health needs of the county.

L.1977, c. 443, s. 13, eff. March 2, 1978.



Section 26:3A2-32 - Severability

26:3A2-32. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1977, c. 443, s. 14, eff. March 2, 1978.



Section 26:3A2-33 - Work Program To Meet Standards; Certification Of Municipal Or Regional Health Agency As Authorized Local Government For Performance Of Environmental Health Services Within Its Jurisdiction

26:3A2-33. Work program to meet standards; certification of municipal or regional health agency as authorized local government for performance of environmental health services within its jurisdiction
A county department shall, within 15 months of the promulgation of environmental health performance standards and standards of administrative procedure for county departments of health by the Commissioner of Environmental Protection, prepare a work program for meeting the standards throughout the county and shall submit it to the Commissioner of Environmental Protection and to each municipality located therein for review. The work program shall provide a detailed description of program objectives, shall delineate responsibilities for its implementation within the county, shall identify the personnel and resources required to meet the program objectives and shall provide a time schedule for achieving full program implementation.

Any municipal or regional health agency authorized by P.L.1975, c. 329 (C. 26:3A2-1 et seq.), which is presently providing environmental health services which meet the standards of performance and of procedure and which is willing to coordinate its environmental health programs with those of its neighbors by implementing the work program of the county department, may petition the Commissioner of Environmental Protection for certification and upon certification become the authorized local government for the performance of environmental health services within its jurisdiction.

The Commissioner of Environmental Protection shall certify any municipal or regional health agency as the authorized local government for the performance of environmental health services within its jurisdiction, when he finds that the petitioning health agency provides and will continue to provide a complete program of environmental health services which meet the standards of performance and of procedure as indicated in the work program of the county department. The Commissioner of Environmental Protection shall periodically review the certification of each such health agency to determine whether or not it should be continued.

L.1977, c. 443, s. 15, eff. March 2, 1978.



Section 26:3A2-34 - Certified Local Health Agency May Charge Fee

26:3A2-34. Certified local health agency may charge fee
7. Notwithstanding any law to the contrary, a certified local health agency, if authorized by ordinance, may charge a reasonable fee for any service provided in connection with an environmental health ordinance, but such fee shall not exceed the estimated cost of providing that service. All fees collected pursuant to this section shall be deposited in the "Environmental Quality and Enforcement Fund," created pursuant to section 8 of P.L.1991, c.99 (C.26:3A2-35). Authorization to charge service fees shall be provided, as appropriate, by ordinance of any county or municipal board of health, or regional health commission, with a county department or that is a certified local health agency, or, in the case of any such county or municipality without a board of health or that is not a member of a regional health commission, of the governing body of that county or municipality.

L.1991,c.99,s.7.



Section 26:3A2-35 - County, Municipality To Establish Environmental Quality And Enforcement Fund

26:3A2-35. County, municipality to establish Environmental Quality and Enforcement Fund
8. Each county and municipality with a certified local health agency, shall establish an "Environmental Quality and Enforcement Fund." Any fees, fines or penalties collected pursuant to P.L.1977, c.443 (C.26:3A2-21 et seq.) shall be deposited into the respective county or municipal fund, and shall be dedicated to the use of the county department or certified local health agency in carrying out its responsibilities under that act.

L.1991,c.99,s.8.



Section 26:3A2-36 - Plan For Standardization, Coordination Of Hazardous Materials Emergency Response Programs.

26:3A2-36 Plan for standardization, coordination of hazardous materials emergency response programs.

2. a. The Department of Environmental Protection, with the concurrence of the Department of Health and the State Office of Emergency Management in the Division of State Police in the Department of Law and Public Safety, shall develop a comprehensive plan for the standardization and coordination of county hazardous material response programs to effectively address all incidents involving hazardous materials, including, but not limited to, chemical, biological, radiological, nuclear, or explosive incidents.

The plan shall include procedures for State, county, and local response to incidents involving hazardous materials, including, but not limited to, chemical, biological, radiological, nuclear, or explosive incidents, and planning, training, exercising, and equipment requirements designed to assure that local responders have the capacity, competency and capability to protect the public from exposure to those materials, and shall include the adoption of environmental health performance standards and standards of administrative procedures for county hazardous materials response.

b.The certified local health agency in each county shall develop, in consultation with their county office of emergency management, a comprehensive, coordinated county-wide emergency response program for incidents involving hazardous materials, including, but not limited to, chemical, biological, radiological, nuclear, or explosive incidents for the county that is consistent with the plan developed by the department pursuant to subsection a. of this section.

c.In any county in which there is no certified local health agency, the board of chosen freeholders shall designate a local health agency from the county to develop, in consultation with the county office of emergency management and the Department of Health, a comprehensive, coordinated county-wide emergency response program for incidents involving hazardous materials, including, but not limited to, chemical, biological, radiological, nuclear, or explosive incidents for the county that is consistent with the plan developed by the department pursuant to subsection a. of this section.

L.2005, c.3, s.2; amended 2012, c.17, s.329.



Section 26:3A2-37 - Grants To Local Health Agencies For Hazardous Materials Emergency Response Programs.

26:3A2-37 Grants to local health agencies for hazardous materials emergency response programs.

3.The Commissioner of Environmental Protection, in accordance with the rules and regulations adopted pursuant to section 4 of P.L.2005, c.3 (C.26:3A2-38), to the extent that State or federal funding is available for the purpose, shall make grants available to certified local health agencies, or local health agencies designated by the board of chosen freeholders, as appropriate, for the costs, including the costs of training, equipment and personnel, associated with developing and maintaining an emergency response program for incidents involving hazardous materials, including, but not limited to, chemical, biological, radiological, nuclear, or explosive incidents, that is consistent with the plan developed by the department pursuant to subsection a. of section 2 of P.L.2005, c.3 (C.26:3A2-36).

L.2005,c.3,s.3.



Section 26:3A2-38 - Rules, Regulations Relative To Grant Awards, Performance Standards, Interlocal Agreements.

26:3A2-38 Rules, regulations relative to grant awards, performance standards, interlocal agreements.

4. a. The Department of Environmental Protection, with the concurrence of the Department of Health and the State Office of Emergency Management in the Division of State Police in the Department of Law and Public Safety, and in consultation with representatives of certified local health agencies, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations that:

(1)establish criteria and procedures for the award of grants to certified local health agencies, or local health agencies, as appropriate, pursuant to section 3 of P.L.2005, c.3 (C.26:3A2-37);

(2)establish environmental health performance standards and standards of administrative procedures for county hazardous materials response for incidents involving hazardous materials, including, but not limited to, chemical, biological, radiological, nuclear, or explosive incidents; and

(3)establish criteria and procedures for the development of inter-local agreements to facilitate the creation of a Statewide mutual aid network for responding to incidents involving hazardous materials, including, but not limited to, chemical, biological, radiological, nuclear, or explosive incidents

b.Prior to the adoption of rules and regulations pursuant to subsection a. of this section, and notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Environmental Protection may, immediately upon filing the proper notice with the Office of Administrative Law, adopt such temporary rules and regulations as the commissioner determines are necessary to implement the provisions of P.L.2005, c.3 (C.26:3A2-36 et al.). The temporary rules and regulations shall be in effect for a period not to exceed 270 days after the date of the filing, except that in no case shall the temporary rules and regulations be in effect one year after the effective date of P.L.2005, c.3 (C.26:3A2-36 et al.). The temporary rules and regulations shall thereafter be amended, adopted or readopted by the commissioner as the commissioner determines is necessary in accordance with the requirements of the "Administrative Procedure Act."

L.2005, c.3, s.4; amended 2012, c.17, s.330.



Section 26:3B-2 - Disposal Of Human Excrement

26:3B-2. Disposal of human excrement
No person, corporation or municipality shall maintain, use or permit to be used any privy, privy vault, cesspool, septic tank, title disposal field or other means of disposal of human excrement which allows flies to gain access to the excremental matter contained therein, or from which excremental matter or liquid containing excremental matter flows over or upon the surface of the ground or gains access to the source of any public water supply or to any well or spring, used as a private potable water supply.

L.1945, c. 192, p. 653, s. 2.



Section 26:3B-3 - Deposit Of Human Excrement Causing Pollution Of Water Supply Forbidden

26:3B-3. Deposit of human excrement causing pollution of water supply forbidden
No person, corporation or municipality shall deposit or permit to be deposited or to remain on the surface of the ground any human excrement or material containing human excrement or dispose of or place any such material where it can gain access to the source of any public water supply or to any well or spring, used as a private potable water supply.

L.1945, c. 192, p. 653, s. 3.



Section 26:3B-5 - Accumulation Of Materials In Which Fly Larvae Exist

26:3B-5. Accumulation of materials in which fly larvae exist
No person, corporation or municipality knowingly shall maintain or permit to be maintained any accumulation of animal or vegetable matter in which fly larvae exist.

L.1945, c. 192, p. 654, s. 5.



Section 26:3B-6 - Maintaining Pools, Cisterns, Ditches, Etc. In Which Mosquitoes Breed

26:3B-6. Maintaining pools, cisterns, ditches, etc. in which mosquitoes breed
No person, corporation or municipality knowingly shall maintain or permit to be maintained any pool, ditch, stream, or other body of water, or any cistern, privy vault, cesspool or other receptacle, containing liquid in which mosquitoes are breeding.

L.1945, c. 192, p. 654, s. 6.



Section 26:3B-7 - Accumulation Of Filth Or Source Of Foulness Hazardous To Health

26:3B-7. Accumulation of filth or source of foulness hazardous to health
No person, corporation or municipality knowingly shall maintain or permit to be maintained any accumulation of filth or source of foulness which is hazardous to the health or comfort of any of the inhabitants of this State.

L.1945, c. 192, p. 654, s. 7.



Section 26:3B-8 - Effluents From Sewage Treatment Plants Or Industrial Waste Treatment Plants

26:3B-8. Effluents from sewage treatment plants or industrial waste treatment plants
The provisions of sections two, three and four of this act shall not apply to the effluents from sewage treatment plants, or industrial waste treatment plants heretofore or hereafter installed in accordance with the requirements of the law and operated in accordance with the rules and regulations of the State Department of Health or the Passaic Valley Sewerage Commission.

L.1945, c. 192, p. 654, s. 8.



Section 26:3B-9 - Authority Of Local Boards Of Health Or Other Bodies Not Limited Hereby; Interstate Carriers

26:3B-9. Authority of local boards of health or other bodies not limited hereby; interstate carriers
Nothing in this act shall be construed to prohibit or limit the authority otherwise granted by statute to any local board of health or other body to regulate or control objects or conditions described or referred to in this act, nor shall the provisions of this act apply to vehicles operated by interstate carriers.

L.1945, c. 192, p. 654, s. 9.



Section 26:3B-10 - Violations

26:3B-10. Violations
Any person or private or municipal corporation or their agents violating any of the provisions of this act shall be liable to a penalty for each first offense of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00), and for each second and every subsequent offense to a penalty of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00) to be recovered by and in the name of the Department of Health of the State of New Jersey or by or in the name of the director of health of the State of New Jersey, or by and in the name of the local board of health, or such board, body or officers exercising the functions of a local board of health according to law.

Each day that a violation of the provisions of this act exists shall be deemed to be a separate violation for which a penalty may be recovered.

L.1945, c. 192, p. 654, s. 10.



Section 26:3B-11 - Enforcement Of Penalties; Jurisdiction; Process

26:3B-11. Enforcement of penalties; jurisdiction; process
Every municipal court shall have jurisdiction over proceedings to enforce and collect any penalty imposed because of a violation of any provision of this act, if the violation has occurred within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). Process shall be in the nature of a summons or warrant and shall issue only at the suit of the Department of Health of the State of New Jersey or of the State Commissioner of Health, or of the local board of health, or of such board, body or officers exercising the functions of a local board of health according to law, as the case may be, as plaintiff.

L.1945, c. 192, p. 655, s. 11. Amended by L.1953, c. 26, p. 471, s. 30.



Section 26:3B-12 - Commitment For Failure To Pay Judgment

26:3B-12. Commitment for failure to pay judgment
The court shall cause a defendant, other than a body corporate, who refuses or neglects to pay forthwith the amount of a judgment rendered against him and the costs and charges incident thereto, to be committed to the county jail for a period not exceeding ten days in the case of a first conviction, and in the case of a conviction for a second or subsequent violations for a period of not less than ten days nor more than thirty days.

L.1945, c. 192, p. 656, s. 12. Amended by L.1953, c. 26, p. 471, s. 31.



Section 26:3B-16 - Payment Of Penalty Deemed Equivalent To Conviction

26:3B-16. Payment of penalty deemed equivalent to conviction
Payment of a penalty for any alleged violation of this act, either before or after the institution of proceedings for the collection thereof, shall be deemed equivalent to a conviction of the violation for which such penalty was claimed.

L.1945, c. 192, p. 658, s. 16.



Section 26:3B-17 - To Whom Penalty Shall Be Paid

26:3B-17. To whom penalty shall be paid
Any penalty recovered in an action brought under the provisions of this act shall be paid to the plaintiff therein. When the plaintiff is the Department of Health of the State of New Jersey or the director of health of the State of New Jersey, the penalty shall be paid by said department or director into the treasury of the State. When the plaintiff is a local board of health or board, body or officers exercising the functions of a local board of health, the penalty shall be paid by such plaintiff into the treasury of the municipality within which the plaintiff has jurisdiction.

L.1945, c. 192, p. 658, s. 17.



Section 26:3D-55 - Short Title.

26:3D-55 Short title.
1.This act shall be known and may be cited as the "New Jersey Smoke-Free Air Act."

L.2005,c.383,s.1.



Section 26:3D-56 - Findings, Declarations Relative To Smoking, Use Of Electronic Smoking Devices In Indoor Public Places, Workplaces.

26:3D-56 Findings, declarations relative to smoking, use of electronic smoking devices in indoor public places, workplaces.

2.The Legislature finds and declares that:

a.Tobacco is the leading cause of preventable disease and death in the State and the nation;

b.Tobacco smoke constitutes a substantial health hazard to the nonsmoking majority of the public;

c.Electronic smoking devices have not been approved as to safety and efficacy by the federal Food and Drug Administration, and their use may pose a health risk to persons exposed to their smoke or vapor because of a known irritant contained therein and other substances that may, upon evaluation by that agency, be identified as potentially toxic to those inhaling the smoke or vapor;

d.The separation of smoking and nonsmoking areas in indoor public places and workplaces does not eliminate the hazard to nonsmokers if these areas share a common ventilation system; and

e.Therefore, subject to certain specified exceptions, it is clearly in the public interest to prohibit the smoking of tobacco products and the use of electronic smoking devices in all enclosed indoor places of public access and workplaces.

L.2005, c.383, s.2; amended 2009, c.182, s.1.



Section 26:3D-57 - Definitions Relative To Smoking, Use Of Electronic Smoking Devices In Indoor Public Places, Workplaces.

26:3D-57 Definitions relative to smoking, use of electronic smoking devices in indoor public places, workplaces.

3.As used in this act:

"Bar" means a business establishment or any portion of a nonprofit entity, which is devoted to the selling and serving of alcoholic beverages for consumption by the public, guests, patrons or members on the premises and in which the serving of food, if served at all, is only incidental to the sale or consumption of such beverages.

"Cigar bar" means any bar, or area within a bar, designated specifically for the smoking of tobacco products, purchased on the premises or elsewhere; except that a cigar bar that is in an area within a bar shall be an area enclosed by solid walls or windows, a ceiling and a solid door and equipped with a ventilation system which is separately exhausted from the nonsmoking areas of the bar so that air from the smoking area is not recirculated to the nonsmoking areas and smoke is not backstreamed into the nonsmoking areas.

"Cigar lounge" means any establishment, or area within an establishment, designated specifically for the smoking of tobacco products, purchased on the premises or elsewhere; except that a cigar lounge that is in an area within an establishment shall be an area enclosed by solid walls or windows, a ceiling and a solid door and equipped with a ventilation system which is separately exhausted from the nonsmoking areas of the establishment so that air from the smoking area is not recirculated to the nonsmoking areas and smoke is not backstreamed into the nonsmoking areas.

"Electronic smoking device" means an electronic device that can be used to deliver nicotine or other substances to the person inhaling from the device, including, but not limited to, an electronic cigarette, cigar, cigarillo, or pipe.

"Indoor public place" means a structurally enclosed place of business, commerce or other service-related activity, whether publicly or privately owned or operated on a for-profit or nonprofit basis, which is generally accessible to the public, including, but not limited to: a commercial or other office building; office or building owned, leased or rented by the State or by a county or municipal government; public and nonpublic elementary or secondary school building; board of education building; theater or concert hall; public library; museum or art gallery; bar; restaurant or other establishment where the principal business is the sale of food for consumption on the premises, including the bar area of the establishment; garage or parking facility; any public conveyance operated on land or water, or in the air, and passenger waiting rooms and platform areas in any stations or terminals thereof; health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.); patient waiting room of the office of a health care provider licensed pursuant to Title 45 of the Revised Statutes; child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.); race track facility; facility used for the holding of sporting events; ambulatory recreational facility; shopping mall or retail store; hotel, motel or other lodging establishment; apartment building lobby or other public area in an otherwise private building; or a passenger elevator in a building other than a single-family dwelling.

"Person having control of an indoor public place or workplace" means the owner or operator of a commercial or other office building or other indoor public place from whom a workplace or space within the building or indoor public place is leased.

"Smoking" means the burning of, inhaling from, exhaling the smoke from, or the possession of a lighted cigar, cigarette, pipe or any other matter or substance which contains tobacco or any other matter that can be smoked, or the inhaling or exhaling of smoke or vapor from an electronic smoking device.

"Tobacco retail establishment" means an establishment in which at least 51% of retail business is the sale of tobacco products and accessories, and in which the sale of other products is merely incidental.

"Workplace" means a structurally enclosed location or portion thereof at which a person performs any type of service or labor.

L.2005, c.383, s.3; amended 2009, c.182, s.2.



Section 26:3D-58 - Smoking Prohibited In Indoor Public Place, Workplace.

26:3D-58 Smoking prohibited in indoor public place, workplace.
4. a. Smoking is prohibited in an indoor public place or workplace, except as otherwise provided in this act.

b.Smoking is prohibited in any area of any building of, or on the grounds of, any public or nonpublic elementary or secondary school, regardless of whether the area is an indoor public place or is outdoors.

L.2005,c.383,s.4.



Section 26:3D-58.1 - State Psychiatric Hospital, Other Facilities, Prohibition Of Smoking, Certain Conditions.

26:3D-58.1 State psychiatric hospital, other facilities, prohibition of smoking, certain conditions.

1. a. A State psychiatric hospital may prohibit smoking on its grounds, if it offers a smoking cessation program for both employees, and residents and patients, as applicable.

b.The smoking cessation program shall be developed in consultation with the Commissioners of Health and Senior Services and Personnel, and shall be initiated one year prior to prohibiting smoking on its grounds and continue to be offered as long as smoking is prohibited. If a smoking cessation program required pursuant to this section was initiated prior to, and is in effect on, the effective date of this act, smoking may be prohibited one year from the date of initiation of the program.

c.The Commissioner of Human Services may, by regulation, prohibit smoking on the grounds of other Human Services facilities, subject to the requirements of subsection b. of this section.

L.2008, c.7, s.1.



Section 26:3D-58.2 - Rules, Regulations.

26:3D-58.2 Rules, regulations.

2.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Human Services shall adopt rules and regulations to effectuate the purposes of this act.

L.2008, c.7, s.2.



Section 26:3D-59 - Exceptions.

26:3D-59 Exceptions.
5.The provisions of this act shall not apply to:

a.any cigar bar or cigar lounge that, in the calendar year ending December 31, 2004, generated 15% or more of its total annual gross income from the on-site sale of tobacco products and the rental of on-site humidors, not including any sales from vending machines, and is registered with the local board of health in the municipality in which the bar or lounge is located. The registration shall remain in effect for one year and shall be renewable only if: (1) in the preceding calendar year, the cigar bar or lounge generated 15% or more if its total annual gross income from the on-site sale of tobacco products and the rental of on-site humidors, and (2) the cigar bar or cigar lounge has not expanded its size or changed its location since December 31, 2004;

b.any tobacco retail establishment, or any area the tobacco retail establishment provides for the purposes of smoking;

c.any tobacco business when the testing of a cigar or pipe tobacco by heating, burning or smoking is a necessary and integral part of the process of making, manufacturing, importing or distributing cigars or pipe tobacco;

d.private homes, private residences and private automobiles; and

e.the area within the perimeter of:

(1)any casino as defined in section 6 of P.L.1977, c.110 (C.5:12-6) approved by the Casino Control Commission that contains at least 150 stand-alone slot machines, 10 table games, or some combination thereof approved by the commission, which machines and games are available to the public for wagering; and

(2)any casino simulcasting facility approved by the Casino Control Commission pursuant to section 4 of P.L.1992, c.19 (C.5:12-194) that contains a simulcast counter and dedicated seating for at least 50 simulcast patrons or a simulcast operation and at least 10 table games, which simulcast facilities and games are available to the public for wagering.

L.2005,c.383,s.5.



Section 26:3D-60 - Hotel, Motel, Lodging Establishment, Smoking Permitted, Certain Areas.

26:3D-60 Hotel, motel, lodging establishment, smoking permitted, certain areas.
6. a. The person having control of a hotel, motel or other lodging establishment may permit smoking in up to 20% of its guest rooms.

b.Nothing in this section shall be construed to require a hotel, motel or other lodging establishment to provide a nonsmoking room to a guest if all the designated nonsmoking rooms are occupied.

L.2005,c.383,s.6.



Section 26:3D-61 - Signage, Requirements.

26:3D-61 Signage, requirements.
7. a. The person having control of an indoor public place or workplace shall place in every public entrance to the indoor public place or workplace a sign, which shall be located so as to be clearly visible to the public and shall contain letters or a symbol which contrast in color with the sign, indicating that smoking is prohibited therein, except in such designated areas as provided pursuant to this act. The sign shall also indicate that violators are subject to a fine. The person having control of the indoor public place or workplace shall post a sign stating "Smoking Permitted" in letters at least one inch in height or marked by the international symbol for "Smoking Permitted" in those areas where smoking is permitted.

b.The provisions of this section shall not be construed to prevent a lessee of the workplace, or space within the building or indoor public place, from enforcing the smoking restrictions imposed by the owner or operator of a commercial or other office building or other indoor public place.

L.2005,c.383,s.7.



Section 26:3D-62 - Violations, Fines, Penalties; Enforcement.

26:3D-62 Violations, fines, penalties; enforcement.

8. a. The person having control of an indoor public place or workplace shall order any person smoking in violation of this act to comply with the provisions of this act. A person, after being so ordered, who smokes in violation of this act is subject to a fine of not less than $250 for the first offense, $500 for the second offense and $1,000 for each subsequent offense. A penalty shall be recovered in accordance with the provisions of subsections c. and d. of this section.

b.The Department of Health or the local board of health or the board, body, or officers exercising the functions of the local board of health according to law, upon written complaint or having reason to suspect that an indoor public place or workplace covered by the provisions of this act is or may be in violation of the provisions of this act, shall, by written notification, advise the person having control of the place accordingly, and order appropriate action to be taken. A person receiving that notice who fails or refuses to comply with the order is subject to a fine of not less than $250 for the first offense, $500 for the second offense, and $1,000 for each subsequent offense. In addition to the penalty provided herein, the court may order immediate compliance with the provisions of this act.

c.A penalty recovered under the provisions of this act shall be recovered by and in the name of the Commissioner of Health or by and in the name of the local board of health. When the plaintiff is the Commissioner of Health, the penalty recovered shall be paid by the commissioner into the treasury of the State. When the plaintiff is a local board of health, the penalty recovered shall be paid by the local board into the treasury of the municipality where the violation occurred.

d.A municipal court shall have jurisdiction over proceedings to enforce and collect any penalty imposed because of a violation of this act if the violation has occurred within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Process shall be in the nature of a summons or warrant and shall issue only at the suit of the Commissioner of Health, or the local board of health, as the case may be, as plaintiff.

e.The penalties provided in subsections a. and b. of this section shall be the only civil remedy for a violation of this act, and there shall be no private right of action against a party for failure to comply with the provisions of this act.

L.2005, c.383, s.8; amended 2012, c.17, s.331.



Section 26:3D-63 - Supersedure Of Other Law, Etc.

26:3D-63 Supersedure of other law, etc.
9.The provisions of this act shall supersede any other statute, municipal ordinance and rule or regulation adopted pursuant to law concerning smoking in an indoor public place or workplace, except where smoking is prohibited by municipal ordinance under authority of R.S.40:48-1 or 40:48-2, or by any other statute or regulation adopted pursuant to law for purposes of protecting life and property from fire or protecting public health, and except for those provisions of a municipal ordinance which provide restrictions on or prohibitions against smoking equivalent to, or greater than, those provided under this act.

L.2005,c.383,s.9.



Section 26:3D-64 - Rules, Regulations.

26:3D-64 Rules, regulations.

10.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2005, c.383, s.10; amended 2012, c.17, s.332.



Section 26:3E-1 - "Restaurant" Defined

26:3E-1. "Restaurant" defined
As used in this act "restaurant" means any facility or part thereof in which food is prepared and provided or served for consumption on the premises but shall not include mobile food establishments or any temporary food establishment which operates at a fixed location for a limited period of time in connection with a fair, carnival, public exhibition or similar transitory gathering or charitable fund raising event.

L.1983, c. 488, s. 1.



Section 26:3E-2 - Choke Prevention Techniques; Display Of Posters; Pamphlets

26:3E-2. Choke prevention techniques; display of posters; pamphlets
The proprietor, or in the case of a public or nonprofit restaurant, the manager or administrator of a restaurant shall:

a. Ensure that posters prepared by the State Department of Health which illustrate choke prevention techniques are prominently displayed in food preparation and service areas of the restaurant; and

b. Have pamphlets illustrating choke prevention techniques available for free distribution to customers or patrons of the restaurant.

L.1983, c. 488, s. 2.



Section 26:3E-3 - Instructional Posters; Preparation And Distribution

26:3E-3. Instructional posters; preparation and distribution
The Department of Health shall prepare instructional posters and pamphlets which illustrate choke prevention techniques such as the "Heimlich Maneuver" and distribute the posters and pamphlets to local boards of health for distribution to restaurants.

L.1983, c. 488, s. 3.



Section 26:3E-3.1 - Posters Provided By Department Of Health

26:3E-3.1. Posters provided by Department of Health
The Department of Health, through local boards of health, shall make available to school districts, instructional posters and pamphlets prepared pursuant to P.L.1983, c.488 (C.26:3E-1 et seq.).



L.1989, c.302, s.2.



Section 26:3E-4 - Obligation To Remove Food Lodged In Another Persons Throat

26:3E-4. Obligation to remove food lodged in another persons throat
Except as otherwise provided by law, no person shall be obligated to remove or assist in removing or attempting to remove food which may become lodged in a person's throat.

L.1983, c. 488, s. 4.



Section 26:3E-5 - Violations; Penalty; Action For Recovery

26:3E-5. Violations; penalty; action for recovery
Any restaurant proprietor, or in the case of a public or nonprofit restaurant, manager or administrator who violates the provisions of this act shall be subject to a penalty of not less than $50.00 or more than $100.00 to be sued for and recovered in a civil action commenced by the State in a summary proceeding in the Superior Court pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

L.1983, c. 488, s. 5.



Section 26:3E-6 - Rules And Regulations

26:3E-6. Rules and regulations
The Commissioner of Health shall promulgate all necessary regulations to carry out this act.

L.1983, c. 488, s. 6.



Section 26:3E-14 - Fact Sheet Distributed To Restaurants Relative To Nut Allergies; Definitions.

26:3E-14 Fact sheet distributed to restaurants relative to nut allergies; definitions.

1.The Commissioner of Health, in consultation with the New Jersey Restaurant Association, shall prepare a fact sheet, to be directed to restaurant managers and staff, which is designed to explain nut allergies and the health-related consequences to persons with nut allergies who are exposed to food items that contain or are prepared with nut products, and includes a recommendation that restaurants identify such food items on their menus. The commissioner shall make this fact sheet available to local boards of health by electronic or other means of distribution, and local health officers shall furnish this information to restaurants at the time of inspection.

As used in this section:

"Nut" means peanuts and tree nuts, including, but not limited to, almonds, brazil nuts, cashews, hazelnuts, filberts, macadamia nuts, pecans, pistachios, and walnuts; and

"Restaurant" means an establishment in which the principal business is the sale of food for consumption on the premises.

L.2005, c.26, s.1; amended 2012, c.17, s.333.



Section 26:3E-15 - "Ask Before You Eat" Public Information Campaign.

26:3E-15 "Ask Before You Eat" public information campaign.

2.The Commissioner of Health shall conduct, within the limits of monies appropriated pursuant to this act, a public information campaign regarding food allergies, to be known as "Ask Before You Eat." The public information campaign shall be designed to inform the public about food allergies and the health-related consequences, including anaphylaxis, to persons with such allergies who are exposed to food items that contain or are prepared with ingredients that trigger severe allergic reactions, such as peanuts, tree nuts, and seafood.

L.2005, c.26, s.2; amended 2012, c.17, s.334.



Section 26:3E-16 - Findings, Declarations Relative To Provision Of Calorie Information By Certain Chain Restaurants.

26:3E-16 Findings, declarations relative to provision of calorie information by certain chain restaurants.

1.The Legislature finds and declares that:

a.Research continues to demonstrate that there is a strong link between diet and health; in 2004, an estimated 65% of adults in the United States were overweight or obese and 18% of children and adolescents were overweight; today there are nearly twice as many overweight children and almost three times as many overweight adolescents as there were in 1980; while the rates of overweight and obesity are rising, Americans are increasingly eating meals away from home, and the food industry spends millions of dollars every year encouraging families to eat in restaurants and other food establishments; in 1970, Americans spent just 26% of their food budget eating away from home, but currently, Americans spend almost half of their food dollars dining out; furthermore, portion sizes in restaurants have been increasing and it is not uncommon for a restaurant entree to provide half of an individual's total recommended daily allowance of calories, fat and sodium;

b.Surveys conducted by academicians from the University of Arkansas and Villanova University, and reported in the American Journal of Public Health article entitled "Attacking the Obesity Epidemic: The Potential Health Benefits of Providing Nutrition Information in Restaurants," showed that levels of calories and saturated fats in less-healthful restaurant items were significantly underestimated by consumers; actual fat and saturated fat levels were twice consumers' estimates and calories approached two times more than what consumers expected; based on these findings, the authors of the article conducted an experiment demonstrating that for food items for which levels of calories, fat and saturated fats substantially exceeded consumers' expectations, the provision of nutrition information had a significant influence on product attitude, purchase intention, and choice;

c.A recent report of the Surgeon General of the United States on overweight and obesity recommended that the food industry provide reasonable food and beverage portions and increase the availability of nutrition information on foods prepared and eaten away from home; and

d.Therefore, it is in the public's interest to enable families to make more informed choices about a significant part of their diets and help reduce the problem of overweight and obesity in the State.

L.2009, c.306, s.1.



Section 26:3E-17 - Requirements For Certain Retail Food Establishments.

26:3E-17 Requirements for certain retail food establishments.

2.Notwithstanding any provision of law to the contrary:

a. (1) A retail food establishment using a standard printed menu shall list next to each food or beverage item on the menu, the total number of calories for that item as usually prepared and offered for sale;

(2)A retail food establishment using a menu board system or similar signage shall list next to each food or beverage item on the board or sign, the total number of calories for that item as usually prepared and offered for sale;

(3)A retail food establishment that has a drive-through window shall display calorie content values either on the drive-through menu board or on an adjacent stanchion visible at the point of ordering, and the calorie content values shall be posted adjacent to their respective menu item names as clearly and conspicuously as the price or menu item is on the drive-through menu board; and

(4)A retail food establishment which offers alcoholic beverages for sale may, as an alternative to listing calorie information for each individual alcoholic beverage, list the average caloric value for beers, wines, and spirits as established by the United States Department of Agriculture, Agriculture Research Service in the National Nutrient Database for Standard Reference.

A retail food establishment that lists the average caloric values for alcoholic beverages pursuant to this paragraph shall add to the labeling the following statement: "Signature drinks or liqueurs with added ingredients may increase calorie content."

b.The calorie information listed pursuant to paragraphs (1) and (2) of subsection a. of this section shall be posted clearly and conspicuously adjacent or in close proximity to the applicable menu item using a font and format that is at least as prominent, in size and appearance, as that used to post either the name or price of the menu item.

The calorie content values required by this act shall be based upon a verifiable analysis of the menu item, which may include the use of nutrient databases, laboratory testing, or other reliable methods of analysis, and shall be rounded to the nearest 10 calories for calorie content values above 50 calories and to the nearest five calories for calorie content values 50 calories and below.

c.The provisions of this section shall apply to each menu item that is served in portions the size and content of which are standardized.

d.For menu items that come in different flavors and varieties but that are listed as a single menu item, the minimum to maximum numbers of calories for all flavors and varieties of that item shall be listed on the menu, menu board, or stanchion, as applicable, for each size offered for sale.

e. (1) The disclosure of calorie information on a menu, menu board, or stanchion next to a standard menu item that is a combination of at least two standard menu items on the menu, menu board, or stanchion, shall, based upon all possible combinations for that standard menu item, include both the minimum and the maximum amount of calories. If there is only one possible total amount of calories, that total shall be disclosed.

(2)The disclosure of calorie information on a menu, menu board, or stanchion next to a standard menu item that is not an appetizer or dessert, but is intended to serve more than one individual, shall include both:

(a)the number of individuals intended to be served by the standard menu item; and

(b)the calorie information per individual serving.

If the standard menu item is a combination of at least two standard menu items, the disclosure shall, based upon all possible combinations for that standard menu item, include both the minimum and the maximum amount of calories. If there is only one possible total amount of calories, that total shall be disclosed.

f.Nothing in this section shall prohibit a retail food establishment from providing additional nutrition information to its customers for each food or beverage item listed on its menu.

g.The provisions of this section shall not apply to any:

(1)item not listed on a standard printed menu or menu board system or similar signage, including, but not limited to, condiments or other products placed on a table or counter for general use; or

(2)daily specials, temporary menu items appearing on the menu for less than 60 days per calendar year, customized orders, or food or beverage items from a consumer self-serve salad bar or buffet.

h. (1) The Department of Health or the local board of health or the board, body, or officers exercising the functions of the local board of health according to law, upon written complaint or having reason to suspect that a violation of this act has occurred, shall, by written notification, advise the proprietor of the retail food establishment accordingly and order appropriate action to be taken.

(2)A proprietor of a retail food establishment who violates the provisions of this section by failing to provide the information about food and beverage items as required in this section, or knowingly misstating the number of calories in a food or beverage item, shall be subject to a penalty of not less than $50 or more than $100 for the first offense, and not less than $250 or more than $500 for the second or any subsequent offense. A municipal court shall have jurisdiction over proceedings to enforce and collect any penalty imposed because of a violation of this act, if the violation has occurred within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Process shall be in the nature of a summons or warrant and shall issue only at the suit of the Commissioner of Health, or the local board of health, as the case may be, as plaintiff.

When the plaintiff is the Commissioner of Health, the penalty recovered shall be paid by the commissioner into the treasury of the State. When the plaintiff is a local board of health, the penalty recovered shall be paid by the local board into the treasury of the municipality where the violation occurred.

i.The provisions of this section shall not be construed to create or enhance any claim, right of action, or civil liability that did not previously exist under State law or limit any claim, right of action, or civil liability that otherwise exists under State law.

j.There shall be no private right of action against the proprietor of a retail food establishment for failure to comply with the provisions of this section.

k.To the extent consistent with federal law, the provisions of this section, as well as any other State law that regulates the disclosure of caloric information, shall be a matter of Statewide concern and shall occupy the entire field of regulation regarding the disclosure of caloric information by a retail food establishment, as well as content required to be posted on menus, menu board systems or similar signage, or stanchions, as applicable. No ordinance or regulation of a local government or local board of health shall regulate the dissemination of caloric information or the content required to be placed on menus, menu board systems or similar signage, or stanchions by a retail food establishment. Any local government or local board of health ordinance or regulation that violates this prohibition is void and shall have no force or effect.

l.As used in this section, "retail food establishment" means a fixed restaurant or any similar place that is part of a chain with 20 or more locations nationally and doing business

(1)under the same trade name or under common ownership or control or

(2)as franchised outlets of a parent business,

the principal activity of which consists of preparing for consumption within the establishment a meal or food to be eaten on the premises or picked up at a drive-through window.

L.2009, c.306, s.2; amended 2012, c.17, s.335.



Section 26:3E-18 - Rules, Regulations.

26:3E-18 Rules, regulations.

3.The Commissioner of Health shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2009, c.306, s.3; amended 2012, c.17, s.336.



Section 26:4-1 - "Communicable Disease" Defined

26:4-1. "Communicable disease" defined
As used in this chapter, "communicable disease" means any infectious or contagious disease so declared or defined by law or which has been or may hereafter be declared a "communicable disease" by the state department of health.



Section 26:4-2 - Powers Of State Department And Local Board.

26:4-2 Powers of State department and local board.

26:4-2. In order to prevent the spread of disease affecting humans, the Department of Health, and the local boards of health within their respective jurisdictions and subject to the State sanitary code, shall have power to:

a.Declare what diseases are communicable.

b.Declare when any communicable disease has become epidemic.

c.Require the reporting of communicable diseases.

d.Maintain and enforce proper and sufficient quarantine, wherever deemed necessary.

e.Remove any person infected with a communicable disease to a suitable place, if in its judgment removal is necessary and can be accomplished without any undue risk to the person infected.

f.Disinfect any premises when deemed necessary.

g.Remove to a proper place to be designated by it all articles within its jurisdiction, which, in its opinion, shall be infected with any matter likely to communicate disease and to destroy such articles, when in its opinion the safety of the public health requires it.

In the event the Governor declares a public health emergency, the department shall oversee the uniform exercise of these powers in the State and the local board of health shall be subject to the department's exercise of authority under this section.

amended 2005, c.222, s.31; 2012, c.17, s.337.



Section 26:4-3 - Evaluation Of Destroyed Goods; Reimbursement Of Owner

26:4-3. Evaluation of destroyed goods; reimbursement of owner
Whenever the state department or a local board, in order to prevent the spread of communicable disease, destroys any goods, it shall make an inventory of the goods, and immediately certify the value of them. The certification shall be made to the state treasurer, in case the goods were destroyed by the state department, and to the treasurer of the proper municipality, in case of destruction by the local board.

The state treasurer or local treasurer, as the case may be, shall pay to the owner of the goods, or his legal representatives, the sum so certified.



Section 26:4-4 - Notice To Local Board To Control Disease; Proceeding To Compel Action

26:4-4. Notice to local board to control disease; proceeding to compel action
Whenever within the jurisdiction of a local board there is a person infected with any communicable disease, the State department may cause a notice in writing, signed by the Commissioner of Health, to be sent to the local board requiring it to take action for the restriction of the spread of the communicable disease within the time specified in the notice.

If no action is taken by the local board within the time specified in the notice, the State department may bring a proceeding in lieu of prerogative writ to compel the local board to take the action ordered in the notice.

Amended by L.1953, c. 26, p. 472, s. 35.



Section 26:4-5 - Closing Public Or Private Schools By Reason Of Epidemic

26:4-5. Closing public or private schools by reason of epidemic
Each local board may declare any epidemic or cause of ill health to be so injurious or hazardous as to make it necessary to close any or all of the public or private schools within the jurisdiction of the board.

No public school shall be closed except by the direction of the body having the control or direction of such school. Any such body may cause any school under its control to be closed, if, in its judgment, such closing is necessary because of the injurious or hazardous nature of an epidemic or cause of ill health.



Section 26:4-6 - Prohibiting Attendance Of Teachers Or Pupils

26:4-6. Prohibiting attendance of teachers or pupils
Any body having control of a school may, on account of the prevalence of any communicable disease, or to prevent the spread of communicable diseases, prohibit the attendance of any teacher or pupil of any school under their control and specify the time during which the teacher or scholar shall remain away from school.

a. (Deleted by amendment.)

b. (Deleted by amendment.)

c. (Deleted by amendment.)

Amended by L.1974, c. 150, s. 4, eff. Nov. 11, 1974.



Section 26:4-8.1 - Immunization At Public Expense

26:4-8.1. Immunization at public expense
The State Department of Health and Local Boards of Health may provide at public expense, the necessary equipment, materials and services for immunizing people from the diseases which pupils are required to be immunized against by the State Sanitary Code or for diseases against which immunization may be recommended by the State Department of Health.

L.1974, c. 150, s. 5, eff. Nov. 11, 1974.



Section 26:4-9 - Epidemic In State Institution

26:4-9. Epidemic in state institution
Whenever an epidemic shall occur in an institution maintained in whole or in part by the state, the state department shall immediately take all necessary measures to check and control the epidemic.



Section 26:4-12 - Prohibiting Sale Of Dairy Product Contaminated By Communicable Disease

26:4-12. Prohibiting sale of dairy product contaminated by communicable disease
When the state department shall have reason to believe that any milk, cream, skimmed milk, or other dairy product has been contaminated by the emanations, exhalations or discharges of any person affected with any communicable disease, or that any such dairy product has been or is produced, stored or kept on any premises upon which any source of a communicable disease exists, the department may issue an order in writing prohibiting the transportation or sale of such dairy product.



Section 26:4-13 - Removal Of Order Prohibiting Sale

26:4-13. Removal of order prohibiting sale
Every person upon whom any such order may be served shall obey it. The prohibition shall continue until the state department shall have had an opportunity to examine the matter, and shall have removed the prohibition by the service of another order in writing signed by the proper representative of the department.



Section 26:4-14 - Penalty For Violation Of Prohibition

26:4-14. Penalty for violation of prohibition
Any person upon whom any such order of prohibition has been served who shall, prior to the removal of the prohibition, transport or sell any milk, cream, skimmed milk or other dairy product contrary to such prohibition, shall be liable to a penalty of one hundred dollars; and any other person who shall knowingly transport or sell any such dairy product so prohibited shall be liable to a penalty of one hundred dollars.



Section 26:4-15 - Reporting Of Communicable Diseases By Physicians

26:4-15. Reporting of communicable diseases by physicians
Every physician shall, within 12 hours after his diagnosis that a person is ill or infected with a communicable disease or other disease required by any law of this State, the State Sanitary Code, or ordinance, to be reported, report such diagnosis and such related information as may be required by the State Department of Health.

In cases of venereal diseases, the report shall be made to the State Department of Health, and in other cases to the health officer or other officer or employee designated to receive such reports by the local board of health having jurisdiction of the area wherein the diagnosis was made, which officer or employee the local board of health is hereby authorized to designate.

The report shall be in writing, and shall include the name of the reporting physician, the name of the disease, the name, age and precise location of the person ill or infected with the disease and such other information as may be required by regulation of the State Department of Health.

Amended by L.1954, c. 263, p. 948, s. 1.



Section 26:4-16 - Reporting Of Communicable Diseases By House Owner Or Householder

26:4-16. Reporting of communicable diseases by house owner or householder
Every house owner or householder who has reason to believe that any person living, dwelling or being in any building under his control is ill or infected with any disease required by law or the State Sanitary Code to be reported shall, when no physician has professionally attended the ill or infected person, within 12 hours after discovering the same, report the fact in person, by telephone or in writing to the health officer or other officer or employee designated to receive such reports by the local board of health having jurisdiction of the area.

Amended by L.1954, c. 263, p. 949, s. 2.



Section 26:4-17 - Physicians To Report Persons Affected With Disease On Dairy Premises

26:4-17. Physicians to report persons affected with disease on dairy premises
Every physician who shall attend any person ill or infected with any communicable disease required by law or the State Sanitary Code to be reported, on any premises where milk is produced for sale or distribution, shall report such fact to the State Department of Health within 12 hours after he has first ascertained that any such person is ill or infected with any of said diseases.

The report shall be in writing and shall state the nature of the disease, the name of the person who is ill or infected with the disease, the location of the place where the person is ill or infected, the name of the owner or manager of the dairy premises if the same can be ascertained and such other information as may be required by regulation of the State Department of Health.

Amended by L.1954, c. 263, p. 949, s. 3.



Section 26:4-18 - Report When Member Of Family Of Sick Person Is Employed On Dairy Premises

26:4-18. Report when member of family of sick person is employed on dairy premises
Every physician who shall attend any person ill or infected with any of the communicable diseases required by law or the State Sanitary Code to be reported, having knowledge that a member of the family of, or any person living in the same family with, the ill or infected person is employed on any dairy premises where milk is produced for sale or distribution, shall report such fact to the State Department of Health in writing, within 12 hours after the physician has ascertained that such person is ill or infected or within 12 hours after gaining the information above mentioned.

The report shall state the name of the person who is ill or infected, the nature of the disease, the location of the place where such person is ill or infected, the name of the member of the family or person living in the same family who is employed on the dairy premises, the name of the owner or manager thereof if it can be ascertained, the location of the dairy premises where such person is employed and such other information as may be required by regulation of the State Department of Health.

Amended by L.1954, c. 263, p. 950, s. 4.



Section 26:4-19 - Report Of Persons Affected With Communicable Diseases In Institutions

26:4-19. Report of persons affected with communicable diseases in institutions
Every physician, superintendent or other person having control or supervision over a State, county or municipal hospital, sanatorium or other public or private institution in which any person ill or infected with any disease required by law or the State Sanitary Code to be reported is received for care or treatment shall, within 24 hours after any such patient has been received into the institution, report the fact to the health officer or other officer or employee designated to receive such reports by the local board of health having jurisdiction over the territory in which the institution is located.

The report shall be in writing in the name of the physician, superintendent or other person having charge over the institution and shall set forth the name and age of the ill or infected person and the exact place of his residence or the name of the place from which he was received into the institution, together with the date upon which he was received and such other information as may be required by regulation of the State Department of Health.

Amended by L.1954, c. 263, p. 950, s. 5.



Section 26:4-20 - Transmission Of Duplicate Of Report From Institutions In Certain Cases

26:4-20. Transmission of duplicate of report from institutions in certain cases
Every person designated by any local board of health to receive reports of communicable diseases who shall receive any report of sickness from a physician, superintendent or other person having charge over any institution referred to in section 26:4-19 of this title shall, when the sick person referred to in the report resides in some municipality other than that in which the institution is located, make a duplicate of any such report received by him and transmit the same, within twenty-four hours after the receipt of the original, by mail, to the officer designated to receive the reports in the locality in which the sick person resided before being admitted into the institution.



Section 26:4-21 - Certificate Of Cases Reported To Local Board

26:4-21. Certificate of cases reported to local board
On the thirtieth day of June and the thirty-first day of December in each year every physician, house owner or householder making any report of a communicable disease shall receive from the officer to whom the report was made during the preceding six months a certificate in writing under the hand of the officer setting forth the number of names reported.



Section 26:4-22 - Fee For Cases Reported To Local Board

26:4-22. Fee for cases reported to local board
The certificate, when presented to the proper disbursing officer of the municipality within which the affected person may have been, shall entitle the person making the report to receive the sum of ten cents for each name certified to have been reported, unless the report shall be found to have been erroneous.



Section 26:4-23 - Register Of Reported Cases; Inspection

26:4-23. Register of reported cases; inspection
The facts contained in the report of a communicable disease shall be entered by the officer to whom the report is delivered in a register kept for that purpose.

The register shall be subject to the inspection of the local board and its proper officers and to the state department and its officers only.



Section 26:4-24 - Reports Of Local Boards To State Department

26:4-24. Reports of local boards to state department
The officer to whom the report of a communicable disease is delivered and whose duty it is to make a record of the same, shall, at least once each week, and daily when required by the state department, transmit by mail the facts stated therein to the state department and shall upon request by the state department give full information concerning the measures employed by the local board to prevent the spread of the diseases mentioned in the reports, which facts and information shall be conveyed to the state department in writing.

Proof that the state department has not received the report of such facts and information from any officer shall be prima facie evidence that the same has not been transmitted to the department by the officer.



Section 26:4-26 - Fee For Cases Reported To State Department

26:4-26. Fee for cases reported to state department
Upon presentation of a certificate of the number of cases reported to the State Department pursuant to section 26:4-24 of the Revised Statutes at least once per year the officer shall be entitled to receive from the proper disbursing officer of the municipality within the limits of which the sickness reported occurred, the sum of ten cents ($0.10) for each case certified as having been reported.

Amended by L.1953, c. 325, p. 1872, s. 1.



Section 26:4-27 - Definitions

26:4-27. Definitions
As used in this article:

"Venereal disease" includes syphilis, gonorrhea, chancroid, lymphogranuloma venereum and granuloma inguinale.

"Treating a venereal disease" includes the treatment of or attempt to treat a venereal disease by prescription, formula, patented or proprietary medicine or compound or otherwise, or the sale or gift, for the purpose of treating or attempting to treat such a disease, of any prescription, formula, patented or proprietary medicine or compound which either by itself or in connection with any other treatment, medicine, or compound is claimed to be useful, or to cure, relieve, or arrest in any way any venereal disease.

"Licensed health officer" shall mean and include only a person holding office as a local health officer who holds a valid health officer's license issued by the State Department of Health.

Amended by L.1945, c. 104, p. 448, s. 1.



Section 26:4-28 - Venereal Diseases Declared Infectious And Communicable

26:4-28. Venereal diseases declared infectious and communicable
Syphilis, gonorrhea, chancroid, lymphogranuloma venereum and granuloma inguinale are hereby declared to be infectious and communicable diseases, dangerous to the public health.

Amended by L.1945, c. 104, p. 448, s. 2.



Section 26:4-29 - Determination Of Infectiousness; Review

26:4-29. Determination of infectiousness; review
A case of venereal disease shall be regarded as infectious until a physician licensed to practice medicine has examined the case and reported to the local board that the case is not infectious, but if in the opinion of the local board of the jurisdiction the protection of the public health requires it, the board may review the case and cause a medical examination of any such case to be made by a physician designated by the board, and the opinion of such physician as to the infectiousness or noninfectiousness of the case shall be final.



Section 26:4-30 - Examination Of Suspected Person On Report From Director

26:4-30. Examination of suspected person on report from director
When a local board or health officer receives a report from the director or from any person authorized by the director to make such report, that a person within the jurisdiction of the local board or health officer is, or is suspected to be, suffering from or infected with a venereal disease, the board or health officer may cause a medical examination to be made of the person for the purpose of ascertaining whether or not such person is in fact suffering from or infected with such disease.



Section 26:4-31 - Duty Of Suspected Person To Be Examined; Sex Of Examining Physician

26:4-31. Duty of suspected person to be examined; sex of examining physician
Any person requested by the local board or health officer to be examined under the authority of section 26:4-30 of this title shall submit to examination and permit necessary specimens of blood or bodily discharges to be taken for laboratory examination.

The examination shall be made by a physician of the same sex as the person being examined if the latter so requests.



Section 26:4-32 - Prostitute; Examination; Certificate Prohibited

26:4-32. Prostitute; examination; certificate prohibited
A prostitute or other lewd person shall be considered a suspected person within the meaning of section 26:4-30 of this title and may be required to submit to examination at any time.

No certificate of freedom from venereal disease shall be issued to any prostitute under any circumstances whatever.



Section 26:4-33 - Discovery Of Sources Of Infection

26:4-33. Discovery of sources of infection
The local board shall use all reasonable means to ascertain the existence of any case of venereal disease within its jurisdiction. It shall investigate any case or suspected case that is not under the care of a reputable physician, and shall ascertain so far as is possible every source of infection and every exposure to infection.



Section 26:4-34 - Duty Of Attending Physician

26:4-34. Duty of attending physician
The physician in attendance upon a person having an infectious venereal disease, or suspected of having such disease, shall instruct the person in the precautionary measures for preventing the spread of the disease and the necessity for systematic and prolonged treatment. He also shall furnish to the person printed instructions for preventing infection, to be supplied to the physician by the state department on request.



Section 26:4-35 - Examination And Isolation Of Infected Person Failing To Report To Attending Physician

26:4-35. Examination and isolation of infected person failing to report to attending physician
If a person in the infectious stage of a venereal disease shall fail to report as directed to the physician in attendance on him for treatment, the physician shall report such failure to the local board, or to the state department which shall forward the information to the local board.

The local board may require such person to be examined as provided in sections 26:4-30 and 26:4-31 of this title. If upon examination the person is found to be suffering from a venereal disease in its infectious stage and does not present evidence to show that he is being regularly treated by a reputable physician for the disease, he shall be isolated as described in sections 26:4-36 and 26:4-37 of this title.



Section 26:4-36 - Quarantine; Persons Who May Be Quarantined; Duration; Penalty

26:4-36. Quarantine; persons who may be quarantined; duration; penalty
Quarantine for venereal disease has the purpose of preventing transmission of venereal diseases and shall mean and include, restriction of the actions, behavior and movements of a person or confinement to a defined place and area.

A local board or health officer or any physician shall report to the State department, and any licensed health officer or the State Director of Health or the authorized representative of either may quarantine for venereal disease the following persons:

a. Any person who has or who is believed upon reasonable grounds to have a venereal disease in its infectious stage, if he is likely to spread the disease to others by reason of his failure or refusal to submit to treatment or by reason of his habits, or for any other reason.

b. Any person who refuses or neglects to submit to a medical examination for venereal disease required under authority of any section of this article.

c. Any person who refuses or neglects to supply, or to permit to be taken, the specimens required or requested under authority of any section of this article.

d. Any person who refuses or neglects to submit to treatment for a venereal disease in an infectious stage.

Such quarantine shall continue until the infected person is free from the disease or until such time as in the judgment of the health officer or his authorized representative who established the quarantine or by the State director or his authorized representative, it shall be safe for such infected person to be released from quarantine.

Any person included in paragraphs b, c or d of this section shall be liable to the penalty provided for in section 26:4-49 in addition to the imposition of the penalty prescribed by section 26:4-129.

Amended by L.1945, c. 104, p. 449, s. 3.



Section 26:4-37 - Quarantine, Restrictions, Proceedings, Report

26:4-37. Quarantine, restrictions, proceedings, report
26:4-37. In establishing quarantine for venereal disease, the licensed health officer or the State Commissioner of Health, or the authorized representative of either shall by notice in writing define the restriction of the actions, behavior and movements of the person or the place and the limits of the area within which the person is to be quarantined. Such person while so quarantined shall observe and obey said notice restricting his actions, behavior and movements or remain within the place and area defined by said health officer, director or representative in said notice. The custodian, if any, of such person shall safely keep and confine said person and said notice shall be sufficient warrant and authorization therefor.

Whenever a licensed health officer or the State Commissioner of Health or the authorized representative of either shall quarantine any person for venereal disease under authority of this article, he may also order the removal of such person to the place and area within which the person is to be quarantined for venereal disease, and the person shall proceed to such place at the time and in the manner specified.

A licensed health officer or the State Commissioner of Health or the authorized representative of either one of them may file a complaint with any municipal court in the county or with the Superior Court against the following persons:

a. Any person, who while quarantined for venereal disease fails, refuses or neglects to observe and obey said notice restricting his actions, behavior and movements, or to remain within the place and area defined by said health officer, director or representative or to proceed to a place for quarantine for venereal disease at the time and in the manner specified by said health officer, director or representative.

b. Any person who fails, refuses or neglects to submit to, observe or obey the conditions of any commitment or to comply with any order made by any court under authority of this article.

c. Any of the persons included in section 26:4-36 of this article.

If a warrant issues, it shall be directed to the sheriff or any constable in the county, or any police officer.

The court shall determine the matter without a jury. If the court finds that the person is one of those listed in this section against whom a complaint may be filed, it may commit such person to a State, county, or municipal hospital which will receive the person, or to any other place or institution suitable for and willing to receive the person for detention, examination, care and treatment, whether the hospital, place or institution be located within or without the county, or to the county jail or may make any order for the examination, care or treatment of said person which may be deemed proper under the circumstances.

The complaint, commitment, and all other papers relating to the case shall be impounded and shall not be open to public inspection, and hearings shall not be open to the public.

Any person committed under the provisions of this statute shall be held in the place to which committed until discharged by the court which heard the case or by the Superior Court or by order of the Commissioner of the State Department of Health.

The local health officer having jurisdiction shall report to the State department any person quarantined for venereal disease, or upon whom a summons is served or against whom a warrant is issued under authority of this article except where the action is initiated by the State Commissioner of Health or his authorized representative.

Amended 1945,c.104,s.4; 1953,c.26,s.36; 1991,c.91,s.291.



Section 26:4-38 - Report Of Private Cases To State Department

26:4-38. Report of private cases to state department
The physician, nurse, or other person treating a venereal disease shall report the case immediately to the state department.



Section 26:4-39 - Report Of Institutional Cases To State Department

26:4-39. Report of institutional cases to state department
The physician, superintendent, or other person having control or supervision over any state, county, or municipal hospital, sanatorium, or other public or private institution shall report the following cases to the state department immediately after they are received into the institution:

a. The case of any person infected with a venereal disease, who enters the institution to receive care or treatment for the venereal disease.

b. The case of any person suffering from any other disease, who enters the institution to receive care or treatment for that disease, but who is found also to be infected with a venereal disease.



Section 26:4-40 - Contents Of Report

26:4-40. Contents of report
The report required by sections 26:4-38 and 26:4-39 of this title shall contain the following information:

a. Name, address, color, sex, nationality, and the age as nearly as practicable, of the person so infected with a venereal disease;

b. Character of the disease;

c. Probable source of infection; and

d. Whether the case has been previously reported or not; and if it has been reported, when, where, and by whom it was reported.



Section 26:4-41 - Contents Of Reports Secret; Exceptions

26:4-41. Contents of reports secret; exceptions
No person shall disclose the name or address or the identity of any person known or suspected to have a venereal disease except to the person's physician or to a health authority, or, in the event of a prosecution under this article or under the criminal law of this State, to a prosecuting officer or to the court; provided, however, that the person's physician or a health authority may disclose the name, address or identity of such person when and only when the physician or health authority shall deem such disclosure necessary in order to protect the health or welfare of the person or of his family or of the public; and provided further, that nothing herein shall be construed as in any way restricting such disclosures to the State Department of Health.

Documents, records or reports which contain or would reveal the name, address or identity of a person known or suspected to have a venereal disease or treated for such a disease shall not be open to inspection except by an authorized representative of the State Department of Health or, in the event of a prosecution under this article or under the criminal laws of this State, by a prosecuting officer or the court; provided, however, that the custodian of any such documents, records or reports may permit inspection of them by a licensed physician or a health official whenever said custodian shall deem such inspection necessary in order to protect the health or welfare of the person or of his family or of the public and the custodian of any hospital record shall permit examination of such record in connection with any claim for compensation or damages for personal injury or death resulting therefrom by any person authorized by any other law to make such examination.

Amended by L.1945, c. 103, p. 446, s. 1; L.1952, c. 78, p. 409, s. 1.



Section 26:4-46 - Free Treatment By Local Board

26:4-46. Free treatment by local board
Any person suffering from a venereal disease in the infectious stage and who is unable to pay for treatment may apply for care and treatment to the local board having jurisdiction of the place in which he resides. If the board after investigation finds that the person is in fact unable to pay for treatment, it shall be provided without cost.



Section 26:4-47 - Free Diagnosis And Treatment By State Department Of Health

26:4-47. Free diagnosis and treatment by state department of health
The State Department of Health may:

a. Provide appropriate laboratory services for the diagnosis of sexually-transmitted diseases;

b. Provide antibiotics and other appropriate drugs and biologicals for the treatment and prevention of sexually-transmitted diseases.

c. (Deleted by amendment.)

d. (Deleted by amendment.)

The Commissioner of Health may promulgate rules and regulations pertaining to payment for services and materials provided by the department hereunder, including a schedule of fees for such services and materials, consistent with the promotion of public health and the prevention of disease within the State.

Amended by L.1973, c. 74, s. 1, eff. April 11, 1973.



Section 26:4-48 - Rules And Regulations; Authority Of State Director Of Health As To Quarantine Or Examination

26:4-48. Rules and regulations; authority of State Director of Health as to quarantine or examination
The State Department shall make and enforce any rule or regulation for the quarantining and treatment of a venereal disease which it may deem necessary for the protection of the public health.

The State Department of Health shall by rule and regulation define the stages of venereal diseases to be regarded as infectious within the meaning of this article.

The State Director of Health or any person or official authorized by him in writing for that purpose shall have the same power and authority as that conferred by any section or sections of this article upon any local board of health or health officer for the purposes of isolation or quarantine or to require or request examinations or submissions of specimens or treatment, observation or care for venereal diseases.

Amended by L.1945, c. 104, p. 452, s. 5.



Section 26:4-48.1 - Optional Treatment Of Persons Opposed To Medical Treatment On Religious Grounds

26:4-48.1. Optional treatment of persons opposed to medical treatment on religious grounds
In any quarantine for venereal disease or any commitment or court order imposed by authority of this act upon any person who, since immediately prior to the onset of the person's infection with a venereal disease, has been continuously a member of a well-recognized church, the principles of which are opposed to medical treatment for disease, any requirement to follow a course of medical treatment shall be optional, but in such case the termination of the period of quarantine, commitment or applicability of the court order shall be determined by the duration of the infectious stage of the disease, as defined by the State Department of Health; provided, however, that nothing herein shall be construed as exempting any such person from any other provision of this act, including the requirements to submit to medical examination and to supply specimens or permit such specimens to be taken, where such person has or there are reasonable grounds to believe such person may have a venereal disease in an infectious stage.

L.1945, c. 104, p. 452, s. 6.



Section 26:4-49 - Additional Penalty For Second Offense

26:4-49. Additional penalty for second offense
In case a defendant shall have been twice convicted, within the space of six months, of the violation of the same provision of this article and due proof of such fact is made, the court may, in addition to the imposition of the penalty prescribed by section 26:4-129 of this Title, cause the defendant to be imprisoned, with or without hard labor, for any number of days not exceeding one for each dollar of the penalty.

Amended by L.1953, c. 26, p. 474, s. 37.



Section 26:4-49.1 - Blood Sample, Syphilis Testing For Pregnant Women.

26:4-49.1 Blood sample, syphilis testing for pregnant women.

1. Every physician attending pregnant women in the State for conditions relating to their pregnancy during the period of gestation and/or at delivery shall, in the case of every woman so attended, take or cause to be taken a sample of blood of such woman at the time of first examination and take or cause to be taken a sample of blood of the woman or from the umbilical cord of the infant at the time of delivery of a live infant, and shall submit such sample to an approved laboratory for a standard serological test for syphilis. Every other person permitted by law to attend pregnant women in the State, but not permitted by law to take blood samples, shall cause a sample of blood of such pregnant women or postpartum woman or infant, as the case may be, to be taken by a physician duly licensed to practice medicine and surgery and have such sample submitted to an approved laboratory for a standard serological test for syphilis.

L.1938,c.41,s.1; amended 1997,c.230,s.1.



Section 26:4-49.2 - Standard Serological Test; Duty Of State Department Of Health

26:4-49.2. Standard serological test; duty of State Department of Health
For the purpose of this act a standard serological test shall be a test for syphilis approved by the State Department of Health, and shall be made at a laboratory licensed in syphilis serology by the department, or by a laboratory in this State approved to make such tests by said department, or at a laboratory outside this State approved by said department, or the health department of the state or territory of the United States or District of Columbia wherein it is located, or at a laboratory of the Armed Forces of the United States or the United States Public Health Services. Such laboratory tests as are required by this act may, at the option of the department, be performed in the laboratories of the State Department of Health without charge.

L.1938, c. 41, p. 116, s. 2. Amended by L.1971, c. 84, s. 1, eff. April 8, 1971.



Section 26:4-49.3 - Statement Of Blood Test In Birth Or Stillbirth Report.

26:4-49.3 Statement of blood test in birth or stillbirth report.

3. In reporting every birth and stillbirth, physicians and others required to make such reports shall state on the certificate whether a blood test for syphilis has been made upon a specimen of blood taken from the woman who bore the child or from the umbilical cord of the infant for which a birth or stillbirth certificate is filed and the date when the specimen was taken.

L.1938,c.41,s.3; amended 1997,c.230,s.2.



Section 26:4-49.4 - Effective Date

26:4-49.4. Effective date
This act shall take effect January first, one thousand nine hundred and thirty-nine.

L.1938, c. 41, p. 117, s. 5.



Section 26:4-49.5 - Migrant Laborers; Definition

26:4-49.5. Migrant laborers; definition
For the purposes of this act "migrant laborer" shall mean any seasonal, temporary or migrant worker entering New Jersey and living in a tent, vehicle, building or structure used as living quarters directly or indirectly in connection with any work or place where work is being performed, whether or not rent is paid or reserved in connection with the use or occupancy of such premises.

L.1945, c. 102, p. 445, s. 1.



Section 26:4-49.6 - Examination Of Migrant Laborers; Notice To State Department Of Health

26:4-49.6. Examination of migrant laborers; notice to State Department of Health
Any migrant laborer who cannot show satisfactory evidence of examination for syphilis, gonorrhea and other venereal diseases having been performed by a health department or licensed physician within ninety days prior to entry into New Jersey shall submit to such examination as prescribed by the State Department of Health within thirty days after such entry. Said examination shall be performed by a duly licensed physician chosen by the migrant laborer or provided by the State Department of Health.

Any person who shall employ one or more migrant laborers shall notify the State Department of Health within five days of the commencement of such employment whether such person or persons have been examined as required by this section.

L.1945, c. 102, p. 446, s. 2.



Section 26:4-49.7 - Examination And Treatment By Order Of Court

26:4-49.7. Examination and treatment by order of court
1. When it appears to the Superior Court or to any municipal court, from the evidence or otherwise, that any person coming before such court on any charge, may have a venereal disease in an infectious stage, it shall be the duty of such court to order the person to submit to a medical examination for venereal diseases, in a jail or at a hospital or clinic or by such physician as may be selected or appointed for the purpose, and if found to have a venereal disease in an infectious stage to submit to treatment in such jail, hospital or clinic or by such officer or to other treatment permitted under the medical practice act.

L.1945,c.101,s.1; amended 1953,c.26,s.38; 1991,c.91,s.292.



Section 26:4-49.8 - Examination And Treatment For Venereal Disease Of Inmates Of Institutions

26:4-49.8. Examination and treatment for venereal disease of inmates of institutions
The warden or other person in charge of any jail, house of correction, or other penal or correctional institution shall require and cause a medical examination for venereal diseases to be made of any person therein confined for a period of seven days or longer and such warden or other person in charge may require such examination to be made of any person therein confined for a shorter period of time. The superintendent or other person in charge of any detention or contagious disease hospital, or any State, county or city charitable institution shall require and cause a medical examination for venereal diseases to be made of all persons admitted as soon as practicable after admission. Any board or agency operating such jail or institution shall provide a physician licensed to practice medicine and suitable facilities, equipment and supplies to examine inmates for venereal disease and to treat any inmate who is known or found to have a venereal disease and who is in need of treatment. The warden, superintendent or other person in charge of such jail or institution may isolate any inmate who refuses to submit to such examination or who refuses to permit the taking of specimens or any inmate with an infectious venereal disease. If a person has a venereal disease or if any person has refused to submit to examination or to allow specimens to be taken, the warden, superintendent or other person in charge shall notify the State department and may also notify the local health officer of the expected date of release of such person and the facts of the case. Such notification shall be made, if possible, at least five days prior to the actual date of release, and shall be made not later than the day following the date of release in any case.

L.1945, c. 101, p. 444, s. 2.



Section 26:4-57.1 - Application For Financial Aid

26:4-57.1. Application for financial aid
Any person declared by the department of health to be a carrier of the causative agent of typhoid fever, paratyphoid fever or other disease the infective agent of which is transmissible through food to other persons may apply to the director of health for financial aid for medical or surgical treatment for such carrier condition and for hospital care and maintenance. In the case of a minor the parent or guardian of such person may make such application on his behalf.



Section 26:4-57.2 - Inquiry By Director Of Health

26:4-57.2. Inquiry by director of health
Upon receipt of any such application the director shall inquire into the circumstances for the purpose of determining whether such person should properly receive medical or surgical treatment and hospital care as a result of the carrier condition and is unable to pay for such treatment and care, and whether such person is in need of aid for maintenance as a result of inability to earn a livelihood for himself or dependents because of restrictions placed upon such a carrier by the laws of this state or by regulations enacted by the state department of health to protect the public health.



Section 26:4-57.3 - Determination Of Kind And Amount Of Aid; Maximum Annual Amount

26:4-57.3. Determination of kind and amount of aid; maximum annual amount
If, after such inquiry, the director is satisfied that financial aid for any or all the purposes set forth above should be granted such person, he shall so report to the department of health setting forth facts found in said inquiry. If the department shall decide that financial aid for any or all the purposes set forth above should be granted such person, the department shall determine the kind and amount of such aid which shall be given and such aid shall then be given from state funds in such amounts, for such purpose or purposes and at such intervals as the director in conformity with the decision of the department shall certify; provided, that the total amount of such aid granted in any one fiscal year to any such carrier shall not exceed the sum of six hundred dollars.



Section 26:4-60 - Register Of Reported Cases And Examinations; Inspection

26:4-60. Register of reported cases and examinations; inspection
The local board shall cause all reports of cases of tuberculosis, and the results of any examination showing the presence of the bacilli of tuberculosis to be recorded in a register of which it shall be the custodian.

Such register shall not be open to inspection by any person other than the State department and the local board. The local board shall not permit any such report or record to be divulged so as to disclose the identity of the person to whom it relates, except as may be necessary to carry into effect the provisions of this article.

Amended by L.1977, c. 63, s. 6, eff. April 15, 1977.



Section 26:4-69 - Expenditure Of Appropriations

26:4-69. Expenditure of appropriations
The State department shall expend such sums as shall be annually appropriated for the study, treatment and prevention of tuberculosis.

Amended by L.1977, c. 63, s. 7, eff. April 15, 1977.



Section 26:4-70 - Rules And Regulations By State Department; Distribution Of Copies; Enforcement

26:4-70. Rules and regulations by state department; distribution of copies; enforcement
The State department shall make rules and regulations for the care of persons suffering with tuberculosis, and for preventing the spread of the disease.

The State department shall enforce the rules and regulations and see that they are enforced, for which purpose it may issue orders to local boards and practicing physicians. Every local board shall also enforce said rules and regulations.

Amended by L.1977, c. 63, s. 8, eff. April 15, 1977.



Section 26:4-71 - Investigation Of Reported Cases

26:4-71. Investigation of reported cases
When cases of tuberculosis are reported to the state department as required by law, the state department and the local boards shall investigate such cases for the purpose of ascertaining whether the rules and regulations of the state department are being complied with.



Section 26:4-71.3 - Leaving Hospital Against Medical Advice; Report To Local Board Of Health

26:4-71.3. Leaving hospital against medical advice; report to local board of health
If any person afflicted with tuberculosis in a communicable form shall leave any hospital against medical advice, the administrator shall report such person to the local board of health of the municipality in which such patient was residing when admitted to the hospital and to the State Commissioner of Health within 12 hours. Such report shall be in writing and shall state whether the person is afflicted with tuberculosis in a communicable form.

L.1949, c. 196, p. 656, s. 3. Amended by L.1977, c. 63, s. 9, eff. April 15, 1977.



Section 26:4-73 - Duty To Report To Local Board

26:4-73. Duty to report to local board
Whenever one or both eyes of an infant become inflamed, swollen or reddened, or show any unnatural discharge at any time within two weeks after its birth, and no licensed practitioner of medicine is in attendance upon the infant at the time, the midwife, nurse, attendant or relative having charge of such infant shall report the fact in writing, within six hours, to the local board of health having jurisdiction over the locality in which the parents of the infant reside.



Section 26:4-74 - Compulsory Treatment

26:4-74. Compulsory treatment
Upon receipt of such report the local board shall direct the parents or persons having charge of such infant to place the infant immediately under the care of a licensed physician, or under the care of the physician of the local municipal government of the locality over which the local board has jurisdiction, if the parents are unable to pay for medical services.



Section 26:4-75 - Distribution Of Copies Of Law

26:4-75. Distribution of copies of law
The local board shall furnish a copy of this article to every licensed physician, nurse, and midwife, and any other person deemed proper by the local board in the locality over which the board has jurisdiction, and the state department shall cause a sufficient number of such copies to be printed to supply each local board with the necessary quantity.



Section 26:4-76 - Free Remedies

26:4-76. Free remedies
The state department shall furnish, free of cost, to a licensed physician or midwife, any prophylactic remedy which it deems best for the prevention of ophthalmia neonatorum, together with instructions which it considers necessary for the proper administration of the same.



Section 26:4-77 - Violations; Penalty; Recovery

26:4-77. Violations; penalty; recovery
Any person who violates any of the provisions of this article shall be liable to a penalty of fifty dollars ($50.00) to be recovered in a civil action by the local board of the municipality in which the violation occurs.

Amended by L.1953, c. 26, p. 476, s. 46.



Section 26:4-78 - Report Of Suspected Cases Of Rabies

26:4-78. Report of suspected cases of rabies
Whenever a dog, cat or other animal is affected by rabies or suspected of being affected by rabies or has been bitten by an animal known or suspected to be affected by rabies, the owner or person in charge of the animal or any person having knowledge thereof, shall forthwith notify the local board having jurisdiction of the place where the animal is located. The notification shall be in writing, signed by the person making the same and shall state where the animal may be found.



Section 26:4-79 - Report By Physician Attending Person Bitten By Animal

26:4-79. Report by physician attending person bitten by animal
Every physician shall, within twelve hours after his first professional attendance upon any person bitten by a dog, cat or other animal, report to the person designated by law or by the local board, under authority of law, to receive reports of reportable communicable diseases in the municipality in which the person so bitten may be, the name, age, sex, color and the precise location of the person so bitten.



Section 26:4-80 - Report By Parent Or Guardian When Child Is Bitten And No Physician Attends

26:4-80. Report by parent or guardian when child is bitten and no physician attends
The parent or guardian of a child bitten by a dog, cat or other animal, when no physician attends such child, shall within twelve hours after first having knowledge that the child was so bitten, report to the person designated by law or by the local board, under authority of law, to receive reports of reportable communicable diseases in the municipality in which the child so bitten may be, the name, age, sex, color and the precise location of the child.



Section 26:4-81 - Report When Adult Is Bitten And No Physician Attends

26:4-81. Report when adult is bitten and no physician attends
If an adult is bitten by a dog, cat or other animal and no physician attends him, the adult, or if he is incapacitated, the person caring for him, shall report to the person designated by law or by the local board of health to receive reports of communicable diseases in the municipality in which the adult so bitten may be, the name, age, sex, color and the precise location of the adult.

The report shall be made within twelve hours after the adult was so bitten, or if he is incapacitated, the report shall be made within twelve hours after the person caring for him shall first have knowledge that the adult was so bitten.



Section 26:4-82 - Confining Animal Which Has Attacked Or Bitten Person

26:4-82. Confining animal which has attacked or bitten person
The local board, within its jurisdiction, may serve notice upon the owner or person in charge of a dog, cat or other animal which has attacked or bitten a person, to confine the animal at the expense of the owner or person in charge of it upon the premises of the owner or person in charge or at some other place designated in the notice, for at least ten days after the animal has attacked or bitten a person.



Section 26:4-83 - Killing Or Confining Animal Bitten By Another

26:4-83. Killing or confining animal bitten by another
The local board, within its jurisdiction, shall serve a notice, in writing, upon the owner or person in charge of a dog, cat or other animal known or suspected to have been bitten by an animal known or suspected of being affected by rabies, requiring the owner or person in charge of the animal to kill it or confine it for a period of not less than six months.



Section 26:4-84 - Confining Animals To Prevent Spread Of Rabies

26:4-84. Confining animals to prevent spread of rabies
Whenever the local board or any officer or inspector thereof has reason to believe or has been notified by the State Department that there is danger that rabies may spread within the jurisdiction of such board, such board, officer or inspector shall serve a notice, in writing, upon all persons within the jurisdiction of such board, so far as the same may be known to the board or to such officer or inspector thereof, owning or having charge of any dog, requiring such person to confine such dog, or such board, officer or inspector in lieu of serving such notice, in writing, may cause a notice to be published in the official newspaper of such municipality. Other animals may be included in the order whenever, in the opinion of such board, this is necessary.

Whenever the State Department has knowledge that any case of rabies exists among dogs or other domestic animals, within the State, and in its judgment the disease is liable to spread, the department may issue an order requiring any local board to order animals confined as provided in this section, and to cause its provisions to be enforced, by appropriate proceedings either in law or in equity.

Amended by L.1939, c. 201, p. 578, s. 1.



Section 26:4-85 - Permit To Release Animals

26:4-85. Permit to release animals
An animal confined under order of the local board shall not be released until a certificate of release has been issued by the board.



Section 26:4-86 - Examination Of Animals By Local Board

26:4-86. Examination of animals by local board
26:4-86. The local board or the duly authorized agent of such board, within its jurisdiction, shall be permitted by the owner or person in charge of a dog, cat or other animal which has attacked or bitten a person, to examine the animal at any time, and daily if desired, within a period of ten days after the animal has attacked or bitten a person, to determine whether the animal shows symptoms of rabies.

If the animal dies within the ten day confinement period or if the owner or person in charge of the animal elects to destroy the animal at any time during the confinement period, the local board may order a laboratory examination for rabies to be performed.

No person shall refuse, obstruct, or interfere with the local board in making any examination authorized pursuant to this section.



Amended 1989,c.297,s.1.



Section 26:4-87 - Local Board To Report Prevalence Of Rabies

26:4-87. Local board to report prevalence of rabies
Each local board shall furnish information to the state department concerning the prevalence of rabies within its jurisdiction whenever or as often as requested to do so by the state department.



Section 26:4-88 - Circular On Rabies; Distribution

26:4-88. Circular on rabies; distribution
The state department shall prepare a circular containing a description of the symptoms, the methods of transmission, the treatment, and the preventive measures to be taken against the spread of rabies, and, upon application, shall provide sufficient copies of the circular for distribution.

The circulars shall be furnished to the person empowered under the law to license dogs, and if there is no provision for such person within the jurisdiction of the local board of health, the local board is empowered to act. Such person or board shall apply to the state department for a sufficient number of such circulars, and shall, at the time of licensing, furnish a copy of the circular to each person who may obtain a dog license.



Section 26:4-89 - Free Pasteur Treatment

26:4-89. Free Pasteur treatment
Each local board may furnish without charge the Pasteur treatment for any indigent person, residing within its jurisdiction, who has been bitten by an animal known or suspected to be affected by rabies.

Any expense thus incurred shall be provided for by the governing body having charge of the finances of the municipality in which the indigent person resides in the same manner as the regular funds of the board are provided for.



Section 26:4-94 - Penalties; Recovery.

26:4-94 Penalties; recovery.

26:4-94. Any person who violates any of the provisions of this article, or any notice served thereunder, shall be liable to a penalty of five dollars ($5.00) for the first offense, and not less than five dollars ($5.00) nor more than fifty dollars ($50.00) for each subsequent offense, to be recovered in a civil action brought by and in the name of the State Department or a local board. Penalties hereunder shall be enforced and collected pursuant to sections 26:3-72, 26:3-77 and 26:3-78 of the Revised Statutes.

amended 1939, c.201, s.2; 1942, c.41; 1953, c.26, s.47; 2014, c.69, s.5.



Section 26:4-95 - Powers Of Municipalities Not Affected

26:4-95. Powers of municipalities not affected
Nothing in this article shall be construed to change or affect the provisions of any law authorizing the mayor or governing body of a municipality to enforce measures for the restriction and control of rabies.



Section 26:4-95.1 - Establishment And Conduct Of Virology Program; Objectives

26:4-95.1. Establishment and conduct of virology program; objectives
The State Department of Health is hereby directed to establish and conduct a virology program having as its objectives:

(a) the furnishing of services as may be necessary to establish the presence of virus diseases, and to establish epidemiological control of virus diseases as well as those services necessary to determine the effectiveness of control measures.

(b) development of improved techniques or methodologies in establishing the presence of virus diseases and the control thereof.

L.1958, c. 24, p. 74, s. 1.



Section 26:4-95.2 - Financing Virology Program

26:4-95.2. Financing virology program
The virology program shall be financed during the current fiscal year from any moneys available to the department.

L.1958, c. 24, p. 74, s. 2.



Section 26:4-95.3 - Findings, Declarations Relative To Hpv.

26:4-95.3 Findings, declarations relative to HPV.

1.The Legislature finds and declares that:

a.The human papillomavirus (HPV) is the most common sexually transmitted infection in the United States, and can be transmitted without intercourse;

b.Although most HPV infections are benign and many strains clear on their own, certain strains have serious consequences, including cervical cancer and genital warts;

c.HPV has been detected in over 90% of cervical cancer cases, and the American Cancer Society estimates that over 9,700 new cases of HPV-related cervical cancer will occur in the United States this year; and

d.It is appropriate to take measures through education to significantly reduce medical problems and deaths attributable to HPV.

L.2007, c.134, s.1.



Section 26:4-95.4 - Public Awareness Campaign About Hpv.

26:4-95.4 Public awareness campaign about HPV.

3. a. The Commissioner of Health, in consultation with the Commissioner of Education and the Director of the Division on Women in the Department of Children and Families, shall establish a public awareness campaign to inform the general public about the clinical significance and public health implications of the human papillomavirus, including its causes and the most effective means of prevention and treatment. The public awareness campaign shall be established in accordance with accepted public health practice and recommendations of the federal Centers for Disease Control and Prevention, and within the limits of available funds and any other resources available for the purposes thereof.

b.The commissioner shall prepare a patient information brochure regarding the human papillomavirus, including its causes and the most effective means of prevention and treatment. The department shall distribute the pamphlet, at no charge, to all pediatricians in the State. The department shall update the pamphlet as necessary, and shall make additional copies of the pamphlet available to other health care providers upon request.

L.2007, c.134, s.3; amended 2012, c.16, s.51; 2012, c.17, s.338.



Section 26:4-96 - Laboratory Supplies

26:4-96. Laboratory supplies
The state department may prepare in the state bacteriological laboratory culture media, stains, solutions, cultures, cultural products, and other laboratory supplies which may be useful to the county or municipal laboratories, physicians, or pharmacists in this state.

Such materials may be sold at prices fixed by the state department to county and municipal laboratories, physicians, and pharmacists in this state under rules and regulations adopted by the department.



Section 26:4-97 - Disposition Of Receipts From Sale Of Supplies

26:4-97. Disposition of receipts from sale of supplies
All moneys received from the sale of such laboratory supplies shall be paid by the state department to the state treasurer and shall be added to the amount appropriated for the support of the bacteriological laboratory, and shall be expended by the state department for the maintenance of the laboratory.



Section 26:4-98 - Impure Biological Products; Prohibiting Sale Or Use Of

26:4-98. Impure biological products; prohibiting sale or use of
If the state department ascertains that any vaccine virus, antitoxin, or other biological product sold, or offered for sale, or held for sale or use for prophylactic or remedial purposes is dangerous to human health, or so impure or inert as to be inefficacious in rendering immune or less susceptible to disease any person in whom the product may be used, the department may prohibit the further sale or use of such product or any other biological product manufactured or produced by the same party.

No person shall knowingly sell or offer for sale, or use, or offer for use, any such prohibited product.



Section 26:4-99 - Free Distribution Of Toxoid And Vaccine; Appropriation

26:4-99. Free distribution of toxoid and vaccine; appropriation
The state department may purchase and distribute free, in accordance with rules of the department, diphtheria toxoid or toxin-antitoxin, or both, and smallpox vaccine.

For the purchase and distribution of such materials and for expenses incident to such distribution and the keeping of records of the use of such materials, the department may expend such sum as shall be appropriated in any annual or supplemental appropriation act.



Section 26:4-100 - Sale Of Surplus Antitoxin Manufactured By Local Board

26:4-100. Sale of surplus antitoxin manufactured by local board
The local board of health of any city which is engaged in the production of diphtheria antitoxin may sell any surplus antitoxin at a price determined by it.



Section 26:4-100.1 - Anti-pneumococcic Serum; Purchase And Distribution Free By State Department Of Health

26:4-100.1. Anti-pneumococcic serum; purchase and distribution free by State Department of Health
The Department of Health of the State of New Jersey is hereby authorized to purchase and to distribute free, anti-pneumococcic serum for the treatment of persons affected with pneumonia and for determining the type of pneumococci from persons suspected or known to have the disease.

L.1938, c. 24, p. 97, s. 1.



Section 26:4-100.2 - Anti-pneumococcic Serum; Supplying Free To Licensed Physicians

26:4-100.2. Anti-pneumococcic serum; supplying free to licensed physicians
Anti-pneumococcic serum may be supplied free by the said department to a physician licensed to practice in the State of New Jersey only after he has signed an application which shall contain a statement that the person to be treated is affected with pneumonia and is financially unable to purchase the serum, and such other facts as the State Department of Health may require, including the name and address of the patient, the type of pneumococci present, the duration of the disease and the amount of serum requested.

The said department may review any such application for serum and if it finds a false or misleading statement as to the ability of the person to pay for the serum, a bill therefor shall be presented to said person.

L.1938, c. 24, p. 97, s. 2.



Section 26:4-100.3 - Rules And Regulations By State Department Of Health

26:4-100.3. Rules and regulations by State Department of Health
The State Department of Health shall be and is hereby empowered to make necessary rules and regulations for the purpose of administering this act.

L.1938, c. 24, p. 98, s. 4.



Section 26:4-100.4 - Typhoid Vaccine And Other Biologicals And Antibiotics; Free Distribution

26:4-100.4. Typhoid vaccine and other biologicals and antibiotics; free distribution
The Department of Health of the State of New Jersey is hereby authorized, within the limits of available appropriations therefor, to purchase and to distribute free, in accordance with rules of said department, typhoid vaccine, other biologicals, and antibiotics, for use in preventing or treating communicable diseases.

L.1942, c. 148, p. 444, s. 1. Amended by L.1947, c. 323, p. 1048, s. 2.



Section 26:4-100.5 - Expenditures Authorized

26:4-100.5. Expenditures authorized
For the purchase and distribution of the said materials, and for expenses incident to such distribution and the keeping of records of the use of said material, the said department is hereby authorized to expend such sum as shall be appropriated by any law, or such amount as may be available to the department for other biological products, or which may otherwise be available.

L.1942, c. 148, p. 444, s. 2.



Section 26:4-100.6 - Poliomyelitis Vaccine; Regulation Of Purchase, Sale, Distribution And Use

26:4-100.6. Poliomyelitis vaccine; regulation of purchase, sale, distribution and use
It is hereby declared to be the policy of the State that no child shall be denied vaccination against poliomyelitis because of inability to pay the cost thereof. It is hereby found that there exists a shortage of poliomyelitis vaccine (hereinafter referred to as "the vaccine" ) and that the public interest requires that the purchase, sale, distribution and use of the vaccine shall, so long as the shortage shall exist, be controlled and regulated as herein provided, to the end that fair and equitable distribution may be had and the vaccine be administered to children and others in accordance with priority groups based on the relative susceptibility of various age groups of children and others to poliomyelitis.

L.1955, c. 69, p. 230, s. 1.



Section 26:4-100.7 - Purchase Of Vaccine To Supplement Federal Grants; Distribution

26:4-100.7. Purchase of vaccine to supplement federal grants; distribution
The State Commissioner of Health (hereinafter referred to as "the commissioner" ) is authorized and directed, without compliance with chapter 48 of the laws of 1954, to purchase poliomyelitis vaccine supplementing that which may be made available pursuant to conditions of Federal grants in sufficient quantities to inoculate children of this State who shall not have attained the age of 20 years and for whom free vaccine is not available through the auspices of the National Foundation for Infantile Paralysis or because of inability to pay the cost thereof. The commissioner shall distribute the vaccine so purchased or acquired under such plan, procedures and regulations as to him shall appear necessary or appropriate to accomplish the objective of providing the vaccine without cost for such children, fairly and equitably, according to priority groups based upon the relative susceptibility of various age groups of children to poliomyelitis as determined by the commissioner and upon such evidence or assurances of use for such children as to the commissioner shall appear to be adequate and consistent with expeditious distribution of the vaccine.

L.1955, c. 69, p. 231, s. 2.



Section 26:4-100.8 - Federal Grants

26:4-100.8. Federal grants
The commissioner on behalf of the State is authorized and directed to apply for and receive Federal grants of the vaccine or funds therefor and to use such funds for the purchase of the vaccine in accordance with the conditions of such grants and for distribution as provided in section 2 of this act, and to make such reports and establish such methods and procedures as may be required for such Federal grants.

L.1955, c. 69, p. 231, s. 3.



Section 26:4-100.9 - Participation And Cooperation Of Other State Departments

26:4-100.9. Participation and cooperation of other State departments
In carrying out the purposes of this act the commissioner is authorized to enlist the participation and co-operation of the State Department of Education, the Division of Purchase and Property, the Division of Civil Defense and any other department or division which in his opinion may be of assistance to him, and every such department or division, so enlisted, is authorized and directed so to assist the commissioner.

L.1955, c. 69, p. 231, s. 4.



Section 26:4-100.10 - Powers Of Commissioner; Violation

26:4-100.10. Powers of Commissioner; violation
(a) The commissioner shall have the power and authority, upon a finding that the vaccine continues to be in short supply, to make, promulgate, suspend, repeal and enforce rules and regulations concerning the purchase, sale, distribution, and use of the vaccine, to the end that the vaccine, whether distributed by an agency of the State or through private channels, shall be fairly and equitably available to all children and others in accordance with priority groups based on the relative susceptibility of various age groups of children and others to poliomyelitis, as found and determined by the commissioner and prohibiting the sale, offer to sell, purchase, distribution and use of the vaccine in contravention of such rules and regulations. No person shall buy, sell, offer to sell, distribute or use the vaccine except in accordance with such rules and regulations.

(b) Such rules and regulations and all amendments thereof may be adopted with or without public hearing; shall be filed with the Secretary of State; and shall become effective immediately upon the filing thereof, unless otherwise therein provided.

(c) Any person who knowingly violates any provision of this act or of any rule or regulation adopted thereunder, or who conspires with or knowingly aids, abets or assists another to do so, is a disorderly person.

(d) The expiration or other termination of a rule or regulation shall not terminate or affect the liability of a person for violation thereof or of this act.

L.1955, c. 69, p. 232, s. 5.



Section 26:4-100.11 - Appropriation For Purchase Of Vaccine

26:4-100.11. Appropriation for purchase of vaccine
In addition to the sums appropriated to the State Department of Health during the fiscal year 1955-56, there is hereby appropriated out of the general treasury for the period between the date of the enactment of this act and June 30, 1956, the sum of $570,000.00 for the purchase of the vaccine and for no other purpose.

L.1955, c. 69, p. 232, s. 6.



Section 26:4-100.12 - General Appropriation

26:4-100.12. General appropriation
For carrying out the provisions of this act in the fiscal year beginning July 1, 1956, there shall be appropriated to the State Department of Health any unexpended balances remaining from the appropriation contained in section 6 of this act.

L.1955, c. 69, p. 233, s. 7.



Section 26:4-100.13 - "Hepatitis Inoculation Fund," Created; Eligibility

26:4-100.13. "Hepatitis Inoculation Fund," created; eligibility
2. a. There is created in the Department of Health the "Hepatitis Inoculation Fund," hereinafter referred to as the "fund." The fund shall be a separate, nonlapsing, revolving account and shall be administered by the Division of Epidemiology and Communicable Disease Control in the Department of Health and all moneys deposited in the fund pursuant to section 1 of P.L.1993, c.227 (N.J.S.2C:64-6) shall be used for the provision of hepatitis inoculations to the following persons, in order of eligibility, and for related administrative costs:

(1) volunteer emergency medical technicians-ambulance and volunteer firefighters;

(2) all other emergency medical technicians-ambulance, firefighters and police officers in squads or departments with less than 100 members; and

(3) all other emergency medical technicians-ambulance, firefighters and police officers.

The Director of the Division of Epidemiology and Communicable Disease Control shall promulgate rules and regulations in order to effectuate the purposes of this fund.

b. A person whose medical insurance policy pays for the full cost of the hepatitis inoculation shall not receive payment for an inoculation administered pursuant to subsection a. of this section. A person whose medical insurance policy pays for a portion of the cost of hepatitis inoculation may be reimbursed for the unpaid portion from the Hepatitis Inoculation Fund.

L.1993,c.227,s.2.



Section 26:4-101 - Permit To Land Infected Vessel

26:4-101. Permit to land infected vessel
No vessel infected with a communicable disease, and no vessel on board of which there is any person, baggage, merchandise or materials infected with such disease, shall be brought to any wharf, nor shall any person or cargo so infected, or person, baggage, merchandise or materials on any vessel so infected, land or be landed at any place until a permit to do so has been obtained from the local board having jurisdiction of the place where it is intended to bring the vessel to wharf, or to land the person, baggage, merchandise or materials.



Section 26:4-102 - Examination And Quarantine

26:4-102. Examination and quarantine
A permit shall not be granted until after the vessel, and every person and the baggage, merchandise or materials on it, has been examined, cleansed, ventilated, and purified, and a quarantine period has been observed. The state department is authorized to make regulations or to issue special orders with respect to the examination, cleansing, ventilation, purification, and the quarantine period required preliminary to the issuance of a permit.



Section 26:4-103 - Removal To Quarantine Station

26:4-103. Removal to quarantine station
The local board may, whenever in its judgment the protection of the public health requires it, order the master or commander of any vessel within its jurisdiction to remove the vessel to a place of safety to be designated by the board, and to order any person, baggage, merchandise or materials which have been landed from the vessel to be seized and returned to the vessel or taken to some other place of safety to be designated by the board.



Section 26:4-104 - Assistance In Removal

26:4-104. Assistance in removal
If the master or commander cannot be found, or if he fails to obey any such order, the local board may employ any necessary assistance to make the order effective.



Section 26:4-105 - Landing After Removal To Quarantine Station

26:4-105. Landing after removal to quarantine station
The master or commander shall not, after the issuance of an order under the provisions of section 26:4-103 of this title, bring his vessel to any landing place within the jurisdiction of the local board, or land any person, baggage, merchandise or materials from the vessel at any place within that jurisdiction, until a permit has been granted by the local board as required in section 26:4-101 of this title.



Section 26:4-106 - Deposit Of Landing Permit From Other Quarantine Station

26:4-106. Deposit of landing permit from other quarantine station
No vessel coming from any foreign or domestic port, which shall pass any quarantine station, located in Long Island sound, or in New York bay, whose master or commander has obtained a written permit from the proper quarantine officer at any of these quarantine stations to proceed with his vessel to any place in the state of New Jersey, shall be brought to any wharf, and no passenger, baggage, merchandise or materials on board of any such vessel shall land or be landed at any place until the master or commander shall deposit his permit at the office of the local board of health of the place of destination named in the permit. Such deposit shall be made within twenty-four hours after receiving the permit. In addition to the deposit of such permit, the master or commander shall obtain a permit to land as required by section 26:4-101 of this title.



Section 26:4-107 - Issuance Of Permit Without Examination Or Quarantine

26:4-107. Issuance of permit without examination or quarantine
If the local board, or the officer acting for it, shall have no reason to believe that such vessel, or any person, baggage, merchandise or materials on the vessel, is infected with a communicable disease, a permit to land shall be granted upon the deposit of the permit issued by the quarantine officer as required in section 26:4-106 of this title.



Section 26:4-108 - Refusal Of Permit

26:4-108. Refusal of permit
If the local board, or the officer acting for it, has reason to believe that the vessel, or any person, baggage, merchandise or materials on it, is infected with any communicable disease, no permit to land shall be granted, except subject to any regulation or special order prescribed by the state department.



Section 26:4-109 - Anchorage Of Vessels At Perth Amboy

26:4-109. Anchorage of vessels at Perth Amboy
The following vessels shall come to anchor at some place designated by the Perth Amboy port health officer for the purpose of inspection:

a. Every vessel which, between the first day of March and the first day of December in any year, or within any other time in any year designated by resolution of the state department, shall come into that portion of the waters of this state known as Raritan bay or Sandy Hook bay south of a straight line extending from Ward's point to the northerly extremity of Sandy Hook and comes from:

1. Any port in the United States south of Cape Henlopen;

2. Any West India, Bahama, or Bermuda island port; or

3. Any port or place where any communicable disease exists.

b. Every vessel which, at any time during the year, comes into the waters enumerated in paragraph "a" of this section on board of which:

1. Any person shall have died while at any port in the United States south of Cape Henlopen or at any foreign port, or while between any such port and Raritan bay or Sandy Hook bay;

2. There is any baggage, merchandise or materials by which any communicable disease may be introduced into this state; or

3. The Perth Amboy port health officer shall have reason to believe that any person may be sick with any communicable disease or that there may be any baggage, merchandise or materials by which any communicable disease may be introduced into this state.



Section 26:4-110 - Anchorage Place

26:4-110. Anchorage place
The anchorage place described in section 26:4-109 of this title shall be southward of a straight line extending from the south ferry wharf in Perth Amboy to the house on Staten Island formerly of Caleb Ward, as well as southward and eastward of a straight line extending from the south ferry wharf to the most easterly wharf of South Amboy.



Section 26:4-112 - Duties Of Perth Amboy Port Health Officer

26:4-112. Duties of Perth Amboy port health officer
Whenever any such vessel shall arrive at the designated anchorage place, the Perth Amboy port health officer shall, subject to any regulation or special order of the state department:

a. Visit the vessel and examine the sanitary conditions of the vessel, and of any person, baggage, merchandise or materials on board;

b. Order the vessel, and any baggage, merchandise or materials on board, to be cleansed, ventilated, and purified under his supervision and direction, and for that purpose to require the vessel to be unloaded if necessary;

c. Order the vessel to be detained at quarantine for any period after the vessel, and baggage, merchandise or materials on board shall have been so cleansed, ventilated, and purified, which any regulation or special instruction of the state department may require;

d. Prescribe a quarantine station for such vessel;

e. Prohibit and prevent communication with any infected vessel; and

f. Detain and isolate any infected person.



Section 26:4-113 - Powers Of Perth Amboy Port Health Officer

26:4-113. Powers of Perth Amboy port health officer
The Perth Amboy port health officer also shall have power with reference to such vessel, subject to any regulation or special order of the state department:

a. To grant a permit to land any passenger, baggage, merchandise or materials;

b. To grant a permit to discharge any baggage, merchandise or materials into lighters or otherwise;

c. To release such vessel from quarantine; and

d. To give any other orders which he may think necessary for the prevention of the introduction into this state of any communicable disease.



Section 26:4-116 - Temporary Port Health Officer; Term; Compensation

26:4-116. Temporary port health officer; term; compensation
Whenever, in time of threatened epidemic or injury to the public health, the state department shall consider that a health officer should be appointed for any port or maritime place other than Perth Amboy, the state department may appoint a competent person as temporary port health officer for such place, who shall hold office during the pleasure of the department and shall receive as compensation for his services the fees which he collects under this article.



Section 26:4-117 - Powers And Duties Of Temporary Port Health Officer

26:4-117. Powers and duties of temporary port health officer
A temporary port health officer shall exercise all the powers conferred upon, and perform all the duties required of, the local board of health by this article. He shall wholly supersede the local board having jurisdiction of the place for which he may be appointed in the exercise of such powers and the performance of such duties.



Section 26:4-118 - Fees

26:4-118. Fees
The following fees shall be paid to the local board or port health officer:

a. For examination of every vessel from a foreign port, five dollars.

b. For examination of every vessel from any port in the United States south of Cape Henlopen, if a steamer, three dollars, and if other than a steamer, one dollar.

c. For medical examination of every one hundred, or fraction of one hundred, steerage passengers upon transatlantic vessels, two dollars.

d. For each permit granted for the landing of persons, or discharging of baggage, merchandise or materials, and for every release of a vessel from quarantine, twenty-five cents.

e. For sanitary inspection of every vessel after the discharge of cargo or ballast, ten dollars.

f. For disinfection of every vessel from an infected port, and of every vessel that shall require disinfection by reason of exposure to infection or contagion, fifty dollars.

g. For vaccination of persons on board of any vessel on which smallpox has developed during the voyage, twenty-five cents each.



Section 26:4-119 - Record Of Fees

26:4-119. Record of fees
The port health officer shall keep a record of all fees received by him under this article.



Section 26:4-120 - Fees To Be Paid To State Treasurer

26:4-120. Fees to be paid to state treasurer
All fees collected by the Perth Amboy port health officer or by his deputy, under the provisions of this article, shall be paid monthly to the state treasurer. Such health officer shall also give to the state treasurer a full account of all fees collected during the preceding calendar month.



Section 26:4-121 - Payment Of Expenses And Fees

26:4-121. Payment of expenses and fees
All expenses incurred by, and all fees becoming due to, any port health officer or local board, or any of their employees, for services rendered or duties performed under the provisions of this article or under any regulation prescribed by the state department shall be paid by the master, commander, or owner of the vessel in relation to which the duties shall be performed or services rendered.



Section 26:4-122 - Expenses, Fees, And Costs; Lien On Vessel

26:4-122. Expenses, fees, and costs; lien on vessel
The port health officer or local board to whom any moneys shall be due on account of any expense or fees shall have a lien for the amount of the expenses or fees, and for all costs of suit and such counsel fee for the plaintiff as the court may allow, upon the vessel, its tackle, apparel and furniture.



Section 26:4-123 - Enforcement Of Lien

26:4-123. Enforcement of lien
If payment is not made on demand, the lien may be enforced by a suit in admiralty, or other proper suit, in any court of competent jurisdiction.



Section 26:4-124 - Jurisdiction Of State Department

26:4-124. Jurisdiction of state department
The state department may issue any necessary order revoking, modifying, supplementing, or superseding any order given, or act done, under the provisions of this article, by the local board or the port health officer.



Section 26:4-125 - Duty Of Commander To Obey Orders

26:4-125. Duty of commander to obey orders
The master, commander, or other person in charge of any vessel concerning which, or concerning any person, baggage, merchandise or materials on board of which, any order may be given by the local board or port health officer, or by the state department, shall cause the order to be obeyed.



Section 26:4-126 - Reports To State Department

26:4-126. Reports to state department
The state department may require from the local board and the port health officer any necessary reports relating to their duties under this article.



Section 26:4-127 - Regulations Of State Department

26:4-127. Regulations of state department
The state department shall have the power, from time to time, to adopt, alter, and amend regulations prescribing the manner and form in which the local board and the port health officer shall exercise the powers conferred upon and perform the duties required of them by this article.



Section 26:4-128 - Violations Of Article; Misdemeanor

26:4-128. Violations of article; misdemeanor
Any person who shall violate any of the provisions of this article shall be guilty of a misdemeanor. On conviction he shall be punished for each offense by a fine not exceeding three thousand dollars, or by imprisonment for a term not exceeding one year, or both.



Section 26:4-129 - Liability To Penalties In General

26:4-129. Liability to penalties in general
Except as otherwise specifically provided in this chapter, a person who violates any of the provisions of this chapter, or fails to perform any duty imposed by this chapter at the time and in the manner provided, shall be liable to a penalty of not less than ten nor more than one hundred dollars for each offense.



Section 26:4-130 - Proceedings For Recovery Of Penalties; Disposition

26:4-130. Proceedings for recovery of penalties; disposition
Except as otherwise specifically provided in this chapter, any penalty incurred for a violation of any of the provisions of this chapter shall be sued for and recovered by the State department, or by the local board of the municipality within which the violation occurred.

Every municipal court shall have jurisdiction over proceedings to enforce and collect any such penalty, if the violation has occurred within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant.

The court may cause any defendant who shall fail to pay forthwith the amount of the judgment rendered against him, and all costs and charges incident thereto, to be committed to the county jail for any period not exceeding ninety days.

All moneys recovered in any such proceedings shall be paid to the plaintiff therein and applied by such plaintiff to any purpose for which it may be legally authorized to expend money.

Amended by L.1953, c. 26, p. 476, s. 48.



Section 26:4-131 - Short Title.

26:4-131 Short title.

1.This act shall be known and may be cited as the "Statewide Immunization Registry Act."

L.2004,c.138,s.1.



Section 26:4-132 - Findings, Declarations Relative To Statewide Automated And Electronic Immunization Registry.

26:4-132 Findings, declarations relative to Statewide automated and electronic immunization registry.

2.The Legislature finds and declares that the establishment of a Statewide automated and electronic immunization registry will serve the following public health purposes:

a.ensure the greatest possible protection to the public from morbidity and death related to infectious diseases preventable by appropriate and timely immunizations;

b.establish the public health infrastructure necessary:

(1)to assist individuals and families to maximize their personal protection from vaccine-preventable diseases in as efficient and efficacious a manner as possible;

(2)for community-wide and population-specific surveillance of potential susceptibility to outbreaks of vaccine-preventable diseases; and

(3)for an effective response to a bio-terrorism event utilizing a potentially vaccine-preventable disease organism or to an epidemic or pandemic outbreak of a novel influenza virus of unusual virulence;

c.ensure that a registrant, or the registrant's parent or legal guardian if the registrant is a minor, can more easily obtain from his health care provider or local health authority, or by other means as determined by the Commissioner of Health and Senior Services, the registrant's full immunization history if the registrant changes health care providers or requires documentation of immunization;

d.provide health care providers, licensed child care centers, schools, colleges, and other public agencies and private organizations authorized to access the immunization registry with information concerning immunizations and other preventive health screenings, and the ability to determine relevant immunization and other preventive health screening histories of the individuals whom they serve;

e.provide the State with greatly improved accuracy in its records concerning immunization rates among the State's residents;

f.improve the State's ability to respond to outbreaks of communicable and vaccine-preventable diseases in a manner that reduces the risk of unnecessary additional immunizations;

g.enable the efficient allocation of public health resources to provide the widest possible protection of the general population from vaccine-preventable diseases;

h.ensure that all vulnerable children can be brought to completed immunization status as quickly as possible following manufacturing or distribution delays that may occur; and

i.establish the legal and administrative framework necessary to ensure a properly functioning, universal, Statewide immunization registry inclusive of both public and private partners working cooperatively to share immunization data in a timely manner.



L.2004,c.138,s.2.



Section 26:4-133 - Definitions Relative To Statewide Automated And Electronic Immunization Registry.

26:4-133 Definitions relative to Statewide automated and electronic immunization registry.

3.As used in this act:

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Health care provider" means a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) or a health care professional whose practice is regulated pursuant to Title 45 of the Revised Statutes.

"Registry" means the New Jersey Immunization Information System established pursuant to this act.

L.2004, c.138, s.3; amended 2012, c.17, s.339.



Section 26:4-134 - Statewide Automated And Electronic Immunization Registry.

26:4-134 Statewide automated and electronic immunization registry.

4. a. There is established a Statewide automated and electronic immunization registry, to be designated as the New Jersey Immunization Information System, in the Department of Health. The registry shall be designed to serve as a single repository of immunization records to aid, coordinate, and help promote effective and cost-efficient disease screening, prevention, and control efforts in the State.

b.A newborn infant in New Jersey, who is born on or after January 1, 1998, shall be enrolled in the registry immediately following birth unless the parent or legal guardian of the infant provides a written request to not participate in the registry.

A child born prior to January 1, 1998 may be enrolled in the registry at the parent's or legal guardian's written request.

c.Access to the information in the registry shall be limited to: health care providers, schools, colleges, licensed child care centers, and public agencies, and private organizations as determined by regulation of the commissioner. A registrant, or the registrant's parent or legal guardian if the registrant is a minor, shall have access to the registrant's immunization and other preventive health screening information in the registry.

d.The information contained in the registry shall be used for the following purposes:

(1)to help ensure that registrants receive all recommended immunizations in a timely manner by providing access to the registrants' immunization records;

(2)to help improve immunization rates by providing notice to registrants of overdue or upcoming immunizations; and

(3)to help control communicable diseases by assisting in the identification of persons who require immediate immunization in the event of a vaccine-preventable disease outbreak.

e.The authentic immunization and other preventive health screening record of a child, which shall consist of a paper or electronic copy of the registry entry that is a true and accurate representation of the information contained therein, obtained from the registry shall be accepted as a valid immunization and preventive health screening record of the registrant for the purpose of meeting immunization and preventive health screening documentation requirements for admission to a school, college, or licensed child care center.

f.A health care provider shall not discriminate in any way against a person solely because the person elects not to participate in the registry.

g.An authorized user granted access as provided in subsection c. of this section shall only access information in the registry on a specific patient or client who is presently receiving services, is under the user's care or is within the applicable governmental health authority's jurisdiction.

h.An agency, organization, or other entity authorized to access information in the registry shall not use any report made by a health care provider pursuant to this act in any punitive manner against the provider.

i.The commissioner, in consultation with the Public Health Council, shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act, including, but not limited to:

(1)the establishment and maintenance of the registry;

(2)the methods for submitting, and the content of, reports of immunizations to the registry, for which purpose the commissioner shall provide, to the maximum extent practicable, for reporting options to facilitate compliance with the requirements of subsection b. of this section;

(3)procedures for the birth hospital of a newborn infant or health care provider, as applicable, to inform the parent or legal guardian of a newborn infant or minor of the purpose of the registry and its potential uses by parties having authorized access to registry information, and the content of that information;

(4)procedures for a registrant, or the registrant's parent or legal guardian if the registrant is a minor, to review and correct information contained in the registry;

(5)procedures for the parent or legal guardian of a newborn infant or minor, or a person over 18 years of age, to request to not participate in the registry at any time and to remove or inactivate information from the registry;

(6)limits on, and methods of, access to the registry by those authorized pursuant to subsection c. of this section;

(7)procedures for health insurers to obtain immunization information from the registry concerning only their covered persons, as well as summary statistics, which information or statistics shall not be used or disclosed for any other purpose than to:

(a)improve patient care;

(b)provide quality assurance to employers purchasing group coverage and to health care providers;

(c)improve outreach and education efforts with respect to their covered persons and health care providers; and

(d)monitor and improve quality of care standards as developed by professional organizations, accreditation agencies and government agencies in collaboration with the department; and

(8)procedures for the department to disseminate statistical information and supporting commentary.

L.2004, c.138, s.4; amended 2012, c.17, s.340.



Section 26:4-135 - Immunity From Liability.

26:4-135 Immunity from liability.

5.Notwithstanding any other provision of this act to the contrary, a person or entity, who is authorized by the commissioner to report, receive or disclose information relating to the registry pursuant to this act, shall be immune from liability for:

a.reporting information to, receiving information from, or disclosing information received from, the registry in accordance with the provisions of this act or any regulation adopted pursuant thereto; and

b.any error or inaccuracy in the information that is reported to, received from, or disclosed after receipt from, the registry in accordance with the provisions of this act or any regulation adopted pursuant thereto, and any consequence of that error or inaccuracy.

L.2004,c.138,s.5.



Section 26:4-136 - Construction Of Act Relative To Obligations, Rights Of Persons.

26:4-136 Construction of act relative to obligations, rights of persons.

6.The provisions of this act shall not be construed to affect the obligation of any person, or the person's parent or legal guardian if the person is a minor, to comply with any immunization requirement, or the right of that person, parent or legal guardian to request an exemption from the immunization requirement on the grounds that an immunization is medically contraindicated or that the requirement conflicts with the religious tenets or practices of the person, parent or legal guardian, as otherwise established by statute or by regulation of the department.

L.2004,c.138,s.6.



Section 26:4-137 - Confidentiality Of Registry Information.

26:4-137 Confidentiality of registry information.

7. a. Information contained in the registry is confidential and shall be disclosed only for the purposes authorized by this act.

b.A person who is aggrieved as a result of a violation of this act may commence a civil action against the person or entity committing the violation to obtain appropriate relief, including actual damages, equitable relief and reasonable attorney's fees and court costs. Punitive damages may be awarded when the violation evidences wantonly reckless or intentionally malicious conduct by the person or entity who committed the violation.

c.A person who discloses information in violation of this act is guilty of a disorderly persons offense. Each disclosure made in violation of this act is a separate and actionable offense.

L.2004,c.138,s.7.



Section 26:4-138 - Certain Transmissions Of Information Permitted.

26:4-138 Certain transmissions of information permitted.

8.The provisions of this act shall not prohibit the transmission or exchange of immunization information from other government database systems, immunization registries of other states or similar regional registries officially recognized by those states, health maintenance organizations or health benefits plans, health insurance companies, practice management or billing vendors, or other similar databases containing immunization histories, if the transmission is in accordance with the provisions of this act and other relevant State and federal laws and regulations.

L.2004,c.138,s.8.



Section 26:4A-4 - Definitions Relative To Lifeguard And First Aid Personnel Requirements At Certain Swimming Areas, Health Clubs.

26:4A-4 Definitions relative to lifeguard and first aid personnel requirements at certain swimming areas, health clubs.
1.As used in this act:
"Campground" means a plot of ground upon which two or more campsites are located, established or maintained for occupancy by camping units of the general public as temporary living quarters for children or adults, or both, for a total of 15 days or more in any calendar year, for recreation, education, or vacation purposes.
"Common interest community" means:
a.property subject to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.) or the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.);
b.a housing corporation or association, commonly known as a cooperative, which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment, manufactured or mobile home or other unit of housing owned or leased by the corporation or association, or to lease or purchase a unit of housing constructed or to be constructed by the corporation or association; or
c.real estate with respect to which a person, by virtue of his ownership of a unit, is obligated to pay for real estate taxes, insurance premiums, maintenance or improvement of other real estate described in the instrument, however denominated, which creates the common interest community. Ownership of a unit does not include holding a leasehold interest of less than 20 years in a unit, including renewal options.
"Health club" means a health club that is registered with the Director of the Division of Consumer Affairs in the Department of Law and Public Safety pursuant to P.L.1987, c.238 (C.56:8-39 et seq.).
"Hotel" or "motel" means a commercial establishment with a building of four or more dwelling units or rooms used for rental and lodging by guests.
"Mobile home park" means a parcel of land, or two or more contiguous parcels of land, containing at least 10 sites equipped for the installation of mobile or manufactured homes, where these sites are under common ownership and control, other than as a cooperative, for the purpose of leasing each site to the owner of a mobile or manufactured home for the installation thereof, and where
the owner provides services, which are provided by the municipality in which the park is located for property owners outside the park, which services may include, but shall not be limited to:
a.Construction and maintenance of streets;
b.Lighting of streets and other common areas;
c.Garbage removal;
d.Snow removal; and
e.Provision for the drainage of surface water from home sites and common areas.
"Private lake, river or bay or private community lake, river or bay association" means an organization of property owners within a fixed or defined geographical area with deeded or other rights to utilize, with similarly situated owners, various lakefront, riverfront or bayfront properties, which properties are not open to the general public, other than bona fide guests of a member of the private lake, river or bay or private community lake, river or bay association.
"Private marina" means a privately-owned water dependent facility for the docking, servicing or storage of private boats, at which services are provided on an annual, seasonal or per diem basis, and which facility is not open to the general public, other than bona fide guests of boat owners eligible to use the marina and which has a private swimming pool that is not open to the general public, other than bona fide guests of boat owners eligible to use the marina.
"Retirement community" means a retirement community which is registered with the Division of Housing and Development in the Department of Community Affairs pursuant to "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.).
"Specially exempt facility" means a private lake, river or bay or private community lake, river or bay association, or private nonprofit common interest community which restricts the use of its lake, river, bay or pool, as appropriate, to the owners of units thereof and their invited guests. Specially exempt facility also includes a campground, hotel, motel, mobile home park, or retirement community which restricts the use of its pool to renters of the lodging units or owners of the dwelling units, as appropriate, and their invited guests, or day-use visitors, or a private marina which restricts the use of its swimming pool to owners of boats eligible to use the facilities and their invited guests. Specially exempt facility also includes a privately-owned campground which restricts the use of a swimming area other than its swimming pool to renters of the lodging units or owners of the dwelling units, as appropriate, and their invited guests, or day-use visitors. Specially exempt facility also includes a health club which restricts the use of its pool to the health club's members and their invited guests; does not permit the use of its pool by persons under 16 years of age; and in which the maximum depth of the water in the pool does not exceed five feet, but does not include a health club which shares the use of its pool with another entity.

L.1991, c.135, s.1; amended 2000, c.151, s.1; 2001, c.151; 2009, c.31, s.1; 2015, c.191, s.1.



Section 26:4A-5 - Exemptions From Mandatory Compliance.

26:4A-5 Exemptions from mandatory compliance.
2.Notwithstanding the provisions of section 7 of P.L.1947, c.177 (C.26:1A-7) or any rules or regulations promulgated pursuant thereto to the contrary, a specially exempt facility shall be exempt from mandatory compliance with the first aid personnel and lifeguard requirements of N.J.A.C.8:26-5 et seq., except that:
a.A campground, private marina with a swimming pool, hotel, motel, mobile home park or retirement community which does not voluntarily comply with these requirements shall have a manager or owner on the premises when its swimming area or, in the case of a private marina, when its swimming pool is open for use;
b.A health club which does not voluntarily comply with these requirements shall have an owner or manager on the premises when its swimming pool is open for use. The provisions of this section shall not be construed to exempt a health club from the provisions of P.L.2005, c.346 (C.2A:62A-30 et seq.); and
c.A health club which would ordinarily qualify as a specially exempt facility, but no longer satisfies all of the requirements for exemption because it has elected to provide swimming lessons, classes, or instruction, either directly or through a third-party entity, to persons who are not members of the health club, or to persons who are under 16 years of age, shall continue to be deemed a specially exempt facility for the purposes of P.L.1991, c.135 (C.26:4A-4 et seq.), provided that the health club complies with the first aid personnel and lifeguard requirements of N.J.A.C.8:26-5 et seq. while the swimming lessons, classes or instruction are taking place.

L.1991, c.135, s.2; amended 2000, c.151, s.2; 2009, c.31, s.2; 2015, c.191, s.2.



Section 26:4A-6 - Signs Posted At Specially Exempt Facility.

26:4A-6 Signs posted at specially exempt facility.

3. a. Except as provided in subsection b. of this section, a specially exempt facility which does not voluntarily comply with the first aid and lifeguard requirements of N.J.A.C.8:26-5 et seq., shall post a sign not less than three feet by four feet, which shall be prominently displayed at the entrance to each swimming area, stating: "No lifeguard on duty. Persons under the age of 16 must be accompanied by an adult. No swimming alone." In the case of a campground, hotel, motel, mobile home park or retirement community, the sign shall also state: "This pool (or swimming area) shall be closed when the owner or manager is not on the premises." The notice shall also be posted on a sign not less than eight inches by 10 inches at the registration desk of the campground, hotel or motel, and in each room or suite of the campground, hotel or motel used for occupancy by guests.

b.A health club which is a specially exempt facility and does not voluntarily comply with the first aid and lifeguard requirements of N.J.A.C.8:26-5 et seq., shall post a sign not less than three feet by four feet, which shall be prominently displayed at the entrance to its swimming pool, stating: "No lifeguard on duty. Persons under the age of 16 are not permitted to use this pool." The sign shall also state: "This pool shall be closed when the owner or manager is not on the premises." This information shall also be posted on a sign not less than eight inches by 10 inches at the member service desk of the health club.

L.1991, c.135, s.3; amended 2009, c.31, s.3.



Section 26:4A-7 - Rules, Regulations

26:4A-7. Rules, regulations
Notwithstanding any provisions of this act to the contrary, the Department of Health may adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), requiring that first aid personnel or a lifeguard, or both, be on the premises of a specially exempt facility in those cases in which the facility has a functional diving board, water slide or other recreational appurtenance that may present an increased safety risk or hazard.

L.1991,c.135,s.4.



Section 26:4B-1 - Public Restrooms; Availability Of Units Without Charge; Equality Of Charges For Remaining Units

26:4B-1. Public restrooms; availability of units without charge; equality of charges for remaining units
Any place of employment or of public accommodation which maintains public restrooms shall make available at least one-half of the units in each such restroom without charge and shall charge equally for the use of the remaining units designated for men and women. Where a public restroom has only one unit, that unit shall be made available without charge. For the purpose of this act "unit" shall include only toilets and "one-half" means the number of units divided by two, but where such division results in a whole number and a fraction, "one-half" means said whole number.

L.1978, c. 162, s. 1.



Section 26:4B-2 - Locked Restroom Entry Doors; Availability Of Keys Without Charge; Posting Notice

26:4B-2. Locked restroom entry doors; availability of keys without charge; posting notice
Whenever restroom entry doors are secured by a lock, admission keys shall be provided without charge upon request and notice as to the availability of such keys shall be posted on the entry door.

L.1978, c. 162, s. 2.



Section 26:4B-3 - Violations; Petty Disorderly Person

26:4B-3. Violations; petty disorderly person
Any person owning or operating a place of employment or public accommodation which violates this act is a petty disorderly person.

L.1978, c. 162, s. 3.



Section 26:4B-4 - Right To Breast Feed In Public

26:4B-4. Right to breast feed in public

2. Notwithstanding any provision of law to the contrary, a mother shall be entitled to breast feed her baby in any location of a place of public accommodation, resort or amusement wherein the mother is otherwise permitted.

L.1997,c.101,s.2.



Section 26:4B-5 - Enforcement, Violations, Penalties

26:4B-5. Enforcement, violations, penalties

3. a. The local board of health or such board, body or officers exercising the functions of the local board of health according to law, upon written complaint and having reason to suspect a violation of this act has occurred shall, by written notification, advise the owner, manager or other person having control of the public accommodation, resort or amusement of the initial complaint and of the penalties for any subsequent complaints. Thereupon, any owner, manager or other person having control of the public accommodation, resort or amusement receiving such notice who knowingly fails or refuses to comply with the provisions of this act is subject to a fine not to exceed $25.00 for the first offense following initial notification and not to exceed $100.00 for the second offense and not to exceed $200.00 for each offense thereafter. When there exists no local board of health or such board, body or officers having the authority to exercise the functions of the local board of health according to law in the municipality in which a violation of this act has allegedly occurred, the State Department of Health and Senior Services shall exercise the functions of the local boards of health for purposes of this act.

b. Any penalty recovered under the provisions of this act shall be recovered by and in the name of the Commissioner of Health and Senior Services or by and in the name of the local board of health. When the plaintiff is the Commissioner of Health and Senior Services, the penalty recovered shall be paid by the commissioner into the treasury of the State. When the plaintiff is a local board of health, the penalty recovered shall be paid by the local board into the treasury of the municipality where the violation occurred.

c. Every municipal court shall have jurisdiction over proceedings to enforce and collect any penalty imposed because of a violation of any provision of this act, if the violation has occurred within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with "the penalty enforcement law," N.J.S.2A:58-1 et seq. Process shall be in the nature of a summons or warrant and shall issue only at the suit of the Commissioner of Health and Senior Services, or the local board of health, as the case may be, as plaintiff.

L.1997,c.101,s.3.



Section 26:5A-1 - Reports By Physicians Of Cerebral Palsy Cases

26:5A-1. Reports by physicians of cerebral palsy cases
Every physician shall report each case of cerebral palsy now under his care, if his patient is under eighteen years of age, and all new cases of cerebral palsy, regardless of the age of the patient. The said reports shall be made to the local boards of health having jurisdiction over the territory within which the patients reside or are being treated.

The State Department of Health shall prescribe and furnish the forms on which the reports shall be made, and shall make and promulgate regulations pertaining thereto.

L.1950, c. 28, p. 58, s. 1.



Section 26:5B-1 - Short Title

26:5B-1. Short title
This act shall be known and may be cited as the "Hereditary Disorders Act."

L.1981, c. 502, s. 1.



Section 26:5B-2 - Legislative Findings And Declarations

26:5B-2. Legislative findings and declarations
The Legislature finds and declares: that hereditary disorders such as Cooley's anemia, cystic fibrosis, sickle cell anemia, hemophilia, Huntington's Disease, galactosemia and phenylketonuria often present a costly and tragic hardship for citizens of this State; that early detection of the disorders can alleviate some potentially harmful and disabling conditions; that hereditary disorders vary in their severity, with some having little effect and others having significant negative effect upon the normal functioning of individuals; that hereditary disorders also vary in their treatability, with some being subject to total or partial alleviation through medical intervention and treatment and others, currently, not being subject to any more than minimal alleviation; that medical knowledge concerning early identification and treatment of certain hereditary disorders is rapidly expanding; and that it is the policy of this State that in order to insure that standards for detection and treatment comply with the most recent medical knowledge and that the public is kept informed about these standards and the availability of treatment, it is necessary to establish an hereditary disorders program.

L.1981, c. 502, s. 2.



Section 26:5B-3 - Hereditary Disorder Defined

26:5B-3. Hereditary disorder defined
As used in this act "hereditary disorder" means any human ailment, disease or deformity resulting from a specific genetic condition and for which treatment is available, and includes Cooley's anemia, cystic fibrosis, sickle cell anemia, hemophilia, Huntington's Disease, and inborn errors of metabolism such as galactosemia and phenylketonuria.

L.1981, c. 502, s. 3.



Section 26:5B-4 - Duties Of Department Of Health

26:5B-4. Duties of department of health
The Department of Health, in consultation with appropriate professional advisory groups, shall:

a. Establish guidelines for the early identification of persons born with hereditary disorders and standards for testing for hereditary disorders in newborn infants;

b. Establish guidelines for the education and treatment of persons born with hereditary disorders;

c. Establish procedures for referral of persons with hereditary disorders and their families to medical treatment and financial assistance;

d. Institute and carry out an educational program among physicians, hospitals, public health departments and the public concerning hereditary disorders;

e. Consult with the Commissioner of Insurance in identifying arbitrary and unreasonable discrimination against persons with hereditary disorders and their families in insurance coverages;

f. Evaluate on a continuous basis the need for and efficacy of State programs for the treatment of persons with hereditary disorders;

g. Promulgate all rules and regulations necessary to carry out the purposes of this act.

L.1981, c. 502, s. 4.



Section 26:5B-5 - Findings, Declarations Relative To Sickle Cell Anemia.

26:5B-5 Findings, declarations relative to sickle cell anemia.

9.The Legislature finds and declares that:

a.Sickle cell anemia is an inherited blood disorder characterized primarily by chronic anemia and periodic episodes of pain;

b.The clinical course of sickle cell anemia does not follow a single pattern, for the symptoms can range from mild to very severe;

c.Sickle cell anemia affects millions of people throughout the world but in this country affects approximately 72,000 people, according to the National Heart, Lung, and Blood Institute, most of whom are African-Americans and Hispanic-Americans of Caribbean ancestry;

d.Approximately two million Americans, or one in 12 African-Americans, carry the sickle cell trait; and the disease occurs in approximately one in 500 African-Americans and one in every 1,000-1,400 Hispanic-Americans;

e.All newborn infants born in New Jersey and in most other states are screened for sickle cell anemia; however, there is currently no known means of prevention or cure for the disease, although promising new methods of treatment have emerged from clinical studies in recent years, including drug therapy, bone marrow transplants from matched siblings, and umbilical cord blood transplants; and

f.There is a widespread need for information among those populations who are at greatest risk for carrying the sickle cell trait about the genetic risk factors associated with sickle cell anemia and the symptoms and treatment of the disease.

L.2011, c.210, s.9.



Section 26:5B-6 - Availability Of Information About Sickle Cell Anemia.

26:5B-6 Availability of information about sickle cell anemia.

10. a. The Department of Health, in consultation with the Medical Society of New Jersey and Rutgers, The State University, shall prepare, and make available on its Internet website, information in English and Spanish, which is designed to be easily understandable by the general public, about the genetic risk factors associated with, and the symptoms and treatment of, sickle cell anemia, in addition to any other information that the Commissioner of Health deems necessary for the purposes of this act. The department shall revise this information whenever new information about sickle cell anemia becomes available.

b.The department shall prepare an informational booklet in English and Spanish that contains the information posted on its website pursuant to subsection a. of this section, as funds become available for that purpose. The department shall make a supply of booklets available to all licensed health care facilities engaged in the diagnosis or treatment of sickle cell anemia, as well as to health care professionals, community health centers, members of the public, and social services agencies upon their request.

L.2011, c.210, s.10; amended 2012, c.17, s.341; 2012, c.45, s.118.



Section 26:5C-1 - Short Title

26:5C-1. Short title
This act shall be known and may be cited as the "AIDS Assistance Act."

L.1984, c. 126, s. 1, eff. Aug. 8, 1984.



Section 26:5C-2 - Legislative Findings

26:5C-2. Legislative findings
The Legislature finds that:

a. The effective identification, diagnosis, care and treatment of persons who have contracted acquired immune deficiency syndrome, commonly known as "AIDS," is of paramount public importance;

b. AIDS is thought to be the result of a virus or other highly infectious agent which may be spread through bodily secretions, especially blood and semen, or through an as yet unidentified method of transmission;

c. The AIDS organism is responsible for the near total collapse of the body's immune system, resulting in the susceptibility to cancer and other fatal infections;

d. AIDS although first diagnosed in homosexual men is now striking so many groups such as drug users, hemophiliacs, persons who have received blood transfusions and Haitians, that its course is currently unpredictable;

e. The spread of AIDS may be impossible to stop because the AIDS organism can be dormant for months before it manifests symptoms and because the incubation period ranges from six months to two years;

f. People who have already been infected might not be aware of their exposure and may unknowingly infect hundreds more individuals;

g. Resultingly, the outbreak of AIDS has reached alarming proportions because of its highly contagious nature with New Jersey ranking fourth in the nation of the number of reported cases.

The Legislature further finds that researchers have no conclusive evidence regarding the detection, treatment, cure or prevention of AIDS; that many health care professionals are not yet familiar with the symptoms or treatment techniques of AIDS; that most victims are not aware that they have been exposed to AIDS and therefore, infect others; that accordingly, the magnitude of the AIDS outbreak has not yet been realized.

Therefore, the Legislature declares that it is imperative that programs be established for diagnosing and treating persons who have been exposed to AIDS, referring AIDS victims and their families to sources of treatment and counseling, and providing an educational program to health care professionals to heighten their awareness of the latest diagnostic procedures and treatment. The Legislature further declares that a task force be established to coordinate the medical and social services needed by AIDS victims.

L.1984, c. 126, s. 2, eff. Aug. 8, 1984.



Section 26:5C-3 - Programs To Educate Public, Health Care Professionals And People In Contact With Aids Victims, And Of Departmental And Local Support

26:5C-3. Programs to educate public, health care professionals and people in contact with AIDS victims, and of departmental and local support
The Commissioner of the State Department of Health shall establish:

a. A program to educate the public which shall include a public information campaign encouraging persons who suspect exposure to AIDS to seek medical testing and counseling, and a Statewide telephone hotline to answer requests for information and referrals;

b. A program to educate health care professionals and others who are required to have contact with people who have contracted AIDS about the diagnosis and treatment of AIDS; and

c. Departmental and local support programs to provide early detection, counseling, social services, and referrals for those who suspect exposure to AIDS.

L.1984, c. 126, s. 3, eff. Aug. 8, 1984.



Section 26:5C-4 - Resource Center.

26:5C-4 Resource center.

4. Rutgers, The State University shall, in coordination with the State Department of Health and Senior Services, serve as a resource center and may offer diagnostic procedures, medical treatment, counseling, as well as any other services that may be necessary to assist AIDS victims and their families.

L.1984, c.126, s.4; amended 2012, c.45, s.116.



Section 26:5C-5 - Definitions

26:5C-5. Definitions
As used in this act:



"AIDS" means acquired immune deficiency syndrome as defined by the Centers for Disease Control of the United States Public Health Service.



"Commissioner" means the Commissioner of Health.



"Department" means the Department of Health.



"Diagnosis and treatment" means services or activities carried out for the purpose of, or as an incident to, diagnosis, prevention and treatment of AIDS and HIV infection and includes interviewing and counseling.

"HIV infection" means infection with the human immunodeficiency virus or any other related virus identified as a probable causative agent of AIDS.



"HIV related illness" means an illness that may result from, or may be associated with, HIV infection.



"HIV related test" means any laboratory test or series of tests for any virus, antibody, antigen or etiologic agent thought to cause or to indicate the presence of AIDS.



"Identifying information" means the name, address, Social Security number, or similar information by which the identity of a person who has or is suspected of having AIDS or HIV infection may be determined with reasonable accuracy either directly or by reference to other publicly available information.

"Informed consent" means consent obtained pursuant to policies and procedures prescribed in 42 C.F.R. s. 2.31.



"Minor" means a person under the age of 12.



"Program" means either an individual or an organization furnishing diagnosis and treatment of AIDS and conditions related to HIV infection.



L.1989, c.303, s.1.



Section 26:5C-6 - Aids, Hiv Infection Reported To Department Of Health

26:5C-6. AIDS, HIV infection reported to Department of Health
All diagnosed cases of AIDS and all diagnosed cases of HIV infection shall be reported to the department along with the identifying information for the person diagnosed. However, the department may select up to six counseling and testing sites throughout the State to offer anonymous testing. These sites shall be required to report all diagnosed cases of AIDS and all diagnosed cases of HIV infection but shall not be required to request or report identifying information. The commissioner shall determine those individuals who shall be required to make the reports and the manner in which the report shall be made to the department.

L.1989, c.303, s.2.



Section 26:5C-7 - Confidentiality Of Aids, Hiv Infection Records, Information

26:5C-7. Confidentiality of AIDS, HIV infection records, information
A record maintained by:



a. the department;



b. a local health department;



c. an organization pursuant to a contract with, grant from, or regulation by the department in connection with this act;



d. a provider of health care or a health care facility as defined by section 2 of P.L.1971, c.136 (C.26:2H-2);



e. a laboratory;



f. a blood bank;



g. a third-party payor; or



h. any other institution or person;

which contains identifying information about a person who has or is suspected of having AIDS or HIV infection is confidential and shall be disclosed only for the purposes authorized by this act.

L.1989, c.303, s.3.



Section 26:5C-8 - Disclosure Of Aids, Hiv Records, Information.

26:5C-8 Disclosure of AIDS, HIV records, information.

4. a. The content of a record referred to in section 3 of P.L.1989, c.303 (C.26:5C-7) may be disclosed in accordance with the prior written informed consent of the person who is the subject of the record or if the person is adjudicated incapacitated or deceased, in accordance with section 8 of P.L.1989, c.303 (C.26:5C-12).

b.If the prior written consent of the person who is the subject of the record is not obtained, the person's records shall be disclosed only under the following conditions:

(1)To qualified personnel for the purpose of conducting scientific research, but a record shall be released for research only following review of the research protocol by an Institutional Review Board constituted pursuant to federal regulation 45 C.F.R. s. 46.101 et seq. The person who is the subject of the record shall not be identified, directly or indirectly, in any report of the research and research personnel shall not disclose the person's identity in any manner.

(2)To qualified personnel for the purpose of conducting management audits, financial audits, or program evaluation, but the personnel shall not identify, directly or indirectly, the person who is the subject of the record in a report of an audit or evaluation, or otherwise disclose the person's identity in any manner. Identifying information shall not be released to the personnel unless it is vital to the audit or evaluation.

(3)To qualified personnel involved in medical education or in the diagnosis and treatment of the person who is the subject of the record. Disclosure is limited to only personnel directly involved in medical education or in the diagnosis and treatment of the person.

(4)To the department as required by State or federal law.

(5)As permitted by rules and regulations adopted by the commissioner for the purposes of disease prevention and control.

(6)In all other instances authorized by State or federal law.

L.1989, c.303, s.4; amended 2013, c.103, s.73.



Section 26:5C-9 - Order Of Court To Disclose Record Of Aids, Hiv Infection

26:5C-9. Order of court to disclose record of AIDS, HIV infection
a. The record of a person who has or is suspected of having AIDS or HIV infection may be disclosed by an order of a court of competent jurisdiction which is granted pursuant to an application showing good cause therefor. At a good cause hearing the court shall weigh the public interest and need for disclosure against the injury to the person who is the subject of the record, to the physician-patient relationship, and to the services offered by the program. Upon the granting of the order, the court, in determining the extent to which a disclosure of all or any part of a record is necessary, shall impose appropriate safeguards to prevent an unauthorized disclosure.

b. A court may authorize disclosure of a person's record for the purpose of conducting an investigation of or a prosecution for a crime of which the person is suspected, only if the crime is a first degree crime and there is a reasonable likelihood that the record in question will disclose material information or evidence of substantial value in connection with the investigation or prosecution.

c. Except as provided in subsections a. and b. of this section, a record shall not be used to initiate or substantiate any criminal or civil charges against the person who is the subject of the record or to conduct any investigation of that person.

d. The court shall deny an application for disclosure of a person's record unless the court makes a specific finding that the program was afforded the opportunity to be represented at the hearing. A program operated by a federal, State or local government agency or department shall be represented at the hearing.

e. Nothing in this section shall be construed to authorize disclosure of any confidential communication which is otherwise protected by statute, court rule or common law.

L.1989, c.303, s.5.



Section 26:5C-10 - Limits On Disclosure To Continue

26:5C-10. Limits on disclosure to continue
The limits on disclosure set forth in this act shall continue to apply to a record relating to AIDS and HIV infection concerning a person who has been a patient or a participant in a program, whether that person remains a patient or participant or ceases to be a patient or participant.

L.1989, c.303, s.6.



Section 26:5C-11 - Disclosed Record To Be Held Confidential By Recipient

26:5C-11. Disclosed record to be held confidential by recipient
Any record disclosed under this act shall be held confidential by the recipient of the record and shall not be released by said recipient unless the conditions of this act are met.

L.1989, c.303, s.7.



Section 26:5C-12 - Consent To Disclose Record Of Deceased, Legally Incapacitated Person.

26:5C-12 Consent to disclose record of deceased, legally incapacitated person.

8.When consent is required for disclosure of the record of a deceased or legally incapacitated person who has or is suspected of having AIDS or HIV infection, consent may be obtained:

a.From an executor, administrator of the estate, or authorized representative of the legally incapacitated or deceased person;

b.From the person's spouse, domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), primary caretaking partner or, if none, by another member of the person's family; and

c.From the commissioner in the event that a deceased person has neither an authorized representative or next-of-kin.

L.1989, c.303, s.8; amended 2003, c.246, s.30; 2013, c.103, s.74.



Section 26:5C-13 - Consent For Disclosure Of Minor's Record

26:5C-13. Consent for disclosure of minor's record
When consent is required for disclosure of the record of a minor who has or is suspected of having AIDS or HIV infection, consent shall be obtained from the parent, guardian, or other individual authorized under State law to act in the minor's behalf.

L.1989, c.303, s.9.



Section 26:5C-14 - Civil Actions Permitted Against Violators

26:5C-14. Civil actions permitted against violators
a. A person who has or is suspected of having AIDS or HIV infection who is aggrieved as a result of a violation of this act may commence a civil action against the individual or institution who committed the violation to obtain appropriate relief, including actual damages, equitable relief and reasonable attorney's fees and court costs. Punitive damages may be awarded when the violation evidences wantonly reckless or intentionally malicious conduct by the person or institution who committed the violation.

b. Each disclosure made in violation of this act is a separate and actionable offense.



L.1989, c.303, s.10.



Section 26:5C-15 - Definitions.

26:5C-15 Definitions.

1.As used in this act:

"AIDS" means acquired immune deficiency syndrome as defined by the Centers for Disease Control and Prevention of the United States Public Health Service.

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"HIV" means the human immunodeficiency virus or any other related virus identified as a probable causative agent of AIDS.

L.1995, c.174, s.1; amended 2007, c.218, s.1; 2012, c.17, s.342.



Section 26:5C-16 - Policy Statement; Information On Hiv Testing; Guidelines For Notification; Confidentiality.

26:5C-16 Policy statement; information on HIV testing; guidelines for notification; confidentiality.
2.It is the policy of this State that: testing of all pregnant women for HIV shall be part of routine prenatal care; and, in the absence of a specific objection to the testing by the pregnant woman, all pregnant women shall be tested for HIV as early as possible in their pregnancy, and again during the third trimester of their pregnancy; testing of all pregnant women for HIV shall be voluntary and free of coercion; and a pregnant woman shall not be denied testing for HIV on the basis of her economic status.

a. (1) A physician or other health care practitioner who is the primary caregiver for a pregnant woman shall, in accordance with guidelines developed by the commissioner, provide the woman with information about HIV and AIDS, including an explanation of HIV infection and the meanings of positive and negative test results, and also inform the woman of the benefits of being tested for HIV as early as possible in the course of her pregnancy and a second time during the third trimester, the medical treatment available to treat HIV infection if diagnosed early, the reduced rate of transmission of HIV to a fetus if an HIV-infected pregnant woman receives treatment for HIV, and the interventions that are available to reduce the risk of transmission of HIV to the fetus and newborn. The information shall be provided orally or in writing, and the woman shall be offered an opportunity to ask questions.

The physician or other health care practitioner shall also advise the woman that HIV testing is recommended for all pregnant women both early in their pregnancy and during the third trimester, and that she will receive HIV tests as part of the routine panel of prenatal tests unless she specifically declines to be tested for HIV.

If a woman declines to be tested for HIV, the declination shall be documented in her medical record. A woman shall not be denied appropriate prenatal or other medical care because she declines to be tested for HIV.

(2)A pregnant woman, who presents herself for delivery and has not been tested for HIV during the course of her pregnancy, shall be given the information specified in paragraph (1) of this subsection as soon as may be medically appropriate and, unless she declines to be tested for HIV after receiving that information, shall be tested for HIV as soon as may be medically appropriate.

b.The commissioner shall establish guidelines regarding notification to a woman whose test result is positive, and to provide, to the maximum extent possible, for counseling about the significance of the test result.

c.Information about a woman which is obtained pursuant to this section shall be held confidential in accordance with the provisions of P.L.1989, c.303 (C.26:5C-5 et seq.).

L.1995,c.174,s.2; amended 2007, c.218, s.2.



Section 26:5C-17 - Fees

26:5C-17. Fees
3. If a test sample taken pursuant to section 2 of this act is analyzed in the department's laboratory, the department may charge a reasonable fee for the test. The amount of the fee and the procedures for collecting the fee shall be established by the commissioner.

L.1995,c.174,s.3.



Section 26:5C-18 - Action Due To Unauthorized Disclosure

26:5C-18. Action due to unauthorized disclosure
4. A woman who has or is suspected of having AIDS or HIV infection may pursue an action against a person who makes an unauthorized disclosure of any information concerning the woman's positive test result for the presence of antibodies to HIV which is obtained pursuant to section 2 of this act, in accordance with the provisions of section 10 of P.L.1989, c.303 (C.26:5C-14).

L.1995,c.174,s.4.



Section 26:5C-19 - Agreements Authorized

26:5C-19. Agreements authorized
5. The commissioner is authorized to enter into agreements with the federal government and public health agencies in other states to achieve greater effectiveness or efficiency in carrying out the provisions of this act.

L.1995,c.174,s.5.



Section 26:5C-20 - Rules, Regulations.

26:5C-20 Rules, regulations.
6.The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effect this act. The regulations shall be consistent with the latest recommendations for HIV testing of pregnant women prepared by the United States Centers for Disease Control and Prevention.

L.1995,c.174,s.6; amended 2007, c.218, s.3.



Section 26:5C-21 - Definitions Relative To Hiv Testing By Semen Banks.

26:5C-21 Definitions relative to HIV testing by semen banks.

1. As used in this act:

"HIV" means the human immunodeficiency virus which has been identified as the probable causative agent of acquired immune deficiency syndrome, or AIDS.

"HIV test" means a laboratory test designed to detect the presence of HIV, its related antigens, or antibodies to HIV.

"Semen bank" means a commercial or noncommercial activity involving the handling of human semen which participates in the collection, processing, storage or distribution of semen.

L.1997,c.246,s.1.



Section 26:5C-22 - Hiv Test On Potential Semen Donor; Consent; Payment; Notification.

26:5C-22 HIV test on potential semen donor; consent; payment; notification.



Section 26:5C-23 - Violations, Penalty.

26:5C-23 Violations, penalty.

3. A semen bank which violates any provision of this act is guilty of a disorderly persons offense and is liable to a penalty of not more than $1,000 for each offense.

L.1997,c.246,s.3.



Section 26:5C-24 - Rules, Regulations.

26:5C-24 Rules, regulations.

4.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1997, c.246, s.4; amended 2012, c.17, s.344.



Section 26:5C-25 - Short Title.

26:5C-25 Short title.

1.This act shall be known and may be cited as the "Bloodborne Disease Harm Reduction Act."

L.2006, c.99, s.1.



Section 26:5C-26 - Findings, Declarations Relative To Sterile Syringe Access Programs.

26:5C-26 Findings, declarations relative to sterile syringe access programs.

2. The Legislature finds and declares that:

a.New Jersey, in comparison with other states nationwide, has the highest rate of cumulative AIDS cases among women, the third highest rate of cumulative pediatric AIDS cases, the fifth highest adult HIV rate, and a rate of injection-related HIV infection that is almost twice the national average;

b.About one in every three persons living with HIV or AIDS is female;

c.More than a million people in the United States are frequent intravenous drug users at a cost to society in health care, lost productivity, accidents and crime of more than $50 billion annually;

d.Sterile syringe access programs have been proven effective in reducing the spread of HIV, hepatitis C and other bloodborne pathogens without increasing drug abuse or other adverse social impacts; yet New Jersey remains the only State nationwide that provides no access to sterile syringes in order to prevent the spread of disease;

e.Every scientific, medical and professional agency or organization that has studied this issue, including the federal Centers for Disease Control and Prevention, the American Medical Association, the American Public Health Association, the National Academy of Sciences, the National Institutes of Health Consensus Panel, the American Academy of Pediatrics, and the United States Conference of Mayors, has found sterile syringe access programs to be effective in reducing the transmission of HIV; and

f.Sterile syringe access programs are designed to prevent the spread of HIV, hepatitis C and other bloodborne pathogens, and to provide a bridge to drug abuse treatment and other social services for drug users; and it is in the public interest to encourage the development of such programs in this State in accordance with statutory guidelines designed to ensure the safety of consumers who use these programs, the health care workers who operate them, and the members of the general public.

L.2006, c.99, s.2.



Section 26:5C-27 - Demonstration Program For Operation Of Sterile Syringe Access Programs.

26:5C-27 Demonstration program for operation of sterile syringe access programs.

3.The Commissioner of Health shall establish a demonstration program to permit up to six municipalities to operate a sterile syringe access program in accordance with the provisions of this act. For the purposes of the demonstration program, the commissioner shall prescribe by regulation requirements for a municipality to establish, or otherwise authorize the operation within that municipality of, a sterile syringe access program to provide for the exchange of hypodermic syringes and needles in accordance with the provisions of P.L.2006, c.99 (C.26:5C-25 et seq.).

a.The commissioner shall:

(1)request an application, to be submitted on a form and in a manner to be prescribed by the commissioner, from any municipality that seeks to establish a sterile syringe access program, or from other entities authorized to operate a sterile syringe access program within that municipality as provided in paragraph (2) of subsection a. of section 4 of P.L.2006, c.99 (C.26:5C-28);

(2)approve those applications that meet the requirements established by regulation of the commissioner and contract with the municipalities or entities whose applications are approved to establish a sterile syringe access program as provided in paragraph (2) of subsection a. of section 4 of P.L.2006, c.99 (C.26:5C-28) to operate a sterile syringe access program in any municipality in which the governing body has authorized the operation of sterile syringe access programs within that municipality by ordinance;

(3)support and facilitate, to the maximum extent practicable, the linkage of sterile syringe access programs to: (a) health care facilities and programs that may provide appropriate health care services, including mental health services, medication-assisted drug treatment services, and other substance abuse treatment services to consumers participating in a sterile syringe access program; and (b) housing assistance programs, career and employment-related counseling programs, and education counseling programs that may provide appropriate ancillary support services to consumers participating in a sterile syringe access program;

(4)provide for the adoption of a uniform identification card or other uniform Statewide means of identification for consumers, staff, and volunteers of a sterile syringe access program pursuant to paragraph (9) of subsection b. of section 4 of P.L.2006, c.99 (C.26:5C-28); and

(5)maintain a record of the data reported to the commissioner by sterile syringe access programs pursuant to paragraph (11) of subsection b. of section 4 of P.L.2006, c.99 (C.26:5C-28).

b.The commissioner shall be authorized to accept funding as may be made available from the private sector to effectuate the purposes of P.L.2006, c.99 (C.26:5C-25 et seq.).

L.2006, c.99, s.3; amended 2012, c.17, s.345; 2015, c.10, s.4.



Section 26:5C-28 - Establishment, Authorization By Municipality Of Certain Programs.

26:5C-28 Establishment, authorization by municipality of certain programs.

4. a. In accordance with the provisions of section 3 of P.L.2006, c.99 (C.26:5C-27), a municipality may establish or authorize establishment of a sterile syringe access program that is approved by the commissioner to provide for the exchange of hypodermic syringes and needles.

(1)A municipality that establishes a sterile syringe access program, at a fixed location or through a mobile access component, may operate the program directly or contract with one or more of the following entities to operate the program: a hospital or other health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), a federally qualified health center, a public health agency, a substance abuse treatment program, an AIDS service organization, or another nonprofit entity designated by the municipality. These entities shall also be authorized to contract directly with the commissioner in any municipality in which the governing body has authorized the operation of sterile syringe access programs by ordinance pursuant to paragraph (2) of this subsection. The municipality or entity under contract shall implement the sterile syringe access program in consultation with a federally qualified health center and the New Jersey Office on Minority and Multicultural Health in the Department of Health and Senior Services, and in a culturally competent manner.

(2)Pursuant to paragraph (2) of subsection a. of section 3 of P.L.2006, c.99 (C.26:5C-27), a municipality whose governing body has authorized the operation of sterile syringe access programs within the municipality may require within the authorizing ordinance that an entity as described in paragraph (1) of this subsection obtain approval from the municipality, in a manner prescribed by the authorizing ordinance, to operate a sterile syringe access program prior to obtaining approval from the commissioner to operate such a program, or may permit the entity to obtain approval to operate such a program by application directly to the commissioner without obtaining prior approval from the municipality.

(3)Two or more municipalities may jointly establish or authorize establishment of a sterile syringe access program that operates within those municipalities pursuant to adoption of an ordinance by each participating municipality pursuant to this section.

b.A sterile syringe access program shall comply with the following requirements:

(1)Sterile syringes and needles shall be provided at no cost to consumers 18 years of age and older;

(2)Program staff shall be trained and regularly supervised in: harm reduction; substance abuse, medical and social service referrals; and infection control procedures, including universal precautions and needle stick injury protocol; and programs shall maintain records of staff and volunteer training and of hepatitis C and tuberculosis screening provided to volunteers and staff;

(3)The program shall offer information about HIV, hepatitis C and other bloodborne pathogens and prevention materials at no cost to consumers, and shall seek to educate all consumers about safe and proper disposal of needles and syringes;

(4)The program shall provide information and referrals to consumers, including HIV testing options, access to medication-assisted drug abuse treatment programs and other substance abuse treatment programs, and available health and social service options relevant to the consumer's needs. The program shall encourage consumers to receive an HIV test, and shall, when appropriate, develop an individualized drug abuse treatment plan for each participating consumer;

(5)The program shall screen out consumers under 18 years of age from access to syringes and needles, and shall refer them to drug abuse treatment and other appropriate programs for youth;

(6)The program shall develop a plan for the handling and disposal of used syringes and needles in accordance with requirements set forth at N.J.A.C.7:26-3A.1 et seq. for regulated medical waste disposal pursuant to the "Comprehensive Regulated Medical Waste Management Act," P.L.1989, c.34 (C.13:1E-48.1 et al.), and shall also develop and maintain protocols for post-exposure treatment;

(7) (a) The program may obtain a standing order, pursuant to the "Overdose Prevention Act," P.L.2013, c.46 (C.24:6J-1 et seq.), authorizing program staff to carry and dispense naloxone hydrochloride or another opioid antidote to consumers and the family members and friends thereof;

(b)The program shall provide overdose prevention information to consumers, the family members and friends thereof, and other persons associated therewith, as appropriate, in accordance with the provisions of section 5 of the "Overdose Prevention Act," P.L.2013, c.46 (C.24:6J-5);

(8)The program shall maintain the confidentiality of consumers by the use of confidential identifiers, which shall consist of the first two letters of the first name of the consumer's mother and the two-digit day of birth and two-digit year of birth of the consumer, or by the use of such other uniform Statewide mechanism as may be approved by the commissioner for this purpose;

(9)The program shall provide a uniform identification card that has been approved by the commissioner to consumers and to staff and volunteers involved in transporting, exchanging or possessing syringes and needles, or shall provide for such other uniform Statewide means of identification as may be approved by the commissioner for this purpose;

(10)The program shall provide consumers at the time of enrollment with a schedule of program operation hours and locations, in addition to information about prevention and harm reduction and drug abuse treatment services; and

(11)The program shall establish and implement accurate data collection methods and procedures as required by the commissioner for the purpose of evaluating the sterile syringe access programs, including the monitoring and evaluation on a quarterly basis of:

(a)sterile syringe access program participation rates, including the number of consumers who enter drug abuse treatment programs and the status of their treatment;

(b)the effectiveness of the sterile syringe access programs in meeting their objectives, including, but not limited to, return rates of syringes and needles distributed to consumers and the impact of the sterile syringe access programs on intravenous drug use; and

(c)the number and type of referrals provided by the sterile syringe access programs and the specific actions taken by the sterile syringe access programs on behalf of each consumer.

c.A municipality may terminate a sterile syringe access program established or authorized pursuant to this act, which is operating within that municipality, if its governing body approves such an action by ordinance, in which case the municipality shall notify the commissioner of its action in a manner prescribed by regulation of the commissioner.

L.2006, c.99, s.4; amended 2015, c.10, s.5.



Section 26:5C-29 - Reports To Governor, Legislature.

26:5C-29 Reports to Governor, Legislature.

5. a. (1) The Commissioner of Health and Senior Services shall report to the Governor and, pursuant to section 2 of P.L.1991, 164 (C.52:14-19.1), the Legislature, no later than one year after the effective date of P.L.2006, c.99 (C.26:5C-25 et seq.) and biennially thereafter, on the status of sterile syringe access programs established pursuant to sections 3 and 4 of P.L.2006, c.99 (C.26:5C-27 and C.26:5C-28), and shall include in that report the data provided to the commissioner by each sterile syringe access program pursuant to paragraph (11) of subsection b. of section 4 of P.L.2006, c.99 (C.26:5C-28).

(2)For the purpose of each biennial report pursuant to paragraph (1) of this subsection, the commissioner shall:

(a)consult with local law enforcement authorities regarding the impact of the sterile syringe access programs on the rate and volume of crime in the affected municipalities and include that information in the report; and

(b)seek to obtain data from public safety and emergency medical services providers Statewide regarding the incidence and location of needle stick injuries to their personnel and include that information in the report.

b.The commissioner shall report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the Legislature, no later than six months after the date that the initial sterile syringe access program, which is approved by the commissioner pursuant to section 3 of P.L.2006, c.99 (C.26:5C-27), commences its operations, and shall include in that report:

(1)an assessment of whether an adequate number of drug abuse treatment program slots is available to meet the treatment needs of persons who have been referred to drug abuse treatment programs by sterile syringe access programs pursuant to paragraph (4) of subsection b. of section 4 of P.L.2006, c.99 (C.26:5C-28); and

(2)a recommendation for such appropriation as the commissioner determines necessary to ensure the provision of an adequate number of drug abuse treatment program slots for those persons.

c.The commissioner shall contract with an entity that is independent of the department to prepare a detailed analysis of the sterile syringe access programs, and to report on the results of that analysis to the Governor, the Governor's Advisory Council on HIV/AIDS and Related Blood-Borne Pathogens, and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the Legislature, no later than 24 months after the adoption of regulations required pursuant to subsection b. of section 7 of P.L.2006, c.99 (C.26:5C-31) and annually thereafter. The analysis shall include, but not be limited to:

(1)any increase or decrease in the spread of HIV, hepatitis C and other blood-borne pathogens that may be transmitted by the use of contaminated syringes and needles;

(2)the number of exchanged syringes and needles and an evaluation of the disposal of syringes and needles that are not returned by consumers;

(3)the number of consumers participating in the sterile syringe access programs and an assessment of their reasons for participating in the programs;

(4)the number of consumers in the sterile syringe access programs who participated in drug abuse treatment programs; and

(5)the number of consumers in the sterile syringe access programs who benefited from counseling and referrals to programs and entities that are relevant to their health, housing, social service, employment and other needs.

d.Within 90 days after receipt of the third report pursuant to subsection c. of this section, the commissioner shall submit to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the Legislature, on a day when both Houses of the Legislature are meeting in the course of a regular or special session, the commissioner's recommendations regarding whether or not to continue the demonstration program established pursuant to this act. The commissioner's recommendations shall be effective unless the Legislature passes a concurrent resolution overriding the commissioner's recommendations no later than the 45th day after its receipt of those recommendations.

L.2006, c.99, s.5; amended 2015, c.10, s.6.



Section 26:5C-30 - Plan For Establishment, Funding Of Regional Substance Abuse Treatment Facilities.

26:5C-30 Plan for establishment, funding of regional substance abuse treatment facilities.

6. a. The Commissioner of Human Services shall develop a plan for establishing and funding regional substance abuse treatment facilities. The plan shall include a strategy for soliciting proposals from nonprofit agencies and organizations in the State, including State-licensed health care facilities, with experience in the provision of long-term care or outpatient substance abuse treatment services to meet the post-acute health, social, and educational needs of persons living with HIV/AIDS.

b.The commissioner shall submit the plan to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the Legislature no later than the 120th day after the effective date of this act, and shall report biannually thereafter to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), the Legislature on the implementation of the plan.

L.2006, c.99, s.6.



Section 26:5C-31 - Rules, Regulations.

26:5C-31 Rules, regulations.

7. a. The Commissioner of Health and Senior Services, in consultation with the Commissioner of Environmental Protection and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of sections 3 and 4 of P.L.2006, c.99 (C.26:5C-27 and C.26:5C-28).

b.Notwithstanding any provision of P.L.1968, c.410 to the contrary, the commissioner shall adopt, immediately upon filing with the Office of Administrative Law and no later than the 90th day after the effective date of this act, such regulations as the commissioner deems necessary to implement the provisions of sections 3 and 4 of P.L.2006, c.99 (C.26:5C-27 and C.26:5C-28), which shall be effective until the adoption of rules and regulations pursuant to subsection a. of this section and may be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410.

L.2006, c.99, s.7.



Section 26:5D-1 - Short Title

26:5D-1. Short title
This act shall be known and may be cited as the "SIDS Assistance Act."

L. 1987,c.331, s.1.



Section 26:5D-2 - Findings, Declarations

26:5D-2. Findings, declarations
The Legislature finds and declares that:

a. Sudden Infant Death Syndrome, the sudden and unexpected death of apparently healthy babies, commonly known as "SIDS" or "Crib Death," is the major cause of death of infants between the ages of one month and one year and is responsible for the deaths of approximately 7,000 infants in the United States each year.

b. Although the cause of SIDS is not known, there is evidence that it may be caused by an infectious agent, hypoglycemia, a neuroendocrine defect, or poor socioeconomic conditions. SIDS has also been associated with apnea, the temporary stoppage of breathing; however, there are no data firmly linking SIDS to apnea, and preliminary data suggest that the number of infants who have had a history of apneic episodes may account for not more than 5% of SIDS fatalities.

c. Because of the nature of SIDS and the inability to discover the cause of death, parents of victims of SIDS often experience trauma and shock and have a need for counseling and other support services.

d. Research regarding the detection, treatment, cure or prevention of SIDS has not been afforded the attention given to other areas of medicine, and many health care professionals are not familiar with the symptoms, diagnosis or treatment of SIDS; and

e. Therefore, it is imperative that a program be established for identifying and treating infants who are potential victims of SIDS, referring potential SIDS victims and their families to sources of treatment and counseling, referring families whose children have been victims of SIDS to counseling and other support services and providing an educational program to health care professionals to heighten their awareness in detecting potential SIDS victims and in preventing SIDS.

L. 1987,c.331, s.2.



Section 26:5D-3 - Referral Service; Hotline

26:5D-3. Referral service; hotline
The Commissioner of the Department of Health shall establish a program to educate the public and health care professionals about SIDS. The program shall include a referral service for the public and health care professionals on SIDS related services and a 24-hour telephone hotline to provide needed information and referrals. The commissioner shall also encourage the development of local support programs to provide early detection, counseling, and referrals for infants who may be at risk of SIDS.

L. 1987,c.331, s.3.



Section 26:5D-4 - Sids Resource Center

26:5D-4. SIDS Resource Center
The Commissioner of the Department of Health shall establish a "SIDS Resource Center" within a State medical school. The SIDS Resource Center shall, in coordination with the Department of Health, serve as a technical advisory center and may offer diagnostic procedures, medical treatment and counseling, as well as any other services that may be necessary to assist potential SIDS victims and their families.

L. 1987,c.331, s.4.



Section 26:6-1 - Definitions.

26:6-1 Definitions.

26:6-1. As used in this chapter: "Local registrar" or "registrar" means the local registrar of vital statistics. "State registrar" means the State Registrar of Vital Statistics.

"Registration district" or "district" means the district established by law for the registration of vital events.

"Fetal death" or "stillbirth" means death prior to the complete expulsion or extraction from its mother of a product of conception, irrespective of the duration of pregnancy; the death is indicated by the fact that after such separation, the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

"Dead body" means the dead body of a human being.

The definition of the term "communicable disease" as contained in R.S.26:4-1 shall also apply to this chapter.

"Authentication" means the entry by the State Medical Examiner or a county medical examiner, funeral director or physician into the New Jersey Electronic Death Registration System of a personal identification code, digital signature or other identifier unique to that user, by which the information entered into the system by the user is authenticated by the user who assumes responsibility for its accuracy. "Authentication" also means the process by which the State registrar or a local registrar, deputy registrar, alternate deputy registrar or subregistrar indicates that person's review and approval of information entered into the system by the State Medical Examiner or a county medical examiner, funeral director or physician.

"Electronic registration system" means any electronic method, including, but not limited to, one based on Internet technology, of collecting, transmitting, recording and authenticating information from one or more responsible parties, which is necessary to complete a vital record, and is designed to replace a manual, paper-based data collection, recordation and signature system.

"New Jersey Electronic Death Registration System" or "NJ-EDRS" is an electronic registration system for completing a certification of death or fetal death record that is authorized, designed and maintained by the State registrar.

Amended 1965, c.78, s.1; 2003, 221, s.1.



Section 26:6-2 - Power Of Local Board

26:6-2. Power of local board
The local board shall have power to pass, alter or amend ordinances and make rules and regulations within its jurisdiction to regulate the burial and disinterment of human bodies.



Section 26:6-3 - Prohibition Of Public Funerals; Penalty

26:6-3. Prohibition of public funerals; penalty
The local board may specify any communicable disease or diseases in case of death from which no public funeral shall be had, and prohibit such public funeral under a penalty to be imposed, not to exceed fifty dollars, and in case of the threatening or prevalence of an epidemic, may prohibit such public funeral of persons dying with the particular disease or diseases then prevalent. The board may also prohibit such public funeral in any case in which the attending physician shall by writing so advise, or in any case in which two reputable physicians in the same district or municipality certify that they believe that the interests of the public health require such restriction.



Section 26:6-4 - Computation Of Death Rate.

26:6-4 Computation of death rate.

26:6-4. In computing the death rate of any municipality or health district in which there is located a hospital or other institution, any death which shall take place at such hospital or institution shall not be included among deaths occurring in said municipality or health district unless the death is of a person whose last place of residence was in said municipality or health district.

Any death occurring at any such hospital or institution, of any person whose last place of residence as shown on the death certificate was outside of the limits of said municipality or health district, shall, for the purpose of computing the death rate, be included among the deaths occurring in the municipality or health district named in the certificate as the last place of residence of the decedent.

Except where a death record is created on the NJ-EDRS, it shall be the duty of the registrar of the district in which such a death occurred promptly to notify the registrar of the district which was the last place of residence of the decedent.

Amended 1965, c.78, s.2; 2003, c.221, s.2.



Section 26:6-4.1 - Certificate Of Death

26:6-4.1. Certificate of death
1. On or before the tenth day of each month, the State Department of Health shall certify to the supervisor of veterans' interment in each of the respective counties of the State, the name of each deceased veteran and of each deceased member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits for whom a certificate of death, in which the place of burial, cremation or removal is stated as being within such county, has been filed with the State Department of Health during the preceding month, together with the date and place of burial, cremation or removal of such deceased veteran, and the war in which said deceased veteran served.

L.1945,c.202,s.1; amended 1946,c.232,s.1; 1991,c.389,s.6.



Section 26:6-4.2 - Undertaker To Make Inquiry, Report, Penalty For Failure To Report

26:6-4.2. Undertaker to make inquiry, report, penalty for failure to report
2. Whenever a dead body is transported from outside the State into this State for burial or other final disposition in this State, the person in charge of any premises in which the interment or cremation of such dead body is made, shall make due and diligent inquiry in order to determine whether the deceased person to be interred or cremated was a veteran of any war or was a member of the American Merchant Marine who served during World War II and has been declared by the United States Department of Defense to be eligible for federal veterans' benefits, and if so, the war in which said deceased veteran served. If such interment is made in a cemetery or burial ground having no person in charge thereof, then the undertaker making the interment of such dead body shall make such inquiry.

On or before the tenth day of each month the person in charge of any such premises, or if the interment is made in a cemetery or burial ground having no person in charge, then the undertaker who made any such interment, shall certify to the supervisor of veterans' interment in the county in which such interment or cremation was made, the name of each deceased veteran who has been interred or cremated in said premises during the preceding month, together with the date and place of burial or cremation of such deceased veteran, and the war in which said deceased veteran served.

Any failure so to do on the part of the officers of any cemetery association or the undertaker shall subject the violator to a penalty of fifty dollars ($50.00) to be recovered in a civil action in the name of the supervisor of veterans' interment of any county wherein the violation occurs.

L.1945,c.202,s.2; amended 1946,c.232,s.2; 1953,c.26,s.49; 1953,c.316; 1991,c.389,s.7.



Section 26:6-5 - Cemeteries Dangerous To Public Health; Action For Relief; Costs

26:6-5. Cemeteries dangerous to public health; action for relief; costs
When a cemetery or burial ground or part thereof for any reason has become dangerous to the public health and it shall be deemed inadvisable that any further interments be made therein, any municipal authority within whose limits the cemetery or burial ground is situate, or the State department or any local board, may institute an action in the Superior Court, either in the name of the State on the relation of the plaintiff or otherwise.

If the court shall determine that the cemetery or burial ground or any part thereof is dangerous to the public health for any reason, or that further interments therein would be inadvisable, the court may, by injunction or otherwise, grant such relief as may be proper and necessary for the protection of the public health.

If the court shall determine that the plaintiff is not entitled to any relief, costs shall be awarded against the plaintiff, but only if it appears to the court that no probable cause existed for bringing the action.

Amended by L.1953, c. 26, p. 478, s. 50.



Section 26:6-5.1 - Necessity Of Death Certificate And Burial Or Removal Permit

26:6-5.1. Necessity of death certificate and burial or removal permit
No person, without securing a proper death certificate and a burial or removal permit, shall:

a. Remove a dead body from this State; or

b. Bury or make other final disposition of such body in this State.

Amended by L.1965, c. 78, s. 3.



Section 26:6-5.2 - Recording Of Deaths

26:6-5.2. Recording of deaths
The State Registrar of Vital Statistics shall, upon proper proof received from an appropriate agency of the National Military Establishment, or from the United States Department of Commerce, record the death of any person who died while in the military or naval or maritime or merchant marine service of the United States, and who at the time of entering said service was a resident of the State of New Jersey.

Proper proof as required by this section shall be the official letter from an appropriate agency of the National Military Establishment or the United States Department of Commerce, to the next of kin of such deceased person.

L.1950, c. 299, p. 1011, s. 1. Amended by L.1954, c. 130, p. 606, s. 2.



Section 26:6-5.3 - Certifying Deaths

26:6-5.3. Certifying deaths
The State Registrar shall, upon request, certify such deaths in the same manner as in the case of deaths occurring and recorded in New Jersey.

L.1950, c. 299, p. 1011, s. 2.



Section 26:6-5.4 - Fees

26:6-5.4. Fees
No fees shall be charged or collected for the recording of such deaths as provided in section one, nor shall any fee be required or paid under section two when certification is made at the request of any of the next of kin or the legal representatives of such deceased person.

L.1950, c. 299, p. 1011, s. 3.



Section 26:6-6 - Execution Of Death Certificate.

26:6-6 Execution of death certificate.

26:6-6. a. The funeral director in charge of the funeral or disposition of the body of any person dying in this State shall be responsible for the proper execution of a death certificate in a legible manner, or by means of the NJ-EDRS, and filed in exchange for a burial or removal or transit permit with the local registrar of the district in which the death occurred or the body was found or with the registrar of the district in which the funeral director has his funeral home or where the burial or other disposition is to take place. In the event the death certificate is filed with the registrar of a district other than that in which the death took place or the body was found, that registrar shall, within 24 hours after issuing the permit, sign and forward the certificate of death to the registrar of the district where the death took place or the body was found, with a statement that the permit was issued. In case the death certificate is filed with the deputy registrar, alternate deputy registrar or subregistrar, he shall within 12 hours forward the certificate to his own registrar, who in turn shall forward the certificate as heretofore directed. A record created on the NJ-EDRS shall be deemed to have been transmitted to the other local registrar, or by the deputy registrar, alternate deputy registrar or subregistrar, as applicable, in accordance with the requirements of this subsection.

b.Any funeral director filing a death certificate in a registration district other than that in which the death occurred or the body was found shall immediately send the State registrar written notice by first class mail, except that a record created on the NJ-EDRS shall be deemed to have been transmitted to the State registrar in accordance with the requirements of this subsection. The notice shall contain the name of the deceased, the place and date of death, the date the certificate was filed, the name and address of the registrar with whom the certificate was filed, and the name and address of the funeral director. Failure of the State registrar to receive the notice shall be considered as failure of the funeral director to have sent it. In that case, the funeral director shall be subject to a penalty of $25, and the State registrar shall notify the State Board of Mortuary Science of the facts in the matter.

Amended 1965, c.78, s.4; 1977, c.147; 2003, c.221, s.3.



Section 26:6-7 - Contents Of Death Certificate.

26:6-7 Contents of death certificate.

26:6-7. The certificate of death shall contain such items as shall be listed on death certificate forms or in the NJ-EDRS provided or approved by the department under the authority of subsection c. of R.S.26:8-24.

Amended 1945, c.253; 1951, c.84, s.1; 1965, c.78, s.5; 1983, c.308, s.1; 2003, c.221,s.4.



Section 26:6-8 - Duty To Furnish Particulars; Verification.

26:6-8 Duty to furnish particulars; verification.

26:6-8. In the execution of a death certificate, the personal particulars shall be obtained by the funeral director from the person best qualified to supply them. The death and last sickness particulars shall be supplied by the attending, covering, or resident physician; or if there is no attending, covering, or resident physician, by an attending registered professional nurse licensed by the New Jersey Board of Nursing under P.L.1947, c.262 (C 45:11-23 et seq.); or if there is no attending, covering, or resident physician or attending registered professional nurse, by the county medical examiner.

Within a reasonable time, not to exceed 24 hours after the pronouncement of death, the attending, covering, or resident physician, the attending advanced practice nurse pursuant to section 10 of P.L.1991, c.377 (C.45:11-49), or the county medical examiner shall execute the death certification. The burial particulars shall be supplied by the funeral director. The attending, covering, or resident physician, the attending advanced practice nurse, the attending registered professional nurse, or the county medical examiner and the funeral director shall certify to the particulars supplied by them by signing their names below the list of items furnished, or by otherwise authenticating their identities and the information that they have provided through the NJ-EDRS. If a person acting under the direct supervision of the State Medical Examiner, a county medical examiner, funeral director, attending, covering, or resident physician, attending advanced practice nurse, or licensed health care facility or other public or private institution providing medical care, treatment, or confinement to persons, which is registered with the NJ-EDRS, is not authorized to authenticate the information required on a certificate of death or fetal death, that person may enter that information into the NJ-EDRS in anticipation of its authentication by the State Medical Examiner or a county medical examiner, funeral director, attending, covering, or resident physician, attending advanced practice nurse, local registrar, deputy registrar, alternate deputy registrar or subregistrar, as applicable.

amended 1965, c.78, s.6; 1971, c.2, s.13; 1983, c.308, s.2; 2003, c.221, s.5; 2015, c.38, s.1.



Section 26:6-8.1 - Determination, Pronouncement Of Death.

26:6-8.1 Determination, pronouncement of death.
4. a. Where there has been an apparent death that is not governed by the provisions of section 4 of P.L.1991, c.90 (C.26:6A-4), a registered professional nurse licensed by the New Jersey Board of Nursing under P.L.1947, c.262 (C.45:11-23 et seq.) or a physician assistant licensed pursuant to P.L.1991, c.378 (C.45:9-27.10 et seq.) may make the actual determination and pronouncement of death and shall attest to this pronouncement by: signing in the space designated for this signature on the certificate of death under R.S.26:6-7; or, for the purposes of the NJ-EDRS, transmitting orally or in writing a report of the pronouncement to the attending, covering, or resident physician, or the county medical examiner.

b.(Deleted by amendment, P.L.2006, c.86).

L.1983, c.308, s.4; amended 2003, c.221, s.6; 2006, c.86; 2015, c.224, s.13.



Section 26:6-8.2 - Notification.

26:6-8.2 Notification.
1.If the attending physician, registered professional nurse, physician assistant, or State or county medical examiner who makes the actual determination and pronouncement of death determines or has knowledge that the deceased person was infected with human immunodeficiency virus (HIV) or hepatitis B virus or that the deceased person suffered from acquired immune deficiency syndrome (AIDS), AIDS related complex (ARC), or any of the contagious, infectious, or communicable diseases as shall be determined by the Commissioner of the Department of Health, the attending physician, registered professional nurse, physician assistant, or State or county medical examiner shall immediately place with the remains written notification of the condition and shall provide written notification of the condition to the funeral director who is responsible for the handling and the disposition of the body.

L.1988, c.125, s.1; amended 2015, c.224, s.14.



Section 26:6-8.3 - List Of Contagious, Infectious, Communicable Diseases

26:6-8.3. List of contagious, infectious, communicable diseases
Within 180 days of the effective date of this act, the Commissioner of the Department of Health shall provide to all county and local health departments, hospitals and long-term care facilities in this State for distribution to appropriate personnel a list of all diseases that the commissioner determines are contagious, infectious or communicable diseases for the purposes of this act. The commissioner shall periodically update the list, as appropriate.

L. 1988, c. 125, s. 2.



Section 26:6-8.4 - Penalty For Violation

26:6-8.4. Penalty for violation
a. A person who violates the provisions of this act is subject to a penalty of up to $1,000.00 for each offense. These penalties shall be recovered in a civil action in the name of the Department of Health in a court of competent jurisdiction. The action may be brought in a summary manner pursuant to "the penalty enforcement law," N.J.S. 2A:58-1 et seq.

b. Any person who in good faith complies with the provisions of this act shall be free from any civil or criminal liability for so acting, provided the skill and care exercised are that ordinarily required and exercised by others in the profession.

L. 1988, c. 125, s. 3.



Section 26:6-8.5 - Alzheimer's Disease, Related Disorders, Listing As Secondary Cause Of Death.

26:6-8.5 Alzheimer's disease, related disorders, listing as secondary cause of death.
1. a. Alzheimer's disease and related disorders may be listed as a secondary cause of death on a certification of death in any case in which:
(1)the deceased person is diagnosed as having Alzheimer's disease or a related disorder; and
(2)it is determined, in accordance with currently accepted medical standards and with a reasonable degree of medical certainty, that Alzheimer's disease or a related disorder was a significant contributing cause of the person's death.
b.Nothing in this section shall be construed to require any person to list Alzheimer's disease or a related disorder as a secondary cause of death, and no person shall be subject to any criminal or civil liability or any professional disciplinary action under Title 45 of the Revised Statutes for listing or failing to list Alzheimer's disease or a related disorder as a secondary cause of death on a certification of death.
c.As used in this section, "Alzheimer's disease and related disorders" means forms of dementia characterized by a general loss of intellectual abilities of sufficient severity to interfere with social or occupational functioning.

L.2015, c.187, s.1.



Section 26:6-9 - Death Occurring Without Medical Attendance.

26:6-9 Death occurring without medical attendance.

26:6-9. In case of any death occurring without medical attendance, the funeral director shall notify the county medical examiner, or local registrar. In case the local registrar shall be notified, he shall immediately inform the county medical examiner and refer the case to him for investigation. The county medical examiner shall furnish the funeral director with the necessary data and last sickness particulars to make the death certificate, or shall enter the information directly into the NJ-EDRS.

Amended 1965, c.78, s.7; 1971, c.2, s.14; 2003, c.221, s.7.



Section 26:6-10 - Unavailability Of Attending Physician, Advanced Practice Nurse.

26:6-10 Unavailability of attending physician, advanced practice nurse.

26:6-10. In case the physician or the advanced practice nurse who last attended the deceased is unavailable, so that a certificate of death cannot be obtained from the physician or nurse in time for burial or removal:

a.the designated covering physician shall have the primary responsibility, after examining the dead body, and being satisfied that death did not result from some unlawful means, to issue a death certificate; and

b.in the absence of the designated covering physician, any other physician, after examining the dead body, and being satisfied that death did not result from some unlawful means, may issue a death certificate.

amended 2003, c.221, s.8; 2015, c.38, s.2.



Section 26:6-11 - Fetal Death; Certificate; Burial Or Removal Permit

26:6-11. Fetal death; certificate; burial or removal permit
A certificate of fetal death containing such items as shall be listed on fetal death certificate forms provided or approved by the department under authority of section 26:8-24(c) of the Revised Statutes and a burial or removal permit shall be required for every fetal death; provided, 20 or more weeks of gestation elapsed before the delivery.

No midwife shall sign a certificate for a fetal death; but any fetal death occurring without attendance of a physician shall be treated as a death without medical attendance, as provided in section 26:6-9 of this Title.

Amended by L.1951, c. 85, p. 477, s. 1; L.1965, c. 78, s. 8.



Section 26:6-13 - Incomplete Certificate Of Death

26:6-13. Incomplete certificate of death
No certificate of death shall be held to be complete and correct that does not supply all of the items of information called for therein, or satisfactorily account for their omission.



Section 26:6-14 - Issuance Of Burial, Removal Permit; Correction Of Death Certificate; Completion.

26:6-14 Issuance of burial, removal permit; correction of death certificate; completion.

26:6-14. Upon receipt of a death certificate, the local registrar shall:

a.If the certificate is properly executed and complete, issue a burial or removal permit when requested; and

b. If the certificate of death is incomplete and unsatisfactory, call attention to the defects in the return, and withhold the burial or removal permit until the defects are corrected. Any person certifying to any of the particulars in the certificate shall complete the same as directed by the local registrar in accordance with such terms as may be defined by the State registrar.

For the purposes of the NJ-EDRS, the death certificate shall be complete when the attending, covering or resident physician or the county medical examiner, and the funeral director in charge, have completed their respective portions of the death registration record.

Amended 1965, c.78, s.10; 2003, c.221, s.9.



Section 26:6-16 - Contents Of Burial, Removal Permit.

26:6-16 Contents of burial, removal permit.

26:6-16. The burial or removal permit shall be issued upon a form or through the NJ-EDRS as prescribed by the department, signed or authenticated through the NJ-EDRS by the local registrar, and shall state:

a.The name, age, sex, cause of death, and other necessary details required by the department;

b.That a satisfactory certificate of death has been filed as required by law; and

c.That permission is granted to inter, remove, or otherwise dispose of the body.

Amended 2003, c.221, s.10.



Section 26:6-17 - Fee For Burial, Removal Or Transit Permit.

26:6-17 Fee for burial, removal or transit permit.
26:6-17. The State registrar shall be entitled to receive a fee of $5 for each burial or removal, or transit permit issued; except that, on or after the effective date of P.L.2007, c.98 but before the first day of the thirty-seventh month following the effective date of P.L.2007, c.98, the State registrar shall be entitled to receive a fee of $15. The State registrar shall deposit the proceeds from the fees into the New Jersey Electronic Death Registration Support Fund established pursuant to section 17 of P.L.2003, c.221 (C.26:8-24.2), and shall provide such amount from the fee, as the Commissioner of Health and Senior Services determines appropriate, to the local registrar who issued the permit.

Amended 1954, c.93; 1965, c.78, s.11; 2003, c.221, s.11; 2007, c.98.



Section 26:6-20 - Burial In District Other Than Place Of Death

26:6-20. Burial in district other than place of death
No burial permit shall be required from the local registrar of the district in which a burial is to be made, when a body is removed upon a proper removal permit from one district to another district in this state, for purpose of final disposition.



Section 26:6-21 - Emergency Burial Or Removal Permit

26:6-21. Emergency burial or removal permit
26:6-21. If through the absence of the local registrar, or for other sufficient reason, it is impossible to obtain from the registrar a burial or removal permit in time for burial or removal, a judge of the Superior Court or of a municipal court in the county in which the death occurred, if he is satisfied that the death certificate is genuine, and that no permit can be obtained in time for burial or removal, shall issue an emergency burial or removal permit.

Amended 1953,c.26,s.51; 1991,c.91,s.296.



Section 26:6-22 - Form Of Emergency Permit

26:6-22. Form of emergency permit
26:6-22. The emergency burial or removal permit shall be issued in the following form:

"It being impossible to obtain a burial or removal permit from the registrar of vital statistics on account of (state here the reason), I, a judge of the Superior Court (or a judge of a municipal court of the .................. of ............. ), do hereby grant this emergency permit for the burial or removal of ....................... , whose death has been duly certified to me."

The permit shall be dated and signed by the judge and shall be given to the person delivering the certificate of death. The judge shall, within five days thereafter, transmit the certificate to the State registrar. The judge shall be entitled to $1.00 for the issuance of an emergency permit.

Amended 1953,c.26,s.52; 1965,c.78,s.14; 1991,c.91,s.297.



Section 26:6-23 - Transportation Of Certain Bodies In Sealed Casket; License

26:6-23. Transportation of certain bodies in sealed casket; license
No person shall convey or aid in conveying to a common carrier to be transported across or within this state, nor shall a common carrier accept for transportation or transport across or within this state, the dead body of a person who has died of smallpox, Asiatic cholera, yellow fever, typhus fever or bubonic plague, unless the body is inclosed in a hermetically sealed casket and a license for such transportation has been first obtained in writing from the state department.



Section 26:6-24 - Rules For Transportation Of Body

26:6-24. Rules for transportation of body
The State Department may make any rule prescribing the manner in which a dead body, intended to be transported by any common carrier across or within this State, shall be disinfected, embalmed, or incased. Any such rule shall be referred to in the blank form of the transit permit required for the transportation of a dead body.

Amended by L.1951, c. 82, p. 474, s. 1.



Section 26:6-25 - Necessity Of Transit Permit

26:6-25. Necessity of transit permit
No person shall ship or receive for shipment within this state or to any point outside the state, by any common carrier, a dead body until a transit permit has been issued by the local registrar of the district in which the death occurred.



Section 26:6-26 - Contents Of Transit Permit

26:6-26. Contents of transit permit
The transit permit shall be issued upon a form prescribed by the State Department, signed by the local registrar, and shall set forth:

a. That the body has been prepared for transportation in every particular as required by law and the rules of the State Department;

b. The places from which and to which the body will be transported; and

c. The name of the person, if any, authorized to accompany the body in its transit.

Amended by L.1951, c. 82, p. 474, s. 2.



Section 26:6-27 - Disposition Of Transit Permit

26:6-27. Disposition of transit permit
The funeral director shall attach such portion of the transit permit as is directed thereon to the box containing the corpse when shipped by any transportation company. The remaining portion of the transit permit shall be delivered to the passenger in charge of the corpse. This portion of the transit permit shall be delivered to the person in charge of the place of burial or other disposition.

Amended by L.1965, c. 78, s. 15.



Section 26:6-28 - Burial Or Removal Permit For Imported Bodies

26:6-28. Burial or removal permit for imported bodies
When a dead body is transported from outside this state into the state for burial or other final disposition, the transit or removal permit, issued in accordance with the law and health regulations of the place where the death occurred, shall be given the same force and effect as a local burial or removal permit.



Section 26:6-29 - Acceptance For Shipment

26:6-29. Acceptance for shipment
If no such permit shall be brought with the body, or if the body be shipped by express and no permit is attached to the box in which the body is incased, then any common carrier may refuse to transport or to receive for transportation any such body until the permit has been obtained.



Section 26:6-31 - Delivery Of Burial Or Removal Papers

26:6-31. Delivery of burial or removal papers
The funeral director shall deliver the burial or removal permit or the detachable portion of the transit permit, if any, to the person in charge or the place of burial or of final disposition before interring or otherwise disposing of the body.

Amended by L.1965, c. 78, s. 17.



Section 26:6-32 - Require Compliance With Laws

26:6-32. Require compliance with laws
The person in charge of any premises on which an interment is to be made shall see that the requirements of this chapter relative to a burial or removal permit, or transit permit shall have been complied with before any burial or other disposal is made thereon.

Amended by L.1965, c. 78, s. 18.



Section 26:6-33 - Indorsement And Return Of Burial Or Removal Papers

26:6-33. Indorsement and return of burial or removal papers
The person in charge of any premises on which an interment is made shall indorse, over his signature upon the burial or removal permit, or transit permit, the date of interment and shall return the permit so indorsed or the detachable portion of the transit permit, if any, to the local registrar of his district within 10 days from the date of interment, or within the time fixed by the local board.

Amended by L.1965, c. 78, s. 19.



Section 26:6-34 - Record Of Burial

26:6-34. Record of burial
The person in charge of any premises on which an interment is made shall keep a permanent record of any burial or other disposal made on such premises, which record shall at all times be open to official inspection. This record shall in each case state the name of the deceased person, place of death, date of burial or other disposal, and the name and address of the funeral director.

Amended by L.1965, c. 78, s. 20.



Section 26:6-35 - Procedure When No Person In Charge Of Cemetery

26:6-35. Procedure when no person in charge of cemetery
The funeral director when burying a body in a cemetery or burial ground having no person in charge shall sign the burial or removal permit, or transit permit, giving the date of burial, and shall write across the face of the permit or transit permit the words, "No person in charge," and file the permit or transit permit within 10 days with the registrar of the district in which the place of burial is located.

Amended by L.1965, c. 78, s. 21.



Section 26:6-36 - Depth Of Burials; Bodies In Private Vaults

26:6-36. Depth of burials; bodies in private vaults
Every dead body interred in any burial ground or cemetery in this state shall be buried so that the top of the outside coffin or box shall be at least four feet below the natural surface of the ground, and shall be immediately covered with at least four feet of earth, soil or sand.

Bodies of infants in coffins or boxes not more than four feet in length shall be buried so that the top of the outside coffin or box shall be at least three feet and six inches below the natural surface of the ground, and shall be immediately covered with at least three feet and six inches of earth, soil or sand.

This section shall not apply where bodies are placed or buried in properly constructed private vaults so as to prevent the escape of noxious or unhealthy gases therefrom.



Section 26:6-37 - Disinterments; When Allowed; Permits

26:6-37. Disinterments; when allowed; permits
No dead body shall be disinterred or removed from any grave, tomb or burial place within this State except by direction of a competent court of this State for the purpose of criminal investigation or upon permit being given therefor by the local board in the locality where the body is interred or entombed.

Amended by L.1965, c. 78, s. 22.



Section 26:6-38 - Disinterment Of Bodies Of Persons Dying Of Communicable Disease

26:6-38. Disinterment of bodies of persons dying of communicable disease
No dead body of a person who has died of smallpox, cholera, yellow fever, typhus fever, plague, or from any disease publicly declared by the State department to be communicable, shall be disinterred or removed from any grave, tomb, vault or place within this State unless the body was originally interred in a metallic case, hermetically sealed, and then only by the order of and under the direction of the local board within whose jurisdiction the body was buried.

The requirement as to the use of a metallic case shall not apply where the body has been embalmed prior to burial and buried or interred 3 years or more.

Amended by L.1965, c. 78, s. 23.



Section 26:6-39 - Bodies In Receiving Vaults

26:6-39. Bodies in receiving vaults
No unembalmed dead body shall be permitted to remain longer than 48 hours in a receiving vault in this State, the depth of which is less than 5 feet below the natural surface of the ground. This section shall not apply to properly constructed receiving vaults which prevent the escape of noxious and unhealthy gases.

Amended by L.1965, c. 78, s. 24.



Section 26:6-40 - Powers Of Municipal Authorities And Local Board

26:6-40. Powers of municipal authorities and local board
The municipal authorities or local board or their properly authorized agents may at all times enter any cemetery or burial ground within the limits of their jurisdiction, examine into the condition of the same, and ascertain whether the laws regulating it are duly observed.

Amended by L.1965, c. 78, s. 25.



Section 26:6-41 - Violations; Punishment

26:6-41. Violations; punishment
Any person violating any of the provisions of this article or the person in charge of or exercising control over any cemetery or burial ground in this State who knowingly permits or suffers such violation, shall be punished by a fine not exceeding $300.00 or by imprisonment for 6 months, or both.

Amended by L.1965, c. 78, s. 26.



Section 26:6-49 - Amount; Recovery

26:6-49. Amount; recovery
Except as otherwise specifically provided in this chapter, any person violating any provision of this chapter, or falsifying any certificate or record established by this chapter, or failing or refusing to perform any duty required by this chapter, shall be subject to a penalty of not less than $50.00 nor more than $100.00 for each offense.

Such penalties shall be recovered in a civil action in the name of the State department or local board in any court of competent jurisdiction including the municipal court.

Amended by L.1953, c. 26, p. 479, s. 53; L.1965, c. 78, s. 31.



Section 26:6-50 - Persons Who May Consent To Examination.

26:6-50 Persons who may consent to examination.

1.Any physician licensed to practice medicine and surgery in this State may conduct a post-mortem and necroscopic examination upon the body of a deceased person if he first obtains the consent in writing of any of the following persons who shall have assumed responsibility and custody of the body for purposes of the burial: surviving spouse, domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), adult child, parent, or other next of kin, of the deceased person. In the absence of any of the foregoing named persons any other person charged by law with and who shall have assumed responsibility and custody of the body for the burial may give such consent. Where 2 or more of the abovementioned have assumed such responsibility and custody of the body for purposes of burial, the consent of 1 of such persons shall be sufficient.

L.1954,c.113,s.1; amended 2003, c.246, s.31.



Section 26:6-58.4 - Findings, Declarations

26:6-58.4.Findings, declarations
1. The Legislature finds and declares that: there is a need to increase the number of suitable organs recovered and transplanted in New Jersey, and that toward that end, and in the interest of cost-effective health care delivery, medical professionals and technicians should be trained as transplant recovery specialists and should be enabled to perform the recovery of human body parts within licensed hospitals, independent of physician supervision. Recovery and transplantation will be further increased by the requirement that acute care hospitals provide federally designated organ procurement organizations with information concerning each death, and the accompanying medical information necessary for the organization to complete an audit in accordance with federal law.

L.1995,c.257,s.1.



Section 26:6-58.5 - Transplant Recovery Technician's Recovery Of Human Body Part.

26:6-58.5 Transplant recovery technician's recovery of human body part.

6.A technician as defined in section 2 of P.L.2008, c.50 (C.26:6-78) may recover a human body part for any purpose specified in P.L.2008, c.50 (C.26:6-77 et al.). A physician shall not be required to be present during the recovery procedure. Nothing in this section shall be construed to limit a physician or other person authorized by law to recover human body parts pursuant to law.

L.1995, c.257, s.6; amended 2008, c.50, s.23.



Section 26:6-58.6 - Medical Record Reviews By Procurement Organization

26:6-58.6.Medical record reviews by procurement organization
7. An organ procurement organization may perform ongoing medical record reviews of all deaths occurring in an acute care hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), for the purpose of determining body part donation potential by hospital.

L.1995,c.257,s.7.



Section 26:6-60.2 - Maintenance Of Records By Hospital Relative To Anatomical Gifts.

26:6-60.2 Maintenance of records by hospital relative to anatomical gifts.

2.A hospital shall maintain, as part of a patient's permanent record, the information required under this act and any other pertinent information concerning the anatomical gift which will facilitate the discharge of the patient's wishes in the event of the patient's death.

L.1985,c.284,s.2; amended 2001, c.87, s.2.



Section 26:6-66 - Short Title.

26:6-66 Short title.

1.This act shall be known and may be cited as the "New Jersey Hero Act," referring to individuals who donate life-saving and life-enhancing organs and tissues.

L.2008, c.48, s.1.



Section 26:6-67 - Findings, Declarations Relative To Organ And Tissue Donation Initiatives.

26:6-67 Findings, declarations relative to organ and tissue donation initiatives.

2.The Legislature finds and declares that:

a.For over three decades, the State of New Jersey has supported organ and tissue donation as a public policy, because one individual can save up to eight lives by donating his or her vital organs and enhance more than 50 lives by donating tissue;

b.Although 95% of the national population indicates support for donation, a far smaller percentage have actually made a legally binding decision to be organ and tissue donors, the result of which has been the deaths of over 74,186 people nationally and 2,470 New Jersey residents since 1997 because life-saving organs were not available to them for transplant;

c.A public policy supporting organ donation is no longer adequate, given the health crisis faced by more than 98,000 people awaiting life saving organ transplants nationally, of whom more than 4,000 are New Jersey residents;

d.A new public policy of advocacy which encourages positive donation decisions is now imperative in order to save more lives;

e.The health and welfare of New Jersey's residents requires a more dynamic, comprehensive framework regarding organ donation, one with mandated educational and decisional components;

f.This comprehensive framework must incorporate the federal government's charge to organ procurement organizations to work with states in educating the public so that more individuals make positive donation decisions and document those decisions;

g.In order to insure that more New Jersey residents become donors, it is necessary to provide curriculum in both secondary schools and institutions of higher education, as well as establish educational requirements for physicians and nurses, to dispel myths associated with organ donation, provide accurate information about the donation and recovery process, and emphasize the fundamental responsibility of individuals to take appropriate action, when able to do so, to help save another person's life;

h.It is further necessary to provide residents with an accessible, secure means using the Internet, to register as organ donors in a way that ties the donation decision to a routine but necessary function, such as the receipt of a driver's license or personal identification card, so that an interaction on the issue of organ donation occurs at or around the time New Jersey residents reach the age of majority; and

i.The combined initiatives provided for in this act will effectively achieve the State's public policy goal to increase the number of organ and tissue donors in the State so that more lives can be saved or enhanced.

L.2008, c.48, s.2.



Section 26:6-68 - Short Title.

26:6-68 Short title.

1.This act shall be known and may be cited as the "Anatomical Research Recovery Organization Act."

L.2008, c.49, s.1.



Section 26:6-69 - Standards For Anatomical Research Recovery Organization.

26:6-69 Standards for anatomical research recovery organization.

2.It is the public policy of this State to safeguard the health and well-being of its citizens, and to ensure the respectful and consensual disposition and use of human bodies and parts donated for education, research, and the advancement of medical, dental, or mortuary science. The need for and use of such anatomical gifts for education, research, and the advancement of medical, dental, or mortuary science is of sufficient frequency so as to require that minimum standards for anatomical research recovery organizations be established.

L.2008, c.49, s.2.



Section 26:6-70 - Definitions Relative To Anatomical Gifts For Educational And Research Use.

26:6-70 Definitions relative to anatomical gifts for educational and research use.

3.As used in this act:

"Anatomical research recovery organization" means a nonprofit corporation engaged in the recovery of a human body or part donated for education, research, or the advancement of medical, dental, or mortuary science pursuant to P.L.1969, c.161 (C.26:6-57 et seq.) or any subsequent statute adopted pursuant thereto, where part or all of the recovery takes place in this State. Anatomical research recovery organization shall not include an accredited institution of higher education in this State that uses an anatomical gift for its own educational or research purposes and is not engaged in the distribution of a human body or part to another person or entity.

"Commissioner" means the Commissioner of Health.

"Department" means the Department of Health.

"Distribution" means the removal of a human body or part from a storage location to any other location for educational or research use, or the advancement of medical, dental, or mortuary science.

"Education" means the use of the whole body or parts for purposes of teaching or training individuals, including medical or dental professionals and students, with regard to the anatomy and characteristics of the human body.

"Human body part" or "part" means organs, tissues, eyes, bones, blood vessels, and any other portions of a deceased human body which are subject to an anatomical gift pursuant to P.L.1969, c.161 (C.26:6-57) or any subsequent statute adopted pursuant thereto, but does not include blood collected pursuant to P.L.1945, c.301 (C.26:2A-1).

"Recovery" means the obtaining of a human body or part, including, but not limited to, determining or obtaining consent or authorization for donation of the human body or part, performing surgical or other technical procedures for recovering the body or part, and processing the body or part. Recovery does not include actions taken by a medical examiner or coroner as part of his professional duties.

"Research" means the conduct of scientific testing and observation designed to result in the acquisition of generalizable knowledge. Research does not include an autopsy or other investigation conducted for the purpose of obtaining information related to the decedent.

L.2008, c.49, s.3; amended 2012, c.17, s.346.



Section 26:6-71 - Registration As Anatomical Research Recovery Organization.

26:6-71 Registration as anatomical research recovery organization.

4. a. No person shall engage in the recovery of a human body or part donated in this State for education, research, or the advancement of medical, dental, or mortuary science pursuant to P.L.1969, c.161 (C.26:6-57 et seq.) or any subsequent statute adopted pursuant thereto, unless the person is registered as an anatomical research recovery organization with the Department of Health pursuant to this act.

The registration required pursuant to this act shall be in addition to any license or permit required by a local board of health, other local health agency, or any State or federal agency.

b.The registration shall be valid for a one-year period and may be renewed subject to compliance with the requirements of this act. The commissioner shall establish such registration and renewal fees as may be reasonable and necessary to carry out the purposes of this act.

c.The commissioner may enter and inspect the premises of any anatomical research recovery organization and the books and records as is reasonably necessary to carry out the provisions of this act.

L.2008, c.49, s.4; amended 2012, c.17, s.347.



Section 26:6-72 - Requirements For Operating As An Anatomical Research Recovery Organization.

26:6-72 Requirements for operating as an anatomical research recovery organization.

5.An anatomical research recovery organization operating in this State shall demonstrate compliance with the following requirements:

a.A physician licensed in this State or the state in which the organization is incorporated shall serve as medical director, and shall be responsible for ensuring compliance with the provisions of this act, the hiring of qualified personnel, and the maintenance of records required under this act.

b.The organization shall be a federally tax-exempt nonprofit corporation.

c.The organization shall create, compile, or maintain a complete record on each donor from which it recovers a human body or part for educational or research purposes or the advancement of medical, dental or mortuary science, which shall include, at a minimum:

(1)documentation that the donor has designated the anatomical gift for educational or research purposes or for the advancement of medical, dental, or mortuary science, as specified in section 3 of P.L.1969, c.161 (C.26:6-59) or any subsequent statute adopted pursuant thereto. The documentation may be in the form of a signed document of gift, or verifiable documentation that taped telephonic consent has been obtained;

(2)documentation of the identity and address of each entity which has been in possession of the human body or part prior to the organization, such as a funeral home, coroner, hospital, organ procurement organization, or tissue bank; and

(3)documentation of the use and disposition of each human body or part, including the name and address of each person who receives a human body or part directly from the organization.

L.2008, c.49, s.5.



Section 26:6-73 - Violation.

26:6-73 Violation.

6.It shall be a violation of this act for any person to obstruct, hinder, delay or interfere, by force or otherwise, with the performance by the commissioner of any duty under the provisions of this act.

L.2008, c.49, s.6.



Section 26:6-74 - Powers Of Commissioner Relative To Violations.

26:6-74 Powers of commissioner relative to violations.

7.If the commissioner has reason to believe that a condition exists or has occurred at an anatomical research recovery organization in violation of the provisions of this act, which is dangerous to the public health, he may order the organization to correct the violation and may immediately suspend the registration of the organization until the correction is completed. If a registrant denies that a violation exists or has occurred, the registrant shall have the right to apply to the commissioner for a hearing. The hearing shall be held and a decision rendered within 48 hours of the receipt of the request. If the commissioner rules against the registrant, the registrant may apply to a court of competent jurisdiction for injunctive relief against the commissioner's order.

L.2008, c.49, s.7.



Section 26:6-75 - Violations, Penalties.

26:6-75 Violations, penalties.

8. a. Any person who violates the provisions of this act or an order of the commissioner shall be liable for the first offense to a penalty of not more than $1,000, and for the second and each succeeding offense for a penalty of not more than $5,000. The penalties shall be sued for and collected in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.In addition to any civil penalties provided under this section, the commissioner may suspend or revoke a registration made pursuant to this act for a violation of any provision of this act.

c.Except as provided in section 7 of this act, before denying to grant or renew a registration, or suspending or revoking a registration, pursuant to this act, the commissioner shall provide notice of the denial, revocation, or suspension, together with a specification of charges to the applicant or registrant, personally or by certified mail to the address of record, and the notice shall set forth the particular reasons for the denial, suspension, or revocation. The denial, suspension, or revocation shall become effective 30 days after mailing, unless the applicant or registrant, within the 30-day period, meets the requirements of the department or files with the department a written answer to the charges and gives written notice to the department of its desire for a hearing, in which case the denial, suspension, or revocation may be held in abeyance until the hearing has been concluded and a final decision rendered by the commissioner.

The commissioner shall afford the applicant or registrant an opportunity for a prompt hearing on the question of the granting, suspension, or revocation of the registration. The procedure governing the hearing shall be in accordance with the rules and regulations of the department. Either party may be represented by counsel of its own choosing, and has the right to subpoena witnesses and to compel their attendance on forms furnished by the department. The commissioner shall render a written decision stating conclusions and reasons therefor.

L.2008, c.49, s.8.



Section 26:6-76 - Rules, Regulations.

26:6-76 Rules, regulations.

9.The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act. The regulations may specify qualifications for personnel, including the medical director, employed at an anatomical research recovery organization and standards related to recovery of human bodies or parts.

L.2008, c.49, s.9.



Section 26:6-77 - Short Title.

26:6-77 Short title.

1. a. This act shall be known and may be cited as the "Revised Uniform Anatomical Gift Act."

b.Whenever the term "Uniform Anatomical Gift Act" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the "Revised Uniform Anatomical Gift Act."

L.2008, c.50, s.1.



Section 26:6-78 - Definitions Relative To Anatomical Gifts.

26:6-78 Definitions relative to anatomical gifts.

2.As used in this act:

"Adult" means a person who is at least 18 years of age.

"Advance directive for health care" means an advance directive for health care that is executed pursuant to P.L.1991, c.201 (C.26:2H-53 et seq.).

"Agent" means a person who is authorized to act as a health care representative by an advance directive for health care or is expressly authorized to make an anatomical gift on a donor's behalf by any other record signed by the donor.

"Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

"Civil union partner" means one partner in a civil union couple as defined in section 2 of P.L.2006, c.103 (C.37:1-29 ).

"Decedent" means a deceased person whose body or part is or may be the source of an anatomical gift, and includes a stillborn infant or fetus.

"Designated requester" means a hospital employee who has completed a course offered or approved by an organ procurement organization.

"Disinterested witness" means a witness other than: the spouse, civil union partner, domestic partner, child, parent, sibling, grandchild, grandparent, or guardian of the person who makes, amends, revokes, or refuses to make an anatomical gift; another adult who exhibited special care and concern for the decedent; or a person to whom an anatomical gift may pass pursuant to section 10 of this act.

"Document of gift" means a donor card or other record used to make an anatomical gift, and includes a statement or symbol on a driver's license, identification card, or donor registry.

"Domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

"Donor" means a person whose body or part is the subject of an anatomical gift.

"Donor registry" means a database that contains records of anatomical gifts.

"Driver's license" means a license or permit issued by the New Jersey Motor Vehicle Commission to operate a vehicle, whether or not conditions are attached to the license or permit.

"Eye bank" means an entity that is licensed, accredited, or regulated under federal or State law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

"Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of another individual, but does not include a guardian ad litem.

"Hospital" means an institution, whether operated for profit or not, whether maintained, supervised or controlled by an agency of State government or a county or municipality or not, which maintains and operates facilities for the diagnosis, treatment, or care of two or more non-related individuals suffering from illness, injury, or deformity, and where emergency, outpatient, surgical, obstetrical, convalescent, or other medical and nursing care is rendered for periods exceeding 24 hours.

"Identification card" means an identification card issued by the New Jersey Motor Vehicle Commission.

"Medical examiner" means the State Medical Examiner, a county medical examiner, or another person performing the duties of a medical examiner pursuant to P.L.1967, c.234 (C.52:17B-78 et seq.).

"Minor" means a person who is under 18 years of age.

"Organ procurement organization" means an entity designated by the United States Secretary of Health and Human Services as an organ procurement organization.

"Parent" means a parent whose parental rights have not been terminated.

"Part" means an organ, eye, or tissue of a human being, but does not include the whole body.

"Physician" means a person authorized to practice medicine or osteopathy under the laws of any state.

"Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

"Prospective donor" means a person who is dead or whose death is imminent and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education, but does not include an individual who has made a refusal.

"Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

"Recipient" means a person into whose body a decedent's part has been or is intended to be transplanted.

"Record" means information that is inscribed on a tangible medium or stored in an electronic or other medium and is retrievable in perceivable form.

"Refusal" means a record created pursuant to this act that expressly states an intent to bar other persons from making an anatomical gift of a person's body or part.

"Sign" means, with the present intent to authenticate or adopt a record, to execute or adopt a tangible symbol, or to attach to or logically associate with the record an electronic symbol, sound, or process.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Technician" means a person who is determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or State law, and includes an enucleator.

"Tissue" means a portion of the human body other than an organ or an eye, but does not include blood unless it is needed to facilitate the use of other parts or is donated for the purpose of research or education.

"Tissue bank" means an entity that is licensed, accredited, or regulated under federal or State law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

"Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

L.2008, c.50, s.2.



Section 26:6-79 - Applicability Of Act.

26:6-79 Applicability of act.

3.The provisions of this act shall apply to an anatomical gift, or an amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

L.2008, c.50, s.3.



Section 26:6-80 - Anatomical Gift By Living Donor.

26:6-80 Anatomical gift by living donor.

4.Subject to the provisions of section 8 of this act, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in section 5 of this act by:

a.the donor, if the donor is an adult, or if the donor is a minor and is emancipated or is authorized under the laws of this State to apply for a driver's license;

b.an agent of the donor, unless the advance directive for health care or other record prohibits the agent from making an anatomical gift;

c.a parent of the donor, if the donor is an unemancipated minor; or

d.the donor's guardian.

L.2008, c.50, s.4.



Section 26:6-81 - Procedure For Donor To Make Anatomical Gift.

26:6-81 Procedure for donor to make anatomical gift.

5. a. A person may make an anatomical gift and thereby become a donor:

(1)by authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2)in a will;

(3)during a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom shall be a disinterested witness; or

(4)as provided in subsection b. of this section.

b.A donor or other person authorized to make an anatomical gift pursuant to section 4 of this act may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry.

If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall:

(1)be witnessed by at least two adults, at least one of whom shall be a disinterested witness, who have signed at the request of the donor or other person; and

(2)state that it has been signed and witnessed as provided in paragraph (1) of this subsection.

c.The revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated shall not invalidate the gift.

d.An anatomical gift made by will shall take effect upon the donor's death, whether or not the will is probated. Invalidation of the will after the donor's death shall not invalidate the gift.

L.2008, c.50, s.5.



Section 26:6-82 - Amendment, Revocation Of Anatomical Gift By Donor.

26:6-82 Amendment, revocation of anatomical gift by donor.

6. a. Subject to the provisions of section 8 of this act, a donor or other person authorized to make an anatomical gift pursuant to section 4 of this act may amend or revoke an anatomical gift by:

(1)a record signed by:

(a)the donor or other person; or

(b)subject to the provisions of subsection b. of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2)a later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

b.A record signed pursuant to subparagraph (b) of paragraph (1) of subsection a. of this section shall:

(1)be witnessed by at least two adults, at least one of whom shall be a disinterested witness, who have signed at the request of the donor or other person; and

(2)state that it has been signed and witnessed as provided in paragraph (1) of this subsection.

c.Subject to the provisions of section 8 of this act, a donor or other person authorized to make an anatomical gift pursuant to section 4 of this act may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

d.A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom shall be a disinterested witness.

e.A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection a. of this section.

L.2008, c.50, s.6.



Section 26:6-83 - Refusal To Make Anatomical Gift.

26:6-83 Refusal to make anatomical gift.

7. a. A person may refuse to make an anatomical gift of the person's body or part by:

(1)a record signed by:

(a)the person; or

(b)subject to subsection b. of this section, another individual acting at the person's direction if the person is physically unable to sign;

(2)the person's will, whether or not the will is admitted to probate or invalidated after the person's death; or

(3)any form of communication made by the person during the person's terminal illness or injury addressed to at least two adults, at least one of whom shall be a disinterested witness.

b.A record signed pursuant to subparagraph (b) of paragraph (1) of subsection a. of this section shall:

(1)be witnessed by at least two adults, at least one of whom shall be a disinterested witness, who have signed at the request of the person who is making a refusal; and

(2)state that it has been signed and witnessed as provided in paragraph (1) of this subsection.

c.A person who has made a refusal may amend or revoke the refusal:

(1)in the manner provided in subsection a. of this section for making a refusal;

(2)by subsequently making an anatomical gift that is inconsistent with the refusal; or

(3)by destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

d.Except as otherwise provided in subsection h. of section 8 of this act, in the absence of an express, contrary indication by the person set forth in the refusal, a person's unrevoked refusal to make an anatomical gift of the person's body or part shall preclude another individual from making an anatomical gift of the person's body or part.

L.2008, c.50, s.7.



Section 26:6-84 - Person Other Than Donor Prohibited From Making Anatomical Gift, Exceptions.

26:6-84 Person other than donor prohibited from making anatomical gift, exceptions.

8. a. In the absence of an express, contrary indication by the donor, a person other than the donor shall be prohibited from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part or an amendment to an anatomical gift of the donor's body or part.

b.A donor's revocation of an anatomical gift pursuant to section 6 of this act shall not be deemed to be a refusal and shall not preclude another person as specified in section 4 or section 9 of this act from making an anatomical gift of the donor's body or part.

c.If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part pursuant to section 5 of this act or an amendment to an anatomical gift of the donor's body or part pursuant to section 6 of this act, another person shall not make, amend, or revoke the gift of the donor's body or part.

d.A revocation of an anatomical gift by a person other than the donor pursuant to section 6 of this act shall not preclude another person from making an anatomical gift of the body or part.

e.In the absence of an express, contrary indication by a donor or other person authorized to make an anatomical gift under this act, an anatomical gift of a part shall not be deemed to be a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or other person.

f.In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under this act, an anatomical gift of a part for any of the purposes set forth in section 4 of this act shall not be deemed to limit the making of an anatomical gift of the part for any of those other purposes by the donor or other person.

g.Notwithstanding the provisions of this section to the contrary, in the event of the death of a donor who is an unemancipated minor, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

h.In the event of the death of an unemancipated minor who has signed a refusal, a parent of the minor who is reasonably available may revoke the minor's refusal.

L.2008, c.50, s.8.



Section 26:6-85 - Person Authorized To Make Anatomical Gift Of A Decedent's Body.

26:6-85 Person authorized to make anatomical gift of a decedent's body.

9. a. (1) Subject to the provisions of this act, an anatomical gift of a decedent's body or part may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(a)an agent of the decedent at the time of the decedent's death who could have made an anatomical gift immediately before the decedent's death pursuant to section 4 of this act;

(b)the spouse, civil union partner, or domestic partner of the decedent;

(c)an adult child of the decedent;

(d)either parent of the decedent;

(e)an adult sibling of the decedent;

(f)another adult who is related to the decedent by blood, marriage, or adoption, or exhibited special care and concern for the decedent;

(g)a person who was acting as the guardian of the person of the decedent at the time of the decedent's death; and

(h)any other person having the authority to dispose of the decedent's body, including the administrator of a hospital in which the decedent was a patient or resident immediately preceding death. In the absence of actual notice of contrary indication by the decedent, the administrator shall make an anatomical gift of a decedent's body or part.

(2)If there is more than one member of a class as specified in subparagraphs (a) through (g) of paragraph (1) of this subsection who is entitled to make an anatomical gift, a member of the class may make an anatomical gift unless that member or a person to whom the gift may pass pursuant to section 10 of this act knows of an objection by another member of the class. If an objection is known, the gift shall be made only by a majority of the members of the class who are reasonably available. Nothing in this subsection shall be construed to require that all members of the class authorize the making of the gift or participate in the decision to make the gift.

(3)A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class as specified in paragraph (1) of this subsection is reasonably available to make or object to the making of an anatomical gift.

b. (1) A person authorized to make an anatomical gift pursuant to subsection a. of this section may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(2)Subject to the provisions of paragraph (3) of this subsection, an anatomical gift by a person authorized to make the gift pursuant to subsection a. of this section may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by the authorized person may be:

(a)amended only if a majority of the reasonably available members agree to amending the gift; or

(b)revoked only if a majority of the reasonably available members agree to revoking the gift or if they are equally divided as to whether to revoke the gift.

(3)A revocation made pursuant to paragraph (2) of this subsection shall be effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation. A procurement organization, transplant hospital, or physician or technician with knowledge of a revocation shall make a best effort to communicate that information to the other parties involved in order to stop the anatomical gift recovery process.

L.2008, c.50, s.9.



Section 26:6-86 - Recipients Of Anatomical Gift.

26:6-86 Recipients of anatomical gift.

10. a. An anatomical gift may be made to the following persons or entities named in the document of gift:

(1)a hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2)subject to the provisions of subsection b. of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the part; or

(3)an eye bank or tissue bank.

b.If an anatomical gift to an individual cannot be transplanted into the individual, the part shall pass in accordance with subsection f. of this section in the absence of an express, contrary indication by the person making the anatomical gift.

c.If there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

d.If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person or entity as described in subsection a. of this section and does not identify the purpose of the gift, the gift shall be used only for transplantation or therapy, and shall pass in accordance with subsection f. of this section.

e.If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar import, the gift shall include all parts, may be used only for transplantation or therapy, and shall pass in accordance with subsection f. of this section.

f.For the purposes of subsections b., d., and e. of this section, the following shall apply:

(1)if the part is an eye, the gift shall pass to the appropriate eye bank;

(2)if the part is tissue, the gift shall pass to the appropriate tissue bank; and

(3)if the part is an organ, the gift shall pass to the appropriate organ procurement organization as custodian of the organ.

g.An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under paragraph (2) of subsection a. of this section, shall pass to the organ procurement organization as custodian of the organ.

h.If an anatomical gift does not pass pursuant to subsections a. through g. of this section or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part shall pass to the person or entity under obligation to dispose of the body or part.

i.A person or entity shall not accept an anatomical gift if the person or entity knows that the gift was not effectively made pursuant to this act or that the decedent made a refusal pursuant to this act that was not revoked. For the purposes of the subsection, if a person or entity knows that an anatomical gift was made on a document of gift, the person or entity shall be deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

j.Except as otherwise provided in paragraph (2) of subsection a. of this section, nothing in this act shall be construed to affect the allocation of organs for transplantation or therapy.

L.2008, c.50, s.10.



Section 26:6-86.1 - Findings, Declarations Relative To Anatomical Gifts.

26:6-86.1 Findings, declarations relative to anatomical gifts.

1.The Legislature finds and declares that:

a. A mental or physical disability does not diminish a person's right to health care;

b.The "Americans with Disabilities Act of 1990" prohibits discrimination against persons with disabilities, yet many individuals with disabilities still experience discrimination in accessing critical health care services;

c.Individuals with mental and physical disabilities have been denied life-saving organ transplants based on assumptions that their lives are less worthy, that they are incapable of complying with complex post-transplant medical regimens, or that they lack adequate support systems to ensure such compliance;

d.Although organ transplant centers must consider medical and psychosocial criteria when determining if a patient is suitable to receive an organ transplant, transplant centers that participate in the Medicare and Medicaid programs are required to use patient selection criteria that result in a fair and non-discriminatory distribution of organs; and

e.New Jersey residents in need of organ transplants are entitled to assurances that they will not encounter discrimination on the basis of a disability.

L.2013, c.80, s.1.



Section 26:6-86.2 - Eligibility To Receive Anatomical Gift.

26:6-86.2 Eligibility to receive anatomical gift.

2. a. An individual who is a candidate to receive an anatomical gift shall not be deemed ineligible to receive an anatomical gift solely because of the individual's physical or mental disability, except to the extent that the physical or mental disability has been found by a physician or surgeon, following an individualized evaluation of the potential recipient, to be medically significant to the provision of the anatomical gift. If an individual has the necessary support system to assist the individual in complying with post-transplant medical requirements, an individual's inability to independently comply with those requirements shall not be deemed to be medically significant. The provisions of this subsection shall apply to each part of the organ transplant process.

b.The court shall accord priority on its calendar and expeditiously proceed with an action brought to seek any remedy authorized by law for purposes of enforcing compliance with the provisions of this section.

c.The provisions of this section shall not be deemed to require referrals or recommendations for, or the performance of, medically inappropriate organ transplants.

d.As used in this section, "disability" has the same meaning as in the federal "Americans with Disabilities Act of 1990," Pub. L.101-336 (42 U.S.C. 12101 et seq.).

L.2013, c.80, s.2.



Section 26:6-87 - Search For Potential Donor, Document Of Refusal; Permitted Entities.

26:6-87 Search for potential donor, document of refusal; permitted entities.

11. a. Upon the request of an organ procurement organization, the following persons shall make a reasonable search of an individual who the person reasonably believes is dead or whose death is imminent for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1)a law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2)if no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

b.If a document of gift or a refusal to make an anatomical gift is located by the search required pursuant to subsection a. of this section, the person responsible for conducting the search shall make the document of gift or refusal immediately available to the organ procurement organization.

c.A person shall not be subject to criminal or civil liability, but may be subject to administrative sanctions, for a failure to discharge the duties imposed pursuant to this section.

L.2008, c.50, s.11.



Section 26:6-88 - Delivery Of Document Of Gift Or A Refusal.

26:6-88 Delivery of document of gift or a refusal.

12. a. A document of gift need not be delivered during the donor's lifetime to be effective.

b.Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to whom the gift may pass pursuant to section 10 of this act.

L.2008, c.50, s.12.



Section 26:6-89 - Notification By Hospital Relative To Donor Status.

26:6-89 Notification by hospital relative to donor status.

13. a. A hospital shall notify an organ procurement organization or a third party designated by that organization of a person whose death is imminent or who has died in the hospital, in a timely manner sufficient to ensure that the examination, evaluation, and ascertainment of donor status as set forth in subsection d. of this section can be completed within a time frame compatible with the donation of organs and tissues for transplant. The notification shall be made without regard to whether the person has executed an advance directive for health care.

b.When a hospital refers a person who is dead or whose death is imminent to an organ procurement organization, the organization shall make a reasonable search of the records of the New Jersey Motor Vehicle Commission and any donor registry that it knows exists for the geographical area in which the person resides in order to ascertain whether the person has made an anatomical gift.

c. (1) If the patient has a validly executed donor card, donor designation on a driver's license, advance directive for health care, will, other document of gift, or registration with a Statewide organ and tissue donor registry, the procurement organization representative or the designated requester shall attempt to notify a person listed in section 9 of this act of the gift.

If no document of gift is known to the procurement organization representative or the designated requester, one of those two individuals shall ask the persons listed in section 9 of this act whether the decedent had a validly executed document of gift. If there is no evidence of an anatomical gift or refusal by the decedent, the procurement organization representative or the designated requester shall attempt to notify a person listed in section 9 of this act of the option to donate organs or tissues.

(2)The person in charge of the hospital or that person's designated representative shall indicate in the medical record of the decedent whether or not a document of gift is known to exist, or otherwise whether consent was granted, the name of the person granting or refusing the consent, and that person's relationship to the decedent.

d.When a hospital refers an individual who is dead or whose death is imminent to a procurement organization, and the organization has determined based upon a medical record review that the individual may be a prospective donor, then the organization may conduct any blood or tissue test or minimally invasive examination that is reasonably necessary to evaluate the medical suitability of a part that is or may be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. The hospital shall not withdraw any measures that are necessary to maintain the medical suitability of the part until the procurement organization has had the opportunity to advise the applicable persons as set forth in section 9 of this act of the option to make an anatomical gift or has ascertained that the individual expressed a contrary intent. The results of such tests and examinations shall be used or disclosed only for purposes of evaluating medical suitability for donation and to facilitate the donation process, and as required or permitted by existing law.

e.At any time after a donor's death, the person to whom an anatomical gift may pass pursuant to section 10 of this act may conduct any test or examination that is reasonably necessary to evaluate the medical suitability of the body or part for its intended purpose.

f.An examination conducted pursuant to this section may include an examination of all medical and dental records of the donor or prospective donor.

g.Upon the death of a minor who was a donor or had signed a refusal, the procurement organization shall, unless it knows the minor is emancipated, conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

h.Subject to the provisions of this act, the rights of a person or entity to whom a part passes pursuant to section 10 of this act shall be superior to the rights of all others with respect to that part. The person or entity may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and the provisions of this act, a person or entity who accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and the use of remains in a funeral service. If the gift is of a part, the person or entity to which the part passes pursuant to section 10 of this act, upon the death of the donor and before embalming, burial or cremation, shall cause the part to be removed without unnecessary mutilation.

i.Neither the physician or registered professional nurse who attends the decedent at death nor the physician or registered professional nurse who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

j.A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

k.Each hospital or other licensed health care facility in this State shall be authorized to enter into such agreements or affiliations with procurement organizations as are necessary for the coordination of procurement and use of anatomical gifts.

L.2008, c.50, s.13.



Section 26:6-90 - Notification Of Death To Procurement Organization.

26:6-90 Notification of death to procurement organization.

14.A person who seeks to facilitate the making of an anatomical gift, for the purposes of transplantation or therapy, from a decedent who was not a hospital patient at the time of death shall notify the procurement organization at or around the time of the person's death in order to allow the organization to at least initially evaluate the potential donation and coordinate the donation process, as applicable.

L.2008, c.50, s.14.



Section 26:6-91 - Immunity From Liability.

26:6-91 Immunity from liability.

15. a. A person or entity shall be immune from liability for actions taken in accordance with, or in a good faith attempt to act in accordance with, the provisions of this act or the applicable anatomical gift law of another state.

b.Neither the person making an anatomical gift nor the donor's estate shall be liable for any injury or damage that results from the making or use of the gift.

c.In determining whether an anatomical gift has been made, amended, or revoked pursuant to this act, a person or entity shall rely upon representations made by an individual as specified in section 9 of this act relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.

L.2008, c.50, s.15.



Section 26:6-92 - Valid Document Of Gift.

26:6-92 Valid document of gift.

16. a. A document of gift shall be valid if executed in accordance with:

(1)the provisions of this act;

(2)the laws of the state or country in which it is executed; or

(3)the laws of the state or country in which the person making the anatomical gift is domiciled, has a place of residence, or is a citizen at the time that the document of gift is executed.

b.The law of this State shall govern the interpretation of a valid document of gift to which the provisions of this act apply.

c.A person shall presume that a document of gift or amendment of an anatomical gift is valid unless the person knows that it was not validly executed or was revoked.

L.2008, c.50, s.16.



Section 26:6-93 - Requirements Relative To Donations From Individuals Having An Advance Directive.

26:6-93 Requirements relative to donations from individuals having an advance directive.

17.If a hospital patient who is a prospective donor has executed an advance directive for health care, or has otherwise specified by record the circumstances under which the patient would want life support to be withheld or withdrawn from that person, and the terms of the advance directive or other record are in conflict with the option of making an anatomical gift by precluding the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the following requirements shall apply:

a.If the patient is determined to have decision making capacity pursuant to the provisions of P.L.1991, c.201 (C.26:2H-53 et seq.), then the patient shall, after consultation with the patient's attending physician about the donor option and all other relevant factors in end-of-life decision making, make a determination concerning the withholding or withdrawing of treatment pursuant to existing law;

b.If the patient is determined to lack decision making capacity pursuant to section 8 of P.L.1991, c.201 (C.26:2H-60), then an agent acting pursuant to the patient's advance directive or other record or, if no such agent has been designated by the patient or the agent is not reasonably available, another person authorized by law other than this act to make decisions on behalf of the patient with regard to the patient's health care shall act for the patient to resolve the conflict.

The parties specified in this subsection shall seek to resolve the conflict as set forth therein as expeditiously as possible. Information relevant to the resolution of the conflict shall be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the patient pursuant to section 9 of this act.

Measures necessary to ensure the medical suitability of the part shall not be withheld or withdrawn from the patient prior to resolution of the conflict if the withholding or withdrawing is not contraindicated by the requirements of providing appropriate end-of-life care.

L.2008, c.50, s.17.



Section 26:6-94 - Cooperation Of Medical Examiner With Procurement Organization.

26:6-94 Cooperation of medical examiner with procurement organization.

18. a. Each medical examiner shall cooperate with any procurement organization to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

b.A part shall not be removed from the body of a decedent under a medical examiner's jurisdiction for transplantation, therapy, research, or education, nor delivered to a person for research or education, unless the part is the subject of an anatomical gift. The provisions of this section shall not be construed to preclude a medical examiner from performing an investigation as provided in P.L.1967, c.234 (C.52:17B-78 et seq.) of a decedent under the medical examiner's jurisdiction.

c.Upon the request of a procurement organization, the medical examiner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the medical examiner's jurisdiction. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the medical examiner shall release the post-mortem examination results to the procurement organization. The procurement organization shall make a subsequent disclosure of the post-mortem examination results or other information received from the medical examiner only if relevant to transplantation, therapy, research, or education.

L.2008, c.50, s.18.



Section 26:6-95 - Application, Construction.

26:6-95 Application, construction.

19.In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

L.2008, c.50, s.19.



Section 26:6-96 - Acts Modified, Limited, Superseded.

26:6-96 Acts modified, limited, superseded.

20.This act shall be deemed to modify, limit, and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. s.7001 et seq., but not to modify, limit, or supersede Section 101(a) of that act, 15 U.S.C. s.7001(a), or to authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. s.7003(b).

L.2008, c.50, s.20.



Section 26:6A-1 - Short Title; Declarations In Accord With Act

26:6A-1. Short title; declarations in accord with act
a. This act shall be known and may be cited as the "New Jersey Declaration of Death Act."

b. The death of an individual shall be declared in accordance with the provisions of this act.

L.1991,c.90,s.1.



Section 26:6A-2 - Declaration Of Death Based On Cardio-respiratory Criteria

26:6A-2. Declaration of death based on cardio-respiratory criteria
An individual who has sustained irreversible cessation of all circulatory and respiratory functions, as determined in accordance with currently accepted medical standards, shall be declared dead.

L.1991,c.90,s.2.



Section 26:6A-3 - Declaration Of Death Based On Neurological Criteria

26:6A-3. Declaration of death based on neurological criteria
Subject to the standards and procedures established in accordance with this act, an individual whose circulatory and respiratory functions can be maintained solely by artificial means, and who has sustained irreversible cessation of all functions of the entire brain, including the brain stem, shall be declared dead.

L.1991,c.90,s.3.



Section 26:6A-4 - Physician To Declare Death.

26:6A-4 Physician to declare death.

4. a. A declaration of death upon the basis of neurological criteria pursuant to section 3 of this act shall be made by a licensed physician professionally qualified by specialty or expertise, based upon the exercise of the physician's best medical judgment and in accordance with currently accepted medical standards that are based upon nationally recognized sources of practice guidelines, including, but not limited to, those adopted by the American Academy of Neurology.

b.Subject to the provisions of this act, the Department of Health, jointly with the State Board of Medical Examiners, shall adopt, and from time to time revise, regulations setting forth requirements, by specialty or expertise, for physicians authorized to declare death upon the basis of neurological criteria. The regulations shall not require the use of any specific test or procedure in the declaration of death upon the basis of neurological criteria.

c.If the individual to be declared dead upon the basis of neurological criteria is or may be an organ donor, the physician who makes the declaration that death has occurred shall not be the organ transplant surgeon, the attending physician of the organ recipient, or otherwise an individual subject to a potentially significant conflict of interest relating to procedures for organ procurement.

d.If death is to be declared upon the basis of neurological criteria, the time of death shall be upon the conclusion of definitive clinical examinations and any confirmation necessary to determine the irreversible cessation of all functions of the entire brain, including the brain stem.

L.1991, c.90, s.4; amended 2013, c.185.



Section 26:6A-5 - Death Not Declared In Violation Of Individual's Religious Beliefs

26:6A-5. Death not declared in violation of individual's religious beliefs
The death of an individual shall not be declared upon the basis of neurological criteria pursuant to sections 3 and 4 of this act when the licensed physician authorized to declare death, has reason to believe, on the basis of information in the individual's available medical records, or information provided by a member of the individual's family or any other person knowledgeable about the individual's personal religious beliefs that such a declaration would violate the personal religious beliefs of the individual. In these cases, death shall be declared, and the time of death fixed, solely upon the basis of cardio-respiratory criteria pursuant to section 2 of this act.

L.1991,c.90,s.5.



Section 26:6A-6 - Immunity Granted To Health Care Practitioner, Provider, Hospital

26:6A-6. Immunity granted to health care practitioner, provider, hospital
A licensed health care practitioner, hospital, or the health care provider who acts in good faith and in accordance with currently accepted medical standards to execute the provisions of this act and any rules or regulations issued by the Department of Health or the Board of Medical Examiners pursuant to this act, shall not be subject to criminal or civil liability or to discipline for unprofessional conduct with respect to those actions. These immunities shall extend to conduct in conformity with the provisions of this act following enactment of this act but prior to its effective date.

L.1991,c.90,s.6.



Section 26:6A-7 - Obligations Of Insurance Providers Unchanged

26:6A-7. Obligations of insurance providers unchanged
Changes in pre-existing criteria for the declaration of death effectuated by the legal recognition of modern neurological criteria shall not in any manner affect, impair or modify the terms of, or rights or obligations created under, any existing policy of health insurance, life insurance or annuity, or governmental benefits program. No health care practitioner or other health care provider, and no health service plan, insurer, or governmental authority, shall deny coverage or exclude from the benefits of service any individual solely because of that individual's personal religious beliefs regarding the application of neurological criteria for declaring death.

L.1991,c.90,s.7.



Section 26:6A-8 - Rules, Regulations, Policies, Practices To Gather Reports, Data.

26:6A-8 Rules, regulations, policies, practices to gather reports, data.

8.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the Department of Health and Senior Services shall establish rules, regulations, policies and practices as may be necessary to collect annual reports from health care institutions, to gather additional data as is reasonably necessary, to oversee and evaluate the implementation of this act. The department shall seek to minimize the burdens of record-keeping imposed by these rules, regulations, policies and practices, and shall seek to assure the appropriate confidentiality of patient records.

L.1991, c.90, s.8; amended 2007, c.39, s.2.



Section 26:7-16 - Burial Permit

26:7-16. Burial permit
Any person who cremates any dead human body without first having received a permit for burial or other final disposition issued according to the laws or regulations of this or any other State shall be guilty of a misdemeanor.

L.1950, c. 256, p. 895, s. 6.



Section 26:7-17 - Revocation Or Suspension Of License

26:7-17. Revocation or suspension of license
The State Department may refuse to grant a license or may suspend or revoke a license issued under the provisions of this act, upon proof to its satisfaction that the applicant for or the holder of such license has violated any of the provisions of this act or any of the rules and regulations adopted by the State Department. Before a license shall be suspended or revoked, the holder of the license shall be furnished with a copy of the complaint and be given a hearing before the State Commissioner of Health.

L.1950, c. 256, p. 896, s. 7.



Section 26:7-18 - Permit To Use Lands For Interment Of Cremated Remains

26:7-18. Permit to use lands for interment of cremated remains
Any person may use any lands adjacent to a crematorium, belonging to such person, for the interment of the cremated remains of dead human bodies, upon obtaining a permit so to do from the local board of health of the municipality in which such lands are situated. Written application, including a description of the lands adjacent to the crematorium, shall be made to the local board for such permit. The local board may at its option grant or reject the application. If the local board denies the application or fails to act thereon within sixty days from the date of receiving the same, the person making it may apply to the State Department for a permit. The State Department may grant or reject the application, and its action shall be final.

L.1950, c. 256, p. 896, s. 8.



Section 26:7-18.1 - Time Lapse After Death

26:7-18.1. Time lapse after death
No person shall cremate a dead human body unless at least 24 hours have elapsed from the time of death as recorded on the death certificate to the time of cremation.

L.1983, c. 385, s. 1.



Section 26:7-18.2 - Disposition Of Unclaimed Cremains.

26:7-18.2 Disposition of unclaimed cremains.

2. a. Except as provided by subsection b. of this section, a person may dispose of the cremains of a dead human body which have not been claimed by a relative or friend of the deceased within one year from the date of cremation upon certification, to the commissioner's satisfaction, that a diligent effort has been made to identify, locate and notify a relative or friend of the deceased within that one-year period. A diligent effort shall include a certified letter, return receipt requested, mailed to the person who authorized the cremation.

As used in this section, "cremains" means that substance which remains after the cremation of a dead human body.

b.A funeral director, licensed pursuant to P.L.1952, c.340 (C.45:7-32 et seq.), shall grant a qualified veterans' organization the right to receive the cremains of a veteran which have not been claimed by a relative or friend of the deceased within one year after cremation upon certification, to the commissioner's satisfaction, that a diligent effort, as defined in subsection a. of this section, has been made to identify, locate and notify a relative or friend of the deceased within that one-year period.

A qualified veterans' organization which takes possession of cremains pursuant to this section shall dispose of the cremains by scattering them at sea or by interring them on land in a dignified manner at the State-operated, Brigadier General William C. Doyle Memorial Cemetery, if the individual is eligible for interment at that facility.

As used in this section, "qualified veterans' organization" means a veterans' organization that qualifies as a section 501(c)(3) or 501(c)(19) tax exempt organization under the Internal Revenue Code, or a federally chartered Veterans' Service Organization.

c.A funeral home or mortuary, or an agent of the funeral home or mortuary, or a funeral director, or qualified veterans' organization, shall not be liable for damages in any civil action arising out of the disposal of cremains pursuant to this section unless the damages are the result of gross negligence or willful misconduct.

L.1983, c.385, s.2; amended 2009, c.14, s.1.



Section 26:7-18.3 - Rules And Regulations

26:7-18.3. Rules and regulations
The Commissioner of the Department of Health may promulgate the rules and regulations necessary to effectuate the purposes of this act, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1983, c. 385, s. 3.



Section 26:7-19 - Penalties For Violations

26:7-19. Penalties for violations
Any person who violates any of the provisions of this act except section six, or who violates any rule or regulation of the State Department made pursuant to this act, or who shall refuse to comply with any lawful order or direction of the department, shall be liable to the following penalties:

a. For each first offense a penalty of fifty dollars ($50.00);

b. For each second offense a penalty of one hundred dollars ($100.00);

c. For each third and every subsequent offense a penalty of two hundred dollars ($200.00).

L.1950, c. 256, p. 896, s. 9.



Section 26:7-20 - Payment Of Penalty Deemed Equivalent To Conviction

26:7-20. Payment of penalty deemed equivalent to conviction
Payment of a penalty for any alleged violation of this act or any rule or regulation of the State Department made pursuant thereto, either before or after the institution of proceedings for the collection thereof, shall be deemed equivalent to a conviction of the violation for which such penalty was claimed.

L.1950, c. 256, p. 897, s. 10.



Section 26:7-21 - Enforcement

26:7-21. Enforcement
11. The provisions of this act shall be enforced and all penalties for the violation thereof shall be recovered in accordance with the provisions of "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), and of any act amendatory thereof and supplementary thereto, and in addition to the provisions and remedies therein contained, the following provisions and remedies shall be applicable in any proceeding brought for a penalty for a violation under the provisions of this act:

(a) The following courts shall have jurisdiction of such proceeding in addition to those prescribed in said law, namely: the Superior Court and municipal courts;

(b) The complaint in such proceeding may be made on information and belief by any employee of the State Department of Health;

(c) A warrant may issue in lieu of summons in such proceeding;



(d) The hearing in such proceeding shall be without a jury;



(e) If the defendant in such proceeding shall fail to pay forthwith the amount of any money judgment rendered against him, the said defendant may be committed as provided in said law;

(f) Such proceeding may be instituted on any day of the week or on a Sunday or a holiday;

(g) Any sums received in payment of a money judgment entered in such proceeding shall be remitted to the State Department of Health;

(h) An appeal from any judgment entered in such proceeding may be taken in the manner provided by law.

L.1950,c.256,s.11; amended 1991,c.91,s.298.



Section 26:7-22 - Jurisdiction To Restrain Acts In Violation Of Laws Or Regulations

26:7-22. Jurisdiction to restrain acts in violation of laws or regulations
The Superior Court of this State is hereby vested with jurisdiction and discretionary power in an action in the court brought at the suit of the Attorney-General or of the State Department to prevent and restrain the cremation of dead human bodies by any person who has not first obtained the license required by this act, or to prevent and restrain the violation by any person of the provisions of this act, or of any rule or regulation promulgated hereunder.

L.1950, c. 256, p. 898, s. 12. Amended by L.1953, c. 26, p. 480, s. 54.



Section 26:7-23 - Repeal

26:7-23. Repeal
Chapter seven of Title 26 of the Revised Statutes is repealed.

L.1950, c. 256, p. 898, s. 13.



Section 26:8-1 - Definitions.

26:8-1 Definitions.

26:8-1. As used in this chapter:

"Vital statistics" means statistics concerning births, deaths, fetal deaths, marriages, civil unions and domestic partnerships established pursuant to P.L.2003, c.246 (C.26:8A-1 et al.).

"Vital records" means the birth, death, fetal death, marriage, civil union and domestic partnership records from which vital statistics are produced.

"State registrar" means the State registrar of vital statistics; "Local registrar" or "registrar" means the local registrar of vital statistics of any district; and "registration district" or "district" means a registration district as constituted by this article.

"Live birth" or "birth" means the complete expulsion or extraction from its mother of a product of conception, irrespective of the duration of pregnancy, which, after such separation, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta attached.

"Authentication" means the entry by the State Medical Examiner or a county medical examiner, funeral director or physician into the New Jersey Electronic Death Registration System of a personal identification code, digital signature or other identifier unique to that user, by which the information entered into the system by the user is authenticated by the user who assumes responsibility for its accuracy. "Authentication" also means the process by which the State registrar or a local registrar, deputy registrar, alternate deputy registrar or subregistrar indicates that person's review and approval of information entered into the system by the State Medical Examiner or a county medical examiner, funeral director or physician.

"Electronic registration system" means any electronic method, including, but not limited to, one based on Internet technology, of collecting, transmitting, recording and authenticating information from one or more responsible parties, which is necessary to complete a vital record, and is designed to replace a manual, paper-based data collection, recordation and signature system.

"New Jersey Electronic Death Registration System" or "NJ-EDRS" is an electronic registration system for completing a certification of death or fetal death record that is authorized, designed and maintained by the State registrar.

Amended 1965, c.78, s.32; 2003, c.221, s.12; 2003, c.246, s.14; 2006, c.103, s.37.



Section 26:8-2 - Registration District

26:8-2. Registration district
Every incorporated political subdivision, including a county, but not a school district, shall constitute a registration district.



Section 26:8-3 - Consolidation Of Districts

26:8-3. Consolidation of districts
The state department, or the local boards having jurisdiction of the territory in question, may combine two or more registration districts when desirable to facilitate registration.



Section 26:8-4 - Duty To Furnish Information Relative To Birth, Death, Marriage, Civil Union, Domestic Partnership.

26:8-4 Duty to furnish information relative to birth, death, marriage, civil union, domestic partnership.

26:8-4. Duty to furnish information relative to birth, death, marriage, civil union, domestic partnership. Upon demand of the State registrar in person, by mail, by means of the NJ-EDRS, or through the local registrar, every physician, midwife, informant, funeral director, or other person having knowledge of the facts relative to any birth, death, fetal death, marriage, civil union or domestic partnership, shall supply such information as he may possess, upon a form provided by the State registrar, or through the NJ-EDRS, or upon the original birth, death, fetal death, marriage, civil union or domestic partnership certificate or its electronic facsimile or digitized form thereof.

Amended 1965, c.78, s.33; 2003, c.221, s.13; 2003, c.246, s.15; 2006, c.103, s.38.



Section 26:8-5 - Institutional Records

26:8-5. Institutional records
The person in charge of a hospital, almshouse, lying-in, penal, or other institution, public or private, to which any person resorts for treatment of disease or for confinement, or is committed by process of law, shall make a record of all the personal and statistical particulars relative to each inmate in such institution, at the time of admission, and shall make a complete medical record covering the period of such person's confinement in such institution.

The medical records provided for herein or photographic reproductions thereof shall be retained by the custodian of records of such institution for a period of 10 years following the most recent discharge of the patient, or until the person confined therein reaches the age of 23 years, whichever is the longer period of time. In addition, a discharge summary sheet shall be retained by such custodian of records for a period of 20 years following the most recent discharge of the patient. The discharge summary sheet shall contain the patient's name, address, dates of admission and discharge and a summary of the treatment and medication rendered during the patient's stay. Any X-ray films related to such confinement, or any size reproductions thereof which maintain the clarity of the original shall be retained by such custodian of records for a period of 5 years.

In case of any person admitted or committed for treatment of disease, the physician in charge shall specify, for entry in the record, the nature of the disease and where, in his opinion, it was contracted.

The personal particulars and information required by this section shall be obtained from the individual himself if practicable; and when not, they shall be obtained in as complete a manner as possible from relatives, friends, or other persons acquainted with the facts.

Amended by L.1970, c. 288, s. 1, eff. Dec. 14, 1970; L.1975, c. 282, s. 1, eff. Jan. 12, 1976.



Section 26:8-6 - Registration Of Midwives, Funeral Directors.

26:8-6 Registration of midwives, funeral directors.

26:8-6. a. Every midwife and funeral director shall register annually his name, address and occupation, and his license number, with the local registrar of the district in which he resides and shall register that information with the local registrar immediately upon moving to another registration district.

b.The provisions of subsection a. of this section, with respect to funeral directors, shall be satisfied by the implementation of periodic data exchanges between the State Board of Mortuary Science and the State registrar, which shall begin no later than 18 months after the date of enactment of P.L.2003, c.221, in a manner to be prescribed by the State registrar.

Amended 2003, c.221, s.14.



Section 26:8-7 - Registration Of Vital Records By State Department

26:8-7. Registration of vital records by state department
The State department shall provide for registration of vital records.

Amended by L.1965, c. 78, s. 34.



Section 26:8-8 - Vital Record Facilities

26:8-8. Vital record facilities
Suitable quarters shall be provided for the registration of vital records, which quarters shall be properly equipped with fire resistant area and filing cases for the permanent and safe preservation of all official records made and retained under this chapter and chapter 6 of this Title (s. 26:6-1 et seq.) as well as Chapter 1 of Title 37 of the Revised Statutes.

Amended by L. 1965, c. 78, s. 35; L. 1985, c. 194, s. 1, eff. June 26, 1985.



Section 26:8-9 - State Registrar

26:8-9. State registrar
The State department shall appoint a competent vital statistician, who shall be known as the State registrar of vital statistics.

Amended by L.1965, c. 78, s. 36.



Section 26:8-11 - Local Registrar, Appointment; County Clerk, Authorized To Act As Local Registrar, Certain Circumstances.

26:8-11 Local registrar, appointment; county clerk, authorized to act as local registrar, certain circumstances.

26:8-11. a. (1) The county governing body, by resolution, subject to the provisions of paragraph (2) of this subsection, may permit the county clerk to act as the local registrar for any registration district within the county that designates the county clerk as its local registrar pursuant to subsection b. of this section. The resolution may limit the districts eligible to use the county clerk as the local registrar by population.

(2)Whenever a county governing body adopts a resolution permitting the county clerk to act as the local registrar for any registration district within the county, the resolution shall not take effect until 30 days after the governing body has:

(a)published the resolution, together with a notice of the date of passage or approval, or both, at least once in a newspaper published in the county, or, if there is no newspaper published in the county, then in a newspaper of general circulation within the county,

(b)prepared operations plans clearly delineating the responsibilities of the local registrar and the county clerk and filed those operations plans with the State Registrar, and

(c)prepared a plan to ensure the security of the vital records, related indices, safety papers and other materials of the county including the planned method of secure storage and transfer of the vital records from a municipality to the county, and filed the security plan with the State Registrar.

b.The local board having jurisdiction over an eligible registration district, within a county that permits the county clerk to act as local registrar, may designate the county clerk as its local registrar by adopting a resolution for that purpose and filing the resolution with the county clerk.

c.The local board having jurisdiction over each registration district shall appoint a local registrar for that district, which shall be the county clerk in the case of a registration district that has designated the county clerk pursuant to this section. In those districts which by governmental organization structure have no separate board of health, the appointment shall be made by the governing body.

In any district having a population of less than 5,000 persons in which the county clerk does not act as the local registrar the municipal clerk shall be appointed as local registrar at a salary to be determined by the appointing authority.

Amended 1965, c.78, s.37; 2005, c.261, s.1.



Section 26:8-12 - Approval Of Appointment By State Department

26:8-12. Approval of appointment by state department
The appointment of a local registrar shall be immediately certified to the state department, but shall not become effective until thirty days from the date of filing of the certificate, unless sooner approved in writing by the department. If within the thirty days the department shall disapprove of the appointment, the office shall be deemed vacant.



Section 26:8-13 - Term Of Office

26:8-13. Term of office
The term of office of a local registrar shall be 3 years and he shall serve until his successor has been appointed and qualified. If the local registrar is the municipal clerk, his term of office shall be concurrent with his term of office as clerk, and he shall be subject to all rules and regulations of the State registrar.

Amended by L.1948, c. 205, p. 1005, s. 1; L.1965, c. 78, s. 38.



Section 26:8-14 - Appointment Of Successors

26:8-14. Appointment of successors
At least 10 days before the expiration of the term of office of a local registrar his successor shall be appointed by the appointing authority.

Amended by L.1965, c. 78, s. 39.



Section 26:8-15 - Vacancy

26:8-15. Vacancy
Any vacancy occurring in the office of local registrar shall be filled in the same manner as an original appointment but for the unexpired term only. If in case of such vacancy, the appointing authority shall not within 10 days thereafter fill such vacancy and certify the same to the State department, the department may make such appointment, and in the meantime the clerk or executive officer of the appointing authority shall act as local registrar.

Amended by L.1965, c. 78, s. 40.



Section 26:8-16 - Persons Eligible As Local Registrars

26:8-16. Persons eligible as local registrars
No physician, midwife or funeral director shall be appointed as local registrar, but in any registration district where full time health officers or other full time health officials will, in the judgment of the State department, properly conduct registration of vital records such officials or one or more of them may be appointed as local registrars in and for such registration district and they shall be subject to the rules and regulations of the State registrar and to all the provisions of this chapter and chapter 6 of this Title (s. 26:6-1 et seq.) as well as chapter 1 of Title 37 of the Revised Statutes. The prohibition against appointment of a physician as registrar shall not apply where the physician is also a full time health officer.

Amended by L.1941, c. 252, p. 674, s. 1; L.1965, c. 78, s. 41.



Section 26:8-17 - Local Registrar; Appointment Of Deputy, Alternate Deputy Registrar.

26:8-17 Local registrar; appointment of deputy, alternate deputy registrar.

26:8-17. The local registrar, immediately upon acceptance of the appointment, shall appoint a deputy to assist in the normal, day-to-day operation of the office and whose duty shall be to act in the registrar's stead in case of absence, disability or death of the registrar. In case of death of the local registrar the deputy shall act as local registrar until a new local registrar has been appointed and qualified.

In addition to a deputy registrar, the local registrar may appoint one or two alternate deputy registrars if the local registrar deems such an appointment to be necessary for the office to function efficiently and to provide quality service to the public. The deputy registrar and alternate deputy registrar shall have the authority to receive birth certificates and death certificates; to issue burial permits, and copies of birth, death, marriage, civil union and domestic partnership certificates; to take the oath on marriage and civil union license applications; and to issue marriage and civil union licenses and register domestic partnerships. The deputy registrar and alternate deputy registrar shall receive instructions from and perform their duties under the direct supervision of the registrar, who shall be the final authority with the responsibility of fulfilling the duties of the local registrar outlined in R.S.26:8-25. The deputy registrar and any alternate deputy registrar shall serve at the pleasure of the local registrar.

Amended 1948, c.205, s.2; 1995, c.87, s.1; 2003, c.246, s.16; 2006, c.103, s.39.



Section 26:8-18 - Subregistrar; Appointment

26:8-18. Subregistrar; appointment
When it appears necessary for the convenience of the people in any registration district, the local registrar may, with the approval of the State registrar, appoint one or more suitable persons to act as subregistrars, who shall be authorized to receive certificates of births and deaths and to issue burial or removal permits and transit permits in or for such portions of the district as may be designated.

Amended by L.1965, c. 78, s. 42.



Section 26:8-19 - Removal From Office

26:8-19. Removal from office
26:8-19. Any local registrar, deputy registrar, alternate deputy registrar, or subregistrar, who in the judgment of the State department fails or neglects to discharge efficiently the duties of his office as set forth in this chapter or chapter 6 of this Title (R.S.26:6-1 et seq.), as well as chapter 1 of Title 37 of the Revised Statutes, may be removed by the State department, and he shall also be subject to such penalties as are provided by this chapter. Upon such removal the office shall be deemed vacant.

Amended 1965,c.78,s.43; 1995,c.87,s.2.



Section 26:8-20 - Nonapplicability

26:8-20. Nonapplicability
26:8-20. The provisions of this chapter fixing the terms of office and providing methods of appointment and removal shall not apply to the positions of local registrar, deputy registrar, alternate deputy registrar, or subregistrar in municipalities operating under the provisions of the "Civil Service Act," Title 11A of the New Jersey Statutes.

Amended 1995,c.87,s.3.



Section 26:8-21 - Applicability Of Chapter

26:8-21. Applicability of chapter
26:8-21. Every provision of this chapter, of chapter 6 of this Title (R.S.26:6-1 et seq.), as well as chapter 1 of Title 37 of the Revised Statutes, and of the rules and regulations of the State department applicable to local registrars in the registration of vital records, and the issuance of burial or removal, and transit permits, shall apply to deputy registrars, alternate deputy registrars, and subregistrars with the exception that the prohibitions in section 26:6-16 against appointment of physicians or funeral directors need not apply to subregistrars if their appointment would be advantageous for efficient registration of vital records.

Amended 1965,c.78,s.44; 1995,c.87,s.4.



Section 26:8-21.1 - Rules, Regulations.

26:8-21.1 Rules, regulations.

28.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2003, c.221, s.28; amended 2012, c.17, s.348.



Section 26:8-22 - Oath Of Office

26:8-22. Oath of office
26:8-22. Before entering upon their respective duties the state registrar, local registrar, deputy local registrar, alternate deputy registrar, and subregistrar shall take an oath to perform faithfully and impartially the duties of his office. The oath of the state registrar shall be filed with the state department and the oaths of the local registrar, deputy local registrar, alternate deputy registrar, and subregistrar shall be filed with the local board. If any such oath is not filed within ten days after the appointment, the office shall be deemed vacant.

Amended 1995,c.87,s.5.



Section 26:8-23 - Duty Of The Department; Examination Of Records.

26:8-23 Duty of the department; examination of records.

26:8-23. The Department of Health shall have charge of the registration of births, deaths, fetal deaths, marriages, civil unions, and domestic partnerships and shall procure the prompt and accurate registration of the same in each registration district and in the department. The department may promulgate any rule or regulation which it deems necessary for the uniform and thorough enforcement of this section.

The department may decline permission to examine any record except in the presence of an officer or employee of the department.

amended 1941, c.251; 1965, c.78, s.45; 2003, c.246, s.17; 2006, c.103, s.40; 2012, c.17, s.349.



Section 26:8-24 - Duties, Responsibilities Of State Registrar.

26:8-24 Duties, responsibilities of State registrar.

26:8-24. The State registrar shall:

a.Have general supervision throughout the State of the registration of vital records;

b.Have supervisory power over local registrars, deputy local registrars, alternate deputy local registrars, and subregistrars, in the enforcement of the law relative to the disposal of dead bodies and the registration of vital records;

c.Prepare, print, and supply to all registrars, upon request therefor, all blanks and forms used in registering the records required by said law, and provide for and prescribe the use of the NJ-EDRS. No other blanks or methods of registration shall be used than those supplied or approved by the State registrar;

d.Carefully examine the certificates or electronic files received periodically from the local registrars or originating from their jurisdiction; and, if any are incomplete or unsatisfactory, require such further information to be supplied as may be necessary to make the record complete and satisfactory;

e.Arrange or bind, and permanently preserve the certificates of vital records, or the information comprising those records, in a systematic manner and in a form that is deemed most consistent with contemporary and developing standards of vital statistical archival record keeping;

f.Prepare and maintain a comprehensive and continuous index of all vital records registered, the index to be arranged alphabetically:

1.In the case of deaths, by the name of the decedent;

2.In the case of births, by the name of child, if given, and if not, then by the name of father or mother;

3.In the case of marriages, by the surname of the husband and also by the maiden name of the wife;

4.In the case of civil unions, by the surname of each of the parties to the civil union;

5.In the case of domestic partnerships, by the surname of each of the partners;

g.Mark the birth certificate of a missing child when notified by the Missing Persons Unit in the Department of Law and Public Safety pursuant to section 3 of P.L.1995, c.395 (C.52:17B-9.8c);

h.Develop and provide to local registrars an education and training program, which the State registrar may require each local registrar to complete as a condition of retaining that position, and which may be offered to deputy local registrars, alternate deputy local registrars and subregistrars at the discretion of the State registrar, that includes material designed to implement the NJ-EDRS and to familiarize local registrars with the statutory requirements applicable to their duties and any rules and regulations adopted pursuant thereto, as deemed appropriate by the State registrar; and

i.Facilitate the electronic notification, upon completion of the death record and issuance of a burial permit, of the decedent's name, Social Security number and last known address to the Department of Labor and Workforce Development and the Department of Human Services to safeguard public benefit programs and diminish the criminal use of a decedent's name and other identifying information.

amended 1965, c.78, s.46; 1995, c.395, s.5. 2003, c.221, s.15; 2003, c.246, s.18; 2006, c.103, s.41; 2013, c.274, s.1.



Section 26:8-24.1 - New Jersey Electronic Death Registration System (Nj-edrs); Implementation.

26:8-24.1 New Jersey Electronic Death Registration System (NJ-EDRS); implementation.

16. a. The State registrar shall establish and maintain the New Jersey Electronic Death Registration System or NJ-EDRS.

(1)The system shall be fully implemented no later than 18 months after the date of enactment of P.L.2003, c.221, and shall be the required means of death registration and certification for any death or fetal death occurring in this State, subject to any exception that may be approved by the State registrar in the case of a specific death or fetal death. All participants in the death registration process, including, but not limited to, the State registrar, local registrars, deputy registrars, alternate deputy registrars, subregistrars, the State medical examiner, county medical examiners, funeral directors, attending physicians and resident physicians, licensed health care facilities, and other public or private institutions providing medical care, treatment or confinement to persons, shall be required to utilize the NJ-EDRS to provide the information that is required of them by statute or regulation.

(2)The State registrar may provide for a phased implementation of the system, beginning seven months after the date of enactment of P.L.2003, c.221, by requiring certain users, who are designated by the State registrar on a geographic or other basis for this purpose, to commence utilization of the system.

(3)Beginning no later than six months after the date of enactment of P.L.2003, c.221, the State registrar shall authorize and provide material support, in the form of system access, curriculum guidelines and user registration capability and authority, to the principal trade associations or professional organizations representing persons affected by implementation of the NJ-EDRS, for the purposes of providing training and education with regard to the NJ-EDRS. The State registrar may conduct such education and training, or authorize other entities to do so on his behalf; however, these activities shall not be construed as restricting the training and education activities of any affected trade association or professional organization, including the location, manner, fees or other means of conducting those activities on the part of the association or organization.

b.The NJ-EDRS shall, at a minimum, provide for:

(1)the direct transmission of burial permit documentation to the originating funeral home in an electronic form capable of output to a local printer;

(2)an overnight mail system for the delivery of NJ-EDRS-generated death certificates by the State registrar and local registrars, the cost of which shall be chargeable to the funeral director of record;

(3)an automated notification system to alert other responsible parties to pending cases, including notification to or from alternate local registrars;

(4)a systematic electronic payment method by which all fees are taken from accounts for which funeral homes are financially responsible and distributed, as appropriate, to the State registrar or local registrars as payment for the issuance of permits, the recording of records, the making of certified copies of death certificates, or for other charges that may be incurred;

(5)a legally binding system of digital authentication in lieu of signatures for the responsible parties and a means of assuring database security that permits users to enter the system from multiple sites and includes contemporaneous and remote data security methods to protect the system from catastrophic loss or intrusions, as well as a method of data encryption for transmission;

(6)the capacity for authorized users to retrieve data comprising the death certification record;

(7)the capacity to electronically amend and correct death records;

(8)electronic notification, upon completion of the death record and issuance of a burial permit, of the decedent's name, Social Security number and last known address and the informant to: the federal Social Security Administration, the U.S. Citizenship and Immigration Services, the Division of Medical Assistance and Health Services in the Department of Human Services, the Department of Labor and Workforce Development and such other governmental agencies as the State registrar determines will substantially contribute to safeguarding public benefit programs and diminish the criminal use of a decedent's name and other identifying information; and the New Jersey State Funeral Directors Association, in the case of a decedent participating in one of its funeral expense payment programs, in such a manner as to enable it to fulfill its fiduciary obligations for the payment of the decedent's final funeral and burial expenses;

(9)sufficient data documentation to meet contemporary and emerging standards and expectations of vital record archiving; and

(10) continuous 24-hour-a-day technical support for all authorized users of the system.

c.A provider of information that is required to complete a death certificate, or who is subject to the provisions of law governing the NJ-EDRS, shall not be deemed to be acting as a local registrar, deputy registrar, alternate deputy registrar or subregistrar solely by virtue of permitting other providers of information to gain access to the NJ-EDRS by using those other providers' identifying information.

L.2003, c.221, s.16; amended 2013, c.274, s.2.



Section 26:8-24.2 - "New Jersey Electronic Death Registration Support Fund."

26:8-24.2 "New Jersey Electronic Death Registration Support Fund."

17. a. There is established the "New Jersey Electronic Death Registration Support Fund" as a nonlapsing, revolving fund to be administered by the Commissioner of Health and credited with monies received pursuant to subsection c. of R.S.26:8-62.

b.The State Treasurer is the custodian of the fund and all disbursements from the fund shall be made by the treasurer upon vouchers signed by the commissioner. The monies in the fund shall be invested and reinvested by the Director of the Division of Investment in the Department of the Treasury as are other trust funds in the custody of the State Treasurer in the manner provided by law. Interest received on the monies in the fund shall be credited to the fund.

c.The monies in the fund and the interest earned thereon shall be used to meet the development and operational costs of the NJ-EDRS, including, but not limited to, costs associated with: personnel; hardware purchases and maintenance; software and communications infrastructure; website hosting; and licensing fees, royalties and transaction expenses incurred in the development, installation, maintenance and operation of electronic payment security, authentication and encryption systems, and user training and education.

d.The Commissioner of Health shall, no later than 30 months after the date of enactment of P.L.2003, c.221, report to the chairs of the Senate Health, Human Services and Senior Citizens Committee, the Senate Budget and Appropriations Committee, the Assembly Health and Human Services Committee and the Assembly Appropriations Committee, or their successors, concerning the sources and uses of monies in the fund. The report shall include a description of the methodology used by the State registrar to set the fee imposed pursuant to subsection c. of R.S.26:8-62, a summary of the monies credited to the fund, and a summary of expenditures by category from the fund pursuant to the authority of this section and the requirements of section 16 of P.L.2003, c.221 (C.26:8-24.1), together with any recommendations by the State registrar or the commissioner for changes that either considers should be made in the law concerning the implementation of the NJ-EDRS or the fees imposed pursuant to subsection c. of R.S.26:8-62.

L.2003, c.221, s.17; amended 2012, c.17, s.350.



Section 26:8-24.3 - Means Of Accessing Nj-edrs; Requirements.

26:8-24.3 Means of accessing NJ-EDRS; requirements.

18.The State Medical Examiner, the Commissioner of Labor and Workforce Development or his designee, county medical examiners, licensed health care facilities, other public or private institutions providing medical care, treatment or confinement to persons, funeral homes and physicians' private practice offices, as defined by the State registrar, shall acquire the electronic means prescribed by the State registrar to access the NJ-EDRS, or make such other arrangements as are necessary for that purpose, no later than six months after the date of enactment of P.L.2003, c.221.

The State Medical Examiner, the Commissioner of Labor and Workforce Development or his designee, and each county medical examiner, health care facility, institution, funeral home or physician's office shall employ at least one person who is qualified to use the NJ-EDRS, and is registered with the State registrar as an authorized user of the system, by virtue of completing a course of instruction on the NJ-EDRS provided by the State registrar or an authorized agent thereof, or satisfying such other requirements as may be established by the State registrar for this purpose.

L.2003, c.221, s.18; amended 2013, c.274, s.3.



Section 26:8-25 - Duties, Responsibilities Of Local Registrar.

26:8-25 Duties, responsibilities of local registrar.

26:8-25. The local registrar, under the supervision and direction of the State registrar, shall:

a.Strictly and thoroughly enforce the law relative to the disposal of dead bodies and the registration of vital records in his registration district;

b.Supply blank forms of certificates to such persons as require them;

c.Supply to every physician, midwife, and funeral director a copy of the law relative to the registration of vital records and the disposal of dead bodies, together with such rules and regulations as may be prepared by the State registrar relative to their enforcement;

d.Sign his name and insert the date of filing on each certificate of birth, marriage, civil union, domestic partnership and death or otherwise authenticate the local registrar's identity through the NJ-EDRS as prescribed by the State registrar;

e.Examine each certificate of birth, marriage, civil union, domestic partnership or death when presented for record in order to ascertain whether or not it has been made in accordance with law and the instructions of the State registrar; and if incomplete and unsatisfactory, have the same corrected;

f.At the expense of the municipality make a complete and accurate copy of each birth, marriage, civil union, domestic partnership and death certificate registered by him on a form or in a manner prescribed by the State registrar, to be preserved in his office as the local record or in the NJ-EDRS as prescribed by the State registrar;

g.On the tenth day of each month or sooner if requested by the department, transmit to the State registrar all original birth, marriage, civil union, domestic partnership and death certificates received by him for the preceding month, except that a record created on the NJ-EDRS as prescribed by the State registrar shall be deemed to have been transmitted. If no births, marriages, civil unions, domestic partnerships or deaths occurred in any month, he shall, on or before the tenth day of the following month, report that fact to the State registrar on a card provided for such purpose;

h.Make an immediate report to the State registrar of any violation of R.S.26:6-1 et seq., R.S.26:8-1 et seq., R.S.37:1-1 et seq. or P.L.2006, c.103 (C.37:1-28 et al.) coming to his knowledge;

i.In the case of any birth in his registration district to parents who are residents of another registration district or of the marriage or civil union in his registration district of any couple who obtained the marriage or civil union license in another registration district, or of the death in his registration district of any person who at the time of death was a resident of another registration district notify the registrar of the other registration district, within five days of the birth, marriage, civil union, or death, on forms prescribed by the State registrar. All entries relating to cause of death on the original certificate shall be entered on the death form sent to the registrar of the other registration district. A record created on the NJ-EDRS as prescribed by the State registrar shall be deemed to have been transmitted to the registrar of the other registration district;

j.Mark the birth certificate of a missing child born in his registration district when notified by the State registrar pursuant to section 3 of P.L.1995, c.395 (C.52:17B-9.8c); and

k.Make computer facilities with access to the NJ-EDRS available to funeral directors and physicians registered with the NJ-EDRS, within the regular established business hours of the local registrar, for the purpose of providing information necessary to complete a death record.

Amended 1948, c.126, ss.1,2; 1965, c.78, s.47; 1995, c.395, s.6; 2003, c.221, s.19; 2003, c.246, s.19; 2006, c.103, s.42.



Section 26:8-25.1 - Suspension Of Authority To Participate In Nj-edrs.

26:8-25.1 Suspension of authority to participate in NJ-EDRS.

27.The State registrar may suspend the authority of a local registrar, deputy registrar, alternate deputy registrar or subregistrar to participate in the NJ-EDRS, and thereby preclude that person from doing burial permitting or death registration, if the State registrar determines that the applicable registration district is insufficiently equipped or provides untimely service with respect to the review and final authentication of records. In that event, the State registrar may assign a local registrar, deputy registrar, alternate deputy registrar or subregistrar from another registration district to substitute for the person in question until such time as the applicable registration district meets the standards established by the State registrar.

L.2003,c.221,s.27.



Section 26:8-26 - Duty Of Subregistrar.

26:8-26 Duty of subregistrar.

26:8-26. Each subregistrar shall note, on each certificate of birth or death, over his signature, the date of filing, and shall forward all certificates to the local registrar of the district within five days, with the exception that in any instance where the subregistrar accepts a certificate for a death not occurring in his district, as permitted by R.S.26:6-6, he shall forward the certificate within 12 hours to the local registrar of his district. A record created on the NJ-EDRS as prescribed by the State registrar shall be deemed to have been forwarded as required by this section.

Amended 1965, c.78, s.48; 2003, c.221, s.20.



Section 26:8-27 - Inquiries To Applicants For Marriage Or Civil Union License.

26:8-27 Inquiries to applicants for marriage or civil union license.

26:8-27. Inquiries to applicants for marriage or civil union license. The department shall issue to each local registrar and to city clerks of cities of the first class, the form and substance of the several inquiries to be made of applicants for a marriage license or a civil union license and their witnesses for the purpose of ascertaining whether any legal impediment to any proposed marriage or civil union exists.

The form shall not contain any inquiries or information which concerns the race of an applicant for a marriage or civil union license.

Amended 1965, c.78, s.49; 2002, c.88, s.1; 2006, c.103, s.43.



Section 26:8-28 - Birth Certificate Required; Information Furnished.

26:8-28 Birth certificate required; information furnished.

26:8-28. a. Within five days after each birth, there shall be filed with the local registrar of the district in which the birth occurred a certificate of the birth filled out with durable black or blue ink in a legible manner. The name of the father shall be included on the record of birth of the child of unmarried parents only if the father and mother have signed a voluntary acknowledgment of paternity; or a court or an administrative agency of competent jurisdiction has issued an adjudication of paternity.

Nothing in this section shall preclude the State IV-D agency from obtaining an admission of paternity from the father for submission in a judicial or administrative proceeding, or prohibit the issuance of an order in a judicial or administrative proceeding which bases a legal finding of paternity on an admission of paternity by the father and any other additional showing required by State law.

b.As part of the birth record, all information required by the State IV-D agency pursuant to section 7 of P.L.1994, c.164 (C.26:8-28.1) shall be recorded on a separate form provided or approved by the State registrar pursuant to subsection c. of R.S.26:8-24, and filed with the State IV-D agency pursuant to R.S.26:8-30 and R.S.26:8-31 for the establishment and enforcement of child support matters in the State. For the purposes of this subsection, "State IV-D agency" means the agency in the Department of Human Services designated to administer the Title IV-D Child Support Program.

c.The State registrar shall require each parent to provide his Social Security number in accordance with procedures established by the State registrar. The Social Security numbers furnished pursuant to this section shall be used exclusively for child support enforcement purposes.

d.The certificate of birth shall include the blood type of the child.

Amended 1965, c.78, s.50; 1989, c.230; 1992, c.70; 1994, c.164, s.3; 1998, c.1, s.42.



Section 26:8-28.1 - Contents Of Certificate Of Parentage.

26:8-28.1 Contents of certificate of parentage.
7.A Certificate of Parentage may serve to satisfy the method of collection of Social Security numbers as required pursuant to subsection c. of R.S.26:8-28 and shall serve as the voluntary acknowledgment of paternity by a father. The Certificate of Parentage shall contain, at a minimum, the following information:

a.a sworn statement by the father that he is the natural father of the child;

b.the Social Security numbers, except in those cases in which a person is ineligible to apply for one, and addresses of the father and mother;

c.the signature of the mother and father authenticated by a witness or notary; and

d.instructions for filing the Certificate of Parentage with the agency designated by the State IV-D agency.

In addition, the State IV-D agency, in cooperation with birthing centers and hospitals providing maternity services and social services or health care providers as designated by the Commissioner of Human Services that may provide voluntary acknowledgment or paternity services, shall provide information orally, or through the use of video or audio equipment, and in writing to the father and mother of the child explaining the implications of signing a Certificate of Parentage, including the parental rights, responsibilities and financial obligations, as well as the availability of paternity establishment services and child support enforcement services.

L.1994,c.164,s.7; amended 1998, c.1, s.43.



Section 26:8-29 - Contents Of Birth Certificate

26:8-29. Contents of birth certificate
The certificate of birth shall contain such items as shall be listed on birth certificate forms provided or approved by the State registrar under authority of section 26:8-24(c) of the Revised Statutes.

Amended by L.1951, c. 84, p. 476, s. 2; L.1965, c. 78, s. 51.



Section 26:8-30 - Execution, Return Of Certificate Of Birth; Availability Of Certificate Of Parentage; Challenge To Acknowledgment Of Paternity.

26:8-30 Execution, return of certificate of birth; availability of certificate of parentage; challenge to acknowledgment of paternity.
26:8-30. The attending physician, midwife or person acting as the agent of the physician or midwife, who was in attendance upon the birth shall be responsible for the proper execution and return of a certificate of birth, which certificate shall be upon the form provided or approved by the State department, and for making available to the mother and biological father a Certificate of Parentage along with related information as required by the State IV-D agency and pursuant to section 452(a)(F) of the federal Social Security Act (42 U.S.C.s.652(a)(F). It shall be the responsibility of personnel at the hospital or birthing facility to offer an opportunity to the child's biological father to execute a Certificate of Parentage. Failure of the biological father or mother to execute the Certificate of Parentage and the date of the request shall be noted on the Certificate of Parentage. The Certificate of Parentage shall be filed with the State IV-D agency or its designee. Establishment and enforcement of child support matters shall not be permitted when a legal action is pending in the case, such as adoption, or State law prohibits such intervention.

For the purposes of this section, "State IV-D agency" means the agency in the Department of Human Services designated to administer the Title IV-D Child Support Program.

A signed voluntary acknowledgment of paternity may be challenged in court within 60 days from the date of the signing of the Certificate of Parentage or by the date of the establishment of a support order to which the signatory is a party, whichever date is earlier. The challenge may be made only on the basis of fraud, duress, or material mistake of fact, with the burden of proof upon the challenger, and the legal responsibilities of any signatory arising from the acknowledgment may not be suspended during the challenge, except for good cause shown. A signed voluntary acknowledgment of paternity shall be considered a legal finding of paternity with the same force and effect as a court order or judgment establishing paternity. No judicial or administrative proceedings are required to ratify an unchallenged acknowledgment of paternity.

Amended 1965, c.78, s.52; 1994, c.164, s.4; 1998, c.1, s.44; 1998, c.20,s.5.



Section 26:8-31 - Certificate Of Birth Or Parentage When No Physician Or Midwife In Attendance

26:8-31. Certificate of birth or parentage when no physician or midwife in attendance
26:8-31. In case there is no physician, midwife, or person acting as the agent of the physician or midwife, in attendance upon the birth, it shall be the duty of one of the following persons in the order named to file the birth certificate with the local registrar and file the Certificate of Parentage with the State IV-D agency or its designee :

a. The father or mother of the child;



b. The manager or superintendent of the public or private institution in which the birth occurred.

Amended 1994,c.164,s.5.



Section 26:8-32 - Completion Of Details By Local Registrar

26:8-32. Completion of details by local registrar
In case the person filing a certificate of birth is unable, by diligent inquiry, to obtain any item or items contemplated in section 26:8-29 of this Title, the local registrar shall secure from the person so reporting, or any other person having the required knowledge, such information as will enable said person to complete the certificate.

Amended by L.1965, c. 78, s. 53.



Section 26:8-33 - Report By Father Or Mother

26:8-33. Report by father or mother
In case the father or mother of the child does not, within one month after the date of birth, receive a notice from the local registrar that the birth of the child has been recorded, as provided in this chapter, the father or mother of the child, in the order named, shall within five days thereafter, report to the local registrar the fact of such birth.



Section 26:8-34 - Supplemental Return Of Name Of Child

26:8-34. Supplemental return of name of child
When a certificate of birth of a living child is presented without the statement of the given name, the local registrar shall make out and deliver to the parents of the child a special blank for the supplemental report of the given name of the child, which shall be filled out as directed, and returned to the local registrar as soon as the child shall have been named.



Section 26:8-35 - Incomplete Certificate Of Birth

26:8-35. Incomplete certificate of birth
No certificate of birth shall be held to be complete and correct that does not supply all of the items of information called for therein, or satisfactorily account for their omission.



Section 26:8-36 - Interrogation Of Informant

26:8-36. Interrogation of informant
Any person reporting a birth, or who may be interrogated in relation thereto, shall answer correctly and to the best of his knowledge all questions put to him by the local registrar which may be calculated to elicit any information needed to make a complete record of the birth as contemplated by this chapter, and the informant as to any statement made in accordance herewith shall verify the statement by his signature, when requested so to do by the local registrar.



Section 26:8-37 - Stillborn Child To Be Registered As Fetal Death; Birth Certificate Options.

26:8-37 Stillborn child to be registered as fetal death; birth certificate options.

26:8-37. a. A stillborn child shall be registered as a fetal death as required by R.S.26:6-11.

b. (1) The State registrar shall establish a certificate of birth resulting in stillbirth, subject to the provisions of paragraph (2) of this subsection, which shall contain such items as shall be listed on a form provided or approved by the State registrar pursuant to subsection c. of R.S.26:8-24, for an unintended, intrauterine fetal death occurring in this State after a gestational period of 20 or more weeks. This certificate shall be offered to the parent of a stillborn child.

(2)The certificate shall be provided by the State Registrar upon the parent's written request, which may be transmitted to the State registrar directly by the parent or, at the parent's option, by a licensed health care professional on the parent's behalf.

(3)The person who prepares a certificate pursuant to this subsection shall leave blank any references to the stillborn child's name if the stillborn child's parent does not wish to provide a name for the stillborn child.

(4)The certificate of birth resulting in stillbirth shall be filed with the local registrar of the district in which the birth resulting in stillbirth occurred within three days following receipt by the State registrar of the parent's request for the certificate.

(5)When a birth resulting in stillbirth occurring in this State has not been registered within one year after the date of delivery, a certificate marked "delayed" may be filed and registered.

Amended 1951, c.85, s.2; 2003, c.312; 2008, c.100.



Section 26:8-38 - Recording Unrecorded Births; Penalty For False Certificate

26:8-38. Recording unrecorded births; penalty for false certificate
26:8-38. The birth of any child which has occurred or which may hereafter occur and which is not recorded with the State registrar as required by this chapter, may be recorded by filing a certificate with the State registrar.

a. Over the signature of the physician or midwife who attended the birth or over the signature of the father or mother of the child, or

b. When it is impossible to secure the signature of any of the persons named, the certificate may be signed by any person who has definite knowledge of the facts concerning the birth or by the person whose birth is being reported; provided, substantiating documentary proof is submitted and noted upon the certificate by the person before whom the affidavit is taken.

In every case the certificate shall be accompanied by an affidavit attesting the correctness of the information given therein, which affidavit shall be a part of the record of the birth. A copy of the affidavit shall accompany each certified copy of any record of the birth issued by the State registrar.

The affidavit (1) if taken in New Jersey, shall be taken before a Superior Court judge, the State registrar or assistant State registrar of vital statistics, an attorney at law, a county clerk or a deputy county clerk of the county where the birth occurred or where the person making the affidavit resides, or (2) if taken in some other state of the United States or territory thereof or in the District of Columbia shall be taken before a judge of any of the United States courts, a judge of any court of record having jurisdiction in the place where the affidavit is taken or any attorney at law of New Jersey, or (3) if taken in any foreign kingdom, state, nation or colony shall be taken before a public ambassador, minister, consul, vice-consul, consular agent, charge d'affaires or other representative of the United States for the time being, to or at any such foreign kingdom, state, nation or colony or any attorney at law of New Jersey; provided, however, that the affidavit may be taken in New Jersey by any employee of the Superior Court, if prior thereto, the Superior Court judge shall have filed with the State registrar of vital statistics a certificate setting forth that such employee has been designated by him to take such affidavits, and all oaths, affirmations and affidavits required to be made or taken by this section or necessary or proper to be made or taken by this section may be made and taken before any such employee when so designated.

The State registrar or any local registrar may require proof of the correctness of the information in a certificate and may refuse to accept a certificate if said proof is not submitted.

Any person knowingly submitting a certificate pursuant to this section containing incorrect particulars regarding a birth shall be subject to a penalty of not more than $500.00 to be recovered with costs in a summary proceeding in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the name of the State department.

Amended 1941, c.63; 1942, c.21; 1946, c.26; 1953, c.26, s.55; 1965,c.78,s.54; 1968,c.38; 1991,c.91,s.299.



Section 26:8-39 - Birth Certificate Not To Disclose Illegitimacy; Exceptions

26:8-39. Birth certificate not to disclose illegitimacy; exceptions
No official in this state shall issue a birth certificate revealing or disclosing illegitimacy; provided, that a certificate may be issued disclosing such information in response to court process or subpoena or in response to the request of the illegitimate, his or her guardian or legal counsel.



Section 26:8-40 - Change Of Surname Of Child Born Out Of Wedlock; Amendment Of Original Birth Record

26:8-40. Change of surname of child born out of wedlock; amendment of original birth record
a. The State registrar shall amend the original birth record of a child born out of wedlock to change its surname on the request of both natural parents or the child who is 18 years of age or older and on proof under oath of the marriage of its natural parents. If one of the parents of the child is deceased, the State registrar shall amend the record on proof under oath by the surviving parent or guardian or the child who is 18 years of age or older: (1) of the death of the other parent and (2) that the male parent was presumed to be the child's natural father pursuant to the "New Jersey Parentage Act," P.L.1983, c.17 (C.9:17-38 et seq.).

b. When parentage is adjudicated by any court, the State registrar shall amend the birth record to conform it to the court decree or make any other necessary changes pursuant to a request by the parent to whom custody has been awarded, the child's guardian or the child who is 18 years of age or older. A request for amendment shall be made under oath by the parent, guardian or child and shall be accompanied by a copy of the court decree.

Amended by L.1965, c. 78, s. 55; L.1983, c. 10, s. 2.



Section 26:8-40.1 - Adopted Children, Birth Certificates; Procedure.

26:8-40.1 Adopted children, birth certificates; procedure.

26:8-40.1. a. When any person is adopted pursuant to provisions of the laws of any state or country, and the adoption has been certified to the State Registrar as required by subsection b. of section 16 of P.L.1977, c.367 (C.9:3-52) or there is submitted a certification or a certified copy of the decree or judgment of the court in the adoption proceedings, the State Registrar shall establish, in lieu of the original birth record, a certificate of birth showing: (1) the name of the adopted person as changed by the decree of adoption, if changed; (2) the date and place of birth; (3) the names of the adopting parents or parent, including the maiden name of the female adopting parent if that name is given in the certification or certified copy of the decree or judgment of the court; and (4) the date of filing. In any instance where the child has been adopted by the spouse of the natural parent, the name of the parent shall also be entered on the new certificate of birth. The certificate of birth shall be of the same general type as is used in making a birth certificate for a person who has not been adopted.

Upon receipt of a certification or certified copy of the decree or judgment of a court in an adoption proceeding, the State Registrar shall make a new certificate of birth containing the information referred to in the preceding paragraph. The fee for this service shall be established by the Commissioner of Health, by regulation.

b.The State Registrar may file the new certificate:

(1)for any foundling, for any child born in any state, and for any child for whom an original birth report cannot be located, who has been adopted in New Jersey; provided that there is attached to the decree or judgment of the court in such adoption proceeding or is submitted to the State Registrar a certified copy of the original birth record or acceptable evidence of birth. In the case of a foundling, the date and place of birth shall be decided by a court of competent jurisdiction; and

(2)for any child born in a foreign country who was not a citizen of the United States at the time of the child's birth, whose adopting parent is a resident of this State, and who is adopted: (a) through a court of competent jurisdiction in this State; or (b) under the laws of a jurisdiction or country other than the United States and has been granted an IR-3 immigrant visa, or a successor immigrant visa, by the United States Citizenship and Immigration Services. The new certificate shall be filed upon receipt of: a request for the certificate from the court, the adopting parent, or the adopted person if that person is 18 years of age or older; proof that the adopting parent is a resident of this State; an official copy of the judgment from the jurisdiction or country in which the child was adopted; a certified translation of the foreign adoption; proof of the date and place of the child's birth; and proof of IR-3 immigrant visa status, or a successor immigrant visa status.

When applicable, the State Registrar may file a new certificate for any child who is not a citizen of the United States and who is adopted by a resident of this State, which certificate shall bear the notation "certificate of foreign birth," which shall also be shown upon any copy of the certificate issued; the notation may be removed at any subsequent date upon submission of acceptable proof that the child has become a citizen of the United States.

When a new certificate of birth is made, the State Registrar shall notify the local registrar of vital statistics of the place in which the birth occurred, if applicable, who shall enter the new certificate in the local registrar's local record and forward the copy of the original record to the State Registrar for disposition.

c.The State Registrar shall cause to be placed under seal the original certificate of birth and all papers pertaining to the new certificate of birth. Such seal shall not be broken except:

(1)by order of a court of competent jurisdiction; or

(2)upon a request for an uncertified, long-form copy of the adopted person's original certificate of birth by a person 18 years of age or older who can establish himself as one of the following:

(a)the adopted person;

(b)a direct descendant, sibling, or spouse of the adopted person;

(c)an adoptive parent, legal guardian, or other legal representative of the adopted person; or

(d)an agency of the State or federal government for official purposes.

The State Registrar shall authenticate the identity of the requester and the requester's relationship with the subject adopted person.

d.Thereafter, whenever a certification or certified copy of a certificate of birth of the adopted person is issued, it shall be made from the new certificate of birth except when an order of a court of competent jurisdiction shall require the issuance of an uncertified, long-form copy of the original certificate of birth, or upon a request for an uncertified, long-form copy of the adopted person's original certificate of birth by an authorized requester, as provided in subsection c. of this section, excluding any statistical data gathered solely for the use of the State.

amended 1940, c.215; 1950, c.99; 1965, c.78, s.56; 1970, c.71, s.1; 1971, c.123; 1983, c.275, s.13; 2005, c.81, s.3; 2014, c.9, s.3.



Section 26:8-40.2 - Parentage Unknown; Presumption Of Birth Within State

26:8-40.2. Parentage unknown; presumption of birth within state
Any person who, as a child of unknown parentage, heretofore was or hereafter shall be found in this State and whose parentage and the place and time of whose birth remain unknown, shall be presumed to have been born in this State until shown not to have been born herein but only upon compliance with the provisions of this act.

L.1942, c. 95, p. 347, s. 1.



Section 26:8-40.4 - Application; Determination Of Probable Date Of Birth; Presumption

26:8-40.4. Application; determination of probable date of birth; presumption
3. Upon application by or on behalf of any such person and, if he is of the supposed age of 12 years or over, upon notice to the United States Attorney for the District of New Jersey, the Superior Court shall, if the person has not been guilty of any of the acts set forth in section 4 of this act, determine the probable date of the birth of the person and the place of his birth as the place where he was found in this State. Thereafter such person shall be presumed to have been born in this State at the time and the place so determined, until he shall be shown not to have been born in this State.

L.1942,c.95,s.3; amended 1953,c.26,s.57; 1966,c.43; 1991,c.91,s.300.



Section 26:8-40.5 - Persons Not Entitled To Order

26:8-40.5. Persons not entitled to order
No order shall be made under this act as to any person--

(a) Who advises, advocates, or teaches, or who is a member of or affiliated with any organization, association, society, or group that advises, advocates, or teaches opposition to all organized government; or

(b) Who believes in, advises, advocates, or teaches, or who is a member of or affiliated with any organization, association, society, or group that believes in, advises, advocates, or teaches--

(1) the overthrow by force or violence of the government of this State or of the United States or of all forms of law; or

(2) the duty, necessity, or propriety of the unlawful assaulting or killing of any officer or officers (either of specific individuals or of officers generally) of the government of this State or of the United States or any other organized government, because of his or their official character; or

(3) the unlawful damage, injury, or destruction of property; or

(4) sabotage.

(c) Who writes, publishes, or causes to be written or published, or who knowingly circulates, distributes, prints, or displays, or knowingly causes to be circulated, distributed, printed, published, or displayed, or who knowingly has in his possession for the purpose of circulation, distribution, publication, or display any written or printed matter advising, advocating, or teaching opposition to all organized government, or advising, advocating, or teaching--

(1) the overthrow by force or violence of the government of this State or of the United States or of all forms of law; or

(2) the duty, necessity, or propriety of the unlawful assaulting or killing of any officer or officers (either of specific individuals or of officers generally) of the government of this State or of the United States or of any other organized government; or

(3) the unlawful damage, injury, or destruction of property; or

(4) sabotage.

(d) Who is a member of or affiliated with any organization, association, society, or group that writes, circulates, distributes, prints, publishes, or displays, or causes to be written, circulated, distributed, printed, published, or displayed, or that has in its possession for the purpose of circulation, distribution, publication, issue, or display, any written or printed matter of the character described in subdivision (c).

For the purpose of this section--

(1) the giving, loaning, or promising of money or anything of value to be used for the advising, advocacy or teaching of any doctrine above enumerated shall constitute the advising, advocacy, or teaching of such doctrine; and

(2) the giving, loaning, or promising of money or anything of value to any organization, association, society, or group of the character above described shall constitute affiliation therewith; but nothing in this paragraph shall be taken as an exclusive definition of advising, advocacy, teaching or affiliation.

The provisions of this section shall be applicable to any applicant for an order fixing the time and place of his birth who at any time within a period of ten years immediately preceding the filing of the petition therefor, is or has been found to be within any of the classes enumerated within this section notwithstanding that at the time petition is filed he may not be included in such classes.

L.1942, c. 95, p. 348, s. 4.



Section 26:8-40.6 - Record Of Birth; Effect As Evidence

26:8-40.6. Record of birth; effect as evidence
On the filing of a certified copy of said order with the State Registrar of Vital Statistics, the birth of said person shall be recorded by said registrar as of the date and place named in the said order, which said record shall be evidence of said person's birth as of said time and place.

L.1942, c. 95, p. 350, s. 5. Amended by L.1965, c. 78, s. 57.



Section 26:8-40.7 - "Employer" Defined

26:8-40.7. "Employer" defined
For the purposes of this act "employer" includes any individual, partnership, association, corporation, business trust, legal representative or any organized group of persons acting directly or indirectly in the interest of an employer in its relations to employees.

L.1942, c. 243, p. 664, s. 1.



Section 26:8-40.8 - Honorable Discharge From Armed Services; Acceptance By Employer In Lieu Of Birth Certificate

26:8-40.8. Honorable discharge from armed services; acceptance by employer in lieu of birth certificate
Every employer who shall require as a condition of employment, continuance of employment, or promotions or advancements in employment, a birth certificate from any employee, shall accept in lieu thereof from all employees who are veterans as defined by section 11:27-1 of the Revised Statutes the honorable discharge of such veteran from the armed services of the United States.

L.1942, c. 243, p. 664, s. 2.



Section 26:8-40.9 - Violation As Disorderly Conduct

26:8-40.9. Violation as disorderly conduct
Any employer violating any of the provisions of this act shall be adjudged a disorderly person and shall be proceeded against and punished pursuant to the provisions of the disorderly persons law.

L.1942, c. 243, p. 664, s. 3.



Section 26:8-40.10 - Foreign Births And Adoptions

26:8-40.10. Foreign births and adoptions
The birth of any child which has occurred or which may hereafter occur outside of the United States, where such child is a citizen of the United States by reason of the citizenship of a parent or the parents of such child, and which is not recorded with the State registrar under the provisions of chapter 8 of Title 26 of the Revised Statutes or with the appropriate State official in any other state within the United States, may be recorded by filing a certificate of the birth of such child issued by a public official of the place where such child was born, accompanied by an affidavit setting forth the facts showing such citizenship and, in the case of a child adopted outside of this State or the United States, the decree or certificate of adoption of such child, which affidavit and decree or certificate shall be a part of the record of the birth. In case any such foreign birth certificate is or shall be in a foreign language, there shall be attached to it the translation into the English language of the same, verified by the affidavit of the person making the translation. Any such birth certificate may be recorded as herein provided upon the request of a parent of such child or by any person on behalf of such child, provided that the parent or other person is a New Jersey resident, where the child is or shall become a resident of this State. The State registrar shall, upon the request of a parent of any such child who is adopted outside of this State or the United States or the request of any person on behalf of such child, issue a new certificate of birth for such child, showing (a) the name of such child as changed by the decree or certificate of adoption, if changed, (b) the date and place of birth, (c) the names of the adopting parents or parent, and (d) the date of recording of the foreign birth certificate.

L.1957, c. 154, p. 566, s. 1. Amended by L.1965, c. 78, s. 58; L.1977, c. 288, s. 1, eff. Nov. 30, 1977; L.1979, c. 236, s. 1, eff. Dec. 3, 1979.



Section 26:8-40.11 - Change Of Surname Of Child Born Out Of Wedlock; Amendment Of Original Birth Record

26:8-40.11. Change of surname of child born out of wedlock; amendment of original birth record
Whenever the mother of a child born out of wedlock, who has the same surname as the mother, and who has no presumed natural father pursuant to the "New Jersey Parentage Act," P.L.1983, c.17 (C.9:17-38 et seq.), or the presumed father does not oppose the name change, marries a person who is not the father of said child, the surname of said child may be changed to the surname of the husband of the mother by submitting proof of such marriage to the State Registrar of Vital Statistics or to any local registrar of vital statistics, accompanied by a declaration, signed by said mother and her husband and acknowledged or proved in the manner required by law for deeds to real estate, setting forth that they desire the surname of said child to be changed to that of the husband of said mother and a declaration signed by the presumed father setting forth his approval of the name change. Upon the receipt of such proof and declarations, the surname of said child shall be so changed and the State Registrar and any local registrar of vital statistics is authorized to accept from the said mother and her husband a correction or amendment to the original birth record, giving the child the said husband's surname. Any declaration submitted to the State Registrar or to any local registrar pursuant to this section shall be filed with the original birth record of said child.

L.1960, c. 142, p. 669, s. 1. Amended by L.1983, c. 10, s. 3.



Section 26:8-40.12 - Sex Reassignment Surgery; Amendment Of Birth Certificate

26:8-40.12. Sex reassignment surgery; amendment of birth certificate
The State registrar shall issue an amended certificate of birth to a person born in this State who undergoes sex reassignment surgery and requests an amended certificate of birth which shows the sex and name of the person as it has been changed.

a. The State registrar shall issue the amended certificate of birth upon receipt of (1) a certified copy of an order from a court of competent jurisdiction which indicates the name of the person has been changed and (2) a medical certificate from the person's licensed physician which indicates the sex of the person has been changed by surgical procedure.

b. The amended certificate of birth shall be of the same general type as the original certificate of birth.

c. When an amended certificate of birth is issued, the State registrar shall notify the appropriate local registrar of vital statistics who shall enter the amended certificate in his local record and place his copy of the original certificate under seal.

d. The State register shall place the original certificate of birth and all papers pertaining to the amended certificate of birth under seal. The seal shall not be broken except by order of a court of competent jurisdiction.

Thereafter, whenever a certified copy of the certificate of birth is prepared, it shall be made from the amended certificate of birth except when an order of a court of competent jurisdiction requires that a certified copy be made of the original certificate of birth.

e. The fee for issuing the amended certificate of birth is $6.00.

L.1984, c. 191, s. 1, eff. Nov. 19, 1984.



Section 26:8-40.20 - Legislative Findings And Declarations.

26:8-40.20 Legislative findings and declarations.

1.The Legislature finds and declares that: major birth defects occur in approximately 1% of all births and are related to over 25% of all infant deaths; while the cause of many birth defects is unknown, there is much concern that certain birth defects may be related to environmental factors such as pollution and toxic chemicals; about 60% of newborns develop jaundice, which is caused by a buildup of bilirubin, pigment that results from the natural breakdown of red blood cells, and toxic levels of bilirubin can cause severe neurological damage, called kernicterus, which is associated with cerebral palsy, mental retardation, hearing loss and complications with vision and teeth; in order to effectively address these public health problems, it is necessary to collect and compile complete and accurate information concerning the occurrence of birth defects and cases of severe hyperbilirubinemia in this State; and a birth defects and severe neonatal jaundice registry would provide a needed base of information to analyze these problems and plan for and provide services to children with birth defects and severe hyperbilirubinemia and their families.

L.1983,c.291,s.1; amended 2005, c.176, s.1.



Section 26:8-40.21 - Birth Defects, Severe Neonatal Jaundice Registry.

26:8-40.21 Birth defects, severe neonatal jaundice registry.

2. a. The Department of Health shall establish and maintain a birth defects and severe neonatal jaundice registry, which shall contain a confidential record of all birth defects and all cases of severe hyperbilirubinemia that occur in New Jersey and any other information that the department deems necessary and appropriate in order to conduct thorough and complete epidemiologic surveys of birth defects and cases of severe hyperbilirubinemia that occur in this State and plan for and provide services to children with birth defects and severe hyperbilirubinemia and their families.

b.The department shall make available electronically on its Internet website, in English and Spanish, information on the characteristics and effects of severe neonatal jaundice.

L.1983, c.291, s.2; amended 2005, c.176, s.2; 2012, c.17, s.351.



Section 26:8-40.22 - Confidential Reports Of Abortions Of Fetus With Or Infant Affected By Birth Defect Or Severe Neonatal Jaundice.

26:8-40.22 Confidential reports of abortions of fetus with or infant affected by birth defect or severe neonatal jaundice.

3. a. The Commissioner of Health, in consultation with the Public Health Council, shall require the confidential reporting to the Department of Health of all cases where an infant is diagnosed with severe hyperbilirubinemia, and where a pregnancy results in a naturally aborted fetus or infant affected by a birth defect, and an electively aborted fetus that exhibits or is known to have a birth defect after 15 weeks of gestation. The reporting requirement shall apply to all infants from birth through five years of age.

b.The Commissioner of Health shall determine the health care providers and facilities which shall be required to report all birth defects and all cases of severe hyperbilirubinemia, the types of conditions or defects that shall be reported, the type of information that shall be contained in the confidential report and the method for making the report. In reports concerning all fetuses with anomalies, the name of the mother shall not be submitted.

L.1983, c.291, s.3; amended 2005, c.176, s.3; 2012, c.17, s.352.



Section 26:8-40.23 - Confidentiality Of Reports

26:8-40.23. Confidentiality of reports
The confidential reports made pursuant to this act are to be used only by the Department of Health and other agencies that may be designated by the Commissioner of Health and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate; and to that end, such reports shall not be included under materials available to public inspection pursuant to P.L. 1963, c. 73 (C. 47:1A-1 et seq.).

L.1983, c. 291, s. 4.



Section 26:8-40.24 - Nonliability For Divulging Confidential Information

26:8-40.24. Nonliability for divulging confidential information
No individual or organization providing information to the Department of Health in accordance with this act shall be deemed to be or held liable for divulging confidential information.

L.1983, c. 291, s. 5.



Section 26:8-40.25 - Act Not To Be Construed To Compel Submission To Medical Examination Or To Supervision By Department Of Health

26:8-40.25. Act not to be construed to compel submission to medical examination or to supervision by department of health
Nothing in this act shall be construed to compel any individual to submit to a medical examination or to Department of Health supervision.

L.1983, c. 291, s. 6.



Section 26:8-40.26 - Rules And Regulations

26:8-40.26. Rules and regulations
The Commissioner of Health shall promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1983, c. 291, s. 7.



Section 26:8-40.27 - Findings, Declarations Relative To Stillbirths.

26:8-40.27 Findings, declarations relative to stillbirths.

1.The Legislature finds and declares that:

a.Stillbirths are unintended fetal deaths and are traditionally identified as those which occur after 20 weeks of pregnancy or involve the unintended death of fetuses weighing 350 or more grams;

b.Approximately one in every 160 pregnancies in the United States ends in stillbirth each year, a rate which is high compared with other developed countries;

c.Families experiencing a stillbirth suffer severe anguish, and many health care facilities in the State do not adequately ensure that grieving families are treated with sensitivity and informed about what to expect when a stillbirth occurs, nor are families who have experienced a stillbirth always advised of the importance of an autopsy and thorough evaluation of the stillborn child;

d.While studies have identified many factors that may cause stillbirths, researchers still do not know the causes of a majority of stillbirths, in part due to a lack of uniform protocols for evaluating and classifying stillbirths, and to decreasing autopsy rates;

e.The State currently collects some data related to fetal deaths, but full autopsy and laboratory data related to stillbirths could be more consistently collected and more effectively used to better understand risk factors and causes of stillbirths, and thus more effectively inform strategies for their prevention; and

f.It is in the public interest to establish mandatory protocols for health care facilities in the State, so that each child who is stillborn and each family experiencing a stillbirth in the State is treated with dignity, each family experiencing a stillbirth receives appropriate follow-up care provided in a sensitive manner, and comprehensive data related to stillbirths are consistently collected by the State and made available to researchers seeking to prevent and reduce the incidence of stillbirths.

L.2013, c.217, s.1.



Section 26:8-40.28 - Development Of Comprehensive Policies, Procedures.

26:8-40.28 Development of comprehensive policies, procedures.

2. a. The Commissioner of Health, in consultation with the State Board of Medical Examiners, the New Jersey Board of Nursing, the State Board of Psychological Examiners, and the State Board of Social Work Examiners, shall develop and prescribe by regulation comprehensive policies and procedures to be followed by health care facilities that provide birthing and newborn care services in the State when a stillbirth occurs.

b.The Commissioner of Health shall require as a condition of licensure that each health care facility in the State that provides birthing and newborn care services adhere to the policies and procedures prescribed in this section. The policies and procedures shall include, at a minimum:

(1)protocols for assigning primary responsibility to one physician, who shall communicate the condition of the fetus to the mother and family, and inform and coordinate staff to assist with labor, delivery, and postmortem procedures;

(2)guidelines to assess a family's level of awareness and knowledge regarding the stillbirth;

(3)the establishment of a bereavement checklist, and an informational pamphlet to be given to a family experiencing a stillbirth that includes information about funeral and cremation options;

(4)provision of one-on-one nursing care for the duration of the mother's stay at the facility;

(5)training of physicians, nurses, psychologists, and social workers to ensure that information is provided to the mother and family experiencing a stillbirth in a sensitive manner, including information about what to expect, the availability of grief counseling, the opportunity to develop a plan of care that meets the family's social, religious, and cultural needs, and the importance of an autopsy and thorough evaluation of the stillborn child;

(6)best practices to provide psychological and emotional support to the mother and family following a stillbirth, including referring to the stillborn child by name, and offering the family the opportunity to cut the umbilical cord, hold the stillborn child with privacy and without time restrictions, and prepare a memory box with keepsakes, such as a handprint, footprint, blanket, bracelet, lock of hair, and photographs, and provisions for retaining the keepsakes for one year if the family chooses not to take them at discharge;

(7)protocols to ensure that the physician assigned primary responsibility for communicating with the family discusses the importance of an autopsy for the family, including the significance of autopsy findings on future pregnancies and the significance that data from the autopsy may have for other families;

(8)protocols to ensure coordinated visits to the family by a hospital staff trained to address the psychosocial needs of a family experiencing a stillbirth, provide guidance in the bereavement process, assist with completing any forms required in connection with the stillbirth and autopsy, and offer the family the opportunity to meet with the hospital chaplain or other individual from the family's religious community; and

(9)guidelines for educating health care professionals and hospital staff on caring for families after stillbirth.

c.The State Board of Medical Examiners and the New Jersey Board of Nursing shall require physicians and nurses, respectively, to adhere to the policies and procedures prescribed in subsection a. of this section.

L.2013, c.217, s.2.



Section 26:8-40.29 - Fetal Death Evaluation Protocol.

26:8-40.29 Fetal death evaluation protocol.

3.The Department of Health shall establish a fetal death evaluation protocol, which a hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall follow in collecting data relevant to each stillbirth. The information required to be collected shall include, but not be limited to:

a.the race, age of the mother, maternal and paternal family history, comorbidities, prenatal care history, antepartum findings, history of past obstetric complications, exposure to viral infections, smoking, drug and alcohol use, fetal growth restriction, placental abruption, chromosomal and genetic abnormalities obtained pre-delivery, infection in premature fetus, cord accident, including evidence of obstruction or circulatory compromise, history of thromboembolism, and whether the mother gave birth before; and

b.documentation of the evaluation of a stillborn child, placenta, and cytologic specimen that conform to the standards established by the American College of Obstetricians and Gynecologists and meet any other requirements deemed by the Commissioner of Health as necessary, including, but not limited to, the following components:

(1)if the parents consent to a complete autopsy: the weight of the stillborn child and placenta, head circumference, length of stillborn child, foot length if stillbirth occurred before 23 weeks of gestation, and notation of any dysmorphic feature; photograph of the whole body, frontal and profile of face, extremities and palms, close-up of any specific abnormalities; examination of the placenta and umbilical cord; and gross and microscopic examination of membranes and umbilical cord; or

(2)if the parents do not consent to a complete autopsy, an evaluation of a stillborn child as set forth in paragraph (1) of this subsection, and appropriate alternatives to a complete autopsy, including a placental examination, external examination, selected biopsies, X-rays, MRI, and ultrasound.

L.2013, c.217, s.3.



Section 26:8-40.30 - Establishment, Maintenance Of Data Base.

26:8-40.30 Establishment, maintenance of data base.

4. a. Within two years after the effective date of this act, the Department of Health shall establish and maintain a new database, or update an existing database, that contains a confidential record of all data obtained pursuant to section 3 of this act, except that if the department develops the technical capability, the department shall establish and maintain the new, or update the existing, database prior to the two years after the effective date of this act.

b.The data shall be made available to the public through the department website, except that no data shall identify any person to whom the data relate.

L.2013, c.217, s.4.



Section 26:8-40.31 - Evaluation Of Data, Report To Governor, Legislature.

26:8-40.31 Evaluation of data, report to Governor, Legislature.

5. a. The Department of Health shall evaluate the data obtained pursuant to section 3 of this act for purposes of identifying the causes of, and ways to prevent, stillbirths, and may contract with a third party, including, but not limited to, a public institution of higher education in the State or a foundation, to undertake the evaluation.

b.No later than five years after the effective date of this section, the Commissioner of Health shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the findings of the evaluation required pursuant to this section, and shall include in the report any recommendations for legislative action that the commissioner deems appropriate.

L.2013, c.217, s.5.



Section 26:8-40.32 - Rules, Regulations.

26:8-40.32 Rules, regulations.

6.The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such rules and regulations as the commissioner determines necessary to effectuate the purposes of this act.

L.2013, c.217, s.6.



Section 26:8-40.33 - Provision Of Uncertified Long-form Copy Of Adopted Person's Original Certificate Of Birth.

26:8-40.33 Provision of uncertified long-form copy of adopted person's original certificate of birth.

4. a. Upon receipt of a request pursuant to subsection c. of R.S.26:8-40.1, the State Registrar shall provide the authorized requester with an uncertified, long-form copy of the adopted person's original certificate of birth in accordance with the provisions of P.L.2014, c.9 (C.26:8-40.33 et al.).

b.The fee for the uncertified, original long-form certificate of birth preceding an adoption shall be established, by regulation, by the Commissioner of Health.

L.2014, c.9, s.4.



Section 26:8-40.34 - Submission Of Document Of Contact Preference By Birth Parent.

26:8-40.34 Submission of document of contact preference by birth parent.

5. a. A birth parent of an adopted person may submit a document of contact preference to the State Registrar indicating the birth parent's preference regarding contact with the adopted person. The birth parent may change his preference at any time by submitting a revised document of contact preference to the State Registrar.

b.The State Registrar shall require a birth parent who submits a document of contact preference pursuant to this section to simultaneously submit a completed form providing updated family history information, which shall include medical, cultural, and social history information regarding the birth parent.

c.The form of the contact preference document and the form of the family history information document shall be established by the State Registrar, who shall provide a copy of each document to a birth parent, upon request. The State Registrar shall also make the documents available for downloading from the Department of Health website.

d.The document of contact preference shall provide the birth parent with the following options, from which the parent may select one:

(1)"I would like to be contacted directly. I have completed a document of contact preference and an updated family history information document and am submitting them to the State Registrar as set forth in this document";

(2)"I would prefer to be contacted only through an intermediary. I have completed a document of contact preference and an updated family history information document and am submitting them to the State Registrar as set forth in this document. I would like the following named individual to act as an intermediary __________"; or

(3)"I would prefer not to be contacted at this time. If I decide later that I would like to be contacted, I will submit a revised document of contact preference to the State Registrar. I have completed a document of contact preference and an updated family history information document and am submitting them to the State Registrar as set forth in this document."

e.The State Registrar shall request a birth parent who indicates a preference for no contact by the adopted person to update the family history information every 10 years until the birth parent reaches the age of 40, and every five years thereafter.

f.The State Registrar shall maintain a file of documents of contact preference and family history information submitted by birth parents. Upon request for an original certificate of birth pursuant to subsection c. of R.S.26:8-40.1, the State Registrar shall determine whether there is on file a document of contact preference and a family history information document regarding the adopted person, and if those documents exist, shall place and retain them in the adopted person's original certificate of birth file.

g.Upon a request for an uncertified, long-form copy of an adopted person's original certificate of birth pursuant to subsection c. of R.S.26:8-40.1, the State Registrar shall also provide the authorized requester with a copy of the birth parent's document of contact preference and the updated family history information document if those documents have been submitted to the State Registrar pursuant to this section.

h.The State Registrar shall provide to an authorized requester, upon request, any information subsequently added to an adopted person's certificate of birth file. The State Registrar may establish a system to inform authorized requesters in the event that new information is added to an adopted person's certificate of birth file.

i.Notwithstanding the provisions of this section, in the case of a person adopted prior to August 1, 2015, a birth parent may submit a request for redaction of name and other identifying information of the birth parent to the State Registrar on or before December 31, 2016 that provides that the name and other identifying information of the birth parent shall be redacted in response to a request pursuant to R.S.26:8-40.1, section 4 of P.L.2014, c.9 (C.26:8-40.33), or this section. At any time following the request for redaction, the birth parent may rescind the redaction request and the State Registrar shall provide the identifying information concerning the birth parent. The State Registrar shall retain a copy of the revised request for redaction and share the information based on the revised request for redaction document in accordance with the provisions of this section.

L.2014, c.9, s.5.



Section 26:8-40.35 - Certain Cases Exempt.

26:8-40.35 Certain cases exempt.

9. a. Notwithstanding the requirements of P.L.2014, c.9 (C.26:8-40.33 et al.) to the contrary, in the case of a child who was surrendered pursuant to the "New Jersey Safe Haven Infant Protection Act," P.L.2000, c.58 (C.30:4C-15.5 et seq.) and upon receipt of notification from the Division of Child Protection and Permanency in the Department of Children and Families in accordance with the provisions of subsection b. of this section, the State Registrar shall not provide any of the birth parent's identifying information recorded on the child's certificate of birth upon receipt of a request from an authorized requester for an uncertified, long-form copy of an adopted person's original certificate of birth in accordance with the provisions of subsection c. of R.S.26:8-40.1 and section 4 of P.L.2014, c.9 (C.26:8-40.33).

b.The Division of Child Protection and Permanency in the Department of Children and Families shall notify the State Registrar when a child is surrendered pursuant to P.L.2000, c.58 (C.30:4C-15.5 et seq.) to enable the State Registrar to identify the certificate of birth of the child who was so surrendered and deem that the uncertified, long-form copy of the original certificate of birth shall not be provided to the authorized requester.

c.Nothing in this act shall be construed to require the Division of Child Protection and Permanency in the Department of Children and Families to provide any identifying information about the birth parents of a child who was surrendered pursuant to the provisions of P.L.2000, c.58 (C.30:4C-15.5 et seq.).

L.2014, c.9, s.9.



Section 26:8-40.36 - Rules, Regulations.

26:8-40.36 Rules, regulations.

10.The Commissioner of Health and the Commissioner of Children and Families, as appropriate, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the provisions of this act.

L.2014, c.9, s.10.



Section 26:8-40.37 - Additional Regulations.

26:8-40.37 Additional regulations.

11.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Health and the Commissioner of Children and Families may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioners deem necessary to implement the provisions of P.L.2014, c.9 (C.26:8-40.33 et al.), which regulations shall be effective for a period not to exceed 12 months and shall, thereafter, be amended, adopted, or readopted by the commissioners in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2014, c.9, s.11.



Section 26:8-41 - Transmission Of Marriage And Civil Union Licenses And Certificates, Power Of Attorney.

26:8-41 Transmission of marriage and civil union licenses and certificates, power of attorney.

26:8-41. Transmission of marriage and civil union licenses and certificates. Every person or religious society, institution or organization solemnizing a marriage or civil union shall, within 5 days thereafter, transmit the certificate of marriage or civil union and the marriage or civil union license to the local registrar of the registration district in which the marriage or civil union occurs or to the clerk of the county board of health. In the case of marriages or civil unions performed pursuant to section 7 of P.L.2011, c.179 (C.37:1-17.3), the person or religious society, institution or organization solemnizing the marriage or civil union, in addition to transmitting the certificate of marriage or civil union and the marriage or civil union license, shall also transmit the power of attorney.

The local registrar or clerk of the county board of health shall stamp every certificate of marriage or civil union so received with the date of its receipt and the name of the registration district in which it is filed.

amended 1965, c.78, s.59; 2006, c.103, s.44; 2011, c.179, s.1.



Section 26:8-42 - License Issued In Another Registration District, Transmission Of Information On Form Provided.

26:8-42 License issued in another registration district, transmission of information on form provided.

26:8-42. The local registrar who receives the certificate of a marriage or the certificate of a civil union within the district under his jurisdiction, the license for which was issued in another registration district, shall, within 5 days after receipt of the marriage or civil union certificate, copy the names of the persons married or the partners in a civil union couple; the date of marriage or civil union; the place of marriage or the civil union and the marriage or civil union license number upon a form provided by the State registrar and transmit it by mail to the officer legally designated to receive certificates of marriage or civil union in the registration district in which the license was issued.

Amended 1950, c.118; 1965, c.78, s.60; 2006, c.103, s.45.



Section 26:8-43 - Transmission Of Marriage And Civil Union Certificates And Licenses To State Registrar.

26:8-43 Transmission of marriage and civil union certificates and licenses to State registrar.

26:8-43. Transmission of marriage and civil union certificates and licenses to State registrar.

Each local registrar and the clerk of the county board of health shall, on or before the tenth of each calendar month, or sooner if requested by the department, transmit by mail, express or messenger to the State registrar in an envelope or package marked "vital statistics" all the certificates of marriages and civil unions, marriage and civil union licenses and consents to the marriage or civil union of minors received by them.

Amended 1965, c.78, s.61; 2006, c.103, s.46.



Section 26:8-44 - Indexing, Tabulation And Preservation Of Records By State Registrar.

26:8-44 Indexing, tabulation and preservation of records by State registrar.

26:8-44. The State registrar shall cause all certificates of marriages and civil unions and marriage and civil union licenses received to be alphabetically indexed and shall cause to be transcribed or otherwise recorded from the certificates such of the vital facts appearing thereon as the department may deem necessary or useful.

The certificates of marriage and civil union shall be so tabulated as to present in separate and distinct classes the record of each county or registration district of over 5,000 inhabitants, which record shall be preserved as a public record and the original certificates shall be preserved in the archives of the department.

Amended 1965, c.78, s.62; 2006, c.103, s.47.



Section 26:8-45 - Cancellation Of Records Of Marriages And Civil Unions Declared Void.

26:8-45 Cancellation of records of marriages and civil unions declared void.

If a marriage or a civil union has been declared void by the Superior Court in an action instituted for that purpose and the court is satisfied by the proof taken before the final judgment or by affidavit or otherwise after the final judgment that a record of the marriage or civil union is filed with the State registrar, it may order the record to be canceled.

It shall not be necessary to make the custodian of the record a party to the cause.

The order need only recite that there was a ceremony of marriage or civil union between parties to the cause (naming them), performed on (date) by (naming the officer) and that by a final judgment entered on (date), the marriage or civil union was declared void and may then direct that the said record be canceled.

Amended 1948, c.322, s.1; 1953, c.26, s.58; 1965, c.78, s.63; 2006, c.103, s.48.



Section 26:8-46 - Indorsement Of Record Upon Cancellation.

26:8-46 Indorsement of record upon cancellation.

26:8-46. Upon presenting a certified copy of said order to the State Registrar, he shall indorse on the return of the marriage or civil union the following words: "This marriage or civil union declared void by the Superior Court. See order hereto annexed" and shall annex the certified copy to the return.

Amended 1948, c.322, s.2; 1953, c.26, s.59; 2006, c. 103, s.49.



Section 26:8-47 - Preparation Of Forms For Marriage And Civil Union Licenses, Certificates.

26:8-47 Preparation of forms for marriage and civil union licenses, certificates.

26:8-47. Preparation of forms for marriage and civil union licenses, certificates.

The department shall cause to be prepared blank forms of certificates of marriages or civil unions and marriage or civil union licenses corresponding to the requirements of R.S.37:1-7 and R.S.37:1-17. The forms, together with such sections of the laws concerning marriages or civil unions and such instructions and explanations thereof as the department may deem useful to persons having duties to perform under such laws shall be printed and supplied upon request therefor to the local registrars and to the city clerks of cities of the first class.

All certificates of marriages or civil unions and marriage or civil union licenses shall be written upon the said blanks or blanks approved by the department and shall not contain any inquiries or information which concerns the race of an applicant for a marriage or civil union license.

Amended 1965, c.78, s.64; 2002, c.88, s.2; 2006, c.103, s.50.



Section 26:8-48 - Amendments To Certificate, Recording, Authentication.

26:8-48 Amendments to certificate, recording, authentication.

26:8-48. A certificate of birth, fetal death, marriage, civil union, domestic partnership or death heretofore or hereafter filed with the State registrar shall not be altered or changed otherwise than by amendments properly signed, dated and witnessed, or as otherwise recorded and authenticated on the NJ-EDRS as prescribed by the State registrar.

Amended 1965, c.78, s.65; 2003, c.221, s.21; 2003, c.246, s.20; 2006, c.103, s.51.



Section 26:8-49 - Corrections To Birth And Fetal Death Certificates.

26:8-49 Corrections to birth and fetal death certificates.
26:8-49. Corrections to birth and fetal death certificates shall be signed by the person who made the original report or by either of the parents of the child or by any other person having personal knowledge of the matters sought to be corrected which other person shall state such matters on his oath.

Corrections may also be signed by any person whose birth report is in error provided substantiating documentary proof, satisfactory to the State registrar or any local registrar, is submitted therewith and noted by said State registrar or local registrar upon the written request for correction. In the case of a correction to the birth record of a member of one of the three New Jersey tribes of American Indians, the Powhatan-Renape Nation, the Ramapough Mountain Indians, or the Nanticoke-Lenni-Lenape Indians, the substantiating documentary proof may include, but shall not be limited to, an affidavit, satisfactory to the State registrar or any local registrar and signed by the chief of the tribe that according to tribal records the person whose certificate is to be amended is a member of the tribe of the chief whose signature appears on the affidavit.

Amended 1938, c.174, s.1; 1942, c.225; 1965, c.78, s.66; 1991, c.359.



Section 26:8-50 - Correcting Marriage Or Civil Union Licenses.

26:8-50 Correcting marriage or civil union licenses.

26:8-50. Correcting marriage or civil union licenses.

Correction to marriage or civil union licenses shall be signed by the person who issued the license or his successor in office.

Amended 2006, c.103, s.52.



Section 26:8-51 - Corrections To Marriage, Civil Union, Domestic Partnership Certificates.

26:8-51 Corrections to marriage, civil union, domestic partnership certificates.

26:8-51. Corrections to marriage, civil union, domestic partnership certificates. Corrections to marriage, civil union or domestic partnership certificates shall be signed by the person who signed the certificate or by any other person having personal knowledge of the matters sought to be corrected which other person shall state such matters on his oath.

Amended 1938, c.174, s.2; 2003, c.246, s.21; 2006, c.103, s.53.



Section 26:8-52 - Correcting Death Certificates, Procedure.

26:8-52 Correcting death certificates, procedure.

26:8-52. Corrections to death certificates shall be signed by the physician, registered professional nurse, county medical examiner, State Medical Examiner, funeral director or informant, whose name appears upon the certificate, or shall be otherwise recorded and authenticated on the NJ-EDRS as prescribed by the State registrar; however, any individual having personal knowledge and substantiating documentary proof of the matters sought to be corrected may apply under oath to the county medical examiner or the State Medical Examiner in a case in which the certificate was signed by the State Medical Examiner, to have the certificate corrected. The authority to sign or otherwise authenticate corrections or amendments to causes or duration of causes of death is restricted to the physician, State Medical Examiner or county medical examiner. Upon denial of an application for correction or amendment of a death certificate, a person who has applied to a county medical examiner may apply to the State Medical Examiner, who shall exercise discretion to review the matter and amend the certificate or to defer to the decision of the county medical examiner. The decision of the county medical examiner shall be deemed the final decision by a public officer in the matter unless the State Medical Examiner amends or corrects the death certificate.

Amended 1965, c.78, s.67; 1983, c.308, s.3; 1996, c.67; 2003, c.221, s.22.



Section 26:8-53 - Acceptance Of Corrections

26:8-53. Acceptance of corrections
The State department or local registrars may refuse to accept corrections or amendments unless supported by adequate documentary evidence presented at the time the request for correction or amendment is made.

Amended by L.1965, c. 78, s. 68.



Section 26:8-54 - Certified Copies Of Corrected Certificates

26:8-54. Certified copies of corrected certificates
For all important changes to certificates, the certified copies issued by the state department, state registrar or a local registrar shall show the information as originally given and the corrected data.



Section 26:8-55 - Submitting False Certificate; Penalty.

26:8-55 Submitting false certificate; penalty.

26:8-55. Any person knowingly submitting a certificate pursuant to this article containing incorrect particulars relating to any birth, marriage, civil union, domestic partnership or death shall be subject to a penalty of not more than $500, which shall be recovered with costs in a summary proceeding in the name of the department.

Amended 2003, c.246, s.22; 2006, c.103, s.54.



Section 26:8-56 - Fee For Registering Birth Or Death.

26:8-56 Fee for registering birth or death.

26:8-56. The local registrar shall be paid $1 for each birth or death certificate properly executed, registered, recorded, and promptly returned, or otherwise transmitted through the NJ-EDRS, to the State Registrar. In the case of a death registration, the fee shall be credited to the account within the NJ-EDRS of the political subdivision comprising the registration district. A local registrar shall not receive the fee if compensated by a fixed salary as provided in R.S.26:8-59.

Amended 1948, c.285, s.1; 1963, c.81, s.7; 1983, c.275, s.14; 2003, c.221, s.23.



Section 26:8-57 - Fee For Reporting No Registration Of Birth Or Death

26:8-57. Fee for reporting no registration of birth or death
In case no birth or death is registered during any month, the local registrar shall be paid the sum of twenty-five cents for each report to that effect, if such report be made promptly as required by this chapter.



Section 26:8-59 - Payment Of Local Registrar For Certificates Or Reports

26:8-59. Payment of local registrar for certificates or reports
The treasurer of each incorporated political subdivision comprising a registration district shall upon certification from a local registrar of the number of certificates or reports issued by him during the preceding quarter pursuant to sections 26:8-56, 26:8-57 and 26:8-60 of this Title, make quarterly payments to the local registrar of the fees to which he may be entitled thereunder. The board of health of such political subdivision may, in lieu of such fees, provide that the local registrar shall receive a fixed compensation, to be determined by such body.

Amended by L.1954, c. 224, p. 837, s. 1; L.1965, c. 78, s. 70.

26:8-59.1 Persons authorized to obtain certification, certified copy of death certificate; accounting for fees.

24. a. Persons authorized to obtain and receive a certification or certified copy of a death certificate from a local registrar, deputy registrar, alternate deputy registrar, subregistrar, or an incorporated political subdivision comprising a registration district, shall include those individuals who establish themselves as one of the following: the parent, legal guardian or other legal representative of the subject of that record; the subject's spouse, child, grandchild or sibling, if of legal age, or the subject's legal representative; an agency of State or federal government for official purposes; a person possessing an order of a court of competent jurisdiction; or a person who is authorized under other emergent circumstances as determined by the commissioner. For the purposes of this section, any employee of a mortuary registered pursuant to P.L.1952, c.340 (C.45:7-32 et seq.), or a funeral director licensed pursuant to that act who is affiliated with a registered mortuary, if the mortuary was recorded on the original certificate of death, shall be construed to be the subject's legal representative and entitled to obtain full and complete copies of death certificates or certifications thereof.

b.Any fee charged, by a local registrar, deputy registrar, alternate deputy registrar, subregistrar, or an incorporated political subdivision comprising a registration district, to a funeral home as the legal representative for a person in securing a certified copy of a death certificate shall be in the form of a debit against the account of the funeral home and a credit to the applicable political subdivision within the NJ-EDRS.

L.2003,c.221,s.24.



Section 26:8-59.1 - Persons Authorized To Obtain Certification, Certified Copy Of Death Certificate; Accounting For Fees.

26:8-59.1 Persons authorized to obtain certification, certified copy of death certificate; accounting for fees.

24. a. Persons authorized to obtain and receive a certification or certified copy of a death certificate from a local registrar, deputy registrar, alternate deputy registrar, subregistrar, or an incorporated political subdivision comprising a registration district, shall include those individuals who establish themselves as one of the following: the parent, legal guardian or other legal representative of the subject of that record; the subject's spouse, child, grandchild or sibling, if of legal age, or the subject's legal representative; an agency of State or federal government for official purposes; a person possessing an order of a court of competent jurisdiction; or a person who is authorized under other emergent circumstances as determined by the commissioner. For the purposes of this section, any employee of a mortuary registered pursuant to P.L.1952, c.340 (C.45:7-32 et seq.), or a funeral director licensed pursuant to that act who is affiliated with a registered mortuary, if the mortuary was recorded on the original certificate of death, shall be construed to be the subject's legal representative and entitled to obtain full and complete copies of death certificates or certifications thereof.

b.Any fee charged, by a local registrar, deputy registrar, alternate deputy registrar, subregistrar, or an incorporated political subdivision comprising a registration district, to a funeral home as the legal representative for a person in securing a certified copy of a death certificate shall be in the form of a debit against the account of the funeral home and a credit to the applicable political subdivision within the NJ-EDRS.

L.2003,c.221,s.24.



Section 26:8-60 - Fee For Transmitting Certificate.

26:8-60 Fee for transmitting certificate.

26:8-60. Each local registrar shall be entitled to receive from the proper disbursing officer of the municipality or county the sum of $1 for each marriage, civil union or domestic partnership certificate properly transmitted to the State Registrar.

In any registration district, the body appointing local registrars may, in lieu of fees, provide that officers performing the above service shall receive a fixed compensation to be determined by such body.

Amended 1948, c.285, s.2; 1965, c.78, s.71; 1983, c.275, s.15; 2003, c.246, s.23; 2006, c.103, s.55.



Section 26:8-61 - Fee For Cancellation Of Marriage Or Civil Union Record.

26:8-61 Fee for cancellation of marriage or civil union record.

26:8-61. Fee for cancellation of marriage or civil union record.

The person procuring the cancellation of a marriage or civil union record pursuant to R.S.26:8-45 and R.S.26:8-46 shall first pay to the State Registrar the sum of $2.00 and the State Registrar shall pay the same over to the State Treasurer. Such fee may be included in the taxable costs in the annulment suit.

Amended 1983, c.275, s.16; 2006, c.103, s.56.



Section 26:8-62 - Certification, Certified Copy Of Records, Search Fee; Uniform Forms For Vital Records.

26:8-62 Certification, certified copy of records, search fee; uniform forms for vital records.

26:8-62. a. The State registrar or local registrar shall, upon request, supply to a person who establishes himself as one of the following: the subject of the record of a birth, death, fetal death, certificate of birth resulting in stillbirth, domestic partnership, civil union or marriage, as applicable; the subject's parent, legal guardian or other legal representative; the subject's spouse, one partner in a civil union couple, child, grandchild or sibling, if of legal age, or the subject's legal representative; an agency of State or federal government for official purposes; a person possessing an order of a court of competent jurisdiction; or a person who is authorized under other emergent circumstances as determined by the commissioner, a certified copy, or release of the data and information of that record registered under the provisions of R.S.26:8-1 et seq., or P.L.2006, c.103 (C.37:1-28 et al.) or any domestic partnership registered under the provisions of P.L.2003, c.246 (C.26:8A-1 et al.), for any of which, except as provided by R.S.26:8-63, the State registrar shall be entitled to a search fee, if any, as provided by R.S.26:8-64, to be paid by the person. A certification may be issued in other circumstances and shall state that it is for informational purposes only, and is not to be used for identification purposes. The registrar shall authenticate the identity of the requestor and the requestor's relationship with the subject of the vital record. For the purposes of this subsection, any employee of a mortuary registered pursuant to P.L.1952, c.340 (C.45:7-32 et seq.), or a funeral director licensed pursuant to that act who is affiliated with a registered mortuary, if the mortuary was recorded on the original certificate of death, shall be construed to be the subject's legal representative and entitled to obtain full and complete copies of death certificates or certifications thereof.

b.The State registrar shall, upon request, supply to any applicant a certified transcript of any entry contained in the records of the New Jersey State census for which, except as provided by R.S.26:8-63, he shall be entitled to a search fee as provided by R.S.26:8-64, to be paid by the applicant.

c.For each death registration initiated on the NJ-EDRS on or after the first day of the first month following the date of enactment of P.L.2003, c.221 but before the first day of the thirty-seventh month following the date of enactment of P.L.2003, c.221, the State registrar shall be paid a recording fee for each record filed, whether by means of the current paper process or electronically, in an amount to be determined by the State registrar but not exceeding $10, from the account of the funeral home, which may include this amount in the funeral expenses charged to the estate or person accepting responsibility for the disposition of the deceased's human remains and the costs associated therewith; provided however, this fee shall not apply to the death registration of a person who died while in the military or naval or maritime or merchant marine service of the United States whose death is recorded pursuant to section 1 of P.L.1950, c.299 (C.26:6-5.2). The State registrar shall deposit the proceeds from the recording fee into the New Jersey Electronic Death Registration Support Fund established pursuant to section 17 of P.L.2003, c.221 (C.26:8-24.2).

d.Notwithstanding any other provision of this section to the contrary, the Commissioner of Health and Senior Services shall designate specifications for uniform forms for the issuance of all vital records, which shall be used by registrars beginning on a date established by the commissioner. The form designated for certified copies of vital records shall contain safety features for authentication purposes and to deter forgery, and shall be readily distinguishable from the form designated for certifications of vital records. Local registrars may include in the fee for a certified copy the additional cost of the form containing such safety features.

The commissioner may issue and enforce orders to implement the provisions of this subsection.

Amended 1952, c.26, s.1; 1957, c.200, s.1; 1965, c.78, s.72; 2003, c.221, s.25; 2003, c.246, s.24; 2005, c.222, s.32; 2006, c.103, s.57.



Section 26:8-63 - Free Certified Copies.

26:8-63 Free certified copies.

26:8-63. The State registrar shall:

a.Furnish a certification or certified copy of a birth, marriage, civil union, domestic partnership, fetal death or death certificate without fee in the prosecution of any claim for public pension or for military or naval enlistment purposes; and

b.Furnish the United States Public Health Service without expense to the State, microfilm or photocopy images of birth, marriage, civil union, domestic partnership, fetal death and death certificates without payment of the fees prescribed in this article; and

c.Furnish a certified transcript of any entry in the records of the New Jersey State census without fee for certification in the prosecution of any claim for public pension, for military or naval enlistment purposes; and

d.Furnish without fee upon request for administrative use by any city, State or federal agency a certified transcript of any New Jersey State census entry, or a certification or certified copy of a birth, death, fetal death, marriage, civil union or domestic partnership certificate; and

e.Furnish without fee upon request a certified copy of a veteran's death certificate to the veteran's legal representative, the executor or administrator of the veteran's estate, or to a family member authorized to obtain a copy of the death certificate pursuant to subsection a. of R.S.26:8-62. No more than one copy of a veteran's death certificate may be provided without fee pursuant to this subsection; all other copies of the death certificate shall be subject to the statutory fee.

As used in this subsection, "fee" includes, but is not limited to, any search, certification, processing, authentication, standard shipping, or other fees that would ordinarily be assessed to furnish a certified copy of a death certificate.

amended 1951, c.83; 1957, c.200, s.2; 1965, c.78, s.73; 2003, c.246, s.25; 2006, c.103, s.58; 2014, c.87, s.1.



Section 26:8-64 - Search Of Files, Records, Fee.

26:8-64 Search of files, records, fee.

26:8-64. a. For any genealogical search of the files and records of births, deaths, marriages, civil unions or domestic partnerships when information required on the application for a certification or certified copy of a vital record, and the correct year only is supplied by the applicant, whether or not a certification or a certified copy is made, the State registrar shall be entitled to a minimum fee of $4, plus a fee of $1 for each additional year searched, which fee shall be paid by the applicant, except as provided by R.S.26:8-63. The fee for each additional copy of the same record ordered at the same time shall be $2.

b.For any non-genealogical search of the files and records of births, deaths, marriages, civil unions or domestic partnerships when the exact date of the event is supplied, along with all other information required on the application for a certification or certified copy of a vital record, whether or not a certification or certified copy is made, the State Registrar shall be entitled to a minimum fee of $4, which shall be paid by the applicant, except as provided by R.S.26:8-63. The fee for each additional copy of the same record ordered at the same time shall be $2.

c.Conduct without fee upon request for administrative use by any city, state, or federal agency, a search for any New Jersey State census entry.

Amended 1952, c.26, s.2; 1957, c.200, s.3; 1965, c.78, s.74; 1983, c.275, s.17; 2003, c.246, s.26; 2006, c.103, s.59.



Section 26:8-65 - Account Of Fees Received

26:8-65. Account of fees received
The state registrar shall keep a true and correct account of all fees received by him and turn the same over to the state treasurer.



Section 26:8-66 - Investigation Of Violation.

26:8-66 Investigation of violation.

26:8-66. The State registrar either personally or by accredited representative, may investigate any case of irregularity or violation of R.S.26:6-1 et seq., R.S.26:8-1 et seq., R.S.37:1-1 et seq., or P.L.2006, c.103 (C.37:1-28 et al.), and every local registrar shall aid him in such investigation.

Amended 1965, c.78, s.75; 2006, c.103, s.60.



Section 26:8-67 - Duty Of County Prosecutor.

26:8-67 Duty of county prosecutor.

26:8-67. Duty of county prosecutor.

When the State registrar shall deem it necessary, he shall report any violation of any provision of R.S.26:6-1 et seq., R.S.26:8-1 et seq., R.S.37:1-1 et seq. or P.L.2006, c.103 (C.37:1-28 et al.), to the county prosecutor, with a statement of the facts and circumstances. Upon such report, the county prosecutor shall forthwith institute and prosecute the necessary proceedings for such alleged violation.

Amended 1965, c.78, s.76; 2006, c.103, s.61.



Section 26:8-68 - Duty Of Attorney General; Proceedings By Local Registrar.

26:8-68 Duty of attorney general; proceedings by local registrar.

26:8-68. Upon request of the State registrar, the Attorney General shall assist in the enforcement of the provisions of R.S.26:6-1 et seq., R.S.26:8-1 et seq., R.S.37:1-1 et seq. or P.L.2006, c.103 (C.37:1-28 et al.), or the State registrar may direct that local registrars institute proceedings or civil actions in the name of the State department. Such a proceeding or action may be instituted in any court of competent jurisdiction.

Amended 1953, c.26, s.60; 1965, c.78, s.77; 2006, c.103, s.62.



Section 26:8-69 - Penalties; Recovery.

26:8-69 Penalties; recovery.

26:8-69. Except as otherwise specifically provided in this chapter and R.S.37:1-1 et seq., any person who shall:

a.Fail or refuse to furnish correctly any information in the person's possession; or

b.Willfully and knowingly furnish false information affecting any certificate or record required by this chapter; or

c.Willfully alter, otherwise than is provided by R.S.26:8-48 et seq., or willfully or knowingly falsify, any certificate or record established by this chapter; or

d.Fail to fill out and transmit any certificate or record in the manner required by this chapter; or

e.Being a local registrar, deputy registrar, alternate deputy registrar or subregistrar, shall fail to perform the person's duty as required by this chapter and by the directions of the State registrar thereunder; or

f.Violate any of the provisions of this chapter or fail to discharge any duty required by this chapter-

Shall be subject to a penalty of not less than $100 nor more than $250 for each first offense and not less than $250 nor more than $500 for each subsequent offense.

The penalties shall be recovered in a civil action in the name of the Department of Health or local board in any court of competent jurisdiction.

The Superior Court or municipal court shall have jurisdiction over proceedings to enforce and collect any such penalty, if the violation has occurred within the territorial jurisdiction of the court. The proceedings shall be summary and in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

Notwithstanding the provisions of this section to the contrary, the State registrar may refer a violation of this chapter by a physician, nurse, or funeral director who is licensed pursuant to Title 45 of the Revised Statutes to the appropriate professional board in the Division of Consumer Affairs in the Department of Law and Public Safety, which shall, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), assess the penalty provided for in this subsection and assume enforcement responsibility on the same basis as it would for a violation of the statute or regulations governing the practice of those persons regulated by that board.

amended 1953, c.26, s.61; 1965, c.78, s.78; 1991, c.91, s.301; 2003, c.221, s.26; 2012, c.17, s.353.

26:8A-1 Short title.

1.This act shall be known and may be cited as the "Domestic Partnership Act."

L.2003,c.246,s.1.



Section 26:8A-1 - Short Title.

26:8A-1 Short title.

1.This act shall be known and may be cited as the "Domestic Partnership Act."

L.2003,c.246,s.1.



Section 26:8A-2 - Findings, Declarations Relative To Domestic Partners.

26:8A-2 Findings, declarations relative to domestic partners.

2.The Legislature finds and declares that:

a.There are a significant number of individuals in this State who choose to live together in important personal, emotional and economic committed relationships with another individual;

b.These familial relationships, which are known as domestic partnerships, assist the State by their establishment of a private network of support for the financial, physical and emotional health of their participants;

c.Because of the material and other support that these familial relationships provide to their participants, the Legislature believes that these mutually supportive relationships should be formally recognized by statute, and that certain rights and benefits should be made available to individuals participating in them, including: statutory protection against various forms of discrimination against domestic partners; certain visitation and decision-making rights in a health care setting; and certain tax-related benefits; and, in some cases, health and pension benefits that are provided in the same manner as for spouses;

dAll persons in domestic partnerships should be entitled to certain rights and benefits that are accorded to married couples under the laws of New Jersey, including: statutory protection through the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.) against various forms of discrimination based on domestic partnership status, such as employment, housing and credit discrimination; visitation rights for a hospitalized domestic partner and the right to make medical or legal decisions for an incapacitated partner; and an additional exemption from the personal income tax and the transfer inheritance tax on the same basis as a spouse. The need for all persons who are in domestic partnerships, regardless of their sex, to have access to these rights and benefits is paramount in view of their essential relationship to any reasonable conception of basic human dignity and autonomy, and the extent to which they will play an integral role in enabling these persons to enjoy their familial relationships as domestic partners and to cope with adversity when a medical emergency arises that affects a domestic partnership, as was painfully but graphically illustrated on a large scale in the aftermath of the tragic events that befell the people of our State and region on September 11, 2001;

e.The Legislature, however, discerns a clear and rational basis for making certain health and pension benefits available to dependent domestic partners only in the case of domestic partnerships in which both persons are of the same sex and are therefore unable to enter into a marriage with each other that is recognized by New Jersey law, unlike persons of the opposite sex who are in a domestic partnership but have the right to enter into a marriage that is recognized by State law and thereby have access to these health and pension benefits; and

f.Therefore, it is the public policy of this State to hereby establish and define the rights and responsibilities of domestic partners.

L.2003,c.246,s.2.



Section 26:8A-3 - Definitions Relative To Domestic Partners.

26:8A-3 Definitions relative to domestic partners.

3.As used in sections 1 through 9 of P.L.2003, c.246 (C.26:8A-1 through C.26:8A-9) and in R.S.26:8-1 et seq.:

"Affidavit of Domestic Partnership" means an affidavit that sets forth each party's name and age, the parties' common mailing address, and a statement that, at the time the affidavit is signed, both parties meet the requirements of this act for entering into a domestic partnership and wish to enter into a domestic partnership with each other.

"Basic living expenses" means the cost of basic food and shelter, and any other cost, including, but not limited to, the cost of health care, if some or all of the cost is paid as a benefit because a person is another person's domestic partner.

"Certificate of Domestic Partnership" means a certificate that includes: the full names of the domestic partners, a statement that the two individuals are members of a registered domestic partnership recognized by the State of New Jersey, the date that the domestic partnership was entered into, and a statement that the partners are entitled to all the rights, privileges and responsibilities accorded to domestic partners under the law. The certificate shall bear the seal of the State of New Jersey.

"Commissioner" means the Commissioner of Health.

"Domestic partner" or "partner" means a person who is in a relationship that satisfies the definition of a domestic partnership as set forth in this act.

"Have a common residence" means that two persons share the same place to live in this State, or share the same place to live in another jurisdiction when at least one of the persons is a member of a State-administered retirement system, regardless of whether or not: the legal right to possess the place is in both of their names; one or both persons have additional places to live; or one person temporarily leaves the shared place of residence to reside elsewhere, on either a short-term or long-term basis, for reasons that include, but are not limited to, medical care, incarceration, education, a sabbatical, or employment, but intends to return to the shared place of residence.

"Jointly responsible" means that each domestic partner agrees to provide for the other partner's basic living expenses if the other partner is unable to provide for himself.

"Notice of Rights and Obligations of Domestic Partners" means a form that advises domestic partners, or persons seeking to become domestic partners, of the procedural requirements for establishing, maintaining, and terminating a domestic partnership, and includes information about the rights and responsibilities of the partners.

L.2003, c.246, s.3; amended 2012, c.17, s.354.



Section 26:8A-4 - Affidavit Of Domestic Partnership; Establishment, Requirements.

26:8A-4 Affidavit of Domestic Partnership; establishment, requirements.

4. a. Two persons who desire to become domestic partners and meet the requirements of subsection b. of this section may execute and file an Affidavit of Domestic Partnership with the local registrar upon payment of a fee, in an amount to be determined by the commissioner, which shall be deposited in the General Fund. Each person shall receive a copy of the affidavit marked "filed."

b.A domestic partnership shall be established when all of the following requirements are met:

(1)Both persons have a common residence and are otherwise jointly responsible for each other's common welfare as evidenced by joint financial arrangements or joint ownership of real or personal property, which shall be demonstrated by at least one of the following:

(a)a joint deed, mortgage agreement or lease;

(b)a joint bank account;

(c)designation of one of the persons as a primary beneficiary in the other person's will;

(d)designation of one of the persons as a primary beneficiary in the other person's life insurance policy or retirement plan; or

(e)joint ownership of a motor vehicle;

(2)Both persons agree to be jointly responsible for each other's basic living expenses during the domestic partnership;

(3)Neither person is in a marriage recognized by New Jersey law or a member of another domestic partnership;

(4)Neither person is related to the other by blood or affinity up to and including the fourth degree of consanguinity;

(5)Both persons are of the same sex and therefore unable to enter into a marriage with each other that is recognized by New Jersey law, except that two persons who are each 62 years of age or older and not of the same sex may establish a domestic partnership if they meet the requirements set forth in this section;

(6)Both persons have chosen to share each other's lives in a committed relationship of mutual caring;

(7)Both persons are at least 18 years of age;

(8)Both persons file jointly an Affidavit of Domestic Partnership; and

(9)Neither person has been a partner in a domestic partnership that was terminated less than 180 days prior to the filing of the current Affidavit of Domestic Partnership, except that this prohibition shall not apply if one of the partners died; and, in all cases in which a person registered a prior domestic partnership, the domestic partnership shall have been terminated in accordance with the provisions of section 10 of P.L.2003, c.246 (C.26:8A-10).

c.A person who executes an Affidavit of Domestic Partnership in violation of the provisions of subsection b. of this section shall be liable to a civil penalty in an amount not to exceed $1,000. The penalty shall be sued for and collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2003,c.246,s.4.



Section 26:8A-4.1 - Limitation On Domestic Partnerships On Or After February 19, 2007; Effect Of Law Establishing Civil Unions.

26:8A-4.1 Limitation on domestic partnerships on or after February 19, 2007; effect of law establishing civil unions.

91.On or after the effective date of this act, no domestic partnerships shall be registered under P.L.2003, c. 246 (C.26:8A-1 et al.), except that two persons who are each 62 years of age or older may establish a domestic partnership pursuant to the provisions of P.L.2003, c.246 (C.26:8A-1 et al.). This act shall not alter the rights and responsibilities of domestic partnerships existing before the effective date of this act, except that eligible domestic partners shall be given notice and opportunity to enter into a civil union pursuant to the provisions of this act. Entry into a civil union, when joined by both parties to an existing domestic partnership, shall operate to terminate the domestic partnership.
L.2006, c.103, s.91.



Section 26:8A-5 - Notice Of Termination Of Domestic Partnerships To Third Parties; Requirements.

26:8A-5 Notice of termination of domestic partnerships to third parties; requirements.

5. a. A former domestic partner who has given a copy of the Certificate of Domestic Partnership to any third party to qualify for any benefit or right and whose receipt of that benefit or enjoyment of that right has not otherwise terminated, shall, upon termination of the domestic partnership, give or send to the third party, at the last known address of the third party, written notification that the domestic partnership has been terminated. A third party that suffers a loss as a result of failure by a domestic partner to provide this notice shall be entitled to seek recovery from the partner who was obligated to send the notice for any actual loss resulting thereby.

b.Failure to provide notice to a third party, as required pursuant to this section, shall not delay or prevent the termination of the domestic partnership.

L.2003,c.246,s.5.



Section 26:8A-6 - Obligations Of Domestic Partners.

26:8A-6 Obligations of domestic partners.

6. a. The obligations that two people have to each other as a result of creating a domestic partnership shall be limited to the provisions of this act, and those provisions shall not diminish any right granted under any other provision of law.

b.Upon the termination of a domestic partnership, the domestic partners, from that time forward, shall incur none of the obligations to each other as domestic partners that are created by this or any other act.

c.A domestic partnership, civil union or reciprocal beneficiary relationship entered into outside of this State, which is valid under the laws of the jurisdiction under which the partnership was created, shall be valid in this State.

d.Any health care or social services provider, employer, operator of a place of public accommodation, property owner or administrator, or other individual or entity may treat a person as a member of a domestic partnership, notwithstanding the absence of an Affidavit of Domestic Partnership filed pursuant to this act.

e.Domestic partners may modify the rights and obligations to each other that are granted by this act in any valid contract between themselves, except for the requirements for a domestic partnership as set forth in section 4 of P.L.2003, c.246 (C.26:8A-4).

f.Two adults who have not filed an Affidavit of Domestic Partnership shall be treated as domestic partners in an emergency medical situation for the purposes of allowing one adult to accompany the other adult who is ill or injured while the latter is being transported to a hospital, or to visit the other adult who is a hospital patient, on the same basis as a member of the latter's immediate family, if both persons, or one of the persons in the event that the other person is legally or medically incapacitated, advise the emergency care provider that the two persons have met the other requirements for establishing a domestic partnership as set forth in section 4 of P.L.2003, c.246 (C.26:8A-4); however, the provisions of this section shall not be construed to permit the two adults to be treated as domestic partners for any other purpose as provided in P.L.2003, c.246 (C.26:8A-1 et al.) prior to their having filed an Affidavit of Domestic Partnership.

g.A domestic partner shall not be liable for the debts of the other partner contracted before establishment of the domestic partnership, or contracted by the other partner in his own name during the domestic partnership. The partner who contracts for the debt in his own name shall be liable to be sued separately in his own name, and any property belonging to that partner shall be liable to satisfy that debt in the same manner as if the partner had not entered into a domestic partnership.

L.2003,c.246,s.6.



Section 26:8A-7 - Preparation Of Forms And Notices.

26:8A-7 Preparation of forms and notices.

7. a. The commissioner shall cause to be prepared, in such a manner as the commissioner determines appropriate:

(1)blank forms, in quadruplicate, of Affidavits of Domestic Partnership and Certificates of Domestic Partnership corresponding to the requirements of this act; and

(2)copies of the Notice of the Rights and Obligations of Domestic Partners.

b.The commissioner shall ensure that these forms and notices, along with such sections of the laws concerning domestic partnership and explanations thereof as the commissioner may deem useful to persons having duties to recognize domestic partners under those laws, are printed and supplied to each local registrar, and made available to the public upon request.

L.2003,c.246,s.7.



Section 26:8A-8 - Duties Of Local Registrar.

26:8A-8 Duties of local registrar.

8. a. The local registrar shall:

(1)stamp each completed Affidavit of Domestic Partnership received with the date of its receipt and the name of the registration district in which it is filed; and

(2)immediately provide two copies of the stamped Affidavit of Domestic Partnership to the person who files that document.

b.Upon the filing of an Affidavit of Domestic Partnership and payment of the appropriate filing fee, the local registrar shall immediately complete a Certificate of Domestic Partnership with the domestic partners' relevant information and the date that the domestic partnership was established. The local registrar shall then issue to the domestic partners two copies of the certificate and two copies of the Notice of the Rights and Obligations of Domestic Partners. Copies of the Certificate of Domestic Partnership shall be prepared and recorded in the local registrar's records and with the State registrar.

c.Each local registrar shall, on or before the 10th day of each calendar month, or sooner if requested by the Department of Health and Senior Services, transmit to the State registrar the original of all the Affidavits of Domestic Partnership and Certificates of Domestic Partnership received or prepared by the local registrar for the preceding month.

L.2003,c.246,s.8.



Section 26:8A-9 - Duties Of State Registrar.

26:8A-9 Duties of State registrar.

9.The State registrar shall cause all Affidavits of Domestic Partnership and Certificates of Domestic Partnership received to be alphabetically indexed by the surname of one of the partners, and shall establish a cross-referencing system to allow the records to be identified by the surname of the second partner. The State registrar shall also cause to be transcribed or otherwise recorded from the certificates any of the vital facts appearing thereon as the commissioner may deem necessary or useful.

L.2003,c.246,s.9.



Section 26:8A-10 - Jurisdiction Of Superior Court Relative To Termination Of Domestic Partnerships.

26:8A-10 Jurisdiction of Superior Court relative to termination of domestic partnerships.

10. a. (1) The Superior Court shall have jurisdiction over all proceedings relating to the termination of a domestic partnership established pursuant to section 4 of P.L.2003, c.246 (C.26:8A-4), including the division and distribution of jointly held property. The fees for filing an action or proceeding for the termination of a domestic partnership shall be the same as those for filing an action or proceeding for divorce pursuant to N.J.S.22A:2-12.

(2)The termination of a domestic partnership may be adjudged for the following causes:

(a)voluntary sexual intercourse between a person who is in a domestic partnership and an individual other than the person's domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3);

(b)willful and continued desertion for a period of 12 or more consecutive months, which may be established by satisfactory proof that the parties have ceased to cohabit as domestic partners;

(c)extreme cruelty, which is defined as including any physical or mental cruelty that endangers the safety or health of the plaintiff or makes it improper or unreasonable to expect the plaintiff to continue to cohabit with the defendant; except that no complaint for termination shall be filed until after three months from the date of the last act of cruelty complained of in the complaint, but this provision shall not be held to apply to any counterclaim;

(d)separation, provided that the domestic partners have lived separate and apart in different habitations for a period of at least 18 or more consecutive months and there is no reasonable prospect of reconciliation; and provided further that, after the 18-month period, there shall be a presumption that there is no reasonable prospect of reconciliation;

(e)voluntarily induced addiction or habituation to any narcotic drug, as defined in the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c. 226 (C.24:21-2) or the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., or habitual drunkenness for a period of 12 or more consecutive months subsequent to establishment of the domestic partnership and next preceding the filing of the complaint;

(f)institutionalization for mental illness for a period of 24 or more consecutive months subsequent to establishment of the domestic partnership and next preceding the filing of the complaint; or

(g)imprisonment of the defendant for 18 or more consecutive months after establishment of the domestic partnership, provided that where the action is not commenced until after the defendant's release, the parties have not resumed cohabitation following the imprisonment.

(3)In all such proceedings, the court shall in no event be required to effect an equitable distribution of property, either real or personal, which was legally and beneficially acquired by both domestic partners or either domestic partner during the domestic partnership.

(4)The court shall notify the State registrar of the termination of a domestic partnership pursuant to this subsection.

b.In the case of two persons who are each 62 years of age or older and not of the same sex and have established a domestic partnership pursuant to section 4 of P.L.2003, c.246 (C.26:8A-4), the domestic partnership shall be deemed terminated if the two persons enter into a marriage with each other that is recognized by New Jersey law .

c.The State registrar shall revise the records of domestic partnership provided for in section 9 of P.L.2003, c.246 (C.26:8A-9) to reflect the termination of a domestic partnership pursuant to this section.

L.2003,c.246,s.10.



Section 26:8A-11 - Applicability Of Act.

26:8A-11 Applicability of act.

58. a. The provisions of sections 41 through 56, inclusive, of P.L.2003, c. 246 shall only apply in the case of two persons who are of the same sex and have established a domestic partnership pursuant to section 4 of P.L.2003, c.246 (C.26:8A-4).

b.Notwithstanding any other provisions of law to the contrary, the provisions of subsection a. of this section shall not be deemed to be an unlawful discrimination under the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.).

L.2003,c.246,s.58.



Section 26:8A-12 - Rules, Regulations; Responsible Agencies.

26:8A-12 Rules, regulations; responsible agencies.

59. a. The Commissioner of Health, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of sections 1 through 10 and 13 through 35 of this act.

b.The Commissioner of Banking and Insurance, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of sections 47 through 52, 55 and 56 of this act.

c.The New Jersey Individual Health Coverage Program Board, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of section 53 of this act.

d.The New Jersey Small Employer Health Benefits Program Board, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of section 54 of this act.

L.2003, c.246, s.59; amended 2012, c.17, s.355.



Section 26:8A-13 - Dependent Health Benefits For Domestic Partners Continued After Retirement From Certain Local Public Employment.

26:8A-13 Dependent health benefits for domestic partners continued after retirement from certain local public employment.

3.In cases where entities choose to provide dependent health benefits coverage to employees' domestic partners pursuant to section 1 of P.L.1979, c.391 (C.18A:16-12) or N.J.S.40A:10-16, such coverage shall continue during the employees' retirement under the provisions of sections 7 and 8 of P.L.1979, c.391 (C.18A:16-18 and C.18A:16-19), N.J.S. 40A:10-22 and N.J.S. 40A:10-23. Nothing in this section shall be construed to limit an entity's right to extend benefits to, or withdraw benefits from, an employee or dependents of an employee.

L.2005,c.334,s.3.



Section 26:9-1 - Definitions

26:9-1. Definitions
As used in this chapter:

"Director" means the director of the state experiment station.

"Commission" , "county commission" , or "county mosquito commission" means the county mosquito extermination commission.



Section 26:9-2 - Duty Of Director Of State Experiment Station

26:9-2. Duty of director of state experiment station
The director of the state experiment station, or an executive officer appointed by him, shall:

a. Survey, in the order he deems desirable and to the extent that he deems necessary, all salt marsh, fresh-water swamps, or flooded areas within the state for the location of mosquito breeding areas;

b. Map each section so surveyed and indicate all mosquito breeding areas, the method adapted to their extermination, and the probable cost;

c. Investigate the mosquito life history, habits, and control, as will, in his judgment, furnish information necessary to successful mosquito extermination by any agency within the state; and

d. Distribute among the people of the state information concerning the nature and results of mosquito extermination.



Section 26:9-3 - Survey By Request

26:9-3. Survey by request
The director, or his executive officer, shall survey, at the request of the local board of health or the county mosquito commission, any territory suspected of breeding mosquitoes, within the jurisdiction of such board or commission.



Section 26:9-4 - Map Of Breeding Area

26:9-4. Map of breeding area
The director shall prepare a map of such suspected area, locating upon it such mosquito breeding areas as have been discovered, and shall report the same to the local board of health or county mosquito commission requesting the survey.



Section 26:9-5 - Petition For Survey

26:9-5. Petition for survey
A request for such survey may be made by the local board, or the county commission, upon its own motion, and must be made upon the petition, in writing, of ten or more freeholders residing within the jurisdiction of such board or commission.



Section 26:9-6 - Notice To Local Authorities Of Breeding Place

26:9-6. Notice to local authorities of breeding place
Whenever, in the course of a survey, it is found that mosquitoes breed at any place within the state, the director through his executive officer, shall notify in writing the local board or the county commission, by personal service upon an officer or member thereof, of the extent and location of such place, and furnish a map indicating the character of the work to be done and its probable cost.



Section 26:9-7 - Notice To Landowner To Abate

26:9-7. Notice to landowner to abate
The local board or the county commission shall, within twenty days from the time such notice is served, investigate the ownership, so far as ascertainable, of the territory on which the breeding places occur, and notify the owner of such lands, if he can be found or ascertained, in the manner provided in section 26:3-49 of this title, to abate such breeding place.



Section 26:9-8 - Contents Of Notice

26:9-8. Contents of notice
The notice to the landowner shall include:

a. The facts contained in the communication from the director;

b. A statement that any water in which mosquito larvae breed is a nuisance and subject to abatement under article 3 of chapter 3 of this title (s. 26:3-45 et seq.); and

c. An order that unless the nuisance is abated within a stated period, not more than sixty days from the date of the notice, the same will be abated as provided in said article 3 of chapter 3 of this title.



Section 26:9-9 - Abatement By Local Authorities

26:9-9. Abatement by local authorities
In case the landowner fails to comply with such order, the local board or county commission shall abate such nuisance in the manner provided in article 3 of chapter 3 of this title (s. 26:3-45 et seq.).



Section 26:9-10 - Powers Of Commission

26:9-10. Powers of commission
The commission shall have all the powers of a local board in so far as the same pertain to a mosquito breeding nuisance artificially created and water in which mosquito larvae breed, but such power shall not extend over any lands owned by a municipality, county, or the state. The powers granted by this article shall not be construed as to limit the powers conferred on county mosquito extermination commissions by sections 26:9-13 to 26:9-26 of this title.



Section 26:9-11 - Extermination Budget; Payment Of Bills

26:9-11. Extermination budget; payment of bills
The director of the state experiment station may expend annually for mosquito extermination such amount of money as may be appropriated by the legislature.

All moneys so appropriated shall be paid out by the state comptroller upon the certificates of the director that the conditions and requirements of this article have been complied with.

The state comptroller shall draw his warrant in payment of all bills approved by the director and the state treasurer shall pay all warrants so drawn to the extent of the amount appropriated.



Section 26:9-12 - Appropriation To Municipalities

26:9-12. Appropriation to municipalities
The director may, if in his judgment public interests will be served, set aside out of the moneys appropriated for such purposes such an amount as may be necessary to abate the mosquito breeding areas found in any municipality. In such case, payment shall be made to the contractor upon a statement by the person in charge of the work, attested by the director, showing the amount due and that the work has been completed in accordance with the specifications of the contract.



Section 26:9-12.1 - Airplane Spraying For Mosquito Extermination; Use Of State Aid Appropriation

26:9-12.1. Airplane spraying for mosquito extermination; use of State aid appropriation
The amount annually appropriated as State aid for mosquito extermination and control in counties bordering on the Atlantic ocean to the State Department of Health shall be used by the State Commissioner of Health in airplane spraying for mosquito extermination in each of such counties in accordance with the health needs of the respective counties as determined by the State Commissioner of Health, said work to be done in conjunction with the work of the Mosquito Extermination Commission in said county.

L.1949, c. 89, p. 407, s. 1.



Section 26:9-12.2 - Effective Date

26:9-12.2. Effective date
This act shall take effect July first, one thousand nine hundred and forty-nine.

L.1949, c. 89, p. 407, s. 3.



Section 26:9-12.3 - State Mosquito Control Commission; Membership; Appointment

26:9-12.3. State Mosquito Control Commission; membership; appointment
There is hereby created in the Department of Environmental Protection a permanent commission to be known as the State Mosquito Control Commission, which shall consist of 10 members, six of whom shall be appointed by the Governor with the advice and consent of the Senate and four of whom shall be the Commissioner of the Department of Environmental Protection, the Commissioner of the Department of Health, the Secretary of Agriculture, or their designated representatives, and the Director of the New Jersey State Agricultural Experiment Station, ex officio.

L.1956, c. 135, p. 556, s. 1. Amended by L.1977, c. 366, s. 1, eff. Feb. 6, 1977.



Section 26:9-12.4 - Tenure; Vacancies; Compensation

26:9-12.4. Tenure; vacancies; compensation
The appointed members of the commission shall serve for terms of 4 years, except that of the first appointed members of the commission 1 shall be appointed for a term of 1 year, 1 for a term of 2 years, and 2 for terms of 3 years. Vacancies in the membership of the commission shall be filled in the same manner as the appointments were made but for the unexpired terms only. All members of the commission shall serve without compensation but shall be reimbursed for all expenses incurred in connection with the commission's work.

L.1956, c. 135, p. 556, s. 2.



Section 26:9-12.5 - Meeting And Organization

26:9-12.5. Meeting and organization
The commission shall meet at the call of the Director of the New Jersey State Agricultural Experiment Station and shall organize as soon as may be after the appointment of its members and shall select a chairman from among its members and a secretary who need not be a member of the commission.

L.1956, c. 135, p. 556, s. 3.



Section 26:9-12.6 - Duties Of Commission

26:9-12.6. Duties of commission
It shall be the duty of the commission to carry on a continuous study of mosquito control and extermination in the State, to recommend to the Governor and the Legislature, from time to time, changes in legislation which in its judgment may be necessary or desirable to be enacted in order to enforce and carry out mosquito extermination and control work throughout the State, to recommend to the Legislature the amount of money which in its judgment it shall deem necessary and desirable to be appropriated each year by the State for mosquito control purposes and to allocate funds appropriated for State aid to counties in the performance of such work among the various counties through the New Jersey State Agricultural Experiment Station, to act in an advisory capacity in all matters pertaining to mosquito extermination and control and to co-operate with the agencies of other States and the Federal Government in the elimination of mosquito breeding areas under their control.

L.1956, c. 135, p. 557, s. 4.



Section 26:9-12.7 - Enforcement Of Recommendations

26:9-12.7. Enforcement of recommendations
The commission shall have power to call to the attention of the director any mosquito breeding places in the State which may come to its attention and in cases in which any recommendations made by the experiment station to abate mosquito breeding places in any particular areas of the State are being disregarded, to call to his attention the fact that the same are being disregarded and to order him to take such measures as will cause abatement of said mosquito breeding places or compliance with his recommendations as are provided by law.

L.1956, c. 135, p. 557, s. 5.



Section 26:9-12.8 - Cooperation

26:9-12.8. Cooperation
The New Jersey State Agricultural Experiment Station and the several county mosquito extermination commissions shall cooperate with the commission in the furnishing of information and the performance of any services which may be requested of them by the commission in the carrying out of the purposes of this act.

L.1956, c. 135, p. 557, s. 6.



Section 26:9-12.9 - Hearings; Annual Reports

26:9-12.9. Hearings; annual reports
The commission may meet and hold hearings at such place or places as it shall designate from time to time and shall report annually its findings and recommendations to the Governor and the Legislature, accompanying the same with any legislative bills which it may desire to recommend for adoption by the Legislature.

L.1956, c. 135, p. 558, s. 7.



Section 26:9-13 - Extermination Commission; Appointment

26:9-13. Extermination commission; appointment
The board of chosen freeholders of each county shall appoint a board of commissioners to be known as "the (here insert name of county) county mosquito extermination commission" for the county.

Amended by L.1948, c. 383, p. 1564, s. 1.



Section 26:9-13.1 - Incumbents To Continue In Office

26:9-13.1. Incumbents to continue in office
The members of the county mosquito extermination commissions of the several counties, in office when this act takes effect, shall continue in office until the expiration of their respective terms of office.

L.1948, c. 383, p. 1564, s. 2.



Section 26:9-14 - Composition Of Commission

26:9-14. Composition of commission
Each county mosquito extermination commission shall be composed of six members in addition to the Director of the State Experiment Station and the Commissioner of Health, who shall be ex-officio members and who shall cooperate with them for the effective carrying out of their plans and work. At least three of the appointive members shall be persons who are or have been members or employees of boards of health, and one appointive member shall be a member of the board of chosen freeholders of the county.

Amended by L.1971, c. 207, s. 1, eff. June 9, 1971.



Section 26:9-14.1 - Additional Member

26:9-14.1. Additional member
Notwithstanding the provisions of any other law, a county mosquito extermination commission shall be composed of the members appointed pursuant to R.S. 26:9-14 plus one additional member appointed for a term of 3 years.

L.1973, c. 295, s. 1.



Section 26:9-15 - Term Of Office

26:9-15. Term of office
The commissioners first appointed in any county shall hold office respectively for a term of one, two, and three years, as fixed in the order of appointment; thereafter, each commissioner who succeeds an original appointee shall be appointed for a term of three years.



Section 26:9-16 - Vacancy

26:9-16. Vacancy
Any vacancy occurring in the membership of the commission shall be filled in the same manner as an original appointment and for the unexpired term only.



Section 26:9-17 - Oath

26:9-17. Oath
Each appointive commissioner, before entering upon the duties of his office, shall take and subscribe an oath, before the clerk of the county in and for which he is appointed, to perform faithfully and impartially the duties of his office. The oath shall be filed with such clerk.



Section 26:9-18 - Compensation

26:9-18. Compensation
No member of the commission while sitting as such shall receive any compensation except for necessary expenses for actual attendance on meetings.



Section 26:9-19 - Officers And Employees

26:9-19. Officers and employees
The commission shall choose annually from among its members a president and treasurer, appoint a clerk or secretary and such other officers and employees as it may deem necessary, but it shall not employ any of its own members. The commission shall also make rules and regulations governing the duties and compensation of its employees.



Section 26:9-20 - Office Of Commission

26:9-20. Office of commission
The board of freeholders of the county shall provide the commission with a suitable office where its maps, plans, documents, records, and accounts shall be kept, subject to public inspection at such times and under such reasonable regulations as the commission may determine.



Section 26:9-21 - Powers Of Commission

26:9-21. Powers of commission
The commission shall constitute a body politic, with power:

a. To sue and be sued;

b. To use a common seal;

c. To make by-laws; and

d. To perform all acts which in its opinion may be necessary for the elimination of mosquito breeding areas, or which will tend to exterminate mosquitoes within the county.



Section 26:9-22 - Plans And Estimates; Filing And Approval

26:9-22. Plans and estimates; filing and approval
The commission shall, on or before the first of November in each year, file with the director a detailed estimate of the moneys required for the ensuing year, and a plan of the work to be done. The director shall approve or modify such estimate and plan, and when finally approved by him shall forward them, on or before the first of December each year, to the board of freeholders of the county.



Section 26:9-23 - Tax Levy; Limitations

26:9-23. Tax levy; limitations
The board of freeholders of the county or other body having control of the finances thereof, shall include annually in the tax levy the amount of money needed for mosquito control; but in no year shall the amount so raised exceed the following amounts:

a. In counties where the assessed valuations are not more than $25,000,000.00, a sum not greater than one mill on every dollar of assessed valuations.

b. In counties where the assessed valuations are not more than $50,000,000.00, a sum not more than one-half of one mill on every dollar of assessed valuations.

c. In counties in which the assessed valuations are in excess of $50,000,000.00, a sum of not more than one-quarter of one mill on every dollar of assessed valuations.

Amended by L.1977, c. 366, s. 2, eff. Feb. 6, 1977.



Section 26:9-24 - Withdrawal Of Funds

26:9-24. Withdrawal of funds
The commission may draw the money so appropriated on requisition duly signed and approved by its president and secretary.



Section 26:9-25 - Annual Report

26:9-25. Annual report
The commission shall, on or before the first of November in each year, submit to the director and to the board of freeholders a report setting forth the amount of moneys expended during the previous year, the methods employed, the work accomplished, and any other information which in its judgment may seem pertinent.



Section 26:9-26 - Other Laws Not Affected

26:9-26. Other laws not affected
Nothing in sections 26:9-13 to 26:9-25 of this title shall be construed to alter, amend, modify or repeal the provisions of article 1 of this chapter (s. 26:9-1 et seq.), or to alter, amend, modify or repeal any law conferring upon the state department or local boards of health any powers or duties in connection with the extermination of mosquitoes, but shall be construed to be supplementary thereto.



Section 26:9-27 - Powers Of Board Of Freeholders

26:9-27. Powers of board of freeholders
The board of freeholders in any county may:

a. Eliminate all breeding places of mosquitoes within the county;

b. Adopt and execute such plans as in its judgment will tend to exterminate mosquitoes; and

c. Purchase such material and equipment as may be necessary or proper for said purpose.



Section 26:9-28 - Funds Provided By Bond Issue

26:9-28. Funds provided by bond issue
When the board of freeholders of any county, by resolution approved by a majority of the members of the board, shall declare that it is expedient or necessary to eliminate breeding places of mosquitoes within the county, the board may issue bonds, in the corporate name and under the corporate seal of the county, to provide moneys for such work. Such bond issue shall not exceed three hundred thousand dollars.



Section 26:9-29 - Method Of Issue

26:9-29. Method of issue
Any such bonds shall be issued under and in accordance with the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 26:9-30 - Delegation Of Work To Commission

26:9-30. Delegation of work to commission
The board of freeholders of any county in which there is a county mosquito extermination commission may authorize, designate, and employ such commission to submit plans and to perform the work and furnish the material which, in the judgment of the board, may exterminate mosquitoes or eliminate their breeding places.



Section 26:9-31 - Other Laws Not Affected

26:9-31. Other laws not affected
Nothing in sections 26:9-27 to 26:9-30 of this title shall be construed to alter, amend, modify or repeal the provisions of sections 26:9-13 to 26:9-26 of this title.



Section 26:10-1 - Forbidden Material In Manufacture

26:10-1. Forbidden material in manufacture
No cotton, wool or other material which has been used in, or has formed part of, any mattress, bed spring, cot, lounge, or sofa used in or about a public or private hospital, or about any person having a contagious or infectious disease shall be used, in whole or in part, in the manufacture of any bed spring, cot, lounge or sofa.



Section 26:10-2 - Labeling Required

26:10-2. Labeling required
No bed spring, cot, lounge, or sofa which is not labeled as provided in sections 26:10-3 and 26:10-4 of this title, or which is falsely labeled, shall be sold, or offered for sale, delivered, or held in possession with intent to sell or deliver.



Section 26:10-3 - Contents, Color Of Label; "Secondhand" Defined.

26:10-3 Contents, color of label; "secondhand" defined.

26:10-3. The label required by R.S.26:10-2 shall:

a.If the materials used in the manufacture of the article to which it is to be attached are entirely new, contain the following statement:

"The materials used in the manufacture of this bed spring" (or other article as the case may be) "are entirely new".

b.If the materials used are in whole or in part secondhand, the label shall be yellow in color, and shall contain the following statement:

"The materials used in the manufacture of this bed spring" (or other article as the case may be) "are in whole or in part secondhand"; which statement must be followed by a specific enumeration and description of the secondhand materials used.

The term "secondhand" as here used shall include any material which has been used before in any of the articles above enumerated or in any article of household or wearing apparel, however afterwards treated.

amended 2015, c.183, s.3.



Section 26:10-4 - Form Of Label

26:10-4. Form of label
The label shall be in the form of a cloth tag, not less than two and one-half by three inches, which shall be sewed or otherwise securely attached to the article. The statements required by section 26:10-3 of this title shall be in plain print, in the English language, and in large type.



Section 26:10-5 - Violation; Misdemeanor

26:10-5. Violation; misdemeanor
Any person violating any of the provisions of this article shall be guilty of a misdemeanor.



Section 26:10-6 - "Mattress," "Box Spring" Defined.

26:10-6 "Mattress," "box spring" defined.

26:10-6. The term "mattress" as used in this article shall be construed to mean any quilted pad, mattress, mattress pad, bunk quilt, or cushion stuffed or filled with wool, hair, or other soft material, except feathers, to be used on a couch or other bed for sleeping or reclining purposes.

The term "box spring" as used in this article shall be construed to mean any bed base, typically consisting of a wooden frame, covered in cloth and containing springs.

amended 2015, c.183, s.4.



Section 26:10-7 - Forbidden Material In Manufacture

26:10-7. Forbidden material in manufacture
No person shall use in the making, remaking, or renovating of any mattress:

a. Any material of any kind that has been used in, or has formed a part of, any mattress, bed spring, cot, lounge, or sofa, used in or about a public or private hospital or for or about any person having a contagious or infectious disease;

b. Any material known as "shoddy" , and made in whole or in part from old or worn clothing, carpets or other fabric, or material previously used, or any other fabric or material from which shoddy is constructed; or

c. Any material, not otherwise prohibited by this article, of which prior use has been made, unless the material has been thoroughly sterilized and disinfected by a reasonable process approved by the state department.



Section 26:10-8 - Forbidden Sales

26:10-8. Forbidden sales
No person shall sell, lease, offer to sell, lease or deliver, or consign in sale or lease, or have in his possession with intent to sell, lease, deliver, or consign in sale or lease:

a. Any mattress that has been used for or about any person having a contagious or infectious disease;

b. Any mattress made, remade, or renovated in violation of section 26:10-7 of this title; or

c. Any mattress, not otherwise prohibited by this article, of which prior use has been made, unless since last used it has been thoroughly sterilized and disinfected by a reasonable process approved by the state department.



Section 26:10-9 - Labeling Requirements.

26:10-9 Labeling requirements.

26:10-9. No person shall, directly or indirectly, at wholesale or retail, or otherwise, sell, lease, offer to sell or lease, or consign in sale or lease, or have in possession with intent to sell or lease, or consign in sale or lease, any mattress that shall not have plainly and indelibly written or printed thereon, or upon a plain muslin or linen label securely sewed to the covering thereof, a statement in the English language containing the items required by R.S.26:10-10 to R.S.26:10-12. This label shall not be less than three by four and a half inches in size and shall be yellow in color if the label is for a mattress which was used in whole or in part or contains any material which was used prior to any sale, lease, or consignment.

amended 2015, c.183, s.5.



Section 26:10-10 - Contents And Form Of Label

26:10-10. Contents and form of label
The label provided for in section 26:10-9 of this title shall contain the items specified below and be in substantially the following form:

"Official Statement

Material used in filling

Made by

Address

Vendor (or successive vendors)

Address

This article is made in compliance with article 2 of chapter 10 of the title Health and Vital Statistics of the Revised Statutes (s. 26:10-6 et seq.)."



Section 26:10-11 - Special Labeling Requirements

26:10-11. Special labeling requirements
In addition to the requirements of section 26:10-10 of this title every mattress made from new material or from secondhand material, in whole or in part, shall have printed on the label in the manner prescribed therein the following:

"The materials used in the manufacture of this mattress are entirely new (or in whole or in part secondhand, as the case may be)."



Section 26:10-12 - Labeling Secondhand Mattress, Box Spring.

26:10-12 Labeling secondhand mattress, box spring.

26:10-12.In addition to the requirements of R.S.26:10-10, every secondhand mattress and box spring shall have printed on the yellow label in the manner prescribed in R.S.26:10-10 the following:

a.Date of sterilization and disinfection for bedbugs and other contaminants.

b.Name of person performing same.

c.Address of person performing same.

amended 2015, c.183, s.6.



Section 26:10-13 - Additional Information Prohibited

26:10-13. Additional information prohibited
No information other than that specified in this article shall be contained in the statement on the label.



Section 26:10-14 - Use Of Word "Felt" On Label

26:10-14. Use of word "felt" on label
The word "felt" , or words of like import, shall not be used in the description of materials on the label if there has been used in filling the mattress any material which is not felted and filled in layers, unless the statement shall plainly set forth all the different materials so used.



Section 26:10-15 - False Description

26:10-15. False description
The description on the label shall not contain any term or designation which is misleading or likely to mislead.



Section 26:10-16 - Removing Or Altering Label

26:10-16. Removing or altering label
No person shall remove, deface, alter, or in any manner attempt the same, or shall cause to be removed, defaced, or altered, any label placed upon any mattress in accordance with the provisions of this article.



Section 26:10-17 - Each Mattress, Box Spring Separate Offense.

26:10-17 Each mattress, box spring separate offense.

26:10-17.The unit for a separate and distinct offense in violation of this article shall be each and every mattress and box spring made, remade, renovated, sold, offered for sale, delivered, consigned, or possessed with intent to sell, deliver or consign, contrary to the provisions of this article.

amended 2015, c.183, s.7.



Section 26:10-18 - Penalties, Recovery

26:10-18. Penalties, recovery
26:10-18. Any person violating any of the provisions of this article shall be liable to a penalty of not more than one hundred dollars ($100.00) for each offense, to be recovered in a civil action before the Superior Court or a municipal court; provided, the violation occurs within the territorial jurisdiction of the court.

Amended 1953,c.26,s.62; 1991,c.91,s.302.



Section 26:10-19 - Findings, Declarations Relative To Used Mattresses, Box Springs.

26:10-19 Findings, declarations relative to used mattresses, box springs.

1.The Legislature finds and declares that:

a.Bedbugs are small insects with flat bodies, antennae and small eyes; adult bedbugs are oval, wingless and rusty-red in color and are visible to the naked eye, and often hide in cracks and crevices; in homes, bedbugs are commonly found in areas where people sleep, concentrating in mattresses, box springs, and bed frames; bedbugs feed primarily on the blood of humans, usually at night when people are sleeping;

b.According to a joint statement issued by the United States Centers for Disease Control and Prevention and the United States Environmental Protection Agency, bedbugs have been common throughout United States history; although bedbug populations dropped dramatically during the mid-20th century, the United States is one of many countries now experiencing an alarming resurgence in the population of bedbugs, and public health agencies across the country have been overwhelmed by complaints about bedbugs;

c.According to the New Jersey Department of Health, in most cases, bedbugs are transported from infested areas to non-infested areas when they cling onto a person's clothing, or crawl into luggage, furniture, or bedding that is then brought into the home; if a mattress is contaminated with bedbugs, it is easy for bedbugs to spread to non-contaminated items that are within close proximity;

d.Although bedbugs are not known to transmit disease, they are considered to be an extreme nuisance to the general public and can cause a variety of negative physical and mental health concerns and economic consequences; and

e.To help curtail widespread infestation of bedbugs, it is necessary to take measures to prevent cross-contamination of bedbugs from used mattresses and box springs to other furniture or bedding.

L.2015, c.183, s.1.



Section 26:10-20 - Requirements For Lease, Sale, Delivery, Consignment Of Used Mattresses, Box Springs.

26:10-20 Requirements for lease, sale, delivery, consignment of used mattresses, box springs.


2. a. No person shall sell, lease, offer to sell, lease or deliver, or consign in sale or lease, or possess with intent to sell, lease, deliver, or consign in sale or lease, a used mattress or box spring unless that mattress or box spring is encased in plastic, polyethylene film, or similar material designed to prevent the transfer of insects or other contaminants.

b.No person shall sell a used mattress or box spring unless that mattress or box spring has been cleaned and disinfected using a reasonable process approved by the Commissioner of Health.

L.2015, c.183, s.2.



Section 26:10-21 - Regulations.

26:10-21 Regulations.
8.The Commissioner of Health may promulgate regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

L.2015, c.183, s.8.



Section 26:12-1 - Short Title

26:12-1. Short title
This act shall be known and may be cited as the "New Jersey Youth Camp Safety Act."

L.1973, c. 375, s. 1, eff. Jan. 9, 1974.



Section 26:12-2 - Purpose

26:12-2. Purpose
It is the purpose of this act to promote, protect and safeguard the health and well-being of the youth of the State attending day camps and resident camps by providing for establishment of standards for the safe operation of such camps, thereby providing assurance to parents and interested citizens that youth camps meet minimum safety standards.

L.1973, c. 375, s. 2, eff. Jan. 9, 1974.



Section 26:12-3 - Definitions

26:12-3. Definitions
As used in this act:

a. "Youth camp" means any parcel or parcels of land having the general characteristics and features of a camp as the term is generally understood, used wholly or in part for recreational or educational purposes and accommodating five or more children under 18 years of age for a period of, or portions of, 2 days or more, and includes a site that is operated as a day camp or as a resident camp, except that a day program which offers only a minimal recreational component shall not be considered a youth camp; however, no such program shall include any hazardous recreational activity such as but not limited to aquatics, archery, horseback riding and riflery without first obtaining the prior written approval of the Department of Health. Failure to obtain such approval or comply with the regulations established for the actively involved shall subject the program to penalties in accordance with sections 10 and 11 of P.L.1973, c. 375 (C. 26:12-10 and 26:12-11).

b. "Youth camp safety standards" means criteria directed toward safe operations of youth camps, in such areas as, but not limited to, personnel qualifications for director and staff, ratio of staff to campers, sanitation and public health, personal health, first aid and medical services, food handling, mass feeding and cleanliness, water supply and waste disposal, water safety including use of lakes and rivers, swimming and boating equipment and practices, vehicle condition and operation, building and site design, equipment, condition and density of use, emergency evacuation procedures and fire safety.

c. "Youth camp operator" means any private agency, organization, or person, and any individual, who operates, controls or supervises a youth camp, whether such camp is operated for profit or not for profit.

d. "Commissioner" means the Commissioner of Health or any of his authorized deputies, representatives, agents or employees.

L.1973, c. 375, s. 3, eff. Jan. 9, 1974. Amended by L.1981, c. 536, s. 1, eff. Jan. 12, 1982.



Section 26:12-4 - Provision Of Safe And Healthful Conditions, Facilities And Equipment To Campers

26:12-4. Provision of safe and healthful conditions, facilities and equipment to campers
Every youth camp operator shall provide to each camper safe and healthful conditions, facilities and equipment which are free from hazards that are causing, or may reasonably be expected to cause, death, serious illness, or serious physical harm, as well as adequate and qualified instruction and supervision at all times, wherever or however such camp activities are conducted and with due consideration of conditions existing in nature.

L.1973, c. 375, s. 4, eff. Jan. 9, 1974.



Section 26:12-5 - Safety Standards; Development; Rules And Regulations

26:12-5. Safety standards; development; rules and regulations
The commissioner shall develop, and shall by rule and regulation promulgate, modify or revoke youth camp safety standards. In developing such standards, the commissioner shall consult with other State and local officials and with representatives of appropriate public and private organizations, and shall consider existing State and local regulations and standards and standards developed by private organizations which are applicable to youth camp health and safety. The commissioner shall make the initial promulgation of standards required by this act within 6 months of the effective date of this act.

L.1973, c. 375, s. 5, eff. Jan. 9, 1974.



Section 26:12-6 - Certificate Of Approval; Issuance; Fee

26:12-6. Certificate of approval; issuance; fee
No youth camp which is now or hereafter shall be established shall be operated or conducted, except by authority of a valid certificate of approval issued by the commissioner under the rules and regulations prescribed by him. Application for the issuance or renewal of certificate shall be made upon a form prescribed by the commissioner, shall set forth the location of the camp and the operator thereof, and shall be accompanied by a fee to be set in the discretion of the commissioner but not to exceed $50.00 for day camps and $100.00 for resident camps which fee shall be returned if the application is denied.

L.1973, c. 375, s. 6, eff. Jan. 9, 1974.



Section 26:12-7 - Duration Of Certificate; Provisional Certificate

26:12-7. Duration of certificate; provisional certificate
Each certificate of approval shall be valid for a period of 1 year from the date of issue. The commissioner may issue a provisional certificate subject to later approval by the commissioner, after inspection of the youth camp during the period when the camp is operational.

L.1973, c. 375, s. 7, eff. Jan. 9, 1974.



Section 26:12-8 - Safety Standards; Enforcement; Hearings; Investigations

26:12-8. Safety standards; enforcement; hearings; investigations
The commissioner shall be responsible for the enforcement of youth camp safety standards in this State and the commissioner is empowered to hold hearings and otherwise to investigate charges of any violation of this act.

L.1973, c. 375, s. 8, eff. Jan. 9, 1974.



Section 26:12-9 - Powers Of Commissioner; Annual Report On Accidents By Camps And By Commissioner

26:12-9. Powers of commissioner; annual report on accidents by camps and by commissioner
a. In order to carry out his duties under this act, the commissioner may enter and inspect any youth camp and its records, may question employees, and may investigate facts, conditions, practices or other matters to the extent he deems it necessary or appropriate.

b. The commissioner shall have the power to administer oaths and examine witnesses under oath, issue subpenas, compel the attendance of witnesses and the production of papers, books, accounts, records, payrolls, documents and testimony and to take depositions and affidavits in any proceeding before the commissioner.

c. To determine the areas in which safety standards are necessary and to aid in promulgating meaningful regulations, camps subject to the provisions of this act shall be required to report annually, on the date prescribed by the commissioner, all accidents resulting in death, injury and illness, other than minor injuries which require only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of activity or motion, or premature termination of the camper's term at the camp. The commissioner shall compile the statistics reported and include summaries thereof in his annual report to the Governor and the Legislature.

L.1973, c. 375, s. 9, eff. Jan. 9, 1974.



Section 26:12-10 - Revocation Of Certificate Of Approval; Violations; Penalty; Collection By Summary Proceeding

26:12-10. Revocation of certificate of approval; violations; penalty; collection by summary proceeding
The commissioner, upon notice and hearing, may revoke the certificate of approval and may impose a penalty not exceeding $1,000.00 for any violation of this act or of any rule or regulation duly issued hereunder or order issued pursuant thereto. If any penalty imposed pursuant to this act is not paid, then the penalty shall be sued for and recovered by and in the name of the commissioner in a summary proceeding under the Penalty Enforcement Law (N.J.S.2A:58-1 et seq.). In such summary proceeding, the commissioner need only prove that notice was given, a hearing held, a decision rendered and a penalty imposed which has not been paid.

Where any violation of this act or of any rule or regulation duly issued hereunder is of a continuing nature, each day during which such violation continues after the date fixed by the commissioner in any order or notice for the correction or termination of such violation or each day the camp operates without a valid certificate of approval or continues to operate after notification of revocation of its certificate of approval, shall constitute an additional, separate and distinct violation, except during the time an appeal from said order or notice may be taken or is pending.

L.1973, c. 375, s. 10, eff. Jan. 9, 1974.



Section 26:12-11 - Violations; Injunction

26:12-11. Violations; injunction
Upon a violation of this act or of any rules and regulations promulgated hereunder, the commissioner shall be entitled to institute a civil action in a court of competent jurisdiction for injunctive relief to restrain such violation and for such other relief as the court shall deem proper, and the court may proceed in a summary manner in such action. Neither the institution of such action, nor any of the proceedings therein shall relieve any party to such proceedings from the penalty prescribed for a violation of this act.

L.1973, c. 375, s. 11, eff. Jan. 9, 1974.



Section 26:12-12 - Exemptions From Safety Standards

26:12-12. Exemptions from safety standards
The commissioner, upon application by a camp owner showing extraordinary circumstances or undue hardship, and upon the determination by a field inspector, after inspection of the affected premises and facilities, that the conditions, practices, or activities proposed to be used are as safe and healthful as those which would prevail if the camp owner complied with the standard, may exempt such camp or activity from specific requirements of this act, but the terms of such exemption shall require appropriate notice thereof to parents or other relatives of affected campers.

L.1973, c. 375, s. 12, eff. Jan. 9, 1974.



Section 26:12-14 - Annual Report By Commissioner; Information Form Other Departments Or Agencies

26:12-14. Annual report by commissioner; information form other departments or agencies
a. The commissioner shall prepare and submit to the Governor and the Legislature at least once during each fiscal year a comprehensive report on the administration of this act, which report may be contained in the general annual report of the department.

b. The commissioner is authorized to request directly from any other department or agency of State Government information, suggestions and other data that may be needed to carry out his functions under this act; and such department or agency is authorized to furnish the information, suggestions or other data requested.

L.1973, c. 375, s. 14, eff. Jan. 9, 1974.



Section 26:12-15 - Inapplicability Of Act To Curriculum, Program Or Ministry Of Youth Camp

26:12-15. Inapplicability of act to curriculum, program or ministry of youth camp
Nothing in this act shall authorize the commissioner or any other official acting under this act to restrict, determine, or influence the curriculum, program or ministry of any youth camp.

L.1973, c. 375, s. 15, eff. Jan. 9, 1974.



Section 26:12-16 - Inapplicability Of Act To Persons Who Object To Medical Examination, Immunization Or Treatment On Religious Grounds

26:12-16. Inapplicability of act to persons who object to medical examination, immunization or treatment on religious grounds
Nothing in this act shall be deemed to authorize or require medical examination, immunization or treatment for those who object thereto on religious grounds, except where such is necessary for the protection of the health or safety of others.

L.1973, c. 375, s. 16, eff. Jan. 9, 1974.



Section 26:12-17 - Short Title.

26:12-17 Short title.
1.This act shall be known and may be cited as the "Youth Camp Epinephrine Access and Emergency Treatment Act."

L.2015, c.231, s.1.



Section 26:12-18 - Findings, Declarations Relative To Emergency Epinephrine Administration At Youth Camps.

26:12-18 Findings, declarations relative to emergency epinephrine administration at youth camps.
2.The Legislature finds and declares that:

a.Insect and food allergies are the leading cause of anaphylaxis, a life-threatening condition that is easily treatable with epinephrine, a medication only available via prescription;

b.Individuals who are known to be at risk of anaphylaxis may carry emergency doses of epinephrine with them at all times. However, many individuals may not be aware of their allergy and therefore do not carry epinephrine medication;

c.New Jersey's youth camps offer a broad array of outdoor educational and recreational opportunities to youth campers, which may expose campers and staff members to various different kinds of insects and foods for the first time;

d.Youth camps are often located in remote settings where medical professionals or first responders are not available to provide emergency care for anaphylaxis;

e.The State of New Jersey, at P.L.1997, c.368 (C.18A:40-12.5 et seq.) and P.L.2013, c.211 (C.18A:61D-11 et seq.), has already recognized the value of training non-medical professionals to administer this life-saving drug in K-12 educational settings and institutions of higher education when a medical professional is not physically present at the scene; and

f.It is prudent to similarly provide youth camp staff members, who are responsible for the safety of one or more campers, with the tools necessary to respond to emergency anaphylaxis situations, particularly where exposure to unfamiliar insects or foods is likely, and where assistance from medical professionals and first responders is not readily available.

L.2015, c.231, s.2.



Section 26:12-19 - Definitions Relative To Emergency Epinephrine Administration At Youth Camps.

26:12-19 Definitions relative to emergency epinephrine administration at youth camps.
3.As used in this act:

"Commissioner" means the Commissioner of Health.

"Member of the youth camp community" means a person who is a camper at, or a staff member of, a youth camp.

"Professionally qualified health care provider" means a licensed health care professional whose authorized scope of practice includes the administration of medication, whether independently, or through a joint protocol or standing order from a physician.

"Trained designee" means a youth camp staff member who has been trained by the youth camp health director or, if the youth camp health director is not professionally qualified to administer epinephrine, by a professionally qualified health care provider, in the detection of anaphylaxis and the emergency administration of epinephrine using a pre-filled auto-injector mechanism.

"Youth camp" means the same as that term is defined by section 3 of P.L.1973, c.375 (C.26:12-3).

"Youth camp health director" means and includes a person, 18 years of age or older, who meets the qualifications required by N.J.A.C.8:25-5.2 and who is responsible for the proper medical recordkeeping, care, and treatment of campers at a youth camp. Youth camps that do not have a health director who is a medical professional may use one of the following options: a youth camp health director trained in the emergency administration of epinephrine via a pre-filled auto-injector mechanism by the professionally qualified health care provider responsible for writing the prescription with documentation; an emergency medical technician certified in emergency epinephrine auto-injector administration; or an individual trained in the detection of anaphylaxis and the emergency administration of epinephrine using a pre-filled auto-injector device.

"Youth camp operator" means the same as that term is defined by section 3 of P.L.1973, c.375 (C.26:12-3).

L.2015, c.231, s.3.



Section 26:12-20 - Development Of Policy.

26:12-20 Development of policy.
4. a. A youth camp operator, as part of a youth camp medical program, and in accordance with the provisions of the "New Jersey Youth Camp Safety Act," P.L.1973, c.375 (C.26:12-1 et seq.) and rules and regulations adopted by the Department of Health pursuant thereto, may develop a policy for the emergency administration of epinephrine via a pre-filled auto-injector mechanism to a member of the youth camp community for anaphylaxis when a professionally qualified health care provider is not immediately available. The policy shall:

(1)permit the youth camp health director and trained designees to administer epinephrine via a pre-filled auto-injector mechanism to a member of the youth camp community for whom the youth camp health director or trained designee is responsible, when the youth camp health director or trained designee believes, in good faith, that the member of the youth camp community is having an anaphylactic reaction; and

(2)permit the youth camp health director and trained designees, when responsible for the safety of one or more members of the youth camp community, to carry, in a secure but easily accessible location, a supply of pre-filled epinephrine auto-injectors that is prescribed under a standing protocol from a licensed physician or other authorized prescriber.

b.If a youth camp develops a policy for the emergency administration of epinephrine via a pre-filled auto-injector mechanism, the youth camp operator, in cooperation with the youth camp health director, shall:

(1)maintain and adhere to a standardized training protocol for the emergency administration of epinephrine by trained designees under the youth camp medical program, which training protocol shall be established and administered by a professionally qualified health care provider;

(2)ensure that trained designees have satisfactorily completed the training protocol;

(3)obtain and maintain a supply of pre-filled epinephrine auto-injectors, pursuant to a standing protocol from a licensed physician or other authorized prescriber, for use by the youth camp health director and trained designees in emergency anaphylaxis situations; and

(4)establish protocols and one or more secure locations for the safe and accessible storage of the youth camp's supply of pre-filled epinephrine auto-injectors.

L.2015, c.231, s.4.



Section 26:12-21 - Immunity From Liability, Disciplinary Action.

26:12-21 Immunity from liability, disciplinary action.
5.A youth camp operator, youth camp health director, trained designee, professionally qualified health care provider, physician, pharmacist, or any other person shall not be subject to civil or criminal liability, or professional disciplinary action, for any act or omission - including the prescription, distribution, or administration of epinephrine - which is undertaken in good faith thereby, in accordance with the provisions of this act. Good faith does not include willful misconduct, gross negligence, or recklessness.

L.2015, c.231, s.5.



Section 26:12-22 - Construction Of Act.

26:12-22 Construction of act.
6.Nothing in this act shall be construed to:

a.permit a trained designee to perform the duties or fill the position of a licensed medical professional;

b.prohibit the administration of a pre-filled epinephrine auto-injector mechanism by a person acting pursuant to a lawful prescription;

c.prevent a licensed and qualified member of a health care profession from administering a pre-filled epinephrine auto-injector mechanism if the duties are consistent with the accepted standards of practice applicable to the member's profession;

d.violate the "Athletic Training Licensure Act," P.L.1984, c.203 (C.45:9-37.35 et seq.) in the event that a licensed athletic trainer administers epinephrine to a member of the youth camp community as a trained designee pursuant to this act; or

e.require written authorization from a camper's parent or guardian, or from any youth camp staff member, prior to the emergency administration of epinephrine when:

(1)there is no identified medical diagnosis involving risk of anaphylaxis on record with the youth camp health director; or

(2)there is a medical diagnosis involving risk of anaphylaxis recorded with the youth camp health director, but the pre-filled epinephrine auto-injector was not provided to the youth camp by the camper or by the camper's parent or authorized guardian.

L.2015, c.231, s.6.



Section 26:13-1 - Short Title.

26:13-1 Short title.

1.This act shall be known and may be cited as the "Emergency Health Powers Act."

L.2005,c.222,s.1.



Section 26:13-2 - Definitions Relative To Emergency Health Powers.

26:13-2 Definitions relative to emergency health powers.

2.As used in this act:

"Biological agent" means any microorganism, virus, bacterium, rickettsiae, fungus, toxin, infectious substance, or biological product that may be naturally occurring or engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, bacterium, rickettsiae, fungus, infectious substance, or biological product, capable of causing death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism.

"Bioterrorism" means the intentional use or threat of use of any biological agent, to cause death, disease, or other biological malfunction in a human, animal, plant, or other living organism, or degrade the quality and safety of the food, air, or water supply.

"Chemical weapon" means a toxic chemical and its precursors, except where intended for a lawful purpose as long as the type and quantity is consistent with such a purpose. Chemical weapon includes, but is not limited to: nerve agents, choking agents, blood agents, and incapacitating agents.

"Commissioner" means the Commissioner of Health, or the commissioner's designee.

"Contagious disease" means an infectious disease that can be transmitted from person to person.

"Department" means the Department of Health.

"Health care facility" means any non-federal institution, building or agency, or portion thereof whether public or private for profit or nonprofit that is used, operated or designed to provide health services, medical or dental treatment or nursing, rehabilitative, or preventive care to any person. Health care facility includes, but is not limited to: an ambulatory surgical facility, home health agency, hospice, hospital, infirmary, intermediate care facility, dialysis center, long-term care facility, medical assistance facility, mental health center, paid and volunteer emergency medical services, outpatient facility, public health center, rehabilitation facility, residential treatment facility, skilled nursing facility, and adult day care center. Health care facility also includes, but is not limited to, the following related property when used for or in connection with the foregoing: a laboratory, research facility, pharmacy, laundry facility, health personnel training and lodging facility, patient, guest and health personnel food service facility, and the portion of an office or office building used by persons engaged in health care professions or services.

"Health care provider" means any person or entity who provides health care services including, but not limited to: a health care facility, bioanalytical laboratory director, perfusionist, physician, physician assistant, pharmacist, dentist, nurse, paramedic, respiratory care practitioner, medical or laboratory technician, and ambulance and emergency medical workers.

"Infectious disease" means a disease caused by a living organism or other pathogen, including a fungus, bacteria, parasite, protozoan, virus, or prion. An infectious disease may, or may not, be transmissible from person to person, animal to person, or insect to person.

"Isolation" means the physical separation and confinement of an individual or groups of individuals who are infected or reasonably believed to be infected, on the basis of signs, symptoms or laboratory analysis, with a contagious or possibly contagious disease from non-isolated individuals, to prevent or limit the transmission of the disease to non-isolated individuals.

"Local health agency" means a county, regional, municipal, or other governmental agency organized for the purpose of providing health services, administered by a full-time health officer and conducting a public health program pursuant to law.

"Local Information Network and Communications System Agency" or " LINCS agency" means the lead local public health agency in each county or identified city, as designated and determined by the commissioner pursuant to section 21 of this act, responsible for providing central planning, coordination, and delivery of specialized services within the designated county or city, in partnership with the other local health agencies within that jurisdiction, in order to prepare for and respond to acts of bioterrorism and other forms of terrorism or other public health emergencies or threats, and to discharge the activities as specified under this act.

"Microorganism" includes, but is not limited to, bacteria, viruses, fungi, rickettsiae, or protozoa.

"Nuclear or radiological device" means: any nuclear device which is an explosive device designed to cause a nuclear yield; an explosive radiological dispersal device used directly or indirectly to spread radioactive material; or a simple radiological dispersal device which is any act, container or any other device used to release radiological material for use as a weapon.

"Overlap agent or toxin" means: any microorganism or toxin that poses a risk to both human and animal health and includes:

Anthrax - Bacillus anthracis

Botulism - Clostridium botulinum toxin, Botulinum neurotoxins, Botulinum neurotoxin producing species of Clostridium

Plague - Yersinia pestis

Tularemia - Francisella tularensis

Viral Hemorrhagic Fevers - Ebola, Marburg, Lassa, Machupo

Brucellosis- Brucellosis species

Glanders - Burkholderia mallei

Melioidosis - Burkholderia pseudomallei

Psittacosis - Chlamydophila psittaci

Coccidiodomycosis - Coccidiodes immitis

Q Fever - Coxiella burnetii

Typhus Fever - Rickettsia prowazekii

Viral Encephalitis - VEE (Venezuelan equine encephalitis virus), EEE (Eastern equine encephalitis), WEE (Western equine encephalitis)

Toxins - Ricinus communis, Clostridium perfringens, Staph. Aureus, Staphylococcal enterotoxins, T-2 toxin, Shigatoxin

Nipah - Nipah virus

Hantavirus - Hantavirus

West Nile Fever - West Nile virus

Hendra - Hendra virus

Rift Valley Fever - Rift Valley Fever virus

Highly Pathogenic Avian Influenza

"Public health emergency" means an occurrence or imminent threat of an occurrence that:

a.is caused or is reasonably believed to be caused by any of the following: (1) bioterrorism or an accidental release of one or more biological agents; (2) the appearance of a novel or previously controlled or eradicated biological agent; (3) a natural disaster; (4) a chemical attack or accidental release of toxic chemicals; or (5) a nuclear attack or nuclear accident; and

b.poses a high probability of any of the following harms: (1) a large number of deaths, illness, or injury in the affected population; (2) a large number of serious or long-term impairments in the affected population; or (3) exposure to a biological agent or chemical that poses a significant risk of substantial future harm to a large number of people in the affected population.

"Quarantine" means the physical separation and confinement of an individual or groups of individuals, who are or may have been exposed to a contagious or possibly contagious disease and who do not show signs or symptoms of a contagious disease, from non-quarantined individuals, to prevent or limit the transmission of the disease to non-quarantined individuals.

"Toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi, or infectious substances, or a recombinant molecule, whatever its origin or method of production, including:

a.any poisonous substance or biological product that may be engineered as a result of biotechnology or produced by a living organism; or

b.any poisonous isomer or biological product, homolog, or derivative of such a substance.

L.2005, c.222, s.2; amended 2012, c.17, s.356.



Section 26:13-3 - Declaration Of Public Health Emergency.

26:13-3 Declaration of public health emergency.

3. a. The Governor, in consultation with the commissioner and the Director of the State Office of Emergency Management, may declare a public health emergency. In declaring a public health emergency, the Governor shall issue an order that specifies:

(1)the nature of the public health emergency;

(2)the geographic area subject to the declaration;

(3)the conditions that have brought about the public health emergency to the extent known; and

(4)the expected duration of the state of public health emergency, if less than 30 days. Such order may also prescribe necessary actions or countermeasures to protect the public's health.

b.Any public health emergency declared pursuant to this act shall be terminated automatically after 30 days unless renewed by the Governor under the same standards and procedures set forth in subsection a. of this section.

c.The commissioner shall coordinate all matters pertaining to the public health response to a public health emergency, and shall have primary jurisdiction, responsibility and authority for:

(1)planning and executing public health emergency assessment, prevention, preparedness, response and recovery for the State;

(2)coordinating public health emergency response between State and local authorities;

(3)collaborating with relevant federal government authorities, elected officials and relevant agencies of other states, private organizations or companies;

(4)coordinating recovery operations and prevention initiatives subsequent to public health emergencies; and

(5)organizing public information activities regarding public health emergency response operations.

All such activities shall be taken in coordination with the State Office of Emergency Management and shall be executed in accordance with the State Emergency Operations Plan. The State Office of Emergency Management shall provide the commissioner with all required assistance.

d.In instances involving an overlap agent or toxin that causes or has the potential to cause a public health emergency, if the Commissioner of Health and Senior Services suspects or detects conditions that could potentially affect animals, plants or crops under the jurisdiction of the Department of Agriculture pursuant to the provisions of Title 4 of the Revised Statutes, he shall immediately notify the Secretary of Agriculture. If the Secretary of Agriculture suspects or detects conditions that could potentially affect humans, he shall immediately notify the commissioner. Information shared by each department shall be held confidential by the departments and their employees and their designees, and shall not be released without the approval of the department that was the source of the information.

e.To the fullest extent practicable, the commissioner shall also promptly notify the elected municipal officials and applicable health care facilities of the jurisdiction affected by the public health emergency of the nature and extent of the emergency.

f.All orders of the commissioner shall remain in effect during the period of the public health emergency until superseded by order of the Governor pursuant to P.L.1942, c.251 (C.App.A:9-33 et seq.). Upon the issuance of an order by the Governor pursuant to P.L.1942, c.251, the commissioner shall coordinate the public health emergency in accordance with the State Emergency Operations Plan. Upon declaration of a disaster pursuant to P.L.1942, c.251, the Governor may exercise the powers granted to the commissioner pursuant to this act.

L.2005,c.222,s.3.



Section 26:13-4 - Investigation Of Incident, Imminent Threat; Reporting Requirements.

26:13-4 Investigation of incident, imminent threat; reporting requirements.

4. a. In order to detect the occurrence or imminent threat of an occurrence of a public health emergency as defined in this act, the commissioner may take reasonable steps to investigate any incident or imminent threat of any human disease or health condition. Such investigation may include, and the commissioner may issue and enforce orders requiring, information from any health care provider or other person affected by, or having information related to, the incident or threat, inspections of buildings and conveyances and their contents, laboratory analysis of samples collected during the course of such inspection, and where the commissioner has reasonable grounds to believe a public health emergency exists, requiring a physical examination or the provision of specimens of body secretions, excretions, fluids and discharge for laboratory examination of any person suspected of having a disease or health condition that necessitates an investigation under this subsection, except where such action would be reasonably likely to lead to serious harm to the affected person.

In instances involving an overlap agent or toxin, the Department of Agriculture shall be the lead agency with respect to surveillance, testing, sampling, detection and investigation related to animals, plants or crops under the jurisdiction of the Department of Agriculture pursuant to the provisions of Title 4 of the Revised Statutes, and shall coordinate its activities with all appropriate local, State and federal agencies.

b.A health care provider or medical examiner shall report to the department and to the local health official all cases of persons who harbor or are suspected of harboring any illness or health condition that may be reasonably believed to be potential causes of a public health emergency. Reportable illnesses and health conditions include, but are not limited to, any illnesses or health conditions identified by the commissioner.

c.In addition to the foregoing requirements for health care providers, a pharmacist shall, at the direction of the commissioner, report:

(1)an unusual increase in the number or type of prescriptions to treat conditions that the commissioner identifies by regulation;

(2)an unusual increase in the number of prescriptions for antibiotics; and

(3)any prescription identified by the commissioner that treats a disease that is relatively uncommon or may be associated with terrorism.

d.The reports shall be made to such State and local officials in accordance with the method and time frame as specified by the commissioner. The reports shall include the specific illness or health condition that is the subject of the report and a case number assigned to the report that is linked to the patient file in possession of the health care provider or medical examiner, along with the name and address of the health care provider or medical examiner. Based on any such report, where the commissioner has reasonable grounds to believe that a public health emergency exists, the health care provider or medical examiner shall provide a supplemental report including the following information: the patient's name, date of birth, sex, race, occupation, current home and work addresses, including city and county, and relevant telephone contact numbers; the name and address of the health care provider or medical examiner and of the reporting individual, if different; designated emergency contact; and any other information needed to locate the patient for follow-up.

e.The provisions of this section shall not be deemed or construed to limit, alter or impair in any way the authority of the Department of Environmental Protection pursuant to "The Radiation Accident Response Act," P.L.1981, c.302 (C. 26:2D-37 et seq.), or of the State Office of Emergency Management in the Division of State Police, Department of Law and Public Safety. Any powers of inspection of buildings and conveyances for sources of radiation that are granted to the commissioner shall only be exercised upon the concurrence of the Commissioner of Environmental Protection.

f.The provisions of this section shall not be deemed or construed to limit, alter or impair in any way the authority of the Department of Agriculture pursuant to its jurisdiction under the laws and policies governing that department.

L.2005,c.222,s.4.



Section 26:13-5 - Duties Of Commissioner Relative To Public Health Emergency.

26:13-5 Duties of commissioner relative to public health emergency.

5.Where the commissioner has reasonable grounds to believe a public health emergency exists, the commissioner shall: ascertain the existence of cases of an illness or health condition that may be potential causes of a public health emergency; investigate all such cases for sources of infection and ensure that they are subject to proper control measures; and define the distribution of the illness or health condition. To fulfill these duties, the commissioner shall identify exposed individuals as follows:

a.The commissioner shall identify individuals thought to have been exposed to an illness or health condition that may be a potential cause of a public health emergency.

b.The commissioner shall counsel and interview such individuals where needed to assist in the positive identification of exposed individuals and develop information relating to the source and spread of the illness or health condition. The information shall include the name and address, including city and county, of any person from whom the illness or health condition may have been contracted and to whom the illness or health condition may have spread.

L.2005,c.222,s.5.



Section 26:13-6 - Emergency Health Care Provider Registry.

26:13-6 Emergency Health Care Provider Registry.

6.The commissioner may establish a registry of health care workers, public health workers and support services personnel who voluntarily consent to provide health care, public health services and support logistics during a public health emergency. This registry shall be known as the Emergency Health Care Provider Registry.

The commissioner may require training related to the provision of health care, public health services and support services in an emergency or crisis as a condition of registration.

a.The commissioner may issue identification cards to health care workers, public health workers and support services personnel included in the registry established under this section that:

(1)Identify the health care worker, public health worker or support services personnel;

(2)Indicate that the individual is registered as a New Jersey emergency health care worker, public health worker or support services personnel;

(3) Identify the professional license or certification held by the individual; and

(4)Identify the individual's usual area of practice if that information is available and the commissioner determines that it is appropriate to provide that information.

b.The commissioner shall establish a form for identification cards issued under this section.

c.The commissioner may identify all or part of a health care facility or other location as an emergency health care center. Upon the declaration of a public health emergency, an emergency health care center may be used for:

(1)Evaluation and referral of individuals affected by the emergency or crisis;

(2)Provision of health care services, including vaccination, mass prophylaxis, isolation and quarantine; and

(3)Preparation of patients for transportation.

The commissioner may direct designated LINCS agencies, or their successors, and local public health authorities to identify emergency health care centers under this subsection.

d.In the event the Governor declares a public health emergency, the commissioner may direct health care workers, public health workers and support services personnel registered under this section who are willing to provide health care services on a voluntary basis to proceed to any place in this State where health care services or public health services are required by reason of the public health emergency.

e.An emergency health care worker, public health worker and support services personnel registered under this section may volunteer to perform health care or public health services at any emergency health care center.

f.In the event the Governor declares a public health emergency, the commissioner may waive health care facility medical staff privileging requirements for individuals registered as emergency health care workers, and hospitals shall permit registered emergency health care workers to exercise privileges at the hospital for the duration of the public health emergency.

g.An emergency health care worker, public health worker and support services personnel registered under this section who provides health care services on a voluntary basis shall not be liable for any civil damages as a result of the person's acts or omissions in providing medical care or treatment related to the public health emergency in good faith and in accordance with the provisions of this act.

L.2005,c.222,s.6.



Section 26:13-7 - Actions During State Of Public Health Emergency, Coordination.

26:13-7 Actions during state of public health emergency, coordination.

7.During a state of public health emergency or in response to a public health emergency:

a.The commissioner, State Medical Examiner and Commissioner of Environmental Protection shall coordinate and consult with each other on the performance of their respective functions regarding the safe disposition of human remains, to devise and implement measures which may include, but are not limited to, the following:

(1)To take actions or issue and enforce orders to provide for the safe disposition of human remains as may be reasonable and necessary to respond to the public health emergency. Such measures may include, but are not limited to, the temporary mass burial or other interment, cremation, disinterment, transportation and disposition of human remains. To the extent possible, religious, cultural, family, and individual beliefs of the deceased person or his family shall be considered when determining disposition of any human remains;

(2)To determine whether there is a need to investigate any human deaths related to the public health emergency, and take such steps as may be appropriate to enable the State Medical Examiner, or his designee, to take possession or control of any human remains and perform an autopsy of the body under protocols of the State Medical Examiner consistent with safety as the public health emergency may dictate;

(3)To direct or issue and enforce orders requiring any business or facility, including but not limited to, a mortuary or funeral director, authorized to hold, embalm, bury, cremate, inter, disinter, transport and dispose of human remains under the laws of this State to accept any human remains or provide the use of its business or facility if such actions are reasonable and necessary to respond to the public health emergency and are within the safety precaution capabilities of the business or facility; and

(4)To direct or issue and enforce orders requiring that every human remains prior to disposition be clearly labeled with all available information to identify the decedent, which shall include the requirement that any human remains of a deceased person with a contagious disease shall have an external, clearly visible tag indicating that the human remains are infected and, if known, the contagious disease.

b.The person in charge of disposition of any human remains shall maintain a written or electronic record of each human remains and all available information to identify the decedent and the circumstances of death and disposition. If human remains cannot be identified prior to disposition, a person authorized by the State Medical Examiner shall, to the extent possible, take fingerprints and photographs of the human remains, obtain identifying dental information, and collect a DNA specimen, under protocols of the State Medical Examiner consistent with safety as the public health emergency may dictate. All information gathered under this subsection shall be promptly forwarded to the State Medical Examiner who shall forward relevant information to the commissioner.

c.The commissioner and State Medical Examiner shall coordinate with the appropriate law enforcement agencies in any case where human remains may constitute evidence in a criminal investigation.

L.2005,c.222,s.7.



Section 26:13-8 - Powers Of Commissioner Relative To Facilities, Property; Hearing.

26:13-8 Powers of commissioner relative to facilities, property; hearing.

8.During a state of public health emergency, the commissioner may exercise the following powers over facilities or property:

a.Facilities. To close, direct and compel the evacuation of, or to decontaminate or cause to be decontaminated, any facility of which there is reasonable cause to believe that it may endanger the public health.

(1)Concurrent with or within 24 hours of decontamination or closure of a facility, the commissioner shall provide the facility with a written order notifying the facility of:

(a)the premises designated for decontamination or closure;

(b)the date and time at which the decontamination or closure will commence;

(c)a statement of the terms and conditions of the decontamination or closure;

(d)a statement of the basis upon which the decontamination or closure is justified; and

(e)the availability of a hearing to contest a closure order of a health care facility, as provided in paragraph (2) of this subsection.

(2)A health care facility subject to a closure order pursuant to this section may request a hearing in the Superior Court to contest the order.

Upon receiving a request for a hearing, the court shall fix a date for a hearing. The hearing shall be held within 72 hours of receipt of the request by the court, excluding Saturdays, Sundays and legal holidays. The court may proceed in a summary manner. At the hearing, the burden of proof shall be on the commissioner to prove by a preponderance of the evidence that the health care facility poses a threat to the public health and the closure order issued by the commissioner is warranted to address the threat.

(3)If, upon a hearing, the court finds that the closure of the health care facility is not warranted, the facility shall be released immediately from the closure order and reopened.

(4)The manner in which the request for a hearing pursuant to this subsection is filed and acted upon shall be in accordance with the Rules of Court.

b.Property. To decontaminate or cause to be decontaminated, or destroy, subject to the payment of reasonable costs as provided for in sections 24 and 25 of this act, any material of which there is reasonable cause to believe that it may endanger the public health.

c.In instances involving an overlap agent or toxin that causes a public health emergency, the department and the Department of Agriculture shall be responsible for their roles under their respective jurisdictions.

L.2005,c.222,s.8.



Section 26:13-9 - Powers Of Commissioner Relative To Health Care, Other Facilities, Property, Roads, Public Areas.

26:13-9 Powers of commissioner relative to health care, other facilities, property, roads, public areas.

9.During a state of public health emergency, the commissioner may exercise, for such period as the state of public health emergency exists, the following powers concerning health care and other facilities, property, roads, or public areas:

a.Use of property and facilities. To procure, by condemnation or otherwise, subject to the payment of reasonable costs as provided for in sections 24 and 25 of this act, construct, lease, transport, store, maintain, renovate or distribute property and facilities as may be reasonable and necessary to respond to the public health emergency, with the right to take immediate possession thereof. Such property and facilities include, but are not limited to, communication devices, carriers, real estate, food and clothing. This authority shall also include the ability to accept and manage those goods and services donated for the purpose of responding to a public health emergency. The authority provided to the commissioner pursuant to this section shall not affect the existing authority or emergency response of other State agencies.

b.Use of health care facilities.

(1)To require, subject to the payment of reasonable costs as provided for in sections 24 and 25 of this act, a health care facility to provide services or the use of its facility if such services or use are reasonable and necessary to respond to the public health emergency, as a condition of licensure, authorization or the ability to continue doing business in the State as a health care facility. After consultation with the management of the health care facility, the commissioner may determine that the use of the facility may include transferring the management and supervision of the facility to the commissioner for a limited or unlimited period of time, but shall not exceed the duration of the public health emergency. In the event of such a transfer, the commissioner shall use the existing management of the health care facility.

(2)Concurrent with or within 24 hours of the transfer of the management and supervision of a health care facility, the commissioner shall provide the facility with a written order notifying the facility of:

(a)the premises designated for transfer;

(b)the date and time at which the transfer will commence;

(c)a statement of the terms and condition of the transfer;

(d)a statement of the basis upon which the transfer is justified; and

(e)the availability of a hearing to contest the order, as provided in paragraph (3) of this subsection.

(3)A health care facility subject to an order to transfer management and supervision to the commissioner pursuant to this section may request a hearing in the Superior Court to contest the order.

(a)Upon receiving a request for a hearing, the court shall fix a date for a hearing. The hearing shall be held within 72 hours of receipt of the request by the court, excluding Saturdays, Sundays and legal holidays. The court may proceed in a summary manner. At the hearing, the burden of proof shall be on the commissioner to prove by a preponderance of the evidence that transfer of the management and supervision of the health care facility is reasonable and necessary to respond to the public health emergency and the order issued by the commissioner is warranted to address the need.

(b)If, upon a hearing, the court finds that the transfer of the management and supervision of the health care facility is not warranted, the facility shall be released immediately from the transfer order.

(c)The manner in which the request for a hearing pursuant to this subsection is filed and acted upon shall be in accordance with the Rules of Court.

(4)A health care facility which provides services or the use of its facility or whose management or supervision is transferred to the commissioner pursuant to this subsection shall not be liable for any civil damages as a result of the commissioner's acts or omissions in providing medical care or treatment or any other services related to the public health emergency.

(5)For the duration of a state of public health emergency, the commissioner shall confer with the Commissioner of Banking and Insurance to request that the Department of Banking and Insurance waive regulations requiring compliance by a health care provider or health care facility with a managed care plan's administrative protocols, including but not limited to, prior authorization and pre-certification.

c.Control of property. To inspect, control, restrict, and regulate by rationing and using quotas, prohibitions on shipments, allocation or other means, the use, sale, dispensing, distribution or transportation of food, clothing and other commodities, as may be reasonable and necessary to respond to the public health emergency.

d.To identify areas that are or may be dangerous to the public health and to recommend to the Governor and the Attorney General that movement of persons within that area be restricted, if such action is reasonable and necessary to respond to the public health emergency.

L.2005,c.222,s.9.



Section 26:13-10 - Powers Of Commissioner Relative To Safe Disposal Of Infectious Waste.

26:13-10 Powers of commissioner relative to safe disposal of infectious waste.

10.Notwithstanding the provisions of P.L.1989, c.34 (C.13:1E-48.1 et seq.) to the contrary, during a state of public health emergency the commissioner may exercise in consultation with, and upon the concurrence of, the Commissioner of Environmental Protection, for such period as the state of public health emergency exists, the following powers regarding the safe disposal of infectious waste including, but not limited to, regulated medical waste as defined under P.L.1989, c.34.

a.To issue and enforce orders to provide for the safe disposal of infectious waste as may be reasonable and necessary to respond to the public health emergency. Such orders may include, but are not limited to, the collection, storage, handling, destruction, treatment, transportation, and disposal of infectious waste, including specific wastes generated in a home setting or in isolation or quarantine facilities.

b.To require any business or facility authorized to collect, store, handle, destroy, treat, transport and dispose of infectious waste under the laws of this State, and any landfill business or other such property, to accept infectious waste, or provide services or the use of the business, facility or property if such action is reasonable and necessary to respond to the public health emergency, as a condition of licensure, authorization or the ability to continue doing business in the State as such a business or facility. The use of the business, facility or property may include transferring the management and supervision of such business, facility or property to the department for a limited or unlimited period of time, but shall not exceed the duration of the public health emergency.

c.To procure, by condemnation or otherwise, subject to the payment of reasonable costs as provided for in sections 24 and 25 of this act, any business or facility authorized to collect, store, handle, destroy, treat, transport and dispose of infectious waste under the laws of this State and any landfill business or other such property as may be reasonable and necessary to respond to the public health emergency, with the right to take immediate possession thereof.

d.To require that all bags, boxes or other containers for infectious waste shall be clearly identified as containing infectious waste, and if known, the type of infectious waste.

L.2005,c.222,s.10.



Section 26:13-11 - Powers Of Commissioner Relative To Medications, Medical Supplies; Rationing.

26:13-11 Powers of commissioner relative to medications, medical supplies; rationing.

11. a. During a state of public health emergency, the commissioner may purchase, obtain, store, distribute or take for priority redistribution any anti-toxins, serums, vaccines, immunizing agents, antibiotics and other pharmaceutical agents or medical supplies as may be reasonable and necessary to respond to the public health emergency, with the right to take immediate possession thereof.

b.If a state of public health emergency results in a Statewide or regional shortage or threatened shortage of any product under subsection a. of this section, the commissioner may issue and enforce orders to control, restrict and regulate by rationing and using quotas, prohibitions on shipments, allocation or other means, the use, sale, dispensing, distribution or transportation of the relevant product necessary to protect the public health, safety and welfare of the people of the State.

c.In making rationing or other supply and distribution decisions, the commissioner may give preference to health care providers, disaster response personnel, mortuary staff and such other persons as the commissioner deems appropriate in order to respond to the public health emergency.

L.2005,c.222,s.11.



Section 26:13-12 - Measures To Prevent Transmission, Exposure.

26:13-12 Measures to prevent transmission, exposure.

12.With respect to a declared state of public health emergency, the commissioner may take all reasonable and necessary measures to prevent the transmission of infectious disease or exposure to toxins or chemicals and apply proper controls and treatment for infectious disease or exposure to toxins or chemicals.

L.2005,c.222,s.12.



Section 26:13-13 - Orders To Submit Specimen For Diagnostic Purposes.

26:13-13 Orders to submit specimen for diagnostic purposes.

13. a. During a state of public health emergency, the commissioner may issue and enforce orders to any person to submit a specimen for physical examinations or tests as may be necessary for the diagnosis or treatment of individuals to prevent the spread of a contagious or possibly contagious disease, except where such actions are reasonably likely to lead to serious harm to the affected person, and to conduct an investigation as authorized under section 5 of this act.

b.Any person subject to an order to submit a specimen or for physical examination may request a hearing in the Superior Court to contest such order. The commissioner shall provide notice of the right to contest the order. The court may proceed in a summary manner. At the hearing, the burden of proof shall be on the commissioner to prove by a preponderance of the evidence that the person poses a threat to the public health and that the order issued by the commissioner is warranted to address such threat.

c.The commissioner may issue and enforce orders for the isolation or quarantine, pursuant to section 15 of this act, of any person whose refusal of medical examination or testing, or the inability to conduct such medical examination or testing due to the reasonable likelihood of serious harm caused to the person thereby, results in uncertainty regarding whether the person has been exposed to or is infected with a contagious or possibly contagious disease or otherwise poses a danger to public health.

L.2005,c.222,s.13.



Section 26:13-14 - Powers Of Commissioner During Public Health Emergency.

26:13-14 Powers of commissioner during public health emergency.

14.During a state of public health emergency, the commissioner may exercise the following powers as necessary to address the public health:

a.Require the vaccination of persons as protection against infectious disease and to prevent the spread of a contagious or possibly contagious disease, except as provided in paragraph (3) of this subsection.

(1)Vaccination may be performed by any person authorized to do so under State law.

(2)No vaccine shall be administered without obtaining the informed consent of the person to be vaccinated.

(3)To prevent the spread of a contagious or possibly contagious disease, the commissioner may issue and enforce orders for the isolation or quarantine, pursuant to section 15 of this act, of persons who are unable or unwilling to undergo vaccination pursuant to this section.

b.Require and specify in consultation with and upon the concurrence of the Department of Environmental Protection and the State Office of Emergency Management, the procedures for the decontamination of persons, personal property, property and facilities exposed to or contaminated with biological agents, chemical weapons or release of nuclear or radiological devices.

c.Require, direct, provide, specify or arrange for the treatment of persons exposed to or infected with disease.

(1)Treatment may be administered by any person authorized to do so under State law.

(2)To prevent the spread of a contagious or possibly contagious disease, the commissioner may issue and enforce orders for the isolation or quarantine, pursuant to section 15 of this act, of persons who are unable or unwilling for reasons of health, religion or conscience to undergo treatment pursuant to this section.

L.2005,c.222,s.14.



Section 26:13-15 - Isolation, Quarantine Procedures.

26:13-15 Isolation, quarantine procedures.

15.The following isolation and quarantine procedures shall be in effect during a state of public health emergency:

a.The commissioner may exercise, for such period as the state of public health emergency exists, the following emergency powers over persons:

(1)to designate, including an individual's home when appropriate, and establish and maintain suitable places of isolation and quarantine;

(2)to issue and enforce orders for the isolation or quarantine of individuals subject to the procedures specified in this section; and

(3)to require isolation or quarantine of any person by the least restrictive means necessary to protect the public health, subject to the other provisions of this section. All reasonable means shall be taken to prevent the transmission of infection among the isolated or quarantined individuals, as well as among the personnel maintaining and caring for individuals in isolation or quarantine.

b.The following standards shall apply for quarantine or isolation.

(1)Persons shall be isolated or quarantined if it is determined by a preponderance of the evidence that the person to be isolated or quarantined poses a risk of transmitting an infectious disease to others. A person's refusal to accept medical examination, vaccination, or treatment pursuant to section 13 or 14 of this act shall constitute prima facie evidence that the person should be quarantined or isolated.

(2)Isolation or quarantine of any person shall be terminated by the commissioner when the person no longer poses a risk of transmitting an infectious disease to others.

c. (1) To the extent possible, the premises in which persons are isolated or quarantined shall be maintained in a safe and hygienic manner, designed to minimize the likelihood of further transmission of infection or other harm to persons subject to isolation or quarantine. Adequate food, clothing, medication, means of communication, other necessities and competent medical care shall be provided.

(2)An isolated person shall be confined separately from a quarantined person, unless otherwise determined by the commissioner.

(3)The health status of isolated and quarantined persons shall be monitored regularly to determine if their status should change. If a quarantined person subsequently becomes infected or is reasonably believed to have become infected with a contagious or possibly contagious disease, the person shall promptly be moved to isolation.

d. (1) A person subject to isolation or quarantine shall obey the commissioner's orders, shall not go beyond the isolation or quarantine premises, and shall not put himself in contact with any person not subject to isolation or quarantine other than a physician or other health care provider, or person authorized to enter the isolation or quarantine premises by the commissioner.

(2)No person, other than a person authorized by the commissioner, may enter the isolation or quarantine premises. Any person entering an isolation or quarantine premises may be isolated or quarantined.

e. (1) Except as provided in paragraph (4) of this subsection, the commissioner shall petition the Superior Court for an order authorizing the isolation or quarantine of a person or groups of persons.

(2)A petition pursuant to paragraph (1) of this subsection shall specify the following:

(a)the identity of the person or group of persons, by name or shared characteristics, subject to isolation or quarantine;

(b)the premises designated for isolation or quarantine;

(c)the date and time at which the commissioner requests isolation or quarantine to commence;

(d)the suspected contagious disease, if known;

(e)a statement of the terms and conditions of isolation and quarantine;

(f)a statement of the basis upon which isolation or quarantine is justified; and

(g)a statement of what effort, if any, has been made to give notice of the hearing to the person or group of persons to be isolated or quarantined, or the reason supporting the claim that notice should not be required.

(3)Except as provided in paragraph (4) of this subsection, before isolating or quarantining a person, the commissioner shall obtain a written order, which may be an ex parte order, from the Superior Court authorizing such action. The order shall be requested as part of a petition filed in compliance with paragraphs (1) and (2) of this subsection. The court shall grant an order upon finding by a preponderance of the evidence that isolation or quarantine is warranted pursuant to the provisions of this section. A copy of the authorizing order shall be provided to the person ordered to be isolated or quarantined, along with notification that the person has a right to a hearing pursuant to paragraph (5) of this subsection.

(4)Notwithstanding the provisions of paragraphs (1) through (3) of this subsection to the contrary, the commissioner may issue a verbal order, to be followed by a written order requiring the immediate, temporary isolation or quarantine of a person or group of persons, including those persons who have entered an isolation or quarantine premises, without first obtaining an order from the court if the commissioner determines that any delay in the isolation or quarantine of the person would significantly jeopardize the ability to prevent or limit the transmission of infectious or possibly infectious disease to others. The commissioner's written order shall specify:

(a)the identity of the person or group of persons, by name or shared characteristics, subject to isolation or quarantine;

(b)the premises designated for isolation or quarantine;

(c)the date and time at which the isolation or quarantine commences;

(d)the suspected contagious disease, if known;

(e)a statement of the terms and conditions of isolation and quarantine;

(f)a statement of the basis upon which isolation or quarantine is justified; and

(g)the availability of a hearing to contest the order.

The commissioner shall provide notice of the order for isolation or quarantine upon the person or group of persons specified in the order. If the commissioner determines that service of the notice required is impractical because of the number of persons or geographical areas affected, or other good cause, the commissioner shall ensure that the affected persons are fully informed of the order using the best possible means available. A copy of the order shall also be posted in a conspicuous place in the isolation or quarantine premises.

Following the issuance of the commissioner's order directing isolation or quarantine, the commissioner shall file a petition pursuant to paragraphs (1) through (3) of this subsection as soon as possible, but not later than 72 hours thereafter.

(5) The court shall grant a hearing within 72 hours of the filing of a petition when a person has been isolated or quarantined pursuant to paragraph (3) or (4) of this subsection. In any proceedings brought for relief under this subsection, the court may extend the time for a hearing upon a showing by the commissioner that extraordinary circumstances exist that justify the extension.

(6)The court may order consolidation of individual claims into a group of claims where:

(a)the number of persons involved or to be affected is so large as to render individual participation impractical;

(b)there are questions of law or fact common to the individual claims or rights to be determined;

(c)the group claims or rights to be determined are typical of the affected individuals' claims or rights; and

(d)the entire group will be adequately represented in the consolidation, giving due regard to the rights of affected individuals.

f. (1) Following a hearing as provided for in paragraph (5) of subsection e. of this section, on or after a period of time of no less than 10 days but not more than 21 days, as determined by the commissioner based on the generally recognized incubation period of the infectious disease warranting the isolation or quarantine, a person isolated or quarantined pursuant to the provisions of this section may request a court hearing to contest his continued isolation or quarantine. The court may proceed in a summary manner.

The hearing shall be held within 72 hours of receipt of the request, excluding Saturdays, Sundays and legal holidays. A request for a hearing shall not act to stay the order of isolation or quarantine. At the hearing, the commissioner must show by a preponderance of the evidence that continuation of the isolation or quarantine is warranted because the person poses a significant risk of transmitting a disease to others with serious consequences.

(2)A person isolated or quarantined pursuant to the provisions of this section may request at any time a hearing in the Superior Court for injunctive relief regarding his treatment and the terms and conditions of the quarantine or isolation. Upon receiving a request for either type of hearing described in this paragraph, the court shall fix a date for a hearing. The court may proceed in a summary manner. The hearing shall be held no later than 10 days after the receipt of the request by the court. A request for a hearing shall not act to stay the order of isolation or quarantine.

(3)If, upon a hearing, the court finds that the isolation or quarantine of the individual is not warranted under the provisions of this section, then the person shall be immediately released from isolation or quarantine. If the court finds that the isolation or quarantine of the person is not in compliance with the provisions of subsection c. of this section, the court may fashion remedies appropriate to the circumstances of the state of public health emergency and in keeping with the provisions of this section.

g. (1) The petitioner shall have the right to be represented by counsel.

(2)The manner in which the request for a hearing under this section is filed and acted upon shall be in accordance with the Rules of Court.

L.2005,c.222,s.15.



Section 26:13-16 - Reinstatement Of Employment After Isolation, Quarantine.

26:13-16 Reinstatement of employment after isolation, quarantine.

16. a. Any person who has been placed in isolation or quarantine pursuant to an order of the commissioner and who at the time of quarantine or isolation was in the employ of any public or private employer, other than a temporary position, shall be reinstated to such employment or to a position of like seniority, status and pay, unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so, if the person:

(1)receives a certificate of completion of isolation or quarantine issued by the department or the authorized local health department;

(2)is still qualified to perform the duties of such position; and

(3)makes application for reemployment within 90 days after being released from isolation or quarantine.

b.If a public or private employer fails or refuses to comply with the provisions of this section, the Superior Court may, upon the filing of a complaint by the person entitled to the benefits of this section, specifically require the employer to comply with the provisions of this section, and may, as an incident thereto, order the employer to compensate the person for any loss of wages or benefits suffered by reason of the employer's unlawful action. A person claiming to be entitled to the benefits of this section may appear and be represented by counsel, or, upon application to the Attorney General, request that the Attorney General appear and act on his behalf. If the Attorney General is reasonably satisfied that the person so applying is entitled to the benefits, he shall appear and act as attorney for the person in the amicable adjustment of the claim, or in the filing of any complaint and the prosecution thereof. No fees or court costs shall be assessed against a person so applying for the benefits under this section. Attorney fees shall be awarded to the Attorney General or to the counsel for a person entitled to benefits under this section, who prevails in the proceeding.

c.The Attorney General may apply to the Superior Court and the court may grant additional relief to persons placed in isolation or quarantine under section 15 of this act, which relief may include, but is not limited to, relief similar to that accorded to military personnel under P.L.1979, c.317 (C.38:23C-1 et seq.).

L.2005,c.222,s.16.



Section 26:13-17 - Access To Medical Information.

26:13-17 Access to medical information.

17.With respect to a state of public health emergency:

a.Access to medical information of individuals who have participated in medical testing, treatment, vaccination, isolation or quarantine programs or efforts by the commissioner pursuant to this act shall be limited to those persons having a legitimate need to acquire or use the information to:

(1)provide treatment to the individual who is the subject of the health information;

(2)conduct epidemiologic research;

(3)investigate the causes of the transmission;

(4)assist law enforcement agencies in the identification and location of victims of the public health emergency; or

(5)provide payment by a responsible party for treatment or services rendered.

b.Medical information held by the commissioner shall not be disclosed to others without individual written, specific informed consent, except for disclosures made:

(1)directly to the individual;

(2)to the individual's immediate family members or personal representative;

(3)to appropriate federal agencies or authorities pursuant to federal law;

(4)to local health departments assisting in the epidemiological investigation or disease containment countermeasures;

(5)to law enforcement agencies, including the State Medical Examiner, investigating the circumstances giving rise to the public health emergency, or in the identification and location of victims of the public health emergency;

(6)pursuant to a court order to avert a clear danger to an individual or the public health; or

(7)to identify a deceased individual or determine the manner or cause of death.

c.Strictly for the purposes of controlling and containing the public health emergency, the commissioner may provide medical information to a health care facility about an employee who has participated in medical treatment or testing which may impact upon the public health emergency. This information may include, but is not limited to, medical testing, treatment, vaccination, isolation or quarantine programs or efforts by the commission pursuant to this act when the commissioner deems that the health care facility should be advised of such medical information in order to take actions necessary to protect the health and well being of its patients, residents or other health care employees.

Nothing in this subsection shall be construed to allow for the release of medical information that is not related to the public health emergency or is protected under federal or State law.

L.2005,c.222,s.17.



Section 26:13-18 - Emergency Powers Regarding Health Care Personnel.

26:13-18 Emergency powers regarding health care personnel.

18.During a state of public health emergency, the commissioner may exercise, for such period as the state of public health emergency exists, the following emergency powers regarding health care personnel:

a.To require in-State health care providers to assist in the performance of vaccination, treatment, examination or testing of any individual;

b.To appoint and prescribe the duties of such out-of-State emergency health care providers as may be reasonable and necessary to respond to the public health emergency, as provided in this subsection.

(1)The appointment of out-of-State emergency health care providers may be for such period of time as the commissioner deems appropriate, but shall not exceed the duration of the public health emergency. The commissioner may terminate the out-of-State appointments at any time or for any reason if the termination will not jeopardize the health, safety and welfare of the people of this State.

(2)The commissioner may waive any State licensing requirements, permits, fees, applicable orders, rules and regulations concerning professional practice in this State by health care providers from other jurisdictions; and

c.To authorize the State Medical Examiner, during the public health emergency, to appoint and prescribe the duties of county medical examiners, regional medical examiners, designated forensic pathologists, their assistants, out-of-State medical examiners and others as may be required for the proper performance of the duties of the office.

(1)The appointment of persons pursuant to this subsection may be for a limited or unlimited time, but shall not exceed the duration of the public health emergency. The State Medical Examiner may terminate the out-of-State appointments at any time or for any reason.

(2)The State Medical Examiner may waive any licensing requirements, permits or fees otherwise required for the performance of these duties, so long as the appointed emergency assistant medical examiner is competent to properly perform the duties of the office. In addition, if from another jurisdiction, the appointee shall possess the licensing, permit or fee requirement for medical examiners or assistant medical examiners in that jurisdiction.

d. (1) An in-State health care provider required to assist pursuant to subsection a. of this section and an out-of-State emergency health care provider appointed pursuant to subsection b. of this section shall not be liable for any civil damages as a result of the provider's acts or omissions in providing medical care or treatment related to the public health emergency in good faith and in accordance with the provisions of this act.

(2)An in-State health care provider required to assist pursuant to subsection a. of this section and an out-of-State emergency health care provider appointed pursuant to subsection b. of this section shall not be liable for any civil damages as a result of the provider's acts or omissions in undertaking public health preparedness activities, which activities shall include but not be limited to pre-event planning, drills and other public health preparedness efforts, in good faith and in accordance with the provisions of this act.

L.2005,c.222,s.18.



Section 26:13-19 - Definitions Relative To, And Immunity From Liability.

26:13-19 Definitions relative to, and immunity from liability.

19. a. As used in this section:

"Injury" means death, injury to a person or damage to or loss of property.

"Public entity" includes the State, and any county, municipality, district, public authority, public agency, and any other political subdivision or public body in the State. Public entity also includes any foreign governmental body, which is acting in this State under the authority of this act.

"State" means the State and any office, department, division, bureau, board, commission or agency of the State.

b. (1) A public entity and the agents, officers, employees, servants or representatives of a public entity, including volunteers, shall not be liable for an injury caused by any act or omission in connection with a public health emergency, or preparatory activities, that is within the scope of the authority granted under this act, including any order, rule or regulation adopted pursuant thereto. An agent, officer, employee, servant, representative or volunteer is not immune under this section, however, for an injury that results from an act that is outside the scope of the authority granted by this act or for conduct that constitutes a crime, actual fraud, actual malice, gross negligence or willful misconduct.

(2)A public entity or agent, officer, employee, servant or representative or volunteer, shall not be liable for an injury arising out of property of any kind that is donated or acquired according to the provisions of this or any other act for use in connection with a public health emergency. An agent, officer, employee, servant, representative or volunteer is not immune under this section, however, for an injury that results from an act that is outside the scope of the authority granted by this act or for conduct that constitutes a crime, actual fraud, actual malice, gross negligence or willful misconduct.

c. (1) A person or private entity who:

(a)owns, manages or controls property that is used in connection with a public health emergency shall not be liable for an injury with respect to the property, unless the injury is a result of gross negligence or willful misconduct. The immunity applies whether the person or entity owning, managing or controlling the property permits the use of the property voluntarily, with or without compensation, or the State or another public entity exercises the condemnation powers in this or any other act with respect to the use of the property;

(b)is acting in the performance of a contract with a public entity in connection with a public health emergency shall not be liable for an injury caused by the person or entity's negligence in the course of performing the contract, unless the injury is a result of gross negligence or willful misconduct; and

(c)in connection with a public health emergency, renders assistance or advice to a public entity or public employee or donates goods and services shall not be liable for an injury arising out of the person or entity's assistance, advice or services, or associated with the donated goods, unless the injury is a result of gross negligence or willful misconduct.

(2)A person or private entity and the employees of the entity shall not be liable for an injury caused by any act or omission in connection with a public health emergency, or preparatory activities, provided that the action of the person or entity is undertaken pursuant to the exercise of the authority provided pursuant to this act, including any order, rule or regulation adopted pursuant thereto. A person, entity or employee of the entity is not immune under this section, however, for an injury that results from an act that is outside the scope of the authority granted by this act or for conduct that constitutes a crime, actual fraud, actual malice, gross negligence or willful misconduct.

(3)The immunities established under this subsection shall not apply to a person or private entity whose act or omission caused or contributed to the public health emergency.

(4)As used in this subsection, "private entity" includes, but is not limited to, a health care provider.

d.The immunities established under this section shall be liberally construed to carry out the purposes of this act and shall apply to all public health preparedness activities, including pre-event planning, drills or other public health preparedness efforts. The immunities are in addition to, and shall not limit or abrogate in any way, other statutory immunities, common law immunities, statutory conditions on maintaining a lawsuit such as the notice provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., or other defenses available to those who participate in responding to, or preparing for, a public health emergency.

L.2005,c.222,s.19.



Section 26:13-20 - Protective Action Relative To Radiological Emergency, Conditions.

26:13-20 Protective action relative to radiological emergency, conditions.

20.The commissioner may authorize any school, health care facility, child care center or youth camp to provide potassium iodide as a supplemental protective action during a radiological emergency to residents, staff members, minors or other persons present in such facility, if:

a.prior written permission has been obtained from each resident or representative of a resident, staff member, or parent or guardian of a minor for providing the potassium iodide; and

b.each person providing permission has been advised, in writing: (1) that the ingestion of potassium iodide is voluntary only, (2) about the contraindications of taking potassium iodide and (3) about the potential side effects of taking potassium iodide.

L.2005,c.222,s.20.



Section 26:13-21 - Lincs Agencies To Serve As Planning, Coordinating Agency For Local Government Entity.

26:13-21 LINCS agencies to serve as planning, coordinating agency for local government entity.

21. a. In order to assist the department with comprehensive Statewide planning and coordination of all activities related to public health preparedness, LINCS agencies shall, at the direction of the commissioner, serve as the planning and coordinating agency for all municipalities and local health agencies within the county or city, as applicable.

b.The commissioner, either directly or through the LINCS agencies, shall coordinate the activities of all local health agencies in the county with regard to public health protection related to preparing for and responding to public health emergencies. The LINCS agency shall notify each local health agency in its jurisdiction of the nature and extent of the emergency, except that nothing in this subsection shall be construed to prevent the commissioner from notifying a local health agency directly.

c.The LINCS agency and all other local health agencies within the county shall be subject to the direction and authority of the commissioner, and shall perform such activities as are directed by the commissioner, in accordance with the provisions of this act.

d.The LINCS agencies shall be responsible for performing human disease surveillance, terrorism response and public health emergency response-related activities in such a manner as the commissioner may direct, and for reporting to the commissioner on the conduct of these activities as performed in the county or city, as applicable.

e.The commissioner may utilize the LINCS agencies to disseminate such information to the other local health agencies in the county, and to collect such information from those agencies, as the commissioner deems necessary; and the LINCS agencies shall transmit the information to the commissioner or the other local health agencies as directed by the commissioner.

f.The commissioner is authorized to use available federal funds received by the State to offset the costs incurred by LINCS agencies in implementing the provisions of this act, and shall reimburse local health agencies, subject to the approval of the State Treasurer and in accordance with the provisions of this act.

L.2005,c.222,s.21.



Section 26:13-22 - Definitions Relative To Biological Agents, Biological Agent Registry.

26:13-22 Definitions relative to biological agents, Biological Agent Registry.

22. a. As used in this section:

"Biological Agent" means:

(1)any select agent that is a microorganism, virus, bacterium, fungus, rickettsia or toxin listed in Appendix A of Part 72 of Title 42 of the Code of Federal Regulations;

(2)any genetically modified microorganism or genetic element from an organism listed in Appendix A of Part 72 of Title 42 of the Code of Federal Regulations, shown to produce or encode for a factor associated with a disease;

(3)any genetically modified microorganism or genetic element that contains nucleic acid sequences coding for any of the toxins listed in Appendix A of Part 72 of Title 42 of the Code of Federal Regulations, or their toxic subunits;

(4)high consequence livestock pathogens and toxins as determined by the U.S. Department of Agriculture and the New Jersey Department of Agriculture;

(5)any agents defined pursuant to R.S. 4:5-107 et seq. and N.J.A.C. 2:6-1.1 et seq. and the Secretary of Agriculture;

(6)any other agent as determined by the commissioner to represent a significant risk to human and animal health.

"Possess or maintain" includes, but is not limited to, any of the following: development, production, acquisition, transfer, receipt, stockpiling, retention, ownership or use of a biological agent.

"Registry" means the Biological Agent Registry established pursuant to this section.

b.The commissioner, in coordination with the Secretary of Agriculture, shall establish a Biological Agent Registry and administer a program for the registration of biological agents. The registry shall identify the biological agents possessed or maintained by any person in this State and shall contain such other information as required by regulation of the commissioner pursuant to this section.

c.A person who possesses or maintains any biological agent required to be registered under this section shall report the information to the department by submitting a duplicate of the form required under Part 331 of Title 7, Part 121 of Title 9, and Parts 72 and 73 of Title 42 of the Code of Federal Regulations. Forms submitted pursuant to these provisions shall not be reproduced by photographic, electronic or other means, and shall be stored in a manner that is both confidential and secure.

d.Except as otherwise provided in this section, information prepared for or maintained in the registry shall be confidential.

(1)The commissioner may, in accordance with rules adopted by the commissioner, utilize information contained in the registry for the purpose of conducting or aiding in a communicable disease investigation.

(2)The commissioner shall cooperate, and may share information contained in the registry, with the United States Centers for Disease Control and Prevention, the Department of Homeland Security, the New Jersey Department of Agriculture, and State and federal law enforcement agencies pursuant to a communicable disease investigation commenced or conducted by the department, the New Jersey Domestic Security Preparedness Task Force established pursuant to P.L.2001, c.246 (C.App. A:9-64 et seq.), or other State or federal law enforcement agency having investigatory authority, or in connection with any investigation involving the release, theft or loss of a registered biological agent. Access to this information shall terminate upon the completion of the investigation.

(3)Release of information from the registry as authorized under this section shall not render the information released or information prepared for or maintained in the registry a public or government record under P.L.1963, c.73 (C. 47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.).

e.Any person who willfully or knowingly violates any provision of this section is liable for a penalty not to exceed $10,000 per day of the violation, and each day the violation continues shall constitute a separate and distinct violation. A penalty imposed under this section may be recovered with costs in a summary proceeding before the Superior Court pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

f.The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) that are consistent with Part 331 of Title 7, Part 121 of Title 9, and Parts 72 and 73 of Title 42 of the Code of Federal Regulations, to carry out the purposes of this section; except that, notwithstanding any provision of P.L.1968, c.410 to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such regulations as he deems necessary to implement the provisions of this section, which shall be effective for a period not to exceed six months and thereafter be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410.

The regulations shall include, but not be limited to:

(1)a list of the biological agents required to be registered pursuant to this section;

(2)designation of the persons required to make reports, the specific information required to be reported, time limits for reporting, the form of the reports, and the person to whom the report shall be submitted;

(3)provisions for the release of information in the registry to State and federal law enforcement agencies, the Centers for Disease Control and Prevention, the Department of Homeland Security and the New Jersey Department of Agriculture pursuant to paragraph (2) of subsection d. of this section;

(4)establishment of a system of safeguards that requires a person who possesses or maintains a biological agent required to be registered under this section to comply with the federal standards that apply to a person registered to possess or maintain the agent under federal law;

(5)establishment of a process for a person that possesses or maintains a registered biological agent to alert appropriate authorities of unauthorized possession or attempted possession of a registered biological agent, and designation of appropriate authorities for receipt of the alerts; and

(6)establishment of criteria and procedures for the commissioner to grant exemptions to the requirements if it is determined that the public benefit of such exemption outweighs the need for regulation.

L.2005,c.222,s.22.



Section 26:13-23 - New Jersey Vaccine Education And Prioritization Plan.

26:13-23 New Jersey Vaccine Education and Prioritization Plan.

23. a. The commissioner shall develop and implement a New Jersey Vaccine Education and Prioritization Plan, as provided in subsection b. of this section, when the commissioner determines that: (1) an emergent condition exists and there is clear evidence that adverse and avoidable health outcomes from a preventable and acute communicable disease are expected to affect identifiable categories of high-risk individuals throughout the State; and (2) in order to protect or treat such individuals, assistance with the administration of vaccine is warranted due to a vaccine shortage.

b.To protect the public health during a vaccine shortage, the commissioner shall issue an order to implement a New Jersey Vaccine Education and Prioritization Plan, which shall comprise:

(1)procedures for the assessment of available vaccine Statewide;

(2)procedures for the distribution and administration of vaccines that shall apply to physicians, nurses, health care facilities, pharmacies and others that dispense vaccines. The procedures shall include, but not be limited to, a definition of high-risk groups for priority protection or treatment in the event a vaccine shortage is imminent or existent; and

(3)procedures for: (a) mobilizing public and private health resources to assist in vaccine distribution and administration; and

(b)reallocating available supplies of vaccine to most effectively meet the needs of the State's high-risk groups, if necessary.

c.As used in this section, "vaccine" includes vaccines, immune products and chemoprophylactic and treatment medications.

d.A person who willfully or knowingly violates the New Jersey Vaccine Education and Prioritization Plan or any procedures contained therein shall be liable for a civil penalty of $500 for each violation. The penalty shall be sued for and collected by the commissioner in a summary proceeding before the Superior Court pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

e.The commissioner shall notify the appropriate professional or occupational licensing board or licensing authority, in the case of a facility, of repeated violations of the procedures by a health care professional or licensed facility.

L.2005,c.222,s.23.



Section 26:13-24 - State Public Health Emergency Claim Reimbursement Board.

26:13-24 State Public Health Emergency Claim Reimbursement Board.

24. a. There is hereby established in the Department of Health a State Public Health Emergency Claim Reimbursement Board. The board shall include the following members: the Commissioner of Health, who shall be the presiding officer, the Attorney General, the Adjutant General of the Department of Military and Veterans' Affairs, the State Director of Emergency Management, the Secretary of Agriculture, the Commissioner of Banking and Insurance, the Commissioner of Environmental Protection, the Commissioner of Community Affairs, the State Medical Examiner, and the State Treasurer, or their designees. The members of the board shall serve without pay in connection with all such duties as are prescribed in this act.

b.The board shall meet at such times as may be necessary to fulfill the requirements set forth herein. The Commissioner of Health shall convene the board within 45 days of the filing of a complete petition. The concurrence of six members of the board shall be necessary for the validity of all acts of the board.

c.Subject to available appropriations, the board shall have the authority to award reasonable reimbursement, as determined by the board, for any services required of any person under the provisions of this act, which shall be paid at the prevailing established rate for services of a like or similar nature as determined by the board. Subject to available appropriations, the board shall have the authority to award reasonable reimbursement, as determined by the board, for any property employed, taken, or used under the provisions of this act.

d.All awards shall be paid from any funds appropriated by the State, any political subdivision of the State, or the federal government, for such purpose. In awarding reimbursement under this section, the board shall take into account any funds, or any other thing of value, received by a claimant from any other source, including but not limited to private donations, contributions, and insurance proceeds. The board shall not award reimbursement unless the claimant has demonstrated, to the satisfaction of the board, that the claimant has first sought reimbursement for any loss incurred due to the declaration of a public health emergency from any and all appropriate third party payers.

L.2005, c.222, s.24; amended 2012, c.17, s.357.



Section 26:13-25 - Claims For Reimbursement.

26:13-25 Claims for reimbursement.

25. a. Any person making a claim for reimbursement for private property or services employed, taken or used for a public purpose under this act shall, subsequent to the termination of the public health emergency, file a petition for an award with the State Public Health Emergency Claim Reimbursement Board, established pursuant to section 24 of this act, through the Commissioner of Health. The petition shall be signed by the claimant and shall set forth the following:

(1)a description of the services or property employed, taken, or used;

(2)the dates of the employment, taking, or usage;

(3)the person or entity ordering the employment, taking, or usage;

(4)such additional information as the petitioner deems relevant to a full consideration of the claim; and

(5)any additional information that the board may require.

b.The board may establish such forms, documents, and procedures as may be necessary to expedite the processing of claims, and all claimants shall utilize and follow the forms, documents, and procedures, if so established. Subsequent to the filing of an initial petition, the board may request such additional information as it deems necessary from any claimant and may require the claimant, and any other person with knowledge of facts and circumstances relevant to the claim, to appear before the board for a hearing. No petition shall be filed with the board more than 180 days from the last date the services or property were employed, taken or used, except that this deadline may be extended by the board as is necessary to further the purposes of this act.

c.The board's determination concerning a claimant's petition for reimbursement shall be transmitted to the claimant in writing. The claimant may appeal the decision to the Superior Court subject to the Rules of Court regarding the review of State agency actions.

d.Any person seeking reimbursement under this act shall proceed in accordance with the provisions of this section unless the declaration of public health emergency which gives rise to the claim or petition for reimbursement is superseded by order of the Governor pursuant to P.L.1942, c.251 (C.App.A:9-33 et seq.). Upon the declaration of an emergency by the Governor pursuant to P.L.1942, c.251 which supersedes the declaration of a public health emergency, the person shall proceed in accordance with the provisions of P.L.1942, c.251 and the person's rights, remedies and entitlement to reimbursement shall be limited to that which is afforded in that act.

e.Notwithstanding the provisions of this section to the contrary, in the event funds are otherwise made available for reimbursement, a person shall not be required to file a petition for an award with the board pursuant to this section.

L.2005, c.222, s.25; amended 2012, c.17, s.358.



Section 26:13-26 - Material Not Considered Public, Government Record.

26:13-26 Material not considered public, government record.

26.Any correspondence, records, reports and medical information made, maintained, received or filed pursuant to this act shall not be considered a public or government record under P.L.1963, c.73 (C. 47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.).

L.2005,c.222,s.26.



Section 26:13-27 - Power Of Enforcement.

26:13-27 Power of enforcement.

27.The commissioner shall have the power to enforce the provisions of this act through the issuance of orders and such other remedies as are provided by law.

L.2005,c.222,s.27.



Section 26:13-28 - Laws, Regulations Not Preempted By Act.

26:13-28 Laws, regulations not preempted by act.

28.The provisions of this act do not explicitly preempt other laws or regulations that preserve to a greater degree the powers of the Governor or commissioner, provided such laws or regulations are consistent and do not otherwise restrict or interfere with the operation or enforcement of the provisions of this act.

L.2005,c.222,s.28.



Section 26:13-29 - Additional Powers Of State Medical Examiner.

26:13-29 Additional powers of State Medical Examiner.

29.The powers granted in the act are in addition to, and not in derogation of, powers otherwise granted by law to the State Medical Examiner.

L.2005,c.222,s.29.



Section 26:13-30 - Construction Of Act Relative To Highway Traffic Safety Act.

26:13-30 Construction of act relative to Highway Traffic Safety Act.

30.The provisions of this act shall not be construed to abrogate the effect or status of the "New Jersey Highway Traffic Safety Act of 1987," P.L.1987, c.284 (C.27:5F-18 et seq.).

L.2005,c.222,s.30.



Section 26:14-1 - Short Title.

26:14-1 Short title.

1.This act shall be known and may be cited as the "Access to Medical Research Act."

L.2007, c.316, s.1.



Section 26:14-2 - Findings, Declarations Relative To Informed Consent For Medical Research.

26:14-2 Findings, declarations relative to informed consent for medical research.

2.The Legislature finds and declares that:

a.Access to the latest treatments developed through medical research is essential to provide the citizens of this State with the best health care services available;

b.The advancement of the scientific understanding of health, behavior, disease, and treatment is a vital endeavor for the benefit of humankind;

c.Ground-breaking research is currently being conducted in New Jersey by a wide variety of health professionals in the diagnosis, intervention and monitoring of all aspects of health and medical care; and

d.All research involving human participants, regardless of the setting, must be conducted with profound respect for their health, safety, and dignity.

L.2007, c.316, s.2.



Section 26:14-3 - Applicability Of Act; Minimal Risk Defined.

26:14-3 Applicability of act; minimal risk defined.

3.The provisions of this act shall apply to medical research on persons with cognitive impairments, lack of capacity, or serious physical or behavioral conditions and life-threatening diseases that is approved and monitored by an institutional review board that holds an assurance with the United States Department of Health and Human Services and either:

a.offers the prospect of direct benefit to the individual subject, provided that the institutional review board has determined that the risk is justified by the anticipated benefits to the subject and that the relation of the anticipated benefit to the risk is at least as favorable to the subject as that presented by available alternative approaches. If a currently recognized treatment exists, the subject or his guardian or authorized representative, as applicable, shall be presented with the choice of the recognized treatment and the research protocol; or

b.does not offer the prospect of direct benefit to the individual subject, provided that the institutional review board has determined that it: (1) is likely to yield generalizable knowledge about the subject's disorder or condition; (2) by its very nature cannot be conducted without the participation of decisionally incapacitated persons as subjects; and (3) involves no more than a minor increase over minimal risk.

For purposes of this section, "minimal risk" means that the probability and magnitude of harm or discomfort anticipated in the research are not greater than those ordinarily encountered in daily life or during the performance of routine physical or psychological exams or tests.
L.2007, c.316, s.3.



Section 26:14-4 - Informed Consent Defined; Use.

26:14-4 Informed consent defined; use.

4.As used in this act, "informed consent" means the authorization given pursuant to this act to participate in medical research performed on a subject after each of the following conditions has been satisfied:

a.The subject or his guardian, or authorized representative as provided in section 5 of this act, as applicable, is informed both verbally and within the written consent form, in nontechnical terms and in a language in which the subject or the subject's guardian or authorized representative is fluent, of the following facts that include:

(1)an explanation of the procedures to be followed in the research and any drugs or devices to be utilized, including the purposes of the procedures, drugs, or devices and, when applicable, the use of placebo controls and the process by which persons will be assigned to control groups;

(2)a description of any attendant discomfort and reasonably foreseeable risks to the subject;

(3)an explanation of any potential direct benefits to the subject. If no such direct benefits are reasonably expected, that fact should be made clear;

(4)a disclosure of any appropriate alternative procedures, drugs

or devices that might be advantageous to the subject, and their relative risks and benefits;

(5)an estimate of the expected duration of the research procedure or study;

(6)an offer to answer any inquiries concerning the research or the procedures involved and an explanation of whom to contact for answers to pertinent questions about the research and the research subject's rights, and whom to contact in the event of a research-related injury;

(7)an instruction to the subject or his guardian or authorized representative, as applicable, that he is free to withdraw his prior consent to the medical experiment and discontinue participation in the research at any time, without prejudice to the subject;

(8)the name, institutional affiliation, if any, and address of the person or persons actually performing and primarily responsible for the conduct of the research;

(9)the name of the sponsor or funding source, if any, or manufacturer if the research involves a drug or device, and the organization, if any, under whose general aegis the research is being conducted;

(10) the name, address, and phone number of an impartial third party, not associated with the research, to whom the subject may address complaints about the research and the contact information for the institutional review board connected with the research; and

(11) the material financial stake or interest, if any, that the investigator or research institution has in the research. For purposes of this section, "material" means $10,000 or more in securities or other assets valued at the date of disclosure, or in relevant cumulative salary or other income, regardless of when it is earned or expected to be earned or as otherwise determined by the research institution.

b.The subject or his guardian or authorized representative, as applicable, has signed and dated a written consent form.

c.The written consent form is signed and dated by a person, who is not the subject, his guardian or authorized representative, or the researcher, and who can attest that the requirements for informed consent to the medical research have been satisfied.

d.Consent is given voluntarily and freely by the subject or his guardian or authorized representative without the intervention of force, fraud, deceit, duress, coercion or undue influence.

L.2007, c.316, s.4.



Section 26:14-5 - Obtaining Surrogate Informed Consent; Conditions.

26:14-5 Obtaining surrogate informed consent; conditions.

5. a. For purposes of obtaining informed consent required for medical research, if a person who may be the subject of the research is unable to consent and does not express dissent or resistance to participation, surrogate informed consent may be obtained from an authorized representative with reasonable knowledge of the subject, who shall include any of the following persons, in the following descending order of priority:

(1)the guardian of the subject who has the authority to make health care decisions for the subject;

(2)the health care representative of the subject pursuant to an advance directive for health care;

(3)the spouse or civil union partner, as applicable, of the subject;

(4)the domestic partner, as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), of the subject;

(5)an adult son or daughter of the subject;

(6)a custodial parent of the subject;

(7)an adult brother or sister of the subject;

(8)an adult grandchild of the subject;

(9)an available adult relative with the closest degree of kinship to the subject.

b.For purposes of this section, inability to consent shall mean that a subject is unable to consent if he is unable to voluntarily reason, understand, and appreciate the nature and consequences of proposed health research interventions, including the subject's diagnosis and prognosis, the burdens, benefits, and risks of, and alternatives to, any such research, and to reach an informed decision.

All adults are presumed to have the ability to consent unless determined otherwise pursuant to this section or other provisions of State law.

A determination that a subject is unable to consent, as well as the extent of his incapacity and the likelihood that he will regain decision-making capacity, shall be made by an attending physician with no connection to the proposed research and shall be made to a reasonable degree of medical certainty.

A determination of incapacity shall promptly be given to the subject and to at least one person at the highest level reasonably available on the list of surrogates contained in subsection a. of this section.

Notwithstanding a determination of incapacity made pursuant to this section, a subject's objection to a determination of incapacity or objection to the proposed research intervention shall be binding, unless a court of competent jurisdiction determines that the subject lacks decision-making capacity.

c.For the purposes of this section:

(1)when there are two or more available persons who may give surrogate informed consent and who are in the same order of priority, if any of those persons expresses dissent as to the participation of the person in the research, consent shall not be considered as having been given; and

(2)when there are two or more available persons who are in different orders of priority, refusal to consent by a person who is a higher priority authorized representative shall not be superseded by the consent of a person who is a lower priority authorized representative.

d.An authorized representative described in this section shall make decisions about participation in accordance with the subject's individual health care instructions, if any, and other wishes, to the extent known to the authorized representative. If the authorized representative does not have knowledge of any health care instructions or other wishes of the subject, or if the instructions or wishes do not clearly indicate what decision should be made, he shall make the decision in accordance with the subject's personal values and his best estimation of what the subject would have chosen if he were capable of making a decision.

e.The requirement for obtaining informed consent for medical research pursuant to this act shall not apply to any medical research with respect to a person who is subject to a life-threatening emergency in accordance with the conditions set forth in 21 C.F.R.s.50.24.

f.The requirements for obtaining informed consent for medical research pursuant to this act may be altered or waived in accordance with the conditions set forth in 45 C.F.R.s.46.116(d).

g.A person who provides surrogate consent pursuant to this section may not receive financial compensation for providing the consent.

h.Except as otherwise provided by law, the provisions of this section shall not override an advance directive for health care executed pursuant to P.L.1991, c.201 (C.26:2H-53 et seq.).

L.2007, c.316, s.5.



Section 26:15-1 - Findings, Declarations Relative To Health Care Coverage.

26:15-1 Findings, declarations relative to health care coverage.

1.The Legislature finds and declares:

a.There are an estimated 1.25 million residents of the State who have no health insurance coverage, of which over 240,000 are children, and the number of uninsured residents is increasing each year;

b.While employer-sponsored health care coverage in the State is well above the national average and has been a major factor in keeping the number of uninsured lower than in many states, because of the rising cost of the coverage, increasing numbers of employers are considering dropping coverage for their employees and dependents, or are requiring employees to share in a greater percentage of premium costs and to bear larger copayments and coinsurance, which is making health care coverage increasingly unaffordable to low and moderate income working families;

c.Persons without health insurance coverage receive less preventive care, poorer treatment for both minor and serious chronic and acute illnesses, and in many cases live shorter lives than comparable insured populations;

d.Many uninsured are forced to seek health care in inappropriate settings such as hospital emergency rooms because they cannot obtain needed health care services in a convenient and more cost-effective setting such as a primary care provider's office or clinic, which contributes to higher health care costs;

e.The uninsured are commonly billed at higher rates than those who have health care coverage. Health care costs have become a leading cause of bankruptcy in this country, and those without insurance are most at risk;

f.The State has recognized the importance of increasing access to health care coverage and, over the last several years, has enacted several reforms to make health care coverage more affordable and accessible to residents of the State. Among these reforms are the expansions of coverage under the State Medicaid and NJ FamilyCare programs. Despite these efforts, too many low income parents and children lack access to health care coverage;

g.In order to ensure that more low income parents in the State have access to health care coverage and all children in the State are covered under a health plan, thus moving closer to providing universal coverage for all residents of this State, it is necessary to further expand coverage for parents under the NJ FamilyCare Program, and mandate that all children in the State have health care coverage, either through public programs or private coverage; and

h.In order to make insurance coverage more affordable to residents and small businesses in this State, and to stabilize enrollment in, and the costs of, individual and small employer health benefits plans, it is also necessary to adopt comprehensive reform measures to the insurance marketplace.

L.2008, c.38, s.1.



Section 26:15-2 - Coverage Provided For Residents 18 Years Of Age And Younger; Terms Defined.

26:15-2 Coverage provided for residents 18 years of age and younger; terms defined.

2. a. Beginning one year after the date of enactment of this act, all residents of this State 18 years of age and younger shall obtain and maintain health care coverage that provides hospital and medical benefits. The coverage may be provided through an employer-sponsored or individual health benefits plan, the Medicaid program, NJ FamilyCare Program, or the NJ FamilyCare Advantage buy-in program.

b.As used in this section:

"Medicaid" means the New Jersey Medical Assistance and Health Services Program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"NJ FamilyCare" means the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

"NJ FamilyCare Advantage" means the buy-in program established pursuant to subsection j. of section 5 of P.L.2005, c.156 (C.30:4J-12).

L.2008, c.38, s.2.






Title 27 - Highways

Section 27:1A-1 - Short Title

27:1A-1. Short title
This act shall be known and may be cited as the "Transportation Act of 1966." It shall be the purpose and intent of this act to establish the means whereby the full resources of the State can be used and applied in a coordinated and integrated matter to solve or assist in the solution of the problems of all modes of transportation; to promote an efficient, fully integrated and balanced transportation system for the State; to prepare and implement comprehensive plans and programs for all modes of transportation development in the State; and to coordinate the transportation activities of State agencies, State-created public authorities, and other public agencies with transportation responsibilities within the State.

L.1966, c. 301, s. 1. Amended by L.1972, c. 164, s. 1.



Section 27:1A-2 - Establishment Of Department

27:1A-2. Establishment of department
There is hereby established in the Executive Branch of the State Government a principal department which shall be known as the Department of Transportation.

As used in this act, unless the context clearly indicates otherwise, the word "department" means the Department of Transportation established herein.

L.1966, c. 301, s. 2.



Section 27:1A-2.1 - "David J. Goldberg Transportation Building" Designated

27:1A-2.1. "David J. Goldberg Transportation Building" designated
2.The main office building of the Department of Transportation in the township of Ewing in the county of Mercer is designated as the "David J. Goldberg Transportation Building."

L.2002,c.66, s.2.



Section 27:1A-3 - Transfer Of Functions, Powers And Duties From Existing Departments

27:1A-3. Transfer of functions, powers and duties from existing departments
All of the functions, powers and duties of the existing State Highway Department and the State Highway Commissioner, of the existing Division of Railroad Transportation, and of the existing Department of Conservation and Economic Development and its commissioner deriving from Title 6, Aviation, of the Revised Statutes as amended and supplemented, are hereby transferred to and vested in the Department of Transportation established hereunder.

L.1966, c. 301, s. 3.



Section 27:1A-4 - Commissioner; Appointment; Term; Salary

27:1A-4. Commissioner; appointment; term; salary
The administrator and head of the department shall be a commissioner, who shall be known as the Commissioner of Transportation, and who shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. The commissioner shall receive such salary as shall be provided by law.

The person in office as the Commissioner of Transportation on the effective date of this act shall hold the office of Commissioner of Transportation until his successor is appointed and has qualified.

L.1966, c. 301, s. 4. Amended by L.1972, c. 164, s. 2.



Section 27:1A-5 - Additional Functions, Powers, Duties Of Commissioner.

27:1A-5 Additional functions, powers, duties of commissioner.

5.The commissioner, as head of the department, shall have all of the functions, powers and duties heretofore vested in the State Highway Commissioner and shall, in addition to the functions, powers and duties vested in him by this act or by any other law:

(a)Develop and maintain a comprehensive master plan for all modes of transportation development, with special emphasis on public transportation. Such plan shall be revised and updated at least every five years;

(b)Develop and promote programs to foster efficient and economical transportation services in the State;

(c)Prepare plans for the preservation, improvement and expansion of the public transportation system, with special emphasis on the coordination of transit modes and the use of rail rights of way, highways and public streets for public transportation purposes;

(d)Enter into contracts with the New Jersey Transit Corporation for the provision and improvement of public transportation services;

(e)Coordinate the transportation activities of the department with those of other public agencies and authorities;

(f)Cooperate with interstate commissions and authorities, State departments, councils, commissions and other State agencies, with appropriate federal agencies, and with interested private individuals and organizations in the coordination of plans and policies for the development of air commerce and air facilities;

(g)Make an annual report to the Governor and the Legislature on the department's operations, and render such other reports as the Governor shall from time to time request or as may be required by law;

(h)Promulgate regulations providing for the charging of and setting the amount of fees for certain services performed by and permits issued by the department, including but not limited to the following:

(1)Providing copies of documents prepared by or in the custody of the department;

(2)Aeronautics permits;

(3)Right-of-way permits;

(4)Traffic signal control systems;

(i)Develop and promote programs for the preservation, improvement and expansion of freight railroads, with special emphasis on the use of rail rights of way for the purpose of providing rail freight service;

(j)Develop and promote a program to ensure the safety and continued operation of aviation facilities in New Jersey;

(k)Enter into agreements with a public or private entity or consortia thereof to provide for the development of demonstration projects through the use of public-private partnerships pursuant to sections 1 through 9 of P.L.1997, c.136 (C.27:1D-1 through C.27:1D-9);

(l)Do any and all things necessary, convenient or desirable to effectuate the purposes of P.L.1966, c.301 (C.27:1A-1 et seq.) and to exercise the powers given and granted in that act; and

(m)Enter into agreements or contracts with a private entity and charge and collect fees or other payments for the placement of sponsorship acknowledgment and advertising on signs, equipment, materials, and vehicles used for a safety service patrol or emergency service patrol program operated by the department, or operated by a private entity under contract with the department or through the use of a public-private partnership or demonstration project.

L.1966, c.301, s.5; amended 1967, c.71, s.1; 1971, c.345; 1972, c.164, s.3; 1979, c.150, s.24; 1979, c.164; 1979, c.388, s.7;1983, c.264, s.8; 1986, c.56, s.1; 1997, c.136, s.10; 2011, c.133, s.1.



Section 27:1A-5.1 - Rail Freight Authority

27:1A-5.1. Rail freight authority

2. The commissioner, pursuant to subsection (i) of section 5 of P.L.1966, c.301 (C.27:1A-5), may:

a. Plan, design, construct, equip, operate, improve and maintain, either directly or by contract with any public or private entity, a railroad, subway, street traction or electric railway, or connecting roadways and facilities for the purpose of carrying freight in this State or between this State and points in other states;

b. Acquire by purchase, condemnation, lease, gift or otherwise, on terms and conditions and in the manner he deems proper, any land or property, real or personal, tangible or intangible, which he may determine is reasonably necessary for the purposes of this section;

c. Lease as lessor, sell or otherwise dispose of, on terms and conditions which he may prescribe as appropriate, real and personal property, including tangible or intangible property and consumable goods; or any interest therein, to any public or private entity in the exercise of his powers and the performance of his duties under this section, and may, in order to provide or encourage adequate and efficient rail freight service, lease or otherwise permit the use or occupancy of property without cost or at a nominal rental;

d. Upon declaration by him that there are no other prospects for competitive bidding, make, negotiate or award any purchase, contract or agreement pursuant to this section without advertisement.

L.1986,c.56,s.2; amended 1997,c.136,s.11.



Section 27:1A-5.2 - Indemnification Of Public Contractors

27:1A-5.2. Indemnification of public contractors
The Commissioner of Transportation, in consultation with the Attorney General, may agree to defend and indemnify any person who, pursuant to a written contract with the Department of Transportation, constructs public works or improvements or provides services to the department for claims, causes of action, demands, costs or judgments against that person arising as a direct result of the contamination of the environment by hazardous substances if the contamination is a direct result of the construction or services. The commissioner shall not agree to indemnify a person unless the commissioner determines that adequate environmental liability insurance is either unavailable to that person in connection with a particular contract or that the cost therefor is prohibitive.

The commissioner is authorized to enter into an agreement to defend and indemnify a person upon the terms and limitations the commissioner deems reasonable and appropriate. The commissioner shall not enter into an agreement after January 1, 1990 to provide legal defense and indemnification to any person pursuant to this section. The commissioner shall not agree to defend or indemnify any person for acts which arise from gross negligence, willful misconduct, fraud, intentional tort, bad faith or criminal wrongdoing or for claims for punitive or exemplary damages.

An agreement to defend and indemnify pursuant to this section does not bar, reduce, limit or affect any remedies which the department may have to enforce its contract or to assert a claim for damages to which the department may be entitled arising out of the person's failure to perform the contract, or for the recovery of funds expended for the defense of a person if the defense was undertaken in response to a claim or cause of action brought against the person which is proven to have arisen from gross negligence, willful misconduct, fraud, intentional tort, bad faith, or criminal misconduct.

No one other than the person performing construction or services pursuant to a written contract with the department has the right to enforce any agreement for defense or indemnification between that person and the commissioner. For purposes of this section, the term "person" means public or private corporations, companies, associations, societies, firms, partnerships, joint stock companies, individuals, public authorities, the United States, the State of New Jersey and any of its political subdivisions or agents. The term "services" means work performed by design or other expert consultants and work or technical functions performed by nonexperts on projects for public works, building or improvements, including work preliminary to construction under a contract and work which results in or from a contract modification. The term "hazardous substances" shall have the same meaning as provided in section 3 of P.L. 1976, c. 141 (C. 58:10-23.11b).

L. 1986, c. 81, s. 1; amended 1987,c.417,s.1.



Section 27:1A-5.3 - Time Limitation

27:1A-5.3. Time limitation
Notwithstanding the time limitation established by section 1 of this act, the commissioner may defend and indemnify any person covered by an agreement which was made by him on or before January 1, 1990.

L. 1986, c. 81, s. 2; amended 1987,c.417,s.2.



Section 27:1A-5.4 - Rules, Regulations

27:1A-5.4. Rules, regulations
The Commissioner of Transportation may adopt rules and regulations to effectuate the purposes of this act.

L. 1986, c. 81, s. 3.



Section 27:1A-5.5 - Transportation Department Responsibility

27:1A-5.5. Transportation Department responsibility
The Commissioner of Transportation shall: a. receive, preserve and make available to engineers, surveyors and others all records relating to bench marks, plane coordinate monuments and triangulation stations provided for by R.S. 51:3-7 to R.S. 51:3-10, inclusive; b. inspect periodically all these marks, monuments and stations, replacing any which may have been destroyed or establishing new ones in lieu thereof; and c. erect new marks, monuments and stations wherever he considers it to be in the public interest to do so.

The commissioner shall establish a schedule of fees to be charged for supplying copies of maps, diagrams and reports and for providing elevations of bench marks, positions of plane coordinate monuments or other geodetic data.

L. 1986, c. 118, s. 1, eff. Oct. 8, 1986.



Section 27:1A-5.6 - Department Authorized To Acquire Lands, Improvements For Airport Purposes

27:1A-5.6. Department authorized to acquire lands, improvements for airport purposes
43. a. Notwithstanding any other provision of law to the contrary, the Department of Transportation and the commissioner thereof are authorized to acquire lands and improvements for airport purposes, in Egg Harbor, Hamilton and Galloway Townships, county of Atlantic, and to convey the same to the South Jersey Transportation Authority for a nominal or other consideration and under other terms and conditions as the commissioner deems appropriate.

b. The department and the commissioner thereof are authorized to expend funds specifically appropriated by P.L.1991, c.185 from the revenues and other funds of the Transportation Trust Fund Authority for the acquisition authorized under subsection a. of this section and also for the planning, engineering, construction, reconstruction, repair and rehabilitation of the transportation project known as the Atlantic City International Airport and related facilities and activities, or a portion thereof, as authorized by section 24 of this act.

L.1991,c.252,s.43.



Section 27:1A-5.7 - Findings, Determinations

27:1A-5.7. Findings, determinations
1. The Legislature finds and determines that:



a. The development of a comprehensive transportation system to serve the needs of the residents of the cities of this State is essential to promoting and maintaining employment opportunities and continued economic development of the cities.

b. Increasingly large numbers of inner city residents are travelling from the cities where entry-level jobs are scarce to the suburbs where these jobs are plentiful on a transportation system organized for the benefit of suburban commuters travelling to work in the cities rather than for the needs of the "reverse commuters" who travel from areas of high unemployment in the cities to suburban areas where there is a shortage of labor.

c. Many professionals and business people living in suburban areas could be attracted back to the cities as part of an urban renaissance in the State if transportation facilities were improved to better serve the needs of the residents of the cities.

d. Stimulating the development of more balanced transportation systems for the purposes described is in the public interest and should be encouraged to aid in preserving and enhancing the economic well-being of the cities of this State.

e. Immediate research and planning is necessary by public transportation officials in the State in order to formulate recommendations for action to assist the State's "reverse commuters" and to insure the continued economic vitality of the cities.

L.1991,c.481,s.1.



Section 27:1A-5.8 - Urban Transportation Supplement To The State Transportation Plan

27:1A-5.8. Urban transportation supplement to the State Transportation Plan
2. The Department of Transportation shall in conjunction with the New Jersey Transit Corporation prepare, or cause to be prepared, an urban transportation supplement to the State Transportation Plan. The supplement shall address the current and projected transportation needs of the Atlantic City, Camden, Elizabeth, Jersey City, Newark, Paterson and Trenton urban areas and shall make recommendations for meeting these needs with particular emphasis on the transportation problems of the State's inner city residents who are employed by or who are seeking employment with employers located in suburban areas of the State.

L.1991,c.481,s.2.



Section 27:1A-5.9 - Transportation Needs And Recommendations

27:1A-5.9. Transportation needs and recommendations
3. The urban transportation supplement to the State Transportation Plan shall include descriptions of the current and projected transportation needs and the plans and recommendations for meeting those needs in the urban areas designated in section 2 of this act. This shall include the nature and extent of public highways, public transportation services and transportation projects which the department recommends for consideration by the Legislature in meeting the needs and projected needs of the designated urban areas and addressing the transportation problems faced by the inner city residents commuting to suburban areas for the purposes of employment.

L.1991,c.481,s.3.



Section 27:1A-5.10 - Consultation With Other Agencies

27:1A-5.10. Consultation with other agencies
4. The Department of Transportation shall consult with the Department of Labor, the Office of State Planning, the New Jersey Commission on Capital Budgeting and Planning and any other federal, State, regional or local agency having an interest in the preparation of the urban transportation supplement to the State Transportation Plan.

L.1991,c.481,s.4.



Section 27:1A-5.11 - Supplement As Added To Other Plans And Law Requirements

27:1A-5.11. Supplement as added to other plans and law requirements
5. The urban transportation supplement to the State Transportation Plan required by this act shall be in addition to the requirements for a master plan imposed by section 22 of P.L.1984, c.73 (C.27:1B-22) and section 5 of P.L.1966, c.301 (C.27:1A-5). The urban transportation supplement to the State Transportation Plan shall also be considered as separate and apart from those transportation plans already required to be prepared by existing metropolitan planning organizations.

L.1991,c.481,s.5.



Section 27:1A-5.12 - Completion Of Supplement, Updates

27:1A-5.12 Completion of supplement, updates
6. The urban transportation supplement to the State Transportation Plan shall be completed within 12 months of the effective date of this act and submitted to New Jersey Commission on Capital Budgeting and Planning, the Chairman of the Senate Transportation and Public Utilities Committee and the Chairman of the Assembly Transportation Committee. The supplement shall relate to the overall State Transportation Plan. The transportation problems of the urban areas shall be addressed in each urban area and in relation to the State transportation system. The supplement shall be updated by the Department of Transportation as a supplement to each five-year State Transportation Plan.

L.1991,c.481,s.6.



Section 27:1A-5.13 - Powers Of Commissioner Concerning Park-and-ride Facilities

27:1A-5.13. Powers of commissioner concerning park-and-ride facilities
1. The Commissioner of Transportation may, pursuant to subsection (b) of section 5 of P.L.1966, c.301 (C.27:1A-5):

a. Acquire by purchase, condemnation, lease, gift or otherwise, on terms and conditions and in the manner the commissioner deems proper, any land or property, real or personal, tangible or intangible, for the purpose of establishing a park-and-ride lot or facility;

b. Plan, design, construct, equip, operate, improve or maintain, either directly or by contract with any public or private entity, a park-and-ride lot or facility;

c. Approve a park-and-ride lot or facility for use in whole or in part for public park-and-ride purposes, provided that there is a written agreement between the commissioner and the owner of the lot or facility in which the owner agrees to the use of the lot or facility for public park-and-ride purposes.

Nothing in this section may be construed as affecting the power or authority of any public or private entity to establish a park-and-ride lot or facility without the approval of the commissioner to the extent otherwise provided or permitted by law.

L.1993,c.231,s.1.



Section 27:1A-5.14 - Defense, Indemnification Of Owner, Operator

27:1A-5.14. Defense, indemnification of owner, operator
2. The Commissioner of Transportation, or the commissioner's designee, may agree to defend and indemnify any person, who, pursuant to a written agreement with the commissioner entered into pursuant to subsection c. of section 1 of this amendatory and supplementary act, owns, operates, or maintains an approved park-and-ride lot or facility, against claims, causes of action, demands, costs or judgments against that person arising as a direct result of the operation, ownership or maintenance of that approved park-and-ride lot or facility. The commissioner is authorized to reach an agreement to defend and indemnify a person upon the terms and limitations the commissioner deems reasonable and appropriate.

An agreement to defend and indemnify pursuant to this section does not bar, reduce, limit or affect any remedies which the commissioner may have to enforce the commissioner's agreement or to assert a claim for damages to which the commissioner may be entitled arising out of the person's failure to perform the agreement, or for the recovery of funds expended for the defense of a person if the defense was undertaken in response to a claim or cause of action brought against the person which is proven to have arisen from gross negligence, willful misconduct, fraud, intentional tort, bad faith, or criminal conduct.

No one other than the person owning, operating, or maintaining the approved park-and-ride lot or facility pursuant to an agreement with the commissioner has the right to enforce any agreement for defense or indemnification between that person and the commissioner.

L.1993,c.231,s.2.



Section 27:1A-5.15 - Inventory Of Certain State-owned Properties, Preparation

27:1A-5.15. Inventory of certain State-owned properties, preparation

1. The Department of Transportation shall annually prepare, and submit to the Governor and the Legislature, an inventory of the properties owned by the State of New Jersey and held for transportation projects which are not under construction. The inventory shall include the location and size of the property, the date and cost of acquisition, the purpose for which the land was acquired and the reasons why the property has not been used for that purpose.

L.1997,c.4,s.1.



Section 27:1A-5.16 - Blue Star Memorial Highway Council.

27:1A-5.16 Blue Star Memorial Highway Council.
1. a. The Legislature finds that the Blue Star Memorial Highway Council was created by Joint Resolution No. 13, approved October 6, 1948, to plan for and advise the State Highway Department, now the Department of Transportation, concerning the development of the landscaping, arboreal ornamentation, and incidental facilities of the Blue Star Memorial Highway system. The New Jersey Department of Transportation, in cooperation with the Garden Club of New Jersey, landscapes, plants, and maintains the roadsides of Blue Star Memorial Highways. These highways serve as living memorials in tribute to the men and women of New Jersey who have served in the armed forces.

Therefore, the Legislature declares that the time has come to incorporate the council within the permanent statutes, update the membership of the Council to reflect current State department designations, and include an officer or employee of the Department of Military and Veterans' Affairs as a member of the council in place of an officer and employee of the Department of Health.

b.There is hereby established in the Department of Transportation a Blue Star Memorial Highway Council that shall consist of seven members, each of whom shall be appointed by the Governor.

One of the members shall be designated by the Governor from the officers and employees of the Department of Transportation, one from among the officers and employees of the Department of Environmental Protection, and one from among the officers and employees of the Department of Military and Veterans' Affairs, each of whom shall serve at the pleasure of the Governor.

The remaining four members of the council shall be appointed by the Governor from among the persons recommended to the Governor for appointment to the council by the Garden Club of New Jersey, each of whom shall serve for a period of four years and until his or her successor is appointed and has qualified, and each of whom shall be eligible for reappointment to membership of the council.

c.The Blue Star Memorial Highway Council shall plan for and advise the Department of Transportation concerning the development of the landscaping, arboreal ornamentation, and incidental facilities of the Blue Star Memorial Highway system.

L.1999,c.120,s.1.



Section 27:1A-5.17 - Tolls Not Imposed On Portions Of Route 42 Under Jurisdiction Of South Jersey Transportation Authority

27:1A-5.17. Tolls not imposed on portions of Route 42 under jurisdiction of South Jersey Transportation Authority
1.Notwithstanding any other provision of law, rule or regulation to the contrary, whenever the department transfers jurisdiction of State Highway Route No. 42, or a portion thereof, to the South Jersey Transportation Authority, the department shall provide that after the transfer of such highway, or portion thereof, the highway shall remain forever free of tolls or other charges. The department shall cause a statement containing the conditions of the transfer, including a prohibition of the imposition of tolls or other charges for use of the highway, to be attached to and recorded with the deed of the land. These restrictions and conditions shall run with the land and shall be binding upon the landowner and every successor in interest thereto.

L.1999,c.261,s.1.



Section 27:1A-5.18 - Property Of Department Of Transportation, Storage, Handling Of Radioactive-contaminated Material Prohibited; Exceptions.

27:1A-5.18 Property of Department of Transportation, storage, handling of radioactive-contaminated material prohibited; exceptions.

1. a. Notwithstanding the provision of any law, rule or regulation to the contrary, the Commissioner of Transportation shall not permit any property of the Department of Transportation to be used for the storage or handling of radioactive-contaminated material.

b.Nothing in this act shall be construed as prohibiting the department from engaging in any activity on department property for which there is appropriate regulatory oversight.

L.2000,c.7,s.1.



Section 27:1A-5.19 - Report Of Motor Vehicle Accidents Involving Cellular Telephone Use.

27:1A-5.19 Report of motor vehicle accidents involving cellular telephone use.

1.The Commissioner of Transportation shall annually compile and make available to the public information submitted to the Division of Motor Vehicles, pursuant to R.S.39:4-131, concerning cellular telephones in motor vehicles involved in traffic accidents. The report shall note whether the operator of the motor vehicle was using a cellular telephone when the accident occurred.

L.2001,c.161,s.1.



Section 27:1A-5.20 - Legal Commuter Transportation Services; Public Awareness Campaign Established.

27:1A-5.20 Legal commuter transportation services; public awareness campaign established.
1. a. The Commissioner of Transportation shall establish a public awareness campaign to inform the general public about legal commuter transportation services and to improve public awareness of safe, reliable transportation alternatives available to the residents of New Jersey. The commissioner shall work in conjunction with the Transportation Management Association Council of New Jersey as practical. The campaign shall include, but not be limited to, the dissemination of information relating to the provision of legal commuter transportation services, alternative transportation services available throughout the State, the importance of public safety on roads and highways, and resources for the general public to obtain more information on commuter transportation services.

b.The commissioner shall, at a minimum:

(1)provide for the development of printed educational materials and public service announcements in English and Spanish; and

(2)prepare information for distribution to the public, through a variety of entities, including, but not limited to, local transportation management associations, places of business, libraries, community centers, other community-based outreach programs and organizations, and the Department of Transportation's official website.

L.2007,c.12,s.1.



Section 27:1A-5.21 - Evaluation Of Campaign; Report To Legislature.

27:1A-5.21 Evaluation of campaign; report to Legislature.
2.The Commissioner of Transportation shall evaluate the campaign established by this act and shall report to the Legislature and the Governor within 18 months of the date the campaign becomes operational as to the effectiveness of the campaign in providing information relating to legal commuter transportation services and in improving safety on the roads and public highways in this State, along with recommendations as to whether the campaign should be continued, modified or expanded.

L.2007,c.12,s.2.



Section 27:1A-5.22 - Annual Transportation Capital Program, Information Posted On Dot Website.

27:1A-5.22 Annual Transportation Capital Program, information posted on DOT website.

1.The Department of Transportation shall provide access to comprehensive information related to the Annual Transportation Capital Program on its website. The information available on the website shall, include, but not be limited to: the Annual Transportation Capital Program and Five-Year Capital Plan; the New Jersey Transportation Trust Fund Authority's financial plan; the Statewide Capital Investment Strategy; the State Transportation Improvement Program; New Jersey Transit Corporation's capital lease financing program; information on contractual payments made to the State or the New Jersey Transportation Trust Fund Authority by the New Jersey Turnpike Authority to fund the Annual Transportation Capital Program; information on contractual payments made to the State or the New Jersey Transportation Trust Fund Authority by the South Jersey Transportation Authority to fund the Annual Transportation Capital Program; information on Port Authority of New York and New Jersey reimbursement for projects in the Annual Transportation Capital Program; information on annual federal reimbursements related to the current and prior year Transportation Capital Program; the use of monies from the General Fund for the New Jersey Transportation Trust Fund as projected in the Annual Transportation Capital Program; the Financial Policy Review Board's State of the Condition of Transportation Financing certification and any corrective action plans related thereto; and any other information that the commissioner deems relevant to providing transparency with regard to the Annual Transportation Capital Program and the financing thereof. Information available on the Department's website related to the Annual Transportation Capital Program shall be updated on a regular basis as may be appropriate, but all information shall be reviewed and updated at least annually.

L.2013, c.252, s.1.



Section 27:1A-6 - Organization Of Department; Delegation Of Powers; Absence, Disability, Death Or Resignation Of Commissioner

27:1A-6. Organization of department; delegation of powers; absence, disability, death or resignation of commissioner
(a) The commissioner shall organize the department and establish therein such divisions as he may deem necessary and expedient. He may formulate and adopt rules and regulations and prescribe duties for the efficient conduct of the business, work and general administration of the department, its officers and employees. In addition, the commissioner may delegate to subordinate officers or employees in the department such of his powers as he may deem desirable, to be exercised under his supervision and direction.

(b) The commissioner shall designate any officer or employee in the department to perform all of the powers, functions and duties of the commissioner during the absence or disability of the commissioner. Such designation shall be subject to the approval of the Governor, and shall be in writing and filed with the Secretary of State. In the event that the commissioner shall die, resign or be removed from his office or become disqualified to execute the duties of his office or a vacancy shall occur in the office of commissioner for any cause whatever, the person designated as aforesaid shall have and exercise the powers and perform the functions, powers and duties of the commissioner until the successor of the commissioner is appointed and shall qualify.

L.1966, c. 301, s. 6.



Section 27:1A-7 - Grants; Application And Acceptance; Expenditure

27:1A-7. Grants; application and acceptance; expenditure
The commissioner may apply for and accept on behalf of the State any grants from the Federal Government or any agency thereof, or from any foundation, corporation, association or individual, and may comply with the terms, conditions and limitations thereof, for any of the purposes of the department. Any money so received may be expended by the department, subject to any limitations imposed in such grants to effect any of the purposes of the department, as the case may be, upon warrant of the Director of the Division of Budget and Accounting of the Department of the Treasury on vouchers certified and approved by the commissioner. The power herein granted shall be in addition to and shall in no way limit the authority granted to the commissioner by chapter 8 of Title 27 or other existing law.

L.1966, c. 301, s. 7.



Section 27:1A-8 - Assistant Commissioners

27:1A-8. Assistant commissioners
(a) The commissioner shall be assisted in the performance of his duties by three assistant commissioners, an Assistant Commissioner for Transportation Services and Planning, an Assistant Commissioner for Engineering and Operations, and an Assistant Commissioner for Finance and Administration. Each assistant commissioner shall be appointed by and shall serve at the pleasure of the commissioner and until his successor has been appointed and qualified.

(b)The Assistant Commissioner for Transportation Services and Planning shall be a person qualified by training and experience relating to transportation planning and the development of policy in the various modes of transportation services in the State.

(c)The Assistant Commissioner for Engineering and Operations shall be a professional engineer qualified by training and experience in the design, construction and maintenance of highways, bridges, and other transportation facilities. He shall also serve as the State Highway Engineer.



Section 27:1A-10 - Assistants To Assistant Commissioner For Engineering And Operations; State Highway Engineer; Deputy; Chief Engineers; Appointment; Qualifications; Salary

27:1A-10. Assistants to assistant commissioner for engineering and operations; state highway engineer; deputy; chief engineers; appointment; qualifications; salary
(a) The commissioner shall appoint as assistants to the Assistant Commissioner for Engineering and Operations--State Highway Engineer, a Deputy State Highway Engineer and two chief engineers: for design and for construction and maintenance, respectively. The Deputy State Highway Engineer and each chief engineer shall serve at the pleasure of the commissioner and until his successor has been appointed and qualified.

(b) The qualifications for the Deputy State Highway Engineer and the chief engineers shall be the same as those prescribed for the Assistant Commissioner for Engineering and Operations State Highway Engineer.

(c) The Deputy State Highway Engineer and the chief engineers shall receive such salary as established by the commissioner with the approval of the President of the Civil Service Commission and the Director of the Division of Budget and Accounting, which salary shall be not in excess of comparable salaries established by P.L. 1969, c. 194 (C. 52:14-15.104).

L.1966, c. 301, s. 10. Amended by L.1972, c. 164, s. 6; L.1984, c. 162, s. 2, eff. Oct. 10, 1984.



Section 27:1A-11 - Termination Of Employment Of Personnel Holding Office On Effective Date Of Act

27:1A-11. Termination of employment of personnel holding office on effective date of act
The persons in office as State Highway Engineer, assistant State Highway Engineers, Director of Planning, and Director of Administration on the effective date of this amendatory act shall continue to hold their respective offices under the new titles established by this amendatory act until their respective successors are appointed and have qualified.

L.1966, c. 301, s. 11. Amended by L.1972, c. 164, s. 7.



Section 27:1A-12 - Deputy Commissioner; Appointment; Term Of Office; Powers And Duties; Compensation

27:1A-12. Deputy commissioner; appointment; term of office; powers and duties; compensation
To assist the commissioner in the performance of his duties, the commissioner may appoint a deputy commissioner who shall also serve as executive director. The deputy commissioner shall serve at the pleasure of the commissioner and until his successor has been appointed and qualified and shall have such powers and duties as may be delegated to him by the commissioner from time to time. The deputy commissioner shall receive such salary as may be established by the commissioner with the approval of the President of the Civil Service Commission and the Director of the Division of Budget and Accounting.

L.1966, c. 301, s. 12. Amended by L.1972, c. 164, s. 8; L.1974, c. 43, s. 1, eff. June 21, 1974; L.1984, c. 162, s. 3, eff. Oct. 10, 1984.



Section 27:1A-13 - Director Of Planning And Research And Deputy Executive Director; Appointment; Qualifications; Salary; Assistants

27:1A-13. Director of planning and research and deputy executive director; appointment; qualifications; salary; assistants
(a) The commissioner shall be assisted in the performance of his duties relating to transportation planning and research by a Director of Planning and Research who shall be appointed by the commissioner and serve at his pleasure.

The Director of Planning and Research shall be qualified by training and experience to perform the duties of his office, and shall receive such salary as may be established by the commissioner with the approval of the Director of the Division of Budget and Accounting subject to the availability of funds.

(b) The commissioner may also appoint a deputy executive director to serve at his pleasure as assistant to the executive director in the performance of general administrative duties as may be assigned. The deputy executive director shall be a person qualified by training and actual experience in public administration to perform the duties of his office, and shall receive such salary as may be established by the commissioner with the approval of the President of the Civil Service Commission and the Director of the Division of Budget and Accounting, subject to the availability of funds.

(c) The commissioner shall be assisted in the performance of his duties relating to coordinating the various modes of transportation and maximizing resources for the movement of people and goods by a Director of Modal Transportation Services who shall be appointed by the commissioner and serve at his pleasure. The Director of Modal Transportation Services shall be qualified by training and experience to perform the duties of his office and shall receive such salary as may be established by the commissioner with the approval of the President of the Civil Service Commission and the Director of the Division of Budget and Accounting, subject to the availability of funds.

(d) The commissioner shall be assisted in the performance of his duties relating to the promotion and regulation of aeronautics by a Director of Aeronautics who shall be appointed by the commissioner and serve at his pleasure. The Director of Aeronautics shall be qualified by training and experience to perform the duties of his office and shall receive such salary as may be established by the commissioner with the approval of the President of the Civil Service Commission and the Director of the Division of Budget and Accounting, subject to the availability of funds.

L.1966, c. 301, s. 13. Amended by L.1972, c. 164, s. 9; L.1984, c. 162, s. 4, eff. Oct. 10, 1984.



Section 27:1A-14 - Rights And Protections Of Appointees Holding Positions In State Classified Service

27:1A-14. Rights and protections of appointees holding positions in state classified service
In the event that the deputy commissioner, Assistant Commissioner for Transportation Services and Planning, the Assistant Commissioner for Engineering and Operations, the Assistant Commissioner for Finance and Administration, the Director of Transportation Planning and Research, the deputy executive director, the Director of Modal Transportation Services, the Director of Aeronautics, the Director of Regulatory Affairs, the Director of Policy Analysis and Governmental Affairs, the Director of Waterborne Transportation, the Deputy State Highway Engineer or the chief engineers are appointed from persons holding positions in the classified service of the State, they shall retain, during their tenure in such positions, any rights or protection provided them by Title 11, Civil Service, of the Revised Statutes or any pension law or retirement system.

L.1966, c. 301, s. 14. Amended by L.1972, c. 164, s. 10; L.1984, c. 162, s. 5, eff. Oct. 10, 1984.



Section 27:1A-28 - Repealer

27:1A-28. Repealer
Chapter 88 of the laws of 1964 is hereby repealed.

This repealer shall not in any way affect any contracts, agreements, determinations, order, rules or regulations heretofore made or promulgated, as the case may be, by the Highway Commissioner pursuant to any authority heretofore granted but such contracts, agreements, determinations, orders, rules and regulations shall continue with full force and effect until otherwise amended, repealed or terminated in accordance with the terms thereof or pursuant to the provisions of this act.

In addition, an agreement between the Highway Commissioner and the Delaware River Port Authority dated January 11, 1965, pursuant to which the New Jersey Highway Department is required to make an annual financial contribution for the maintenance and operation of ferry service between Chester, Pennsylvania and Bridgeport, New Jersey, shall remain in effect until such time as the proposed bridge between these points is completed and operating.

L.1966, c. 301, s. 28.



Section 27:1A-33 - Transfer Of Functions, Powers And Duties Of Existing Authorities To Department Of Transportation

27:1A-33. Transfer of functions, powers and duties of existing authorities to department of transportation
The New Jersey Turnpike Authority, the New Jersey Expressway Authority and the New Jersey Highway Authority in the State Highway Department, together with all of their functions, powers and duties, are continued as bodies politic and corporate, with corporate succession, but such authorities are transferred to the Department of Transportation established hereunder. The persons in office as members of said authorities on the effective date of this act shall continue to hold their respective offices for the periods of their respective terms which remain unexpired on the effective date of this act and until their respective successors are appointed and have qualified.

L.1966, c. 301, s. 33.



Section 27:1A-34 - Appropriations

27:1A-34. Appropriations
All appropriations and other moneys available and to become available to any department, division, bureau or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Transportation, are hereby transferred to the Department of Transportation established hereunder, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1966, c. 301, s. 34.



Section 27:1A-35 - Transfer Of Employees To Department Of Transportation

27:1A-35. Transfer of employees to department of transportation
Such employees of any department, commission, council, board, authority, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Transportation or to any office, authority or agency designated, continued or constituted therein, as the Commissioner of Transportation may determine are needed for the proper performance of the functions and duties imposed upon the Department of Transportation, or such office, authority or agency therein, are hereby transferred to the department, office, authority or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1966, c. 301, s. 35.



Section 27:1A-36 - Tenure Rights, Rights Or Protection Under Pension Law Or Retirement System

27:1A-36. Tenure rights, rights or protection under pension law or retirement system
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11, Civil Service, of the Revised Statutes, or under any pension law or retirement system.

L.1966, c. 301, s. 36.



Section 27:1A-37 - Transfer Of Files, Books, Papers, Etc., To Department Of Transportation

27:1A-37. Transfer of files, books, papers, etc., to department of transportation
All files, books, papers, records, equipment and other property of any department, commission, council, board, office, authority or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Transportation or to any office, authority or agency designated, continued or constituted hereunder, shall upon the effective date of this act be transferred to the department, office, authority or agency to which such assignment or transfer has been made hereunder.

L.1966, c. 301, s. 37.



Section 27:1A-38 - Continuation Of Rules And Regulations Transferred To Department Of Transportation

27:1A-38. Continuation of rules and regulations transferred to department of transportation
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Transportation or to any officer, authority or agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1966, c. 301, s. 38.



Section 27:1A-39 - Actions Or Proceedings Pending On Effective Date Of Act

27:1A-39. Actions or proceedings pending on effective date of act
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Transportation or to any officer, authority or agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, officer, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, commission, council, board, officer, authority or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Transportation or to any officer, authority or agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, commission, council, board, officer, authority or other agency on the effective date of this act shall be continued by the department, officer, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1966, c. 301, s. 39.



Section 27:1A-40 - Reports And Certifications; Filing

27:1A-40. Reports and certifications; filing
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the department, board, division, commission, office or officer, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department, officer or agency to which such assignment or transfer has been made hereunder.

L.1966, c. 301, s. 40.



Section 27:1A-41 - Repealer

27:1A-41. Repealer
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1966, c. 301, s. 41.



Section 27:1A-42 - Severability

27:1A-42. Severability
If any provision of this act or the application thereof to any person or circumstances or the exercise of any power or authority thereunder is held invalid or contrary to law, such holding shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or applications or affect other exercises of power or authority under said provisions not contrary to law and to this end the provisions of this act are declared to be severable.

L.1966, c. 301, s. 42.



Section 27:1A-43 - Legislative Findings

27:1A-43. Legislative findings
The Legislature hereby finds and declares that the administration, development and enforcement of laws and regulations relating to traffic, and the regulation and control of the character, type, location, placing and operation of all official traffic control devices on the streets, highways and public places in New Jersey require co-ordination and co-operation between the State and individual local authorities; that although there should be a general, State-wide policy concerning the movement of traffic and traffic control devices, that policy should be sufficiently flexible to take into account such factors as aesthetics, practicability and community interests, and should permit a consideration of particular circumstances in individual municipalities; and that it is the purpose of this act to provide for the efficient formulation of such a flexible State-wide policy concerning the movement of traffic and traffic control devices in the public interest.

L.1969, c. 65, s. 1.



Section 27:1A-44 - Director Of The Division Of Motor Vehicles; Powers And Duties Transferred

27:1A-44. Director of the division of motor vehicles; powers and duties transferred
All the powers and duties heretofore exercised and performed by the Director of the Division of Motor Vehicles in the State Department of Law and Public Safety pursuant to the provisions of article 2, article 13, article 16, article 17, and article 21 inclusive, of chapter 4 of Title 39 of the Revised Statutes, and section 42 of P.L.1951, chapter 23 (C. 39:4-85.1), P.L.1960, chapter 100 (C. 39:4-98.1), section 62 of P.L.1951, chapter 23 (C. 39:4-120.1), section 39:4-124 of the Revised Statutes, sections 1 and 3 of P.L.1948, chapter 342 (C. 39:4-138.1 and 39:4-138.2), P.L.1941, chapter 345 (C. 39:4-183.1 to 39:4-183.25), section 96 of P.L.1951, chapter 23 (C. 39:4-183.22a), section 99 of P.L.1951, chapter 23 (C. 39:4-183.26), sections 100 to 106 of P.L.1951, chapter 23 (C. 39:4-191.1 to 39:4-191.6), sections 107 to 109 of P.L.1951, chapter 23 (C. 39:4-196.1 to 39:4-196.3), section 111 of P.L.1951, chapter 23 (C. 39:4-197.1), P.L.1957, chapter 69 (C. 39:4-197.2), P.L.1964, chapter 131 (C. 39:4-197.3), section 118 of P.L.1951, chapter 23 (C. 39:4-199.1), and sections 114 and 115 of P.L.1951, chapter 23 (C. 39:4-201.1 and 39:4-201.2), are hereby transferred to and vested in the Commissioner of Transportation of the Department of Transportation.

L.1969, c. 65, s. 2.



Section 27:1A-45 - Appropriations And Other Moneys Transferred From Division Of Motor Vehicles To Department Of Transportation

27:1A-45. Appropriations and other moneys transferred from division of motor vehicles to department of transportation
All appropriations and other moneys available and to become available to the Division of Motor Vehicles from the functions, powers and duties which have been herein transferred to the Department of Transportation, are hereby transferred to the Department of Transportation and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1969, c. 65, s. 3.



Section 27:1A-46 - Transfer Of Employees To Department Of Transportation

27:1A-46. Transfer of employees to department of transportation
Such employees of the Division of Motor Vehicles the functions, powers and duties of whom have been herein transferred to the Department of Transportation, as the Commissioner of Transportation may determine are needed for the proper performance of the functions and duties imposed upon the Department of Transportation are hereby transferred to the Department of Transportation to which such functions, powers, and duties have been herein transferred.

L.1969, c. 65, s. 4.



Section 27:1A-47 - Tenure Rights; Rights Under Civil Service Law

27:1A-47. Tenure rights; rights under civil service law
Nothing in this act shall be constructed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1969, c. 65, s. 5.



Section 27:1A-48 - Files, Books, Papers, Records, Equipment And Other Property Transferred To Department Of Transportation

27:1A-48. Files, books, papers, records, equipment and other property transferred to department of transportation
All files, books, papers, records, equipment and other property of the Division of Motor Vehicles in the Department of Law and Public Safety relating to the functions, powers and duties which have been herein transferred to the Department of Transportation, shall upon the effective date of this act be transferred to the Department of Transportation.

L.1969, c. 65, s. 6.



Section 27:1A-49 - Orders, Rules And Regulations; Continuation

27:1A-49. Orders, rules and regulations; continuation
This act shall not affect the orders, rules and regulations heretofore made or promulgated by the Division of Motor Vehicles in the Department of Law and Public Safety relating to the functions, powers and duties which have been herein transferred to the Department of Transportation; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1969, c. 65, s. 7.



Section 27:1A-50 - Actions Or Proceedings Pending On Effective Date Of This Act

27:1A-50. Actions or proceedings pending on effective date of this act
This act shall not affect actions or proceedings, civil or criminal, brought by or against the Division of Motor Vehicles in the Department of Law and Public Safety relating to the functions, powers and duties which have been herein transferred to the Department of Transportation, and pending on the effective date of this act, but such actions or proceedings may be prosecuted in the same manner and to the same effect by the Department of Transportation as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, the Division of Motor Vehicles in the Department of Law and Public Safety relating to the functions, powers and duties which have been herein transferred to the Department of Transportation, and all such matters or proceedings pending before such Division of Motor Vehicles in the Department of Law and Public Safety on the effective date of this act shall be continued by the Department of Transportation, as if the foregoing provisions had not taken effect.

L.1969, c. 65, s. 8.



Section 27:1A-51 - Reports, Certifications, Applications Or Requests Relating To Transferred Powers Or Duties; Filing With Department Of Transportation

27:1A-51. Reports, certifications, applications or requests relating to transferred powers or duties; filing with department of transportation
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the Division of Motor Vehicles in the Department of Law and Public Safety, relating to those powers and duties which are herein transferred to the Department of Transportation, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the Department of Transportation to which such transfer has been made hereunder.

L.1969, c. 65, s. 9.



Section 27:1A-52 - Transfer Of Functions, Powers And Duties Of Division Of Taxation With Respect To Outdoor Advertising Act To Department Of Transportation

27:1A-52. Transfer of functions, powers and duties of division of taxation with respect to Outdoor Advertising Act to department of transportation
All the functions, powers and duties of the Division of Taxation in the Department of the Treasury with respect to the administration of the "Outdoor Advertising Act," P.L.1959, c. 191 (C. 54:40-50, et seq.), are transferred to and shall be exercised and performed by the Department of Transportation through an appropriate organizational unit to be established by the Commissioner of Transportation.

L.1972, c. 40, s. 1, eff. July 1, 1972.



Section 27:1A-53 - Transfer Of Appropriations, Grants And Other Moneys

27:1A-53. Transfer of appropriations, grants and other moneys
All appropriations, grants and other moneys available and to become available to the Division of Taxation with respect to the administration of the "Outdoor Advertising Act," the functions, powers and duties of which have been herein transferred to the Department of Transportation are hereby transferred to the Department of Transportation and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by law.

L.1972, c. 40, s. 2, eff. July 1, 1972.



Section 27:1A-54 - Transfer Of Employees

27:1A-54. Transfer of employees
Such employees of the Division of Taxation assigned to the administration of the "Outdoor Advertising Act" prior to the reorganization of the division, the functions, powers and duties of which have been transferred to the Department of Transportation are hereby transferred to the Department of Transportation subject to the approval of the Director, Division of Taxation and the Commissioner of Transportation.

L.1972, c. 40, s. 3, eff. July 1, 1972.



Section 27:1A-55 - Employment Rights; Effect Of Act

27:1A-55. Employment rights; effect of act
Nothing in this act shall be construed to deprive any person of any tenure rights or of any rights or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1972, c. 40, s. 4, eff. July 1, 1972.



Section 27:1A-56 - Transfer Of Files, Books, Property, Etc.

27:1A-56. Transfer of files, books, property, etc.
All files, books, papers, records, equipment and other property of the Division of Taxation pertaining to the administration of the "Outdoor Advertising Act" the functions, powers, and duties of which have been herein transferred to the Department of Transportation shall upon the effective date of this act be transferred to the Department of Transportation.

L.1972, c. 40, s. 5, eff. July 1, 1972.



Section 27:1A-57 - Continuation Of Orders, Rules And Regulations

27:1A-57. Continuation of orders, rules and regulations
This act shall not affect the orders, rules and regulations heretofore made or promulgated by the Division of Taxation, the functions, powers and duties of which have been herein transferred to the Department of Transportation; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1972, c. 40, s. 6, eff. July 1, 1972.



Section 27:1A-58 - Actions, Proceedings, Orders Or Recommendations Pending On Effective Date Of Act

27:1A-58. Actions, proceedings, orders or recommendations pending on effective date of act
This act shall not affect actions or proceedings, civil or criminal, brought by or against the Division of Taxation, or the director thereof, the functions, powers and duties of which have been herein transferred to the Department of Transportation, but such actions and proceedings may be prosecuted or defended in the same manner and to the same effect by the Department of Transportation, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, the Division of Taxation, the functions, powers and duties of which have been herein transferred to the Department of Transportation, and all such matters or proceedings pending before the Division of Taxation on the effective date of this act shall be continued by the Department of Transportation as if the foregoing provisions had not taken effect.

L.1972, c. 40, s. 7, eff. July 1, 1972.



Section 27:1A-59 - Reports, Certifications, Applications Or Requests Relating To Transferred Powers Or Duties; Filing With Department Of Transportation

27:1A-59. Reports, certifications, applications or requests relating to transferred powers or duties; filing with department of transportation
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the Division of Taxation whose powers and duties respecting the administration of the "Outdoor Advertising Act" are herein transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the Department of Transportation.

L.1972, c. 40, s. 8, eff. July 1, 1972.



Section 27:1A-60 - Reference To Division Of Taxation Or Its Director As Reference To Department Of Transportation Or Its Commissioner

27:1A-60. Reference to division of taxation or its director as reference to department of transportation or its commissioner
With respect to the functions, powers and duties pertaining to the administration of the "Outdoor Advertising Act" ^1^ hereby transferred to the Department of Transportation, whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Division of Taxation or the director thereof or the Outdoor Advertising Tax Bureau, the same shall mean and refer to the Department of Transportation and the commissioner thereof.

L.1972, c. 40, s. 9, eff. July 1, 1972.



Section 27:1A-61 - Supersedure Of Inconsistent Acts

27:1A-61. Supersedure of inconsistent acts
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistencies, superseded and shall be deemed inoperative.

L.1972, c. 40, s. 10, eff. July 1, 1972.



Section 27:1A-62 - Transfer Of Functions, Powers And Duties Of Board Of Public Utility Commissioners With Respect To Railroad Grade Crossings And Bridges To Commissioner And Department Of Transportation

27:1A-62. Transfer of functions, powers and duties of board of public utility commissioners with respect to railroad grade crossings and bridges to commissioner and department of transportation
The functions, powers and duties of the Board of Public Utility Commissioners with respect to elimination and regulation of railroad grade crossings and protective devices in connection therewith and the regulation of bridges or passages over or under any railroad or right-of-way pursuant to R.S. 48:2-28, R.S. 48:2-29, and articles 10, 11 and 12 of chapter 12 of Title 48 of the Revised Statutes are transferred to and shall be exercised and performed by the Commissioner and Department of Transportation.

L.1972, c. 169, s. 1, eff. Nov. 3, 1972.



Section 27:1A-63 - Method Of Transfer

27:1A-63. Method of transfer
The transfer directed by this act shall be made pursuant to the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 169, s. 2, eff. Nov. 3, 1972.



Section 27:1A-64 - Findings, Declarations

27:1A-64. Findings, declarations
1.The Legislature hereby finds and declares that:

a.Many senior citizens and handicapped citizens of this State must depend on public transportation facilities to obtain the necessities of life, such as food, clothing and medical services, and to visit their families and friends; ready access to transportation services is thus essential to their health, safety and welfare.

b.Many senior citizens and handicapped citizens live on fixed or limited incomes, and the high cost of transportation services thus makes it difficult for them to take advantage of such services.

c.(Deleted by amendment, P.L.1999, c.179).

d.(Deleted by amendment, P.L.1999, c.179).

e.It is therefore a valid public purpose, and in the best interest of all the people of this State, to provide for reduced bus and rail fares for senior citizens and handicapped citizens at State expense.

L. 1973, c.126, s.1; amended 1975, c.271, s.1; 1999, c.179, s.1.



Section 27:1A-65 - Definitions

27:1A-65. Definitions
For the purposes of this act, unless the context clearly indicates otherwise:

a. "Commissioner" means the Commissioner of Transportation; provided, however, that he may delegate any of his powers or duties under this act to any subordinate division, agency or employee of the Department of Transportation or to the New Jersey Transit Corporation.

b. "Carrier" means any individual, copartnership, association, corporation, joint stock company, public agency, trustee or receiver operating motor buses or rail passenger service on established routes within this State or between points in this State and points in adjacent states.

c. "Motor bus" means "autobus" as defined in R.S. 48:4-1, and includes those autobuses, commonly called jitneys, as defined in R.S. 48:16-23.

d. "Offpeak times" means the hours from 9:30 a.m. to 4 p.m. and from 7 p.m. to 6 a.m. during the weekdays, and all day on Saturdays, Sundays and holidays.

e. "Senior citizen" means any individual 62 years of age or over.

f. "Handicapped citizen" means any individual who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, is unable without special facilities or special planning or design to utilize mass transportation facilities and services as effectively as persons who are not so affected.

L.1973, c. 126, s. 2, eff. May 10, 1973. Amended by L.1975, c. 271, s. 2, eff. Jan. 8, 1976; L.1979, c. 150, s. 25, eff. July 17, 1979.



Section 27:1A-66 - Motorbus, Rail Passenger Service For Senior, Handicapped Citizens At All Times; Exceptions

27:1A-66. Motorbus, rail passenger service for senior, handicapped citizens at all times; exceptions
3.The Commissioner of Transportation is hereby authorized and directed to establish and implement within 180 days of the effective date of P.L.1999, c.179 (C.27:1A-64 et al.) a program to provide motor bus and rail passenger service for senior citizens during offpeak times and to provide motor bus and rail passenger service for senior citizens age 65 and older and handicapped citizens at all times bus or rail service is offered, on regular routes of carriers within the State or between points in this State and points in adjacent states at one-half of the regular adult rates of fare as set forth in the tariffs of carriers filed with the Interstate Commerce Commission, Board of Public Utilities or the Department of Transportation, except that the reduced fare shall not be available to senior citizens and handicapped citizens traveling on commuter railroad trains operated during peak times which have been designated by the New Jersey Transit Corporation as ineligible for round trip excursion fares. The commissioner may take such action as he deems necessary to implement this program, including contracts with carriers for the provision of transportation services under this program, purchase of regular tickets and resale to senior citizens and handicapped citizens at one-half the ordinary fare, or direct payments to carriers for services provided to senior citizens and handicapped citizens under this program. Where carriers may be entitled to receive or do receive funds from sources other than the Department of Transportation for provision of service to senior citizens and handicapped citizens, reimbursement payments which may be made by the Department of Transportation to the carriers may be adjusted accordingly.

L.1973, c.126, s.3; amended 1975, c.271, s.3; 1999, c.179, s.2.



Section 27:1A-67 - Procedures For Establishment Of Program

27:1A-67. Procedures for establishment of program
In establishing this program, the commissioner shall, after consulting with the Commissioner of Community Affairs, the New Jersey State Commission on Aging and the Board of Public Utility Commissioners, establish uniform procedures for:

a. Determining the eligibility of persons to receive the reduced fares provided pursuant to this act;

b. Making such reduced fares available to eligible persons; and

c. Auditing and accounting to insure that no carrier receives payments in excess of the value of services actually rendered to senior citizens and handicapped citizens pursuant to this act.

L.1973, c. 126, s. 4, eff. May 10, 1973. Amended by L.1975, c. 271, s. 4, eff. Jan. 8, 1976.



Section 27:1A-68 - Rules And Regulations

27:1A-68. Rules and regulations
The commissioner is hereby authorized to make and issue such other rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) as he may deem necessary or appropriate to effectuate the purposes of this act.

L.1973, c. 126, s. 5, eff. May 10, 1973.



Section 27:1A-69 - Utilization Of Personnel, Facilities And Resources Of Other Agencies Of State

27:1A-69. Utilization of personnel, facilities and resources of other agencies of state
The commissioner may utilize the personnel, facilities and resources of any other department or agency of the State or any political subdivision thereof, in carrying out his powers and duties under this act, in accordance with such terms and conditions as may be agreed upon between the commissioner and such department or agency.

L.1973, c. 126, s. 6, eff. May 10, 1973.



Section 27:1A-70 - Further Reductions In Fares By Carrier Or Law

27:1A-70. Further reductions in fares by carrier or law
Nothing in this act shall preclude any carrier from providing further fare reductions for senior citizens and handicapped citizens or preclude any municipality from contracting for such further reductions pursuant to P.L.1973, c. 67 (C. 40:58-4.1 et seq.), or any other law.

L.1973, c. 126, s. 7, eff. May 10, 1973. Amended by L.1975, c. 271, s. 5, eff. Jan. 8, 1976.



Section 27:1A-71 - Employees; Advertisement Of Program

27:1A-71. Employees; advertisement of program
The commissioner is hereby authorized to hire, employ or assign such secretarial, clerical and other personnel as shall be required for complying with the provisions of this act. The commissioner may also expend a reasonable sum, not to exceed $50,000.00 annually, for advertising to make senior citizens and handicapped citizens aware of the program and the availability of the reduced fares thereunder.

L.1973, c. 126, s. 8, eff. May 10, 1973. Amended by L.1975, c. 271, s. 6, eff. Jan. 8, 1976.



Section 27:1A-72 - Authorization For Reduced Rate For Handicapped Or Senior Citizens

27:1A-72. Authorization for reduced rate for handicapped or senior citizens
Notwithstanding any of the provisions of chapter 3 of Title 48 of the Revised Statutes or of any other law to the contrary, any eligible senior citizen or handicapped citizen may be transported by any motor bus carrier at less than the usual and ordinary fare charged to one person.

L.1973, c. 126, s. 9, eff. May 10, 1973. Amended by L.1975, c. 271, s. 7, eff. Jan. 8, 1976.



Section 27:1A-73 - Free Transportation For Travel Attendant, Guide

27:1A-73. Free transportation for travel attendant, guide
Notwithstanding the provisions of P.L. 1973, c. 126 (C. 27:1A-64 et seq.) or any other law to the contrary, a handicapped citizen and the citizen's travel attendant or guide shall be transported by any motorbus or rail carrier operated pursuant to the "New Jersey Public Transportation Act of 1979," P.L. 1979, c. 150 (C. 27:25-1 et seq.) at the fare charged to one handicapped citizen during peak or offpeak times, as the case may be. For the purposes of this section, a "handicapped citizen" is one defined pursuant to section 2 of P.L. 1973, c. 126 (C. 27:1A-65) who requires the assistance of a travel attendant or guide in order to use public transportation.

L. 1987, c. 99, s. 1.



Section 27:1A-74 - Regulations

27:1A-74. Regulations
The Commissioner of Transportation shall, after consulting with other relevant departments and agencies, adopt reasonable regulations necessary to carry out the purposes of this act pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). The regulations shall include a procedure by which the commissioner shall issue an identification card, upon certification of a physician or upon certification of another person as prescribed by the commissioner, that a handicapped citizen requires the assistance of a travel attendant or guide in order to use public transportation.

L. 1987, c. 99, s. 2.



Section 27:1A-75 - Short Title.

27:1A-75 Short title.

1.Sections 1 through 11 of this act shall be known and may be cited as the "New Jersey Marine Transportation System Act."

L.2001,c.429,s.1.



Section 27:1A-76 - Findings, Declarations Relative To Maritime Transportation.

27:1A-76 Findings, declarations relative to maritime transportation.

2.The Legislature finds and declares that:

a.There should be a single State agency for New Jersey's maritime industry charged with advancing Statewide maritime development initiatives and technologies, planning for maritime systems, enhancing New Jersey's marine environment, fostering maritime education, and providing overall support functions to the maritime industry in close coordination with the Department of Environmental Protection, the New Jersey Commerce and Economic Growth Commission, and other State agencies.

b.New Jersey's maritime industry is a $50 billion industry supporting more than 300,000 New Jersey citizens. The industry is located along 127 miles of New Jersey shoreline, on 116 State navigation channels, 240 miles of navigable waterways in New York Harbor, and along 106 miles of the Delaware River and Bay. Throughout the State, warehousing, manufacturing and cargo handling facilities service the commerce taking place along these water highways, and the intermodal connections which service them support local, national and international port commerce. The industry includes boat-building companies, members of the marine trades' associations, marinas, the commercial and recreational fishing industry, science, technology, and educational and related services. It also includes those industries that support waterborne military operations and national security initiatives.

c.The infrastructure required to support New Jersey's commercial and recreational maritime industry is collectively designated as New Jersey's Marine Transportation System. It is a comprehensive system which includes navigable channels, waterborne commerce, dredging and dredged material management technologies, berth, terminal and related structures, intermodal transportation facilities and corridors, shipping, receiving and cargo-movement tracking systems, global positioning systems, vessel traffic and port information systems, physical oceanographic real-time systems, and geographical information systems. Navigation aides, boat building technologies, ocean habitat tracking systems and other new technologies interact to create a seamless system linking all aspects of the maritime industry into a single transportation matrix. The Marine Transportation System provides economic value, State and national security support, environmental protection and recreational opportunity for the State, the region and the nation.

d.Water transportation systems are a desirable, necessary and environmentally beneficial means of moving people and goods and such systems will promote the development and redevelopment of the State's urban centers. It is further declared that in a densely settled state such as New Jersey, it should be a priority of the Department of Transportation to promote the development of water transportation systems and to provide, as necessary for the public safety and welfare, for the coordination and facilitation of water transportation systems.

L.2001,c.429,s.2.



Section 27:1A-77 - Definitions Relative To Maritime Transportation.

27:1A-77 Definitions relative to maritime transportation.

3.As used in this act:

"Commissioner" means the Commissioner of Transportation.

"Department" means the Department of Transportation.

"Dredging and dredging related projects" means the removal of sand, silt, mud, clay, rock, or other material from the bottom of a waterway in order to maintain or deepen navigation channels and berths, related infrastructure development of such a project, the management of the dredged material through decontamination, acceptable placement or beneficial use, and the potential funding of such projects as necessary to support New Jersey's maritime industry.

"Marine transportation system" means navigable channels, berths, terminals and related intermodal transportation infrastructure, facilities and equipment, sediment and dredged materials management programs, shipping, receiving, cargo-movement and tracking, aides to navigation, intelligent and vessel transportation systems, and such related activities which promote the efficient operation, environmental integrity, and economic development of New Jersey's maritime industry.

"Maritime industry" means ports and terminals, ship services and boat building, education, science and technology, marine trades and support services, ferries, movement of cargo and waterborne commerce, commercial and recreational fishing, navigation and government support services, including waterborne military operations and national security initiatives, and the direct and indirect industries supporting the entire marine transportation system.

"Office" means the Office of Maritime Resources in the Department of Transportation.

L.2001,c.429,s.3.



Section 27:1A-78 - Office Of Maritime Resources.

27:1A-78 Office of Maritime Resources.

4.There is hereby established in the Department of Transportation the Office of Maritime Resources. The office shall serve as the lead on all maritime industry matters including, but not limited to, dredging, dredging technologies and dredging related issues, State and federal marine transportation systems, and port development. The office shall be the primary advisor to the Governor and the commissioner on all matters relating to the mission of the office. The office shall also serve as the point of contact for the maritime industry and shall coordinate maritime planning and policy issues with federal, State and local governments and regional and bi-state agencies, as appropriate.



L.2001,c.429,s.4.



Section 27:1A-79 - "New Jersey Marine Transportation System Development" Section Of Transportation Plan.

27:1A-79 "New Jersey Marine Transportation System Development" section of transportation plan.

5.In support of the State's long range transportation plan, the office shall be responsible, in collaboration with the Division of Transportation Systems Planning in the department, for the preparation of a "New Jersey Marine Transportation System Development" section of the State's long range transportation plan which shall assess conditions, define future needs and propose recommendations that improve New Jersey's Marine Transportation System, in accordance with the findings and declarations contained in section 2 of this act. The section shall outline strategic initiatives on regional port planning, marine transportation system infrastructure, technology, and economic development related to the maritime infrastructure and capital investment strategies.

L.2001,c.429,s.5.



Section 27:1A-80 - Additional Powers Of Commissioner.

27:1A-80 Additional powers of commissioner.

6.In addition to any powers granted to the commissioner under this act or any other provision of law, the commissioner shall:

a.Provide interagency support, programmatic planning and policy recommendations, promote coordination and cooperation with and among State, multi-state, bi-state, federal and non-governmental agencies in matters affecting the New Jersey Marine Transportation System;

b.Engage in public education on maritime issues;

c.Serve as the primary advisory body and lead agency for support of New Jersey's $50 billion maritime industry;

d.Participate in maritime-related technology research and development;

e.Investigate innovative dredged material management technologies and techniques to ensure continued growth of New Jersey's Marine Transportation System;

f.Act as the local sponsor for agreements with State and federal agencies in support of dredging and dredging related projects;

g.Research, facilitate, and act as lead advisory body for grant funding opportunities which enhance and further the mission of the office;

h.Develop and maintain an interactive educational website on the department's Internet website;

i.Act as advisor for State and federal entities and non-governmental entities involved in advancing the mission of the New Jersey Marine Transportation System;

j.Engage in waterborne, dredging, and related infrastructure development projects which enhance the economic, environmental, and efficient nature of maritime and marine trades services;

k.Operate, lease, or license a dredging processing facility, or contract for the design, construction, use, management or operation of any State dredging processing facility; and

l.Undertake any additional actions as appropriate to advance the State's maritime roles and responsibilities.

L.2001,c.429,s.6.



Section 27:1A-81 - Duties Of Commissioner.

27:1A-81 Duties of commissioner.

7.The commissioner shall investigate and develop alternative funding resources, establish and budget annual State funding in furtherance of maritime initiatives, improve government coordination with the recreational and commercial fishing and boating industries, create regional dredged material disposal facilities, continue development of beneficial use options for dredged material, develop dredging and dredged material technologies, continue development of waterborne transportation targeting congestion relief from highways and reduced air pollution, and implement public education programs as desirable.

L.2001,c.429,s.7.



Section 27:1A-82 - Dredged Material Processing; "Maritime Industry Fund."

27:1A-82 Dredged material processing; "Maritime Industry Fund."

8. a. The commissioner, in consultation with the Department of Environmental Protection and the Department of the Treasury, may operate, lease, license or contract the design, construction, use, management or operation of any State dredged material processing facility in such manner as to produce revenue in support of the maritime industry.

b.There is established in the General Fund a separate, non-lapsing, dedicated account to be known as the "Maritime Industry Fund," hereinafter referred to as "the fund." Notwithstanding any provisions of law to the contrary and except as otherwise provided in this act, the Maritime Industry Fund shall be utilized to provide for projects that support New Jersey's maritime industry.

c.Each fiscal year, the State Treasurer shall credit all revenues from any State dredged material processing facility to the fund.

d.Each fiscal year, the State Treasurer shall credit all earnings received from the investment or deposit of revenue in the fund, to the fund.

e.All revenues and earnings deposited in the fund shall be appropriated in the same fiscal year to the department exclusively in furtherance of the purposes set forth in this act.

L.2001,c.429,s.8.



Section 27:1A-83 - Purchases, Contracts, Agreements Regulated.

27:1A-83 Purchases, contracts, agreements regulated.

9.Purchases, contracts, or agreements over $25,000 for dredging and dredging related projects shall be governed as provided in subsections a. and b. below.

a.All purchases, contracts, or agreements, where the cost or contract price exceeds the sum of $25,000, or, after January 1, 2003, the amount determined pursuant to subsection b. of this section, shall, except as otherwise provided by section 10 of this act, be made, negotiated, or awarded only after public advertisement for bids therefor and shall be awarded to that responsible bidder whose bid, conforming to the invitation for bids, is most advantageous to the office in its judgment, upon consideration of price and other factors. Any bid may be rejected when the office determines that it is in the public interest to do so.

Any purchase, contract, or agreement, where the cost or contract price is less than or equal to $25,000, or the amount determined pursuant to subsection b. of this section, shall be made, negotiated, or awarded by the office without advertising and in any manner which the office, in its judgment, deems necessary to serve its unique interests and purposes and which promotes, whenever practicable, full and free competition by the acceptance of quotations or proposals or by the use of other suitable methods.

b.The department shall no later than March 1 of each odd-numbered year adjust the threshold amount set forth in subsection a. of this section, or subsequent to 2003 the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the consumer price index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of each odd-numbered year.

L.2001,c.429,s.9.



Section 27:1A-84 - Purchases, Contracts, Agreements May Be Made Without Public Advertisement, Certain Circumstances.

27:1A-84 Purchases, contracts, agreements may be made without public advertisement, certain circumstances.

10.Purchases, contracts or agreements over $25,000 for dredging and dredging related projects may be made, negotiated, or awarded by the office without public advertisement as provided for in subsections a., b. and c. of this section.

a.Any purchase, contract, or agreement, where the cost or contract price exceeds the amount set forth in subsection a. of section 16 of P.L.1998, c.44 (C.52:27C-76), or, after January 1, 2003, the amount calculated by the Governor pursuant to subsection b. of section 16 of P.L.1998, c.44 (C.52:27C-76) may be made, negotiated, or awarded by the office without advertisement for bids under the following circumstances:

(1)When the subject matter consists of:

The purchase, rental, or lease of such office space, office machinery, specialized equipment, buildings or real property as may be necessary for the use, or incidental to the performance of the office's duties and the exercise of its powers under this act; or

(2)When any one or more of the following circumstances exist:

(a)Standardization of equipment and interchangeability of parts is in the public interest;

(b)Only one source of supply or service is available;

(c)The exigency of the office's duties and responsibilities will not admit of advertisement;

(d)More favorable terms can be obtained from a primary source of supply of an item or service;

(e)Bid prices, after advertising, are not reasonable or have not been independently arrived at in open competition, but no negotiated purchase, contract, or agreement may be entered into under this subsection after the rejection of all bids received unless: (i) notification of the intention to negotiate and reasonable opportunity to negotiate is given to each responsible bidder; (ii) the negotiated price is lower than the lowest rejected bid price of a responsible bidder; and (iii) the negotiated price is the lowest negotiated price offered by any responsible bidder;

(f)The purchase is to be made from, or the contract is to be made with, any federal or State government agency or other entity, or any political subdivision thereof; or

(g)Purchases are made through or by the Director of the Division of Purchase and Property, in the Department of the Treasury, pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1).

b.In any such instances as identified in subsection a. of this section, the office may make, negotiate, or award the purchase, contract or agreement in any manner which the office deems necessary to serve its unique interests and purposes and which promotes, whenever practicable, full and free competition by the acceptance of quotations or proposals or by the use of other suitable methods.

c.In any case in which the office shall make, negotiate, or award a purchase, contract, or agreement without public advertisement pursuant to subsection a. of this section, the office shall specify the subject matter or circumstances set forth in subsection a. which permit the office to take such action.

L.2001,c.429,s.10.



Section 27:1A-85 - Rules, Regulations.

27:1A-85 Rules, regulations.

11.The commissioner is hereby authorized to make and issue such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as the commissioner may deem necessary or appropriate to effectuate the purposes of this act.

L.2001,c.429,s.11.



Section 27:1B-1 - Short Title

27:1B-1. Short title
This act shall be known and may be cited as the "New Jersey Transportation Trust Fund Authority Act of 1984."

L.1984, c. 73, s. 1, eff. July 10, 1984.



Section 27:1B-2 - Findings, Declarations

27:1B-2. Findings, declarations
2. The Legislature finds and declares that:



a. A sound, balanced transportation system is vital to the future of the State and is a key factor in its continued economic development.

b. The transportation infrastructure of the State is among the most heavily used in the nation and has deteriorated alarmingly in recent years, with parts of the highway system reaching the end of their useful lives. This deterioration has been caused, in part, because New Jersey, unlike most states and the federal government, has not provided a stable source of transportation funding.

c. There exists an urgent need for a stable and assured method of financing the planning, acquisition, engineering, construction, reconstruction, repair and rehabilitation of the State's transportation system, including the financing of the State's share under federal aid highway laws of the cost of planning, acquisition, engineering, construction, reconstruction, repair, resurfacing, and rehabilitation of public highways and of the State's share of the planning, acquisition, engineering, construction, reconstruction, repair, maintenance and rehabilitation of public transportation projects and other transportation projects in the State, that will enable the State to construct and maintain the safe, balanced, sound and efficient transportation system necessary for the well-being of the State's citizens.

d. Unless additional State funding is provided immediately for the State's transportation system, the cost of repair and reconstruction will increase geometrically and the economic well-being and safety of users of the State's transportation system will be endangered.

e. Transportation facilities under the jurisdiction of counties and municipalities form an integral and vital part of the State's transportation system. Without State aid, counties and municipalities will be unable to meet the cost of maintaining, rehabilitating and improving these facilities.

f. The State's commitment to the payment for and financing of the State transportation system in a stable fashion, thus ensuring a predictable and continuing public investment in transportation and allowing the State to take full advantage of funds provided by the federal government, is a public use and public purpose for which public money may be expended and tax exemptions granted. The powers and duties of the New Jersey Transportation Trust Fund Authority and the other measures hereinafter described are necessary and proper for the purpose of achieving the ends herein recited.

g. Mass transit passenger service is a vital component of the transportation system in the northern part of the State. Because transit service is of such importance to that region, it is paramount that an essential group of related transit projects be constructed. These projects, known as the Circle of Mobility, would add connections to and between urban centers, ease the movement of people, goods, and services within and through the State, and enhance the economic growth of the State. However, these significant benefits cannot be completely realized unless all projects comprising the Circle of Mobility are undertaken and completed in a timely manner.

L.1984,c.73,s.2; amended 1991,c.40,s.1; 1995,c.84,s.1.



Section 27:1B-3 - Definitions.

27:1B-3 Definitions.

3.The following words or terms as used in this act shall have the following meaning unless a different meaning clearly appears from the context:

a."Act" means this New Jersey Transportation Trust Fund Authority Act of 1984 as amended and supplemented.

b."Authority" means the New Jersey Transportation Trust Fund Authority created by section 4 of this act.

c."Bonds" means bonds issued by the authority pursuant to the act and includes prior bonds and transportation program bonds.

d."Commissioner" means the Commissioner of Transportation.

e."Department" means the Department of Transportation.

f."Federal aid highway" means any highway within the State in connection with which the State receives payment or reimbursement from the federal government under the terms of Title 23, United States Code or any amendment, successor, or replacement thereof, for the purposes contained in the act.

g."Federal government" means the United States of America, and any officer, department, board, commission, bureau, division, corporation, agency or instrumentality thereof.

h."South Jersey Transportation Authority" means the public corporation created by section 4 of P.L.1991, c.252 (C.27:25A-4) or its successor.

i."New Jersey Highway Authority" means the public corporation created by section 4 of P.L.1952, c.16 (C.27:12B-4) or its successor.

j."New Jersey Turnpike Authority" means the public corporation created by section 3 of P.L.1948, c.454 (C.27:23-3) or its successor.

k."Notes" means the notes issued by the authority pursuant to the act.

l."Public highways" means public roads, streets, expressways, freeways, parkways, motorways and boulevards, including bridges, tunnels, overpasses, underpasses, interchanges, rest areas, express bus roadways, bus pullouts and turnarounds, park-ride facilities, traffic circles, grade separations, traffic control devices, the elimination or improvement of crossings of railroads and highways, whether at grade or not at grade, bicycle and pedestrian pathways and pedestrian and bicycle bridges traversing public highways and any facilities, equipment, property, rights of way, easements and interests therein needed for the construction, improvement and maintenance of highways.

m."Public transportation project" means, in connection with public transportation service, passenger stations, shelters and terminals, automobile parking facilities, ferries and ferry facilities, including capital projects for ferry terminals, approach roadways, pedestrian accommodations, parking, docks, and other necessary land-side improvements, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lanes or rights of way, equipment storage, pedestrian walkways and bridges connecting to passenger stations and servicing facilities, bridges, grade crossings, rail cars, locomotives, motorbuses and other motor vehicles, maintenance and garage facilities, revenue handling equipment and any other equipment, facility or property useful for or related to the provision of public transportation service.

n."State agency" means any officer, department, board, commission, bureau, division, agency or instrumentality of the State.

o."Toll road authorities" means and includes the New Jersey Turnpike Authority, the New Jersey Highway Authority and the South Jersey Transportation Authority.

p."Transportation project" means, in addition to public highways and public transportation projects, any equipment, facility or property useful or related to the provision of any ground, waterborne or air transportation for the movement of people and goods including rail freight infrastructure, which equipment, facility, or property may be acquired by purchase or lease.

q."Transportation system" means public highways, public transportation projects, other transportation projects, and all other surface, airborne and waterborne methods of transportation for the movement of people and goods.

r."Permitted maintenance" means, in relation to public transportation projects, direct costs of work necessary for preserving or maintaining the useful life of public transportation projects, provided the work performed is associated with the acquisition, installation and rehabilitation of components which are not included in the normal operating maintenance of equipment and facilities or replaced on a scheduled basis. The work shall ensure the useful life of the project for not less than five years and shall not include routine maintenance or inspection of equipment and facilities that is conducted on a scheduled basis. This definition shall not apply to the term "maintenance" as used in subsection l. of this section. For purposes of this subsection, "permitted maintenance" means, in relation to public highways, the direct costs of work necessary for preserving or maintaining the useful life of public highways, provided the work is not associated with the regular and routine maintenance of public highways and their components. The work shall ensure the useful life of the project for not less than five years.

s."Circle of Mobility" means an essential group of related transit projects that include (1) the New Jersey Urban Core Project, as defined in section 3031 of the "Intermodal Surface Transportation Efficiency Act of 1991," Pub.L.102-240, and consisting of the following elements: Secaucus Transfer, Kearny Connection, Waterfront Connection, Northeast Corridor Signal System, Hudson River Waterfront Transportation System, Newark-Newark International Airport-Elizabeth Transit Link, a rail connection between Penn Station Newark and Broad Street Station, Newark, New York Penn Station Concourse, and the equipment needed to operate revenue service associated with improvements made by the project, and (2) the modification and reconstruction of the West Shore Line in Bergen County connected to Allied Junction/Secaucus Transfer Meadowlands Rail Center; the construction of a rail station and associated components at the Meadowlands Sports Complex; the modification and reconstruction of the Susquehanna and Western Railway, as defined and provided in section 3035 (a) of the "Intermodal Surface Transportation Efficiency Act of 1991"; the modification and reconstruction of the Lackawanna Cutoff Commuter Rail Line connecting Morris, Sussex and Warren Counties to the North Jersey Transportation Rail Centers; and commuter rail service in the central New Jersey region terminating at the proposed Lakewood Transportation Center in Ocean County or other location, as determined by the Board of the New Jersey Transit Corporation, pursuant to a resolution of the board providing for the achievement of a consensus among the interested parties as to the direction of the proposed rail line; provided, however, that this 2000 amendatory act shall not be construed as affecting any priorities which may have been assigned to any other project in the Circle of Mobility.

t."Prior bonds" means bonds issued pursuant to the authorization contained in P.L.1995, c.108 and P.L.2006, c.3 and any bonds issued to refund such prior bonds.

u."Transportation program bonds" means bonds issued pursuant to the authorization contained in P.L.2012, c.13, and any bonds issued to refund such transportation program bonds.

L.1984, c.73, s.3; amended 1991, c.40, s.2; 1992, c.10, s.1; 1995, c.84, s.2; 1995, c.108, s.1; 2000, c.59; 2000, c.73, s.15; 2012, c.13, s.1.



Section 27:1B-4 - New Jersey Transportation Trust Fund Authority

27:1B-4. New Jersey Transportation Trust Fund Authority
4. a. There is hereby established in the department a public body corporate and politic, with corporate succession, to be known as the "New Jersey Transportation Trust Fund Authority." For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the authority is hereby allocated within the Department of Transportation, but notwithstanding said allocation, the authority shall be independent of any supervision or control by the department or by any board or officer thereof. The authority is hereby constituted as an instrumentality of the State, exercising public and essential governmental functions, no part of whose revenues shall accrue to the benefit of any individual, and the exercise by the authority of the powers conferred by the act shall be deemed and held to be an essential governmental function of the State.

b.The authority shall consist of seven members as follows: the commissioner and the State Treasurer, who shall be members ex officio, and five public members, three of whom shall be appointed by the Governor, with the advice and consent of the Senate, one of whom shall represent the interests of trade unions that work on the construction of public highways and the other shall represent the interests of owners of firms that are eligible to submit bids for the construction of public highways. The two remaining public members shall be appointed by the Governor, one of whom upon recommendation of the President of the Senate and the other upon recommendation of the Speaker of the General Assembly. No more than four members of the authority shall be of the same political party. The public members appointed by the Governor shall serve a four-year term, except that the public member appointed by the Governor upon recommendation of the President of the Senate shall serve for a four-year term and the public member appointed upon recommendation of the Speaker of the General Assembly shall serve for a two-year term.

With respect to those public members first appointed by the Governor: the Senate shall advise and consent to the appointment of the member not appointed upon recommendation of the President and the Speaker within 30 days of the receipt thereof from the Governor, such appointment having been sent by the Governor to the Senate within 20 days following the effective date of this act; the President of the Senate and the Speaker of the General Assembly shall send their recommendations for public members to the Governor within 20 days following the effective date of this act. The Governor has an additional 10 days to accept or reject in writing these recommendations. With respect to the two additional public members to be appointed by the Governor pursuant to P.L.2000, c.73 (C.27:1B-21.14 et al.), the Senate shall advise and consent to the appointment of the members, such appointments having been sent by the Governor to the Senate within 20 days following the date of enactment of P.L.2000, c.73 (C.27:1B-21.14 et al.).

Each public member shall hold office for the term of the member's appointment and until the member's successor shall have been appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c.Each public member, except those appointed upon recommendation of the President of the Senate and the Speaker of the General Assembly, may be removed from office by the Governor, for cause, after public hearing, and may be suspended by the Governor pending the completion of such hearing. All members before entering upon their duties shall take and subscribe an oath to perform the duties of their office faithfully, impartially and justly to the best of their ability. A record of such oaths shall be filed in the Office of the Secretary of State.

d.The authority shall not be deemed to be constituted and shall not take action or adopt motions or resolutions until at least four authorized members shall have been appointed and qualified in the manner provided in this section. The commissioner shall serve as chairperson of the authority. Prior to the authority being constituted, the chairperson is authorized to transfer up to $75 million to the department from the appropriations made to the authority for the fiscal year commencing July 1, 1984. The members shall annually elect one of their members as vice chairperson. The members shall elect a secretary and a treasurer, who need not be members, and the same person may be elected to serve both as secretary and treasurer. The powers of the authority shall be vested in the members thereof in office from time to time and four members of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of at least four members of the authority. No vacancy in the membership of the authority shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the authority.

e.The members of the authority shall serve without compensation, but the authority shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no member shall be deemed to have forfeited nor shall the member forfeit the member's office or employment or any benefits or emoluments thereof by reason of the member's acceptance of the office of ex officio member of the authority or the member's services therein.

f.Each ex officio member may designate an employee of the member's department or agency to represent the member at meetings of the authority. All designees may lawfully vote and otherwise act on behalf of the member for whom they constitute the designee. The designation shall be in writing delivered to the authority and shall continue in effect until revoked or amended in writing delivered to the authority.

g.A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at the meeting by the authority shall have force or effect until 15 days after such copy of the minutes shall have been so delivered, unless during this 15-day period the Governor shall approve in writing the same or any part thereof, in which case the action shall become effective upon approval. If, in said 15-day period, the Governor returns a copy of the minutes with his veto of any action taken by the authority or any member thereof at the meeting, the action shall be null and void and of no effect. Notwithstanding the foregoing, if the last day of the 15-day period shall be a Saturday, Sunday or legal holiday, then the 15-day period shall be deemed extended to the next following business day. The powers conferred in this paragraph upon the Governor shall be exercised with due regard for the rights of the holders of bonds, notes or other obligations of the authority at any time outstanding, and nothing in, or done pursuant to, this paragraph shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds, notes or other obligations or for the benefit, protection or security of the holders thereof.

h.The authority shall continue in existence until dissolved by act of the Legislature. However, any dissolution of this authority shall be on condition that the authority has no debts, contractual duties or obligations outstanding, or that provision has been made for the payment, discharge or retirement of these debts, contractual duties or obligations. Upon any dissolution of the authority, all property, rights, funds and assets thereof shall pass to and become vested in the State.

L.1984,c.73,s.4; amended 1987, c.460, s.1; 1995, c.108, s.2; 2000,c.73,s.26.



Section 27:1B-5 - Purpose Of Authority

27:1B-5. Purpose of authority
5.It shall be the sole purpose of the authority created under this act to provide the payment for and financing of all, or a portion of, the costs incurred by the department for the planning, acquisition, engineering, construction, reconstruction, repair and rehabilitation of the State's transportation system, including, without limitation, the State's share (including State advances with respect to any federal share) under federal aid highway laws of the costs of planning, acquisition, engineering, construction, reconstruction, repair, resurfacing and rehabilitation of public highways, the State's share (including State advances with respect to any federal share) of the costs of planning, acquisition, engineering, construction, reconstruction, repair, permitted maintenance and rehabilitation of public transportation projects and other transportation projects in the State, and State aid to counties and municipalities for transportation projects, all in furtherance of the public policy declared in section 2 of the act, in the manner provided for in the act.

L.1984,c.73,s.5; amended 1991, c.40, s.3; 2000, c.73, s.16.



Section 27:1B-6 - Powers Of Authority

27:1B-6. Powers of authority
6.In addition to all other powers granted to the authority in the act, the authority shall have power:

a.To sue and be sued;

b.To have an official seal and alter the same at its pleasure;

c.To make and alter bylaws for its organization and internal management and rules and regulations for the conduct of its affairs and business;

d.To maintain an office at a place or places within the State as it may determine;

e.To acquire, hold, use and dispose of its income, revenues, funds and moneys;

f.To acquire, own, lease as lessee or lessor, hold, use, sell, transfer, and dispose of real or personal property for its purposes;

g.To borrow money and to issue its bonds, notes or other obligations and to secure the same by its revenues or other funds and otherwise to provide for and secure the payment thereof and to provide for the rights of the holders thereof and to provide for the refunding thereof, all as provided in the act;

h.To issue subordinated indebtedness and to enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements, and other security agreements as approved by the authority in connection with the issuance of bonds or notes;

i.In its own name, in the name of the New Jersey Transit Corporation or in the name of the State, to apply for and receive and accept appropriations or grants of property, money, services or reimbursements for money previously spent and other assistance offered or made available to it by or from any person, government agency, public authority or any public and private entity whatever for any lawful corporate purpose of the authority, including, without limitation, grants, appropriations or reimbursements from the State or federal government with respect to their respective shares under federal aid highway laws of the costs of planning, acquisition, engineering, construction, reconstruction, repair, resurfacing and rehabilitation of public highways or the costs of planning, acquisition, engineering, construction, reconstruction, repair, permitted maintenance and rehabilitation of public transportation projects and other transportation projects in the State and the authority's operating expenses and to apply and negotiate for the same upon such terms and conditions as may be required by any person, government agency, authority or entity or as the authority may determine to be necessary, convenient or desirable;

j.Subject to any agreement with the holders of bonds, notes or other obligations, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds, notes or other obligations, in obligations, securities and other investments as the authority shall deem prudent;

k.Subject to any agreements with holders of bonds, notes or other obligations, to purchase bonds, notes or other obligations of the authority out of any funds or moneys of the authority available therefor, and to hold, cancel or resell the bonds, notes or other obligations;

l.For its sole purpose as established in section 5 of this act, to appoint and employ an executive director and such additional officers, who need not be members of the authority and such other personnel and staff as it may require, at an annual expense not to exceed $100,000.00, all without regard to the provisions of Title 11A of the New Jersey Statutes;

m.To do and perform any acts and things authorized by the act under, through, or by means of its officers, agents or employees or by contract with any person, firm or corporation or any public body;

n.To procure insurance against any losses in connection with its property, operations, assets or obligations in amounts and from insurers as it deems desirable;

o.To make and enter into any and all contracts and agreements which the authority determines are necessary, incidental, convenient or desirable to the performance of its duties and the execution of its powers under the act; and

p.To do any and all things necessary, convenient or desirable to carry out its purposes and exercise the powers given and granted in the act.

L.1984,c.73,s.6; amended 1991, c.40, s.4; 1995, c.108, s.3; 2000, c.73, s.17.



Section 27:1B-7 - Power To Accept And Use Funds Appropriated And Paid By State.

27:1B-7 Power to accept and use funds appropriated and paid by State.

7.The authority shall have the power to accept and use any funds appropriated and paid by the State to the authority, including, without limitation, appropriations and payments from the Transportation Trust Fund Account established pursuant to the act, for the purposes for which the appropriations and payments are made, provided that only those revenues which are dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, may be used to pay debt service on the transportation program bonds and any agreement securing the repayment of the transportation program bonds. Debt service on prior bonds shall be paid for solely from amounts on deposit in the "Transportation Trust Fund Account - Subaccount for Debt Service for Prior Bonds," and debt service on transportation program bonds and any agreement securing the repayment of the transportation program bonds shall be paid for solely from amounts on deposit in the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds."

L.1984, c.73, s.7; amended 2012, c.13, s.2.



Section 27:1B-8 - Contracts With Toll Road Authorities Or State Agencies

27:1B-8. Contracts with toll road authorities or state agencies
The authority shall have the power to enter into contracts (or take an assignment of the rights and interests in contracts entered into by the treasurer or commissioner) with each toll road authority or other State agency to provide for payments to it by each toll road authority or other State agency from available revenues of the amount or amounts that may be set forth in, or determined in accordance with, the contract; provided however, that no such contract shall contain specific provisions which direct such toll road authority or other State agency to increase tolls. Subject as aforesaid, each contract, or assignment, may contain conditions and covenants as shall be agreed to by the authority and by the affected toll road authority or other State agency and, in the case of an assignment, as agreed to by the treasurer or commissioner, including but not limited to conditions and covenants necessary and desirable to facilitate the issuance and sale of bonds, notes and other obligations of the authority. The authority may receive and use (and contract for the use of) the amounts paid to it pursuant to the contracts for any one or more of its corporate purposes or powers.

L.1984, c. 73, s. 8, eff. July 10, 1984.



Section 27:1B-9 - Issuance Of Bonds.

27:1B-9 Issuance of bonds.

9. a. The authority shall have the power and is hereby authorized after November 15, 1984 and from time to time thereafter to issue its bonds, notes or other obligations in principal amounts as in the opinion of the authority shall be necessary to provide for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes or other obligations issued by it, whether the bonds, notes, obligations or interest to be funded or refunded have or have not become due; and to provide for the security thereof and for the establishment or increase of reserves to secure or to pay the bonds, notes or other obligations or interest thereon and all other reserves and all costs or expenses of the authority incident to and necessary or convenient to carry out its corporate purposes and powers; and in addition to its bonds, notes and other obligations, the authority shall have the power to issue subordinated indebtedness, which shall be subordinate in lien to the lien of any or all of its bonds or notes. No resolution or other action of the authority providing for the issuance of bonds, refunding bonds, notes, or other obligations shall be adopted or otherwise made effective by the authority without the prior approval in writing of the Governor and the State Treasurer.

b.Except as may be otherwise expressly provided in the act or by the authority:

(1)Every issue of bonds or notes shall be general obligations payable out of any revenues or funds of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. The authority may provide the security and payment provisions for its bonds or notes as it may determine, including (without limiting the generality of the foregoing) bonds or notes as to which the principal and interest are payable from and secured by all or any portion of the revenues of and payments to the authority, and other moneys or funds as the authority shall determine, provided that for transportation program bonds or notes issued in anticipation of such transportation program bonds, only revenues dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, and deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds," may be used for such payment;

(2)In addition, the authority may issue notes, in anticipation of the issuance of the bonds, provided that the issuance of such notes shall be subject to the bonding limitations as provided in subsection i. of this section, and the payment of such notes if issued in anticipation of the issuance of transportation program bonds shall be paid solely from revenues dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, and deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds." The authority may also issue notes in anticipation of the receipt of appropriations, grants, reimbursements or other funds, including without limitation grants from the federal government for federal aid highways or public transportation systems, the principal of or interest on which, or both, shall be payable out of the proceeds of appropriations, grants, reimbursements or other funds, including without limitation grants from the federal government for federal aid highways or public transportation systems. Such notes shall not be subject to the bonding limitations as provided in subsection i. of this section; and

(3)The authority may also enter into bank loan agreements, lines of credit and other security agreements as authorized pursuant to subsection h. of section 6 of P.L.1984, c.73 (C.27:1B-6) and obtain for or on its behalf letters of credit in each case for the purpose of securing its bonds, notes or other obligations or to provide direct payment of any costs which the authority is authorized to pay by this act and to secure repayment of any borrowings under the loan agreement, line of credit, letter of credit or other security agreement by its bonds, notes or other obligations or the proceeds thereof or by any or all of the revenues of and payments to the authority or by any appropriation, grant or reimbursement to be received by the authority and other moneys or funds as the authority shall determine, provided that for any such agreements entered into in connection with transportation program bonds issued pursuant to the authorization contained in subsection i. of this section, or notes issued in anticipation of such transportation program bonds, only revenues dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, and deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds," may be used for such payment.

c.Whether or not the bonds and notes are of the form and character as to be negotiable instruments under the terms of Title 12A, Commercial Transactions, New Jersey Statutes, the bonds and notes are hereby made negotiable instruments within the meaning of and for all the purposes of Title 12A of the New Jersey Statutes.

d.Bonds or notes of the authority shall be authorized by a resolution or resolutions of the authority and may be issued in one or more series and shall bear the date, or dates, mature at the time or times, bear interest at the rate or rates of interest per annum, be in the denomination or denominations, be in the form, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources, in the medium of payment, at the place or places within or without the State, and be subject to the terms of redemption (with or without premium) as the resolution or resolutions may provide. Bonds or notes may be further secured by a trust indenture between the authority and a corporate trustee within or without the State. All other obligations of the authority shall be authorized by resolution containing terms and conditions as the authority shall determine.

e.Bonds, notes or other obligations of the authority may be sold at public or private sale at a price or prices and in a manner as the authority shall determine, either on a negotiated or on a competitive basis. Every bond, or refunding bond, issued on or after the effective date of P.L.2006, c.3 (C.27:1B-22.2 et al.) shall mature and be paid no later than 31 years from the date of the issuance of that bond or refunding bond.

f.Bonds or notes may be issued and other obligations incurred under the provisions of the act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by subsection a. of this section, and without any other proceedings or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by the act.

g.Bonds, notes and other obligations of the authority issued or incurred under the provisions of the act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision or be or constitute a pledge of the faith and credit of the State or of any political subdivision, but all bonds, notes and obligations, unless funded or refunded by bonds, notes or other obligations of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in the act. Each bond, note or other obligation shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from revenues or funds of the authority, and for transportation program bonds and agreements securing such transportation program bonds only from revenues dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, and deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds," and that neither the State nor any political subdivision thereof is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on the bonds, notes or other obligations. For the purposes of this subsection, political subdivision does not include the authority.

h.All expenses incurred in carrying out the provisions of the act shall be payable solely from the revenues or funds provided or to be provided under or pursuant to the provisions of the act and nothing in the act shall be construed to authorize the authority to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

i.The authority shall minimize debt incurrence by first relying on appropriations and other revenues available to the authority before incurring debt secured by State revenues to meet its statutory purposes. Commencing with the fiscal year beginning July 1, 1995 and ending within the fiscal year beginning July 1, 2005, the authority shall not incur debt in any fiscal year in excess of $650,000,000, except that if that permitted amount of debt, or any portion thereof, is not incurred in a fiscal year it may be incurred in a subsequent fiscal year. Commencing with the fiscal year beginning July 1, 2006 and ending with the fiscal year beginning on July 1, 2010, the authority shall not incur debt for any fiscal year in excess of $1,600,000,000, reduced in each of those fiscal years by the amount by which the appropriation of State funds to the Transportation Trust Fund Account for that fiscal year shall exceed $895,000,000; provided, however, that if a portion of that permitted amount of debt, less any reduction as provided above, is not incurred in a fiscal year, an amount not greater than the unused portion may be incurred in a subsequent fiscal year in addition to the amount otherwise permitted. Debt permitted for the fiscal year beginning July 1, 2006 may be incurred prior to July 1, 2006. The authority shall not issue transportation program bonds in excess of $1,247,000,000 for the fiscal year beginning July 1, 2012, in excess of $849,200,000 for the fiscal year beginning July 1, 2013, in excess of $735,300,000 for the fiscal year beginning July 1, 2014, and in excess of $626,800,000 for the fiscal year beginning July 1, 2015, except that (1) if that permitted amount of transportation program bonds, or any portion thereof, is not incurred in a fiscal year, it may be issued in a subsequent fiscal year and (2) 30 percent of the permitted amount of transportation program bonds for a fiscal year may be issued in the fiscal year preceding such fiscal year provided that (a) any transportation program bonds issued pursuant to this paragraph shall be deducted from the authorization for the fiscal year from which it was taken, and (b) the proceeds of any such transportation program bonds shall not be encumbered until the fiscal year from which the deduction of the authorization was taken pursuant to this paragraph. Transportation program bonds authorized to be issued for the fiscal year beginning July 1, 2012 may be issued prior to July 1, 2012. Any increase in this limitation shall only occur if so provided for by law. In computing the foregoing limitation as to the amount of bonds the authority may issue, the authority may exclude any bonds, notes or other obligations, including subordinated obligations of the authority, issued for refunding purposes. The payment of debt service on transportation program bonds and any agreements issued in connection with such transportation program bonds shall be paid solely from revenues dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, and deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds."

j.Upon the decision by the authority to issue refunding bonds pursuant to this section, and prior to the sale of those bonds, the authority shall transmit to the Joint Budget Oversight Committee, or its successor, a report that a decision has been made, reciting the basis on which the decision was made, including an estimate of the debt service savings to be achieved and the calculations upon which the authority relied when making the decision to issue refunding bonds. The report shall also disclose the intent of the authority to issue and sell the refunding bonds at public or private sale and the reasons therefor.

k.The Joint Budget Oversight Committee, or its successor, shall have authority to approve or disapprove the sale of refunding bonds as included in each report submitted in accordance with subsection j. of this section. The committee shall approve or disapprove the sale of refunding bonds within 10 business days after physical receipt of the report. The committee shall notify the authority in writing of the approval or disapproval as expeditiously as possible.

l.No refunding bonds shall be issued unless the report has been submitted to and approved by the Joint Budget Oversight Committee, or its successor, as set forth in subsection k. of this section.

m.Within 30 days after the sale of the refunding bonds, the authority shall notify the Joint Budget Oversight Committee, or its successor, of the result of that sale, including the prices and terms, conditions and regulations concerning the refunding bonds, and the actual amount of debt service savings to be realized as a result of the sale of refunding bonds.

n.The Joint Budget Oversight Committee, or its successor, shall, however, review all information and reports submitted in accordance with this section and may, on its own initiative, make observations and recommendations to the authority or to the Legislature, or both, as it deems appropriate.

o.No refunding bonds shall be issued unless the authority shall first determine that the present value of the aggregate principal of and interest on the refunding bonds is less than the present value of the aggregate principal of and interest on the outstanding bonds to be refinanced, except that, for the purposes of this limitation, present value shall be computed using a discount rate equal to the yield of those refunding bonds, and yield shall be computed using an actuarial method based upon a 360-day year with semiannual compounding and upon the prices paid to the authority by the initial purchasers of those refunding bonds.

L.1984, c.73, s.9; amended 1987, c.193, s.1; 1987, c.460, s.2; 1991, c.40, s.5; 1995, c.108, s.4; 2000, c.73, s.18; 2001, c.258; 2006, c.3, s.1; 2012, c.13, s.3.



Section 27:1B-10 - Covenants With Holders Of Bonds, Notes Or Other Obligations.

27:1B-10 Covenants with holders of bonds, notes or other obligations.

10.In any resolution of the authority authorizing or relating to the issuance of any bonds, notes or other obligations or in any indenture securing the bonds, notes or other obligations, the authority, in order to secure the payment of the bonds, notes or other obligations and in addition to its other powers, shall have the power by provisions therein, which shall constitute covenants by the authority and contracts with the holders of the bonds, notes or other obligations, provided that in any such resolution authorizing the issuance of transportation program bonds or in any indenture or agreement securing such transportation program bonds, the payment of such transportation program bonds or any agreement securing such transportation program bonds shall be made solely from revenues dedicated pursuant to the New Jersey Constitution, Article VIII, Section II, paragraph 4, and deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds":

a.To pledge all or any part of its revenues or receipts to which its right then exists or may thereafter come into existence and other moneys or funds as the authority shall determine and the moneys derived therefrom, and the proceeds of any bonds, notes or other obligations;

b.To pledge any agreement, including, without limitation, the contract or contracts referred to in section 23 of the act; contracts with the toll road authorities or other State agencies, except that any contracts with the toll road authorities or other State agencies may not be pledged to the payment of the transportation program bonds or to any agreement securing such transportation program bonds; and any grant, contract, or agreement with the federal government or the revenues or payments thereunder and the proceeds thereof;

c.To covenant against pledging all or any part of its revenues or receipts or its agreements and the revenues derived thereunder or the proceeds thereof and other moneys or funds as the authority shall determine and the moneys derived therefrom or against permitting or suffering any lien on any of the foregoing;

d.To covenant with respect to limitations on any right to sell, lease or otherwise dispose of any property of any kind;

e.To covenant as to any bonds, notes and other obligations to be issued and the limitations thereof and the terms and conditions thereof and as to the custody, application, investment, and disposition of the proceeds thereof;

f.To covenant as to the issuance of additional bonds, or notes or other obligations or as to limitations on the issuance of additional bonds, notes or other obligations and on the incurring of other debts by it;

g.To covenant as to the payment of the principal of or interest on the bonds, notes, or other obligations, as to the sources and methods of payment, as to the rank or priority of any bonds, notes or obligations with respect to any lien or security or as to the acceleration of the maturity of any bonds, notes or obligations;

h.To provide for the replacement of lost, stolen, destroyed or mutilated bonds, notes or other obligations;

i.To covenant against extending the time for the payment of bonds, notes or other obligations or interest thereon;

j.To covenant as to the redemption of bonds, notes or other obligations and privileges of exchange thereof for other bonds, notes or other obligations of the authority;

k.Subject to the rights and security interests of the holders from time to time of bonds, notes or other obligations heretofore or hereafter issued by each of the toll road authorities or other State agencies, to covenant as to the enforcement of any term in any agreement entered into pursuant to the act, to which the authority is a party or an assignee, fixing amounts of funds of the toll road authorities or other State agencies to be paid over to and received by the authority in each year or other period of time, including any term concerning the fixing of tolls and other charges by the toll road authorities or other State agencies, at rates as shall be necessary to provide the amounts of funds;

l.To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for payment or redemption of bonds, notes, or other obligations, reserves or other purposes and as to the use, investment, and disposition of the moneys held in the funds;

m.To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds, notes or other obligations may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which the consent may be given;

n.To provide for the release of property, agreements, or revenues and receipts from any pledge and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge;

o.To provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any declaration and its consequences may be waived;

p.To vest in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine, and to limit the rights, duties and powers of such trustee;

q.To execute all bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties;

r.To pay the costs or expenses incident to the enforcement of the bonds, notes or other obligations or of the provisions of the resolution or of any covenant or agreement of the authority with the holders of its bonds, notes or other obligations;

s.To limit the rights of the holders of any bonds, notes or other obligations to enforce any pledge or covenant securing the bonds, notes or other obligations; and

t.To make covenants, in addition to the covenants herein expressly authorized, of like or different character, and to make covenants to do or refrain from doing acts and things as may be necessary, or convenient and desirable, in order to better secure bonds, notes or other obligations or which in the absolute discretion of the authority will tend to make bonds, notes or other obligations more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1984, c.73, s.10; amended 2012, c.13, s.4.



Section 27:1B-11 - Pledge Of Revenues, Moneys, Funds Or Other Property

27:1B-11. Pledge of revenues, moneys, funds or other property
Any pledge of revenues, moneys, funds or other property made by the authority shall be valid and binding from the time when the pledge is made; the revenues, moneys, funds or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge of revenues, moneys or funds is created need be filed or recorded, except in the records of the authority.

L.1984, c. 73, s. 11, eff. July 10, 1984.



Section 27:1B-12 - Immunity From Personal Liability Of Members Of Authority And Persons Executing Bonds

27:1B-12. Immunity from personal liability of members of authority and persons executing bonds
Neither the members of the authority nor any person executing bonds or notes or other obligations issued pursuant to this act shall be liable personally on the bonds, notes or other obligations by reason of the issuance thereof.

L.1984, c. 73, s. 12, eff. July 10, 1984.



Section 27:1B-13 - Reserves, Funds Or Accounts

27:1B-13. Reserves, funds or accounts
The authority may establish reserves, funds or accounts as may be, in its discretion, necessary or desirable to further the accomplishment of the purposes of the authority or to comply with the provisions of any agreement made by or any resolution of the authority.

L.1984, c. 73, s. 13, eff. July 10, 1984.



Section 27:1B-14 - Pledge Of State To Not Alter Or Limit Rights Or Powers Vested In Authority

27:1B-14. Pledge of state to not alter or limit rights or powers vested in authority
The State does hereby pledge to and covenant and agree with the holders of any bonds, notes or other obligations issued or incurred pursuant to the authorization of the act that the State will not limit or alter the rights or powers hereby vested in the authority in any way that would jeopardize the interest of the holders or inhibit or prevent performance or fulfillment by the authority of the terms of any agreement made with the holders of the bonds, notes or other obligations, or prevent the authority from obtaining sufficient revenues which, together with other available funds, shall be sufficient to meet all expenses of the authority and fulfill the terms of any agreement made with the holders of the bonds, notes or other obligations, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, or from receiving payment of funds of the toll road authorities or other State agencies, as provided in any agreement provided for in the act, until the bonds, notes or other obligations, together with interest thereon, are fully met and discharged or provided for. The standards required to be followed by the State in complying with the foregoing covenant shall be no more or less restrictive than the standards required to be followed by the State under its covenants with the toll road authorities in section 7 of P.L.1948, c. 454 (C. 27:23-7), section 11 of P.L.1952, c. 16 (C. 27:12B-11) and section 41 of P.L.1962, c. 10 (C. 27:12C-41). The failure of the State to appropriate moneys for any purpose of the act shall not be deemed or construed to be a violation of this section.

L.1984, c. 73, s. 14, eff. July 10, 1984.



Section 27:1B-15 - Bonds Or Notes As Legal Investments

27:1B-15. Bonds or notes as legal investments
The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to the act, and the bonds or notes shall be authorized security for any and all public deposits.

L.1984, c. 73, s. 15, eff. July 10, 1984.



Section 27:1B-16 - Tax Exemption; Property Of Authority; Bonds, Notes Or Other Obligations

27:1B-16. Tax exemption; property of authority; bonds, notes or other obligations
All property of the authority is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any political subdivision thereof. All bonds, notes or other obligations issued pursuant to the act are hereby declared to be issued by a body corporate and politic of the State and for an essential public and governmental purpose and the bonds, notes and other obligations, and the interest thereon and the income therefrom, and all funds, revenues, income and other moneys received or to be received by the authority and pledged or available to pay or secure the payment of the bonds, notes and other obligations, or interest thereon, shall at all times be exempt from taxation, except for transfer inheritance and estate taxes.

L.1984, c. 73, s. 16, eff. July 10, 1984.



Section 27:1B-17 - Annual Report

27:1B-17. Annual report
On or before the first day of September in each year the authority shall make an annual report of its activities for the preceding fiscal year to the Governor and to the Legislature, in addition to responding to other requests made by the Legislature from time to time. Each such report shall set forth a complete operating and financial statement covering its operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof shall be considered an expense of the authority and a copy thereof shall be filed with the Comptroller of the Treasury. Notwithstanding the provisions of any law to the contrary, the State Auditor or his legally authorized representative may examine the accounts and books of the authority.

Not later than the end of the fourth year following the effective date of this act, the Senate Transportation and Communications Committee and the Assembly Transportation, Communications and High Technology Committee, or their successors, shall undertake a review of the implementation of this act and of the operation of the authority and make such recommendations as they deem necessary.

The department shall, from time to time, but not less than every six months, report to the Senate Transportation and Communications Committee and the Assembly Transportation, Communications and High Technology Committee on the status of each project, including public highways, financed pursuant to this act. The report shall also include information on major changes in project status or major impediments to the accomplishment of the planned projects.

L.1984, c.73, s.17; amended by L. 1987, c. 193, s. 2.



Section 27:1B-18 - Services To Authority By Other Governmental Units; Payment Of Costs

27:1B-18. Services to authority by other governmental units; payment of costs
All officers, departments, boards, agencies, divisions and commissions of the State are hereby authorized and empowered to render any and all services to the authority as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the authority. Insofar as possible, the cost and expense of any services shall be met and provided for by such officers, departments, boards, agencies, divisions and commissions.

L.1984, c. 73, s. 18, eff. July 10, 1984.



Section 27:1B-19 - Rules And Regulations

27:1B-19. Rules and regulations
The commissioner is authorized to adopt such rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), as he deems necessary to effectuate the purposes of the act.

L.1984, c. 73, s. 19, eff. July 10, 1984.



Section 27:1B-20 - "Transportation Trust Fund Account."

27:1B-20 "Transportation Trust Fund Account."

20.There is hereby established in the General Fund an account entitled "Transportation Trust Fund Account," which shall consist of two subaccounts entitled: "Transportation Trust Fund Account - Subaccount for Debt Service for Prior Bonds" and "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds." During the fiscal year beginning July 1, 1984 and during each succeeding fiscal year in which the authority has bonds, notes or other obligations outstanding, the treasurer shall credit to the "Transportation Trust Fund Account - Subaccount for Debt Service for Prior Bonds" a portion of the revenues derived from the following, as determined by the treasurer, and to the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds" only revenues derived under subsection a. of this section and from the petroleum and sales tax as set forth in subsection d. of this section:

a.An amount equivalent to the revenue derived from $0.105 per gallon from the tax imposed on the sale of motor fuels pursuant to chapter 39 of Title 54 of the Revised Statutes, as provided in Article VIII, Section II, paragraph 4 of the State Constitution, provided, however, such amount during any fiscal year shall not be less than $483,000,000;

b.(Deleted by amendment, P.L.2000, c.73).

c.An amount equivalent to moneys received by the State in accordance with contracts entered into with toll road authorities or other State agencies, provided that effective with the fiscal year beginning July 1, 1988 the amount so credited shall not be less than $24,500,000.00 in any fiscal year.

The treasurer shall also credit to the "Transportation Trust Fund Account - Subaccount for Debt Service for Prior Bonds," in accordance with a contract between the treasurer and the authority, an amount equivalent to the sum of the revenues due from the increase of fees for motor vehicle registrations collected pursuant to the amendment to R.S.39:3-20 made by section 32 of P.L.1984, c.73 and from the increase in the tax on diesel fuels imposed pursuant to the amendment to R.S.54:39-27 made by section 35 of P.L.1984, c.73 and by P.L.1987, c.460, and as amended by section 18 of P.L.1992, c.23, and repealed by section 56 of P.L.2010, c.22 and now imposed pursuant to section 3 of P.L.2010, c.22 (C.54:39-103), provided that the total amount credited during the fiscal year beginning July 1, 1984 shall not be less than $20,000,000.00 and that the total amount credited during the fiscal year beginning July 1, 1985 and during every fiscal year thereafter shall not be less than $30,000,000.00.

In addition to the amounts credited to the account by this section, commencing with the fiscal year beginning July 1, 1995 and every fiscal year thereafter, there shall be appropriated from the General Fund such additional amounts as are necessary to carry out the provisions of this act and beginning July 1, 2000 the fees collected pursuant to subsection a. of section 68 of P.L.1990, c.8 (C.17:33B-63) shall be credited to the account for the purposes of this act, provided, however, the amount credited from such fees during any fiscal year shall not be less than $60,000,000.

d.In addition to the amount credited in subsection a. of this section, beginning January 1 following approval by the voters an amount equivalent to the revenue derived from the tax imposed on the sale of petroleum products pursuant to P.L.1990, c.42 (C.54:15B-1 et seq.), provided, however, such amount shall not be less than $100,000,000 in the period January 1 through June 30 following approval by the voters and shall not be less than $200,000,000 in any fiscal year thereafter and for the fiscal year commencing July 1, 2001 and for each fiscal year thereafter an amount equivalent to the revenue derived from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) on the sale of new motor vehicles, provided, however, that such amount shall not be less than $200,000,000 for the fiscal year commencing July 1, 2003 and for each fiscal year thereafter, as provided in Article VIII, Section II, paragraph 4 of the State Constitution.

No later than the fifth business day of the month following the month in which a credit has been made, the treasurer shall pay to the authority, for its purposes as provided herein, the amounts then credited to the "Transportation Trust Fund Account - Subaccount for Debt Service for Prior Bonds" and "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds," provided that the payments to the authority shall be subject to and dependent upon appropriations being made from time to time by the Legislature of the amounts thereof for the purposes of the act, and further provided that the revenues deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds" shall consist solely of revenues which are dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, and subsections a. and d. of this section.

L.1984, c.73, s.20; amended 1987, c.193, s.3; 1987, c.460, s.3; 1995, c.108, s.5; 2000, c.73, s.19; 2006, c.3, s.3; 2012, c.13, s.5.



Section 27:1B-21 - "Special Transportation Fund."

27:1B-21 "Special Transportation Fund."

21. a. There is hereby established a separate fund entitled "Special Transportation Fund." This fund shall be maintained by the State Treasurer and may be held in depositories as may be selected by the treasurer and invested and reinvested as other funds in the custody of the treasurer, in the manner provided by law. The commissioner may from time to time (but not more frequently than monthly) certify to the authority an amount necessary to fund payments made, or anticipated to be made by or on behalf of the department, from appropriations established for or made to the department from revenues or other funds of the authority. The commissioner's certification shall be deemed conclusive for purposes of the act. The authority shall, within 15 days of receipt of the certificate, transfer from available funds of the authority to the treasurer for deposit in the Special Transportation Fund the amount certified by the commissioner, provided that all funds transferred shall only be expended by the department by project pursuant to appropriations made from time to time by the Legislature for the purposes of the act.

b.The department shall not expend any money except as appropriated by law. Commencing with appropriations for the fiscal years beginning on July 1, 1988, the department shall not expend any funds other than for permitted maintenance except as are appropriated by specific projects identified by a description of the projects, the county or counties within which they are located, and amounts to be expended on each project, in the annual appropriations act. Funds expended for permitted maintenance may be appropriated as one item of appropriation and subject to allocation at the commissioner's discretion.

c.No funds appropriated, authorized or expended pursuant to this act shall be used to finance the resurfacing of highways by department personnel, where that resurfacing would require the use of more than 100,000 tons of bituminous concrete for that purpose in any calendar year, except that the commissioner may waive this provision when he determines the existence of emergency conditions requiring the use of department personnel for the resurfacing of highways, after the department has effectively reached the 100,000 ton limit.

d.In order to provide the department with flexibility in administering the specific appropriations by project identified in the annual appropriations act, the commissioner may transfer a part of any item to any other item subject to the approval of the Director of the Division of Budget and Accounting and of the Joint Budget Oversight Committee or its successor. Upon approval of the director and the committee, the transfer shall take effect.

e.Any federal funds which become available to the State for transportation projects which have not been appropriated to the department in the annual appropriations act, shall be deemed appropriated to the department and may, subject to approval by the Joint Budget Oversight Committee and the State Treasurer, be expended for any purpose for which such funds are qualified.

f.There shall be no appropriations from the revenues and other funds of the authority for regular and routine maintenance of public highways and components thereof, or operational activities of the department unrelated to the implementation of, and indirect costs associated with, the capital program. The commissioner shall include in his annual budget request sufficient funding to effectuate the purposes of P.L.2000, c.73 (C.27:1B-21.14 et al.).

g.To the extent that salaries or overhead of the department or the New Jersey Transit Corporation are charged to transportation projects, each agency shall keep adequate and truthful personnel records, and time charts to adequately justify each such charge and shall make those records available to the external auditor to the authority.

h.The commissioner shall annually, on or before January 1 of each fiscal year, report to the Governor and the Legislature how much money was expended in the previous fiscal year for salaries and overhead of the department and the New Jersey Transit Corporation. However, the amount expended from the revenues and other funds of the authority for salaries and overhead of the department and the New Jersey Transit Corporation for the fiscal year beginning July 1, 2006 and each fiscal year thereafter shall not exceed 13 percent of the total funds appropriated from the revenues and other nonfederal funds of the authority for those fiscal years.

i.No revenues or other funds of the authority shall be expended for emergency response operations, the review of applications for access permits under the State highway access management code and membership fees or other fees connected with membership in TRANSCOM, the Transportation Operations Coordinating Committee.

L.1984, c.73, s.21; amended 1987, c.460, s.4; 1995, c.108, s.6; 2000, c.73, s.20; 2006, c.3, s.2; 2012, c.13, s.6.



Section 27:1B-21.1 - Annual Funding Maximums.

27:1B-21.1 Annual funding maximums.

8. a. Commencing with the report of the commissioner, as may be amended, required to be submitted pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22) on or before March 1, 2006 and on each succeeding March 1 thereafter through March 1, 2015, the annual amount so reported by the commissioner for proposed projects shall not exceed $1,600,000,000 exclusive of federal funds.

b.For the fiscal year beginning on July 1, 2006 and for each fiscal year thereafter through the fiscal year beginning on July 1, 2011, the total annual amount authorized to be appropriated from the revenues and other nonfederal funds of the New Jersey Transportation Trust Fund Authority for the projects listed in the appropriations act pursuant to section 21 of P.L.1984, c.73 (C.27:1B-21) shall not exceed $1,600,000,000, all amounts exclusive of federal funds. The total amount authorized to be appropriated from the revenues and other nonfederal funds of the New Jersey Transportation Trust Fund Authority for the projects listed in the appropriations act pursuant to section 21 of P.L.1984, c.73 (C.27:1B-21) shall not exceed: $1,247,000,000 for the fiscal year beginning on July 1, 2012; $1,224,000,000 for the fiscal year beginning on July 1, 2013; $1,225,000,000 for the fiscal year beginning on July 1, 2014; and $1,247,000,000 for the fiscal year beginning on July 1, 2015.

c.(Deleted by amendment, P.L.1991, c.40.)

d.(Deleted by amendment, P.L.1992, c.10).

e.The State Auditor shall provide for a unified annual audit of expenditures from the "Special Transportation Fund," established by section 21 of P.L.1984, c.73 (C.27:1B-21), in order to determine that these funds are expended for costs eligible for funding from the authority and in a manner consistent with appropriations made by the Legislature. The findings of such audits shall be transmitted to the presiding officer of each House of the Legislature, and to the Chair of the Senate Budget and Appropriations Committee, the Senate Transportation Committee, the Assembly Appropriations Committee, and the Assembly Transportation and Communications Committee or their successors.

f.The State Auditor shall review bond issuances of the authority and report to the Joint Budget Oversight Committee and to the members of the Senate Budget and Appropriations Committee and the Assembly Appropriations Committee, or their successors, on the status of the bonds of the authority and projects financed from the proceeds of the bonds. The report shall include the investment status of all unexpended bond proceeds and provide a description of any bond issues expected during a fiscal year, including type of issue, estimated amount of bonds to be issued and the expected month of sale.

L.1987, c.460, s.8; amended 1991, c.40, s.6; 1992, c.10, s.2; 1995, c.108, s.7; 2000, c.73, s.21; 2006, c.3, s.4; 2012, c.13, s.7.



Section 27:1B-21.4 - Utilization Of Funds; Allocation Of Costs

27:1B-21.4. Utilization of funds; allocation of costs
11. The State amount appropriated from the revenues and other funds of the authority for any fiscal year commencing on or after July 1, 1995 may be utilized for any cost incurred in direct or indirect support or advancement of transportation projects authorized by the annual appropriations act, except that indirect costs shall not include the cost of routine operation and routine maintenance of a transportation project, or costs associated with the non-capital programs of the department and the New Jersey Transit Corporation. Costs which directly or indirectly support or advance more than one transportation project may be allocated among those projects in a manner the commissioner finds reasonable, provided such costs are equitably and uniformly distributed among all work that was performed during the fiscal year or accounting period. The rate of indirect costs appropriated from the State amount in any fiscal year shall not exceed the indirect cost rate additive, as calculated pursuant to the United States Office of Management and Budget Circular A-87, "Cost Principles Applicable to Grants and Contracts with State and Local Governments," applicable to federal funds.

L.1995,c.108,s.11.



Section 27:1B-21.5 - Duties Of Commissioner, Loans, Conditions; Reports

27:1B-21.5. Duties of commissioner, loans, conditions; reports

12. a. Notwithstanding the provisions of any other law to the contrary, the commissioner is authorized to enter into agreements with public or private entities or consortia thereof for the loan of federal funds appropriated to the department for the purpose of financing all, or a portion of, the costs incurred for the planning, acquisition, engineering, construction, reconstruction, repair and rehabilitation of a transportation project by that public or private entity or consortia thereof.

b. The commissioner, with the approval of the State Treasurer, shall establish rules and regulations governing the qualifications of the applicants, the application procedures, the criteria for awarding loans, and the standards for establishing the amount, terms and conditions of each loan. The rules and regulations shall provide that the term of the loan agreement shall be consistent with terms and conditions as provided by applicable federal law.

c. Loans granted pursuant to this section shall be considered an investment or reinvestment of Special Transportation Fund funds within the meaning of subsection a. of section 21 of P.L.1984, c.73 (C.27:1B-21). Payments of interest and principal on loans granted pursuant to this section shall be credited to a special subaccount of the Special Transportation Fund and may be used for financing authorized projects. Monies appropriated from the special subaccount pursuant to this section shall be in addition to the total State amount authorized to be appropriated in a fiscal year pursuant to section 8 of P.L.1987, c.460 (C.27:1B-21.1).

d. Each loan made pursuant to this section shall require the specific approval of the Joint Budget Oversight Committee, except for those loans agreed to by the commissioner as part of an agreement for a demonstration project approved pursuant to P.L.1997, c.136 (C.27:1D-1 et al.). The Chairman of the Joint Budget Oversight Committee may request periodic reports from the commissioner on the status of any or all loans. The commissioner shall provide reports so requested on a timely basis.

e. Transportation projects which are the subject of a loan agreement entered into pursuant to this section shall be included in the annual report of proposed projects prepared pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22) for the fiscal year in which the loan amount for those projects is to be appropriated.

L.1995,c.108,s.12; amended 1997,c.136,s.13.



Section 27:1B-21.6 - Funding Agreements For Transportation Projects

27:1B-21.6. Funding agreements for transportation projects
13. The commissioner or the board of the New Jersey Transit Corporation with the approval of the commissioner is authorized to enter into agreements for a period of years for the advancement of a transportation project to be funded by future year appropriations to the authority, except that, in the case of a transportation project involving appropriations in excess of $100,000,000 in any fiscal year, the agreement shall be subject to approval of the Joint Budget Oversight Committee. The commissioner or the board of the New Jersey Transit Corporation may pledge grant monies or funds anticipated to be appropriated to those transportation projects in those agreements, provided, however that payment of monies pledged is subject to the availability of funds in the year in which the funds are to be appropriated. Any transportation project which is the subject of an agreement authorized by this section shall appear in the annual report of proposed projects prepared pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22) for each fiscal year in which the agreement is in effect and the report shall indicate the amount to be appropriated, if any, to the project in the upcoming fiscal year.

L.1995,c.108,s.13.



Section 27:1B-21.7 - Closing Accounts, Expenditure Of Remaining Funds

27:1B-21.7. Closing accounts, expenditure of remaining funds
14. a. After the commissioner has determined that a project financed through the authority has been completed, the commissioner may direct that any account established for such project be closed, provided that the funds in any such account are less than $1,000,000. The commissioner may further direct that any appropriated funds remaining in such closed accounts be credited to a special subaccount of the Special Transportation Fund. In the event that an account for a project that has been completed exceeds $1,000,000, the account shall not be closed and the funds credited to the special subaccount unless such action is approved by the Joint Budget Oversight Committee.

b. Subject to approval by the State Treasurer, the commissioner may expend funds from the special subaccount established pursuant to subsection a. of this section for any purpose for which the Legislature has previously appropriated funds and which the authority is authorized to undertake pursuant to section 5 of P.L.1984, c.73 (C.27:1B-5). Any claims or costs which would have been paid from an account closed pursuant to this section may be paid from the special subaccount established pursuant to subsection a. of this section, or from any other funds appropriated for such purposes.

L.1995,c.108,s.14.



Section 27:1B-21.8 - Credits To Airport Safety Fund.

27:1B-21.8 Credits to Airport Safety Fund.

15.Each year a nonlapsing sum of money shall be appropriated from funds held in the Special Transportation Fund, established pursuant to section 21 of P.L.1984, c.73 (C.27:1B-21), and credited to the Airport Safety Fund, established in the General Fund pursuant to section 4 of P.L.1983, c.264 (C.6:1-92), for use for any purpose pursuant to the "New Jersey Airport Safety, Security and Improvement Act," P.L.1983, c.264 (C.6:1-89 et al.) and that sum shall be included in the annual report of projects prepared pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22). Funds so appropriated shall no longer be subject to the provisions and limitations of chapter 1B of Title 27 of the Revised Statutes, but instead shall be subject to the provisions and limitations of P.L.1983, c.264 (C.6:1-89 et al.).

L.1995, c.108, s.15; amended 2010, c.38, s.5.



Section 27:1B-21.9 - Appropriation For Operating Expenses Of New Jersey Transit Corporation

27:1B-21.9. Appropriation for operating expenses of New Jersey Transit Corporation
16. Notwithstanding any other provision of law to the contrary, in any fiscal year in which the amount allocated by the Federal Government to the New Jersey Transit Corporation for public transportation operating expenses is less than in the previous fiscal year, an amount equal to the diminution may be appropriated from the revenues and other funds of the authority, excluding bond proceeds, to the department for the operating expenses of the New Jersey Transit Corporation, subject to approval therefor provided in the annual appropriations act.

L.1995,c.108,s.16.



Section 27:1B-21.10 - Definitions Relative To State Transportation Infrastructure Bank

27:1B-21.10. Definitions relative to State Transportation Infrastructure Bank

1. As used in this act:

"Federal infrastructure bank program" means the United States Department of Transportation State Infrastructure Bank Program provided for in section 350 of Pub.L.104-59 and Pub.L.102-240 as amended or superseded.

"Other assistance" means forms of financial assistance, in addition to loans, authorized by the federal infrastructure bank program, including, but not limited to, use of funds to: provide credit enhancements; serve as a capital reserve for bond or other debt instrument financing; subsidize interest rates; ensure the issuance of letters of credit and credit instruments; finance purchase and lease agreements with respect to transit projects; and provide bond or other debt financing instrument security.

L.1997,c.142,s.1.



Section 27:1B-21.11 - State Transportation Infrastructure Bank, Established

27:1B-21.11. State Transportation Infrastructure Bank, established

2. a. There is hereby established a special non-lapsing, revolving subaccount of the Special Transportation Fund to be known as the "State Transportation Infrastructure Bank" which shall be credited with: State and federal funds appropriated to the State Transportation Infrastructure Bank, monetary donations made available to the State to support the State Transportation Infrastructure Bank program and any monies received as repayment of the monies loaned or otherwise provided pursuant to this act. The commissioner may establish subaccounts of the State Transportation Infrastructure Bank as may be required by the federal infrastructure bank program. The commissioner shall administer and maintain the State Transportation Infrastructure Bank in accordance with the provisions of the federal infrastructure bank program.

b. Monies in the State Transportation Infrastructure Bank shall be used to provide loans or other assistance to public or private entities or consortia thereof for the purpose of financing all or a portion of the costs incurred for the planning, acquisition, engineering, construction, reconstruction, repair and rehabilitation of a transportation project or for any other purpose permitted under the federal infrastructure bank program.

c. Loans or other assistance granted pursuant to this section shall be considered an investment or reinvestment by the State Transportation Infrastructure Bank consistent with the federal infrastructure bank program and not a loan within the meaning of section 12 of P.L.1995, c.108 (C.27:1B-21.5).

L.1997,c.142,s.2.



Section 27:1B-21.12 - Commissioner's Powers; Duties

27:1B-21.12. Commissioner's powers; duties

3. a. The commissioner is authorized to enter into agreements with public or private entities or consortia thereof for the use of monies from the State Transportation Infrastructure Bank to provide loans or other assistance for the purpose of financing all or a portion of the costs incurred for the planning, acquisition, engineering, construction, reconstruction, repair and rehabilitation of a transportation project or for any other purpose permitted under the federal infrastructure bank program. The terms of the agreements shall be consistent with the requirements of the federal infrastructure bank program.

b. The commissioner shall report periodically, and at least annually, on the status of the State Transportation Infrastructure Bank program to the Joint Budget Oversight Committee or its successor.

L.1997,c.142,s.3.



Section 27:1B-21.13 - Rules, Regulations

27:1B-21.13. Rules, regulations

4. The commissioner shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), governing the State Transportation Infrastructure Bank Program.

L.1997,c.142,s.4.



Section 27:1B-21.14 - Short Title

27:1B-21.14. Short title
1.Sections 1 through 14 and 23 through 25 and section 27 of this act shall be known and may be cited as the "Congestion Relief and Transportation Trust Fund Renewal Act."

L.2000,c.73,s.1.



Section 27:1B-21.15 - Findings, Declarations Regarding The State's Transportation System

27:1B-21.15. Findings, declarations regarding the State's transportation system
2.The Legislature hereby finds and declares that:

a.A balanced and improved transit and goods movement and highway system is of key importance to our State's continued prosperity and to the quality of life of our citizens.

b.The State's citizens and businesses require a transportation system which provides adequate mobility to all of its citizens utilizing all modes.

c.The State should consider and utilize, where appropriate, transportation approaches and concepts to reduce congestion, enhance mobility, discourage sprawl, and assist in the redevelopment of our cities, enhance suburbs and town centers, and otherwise improve the quality of life of our citizens.

d.Stable and adequate dedicated funding is a prerequisite to the sensible planning of transportation projects, most of which are conceived, planned, designed and built over a span of several years.

e.Additional investment is needed to bring the public highway and bridge system into a state of good repair, to reduce the backlog of infrastructure repair jobs, to maximize rail freight capacity, to promote bicycle and pedestrian safety, and to promote cycling and walking trips by providing and financing appropriate infrastructure.

f.Ferries and ferry facilities, including those providing interstate service to points in New Jersey, are an increasingly important component of the State's intermodal transportation system and should be eligible for transportation assistance from the State.

g.The system of financing under the New Jersey Transportation Trust Fund Authority has provided a stable source of funds to keep our transportation system in good repair and to provide funding for important new projects which have enhanced that system.

h.The renewal and improvement of the system of financing under the New Jersey Transportation Trust Fund Authority and a significant increase in the funding of that system are necessary to achieve the aforementioned goals and can be achieved without the necessity of increasing taxes.

L.2000,c.73,s.2.



Section 27:1B-21.16 - Program To Improve Traffic Signal Operation

27:1B-21.16. Program to improve traffic signal operation
3.The Commissioner of Transportation (hereinafter, "the commissioner") shall establish and implement a program to employ the best available technology to improve traffic signal operation throughout the State so as to avoid unnecessary delays, reduce air pollution, and allow traffic to move sequentially through signals on roads and highways throughout the State without stopping, to the greatest extent practicable without endangering or limiting pedestrian travel.

L.2000,c.73,s.3.



Section 27:1B-21.17 - Reduction Of Single Occupancy Trips, Report To Legislature

27:1B-21.17. Reduction of single occupancy trips, report to Legislature
4.No later than March 31, 2001, the commissioner shall submit a report to the Legislature containing recommended incentives to businesses to encourage a reduction in single occupancy trips.

L.2000,c.73,s.4.



Section 27:1B-21.18 - Telecommuting, Report To Legislature

27:1B-21.18. Telecommuting, report to Legislature
5.No later than January 1, 2001, the Chief Executive Officer and Secretary of the New Jersey Commerce and Economic Growth Commission, in consultation with the commissioner and the State Treasurer, shall submit a report to the Legislature containing a program to identify sectors of the economy, or specific occupations, which are appropriate for telecommuting to increase telecommuting in the State.

L.2000,c.73,s.5.



Section 27:1B-21.19 - Context Sensitive Design

27:1B-21.19. Context sensitive design
6.Many State highways run through fully developed cities and suburban towns. In addition, many small villages in rural areas have State highways which pass through built-up residential areas or village centers. The traffic on many of these State highways, particularly large truck and speeding traffic, prevents these residential areas, town centers and future town centers from functioning as intended. The commissioner shall study this issue and develop a departmental program which authorizes context sensitive design and examines the functional classifications of State highways running through developed cities and suburban towns. As used in this section, "context sensitive design" means a planning technique that embraces a collaborative, interdisciplinary process and recognizes the uniqueness of the community in planning transportation projects.

L.2000,c.73,s.6.



Section 27:1B-21.20 - Large Trucks, Report To Legislature

27:1B-21.20. Large trucks, report to Legislature
7.The commissioner shall report to the Legislature not later than January 1, 2001, on measures undertaken by the department and measures it recommends as necessary to improve the safety or to mitigate adverse impacts of large trucks which travel on New Jersey State and local roadways.

L.2000,c.73,s.7.



Section 27:1B-21.21 - Led Lighting Installation

27:1B-21.21. LED lighting installation
8.The commissioner shall install light emitting diodes lighting ("LED lighting"), or lighting similar in energy and life cycle savings, in traffic signals on the State highway system from the amounts appropriated from the revenues and other funds of the New Jersey Transportation Trust Fund Authority. It is anticipated that this lighting will result in operational energy savings for State, county and municipal governments and provide congestion relief because the diodes have a 10-year life cycle as compared to the one year replacement cycle for regular light bulbs. The State shall develop a program to assist local governments to install LED lighting or lighting similar in energy and life cycle savings, in approved local traffic signals throughout the State. The commissioner may consult with the State's public utility companies for assistance where appropriate to implement this program.

L.2000,c.73,s.8.



Section 27:1B-21.22 - Pavement Preservation And Preventive Maintenance Program

27:1B-21.22. Pavement Preservation and Preventive Maintenance Program
9.There is hereby established in the Department of Transportation, a Pavement Preservation and Preventive Maintenance Program. In furtherance of this program, the commissioner shall utilize cost-effective road materials, surface treatments and base rehabilitation methodology including, but not limited to, micro-surfacing, white topping and cold-in-place recycling. These cost- effective materials, surface treatments and methodologies shall be used in conjunction with standard road materials and surface treatments including, but not limited to, superpave, asphalt milling, asphalt overlays and crack sealing. The commissioner shall authorize the use of cost-effective materials, surface treatments and methodologies where deemed appropriate by the department, but they shall be utilized as a regular and integral part of the road preservation and maintenance program, and in a manner sufficient to provide for safe roads as provided for in this act.

L.2000,c.73,s.9.



Section 27:1B-21.23 - Evaluation Of Road Pavements

27:1B-21.23. Evaluation of road pavements
10. The commissioner shall continue to evaluate roadway pavements on the State highway system and assign numerical ratings to roads for maintenance and repair similar to any nationally recognized method.

L.2000,c.73,s.10.



Section 27:1B-21.24 - Pavement Maintenance, Repair, Report To Governor And Legislature

27:1B-21.24. Pavement maintenance, repair, report to Governor and Legislature
11. The commissioner shall issue a report to the Governor and the Legislature at the end of each fiscal year containing the numerical ranking of pavements for roads needing maintenance and repair in accordance with the method developed in section 10 of this act. The report shall also identify the repair and maintenance projects that were completed during the fiscal year, including an estimate of the cost impact to the department for each maintenance and repair project that utilized road surface material or treatment.

L.2000,c.73,s.11.



Section 27:1B-21.25 - Life Cycle Cost Analysis Of Pavements, Report To Governor And Legislature

27:1B-21.25. Life cycle cost analysis of pavements, report to Governor and Legislature
12. The commissioner shall conduct a life cycle cost analysis of pavement surfaces and report the findings of the analysis to the Governor and the Legislature no later than one year after the date of enactment of this act. The analysis shall compare equivalent designs and shall be based upon New Jersey's actual historic project maintenance, repair and resurfacing schedules and costs as recorded by the Department of Transportation, and shall include estimates of user costs throughout the entire life of the pavement. As used in this section, "life cycle cost" means the total cost of the initial project and all anticipated costs for subsequent maintenance, repair or resurfacing over the life of the pavement.

L.2000,c.73,s.12.



Section 27:1B-21.26 - Congestion Buster Task Force

27:1B-21.26. Congestion Buster Task Force
13. a. There is created in the Department of Transportation a task force to be known as the "Congestion Buster Task Force" to study and make recommendations concerning the reduction of traffic congestion in the State.

The members of the task force shall be appointed by the commissioner in such number as the commissioner shall designate from the Department of Transportation, the New Jersey Transit Corporation, business organizations, Transportation Management Associations, the counties, and members of the public.

b.The task force shall organize as soon as may be practicable after the appointment of its members and shall select a chairperson from among the members. The members shall select a secretary, who need not be a member of the task force.

The task force shall meet at the call of the chairperson.

The task force shall be entitled to call to its assistance and avail itself of the services of the employees of any State department, board, bureau, commission or agency, as it may require and as may be available for its purposes, and to employ stenographic and clerical assistance and incur traveling and other miscellaneous expenses as may be necessary in order to perform its duties, within the limits of funds appropriated or otherwise made available to it for its purposes.

c.The task force shall conduct a study of highway traffic congestion in the State and develop a commuter options plan that would result in peak hour vehicle trips being "capped" at 1999 levels.

In developing the plan, the task force shall review relevant information and findings from other jurisdictions, both national and international. The plan shall include, but not be limited to, resources and incentives for public transportation, ridesharing, telecommuting and other travel reduction strategies. In making its recommendations for the plan, the task force shall include funding proposals, an implementation of the plan, and a method of evaluating progress toward the realization of the goal of the plan to cap peak hour vehicle trips at 1999 levels.

The task force shall also be charged with identifying the top 10 projects which can be quickly implemented to relieve congestion or improve safety.

d.The task force may meet and hold public hearings at such place or places as it shall designate and shall issue a final report containing its findings and recommendations, including any recommendations for legislation that it deems appropriate, no later than one year after the task force organizes, to the Governor, the President of the Senate and the Speaker of the General Assembly, and the members of the Senate Transportation Committee and the Assembly Transportation Committee, or the successor committees.

e.The task force shall dissolve one year following organization of the task force.

L.2000,c.73,s.13.



Section 27:1B-21.27 - Park-and-ride Facility Expansion, Report To Governor And Legislature

27:1B-21.27. Park-and-ride facility expansion, report to Governor and Legislature
14. No later than July 1, 2001, the commissioner shall report to the Governor and the Legislature on steps which the commissioner recommends to provide for the establishment or expansion of park-and-ride facilities in areas of traffic congestion throughout the State and shall establish a goal of establishing or expanding at least two park-and-ride facilities in each of the successive 2001-2002, 2002-2003, 2003-2004 and 2004-2005 fiscal years. In the event that the department does not establish or expand at least two park-and-ride facilities in each of the preceding fiscal years, the commissioner shall report to the Governor and the Legislature the reasons for the failure to establish or expand such facilities.

L.2000,c.73,s.14.



Section 27:1B-21.28 - Use Of Debt Service Savings

27:1B-21.28. Use of debt service savings
23. Any savings in the amount of debt service realized as a result of the sale of refunding bonds by the authority shall only be used to fund transportation projects.

L.2000,c.73,s.23.



Section 27:1B-21.29 - Additional Funds

27:1B-21.29. Additional funds
24. In addition to those funds to be credited to the "Transportation Trust Fund Account" pursuant to section 20 of P.L.1984, c.73 (C.27:1B-20), the State Treasurer shall also credit to the account any and all additional funds which may now or hereafter be dedicated to transportation purposes by the State Constitution.

L.2000,c.73,s.24.



Section 27:1B-21.30 - Highway Route Construction, Restriction

27:1B-21.30. Highway route construction, restriction
25. No new State highway route shall be constructed using the revenues and other funds of the authority unless specifically authorized by joint resolution. Nothing in this section shall impair the commissioner's authority to modify, extend or widen existing State highway routes.

L.2000,c.73,s.25.



Section 27:1B-21.32 - Use Of Reclaimed Asphalt Pavement By Dot.

27:1B-21.32 Use of reclaimed asphalt pavement by DOT.

1. a. Notwithstanding any law, rule or regulation to the contrary, the Commissioner of Transportation shall permit for public highways under the jurisdiction of the Department of Transportation the use of reclaimed asphalt pavement that constitutes a maximum of 25 percent by weight of the total pavement mixture for base and intermediate pavement courses and a maximum of 15 percent by weight of the total pavement mixture for surface pavement courses.

b.The commissioner shall permit for public highways under the jurisdiction of the department the use of reclaimed asphalt pavement that constitutes from 25 to 50 percent by weight of the total pavement mixture for base and intermediate pavement courses, after an evaluation of the material properties of the reclaimed asphalt pavement in a "closed system" project. A "closed system" project is defined as a project on which the asphalt millings from the project are recycled back into the hot mix asphalt on that same project.

c.reclaimed asphalt pavement shall not be used for open-graded and modified open-graded friction courses, or any other special purpose or premium asphalt mix required in specific projects to increase pavement skid resistance.

L.2002,c.114,s.1.



Section 27:1B-22 - Preparation, Submission Of Reports.

27:1B-22 Preparation, submission of reports.

22.The commissioner shall prepare and submit the following reports to the Governor, the Legislature, and the Financial Policy Review Board, established pursuant to section 6 of P.L.2006, c.3 (C.27:1B-22.2) under the terms set forth below: a Transportation Master Plan, a Statewide Capital Investment Strategy, an Annual Transportation Capital Program, a Transportation Trust Fund Authority Financial Plan, and a Five-Year Capital Plan.

a.To the end that the transportation system of the State shall be planned in an orderly and efficient manner and that the Legislature shall be advised of the nature and extent of public highways, public transportation projects and other transportation projects contemplated to be financed under this act, the department shall submit a master plan, as provided in subsection (a) of section 5 of P.L.1966, c.301 (C.27:1A-5). Notwithstanding the provisions of that act, the plan shall be for a period of five years and shall be submitted to the Commission on Capital Budgeting and Planning, the Chairman of the Senate Transportation Committee and the Chairman of the Assembly Transportation and Communications Committee, or their successors, and the Legislative Budget and Finance Officer, and the metropolitan planning organizations, on or before March 1, 2001, and at five-year intervals thereafter. The master plan shall set the direction for the department's overall Capital Investment Strategy and subsequent annual Transportation Capital Programs submitted to the Legislature for approval pursuant to this section. This master plan shall, to the extent practicable, conform to all federal requirements for Statewide transportation planning.

b.The Department of Transportation, in conjunction with the New Jersey Transit Corporation, the New Jersey Turnpike Authority, and the South Jersey Transportation Authority, shall prepare a "Statewide Capital Investment Strategy" for at least a five-year period which shall contain, at a minimum, a statement of the goals of the department, the corporation, and the toll road authorities in major selected policy areas and the means by which the goals are to be attained during that period, using quantitative measures where appropriate. The Statewide Capital Investment Strategy may be updated and submitted no later than March 1 of each year. The Statewide Capital Investment Strategy shall provide for a multi-modal, intermodal, seamless, technologically advanced, and secure transportation system. It shall recommend investment for major program categories, set overall goals for investment in the State's infrastructure, and develop program targets and performance measures. It may rely on infrastructure management systems as developed by the department to assess bridge conditions, pavement conditions, bridge, traffic and pedestrian safety, traffic congestion and public transit facilities. With respect to pavement conditions, the department shall set as a priority the utilization of efficient cost-effective materials and treatments as stated in section 9 of P.L.2000, c.73 (C.27:1B-21.22). In the event that there exist appropriate circumstances for the use of micro-surfacing and cold-in-place recycling, the department shall establish as a special priority the use of these materials and surface treatments. The goals of the Capital Investment Strategy shall include, but not be limited to, reduction of vehicular and pedestrian accidents, reduction in the backlog of projects, including one-half of the structurally deficient bridge repair projects and pavement deficiencies, and an increase in lane miles of bicycle paths, with a goal of constructing an additional 1,000 lane miles of bicycle paths in five years to reduce traffic congestion and for recreational uses. The construction of bicycle and pedestrian lanes, paths and facilities shall be subject to no stricter environmental requirements than are provided pursuant to federal law and regulations for such lanes, paths and facilities, notwithstanding the provisions to the contrary of State law and regulations, including State Executive Order No. 215 of 1989. With respect to the New Jersey Transit Corporation, the Statewide Capital Investment Strategy shall deal with the corporation's overall goal to keep the public transportation system in a state of good repair and, more specifically, in the area of bus transportation, present a strategy and a preliminary timetable for the replacement of the current diesel bus fleet with a fleet of buses which have reduced emission of air pollutants. The corporation shall consider the feasibility of buses with improved pollution controls and that reduce particulate emissions and buses powered by fuel other than conventional diesel fuel, such as compressed natural gas vehicles, hybrid vehicles, fuel cell vehicles, biodiesel vehicles, vehicles operated on ultra low sulfur fuel, vehicles operated on any other bus fuel approved by the United States Environmental Protection Agency, and the like. The corporation may consider as part of its strategy, cooperative efforts with bus manufacturers, and the solicitation of federal support, in developing a "clean bus" with air pollution controls superior to currently available technology. For the fiscal year beginning July 1, 2007 and each fiscal year thereafter, all buses purchased by the New Jersey Transit Corporation shall be buses with improved pollution controls and that reduce particulate emissions or buses powered by fuel other than conventional diesel fuel, such as compressed natural gas vehicles, hybrid vehicles, fuel cell vehicles, biodiesel vehicles, vehicles operated on ultra low sulfur fuel, vehicles operated on any other bus fuel approved by the United States Environmental Protection Agency, and the like. In the event that the corporation is not able to meet the bus purchase requirements set forth in this section with respect to any fiscal year, prior to the commencement of the fiscal year the board of the corporation shall by resolution submit a report to the Legislature detailing its inability to meet the requirements and the reasons therefor and shall submit the report to the Senate and General Assembly when both houses are in session, including therein a request to be exempted from the bus purchase requirements of this section with regard to the fiscal year in question. The President of the Senate and the Speaker of the General Assembly shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly. If a joint resolution approving the exemption is passed by the Legislature and signed by the Governor prior to the commencement of the fiscal year in question, the corporation shall be exempt from the requirements for that fiscal year.

In the fiscal year beginning on July 1, 2007 and in each fiscal year thereafter, in the year prior to the year in which final engineering is anticipated to start on any project which extends the reach of the New Jersey Transit rail or light rail system, the New Jersey Transit Corporation shall be required to identify and include in the annual Statewide Capital Investment Strategy the required State financial assistance to support operation of the incremental service for the first three years and the projected fare box recovery ratio at the commencement of the fourth year of operation of each project.

The Statewide Capital Investment Strategy shall also detail the planned investment of capital funds for public transportation projects of companies other than the New Jersey Transit Corporation engaged in the business of providing motor bus transportation. The Statewide Capital Investment Strategy shall demonstrate that such investment adequately addresses the finding in section 2 of P.L.1979, c.150 (C.27:25-2) that in the provision of public transportation services it is desirable to encourage to the maximum extent feasible the participation of private enterprise.

c.On or before March 1 of each year, the commissioner shall submit a report of general project categories and proposed projects thereunder to be financed in the ensuing fiscal year, including therewith a description of the projects, the county or counties within which they are to be located, a distinction between State and local projects, and the amount estimated to be expended on each project. This report shall be known as the "Annual Transportation Capital Program" for the upcoming fiscal year. It shall include proposed projects of both the Department of Transportation and the New Jersey Transit Corporation. The program shall be consistent with, and reflective of, the goals and priorities of the Capital Investment Strategy and the program shall include an explanation which demonstrates how it is consistent with, and reflective of, the goals and priorities.

d.On or before March 1 of each year, the commissioner shall also submit a "Transportation Trust Fund Authority Financial Plan" designed to implement the financing of the proposed projects. The financial plan shall contain an enumeration of the bonds, notes or other obligations of the authority which the authority intends to issue, including the amounts thereof and the conditions therefor. The financial plan shall set forth a complete operating and financial statement covering the authority's proposed operations during the ensuing fiscal year, including amounts of income from all sources, including but not limited to the proceeds of bonds, notes or other obligations to be issued, as well as interest earned. In addition, the plan shall contain proposed amounts to be appropriated and expended, as well as amounts for which the department anticipates to obligate during the ensuing fiscal year for any future expenditures.

e.The Statewide Capital Investment Strategy, the Annual Transportation Capital Program, and the Transportation Trust Fund Authority Financial Plan shall be submitted to the Senate and General Assembly. Within 45 days of the receipt thereof, the Senate or the General Assembly may object in writing to the commissioner in regard to any project or projects in the Annual Transportation Capital Program it disapproves or which it is of the opinion should be modified or added to or any additional or alternative projects considered or in regard to any element of the financial plan. The commissioner shall consider the objections and recommendations and resubmit the report within 10 days, containing therein any modifications based upon the commissioner's consideration of the objections or recommendations.

f.In order that the Legislature shall be advised of the nature and extent of public highways, public transportation projects, and other transportation projects contemplated to be financed under this act, the commissioner shall submit annually, together with the Annual Transportation Capital Program, a Five-Year Capital Plan, which shall set forth projects and programs anticipated to be funded over the five-year period. The Five-Year Capital Plan shall, to the extent practicable, conform to all federal requirements for Statewide transportation capital programming.

L.1984,c.73,s.22; amended 1987, c.460, s.5; 1995, c.108, s.8; 2000, c.73, s.22; 2006, c.3, s.5.



Section 27:1B-22.1 - Circle Of Mobility Projects; Inclusion On List, Annual Funding; Completion

27:1B-22.1. Circle of Mobility projects; inclusion on list, annual funding; completion
3. a. The Commissioner of Transportation shall annually include in the list of proposed projects submitted to the Legislature pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22) annual funding for such projects as are necessary to complete the Circle of Mobility, as defined in section 3 of P.L.1984, c.73 (C.27:1B-3). The Legislature shall annually appropriate from the revenues and other funds of the New Jersey Transportation Trust Fund Authority such sums as are necessary to effectuate this completion.

b. The New Jersey Transit Corporation shall proceed expeditiously to complete the Circle of Mobility. To insure adherence to this requirement, the corporation shall provide a schedule for this completion, as well as periodic progress reports on the status of the various projects comprising the Circle of Mobility, including but not limited to project descriptions, the construction status to date of each project, additional work required, together with related time schedules to complete each project, the amounts and sources of funds appropriated to date and the estimated additional amounts and sources of funds needed to complete each project, and any modification to the original scope of a project, to the Senate Transportation Committee, the Assembly Transportation and Communications Committee, the Senate Legislative Oversight Committee, and the Assembly Regulatory Oversight Committee, with the schedule due 60 days after the effective date of this act and the progress reports at six month intervals thereafter.

L.1995,c.84,s.3.



Section 27:1B-22.2 - Financial Policy Review Board.

27:1B-22.2 Financial Policy Review Board.


6.There is hereby created in the Executive Branch of the State Government, a body corporate and politic, with corporate succession, to be known as the Financial Policy Review Board. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the board is hereby allocated within the Department of Transportation, but, notwithstanding that allocation, the board shall be independent of any supervision or control by the department or by any body or officer thereof. The board is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the board of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

The board shall be comprised of five public members with experience in transportation finance and policy. The Governor shall appoint three of the members with the advice and consent of the Senate. The remaining members shall be appointed by the Governor as follows: one upon the joint recommendation of the President of the Senate and the Minority Leader of the Senate, and one upon the joint recommendation of the Speaker of the General Assembly and the Minority leader of the General Assembly. Each member shall serve for a four-year term and shall serve until the member's successor is appointed and qualified; provided, however, that in order to achieve non-concurrent terms, of the members first appointed pursuant to this section, two members appointed by the Governor shall serve for four years; while the two members appointed upon the joint recommendation of the President of the Senate and the Minority Leader of the Senate and upon the joint recommendation of the Speaker of the General Assembly and the Minority Leader of the General Assembly shall serve for three years each, and the remaining member appointed by the Governor shall serve for two years. The Financial Policy Review Board shall be deemed to be constituted immediately upon appointment and qualification in the manner provided in this section of at least three members.

The purpose of the board is to assure fiscal discipline through evaluating the financing of transportation and preparing an annual State of Condition of Transportation Financing certification. The certification shall ensure that the financing and expenditures of the New Jersey Transportation Trust Fund Authority (the "authority") adhere to certain standards. The standards are: a. The bonding limitation as provided in subsection i. of section 9 of P.L.1984, c.73 (C.27:1B-9). b. For the fiscal year commencing July 1, 2007, the amount expended from the revenues and other funds of the authority for permitted maintenance shall not exceed the amount expended for permitted maintenance in the fiscal year commencing July 1, 2006. c. The total amount authorized to be appropriated from the revenues and other funds of the authority for project costs shall not exceed $1,600,000,000 annually.

Commencing with the fiscal year beginning July 1, 2007, the board shall submit to the Governor, the Legislature, and the commissioner on an annual basis the State of Condition of Transportation Financing certification as to the requirements of subsection a. of this section referencing therein a certification with regard to subsections b. and c. of this section to the extent feasible, given the other provisions of this section. The certifications shall be based on the board's review of the State's fiscal year final expenditures from the preceding fiscal year, including bonding and expenditures from the annual independent audit of the authority, and the amount of authority funds programmed for permitted maintenance. If the capital program and its financing are found to be in compliance, the first annual certification required by this paragraph shall be submitted by February 1, 2008, after the certification is concurred with by the members of the authority, and by February 1 of each year thereafter. The board shall advise the commissioner and the authority on February 1, 2008 and on each succeeding February 1, if the board finds that the authority is not in compliance with the bonding requirements as provided in subsection a. of the section, and that a corrective action plan is needed. The authority shall submit a corrective action plan that would reduce its future bond sales to offset the amount of excess bonding or to reduce future debt service payments, or both, as the case may be. Upon approval of the corrective action plan by the board, the certification shall be issued with certain conditions. The Annual Transportation Capital Program submitted to the Legislature for the forthcoming year shall be in compliance with the provisions of the corrective action plan. If the board does not approve the corrective action plan, the authority shall submit a financial plan showing bonding only for existing projects, noting that no bonds shall be issued for new projects shown in the department's Annual Transportation Capital Program. The board shall advise the commissioner on February 1, 2008 and on each succeeding February 1, if the board finds that the Department of Transportation has exceeded the limitation for the amount of authority funds spent on permitted maintenance pursuant to subsection b. of this section, or for the amount authorized to be appropriated for project costs pursuant to subsection c. of this section and that a corrective action plan is needed. The department shall submit a corrective action plan that would offset the excess amount spent, or the excess amount appropriated, in the prior year with less funding for permitted maintenance or for projects, as the case may be, in the proposed capital budget request. Upon approval of the corrective action plan by the board, a certification as to these matters shall be issued with certain conditions. The Annual Transportation Capital Program submitted to the Legislature for the forthcoming year shall be in compliance with the provisions of the corrective action plan. If the board does not approve the corrective action plan, the authority shall submit a financial plan showing bonding only for existing projects, noting that no bonds shall be issued for new projects shown in the department's Annual Transportation Capital Program.

L.2006,c.3,s.6.

27:1B-22.3 Report to Governor, Legislature.

9.The Department of Transportation shall report to the Governor and the Legislature on September 1, 2008 and on September 1, 2010 on the amount of revenues and other funds of the authority which have been expended on permitted maintenance and on salaries and overhead of the department and the corporation in the previous two fiscal years respectively. In the reports the department shall provide reasons as to why the reported expenditure levels are appropriate and in the public interest. In addition, the department shall detail steps that have been undertaken to reduce expenditures for these purposes after June 30, 2006.

L.2006,c.3,s.9.



Section 27:1B-22.3 - Report To Governor, Legislature.

27:1B-22.3 Report to Governor, Legislature.

9.The Department of Transportation shall report to the Governor and the Legislature on September 1, 2008 and on September 1, 2010 on the amount of revenues and other funds of the authority which have been expended on permitted maintenance and on salaries and overhead of the department and the corporation in the previous two fiscal years respectively. In the reports the department shall provide reasons as to why the reported expenditure levels are appropriate and in the public interest. In addition, the department shall detail steps that have been undertaken to reduce expenditures for these purposes after June 30, 2006.

L.2006,c.3,s.9.



Section 27:1B-22.4 - Inclusion Of Projects In "Annual Transportation Capital Program."

27:1B-22.4 Inclusion of projects in "Annual Transportation Capital Program."

3.The Department of Transportation shall include, annually as part of its "Annual Transportation Capital Program" submitted pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22), projects for the repair of malfunctioning stormwater basins owned by the State or the New Jersey Transit Corporation in the Barnegat Bay watershed based upon the priority order identified in the study prepared pursuant to section 1 of P.L.2010, c.114.

L.2010, c.114, s.3.



Section 27:1B-22.5 - Annual Transportation Capital Program Approval Committee.

27:1B-22.5 Annual Transportation Capital Program Approval Committee.
8. a. There is hereby established in but not of the Department of Transportation, a body corporate and politic, with corporate succession, to be known as the Annual Transportation Capital Program Approval Committee. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the committee is hereby allocated within the Department of Transportation, but, notwithstanding that allocation, the committee shall be independent of any supervision or control by the department or by any body or officer thereof. The committee is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the committee of the powers conferred by P.L.2016, c.56 (C.27:1B-22.5 et al.) shall be deemed and held to be an essential governmental function of the State.

b. (1) The committee shall be comprised of four members. One member shall be the Commissioner of Transportation, or the commissioner's designee, who shall serve ex-officio, and the remaining three members shall be public members, each of whom is to be appointed by the Governor upon the joint recommendation of the President of the Senate and Speaker of the General Assembly; one of whom shall be a resident of Salem, Cumberland, Cape May, Atlantic, Gloucester, Camden, Burlington, or Ocean county; one of whom shall be a resident of Monmouth, Mercer, Middlesex, Hunterdon, Somerset, or Union county; and one of whom shall be a resident of Warren, Sussex, Essex, Passaic, Morris, Hudson, or Bergen county. Each public member shall serve a term of three years, which shall run from August 1, of the year of appointment until July 31 of the third year following appointment. The Annual Transportation Capital Program Approval Committee shall be deemed to be constituted immediately upon appointment and qualification in the manner provided in this section of the three public members.

(2) The purpose of the committee is to ensure that Legislative input is provided in the process of selecting the transportation capital projects to be funded annually through the Transportation Trust Fund Account pursuant to section 20 of P.L.1984, c.73 (C.27:1B-20), and to prepare an Annual Transportation Capital Program Approval Certification.

(3) Commencing with the fiscal year beginning July 1, 2017, the board shall submit to the Governor and the Legislature on an annual basis the Annual Transportation Capital Program Approval Certification referencing therein a certification attested to by all members of the committee that for the proposed projects of both the Department of Transportation and the New Jersey Transit Corporation included in the Annual Transportation Capital Program, required pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22) and the list of projects proposed by the department for inclusion in the State budget to be appropriated from the revenues and other funds of the New Jersey Transportation Trust Fund Authority: (a) the projects were developed with input from each member of the committee; (b) that every member of the committee has been granted access to all available information of the department concerning each project; and that (c) each member of the committee approves the inclusion of each project in the Annual Transportation Capital Program and recommends that the project be included in the list of projects to be appropriated from the revenues and other funds of the New Jersey Transportation Trust Fund Authority in the Annual Appropriations Act. The first annual certification required by this subsection shall be submitted to the Governor and the Legislature by March 1, 2017, after the certification has been approved by every member of the committee, and by March 1 of each year thereafter. The committee shall advise the authority on July 1, 2017 and on each succeeding July 1, if members of the committee have failed to unanimously approve the Annual Transportation Capital Program Approval Certification. If no Annual Transportation Capital Program Approval Certification has been approved for a fiscal year, the Legislature shall not make any appropriation from the revenues and other funds of the authority for the financing of transportation projects in that fiscal year until the certification has been unanimously approved. Prior to approval of the certification, appropriations shall only be made for existing projects and for debt service on authority bonds.

L.2016, c.56, s.8.



Section 27:1B-23 - Contracts By Treasurer, Commissioner And Authority.

27:1B-23 Contracts by treasurer, commissioner and authority.

23.In order to implement the arrangement provided for in the act, the treasurer, the commissioner and the authority are hereby authorized to enter into one or more contracts. The contracts shall commence with the fiscal year beginning July 1, 1984, and provide for the credit to the "Transportation Trust Fund Account" in the amounts provided for in section 20 of the act and for the payment to the authority of the amounts credited to the "Transportation Trust Fund Account" in accordance with the provisions of section 20 of the act. The contracts shall also provide for the payment by the authority of the amounts provided for in section 21 of the act and for expenditures from the "Special Transportation Fund," as provided in section 21 of the act. The contract or contracts shall be on terms and conditions as determined by the parties and may contain terms and conditions necessary and desirable to secure the bonds, notes and other obligations of the authority, provided, however, that the incurrence of any obligation by the State under the contract or contracts, including any payments to be made thereunder from the "Transportation Trust Fund Account" or the "Special Transportation Fund," shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of the act. Any contract providing for the payment of transportation program bonds and any agreements securing such transportation program bonds shall provide that such payment shall be made solely from revenues dedicated pursuant to the New Jersey Constitution, including Article VIII, Section II, paragraph 4, and deposited into the "Transportation Trust Fund Account - Subaccount for Debt Service for Transportation Program Bonds."

L.1984, c.73, s.23; amended 2012, c.13, s.8.



Section 27:1B-24 - Expenditures With Firms Owned And Controlled By Socially And Economically Disadvantaged Individuals And By Women

27:1B-24. Expenditures with firms owned and controlled by socially and economically disadvantaged individuals and by women
Subject to those definitions and procedures as the commissioner may prescribe by regulation, with respect to moneys appropriated or authorized pursuant to this act and expended with private firms for construction and professional services, not less than 10% of the moneys shall be expended, either directly or through subcontracting requirements, with business concerns owned and controlled by socially and economically disadvantaged individuals and, in addition to and exclusive of this requirement, not less than 4% of the moneys shall be expended, either directly or through subcontracting requirements, with business concerns owned and controlled by women.

L.1984, c. 73, s. 24, eff. July 10, 1984.



Section 27:1B-25 - County, Municipal Projects.

27:1B-25 County, municipal projects.

25. a. Notwithstanding the provisions of subtitle 4 of Title 27 of the Revised Statutes and P.L.1946, c.301 (C.27:15A-1 et seq.), the commissioner may, pursuant to appropriations or authorizations being made from time to time by the Legislature according to law, allocate to counties and municipalities funds for the planning, acquisition, engineering, construction, reconstruction, repair, resurfacing and rehabilitation of public highways and the planning, acquisition, engineering, construction, reconstruction, repair, maintenance and rehabilitation of public transportation projects and of other transportation projects which a county or municipality may be authorized by law to undertake.

b.The commissioner shall, pursuant to appropriations or authorizations being made from time to time by the Legislature according to law, allocate at his discretion State aid to counties and municipalities for transportation projects, except that the amount to be appropriated for this program shall be 10% of the total amount appropriated for the total county and municipal aid programs. This State aid shall be set aside prior to any formula allocations provided for in subsections c., d., and e. of this section.

c.The commissioner shall, pursuant to appropriations or authorizations being made from time to time by the Legislature according to law and pursuant to the provisions of subsections b. and d. of this section, allocate State aid to municipalities for public highways under their jurisdiction. The amount to be appropriated shall be allocated on the basis of the following distribution factor:

PcCm

DF = ____ + ____

Ps Sm

where, DF equals the distribution factor

Pc equals county population

Ps equals State population

Cm equals municipal road mileage within the county

Sm equals municipal road mileage within the State.

After the amount of aid has been allocated based on the above formula, the commissioner shall determine priority for the funding of municipal projects within each county, based upon criteria relating to volume of traffic, safety considerations, growth potential, readiness to obligate funds and local taxing capacity. In addition to the above criteria used in determining priority of funding of municipal projects in each county, the commissioner shall consider whether a project is intended to remedy hazardous conditions as identified for the purposes of providing transportation pursuant to N.J.S.18A:39-1.2 for school pupils or to improve pedestrian safety.

For the purposes of this subsection, (1) "population" means the official population count as reported by the New Jersey Department of Labor and Workforce Development; and (2) "municipal road mileage" means that road mileage under the jurisdiction of municipalities, as determined by the department.

d.There shall be appropriated at least $175,000,000 for the fiscal year commencing July 1, 2006 and for each fiscal year thereafter, for the purposes provided herein and in subsections b., c. and e. of this section. (1) Of that appropriation, the commissioner shall allocate $5,000,000.00 as State aid to any municipality qualifying for aid pursuant to the provisions of P.L.1978, c.14 (C.52:27D-178 et seq.). The commissioner shall allocate the aid to each municipality in the same proportion that the municipality receives aid under P.L.1978, c.14. (2) The remaining amount of the appropriation shall be allocated pursuant to the provisions of subsection c. of this section.

e.The commissioner may, pursuant to appropriations or authorizations being made from time to time by the Legislature according to law, allocate additional funding to the Local County Aid Program for public highway projects, in accordance with a formula similar to that provided for in subsection c. of this section, except that Cm equals road mileage under county jurisdiction and Sm equals total county road mileage within the State.

L.1984, c.73, s.25; amended 1987, c.460, s.6; 1991, c.40, s.7; 1995, c.99; 2005, c.158, s.4; 2006, c.3, s.7; 2012, c.13, s.9.



Section 27:1B-25.1 - Aid To Counties, Municipalities, Basis.

27:1B-25.1 Aid to counties, municipalities, basis.

9.Aid to counties and municipalities administered by the department may, at the discretion of the commissioner, be disbursed to any individual county or municipality on a grant basis or on a cost reimbursement basis. Distribution of the portion of the grant provided initially to a county or municipality may be contingent on its performance in spending prior grants. Failure to award construction or other approved contracts for 100 percent of a county's allotment within three years of notification by the department of that year's allotment shall result in the allotment being immediately rescinded or the funds returned to the department, as applicable, or in the event such funds are not immediately returned, deducted by the department from future allocations of aid to such county. Any such funds may be reallocated by the commissioner on a grant basis or a cost reimbursement basis to such other counties or municipalities as the commissioner shall so determine. Failure to award construction or other approved contracts for 100 percent of a municipality's allotment within two years of notification by the department of that year's allotment shall result in that year's allocation being immediately rescinded. Any such funds may be reallocated by the commissioner on a grant basis or a cost reimbursement basis to such other counties or municipalities as the commissioner shall determine.

L.1995, c.108, s.9; amended 2006, c.3, s.8; 2012, c.13, s.10.



Section 27:1B-25.2 - Use Of Reclaimed Asphalt Pavement, Maximum Amount.

27:1B-25.2 Use of reclaimed asphalt pavement, maximum amount.

1.Notwithstanding any law, rule or regulation to the contrary, counties and municipalities receiving State funds for transportation projects shall permit for public highways under their jurisdiction the use of reclaimed asphalt pavement that constitutes a maximum of 25 percent by weight of the total pavement mixture for base and intermediate pavement courses and a maximum of 15 percent by weight of the total pavement mixture for surface pavement courses.

L.2002,c.113,s.1.



Section 27:1B-25.3 - Use Of Reclaimed Asphalt Pavement In "Closed System" Project.

27:1B-25.3 Use of reclaimed asphalt pavement in "closed system" project.

2.Counties and municipalities receiving State funds for transportation projects shall permit for public highways under their jurisdiction the use of reclaimed asphalt pavement that constitutes from 25 to 50% by weight of the total pavement mixture for base and intermediate pavement courses, after an evaluation of the material properties of the reclaimed asphalt pavement, in a "closed system" project. A "closed system" project is defined as a project on which the asphalt millings from the project are recycled back into the hot mix asphalt on that same project.

L.2002,c.113,s.2.



Section 27:1B-25.4 - Use Of Reclaimed Asphalt Pavement, Certain; Prohibited.

27:1B-25.4 Use of reclaimed asphalt pavement, certain; prohibited.

3.Reclaimed asphalt pavement shall not be used for open-graded and modified open-graded friction courses, or any other special purpose or premium asphalt mix required in specific projects to increase pavement skid resistance.

L.2002,c.113,s.3.



Section 27:1B-26 - Budgets Of Counties And Municipalities; Inclusion Of And Commitments Against State Aid

27:1B-26. Budgets of counties and municipalities; inclusion of and commitments against state aid
It shall be lawful for each county and municipality, upon notification by the commissioner of approval for and the amount of State aid allocated to a project, to include an amount equal to the amount of such State aid in its annual budget and any amendments and supplements thereto. Immediately thereafter, commitments may be made by counties and municipalities against the amounts so included in their budgets and amendments and supplements thereto.

L.1984, c. 73, s. 26, eff. July 10, 1984.



Section 27:1B-27 - Counties And Municipalities; Temporary State Aid Anticipation Notes

27:1B-27. Counties and municipalities; temporary state aid anticipation notes
When the commissioner shall notify the governing body of a county or municipality of the amount of State funds allocated to a project, the governing body may borrow money on temporary loan to an amount not to exceed the amount of the State funds allocated to the project, in anticipation of the payment of the amount of State funds so allocated to the county or municipality, and may apply the proceeds of the loan to the payment of the cost of the project. The temporary loan shall be repaid upon payment to the county or municipality of the sum, in anticipation of payment of which the loan was made.

L.1984, c. 73, s. 27, eff. July 10, 1984.



Section 27:1B-28 - Act Not To Limit, Alter Or Impair Rights And Security Of Holders Under Contracts

27:1B-28. Act not to limit, alter or impair rights and security of holders under contracts
Nothing in the act shall be deemed or construed so as to limit, alter or impair in any way the rights and obligations of the toll road authorities or other State agencies under the provisions of the contracts made with the holders from time to time of bonds and notes heretofore or hereafter issued by said toll road authorities or other State agencies or in any way impair the rights and security of the holders under the contracts.

L.1984, c. 73, s. 37, eff. July 10, 1984.



Section 27:1B-29 - Severability

27:1B-29. Severability
If any clause, sentence, paragraph, section or part of the act shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which the judgment shall have been rendered.

L.1984, c. 73, s. 38, eff. July 10, 1984.



Section 27:1B-30 - Liberal Interpretation Of Act

27:1B-30. Liberal interpretation of act
This act shall be interpreted liberally to effect the purposes set forth herein.

L.1984, c. 73, s. 39, eff. July 10, 1984.



Section 27:1B-31 - Act As Supplemental And Additional To Powers Conferred By Other Laws; Inconsistent Acts Subordinate To This Act

27:1B-31. Act as supplemental and additional to powers conferred by other laws; inconsistent acts subordinate to this act
This act shall be deemed to provide an additional, alternative and complete method for the doing of the things authorized hereby and shall be deemed and construed to be supplemental and additional to any powers conferred by other laws on public agencies and not in derogation of any such powers now existing, provided that, insofar as the provisions of this act are inconsistent with the provisions of any other law, general, special or local, now in existence or hereafter (unless with specific reference to this act) adopted, the provisions of this act shall be controlling.

L.1984, c. 73, s. 40, eff. July 10, 1984.



Section 27:1C-1 - Short Title

27:1C-1. Short title
This act shall be known and may be cited as the "New Jersey Transportation Development District Act of 1989."



L.1989, c.100, s.1.



Section 27:1C-2 - Findings, Declarations

27:1C-2. Findings, declarations
The Legislature finds and declares that:



a. In recent years, New Jersey has experienced explosive growth in certain regions, often along State highway routes and in urban areas experiencing rapid redevelopment. These "growth corridors" and "growth districts" are vital to the State's future but also present special problems and needs since they do not necessarily reflect municipal and county boundaries.

b. Growth corridors and districts are heavily dependent on the State's transportation system for their current and future development. At the same time, they place enormous burdens on existing transportation infrastructure contiguous to new development and elsewhere, creating demands for expensive improvements, reducing the ability of State highways to provide for through movement of traffic and creating constraints on future development.

c. Existing financial resources and existing mechanisms for securing financial commitments for transportation improvements are inadequate to meet transportation improvement needs which are the result of rapid development in growth areas, and therefore it is appropriate for the State to make special provisions for the financing of needed transportation improvements in these areas, including the creation of special financing districts and the assessment of special fees on those developments which are responsible for the added burdens on the transportation system. Creation of these special financing districts provides a mechanism in which the State, counties and municipalities will have the means to work together to respond to transportation needs on a regional basis as determined by growth conditions rather than upon the pre-existing municipal and county boundaries. The district becomes the framework for a public-private partnership in meeting the transportation needs of New Jersey. Counties are to be the lead agencies in creating these multi-jurisdictional districts, recognizing that in some instances, given growth patterns of a region, that areas from more than one county may be included within a district. Should a county fail to participate in the creation of a needed district, the State or municipality can initiate the creation of a district.

d. Any of these assessments of special fees should be assessed under a statutory plan which recognizes that: (1) the fees supplement, but do not replace, the public investment needed in the transportation system, (2) the costs of remedying existing problems cannot be charged to a new development, (3) the fee charged to any particular development must be reasonably related, within the context of a practicable scheme for assessing fees within a district, to the added burden attributable to that development, and (4) the maximum amount of fees charged to any development by the State or county or municipality for off-site transportation improvements pursuant to this act or any other law shall not exceed the property owner's fair share of such improvement costs. In determining the reasonableness of a fee assessed in accordance with the provisions of this act, it must be recognized that government must have the flexibility necessary to deal realistically with questions not susceptible of exact measurement. It is furthermore necessary to recognize that precise mathematical exactitude in the establishment of fees is neither feasible nor constitutionally vital.

e. The development of special financial mechanisms to meet the needs of growth corridors and districts should be accompanied by the development of strategies to improve regional, comprehensive planning in these areas, to encourage transportation-efficient land uses, to reduce automobile dependency, and to encourage alternatives to peak-hour automobile trips.

L.1989, c.100, s.2.



Section 27:1C-3 - Definitions

27:1C-3. Definitions
The following words or terms as used in this act shall have the following meaning unless a different meaning clearly appears from the context:



a. "Commissioner" means the Commissioner of Transportation.

b. "County" means a duly constituted county government or an appropriate governmental organization designated under paragraph (1) of subsection c. of section 4 of this act.



c. "Department" means the Department of Transportation.



d. "Development" means "development" in the meaning of section 3.1 of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-4).



e. "Development assessment liability date" means, with respect to any transportation development district created under this act, the date upon which the commissioner adopts an order designating the district and delineating its boundaries, which order shall be published in the New Jersey Register.

f. "Development fee" means a fee assessed on a development pursuant to an ordinance or resolution, as appropriate, adopted under section 7 of this act.



g. "Public highways" means public roads, streets, expressways, freeways, parkways, motorways and boulevards, including bridges, tunnels, overpasses, underpasses, interchanges, rest areas, express bus roadways, bus pullouts and turnarounds, park-ride facilities, traffic circles, grade separations, traffic control devices, the elimination or improvement of crossings of railroads and highways, whether at grade or not at grade, and any facilities, equipment, property, rights-of-way, easements and interests therein needed for the construction, improvement and maintenance of highways.

h. "Public transportation project" means, in connection with public transportation service or regional ridesharing programs, passenger stations, shelters and terminals, automobile parking facilities, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lanes or rights-of-way, equipment storage and servicing facilities, bridges, grade crossings, rail cars, locomotives, motorbus and other motor vehicles, maintenance and garage facilities, revenue handling equipment and any other equipment, facility or property useful for or related to the provision of public transportation service or regional ridesharing programs.

i. "Transportation development district" or "district" means a district created under section 4 or section 13 of this act.



j. "Transportation project" means, in addition to public highways and public transportation projects, any equipment, facility or property useful or related to the provision of any ground, waterborne or air transportation for the movement of people and goods.

L.1989, c.100, s.3.



Section 27:1C-4 - Designation, Delineation Of Transportation Development District

27:1C-4. Designation, delineation of transportation development district
a. The governing body of any county may, by ordinance or resolution, as appropriate, apply to the commissioner for the designation and delineation of a transportation development district within the boundaries of the county. The application shall include: (1) proposed boundaries for the district, (2) evidence of growth conditions prevailing in the proposed district which justify creation of a transportation development district in conformity with the purposes of this act and the standards established by the commissioner, (3) a description of transportation needs arising from rapid development within the district, (4) certification that there is in effect for the county a current county master plan adopted under R.S.40:27-2 and that creation of the district would be in conformity both with the county master plan and with the State Development and Redevelopment Plan adopted under the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.), (5) certification that municipalities included, wholly or partly in the district, or which would be directly affected by the delineation or designation thereof, have been given at least 30 days' advance notice of the application and an opportunity to comment thereon, (6) comments offered by any of these municipalities, and the response thereto by the county, and (7) any additional information that the commissioner may require.

b. The commissioner shall, within 60 days of receipt of a completed application and upon review of the application as to sufficiency and conformity with the purposes of this act, (1) by order designate a district and delineate its boundaries in conformance with the application, or (2) disapprove the application and inform the governing body of the county in writing of the reasons for the disapproval, or (3) where the commissioner finds that the creation of a district is critically important and that the application of the county is sufficient in every respect except the appropriateness of the proposed boundaries for the district, by order designate a district and delineate its boundaries and inform the governing body of the county in writing of the reasons for the alteration of the proposed boundaries. Failure of the commissioner to act under this subsection within 60 days, unless the applicant agrees to an extension of time shall mean that the application is approved and the commissioner shall then on the next business day issue an order as required under this subsection. The governing body may, in the case of a disapproval of its application, resubmit an application incorporating whatever revisions it deems appropriate, taking into consideration the commissioner's reasons for disapproval.

c. (1) If the governing body of the county in response to a petition by a municipality under section 15 of this act adopts an ordinance or resolution, as appropriate, stating its intention not to proceed with an application or adopts an ordinance or resolution, as appropriate, stating its intention to proceed with an application but fails to submit such an application within 120 days of adopting that ordinance or resolution, as appropriate, the governing body of the municipality which submitted the original petition or the governing body of any municipality within the county which would be directly affected by the designation and delineation of a district may petition the commissioner for the designation and delineation of a district. The commissioner shall, within 60 days of receipt of a petition and upon review of the petition as to sufficiency and conformity with the purposes of this act, act as in subsection b. of this section, but in the instance where the commissioner acts under paragraph (1) or paragraph (3) of subsection b., the commissioner shall also designate an appropriate governmental organization which has sufficient power to administer the district, and which shall permit representation from all participating municipalities. In addition, where negotiations are underway pursuant to this subsection or subsection b. of this section between the department and the petitioning body the 60 day time frame may be suspended by mutual agreement. The petitioning body may, in the case of a disapproval of its application, resubmit a petition directly to the commissioner incorporating whatever revisions it deems appropriate, taking into consideration the commissioner's reasons for disapproval.

(2) Failure by a county to adopt a resolution stating its intent to submit an application substantially consistent with the municipal petition within 90 days after receipt thereof shall entitle the petitioning municipality or any directly affected municipality to petition the commissioner for the designation and delineation of a district as set forth in paragraph (1) of this subsection.

d. The commissioner shall adopt as regulations under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) standards to assist in the determination of whether there is sufficient evidence of growth conditions prevailing in an area to justify creation of a transportation development district under this act. The criteria for assisting in the determination shall include: (1) an accelerating growth rate for estimated population or employment in excess of 10% in three of the past five years in at least three contiguous municipalities; or, (2) projected local traffic growth in excess of 50% in a five-year period generated from new development; or, (3) commercial/retail development projected at a rate of one million square feet per square mile in a five-year period; or, (4) projected growth in population or in employment in excess of 20% over a 10-year period. The regulations shall specify the application of the time periods under these four criteria. The commissioner may also include in the regulations additional criteria which recognize existing traffic congestion, or any other such criteria which, in the commissioner's judgment, may serve to effectuate the purposes of this act.

The Senate Transportation and Communications Committee, or its successor, and the Assembly Transportation and Communications Committee, or its successor, shall be notified by the commissioner of these standards at the time they are included in a notice of proposed rule-making under the provisions of the "Administrative Procedure Act." In addition, following the adoption of these standards by regulation, the commissioner shall notify the Senate Transportation and Communications Committee, or its successor, and the Assembly Transportation and Communications Committee, or its successor, of any proposed revisions to these standards at the time these revisions are proposed for adoption under the provisions of the "Administrative Procedure Act."

L.1989, c.100, s.4.



Section 27:1C-5 - Joint Planning Process

27:1C-5. Joint planning process
a. Following the commissioner's designation and delineation of a district under section 4 of this act, the governing body of the county shall initiate a joint planning process for the district, with opportunity for participation by the State, all affected counties and municipalities and private representatives. Each affected governmental unit shall be notified by the county at the commencement of the joint planning process. The joint planning process shall produce a draft district transportation improvement plan and a draft financial plan.

b. The draft district transportation improvement plan shall establish goals and priorities for all modes of transportation within the district, shall incorporate the relevant plans of all transportation agencies within the district and shall contain a program of transportation projects which addresses transportation needs arising from rapid growth conditions prevailing in the district and which therefore warrants financing in whole or in part from a trust fund to be established under section 7 of this act, and shall provide for the assessment of development fees based upon the applicable formula as established by the commissioner by regulation. The draft district transportation improvement plan shall be in accordance with the State transportation master plan adopted under section 5 of P.L.1966, c.301 (C.27:1A-5), the county master plan adopted under R.S.40:27-2, and shall be in conformity with the State Development and Redevelopment Plan adopted under the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.) and, to the extent appropriate, given the district-wide objectives of the plan, coordinated with local zoning ordinances and master plans adopted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

c. The draft financial plan shall include an identification of projected available financial resources for financing district transportation projects outlined in the draft district transportation improvement plan, including recommendations for types and rates of development fees to be assessed under section 7 of this act, and projected annual revenue to be derived therefrom.

d. The governing body of the county shall make copies of the draft district transportation improvement plan and the draft financial plan available to the public for inspection and shall hold a public hearing on them.

L.1989,c.100,s.5.



Section 27:1C-6 - District Transportation Improvement Plan; Approval By Commissioner

27:1C-6. District transportation improvement plan; approval by commissioner
a. The governing body of any county which has completed all the requirements of section 5 of this act may, by ordinance or resolution, as appropriate, adopt a district transportation improvement plan. The district transportation improvement plan shall be derived from the draft district transportation improvement plan developed under section 5 of this act and shall contain a financial plan for transportation projects intended to be developed over time in whole or in part from a trust fund to be established under section 7 of this act. The district transportation improvement plan shall be consistent with any existing capital improvements program, and incorporated into any future capital improvements program required to be adopted under P.L. ...., c. .... (C. ........) (now pending before the Legislature as Assembly Bill No. 2306 or Senate Bill No. 664 of 1988) and shall be consistent with any transportation improvement program which the county may be required to submit to the department.

b. No ordinance or resolution, or amendment or supplement thereto, adopted under this section shall take effect until approved by the commissioner. In evaluating the district transportation improvement plan, the commissioner shall take into consideration: (1) the appropriateness of the district boundaries in light of the findings of the plan, (2) the appropriateness of the content and timing of the program of projects intended to be financed in whole or in part from the district trust fund in relation to the transportation needs stemming from rapid growth in the district, (3) the hearing record of the public hearing held prior to adoption of the ordinance or resolution, (4) any written comments submitted by municipalities or other parties and (5) consistency with the planning requirements set forth in subsection b. of section 5 of this act. The commissioner shall complete the review of the ordinance or resolution and shall inform the governing body in writing of the approval or disapproval thereof within 90 days of receipt. Failure by the commissioner to act in 90 days, unless an extension is mutually approved, shall mean that the submission is deemed approved. The written notice shall be accompanied, in the case of approval, by the commissioner's estimate of the resources which may be available to support implementation of the plan and, in the case of disapproval, by the reasons for that disapproval. The governing body may, in the case of a disapproval, resubmit an ordinance or resolution, as appropriate, or amendment or supplement thereto, incorporating whatever revisions it deems appropriate, taking into consideration the commissioner's reasons for disapproval.

L.1989,c.100,s.6.



Section 27:1C-7 - Assessment, Collection Of Development Fees

27:1C-7. Assessment, collection of development fees
a. After the effective date of an ordinance or resolution, as appropriate, adopted under section 6 of this act, the governing body of the county may provide, by ordinance or resolution, as appropriate, for the assessment and collection of development fees on developments within the district.

b. The ordinance or resolution, as appropriate, shall specify that the fee shall be assessed on a development at the time that the development receives preliminary approval from the municipal approval authority or, where the municipality has not enacted an ordinance requiring approval of the development, at the time that a construction permit is issued. If the development is to be constructed in phases or there is a substantial modification of preliminary approval as defined in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), the fee shall be assessed at the time of the preliminary approval of the respective phase or at the time of modification, as the case may be. For a development which has received preliminary plan approval prior to the adoption of the ordinance and where final approval is not obtained for that phase of development within three years of preliminary approval, the fee shall be assessed at the time of final approval.

c. The ordinance or resolution, as appropriate, shall specify whether the fee is to be paid at the time a construction permit is issued or in a series of payments, as set forth in a schedule of payments contained in the ordinance or resolution, as appropriate. The ordinance or resolution, as appropriate, may provide for payment of the fee in a series of periodic payments over a period of no longer than 20 years. The payments due to the county, whether as a lump sum or as balances due, where a series of payments is to be made, shall be enforceable by the county as a lien on the land and any improvements thereon which lien shall be recorded by the appropriate county officer in the record book of the appropriate county office. Any ordinance or resolution, as appropriate, shall set forth the procedures for enforcement of the lien in the event of delinquencies. When the fee is paid in full on the development or portion thereof, the lien on the development or portion thereof, as appropriate, shall be removed. Any ordinance or resolution, as appropriate, shall provide for the procedure by which any portion of the land and any improvements thereon shall be released from the lien required by this section and, shall require that any lien filed in accordance with this section shall contain a provision citing the release procedures. Where a series of payments is to be made, failure to make any one payment within 30 days after receipt of a notice of late payment shall constitute a default and shall obligate the person owing the unpaid balance to pay that balance in its entirety.

d. Any development or phase thereof which has received preliminary approval prior to the development assessment liability date shall not be subject to the assessment and collection of a development fee under this act but shall be liable for the payment of off-site transportation improvements to the extent agreed upon under the applicable law, rule, regulation, ordinance or resolution in effect at the time of the agreement. Any development or phase thereof which receives preliminary approval after the development liability assessment date shall be subject to the assessment and collection of a development fee under this act, but shall receive a credit against the fee for the amount paid or obligated to be paid to State, county or municipal agencies for the cost of off-site transportation improvements under agreements entered into under the applicable law, rule, regulation, ordinance or resolution in effect at the time of the agreement.

e. The ordinance or resolution, as appropriate, also shall provide for the establishment of a transportation development district trust fund under the control of the county treasurer or such other officer as appropriate. All monies collected from development fees and any other monies as may be available for the purposes of this act shall be deposited into the trust fund which is to be invested in an interest bearing account.

f. An ordinance or resolution, as appropriate, adopted under this section also may contain provisions for: (1) delineating a core area within the district within which the conditions justifying creation of the district are most acute and providing for a reduced development fee rate to apply to developments inside that core area; (2) credits against assessed development fees for payments made or expenses incurred which have been determined by the governing body of the county to be in furtherance of the district transportation improvement plan, including but not limited to, contributions to transportation improvements, other than those required for safe and efficient highway access to a development, and costs attributable to the promotion of public transit or ridesharing; (3) exemptions from or reduced rates for development fees for specified land uses which have been determined by the governing body of the county to have a beneficial, neutral or comparatively minor adverse impact on the transportation needs of the district; (4) a reduced rate of development fees for developments for which construction permits were issued after the development assessment liability date but before the effective date of the ordinance or resolution, as appropriate, where those dates are different; and (5) a reduced rate of development fees for developers submitting a peak-hour automobile trip reduction plan approved by the commissioner under standards adopted by the commissioner by regulation. Standards for the approval of peak-hour automobile trip reduction plans may include, but need not be limited to, physical design for improved transit, ridesharing, and pedestrian access; incorporation of residential uses into predominantly nonresidential development; and proximity to potential labor pools. The ordinance or resolution, as appropriate, shall provide for the exemption from assessment of development fees for any development of low and moderate income housing units which are constructed pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et seq.) or under court settlement.

g. An ordinance or resolution, as appropriate, shall specify that any fees collected, plus earned interest, not committed to a transportation project under a project agreement entered into under section 9 of this act within 10 years of the date of collection shall be refunded to the feepayer under a procedure prescribed by the commissioner by regulation for this purpose, except that if the payer of the fee transfers the development or any portion thereof, he shall enter into an agreement with the grantee in such form as shall be provided by regulation of the commissioner which shall indicate who shall be entitled to receive any refund, and such agreement shall be filed with the designated county officer.

h. An ordinance or resolution, as appropriate, shall be sufficiently certain and definitive to enable every person who may be required to pay a fee to know or calculate the limit and extent of the fee which will be assessed against a specific development proposal. Development fees shall be reasonably related to the added traffic growth attributable to the development which is subject to the assessment and the maximum amount of fees for transportation improvements that may be charged to any development by the State, county or municipality pursuant to this act or any other law shall not exceed the property owner's "fair share" of such improvement costs. "Fair share" means the added traffic growth attributable to the proposed development or phase thereof. Approval of a development application by any State, county or municipal body or agency shall not be withheld or delayed because of the necessity to construct an off-site transportation improvement if the developer has contributed his "fair share" obligation under the provisions of this act.

i. Any person who has been assessed a development fee under the provisions of an ordinance or resolution adopted pursuant to this section may appeal the assessment by filing an appeal with the commissioner within 90 days of the receipt of notification of the amount of the assessment, on the grounds that the governing body or its officers or employees in issuing the assessment did not abide by the provisions of this act or the provisions of the ordinance or resolution issued hereunder or of the rules and regulations adopted by the commissioner pursuant to this act. The decision of the commissioner constitutes an administrative action subject to review by the Appellate Division of the Superior Court. Nothing contained herein shall be construed as limiting the ability of any person so assessed from filing an appeal based upon an agreement to pay or actual payment of the fee.

L.1989,c.100,s.7.



Section 27:1C-8 - Formula For Assessment

27:1C-8. Formula for assessment
An ordinance or resolution, as appropriate, adopted under section 7 of this act shall provide for the assessment of development fees based upon the formula for that category of district authorized by the commissioner, by regulation, and uniformly applied, with such exceptions as are authorized or required by this act and by regulation. The commissioner may authorize a formula or formulas relating the amount of the fee to impact on the transportation system, including, but not limited to, the following factors: vehicle trips generated by the development, the occupied square footage of a developed structure, the number of employees regularly employed at the development, and the number of parking spaces located at the development. In developing the authorized formula or formulas the commissioner shall consult with knowledgeable persons in appropriate fields, which may include, but need not be limited to, land use law, planning, traffic engineering, real estate development, transportation, and local government. No separate or additional assessments for off-site transportation improvements within the district shall be made by the State, or a county or municipality except as provided in this act.

L.1989,c.100,s.8.



Section 27:1C-9 - Project Agreement

27:1C-9. Project agreement
Every transportation project funded in whole or in part by funds from a transportation development district trust fund shall be subject to a project agreement to which the commissioner is a party. Every transportation project for which a project agreement has been executed shall be included in a district transportation improvement plan adopted by an ordinance or resolution, as appropriate, under section 6 of this act. A project agreement may include other parties, including but not limited to, municipalities and the developers of a project. A project agreement shall provide for the assignment of financial obligations among the parties, and those provisions for discharging respective financial obligations as the parties shall agree upon. A project agreement also shall make provision for those arrangements among the parties as are necessary and convenient for undertaking and completing a transportation project. A project agreement may provide that a county may pledge funds in a transportation development district trust fund or revenues to be received from development fees for the repayment of debt incurred under any debt instrument which the county may be authorized by law to issue. Each project agreement shall be authorized by and entered into pursuant to an ordinance or resolution, as appropriate, of the governing body of each county and municipality which is a party to the project agreement. Any project agreement may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by or on behalf of the county or municipality and shall be valid whether or not an appropriation with respect thereto is made by the county or municipality prior to the authorization or execution thereof. Any county or municipality which is authorized to undertake all or part of a project which may involve property within the jurisdiction of another political subdivision, may exercise all powers necessary for the project as may be permitted by law and agreed to in the project agreement.

L.1989,c.100,s.9.



Section 27:1C-10 - Appropriation Of Funds

27:1C-10. Appropriation of funds
No expenditure of funds shall be made from a transportation development district trust fund except by appropriation by the governing body of the county or other appropriate governmental organization as designated by the commissioner under this act, and upon certification of the county treasurer or the appropriate financial officer of the designated governmental organization, as appropriate, that the expenditure is in accordance with a project agreement entered into under section 9 of this act.

L.1989,c.100,s.10.



Section 27:1C-11 - Loans

27:1C-11. Loans
The commissioner may, subject to the availability of appropriations for this purpose and pursuant to a project agreement entered into under section 9 of this act, make loans to a party to a project agreement for the purpose of undertaking and completing a State-owned transportation project. In this event, the project agreement shall include the obligation of the governing body of the county to make payments to the commissioner for repayment of the loan according to an agreed upon schedule of payments. The commissioner may receive monies from a county for repayment of a loan and pay these monies, or assign his right to receive them, to the New Jersey Transportation Trust Fund Authority, created pursuant to section 4 of P.L.1984, c.73 (C.27:1B-4), in reimbursement of funds paid to him by that authority for the purpose of making loans pursuant to this section.

L.1989,c.100,s.11.



Section 27:1C-12 - Adjoining Transportation Development Districts

27:1C-12. Adjoining transportation development districts
The governing bodies of two or more counties which have established, or propose to establish, adjoining transportation development districts, and which have determined that joint or coordinated planning or implementation of transportation projects would be beneficial, may enter into joint arrangements under this act, including: (1) filing joint applications under section 4 of this act, (2) initiating a coordinated joint planning process under section 5 of this act, (3) adopting coordinated district transportation improvement plans under section 6 of this act and (4) entering into joint project agreements under section 9 of this act.

L.1989,c.100,s.12.



Section 27:1C-13 - Request By Commissioner For Transportation Development District

27:1C-13. Request by commissioner for transportation development district
a. After due examination the commissioner may find, in accordance with regulations adopted pursuant to subsection d. of section 4 of this act, that certain designated areas of the State are growth corridors or growth areas and that existing financial resources and existing mechanisms for securing financial commitments for transportation improvements are inadequate to meet transportation improvement needs which are the result of rapid development in these corridors or areas. Upon this finding and after sufficient time has elapsed for the governing body of the county or counties located within this corridor or area to take action to establish a district or districts therein pursuant to the provisions of this act and if they have not done so, the commissioner may request the governing body of the county or counties to initiate an application for the designation and delineation of a transportation development district under section 4 of this act. The request shall set forth in detail the reasons which, in the judgment of the commissioner, justify the creation of a transportation development district in conformity with the purpose of this act, which reasons may be based upon a comprehensive development plan for the corridor or area issued by the department after notice and public hearings in the area or corridor in question. The finding by the commissioner that certain areas of the State are growth corridors or growth areas shall not be construed as determining and designating all growth corridors or growth areas in the State and shall not preclude any governing body of a county from establishing a transportation development district within any portion of that county in accordance with the provisions of this act.

b. The governing body of the county shall, within 90 days of the receipt of the request submitted under subsection a. above, respond to the request by adoption of an ordinance or resolution, as appropriate, which shall state the intention of the governing body to proceed or not to proceed with an application for the designation and delineation of a transportation development district under section 4 of this act . If appropriate the ordinance or resolution shall set forth the reasons for not so proceeding. The ordinance or resolution, as appropriate, shall be transmitted to the governing body of each municipality which would, in the judgment of the governing body of the county, be directly affected by the designation and delineation of a transportation development district as proposed in the request.

c. The commissioner may, especially in the case of a corridor or area traversed by a State highway, request the governing bodies of two or more counties to establish adjoining transportation development districts in accordance with the procedures provided for in subsections a. and b. of this section.

d. If the governing body of the county or counties has received a request from the commissioner to initiate an application, or to establish adjoining transportation development districts, and has failed to respond to the commissioner's request within the time permitted or has stated that it does not intend to proceed with an application or otherwise fails to take action to establish the requested district or districts, the commissioner may, upon 90 days' notice to the governing bodies of the county and each municipality directly affected by the designation and delineation of the proposed district, and the holding of a public hearing, where the creation of such a district or districts is critically important, by order designate such a district or districts and delineate its boundaries. The functions, powers and duties of the governing body of the county concerning transportation development districts as authorized by this act shall be exercised by the commissioner through regulations and orders concerning a district created under this subsection in substantially the same manner as would be exercised by the governing body of the county pursuant to this act. In a district so created, development fees shall be assessed by order of the commissioner upon notice and public hearing. These fees shall only be assessed, and disbursed from the transportation development district trust fund, for projects other than county transportation projects. Appeals from these assessments shall be referred to the Office of Administrative Law by the commissioner for a hearing. If the commissioner modifies or rejects the resultant report and decision, the action of the commissioner may be appealed to the Appellate Division of the Superior Court as provided in subsection i. of section 7 of this act. Notwithstanding that a governing body of the county may not have participated in the establishment of a district, the governing body by ordinance or resolution may request the commissioner to permit it to participate fully in the operation of the district. Upon the granting of this request by the commissioner on whatever terms and conditions the commissioner deems appropriate, the governing body of the county shall assume full responsibility for the operation of the district and the assessment of fees, as if the district were established pursuant to an application by the governing body under subsection a. of section 4 of this act.

e. In designating and delineating a district, and in establishing district transportation improvement and financial plans therefor, the commissioner shall act in accordance with regulations adopted as provided in section 18 of this act.

L.1989,c.100,s.13.



Section 27:1C-14 - Application For Dissolution

27:1C-14. Application for dissolution
a. The governing body of a county within which a transportation development district has been designated under section 4 of this act may, by ordinance or resolution, as appropriate, apply to the commissioner for the dissolution of the district. The application shall include the reasons for the proposed dissolution and a plan for disbursing any funds remaining in the transportation development district trust fund, whether by refunds to owners of property on which the fees were assessed or otherwise, and for concluding the business of the district generally.

b. The commissioner shall, within 60 days of the receipt of a completed application, (1) by order dissolve the district and approve the county's plan for concluding the business of the district or (2) disapprove the application and inform the governing body of the county in writing of the reasons for the disapproval and any conditions or changes in the plan for concluding the business of the district which the commissioner believes to be necessary in the public interest.

L.1989,c.100,s.14.



Section 27:1C-15 - Petition By Municipal Governing Body; Response By County Governing Body

27:1C-15. Petition by municipal governing body; response by county governing body
a. The governing body of any municipality or municipalities may, by resolution, petition the governing body of the county to initiate an application for the designation and delineation of a transportation development district under section 4 of this act. The resolution shall set forth in detail the reasons which, in the judgment of the governing body or bodies, justify the creation of a transportation development district in conformity with the purpose of this act.

b. The governing body of the county shall, within 90 days of the receipt of a petition submitted under subsection a. above, respond to the petition by adoption of an ordinance or resolution, as appropriate, which shall state the intention of the governing body to proceed or not to proceed with an application for the designation and delineation of a transportation development district under section 4 of this act. If appropriate, the ordinance or resolution shall set forth the reasons for not so proceeding. The ordinance or resolution, as appropriate, shall be transmitted to the governing body or bodies submitting the petition and to the governing body of each municipality which would, in the judgment of the governing body of the county, be directly affected by the designation and delineation of a transportation development district as proposed in the petition.

L.1989,c.100,s.15.



Section 27:1C-16 - Limitations

27:1C-16. Limitations
a. Except as provided by this act, no county or municipality may establish or operate a district within the boundaries delineated by the commissioner for a transportation development district under section 4 of this act if the district is for the purpose of consolidating the required contributions for transportation improvements of applicants for development within the district.

b. Approval of a development application by any State, county or municipal body shall not be withheld or delayed because the proposed development is within a proposed or pending transportation development district. The development application shall be considered in accordance with the applicable law, rule, regulation, ordinance or resolution in effect at the time of application.

c. The provisions of this act shall not be construed as affecting municipal reviews and approvals of proposed developments under the provisions of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

L.1989,c.100,s.16.



Section 27:1C-17 - Pre-existing Districts

27:1C-17. Pre-existing districts
a. If a county has, before the effective date of this act, established a district or districts for the purpose of consolidating the required contributions of applicants for development and implementing a coordinated program of transportation improvements in an area based on these contributions, the governing body of the county may, by ordinance or resolution, as appropriate, apply to the commissioner for the designation and delineation of a transportation development district incorporating the district or districts so established. The application shall include, in addition to the information required under subsection a. of section 4 of this act, a full description and account of the operations of the district or districts so established and any recommendations for alterations to the regulations and procedures of the district or districts the governing body finds necessary or appropriate to conform with the purposes of this act.

b. If a municipality has established a district or districts prior to the effective date of this act, the governing body of the municipality may request the governing body of the county to apply to the commissioner for designation and delineation of a transportation development district to incorporate that district or districts. If the county rejects a request by a municipality to make application to the commissioner for approval of a pre-existing district, or fails to respond to a request within 90 days of receipt of the request, the municipality may apply directly to the commissioner for approval of the district and any transportation improvement and financial plan then in existence pursuant to the procedures set forth in subsection b. of section 4 of this act and subsection b. of section 6 of this act.

c. The operation and financing of any pre-existing districts may continue pending action by the commissioner. In addition, the provisions of section 9 of this act shall not be applicable to projects in pre-existing districts which were the subject of agreements or funding commitments made prior to the effective date of this act. Furthermore, any such project, or any such agreement, shall not be construed to exempt any party from compliance with departmental rules, regulations, or orders.

d. The commissioner shall, within 90 days of receipt of a completed application and upon review of the application as to sufficiency and conformity with the purposes of this act, (1) by order designate a district and delineate its boundaries in conformance with the application, or (2) disapprove the application and inform the governing body of the county in writing of the reasons for the disapproval. The governing body may, in the case of a disapproval of its application, resubmit an application incorporating whatever revisions it deems appropriate, taking into consideration the commissioner's reasons for disapproval.

e. The commissioner may, in an order made under subsection d. of this section designating a district and delineating its boundaries, provide for the waiver or consolidation of any requirements of sections 5 and 6 of this act where, in the commissioner's judgment, that waiver or consolidation is justified by the public interest and by the purposes of this act. The commissioner may also include in the order any other provisions which the commissioner believes to be necessary and desirable for effecting an orderly transition from the operation of a district or districts previously established to the operation of a transportation development district under this act.

L.1989,c.100,s.17.



Section 27:1C-18 - Rules, Regulations

27:1C-18. Rules, regulations
The commissioner upon notice and the holding of a public hearing shall adopt the rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act, except that any transportation development district trust fund established under section 7 of this act shall be administered in accordance with all of the regulations adopted by the Local Finance Board or the Division of Local Government Services of the Department of Community Affairs which are applicable to county funds generally, and that the Local Finance Board shall have authority to adopt, after consultation with the commissioner, regulations specifically governing the administration of transportation development district trust funds.

L.1989,c.100,s.18.



Section 27:1D-1 - Findings, Declarations Relative To Transportation Projects

27:1D-1. Findings, declarations relative to transportation projects

1. The Legislature finds and declares that:

a. A safe and efficient transportation system is essential to the economic and social well-being of the State and its people, and is a sound economic investment opportunity for both private and public resources.

b. The use of public-private transportation initiatives would enhance the ability of the State to provide a safe and efficient transportation system through use of alternate funding sources and private sector efficiencies; supplement the State's transportation resources in order to allow the State to use its limited resources for other needed projects; and encourage and promote business and employment opportunities for the citizens of New Jersey.

L.1997,c.136,s.1.



Section 27:1D-2 - Definitions Relative To Transportation Projects

27:1D-2. Definitions relative to transportation projects

2. As used in this act:

"Commissioner" means the Commissioner of Transportation.

"Corporation" means the New Jersey Transit Corporation.

"Department" means the Department of Transportation.

"Demonstration project" means a transportation project selected by the commissioner pursuant to section 3 of this act.

"Developer" means a public or private entity or consortia thereof selected by the public partner from among proposers to develop a demonstration project.

"Intelligent transportation systems" mean the equipment, facilities, property, information management and communications resources which are necessary or desirable for the advancement, management, or operation of a multi-modal transportation network.

"Project agreement" or "demonstration project agreement" means a contract or agreement entered into by the commissioner with a developer providing the terms and conditions under which the developer shall undertake a demonstration project.

"Public highways" means public roads, streets, expressways, freeways, parkways, motorways and boulevards, including bridges, tunnels, overpasses, underpasses, interchanges, rest areas, express bus roadways, bus pullouts and turnarounds, park-ride facilities, traffic circles, grade separations, intelligent transportation systems, traffic control devices, the elimination or improvement of crossings of railroads and highways, whether at grade or not at grade, and any facilities, equipment, property, rights of way, easements and interests therein needed for the construction, improvement and maintenance of highways or intelligent transportation systems.

"Public partner" means the Department of Transportation or the New Jersey Transit Corporation, as the case may be.

"Public transportation project" means, in connection with public transportation service, passenger stations, shelters and terminals, automobile parking facilities, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lanes or rights of way, equipment storage and servicing facilities, bridges, grade crossings, rail cars, locomotives, motorbuses and other motor vehicles, maintenance and garage facilities, revenue handling equipment and any other equipment, facility or property useful for or related to the provision of public transportation service.

"Transportation project" means, in addition to public highways and public transportation projects, any equipment, facility or property useful or related to the provision of any ground, waterborne or air transportation for the movement of people and goods.

L.1997,c.136,s.2.



Section 27:1D-3 - Selection Of Demonstration Projects

27:1D-3. Selection of demonstration projects

3. a. Commencing with the fiscal year beginning after the effective date of this act and for the next four succeeding fiscal years, the commissioner is authorized to select up to seven transportation projects from the list of transportation projects for which monies have been appropriated in the annual appropriations acts for those five fiscal years to serve as demonstration projects. No more than seven demonstration projects shall be selected by the commissioner pursuant to this act.

b. Selection by the commissioner of demonstration projects pursuant to subsection a. of this section which are public transportation projects shall be made with the approval of the board of the corporation.

c. If a transportation project is not listed in the annual appropriations acts, the commissioner may submit that project as a demonstration project to the Legislature for approval. The commissioner shall make the submission to the Legislature to the President of the Senate and the Speaker of the General Assembly on a day when both houses are meeting. The President and the Speaker shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively. Unless the project as described in the submission is disapproved by adoption of a concurrent resolution to this effect by the affirmative vote of a majority of the authorized membership of both houses within the time period prescribed in this subsection, the project shall be deemed approved and the public partner shall be authorized to undertake the project. The time period shall commence on the day of submission and expire on the forty-fifth day after submission or for a house not meeting on the forty-fifth day, on the next meeting day of that house.

d. Notwithstanding the provisions of this section to the contrary, demonstration projects shall be subject to the approval of the Joint Budget Oversight Committee or its successor.

L.1997,c.136,s.3.



Section 27:1D-4 - Solicitation Of Proposals By Public Partner

27:1D-4. Solicitation of proposals by public partner

4. a. A public partner is authorized to solicit proposals in the five fiscal years after the effective date of this act, as provided in subsection a. of section 3 of this act, from developers to plan, design, construct, equip, operate, finance, improve and maintain, or any combination thereof, demonstration projects selected by the commissioner pursuant to section 3 of this act.

b. A public partner shall select proposals for negotiation of demonstration project agreements based on the overall benefit to the State, the qualifications and financial strength of the proposer, the proposer's responsiveness to the public partner's requirements, the total project cost to be incurred by the public partner, the nature of project financing, the revenues to be generated by the project on behalf of and in support of the State, the impact of any direct or indirect user fees and any other evaluation criteria the public partner deems appropriate. The public partner shall negotiate with one or more proposers to reach a project agreement in the best interests of the State, except that in the event that a private developer, private entity or private consortia benefits from the use of public monies for the construction of a demonstration project pursuant to this act, the project agreement with the developer shall provide that any construction contract entered into by the developer, a private entity or private consortia, to effectuate the agreement shall conform to those requirements concerning advertisement, pre-qualification, bid and award provided for by law for construction contracts entered into by the department or corporation, as the case may be.

c. Any power possessed by a public partner pursuant to this act or any other act or any function performed by the department or the corporation, as the case may be, with respect to transportation projects may be used by that public partner to facilitate the planning, designing, construction, equipment, financing, improvement, maintenance and operation, or any combination thereof, of demonstration projects selected pursuant to this act. Project agreements entered into pursuant to this act may provide for full reimbursement to the State for services rendered by the public partner or other State entities or agencies or for the provision of revenues generated to the State. The public partner is authorized to enter into financing, funding, and credit agreements on such terms as the commissioner deems favorable to the State to promote the purposes of this act. All credit agreements entered into by the public partner pursuant to this act shall be subject to concurrence by the State Treasurer.

d. A project agreement entered into pursuant to this act shall provide for a public involvement and information process to apply to each demonstration project. The purpose of the public involvement and information process shall be to disseminate and provide information about the demonstration project to the public, prospective project users, and the residents of communities affected by the project, and to establish a formal means by which interested persons may comment upon the project and make suggestions.

e. Upon entering into a project agreement pursuant to this act, the public partner shall publish a notice in a newspaper circulating in the county in which the demonstration project will be located describing the project and the responsibilities of the developer and the public partner with respect to the project. If a demonstration project will be located in more than one county or have a regional impact, the notice shall also be published in a publication circulating in the region in which the demonstration project will be located.

L.1997,c.136,s.4.



Section 27:1D-5 - Financial Conditions; Arrangements Of Projects

27:1D-5. Financial conditions; arrangements of projects

5. a. The department's financial participation in any demonstration project undertaken pursuant to this act shall be subject to legislative appropriation. The corporation's financial participation in any demonstration project undertaken pursuant to this act shall be subject to the availability of funds. Participation by a public partner may take the form of loans or such other financial credit arrangements as may be appropriate to advance an approved project. Agreements entered into pursuant to this act to facilitate such participation shall provide that such loans or other credit arrangements made by the public partner shall yield a reasonable return and be amortized over the term of such agreement, or such lesser period as may be agreed to by the parties.

b. A project agreement entered into pursuant to this act shall provide for the allocation of ownership, leasehold, and other property interests in demonstration projects.

c. The project agreement may authorize the developer to set and impose rents, fares or user fees for use of a facility constructed by it and may require that over the term of the agreement, the rent, fare or fee revenues received by the developer be applied to repayment of the developer's capital outlay costs, interest expense, costs associated with operations, fare or user fee collection, facility management, reimbursement of the State's project review and oversight costs, repayment of loans, revenues to the State, technical and law enforcement services, and a reasonable return on investment to the developer.

d. The project agreement shall specify the manner in which rents, fares or user fees are to be established or revised, the procedures for receiving public comment on the establishment or revision of fares or user fees, including the holding of a public hearing thereon, and the procedures by which the public partner shall oversee the establishment or revision of fares or user fees provided, however, that no fares or user fees shall be subject to oversight unless the developer receives public monies for 10 percent or greater of its operating expenses.

L.1997,c.136,s.5.



Section 27:1D-6 - Laws Applicable To Demonstration Projects

27:1D-6. Laws applicable to demonstration projects

6. Traffic and other laws applicable on the State transportation system shall be enforceable, as appropriate, on demonstration projects constructed by and leased by a developer pursuant to this act.

L.1997,c.136,s.6.



Section 27:1D-7 - Demonstration Projects Subject To State, Federal Laws

27:1D-7. Demonstration projects subject to State, federal laws

7. a. Demonstration projects selected pursuant to this act shall be designed, constructed, operated and maintained in accordance with all applicable environmental requirements and all other applicable State and federal laws and regulations necessary to the protection of the public health, safety and welfare.

b. Unless determined otherwise by the corporation, in its sole discretion, the plans and specifications for each demonstration project shall comply with the corporation's standards for public transportation projects.

c. Unless determined otherwise by the commissioner, in his sole discretion, the plans and specifications for each transportation project other than public transportation projects shall comply with the department's standards for transportation projects.

L.1997,c.136,s.7.



Section 27:1D-8 - Immunities, Defenses Applicable To Demonstration Projects

27:1D-8. Immunities, defenses applicable to demonstration projects

8. All absolute and qualified immunities and defenses provided to public entities and public employees by the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., the "New Jersey Contractual Liability Act," N.J.S.59:13-1 et seq., and any other law shall apply to all interests held and activities performed by the department, the corporation and other State agencies in connection with the demonstration projects selected pursuant to this act.

L.1997,c.136,s.8.



Section 27:1D-9 - Public Partner May Defend, Indemnify

27:1D-9. Public partner may defend, indemnify

9. a. The public partner may agree to defend and indemnify any person, who, pursuant to a written agreement with the public partner entered into in accordance with this act, designs, constructs, operates, maintains, leases or otherwise holds an interest in a demonstration project, against claims, causes of action, demands, costs or judgments against that person arising as a direct result of the design, construction, interest, operation, or maintenance of that demonstration project. The public partner is authorized to reach agreements to defend and indemnify a person upon the terms and limitations the public partner deems reasonable and appropriate.

b. A determination by the public partner to defend and indemnify pursuant to this section does not bar, reduce, limit or affect any remedies which the public partner may have to enforce the agreement between the public partner and the developer to assert a claim for damages to which the public partner may be entitled arising out of the developer's failure to perform the agreement, or for the recovery of funds expended for the defense of the developer if the defense was undertaken in response to a claim or cause of action brought against the developer which is proven to have arisen from gross negligence, willful misconduct, fraud, intentional tort, bad faith or criminal conduct.

c. No one other than the person operating, maintaining, leasing or otherwise holding an interest in the demonstration project pursuant to an agreement with the public partner has the right to enforce any agreement for defense or indemnification between that person and the public partner.

L.1997,c.136,s.9.



Section 27:1E-1 - Definitions Relative To Smart Growth In Dot And Expedited Permits.

27:1E-1 Definitions relative to smart growth in DOT and expedited permits.

6.As used in section 7 of P.L.2004, c.89 (C.27:1E-2):

"Applicant" means any person applying for a permit pursuant to section 7 or 10, as appropriate, of P.L.2004, c.89 (C.27:1E-2 or C.13:1D-146);

"Ombudsman" or "Smart Growth Ombudsman" means the Smart Growth Ombudsman appointed by the Governor pursuant to section 2 of P.L.2004, c.89 (C.52:27D-10.3);

"Permit" means any permit or approval issued by the Department of Transportation pursuant to any law or any rule or regulation adopted pursuant thereto;

"Person" means any individual, corporation, company, partnership, firm, association, owner or operator of a treatment works, political subdivision of this State, or State or interstate agency; and

"Smart growth area" means an area designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), a designated center, or a designated growth center in an endorsed plan; a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6); a growth area designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to section 7 of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-8); an urban enterprise zone designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) or P.L.2001, c.347 (C.52:27H-66.2 et al.); an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) and as approved by the Department of Community Affairs; or similar areas designated by the Department of Environmental Protection.

L.2004,c.89,s.6.



Section 27:1E-2 - Division Of Smart Growth Established In Dot.

27:1E-2 Division of Smart Growth established in DOT.

7. a. There is established in the Department of Transportation a Division of Smart Growth under the direction of a director, who shall be appointed by the Governor and report to the Commissioner of Transportation. The director shall review and take action on permits for which the applicant has requested expedited review pursuant to this section.

b.The director shall coordinate and expedite the review of permits issued by the division with the Smart Growth Ombudsman appointed pursuant to section 2 of P.L.2004, c.89 (C.52:27D-10.3).

c. (1) An applicant may request an expedited permit application review for a proposed project in a smart growth area. In order to qualify for expedited permit application review pursuant to this section, an applicant shall include with a permit application all necessary documentation, a request for expedited permit application review, and the permit fee established in accordance with subsection d. of this section. The permit application shall be signed by the applicant and by a professional qualified and registered in accordance with subsection e. of this section, certifying that a permit application is complete and that the statutory and regulatory requirements for the permit have been met by the applicant. A copy of the application and the request shall also be submitted to the ombudsman and to the clerk of the municipality and the clerk of the county in which the proposed project is located. A permit application that qualifies for expedited permit application review pursuant to this section shall be subject to the following time frames:

(a)the division shall notify an applicant within 20 days after the filing date if the permit application lacks a submission identified on a checklist therefor, or a submission has not been completed. If an application, including the permit fee and all necessary documentation, is determined to be complete, or if a notice of incompleteness is not provided within 20 days after the filing of the application, the application shall be deemed complete for purposes of commencing a technical review;

(b)the division shall notify an applicant if the permit application is technically complete or issue a notice of deficiency within 45 days after the filing of the application. If an application is determined to be technically complete or if a notice of deficiency is not issued within 45 days after the filing of the application, the application shall be deemed technically complete. A notice of deficiency shall itemize all deficiencies that must be addressed in order for the application to be determined technically complete. A notice of deficiency shall be deemed exclusive and further review for technical completeness shall be limited to the items so identified;

(c)the division shall take action on a technically complete permit application within 45 days, except that this time period may be extended for a 30-day period by the mutual consent of the applicant and the department. In the event that the department fails to take action on an application for a permit within the 45-day period specified herein, then the application shall be deemed to have been approved; and

(d)if more than one notice of deficiency is issued by the division, the applicant may request an expedited hearing in accordance with section 14 of P.L.2004, c.89 (C.52:14F-17) to determine whether the application is technically complete.

(2)Nothing in this subsection shall supersede shorter periods for department action provided by applicable law.

d.The direct and indirect costs of personnel, equipment, operating expenses, and activities of the division shall be funded solely through permit fees for permits issued in the smart growth areas. The department shall, in consultation with the ombudsman, establish permit fees necessary for the department to administer and enforce the program. The fee schedule established pursuant to this subsection shall include the department's pro rata share of the budget of the Smart Growth Ombudsman. Within 30 days after the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.), the department, in consultation with the ombudsman, shall publish a schedule of permit fees in the New Jersey Register and may amend the fee schedule as necessary. The fee schedule may provide for increased fees for complex projects.

e. (1) The Director of the Division of Smart Growth shall, within 120 days after the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.), develop a program for the qualification and registration of professionals who shall certify that a permit application is complete and that the statutory and regulatory requirements for the permit have been met by the applicant. The requirements for qualification and registration may include, but shall not be limited to, professional licensure relevant to the subject matter of the permit, a review of projects undertaken by the professional applying for qualification and registration, and a review of the nature of the professional's services provided on each project.

(2)The director shall include in the program for the qualification and registration of professionals any standards or requirements necessary for proper administration and enforcement of the provisions of P.L.2004, c.89 (C.52:27D-10.2 et al.), and shall provide for the suspension or revocation of the qualification and registration of professionals as provided in this subsection.

(3)Any person who negligently violates any requirement of the program established by the department for the qualification and registration of professionals may lose professional licensure for one year, may be barred from qualification and registration for a period of three years, and the firm with which that individual is associated may be barred from seeking qualification and registration for a period of three years.

(4)If a person willfully or recklessly violates any requirement of the program established by the department for the qualification and registration of professionals, that individual shall lose professional licensure for one year, shall be permanently barred from qualification and registration, and the firm with which that individual is associated shall be permanently barred from seeking qualification and registration.

(5)Prior to any suspension, revocation, or failure to renew a person's qualification and registration, the department shall afford the person or firm an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that, if the department has reason to believe that a condition exists which poses an imminent threat to the public health, safety or welfare, it may order the immediate suspension of qualification and registration pending the outcome of the hearing.

f.The director, after consultation with the Smart Growth Ombudsman, may adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as appropriate to implement the requirements of this section and to encourage development in the smart growth areas.

g.Nothing in this section shall be construed or implemented in such a way as to modify any requirement of law that is necessary to retain federal delegation to, or assumption by, the State of the authority to implement a federal law or program.

h.Applications for an expedited permit application review pursuant to subsection c. of this section shall not be accepted until 120 days following the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.). Applications pending on the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.) shall, upon request of the applicant, be processed in the expedited permit application review program when it becomes effective. A permit application that is the subject of a request under this provision shall be transferred to the Division of Smart Growth for processing in accordance with P.L.2004, c.89 (C.52:27D-10.2 et al.).

L.2004,c.89,s.7.



Section 27:2-1 - Road Contracts

27:2-1. Road contracts
a. When the cost of constructing, reconstructing or resurfacing any State, county or municipal road, street or highway, or portion thereof, will exceed $7,500.00 or the amount determined pursuant to subsection b. of this section, the specifications and their adoption and the award of the contract therefor shall be subject to the provisions of this chapter.

b. The Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of each odd-numbered year, adjust the threshold amount set forth in subsection a. of this section, or subsequent to 1985 the threshold amount resulting from any adjustment under this subsection or section 17 of P.L. 1985, c. 469, in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall, no later than June 1 of each odd-numbered year, notify every governing body in charge of approving contracts for work on public thoroughfares specified in subsection a. of this section of the adjustment. The adjustment shall become effective on July 1 of each odd-numbered year.

Amended by L. 1959, c. 110, p. 520, s. 1; L. 1985, c. 469, s. 3, eff. Jan. 16, 1986.



Section 27:2-2 - Types Of Material And Construction; Alternative Bids

27:2-2. Types of material and construction; alternative bids
The body having charge of the work may adopt plans and specifications calling for more than one type of material and construction, and if more than one type is specified bids shall be asked for, on the types specified, in the alternative, but individual bidders shall not be required to submit bids on more than one type of material or construction.



Section 27:2-3 - Type Of Material Selected; Award To Lowest Bidder

27:2-3. Type of material selected; award to lowest bidder
After bids are received by the body having control of the work, it shall then select the type of material or construction which under all the circumstances is considered most suitable for the work and shall make the award to the lowest responsible bidder on the type of construction so selected.



Section 27:2-4 - Inviting Bids On Patented Paving; Other Pavements

27:2-4. Inviting bids on patented paving; other pavements
If a patented, proprietary pavement or paving material, or ingredients used in paving, is included in the specifications, the body having charge of the work shall not only specify such type of construction, but shall also place in the specifications one or more equivalent types of construction upon which no patent exists, or upon which there is no proprietary right or condition, as an alternate type, and bids shall be asked for on the various types so specified. The award shall be made to the lowest responsible bidder on the types of construction so placed in competition.



Section 27:2-5 - Specifications To Make Fair Competition

27:2-5. Specifications to make fair competition
In selecting alternate pavements for competition with each other the public body in charge of the work shall require the specifications to be so drawn that the competition is in every way fair and reasonable, and, so far as the engineering conditions will permit, the base to be used under the various types of pavement shall be of the same general character, and, so far as the engineering conditions will permit, of the same thickness and width, irrespective of the thickness of the surface pavement. In this particular the judgment of the public body shall be final.



Section 27:2-6 - Bituminous Cements; Variations Allowed

27:2-6. Bituminous cements; variations allowed
When the ingredients used as a cement are bituminous in character, in alternates the same general type of bituminous cement shall be used in both the patented and proprietary pavements and the unpatented or nonproprietary pavements, the only variations permitted in this particular being the natural variations which are inevitable in the proper fluxing and blending of cements of a bituminous character for distinctive types of pavement, or where the bituminous cement is subjected to mechanical oxidation and to the impregnation of filler or other fine material by mechanical means subsequent to the original distillation.



Section 27:2-7 - Width And Surface Of Competitive Pavements To Coincide

27:2-7. Width and surface of competitive pavements to coincide
When a patented, proprietary or controlled pavement is used in alternate competition with unpatented, nonproprietary and non-controlled pavements, the width of the pavements for each type shall be the same and the extent in square yards of surface of each type in the competition shall be the same.



Section 27:2-8 - Liquid Applications

27:2-8. Liquid applications
The provisions of this chapter shall be applicable to patented proprietary pavements or ingredients which are applied to roadway surfaces in liquid form or are distributed by the spraying or sprinkling process.



Section 27:2-9 - Renegotiation Of Contract With Commissioner Of Transportation

27:2-9. Renegotiation of contract with Commissioner of Transportation
Any person awarded a contract by the Commissioner of Transportation for the construction, reconstruction or resurfacing of any State, county or municipal road, street or highway, or portion thereof, which contract requires the contractor to provide for the disposal of solid waste, shall have the right to renegotiate the contract to reflect any increase in solid waste disposal costs whenever:

a. the increase occurred as a result of compliance with an order issued by the Department of Environmental Protection, in conjunction with the Board of Public Utilities, directing the solid waste be disposed at a solid waste facility other than the facility previously utilized by the person to whom the contract has been awarded; or

b. the increase in solid waste disposal costs occurred as a result of lawful increases in the rates, fees or charges imposed on the disposal of solid waste at the solid waste facility utilized by the person to whom the contract has been awarded.

L.1989, c.236, s.3.



Section 27:3-1 - Establishment Of Detour Upon Necessity

27:3-1. Establishment of detour upon necessity
When a road is being constructed, reconstructed or undergoing extraordinary repairs under the authority and direction of the board of chosen freeholders of a county, or the state highway commissioner, or by them jointly, and by reason thereof the road is closed to or rendered unfit for public travel, the body under whose authority and supervision the work is being done may provide a detour or detours over any other roads in the county, when the work is being done by the board of chosen freeholders, and over any other roads in the state when the work is being done by the state highway commissioner.



Section 27:3-2 - Improvement Of Detour Roads; Consent Required

27:3-2. Improvement of detour roads; consent required
In providing detours the board of chosen freeholders or the state highway commissioner may expend money on roads used as detours so as to place them in fit condition for public travel, provided they first obtain from the body having control and supervision of them, consent to make the repairs.



Section 27:3-3 - Resolution Declaring Necessity For Detours; Cost Of Repair And Maintenance

27:3-3. Resolution declaring necessity for detours; cost of repair and maintenance
When the work contemplated by section 27:3-1 of this title will necessitate the providing of detours over other roads, the board of chosen freeholders may pass a resolution setting forth the fact that detours are necessary, naming the roads to be used, and setting forth the amount of money necessary to put the detours in proper condition for travel and to maintain them during the necessary period. When the state is engaged in any work requiring such detours the determination of the necessary facts shall be made by the state highway commissioner.

The cost of repairing and maintaining the detours during that period may be included in and considered a part of the cost of construction, reconstruction or extraordinary repairs, and bonds or other obligations may be issued therefor in the same manner as for the construction, reconstruction or extraordinary repairs, and may be included in the same issue and as part thereof.



Section 27:3-4 - Repair And Maintenance Of Detour Roads

27:3-4. Repair and maintenance of detour roads
The repair of roads used as detours and their maintenance during the necessary period may be included in the original contract for construction, reconstruction or extraordinary repairs, or may be let by separate contract, or the roads so used may be repaired and maintained as state and county roads are repaired and maintained, as the body authorizing the work may elect.



Section 27:3-5 - State's Contribution For Detour Roads

27:3-5. State's contribution for detour roads
The state highway commissioner may contribute to any county for the purposes of this article any money that may come into his hands to be used for construction, reconstruction or extraordinary repairs, and may certify and set forth in writing to the board of chosen freeholders the amount of money he will give for the purpose of providing and maintaining detours, and the manner and method in which the sum so contributed shall be used, and may formulate such rules and regulations for the expenditure of the money as he may deem necessary. Money so contributed shall be used only for the purpose for which it is contributed, and expended under the authority and direction of the board of chosen freeholders of the county to which the contribution is made.



Section 27:3-6 - Detour Roads; Establishment

27:3-6. Detour roads; establishment
When a road shall be closed temporarily by the governing body of a municipality, the board or body having control of such road or closing the same shall provide a detour road for the use of the public.



Section 27:3-7 - Selection Of Route; Control

27:3-7. Selection of route; control
The detour road so selected shall be the shortest practicable route from and to the road temporarily closed, and the governing body selecting it shall have full and complete jurisdiction over it, except as hereinafter provided, so long as it shall be used as a detour road.



Section 27:3-8 - Improvement And Maintenance Of Detour Roads

27:3-8. Improvement and maintenance of detour roads
The detour road shall be placed in, and shall be maintained in, proper condition for the use of the public during the period of its use as a detour road.



Section 27:3-9 - Guide Marks

27:3-9. Guide marks
The governing body shall erect and maintain proper signs to guide the public to, from and along the detour road from and to the points of departure from and re-entry upon the closed road.



Section 27:3-10 - Restoration After Use As Detour

27:3-10. Restoration after use as detour
At the termination of the period of use of the detour road as such, the governing body shall place it in as good condition as when it assumed jurisdiction.



Section 27:3-11 - Cost Of Repair And Maintenance

27:3-11. Cost of repair and maintenance
The cost of repairing and maintaining detour roads as required by section 27:3-6 of this title shall be borne by the governing body required to maintain and repair them, and shall be a part of the cost of the construction, repair or reconstruction which necessitated the use of a detour.



Section 27:3-12 - Failure To Provide Or Maintain Detour; Violations Reported; Remedy

27:3-12. Failure to provide or maintain detour; violations reported; remedy
When, in the opinion of the governing body of the municipality having original jurisdiction over a road or highway selected as a detour road, any other governing body fails or neglects to comply with the provisions of section 27:3-6 of this title with respect to a road or highway within its original jurisdiction it shall report the violation to the state highway engineer, who shall investigate it and, if he finds a violation, issue an order to the public authority hereby charged with the maintenance and repair of the detour road, directing it to make repairs to or to maintain the detour in the manner and within the time indicated in the order.



Section 27:3A-1 - Purpose Of Act

27:3A-1. Purpose of act
For the purposes of this act, "State, county or municipal highway or road" means any public street, thoroughfare, roadway, bridge, traffic circle, tunnel, overpass, interchange, and way in this State open to the use of the public as a matter of right for the purpose of vehicular travel, which has been constructed, taken over, or is owned, controlled, or maintained by the State or a county or municipality thereof.

L.1983, c. 84, s. 1.



Section 27:3A-2 - Signs; Advance Notice; Information To Agency

27:3A-2. Signs; advance notice; information to agency
Whenever a State, county or municipal highway or road shall be closed for any reason, either continuously or during certain hours, to vehicular traffic over a period of 48 hours or longer, necessitating the interruption of the flow of any or all traffic by detour, rerouting or diversion, the governing body or agency closing the highway or road shall cause the erection and maintenance of signs at such points at or near the affected area as it deems advisable, at least 72 hours in advance of the closing. The signs shall name the highway or road to be closed and the anticipated dates and times of closing. This information shall also be sent in writing by the governing body or agency at least 1 week prior to the closing to the municipality wherein the affected highway or road is located.

L.1983, c. 84, s. 2.



Section 27:3A-3 - Emergency Closing; Notice

27:3A-3. Emergency closing; notice
Should the governing body or agency closing the highway or road determine that an emergency condition exists requiring the immediate closing of a State, county or municipal highway or road for a period of 48 hours or longer, the notice requirements of this act need not be given within the prescribed time periods, but every effort shall be made to notify the public as soon as possible of the closing.

L.1983, c. 84, s. 3.



Section 27:4-1 - Vacation Of Unused Roads

27:4-1. Vacation of unused roads
When a public road or highway or portion thereof laid out over one or more tracts of land by the surveyors of the highways shall have been unworked and unused for a period of not less than twenty years, it shall be vacated if and when the owner or owners of the lands over which it was laid out shall have filed in the office of the clerk of the county wherein the road lies, their assent in writing to such vacation, proven or acknowledged before an officer authorized to take the proof and acknowledgment of deeds and indorsed by him with his certificate.



Section 27:5-5 - Short Title

27:5-5. Short title
1. This act shall be known and may be cited as the "Roadside Sign Control and Outdoor Advertising Act."

L.1991,c.413,s.1.



Section 27:5-6 - Findings, Declarations

27:5-6. Findings, declarations
2. The Legislature finds and declares that:



a. In order to balance the promotion of the safety, convenience and enjoyment of travel on the highways of this State with the protection of the recreational value and public investment therein, to preserve and enhance the natural scenic beauty and aesthetic features of the highways and adjacent areas while promoting development and economic vitality and facilitating the flow of speech and expression, of which providing messages of commercial, public and social value conveyed through the medium of roadside signs and outdoor advertising is an important part, roadside signs and outdoor advertising shall be regulated by this act.

b. With respect to the erection and maintenance of signs adjacent to the rights-of-way of the Interstate and Primary Systems within this State, it is the intention of the Legislature to provide a basis in the laws of this State for the regulation of roadside signs and outdoor advertising consistent with the public policy relating to those areas declared by the Congress of the United States in Title 23 of the United States Code and reflecting statutory enactments and judicial decisions of this State.

c. Supervision and regulation of signs and outdoor advertising, pursuant to the provisions of this act, shall be the responsibility of the Commissioner of Transportation and any person who creates or maintains any signs visible to the public shall be subject to the permitting and licensing provisions of this act and any regulations adopted by the Department of Transportation pursuant to this act.

L.1991,c.413,s.2.



Section 27:5-7 - Definitions

27:5-7. Definitions
3. As used in this act:



"Advertisement or advertising" means the use of any outdoor display or sign upon real property within public view, which is intended to invite or draw the attention of the public to any goods, merchandise, property, business, services, entertainment, amusement or other commercial or noncommercial messages.

"Commissioner" means the Commissioner of Transportation.



"Department" means the Department of Transportation.



"Highway" means any road, thoroughfare, street, boulevard, lane, court, trailway, right-of-way or easement used for, or laid out and intended for public passage of vehicles or persons.

"Interstate System" means those highways constructed within this State and approved by the Secretary of Transportation of the United States as an official portion of the national System of Interstate and Defense Highways, pursuant to the provisions of Title 23 of the United States Code.

"Limited access highway" means a highway especially designed for through traffic, over which abutters have no easement or right of light, air or direct access by reason of the fact that their property abuts upon that limited access highway.

"Main-traveled way" means the traveled way of a highway on which through traffic is carried. In the case of a divided highway, the traveled way of each separate roadway carrying traffic in opposite directions is a main traveled way. "Main-traveled way" shall not include frontage roads, turning roadways, or parking areas.

"Primary System" means any highway so designated by the State of New Jersey and approved by the federal authorities pursuant to Title 23 of the United States Code.

"Protected areas" mean all areas inside the boundaries of this State which are adjacent to and within 660 feet of the edge of the right-of-way of highways in the Interstate and Primary Systems and those areas inside the boundaries of this State which are visible from the highway but beyond 660 feet of the edge of the right-of-way of the Interstate and Primary Systems and are outside urban areas.

"Public view" means the area visible to persons traveling or operating motor vehicles at the legal speed limit on a highway.

"Sign" means any outdoor display or advertising on real property within public view which is intended to attract, or which does attract, the attention of pedestrians or the operators, attendants, or passengers of motor vehicles using the roads, highways, and other public thoroughfares and places, and shall include any writing, printing, painting, display, emblem, drawing, sign, or other device whether placed on the ground, rocks, trees, tree stumps or other natural structures, or on a building, structure, signboard, billboard, wallboard, roofboard, frame, support, fence, or elsewhere, and any lighting or other accessories used in conjunction therewith .

"Urban area" means a place as designated by the U.S. Bureau of the Census having a population of 5,000 or more within boundaries to be fixed by responsible State and local officials in cooperation with each other, subject to approval by the Secretary of Transportation of the United States. The boundaries shall, at a minimum, encompass the entire place designated by the U.S. Bureau of the Census.

"Visible" means capable of being seen and comprehended without visual aid by persons traveling on the highway.

L.1991,c.413,s.3.



Section 27:5-8 - License, Permit Required; Public Hearing.

27:5-8 License, permit required; public hearing.
4. a. A person shall not erect, maintain or make available to another a roadside sign, or engage in the business of outdoor advertising for profit through the rental or other compensation received for the erection, use or maintenance of signs or other objects upon real property for the display of advertising matter on any stationary object within public view without first obtaining from the commissioner a license to engage in that business, and a permit for the erection, use and maintenance of each sign or other object used for outdoor advertising, except as provided in this act. A permit issued to a person required to obtain a license under this act shall not be valid unless the person has obtained a license which is in full force and effect.

b.Notwithstanding any provision of law to the contrary, the commissioner shall not issue a permit, other than a conditional permit, for a new outdoor advertising sign required to be permitted pursuant to P.L.1991, c.413 (C.27:5-7 et seq.) unless a public hearing has been held in accordance with the provisions of section 6 of P.L.1975, c.291 (C.40:55D-10) and, where the permit applicant is a private entity, all relevant approvals required by the municipality have been received by the private entity seeking the permit.

L.1991,c.413,s.4; amended 2004, c.42, s.4.



Section 27:5-9 - Requirements For A Permit

27:5-9. Requirements for a permit
5. Signs permitted by this act shall be by permit from the commissioner pursuant to conditions consistent with the regulations of the commissioner, and the following:

a. A sign may not attempt or appear to attempt to direct the movement of traffic or interfere with, imitate, or resemble any official traffic sign, signal or device, or include or utilize flashing, intermittent or moving lights, or utilize lighting equipment or reflectorized materials which emit or reflect colors, including, but not limited to, red, amber or green, except as may be authorized by the commissioner or by agreement between the commissioner and the Secretary of Transportation of the United States.

b. A sign may not interfere or be likely to interfere with the ability of the operator of a motor vehicle to have a clear and unobstructed view of the highway ahead or of official signs, signals or traffic control devices.

c. Illumination of a sign shall be effectively shielded so as to prevent light from being directed at any portion of the main-traveled way of the highway, or, if not so shielded, be of a sufficiently low intensity or brilliance as not to cause glare or impair the vision of persons operating motor vehicles on that highway, or otherwise impair the operation of a motor vehicle.

d. Signs shall be maintained in a safe condition with due regard for conditions of climate, weather and terrain, and as a condition of continued use or permit renewal, unsafe signs shall be remediated by maintenance or repair.

e. A sign may not be of a type, size, or character so as to endanger or injure public safety, health or welfare, or be injurious to property in the vicinity thereof.

f. A sign may not be painted, drawn, erected or maintained upon trees, rocks, other natural features or public utility poles.

g. Signs for which a permit has been issued shall display in a conspicuous position on the sign or its supporting structure, the name of the person holding the permit.

h. A sign or other object shall not in any way simulate any official, directional, traffic control or warning signs erected or maintained by any governmental agency.

L.1991,c.413,s.5.



Section 27:5-9.1 - Billboard, Outdoor Advertising Sign; Subject To Regulation.

27:5-9.1 Billboard, outdoor advertising sign; subject to regulation.

2.Any billboard or outdoor advertising sign licensed and permitted pursuant to the "Roadside Sign Control and Outdoor Advertising Act," P.L.1991, c.413 (C.27:5-5 et seq.), and proposed to be erected on or above any State right-of-way or any real property of the department shall be subject to local government zoning ordinances, applicable local government building permit requirements, and in the pinelands area, shall be subject to the provisions of the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to section 7 of P.L.1979, c.111 (C.13:18A-8), and in the Highlands Region, shall be subject to the provisions of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), any rules and regulations adopted pursuant thereto, and the Highlands regional master plan adopted by the Highlands Water Protection and Planning Council pursuant to section 8 of that act .

L.1997,c.144,s.2; amended 2004, c.120, s.57.



Section 27:5-10 - Signs Prohibited In Right-of-way Of Interstate And Primary Systems

27:5-10. Signs prohibited in right-of-way of Interstate and Primary Systems
6. No sign shall be erected or maintained within the right-of-way of any portion of the Interstate and Primary Systems within this State, except that this prohibition shall not apply to signs, public notices, or markers, erected or maintained by the department or with the approval of the department.

L.1991,c.413,s.6.



Section 27:5-11 - Exceptions For Certain Roadside Signs.

27:5-11 Exceptions for certain roadside signs.
7. a. No permit shall be issued by the commissioner for roadside signs to be erected or maintained in any protected area visible from the main-traveled way of any Interstate or Primary System highway within the State, except as provided herein.

(1)In protected areas, only the following signs shall be permitted, subject to the regulations of the commissioner:

(a)Directional and other official signs and notices which are required or authorized by law, and which conform to national standards promulgated by the Secretary of Transportation of the United States.

(b)Signs located in zoned and unzoned commercial and industrial areas within 660 feet of the nearest edge of the right-of-way, any part of which was acquired on or before July 1, 1956.

c.Signs advertising activities conducted on the property on which they are located.

(2)In portions of protected areas on the Interstate System the following may also be permitted:

(a)Signs located in commercial or industrial zones within the boundaries of incorporated municipalities as those boundaries existed on September 21, 1959, and all other areas where the land use as of September 21, 1959 was clearly established by State law as commercial or industrial within 660 feet of the nearest edge of the right-of-way.

(b)Signs located in zoned and unzoned commercial and industrial areas within 660 feet of the nearest edge of the right-of-way, any part of which was acquired on or before July 1, 1956.

(3)In protected areas on the Primary System, the following signs may also be permitted:

(a)Signs located in areas which are zoned industrial or commercial under the authority of State law.

(b)Signs located in areas determined to be industrial or commercial pursuant to State law.

b.No permit shall be issued by the commissioner for signs to be erected or maintained in any other area not covered by paragraphs (1), (2) and (3) above, except that permits for the following signs may also be permitted:

(1)Signs located in areas which are zoned industrial or commercial under the authority of State law.

(2)Signs located in areas determined to be industrial or commercial pursuant to State law.

c.In those instances where the commissioner deems it is in the public interest, he may issue a permit for a sign on public property which would not otherwise be permitted under the provisions of this act, and impose conditions as he deems appropriate, provided, however, that the State House Commission shall have previously reviewed and approved the issuance of such a permit.

L.1991,c.413,s.7; amended 2004, c.42, s.3.



Section 27:5-12 - Exceptions For Certain Other Signs Or Devices

27:5-12. Exceptions for certain other signs or devices
8. Unless otherwise provided for in this act, no permit shall be required for the use, maintenance or erection of a sign or other device which is to be used solely for any of the following purposes:

a. To advertise exclusively for sale or rent the property upon which the sign or other device is located;

b. For notices required by law to be posted or displayed;



c. For any official sign established pursuant to the provisions of the Manual of Uniform Traffic Control Devices erected on any public highway by the public authority having jurisdiction over that public highway;

d. For signs which are not adjacent to an Interstate or Primary System highway and which advertise activities conducted upon the property on which they are located; or

e. For any sign erected or maintained by the commissioner.



L.1991,c.413,s.8.



Section 27:5-13 - Licenses Or Permits; Application, Revocation

27:5-13. Licenses or permits; application, revocation
9. a. Applications for licenses or permits shall be made on forms prescribed and furnished by the commissioner.

b. If an applicant for a license does not reside in this State or is a foreign corporation not authorized to do business in this State, the applicant shall:

(1) Authorize in the application service by the commissioner of any process, notice or order issuing out of or by any court, administrative agency or official of this State upon the applicant, and shall agree that such service be deemed to be personal service upon such applicant. The applicant shall provide in the application the name and address of the agent to receive service on behalf of the applicant. Notice of the service of process shall be given by the commissioner to the applicant by certified mail, return receipt requested, addressed to the applicant at the address given in the application, or another address of which the commissioner has been notified in writing by the applicant; and

(2) File a bond satisfactory to the commissioner as to form and surety running to the State of New Jersey in the sum of $5,000, conditioned upon compliance by the applicant with all the provisions of this act. Upon default in the condition of such bond, the commissioner may enforce the collection thereof in any court of competent jurisdiction.

c. The commissioner may revoke, after notice and hearing, any permit or license if the commissioner finds that any statement made in an application therefor is materially false and any permit if the commissioner finds that a sign has been erected or maintained contrary to the approved application, or to any provision of this act, or to any of the regulations promulgated hereunder, and has not been brought into compliance therewith within 30 days after receipt of written notification of the intended revocation to the person to whom the license or permit was issued.

d. If an administrative hearing is requested or other legal action is commenced by the person to whom the license or permit was issued within 15 days of the receipt of the notice of the intended revocation, the period of time in which to comply with this act and these regulations and cure the violation complained of in the notice may be stayed pending a final disposition of the administrative or legal proceeding and, in the event the commissioner prevails, the person to whom the license or permit was issued shall have 20 days from receipt of the final decision to comply.

L.1991,c.413,s.9.



Section 27:5-14 - Licenses Or Permits; Renewals

27:5-14. Licenses or permits; renewals
10. a. Renewal of any license or permit issued after the effective date of this act may be refused for any ground sufficient for the revocation of a license or permit.

b. Licenses and permits for signs erected and maintained with a valid license or permit issued before the effective date of this act shall be renewed unless the commissioner finds that a statement made in the license or permit application is materially false or the sign has been erected or maintained contrary to the terms of the issued license or permit, in the event of which the commissioner may take any appropriate action under the authority of this act.

L.1991,c.413,s.10.



Section 27:5-15 - Violations Of Act; Notice; Removal

27:5-15. Violations of act; notice; removal
11. a. Any sign or other object used for the display of outdoor advertising which is not authorized by a valid permit or specifically exempted from the requirement for a permit, or in violation of the provisions of this act, is declared unlawful. No person shall use, erect or maintain any sign or other object for the display of outdoor advertising after the expiration of this license and in the case of any sign, after the expiration of the permit for that sign.

b. Written notice to remove the sign shall be given by the commissioner to the following persons at their last known address: the person holding the permit therefor and, if none, or if the address of the person to whom the permit was issued is not known, the owner of the real property on which the sign is located and the owner of the sign, any of whom shall be required to remove the sign within 30 days of receipt of the notice.

c. Upon failure to comply with the terms of the notice, the sign may be removed by order of the commissioner, unless a hearing has been requested by the person to whom notice has been given, or other legal action has been commenced which restrains this removal.

d. If the commissioner cannot ascertain the owner of the property or the owner of the sign for which a permit has not been issued, the commissioner may remove the sign 30 days after posting notice on the sign. Thereafter, the commissioner may enter upon private property without liability in order to remove the sign and may recover, from the owner or the person who unlawfully erected the sign, the cost of its removal or the amount of $500, whichever is greater.

e. The commissioner may institute any appropriate action or proceeding in a court of competent jurisdiction for the removal of a sign if the sign is not brought into compliance within the 30 days following written notification pursuant to subsection b. of this section.

L.1991,c.413,s.11.



Section 27:5-16 - Penalties

27:5-16. Penalties
12. A person who erects or maintains a sign or other object for outdoor advertising, or authorizes his name to be used in connection therewith, without complying with the provisions of this act, or the regulations issued thereunder, shall be liable for a penalty in an amount not less than $50 or to exceed $500, for each offense. Each day of violation may be deemed to be a separate offense. The nature and circumstances of the violation, the conduct of the violator in connection with the violation and the revenue derived from the violation shall be factors to be considered in the assessment of the amount and accrual of the penalty.

L.1991,c.413,s.12.



Section 27:5-17 - Enforcement By Commissioner

27:5-17. Enforcement by commissioner
13. Any penalty imposed pursuant to this act may be collected, with costs, in a summary proceeding pursuant to "the penalty enforcement law," N.J.S. 2A:58-1 et seq. The Superior Court or municipal court in the county or municipality where the violation occurs or where the violator resides, has a place of business or principal office shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this act. The commissioner may institute an action in the Superior Court for injunctive relief to prevent and restrain any violation of this act, or any order issued, or rule or regulation adopted pursuant to this act.

L.1991,c.413,s.13.



Section 27:5-18 - Rules And Regulations

27:5-18. Rules and regulations
14. a. The commissioner may adopt rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act provided that a public hearing on the proposed rule or regulation shall be held with appropriate notice as provided in that act. These regulations shall include, but shall not be limited to: licensing and permitting fees; duration of licenses and permits; spacing, size, specifications and lighting of signs; procedures for referral of contested cases to the Office of Administrative Law; and other requirements pertaining to the issuance or denial of licenses and permits or for the erection or maintenance of signs, and other matters necessary to effectuate the purposes of this act. The commissioner also may adopt regulations governing new or innovative forms of signs so that they may be made to conform with the intent and purposes of this act.

b. In adopting regulations pursuant to this act, the commissioner shall give due consideration to:

(1) The safety, convenience and enjoyment of travel on the highways and to the public investment in those highways;

(2) The type of information needed by the traveling public when using those highways;

(3) Outdoor advertising industry standards, practices and technological advances;

(4) Promotion of safety and aesthetics through modernization, technological improvements and innovative construction, design and maintenance;

(5) The economic benefit of outdoor advertising to the commerce of this State; and

(6) The needs of the citizens of and travelers within the State to have access to commercial and non-commercial messages and ideas displayed by roadside signs.

L.1991,c.413,s.14.



Section 27:5-19 - Fees, Penalties For Administration Of Act; Fees In Addition To Other Excises.

27:5-19 Fees, penalties for administration of act; fees in addition to other excises.

15. a. Moneys received from fees and penalties collected pursuant to this act shall be deposited with the State Treasurer, and shall be disbursed to the department to defray the expenses of administering the provisions of this act. Moneys received pursuant to the schedule of fees adopted by the commissioner shall not exceed the cost of administering the provisions of this act.

b.The fees prescribed by this act shall be in addition to all other governmental fees or excises for signs, or the carrying on of the business of outdoor advertising by means of signs.

L.1991,c.413,s.15; amended 2003, c.124, s.2.



Section 27:5-20 - State, Federal Agreements

27:5-20. State, federal agreements
16. The commissioner is authorized to enter into agreements with the Secretary of Transportation of the United States, as provided pursuant to Title 23 of the United States Code relating to the control of signs, and to take action in the name of the State to comply with the terms of agreements. The commissioner is authorized to receive and expend federal or State funds in furtherance of these agreements.

L.1991,c.413,s.16.



Section 27:5-21 - Acquisition Of Property By The State

27:5-21. Acquisition of property by the State
17. The commissioner is authorized to acquire by gift, lease, purchase or condemnation, real and personal property, or the right to maintain signs for the purpose of implementing this act. The cost of the acquisition shall be considered as a part of the cost of a highway right-of-way. All persons whose sign and property or interest in property is purchased or otherwise acquired, except by gift to the State, shall receive just compensation therefor.

L.1991,c.413,s.17.



Section 27:5-22 - Safety Rest Areas, Informational Sites

27:5-22. Safety rest areas, informational sites
18. The commissioner is authorized to designate certain roadside areas as "safety rest areas" or "informational sites" and to regulate these sites. Safety rest areas or informational sites are hereby declared to be a "highway purpose" under the laws of this State.

L.1991,c.413,s.18.



Section 27:5-23 - Duty Of Law Enforcement

27:5-23. Duty of law enforcement
19. a. It shall be the duty of all departments of State or local government and all county and municipal officers charged with the enforcement of State and municipal laws under the direction of the commissioner to assist in the enforcement of the provisions of this act and the orders issued, or rules or regulations adopted pursuant to this act.

b. The Superintendent of State Police in the Department of Law and Public Safety and the Chief of Police of any municipality are authorized and charged under the direction of the commissioner to enforce the provisions of this act and any rules or regulations adopted pursuant thereto.

L.1991,c.413,s.19.



Section 27:5-24 - Effect Of Existing Rules, Regulations

27:5-24. Effect of existing rules, regulations
20. a. Any rules or regulations adopted by the commissioner concerning outdoor advertising that are in effect prior to the effective date of this act shall remain in effect until they are revised or superseded by regulations adopted by the commissioner pursuant to this act.

b. Following the effective date of this act and prior to the adoption of regulations pursuant to this act, the commissioner shall have the power and authority to waive or suspend enforcement of any existing rule or regulation which the commissioner deems inconsistent with the provisions of this act.

L.1991,c.413,s.20.



Section 27:5-25 - Effect On Existing Signs

27:5-25. Effect on existing signs
21. A sign erected and maintained with a valid permit issued before the effective date of this act, which does not comply with this act or the rules or regulations adopted pursuant hereto, may continue to be maintained, repaired and restored at the size, location, height, and setback set forth in the permit, including in the event of the partial destruction thereof, without limitation as to time, unless it is totally destroyed or abandoned, or the commissioner finds, pursuant to the authority granted under subsection b. of section 10 of this act, any grounds for revocation of the permit.

L.1991,c.413,s.21.



Section 27:5-26 - Effect On Local Ordinances Or Regulations

27:5-26. Effect on local ordinances or regulations
22. This act shall not be construed to limit the powers of any political subdivision of this State to regulate land, streets, buildings or structures by zoning or other means, or to prohibit the enforcement of local ordinances or regulations in a manner consistent with the purposes of this act. In the event of conflict between the provisions of this act, or the regulations promulgated pursuant hereto, and an ordinance or regulation of an incorporated political subdivision of this State, the provisions of this act, or regulations promulgated pursuant hereto shall prevail to the extent necessary to permit the State to carry out the policy as declared herein, or to permit the State to comply with the terms of any agreements entered into pursuant to the provisions of this act.

L.1991,c.413,s.22.



Section 27:5-27 - Authorized Amount Of Outdoor Advertising Space; "State Entity" Defined.

27:5-27 Authorized amount of outdoor advertising space; "State entity" defined.
1.Notwithstanding any other provision of law or regulation to the contrary, the commissioner shall determine the number of square feet of advertising space authorized on signs which have received permits pursuant to P.L.1991, c.413 (C.27:5-5 et seq.) which are in effect on the effective date of P.L.2004, c.42 (C.27:5-27 et al.), and which signs are located on property owned or controlled by a State entity. The total number of square feet of advertising space authorized for such signs on property owned or controlled by each State entity after the effective date of P.L.2004, c.42 (C.27:5-27 et al.) shall not exceed the total number of square feet authorized on that effective date for signs on such property of each such State entity. The limitation on the total square footage of advertising space authorized on signs on property owned or controlled by each State entity after the effective date of P.L.2004, c.42 (C.27:5-27 et al.) shall not apply to outdoor advertising signs on bus shelters or on railroad station platforms. The commissioner may adjust the total number of square feet of advertising space authorized pursuant to this section if the State entity acquires additional property after the effective date of P.L.2004, c.42 (C.27:5-27 et al.).

Each such State entity shall adopt rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) providing for a reduction, over time, in the total number of square feet of advertising space authorized for signs subject to the permitting procedures of P.L.1991, c.413 (C.27:5-5 et seq.) located on the property of such State entity.

As used in this section, "State entity" means a State department or agency, board, commission, corporation or authority.

L.2004,c.42,s.1.



Section 27:5-28 - Disclosure Statement Required For Outdoor Advertising Businesses.

27:5-28 Disclosure statement required for outdoor advertising businesses.
2.Any person who is the holder of any license to engage in the business of outdoor advertising or of any outdoor advertising permit issued pursuant to the provisions of P.L.1991, c. 413 (C.27:5-5 et seq.) which is in effect on or after the effective date of P.L.2004, c.42 (C.27:5-27 et al.) shall be subject to revocation of that license or permit unless that person files a disclosure statement with the Department of Transportation which shall include:

a.The full name and business address of the person who is the holder of the outdoor advertising license or permit, as the case may be, and of any officers, directors, or partners thereof and all persons holding any equity in or debt liability of that corporation, association, firm, partnership, sole proprietorship, trust or any other form of commercial organization, or, if the holder is a publicly traded corporation, all persons having more than 10% of the equity in or the debt liability of that corporation, association, firm, partnership, sole proprietorship, trust or any other form of commercial organization, except that where the debt liability is held by a chartered lending institution, the person need only supply the name and business address of the lending institution; and

b.The full name and business address of all officers, directors, or partners of any corporation, association, firm, partnership, sole proprietorship, trust or any other form of commercial organization disclosed in the disclosure statement and the names and addresses of all persons holding any equity in or the debt liability of any corporation, association, firm, partnership, sole proprietorship, trust or any other form of commercial organization so disclosed, or, if the corporation, association, firm, partnership, sole proprietorship, trust or any other form of commercial organization is a publicly traded corporation, all persons holding more than 10% of the equity in or the debt liability of that corporation, association, firm, partnership, sole proprietorship, trust or any other form of commercial organization, except that where the debt liability is held by a chartered lending institution, the person need only supply the name and business address of the lending institution.

The disclosure statement shall be filed within 60 days of the effective date of P.L.2004, c.42 (C.27:5-27 et al.), except for licenses or permits issued on or after the effective date of P.L.2004, c.42 (C.27:5-27 et al.), in which case the disclosure statement shall be filed within 60 days of the issuance of the license or permit.

L.2004,c.42,s.2.



Section 27:5-29 - Memorial Sign Program.

27:5-29 Memorial sign program.
1. a. The Department of Transportation shall establish, consistent with federal law, a fallen police officer, sheriff's officer, EMS worker, and firefighter memorial sign program that shall honor those who lost their lives in the line of duty. The program shall include a process allowing a municipal or law enforcement official or the next of kin of a police officer, sheriff's officer, EMS worker, or firefighter to apply to the department to sponsor a sign memorializing the police officer, sheriff's officer, EMS worker, or firefighter.

b.The applicant shall complete a fallen police officer, sheriff's officer, EMS worker, and firefighter memorial sign program application furnished by the department. The applicant shall include with the application the following information:

(1)The name and title of the individual who was fatally injured as it should appear on the memorial;

(2)The date of the fatality;

(3)The location of the fatality;

(4)An affidavit by the applicant that the individual to be memorialized was a fallen police officer, sheriff's officer, EMS worker, or firefighter who died in the line of duty;

(5)Any police reports or other legal documentation related to the fatality available to the applicant at the time of the application;

(6)The requested location of the proposed memorial sign;

(7)Any other information the Commissioner of Transportation may deem reasonably necessary to include with the application.

c.The department shall, within 180 days of receipt of a properly completed application submitted pursuant to the provisions of subsection b. of this section, make an inspection of the location of the proposed memorial site and send a written decision to the applicant as to whether a sign may be installed at the location of the proposed memorial site in compliance with P.L.2015, c.227 (C.27:5-29 et seq.).

d.The department may charge an application fee to cover necessary costs associated with the department's administration of the fallen police officer, sheriff's officer, EMS worker, and firefighter memorial sign program established pursuant to this section.

L.2015, c.227, s.1.



Section 27:5-30 - Installation Of Sign.

27:5-30 Installation of sign.
2. a. Within 90 days of reaching an agreement, pursuant to section 3 of P.L.2015, c.227 (C.27:5-31), for payment of the costs to have installed a memorial sign honoring a fallen police officer, sheriff's officer, EMS worker, or firefighter, the department shall install a sign, designed and fabricated by the department, which sign shall be consistent with applicable federal regulations and installed in the department-maintained, State-owned right-of-way, at cost to the applicant, at the location agreed upon by the department and the applicant and facing the oncoming traffic, without obstructing the visibility of an existing traffic sign.

b.Signs installed pursuant to subsection a. of this section shall not be placed on on-ramps or off-ramps, in close proximity to highway exits, in any other location where installation would, in the department's determination, be hazardous or a distraction to motorists, or in a location that conflicts with applicable federal or State laws.

c.The department shall retain the authority to remove any signs where removal is necessary to ensure traffic safety and safety of department personnel, notwithstanding that the signs were installed with department approval.

d.The department shall administer the program in compliance with all applicable federal laws or regulations, including, but not limited to, any restrictions related to the State's receipt of transportation funding under any federally administered program.

L.2015, c.226, s.2.



Section 27:5-31 - Funding For Signs.

27:5-31 Funding for signs.
3.No State or other public funds shall be used for producing, purchasing, or erecting memorial signs pursuant to P.L.2015, c.227 (C.27:5-29 et seq.). The Commissioner of Transportation is authorized to receive gifts, grants, or other financial assistance from private sources for the purpose of funding or reimbursing the Department of Transportation for the administrative and other costs associated with inspecting the proposed memorial site and producing, purchasing, and erecting memorial signs pursuant to section 1 of P.L.2015, c.227 (C.27:5-29) and entering into agreements related thereto, with private sources, including but not limited to non-governmental non-profit, educational or charitable entities or institutions. No work shall proceed and no funding shall be accepted by the Department of Transportation until an agreement has been reached with a responsible party for paying the costs associated with producing, purchasing, erecting, and maintaining the memorial signs.

L.2015, c.226, s.3.



Section 27:5-32 - Rules, Regulations.

27:5-32 Rules, regulations.
4.The Commissioner of Transportation shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations as may be necessary to effectuate the purposes of P.L.2015, c.227 (C.27:5-29 et seq.).

L.2015, c.226, s.4.



Section 27:5A-1 - Military Reservations, Roads In; Supervision

27:5A-1. Military reservations, roads in; supervision
Whenever any public road or highway is located wholly or in part within the limits of a United States military reservation, the United States military authorities shall have the power, within the limits of such reservations, to police such roads and highways, to regulate traffic thereon, and to exercise such supervisory powers over such roads and highways as they may deem necessary to protect life and property on such military reservations.

L.1941, c. 312, p. 847, s. 1.



Section 27:5A-2 - Power To Continue Until Terminated By Governor

27:5A-2. Power to continue until terminated by Governor
The power hereby conferred upon and granted to any United States military authority shall continue in full force and effect until the same shall be terminated by proclamation of the Governor of this State.

L.1941, c. 312, p. 847, s. 2.



Section 27:5B-1 - Acquisition, Construction, Maintenance, Repair Or Operation Of Projects

27:5B-1. Acquisition, construction, maintenance, repair or operation of projects
The State Highway Commissioner may, under contract with any Authority in the State Highway Department, undertake and perform any acts in connection with the acquisition, construction, reconstruction, maintenance, repair or operation of any project or projects of such Authority, at the sole expense of such Authority.

L.1952, c. 19, p. 104, s. 1.



Section 27:5D-1 - Co-operative Agreements By State Highway Commissioner For Acquisition And Clearance Of Property In Blighted Or Urban Redevelopment Areas

27:5D-1. Co-operative agreements by state highway commissioner for acquisition and clearance of property in blighted or urban redevelopment areas
In addition to the powers now vested in the State Highway Commissioner for the acquisition of lands by virtue of any statute, he shall have power to enter into a co-operative agreement with any municipal housing authority or redevelopment agency relating to the acquisition and clearance, and the equitable sharing of the costs of such acquisition and clearance, of property deemed necessary for the effectuation of any of the purposes of this act which lies within the municipality in which such authority or agency was created and within or immediately adjacent to a blighted or urban redevelopment area, as defined in the Local Housing Authorities Law being chapter 14A of Title 55 added to the Revised Statutes by P.L.1938, c. 19 or in the Redevelopment Agencies Law, P.L.1949, c. 306, C. 40:55C-1 etc. When the acquisition of such property as is deemed necessary for highway purposes would result in consequential damages to the owners remaining property and all or a portion of such remaining property lies within a blighted or urban redevelopment area in a municipality, the commissioner may acquire such remaining property and transfer the same to the municipal housing authority or redevelopment agency upon payment by the municipality to the State, pursuant to the terms of a co-operative agreement as herein authorized, of an equitable share of the cost of the acquisition of such property and the clearance thereof where such clearance is deemed necessary or appropriate by the commissioner. Such co-operative agreements may also provide for the acquisition and clearance of such property, necessary for highway purposes, by the municipal housing authority or redevelopment agency and the transfer thereof to the State upon payment by the State to the municipality of an equitable share of the cost of such acquisition, and clearance, if any.

L.1963, c. 126, s. 1.



Section 27:5D-2 - Power Of Housing Authority Or Redevelopment Agency To Contract And Convey Realty; Approval Of Agreements By Municipality

27:5D-2. Power of housing authority or redevelopment agency to contract and convey realty; approval of agreements by municipality
Any municipal housing authority or redevelopment agency of the State, notwithstanding any contrary provision of law, is hereby authorized and empowered to enter into any such co-operative agreement and grant and convey real estate to the State to effectuate the purposes of this act and without the necessity for any advertisement, order of court, or other action or formality, other than the authorizing resolution of the governing body of the municipal housing authority or redevelopment agency concerned, provided however, that no such co-operation agreement shall take effect until and unless the same is approved by resolution of the municipality in which the lands affected are located.

L.1963, c. 126, s. 2.



Section 27:5E-1 - Short Title

27:5E-1. Short title
This act shall be known as the "Junkyard Control Act."

L.1970, c. 152, s. 1, eff. July 24, 1970.



Section 27:5E-2 - Declaration Of Policy

27:5E-2. Declaration of policy
The purposes of this act are to promote the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways. It is hereby declared to be the public policy of this State to regulate and restrict the establishment, operation, and maintenance of junkyards in areas adjacent to the interstate and primary highway systems within this State.

L.1970, c. 152, s. 2, eff. July 24, 1970.



Section 27:5E-3 - Definitions

27:5E-3. Definitions
As used in this act:

(a) "Junk" shall mean old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(b) "Automobile graveyard" shall mean any establishment or place of business which is maintained, used, or operated, for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(c) "Junkyard" shall mean an establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard, and the term shall include garbage dumps and sanitary fills.

(d) "Interstate system" means that portion of the National System of Interstate and Defense Highways located within this State, as officially designated, or as may hereafter be so designated, by the Commissioner of Transportation, and approved by the Secretary of Transportation, pursuant to the provisions of Title 23 of the United States Code.

(e) "Primary system" means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the Commissioner of Transportation, and approved by the Secretary of Transportation, pursuant to the provisions of Title 23 of the United States Code.

L.1970, c. 152, s. 3, eff. July 24, 1970.



Section 27:5E-4 - Establishment, Operation And Maintenance Of Junkyard

27:5E-4. Establishment, operation and maintenance of junkyard
No person shall establish, operate, or maintain a junkyard, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any interstate or primary highway, except the following:

(a) Those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the interstate and primary systems, or otherwise removed from sight;

(b) Those located within areas which are zoned for industrial use under authority of law;

(c) Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by regulations to be promulgated by the Commissioner of Transportation after public hearing.

(d) Those which are not visible from the main-traveled way of the system.

L.1970, c. 152, s. 4, eff. July 24, 1970.



Section 27:5E-5 - Screening Of Junkyard

27:5E-5. Screening of junkyard
Any junkyard lawfully in existence on the effective date of this act which is within 1,000 feet of the nearest edge of the right-of-way and visible from the main-traveled way of any highway on the interstate or primary systems, shall be screened, if feasible, by the Department of Transportation at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as not to make such a junkyard visible from the main-traveled way of such highways. When the Commissioner of Transportation determines that it is in the best interest of the State he may acquire such lands, or interests in lands, as may be necessary to provide adequate screening of such junkyards.

L.1970, c. 152, s. 5, eff. July 24, 1970.



Section 27:5E-6 - Rules And Regulations For Screening Or Fencing

27:5E-6. Rules and regulations for screening or fencing
The Commissioner of Transportation shall have the authority to promulgate rules and regulations governing the location, planting, construction and maintenance, including the materials used, in screening or fencing required by this act.

L.1970, c. 152, s. 6, eff. July 24, 1970.



Section 27:5E-7 - Relocation, Removal Or Disposal Of Junkyards

27:5E-7. Relocation, removal or disposal of junkyards
When the Commissioner of Transportation determines that the topography of the land adjoining the highway will not permit adequate screening of such junkyards or determines that the screening of such junkyards would not be economically feasible, the Commissioner of Transportation shall have the authority to acquire by gift, purchase, exchange, or condemnation, such interests in lands as may be necessary to secure the relocation, removal, or disposal of the junkyards; and to pay for the costs of relocation, removal, or disposal, thereof.

L.1970, c. 152, s. 7, eff. July 24, 1970.



Section 27:5E-8 - Relocation, Removal Or Disposal Of Junkyards; Acquisition Of Lands

27:5E-8. Relocation, removal or disposal of junkyards; acquisition of lands
Junkyards which do not conform to the requirements of this act are declared to be public nuisances. The Commissioner of Transportation may apply to the Superior Court, Chancery Division in the county in which said junkyards may be located for an injunction to abate such nuisance.

L.1970, c. 152, s. 8, eff. July 24, 1970.



Section 27:5E-9 - County And Municipal Ordinances; Effect

27:5E-9. County and municipal ordinances; effect
Nothing in this act shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation, or resolution of any county or municipality, which is more restrictive than the provisions of this act.

L.1970, c. 152, s. 9, eff. July 24, 1970.



Section 27:5E-10 - Federal Cooperation

27:5E-10. Federal cooperation
The Commissioner of Transportation is hereby authorized to enter into agreements with the United States Secretary of Transportation as provided by Title 23, United States Code, relating to the control of junkyards in areas adjacent to the interstate and primary systems, and to take action in the name of the State to comply with the terms of such agreement.

L.1970, c. 152, s. 10, eff. July 24, 1970.



Section 27:5E-11 - Severability

27:5E-11. Severability
If any section, subsection or other provision of this act, or the application thereof to any person or circumstance is held invalid, the remainder of this act and the application of such section, or other provision to other persons or circumstances shall not be affected thereby.

L.1970, c. 152, s. 11, eff. July 24, 1970.



Section 27:5E-12 - Violations; Penalty

27:5E-12. Violations; penalty
Whosoever shall hereafter establish and maintain any junkyards in violation of the provisions of this act shall, after conviction, be liable to a penalty of not less than $500.00 nor more than $1,000.00 for each instance of violation.

L.1970, c. 152, s. 12, eff. July 24, 1970.



Section 27:5F-13.1 - Medical Aid

27:5F-13.1. Medical aid
The life saving medical services provided by first aid, rescue or ambulance squad members and by licensed physicians and surgeons have proven to be vitally important to the health, safety, and welfare of injured persons in this State.

A law enforcement officer shall permit any first aid, rescue or ambulance squad member, or any physician or surgeon licensed to practice medicine or surgery under chapter 9 of Title 45 of the Revised Statutes, to provide medical aid that the member, physician or surgeon considers appropriate to an injured person, unless in the judgment of the law enforcement officer in charge, considerations of the public health, safety and welfare are of overriding concern in a particular situation.

Law enforcement officers shall recognize and implement the public policy set forth in this section.

L. 1987, c. 122, s. 1.



Section 27:5F-18 - Short Title

27:5F-18. Short title
This act shall be known and may be cited as the "New Jersey Highway Traffic Safety Act of 1987."

L. 1987, c. 284, s. 1.



Section 27:5F-19 - Findings, Determinations

27:5F-19. Findings, determinations
The Legislature hereby finds and determines that the toll of deaths and injuries resulting from highway accidents is a matter of State concern. Although the State and local governments presently are active in virtually all areas of highway safety, a formal mechanism should exist for the integration and coordination of existing safety efforts. The establishment of a Statewide highway traffic safety program under the guidance and direction of the Governor will provide this needed mechanism to coordinate State and local efforts in the struggle to reduce highway deaths and injuries.

L. 1987, c. 284, s. 2.

27:5F-20 Definitions.
3.As used in this act:

a."State highway traffic safety program" means all highway traffic safety programs conducted by the State, political subdivisions of the State, and qualifying nonprofit organizations.

b."Local highway traffic safety program" means a highway traffic safety program established or submitted to the Governor by a political subdivision and qualifying nonprofit organizations pursuant to the provisions of this act.

c."Political subdivision" means any local political subdivision of this State, including but not limited to a municipality, a county, a township, a district, or a special district.

d."Governor" means the Governor of the State of New Jersey.

e."Director" shall mean the Director of the Office of Highway Traffic Safety of the State of New Jersey.

f."Volunteer first aid, rescue and ambulance squad" means a first aid, rescue and ambulance squad which provides emergency medical services without receiving payment for those services.

g."Nonvolunteer first aid, rescue and ambulance squad" means a first aid, rescue and ambulance squad which provides emergency medical services on a paid basis.

h."Nonprofit organization" means a nonprofit organization which provides services throughout the State and is tax exempt under section 501(c)(3) of the federal Internal Revenue Code (26 U.S.C. s.501(c)(3)), and is not a private foundation as defined in section 509(a) of the federal Internal Revenue Code (26 U.S.C. s.509(a)).

L.1987,c.284,s.3; amended 2007, c.84, s.1.



Section 27:5F-20 - Definitions.

27:5F-20 Definitions.
3. As used in this act:

a. "State highway traffic safety program" means all highway traffic safety programs conducted by the State, political subdivisions of the State, and qualifying nonprofit organizations.

b. "Local highway traffic safety program" means a highway traffic safety program established or submitted to the Governor by a political subdivision and qualifying nonprofit organizations pursuant to the provisions of this act.

c. "Political subdivision" means any local political subdivision of this State, including but not limited to a municipality, a county, a township, a district, or a special district.

d. "Governor" means the Governor of the State of New Jersey.

e. "Director" shall mean the Director of the Office of Highway Traffic Safety of the State of New Jersey.

f. "Volunteer first aid, rescue and ambulance squad" means a first aid, rescue and ambulance squad which provides emergency medical services without receiving payment for those services.

g. "Nonvolunteer first aid, rescue and ambulance squad" means a first aid, rescue and ambulance squad which provides emergency medical services on a paid basis.

h. "Nonprofit organization" means a nonprofit organization which provides services throughout the State and is tax exempt under section 501(c)(3) of the federal Internal Revenue Code (26 U.S.C. s.501(c)(3)), and is not a private foundation as defined in section 509(a) of the federal Internal Revenue Code (26 U.S.C. s.509(a)).

L.1987,c.284,s.3; amended 2007, c.84, s.1.



Section 27:5F-21 - Coordination By Governor.

27:5F-21 Coordination by Governor.
4. a. The Governor shall coordinate the highway traffic safety activities of State and local agencies, other public and private agencies, nonprofit organizations, and interested organizations and individuals and shall be the official of this State having the ultimate responsibility of dealing with the federal government with respect to the State highway traffic safety program. In order to effectuate the purposes of this act he shall:

(1)Prepare for this State, the New Jersey Highway Traffic Safety Program which shall consist of a comprehensive plan in conformity with the laws of this State to reduce traffic accidents and deaths, injuries, and property damage resulting therefrom.

(2)Promulgate rules and regulations establishing standards and procedures relating to the content, coordination, submission, and approval of local highway traffic safety programs.

(3)Contract and do all things necessary or convenient on behalf of the State in order to insure that all departments of State government, local political subdivisions and nonprofit organizations, to the extent that nonprofit organizations qualify for highway traffic safety grants pursuant to the provisions of section 12 of P.L.1987, c.284 (C.27:5F-29) as amended by section 6 of P.L.2007, c.84, secure the full benefits available under the "U.S. Highway Safety Act of 1966," Pub.L. 89-564 (23 U.S.C. ss. 401-404), and any acts amendatory or supplementary thereto.

(4)Adopt training programs, guidelines and standards for members of nonvolunteer first aid, rescue and ambulance squads providing emergency medical service programs.

b.The New Jersey Highway Traffic Safety Program, and rules and regulations, training programs, guidelines, and standards shall comply with uniform standards promulgated by the United States Secretary of Transportation in accordance with the "U.S. Highway Safety Act of 1966," Pub.L. 89-564 (23 U.S.C. ss. 401-404), and any acts amendatory or supplementary thereto.

L.1987,c.284,s.4; amended 2007, c.84, s.2.



Section 27:5F-22 - Training Programs

27:5F-22. Training programs
The New Jersey Highway Traffic Safety Program shall, in addition to other provisions, include training programs for groups such as but not limited to police, teachers, students and public employees, which programs shall comply with the uniform standards promulgated by the United States Secretary of Transportation in accordance with the "U.S. Highway Safety Act of 1966," Pub.L. 89-564 (23 U.S.C. s.s. 401-404), and any acts amendatory or supplementary thereto.

In addition, the New Jersey Highway Traffic Safety Program shall include the training program for members of volunteer first aid, rescue and ambulance squads, adopted by the New Jersey State First Aid Council, which shall comply with the uniform standards promulgated by the United States Secretary of Transportation in accordance with the "U.S. Highway Safety Act of 1966," Pub.L. 89-564 (23 U.S.C. s.s. 401-404) and any amendments or supplements to it.

L. 1987, c. 284, s. 5.



Section 27:5F-23 - Qualification For Federal Funds.

27:5F-23 Qualification for federal funds.
6.A political subdivision or nonprofit organization shall qualify for receipt of federal funds upon application to the Governor, provided that:

a.The political subdivision or nonprofit organization submits to the Governor a local highway traffic safety program in accordance with and meeting the standards established and the rules and regulations promulgated pursuant to this act.

b.The political subdivision or nonprofit organization submits to the Governor any other information as may be required to carry out the purposes of this act.

L.1987,c.284,s.6; amended 2007, c.84, s.3.



Section 27:5F-24 - Grants To Treasury Department.

27:5F-24 Grants to Treasury Department.
7.The Department of the Treasury shall accept and receive any grants of money awarded to the State, its political subdivisions and nonprofit organizations under the "U.S. Highway Safety Act of 1966," Pub.L. 89-564 (23 U.S.C. ss. 401-404), and acts amendatory or supplementary thereto. All moneys so received shall be deposited by the Department of the Treasury and shall be used exclusively for establishing, administering and fulfilling highway traffic safety programs pursuant to the provisions of this act. The money shall be paid from the fund or funds upon audit and warrant of the Director, Division of Budget and Accounting, on vouchers of or certification by the Governor.

L.1987,c.284,s.7; amended 2007, c.84, s.4.



Section 27:5F-25 - Portion To Political Subdivisions

27:5F-25. Portion to political subdivisions
At least 40% of the federal funds so received, or such lesser amount as may be authorized pursuant to federal law, shall be expended by or for the benefit of political subdivisions.

L. 1987, c. 284, s. 8.



Section 27:5F-26 - Emergency Medical Service Programs.

27:5F-26 Emergency medical service programs.
9.The Governor may also accept applications from political subdivisions and qualifying nonprofit organizations made on behalf of hospitals, volunteer and nonvolunteer first aid, rescue and ambulance squads, or other local entities serving a public purpose for grants of money to implement emergency medical service programs. A political subdivision or qualifying nonprofit organization shall submit all such applications to the Governor.

L.1987,c.284,s.9; amended 2007, c.84, s.5.



Section 27:5F-27 - Certification

27:5F-27. Certification
The officers of each volunteer and nonvolunteer first aid, rescue and ambulance squad providing emergency medical service programs shall be responsible for the training of its members and shall notify the governing body of the political subdivision in which the squad is located, or the person designated for this purpose by the governing body, that particular applicants for membership (qualified under sections 5 and 4 of this act respectively), ambulances, and ambulance equipment meet the standards required by this act. Upon receipt of such notification the governing body or person designated shall certify the applicant, ambulances, and ambulance equipment as being qualified for emergency medical service programs, and shall issue a certificate to that effect at no charge. Each member and piece of equipment of a volunteer and nonvolunteer first aid, rescue and ambulance squad shall comply with the requirements for certification annually. Any person who is a member of a volunteer and nonvolunteer first aid, rescue and ambulance squad providing emergency medical service programs on the effective date of this act shall, if application is made to the appropriate municipality within 90 days of the effective date, be certified by the governing body or designated person as being qualified for emergency medical service programs for a period of two years. At the end of that period, the person shall comply with the requirements for certification annually.

L. 1987, c. 284, s. 10.



Section 27:5F-28 - Allocation Of Federal Funds

27:5F-28. Allocation of federal funds
The federal funds apportioned and allocated to the State pursuant to the "U.S. Highway Safety Act of 1966," Pub.L. 89-564 (23 U.S.C. s.s. 401-404), or any other federal law, rule or regulation shall be utilized for such highway traffic safety purposes as the Governor shall deem appropriate.

In the event that federal funds are apportioned and allocated to the State pursuant to the "U.S. Highway Safety Act of 1966," Pub.L. 89-564 (23 U.S.C. s.s. 401-404), on the basis of existing State and local highway safety traffic programs and activities, the Governor is authorized, in his discretion and subject to the approval of the appropriate federal agency with respect to the allocation and payment of the local share of such federal funds, to do whatever must be done to avail the State of the federal funds.

L. 1987, c. 284, s. 11.

27:5F-29 Office of Highway Traffic Safety.
12. a. There is hereby created an Office of Highway Traffic Safety in the Department of Law and Public Safety.

b.The office shall be under the immediate supervision of a director who shall be qualified to direct the work of the office. The director shall be appointed by, and serve at the pleasure of, the Governor.

c.The director shall:

(1)Administer the work of the office under the direction and supervision of the Governor and the Attorney General;

(2)Perform such functions, in addition to the work of the office, as the Governor may prescribe;

(3)Organize and reorganize the office;

(4)Assign and reassign personnel to employment within the office;

(5)Perform or cause to be performed the work of the office in the manner and pursuant to a program as he may deem necessary and appropriate;

(6)Employ as necessary the services of several departments and agencies, in a manner and to an extent as may be agreed upon by the chief executive officer of a department or agency and the Governor;

(7)Assist the localities in the development and formulation of local highway traffic safety programs;

(8)Receive and process applications from local agencies, State agencies, and nonprofit organizations for highway traffic safety project grants, provided that grants to qualifying nonprofit organizations shall be awarded only for programs approved by the director; the director shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), criteria by which a nonprofit organization shall qualify for award of grants including, but not limited to, the requirement that a nonprofit organization be operated primarily for scientific, educational, service, charitable or similar purposes in the public interest with a demonstrable record of conducting highway traffic programs and specifying the types of programs for which a nonprofit organization may be awarded a grant; and

(9)Cause to be made a periodic review of local highway traffic safety programs, including training programs of first aid, rescue and ambulance squads, to insure they comply with the standards, guidelines, rules and regulations provided for by this act.

L.1987,c.284,s.12; amended 2007, c.84, s.6.



Section 27:5F-29 - Office of Highway Traffic Safety.

27:5F-29 Office of Highway Traffic Safety.
12. a. There is hereby created an Office of Highway Traffic Safety in the Department of Law and Public Safety.

b. The office shall be under the immediate supervision of a director who shall be qualified to direct the work of the office. The director shall be appointed by, and serve at the pleasure of, the Governor.

c. The director shall:

(1) Administer the work of the office under the direction and supervision of the Governor and the Attorney General;

(2) Perform such functions, in addition to the work of the office, as the Governor may prescribe;

(3) Organize and reorganize the office;

(4) Assign and reassign personnel to employment within the office;

(5) Perform or cause to be performed the work of the office in the manner and pursuant to a program as he may deem necessary and appropriate;

(6) Employ as necessary the services of several departments and agencies, in a manner and to an extent as may be agreed upon by the chief executive officer of a department or agency and the Governor;

(7) Assist the localities in the development and formulation of local highway traffic safety programs;

(8) Receive and process applications from local agencies, State agencies, and nonprofit organizations for highway traffic safety project grants, provided that grants to qualifying nonprofit organizations shall be awarded only for programs approved by the director; the director shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), criteria by which a nonprofit organization shall qualify for award of grants including, but not limited to, the requirement that a nonprofit organization be operated primarily for scientific, educational, service, charitable or similar purposes in the public interest with a demonstrable record of conducting highway traffic programs and specifying the types of programs for which a nonprofit organization may be awarded a grant; and

(9) Cause to be made a periodic review of local highway traffic safety programs, including training programs of first aid, rescue and ambulance squads, to insure they comply with the standards, guidelines, rules and regulations provided for by this act.

L.1987,c.284,s.12; amended 2007, c.84, s.6.



Section 27:5F-30 - Ban On First Aid Squad Restrictions

27:5F-30. Ban on first aid squad restrictions
This act shall not be construed to grant to the Governor or any other State or local official any power to promulgate regulations which may restrict a volunteer and nonvolunteer first aid, rescue or ambulance squad of the State in the proper performance of its duties. The provisions of this section may not be waived notwithstanding any other language of this act.

L. 1987, c. 284, s. 13.



Section 27:5F-31 - Advisory Council

27:5F-31. Advisory council
The Governor shall establish a Highway Traffic Safety Policy Advisory Council. The council shall consist of the following 21 members appointed by the Governor: The Director of the Office of Highway Traffic Safety, who shall serve as chairperson of the council; one representative of the Department of Education; one representative of the Department of Health; one representative of the Department of Transportation; one representative each of the Division of Motor Vehicles, the Division of State Police, and the Police Training Commission in the Department of Law and Public Safety; one representative of the Administrative Office of the Courts; two representatives of county or municipal law enforcement agencies; two representatives of county or local governments; two members of the Governor's Advisory Council on Emergency Medical Services; one representative of the New Jersey State First Aid Council; three private sector corporate representatives; and three members of the general public.

The Highway Traffic Safety Policy Advisory Council shall make recommendations to the Governor to assist him in preparing the New Jersey Highway Traffic Safety Program and the rules and regulations and standards, guidelines and other programs provided for by this act.

L. 1987, c. 284, s. 14.



Section 27:5F-32 - Governor's Representative

27:5F-32. Governor's representative
The Director of the Office of Highway Traffic Safety is hereby appointed as the Governor's representative to the National Highway Traffic Safety Administration of the United States Department of Transportation.

L. 1987, c. 284, s. 15.



Section 27:5F-33 - Report To Legislature

27:5F-33. Report to Legislature
On or before December 31st each year, the Governor shall submit a report to the Legislature. The report shall include a detailed presentation of the New Jersey Highway Traffic Safety Program, a statement concerning the progress made implementing the program, and recommendations concerning possible legislative action deemed necessary or desirable to implement the program.

L. 1987, c. 284, s. 16.



Section 27:5F-34 - Entities Abolished

27:5F-34. Entities abolished
Executive Orders No. 31 of 1951 and 39 of 1968 are hereby superseded. The "State Coordinating Council on Traffic and Safety" established pursuant to Executive Order No. 31 of 1951 and the "Interdepartmental Highway Safety Program Committee" established pursuant to Executive Order No. 39 of 1968 are hereby abolished and the terms of office of the members thereof are hereby terminated. The functions, powers and duties of the Office of Highway Safety Liaison in the Department of Transportation established pursuant to Executive Order No. 39 of 1968 are hereby transferred to the Office of Highway Traffic Safety in the Department of Law and Public Safety established hereunder.

L. 1987, c. 284, s. 17.



Section 27:5F-35 - Transfer Of Office

27:5F-35. Transfer of office
The Office of Highway Safety in the Division of Motor Vehicles in the Department of Law and Public Safety, together with its powers, functions, and duties, is transferred to the Office of Highway Traffic Safety in the Department of Law and Public Safety. All references in any law, order, rule, regulation, contract, document, judicial or administrative, or otherwise, to the Office of Highway Safety in the Division of Motor Vehicles in the Department of Law and Public Safety or the manager thereof, shall mean the Office of Highway Traffic Safety in the Department of Law and Public Safety or the director thereof. All transfers shall be made pursuant to the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L. 1987, c. 284, s. 18.



Section 27:5F-36 - Motorcycle Safety Education Program.

27:5F-36 Motorcycle safety education program.

1. a. The chief administrator of the New Jersey Motor Vehicle Commission shall establish a motorcycle safety education program. The program shall consist of a course of instruction and training designed to develop and instill the knowledge, attitudes, habits, and skills necessary for the safe operation and riding of a motorcycle and shall meet or exceed the standards and requirements of the rider's course developed by the Motorcycle Safety Foundation.

b.The motorcycle safety education course shall be open to any applicant for a New Jersey motorcycle license or endorsement and to any person who has been issued a New Jersey motorcycle license or endorsement. The course shall be scheduled for such times and places as the chief administrator shall determine are appropriate to enable interested applicants for and persons with motorcycle licenses and endorsements to participate.

c.The chief administrator may assign employees of the Motor Vehicle Commission to serve as instructors for the course, or may contract with such other persons who are certified as motorcycle safety education instructors pursuant to section 2 of P.L.1991, c.452 (C.27:5F-37) to serve as instructors for the course. A person with a motorcycle safety education instructor endorsement to an instructor's license issued pursuant to section 5 of P.L.1951, c.216 (C.39:12-5) may also be selected by the chief administrator to serve as an instructor for the course.

d.The chief administrator may impose a registration fee to be paid by the participants in the course.

e.The motorcycle safety education course may also be provided by:

(1)public and private educational institutions which are approved by the chief administrator to offer the course;

(2)drivers' schools licensed pursuant to P.L.1951, c.216 (C.39:12-1 et seq.);

(3)dealers engaged in the business of selling new motorcycles and licensed pursuant to R.S.39:10-19 and which are approved by the chief administrator to offer the course. A dealer approved to offer the motorcycle safety education course shall not restrict enrollment therein to persons who have purchased or agreed to purchase a motorcycle or other vehicle from that dealer, and shall not charge a higher fee for enrollment therein based upon whether a person has made or has agreed to make such a purchase; or

(4)private entities which are approved by the chief administrator to offer the course. The motorcycle safety education course provided by a private entity shall meet or exceed the standards and requirements of the rider's course developed by the Motorcycle Safety Foundation including, but not limited to, course curriculum, motorcycle range, and motorcycle instructor certification.

f.Upon and after the effective date of this act, the chief administrator may impose upon an entity seeking approval to provide the motorcycle safety education course in accordance with subsection e. of this section, a course certification fee for each location at which the entity intends to offer motorcycle range instruction. The chief administrator shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to fix the amount of the course certification fee. Moneys collected pursuant to this subsection shall be deposited in the Motorcycle Safety Education Fund, pursuant to section 4 of P.L.1991, c.452 (C.27:5F-39).

g.The chief administrator may collect from each entity approved to provide the motorcycle safety education course pursuant to subsection e. of this section, a road test waiver fee for each student who has successfully completed the course and has qualified for a waiver of the road test portion of the examination required pursuant to section 6 of P.L.1991, c.452 (C.39:3-10.31) to obtain a motorcycle license or endorsement. The chief administrator shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to fix the amount of the road test waiver fee. Moneys collected pursuant to this subsection shall be deposited in the Motorcycle Safety Education Fund, pursuant to section 4 of P.L.1991, c.452 (C.27:5F-39).

h.Notwithstanding subsection a. of this section, the chief administrator may enter into a contract with a public or private entity authorizing such entity to implement and administer the motorcycle safety education course established by the chief administrator pursuant to this section. The chief administrator may suspend or revoke an authorization to administer the motorcycle safety education course on any reasonable ground.

L.1991, c.452, s.1; amended 2007, c.179; 2011, c.13, s.4.



Section 27:5F-37 - Instructors, Certification.

27:5F-37 Instructors, certification.

2.To qualify for certification as an instructor of the motorcycle safety education course established pursuant to section 1 of P.L.1991, c.452 (C.27:5F-36), a person shall:

a.be the holder of a motorcycle operator's license or endorsement issued by any state;

b.have at least two years of motorcycle riding experience;

c.have no record of a suspension or revocation of his driver's license or motorcycle license or endorsement during the past two years;

d.have no convictions for violating the provisions of R.S.39:4-50 during the past five years;

e.have accumulated no more than four points assessed against his driver's license or motorcycle license or endorsement by the chief administrator for motor vehicle offenses during the past two years;

f.be the holder of a current Motorcycle Safety Foundation certification as a motorcycle instructor; and

g.meet such other requirements as the Director of the Office of Highway Traffic Safety may deem appropriate and necessary.

Any person who meets the requirements set forth in this section may apply to the Chief Administrator of the Motor Vehicle Commission to be certified as a motorcycle safety education instructor. The application shall be in writing and contain such information as the chief administrator shall require. No certification fee shall be charged by the chief administrator. A certification so issued shall be valid during such period as the instructor meets the requirements of subsections a. through g. of this section.

A person who holds a valid instructor's license issued pursuant to section 5 of P.L.1951, c.216 (C.39:12-5) may apply to the Chief Administrator of the Motor Vehicle Commission for a motorcycle safety education instructor endorsement as provided for in section 5 of P.L.1951, c.216 (C.39:12-5).

L.1991, c.452, s.2; amended 2011, c.13, s.5.



Section 27:5F-39 - Motorcycle Safety Education Fund.

27:5F-39 Motorcycle Safety Education Fund.

4.There is established a Motorcycle Safety Education Fund in the Motor Vehicle Commission. Such registration fees as may be imposed at the discretion of the Chief Administrator of the Motor Vehicle Commission upon participants in a motorcycle safety education course, $5.00 of the fee collected by the Chief Administrator of the Motor Vehicle Commission for each motorcycle license or endorsement issued under the provisions of R.S.39:3-10, and any other moneys which may become available for motorcycle safety education shall be deposited in the fund. The moneys in the fund shall be used exclusively by the Motor Vehicle Commission to defray the costs of the motorcycle safety education program established pursuant to section 1 of P.L.1991, c.452 (C.27:5F-36). In addition, moneys in the fund may be used to provide for a full or part-time motorcycle safety education program coordinator.

L.1991, c.452, s.4; amended 2011, c.13, s.6.



Section 27:5F-40 - Rules, Regulations.

27:5F-40 Rules, regulations.

5.The Chief Administrator of the Motor Vehicle Commission, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act, including, but not limited to, the minimum level of knowledge, skill and ability required for the successful completion of the motorcycle safety education program established pursuant to section 1 of P.L.1991, c.452 (C.27:5F-36).

L.1991, c.452, s.5; amended 2011, c.13, s.8.



Section 27:5F-41 - Development Of Curriculum Guidelines For Safe Operation Of Motor Vehicles.

27:5F-41 Development of curriculum guidelines for safe operation of motor vehicles.

8. a. The Director of the Office of Highway Traffic Safety in the Department of Law and Public Safety, after consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission in, but not of, the Department of Transportation, shall develop curriculum guidelines for use by teachers of approved classroom driver education courses. The course of instruction for approved courses shall be no less than 30 hours in length and be designed to develop and instill the knowledge and attitudes necessary for the safe operation and driving of motor vehicles. Defensive driving, highway courtesy, dangers of driving a vehicle in an aggressive manner, which shall include, but not be limited to, unexpectedly altering the speed of a vehicle, making improper or erratic traffic lane changes, disregarding traffic control devices, failing to yield the right of way, and following another vehicle too closely, accident avoidance, understanding and respect for the State's motor vehicle laws, insurance fraud, and State requirements for and benefits of maintaining automobile insurance shall be emphasized. The incorporation of these curriculum guidelines in these classroom courses and the use of related instructional materials shall be a requirement for approval of the course by the chief administrator.

b.The Director of the Office of Highway Traffic Safety, in consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission, shall produce an informational brochure for parents and guardians of beginning drivers under the age of 18 years. The commission shall ensure that the parents or guardians of a permit holder receive these brochures at the time a permit is issued to a beginning driver. The brochures shall include, but not be limited to, the following information:

(1)Setting an example for the beginning driver;

(2)Accident and fatality statistics about beginning drivers;

(3)Causes of accidents among beginning drivers;

(4)The need to supervise vehicle operation by a beginning driver;

(5)Methods to coach a beginning driver on how to reduce accidents;

(6)A description of the graduated driver's license program;

(7)Benefits of classroom and behind-the-wheel driver education under the direction of State certified or licensed driving instructors, as the case may be; and

(8)The dangers of driving a vehicle in an aggressive manner, which shall include, but not be limited to, unexpectedly altering the speed of a vehicle, making improper or erratic traffic lane changes, disregarding traffic control devices, failing to yield the right of way, and following another vehicle too closely.

L.1998, c.108, s.8; amended 2001, c.420, s.1; 2010, c.87, s.20; 2015, c.36, s.2.



Section 27:5F-42 - "Graduated Driver License Fund."

27:5F-42 "Graduated Driver License Fund."

9. a. There is created in the Department of Transportation a special non-lapsing fund to be known as the "Graduated Driver License Fund." There shall be deposited in the fund up to $5 from each special learner's permit fee and examination permit fee for a passenger automobile that is established pursuant to R.S.39:3-13 and any other monies that may be made available for graduated license program start-up costs. The New Jersey Motor Vehicle Commission shall administer expenditures from this fund.

b.Amounts necessary to reimburse the New Jersey Motor Vehicle Commission in, but not of, the Department of Transportation and the Office of Highway Traffic Safety in the Department of Law and Public Safety for all costs reasonably and actually incurred in the initial implementation and continuing administration of this act shall be appropriated from the fund. The New Jersey Motor Vehicle Commission and the Office of Highway Traffic Safety shall certify to the State Treasurer their start-up costs to carry out their responsibilities under P.L.1998, c.108, and the program's costs annually thereafter. This amount shall be reimbursed to the New Jersey Motor Vehicle Commission and the Office of Highway Traffic Safety from the Graduated Driver License Fund. In the event the fund's balance is insufficient to fully reimburse these costs, the State Treasurer shall provide to the Graduated Driver License Fund a loan from the General Fund in the amount needed to fully defray these costs. This loan shall be repaid to the General Fund when the balance in the Graduated Driver License Fund exceeds the amount necessary to reimburse these costs.

L.1998, c.108, s.9; amended 2010, c.87, s.21.



Section 27:5F-43 - Recommendations With Respect To Rules, Regulations.

27:5F-43 Recommendations with respect to rules, regulations.

10. a. The Director of the Office of Highway Traffic Safety shall make recommendations to the Chief Administrator of the New Jersey Motor Vehicle Commission with respect to rules and regulations promulgated under P.L.1998, c.108 including, but not limited to, the development of uniform curriculum guidelines for approved classroom and behind-the-wheel driver education.

b.The course of instruction for behind-the-wheel driver education shall be designed to develop the skills necessary for the safe and lawful operation of a motor vehicle. Defensive driving, highway courtesy, appropriate driving behavior and attitudes, accident avoidance, safe passing and lane changing, and a general understanding of and respect for the State's motor vehicle laws shall be emphasized.

L.1998, c.108, s.10; amended 2001, c.420, s.2; 2010, c.87, s.22.



Section 27:5G-1 - Bridge Clearance Posting, Municipal Roads

27:5G-1. Bridge clearance posting, municipal roads
a. Every bridge or overpass carrying a municipal road or highway or under the jurisdiction of a municipality, with a clearance of less than 14 feet 6 inches from the roadway beneath shall have the maximum clearance marked or posted thereon in accordance with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways.

b. Signs warning persons driving motor vehicles that they are approaching a bridge or overpass with less than 14 feet 6 inches clearance shall be posted at the last safe exit or detour preceding the bridge or overpass and the maximum clearance of the bridge or overpass shall be indicated on these signs.

c. The signs or markings required by this section shall be posted or marked, as appropriate, by, and shall be maintained by the governmental entity, be it the State or the political subdivision, which has jurisdiction over the roadway underneath the bridge or overpass. The provisions of this section shall not apply to the toll road authorities.

L. 1986, c. 104, s. 1, eff. Sept. 5, 1986.



Section 27:5G-2 - County Roads

27:5G-2. County roads
a. Every bridge or overpass carrying a county road or highway or under the jurisdiction of a county, with a clearance of less than 14 feet 6 inches from the roadway beneath, shall have the maximum clearance marked or posted thereon in accordance with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways.

b. Signs warning persons driving motor vehicles that they are approaching a bridge or overpass with less than 14 feet 6 inches clearance shall be posted at the last safe exit or detour preceding the bridge or overpass and the maximum clearance of the bridge or overpass shall be indicated on these signs.

c. The signs or markings required by this section shall be posted or marked, as appropriate, by, and shall be maintained by the governmental entity, be it the State or the political subdivision, which has jurisdiction over the roadway underneath the bridge or overpass. The provisions of this section shall not apply to the toll road authorities.

L. 1986, c. 104, s. 2, eff. Sept. 5, 1986.



Section 27:5G-3 - State Roads

27:5G-3. State roads
a. Every bridge or overpass carrying a State road or highway or under the jurisdiction of the Department of Transportation, with a clearance of less than 14 feet 6 inches from the roadway beneath, shall have the maximum clearance marked or posted thereon in accordance with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways.

b. Signs warning persons driving motor vehicles that they are approaching a bridge or overpass with less than 14 feet 6 inches clearance shall be posted at the last safe exit or detour preceding the bridge or overpass and the maximum clearance of the bridge or overpass shall be indicated on these signs.

c. The signs or markings required by this section shall be posted or marked, as appropriate, by, and shall be maintained by the governmental entity, be it the State or the political subdivision, which has jurisdiction over the roadway underneath the bridge or overpass. The provisions of this section shall not apply to the toll road authorities.

L. 1986, c. 104, s. 3, eff. Sept. 5, 1986.



Section 27:5G-4 - Railroad Overpasses

27:5G-4. Railroad overpasses
a. Every bridge or overpass carrying a railroad, with a clearance of less than 14 feet 6 inches from the roadway beneath, shall have the maximum clearance marked or posted thereon in accordance with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways.

b. Signs warning persons driving motor vehicles that they are approaching a bridge or overpass with less than 14 feet 6 inches clearance shall be posted at the last safe exit or detour preceding the bridge or overpass and the maximum clearance of the bridge or overpass shall be indicated on these signs.

c. The signs or markings required by this section shall be posted or marked, as appropriate, by, and shall be maintained by the governmental entity, be it the State or the political subdivision, which has jurisdiction over the roadway underneath the bridge or overpass. The provisions of this section shall not apply to the toll road authorities.

L. 1986, c. 104, s. 4, eff. Sept. 5, 1986.



Section 27:5G-5 - Short Title

27:5G-5. Short title
This act shall be known and may be cited as the "Railroad Overhead Bridge Act of 1988."

L. 1988, c. 171, s. 1.



Section 27:5G-6 - Findings, Declarations

27:5G-6. Findings, declarations
The Legislature finds and declares that:

a. Many of the hundreds of bridges carrying highways over railroads in the State are in need of repair, rehabilitation, or replacement.

b. The timely maintenance, rehabilitation, and replacement of many of these bridges is hampered by the fact that no public or private entity accepts responsibility for them.

c. The provisions of chapter 12 of Title 48 of the Revised Statutes have proven inadequate to ensure that each highway bridge crossing a railroad is under the jurisdiction of an agency which is ready, willing, and able to assume responsibility for the maintenance and, where necessary, the rehabilitation or replacement of the bridge.

d. The State should, as funds become available, continue to devote resources to the rehabilitation and replacement of these bridges, including bridges carrying local roads.

e. The State should establish a mechanism by which each bridge which is to be rehabilitated or replaced or which is determined to be in a state of good repair can be assigned to the jurisdiction of a public entity.

L. 1988, c. 171, s. 2.



Section 27:5G-7 - Definitions

27:5G-7. Definitions
As used in this act:

"Commissioner" means the Commissioner of Transportation.

"Good repair" means a state of structural soundness according to accepted engineering standards as incorporated in a regulation adopted by the commissioner.

"Jurisdiction" means control and responsibility for maintenance, rehabilitation and replacement, except as may be modified under the provisions of this act.

"Railroad overhead bridge" or "bridge" means any bridge carrying a highway or private road over and across a railroad, subway, or street, traction, or electric railway, or over and across the right-of-way of such a railroad, subway, or railway.

L. 1988, c. 171, s. 3.



Section 27:5G-8 - Assignment Of Jurisdiction

27:5G-8. Assignment of jurisdiction
a. The commissioner shall, within six months of the effective date of this act, and following a public hearing, adopt as a regulation under the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), a procedure for the assignment of jurisdiction over railroad overhead bridges to public entities. Public entity includes but is not limited to any officers, department, board, commission, division, agency, authority or instrumentality of the State or of any county or municipality. The regulation shall provide a procedure, in conformity with the "Administrative Procedure Act," under which all parties affected by the assignment may present evidence. The regulation shall also provide that each assignment shall be made by written order of the commissioner. The commissioner may, pursuant to the "Administrative Procedure Act," adopt other rules and regulations necessary to effectuate the purposes of this act.

b. In the case of all railroad overhead bridges other than bridges carrying State highways, the commissioner shall not make an order assigning jurisdiction unless:

(1) the bridge is the subject of an improvement project financed in whole or in part by State funds, in which case the commissioner may make the order contingent upon satisfactory completion of work; or

(2) the order assigns jurisdiction to a party who has requested jurisdiction over the bridge by written petition to the commissioner; or

(3) the commissioner determines it to be in the public interest to accept a written petition for assignment from an affected party other than the party to whom jurisdiction would be otherwise assigned pursuant to section 6 of this act and the commissioner further determines that the bridge is in good repair.

L. 1988, c. 171, s. 4.



Section 27:5G-9 - Assignment To Department Of Transportation

27:5G-9. Assignment to Department of Transportation
The commissioner shall assign all bridges carrying State highways to the jurisdiction of the Department of Transportation.

L. 1988, c. 171, s. 5.



Section 27:5G-10 - Assignment To Other Public Entities

27:5G-10. Assignment to other public entities
When, pursuant to regulations adopted under this act, the commissioner determines, following a review of available statutes, regulations, local ordinances, maintenance agreements, records concerning improvement projects and maintenance activities, and any other applicable evidence, and based upon a preponderance of all the evidence reviewed, that a county, municipality or public entity other than the department or the New Jersey Transit Corporation has assumed effective control or responsibility over a bridge, the commissioner shall assign the bridge to the jurisdiction of that entity.

L. 1988, c. 171, s. 6.



Section 27:5G-11 - Assignment To New Jersey Transit Corporation

27:5G-11. Assignment to New Jersey Transit Corporation
The commissioner shall assign each railroad overhead bridge carrying a highway, other than a State highway, over and across a right-of-way owned by the New Jersey Transit Corporation to the jurisdiction of that corporation, unless the commissioner determines, subject to the provisions of section 6 of this act, that the bridge should be assigned to the jurisdiction of another public entity.

L. 1988, c. 171, s. 7.



Section 27:5G-12 - Assignment To Private Owner

27:5G-12. Assignment to private owner
If a railroad overhead bridge carries a private road, the commissioner shall assign the bridge to the jurisdiction of the person owning the road.

L. 1988, c. 171, s. 8.



Section 27:5G-13 - Assignment As State Highway Bridge

27:5G-13. Assignment as State highway bridge
When the commissioner determines that a bridge cannot be assigned to the department under section 5 of this act, to a public entity under section 6 of this act, to the New Jersey Transit Corporation under section 7 of this act, or to a person under section 8 of this act, the commissioner shall assign the bridge to the jurisdiction of the department and shall be treated in all respects as if it were a State highway bridge assigned to the department under section 5 of this act.

L. 1988, c. 171, s. 9.



Section 27:5G-14 - Routine Maintenance

27:5G-14. Routine maintenance
Any county or municipality having jurisdiction over a highway carried by a railroad overhead bridge assigned to the jurisdiction of the New Jersey Transit Corporation under section 7 of this act or to the jurisdiction of the department under section 9 of this act shall have responsibility for routine maintenance of the surface roadway carried by the bridge, including but not limited to snow removal, sidewalk and guiderail repair, lighting, striping, signing, patching, and resurfacing. These routine maintenance responsibilities shall be accomplished under the regulations which may be adopted by the commissioner or the Board of the New Jersey Transit Corporation or agreements entered into by the department or the corporation, as appropriate. Routine maintenance responsibilities of a county or municipality shall not extend to the structural support components of any railroad overhead bridge under the jurisdiction of the department or the New Jersey Transit Corporation.

L. 1988, c. 171, s. 10.



Section 27:5G-15 - Services

27:5G-15. Services
a. With respect to the inspection, maintenance, rehabilitation, replacement or removal of railroad overhead bridges assigned under this act, each person or railroad company owning or controlling a railroad right-of-way shall provide at its own expense and in a timely fashion the following services to the party with jurisdiction for the bridge over the right-of-way:

(1) necessary and sufficient access to railroad property and right-of-way;

(2) necessary track safety personnel and services;

(3) review of plans and specifications; and

(4) any other incidental railroad services required to enable the party with jurisdiction over the railroad overhead bridge to undertake its applicable responsibilities.

b. When the commissioner determines, following a public hearing held pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), that a person or railroad company has failed to provide the services required under subsection a. of this section with respect to a specific project for the repair, rehabilitation, or replacement of a bridge, and further determines that the project is in the public interest, the commissioner shall, by written order, compel the person or railroad company to provide those services the commissioner believes to be necessary, at whatever times and in whatever manner the commissioner so determines.

L. 1988, c. 171, s. 11.



Section 27:5G-16 - Maintenance Contracts

27:5G-16. Maintenance contracts
The commissioner may enter into contracts for the maintenance of any railroad overhead bridge assigned to the jurisdiction of the department under section 9 of this act with any railroad company or any other contractor or party found by the commissioner to be qualified for such works.

L. 1988, c. 171, s. 12.



Section 27:5G-17 - Not Under Title 48

27:5G-17. Not under Title 48
Any railroad overhead bridge which has been assigned to a jurisdiction by written order of the commissioner under this act shall not be considered a bridge or passage under R.S. 48:12-49, and the provisions of chapter 12 of Title 48 shall not apply to it.

L. 1988, c. 171, s. 13.



Section 27:5G-18 - Prior Tort, Contractual Liability

27:5G-18. Prior tort, contractual liability
The issuance by the commissioner of a written order assigning jurisdiction over a railroad overhead bridge under the provisions of this act shall not relieve any party of any tort or contractual liability existing prior to the issuance of that order.

L. 1988, c. 171, s. 14.



Section 27:5G-19 - Transfer Of Jurisdiction

27:5G-19. Transfer of jurisdiction
Jurisdiction over a railroad overhead bridge assigned under this act may be transferred to another party by voluntary agreement between the parties, provided that the commissioner approves the agreement by written order.

L. 1988, c. 171, s. 15.



Section 27:5H-1 - Findings, Declarations

27:5H-1. Findings, declarations
The Legislature finds and declares that the State of New Jersey, by virtue of its location, is one of the corridor states on the eastern seaboard through which certain nuclear waste may well be transported from its point of generation to its ultimate disposal facility; that the citizens of the State are entitled to the maximum protection possible from all threats to their health and welfare which may result from the transport of these dangerous materials through the State; that it is in the public interest for New Jersey to actively participate in the process of designating routes for the transport of certain nuclear waste through the State and develop contingency plans at all levels of government in order to ensure a swift and effective response in the event of a transport accident; and that these objectives can most efficiently and effectively be accomplished by delegating the responsibilities to a commission representing the broad range of interests and expertise appropriate to the tasks.

L. 1987, c. 12, s. 1.



Section 27:5H-2 - Definitions

27:5H-2. Definitions
As used in this act:

a. "Highway route controlled quantity" means the same as it is defined by the United States Department of Transportation at 49 CFR 173.403 or any superseding regulation.

b. "Radioactive material" means the same as it is defined by the United States Department of Transportation at 49 CFR 173.403 or any superseding regulation.

c. "State-designated route" means a preferred route selected in accordance with United States Department of Transportation "Guidelines for Selecting Preferred Highway Routes for Large Quantity Shipments of Radioactive Materials" or an equivalent routing analysis which adequately considers overall risk to the public.

L. 1987, c. 12, s. 2.



Section 27:5H-3 - Nuclear Waste Transport Commission

27:5H-3. Nuclear Waste Transport Commission
a. There is created in, but not of, the Department of Transportation, the Nuclear Waste Transport Commission. The commission shall consist of 11 voting members, three of whom shall be the Commissioner of Environmental Protection, the Commissioner of Transportation, and the Superintendent of the Division of State Police in the Department of Law and Public Safety, or their designees, who shall serve ex officio; and eight of whom shall be appointed by the Governor, with the advice and consent of the Senate.

b. Of the appointed members: two shall be county freeholders at the time of their appointments, who shall not be of the same political party and who shall be selected from a list of candidates recommended by the New Jersey Association of Counties; two shall be municipal elected or appointed officials at the time of their appointment, who shall not be of the same political party and who shall be selected from a list of candidates recommended by the New Jersey State League of Municipalities; two shall be members of a local environmental commission or recognized environmental organization; one shall be a representative of the high level nuclear waste transporting industry; and one shall be a representative of the high level nuclear waste generating industry.

c. Of the appointed members: two shall be residents of either Bergen, Essex, Hudson, Hunterdon, Morris, Passaic, Sussex, or Warren counties; two shall be residents of either Mercer, Middlesex, Monmouth, Somerset, or Union counties; two shall be residents of either Atlantic, Burlington, Camden, Cape May, Cumberland, or Gloucester counties; one shall be a resident of Ocean county; and one shall be a resident of Salem county.

d. Each appointed member shall serve a term of three years, except that of those first appointed, three shall serve for terms of three years, three for terms of two years, and two for terms of one year. Each of these members shall hold office for the term of appointment and until a successor is appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

e. Each appointed member may be removed from office by the appointing authority, for cause and after opportunity for a hearing, and may be suspended by the appointing authority pending the completion of the hearing. Each appointed member who shall miss three consecutive meetings of the commission without being excused for good cause by the chairman shall be deemed to have vacated his office.

f. The commission shall organize as soon as may be practicable after the appointment of its members. The Governor shall designate a chairman, who shall schedule, convene, and chair commission meetings, and a vice-chairman, who shall act as chairman in his absence, from the public members who shall serve at the will of the Governor. The members shall select a secretary, who need not be a member of the commission. The commission may, within the limits of any funds appropriated or otherwise made available to it for this purpose, appoint such other staff or hire such experts as it may require.

g. The powers of the commission shall be vested in the members thereof in office. A majority of the membership of the commission shall constitute a quorum for the transaction of business. Action may be taken and motions and resolutions adopted by the commission at any meeting by the affirmative vote of a majority of the full membership of the commission.

h. The members of the commission shall serve without compensation, but the commission may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

P.L. 1987, c. 12, s. 3.



Section 27:5H-4 - Duties, Responsibilities

27:5H-4. Duties, responsibilities
The duties and responsibilities of the commission shall be:

a. To establish criteria, in conformity with federal law and in consideration of the unique needs of the State, for selection of State-designated routes for the transport of highway route controlled quantity radioactive materials through the State;

b. To identify and recommend to the Governor, or his designee, and Legislature, and review periodically as necessary, but at least annually upon the issue of the annual "Construction Program" document or any substantially similar document prepared by the Department of Transportation, the general State-designated routes for implementation by the State, the United States Nuclear Regulatory Commission, and the United States Department of Transportation;

c. To designate, pursuant to subsection b. of this section upon each notification of an intent to transport highway route controlled quantity radioactive materials through the State, the specific State-designated route for that shipment, for implementation by the State, the United States Nuclear Regulatory Commission, and the United States Department of Transportation, and to immediately notify the members of the Legislature through whose districts the selected route passes;

d. To consult and cooperate, where appropriate, with the federal government, regional and interstate organizations and agencies, and other state governments in efforts to identify State-designated routes so as to ensure maximum practicable consistency with those of neighboring states;

e. To make recommendations with respect to the transport of radioactive material and the response to accidents resulting therefrom for incorporation by the Department of Environmental Protection in the State Radiation Emergency Response Plan created pursuant to P.L. 1981, c. 302 (C. 26:2D-37 et seq.); and

f. To review and evaluate existing local, county and State public safety personnel training programs for response to radioactive material transport accidents, and to make recommendations thereon to the appropriate governmental entities.

L. 1987, c. 12, s. 4.



Section 27:5H-5 - Rules, Regulations

27:5H-5. Rules, regulations
In accordance with the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the commission shall:

a. Adopt any rules or regulations deemed necessary to effectuate the purposes of this act; and

b. Conduct public hearings in carrying out its duties under subsections a. and b. of section 4 of this act.

L. 1987, c. 12, s. 5.



Section 27:5I-1 - Parking Of Roll-off Dumpsters

27:5I-1. Parking of roll-off dumpsters
a. No person shall park or leave unattended any waste or refuse container, commonly known as a roll-off dumpster or roll-off container, on or along any highway or public property, without the written consent of the appropriate municipal, county, or State authority having jurisdiction over the highway or public property. Consent shall be valid and remain in effect for a period of not more than 30 days, but may be renewed by the appropriate official upon application therefor.

To warn the operators of vehicles of the presence of a traffic hazard requiring the exercise of unusual care, any roll-off dumpster or roll-off container parked on or along any highway shall be equipped with and display markers consisting of all yellow reflective diamond-shaped panels having a minimum size of 18 inches by 18 inches. These panels shall be mounted at the edge of the dumpster or container at both ends nearest the path of passing vehicles and facing the direction of oncoming traffic. These markers shall have a minimum mounting height of three feet from the bottom of the panels to the surface of the roadway.

b. A person who is convicted of a violation of this section shall pay a fine of not more than $100.00 for each violation. In default of the payment of a fine, imprisonment in the county jail for a period of not more than 90 days may be imposed.

The fine shall be paid over to the board or body charged with the maintenance of the road or highway upon which the violation occurs.

L. 1987, c. 403, s. 1.



Section 27:5J-1 - Archaeological Findings On Property Of Dot, Various Authorities, Protected.

27:5J-1 Archaeological findings on property of DOT, various authorities, protected.
7. a. (1) Except as may be provided pursuant to subsection c. of this section, no person may alter, deface, destroy, disturb, or remove any archaeological findings on any lands or rights-of-way owned by the Department of Transportation, the New Jersey Transit Corporation, the New Jersey Turnpike Authority, or the South Jersey Transportation Authority, without written permission from the respective administrative body as appropriate. As used in this section, "archaeological findings" shall include, but need not be limited to, relics, objects, fossils, or artifacts of an historical, prehistorical, geological, paleontological, archaeological or anthropological nature.

(2)As a condition of granting permission pursuant to paragraph (1) of this subsection, the owner of the property or right-of-way shall require that all excavation and exploration for archaeological findings be conducted in the least destructive manner possible. The owner of the property or right-of-way may also, in its discretion, require a person or persons granted such permission to consult with the owner of the property or right-of-way prior to undertaking an approved project to verify that the methods and techniques selected are the least destructive and most appropriate to the site.

(3)No person may sell, transfer, exchange, transport, purchase, receive or offer to sell, transfer, exchange, transport, purchase or receive any archaeological findings originating on any lands or right-of-ways owned by the Department of Transportation, the New Jersey Transit Corporation, the New Jersey Turnpike Authority or the South Jersey Transportation Authority without the written permission of the owner of the property or right-of-way as appropriate.

b.A person who knowingly violates, or who solicits or employs any other person to violate, the provisions of subsection a. of this section shall be subject to the following penalties: a fine of not less than $750 nor more than $1,500 for the first offense; a fine of not less than $1,500 nor more than $3,000 for the second offense; and a fine of not less than $3,000 nor more than $5,000 for any subsequent offense. Penalties assessed pursuant to this subsection shall be collected in a civil action by a summary proceeding. Any vessel, vehicle or equipment used in the commission of the violation shall be subject to confiscation and forfeiture to the owner of the property or right-of-way, if warranted, as determined by the courts. All fines collected shall be remitted to the Department of Environmental Protection to be used for Statewide preservation, remediation or protection of archaeological sites. Further, restitution and damages may be ordered to compensate the owner of the property or right-of-way for the cost of remediating any violation of this section and for the value of any lost, damaged, or destroyed archaeological findings. The owner of the property or right-of-way shall consult with the Department of Environmental Protection for proper remediation of affected lands. Any archaeological findings obtained as a result of a violation of this section shall be subject to confiscation, forfeiture, and return to the proper owner. Upon recovery, the archaeological findings shall be deposited with the Department of Environmental Protection for verification of ownership. The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to ensure the appropriate disposition of any confiscated, forfeited, or returned archaeological findings. The return of archaeological findings to the owner of the property or right-of-way shall be made upon verification of ownership by the Department of Environmental Protection that the owner of the property or right-of-way owns the archaeological findings.

c.The owner of the property or right-of-way shall provide for exceptions to the prohibitions set forth in subsection a. of this section for archaeological findings of de minimis value innocently discovered on any lands or rights-of-way.

d.Notwithstanding any provision of this section to the contrary, examination or retrieval of artifacts, or scientific research, conducted by a State department, agency, commission, authority or corporation otherwise required or permitted by federal or State law are exempt from the provisions of this section.

L.2004,c.170,s.7.



Section 27:5K-1 - Findings, Declarations Relative To Scenic, Historic Highways.

27:5K-1 Findings, declarations relative to scenic, historic highways.

1.The Legislature finds and declares that:

a.Certain portions of the State highway system are notable for their scenic, historic, recreational, cultural, and archaeological value and are worthy of official designation as scenic and historic highways to provide special consideration of their unique features and special role in the highway system;

b.The public interest would be served by the creation of a coordinated scenic and historic highways program to enhance recreation, preserve and protect scenic, historic, recreational, cultural, and archaeological resources, encourage economic development through tourism, and educate the public about the history and culture of this State;

c.New Jersey lags behind other states around the country in terms of preserving roadways which have scenic, historic, and other intrinsic qualities; and

d.It is altogether fitting and proper for the Legislature to establish a "New Jersey Scenic and Historic Highways Program" in the Department of Transportation which will encourage the promotion and preservation of the scenic, historic, recreational, cultural, and archaeological qualities of certain roadways, and areas surrounding such roadways, throughout the State.

L.2009, c.245, s.1.



Section 27:5K-2 - Definitions Relative To Scenic, Historic Highways.

27:5K-2 Definitions relative to scenic, historic highways.

2.As used in this act:

"Commissioner" means the Commissioner of Transportation.

"Department" means the Department of Transportation.

"Program" means the New Jersey Scenic and Historic Highways Program established by section 3 of P.L.2009, c.245 (C.27:5K-3).

"Public entity" means the State, any county, municipality, district, public authority, public agency, and any other political subdivision or public body in the State.

L.2009, c.245, s.2.



Section 27:5K-3 - "New Jersey Scenic And Historic Highways Program."

27:5K-3 "New Jersey Scenic and Historic Highways Program."

3. a. There is hereby established a "New Jersey Scenic and Historic Highways Program" to be administered by the commissioner in accordance with the provisions of this act. The program is established to encourage the State and counties and municipalities throughout the State to preserve the unique and intrinsic qualities of roadways deemed to have scenic, historic, recreational, cultural, or archaeological value.

b.Any roadway in this State, including the surrounding area thereof, which has scenic, historic, recreational, cultural, or archaeological value may be designated through an act of the Legislature for inclusion in the program.

c.Once a roadway has been designated for inclusion in the program, the department and all other public entities with jurisdiction over the roadway or the surrounding area are encouraged to preserve and promote the scenic, historic, recreational, cultural, or archaeological qualities, or any combination of the foregoing, that served as the basis for the roadway's inclusion in the program. The department and public entities with jurisdiction over a roadway which has been included in the program are encouraged not to make any physical changes to the roadway, or its surrounding area, that would degrade any of its scenic, historic, recreational, cultural, or archaeological qualities. The preservation and promotion of a roadway that has been designated for inclusion in the program shall include, but not be limited to, the following activities:

(1)Making safety improvements to the roadway to the extent that such improvements are necessary to accommodate increased traffic and changes in the types of vehicles using the roadway due to its inclusion in the program;

(2)Constructing rest areas, turnouts, highway shoulder improvements, passing lanes, overlooks, interpretive facilities, and other facilities for use by pedestrians and bicyclists along the roadway;

(3)Making improvements that will enhance access to recreational areas in the vicinity of the roadway;

(4)Protecting scenic, historical, recreational, cultural, and archaeological resources in areas adjacent to the roadway; and

(5)Developing and promoting tourist information to the public, including interpretive information about the program and the specific roadways that have been designated for inclusion in the program.

L.2009, c.245, s.3.



Section 27:5K-4 - Roadways Designated For Inclusion.

27:5K-4 Roadways designated for inclusion.

4.The following roadways are designated for inclusion in the New Jersey Scenic and Historic Highways Program:

a."Quaker Road Scenic and Historic Highway," which consists of the entire length of Quaker Road beginning at the road's intersection with Province Line Road in the township of Princeton, county of Mercer, extending in a general northerly direction, and ending at the intersection of Quaker Road and Lawrenceville Road in the township of Princeton, county of Mercer;

b."Closter Dock Road Scenic and Historic Highway," which consists of the entire length of Closter Dock Road beginning at the road's intersection with Harrington Avenue in the borough of Closter, county of Bergen, extending in a general easterly direction, and ending at the intersection of Closter Dock Road and U.S. Route 9W in the borough of Alpine, county of Bergen;

c."Huyler's Landing Road Scenic and Historic Highway," which consists of the entire length of Huyler's Landing Road beginning at the road's intersection with East Madison Avenue in the borough of Cresskill, county of Bergen, extending in a general easterly direction, and ending at the intersection of Huyler's Landing Road and Vaccaro Drive in the borough of Cresskill, county of Bergen;

d."Kinderkamack Road Scenic and Historic Highway," which consists of the entire length of roadway beginning at the road's intersection with Johnson Avenue in the city of Hackensack, county of Bergen, extending in a general northerly direction and becoming North Kinderkamack Road, continuing in a general northerly direction, and ending at the New York state line in the vicinity of the borough of Montvale, county of Bergen;

e."Franklin Avenue Scenic and Historic Highway," which consists of the entire length of Franklin Avenue beginning at the road's intersection with Ramapo Valley Road in the borough of Oakland, county of Bergen, extending in a general easterly direction, and ending at the intersection of Franklin Avenue and Van Blarcom Lane in the township of Wyckoff, county of Bergen;

f."Dunkerhook Road Scenic and Historic Highway," which consists of the entire length of Dunkerhook Road beginning at the road's intersection with Saddle River Road in the borough of Fair Lawn, county of Bergen, extending in a general northeasterly direction, and ending at the intersection of Dunkerhook Road and Paramus Road in the borough of Paramus, county of Bergen;

g."Piermont and Rockleigh Roads Scenic and Historic Highway," which consists of the following portions of roadway:

(1)The entire length of Piermont Road beginning at the road's intersection with County Road and East Clinton Avenue in the borough of Tenafly, county of Bergen, extending in a general northerly direction, and ending at the New York state line in the vicinity of the borough of Northvale, county of Bergen, and

(2)The entire length of Rockleigh Road beginning at the road's intersection with Piermont Road in the borough of Northvale, county of Bergen, extending in a general northerly direction, and ending at the New York state line in the vicinity of the borough of Rockleigh, county of Bergen; and

h."Grand Avenue Scenic and Historic Highway," which consists of the entire length of Grand Avenue beginning at the road's intersection with East Palisade Avenue in the city of Englewood, Bergen County, extending in a general southerly direction, and ending at the intersection of Grand Avenue and Broad Avenue in the borough of Ridgefield, Bergen County.

L.2009, c.245, s.4.



Section 27:5K-5 - Signage Permitted.

27:5K-5 Signage permitted.

5.The department or any other public entity with jurisdiction over a roadway which has been designated for inclusion in the program may erect signs along the roadway indicating that it has been granted such a designation.

L.2009, c.245, s.5.



Section 27:6-1 - State Highway Routes Set Forth

27:6-1. State highway routes set forth
The state highway system shall consist of the following routes:

ROUTE NO. 1, S-1, AND S-1-A. Alpine to Bayonne. Beginning at the New York state line on state highway route heretofore designated as Route No. 18--north in Alpine and terminating in Bayonne, by way of Alpine, Tenafly, Fort Lee and Ridgefield, in Bergen county, North Bergen, Jersey City and Bayonne, in Hudson county. S-1, a spur from Route No. 1 in the vicinity of Fort Lee, running in a southerly direction through Ridgefield and Fairview, connecting with the Hudson county boulevard in North Bergen. S-1-A, beginning on Route No. 1 in the vicinity of Fort Lee and running in a southerly direction through Fort Lee on Lemoine and Palisade avenues and connecting with state highway Route No. 5.

ROUTE NO. 2. Hohokus township to North Arlington. Beginning in the state boundary line between New York and New Jersey at a point near Suffern, New York, passing through the vicinity of Ridgewood, Hasbrouck Heights, Rutherford, Lyndhurst and North Arlington, and terminating on Route No. 7 in the borough of North Arlington.

ROUTE NO. 2-N. Beginning at Route No. 2 in the township of Lyndhurst, Bergen county and running westerly along Kingsland avenue and along Park avenue in the town of Nutley, Essex county, and ending at Union avenue in the town of Nutley.

L.1938, c. 269, p. 590, s. 1.

ROUTE NO. 3 AND S-3. Beginning in Secaucus and ending at the intersection of the Paterson-Plank Road in the borough of East Rutherford, and beginning again at Route No. 6 in the city of Paterson and ending at the intersection of Route S-4B in either Hawthorne or Glen Rock. S-3, beginning on Route No. 3 in East Rutherford, extending westerly and connecting with Route No. 2 in Rutherford, still in a westerly direction in the vicinity of Clifton and connecting with Route No. 6.

Amended by L.1949, c. 292, p. 892, s. 1, eff. May 28, 1949.

ROUTE NO. S-3, Spur. Providing a spur from Route No. S-3, in the vicinity of Broad street, thence in a northeasterly direction to the westerly end of Clifton avenue in the city of Clifton, county of Passaic.

L.1948, c. 221, p. 1054, s. 1.

ROUTE NO. 4, S-4, S-4-A, S-4-B AND S-4-C. Hudson river bridge plaza to Perth Amboy and Cape May. Beginning at the Hudson river bridge plaza and extending to Cape May City, via Riverside, Fairlawn, Paterson, Clifton, Bloomfield road, and Broad street via Bloomfield, East Orange, Irvington, Roselle, to Route No. 27 in Linden, Rahway, Woodbridge, Perth Amboy, South Amboy, via Main street and its extensions to Rose's Corner, Cheesquake, to a point at or near White Brown's Corner, thence to Middlesex road in the borough of Matawan, thence via Middlesex road to Main street, Matawan, thence via Freehold, Lakewood, Toms River, Tuckerton, Absecon, thence by New road to Somers' Point, Beesley's Point to Cape May. S-4, extending from the proposed plaza of the Staten Island bridge at Perth Amboy to Route No. 4. S-4-A, extending from Route No. 4 at or near Tuckerton and extending to a point on Little Beach; provided, however, the county of Atlantic shall first agree to construct a suitable continuation of said road from Little Beach to the city of Atlantic City. S-4-B, beginning on Route No. 4 in the borough of Fairlawn, extending northwesterly in the vicinity of Paterson, Hawthorne, Wyckoff, Franklin Lakes, Ringwood, West Milford and terminating at the New York state line. S-4-C, extending from Route 4 at Bennett Station, via Broadway in West Cape May, to Sunset boulevard, to the Delaware bay.

ROUTE NO. S-4-A, Extension. Beginning at the southerly terminus of Route S-4-A on Little Beach and from thence to the city of Brigantine.

L.1938, c. 341, p. 852, s. 1.

ROUTE NO. S-4-d. The following route which shall be an extension of State Highway Route No. 4, shall commence at Route No. 4 in Teaneck township at Teaneck road and run generally in a northerly direction to a road known as Liberty road, in the township of Teaneck, being the location of a State Armory, township of Teaneck, Bergen county, New Jersey, and to be known as S-4-d.

L.1938, c. 134, p. 286, s. 1. Amended by L.1941, c. 263, p. 696, s. 1.

ROUTE NO. 5 AND S-5. Ridgefield to Edgewater. Beginning at Ridgefield and terminating at the Ferry plaza in Edgewater with a spur connecting Route No. 5 with Route No. 1 in Ridgefield and Fairview.

ROUTE NO. 6 AND S-6. Hudson river bridge plaza to Delaware. Beginning at the Hudson river bridge plaza by way of Palisades Park, Ridgefield Park, Little Ferry, Hasbrouck Heights, Paterson, Caldwell, Dover, Netcong, Hackettstown, Buttzville and Delaware. S-6, beginning in the city of Paterson, extending in a southwesterly direction by way of Totowa, Little Falls Station on D. L. and W. railroad, and connecting with Route No. 6 in the vicinity of Caldwell township.

ROUTE NO. 6A. Beginning at a point on Route No. 6 in Dover, Morris county, thence passing through the vicinity of Berkshire Valley, Hurdtown, Woodport and Sparta, connecting with Route No. S31 at Ross' Corner at Lafayette.

L.1938, c. 47, p. 125, s. 1.

ROUTE NO. 7. Beginning on Route No. 25 in Jersey City, running northwesterly through Kearny, North Arlington, crossing the Passaic river in the vicinity of Belleville and connecting with Route No. 9 and continuing northerly along the west bank of the Passaic river in Nutley, intersecting Route S-3 in the vicinity of Clifton, still in a northerly direction on the east side of the Passaic river through Rutherford and East Rutherford, intersecting Route No. 3 in Wallington.

ROUTE NO. 7, Extension. Extending Route No. 7 from the intersection of said route with Route No. 3 in Wallington but direct to the intersection of Route No. 6 in East Paterson.

L.1949, c. 175, p. 565, s. 1.

ROUTE NO. 8. Delaware to Newton. Beginning at a point in Route No. 6 in or near the town of Delaware and running thence in a northerly direction passing through the vicinity of Columbia and Hainesburg through Blairstown and ending in Newton at Route No. 31.

ROUTE NO. 9. Belleville to Pine Brook bridge by way of Belleville, Bloomfield, Montclair, Verona and Caldwell to Pine Brook bridge.

ROUTE NO. 10. Jersey City to Ledgewood by way of Jersey City and Kearny, crossing the Passaic river at Kearny, thence by way of Newark, Belleville, Bloomfield, Glen Ridge, Montclair, West Orange and a line roughly conforming to and in the general direction of the present boundary between the Borough of Roseland and the Township of Livingston, into Morris county, and thence by way of Hanover, Whippany and Littleton in a generally westerly direction to connect with Route No. 6 at or near Ledgewood with a spur commencing in the vicinity of Orange Road in Montclair, and thence generally in a southerly direction through the City of Orange and the City of East Orange in the vicinity of the boundary line between said cities connecting with the route established by section three of this act in the vicinity of Oakwood Avenue in the City of Orange.

Amended by L.1952, c. 289, p. 976, s. 1, eff. May 23, 1952.

ROUTE NO. 11. White House to Warrenville, and thence to Route No. 29. Beginning in Route No. 28, near White House thence via Pluckemin, Martinsville and Warrenville to such point in Route No. 29 as the highway commissioner may determine.

ROUTE NO. 12. Frenchtown to Raritan. Beginning in Frenchtown, thence via Baptisttown, Croton, Flemington, Three Bridges, Centreville, to a point at or near Raritan extending to and joining into Route No. 28.

OCEAN COUNTY ROUTE 13-E. Beginning at highway Route 37 at Bay Head and continuing one and seventy-six one-hundredth (1.76) miles to the Beaver Dam road, in the boroughs of Point Pleasant and Bay Head, county of Ocean, and to include the Lovelandtown bridge across the Manasquan canal now under the jurisdiction of the Board of Commerce and Navigation, passing all right and title therein to the State Highway Commissioner.

L.1938, c. 238, p. 541, s. 1.

ROUTE NO. 18. Beginning at Old Bridge and extending from thence to Route No. 35 in the vicinity of Eatontown by way of Colt's Neck and Marlboro.

L.1939, c. 243, p. 656, s. 1. Amended by L.1941, c. 413, p. 1060, s. 1, effective Dec. 27, 1941.

ROUTE NO. 19. Beginning at Marshall street and Hazel road to Piaget avenue, thence through the proposed extension of Hazel road and Paulison avenue to Clifton avenue, thence along Paulison avenue to River road, thence along River road to the Essex county line, thence continuing through Essex county along the River road and connecting up with the road now existing at the Belleville turnpike and Mill street in Belleville, thence to Newark.

L.1939, c. 200, p. 577, s. 1.

ROUTE NO. 20. Starting at the intersection of Oliver street and Jersey street in Paterson and proceeding southwardly crossing Interstate Route I-80 skirting Garrett Mountain Reservation then continuing generally in a southerly direction to the easterly side of Broad street, Paterson and; thence continuing southwardly east of Broad street aforesaid through Paterson and continuing still southwardly to an intersection with State Highway Route U.S. 46 in Clifton, Passaic county.

L.1959, c. 4, p. 41, s. 1, eff. Feb. 9, 1959. Amended by L.1978, c. 77, s. 1, eff. July 13, 1978.

ROUTE NO. 20. Beginning at the intersection of existing Route 20 and Washington avenue with Paterson Plank road in the county of Bergen, including and extending along Paterson Plank road in a westerly direction to its intersection with Route 17.

Added by L.1972, c. 209, s. 1, eff. Dec. 29, 1972.

ROUTE NO. 21. Belleville to Newark. Beginning at the Belleville bridge, in Belleville, through Newark connecting with Route No. 25 in Newark.

ROUTE NO. 21, Extension. An extension of State Highway Route No. 21 in a northerly direction, by direct route from Newark to the vicinity of Grand street and Marshall street in the city of Paterson, roughly parallel to the Passaic river, but the direct route shall not proceed through the city of Clifton in a northerly direction across the Passaic river to the easterly bank in the vicinity of the southerly municipal boundary line of the borough of Elmwood Park, continuing thence northerly along the eastern bank of the Passaic river and across the lands of the borough of Elmwood Park to Interstate Highway Route 80 in the borough of Elmwood Park.

L.1948, c. 235, p. 1075, s. 1. Amended by L.1984, c. 52, s. 1, eff. June 15, 1984.

ROUTE NO. 22. Pine Brook bridge to Rahway, by way of West Caldwell, Livingston, Millburn, Springfield, in the vicinity of Garwood and to Route No. 27 in Rahway.

ROUTE NO. 23. Verona to Port Jervis, New York. Beginning at a point on Route No. 9 in Verona by way of Cedar Grove, Pequannock, Oak Ridge, Franklin Furnace, Sussex and High Point.

ROUTE NO. 24 and S-24. Newark to Phillipsburg. Beginning in Newark by connections with Route No. 25 and with the New Jersey Turnpike, and crossing Broad Street, Newark, in the vicinity of Lincoln Park, and thence generally along the direction of and in the vicinity of Springfield Avenue by way of Irvington, Maplewood, Springfield, Morristown, Chester, Long Valley, Washington and Phillipsburg, with a spur to Hackettstown connecting Route No. 24 with Route No. 6 between these points and a spur from Springfield along Morris Avenue to Route No. 25 at Elizabeth, and with another spur commencing near Spruce Street and running in a generally northerly direction in the vicinity of Belmont Avenue and Norfolk Street in the City of Newark to connect with the route established by section three of this act.

Amended by L.1952, c. 289, p. 977, s. 4, eff. May 23, 1952.

ROUTE NO. 24N. Starting at the intersection of Roseberry street and Route 24 at the division line between the town of Phillipsburg and Lopatcong township from thence through the town of Phillipsburg in a generally westerly direction to the Plaza of the Bushkill street bridge of the Delaware River Joint Toll Bridge Commission at the intersection of North Main street and Meadow avenue.

L.1938, c. 85, p. 204, s. 1.

ROUTE NO. 25 AND S-25. Jersey City to Camden via Jersey City, Kearny, via present Lincoln highway crossing the Hackensack and Passaic rivers, then by way of Newark, Elizabeth, Rahway, Woodbridge, crossing Raritan river near Weston Mills at New Brunswick, thence southerly, intersecting Cranbury turnpike near Bodines Corner, thence via Cranbury turnpike through Deans, Dayton, Cranbury, Hightstown, Bordentown, Burlington and Camden. S-25. Beginning at a point in Route No. 25 near Washington avenue, Burlington, and extending to the Burlington-Bristol bridge.

ROUTE NO. 25, Extension. Extending State Highway Route No. 25, at or near its intersection with Westfield avenue, in the township of Pennsauken, county of Camden and State of New Jersey, by direct route to Delaware river bridge on the alignment of or roughly parallel to the alignment of Westfield avenue or Federal street in the township of Pennsauken, and City of Camden, New Jersey.

L.1947, c. 55, p. 192, s. 1.

ROUTE NO. 25A. Beginning at a point in State Highway Route No. 25 in Jersey City and extending via Jersey City, Kearny, Harrison, across the Passaic river at or near the present Bridge street bridge between the counties of Essex and Hudson to and connecting with State Highway Route No. 21 and Clifton avenue in Newark.

L.1939, c. 198, p. 575, s. 1. Amended by L.1945, c. 58, p. 334, s. 1.

ROUTE NO. 25B. Beginning on Route No. 25 of the present State highway system in the city of Newark, county of Essex, in the vicinity of the traffic circle at the Newark Municipal Airport, thence along Port street and Doremus avenue connecting with the Lincoln Highway, which is part of the present State highway system Route No. 25.

L.1939, c. 317, p. 764, s. 1.

ROUTE NO. 26 AND S-26. Trenton to New Brunswick, via Trenton turnpike to Mile Run brook in city of New Brunswick. S-26. Beginning at a point in Route No. 26 near the southerly boundary line of city of New Brunswick and extending easterly by passing the city of New Brunswick to a point in Route No. 25.

ROUTE NO. 27. Newark plaza to Trenton. Beginning in the city of Newark, on Frelinghuysen avenue, in the vicinity of Astor street, by way of Frelinghuysen avenue to Elizabeth, Rahway, Metuchen, New Brunswick, Princeton and Trenton.

ROUTES NOS. 28 AND S-28. Elizabeth to Phillipsburg; beginning at Elizabeth-Howland Hook bridge plaza, thence by way of Bayway, South Elmora avenue and Elmora avenue to Westfield avenue, Elizabeth, with a spur beginning at the intersection of Westfield avenue and Cherry street, Elizabeth, at State Route No. 27, and extending westerly along Westfield avenue to the intersection of Westfield avenue and Elmora avenue, thence via Cranford, Westfield, Plainfield, Bound Brook, Somerville, Clinton to Phillipsburg. S-28 beginning in Route 28 where the same is intersected by Raritan avenue in the borough of Middlesex, thence via Raritan avenue in the borough of Middlesex, and the River road in the township of Piscataway to Route No. 27 in the borough of Highland Park, thence via Route No. 27 to New Brunswick, thence to Matawan by way of Weston Mills, Tanners' Corner, Oldbridge and Browntown to Route No. 4 in Matawan.

The commissioner may, as soon as he deems it expedient and practicable for the purpose of relieving traffic congestion on Routes No. 29 and No. 28, lay out and improve as part of the State highway system a road, of approximately three thousand feet in length, commencing at the intersection of a highway known as King George road with the southerly side line of present highway No. 29, located in the township of Greenbrook, Somerset county, and thence running southerly over said King George road and Green Brook road, or over said roads for as much of said distance as may be practicable, in said township of Greenbrook, Somerset county, and the borough of Middlesex, Middlesex county, and ending at State highway Route No. 28, in the borough of Middlesex, at a point known as "Mannion's Corner."

Existing highways may be made use of wherever it is convenient so to do, and the commissioner may acquire rights of way where necessary.

Amended by L.1938, c. 17, p. 61, s. 1.

ROUTE NO. 29. Newark, Lambertville, Trenton. Beginning on Route No. 25 in the vicinity of its crossing with Peddie ditch, thence crossing the Pennsylvania railroad and Frelinghuysen avenue to Hillside, passing in the vicinity of the junction of Elizabeth avenue and the Lehigh Valley railroad, thence through the township of Union, Springfield, Mountainside, and passing in the vicinity of North Plainfield and Bound Brook, Ringoes, Lambertville, Washington Crossing and Trenton.

ROUTE NO. 29, Extension. Beginning at the southerly terminus of Route No. 29 at the westerly city line of Trenton, extending southeasterly through Trenton and connecting with the existing State highway system southeast of Trenton.

L.1944, c. 37, p. 93, s. 1.

ROUTE NO. 29A. Beginning at a point on Route No. 29 in or near Lambertville, thence as near as practicable along the Delaware river, through Stockton, Prallsville, Raven Rock, Byram, Tumble Station to connect with Route No. 12 at Frenchtown.

Said route shall be laid out and constructed as soon as practicable by the commissioner in the same manner and subject to the same procedure as other state highways. It shall be constructed from the moneys forwarded by the state tax commissioner to the state treasurer to be used by the commissioner for the construction of roads and bridges, which moneys are derived pursuant to the provisions of subtitle 6 of the title Taxation (s. 54:39-1 et seq.).

ROUTE NO. 29-B. Beginning at Frenchtown and thence by way of Milford, Spring Mills, Warren Glen and Alpha and connecting with Route No. 28 near Phillipsburg.

L.1938, c. 183, p. 402, s. 1.

ROUTE NO. 30. Trenton to Buttzville, by way of Pennington, Ringoes, Flemington, Clinton, Washington and Buttzville.

ROUTE NO. 31 AND S-31. Princeton to Milford, New York. Beginning in Princeton and running by way of Somerville, Bedminster, Netcong, Newton, Lafayette, Hamburg, Vernon to a point in the New York state boundary line in the vicinity of New Milford, New York. S-31, spur from Route No. 31 near Newton to the Delaware river, via Branchville, to a point opposite the town of Milford, Pennsylvania.

ROUTE NO. 31A. Beginning in State highway route No. 31 in or near Princeton, and thence to a point at or near Hightstown and connecting there with State highway route No. 33 eastwardly of Hightstown.

L.1938, c. 345, p. 872, s. 1. Amended by L.1941, c. 105, p. 237, s. 1.

ROUTE NO. 32. Bedminster, Mountain View, by way of Bernardsville, Morristown, Morris Plains, Littleton, Boonton to Mountain View, terminating on Route No. 23.

ROUTE NO. 33. Trenton to Asbury Park, by way of Robbinsville, Hightstown, Freehold and Asbury Park.

ROUTE NO. 34. Matawan to Laurelton; beginning at the intersection of Main street and Valley drive in Matawan, thence along Valley drive through Holmdel, Vanderburgh, Colts Neck to a point near Shark River station of Central Railroad of New Jersey, thence to Allenwood, thence to Route No. 35 at Laurelton.

ROUTE NO. 35. South Amboy bridge plaza to Lakewood, by way of Keyport, Eatontown, Belmar, Point Pleasant, Laurelton to Lakewood.

ROUTE NO. 35. FREEWAY EXTENSION. Beginning at the northerly terminus of the Route 35 Freeway in the vicinity of Eatontown, Monmouth county, and thence in a northwesterly direction to an appropriate connection with the Route 74 Freeway in Madison township, Middlesex county.

L.1971, c. 61, s. 1, eff. March 25, 1971.

ROUTE NO. 36. Keyport to Highland Beach by way of Keansburg, Belford, Atlantic Highlands and Highlands to Highland Beach.

ROUTE NO. 36, Extension. Beginning at the present eastern terminus of Route No. 36 in Highland Beach and from thence by way of Long Branch to Route No. 35 south of Eatontown.

L.1940, c. 95, p. 226, s. 1.

ROUTE NO. 37. Trenton to Point Pleasant by way of Allentown, Lakehurst, Toms River, Seaside Heights, and Point Pleasant.

ROUTE NO. 38. Camden to East Hampton, by way of Moorestown, Mount Holly and East Hampton, ending in Route No. 39.

ROUTE NO. 38, Extension. Beginning at the eastern terminus of Route No. 38 in the vicinity of Mount Holly and from thence to Route No. 4N in Wall township, passing in the vicinity of Camp Dix.

L.1938, c. 51, p. 145, s. 1.

ROUTE NO. 39. Center of the Delaware river in the vicinity of the present Yardley bridge by passing Trenton through Bordentown to DaCosta. Beginning at a point in the center of the Delaware river on a new bridge to be constructed in the vicinity of the present Yardley bridge, thence to the New Jersey shore of the Delaware river, and running thence in a semicircular path around the city of Trenton, passing through the vicinity of Trenton Junction, Ewingville, Bakersville, Mercerville to Bordentown, Columbus, Vincentown, Red Lion, Indian Mills, Atsion and DaCosta.

ROUTE NO. S-39. Beginning on Route No. 39 at Mansfield Square and from thence to Fort Dix.

L.1941, c. 13, p. 25, s. 1, effective Feb. 24, 1941.

ROUTE NO. 40 AND S-40. Camden to Lakewood via Marlton, Red Lion and Lakehurst. S-40. Four Mile to Manahawken. Beginning at a point in proposed Route No. 40 in or near Four Mile, and running thence in a southeasterly direction, passing through the vicinity of Cedar Bridge and connecting with proposed Route No. 4 in or near Manahawken.

ROUTE NO. 41 and S-41. Moorestown to Fairview. Beginning at a point in Route No. 38 in the vicinity of Moorestown and passing in the vicinity of Haddonfield and connecting with Route No. 47 at Fairview. S-41; Palmyra to Berlin. Beginning at a point at or near the proposed Palmyra-Tacony bridge, thence to Marlton to Berlin.

ROUTE NO. 41 and S-41, Extension. Continuation of Route S-41 from Route 43 in Berlin borough, Camden county, to Route 42 in Folsom borough in Atlantic county through the Blue Anchor and Mays Landing roads in Camden and Atlantic counties.

L.1938, c. 299, p. 693, s. 1.

ROUTE NO. 42. Camden to Route No. 48 at or near McKee City. Beginning at the intersection of the Black Horse pike with Ferry avenue in the city of Camden, thence in a southerly direction along the Black Horse pike through Mt. Ephraim, Chews Landing, Blackwood, Grenloch, thence through Williamstown, Cecil, to Route No. 48 at or near McKee City.

ROUTE NO. 43. Camden to Absecon, by way of Berlin, Hammonton, Egg Harbor City to Absecon.

ROUTE NO. S43--extending from Route No. 43 at Germania to Route No. 4 at Northfield.

L.1938, c. 216, p. 511, s. 1.

ROUTE NO. 44 AND S-44. Westville to Penns Grove, by way of Paulsboro and Bridgeport to Penns Grove. S-44, spur extending westerly from vicinity of Bridgeport to pier of Bridgeport-Chester ferry.

ROUTE NO. 44, Extension. Extension of Route No. 44 to Salem by way of Pennsville and the ferry dock at Pennsville.

Said route shall be laid out and constructed as soon as practicable by the commissioner in the same manner and subject to the same procedure as other state highways. It shall be constructed from the moneys forwarded by the state tax commissioner to the state treasurer to be used by the commissioner for the construction of roads and bridges, which moneys are derived pursuant to the provisions of subtitle 6 of the title Taxation (s. 54:39-1 et seq.).

ROUTE NO. S-44. Beginning where Kings highway intersects State highway Route 40 and extending thence southwestwardly along Kings highway through the township of Delaware and boroughs of Haddonfield, Haddon Heights, Audubon, Mt. Ephraim, Bellmawr and Brooklawn, a distance of six and one-half miles more or less to the intersection of said Kings highway with Route 45.

L.1938, c. 374, p. 944, s. 1.

ROUTE NO. 44T. Beginning at the Plaza of the Gloucester county tunnel and from thence to Route No. 44 at or near Paulsboro, from thence to form a connecting link with Route No. 45, from thence to form a connecting link with Route No. 47, and from thence to form a connecting link with Route No. 41.

L.1938, c. 367, p. 935, s. 1.

ADDITION TO ROUTE NO. 44T. Beginning at a point where Route No. 47 intersects Route No. 41 and from thence to form a connecting link with Route No. 42.

L.1939, c. 264, p. 684, s. 1.

ROUTE NO. 45. Camden to Salem, by way of Woodbury, Mullica Hill, Woodstown to Salem and thence to the southerly line thereof; except

ROUTE NO. 46. Mullica Hill to Bridgeton, by way of Upper Pittsgrove to Bridgeton.

ROUTE NO. 47. Brooklawn to Tuckahoe, by way of Glassboro, Malaga and Millville.

ROUTE NO. 48. Commencing at the ferry in Penns Grove to Atlantic City by way of Woodstown, Elmer, Malaga, Mays Landing, Pleasantville and Atlantic City.

ROUTE NO. 49 and S-49. Salem to Oceanview, by way of Bridgeton, Millville, Port Elizabeth, Dennisville, South Dennisville to Oceanview, with a spur from South Dennisville to Rio Grande by way of Goshen connecting Route No. 49 with Route No. 4.

ROUTE NO. S-49--extending from Route No. 4 at Rio Grande, via Rio Grande avenue, to Park Boulevard in Wildwood.

L.1938, c. 168, p. 379, s. 1; amended 2008, c.131, s.1.

ROUTE NO. 50. Egg Harbor City to Seaville, by way of Mays Landing, Oakville, Tuckahoe to Seaville.

ROUTE NO. 51. Beginning at a point on Route No. 44 in or near Bridgeport and intersecting with S-44, thence passing in the vicinity of Mullica Hill, Richwood and Glassboro and connecting with Route No. 42 in or near Williamstown.

Said route shall be laid out and constructed as soon as practicable by the commissioner in the same manner and subject to the procedure provided as to other state highways. It shall be constructed from the moneys forwarded by the commissioner of motor vehicles to the treasurer of the state to be used by the state highway commissioner for the construction of roads and bridges, which moneys are derived pursuant to the provisions of chapter 39 of the title Taxation (s. 54:39-1 et seq.).

ROUTE NO. 51. Beginning at a point on Interstate, Route 76 between Morgan boulevard and Bulson street, in the city of Camden, Camden county, and extending thence in a generally westerly direction to the vicinity of Jefferson street and thence in a general northerly direction roughly parallel to the Delaware river, to Route U.S. 30 in the vicinity of the Benjamin Franklin bridge.

Added L.1967, c. 52, s. 1, eff. May 18, 1967.

ROUTE NO. 52. Beginning at the traffic circle in the city of Somers Point, in the county of Atlantic, the intersection of the Somers Point and Ocean City highway, with the Somers Point-Mays Landing river road, thence extending along said Somers Point-Mays Landing river road through Scullville, English Creek, Catawba, Thompsontown and Gravelly Run, to the Sugar Hill bridge spanning Babcocks creek, in Mays Landing, thence across said bridge and the public park along the various courses of the extension of the Somers Point-Mays Landing river road to the intersection with Routes 48-50 near the bridge crossing the Great Egg Harbor river.

Said road and extension of road shall be improved and reconstructed as soon as practicable, and shall be reconstructed, improved, paid for and maintained, as other roads in the state highway system are now reconstructed, improved, paid for and maintained.

ROUTE NO. 54. Starting at the intersection of the White Horse Pike and Route No. 39 from thence into Buena Vista, and following Lincoln avenue in Buena Vista township, Atlantic county, into Landis township, Cumberland county, and thence across Landis avenue to a point where Lincoln avenue intersects Main road, Landis township, Cumberland county.

L.1938, c. 43, p. 118, s. 1.

ROUTE NO. 55. Beginning at the present easterly terminal of the State Highway Route 48 at the division line between the township of Egg Harbor and the city of Atlantic City at Jonathan's Thorofare and extending in a southeasterly direction along the lines of the present Pleasantville boulevard to the southeasterly end of the bridge, over Inside Thorofare, in Atlantic City, Atlantic county, New Jersey.

L.1938, c. 83, p. 203, s. 1.

ROUTE NO. 55. Beginning at a point in Route U.S. 130 in the vicinity of Westville in the county of Gloucester, thence in a general southeasterly direction passing west of Vineland in the county of Cumberland and east of Millville in the county of Cumberland to a point in Route U.S. 9 in the vicinity of Cape May Court House in the county of Cape May. The route shall traverse the counties of Gloucester, Salem, Cumberland and Cape May.

L.1964, c. 16, s. 1.

ROUTE NO. 56. Beginning at the southeasterly terminal of State Route 43 at its junction with the Ocean highway, being the northwesterly terminal of the Absecon boulevard, in Absecon City, Atlantic county, New Jersey, and extending in a southeasterly direction along the lines of the present Absecon boulevard, the several courses thereof, to the southeasterly end of the bridge over Beach Thorofare in Atlantic City, Atlantic county, New Jersey.

L.1938, c. 84, p. 203, s. 1.

ROUTE NO. 56. Beginning at the traffic circle at Laurelton, in the county of Ocean, and thence to the beach highway at Mantoloking, in said county of Ocean.

L.1938, c. 177, p. 387, s. 1.

ROUTE NO. 56 S. Beginning at the intersection of the Absecon boulevard and the Brigantine boulevard in the city of Atlantic City, New Jersey; thence, in and along said Brigantine boulevard across Beach thoroughfare or Inlet channel to the city of Brigantine.

L.1945, c. 1, p. 11, s. 1.

ROUTE NO. 60. Beginning in Route No. 44 (1927) in the vicinity of Verga, Gloucester county, and running thence in an easterly direction to Route No. 43 (1927) in the vicinity of Barrington, Camden county, thence in a northerly direction to Route No. 25 (1927) in the vicinity of Bridgeboro, Burlington county.

L.1953, c. 70, p. 70, s. 1.

ROUTE NO. 69. Salem County Route No. 69, known as Wiley Road and designated as Federal Route U.S. 40, beginning at its intersection with the New Jersey Turnpike and running in an easterly direction to its intersection with State Highway Route No. 48, a distance of approximately 4.27 miles.

L.1958, c. 124, p. 604, s. 1, effective July 15, 1958.

ROUTE NO. 75.

L.1967, c. 87, s. 1, repealed 1997, c.143, s.3.

ROUTE NO. 81. The State Highway Commissioner is authorized, as soon as practicable and in accordance with the procedure set forth in article 1 of chapter 7 of Title 27 of the Revised Statutes to add to the State highway system a new route beginning at a point in the vicinity of Route 278 and New Jersey Turnpike Interchange No. 13 in the city of Elizabeth, and northerly to an intersection with U.S. Route 1 at a point generally located between North avenue, Elizabeth, and McClellan street, Newark.

Added L.1966, c. 306, s. 1, eff. Dec. 21, 1966.

ROUTES NO. 100 and S-100. Beginning at the George Washington bridge and from thence to Route No. 26 in North Brunswick township passing in the vicinity of Ridgefield, North Bergen, Newark, Elizabeth (east of Route No. 25) and Woodbridge; with a branch from the vicinity of Elizabeth across Newark bay to Bayonne. S-100. Beginning at a point in Route No. 100 in or near Elizabeth and connecting with Route No. 25 in or near Elizabeth.

L.1938, c. 50, p. 144, s. 1. Amended by L.1946, c. 57, p. 227, s. 1, effective April 4, 1946.

ROUTE NO. 101. Beginning at Harrison avenue, in the town of Kearny, in the county of Hudson and State of New Jersey, and from thence in a general northerly direction through the meadows in the township of Lyndhurst, the borough of Rutherford, the borough of East Rutherford, the borough of Carlstadt, between Moonachie road and the Hackensack river, thence northerly through the borough of Little Ferry to the city of Hackensack, east of Hudson street, thence northerly and generally parallel to the west of the Hackensack river to a connection with Route No. 4 in the city of Hackensack.

L.1939, c. 105, p. 386, s. 1. Amended by L.1951, c. 290, p. 1066, s. 1.

ROUTE NO. S-101. Beginning at a connection with Route No. 4 in the city of Hackensack near the westerly bank of the Hackensack river, thence northerly and generally parallel to the Hackensack river, through the city of Hackensack and the southerly section of the borough of River Edge, crossing the Hackensack river in the vicinity of Howland avenue if extended easterly, thence northerly along the easterly side of the Hackensack river in the borough of New Milford to a point approximately one thousand feet north of River Edge road, thence crossing the Hackensack river to northeast portion of the borough of River Edge and running in a westerly direction through the northeasterly portion of borough of River Edge and to the borough of Oradell, thence westerly and parallel to and in the proximity of its southerly boundary line to the borough of Paramus, thence northerly through the borough of Paramus and the westerly portion of the borough of Oradell, thence again through the northerly part of Paramus, to the southerly portion of Washington township, thence in a northerly direction through the southerly portion of Washington township to and through the boroughs of Hillsdale, Woodcliff Lake and Park Ridge and the northerly portion of Washington township to and through the borough of Montvale to the New York State line in the vicinity of Chestnut Ridge road.

L.1951, c. 289, p. 1064, s. 1.

ROUTE NO. 151. Beginning on Route No. 25 (entrance road) in the vicinity of Cooper river, Camden city, New Jersey, and running thence, via the Camden business center to the Pennsylvania ferry at the foot of Market street and Federal street, Camden city.

L.1946, c. 115, p. 543, s. 1.

ROUTE NO. 178.

Added by L.1967, c. 142, s. 1, repealed 1997, c.143, s.3.

ROUTE NO. 300. Beginning at a point on Route No. 100 in Middlesex county, and thence in a generally southerly and westerly direction through the counties of Middlesex, Monmouth or Mercer or both, Burlington, Camden, Gloucester and into the county of Salem to connection with a proposed new bridge across the Delaware river at or near Deepwater, Lower Penns Neck township, Salem county.

L.1947, c. 259, p. 942, s. 1, effective June 11, 1947.

ROUTE NO. 440. Beginning in the vicinity of the Kill Van Kull Bridge Plaza in Bayonne, Hudson county; and from thence proceeding westwardly into the waters of Newark bay, thence northwardly along the easterly shore of Newark bay to a junction with existing route 1 in the vicinity of 63rd street and Hudson county boulevard also in Bayonne, Hudson county.

L.1959, c. 57, p. 166, s. 1, effective June 2, 1959.

Route No. . As soon as practicable the State Highway Commissioner shall establish the State Highway Route, from the Lincoln Tunnel in the township of Weehawken to and connecting with the Holland Tunnel by way of the township of Weehawken, city of Hoboken and the city of Jersey City, heretofore authorized by P.L.1934, chapter 116 and Revised Statutes 27:6-1; and the aforesaid route is hereby designated a freeway as defined in P.L.1945, chapter 83.

Amended by L.1965, c. 98, s. 1, eff. June 14, 1965.

ROUTE NO. . Beginning on Route No. 1 at or near the boundary line between Bayonne and Jersey City and from thence across the Bayonne peninsula to a point where connection can be made to roads leading to Bayonne Naval Supply Base and Bayonne Naval Drydock. The route so established is hereby designated as a freeway as defined in chapter eighty-three of the laws of one thousand nine hundred and forty-five.

L.1941, c. 32, p. 102, s. 1. Amended by L.1947, c. 325, p. 1049, s. 1.

ROUTE NO. . Beginning in Millville at the intersection of Broad street and Delsea drive and thence passing in the vicinity of Milmay to a point on Route 48, at or near Mays Landing.

L.1941, c. 38, p. 110, s. 1.

ROUTE NO. . Beginning in Morris Plains on State Highway Route No. 5N, and from thence to a point on Route No. 2 near the New York State line.

L.1941, c. 55, p. 139, s. 1.

ROUTE NO. . Beginning at a point in the Absecon boulevard in the city of Atlantic City between Duck thoroughfare and Newfound thoroughfare and proceeding thence in a northeasterly and easterly direction, crossing to and over Mankiller island also Mankiller bay, thence to and over Rum Point island, connecting with Atlantic County Road No. 38.

L.1941, c. 64, p. 150, s. 1.

ROUTE NO. . Beginning at a point in State Highway Route No. 4 in Somers Point, Atlantic county, New Jersey, where the same terminates at or near the Great Egg Harbor bay and river, thence across the Great Egg Harbor bay and river along the route of the presently constructed roads and bridges connecting Cape May and Atlantic counties, to and thence connecting with State Highway Route No. 4 at Beasleys Point, Upper township, Cape May county.

L.1942, c. 64, p. 304, s. 1.

ROUTE NO. . Beginning at the intersection of VanHouten avenue and Clifton avenue in the city of Clifton and from thence to connect with Route S-3.

L.1942, c. 77, p. 319, s. 1.

ROUTE NO. . Beginning at the Trenton end of the Trenton-Morrisville bridge at the foot of Bridge street and proceeding thence to Route No. 26.

L.1943, c. 28, p. 62, s. 1.

ROUTE NO. . Beginning at Fenton's Corner on State Highway Route No. 44 in the township of Lower Penns Neck and thence connecting with State Highway Route No. 48 at Roos' Corner in the township of Upper Penns Neck.

L.1944, c. 47, p. 103, s. 1.

ROUTE NO. . Beginning at a point in State Highway Route No. 40 in the vicinity of Browning road circle, Pennsauken township, Camden county, New Jersey, and from thence by direct route to Delaware river bridge, said highway roughly paralleling State Highway Route No. 38 and Route No. 25 (entrance road) in the township of Pennsauken, and city of Camden, New Jersey.

L.1946, c. 113, p. 541, s. 1.

ROUTE NO. . Extending State Highway Routes No. 44, No. 45, and No. 47 in the vicinity of Westville, Gloucester county, New Jersey, by direct route to Delaware river bridge, running through Camden county on the alignment of or roughly parallel to the alignment of Broadway in Brooklawn borough, Gloucester and Camden cities, New Jersey.

L.1946, c. 114, p. 542, s. 1.

ROUTE NO. . Beginning at Route No. 6 at Clifton and running in a general southerly direction via Essex county, Union township, Cranford, Clark township and Woodbridge township to Cape May; with a branch from Woodbridge township to Trenton.

L.1946, c. 117, p. 548, s. 1.

ROUTE NO. . Beginning at the intersection of New Jersey State Highway Route No. 51 and the Woodbury-Auburn road and proceeding thence in a southeasterly direction crossing Routes Nos. 45 and 47; thence to the intersection of State Highway Route No. 42 in Monroe township in the county of Gloucester.

L.1946, c. 128, p. 608, s. 1.

ROUTE NO. . Being all that certain county road or highway situate, lying and being in the county of Atlantic, State of New Jersey, known as the Delilah road and more particularly described as follows:

Beginning at the junction of said Delilah road with State Highway Route No. 48, near McKee City, thence in a general easterly direction along the various courses of said Delilah road and for the full width thereof to its junction with State Highway Route No. 56, known as Absecon boulevard, in the city of Absecon City, including the over-pass over said Absecon boulevard at said junction.

L.1946, c. 139, p. 675, s. 1.

ROUTE NO. . Beginning at Scotland road in the City of Orange, in the county of Essex, and extending in a general eastwardly direction via the City of Orange, the City of East Orange and the City of Newark to connections with Raymond Boulevard and with Route No. 25A.

L.1946, c. 176, p. 763, s. 1. Amended by L.1952, c. 289, p. 977, s. 3.

ROUTE NO. . Beginning in the highway added to the State highway system by chapter 114, laws of 1946, at a point in its southern part and north of the main branch of Timber creek and running thence, by direct route to State highway Route No. 42 at some point south of the south branch of Timber creek.

L.1947, c. 56, p. 193, s. 1. Amended by L.1956, c. 193, p. 712, s. 1.

ROUTE NO. . Beginning at a point in the boundary line between the States of New Jersey and New York in the borough of Alpine, connecting with the proposed Palisades Interstate parkway to be built by the State of New York, and extending in a general southerly direction east of State Highway Route No. 1 to the vicinity of the George Washington bridge; with a spur extending in a general westerly direction from the main parkway to Linwood avenue, in the borough of Fort Lee on said State Highway Route No. 1.

L.1947, c. 74, p. 442, s. 1.

ROUTE NO. . Being all that remaining portion of Crown Point road, in the borough of Westville, county of Gloucester, beginning at its intersection with State Highway Route No. 47 and extending to the new construction, of Route No. 45, section 22, and Route No. 44, section 9, a distance of approximately five hundred seventy-five feet.

L.1947, c. 260, p. 943, s. 1.

ROUTE NO. . Beginning at the intersection of Route 25 and of the route described in chapter one hundred seventeen, laws of one thousand nine hundred and forty-six, thence continuing in a general southeasterly direction and terminating at a point on Route 35 northerly of the Raritan river, all in Woodbridge township, Middlesex county.

L.1947, c. 328, p. 1051, s. 1.

ROUTE NO. . Beginning at a point at or in the vicinity of the intersection of Route 10 and Route 6 at Ledgewood, Morris county; thence in a general northerly direction to Route 6A in the vicinity of Lafayette, Sussex county.

L.1947, c. 329, p. 1052, s. 1.

ROUTE NO. . Beginning at a point in State Highway Route No. 26 in the vicinity of Clarksville, in the county of Mercer, and running in a southerly direction by way of Mercerville, in the county of Mercer, and connecting with existing State Highway Route No. 37 in the vicinity of White Horse, in the county of Mercer.

L.1948, c. 43, p. 128, s. 1.

ROUTE NO. . Beginning at the south-easterly terminal of State Route No. 56 as fixed by chapter eighty-four of the laws of one thousand nine hundred and thirty-eight, which terminal is more definitely located by order of the State Highway Commissioner, dated March fourth, one thousand nine hundred and forty-one, as being at or near the junction of Kuehnle avenue, in Atlantic City, Atlantic county, New Jersey, and extending in a south-easterly and easterly direction along the lines of the present Absecon boulevard, the several courses thereof, to its junction with Delaware avenue at or near the intersection of Delaware and Mediterranean avenues in Atlantic City, Atlantic county, New Jersey.

L.1948, c. 51, p. 137, s. 1.

ROUTE NO. . Beginning on Route 49 in the vicinity of Dennisville, Cape May County, and from thence northerly, passing in the vicinity of Woodbine, to a connection with Route 47 in the vicinity of Marshallville.

L.1948, c. 167, p. 904, s. 1.

ROUTE NO. . Beginning at Route 29 in the city of Lambertville and running in a westerly direction to the easterly end of the Delaware river bridge in the city of Lambertville, more particularly known as Bridge street and a portion of U.S. Route 202 in the city of Lambertville.

L.1948, c. 407, p. 1613, s. 1.

ROUTE NO. . Beginning at the north side of the trans-Bayonne freeway, and thence in a general northerly direction through the city of Jersey City, in the county of Hudson, to a point at or near the approach of the Holland Tunnel.

L.1948, c. 451, p. 1851, s. 1.

ROUTE NO. . Beginning at a point at or near Route No. 1 at its intersection with Route No. 25 skyway, and thence in a general northerly direction, and approximately paralleling Route No. 1, in part, to a point at or near the intersection of Route No. 100, Route No. 3, and the Lincoln Tunnel approach.

L.1948, c. 452, p. 1852, s. 1.

ROUTE NO. . Beginning in the vicinity of the Raritan river, thence taking a southeasterly direction passing between Fort Earle and Route 35 to a connection with Route 34 south of Route 33.

L.1950, c. 261, p. 904, s. 1.

ROUTE NO. . Beginning at Route No. 38 in the County of Burlington, extending thence in a northeasterly direction to and along the Old Monmouth road through the counties of Burlington, Ocean and Monmouth to Route No. 4 at Freehold in the county of Monmouth.

L.1950, c. 300, p. 1012, s. 1.

ROUTE NO. . Beginning at Route 8, in the vicinity of Columbia and paralleling the Delaware river to the southeasterly abutment of the bridge to be constructed across the Delaware river by the Delaware River Joint Toll Bridge Commission, in the vicinity of the Delaware Water Gap in Pahaquarry township, Warren county.

L.1951, c. 107, p. 516, s. 1.

ROUTE NO. . Beginning in the vicinity of the Raritan river, thence taking a southeasterly direction passing between Fort Earle and Route 35 to a connection with Route 34 south of Route 33.

L.1951, c. 109, p. 518, s. 1, effective May 29, 1951.

ROUTE NO. . Beginning at Route 31 northerly of Somerville in the County of Somerset and the State of New Jersey and from thence in a general northerly direction to the vicinity of Boonton in the County of Morris, thence continuing in a general northeasterly direction through Passaic County to a connection with Route 17 in Bergen County in the vicinity of the New York State line.

L.1951, c. 110, p. 519, s. 1.

ROUTE NO. . Beginning at a point in Route No. S-4, at or near the Outerbridge crossing of Arthur Kill in the city of Perth Amboy and running thence in a general westerly direction through Woodbridge township, Raritan township and Piscataway township to a point in Route No. 29 in or near Middlesex borough.

L.1953, c. 87, p. 1012, s. 1.

ROUTE NO. . Beginning at State Highway Route No. 2 (Route 17) in the vicinity of its intersection with State Highway Route No. S-3 in or near the township of Lyndhurst, and running southerly east of Schuyler avenue in the township of Lyndhurst, borough of North Arlington, town of Kearny, and ending at the Jersey City and Newark Turnpike in or near the town of Harrison.

L.1953, c. 93, p. 1021, s. 1.

ROUTE NO. . Beginning at Robbinsville in the county of Mercer and the State of New Jersey and from thence in a general southeasterly direction to a point in the vicinity of "The Thomas A. Mathis Bridge" across Barnegat bay in Ocean county from Seaside Heights to Dover township.

L.1953, c. 111, p. 1297, s. 1.

ROUTE NO. . Beginning at the traffic circle at the southerly end of Route 68 and extending in a southerly direction to a connection with Route 70 in the vicinity of its intersection with Route 72.

L.1953, c. 112, p. 1298, s. 1.

ROUTE NO. . Beginning in the vicinity of the Burlington-Bristol bridge over the Delaware river and extending in a southeasterly direction to a connection with Route 70 in the vicinity of its intersection with Route 72.

L.1953, c. 113, p. 1299, s. 1.

ROUTE NO. . Beginning at a point in State Highway Route 28 (1927), Route U.S. 22 (1953) east of Clinton, Hunterdon county, New Jersey, and from thence proceeding westwardly by direct route to another point in the said legislated Route 28 (1927), Route U.S. 22 (1953) west of Clinton.

L.1955, c. 75, p. 241, s. 1, effective June 16, 1955.

ROUTE NO. .

L.1955, c. 255, s. 1, repealed 1997, c.143, s.3.

ROUTE NO. . Beginning at Garfield avenue in Jersey City, Hudson county and connecting with a service road constructed by the New Jersey Turnpike Authority; and from thence proceeding eastwardly to Point Breeze; thence southerly approximately paralleling Avenue E over new location to a point opposite East 30th street in the city of Bayonne, Hudson county at location known as Constable Hook.

L.1957, c. 88, p. 171, s. 1.

ROUTE NO. . Beginning in the vicinity of the Borough of Eatontown, Monmouth County, at State Highway Route 35 on the north and from thence in a southerly direction easterly of the Garden State Parkway through Ocean Township, Neptune Township, and Wall Township, to State Highway Route 35 in the vicinity of the Borough of South Belmar, in Monmouth County, on the south.

L.1958, c. 103, p. 570, s. 1.

ROUTE NO. . Beginning at Route U.S. 40 and 322 in the vicinity of its crossing of the Great Thoroughfare and from thence in a general southerly and easterly direction to a connection with Federal Aid Secondary Route 236 at the intersection of Dorset Avenue and West End Avenue, in Atlantic County.

L.1961, c. 133, p. 801, s. 1, effective Jan. 8, 1962.

ROUTE NO. ----. Beginning at Route 18 in New Brunswick and taking a northwesterly direction generally parallel to the Raritan river crossing the river in the Leupp lane-Metlars lane area and continuing to Route 287.

L.1962, c. 102, s. 1, eff. June 29, 1962. Amended by L.1971, c. 291, s. 1, eff. Aug. 19, 1971.

ROUTE NO. . Beginning in East Brunswick Township, Middlesex County, at State Highway Route 18 on the west and from thence in an easterly direction to State Highway Route 35 south of Cheesequake Creek, in Middlesex County, on the east.

L.1962, c. 240, s. 1.

ROUTE NO. . Beginning in the township of South Brunswick, in the county of Middlesex, at a point on Route 130 and extending in a general northeasterly direction to a point in the township of Monroe in the county aforesaid, near the intersection of Middlesex County Routes 522 and 535.

Existing highways may be made use of wherever it is convenient so to do, and the commissioner may acquire rights of way where necessary. The new route shall be constructed with moneys appropriated for the State Highway Department by the general appropriation act.

L.1964, c. 121, s. 1.

ROUTE 90 FREEWAY. Beginning at a point in or near the proposed new bridge over the Delaware river in the township of Pennsauken in Camden county, and extending generally easterly to Route 73.

L.1965, c.60, s.1, amended by 1997, c.143, s.1.

ROUTE NO. . Beginning in the vicinity of a major interchange of State Highway Routes Nos. 29 and 206, in the township of Hamilton, county of Mercer, and thence in a generally easterly direction to an intersection east of Route 130 with the State highway route described in chapter 111, laws of 1953, approved April 22, 1953.

L.1965, c. 210, s. 1.

ROUTE NO. . Beginning at a point in State Highway Route 33 (1953) west of Freehold and thence proceeding southeastwardly to another point in the said Route 33 (1953) east of Freehold.

L.1965, c. 210, s. 2.

ROUTE NO. ----. Beginning in the town of Hackettstown, in Warren county at a point where Routes Nos. 24 and 57 intersect and from thence in a general southeasterly direction to a point in the township of Washington in the county of Morris to intersect with Route No. 46.

Added by L.1965, c. 241, s. 1, eff. Feb. 16, 1966.

ROUTE NO. ----. Beginning on existing Route 15 in the vicinity of Lake Shawnee, township of Jefferson, Morris county and thence northward on new alignment through the township of Sparta and township of Lafayette, terminating in the vicinity of the intersection of Route 206 and County Route 565 in the township of Frankford: all in Sussex county, New Jersey.

As the route provided for in the act is taken in the State highway system, the State Highway Commissioner shall designate said route by an appropriate route number as provided by law.

Added by L.1966, c. 221, s. 1, eff. Aug. 10, 1966.

ROUTE NO. ----. Beginning in the vicinity of a new bridge to be constructed across the Delaware river, north of Lambertville, New Jersey, and running thence in a general northeasterly direction to a point in existing Route 202 (1953), north and east of Lambertville, New Jersey.

Added by L.1967, c. 143, s. 1, eff. July 7, 1967.

ROUTE NO. ----. Beginning at a point in existing Route 169 at Garfield street in Jersey City and extending thence in a general westerly direction between the Pennsylvania Railroad and the New Jersey Turnpike to a point in Route 440 Freeway approximately 1,500 feet south of the New Jersey Turnpike.

Added by L.1967, c. 163, s. 1, eff. July 25, 1967.

ROUTE NO. ----. Beginning at a point in or near the present intersection of Orchard street and Westfield avenue in the city of Elizabeth, in Union county, and extending generally easterly across U.S. Routes 1 and 9 and the New Jersey Turnpike, and thence generally northerly to a point in the vicinity of North avenue East and McLester street in the area of Port Elizabeth, in the city of Elizabeth.

Added by L.1967, c. 219, s. 1, eff. Oct. 10, 1967.

ROUTE NO. ----. Beginning at or in the vicinity of the westerly abutment line of the John F. Kennedy Memorial Bridge over Risley Channel in Atlantic county and thence proceeding toward Somers Point in said county and being presently designated as Atlantic County Route No. 20.

When this route is taken into the State highway system as provided in this section, the State Highway Commissioner shall designate the said route by an appropriate route number as provided by law.

Added by L.1968, c. 397, s. 1, eff. Jan. 10, 1969.

ROUTE NO. ----. Beginning at the intersection of Cape May County Road No. 585 with Route No. 9 at Burleigh in Cape May county and extending along and including said Cape May County Road No. 585 in a southeasterly direction to the northeasterly line of the city of North Wildwood.

Added by L.1971, c. 23, s. 1, eff. Feb. 4, 1971.

ROUTE NO. ----. Beginning at a point on Route 1-9 south of the Pulaski Skyway, in the county of Hudson, and extending generally northerly to a point of intersection with the Pulaski Skyway, and thence generally northerly to a point of intersection with State Route No. 3, in Hudson county.

Added by L.1971, c. 120, s. 1, eff. April 29, 1971.

ROUTE NO. ----. Beginning at a point on route 1-9 south of the Pulaski skyway, in the county of Hudson, and extending generally northerly to a point of intersection with the Pulaski skyway, thence generally northerly to a point of intersection with State route no. 3, in Hudson county and thence generally northerly to a point of intersection with Interstate route 80 in Bergen county.

Added by L.1971, c. 140, s. 1, eff. May 13, 1971.

ROUTE NO. ----. Beginning at or in the vicinity of Morris street, south of the Erie-Lackawanna Railroad and proceeding in a northwesterly direction approximately parallel to the Erie-Lackawanna Railroad to a point on Speedwell avenue in the vicinity of Speedwell lake, all within the town of Morristown.

L.1971, c. 410, s. 1, eff. Jan. 20, 1972.

ROUTE NO. ----. Plant street, in Upper Penn's Neck township, beginning at its intersection with U.S. Route 130 in the county of Salem thence in a generally easterly direction to a point east of its intersection with U.S. Route 40.

L.1973, c. 152, s. 1, eff. May 30, 1973.

ROUTE NO. ----. Beginning at the Bayonne bridge approach in the city of Bayonne, Hudson county and proceeding northeasterly and northerly to the vicinity of the New Jersey Turnpike, Newark Bay extension (I-78) in Jersey City, Hudson county and, thence, west-northwesterly, to the vicinity of New Jersey Route 440 in Jersey City, Hudson county; also to include a northerly spur, wholly within Jersey City, Hudson county, beginning in the vicinity of Harbor drive and proceeding in a northerly direction to a connection with Bayview avenue.

L.1976, c. 52, s. 1, eff. July 22, 1976.

ROUTE NO. ----. Extending from Carll's Corner, generally in an easterly direction to State Highway 55 in Vineland, New Jersey, and more particularly known as Landis avenue, partly in Cumberland and partly in Salem county, being designated in Cumberland county as roads No. 22 and No. 23 and in Salem county as road No. 6.

L.1977, c. 405, s. 1, eff. Feb. 23, 1978.



Section 27:6-1.1 - State House Commission Approval Of Conveyance Required; Parcels, Certain.

27:6-1.1 State House Commission approval of conveyance required; parcels, certain.

2.Notwithstanding any other provision of law to the contrary, any sale or conveyance by the Department of Transportation of the State's interest in any of the following parcels of land affected by P.L.1997, c.143 (C.27:6-1.1 et al.) and P.L.2014, c.56 shall require the prior approval of the State House Commission, established pursuant to R.S.52:20-1 et seq. The parcels of land affected by P.L.1997, c.143 (C.27:6-1.1 et al.) and P.L.2014, c.56 are as follows:

a.Approximately 4 acres of land located in the City of Newark in the County of Essex, previously allocated for the Route 75 Freeway pursuant to P.L.1967, c.87;

b.Approximately 120 acres of land located in the townships of Lawrence, Ewing, and Hopewell in the County of Mercer, previously allocated for the Route 69 or the Route 31 Freeway pursuant to P.L.1955, c.255;

c.Approximately 23 acres of land located in the municipalities of Hanover and Morris in the County of Morris, previously allocated for the Route 178 Freeway pursuant to P.L.1967, c.142 and P.L.1971, c.287;

d.Approximately 76 acres of land located in Moorestown and Cinnaminson in the County of Burlington, previously allocated for the Route 90 Freeway pursuant to P.L.1965, c.60, which has had its end limit changed to eliminate an unbuilt portion pursuant to P.L.1997, c.143 (C.27:6-1.1 et al.); and

e.That portion of the approximately 670 acres of land previously allocated for the Route 24 freeway that is not needed for transportation purposes located in the Township of Millburn in the County of Essex; the boroughs of Chatham, Florham Park, Madison, and Morris Plains, the townships of Hanover, Mendham, Montville, and Morris, and the Town of Morristown in the County of Morris; and the townships of Springfield and Union, and the City of Summit in the County of Union.

In addition, the Department of Transportation shall notify in writing the governing body of each municipality in which these parcels of land are located of any proposed action by the department for the sale or conveyance of the State's interest and the requirement that the State House Commission render its approval prior to such action. The notice shall be sent sufficiently prior in time to any action taken by the State House Commission to permit a municipal review and formulation of a response, if any.

L.1997, c.143, s.2; amended 2014, c.56.



Section 27:6-2 - Certain Former Routes Included In System

27:6-2. Certain former routes included in system
The state highway system shall also include any routes established, taken over and constructed under acts in effect prior to March thirtieth, one thousand nine hundred and twenty-seven, unless such routes have or shall have been vacated or abandoned by the commissioner as provided by law.



Section 27:6-3 - Approaches To Midtown Hudson Tunnel Declared Part Of State Highway System; Maintenance And Operation

27:6-3. Approaches to Midtown Hudson tunnel declared part of state highway system; maintenance and operation
When, pursuant to article 6 of chapter 1 of Title 32, Interstate and Port Authorities and Commissions (s. 32:1-118 et seq.), the port of New York authority has completed in its entirety the construction of the approaches to the Midtown tunnel according to and in complete conformity with a general plan of construction, approved by the state highway commissioner, which plan shall provide for a type of construction in conformity with the standards prescribed by the department for similar roads in the state highway system, and constituting a highway connection between state highway Route No. 3, in the township of North Bergen and Hudson county boulevard East, in the township of Weehawken (viz., a six-lane depressed roadway through Union City, and the connections thereof on the west with state highway Routes No. 1 and No. 3 and Hudson county boulevard and on the east with Hudson county boulevard East, all in accordance with said general plan), and dedicated it to public use for general highway purposes as well as tunnel traffic purposes, the said portion of said approach shall become a part of the state highway system, and shall thereafter be maintained, operated and administered by the state as a traffic connection with the Midtown tunnel as well as for general highway purposes in accordance with the laws of the state relating to maintenance, operation and administration of the state highway system and future amendments thereof and supplements thereto.

Nothing herein contained shall be construed to permit the state highway commissioner to construct any portion of said approach. Nothing herein contained shall be construed to obligate the state to provide to the port of New York authority the funds with which to construct any portion of said approach.

Nothing herein contained shall be construed to permit the state highway commissioner to maintain any portion of said approach other than the portion above described.



Section 27:7-1 - Subtitle Definitions

27:7-1. Subtitle definitions
As used in this subtitle:



"Access code" means the State highway access management code adopted by the commissioner under section 3 of the "State Highway Access Management Act," P.L. 1989, c. 32 (C. 27:7-91).

"Access permit" means a permit issued by the commissioner pursuant to sections 4 and 5 of P.L. 1989, c. 32 (C. 27:7-92 and 27:7-93), for the construction and maintenance of a driveway or public street or highway connecting to a State highway.

"Authority" means a governing body or public official charged with the care of a highway.



"Betterment" means construction, subsequent to the original improvement, of any one or more of the component factors properly belonging to the original improvement, which may have been omitted in the original improvement of a road, or which adds to the value thereof after improvement.

"Commissioner" means the Commissioner of Transportation.



"County road" means a road taken over, controlled or maintained by the county.



"Department" means the Department of Transportation, acting through the commissioner or such officials as may be by the commissioner designated.

"Driveway" means a private roadway providing access to a public street or highway.



"Engineer" means the Deputy Commissioner of Transportation, or the deputy State transportation engineer, when designated.



"Extraordinary repairs" means extensive or entire replacement, with the same or a different kind of material, of one or more of the component factors of the original improvement of a road, which may become necessary because of wear, disintegration or other failure.

"Governing body" means the mayor and council, town council, village trustees, commission or committee of any municipality, and the board of chosen freeholders of any county.

"Highway" means a public right-of-way, whether open or improved or not, including all existing factors of improvements.



"Improvement" means the original work on a road or right-of-way which converts it into a road which shall, with reasonable repairs thereto, at all seasons of the year, be firm, smooth and convenient for travel. "Improvement" shall consist of location, grading, surface, and subsurface drainage provisions, including curbs, gutters, and catch basins, foundations, shoulders and slopes, wearing surface, bridges, culverts, retaining walls, intersections, private entrances, guard rails, shade trees, illumination, guideposts and signs, ornamentation and monumenting. "Improvement" also may consist of alterations to driveways and local streets, acquisition of rights-of-way, construction of service roads and other actions designed to enhance the functional integrity of a highway. All of these component factors need not be included in an original improvement.

"Jurisdiction" means the civil division of the State, over the roads of which any authority may have charge.



"Maintenance" means continuous work required to hold an improved road against deterioration due to wear and tear and thus to preserve the general character of the original improvement without alteration in any of its component factors.

"Major access permit" means a permit for access serving shopping centers, business establishments, manufacturing plants, parking or sales lots, truck terminals, churches, recreational areas, subdivisions, housing projects and similar establishments where the expected two-way traffic volume is 500 cars or more per day with or without speed-change lanes involved.

"Minor access permit" means a permit for access serving shopping centers, business establishments, manufacturing plants, parking or sales lots, truck terminals, churches, recreational areas, subdivisions, housing projects and similar establishments where the expected two-way traffic volume is less than 500 cars per day.

"Public utility" means and includes every individual, copartnership, association, corporation or joint stock company, their lessees, trustees, or receivers appointed by any court, owning, operating, managing or controlling within the State of New Jersey a steam railroad, street railway, traction railway, canal, express, subway, pipe line, gas, electric, light, heat, power, water, oil, sewer, telephone, telegraph system, plant or equipment for public use under privileges granted by the State or by any political subdivision thereof.

"Reconstruction" means the rebuilding with the same or different material of an existing improved road, involving alterations or renewal of practically all the component factors of which the original improvement consisted.

"Repairs" means limited or minor replacements in one or more of the component factors of the original improvement of a road which may be required by reason of storm or other cause in order that there may be restored a condition requiring only maintenance to preserve the general character of the original improvement of a road.

"Resurfacing" means work done on an improved road involving a new or partially new pavement, with or without change in width, but without change in grade or alignment.

"Road" means a highway other than a street, boulevard or parkway.



"Route" means a highway or set of highways including roads, streets, boulevards, parkways, bridges and culverts needed to provide direct communication between designated points.

"State highway" means a road taken over and maintained by the State.



"State highway system" means all highways included in the routes set forth in this subtitle, or added thereto, including all bridges, culverts, and all necessary gutters and guard rails along the route thereof.

"Street" means a highway in a thickly settled district where, in a distance of 1,320 feet on the center line of the highway, there are 20 or more houses within 100 feet of the center line; or any highway which the governing body in charge thereof and the commissioner may declare a street, and all highways within incorporated municipalities of over 12,000 population; and includes boulevards, parkways, speedways, being highways maintained mainly for purposes of scenic beauty or pleasure, or of which the public use is restricted.

"Take over" means the action by the department in assuming the control and maintenance of a part of the State highway system.



"Work" means and includes the:



a. Acquisition, by lease, gift, purchase, demise or condemnation, of lands for any purpose connected with highways or adjoining sidewalks, for temporary or permanent use;

b. Laying out, opening, construction, improvement, repair and maintenance of highways and removal of obstructions and encroachments from adjoining sidewalks;

c. Building, repair and operation of bridges;



d. Building of culverts, walls and drains;



e. Planting of trees;



f. Protection of slopes;



g. Placing and repair of road signs and monuments;



h. Opening, maintenance and restoration of detours;



i. Elimination of grade crossings;



j. Lighting of highways;



k. Removal of obstructions to traffic and to the view;



l. Surveying and preparation of drawings and papers;



m. Counting of traffic;



n. Letting of contracts;



o. Purchase of equipment, materials and supplies;



p. Hiring of labor;



q. And all other things and services necessary or convenient for the performance of the duties imposed by this title.



Amended by 1989, c. 32, s. 11.



Section 27:7-2 - Additional Routes

27:7-2. Additional routes
The commissioner may lay out routes in continuation of, connecting with, and in addition to the routes prescribed by section 27:6-1 of this title.



Section 27:7-3 - Routes To Be Direct; Use Of Existing Highways; New Right Of Ways

27:7-3. Routes to be direct; use of existing highways; new right of ways
All routes shall be as short and direct as practicable between the points specified, due regard being had for the other requirements of this title. Existing highways may be used whenever convenient but the commissioner may lay out, open and improve new roads over acquired right of ways.



Section 27:7-4 - Routes Taken Over As State Highways; Hearing And Notice

27:7-4. Routes taken over as state highways; hearing and notice
When the commissioner contemplates taking over a route or part thereof as a state highway he shall give notice in writing, which may be served on the body having control of such route or part thereof by mailing it to the presiding officer or clerk thereof, that the commissioner will give a hearing to all persons interested, on a day stated in the notice, not less than thirty days from the date thereof.



Section 27:7-5 - Determination By Commissioner; Notice To Governing Body

27:7-5. Determination by commissioner; notice to governing body
After the hearing the commissioner shall determine whether a route or part thereof, if any, shall be taken over as a state highway, and shall notify the body having control of the route or part thereof, of such action.



Section 27:7-6 - Route Becomes State Highway; Exception

27:7-6. Route becomes state highway; exception
Upon such determination by the commissioner such route or part thereof shall become a state highway, and the further improvement, betterment, maintenance and repair thereof shall be at the expense of the state, under the jurisdiction of the commissioner, but when the determination of the commissioner or any amendment thereof made before the work on such portion of a state highway has been begun, shall contain a provision that certain indicated portions of a state highway to a length thereof in any particular location not exceeding five miles are subject to change of route at any time thereafter, which change is hereby limited to five years from the completion of such highway in its entirety as originally laid out, the certain indicated portion or portions thereof shall not become permanently dedicated as a part of the route of such state highway, but the commissioner may, in that case, alter the route and lay out the new part of the route as he may indicate, as he might have done in the first instance. The vacated portion of the highway to the extent limited herein may then be either vacated or abandoned and may be taken over by the board of chosen freeholders of the county and maintained as a county road as is otherwise provided by law.



Section 27:7-7 - Contracts Affecting Route Taken Over; Fulfillment

27:7-7. Contracts affecting route taken over; fulfillment
When the body from which the highway is taken over has rights or benefits by virtue of an understanding, agreement, award or contract with any public utility or other person, to repair, maintain or construct all or any part of the highway, or to deliver or execute any other source of obligation with respect thereto, the undertaking shall remain in force, and all such contractual or agreement rights, duties and benefits shall pass to and be taken over and assumed for the state by the commissioner.

All the terms, conditions and requirements of such agreements or contracts shall be fulfilled to the state by such public utility or person in the same manner as if they had been originally made between the state and such person.



Section 27:7-8 - Existing Contracts Unaffected

27:7-8. Existing contracts unaffected
If at the time when it is proposed to take over a highway, a contract for work thereon shall have been awarded but the work thereunder not completed, the further operation of this chapter with respect to the highway or part thereof shall be suspended until the completion of the work.



Section 27:7-9 - Reimbursement Of Counties For Work Done On Roads Taken Over

27:7-9. Reimbursement of counties for work done on roads taken over
If, when a highway is taken over by the state under this chapter, a county shall have improved, reconstructed or made any extraordinary repairs upon it or any part thereof, under a contract awarded after March first, one thousand nine hundred and twenty-seven, the commissioner shall first set aside from the funds under his control a sum of money sufficient to reimburse the county for all money expended by it on such work whether raised by the issuance of bonds or otherwise, exclusive, however, of all moneys which may have been received by the county in the form of state aid, and expended as part of the cost of such extraordinary repairs or reconstruction.

No such repayment shall be made, by virtue of any award of contract made after March thirtieth, one thousand nine hundred and twenty-seven, unless some proceeding concerning the contract had been theretofore begun or the contract shall have been theretofore approved by the commissioner.

For the purpose of determining the amount of money expended by the county, the county engineer shall prepare and file with the commissioner a detailed certificate of the moneys so expended which shall be accepted as fixing the amount expended by the county provided the work shall be equal to that required by the provisions of this chapter.



Section 27:7-10 - Use Of Moneys Repaid

27:7-10. Use of moneys repaid
Moneys repaid to any county pursuant to section 27:7-9 of this title shall be used as follows and for no other purpose:

a. If the work for which reimbursement is made was paid for by the county out of moneys raised by the sale of its obligations, the moneys so repaid shall be used to retire such obligations or invested in such manner as may be lawful for sinking funds to be used for the retirement of such obligations when they become due and payable;

b. If the work for which such reimbursement is made was not paid for out of moneys raised by the sale of obligations of the county, such moneys may be used to retire county obligations or may be invested for sinking fund purposes, or a portion or all of it may be set apart and used for the improvement or reconstruction of, or for making extraordinary repairs upon any highway or highways which are a part of any county road system but which need not be a part of any state highway system;

c. The board of chosen freeholders of the county, upon the certification by the commissioner of the amount of moneys to be repaid, may make appropriations for the improvement, reconstruction or extraordinary repair of such highways, and enter into contracts therefor prior to the receipt of such money, and may temporarily finance such contracts by the issuance of temporary improvement notes which shall be paid and retired upon the receipt of the moneys from the state;

d. The expenditure of the money shall be under the control of the board of chosen freeholders of the county, and it shall not be necessary to submit plans and specifications for the improvement, reconstruction or extraordinary repairs to the commissioner, unless the highways are a part of the state highway system.



Section 27:7-11 - State Highways Maintained And Repaired By Commissioner

27:7-11. State highways maintained and repaired by commissioner
The commissioner shall take charge of all work on state highways and maintain them in good order. All work of improvement, betterment, reconstruction, or resurfacing shall be done in accordance with plans and specifications prepared by the department. All work of maintenance, repair and extraordinary repair shall be done at the expense of the state and may be done either as an independent contractor or employer or through contracts made in the name of the state.



Section 27:7-11.1 - Reflectors As Lane Markers

27:7-11.1. Reflectors as lane markers
Notwithstanding any law, rule or regulation to the contrary, whenever any repair, construction, reconstruction or resurfacing is undertaken by the Department of Transportation on any road under its jurisdiction, the Department of Transportation shall, wherever practical and subject to available funding, imbed reflectors into the surface of that road to be used as lane markers.

L. 1985, c. 61, s. 1, eff. Feb. 27, 1985.



Section 27:7-12 - Use Of Roads By Public Utilities; Consent Required

27:7-12. Use of roads by public utilities; consent required
No consent, grant or franchise for the laying of any railroad or street railway crossings, gas pipes, water pipes, electric conduits or other piping, telegraph, telephone, electric light or power poles in or upon any road in the state highway system prior to its being taken over as a state highway, shall be given except under restrictions, regulations and conditions approved, and officially made known to the body with authority to issue such privilege, by the commissioner.

No issue of such consent, grant or franchise by a public body shall operate as a waiver of liability in favor of the person laying or erecting such works in or upon such highway or any portion thereof.



Section 27:7-13 - Use Of Bridges And Viaducts By Public Utilities; Agreement

27:7-13. Use of bridges and viaducts by public utilities; agreement
No person shall lay any tracks, pipes or conduits on, over or under any public viaduct or bridge constituting a part of the state highway system, or connect any wires, cables or other appliances to any such viaduct or bridge without first obtaining the consent of the commissioner and complying with such reasonable terms and conditions as may be prescribed by him, but any public utility subject to the regulation of the board of public utility commissioners, whose rates are subject to be fixed by that board, and which has the right to use the highway on both sides of any such viaduct or bridge or which had or shall have its tracks, pipes, conduits or wires in, on, over or under any such viaduct or bridge when it was or shall be taken over by the commissioner as part of a state highway, may lay, connect, maintain and operate its tracks, pipes, conduits, wires, cables or other appliances in, on, over or under any such viaduct or bridge, and in, on, over and upon any new viaduct or bridge including the necessary highway approach thereto constructed at the same or a new location in substitution for any such viaduct or bridge, at its own cost and expense, under such reasonable terms and regulations as the commissioner has prescribed or may hereafter prescribe, which terms and regulations may be contained in an agreement between the commissioner and the public utility.

The agreement may contain such provisions with regard to the use made or to be made of the viaduct or bridge as have been or may be agreed upon, but in no event shall any such public utility be required to pay for any such use more than an amount sufficient to compensate the state for the extra burden imposed upon the state by reason of the use of any such viaduct or bridge by the public utility.

If the commissioner and the public utility cannot agree upon the terms and regulations or the amount to be paid as hereinbefore provided, an application may be made to the board of public utility commissioners, which shall, after hearing, fix the terms and regulations governing such use and the amount to be paid by the public utility.

This section shall not relieve any such public utility from the payment of any sum which, on August twelfth, one thousand nine hundred and twenty-nine, was due or claimed to be due or accrued under any contract previously entered into by the public utility for its use of any bridge or viaduct.



Section 27:7-14 - Paving Materials; Width Of Roads; Curves And Crossings Eliminated

27:7-14. Paving materials; width of roads; curves and crossings eliminated
The state highways herein provided for shall be paved with granite, asphalt, or wood blocks, bricks, concrete, bituminous concrete, sheet asphalt or other pavement having a hard surface and of a durable character, but nothing in this chapter shall prevent the commissioner from maintaining roads heretofore improved with other materials or with their present or similar surfaces pending their paving with materials complying with this chapter.

In all cases the width of the pavement shall be at least eighteen feet and the total width of the roadway shall be at least thirty feet, except at bridges, culverts, or grade crossings, where the roadway shall be of such width or widths as the commissioner may deem necessary and determine.

All sharp turns and angles and railroad grade crossings shall be eliminated wherever practicable.



Section 27:7-15 - Municipal Streets As Part Of Highway System; Improvement By Municipality

27:7-15. Municipal streets as part of highway system; improvement by municipality
The commissioner may enter into contract with a municipality, the streets or roads of which will form proper connections with a state highway, for work which will place such streets and roads in a condition in keeping with the nature of the state highways approaching and leaving the municipality.

A municipality may, when it deems it advisable, improve a part of a state highway lying within the municipality, such part lying outside the limits of the area of the highway improved or proposed to be improved by the commissioner or by the county with the consent and approval or the commissioner.

In either case the municipality shall proceed in the same manner as for the making of a "local" or "general" improvement, as defined by section 40:56-1 of the title Municipalities and Counties, except that advertising for or receiving bids for the making thereof shall not be required.



Section 27:7-16 - Contracts To Have Work Done By State Or County

27:7-16. Contracts to have work done by state or county
In lieu of making the improvement in the manner provided in section 27:7-15 of this title, the municipality, upon the approval of such proceedings by the commissioner may contract with the commissioner for the making of the improvement and the payment to the state of the cost thereof as fixed by the contract, or if the improvement of the state highway shall be undertaken by the county pursuant to sections 27:9-1 to 27:9-5 of this title, the municipality may contract with the county for the making of the improvement and the payment to the county of the cost thereof as fixed by the contract.



Section 27:7-17 - Certain Drawbridges Along Routes Maintained By State

27:7-17. Certain drawbridges along routes maintained by state
All drawbridges and approaches thereto in existence since March thirtieth, one thousand nine hundred and seventeen, and not less than six hundred feet long, forming part of a route described in chapter 6 of this title (s. 27:6-1 et seq.) and extending over a navigable waterway or part thereof, which forms the dividing line or part thereof between two municipalities in this state, shall become a part of the state highway system upon the taking over by the commissioner of the whole or a part of the route or routes of which the bridge and its approaches form a connecting or continuing part to the state highway system. The department shall thereupon immediately take over the improvement, betterment, reconstruction, resurfacing, maintenance, repair and regulation of the uses thereof.



Section 27:7-18 - Powers Of Commissioner Over State Highways; Exceptions In Certain Cities

27:7-18. Powers of commissioner over state highways; exceptions in certain cities
In the improvement, betterment, repair and maintenance of highways, forming a part of the state highway system, the commissioner shall possess and exercise, in addition to those conferred by this title, all the rights and powers, not incompatible with his functions nor prohibited by law, exercised by overseers of roads and boards of chosen freeholders in road construction, repair and maintenance, except that when a state highway shall run through a city having a population of seventy-five thousand or more, over streets or roads formerly under the jurisdiction of the city, the city shall retain in those streets or roads all its former jurisdiction and rights as to the construction and regulation of the use of all water, sewer, gas and other subsoil conduits and structures.



Section 27:7-19 - Co-operation By Other Bodies In Highway Work; Agreements; Cost Apportioned

27:7-19. Co-operation by other bodies in highway work; agreements; cost apportioned
The commissioner may enter into written agreement with any board of chosen freeholders or other public body, or with any person for co-operation in any work, and to assume any portion of the cost thereof. Such board or public body may raise its proportionate share of the cost in accordance with the provisions of any law providing for road improvement or maintenance.

Upon approval by the commissioner of the certificate of the inspector and engineer in charge of the work that it has been satisfactorily completed in whole or in part, according to contract, drawings and specifications, the disbursing officer of such board or body shall pay its share of the whole or partial cost to the state treasurer to the credit of the commissioner.



Section 27:7-19.1 - Claims Against County, Municipality Or Corporation; Compromise And Settlement

27:7-19.1. Claims against county, municipality or corporation; compromise and settlement
Whenever it shall appear to the State Highway Commissioner after reasonable investigation that any claim of the State against a county, municipality or corporation arising out of the obligation of a county, municipality or corporation to contribute toward the laying out, construction, maintenance or repair of a State highway, bridge, or any part thereof, is disputed, either in whole or in part, by reason of alleged set-offs, either legal or equitable, or by reason of disputed questions of fact or law, or both, and that the enforcement of any such claim would necessitate litigation, and that the best interests of the State will be served by the composition, adjustment or settlement of any such claim, the State Highway Commissioner shall present the matter to the State House Commission, and the said State House Commission is hereby authorized to permit the State Highway Commissioner to settle, compromise and adjust any such claim or claims, including any set-offs, legal or equitable, with respect thereto, upon such terms as said State House Commission shall deem reasonable and proper under all of the circumstances in any particular case; providing, however, that under no circumstance shall the State House Commission require any payment to be made on behalf of the State, nor is the State Highway Commissioner or other proper officer of the State permitted to make any payment to any county, municipality or corporation by reason of this act.

L.1938, c. 258, p. 573, s. 1.



Section 27:7-19.2 - Execution Of Agreement For Settlement And Compromise; Compliance Within Eighteen Months

27:7-19.2. Execution of agreement for settlement and compromise; compliance within eighteen months
When the State House Commission shall direct the State Highway Commissioner to settle, compromise and adjust any such claim or claims, the settlement shall be evidenced by an agreement executed by the State Highway Commissioner and such county, municipality or corporation, and such agreement shall be binding upon all of the parties thereto upon its execution, delivery and the making of the payment or payments required; provided, however, that such settlement and agreement shall be void unless the terms thereof are complied with within eighteen months after the delivery of such agreement.

L.1938, c. 258, p. 573, s. 2. Amended by L.1939, c. 10, p. 22, s. 1.



Section 27:7-19.3 - Municipal Indebtedness To State For Highway Or Road Work Or Improvement As Temporary Offset Against Claim For Emergency Relief Expenditures

27:7-19.3. Municipal indebtedness to State for highway or road work or improvement as temporary offset against claim for emergency relief expenditures
When any municipality of this State shall be indebted to the State, on contract, for highway or road work or improvement, including the cost of right-of-way and including cost of land acquired pursuant to chapter one hundred ninety-one of the laws of one thousand nine hundred and thirty, such indebtedness shall be treated as a temporary offset against any claim that the said municipality may have against the State arising out of emergency relief expenditures and the said municipality shall only be paid that sum which the said emergency relief expenditures exceeds the said indebtedness, pending liquidation, adjustment or settlement of the claim. In the event that in the future any adjustment shall be made by the State, or any of its departments, of the amount chargeable against any such municipality, the difference between the amount now alleged to be due and, as adjusted, shall be credited to the municipality. In order that the treasurer of this State may be apprised of the amount due from the municipalities of this State on account of road work or improvement, the State Highway Commissioner shall forthwith certify to the State Treasurer the amount due the State from each municipality for any such work or improvement.

L.1939, c. 9, p. 21, s. 1.



Section 27:7-20 - Work May Be Done By Contract; Approval Required; Exception

27:7-20. Work may be done by contract; approval required; exception
If, in the judgment of the commissioner, the co-operating board, body or person could obtain more advantageous prices for the work and the best interests of the state would be served by having the co-operating board, body or person award the contract for the work, the commissioner shall approve the drawings and specifications of the co-operating board, body or person and shall approve the contract for the work, and may, subject to the consent, in writing, of the state house commission, enter into an agreement in writing to pay the co-operating board, body or person such portion of the cost as the state highway commissioner may deem advisable.

Payment on the part of the state shall be made only after the state highway commissioner shall have approved the certificate of the inspector and engineer in charge of the work that it has been satisfactorily completed, in whole or in part, according to the contract, drawings and specifications.

If the co-operating body is a public utility corporation under the jurisdiction of the board of public utility commissioners and the work is to be done without contract by the employees of the corporation, the state highway commissioner may waive the requirement as to approval of the contract for the work.



Section 27:7-21 - Additional Powers Of Commissioner

27:7-21. Additional powers of commissioner
27:7-21. In addition to, and not in limitation of, his general powers, the commissioner may:

a. Determine and adopt rules, regulations and specifications and enter into contracts covering all matters and things incident to the acquisition, improvement, betterment, construction, reconstruction, maintenance and repair of State highways;

b. Execute and perform as an independent contractor or through contracts made in the name of the State, all work incident to the maintenance and repair of State highways;

c. Establish and maintain as an independent contractor or employer a patrol repair system for the proper and efficient maintenance and repair of State highways;

d. Employ and discharge, subject to the provisions of the Civil Service law, all foremen and laborers, prescribe their qualifications and furnish all equipment, tools and material necessary for such patrol repair system;

e. Widen, straighten and regrade State highways;



f. Vacate any State highway or part thereof;



g. The commissioner and his authorized agents and employees may enter upon any lands, waters and premises in the State, after giving written notice to the recorded owner at least three days prior thereto, for the purpose of making surveys, soundings, drillings, borings and examinations as he may deem necessary or convenient for the purposes of this Title, and such entry shall not be deemed a trespass; nor shall such entry be deemed an entry under any condemnation proceedings which may be then pending. The commissioner shall make reimbursement for any actual damages resulting to such lands, waters and premises as a result of such activities;

h. Enter into cooperative agreements with any State department, agency or authority or any county or municipality enabling the State to negotiate for and condemn lands and also provide relocation services and payments deemed necessary for the effectuation of State or federally financed State Aid Transportation and related Programs;

i. Enter into agreements with the New Jersey Turnpike Authority with respect to the funding of the resurfacing, restoring, rehabilitation and reconstructing of the I-95 Extension of the New Jersey Turnpike through the allocation of monies apportioned by the United States Department of Transportation pursuant to 23 U.S.C. s.119 or a successor program. Any such agreement shall be subject to the continued eligibility of the I-95 Extension for federal aid, the availability of funds appropriated by Congress and the appropriation of funds by the Legislature for that purpose. No such agreement shall constitute or create a debt or liability of the State within the meaning of any constitutional or statutory limitation nor shall any such agreement constitute a pledge of either the faith and credit or the taxing power of the State; and

j. Do whatever may be necessary or desirable to effectuate the purposes of this Title.

Amended 1967,c.174; 1972,c.56; 1991,c.183,s.2.



Section 27:7-21.1 - Construction Or Maintenance Of State Highway; Destruction Or Contamination Of Collection, Body, Store Or Supply Of Water

27:7-21.1. Construction or maintenance of state highway; destruction or contamination of collection, body, store or supply of water
Whenever the construction or maintenance undertaken by the Department of Transportation of a State highway shall result in the destruction or contamination of a well, spring, pond, reservoir or other like collection, body, store or supply of water which is necessary for the use or enjoyment of private property or public, and whenever the State Highway Engineer shall determine that the construction or maintenance by the Department of Transportation with respect to the said State highway, was the primary cause of said destruction or contamination and shall evidence such determination by a proper certificate so stating, the Commissioner of the Department of Transportation, in order to relieve the owner of a serious hardship, is authorized to compensate said owner for said destruction or contamination, or, where the collection, body, store or supply of water is used for potable water supply, to pay such part of the cost of constructing a new, or providing a substitute, potable water supply as, in the opinion of the Commissioner of the Department of Transportation, the principles of right and justice may require. The Commissioner of the Department of Transportation is authorized to make such payment only in the event that a new or substitute potable water supply is actually constructed or otherwise secured and under no circumstance shall he authorize any payment in excess of the actual cost of construction or otherwise securing a substitute potable water supply.

The State Highway Engineer shall make said determination and certification to the commissioner within 45 days, and the commissioner shall make said determination as to construction or compensation within 90 days, of the receipt of a complaint. If the commissioner fails to make a determination within the said 90 days, the claim for compensation shall be deemed to be approved and shall constitute an obligation of the commissioner to pay such claim.

If the Commissioner of the Department of Transportation denies a claim for compensation, the Commissioner of Environmental Protection, upon request of the owner, shall cause a geological investigation to be made by the State Geologist. The Commissioner of Environmental Protection shall certify the results of said investigation to the Commissioner of the Department of Transportation, and if it is certified that the State highway construction caused damage to the collection, body, store or supply of water, the Commissioner of the Department of Transportation shall make such payment of compensation.

If municipal or private water companies have water facilities and water mains within a reasonable distance from the property affected by reason of the destruction of a potable water supply so that the cost of extending the water mains to the property so affected would be less or substantially equal to the cost of constructing a new potable water supply, the Commissioner of the Department of Transportation, in lieu of constructing a new potable water supply, may pay the cost of extending such water main to the property so affected.

Any funds heretofore or hereafter appropriated to the Department of Transportation for the purpose of acquiring right-of-way may be used to make payments under this act. When several potable water supplies have been destroyed by the same State highway construction or maintenance by the Department of Transportation and the Commissioner of the Department of Transportation deems it to be in the best interests of the State, the Commissioner of the Department of Transportation is authorized to enter into a contract or contracts for the purpose of actually constructing new, or providing substitute, potable water supplies or for the purpose of extending the water facilities or laterals for the property or properties affected. Chapter 34 of Title 52 of the Revised Statutes shall apply to any contracts which may be let for any construction referred to herein or the cost of extending the water mains together with the lateral under this act unless immediate relief is required to abate a nuisance or condition detrimental to the health of the persons utilizing said potable water supplies in which case the contract may be awarded.

L.1942, c. 22, p. 50, s. 1. Amended by L.1966, c. 166, s. 1, eff. June 18, 1966; L.1969, c. 204, s. 1, eff. Dec. 2, 1969; L.1977, c. 453, s. 1, eff. March 2, 1978.



Section 27:7-21.3 - Vacation Of Unmapped Parts Of Highway

27:7-21.3. Vacation of unmapped parts of highway
Where the route of a State highway has heretofore or hereafter been fixed and mapped by the State Highway Commissioner, he shall be deemed to have vacated any parts thereof not included in the highway as so mapped, pursuant to the power conferred upon the State Highway Commissioner in respect to the vacation of any State highway or part thereof as provided by section 27:7-21 of the Revised Statutes but nothing herein shall be deemed or construed to vacate any of said parts title to which has been acquired by the commissioner by purchase or condemnation. Upon the request of any interested person and the payment to the State Highway Commissioner of a fee of $5.00 for the use of the State, the State Highway Commissioner shall certify the fact of such vacation.

L.1965, c. 25, s. 1.



Section 27:7-21.4 - Leasing Property Acquired For Transportation Purposes; Provision For Termination Of Lease

27:7-21.4. Leasing property acquired for transportation purposes; provision for termination of lease
1. Any real or personal property heretofore or hereafter acquired by the Department of Transportation for a transportation or transportation related program or project may be leased by the Commissioner of Transportation to any person or public body or agency on a temporary basis. The commissioner shall include a provision in the lease which would allow the termination of the lease upon written notice thereof to the lessee prior to the conclusion of the term of the lease in accordance with a minimum period of time for that notice, such provision having been the subject of negotiation between the commissioner and the prospective lessee, so as to ensure that the occupancy of the property does not in any manner interfere with or delay the transportation program or project for which the property is needed. No person, public body or agency shall remain in possession of premises beyond the conclusion of the term of the lease or, in the case of a notice of termination, the date fixed by the commissioner in the notice. If the lessee remains past conclusion of the term of the lease or beyond the date fixed in the notice of termination, the department may institute a summary proceeding in the Superior Court, for an order to show cause as to why the department should not be granted immediate possession of the leased property and the property be vacated of its occupants.

L.1967,c.268,s.1; amended 1993,c.231,s.3.



Section 27:7-21.5 - Management, Maintenance, Repair And Operation Of Leased Property

27:7-21.5. Management, maintenance, repair and operation of leased property
The commissioner is hereby authorized to perform or contract for the performance of all acts necessary for the management, maintenance, repair and operation of property leased pursuant to this act and to expend moneys out of any rentals received for such management, maintenance, repair or operation.

L.1967, c. 268, s. 2, eff. Jan. 8, 1968.



Section 27:7-21.6 - Option To Prior Owner Or Person In Possession; Lease To Public Body Or Agency; Competitive Public Bidding; Publication Of Notice

27:7-21.6. Option to prior owner or person in possession; lease to public body or agency; competitive public bidding; publication of notice
If pursuant to this act the Commissioner of Transportation determines to permit the temporary lease of property, he shall give the first option to acquire the lease to the prior owner or person in possession at the time of acquisition or taking of said property. If the property is leased to an owner or person in possession at the time of acquisition or taking of said property, to a public body or agency for public use, to persons in need of temporary relocation facilities as a result of being displaced by any public action, or to persons or for uses exempted pursuant to article 2 of Title 54 of the Revised Statutes, the commissioner may lease such property by private negotiation upon such terms and conditions as he shall determine to be in the best interests of the State. Where property is leased to a public body or agency for public purposes, said lease may be without cost or at a nominal rental.

Except as provided by this section all property leased pursuant to this act shall be leased by competitive public bidding procedures to the highest responsible bidder. Where property is leased pursuant to competitive bids, a notice of intention to receive bids, briefly describing the property to be leased and summarizing the terms and conditions of the proposed lease, including any minimum rental established for the property, shall be published in at least one newspaper in the municipality in which the property is located at least 10 days prior to receipt of bids.

L.1967, c. 268, s. 3, eff. Jan. 8, 1968.



Section 27:7-21.7 - Monthly Service Charge Payable By Lessee; In Lieu Of Local Property Or Leasehold Estate Taxes

27:7-21.7. Monthly service charge payable by lessee; in lieu of local property or leasehold estate taxes
Every lease agreement, except leases entered into by public bodies or agencies for public purposes, nonprofit housing corporations, or with persons or for uses exempted from taxation pursuant to the provisions of Title 54 of the Revised Statutes, shall contain a provision requiring the lessee to pay to the Department of Transportation, in addition to the rental price, a monthly service charge in lieu of local property or leasehold estate taxes for each month or portion thereof of possession or occupancy, said charge to be equal to 1/12 of the tax on the property for the year in which it was acquired by the department. All such service charges shall be for the use of and shall be transmitted to the municipality in which such property is located; provided, however, no service charge collected by the department pursuant to such a provision shall be transmitted to the municipality for that portion of a calendar year in which taxes have previously been paid by the department or by the previous owner.

L.1967, c. 268, s. 4, eff. Jan. 8, 1968.



Section 27:7-21.8 - Eradication Of Rats, Other Harmful Rodents From Public Highways.

27:7-21.8 Eradication of rats, other harmful rodents from public highways.

1.The Commissioner of Transportation is directed to devise and put into effect such programs as shall be necessary to provide for the eradication of rats and other harmful rodents from the public highways, giving special attention to highways, or sections thereof, adjacent to residential areas; and to enter into an agreement with, or otherwise secure the co-operation of, the New Jersey Turnpike Authority and the South Jersey Transportation Authority, in the formulation and implementation of programs designed to accomplish such purposes.

L.1968, c.457, s.1; amended 2013, c.253, s.5.



Section 27:7-21.9 - Snow Removal Or Other Maintenance Operations Upon Highway; Removal Of Motor Vehicle Or Other Object

27:7-21.9. Snow removal or other maintenance operations upon highway; removal of motor vehicle or other object
The Commissioner of Transportation or any officer or employee of the Department of Transportation may cause any motor vehicle or other object of any nature standing wholly or partially upon a traveled portion of a State highway to be removed to another place on or off the highway to facilitate removal of snow or other maintenance operations upon the highway.

L.1970, c. 295, s. 1, eff. Dec. 14, 1970.



Section 27:7-21.10 - Liability For Costs Of Removal By Owner

27:7-21.10. Liability for costs of removal by owner
The owner of a motor vehicle or other object so removed shall be liable to the commissioner for the reasonable cost of removal and of any storage of the object under a schedule of charges compiled by the commissioner, a copy of which shall be furnished such owner on request.

L.1970, c. 295, s. 2, eff. Dec. 14, 1970.



Section 27:7-21.11 - Liability Of Department Employees Or Private Persons For Removal

27:7-21.11. Liability of department employees or private persons for removal
Neither the commissioner nor any officer or employee of the department acting under the authority of this act may be held liable to any person for any claim arising out of or resulting from such removal except for malicious wrong. Any other person acting for the commissioner or an officer or employee of the department in the removal or storage of a motor vehicle or other object under this act shall be under the same duties and obligations as if he were performing a service at the request of the owner of the vehicle or object.

L.1970, c. 295, s. 3, eff. Dec. 14, 1970.



Section 27:7-21.12 - Motor Service Signs, Lease, License, Contract.

27:7-21.12 Motor service signs, lease, license, contract.

1. a. The Commissioner of Transportation may lease, license, or contract the use, management, or operation of any State right-of-way or any real property of the department for the purpose of placing motorist service signs and tourist-oriented directional signs in a manner as to produce revenue for the support of the State.

b.In entering into a lease, license, or contract pursuant to this section, the commissioner shall either set a fee for the lease, license, or contract which shall yield at least a fair rental value for the use of the right-of-way or real property, or award the lease, license, or contract on the basis of competitive public bids or proposals to the responsible bidder or proposer whose bid or proposal is determined to be in the best interest of the State, price and other factors considered.

c.Any sign placed on departmental property pursuant to a lease, license, or contract entered into pursuant to this section shall conform to the Manual on Uniform Traffic Control Devices issued by the Federal Highway Administration, United States Department of Transportation.

d.Notwithstanding the provisions of any law, rule, or regulation to the contrary, and consistent with federal law, a facility shall not be required to have a public telephone or free drinking water available in order to participate in any motorist service sign program or Tourist Oriented Directional Sign Program, as implemented by the department.

L.1997, c.144, s.1; amended 2015, c.139, s.1.



Section 27:7-21.13 - Dot, Agreements With Certain Local Governments, Authority Clarified, Rates Established.

27:7-21.13 DOT, agreements with certain local governments, authority clarified, rates established.

1. a. Notwithstanding the provisions of R.S.27:7-11, R.S.27:7-21, R.S.27:7-29, P.L.1966, c.185 (C.27:7-35.1 et seq.), and any other law, rule, or regulation to the contrary, the Commissioner of Transportation may enter into a contract or agreement with a county or municipality for snow removal, grass mowing, tree pruning, landscaping, repair, or routine maintenance of State highways and adjacent shoulders, berms, right of ways, and other areas without advertisement for bids therefor, if the scope of the work required does not contemplate the award of a contract by the county or municipality to an outside contractor, or if the Commissioner of Transportation determines the work to be performed is immediately necessary for the prevention of a public hazard. This authorization shall not apply if approval by the Federal Highway Administration of the repair or maintenance is required.

b.The Commissioner of Transportation shall establish reasonable rates for work performed by a county or municipality without a contract or agreement, for work that is immediately necessary for the prevention of a public hazard.

L.2007, c.17, s.1; amended 2011, c.46, s.1.



Section 27:7-22 - Acquisition Of Land; Condemnation; Procedure For Immediate Possession

27:7-22. Acquisition of land; condemnation; procedure for immediate possession
The commissioner may acquire lands or rights therein whether for immediate or future use by gift, devise or purchase, or by condemnation in the manner provided in chapter 1 of the Title Eminent Domain (s. 20:1-1 et seq.), except as otherwise provided by this section.

Upon the institution of an action to fix the compensation to be paid, or at any time thereafter, the department may file with the Clerk of the Superior Court a declaration of taking, signed by the commissioner, or such employees of the highway department as may be designated by him, declaring that the possession of one or more of the tracts or parcels of property described in the petition is thereby being taken by and for the use of the department. The declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of property to be taken; (2) a statement of the estate or interest in the said property being taken; and (3) a statement of the sum of money estimated by the department to be just compensation for the taking. Upon the filing of said declaration, the department shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration.

Upon the filing of the declaration and the depositing with the Clerk of the Superior Court the amount of the estimated compensation as stated in the declaration, the department, without other process or proceedings shall be entitled to the exclusive possession and use of each tract or parcel of property described in the declaration and may forthwith enter into and take possession of said property, it being the intent of this provision that the action to fix the compensation to be paid or any other proceeding relating to the taking of such property or entering therein shall not delay the taking of possession and the use thereof by the department for purposes authorized by this act. The department shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the property as herein provided.

The department shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party to the action to fix the compensation to be paid, who resides in this State, either personally or by leaving a copy hereof at his residence, and upon each such party who resides out of the State by mailing thereof to him at his residence if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in the newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publishing shall be made within 20 days after the filing the declaration. Upon the application of any party in interest and after notice to other parties in interest, including the department and the Director of the Division of Taxation, Department of the Treasury, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof to be paid forthwith, without deduction of any fees or commissions, to the person or persons entitled thereto for or on account of the just compensation to be awarded in such action; provided, that each person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the action shall be less than the amount deposited, the court, after such notice as the court prescribes and a hearing, may determine the liability, if any, for the return of such difference or any part thereof and enter judgment therefor.

If the amount of the award as finally determined by the court shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the department the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of the making of the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the department unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, upon application of the department and notice to all parties interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the department for such difference against the party or parties liable for the return thereof.

Amended by L.1965, c. 79, s. 1; L.1966, c. 155, s. 1, eff. June 18, 1966.



Section 27:7-22.1 - Land Acquired Subject To Restrictions; Release Of Restrictions By Commissioner

27:7-22.1. Land acquired subject to restrictions; release of restrictions by commissioner
In all cases where the State of New Jersey has received or shall hereafter receive a conveyance of land subject to restrictions as to the use thereof (except for highway purposes) and the grantor named in such conveyance or his successors in title shall release the land from such restrictions, or where the owners of all other lands subject to the said restrictions shall release the land therefrom, then and in that event the State Highway Commissioner may by good and sufficient conveyance in the law release the said lands from said restrictions.

L.1946, c. 294, p. 989, s. 1.



Section 27:7-22.2 - Fee Simple, Acquisition Of

27:7-22.2. Fee simple, acquisition of
In addition to the powers now vested in the State Highway Commissioner for the acquisition of lands by virtue of any statute, he shall have power to take or otherwise acquire a fee simple absolute therein.

L.1951, c. 112, p. 520, s. 1.



Section 27:7-22.3 - Acquisition Of Right Of Access To Traffic Circles, Grade Separations And Channelized Intersections, And Ramp Devices

27:7-22.3. Acquisition of right of access to traffic circles, grade separations and channelized intersections, and ramp devices
The State Highway Commissioner is hereby authorized to acquire by gift, purchase, or condemnation the right of access to traffic circles, grade separations and channelized intersections, and to ramp devices to facilitate connections thereto, existing or to be constructed within the State highway system.

L.1952, c. 20, p. 105, s. 1. Amended by L.1957, c. 45, p. 79, s. 2.



Section 27:7-22.4 - Acquisition Of Property For Landscape And Roadside Development Adjacent To Federal-aid Highways

27:7-22.4. Acquisition of property for landscape and roadside development adjacent to federal-aid highways
The commissioner is hereby authorized to acquire by gift, purchase or condemnation, real or personal property for landscape and roadside development appropriate for the restoration, preservation and enhancement of scenic beauty adjacent to Federal-aid highways and for the development of controlled rest and recreational areas and sanitary and other facilities to accommodate the public traveling on said highways; provided, however, that no such real or personal property shall be acquired by the commissioner for such purposes without first notifying in writing the governing body of the municipality or county owning such property or if such property is not owned by a municipality or county, the governing body of the municipality in which such property is located. Any property thus acquired shall be considered to be integral parts of the Interstate Highway System and the State highway system and the cost of said acquisition shall be considered as a part of the cost of the right-of-way of such highways. Any person whose property is purchased or otherwise acquired pursuant to this act shall receive just compensation therefor.

L.1966, c. 46 s. 1, eff. May 24, 1966. Amended by L.1968, c. 315, s. 1, eff. Sept. 26, 1968.



Section 27:7-22.5 - Availability Of Funds To Carry Out Purposes Of Act

27:7-22.5. Availability of funds to carry out purposes of act
The commissioner in order to carry out the purposes of this act is hereby authorized to use the funds allocated to the State of New Jersey by the United States Secretary of Commerce pursuant to the "Highway Beautification Act of 1965."

L.1966, c. 46, s. 2.



Section 27:7-22.6 - Acquisition Of Uneconomic Remnants Of Lands Along Right-of-way

27:7-22.6. Acquisition of uneconomic remnants of lands along right-of-way
In addition to the powers now vested in the Commissioner of Transportation for the acquisition of lands or rights therein by virtue of any statute, the commissioner may, in his discretion, acquire by gift, devise, purchase or condemnation, an entire lot, block or tract of land, if, by so doing, the interests of the public will be best served even though said entire lot, block or tract is not needed for the right-of-way proper but only if the portion outside the normal right-of-way is landlocked or is so situated that the cost of acquisition to the State will be practically equivalent to the total value of the whole parcel of land; provided, however, that the commissioner shall not have the power to acquire by the exercise of the right of eminent domain for any of the purposes of this act any property or property rights owned or used by any public utility as defined in section 48:2-13 of the Revised Statutes.

L.1967, c. 55, s. 1, eff. May 18, 1967.



Section 27:7-23 - Acquisition Of Municipally Owned Property; Procedure

27:7-23. Acquisition of municipally owned property; procedure
If the commissioner finds it necessary to acquire lands owned and used by municipalities for public uses and purposes he shall, before taking it over for highway purposes and after hearing had in the manner prescribed in section 27:7-4 of this Title, if before the time fixed for the hearing the municipality whose land is subject to be acquired shall file a notice with the commissioner setting forth that the land is necessary for the public use of the municipality, determine whether or not it is a reasonable public necessity to acquire the land in question.

If the commissioner decides that it is a reasonable public necessity to acquire such lands for the State highway system, he shall give notice of his finding by serving a copy thereof upon the clerk of the governing body of the municipality within ten days after rendering the decision.

The municipality may within twenty days after service upon it of such notice, appeal from the decision of the commissioner to the Superior Court, which shall in an action hear and determine the question of whether or not the taking of the land in question in preference to some other route is a reasonable public necessity. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 27, p. 488, s. 3.



Section 27:7-24 - Settlement Of Controversies Involving Land Used As Highway; Award

27:7-24. Settlement of controversies involving land used as highway; award
The commissioner may settle and compromise, in such manner and upon such terms as he, in his discretion, may deem advisable, all controversies which have or shall have arisen respecting the location of a public highway, or any part thereof, under his jurisdiction and control, or respecting the width and boundaries of such public highway or any portion thereof, and all controversies which have or shall have arisen respecting the right of the state, through its duly constituted agencies, to seize and take possession of, as part of a public highway, under his jurisdiction and control, lands possessed and occupied as private property, under claim of ownership, for a long period of time, without any right being asserted therein by the state, or its predecessor in the alleged claim of title.

In determining these controversies the commissioner shall ascertain, if possible, whether the land has ever actually been used as a part of the public highway, and if such use has been abandoned, and whether the land has been the subject of private ownership for such long period of time that the taking thereof without adequate compensation would work a great hardship, and make such disposition of the matters in dispute as the principles of right and justice may require.

In the exercise of these powers the commissioner may award compensation, whenever he deems such award suitable and proper, and defray the cost of removing and rebuilding structures which encroach on the highway, and vacate the whole or any part of the land in controversy, if he deems that course proper.



Section 27:7-25 - Work On State Highways; Contracts; Institutional Labor

27:7-25. Work on state highways; contracts; institutional labor
All work of construction or building of unimproved roads and of extensive repairs to improved roads taken over as state highways shall be by contract or by labor of inmates of state institutions.



Section 27:7-26 - Notice Of Restriction On Disturbing Completed Pavement

27:7-26. Notice of restriction on disturbing completed pavement
When the commissioner shall determine to construct or reconstruct a highway he shall, prior to the advertisement of such construction or reconstruction, serve upon the owner and tenants of the lands abutting the proposed highway and upon any public utility using it, a notice to the effect that subsequent to the construction of the surface pavement thereon, no openings will be permitted in the highway for a period of five years thereafter, without the consent of the commissioner.



Section 27:7-27 - Service Of Notice; Posting

27:7-27. Service of notice; posting
The notice required by section 27:7-26 of this title shall be served upon the owner, tenant or public utility prior to the advertisement for the construction or reconstruction. If personal service upon the owner or tenant cannot be obtained, notice may be given by attaching a copy thereof to the premises, and in the case of a public utility, by service of a copy thereof upon an officer or employee of the public utility, and further by posting signs at both ends of the proposed construction or reconstruction in the following manner: Notice is hereby given that the state highway commissioner will on or about begin improvement with a permanent surface that portion of state highway route section from to .



Section 27:7-28 - Openings In Highway Within Restricted Period

27:7-28. Openings in highway within restricted period
When such owner, tenant, or public utility desires to open a highway before the expiration of the time prescribed by section 27:7-26 of this title, application shall be made to the commissioner for permission so to do and permission may be granted, upon such terms as the commissioner shall prescribe. Permission shall not be limited to public utility companies but may be granted to any such owner or tenant subject to the provisions of this chapter.



Section 27:7-29 - Advertisement For Bids; Contents; Publication

27:7-29. Advertisement for bids; contents; publication
The commissioner shall advertise for bids on the work and materials covered by the plans and specifications for each project.

The advertisement shall be by public notice published for at least 3 weeks before bids on the contract may be received, at least once a week in each of two newspapers printed in the county or counties where the roads are located, and in one other newspaper in Trenton, and may be inserted in one or more American engineering periodicals.

The advertisements shall give a brief description of the work and materials required, specify where plans and specifications can be seen or had, the hour, date, and place where the sealed proposals will be received and publicly opened and read, and such other pertinent information as the commissioner may include.

Amended by L.1977, c. 67, s. 1, eff. April 21, 1977.



Section 27:7-30 - Award Of Contract; Rejection Of Bids

27:7-30. Award of contract; rejection of bids
The commissioner may reject any or all bids not in accord with the advertisement of specifications, or for any other irregularity, or may reject any or all bids if the price for work or materials is excessively above the estimated cost, or for any other cause. The state highway engineer shall prepare a list of the bids, including any rejected and the cause therefor, and the commissioner shall award the contract to the lowest responsible bidder.



Section 27:7-31 - Proposal Bond To Accompany Bid; Amount; Contractor's Bond

27:7-31. Proposal bond to accompany bid; amount; contractor's bond
27:7-31. A proposal bond in an amount, not to exceed 50% of the bid, to be determined by the commissioner, executed by the contractor with such sureties as shall be approved by the commissioner in favor of the State of New Jersey, shall accompany each bid and shall be held as security for the faithful performance of the contractor in that, if awarded the contract, the bidder will deliver the contract within 10 working days after the award, properly executed and secured by satisfactory bonds in accordance with the provisions of N.J.S.2A:44-143 to N.J.S.2A:44-147 and specifications for the project. The commissioner may require in addition to the proposal bond such additional evidence of the ability of a contractor to perform the work required by the contract as the commissioner may deem necessary and advisable.

Amended 1977,c.67,s.2; 1993,c.313,s.1.



Section 27:7-32 - Failure To Provide Bond; Rejection Of Bid

27:7-32. Failure to provide bond; rejection of bid
If the bidder fails to provide a satisfactory proposal bond as provided in section 27:7-31 of this Title, his bid shall be rejected.

Amended by L.1977, c. 67, s. 3, eff. April 21, 1977.



Section 27:7-33 - Time For Awarding Of Contract; Extension; Return Of Proposal Bonds

27:7-33. Time for awarding of contract; extension; return of proposal bonds
The commissioner shall award the contract or reject the bids therefor within 30 working days after the bids are received, except that this time limit may be extended by mutual agreement, and all proposal bonds which have been delivered with the bids, except those of the two lowest responsible bidders, shall be returned within 3 working days after such bids are received. Any and all bids may be rejected when the commissioner determines that it is in the public interest to do so.

Amended by L.1977, c. 67, s. 4, eff. April 21, 1977.



Section 27:7-34 - Partial And Deferred Payments For Highway Work; Amount; Deposit.

27:7-34 Partial and deferred payments for highway work; amount; deposit.

27:7-34. Contracts shall provide for partial payments at least once each month or from time to time as the work progresses on work of construction or maintenance. Two per centum of the amount due on partial payments of the total contract price shall be withheld from the contractor pending completion of the contract, but upon substantial completion of the contract, as defined by rules or regulations of the department 1% shall be withheld. At any time during the performance of the work, if work is not progressing, as defined by the "New Jersey Department of Transportation Standard Specifications for Road and Bridge Construction," the commissioner may at the commissioner's discretion, increase the withholding to 4% of the payment due. No retainage shall be withheld on service contracts including, but not limited to, mowing, sweeping, tree trimming and similar contracts. Any partial payments made after substantial completion of the contract shall be made only upon certification by the general contractor to the department that all subcontractors have been paid in the same proportion that he has been paid; however, should the amount owed by a general contractor to a subcontractor be in dispute the department shall be empowered to advance to the general contractor the amount in dispute after a determination by the commissioner.

Contracts may also provide for partial payments at least once in each month or from time to time as the work progresses on all materials placed along or upon the site, or stored at locations approved by the commissioner, which are suitable for the use and execution of the contract, provided the contractor furnishes releases of liens for all materials furnished at the time each estimate of work is submitted for payment, but such partial payments shall not exceed the cost of the material.

When the contract provides that a portion of the work may be deferred with the approval of the commissioner, the sum withheld from the contractor may not be less than 25% of the value of said work.

Any money heretofore or hereafter withheld from contract payments as provided for herein shall be paid by the State to any contractor entitled thereto who shall deposit under terms of an escrow agreement, in a banking institution located in this State and approved by the commissioner, negotiable bonds, acceptable to the commissioner, issued by the State or any political subdivision thereof, said bonds having value equal to the amount of money to be paid to any such contractor. For purposes of this section, value shall mean par value or market value, whichever is lower.

Amended 1958, c.7, s.1; 1971, c.79; 1977, c.67, s.5; 2005, c.356.



Section 27:7-35.1 - Definitions

27:7-35.1. Definitions
As used in this chapter:

"Person" means and includes any individual, copartnership, association, corporation or joint stock company, their lessees, trustees, assignees or receivers appointed by any court whatsoever.

"Official" and "officer" mean and include the designated officer or officers of the State Highway Department.

L.1966, c. 185, s. 1, eff. June 30, 1966.



Section 27:7-35.2 - Highway Projects; Classification Of Prospective Bidders

27:7-35.2. Highway projects; classification of prospective bidders
Officials shall require that all persons proposing to submit bids on highway work shall first be classified by the department as to the character and amount of work on which they shall be qualified to submit bids. Bids shall be accepted only from persons qualified in accordance with such classification.

L.1966, c. 185, s. 2.



Section 27:7-35.3 - Statement Under Oath; Filing; Contents; Fee.

27:7-35.3 Statement under oath; filing; contents; fee.

3.Any person desiring such classification shall file with the department a statement under oath in response to a questionnaire, prepared and standardized for like classes of work, by the department. The statement shall develop fully the financial ability, adequacy of plant and equipment, organization and prior experience of the prospective bidder, and also such other pertinent and material facts as may be deemed desirable. All persons shall remit a $100 fee to the Department of the Treasury at the time each statement is filed. The fee shall be deposited in the general fund. The fee shall not apply to any statements filed before the effective date of P.L.2003, c.117 (C.24:2-9 et al.).

L.1966,c.185,s.3; amended 2003, c.117, s.14.



Section 27:7-35.4 - Classification; Notice

27:7-35.4. Classification; notice
The officials shall classify all such prospective bidders as to the character and amount of work on which they shall be qualified to submit bids. The classification shall be made and an immediate notice thereof shall be sent to the prospective bidder by first-class mail within a period of 15 days after the date of receipt of the statement in response to the questionnaire; provided, however, that if the official shall require additional information from the prospective bidder, the classification shall be made and the notice sent within 15 days after receipt of such additional information.

L.1966, c. 185, s. 4.



Section 27:7-35.5 - Effective Date Of Classification; Expiration

27:7-35.5. Effective date of classification; expiration
The classification of the prospective bidder shall be effective 15 days after the receipt of the information specified in section 4 of this act and shall expire at such time after the effective date as specified in regulations promulgated by the commissioner. No person shall be qualified to bid on any contract who does not have a valid classification as to type and amount of work required by the contract, on the date set for the opening of bids for such contract.

L.1966, c. 185, s. 5. Amended by L.1977, c. 67, s. 6, eff. April 21, 1977.



Section 27:7-35.6 - Request For Hearing After Classification

27:7-35.6. Request for hearing after classification
Any person, after being notified of his classification, being dissatisfied therewith or with the classification of another person or persons, may request in writing a hearing before the prequalification committee, and may present such further evidence with respect to his financial ability, plant and equipment or prior experience, or that of the other person or persons, as might tend to justify a different classification.

Where the request for a hearing is related to the classification of another person, the applicant for the hearing shall notify such other person, by registered mail, of the time and place of hearing and at the hearing shall present to the committee satisfactory evidence that such notice was given before any matters pertaining to the classification of such other person shall be taken up.

After the hearing, the committee may change or affirm the classification or classifications, the subject of the hearing.

L.1966, c. 185, s. 6.



Section 27:7-35.7 - Prequalification Committee; Members

27:7-35.7. Prequalification committee; members
The prequalification committee to be appointed by the Commissioner of Transportation, shall consist of such officials as the commissioner may deem appropriate for the performance of these duties.

L.1966, c. 185, s. 7. Amended by L.1977, c. 67, s. 7, eff. April 21, 1977.



Section 27:7-35.8 - Developments Subsequent To Classification; Right To Reject Bidder

27:7-35.8. Developments subsequent to classification; right to reject bidder
Nothing contained in this act shall be construed as depriving the State Highway Commissioner of the right to reject a bidder at any time prior to the actual award of a contract, where there have been developments subsequent to the classification of such bidder, which in the opinion of the commissioner would affect the responsibility of the bidder. Before taking final action on any such bid, the commissioner shall notify the bidder and give him an opportunity to present any additional information which might tend to substantiate the existing classification.

L.1966, c. 185, s. 8.



Section 27:7-35.9 - False, Deceptive Or Fraudulent Statement; Misdemeanor

27:7-35.9. False, deceptive or fraudulent statement; misdemeanor
Any person who makes, or causes to be made, a false, deceptive or fraudulent statement in the questionnaire required to be submitted, or in the course of any hearing under this act shall be guilty of a misdemeanor, and upon conviction shall be sentenced to pay a fine of not less than $100.00 nor more than $1,000.00; or, in the case of an individual or the officer or employee charged with the duty of making such questionnaire for a person, firm, copartnership, association or corporation, to pay such fine or undergo imprisonment, not exceeding 6 months, or both. All such persons and any copartnership, association, corporation or joint stock company of which any such person is a partner or officer or director, and any corporation of which he owns more than 25% of the stock, shall for 5 years from the date of such conviction be disqualified from bidding on all public work in this State.

L.1966, c. 185, s. 9.



Section 27:7-35.10 - Liquidated Damages

27:7-35.10. Liquidated damages
The commissioner shall cause the forfeiture as liquidated damages to the State of any certified check or certificate of deposit deposited by any person who makes or causes to be made any false, deceptive or fraudulent statement in the questionnaire or bid information required to be submitted, or in the course of any hearing under this act.

L.1966, c. 185, s. 10.



Section 27:7-35.11 - Regulations For Controlling Qualifications Of Prospective Bidders; Adoption; Publication

27:7-35.11. Regulations for controlling qualifications of prospective bidders; adoption; publication
The commissioner may establish such reasonable regulations as he may deem appropriate for controlling the qualifications of prospective bidders. The regulations may fix the qualification requirements for bidders according to available capital and equipment, and with due regard to experience and records of past performance and all other pertinent and material facts. The qualification rating of any bidder shall not be influenced by his nationality or place of residence. No regulations of the commissioner for controlling the qualification of bidders shall become effective until at least 30 days after the regulation shall have been formally adopted and published in not less than 10 newspapers of this State.

L.1966, c. 185, s. 11.



Section 27:7-35.12 - Liability Of Commissioner And State Officials

27:7-35.12. Liability of commissioner and state officials
No action for damages out of any court of competent jurisdiction shall lie against the commissioner or any State official because of any action taken by virtue of the provisions of this act.

L.1966, c. 185, s. 12.



Section 27:7-36 - Location Of State Highways In County Parks; Agreement As To

27:7-36. Location of state highways in county parks; agreement as to
In the location of state highway routes the commissioner shall not locate, lay out, construct, use or improve any route in, over, under, through or across a park, reservation or parkway owned by or under the control and jurisdiction of any park commission organized under the provisions of sections 40:37-96 to 40:37-174 of the title Municipalities and Counties, without the consent of the park commission.

The state highway commissioner and the county park commission may contract with each other in relation to the location, laying out, opening, improving, construction and maintenance of a state highway route or routes in, over, under, through or across any park, reservation or parkway owned by or under the control and jurisdiction of the county park commission, fixing the location thereof, and defining the terms and conditions agreed upon for the laying out, opening, improving, construction and maintenance thereof, and until the making and delivery of the contract the state highway commissioner shall not enter in or upon any park, reservation or parkway for the purpose, except for preliminary surveys and examinations, of laying out, opening, improving, constructing, maintaining or using any state highway route in, over, under, through or across any such park, reservation or parkway.

To effectuate the contract the park commission may convey to the state highway commissioner any lands or rights in lands of such park commission in, over, under, through or across which any state highway may, pursuant to the terms of any such agreement, be located.



Section 27:7-37 - Highways Affecting Comprehensive Plan For Municipal Improvements; Conformity To Plan

27:7-37. Highways affecting comprehensive plan for municipal improvements; conformity to plan
If the construction of a state highway will affect a comprehensive plan of improvement made or to be made by one or more municipalities, the commissioner may determine to conform as nearly as practicable to that plan of improvement and may determine to acquire lands outside of the uniform width of the highway. Such lands may be acquired by negotiation or condemnation and may be exchanged or sold and conveyed by the commissioner in order to aid in effectuating the comprehensive plan of improvement.



Section 27:7-38 - Return Of Roads Formerly Maintained By State; Resurfacing

27:7-38. Return of roads formerly maintained by state; resurfacing
When the commissioner determines to abandon a county, township or borough road or highway which, prior to March nineteenth, one thousand nine hundred and twenty-seven, was maintained by him, he shall, upon the request of the governing body of the county or municipality, provide for the surfacing thereof with the same material with which it was surfaced when taken over by the state. The work shall be done before the road or highway is returned to the county or municipality in which it is located.



Section 27:7-39 - Sidewalks And Curbs Along Highways; Contracts With Counties And Municipalities

27:7-39. Sidewalks and curbs along highways; contracts with counties and municipalities
The commissioner may construct paths or sidewalks and curbing along state highways and other roads and highways under his jurisdiction from any moneys available to the commissioner, and in connection therewith may contract with counties and municipalities to share the cost of such construction and thereafter of the maintenance and reconstruction thereof.



Section 27:7-40 - Commissioner May Contract For Work Upon Issuance Of Certificate

27:7-40. Commissioner may contract for work upon issuance of certificate
The state highway commissioner may enter into contracts for the doing of work authorized by law and financed by the issuance of bonds, under an act entitled "An act authorizing the creation of a debt of the state of New Jersey by the issuance of bonds of the state in the sum of eighty-three million dollars for highway improvements; providing the ways and means to pay the interest of said debt, and also to pay and discharge the principal thereof; and providing for the submission of this law to the people at a general election," approved April eighteenth, one thousand nine hundred and thirty, whenever he shall certify under the authority of this section to the state house commission the amount of money necessary to be raised by the issuance of bonds for that work, and the state house commission shall approve by a vote of a majority of the members thereof, with the presiding officer voting in the affirmative, of such certification, and notify the state highway commissioner of such approval in writing. The notification shall be signed by the presiding officer and the secretary of the state house commission. No contract shall be entered into in excess of the amount specified in such certification.



Section 27:7-41 - Entry Upon Land To Protect Highway From Damage By Water

27:7-41. Entry upon land to protect highway from damage by water
When the commissioner shall determine that it is necessary, for the preservation of a part of the state highway system, to prevent water from coming in contact with and damaging a state highway, he may enter upon any lands adjacent to the highway and reconstruct, by contract or by his own forces, such banks or other structures and construct such drain or drains as may be necessary to accomplish the preservation of the highway.

Such entry shall not be a trespass and the work above mentioned shall not be considered a taking for public use.



Section 27:7-42 - Highway Beautification; Fund For

27:7-42. Highway beautification; fund for
The commissioner may set apart in any calendar year from the amount subject to expenditure in that year for state highway construction, a sum not exceeding one per cent of the amount expended by the commissioner in the preceding calendar year for construction of state highways, and may expend such one per cent or part thereof in the calendar year when the same shall have been set apart, together with such additional amounts as may be voluntarily contributed by private parties, in the planting and care of trees and shrubbery in and along state highways, in removing unsightly objects therefrom, and in otherwise effecting highway beautification.

The money so set apart shall be expended under the supervision of a competent landscape architect, to be employed by the commissioner for that purpose.



Section 27:7-43 - Contracts For Deposits Of Road Materials

27:7-43. Contracts for deposits of road materials
The commissioner may contract with any person or public or private corporation for the acquisition of any necessary lands, or easements for gravel pits or other natural deposits of road materials advantageously located to the state highways, and may take title in the name of the state.



Section 27:7-44 - Injurious Substances On Highway Forbidden; Protection Of Property; Penalties

27:7-44. Injurious substances on highway forbidden; protection of property; penalties
No person shall place or allow to fall upon a state highway any broken glass, pottery or sharp object, or any substance injurious to the surface of the road or to the person, health or property of those using the highway or residing along the line thereof nor shall any person interfere with or injure any tree, handrail, wall, bridge, culvert or other public property within the lines of a state highway.

A person who violates any of the provisions of this section or who willfully damages, injures or destroys any such highway or its appurtenances shall be liable to a fine of not less than ten dollars nor more than twenty dollars for each offense together with the costs of prosecution, to be recovered by the department in the name of the state in an action at law in any court of competent jurisdiction.

The fines collected shall be paid into the state treasury to the credit of the funds available for the construction, maintenance and repair of roads.



Section 27:7-44.1 - Consents, Grants And Franchises Affecting Highways; Approval Of Commissioner; Lease Of Land Under Viaduct Or Bridge; Removal Of Encroachments; Penalty For Violation

27:7-44.1. Consents, grants and franchises affecting highways; approval of commissioner; lease of land under viaduct or bridge; removal of encroachments; penalty for violation
No consent, grant or franchise affecting any portion of a State highway, or of any road included in the State highway system, shall be given for the construction of a railroad or street railway thereon except upon approval of and under conditions acceptable to the commissioner; nor shall any person enter upon or construct any works in or upon any State highway, except under such conditions and regulations as the commissioner may prescribe; provided, however, the commissioner may lease land or property under any viaduct or bridge, and the approaches thereto, said property having been acquired for right of way purposes, to any municipal corporation or any public board or commission, for public use only, subject to such conditions and regulations as the commissioner shall prescribe and subject further to the consent of the municipality in which the leased land is located. Whenever any encroachment may exist without warrant of law in any road when taken over as a State highway, the commissioner shall notify the Attorney General, who shall proceed to cause the same to be removed as by law provided.

Any person guilty of any violation of this section shall be liable to a fine not exceeding $100.00 for each day's violation, and the costs of prosecution, to be recovered by a civil action in the name of the State before any court of competent jurisdiction, by the commissioner. Said fines shall be paid into the State Treasury to the credit of the funds available for construction, maintenance and repair of roads.

Any such violation may be removed from any State highway as a trespass by a civil action brought by the commissioner in the Superior Court. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 27, p. 489, s. 4; L.1968, c. 81, s. 1, eff. June 21, 1968.



Section 27:7-44.2 - Relief Of Contractor From Maintenance Of Completed Section

27:7-44.2. Relief of contractor from maintenance of completed section
When a section of a project under contract shall have been completed prior to the completion of the entire project, the commissioner shall have authority to relieve the contractor from the maintenance of such completed section.

L.1949, c. 176, p. 566, s. 1.



Section 27:7-44.3 - Relocation Of Structures Impeding Construction, Acquisition Of Lands For

27:7-44.3. Relocation of structures impeding construction, acquisition of lands for
Whenever it shall appear to the State Highway Commissioner that construction of a State highway, the acquisition of lands for which has been previously authorized by him, will be impeded by reason of the presence of a structure or structures on the lands authorized to be required for such highway, he shall have power to acquire, by gift, purchase or condemnation, additional unimproved lands for the purpose of providing sites upon which may be relocated such structure or any or all of such structures which are removable from the lands authorized to be acquired for such highway and which, after relocation, will be suitable for the purpose for which they were used prior to such relocation; provided, however, that before the commissioner shall order the acquisition of any such additional unimproved lands he shall ascertain the quantum thereof requisite for the relocation of such structure or structures, and shall obtain an agreement in writing from the owner of such structure or structures at a stipulated rental for the structure or structures, or a portion or portions thereof, to be relocated on such additional lands.

L.1950, c. 250, p. 863, s. 1.



Section 27:7-44.4 - Size Of Tracts To Be Acquired; Plans

27:7-44.4. Size of tracts to be acquired; plans
Such additional unimproved lands may be acquired in tracts sufficiently large to permit the laying out of sites for the relocation thereon of more than one structure or structures or may be acquired in individual sites for the relocation thereon of one structure; provided, however, that no structure or structures shall be relocated upon any site until a plan or plans therefor shall have first been prepared at the behest of the State Highway Commissioner and approved by him.

L.1950, c. 250, p. 863, s. 2.



Section 27:7-44.5 - Power To Relocate Structures; What Included; Contracts

27:7-44.5. Power to relocate structures; what included; contracts
The power herein granted to relocate structures shall include the power to remove the same and to install all essential facilities, including (but not limited to) water, sewerage, gas and electricity. Any and all work to remove and effectuate the relocation of structure or structures may be done by the State Highway Department or may be contracted for, but any contract entered into shall in all respects comply with provisions of law regulating contracts entered into by State agencies.

L.1950, c. 250, p. 864, s. 3.



Section 27:7-44.6 - Condemnation; Procedure

27:7-44.6. Condemnation; procedure
Whenever, in pursuance of this act, it shall be necessary to acquire property by condemnation, the State Highway Commissioner shall proceed in accordance with the provisions of chapter one of Title 20 of the Revised Statutes, relating to Eminent Domain, and may enter upon and take such property in advance of making compensation therefor.

L.1950, c. 250, p. 864, s. 4.



Section 27:7-44.7 - Funds Which May Be Expended To Relocate Structures

27:7-44.7. Funds which may be expended to relocate structures
For the purpose of acquiring lands pursuant to this act, and for defraying any and all costs and expenses for removing and relocating structures, and for making said structure or structures suitable for use as intended by this act, the commissioner is authorized to expend funds heretofore or hereafter appropriated to the State Highway Department for highway construction purposes; and all proceeds from the sale or rental of the property shall be credited to the fund available for highway construction purposes.

L.1950, c. 250, p. 864, s. 5.



Section 27:7-44.8 - Power To Sell Land

27:7-44.8. Power to sell land
6. The State Highway Commissioner shall have power to sell any or all lands acquired pursuant to this act, or any portion or portions thereof, or any structure or structures relocated thereon, or to rent the same for the use to which they were devoted prior to such relocation; provided, however, that:

(a) All sales shall be at public auction;



(b) All rentals shall be made in the following order of preference: to the original owner or user of a relocated structure or structures; to an original user of a relocated structure or structures; to an owner user of a structure or structures on the property acquired for highway purposes, which was impractical to remove; to a tenant of any structure or structures on the property acquired for highway purposes; to any war veteran, including any member of the American Merchant Marine during World War II who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, residing in the municipality in which the structure or structures was relocated and who, under the Constitution, qualifies for tax exemption, or the widow of such veteran. As between persons within the same preference category, preference shall be determined upon a competitive basis, if practicable; otherwise as the commissioner shall determine. In the event that no person or persons having preference as hereinabove provided, shall desire to rent property acquired pursuant to this act, the State Highway Commissioner may rent the same in whatever manner will, in his judgment, best serve the interest of the State.

L.1950,c.250,s.6; amended 1991,c.389,s.8.



Section 27:7-44.9 - Relocation Of Facilities

27:7-44.9. Relocation of facilities
a. In addition to other powers conferred upon the Commissioner of Transportation by any other law and not in limitation thereof, the commissioner, in connection with the construction, reconstruction, maintenance or operation of any highway project, may make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances, herein called "facilities," of any public utility as defined in R.S. 48:2-13, and of any cable television company as defined in the "Cable Television Act," P.L. 1972, c. 186 (C. 48:5A-1 et seq.), in, on, along, over or under any highway project. Whenever the commissioner determines that it is necessary that facilities which now are, or hereafter may be, located in, on, along, over or under any highway project shall be relocated in the project or should be removed from the project, the public utility or cable television company owning or operating the facilities shall relocate or remove the same in accordance with the order of the commissioner. The cost and expenses of such relocation or removal, including the cost of installing the facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish the relocation or removal, shall be ascertained and paid by the commissioner as a part of the cost of the project. In the case of the relocation or removal of facilities, as aforesaid, the public utility or cable television company owning or operating the same, its successors or assigns may maintain and operate the facilities, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in the former location or locations.

b. As used in this act, "highway project," in addition to its ordinary meaning, means one which is administered and contracted for by the commissioner.

c. The powers conferred upon the commissioner by this section also are conferred upon the governing body of any county having under its jurisdiction a limited access highway in the meaning of section 1 of P.L. 1945, c. 83 (C. 27:7A-1) with respect to the construction, reconstruction, maintenance or operation of any highway project on that limited access highway.

L. 1983, c. 283, s. 1; amended 1984, c.87 s.2, 1989, c. 32, s. 12.



Section 27:7-44.10 - Findings, Declarations Relative To Certain Highway Entry Or Exit Ramps.

27:7-44.10 Findings, declarations relative to certain highway entry or exit ramps.

2.The Legislature finds and declares that:

a.The safety of the State's school children is of paramount importance.

b.Given the school facilities needs of Abbott districts, as defined pursuant to section 3 of P.L.1996, c.138 (C.18A:7F-3), particular sensitivity is required for the safety of children attending schools in those districts.

c.The Department of Transportation must exercise the utmost care when considering any proposal to plan, design, or construct a highway entry or exit ramp within 1,000 feet of a school.

d.A local board of education, and the New Jersey Economic Development Authority in the case of a school to be constructed by the authority pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.), or a board of a nonpublic school must also exercise the utmost care when considering any proposal to plan, design, or construct a school within 1,000 feet of a highway entry or exit ramp.

L.2007, c.308, s.2.



Section 27:7-44.11 - Definitions Relative To Certain Highway Entry Or Exit Ramps.

27:7-44.11 Definitions relative to certain highway entry or exit ramps.

3.As used in this act:

"Department" means the Department of Transportation.

"Highway" means a highway which is designated part of the Interstate System as provided in Title 23 of the United States Code, or is a limited access highway as defined in section 1 of P.L.1945, c.83 (C.27:7A-1).

"School" means a public or nonpublic school containing any of the grades kindergarten through 12.

L.2007, c.308, s.3.



Section 27:7-44.12 - New Entry Or Exit Ramp, Construction Within 1,000 Feet Of School; Prohibited; Exceptions.

27:7-44.12 New entry or exit ramp, construction within 1,000 feet of school; prohibited; exceptions.

4. a. A new entry or exit ramp shall not be constructed as part of a highway project if a school is located or is being constructed within 1,000 feet of the proposed location of the entry or exit ramp, unless, during the planning and design of the project, the department determines that the construction is required and that there is no feasible or prudent alternative.

b.Prior to making the determination required pursuant to subsection a. of this section, the department shall, as part of its community outreach efforts to identify a preferred alternative design for the highway project, notify the local board of education in whose district the school is located or being constructed, and in the case of a school being constructed by the New Jersey Economic Development Authority, the authority, or in the case of a nonpublic school, the board thereof, the Department of Education and the members of the Legislature representing the district in which the school is located or being constructed, that the department is considering the construction of an entry or exit ramp within 1,000 feet of the school. The preferred alternative design for the highway project shall not be selected until the members of the Legislature notified pursuant to this subsection have been afforded the opportunity to submit comments to the department. If the department subsequently determines that the construction of the entry or exit ramp is required and that there is no feasible or prudent alternative, pedestrian safety issues shall be included as part of the environmental review undertaken by the department pursuant to State and federal laws, rules and regulations. When the public forum is held as part of the environmental review of the proposed highway project, the department shall present its plan for any entry or exit ramp and the safety measures, consistent with the recommendations of the study required pursuant to section 7 of this act, that are to be included in the highway project.

c.An entry or exit ramp for a highway shall not be reconstructed if a school is located or being constructed within 1,000 feet of the location of the ramp unless the department shall take steps to minimize the public safety hazards of the reconstructed ramp, consistent with the recommendations contained in the study required pursuant to section 7 of this act.

L.2007, c.308, s.4.



Section 27:7-44.13 - Determination Of Distance Between A Highway Ramp And School.

27:7-44.13 Determination of distance between a highway ramp and school.

6.For the purpose of determining the distance between a highway ramp and a school pursuant to sections 4 and 5 of this act, the distance of 1,000 feet between a school and a highway entry or exit ramp shall be measured along the roadway from the school property line closest to the proposed ramp to the beginning of the full lane width of a deceleration lane or the end of the full lane width of an acceleration lane. The distance of 1,000 feet shall be measured along the center line of the traveled way of the roadway not the straight line distance between two points.

L.2007, c.308, s.6.



Section 27:7-44.14 - Statewide Study.

27:7-44.14 Statewide study.

7. a. The department, in consultation with the Department of Education, shall conduct a Statewide study to identify public safety hazards posed by highway entry or exit ramps located within 1,000 feet of a school. The study shall include recommendations to abate such safety hazards for existing ramps and recommendations to avoid or minimize such safety hazards when designing or reconstructing ramps. In addition, the study shall include specific recommendations to abate student pedestrian safety hazards at highway entry or exit ramps located within 1,000 feet of a school that is planned for continued use or expansion. No later than two years after the effective date of this act, the study required by this subsection shall be transmitted to the President of the Senate, the Speaker of the General Assembly, the members of the Legislature, the metropolitan planning organizations designated within the State, and the Administrator of the Federal Highway Administration.

b.Requests to fund improvements that address safety hazards at highway entry or exit ramps shall be included, to the extent eligible, in the report of proposed projects to be financed by the New Jersey Transportation Trust Fund Authority and required to be submitted annually pursuant to section 22 of P.L.1984, c.73 (C.27:1B-22) by the Commissioner of Transportation.

L.2007, c.308, s.7.



Section 27:7-44.15 - Inapplicability Of Act.

27:7-44.15 Inapplicability of act.

8. This act shall not apply to highway projects for which preliminary design has been completed and for which environmental work has commenced on or before the effective date of this act.

L.2007, c.308, s.8.



Section 27:7-44.16 - Findings, Declarations Relative To Road Markings Containing Inorganic Arsenic.

27:7-44.16 Findings, declarations relative to road markings containing inorganic arsenic.

1.The Legislature finds and declares that inorganic arsenic is a hazardous substance and is recognized by the United States Environmental Protection Agency and the United States Occupational Safety and Health Administration as a human carcinogen; that release of this substance to the environment may lead to contamination of soil and water; that the ingestion or inhalation of soil, water, plant material, or animal tissues contaminated with inorganic arsenic may lead to lung cancer, damage to the nervous system, or, in extreme cases, death from systemic poisoning; that reflective glass beads are used to reflect light when applied to roadway markers; that glass beads which contain more than 100 parts per million inorganic arsenic may represent a danger to workers who handle and apply them and a contamination potential to soil and water surrounding roadways.

The Legislature therefore determines that it is in the public interest to prohibit the manufacture, sale, or use of glass beads containing more than 100 parts per million inorganic arsenic used to reflect light when applied to markings on roadways.

L.2011, c.212, s.1.



Section 27:7-44.17 - Manufacture, Sale Of Certain Reflective Glass Beads Prohibited; Violations, Penalties.

27:7-44.17 Manufacture, sale of certain reflective glass beads prohibited; violations, penalties.

2. a. On or after July 1, 2012 no person shall manufacture, sell, offer for sale, or offer for promotional purposes in this State reflective glass beads containing more than 100 parts per million inorganic arsenic, as determined by x-ray fluorescence, used to reflect light when applied to markings on roadways.

b.Any person who violates this section shall be subject to a penalty of not less than $500 nor more than $1,000 for each offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The municipal court and the Superior Court shall have jurisdiction of proceedings for the enforcement of the penalty provided by this section.

If the violation is of a continuing nature, each day during which it continues constitutes an additional, separate, and distinct offense.

L.2011, c.212, s.2.



Section 27:7-44.18 - Definitions.

27:7-44.18 Definitions.

1.As used in sections 1 through 3 of P.L.2013, c.130 (C.27:7-44.18 through C.27:7-44.20):

"Acknowledgement sign" means a sign that is intended to inform the traveling public that a highway-related service, product, or monetary contribution has been sponsored by a person, firm, or entity and which meets all design and placement guidelines for acknowledgement signs as established pursuant to the provisions of the Manual on Uniform Traffic Control Devices for Streets and Highways and all sign design principles provided in the federal Standard Highway Signs and Markings Book.

"Advertising sign" means a sign that is intended to promote commercial products or services through the use of slogans and information and informs the public on where to obtain the products or services.

"Department" means the Department of Transportation.

"Highway" means any street or roadway that is open to public travel and includes, but is not limited to, the street or roadway, shoulders, and sidewalks; the airspace above and below the street or roadway; areas for drainage, utilities, landscaping, berms, and fencing; and rest areas and service areas.

"Sponsorship agreement" means an agreement or contract between the department and a person, firm, or entity to be acknowledged for a highway-related service, product, or monetary contribution provided.

"Sponsorship program" means a program administered by the department, that complies with pertinent federal laws, rules, regulations, and orders, and allows a person, firm, or entity to sponsor department operational activities or other highway-related services or programs through the provision of a highway-related service, product, or monetary contribution.

L.2013, c.130, s.1.



Section 27:7-44.19 - Establishment Of Sponsorship Program.

27:7-44.19 Establishment of sponsorship program.

2. a. There is established in the department a sponsorship program to allow for private sponsorship of department operational activities or other highway-related services or programs.

b.The department shall adopt a policy on sponsorship agreements that is applicable to all highways within the State as is required by pertinent federal laws, rules, regulations, or orders to administer the program established pursuant to this section. The policy shall:

(1)include language requiring the department to terminate a sponsorship agreement if it determines the sponsorship agreement or acknowledgement sign present a safety concern, interferes with the free and safe flow of traffic, or is not in the public interest;

(2)describe the sponsors and sponsorship agreements that are acceptable and consistent with applicable State and federal laws;

(3)require that any monetary contribution received through the program be used solely for highway purposes;

(4)include a requirement that a person, firm, or entity shall comply with the State's "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.) to be eligible to participate in the program; and

(5)be approved by the Federal Highway Administration's New Jersey Division Office.

c.Under the sponsorship program established pursuant to this section, the department may enter into a sponsorship agreement with a person, firm, or entity to receive a highway-related service, product, or monetary contribution in exchange for acknowledging the person, firm, or entity on an acknowledgement sign. A sponsorship agreement concerning any portion of the interstate highway system shall be subject to approval by the Federal Highway Administration.

d.Nothing in this section shall permit the use of or erection of any advertising sign as part of a sponsorship program authorized pursuant to P.L.2013, c.130 (C.27:7-44.18 et al.).

L.2013, c.130, s.2.



Section 27:7-44.20 - Rules Or Regulations.

27:7-44.20 Rules or regulations.

3.The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules or regulations necessary to effectuate the purposes of sections 1 and 2 of P.L.2013, c.130 (C.27:7-44.18 and C.27:7-44.19).

L.2013, c.130, s.3.



Section 27:7-44.21 - Signs Prohibiting Motorists From Texting While Driving.

27:7-44.21 Signs prohibiting motorists from texting while driving.

1.The Commissioner of Transportation, in consultation with the Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety, shall erect appropriate signage and use variable message signs in this State, informing motorists that the operator of a moving motor vehicle is prohibited, pursuant to section 1 of P.L.2003, c.310 (C.39:4-97.3), from text messaging and sending electronic messages via a wireless telephone or electronic communication device. Signs erected pursuant to this section shall be consistent with applicable federal standards including those prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, if applicable.

L.2013, c.141, s.1.



Section 27:7-45 - Designation Of Bridges As State Highway Bridges

27:7-45. Designation of bridges as state highway bridges
The commissioner may designate any bridge which connects at each end with improved roads in the state highway system as a state highway bridge, whenever, in his judgment, the cost of operation or repair thereof is, in view of the traffic carried thereby, an inequitable charge on the board or boards of chosen freeholders charged or to be charged by law with such costs.



Section 27:7-46 - Petition For Designation; Cost Of Maintenance Apportioned

27:7-46. Petition for designation; cost of maintenance apportioned
The board or boards of chosen freeholders severally or jointly charged with the operation or repair of the bridge may, by resolution, request such designation. The commissioner may thereupon designate the bridge as a state highway bridge. The designation shall prescribe the exact share of the costs of operation or repair to be assumed by the state.



Section 27:7-47 - Repairs; Annual Estimate; Approval By Commissioner

27:7-47. Repairs; annual estimate; approval by commissioner
Each board of chosen freeholders charged with the duty of operating and repairing a bridge designated as a state highway bridge shall annually, during the month of January, submit an itemized statement of probable repairs necessary during the year and an estimate of costs thereof to the commissioner who shall, as soon as possible, set aside from the fund available for maintenance of public roads such sum as in his judgment may be needed to meet the estimated costs, as corrected by him, and the costs of such emergency repairs as he may deem reasonable.

The boards of chosen freeholders, or any freeholder in charge of the operation and repair of a state highway bridge, shall, whenever any emergency repairs become necessary, at once notify the commissioner. All salaries charged to the cost of operation and repair shall be approved by the commissioner. No bill in excess of one hundred dollars, except for emergency repairs, shall be incurred without such approval. The commissioner or his authorized agent shall be the sole judge of the necessity of emergency work.



Section 27:7-48 - Bills Certified To Commissioner; Payment; Limitation

27:7-48. Bills certified to commissioner; payment; limitation
The board of chosen freeholders shall file with the commissioner certified copies of all bills. Payment to the board shall be made of the state's share of the costs of operation and repair from the amount set aside as hereinbefore provided, on certificate of the commissioner attached to the copies of bills, setting forth the amount of the share and the fact that the work described therein has been properly done, but the share assumed by the state shall not exceed thirty-three and one-third per cent.

Nothing herein contained shall authorize the payment as the state's share of the cost of operation and repair of an amount in excess of the sum set aside for that purpose.



Section 27:7-49 - Acquisition Of Property And Rights

27:7-49. Acquisition of property and rights
The department may acquire for the state, by gift, devise, grant, purchase or condemnation for public use, land and water rights in any county of the sixth class, and place thereon structures and buildings and erect or purchase piers, wharves or docks for the landing of boats for the carrying and transportation of freights, vehicles and passengers.



Section 27:7-50 - Property To Be Part Of Highway System

27:7-50. Property to be part of highway system
The land or water rights and the piers, wharves or docks shall become a part of the state highway system and shall be under the supervision and control of the department, and when the piers, wharves or docks have been acquired or erected they shall be maintained by the state out of the funds appropriated, raised or collected for the use of the department.



Section 27:7-51 - Construction; Law Applicable

27:7-51. Construction; law applicable
The erection and construction of the piers, wharves, or docks, as situate within the territorial jurisdiction of New Jersey, shall be subject to the laws of New Jersey, as such laws apply to the construction of public highways in this state, when state money is used in the construction of the whole or a part of such highway.



Section 27:7-52 - Wharfage Charges; Regulations; Lease With Option To Buy

27:7-52. Wharfage charges; regulations; lease with option to buy
The department shall prescribe such charges for the use of the piers or wharves and make such rules and regulations governing them as to it may seem reasonable and necessary. The piers, wharves or docks may be rented or leased by the commissioner for a period not to exceed ten years, with the privilege of purchasing at actual cost at the expiration of the lease.



Section 27:7-53 - Roads And Parking Areas; Supervision By Commissioner

27:7-53. Roads and parking areas; supervision by commissioner
All roads, parking areas and driveways on land owned by the State shall be constructed under the supervision of the commissioner, and all improvements to roads, parking areas and driveways already constructed on land owned by the State shall be made under the supervision of the commissioner, who shall prepare all necessary plans and specifications and advertise for bids for the work.

Amended by L.1968, c. 438, s. 1, eff. Feb. 19, 1969.



Section 27:7-54 - Cost Of Work; Payment

27:7-54. Cost of work; payment
All payments for such roads, parking areas and driveways, and improvements to existing roads, parking areas and driveways on lands owned by the State, shall be paid out of appropriations made to the commissioner for that purpose. Nothing in this section or section 27:7-53 of this Title shall be construed to prevent the inmates and employees of any public institution from being employed on repairs and improvements of roads, parking areas and driveways used in connection with the institution.

Amended by L.1968, c. 438, s. 2, eff. Feb. 19, 1969.



Section 27:7-55 - Improved Roads For State Institutions

27:7-55. Improved roads for state institutions
The body having charge of any state institution may construct or improve any portion of a public road lying between an improved road located on the lands of the state, occupied by the institution, and the improved public road nearest to such institution, if and when an appropriation shall be made therefor.



Section 27:7-56 - Jurisdiction Of Commissioner

27:7-56. Jurisdiction of commissioner
The plans and specifications for any such road shall be approved by the state highway commissioner and the road shall be constructed or improved under the direction and supervision of the commissioner as provided by law.



Section 27:7-57 - Use Of Highway Funds For Roads On State Property

27:7-57. Use of highway funds for roads on state property
Any moneys appropriated to the state highway department for construction and maintenance of roads may be expended by it for roads on grounds under the control of the department of institutions and agencies or of the state board of education or for state parkways, or roads in state reservations, or at the state camp at Sea Girt.



Section 27:7-66 - Certified Copy Of Map, Plan Or Report Indicating Proposed Highway; Filing; Contents; Amendments

27:7-66. Certified copy of map, plan or report indicating proposed highway; filing; contents; amendments
Whenever the location of a proposed line of any new State highway shall have been approved by the commissioner, the commissioner may file a certified copy of a map, plan or report indicating such proposed line, the width whereof shall not exceed what is reasonably required in accordance with recognized standards of highway engineering practice, with the county clerk of each county within which the proposed line of said new highway is to be located and with the municipal clerk, planning board and building inspector of each municipality within which said line is located. The commissioner shall accompany such filing with his certification that residents of the municipality in which such filing is made have been afforded adequate opportunity to express any objections that they may have to the proposed location of such highway at a public hearing held at a convenient location for the purpose.

Any map, plan or report filed pursuant to this section may be amended from time to time by filing certified copies of a map, plan or report indicating any changes to be made in the location of proposed lines with the officials and in the manner set forth herein.

L.1968, c. 393, s. 9, eff. Jan. 2, 1969.



Section 27:7-67 - Effect Of Filing Upon Municipal Approving Authority; Recommendation Of Commissioner

27:7-67. Effect of filing upon municipal approving authority; recommendation of commissioner
(a) Whenever a map, plan or report indicating a proposed line of a new State highway, or any amendment thereto, has been filed by the department pursuant to this act, any municipal approving authority, before issuing a building permit or approving a subdivision plat with respect to any lot, tract, or parcel of land which abuts or is located wholly or partially within the proposed line of a new highway shall refer the site plan, application for building permit or subdivision plat to the commissioner for review and recommendation as to the effect of the proposed development or improvement upon the safety, efficiency, utility or natural beauty of the proposed new highway.

A municipal approving authority shall not issue any building permit or approve any subdivision plat without the recommendation of the commissioner until 45 days after such reference shall have elapsed without such recommendation. Within said 45-day period, the commissioner may:

(1) Give notice to the municipal approving authority and to the owner of such lot, tract or parcel of land of probable intention to acquire the whole or any part thereof, and thereupon no further action shall be taken by such approving authority for a further period of 120 days following the receipt of said notice; if within such further 120-day period, the department has not acquired, agreed to acquire, or commenced an action to condemn said property, the municipal approving authority shall be free to act upon the pending application in such manner as may be provided by law.

(2) Give notice to the municipal approving authority and to the owner of such lot, tract or parcel of land of his recommendation that the permit or approval for which application has been made be granted subject to certain modifications specified in said notice. Within 20 days of receiving such notice the municipal approving authority may, with the consent of the applicant, grant such permit or approval in such manner as to incorporate the commissioner's recommended modifications. If no such modified permit or approval is granted within said 20 days, then for a further period of 20 days, commencing either from the expiration of the aforesaid 20-day period or from any earlier date upon which either the municipal approving authority or the applicant shall have notified the commissioner that his recommended modifications will not be accepted, no further action shall be taken upon such application, unless the commissioner shall earlier notify the municipal approving authority and the applicant that he does not intend to initiate any steps toward the acquisition of such lot, tract or parcel of land or any part thereof. But if before the expiration of said second 20-day period the commissioner gives notice to the municipal approving authority and to the owner of such lot, tract or parcel of land of probable intention to acquire the whole or any part thereof, no further action on such application shall be taken by such approving authority for a further period of 120 days following receipt of said notice. If within such further 120-day period the department has not acquired, agreed to acquire or commenced an action to condemn said property, the municipal approving authority shall be free to act upon the pending application in such manner as may be provided by law.

(3) Give notice to the municipal approving authority and to the owner of such lot, tract or parcel of land that he finds no objection to the granting of such permit or approval in the form in which it has been applied for. Upon receipt of such notice the municipal approving authority shall be free to act upon the pending application in such manner as may be provided by law.

(b) Nothing in this act shall be construed to prohibit or limit the authority of any municipal board, body or agency from incorporating a proposed line of any new State highway in the master plan or official map of said municipality and from taking any action with respect thereto as may be authorized by law.

(c) No application for a building permit or subdivision approval shall be subject to the provisions of this subparagraph with respect to any proposed highway location or amendment thereto filed by the commissioner subsequent to the date on which such application was submitted to the municipal approving authority.

L.1968, c. 393, s. 10, eff. Jan. 2, 1969.



Section 27:7-68 - Agreements Between Commissioner And County Or Municipality; Costs

27:7-68. Agreements between commissioner and county or municipality; costs
The commissioner may enter into agreements with any county or municipality or any authority or agency thereof, or with any authority, board, commission or other agency or instrumentality created by any 2 or more units of local government or by the State government or by any interstate compact or agreement to which this State is a party, for the installation, construction, maintenance, repair, renewal and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances or utility facilities owned by such public bodies which are in, on, along, over or under any road over which the department has jurisdiction, where such agreement is required to carry out a transportation project of the department. The department may assume the entire cost incurred under the terms of such agreements.

L.1968, c. 393, s. 11, eff. Jan. 2, 1969.



Section 27:7-72 - Short Title

27:7-72. Short title
This act shall be known and may be cited as the Uniform Transportation Replacement Housing and Relocation Act.

L.1972, c. 47, s. 1, eff. July 1, 1972.



Section 27:7-73 - Relocation Assistance Program

27:7-73. Relocation assistance program
The purpose of this act is to establish a uniform program for the fair and equitable treatment of persons displaced by the acquisition of real property by the Department of Transportation and by local governmental units utilizing funds of the Department of Transportation, State of New Jersey. This program shall comply with the rules and regulations of the Federal Highway Administration and the United States Department of Transportation relating to relocation assistance so as to fully qualify the New Jersey Department of Transportation for federal aid reimbursement under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended, including the Surface Transportation and Uniform Relocation Assistance Act of 1987, Pub.L. 100-17 (23 U.S.C. s.101 et al.), and any successor or supplementary federal law. This program shall be uniform as to (a) relocation payments, (b) advisory assistance, (c) assurance of availability of standard housing and (d) State reimbursement for local relocation payments under State assisted and local programs.

L. 1972, c. 47, s. 2; amended 1989,c.50,s.1.



Section 27:7-74 - Definitions

27:7-74. Definitions
As used in this act:



a. "Agency" means the entity public or private, including the State of New Jersey, Department of Transportation, counties, municipalities, and other public entities utilizing State or federal funds under an aid program administered by the State of New Jersey, Department of Transportation, which is condemning private property for a public purpose under the power of eminent domain. The Department of Transportation may exercise, on behalf of any county, municipality, or other public entity, as the case may be, the powers granted to these entities under P.L. 1972, c. 47 (C. 27:7-72 et seq.) or this 1989 amendatory and supplementary act.

b. "Person" means any individual, partnership, corporation, or association.



c. "Displaced person" means, except as otherwise provided in this section, the following:



(1) A person who moves from real property, or moves his personal property from real property:



(a) as a direct result of a written notice of intent to acquire, or the acquisition of, the real property, in whole or part, for a program or project undertaken by an agency; or

(b) on which the person is a residential tenant or conducts a small business, a farm operation, or a business, as defined in paragraph (4) of subsection d. of this section, as a direct result of rehabilitation, demolition, or such other displacing activity as the agency may prescribe, under a program or project undertaken by the agency after determining that the displacement is permanent; and

(2) Solely for the purposes of subsections a. and b. of section 4 and section 7 of P.L. 1972, c. 47 (C. 27:7-75 and C. 27:7-78), any person who moves from real property or moves his personal property from real property:

(a) as a direct result of a written notice of intent to acquire, or the acquisition of, other real property, in whole or in part, on which the person conducts a business or farm operation, for a program or project undertaken by an agency; or

(b) as a direct result of rehabilitation, demolition, or such other displacing activity as the agency may prescribe, or other real property on which the person conducts a business or a farm operation, under a program undertaken by an agency where the agency determines that such displacement is permanent.

The term "displaced person" does not mean: a person who has been determined, according to criteria established by the commissioner, to be either in unlawful occupancy of the displacement property or to have occupied the property for the purpose of obtaining assistance under this chapter; or in any case in which the agency acquires property for a program or project, any person, other than a person who was an occupant of the property at the time it was acquired, who occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

d. "Business" means any lawful activity, excepting a farm operation, conducted primarily:

(1) For the purchase, sale, lease, and rental of personal and real property and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

(2) For the sale of services to the public;



(3) By a nonprofit organization;



(4) For the purposes of section 4 of this act for assisting in the purchase, sale, resale, manufacturing, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

e. "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

f. "Mortgage" means such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of real property under the laws of the State in which the real property is located, together with credit instruments, if any, secured thereby.

g. "Commissioner" means the Commissioner of Transportation of the State of New Jersey.

h. "Department" means the New Jersey Department of Transportation.



i. "Comparable replacement dwelling" means any dwelling that meets the criteria established by the commissioner in accordance with federal standards with respect to safety, sanitation, size, affordability, functionality, environmental conditions, and location.

j. "Dwelling" means a structure, or portion thereof, which serves primarily as a residence for one or more persons.

L. 1972, c. 47, s. 3; amended 1989,c.50,s.2.



Section 27:7-75 - Payments To Displaced Persons

27:7-75. Payments to displaced persons
a. Whenever a program or project to be undertaken by an agency will result in the displacement of any person, the agency shall provide for the payment to the displaced person of:

(1) Actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property;

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the agency;

(3) Actual reasonable expenses in searching for a replacement business or farm; and

(4) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, in an amount to be determined according to criteria and limits as established by the commissioner in accordance with federal standards.

b. Any displaced person eligible for payments under subsection a. of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of payments authorized by subsection a. of this section may receive an expense and dislocation allowance, which shall be determined according to a schedule established by the commissioner.

c. Any displaced person eligible for payments under subsection a. of this section who is displaced from his place of business or farm operation and who is eligible under criteria established by the commissioner may elect to accept a payment authorized by this subsection in lieu of the payment authorized by subsection a. of this section. Such payment shall consist of a fixed payment in an amount to be determined according to criteria and limits established by the commissioner. A person whose sole business at the displacement dwelling is the rental of such property to others shall not qualify for a payment under this subsection. All criteria and determinations made pursuant to this section shall be in accordance with applicable federal standards.

L. 1972, c. 47, s. 4; amended 1989,c.50,s.3.



Section 27:7-76 - Additional Payments To Homeowners

27:7-76. Additional payments to homeowners
a. In addition to payments otherwise authorized by this act, the agency shall make an additional payment, within limits as established by regulations of the commissioner, in accordance with federal standards, to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for a period as established by regulations of the commissioner, in accordance with federal standards. Such additional payment shall include the following elements:

(1) The amount, if any, which when added to the acquisition cost of the dwelling acquired by the agency, equals the reasonable cost of a comparable replacement dwelling. Determinations required to carry out this paragraph shall be made pursuant to regulations of the commissioner, in accordance with federal standards.

(2) The amount, if any, which will compensate such displaced person for any increased interest costs and other debt service costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the agency was encumbered by a bona fide mortgage which was a valid lien on such dwelling for a period as established by regulations of the commissioner, in accordance with federal standards.

(3) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

b. The additional payment authorized by this section shall be made only to such a displaced person who purchases and occupies a replacement dwelling which is decent, safe, and sanitary, within one year after the date on which the person receives final payment from the displacing agency for the acquired dwelling or the date on which the displacing agency's obligation under section 8 of P.L. 1972, c. 47 (C. 27:7-79) is met, whichever is later, except that the displacing agency may extend the period for good cause. If the period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one year of the extended date.

L. 1972, c. 47, s. 5; amended 1989,c.50,s.4.



Section 27:7-77 - Other Displaced Occupants

27:7-77. Other displaced occupants
a. In addition to amounts otherwise authorized by this act, an agency shall make a payment to or for any person displaced from any dwelling not eligible to receive a payment under section 5 of P.L. 1972, c. 47 (C. 27:7-76), which dwelling was actually lawfully occupied by such displaced person for a period of time and under such circumstances as prescribed by regulations of the commissioner, in accordance with federal standards. Such payment shall be consistent with the computation of amounts, periods of time, and accommodation of income as set forth in those regulations. At the discretion of the agency, a payment under this subsection may be made in periodic installments.

b. Any person eligible for a payment under subsection a. of this section may elect to apply the payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. This person may, at the discretion of the agency, be eligible under this subsection for maximum amounts established, and under conditions specified, by regulations of the commissioner, in accordance with federal standards.

L. 1972, c. 47, s. 6; amended 1989,c.50,s.5.



Section 27:7-78 - Relocation Assistance Advisory Program

27:7-78. Relocation assistance advisory program
a. Whenever the acquisition of real property for a program or project undertaken by the agency will result in displacement, the agency shall provide a relocation assistance advisory program for displaced persons which shall offer the services prescribed herein. If the agency determines that any person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer such person relocation advisory services under such program.

b. Each relocation assistance program required by subsection a. shall include such measures, facilities, or services that are consistent with regulations of the commissioner, in accordance with federal standards.

c. The agency shall coordinate its relocation activities with other federal, State or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services.

d. Notwithstanding subsection c. of section 3 of P.L. 1972, c. 47 (C. 27:7-74), in any case in which an agency acquires property for a program or project, any person who occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the agency.

L. 1972, c. 47, s. 7; amended 1989,c.50,s.6.



Section 27:7-79 - Comparable Replacement Dwelling Assurance

27:7-79. Comparable replacement dwelling assurance
Whenever the acquisition of a dwelling for a program or project undertaken by an agency will result in the displacement of any person on or after the effective date of this section, the agency shall assure that, within a reasonable amount of time, prior to displacement there will be available a comparable replacement dwelling, except that the commissioner may prescribe by regulation situations where such assurances may be waived.

L. 1972, c. 47, s. 8; amended 1989,c.50,s.7.



Section 27:7-80 - Funding For Replacement Dwellings

27:7-80. Funding for replacement dwellings
a. If a project cannot proceed on a timely basis because comparable replacement dwellings are not available, and the agency determines that such dwellings cannot otherwise be made available, the agency may take such action as is necessary or appropriate to provide such housing by use of funds authorized for such project. This shall be done on a case-by-case basis for good cause as determined in accordance with such regulations as the commissioner may issue. The regulations shall be consistent with applicable federal program requirements.

b. No person shall be required to move from his dwelling on account of any program or project undertaken by any agency, unless the agency is satisfied that a comparable replacement dwelling is available to such person.

L. 1972, c. 47, s. 9; amended 1989,c.50,s.8.



Section 27:7-81 - Payment Deemed Not Income, Resources

27:7-81. Payment deemed not income, resources
No payment received by a displaced person under this act shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any State law or for the purposes of the State's corporation tax law, State income tax or other tax laws. Such payment shall not be considered as income or resources of any recipient of public assistance and such payment shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.

L. 1972, c. 47, s. 10; amended 1989,c.50,s.9.



Section 27:7-82 - Coordination With Other Programs

27:7-82. Coordination with other programs
The payments authorized in this act shall not be construed as creating in any condemnation proceeding brought under the power of eminent domain any element of damages not in existence on the effective date of this act and such payments are to be in addition to the just compensation established in the condemnation proceedings but only to the extent that they are not otherwise included within the condemnation award. No payment or assistance shall be required to be made to any person or included as a program or project cost under P.L. 1972, c. 47 (C. 27:7-72 et seq.) if the person receives a payment required by federal or State law, or local ordinance, which is determined to have substantially the same purpose and effect as the payments authorized under this act.

L. 1972, c. 47, s. 11; amended 1989,c.50,s.10.



Section 27:7-83 - Appeal Procedure

27:7-83. Appeal procedure
Any person or business concern aggrieved by any relocation procedure or determination concerning eligibility for relocation payments authorized by this act may appeal such determination to the commissioner or his designated appointee but any such appeal must be filed within 1 year after the date of actual relocation.

L.1972, c. 47, s. 12, eff. July 1, 1972.



Section 27:7-84 - Rules, Regulations

27:7-84. Rules, regulations
a. To carry into effect the provisions of this act and to fully qualify the Department of Transportation for federal aid reimbursement under the Uniform Relocation Assistance and Real Property Acquisitions Policies Act of 1970, as amended, including the Surface Transportation and Uniform Relocation Assistance Act of 1987, Pub.L. 100-17 (23 U.S.C. s.101 et al.), and any successor or supplementary federal law, the commissioner is authorized to make such rules and regulations as he may determine to be necessary to assure (1) that the payments and assistance authorized by this act shall be fair and reasonable and as uniform as practicable; (2) a displaced person who makes proper application for a payment authorized for such person by this act shall be paid promptly after a move or in hardship cases, be paid in advance; and (3) that any person aggrieved by a determination as to eligibility for a payment authorized by this act, or the amount of the payment, may have his application reviewed by the commissioner or his designated appointee.

b. The commissioner may make such other rules and regulations consistent with the provisions of this act as he deems necessary or appropriate to carry out this act.

c. The commissioner, to achieve a uniform administration of related federal and State laws, may adopt all or any part of applicable federal law, rules and regulations.

d. Insofar as is consistent with other provisions of this act, the commissioner shall adopt the same standards, rules and regulations with regard to relocation assistance and relocation payments for all transportation projects whether or not such transportation projects are subject to standards, rules and regulations of relocation assistance and relocation payments required by the Federal Highway Administration or the United States Department of Transportation as a condition of receiving federal aid funds.

L. 1972, c. 47, s. 13; amended 1989,c.50,s.11.



Section 27:7-85 - Federal Aid Assistance, Additional Action To Qualify Department

27:7-85. Federal aid assistance, additional action to qualify department
The commissioner is further authorized within the limits of funds and appropriations to take such additional action as may be required to fully qualify the department for any financial Federal aid assistance available for carrying out the purposes of this act.

L.1972, c. 47, s. 14, eff. July 1, 1972.



Section 27:7-86 - Appropriations

27:7-86. Appropriations
There shall be made available from the funds appropriated to the Department of Transportation the sum of $100,000.00 for purposes of enabling the Right-of-Way Division to implement the provisions of this act.

L.1972, c. 47, s. 15, eff. July 1, 1972.



Section 27:7-87 - Severability

27:7-87. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act in the application of such provision to persons or circumstances other than those to which is held invalid shall not be affected thereby.

L.1972, c. 47, s. 16, eff. July 1, 1972.



Section 27:7-88 - Repeals

27:7-88. Repeals
Sections 1, 2, 3, 4, 5, 6, 7, 8, 12, 13, 14 and 16 of P.L.1968, c. 393 are repealed, and all acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1972, c. 47, s. 17, eff. July 1, 1972.



Section 27:7-89 - Short Title

27:7-89. Short title
Sections 1 through 10, inclusive, and sections 27, 28, 30, 31 and 32 of this act shall be known and may be cited as the "State Highway Access Management Act."

L. 1989, c. 32, s. 1.



Section 27:7-90 - Findings, Declarations

27:7-90. Findings, declarations
The Legislature finds and declares that:

a. The purpose of the State highway system is to serve as a network of principal arterial routes for the safe and efficient movement of people and goods in the major travel corridors of the State.

b. The existing State highways which comprise the State highway system were constructed at great public expense and constitute irreplaceable public assets.

c. The State has a public trust responsibility to manage and maintain effectively each highway within the State highway system to preserve its functional integrity and public purpose for the present and future generations.

d. Land development activities and unrestricted access to State highways can impair the purpose of the State highway system and damage the public investment in that system.

e. Every owner of property which abuts a public road has a right of reasonable access to the general system of streets and highways in the State, but not to a particular means of access. The right of access is subject to regulation for the purpose of protecting the public health, safety and welfare.

f. Governmental entities through regulation may not eliminate all access to the general system of streets and highways without providing just compensation.

g. The access rights of an owner of property abutting a State highway must be held subordinate to the public's right and interest in a safe and efficient highway.

h. It is desirable for the Department of Transportation to establish through regulation a system of access management which will protect the functional integrity of the State highway system and the public investment in that system.

i. Areas characterized by extensive commercial activity oriented toward and dependent upon a State highway should not be classified by reason of that level of activity as urban environments for access management purposes, and where an area is also characterized by excessive driveway openings, excessive traffic congestion, excessive accident rates, or undesirably low average rates of speed the Department of Transportation should manage the State highway within the area to mitigate these nuisances.

j. The Department of Transportation should, in implementing an access management program, avoid undue burdens on property owners and should, where feasible, incorporate mitigation measures into comprehensive highway improvement programs.

k. Improved access management is beneficial for streets and highways of every functional classification, and a statutory plan providing for improved management should enable counties and municipalities to take full advantage of its provisions.

L. 1989, c. 32, s. 2.



Section 27:7-91 - Access Code

27:7-91. Access code
a. The Commissioner of Transportation shall, within one year of the effective date of this amendatory and supplementary act, adopt as a regulation under the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), a State highway access management code (hereinafter, "access code") providing for the regulation of access to State highways. The commissioner shall hold at least five public hearings in various locations throughout the State to receive public comment on the proposed access code, and shall give notice of these hearings at least 15 days in advance thereof in newspapers having general circulation in the localities in which the hearings are to be held. At one of these hearings the members of the Senate Transportation and Communications Committee, or its successor, and at another hearing the members of the Assembly Transportation and Communications Committee, or its successor, shall be invited to sit with the commissioner and participate in the public hearing. In each case the commissioner shall preside at the hearing and it shall be the commissioner's duty to give reasonable notice to the members of the appropriate committee of the time and place of the holding of the hearing. Prior to the holding of the public hearings the commissioner shall submit the draft access code to the advisory committee established pursuant to subsection i. of this section for its comments and recommendations. The advisory committee shall also be afforded the opportunity to provide additional comments and recommendations following the completion of these hearings and before the access code is proposed for adoption under the provisions of the "Administrative Procedure Act."

The Senate Transportation and Communications Committee, or its successor, and the Assembly Transportation and Communications Committee, or its successor, shall also be notified by the commissioner of the provisions of the access code at the time it is proposed for adoption under the provisions of the "Administrative Procedure Act." In addition, following the adoption of the access code, the commissioner shall notify the Senate Transportation and Communications Committee, or its successor, and the Assembly Transportation and Communications Committee, or its successor, of any proposed revisions to the access code at the time these revisions are proposed for adoption under the provisions of the "Administrative Procedure Act."

b. The access code shall establish a general classification system for the State highway system. The classification system shall be based upon the following criteria: (1) the function that segments of State highway serve and are planned to serve within the State highway system and within the general system of streets and highways, (2) the environment within which highways are located, including but not limited to urban and rural environments, (3) the appropriate and desirable balance between facilitating safe and convenient movement of through traffic and providing direct access to abutting property, and (4) the desirable rate of speed and the degree to which through traffic should be protected from major variations in speed. Each State highway segment shall have its classification identified in the access code.

c. For each highway classification identified, the access code shall establish standards for:



(1) The geometric design of driveways and of intersections and interchanges with other streets and highways, (2) the desirability of constructing driveways and interchanges with grade separations, and (3) minimum and desirable spacing of driveways and intersections and interchanges.

The access code also shall set forth alternative design standards for each highway classification which, combined with limits on vehicular use, can be applied to lots which were in existence prior to the adoption of the access code and which cannot meet the standards of the access code.

d. The access code shall set forth administrative procedures for the issuance of access permits. The code shall include a provision providing for a period of time for the renewal, issuance, modification or denial of these permits, not to exceed 200 days from the date of receipt of the completed application for a major access permit and not to exceed 45 days from the date of receipt of the completed application for a minor access permit.

e. The access code shall contain standards suitable for adoption by counties and municipalities for the management of access to streets and highways under their jurisdiction.

f. The commissioner may adopt, as supplements to the access code, site-specific access plans for individual segments of a State highway. Any access plan adopted in accordance with this subsection shall be developed jointly by the Department of Transportation and the municipality in which the highway segment is located and, where a county road intersects the State highway, by the county in which the State highway segment is located. Prior to incorporating a site-specific access plan into the access code, the commissioner shall determine: (1) that the access plan conditions have been incorporated into the master plan and development ordinances of the municipality, (2) that the access plan complies with or exceeds the standards established in the access code, and (3) that an appropriate means of access has been identified for every lot currently having frontage on the highway segment.

g. The access code shall include provision under which any person may submit to the commissioner, in writing, a request for a change in the classification of a specified segment of State highway. This provision shall also require the commissioner to notify affected counties and municipalities of such a request, require the commissioner to respond in writing to the request within a specified time, specify what data, evidence, information, comments, or arguments the commissioner is to consider in evaluating the request, and affirm that any request made by any person is in addition to, and not in lieu of, any other administrative or other remedy that person may have under the "Administrative Procedure Act" or any other law.

h. The access code may require financial contributions toward the cost of constructing public improvements of streets and highways but no permit applicant shall be required to contribute an amount that exceeds his fair share of the costs of off-site improvements that have a rational nexus with the proposed development on the property for which the permit is requested. The "fair share" shall be based upon the added traffic growth attributable to the development.

i. There is established in the Department of Transportation an Access Code Advisory Committee which shall consist of 11 members, three of whom shall be appointed by the Governor upon recommendation of the President of the Senate, no more than two of whom shall be of the same political party; three of whom shall be appointed by the Governor upon recommendation of the Speaker of the General Assembly, no more than two of whom shall be of the same political party; and five of whom shall be appointed by the Governor from among the following: one shall be a traffic engineer, one shall be a developer engaged substantially in residential construction, one shall be a developer engaged substantially in commercial, industrial or office building construction, one shall represent the State Chamber of Commerce, and one shall represent the New Jersey Business and Industry Association. Of the 11 members no more than two shall be developers or represent the interests of developers. The chairman of the committee shall be appointed by the Governor from among the members of the committee. It shall be the duty of the committee to make comments and recommendations on the access code as provided in subsection a. of this section, which shall include analysis of methods and procedures to assure the timely and equitable consideration and processing by the department of access permit requests, and to otherwise consult with and advise the commissioner on the code. The members of the committee shall not receive compensation for their services as members of the committee. Each member shall be reimbursed by the department for his actual expenses necessarily incurred in attending meetings of the committee. The committee shall be dissolved on the 30th day following the adoption of the access code.

L. 1989, c. 32, s. 3.



Section 27:7-92 - Access Permit

27:7-92. Access permit
a. Any person seeking to construct or open a driveway or public street or highway entering into a State highway shall first obtain an access permit from the commissioner.

b. Every access permit, including street opening permits, in effect on the effective date of this amendatory and supplementary act shall remain valid and effective until revoked or replaced.

c. Every State highway intersection with a driveway or public street or highway in existence prior to January 1, 1970 shall be assumed to have been constructed in accordance with an access permit, even if no permit was issued.

d. Access permits issued under this amendatory and supplementary act may contain whatever terms and conditions the commissioner finds necessary and convenient for effectuating the purposes of this amendatory and supplementary act, including but not limited to, the condition that a permit shall expire when the use of the property served by the access permit changes resulting in a significant increase in traffic or is expanded. Any increase in traffic that adds the greater of 100 movements during the peak hour, or 10 percent of the previously anticipated daily movements shall be considered significant. For projects for which a completed application has been made to the department for an access permit and which have received preliminary site plan approval or subdivision approval from the municipal approval authority pursuant to "The Municipal Land Use Law," P.L. 1975, c. 291 (C. 40:55D-1 et seq.), as of the date of the adoption of the access code, permit applications for that project shall be reviewed and approved according to the permit requirements in effect immediately prior to that date.

e. Any person constructing, maintaining or opening a driveway or public street or highway entering into a State highway, except as authorized by law, is subject to a civil penalty of $100. Each day in which an unauthorized driveway or public street or highway entering into a State highway is open, following written notice from the commissioner that the driveway or public street or highway is not authorized by law, is a separate violation. The commissioner may, in addition to or in conjunction with initiating a civil action for collection of this penalty, initiate an action in the Chancery Division of the Superior Court for injunctive relief.

L. 1989, c. 32, s. 4.



Section 27:7-93 - Nonconforming Lot Access Permit

27:7-93. Nonconforming lot access permit
The commissioner shall issue a nonconforming lot access permit for a property a. on his own motion or b. after finding that: (1) the property otherwise would not be eligible for an access permit under the access code because of insufficient frontage or other reason; (2) the lot on which the property is located was in existence prior to adoption of the access code; and (3) denial of an access permit would leave the property without reasonable access to the general system of streets and highways. Every nonconforming lot access permit shall specify limits on the maximum permissible vehicular use of any driveway constructed or operated under that permit.

L. 1989, c. 32, s. 5.



Section 27:7-94 - Revocation Of Permit; Alternative Access

27:7-94. Revocation of permit; alternative access
a. The commissioner may, upon written notice and hearing, revoke an access permit after determining that alternative access is available which meets the standards provided in subsection c. of this section for the property served by the access permit and that the revocation would be consistent with the purposes of this amendatory and supplementary act.

b. The commissioner shall provide to the affected property owner and lessee or lessees, at least 90 days prior to the hearing, a plan depicting how such alternative access shall be obtained after revocation of the current permit, and the improvements which will be provided by the department to secure the alternative means of access. A copy of the plan shall also be filed with the municipal clerk and the planning board secretary of the municipality.

c. For the purposes of this section, alternative access shall be assumed to exist if the property owner enjoys reasonable access to the general system of streets and highways in the State and in addition, in the case of the following classes of property, the applicable following condition is met:

(1) For property zoned or used for commercial purposes, access onto any parallel or perpendicular street, highway, easement, service road or common driveway, which is of sufficient design to support commercial traffic to the business or use, and is so situated that motorists will have a convenient, direct, and well-marked means of both reaching the business or use and returning to the highway. For the purposes of this subsection, "property used for commercial purposes" shall include, but not be limited to, property used for wholesale facilities, retail facilities, service establishments or office or research buildings, and property used for residential purposes consisting of developments in excess of four residential units per acre with a total acreage of 25 or more acres.

(2) For property zoned or used for industrial purposes, access onto any improved public street, highway or access road or an easement across an industrial access road, provided that the street, highway or access road is of sufficient design to support necessary truck and employee access as required by the industry.

(3) For property zoned or used for residential or agricultural purposes, except as provided in paragraph (1) of this subsection, access onto any improved public street or highway.

If a property is used for a purpose other than that for which it is zoned, the property shall be classified in accordance with the higher use.

If the use or zoning of a property changes, the owner may apply for a new access permit pursuant to section 4 of this amendatory and supplementary act, which permit may not be unreasonably withheld.

d. When the commissioner revokes an access permit pursuant to this section, the commissioner shall be responsible for providing all necessary assistance to the property owner in establishing the alternative access, which shall include the funding of any such improvements by the department. Until the alternative access is completed and available for use, the permit shall not be revoked. The commissioner shall also erect on the State highway and on connecting local highways suitable signs directing motorists to the new access location. The commissioner may enter into agreements with property owners for phased development and provisions of this subsection shall not supersede any such agreements.

As provided in this subsection, necessary assistance shall include but not be limited to the costs and expenses of relocation and removal associated with engineering, installation of access drives in a new location or locations, removal of old drives, on-site circulation improvements to accommodate changes in access drives, landscaping, replacement of directional and identifying signs and the cost of any lands, or any rights or interests in lands, and any other right required to accomplish the relocation or removal.

L. 1989, c. 32, s. 6.



Section 27:7-95 - Expansion, Change In Use

27:7-95. Expansion, change in use
a. Any property owner who expands or changes the use of property subject to an access permit issued before the effective date of this amendatory and supplementary act shall be required to file an application for a new access permit if the expansion or change in the use will result in a significant increase in traffic. Any increase in traffic that adds the greater of 100 movements during the peak hour, or 10 percent of the previously anticipated daily movements shall be considered significant. Any such property owner who has not been granted such a new access permit shall be subject to enforcement in accordance with subsection e. of section 4 of this amendatory and supplementary act.

b. When the commissioner either denies an application for an access permit in accordance with section 4 or 5 of this amendatory and supplementary act because alternative access is available, or revokes an existing permit in accordance with section 6 of this amendatory and supplementary act because alternative access is available, the decision of the commissioner as to the appropriate location for an access driveway shall be final, the action of any municipal or county body to the contrary notwithstanding.

Any subsequent county or municipal review of the development which may be required shall abide by the commissioner's decision on this matter. The county or municipality may require additions or changes in the design of the development in accordance with any applicable provisions of its development review ordinances; provided that such additional requirements do not conflict with the commissioner's decision.

L. 1989, c. 32, s. 7.



Section 27:7-96 - New Subdivisions

27:7-96. New subdivisions
After adoption of the access code, as provided by section 3 of this amendatory and supplementary act, no property abutting a State highway shall be subdivided in a manner which would create additional lots abutting that highway unless all the abutting lots so created are in accord with the standards established in the access code.

L. 1989, c. 32, s. 8.



Section 27:7-97 - Provision Of Alternative Access

27:7-97. Provision of alternative access
The Commissioner of Transportation and every county and municipality may build new roads or acquire access easements to provide alternative access to existing developed lots which have no other means of access except to a State highway.

L. 1989, c. 32, s. 9.



Section 27:7-98 - Acquisition Of Right Of Access

27:7-98. Acquisition of right of access
In addition to any powers granted to him under this amendatory and supplementary act or any other provision of law, the commissioner may acquire, by purchase or condemnation, any right of access to any highway upon a determination that the public health, safety and welfare require it.

L. 1989, c. 32, s. 10.



Section 27:7A-1 - Definitions

27:7A-1. Definitions
a. As used in this act:



"Limited access highway" means a highway especially designed for through traffic over which abutters have no easement or right of light, air or direct access, by reason of the fact that their property abuts upon such way;

"Commissioner" means the Commissioner of Transportation.



b. The definitions in this section shall not be construed as restricting the ability of the commissioner to provide for the design of any State highway or element thereof, according to design standards in conformity with accepted engineering practice as determined by the commissioner.

c. The term "freeway" or "parkway," as used in any law which went into effect before the effective date of P.L. 1989, c. 32 (C. 27:7-89 et seq.), which designates any State highway as a "freeway" or "parkway" shall be construed to mean a "limited access highway" as defined in subsection a. of this section.

L. 1945, c. 83, s. 1; amended 1948,c.461,s.2, 1989, c. 32, s. 14.



Section 27:7A-2 - Limited Access Highway

27:7A-2. Limited access highway
a. The commissioner shall construct every State highway, or portion thereof, located on new alignment as a limited access highway unless he shall determine that the public interest requires otherwise.

b. When the commissioner or the governing body of a county constructs a limited access highway, the commissioner or governing body shall have authority to arrange with landowners, at the time of purchase of the rights-of-way for such highway or portion thereof, for the control of public or private access or for complete exclusion of direct access of abutters to the highway right-of-way. Such arrangements shall be made part of the purchase contract. In the event that no agreement can be reached between the parties, the commissioner or the governing body of the county shall have the power to acquire said rights of access by condemnation.

c. No right of access exists to a highway constructed on new alignment unless the construction of the highway results in the creation of a remainder parcel of property which has no access to a public street or highway. Arrangements made with landowners for exclusion of direct access by the commissioner, or by the governing body of a county under subsection b. of this section, shall not be subject to compensation unless it is determined that the construction of the highway has had the effect of eliminating all reasonable access to the system of streets and highways from the remainder parcel of land.

L. 1945, c. 83, s. 2; amended 1989, c. 32, s. 15.



Section 27:7A-3 - Necessary Property

27:7A-3. Necessary property
a. Property needed for any limited access highway is declared to be all those lands or interests therein required for the traveled way together with those lands or interests therein necessary or desirable for service, maintenance and protection of the present and future use of the highway, including those lands or interests therein necessary or desirable in connection with grade separations, connecting roadways at an intersection with another main highway, land between roadways, occasional parking areas, treatment of borders and landscape areas, recreational facilities, parallel service roads and railroad crossing eliminations or relocations, and for those areas referred to in section 8 of this act.

b. Except as provided in subsection c. of this section, the commissioner, with respect to limited access highways under his jurisdiction, and the governing body of a county, with respect to limited access highways under its jurisdiction, shall permit access only from infrequently spaced intersections with public streets and highways. Intersections shall be especially designed to minimize interference with through traffic and shall be located in a manner which facilitates regional access to the highway.

c. The commissioner, or the governing body of the county, as appropriate, may allow construction or continuation of driveway access to a remote or isolated facility owned or operated by a governmental agency or authority or by a public utility or to an agricultural building or land, if the commissioner or governing body determines that the use of the driveway would be infrequent and would not pose a hazard or inconvenience to the public and that the creation or continuation of the driveway would not be in conflict with the purposes of P.L. 1989, c. 32 (C. 27:7-89 et seq.). No driveway access shall be provided to a facility which consists of an establishment providing employment to more than five persons.

L. 1945, c. 83, s. 3; amended 1948,c.461,s.3, 1989, c. 32, s. 16.



Section 27:7A-4.1 - Acquisition Of Entire Parcel

27:7A-4.1. Acquisition of entire parcel
In connection with the acquisition of property or property rights for any limited access highway or portion thereof, the commissioner, with respect to limited access highways under his jurisdiction, and the governing body of a county, with respect to limited access highways under its jurisdiction, may, in his or its discretion, acquire by gift, devise, purchase or condemnation, an entire lot, block or tract of land, if, by so doing, the interests of the public will be best served even though said entire lot, block or tract is not needed for transportation purposes, but only if the portion not needed for transportation purposes is landlocked or is so situated that the cost to the State will be practically equivalent to the total value of the whole parcel of land. For purposes of this section, "transportation purposes" means all uses of property which are, in the judgment of the commissioner, useful or beneficial in promoting an efficient, integrated, and balanced transportation system.

L. 1952, c. 21, s. 1; amended 1989, c. 32, s. 17.



Section 27:7A-5 - Existing State Highways

27:7A-5. Existing State highways
The commissioner may, by order and after public hearing, designate any existing State highway, or portion thereof, a limited access highway and thereafter shall have the authority to acquire, either by purchase or condemnation, such property rights, easements and access rights as may be necessary to make such existing highway or portion thereof a limited access highway.

L. 1945, c. 83, s. 5; amended 1989, c. 32, s. 18.



Section 27:7A-6 - Restricted Use

27:7A-6. Restricted use
The commissioner, with respect to limited access highways under his jurisdiction, and the governing body of a county, with respect to limited access highways under its jurisdiction, shall have the authority to restrict the use of roadways in limited access highways to passenger motor vehicles, to prohibit the use of any roadway in limited access highways by certain classes of vehicles or by pedestrians, bicycles or other nonmotorized traffic or by any person operating a motorized bicycle or motorcycle and to make such other regulations as may be proper or necessary to carry out the provisions of this act; provided, however, if any highway or any portion or portions thereof over which autobuses lawfully operate is designated a limited access highway, or a part of a limited access highway, no such restriction or regulation shall prevent the use by autobuses, in accordance with other laws applicable thereto, of such portion or portions of such limited access highway as include such highway or portion or portions thereof, or of such portion or portions of such limited access highway as shall be necessary to provide ingress and egress for such autobuses in connection with such use.

L. 1945, c. 83, s. 6; amended 1989, c. 32, s. 19.



Section 27:7A-8 - Service Facility Sales, Leases

27:7A-8. Service facility sales, leases
No commercial enterprises or activities shall be conducted by the commissioner or any other agency of the State within or on the property acquired for or in connection with a limited access highway, as defined in this act, nor shall such commercial enterprises or activities be authorized except as hereinafter provided but nothing herein shall prevent the operation, in the manner provided by law, of autobuses within or on the property used for or designated as a limited access highway as defined in this act.

The commissioner, in order to permit the establishment of adequate fuel or other service facilities by private owners or their lessees, for the users of a limited access highway, may acquire suitable areas for such facilities even though such areas are not needed for the right-of-way proper and, in the manner hereinafter provided, shall sell or lease as lessor such portions thereof as in his judgment the public interest shall then require. Such sales and leases shall be made under the following terms and conditions:

a. Each purchaser and lessee shall be a person who has been continuously a resident of this State for a period of at least two years immediately preceding such sale.

b. Subject to the conditions and restrictions imposed by this act, the premises shall be sold or leased at public sale to the highest responsible bidder.

c. The commissioner shall have the right to incorporate in any deed conveying premises so sold covenants running with the land requiring the purchasers, their grantees, and successors (1) to erect and maintain any buildings thereon in conformity with specified exterior design, (2) to provide services reasonably required by the users of the limited access highway subject to usual sanitary and health standards, and (3) to conduct no business other than that for which the property was originally sold, without the written consent of the commissioner.

d. Such premises shall not be sold or leased to a person who owns, directly or indirectly, or holds under lease any premises in the same service area on the same side of a limited access highway purchased or leased for a similar purpose.

e. In acquiring areas for the purposes aforesaid and in subdividing such areas into smaller premises for sale to the purchasers thereof, the commissioner shall provide a sufficient number of separate premises to encourage free and open competition among all suppliers of each service involved who desire to purchase or lease premises for the furnishing of such services along each limited access highway, subject to any restrictions hereinabove stated.

f. The commissioner shall provide access roads from the limited access highway to the service areas, the location of which shall be indicated to users of the limited access highway by appropriate signs, the style, size, and specifications of which shall be determined by the commissioner.

g. Each purchaser or lessee of such premises may arrange to have the services for which such premises were sold or leased performed through lessees or sublessees or other third persons; provided that such purchasers or lessees shall remain liable for failure to comply with the covenants contained in the deed affecting such premises.

For the purpose of this section, "person" shall include any individual and those related to him by blood, marriage or adoption, and partnerships and corporations and all individuals affiliated therewith through ownership or control, directly or indirectly, of more than fifty per centum (50%) of any outstanding corporate stock.

L. 1945, c. 83, s. 8; amended 1948,c.461,s.5, 1989, c. 32, s. 20.



Section 27:7A-9 - Additional Powers

27:7A-9. Additional powers
The powers contained in this act are in addition to all the powers that the commissioner has at the time this act becomes effective and in addition to the powers granted to him by the "State Highway Access Management Act," P.L. 1989, c. 32 (C. 27:7-89 et seq.), and any limitation herein contained shall be interpreted as applying only to limited access highways created under this act.

L. 1945, c. 83, s. 9; amended 1989, c. 32, s. 21.



Section 27:7A-10 - Designation As Freeways Of Routes Included In National System Of Interstate Highways

27:7A-10. Designation as freeways of routes included in national system of interstate highways
The State Highway Commissioner may designate as freeways, in accordance with chapter 83, Public Laws of 1945, routes in the State approved by the United States Department of Commerce, Bureau of Public Roads, as a part of the interstate highway system in the National System of Interstate Highways, dated September 15, 1955.

L.1956, c. 153, p. 623, s. 1.



Section 27:8-1 - Contracts Between State And Federal Government; Other Parties

27:8-1. Contracts between state and federal government; other parties
The commissioner may apply to and contract with the United States government or any official thereof for aid in road work, and with the governing bodies of counties and other subdivisions of the state for doing such work with the aid of the state and federal governments. Such governing bodies may enter into such contracts and raise funds to meet their share of the cost in the manner provided by law for raising money for the construction, improvement and maintenance of roads.



Section 27:8-2 - Use Of Funds

27:8-2. Use of funds
The commissioner may undertake to receive and apply any money received from the federal government for road work to any work he shall have authority to do.



Section 27:8-3 - Division Of Cost

27:8-3. Division of cost
All work done with federal aid shall be done and paid for as provided by law, except as to the division of cost. The balance of the cost, after deducting the amount received or to be received as federal aid, shall be divided between the state and any governing body or bodies taking part therein in such manner as may be agreed between the commissioner and such body or bodies, but the state's share shall in no case exceed fifty per cent of such balance.



Section 27:8-4 - Incurring Liability; Limitation

27:8-4. Incurring liability; limitation
The commissioner shall not incur any liability or otherwise commit the state to an expenditure in excess of the unrequisitioned balances of any funds at his disposal, available for road work, but after delivery of the contract from any governing body under this chapter the amount to be paid by that governing body shall be considered as an addition to such unrequisitioned balances in ascertaining the available means to secure aid from said government.



Section 27:8-5 - Moneys Kept Separate

27:8-5. Moneys kept separate
Moneys received in accordance with the provision of a contract under this chapter shall be kept as a separate fund to be used only for the purpose for which it was received.



Section 27:8-6 - Commissioner Authorized To Accept Federal Funds; Expenditure

27:8-6. Commissioner authorized to accept federal funds; expenditure
The commissioner may accept any funds allocated or granted to this state for expenditure by the department under the provisions of the national industrial recovery act or the emergency relief appropriation act of 1935 for the cost of highway or bridge construction, including the elimination of hazards to highway traffic, such as the separation of grades at railroad crossings, the reconstruction of existing railroad grade crossing structures, the relocation of highways to eliminate railroad crossings, the widening of narrow bridges and roadways, the building of foot paths, the replacement of unsafe bridges, the construction of routes to avoid congested areas, the construction of facilities to improve accessibility and the free flow of traffic, and the cost of any other construction that will provide safer traffic facilities or definitely eliminate existing hazards to pedestrian or vehicular traffic whether such highways, bridges or hazards are part of the state highway system or otherwise, and expend the same in the manner required by the provisions of the national industrial recovery act or the federal emergency relief appropriation act of 1935, and do all work and make all contracts and agreements required for such purposes.



Section 27:9-1 - Construction Of State Highway Routes By Counties; Consent Required

27:9-1. Construction of state highway routes by counties; consent required
The board of chosen freeholders of any county in which a state highway route has or shall have been laid out by the state highway commissioner may, with the consent of the commissioner, construct and improve the whole or any part of the highway within the county.

The construction and improvement shall be in accordance with plans and specifications submitted by the board of chosen freeholders and approved by the commissioner, and shall be conducted by the board of chosen freeholders at all times subject to the inspection of the commissioner.

A contract for the construction or improvement of a highway made by a county under this section and sections 27:9-2 to 27:9-5 of this title shall not be effective until approved by the commissioner both as to character and cost of work and materials, and shall provide that no payment shall be made thereunder to any contractor except on the certificate of the county engineer, countersigned by the state highway engineer, certifying that the work for which payment is claimed has been done in all respects in accordance with the contract and with the plans and specifications.



Section 27:9-2 - County Obligations Issued

27:9-2. County obligations issued
The board of chosen freeholders may provide and raise money for the purposes set forth in section 27:9-1 of this title, by issuing notes or bonds under the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).

The obligations issued pursuant to this section and renewals thereof shall be made under the provisions and limitations of section 40:1-8 of the title Municipalities and Counties.



Section 27:9-3 - Road Taken Over As State Highway; County Reimbursed

27:9-3. Road taken over as state highway; county reimbursed
When the commissioner has or shall have approved a contract made in accordance with section 27:9-1 of this title and the payments thereunder, he shall within six years after the date of such approval, if funds be on hand available for the purpose, take over the highway so constructed by a county in accordance with the terms of sections 27:9-1 to 27:9-5 of this title and pay to the county the actual cost of the construction thereof. The sum so paid, or such part thereof as may be necessary, shall be used for the purpose of retiring any bonds or other obligations issued for the purpose of raising funds for the construction of the road.

No road constructed by a county under said sections 27:9-1 to 27:9-5 shall be taken over and paid for by the commissioner unless the state highway engineer shall certify to the commissioner that the road has been constructed in all respects in accordance with the plans and specifications approved by the commissioner, but the commissioner may, if funds be available and have been set aside for the purpose of reimbursing a county for the construction and improvement of a highway made by a county under said sections, pay to the county the amount already expended if the state highway engineer shall certify to the commissioner that the work has been done in accordance with the plans and specifications approved by the commissioner to the value of the amount requested.



Section 27:9-4 - Refunding Indebtedness If Highway Not Taken Over

27:9-4. Refunding indebtedness if highway not taken over
If the commissioner does not take over the highway in the manner prescribed in section 27:9-3 of this title within six years after the authorization of the appropriation for its construction and improvement, the county shall refund the indebtedness incurred pursuant to section 27:9-2 of this title by the issuance of bonds under the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.), none of which shall mature at a date later than the period set forth in section 40:1-34, of the title Municipalities and Counties, counting from the time of the authorization of the appropriation for the construction and improvement.



Section 27:9-5 - Paving State Highways By Counties; Consent; Reimbursement

27:9-5. Paving state highways by counties; consent; reimbursement
When a road laid out as part of the state highway system has or shall have been taken over by the commissioner as a state highway but has not yet been paved, the board of chosen freeholders of the county in which the road is situate may by resolution request the permission of the commissioner to pave it. If the commissioner concurs in the resolution the county may provide and pay for the work in the manner provided by sections 27:9-1 to 27:9-3 of this title for the improvement by counties of parts of state highway routes that have not been taken over by the commissioner.

Counties proceeding under this section shall finance such improvements in the manner provided by said sections 27:9-1 to 27:9-3. The commissioner may designate a year in which the county shall be reimbursed for such work.



Section 27:9-6 - Reimbursement Of County For Interest Charges

27:9-6. Reimbursement of county for interest charges
When a state highway, or portion thereof, has been or shall be improved or reconstructed by the board of chosen freeholders of a county under an agreement with the commissioner, and the commissioner has agreed or shall agree to reimburse the county for the cost of the construction or improvement of such highway, or portion thereof, from state funds, the commissioner shall also agree to pay and the proper state agency shall pay to the board of chosen freeholders, in addition to the cost of the improvement or reconstruction, the actual amount of interest paid by the board for any money raised or borrowed by it for the purpose of making the improvement or construction. The interest shall be considered as part of the construction cost of the road or highway.

This section shall apply to all roads constructed or to be constructed under chapter 6 (s. 27:6-1 et seq.) and chapter 7 (s. 27:7-1 et seq.) of this title, and shall apply to any agreement relative to the construction thereof and the payment therefor entered into between the commissioner and any board of chosen freeholders, or to any contract which may hereafter be made between the commissioner and any board of chosen freeholders.



Section 27:9-7 - Agreement For Work On State Highways; Payment Of County's Share

27:9-7. Agreement for work on state highways; payment of county's share
A county may enter into a written agreement with the commissioner to share in the cost of the construction, repair and maintenance of a state highway or a portion thereof, or any highway that may hereafter become a state highway or a portion thereof, and all work incident thereto, as the word "work" is defined in section 27:7-1 of this title. The county may raise its proportionate share of the cost in accordance with the provisions of law providing for road improvement or maintenance.

Upon the approval by the commissioner of the certificate of the inspector and engineer in charge of the work that it has been satisfactorily completed, in whole or in part, according to the contract, drawings and specifications, the disbursing officer of the county shall pay its share of the whole or partial cost according to the terms of the agreement, to the state treasurer to the credit of the commissioner.



Section 27:9-8 - County Bonds For Highway Improvements; Law Applicable

27:9-8. County bonds for highway improvements; law applicable
A county may borrow money and issue bonds for the improvement, betterment, reconstruction or resurfacing of portions of the state highway system located in the county. The bonds shall be issued in the manner and subject to the limitations prescribed by article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 27:9-9 - Agreement Between County And State; Use Of Proceeds; Reimbursement

27:9-9. Agreement between county and state; use of proceeds; reimbursement
No bonds shall be issued by a county under sections 27:9-8 to 27:9-12 of this title unless and until the board of chosen freeholders thereof shall have previously entered into an agreement on behalf of the county with the state highway commissioner whereby the commissioner shall have agreed to reimburse, and to repay to the county a sum equal to the principal and interest of the bonds, which sum shall be paid in installments to be fixed in the agreement, and whereby the board of chosen freeholders shall have agreed to pay to the commissioner the sum or sums raised by the issuance of those bonds, after deducting the expense of issuance.

Any sum so paid to the commissioner pursuant to any such agreement shall be expended solely for the purpose of improving, bettering, reconstructing or resurfacing portions of the state highway system located within the county, as provided in the agreement.



Section 27:9-10 - Contribution By County; Reimbursement

27:9-10. Contribution by county; reimbursement
The state highway commissioner may accept from any such county any sum raised by the issuance of bonds pursuant to sections 27:9-8 to 27:9-12 of this title, and expend such sums for the improvement, betterment, reconstruction or resurfacing of portions of the state highway system located in the county issuing the bonds, and agree to reimburse and repay to such county a sum equal to the principal and interest of such bonds in installments to be fixed in the agreement, from revenues appropriated to the use of the commissioner.



Section 27:9-11 - Maturity Of Bonds Arranged

27:9-11. Maturity of bonds arranged
In fixing the time or times of maturity of the principal of any such bonds, the board of chosen freeholders shall consider the amounts to be received each year by way of reimbursement and shall endeavor to arrange the times of maturity of the principal so that the levy of a tax will not be necessary in order to pay either the principal or interest of the bonds.



Section 27:9-12 - Powers Deemed Additional; Construction

27:9-12. Powers deemed additional; construction
The powers granted by sections 27:9-8 to 27:9-11 of this title, are in addition to and not in substitution for the powers granted by existing statutes, and are not subject to any limitation or restriction prescribed by any such statutes, except as may be expressly provided by said sections.

The obligation of the commissioner to make any payment or reimbursement pursuant to the agreements authorized by said sections shall have such force and effect as may be permitted by the constitution of this state and if any of the provisions contained in sections 27:9-9 to 27:9-11 of this title shall be unconstitutional or invalid, such provisions shall be exscinded and the remaining sections shall stand.



Section 27:10-1 - Approval Of Plans By Commissioner; Contracts

27:10-1. Approval of plans by commissioner; contracts
The governing body of a municipality in which a state highway route has or shall have been laid out may, with the consent of the commissioner, construct and improve any part of the highway within the municipality. The work shall be in accordance with plans and specifications submitted by the governing body and approved by the commissioner, and shall be conducted by the governing body at all times subject to the inspection of the commissioner.

No contract for the construction or improvement of a highway made by a municipality under the provisions of this chapter shall be effective until approved by the commissioner, both as to character of work and materials.

The contract shall provide that no payment shall be made thereunder to a contractor except on the certificate of the municipal engineer, countersigned by the state highway engineer, certifying that the work for which payment is claimed has been done in all respects in accordance with the contract, plans and specifications.



Section 27:10-2 - Municipal Obligations Issued

27:10-2. Municipal obligations issued
The governing body of the municipality may provide and raise moneys to be expended for the work contemplated by section 27:10-1 of this title, by issuing notes or bonds under the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).

The obligations issued hereunder and renewals thereof shall be made under the provisions and limitations of section 40:1-8 of the title Municipalities and Counties.



Section 27:10-3 - Refunding Indebtedness If Highway Not Taken Over

27:10-3. Refunding indebtedness if highway not taken over
If the commissioner shall not take over the highway as provided in section 27:10-4 of this title before six years after the authorization of the appropriation for the work, the municipality shall refund the indebtedness incurred under the authority of this chapter by the issuance of bonds pursuant to article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.), but in no case shall the last maturity of the bonds so issued be longer than the period set forth in section 40:1-34 of the title Municipalities and Counties, counting from the time of the authorization of the appropriation for the construction or improvement.



Section 27:10-4 - Road Taken Over As State Highway; Municipality Reimbursed; Bonds Retired

27:10-4. Road taken over as state highway; municipality reimbursed; bonds retired
When the commissioner shall have approved a contract made in accordance with section 27:10-1 of this title and the payments thereunder, he shall within six years after the date of his approval, if funds be on hand available therefor, take over any highway constructed by any municipality under contract in accordance with the terms of this chapter and pay to the municipality the actual cost of the construction thereof, without interest. The sum so paid, or such part thereof as may be necessary, shall be used for the purpose of retiring any bonds or other obligations issued for the purpose of raising funds for the construction of such road.

No road constructed by a municipality hereunder shall be taken over and paid for by the commissioner unless the state highway engineer shall certify to the commissioner that the road has been constructed in all respects in accordance with the plans and specifications approved by the commissioner.



Section 27:10-5 - Time For Reimbursement

27:10-5. Time for reimbursement
The commissioner may designate the year in which the municipality shall be reimbursed for the work.



Section 27:11-1 - State Highway System Funds; Sources

27:11-1. State highway system funds; sources
L.1927, c. 331, p. 778, entitled "An act concerning the state highway system and regulating the disbursement of moneys therefor," passed April first, one thousand nine hundred and twenty-seven, saved from repeal. [This act dedicates to highway purposes certain revenues of the state.]



Section 27:11-2 - Salary Fund Continued

27:11-2. Salary fund continued
The fund established by the act entitled "An act providing for the establishment and maintenance of a fund subject to the disbursement of the New Jersey state highway commission for the payment of salaries and wages of its officers and employees," approved April eighth, one thousand nine hundred and twenty-one (L.1921, c. 261, p. 788), is hereby continued.



Section 27:11-3 - Custodian Of Fund

27:11-3. Custodian of fund
The commissioner shall designate one of his employees to act as custodian of the fund. He shall furnish a surety bond conditioned for the satisfactory maintenance and disbursement of the fund in a sum at least double the amount of the fund as first established. He shall make no expenditure from the fund for salaries and wages of the officers and employees of the commissioner except on proper certification and approval of the civil service commission.



Section 27:11-4 - Semimonthly Payments

27:11-4. Semimonthly payments
The commissioner shall pay out of the fund, salaries and wages of his officers and employees at least semimonthly, as other state officers and employees are paid by the state treasurer.



Section 27:11-5 - Maintenance Of Fund

27:11-5. Maintenance of fund
The fund shall be replenished and maintained by payments made by the state treasurer to the custodian, on the warrant of the comptroller, which payments shall equal the sum disbursed immediately previous to the date of such warrant of the comptroller. The sum to be paid shall be established by a certification bearing approval of the civil service commission and of the approval officer designated by the state highway commissioner.



Section 27:11-6 - Proof Of Payment; Withholding Of Funds; Emergency Payments

27:11-6. Proof of payment; withholding of funds; emergency payments
The comptroller may require from the state highway commissioner, the custodian or other approval officer, or any or all of them, such further satisfactory proof as to the proper disbursement of the fund and its maintenance as he may in his judgment require, and may withhold the warrant for the replenishing of the fund until such proof is forthcoming, but in that event the salaries and wages of the officers and employees of the commissioner shall be paid by the state treasurer upon the warrant of the comptroller after approval of the civil service commission until such time as the cause for withholding the warrant shall have been removed.



Section 27:11-7 - Act Of 1922

27:11-7. Act of 1922
L.1922, c. 262, p. 634 (1924 Suppl. s.s. 179-821 to 179-839), entitled "An act for the construction, improvement, reconstruction and rebuilding of the state highway system; providing for the defraying of the cost of the same by the taxation of real and personal property in this state, and by the creation of a debt of the state in an amount not exceeding forty million dollars by the issuance of bonds therefor, and for the submission of this act to the people at a general election," passed March seventeenth, one thousand nine hundred and twenty-two, saved from repeal, together with the following supplement thereto passed March fourteenth, one thousand nine hundred and twenty-four (L.1924, c. 249, p. 660; 1924 Suppl. s.s. 179-840 and 179-841). [This act provides for the raising of money for highway purposes and the issuance of bonds of the state in the amount of forty million dollars. It prescribes the time and manner in which the bonds shall be issued and provides for the establishment of a sinking fund and the investment of the moneys thereof, and the levying of a general property tax to pay the principal and interest of such bonds. The act was submitted to the voters of the state at the general election held in November 1922, and was officially declared adopted on December 5, 1922. The supplement passed March 14, 1924, provided for the repayment to the several municipalities of excess taxes collected under the original act.]



Section 27:11-8 - Act Of 1927

27:11-8. Act of 1927
L.1927, c. 181, p. 344, entitled "An act for the construction, improvement, reconstruction and rebuilding of the state highway system, including bridges, tunnels, viaducts and rights of way as parts thereof; providing for the defraying of the cost of the same by the taxation of real and personal property in this state, and by the creation of a debt of the state in an amount not exceeding thirty million dollars by the issuance of bonds therefor, and for the submission of this act to the people at a general election," approved March twenty-eighth, one thousand nine hundred and twenty-seven, saved from repeal. [This act provides for the raising of money for highway purposes and the issuance of bonds of the state therefor in an amount not exceeding thirty million dollars. It prescribes the time and manner in which the bonds shall be issued and provides for the establishment of a sinking fund and the investment of the moneys thereof, and the levying of a general property tax to pay the principal and interest of such bonds. The act was submitted to the voters of the state at the general election held in November 1927, and was officially declared adopted on December 6, 1927.]



Section 27:11-9 - Act Of 1930

27:11-9. Act of 1930
L.1930, c. 228, p. 1022, entitled "An act authorizing the creation of a debt of the state of New Jersey by the issuance of bonds of the state in the sum of eighty-three million dollars for highway improvements; providing the ways and means to pay the interest of said debt, and also to pay and discharge the principal thereof; and providing for the submission of this law to the people at a general election," approved April eighteenth, one thousand nine hundred and thirty, saved from repeal. [This act provides for the raising of money for highway purposes and for grade crossing elimination, and the issuance of bonds of the state therefor in the amount of eighty-three million dollars. The amount was reduced to sixty-three million dollars by L.1932, c. 250, p. 550, and was further reduced to fifty-eight million dollars by L.1933, c. 397, p. 1100. It prescribes the time and manner in which the bonds shall be issued. Payment of principal and interest is provided for from the receipts of the tax on motor vehicle fuels, supplemented by a general property tax if the motor vehicle fuel tax proves insufficient for the purpose. The act was submitted to the voters of the state at the general election held in November 1930, and was officially declared adopted on December 2, 1930.]



Section 27:11-10 - Act Reducing Amount Of 1930 Issue

27:11-10. Act reducing amount of 1930 issue
L.1932, c. 250, p. 550, entitled "An act to reduce to sixty-three million dollars the debt authorized to be created by an act entitled "An act authorizing the creation of a debt of the state of New Jersey by the issuance of bonds of the state in the sum of eighty-three million dollars for highway improvements; providing the ways and means to pay the interest of said debt, and also to pay and discharge the principal thereof; and providing for the submission of this law to the people at a general election,' approved April eighteenth, one thousand nine hundred and thirty," approved June fourteenth, one thousand nine hundred and thirty-two, saved from repeal. [This act reduces the amount of the bonds authorized by L.1930, c. 228, p. 1022, from eighty-three million dollars to sixty-three million dollars. The act was submitted to the voters of the state at the general election held in November 1932, and was officially declared adopted on December 6, 1932.]



Section 27:11-11 - Act Further Reducing Amount Of 1930 Issue

27:11-11. Act further reducing amount of 1930 issue
L.1933, c. 397, p. 1100, entitled "An act to reduce to fifty-eight million dollars the debt authorized to be created by an act entitled "An act authorizing the creation of a debt of the state of New Jersey by the issuance of bonds of the state in the sum of eighty-three million dollars for highway improvements; providing the ways and means to pay the interest of said debt, and also to pay and discharge the principal thereof; and providing for the submission of this law to the people at a general election,' approved April eighteenth, one thousand nine hundred and thirty," approved September fifth, one thousand nine hundred and thirty-three, saved from repeal. [This act further reduces the amount of the bonds authorized by L.1930, c. 228, p. 1022, from sixty-three million dollars, as provided by L.1932, c. 250, p. 550, to fifty-eight million dollars. The act was submitted to the voters of the state at the general election held in November 1933, and was officially declared adopted on December 5, 1933.]



Section 27:11-12 - Municipal And County "State Road Tax Funding Bonds, 1934"

27:11-12. Municipal and county "state road tax funding bonds, 1934"
L.1934, c. 182, p. 436, entitled "An act concerning the payment of past due state road taxes," approved May ninth, one thousand nine hundred and thirty-four, saved from repeal. [This act provided for the issuance of bonds by municipalities to pay past due state road taxes and also authorized the issuance of bonds by counties which received payments from municipalities on account of the state road tax but failed to pay over such moneys to the state. The act provided the details for the issuance and payment of these bonds which were to be issued and delivered by July 15, 1934, and paid within eight years.]



Section 27:11-13 - Municipal And County "State Road Tax Funding Bonds, 1935"

27:11-13. Municipal and county "state road tax funding bonds, 1935"
L.1935, c. 16, p. 38, entitled "An act concerning the payment of past due State road taxes," approved February fifth, one thousand nine hundred and thirty-five, saved from repeal. [This act provided for the issuance of bonds by municipalities to pay past due state road taxes and also authorized the issuance of bonds by counties which received payments from municipalities on account of the state road tax but failed to pay over such moneys to the state. The act provided the details for the issuance and payment of these bonds which were to be issued and delivered by April 1, 1935, and paid within eight years.]



Section 27:11-14 - State Road Tax Not Certified In Certain Cases

27:11-14. State road tax not certified in certain cases
The comptroller of the treasury need not certify the state road tax to the several counties in any year so long as the revenue derived from the tax levied pursuant to chapter 39 of the title Taxation (s. 54:39-1 et seq.) shall be sufficient to support the sinking fund requirements under the provisions of chapter two hundred and sixty-two of the laws of one thousand nine hundred and twenty-two and chapter one hundred and eighty-one of the laws of one thousand nine hundred and twenty-seven.



Section 27:12-1 - Disposition Of Property Not Needed For Public Use

27:12-1. Disposition of property not needed for public use
When real estate or any right or interest therein has or shall have come into the possession or control of the commissioner, or when he has or shall have taken real estate or any right or interest therein, in the name of the State for the use of the State in the improvement, betterment, reconstruction or maintenance of a State highway, and the commissioner has or shall have determined that the property so acquired is no longer required for such use, he may:

a. Sell at private sale, for not less than the amount paid therefor by the State, to any municipal corporation or to any public board or commission, for public use only; provided, however, that the State Highway Commissioner is empowered to convey upon such terms as he may deem proper to any municipal corporation or to any public board or commission for road and bridge purposes only any lands acquired by the State of New Jersey for road and bridge purposes;

b. Lease to any municipal corporation or to any public board or commission, for public use only;

c. Sell at public sale to the highest bidder; and

d. Exchange for other lands--

All or any portion of such real estate, or any interest therein, with or without improvements thereon, including the hereditaments, appurtenances, easements and rights of way, and make the necessary conveyance of same.

Amended by L.1938, c. 407, p. 1196, s. 1; L.1954, c. 74, p. 443, s. 1.



Section 27:12-1.1 - Sale Of State Highway Property, First Offer.

27:12-1.1 Sale of State highway property, first offer.

1.Notwithstanding the provisions of R.S. 27:12-1 or any other law to the contrary, if the Commissioner of Transportation determines, pursuant to R.S. 27:12-1, that real property acquired for the use of the State in the improvement, betterment, reconstruction or maintenance of a State highway is no longer required for such use, the commissioner shall first offer to sell such property or any right or interest therein at private sale to the owner of the real property whose frontage is contiguous to the real property being sold; provided that the property being sold is less than the minimum size required for development under the municipal zoning ordinance of the municipality in which the property is located and is without any capital improvement thereon; except that when there is more than one owner with real property whose frontage is contiguous thereto, the property shall be sold to the highest bidder from among all such owners. Any such sale shall be for not less than the fair market value of the real property.

L.1999,c.64,s.1.



Section 27:12-1.2 - Conditions Of Sale.

27:12-1.2 Conditions of sale.

2.The sale of real property permitted by section 1 of this act may only occur after the owners of record of the property at the time of acquisition have been notified and provided the right to repurchase their interest pursuant to section 1 of P.L.1985, c.201 (C.52:31-1.4).

L.1999,c.64,s.2.



Section 27:12-1.3 - Sale To Municipality, Public Body Permitted.

27:12-1.3 Sale to municipality, public body permitted.

3.The provisions of this act shall not affect the right of the commissioner to sell at private sale to a municipal corporation or to any public board or commission any real estate or any right or interest therein as provided in subsection a. of R.S. 27:12-1.

L.1999,c.64,s.3.



Section 27:12-2 - Disposition Of Slopes Or Easements

27:12-2. Disposition of slopes or easements
The commissioner may also, when he shall determine that certain slope, drainage or easement rights or any or all of them, or parts thereof, are no longer required or necessary for the use of the state highway with which they are connected, convey, grant, bargain, sell and release to the owners of the fee, any slope, drainage or easement rights, or any or all of them, or parts thereof, including without limitation those easement rights or parts thereof which give the state the right to enter upon lands adjoining any state highway for the purpose of cleaning, straightening, widening, deepening and maintaining existing ditches and streams and the right to discharge water and maintain a flow of water over such lands adjoining the right of way of a state highway.



Section 27:12-3 - Deed; Execution

27:12-3. Deed; execution
All deeds of conveyance and releases shall be executed by the commissioner for and on behalf of the state, and the seal of the commissioner shall be affixed thereto.



Section 27:12-4 - Sale Or Exchange Of Unused Lands

27:12-4. Sale or exchange of unused lands
When the commissioner shall determine that lands, the fee to which he has acquired or shall acquire in the name of the state, are no longer required for highway purposes, he may exchange or sell at private sale and convey said lands for the purpose of acquiring other lands required for highway purposes.



Section 27:12-5 - Terms

27:12-5. Terms
Such sale or exchange may be made to or with any person, corporation, municipality or county on such terms as the commissioner shall determine are to the best interests of the state.



Section 27:12-6 - Consummation Of Agreements Made Before December 4, 1933

27:12-6. Consummation of agreements made before December 4, 1933
Any agreement made prior to December fourth, one thousand nine hundred and thirty-three, between the commission and a municipality concerning the purchase, sale or exchange of lands may be consummated by the commissioner with the nominee of such municipality upon such terms and conditions as may be agreed upon between the commissioner and such municipality.



Section 27:12-7 - Sales To Municipalities Of Estates In Realty In Areas Above Surface Of Ground; Lease By Private Negotiation

27:12-7. Sales to municipalities of estates in realty in areas above surface of ground; lease by private negotiation
The State Highway Commissioner may sell at private sale and convey to any municipality an estate in any real estate, which is owned and occupied by the State for public highway purposes, in an area above the surface of the ground, at such height or level as is not required for the use of the State, upon such terms and conditions as shall not be inconsistent with the use of such real estate at any lower level by the State and any municipality which has heretofore acquired or shall hereafter acquire an estate in such real estate, notwithstanding other provisions of any law applicable to the disposition of any interests or estates in real estate by a municipality, is authorized to lease the same by private negotiation for a term or period of time not exceeding 99 years upon such terms and conditions as it shall determine upon, for other than municipal use which terms and conditions may include a payment or payments to the municipality in lieu of real estate taxes.

L.1960, c. 148, p. 677, s. 1. Amended by L.1963, c. 6, s. 1.



Section 27:12-7.1 - Notice Of Lease; Publication; Contents

27:12-7.1. Notice of lease; publication; contents
Whenever any municipality shall intend to enter into a lease by private negotiation, pursuant to section 1 of this act, it shall make such intention public by publishing a notice thereof in at least 1 newspaper of general circulation in the municipality. The notice shall be published at least once not less than 10 days before such lease shall be executed, including the day of publication but excluding the day of execution of the lease. The notice shall clearly call attention to the fact that it is a notice of information with respect to a proposed lease of such property which shall be generally described, and the notice shall also contain the following:

(a) The name of the lessee with whom the municipality proposes to enter into the lease;

(b) A recital that:

(i) The municipality has a proposal from the lessee named in the lease to enter into the lease for the development of such property;

(ii) The governing body proposes to authorize the execution of the proposed lease and to execute it on or after the date specified in the notice, which date shall not be earlier than the tenth day after publication, excluding the date of publication; and

(iii) A copy of the proposed lease is available for public examination at the office of the clerk of the municipality during regular office hours.

L.1963, c. 6, s. 2.



Section 27:13-1 - State Aid Roads; Standards For Construction And Maintenance

27:13-1. State aid roads; standards for construction and maintenance
No funds shall be expended for state aid to counties or municipalities unless the roads constructed therewith conform to standards prescribed by the department and the county or municipality shall have entered into an agreement with the department that the road will be kept in repair by patrol or such other method as shall be adopted by the commissioner.



Section 27:13-1.1 - Amount Of State Aid Appropriated To Counties And Municipalities For Construction And Maintenance Of Roads; Annual Notice

27:13-1.1. Amount of State aid appropriated to counties and municipalities for construction and maintenance of roads; annual notice
Except as provided in section 3 of this act and notwithstanding the provisions of any other law, the Commissioner of the Department of Transportation shall notify annually the governing body of each county and municipality of the amount of State aid appropriated to such county and municipality for the construction, reconstruction, grading, drainage, maintenance, lighting and repair of county and municipal roads and applicable to the calendar year budget of each such county and municipality.

L.1967, c. 65, s. 1, eff. May 23, 1967.



Section 27:13-1.2 - Annual Budget; Amount

27:13-1.2. Annual budget; amount
It shall be lawful for each county and municipality to include an amount equal to twice the amount of such State aid in its annual budget. Commitments may be made by such counties and municipalities, subject to the applicable provisions of this subtitle, against the amounts so included in their budgets immediately after the beginning of the calendar year next ensuing the date of such notification by the commissioner.

L.1967, c. 65, s. 2, eff. May 23, 1967.



Section 27:13-1.3 - Certification Of Amount By Commissioner

27:13-1.3. Certification of amount by commissioner
Not later than June 30 of each year the commissioner shall certify to each county and municipality entitled to receive funds therefrom, the amount of aid each such county and municipality shall be entitled to receive for that calendar year pursuant to the "State Aid Road System Act of 1967." For the fiscal year ending June 30, 1968 and each fiscal year thereafter, the commissioner may certify an amount equal to twice the amount appropriated and available for this purpose.

L.1967, c. 65, s. 3, eff. May 23, 1967.



Section 27:13-1A - Width Of Road; Elimination In Consideration For State Aid

27:13-1a. Width of road; elimination in consideration for State aid
In determining the allotment of State aid to a municipality for the construction, improvement, maintenance or repair of municipal roads pursuant to chapters 13 or 15 of Title 27 of the Revised Statutes or any supplement thereto, the Commissioner of Transportation shall not consider as a condition of eligibility the width of the road to be constructed, improved, maintained or repaired.

L.1977, c. 442, s. 1, eff. March 2, 1978.



Section 27:13-2 - Annual Work Program; Filing; Approval

27:13-2. Annual work program; filing; approval
All expenditures for state aid to counties or municipalities for the improvement, maintenance or repair of highways or for the building, maintenance or repair of bridges shall be in accordance with annual work programs prepared by the governing bodies thereof and filed with and approved by the commissioner. The work programs shall be submitted on blanks prepared by the commissioner and shall differentiate between state aid for highway construction, state aid for highway maintenance, state aid for bridge construction and state aid for bridge maintenance.



Section 27:13-3 - Time For Filing Programs; Hearings; Co-ordination Of Programs

27:13-3. Time for filing programs; hearings; co-ordination of programs
The commissioner may fix a date on or before which counties and municipalities shall file their annual work program, but in case of emergencies which were not anticipated, amendments thereto may at any time be filed and approved.

Prior to approving the programs and extending state aid to the projects set forth therein the commissioner may hold hearings with the governing bodies of the counties or municipalities concerned, with a view to recommending such additions to, removals from or changes in the work program as will best enable the counties and municipalities to develop the highways under their jurisdiction in co-operation and co-ordination with the state highway system and with each other. The commissioner may deny the extension of state aid to projects which in his judgment do not comply with this requirement.



Section 27:13-4 - Payment Of Dedicated Funds Quarterly; Dates For Payment; Emergencies

27:13-4. Payment of dedicated funds quarterly; dates for payment; emergencies
(a) All moneys from time to time dedicated pursuant to the provisions of chapter 22 of the Title State Government, Departments and Officers (s. 52:22-1 et seq.) for the reconstruction, maintenance and repair, operation, policing and lighting of county roads and bridges, and for the payment of principal or interest on obligations incurred prior to May 2, 1936, for any such purpose and for the extension of the county highway system, or dedicated for the proper construction, grading, drainage, maintenance and repair of unimproved town, township, village and borough roads of the State under the provisions of chapter 15 of this Title (s. 27:15-1 et seq.) and all moneys dedicated pursuant to the provisions of section 27:14-1 of this Title, or dedicated to counties for reimbursement for obligations contracted and due in the budget period for which such budget shall apply, shall, unless otherwise specifically provided in the laws under which such moneys become due and payable, be payable to such counties in installments on the first day of February, May, August and November of each year.

(b) Whenever the Governor shall exercise the Emergency Powers granted to him by the provisions of "An act concerning civilian defense and disaster control during emergency" (P.L.1942, c. 251), as said title was amended by chapter 438 of the Laws of 1953 and proclaims an emergency, as defined in said act, to exist in a political subdivision of this State, the State Highway Commissioner, in his discretion, may disburse and pay over to such county or counties affected by the proclamation of emergency of the Governor, the full amount of any balance of the funds then appropriated, required to be paid in quarterly installments under the provision of subsection (a), hereof, which are remaining in the commissioner's hands as of the date of said proclamation of emergency, and the county or counties, so receiving the payment in full or the balance remaining in the commissioner's hands on the date of the said proclamation of emergency, shall waive payment of any further funds under said subsection (a) hereof, other than funds specifically provided in the exception therein, on any installment date occurring after the date of said proclamation of emergency.

Amended by L.1962, c. 22, s. 1.



Section 27:13-5 - Moneys Allotted To Counties And Municipalities As State Aid Road Funds To Be Held In Special Account Until Paid Out

27:13-5. Moneys allotted to counties and municipalities as State aid road funds to be held in special account until paid out
Any moneys heretofore or hereafter allotted from the State Highway Fund to any county or municipality as State aid road funds shall be paid out to such county or municipality as provided by law; provided, that any such moneys so allotted in any year to any county or municipality which is not paid out to such county or municipality during said year and which is not reserved for payment to such county or municipality on account of obligations incurred during said year under such allotment, shall be placed in a special State aid road fund account and held there to the credit of such county or municipality until such time as said moneys can be used by said county or municipality for the purpose for which said moneys were originally allotted. The moneys in said special State aid road fund account shall be deemed to be dedicated funds and shall not be used for any purpose other than herein provided.

L.1943, c. 45, p. 86, s. 1.



Section 27:13-6 - Investment Of Moneys In Special State Aid Road Fund Account; Availability

27:13-6. Investment of moneys in special State aid road fund account; availability
As soon as can be after the effective date of this act and annually thereafter, the State Highway Commissioner shall determine the amount of money which shall be placed in said special State aid road fund account and shall advise the State Treasurer of said action, so that the State Treasurer may set up said special account. If, in the opinion of the State Treasurer and the State Highway Commissioner, the best interests of the State will permit, the State Treasurer may invest and reinvest such moneys in short term obligations of the United States. Any interest accruing from the investment of such funds shall be credited to the General State Fund. Upon application of any county or municipality for which funds are held in the said special State aid road fund account and with the approval of the State Highway Commissioner, moneys so held in the said special account shall be made available for immediate expenditure as heretofore.

L.1943, c. 45, p. 87, s. 2. Amended by L.1953, c. 144, p. 1357, s. 1.



Section 27:13-7 - Payment Or Retention Of Moneys Allotted To Counties; Dedicated Funds

27:13-7. Payment or retention of moneys allotted to counties; dedicated funds
Any moneys heretofore allotted from the State Highway Fund to any county or municipality as State aid road funds shall be paid to such county or municipality as provided by law; provided, however, that any moneys so allotted in any year prior to January first, one thousand nine hundred and forty-five, to any such county or municipality which has not been paid to any such county or municipality and which has not been reserved for payment to any such county or municipality on account of obligations incurred under such allotment, and which has been placed in a special State aid road fund account shall be held therein to the credit of such county or municipality until such time as said moneys can be used by said county or municipality for the purpose or purposes for which said moneys were originally allotted. The moneys in said special State aid road fund account are hereby deemed and declared to be dedicated funds, and shall not be used for any purpose other than herein provided.

L.1946, c. 241, p. 856, s. 1.



Section 27:13-8 - Investment Of Dedicated Funds; Availability

27:13-8. Investment of dedicated funds; availability
If, in the opinion of the State Treasurer and the State Highway Commissioner, the best interests of the State will permit, the State Treasurer may invest and reinvest such moneys in short term obligations of the United States. Any interest accruing from the investment of such funds shall be credited to the General State Fund. Upon application of any county or municipality for which funds are held in the said special State aid road fund account and with the approval of the State Highway Commissioner, moneys so held in the said special account shall be made available for immediate expenditure as heretofore.

L.1946, c. 241, p. 856, s. 2. Amended by L.1953, c. 285, p. 1822, s. 1.



Section 27:13-9 - Snow Removal Equipment; Purchase

27:13-9. Snow removal equipment; purchase
Municipalities and counties of the State of New Jersey are hereby authorized to purchase snow removal equipment with presently allocated State aid moneys.

L.1949, c. 126, p. 496, s. 1.



Section 27:13-10 - Assistance In Reconstruction Of Certain Public Roads

27:13-10. Assistance in reconstruction of certain public roads
Whenever any appropriation is made in any general or special appropriation act for the purpose of defraying all or any part of the cost of reconstructing county or municipal roads, destroyed by reason of use of such county or municipal roads by vehicles of the gross weight and load of 40,000 pounds or more and which vehicles are registered as and bear registration plates marked, "constructor" pursuant to section 39:3-20 of the Revised Statutes, the State Highway Commissioner is empowered and directed to receive, consider and approve applications of the various counties and municipalities of this State for State assistance in the reconstruction of said public roads from the funds so appropriated.

L.1964, c. 244, s. 1.



Section 27:13-11 - Application For Assistance

27:13-11. Application for assistance
The board of chosen freeholders of any county or the mayor of any municipality, in which any such destruction was caused to the public roads of the county or municipality, may file an application for such State assistance with the State Highway Commissioner.

L.1964, c. 244, s. 2.



Section 27:13-12 - Contents Of Application

27:13-12. Contents of application
Such application shall contain a brief description of and photographs depicting such destruction to the public roads and shall be accompanied by plans and specifications for the reconstruction of such public road, which said plans and specifications shall have been approved by the county or municipal engineer of the county or municipality affected.

L.1964, c. 244, s. 3.



Section 27:13-13 - Action By Commissioner; Authority To Resubmit

27:13-13. Action by commissioner; authority to resubmit
The State Highway Commissioner, within 30 days from the date of the filing of any such application by any county or municipality so affected, shall either approve the same or disapprove and return the same with reasons for disapproval after which the application may be resubmitted by the county or municipality to which it has been returned and may be acted upon in the same manner as if originally filed in the amended or corrected form.

L.1964, c. 244, s. 4.



Section 27:13-14 - Certification Of Funds

27:13-14. Certification of funds
Upon the approval of any such application the State Highway Commissioner is hereby empowered and authorized in his discretion to certify the amount of State money which he will set aside, and pay to said county or municipality, for or on account of the reconstruction of such county or municipal road up to an amount not exceeding 90% of the total cost thereof.

L.1964, c. 244, s. 5.



Section 27:13-15 - Supervision And Control Of Work

27:13-15. Supervision and control of work
All work undertaken under this chapter by any county or municipality and approved by the State Highway Commissioner shall be done under the supervision and control of the State Highway Commissioner and no funds shall be disbursed except with, and upon, the approval of the State Highway Commissioner.

L.1964, c. 244, s. 6.



Section 27:13-16 - Authorization Of Expenditure Or Disbursement Of County Or Municipal Share

27:13-16. Authorization of expenditure or disbursement of county or municipal share
Upon the approval by the State Highway Commissioner of any application herein contemplated, the board of chosen freeholders of any county or municipality shall authorize the expenditure or disbursement by the county treasurer or municipal treasurer of the amount of State assistance certified by the State Highway Commissioner for such reconstruction, plus the county or municipal share. The local share must be available in the budget of the county or municipality and if not available shall be provided in accordance with the provisions of N.J.S. 40A:4-46. The State highway assistance shall be made available for expenditure pursuant to the provisions of N.J.S. 40A:4-87.

L.1964, c. 244, s. 7.



Section 27:13-17 - Rules And Regulations By Commissioner

27:13-17. Rules and regulations by commissioner
The State Highway Commissioner is hereby empowered and authorized to adopt such rules and regulations as shall be necessary to implement the provisions of this act.

L.1964, c. 244, s. 8.



Section 27:13A-1 - Short Title

27:13A-1. Short title
This act shall be known and may be cited as the "State Aid Road System Act of 1967."

L.1967, c. 86, s. 1.



Section 27:13A-2 - Availability Of Moneys To Counties And Municipalities

27:13A-2. Availability of moneys to counties and municipalities
All moneys hereafter appropriated to the Department of Transportation to carry out the purposes of this act shall be made available by the Commissioner of Transportation to the several counties and municipalities in the State in the manner and to the extent provided by this act for the construction, reconstruction or improvement of county and municipal roads included in the State aid road system hereinafter established.

L.1967, c. 86, s. 2.



Section 27:13A-3 - Establishment Of System; Roads Included

27:13A-3. Establishment of system; roads included
The Commissioner of Transportation shall establish a State aid road system consisting of county and municipal roads so situated as to form a comprehensive and integrated network of local roads designed to provide connections to and between major traffic arteries, residential, health, recreational, educational, cultural, agricultural, commercial and transportation centers, industrial areas and river and stream crossings. The county and municipal roads to be included in such system shall be selected by the commissioner in the manner hereinafter provided, and he may add or delete roads to or from the system from time to time as the best interests of the State shall require.

L.1967, c. 86, s. 3.



Section 27:13A-4 - Application For Designation

27:13A-4. Application for designation
The board of chosen freeholders of any county or the governing body of any municipality may apply to the commissioner for the designation of any road within the jurisdiction of said county or municipality as a State aid road. Every such application shall be made in such form as the commissioner shall prescribe, and shall include (a) a description of the road and a statement of how the interests of the State and of the applying county or municipality would be served by the inclusion of such road in the State aid road system; (b) a statement of all work proposed to be done on such road and the beginning and ending points of such work; (c) an estimate of the cost of such work and the amount which the county or municipality will be able to contribute thereto; and (d) such other information as the commissioner may require.

L.1967, c. 86, s. 4.



Section 27:13A-5 - Approval Of Applications

27:13A-5. Approval of applications
The commissioner shall determine which of such applications, if approved, would best serve the objective of establishing and maintaining a comprehensive and functionally integrated system of county and municipal roads, and may approve or disapprove any application accordingly. He may approve any application in whole or in part, and may determine an order of priority for the approval of various applications within the limitations of the moneys available.

L.1967, c. 86, s. 5.



Section 27:13A-6 - Notification Of Designation; Agreement With County Or Municipality

27:13A-6. Notification of designation; agreement with county or municipality
Upon his approval of any application, the commissioner shall notify the board of chosen freeholders of the county or the governing body of the municipality, as the case may be, that the road described in the application has been designated as a State aid road and has been included in the State aid road system. Upon such notification, the commissioner shall enter into a written agreement with the county or municipality which shall specify the scope and responsibilities for the necessary planning, surveys and engineering and for the actual work and inspection thereof. Such agreement shall be limited to construction, reconstruction or improvement and activities incidental thereto, and shall not include the costs of maintenance, repair or any other activity not incidental to construction, reconstruction or improvement.

L.1967, c. 86, s. 6.



Section 27:13A-7 - Share Of Cost

27:13A-7. Share of cost
The State's share of the cost of any project undertaken pursuant to the provisions of this act shall not exceed, in the case of county projects 50% and in the case of municipal projects 75% of the total cost thereof, including the cost of right-of-way acquisition, preliminary engineering, preparation of plans, specifications and estimates, construction supervision and inspection and the cost of construction, reconstruction or improvement as set forth in the agreement between the commissioner and the county or municipality.

L.1967, c. 86, s. 7. Amended by L.1968, c. 69, s. 1, eff. June 21, 1968.



Section 27:13A-8 - Disbursement Of Moneys; Voucher

27:13A-8. Disbursement of moneys; voucher
Disbursement of all or any part of the amount made available to any county or municipality for the construction, reconstruction or improvement of a State aid road shall be made on approval by the commissioner of a voucher submitted to him by such county or municipality. The voucher shall be in such form as the commissioner shall prescribe, and shall include a statement setting forth the work performed and the detailed cost thereof. Disbursement may be made, under such regulations as the commissioner shall prescribe, during the progress of such work, final payment to be made upon completion thereof, but such regulations shall not require the withholding of a larger percentage from the contractor pending and upon completion of the contract than is authorized in the case of State contracts pursuant to section 27:7-34 of the Revised Statutes.

L.1967, c. 86, s. 8.



Section 27:13A-9 - Control And Supervision By Commissioner

27:13A-9. Control and supervision by commissioner
All work undertaken by any county or municipality pursuant to the provisions of this act shall be performed in accordance with such standards for design, construction, reconstruction and improvement as shall be prescribed by the commissioner, and shall be subject to his control and supervision.

L.1967, c. 86, s. 9.



Section 27:13A-10 - Surveillance Of Projects; Records

27:13A-10. Surveillance of projects; records
The commissioner is authorized to provide continuing surveillance of any project undertaken pursuant to the provisions of this act. Every county or municipality undertaking such a project shall maintain full records of all work done and funds disbursed and shall make such records available, during business hours of the office in which they are kept, for inspection and copying by the commissioner or his duly authorized agents.

L.1967, c. 86, s. 10.



Section 27:13A-11 - Additional Aid

27:13A-11. Additional aid
Subsequent to the completion of the initial construction, reconstruction or improvement work on any State aid road as provided by this act, the board of chosen freeholders of the county, or the governing body of the municipality, having jurisdiction over such road from time to time may apply to the commissioner for State aid for such further construction, reconstruction or improvement work on such road as may be necessary or desirable to maintain such road as a functional part of the State aid road system. If any such application is approved by the commissioner, the work shall be performed and the State share shall be disbursed according to the terms and conditions governing the initial work.

L.1967, c. 86, s. 11.



Section 27:13A-12 - Rules And Regulations

27:13A-12. Rules and regulations
The commissioner is hereby authorized and empowered to adopt such rules and regulations as shall be necessary to implement the provisions of this act.

L.1967, c. 86, s. 12.



Section 27:13A-13 - Bridges And Viaducts; Improvement And Reconstruction; Inspection Program; Allocation Of Funds

27:13A-13. Bridges and viaducts; improvement and reconstruction; inspection program; allocation of funds
County and municipal bridges and viaducts, without regard to location in the State, may be improved or reconstructed with funds available under the provisions of this act in the same manner as county and municipal roads on the State Aid Road System.

Of the total funds available to counties and municipalities under the provisions of this act for the calendar year commencing January 1, 1969, the commissioner may allocate not more than 10% of such amount to defray the cost of carrying out a comprehensive bridge inspection program but to the extent possible the allocation of such funds shall be made in the same manner and subject to the same conditions as is provided for all other funds distributed under the provisions of this act.

L.1968, c. 69, s. 2, eff. June 21, 1968, supplementing L.1967, c. 86.



Section 27:14-1 - Annual Apportionment To Counties For Construction And Reconstruction; County's Share

27:14-1. Annual apportionment to counties for construction and reconstruction; county's share
The commissioner shall annually apportion to each county fifty-five thousand dollars ($55,000.00) from State Highway system funds to be used for the construction, reconstruction, maintenance and repair of county roads and bridges.

Amended by L.1946, c. 207, p. 804, s. 1.



Section 27:14-2 - Construction Of Public Roads; Action By Freeholders; Contribution By Municipalities

27:14-2. Construction of public roads; action by freeholders; contribution by municipalities
The board of chosen freeholders of any county may by resolution direct that a public road or section thereof, located within the county, being at least thirty-three feet in width and at least one mile in length, or, being less than one mile in length but an extension of or connection with some permanently improved or paved road or street, be constructed or improved in such manner that it will, with reasonable repairs, be firm, smooth and convenient for travel at all seasons of the year.

When more roads are applied for than can be constructed in any one year, the board of chosen freeholders and the commissioner may select from the roads petitioned for the ones first to be constructed, having first regard to the most important roads and the distribution of the benefits of this article to all parts of the county.

The board of chosen freeholders may, before approving any road, require as a condition of its approval that the municipalities through which the road runs shall pay ten per cent of the cost of the improvement to be applied to the county's share of the cost of the improvement of the roads constructed under this article.

"Public road" as used in this section includes any road that may have been laid out, dedicated, or the right of way acquired, so that it may be built, notwithstanding it never has been built or used by the public, or any bridges or culverts erected thereon.



Section 27:14-3 - Surveys And Plans; Approval By Freeholders And Commissioner

27:14-3. Surveys and plans; approval by freeholders and commissioner
After the passage of the resolution contemplated by section 27:14-2 of this title the board of chosen freeholders shall cause a survey of the road to be made and plans, cross sections and specifications of the work to be done thereon to be prepared. The survey shall indicate the width and length of the road, and shall show how much of it may be improved by deviation from the then existing lines, but no survey shall be commenced until the written consent of the commissioner shall have been first obtained.

When the plans, cross sections and specifications shall have been prepared, they shall be submitted to the board of chosen freeholders for approval or rejection. If approved by the board they shall then be submitted to the commissioner, who shall, before approving them, ascertain the natural character of the soil upon which the road is proposed to be constructed and all other facts he may deem important.

If the commissioner approves the plans, cross sections and specifications, their scope and detail, and is satisfied as to the advisability of the improvement of the road as contemplated, and that the state's share of the cost of the construction of the road together with its share of the cost of the construction of all other roads or sections of roads under the plans and specifications previously approved by him, will not exceed the amount available for the purpose he shall indorse his approval on the plans, cross sections and specifications. Otherwise he shall reject them.



Section 27:14-4 - Cost Defined

27:14-4. Cost defined
For the purpose of estimating the state's share of the cost of the work, the cost shall include that of supervision and engineering.



Section 27:14-5 - Road Improvements; Extent Of

27:14-5. Road improvements; extent of
The road improvements contemplated by this article shall include the:

a. Construction of the road and its intersections with other public roads;

b. Restoration or construction as provided in this article of proper and adequate entrances to properties;

c. Building of the necessary walls in cuts or for slopes, bridges and culverts; and all necessary facilities for drainage;

d. Planting of shade trees and such work as may be necessary to preserve existing shade trees; and

e. Treatment of adjacent forest lands so as to make the road and its borders an effective firebreak.



Section 27:14-6 - Bridges And Culverts; Specifications, Advertisements And Contracts

27:14-6. Bridges and culverts; specifications, advertisements and contracts
Bridge and culvert building may be included in the road contract or separately contracted for and advertised as provided in section 27:14-12 of this title. Each separate contract shall be approved by the commissioner. All advertisements shall be made as required by this article and all bids received shall give separately the price of each bridge or culvert when included in the road contract.



Section 27:14-7 - Supplemental Contracts

27:14-7. Supplemental contracts
The board of chosen freeholders may, after the execution and approval by the commissioner of a contract for road improvements under this article make without public advertisement, supplemental contracts for additional work found to be necessary as a part of the improvement, provided such contracts shall not cover any additional mileage or length of road, nor alter the general character of the improvement. Before any such contracts shall become binding, and before any work shall be done thereunder, they shall be submitted to and approved by the commissioner in the same manner as provided in this article in case of contracts let after public advertisement.



Section 27:14-8 - Limitation On State Aid In Certain Cases

27:14-8. Limitation on state aid in certain cases
The state's share of or contribution to the cost of any improvement under this article shall be forty per cent of the estimated cost thereof, except as otherwise provided by law or when left to the discretion of the commissioner.



Section 27:14-9 - Contribution By Municipalities; Resolutions Binding

27:14-9. Contribution by municipalities; resolutions binding
A resolution passed by the governing body of a municipality through which the road runs, to pay at least ten per cent of the cost of the improvement provided for in section 27:14-2 of this title, shall be binding upon it.



Section 27:14-10 - Municipal Bond Issue

27:14-10. Municipal bond issue
When a municipality shall have undertaken to pay ten per cent of the cost of an improvement under the provisions of this article either by resolution of the governing body, or otherwise, and in the opinion of the governing body, to be determined by resolution, it would be too burdensome on the taxpayers of the municipality to place in the tax levy for any fiscal year the portion of the expense of the improvement to be borne by it, the governing body may issue bonds for the amount undertaken to be paid by the municipality.



Section 27:14-11 - Municipalities May Borrow To Meet Installments On Improvement Contract; Amount

27:14-11. Municipalities may borrow to meet installments on improvement contract; amount
When a municipality or public body has or shall have entered into a contract, with the approval of the commissioner, for the improvement of a public road pursuant to this article, the body having control of the finances of such municipality or public body may, as and when each installment or payment on account of the contract price of such improvement falls due, and a proper certificate therefor is presented to the municipality or public body in accordance with section 27:14-15 of this title, borrow money on temporary loan in anticipation of the payment of such municipality or public body of and to an amount not exceeding the state's share of the installment or payment on account of the contract price of such road so falling due, and the proceeds of such temporary loan shall be applied and paid on account of the installment or payment on account of the contract price.

Such temporary loans shall be repaid upon the payment to the municipality or public body of the sums in anticipation of payment of which the loans were made.



Section 27:14-12 - Advertisement For Bids; Specifications; Certified Check With Bid; Contract And Bond; Time Of Awarding Contract

27:14-12. Advertisement for bids; specifications; certified check with bid; contract and bond; time of awarding contract
Within thirty days after the approval of the plans, cross sections and specifications by the commissioner, the board of chosen freeholders shall advertise for bids for such work in two of the public papers printed in said county, and they may also advertise in one engineering journal published in the city of New York, for three weeks successively, at least once in each week.

The first publication of such advertisement shall be at least seventeen days before the date fixed therein for the receipt of bids. This advertisement shall state the place where bidders may examine said plans, cross sections and specifications, and the time and place where bids for such work will be received by the board of chosen freeholders, or a committee of said board. Each bidder must accompany his bid with a certified check, payable to the county treasurer equal to at least ten per cent of the bid; provided, the same shall in no case exceed twenty thousand dollars; and provided, further, that in case the bid be less than five thousand dollars, the check shall be five hundred dollars, as a guarantee that if said work be awarded to him he will enter into a contract with said board for the same. This contract must be executed, together with a bond of the successful bidder, in the penal sum of at least the estimated cost of said work, with two or more sureties, freeholders of the county, or a surety or trust company created by this state, or a surety or trust company of another state, authorized to transact business within this state, to be approved by the director of the board of chosen freeholders and the finance committee thereof, conditioned for the faithful performance of said work in strict conformity with the plans, cross sections, and specifications for the same, within thirty days from the awarding of the contract. Provided, further, that it shall be the duty of the board of chosen freeholders to make the award of the contract or contracts, or to reject the same, within the period of one month from the date the bids are received, and that all proposal checks which may be delivered with any bid or bids, excepting the two lowest responsible bids, shall be returned within three days thereafter.



Section 27:14-13 - Contract And Bond; Approval By Commissioner; Rejection; Readvertising

27:14-13. Contract and bond; approval by commissioner; rejection; readvertising
Before any work is done under the contract, the contract, together with the contractor's bond, shall be exhibited to the commissioner for his approval in writing thereon, but the commissioner may, if he deems it to the best interests of the county, reject the contract, in which case he shall cause the word "rejected" to be placed thereon. From the time of such rejection the bond required to accompany the contract shall be null and void, but such rejection shall not prevent the board from readvertising for bids and proceeding thenceforth under the provisions of this article if such action is taken within four months after such rejection. Otherwise the approval required by section 27:14-3 of this title shall be null and void.



Section 27:14-14 - Time Of Payments; Contractor's Bond On Completion Of Work; Term

27:14-14. Time of payments; contractor's bond on completion of work; term
The time and manner of payment for work done under a contract awarded under this article shall be set forth in the contract. When a contractor has completed his contract no percentage of the contract price shall be retained but the contractor shall enter into a bond to the board of chosen freeholders in a sum amounting to five per cent of the contract price, with any surety company authorized to do business in this state and which has the approval of the attorney general, as surety. The bond shall remain in force for one year and shall provide that the contractor can be held responsible for poor workmanship done or poor materials furnished under such contract, but he shall not be responsible for acts or causes beyond his control.



Section 27:14-15 - Partial Payments; Engineers' Certificate; Final Report; Filing

27:14-15. Partial payments; engineers' certificate; final report; filing
When a contract provides for partial payments based upon the amount of work done, the state highway engineer or his authorized agent, in conjunction with the county engineer shall, as each payment becomes due, present to the board of chosen freeholders a certificate, signed by said state and county officials, specifying as nearly as may be, the amount of work done for which payment is to be made, and stating that it has been done in strict conformity with the contracts, plans and specifications.

When the work done under a contract shall have been fully completed, the state highway engineer and county engineer shall cause to be prepared a detailed and itemized statement, in quadruplicate, of the cost of the improvement, one copy to be filed with the board of chosen freeholders, one with the county clerk and two with the commissioner.



Section 27:14-16 - Partial Payments For Highway Work; Amount

27:14-16. Partial payments for highway work; amount
Contracts may provide for partial payments at least once each month or from time to time as the work progresses on work of construction or maintenance. Ten per centum of the amount due on partial payments on the first 50% of the total contract price shall be withheld from the contractor pending completion of the contract. Thereafter, on the remaining 50% of the total contract price, no per centum of the partial payments shall be withheld from the contractor pending such completion.

Contracts may also provide for partial payments at least once in each month or from time to time as the work progresses on all materials placed upon the site which are suitable for the use and execution of the contract, provided the contractor furnishes releases of liens for all material furnished at the time each estimate of work is submitted for payment, but such partial payments shall not exceed 80% of the value of the material.

Amended by L.1958, c. 7, p. 27, s. 2.



Section 27:14-17 - Payment Of State's Share Of Construction Cost; Certification

27:14-17. Payment of state's share of construction cost; certification
The state's share of the cost of all roads constructed under this article shall be paid out of any appropriations made therefor. The governor and the commissioner shall certify, from time to time, to the state comptroller, the amount to be paid to any county or municipality for that year, and the comptroller shall draw his warrant on the state treasurer in favor of the county or municipal treasurer for the amount so certified, and the state treasurer shall thereupon pay the same.

When a contract provides for partial payments based upon the amount of work done, the intent of this article is that partial payments to a county or municipality shall be certified as aforesaid, provided the amount so certified is not in excess of the state's proportionate share of that paid on account of the contract or contracts for work done by the county or municipality as provided in sections 27:14-15 and 27:14-16 of this title.



Section 27:14-18 - Contribution By County; Annual Tax Levy; Deficiency And Surplus

27:14-18. Contribution by county; annual tax levy; deficiency and surplus
On or before the time fixed by law for the closing and final adoption of the annual tax budget of the county, the board of chosen freeholders shall appropriate either in the annual tax budget or separately the county's share of the estimated cost and expense of all work contracted for under the provisions of this article since the day fixed by law for the closing and final adoption of the annual tax budget of the county in the year next preceding, which shall be the total cost of such work less the amount certified to be paid by the state.

The sum or sums so fixed and appropriated shall be certified to the county board of taxation and shall be included in the assessment of county taxes and shall be assessed, collected and paid over to the county in the same manner and at the same time as other county taxes. If a deficiency shall exist in consequence of the cost and expense exceeding the estimate, or in consequence of the receipt of a lesser sum from the state as its share of the total cost and expense than shall have been estimated or fixed, the board of chosen freeholders may borrow, on temporary loans, such deficiency, and shall include the amount thereof with accrued interest in its next annual budget and tax resolution, and it shall be assessed, collected and paid over in the same manner as other taxes, or the deficiency may be raised by an issue of bonds either separately or in conjunction with an issue to pay the cost and expense of improving any other road under this article.

If, for any reason, there be a surplus, it shall be retained and used in the improvement of other roads under this article or in repairs to roads improved under this article.



Section 27:14-19 - Bond Issue Instead Of Tax Levy; Vote Required

27:14-19. Bond issue instead of tax levy; vote required
The board of chosen freeholders may, instead of certifying to the county board of taxation the county's share of the cost of any work done under this article, as required by section 27:14-18 of this title, by resolution adopted by a vote of at least two-thirds of all its members, issue bonds of the county for its proper share of the cost of the work which shall be an amount not exceeding the total cost of such work, less the amount certified to be paid by the state.



Section 27:14-20 - Acquisition Of Land; Condemnation; Abandonment

27:14-20. Acquisition of land; condemnation; abandonment
When the board of chosen freeholders shall deem it necessary and advisable to acquire land for the purpose of laying out, widening, changing the location of or straightening any road improved or to be improved under this article, all cost and expense of obtaining and acquiring such land by whatsoever method the same may be acquired may be paid out of any moneys applicable for road improvement purposes, or, if there be no money on hand for such purpose, the board may borrow the necessary money on temporary loans, upon the credit of the county, until the next annual taxes shall be levied and collected, or such sum as may be necessary may be raised by an issue of bonds, either separately or in connection with and as part of any other bond issue under the provisions of this article.

The board may agree with the owner of any land required for the foregoing purposes, as to the compensation to be paid by it for a conveyance of the land, but if no agreement can be reached the board may acquire the land by condemnation, in the manner prescribed by law.

The board may vacate any part of a public highway that may be rendered unnecessary for public travel by the widening, straightening, altering or changing of the location thereof.



Section 27:14-21 - Certain Roads Chargeable To County; Sidewalks And Drains; Maintenance

27:14-21. Certain roads chargeable to county; sidewalks and drains; maintenance
After the approval by the commissioner of a contract under this article for the improvement of a road, the road shall thereafter be a county road.

Any road improved under the provisions of any previous act entitled "An act to provide for the permanent improvement of public roads in this state" and any road accepted by the board of chosen freeholders under the provisions of an act entitled "An act to enable boards of chosen freeholders to accept as county roads, roads or sections of roads, in townships, which have been or shall hereafter be permanently improved without state or county aid," approved March twenty-eighth, one thousand nine hundred and four (L.1904, c. 114, p. 240), or an act entitled "An act to authorize the board of chosen freeholders of any county in this state to acquire, improve and maintain roads lying within the corporate limits of any town, borough, township or village," approved April eighth, one thousand nine hundred and ten (L.1910, c. 121, p. 202), shall be county roads and the duty of keeping them in repair shall devolve exclusively upon the board of chosen freeholders and the county road supervisor, hereinafter provided for, and all other powers and duties respecting such roads shall be imposed upon and vested in the board of chosen freeholders to the exclusion of all municipal officers.

No power conferred on any of said governing bodies shall in any way divest the board of chosen freeholders of its right to construct across or under the sidewalks the necessary culverts or other provisions for the maintenance of such county roads.

If any such road shall become out of repair, and shall not be repaired within sixty days after notice in writing so to do, given by the commissioner to the board of chosen freeholders, or to its director, the commissioner shall certify such neglect or refusal to the state comptroller, who shall withhold payment to the county of any moneys already apportioned, or that may thereafter be apportioned, to the county by the state, and no payment shall be made to the county until the commissioner shall certify to the state comptroller that the road has been placed in a good state of repair.



Section 27:14-22 - Widening Roads; State Aid; Procedure

27:14-22. Widening roads; state aid; procedure
The board of chosen freeholders may widen any existing road originally constructed or improved under this article, and the commissioner may contribute the state's money toward such widening in the same proportion as in cases of construction or improvement of roads under the provisions of this article. The same procedure required by this article for the original construction or improvement of roads shall be followed in the widening thereof.

The term "widen" as used in this section means reconstruction of the road of a greater width in order to accommodate the public travel over the existing right of way or right of way to be first obtained by the board of chosen freeholders.



Section 27:14-23 - Copy Of All Papers Filed With Commissioner

27:14-23. Copy of all papers filed with commissioner
A true copy of the specifications, bid, contract, bond, justification of surety and summary of all bids received, including any rejected and the cause therefor, certified to be such by the director of the board of chosen freeholders, shall, immediately after the awarding of any contract, be furnished by the board of chosen freeholders to the commissioner to be filed and remain of record in his office.



Section 27:14-24 - County Road Supervisor; County Engineer; County Superintendent Of Bridges; Assistants

27:14-24. County road supervisor; county engineer; county superintendent of bridges; assistants
After the first county road shall have been constructed under this article in any county, the board of chosen freeholders shall appoint a county supervisor of roads, and a qualified civil engineer as county engineer, and the board of chosen freeholders may appoint a county superintendent of bridges, each of whom, before assuming the duties of his office, shall make and subscribe an oath that he will faithfully perform all the duties of his office to the best of his ability and understanding. Each shall hold office for five years and until his successor is appointed and qualified. He shall give bond to the board of chosen freeholders in the penal sum of one thousand dollars ($1,000.00), conditioned for the faithful performance of the duties of his office with such surety as the board shall approve. The engineer and superintendent of bridges shall receive such compensation for his services as the board shall determine and the supervisor shall receive a salary and allowance for expenses, both fixed by the board. Such compensation or salary shall not be reduced during the engineer's, supervisor's or superintendent's of bridges term of office.

The board of chosen freeholders may appoint an assistant county supervisor of roads and an assistant county superintendent of bridges, who, when appointed, shall hold office for three years and until his successor is appointed and qualified. Each such assistant shall receive such compensation for his services as the board shall determine, which said compensation, when so fixed, shall not be reduced during such assistant's term of office.

Amended by L.1948, c. 111, p. 612, s. 1.



Section 27:14-24.2 - Tenure In Office For Certain County Road Supervisors.

27:14-24.2 Tenure in office for certain county road supervisors.

1.The board of chosen freeholders of any county of the first class may, by resolution, provide that the county road supervisor of the county shall continue to be the county road supervisor of the county during good behavior, and that he shall not be removed as the county road supervisor except for cause on notice and after a hearing before the board of chosen freeholders; provided that the county road supervisor holds a valid public works manager certificate issued pursuant to the provisions of P.L.1991, c.258 (C.40A:9-154.6a et seq.) and has previously acquired tenure as a municipal superintendent of public works under the provisions of section 2 of P.L.1981, c.383 (C.40A:9-154.6).

L.1975, c.214, s.1; amended 2007, c.291.



Section 27:14-25 - Engineer And Road Supervisor; Removal; Procedure; Successor

27:14-25. Engineer and road supervisor; removal; procedure; successor
The engineer or supervisor may be dismissed at any time by the board of chosen freeholders after a proper hearing upon proof sustaining, to its satisfaction, charges preferred by it or the commissioner, for incompetency, neglect, disability or other cause. In the event of such dismissal, the board shall immediately appoint a new engineer or supervisor to hold for the full term of five years from the date of appointment.



Section 27:14-26 - Road Closed Temporarily; Procedure

27:14-26. Road closed temporarily; procedure
If the commissioner shall deem it necessary to close a road or section thereof being constructed, improved or repaired under this article, in order to permit a proper completion of the work, he shall execute, and file with the clerk of the board of chosen freeholders, a certificate stating the necessity for closing the road and describing the portion thereof to be closed. The board of chosen freeholders shall thereupon close it to public travel by erecting suitable obstructions and posting conspicuous notices to the effect that the road is closed. Not more than one mile of a road shall be closed at one time.



Section 27:14-27 - Authorities May Acquire Quarries And Gravel Pits

27:14-27. Authorities may acquire quarries and gravel pits
A board of chosen freeholders or other governing body charged with the construction, maintenance and repair of roads may acquire lands for gravel pits, stone quarries, or other natural deposits of road building materials advantageously located for use in its jurisdiction and make payment therefor from funds available for the construction, maintenance and repair of roads.



Section 27:14-28 - Authority Over Trees

27:14-28. Authority over trees
When a road plan involving the treatment of trees or forests abutting upon any road improved under the provisions of any prior law providing for the construction, permanent improvement and maintenance of public roads in this state or under the provisions of this article is to be made, the state highway commissioner shall notify the board of conservation and development which shall cause to be prepared such plans and specifications as shall be necessary for the completion of said treatment, the cost of which shall be taken as part of the cost of the road.

In all that relates to the choice, planting or care of trees, the decision of the board of conservation and development, shall be final. In all that affects the location of trees, or the influence upon the road, the decision of the state highway commissioner shall be final.

If the state highway commissioner and a local governing body having authority in respect to roadside trees shall be unable to agree regarding the removal or treatment of any tree standing within the line of a road to be improved, they shall submit the case to the board of conservation and development and its decision shall be final and binding upon all parties.



Section 27:14-29 - Applicability Of Article; Road Construction By Municipalities

27:14-29. Applicability of article; road construction by municipalities
The provisions of this article shall extend to townships, towns, boroughs, villages or any municipality.

The governing body, the assessor or assessors, the mayor or other chief executive officer, the clerk and the collector or other financial officer, respectively, of any municipality, shall have the power and shall perform all the duties imposed by this article upon the board of chosen freeholders, the county board of taxation, the director of the board of chosen freeholders, the county clerk and the county treasurer, respectively.

Any municipality may raise by taxation funds with which to pay for the cost of the construction of any road or roads, or may issue bonds for the payment thereof, in the same manner, as nearly as may be, as the board of chosen freeholders may do under this article, it being the expressed intention of this section to confer upon municipalities, full power to improve any road, or section of road, under the provisions of this article, all proceedings conforming, as nearly as may be practicable, to the provisions of this article.

Any such road, or section of road, so constructed by a municipality shall be exclusively under its jurisdiction and control and shall be repaired and maintained by it.



Section 27:14-30 - Improvement Of County Roads By Boroughs; Payment Of Cost

27:14-30. Improvement of county roads by boroughs; payment of cost
When a county road or section thereof lies within the corporate limits of a borough, the borough may improve the road or section thereof in the same manner, as nearly as may be, as it could be improved by the board of chosen freeholders under the provision of this article.

The cost of the improvement shall in the first instance be paid by the borough, but the state and county shall, when the road is completed, reimburse and pay the borough such proportionate share of the cost thereof as they would have respectively paid if the road had been improved by the county under this article. The cost shall include interest charges incurred by the borough on temporary loans provided for in section 27:14-31 of this title. The road when improved shall remain a county road.



Section 27:14-31 - Bond Issues; Reimbursement

27:14-31. Bond issues; reimbursement
The board of chosen freeholders and the borough may issue bonds to meet the cost of the improvement in the same manner and to the same extent that bonds could have been issued if the improvement had been made by the board of chosen freeholders.

The borough may borrow on temporary loans such sums as may be necessary to pay the moneys due under the contract for the improvement until such time as the proportionate shares of the cost thereof shall be received by it from the state and county respectively.



Section 27:14-32 - Consent To Improvement By Borough

27:14-32. Consent to improvement by borough
Before an improvement is undertaken by a borough by virtue of the provisions of section 27:14-30 of this title the consent and approval of the commissioner and of the board of chosen freeholders of the county in which the borough is situate shall be obtained. The board of chosen freeholders may agree with the borough as to the time and manner of the payment to the borough of the county's share of the cost of the improvement.



Section 27:14-35 - Grade Of Road And Sidewalks; Work Done By Municipalities

27:14-35. Grade of road and sidewalks; work done by municipalities
When a public road has or shall have been improved under the provisions of this article and in the course of the improvement the grade of the roadbed shall have been or shall be changed so that it shall not conform to the grade of the remaining portion of the road, including the sidewalks, the authorities of each municipality through which the road passes may cause the remaining portion of the road within the limits of the municipality to be graded and formed so as to conform in grade to that established for the roadway constructed under the provisions of this article, and may cause the work to be done under the proceedings and in the manner provided by law in their several municipalities for the grading of the streets thereof.



Section 27:14-36 - Restrictions On Municipal Improvements

27:14-36. Restrictions on municipal improvements
The proper authorities of any municipality through which any such road runs may make any municipal improvement upon or within the road within the limits of the municipality which may be authorized by law to be made in any of the other public streets or roads of the municipality, but no such improvement shall be made by the municipal authorities which may interfere with or impair the roadway improved under the provisions of this article without the approval and consent of the board of chosen freeholders of the county within which the road is located.



Section 27:14-37 - Payment By Municipalities; Assessments For Benefits

27:14-37. Payment by municipalities; assessments for benefits
The cost and expense of any of the public improvements authorized by sections 27:14-35 and 27:14-36 of this title shall, as far as possible, be assessed upon the real estate specially benefited by the improvement in proportion to and not in excess of the benefit received. The assessment shall be made in the manner and under the procedure provided by law for the making of other assessments for street improvements within the municipality.

Nothing in this article shall impose upon any municipality therein referred to any part of the cost of the maintenance and repair of the roadway of any road improved under the provision of this article.



Section 27:14-38 - Improvement By Property Owners At Own Expense; Contract; Approval By County

27:14-38. Improvement by property owners at own expense; contract; approval by county
If all the owners of property abutting on any road or highway which has not been improved or is not undergoing improvement, desire the road or any section thereof to be improved, and shall certify in writing to the board of chosen freeholders of the county, that they are willing to bear the entire expense thereof, the county engineer or another competent engineer, shall prepare plans, cross sections and specifications for the work and shall submit them to the property owners. If the property owners are satisfied with the plans, cross sections and specifications they may enter into contract for such work, but the contract shall first be submitted to the board of chosen freeholders for its approval.



Section 27:14-39 - Completed Road Taken Over By County; Engineer's Compensation

27:14-39. Completed road taken over by county; engineer's compensation
Upon the completion of the work to the satisfaction of the county engineer and the board of freeholders, and upon the submission to the board of proper receipts showing full payment for all work done, the board may by resolution declare the road or any portion thereof to be a county road. The county engineer shall be paid a reasonable fee for supervising the work, to be paid by the property owners.



Section 27:14-40 - Change Of Location Of Road

27:14-40. Change of location of road
The location of any portion of the road may be changed, if deemed desirable, upon obtaining the consent in writing of the owners of land abutting on the portion of the road to be changed, and upon acquiring, without expense to the county, the land necessary for the change.



Section 27:14-41 - Approaches To Properties; Payment By County

27:14-41. Approaches to properties; payment by county
The board of chosen freeholders may lay out, open, construct and improve, when such contemplated work is shown on the approved plans and cross sections, all necessary approaches to any properties along the line of such road which may have been destroyed or damaged by any alteration in the existing grade, whether within or without the line of the road, and all costs and expenses incurred therefor shall be paid by the board in the same manner as other work done under this article.



Section 27:14-42 - Improvement Of Roads Along State Property; Payment By State Body

27:14-42. Improvement of roads along state property; payment by state body
When a public road is sought to be improved under the provisions of section 27:14-38 of this title, and property of the state fronts or borders thereon, the board of managers or other body having the control and management of such property may consent to the improvement of the road, and may enter into contract therefor in the manner provided by said section 27:14-38 and pay for the improvement out of any moneys appropriated to it.



Section 27:14-43 - Improvement Of Full Width Road At Request Of Property Owners

27:14-43. Improvement of full width road at request of property owners
When the owners of fifty-one per cent of the frontage of property abutting a road proposed to be improved by a board of chosen freeholders under the authority of this article, petition the governing body of the municipality in which their property and the road or section thereof proposed to be improved is situate, praying that the road or section thereof be improved and paved for its entire width from gutter to gutter, and agreeing to pay the entire added cost due to the increased width of improvement and pavement, the governing body may, with the consent of the commissioner contract with the board of chosen freeholders to pay such additional cost.

The contract shall fix and prescribe the time and manner of payment of the added cost by the municipality to the county. The cost and expense so contracted to be paid by the municipality shall be assessed and collected by the municipality upon and from the real estate abutting upon the road or section of road so improved in the same manner as other assessments for benefits for improvements in the municipality.

If the improvement contemplated is being undertaken by municipal instead of county authority, the extended improvement shall be authorized by the petition herein provided for, the consent of the authorities of the municipality and the consent of the commissioner, and the additional cost shall be assessed and collected as herein provided.



Section 27:14-44 - Repair And Maintenance; Funds; How Raised

27:14-44. Repair and maintenance; funds; how raised
The board of chosen freeholders shall appropriate all moneys necessary to keep the roads constructed under this article in good repair and free from obstruction, and if the board shall have no money which may be lawfully used for such purposes, it may borrow it on the credit of the county, until the next annual taxes shall have been levied and collected.

The cost of all repairs and removal of obstructions shall be paid by the county treasurer upon the order of the board, and all bills for repairs and removal of obstructions shall be verified by affidavit and certified to be correct by the county supervisor of roads.



Section 27:14-45 - Maintenance Of Roads Built By Freeholders Within Certain Cities

27:14-45. Maintenance of roads built by freeholders within certain cities
When a road or section of road constructed by the board of chosen freeholders prior to March twelfth, one thousand nine hundred and thirteen, lies within the corporate limits of a city having a population in excess of twelve thousand, it shall be exclusively under the jurisdiction and control of the city, and shall be repaired and maintained by it, but this provision shall not extend to roads maintained under sections 27:17-2 to 27:17-13 of this title.



Section 27:14-46 - Maintenance And Repair Of Roads Leading To State Institutions

27:14-46. Maintenance and repair of roads leading to state institutions
The commissioner may improve and keep in repair any road, or section thereof, leading up to any institution, park or reservation maintained wholly by the state, and cause plans and specifications therefor to be made. Any such improvement shall be made in accordance with the provisions of this article and the payment of the cost of the improvement and the repair of such road after improvement shall be paid out of any appropriation made for the improvement and maintenance of roads authorized to be improved or maintained under this article, or for the repair of said roads, out of any moneys derived by the commissioner pursuant to any law. All such payments shall be made out of the state treasury, on the warrant of the comptroller, on bills duly approved by the commissioner.

Nothing in this article shall prevent the improvement or maintenance by the commissioner of any city street which leads up to any such institution, park or reservation.



Section 27:14-47 - Extraordinary Repairs Or Reconstruction; Approval

27:14-47. Extraordinary repairs or reconstruction; approval
When an improved public road is in need of extraordinary repairs or reconstruction, the public body charged with its care shall prepare specifications and any plans and cross sections necessary to explain and describe the repairs contemplated and forward them to the commissioner, who may in his discretion approve them and certify the amount of state moneys he will set aside for the repair of such roads.

Upon the approval and issuance of the certificate of the commissioner as provided in this article, the public body shall advertise for bids and thereafter proceed as provided in this article.



Section 27:14-48 - Extraordinary Repairs; Payment Of Cost; State Aid

27:14-48. Extraordinary repairs; payment of cost; state aid
If the public body referred to in section 27:14-47 of this title shall not have sufficient funds with which to pay its share of the cost of such repairs, it may issue bonds in a sum not exceeding the sum to be advanced by the commissioner for and towards such repairs as stated in its certificate, to defray and pay its share of the costs.

The commissioner may, in his discretion, approve and permit the use of not more than fifty per cent of the motor vehicle fund allotment made by the state to the counties each year to be used toward the payment of interest on such bonds, and for the retirement of such bonds, except that he shall not permit the use of the state motor vehicle funds for such purposes in an amount which, if subtracted from the total allotment by the state to the county would, in the opinion of the commissioner, leave an amount insufficient for the proper repair and maintenance of the other existing county roads.

No motor vehicle funds shall be used for any work or contract performed or entered into by a county prior to March twenty-sixth, one thousand nine hundred and nineteen.



Section 27:14-49 - Municipality May Borrow Certain Amount For Road Repairs; Repayment

27:14-49. Municipality may borrow certain amount for road repairs; repayment
When the commissioner shall issue to a municipality or public body charged with the maintenance of any improved roads, his certificate setting forth the amount set aside by him for the repair of any such road, from moneys under his control available for road repairs, the body having control of the finances of the municipality or public body may borrow money on temporary loan to an amount not to exceed the amount named in such certificate in anticipation of the payment of the amount named in such certificate to the municipality or public body in accordance with the provisions of this article, and may apply the proceeds of the loan to the payment of the cost of the repairs of such road. The temporary loan shall be repaid upon payment to the municipality or public body of the sum in anticipation of payment of which the loan was made.



Section 27:15-1 - Amount Available; Use Of Funds; Notice; Budget, Inclusion In; Standards

27:15-1. Amount available; use of funds; notice; budget, inclusion in; standards
A. There shall be set aside annually on October first or as soon thereafter as available from the net receipts of the motor vehicle revenues in the General State Fund the sum of three million, nine hundred fifty thousand dollars ($3,950,000.00) and such additional amounts as may be necessary to meet the requirements of subsection E of this section. Such sums shall be used to meet the State's share of the cost of the work as in this chapter prescribed. Payments from these amounts shall be made in the same way as other payments from the motor vehicle revenues.

B. As used in this chapter.

"Municipality" means any city, town, township, borough or village in this State;

"Municipal roads" means the public roads or streets of any municipality as hereinabove defined.

C. The sums set aside as hereinabove provided shall be made available by the State Highway Commissioner to the several municipalities in the State in the manner, to the extent and in the proportion herein provided, for the construction, reconstruction, grading, drainage, maintenance, lighting or repair of municipal roads, or any other purpose permitted by this chapter.

D. On or before December tenth of each year the State Highway Commissioner shall notify the governing body of each municipality of the amount of State aid available for such municipality for the purposes hereinabove provided, and applicable to the ensuing calendar year. Except as provided in subsection E of this section: the amount of such State aid to any municipality shall be such as shall result from the application of the average of the following two percentages, namely:

(1) The percentage of population in such municipality to the total population of the State based upon the latest official Federal census; and

(2) The percentage of municipal road mileage in such municipality to the total municipal road mileage in the State;

to the sum of three million, nine hundred fifty thousand dollars ($3,950,000.00) set aside in accordance with the provisions of this section; provided, however, that the amount of such State aid available hereunder to any municipality in any year shall in no event be less than the average annual amount of State aid allotted to such municipality under the provisions of this chapter during the ten-year period commencing with the calendar year one thousand nine hundred and thirty-six; nor more than either such average annual amount or thirty-eight per centum (38%) of the average annual expenditures of such municipality, exclusive of State aid, as shown in the annual budgets of such municipality, for the purposes hereinabove provided, during the five-year period commencing with the calendar year one thousand nine hundred and forty-one, whichever is the greater.

E. The total amount of such State aid available to all municipalities in any county of the State, for the purposes hereinabove provided, shall not, in any year be less than the sum of one hundred fifty thousand dollars ($150,000.00).

If, in any year, the total amount of such State aid available to all municipalities in any county of the State shall, as determined by the method prescribed in subsection D of this section, be less than the sum of one hundred fifty thousand dollars ($150,000.00), then the amount which shall be available to each municipality in such county, as determined by the method prescribed in subsection D of this section, shall be increased proportionately so that the aggregate amount of such State aid available to all of the municipalities in such county shall total one hundred fifty thousand dollars ($150,000.00).

F. It shall be lawful for each municipality to include the amount of such State aid made available for it in its budget. All such amount shall be available to the State Highway Commissioner for allotment to said municipalities in accordance with the provisions of this chapter. Commitments may be made, subject to the provisions of this chapter, against said amounts by said municipalities, immediately after the beginning of the calendar year next ensuing the date of notification by the State Highway Commissioner as required by the provisions of subsection D of this section.

G. All roads, works and improvements constructed or reconstructed in any municipality with State aid under this chapter shall be maintained by such municipality in accordance with such standards as the State Highway Commissioner shall prescribe.

Amended by L.1938, c. 427, p. 1239, s. 1; L.1944, c. 110, p. 283, s. 1; L.1947, c. 62, p. 202, s. 1.



Section 27:15-1.1 - Schedule; Official Map; Filing

27:15-1.1. Schedule; official map; filing
The governing body of any municipality desiring to avail itself of the State aid provided in section 27:15-1 of the Revised Statutes shall, on or before the first day of March following receipt of the notification of amount of State aid available to it as provided for in said section, file with the State Highway Commissioner a schedule, approved by resolution of the governing body of such municipality, setting forth all work proposed to be undertaken by such municipality in which all or any part of such State aid is to be used, together with the respective estimated costs thereof. When requested by the State Highway Commissioner, any such municipality shall file with said commissioner the latest official map of such municipality showing all municipal roads of such municipality and indicating those which are improved and those which are unimproved, setting forth the mileage of each.

L.1947, c. 62, p. 205, s. 2.



Section 27:15-1.2 - Extension Of Date For Filing Schedule

27:15-1.2. Extension of date for filing schedule
The State Highway Commissioner may, on application of any municipality, extend the date for filing the schedule referred to in section two hereof.

L.1947, c. 62, p. 205, s. 3.



Section 27:15-1.3 - Standards Of Work

27:15-1.3. Standards of work
All work undertaken by any municipality, in which all or any part of the State aid, provided in section 27:15-1 of the Revised Statutes is used, shall be performed in accordance with such standards as the State Highway Commissioner shall prescribe.

L.1947, c. 62, p. 205, s. 4.



Section 27:15-1.4 - Schedule; Engineering And Planning Work By Municipality

27:15-1.4. Schedule; engineering and planning work by municipality
In any case where any such State aid is to be expended for construction or reconstruction work, the schedule referred to in section two hereof shall provide for any necessary engineering and planning work to be performed by the municipality.

L.1947, c. 62, p. 205, s. 5.



Section 27:15-1.5 - Width Of Road, State Aid Regardless Of

27:15-1.5. Width of road, state aid regardless of
In any case where any such State aid is to be expended for the construction of any municipal road between curbs and gutters, where such curbs and gutters have heretofore been laid at the cost of the municipality and are in existence at the time the schedule referred to in section two hereof is filed, the State shall participate, within the limits of such State aid herein prescribed, in the entire cost of the construction of the road between the gutters regardless of the width thereof.

L.1947, c. 62, p. 206, s. 6.



Section 27:15-1.6 - Work And Costs To Be Included

27:15-1.6. Work and costs to be included
In any case where any such State aid is to be expended for construction work, such work shall include, in addition to constructing the road, the survey and preparation of plans, profiles and cross sections, the grading and drainage of the road and the construction of the necessary culverts and bridges, the construction and maintenance of which is by law imposed upon the municipal authorities, together with the cost of necessary embankments and retaining walls, engineering fees and the cost of the acquisition of the necessary rights of way.

L.1947, c. 62, p. 206, s. 7.



Section 27:15-1.7 - Plans And Specifications

27:15-1.7. Plans and specifications
In any case where any such State aid is to be expended for construction or reconstruction work, there shall be filed by the municipality with the State Highway Commissioner plans and specifications therefor, approved by resolution of the governing body of such municipality; and no such construction or reconstruction work shall be undertaken by such municipality unless such plans and specifications therefor have been approved by the State Highway Commissioner.

L.1947, c. 62, p. 206, s. 8.



Section 27:15-1.8 - Time Of Disbursement To Municipality; Report; Deduction Of Amount Unexpended; Reserve

27:15-1.8. Time of disbursement to municipality; report; deduction of amount unexpended; reserve
On or before the thirtieth day of June following the filing of a schedule by any municipality as required pursuant to the provisions of section two hereof, there shall be disbursed to such municipality, out of the amount of State aid made available to it pursuant to the provisions of section 27:15-1 of the Revised Statutes, in accordance with such regulations as the State Highway Commissioner shall prescribe, the State's share of the cost, as shown in such schedule, for maintenance, lighting and repair of the municipal roads of such municipality.

During the month of January in the year following that in which such State aid was disbursed, such municipality shall file with the State Highway Commissioner a report, on such form as the commissioner shall prescribe. Such report shall include a statement setting forth all expenditures made by such municipality out of, or obligations incurred by it against, such State aid. In the event that any part of such State aid has not been expended for any of the aforementioned purposes, and is not required to meet obligations incurred for any of such purposes against such State aid, the State Highway Commissioner shall deduct an amount equal to such amount unexpended and not required to meet such obligations, from any amount of State aid made available to such municipality in accordance with the provisions of section 27:15-1 of the Revised Statutes and applicable to the calendar year in which the report mentioned in this paragraph is made. The State Highway Commissioner shall cause the amount so deducted to be reserved to the credit of such municipality in the same manner, and subject to the same terms, as if such municipality had requested such reservation, prior to disbursement to it of such amount, in accordance with the provisions of section thirteen of this act.

L.1947, c. 62, p. 206, s. 9.



Section 27:15-1.9 - Approval Of Disbursements; Application; Disbursement During Work

27:15-1.9. Approval of disbursements; application; disbursement during work
Disbursement of all or any part of the amount of State aid made available to any municipality pursuant to the provisions of section 27:15-1 of the Revised Statutes and required in the construction or reconstruction of municipal roads in such municipality shall be made on approval by the State Highway Commissioner of the application of such municipality therefor directed to him. The application shall be made on such form as the State Highway Commissioner shall prescribe, and shall include a statement setting forth the work performed and the detailed cost thereof. Disbursement may be made, under such regulations as the State Highway Commissioner shall prescribe, during the progress of such work, final payment to be made upon completion thereof, but such regulations shall not require the withholding of a larger percentage from the contractor pending and upon completion of the contract than is authorized in the case of State contracts pursuant to section 27:7-34 of the Revised Statutes.

L.1947, c. 62, p. 207, s. 10. Amended by L.1958, c. 7, p. 28, s. 3.



Section 27:15-1.10 - Maximum Percentage Of State's Share

27:15-1.10. Maximum percentage of State's share
The State's share of the cost of any work undertaken pursuant to the provisions of this act shall not exceed ninety per centum (90%) of the total cost of such work.

L.1947, c. 62, p. 208, s. 11.



Section 27:15-1.12 - Reserve To Credit Of Municipality Of State Aid Available

27:15-1.12. Reserve to credit of municipality of state aid available
Notwithstanding the provisions of any other law to the contrary:

Any municipality may, on or before the first day of March following receipt of the notification provided for in subsection D of section 27:15-1 of the Revised Statutes, submit to the State Highway Commissioner a written request to reserve to the credit of such municipality all or any portion of the State aid made available to it pursuant to such notification; such amount of State aid to be used by such municipality, during any of the three calendar years next ensuing the receipt of such notification, for any of the purposes, and in accordance with the provisions, of this act.

Such request shall contain a statement to the effect that such municipality does not intend to use such amount of State aid during the year in which the same is made applicable pursuant to the provisions of section 27:15-1 of the Revised Statutes. Upon receipt of such request, the State Highway Commissioner shall cause to be reserved to the credit of such municipality said amount of State aid; and such amount may be used by such municipality for any of the purposes and in accordance with the provisions of this act, during any of the three calendar years next ensuing the receipt of the notification provided for in subsection D of section 27:15-1 of the Revised Statutes. Any amount of the sum so reserved to the credit of such municipality remaining unused by such municipality at the expiration of such three-year period shall lapse and become part of the motor vehicle revenues in the General State Fund.

L.1947, c. 62, p. 209, s. 13.



Section 27:15-1.13 - Undistributed Amount To Lapse Unless Reserved

27:15-1.13. Undistributed amount to lapse unless reserved
Notwithstanding the provisions of any other law to the contrary:

Unless reserved as provided in this act, any amount of the State aid made available to any municipality pursuant to the provisions of section 27:15-1 of the Revised Statutes remaining undistributed to such municipality at the expiration of the calendar year in which the same is by said sections applicable and not required to meet any obligations incurred during said year by such municipality under said allotment, shall lapse and become part of the motor vehicle revenues in the General State Fund.

L.1947, c. 62, p. 209, s. 14.



Section 27:15-1.14 - Additional Amount Annually From Motor Vehicle Revenues For Construction And Reconstruction Of Municipal Roads

27:15-1.14. Additional amount annually from motor vehicle revenues for construction and reconstruction of municipal roads
A. Exclusive of the sum set aside in accordance with the provisions of section 27:15-1 of the Revised Statutes, there shall be set aside annually on October first, as soon thereafter as available from the net receipts of the motor vehicle revenues in the General State Fund the sum of two million one hundred thousand dollars ($2,100,000.00), which shall be used to meet the State's share of the cost of the work hereinafter in this section prescribed during the calendar year next ensuing the setting aside of such sum. Payments from these amounts shall be made in the same way as other payments from the motor vehicle revenues.

B. The State Highway Commissioner shall reserve from the sum set aside in accordance with the provisions of subsection A of this section the sum of one hundred thousand dollars ($100,000.00) to meet the State's share in each county during such ensuing calendar year. The sum so reserved shall be made available by the State Highway Commissioner to the several municipalities in such county in the manner prescribed in this section, for the construction or reconstruction of municipal roads.

C. Any municipality may on its own motion apply to the State Highway Commissioner for aid in construction or reconstruction under this section. The application shall be on such form as the commissioner shall prescribe and may be passed by resolution of the governing body of the municipality at any meeting. It shall set forth the road or roads on which it is proposed that the work shall be done and the beginning and ending points of such work, and the amount of money the governing body may be authorized to spend on such work, including contributions thereto. The State Highway Commissioner shall decide which of such applications in any county will best serve the interests of the municipality, county and State. He shall, upon approval of any such application, notify the governing body of the municipality of the same and shall thereupon enter into a written agreement with such municipality for the necessary planning and surveying and for the actual work and the inspection thereof.

D. The total of all sums made available to all municipalities in any county under the provisions of this section shall in no calendar year, except as otherwise provided in subsection G of this section, exceed the said sum of one hundred thousand dollars ($100,000.00) reserved to meet the State's share in such county during such year.

E. All work undertaken by any municipality in which all or any part of the State aid provided for in this section is used shall be performed in accordance with such standards as the State Highway Commissioner shall prescribe.

F. The State's share of the cost of any work undertaken pursuant to the provisions of this section shall not exceed ninety per centum (90%) of the total cost of such work.

G. If in any calendar year any part of the said one hundred thousand dollars ($100,000.00) reserved to meet the State's share in any county during such year remains uncommitted, the sum so remaining at the expiration of such calendar year shall be reserved by the commissioner for application by the municipalities within such county, in accordance with the provisions of this section, during any of the three calendar years next ensuing; and the sum so reserved shall, unless distributed to the municipalities in such county in accordance with the provisions of this section within such three calendar years, lapse and become part of the motor vehicle revenues in the General State Fund.

H. When an application and agreement for State aid under the provisions of this section have been submitted to the commissioner, and work or services contemplated under the provisions of this section have been authorized by the governing body of the municipality, and part of the work has been done or services have been rendered and estimates or bills covering the cost thereof have been submitted to said governing body and to the commissioner and approved by the commissioner, the commissioner shall, within the limits prescribed in this section, pay the proportionate share of the cost of the estimate or bill as set forth in the application and agreement; provided, the application and agreement for State aid to the municipality have been approved by the commissioner and funds have been allotted to the proposed work. No estimate or bill shall be paid until the work or services are first approved by the commissioner.

I. Upon notification by the State Highway Commissioner of approval of its application for State aid under the provisions of this section, as provided for in subsection C hereof, the municipality may request the board of chosen freeholders of the county wherein such municipality is situated to perform any or all of the work proposed to be performed on the part of such municipality with the allotment of State aid to be available to such municipality pursuant to such approved application, whereupon such board of chosen freeholders shall, if it agrees to so perform such work, enter into a written agreement with such municipality. Such agreement shall set forth the work to be performed by such board and the amounts, exclusive of State aid available to such municipality for such work pursuant to such approved application, to be borne by the board and municipality respectively. The amount required to be so borne by the municipality shall be paid by it to the board prior to the commencement of such work. Upon receipt by such municipality of any amounts of State aid disbursed by the State Highway Commissioner for such work, pursuant to the provisions of this section, such municipality shall thereupon pay the same forthwith to said board of chosen freeholders. Any such agreement entered into between said board and municipality pursuant to the provisions of this subsection, shall become effective only upon approval thereof by the State Highway Commissioner, whereupon the work of said board required pursuant to such agreement shall be performed by it in accordance with such regulations as the State Highway Commissioner shall prescribe.

L.1947, c. 62, p. 210, s. 15. Amended by L.1948, c. 460, p. 1889, s. 1.



Section 27:15-1.15 - Repeal; Existing Agreements

27:15-1.15. Repeal; existing agreements
Sections 27:15-2 to 27:15-6, inclusive, 27:15-9 to 27:15-15, inclusive, and 27:15-18 of the Revised Statutes and "An act concerning highways, and supplementing chapter fifteen of Title 27 of the Revised Statutes," passed June twenty-second, one thousand nine hundred and forty-two (P.L.1942, c. 261), are hereby repealed; provided, however, that the provisions thereof shall continue to apply with full force and effect to any work, or any agreement with respect thereto, undertaken or to be undertaken, or entered into, pursuant to the provisions of such sections, with State aid therefor apportioned or distributed or to be apportioned or distributed from net receipts of the motor vehicle revenues set aside prior to the first day of January, one thousand nine hundred and forty-seven, or from any sum appropriated to carry out the purposes and provisions of "An act concerning county and municipal budgets," approved February thirteenth, one thousand nine hundred and forty-seven (P.L.1947, c. 4).

L.1947, c. 62, p. 213, s. 16.



Section 27:15-1.16 - Repeal

27:15-1.16. Repeal
The following act is hereby repealed: "An act concerning State aid for the construction, reconstruction, grading, drainage, maintenance and repair of certain city, town, township, village and borough roads, and amending section 27:15-1 of the Revised Statutes," approved April thirtieth, one thousand nine hundred and forty-six (P.L.1946, c. 196).

L.1947, c. 62, p. 213, s. 17.



Section 27:15-1.17 - Effective Date

27:15-1.17. Effective date
This act shall take effect on the thirtieth day of June, one thousand nine hundred and forty-seven.

L.1947, c. 62, p. 213, s. 18.



Section 27:15-7 - Method Of Raising Money; Taxation And Bond Issue

27:15-7. Method of raising money; taxation and bond issue
The governing bodies of the municipalities may raise the funds necessary for the work contemplated by this chapter by taxation, by assessment in the manner provided for assessing local improvements under chapter 56 of the Title Municipalities and Counties (Par. 40:56-1 et seq.) or by temporary loans. The amount of the temporary loans and the interest thereon until the time of payment shall be included in the tax levy of the year following that in which the indebtedness is incurred.

Any municipality may accept contributions from any person toward meeting its share of the cost of this work. The financial officer of the municipality shall receive such contributions and properly credit them.

When the cost of the work exceeds the sum of ten thousand dollars the municipality may issue bonds therefor in the manner provided by Article 1 of chapter 1 of the Title Municipalities and Counties (Par. 40:1-1 et seq.).

Amended by L.1938, c. 403, p. 1191, s. 1.



Section 27:15-8 - Acquisition Of Lands; Width Of Right Of Way

27:15-8. Acquisition of lands; width of right of way
Any municipality may acquire any land necessary for straightening or relocating any road on which work is to be done under this chapter by gift, grant, demise, purchase, or by condemnation in the manner provided by law.

All roads on which work may be done under this chapter shall have a right of way not less than thirty-three feet wide.



Section 27:15-16 - Use Of Moneys For Road Lighting, Traffic Lights, Underpasses And Overpasses

27:15-16. Use of moneys for road lighting, traffic lights, underpasses and overpasses
Such funds as are made available pursuant to this chapter may be utilized for the lighting of the roads mentioned in this chapter, including the construction of traffic lights, and for the construction of underpasses and overpasses for school children, where such underpasses or overpasses may be deemed necessary by the joint action of the governing body of any municipality and the State Highway Commissioner. The installation of any traffic lights pursuant to the provisions of this section shall first be approved by the Director of Motor Vehicles.

Amended by L.1955, c. 73, p. 238, s. 1.



Section 27:15-17 - "Unimproved Road" Defined

27:15-17. "Unimproved road" defined
Whenever the words "unimproved road" are used in chapter fifteen, Title 27 of the Revised Statutes they shall mean any road, which in the opinion of the State highway engineer, is unsuitable for present day traffic.

L.1938, c. 362, p. 917, s. 1.



Section 27:15-19 - Unused Moneys Appropriated For Road And Street Maintenance; Use For Improvements

27:15-19. Unused moneys appropriated for road and street maintenance; use for improvements
Where moneys were, prior to the first day of March, one thousand nine hundred and forty-seven, appropriated by law for the maintenance of city, town, township, borough and village roads and streets, and any part of such moneys remains reserved, unused, and unobligated, and local conditions indicate that it would be more economical and advantageous to use these funds for new construction, reconstruction, betterment or improvement of said roads and streets, the State Highway Commissioner, upon application of the municipality, may permit the use of such remaining funds for the aforesaid purposes.

L.1948, c. 124, p. 842, s. 1.



Section 27:15-20 - Repeal

27:15-20. Repeal
"An act authorizing municipalities in certain counties to use moneys appropriated for road and street maintenance for general road and street improvements in such municipalities, subject to the approval of the State Highway Commissioner," approved November eighteenth, one thousand nine hundred and thirty-nine, is repealed.

L.1948, c. 124, p. 842, s. 2.



Section 27:15A-1 - State Highway Commissioner Authorized To Approve Applications For State Aid In Repairing Certain County Roads Or Bridges

27:15A-1. State Highway Commissioner authorized to approve applications for state aid in repairing certain county roads or bridges
Whenever any appropriation is made in any general or special appropriation bill for the purpose of defraying, or reimbursing the various counties for, all or any part of the cost of repairing damage to, or replacing, improved county public roads or improved county bridges, damaged or destroyed by reason of unusual storm, floods, or other abnormal conditions, creating an emergency with respect to public travel in the affected areas in said counties, the State Highway Commissioner is empowered and directed to receive, consider and approve applications of the various counties of this State for State assistance in the repair or replacement of said public roads and public bridges from the funds so appropriated.

L.1946, c. 301, p. 1002, s. 1. Amended by L.1947, c. 127, p. 598, s. 1.



Section 27:15A-2 - Application By Board Of Chosen Freeholders

27:15A-2. Application by board of chosen freeholders
The board of chosen freeholders of any county, in which any such damage was caused to the public roads or public bridges of the county, may file an application for such State assistance with the State Highway Commissioner.

L.1946, c. 301, p. 1002, s. 2.



Section 27:15A-3 - Application; Plans And Specifications

27:15A-3. Application; plans and specifications
Such application shall contain a brief description of such damage to the public roads or public bridges and shall be accompanied by plans and specifications for the repair of the damage, or the replacement of such roads or bridges, or in accordance with which such damage was repaired or the same replaced, which said plans and specifications shall have been approved by the county engineer of the county affected.

L.1946, c. 301, p. 1002, s. 3.



Section 27:15A-4 - Approval Or Disapproval Within Thirty Days

27:15A-4. Approval or disapproval within thirty days
The State Highway Commissioner, within thirty days from the date of the filing of any such application by any county so affected, shall either approve the same or disapprove and return the same with reasons for disapproval after which the application may be resubmitted by the county to which it has been returned and may be acted upon in the same manner as if originally filed in the amended or corrected form.

L.1946, c. 301, p. 1003, s. 4.



Section 27:15A-5 - Certification Of Amount Set Aside; Limitation

27:15A-5. Certification of amount set aside; limitation
Upon the approval of any such application, the State Highway Commissioner is hereby empowered and authorized in his discretion to certify the amount of State moneys which he will set aside, and pay to the said county, for or on account of the repair or replacement of such roads or bridges up to an amount not exceeding seventy-five per centum (75%) of the total cost thereof.

L.1946, c. 301, p. 1003, s. 5.



Section 27:15A-6 - Commissioner To Supervise Or Approve Work

27:15A-6. Commissioner to supervise or approve work
All work undertaken under this chapter by any county and approved by the State Highway Commissioner shall be done under the supervision and control of the State Highway Commissioner or, if already performed, shall be approved by him and no funds shall be disbursed except with, and upon, the approval of the State Highway Commissioner.

L.1946, c. 301, p. 1003, s. 6.



Section 27:15A-7 - Expenditures Authorized; Filing Of Resolution

27:15A-7. Expenditures authorized; filing of resolution
Upon the approval of any application herein contemplated by the State Highway Commissioner, the board of chosen freeholders of any such county may by resolution authorize the expenditure and disbursement by the county treasurer of the difference between the total cost of such repairs and the amount of State assistance certified by the State Highway Commissioner for such repairs, irrespective of whether or not any funds shall have been appropriated for said purpose in the budget of said county during the year when said application shall have been approved by the State Highway Commissioner. A copy of such resolution, certified by the clerk to the board of chosen freeholders of any such county, shall be filed with the Division of Local Government in the State Department of Taxation and Finance within three days after passage and no further approval for the expenditure of the funds in such resolution shall be necessary from the Division of Local Government in the State Department of Taxation and Finance.

L.1946, c. 301, p. 1003, s. 7.



Section 27:16-1 - County Powers

27:16-1. County powers
The governing body of any county may:

a. Lay out and open such free public roads in the counties as it may deem useful for the accommodation of travel between two or more communities;

b. Acquire roads and highways, or portions thereof, within the limits of the county;



c. Widen, alter, straighten, and change the grade or location of any road or highway under its control, or any part thereof;



d. Improve, pave, repave, surface or resurface, repair and maintain any road or highway under its control, either in whole or in part;

e. Protect any road or highway under its control, or any part thereof, by the construction of sewers, drains, culverts, receiving basins, jetties, bulkheads, seawalls, or other means and devices, either in or on the road or highway or on land adjacent thereto;

f. Light, beautify and ornament any road or highway under its control, or any part thereof and, in any county where a county park commission does not exist, construct and maintain along any road or highway where it touches upon a navigable stream, a public park for recreation purposes, as well as public docks and wharves, but the cost of the park and docks and wharves shall not exceed $100,000;

g. Vacate any road or highway under its control, or any portion thereof, that may be unnecessary for public travel;



h. Lay out and open or acquire limited access highways as defined in section 1 of P.L. 1945, c. 83 (C. 27:7A-1) and subject to the terms of that law; and

i. For roads and highways under its control adopt an access management code which satisfies the standards embodied in the access code adopted by the Commissioner of Transportation under section 3 of the "State Highway Access Management Act," P.L. 1989, c. 32 (C. 27:7-91). This code shall comply with the provisions of the "State Highway Access Management Act," and provide reasonable access by abutting landowners to roads and highways.

Where any building or other structure has or shall have been erected or constructed upon any portion of a road or highway under its control, such portion of the road or highway may be vacated or the continuance of such building or structure in its location authorized for such period as may be deemed advisable, if the portion of such road or highway so occupied be declared by the board to be unnecessary for public travel.

Amended L. 1989, c. 32, s. 22.



Section 27:16-2 - Acquisition Of Roads And Real Estate; Procedure

27:16-2. Acquisition of roads and real estate; procedure
The board of chosen freeholders may acquire by purchase, gift or condemnation, any public road, toll road, private road or byroad, or any portion thereof, or any real estate, or interest therein, for any of the purposes set forth in section 27:16-1 of this title. Action in respect thereto shall be by resolution designating the road, real estate, or interest therein, to be acquired, naming the municipality or municipalities in which it shall be situate or through which it shall extend. To the resolution shall be attached a map or maps showing the road, or real estate, to be acquired, and the lines, location, width and length thereof. A copy of the resolution, together with the map or maps attached, certified by the clerk of the board shall, within thirty days after the adoption of the resolution, be filed in the office of the county clerk for public inspection.



Section 27:16-3 - Acquisition Of Roads; Hearing And Notice

27:16-3. Acquisition of roads; hearing and notice
After the resolution and map or maps shall have been filed with the county clerk, the board shall give public notice in two or more newspapers printed and circulating in the county, one of which shall be in a newspaper circulating in the municipality or municipalities where the proposed road is to be located, of the filing of the resolution and map or maps for public inspection. The notice shall state the time and place, when and where, the board will meet to consider the proposed improvement. The notice shall be printed at least ten days prior to the time fixed for the meeting. At the time and place designated in the notice, the board shall meet for the purpose of hearing and considering any objection to the proposed improvement which may be presented by any person interested therein.



Section 27:16-4 - Maps Revised; Originals Voided

27:16-4. Maps revised; originals voided
After hearing and considering any objections which may be presented, the board may adopt the map or maps, or alter, revise, correct or change them or abandon the improvement. If the board shall alter, revise, correct or change the map or maps, it shall file an altered, revised or corrected map or maps in the office of the county clerk, and those originally filed shall be marked void by the county clerk.



Section 27:16-5 - Municipal Roads Taken Over By County; Consent; Resolutions

27:16-5. Municipal roads taken over by county; consent; resolutions
A road, or portion thereof, owned or controlled by one or more municipalities, may be taken over by the board of chosen freeholders of the county in which it is located. Upon filing in the office of the county clerk a resolution of the board of chosen freeholders providing for the taking over of any such road, or portion thereof, accompanied by a resolution of the body having charge of the roads and highways in each of such municipalities consenting to the taking over of such road or highway, or portion thereof, located in the respective municipalities, the road or highway, or portion thereof, designated in the resolution, shall become a county road. The resolution may provide for the taking over of several roads or portions thereof.



Section 27:16-6 - Maintenance Of Roads; Easements And Rights Of Way

27:16-6. Maintenance of roads; easements and rights of way
The duty of maintaining and keeping in repair every road so laid out and opened, taken over, or acquired, shall devolve exclusively upon the board of chosen freeholders, and all other duties and all powers respecting such road shall be imposed upon and be vested in it, but when a road is acquired in accordance with section 27:16-5 of this title nothing herein contained shall divest any municipality in which the road or any portion thereof may be, or through which it may extend, of its authority to light such road, or its power to construct, grade, curb, pave or repair the sidewalks and curbs along it, nor shall this power of the municipalities divest the board of chosen freeholders of its right to construct across or under the sidewalks of the road the necessary culverts or other structures for the proper drainage, protection and maintenance of the road.

The board of chosen freeholders shall not grant an easement, right of way, or use in, under or over, any portion of a county road in a municipality, unless the governing body of the municipality, or the board of public utility commissioners, shall consent thereto. When, in connection with any such grant, the consent of property owners is required by law, it shall be obtained before such grant of any such easement, right of way or use.



Section 27:16-7 - Width Of Roads Fixed

27:16-7. Width of roads fixed
The board of chosen freeholders shall establish and determine the width of the roadway of all roads under its control.



Section 27:16-8 - County To Maintain Road To Full Width

27:16-8. County to maintain road to full width
The board of chosen freeholders shall maintain every road laid out, opened, taken over, or acquired by it, between the curb lines, and keep it in repair, safe and convenient for travel during all seasons of the year.



Section 27:16-9 - Survey Of Road Prior To Improvement Or Repair

27:16-9. Survey of road prior to improvement or repair
Before the board of chosen freeholders shall commence the improvement or repair of a road it shall cause a survey thereof to be made, and plans and specifications of the work to be done thereon shall be prepared. This section shall not apply where ordinary or minor repairs are to be made.



Section 27:16-10 - Improvements; Plans And Specifications; Bids And Contracts

27:16-10. Improvements; plans and specifications; bids and contracts
The board of chosen freeholders of any county contemplating the improvement of a road shall designate the kind of material to be used, adopt plans and specifications therefor, and advertise for proposals for doing the work under the plans and specifications adopted and with the materials designated.

It may solicit bids for the work before the passage of a resolution providing for the improvement, and announce the bids at the meeting of the board at which the resolution is considered, and may award a contract under such bids at the meeting at which the resolution providing for the improvement is adopted, or at another regular, special or adjourned meeting.



Section 27:16-11 - Matters Affecting Several Parts Of Road Included As Single Proceeding

27:16-11. Matters affecting several parts of road included as single proceeding
When proceedings are taken for the laying out, opening, alteration or vacation of any road, and such road shall consist of several parts or pieces which although not directly connecting have the same general direction, or a general bearing or relation to each other, or when the road shall consist of several parts or branches which do connect, all of the parts, pieces or branches may be laid out, opened, altered or vacated in the same set of papers or proceedings.



Section 27:16-12 - Extraordinary Repairs; State Aid; Procedure Where State Refuses Aid; Bonds

27:16-12. Extraordinary repairs; state aid; procedure where state refuses aid; bonds
When a county road is in need of extraordinary repair, construction or reconstruction, the public body of the county charged with its care shall prepare specifications and any plans and cross sections necessary to explain and describe the extraordinary repair, construction or reconstruction, contemplated, and forward them to the state highway commissioner. The specifications, plans and cross sections may include and provide for a paved surface of a type different from the existing road, either in materials or method of construction, or in width, and may also include and provide for guttering, curbing, the substantial reduction of grades or other matters incidental or appurtenant to the paved surface. The commissioner may in his discretion approve of such specifications, plans and cross sections, and certify the amount of state moneys he will set aside for the repair of such roads. On its approval and issue of certificate, as provided in article 2 of chapter 14 of this title (s. 27:14-2 et seq.) such public body shall advertise for bids and otherwise proceed as directed by said article 2.

If the commissioner shall fail, for thirty days after the receipt by him of the specifications, plans and cross sections, to certify and set apart any state moneys for such extraordinary repair, construction or reconstruction, or shall within said thirty days, notify such public body of his refusal or inability to make such appropriation, the public body may forthwith proceed to make the extraordinary repair, construction or reconstruction to such road, in accordance with the specifications, plans and cross sections submitted, and may award a contract for the doing of the work, after having first advertised for bids therefor as provided in chapter 25 of the title Municipalities and Counties (s. 40:25-1 et seq.). The extraordinary repair shall be made or the road shall be reconstructed, or construction undertaken under the supervision of the engineer of the county.

If the county shall not have sufficient funds with which to pay for the cost of such extraordinary repair, construction or reconstruction, or its share thereof, such public body of the county may issue certificates of indebtedness and bonds in the manner provided by law in a sum not exceeding the amount of the cost of such extraordinary repair, construction or reconstruction or its share thereof.



Section 27:16-13 - Protection Of Roads Near Tidewater; Acquisition Of Lands

27:16-13. Protection of roads near tidewater; acquisition of lands
If a county road is in danger of being damaged or destroyed by tidewaters the board of chosen freeholders may by a two-thirds vote, acquire by gift, purchase or condemnation, lands and meadows adjacent to the road and maintain the banks along such lands and meadows for the protection and preservation of the road. If an income can be derived from any land so acquired it shall be paid to the county treasurer. Condemnation proceedings, when resorted to, shall be brought in accordance with the provisions of article 2 of this chapter (s. 27:16-42 et seq.).



Section 27:16-14 - Agreement With Land Owners To Maintain Banks

27:16-14. Agreement with land owners to maintain banks
In lieu of acquiring lands and meadows under the provisions of section 27:16-13 of this title, the board may, by a two-thirds vote, contract with the owner, possessor or holder of adjacent lands and meadows to maintain the banks and ditches along, upon and over the adjacent lands or meadows for the protection of county roads. The amount agreed upon as the county's share for such maintenance shall be paid from the county funds appropriated for road maintenance.



Section 27:16-15 - Widening Certain Roads; Contracts With Railway Companies; Grade Crossing Elimination

27:16-15. Widening certain roads; contracts with railway companies; grade crossing elimination
When a county road is not built and improved to its authorized or full width and in the judgment of the board of chosen freeholders it is desirable that it be so built and improved for the accommodation of public travel, the board may, upon the affirmative vote of at least three-fourths of all its members, so build and improve it.

If a street railway company has its rails laid on the road or any part thereof, the board may enter into an agreement with the company whereby the company, in consideration of the work being undertaken, will bear and pay a portion of the cost thereof. If the road is crossed by a steam railroad at grade the board may enter into an agreement with the railroad company owning or operating such steam railroad and the street railway company using the road, to change the grade of the road or tracks of the steam railroad and abolish the grade crossing, in the manner provided by law, and the funds for these purposes shall be raised by the board in the manner provided by section 27:16-19 of this title.



Section 27:16-16 - Bidding Required

27:16-16. Bidding required
If the cost of the improvement contemplated by section 27:16-15 of this Title exceeds the amount set forth in or the amount calculated by the Governor pursuant to, R.S. 27:2-1, bids shall be invited for the performance thereof by publication in one or more newspapers in the county, for two weeks prior to the time appointed for receiving the bids. The contract shall be awarded to the lowest responsible bidder, who shall furnish good and sufficient security for the performance thereof, to the satisfaction of the board of chosen freeholders.

Amended by L. 1959, c. 110, p. 520, s. 2; L. 1985, c. 469, s. 4, eff. Jan. 16, 1986.



Section 27:16-17 - Contract; Parties; Contribution By Railway Company

27:16-17. Contract; parties; contribution by railway company
The contract for the work may be made between the board of chosen freeholders and the successful bidder, in which event the railway company shall execute an agreement to pay its share from time to time to the board as the payments mature, or the contract may be made in the names of the board, the railway company and the successful bidder, whereby the board and the company shall each agree to pay directly to the contractor its share of the cost.



Section 27:16-18 - Rights Of Company Unaffected

27:16-18. Rights of company unaffected
By executing such agreement the railway company shall not acquire any superior rights in the road or any further or other rights than it possessed at the time of the execution of the agreement or the board may by law have power to grant.



Section 27:16-19 - Bond Issue

27:16-19. Bond issue
If the board of chosen freeholders has not sufficient funds on hand available for the purpose it may issue bonds to pay the cost of the improvement or its share thereof. Such bonds shall be issued in accordance with the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 27:16-20 - Certain Roads Located In Adjoining County; Construction; Consent Required

27:16-20. Certain roads located in adjoining county; construction; consent required
The board of chosen freeholders of any county may maintain, construct and repair a road located in an adjoining county where it is a continuation of a county road and leads to an institution conducted and controlled by the first mentioned county, if the board of chosen freeholders of the county wherein the road is situated shall first consent thereto.



Section 27:16-21 - Bond Issue

27:16-21. Bond issue
For the purpose of providing the money necessary for the construction of the road contemplated by section 27:16-20 of this title the board of chosen freeholders may issue bonds or notes in accordance with the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 27:16-23 - Water Pipes, Sewers, And House Connections In Roads; Pavement Restored

27:16-23. Water pipes, sewers, and house connections in roads; pavement restored
The board of chosen freeholders, or any county board or commission, owning or having control of a road, parkway or other highway, may grant permission to any municipality to lay water mains, sewers and proper house connections in such road, parkway or other highway, upon application being made to such board or body for that purpose by any municipality in which such road, parkway or other highway is situate.

Permission shall not be granted until the municipality applying therefor shall enter into a written agreement with such board or body regarding inspection and the restoration of the surface of the road, parkway, or other highway to the same condition in which it was before being opened for such purpose.

The agreement shall provide that on failure of the municipality so to restore the surface for a period of ninety days after notice from the board or body requiring such restoration, such board or body may itself undertake the work and recover the expense of restoration from the municipality by an action at law in any court of competent jurisdiction.



Section 27:16-25 - Lighting Roads In Vicinity Of County Institutions

27:16-25. Lighting roads in vicinity of county institutions
If, in a county of the first class, a county institution having a plant for the generation of electricity occupies more than one hundred acres of the territory of a municipality, the board of chosen freeholders of the county shall light the county roads situated in that municipality.



Section 27:16-26 - Lighting Highways From Main Shore To Seaside Resorts; Contracts

27:16-26. Lighting highways from main shore to seaside resorts; contracts
The board of chosen freeholders shall light with electric lights all public highways which have or shall have been constructed in part by the state leading from the main shore and across the meadow to any seaside resort and which are over one mile in length and have two or more bridges constructed thereon.

No contract for lighting shall be made for a longer period than five years, or without having first advertised for bids for at least two weeks in three or more newspapers published and circulating in the county.



Section 27:16-27 - Engineers And Assistants; Entry On Lands

27:16-27. Engineers and assistants; entry on lands
The board of chosen freeholders may employ all necessary engineers, surveyors, and workmen to carry out the provisions of this chapter. All such persons may at all times enter upon lands for any of the purposes contemplated by this chapter.



Section 27:16-28 - Vacation Or Discontinuance Of County Road

27:16-28. Vacation or discontinuance of county road
Any road or portion thereof owned by any county or under the control of any county governing body may be (a) discontinued as a county road and returned to the jurisdiction and control of the municipality wherein the same is situated; or (b) vacated and abandoned as a public highway, in manner following:

a. Any road or portion thereof owned by any county or under the control of any county governing body may be discontinued as a county road by an ordinance or resolution, as appropriate, passed by the affirmative vote of a majority of all of the members of the governing body, which ordinance or resolution shall describe the road or portion thereof so sought to be discontinued as a county road sufficiently to clearly identify the same, and shall declare that the road or portion of road therein described shall be discontinued as a county road, and that the county shall and does relinquish all jurisdiction over and responsibility for the construction, reconstruction, repair and maintenance thereof. The clerk of the board of chosen freeholders, upon the passage of such an ordinance or resolution shall prepare a certified copy thereof, and shall cause such certified copy to be served upon the municipal clerk of each municipality in which the road or portion thereof sought to be discontinued as a county road shall lie. Such certified copy shall be served within 10 days from the date of passage. The municipality may adopt an ordinance stating its acceptance of jurisdiction for the road or portion of the road. At the expiration of the period of 10 days from the final adoption of the municipal ordinance the road or portion of road therein described shall cease to be a county road, and from thenceforward jurisdiction over the road or portion of road shall vest in and the responsibility for the construction, reconstruction, repair and maintenance of the road, or portion of road, shall devolve upon the governing body, as the case may be, of the municipality wherein the road or portion of road shall lie. The clerk of the board shall forthwith file a certified copy of the county ordinance or resolution in the office of the county clerk and the latter shall record and index the same in the road records of his office.

b. Any road or portion thereof owned by any county or under the control of any county governing body may be vacated and abandoned as a public highway by any county governing body, in the manner following: The governing body of any county, by the affirmative vote of the majority of all the members thereof, may pass an ordinance or resolution, as appropriate, describing the road or portion thereof, intended to be vacated and abandoned, sufficiently to clearly identify and locate the same, and declaring it to be the intention of the county to vacate and abandon the road or portion thereof as a public highway, and fixing the time and place not less than three weeks nor more than six weeks thereafter, when and where the board shall meet for final consideration and action upon the ordinance or resolution, and when and where all persons interested therein may appear and be given an opportunity to be heard. Within three days of passage, the clerk of the board of freeholders shall cause said ordinance or resolution to be advertised verbatim in a newspaper published and circulating within the limits of the county, which publication shall be inserted once in each week for three weeks consecutively before the day of the meeting. And if, after the public hearing held at the time and place specified in the ordinance or resolution, the county governing body, by a vote of the majority of all of the members thereof, shall again adopt such ordinance or resolution, the road or portion thereof shall from thenceforth be deemed to be vacated and abandoned, and shall cease to be a public road or highway, and title to the land which theretofore was lying within the area of the side lines or legal right of way of the road, shall revert to and vest in the respective owners of the legal title thereto, free and clear of any easement or right of way thereover or thereupon in favor of the public. The clerk of the board shall forthwith file a certified copy of the ordinance or resolution in the office of the county clerk and the latter shall record and index the same in the road records of his office.

Amended by L.1984, c. 195, s. 1, eff. Nov. 27, 1984.



Section 27:16-29 - Certain Resolutions And Proceedings Filed And Recorded

27:16-29. Certain resolutions and proceedings filed and recorded
All resolutions or proceedings affecting the opening or change in location or the widening or vacating of any road, shall be filed in the office of the county clerk and shall be recorded in the road book.



Section 27:16-30 - Location And Boundaries Of Roads; Removal Of Obstructions

27:16-30. Location and boundaries of roads; removal of obstructions
The board of chosen freeholders may ascertain and establish the location and boundaries of all roads under its control, and prevent and remove all obstructions and encroachments thereon.



Section 27:16-31 - Regulations To Protect Roads And Road Surfaces

27:16-31. Regulations to protect roads and road surfaces
The board of chosen freeholders may by resolution:

a. Regulate the tearing up or excavating in any road under its control, for any purpose;

b. Prevent the disturbing or tearing up of any road by the locking of wheels of any vehicle or attaching a drag to the vehicle;

c. Prevent the filling up of gutters along any such road;

d. Prevent obstruction and damage to any such road by spilling or throwing stones, dirt or other materials thereon;

e. Prevent the diversion of surface and other waters to county roads; and

f. Make such other regulations as it may deem proper to prevent damage to county roads and to keep them safe and convenient for traveling during all seasons of the year.

Amended by L.1953, c. 313, p. 1854, s. 1.



Section 27:16-31.1 - First Class Counties Over 800,000; Restriction Of Roads To Passenger Vehicles

27:16-31.1. First class counties over 800,000; restriction of roads to passenger vehicles
Wherever the board of chosen freeholders in counties of the first class having over eight hundred thousand inhabitants, acquires or takes over any road, highway or parkway from the county park commission of such county, such board shall have the authority to restrict the use of such road, highway or parkway to passenger motor vehicles, and to make such regulations as may be proper and necessary for this purpose.

L.1950, c. 280, p. 942, s. 1.



Section 27:16-32 - Public Utility Companies To Share Expense; Agreement

27:16-32. Public utility companies to share expense; agreement
The board of chosen freeholders, or any two or more boards of chosen freeholders, or any joint committees thereof, may agree with a street railway company or other public utility using part of a county road or joint county road, as to the share of the expense of any improvement of the road to be borne by the street railway company or other public utility.



Section 27:16-33 - Snow Removal

27:16-33. Snow removal
If a road owned by or under the control of a board of chosen freeholders shall become blockaded with snow so as to be impassable, the board may, if it deems it advisable, cause the snow to be removed, as soon as practicable so as to make the road passable.



Section 27:16-34 - Warning And Protection Of Dangerous Places

27:16-34. Warning and protection of dangerous places
If a dangerous place exists in or near a county road the board of chosen freeholders shall erect and maintain, in or near such road, proper fences, warning signs, and other safeguards for the protection of travelers using the road.



Section 27:16-35 - Signposts; Erection By County; Removal Of Others

27:16-35. Signposts; erection by county; removal of others
The board of chosen freeholders shall place, or cause to be placed, along and at the intersection of all public county roads, suitable signboards with proper inscriptions thereon for the convenience and information of travelers, and may remove all other signboards, whether advertising, cautionary or directory, within the limits of a county road.



Section 27:16-36 - Traffic Posts And Lights; Approval

27:16-36. Traffic posts and lights; approval
No traffic posts, traffic lights or any other obstruction shall be placed in or upon any part of a public county road without the approval, by resolution, of the board of chosen freeholders.



Section 27:16-37 - Removal Of Posts, Lights, Etc.

27:16-37. Removal of posts, lights, etc.
The board of chosen freeholders may remove any traffic posts, traffic lights or other obstruction from a public county road when, by resolution, it shall determine such removal to be advisable.



Section 27:16-38 - Change Of Grade; Damage Suit By Property Owners

27:16-38. Change of grade; damage suit by property owners
An action shall lie in behalf of the owner of any real estate situate along a road owned by or under the control of a board of chosen freeholders, the grade of which shall have been altered, to recover all damages he shall have suffered by reason of the altering of such grade. No such action shall be brought after the expiration of twelve months from the altering of the grade.



Section 27:16-39 - Sale Of Surplus Road Materials; Certificate Posted

27:16-39. Sale of surplus road materials; certificate posted
A county maintaining a road material yard for the storing, handling and distribution of road materials, may sell any surplus materials in its possession to the state highway commissioner, to municipalities within the county, or to contractors performing work for the state highway commissioner, counties, or municipalities within the county.

The sale shall be on the basis of cost, and the price therefor, quantity sold, and a statement that the materials were not needed by the county at the time of sale, certified by the supervisor of roads of the county, shall be posted immediately after a contract for sale shall be consummated, in the offices of the county treasurer and the clerk of the board of chosen freeholders for public inspection.



Section 27:16-41 - Other State Aid Laws Unaffected; Contracts; Law Applicable

27:16-41. Other state aid laws unaffected; contracts; law applicable
Nothing in this chapter shall repeal any law providing for the improvement of roads by counties with state aid, or any law providing for a state highway commissioner, or a state highway system, but where a county, with or without state aid, is charged with the drafting of specifications and the letting of such contract, the provisions of chapter 25 of the title Municipalities and Counties (s. 40:25-1 et seq.) shall govern.



Section 27:16-42 - Acquisition Of Real Estate; Condemnation

27:16-42. Acquisition of real estate; condemnation
If the board cannot acquire the real estate, or any interest therein, necessary for the making of any improvement authorized by this chapter by agreement with the owners thereof, the compensation to be paid therefor shall be ascertained and paid in an action in accordance with chapter one of Title 20 of the Revised Statutes except as hereinafter provided. In the action the Superior Court shall determine the benefits conferred and damages sustained by each person in interest by reason of the taking of the real estate or any interest therein. The court shall consider the condition in which each parcel will be left and the benefits that will result from the improvement to the owners thereof. The costs, fees and expenses of the action shall be paid by the county treasurer.

Amended by L.1953, c. 27, p. 493, s. 6.



Section 27:16-48 - Entry Upon Property Before Making Compensation; Action To Fix Compensation

27:16-48. Entry upon property before making compensation; action to fix compensation
The board of chosen freeholders may enter upon and take property for any of the purposes set forth in section 27:16-1 of this Title, in advance of making compensation therefor, in any case where it cannot acquire the property by agreement with the owner. In such cases the board, upon exercising such right and entering upon and taking the property in advance of making compensation therefor, shall institute an action to fix the compensation to be paid to the owner and others as provided in chapter one of Title 20 of the Revised Statutes.

Amended by L.1953, c. 27, p. 493, s. 12.



Section 27:16-54 - Additional Method Of Acquiring Real Estate

27:16-54. Additional method of acquiring real estate
In addition to the method prescribed by sections 27:16-42 to 27:16-53 of this Title the board of chosen freeholders may acquire real estate or any interest therein for road or highway purposes in the manner hereinafter in sections 27:16-55 to 27:16-68 of this Title provided.

Amended by L.1947, c. 39, p. 114, s. 1.



Section 27:16-55 - Right Of Way Commission; Appointment; Term; Compensation; Removal; Oath; Assistance

27:16-55. Right of way commission; appointment; term; compensation; removal; oath; assistance
The board of chosen freeholders may appoint three discreet and impartial freeholders, residents of the county, to examine and make awards for real estate to be taken for road or highway purposes. The commission shall be known as the " county highway right-of-way commission." Each member shall serve for one year or until his successor is appointed and has qualified, and shall receive such compensation, either upon per diem, annual or other basis, as the board of chosen freeholders shall provide.

The board of chosen freeholders may remove any commissioner for inefficiency, neglect of duty or misconduct in office, having first given him a copy of the charges against him and an opportunity of being publicly heard in person or by counsel, upon not less than ten days' notice in writing, and a statement of the findings of the board of chosen freeholders and the reasons for its action shall be filed with the clerk of the board.

Each commissioner shall take and subscribe an oath that he will faithfully and impartially perform his duties, which oath shall be filed in the office of the county clerk.

The board of chosen freeholders may provide the engineering, clerical or other assistance it may deem necessary, and the cost of the assistance and other necessary expenses, including the compensation of the commissioners, shall be paid by the county in the same manner as other compensation and expenses are paid. The commission shall have power, with the approval of the board of chosen freeholders, to engage the services of an attorney when needed, upon per diem or other basis, to be paid in the same manner as other compensation is paid by the county, and the provisions of Title 11, Civil Service, of the Revised Statutes shall not apply to any such appointment.

Amended by L.1952, c. 262, p. 891, s. 1.



Section 27:16-56 - Condemnation; Resolution And Map; Removal Of Buildings

27:16-56. Condemnation; resolution and map; removal of buildings
When an improvement resolution shall require the taking of real estate or any right or interest therein, for any of the purposes provided in this chapter, the resolution for that purpose, when introduced, shall state the location and character of the improvement proposed to be made, the real estate to be taken therefore, sufficiently described so as to be readily identified, and the resolution shall be accompanied by a map prepared under the direction of the board of chosen freeholders, showing in detail the location and dimensions of the real estate proposed to be taken.

If a building is located wholly or partly upon the real estate to be taken for highway purposes, the map shall show the location of the building, together with any building or buildings upon the remaining adjoining real estate of the same owner, sufficiently to enable the commission to determine whether it is practicable to remove the building back from the line of the real estate to be taken and upon the remaining adjacent land of the owner, but such representation of the building by the map shall not be taken as evidence of intention to acquire title to the building with the real estate, and the resolution requiring the taking of real estate may request the commission, if after notice and hearing as hereinafter provided it shall determine that it is practicable and to the interest of the county and just to the owner, that the title to the building shall not pass to the county with the real estate, but shall remain in the owner with the right of removal, that the commission shall determine the amount of damages payable to the owner by reason of the taking of the title to the real estate and the removal and restoration, as far as practicable, of such buildings as hereinbefore provided, and considering any other items of damage in determining the difference in market values of the entire property of the owner before and after such taking, removal and restoration.



Section 27:16-57 - Map And Resolution Filed And Recorded

27:16-57. Map and resolution filed and recorded
Upon the conclusion of the hearing as provided in this chapter and the adoption of the resolution, the map together with a copy of the resolution duly attested by the clerk of the board of chosen freeholders shall, without delay, be filed with the highway right of way commission by the county, and notice of the pendency of the action, naming the parties interested, with description by reference to the map sufficiently to identify the plot of land of each owner to be taken, shall be filed in the office of the county clerk or register of deeds and mortgages, as the case may be, and shall be recorded in the same manner and place and for the same fees as notices of lis pendens in civil actions. In default of such recording, persons acquiring an interest in the property pending the action without notice thereof, shall not be bound thereby.

Amended by L.1953, c. 27, p. 494, s. 18.



Section 27:16-58 - Hearing And Notice; View Of Premises

27:16-58. Hearing and notice; view of premises
Upon the filing of the resolution and map with the commission, it shall view the real estate to be acquired under the resolution and fix a time and place for the hearing when and where the owners and all persons interested may be heard. Notice of the time and place shall be given by at least one publication in a newspaper circulating in the municipality or municipalities in which the real estate is situated not less than ten days before the hearing. Notice of the time and place of the hearing shall also be mailed to the owners of the real estate to be taken, directed to their last known postoffice address, at least one week before the day set for the hearing, but failure to mail any notice shall not invalidate any proceedings hereunder. The notice shall be mailed and published by such clerk or other officer as the commission may designate.



Section 27:16-59 - Hearing; Adjournment; Examination Of Witnesses

27:16-59. Hearing; adjournment; examination of witnesses
The commission shall attend at the time and place appointed. A majority of its members shall constitute a quorum for the transaction of business and may make any award, but if only one member is present he may adjourn any meeting. The commission may adjourn from time to time. It shall give all parties interested or affected by the taking of any real estate ample opportunity to be heard on the subject of the award and shall have power to examine witnesses under oath, administered by any member.



Section 27:16-60 - Award; Award For Removal Or Restoration Of Buildings

27:16-60. Award; award for removal or restoration of buildings
The commission shall thereupon make a just and equitable award of the damages sustained by reason of the taking of such real estate, having due regard to the rights and interests of all persons concerned, considering in the award the condition of each parcel at the time of the mailing of notices as provided in section 27:16-58 of this title, and the condition in which each parcel will be left after the taking, with or without any building which may be situate thereon, and the removal and restoration as far as practicable of any such building if such removal is determined to be practicable and in the interest of the county and just to the owner, and in any such case the award made shall state the total amount of damages awarded and that part of the amount which is awarded for removal and restoration.



Section 27:16-61 - Payment Of Award; Removal Of Buildings

27:16-61. Payment of award; removal of buildings
After the filing and recording of the award the owner shall have sixty days from the date of the filing and recording within which to remove the building and the amount awarded therefor may be paid when the building has been so removed. If not so removed, and no appeal shall have been taken from the award, the building may be removed by the county and the cost thereof may be deducted from that portion of the award, but the owner shall not be liable for any excess cost of removal above the amount awarded therefor.



Section 27:16-62 - Report Of Commission; Copies Filed

27:16-62. Report of commission; copies filed
When an award is made under the provision of sections 27:16-54 to 27:16-68 of this title the commission shall make its report in writing to the board of chosen freeholders. It shall contain a description of every separate tract of real estate taken and the commission shall file a copy thereof in the office of the county clerk or register of deeds, as the case may be, within ten days after the signing thereof, there to be recorded in the record of deeds of the county, together with the proofs of the notices. A copy of the map accompanying the resolution of the board of chosen freeholders shall also be filed in the office where the record of deeds is kept.



Section 27:16-63 - New Frontage; Consideration As Increase In Value

27:16-63. New frontage; consideration as increase in value
When the land to be taken for highway purposes is not for the widening of an existing road but is for an extension, cut-off or alteration which will afford to any owner of adjoining land a new frontage upon a county road so being laid out and opened, the commission shall consider in determining the amount of damages to be awarded to such owner for such taking, any increase in the market value of his entire tract from which the land is taken, by reason of the new road frontage given as part of the proceeding, but it shall not take into account any proposed future paving or improvement not a part of the proceedings to acquire land to open the road.



Section 27:16-64 - Acquisition Of Title To Buildings; Removal

27:16-64. Acquisition of title to buildings; removal
When a building is partly upon the land to be taken and partly upon the owner's remaining land and the commission deems it to the interest of the county and just to the owner that the title to the building be also acquired by the county for removal or destruction, it shall show in its award that the title to the necessary land and to the building, is to be acquired upon payment of the award, and in such case the county shall be obligated at its own cost and expense to raze or remove the building from the remaining land within sixty days from the time of payment, or payment into court of the award as hereinafter provided, if no appeal therefrom is taken, and for that purpose the county shall have the right, after such payment or tender, to go upon the owner's remaining land.

Amended by L.1953, c. 27, p. 494, s. 19.



Section 27:16-65 - Award; Payment Into Court; Appeal

27:16-65. Award; payment into court; appeal
If an uncertainty exists as to who is entitled to the amount awarded, or if the board of chosen freeholders is unable to tender the award by reason of the incapacity or absence of any person entitled thereto, or if there exists an unsatisfied lien upon the property to be taken, or any person refuses to receive the award, or an appeal from the award is taken, it may be paid into the Superior Court and shall be distributed to the person entitled thereto according to law. Payment into the Superior Court shall operate to stop the running of interest upon an award thereafter made to the amount of the deposit.

The owner or owners or the board of chosen freeholders of the county, feeling aggrieved by an award for any real estate taken for any such improvement, may appeal to the Superior Court at any time within sixty days after the filing of the report in the office of the county clerk or register of deeds, as the case may be. The appeal shall be taken by bringing an action in the court in accordance with chapter one of the Title Eminent Domain (s. 20:1-1 et seq.) of the Revised Statutes to have the court award the damages anew. The completion of the improvement shall not be delayed thereby and the county may proceed with the improvement as though the appeal had not been taken.

Amended by L.1953, c. 27, p. 495, s. 20.



Section 27:16-66 - Title Vests Upon Payment Of Award; Right Of Entry

27:16-66. Title vests upon payment of award; right of entry
Upon the acceptance of the award, or the payment thereof into the Superior Court, title to the real estate or right or interest therein shall vest in the county, and the board of chosen freeholders may thereupon enter upon and take possession of the real estate or right or interest therein and remove all persons therefrom.

Amended by L.1953, c. 27, p. 495, s. 21.



Section 27:16-67 - Report As Evidence Of County's Right To Possession

27:16-67. Report as evidence of county's right to possession
The report of the commission or a copy thereof certified by the county clerk or register of deeds and mortgages, as the case may be, or in case of an appeal, the judgment or a copy thereof certified by the clerk of the court, and proof of tender of the amount awarded, or payment thereof to the owner or into court, as the case may be, shall at all times be evidence of the right of the board of chosen freeholders to have, hold, use, occupy, possess and enjoy the real estate or interest therein for road or highway purposes.

Amended by L.1953, c. 27, p. 496, s. 22.



Section 27:16-68 - Powers Deemed Additional; Certain Bodies Unaffected

27:16-68. Powers deemed additional; certain bodies unaffected
Sections 27:16-54 to 27:16-67 of this title shall not be construed as in substitution or in lieu of the authority and method of procedure set forth in sections 27:16-43 to 27:16-53 of this title, but as vesting in the board of chosen freeholders additional and alternative authority for acquiring real estate or any right or interest therein for road or highway
purposes, and shall also be construed to apply to the acquisition of real estate or any right or interest therein for improvement of state highways under reimbursement agreement with the state highway commissioner.

Nothing in said sections 27:16-54 to 27:16-67 contained shall apply to any land or other property acquired for or devoted to any public use by any board, commission or agency of the state, or any municipality, county or county park commission, or any public utility as defined by section 48:2-13 of the title Public Utilities.



Section 27:16-71 - Municipal Control Over County Roads; Consent Required

27:16-71. Municipal control over county roads; consent required
The governing body of a municipality may by resolution take over the care and control of a county road or portion thereof within the municipality, but the resolution shall not become effective until consented to by the board of chosen freeholders. The resolution expressing the consent shall be filed in the office of the county clerk.



Section 27:17-1 - County Boulevards Authorized; Construction And Maintenance; Connecting Roads

27:17-1. County boulevards authorized; construction and maintenance; connecting roads
L.1888, c. 274, p. 397 (C.S. pp. 4503 to 4511, s.s. 194 to 215), entitled "An act to authorize the board of chosen freeholders of any of the several counties of this state to lay out, open, construct, improve and maintain a public road therein," approved April seventh, one thousand eight hundred and eighty-eight, saved from repeal together with supplements and amendments and supplements to supplements thereto; approved on the following dates:

March 4, 1891 (L.1891, c. 42, p. 79; C.S. p. 4512, s.s. 216 to 218); April 14, 1891 (L.1891, c. 187, p. 363; C.S. pp. 4513 to 4515, s.s. 219 to 221);

March 11, 1892 (L.1892, c. 61, p. 104; C.S. pp. 4515 to 4518, s.s. 222 to 229);

March 27, 1893 (L.1893, c. 261, p. 454; C.S. pp. 4518, 4519, s.s. 230 to 232);

March 27, 1893 (L.1893, c. 262, p. 457; C.S. p. 4513, s. 219);

Passed March 19, 1896 (L.1896, c. 56, p. 93; C.S. pp. 4519, 4520, s.s. 233 to 235);

April 16, 1896 (L.1896, c. 184, p. 272; C.S. pp. 4520 to 4524, s.s. 236 to 249);

March 29, 1897 (L.1897, c. 42, p. 114; C.S. pp. 4525, 4526, s.s. 251 to 255);

March 24, 1899 (L.1899, c. 151, p. 335; C.S. pp. 4521 to 4524, s.s. 242 and 244 to 247);

April 1, 1902 (L.1902, c. 65, p. 227; C.S. pp. 4529, 4530, s.s. 272 to 275);

April 1, 1902 (L.1902, c. 68, p. 233; C.S. p. 4525, s. 250);

March 31, 1903 (L.1903, c. 94, p. 141; C.S. pp. 4530, 4531, s.s. 276 to 278);

April 2, 1908 (L.1908, c. 69, p. 107; C.S. pp. 4531, 4532, s.s. 279 to 282);

April 5, 1920 (L.1920, c. 86, p. 179; 1924 Suppl. s. 179-281);

March 10, 1921 (L.1921, c. 39, p. 66; 1924 Suppl. s. 179-221a);

April 8, 1921 (L.1921, c. 243, p. 764; 1924 Suppl. s.s. 179-215a, 179-215b);

March 11, 1922 (L.1922, c. 121, p. 216; 1924 Suppl. s. 179-279);

March 15, 1922 (L.1922, c. 249, p. 508; 1924 Suppl. s.s. 179-215c to 179-215f);

March 12, 1923 (L.1923, c. 37, p. 74; 1924 Suppl. s. 179-279).

[This act as supplemented provides for the construction, in counties adopting the act by referendum, of a public road extending through the county in any direction. It further provides for the condemnation of land for, and the maintenance and widening of such public road and authorizes the construction and maintenance of branch roads connecting therewith. Supplemental acts regulate the laying of pipes of various kinds beneath the surface of the road, the construction of sidewalks along such road and assessments for benefits therefor.]



Section 27:17-2 - Boulevard Commissioners; Election And Term

27:17-2. Boulevard commissioners; election and term
In a county where a road has been or shall be built under the provisions of an act entitled "An act to authorize the board of chosen freeholders of any of the several counties of this state to lay out, open, construct, improve and maintain a public road therein," approved April seventh, one thousand eight hundred and eighty-eight (L.1888, c. 274, p. 397), or any act supplementary thereto or amendatory thereof, there shall be elected at large in the county three commissioners to be known as "boulevard commissioners of the county of " , who shall hold office for three years from the first Monday in December after their election and until the election and qualification of their successors.



Section 27:17-3 - Commissioners; Nomination And Election

27:17-3. Commissioners; nomination and election
The commissioners elected and holding office in a county where a road has already been completed under the above entitled act are hereby continued for their respective terms. The commissioners first to be elected in a county in which a road shall hereafter be completed under the above entitled act shall be elected at the general election next following its completion. The proceedings touching the nomination and election of all such commissioners shall conform in all respects to the method of nominating and electing members of the general assembly. They shall be voted for on the same ticket, but in order to secure minority representation on the board, no voter shall at any election vote upon his ballot for more than two commissioners, and upon the canvass of the election the three persons receiving the highest number of votes for such position shall be declared elected, and the county clerk shall, on their qualification, give to each a certificate of his election and qualification. Until the first election and qualification of the commissioners, the board of chosen freeholders shall control, maintain and repair such roads as heretofore.



Section 27:17-4 - Oath And Bond Filed

27:17-4. Oath and bond filed
27:17-4. Before entering upon the duties of his office each commissioner shall take an oath to perform well and truly the duties of his office to the best of his skill and ability, and shall give a bond to the county, conditioned upon the faithful performance of his duties, the amount of which shall be fixed and the bond approved by a judge of the Superior Court. The oath and bond shall be filed in the office of the county clerk.

Amended 1953,c.27,s.23; 1991,c.91,s.305.



Section 27:17-5 - Commissioners Supersede Freeholders In Certain Matters

27:17-5. Commissioners supersede freeholders in certain matters
All the duties which, by the act entitled "An act to authorize the board of chosen freeholders of any of the several counties of this state to lay out, open, construct, improve and maintain a public road therein," approved April seventh, one thousand eight hundred and eighty-eight (L.1888, c. 274, p. 397), or any supplement thereto, devolve on the board of chosen freeholders, touching the maintenance, lighting, repair, or control of such road, shall thereafter devolve exclusively upon the boulevard commissioners when elected, and all permits to open the road, disturb the surface thereof, or to lay sewers, drains, water, gas, or other pipes therein, shall be granted and all ordinances for the regulation and use of the road shall be passed by the commissioners, and not by the board of chosen freeholders.



Section 27:17-6 - Commissioners; Organization; Officers; Compensation

27:17-6. Commissioners; organization; officers; compensation
The commissioners shall meet for organization at noon on January first next succeeding the date of their election and elect from their number a president and a secretary, who, in addition to the duties herein prescribed, shall perform the duties usually performed by such officers. Each member shall receive as full compensation for all services to be performed under the provisions of this chapter the sum of four thousand five hundred dollars per annum, to be paid by the county treasurer in equal monthly installments out of the moneys appropriated to the use of the commissioners for the maintenance, lighting and repair of the road. The president and secretary shall be subject to removal at any time by a majority vote of the commissioners.



Section 27:17-7 - Annual Requisition For Funds; Control Of Funds

27:17-7. Annual requisition for funds; control of funds
On or before January first, in each year, the commissioners shall make a requisition in writing on the board of chosen freeholders of the county, for the moneys necessary to enable the commissioners to carry out the purpose of this chapter.

The board of chosen freeholders shall cause the amount to be raised and collected in the same manner as money for other county purposes and the moneys thus raised shall remain a fund in the hands of the county treasurer to be used for such purposes only, and to be drawn, on warrants signed by the president and secretary of the commission, and the board of chosen freeholders shall have no control over the fund.



Section 27:17-8 - Commissioners; Use Of County Property; Employees

27:17-8. Commissioners; use of county property; employees
The commissioners shall be entitled to the use and possession of all property and plant of the county used for maintaining, lighting and repairing such road and may employ such agents, servants and employees as they may deem necessary for the proper performance of the work to be done under this chapter, and may fix their compensation which shall be paid out of the fund appropriated for the used of the commission as hereinbefore provided.

During the first year in office of the commissioners, where the board of chosen freeholders shall have appropriated a sum for the maintenance, lighting and repair of such road, exclusive of salaries or compensation to employees, the board of chosen freeholders shall, if required so to do by the commissioners, pay such salaries and compensation for services, leaving to the commissioners the fund so appropriated by the board of chosen freeholders for the specific purpose of maintaining, repairing and lighting such road to be disbursed by the commissioners for those purposes.



Section 27:17-9 - Transfer Of Funds To Commissioners

27:17-9. Transfer of funds to commissioners
Upon the election and qualification of the first commissioners elected in any county the board of chosen freeholders shall transfer to the account of the commissioners, in the hands of the county treasurer, the moneys appropriated by the board for the maintenance and repair of such roads, or the unexpended balance thereof.



Section 27:17-10 - Contracts For Maintenance, Lighting Or Repair

27:17-10. Contracts for maintenance, lighting or repair
If the commissioners determine to maintain, repair or light such road, or any part thereof, by contract, proposals therefor shall be published for two weeks in at least two of the newspapers in the county, to be selected by the commissioners. The contract shall be awarded to the lowest responsible bidder, who shall furnish satisfactory security for its performance, to be approved by the commissioners.



Section 27:17-11 - Annual Report

27:17-11. Annual report
The commissioners shall annually on or before the first Monday in May file in the office of the clerk of the board of chosen freeholders, a report in writing containing a statement of the disbursements made by them during the fiscal year.



Section 27:17-12 - Construction Of Certain Sections

27:17-12. Construction of certain sections
Sections 27:17-2 to 27:17-11 of this title shall apply to all roads, branch or connecting roads constructed, or to be constructed, or in course of construction under the act entitled "An act to authorize the board of chosen freeholders of any of the several counties of this state to lay out, open, construct, improve and maintain a public road therein," approved April seventh, one thousand eight hundred and eighty-eight (L.1888, c. 274, p. 397), or any acts supplementary thereto or amendatory thereof, and also to all roads constructed, or to be hereafter constructed, as extensions to such roads, branch or connecting roads, where by law such extension road is to be constructed under the terms of the act aforesaid, or acts supplementary thereto or amendatory thereof.



Section 27:17-13 - Counsel To Boulevard Commission

27:17-13. Counsel to boulevard commission
The counsel to the county shall act as counsel to the commissioners without extra or additional compensation.



Section 27:17-14 - Vacancies; How Filled

27:17-14. Vacancies; how filled
If a vacancy occurs in the office of boulevard commissioner the governor shall forthwith appoint a resident legal voter of the county to the position thus made vacant, to serve for the remainder of the unexpired term.



Section 27:17-15 - Repair Of Road And Lighting Plant

27:17-15. Repair of road and lighting plant
The boulevard commissioners may put and keep the road and the lighting plant connected therewith in good repair and condition.



Section 27:17-16 - Additional Appropriation; Requisition; Taxation Or Bond Issue

27:17-16. Additional appropriation; requisition; taxation or bond issue
If the appropriation made in any year by the board of chosen freeholders for the repair of the road and the lighting plant connected therewith shall be insufficient, in the judgment of the boulevard commission, to put and keep them in proper condition, it may from time to time make requisition in writing on the board of chosen freeholders for the money necessary to enable it to put and keep such road and lighting plant in good repair.

The board of chosen freeholders may cause the money to be raised and collected wholly or partly by taxation, or may in its discretion, issue bonds for that purpose in an amount not to exceed fifty thousand dollars.



Section 27:17-17 - Bonds; Use Of Proceeds; Control Of Funds

27:17-17. Bonds; use of proceeds; control of funds
The moneys derived from the sale of bonds shall be turned over to and remain as a fund in the hands of the county treasurer, to be used only for the purpose of putting and keeping such road and lighting plant in good repair and condition, and shall be drawn upon warrants signed by the president and secretary of the boulevard commission. The board of chosen freeholders shall have no control over such funds, but shall raise them in the manner hereinbefore provided upon the requisition of the boulevard commissioners.



Section 27:17-18 - Roads Affected

27:17-18. Roads affected
Sections 27:17-15 to 27:17-17 of this title shall apply to the repair of all roads, branch or connecting roads, constructed or to be constructed, or in course of construction, under the act entitled "An act to authorize the board of chosen freeholders of any of the several counties of this state to lay out, open, construct, improve and maintain a public road therein," approved April seventh, one thousand eight hundred and eighty-eight (L.1888, c. 274, p. 397), or any act supplementary thereto or amendatory thereof, and all roads constructed or to be constructed as extensions to such roads, branch or connecting roads, where by law such extension road is to be constructed under the terms of the act aforesaid, or acts supplementary thereto or amendatory thereof.



Section 27:17-19 - Insurance For Drivers Of Vehicles; Payment Of Premiums

27:17-19. Insurance for drivers of vehicles; payment of premiums
The boulevard commission may in its discretion cause liability insurance to be issued by an insurance company approved by it, and pay the premium thereon, to protect any of its employees operating a vehicle owned by the county or the commission, against all claims for personal injuries or property damage by whomsoever sustained, arising from or caused by such vehicle while operated in the business of the commission.



Section 27:17-20 - Insurance Premiums; Amount Included In Annual Budget

27:17-20. Insurance premiums; amount included in annual budget
The board of chosen freeholders, upon requisition by the boulevard commission, may provide the necessary funds to pay the premiums for such insurance by general taxation, and include the amount thereof in its annual budget.



Section 27:18-1 - Construction; Acquisition Of Property; Condemnation

27:18-1. Construction; acquisition of property; condemnation
The board of chosen freeholders may lay out, construct and maintain roads or ways, to be called speedways, and to that end acquire lands by purchase, gift, condemnation or otherwise. If the board shall determine to acquire lands by condemnation, the proceedings shall be had under the general law applicable thereto.



Section 27:18-2 - Grade Crossings And Intersections; Regulation Of

27:18-2. Grade crossings and intersections; regulation of
After the location of the speedway shall have been determined upon, no public street or highway shall be laid across or intersect it at grade, without the consent of the board of chosen freeholders.



Section 27:18-3 - Rules And Regulations

27:18-3. Rules and regulations
The board of chosen freeholders, or a committee thereof appointed for the purpose, may make rules and regulations for the government of the speedway, and may prescribe the manner in which it shall be used and the kinds of vehicles that may be used thereon.



Section 27:18-4 - Maintenance; Transfer Of Control To Park Commission

27:18-4. Maintenance; transfer of control to park commission
After the completion of the speedway, the board of chosen freeholders shall maintain it, but may in its discretion, by resolution, transfer the title to the speedway to the park commission of the county in which it is located, in which case the park commission shall maintain the speedway and prescribe the manner in which it shall be used and maintained, or may use it for a parkway.



Section 27:19-1 - Construction; Maintenance And Repair; Joint County Bridges

27:19-1. Construction; maintenance and repair; joint county bridges
The board of chosen freeholders may construct, or acquire by gift, purchase or condemnation, and maintain and operate, and widen when necessary, viaducts and bridges, including drawbridges, in the county, when and where the public convenience requires, and keep all viaducts and bridges wholly within the county in repair and in safe condition for public travel.

Boards of chosen freeholders of counties adjoining each other but separated in whole or in part by a ravine, marsh, river or stream, may jointly construct, or acquire by gift, purchase or condemnation, and maintain and operate, and widen when necessary, viaducts and bridges, including drawbridges, at their joint expense, over such ravine, marsh, river or stream, when and where the public convenience requires, and keep all such viaducts and bridges in repair and in safe condition for public travel.



Section 27:19-2 - Petition For Bridge Or Viaduct; Referendum; Resolution

27:19-2. Petition for bridge or viaduct; referendum; resolution
If twenty per cent of the legal voters in a county believe that the public convenience requires that a viaduct or bridge should be constructed and maintained in the county, and the board of chosen freeholders has failed or neglected to construct the viaduct or bridge, they may present to the board their petition in writing setting forth the necessity for the viaduct or bridge, the location thereof and other particulars in regard thereto. Upon the filing of the petition with the clerk of the board, duly signed by such voters with their residences opposite their names, and requesting a referendum vote on the question of the construction of the viaduct or bridge, the board of chosen freeholders shall forthwith adopt a resolution that a vote is required upon the question, or it may proceed at once with the construction of the viaduct or bridge or cause it to be constructed, after the adoption of a resolution providing therefor.



Section 27:19-3 - Ballot; Form And Content

27:19-3. Ballot; form and content
If the board adopts a resolution that a vote is required upon the question, a certified copy of the resolution shall at once be filed with the county clerk, who shall in the manner and form provided by law, place the question upon all the ballots used at the next general election in the county in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

] YES "Shall the board of chosen freeholders construct

[ ] NO and maintain a viaduct (or bridge, as the case may be),

at (set forth location and particulars)."



If a majority of the legal voters of the county voting at the election vote in favor of the proposition the board shall forthwith proceed to build and construct the viaduct or bridge, or cause it to be constructed and thereafter maintain and operate it.



Section 27:19-4 - Petition For Bridge Or Viaduct In Adjoining Counties; Referendum Or Resolution

27:19-4. Petition for bridge or viaduct in adjoining counties; referendum or resolution
If twenty per cent of the legal voters in each of any adjoining counties believe that the public convenience requires that a viaduct or bridge be constructed and maintained over any ravine, marsh, river or stream separating such counties, or part thereof, and the boards of chosen freeholders have failed and neglected to construct such viaduct or bridge, they may present to the board of chosen freeholders of their respective counties their petition in writing, setting forth the necessity for the viaduct or bridge, the location thereof, and other particulars in regard thereto.

Upon the filing of such petitions with the clerks of the respective boards, duly signed by such voters with their residences set forth opposite their signatures, and requesting a referendum vote on the question of the construction of such viaduct or bridge, the boards of chosen freeholders shall forthwith adopt resolutions that a vote is required upon the question, or may proceed at once with the construction of the viaduct or bridge, or cause it to be constructed, after adopting resolutions providing therefor.

If the boards of chosen freeholders adopt resolutions that a vote is required upon the question, a certified copy of the resolutions shall be forthwith filed with the clerk of each of the counties, who shall, in the manner and form provided by law, place the question upon all the ballots used at the next general election in his county in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the board of chosen freeholders of

[ ] YES ......... county, and the board of chosen freeholders

of county construct and maintain a viaduct (or

[ ] NO bridge, as the case may be), at ...................

(set forth location and particulars)?"



If a majority of the legal voters of each county voting at such election, shall vote in favor of the proposition, the boards of chosen freeholders shall forthwith proceed to construct such viaduct or bridge, or cause it to be constructed and thereafter maintain and operate it.



Section 27:19-5 - Acquisition Of Property And Rights Therein; Payment

27:19-5. Acquisition of property and rights therein; payment
In order to carry out the provisions of sections 27:19-1 to 27:19-4 of this title the board or boards, as the case may be, of chosen freeholders may acquire by gift, purchase or condemnation any lands, lands under water, riparian rights, or any other property, rights, privileges or franchises, required for the construction of such viaduct or bridge and its approaches, or any part thereof, and pay for the same and the expenses of acquiring the same, out of any moneys applicable to the construction of such viaduct or bridge.



Section 27:19-6 - Bridges And Viaducts To Connect Highways

27:19-6. Bridges and viaducts to connect highways
All viaducts and bridges, with their approaches, shall connect at each end with a public road or street, or at one end with a public road or street and at the other end with a public park or recreation ground notwithstanding that such public park or recreation ground shall have no roads or streets laid out therein. Where necessary to make such connections, the viaduct or bridge, or its approaches, shall be carried over any ravines, marshes, pits, railroad cuts, embankments, tide washed lands, canals, or other obstructions.



Section 27:19-7 - Commission To Settle Disputes; Appointment, Powers, Duties And Compensation

27:19-7. Commission to settle disputes; appointment, powers, duties and compensation
Whenever it shall have been determined that the public convenience requires that a viaduct or bridge be constructed at the joint expense of adjoining counties, or that a viaduct or bridge being maintained at such joint expense should be repaired or rebuilt, and the boards of chosen freeholders of such counties shall be unable to agree as to the location or character of the new viaduct or bridge, or as to the materials of which it shall be constructed, or as to whether a viaduct or bridge already erected and out of repair shall be repaired or rebuilt, or if said boards shall be unable to agree in any respect as to the manner or method of repairing or rebuilding any such viaduct or bridge, either of the boards may apply to a judge of the Superior Court, who shall appoint three commissioners who shall meet forthwith and summarily inquire into the matters in dispute. To that end the commissioners may employ one or more civil engineers and other persons.

If in the judgment of the commissioners it shall be determined that the public convenience requires that the viaduct or bridge be constructed or repaired or rebuilt, they, or a majority of them, shall make and sign a report, under their hands, determining the matters in dispute, and cause a duplicate original of the report to be filed with the clerk of each of the boards.

The commission may have plans, drawings, surveys and specifications prepared, advertise for and receive bids for the doing of the work, and award a contract or contracts for the work, and may supervise the doing of the work. The advertising and awards shall be made in accordance with the provisions of chapter twenty-five of the Title Municipalities and Counties (s. 40:25-1 et seq.). Any expense incurred by the commissioners, including the cost of construction, repair or rebuilding, shall, upon certification by them, be paid by the county treasurers of each of the counties in the same proportion as similar expenses relating to the viaduct or bridge.

The commissioners shall serve as such and render their services without compensation and shall be known as "joint bridge commissioners for counties."

Amended by L.1953, c. 27, p. 496, s. 24.



Section 27:19-9 - Closing Unsafe Bridges; Repair; Freeholders Notified

27:19-9. Closing unsafe bridges; repair; freeholders notified
If any viaduct or bridge in any municipality, or between any two municipalities in the same county, or any viaduct or bridge over any ravine, marsh, river or stream dividing any counties in whole or in part, connecting two municipalities, shall at any time become or be rendered dangerous or unsafe for public travel, the governing body of either or both of the municipalities shall close such viaduct or bridge and its approaches until repaired or rendered safe for public travel.

Any such governing body or bodies may repair such viaduct or bridge, or cause it to be repaired provided the cost thereof shall not exceed one hundred dollars, and after the repairs shall have been completed the cost thereof shall be paid by the county treasurer, after claim therefor shall have been filed with the clerk of the board of chosen freeholders.

Upon the closing of any such viaduct or bridge the clerk or clerks of the municipality or municipalities closing it shall immediately notify the board or boards of chosen freeholders.



Section 27:19-10 - Bridges; Actions For Personal Injuries Or Property Damage

27:19-10. Bridges; actions for personal injuries or property damage
If the board of chosen freeholders of a county, or boards of chosen freeholders of two or more counties, are chargeable by law with the construction, erection, rebuilding or repair of a viaduct or bridge, and shall wrongfully neglect to perform their duty in that behalf, by reason whereof a person shall receive injury or damage to his person or property, he may bring an action at law against the county or counties and recover judgment to the extent of the injury or damage sustained. If, however, it shall be necessary to close a viaduct or bridge and stop travel over it on account of necessary repairs, or because it is unsafe for public travel, there shall be no liability on the part of the county or counties for damages by reason of the closing of the viaduct or bridge.



Section 27:19-11 - Toll Bridges And Viaducts; Acquisition; Maintenance As Free Bridges

27:19-11. Toll bridges and viaducts; acquisition; maintenance as free bridges
When a toll bridge or toll viaduct has been constructed and now exists, forming a part of a free public road, or connecting free public roads, the board of chosen freeholders of the county in which the toll bridge or toll viaduct and road or roads are situate, may acquire by gift, purchase or condemnation such toll bridge or toll viaduct, with all the franchises, privileges and rights of the owner thereof. When the bridge or viaduct shall have been so acquired it shall be forever thereafter free for public travel, and shall be maintained, widened, repaired or rebuilt the same as other bridges and viaducts in the county.

If the toll bridge or toll viaduct connects two or more counties, the boards of freeholders of such counties may jointly acquire by gift, purchase or condemnation such bridge or viaduct, with all the franchises, privileges and rights of the owner thereof, and it shall be maintained, widened, repaired or rebuilt the same as other viaducts or bridges connecting two or more counties.



Section 27:19-12 - Acquisition Of Joint Bridges; Agreements; Contents; Cost Apportioned

27:19-12. Acquisition of joint bridges; agreements; contents; cost apportioned
When two or more counties contemplate the joint acquisition by gift, purchase or condemnation, or the building and construction of any viaduct or bridge over any ravine, marsh, river or stream forming in whole or in part the boundary between them, a proposed agreement shall be prepared setting forth the viaduct or bridge to be acquired, or the work to be undertaken, the plans and specifications therefor, the estimated cost thereof, and the estimated cost of maintenance and operation after acquisition or completion, the proportion of the original cost and the cost of maintenance and operation thereof to be borne by each county, and any other provision deemed necessary to be inserted therein.

If for any reason no proposed agreement shall have been prepared, and no agreement shall have been entered into between them, all costs and charges for acquisition, construction, maintenance, repair, rebuilding and operation shall be borne equally by each county.



Section 27:19-13 - Regulations For Bridges And Viaducts; Bridge Tenders; Police Powers

27:19-13. Regulations for bridges and viaducts; bridge tenders; police powers
The board of chosen freeholders shall make rules and regulations for the protection and use of the viaducts and bridges in the county under its care and control, and may place any viaduct or bridge in the special care or charge of such person as it may appoint for that purpose. Where there are one or more viaducts or bridges connecting two or more counties, the board of chosen freeholders of those counties or any joint committee having charge thereof, shall make rules and regulations for the protection and use thereof, and may place them in the special care or charge of such person or persons as they may appoint for that purpose. The person so appointed shall have the same powers as policemen in cities of the first class in respect to such viaduct, bridge or roads or its approaches for the enforcement of all laws, rules and regulations.

Amended by L.1953, c. 289, p. 1793, s. 1.



Section 27:19-14 - Advertisement For Bids; Designs, Plans And Specifications

27:19-14. Advertisement for bids; designs, plans and specifications
When it shall be necessary to advertise for bids to build and construct a viaduct or bridge, the board or boards of chosen freeholders shall, before advertising therefor, determine the kind, style and design (one or more) of the viaduct or bridge and its approaches, and have plans and specifications prepared therefor. All bids for the work shall be according to and in conformity with the plans and specifications.



Section 27:19-15 - Moneys For Preliminary Expenses; Annual Charges; How Raised

27:19-15. Moneys for preliminary expenses; annual charges; how raised
All moneys necessary for the acquisition, construction, building, rebuilding, widening or extraordinary repair of a viaduct or bridge wholly in one county or joining two or more counties, and for the making of preliminary examinations, surveys, drawings, soundings and the securing of preliminary estimates of cost of construction of any viaduct or bridge and its approaches, or the removal or reconstruction of any viaduct or bridge required by the war department or any other department of the federal government having jurisdiction thereof, may be provided by the boards of chosen freeholders out of any funds of their respective counties not otherwise appropriated, or by the issue and sale of bonds.

All moneys necessary for ordinary repairs, maintenance and operation of viaducts and bridges shall be raised annually by taxation.



Section 27:19-16 - Approaches Included In "Viaduct And Bridge"

27:19-16. Approaches included in "viaduct and bridge"
As used in this article the term "viaduct and bridge" includes all approaches thereto, except when such approaches are a public road, street, avenue or highway.



Section 27:19-17 - Joint Construction And Operation Of Bridge In One County

27:19-17. Joint construction and operation of bridge in one county
Any two or more counties may acquire, construct, maintain and operate a viaduct or bridge wholly within the territorial limits of one county in the same manner as is herein provided for the acquisition, construction, maintenance and operation of viaducts and bridges over any ravine, marsh, river or stream forming in whole or in part the boundary between counties.

All provisions in this article contained referring to a joint viaduct or bridge between counties shall be applicable to any such viaduct or bridge wholly within the territorial limits of one county.



Section 27:19-18 - Bridges To Conform To Wharf Lines; Drawbridges

27:19-18. Bridges to conform to wharf lines; drawbridges
No viaduct or bridge, or any piers, foundations or abutments thereof, shall be located, built or constructed in violation of pier or wharf lines fixed or established by any proper authority of this state or any federal authority. If a viaduct or bridge, when constructed, is liable to interfere with the navigation of a stream or river, it shall be provided with a suitable draw.



Section 27:19-19 - Tracks, Pipes, Conduits On Bridges; Agreement; Appeal To Utility Commissioners

27:19-19. Tracks, pipes, conduits on bridges; agreement; appeal to utility commissioners
No person shall lay any tracks, pipes, or conduits, on, over or under a public viaduct or bridge, or connect any wires, cables or other appliances to any such viaduct or bridge without obtaining the consent of the board or boards of chosen freeholders operating or maintaining the viaduct or bridge and complying with such reasonable terms and conditions as may be prescribed by such board or boards, except that a public utility corporation which is subject to the regulation of the board of public utility commissioners and whose rates are subject to be fixed by that board, having the right to use the highway on both sides of a public viaduct or bridge, may lay its tracks, pipes or conduits on, over or under the viaduct or bridge, and may connect any wires, cables or other appliances thereto, at its own expense, under such reasonable terms and regulations as the board or boards of chosen freeholders operating and maintaining such viaduct or bridge may prescribe, which terms and regulations may be contained in an agreement between the board or boards of chosen freeholders and the public utility corporation.

The agreement may contain such provisions in regard to the use of the viaduct or bridge as may be agreed upon, but in no event shall the public utility corporation be required to pay for such use more than an amount sufficient to compensate the county for the extra burden imposed upon the county by reason of the use of the viaduct or bridge by the public utility corporation.

If the board or boards of chosen freeholders and the public utility corporation cannot agree upon the regulations or the amount to be paid hereunder, an appeal may be taken to the board of public utility commissioners which shall have power after hearing to fix the regulations governing such use, and the amount to be paid, if any, by the public utility corporation.



Section 27:19-20 - Bridge Over Certain Tidal Waters; Legislative Consent

27:19-20. Bridge over certain tidal waters; legislative consent
No bridge, viaduct or fixed structure shall be erected over or in any part of the navigable waters separating this state from any other state, where the tide ebbs and flows, without express permission of the legislature of this state to be hereafter given by a statute for that purpose, but nothing in this article shall forbid the erection of docks and wharves.



Section 27:19-21 - Liability During Repairs

27:19-21. Liability during repairs
When it shall be necessary to repair or rebuild a bridge, culvert or viaduct the public authorities or person so repairing or rebuilding it shall not be liable for damages occasioned by obstructing or stopping navigation or traffic, if the repairs or rebuilding be prosecuted with all possible dispatch, and notice of such intended repairs or rebuilding which will result in obstructing or stopping navigation be given at least three days prior to commencing the work, by publishing notice thereof in some newspaper circulating in the county or counties adjacent to the bridge or viaduct.



Section 27:19-22 - Changing Course Of Stream; Acquisition Of Property

27:19-22. Changing course of stream; acquisition of property
When a board of chosen freeholders is about to construct a bridge over a stream which passes the location of the proposed bridge diagonally, and shall determine by resolution that it is advisable to change the course of the stream in so far as it may be necessary to cause it to pass under the location of the proposed bridge at right angles thereto, it may do so and may acquire by gift, purchase or condemnation any property or right of ways over which the stream shall pass by reason of the diversion of its course.



Section 27:19-23 - Joint County Bridges; Preliminary Survey; Cost Of Survey Apportioned

27:19-23. Joint county bridges; preliminary survey; cost of survey apportioned
Where navigable waters mark the dividing line between two or more counties and the respective boards of chosen freeholders thereof have or shall have resolved that a bridge across such waters at any point or between any points, is a public necessity, such boards respectively may authorize the making of preliminary examinations, surveys, drawings, soundings and the securing of preliminary estimates of the cost of construction of a bridge and its approaches.

Each board may appropriate an amount not exceeding five thousand dollars, which, together with the amount hereinafter appropriated to be paid by the state through the state highway commissioner, shall be used to pay the cost of the preliminary examinations, surveys, drawings, soundings and securing of preliminary estimates of the cost and expense of erecting and maintaining any such bridge and approaches.



Section 27:19-24 - Bond Issue; Maturity

27:19-24. Bond issue; maturity
In order to provide the money for the purposes of section 27:19-23 of this title the respective boards of chosen freeholders may issue bonds payable in not more than five years from the date of issue.



Section 27:19-25 - Contribution By State

27:19-25. Contribution by state
The state highway commissioner may expend an amount not exceeding five thousand dollars toward the payment of the cost of the preliminary survey contemplated by section 27:19-23 of this title, but no payment shall be made until the counties shall have made their appropriations as provided in sections 27:19-23 and 27:19-24 of this title.



Section 27:19-26 - County Bridge Commission; General Powers; "Bridge" Defined

27:19-26. County bridge commission; general powers; "bridge" defined
Every county through its board of chosen freeholders may, if it determines so to do, create a bridge commission. Each bridge commission so created shall have power from time to time and be authorized to:

a. Prepare the necessary and proper plans and specifications for the construction, acquisition, improvement or replacement of such bridge or bridges as may be approved by said board of chosen freeholders;

b. Select the location for same, determine the size, type and method of construction thereof;

c. Plan and fix their boundaries and approaches;

d. Make any necessary estimates of the probable costs of construction, acquisition or improvement thereof including the said approaches and the acquisition of the land and rights for the sites of the abutments and approaches to the bridge or bridges;

e. Enter into the necessary contracts to construct, acquire, improve, equip or demolish such bridge or bridges and approaches thereto, or any part thereof;

f. Build or acquire the superstructures and substructures and all parts thereof;

g. Obtain and exercise such consents or approvals as may be necessary from officials or agencies of the government of the United States or the State of New Jersey;

h. Borrow money and incur indebtedness, and issue its negotiable bonds or notes for any of the purposes provided for in this article and for the purpose of funding or refunding its bonds, notes or other indebtedness, and provide for the rights and security of the holders of such bonds, notes or other indebtedness;

i. Maintain, improve, reconstruct, manage, control and operate such bridge or bridges and approaches, and with the consent of said board of chosen freeholders, by resolution, but subject to and in compliance with every contract or agreement of the commission, demolish or dispose of any such bridges other than a bridge or bridges extending within the limits of any other State; and

j. Acquire, hold and dispose of any and all property, real or personal, make, and carry out and perform any and all contracts and agreements, execute any and all instruments, and do and perform any and all acts and things, necessary or convenient in the exercise of the powers expressly given in this article or in the performance of the duties required in or undertaken pursuant to this article.

As used in this article, the term "bridge" shall mean and include a bridge, trestle, viaduct, tunnel, cut or any other structure or device for the passage of persons or vehicles over, under or around an obstacle, and the term "approach" shall mean and include an approach to a bridge of a commission or any road or highway connecting therewith or contributing vehicular traffic thereto or connecting 2 or more such bridges.

Amended by L.1946, c. 318, p. 1031, s. 1; L.1963, c. 101, s. 1.



Section 27:19-26.1 - Definitions Relative To County Bridge Commission Projects, Certain.

27:19-26.1 Definitions relative to county bridge commission projects, certain.

1.As used in this article:

"Facility charges" mean tolls, rents, rates, fares, fees or other charges in connection with, or for the use or services of, or otherwise relating to, any project owned, leased or controlled by the commission.

"Governmental unit" means the United States of America or the State of New Jersey or any county or municipality or any subdivision, department, agency or instrumentality heretofore or hereafter created, designated or established by or for the United States of America or the State of New Jersey or any county or municipality.

"Person" means any person, partnership, association, corporation, or entity other than a governmental unit.

"Project" means any project authorized by section 2 of P.L.2001, c.301 (C.27:19-26.2).

L.2001,c.301,s.1.



Section 27:19-26.2 - Additional Powers Of County Bridge Commission.

27:19-26.2 Additional powers of county bridge commission.

2.In addition to the powers set forth in R.S.27:19-26 et seq., a bridge commission established prior to the effective date of P.L.2001, c.301 (C.27:19-26.1 et al.) by a county of the second class shall have the power from time to time and be authorized to:

a.Plan, finance, develop, acquire, construct, purchase, lease, maintain, market, improve and operate any project within the county, including but not limited to, any terminal, terminal facility, transportation facility or any other facility of commerce or economic development activity;

b.Extend credit or make loans to any governmental unit or person for the planning, design, acquisition, construction, improvement, equipping, and furnishing of any project; and

c.Mortgage, pledge, assign or otherwise encumber all or any portion of its revenues and other income, real and personal property, projects and facilities and fix and collect facility charges for the use of any project for the purpose of securing its bonds, notes, and other obligations or otherwise in furtherance of the purposes of this article.

L.2001,c.301,s.2.



Section 27:19-26.3 - Empowerment To Enter Into Lease, Agreement.

27:19-26.3 Empowerment to enter into lease, agreement.

10.Any governmental unit or person is hereby empowered to enter into and perform any lease or other agreement with the commission for the lease to or use by such governmental unit or person of all or any part of any project. Any such lease or other agreement may provide for the payment to the commission by such governmental unit or persons annually or otherwise of such sum or sums of money, computed at fixed amounts or by any formula or in any other manner, as may be fixed in or pursuant thereto. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such governmental unit or person and which may be agreed to by the commission in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Every such governmental unit or person is hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment of discharge of any obligation thereunder in the same manner as other obligations of such governmental unit or person.

L.2001,c.301,s.10.



Section 27:19-26.4 - Powers Of County, Municipality.

27:19-26.4 Powers of county, municipality.

11.For the purpose of aiding a commission and co-operating in the planning, undertaking, acquisition, construction or operation of any project, the county or any municipality in any such county may:

a.acquire real property in its name for such project or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any such project, or partly for such purposes and partly for other county or municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such county or municipality;

b.furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan parks, streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

c.in consultation with the Department of Transportation, review and coordinate the development of improvement projects involving the department or New Jersey Transit Corporation transportation facilities that the commission may undertake; and

d.do any and all things necessary or convenient to aid and co-operate in the planning, undertaking, construction or operation of any such project, and cause services to be furnished to the commission of any character which such county or municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

L.2001,c.301,s.11.



Section 27:19-26.5 - Empowerment To Convey Land To Commission.

27:19-26.5 Empowerment to convey land to commission.

12.Any county by resolution of its governing body, municipality by ordinance of its governing body, governmental unit or person is hereby empowered, without any referendum or public or competitive bidding, to sell, lease, lend, grant or convey to a commission, or to permit a commission to use, maintain or operate as part of any project, any real or personal property which may be necessary or useful and convenient for the purposes of the commission and accepted by the commission. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms, and conditions which may be approved by such county, municipality, governmental unit or person and which may be agreed to by the commission in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the commission may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such county, municipality, governmental unit or person or of any mortgage or lien existing with respect to such property for the operation and maintenance of such property as part of any project.

L.2001,c.301,s.12.



Section 27:19-27 - Entry Upon And Condemnation Of Lands

27:19-27. Entry upon and condemnation of lands
The commission, its agents, officers, engineers or others in its employ, may enter at all times upon all lands or waters for the purpose of exploring, surveying, leveling and laying out the route or routes of any such bridge, with the proper approaches, and locating the same, and locate all necessary buildings, appurtenances and conveniences, doing no unnecessary injury to private or other property. When the commission shall have determined upon the construction or acquisition of any particular bridge or approach, the commission may proceed to condemn and take the land or waters, or rights therein, and structures, necessary therefor in accordance with chapter one of the Title Eminent Domain (section 20:1-1 et seq.), and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter, either in its own name or in the name of any county which created such commission or consented to the acquisition or construction of such bridge or approach, all of the powers of such county to acquire property for public uses, and may also proceed to acquire, purchase, take and hold such voluntary grants of real estate, riparian rights, and other property, above or under water, as may be necessary for the construction, operation, maintenance and accommodation of its bridge or bridges and approaches thereto.

Amended by L.1946, c. 318, p. 1032, s. 2.



Section 27:19-28 - Power To Acquire Or Construct Approaches And Bridges

27:19-28. Power to acquire or construct approaches and bridges
The commission may acquire or construct approaches to any such bridge, and may acquire or construct any such bridge or bridges over any channel or channels, thoroughfare or thoroughfares, small streams, creeks or rivers, or bodies of water, within the limits of the county or counties for which such commission is created and also within the limits of any other contiguous county which may, by resolution of its board of chosen freeholders, consent thereto. When any such commission shall have adopted a resolution authorizing the construction or acquisition of a bridge over, under or around any obstacle other than a bridge extending within the limits of any other State, neither the State or any agency or subdivision thereof nor any other person, partnership or corporation shall thereafter construct or acquire any bridge over, under or around such obstacle unless, (1) such bridge and every part thereof is not less than ten miles distant from every part of the bridge so authorized by such commission, or (2) such commission shall, by resolution adopted subject to and in compliance with every contract or agreement of the commission, undertake or permit and consent to the construction or acquisition of such bridge.

Amended by L.1946, c. 318, p. 1033, s. 3; L.1948, c. 288, p. 1198, s. 2; L.1963, c. 101, s. 2.



Section 27:19-29 - Tolls, Facility Charges.

27:19-29 Tolls, facility charges.

27:19-29. a. The commission may at all times take, demand, and receive of and from any person who shall pass over or use its bridge or bridges and approaches, when such person shall enter upon or attempt to use the same, such rate of toll as may be fixed by it from time to time, for persons, automobiles, wagons, carts or other vehicles or for horses, cows or other animals, or for things not herein enumerated, entering on, passing over or using any such bridge and the approaches thereto.

Any toll gatherer of the commission may stop any person with automobiles, wagons, carts, or other vehicles or things not herein enumerated, and all horses, cows, cattle or other animal or animals, from entering upon, passing over or using any such bridge and the approaches thereto until the toll herein provided for shall have been paid.

b.The commission is authorized to charge and collect tolls, rents, rates, fares, fees or other charges (sometimes in this article referred to as "facility charges") in connection with, or for the use or services of, or otherwise relating to, any project owned, leased or controlled by the commission. Such facility charges may be charged to and collected from any governmental unit or person and such governmental unit or person shall be liable for and shall pay such facility charges to the commission at the time when and place where such facility charges are due and payable.

Amended 2001, c.301, s.3.



Section 27:19-30 - Total Cost; What To Include

27:19-30. Total cost; what to include
For all purposes of financing, the total cost of any improvement authorized by this article may include every item of expense in connection with the project, and among other items shall also include the cost of constructing or purchasing the superstructure, roadway and substructure of any bridge, the approaches and avenues or rights of way of access thereto and necessary real estate in connection therewith, toll houses and equipment thereof and of the bridge, franchises, easements, rights or damages incident to or consequent upon the complete project, expenses preliminary to construction, including investigation and expenses incident thereto, and prior to purchase or prior to and during construction the proper traffic estimates, interest upon bonds and all such other expenses as after the beginning of operation would be chargeable as cost of operation, maintenance and repairs.



Section 27:19-31 - Financing Of Purposes, Powers Of Bridge Commission.

27:19-31 Financing of purposes, powers of bridge commission.

27:19-31. (A) To finance any of the purposes or powers provided for in this article, the bridge commission shall from time to time first determine which bridge or bridges, project or projects are to be constructed, acquired, improved or replaced and, for any project which the county unconditionally guarantees the punctual payment of the principal of and interest on any bonds of the commission, seek approval or consent of the board or boards of chosen freeholders for such projects, and upon receiving such approval or consent, or whenever deemed by it necessary or desirable for the purpose of funding or refunding its bonds, notes or other indebtedness or providing funds or reserves for payment or security of any indebtedness including interest or redemption premiums thereon due or to accrue, such commission shall be authorized to issue its bonds, notes or other evidences of indebtedness. The commission may issue such types of bonds, notes or other evidences of indebtedness as it may determine including, without limitation, bonds, notes, or other evidence of indebtedness on which the principal and interest are payable: (1) exclusively from the income and revenues or facility charges of the project financed with the proceeds of such obligations; (2) exclusively from the income and revenues or facility charges of certain designated projects whether or not they are financed in whole or in part with the proceeds of such obligations; or (3) from its revenues generally. In addition, such bonds, notes and other evidence of indebtedness may be secured by a pledge of any grant or contribution from any governmental unit or person or a pledge of any income or revenues of the commission from any source whatsoever, or by a lien, mortgage or pledge upon any one or more of its bridges, approaches or all or any part of the real or personal property of the commission, including property which is acquired, improved, constructed, financed or refinanced by the proceeds of such bonds, or upon the tolls to be received in the operation of any one or more of such bridges, approaches or other properties or any other income or receipts of the commission, or upon any combination of any of the foregoing. No county other than a county which in accordance with paragraph (B) of this section shall have guaranteed payment of the principal of and interest on any such bonds shall incur any indebtedness of any kind or nature or pledge credit, taxes or taxing power, or any part thereof, in support of such principal and interest.

(B) For the purpose of aiding a commission in the accomplishment of any of the purposes or powers provided for in this article and in marketing any of its bonds, refunding or other, the county which created it may, pursuant to resolution duly adopted by its board of chosen freeholders in the manner provided for adoption of a bond ordinance as provided in the Local Bond Law (N.J.S., Title 40A, chapter 2) and with or without consideration and upon such terms and conditions as may be agreed to by and between the county and the commission, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the commission. Any guaranty of bonds of a commission made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the county and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such county shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. Any such guaranty of bonds of a commission may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, including particularly any limitation or requirement under or pursuant to said Local Bond Law, but the principal amount of bonds so guaranteed, shall, after their issuance, be included in the gross debt of such county for the purpose of determining the indebtedness of such county under or pursuant to said Local Bond Law. The principal amount of said bonds so guaranteed and included in gross debt shall be deducted and is hereby declared to be and to constitute a deduction from such gross debt under and for all the purposes of said Local Bond Law (a) from and after the time of issuance of said bonds until the end of the third fiscal year beginning next after such time of issuance and (b) in any annual debt statement filed pursuant to said Local Bond Law as of the end of said fiscal year or any subsequent fiscal year if the revenues or other receipts or moneys of the commission in such year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds and any other bonds of the commission issued under this article.

Amended 1946, c.318, s.4; 1963, c.101, s.3; 2001, c.301, s.4.



Section 27:19-32 - Bonds Of Bridge Commission.

27:19-32 Bonds of bridge commission.

27:19-32. The bonds, notes or other evidences of indebtedness (hereinafter in this section called "bonds") issued by such bridge commissions shall bear interest at such rate or rates per annum which may be fixed or may change, at such time or times and according to such formula or method of determination, payable at such times, and may be sold at either private or public sale, to any person or governmental unit, as the commissions shall determine. Such commissions shall provide the form of such bonds and shall fix the denominations, place or places of payment of principal and interest, the terms and conditions and do all other things that may be necessary for the proper execution and delivery of said bonds.

The proceeds from the sale of any such bonds of a commission shall be deposited and used as provided in any contract or agreement of the commission relative thereto or in the resolution authorizing such bonds, or if not so provided, then as the commission shall direct and solely for the purposes for which such bonds were issued, to be drawn over the signatures of the chairman or vice-chairman, the secretary and the treasurer of the commission, with the surplus, if any, to be paid into the fund hereinafter provided for the payment of the principal and interest of such bonds.

The rates of tolls to be charged for the use of any bridge or bridges operated by a bridge commission under the provisions of this article shall be so fixed and adjusted as to comply with any contract or agreement of the commission relative thereto and, in any event, to provide a fund sufficient to pay the interest on and principal of all bonds issued under this article by the commission, refunding or other and whether or not issued to finance such bridge or bridges, provide funds to pay the cost of maintaining, repairing and operating the bridge or bridges operated by the commission, and maintain such reserves for the foregoing or other expenses as the commission may deem necessary. This article authorizes any commission, subject to the terms of any contract or agreement of the commission, to charge tolls for the use of any one or more of the bridges operated by it or of less than all of such bridges, to charge any such tolls in order to make or secure the payment of any bonds issued by it whether or not the bridge or bridges financed by the issuance of such bonds are subject to tolls imposed by the commission or are still operated by the commission, and to charge any such tolls in order to accumulate reserves for application in future to payment of principal of or interest on bonds issued by it or of costs of undertaking or accomplishing any of the purposes or powers provided in this article.

The facility charges fixed, charged and collected by the commission with respect to any project shall comply with the terms of any lease or other agreement of the commission with regard to such project, and the facility charges fixed, charged and collected by the commission may be so adjusted that the revenues of the commission will at all times be adequate to pay all expenses of the commission, including the expense of operation and maintenance of any project or other property owned or controlled by the commission, including insurance, improvements, replacements, reconstruction and any other required payments, and to pay the principal of and interest on any bonds, and to maintain such reserves or sinking funds for any of the foregoing purposes as may be required by the terms of any lease or other agreement of the commission or as may be deemed necessary or convenient and desirable by the commission.

All bonds of a bridge commission shall be authorized by resolution of the commission. Any such resolution may contain provisions, and the commission, in order to secure the payment of such bonds and in addition to its other powers, shall have power to agree by provision in such resolution with the several holders of such bonds, and to make, enter into and perform covenants and agreements, as to

a.the custody, security, use, expenditure or application of the proceeds of any bonds;

b.the construction and completion, or improvement or replacement, of all or any part of any bridge or bridges or approaches thereto or any project authorized by this article;

c.the use, regulation, operation, maintenance, insurance or disposition of all or any part of any bridge or bridges or approaches thereto or any project authorized by this article, or restrictions on the exercise of the powers of the commission to dispose, or to limit or regulate the use, of all or any part of the same;

d.payment of the principal of or interest on any bonds, and the sources and methods thereof, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds;

e.the use and disposition of any moneys of the commission, including revenues (hereinafter in this section sometimes called "bridge revenues") derived or to be derived from the operation of all or any part of any bridge or bridges or approaches thereto or revenues (hereinafter in this section sometimes called "facility revenues") derived or to be derived from the operation of any project authorized by this article, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired;

f.pledging, setting aside, depositing or trusteeing all or any part of any bridge revenues, facility revenues or other moneys of the commission and mortgaging, pledging, or otherwise encumbering all or any part of the commission's real or personal property, then owned or acquired, to secure the payment of the principal of or interest on any bonds, or the payment of expenses of operation or maintenance of any bridge or bridges or approaches thereto or any project authorized by this article;

g.the setting aside out of any bridge revenues, facility revenues or other moneys of the commission of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

h.determination or definition of the bridge revenues, facility revenues, or of the expenses of operation and maintenance of any bridge or bridges or approaches thereto or any project authorized by this article;

i.the rates, tolls, rents, fares, fees, facility charges or other charges in connection with, for the use or services of, or for passage over or through or the use of, or otherwise relating thereto, any bridge or bridges or approaches thereto or any project authorized by this article, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of bridge revenues or facility revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

j.the assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of any bridge or bridges or approaches thereto or any project authorized by this article or any obligations constituting or which may constitute a lien on any part of the bridge revenues or facility revenues;

k.limitations on the issuance of additional bonds, notes or other evidences of indebtedness or on the incurrence of indebtedness of the commission;

l.limitations on the powers of the commission to construct, acquire or operate, or permit the construction, acquisition or operation of, any structures, facilities or properties which may compete or tend to compete with any bridge or bridges or approaches thereto or any project authorized by this article;

m.payment of costs or expenses incident to the enforcement of any bonds or of the provisions of such resolution or of any covenant or agreement with the holders of any bonds;

n.the procedure, if any, by which the terms of any covenant or agreement with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

o.any other matter or course of conduct which, by recital in such resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of said resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the commission and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action or proceeding, including a proceeding in lieu of prerogative writ, in any court of competent jurisdiction.

Amended 1946, c.318, s.5; 1953, c.27, s.25; 1963, c.101, s.4; 2001, c.301, s.5.



Section 27:19-32.1 - Covenant Of State With Bondholders.

27:19-32.1 Covenant of State with bondholders.

11.The State of New Jersey does hereby covenant and agree with the holders of any bonds, notes or other evidences of indebtedness issued by any bridge commission that it will not in any manner limit or alter the power and obligation vested by this article in the commission to fix, establish and collect such tolls or facility charges and revise the same from time to time whenever necessary, as will be sufficient to always comply fully with and fulfill the terms of all agreements and covenants made with the holders of such bonds, notes or other evidences of indebtedness, and will not in any manner impair, alter or abrogate any other power or obligation vested by this article in the commission or the rights and remedies of holders of such bonds, notes or other evidences of indebtedness until all such bonds, notes or other evidences of indebtedness, together with interest thereon and all costs and expenses in connection with any actions or proceedings by or on behalf of the holders thereof, are fully paid and discharged or adequate provision made for the payment or discharge thereof.

L.1946,c.318,s.11; amended 2001, c.301, s.6.



Section 27:19-32.2 - Legal Investments, Evidences Of Indebtedness Of Commission As

27:19-32.2. Legal investments, evidences of indebtedness of commission as
The bonds, notes or other evidences of indebtedness of such commissions are hereby made securities in which, notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control, and any such bonds, notes or other evidences of indebtedness shall be authorized security for any and all public deposits.

L.1948, c. 288, p. 1198, s. 3.



Section 27:19-33 - Creation Of Commission; Corporate Powers; Members; Terms And Vacancies; Property Exempt From Taxation And Execution; Bonds Tax Exempt

27:19-33. Creation of commission; corporate powers; members; terms and vacancies; property exempt from taxation and execution; bonds tax exempt
When it has been determined by the governing body of any such county, by resolution in the exercise of its discretion that in the exercise of the powers conferred by this article it is expedient to create a bridge commission, the board of chosen freeholders of such county shall pass a resolution creating such commission and appointing three persons who shall constitute a bridge commission, which shall be a public body corporate and politic of the State, under the name of (insert name of county) bridge commission, and shall have perpetual succession and power to contract, to sue and be sued and to adopt a seal and alter same at pleasure, but shall not have power to pledge the credit or taxing power of the county. No officer or employee of the county, whether holding a paid or unpaid office, shall be eligible for membership on the commission. Such appointees shall be originally appointed for terms of one year, two years, three years, respectively. Upon the expiration of such terms appointments shall be made in like manner except that the terms of the three appointees shall be for three years. Not more than two of such appointees shall be members of the same political party. Vacancies shall be filled for any unexpired term in the same manner as the original appointment.

Each bridge and all approaches and other property of any commission are hereby declared to be public property of a public body corporate and politic and political subdivision of the State and devoted to an essential public and governmental purpose and shall be exempt from all taxes and special assessments by the State or any subdivision thereof and exempt from any lien, levy, sale or other charge by virtue of any judgment, execution or other process except in favor of the holder or holders of any bonds, notes or other evidences of indebtedness outstanding pursuant to a resolution adopted by the commission under authority of section 27:19-32 of this article. All such bonds, notes or other evidences of indebtedness of such commission are hereby declared to be issued by a public body corporate and politic and political subdivision of the State, and for an essential public and governmental purpose and to be public instrumentalities and, together with the interest thereon and any income therefrom, shall be exempt from taxes.

Amended by L.1941, c. 71, p. 158, s. 1; L.1946, c. 318, p. 1038, s. 6.



Section 27:19-34 - Organization Of Commission; Officers And Employees; Compensation

27:19-34. Organization of commission; officers and employees; compensation
The commission shall elect a chairman and vice-chairman from its members, and a secretary and treasurer who need not be a member. The members of the commission shall receive such annual compensation from the commission as may be determined by the commission not exceeding, however, such maximum amounts as may be fixed from time to time by the governing body of the county, and such members shall give such bond as may be required from time to time by the governing body of the county. The commission shall fix the compensation of the secretary and treasurer in its discretion. The commission shall have power to establish by-laws, rules and regulations for its own government and to make and enter into all contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers. The commission may employ engineering, architectural, and construction experts and inspectors and attorneys, and such other employees as may be necessary in its opinion, and fix their compensation, all of whom shall do such work as the commission shall direct. All salaries and compensation shall be obligations against and be paid solely from funds provided under the authority of this article. The office, records, books and accounts of the bridge commission shall always be maintained in the county which the commission represents.

Amended by L.1946, c. 318, p. 1039, s. 7.



Section 27:19-34.1 - Contracts For Hospitalization, Medical, Surgical, Etc., Benefits; Validation And Confirmation Of Payments

27:19-34.1. Contracts for hospitalization, medical, surgical, etc., benefits; validation and confirmation of payments
Notwithstanding the provisions of any other law, any county bridge commission created under the article to which this act is a supplement and owning or controlling any bridge or bridges extending within the limits of another state may enter into contracts of insurance with carriers licensed to operate in this State providing hospital, surgical, obstetrical, medical and major medical expense benefits covering employees of the commission and their dependents, including retired employees of the commission and their dependents.

Payments heretofore made by such a county bridge commission under contracts providing any of the benefits in this act authorized are validated and confirmed.

L.1970, c. 24, s. 1, eff. April 3, 1970.



Section 27:19-35 - Awarding Of Contracts, Agreements.

27:19-35 Awarding of contracts, agreements.

27:19-35. Every contract or agreement for the construction, reconstruction, repair, enlargement, extension, renewal, replacement or equipment of bridges or projects, shall be made and awarded pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

Amended 1985, c.469, s.5, eff. Jan. 16, 1986; 2001, c.301, s.7, eff Jan. 2, 2002.



Section 27:19-36 - Operation Of Bridges; Tolls; Agreements With Counties For Maintenance Of Bridges; Powers Of Counties

27:19-36. Operation of bridges; tolls; agreements with counties for maintenance of bridges; powers of counties
The commission shall operate, manage and control the bridges under its charge in their entirety, fix the rate of tolls, establish rules and regulations for the use of such bridges, provide for the lighting and policing thereof, select such employees as are deemed necessary and fix their compensation, make necessary repairs and provide maintenance, and insure the bridges and all property connected therewith against every manner of loss or injury.

By or pursuant to resolution of its board of chosen freeholders, (a) any county may covenant and agree with any bridge commission as to the laying out or continuance of use and maintenance of any road or highway connecting with or contributing vehicular traffic to any bridge or approach of the commission or connecting 2 or more such bridges, and any county which created such commission or consented to the acquisition or construction of any such bridge or approach may covenant and agree with such commission for the maintenance and operation by such county of any such road or highway or any such approach or any part thereof, or for the payment by such county of all or any part of the expense of such maintenance and operation, and (b) any county which created a commission (i) may appropriate moneys for the purposes of the commission and loan or donate, or agree to loan or donate, such moneys to the commission in such installments and upon such terms as may be agreed upon with the commission, (ii) may, without any referendum or public or competitive bidding, sell, lease, lend, grant or convey to the commission any county bridge or bridge constituting part of a county road, with the approaches thereto and lands or rights in land necessary for the operation or replacement thereof which may be necessary or useful and convenient for the purposes of the commission and accepted by the commission, and (iii) may accept, or agree to accept, from the commission, as a county bridge or bridge constituting part of a county road, any bridge constructed or acquired by the commission, with the approaches thereto and lands and rights in land necessary for the maintenance thereof, which may be offered to the county by the commission, and such commission, subject to and in compliance with every contract or agreement of the commission, may convey such property to the county for maintenance by such county as a county bridge or bridge constituting part of a county road. Any such sale, lease, loan, grant, conveyance or acceptance may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such county and which may be agreed to by the commission in conformity with its contracts with the holders of any of its bonds. Any such covenant or agreement by a county shall be and constitute a valid and legally binding obligation of the county and shall be deemed to be made with or for the benefit of, and shall be enforceable by, the holder or holders of any bonds, notes or other evidences of indebtedness of the commission, as well as by the commission.

Amended by L.1946, c. 318, p. 1040, s. 8; L.1953, c. 162, p. 1411, s. 1; L.1963, c. 101, s. 5.



Section 27:19-36.1 - Payments To Municipality In Lieu Of Taxes.

27:19-36.1 Payments to municipality in lieu of taxes.

1.Notwithstanding any of the provisions of the article to which this act is a supplement, any county bridge commission created pursuant to said article may contract with any municipality within which any part of property acquired by such commission for bridge or project purposes is located, for the payment by such commission to such municipality, and may make payments to such municipality, of a fixed annual sum or sums of money in lieu of, or in reimbursement for, the loss of taxes upon such property; provided, however, that such annual sum or sums shall not be in excess of the amount of the municipal taxes upon such property for the year when last assessed prior to the time of its acquisition by the commission.

Any municipality wherein any such bridge property is located is authorized and empowered to enter into such contract with any such commission to accept the payment or payments which the commission is herein authorized and empowered to make.

L.1952,c.338,s.1; amended 2001, c.301, s.8.



Section 27:19-36.2 - Lease Or Conveyance Of Real Property To County Bridge Commission

27:19-36.2. Lease or conveyance of real property to county bridge commission
Any public department, agency or commission of the State of New Jersey, notwithstanding any other law, is hereby authorized and empowered to lease, lend, grant or convey to a county bridge commission at its request, with the approval of the State House Commission and upon such terms and conditions as the State House Commission may deem reasonable and fair, and without the necessity for any advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of such county bridge commission, including public roads and other real property already devoted to public use; to the extent, however, that such real property may, in the judgment of the authorities concerned, and subject to the approval of the State House Commission, be required by the county bridge commission for the erection of toll booths.

L.1953, c. 399, p. 2037, s. 1.



Section 27:19-36.3 - Appointment Of Bridge Police; Authority; Procedure On Arrest

27:19-36.3. Appointment of bridge police; authority; procedure on arrest
Notwithstanding any of the provisions of the article of which this act is a supplement, any county bridge commission created pursuant to said article may appoint policemen and all policemen so appointed are hereby authorized and empowered to make arrests on view and without warrant on Sunday or any other day for crimes, misdemeanors and offenses of any character, or for disorder or breach of the peace or violations of any rules and regulations adopted by such county bridge commissions, committed within the jurisdiction of this State on any bridge owned by or under the control of such county bridge commission, or at the approaches thereof, or on any other property owned by or under the control of such commission. In addition, such policemen shall have all the powers conferred by law on police officers or constables in the enforcement of laws in this State and the apprehension of violators.

Any person so arrested shall be conducted by the officer to a municipal magistrate of the political subdivision in which the arrest is made or, if there is no such available magistrate, to the nearest available magistrate in any other political subdivision.

Any policeman may, instead of arresting an offender as herein provided, serve upon him a summons.

L.1960, c. 168, p. 709, s. 1.



Section 27:19-36.4 - Rules And Regulations By County Bridge Commission

27:19-36.4. Rules and regulations by county bridge commission
Any county bridge commission may adopt such rules and regulations as it may deem expedient for the proper government of the bridge or bridges and for the preservation of good order, safe traffic and proper conduct thereon and on the approaches thereto.

L.1960, c. 168, p. 710, s. 2.



Section 27:19-36.5 - Penalties For Violations

27:19-36.5. Penalties for violations
For any violation of this chapter or of any rule or regulation of any county bridge commission, the offender shall be subject to a penalty of not less than $10.00 nor more than $25.00, together with costs, and on default of payment of the penalty, to imprisonment of not less than 10 days nor more than 30 days in the county jail. Upon conviction of any subsequent offense, the offender shall be subject to a penalty of not less than $25.00 nor more than $50.00, together with costs, or to imprisonment of not less than 30 days nor more than 60 days, or both.

L.1960, c. 168, p. 710, s. 3.



Section 27:19-37 - Records, Semiannual Statements, Examination.

27:19-37 Records, semiannual statements, examination.

27:19-37. The commission shall keep accurate records of all acts, the property intrusted to it, the cost of the bridge or bridges, project or projects, and incidents thereto, the expenditures for maintaining, repairing and operating the same, and the daily tolls or facility charges collected, which records shall be public records and the property of the county. A semiannual statement of the daily tolls shall be published on each bond interest date in the official newspaper of the county. The governing body of the county shall have power to examine the accounts at any time, to call for any reports at any time in its discretion, and to require the commission and its employees to appear before it to report or testify at any time.

Amended 2001, c.301, s.9.



Section 27:19-37.1 - Surplus Capital Funds; Determination; Disposition

27:19-37.1. Surplus capital funds; determination; disposition
Whenever any county bridge commission, created pursuant to article 2 of chapter 19 of Title 27 of the Revised Statutes or any supplement thereto has or shall have paid the principal and interest on all its outstanding indebtedness and has or shall have on hand capital funds, derived from sources other than toll revenues in excess of the amount determined by such commission to be required for maintenance, repair, operation, reconstruction, replacement and modernization and improvement of the bridge or bridges under its control, and the approaches thereto, together with all other necessary expenditures of said commission, the commission may, by resolution, determine that such capital funds are surplus and provide for the payment of all or any part thereof to the county treasurer of the county for the use of the county.

L.1963, c. 3, s. 1.



Section 27:19-37.2 - Use Of Surplus Capital Funds

27:19-37.2. Use of surplus capital funds
Said surplus funds may be used by the county only for capital purposes in the acquisition, construction, improvement or enlargement of county facilities, buildings and roads, or any one or more of them, pursuant to resolution adopted by the board of chosen freeholders of the county.

L.1963, c. 3, s. 2.



Section 27:19-39 - Dissolution Of Commission; Assumption Of Duties

27:19-39. Dissolution of commission; assumption of duties
Any commission provided for in this article may be dissolved by the governing body of the county or counties creating it at any time after the construction, purchase and equipment of the complete bridge or bridges within its care have been completed and all the costs thereof and all bonds, notes or other evidences of indebtedness, together with interest thereon and all costs and expenses in connection with any actions or proceedings by or on behalf of the holders thereof, have been paid. Thereupon the governing body of the county or counties shall assume the further duties in connection with such bridges, including the operation, maintenance and repair thereof, and upon any such dissolution, title to all real estate or any other property or structures of such commission shall thereafter be vested in the county or counties creating the commission.

Amended by L.1946, c. 318, p. 1041, s. 10.



Section 27:19-40 - Bridges Extending Within Limits Of Other States Not To Be Acquired Or Constructed

27:19-40. Bridges extending within limits of other states not to be acquired or constructed
No county bridge commission created pursuant to the article to which this act is a supplement shall hereafter acquire or construct any bridge extending within the limits of any State other than the State of New Jersey.

L.1953, First Sp.Sess., c. 453, p. 2445, s. 1.



Section 27:19-41 - Sale By Commission Of Bridges Extending Within Limits Of Other States

27:19-41. Sale by commission of bridges extending within limits of other states
Every such county bridge commission owning or controlling any bridge or bridges extending within the limits of any State other than the State of New Jersey is hereby authorized to sell, grant or convey any such bridge or any other of its property, real or personal to any body corporate and politic and public corporate instrumentality of the State of New Jersey and such other State created or continued by any compact or agreement between the State of New Jersey and such other State heretofore or hereafter executed on behalf of the State of New Jersey and such other State and consented to by the Congress of the United States, or to the State of New Jersey. Such sale, grant or conveyance may include any and all lands or waters, or rights therein, and structures, real estate, riparian rights and other property, real or personal, located within or without the State of New Jersey, acquired by the commission, either in its own name or in the name of any county which created the commission, and shall be authorized by resolution of the commission without the consent, approval or concurrence of the board of chosen freeholders of any such county or of any other body, officer, agency or commission, and shall be made at such price or prices and on such terms and conditions as may be fixed by such resolution and approved by the body corporate and politic and public corporate instrumentality accepting such sale, grant or conveyance.

L.1953, First Sp.Sess., c. 453, p. 2446, s. 2.



Section 27:19-42 - Disposition Of Proceeds Of Sale Of Bridges Extending Within Limits Of Other States

27:19-42. Disposition of proceeds of sale of bridges extending within limits of other states
The proceeds received by any such county bridge commission upon any sale, grant or conveyance made pursuant to section two hereof shall forthwith upon their receipt be paid into a fund for the payment of the principal, redemption price and interest of bonds, notes or other evidences of indebtedness (hereinafter in this section called "bonds" ) issued by the commission, and, so long as any such bonds are outstanding, shall be held for and applied solely to the payment of such principal, redemption price and interest. The commission shall at the earliest time permitted by law and the provisions of such bonds and the availability to it of such proceeds and any other funds, pay and retire, or call for redemption and redeem and retire, all of such bonds. The remainder of such proceeds of such sale, after the retirement of all such bonds but before the commission shall be dissolved, shall be paid over to the county which created the commission; provided, that if the commission shall have entered into a contract for the payment to any municipality of annual sums of money in lieu of, or in reimbursement for, the loss of taxes on the bridge or other property sold, there shall be paid by the commission out of such remainder of such proceeds of such sale to each such municipality in full satisfaction of all obligations of the commission under such contract, an amount which bears the same proportion to such remainder of such proceeds of sale as the total assessed valuations of property in such municipality bear to the total assessed valuations of property in such county. In computing the amount so to be paid to any such municipality the assessed valuations for the most recent tax year for which such valuations are available shall be used.

L.1953, First Sp.Sess., c. 453, p. 2446, s. 3.



Section 27:19-43 - Disposition Of Proceeds Of Condemnation Award For Bridge

27:19-43. Disposition of proceeds of condemnation award for bridge
In the event that any such county bridge is acquired in any condemnation proceeding by any such body corporate and politic and public corporate instrumentality of the State of New Jersey and any such other State, the proceeds of any award of damages or other award made to the commission shall be applied, used and distributed in the manner provided in section three hereof with respect to proceeds of a sale.

L.1953, First Sp.Sess., c. 453, p. 2447, s. 4.



Section 27:19-44 - Dissolution Of County Bridge Commission

27:19-44. Dissolution of county bridge commission
Any county bridge commission may be dissolved by the governing body of the county or counties creating it at any time after the bridge or bridges within its care have been sold, granted or conveyed to, or have been acquired by condemnation by, any body corporate and politic authorized to acquire such bridge or bridges and all the costs of such bridge or bridges and all bonds, notes or other evidences of indebtedness together with interest thereon and all costs and expenses in connection with any actions or proceedings by or on behalf of the holders thereof have been paid. Thereupon the governing body of the county shall assume the further duties, if any, of such commission and upon any such dissolution title to all real estate or any other property of such commission shall thereupon be vested in the county or counties creating the commission.

L.1953, First Sp.Sess., c. 453, p. 2447, s. 5.



Section 27:19-45 - Replacement Or Reconstruction Of Bridges Or Approaches; Powers Of Commission

27:19-45. Replacement or reconstruction of bridges or approaches; powers of commission
Notwithstanding any of the provisions of the article of which this act is a supplement, any county bridge commission created pursuant to said article shall, upon obtaining the consent of its board of chosen freeholders, have the power and be authorized to:

a. Replace or reconstruct in whole or in part any bridge or bridges and approaches thereto owned or operated by said commission on the effective date of this act, or thereafter acquired, including any such bridge or bridges and approaches thereto extending within the limits of any state other than the State of New Jersey; and

b. In connection with the replacement or reconstruction of any bridge or bridges and approaches thereto, pursuant to section a. of this act, to demolish or dispose of any such bridge or bridges and approaches owned or operated by said commission on the effective date of this act, or thereafter acquired, including any such bridge or bridges and approaches thereto extending within the limits of any state other than the State of New Jersey; and

c. In connection with the replacement or reconstruction of any bridge or bridges and approaches thereto pursuant to subsection a. of this section, to issue bonds, notes or other evidences of indebtedness payable only from toll revenues and other income from whatever sources derived and other assets of said commission; provided that use of such toll revenues, income and assets of said commission will not in any manner impair, alter or abrogate any rights and remedies of holders of other bonds, notes or other evidences of indebtedness issued by said commission.

L.1975, c. 266, s. 1, eff. Dec. 22, 1975.



Section 27:20-1 - Acquisition Of Plank Roads; Bridges; Maintenance By Counties And Municipalities

27:20-1. Acquisition of plank roads; bridges; maintenance by counties and municipalities
When the franchise of an incorporated plank road company has expired or may expire, the board of chosen freeholders of the county in which any bridge owned or claimed to be owned by such company or any part of such bridge may be, shall acquire it by purchase or condemnation, in case there be any ownership therein by such company, and take possession of such bridge or so much thereof as may be within the limits of the county, and maintain and operate it for public use.

Each municipality in or through which the plank road or any part thereof runs, shall maintain the portion lying within such municipality, and acquire by purchase or condemnation any right therein remaining in the company, but if the portion of the plank road which runs in or through a municipality is not connected with any other road or highway of the municipality the duty of maintaining and acquiring such portion shall be upon the board of chosen freeholders of the county in which such portion lies.



Section 27:20-5 - Use Of Unappropriated Funds; Taxation

27:20-5. Use of unappropriated funds; taxation
For the purpose of furnishing the moneys necessary to carry out the provisions of sections 27:20-1 to 27:20-4 of this title and for defraying any expense thereby incurred, the boards of chosen freeholders may use any moneys of their respective counties not otherwise appropriated and raise money from time to time by taxation.



Section 27:20-6 - Changed Conditions To Alter Apportionment; Action

27:20-6. Changed conditions to alter apportionment; action
At any time after the entry of a judgment of apportionment of expense as provided in sections 27:20-4 and 27:20-5 of this Title, the boards of chosen freeholders or either of them, alleging changes in the conditions upon which the original judgment of apportionment had been based, may institute another action in the Superior Court. The court may also proceed in this action in a summary manner or otherwise and apportion and determine the portion of the expense to be thereafter paid by each of the counties respectively.

Amended by L.1953, c. 27, p. 502, s. 28.



Section 27:20-7 - Widening Plank Roads Acquired By County

27:20-7. Widening plank roads acquired by county
After a plank road shall have been acquired and taken possession of by a board or boards of chosen freeholders it may be widened to any width not exceeding one hundred feet, provided the board or boards of chosen freeholders of the county or counties in which such road may be situate shall adopt a resolution determining that such widening is of public importance and setting forth the width proposed, the location of the widening, and the points between which such widening is to be made. If the road lies in two or more counties the resolution shall receive the approval of each county before it becomes operative.



Section 27:20-8 - Widening Roads; Acquisition Of Property; Cost Borne By Counties Respectively

27:20-8. Widening roads; acquisition of property; cost borne by counties respectively
The title to the lands required for such widening may be acquired by gift, devise, purchase or condemnation, and shall vest in the county or counties within the territorial limits of which they may lie, respectively, and the cost and expense of acquiring such lands shall be paid by the county within which they shall lie, but nothing in this section or section 27:20-7 of this title shall alter or affect the provisions of law under which such road, including the bridges thereof, is or shall be constructed, renewed, repaired or maintained.



Section 27:20-9 - Bond Issue

27:20-9. Bond issue
If in the opinion of any of the boards of chosen freeholders, to place in the tax levy for any fiscal year the moneys necessary to pay for the acquisition of the lands necessary for such widening would be too burdensome on the taxpayers of such county, it may by resolution authorize the issuance of bonds therefor.



Section 27:20-10 - Joint Operation By Freeholders Abandoned; Boards To Act Separately

27:20-10. Joint operation by freeholders abandoned; boards to act separately
When the road and bridge or bridges of a plank road company, included within the terms of section 27:20-1 of this title, have been acquired, maintained and operated at the joint expense of the boards of chosen freeholders of the counties in which such road and bridge or bridges are located, under the provisions of sections 27:20-4 and 27:20-5 of this title, and such road and bridge or bridges have been taken over by the state highway commissioner as a part of the state highway system all rights, powers and duties of the boards of chosen freeholders relating to the road and bridge or bridges shall devolve upon the boards of chosen freeholders separately, within the territorial limits of their respective counties, and no such board shall expend moneys in connection with a road and bridge or bridges outside of the territorial limits of its county.



Section 27:20-11 - Police And Employees Assigned To Their Own County

27:20-11. Police and employees assigned to their own county
Thereafter the police and employees theretofore jointly employed shall become the police and employees of their respective counties in which they were resident at the time of their respective appointments.



Section 27:20-12 - Maintenance Of Certain Turnpikes Purchased

27:20-12. Maintenance of certain turnpikes purchased
The portion of a turnpike road lying within the limits of a municipality, purchased or acquired for public use under the provisions of an act entitled "An act relating to the purchase and acquisition by any city, township, town, borough or other municipality of the portion of any turnpike road lying within the limits of any such city, township, town, borough or other municipality, and to provide the money necessary for the purchase thereof," approved March twenty-fourth, one thousand eight hundred and ninety-nine (L.1899, c. 191, p. 501), shall be graded, regulated, worked, repaired, maintained and kept up at the expense of the municipality in which it lies.



Section 27:21-1 - Construction By County; Application By Municipality

27:21-1. Construction by county; application by municipality
When in any county a street or highway is crossed by a canal owned by a canal corporation, its successors or assigns, and the municipal board or body having control of street improvements in the municipality in which the road or highway is situate passes resolutions requesting the board of chosen freeholders to construct a bridge over the canal or to cause an existing bridge over it to be widened, the board of chosen freeholders may construct a bridge in such streets or highways, or cause an existing bridge over such canal to be widened.



Section 27:21-2 - Approval Of Plans By Municipality Before Advertising For Bids

27:21-2. Approval of plans by municipality before advertising for bids
The board of chosen freeholders shall not advertise for bids or proceed with the work of erecting or widening a bridge as provided in section 27:21-1 of this title, until the plans and specifications therefor shall have been submitted to and approved by the board or body in the municipality having charge of street improvements therein.



Section 27:21-3 - Apportionment Of Cost; Agreement; Action Where No Agreement

27:21-3. Apportionment of cost; agreement; action where no agreement
The cost of construction of a bridge or the widening of an existing bridge shall be borne by the board of chosen freeholders of the county, the canal corporation, its successors or assigns, over whose canal the bridge is constructed or widened, and the municipality in which the street or highway is located, in the amount or proportion agreed upon between them. If no agreement can be reached the board of chosen freeholders may institute an action in the Superior Court. The court may proceed in the action in a summary manner or otherwise and may apportion and determine the portion of the expense to be paid by each of the parties.

Amended by L.1953, c. 27, p. 502, s. 29.



Section 27:21-4 - Damage To Abutting Property Paid By Municipality

27:21-4. Damage to abutting property paid by municipality
The owners of property abutting the bridge shall be entitled to compensation for damages sustained by reason of the construction thereof or the widening of an existing bridge, and the municipality in which the bridge is constructed or widened shall bear and pay the damages ascertained to property within its limits, which damages may be ascertained in the same manner that damages are ascertained on the change of grade of streets, or the abutting property owners may bring their action at law to recover such damages if brought within one year after the acceptance of the work so completed by the board. The board of chosen freeholders shall not be liable for such damages.



Section 27:21-5 - Share Borne By County; Limitation

27:21-5. Share borne by county; limitation
The board of chosen freeholders may expend as its share of the cost of construction of any such bridge or bridges, or of the widening thereof, a sum not to exceed one hundred thousand dollars.



Section 27:21-6 - County Bonds

27:21-6. County bonds
If in the opinion of the board of chosen freeholders, to place the entire cost of the work in the tax levy for one fiscal year would be too burdensome to the taxpayers of the county, it may issue registered or coupon bonds therefor, in denominations of one thousand dollars each.



Section 27:21-7 - Municipal Bonds; Limitation

27:21-7. Municipal bonds; limitation
In order to enable the municipalities to raise the moneys wherewith to pay any damages with which they may be charged by reason of the construction or widening of such bridge, each municipality may issue and sell its bonds in an amount not exceeding the damages assessed or charged against it.



Section 27:22-10 - Use Of Funds Obtained From Highway Commissioner; Consent Required

27:22-10. Use of funds obtained from highway commissioner; consent required
The county may pay its share of the cost of the improvement out of any funds allotted to it by the state highway commissioner if his consent be first obtained. The plans and specifications for the proposed improvement shall be approved by the commissioner before the work is contracted for.



Section 27:22-12 - Contribution By County For Maintenance And Repair

27:22-12. Contribution by county for maintenance and repair
Each board of chosen freeholders may appropriate funds to be used for the purpose of aiding municipalities in maintaining and repairing roads constructed or improved under the provisions of chapter 15 of this title (s. 27:15-1 et seq.). The amount of such appropriation shall not exceed the amount appropriated and paid for the maintenance of any such road by the municipality in which the road is located, nor shall the appropriation be made unless the municipality requests the board of chosen freeholders to use the funds allotted under sections 27:15-10 to 27:15-12 of this title for the maintenance of such roads and the board of chosen freeholders retains the funds allotted by the state highway commissioner to the municipality and uses them for that purpose.



Section 27:22-13 - Maintenance Of Certain Township Roads In Adjoining County

27:22-13. Maintenance of certain township roads in adjoining county
The board of chosen freeholders of any county may contribute towards the cost of the maintenance, upkeep and repair of a township road located in an adjoining county where the road is a continuation of a county road and leads to an institution conducted and controlled by the county so contributing.



Section 27:22-14 - Agreement; Approval By County

27:22-14. Agreement; approval by county
When a township applies to the board of chosen freeholders for an improvement to be made under section 27:22-13 of this title, an agreement shall be entered into between the township and the county specifying the amount that each shall contribute towards the improvement of the road, and the nature of the work to be done. After the execution of the agreement, the township may proceed to make the improvement, in compliance with the laws under which similar works are undertaken, contracted for and executed in the township.

The work shall be subject to the approval of the county engineer of the contracting county and if approved by him the board of chosen freeholders shall pay its share of the cost according to the terms of the agreement.



Section 27:22-15 - Cost Charged To County Road Appropriation

27:22-15. Cost charged to county road appropriation
All moneys expended by the county for improvements under sections 27:22-13 and 27:22-14 of this title shall be charged to its road appropriation.



Section 27:23-1 - Transportation Projects.

27:23-1 Transportation projects.

1.Transportation projects. In order to facilitate vehicular traffic and remove the present handicaps and hazards on the congested highways in the State, and to provide for the acquisition and construction of modern express highways embodying every known safety device including center divisions, ample shoulder widths, long sight distances, multiple lanes in each direction and grade separations at all intersections with other highways and railroads, and for the purposes enumerated in section 1 of P.L.2003, c.79 (C.27:23-41), the New Jersey Turnpike Authority is hereby authorized and empowered to acquire, construct, maintain, improve, manage, repair and operate transportation projects (as hereinafter defined) or any part thereof at such locations as shall be established by the authority in its discretion or by law, and to issue transportation revenue bonds of the Authority, payable from tolls, other revenues, proceeds of bonds and other available sources to finance such projects.

L.1948,c.454,s.1; amended 1950, c.1, s.2; 1991, c.183, s.3; 2003,c.79,s.2.



Section 27:23-2 - Credit Of State Not Pledged.

27:23-2 Credit of State not pledged.

2.Transportation revenue bonds issued under the provisions of this act shall not be deemed to constitute a debt or liability of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but such bonds, unless refunded by bonds of the Authority created in this act, shall be payable from funds pledged or available for their payment as authorized herein. All such transportation revenue bonds shall contain on the face thereof a statement to the effect that the Authority is obligated to pay the same or the interest thereon only from the tolls, other revenues, proceeds of bonds and other available sources, and that, except as provided in section 41of P.L.2003, c.79 (C.27:23-44), neither the State nor any political subdivision thereof is obligated to pay the principal thereof, premium or the interest thereon and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of, premium or the interest on such bonds.

All expenses incurred in carrying out the provisions of this act shall be payable solely from funds provided under the authority of this act and, except as provided in section 41of P.L.2003, c.79 (C.27:23-44), nothing in this act contained shall be construed to authorize the Authority to incur indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

L.1948,c.454,s.2; amended 1950, c.1, s.3; 2003,c.79,s.5.



Section 27:23-3 - New Jersey Turnpike Authority.

27:23-3 New Jersey Turnpike Authority.

3.New Jersey Turnpike Authority. (A) There is hereby established in the State Department of Transportation a body corporate and politic, with corporate succession, to be known as the "New Jersey Turnpike Authority." The authority is hereby constituted an instrumentality exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by this act in the acquisition, construction, operation, improvement, management, repair and maintenance of transportation projects or any part thereof shall be deemed and held to be an essential governmental function of the State.

(B) The New Jersey Turnpike Authority shall consist of eight members, as follows: the Commissioner of Transportation, ex officio, or his designee; five members appointed by the Governor, with the advice and consent of the Senate, and two members appointed by the Governor, one upon recommendation of the President of the Senate and the other upon recommendation of the Speaker of the General Assembly, each of whom shall be a resident of the State and shall have been a qualified elector therein for a period of at least one year next preceding his appointment. Each appointed member of the authority shall serve for a term of five years and until his successor is appointed and has qualified; except that of the first appointments hereunder, one shall be for a term of two years and one for a term of three years, and they shall serve until their respective successors are appointed and have qualified. The term of each of the first appointees hereunder shall be designated by the Governor. Each appointed member of the authority may be removed from office by the Governor, for cause, after a public hearing. Each member of the authority before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of such oaths shall be filed in the office of the Secretary of State. Any vacancies in the appointed membership of the authority occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

(C) The Governor shall designate one of the members of the authority as chairman thereof and another member as vice chairman thereof. The chairman and vice chairman of the authority so designated shall serve as such at the pleasure of the Governor and until their respective successors have been designated. The authority shall elect a secretary and a treasurer who need not be members. At the option of the authority the same person may be elected to serve both as secretary and treasurer. Five members of the authority shall constitute a quorum and the vote of five members shall be necessary for any action taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(D) Each member of the authority shall execute a surety bond in the penal sum of $25,000.00 and the treasurer shall execute a surety bond in the penal sum of $50,000.00, each such surety bond to be conditioned upon the faithful performance of the duties of the office of such member or treasurer, as the case may be, to be executed by a surety company authorized to transact business in the State of New Jersey as surety and to be approved by the Attorney General and filed in the office of the Secretary of State.

(E) The members of the authority shall not receive compensation for their services as members of the authority. Each member shall be reimbursed by the authority for his actual expenses necessarily incurred in the performance of his duties. Notwithstanding the provisions of any other law, no member shall be deemed to have forfeited, nor shall the member forfeit, the member's office or employment or any benefits or emoluments thereof by reason of the member's acceptance of the office of ex officio member of the authority or the member's services therein.

(F) No resolution or other action of the authority providing for the issuance of bonds, refunding bonds or other obligations or for the fixing, revising or adjusting of tolls for the use of any transportation project or parts or sections thereof shall be adopted or otherwise made effective by the authority without the prior approval in writing of the Governor and at least one of the following: the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury. A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof, to the Governor. No action taken at such meeting by the authority shall have force or effect until 10 days, exclusive of Saturdays, Sundays and public holidays, after such copy of the minutes shall have been so delivered. If, in said 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting such action shall be null and of no effect. The Governor may approve all or part of the action taken at such meeting prior to said 10-day period. The powers conferred in this subsection (F) upon the Governor, the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection (F) shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

(G) The ex officio member of the authority may designate an employee of his department to represent him at meetings of the authority. A designee may lawfully vote and otherwise act on behalf of the member for whom he constitutes the designee. The designations shall be in writing and delivered to the authority and shall be effective until revoked or amended by a writing delivered to the authority.



L.1948,c.454,s.3; amended 1952, c.35; 1963, c.76, s.1; 1970, c.15, s.1; 1973, c.38: 1988, c.177, s.8; 1991, c.183, s.4; 2003,c.79,s.6.



Section 27:23-3.2 - Reports, Capital Project And Investment Plan.

27:23-3.2 Reports, Capital Project and Investment Plan.

1.Notwithstanding any inconsistent provisions of the act hereby supplemented or any other law, the New Jersey Turnpike Authority shall submit to the Governor, the Chairs of the Appropriations Committees of the Senate and General Assembly, and the Director of the Division of Budget and Accounting of the Department of the Treasury, the following reports:

a.Within 90 days after the end of each of its fiscal years, a complete and detailed report of (1) its operations and accomplishments during said year; (2) its receipts and disbursements, or revenues and expenses, during said year in accordance with the categories or classifications established by the authority for its own operating and capital outlay purposes and in accordance with such other categories and classifications as may be designated by any of the persons enumerated in section 1 of this act; (3) its assets and liabilities at the end of said year, including the status of reserve, depreciation, special or other funds and including the receipts and payments of these funds; (4) a schedule of its bonds outstanding at the end of said year, together with a statement of the amounts redeemed, authorized, issued and defeased during that year; and (5) a listing of all contracts exceeding $100,000.00 entered into during said year;

b.Before the close of each of its fiscal years, a complete and detailed report of its operating and capital construction budget, in the form and detail established by the authority for its own operating and capital outlay budget and in such form and detail as may be designated by any of the persons enumerated in section 1 of this act for the next succeeding fiscal year, including its receipts and disbursements or revenues and expenses, for the prior fiscal year and its estimated receipts and disbursements, or revenues and expenses, for said year and for the succeeding fiscal year;

c.Prior to December 1 of each year, the authority shall prepare and file with the commissioner a Capital Project and Investment Plan that details proposed transportation projects and proposed work on existing transportation projects that further the goals of attaining coordinated and integrated Statewide and regional transportation systems. The plan shall address, among other matters, the interconnection of the New Jersey Turnpike and the Garden State Parkway with other transportation systems. The plan should also consider the impact of an improved transportation system on the State's economy. The commissioner is authorized to appoint a five-member advisory committee composed of persons with experience in transportation planning, finance, or economics to review and make recommendations to the commissioner as to the plan.

The commissioner shall include as part of the Annual Transportation Capital Program, submitted pursuant to section 22 of P.L.1984,c.73 (C.27:1B-22), the Capital Project and Investment Plan for review by the Legislature, but no authorization or approval by the Legislature shall be required for the authority to undertake the projects proposed in the plan or to undertake work on existing transportation projects.

L.1970,c.184,s.1; amended 2003,c.79,s.7.



Section 27:23-3.3 - Inclusion Of Projects In Capital Project And Investment Plan.

27:23-3.3 Inclusion of projects in Capital Project and Investment Plan.

4.The New Jersey Turnpike Authority shall include, annually as part of its Capital Project and Investment Plan submitted pursuant to subsection c. of section 1 of P.L.1970, c.184 (C.27:23-3.2), projects for the repair of malfunctioning authority-owned stormwater basins in the Barnegat Bay watershed based upon the priority order identified in the study prepared pursuant to section 1 of P.L.2010, c.114.

L.2010, c.114, s.4.



Section 27:23-4 - Definitions.

27:23-4 Definitions.

4.Definitions. As used in this act, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

"Act" means P.L.1948, c.454 (C.27:23-1 et seq.), as amended and supplemented.

"Authority" means the New Jersey Turnpike Authority, created by section 3 of this act, or, if said authority shall be abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by this act to the authority shall be given by law.

"Bonds" or "transportation revenue bonds" means any bonds, refunding bonds, notes or other obligations issued by the authority authorized under the provisions of this act or issued by or for the Highway Authority.

"Commissioner" means the Commissioner of Transportation.

"Construction" or "construct" means the planning, designing, construction, development, reconstruction, rehabilitation, redevelopment, replacement, repair, extension, enlargement, improvement and betterment of highway and transportation projects, and includes the demolition, clearance and removal of buildings or structures on land acquired, held, leased or used for those projects.

"Cost" means all or any part of the expenses incurred in connection with the acquisition, construction, operation, management and maintenance of any real property, lands, structures, real or personal property rights, rights-of-way, franchises, easements, and interests acquired or used for a project; any financing charges and reserves for the payment of principal, premium and interest on bonds; the expenses of engineering, appraisal, architectural, accounting, financial, legal and other consulting services; and other expenses as may be necessary, desirable, convenient, or incident to the financing, acquisition, construction, operation, improvement, management, repair and maintenance of a project.

"Credit Agreement" means loan agreement, lease agreement, revolving credit agreement, agreement establishing a line of credit, letter of credit, reimbursement to purchase bonds, purchase or sale agreements, or commitments or other contracts or agreements authorized and approved by the authority in connection with the authorization, issuance, security, purchase, tender, redemption, or payment of bonds.

"Department" means the Department of Transportation.

"Feeder road" means any road or highway project that in the determination of the authority is necessary, desirable or convenient to create or facilitate access to a transportation project.

"Garden State Arts Center" means the Garden State Arts Center, sometimes referred to as the PNC Bank Arts Center, a highway project of the authority.

"Highway project" means the acquisition, operation, improvement, management, repair, construction, including express E-ZPass where determined by the authority, and maintenance of the New Jersey Turnpike and of the Garden State Parkway, including the demolition and removal of toll houses and toll barriers, and of the Garden State Arts Center, as transferred to the authority pursuant to P.L.2003, c.79 (C.27:23-41 et al.), and of any other highway or feeder road at the locations and between the termini as may hereafter be established by the authority or by law and acquired or constructed under the provisions of this act by the authority, and shall include but not be limited to all bridges, parking facilities, public highways, feeder roads, tunnels, overpasses, underpasses, interchanges, traffic circles, grade separations, entrance and exit plazas, approaches, toll houses, service areas, stations and facilities, communications facilities, administration, storage and other buildings and facilities, and other structures directly or indirectly related to a transportation project, intersecting highways and bridges and feeder roads which the authority may deem necessary, desirable, or convenient in its discretion for the operation, maintenance or management, either directly or indirectly, of a transportation project, and includes any planning, design or other preparation work necessary for the execution of any highway project, and adjoining park or recreational areas and facilities, directly or indirectly related to the use of a transportation project as the authority shall find to be necessary and desirable, and the costs associated therewith.

"Land and improvements" means any area or lands, any interest, right or title in land, including but not limited to, any reversionary right, fee, license or leasehold interest and any real or personal property, structure, facility, building or equipment.

"Owner" means all individuals, copartnerships, associations, private or municipal corporations and all political subdivisions of the State having any title or interest in any property, rights, easements and interests authorized to be acquired by this act.

"Parking facility" means any area or place, garage, building, or other improvement or structure for the parking or storage of motor or other vehicles, including but not limited to all real property and personal property, driveways, roads and other structures or areas necessary, useful or convenient for access to a facility from a public street, road or highway, or from any project; meters, mechanical equipment necessary, useful or convenient for or in connection with that parking or storage; and any structures, buildings, space or accommodations, whether constructed by the authority or by the lessee, to be leased for any business, commercial or other use, including the sale of gasoline or accessories for, or the repair or other servicing of automobiles and other motor vehicles, or motorist services, if, in the opinion of the authority, the inclusion, provision and leasing is necessary, desirable or convenient to assist in defraying the expenses of the authority and make possible the operation of the parking facility at reasonable rates.

"Public highway" means all public highways, roads and streets in the State, whether maintained by the State or by any county, city, borough, town, township, village or other political subdivision.

"Real property" means lands within the State, above or below water, and improvements thereof or thereon, or any riparian or other rights or interests therein.

"Transfer Date" means, with respect to the assumption by the authority of the powers, duties, assets and responsibilities of the New Jersey Highway Authority, the date on which the Chair of the authority and the commissioner certify to the Governor that: (i) all bonds issued by the New Jersey Highway Authority cease to be outstanding within the meaning of the resolutions pursuant to which those bonds were issued; and (ii) upon which the authority assumes all debts, and statutory responsibilities and obligations of the New Jersey Highway Authority.

"Transportation project" or "project" means, in addition to highway projects, any other transportation facilities or activities determined necessary or appropriate by the authority in its discretion to fulfill the purposes of the authority, and the costs associated therewith.

L.1948,c.454,s.4; amended 1950, c.1, s.4; 1969, c.197, s.1; 1991, c.183, s.5; 2003,c.79,s.8.



Section 27:23-5 - General Grant Of Powers.

27:23-5 General grant of powers.

5.General grant of powers. The authority shall be a body corporate and politic and shall have perpetual succession and shall have the following powers:

(a)To adopt bylaws for the regulation of its affairs and the conduct of its business;

(b)To adopt an official seal and alter the same at pleasure;

(c)To maintain an office at such place or places within the State as it may designate and to organize itself into such sub-departments, operating divisions or units as it deems appropriate;

(d)To sue and be sued in its own name;

(e)To acquire, improve, construct, maintain, repair, manage, and operate transportation projects or any part thereof at such locations as shall be established by law or by the authority;

(f)To borrow money and issue negotiable bonds for any of its corporate purposes, and to secure the same through the pledging of tolls and other revenues and proceeds of such bonds, or other available sources, and to refund its bonds, and to enter into any credit agreement, all as provided in this act;

(g)In the exercise of any of its powers, by resolution to fix and revise from time to time and charge and collect tolls, fees, licenses, rents, concession charges and other charges for each transportation project or any part thereof constructed or acquired by it. No toll revenues derived from the New Jersey Turnpike or the Garden State Parkway shall be used or available for any transportation project other than a highway project and all transportation projects other than highway projects shall be self-sustaining; provided however that such toll revenues may be used to finance or support the costs of non-highway transportation projects on an interim basis according to such terms, with or without interest, as the authority shall establish;

(h)To establish rules and regulations for the use of any project including restrictions on the type, weight and size of vehicles utilizing transportation projects, and also including the power to exclude from any part of a highway project any traffic other than passenger automobiles if the authority finds that such part is not suitable or sufficient as a highway to carry mixed traffic;

(i)To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act;

(j)To acquire in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain, except as against the State of New Jersey, any land and other property, which it may determine is reasonably necessary for any transportation project or feeder road or for the relocation or reconstruction of any highway by the authority under the provisions of this act and any and all rights, title and interest in such land and other property, including public lands, parks, playgrounds, reservations, highways or parkways, owned by or in which the State of New Jersey or any county, city, borough, town, township, village, or other political subdivision of the State of New Jersey has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property to preserve and protect transportation projects.

Upon the exercise of the power of eminent domain, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this act. The authority may join in separate subdivisions in one petition or complaint the descriptions of any number of tracts or parcels of land or property to be condemned and the names of any number of owners and other parties who may have an interest therein and all such land or property included in said petition or complaint may be condemned in a single proceeding; provided, however, that separate awards be made for each tract or parcel of land or property; and provided, further, that each of said tracts or parcels of land or property lies wholly in or has a substantial part of its value lying wholly within the same county.

Upon the filing of such petition or complaint or at any time thereafter the authority may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the authority, declaring that possession of one or more of the tracts or parcels of land or property described in the petition or complaint is thereby being taken by and for the use of the authority. The said declaration of taking shall be sufficient if it sets forth: (1) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof, to which there may or may not be attached a plan or map thereof; (2) a statement of the estate or interest in the said land or property being taken; and (3) a statement of the sum of money estimated by the authority by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration.

Upon the filing of the said declaration, the authority shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration.

Upon the filing of the said declaration as aforesaid and depositing with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration, the authority, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the proceedings for compensation or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the authority for the purpose or purposes for which the authority is authorized by law to acquire or condemn such land or other property or interest therein.

The authority shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party in interest named in the petition residing in this State, either personally or by leaving a copy thereof at his residence, if known, and upon each party in interest residing out of the State, by mailing a copy thereof to him at his residence, if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Upon the application of any party in interest and after notice to other parties in interest, including the authority, any judge of the Superior Court assigned to sit for said county may order that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said proceeding; provided, that each such person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the condemnation proceeding shall be less than the amount deposited, the court, after notice as herein provided and hearing, may determine his liability, if any, for the return of such difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the authority the difference between the amount of the deposit and the amount of the award, with interest at the rate of six per centum (6%) per annum thereon from the date of making the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the authority, unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, on petition of the authority and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the authority for such difference against the party or parties liable for the return thereof. The authority shall cause notice of the date fixed for such hearing to be served upon each party thereto residing in this State, either personally or by leaving a copy thereof at his residence, if known, and upon each party residing out of the State, by mailing a copy to him at his residence, if known. In the event that the residence of any party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made at least 10 days before the date fixed for such hearing.

Whenever under the "Eminent Domain Act of 1971" the amount of the award may be paid into court, payment may be made into the Superior Court and may be distributed according to law;

(k)To designate the locations, and establish, limit and control such points of ingress to and egress from each highway or transportation project as may be necessary or desirable in the judgment of the authority to insure the proper operation and maintenance of such project, and to prohibit entrance to such project from any point or points not so designated;

(l)To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act and to enter into contracts with federal, State and local governments and private entities for the financing, administration, operation, management and construction of transportation projects;

(m) To appoint such additional officers, who need not be members of the authority, as the authority deems advisable, and to employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other similarly situated employees and agents as may be necessary in its judgment; to fix their compensation; and to promote and discharge such officers, employees and agents, all without regard to the provisions of Title 11A of the New Jersey Statutes;

(n)To receive and accept from any federal agency, subject to the approval of the Governor, grants for or in aid of the acquisition or construction of any transportation project or any part thereof, and to receive and accept aid or contributions, from any source, of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made;

(o)To do all acts and things necessary or convenient to carry out the powers expressly or impliedly granted in this act;

(p)Subject to any agreement with the bondholders, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds, in such obligations, securities and other investments as the authority shall deem prudent;

(q)To apply for, receive and accept from any federal agency, any bistate agency, or the State and any subdivision thereof, grants for or in aid of the planning, acquisition, management, maintenance, operation or construction of any project, and to receive and accept aid or contributions from any other public or private source, of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which those grants and contributions may be made;

(r)To procure and enter into contracts for any type of insurance and to indemnify against loss or damage to property from any cause, including the loss of use and occupancy and business interruption, death or injury of any person, employee liability, any act of any member, officer, employee or servant of the authority, whether part-time, compensated or uncompensated, in the performance of the duties of office or employment or any other insurable risk or any other losses in connection with property, operations, assets or obligations in any amounts and from any insurers as are deemed desirable. In addition, the authority may carry its own liability insurance;

(s)To adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to provide open and competitive procedures for awarding contracts for towing and storage services. Towing and storage services on a highway project may be provided on a rotating basis, provided that the authority determines that there would be no additional cost to the authority, excepting administrative costs, as a result of those services being provided on a rotating basis. The regulations shall fix maximum towing and storage fees, and establish objective criteria to be considered in awarding a contract for towing and storage services which shall include, but shall not be limited to, reliability, experience, response time, acceptance of credit cards and prepaid towing contracts, adequate equipment to safely handle a sufficient volume of common vehicle types under a variety of traffic and weather conditions, location of storage and repair facilities, security of vehicles towed or stored, financial return to the authority, maintenance of adequate liability insurance and appropriate safeguards to protect the personal safety of customers, including considerations related to the criminal background of employees. The Division of Consumer Affairs in the Department of Law and Public Safety shall provide, at the authority's request, a report to the authority on any prospective contractor for which the division has information relevant to the prospective contractor's service record, subject to the provisions of the New Jersey consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.). The Division of Insurance Fraud Prevention in the Department of Banking and Insurance also shall provide, at the authority's request, a report to the authority on any prospective contractor for which the division has information relevant to the prospective contractor's service record, subject to the "New Jersey Insurance Fraud Prevention Act," P.L.1983, c.320 (C.17:33A-1 et seq.);

(t)To adopt, prior to the Transfer Date and notwithstanding any other provision of law to the contrary, a resolution authorizing the issuance of bonds, notes or other obligations on such terms as otherwise provided for in this act for the retirement by defeasance, redemption, secondary market purchase, tender payment at maturity or otherwise, of all of the New Jersey Highway Authority's outstanding bonds, notes or other obligations, as if the Transfer Date transferring to the authority the rights, duties and obligations to operate, maintain and manage the Garden State Parkway had already occurred; and

(u)To transfer, sell, dispose of, or otherwise relinquish all right, title, or interest in the Garden State Arts Center, and any related or auxiliary facilities, to the New Jersey Sports and Exposition Authority, established by P.L.1971, c.137 (C.5:10-1 et seq.), or to any other entity, according to such terms and process as the authority may establish in its discretion.

L.1948,c.454,s.5; amended 1950, c.1, s.5; 1984, c.73, s.41; 1991, c.183, s.6; 2003,c.79,s.9.



Section 27:23-5.2 - Authorization Relative To Feeder Road.

27:23-5.2 Authorization relative to feeder road.

2.The New Jersey Turnpike Authority is authorized to acquire, construct, reconstruct, repair and maintain any feeder road.

L.1949,c.40,s.2; amended 1991, c.183, s.8; 2003,c.79,s.10.



Section 27:23-5.3 - May Take Over Existing Roads, Procedure

27:23-5.3. May take over existing roads, procedure
The Turnpike Authority is authorized to take over for reconstruction, maintenance and repair any existing road which is needed as a feeder road. Before exercising the powers contained in this section, the consent of the local authorities, then exercising jurisdiction over the said existing road, must be obtained. The Turnpike Authority is authorized to realign any such existing road and to build additional sections of road over new alignment in connection with such existing road or roads.

L.1949,c.40,s.3; amended 1991,c.183,s.9.



Section 27:23-5.4 - Powers Relative To Feeder Road Constructed Over New Alignment.

27:23-5.4 Powers relative to feeder road constructed over new alignment.

4.In any case where a feeder road is constructed over new alignment, the Turnpike Authority is granted the same powers concerning the construction thereof as is granted in connection with the construction of the highway project by the terms of the act to which this act is a supplement. Any feeder road, eighty per centum (80%) or more of which is built over new alignment, shall for the purposes of this act be deemed to be a "new feeder road."

L.1949,c.40,s.4; amended 2003,c.79,s.11.



Section 27:23-5.6 - Return Of Certain Roads To Local Authorities.

27:23-5.6 Return of certain roads to local authorities.

6.The Turnpike Authority is authorized to turn back to local authorities any road or portions of road taken over from such local authorities in connection with the establishing of a feeder road.

L.1949,c.40,s.6; amended 1991, c.183, s.10; 2003,c.79,s.13.



Section 27:23-5.6A - Projects Turned Over To Dot.

27:23-5.6a Projects turned over to DOT.

12. The authority may in its discretion turn over to the Department of Transportation any highway project or part thereof and provide by agreement with the department for its continued maintenance and repair by the authority.

L.2003,c.79,s.12.



Section 27:23-5.8 - Additional Powers.

27:23-5.8 Additional powers.

1.The New Jersey Turnpike Authority shall have, in addition to the powers heretofore granted to it, power:

a.To pay or make any advance or contribution to the United States Government or the State of New Jersey or any agency thereof for the purpose of paying the State's share or any portion thereof under the federal aid highway laws of the cost of construction of any transportation improvement determined by the authority to be a major improvement necessary to restore or prevent physical damage to any transportation project or any feeder roads, for the safe or efficient operation of such project, or to prevent loss of revenues therefrom.

b.Subject to the rights and security interests of the holders from time to time of bonds or notes heretofore or hereafter issued by the New Jersey Turnpike Authority, to enter into contracts with the State or the New Jersey Transportation Trust Fund Authority established by section 4 of the "New Jersey Transportation Trust Fund Authority Act of 1984," P.L.1984, c.73 (C.27:1B-4), providing for the payment from the revenues of the New Jersey Turnpike Authority to the State or to the New Jersey Transportation Trust Fund Authority of the amount or amounts of revenues that may be set forth in or determined in accordance with the contracts. Any contracts authorized pursuant to this section may include conditions and covenants necessary and desirable to facilitate the issuance and sale of bonds, notes and other obligations of the New Jersey Transportation Trust Fund Authority. Any agreements entered into between the State and the Turnpike Authority pursuant to this subsection shall terminate upon the effective date of any agreement entered into between the Turnpike Authority and the New Jersey Transportation Trust Fund Authority providing for the payment of revenues of the Turnpike Authority directly from the Turnpike Authority to the New Jersey Transportation Trust Fund Authority.

c.To enter into agreements with the Department of Transportation with respect to the funding of the resurfacing, restoring, rehabilitation and reconstruction of the I-95 Extension of the New Jersey Turnpike through the allocation of monies apportioned by the United States Department of Transportation pursuant to 23 U.S.C. s.119 or a successor program. Any such agreement shall be subject to the continued eligibility of the I-95 Extension for federal aid, the availability of funds appropriated by Congress and the appropriation of funds by the Legislature for that purpose. No such agreement shall constitute or create a debt or liability of the State within the meaning of any constitutional or statutory limitation nor shall any such agreement constitute a pledge of either the faith and credit or the taxing power of the State. Funds payable or paid to the authority pursuant to any such agreement shall not be pledged as security for any indebtedness of the authority.

L.1966,c.8,s.1; amended 1984, c.73, s.30; 1991, c.183, s.11; 2003,c.79,s.14.



Section 27:23-5.9 - Limitations Relative To A Transportation Project.

27:23-5.9 Limitations relative to a transportation project.

2.The authority shall not engage in the acquisition, construction or operation of any facility or activity not directly or indirectly related to the use of a transportation project except as may be specially authorized by law.

L.1969,c.197,s.2; amended 1991, c.183, s.12; 2003,c.79,s.15.



Section 27:23-5.10 - Proposed Tolls; Hearing.

27:23-5.10 Proposed tolls; hearing.

1.The authority shall, whenever it desires to increase any existing toll or establish any new toll for the use of any highway project and the different parts or sections thereof, hold a public hearing on such proposed toll at least 45 days prior to the date on which such toll is proposed to become effective.

L.1977,c.230,s.1; amended 2003,c.79,s.16.



Section 27:23-5.11 - Notice Of Hearings

27:23-5.11. Notice of hearings
The authority shall cause to be published notice of such hearing at least 10 days prior to such hearing in at least 10 newspapers with a daily circulation in this State.

L.1977, c. 230, s. 2, eff. Sept. 20, 1977.



Section 27:23-6 - Incidental Powers.

27:23-6 Incidental powers.

6.The authority shall have power to construct grade separations at intersections of any highway project with public highways and to change and adjust the lines and grades of such highways so as to accommodate the same to the design of such grade separation. The cost of such grade separations and any damage incurred in changing and adjusting the lines and grades of such highways shall be ascertained and paid by the authority as a part of the cost of such highway project.

If the authority shall find it necessary to change the location of any portion of any public highway, it shall cause the same to be reconstructed at such location as the authority shall deem most favorable and of substantially the same type and in as good condition as the original highway. The cost of such reconstruction and any damage incurred in changing the location of any such highway shall be ascertained and paid by the authority as a part of the cost of such highway project.

Any public highway affected by the construction of any highway project may be vacated or relocated by the authority in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority as a part of the cost of such project.

In addition to the foregoing powers the authority and its authorized agents and employees may enter upon any lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this act, and such entry shall not be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to such lands, waters and premises as a result of such activities.

The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "public utility facilities" ) of any public utility as defined in section 27:7-1 of the Revised Statutes, in, on, along, over or under any highway project. Whenever the authority shall determine that it is necessary that any such public utility facilities which now are, or hereafter may be, located in, on, along, over or under any highway project, shall be relocated in such highway project, or should be removed from such highway project, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be ascertained and paid by the authority as a part of the cost of such highway project. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenance, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations.

In case of any such relocation or removal of facilities, as aforesaid, the authority shall own and maintain, repair and renew structures within the rights of way of railroad companies carrying highway projects or feeder roads over railroads, and the authority shall bear the cost of maintenance, repair and renewal of structures within the rights of way of railroad companies carrying railroads over highway projects or feeder roads, but this provision shall not relieve any railroad company from responsibility for damage caused to any authority or railroad structure by the operation of its railroad. Such approaches, curbing, sidewalk paving, guard rails on approaches and surface paving on turnpike projects or feeder roads as shall be within the rights of way of a railroad company or companies shall be owned and maintained, repaired and renewed by the authority; rails, pipes and lines shall be owned and maintained, repaired and renewed by the railroad company or companies.

L.1948,c.454,s.6; amended 1961, c.141; 2003,c.79,s.17.



Section 27:23-6.1 - Standing Operating Rules, Procedures For Entering Into Contracts By Turnpike Authority.

27:23-6.1 Standing operating rules, procedures for entering into contracts by Turnpike Authority.

1. a. The New Jersey Turnpike Authority, in the exercise of its authority to make and enter into contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, shall adopt standing operating rules and procedures providing that, except as hereinafter provided, no contract on behalf of the authority shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, where the sum to be expended exceeds the sum of $25,000 or, after the effective date of P.L.1999, c.440, the amount determined pursuant to subsection b. of this section unless the authority shall first publicly advertise for bids therefor, and shall award the contract to the lowest responsible bidder; provided, however, that such advertising shall not be required where the contract to be entered into is one for the furnishing or performing services of a professional or consultative nature, or for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utilities of this State and tariffs and schedules of the charges, made, charged, or exacted by the public utility for any such products to be supplied or services to be rendered are filed with the said board, or when the purchase is to be made through or by the Director of the Division of Purchase and Property pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1), or through a contract made by any of the following: the New Jersey Sports and Exposition Authority established under section 4 of P.L.1971, c.137 (C.5:10-4); the New Jersey Meadowlands Commission established under section 5 of P.L.1968, c.404 (C.13:17-5); the New Jersey Water Supply Authority established under section 4 of P.L.1981, c.293 (C.58:1B-4); the South Jersey Transportation Authority established under section 4 of P.L.1991, c.252 (C.27:25A-4); the Port Authority of New York and New Jersey established under R.S.32:1-4; the Delaware River Port Authority established under R.S.32:3-2; the Higher Education Student Assistance Authority established under N.J.S.18A:71A-3. Any purchase, contract or agreement may be made, negotiated or awarded by the authority without public bid or advertising when the authority has advertised for bids on two occasions and has received no bids on both occasions in response to its advertisements, or received no responsive bids. Any purchase, contract or agreement may then be negotiated and may then be awarded to any contractor or supplier determined to be responsible except that the terms, conditions, restrictions and specifications set forth in the negotiated contract agreement shall not be substantially different from those which were the subject of competitive bidding.

This subsection shall not prevent the authority from having any work done by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience require, or the exigency of the authority's service will not admit of such advertisement. In such case the authority shall, by resolution, passed by the affirmative vote of a majority of its members, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be so expended.

b.Commencing in the fifth year after the year in which P.L.1999, c.440 takes effect, and every five years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in subsection a. of this section, or after the effective date of P.L.1999, c.440, the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise and fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify the authority of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

L.1968,c.461,s.18; amended 1984, c.128, s.5; 1999, c.440, s.86; 2003,c.79,s.18.



Section 27:23-6.2 - Registration Of Towing Operators With New Jersey Turnpike Authority.

27:23-6.2 Registration of towing operators with New Jersey Turnpike Authority.

2. a. An operator awarded a contract for towing and storage services by the New Jersey Turnpike Authority shall register with the authority. Upon issuance of the registration, the authority shall provide the operator with two decals and accompanying notices for each tow truck owned or leased by that operator and to be used under the terms of the contract. The decals and the accompanying notices, which shall be of a distinctive design and color, shall be conspicuously displayed on the exterior of each such tow truck in a manner and location prescribed by the authority.

The decals shall set forth a specific registration number for each registered tow truck. The notices shall include a statement indicating substantially the following: "This tow truck is registered with the New Jersey Turnpike Authority. The driver is required to provide you with a written schedule of the fees charged for towing and storage services before providing that service to you, including those services for which there is no fee. If the fee charged is in excess of the fee listed on the schedule, please notify the authority or the New Jersey Division of Consumer Affairs." An operator shall file a copy of the schedule of fees with the authority. Upon request of the Division of Consumer Affairs in the Department of Law and Public Safety, the authority shall provide a list of the registered tow trucks to the division, in addition to a copy of the schedule of fees.

b.Prior to providing any towing services, a driver of a tow truck shall provide the person whose vehicle is to be towed a written schedule of fees and shall recite the information contained in the notice.

c.An operator who fails to display the decals and notices required by subsection a. of this section or the driver of a tow truck who fails to provide a person to be towed the written schedule of fees or recite the information contained in the notice prior to providing a towing service as required by subsection b. of this section shall be subject to a fine of $300 for the first offense. For the second and any subsequent offense the operator or the driver, as the case may be, shall be subject to a fine of $600.

d.It shall be an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) for any person to charge a fee in excess of the fee listed in the written schedule of fees provided pursuant to subsection a. of this section.

e.If an operator or the driver of an operator's tow truck is convicted a third time for violation of any provisions of this section, the authority may, in its discretion, terminate the operator's contract for towing and storage services with the authority.

L.2002, c.277, s.2; amended 2007, c.193, s.16; 2009, c.39, s.11; 2013, c.253, s.6.



Section 27:23-6.3 - Partial Payments To Roadway Contractors.

27:23-6.3 Partial payments to roadway contractors.

1.Contracts entered into by the New Jersey Turnpike Authority for roadway construction and maintenance shall provide for partial payments at least once each month or from time to time as the work progresses on work of construction or maintenance. Two per centum of the amount due on partial payments of the total contract price shall be withheld from the contractor pending completion of the contract, but upon substantial completion of the contract, as defined by rules or regulations of the authority, 1% shall be withheld. At any time during the performance of the work, if work is not progressing, as defined by the "New Jersey Turnpike Authority Standard Specifications," the authority may, in its discretion, increase the withholding to 4% of the payment due. No retainage shall be withheld on service contracts including, but not limited to, mowing, sweeping, tree trimming and similar contracts. Any partial payments made after substantial completion of the contract shall be made only upon certification by the general contractor to the authority that all subcontractors have been paid in the same proportion that he has been paid; however, should the amount owed by a general contractor to a subcontractor be in dispute the authority shall be empowered to advance to the general contractor the amount in dispute after a determination by the authority.

Contracts may also provide for partial payments at least once in each month or from time to time as the work progresses on all materials placed along or upon the site, or stored at locations approved by the authority, which are suitable for the use and execution of the contract, provided the contractor furnishes releases of liens for all materials furnished at the time each estimate of work is submitted for payment, but such partial payments shall not exceed the cost of material.

When the contract provides that a portion of the work may be deferred with the approval of the authority, the sum withheld from the contractor may not be less than 25% of the value of the work.

Any money heretofore or hereafter withheld from contract payments as provided for herein shall be paid by the authority to any contractor entitled thereto who shall deposit under terms of an escrow agreement, in a banking institution located in this State and approved by the authority, negotiable bonds, acceptable to the authority, issued by the State or any political subdivision thereof, the bonds having value equal to the amount of money to be paid to any such contractor. For purposes of this section, value shall mean par value or market value, whichever is lower.

L.2007, c.180, s.1.



Section 27:23-6.4 - Existing Covenants, Agreements, Contracts Unaffected.

27:23-6.4 Existing covenants, agreements, contracts unaffected.

2.The provisions of this act shall not modify, limit, or restrict in any manner the obligations and powers of the New Jersey Turnpike Authority to comply with, carry out, and perform each and every covenant, agreement, or contract heretofore made or entered into by the authority with respect to the authority's bonds or for the benefit, protection, or security of the bondholders.

L.2007, c.180, s.2.



Section 27:23-7 - Bonds.

27:23-7 Bonds.

7.The authority is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of bonds of the authority for any of its corporate purposes, including the refunding of its bonds. The principal of and the interest on any issue of such bonds shall be payable solely from and may be secured by a pledge of tolls and other revenues of all or any part of the transportation projects. The proceeds of any such bonds may be used or pledged for the payment or security of the principal of or interest on bonds and for the establishment of any or all reserves for such payment or security or for other corporate purposes as the authority may authorize in the resolution authorizing the issuance of bonds or in the trust agreement securing the same. The bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority shall determine the form of the bonds including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. The bonds shall be signed by the chairman of the authority or shall bear his facsimile signature and the official seal of the authority or a facsimile thereof shall be impressed, imprinted, engraved or otherwise reproduced thereon. The official seal or facsimile thereof shall be attested by the secretary and treasurer of the authority, or by such other officer or agent as the authority shall appoint and authorize and any coupons attached to such bonds shall bear the facsimile signature of the chairman of the authority. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All bonds issued under the provisions of this act shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the State. The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The authority may sell such bonds in such manner and for such price, as it may determine to be for the best interests of the authority. Neither the members of the authority nor any person executing the bonds shall be personally liable on the bonds or be accountable by reason of the issuance thereof in accordance with the provisions of this act.

The proceeds of the bonds of each issue shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same.

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this act.

The State of New Jersey does pledge to and agree with the holders of the bonds issued pursuant to authority contained in this act, that the State will not limit or restrict the rights hereby vested in the authority to acquire, maintain, construct, improve, manage, repair, reconstruct, and operate any projects as defined in this act, or to establish and collect such charges and tolls as may be convenient or necessary to produce sufficient revenue to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds authorized by this act or in any way impair the rights or remedies of the holders of such bonds until, the bonds, together with interest thereon, are fully paid and discharged.

L.1948,c.454,s.7; amended 1950, c.1, s.6; 1966, c.8, s.2; 1991, c.183, s.13; 2003,c.79,s.19.



Section 27:23-7.1 - Notes

27:23-7.1. Notes
The authority is hereby authorized from time to time to issue its notes for any of its corporate purposes and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose and may issue bonds to redeem or pay the principal of and interest on notes. The notes may be authorized, sold, executed and delivered in the same manner as bonds and shall be exempt from taxation and eligible for investment and negotiable in the same manner as bonds under the provisions of this act. Subject to agreements with bondholders and noteholders, the authority may pledge tolls and other revenues for the payment of the notes and may in addition secure the notes in the same manner and with the same effect as herein provided for bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or trust agreement authorizing or securing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. In case of default on its notes, or violation of any of the obligations of the authority to the noteholders, the noteholders shall have all the remedies provided herein for the bondholders.

L.1967, c. 150, s. 2, eff. July 10, 1967.



Section 27:23-7A - New Jersey Turnpike Authority To Protect Bondholders.

27:23-7a New Jersey Turnpike Authority to protect bondholders.

21. Nothing in or done pursuant to the powers and obligations set forth in this amendatory and supplementary act (P.L.1991, c.183) shall in any way limit or restrict the obligations or powers of the New Jersey Turnpike Authority to carry out and perform each and every covenant, agreement or contract heretofore made or entered into by the Authority or the New Jersey Highway Authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

L.1991,c.183,s.21; amended 2003,c.79,s.20.



Section 27:23-8 - Trust Agreement.

27:23-8 Trust agreement.

8.Trust agreement. In the discretion of the Authority any bonds issued under the provisions of this act may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds (subject to the provisions of section 7 of this act) may pledge or assign tolls or other revenues to which the Authority's right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of such bonds, but shall not convey or mortgage any transportation project or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the acquisition of property and the acquisition, construction, improvement, maintenance, repair, operation and insurance of the transportation project or projects or any part thereof, the rates of tolls and revenues to be charged, the payment, security or redemption of bonds, and the custody, safeguarding and application of all moneys, and provisions for the employment of consulting engineers in connection with the acquisition, construction or operation of such transportation project or projects or any part thereof. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual rights of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of the operation of the transportation project or projects.

Any pledge of tolls or other revenues or other moneys made by the Authority shall be valid and binding from the time when the pledge is made; the tolls or other revenues or other moneys so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Authority.

L.1948,c.454,s.8; amended 1991, c.183, s.14; 2003,c.79,s.21.



Section 27:23-9 - Revenues.

27:23-9 Revenues.

9.Revenues. (A) The authority is hereby authorized by resolution to fix, revise, charge and collect tolls, fees, licenses, rents, concession charges and other charges for the use of each project and the different parts or sections thereof, and to contract with any person, partnership, association or corporation desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for placing thereon telephone, telegraph, electric light or power lines, gas stations, garages, stores, hotels, and restaurants, offices, entertainment facilities, or for any other purpose, and to fix the terms, conditions, rents and rates of charges for such use; provided, that a sufficient number of gas stations may be authorized to be established in each service area along any such highway to permit reasonable competition by private business in the public interest. Such tolls shall be so fixed and adjusted as to carry out and perform the terms and provisions of any contract with or for the benefit of bondholders. Such tolls shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the State. The use and disposition of tolls and revenues shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of the trust agreement securing the same.

(B) (Deleted by amendment, P.L.2003, c.79).

(C) All revenues and other funds of the authority not pledged or otherwise required to pay or secure the payment of principal and interest on any indebtedness of the authority existing from time to time under, and not otherwise required for the purpose of, this act and not pledged under a contract providing for payment of funds to the State or New Jersey Transportation Trust Fund Authority created pursuant to P.L.1984, c.73 (C.27:1B-1 et seq.) shall be applied to the authority's corporate purposes or as hereafter provided by law.

L.1948,c.454,s.9; amended 1963, c.76, s.2; 1964, c.56, s.1; 1984, c.73, s.31; 1991, c.183, s.15; 2003,c.79,s.22.



Section 27:23-10 - Trust Funds

27:23-10. Trust funds
All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

L.1948, c. 454, p. 1868, s. 10.



Section 27:23-11 - Remedies

27:23-11. Remedies
Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, by civil action or proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the Authority or by any officer thereof, including the fixing, charging and collecting of tolls.

L.1948, c. 454, p. 1868, s. 11.



Section 27:23-12 - Exemption From Taxation.

27:23-12 Exemption from taxation.

12. The exercise of the powers granted by this act will be in all respects for the benefit of the people of the State, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of transportation projects and other property by the Authority will constitute the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any transportation project or any property acquired or used by the Authority under the provisions of this act or upon the income therefrom, and any transportation project and any property acquired or used by the Authority under the provisions of this act and the income therefrom, and the bonds issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall be exempt from taxation. The Legislature reaffirms that all existing facilities and property, and their operations, and management, of the authority and of the New Jersey Highway Authority, as transferred to the authority, are deemed public and essential governmental functions and are exempt from local taxes or assessments.

L.1948,c.454,s.12; amended 2003,c.79,s.23.



Section 27:23-13 - Bonds Eligible For Investment

27:23-13. Bonds eligible for investment
Bonds issued by the Authority under the provisions of this act are hereby made securities in which the State and all political subdivisions of this State, their officers, boards, commissions, departments or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control; and said bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officers or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

L.1948, c. 454, p. 1869, s. 13.



Section 27:23-14 - Miscellaneous.

27:23-14 Miscellaneous.

14. Miscellaneous. Each highway project when constructed and opened to traffic shall be maintained and kept in good condition and repair by the Authority. Each such project shall also be policed and operated by such force of police, toll-takers and other operating employees as the Authority may in its discretion employ, unless the Authority provides otherwise by agreement with any federal, state or local entity. The expenses for this maintenance and operation shall be paid by the authority from its own funds or from funds made available to the authority, unless the authority provides otherwise by agreement with any federal, state or local entity.

All counties, cities, boroughs, towns, townships, villages, and other political subdivisions and all public departments, agencies and commissions of the State of New Jersey, notwithstanding any contrary provision of law, are hereby authorized and empowered to sell, lease, lend, grant or otherwise convey to the Authority at its request upon such terms and conditions as the proper authorities of such counties, cities, boroughs, towns, townships, villages, and political subdivisions and departments, agencies or commissions of the State may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the Authority, including public roads and other real property already devoted to public use.

The Authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or of operation of the project.

Any member, agent or employee of the Authority who is interested, either directly or indirectly, in any contract of another with the Authority, or in the sale of any property, either real or personal, to the Authority shall be guilty of a crime of the fourth degree.

L.1948,c.454,s.14; amended 1991, c.183, s.16; 2003,c.79,s.24.



Section 27:23-14.1 - Use Of Reclaimed Asphalt Pavement By New Jersey Turnpike Authority.

27:23-14.1 Use of reclaimed asphalt pavement by New Jersey Turnpike Authority.

3. a. Notwithstanding any law, rule or regulation to the contrary, the New Jersey Turnpike Authority shall permit for a turnpike project under the jurisdiction of the authority the use of reclaimed asphalt pavement that constitutes a maximum of 25 percent by weight of the total pavement mixture for base and intermediate pavement courses and a maximum of 15 percent by weight of the total pavement mixture for surface pavement courses.

b.The authority shall permit for turnpike projects under its jurisdiction the use of reclaimed asphalt pavement that constitutes from 25 to 50 percent by weight of the total pavement mixture for base and intermediate pavement courses, after an evaluation of the material properties of the reclaimed asphalt pavement in a "closed system" project. A "closed system" project is defined as a project on which the asphalt millings from the project are recycled back into the hot mix asphalt on that same project.

c.Reclaimed asphalt pavement shall not be used for bridge decking and elevated approaches, open-graded and modified open-graded friction courses, or any other special purpose or premium asphalt mix required in specific projects to increase pavement skid resistance.

L.2002,c.114,s.3.



Section 27:23-15 - Refunding Bonds.

27:23-15 Refunding bonds.

15. The Authority is hereby authorized to provide by resolution for the issuance of refunding bonds of the Authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption or maturity of such bonds, and, if deemed advisable by the Authority, for the additional purpose of constructing improvements, extensions, or enlargements of the transportation project or projects in connection with which the bonds to be refunded shall have been issued. The Authority is further authorized to provide by resolution for the issuance of its bonds for the combined purpose of (a) refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and (b) paying all or any part of the cost of any additional project or projects or feeder roads. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Authority in respect of the same, shall be governed by the provisions of this act insofar as the same may be applicable.

L.1948,c.454,s.15; amended 1991, c.183, s.17; 2003,c.79,s.25.



Section 27:23-16 - Projects Part Of State Highway System.

27:23-16 Projects part of State highway system.

16. When all bonds issued under the provisions of this act to finance any highway project or projects and the interest thereon shall have been paid or a sufficient amount for the payment of all such bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, all such projects shall become part of the State highway system and shall thereafter be operated and maintained by the authority.

L.1948,c.454,s.16; amended 1963, c.76, s.3; 1964, c.56, s.2; 2003,c.79,s.26.



Section 27:23-17 - Preliminary Expenses.

27:23-17 Preliminary expenses.

17. The Department of Transportation is hereby authorized in its discretion to expend out of any funds available for the purpose such moneys as may be necessary for the study of any transportation project or projects and to use its engineering and other forces, including consulting engineers and traffic engineers, for the purpose of effecting such study and to pay for such additional engineering and traffic and other expert studies as it may deem expedient, and all such expenses incurred by the department shall be paid by the department and charged to the appropriate transportation project or projects, and the department shall keep proper records and accounts showing each amount so charged. Upon the sale of transportation revenue bonds for any project or projects, the funds so expended by the department in connection with such project or projects shall be reimbursed by the Authority to the department from the proceeds of such bonds.

Any obligation or expense hereafter incurred by the Department of Transportation with the approval of the Authority for traffic surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a project shall be regarded as a part of the cost of such project and shall be reimbursed to the State out of the proceeds of bonds herein authorized.

L.1948,c.454,s.17; amended 2003,c.79,s.27.



Section 27:23-18 - Additional, Alternative Methods.

27:23-18 Additional, alternative methods.

18. The foregoing sections of this act shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of transportation revenue bonds or refunding bonds under the provisions of this act need not comply with the requirements of any other law applicable to the issuance of bonds.

L.1948,c.454,s.18; amended 2003,c.79,s.28.



Section 27:23-19 - Act Liberally Construed

27:23-19. Act liberally construed
This act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect the purposes thereof.

L.1948, c. 454, p. 1873, s. 19.



Section 27:23-20 - Severability

27:23-20. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

L.1948, c. 454, p. 1873, s. 20.



Section 27:23-21 - Inconsistent Laws Inapplicable

27:23-21. Inconsistent laws inapplicable
All other general or special laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable to the provisions of this act.

L.1948, c. 454, p. 1873, s. 21.



Section 27:23-22 - Short Title

27:23-22. Short title
This act shall be known as, and may be cited as the "New Jersey Turnpike Authority Act of 1948."

L.1948, c. 454, p. 1873, s. 22.



Section 27:23-23 - Turnpike Project Authorized; Combining Projects; Legislature Must Designate Direction; Consent Of Highway Commissioner

27:23-23. Turnpike project authorized; combining projects; Legislature must designate direction; consent of Highway Commissioner
The New Jersey Turnpike Authority, created pursuant to the provisions of chapter four hundred fifty-four of the laws of one thousand nine hundred and forty-eight is hereby authorized to construct, maintain, repair and operate turnpike projects at all or any of the following locations: (a) Beginning at a point to be selected by the Authority at State Highway Route No. 6 approximately three miles westerly from the westerly end of George Washington Bridge, and thence in a general southerly direction through the counties of Bergen, Hudson or Passaic or both, Essex and Union to Middlesex county, and thence in a generally southerly and westerly direction through the counties of Middlesex, Monmouth or Mercer or both, Burlington, Camden, Gloucester and into the county of Salem to connection with a proposed new bridge across the Delaware river at or near Deepwater, Lower Penns Neck township, Salem county; (b) Beginning at the aforesaid point as selected by the Authority at State Highway Route No. 6, and thence in such general northerly direction as shall hereafter be specifically designated by the Legislature, through the county of Bergen to the boundary line between the State of New Jersey and the State of New York at a point which will connect with the proposed New York State Thruway or with a suitable connection to said Thruway; (c) Beginning at such point as the Authority may select as most feasible and practicable at or in the vicinity of Port street in the city of Newark, on the New Jersey turnpike which is now under construction and thence in a general easterly direction across Newark bay to such point in Hudson county on or adjacent to the easterly shore of Newark bay as the Authority may select as most feasible and practicable, and thence across Hudson county along such route as the Authority may select as most feasible and practicable to connection with the Holland tunnel; (d) Beginning in the general vicinity of the interchange of the New Jersey turnpike which is now under construction in Bordentown township, Burlington county, or southward thereof at or near a new interchange at a point on the New Jersey turnpike now under construction which the Authority may select as most feasible and practicable, and thence in a general westerly direction to a point on or near the Delaware river and across the Delaware river, to provide a connection with the Pennsylvania Turnpike System, by means of a bridge which the Authority is hereby authorized to construct, operate and maintain, either alone or in conjunction with the Pennsylvania Turnpike Commission, or for the construction, operation and maintenance of which the Authority is hereby authorized to contract with said commission, pursuant to such compact as may be entered into between the State of New Jersey and the Commonwealth of Pennsylvania; and (e) Beginning at a point to be selected by the Authority at the presently constructed New Jersey Turnpike in the county of Hudson, Union or Essex which the Authority may select as most feasible and practicable, and thence in a general westerly direction through the counties of Hudson, Union or Essex, or one or more of said counties, Morris and Warren, to a point on or near the Delaware river, at or near Phillipsburg or at or near Columbia, to be selected by the Authority, and across the Delaware river, to provide a connection with the Pennsylvania Highway System by means of a proposed new or then existing bridge; provided, however, that the New Jersey Turnpike Authority may, for purposes of financing, construction, operation and maintenance, combine with the turnpike project now under construction at the location described above in subdivision (a) of this section one or more of the turnpike projects at the locations described above in subdivisions (b), (c), (d) and (e) of this section, and combine any two or more of the turnpike projects at the locations described above in said subdivisions (b), (c), (d) and (e), if said Authority shall by resolution or resolutions determine one or more of such combinations to be desirable; and provided further, that no construction shall be commenced at the location described above in subdivision (b) of this section until the Legislature shall first specifically designate the direction thereof and until the State Highway Commissioner of this State shall have first filed with the New Jersey Turnpike Authority his consent in writing to the construction of a turnpike project at such location; and provided further, that no construction shall be commenced at the location described above in subdivisions (c) or (e) of this section until the State Highway Commissioner of this State shall have first filed with the New Jersey Turnpike Authority his consent in writing to the construction of a turnpike project at such location.

L.1949, c. 41, p. 121, s. 1. Amended by L.1950, c. 2, p. 23, s. 1; L.1951, c. 286, p. 1030, s. 1; L.1952, c. 334, p. 1072, s. 1.



Section 27:23-23.1 - Project Addition Authorized

27:23-23.1. Project addition authorized
The New Jersey Turnpike Authority is authorized to construct, maintain, repair and operate a project addition to the New Jersey Turnpike consisting of a highway at the following location or such part or parts thereof as the New Jersey Turnpike Authority may determine to be suitable for a project as contemplated by this act: Beginning at Route 33 between the City of Trenton and Mercerville in Hamilton Township on the west, from thence easterly to an interchange with the New Jersey Turnpike between Allentown and Robbinsville, thence easterly south of State Highway 33 to, and to connect with or intersect, the Garden State Parkway at one or more locations between the intersection of said parkway with State Highway No. 33 in the vicinity of its intersection with State Highway No. 66 and the intersection of said parkway with State Highway No. 37, in such manner as may be determined by the New Jersey Turnpike Authority to be the most practical route in order to afford convenient access to the New Jersey seashore area.

L.1964, c. 175, s. 1.



Section 27:23-23.2 - Project Addition Authorized

27:23-23.2. Project addition authorized
The New Jersey Turnpike Authority is authorized to construct, maintain, repair and operate a project addition to the New Jersey Turnpike consisting of a highway at the following location or such part or parts thereof as the New Jersey Turnpike Authority may determine to be suitable for a project as contemplated by this act: Beginning at or near present interchange 15 of the New Jersey Turnpike situate in the city of Newark, county of Essex, and thence in a general northeasterly direction through Hudson and Bergen counties west of the Hackensack river and through the Hackensack meadows west of the Hackensack river and, after crossing the Hackensack river, to the general vicinity of the existing turnpike at U.S. Highway No. 46 in the village of Ridgefield Park, county of Bergen.

L.1966, c. 6, s. 1, eff. Feb. 16, 1966.



Section 27:23-23.3 - Toms River Extension

27:23-23.3. Toms River extension
The New Jersey Turnpike Authority is authorized to construct, maintain, repair and operate a project addition and extension to the New Jersey Turnpike consisting of a highway, or such part or parts thereof as the New Jersey Turnpike Authority may determine to be suitable for a project as contemplated by this act, at the following location:

Beginning at a point south of but near present New Brunswick Interchange 9 of the New Jersey Turnpike, and thence in a general southeasterly direction through Middlesex, Monmouth and Ocean counties, with the terminus being in the vicinity of the river known as Toms River, adjacent to the present Garden State Parkway, which said terminus shall have the concurrence of the New Jersey Highway Authority and the Commissioner of Transportation of the State of New Jersey.

L.1972, c. 28, s. 1, eff. May 25, 1972.



Section 27:23-23.4 - Approval Of Governor

27:23-23.4. Approval of governor
The authority may not acquire any land, erect any structure, nor alter the landscape for the purpose of carrying out the project described in section 1 unless and until the Governor, upon reviewing the environmental impact statement described in section 3 and upon consulting with the Commissioner of Environmental Protection, shall declare that such statement adequately provides for the minimization of any adverse environmental impact of such project and that such project is in the best interests of the people of this State.

L.1972, c. 28, s. 2, eff. May 25, 1972.



Section 27:23-23.5 - Environmental Impact Statement

27:23-23.5. Environmental impact statement
The authority shall submit to the Governor an environmental impact statement on the project described in section 1 in accordance with guidelines to be established by the Commissioner of Environmental Protection. The authority shall include in this statement the records of a public hearing to be held at such time and place as shall be convenient for residents of the area through which the project is proposed to pass. The authority shall make available prior to such hearing information concerning such project to any interested party who wishes to submit comments at such public hearing.

L.1972, c. 28, s. 3, eff. May 25, 1972.



Section 27:23-23.6 - Turnpike Interchange Authorized

27:23-23.6. Turnpike interchange authorized
Subject to the findings of a feasibility study, the New Jersey Turnpike Authority may construct, maintain and repair an interchange connecting Route 295 with the New Jersey Turnpike--Pennsylvania Extension in Burlington county.

L. 1985, c. 517, s. 1, eff. Jan. 21, 1986.



Section 27:23-23.7 - New Jersey Turnpike Authority Authorized To Acquire Portion Of Interstate Highway 95

27:23-23.7. New Jersey Turnpike Authority authorized to acquire portion of Interstate Highway 95
a. The New Jersey Turnpike Authority is authorized and directed to acquire, maintain, repair and operate a project addition and extension to the New Jersey Turnpike consisting of a 4.4 mile section of high-speed limited access superhighway being that portion of Interstate Highway 95 under the jurisdiction of the Department of Transportation beginning at the existing northern terminus of the New Jersey Turnpike and thence in a general northerly direction to the vicinity of the George Washington Bridge (and hereinafter referred to as the "I-95 Extension."). Notwithstanding any other provision of law to the contrary, the I-95 Extension shall remain forever free of toll.

b. The State shall sell, convey and transfer to the authority all rights of way, property, easements or interests and other rights with respect to the project addition and extension and the authority shall pay to the State in consideration therefor the sum of $400,000,000. The State shall deposit that sum in the General Fund.

The State and the authority are authorized, in connection with this transfer, to enter into an agreement containing indemnification and defense provisions which the State and the authority agree are necessary or advisable to protect the interests of the State, or the authority, or both, as they determine.

L.1991,c.183,s.19.



Section 27:23-23.8 - Route 92 Freeway Extension

27:23-23.8. Route 92 Freeway extension
1. The New Jersey Turnpike authority is authorized to acquire, construct, maintain, repair and operate a project addition and extension to the New Jersey Turnpike consisting of a high speed limited-access superhighway beginning at or near Interchange 8A of the New Jersey Turnpike and thence in a general westerly direction through Middlesex County to an interchange with U.S. Route 1 in the general vicinity of the intersection of U.S. Route 1 and Ridge Road (County Road 522) or U.S. Route 27 as the authority, after study, deems appropriate.

L.1991,c.474.



Section 27:23-23A - Findings, Declarations

27:23-23a. Findings, declarations
The Legislature finds and declares that the highway corridor between the Delaware Memorial Bridge and the George Washington Bridge is the main artery of the State's integrated highway system and of vital importance to the economy and vitality of the State and the region; that both the Department of Transportation and the New Jersey Turnpike Authority have mutually consistent and coordinate responsibilities within the corridor for the planning, construction and maintenance of highway projects; that it is in the public interest that the Department of Transportation and the New Jersey Turnpike Authority be authorized to enter into agreements to provide for an enhanced coordination and unification of responsibilities for the planning, acquisition, construction, operation and maintenance of highway projects in order to ensure a safe, effective and efficient highway system; and that any such agreements shall acknowledge the obligation of the New Jersey Turnpike Authority to the holders of its bonds under all covenants, contracts and agreements.

L.1991,c.183,s.1.



Section 27:23-24 - State Highway Department's Jurisdiction Over Route To Cease

27:23-24. State Highway Department's jurisdiction over route to cease
At such time as the New Jersey Turnpike Authority shall undertake to construct this turnpike project, the jurisdiction and authority of the State Highway Department over such route shall cease except as otherwise provided by law.

L.1949, c. 41, p. 121, s. 2.



Section 27:23-24.1 - Repeal

27:23-24.1. Repeal
Any provision of law heretofore enacted (except laws authorizing interstate compacts or agreements) which restricts, prohibits, or limits the construction or acquisition of any bridge or tunnel over or under the Delaware river within any distance from any bridge at any time authorized, owned, held, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof, is hereby repealed.

L.1951, c. 286, p. 1032, s. 3.



Section 27:23-24.2 - Partial Invalidity; Severability

27:23-24.2. Partial invalidity; severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1951, c. 286, p. 1032, s. 4.



Section 27:23-24A - Department Of Transportation Control Over I-95 Extension To Cease

27:23-24a. Department of Transportation control over I-95 Extension to cease
At such time as the New Jersey Turnpike Authority shall acquire the I-95 Extension, the jurisdiction and control of the Department of Transportation over that route shall cease except as otherwise provided by law.

L.1991,c.183,s.20.



Section 27:23-25 - Toll, Payment Required.

27:23-25 Toll, payment required.

1.No vehicle shall be permitted to make use of any highway project or part thereof operated by the New Jersey Turnpike Authority created pursuant to P.L.1948, c.454 (C.27:23-1 et seq.) (hereinafter called the "Authority") except upon the payment of such tolls, if any, as may from time to time be prescribed by the Authority. It is hereby declared to be unlawful for any person to refuse to pay, or to evade or to attempt to evade the payment of such tolls.

L.1951,c.264,s.1; amended 1991, c.183, s.18 2003,c.79,s.29.



Section 27:23-26 - Operation Of Vehicles On Highway Project.

27:23-26 Operation of vehicles on highway project.

2.No vehicle shall be operated on any such highway project carelessly or recklessly, or in disregard of the rights or safety of others, or without due caution or prudence, or in a manner so as to endanger unreasonably or to be likely to endanger unreasonably persons or property, or while the operator thereof is under the influence of intoxicating liquors or any narcotic or habit-forming drug, nor shall any vehicle be so constructed, equipped, lacking in equipment, loaded or operated in such a condition of disrepair as to endanger unreasonably or to be likely to endanger unreasonably persons or property.

L.1951,c.264,s.2; amended 2003,c.79,s.30.



Section 27:23-27 - Speed Of Vehicles On Highway Project.

27:23-27 Speed of vehicles on highway project.

3.A person operating a vehicle on any such highway project shall operate it at a careful and prudent speed, having due regard to the rights and safety of others and to the traffic, surface and width of the highway, and any other conditions then existing; and no person shall operate a vehicle on any such highway project at such a speed as to endanger life, limb or property; provided, however, that it shall be prima facie lawful for a driver of a vehicle to operate it at a speed not exceeding a speed limit which is designated by the Authority as a reasonable and safe speed limit, when appropriate signs giving notice of such speed limit are erected at the roadside or otherwise posted for the information of operators of vehicles.

No person shall operate a vehicle on any such highway project at such a slow speed as to impede or block the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation thereof.

No person shall operate a vehicle on any such highway project in violation of any speed limit designated by regulation adopted by the Authority as hereinafter provided.

L.1951,c.264,s.3; amended 2003,c.79,s.31.



Section 27:23-28 - Traffic Control; Signal.

27:23-28 Traffic control; signal.

4.All persons operating vehicles upon any such highway project must at all times comply with any lawful order, signal or direction by voice or hand of any police officer engaged in the direction of traffic upon such project. When traffic is controlled by traffic lights, signs or by mechanical or electrical signals, such lights, signs and signals shall be obeyed unless a police officer directs otherwise.

L.1951,c.264,s.4; amended 2003,c.79,s.32.



Section 27:23-29 - Compliance With Regulations.

27:23-29 Compliance with regulations.

5.All persons operating vehicles upon any such highway project, or seeking to do so, must at all times comply with regulations, not inconsistent with the other sections of this act, adopted by the New Jersey Turnpike Authority concerning types, weights and sizes of vehicles permitted to use any such highway project, and with regulations adopted by the Authority for or prohibiting the parking of vehicles, concerning the making of turns and the use of particular traffic lanes, together with any and all other regulations adopted by the Authority to control traffic and prohibit acts hazardous in their nature or tending to impede or block the normal and reasonable flow of traffic upon any highway project; provided, however, that prior to the adoption of any regulation for the control of traffic on any such highway project, including the designation of any speed limits, the Authority shall investigate and consider the need for and desirability of such regulation for the safety of persons and property, including the Authority's property, and the contribution which any such regulation would make toward the efficient and safe handling of traffic and use of such highway project, and shall determine that such regulation is necessary or desirable to accomplish such purposes or one or some of them, and that upon or prior to the effective date of any such regulation and during its continuance, notice thereof shall be given to the drivers of vehicles by appropriate signs erected at the roadside or otherwise posted.

The Authority is hereby authorized and empowered to make, adopt and promulgate regulations referred to in this section in accordance with the provisions hereof.

Regulations adopted by the Authority pursuant to the provisions of this section shall insofar as practicable, having due regard to the features of any such highway project and the characteristics of traffic thereon, be consistent with the provisions of Title 39 of the Revised Statutes applicable to similar subjects.

The Authority shall have power to amend, supplement or repeal any regulation adopted by it under the provisions of this section.

L.1951,c.264,s.5; amended 2003,c.79,s.33.



Section 27:23-30 - Stopping In Case Of Accident; Report

27:23-30. Stopping in case of accident; report
The operator of any vehicle involved in an accident resulting in injury or death to any person or damage to any property shall immediately stop such vehicle at the scene of the accident, render such assistance as may be needed, and give his name, address, and operator's license and registration number to the person injured or to any officer or witness of the injury. The operator of such vehicle shall make a report of such accident in accordance with the law of the State of New Jersey.

L.1951, c. 264, p. 917, s. 6.



Section 27:23-31 - Prohibitions Relative To Items Transported.

27:23-31 Prohibitions relative to items transported.

7.No person shall transport in or upon any such highway project, any dynamite, nitroglycerin, black powder, fireworks, blasting caps or other explosives, gasoline, alcohol, ether, liquid shellac, kerosene, turpentine, formaldehyde or other inflammable or combustible liquids, ammonium nitrate, sodium chlorate, wet hemp, powdered metallic magnesium, nitro-cellulose film, peroxides or other readily inflammable solids or oxidizing materials, hydrochloric acid, sulfuric acid or other corrosive liquids, prussic acid, phosgene, arsenic, carbolic acid, potassium cyanide, tear gas, lewisite or any other poisonous substances, liquids or gases, or any compressed gas, or any radioactive article, substance or material, at such time or place or in such manner or condition as to endanger unreasonably or as to be likely to endanger unreasonably persons or property.

L.1951,c.264,s.7; amended 2003,c.79,s.34.



Section 27:23-32 - Violation Constituting Violation Of Law Or Ordinance If Committed In Municipality

27:23-32. Violation constituting violation of law or ordinance if committed in municipality
If the violation of any provision of this act, or the violation of any regulation adopted by the Authority under the provisions of this act, would have been a violation of law or ordinance if committed on any public road, street or highway in the municipality in which such violation occurred, it shall be tried and punished in the same manner as if it had been committed in such municipality.

L.1951, c. 264, p. 918, s. 8.



Section 27:23-33 - Violation Resulting In Injury Or Death Or Property Damage Over $5000 A High Misdemeanor

27:23-33. Violation resulting in injury or death or property damage over $5000 a high misdemeanor
Notwithstanding the provisions of section eight hereof, if the violation within the State of the provisions of section seven hereof shall result in injury or death to a person or persons or damage to property in excess of the value of five thousand dollars ($5,000.00), such violation shall constitute a high misdemeanor.

L.1951, c. 264, p. 918, s. 9.



Section 27:23-34 - Penalties; Enforcement.

27:23-34 Penalties; enforcement.

10. Except as provided in sections eight and nine of this act, any violation of any of the provisions hereof, including but not limited to those regarding the payment of tolls, and any violation of any regulation adopted by the Authority under the provisions of this act shall be punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment not exceeding thirty days or by both such fine and imprisonment. Such a violation shall be tried in a summary way and shall be within the jurisdiction of and may be brought in the Superior Court or any municipal court where the offense was committed. The rules of the Supreme Court shall govern the practice and procedure in such proceedings. Proceedings under this section may be instituted on any day of the week, and the institution of the proceedings on a Sunday or a holiday shall be no bar to the successful prosecution thereof. Any process served on a Sunday or a holiday shall be as valid as if served on any other day of the week.

When imposing any penalty under the provisions of this section the court having jurisdiction shall be guided by the appropriate provisions of any statute adopted at the current session of the Legislature, or hereafter, fixing uniform penalties for violation of certain provisions of the motor vehicle and traffic laws contained in Title 39 of the Revised Statutes.

L.1951,c.264,s.10; amended 1991, c.91, s.306; 2003,c.79,s.35.



Section 27:23-34.1 - Definitions Relative To Toll Collection Monitoring.

27:23-34.1 Definitions relative to toll collection monitoring.

6.As used in sections 6 through 10 of P.L.1997, c.59 (C.27:23-34.1 through C.27:23-34.5):

"Authority" means the New Jersey Turnpike Authority established by section 3 of P.L.1948, c.454 (C.27:23-3).

"Lessee" means any person, corporation, firm, partnership, agency, association or organization that rents, leases or contracts for the use of a vehicle and has exclusive use of the vehicle for any period of time.

"Lessor" means any person, corporation, firm, partnership, agency, association or organization engaged in the business of renting or leasing vehicles to any lessee under a rental agreement, lease or other contract that provides the lessee with the exclusive use of the vehicle for any period of time.

"Operator" means the term "operator" as defined in R.S.39:1-1.

"Owner" means the term "owner" as defined in R.S.39:1-1.

"Toll collection monitoring system" means a vehicle sensor, placed in a location to work in conjunction with a toll collection facility, that produces one or more photographs, one or more microphotographs, a videotape or other recorded images, or a written record, of a vehicle at the time the vehicle is used or operated in a violation of the toll collection monitoring system regulations. The term shall also include any other process that identifies a vehicle by photographic, electronic or other method.

"Toll collection monitoring system regulations" means the regulations authorized and adopted pursuant to section 7 of P.L.1997, c.59 (C.27:23-34.2) that prohibit a vehicle from making use of any project except upon the payment of such tolls as may from time to time be prescribed by the authority and that further makes it a violation subject to a civil penalty for any person to refuse to pay, to evade, or to attempt to evade the payment of such tolls, if the violation is recorded by a toll collection monitoring system as defined in this section.

"Vehicle" means the term "vehicle" as defined in R.S.39:1-1.

L.1997,c.59,s.6; amended 2003,c.79,s.36.



Section 27:23-34.2 - Toll Collection Monitoring System Regulations; Violations, Penalties.

27:23-34.2 Toll collection monitoring system regulations; violations, penalties.

7. a. The authority may, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt toll collection monitoring system regulations. The regulations shall include a procedure for processing toll violations and for the treatment of inadvertent violations. A person who violates the regulations shall be liable to a civil penalty in an amount not to exceed $500 to be established by the authority. The penalty shall be enforced pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.Except as provided in subsection b. of section 8 of P.L.1997, c.59 (C.27:23-34.3), an owner of a vehicle shall be jointly and severally liable for the failure of an operator of the vehicle to comply with the toll collection monitoring system regulations. The owner of a vehicle shall be liable if such vehicle was used or operated by the operator with the express or implied permission of the owner when the violation of the toll collection monitoring system regulations was committed, and the evidence of the violation is obtained by a toll collection monitoring system. An owner of a vehicle shall not be liable if the operator of the vehicle has been identified and charged with a violation of section 10 of P.L.1951, c.264 (C.27:23-34) for the same incident.

c.A toll collection monitoring system acquired or operated by, or under contract to, the authority shall be so designed that it does not produce one or more photographs, microphotographs, a videotape or other recorded image or images of the face of the operator or any passenger in a motor vehicle.

L.1997,c.59,s.7; amended 2003,c.79,s.37.



Section 27:23-34.3 - Violations Of Toll Collection Monitoring System Regulations; Penalties.

27:23-34.3 Violations of toll collection monitoring system regulations; penalties.

8. a. If a violation of the toll collection monitoring system regulations is committed as evidenced by a toll collection monitoring system, the authority or the agent of the authority may send an advisory and payment request within 60 days of the date of the violation to the owner of the vehicle by regular mail at the address of record for that owner with the New Jersey Motor Vehicle Commission or with any other motor vehicle licensing authority of another jurisdiction, providing the owner with the opportunity to resolve the matter prior to the issuance of a summons and complaint that charges a violation of the toll collection monitoring system regulations. The advisory and payment request shall contain sufficient information to inform the owner of the nature, date, time and location of the alleged violation. The authority or its agent may require as part of the advisory and payment request that the owner pay to the agent the proper toll and a reasonable administrative fee established by the authority and based upon the actual cost of processing and collecting the violation. If the owner fails to pay the required toll and fee within 30 days of the date the advisory and payment request was sent, the owner shall be subject to liability on the 31st day following the date the advisory and payment request was sent for the violation of the toll collection monitoring system regulations by the vehicle operator pursuant to the issuance of a complaint and summons.

b.An owner of a vehicle who is a lessor of the vehicle used in violation of the toll collection monitoring system regulations of the authority shall not be liable for the violation of the regulations if the lessor submits to the authority, in a timely manner, a copy of the rental agreement, lease or other contract document covering that vehicle on the date of the violation, with the name and address of the lessee clearly legible to the authority and to the court having jurisdiction over the violation. If the lessor fails to provide the information in a timely manner, the lessor shall be held liable for the violation of the regulations. If the lessor provides the required information to the authority, the lessee of the vehicle on the date of the violation shall be deemed to be the owner of the vehicle for the purposes of sections 6 through 10 of P.L.1997, c.59 (C.27:23-34.1 through C.27:23-34.5) and the toll collection monitoring system regulations and shall be subject to liability for the violation of the regulations.

c.Except as otherwise provided in this subsection, a certified report of an employee or agent of the authority reporting a violation of the toll collection monitoring system regulations and any information obtained from a toll collection monitoring system shall be available for the exclusive use of the authority and any law enforcement official for the purposes of discharging their duties pursuant to sections 6 through 10 of P.L.1997, c.59 (C.27:23-34.1 through C.27:23-34.5) and the toll collection monitoring system regulations. Any such report or information shall not be deemed a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to public records. The certified reports and information, including but not limited to, any recorded image of any motor vehicle, the license plate of any motor vehicle or the operator or any passenger in any motor vehicle, shall not be discoverable as a public record by any person, entity or governmental agency, except upon a subpoena issued by a grand jury or a court order in a criminal matter, nor shall they be offered in evidence in any civil or administrative proceeding, not directly related to a violation of the toll collection monitoring system regulations, or in any municipal court prosecution for a violation of any of the provisions of Title 39 of the Revised Statutes. However, in the event that, notwithstanding the provisions of subsection c. of section 7 of this act, a recorded image of the face of the operator or any passenger in a motor vehicle is produced by the toll collection monitoring system, that image shall not be used by the authority for any purpose nor shall the image or any record or copy thereof be transmitted or communicated to any person, governmental, non-governmental, or judicial or administrative entity.

d.A complaint and summons charging a violation of the toll collection monitoring system regulations shall be on a form prescribed by the Administrative Director of the Courts pursuant to the Rules Governing the Courts of the State of New Jersey. The authority may authorize by regulation an employee or agent to be a complaining witness to make, sign, and initiate complaints and to issue summonses in the name of the authority on behalf of the State of New Jersey, pursuant to the Rules Governing the Courts of the State of New Jersey. The complaints and summonses may be made on information based upon evidence obtained by a toll collection monitoring system, the toll collection monitoring system record and the records of the New Jersey Motor Vehicle Commission or of any other state, province, or motor vehicle licensing authority.

Service may be made by means provided by the Rules Governing the Courts of the State of New Jersey.

Except as provided in subsection c. of this section, the recorded images produced by a toll collection monitoring system shall be considered an official record kept in the ordinary course of business and shall be admissible in a proceeding for a violation of any toll collection monitoring system regulations.

e.The municipal court of the municipality wherein a toll collection monitoring system record was made shall have jurisdiction to hear violations of the toll collection monitoring system regulations. Violations shall be enforced and penalties collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A proceeding and a judgment arising therefrom shall be pursued and entered in accordance with the provisions of N.J.S.2B:12-1 et seq. and the Rules Governing the Courts of the State of New Jersey.

In addition to the civil penalty that may be assessed by a court having jurisdiction for a violation of the toll collection monitoring system regulations, a court shall require the defendant to pay the proper toll and shall require the defendant to pay a reasonable administrative fee as determined by the authority. Following collection and distribution of the fees set forth in section 11 of P.L.1953, c.22 (C.22A:3-4), any tolls and administrative fees imposed and collected by the court for a violation of the toll collection monitoring system regulations shall be promptly remitted to the authority by the court. The civil penalty shall be distributed pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1997,c.59,s.8; amended 2003, c.79, s.38; 2005, c.62, s.1.



Section 27:23-34.4 - Enforcement Power Of Authority Not Limited, Exception

27:23-34.4. Enforcement power of authority not limited, exception


9. Nothing in sections 6 through 10 of P.L.1997, c.59 (C.27:23-34.1 through C.27:23-34.5) shall be construed as limiting the power of the authority as provided in P.L.1951, c.264 (C.27:23-25 et seq.) to proceed against an operator of a vehicle for a violation of the authority's toll collection regulations, or as prohibiting or limiting the enforcement of a violation of the motor vehicle and traffic laws as set forth in Title 39 of the Revised Statutes except that an operator of a vehicle charged with a violation of section 10 of P.L. 1951, c.264 (C.27:23-34) shall not be liable for the civil penalty provided in subsection a. of section 7 of this act for the same incident.

L.1997,c.59,s.9.



Section 27:23-34.5 - Power Of Authority Over Tolls Unchanged

27:23-34.5. Power of authority over tolls unchanged

10. Nothing in sections 6 through 10 of P.L.1997, c.59 (C.27:23-34.1 through C.27:23-34.5) shall be construed as extending or diminishing the power of the authority to establish and assess tolls on turnpike projects of the authority.

L.1997,c.59,s.10.



Section 27:23-34.6 - Report Of Loss, Theft Of Electronic Vehicle Identification System Transponder; Limited Liability.

27:23-34.6 Report of loss, theft of electronic vehicle identification system transponder; limited liability.

3. a. A customer who has an account with a New Jersey electronic toll collection system, subject to sections 6 through 10 of P.L.1997, c.59 (C.27:23-34.1 through C.27:23-34.5), and who reports in a timely manner to the operator of the electronic toll collection system the loss or theft of an electronic vehicle identification system transponder shall not be liable for:

(1)unauthorized charges of $50 or more incurred prior to the reporting of the transponder as lost or stolen; or

(2)unauthorized charges incurred after the reporting of the transponder as lost or stolen.

b.When a customer reports in a timely manner to the operator of the electronic toll collection system the theft of a transponder and submits to the operator a copy of the police report of the theft, the customer shall not be charged any fees for the stolen transponder or for a replacement transponder.

L.2011, c.1, s.3.



Section 27:23-36 - Partial Invalidity

27:23-36. Partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective such term or provision shall be enforced, nor shall such determination be deemed to invalidate the remaining terms or provisions of this act.

L.1951, c. 264, p. 919, s. 12.



Section 27:23-37 - Regulations Of Counties Or Municipalities Inapplicable To Vehicles Upon Turnpike Project

27:23-37. Regulations of counties or municipalities inapplicable to vehicles upon turnpike project
No resolution or ordinance heretofore or hereafter adopted by the governing body of any county or municipality for the control and regulation of traffic shall be applicable to vehicles while upon any turnpike project operated by the Authority.

L.1951, c. 264, p. 920, s. 13.



Section 27:23-38 - Suspension Or Revocation Of Registration And License Certificates For Violations; Nonresidents

27:23-38. Suspension or revocation of registration and license certificates for violations; nonresidents
In addition to any punishment or penalty provided by other sections of this act, every registration certificate and every license certificate to drive motor vehicles may be suspended or revoked and any person may be prohibited from obtaining a driver's license or a registration certificate and the reciprocity privileges of a nonresident may be suspended or revoked by the Director of the Division of Motor Vehicles for a violation of any of the provisions of this act, after due notice in writing of such proposed suspension, revocation or prohibition and the ground thereof, and otherwise in accordance with the powers, practice and procedure established by those provisions of Title 39 of the Revised Statutes applicable to such suspension, revocation or prohibition.

L.1951, c. 264, p. 920, s. 14.



Section 27:23-39 - Requirements Of Title 39; Applicability

27:23-39. Requirements of Title 39; applicability
Except as otherwise provided by this act or by any regulation of the New Jersey Turnpike Authority made in accordance with the provisions hereof, the requirements of Title 39 of the Revised Statutes applicable to persons using, driving or operating vehicles on the public highways of this State and to vehicles so used, driven or operated shall be applicable to persons using, driving or operating vehicles on any turnpike project referred to herein and to vehicles so used, driven or operated.

L.1951, c. 264, p. 920, s. 15.



Section 27:23-40 - Tolls; Exemptions.

27:23-40 Tolls; exemptions.

1.No toll shall be charged for the passage of any ambulance, first-aid or emergency-aid vehicle or of any vehicular fire-fighting apparatus or police vehicle operated for the benefit of the public by the State of New Jersey, or by any county or municipal corporation, or nonprofit corporation or organization, first-aid squad, emergency squad, or fire or police department, of New Jersey through or over the facilities of the New Jersey Turnpike Authority, or any part thereof, and any such vehicle or apparatus shall be entitled to pass through or over without the payment of any toll for such passage. The authority may in its discretion establish other categories of public safety related free passage with due consideration of the rights of bondholders.

L.1961,c.134,s.1; amended 2003,c.79,s.39.



Section 27:23-41 - Findings, Declarations Relative To Transfer Of Functions Of New Jersey Highway Authority To New Jersey Turnpike Authority.

27:23-41 Findings, declarations relative to transfer of functions of New Jersey Highway Authority to New Jersey Turnpike Authority.


1.The Legislature finds and declares:

a.Increasing traffic and related congestion are impairing the quality of life and economy of the State. In order to deal with the problems of increasing traffic and congestion, it is necessary to provide for a more coordinated and rational organization of the State's two major toll roads by abolishing the New Jersey Highway Authority and providing for the acquisition by the New Jersey Turnpike Authority of the Garden State Parkway and all other projects of the New Jersey Highway Authority.

b.The abolishment of the New Jersey Highway Authority and the transfer of its functions to the New Jersey Turnpike Authority will permit improved transportation planning, facilitate more efficient operations, improve the capital budget process and achieve administrative economies.

c.Joining the two highways under one umbrella will maintain the historic integrity and separate identities of each roadway while bringing to each economies of scale and financial savings in operations, purchasing, maintenance and administration. These economies and the ability to pool capital resources will create a safer, less congested, better maintained and improved road network. Doing so is vital to fostering a strong State economy and achieving the high quality of life we derive from it.

d.The abolishment and transfer will also permit implementation of effective remedies to address the financial, operational and administrative problems that have hitherto plagued the E-ZPass system. This enactment will stem the brewing E-ZPass crisis threatening the very success of the E-ZPass system now enjoyed by nearly 60% of the drivers on the two roadways for its convenience and easing of congestion by permitting a repayment of over $300 million in E-ZPass debt and cost overruns without a toll increase.

L.2003,c.79,s.1.



Section 27:23-42 - Powers, Rights, Duties Conferred As Of Transfer Date.

27:23-42 Powers, rights, duties conferred as of transfer date.

3. a. Until the Transfer Date, the New Jersey Turnpike Authority (hereinafter the "authority") shall not exercise any powers, rights or duties conferred by this act or by any other law in any way which will interfere with the powers, rights and duties of the New Jersey Highway Authority (hereinafter the "Highway Authority"). The authority shall not before the Transfer Date exercise any powers of the Highway Authority. The authority and the Highway Authority are directed to cooperate with each other so that the Transfer Date shall occur as soon as practicable after the date of enactment of this act, and both authorities shall make available information concerning their property and assets, outstanding bonds and other debts, obligations, liabilities and contracts, operations and finances as the authority may require to provide for the retirement of any outstanding bonds, notes or other obligations of either authority and the efficient exercise by the authority of all powers, rights and duties conferred upon it by this act.

b.On the Transfer Date: (1) The authority shall assume all of the powers, rights, assets and duties of the Highway Authority to the extent provided by this act, and such powers shall then and thereafter be vested in and shall be exercised by the authority.

(2)The terms of office of the members of the Highway Authority shall terminate, the officers having custody of the funds of the Highway Authority shall deliver those funds into the custody of the chief financial officer of the authority, the property and assets of the Highway Authority shall, without further act or deed, become the property and assets of the authority, and the Highway Authority shall cease to exist.

(3)The officers and employees of the Highway Authority are transferred to the authority and shall become employees of the authority until determined otherwise by the authority.

Nothing in this act shall be construed to deprive any officers or employees of the Highway Authority of their rights, privileges, obligations or status with respect to any pension or retirement system. The employees shall retain all of their rights and benefits under existing collective negotiation agreements or contracts until such time as new or revised agreements or contracts are agreed to. All existing employee representatives shall be retained to act on behalf of those employees until such time as the employees shall, pursuant to law, elect to change those representatives. Nothing in this act shall affect the civil service status, if any, of those officers or employees.

(4)All debts, liabilities, obligations and contracts of the Highway Authority, except to the extent specifically provided or established to the contrary in this act, are imposed upon the authority, and all creditors of the Highway Authority and persons having claims against or contracts with the Highway Authority of any kind or character may enforce those debts, claims and contracts against the authority as successor to the Highway Authority in the same manner as they might have had against the Highway Authority, and the rights and remedies of those holders, creditors and persons having claims against or contracts with the Highway Authority shall not be limited or restricted in any manner by this act.

(5)In continuing the functions, contracts, obligations and duties of the Highway Authority, the authority is authorized to act in its own name or in the name of the Highway Authority as may be convenient or advisable under the circumstances from time to time.

(6)Any references to the Highway Authority in any other law or regulation shall be deemed to refer and apply to the authority.

(7)All rules and regulations of the Highway Authority shall continue in effect as the rules and regulations of the authority until amended, supplemented or rescinded by the authority in accordance with law. Notwithstanding any requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the authority may adopt regulations, after notice and an opportunity for public comment, amending, supplementing, modifying or repealing the regulations of both authorities or either of them. Such regulations shall be effective immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months from the Transfer Date and they may, thereafter, be amended, adopted or readopted in accordance with the "Administrative Procedure Act." Regulations of the Highway Authority inconsistent with the provisions of this act or of regulations of the authority shall be deemed void if so judged by the authority acting pursuant to the provisions of this paragraph.

(8)All operations of the Highway Authority shall continue as operations of the authority until altered by the authority as may be permitted pursuant to this act.

(9)The powers vested in the authority by this act shall be construed as being in addition to and not in diminution of the powers heretofore vested by law in the Highway Authority to the extent not otherwise altered or provided for in this act.

c.As soon as practicable after the Transfer Date, the authority shall notify the Governor and the presiding officers of each house of the Legislature that the transfer has occurred, the date of the transfer and any other information concerning the transfer the authority deems appropriate.

d.On and after the Transfer Date, no officer or employee of the authority shall be granted permanent tenure at the authority.

L.2003,c.79,s.3.



Section 27:23-43 - Authorization Relative To Existing Projects, Facilities Of The Highway Authority.

27:23-43 Authorization relative to existing projects, facilities of the Highway Authority.

4.The authority, pursuant to the provisions of this act, is hereby authorized to construct, maintain, improve, manage, repair and operate a project known as the "Garden State Parkway," authorized pursuant to section 20 of P.L.1952, c.16 (C.27:12B-20), repealed by this act, and any other existing project or facility of the Highway Authority.

L.2003,c.79,s.4.



Section 27:23-44 - Local Funding For Non-highway Transportation Projects.

27:23-44 Local funding for non-highway transportation projects.

41. For the purpose of aiding and cooperating in the acquisition, construction, or operation of any non-highway transportation project of the authority, any county or municipality may, upon agreement with the authority and in the manner provided by law:

a.Appropriate moneys for the purposes of the authority and loan or donate the money to the authority in the installments and upon the terms as may be agreed upon by the authority;

b.Perform any act for the authority which it is empowered by law to perform;

c.Incur indebtedness, borrow money and issue bonds or notes for the purpose of financing a project pursuant to the provisions of the "Local Bond Law," (N.J.S.40A:2-1 et seq.); and

d.Unconditionally guarantee the punctual payment of the principal of and interest on any bonds or notes of the authority.

L.2003,c.79,s.41.



Section 27:23-45 - Acquisition Of Certain Roadside Areas Adjoining Highway Projects.

27:23-45 Acquisition of certain roadside areas adjoining highway projects.

42. Subject to the terms of any agreement by the authority with the holders of bonds, the authority is authorized to acquire in cooperation with the Department of Environmental Protection limited roadside areas adjoining highway projects and transfer any or all such areas to the Department of Environmental Protection for maintenance as roadside parks.

L.2003,c.79,s.42.



Section 27:23-46 - Conveyance Of Certain Park, Recreational Areas, Facilities To Dep.

27:23-46 Conveyance of certain park, recreational areas, facilities to DEP.

43. Subject to the terms of any agreement by the authority with the holders of bonds, the authority shall have power to lend, lease, grant or convey to the Department of Environmental Protection at its request upon such terms and conditions and with such reservations as the authority shall deem reasonable and fair, any park or recreational areas or facilities owned by the authority, and after such loan, lease, grant or conveyance the park or recreational areas or facilities so loaned, leased, granted or conveyed shall no longer constitute part of a project.

L.2003,c.79,s.43.



Section 27:23-47 - Maintenance Of Vietnam Veterans' Memorial.

27:23-47 Maintenance of Vietnam Veterans' Memorial.

44. The authority, as the successor to the Highway Authority, may provide for the perpetual maintenance of the Vietnam Veterans' Memorial in accordance with the agreement executed by the Highway Authority, pursuant to section 2 of P.L.1991, c.70 (C.27:12B-5.4), repealed by this act, and the Legislature shall appropriate to the Department of Military and Veterans' Affairs for payment to the authority such funds from the Vietnam Veterans' Memorial Fund, created under section 4 of P.L.1985, c.494 (C.52:18A-208), and any other source of available revenue, as may be necessary for the authority to carry out its responsibilities under this section.

L.2003,c.79,s.44.



Section 27:23-48 - New Jersey Turnpike Authority, Sale Of "Jersey Fresh," "Made With Jersey Fresh" Products At Certain Service Areas.

27:23-48 New Jersey Turnpike Authority, sale of "Jersey Fresh," "Made With Jersey Fresh" products at certain service areas.

1. a. The New Jersey Turnpike Authority shall adopt, in consultation with the Department of Agriculture and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to provide for and encourage the sale of agricultural products labeled "Jersey Fresh", other agricultural or horticultural products grown and raised in the State, and "Made With Jersey Fresh" products that are baked or made with "Jersey Fresh" products, at service areas along the Garden State Parkway and the New Jersey Turnpike. These rules and regulations shall include, but need not be limited to, provisions allowing for:
(1)the selection of appropriate service areas;
(2) the designation of locations for such sales at selected service areas;
(3)procedures for growers and sellers of agricultural or horticultural products, and bakers or producers of "Made With Jersey Fresh" products, to use these designated sales locations; and
(4)compliance with the rules and regulations adopted by the State Board of Agriculture pursuant to section 3 of P.L.2008, c.40 (C.4:1-11.2).
b.To the extent necessary, appropriate, and practicable, the New Jersey Turnpike Authority shall initiate discussions with contracted vendors at service areas concerning the promotion and sale of agricultural products labeled "Jersey Fresh" and other agricultural or horticultural products, and "Made With Jersey Fresh" baked goods and other food products, at service areas and shall incorporate any necessary provisions in the contracts of the vendors to allow for the promotion and sale of these products at service areas along the Garden State Parkway and the New Jersey Turnpike.

L.2008, c.40, s.1; amended 2010, c.111, s.3.



Section 27:23-49 - Equipment Provided By New Jersey Turnpike Authority.

27:23-49 Equipment provided by New Jersey Turnpike Authority.

3.Subject to the rights and security interests of the holders from time to time of bonds or notes heretofore or hereafter issued by the New Jersey Turnpike Authority, the authority shall purchase, install, and maintain, or enter into contracts or agreements providing for the purchase, installation, and maintenance of, equipment and technology to be used to remove snow and ice from commercial motor vehicles, as the term is defined in R.S.39:1-1, at locations along the New Jersey Turnpike and Garden State Parkway that are convenient and easily accessible to such commercial motor vehicles, including, but not limited to, service areas, weigh stations, and inspection facilities.

L.2009, c.138, s.3.



Section 27:23-50 - Certain Roadway Markings Prohibited On Roads Under Jurisdiction Of Nj Turnpike Authority; Rules, Regulations.

27:23-50 Certain roadway markings prohibited on roads under jurisdiction of NJ Turnpike Authority; rules, regulations.

3. a. Notwithstanding the provisions of P.L.1948, c.454 (C.27:23-1 et seq.) or any rule or regulation to the contrary, no markings made with paint that has been mixed, in whole or in part, with reflective glass beads containing more than 100 parts per million inorganic arsenic, as determined by x-ray fluorescence, shall be placed on, or along, any New Jersey Turnpike Authority highway project, right-of-way, or other real property owned by or under the administration, jurisdiction, or control of the New Jersey Turnpike Authority.

b.The New Jersey Turnpike Authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations that may be necessary to implement the provisions of this section.

L.2011, c.212, s.3.



Section 27:23-51 - Definitions Relative To The Helmets To Hardhats Pilot Program.

27:23-51 Definitions relative to the Helmets to Hardhats pilot program.

1.As used in this act:

"Apprenticeable trade" means a trade or occupation eligible to participate in an apprenticeship program.

"Apprenticeship program" shall have the meaning ascribed to that term in section 3 of P.L.1993, c.268 (C.34:15E-3).

"Authority" means the New Jersey Turnpike Authority established by section 3 of P.L.1948, c.454 (C.27:23-3) or its successor.

"Custom fabrication" shall have the meaning ascribed to that term in section 2 of P.L.1963, c.150 (C.34:11-56.26).

"Helmets to Hardhats Program" means the program administered by the New Jersey State Building and Construction Trades Council that connects National Guard, Reserve, and transitioning active-duty military personnel with jobs in the construction industry.

"Highway project" shall have the meaning ascribed to that term in section 4 of P.L.1948, c.454 (C.27:23-4).

"Labor hours" means work performed by a skilled or semi-skilled laborer, mechanic, apprentice, or helper employed by any contractor or subcontractor and engaged in the construction, reconstruction, demolition, alteration, custom fabrication, repair work, or maintenance work, including painting and decorating, done under contract and paid for in whole, or in part, out of the funds of a public body, except work performed under a rehabilitation program.

"Public body" shall have the meaning ascribed to that term in section 2 of P.L.1963, c.150 (C.34:11-56.26).

"Work performed under a rehabilitation program" shall have the meaning ascribed to that term in section 2 of P.L.1963, c.150 (C.34:11-56.26).

"Worker" shall have the meaning ascribed to that term in section 2 of P.L.1963, c.150 (C.34:11-56.26).

L.2013, c.36, s.1.



Section 27:23-52 - Helmets To Hardhats Pilot Program.

27:23-52 Helmets to Hardhats pilot program.

2. a. The authority shall establish a pilot program to aid former military personnel in finding employment in the construction industry. Notwithstanding the provisions of section 18 of P.L.1968, c.461 (C.27:23-6.1) or any other law to the contrary, pursuant to the pilot program the authority shall require that for each highway project constructed by the authority, contracts shall be awarded such that not less than five percent or more than 20 percent of the projected labor hours per project are awarded to contractors who employ workers from an apprenticeable trade participating in the Helmets to Hardhats Program as certified by the New Jersey State Building and Construction Trades Council. The authority shall provide that workers shall be paid not less than the prevailing wage rate for the worker's craft or trade, as determined by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.).

b.The authority shall develop goals to increase employment opportunities for all veterans during the pilot program period, including, but not limited to, goals for labor hours both in the administrative and construction areas related to highway projects.

L.2013, c.36, s.2.



Section 27:23-53 - Conduct Of Pilot Program.

27:23-53 Conduct of pilot program.

3.The authority shall conduct the pilot program established pursuant to section 2 of this act for a period of 18 months from the effective date of this act.

L.2013, c.36, s.3.



Section 27:23-54 - Evaluation Of Pilot Program, Report To Governor, Legislature.

27:23-54 Evaluation of pilot program, report to Governor, Legislature.

4.The authority shall evaluate the pilot program established pursuant to section 2 of this act to determine what impact, if any, the program had in connecting former military personnel with jobs in the construction industry and on the cost of highway projects constructed by the authority. The authority shall review its efforts to comply with the goals established pursuant to subsection b. of section 2 of this act and the impact of those goals on employment opportunities for veterans. The authority shall report the findings of that evaluation to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature, within 24 months after the effective date of this act.

L.2013, c.36, s.4.



Section 27:23-55 - Definitions.

27:23-55 Definitions.

4.As used in sections 4 through 6 of P.L.2013, c.130 (C.27:23-55 through C.27:23-57):

"Acknowledgement sign" means a sign that is intended to inform the traveling public that a highway-related service, product, or monetary contribution has been sponsored by a person, firm, or entity and which meets all design and placement guidelines for acknowledgement signs as established pursuant to the provisions of the Manual on Uniform Traffic Control Devices for Streets and Highways and all sign design principles provided in the federal Standard Highway Signs and Markings Book.

"Advertising sign" means a sign that is intended to promote commercial products or services through the use of slogans and information and informs the public on where to obtain the products or services.

"Authority" means the New Jersey Turnpike Authority established pursuant to P.L.1948, c.454 (C.27:23-1 et seq.).

"Highway" means the Garden State Parkway and the New Jersey Turnpike; their shoulders and sidewalks; the airspace above and below the Garden State Parkway and New Jersey Turnpike; areas for drainage, utilities, landscaping, berms, and fencing along the Garden State Parkway and New Jersey Turnpike; and any highway project as defined in section 4 of P.L.1948, c.454 (C.27:23-4).

"Sponsorship agreement" means an agreement or contract between the authority and a person, firm, or entity to be acknowledged for a highway-related service, product, or monetary contribution provided.

"Sponsorship program" means a program administered by the authority, that complies with pertinent federal laws, rules, regulations, and orders, and allows a person, firm, or entity to sponsor authority operational activities or other highway-related services or programs through the provision of a highway-related service, product, or monetary contribution.

L.2013, c.130, s.4.



Section 27:23-56 - Establishment Of Sponsorship Program.

27:23-56 Establishment of sponsorship program.

5. a. There is established in the authority a sponsorship program to allow for private sponsorship of authority operational activities or other highway-related services or programs.

b.The authority shall adopt a policy on sponsorship agreements consistent with pertinent federal laws, rules, regulations, and orders to administer the program established pursuant to this section. The policy shall:

(1)include language requiring the authority to terminate a sponsorship agreement if it determines the sponsorship agreement or acknowledgement sign present a safety concern, interferes with the free and safe flow of traffic, or is not in the public interest;

(2)describe the sponsors and sponsorship agreements that are acceptable and consistent with applicable State and federal laws;

(3)require that any monetary contribution received through the program be used solely for highway purposes;

(4)include a requirement that a person, firm, or entity shall comply with the State's "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.) to be eligible to participate in the program; and

(5)be approved by the Federal Highway Administration's New Jersey Division Office.

c.Under the sponsorship program established pursuant to this section, the authority may enter into a sponsorship agreement with a person, firm, or entity to receive a highway-related service, product, or monetary contribution in exchange for acknowledging the person, firm, or entity on an acknowledgement sign. A sponsorship agreement concerning any portion of the interstate highway system shall be subject to approval by the Federal Highway Administration.

d.Nothing in this section shall permit the use of or erection of any advertising sign as part of a sponsorship program authorized pursuant to P.L.2013, c.130 (C.27:7-44.18 et al.).

L.2013, c.130, s.5.



Section 27:23-57 - Rules Or Regulations.

27:23-57 Rules or regulations.

6.The authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules or regulations necessary to effectuate the purposes of sections 4 and 5 of P.L.2013, c.130 (C.27:23-55 and C.27:23-56).

L.2013, c.130, s.6.



Section 27:23-58 - Public Telephone, Free Drinking Water Unnecessary For Participation In Service Sign Program Along Nj Turnpike, Garden State Parkway.

27:23-58 Public telephone, free drinking water unnecessary for participation in service sign program along NJ Turnpike, Garden State Parkway.

2. a. Notwithstanding the provisions of any law, rule, or regulation to the contrary, and consistent with federal law, a facility shall not be required to have a public telephone or free drinking water available in order to participate in any specific service sign program, as implemented by the New Jersey Turnpike Authority.

b.As used in this section, "specific service sign program" means a program that provides for the installation and maintenance of signs along the New Jersey Turnpike or Garden State Parkway that identify and provide directional information to motorists for gas, food, lodging, camping, and attraction facilities, including, but not limited to, a tourist-oriented directional sign program, a specific service logo sign program, or a highway sponsorship sign program.

L.2015, c.139, s.2.



Section 27:25-1 - Short Title

27:25-1. Short title
This act shall be known and may be cited as the "New Jersey Public Transportation Act of 1979."

L.1979, c. 150, s. 1, eff. July 17, 1979.



Section 27:25-2 - Legislative Findings And Declarations

27:25-2. Legislative findings and declarations
2.The Legislature hereby finds and declares that:

a. The provision of efficient, coordinated, safe and responsive public transportation is an essential public purpose which promotes mobility, serves the needs of the transit dependent, fosters commerce, conserves limited energy resources, protects the environment and promotes sound land use and the revitalization of our urban centers.

b. As a matter of public policy, it is the responsibility of the State to establish and provide for the operation and improvement of a coherent public transportation system in the most efficient and effective manner.

c. In the development of public transportation policy and planning, participation by county and municipal governments, transit riders and concerned citizens should be encouraged.

d. In the provision of public transportation services, it is desirable to encourage to the maximum extent feasible the participation of private enterprise and to avoid destructive competition.

e. In furtherance of these findings and declarations, a public corporation shall be created with the necessary powers to accomplish the purposes and goals set forth in this section, including the power to acquire and operate public transportation assets.

L.1979, c. 150, s. 2, eff. July 17, 1979.



Section 27:25-3 - Definitions.

27:25-3 Definitions.
3.As used in this act:

a."Corporation" means the New Jersey Transit Corporation.

b."Motorbus regular route service" means and includes the operation of any motorbus or motorbuses on streets, public highways or other facilities, over a fixed route and between fixed termini on a regular schedule for the purpose of carrying passengers for hire or otherwise, in this State or between points in this State and points in other states.

c."Capital equipment and facilities" means and includes, in connection with public transportation service, passenger stations, shelters and terminals, automobile parking facilities, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lanes or rights of way, equipment storage and servicing facilities, bridges, grade crossings, rail cars, locomotives, ferries and ferry facilities, including capital projects for ferry terminals, approach roadways, pedestrian accommodations, parking, docks, ramps and other necessary land-side improvements, motorbus and other motor vehicles, maintenance and garage facilities, revenue handling equipment and any other equipment, facility or property useful for or related to the provision of public transportation service.

d."Paratransit services" means and includes any service, other than motorbus regular route service and charter services, including, but not limited to, dial-a-ride, nonregular route, jitney or community minibus, and shared-ride services such as vanpools, limousines or taxicabs which are regularly available to the public. Paratransit services shall not include limousine or taxicab service reserved for the private and exclusive use of individual passengers.

e."Public transportation or public transportation service" means rail passenger service, motorbus regular route service, paratransit service, motorbus charter service, and ferry passenger service.

f."Motorbus charter service" means and includes subscription, tour, other special motorbus services or school bus services or charter services as set forth in section 7 of P.L.1979, c.150 (C.27:25-7).

g."Rail passenger service" means and includes the operations of a railroad, subway, street, traction or electric railway for the purpose of carrying passengers in this State or between points in this State and points in other states.

h."Ferry passenger service" means any service which involves the carriage of persons for compensation or hire by waterborne craft in this State or between points in this State and points in other states.

L.1979,c.150,s.3; amended 2005, c.91.



Section 27:25-4 - New Jersey Transit Corporation Established; Board; Powers.

27:25-4 New Jersey Transit Corporation established; board; powers.

4. a. There is hereby established in the Executive Branch of the State Government the New Jersey Transit Corporation, a body corporate and politic with corporate succession. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the corporation is hereby allocated within the Department of Transportation, but, notwithstanding said allocation, the corporation shall be independent of any supervision or control by the department or by any body or officer thereof. The corporation is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the corporation of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

b.The corporation shall be governed by a board which shall consist of eight members.

Seven of the members shall be voting members and shall consist of: the Commissioner of Transportation and the State Treasurer, who shall be members ex officio, another member of the Executive Branch to be selected by the Governor who shall also serve ex officio, and four other public members who shall be appointed by the Governor, with the advice and consent of the Senate, for four year staggered terms and until their successors are appointed and qualified. No more than two of the public members shall be members of the same political party. At least one public member shall be a regular public transportation rider. Each public member may be removed from office by the Governor for cause. A vacancy in the membership of the board occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only. The first appointments shall be for one, two, three and four years respectively, and thereafter for terms of four years as stated. The board shall annually designate a vice chairman and secretary. The secretary need not be a member.

There shall also be one non-voting member of the board, who shall not be considered in determining a quorum. The non-voting member shall be appointed by the Governor upon the recommendation of the labor organization representing the plurality of the employees of the corporation. The non-voting member shall be appointed for a term of four years, provided, however, that if at any time during the term of appointment the non-voting member ceases to be affiliated with the labor organization representing the plurality of the employees of the corporation, then such labor organization may, thereupon or at any time thereafter during such term, recommend a new member to the Governor for appointment to serve the remainder of the term. If the local bargaining unit decertifies its existing union affiliation and certifies a new union, the union which represents the plurality of the employees may recommend a new member to the Governor for appointment to serve the remainder of the term. The chairman of the board may, at the chairman's discretion, exclude such non-voting member from attending any portion of a board meeting or any other meeting held for the purpose of discussing negotiations with labor organizations, pending litigation involving the labor organization, the investigation, evaluation, or discipline of an employee of the corporation, or matters concerning private entities engaged in the provision of motorbus regular route service, paratransit service, or motorbus charter service that would otherwise not be considered public information. The non-voting member may be removed by the Governor for cause.

c.Board members other than those serving ex officio shall serve without compensation, but members shall be reimbursed for actual expenses necessarily incurred in the performance of their duties.

d.The Commissioner of Transportation shall serve as chairman of the board. He shall chair board meetings and shall have responsibility for the scheduling and convening of all meetings of the board. In his absence, the vice chairman shall chair the board meeting. Each ex officio member of the board may designate two employees of his department or agency, one of whom may represent him at meetings of the board. A designee may lawfully vote and otherwise act on behalf of the member for whom he constitutes the designee. Any such designation shall be in writing delivered to the board and shall continue in effect until revoked or amended by writing delivered to the board.

e.The powers of the corporation shall be vested in the voting members of the board thereof and four voting members of the board shall constitute a quorum at any meeting thereof. Actions may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of at least four members. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

f.A true copy of the minutes of every meeting of the board shall be delivered forthwith, by and under the certification of the secretary thereof, to the Governor. No action taken at such meeting by the board shall have force or effect until approved by the Governor or until 10 days after such copy of the minutes shall have been delivered. If, in said 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the board or any member thereof at such meeting, such action shall be null and of no effect. The Governor may approve all or part of the action taken at such meeting prior to the expiration of the said 10-day period.

g.The board meetings shall be subject to the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.1979, c.150, s.4; amended 1992, c.214; 2009, c.179.



Section 27:25-5 - Powers And Duties Of Corporation.

27:25-5 Powers and duties of corporation.

5.In addition to the powers and duties conferred upon it elsewhere in this act, the corporation may do all acts necessary and reasonably incident to carrying out the objectives of this act, including but not in limitation thereof the following:

a.Sue and be sued;

b.Have an official seal and alter the same at pleasure;

c.Make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

d.Maintain an office at such place or places within the State as it may determine;

e.Adopt, amend and repeal such rules and regulations as it may deem necessary to effectuate the purposes of this act, which shall have the force and effect of law; it shall publish the same and file them in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) with the Director of the Office of Administrative Law;

f.Call to its assistance and avail itself of the service of such employees of any federal, State, county or municipal department or agency as it may require and as may be available to it for said purpose;

g.Apply for, accept and expend money from any federal, State, county or municipal agency or instrumentality and from any private source; comply with federal statutes, rules and regulations, and qualify for and receive all forms of financial assistance available under federal law to assure the continuance of, or for the support or improvement of public transportation and as may be necessary for that purpose to enter into agreements, including federally required labor protective agreements;

h.Plan, design, construct, equip, operate, improve and maintain, either directly or by contract with any public or private entity, public transportation services, capital equipment and facilities or any parts or functions thereof, and other transportation projects, or any parts or functions thereof, which may be funded under section 3 of the federal Urban Mass Transportation Act of 1964, Pub.L.88-365 (49 U.S.C. s.1602), or any successor or additional federal act having substantially the same or similar purposes or functions; the operation of the facilities of the corporation, by the corporation or any public or private entity, may include appropriate and reasonable limitations on competition in order that maximum service may be provided most efficiently to the public;

i.Apply for and accept, from appropriate regulatory bodies, authority to operate public transportation services where necessary;

j.Purchase, lease as lessee, or otherwise acquire, own, hold, improve, use and otherwise deal in and with real or personal property, or any interest therein, from any public or private entity, wherever situated;

k.Lease as lessor, sell or otherwise dispose of on terms which the corporation may prescribe, real and personal property, including tangible or intangible property and consumable goods, or any interest therein, to any public or private entity, in the exercise of its powers and the performance of its duties under this act. In order to provide or encourage adequate and efficient public transportation service, the corporation may lease or otherwise permit the use or occupancy of property without cost or at a nominal rental;

l.Restrict the rights of persons to enter upon or construct any works in or upon any property owned or leased by the corporation, except under such terms as the corporation may prescribe; perform or contract for the performance of all acts necessary for the management, maintenance and repair of real or personal property leased or otherwise used or occupied pursuant to this act;

m.Establish one or more operating divisions as deemed necessary. Upon the establishment of an operating division, there shall be established a geographically coincident advisory committee to be appointed by the Governor with the advice and consent of the Senate. The committee shall consist of county and municipal government representatives and concerned citizens, in the number and for such terms as may be fixed by the corporation, and shall advise the corporation as to the public transportation service provided in the operating division. At least two members of each advisory committee shall be public transportation riders, including but not limited to urban transit users and suburban commuters as appropriate. One public member from the board of the corporation shall serve as a liaison to each advisory committee;

n.Set and collect fares and determine levels of service for service provided by the corporation either directly or by contract including, but not limited to, such reduced fare programs as deemed appropriate by the corporation; revenues derived from such service may be collected by the corporation and shall be available to the corporation for use in furtherance of any of the purposes of this act;

o.Set and collect rentals, fees, charges or other payments from the lease, use, occupancy or disposition of properties owned or leased by the corporation; such revenues shall be available to the corporation for use in furtherance of any of the purposes of this act;

p.Deposit corporate revenues in interest bearing accounts or in the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4);

q.Delegate to subordinate officers of the corporation such powers and duties as the corporation shall deem necessary and proper to carry out the purposes of this act;

r.Procure and enter into contracts for any type of insurance and indemnify against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employees' liability, against any act of any member, officer, employee or servant of the corporation, whether part-time, full-time, compensated or noncompensated, in the performance of the duties of his office or employment or any other insurable risk. In addition, the corporation may carry its own liability insurance and may also establish and utilize a wholly-owned insurance subsidiary or captive provided the subsidiary or captive is domiciled in the United States in a state which is accredited by the National Association of Insurance Commissioners and which licenses and regulates wholly-owned insurance subsidiaries or captives;

s.Promote the use of public transportation services, coordinate ticket sales and passenger information and sell, lease or otherwise contract for advertising in or on the equipment or facilities of the corporation;

t.Adopt and maintain employee benefit programs for employees of the corporation including, but not limited to, pension, deferred compensation, medical disability, and death benefits, and which programs may utilize insurance contracts, trust funds, and any other appropriate means of providing the stipulated benefits, and may involve new plans or the continuation of plans previously established by entities acquired by the corporation;

u.Own, vote, and exercise all other rights incidental to the ownership of shares of the capital stock of any incorporated entity acquired by the corporation pursuant to the powers granted by this act;

v.Enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the corporation, or to carry out any power expressly or implicitly given in this act;

w.Notwithstanding the provisions of section 17 of P.L.1979, c.150 (C.27:25-17) or any other law to the contrary, (1) issue operating grant anticipation notes which shall be secured and retired from operating assistance grants authorized under section 9 of the federal Urban Mass Transportation Act of 1964, Pub.L.88-365 (49 U.S.C. s.1602), or any successor or additional federal act having substantially the same or similar purposes or functions and (2) issue capital grant anticipation notes which shall be secured and retired from capital assistance grants authorized under section 3 or section 9 of the federal Urban Mass Transportation Act of 1964, Pub.L.88-365 (49 U.S.C. s.1602), or any successor or additional federal act having substantially the same or similar purposes or functions. As used in this subsection, "operating grant anticipation notes" or "capital grant anticipation notes" (hereinafter referred to as "notes") means credit obligations issued in anticipation of these grants. The notes shall be authorized by a resolution or resolutions of the corporation, and may be issued in one or more series and shall bear the date, or dates, bear interest at the rate or rates of interest per annum, be in the denomination or denominations, be in the form, carry the conversion or registration privileges, have the rank or priority, be executed in such manner as the resolution or resolutions require. The notes may be sold at public or private sale at the price or prices and in the manner that the corporation determines. The notes of the corporation, the sale or transfer thereof, and the income derived therefrom by the purchasers of the notes, shall, at all times, be free from taxation for State or local purposes, under any law of the State or any political subdivision thereof. Notes may be issued under the provisions of P.L.1979, c.150 (C.27:25-1 et seq.) without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceedings, conditions, or things which are specifically required by P.L.1979, c.150 (C.27:25-1 et seq.). The notes issued pursuant to P.L.1979, c.150 (C.27:25-1 et seq.) shall not in any way create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof or of the corporation, except as provided herein.

The notes shall be payable solely from (1) note proceeds, to the extent not disbursed to the corporation, (2) grant payments if, as, and when received from the federal government, and (3) investment earnings on note proceeds, to the extent not disbursed to the corporation. Each note shall contain on its face a statement to the effect that the corporation is obligated to pay the principal thereof or the interest thereon only from these grants to the corporation and from the proceeds of the notes and investment earnings on the proceeds of the notes, to the extent not disbursed to the corporation, and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof or of the corporation is pledged to the payment of the principal and interest on these notes. Neither the members of the corporation's board nor any person executing the transactions are personally liable on those notes nor are they otherwise liable for their actions; and

x.Enter into agreements with a public or private entity or consortia thereof to provide for the development of demonstration projects through the use of public-private partnerships pursuant to sections 1 through 9 of P.L.1997, c.136 (C.27:1D-1 through C.27:1D-9).

L.1979,c.150,s.5; amended 1984, c.108; 1989, c.130; 1997, c.136, s.12; 2004, c.1, s.1.



Section 27:25-5.1 - Railroad Passes For Retired Employees

27:25-5.1. Railroad passes for retired employees
a. Notwithstanding any law, rule or regulation to the contrary, the governing board of the corporation shall allow a retired railroad employee, as defined in subsection b. of this section, to pass and repass, free of charge during offpeak times as defined in section 2 of P.L. 1973, c. 126 (C. 27:1A-65), in regular coach service operated by the corporation within the borders of this State.

b. As used in this act, "retired railroad employee" means a citizen and resident of this State who retired prior to January 1, 1983 after service of at least 15 years with either Conrail, the Penn Central Railroad, the Central Railroad of New Jersey, the Erie-Lackawanna Railroad or the Pennsylvania Reading Seashore Line serving New Jersey.

L. 1986, c. 93, s. 1, eff. Nov. 1, 1986.



Section 27:25-5.2 - Certificates; Rules

27:25-5.2. Certificates; rules
The governing board of the corporation shall issue a certificate in card form to those retired railroad employees determined to be eligible pursuant to section 1 of this act. The corporation shall promulgate rules concerning the distribution and use of the certificate.

L. 1986, c. 93, s. 2, eff. Nov. 1, 1986.



Section 27:25-5.3 - Restrictions

27:25-5.3. Restrictions
The certificate shall be produced and shown on request of the conductor or person in charge of the train on which the retired railroad employee is riding. The presentation shall entitle the retired employee to whom the certificate is issued to pass and repass without payment of fare during offpeak times in regular coach service on the corporation's railroads operating passenger service in this State, within the borders of this State; but no certificate shall be valid for passage on interstate trains which do not provide intrastate service, or on extra fare or special purpose trains.

L. 1986, c. 93, s. 3, eff. Nov. 1, 1986.



Section 27:25-5.4 - Illegal Use

27:25-5.4. Illegal use
Any retired railroad employee who is issued a certificate under section 2 of this act and who loans his certificate, and any person using or attempting to use a certificate belonging to a retired railroad employee, shall be subject to a fine of $250.00 and costs, to be recovered in a civil action by a summary proceeding in the name of the State under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The fine when recovered shall be paid into the General Fund. In addition to the jurisdiction conferred by N.J.S. 2A:58-2, the municipal court and the Superior Court shall have jurisdiction of proceedings for the enforcement of the penalty provided by this section.

L. 1986, c. 93, s. 4, eff. Nov. 1, 1986.



Section 27:25-5.5 - Confiscation Of Certificate

27:25-5.5. Confiscation of certificate
The governing board of the corporation, through its agents, may take possession of any certificate presented by any person other than the retired railroad employee to whom it was issued.

L. 1986, c. 93, s. 5, eff. Nov. 1, 1986.



Section 27:25-5.6 - Definitions Relative To Rail Passenger Service.

27:25-5.6 Definitions relative to rail passenger service.

1.As used in this act:

"Authorized employee" means an employee of a provider of rail passenger service authorized by the provider of rail passenger service to request and inspect proof of payment of the prescribed fare from persons using rail passenger service.

"Fare enforcement officer" means an employee of the corporation, appointed pursuant to section 7 of this act, authorized to enforce the provisions of this act by requesting and inspecting proof of payment of the prescribed fare from persons using rail passenger services where proof of payment is required, and by signing and issuing a complaint and summons to any person for a violation of the provisions of this act or the regulations adopted pursuant thereto, regardless of whether the rail passenger service is operated by the corporation or by a public or private entity under contract to the corporation. A fare enforcement officer shall include a transit or other police officer, or a conductor or trainman so authorized.

"Pre-paid fare area" means an area designated by a provider of rail passenger service where payment of the prescribed fare is required before entering the area.

"Proof of payment" means a ticket, pass, receipt or other article designated by a provider of rail passenger service to indicate that a passenger has paid for the use of rail passenger service.

"Provider of rail passenger service" means the corporation or a public or private entity under contract to the corporation to provide rail passenger service.

"Use of rail passenger service" means the boarding, occupying, riding in, or otherwise utilizing rail passenger service for conveyance.

L.1997,c.357,s.1.



Section 27:25-5.7 - Payment For Service; Proof Of Payment.

27:25-5.7 Payment for service; proof of payment.

2.The use of a rail passenger service by a person shall constitute an agreement by the person to pay the prescribed fare for the service. A person who has paid the prescribed fare for a rail passenger service and who has been issued proof of payment therefor shall retain that proof of payment while in a pre-paid fare area or on designated rail passenger facilities or vehicles.

L.1997,c.357,s.2.



Section 27:25-5.8 - Violation.

27:25-5.8 Violation.

3.It shall be a violation of this act for any person to use or attempt to use a rail passenger service or enter a pre-paid fare area and to: fail or refuse to pay the prescribed fare; evade or attempt to evade payment of the prescribed fare; or fail to display proof of fare payment immediately upon request of an authorized employee or fare enforcement officer.

L.1997,c.357,s.3.



Section 27:25-5.9 - Applicability To Juveniles.

27:25-5.9 Applicability to juveniles.

4.Notwithstanding any other provision of law or regulation to the contrary, this act shall apply to users of rail passenger services who are juveniles as defined in subsection a. of section 3 of P.L.1982, c.77 (C.2A:4A-22a).

L.1997,c.357,s.4.



Section 27:25-5.10 - Cooperation Of Passengers, Required; Violation.

27:25-5.10 Cooperation of passengers, required; violation.

5.A person subject to the issuance of a complaint and summons under this act shall cooperate in the issuance of the complaint and summons by providing the person's name and address. It shall be a violation of this act for a person to fail to cooperate in the issuance of a summons including failure to provide the person's name and address, or by providing a false name or address and shall subject the person to all other provisions and remedies provided by law or regulation, in addition to the penalties provided in this act.

L.1997,c.357,s.5.



Section 27:25-5.11 - Form Of Complaint, Summons.

27:25-5.11 Form of complaint, summons.

6.A complaint and summons issued for a violation of the provisions of this act or any of the rules or regulations adopted by the corporation shall be in a form prescribed and approved by the Administrative Director of the Courts and served pursuant to the Rules Governing the Courts of the State of New Jersey.

L.1997,c.357,s.6.



Section 27:25-5.12 - Fare Enforcement Officers.

27:25-5.12 Fare enforcement officers.

7. a. The executive director of the corporation shall have the power and authority to appoint such number of fare enforcement officers as the director deems necessary and to administer to the fare enforcement officers an oath or affirmation faithfully to perform the duties of their offices.

b.Fare enforcement officers are authorized to request and inspect proof of payment of the prescribed fare from persons using rail passenger services where proof of payment is required, to sign and issue a complaint and summons to any person for a violation of the provisions of this act or the regulations adopted by the corporation pursuant to this act, regardless of whether the rail passenger service is operated by the corporation or by a public or private entity under contract to the corporation and to perform such other duties as the corporation may deem appropriate. A fare enforcement officer who has probable cause to believe that a person has willfully evaded paying the required fare, may, for the purpose of obtaining and verifying identification, issuing a summons and complaint or otherwise detaining an individual for further action by any law enforcement officer, take the individual into custody and detain that person in a reasonable manner for not more than a reasonable time. The taking into custody by a fare enforcement officer shall not render the fare enforcement officer criminally or civilly liable unless such action is unreasonable under all of the circumstances.

c.Fare enforcement officers appointed pursuant to this section shall complete a course of training approved by the executive director appropriate to the duties required by this act.

d.Fare enforcement officers shall work under the direction of the chief of the transit police, but shall not be police officers.

e.Nothing in this section shall be construed as derogating any of the powers provided by law or regulation for police officers, conductors, trainmen and other employees of a provider of rail passenger services but the provisions of this act shall be in addition to any such powers.

L.1997,c.357,s.7.



Section 27:25-5.13 - Immunity Of Fare Enforcement Officers.

27:25-5.13 Immunity of fare enforcement officers.

8.An authorized employee or fare enforcement officer carrying out his duties pursuant to this act shall not be criminally or civilly liable for false arrest, false imprisonment, slander or unlawful detention unless such action is unreasonable under all of the circumstances.

L.1997,c.357,s.8.



Section 27:25-5.14 - Rules, Regulations.

27:25-5.14 Rules, regulations.

9.The corporation shall adopt rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act. In any prosecution for violating any rule or regulation adopted by the corporation, copies of that regulation when authenticated under the seal of the corporation by its secretary or assistant secretary shall be evidence in like manner and equal effect as the original.

L.1997,c.357,s.9.



Section 27:25-5.15 - Complaint, Proceedings; Jurisdiction.

27:25-5.15 Complaint, proceedings; jurisdiction.

10. A complaint for a violation of any of the provisions of this act may be filed with a court having jurisdiction, at any time within one year after the commission of the violation. When a person has been charged with a violation of this act and summoned to appear, upon failure to appear, in addition to any other provisions of law or the Rules Governing the Courts of the State of New Jersey, a warrant for the arrest of the person may issue. All proceedings shall be brought before a municipal or central municipal court having jurisdiction in the municipality in which it is alleged that the violation occurred, but when a violation occurs on a moving conveyance operated by the corporation through two or more municipalities, then the proceeding may be brought before the court having jurisdiction in any one of the municipalities through which the conveyance has traversed.

L.1997,c.357,s.10.



Section 27:25-5.16 - Violation Of Act; Penalty; Distribution.

27:25-5.16 Violation of act; penalty; distribution.

11. A violation of the provisions of this act or any rules or regulations adopted pursuant to this act by the corporation shall be punishable by a civil penalty not exceeding $100, in addition to court costs, enforced in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58- 1 et seq. The Rules Governing the Courts of the State of New Jersey shall govern the practice and procedure in such proceedings. Notwithstanding any other law to the contrary, the court shall remit 50% of any civil penalty imposed to the corporation for use in furtherance of any of the purposes of this act and 50% shall be forwarded to the proper financial officer of the local government entity in which the municipal or central municipal court has been established to be used for the local government entity to defray the cost of operating the court and for general government use.

L.1997,c.357,s.11.



Section 27:25-5.17 - Rail Passes Not Affected.

27:25-5.17 Rail passes not affected.

12. The provisions of this act shall not affect certificates issued pursuant to R.S.48:12-109 through R.S.48:12-116, inclusive, or any certificate or pass issued by the corporation providing for transportation of current or retired employees, notwithstanding that payment for such certificate or pass may not have been tendered.

L.1997,c.357,s.12.



Section 27:25-5.18 - Use Of Wireless Telephone, Electronic Communication Devices By Operator Of Public Transportation Service Prohibited; Exceptions.

27:25-5.18 Use of wireless telephone, electronic communication devices by operator of public transportation service prohibited; exceptions.

1. a. The use of a wireless telephone or electronic communication device by an operator of a moving vehicle involved in the provision of public transportation service, as defined under section 3 of P.L.1979, c.150 (C.27:25-3), and including light rail service or any other operations for the purpose of carrying passengers in this State or between points in this State and points in other states, provided by the New Jersey Transit Corporation, any public or private entity under contract to the corporation, or any private entity operating under the authority of a certificate of public convenience and necessity issued under Title 48 of the Revised Statutes, is unlawful.

"Use" of a wireless telephone or electronic communication device shall include, but not be limited to, talking or listening to another person on the telephone, text messaging, or sending an electronic message via the wireless telephone or electronic communication device. "Use" shall not include listening to or making an announcement on a public address system.

b.The operator of a moving vehicle involved in the provision of public transportation service may use a wireless telephone or electronic communication device under the following circumstances:

(1)in the event of an emergency;

(2)when radio communication failure occurs; or

(3)when the wireless telephone or electronic communication device is used hands-free while operating paratransit service and radio communication is not available.

c.A violation of this section is a disorderly persons offense.

L.2011, c.5, s.1.



Section 27:25-5.19 - Provision Of Proof Of Travel For Certain Veterans.

27:25-5.19 Provision of proof of travel for certain veterans.
2.The New Jersey Transit Corporation shall cooperate with the Department of Military and Veterans' Affairs to provide receipts or other proof of travel to veterans in in-patient and out-patient treatment programs who have been qualified to use any motorbus or rail passenger service pursuant to section 1 of P.L.2015, c.211 (C.38A:3-49), so that they may be reimbursed for travel to attend medical counseling appointments for service-connected conditions within this State when they are not otherwise eligible for payment for travel or reimbursement through any other State or federal program.

L.2015, c.211, s.2.



Section 27:25-5.20 - Findings, declarations relative to operation of trains.

27:25-5.20 Findings, declarations relative to operation of trains.

1. The Legislature finds and declares that:

a. It is necessary to prohibit a person whose driver's license is suspended or revoked from operating a train in this State in order to eliminate or reduce an essentially local safety hazard;

b. This prohibition is not incompatible with a law, regulation, or order of the United States Government; and

c. The prohibition does not impose an unreasonable burden on interstate commerce.

L.2016, c.33, s.1.



Section 27:25-5.21 - Person with suspended driver's license prohibited from operating a train.

27:25-5.21 Person with suspended driver's license prohibited from operating a train.
2. A person whose driver's license is suspended or revoked for a violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), or a law of a substantially similar nature in another jurisdiction shall not operate, during the period of suspension or revocation, a locomotive or train provided by the New Jersey Transit Corporation, or any public or private entity under contract to the corporation.

L.2016, c.33, s.2.



Section 27:25-5A - Collapsible Bicycles Permitted On Njt Passenger Trains

27:25-5a. Collapsible bicycles permitted on NJT passenger trains
1. The provisions of any law, rule or regulation to the contrary notwithstanding, the New Jersey Transit Corporation shall not, at any time, prohibit any person transporting a collapsible bicycle from passing or repassing upon any of the corporation's railroads operating rail passenger service. For the purposes of this act, "collapsible bicycle" means any two-wheeled vehicle having a rear drive wheel which is solely human-powered, and has a frame and other constituent parts that can be readily manipulated, folded or placed together into a more compact form.

L.1992,c.185.



Section 27:25-5B - Regulations relative to guide or service dogs.

27:25-5b Regulations relative to guide or service dogs.
1. Any person with a disability accompanied by a guide or service dog or any guide or service dog trainer accompanied by a guide or service dog, when riding on any bus, train, or other form of transportation operated by or under contract to the New Jersey Transit Corporation, may keep such dog, appropriately controlled, in the person's immediate custody. The corporation shall not deny to any person use of, or entry to, any vehicle used for public transportation services or any vehicle used for providing transportation to persons with a disability or to guide or service dog trainers because the person is accompanied by a guide or service dog, provided that the guide or service dog is appropriately controlled. As used in this section, the terms "disability," "guide dog," "guide or service dog trainer," and "service dog" shall have the same meaning as set forth in section 5 of P.L.1945, c.169 (C.10:5-5).

L.2016, c.25, s.1.



Section 27:25-5C - Access Link Customer Service Group.

27:25-5c Access Link Customer Service Group.
2. a. The corporation shall designate an Access Link Customer Service Group to receive and act upon complaints from passengers with disabilities regarding Access Link service. The corporation shall provide for the establishment of procedures and methods by which such complaints shall be received, processed, and acted upon and for their resolution and settlement. The Access Link Customer Service Group shall, within 21 business days of the receipt of a complaint, respond in writing as to the disposition or status of the complaint. Any person who has not received a written response to a complaint within 21 business days may petition the New Jersey Transit General Manager of ADA Services for a hearing upon that complaint, under rules promulgated by the general manager for the hearing and disposition of such matters. As used in this section, "Access Link" means the paratransit service implemented by the corporation for purposes of complying with the "Americans with Disabilities Act of 1990," Pub.L.101-336 (42 U.S.C.s.12101 et seq.).

b. The corporation shall provide to each person using Access Link, at the time the person is determined to be qualified for Access Link service and at least once in each calendar year thereafter in which the person remains a user, information as to the procedure to be followed in making and pursuing complaints to the Access Link Customer Service Group or the New Jersey Transit General Manager of ADA Services pursuant to this section. The direct telephone number for the Access Link Customer Service Group shall be prominently displayed in all Access Link vehicles.

c. The New Jersey Transit General Manager of ADA Services shall report annually to the board, summarizing the Access Link Customer Service Group's activities for the preceding year, including the number of complaints received, the nature of the complaints, and the resolution of the complaints and setting forth any recommendations for changes which would improve transportation services for passengers with disabilities. The New Jersey Transit General Manager of ADA Services shall make a copy of the report publicly available on the corporation's website.

L.2016, c.25, s.2.



Section 27:25-6 - Contracts With Public Or Private Entity

27:25-6. Contracts with public or private entity
a. The corporation may enter into contracts with any public or private entity to operate rail passenger service or portions or functions thereof. Where appropriate, payments by the corporation for services contracted for under this section shall be determined in accordance with the Federal Regional Rail Reorganization Act of 1973 (45 U.S.C. 701 et seq.), the Federal Rail Passenger Service Act of 1970 (45 U.S.C. 501 et seq.), any other applicable Federal law, and any and all rules, regulations and standards, promulgated thereunder and decisions issued pursuant thereto. In all other cases, payments shall be by agreement upon such terms and conditions as the corporation shall deem necessary.

b. The corporation may enter into contracts with any public or private entity to operate motorbus regular route, paratransit or motorbus charter services or portions or functions thereof. Payments shall be by agreement upon such terms and conditions as the corporation shall deem necessary.

L.1979, c. 150, s. 6, eff. July 17, 1979.



Section 27:25-7 - Motorbus Charter Service; Continuation Of School Bus Services

27:25-7. Motorbus charter service; continuation of school bus services
a. The corporation or any public or private entity under contract to the corporation operating regular route motorbus service may provide motorbus charter service provided that the carrier complies with applicable State and Federal statutes, rules and regulations with regard to any such operations. Where the corporation acquires a public or private entity engaged in the provision of motorbus regular route service and that entity, at the time of acquisition, provides school bus services or is authorized to provide motorbus charter services, the corporation or any subsidiary thereof may continue to provide the services only to the extent that the acquired entity is providing or is authorized to provide the services.

b. The corporation shall promulgate rules and regulations regarding procedures for hearings before the board of claims of destructive competition arising from actions of the corporation. Such claims may be brought by private entities providing motorbus regular route service.

L.1979, c. 150, s. 7, eff. July 17, 1979.



Section 27:25-8 - Corporation Not Public Utility, Authority Relative To Fares, Services; Notice, Public Hearing.

27:25-8 Corporation not public utility, authority relative to fares, services; notice, public hearing.

8.a. The corporation or any subsidiary thereof shall not be considered a public utility as defined in R.S.48:2-13 and except with regard to subsection c. of this section, subsection b. of R.S.48:3-38, section 2 of P.L.1989, c.291 (C.27:25-15.1) and R.S.48:12-152 the provisions of Title 48 of the Revised Statutes shall not apply to the corporation or any subsidiary thereof.

b.The authority hereby given the corporation pursuant to section 6 of this act with respect to fares and service, shall be exercised without regard or reference to the jurisdiction formerly vested in the Department of Transportation regarding rates and rate schedules under R.S.48:2-21; discontinuance, curtailment, or abandonment of service under R.S.48:2-24; and the issuance of a certificate of public convenience and necessity under R.S.48:4-3, and transferred to the New Jersey Motor Vehicle Commission by P.L.2003, c.13 (C.39:2A-1 et al.). The New Jersey Motor Vehicle Commission shall resume jurisdiction over service and fares upon the termination and discontinuance of a contractual relationship between the corporation and a private or public entity relating to the provision of public transportation services operated under the authority of certificates of public convenience and necessity previously issued by the New Jersey Motor Vehicle Commission or its predecessors; provided, however, that no private entity shall be required to restore any service discontinued or any fare changed during the existence of a contractual relationship with the corporation, unless the New Jersey Motor Vehicle Commission shall determine, after notice and hearing, that the service or fare is required by public convenience and necessity.

c.Notwithstanding any other provisions of this act, all vehicles used by any public or private entity pursuant to contract authorized by this act, and all vehicles operated by the corporation directly, shall be subject to the jurisdiction of the department with respect to maintenance, specifications and safety to the same extent such jurisdiction is conferred upon the department by Title 48 of the Revised Statutes.

d.Before implementing any fare increase for any motorbus regular route or rail passenger services, or the substantial curtailment or abandonment of any such services, the corporation shall hold a public hearing in the area affected during evening hours. Notice of such hearing shall be given by the corporation at least 15 days prior to such hearing to the governing body of each county whose residents will be affected and to the clerk of each municipality in the county or counties whose residents will be affected; such notice shall also be posted at least 15 days prior to such hearing in prominent places on the railroad cars and buses serving the routes to be affected.

e.Notice of its intent to discontinue, substantially curtail or abandon any motorbus regular route service or rail passenger service shall be given by the corporation to the governing body of each county whose residents will be affected and to the clerk of each municipality in the county or counties whose residents will be affected at least 45 days prior to implementation of such change in service.

L.1979, c.150, s.8; amended 1989, c.291, s.3; 1997, c.309, s.2; 2009, c.259, s.1.



Section 27:25-9 - Proceedings For Decrease In Service; Contract Payments As Available Revenue

27:25-9. Proceedings for decrease in service; contract payments as available revenue
In any proceeding before the Department of Transportation for decreasing or abandoning service, any contract payments offered by the corporation for continuing service shall be considered as available revenues by the department, in making any determination on the petition.

L.1979, c. 150, s. 9, eff. July 17, 1979.



Section 27:25-10 - Purchase And Improvement Of Capital Equipment And Facilities

27:25-10. Purchase and improvement of capital equipment and facilities
In order to conserve, improve, and promote public transportation service necessary for public use pursuant to the provisions of this act, the corporation may purchase and improve capital equipment and facilities, including, but not limited to, the design, planning, acquisition, construction, reconstruction, relocation, installation, removal, establishment, repair or rehabilitation of such equipment or facilities. The powers herein granted shall be exercised by the corporation, notwithstanding the provisions to the contrary of P.L.1948, c. 92 (C. 52:18A-1 et seq.) and chapters 25, 32, 33, 34 and 35 of Title 52 of the Revised Statutes, and in accordance with procedures set forth in section 11 of this act.

L.1979, c. 150, s. 10, eff. July 17, 1979.



Section 27:25-11 - Purchases, Contractors Or Agreements; Award; Advertisement For Bids; Exemptions; Bid Bond; Qualification Of Bidders.

27:25-11 Purchases, contractors or agreements; award; advertisement for bids; exemptions; bid bond; qualification of bidders.

11. a. All purchases, contracts or agreements pursuant to this act shall be made or awarded directly by the corporation, except as otherwise provided in this act, only after public advertisement for bids therefor, in the manner provided in this act, notwithstanding the provisions to the contrary of P.L.1948, c.92 (C.52:18A-1 et seq.) and chapters 25, 32, 33, 34 and 35 of Title 52 of the Revised Statutes.

b.Whenever advertising is required: (1) specifications and invitations for bids shall permit such full and free competition as is consistent with the procurement of supplies and services necessary to meet the requirements of the corporation; (2) the advertisement for bids shall be in such newspaper or newspapers selected by the corporation as will best give notice thereof to bidders and shall be sufficiently in advance of the purchase or contract to promote competitive bidding; (3) the advertisement shall designate the time and place when and where sealed proposals shall be received and publicly opened and read, the amount of the cash, certified check, cashier's check or bank check, if any, which shall accompany each bid, and such other terms as the corporation may deem proper.

c.The corporation may reject any or all bids not in accord with the advertisement of specifications, or may reject any or all bids if the price of the work materials is excessively above the estimate cost or when the corporation shall determine that it is in the public interest to do so. The corporation shall prepare a list of the bids, including any rejected and the cause therefor. The corporation may accept bids containing minor informalities. Awards shall be made by the corporation with reasonable promptness by written notice to:

(1)the responsible bidder whose bid, conforming to the invitation for bids, will be the most advantageous to the State, price and other factors considered, for contracts other than contracts for the construction or improvement of capital facilities; or

(2)the lowest responsible bidder for contracts for the construction or improvement of capital facilities. The provisions of this paragraph shall not limit the corporation's right to extend, add or resume suspended work on any project. Nor shall the provisions of this paragraph apply to the procurement process for design-build projects or design-build, maintain and operate projects. Those projects shall be bid and contracts awarded in accordance with applicable regulations promulgated by the corporation . Nor shall the provisions of this paragraph affect the corporation's minority and women's business enterprise program, equal employment opportunity program or any affirmative action program.

d.A bid bond in an amount, not to exceed 50% of the bid, to be determined by the corporation with such sureties as shall be approved by the corporation in favor of the State of New Jersey, or a deposit consisting of a cashier's check, certified check or letter of credit in an amount set forth by the corporation, shall accompany each bid and shall be held as security for the faithful performance of the contractor in that, if awarded the contract, the bidder will deliver the contract within 10 working days after the notice, of award, properly executed and secured by satisfactory bonds in accordance with the provisions of N.J.S.2A:44-143 through N.J.S.2A:44-147 and specifications for the project. The corporation may require in addition to the bid bond or deposit such additional evidence of the ability of a contractor to perform the work required by the contract as it may deem necessary and advisable. All bid bonds or deposits which have been delivered with the bids, except those of the two lowest responsible bidders, shall be returned within 30 working days after such bids are received.

e.If the bidder fails to provide a satisfactory bid bond or deposit as provided in subsection d. of this section, the bid shall be rejected.

f.The corporation shall determine the terms and conditions of the various types of agreements or contracts, including provisions for adequate security, the time and amount or percentage of each payment thereon and the amount to be withheld pending completion of the contract, and it shall issue and publish rules and regulations concerning such terms and conditions, standard contract forms and such other rules and regulations concerning purchasing or procurement, not inconsistent with any applicable law, as it may deem advisable to promote competition and to protect the public interest.

g.Any purchase, contract or agreement pursuant to subsection a. hereof may be made, negotiated or awarded by the corporation without advertising under the following circumstances:

(1)When the aggregate amount involved does not exceed the amount determined pursuant to section 2 of P.L.1954, c.48 (C.52:34-7); or

(2)In all other cases when the corporation seeks:

(a)To acquire public or private entities engaged in the provision of public transportation service, used public transportation equipment or existing public transportation facilities or rights of way; or

(b)To acquire subject matter which is that described in section 4 of P.L.1954, c.48 (C.52:34-9); or

(c)To make a purchase or award or make a contract or agreement under the circumstances described in section 5 of P.L.1954, c.48 (C.52:34-10); or

(d)To contract pursuant to section 6 of P.L.1979, c.150 (C.27:25-6); or

(e)To acquire or overhaul motorbuses, light rail vehicles, rail cars, locomotives, signal systems or fare collection systems.

h.The corporation shall require that all persons proposing to submit bids on improvements to capital facilities and equipment shall first be classified by the corporation as to the character or amount or both of the work on which they shall be qualified to submit bids. Bids shall be accepted only from persons qualified in accordance with such classification.

L.1979,c.150,s.11; amended 1993, c.313, s.2; 1996, c.104; 2000, c.128.



Section 27:25-12 - Affirmative Action Programs.

27:25-12 Affirmative action programs.

a.The corporation shall formulate and abide by an affirmative-action program of equal opportunity whereby it will provide equal employment opportunity to rehabilitated offenders and members of minority groups qualified in all employment categories, including persons with disabilities, in accordance with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.), except in the case of the mentally disabled, if it can be clearly shown that such disability would prevent such person from performing a particular job.

b.Contracts and subcontracts to be awarded by the corporation in connection with the construction, renovation or reconstruction of any structure or facility owned or used by the corporation shall contain appropriate provisions by which contractors and subcontractors or their assignees agree to afford an equal employment opportunity to all prospective employees and to all actual employees to be employed by the contractor or subcontractor in accordance with an affirmative action program consonant with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.).

L.1979,c.150,s.12; amended 2003, c.180, s.26.



Section 27:25-13 - Power Of Acquisition By Purchase, Condemnation, Lease, Gift Or Otherwise; Exercise Of Power Of Condemnation

27:25-13. Power of acquisition by purchase, condemnation, lease, gift or otherwise; exercise of power of condemnation
a. The corporation shall have the power to acquire by purchase, condemnation, lease, gift or otherwise, on terms and conditions and in the manner it deems proper, for use by the corporation or for use by any other public or private entity providing public transportation services, all or part of the facility, plant, equipment, property, shares of stock, rights of property, reserve funds, employees pension or retirement funds, special funds, franchises, licenses, patents, permits and papers, documents and records of a public or private entity providing public transportation services within the State.

b. The corporation shall also have the power to acquire by purchase, condemnation, lease, gift or otherwise, on the terms and conditions and in the manner it deems proper, any land or property real or personal, tangible or intangible which it may determine is reasonably necessary for the purposes of the corporation under the provisions of this act.

c. (1) The corporation, when acquiring property pursuant to subsections a. or b. of this section shall exercise its power of eminent domain in accordance with the provisions of the "Eminent Domain Act of 1971," P.L.1971, c. 361 (C. 20:3-1 et seq.).

(2) For purposes of this act the definition of property in section 2 of P.L.1971, c. 361 (C. 20:3-2) includes all property referred to in subsections a. or b. of this section, and the provisions of P.L.1971, c. 361 shall apply to that property.

d. (1) If the corporation shall determine to acquire by condemnation all outstanding shares of corporate stock of a company and the stock is owned by 10 or more individuals or entities the court, on application of the corporation, shall appoint a trustee who shall act as representative of all stockholders for the purpose of the condemnation proceedings. Upon the appointment of a trustee the corporation may file a single condemnation action condemning all outstanding shares of stock and naming the appointed trustee as representative of all defendant owners.

(2) When a trustee has been appointed pursuant to this section the court may award the trustee a reasonable fee as payment for services rendered. Other costs, expenses and fees shall be paid from the proceeds of the condemnation award or settlement if amicably resolved.

e. A State agency, State authority, county, municipality, bistate authority, or other political subdivision of the State is authorized to donate, give, transfer or assign any asset or property it now owns or may hereafter acquire to the corporation which may be necessary for the furtherance of the objectives of this act.

f. Upon the filing of a declaration of taking the corporation shall be entitled to the immediate possession of all property and assets named therein; and in the case of a condemnation pursuant to subsection d. or the acquisition of the entire assets of any entity, the corporation shall be entitled to immediate possession and control of all assets and facilities and shall have exclusive management authority over the entity taken.

g. Prior to the condemnation of any private entity engaged in the provision of motor bus regular route service, the corporation shall give 60 days' notice of its intent to the President of the Senate, the Speaker of the General Assembly, and the chairmen of the Senate and Assembly Transportation and Communications Committees. This subsection shall be in effect for 2 years following the enactment of this act.

h. Notwithstanding any provision to the contrary, the corporation shall not acquire by condemnation any privately owned entity providing public transportation service, which during the previous 12 months has not received operating assistance from the corporation or its predecessor, unless the corporation shall transmit a proposal for the acquisition to the Senate and General Assembly on a day on which both Houses shall be meeting in the course of a regular or special session, along with any other information or materials the Legislature may deem necessary. The provisions of any other law to the contrary notwithstanding, no such proposal shall take effect if, within 60 days of the date of its transmittal to the Senate and General Assembly, the Legislature shall pass a concurrent resolution stating in substance that the Legislature does not favor such proposed acquisition by condemnation.

L.1979, c. 150, s. 13, eff. July 17, 1979.



Section 27:25-14 - Employer-employee Relations

27:25-14. Employer-employee relations
a. As used in this section:

"Employee" means:

(1) An employee of the corporation, or

(2) An employee of any public or private entity acquired, owned or operated by the corporation.

"Employee" does not include an employee of a public or private entity, other than as provided in subsection g. and paragraphs (1) and (2) of this subsection, which provides public transportation services pursuant to operating rights granted by a regulatory body or pursuant to authority arising from contractual agreements entered into with the corporation pursuant to section 6 of this act. Except as provided in subsection h. of this section, "employee" does not include a supervisory employee as defined under the "Labor Management Relations Act, 1947" (29 U.S.C. 141 et seq.) or a managerial executive or confidential employee as defined under the "New Jersey Employer-Employee Relations Act," P.L.1944, c. 100 (C. 34:13A-1 et seq.).

"Employer" means an employer of an employee.

"Acquisition by the corporation of a public or private entity which provides public transportation services," or words of like import, means an acquisition effected by a purchase or condemnation of all of or a controlling interest in the stock or other equity interest of the entity, or purchase or condemnation of all or substantially all of the assets of the entity.

b. In accordance with law, employees of the employer shall have and retain their rights to form, join or assist labor organizations and to negotiate collectively through exclusive representatives of their own choosing.

c. The enforcement of the rights and duties of the employer and employees shall be governed by the "New Jersey Employer-Employee Relations Act" P.L.1944, c. 100 (C. 34:13A-1 et seq.) and shall be within the jurisdiction of the Public Employment Relations Commission (Commission) established pursuant to that act. In carrying out this function, the Commission shall be guided by the relevant Federal or State labor law and practices, as developed under the "Labor Management Relations Act, 1947" or under the "Railway Labor Act," (45 U.S.C. 151 et seq.), provided however that employees shall not have the right to strike except as provided by the "Railway Labor Act." Whenever negotiations between the employer and an exclusive representative concerning the terms and conditions of employment shall reach an impasse, the Commission shall, upon the request of either party, take such steps as it may deem expedient to effect a voluntary resolution of the impasse, including the assignment of a mediator. In the event of a failure to resolve the impasse by mediation, the Commission shall, at the request of either party, invoke fact finding with recommendations for settlement of all issues in dispute. Fact-finding shall be limited to those issues that are within the required scope of negotiations. In the event of a continuing failure to resolve an impasse by means of the procedure set forth above, and notwithstanding the fact that such procedures have not been exhausted, but not later than 30 days prior to the expiration of a collectively negotiated contract, the procedures set forth in paragraph (2) of subsection d. of Section 3 and Sections 4 through 8 of C. 85, P.L.1977 (N.J.S.A. 34:13A-16(d)(2) through 34:13A-21) shall be the sole method of dispute resolution unless the parties mutually agree upon an alternative form of arbitration; provided however, that the cost to the State of the first year portion of any arbitration award shall not exceed the appropriations permitted within the provisions of the "State Expenditures Limitation Act" , P.L.1976, c. 67 (C. 52:9H-5 et seq.) and the arbitrator, in determining such award, should consider pending supplemental appropriation bills, any pending salary negotiations for State employees and any sums which have not yet been appropriated, which would be necessary to fund any recently concluded agreements.

d. The majority representative of employees in an appropriate unit shall be entitled to act for, and negotiate successor agreements covering, all employees in the unit and shall be responsible for representing the interests of those employees without discrimination. It shall be the mutual obligation of the employer and the majority representative of any of its employees to negotiate collectively with respect to mandatorily negotiable subjects which intimately and directly affect the work and welfare of employees. These subjects include wages, hours of work, the maintenance of union security and check-off arrangements, pensions, and other terms and conditions of employment. The obligation to negotiate in good faith encompasses the responsibility to meet at reasonable times and to confer on matters properly presented for negotiations and to execute a written contract containing an agreement reached, but the obligation does not compel either party to agree to a proposal or require the making of a concession.

e. In acquiring, operating, or contracting for the operation of public transportation services, the corporation shall make provision to assure continuing representation for collective negotiations on behalf of employees, giving due consideration to preserving established bargaining relationships to the extent consistent with the purposes of this act. Such relationships may be changed only in accordance with the principles established under the "Labor Management Relations Act, 1947" and the "Railway Labor Act."

f. Upon acquisition by the corporation of a public or private entity which provides public transportation services, the corporation shall assume and observe all existing labor contracts of such entity for their remaining term. All of the employees of the acquired entity, as defined in subsection a., shall be transferred to the employment of the employer and appointed to comparable positions without examination subject to all the rights and benefits of this act, and these employees shall be given sick leave, seniority, vacation, and pension credits in accordance with the records and labor agreements of the acquired entity.

g. For purposes of this subsection:

(1) "Employee" means an employee employed, as of the date of the first acquisition by the corporation, by any entity acquired, owned or operated by the corporation or by any other entity which provides motorbus regular route or paratransit services, but does not mean supervisory employees, managerial executive and confidential employees;

(2) "Action by the corporation" mean acquisition, contracts for motorbus regular route or paratransit services, mergers, consolidations, coordination and rearrangements of services and work forces, but does not mean:

(a) The setting of fares by contract or otherwise unless such action results in a substantial diversion of riders; or

(b) The discontinuance of motorbus regular route service by the corporation to the extent that substantially similar public transportation service does not continue to be provided; or

(c) A failure or refusal, by the corporation, to enter into a contract for all or a portion of an entity's motorbus regular route service to the extent that substantially similar public transportation service does not continue to be provided.

Except as provided herein, employees whose positions are worsened with regard to wages, hours, seniority and other terms and conditions of employment, shall be protected for a period of 5 years from the date of the first acquisition by the corporation. This time limitation does not apply to protections afforded to employees whose positions are worsened as a result of acquisitions or contracts which transfer responsibility for the provision of substantially similar motorbus regular route or paratransit service from one entity, including the corporation, to another. With regard to any acquisition or contract transferring service responsibility, only claims arising from actions taken within 18 months therefrom shall be eligible for protection.

Protections and procedures to implement such protections shall be provided in accordance with the terms of the agreement entered into between the Commuter Operating Agency and Amalgamated Transit Union on March 2, 1976; except that no protective allowances or other benefits shall exceed 3 years duration. Pursuant to this agreement, the employer of the employee shall be considered the "assisted carrier" and actions of the corporation shall constitute the "project" .

h. For purposes of this subsection, "employees" means individuals, including supervisory employees, management executives and confidential employees, who

(1) Have terminated their employment with an acquired entity with vested retirement benefits, or

(2) Are employed by the corporation or a subsidiary after accruing retirement benefits, whether or not vested, while employed by an acquired entity.

The corporation as a condition of acquiring a public or private entity which provides public transportation services, shall ensure that employees' retirement benefits which have accrued on the basis of service to the date of the acquisition are provided for and paid as they come due. These benefits shall be provided for and paid either by the entity so acquired, the former owner or owners of the entity, an affiliate of the entity, the Pension Benefit Guaranty Corporation, another public instrumentality, the corporation itself, any other reasonable means, or any combination of the foregoing. These benefits may be provided for either through existing plans, new plans, mergers or consolidations of plans, or other appropriate or reasonable means.

L.1979, c. 150, s. 14, eff. July 17, 1979.



Section 27:25-15 - Officers, Employees And Professional Consultants; Powers And Duties Of Corporation

27:25-15. Officers, employees and professional consultants; powers and duties of corporation
The corporation may appoint an executive director, directors of operating divisions and other such additional officers, all of whom need not be members of the corporation, and may employ consulting architects, engineers, auditors, accountants, construction, management, real estate, operations and financial experts, supervisors, managers and such other professional consultants and officers and employees, and may fix their compensation, as the corporation deems advisable; and may promote and discharge such officers and employees, all without regard to the provisions of Title 11 of the Revised Statutes. In developing an employee compensation schedule, the corporation shall consult with appropriate authorities of the State and file such schedule with them upon completion. The corporation shall by October 31 of each year submit to the Governor and the presiding officers and the Transportation and Communications Committees of both Houses of the Legislature a list of all full and part-time officers and employees of the corporation and the salaries, wages and compensation received by said officers and employees during the preceding fiscal year.

The corporation may elect or appoint from among the members of its board or from its employees some or all of the members of the board of directors of any incorporated entity of which it owns part or all of the capital stock.

Employees of the corporation, or any of its subsidiary entities, shall be covered by whatever retirement plan or plans the corporation or subsidiary entity determines from time to time to maintain for those employees. However, if an individual is a member of the Public Employees' Retirement System or any other State-administered retirement system immediately prior to his initial employment by the corporation, he shall continue as or become, as the case may be, a member of the Public Employees' Retirement System for the duration of his employment by the corporation.

L.1979, c. 150, s. 15, eff. July 17, 1979.



Section 27:25-15.1 - New Jersey Transit Police Department; Duties, Appointments, Training

27:25-15.1. New Jersey Transit Police Department; duties, appointments, training
2. a. There is established in the New Jersey Transit Corporation a New Jersey Transit Police Department, which shall be headed by a chief of police. This police department shall have police and security responsibilities over all locations and services owned, operated, or managed by the corporation and its subsidiaries. The executive director of the New Jersey Transit Corporation, through the chief of police of the New Jersey Transit Police Department, shall have the power and authority to appoint and employ such number of transit police officers as he deems necessary to act as transit police officers of the corporation and to administer to the transit police officers an oath or affirmation faithfully to perform the duties of their respective positions or offices. The transit police officers so appointed shall have general authority, without limitation, to exercise police powers and duties, as provided by law for police officers and law enforcement officers, in all criminal and traffic matters at all times throughout the State and, in addition, to enforce such rules and regulations as the corporation shall adopt and deem appropriate. Nothing herein shall confer upon the transit police officers so appointed or upon their collective negotiations representative, exclusive jurisdiction or claim over the exercise of police power or security work on behalf of the corporation or any of its subsidiaries. Nothing herein shall limit the executive director from continuing to call upon local police for police services. The members of the New Jersey Transit Police Department shall comply with all policies established by the Attorney General, including rules and regulations, directives, advisory opinions, and other guidelines. The executive director, through the chief of police of the New Jersey Transit Police Department, shall, in accordance with procedures established by the Superintendent of State Police, investigate and determine the character, competency, integrity and fitness of any person making application for appointment as a police officer. The New Jersey Transit Police Department is authorized to exchange fingerprint data and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation, Identification Division, for use in making this determination.

b. Rail police officers of the New Jersey Transit Rail Operations Police Department who are employed by the corporation on the effective date of this 1991 amendatory and supplementary act shall continue in employment, and shall be appointed as transit police officers of the corporation. The corporation shall recognize any representative previously chosen by these police officers for the purposes of collective negotiations consistent with the bargaining units already established. The corporation shall also assume and observe any existing labor contracts covering these police officers for their remaining term; provided however, that the terms and conditions of these labor contracts are within the scope of negotiations as defined by the Public Employment Relations Commission under the "New Jersey Employer-Employee Relations Act," P.L. 1941, c.100 (C.34:13A-1 et seq.).

c. Transit police officers appointed pursuant to this section shall satisfy the training requirements established by the Police Training Commission as follows:

(1) All officers appointed pursuant to this section after the effective date of this 1989 amendatory and supplementary act shall successfully complete, within one year of the date of their appointment, a training course approved by the Police Training Commission;

(2) All officers appointed and in employment on the effective date of this 1989 amendatory and supplementary act may continue in employment if, within 18 months of the effective date of this 1991 amendatory and supplementary act, they have satisfied the training requirements of the Police Training Commission;

(3) The executive director, through the chief of police of the New Jersey Transit Police Department, may request from the Police Training Commission an exemption from all or part of the training requirements of this subsection on behalf of a current or prospective officer who demonstrates successful completion of a police training course conducted by any federal, state or other public or private agency, the requirements of which are substantially equivalent to the requirements of the Police Training Commission.

d. Transit police officers shall qualify for an exemption from the provisions of N.J.S.2C:39-5 if they satisfactorily complete a firearms training course approved by the Police Training Commission.

L.1989,c.291,s.2; amended 1991,c.386,s.1.



Section 27:25-15.1A - Participation In Police And Firemen's Retirement System.

27:25-15.1a Participation in Police and Firemen's Retirement System.

2.The police officers of the New Jersey Transit Police Department who qualify for participation in the Police and Firemen's Retirement System in accordance with the provisions of P.L.1944, c.255 (C.43:16A-1 et seq.) shall participate in the retirement system as a condition of employment. The New Jersey Transit Corporation shall be a participating employer in the retirement system for these police officers and shall make contributions to the retirement system and be subject to all the provisions of law applicable to employers participating in the retirement system, except as otherwise provided in this 1991 amendatory and supplementary act. A police officer with service with the corporation prior to the effective date of qualification for participation in the retirement system shall receive credit in the retirement system as a railway police officer or police officer of the corporation for this prior service in the same manner provided for the transfer of membership under another State-administered, county or municipal retirement system to the Police and Firemen's System under subsection b. of section 9 of P.L.1989, c.204 (C.43:16A-1.2), except that the retirement allowance of a police officer receiving this prior service credit shall be reduced by the amount of the initial federal Railroad Retirement System Tier II benefit, if any, received by the officer. In either case, such past service credit for any police officer shall be granted only if the officer is continuously employed by the New Jersey Transit Corporation for five full years from the effective date of this 1991 amendatory and supplementary act. This five year requirement shall be waived in the case of an officer who, while employed, dies, is required to retire because of pension system age requirements or is permanently disabled.

The corporation shall make contributions to the retirement system for the liability for the prior service credit in the same manner provided for employer contributions for the liability for service credit transferred from another State-administered, county or municipal retirement system under subsection b. of section 9 of P.L.1989, c.204 (C.43:16A-1.2). The actuary of the retirement system shall determine the liability for the prior service as provided in this section.

The corporation shall make contributions to the retirement system for the liability for the additional prior service credit provided by P.L.2000, c.39 in the same manner provided for employer contributions for the liability for service credit transferred from another State-administered, county or municipal retirement system under subsection b. of section 9 of P.L.1989, c.204 (C.43:16A-1.2).

L.1991,c.386,s.2; amended 2000,c.39,s.1.



Section 27:25-15.1B - Liability To New Jersey Transit For Training; Terms Defined.

27:25-15.1b Liability to New Jersey Transit for training; terms defined.

3. a. If a person who was appointed as a police officer of the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) resigns and is subsequently appointed to a county or municipal law enforcement agency, a police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.) or a State law enforcement agency within 120 days of resignation, and if that person held a probationary appointment at the time of resignation or held a permanent appointment for 30 days or less prior to resignation, the appointing county or municipal law enforcement agency, educational institution or State law enforcement agency shall be liable to the New Jersey Transit Corporation for the total certified costs incurred by the corporation in the examination, hiring, and training of the person.

b.If a person who was appointed as a police officer of the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) resigns and is subsequently appointed to a county or municipal law enforcement agency, the police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.) or a State law enforcement agency within 120 days of resignation, and if that person held a permanent appointment for more than 30 days but less than two years at the time of resignation, the appointing county or municipal law enforcement agency, educational institution or State law enforcement agency shall be liable to the New Jersey Transit Corporation for one-half of the total certified costs incurred by the corporation in the examination, hiring, and training of the person.

c.The appointing county or municipal law enforcement agency, educational institution or State law enforcement agency shall notify the New Jersey Transit Corporation immediately upon the appointment of a police officer formerly employed by the corporation and shall reimburse the corporation within 120 days of the receipt of the certified costs.

d.As used in this section:

"County or municipal law enforcement agency" means and includes, but is not limited to, a county or municipal police department or force, a county corrections department and a county sheriff's office.

"Examination costs" means and includes, but is not limited to, the costs of all qualifying examinations and public advertisements for these examinations.

"State law enforcement agency" means and includes, but is not limited to, the police department of a State agency and the State Department of Corrections, but does not include the State Police.

"Training costs" means the police training course fees and the base salary received while attending the police training course as required by section 2 of P.L.1989, c.291 (C.27:25-15.1).

L.2000,c.106,s.3.



Section 27:25-15.1C - Applicability Of "45-day" Rule For Violation Of Internal Rules To Nj Transit Police Officers.

27:25-15.1c Applicability of "45-day" rule for violation of internal rules to NJ Transit police officers.

3.A person shall not be removed from employment or a position as a police officer of the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1), or suspended, fined or reduced in rank for a violation of the internal rules and regulations established for the conduct of employees of the New Jersey Transit Police Department, unless a complaint charging a violation of those rules and regulations is filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. A failure to comply with this section shall require a dismissal of the complaint. The 45-day time limit shall not apply if an investigation of a police officer for a violation of the internal rules and regulations of the New Jersey Transit Police Department is included directly or indirectly within a concurrent investigation of that officer for a violation of the criminal laws of this State; the 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement in this section for the filing of a complaint against a police officer of the New Jersey Transit Police Department shall not apply to a filing of a complaint by a private individual.

L.2006, c.54, s.3.



Section 27:25-15.2 - Executive Director Of New Jersey Transit; Duties

27:25-15.2. Executive Director of New Jersey Transit; duties
8. The Executive Director of the New Jersey Transit Corporation shall:



a. cause copies of the voter registration forms furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be prominently displayed at each major bus and rail terminal and at all staffed rail stations at which the corporation maintains operations and to be made readily available to each person using the facilities at those terminals and stations who may wish, on a voluntary basis, to register to vote. An employee of the corporation working at such terminal or station shall provide the person with any assistance necessary in completing the form; shall inform the person that the person may leave the completed form with the employee; and, if the person chooses to leave the form, shall accept the completed form, stamp or otherwise mark it with the date on which it was so received, and forward it to the Secretary of State;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each major bus and rail terminal and at all staffed rail stations at which the corporation maintains operations;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each major bus and rail terminal and at all staffed rail stations at which the corporation maintains operations which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4); and

d. provide for the collection of completed voter registration forms by any employee of the corporation who is employed in any major bus or rail terminal or staffed railroad station at which the corporation maintains operations, and for the transmittal of the forms to the Secretary of State.

L.1991,c.318,s.8.



Section 27:25-16 - Taxes And Assessments; Exemption; In Lieu Payments; Leases For Private Use

27:25-16. Taxes and assessments; exemption; in lieu payments; leases for private use
The exercise of the powers granted by this act shall be in all respects for the benefit of the people of the State, and since the improvement, operation, and maintenance of public transportation services by the corporation constitute the performance of essential governmental functions, neither the corporation nor any wholly owned business corporation or other entity shall be required to pay taxes or assessments upon any public transportation project or any property acquired or used under the provisions of this act, including but not limited to, sales taxes, real property taxes or assessments, corporate franchise taxes or income taxes.

Because of the special nature of such property, the leasing for private use of a part of a structure that is part of any property whose primary use is as a public transportation passenger facility and which is located within an area in need of rehabilitation, as defined in section 2 of P.L.1977, c. 12 (C. 54:4-3.96), shall not serve to remove the tax exemption of the corporation for the leased portion of the property, and shall not subject the lessee to taxation, the provisions of chapter 29A of Title 54 of the Revised Statutes and P.L.1949, c. 177 (C. 54:4-2.3 et seq.) notwithstanding.

However, any property owned by the corporation or any wholly owned business corporation or other entity shall be considered "State" property as defined in P.L.1977, c. 272 (C. 54:4-2.2a), and shall be subject to the in lieu tax payments provided in that act. In order that municipalities not suffer the loss of taxes by reason of the acquisition of property during 1980 by the corporation or any wholly owned business corporation or other entity under the provisions of this act, the corporation shall pay annually in two installments, May 1 and November 1, to each municipality, beginning in tax year 1981, a sum equal to the taxable value of the property, as determined for the tax year 1981, multiplied by the 1981 general tax rate for the municipality where the property is located.

Moreover, the corporation is hereby authorized and empowered, in its discretion, to enter into a voluntary agreement or agreements with any county or municipality, whereby it will undertake to pay an additional fair and reasonable sum or sums annually in connection with any property used primarily as a public transportation passenger facility, a portion of which is leased for private use, which is located within an area in need of rehabilitation, as defined in section 2 of P.L.1977, c. 12 (C. 54:4-3.96).

Nothing in this subsection shall deprive any municipality of replacement revenues that it would otherwise receive pursuant to sections 19 through 24 of P.L.1966, c. 139 (C. 54:29A-24.1 et seq.).

L.1979, c. 150, s. 16, eff. July 17, 1979. Amended by L.1981, c. 40, s. 1, eff. Feb. 18, 1981; L.1981, c. 560, s. 1, eff. Jan. 12, 1982.



Section 27:25-17 - Liability For Expenses Of Corporation

27:25-17. Liability for expenses of corporation
All expenses incurred by the corporation in carrying out the provisions of this act shall be payable from funds available to the corporation therefor and no liability or obligation shall be incurred by the corporation beyond the extent to which moneys are available. No debt or liability of the corporation shall be deemed or construed to create or constitute a debt, liability, or a loan or pledge of the credit of the State.

L.1979, c. 150, s. 17, eff. July 17, 1979.



Section 27:25-18 - Exemptions From Claims Of Creditors And Levy, Execution Or Attachment

27:25-18. Exemptions from claims of creditors and levy, execution or attachment
Real property and rolling stock owned or used by the corporation shall be exempt from all claims of creditors and from levy, execution or attachment.

L.1979, c. 150, s. 18, eff. July 17, 1979.



Section 27:25-19 - Applicability Of Contractual Liability Act

27:25-19. Applicability of Contractual Liability Act
Notwithstanding any of the provisions of the "New Jersey Contractual Liability Act" (N.J.S. 59:13-1 et seq.) to the contrary, contract claims and suits against the corporation shall be governed by said act.

L.1979, c. 150, s. 19, eff. July 17, 1979.



Section 27:25-20 - Annual Reports; Public Records; Inspection; Annual Audit; Examination Of Accounts And Books By State Auditor.

27:25-20 Annual reports; public records; inspection; annual audit; examination of accounts and books by State Auditor.

20. a. The corporation shall, by September 15 of each year, file with the Commissioner of Transportation a report in such format and detail as the Commissioner may require setting forth the actual, operational, capital and financial results of the previous fiscal year, the operational, capital and financial plan for the current fiscal year and a proposed operational, capital and financial plan for the next ensuing fiscal year.

b.On or before October 31 of each year, the corporation shall make an annual report of its activities for the preceding fiscal year to the Governor and to the presiding officers and the Transportation Committees of both Houses of the Legislature. Each such report shall set forth a complete operating and financial statement covering its operations and capital projects during the year. The report shall also include an account of the on-time performance of rail passenger service, including light rail service, operated by, or under contract to, the corporation, including data for each such passenger line. The report shall provide a detailed discussion of the methodology used by the corporation in measuring on-time performance.

c.All records of minutes, accounts, bills, vouchers, contracts or other papers connected with or used or filed with the corporation or with any officer or employee acting for or in its behalf are hereby declared to be public records and shall be open to public inspection in accordance with P.L.1963, c.73 (C.47:1A-1 et seq.) and regulations prescribed by the corporation.

d.The corporation shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof may be treated as a cost of operation. The audit shall be filed within 4 months after the close of the fiscal year of the corporation and a certified duplicate copy thereof shall be filed with the Division of Budget and Accounting in the Department of the Treasury.

e.Notwithstanding the provisions of any law to the contrary, the State Auditor or his legally authorized representative may examine the accounts and books of the corporation.

L.1979, c.150, s.20; amended 2007, c.263.



Section 27:25-21 - Purchases In Name Of Commuter Operating Agency, Its Predecessors Or Commissioner Of Transportation To Be Property Of Corporation

27:25-21. Purchases in name of commuter operating agency, its predecessors or commissioner of transportation to be property of corporation
All real or personal properties purchased heretofore for public transportation purposes in the name of Commuter Operating Agency, Department of Transportation, its predecessors or the Commissioner of Transportation, shall be deemed to have been purchased in the name of the State by and through the corporation and shall henceforth be deemed to be and shall actually be the property of the corporation.

L.1979, c. 150, s. 21, eff. July 17, 1979.



Section 27:25-22 - Liberal Construction

27:25-22. Liberal construction
This act is intended to protect and promote the public health, safety and welfare, and shall be liberally construed to obtain the objectives and effect the purposes thereof.

L.1979, c. 150, s. 22, eff. July 17, 1979.



Section 27:25-23 - Severability

27:25-23. Severability
If any provision of this act or the application thereof to any person, circumstances, or the exercise of any power, or authority thereunder is held invalid or contrary to law, such holding shall not affect other provisions or applications or affect other exercises of power or authority under said provisions not contrary to law, and to this end, the provisions of this act are declared to be severable.

L.1979, c. 150, s. 23, eff. July 17, 1979.



Section 27:25-24 - Reference To Commuter Operating Agency To Mean And Refer To New Jersey Transit Corporation

27:25-24. Reference to commuter operating agency to mean and refer to New Jersey transit corporation
Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Commuter Operating Agency, the same shall mean and refer to the New Jersey Transit Corporation.

L.1979, c. 150, s. 29, eff. July 17, 1979.



Section 27:25-25 - Short Title

27:25-25. Short title
This act shall be known and may be cited as the "Senior Citizen and Disabled Resident Transportation Assistance Act."

L.1983, c. 578, s. 1, eff. Jan. 17, 1984.



Section 27:25-26 - Legislative Findings And Declarations

27:25-26. Legislative findings and declarations
The Legislature finds and declares that many senior citizens and disabled residents in the State require assistance in meeting their need for available and accessible transportation so that they may obtain the necessities of life, including but not limited to employment, post-secondary education, social and recreational activities, shopping and medical service; and that the voters of this State recognized the need for such assistance when in 1981 they approved an amendment of the State Constitution which provides that State revenues derived from the taxation of gambling establishments in Atlantic City may be used, in addition to the purposes for which they were originally dedicated, for additional or expanded transportation services or benefits to senior citizens and the disabled.

The Legislature further finds and declares that it is appropriate that the New Jersey Transit Corporation, in conjunction with its advisory bodies, representatives or associations of counties, and other interested parties, develop a plan for transportation assistance to senior citizens and the disabled; that the instrumentalities of local government, particularly the counties of this State, should play a major role in facilitating the provision of that transportation assistance; and that the New Jersey Transit Corporation in conjunction with the New Jersey Department of Transportation's Office of Coordination, as well as the counties, should coordinate the assistance with existing transportation services, including but not limited to those services funded by any other State agency, at the local level and coordinate inter-county transportation services.

L.1983, c. 578, s. 2, eff. Jan. 17, 1984.



Section 27:25-27 - Definitions

27:25-27. Definitions
As used in this act:

a. "Corporation" means the New Jersey Transit Corporation.

b. "Board" means Board of Directors of the New Jersey Transit Corporation.

c. "Eligible counties" means counties submitting a proposal meeting the program guidelines.

d. "New Jersey Special Services Citizen Advisory Committee" means a committee representing advocacy groups from senior citizens and the disabled and other interested parties appointed by the Executive Director of New Jersey Transit.

e. "Accessible" means a service that can be used by all individuals including those who cannot negotiate steps or who can negotiate steps with great difficulty.

f. "Disabled" means any individual who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, is unable without special facilities or special planning on design to utilize mass transportation facilities and services as effectively as persons who are not so affected.

g. "Geographic region" means one of the following regions of the State: the southern region encompassing the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, and Salem; the central region encompassing the counties of Hunterdon, Mercer, Middlesex, Monmouth, Ocean and Somerset; and the northern region encompassing those counties remaining in the State.

L.1983, c. 578, s. 3, eff. Jan. 17, 1984.



Section 27:25-28 - Senior Citizen And Disabled Resident Transportation Assistance Program; Purposes.

27:25-28 Senior citizen and disabled resident transportation assistance program; purposes.

4. a. The board shall establish and administer a program to be known as "The Senior Citizen and Disabled Resident Transportation Assistance Program" for the following purposes:

(1)To assist counties to develop and provide accessible feeder transportation service to accessible fixed-route transportation services where such services are available, and accessible local transit service to senior citizens and the disabled, which may include but not be limited to door-to-door service, fixed route service, local fare subsidy, and user-side subsidy, which may include but not be limited to private ride or taxi fare subsidy; and to coordinate the activities of the various participants in this program in providing the services to be rendered at the county level and between counties; and

(2)To enable the corporation to develop, provide and maintain capital improvements that afford accessibility to fixed route and other transit services in order to make rail cars, rail stations, bus shelters and other bus equipment accessible to senior citizens and the disabled; to render technical information and assistance to counties eligible for assistance under this act; and to coordinate the program within and among counties.

b.In the State fiscal year beginning July 1 following the effective date of P.L.2009, c.261 and in each fiscal year thereafter, there shall be appropriated to the corporation from the revenues deposited in the Casino Revenue Fund established pursuant to section 145 of P.L.1977, c.110 (C.5:12-145) a sum equal to 8.5% of the revenues deposited in the fund during the preceding fiscal year, as determined by the State Treasurer, to effectuate the purposes and provisions of P.L.1983, c.578 (C.27:25-25 et seq.).

L.1983, c.578, s.4; amended 2009, c.261, s.1.



Section 27:25-29 - Program Guidelines; Hearings; Report

27:25-29. Program guidelines; hearings; report
The corporation, in conjunction with the New Jersey Transit Special Services Citizen Advisory Committee, appropriate advisory committees of the corporation and with representatives or associations of counties in this State and other interested parties, as determined by the board, shall develop program guidelines to implement the program. The guidelines shall set implementation criteria and shall be adopted by the board at a public meeting. Commencing on the first anniversary of the effective date of this act, the corporation shall annually conduct at least one public hearing in each geographic region in order to gather information from interested parties as to the efficacy of the program. The corporation shall submit an annual report to the Legislature by October 1 of each year covering the period of the previous State fiscal year. The report shall cover the status of this program including any recommendations concerning the general improvement of mass transit for the senior citizens and the disabled.

L.1983, c. 578, s. 5, eff. Jan. 17, 1984.



Section 27:25-30 - Assistance; County Plan

27:25-30. Assistance; county plan
In order for a county to be eligible for assistance under this program, the governing body of that county or a group or groups authorized by the governing body shall develop a county plan for that assistance in accordance with the program guidelines. The county plan shall be subject to approval by the board. The county plan shall include, but not be limited to, information as to what transportation services will be provided, the methods that will be utilized to deliver these services, and the anticipated financial costs to be incurred from the implementation of the services and shall also include provision for the coordination of existing or future transportation providers at the county level and for intercounty transportation services.

L.1983, c. 578, s. 6, eff. Jan. 17, 1984.



Section 27:25-31 - Allocation Of Moneys.

27:25-31 Allocation of moneys.

7. a. Moneys under this program shall be allocated by the corporation in the following manner:

(1)85% shall be available to be allocated to eligible counties for the purposes specified under paragraph (1) of subsection a. of section 4 of this act.

(2)15% shall be available for use by the corporation for the purposes specified under paragraph (2) of subsection a. of section 4 of this act and for the general administration of the program, but no more than 10% of the total moneys allocated under this program shall be used for the general administration of the program.

b.The amount of money which each eligible county may receive shall be based upon the number of persons resident in that county of 60 years of age or older expressed as a percentage of the whole number of persons resident in this State of 60 years or older, as provided by the U.S. Bureau of the Census. As similar data become available for the disabled population, such data shall be used in conjunction with the senior citizen data to determine the county allocation formula. No eligible county shall receive less than $150,000.00 during a fiscal year under this program, except that during the first fiscal year no county shall receive less than $50,000.00 nor more than $150,000.00.

c.The governing body of an eligible county, or a group or groups designated as an applicant or as applicants by the county after a public hearing in which senior citizens and the disabled shall have the opportunity to comment on the appropriateness of such designation, may make application to the board for moneys available under subsection b. of this section. The application shall be in the form of a proposal to the board for transportation assistance and shall specify the degree to which the proposal meets the purposes of the program under paragraph (1) of subsection a. of section 4 of this act and the implementation criteria under the program guidelines and the proposal shall have been considered at a public hearing. The board shall allocate moneys based upon a review of the merits of the proposals in meeting the purposes of the program, and the implementation criteria, under the program guidelines. The governing body of an eligible county shall schedule a public hearing annually for interested parties to provide the governing body with any facts, materials, or recommendations that would be of assistance regarding the efficacy of the program established under paragraph (1) of subsection a. of section 4 of this act.

L.1983, c.578, s.7; amended 1995, c.350.



Section 27:25-32 - Rules And Regulations; Assistance By Other Governmental Units; Public Hearings; Notice; Access

27:25-32. Rules and regulations; assistance by other governmental units; public hearings; notice; access
a. The board shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 54:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of this act.

b. The corporation shall be entitled to call upon the assistance, or contract for services, of any State department, board, bureau, commission or agency as may be necessary to implement the provisions of this act.

c. Notice of any public hearing required to be held pursuant to this act shall be published at least 30 days prior to the date in at least two newspapers circulating in the specific geographic area in which the meeting is to be held. Notice of any hearing shall also be transmitted, at least 30 days in advance thereof, to every municipal clerk within the specified geographic area where the meeting will be held.

d. All public hearings held pursuant to this act shall be held at locations which are accessible to senior citizens and the disabled.

L.1983, c. 578, s. 8, eff. Jan. 17, 1984.



Section 27:25-33 - Audit

27:25-33. Audit
The board shall cause an annual audit to be made of this program and shall, if not conducted by the corporation, employ a recognized accounting firm for that purpose. The expenses of conducting the audit shall be considered as part of the cost of the general administration of the program, pursuant to subsection a.(2) of section 7 of this act.

L.1983, c. 578, s. 9, eff. Jan. 17, 1984.



Section 27:25-34 - Study; Insurance Pool For Transit Vehicles; Report

27:25-34. Study; insurance pool for transit vehicles; report
The corporation shall prepare a comprehensive study designed to determine the feasibility of lowering insurance costs by means of the development of a Statewide insurance pool for transit vehicles, regardless of owner, that are utilized at the county level and for inter-county transportation services. The corporation shall submit the final report to the Senate and General Assembly Transportation and Communications Committees, or their successors, within one year following the effective date of this act.

L.1983, c. 578, s. 10, eff. Jan. 17, 1984.



Section 27:25A-1 - Short Title

27:25A-1. Short title
1. This act shall be known and may be cited as the "South Jersey Transportation Authority Act."

L.1991,c.252,s.1.



Section 27:25A-2 - Findings, Declarations.

27:25A-2 Findings, declarations.

2.The Legislature finds and declares that:

a.It is the public policy of this State to provide for the coordinated development and planning of the State's transportation system both on the State and regional level. Through the medium of the Transportation Executive Council, established by Executive Order No. 10 of 1990, the activities of the various transportation related authorities are coordinated on the State level. In the northern region of the State the Port Authority of New York and New Jersey, the New Jersey Turnpike Authority, the Hackensack Meadowlands Development Commission, the North Jersey Transportation Coordinating Committee and other organizations exist to provide for the support and planning of the transportation system in that region.

b.In the southern region of the State an increase in residential development, the completion of Interstate Route 476 (also known as the "Blue Route") in Pennsylvania, the establishment of casino gaming in Atlantic City, and other factors, have caused an increase in vehicular traffic in southern New Jersey and have highlighted the need for a more coordinated effort on a regional basis to deal with the operation and possible extension of the region's highway system, the improvement and expansion of its aviation facilities, and the coordination of Atlantic County's transportation system within the larger regional system.

c.Concomitant with the development of the transportation system in southern New Jersey the need exists for the ancillary establishment of economic development facilities directly related to transportation projects in that region to be funded by a transportation authority.

d.It is in the public interest to create a South Jersey Transportation Authority, encompassing the counties of Atlantic, Camden, Cape May, Cumberland, Gloucester, and Salem, as a successor to the New Jersey Expressway Authority and the Atlantic County Transportation Authority, to provide more coordination of the region's transportation system and to deal particularly with the highway system, aviation facilities and the transportation problems of Atlantic County through the acquisition, construction, maintenance, operation and support of expressway and transportation projects and economic development facilities directly related to transportation projects authorized by this act. However, the activities of a transportation authority are not to supplant or replace the funding of projects by the Transportation Trust Fund Authority or the operation of public transportation services by the New Jersey Transit Corporation.

L.1991, c.252, s.2; amended 2013, c.253, s.7.



Section 27:25A-3 - Definitions

27:25A-3. Definitions
3. As used in this act:



"Air passenger service" means any service which involves the carriage of persons for compensation or hire by aircraft.

"Atlantic City Expressway" means the expressway project known as the Atlantic City Expressway constructed by the New Jersey Expressway Authority pursuant to section 40 of P.L.1962, c.10 (C.27:12C-40).

"Atlantic City International Airport" means the airport authorized by section 24 of this act.

"Atlantic County Transportation Authority" means the county transportation authority authorized pursuant to P.L.1980, c.44 (C.40:35B-1 et seq.).

"Authority" means the South Jersey Transportation Authority created by section 4 of this act.

"Bond" means any bond or note issued by the authority pursuant to the provisions of this act or issued by or for an original authority or any predecessor authority thereof, as the case may be.

"Commissioner" means the Commissioner of Transportation.



"Construction" or "construct" means the planning, designing, construction, reconstruction, rehabilitation, replacement, repair, extension, enlargement, improvement and betterment of expressway projects and transportation projects, and includes the demolition, clearance and removal of buildings or structures on land acquired, held, leased or used for those projects.

"Cost" means all or any part of the expenses incurred in connection with the acquisition, construction and maintenance of any real property, lands, structures, real or personal property rights, rights-of-way, franchises, easements, and interests acquired or used for a project; any financing charges and reserves for the payment of principal and interest on bonds or notes; the expenses of engineering, appraisal, architectural, accounting, financial and legal services; and other expenses as may be necessary or incident to the acquisition, construction and maintenance of a project, the financing thereof and the placing of the project into operation.

"County" means a county in South Jersey.



"Department" means the Department of Transportation.



"Economic development facility" means any area, place, building or other improvement or structure related to, connected with, or in the vicinity of, a transportation project which may serve the users of that project or assist in, enhance or stimulate its operation or development.

"Expressway project" means the acquisition, construction and maintenance of the Atlantic City Expressway as transferred to the authority pursuant to this act and of any express highway, super highway or motorway at the locations and between the termini as may hereafter be established by law and acquired or to be acquired or constructed or to be constructed under the provisions of this act by the authority, over which abutters have no easements or rights of light, air or direct access by reason of the fact that their properties abut thereon, and shall include but not be limited to all bridges, parking facilities, tunnels, overpasses, underpasses, interchanges, traffic circles, grade separations, entrance plazas, approaches, toll houses, service areas, stations and facilities, communications facilities, administration, storage and other buildings, and other structures related to the use of the express highway, superhighway or motorway, intersecting highways and bridges and feeder roads which the authority may deem necessary or desirable for the operation of the project, together with all property rights, easements and interests which may be acquired by the authority for the construction or the operation of the project, and includes any planning necessary for the execution of any expressway project.

"Feeder road" means any road which in the determination of the authority is necessary to create or facilitate access to a project and is not more than five miles in length from the point of its connection with the project.

"Land and improvements" means any area or lands, any interest, right or title in land, including but not limited to, any reversionary right, and any real or personal property, structure, facility, building or equipment.

"Marine passenger service" means any service which involves the carriage of persons for compensation or hire by waterborne craft.

"Motorbus charter service" means subscription, tour and other special motorbus services.

"Motorbus regular route service" means the operation of any motorbus or motorbuses on streets, public highways or other facilities, over a fixed route and between fixed termini on a regular schedule for the purpose of carrying passengers, for hire or otherwise, within South Jersey or between points within South Jersey and points without South Jersey.

"Municipality" means any city, borough, village, town or township in South Jersey but not a county or a school district.

"New Jersey Expressway Authority" means the authority created pursuant to P.L.1962, c.10 (C.27:12C-1 et seq.).

"Original authority" means the New Jersey Expressway Authority or the Atlantic County Transportation Authority.

"Paratransit service" means any service, other than motorbus regular route service and motorbus charter service, including but not limited to, dial-a-ride, non-regular route, jitney or community minibus, and shared-ride services such as vanpools, limousines or taxicabs which are regularly available to the public. Paratransit services shall not include limousine or taxicab service reserved for the private and exclusive use of individual passengers.

"Parking facility" means any area or place, garage, building, or other improvement or structure for the parking or storage of motor or other vehicles, including but not limited to all real property and personal property, driveways, roads and other structures or areas necessary or useful or convenient for access to a facility from a public street, road or highway, or from any transportation project; meters, mechanical equipment necessary or useful or convenient for or in connection with that parking or storage; and any structures, buildings, space or accommodations, whether constructed by an authority or by the lessee, to be leased for any business, commercial or other use, including the sale of gasoline or accessories for, or the repair or other servicing of automobiles and other motor vehicles, if, in the opinion of the authority, the inclusion, provision and leasing is necessary to assist in defraying the expenses of the authority and make possible the operation of the parking facility at reasonable rates, but the authority shall not itself engage in the sale of gasoline or accessories for, or in the repair or other servicing of automobiles or other motor vehicles except in emergency, nor in the sale of any service or commodity of trade or commerce.

"Project" means an expressway project or transportation project and the costs associated therewith.

"Public highway" means any public highway, road or street in South Jersey, including federal aid highways, whether maintained by the State or by a county, municipality or other governmental subdivision in South Jersey.

"Public transportation facility" means, in connection with public transportation service, passenger stations, shelters and terminals, automobile and bus parking facilities, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lanes or rights-of-way, equipment storage and servicing facilities, bridges, grade crossings, rail cars, locomotives, motorbuses and other motor vehicles, maintenance and garage facilities, revenue handling equipment and any other equipment, facility or property useful or related to the provision of transportation service.

"Public transportation service" means rail passenger service, motorbus regular route service, paratransit service, motorbus charter service and marine passenger service.

"Rail passenger service" means the operation of railroad, subway, or light rail systems including fixed and automated guideway systems for the purpose of carrying passengers in South Jersey or between points within South Jersey and points without South Jersey.

"Real property" means lands within the State, above or below water, and improvements thereof or thereon, or any riparian or other rights or interests therein.

"South Jersey" means the area encompassing the counties of Atlantic, Camden, Cape May, Cumberland, Gloucester, and Salem.

"Transfer date" means, with respect to the New Jersey Expressway Authority, the date on which all bonds issued by the New Jersey Expressway Authority cease to be outstanding within the meaning of the resolutions pursuant to which those bonds were issued, as certified by the trustee or trustees thereunder and, with respect to the Atlantic County Transportation Authority, the date on which New Jersey Economic Development Authority first mortgage revenue bonds, series of 1980, dated July 1, 1980, (New York Parking Associates - Parking Authority of Atlantic City project) issued by the New Jersey Economic Development Authority cease to be outstanding within the meaning of the indenture pursuant to which those bonds were issued, as certified by the trustees thereunder or the date on which the South Jersey Transportation Authority certifies to the Atlantic County Transportation Authority for a predecessor authority to the Atlantic County Transportation Authority and the State Treasurer that it assumes all debts and obligations of the Atlantic County Transportation Authority.

"Transportation facility" means any area, place, building, or other structure designed to provide rail passenger service, motorbus regular route service, paratransit service, motorbus charter service, air passenger and air freight service, or marine passenger service, or any two or more of these services, to the public, and includes passenger stations, shelters and terminals, air passenger terminals, hangars, heliports, docking and launching facilities, parking facilities, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lanes or rights-of-way, equipment storage and servicing facilities, bridges, grade crossings, rail cars, locomotives, motorbus and other motor vehicles, boats, ferries and other marine vehicles, aircraft, maintenance and garage facilities, revenue handling equipment and any other equipment, facility or property useful for or related to the provision of these services;

"Transportation project" means the acquisition, construction, and maintenance of an airport, public transportation facility or other transportation facility, established by this act or which may be hereafter established by law and may include related facilities and activities which may consist of public transportation services, public transportation facilities, including but not limited to rail and bus stations and terminals, noise abatement projects, parking facilities, public highways and feeder roads related to or connected with the project, and any economic development facilities as defined in this section. Transportation project includes any planning necessary to develop a comprehensive, efficient, convenient or economical transportation system in South Jersey, any planning or marketing necessary or desirable for the execution of any transportation project, and any planning, acquisition, construction or operation of economic development facilities related to, connected with, or in the vicinity of the project.

"Transportation system" means public highways, expressway projects, transportation projects, and all other methods of transportation for the movement of people and goods in South Jersey.

"Transportation Trust Fund Authority" means the New Jersey Transportation Trust Fund Authority established by section 4 of P.L.1984, c.73 (C.27:1B-4).

L.1991,c.252,s.3.



Section 27:25A-4 - "South Jersey Transportation Authority" Established

27:25A-4. "South Jersey Transportation Authority" established
4. There is established in the Department of Transportation a public body corporate and politic, with corporate succession, to be known as the "South Jersey Transportation Authority," as the successor to the New Jersey Expressway Authority and the Atlantic County Transportation Authority. The authority, which shall be a continuance of the corporate existence of the New Jersey Expressway Authority and the Atlantic County Transportation Authority, shall constitute an instrumentality of the State exercising public and essential governmental functions to provide for the public safety, convenience, benefit and welfare, and the exercise by the authority of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the authority is allocated within the Department of Transportation, but notwithstanding that allocation, the authority shall be independent of any supervision or control by the department or any board or officer thereof, except as may be provided in this act.

L.1991,c.252,s.4.



Section 27:25A-5 - Membership Of The Authority

27:25A-5. Membership of the authority
5. a. The authority shall consist of the Commissioner of Transportation who shall be an ex officio voting member, the Commissioner of Commerce, Energy and Economic Development who shall be an ex officio nonvoting member, and seven members appointed by the Governor with the advice and consent of the Senate, six of whom are residents of South Jersey, four of whom shall be residents of that portion of South Jersey within a 30 mile radius of the civil aviation terminal at the Atlantic City International Airport or of municipalities through which the Atlantic City Expressway traverses and two of whom shall be residents of that portion of South Jersey outside of a 30 mile radius of that terminal; provided that all of the appointed members shall have expertise in transportation, finance, law, public administration, or aviation or any other related field. Not more than four of the appointed members shall be members of the same political party. Each appointed member shall have been a qualified voter of the State for at least one year preceding the appointment.

b. Each ex officio member of the authority may designate an employee of the member's department to represent the member at meetings of the authority. The designee of the commissioner may lawfully vote and otherwise act on behalf of the member. The designation shall be made annually in writing and delivered to the authority and shall be effective until revoked or amended by written notice delivered to the authority.

c. Each appointed member of the authority shall serve for a term of five years, except that, of those first appointed, one shall serve for a term of two years, two shall serve for a term of three years, two shall serve for a term of four years and two shall serve for a term of five years, as the Governor may designate upon appointment.

d. Each member appointed by the Governor shall hold office for the term of appointment and until a successor is appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

e. The Governor shall designate one of the members of the authority as chairperson who shall serve as such at the pleasure of the Governor. The authority, upon the first appointment of its members and thereafter on or after July 1 in each year, shall annually elect from among its members, including the ex officio voting member, a vice-chairperson who shall hold office until July 1 next ensuing and until a successor is elected. The authority may also appoint and employ, without regard to the provisions of Title 11A of the New Jersey Statutes, a secretary, a chief financial officer, an executive director, a general counsel and a chief engineer and other consulting engineers, special attorneys or counsel, accountants, construction, legal and financial experts, and other agents and employees as the authority may require, and shall determine their qualifications, terms of office, duties and compensation, except (1) the authority shall not enter into a contract of employment for the position of executive director or other policy-making positions for a term of employment ending later than the last day of the four-year gubernatorial term in effect on the date on which the contract is executed, provided the authority may continue to employ, at its pleasure, the executive director or other employee subject to the provisions of this paragraph after the termination of an employment contract until such time as a contract of employment for that position is executed and (2) those employees not subject to the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) shall receive (a) sick and vacation leave only as provided for State employees in Title 11A of the New Jersey Statutes and if supplemental compensation upon retirement is to be paid, it shall be calculated and limited as in N.J.S. 11A:6-19 and (b) health benefits no greater than the level of benefits provided to State employees pursuant to the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.).

f. The powers of the authority shall be vested in the voting members thereof in office from time to time; five voting members of the authority shall constitute a quorum and the affirmative vote of five members shall be necessary for any action taken by the authority unless the bylaws of the authority shall require a larger number. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

g. The members of the authority shall serve without compensation, but the authority may reimburse its members for actual and necessary expenses incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no member of the authority shall be deemed to have forfeited nor shall forfeit the member's office or employment or any benefits or emoluments thereof by reason of the member's service as ex officio member of the authority.

h. Each appointed member of the authority may be removed by the Governor for cause after a public hearing and may be suspended by the Governor pending the completion of the hearing. Each member of the authority before entering upon the duties of office shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of the member's ability. A record of these oaths shall be filed in the office of the Secretary of State. Each member of the authority, the executive director and other employees as the authority may require shall file annually with the Secretary of State a financial disclosure statement in the manner required by Executive Order No. 1 of 1990.

i. The authority may be dissolved by act of the Legislature on condition that the authority has no debts or obligations outstanding or provision has been made for the payment, retirement, termination or assumption of its debts and obligations. Upon dissolution of the authority all property, funds and assets thereof shall be vested in the State.

L.1991,c.252,s.5.



Section 27:25A-6 - Transfer Of Powers To Authority

27:25A-6. Transfer of powers to authority
6. a. Until the transfer date, the authority shall not exercise any powers, rights or duties conferred by this act in any way which will interfere with the powers, rights and duties of each original authority. The authority and each original authority are directed to cooperate with each other so that the transfer date shall occur as soon as practicable after the effective date of this act, and each original authority shall make available information concerning its property and assets, outstanding bonds and other debts, obligations, liabilities and contracts, its operations and finances as the authority may require to provide for the refunding of any outstanding bonds or notes of the original authorities and the efficient exercise by the authority of all powers, rights and duties conferred upon it by this act from and after the transfer date.

b. On the transfer date of each original authority:



(1) The South Jersey Transportation Authority shall become the successor to the original authority and the powers, rights and duties of the original authority to the extent provided by this act shall then and thereafter be vested in and shall be exercised by the authority.

(2) The terms of office of the members of each original authority shall terminate, the officers having custody of the funds of the original authority shall deliver those funds into the custody of the chief financial officer of the authority, the property and assets of the original authority shall, without further act or deed, become the property and assets of the authority, and the original authority shall cease to exist.

(3) The officers and employees of the original authority are transferred to the authority and shall become employees of the authority until determined otherwise by the authority.

Nothing in this act shall be construed to deprive any officers or employees of their rights, privileges, obligations or status with respect to any pension or retirement system. The employees shall retain all of their rights and benefits under existing collective bargaining agreements or contracts until such time as new or revised agreements or contracts are agreed to or these agreements or contracts shall expire. All existing bargaining agents shall be retained to act on behalf of those employees until such time as the employees shall, pursuant to law, elect to change those agents.

Nothing in this act shall affect the civil service status, if any, of those officers or employees. The provisions of this paragraph shall not apply to any officer or employee appointed or employed, or any collective bargaining agreement entered into, on or after the date of enactment of this act. Nothing in this act shall be construed as providing for the permanent tenure of officers or employees who were granted this tenure by the original authorities and no officer or employee transferred pursuant to this section shall be deemed to receive or enjoy permanent tenure with the authority by virtue of any action of the original authorities, nor shall the authority grant this tenure to any officer or employee of the authority on or after the transfer date.

(4) The persons appointed and serving as executive directors of each original authority on the transfer date shall be appointed to positions in the authority without diminution in compensation and shall serve in those positions during the valid continuance or duration of their contracts of employment with the original authority, except that the executive directors may resign or otherwise cease to serve or be removed from office in accordance with the valid terms and conditions of their contracts.

(5) All debts, liabilities, obligations and contracts of the original authorities, except to the extent specifically provided or established to the contrary in this act, are imposed upon the authority, and all creditors of the original authorities and persons having claims against or contracts with the original authorities of any kind or character may enforce those debts, claims and contracts against the authority as successor to the original authorities in the same manner as they might have had against the original authorities, and the rights and remedies of those holders, creditors and persons having claims against or contracts with the original authorities shall not be limited or restricted in any manner by this act. Notwithstanding the provisions of any law to the contrary, the right, title and interest of Atlantic County in any property of the Atlantic County Transportation Authority or the authority, shall be extinguished on the transfer date.

(6) In continuing the functions, contracts, obligations and duties of the original authorities, the authority is authorized to act in its own name or in the name of the original authorities as may be convenient or advisable under the circumstances from time to time.

(7) Any references to the original authorities in any other law or regulation shall be deemed to refer and apply to the authority.

(8) All rules and regulations of the original authorities shall continue in effect as the rules and regulations of the authority until amended, supplemented or rescinded by the authority in accordance with law.

(9) All operations of an original authority shall continue as operations of the authority until altered by the authority as may be permitted pursuant to this act.

(10) The powers vested in the authority by this act shall be construed as being in addition to and not in diminution of, the powers heretofore vested by law in an original authority to the extent not otherwise altered or provided for in this act.

c. In the event that the transfer date shall not be the same for the New Jersey Expressway Authority and the Atlantic County Transportation Authority, the provisions of this section shall apply to the New Jersey Expressway Authority or the Atlantic County Transportation Authority on their respective transfer dates, as the case may be.

d. As soon as practicable after the transfer date or dates, as the case may be, the authority shall notify the Governor, the presiding officers of each house of the Legislature, and the director of the Federal Aviation Administration Technical Center that the transfer has occurred, the date of the transfer and any other information concerning the transfer the authority deems appropriate.

L.1991,c.252,s.6.



Section 27:25A-7 - Powers Of Authority

27:25A-7. Powers of authority
The authority shall have the following powers:



a. To adopt bylaws for the regulation of its affairs and the conduct of its business;

b. To adopt an official common seal and alter it at its pleasure;



c. To maintain an office at a place or places within the State as it may designate;

d. To sue and be sued in its own name;



e. To acquire, construct, maintain, operate and support projects;



f. To assist in planning for the development of the transportation system in South Jersey, in conjunction with federal, State, local, and other public entities, as appropriate;

g. To acquire, construct, maintain, and operate feeder roads;



h. To issue bonds or notes of the authority for the purposes of this act and to provide for the rights of the holders thereof as provided in this act;

i. In the exercise of any of its powers, to fix and revise from time to time and charge and collect tolls, fares, passenger facility charges or other charges for transit over or use of any project of the authority, including but not limited to any reduced fare or charge programs as deemed appropriate by the authority; and to determine levels of service to be provided by the authority either directly or by contract. Any revenues collected shall be available to the authority for use in furtherance of any of the purposes of this act;

j. To set and collect rents, fees, charges or other payments for the lease, use, occupancy or disposition of properties owned or leased by the authority. Any revenues collected shall be available to the authority for use in furtherance of any of the purposes of this act;

k. To enter into contracts with any public or private entity to operate motorbus regular route service, motorbus charter service, marine passenger service, rail passenger service, and air passenger service or portions or functions thereof; however, these contracts shall not supplant any services operated pursuant to the "New Jersey Public Transportation Act of 1979," P.L.1979, c.150 (C.27:25-1 et seq.);

l. To acquire, lease as lessee or lessor, own, rent, use, hold and dispose of real property and personal property or any interest therein, in the exercise of its powers and the performance of its duties under this act;

m. To acquire in the name of the authority by purchase, gift or otherwise, on terms and conditions and in a manner as the authority may deem proper, or by the exercise of the power of eminent domain except as against the State of New Jersey, any land and other property which the authority may determine is necessary for any project or for the relocation or reconstruction of any public highway by the authority under the provisions of this act or the construction of any feeder road which the authority is or may be authorized to construct and any and all rights, title and interest in that land and other property, including public lands, parks, playgrounds, reservations, highways or parkways owned by or in which the State of New Jersey or any county, municipality or other governmental subdivision of South Jersey or any other federal, State or local government entity has any right, title or interest, or parts thereof or rights therein, and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon abutting property to preserve and protect projects;

n. To grant by franchise, lease or otherwise, the use of any project, facility or property owned and controlled by the authority to any person for the consideration and for the period or periods of time and upon terms and conditions as are agreed upon, including but not limited to, the condition that the lessee may construct or provide any buildings or structures for the project facility or property or portions thereof;

o. To locate and designate, and to establish, limit and control points of ingress to and egress from each project as may be necessary or desirable in the judgment of the authority to insure the proper operation and maintenance of that project and to prohibit entrance to a project from any point or points not so designated;

p. Subject to the limitations of this act, to acquire, construct, maintain, or operate any public highway connecting with any one or more projects which in the opinion of the authority will increase the use of a project or projects, to take over for construction, maintenance or operation any existing public highway as a feeder road and to realign any existing public highway and build additional sections of road over new alignment in connection with that existing public highway;

q. To establish rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary for the management and regulation of its affairs, the use, maintenance and operation of the transportation system, any project, the properties of the authority and the provision of paratransit services to and from any transportation project and to establish a plan for the management, control and regulation of motorbus regular route and motorbus charter services, except for those services which are operated pursuant to the "New Jersey Public Transportation Act of 1979," P.L.1979, c.150 (C.27:25-1 et seq.);

r. To apply for, receive and accept from any federal agency, any bi-State agency, or the State and any subdivision thereof, subject to the approval of the commissioner, grants for or in aid of the planning, acquisition or construction of any project, and to receive and accept aid or contributions from any other public or private source, of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which those grants and contributions may be made;

s. Subject to the limitations of this act, to determine the location, type and character of any project and all other matters in connection with the project;

t. Subject to the rights and security interests of the holders from time to time of bonds or notes issued by the authority, to enter into contracts with the State or the department or the Transportation Trust Fund Authority, providing for the payment from the revenues of the authority to the State or to the Transportation Trust Fund Authority of the amount or amounts of revenues that may be set forth in or determined in accordance with the contracts, provided, that the payments shall be used solely for financing projects in South Jersey, including the payment of principal and interest on any bonds, notes or other obligations issued or entered into by the Transportation Trust Fund Authority, the proceeds of which shall be allocated by the Transportation Trust Fund Authority to projects within South Jersey; any contracts authorized pursuant to this subsection may include conditions and covenants necessary and desirable to facilitate the issuance and sale of bonds, notes and other obligations of the Transportation Trust Fund Authority;

u. To enter into contracts or agreements with any entity for the entity to issue bonds or notes on behalf of the authority and to make payments to the entity to secure those bonds or notes;

v. To establish any reserves, funds or accounts as may be deemed necessary by the authority and to deposit authority revenues in interest bearing accounts or in the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977 c.281 (C.52:18A-90.4);

w. To procure and enter into contracts for any type of insurance and indemnify against loss or damage to property from any cause, including the loss of use and occupancy and business interruption, death or injury of any person, employee liability, any act of any member, officer, employee or servant of the authority, whether part-time, compensated or uncompensated, in the performance of the duties of office or employment or any other insurable risk or any other losses in connection with property, operations, assets or obligations in any amounts and from any insurers as are deemed desirable. In addition, the authority may carry its own liability insurance; and

x. To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority or to carry out any power expressly given in this act.

L.1991,c.252,s.7.



Section 27:25A-7.1 - Route 42 To Remain Toll-free

27:25A-7.1. Route 42 to remain toll-free
2.Notwithstanding any other law, rule or regulation to the contrary, the authority shall not fix, charge or collect tolls or other charges for the use of State Highway Route No. 42, or any parts or sections thereof, which it may acquire ownership of pursuant to an agreement between the authority and the department.

L.1999,c.261,s.2.



Section 27:25A-8 - Purchases, Contracts, Agreements Awarded Directly By Authority; Public Bids; Exceptions.

27:25A-8 Purchases, contracts, agreements awarded directly by authority; public bids; exceptions.

8. a. All purchases, contracts or agreements made pursuant to this act shall be made or awarded directly by the authority, except as otherwise provided in this act, only after public advertisement for bids therefor in the manner provided by the authority and notwithstanding the provisions of any other laws to the contrary.

b.Any purchase, contract or agreement may be made, negotiated or awarded by the authority without public bid or advertising under the following circumstances:

(1)When the aggregate amount involved does not exceed the amount set forth in, or the amount calculated by the Governor pursuant to, section 2 of P.L.1954, c.48 (C.52:34-7);

(2)To acquire subject matter which is described in section 4 of P.L.1954, c.48 (C.52:34-9); (3)To make a purchase or award or make a contract or agreement under the circumstances described in section 5 of P.L.1954, c.48 (C.52:34-10);

(4)When the contract to be entered into is for the furnishing or performing services of a professional or technical nature or for the supplying of any product or the rendering of any service by a public utility;

(5)When the authority deems it appropriate to have any work performed by its own employees;

(6)When the authority has advertised for bids on two occasions and has received no bids on both occasions in response to its advertisement, or received no responsive bids. Any purchase, contract or agreement may then be negotiated and may be awarded to any contractor or supplier determined to be responsible except that the terms, conditions, restrictions and specifications set forth in the negotiated contract or agreement are not substantially different from those which were the subject of competitive bidding;

(7)When a piece of equipment or part thereof requires diagnostic repairs;

(8)The printing of bonds and documents necessary to the issuance and sale thereof;

(9)To contract pursuant to subsection w. of section 7 of this act; or

(10) When a purchase is to be made through or by the Director of the Division of Purchase and Property pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1), or through a contract made by any of the following: the New Jersey Sports and Exposition Authority established under section 4 of P.L.1971, c.137 (C.5:10-4); the Hackensack Meadowlands Development Commission established under section 5 of P.L.1968, c.404 (C.13:17-5); the New Jersey Highway Authority established under section 4 of P.L.1952, c.16 (C.27:12B-4); the New Jersey Turnpike Authority established under section 3 of P.L.1948, c.454 (C.27:23-3); the New Jersey Water Supply Authority established under section 4 of P.L.1981, c.293 (C.58:1B-4); the Port Authority of New York and New Jersey established under R.S.32:1-4; the Delaware River Port Authority established under R.S.32:3-2; the Higher Education Student Assistance Authority established under N.J.S.18A:71A-3.

L.1991,c.252,s.8; amended 1999, c.440, s.87.



Section 27:25A-8.1 - Registration Of Towing Operators With South Jersey Transportation Authority.

27:25A-8.1 Registration of towing operators with South Jersey Transportation Authority.

3. a. An operator awarded a contract for towing and storage services by the South Jersey Transportation Authority shall register with the authority. Upon issuance of the registration, the authority shall provide the operator with two decals and accompanying notices for each tow truck owned or leased by that operator and to be used under the terms of the contract. The decals and the accompanying notices, which shall be of a distinctive design and color, shall be conspicuously displayed on the exterior of each such tow truck in a manner and location prescribed by the authority.

The decals shall set forth a specific registration number for each registered tow truck. The notices shall include a statement indicating substantially the following: "This tow truck is registered with the South Jersey Transportation Authority. The driver is required to provide you with a written schedule of the fees charged for towing and storage services before providing that service to you, including those services for which there is no fee. If the fee charged is in excess of the fee listed on the schedule, please notify the authority or the New Jersey Division of Consumer Affairs." An operator shall file a copy of the schedule of fees with the authority. Upon request of the Division of Consumer Affairs in the Department of Law and Public Safety, the authority shall provide a list of the registered tow trucks to the division, in addition to a copy of the schedule of fees.

b.Prior to providing any towing services, a driver of a tow truck shall provide the person whose vehicle is to be towed a written schedule of fees and shall recite the information contained in the notice.

c.An operator who fails to display the decals and notices required by subsection a. of this section or the driver of a tow truck who fails to provide a person to be towed the written schedule of fees or recite the information contained in the notice prior to providing a towing service as required by subsection b. of this section shall be subject to a fine of $300 for the first offense. For the second and any subsequent offense the operator or the driver, as the case may be, shall be subject to a fine of $600.

d.It shall be an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) for any person to charge a fee in excess of the fee listed in the written schedule of fees provided pursuant to subsection a. of this section.

e.If an operator or the driver of an operator's tow truck is found to have been convicted a third time for violation of any provisions of this section, the authority may, in its discretion, terminate the operator's contract for towing and storage services with the authority.

L.2002, c.77, s.3; amended 2007, c.193, s.17; 2009, c.39, s.12; amended 2013, c.253, s.8.



Section 27:25A-9 - "Airport Division" To Be Established

27:25A-9. "Airport division" to be established
9. a. Upon the acquisition or operation by the authority of a transportation project authorized in section 24 of this act or upon the authority entering into a contract or agreement concerning that project provided for in this subsection, there shall be established an operating division to be known as the "airport division" with the responsibility for the administration and execution of the authority's powers regarding the construction, maintenance, operation and support of the project. The airport division shall be headed by a director with knowledge and experience in aviation or aeronautics. However, the authority may enter into a contract or agreement providing for the construction, maintenance, operation or support of the project by an entity other than the airport division or the authority. This entity shall be under the supervision of the airport division, as determined by the authority and in accordance with the contract or agreement. In order to protect the missions of the Federal Aviation Administration Technical Center and the Air National Guard, the airport division or any entity acting for the division shall have no supervisory powers with respect to Federal Aviation Administration facilities or its lessees, unless otherwise agreed to by the Federal Aviation Administration.

Upon the establishment of the airport division, there shall be established an advisory committee to be appointed by the Governor with the advice and consent of the Senate. The committee shall consist of State and local government representatives, and concerned citizens, in the number and for terms as may be fixed by the authority, and shall advise the authority and the airport division concerning the project. Representatives of the Federal Aviation Administration or its successor shall be invited by the authority to participate in the committee, shall be notified of all meetings and may attend those meetings. At least a majority of the membership of the committee shall consist of residents of those municipalities, including the city of Atlantic City, directly affected by the operation of the airport or airports for which the airport division has responsibility or supervision.

The Federal Aviation Administration may designate a representative as a liaison to the authority and the airport division concerning matters related to the Atlantic City International Airport.

In operating the project the authority shall be cognizant of the effects of excess aircraft noise and shall encourage efforts by the Federal Aviation Administration to route flights over the least populous areas of South Jersey.

b. The establishment and existence of the airport division shall in no way diminish or impair the rights, duties, powers, responsibilities and obligations of the authority as provided in this act, nor shall it restrict the authority's formation of other operating divisions.

c. The authority may establish other operating divisions and assign responsibilities to them as the authority may consider necessary or appropriate, may prepare divisional or combined budgets, pledge revenues of one or more divisions, may segregate accounts or revenues or combine them and otherwise administer its operations and finances, in each case as the authority deems necessary or appropriate to carry out its functions or as may be specified in any contract of the authority.

L.1991,c.252,s.9.



Section 27:25A-10 - Powers Of Authority Relative To Public Highways

27:25A-10. Powers of authority relative to public highways
10. a. Subject to the limitations of this act, the authority shall have the power to construct traffic circles, interchanges and grade separation at intersections of any project with public highways and to change and adjust the lines and grades of the public highways so as to accommodate them to the design of the project. The cost of construction and any damage incurred in changing and adjusting the lines and grades of the public highways shall be ascertained and, unless otherwise provided for, paid by the authority as a part of the cost of the project.

b. Subject to the limitations of this act, if the authority shall find it necessary in connection with any project to change the location of any portion of any public highway, the authority shall cause the public highway to be reconstructed at any location as the authority deems most favorable and of substantially the same type and in as good condition as the original public highway. The cost of the reconstruction and any damage incurred in changing the location of any highway shall be ascertained and, unless otherwise provided for, paid by the authority as a part of the cost of the project.

c. Any public highway affected by any project may be vacated or relocated by the authority in the manner now provided by law for the vacation or relocation of public roads and any damages awarded on account thereof shall be ascertained and, unless otherwise provided for, paid by the authority as a part of the cost of the project.

L.1991,c.252,s.10.



Section 27:25A-11 - Maintenance Of Completed Projects

27:25A-11. Maintenance of completed projects
11. a. Each project when constructed and completed shall be maintained and kept in the condition and repair as the authority determines, or the bond covenants require. Each project or any part thereof may be policed and operated by the force of police, toll-takers, operating employees and other persons as the authority may employ or authorize.

b. Subject to the terms of any agreement by the authority with the holders of bonds or notes, if the authority finds that any part of an expressway project is not suitable or sufficient as a highway to carry mixed traffic, the authority may exclude from that part any traffic other than passenger motor vehicles.

L.1991,c.252,s.11.



Section 27:25A-11.1 - Use Of Reclaimed Asphalt Pavement By South Jersey Transportation Authority.

27:25A-11.1 Use of reclaimed asphalt pavement by South Jersey Transportation Authority.

4. a. Notwithstanding any law, rule or regulation to the contrary, the South Jersey Transportation Authority shall permit for an expressway project under the jurisdiction of the authority the use of reclaimed asphalt pavement that constitutes a maximum of 25 percent by weight of the total pavement mixture for base and intermediate pavement courses and a maximum of 15 percent by weight of the total pavement mixture for surface pavement courses.

b.The authority shall permit for expressway projects under its jurisdiction the use of reclaimed asphalt pavement that constitutes from 25 to 50 percent by weight of the total pavement mixture for base and intermediate pavement courses, after an evaluation of the material properties of the reclaimed asphalt pavement in a "closed system" project. A "closed system" project is defined as a project on which the asphalt millings from the project are recycled back into the hot mix asphalt on that same project.

c.Reclaimed asphalt pavement shall not be used for bridge decking and elevated approaches, open-graded and modified open-graded friction courses, or any other special purpose or premium asphalt mix required in specific projects to increase pavement skid resistance.

L.2002,c.114,s.4.



Section 27:25A-12 - Power Of Eminent Domain

27:25A-12. Power of eminent domain
12. The exercise of the power of eminent domain and the compensation to be paid thereunder by the authority shall be in accordance with the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.) insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this act.

L.1991,c.252,s.12.



Section 27:25A-13 - Authority Bonds, Notes

27:25A-13. Authority bonds, notes
13. a. The authority may from time to time issue its bonds or notes for any of its purposes under this act, including the payment, funding, or refunding of principal or interest or redemption premiums on any bonds or notes issued by it or by or for any original authority or predecessor authority thereof whether the bonds or notes or interest to be funded or refunded have or have not become due.

b. Except as may be otherwise expressly provided by the authority, every issue of bonds or notes shall be general obligations payable out of any moneys or revenues of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. The authority may issue the types of bonds or notes as it may determine, including, without limiting the generality of the foregoing, bonds or notes on which the principal and interest are payable (1) exclusively from the income and revenues of a project financed with the proceeds of the bonds or notes; (2) exclusively from the income and revenues of certain designated projects whether or not the projects are financed in whole or in part with the proceeds of the bonds or notes; or (3) from its revenues generally. Any bonds or notes may be additionally secured by a pledge of any grant or contribution from the federal government or any state or any agency or public subdivision thereof or any person or a pledge of any moneys, income or revenues of the authority from any source whatsoever. In addition, the authority may, in anticipation of the issuance of the bonds or the receipt of appropriations, grants, reimbursements or other funds, including without limitation grants from the federal government, issue notes, the principal of or interest on which, or both, shall be payable out of the proceeds of notes, bonds or other obligations of the authority or appropriations, grants reimbursements or other funds or revenues of the authority. The authority may also enter into bank loan agreements, lines of credit or bond insurance and other security agreements and obtain for or on its behalf letters of credit in each case for the purpose of securing its bonds, notes or other obligations or to provide direct payment of any costs which the authority is authorized to pay by this act and to secure repayment of any borrowings under the loan agreement, line of credit, letter of credit, bond insurance or other security agreement by its bonds, notes or other obligations or the proceeds thereof or by any or all of the revenues of and payments to the authority or by any appropriation, grant or reimbursement to be received by the authority and other moneys or funds as the authority shall determine.

c. Any provision of any law to the contrary notwithstanding, any bond or note issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of a bond or note, or of any coupon appurtenant thereto, by accepting the bond, note or coupon shall be conclusively deemed to have agreed that the bond, note or coupon is and shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law.

d. Bonds or notes of the authority shall be authorized by resolution of the authority and may be issued in one or more series and shall bear the date or dates, mature at the time or times not exceeding 40 years from the date thereof, bear interest at a rate or rates within the maximum rate, as shall be determined by the authority, shall be in the denomination or denominations, be in the form, either coupon or registered, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources in the medium of payment at the place or places within or without the State, and be subject to the terms of redemption, with or without premium, as the resolution or resolutions may provide.

e. Bonds or notes of the authority may be sold at public or private sale at the price or prices as the authority shall determine.

L.1991,c.252,s.13.



Section 27:25A-14 - Actions Of Authority Require Prior Approval Of State

27:25A-14. Actions of authority require prior approval of State
14. No resolution or other action of the authority providing for the issuance of bonds, notes, refunding bonds or other obligations or for the fixing, revising or adjusting of tolls, fares or charges for the use of any project or parts or sections thereof shall be adopted or otherwise made effective by the authority without the prior approval in writing of the Governor and either the State Treasurer or the Director of the Division of Budget and Accounting in the Department of the Treasury.

A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at that meeting by the authority shall have force or effect until the earlier of 15 days, exclusive of Saturdays, Sundays, and public holidays, after the copy of the minutes shall have been so delivered, or the approval thereof by the Governor. If, in the 15-day period, the Governor returns the copy of the minutes with veto of any action taken by the authority or any member thereof at that meeting, the action shall be null and of no effect. The minutes of any meeting at which the authority proposes or approves its operating or capital outlay budget shall include a copy of that budget.

The powers conferred by this section, upon the Governor, the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury shall be exercised with due regard for the rights of the holders of bonds of the authority or other entity, if applicable, at any time outstanding, and nothing in, or done pursuant to, this section shall in any way limit, restrict or alter the obligation or powers of the authority, or any representative or officer of the authority, to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

L.1991,c.252,s.14.



Section 27:25A-15 - Powers Of Authority To Secure Payment Of Bonds, Notes

27:25A-15. Powers of authority to secure payment of bonds, notes
15. In any resolution of the authority authorizing or relating to the issuance of any bonds or notes, the authority, in order to secure the payment of the bonds or notes and in addition to its other powers, shall have power by provisions therein which shall constitute covenants by the authority and contracts with the holders of the bonds or notes:

a. To pledge to any payment or purpose all or any part of its tolls, charges, fares, leases, rents, receipts or revenues to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of any bonds or notes.

b. To covenant against pledging all or any part of its tolls, charges, fares, rents, receipts or revenues, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien on the tolls, charges, revenues or property.

c. To covenant with respect to limitations on any right to sell, lease or otherwise dispose of any project or any part thereof or any property of any kind.

d. To covenant as to any bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment and disposition of the proceeds thereof.

e. To covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by the authority.

f. To covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the sources and methods of that payment, as to the rank or priority of any bonds, notes or obligations with respect to any lien or security or as to the acceleration of the maturity of any bonds, notes or obligations.

g. To provide for the replacement of lost, stolen, destroyed or mutilated bonds or notes.

h. To covenant against extending the time for the payment of bonds or notes or interest thereon.

i. To covenant as to the redemption of bonds or notes and privileges of exchange thereof for other bonds or notes of the authority.

j. To covenant as to the rates of toll, fares and other charges to be established and charged including reduced fare or charge programs, the amount to be raised each year or other period of time by tolls, fares or other revenues and as to the use and disposition to be made thereof.

k. To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes, reserves or other purposes and as to the use and disposition of the moneys held in the funds.

l. To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which the consent may be given.

m. To covenant as to the construction, operation or maintenance of its real property and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys.

n. To provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

o. To mortgage all or any part of its property, real or personal, then owned or thereafter to be acquired.

p. To provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any declaration and its consequences may be waived.

q. To vest in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine and to limit the rights, powers and duties of the trustee.

r. To pay the costs or expenses incident to the enforcement of the bonds or notes or of the provisions of the resolution or of any covenant or agreement of the authority with the holders of its bonds or notes.

s. To limit the rights of the holder of any bonds or notes to enforce any pledge or covenant securing bonds or notes.

t. To make covenants other than and in addition to the covenants herein expressly authorized, of like or different character, and to make the covenants to do or refrain from doing any acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the absolute discretion of the authority, will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1991, c.252, s.15.



Section 27:25A-16 - Pledges Of Authority Revenues Valid, Binding

27:25A-16. Pledges of authority revenues valid, binding
16. Any pledge of tolls, fares, charges or other revenues or other moneys made by the authority shall be valid and binding from the time when the pledge is made. The tolls, fares or other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

L.1991,c.252,s.16.



Section 27:25A-17 - Members Of Authority Not Liable On Bonds, Notes

27:25A-17. Members of authority not liable on bonds, notes
17. Neither the members of the authority nor any person executing bonds or notes issued pursuant to this act shall be liable personally on the bonds or notes by reason of the issuance thereof. Bonds and notes issued by the authority pursuant to this act shall not be in any way a debt or liability of the State or any subdivision thereof and shall not create or constitute any indebtedness, liability or obligation of the State or any subdivision, except the authority and any county which in accordance with this act shall have guaranteed payment of the principal of and interest on the bonds or notes.

L.1991,c.252,s.17.



Section 27:25A-18 - Authority May Purchase Bonds, Notes Out Of Available Funds

27:25A-18. Authority may purchase bonds, notes out of available funds
18. The authority shall have power to purchase bonds or notes of the authority out of any funds available therefor. The authority may hold, cancel or resell the bonds or notes subject to and in accordance with agreements with holders of its bonds or notes.

L.1991,c.252,s.18.



Section 27:25A-19 - Authority May Collect Charges For Use Of Each Project

27:25A-19. Authority may collect charges for use of each project
19. a. The authority is authorized to fix, revise, charge and collect tolls, fares, passenger facility charges and other charges, including reduced fare or charge programs, for the use of each project and the different parts or sections thereof. No toll shall be charged for the passage of any motorbus operated on motorbus regular route service, ambulance, first-aid or emergency-aid vehicle, vehicular fire-fighting apparatus, or other similar vehicle, operated for the benefit of the public by the State, or by any county or municipality or charitable or nonprofit corporation or organization, first-aid squad, emergency squad, or fire company of this State. The tolls, fares and charges shall be so fixed and adjusted as to effectuate the purposes of this act including assisting in the funding of projects and in any event to carry out and perform the terms and provisions of any contract with or for the benefit of holders of bonds or notes. The tolls, fares, and charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the State or subdivision of the State. The use and disposition of tolls, fares, charges and revenues shall be subject to the provisions of any resolution authorizing the issuance of the bonds or notes.

b. The authority is authorized to contract with any person, partnership, association, corporation or federal, State or local government entity or subdivision thereof desiring the use of any part of a project, including the right-of-way adjoining a paved portion, for operation or placing thereon telephone, telegraph, electric light or power lines, gas stations, garages, stores, hotels, or restaurants, or for any other purpose, and to fix the terms, conditions, rents and rates of charges for that use. For contracts related to an expressway project, the authority shall provide that a sufficient number of gas stations be established in the service areas along any project to permit reasonable competition by private business in the public interest. No contract shall be required, and no rent, fee or other charge of any kind shall be imposed, for the use and occupation, other than for freight railroad purposes, of the highway portion of any project for the installation, construction, use, operation, maintenance or repair, renewal, relocation or removal of tracks, pipes, mains, conduits, cables, wires, towers, holes or other equipment or appliances in, on, along, over or under any such project by any public utility as defined in R.S.27:7-1 which is subject to taxation pursuant to either P.L.1940, c.4 (C.54:30A-16 et seq.) or P.L.1940, c.5 (C.54:30A-49 et seq.), or pursuant to any other law imposing a tax for the privilege of using the public streets, highways, roads or other public places in the State.

L.1991,c.252,s.19.



Section 27:25A-20 - Authority May Increase Tolls, Fares Or Charges; Hearings

27:25A-20. Authority may increase tolls, fares or charges; hearings
20. The authority may increase any existing toll, fare or facility or other charge or establish any new toll, fare or charge for the use of any project and the different parts or sections thereof.

a. The authority shall hold at least three public hearings, each in a different county, on a proposed toll, fare or charge for any expressway project the latter of which shall be held at least 45 days prior to the date on which the toll, fare or charge is proposed to become effective. The authority shall publish a notice of the hearing at least 10 days prior to each hearing in at least five newspapers with the largest daily circulation in South Jersey and in at least one newspaper with the largest daily circulation in this State.

b. The authority shall hold at least two public hearings, each in a different location in Atlantic County, on a proposed toll, fare or charge related to any project operated pursuant to section 22 of this act at least 45 days prior to the date on which the toll, fare or charge is proposed to become effective. The authority shall publish a notice of the hearing at least 10 days prior to each hearing in at least five newspapers with the largest daily circulation in South Jersey and in at least one newspaper with the largest daily circulation in this State.

L.1991,c.252,s.20.



Section 27:25A-21 - Traffic Regulations; Violations, Penalties

27:25A-21. Traffic regulations; violations, penalties
21. a. Except as otherwise provided in subsection a. of section 19 of this act, no vehicle shall be permitted to make use of any expressway project except upon the payment of the tolls as may from time to time be prescribed by the authority. It shall be unlawful for any person to refuse to pay, or to evade or to attempt to evade the payment of the tolls.

b. No vehicle shall be operated on any project carelessly or recklessly, or in disregard of the rights or safety of others, or without due caution or prudence, or in a manner so as to endanger unreasonably or to be likely to endanger unreasonably persons or property, while the operator thereof is under the influence of intoxicating liquors or any narcotic or habit-forming drug, nor shall any vehicle be so constructed, equipped, lacking in equipment, loaded or operated in such a condition of disrepair as to endanger unreasonably or to be likely to endanger unreasonably persons or property.

c. A person operating a vehicle on any project shall operate at a careful and prudent speed, having due regard to the rights and safety of others and to the traffic, surface and width of the highway, and any other conditions then existing; and no person shall operate a vehicle on any project at a speed as to endanger life, limb or property; except that it shall be prima facie lawful for a driver of a vehicle to operate it at a speed not exceeding a speed limit which is designated by the authority as a reasonable and safe speed limit, when appropriate signs giving notice of that speed limit are erected at the roadside or otherwise posted for the information of operators of vehicles.

d. No person shall operate a vehicle on any project at a slow speed as to impede or block the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation thereof.

e. No person shall operate a vehicle on any project in violation of any speed limit designated by regulation adopted by the authority.

f. All persons operating vehicles upon any project must at all times comply with any lawful order, signal or direction by voice or hand of any police officer engaged in the direction of traffic upon such project. When traffic on a project is controlled by traffic lights, signs or by mechanical or electrical signals, those lights, signs and signals shall be obeyed unless a police officer directs otherwise.

g. All persons operating vehicles upon any project, or seeking to do so, must at all times comply with regulations, not inconsistent with the other sections of this act, adopted by the authority concerning types, weights and sizes of vehicles permitted to use the project, and with regulations adopted by the authority for or prohibiting the parking of vehicles, concerning the making of turns and the use of particular traffic lanes, together with any and all other regulations adopted by the authority to control traffic and prohibit acts hazardous in their nature or tending to impede or block the normal and reasonable flow of traffic upon the project; except that prior to the adoption of any regulation for the control of traffic on any project, including the designation of any speed limits, the authority shall investigate and consider the need for and desirability of the regulation for the safety of persons and property, including the authority's property, and the contribution which that regulation would make toward the efficient and safe handling of traffic and use of the project, and shall determine that the regulation is necessary or desirable to accomplish the purposes or one or some of them, and that upon or prior to the effective date of the regulation and during its continuance, notice thereof shall be given to the drivers of vehicles by appropriate signs erected at the roadside or otherwise posted. The authority may adopt regulations referred to in this section in accordance with the provisions hereof and in accordance with the provisions of the "Administrative Procedure Act." Regulations adopted by the authority pursuant to the provisions of this section shall insofar as practicable, having due regard to the features of the project and the characteristics of traffic thereon and except as to maximum or minimum speed limits, be consistent with the provisions of Title 39 of the Revised Statutes applicable to similar subjects. The authority shall have power to amend, supplement or repeal any regulation adopted by it under the provisions of this section. No regulation and no amendment or supplement thereto or repealer thereof adopted by the authority shall take effect until it is filed with the Office of Administrative Law, by the filing of a copy thereof certified by the secretary of the authority.

h. The operator of any vehicle upon a project involved in an incident resulting in injury or death to any person or damage to any property shall immediately stop the vehicle at the scene of the incident, render assistance as may be needed, and give his name, address, and operator's license and motor vehicle registration number to the person injured and to any officer or witness of the injury and shall make a report of the incident in accordance with law.

i. No person shall transport in or upon any expressway project, any dynamite, nitroglycerin, black powder, fireworks, blasting caps or other explosives, gasoline, alcohol, ether, liquid shellac, kerosene, turpentine, formaldehyde or other inflammable or combustible liquids, ammonium nitrate, sodium chlorate, wet hemp, powdered metallic magnesium, nitro-cellulose film, peroxides or other readily inflammable solids or oxidizing materials, hydrochloric acid, sulfuric acid, or other corrosive liquids, prussic acid, phosgene, arsenic, carbolic acid, potassium cyanide, tear gas, lewisite or any other poisonous substances, liquids or gases, or any compressed gas, or any radioactive article, substance or material, at a time or place or in a manner or condition as to endanger unreasonably or as to be likely to endanger unreasonably persons or property.

j. If the violation of any provision of this section or the violation of any regulation adopted by the authority under the provisions of this section would have been a violation of law or ordinance if committed on any public road, street or highway in the municipality in which the violation occurred, it shall be tried and punished in the same manner as if it had been committed in that municipality.

k. Notwithstanding the provisions of subsection j. of this section, if the violation of the provisions of subsection i. of this section shall result in injury or death to a person or persons or damage to property in excess of the value of $5,000, that violation shall constitute a crime of the third degree.

l. Except as provided in subsection j. or k. of this section, any violation of any of the provisions of this section, including but not limited to those regarding the payment of tolls, and any violation of any regulation adopted by the authority under the provisions of this section shall be punishable by a fine not exceeding $500 or by imprisonment not exceeding 30 days or by both. A violation shall be tried in a summary way and shall be within the jurisdiction of and may be brought in the Special Civil Part of the Law Division of the Superior Court or any municipal court in the county where the offense was committed. Proceedings under this section may be instituted on any day of the week, and the institution of the proceedings on a Sunday or a holiday shall be no bar to the successful prosecution thereof. Any process served on a Sunday, or a holiday shall be as valid as if served on any other day of the week. When imposing any penalty under the provisions of this subsection the court having jurisdiction shall be guided by the appropriate provisions of any statute fixing uniform penalties for violation of provisions of the motor vehicle and traffic laws contained in Title 39 of the Revised Statutes.

m. In any prosecution for violating a regulation of the authority adopted pursuant to the provisions of this section, copies of that regulation when authenticated under the seal of the authority by its secretary or assistant secretary shall be evidence in like manner and equal effect as the original.

n. No resolution or ordinance adopted by the governing body of any county or municipality for the control and regulation of traffic shall be applicable to vehicles while upon any expressway project operated by the authority.

o. In addition to any punishment or penalty provided by other subsections of this section, every registration certificate and every license certificate to drive motor vehicles may be suspended or revoked and any person may be prohibited from obtaining a driver's license or a registration certificate and the reciprocity privileges of a nonresident may be suspended or revoked by the Director of the Division of Motor Vehicles for a violation of any of the provisions of this section, after due notice in writing of the proposed suspension, revocation or prohibition and the ground thereof, all otherwise in accordance with the powers, practice and procedure established by the provisions of Title 39 of the Revised Statutes applicable to the suspension, revocation or prohibition.

p. Except as otherwise provided by this section or by any regulation of the authority adopted in accordance with the provisions of this section, the requirements of Title 39 of the Revised Statutes applicable to persons using, driving or operating vehicles on the public highways of this State and to vehicles so used, driven or operated shall be applicable to persons using, driving or operating vehicles on any expressway project and to vehicles so used, driven or operated.

L.1991,c.252,s.21.



Section 27:25A-21.1 - Definitions Relative To Toll Collection Monitoring.

27:25A-21.1 Definitions relative to toll collection monitoring.

11. As used in sections 11 through 15 of P.L.1997, c.59 (C.27:25A-21.1 through C.27:25A-21.5):

"Authority" means the South Jersey Transportation Authority established by section 4 of P.L.1991, c.252 (C.27:25A-4).

"Lessee" means any person, corporation, firm, partnership, agency, association or organization that rents, leases or contracts for the use of a vehicle and has exclusive use of the vehicle for any period of time.

"Lessor" means any person, corporation, firm, partnership, agency, association or organization engaged in the business of renting or leasing vehicles to any lessee under a rental agreement, lease or other contract that provides the lessee with the exclusive use of the vehicle for any period of time.

"Operator" means the term "operator" as defined in R.S.39:1-1.

"Owner" means the term "owner" as defined in R.S.39:1-1.

"Toll collection monitoring system" means a vehicle sensor, placed in a location to work in conjunction with a toll collection facility, that produces one or more photographs, one or more microphotographs, a videotape or other recorded images, or a written record, of a vehicle at the time the vehicle is used or operated in a violation of the toll collection monitoring system regulations. The term shall also include any other process that identifies a vehicle by photographic, electronic or other method.

"Toll collection monitoring system regulations" means the regulations authorized and adopted pursuant to section 12 of P.L.1997, c.59 (C.27:25A-21.2) that prohibit a vehicle from making use of any project except upon the payment of such tolls as may from time to time be prescribed by the authority and that further makes it a violation subject to a civil penalty for any person to refuse to pay, to evade, or to attempt to evade the payment of such tolls, if the violation is recorded by a toll collection monitoring system as defined in this section.

"Vehicle" means the term "vehicle" as defined in R.S.39:1-1.

L.1997,c.59,s.11; amended 2003,c.79,s.46.



Section 27:25A-21.2 - Toll Collection Monitoring System Regulations.

27:25A-21.2 Toll collection monitoring system regulations.

12. a. The authority may, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt toll collection monitoring system regulations. The regulations shall include a procedure for processing toll violations and for the treatment of inadvertent violations. A person who violates the regulations shall be liable to a civil penalty in an amount not to exceed $500 to be established by the authority. The penalty shall be enforced pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.Except as provided in subsection b. of section 13 of P.L.1997, c.59 (C.27:25A-21.3), an owner of a vehicle shall be jointly and severally liable for the failure of an operator of the vehicle to comply with the toll collection monitoring system regulations. The owner of a vehicle shall be liable if such vehicle was used or operated by the operator with the express or implied permission of the owner when the violation of the toll collection monitoring system regulations was committed, and the evidence of the violation is obtained by a toll collection monitoring system. An owner of a vehicle shall not be liable if the operator of the vehicle has been identified and charged with a violation of section 21 of P.L.1991, c.252 (C.27:25A-21) for the same incident.

c.A toll collection monitoring system acquired or operated by, or under contract to, the authority shall be so designed that it does not produce one or more photographs, microphotographs, a videotape or other recorded image or images of the face of the operator or any passenger in a motor vehicle.

L.1997,c.59,s.12; amended 2003,c.79,s.47.



Section 27:25A-21.3 - Violations Of Toll Collection Monitoring System Regulations; Penalties.

27:25A-21.3 Violations of toll collection monitoring system regulations; penalties.

13. a. If a violation of the toll collection monitoring system regulations is committed as evidenced by a toll collection monitoring system, the authority or the agent of the authority may send an advisory and payment request within 60 days of the date of the violation to the owner of the vehicle by regular mail at the address of record for that owner with the New Jersey Motor Vehicle Commission or with any other motor vehicle licensing authority of another jurisdiction, providing the owner with the opportunity to resolve the matter prior to the issuance of a summons and complaint that charges a violation of the toll collection monitoring system regulations. The advisory and payment request shall contain sufficient information to inform the owner of the nature, date, time and location of the alleged violation. The authority or its agent may require as part of the advisory and payment request that the owner pay to the agent the proper toll and a reasonable administrative fee established by the authority and based upon the actual cost of processing and collecting the violation. If the owner fails to pay the required toll and fee within 30 days of the date the advisory and payment request was sent, the owner shall be subject to liability on the 31st day following the date the advisory and payment request was sent for the violation of the toll collection monitoring system regulations by the vehicle operator pursuant to the issuance of a complaint and summons.

b.An owner of a vehicle who is a lessor of the vehicle used in violation of the toll collection monitoring system regulations of the authority shall not be liable for the violation of the regulations if the lessor submits to the authority, in a timely manner, a copy of the rental agreement, lease or other contract document covering that vehicle on the date of the violation, with the name and address of the lessee clearly legible to the authority and to the court having jurisdiction over the violation. If the lessor fails to provide the information in a timely manner, the lessor shall be held liable for the violation of the regulations. If the lessor provides the required information to the authority, the lessee of the vehicle on the date of the violation shall be deemed to be the owner of the vehicle for the purposes of sections 11 through 15 of P.L.1997, c.59 (C.27:25A-21.1 through C.27:25A-21.5) and the toll collection monitoring system regulations and shall be subject to liability for the violation of the regulations.

c.Except as otherwise provided in this subsection, a certified report of an employee or agent of the authority reporting a violation of the toll collection monitoring system regulations and any information obtained from a toll collection monitoring system shall be available for the exclusive use of the authority and any law enforcement official for the purposes of discharging their duties pursuant to sections 11 through 15 of P.L.1997, c.59 (C.27:25A-21.1 through C.27:25A-21.5) and the toll collection monitoring system regulations. Any such report or information shall not be deemed a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to public records. The certified reports and information, including but not limited to, any recorded image of any motor vehicle, the license plate of any motor vehicle or the operator or passenger of any motor vehicle, shall not be discoverable as a public record by any person, entity or governmental agency, except upon a subpoena issued by a grand jury or a court order in a criminal matter, nor shall they be offered in evidence in any civil or administrative proceeding, not directly related to a violation of the toll collection monitoring system regulations, or in any municipal court prosecution for a violation of any of the provisions of Title 39 of the Revised Statutes. However, in the event that, notwithstanding the provisions of subsection c. of section 12 of this act, a recorded image of the face of the operator or any passenger in a motor vehicle is produced by the toll collection monitoring system, that image shall not be used by the authority for any purpose nor shall the image or any record or copy thereof be transmitted or communicated to any person, governmental, non-governmental or judicial or administrative entity.

d.A complaint and summons charging a violation of the toll collection monitoring system regulations shall be on a form prescribed by the Administrative Director of the Courts pursuant to the Rules Governing the Courts of the State of New Jersey. The authority may authorize by regulation an employee or agent to be a complaining witness to make, sign, and initiate complaints and to issue summonses in the name of the authority on behalf of the State of New Jersey, pursuant to the Rules Governing the Courts of the State of New Jersey. The complaints and summonses may be made on information based upon evidence obtained by a toll collection monitoring system, the toll collection monitoring system record and the records of the New Jersey Motor Vehicle Commission or of any other state, province, or motor vehicle licensing authority.

Service may be made by means provided by the Rules Governing the Courts of the State of New Jersey.

Except as provided in subsection c. of this section, the recorded images produced by a toll collection monitoring system shall be considered an official record kept in the ordinary course of business and shall be admissible in a proceeding for a violation of any toll collection monitoring system regulations.

e.The municipal court of the municipality wherein a toll collection monitoring system record was made shall have jurisdiction to hear violations of the toll collection monitoring system regulations. Violations shall be enforced and penalties collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A proceeding and a judgment arising therefrom shall be pursued and entered in accordance with the provisions of N.J.S.2B:12-1 et seq. and the Rules Governing the Courts of the State of New Jersey.

In addition to the civil penalty that may be assessed by a court having jurisdiction for a violation of the toll collection monitoring system regulations, a court shall require the defendant to pay the proper toll and shall require the defendant to pay a reasonable administrative fee as established by the authority. Following collection and distribution of the fees set forth in section 11 of P.L.1953, c.22 (C.22A:3-4), any tolls and administrative fees imposed and collected by the court for a violation of the toll collection monitoring system regulations shall be promptly remitted to the authority by the court. The civil penalty shall be distributed pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1997,c.59,s.13; amended 2003, c.79, s.48; 2005, c.62, s.2.



Section 27:25A-21.4 - Enforcement Power Of Authority Not Limited; Exception

27:25A-21.4. Enforcement power of authority not limited; exception


14. Nothing in sections 11 through 15 of P.L.1997, c.59 (C.27:25A-21.1 through C.27:25A-21.5) shall be construed as limiting the power of the authority as provided in P.L.1991, c.252 (C.27:25A-1 et seq.) to proceed against an operator of a vehicle for a violation of the authority's toll collection regulations, or as prohibiting or limiting the enforcement of a violation of the motor vehicle and traffic laws as set forth in Title 39 of the Revised Statutes except that an operator of a vehicle charged with a violation of section 21 of P.L.1991, c.252 (C.27:25A-21) shall not be liable for the civil penalty provided in subsection a. of section 12 of this act for the same incident.

L.1997,c.59,s.14.



Section 27:25A-21.5 - Power Of Authority Over Tolls Unchanged

27:25A-21.5. Power of authority over tolls unchanged

15. Nothing in sections 11 through 15 of P.L.1997, c.59 (C.27:25A-21.1 through C.27:25A-21.5) shall be construed as extending or diminishing the power of the authority to establish and assess tolls on expressway projects of the authority.

L.1997,c.59,s.15.



Section 27:25A-21.6 - Report Of Loss, Theft Of Electronic Vehicle Identification System Transponder; Limited Liability.

27:25A-21.6 Report of loss, theft of electronic vehicle identification system transponder; limited liability.

4. a. A customer who has an account with a New Jersey electronic toll collection system, subject to sections 11 through 15 of P.L.1997, c.59 (C.27:25A-21.1 through C.27:25A-21.5), and who reports in a timely manner to the operator of the electronic toll collection system the loss or theft of an electronic vehicle identification system transponder shall not be liable for:

(1)unauthorized charges of $50 or more incurred prior to the reporting of the transponder as lost or stolen; or

(2)unauthorized charges incurred after the reporting of the transponder as lost or stolen.

b.When a customer reports in a timely manner to the operator of the electronic toll collection system the theft of a transponder and submits to the operator a copy of the police report of the theft, the customer shall not be charged any fees for the stolen transponder or for a replacement transponder.

L.2011, c.1, s.4.



Section 27:25A-22 - Provisions Of Plan For Motorbus Services

27:25A-22. Provisions of plan for motorbus services
22. a. If a plan is established under subsection q. of section 7 of this act for motorbus regular route and motorbus charter services, the plan may provide for: (1) the designation of certain routes upon which motorbus regular route and charter services shall be permitted to travel and, with the consent of the affected municipalities, the posting of signs by the authority to this effect. The authority may require the owner or operator of a bus entering Atlantic County to file with the authority a notice, in the form and manner which the authority may direct, indicating the proposed route and destination or destinations and the parking facility at which the motorbus intends to park. The authority may issue a permit without charge to the owner or operator filing this notice; (2) the regulation of the manner in which buses may travel to points of loading and unloading by providing for the interception and dispatching of buses; (3) regulation of the activities of the buses incident to their reception at, and leaving of, places of business, in particular casino hotels; (4) the requirement that the buses entering a municipality in which casino gaming is authorized park at a parking facility which can accommodate motorbus parking situated in Atlantic County and which is owned, operated, leased, licensed or approved by the authority. This shall not apply to those motorbuses, as determined by the authority, which have as their ultimate destination their point of origin, without the necessity of interrupting a continuous journey for the purpose of stopping within Atlantic County, except for the purpose of discharging passengers or those motorbuses whose only destination within Atlantic County is a bus terminal designated by the authority as a public bus terminal. Such a motorbus shall complete its journey by the most direct and expeditious route, as provided by the authority; (5) licensing, including renewals thereof, and regulation of parking, repair and maintenance facilities which can accommodate motorbus parking, repair and maintenance not owned, operated, leased, or approved by the authority, including the regulation of size, location, utilization and operation of, and need for, the facilities. The authority shall notify and request comment from any municipality affected by rules and regulations concerning licensure and regulation of parking, repair and maintenance facilities which can accommodate motorbus parking in accordance with subsection d. of this section. The authority shall regulate repair and maintenance facilities only to the extent necessary to assure that those facilities are not operated as parking facilities and may adopt criteria for determining when the parking of motorbuses at repair and maintenance facilities constitutes operation as a parking facility. This subsection shall not apply to a privately owned parking, repair and maintenance facility in existence at a location in Atlantic County as of February 1, 1983, which exclusively accommodates motorbuses owned by the owner of the parking facility and does not rent or lease the facility or its use to any other motorbus provided there is no increase in the capacity of the facility after the date of enactment of this act, except that any such facility located within the city limits of Atlantic City may provide repair and maintenance service to its motorbuses and other motorbuses and attendant storage and may expand its facility to an adjoining property, subject to municipal planning and zoning ordinances. This subsection shall also not apply to a privately owned parking, repair or maintenance facility located outside the city limits of Atlantic City in existence on February 1, 1983, and in continuous operation thereafter, which exclusively accommodates motorbuses, tractor trailers, and limousines owned directly or through a corporation by an owner or a contract purchaser of the facility, provided there is no increase in the land area of the entire facility after February 1, 1983, the number of buses parked at any one time does not exceed 85, and that on or after January 1, 1992 this exemption shall not transfer with title to the facility.

b. The authority may establish a reasonable service charge to be paid by the owner or operator of each motorbus which shall enter a municipality in which casino gaming is authorized, which service charge shall be collected in a manner as the authority may direct. The fee shall not exceed $2.00 per motorbus, except once the maximum fee is reached, the authority may increase the fee annually by the percentage increase of the Consumer Price Index for the Philadelphia-New Jersey area for the preceding year as determined by the Bureau of Labor Statistics. This subsection shall not apply to those motorbuses whose only destination within Atlantic County is a bus terminal designated by the authority as a public bus terminal.

The authority is empowered to require casino hotels in a municipality in which casino gaming is authorized to furnish it with information as is necessary to collect the reasonable service charge referred to in this subsection.

c. Rules and regulations promulgated by the authority under this section may include the provision for an assessment of penalties for any violation of these rules and regulations not to exceed $500 for any single violation. Any violation of these rules and regulations shall be prosecuted by the municipality in which the violation occurred. All moneys collected as a result of the imposition of fines in cases prosecuted by the municipality shall be paid to the municipality. However, if in the judgment of the authority, any municipality shall fail to enforce adequately the provisions of these rules and regulations, proceedings to enforce rules and regulations in that municipality shall be prosecuted by the authority, and moneys collected as result of the imposition of fines shall be paid to the authority. Proceedings under this section may be instituted on any day of the week and institution of proceedings on a Sunday or holiday shall be no bar to successful prosecution. Any process served on a Sunday or holiday shall be valid as if served on any other day of the week.

d. The authority shall notify by personal service or registered or certified mail, return receipt requested, the clerk of any municipality to be affected by the rules and regulations to be promulgated under this section at least 15 days prior to their promulgation and request comment from the municipality.

e. All rules and regulations adopted pursuant to this section shall be submitted to the commissioner for review prior to adoption by the authority pursuant to the "Administrative Procedure Act," and the commissioner shall have 30 business days to approve or reject the rules and regulations. If the commissioner rejects the rules and regulations, they shall not be approved. If the commissioner approves the rules and regulations or fails to act within 30 business days after submission, then the authority may adopt the rules and regulations.

f. In order to provide for equitable treatment of all motorbus carriers, including those exempted from this act, and for the proper routing of all carriers, the authority in conjunction with the commissioner or the Board of the New Jersey Transit Corporation, as the case may be, may adopt policies and issue rules and regulations providing for the routing, interception, dispatching, reception and leaving of places of business of exempt motorbuses, in a manner consistent with subsection a. of this section.

g. The Chairperson of the Senate Transportation and Public Utilities Committee, the Chairperson of the Assembly Transportation Authorities, Telecommunications and Technology Committee, or their successor committees, and the director of the Federal Aviation Administration Technical Center shall receive copies of any rules and regulations to be adopted by the authority at the time of submission to the commissioner pursuant to subsection e. of this section or if not submitted to the commissioner, at the time of submission to the Governor as provided in the "Administrative Procedure Act."

L.1991,c.252,s.22.



Section 27:25A-23 - Authority To Own, Operate "Atlantic City Expressway" Project

27:25A-23. Authority to own, operate "Atlantic City Expressway" project
23. The authority, as successor to the New Jersey Expressway Authority, shall be the owner and operator of the project known as the "Atlantic City Expressway," which on the transfer date is transferred to the authority, consisting of a highway extending and located as follows: Beginning at a westerly terminus in the township of Gloucester in the county of Camden at the connection with the North-South Freeway and extending in a general southeasterly direction and between the White Horse and Black Horse Pikes thence, in various sections located in the township of Gloucester, the township of Washington in the county of Gloucester and the township of Monroe in the county of Gloucester or any of them, to and through the township of Winslow in the county of Camden, and thence through the town of Hammonton, township of Hamilton, township of Egg Harbor, city of Pleasantville, and again the township of Egg Harbor, and the city of Atlantic City, all in the county of Atlantic, to an easterly terminus within the city of Atlantic City, southeasterly of Beach Thorofare, at a connection or connections with the public highway or highways or other public facilities as may be determined by the authority to be the most feasible and practicable or at a point in Cape May county.

L.1991,c.252,s.23.



Section 27:25A-24 - "Atlantic City International Airport" Project Established

27:25A-24. "Atlantic City International Airport" project established
24. a. There is established a transportation project, which shall consist of an airport and related facilities and activities. The airport, which shall be known as the "Atlantic City International Airport," shall consist of such lands and improvements as the authority may acquire in Egg Harbor, Hamilton and Galloway townships, county of Atlantic, including but not limited to the lands and improvements to be acquired from the city of Atlantic City and lands and improvements which may be acquired from the Federal Aviation Administration. The airport shall include but not be limited to any area, place, building, structure, equipment, material, supplies, or real property designed to provide or be used in, or necessarily related to, the provision of air passenger or freight service and the stations, shelters and terminals, heliports, gates, terminal aprons, runways, taxiways, air rights, baggage facilities, parking facilities, ramps, track connections, signal systems, power systems, public highways, noise abatement projects, information and communication systems, transit lines and rights-of-way, equipment storage and servicing facilities, aircraft, maintenance and garage facilities, revenue handling equipment and any other building, structure, equipment, materials, supplies or real property employed or used in, or necessarily related to, the provision of these services.

b. The authority may enter into contracts, leases, or agreements with any agency or instrumentality of the federal government, a bi-state agency, the State or any subdivision thereof or a county or municipal government, including but not limited to the United States Department of Transportation Federal Aviation Administration, concerning the acquisition, construction, maintenance, operation, or support of this project.

c. The authority may enter into agreements with surrounding municipalities for reimbursement to these municipalities for costs incurred as a result of services provided by these municipalities to the Atlantic City International Airport.

L.1991,c.252,s.24.



Section 27:25A-25 - Authority To Own, Operate Transportation, Parking Facilities

27:25A-25. Authority to own, operate transportation, parking facilities
25. The authority, as the successor to the Atlantic County Transportation Authority, shall be the owner and operator of all transportation and parking facilities and other properties of the Atlantic County Transportation Authority, and may continue to operate all facilities and services previously operated by the Atlantic County Transportation Authority.

L.1991,c.252,s.25.



Section 27:25A-26 - Authority May Make Regulations In Connection With Utility Works On Projects

27:25A-26. Authority may make regulations in connection with utility works on projects
26. In addition to the other powers conferred by this act or by any other law and not in limitation thereof, the authority, in connection with construction or operation of any project, may make reasonable regulations for the installation, construction, maintenance, renewal and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances, herein called "works," of any public utility as defined in R.S.48:2-13, in, on or along, over or under any project, public highway or real property, including public lands or waters. Whenever in connection with construction or operation of any project, the authority shall determine that it is necessary that any works, which now are or hereafter may be located in, on, along, over or under any project, public highway, or real property, should be relocated in the project, public highway, or real property or should be removed therefrom, the public utility owning or operating the works shall relocate or remove the same in accordance with the order of the authority, provided, however, that the cost and expenses of the relocation or removal, including the cost of installing these works in a new location or locations, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish the relocation or removal, less the cost of any lands or any rights or interest in lands or any other rights of the public utility, paid to the public utility in connection with the relocation or removal of the works, shall be paid by the authority and may be included in the cost of the project. In case of any relocation or removal of works, the public utility owning or operating the same, its successors or assigns, may maintain and operate the works, with the necessary appurtenances, in the new location for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the works in their former location.

In case of any relocation or removal of works, the authority shall own and maintain, repair and renew structures within the rights-of-way of railroad companies carrying any project or feeder road over railroads, and the authority shall bear the cost of maintenance, repair and renewal of structures within the rights-of-way of railroad companies carrying railroads over any project or feeder road, but this provision shall not relieve any railroad company from responsibility for damage caused to any authority or railroad structure by the operation of its railroad. The approaches, curbing, sidewalk paving, guard rails on approaches and surface paving projects or feeder roads as shall be within the rights-of-way of a railroad company or companies shall be owned and maintained, repaired and renewed by the authority; rails, pipes and lines shall be owned and maintained, repaired and renewed by the railroad company or companies.

L.1991,c.252,s.26.



Section 27:25A-27 - Consent Necessary For Takeover Of Existing Public Highway As Feeder Road

27:25A-27. Consent necessary for takeover of existing public highway as feeder road
27. Before taking over any existing public highway as a feeder road, the authority shall obtain the consent of any entities then exercising jurisdiction over the highway, which are authorized to give this consent by resolution, ordinance or other appropriate written instrument of its governing body. Each feeder road or section thereof acquired or constructed, or public highway taken over from these entities as a feeder road, in connection with an expressway project by the authority shall for all purposes of this act be deemed to constitute part of the project, except that the authority may turn back to the entities any public highway taken over as a feeder road from the entities or any feeder road or section thereof constructed upon a new alignment in substitution for the previous alignment of a public highway so taken over unless 80% or more of the feeder road or section is constructed upon a new alignment.

L.1991,c.252,s.27.



Section 27:25A-28 - Real Property May Be Conveyed To Authority By Government Entity

27:25A-28. Real property may be conveyed to authority by government entity
28. Any government entity, notwithstanding any contrary provision of law, is authorized to lease, lend, grant or convey to the authority at its request upon the terms and conditions as the governing body or other proper agencies of the government entity may deem reasonable and fair and without the necessity for any advertisement, order of court or other action, other than the authorizing resolution or other formal action of the government entity, any real property or personal property or interest therein which may be necessary or convenient to effectuate the purposes of the authority, including public highways, feeder roads, transportation projects and other real property already devoted to public use.

At any time as the authority undertakes to construct any part of a project and acquires any portion of a State highway route as part of that project, the jurisdiction of the department over that portion shall cease. No property of the State, other than riparian lands or lands under water and similar lands or interest therein referred to in Title 12 of the Revised Statutes shall be granted, leased or conveyed to the authority except upon payment to the State of the price therefor.

L.1991,c.252,s.28.



Section 27:25A-29 - County, Municipality May Cooperate With Authority In Projects

27:25A-29. County, municipality may cooperate with authority in projects
29. For the purpose of aiding and cooperating in the acquisition, construction, or operation of any project of the authority, any county or municipality may, upon agreement with the authority and in the manner provided by law:

a. Appropriate moneys for the purposes of the authority and to loan or donate the money to the authority in the installments and upon the terms as may be agreed upon by the authority.

b. Perform any act for the authority which it is empowered by law to perform;

c. Incur indebtedness, borrow money and issue bonds or notes for the purpose of financing a project pursuant to the provisions of the "Local Bond Law" (N.J.S.40A:2-1 et seq.); and

d. Unconditionally guarantee the punctual payment of the principal of and interest on any bonds or notes of the authority.

L.1991,c.252,s.29.



Section 27:25A-30 - Amount Of Departmental Costs, Expenses Certified To Authority

27:25A-30. Amount of departmental costs, expenses certified to authority
30. If the department shall have incurred or paid any costs or expenses with respect to a project or with respect to preliminary studies of the feasibility or location thereof, the commissioner may from time to time certify the amount thereof to the authority. Immediately upon the first ensuing issuance by the authority of any bonds or notes for financing the project, the amount of the costs and expenses so certified by the commissioner shall be reimbursed by the authority to the State from funds available to the authority.

L.1991,c.252,s.30.



Section 27:25A-31 - Authority Property Exempt From Execution

27:25A-31. Authority property exempt from execution
31. All property of the authority, except any property which is subjected to a lien to secure any bonds or notes issued by the authority, shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same, nor shall any such judgment against the authority be a charge or lien upon its property; provided that nothing herein contained shall apply to or limit the rights of the holders of any bonds or notes to pursue any remedy for the enforcement of any pledge or lien given by the authority on its revenues or other moneys.

L.1991,c.252,s.31.



Section 27:25A-32 - Authority Projects Declared Public Property; Exemption From State Taxes

27:25A-32. Authority projects declared public property; exemption from State taxes
32. All projects and other property of the authority are declared to be public property of an instrumentality of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds or notes issued pursuant to this act are declared to be issued by an instrumentality of this State and for an essential public and governmental purpose and the bonds and notes, and the interest thereon and the income therefrom, and all tolls, charges, funds, revenues, income and other moneys pledged or available to pay, or secure the payment of the bonds or notes, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes.

L.1991,c.252,s.32.



Section 27:25A-33 - Authority Deposits, Banking Transactions

27:25A-33. Authority deposits, banking transactions
33. All banks, trust companies, savings banks, investment companies and other persons carrying on a banking business are each authorized to give to the authority a good and sufficient undertaking with the sureties as shall be approved by the authority to the effect that the bank or banking institution shall faithfully keep and pay over to the order of or upon the warrant of the authority or its authorized agent all those funds as may be deposited with it by the authority and agreed interest thereon, at the times and upon the demands as may be agreed to with the authority or, in lieu of these sureties, deposit with the authority or its authorized agent or any trustee therefor or for the holders of any bonds or notes, as collateral, these securities as the authority may approve. The deposits of the authority may be evidenced or secured by a depository collateral agreement in that form and upon the terms and conditions as may be agreed upon by the authority and at the bank or banking institution.

L.1991,c.252,s.33.



Section 27:25A-34 - Investment In Authority Bonds, Notes Permitted

27:25A-34. Investment in authority bonds, notes permitted
34. Notwithstanding the provisions of any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, investment companies, savings and loan associations, and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to this act, and these bonds and notes shall be authorized security for any and all public deposits.

L.1991,c.252,s.34.



Section 27:25A-35 - Submission Of Reports By Authority

27:25A-35. Submission of reports by authority
35. Notwithstanding any inconsistent provisions of this act or any other law, the authority shall submit to the Governor, the commissioner, the President of the Senate and the Speaker of the General Assembly, and the State Treasurer, the following reports:

a. Within 90 days after the end of each fiscal year, a complete and detailed report of the following:

(1) Its operations and accomplishments during the completed fiscal year;

(2) Its receipts and disbursements or revenues and expenses during that year in accordance with the categories and classifications established by the authority for its own operating and capital outlay purposes and as may be requested by the commissioner and the State Treasurer;

(3) Its assets and liabilities at the end of the fiscal year, including the status of reserve, depreciation, special or other funds including debits and credits of these funds;

(4) A schedule of bonds and notes outstanding at the end of the fiscal year; and

(5) A list of all contracts exceeding $100,000 entered into during the fiscal year.

b. By a date established by the commissioner, a business plan for the authority and for each of its operating divisions. The business plan shall include the following information and any additional information required by the commissioner:

(1) A statement of the goals and objectives of the authority;



(2) A statement of the strategies, including a resource allocation strategy, for achieving the stated objectives and performance measurements for evaluating the achievement of these objectives;

(3) A list of specific standards for defining a state of good repair for each project and pavement management plans, bridge management plans, or other appropriate infrastructure renewal and preservation plans for achieving and maintaining these standards;

(4) An annual operating and maintenance budget and an annual capital budget; and

(5) A five year capital plan.

The commissioner shall review, approve, approve with conditions, or disapprove the capital budget and the capital plan submitted pursuant to this section within 15 working days of receipt of the budget and plan. The authority shall not expend or obligate any funds pursuant to the capital budget until the capital budget has been approved by the commissioner. The commissioner may provide for amendments to the capital budget and the capital plan.

L.1991,c.252,s.35.



Section 27:25A-36 - Financial, Management Audits

27:25A-36. Financial, management audits
36. a. The authority shall cause a financial audit of its books and accounts to be made at least once each year by certified public accountants and a copy thereof shall be filed with the State Treasurer.

b. Not less than once every five years the authority shall cause a management audit of its operational effectiveness and efficiency to be conducted by an independent consulting firm selected by the authority from a list of at least five such firms provided by the Director of the Division of Budget and Accounting in the Department of the Treasury. No firm which has performed a financial audit of the authority in the five years previous to an impending management audit shall be selected by the authority to perform that impending management audit.

A copy of the management audit shall be filed in the same manner as the copy of the reports required to be submitted pursuant to section 35 of this act. In addition, the officials receiving a copy of the management audit also shall receive a copy of the recommendations or comments of the consultant concerning the management or operation of any of the authority's resources or programs.

The first management audit to be conducted pursuant to this subsection shall commence within three years of the effective date of this act.

The cost of the audits required by this section may be treated as a part of the cost of a project.

L.1991,c.252,s.36.



Section 27:25A-37 - Conflicts Of Interest, Penalty

27:25A-37. Conflicts of interest, penalty
37. Any member, agent or employee of the authority who is interested, either directly or indirectly, in any contract of another with the authority or the sale of any property, either real or personal, to the authority, shall be guilty of a crime of the fourth degree.

L.1991,c.252,s.37.



Section 27:25A-38 - Regulations For Outdoor Advertising On Atlantic City Expressway

27:25A-38. Regulations for outdoor advertising on Atlantic City Expressway
38. The erection, use or maintenance of any structure for the display of outdoor advertising on the Atlantic City Expressway shall be consistent with the provisions of P.L.1959, c.191 (C.54:40-50 et seq.) and P.L.1979, c.111 (C.13:18A-1 et seq.) and the regulations promulgated pursuant to those laws.

L.1991,c.252,s.38.



Section 27:25A-39 - State May Require Authority To Redeem, Pay Bonds Or Notes

27:25A-39. State may require authority to redeem, pay bonds or notes
39. The State shall have the right, upon furnishing the authority with sufficient funds therefor, to require the authority to redeem, pay or cause to be paid, at or prior to maturity, in whole or in part, any bonds or notes issued by the authority under this act, provided that the redemption or payment shall be made in accordance with the provisions of any contract entered into by the authority with the holders of the bonds or notes.

L.1991,c.252,s.39.



Section 27:25A-40 - Powers Limited Against State Property

27:25A-40. Powers limited against State property
40. Nothing in this act shall be construed to authorize or empower the authority to:

a. Vacate, close, connect with, adjust, relocate, cross or otherwise physically affect any State highway without written approval by the commissioner; or

b. Acquire State property or any interest therein by the exercise of the power of eminent domain.

L.1991,c.252,s.40.



Section 27:25A-41 - Authority May Enter Lands, Waters, Premises

27:25A-41. Authority may enter lands, waters, premises
41. The authority and its authorized agents and employees may enter upon any lands, waters and premises other than State property for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this act, and this entry shall not be deemed a trespass, nor shall the entry for this purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to such lands, waters and premises as a result of those activities.

L.1991,c.252,s.41.



Section 27:25A-42 - State Not To Limit, Alter Rights Or Powers Vested In Authority

27:25A-42. State not to limit, alter rights or powers vested in authority
42. The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued by the authority or other entity pursuant to the provisions of this act that the State will not limit or alter the rights or powers vested in the authority to acquire, construct, maintain and operate any project, or to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect tolls or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and fulfill the terms of any contract with another entity or any agreement made with the holders of the bonds or notes, and that the State will not in any way impair the rights or remedies of the holders or modify in any way the exemptions from taxation provided for in this act, until the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged or provided for.

L.1991,c.252,s.42.



Section 27:25A-43 - South Jersey Transportation Authority, Sales Of "Jersey Fresh," "Made With Jersey Fresh" Products At Service Areas Along The Atlantic City Expressway.

27:25A-43 South Jersey Transportation Authority, sales of "Jersey Fresh," "Made With Jersey Fresh" products at service areas along the Atlantic City Expressway.

2. a. The South Jersey Transportation Authority shall adopt, in consultation with the Department of Agriculture and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to provide for and encourage the sale of agricultural products labeled "Jersey Fresh", other agricultural or horticultural products grown and raised in the State, and "Made With Jersey Fresh" products that are baked or made with "Jersey Fresh" products, at service areas along the Atlantic City Expressway. These rules and regulations shall include, but need not be limited to, provisions allowing for:
(1)the selection of appropriate service areas;
(2)the designation of locations for such sales at selected service areas;
(3)procedures for growers and sellers of agricultural or horticultural products, and bakers and producers of "Made With Jersey Fresh" products, to use these designated sales locations; and
(4)compliance with the rules and regulations adopted by the State Board of Agriculture pursuant to section 3 of P.L.2008, c.40 (C.4:1-11.2).
b.To the extent necessary, appropriate, and practicable, the South Jersey Turnpike Authority shall initiate discussions with contracted vendors at service areas concerning the promotion and sale of agricultural products labeled "Jersey Fresh" and other agricultural or horticultural products, and "Made With Jersey Fresh" baked goods and other food products, at service areas and shall incorporate any necessary provisions in the contracts of the vendors to allow for the promotion and sale of these products at service areas along the Atlantic City Expressway.

L.2008, c.40, s.2; amended 2010, c.111, s.4.



Section 27:25A-44 - Equipment Provided By South Jersey Transportation Authority.

27:25A-44 Equipment provided by South Jersey Transportation Authority.

4.Subject to the rights and security interests of the holders from time to time of bonds or notes heretofore or hereafter issued by the South Jersey Transportation Authority, the authority shall purchase, install, and maintain, or enter into contracts or agreements providing for the purchase, installation, and maintenance of, equipment and technology to be used to remove snow and ice from commercial motor vehicles, as the term is defined in R.S.39:1-1, at locations along the Atlantic City Expressway that are convenient and easily accessible to such commercial motor vehicles, including, but not limited to, service areas, weigh stations, and inspection facilities.

L.2009, c.138, s.4.



Section 27:25A-45 - Certain Roadway Markings Prohibited On Roads Under Jurisdiction Of South Jersey Transportation Authority; Rules, Regulations.

27:25A-45 Certain roadway markings prohibited on roads under jurisdiction of South Jersey Transportation Authority; rules, regulations.

4. a. Notwithstanding the provisions of P.L.1991, c.252 (C.27:25A-1 et seq.) or any rule or regulation to the contrary, no markings made with paint that has been mixed, in whole or in part, with reflective glass beads containing more than 100 parts per million inorganic arsenic, as determined by x-ray fluorescence, shall be placed on, or along, any South Jersey Transportation Authority expressway project, right-of-way, or other real property owned by or under the administration, jurisdiction, or control of the South Jersey Transportation Authority.

b.The South Jersey Transportation Authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations that may be necessary to implement the provisions of this section.

L.2011, c.212, s.4.



Section 27:25A-46 - Definitions.

27:25A-46 Definitions.

7.As used in sections 7 through 9 of P.L.2013, c.130 (C.27:25A-46 through C.27:25A-48):

"Acknowledgement sign" means a sign that is intended to inform the traveling public that a highway-related service, product, or monetary contribution has been sponsored by a person, firm, or entity and which meets all design and placement guidelines for acknowledgement signs as established pursuant to the provisions of the Manual on Uniform Traffic Control Devices for Streets and Highways and all sign design principles provided in the federal Standard Highway Signs and Markings Book.

"Advertising sign" means a sign that is intended to promote commercial products or services through the use of slogans and information and informs the public on where to obtain the products or services.

"Authority" means the South Jersey Transportation Authority established pursuant to P.L.1991, c.252 (C.27:25A-1 et seq.).

"Highway" means the Atlantic City Expressway; its shoulders and sidewalks; the airspace above and below the Expressway; areas for drainage, utilities, landscaping, berms, and fencing along the Expressway; and any expressway project as defined in section 3 of P.L.1991, c.252 (C.27:25A-3).

"Sponsorship agreement" means an agreement or contract between the authority and a person, firm, or entity to be acknowledged for a highway-related service, product, or monetary contribution provided.

"Sponsorship program" means a program administered by the authority, that complies with pertinent federal laws, rules, regulations, and orders, and allows a person, firm, or entity to sponsor authority operational activities or other highway-related services or programs through the provision of a highway-related service, product, or monetary contribution.

L.2013, c.130, s.7.



Section 27:25A-47 - Establishment Of Sponsorship Program.

27:25A-47 Establishment of sponsorship program.

8. a. There is established in the authority a sponsorship program to allow for private sponsorship of authority operational activities or other highway-related services or programs.

b.The authority shall adopt a policy on sponsorship agreements consistent with pertinent federal laws, rules, regulations, and orders to administer the program established pursuant to this section. The policy shall:

(1)include language requiring the authority to terminate a sponsorship agreement if it determines the sponsorship agreement or acknowledgement sign present a safety concern, interferes with the free and safe flow of traffic, or is not in the public interest;

(2)describe the sponsors and sponsorship agreements that are acceptable and consistent with applicable State and federal laws;

(3)require that any monetary contribution received through the program be used solely for highway purposes;

(4)include a requirement that a person, firm, or entity shall comply with the State's "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.) to be eligible to participate in the program; and

(5)be approved by the Federal Highway Administration's New Jersey Division Office.

c.Under the sponsorship program established pursuant to this section, the authority may enter into a sponsorship agreement with a person, firm, or entity to receive a highway-related service, product, or monetary contribution in exchange for acknowledging the person, firm, or entity on an acknowledgement sign. A sponsorship agreement concerning any portion of the interstate highway system shall be subject to approval by the Federal Highway Administration.

d.Nothing in this section shall permit the use of or erection of any advertising sign as part of a sponsorship program authorized pursuant to P.L.2013, c.130 (C.27:7-44.18 et al.).

L.2013, c.130, s.8.



Section 27:25A-48 - Rules Or Regulations.

27:25A-48 Rules or regulations.

9.The authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules or regulations necessary to effectuate the purposes of sections 7 and 8 of P.L.2013, c.130 (C.27:25A-46 and C.27:25A-47).

L.2013, c.130, s.9.



Section 27:25A-49 - Public Telephone, Free Drinking Water Unnecessary For Participation In Sign Program Along Atlantic City Expressway.

27:25A-49 Public telephone, free drinking water unnecessary for participation in sign program along Atlantic City Expressway.

3. a. Notwithstanding the provisions of any law, rule, or regulation to the contrary, and consistent with federal law, a facility shall not be required to have a public telephone or free drinking water available in order to participate in any specific service sign program, as implemented by the South Jersey Transportation Authority.

b.As used in this section, "specific service sign program" means a program that provides for the installation and maintenance of signs along the Atlantic City Expressway that identify and provide directional information to motorists for gas, food, lodging, camping, and attraction facilities, including, but not limited to, a tourist-oriented directional sign program, a specific service logo sign program, or a highway sponsorship sign program.

L.2015, c.139, s.3.



Section 27:26-1 - Short Title

27:26-1. Short title
This act shall be known and may be cited as the "New Jersey Ridesharing Act of 1981."

L.1981, c. 413, s. 1, eff. Jan. 7, 1982.



Section 27:26-2 - Legislative Findings And Declarations

27:26-2. Legislative findings and declarations
The Legislature finds and declares that:

New Jersey's transportation needs are being threatened by the growing energy shortage which this nation faces. In addition, this State has many roads which are heavily congested during commuting hours, resulting in the unnecessary usage of gasoline and in lengthy delays for the traveling public. There are presently no energy efficient alternatives such as public transportation for many citizens in New Jersey which would reduce the number of single occupancy, private automobiles on the road.

Therefore, the Legislature wishes to encourage ridesharing programs which will help reduce traffic congestion, conserve gasoline consumption and promote the mobility needs of the public. One important way to address these problems is to encourage employers and employees to form ridesharing arrangements. However, employers have been reluctant to support such activities because of their potential liability to employees and others. The Legislature, therefore, finds that it is in the public interest to promote ridesharing arrangements through employer sponsorship and promotional activities by exempting employers from certain liabilities they might incur as a result of their promotion or sponsorship of certain types of employee ridesharing programs.

L.1981, c. 413, s. 2, eff. Jan. 7, 1982.



Section 27:26-3 - Definitions

27:26-3. Definitions
As used in this act:

a. "Ridesharing" means the transportation of persons in a motor vehicle, with a maximum carrying capacity of not more than 15 passengers, including the driver, where such transportation is incidental to the purpose of the driver. The term shall include such ridesharing arrangements known as carpools and vanpools.

b. "Van-pooling" means eight or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry 8 to 15 adult passengers.

c. "Carpool" means two or more persons commuting on a daily basis to and from work by means of a vehicle with a seating capacity of 9 passengers or less.

L.1981, c. 413, s. 3, eff. Jan. 7, 1982.



Section 27:26-4 - Employers; Immunity From Liability

27:26-4. Employers; immunity from liability
a. An employer shall not be liable for injuries or damages sustained by passengers and other persons resulting from the operation or use of a motor vehicle not owned, leased or contracted for by the employer, when his or her employee is in a ridesharing arrangement between his or her place of residence and place of employment or termini near such places.

b. An employer shall not be liable for injuries or damages sustained by passengers and other persons because he provides information, incentives, or otherwise encourages his or her employees to participate in ridesharing arrangements.

L.1981, c. 413, s. 4, eff. Jan. 7, 1982.



Section 27:26-5 - Compensation Of Employee For Travel Time

27:26-5. Compensation of employee for travel time
An employee who participates in a ridesharing arrangement between his or her place of residence and place of employment, or termini near such places, shall not be entitled to compensation by his or her employer for such travel time, and the wage provisions in Title 34 shall not apply during this travel period, unless the employee is required to participate in the ridesharing arrangement as a condition of his or her employment.

L.1981, c. 413, s. 5, eff. Jan. 7, 1982.



Section 27:26A-3 - Definitions Relative To Travel Demand Management

27:26A-3. Definitions relative to travel demand management
3. As used in this amendatory and supplementary act:

"Alternative means of commuting" means travel between a person's place of residence and place of employment or termini near those places, other than in a motor vehicle occupied by one person. Alternative means of commuting include, but are not limited to, public transportation, car pools, van pools, bus pools, ferries, bicycling, telecommuting and walking, which may be used in conjunction with such strategies as flextime, staggered work hours, compressed work weeks and like measures.

"Clean Air Act" means the federal Clean Air Act, as amended by Pub.L.101-549 (42 U.S.C. s. 7401 et seq.) and as subsequently amended or supplemented.

"Commissioner" means the Commissioner of Transportation.

"Commuter transportation benefit" means the cost to employers of providing benefits to an employee for utilizing an alternative means of commuting and the cost of providing services and facilities which would encourage or facilitate use by employees of alternative means of commuting. The benefit shall include the costs of parking by employees at park-and-ride lots.

"Department" means the New Jersey Department of Transportation.

"Employee" means an employee hired or employed by the employer and who reports to the employer's work location, as specified by regulation of the department.

"Employer" means any person, partnership, association, corporation, trust, legal representative or any organized group of persons which hires or employs employees and shall also include all public and quasi-public employers, including without limitation the United States and any of its governmental instrumentalities, the State of New Jersey and its instrumentalities and subdivisions, and all State and bi-State authorities, corporations, commissions, boards and like bodies.

"Program" means the Travel Demand Management Program established pursuant to section 5 of P.L.1992, c.32 (C.27:26A-5) and continued pursuant to P.L.1996, c.121 (C.27:26A-4.1 et al.).

"Transportation management association" or "TMA" means a nonprofit corporation approved by the department as coordinating transportation services, including but not limited to public transportation, van pools, car pools, bicycling and pedestrian modes, as well as strategies such as flex time, staggered work hours, and compressed work weeks, for corporations, employees, developers, individuals and other groups.

"Travel demand management" or "TDM" means a system of actions whose purpose is to alleviate traffic-related problems through improved management of vehicle trip demand. These actions, which are primarily directed at commuter travel, are structured to reduce the dependence on and use of single occupancy vehicles, or to alter the timing of travel to other, less congested time periods or both.

L.1992,c.32,s.3; amended 1996, c.121, s.5.



Section 27:26A-4 - Analysis Of Data, Development Of Strategy

27:26A-4. Analysis of data, development of strategy
4. a. To the end that the problems of traffic congestion and its attendant economic, social and environmental costs and effects shall be dealt with in a comprehensive manner, the department shall analyze already existing data related to commutation patterns, including origin-destination data; and shall engage in or analyze comprehensive traffic congestion studies in order to provide for a more complete and detailed picture of the level and sources of congestion on State highways, county and municipal roads, as well as toll bridges and toll roads.

b. Based upon this analysis or study, the department shall develop a comprehensive strategy of transportation control measures to deal with congestion and air pollution problems in the State, including but not limited to placing special emphasis on the completion of "missing links" in the State highway system, use of high occupancy vehicle lanes, priority treatment of high occupancy vehicles, the adoption of traffic system management, such as improved signage, synchronization of traffic lights, resurfacing of highway pavements, the use of "intelligent vehicle" highways, the maximum possible use of public transportation and other appropriate measures to facilitate the smooth flow of traffic in the State. No high occupancy vehicle lanes shall be established on a highway unless public transit alternatives are evaluated and marketed for that highway.

L.1992,c.32,s.4.



Section 27:26A-4.1 - Submission Of Revision Of State Implementation Plan

27:26A-4.1. Submission of revision of State Implementation Plan
1. As authorized by Section 182(d)(1) of the Clean Air Act as amended by Pub.L.104-70, the Commissioner of Environmental Protection shall submit a revision of the State Implementation Plan submitted to the Environmental Protection Agency pursuant to the Clean Air Act removing provisions of the State Implementation Plan requiring employers to reduce work-related vehicle trips and miles traveled by employees.

L.1996,c.121,s.1.



Section 27:26A-4.2 - Compliance With Clean Air Act; Rules, Regulations; Report

27:26A-4.2. Compliance with Clean Air Act; rules, regulations; report
2. In order to facilitate compliance with Section 182(d)(1) of the Clean Air Act as amended by Pub.L. 104-70, requiring that the State of New Jersey achieve emission reductions equivalent to those that would have been achieved with the provisions of the State Implementation Plan which are to be removed pursuant to this 1996 amendatory and supplementary act requiring employers to reduce work-related vehicle trips and miles traveled by employees, and to take steps to continue the congestion reduction measures as provided in P.L.1992, c.32 (C.27:26A-1 et seq.):a. The Commissioner of Transportation, in consultation with the Commissioner of Environmental Protection, is authorized to adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), continuing the Travel Demand Management Program established pursuant to section 5 of P.L.1992, c.32 (C.27:26A-5) but only to the extent authorized by this 1996 amendatory and supplementary act. The program shall continue the studies and transportation control measures provided in section 4 of P.L.1992, c.32 (C.27:26A-4) and in lieu of the mandatory compliance plans required by section 5 of P.L.1992, c.32 (C.27:26A-5), repealed by this 1996 amendatory and supplementary act, the program shall establish a voluntary employer trip reduction program. The regulations may continue or revise the definitions and other provisions contained in the regulations establishing the mandatory employer trip reduction program, N.J.A.C. 16:50-1.1, as appropriate for a voluntary program.
b. The Commissioner of Environmental Protection shall report to the Legislature not later than 180 days after the effective date of this 1996 amendatory and supplementary act, as to what measures the commissioner proposes to recommend to ensure the State's compliance with the Clean Air Act, in light of the statutory provisions repealed by this 1996 amendatory and supplementary act, accompanying the report with drafts of any legislative bills which the commissioner proposes for consideration by the Legislature if, in the commissioner's opinion, any such bills are required for this purpose.
L.1996,c.121,s.2.

27:26A-4.3. Registration as participant in voluntary employer trip reduction program
3. In order to certify to the Director of the Division of Taxation, in the Department of the Treasury, eligibility for the tax benefits provided under section 1 of P.L.1993, c.150 (C.27:26A-15) and section 1 of P.L.1993, c.108 (C.54A:6-23), the Commissioner of Transportation shall adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establishing the procedure by which an employer may register with the Department of Transportation as a participant in a voluntary employer trip reduction program and the criteria to be met by that employer trip reduction program using alternative means of commuting to receive certification for providing commuter transportation benefits.

L.1996,c.121,s.3.



Section 27:26A-4.3 - Registration As Participant In Voluntary Employer Trip Reduction Program

27:26A-4.3. Registration as participant in voluntary employer trip reduction program
3. In order to certify to the Director of the Division of Taxation, in the Department of the Treasury, eligibility for the tax benefits provided under section 1 of P.L.1993, c.150 (C.27:26A-15) and section 1 of P.L.1993, c.108 (C.54A:6-23), the Commissioner of Transportation shall adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establishing the procedure by which an employer may register with the Department of Transportation as a participant in a voluntary employer trip reduction program and the criteria to be met by that employer trip reduction program using alternative means of commuting to receive certification for providing commuter transportation benefits.

L.1996,c.121,s.3.



Section 27:26A-4.4 - Transfer Of Balances In "Travel Demand Management Program Account"

27:26A-4.4. Transfer of balances in "Travel Demand Management Program Account"
4. All balances remaining in the "Travel Demand Management Program Account" created pursuant to section 9 of P.L.1992, c.32 (C.27:26A-9) are hereby transferred to the Department of Transportation for use by the department to effectuate the purposes of this 1996 amendatory and supplementary act, including, but not limited to, grants to transportation management associations (TMA's).

L.1996,c.121,s.4.



Section 27:26A-8 - Development Of Public Education Program

27:26A-8. Development of public education program
8. The department, in cooperation with the Department of Commerce, Energy and Economic Development, the Department of Environmental Protection, and the Department of Education, shall develop a comprehensive public education program on the benefits of travel demand management. The public education program shall focus its efforts on the driving public and it shall be an element of the travel demand management program.

L.1992,c.32,s.8.



Section 27:26A-15 - Tax Credit For Providing Commuter Transportation Benefits.

27:26A-15 Tax credit for providing commuter transportation benefits.

1. a. An employer that is a taxpayer subject to the provisions of the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.), the "Financial Business Tax Law (1946)," P.L.1946, c.174 (C.54:10B-1 et seq.), "The Savings Institution Tax Act," P.L.1973, c.31 (C.54:10D-1 et seq.), the tax imposed on marine insurance companies pursuant to R.S.54:16-1 et seq., the tax imposed on fire insurance companies pursuant to R.S.54:17-4 et al., the tax imposed on insurers generally, pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), the public utility franchise tax, public utilities gross receipts tax and public utility excise tax imposed pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.), or that is a taxpayer in respect of a distributive share of partnership income under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., which provides commuter transportation benefits as defined in section 3 of P.L.1992, c.32 (C.27:26A-3) shall be allowed a credit against that tax equal to 5% of the cost of commuter transportation benefits for the accounting or privilege period, beginning on or after January 1, 1994 and ending not later than January 1, 1995 subject to the limitations of subsection b. of this section. For accounting or privilege periods beginning on or after January 1, 1995, but ending not later than December 31, 2007, the credit allowed under this section shall be 10% of the cost of commuter transportation benefits for the relevant accounting or privilege period, as appropriate, subject to the limitations of subsection b. of this section. Notwithstanding the provisions of this section to the contrary, a taxpayer which filed a certified compliance plan with the Department of Transportation required by section 5 of P.L.1992, c.32 (C.27:26A-5) on or before May 31, 1996, shall be allowed a credit against that tax equal to 15% of the cost of commuter transportation benefits for the accounting or privilege periods ending on and after July 31, 1996 but ending not later than June 30, 1997, for the relevant accounting or privilege period, as appropriate, subject to the limitations of subsection b. of this section. In the case of a taxpayer receiving partnership income, an offset against that income subject to the limitations in paragraph (5) of subsection b. of this section shall be considered the credit.

b. (1) The credit granted a taxpayer for an accounting or privilege period shall not exceed the per employee limit multiplied by the number of employees participating in alternative means of commuting at the work location. The per employee limit shall be $36 for the accounting or privilege periods beginning on and after January 1, 1994 but before January 1, 1995, $72 for the accounting or privilege period beginning on or after January 1, 1995 but before January 1, 1997, $100 for accounting or privilege periods beginning on or after January 1, 1997 but before January 1, 2002, and $120 for those periods thereafter. Notwithstanding the provisions of this section to the contrary, the per employee limit for a taxpayer which filed a certified compliance plan with the Department of Transportation required by section 5 of P.L.1992, c.32 (C.27:26A-5) on or before the plan submittal date established by the department and which was filed on or before May 31, 1996, shall be $150 for the accounting or privilege periods ending on or after July 31, 1996 but ending not later than June 30, 1997. For those periods beginning on or after January 1, 1995, the Director of the Division of Taxation, in the Department of the Treasury, shall adjust the limit, rounded down to the nearest dollar, in proportion to the change in the average consumer price index for all urban consumers in the New York and Northeastern New Jersey and the Philadelphia areas, as reported by the United States Department of Labor, from calendar year 1994 to the calendar year ending immediately before the appropriate period.

(2)The taxpayer may only claim a credit for providing commuter transportation benefits if those benefits are provided in addition to and not in lieu of compensation and those benefits are based upon a direct expenditure made after the taxpayer has registered with the Department of Transportation and the taxpayer's employer trip reduction program has been certified for providing commuter transportation benefits by the Department of Transportation as prescribed in section 3 of P.L.1996, c.121 (C.27:26A-4.3). Notwithstanding any provisions of P.L.1996, c.121 (C.27:26A-4.1 et al.) to the contrary, the tax credit eligibility and reporting requirements found at N.J.A.C.16:50-15 shall remain in effect until such time as the Department of Transportation adopts new regulations pursuant to section 3 of P.L.1996, c.121 (C.27:26A-4.3).

(3)The amount of the credit allowed under this section for an accounting or privilege period shall not exceed 50% of the tax liability which would be otherwise due for any one of the taxes enumerated in subsection a. of this section after first applying the credits, if any, allowed under any other law and shall not reduce the amount of tax liability to less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162 (C.54:10A-5), section 3 of P.L.1946, c.174 (C.54:10B-3) or section 3 of P.L.1973, c.31 (C.54:10D-3), as may be applicable.

(4)A taxpayer having liability for more than one of the taxes enumerated in subsection a. of this section for an accounting or privilege period shall allocate the credit amount available for that period to the liabilities for that period in the proportion that each liability bears to the total of the liabilities for that period, and each apportioned amount of credit shall be applied to only one amount of liability.

(5)A partnership shall not be allowed a credit under this section directly. A partnership shall be entitled to reduce total partnership income distributed to the partners and subject to tax under subsection k. of N.J.S.54A:5-1 by the lesser of 71.5 percent of the amount of commuter transportation benefits provided pursuant to law or $515 for each employee receiving such benefits. For accounting and privilege periods beginning on or after January 1, 1995, but ending no later than December 31, 2001, the reduction to partnership income allowed under this section shall be the lesser of 143 percent of the cost of commuter transportation benefits provided or $1,030, and for accounting and privilege periods beginning on or after January 1, 2002 the reduction to partnership income allowed under this section shall be the lesser of 157 percent of the cost of commuter transportation benefits provided or $1,884, for each employee receiving such benefits for the relevant accounting or privilege period, as appropriate, subject to the limitations of subsection b. of this section.

c.Each employee who receives money towards commuter transportation benefits from the employee's employer as an advance, a reimbursement, or both, shall furnish suitable proof to the employer, in the form of receipts, ticket stubs or the like, that the employee utilized monies provided by the employer for an alternative means of commuting, as defined pursuant to section 3 of P.L.1992, c.32 (C.27:26A-3).

d.For the purposes of verifying eligibility for the credit, the Commissioner of Transportation shall certify to the Director of the Division of Taxation a list of those employers which have registered with the department and have a certified voluntary employer trip reduction program. An employer trip reduction program of an employer who is a member of a TMA shall be considered certified by the department. "A member of a TMA" shall be defined in regulations promulgated by the department pursuant to section 3 of P.L.1996, c.121 (C.27:26A-4.3). The list shall be provided to the Director of the Division of Taxation within 90 days of registration.

e.The taxpayer shall file with the department a schedule of the expenditures for which the taxpayer has claimed a credit pursuant to this section on any tax return filed with the Director of the Division of Taxation, in such form and pursuant to such rules as shall be prescribed by the commissioner in consultation with the Director of the Division of Taxation.

L.1993,c.150,s.1; amended 1996, c.121, s.6; 2001, c.162, s.3; section 2 (effective date) amended 2001, c.162, s.4.



Section 27:27-1 - "Monorail" Defined

27:27-1. "Monorail" defined
As used in P.L. 1983, c. 295 and this 1985 amendatory and supplementary act, "monorail" means any type of transportation system in which manned or unmanned vehicles are operated on fixed guideways along an exclusive easement or right-of-way, but excluding conventional railroads.

L. 1985, c. 538, s. 6, eff. Jan. 21, 1986; per s.12, expired on January 21, 1991.



Section 27:27-2 - Transportation Responsibility

27:27-2. Transportation responsibility
The Department of Transportation shall have exclusive responsibility for assisting in the development of monorail systems except where otherwise provided by law. The Commissioner of Transportation, in cooperation with State departments, commissions, authorities, and other State agencies and with interested private individuals and organizations, shall be the exclusive coordinator of plans and policies for the utilization of monorail systems under the jurisdiction of the Department of Transportation.

L. 1985, c. 538, s. 7, eff. Jan. 21, 1986; per s.12, expired on January 21, 1991.



Section 27:27-3 - Functions, Powers, Duties

27:27-3. Functions, powers, duties
Except as otherwise provided by law, the Commissioner of Transportation shall have the following functions, powers and duties:

a. Approve or reject any proposed monorail project, including its route;

b. Set fares for monorail systems; and

c. Establish safety standards for the operation of monorail systems.

L. 1985, c. 538, s. 8, eff. Jan. 21, 1986; per s.12, expired on January 21, 1991.



Section 27:27-4 - Report To Commission

27:27-4. Report to commission
Any authority or agency proposing a monorail project and not subject to approval pursuant to subsection a. of section 8 of this act shall report to the commission its intentions concerning the proposed project.

L. 1985, c. 538, s. 9, eff. Jan. 21, 1986; per s.12, expired on January 21, 1991.



Section 27:27-5 - Rules, Regulations

27:27-5. Rules, regulations
The Commissioner of Transportation shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) to effectuate the purposes of sections 7 through 9 of this act.

L. 1985, c. 538, s. 10, eff. Jan. 21, 1986; per s.12, expired on January 21, 1991.






Title 28 - Historic Memorials, Monuments And Sites

Section 28:1-4 - Rules And Regulations; Seal

28:1-4. Rules and regulations; seal
The commission may adopt rules and regulations, not inconsistent with the provisions of this article, for the proper disposition and administration of any property to which it may acquire title or gain control under the provisions of this article. The commission may adopt a seal for the proper authentication of its acts.



Section 28:1-5 - Acquisition Of Property Of Historic Interest By Gift, Purchase Or Eminent Domain; Limitation On Power

28:1-5. Acquisition of property of historic interest by gift, purchase or eminent domain; limitation on power
The commission shall have power to acquire by gift or purchase, or by the exercise of the power of eminent domain, areas, properties, lands, or any estate or interest therein, situate within this state, of historic interest or other unusual features which, in the judgment of the commission, should be acquired, preserved, and maintained for the use, education and pleasure of the people of New Jersey. Such power of acquisition shall be within the limits of any appropriation that may be made by the legislature for such purposes, or of voluntary gifts or contributions placed at the disposal of the commission for such purposes. Before any such property shall be purchased or acquired by condemnation, the commission may call upon the attorney general to make an examination and render a report at the request of the commission.



Section 28:1-6 - Custody Of State Monuments; Arrangements With County Or Municipal Officers Or Local Commissions Or Societies

28:1-6. Custody of state monuments; arrangements with county or municipal officers or local commissions or societies
The commission shall have the custody and shall be charged with the care of all monuments of whatever nature, the title to which is now vested in the state, whether erected within or without the state, and which are not in the control or custody of any state commission or agency. The commission may make suitable arrangements for the care of any such monuments with county or municipal officers, or with local commissions or societies, if, in its judgment, such arrangements are proper and desirable.



Section 28:1-7 - Commemorative Highway Markers; Erection And Maintenance

28:1-7. Commemorative highway markers; erection and maintenance
The commission may erect and maintain markers of appropriate design and material along the highways of the state to commemorate events, places and persons of importance in the history of the state. It may adopt and, from time to time, in its discretion, change the design for such markers, and may contract for their purchase and erection through competitive bidding. The commission may enter into an agreement with any state agency for services in connection with the manufacture, erection, location and care of the markers.



Section 28:1-8 - Erection Of Monuments By Societies; Contribution By Commission To Cost

28:1-8. Erection of monuments by societies; contribution by commission to cost
Whenever any association or society shall propose the erection of any monument in stone or in bronze to commemorate any historic event of importance in the history of the state, the commission may, if it approves the person or event to be commemorated and the design and material of the monument, contribute up to fifty per cent of the cost toward the erection of the proposed monument, provided the title to the property be vested in the state and its custody be intrusted to the commission.



Section 28:1-9 - Celebrations Of Important Historic Events

28:1-9. Celebrations of important historic events
The commission shall make plans and arrange for appropriate celebrations of important historic events.



Section 28:1-10 - Limitation On Financial Obligations

28:1-10. Limitation on financial obligations
Authority is expressly denied the commission to assume, or to agree to assume any financial obligations or to impose any financial obligation on the state in excess of appropriations included in any appropriation bill.



Section 28:1-11 - Contracts Made In Name Of State

28:1-11. Contracts made in name of state
All contracts and agreements of the commission shall be made in the name of the state.



Section 28:1-13 - Enumeration Of Memorials, Monuments And Sites Transferred

28:1-13. Enumeration of memorials, monuments and sites transferred
The care, custody and control of the memorials, monuments and sites herein enumerated are vested in the historic sites commission:

Hancock House, at Hancock's Bridge, Lower Alloways Creek township, Salem county;

Wallace House, at Somerville, Somerset county;

Dey House Washington Headquarters, at Preakness, Wayne township, Passaic county;

Old Steuben Home, at Riverside, Bergen county;

Old Barracks, at Trenton;

Red Bank Battle Monument, in Gloucester county;

Princeton Battle Monument, at Princeton, Mercer county;

Old Tavern, also known as "Indian King" , at Haddonfield, Camden county;

Trenton Battle Monument;

Monmouth Battle Monument, at Freehold, Monmouth county;

Washington Rock, in Somerset county.

All the powers and duties of the boards and commissions having, on July first, one thousand nine hundred and thirty-two, the care, custody and control of the memorials, monuments and sites herein enumerated, are transferred to and vested in the historic sites commission, which shall assume the duty and responsibility for the care and preservation of all the property belonging to or held by any of such boards or commissions; and the terms of office of the members of such boards and commissions shall cease and determine on said date; and all books, papers, records and property of whatsoever nature shall be delivered by all such boards and commissions to the historic sites commission.



Section 28:1-14 - Acts Saved From Repeal

28:1-14. Acts saved from repeal
The following enumerated acts creating and establishing boards or commissions for the control, custody, care and preservation of the memorials, monuments and sites, transferred by section 28:1-13 of this title to the historic sites commission, are, in so far as they create and establish such memorials, monuments and sites and provide for their care, maintenance and repair, saved from repeal:

Hancock House.

L.1931, c. 230, p. 578, entitled "An act appointing a commission to purchase the Hancock House at Hancock's Bridge, in the township of Lower Alloways Creek, Salem county, making an appropriation for the purchase of the same and providing for the care and management thereof," approved April twenty-seventh, one thousand nine hundred and thirty-one.

Wallace House.

L.1931, c. 45, p. 93, entitled "An act to appropriate funds for the care, maintenance, treating, repair and perpetuation of the headquarters of General George Washington in 1778-1779, known as the Wallace House, in the borough of Somerville, Somerset county," approved April sixth, one thousand nine hundred and thirty-one.

Dey House.

L.1929, c. 308, p. 716, entitled "An act to authorize the acquisition and preservation of the Dey House Washington Headquarters, located at Preakness, in the township of Wayne, county of Passaic, to commemorate the sesquicentennial of the occupancy of said headquarters by General George Washington in the Revolutionary War; to appoint a commission with power to acquire and preserve the said headquarters; and to appropriate moneys to pay for the acquisition and preservation of the same," approved May sixth, one thousand nine hundred and twenty-nine.

Old Steuben Home.

L.1926, c. 15, p. 38, entitled "An act appointing a commission to purchase the Old Steuben Home in the borough of Riverside, Bergen county, making an appropriation for the purchase of the same and providing for the care and management thereof," approved March fifteenth, one thousand nine hundred and twenty-six, as amended by L.1927, c. 240, p. 454, approved March twenty-eighth, one thousand nine hundred and twenty-seven.

Old Barracks, at Trenton.

L.1917, c. 143, p. 305 (1924 Suppl. s.s. **192-82 to **192-84a), entitled "An act concerning the Old Barracks at Trenton," approved March twenty-sixth, one thousand nine hundred and seventeen.

Red Bank Battle Monument.

L.1905, c. 79, p. 163, entitled "An act to authorize the erection of a monument on the battlefield of Red Bank, in the county of Gloucester, and to appropriate money to pay the cost thereof," passed March thirtieth, one thousand nine hundred and five.

Princeton Battle Monument.

L.1888, c. 299, p. 450, entitled "An act relative to the Princeton battle monument," approved April twenty-third, one thousand eight hundred and eighty-eight. Also L.1902, c. 178, p. 571, entitled "An act relative to the Princeton battle monument," approved April third, one thousand nine hundred and two, as amended by L.1907, c. 13, p. 36, approved March twenty-seventh, one thousand nine hundred and seven; and supplemented by L.1908, c. 2, p. 12, approved February eighteenth, one thousand nine hundred and eight, and by L.1923, c. 78, p. 156, approved March sixteenth, one thousand nine hundred and twenty-three.

Old Tavern (Indian King).

L.1902, c. 128, p. 400 (C.S. pp. 3403, 3404, s.s. 17, 18, 19), entitled "An act appointing a commission to purchase the old tavern house, in the borough of Haddonfield, making an appropriation for the payment of the same and providing for the care and management thereof," approved April third, one thousand nine hundred and two, and supplemented by L.1906, c. 100, p. 160, passed April tenth, one thousand nine hundred and six, and by L.1931, c. 15, p. 43, approved March twenty-third, one thousand nine hundred and thirty-one.

Trenton Battle Monument.

L.1887, c. 132, p. 166, entitled "An act relative to the Trenton battle monument," approved April fourteenth, one thousand eight hundred and eighty-seven, and L.1898, c. 147, p. 351, entitled "An act relating to the Trenton battle monument," approved April sixth, one thousand eight hundred and ninety-eight.

Monmouth Battle Monument.

L.1881, c. 93, p. 105, entitled "An act relative to the Monmouth battle monument," passed March fourteenth, one thousand eight hundred and eighty-one; and supplemented by L.1885, c. 79, p. 91, approved March sixteenth, one thousand eight hundred and eighty-five, as amended by L.1886, c. 118, p. 166, approved April fifth, one thousand eight hundred and eighty-six; and also supplemented by L.1895, c. 147, p. 305, approved March fourteenth, one thousand eight hundred and ninety-five, by L.1903, c. 98, p. 154, approved April first, one thousand nine hundred and three, by L.1906, c. 169, p. 313, approved April thirtieth, one thousand nine hundred and six, as amended by L.1916, c. 97, p. 212, approved March sixteenth, one thousand nine hundred and sixteen.

Washington Rock.

L.1913, c. 141, p. 224, entitled "An act to provide for the acquisition of the "Washington Rock' and adjoining lands in the county of Somerset and for the appointment of a commission to improve and maintain the same as a public park," approved March twenty-seventh, one thousand nine hundred and thirteen, as amended by L.1924, c. 56, p. 107 (1924 Suppl. s.s. 165-188, 165-188a), approved March sixth, one thousand nine hundred and twenty-four.



Section 28:1-15 - Municipal Committees Or Commissions; Funds From Private Sources; Other Powers

28:1-15. Municipal committees or commissions; funds from private sources; other powers
The historic sites commission may authorize the formation of committees or commissions of citizens interested in the preservation and care of any of the memorials, monuments, sites and buildings transferred to its care by this article (s. 28:1-13 et seq.), and may also authorize the collection of funds from private sources for the maintenance and care of such memorials, monuments, sites and buildings; and may otherwise assist in the purpose and to promote the interests of such memorials, monuments, sites and buildings.



Section 28:1-16 - Appropriations

28:1-16. Appropriations
All appropriations for the care, maintenance and repair of memorials, monuments, sites and buildings, made to any of the boards or commissions, the powers and duties of which are, by this article (s. 28:1-13 et seq.), transferred to the historic sites commission, as well as all appropriations made after July first, one thousand nine hundred and thirty-two, to any historic site or monument association created after said date, are transferred to and shall be expended only under the direction of the historic sites commission.

All appropriations available on July first, one thousand nine hundred and thirty-two, or thereafter made, to the Washington Association of New Jersey, created by chapter three hundred and nine of the laws of one thousand eight hundred and seventy-four, and to the Walt Whitman House, created by joint resolution number six of the laws of one thousand nine hundred and twenty-five, are transferred to and shall be expended only under the direction of the historic sites commission.



Section 28:1-17 - Employees Of Abolished Boards And Commissions

28:1-17. Employees of abolished boards and commissions
All employees of any of the boards or commissions, the powers and duties of which are transferred to the historic sites commission by this article (s. 28:1-13 et seq.), shall, at the expiration of ninety days from July first, one thousand nine hundred and thirty-two, cease to hold their employment, notwithstanding any law of this state to the contrary, unless, on or before that time, they shall have been reappointed or re-employed by the historic sites commission. Any person so reappointed or re-employed shall retain his rights and privileges, if any, under the civil service law, or any pension law or retirement system of this state.



Section 28:2-1 - Care And Preservation Of Other Monuments; Title Not To Affect Existence Of Monuments Not Mentioned Therein

28:2-1. Care and preservation of other monuments; title not to affect existence of monuments not mentioned therein
The control, custody, care and preservation of any public memorial, monument or site, not provided for in this title, shall continue to be vested in the body or organization, by whatever name known, to which such control, custody, care and preservation have been given by any law of this state now existing; and nothing contained in this title, or elsewhere in the Revised Statutes shall be construed to affect the existence of any such public memorial, monument or site or the laws providing for the control, custody, care and maintenance thereof.



Section 28:2-7 - Battle Park At Princeton

28:2-7. Battle park at Princeton
L.1927, J.R. No. 5, p. 807, entitled "Joint Resolution approving the acquisition of battlefield of Princeton in the revolutionary war," approved March twenty-eighth, one thousand nine hundred and twenty-seven, saved from repeal. [This joint resolution provides (s. 1) that so much of the battlefield at Princeton as may be secured as provided by section two shall be set apart as a memorial park for the people of the state and nation forever; and (s. 2) approves the association of citizens for the purpose of raising funds to acquire and establish the battlefield park.]



Section 28:2-8 - Association Continued; Board Of Trustees And Officers; By-laws; Seal

28:2-8. Association continued; board of trustees and officers; by-laws; seal
The "Washington Association of New Jersey," created and incorporated by the act entitled "An act to incorporate the Washington Association of New Jersey," approved March 20, 1874 (L.1874, c. 309, p. 1147), is continued. Such association shall have a board of trustees of not less than 9 nor more than 12 members, 1/3 of which number of trustees shall be elected by the stockholders of the association in each year. Each trustee shall hold office for a term of 3 years and until his successor is elected, and any vacancy occurring for any cause shall be filled by election for the unexpired term.

The board of trustees shall elect from its number, a president and a treasurer, one or more vice-presidents, and a secretary, whose duties, together with those of such other officers as the board may deem proper to appoint, shall be stated in the by-laws of the association, which by-laws shall be made by the board of trustees of the association.

The association may adopt and use a seal.

Amended by L.1964, c. 151, s. 1.



Section 28:2-9 - Capital Stock; Subscriptions To; Certificates; State Seal Attached To

28:2-9. Capital stock; subscriptions to; certificates; state seal attached to
The capital stock of the association shall be two hundred thousand dollars, divided into shares of one hundred dollars each. The trustees of the association are authorized to open and keep books of subscription to such capital stock at such time or times and in such manner as they shall deem proper, issuing to the subscribers certificates of the association. The certificates shall state the number of shares subscribed and paid for by the holder, and shall bear the signatures of the president and treasurer of the association, and the impress of the association's seal. The secretary of state shall place upon or attach to each certificate of the association the impress of the great seal of this state.



Section 28:2-10 - Assignment Or Transfer Of Stock; Unclaimed Stock Forfeited To Association

28:2-10. Assignment or transfer of stock; unclaimed stock forfeited to association
No certificate of stock issued by the Washington Association shall be assignable or transferable to any person unless the board of trustees shall give its express approval and consent to such transfer. When no request for transfer has been received within 10 years from the date of death of a stockholder, the share or shares of stock for which no request for transfer has been received shall be deemed forfeited, waived and surrendered to the association and become its property.

Amended by L.1946, c. 127, p. 606, s. 1; L.1964, c. 151, s. 2.



Section 28:2-11 - Powers Of Trustees; Property Of Association Exempt From Taxes

28:2-11. Powers of trustees; property of association exempt from taxes
The board of trustees may:

a. Purchase, hold and convey real estate in the name of the association;

b. Receive donations of land, money, books, relics and other articles of value or of interest, and execute receipts or other proper vouchers therefor;

c. Appoint persons with police powers to be exercised within the limits of the property of the association;

d. Prevent the erection of any nuisance adjoining their property;

e. Purchase or otherwise acquire books, relics and other articles of value or of interest;

f. Grant, assign, transfer and convey, with or without valuable consideration, to the United States of America, or the State of New Jersey, or to any agency or department of either thereof existing for the purpose of the maintenance and preservation of articles and property of historical interest, or to any other responsible and established association, corporation or society existing for such purpose, such of its property, real and personal, as the board of trustees may deem proper and suitable for the accomplishment of the purposes of the association.

The property of the association represented by the board of trustees shall at all times during the continuance of this association be exempt from all taxes and assessments whatever.

Amended by L.1946, c. 127, p. 606, s. 2.



Section 28:2-12 - Appropriation For Care And Maintenance Of Washington Headquarters; To Whom Paid And How Expended

28:2-12. Appropriation for care and maintenance of Washington headquarters; to whom paid and how expended
So long as the building known as the Washington headquarters, located at Morristown, shall be held as an historic building, within which any person of this state may deposit articles of interest connected with the men and events of the revolutionary war, and so long as such building shall be kept open to the public free of charge at all proper times, the treasurer of this state shall, when the same shall be appropriated by the legislature, pay to the historic sites commission, pursuant to section 28:1-16 of this title on the first days of April and November of each year, the sum of twenty-five hundred dollars, to be expended by the historic sites commission for the care, maintenance and perpetuation of the headquarters.



Section 28:2-13 - Final Appropriation To Washington Headquarters; Acceptance As Release Of Claims

28:2-13. Final appropriation to Washington headquarters; acceptance as release of claims
The appropriation of five thousand dollars made to the Washington Association of New Jersey by section one of the act entitled "An act appropriating to the Washington Association of New Jersey the sum of five thousand dollars ($5,000.00)," approved December seventh, one thousand nine hundred and thirty-three (L.1933, c. 440, s. 1, p. 1230), to be paid to such association out of the treasury of the state on the warrant of the comptroller upon a bill presented by such association, shall, upon the acceptance thereof by such association, be in full of all claims which such association has or may, at any time, have against the state by reason of any contract which the state may have made with such association.



Section 28:2-14 - Transfer Of Property By Association To United States; Stock Held By State Transferred To Association; Contractual Rights And Payments To Cease

28:2-14. Transfer of property by association to United States; stock held by state transferred to association; contractual rights and payments to cease
The Washington Association is authorized to grant and convey to the United States all its right, title and interest in and to all of its real and personal property of an historic character, located in the town of Morristown, Morris county; and, upon a conveyance being made to the United States pursuant to the authority herein granted, the state of New Jersey relinquishes and releases to the United States all of its right, title and interest in and to any and all of such real and personal property; and all stock at any time forfeited to the state of New Jersey shall become the property of the Washington Association and any and all stock standing in the name of the state of New Jersey on July fourth, one thousand nine hundred and thirty-three shall be transferred by the state treasurer to such association; and all contractual rights between the state of New Jersey and such association shall cease and determine, and the state shall not, in the future, be under obligation to make any payments to the trustees of such association.



Section 28:2-17 - Land And Monument Acquired By Board Of Trustees; Gifts; Deeds; Relics; Preservation And Improvement Of Land And Monument

28:2-17. Land and monument acquired by board of trustees; gifts; deeds; relics; preservation and improvement of land and monument
The board of trustees mentioned in section 28:2-15 of this title shall have power to acquire, maintain and make available for use as a public memorial the monument, together with the land held in trust on July fourth, one thousand nine hundred and thirty-four, by Minnie M. Hoffmann, of the city of Elizabeth, in the county of Union and state of New Jersey, and Eleanor J. Shopp, of the township of Hillside, in the county of Union and state of New Jersey, which land is situate in the township of Manchester, county of Ocean and state of New Jersey, whereon is erected a monument or memorial to commemorate the services rendered by veterans of the state of New Jersey in wars or conflicts wherein the United States of America has been an active participant, which land and monument or memorial were held in trust as aforesaid for the purpose of conveying and passing title thereto to the state of New Jersey; and for this purpose shall have power to take in fee or otherwise by gift such land or lands and monument, and any rights, interests and easement therein. The association shall also have the power to accept by gift all personal property now held in trust by Minnie M. Hoffmann and Eleanor J. Shopp for such memorial purposes. Deeds of conveyance for such lands shall be made to the board of trustees by its corporate name, and it shall be the duty of the board of trustees to preserve, care for, lay out and improve the memorial or monument and lands, and to make rules for the use and government of the same.

The board of trustees shall have power to acquire and hold historic relics and other personal property benefiting the purposes of the association, and also to receive by gift or devise any money or endowment, the purpose of which is to help support the memorial.



Section 28:2-18 - Expenditures By Board Of Trustees

28:2-18. Expenditures by board of trustees
The board of trustees mentioned in section 28:2-15 of this title is authorized to expend such sums of money as may be included in any appropriation bill for the necessary expenses of the board of trustees in carrying out the provisions of this article.



Section 28:2-18.1 - Doyle Veterans' Cemetery

28:2-18.1. Doyle Veterans' Cemetery
The New Jersey Veterans' Memorial Cemetery--Arneytown located in North Hanover township, New Jersey shall be designated the "Brigadier General William C. Doyle Veterans' Memorial Cemetery."

1988, J.R.No.20.



Section 28:2-18.2 - Placards

28:2-18.2. Placards
The Adjutant General of the Department of Military and Veterans' Affairs is authorized to post appropriate placards bearing the designation "Brigadier General William C. Doyle Veterans' Memorial Cemetery."

1988, J.R.No.20.



Section 28:2-19 - Designation

28:2-19. Designation
The aviation hall of fame and museum at Teterboro airport is designated the Aviation Hall of Fame and Museum of New Jersey.

L.1979, c. 123, s. 1, eff. July 3, 1979.



Section 28:2-25 - New Jersey Naval Museum

28:2-25. New Jersey Naval Museum
The U.S.S. Ling Naval Museum is designated as the "New Jersey Naval Museum" and may utilize that designation to promote the purposes for which it was established.

L. 1988, J.R. No.17,s.1.



Section 28:2-26 - John P. Caufield Memorial Fire Engine And Equipment Museum; Designated

28:2-26. John P. Caufield Memorial Fire Engine and Equipment Museum; designated
1. The New Jersey Fire Engine and Equipment Museum, to be constructed at Allaire pursuant to P.L.1987, c.437, under the auspices of the Department of Environmental Protection, is designated the John P. Caufield Memorial Fire Engine and Equipment Museum.

This designation shall be displayed prominently at or near the entrance to the museum.

L.1991,c.215,s.1.



Section 28:2-27 - Designation Of "Axel B. Carlson, Jr. Reef"

28:2-27. Designation of "Axel B. Carlson, Jr. Reef"
1. For the public policy purposes cited in the preamble hereto, the artificial reef to be constructed at the site known as the "Proposed Mantoloking Reef Site," located in the waters of this State 4.35 nautical miles east of the Manasquan Inlet, is designated the "Axel B. Carlson, Jr. Reef."

L.1992, JR6, s.1.



Section 28:2-28 - All Sports Museum Of Southern New Jersey Designated.

28:2-28 All Sports Museum of Southern New Jersey designated.

1.The Bridgeton All Sports Hall of Fame Museum is hereby designated as the All Sports Museum of SouthernNew Jersey. The museum may utilize that designation to promote the purposes for which it was established.

L.1999, J.R.15,s.1.



Section 28:2-29 - Acquisition Of Other Funds And Related Materials

28:2-29 Acquisition of other funds and related materials
8. The Department of Transportation is authorized to acquire, through purchase, transfer, condemnation, devise, bequest, donation, gift or otherwise, in the name of the State, for purposes of a State railroad and transportation museum, and subject to the availability of appropriations or other funds as may be necessary therefor, any real property, including, but not limited to land, buildings, improvements, and railroad rights-of-way. The department may use moneys from the Railroad and Transportation Museum Fund to effectuate its responsibilities under this section. Additionally, the Department of Transportation is authorized to acquire, through purchase, transfer, devise, donation, gift or otherwise, railroad and transportation related equipment, memorabilia, books, papers, and other documents. The Department of Transportation also is authorized to provide for the selecting, moving, securing and storage of any such acquisitions by the New Jersey Transit Corporation or by any department or agency which the Department of Transportation shall deem appropriate.

L.1993,c.209,s.8; 1997, c.50, s.5 (formerly C.52:16A-50 recodified June 2001).



Section 28:2-30 - "Railroad And Transportation Museum Fund," Established

28:2-30 "Railroad and Transportation Museum Fund," established
9. There is established in the Department of Transportation a fund to be known as the "Railroad and Transportation Museum Fund." The fund shall be credited with moneys received under subsection d. of section 4 of this act, and with any other moneys and appropriations obtained by the department for railroad and transportation museum purposes. All interest earned on the investment moneys in the fund shall be credited to the fund. Appropriations of moneys made by the Legislature to the commission or otherwise received by the commission for its administrative purposes shall be credited to the fund established under section 7 of this act until the expiration date of the commission under section 13 of this act. The moneys in the fund established by this section shall be administered by the Commissioner of Transportation, to be held thereby in the fund until appropriated by law. Moneys from the fund shall be used only for the purposes of a State railroad and transportation museum, including, but not limited to, the costs related to the establishment of the museum; the acquisition of a site for the museum; the selection and preparation of the architectural and interior design plans for the museum; and the acquisition, storage and security for railroad and transportation related equipment, memorabilia, books, papers and other documents for the museum. Not later than one year after the effective date of this act, and quarterly thereafter, the Commissioner of Transportation shall certify to the Legislature, the Department of the Treasury, and the commission until the date of its expiration under section 13 of this act, the total amount of moneys in the fund.

Moneys received by the fund to be used for an expressly specified purpose, such as, but not limited to, moneys expressly donated for the purchase of a certain type of railroad or transportation equipment for the railroad and transportation museum, shall be held in a restricted account within the fund. Interest earned on investment moneys in each restricted account shall be credited to the fund. The moneys in the fund shall be invested and reinvested in the same manner that trust funds in the custody of the State Treasurer are invested and reinvested.

L.1993,c.209,s.9; 1997, c.50, s.6 (formerly C.52:16A-51 recodified June 2001).



Section 28:2-31 - Lapsing Funds

28:2-31. Lapsing funds
10. Upon expiration of the New Jersey Railroad and Transportation Museum Commission, in accordance with section 13 of this act, all moneys remaining in the fund established under section 7 of this act shall lapse to the Railroad and Transportation Museum Fund.

L.1993,c.209,s.10 (formerly C.52:16A-52 recodified June 2001).



Section 28:2-32 - Findings, Declarations Regarding Railroad, Transportation Museum

28:2-32. Findings, declarations regarding railroad, transportation museum
1.The Legislature finds and declares:

a.New Jersey has long been disadvantaged by the absence of an official historical exhibit site and institution for its large transportation artifacts. As a result, our State's artifacts have been collected by transportation museums in neighboring states supported by state and federal funds. Tourism, as well as museum volunteer labor, has also "migrated" out of the State to follow these artifacts.

b.Pursuant to section 4 of P.L.1993, c.209 (C.52:16A-46), as amended by P.L.1997, c.50, the New Jersey Railroad and Transportation Museum Commission, authorized pursuant to an appropriation of $357,000 in Fiscal Year 2000, has developed a master plan for the proposed railroad and transportation museum, prepared by the firm of Wallace Roberts and Todd in May 2000. The master plan examines the establishment of the museum in the town of Phillipsburg, Warren County, with the development of a satellite facility in the borough of Netcong, Morris County and including the feasibility of rail excursions between Netcong and Phillipsburg.

c.Pursuant to the master plan, the commission, in a report issued in September 2000, recommends to the Governor, the Legislature and the Department of Transportation that the final site for the museum be principally located in the town of Phillipsburg, Warren County, with a satellite location in the borough of Netcong, Morris County. The commission recommends that the museum be called the "New Jersey Transportation Heritage Center."

d.It is in the public interest for the Legislature to establish the location and final site of the New Jersey transportation and railroad museum in the town of Phillipsburg, Warren County, with a satellite facility in the borough of Netcong, Morris County, the museum to be called the "New Jersey Transportation Heritage Center."

L.2001, c.113,s.1.



Section 28:2-33 - Location, Establishment Of "New Jersey Transportation Heritage Center"

28:2-33. Location, establishment of "New Jersey Transportation Heritage Center"
2.The principal location and final site of the New Jersey railroad and transportation museum shall be in the town of Phillipsburg, Warren County, with a satellite location in the borough of Netcong, Morris County. The museum shall be called the "New Jersey Transportation Heritage Center." Rail excursions are also authorized from the town of Phillipsburg and the borough of Netcong at such times and following such routes as prescribed by the body, be it the board of directors, board of trustees, or otherwise, which shall be authorized to operate the "New Jersey Transportation Heritage Center."

L.2001, c.113,s.2.



Section 28:2-34 - Designation Of Official Entity Constructing Law Enforcement Memorial And Museum.

28:2-34 Designation of official entity constructing law enforcement memorial and museum.

1.The New Jersey Law Enforcement Memorial and Museum in Madison Boro is hereby designated as the official entity constructing the law enforcement memorial and museum of the State of New Jersey.

L.2004,c.178,s.1.






Title 29 - Hotels

Section 29:1-44 - Repeal

29:1-44. Repeal
Chapter one of Title 29 of the Revised Statutes is hereby repealed.

L.1948, c. 340, p. 1342, s. 37.



Section 29:2-1 - Definitions

29:2-1. Definitions
29:2-1. As used in this chapter:

a. "Hotel" means any hotel, inn, boarding house, motel or other establishment whose proprietor offers and accepts payment for rooms, sleeping accommodations or board and lodging and retains the right of access to, and control of, the premises which are let.

b. "Guest" means guests of or travelers in a hotel as defined in subsection a. of this section.

c. "Valuables" includes money, bank notes, bonds, precious stones, jewelry, ornaments, furs, watches, securities, transportation tickets, cameras, checks, drafts, and other negotiable instruments, business papers, documents, and other papers, and any other articles of similar value.

Amended 1992, c.14,s.1.



Section 29:2-2 - Liability For Loss Of Guests' Valuables, Limitation

29:2-2. Liability for loss of guests' valuables, limitation
29:2-2. If the proprietor of any hotel shall provide a safe or other depository in the hotel's office or in another convenient place, for the safekeeping of any valuables belonging to guests of the hotel, and shall place, in a conspicuous position in the room or rooms occupied by each guest, a notice stating the fact that a safe or other depository is provided in which valuables may be deposited, and any guest shall neglect to deliver valuables to the person in charge of the safe or other depository, the proprietor of the hotel shall not be liable in any sum for the loss of valuables sustained by that guest, by theft or otherwise. If a guest shall deliver valuables to the person in charge of the office of the hotel for deposit in the safe or other depository, the hotel proprietor shall not be liable for any loss sustained by that guest, by theft or otherwise, in any sum exceeding $5,000, unless by special agreement in writing between a guest and the proprietor in which the proprietor agrees to accept liability for losses in excess of $5,000. In all cases of loss, the burden shall be on the guest to prove the amount of loss.

Amended 1952,c.145,s.1; 1992,c.14,s.2.



Section 29:2-3 - Liability For Proprietor For Loss Of Guests' Personal Property, Exceptions, Limitation

29:2-3. Liability for proprietor for loss of guests' personal property, exceptions, limitation
29:2-3. a. No proprietor of any hotel shall be liable in any sum to any guest of the hotel for the loss of personal property not mentioned in R.S.29:2-2, where it shall appear that the loss occurred without the fault or negligence of the proprietor.

b. No proprietor shall be liable in any sum for the loss of any personal property belonging to a guest not in a room or rooms assigned to the guest, unless the property shall be specially intrusted to the care and custody of the proprietor or his duly authorized agent, and if the property shall be so specially intrusted, the proprietor shall not be liable for its loss in any sum exceeding $1,500; and the burden shall be on the guest to prove the actual amount of loss.

Amended 1992,c.14,s.3.



Section 29:2-4 - Standard Of Care Of Proprietor For Certain Losses

29:2-4. Standard of care of proprietor for certain losses
29:2-4. The proprietor of a hotel shall be liable to any guest of the hotel only for ordinary and reasonable care in the custody of any valuables or other personal property belonging to the guest, whether specially intrusted to the proprietor or his agent or deposited in the safe or other depository of the hotel or otherwise, for any loss occasioned by fire or by any other force over which the proprietor had no control.

Amended 1952,c.145,s.2; 1992,c.14,s.4.



Section 29:3-1 - Definitions

29:3-1. Definitions
As used in this chapter "person" includes partnership and corporation; "owner" means any person as herein defined owning, conducting or operating an hotel; "register" or "registration" means the performance of the acts herein required, whereby a person becomes the owner of an hotel name.



Section 29:3-2 - Use Of True Name Without Registration

29:3-2. Use of true name without registration
Nothing in this chapter contained shall be construed as prohibiting a person from using his own true name in connection with the operation of an hotel heretofore or hereafter erected.



Section 29:3-3 - Right To Register Name; Effect Thereof In General

29:3-3. Right to register name; effect thereof in general
Any person engaged in and conducting the business of an hotel in this state may register the name by which such hotel is known and designated in the manner hereinafter provided, and, upon compliance with the provisions of sections 29:3-4 to 29:3-6 of this title, shall have the right to the exclusive use of such name or designation for an hotel in this state.



Section 29:3-4 - Petition For Registration; Filing With Secretary Of State

29:3-4. Petition for registration; filing with secretary of state
A person desiring to register the name or designation of an hotel shall file in the office of the secretary of state a verified petition, containing the facsimile of such name, specifically describing the location of the hotel so named and stating the name and address of the person owning or operating the hotel, with such other recitals as the secretary of state may require.



Section 29:3-5 - Duplicate-original Or Certified Copy Of Petition Filed With County Clerk

29:3-5. Duplicate-original or certified copy of petition filed with county clerk
A duplicate-original or a certified copy of the petition mentioned in section 29:3-4 of this title shall be filed in the office of the clerk of the county in which the hotel is situate.



Section 29:3-6 - Publication Of Copy Of Petition

29:3-6. Publication of copy of petition
A copy of the petition mentioned in section 29:3-4 of this title shall be printed once each week for three consecutive weeks in a newspaper published in the county in which the hotel is situate.



Section 29:3-7 - Certificate Of Registration From Secretary Of State; Effect

29:3-7. Certificate of registration from secretary of state; effect
Upon compliance with the provisions of this chapter and on proof of the publication of the petition as required by section 29:3-6 of this title, the secretary of state shall deliver to the person named in the petition a certificate of the record of the filing of such petition. Such certificate shall be prima facie evidence of the right of the person therein named to the exclusive use of the name or designation therein stated in this state for hotel purposes.



Section 29:3-8 - Registration Of Name Of Hotel Yet To Be Erected

29:3-8. Registration of name of hotel yet to be erected
A person may register in the manner herein provided the name of an hotel yet to be erected. If such person shall not begin the construction of such hotel within one year after such registration and prosecute its construction to completion with reasonable dispatch, he shall be deemed to have abandoned the right to use such name or designation.



Section 29:3-9 - Indexes Of Persons Filing Petitions And Of Names Registered

29:3-9. Indexes of persons filing petitions and of names registered
The secretary of state and each county clerk shall keep an alphabetical index of the names of all persons filing petitions under authority of this chapter and a similar index of the names and designations referred to therein.



Section 29:3-10 - Fees Of Secretary Of State And County Clerks

29:3-10. Fees of secretary of state and county clerks
For services herein enumerated pursuant to this chapter, the Secretary of State and the county clerk shall each receive the following fees:

a. for filing and recording a petition or certificate of registration of name, proof of publication of registration of name, an assignment of a name or a certificate of abandonment, $20.00;

b. for a certificate of filing or a certified copy of any of the above, $5.00.

Amended by L.1971, c. 170, s. 1, eff. June 1, 1971.



Section 29:3-11 - Registration Of Like Or Similar Names Prohibited

29:3-11. Registration of like or similar names prohibited
The secretary of state shall not register any name or designation identical with any other name or designation already registered under the provisions of this chapter or any heretofore existing law, or any name or designation so similar to a name or designation so registered as would be liable to deceive or mislead the public, unless the prior registration has been revoked as herein provided or has been otherwise abandoned.



Section 29:3-12 - Revocation Of Registration By Court

29:3-12. Revocation of registration by court
29:3-12. Revocation of registration by Superior Court.

A person aggrieved by the registration of a hotel name or designation by another person may bring an action in Superior Court against such other person, and the court may direct the revocation of such registration, if it be determined that such other person has not the right to the use of such name or designation because of the prior use thereof by another.

Amended 1953,c.28,s.2; 1991,c.91,s.307.



Section 29:3-13 - Use, Without Consent, Of Registered Name Or Name Similar Thereto

29:3-13. Use, without consent, of registered name or name similar thereto
No person, other than the owner of a name or designation which has been registered as herein provided or as provided by any heretofore existing law, shall, without the written consent of such owner, use, in any manner whatsoever, for the name or designation of an hotel in this state, either directly or indirectly, a name or designation so registered, or a name or designation so similar to a name or designation so registered as to deceive or mislead the public.



Section 29:3-14 - Assignment Of Registered Name

29:3-14. Assignment of registered name
Any person to whom a certificate has been issued by the secretary of state pursuant to section 29:3-7 of this title may assign such certificate to another person. A written notice of such assignment, subscribed and acknowledged by the assignor, may be filed in the offices in which the name or designation is registered, and thereupon the assignee shall become the owner of such name or designation for all the purposes of this chapter.



Section 29:3-15 - Nonuser Of Registered Name

29:3-15. Nonuser of registered name
Nonuse for a period of one year of the name or designation described in any certificate issued by the secretary of state pursuant to section 29:3-7 of this title shall operate as an abandonment of the right to use such name or designation thereafter.



Section 29:3-16 - Abandonment Of Registered Name; Notice Filed; Use Thereafter

29:3-16. Abandonment of registered name; notice filed; use thereafter
The proprietor of a name or designation registered pursuant to the provisions of this chapter or of any heretofore existing law may file a written notice of abandonment thereof, subscribed and acknowledged by him, in the offices in which the name or designation is registered. Thereupon the rights of the subscriber of such notice, acquired by the registration of such name or designation, shall cease, and such name or designation may be used by others as though it had not been registered.



Section 29:3-17 - Violations Of Chapter; Penalty; Action By Common Informer; Disposition Of Penalty Recovered

29:3-17. Violations of chapter; penalty; action by common informer; disposition of penalty recovered
Any person violating any of the provisions of this chapter shall, for each day during which such violation continues, be liable to a penalty of twenty-five dollars, recoverable in an action at law by any person as a common informer. A penalty, when recovered, shall be paid into the state treasury.



Section 29:3-18 - Notice To Alleged Violator; Cessation Of Violation

29:3-18. Notice to alleged violator; cessation of violation
Before an action for a penalty is commenced under authority of section 29:3-17 of this title at least ten days' notice thereof shall be given to the alleged violator. If, before the expiration of such time, the alleged violator ceases his violation he shall not be liable to the penalty.



Section 29:3-19 - Jurisdiction Of Action For Penalty

29:3-19. Jurisdiction of action for penalty
29:3-19. Civil actions for penalties for violations of this chapter may be brought in the Superior Court or the municipal court of the municipality wherein the violations occurred, both of which courts are given jurisdiction to hear and determine such actions.

Amended 1953,c.28,s.3; 1991,c.91,s.308.



Section 29:4-1 - Register For Guests In Tourist Camps, Homes, Rooming Houses, Inns Or Hotels; Registration Required

29:4-1. Register for guests in tourist camps, homes, rooming houses, inns or hotels; registration required
Any person, copartnership, firm, association or corporation engaged in the business of conducting a tourist camp, tourist cabin, trailer camp, tourist home, rooming house, inn or hotel where sleeping accommodations are furnished for pay to tourists, transients or travelers whether meals are served therein or not to such tourists, transients or travelers, and any person, copartnership, firm, association or corporation who may hereafter engage in such business as enumerated above, shall keep and maintain or cause to be kept and maintained therein, a register in which shall be inscribed the true name and address of each and every guest renting or occupying camp space, room, cabin or tent. Such register shall be signed by the person renting such camp space, room, cabin or tent or by someone under his or her direction. The proprietor or his agent shall write opposite each name the number of room, number or name of cabin or tent or camp space assigned to and occupied by each such guest, and the State license number of any motor vehicle then being used or operated by the registrant. The proprietor or his agent shall keep and preserve the record showing the date of registration and date when the occupant of each room, camp space, cabin or tent quits and surrendered the same. Said register shall be available to all duly authorized peace officers upon request.

L.1939, c. 254, p. 669, s. 1, eff. July 18, 1939.



Section 29:4-2 - Inspection For Compliance With Respect To Registration

29:4-2. Inspection for compliance with respect to registration
It shall be the duty of the sheriff or his deputies, any member of an organized police department and any member of the State Police, in whose jurisdiction any of the above-mentioned places may be located, to inspect such place from time to time at any hour of the day or night, to see that the provisions of this act are being complied with.

L.1939, c. 254, p. 669, s. 2, eff. July 18, 1939.



Section 29:4-3 - Inapplicable To Hotels Having Over Ten Rooms

29:4-3. Inapplicable to hotels having over ten rooms
Nothing in this act shall be construed in any way to apply to any duly licensed hotel having more than ten sleeping rooms for guests.

L.1939, c. 254, p. 670, s. 3, eff. July 18, 1939.



Section 29:4-4 - Violation A Misdemeanor

29:4-4. Violation a misdemeanor
Any person, copartnership, firm, association or corporation who shall violate any of the provisions of this act shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined one hundred dollars ($100.00), or be imprisoned in the county jail not to exceed thirty (30) days, or both.

L.1939, c. 254, p. 670, s. 4, eff. July 18, 1939.



Section 29:4-5 - Definitions

29:4-5. Definitions
As used in this act: "Hotel" means any hotel, motel, inn, tourist camp, tourist cabin, tourist home, rooming house or similar establishment where sleeping accommodations are supplied for pay to transient and permanent guests.

"Guest room" is a room which is occupied, or is intended, arranged or designed to be occupied for sleeping purposes by one or more guests and includes rooms hired out furnished or unfurnished.

L.1967, c. 95, s. 1.



Section 29:4-6 - Rates For Accommodations; Posting

29:4-6. Rates for accommodations; posting
No person engaged in the business of furnishing public lodging accommodations in a hotel shall post or maintain posted on any advertising sign or cause to be placed before the public in any advertising matter or information pertaining to such establishment, any rates for accommodations in any such establishment unless there are available in any such establishment, when vacant, accommodations for immediate occupancy to meet the posted rate of such advertising signs.

L.1967, c. 95, s. 2.



Section 29:4-7 - Posting Copy Of Act And Range Of Rates

29:4-7. Posting copy of act and range of rates
Every person engaged in the business of furnishing public lodging accommodations in a hotel shall post in a conspicuous place or manner in each and every guest room, a printed copy of this act and a statement of the range of rates charged by the hotel, including seasonal rates.

L.1967, c. 95, s. 3.



Section 29:4-8 - Penalties; Enforcement

29:4-8. Penalties; enforcement
4. Any person, organization or corporation violating any of the provisions of this act shall be liable to a penalty of not less than $50.00 or more than $100.00 for the first offense, and not less than $100.00 or more than $250.00 for the second and each subsequent offense.

The Superior Court and municipal court shall have jurisdiction of proceedings for the collection and enforcement of a penalty imposed because of the violation, within the territorial jurisdiction of the court, of any provision of this act. The penalty shall be collected and enforced in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant and shall issue in the name of the State upon the complaint of any person.

L.1967,c.95,s.4; amended 1991,c.91,s.309.






Title 30 - Institutions And Agencies

Section 30:1-1 - Definitions.

30:1-1 Definitions.

30:1-1. As used in this Title:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

amended 1971, c.384, s.1; 1981, c.115, s.1; 2013, c.253, s.9.



Section 30:1-1.1 - Comprehensive Social Services Information Toll-free Hotline Service Established.

30:1-1.1 Comprehensive social services information toll-free hotline service established.

1. a. The Commissioner of Human Services, in consultation with the Commissioners of Community Affairs, Health and Senior Services, Children and Families and Labor and Workforce Development, shall establish and maintain on a 24-hour daily basis a comprehensive social services information toll-free telephone hotline service, operating through one of the existing telephone hotline services of the department. The hotline service shall use a computerized Statewide social services data bank to be developed by the Department of Human Services and shall include among its staff persons who speak English and Spanish. The hotline service shall receive and respond to calls from persons seeking information and referrals concerning agencies and programs which provide various social services, including but not limited to: child care, child abuse emergency response job skills training, services for victims of domestic violence, alcohol and drug abuse, home health care, senior citizen programs, rental assistance, services for persons with developmental disabilities, mental health programs, emergency shelter assistance, family planning, legal services, assistance for runaways and services for the deaf and hearing impaired, as well as information about public assistance, Medicaid, Pharmaceutical Assistance to the Aged and Disabled, Lifeline, Hearing Aid Assistance for the Aged and Disabled, food stamps and home energy assistance.

b.The Commissioner of Human Services, in conjunction with the Commissioners of Community Affairs, Health and Senior Services, Children and Families and Labor and Workforce Development, shall take such actions as are necessary to consolidate existing State telephone hotline services into the comprehensive social services information toll-free telephone hotline service, and thereby eliminate duplicative telephone hotline services.

c.Notwithstanding the provisions of subsection b. of this section to the contrary, the Commissioner of Human Services shall also establish and maintain a toll-free telephone hotline service for persons who are receiving institutional or community-based services from, or through an agency contracting with, the Division of Mental Health Services or the Division of Developmental Disabilities, or their parents, guardians or other responsible persons, to register complaints, request information or assistance, or discuss issues and problems, regarding those services in a confidential manner.

L.1991, c.524, s.1; amended 1995, c.85; 2006, c.47, s.111.



Section 30:1-1.2 - Establishment Of Contracts, Licensing For Social Services Providers.

30:1-1.2 Establishment of contracts, licensing for social services providers.



Section 30:1-1.3 - Dhs To Receive Death Record Notification, Incarceration Information Electronically.

30:1-1.3 DHS to receive death record notification, incarceration information electronically.

6.The Department of Human Services shall arrange for the electronic receipt of death record notifications from the New Jersey Electronic Death Registration System, pursuant to section 16 of P.L.2003, c.221 (C.26:8-24.1), and of identifying information from the Department of Corrections, pursuant to section 6 of P.L.1976, c.98 (C.30:1B-6), and from the Administrative Office of the Courts and any county which does not provide county inmate incarceration information to the Administrative Office of the Courts. The Department of Human Services shall establish a verification system utilizing the records and information it receives pursuant to this section to confirm that benefits paid under programs of the Department of Human Services are not being paid in a manner inconsistent with laws and regulations regarding eligibility for those benefit programs. This section shall not be construed as changing in any way the laws and regulations regarding eligibility for benefit programs of the Department of Human Services.

L.2013, c.274, s.6.



Section 30:1-1.4 - Individuals with developmental disabilities, provision of timeline listing activities appropriate for receipt of benefits.

30:1-1.4 Individuals with developmental disabilities, provision of timeline listing activities appropriate for receipt of benefits.



Section 30:1-2 - Department Of Human Services.

30:1-2 Department of Human Services.

30:1-2. The Department of Human Services created as the Department of Institutions and Agencies by an act entitled "An act concerning the charitable, hospital, relief, training, correctional, reformatory and penal institutions, boards and commissions located and conducted in this State, which are supported in whole or in part from county, municipal or State funds," approved February 28, 1918 (L.1918, c.147, p. 343, as amended by L.1919, c.97, p. 222), and continued and reorganized by P.L.1976, c.98, is continued and is hereby constituted a principal department in the Executive Branch of the State Government. Such department shall consist of the Commissioner of Human Services, who shall be the head of the department and its principal executive officer, with such divisions, bureaus, branches, committees, officers, and employees specifically referred to in the act, or as may be constituted or employed by virtue of this Title.

amended 1948, c.87, ss.1,7; 1971, c.384, s.2; 1981, c.115, s.2; 2013, c.253, s.10.



Section 30:1-2.1 - Reference To State Board Of Control As Reference To Commissioner Of Institutions And Agencies

30:1-2.1. Reference to state board of control as reference to commissioner of institutions and agencies
Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the State Board of Control, the same shall mean and refer to the Commissioner of Institutions and Agencies.

L.1971, c. 384, s. 24, eff. Jan. 5, 1972.



Section 30:1-2.3A - State Board Of Human Services; Abolished, Functions, Powers, Duties; Transferred.

30:1-2.3a State Board of Human Services; abolished, functions, powers, duties; transferred.

57. a. The State Board of Human Services in the Department of Human Services, established as the State Board of Control of Institutions and Agencies pursuant to R.S.30:1-2 and continued as the State Board of Human Services pursuant to section 20 of P.L.1971, c.384 (C.30:1-2.2), is abolished; and all of its functions, powers, and duties are transferred to the Department of Human Services, subject to the provisions of P.L.2013, c.253 (C.30:1-2.3a et al.) and in accordance with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

b.All appropriations and other monies available, and to become available, to the State Board of Human Services are continued in the Department of Human Services and shall be available for the objects and purposes for which these monies are appropriated, subject to the provisions of this act and any other terms, restrictions, limitations, or other requirements imposed by law.

c.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the State Board of Human Services, the same shall mean and refer to the Department of Human Services.

L.2013, c.253, s.57.



Section 30:1-2.4 - Designation Of Hospital To Admit Persons Involuntarily Committed.

30:1-2.4 Designation of hospital to admit persons involuntarily committed.

2. a. In order to ensure the safety of patients, employees and the general public as well as appropriate treatment, a criminal defendant, sentenced inmate, person being examined or treated for fitness to proceed pursuant to N.J.S.2C:4-5 and N.J.S.2C:4-6, person acquitted of a criminal charge by reason of insanity pursuant to N.J.S.2C:4-9, or person who is committed pursuant to section 4 of P.L.1994,c.134 (C.30:4-82.4), who is in need of involuntary commitment shall not be admitted to a State psychiatric hospital, unless the Commissioner of Human Services has specifically designated the hospital to admit these persons. The court shall commit these persons to the custody of the Commissioner of Human Services for placement in an appropriate, designated hospital.

b.Within 30 days of the date of enactment of this act, the commissioner shall designate those State psychiatric hospitals which may admit one or more of the persons specified in subsection a. of this section. The designation of a hospital shall be subject to renewal every five years. In the event the commissioner proposes changes either upon renewal of a designation or during the five-year period that would result in a State psychiatric hospital being designated for an additional category of person specified in subsection a. of this section, the commissioner shall provide notice of the proposed change to the legislators of a district in which that State psychiatric facility either borders upon or is contained within.

c.The commissioner shall:

(1)arrange for a public hearing in the vicinity of the affected State psychiatric hospital concerning the proposed change; and

(2)review and consider a summary of all comments made at the public hearing prior to making a final decision regarding the proposed change.

L.1998,c.111,s.2.



Section 30:1-2.5 - Notification Of Availability Of Earned Income Tax Credit, Recipients Of Certain Public Assistance.

30:1-2.5 Notification of availability of earned income tax credit, recipients of certain public assistance.

2.The Commissioner of Human Services shall notify in writing any person over 18 years of age of the availability of the earned income tax credit provided in section 32 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.32, and the New Jersey earned income tax credit provided in section 2 of P.L.2000, c.80 (C.54A:4-7), if the person:

a.received food stamps under the Food Stamp Program authorized by Title XIII of the "Food and Agriculture Act of 1977," Pub. L. 95-113 (7 U.S.C. s.2011 et seq.);

b.received assistance under the "Work First New Jersey General Public Assistance Act," P.L.1947, c.156 (C.44:8-107 et seq.);

c.received assistance from the Work First New Jersey program for dependent children and their parents under P.L.1997, c.38 (C.44:10-55 et seq.);

d.participated in the "New Jersey Medical Assistance and Health Services Program," P.L.1968, c.413 (C.30:4D-1 et seq.);

e.received aid under the Supplemental Security Income Program established pursuant to Title XVI of the federal Social Security Act, 42 U.S.C. s.1381 et seq.; or

f.was a foster parent as defined in P.L.1951, c.138 (C.30:4C-1 et seq.).

The written notification shall use the statement developed by the State Treasurer pursuant to section 4 of P.L.2005, c.210 (C.52:18-11.3) for this purpose. The notification shall be distributed in a manner deemed by the commissioner to be the most practicable and cost effective, but that will ensure personal notification of each person. The commissioner shall take such reasonable actions as may be necessary to avoid the distribution of more than one notice to a person who was the recipient of or participated in two or more of the programs listed in this section. The notification shall be distributed between January 1 and February 15 of each calendar year following the calendar year in which the person was a recipient or participant, or foster parent. If the recipient, participant or foster parent was a married couple, only one notice addressed to either the husband or wife, or both, shall be required.


L.2005,c.210,s.2.



Section 30:1-7 - Institutions, Facilities Covered By Title 30.

30:1-7 Institutions, facilities covered by Title 30.

30:1-7. The long-term care facilities, institutions, and psychiatric facilities of this State, within the meaning of this Title, shall include the following, and, as well, any facilities established hereafter for any similar purpose:

Trenton Psychiatric Hospital,
Greystone Park Psychiatric Hospital,
Ancora Psychiatric Hospital,
Ann Klein Forensic Center,
North Jersey Developmental Center,
New Lisbon Developmental Center,
Woodbine Developmental Center,
Vineland Developmental Center,
Woodbridge Developmental Center,
Hunterdon Developmental Center.

amended 1948, c.60, s.1; 1952, c.65; 1962, c.197, ss.1,49; 1970, c.300, s.1; 1971, c.384, s.3; 1977, c.63, s.10; 1982, c.116, s.1; 1983, c.231, s.3; 1985, c.425; 1987, c.32, s.5; 1987, c.116, s.23; 1987, c.304, s.1; 1988, c.138, s.32; 1994, c.24, s.1; 1998, c.152, s.2; 2001, c.268, s.1; 2013, c.253, s.11.



Section 30:1-7.1 - References To Neuropsychiatric Institute, Training School And Certain State Schools To Mean And Refer To Certain Developmental Centers

30:1-7.1. References to neuropsychiatric institute, training school and certain state schools to mean and refer to certain developmental centers
Whenever reference is made in any law, rule or regulation to the New Jersey Neuropsychiatric Institute, North Jersey Training School at Totowa, New Lisbon State School, Woodbine State School, Vineland State School, Woodbridge State School or Hunterdon State School, it shall mean and refer to the North Princeton Developmental Center, North Jersey Developmental Center, New Lisbon Developmental Center, Woodbine Developmental Center, Vineland Developmental Center, Woodbridge Developmental Center or Hunterdon Developmental Center, respectively.

L.1983, c. 231, s. 4, eff. June 29, 1983.



Section 30:1-7.2 - References To Senator Garrett W. Hagedorn Gero-psychiatric Hospital

30:1-7.2. References to Senator Garrett W. Hagedorn Gero-Psychiatric Hospital
3. Whenever reference is made in any law, contract or document to the Senator Garrett W. Hagedorn Center for Geriatrics, the same shall mean and refer to the Senator Garrett W. Hagedorn Gero-Psychiatric Hospital.

L.1994,c.24,s.3.



Section 30:1-7.3 - Definitions

30:1-7.3. Definitions
1. As used in sections 1 and 2 of P.L.1996, c.150 (C.30:1-7.3 and 30:1-7.4):

"Commissioner" means the Commissioner of Human Services.

"Facility" means a State psychiatric hospital or a State developmental center listed in R.S.30:1-7.

L.1996,c.150,s.1.



Section 30:1-7.4 - Conditions Of Closing Facilities, Privatizing Services

30:1-7.4. Conditions of closing facilities, privatizing services
2. a. Except in the case of an emergency condition, the commissioner shall not implement a decision to close an existing facility or to privatize any services, functions or units of an existing facility, if the commissioner finds that the decision shall result in the abolition of 100 or more non-vacant, full-time positions in the career service at the existing facility or facilities affected by the decision, unless the commissioner has complied with the procedures set forth in this section.

b. Pursuant to subsection a. of this section, the commissioner shall conduct at least one public hearing which shall be held in the region in which the facility is located, or a central location designated by the commissioner if more than one facility is affected by the decision, to provide an opportunity for the public to submit testimony on the proposed closing or privatization. The hearing shall be conducted at least 45 days in advance of a facility closure, or at least 30 days prior to the issuance of a Request for Proposal. For a facility closure, the public hearing shall be held within 15 days of publication of a Notice of Intent to close a facility by the commissioner in accordance with subsection c. of this section. The commissioner shall select a publicly convenient location for the hearing and shall give all persons the opportunity to testify in person or to submit written testimony.

c. The Notice of Intent to close a facility pursuant to subsection b. of this section shall be mailed, telephoned, telegrammed or hand delivered to at least two newspapers for publication, at least one of which shall be within the geographic boundaries of the county where the facility is located. Failure to comply with the requirements of this subsection shall not invalidate or delay any facility closure.

d. The commissioner shall prepare a report setting forth a fiscal impact analysis, policy rationale and summary of the testimony received at any hearing held pursuant to this section. This report shall be submitted to the chairmen of the Joint Budget Oversight Committee within five days of the issuance of a Notice of Intent to Award or within 30 days following the last scheduled public hearing for a facility closure.

L.1996,c.150,s.2.



Section 30:1-7.5 - Ann Klein Forensic Center Designated.

30:1-7.5 Ann Klein Forensic Center designated.

3.Whenever any reference is made in any law, contract or document to The Forensic Psychiatric Hospital, the same shall mean and refer to the Ann Klein Forensic Center

L.1998,c.152,s.3.



Section 30:1-8 - Commissioner; Appointment; Salary, Tenure

30:1-8. Commissioner; appointment; salary, tenure
The commissioner shall be appointed by the Governor, after consultation with the State board, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. The commissioner shall receive such salary as shall be provided by law. He shall devote his entire time to the performance of his duties. Appointment of a commissioner shall not be restricted to residents of the State.

Amended by L.1948, c. 87, p. 497, s. 2; L.1971, c. 384, s. 4, eff. Jan. 5, 1972.



Section 30:1-8.1 - Deputy Commissioners; Appointment, Powers And Duties; Compensation, Acting Commissioner.

30:1-8.1 Deputy commissioners; appointment, powers and duties; compensation, acting commissioner.

1.The commissioner shall be assisted in the performance of his duties by three deputy commissioners. Each deputy commissioner shall be appointed by and shall serve at the pleasure of the commissioner, and until his successor has been appointed and qualified.

Each deputy commissioner shall exercise such powers and perform such duties as the commissioner shall prescribe.

Unless otherwise provided by law, each deputy commissioner shall receive such salary as may be established by the commissioner with the approval of the Civil Service Commission and the Director of the Division of Budget and Accounting.

The commissioner may designate one of the deputy commissioners to exercise the powers and perform the duties of the commissioner during his disability or absence.

L.1974, c.44, s.1; amended 2004, c.130, s.44; 2008, c.29, s.88.



Section 30:1-9 - Divisions; Directors, Assistant Commissioners, Powers And Duties.

30:1-9 Divisions; directors, assistant commissioners, powers and duties.

30:1-9. The commissioner may create within the department such divisions as he may deem necessary. Each division shall be under the supervision of a director or assistant commissioner, who shall be qualified by training and experience, appointed by and receive the compensation fixed by the commissioner, except where otherwise provided by statute, and shall devote his entire time to the performance of his duties.

The commissioner may in his discretion combine the duties of two or more divisions under one head.

The division directors or assistant commissioners shall perform such services and exercise such powers at such times and places as the commissioner shall prescribe.

Amended 1971, c.384, s.5; 1974, c.44, s.2; 2005, c.169, s.3.



Section 30:1-10 - Secretary And Assistants

30:1-10. Secretary and assistants
A secretary and the necessary clerks, stenographers and assistants shall be appointed, and their compensation shall be fixed by the commissioner subject to the provisions of Title 11, Civil Service, except where otherwise provided by statute.

Amended by L.1971, c. 384, s. 6, eff. Jan. 5, 1972.



Section 30:1-10.1 - Schools Under Control Of Department; Teacher's Certificate

30:1-10.1. Schools under control of department; teacher's certificate
Whenever in the judgment of both the Commissioner of Education and the Commissioner of Institutions and Agencies the work of a school under the control and management of the State Department of Institutions and Agencies is equivalent to that of the public schools, the State Department of Institutions and Agencies shall be empowered in its discretion to require any or all of the teachers in such a school to hold a teacher's certificate of the same type as that held by a teacher in the public schools doing similar teaching.

L.1946, c. 100, p. 323, s. 1.



Section 30:1-10.2 - Teacher's Certificate; Issuance By State Board Of Examiners

30:1-10.2. Teacher's certificate; issuance by State Board of Examiners
The State Board of Examiners shall, upon the application of a teacher employed in such a school, issue a teacher's certificate under the same procedures and regulations as prescribed for the issuance of certificates to teachers employed in the public schools; provided, such application is approved by the Commissioner of Institutions and Agencies.

L.1946, c. 100, p. 323, s. 2.



Section 30:1-11 - Powers Of Commissioner; "Appointing Authority"

30:1-11. Powers of commissioner; "appointing authority"
The commissioner shall be the official agent of the department for all purposes. Except as otherwise provided by law the commissioner shall be considered the "appointing authority" of the department within the contemplation of the Civil Service laws. He shall likewise be the budget officer, and, unless some other official be designated by him for the purpose, he shall be its fiscal officer. He shall have general charge and supervision of the work of the department.

Amended by L.1948, c. 87, p. 497, s. 3; L.1971, c. 384, s. 7, eff. Jan. 5, 1972.



Section 30:1-12 - Findings; General Policy; Commissioner's Power.

30:1-12 Findings; general policy; commissioner's power.

30:1-12. a. The Legislature finds that the Commissioner of Human Services is obligated by State and federal law to assure that programs that serve eligible, low-income, handicapped, elderly, abused, and disabled persons are provided in an accessible, efficient, cost-effective and high quality manner. In order to meet these ends, the commissioner must have sufficient authority to require institutions and agencies that are under his direct or indirect supervision to meet State and federal mandates. This authority is especially necessary given the manner in which certain services are provided by county or local agencies, but are funded in whole or part by the State. The Legislature finds that the commissioner must have the authority to establish rules, regulations and directives, including incentives and sanctions, to assure that these institutions and agencies are providing services in a manner consistent with these mandates.

b.The commissioner shall have power to determine all matters relating to the unified and continuous development of the institutions and noninstitutional agencies within his jurisdiction. He shall determine all matters of policy and shall have power to regulate the administration of the institutions or noninstitutional agencies within his jurisdiction, correct and adjust the same so that each shall function as an integral part of a general system. The rules, regulations, orders and directions issued by the commissioner pursuant thereto, for this purpose shall be accepted and enforced by the executive having charge of any institution or group of institutions or noninstitutional agencies or any phase of the work within the jurisdiction of the department.

In order to implement the public policy of this State concerning the provision of charitable, hospital, relief and training institutions established for diagnosis, care, treatment, training, rehabilitation and welfare of persons in need thereof, for research and for training of personnel, and in order that the personnel, buildings, land, and other facilities provided be most effectively used to these ends and to advance the public interest, the commissioner is hereby empowered to classify and designate from time to time the specific functions to be performed at and by any of the aforesaid institutions under his jurisdiction and to designate, by general classification of disease or disability, age or sex, the classes of persons who may be admitted to, or served by, these institutions or agencies.

In addition to and in conjunction with its general facilities and services for persons with mental illness, developmental disabilities, or tuberculosis, the department may at its discretion establish and maintain specialized facilities and services for the residential care, treatment and rehabilitation of persons who are suffering from chronic mental or neurological disorders, including, but not limited to alcoholism, drug addiction, epilepsy and cerebral palsy.

The commissioner shall have the power to regulate the administration of agencies under his supervision including, but not limited to, municipal and county agencies that administer public assistance. The commissioner may issue rules, regulations, orders and directions to assure that programs administered by the agencies are financially and programmatically efficient and effective, and to establish incentives and impose sanctions to assure the appropriate operation of programs and compliance with State and federal laws and regulations.

In addition, the commissioner shall have the authority to:

(1)review and approve county and municipal budgets for public assistance; and

(2)take appropriate interim action, including withholding State and federal administrative funds, or take over and operate county or municipal public assistance operations in situations in which the commissioner determines that the public assistance agency is failing to substantially follow federal or State law, thereby placing clients, who are dependent on public assistance benefits to survive in a humane and healthy manner, at serious risk. In this situation, the commissioner shall have the authority to bill the county for the cost of such operations and for necessary changes to assure that services are provided to accomplish federal and State mandates in an effective and efficient manner.

No rule, regulation, order or direction shall abridge the authority of a county or municipality to establish wages and terms and conditions of employment for its employees through collective negotiation with an authorized employee organization pursuant to P.L.1984, c.14 (C.44:7-6.1 et seq.).

The commissioner shall have the power to promulgate regulations to assure that services in State and county psychiatric facilities are provided in an efficient and accessible manner and are of the highest quality. Regulations shall include, but shall not be limited to, the transfer of patients between facilities; the maintenance of quality in order to obtain certification by the United States Department of Health and Human Services; the review of the facility's budget; and the establishment of sanctions to assure the appropriate operation of facilities in compliance with State and federal laws and regulations.

The commissioner shall have the power to promulgate regulations to assure that county adjusters effectively and efficiently conduct investigations, notify legally responsible persons of amounts to be assessed against them, petition the courts, represent patients in psychiatric facilities, and as necessary reopen the question of payment for maintenance of persons residing in psychiatric facilities. Regulations may include minimum standards for determining payment of care by legally responsible persons; a uniform reporting system of findings, conclusions and recommendations; and the establishment of sanctions to assure compliance with State laws and regulations.

c.The commissioner shall have the power to conduct an investigation into the financial ability to pay, directly or indirectly, of any person receiving services from the department, or his chargeable relatives. This authority shall include the power to issue subpoenas to compel testimony and the production of documents. The commissioner may contract with a public or private entity to perform the functions set forth in this subsection, subject to terms and conditions required by the commissioner.

amended 1965, c.59, s.1; 1971, c.384, s.8; 1990, c.66, s.1; 1990, c.73, s.1; 1995, c.155, s.1; 1997, c.37, s.11; 2010, c.50, s.19.



Section 30:1-12.1 - Investigations By Commissioner; Witnesses; Subpena

30:1-12.1. Investigations by commissioner; witnesses; subpena
The commissioner may make, or cause to be made, such investigations as he deems necessary in the administration of the Department of Institutions and Agencies. For the purpose of any such investigation he may cause to be examined under oath any and all persons whatsoever and compel by subpena the attendance of witnesses and the production of such books, records, accounts, papers and other documents as are appropriate. If a witness fails without good cause to attend, testify or produce such records or documents as directed in the subpena, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons or subpena issued from a court of record in this State.

L.1973, c. 101, s. 1, eff. May 2, 1973.



Section 30:1-12.2 - Commissioner's Authority To Assure Compliance

30:1-12.2. Commissioner's authority to assure compliance

15. If the commissioner determines that any county agency administering public assistance or municipal welfare agency has failed to administer their respective programs in accordance with applicable State and federal laws and regulations, the commissioner shall have the authority to take the following action:

a. Take the necessary administrative and programmatic changes necessary to ensure compliance with State and federal law and regulation and bill the municipality or county for the reasonable expenses incurred by the department in ensuring compliance, withhold administrative costs and take such other interim actions, as deemed necessary and appropriate;

b. Hire any consultant or undertake any studies of the agency operations deemed appropriate;

c. Direct expenditures of the county agency administering public assistance or municipal welfare agency in a reasonable and prudent manner to effectuate the purposes of their respective programs, including reallocating funds within the county agency administering public assistance or municipal welfare agency budget and determine additional amounts of revenue needed to implement the programs within the agency's budget;

d. Operate the county agency administering public assistance or municipal welfare agency, as deemed necessary and appropriate; and

e. Do all acts necessary or appropriate to ensure that the needs of eligible public assistance recipients are met pursuant to State and federal law.

L.1990,c.66,s.15; amended 1997, c.37, s.12.



Section 30:1-12.3 - Report Of Violation; License Suspension.

30:1-12.3 Report of violation; license suspension.

4. a. Upon notification of a violation or license suspension pursuant to paragraph (3) of subsection b. of section 12 of P.L.1971, c.136 (C.26:2H-12) concerning residential health care facilities or section 9 of P.L.1979, c.496 (C.55:13B-9) concerning rooming or boarding houses, the Commissioner of Human Services, or the commissioner's designee, shall advise the chief executive officer, or the officer's designee, of a psychiatric facility and special psychiatric hospital, as those terms are defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), a general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) which has a psychiatric unit, and a State developmental center, of a serious health and safety violation in, or the suspension of a license of, a residential health care facility or rooming or boarding house.

b.An individual who is discharged or transferred, as applicable, from a psychiatric facility, special psychiatric hospital, psychiatric unit of a general hospital, or State developmental center shall not be placed in a residential health care facility or rooming or boarding house for which the inspection report for that facility or rooming or boarding house, as appropriate, reveals a serious health and safety violation, until such time as the violation has been corrected and any suspension of a license, if applicable, has been lifted.

L.2015, c.6, s.4.



Section 30:1-12.4 - No Placement Of Individuals In Facilities Which Were Suspended Or In Violation Of License.

30:1-12.4 No placement of individuals in facilities which were suspended or in violation of license.

5.Upon notification of a violation or license suspension of a residential health care facility pursuant to paragraph (3) of subsection b. of section 12 of P.L.1971, c.136 (C.26:2H-12), a rooming or boarding house pursuant to section 9 of P.L.1979, c.496 (C.55:13B-9), or an emergency shelter for the homeless pursuant to section 3 of P.L.1985, c.48 (C.55:13C-3), the Commissioner of Human Services, or the commissioner's designee, and the director of a county board of social services or county welfare agency, as appropriate, shall not place or refer an individual to that residential health care facility, rooming or boarding house, or emergency shelter for the homeless, until such time as the violation has been corrected and any suspension of a license, if applicable, has been lifted.

L.2015, c.6, s.5.



Section 30:1-12A - Definitions Relative To Psychiatric Facilities

30:1-12a. Definitions relative to psychiatric facilities

1. As used in this act:

"Clinical treatment staff" means a physician, psychiatrist, psychologist, physical therapist or social worker licensed pursuant to Title 45 of the Revised Statutes, an occupational, recreation, art or music therapist or a substance abuse counselor.

"Nursing direct care staff" means a Human Services Assistant, Human Services Technician or a nurse licensed pursuant to Title 45 of the Revised Statutes.

L.1997, c.68,s.1.



Section 30:1-12B - Unannounced Site Visits To State Psychiatric Facilities

30:1-12b. Unannounced site visits to State psychiatric facilities

2. a. The Commissioner of Human Services shall designate staff who are not employed at a State psychiatric facility listed in R.S.30:1-7 to conduct unannounced site visits to randomly check staffing on various shifts at a State psychiatric facility, at least three times during a calendar year. During the site visit, the designated staff shall review: the daily operation of the facility, including, the actual deployment of clinical treatment staff and nursing direct care staff on various shifts to determine whether the actual deployment of staff meets the documented staffing plan of the facility; the system for reporting any information concerning alleged patient abuse or professional misconduct as provided for in P.L.1997, c.70 (C.30:4-3.15 et seq.); the operation of therapeutic programs or activities for patients; and any other aspect of the facility which the commissioner deems appropriate.

b. The commissioner shall provide and implement, on an ongoing basis, surveillance procedures designed to identify problems related to patient care at a State psychiatric facility. These procedures shall include, but not be limited to, the use of security cameras and the use of persons to perform covert investigations of the daily operation of the facility. Persons performing covert investigations shall assume roles which do not suggest their actual function.

L.1997,c.68,s.2.



Section 30:1-13 - Personal Attention By Board And Commissioner; Inspections

30:1-13. Personal attention by board and commissioner; inspections
The commissioner and the State board shall arrange for personal contact with each of the institutions and the work of the noninstitutional agencies, by visitations and by such other means as they may determine to be necessary and proper, so that they may be as nearly as is practicable continually in touch with and informed concerning the general condition and progress of the several institutions and noninstitutional agencies and the general results of the management thereof and the condition and welfare of the inmates and other persons committed or admitted. The commissioner and the State board shall, personally or by their designated representative, visit and inspect each institution at least semiannually, at periods which shall not be fixed in advance.

Amended by L.1971, c. 384, s. 9, eff. Jan. 5, 1972.



Section 30:1-14 - Local And Private Institutions And Organizations; Supervision; Inspections; Reports

30:1-14. Local and private institutions and organizations; supervision; inspections; reports
In addition to the jurisdiction and power conferred upon the commissioner over the institutions and noninstitutional agencies named in section 30:1-7 of this Title, he shall have supervision over all institutions and organizations, whether county, municipal, public or private, to which payments are made from the treasury of the State, directly or indirectly, for or on account of the board and maintenance of any persons admitted or committed thereto, with the right of visitation and inspection at any and all times, for the purpose of determining the conditions, circumstances and surroundings under which such persons so admitted or committed are lodged, boarded, cared for and maintained. In the execution of this power any member of the State board, the commissioner, or his duly authorized agent, shall have the right of admission to all parts of any building or buildings in which such persons are lodged, cared for or treated, as often as may be necessary. The books, records and accounts of such institution or organization shall be open to his inspection, or for inspection and audit by the State Auditor, or any of his subordinates, in so far as they relate to the receipt and expenditure of State moneys, in order to determine whether the amount so paid by the State is a proper charge, which question the commissioner shall determine, and also to determine whether such persons so admitted or committed are properly and adequately boarded, lodged, treated, cared for and maintained. The extent and results of such supervision and inspection shall be included in the annual or any special report of the commissioner with such recommendations as he may deem necessary.

Amended by L.1971, c. 384, s. 10, eff. Jan. 5, 1972.



Section 30:1-15 - Inspection Of Local And Private Institutions; Reports.

30:1-15 Inspection of local and private institutions; reports.

30:1-15. The commissioner and the State board shall have the power of visitation and inspection of all county and city jails or places of detention, county or city workhouses, county penitentiaries, county mental hospitals, poor farms, almshouses, county and municipal schools of detention, and privately maintained institutions and noninstitutional agencies for the care and treatment of persons with mental illness or developmental disabilities and persons who are blind, visually impaired, deaf blind, or hard of hearing, or other institutions, and noninstitutional agencies conducted for the benefit of persons with a physical or mental deficiency, or the furnishing of board, lodging or care for children. The commissioner or his duly authorized agent, and any member of the State board shall be admitted to any and all parts of any such institutions at any time, for the purpose of inspecting and observing the physical condition thereof, the methods of management and operation thereof, the physical condition of the inmates, the care, treatment and discipline thereof, and also to determine whether such persons so admitted or committed are properly and adequately boarded, lodged, treated, cared for and maintained. The commissioner and the State board may make such report with reference to the result of such observation and inspection and recommendation with reference thereto, as they may determine.

amended 1965, c.59, s.2; 1968, c.85; 1971, c.384, s.11; 1977, c.63, s.11; 2010, c.50, s.20.



Section 30:1-15.1 - Residential Facilities For Persons With Mental Illness, Developmental Disabilities; Duty To Inspect; Report.

30:1-15.1 Residential facilities for persons with mental illness, developmental disabilities; duty to inspect; report.

3.Inspection and approval of all residential facilities within the State providing diagnosis, care or treatment of persons with mental illness or developmental disabilities shall be a responsibility of the department. The commissioner shall have the duty and is hereby authorized to set standards, and through his agents, including professionally qualified persons, to visit and inspect as often as is necessary, but at least once a year, all residential facilities which provide diagnosis, care or treatment of persons with mental illness or developmental disabilities, whether State, county, municipal, public or private, in order to determine the conditions under which such persons are lodged, cared for, maintained or treated, and in order to assure that adequate standards of care and treatment are maintained, that civil liberties of individuals receiving care are preserved and that the public may be informed of the adequacy of these facilities.

The State board and the commissioner, or their agents, shall have the right of admission to all parts of any building or buildings in which persons with mental illness or developmental disabilities are lodged, cared for or treated, as often as may be necessary. The extent and results of such visitation and inspection shall be included in the annual or any special report of the commissioner or the State board with such recommendations as they may deem necessary. Such report shall be available to the public.

L.1965, c.59, s.3; amended 1971, c.384, s.22; 2010, c.50, s.21.



Section 30:1-15.2 - Inspection Of Premises, Books, Records, Accounts.

30:1-15.2 Inspection of premises, books, records, accounts.

4.The premises, books, records and accounts of any facility or organization to which payments are made from the treasury of the State, directly or indirectly, for or on account of the diagnosis, care, treatment, rehabilitation, or maintenance of persons with mental illness or developmental disabilities shall be open to the inspection of the commissioner or his agents; such books, records and accounts shall be available for inspection and audit by the State Auditor or any of his agents insofar as they relate to the receipt and expenditure of State moneys, in order to determine whether the amount so paid by the State is a proper charge, which question the commissioner shall determine.

In order to encourage the continual improvement of standards of care, the commissioner shall make available, within the limits of appropriations therefor, professional consultative services to those facilities in the State which minister to persons with mental illness or developmental disabilities.

L.1965, c.59, s.4; amended 1971, c.384, s.23; 2010, c.50, s.22.



Section 30:1-15.3 - Rules, Regulations Prescribed By The Commissioner Of Human Services Concerning Out-of-state Placements For Children.

30:1-15.3 Rules, regulations prescribed by the Commissioner of Human Services concerning out-of-State placements for children.

3. a. The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and within 180 days after the effective date of this act, shall adopt rules and regulations that prescribe standards for the placement of children from this State in out-of-State residential schools and programs, and shall include the following:

(1)Except as provided in paragraph (2) of this subsection, prior to entering into a contract with or licensing an out-of-State residential school or program, the Department of Human Services shall conduct an evaluation and inspection of the school or program, which shall include a site visit and such other means, as established by the rules and regulations, to evaluate the school or program. The department may conduct its own inspection or contract with another entity to perform the inspection;

(2)In the case of the need for an emergency placement in an out-of-State residential school or program, the department shall ensure that the school or program meets the applicable rules and regulations within 30 days after the placement. If the school or program does not meet the rules and regulations within the 30-day period, the department shall find an alternate school or program that does meet them;

(3)The department shall include in its contract with an out-of-State residential school or program the authority to conduct unannounced inspections of the school or program;

(4)The department shall include on its official website a list of out-of-State residential schools and programs that the department licenses or contracts with; and

(5)The department shall share with the Department of Children and Families reports it receives concerning any accidents, unusual incidents as defined by applicable rules and regulations, or incidents involving suspected abuse or neglect at an out-of-State residential school or program.

b.The department, within 18 months after the adoption of rules and regulations pursuant to subsection a. of this section, shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the implementation of the provisions of this section and the department's efforts to expand the State's capacity to provide in-State residential schools and programs and reduce out-of-State placements.

L.2007, c.286, s.3.



Section 30:1-16 - Order Of Court To Remedy Improper Conditions

30:1-16. Order of court to remedy improper conditions
If it shall appear after any such investigation of any of the institutions or noninstitutional agencies enumerated in sections 30:1-14 and 30:1-15 of this Title, that the laws relating to the construction, management and affairs of any such institution, and the care, treatment, government and discipline of its inmates or patients are being violated, or that inmates or patients in any such institution are cruelly, negligently or improperly treated or inadequate provision is made for their sustenance, clothing, care, supervision or other condition necessary to their suitable and proper well being, the commissioner or the State board may institute a civil action in any court of competent jurisdiction against the proper superintendent, commissioner, agent, medical director, warden, manager, keeper, chief executive officer or other officer of such institution or in control thereof, or responsible for such violation or omission. The court may proceed in the action in a summary manner or otherwise and may direct him to modify any treatment or to apply such remedy, or both, or carry out the requirements of the commissioner or the State board as may be just and effectual.

Amended by L.1953, c. 29, p. 504, s. 1; L.1971, c. 384, s. 12, eff. Jan. 5, 1972.



Section 30:1-17 - Action Against Officials In Charge Of Institutions; Notice; County Prosecutor's Duties

30:1-17. Action against officials in charge of institutions; notice; county prosecutor's duties
30:1-17. The rights and powers conferred upon the State board and the commissioner by sections 30:1-14, 30:1-15 and 30:1-16 of this Title, so far as they relate to the investigation of the institutions and noninstitutional agencies enumerated therein may be enforced by a civil action against the officer or board having charge of the institution, brought in the Superior Court. The court may proceed in the action in a summary manner or otherwise.

If, in the opinion of the commissioner or the State board, any matter with regard to the management or affairs of any such institution or any inmate or person in any way connected with either required legal investigation or action of any kind, notice thereof may be given by the commissioner or the State board to the county prosecutor of the county, and he shall thereupon make inquiry and take such proceedings in the premises as he may deem necessary and proper. It shall be the duty of the county prosecutor when so required to furnish such legal assistance, counsel or advice as the commissioner or the State board may require in the discharge of his or its duties.

Amended 1953,c.29,s.2; 1971,c.384,s.13; 1991,c.91,s.310.



Section 30:1-18 - Jurisdiction Of Superior Court Over Persons Who Are Mentally Ill Or Incapacitated Not Affected.

30:1-18 Jurisdiction of Superior Court over persons who are mentally ill or incapacitated not affected.

30:1-18. No provision of this Title shall restrain or abridge the power and authority of the Superior Court over the persons and property of persons who are mentally ill or incapacitated.

amended 1953, c.29, s.3; 1965, c.59, s.5; 2013, c.103, s.75.



Section 30:1-19 - Federal Aid For Hospitals; State Agency Designated To Receive Moneys

30:1-19. Federal aid for hospitals; State agency designated to receive moneys
The State Department of Institutions and Agencies is hereby authorized to receive from the Federal Government any moneys which the Federal Government shall offer to the State of New Jersey to assist the State to inventory its hospitals, to survey the need for construction of hospitals, to develop a program for construction of public and other nonprofit hospitals and to construct such hospitals in accordance with such program, and generally for all the purposes for which any such moneys shall be offered under or pursuant to any Federal law heretofore or hereafter enacted authorizing grants to the States for such purposes or for similar purposes, including payment to political subdivisions of, and public or other nonprofit agencies in the State. As used in this act, the term "hospitals" includes public health centers and related facilities.

L.1947, c. 83, p. 463, s. 1.



Section 30:1-20 - Governor To Designate State Administrative Agency

30:1-20. Governor to designate State administrative agency
In the event that under or pursuant to any such Federal law it is required that a State agency in this State be designated to carry out the purposes of such law, including the administration, or the suspension of administration, of any plan pursuant thereto, the Department of Institutions and Agencies, or such other State agency as may be designated by the Governor, shall be the sole agency in this State for carrying out such purposes. The Governor is hereby authorized to make such designation, and the Department of Institutions and Agencies, or such other agency in the State so designated is hereby empowered to act as the sole agency in the State for carrying out such purposes.

L.1947, c. 83, p. 464, s. 2.



Section 30:1-21 - Applications For Federal Funds Authorized

30:1-21. Applications for Federal funds authorized
The State agency so designated, acting as such agency, is hereby authorized to submit to the surgeon-general of the United States Public Health Service applications for funds for carrying out the purposes of any such Federal law, and to administer or supervise the administration of any plans or otherwise act thereunder.

L.1947, c. 83, p. 464, s. 3.



Section 30:1-22 - Deposit And Disposition Of Federal Moneys Received

30:1-22. Deposit and disposition of Federal moneys received
The Department of Institutions and Agencies shall accept and receive as custodian any and all grants and money awarded for assistance in this State under or pursuant to any such Federal law. All moneys so received shall be deposited by the Department of Institutions and Agencies in a special fund or funds and shall be used exclusively for the purposes of any such Federal law. Such money shall be paid from such fund or funds in exactly the same manner as other funds of the State are expended upon vouchers certified or approved by the head of the State agency designated as the sole agency of this State for carrying out the purposes of such Federal law or other duly authorized representative of such agency, as provided by law.

L.1947, c. 83, p. 464, s. 4.



Section 30:1-23 - Surplus Or Unsuitable Lands; Sale To Municipality; Conveyance Of Title By Department

30:1-23. Surplus or unsuitable lands; sale to municipality; conveyance of title by department
When any lands of the Department of Institutions and Agencies have been declared by the Commissioner of the Department of Institutions and Agencies to be surplus or unsuitable for use for the purposes of the Department of Institutions and Agencies, and the sale of such lands is authorized by the Governor, such lands may be sold to the municipality in which same are situate, at such fair price and upon such terms and conditions as shall be fixed by the State House Commission.

Upon acceptance by the municipality of the terms and conditions fixed by the State House Commission, and performance by the municipality of such of the terms and conditions as the State House Commission may require to be performed prior to the conveyance of title, the Commissioner of the Department of Institutions and Agencies, on behalf of the State, shall be authorized to convey to such municipality title to said property.

L.1956, c. 223, p. 788, s. 1. Amended by L.1971, c. 384, s. 14, eff. Jan. 5, 1972.



Section 30:1-24 - Deposit Of Proceeds Of Sale

30:1-24. Deposit of proceeds of sale
The proceeds from the sale of said lands shall be paid into the treasury of the State of New Jersey.

L.1956, c. 223, p. 788, s. 2.



Section 30:1-25 - Transfer Of Functions, Powers And Duties Of Department Of Education And State Board Of Education Pursuant To Child Care Centers And Child Development Centers To Department Of Institutions And Agencies

30:1-25. Transfer of functions, powers and duties of department of education and state board of education pursuant to child care centers and child development centers to department of institutions and agencies
The functions, powers and duties of the Department of Education and the State Board of Education in connection with Child Care Centers pursuant to chapter 70 of Title 18A of the New Jersey Statutes and early Child Development Centers pursuant to P.L.1971, c. 149 (C. 18A:6-79 et seq.) are hereby transferred to the Department of Institutions and Agencies.

L.1972, c. 110, s. 1, eff. July 27, 1972.



Section 30:1-26 - Method Of Transfer

30:1-26. Method of transfer
The transfer directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 110, s. 2.



Section 30:1A-1 - Change Of Name Of Department Of Institutions And Agencies; Reference To Department Or Commissioner Of Institutions And Agencies To Mean Department Or Commissioner Of Human Services

30:1A-1. Change of name of department of institutions and agencies; reference to department or commissioner of institutions and agencies to mean department or commissioner of human services
All the functions, powers and duties of the existing Department of Institutions and Agencies and the commissioner thereof not herein transferred to the Department of Corrections are continued; provided, however, that the Department of Institutions and Agencies continued hereunder shall hereinafter be known and referred to as the Department of Human Services. With respect to the functions, powers and duties of the Department of Institutions and Agencies not herein transferred to the Department of Corrections, whenever in any law, rule, regulation, judicial or administrative proceeding or otherwise, reference is made to the Department of Institutions and Agencies, or to the Commissioner of Institutions and Agencies, the same shall mean and refer to the Department of Human Services and the Commissioner of Human Services, respectively.

L.1976, c. 98, s. 25, eff. Nov. 1, 1976.



Section 30:1A-1.1 - References To "Division Of Mental Health And Hospitals"

30:1A-1.1. References to "Division of Mental Health and Hospitals"
11. Whenever the term "Division of Mental Health and Hospitals" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the "Division of Mental Health Services."

L.1995,c.4,s.11.



Section 30:1A-3 - Suspicion Of Abuse Or Exploitation Of Resident Of Residential Health Care Facility; Report; Immunity From Liability For Report Or Testimony; Notice To Ombudsman; Evaluation; Findings; Recommended Action; Registry

30:1A-3. Suspicion of abuse or exploitation of resident of residential health care facility; report; immunity from liability for report or testimony; notice to ombudsman; evaluation; findings; recommended action; registry
a. As used in this section "abuse" means the willful infliction of physical pain, injury or mental anguish; unreasonable confinement; or, the willful deprivation of services which are necessary to maintain a person's physical and mental health; and "exploitation" means the act or process of using a person or his resources for another person's profit or advantage.

b. Any person who has reasonable cause to suspect that a resident of a residential health care facility, rooming house or boarding house is suffering or has suffered abuse or exploitation, shall report such information in a timely manner to the Commissioner of the Department of Human Services or to the person or agency within the department designated by the commissioner to receive such reports.

c. Such report shall contain the name and address of the resident, information regarding the nature of the suspected abuse or exploitation and any other information which might be helpful in an investigation of the case and the protection of the resident.

d. The name of any person who reports suspected abuse or exploitation pursuant to this section and the name of any person mentioned in such report shall not be disclosed unless the person who reported the abuse or exploitation specifically requests such disclosure or a judicial proceeding results from such report.

e. Any person who reports suspected abuse or exploitation pursuant to this section or who testifies in any administrative or judicial proceeding arising from such report or testimony shall have immunity from any civil or criminal liability on account of such report or testimony, unless such person has acted in bad faith or with malicious purpose.

f. Upon receiving a report that a resident of a residential health care facility, rooming house or boarding house may be suffering or may have suffered abuse or exploitation, the commissioner shall promptly notify the Ombudsman for the Institutionalized Elderly when the report involves an elderly person as defined in section 2 of P.L.1977, c. 239 (C. 52:27G-2), and shall direct the appropriate county welfare board to make a prompt and thorough evaluation of the report, or refer the report for such an evaluation by another appropriate government agency.

g. The evaluation shall be based upon a visit with the resident and consultation with others who have knowledge of the particular case, and shall contain written findings and recommendations. The person who reported the suspected abuse or exploitation, the victim of the suspected abuse or exploitation, the owner of the residential health care facility, rooming house or boarding house wherein the suspected abuse or exploitation has occurred, the State agency having a regulatory responsibility for the facility, and the Ombudsman for the Institutionalized Elderly when the case involves an elderly person as defined in section 2 of P.L.1977, c. 239 (C. 52:27G-2), shall be promptly notified of such findings and recommended action.

h. If a determination is made that the resident may have suffered abuse or exploitation, the commissioner shall refer such findings, in writing, to the county prosecutor.

i. The commissioner shall maintain a central registry of all reports of suspected abuse or exploitation and all evaluations, findings and recommended action. No information received and compiled in such registries shall be construed to be a public record.

L.1979, c. 496, s. 36.



Section 30:1A-4 - New Jersey Boarding Home Advisory Council.

30:1A-4 New Jersey Boarding Home Advisory Council.

1. a. There is established in, but not of, the Department of Human Services the New Jersey Boarding Home Advisory Council. The council shall consist of 14 members, to be appointed by the Commissioner of Human Services in consultation with the Commissioners of Community Affairs and Health and Senior Services, the Public Defender, the Public Guardian for Elderly Adults and the Ombudsperson for the Institutionalized Elderly, as follows: two persons who own or operate a boarding house as defined in P.L.1979, c.496 (C.55:13B-1 et al.); two persons who own or operate a residential health care facility as defined in section 1 of P.L.1953, c.212 (C.30:11A-1) or licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.); two persons who currently reside in a boarding house or a residential health care facility; one person who is a member of the organization which represents operators of boarding houses or residential health care facilities, or both; one person who represents the health care professions; one person who represents a county office on aging; one person who represents a municipal building code department; one person who represents an organization or agency which advocates for mentally ill persons in this State; one person who represents an organization or agency which advocates for physically disabled persons in this State; and two other members who shall be chosen from among persons whose work, knowledge or interest relates to boarding houses or residential health care facilities and the residents thereof, including but not limited to municipal and county elected officials, county prosecutors, social workers, and persons knowledgeable about fire prevention standards and measures needed to assure safety from structural, mechanical, plumbing and electrical deficiencies in boarding houses and residential health care facilities. In addition, the Chairman of the General Assembly Standing Reference Committee on Health and Human Services and the Chairman of the Senate Standing Reference Committee on Health, Human Services and Senior Citizens or their designees shall serve as ex officio members of the council.

b.The terms of office of each appointed member shall be three years, but of the members first appointed, two shall be appointed for a term of one year, five for terms of two years, and seven for terms of three years. All vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointment. The members of the council shall not receive any compensation for their services, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the council.

L.1986, c.205, s.1; amended 1994, c.58, s.47; 2005, c.155, s.88; 2010, c.34, s.5.



Section 30:1A-5 - Organization Of Council

30:1A-5. Organization of council
a. The council shall organize as soon as may be practicable after the appointment of its members and shall select a chairman from among its members and a secretary who need not be a member of the counciL.

b. The Department of Human Services shall provide the council with such legal, stenographic, clerical and technical assistance as the council may require in order to perform its duties under this act.

c. The council shall meet on a quarterly basis during each calendar year, but may at the discretion of the chairman hold additional meetings as deemed necessary to carry out its duties under this act.

L. 1986, c. 205, s. 2, eff. Jan. 5, 1987.



Section 30:1A-6 - Duties Of Council

30:1A-6. Duties of council
It shall be the duty of the council:

a. To make policy recommendations to the interdepartmental policy coordinating committee established pursuant to section 17 of P.L. 1979, c. 496 (C. 30:1A-2) regarding the development and coordination of licensing and enforcement standards in boarding houses and residential health care facilities and the provision of services to their residents;

b. To advise the Departments of Human Services, Community Affairs, and Health regarding methods for identification of boarding houses and residential health care facilities for which no license has been issued;

c. To advise the departments during the development and revision of regulations; and

d. To review and comment upon proposed regulations.

L. 1986, c. 205, s. 3, eff. Jan. 5, 1987.



Section 30:1A-7 - Short Title.

30:1A-7 Short title.

1.This act shall be known and may be cited as the "New Jersey Hunger Prevention and Nutrition Assistance Program Act."

L.2001,c.62,s.1.



Section 30:1A-8 - New Jersey Hunger Prevention And Nutrition Assistance Program.

30:1A-8 New Jersey Hunger Prevention and Nutrition Assistance Program.

2.There is established in the Department of Human Services, the New Jersey Hunger Prevention and Nutrition Assistance Program.

The purpose of the program is to: improve the health and nutritional status of State residents in need of food assistance, supplement the efforts of emergency food programs in the State to reduce hunger, and enable families and individuals to become food secure and self-sufficient.

a.The Commissioner of Human Services shall establish the program in conjunction with the regional food banks in the State.

b.The goals of the program are to:

(1)enhance the accessibility and availability of safe, nutritious food and food-related resources;

(2)develop and provide comprehensive nutrition education programs;

(3)periodically conduct assessments of the needs of persons requesting food assistance and hunger-related issues to ensure program funds are used effectively; and

(4)empower persons requesting food assistance or at risk of needing food assistance to increase their independence from emergency food assistance programs.

L.2001,c.62,s.2.



Section 30:1A-9 - Grants To Emergency Food Programs.

30:1A-9 Grants to emergency food programs.

3. a. Within the limits of funds appropriated for the program and such other funds as are made available to the program, the program shall provide grants to emergency food programs in the State to carry out the goals of the program.

An emergency food program shall submit an application for grant funds to the Department of Human Services in a form and manner prescribed by the Commissioner of Human Services. The commissioner, in consultation with the Hunger Prevention Advisory Committee established pursuant to section 4 of this act, shall award grants to emergency food programs that:

(1)address an unmet need for emergency food services;

(2)offer services that meet the goals of the program, particularly with respect to providing nutrition education services to persons in the service area of the emergency food program;

(3)provide for referral or outreach services to other public and private social services programs that serve the emergency food program's target population;

(4)demonstrate culturally competent services, including recognizing food preferences and traditions of the community, that are appropriate to the target population of the emergency food program; and

(5)demonstrate an ability to document how the grant funds are used and to meet the reporting requirements of the program.

b.In addition to considering the criteria for awarding grants provided in subsection a. of this section, upon completion of the needs assessment conducted pursuant to section 5 of this act, the commissioner and advisory committee shall take into consideration the findings of the needs assessment in determining how grant funds shall be allocated in the State.

c.Grant recipients shall report quarterly to the Department of Human Services on the use of the grant funds, including the number of persons served by the emergency food program, the type of services received and such other information as required by the commissioner.

L.2001,c.62,s.3.



Section 30:1A-10 - Hunger Prevention Advisory Committee.

30:1A-10 Hunger Prevention Advisory Committee.

4.There is established a 13-member Hunger Prevention Advisory Committee in the Department of Human Services. The advisory committee shall assist the Commissioner of Human Services in the implementation of the New Jersey Hunger Prevention and Nutrition Assistance Program established pursuant to this act and shall oversee the needs assessment that shall be conducted pursuant to section 5 of this act.

a.The advisory committee shall consist of:

(1)the Secretary of Agriculture, the Commissioner of Human Services, and the Commissioner of Community Affairs, or their designees, who shall serve ex officio; and

(2)10 public members appointed by the Governor who shall include: two representatives of emergency food programs in the State; two representatives of programs serving homeless individuals in the State; the Executive Directors of the County Welfare Directors Association of New Jersey, the Municipal Welfare Association of New Jersey and the Association for Children of New Jersey, or their designees; a nutritionist; and two members of the public who are knowledgeable about emergency food programs. The public members other than the executive directors shall serve during the term of office of the Governor who shall have appointed them, at the pleasure of that Governor.

b.Vacancies in the membership of the committee shall be filled in the same manner provided for the original appointments.

c.The committee shall organize as soon as practicable following the appointment of its members and shall select a chairperson and vice-chairperson from among the members. The chairperson shall appoint a secretary who need not be a member of the committee.

d.The committee shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes.

L.2001,c.62,s.4.



Section 30:1A-11 - Statewide Needs Assessment.

30:1A-11 Statewide needs assessment.

5.The Commissioner of Human Services shall contract with Rutgers, the State University to conduct a Statewide needs assessment to:

a.identify and quantify, at all steps in the State's food delivery system, wholesome and nutritious food that goes to waste before it can be made available to those in need of such food;

b.identify and quantify the need for emergency or supplemental feeding for families and individuals in the State;

c.identify strategies and structures for minimizing spoilage of food resources;

d.develop a fiscally judicious plan to secure food from loss to deterioration or waste and to transport and apportion that food to emergency feeding programs throughout the State;

e.develop strategies for behaviorally focused educational outreach with at-risk families and individuals; and

f.analyze nutritional sufficiencies and deficiencies in existing emergency food programs and develop solutions to generating nutritionally complete, culturally acceptable diets.

L.2001,c.62,s.5.



Section 30:1A-12 - Annual Report To Governor, Legislature.

30:1A-12 Annual report to Governor, Legislature.

6.The Commissioner of Human Services shall report annually to the Governor and the Legislature on the activities of the program. The report shall include a listing of the grants awarded under the program, the number of persons served through the grants and such other information as the commissioner deems appropriate.

L.2001,c.62,s.6.



Section 30:1A-13 - List Of State-owned Properties Available For Use As Residential Treatment Facility For Certain Individuals.

30:1A-13 List of State-owned properties available for use as residential treatment facility for certain individuals.
2.The Commissioner of Human Services, in conjunction with the State Treasurer, shall prepare and maintain a list of all available State-owned properties that would be suitable for use as housing for adults with mental illness, or children or adults with developmental disabilities.

The list shall include: the location of the property; the general condition of the property, including whether the property is available for immediate occupancy; and the square footage of the property including, if available or applicable, the size of potential sleeping areas, eating areas and kitchen space, recreational space, and classroom space.

The commissioner shall provide the list to nonprofit and for-profit agencies and organizations that provide or intend to provide housing for adults with mental illness or children or adults with developmental disabilities, upon request of the agency or organization and when the State is provided notice, either verbally or in writing, that the agency or organization is relocating.

L.2007,c.76,s.2.



Section 30:1A-14 - Division Of Aging Services Established.

30:1A-14 Division of Aging Services established.

398. a. There is established the Division of Aging Services in the Department of Human Services.

b.The functions, powers, and duties of the Department of Health and Senior Services, redesignated as the Department of Health pursuant to section 93 of P.L.2012, c.17 (C.26:1A-2.1), to the extent that they relate to the provision of programs or services for senior citizens, including the New Jersey State Commission on Aging established pursuant to section 1 of P.L.1957, c.72 (C.26:1A-107), the Division on Aging and Community Services, and any other division relating to senior benefits, are transferred to the Division of Aging Services, subject to the provisions of P.L.2012, c.17 (C.26:1A-2.1 et al.) and in accordance with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

c.All appropriations and other monies available, and to become available, that relate to the provision of programs or services for senior citizens are continued in the Division of Aging Services and shall be available for the objects and purposes for which these monies are appropriated, subject to the provisions of P.L.2012, c.17 (C.26:1A-2.1 et al.) and any other terms, restrictions, limitations, or other requirements imposed by law.

d.The administrator and head of the office shall be a director who shall be known as the Director of the Division of Aging Services. The director shall be a person qualified by training and experience to perform the duties of the office and shall devote his entire time to the performance of those duties. The director shall be appointed by the commissioner.

e.The commissioner shall appoint and remove officers and employees of the division subject to the provisions of Title 11A of the New Jersey Statutes and other applicable statutes as are necessary to enable the division to perform its duties pursuant to this act and shall fix their compensation within the limits of available appropriations and as is provided by law.

f.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Division on Aging in either the Department of State, the Department of Community Affairs, or the Department of Health and Senior Services, the same shall mean and refer to the Division of Aging Services in the Department of Human Services.

L.2012, c.17, s.398.



Section 30:1AA-1 - State Council On Developmental Disabilities, Additional Powers, Duties.

30:1AA-1 State Council on Developmental Disabilities, additional powers, duties.

1. a. The State Council on Developmental Disabilities, established pursuant to Executive Order Number 20 of 1971, as amended by Executive Order Number 49 of 1973 and Executive Order Number 42 of 1976, is hereby established and continued in the Executive Branch of State Government.

b.For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the State Council on Developmental Disabilities is hereby allocated within the Department of Human Services, but, notwithstanding said allocation, the council shall be independent of any supervision or control by the department or any board or officer thereof, or any other cabinet-level department, board or officer thereof. The council shall operate in a manner that shall assure compliance with State and federal administrative, fiscal, legislative, procedural and personnel requirements.

c.In addition to the powers and duties herein provided, the State Council on Developmental Disabilities shall constitute the planning entity authorized in the "Developmental Disabilities Assistance and Bill of Rights Act of 2000," Pub.L.106-402, 42 U.S.C. s.15001 et seq., and shall exercise all the powers and duties as may be necessary to effectuate the purposes and provisions thereof.

L.1979,c.105,s.1; amended 2003, c.54, s.3.



Section 30:1AA-1.1 - Findings, Declarations Relative To Individuals With Developmental Disabilities.

30:1AA-1.1 Findings, declarations relative to individuals with developmental disabilities.

1.The Legislature finds and declares that:

a.Disability is a natural part of the human experience that does not diminish the right of individuals with developmental disabilities to live independently, exert control and choice over their own lives, and fully participate in and contribute to their communities through full integration and inclusion in the economic, political, social, cultural and educational mainstream of United States society;

b.Recent studies indicate that individuals with developmental disabilities comprise between 1.2 and 1.65% of the United States population, and individuals whose disabilities occur during their developmental period frequently have severe disabilities that are likely to continue indefinitely;

c.Individuals with developmental disabilities often encounter discrimination in the provision of critical services and are at greater risk than the general population of abuse, neglect, financial and sexual exploitation, and the violation of their legal and human rights;

d.A substantial portion of individuals with developmental disabilities and their families do not have access to appropriate support and services, including access to assistive technology, from generic and specialized service systems, and remain unserved or underserved;

e.Individuals with developmental disabilities often require lifelong community services, individualized supports and other forms of assistance that are most effective when provided in a coordinated manner;

f.There is a need to ensure that services, supports and other assistance are provided in a culturally competent manner, which ensures that individuals from racial and ethnic minority backgrounds are fully included in all activities provided under P.L.2003, c.54 (C.30:1AA-1.1 et al.);

g.Family members, friends and members of the community can play an important role in enhancing the lives of individuals with developmental disabilities, especially when the family members, friends and community members are provided with the necessary community services, individualized supports and other forms of assistance;

h.Current research indicates that 88% of individuals with developmental disabilities live with their families or in their own households, and many service delivery systems and communities are not prepared to meet the impending needs of the adults with developmental disabilities who are living at home with parents who are 60 years of age or older and serve as the primary caregivers of these adults;

i.Individuals with developmental disabilities are waiting for appropriate services in their communities, and the public needs increased awareness of the capabilities and competencies of individuals with developmental disabilities, particularly in cases in which the individuals are provided with necessary services, supports and other assistance;

j.As increasing numbers of individuals with developmental disabilities are living, learning, working and participating in all aspects of community life, there is an increasing need for a well trained workforce that is able to provide the services, supports and other forms of direct assistance that are required to enable the individuals to carry out those activities;

k.There needs to be greater effort to recruit individuals from minority backgrounds into professions serving individuals with developmental disabilities and their families;

l.The goals of the State properly include providing individuals with developmental disabilities with the information, skills, opportunities and support to: make informed choices and decisions about their lives; live in homes and communities in which these individuals can exercise their full rights and responsibilities as citizens; pursue meaningful and productive lives; contribute to their families, communities, the State and the nation; have interdependent friendships and relationships with other persons; live free of abuse, neglect, financial and sexual exploitation, and violations of their legal and human rights; and achieve full integration and inclusion in society, in an individualized manner, consistent with the unique strengths, resources, priorities, concerns, abilities and capabilities of each individual;

m.As the nation, states and communities maintain and expand community living options for individuals with developmental disabilities, there is a need to evaluate the access to those options by individuals with developmental disabilities and the effects of those options on those individuals; and

n.Therefore, the purpose of this act is to assure that individuals with developmental disabilities and their families participate in the design of, and have access to, needed community services, individualized supports and other forms of assistance which promote self-determination, independence, productivity, and integration and inclusion in all facets of community life, through culturally competent advocacy, capacity-building and systemic-change activities conducted by the State Council on Developmental Disabilities, as required by the "Developmental Disabilities Assistance and Bill of Rights Act of 2000," Pub.L.106-402, 42 U.S.C. s.15001 et seq. These activities shall:

(1)be consistent with the purpose described in this subsection and the public policy described in section 2 of P.L.2003, c.54 (C.30:1AA-1.2); and

(2)contribute to a coordinated, consumer- and family-centered and consumer- and family-directed comprehensive system which includes needed community services, individualized supports and other forms of assistance that promote self-determination for individuals with developmental disabilities and their families.

L.2003,c.54,s.1.



Section 30:1AA-1.2 - Provisions Relative To Programs, Projects, Activities Declared As Public Policy.

30:1AA-1.2 Provisions relative to programs, projects, activities declared as public policy.

2.It is the public policy of the State that all programs, projects and activities conducted by the State Council on Developmental Disabilities shall be carried out in a manner consistent with the following provisions:

a.Individuals with developmental disabilities, including those with the most severe developmental disabilities, are capable of self-determination, independence, productivity, and integration and inclusion in all facets of community life, but often require the provision of community services, individualized supports and other forms of assistance;

b.Individuals with developmental disabilities and their families have competencies, capabilities and personal goals that should be recognized, supported and encouraged, and any assistance to these individuals should be provided in an individualized manner, consistent with the unique strengths, resources, priorities, concerns, abilities and capabilities of these individuals;

c.Individuals with developmental disabilities and their families are the primary decision-makers regarding the services and supports they receive, including services and supports for choosing, from available options, where the individuals live, and they should play decision-making roles in policies and programs that affect their lives;

d.Services, supports and other assistance should be provided in a manner that demonstrates respect for individual dignity, personal preferences and cultural differences;

e.Individuals with developmental disabilities from racial and ethnic minority backgrounds and their families need specific efforts to ensure that they can enjoy increased and meaningful opportunities to access and use community services, individualized supports and other forms of assistance available to other individuals with developmental disabilities and their families;

f.Recruitment efforts relating to pre-service training, community training, practice, administration and policymaking must focus on bringing larger numbers of racial and ethnic minorities into these disciplines in order to provide appropriate skills, knowledge, role models and sufficient personnel to address the growing needs of an increasingly diverse population with developmental disabilities;

g.With education and support, communities can be accessible and responsive to the needs of individuals with developmental disabilities and their families, and they are enriched by the contributions and full and active participation in community activities by individuals with developmental disabilities and their amities;

h.Individuals with developmental disabilities should have access to opportunities and the necessary support to be included in community life, have interdependent relationships, live in homes and communities and make contributions to their families, communities, the State and the nation;

i.Efforts undertaken to maintain or expand community-based living options for individuals with disabilities must be monitored in order to determine and report to appropriate individuals and entities the extent of access by individuals with developmental disabilities to those options, and the extent of compliance with quality assurance standards by entities providing the options;

j.Families of children with developmental disabilities need to have access to, and use of, safe and appropriate child care and before- and after-school programs in the most integrated settings in order to enrich the participation of the children in community life;

k.Individuals with developmental disabilities need to have access to, and use of, public transportation in order to be independent and directly contribute to, and participate in, all facets of community life; and

l.Individuals with developmental disabilities need to have access to, and use of, recreational, leisure and social opportunities in the most integrated settings in order to enrich their participation in community life.

L.2003,c.54,s.2.



Section 30:1AA-2 - Definition Of Developmental Disability.

30:1AA-2 Definition of developmental disability.

2.For the purposes of this act, a "developmental disability" means:

a.A severe, chronic disability of a person which

(1)Is attributable to a mental or physical impairment or combination of mental or physical impairments;

(2)Is manifest before age 22;

(3)Is likely to continue indefinitely;

(4)Results in substantial functional limitations in three or more of the following areas of major life activity: self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, or economic self-sufficiency; and

(5)Reflects the need for a combination and sequence of special, interdisciplinary, or generic care, or other services which are of lifelong or extended duration and are individually planned and coordinated.

b.Other disabilities requiring services and treatment similar to that required by those who meet the criteria defined above.

L.1979,c.105,s.2; amended 2003, c.54, s.4.



Section 30:1AA-3 - Membership Of Council; Vacancies; Compensation; Terms.

30:1AA-3 Membership of council; vacancies; compensation; terms.

3.The council shall consist of a minimum of 25 members, but shall not exceed 30 members, of whom:

a.seven shall be representatives of State agencies who shall serve ex officio at the pleasure of the Governor in accordance with the qualifications established in section 4 of P.L.1979, c.105 (C.30:1AA-4);

b.a minimum of 15 shall be public members appointed by the Governor with the advice and consent of the Senate;

c.one each shall represent a University Center for Excellence in Developmental Disabilities Education, Research, and Service in the State and the State's designated protection and advocacy system; and

d.one shall be a representative of local and non-governmental agencies or private nonprofit groups concerned with services for individuals with developmental disabilities, appointed by the Governor with the advice and consent of the Senate.

The appointed members shall serve for a term of three years and until their respective successors have been appointed and have qualified.

Vacancies shall be filled in the same manner as the original appointment. Public members shall receive no compensation, but shall be entitled to reimbursement for necessary expenses incurred in the performance of their duties. Members serving on the council at the time of enactment of P.L.2003, c.54 (C.30:1AA-1.1 et al.) shall continue to serve until the expiration of their current terms, and until their respective successors are appointed and have qualified.

L.1979,c.105,s.3; amended 2003, c.54, s.5.



Section 30:1AA-4 - Qualifications Of Members.

30:1AA-4 Qualifications of members.

4.The public members shall be representative of the diverse social, economic and geographical interests in the State, and shall include at least 15 persons who are consumers or immediate family members of consumers of services for persons with developmental disabilities. The seven State members shall be official representatives of State agencies, as follows: five representatives, each of whom shall administer funds provided under at least one of the following federal laws related to individuals with disabilities: the "Rehabilitation Act of 1973" (29 U.S.C. s.701 et seq.), the "Individuals With Disabilities Education Act" (20 U.S.C. s.1400 et seq.), the "Older Americans Act of 1965" (42 U.S.C. s.3001 et seq.) and Titles V and XIX of the Social Security Act (42 U.S.C. s.701 et seq. and 42 U.S.C. s.1396 et seq.); one representative from the Division of Developmental Disabilities in the Department of Human Services; and one representative from the Division of Disability Services in the Department of Human Services.

L.1979,c.105,s.4; amended 1994, c.58, s.48; 2003, c.54, s.6.



Section 30:1AA-5 - Chairperson, Vice-chairperson, Secretary And Other Officers

30:1AA-5. Chairperson, vice-chairperson, secretary and other officers
The Governor shall appoint a chairperson from among the public members to serve in such capacity at the pleasure of the Governor. The members shall elect annually from among themselves a vice-chairperson and other such officers as may be necessary, and may appoint a secretary who need not be a member of the council.

L.1979, c. 105, s. 5, eff. May 31, 1979. Amended by L.1981, c. 115, s. 15, eff. Jan. 12, 1982.



Section 30:1AA-6 - Executive Director; Appointment, Duties.

30:1AA-6 Executive director; appointment, duties.

6.The council shall employ, subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes and other applicable statutes, an executive director. The executive director shall:

a.Articulate and implement policies established by the State Council on Developmental Disabilities.

b.Appoint and remove, subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes and other applicable statutes, such other employees as may be necessary to perform the duties and responsibilities of the council and shall promulgate fees and compensation within the limits of available appropriations and as shall be provided by law. The State shall not apply hiring freezes, reductions in force, prohibitions on travel or other policies to the staff of the council, to the extent that these policies would adversely impact the staff or functions funded with federal funds or would prevent the council from carrying out its functions.

c.Select and retain the services of consultants whose advice is considered necessary to assist the council in obtaining information or developing plans or programs required for the performance of the duties and responsibilities of the council.

L.1979,c.105,s.6; amended 2003, c.54, s.7.



Section 30:1AA-7 - Rules.

30:1AA-7 Rules.

7.The council shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules as it deems necessary for the proper conduct of its work.

L.1979,c.105,s.7; amended 2003, c.54, s.8.



Section 30:1AA-8 - Duties Of Council, Staff.

30:1AA-8 Duties of council, staff.

8.It shall be the duty of the council and its staff to:

a.(Deleted by amendment, P.L.2003, c.54).

b.(Deleted by amendment, P.L.2003, c.54).

c.(Deleted by amendment, P.L.2003, c.54).

d.(Deleted by amendment, P.L.2003, c.54).

e.(Deleted by amendment, P.L.2003, c.54).

f.(Deleted by amendment, P.L.2003, c.54).

g.(Deleted by amendment, P.L.2003, c.54).

h.(Deleted by amendment, P.L.2003, c.54).

i.(Deleted by amendment, P.L.2003, c.54).

j.(Deleted by amendment, P.L.2003, c.54).

k.(Deleted by amendment, P.L.2003, c.54).

l.(Deleted by amendment, P.L.2003, c.54).

m.Serve as an advocate for individuals with developmental disabilities and conduct or support programs, projects and activities which carry out the mandate of advocacy, capacity-building and systemic change, pursuant to the "Developmental Disabilities Assistance and Bill of Rights Act of 2000," Pub.L.106-402, 42 U.S.C. s.15001 et seq.;

n.At the end of each year, examine goals to determine the extent to which each goal was achieved, the needs that would require amendment of the five-year strategic State plan and customer satisfaction with council-supported or council-conducted activities;

o.Develop and implement a State plan by conducting and supporting advocacy, capacity-building and systemic-change activities, which shall contribute to the purpose set forth in section 1 of P.L.2003, c.54 (C.30:1AA-1.1) and may include:

(1)outreach activities to identify individuals with developmental disabilities and their families who otherwise might not come to the attention of the council, and to assist and enable the individuals and families to obtain services, individualized supports and other forms of assistance, including access to special adaptation of generic community services or specialized services;

(2)training for persons who are professionals, paraprofessionals, students, volunteers and other community members to enable these persons to obtain access to or to provide community services, individualized supports and other forms of assistance, including special adaptation of generic community services or specialized services for individuals with developmental disabilities and their families;

(3)technical assistance activities to public and private entities;

(4)assistance to, or support of, activities to assist neighborhoods and communities to respond positively to individuals with developmental disabilities and their families through education, by encouraging local networks to provide informal and formal supports and by enabling neighborhoods and communities to offer the individuals and their families access to, and use of, services, resources and opportunities;

(5)activities to promote interagency collaboration, coordination and planning in order to better serve, support, assist or advocate for individuals with developmental disabilities and their families;

(6)activities to enhance coordination of services with:

(i)other councils, entities or committees authorized by federal or State law concerning individuals with disabilities, such as the State interagency coordinating council established under part C of the "Individuals with Disabilities Education Act" (20 U.S.C. s.1431 et seq.), the State Rehabilitation Council and the Statewide Independent Living Council established under the "Rehabilitation Act of 1973" (29 U.S.C. s.701 et seq.), the State mental health planning council established under part B of Title XIX of the Public Health Service Act (42 U.S.C. s.300x-1 et seq.), councils, entities or committees concerning activities authorized under section 101 or 102 of the "Assistive Technology Act of 1998" (29 U.S.C. s.3011 or 29 U.S.C. s.3012), and any councils, entities or committees carrying out similar functions;

(ii)parent training and information centers under part D of the "Individuals with Disabilities Education Act" (20 U.S.C. s.1451 et seq.) and other entities carrying out federally funded projects that assist parents of children with disabilities; and

(iii) other groups interested in advocacy, capacity-building and systemic-change activities to benefit individuals with disabilities;

(7)activities to eliminate barriers to access and use of community services by individuals with developmental disabilities, and to enhance systems design and redesign as well as citizen participation to address issues identified in the State plan;

(8)activities to educate the public about the capabilities, preferences and needs of individuals with developmental disabilities and their families, and activities to develop and support coalitions that support the policy agenda of the council, including training in self-advocacy, education of policymakers and training in citizen leadership skills;

(9)activities to provide information to policymakers by supporting and conducting studies and analyses, gathering information, and developing and disseminating model policies and procedures, information, approaches, strategies, findings, conclusions and recommendations. The council may provide the information directly to federal, State and local policymakers, including the United States Congress, the federal executive branch of government, the Governor and the Legislature, the governors and legislatures of other states, and State agencies, in order to increase the ability of these policymakers to offer opportunities and to enhance or adapt generic services to meet the needs of, or provide specialized services to, individuals with developmental disabilities and their families;

(10) on a time-limited basis, activities to demonstrate new approaches to serving individuals with developmental disabilities, which are a part of an overall strategy for systemic change. The strategy may involve the education of policymakers and the public about how to effectively deliver services, supports and assistance to individuals with developmental disabilities and their families; and

(11) other advocacy, capacity-building and systemic-change activities to promote the development of a coordinated, consumer- and family-centered and consumer- and family-directed comprehensive system of community services, individualized supports and other forms of assistance;

p.Supervise and annually evaluate the executive director of the council;

q.Prepare and transmit an annual report to the Department of Health and Human Services, which shall contain information about the progress made by the council in achieving the purpose set forth in section 1 of P.L.2003, c.54 (C.30:1AA-1.1). The report shall be available in accessible formats and the council shall provide a description of the method by which it shall widely disseminate the report to affected constituencies and the general public; and

r.Prepare, approve and implement a budget using amounts paid to the State to fund and implement all programs, projects and activities carried out pursuant to P.L.2003, c.54 (C.30:1AA-1.1 et al.).

L.1979,c.105,s.8; amended 2003, c.54, s.9.



Section 30:1AA-9 - Annual Report

30:1AA-9. Annual report
The council shall report annually, not later than July 1, to the Governor and the Legislature as to its activities and including any recommendations for administrative and legislative action it deems appropriate.

L.1979, c. 105, s. 9, eff. May 31, 1979.



Section 30:1AA-10 - Findings, Declarations.

30:1AA-10 Findings, declarations.

1.The Legislature finds and declares that: approximately 2% of the residents of this State have developmental disabilities and more than 50,000 of these persons are developmentally disabled school age children; 30,000 to 40,000 residents have intellectual disabilities severe enough to require lifelong supervision or care; several times more have less severe intellectual disabilities and can live independent or semi-independent lives; pregnancy during adolescence increases the incidence of developmental disabilities because of the heightened risk of premature birth, low birthweight, birth complications and birth defects; in 1984 in New Jersey, there were 6,682 births to women ages 18 years and under; about one out of 10 women in New Jersey becomes pregnant during her teenage years; and there is a 40% chance that a child of a teenager will be permanently impaired.

The Legislature further finds and declares that: the causes of many cases of developmental disabilities, such as inadequate prenatal care, maternal diseases, environmental contaminants, alcohol and drug ingestion, poor nutrition, lead poisoning, childhood diseases, child abuse and neglect, and accidents, are preventable; and it is in the best interests of the citizens of the State of New Jersey to establish a permanent office in the State Department of Human Services to combat the causes of developmental disabilities.

L.1987, c.5, s.1; amended 2010, c.50, s.23.



Section 30:1AA-11 - Office For Prevention Of Developmental Disabilities.

30:1AA-11 Office for Prevention of Developmental Disabilities.

2.There is established in the Department of Human Services the Office for Prevention of Developmental Disabilities, hereinafter referred to as the "office."

L.1987, c.5, s.2; amended 2010, c.50, s.24.



Section 30:1AA-12 - Director, Appointment, Powers.

30:1AA-12 Director, appointment, powers.

3.The administrator and chief executive officer of the office shall be the director, who shall be a person qualified by training and experience to perform the duties of the office. Subsequent to consultation with the Governor's Council on the Prevention of Developmental Disabilities, the Commissioner of Human Services shall appoint the director, who shall serve at the pleasure of the commissioner during the commissioner's term of office and until the appointment and qualification of the director's successor. The director shall devote his entire time to the duties of his position and shall receive a salary commensurate with the responsibilities of the office. The director shall serve in the State unclassified service of the Civil Service.

The director may appoint, retain or employ officers, experts or consultants on a contract basis or otherwise, which he deems necessary, and employ investigators or other professionally qualified personnel who shall be in the noncompetitive division of the career service of the Civil Service.

L.1987, c.5, s.3; amended 2000, c.82, s.1; 2010, c.50, s.25.



Section 30:1AA-13 - Powers, Duties Of Director

30:1AA-13. Powers, duties of director
The director shall:

a. Administer and organize the work of the office and establish therein any administrative subdivisions he deems necessary. The director may formulate and adopt rules and regulations and prescribe duties for the efficient conduct of the office pursuant to Department of Human Services policies and procedures;

b. Solicit and accept grants of funds from the federal government and from other public and any private sources for any of the purposes of this act; and

c. Perform other functions which may be prescribed in this act or by any other law.

L. 1987, c. 5, s. 4.



Section 30:1AA-14 - Office, Responsibilities.

30:1AA-14 Office, responsibilities.

5.The responsibilities of the office shall include, but are not limited to:

a.Developing a long-range comprehensive plan for the prevention of developmental disabilities in accordance with the priorities established by the Governor's Council on the Prevention of Developmental Disabilities;

b.Encouraging cooperative programs of research among State governmental departments and agencies, universities and private agencies;

c.Developing public information campaigns about the causes of developmental disabilities and the means for preventing developmental disabilities;

d.Coordinating public education programs about the causes and prevention of developmental disabilities and determining professional in-service training needs in these areas;

e.Stimulating expanded and new services for the prevention of developmental disabilities; and

f.Making recommendations to the Commissioner of Human Services regarding any needed executive or legislative action.

L.1987, c.5, s.5; amended 2000, c.82, s.2; 2010, c.50, s.26.



Section 30:1AA-15 - Governor's Council, Executive Committee.

30:1AA-15 Governor's council, executive committee.

6. a. The Governor's Council on the Prevention of Developmental Disabilities, originally created by Executive Order No. 72 (signed May 24, 1984), shall serve as an advisory council to the Commissioner of Human Services and to the Office for Prevention of Developmental Disabilities.

The State Departments of Human Services, Education, Health and Senior Services, Environmental Protection and Community Affairs are authorized and directed, to the extent consistent with the law, to cooperate with the Governor's Council on the Prevention of Developmental Disabilities and to furnish it with resources necessary to carry out its purposes under this act.

The Governor shall appoint 25 public members to the Governor's Council on the Prevention of Developmental Disabilities to serve three-year terms, except that, of the members first appointed, nine shall be appointed to serve for three years, eight shall be appointed to serve for two years, and eight shall be appointed to serve for one year. At least one of the public members appointed to the Governor's council shall be an advocate for persons with developmental disabilities.

b.The Governor's Council on the Prevention of Developmental Disabilities shall establish from its members the Executive Committee of the Governor's Council on the Prevention of Developmental Disabilities. This committee shall have full power to act in lieu of the full council. The executive committee shall consist of 12 members, all of whom are members of the Governor's council. The Commissioners of the Departments of Health and Senior Services, Human Services, Education, Community Affairs and Environmental Protection shall serve as ex officio members. The Secretary of State and the Chairperson of the Governor's council shall serve as nonvoting, ex officio members of the executive committee. The Governor's council shall elect from its membership the remaining five members of the executive committee. These persons, as members of the Governor's council, shall be selected for their knowledge, competence, experience or interest in connection with the prevention of developmental disabilities. Members of the executive committee may, from time to time, designate other individuals as their representatives.

The executive committee shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties. The Governor's council shall elect an executive committee chairperson from among the five voting cabinet members of the executive committee. The executive committee may select from among its members a vice-chairperson and other officers or subcommittees which are deemed necessary or appropriate.

L.1987, c.5, s.6; amended 1994, c.58, s.26; 2000, c.82, s.3; 2010, c.50, s.27.



Section 30:1AA-16 - Annual Report To Governor, Legislature.

30:1AA-16 Annual report to Governor, Legislature.

7.The Commissioner of Human Services and the executive committee of the Governor's Council on the Prevention of Developmental Disabilities established pursuant to section 6 of this act shall report annually to the Governor and the Legislature concerning the status of prevention programs in the State.

L.1987, c.5, s.7; amended 2000, c.82, s.4; 2010, c.50, s.28.



Section 30:1AA-17 - Coordination Of Services

30:1AA-17. Coordination of services
All departments and agencies of the State which provide relevant prevention services, maintain relevant data sets, or perform functions pertinent to relevant prevention programs shall cooperate with the office to facilitate coordination of services and effective use of funds.

L. 1987, c. 5, s. 8.



Section 30:1AA-18 - Coordination Of Funding

30:1AA-18. Coordination of funding
9.The Commissioner of Human Services shall execute written agreements with the Departments of Health and Senior Services, Education, Community Affairs and Environmental Protection which are designed to coordinate the effective use of funds appropriated to the office.

These agreements shall fulfill the intent of the comprehensive prevention plan prepared pursuant to this act and shall provide coordination of all the departments' budget requests. They shall also minimally provide the protocol for: dispersing appropriate prevention funds, programmatic and fiscal monitoring of prevention programs, ensuring against the duplication of services, and identification of gaps in prevention efforts.

L.1987,c.5,s.9; amended 2000, c.82, s.5.



Section 30:1AA-19 - Rules, Regulations

30:1AA-19. Rules, regulations
Pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the Commissioner of Human Services shall adopt rules and regulations necessary to carry out the purposes of this act.

L. 1987, c. 5, s. 10.



Section 30:1B-1 - Short Title

30:1B-1. Short title
This act shall be known and may be cited as the "Department of Corrections Act of 1976."

L.1976, c. 98, s. 1, eff. Nov. 1, 1976.



Section 30:1B-2 - Department Of Corrections; Establishment; Department Defined

30:1B-2. Department of corrections; establishment; department defined
There is hereby established in the Executive Branch of the State Government a principal department which shall be known as the Department of Corrections.

As used in this act, unless the context clearly indicates otherwise, "department" means the Department of Corrections.

L.1976, c. 98, s. 2, eff. Nov. 1, 1976.



Section 30:1B-3 - Findings, Declarations Relative To Purpose Of Department

30:1B-3. Findings, declarations relative to purpose of department
3. The Legislature hereby finds and declares that the purpose of the department shall be to protect the public and to provide for the custody, care, discipline, training and treatment of adult offenders committed to State correctional institutions or on parole; to supervise and assist in the treatment and training of adult offenders in local correctional and detention facilities, so that such persons may be prepared for release and reintegration into the community; and to cooperate with the other law enforcement agencies of this State to encourage a more unified system of criminal justice.

The Legislature further finds and declares that:

a. There is a need to:

(1)Provide maximum-security confinement of those offenders whose demonstrated propensity to acts of violence requires their separation from the community; and

(2)Develop alternatives to conventional incarceration for those offenders who can be dealt with more effectively in less restrictive, community-based facilities and programs;

b. The environment for incarcerated persons should encourage the possibilities of rehabilitation and reintegration into the community; and

c. The incarcerated offender should be protected from victimization within the institution.

L.1976,c.98,s.3; amended 1995,c.280,s.27.



Section 30:1B-4 - Commissioner Of Corrections; Appointment; Term; Compensation

30:1B-4. Commissioner of corrections; appointment; term; compensation
The head and chief executive officer of the department shall be a commissioner, who shall be known as the Commissioner of Corrections. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of his successor. The commissioner shall receive such salary as shall be provided by law. He shall devote his entire time to the performance of his duties.

L.1976, c. 98, s. 4, eff. Nov. 1, 1976.



Section 30:1B-5 - Deputy And Assistants; Administrative Divisions, Personnel.

30:1B-5 Deputy and assistants; administrative divisions, personnel.

5. a. The commissioner may appoint one deputy and such assistant commissioners as he shall deem necessary to serve at the pleasure of the commissioner. Each deputy or assistant commissioner shall exercise such powers and perform such duties as the commissioner shall prescribe. The commissioner shall designate one department official to exercise the powers and perform the duties of the commissioner during his disability or absence. Notwithstanding the provisions of this subsection, the commissioner shall designate an assistant commissioner who shall be responsible for establishing and monitoring policies affecting incarcerated mothers with children. The assistant commissioner may be chosen by the commissioner from among the current employees of the department and may continue the duties and responsibilities of his regular employment in addition to the duties and responsibilities of the assistant commissioner position as provided in this subsection.

b.The commissioner shall have the authority to establish, organize and maintain in the department such administrative divisions to perform all necessary personnel, planning, budget and finance, facilities and equipment services for the department and to assign such personnel thereto as he shall deem necessary.

L.1976, c.98, s.5; amended 2009, c.328, s.4.



Section 30:1B-6 - Powers, Duties Of Commissioner.

30:1B-6 Powers, duties of commissioner.

6.The commissioner, as administrator and chief executive officer of the department, shall:

a.Administer the work of the department;

b.Appoint and remove officers and other personnel employed within the department, subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, and other applicable statutes, except as herein otherwise specifically provided;

c.Perform, exercise and discharge the functions, powers and duties of the department through such divisions as may be established by this act or otherwise by law;

d.Organize the work of the department in such divisions, not inconsistent with the provisions of this act, and in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation;

e.Formulate, adopt, issue and promulgate, in the name of the department such rules and regulations for the efficient conduct of the work and general administration of the department, the institutions or noninstitutional agencies within its jurisdiction, its officers and employees as may be authorized by law;

f.Determine all matters relating to the unified and continuous development of the institutions and noninstitutional agencies within his jurisdiction;

g.Determine all matters of policy and regulate the administration of the institutions or noninstitutional agencies within his jurisdiction, correct and adjust the same so that each shall function as an integral part of a general system. The rules, regulations, orders and directions promulgated by the commissioner for this purpose shall be accepted and enforced by the executive having charge of any institution or group of institutions or noninstitutional agencies or any phase of the work within the jurisdiction of the department;

h.Institute or cause to be instituted such legal proceedings or processes as may be necessary to enforce properly and give effect to any of his powers or duties; for the purpose of any such investigation, he may cause to be examined under oath any and all persons whatsoever and compel by subpena the attendance of witnesses and the production of such books, records, accounts, papers and other documents as are appropriate. If a witness fails without good cause to attend, testify or produce such records or documents as are directed in the subpena, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons or subpena issued from a court of record in this State;

i.Make a report in each year to the Governor and to the Legislature of the department's operations for the preceding fiscal year, and render such other reports as the Governor shall from time to time request or as may be required by law;

j.Appoint such advisory committees as may be desirable to advise and assist the department or a division in carrying out its functions and duties;

k.Maintain suitable headquarters for the department and such other quarters as he shall deem necessary to the proper functioning of the department;

l.Develop and from time to time revise and maintain a comprehensive master plan for the State's correctional system which shall indicate, among other things, the department's goals, objectives, resources and needs;

m.Promote the development of alternatives to conventional incarceration for those offenders who can be dealt with more effectively in less restrictive, community-based facilities;

n.(Deleted by amendment, P.L.1995, c.280);

o.Promote a unified criminal justice system, including the integration of State and local correctional programs and probation and parole services;

p.Provide for the timely and efficient collection and analysis of data regarding the correctional system to insure the continuing review and evaluation of correctional services, policies and procedures;

q.Perform such other functions as may be prescribed in this act or by any other law; and

r.Compile and provide to the Department of Labor and Workforce Development and the Department of Human Services identifying information on each inmate incarcerated in each State institution at the time of incarceration. The information shall be transmitted electronically in a timely manner and shall provide identifying characteristics, including name and Social Security number, to be used by the Department of Labor and Workforce Development and the Department of Human Services to verify individuals' eligibility for benefit programs administered by each department.

L.1976, c.98, s.6; amended 1995, c.280, s.282; 2013, c.274, s.4.



Section 30:1B-6.1 - Short Title.

30:1B-6.1 Short title.

1.Sections 1 and 2 of this act may be known and shall be cited as the "Fair Release and Reentry Act of 2009."

L.2009, c.329, s.1.



Section 30:1B-6.2 - Information Provided To Inmate Prior To Release; Rules, Regulations.

30:1B-6.2 Information provided to inmate prior to release; rules, regulations.

2.The Commissioner of Corrections shall provide to each inmate at least ten days prior to release from a State correctional facility:

a.A copy of the inmate's criminal history record and written information on the inmate's right to have his criminal records expunged under chapter 52 of Title 2C of the New Jersey Statutes;

b.General written information on the inmate's right to vote under R.S.19:4-1;

c.General written information on the availability of programs, including faith-based and secular programs, that would assist in removing barriers to the inmate's employment or participation in vocational or educational rehabilitative programs, including, but not limited to information concerning the "Rehabilitated Convicted Offenders Act," P.L.1968, c.282 (C.2A:168A-1 et seq.) and the certificate of rehabilitation under P.L.2007, c.327 (C.2A:168A-7 et seq.);

d.A detailed written record of the inmate's participation in educational, training, employment, and medical or other treatment programs while the inmate was incarcerated;

e.A written accounting of the fines, assessments, surcharges, restitution, penalties, child support arrearages, and any other obligations due and payable by the inmate upon release;

f.A non-driver identification card, which shall be issued by the New Jersey Motor Vehicle Commission and for which the Motor Vehicle Commission shall accept a former inmate's Department of Corrections identification card to have a two-point value in applying for the non-driver identification card;

g.A copy of the inmate's birth certificate if the inmate was born in New Jersey;

h.Assistance in obtaining a Social Security card;

i.A one-day New Jersey bus or rail pass;

j.A two-week supply of prescription medication;

k.General written information concerning child support, including child support payments owed by the inmate, information on how to seek child support payments and information on where to seek services regarding child support, child custody, and establishing parentage; and

l. (1) A medical discharge summary, which shall include instructions on how to obtain from the commissioner a copy of the inmate's full medical record. Upon request from the inmate, the commissioner shall provide a copy of the inmate's full medical record in a safe and secure manner, at no charge to the inmate.

(2)Within 90 days of the effective date of this act, the commissioner, in consultation with the State Board of Medical Examiners, shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to ensure that these records are expeditiously and securely provided, in a manner consistent with the provision of medical records by other providers.

L.2009, c.329, s.2; amended 2011, c.191, s.1.



Section 30:1B-6.3 - Coordinator For Reentry And Rehabilitation Services.

30:1B-6.3 Coordinator for Reentry and Rehabilitation Services.

4. a. The Commissioner of Corrections shall designate a staff member as Coordinator for Reentry and Rehabilitative Services. The coordinator shall be qualified by training and experience to perform the duties of this position. The coordinator may be chosen by the commissioner from among the current employees of the department and the chosen employee may continue the duties and responsibilities of the current position in addition to the duties and responsibilities of the coordinator position as provided in this section.

b.The coordinator shall compile and disseminate to inmates information concerning organizations and programs, whether faith-based or secular programs, which provide assistance and services to inmates reentering society after a period of incarceration. In compiling this information, the coordinator shall consult with non-profit entities, including but not limited to the New Jersey Institute for Social Justice, that provide informational services concerning reentry, and the Executive Director of the Office of Faith-based Initiatives in the Department of State, and the Corrections Ombudsperson in, but not of, the Department of the Treasury.

c.The coordinator shall ensure that inmates are made aware of and referred to organizations which provide services in the county where the inmate is to reside after being released from incarceration. The coordinator shall assist inmates in gaining access to programs and procuring the appropriate services.

d.The coordinator may employ professional and clerical staff as necessary within the limits of available appropriations.

L.2009, c.329, s.4; amended 2010, c.34, s.6.



Section 30:1B-6.4 - Notification To Inmate Of Outstanding Fines, Assessments, Warrants, Detainers.

30:1B-6.4 Notification to inmate of outstanding fines, assessments, warrants, detainers.

5.At the time of release from a State correctional facility, every inmate shall be notified in writing of all outstanding fines, assessments, and restitution charges ordered as part of that inmate's sentence, as well as any outstanding warrants or detainers.

To assist in an inmate's transition and reentry into the community, no inmate shall be required to pay any portion of any outstanding fine, assessment, or restitution ordered as part of that inmate's sentence during the first 90 days following his release. During that 90-day period no warrant shall be issued against the inmate for any nonpayment of any such fine, assessment, or restitution. Nothing in this section shall be construed to diminish or in any way impair the inmate's responsibility for paying all such outstanding fines, assessments, and restitutions ordered by the court.

L.2009, c.329, s.5.



Section 30:1B-7 - Personal Contact With Institutions And Noninstitutional Agencies

30:1B-7. Personal contact with institutions and noninstitutional agencies
The commissioner shall arrange for personal contact with each of the institutions and the work of the noninstitutional agencies by visitations and by such other means as he may determine to be necessary and proper, so that he may be as nearly as is practicable continually in touch with and informed concerning the general conditions and progress of the several institutions and noninstitutional agencies and the general results of the management thereof and the condition and welfare of the inmates and other persons committed or admitted. The commissioner shall visit and inspect each institution at least semiannually, at periods which shall not be fixed in advance.

L.1976, c. 98, s. 7, eff. Nov. 1, 1976.



Section 30:1B-8 - Transfer To Department Of Corrections

30:1B-8. Transfer to Department of Corrections
8. The following correctional institutions of this State are hereby transferred from the Department of Institutions and Agencies to the Department of Corrections established hereunder:

New Jersey State Prison,
East Jersey State Prison,
Bayside State Prison,
Garden State Reception and Youth Correctional Facility,
Albert C. Wagner Youth Correctional Facility,
Edna Mahan Correctional Facility for Women,
Mountainview Youth Correctional Facility,
Adult Diagnostic and Treatment Center, Avenel.

Any State institution and satellite facilities heretofore or hereafter established for any purpose similar to the above institutions and agencies shall be assigned to and maintained and operated by the Department of Corrections.

L.1976,c.98,s.8; amended 1987,c.304,s.2; 1995,c.280,s.29.



Section 30:1B-8.1 - Name Changes

30:1B-8.1. Name changes
Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to Trenton State Prison, the same shall mean and refer to New Jersey State Prison.

Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to Rahway State Prison, the same shall mean and refer to East Jersey State Prison.

Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to Leesburg State Prison, the same shall mean and refer to Bayside State Prison.

L. 1987, c. 304, s. 3.



Section 30:1B-8.2 - Prohibits Use Of Local Governmental Unit Name

30:1B-8.2. Prohibits use of local governmental unit name
Any State correctional institution or satellite facility hereafter constructed or established shall not include as part of its name or title the name of any local governmental unit.

L. 1987, c. 304, s. 4.



Section 30:1B-8.3 - Definitions

30:1B-8.3. Definitions
3. As used in sections 3 and 4 of P.L.1996, c.150 (C.30:1B-8.3 and 30:1B-8.4):

"Commissioner" means the Commissioner of Corrections.

"Facility" means a State correctional institution or facility listed in section 8 of P.L.1976, c.98 (C.30:1B-8).

L.1996,c.150,s.3.



Section 30:1B-8.4 - Conditions Of Closing Facilities, Privatizing Services

30:1B-8.4. Conditions of closing facilities, privatizing services
4. a. Except in the case of an emergency condition, the commissioner shall not implement a decision to close an existing facility or to privatize any services, functions or units of an existing facility, if the commissioner finds that the decision shall result in the abolition of 100 or more non-vacant, full-time positions in the career service at the existing facility or facilities affected by the decision, unless the commissioner has complied with the procedures set forth in this section.

b. Pursuant to subsection a. of this section, the commissioner shall conduct at least one public hearing which shall be held in the region in which the facility is located, or a central location designated by the commissioner if more than one facility is affected by the decision, to provide an opportunity for the public to submit testimony on the proposed closing or privatization. The hearing shall be conducted at least 45 days in advance of a facility closure, or at least 30 days prior to the issuance of a Request for Proposal. For a facility closure, the public hearing shall be held within 15 days of publication of a Notice of Intent to close a facility by the commissioner in accordance with subsection c. of this section. The commissioner shall select a publicly convenient location for the hearing and shall give all persons the opportunity to testify in person or to submit written testimony.

c. The Notice of Intent to close a facility pursuant to subsection b. of this section shall be mailed, telephoned, telegrammed or hand delivered to at least two newspapers for publication, at least one of which shall be within the geographic boundaries of the county where the facility is located. Failure to comply with the requirements of this subsection shall not invalidate or delay any facility closure.

d. The commissioner shall prepare a report setting forth a fiscal impact analysis, policy rationale and summary of the testimony received at any hearing held pursuant to this section. This report shall be submitted to the chairmen of the Joint Budget Oversight Committee within five days of the issuance of a Notice of Intent to Award or within 30 days following the last scheduled public hearing for a facility closure.

L.1996,c.150,s.4.



Section 30:1B-9 - Transfer Of Functions, Powers And Duties Of Division Of Correction And Parole, And Department And Commissioner Of Institutions And Agencies With Respect To Matters On Correctional Institutions

30:1B-9. Transfer of functions, powers and duties of division of correction and parole, and department and commissioner of institutions and agencies with respect to matters on correctional institutions
All functions, powers and duties of the existing Division of Correction and Parole, the Department of Institutions and Agencies, and the Commissioner of Institutions and Agencies with respect to all matters affecting State correctional institutions as defined herein, are hereby transferred to the Department of Corrections and Commissioner of Corrections established hereunder.

L.1976, c. 98, s. 9, eff. Nov. 1, 1976.



Section 30:1B-10 - Transfer Of Functions And Powers To Department Of Corrections, Rules, Regulations

30:1B-10. Transfer of functions and powers to Department of Corrections, rules, regulations
10. All functions, powers and duties of the Commissioner of Institutions and Agencies and the Department of Institutions and Agencies with respect to all county and city jails or places of detention, county or city workhouses, county penitentiaries, privately maintained institutions and noninstitutional agencies for the care, treatment, government and discipline of adult inmates are hereby transferred to the Department of Corrections established pursuant to section 2 of P.L.1976, c.98 (C.30:1B-2). The commissioner may, in accordance with the Administrative Procedure Act, P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate such rules and regulations as he shall deem necessary to establish minimum standards for such care, treatment, government and discipline.

L.1976,c.98,s.10; amended 1995,c.280,s.30.



Section 30:1B-10.1 - Provision Of Mental Health Services To Certain Incarcerated Persons

30:1B-10.1. Provision of mental health services to certain incarcerated persons
2.The Commissioner of Corrections shall provide or arrange for appropriate mental health services to State-sentenced incarcerated persons who suffer from mental illness, as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), but are not in need of inpatient treatment at a State psychiatric facility. The commissioner may, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations governing the provision of mental health services to inmates.

L.1999,c.16,s.2.



Section 30:1B-11 - Transfer Of Functions, Powers And Duties Of Department Of Institutions And Agencies With Respect To County Work And Vocational Training Release Programs

30:1B-11. Transfer of functions, powers and duties of department of institutions and agencies with respect to county work and vocational training release programs
All functions, powers and duties of the Department of Institutions and Agencies with respect to county work release and vocational training release programs are hereby transferred to the Department of Corrections established hereunder.

L.1976, c. 98, s. 11, eff. Nov. 1, 1976.



Section 30:1B-12 - Transfer Of Appropriations And Available Moneys

30:1B-12. Transfer of appropriations and available moneys
All appropriations and other moneys available and to become available to any department, division, bureau, board or other agency, the functions, powers and duties of which have been assigned or transferred herein, are hereby transferred to the Department of Corrections established hereunder, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1976, c. 98, s. 12, eff. Nov. 1, 1976.



Section 30:1B-13 - Transfer Of Employees

30:1B-13. Transfer of employees
Such employees of any department, division, bureau, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Corrections or to any agency designated continued or constituted hereunder as the Commissioner of Corrections may determine are needed for the proper performance of the functions and duties imposed upon the Department of Corrections, or agency therein, are hereby transferred to the department or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1976, c. 98, s. 13, eff. Nov. 1, 1976.



Section 30:1B-14 - Preservation Of Rights Of Employees

30:1B-14. Preservation of rights of employees
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1976, c. 98, s. 14, eff. Nov. 1, 1976.



Section 30:1B-15 - Special Reemployment And Layoff Rights

30:1B-15. Special reemployment and layoff rights
Any employee not appointed or transferred pursuant to this act may exercise any special reemployment rights and may also exercise within all departments of the Executive Branch all other layoff rights which would have been available to said employee in the Department of Institutions and Agencies if the Department of Corrections had not been established.

L.1976, c. 98, s. 15, eff. Nov. 1, 1976.



Section 30:1B-16 - Transfer Of Files, Books, Papers, Records, Equipment And Property

30:1B-16. Transfer of files, books, papers, records, equipment and property
All files, books, papers, records, equipment and other property of any department, division, bureau, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Corrections or to any agency designated, continued or constituted hereunder, shall upon the effective date of this act be transferred to the department or agency to which such assignment or transfer has been made hereunder.

L.1976, c. 98, s. 16, eff. Nov. 1, 1976.



Section 30:1B-17 - Orders, Rules And Regulations; Continuance After Transfer

30:1B-17. Orders, rules and regulations; continuance after transfer
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, division, bureau, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Corrections or to any agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1976, c. 98, s. 17, eff. Nov. 1, 1976.



Section 30:1B-18 - Inapplicability Of Act To Actions Or Proceedings, Civil Or Criminal, Of Agency Involved In Transfer Or Assignment

30:1B-18. Inapplicability of act to actions or proceedings, civil or criminal, of agency involved in transfer or assignment
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, division, bureau, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Corrections or to any agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect, nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, division, bureau, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Corrections or to any agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, division, bureau, board or other agency on the effective date of this act shall be continued by the department or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1976, c. 98, s. 18, eff. Nov. 1, 1976.



Section 30:1B-19 - Reports, Certifications, Applications Or Requests Made To Agency Involved In Transfer; Filing

30:1B-19. Reports, certifications, applications or requests made to agency involved in transfer; filing
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the department, division, bureau, board or other agency, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department or agency to which such assignment or transfer has been made hereunder.

L.1976, c. 98, s. 19, eff. Nov. 1, 1976.



Section 30:1B-20 - References To Division Of Correction And Parole Or Commissioner Or Department Of Institutions And Agencies To Mean Department Or Commissioner Of Corrections

30:1B-20. References to division of correction and parole or commissioner or department of institutions and agencies to mean department or commissioner of corrections
With respect to the functions, powers and duties hereby transferred to the Department of Corrections, whenever in any law, rule, regulation, judicial or administrative proceeding or otherwise, reference is made to the Division of Correction and Parole within the Department of Institutions and Agencies or to the Department of Institutions and Agencies with respect to correctional institutions as defined herein, or to the Commissioner of Institutions and Agencies with respect to correctional institutions as defined herein, the same shall mean and refer to the Department of Corrections and the Commissioner of Corrections, respectively.

L.1976, c. 98, s. 20, eff. Nov. 1, 1976.



Section 30:1B-22 - Transfer Of State Parole Board

30:1B-22. Transfer of state parole board
The State Parole Board in the Department of Institutions and Agencies, together with all of its functions, powers and duties, is continued but such board is hereby transferred to the Department of Corrections established hereunder. All personnel, appropriations, books, papers, records and property necessary to the operation of the existing State Parole Board are likewise transferred. All rules, regulations, acts, determinations and decisions in force at the time of such transfer proceedings or other such matters undertaken or commenced by the State Parole Board shall continue in force.

L.1976, c. 98, s. 22, eff. Nov. 1, 1976.



Section 30:1B-24 - Rules And Regulations

30:1B-24. Rules and regulations
The commissioner may, in accordance with the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.), promulgate such rules and regulations as are necessary to effectuate the purposes of this act.

L.1976, c. 98, s. 27, eff. Nov. 1, 1976.



Section 30:1B-25 - Salary Of Commissioner

30:1B-25. Salary of commissioner
The salary of the commissioner which by the provisions of this act is to be fixed by law, shall be at the annual rate of $43,000.00.

L.1976, c. 98, s. 28, eff. Nov. 1, 1976.



Section 30:2-1 - Appropriations

30:2-1. Appropriations
All appropriations of money from the State treasury for the uses and purposes of the several institutions and noninstitutional agencies included within the provisions of section 30:1-7 of this Title, and for all expenses incidental thereto or connected therewith, as well as appropriations for the uses and purposes of the department, shall be made to the department as one item.

The several institutions and noninstitutional agencies included within the provisions of section 30:1-7 of this Title shall submit their requests for appropriations to the commissioner in the form and at the time prescribed by law. The commissioner shall be the sole agency for the transmission of the requests for appropriations on behalf of the department and the institutions and noninstitutional agencies included within the provisions of said section 30:1-7, with such modifications of the requests of the several institutions as he may determine. The commissioner shall be the sole agent authorized to submit a request for appropriations on behalf of any of the charitable, hospital, relief and training institutions or correctional institutions or noninstitutional agencies included within the provisions of said section 30:1-7. Appropriations for working capital for all institutions and noninstitutional agencies included within the provisions of section 30:1-7 of this Title shall be made in bulk and may be allotted by the commissioner or used as a general fund, as he may determine.

Amended by L.1938, c. 275, p. 596, s. 1, eff. May 25, 1938; L.1971, c. 384, s. 15, eff. Jan. 5, 1972.



Section 30:2-2 - Appropriation Must Not Be Exceeded

30:2-2. Appropriation must not be exceeded
All expenditures for or on account of the department or any of its institutions or noninstitutional agencies shall be paid out of the funds appropriated by the legislature and all earnings or income shall be duly accounted for and paid into the state treasury. The total expenditures for all purposes shall not exceed in any year the sums appropriated by the legislature.



Section 30:3-4 - State Institutional Construction Fund; Bond Issue

30:3-4. State institutional construction fund; bond issue
L.1930, c. 227, p. 1015, entitled "An act authorizing the creation of a debt of the state of New Jersey by the issuance of bonds of the state in the sum of ten million dollars for state institutions; providing for the ways and means to pay the interest of said debt and also to pay and discharge the principal thereof; and providing for the submission of this law to the people at a general election," approved April eighteenth, one thousand nine hundred and thirty, as amended by L.1935, c. 215, p. 509, saved from repeal. [This act permits the issuance of bonds in the sum of ten million dollars; limits the bonds issued in any one year to three million dollars; bonds are to be issued from time to time as money is required by certification of the state board to the state house commission; principal and interest are exempt from taxation; the state house commission shall determine all questions in connection with bond issues; other provisions are made for rate of interest, temporary bonds or certificates; separate series, registration, maturity, payment, dedication of proceeds, appropriation of necessary funds from receipts of tax on motor vehicle fuels, and levy of general tax to meet deficiency.]



Section 30:3-5 - Order Of Precedence In Expenditures

30:3-5. Order of precedence in expenditures
L.1930, c. 202, s.s. 2, 6, 7, pp. 959, 961, 962, entitled "An act to provide for the taxation of real and personal property in this state for the purpose of paying the cost of constructing, reconstructing, development, extending and equipping state charitable, hospital, relief, training, correctional, reformatory and penal institutions and appurtenances thereto," approved April eighteenth, one thousand nine hundred and thirty, saved from repeal. [These sections provide that the construction fund created by L.1930, c. 227, p. 1015 (saved from repeal by section 30:3-4 of this title), shall be expended in the order of precedence enumerated; that the comptroller may correct items; and that the state house commission, the custodian of the fund, may authorize the transfer of parts of items to other items on application of the state board.]



Section 30:3-6 - Expenditures; Further Appropriation

30:3-6. Expenditures; further appropriation
L.1933, c. 377, p. 1061, entitled "An act making appropriations for construction purposes," approved September fifth, one thousand nine hundred and thirty-three, saved from repeal. [This act for the purpose of further carrying into effect L.1930, c. 227, p. 1015 (saved from repeal by section 30:3-4 of this title), appropriates various amounts for enumerated improvements; permits the comptroller of the treasury to correct items; and permits the state house commission on application of the state board to authorize the transfer of parts of items to other items.]



Section 30:3-7 - Powers Of State Board As To Building Operations; Architectural Treatment; Plans And Specifications

30:3-7. Powers of state board as to building operations; architectural treatment; plans and specifications
The state board, except as hereinafter provided, shall exercise all the powers and perform all of the duties heretofore vested in or imposed upon the state architect or the state department of architecture, by whatever name known, and shall, through the commissioner and other appropriate board, division, commission or bureau of the department, conduct all state institutional building operations and all constructive work allied thereto, except for the state board of education. It shall at all times render assistance to all other state departments, except the state board of education, in determining the designs, location and arrangements of all public works and of all of their approaches and appurtenances calling for architectural treatment and the services of engineers, and shall approve the design of all such features thereof as are susceptible of architectural treatment.

No payment shall be made on any contract for work done for the state except for the state board of education or any division thereof requiring architectural treatment except upon the certificate of the commissioner addressed to the comptroller, setting forth that the drawings and specifications have been complied with, which certificate shall be indorsed by the state board and by the board or body to which the appropriation was made.

All specifications and contract drawings made for the commissioner, as hereinafter provided, shall be signed by the technical assistant responsible to the commissioner for their preparation and shall be approved by him, by the state board and by the commission, board or body to which the appropriation was made. When so signed and approved no other body shall have power to modify or change such specifications or drawings except that the commissioner may at any time during the progress of the work, with the approval of the state board and of the commission, board or other body, make necessary additions thereto or deviations from the amount thereof, provided that the sum appropriated for such work is not thereby exceeded, unless the state house commission shall have made an emergency appropriation to supplement the appropriation made therefor.



Section 30:3-8 - Drawings, Specifications And Building Contracts; Technical Disputes; Technical Advisers, Architects, Engineers, Etc.

30:3-8. Drawings, specifications and building contracts; technical disputes; technical advisers, architects, engineers, etc.
Subject to the supervision and ultimate authority of the state board, the commissioner shall cause to be prepared all drawings, specifications and building contracts, determine the kind and quality of materials to be employed, interpret the meaning of drawings and specifications and adjudicate technical disputes between the state and its contractors, except as herein otherwise provided. Within the appropriation provided for any board, division, committee or commission of the department of institutions and agencies and with the approval of the state board, he may employ such technical advisers as the work of his office necessitates and with the approval of the state board and of the state house commission, he may pay for the services of architects, engineers and other technical assistants employed to prepare plans, specifications and drawings and for their superintendence from the appropriations for the building or buildings or public work they are retained to plan, design or supervise, at a rate which shall not be in excess of the schedule of minimum charges adopted by the American Institute of Architects, or by the American Institute of Electrical Engineers, or by the American Society of Mechanical Engineers, or by the American Society of Civil Engineers.

Institutional boards of managers or other agents or agencies of the state in charge of institutions, departments, divisions or commissions except the state board of education, for which appropriations have been made may nominate to the state board architects, engineers or other technical assistants whom they may recommend that the commissioner with the approval of the state board and of the state house commission, shall employ and the commissioner may consider these nominations in making recommendations for the employment of such assistants.

The commissioner shall cause to be prepared a map or plan of each institution, showing the layout of buildings, heating, lighting and power plants, water and sewage disposal works and all other approaches and appurtenances of each such institution.



Section 30:3-9 - Architects Selected By Competition; Jury On Designs

30:3-9. Architects selected by competition; jury on designs
The commissioner may with the approval of the state board, at a time to be fixed by it, select by competition from among the architects legally registered in the state, an architect to design any specific building or structure. The designs of the competitors shall be judged by a jury of three disinterested architects, one selected by the state board, one by the competitors and the third by the two so chosen.

Should the jury discover among the competitors any whose designs indicate an ability to solve the problems acceptably, it shall certify its first choice to the commissioner who shall appoint him as associate of the chief of the division of architecture and construction to design the specific building or structure.



Section 30:3-10 - Award Of Contracts; Proposals; Advertising

30:3-10. Award of contracts; proposals; advertising
After plans and specifications have been approved, as provided in section 30:3-7 of this title, all advertising incidental to awarding building or construction contracts shall be placed by the commissioner and paid for by the commission, board or body to which appropriation was made for the work.

All proposals shall be received, opened and read at the commissioner's office in the presence of the commission, board or body to which appropriation was made for the work, and the commissioner within fourteen days thereafter shall, with the approval of the state board, make the award.



Section 30:3-11 - Preparation Of Plans And Award Of Contracts Before Appropriations Available; Expense; Construction Expenses

30:3-11. Preparation of plans and award of contracts before appropriations available; expense; construction expenses
Whenever and after any appropriation is made for constructing, reconstructing, developing, extending or equipping any state institution or its appurtenances within the jurisdiction of the state board, such board may prepare plans and specifications, advertise for bids and enter into contracts before the funds are made available for such appropriation either by tax levy, bond issue or otherwise.

The state board may pay for the cost of preparing plans and specifications and of advertising and awarding such contracts and the custodians of the state institutional construction fund may authorize the comptroller to withdraw temporarily from such fund or from the emergency fund sufficient moneys to pay any such necessary expenses before funds are received and become available to meet the appropriations. Moneys so expended shall be replaced immediately out of the appropriation funds when received.

No payment shall be made for the constructing, reconstructing, developing, extending or equipping such institutions or their appurtenances before the funds necessary to meet such appropriations have been collected and made available for such payments in accordance with the provisions of the appropriations, or in case of a bond issue, before the bonds are sold. In case of the sale of bonds, an agreement may be entered into with the purchaser to deliver the bonds in blocks or sufficient numbers, the proceeds of which will finance and pay the cost of construction as it proceeds.



Section 30:4-1 - Boards Of Trustees; Appointment; Terms; Vacancies; Removal; Compensation; Organization.

30:4-1 Boards of trustees; appointment; terms; vacancies; removal; compensation; organization.

30:4-1. The State board, with the approval of the Governor, shall appoint a board of trustees for each State institution or agency or for each group or class thereof as it may determine, from residents of the State without respect to political affiliation or belief.

The State board, with the approval of the Governor, may appoint a board of trustees or authorize or designate an existing board of trustees whenever the establishment or assumption of jurisdiction over an additional institution, or the acquisition of an institutional site, is authorized by the Legislature.

Each board of trustees of an institution shall be known as "the board of trustees" naming the institution or group or class for which the board is appointed. The State board, with the approval of the Governor, shall name the boards of noninstitutional agencies.

Except as otherwise specifically provided by statute, the boards of trustees shall consist of not less than five nor more than seven members. At least two women shall be members of each board in charge of the institutions or agencies for persons who are blind, or who have a mental illness or developmental disability, and at least two members of the Commission for the Blind and Visually Impaired shall themselves be legally blind but not employees, or related to an employee by blood, marriage, or adoption.

The term of each board member shall be three years commencing on July 1 and ending on June 30, of the third year thereafter. A vacancy shall be filled by the State board, with the approval of the Governor, for the unexpired term only.

The members of new or additional boards of trustees shall at the time of their appointment be divided into groups so that the terms of two members shall expire on June 30 of the year next succeeding appointment; the terms of two others on June 30 of the second year succeeding appointment; the term of the fifth member and in case of larger boards the term of the sixth member, on June 30 of the third year succeeding appointment; the term of the seventh member of a board having seven members, on June 30 of the fourth year succeeding appointment. Their successors shall be appointed for three-year terms.

The members of boards of trustees shall receive no compensation for services but shall be reimbursed for actual expenditures incurred in the performance of duty. They shall be subject to removal by the State board, with the approval of the Governor, at any time for good and sufficient cause.

Annually, on or before July 1 each board of trustees shall elect from its members a chair and vice chair and shall appoint a secretary, with the approval of the chief executive officer of the institution, who shall be an employee of the institution or agency and serve at the pleasure of the board without additional compensation. The term of office of the chair and vice chair shall be until June 30 of the following year or until their successors are elected and qualified.

amended 1960, c.74, ss.1,2; 1962, c.197, ss.2,49; 1971, c.384, s.16; 1972, c.58, s.1; 1977, c.63, s.12; 2013, c.103, s.76.



Section 30:4-1.1 - Boards Of Trustees; Powers And Duties

30:4-1.1. Boards of trustees; powers and duties
It shall be the duty of the local boards of trustees to advance long-range planning for the medical care, correctional and training programs at their respective institutions; and maintain general oversight of the institution. The board shall not administer the individual institutions.

The board of trustees shall have power to:

a. Review institutional needs;

b. Exercise visitorial supervision over the institution under the supervision or control of the department. Its visitorial general powers of supervision are hereby defined as visiting such institution to examine into its manner of conducting its affairs and to advise the commissioner on the observance and enforcement of the laws of the State;

c. Develop with the commissioner and his staff and jointly promulgate and maintain a comprehensive master plan which shall be long-range in nature and be regularly revised and updated, including priorities for the construction of new institutions and the development of new programs;

d. Recommend and advise the commissioner on building programs of the institution as required by the master plan, provided that provision is made therefor in the annual or a supplemental or special appropriation act of the Legislature or otherwise;

e. Review and comment upon budget requests from the institution;

f. Encourage harmonious and cooperative relationships with other similar institutions in the area, public and private;

g. Review periodically existing programs of care, training, rehabilitation, research and public service in the institution, and in similar institutions of other states, and advise the State board and the commissioner as to any desirable change;

h. Make to the commissioner such recommendations as it deems necessary with regard to services, lands, buildings, and equipment to be furnished by the institution;

i. Authorize such studies and require such reports from the chief executive officer of the institution as it may deem necessary from time to time;

j. Advise the institutional head;

k. Control and determine the use of patient or inmate welfare funds within the general regulation of the State board;

l. Interpret the mandate and work of the institution to the public;

m. Carry out such other duties as the commissioner or the State board may assign to the board or to its individual members;

n. Periodically review existing rules, regulations and policies of the State parole board and advise the parole board as to any desirable or necessary changes;

o. Review the cases of such inmates as may be eligible for parole consideration and provide the appropriate parole board panel with a written recommendation regarding the case. The State parole board shall, prior to considering any inmate for release, provide the boards of trustees with a written notice of all such inmates to be considered. The boards of trustees may, in addition, review the cases of such inmates as may appeal decisions pursuant to section 14 of this amendatory act and provide the parole board with a written recommendation regarding the case, which shall be considered by the board. The State parole board shall state on the record its reasons for rejecting any recommendation made pursuant to this section.

L.1971, c. 384, s. 18, eff. Jan. 5, 1972. Amended by L.1972, c. 58, s. 2, eff. June 6, 1972; L.1979, c. 441, s. 25, eff. Feb. 21, 1980.



Section 30:4-2 - Principal Office Of Each Board

30:4-2. Principal office of each board
The principal office of each board of managers shall be at an institution under its special charge, and the board shall meet there at least once a month and as often there and elsewhere in the state as it shall determine.



Section 30:4-3 - Institutional Officers And Employees

30:4-3. Institutional officers and employees
Unless and until otherwise provided by the commissioner by rule, regulation or order formally adopted, each board of trustees may determine the number, qualifications, powers and duties of the officers and employees of its respective institution or agency, and their compensation except as the same is fixed by statute or otherwise determinable by law. The commissioner, with the approval of the Board of Trustees, shall appoint the chief executive officer of each institution or agency in his charge, and determine his official title. The chief executive officer shall appoint, with the approval of the commissioner, all officers and employees of the institution or agency.

Amended by L.1962, c. 65, s. 5; L.1971, c. 384, s. 17, eff. Jan. 5, 1972.



Section 30:4-3.1 - Residency Requirement

30:4-3.1. Residency requirement
Notwithstanding any provision of law relating to required residence for State employees in Title 11 of the Revised Statutes, the appointing authority of any State correctional facility located in a municipality with a population of more than, 84,000, but less than 90,000, according to the latest federal decennial census, shall appoint to positions of employment with the facility only residents of the municipality in which the facility is located, provided that:

a. The municipality, on the effective date of this act, is operating under the provisions of P.L.1947, c. 151 (C. 52:27BB-1 et seq.);

b. The residents permanently appointed possess at least the minimum qualifications required by Civil Service specifications for the available positions, have lived in the municipality for at least 6 months and have complied with other requirements of Title 11 of the Revised Statutes; and

c. A sufficient number of qualified residents exists for permanent appointment to available positions.

L.1982, c. 44, s. 1, eff. June 29, 1982.



Section 30:4-3.2 - Working Test Period And Job Training Program

30:4-3.2. Working test period and job training program
The appointing authority shall establish a working test period and job training program for all persons to be appointed under the provisions of this act. The working test period and job training program shall conform to the criteria and standards utilized by the Department of Civil Service and shall be designed to provide at least the minimum qualifications required by Civil Service specifications for the available positions.

L.1982, c. 44, s. 2, eff. June 29, 1982.



Section 30:4-3.3 - Qualified Residents; Insufficient Number

30:4-3.3. Qualified residents; insufficient number
If the appointing authority of such a State correctional institution determines, after ample advertising, that an insufficient number of qualified residents exists for available positions, the appointing authority shall take such action as is necessary pursuant to Title 11 of the Revised Statutes to fill those positions.

L.1982, c. 44, s. 3, eff. June 29, 1982.



Section 30:4-3.4 - Definitions

30:4-3.4. Definitions
As used in this act:

a. "Employee" means any individual 18 years of age or older who is employed at a facility and works at the facility for the equivalent of at least one seven hour day per week. Employee includes but is not limited to the facility's director or principal administrator, teaching, social service, dietary, clerical and maintenance staff and the driver of a motor vehicle used to transport persons to and from the facility.

b. "Facility" means a State institution or facility for the mentally ill or the developmentally disabled.

P.L. 1988, c. 45, s. 1.



Section 30:4-3.5 - Criminal History Record Checks.

30:4-3.5 Criminal history record checks.

2. a. A facility shall not employ any individual unless the Commissioner of Human Services has first determined, consistent with the requirements and standards of this act, that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which would disqualify that individual from being employed at the facility. A criminal history record background check shall be conducted at least once every two years for an individual employed at the facility. An individual shall be disqualified from employment under this act if that individual's criminal history record background check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)Involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)Against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.; or

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

b.Notwithstanding the provisions of subsection a. of this section, no individual shall be disqualified from employment under this act on the basis of any conviction disclosed by a criminal history record background check performed pursuant to this act if the individual has affirmatively demonstrated to the Commissioner of Human Services clear and convincing evidence of his rehabilitation. In determining whether an individual has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)The nature and responsibility of the position which the convicted individual would hold;

(2)The nature and seriousness of the offense;

(3)The circumstances under which the offense occurred;

(4)The date of the offense;

(5)The age of the individual when the offense was committed;

(6)Whether the offense was an isolated or repeated incident;

(7)Any social conditions which may have contributed to the offense; and

(8)Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of persons who have had the individual under their supervision.

c.If a prospective employee of a facility refuses to consent to, or cooperate in, the securing of a criminal history record background check, the commissioner shall direct the principal administrator not to consider the person for employment at the facility. The prospective employee shall, however, retain any available right of review by the Civil Service Commission in the Department of Labor and Workforce Development.

d.If a current employee of a facility refuses to consent to, or cooperate in, the securing of a criminal history record background check, the commissioner shall direct the principal administrator to immediately remove the person from his position at the facility and to terminate the person's employment at the facility. The employee shall, however, retain any available right of review by the Civil Service Commission in the Department of Labor and Workforce Development.

e.Notwithstanding the provisions of subsection a. of this section to the contrary, a facility may provisionally employ an individual for a period not to exceed six months if that individual's State Bureau of Identification criminal history record background check does not contain any information that would disqualify the individual from employment at the facility and if the individual submits to the commissioner a sworn statement attesting that the individual has not been convicted of any crime or disorderly persons offense as described in this act, pending a determination that no criminal history record background information which would disqualify the individual exists on file in the Federal Bureau of Investigation, Identification Division. An individual who is provisionally employed pursuant to this subsection shall perform his duties at the facility under the direct supervision of a superior who acts in a supervisory capacity over that individual until the determination concerning the federal information is complete.

f.A conviction of a crime or disorderly persons offense against children as set forth in N.J.S.2C:24-4 adversely relates to a position in a facility that involves or would involve working directly with a person under 18 years of age. Individuals convicted of such crimes or disorderly persons offenses are permanently disqualified from such employment at a facility.

L.1988, c.45, s.2; amended 1993, c.1, s.1; 1997, c.71; 2008, c.29, s.87; 2009, c.254, s.1.



Section 30:4-3.6 - Fingerprinting

30:4-3.6. Fingerprinting
An applicant for employment or a current employee shall submit to the Commissioner of Human Services his name, address and fingerprints taken on standard fingerprint cards by a State or municipal law enforcement agency. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by this act. No criminal history record check shall be performed pursuant to this act unless the applicant shall have furnished his written consent to the check.

P.L. 1988, c. 45, s. 3.



Section 30:4-3.7 - Written Notice; Hearing

30:4-3.7. Written notice; hearing
4. a. Upon receipt of an applicant or employee's criminal history record information from the Federal Bureau of Investigation or the Division of State Police, as applicable, the commissioner shall notify the applicant or employee, in writing, of the applicant's or employee's qualification or disqualification for employment under this act. If the applicant or employee is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the written notice.

b. The applicant or employee shall have 30 days from the date of written notice of disqualification to petition the commissioner for a hearing on the accuracy of the criminal history record information or to establish his rehabilitation under subsection b. of section 2 of this act. The commissioner may refer any case arising hereunder to the Office of Administrative Law for administrative proceedings pursuant to P.L.1978, c.67 (C.52:14F-1 et al.).

c. The commissioner shall not maintain any individual's criminal history record information or evidence of rehabilitation submitted under this section for more than six months from the date of a final determination by the commissioner as to the individual's qualification or disqualification to be an employee pursuant to this act.

d. The Commissioner of Human Services shall initiate a criminal history record background check on all current employees no later than 120 days after the effective date of this act.

L.1988,c.45,s.4; amended 1993,c.1,s.2.



Section 30:4-3.8 - Report

30:4-3.8. Report
The Commissioner of Human Services shall report to the Governor and the Legislature no later than three years from the effective date of this act on the effectiveness of the criminal history record background checks in screening out prospective or current employees of facilities who have criminal history records which render them unfit for employment. The commissioner shall include in the report any recommendations for modifying the provisions of this act.

P.L. 1988, c. 45, s. 5.



Section 30:4-3.9 - Rules, Regulations

30:4-3.9. Rules, regulations
In accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the Commissioner of Human Services shall adopt rules and regulations necessary to implement the provisions of this act.

P.L. 1988, c. 45, s. 6.



Section 30:4-3.10 - Cost-bearing By Department Of Human Services

30:4-3.10. Cost-bearing by Department of Human Services
The Department of Human Services shall assume the cost of all criminal history record background checks conducted on current and prospective employees.

P.L. 1988, c. 45, s. 7.



Section 30:4-3.11 - Requirements For Corrections Officer

30:4-3.11. Requirements for corrections officer
No person shall be appointed as a corrections officer of any correctional institution assigned, maintained or operated by the Department of Corrections unless that person:

a. Is a citizen of the United States;

b. Is able to read, write and speak the English language well and intelligently and has a high school diploma or its equivalent;

c. Is sound in body and of good health;

d. Is of good moral character;

e. Has not been convicted of any offense which would make him unfit to perform the duties of his office.

L.1991,c.110,s.1.



Section 30:4-3.11A - Applicability Of "45-day" Rule For Violation Of Internal Rules To State Corrections Officers.

30:4-3.11a Applicability of "45-day" rule for violation of internal rules to State corrections officers.

5.A person shall not be removed from employment or a position as a State corrections officer, or suspended, fined or reduced in rank for a violation of the internal rules and regulations established for the conduct of employees of the Department of Corrections, unless a complaint charging a violation of those rules and regulations is filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. A failure to comply with this section shall require a dismissal of the complaint. The 45-day time limit shall not apply if an investigation of a State corrections officer for a violation of the internal rules and regulations of the Department of Corrections is included directly or indirectly within a concurrent investigation of that officer for a violation of the criminal laws of this State; the 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement in this section for the filing of a complaint against a State corrections officer shall not apply to a filing of a complaint by a private individual.

L.2006, c.54, s.5.



Section 30:4-3.12 - Definitions Relative To Employees Of State Psychiatric Hospitals

30:4-3.12. Definitions relative to employees of State psychiatric hospitals

1. For the purposes of this act:

"Clinical treatment staff" means a physician, psychiatrist, psychologist, physical therapist or social worker licensed pursuant to Title 45 of the Revised Statutes, an occupational, recreation, art or music therapist or a substance abuse counselor.

"Immediate family member" includes the staff member's spouse and children, the staff member's siblings and parents, the staff member's spouse's siblings and parents and the spouses of the staff member's children.

"Nursing direct care staff" means a Human Services Assistant, Human Services Technician, or a nurse licensed pursuant to Title 45 of the Revised Statutes.

L.1997,c.69,s.1.



Section 30:4-3.13 - Staff Member Not To Supervise Immediate Family Member

30:4-3.13. Staff member not to supervise immediate family member

2. A clinical treatment staff or nursing direct care staff member of a State psychiatric hospital listed in R.S.30:1-7 shall not have direct supervisory responsibilities over any immediate family member.

L.1997,c.69,s.2.



Section 30:4-3.14 - Notification Of Outside Employment Of Staff Member

30:4-3.14. Notification of outside employment of staff member

3. A clinical treatment staff or nursing direct care staff member of a State psychiatric hospital listed in R.S.30:1-7 shall promptly notify the chief executive officer of the hospital if the staff member also is employed outside of the State psychiatric hospital. The notification shall include the name of the employer and the number of hours per day or week, as applicable, that the staff member is so employed. The information shall be updated at least annually, but as often as necessary to reflect any change in outside employment. The notification to the chief executive officer shall be confidential, and the information shall only be used for the purpose of ensuring that the outside employment does not create a conflict or interfere with the staff member's duties and responsibilities at the State psychiatric hospital.

Subject to the provisions of Title 11A of the New Jersey Statutes, if a staff member fails to notify the chief executive officer as required in this section, the staff member shall be subject to salary and promotion limitations or demotion, and in the case of deliberate noncompliance with the notification requirement, removal from employment.

L.1997,c.69,s.3.



Section 30:4-3.15 - Definitions Relative To Reporting Patient Abuse, Professional Misconduct

30:4-3.15. Definitions relative to reporting patient abuse, professional misconduct

1. For the purposes of this act:

"Clinical treatment staff" means a physician, psychiatrist, psychologist, physical therapist or social worker licensed pursuant to Title 45 of the Revised Statutes, an occupational, recreation, art or music therapist or a substance abuse counselor.

"Employee" means a person employed by the State to work at a State psychiatric hospital or a person employed by a private entity under contract with the State to provide contracted services at a State psychiatric hospital.

"Nursing direct care staff" means a Human Services Assistant, Human Services Technician, or a nurse licensed pursuant to Title 45 of the Revised Statutes.

"State psychiatric hospital" means a psychiatric hospital listed in R.S.30:1-7.

L.1997,c.70,s.1.



Section 30:4-3.16 - Report Of Abuse Of Patient

30:4-3.16. Report of abuse of patient

2. a. Any employee of a State psychiatric hospital, who, as a result of information obtained in the course of his employment, has reasonable cause to suspect or believe that a patient is being or has been abused by any other employee of the hospital, by another patient in the hospital or by any other person, shall report the information in a timely manner to the person designated by the Commissioner of Human Services pursuant to this act to receive the report.

b. Any other person having reasonable cause to suspect or believe that a patient is being or has been abused may report the information to the person designated by the Commissioner of Human Services pursuant to this act to receive the report.

c. The report shall contain the name of the patient, the name of the psychiatric hospital and the unit to which the patient is assigned, if known, information regarding the nature of the suspected abuse and any other information which might be helpful in an investigation of the case and the protection of the patient.

L.1997,c.70,s.2.



Section 30:4-3.17 - Report Of Professional Misconduct

30:4-3.17. Report of professional misconduct

3. Any employee of a State psychiatric hospital who, as a result of information obtained in the course of his employment, has reasonable cause to suspect or believe that a clinical treatment staff or nursing direct care staff member working at the hospital has or is engaging in professional misconduct shall report the information to the person designated by the Commissioner of Human Services pursuant to this act to receive the report.

The report shall contain the name of the staff member, the name of the psychiatric hospital and the unit to which the staff member is assigned, information regarding the nature of the suspected professional misconduct and any other information which might be helpful in an investigation of the case.

L.1997,c.70,s.3.



Section 30:4-3.18 - Patient Abuse, Professional Misconduct Reporting Program

30:4-3.18. Patient abuse, professional misconduct reporting program

4. The Commissioner of Human Services shall establish a patient abuse and professional misconduct reporting program for the State psychiatric hospitals.

a. The program shall provide, at a minimum, that State psychiatric hospital employees are:

(1) trained in recognizing probable incidents of or behavior that constitutes patient abuse or professional misconduct and other abuse prevention activities pursuant to P.L. , c. (C. )(pending before the Legislature as Senate Bill No.1543 or Assembly Bill No. 2427 of 1996);

(2) informed of the duty to report the suspected patient abuse or professional misconduct pursuant to this act; and

(3) provided with the name and phone number of the person designated by the commissioner who shall be notified of any suspected patient abuse or professional misconduct.

b. The commissioner shall designate one or more employees of the Department of Human Services who are not employees of any of the State psychiatric hospitals to serve as a contact person for employees of State psychiatric hospitals to notify in the event an employee has reasonable cause to suspect that a patient is being or has been abused by any other employee of the hospital, by another patient in the hospital or by any other person, or has any information concerning suspected professional misconduct by a clinical treatment staff or nursing direct care staff member working at the hospital.

c. The designated contact person shall report all reported incidents or allegations of patient abuse and professional misconduct to the Director of the Division of Mental Health Services, the Commissioner of Human Services, or their designees. The director shall cause a prompt investigation of any report of patient abuse or professional misconduct and notify the Commissioner of Human Services of the results of the investigation.

d. The Director of the Division of Mental Health Services, in a case in which professional misconduct is suspected, shall promptly notify the appropriate State licensing or certifying authority or professional board, if any, having jurisdiction over the person who has been reported, of the report by the hospital employee and the results of the director's investigation of the report.

e. The Director of the Division of Mental Health Services shall promptly report all instances of suspected patient abuse, as determined by the director's investigation of a report by an employee of a State psychiatric hospital, to the county prosecutor of the county in which the hospital is located. The report to the county prosecutor shall be in accordance with regulations adopted by the Commissioner of Human Services in consultation with the County Prosecutors Association of New Jersey and the Attorney General.

f. Upon receipt of a report pursuant to subsection e. of this section, the county prosecutor may conduct his own review of the suspected patient abuse and take any appropriate action.

g. Nothing in this section shall preclude the Human Services police officers from conducting an investigation.

L.1997,c.70,s.4.



Section 30:4-3.19 - Disclosure Of Name Of Person Reporting Patient Abuse, Professional Misconduct; Prohibited; Immunity

30:4-3.19. Disclosure of name of person reporting patient abuse, professional misconduct; prohibited; immunity

5. a. The name of any person who reports suspected patient abuse or professional misconduct pursuant to this act shall not be disclosed, unless the person who reported the abuse or misconduct specifically requests the disclosure or a judicial proceeding results from the report.

b. A person who reports suspected abuse or professional misconduct pursuant to this act or who testifies in any administrative or judicial proceeding arising from the report or testimony shall have immunity from any civil or criminal liability on account of the report or testimony, unless the person has acted in bad faith or with malicious purpose.

L.1997,c.70,s.5.



Section 30:4-3.20 - Failure To Report, Penalty

30:4-3.20. Failure to report, penalty

6. Any person required to report suspected patient abuse or professional misconduct pursuant to this act who fails to make the report shall be liable to a penalty of not more than $5,000, after that person has completed the abuse prevention program pursuant to paragraph (2) of subsection c. of section 2 of P.L. , c. (C. )(pending before the Legislature as Senate Bill No. 1543 or Assembly Bill No. 2427 of 1996. The penalty shall be collected and enforced pursuant to Title 11A of the New Jersey Statutes. Each violation of this act shall constitute a separate offense.

L.1997,c.70,s.6.



Section 30:4-3.21 - Regulations

30:4-3.21. Regulations

7. The Commissioner of Human Services shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of this act.

L.1997,c.70,s.7.



Section 30:4-3.22 - State Psychiatric Hospital To Conduct Public Meetings.

30:4-3.22 State psychiatric hospital to conduct public meetings.

3.Each State psychiatric hospital shall, at least annually, conduct a public meeting to discuss issues relating to the operation of the hospital and concerns of the community with respect to the delivery of services at the hospital.

a.The hospital shall ensure that:

(1)the meeting is conducted in accordance with the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.);

(2)at a minimum, the chief executive officer of the hospital or his designee, the chairman of the hospital board of trustees, the Assistant Commissioner of the Division of Mental Health Services in the Department of Human Services or his designee, and at least 25% of the members of the hospital board of trustees are present at the meeting and available to respond to questions from members of the public;

(3)the meeting is open to members of the public and organized so as to provide the community served by the hospital with information about the operation of the hospital, and to provide an opportunity for members of the public to ask questions and raise issues of concern to them; and

(4)public notice of the meeting is provided in accordance with the provisions of this subsection, which shall be deemed to comply with the notice requirements of P.L.1975, c.231, at least 14 days prior to the date of the meeting by posting written notice in the hospital in a conspicuous location that is available to the public, and by publishing the notice in a daily or weekly newspaper of general circulation in the service area of the hospital.

b.The Department of Human Services shall post the notice of the hospital's annual public meeting on the department website at least 30 days prior to the date of the meeting.

L.2008, c.59, s.3.



Section 30:4-3.23 - Definitions Relative To State Psychiatric Hospitals.

30:4-3.23 Definitions relative to State psychiatric hospitals.

1.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Major injury" means an injury that requires treatment that can only be performed at a general or special hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), and may include admission to the hospital for additional treatment or observation.

"Moderate injury" means an injury that requires treatment beyond basic first aid that can only be performed by a health care professional at the office of a physician, at a hospital emergency room, or by a physician at a State psychiatric hospital.

"Physical assault" means an act upon a person that results in a major or moderate injury that occurs at a State psychiatric hospital.

"State psychiatric hospital" means a psychiatric hospital listed in R.S.30:1-7.

"Unexpected death" means a death that was not medically anticipated, including, but not limited to suicide, homicide or unanticipated death due to an unforeseen medical complication or other circumstance.

L.2009, c.161, s.1.



Section 30:4-3.24 - Reporting System For Physical Assaults, Unexpected Deaths At State Psychiatric Hospitals.

30:4-3.24 Reporting system for physical assaults, unexpected deaths at State psychiatric hospitals.

2. a. The department shall establish a reporting system for compiling information about physical assaults and unexpected deaths that occur at State psychiatric hospitals, and shall summarize the information in a report which, at a minimum, shall separately identify for each State psychiatric hospital:

(1)the number of major and moderate injuries among patients;

(2)the number of major and moderate injuries between patients and staff members; and

(3)the number of unexpected deaths.

b.The report prepared pursuant to this section shall not contain any identifying information about a patient or staff member.

c.The report shall be considered a public or government record under P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.), and shall be posted on the official website of the department and updated quarterly.

L.2009, c.161, s.2.



Section 30:4-3.25 - Notification Relative To Certain Deaths.

30:4-3.25 Notification relative to certain deaths.

3.The department shall notify the Division of Mental Health Advocacy in the Office of the Public Defender within 24 hours after an unexpected death occurs at a State psychiatric hospital and shall promptly notify the Division of Mental Health Advocacy of any death of which the department has knowledge that occurs within seven days after a patient was discharged from a State psychiatric hospital.

L.2009, c.161, s.3; amended 2010, c.34, s.7.



Section 30:4-3.26 - Rules, Regulations.

30:4-3.26 Rules, regulations.

4.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner shall adopt rules and regulations necessary to effectuate the purposes of this act.

L.2009, c.161, s.4.



Section 30:4-3.27 - Drug Testing Required For Certain State Employees At Psychiatric Hospitals, Developmental Centers.

30:4-3.27 Drug testing required for certain State employees at psychiatric hospitals, developmental centers.

1. a. As a condition of employment as a direct care staff member at a State psychiatric hospital or developmental center listed in R.S.30:1-7, an applicant for employment shall consent to and undergo drug testing for controlled dangerous substances as provided in subsection f. of this section. The drug testing shall be at the expense of the applicant.

If a person applying for employment at a State psychiatric hospital or developmental center on or after the effective date of this act tests positive for the unlawful use of any controlled dangerous substance, or refuses to submit to drug testing, the person shall be removed from consideration for employment.

b.A person who is employed at a State psychiatric hospital or developmental center as a direct care staff member shall be subject to random drug testing for controlled dangerous substances performed at such intervals as the Commissioner of Human Services deems appropriate. The commissioner shall annually perform random drug tests on 500 direct care staff members.

c.A person who is employed at a State psychiatric hospital or developmental center as a direct care staff member may be required to undergo drug testing for controlled dangerous substances if the employee's immediate supervisor has reasonable suspicion to believe that the employee is illegally using a controlled dangerous substance, based on the employee's visible impairment or professional misconduct which relates adversely to patient care or safety. The supervisor shall report this information to his immediate supervisor in a form and manner specified by the commissioner, and if the supervisor concurs that there is reasonable suspicion to believe that an employee is illegally using a controlled dangerous substance, that supervisor shall notify the chief executive officer of the State psychiatric hospital or developmental center, as applicable, or other executive level officer of the hospital or developmental center designated by the commissioner, and request approval in writing for ordering the employee to undergo drug testing. Drug testing of an employee shall not be ordered without the written approval of the chief executive officer or other executive level officer designated by the commissioner.

d.An employee who tests positive for the unlawful use of any controlled dangerous substance may be referred to employee advisory services, or terminated from employment, as applicable, based on the employee's job title. An employee who refuses to submit to drug testing shall be terminated from employment. In all cases, however, the employee shall retain any available right of review by the Civil Service Commission.

e.The drug testing required pursuant to subsections b. and c. of this section shall be at the expense of the Department of Human Services.

f.Drug testing shall be performed by an outside drug testing facility in a manner prescribed by the commissioner.

g.The commissioner shall notify all affected employees of State psychiatric hospitals and developmental centers of the provisions of this section.

h.As used in this section, "direct care staff member" means a: Human Services Technician; Human Services Assistant; physician; psychiatrist; dentist; psychologist; nurse; nurse assistant; physical, occupational, or speech therapist; social worker; and any other staff member employed by a State psychiatric hospital or developmental center who provides direct care to a patient or resident at the facility, as determined by the commissioner.

i.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner shall adopt rules and regulations necessary to effectuate the purposes of this act, including, but not limited to, those rules and regulations necessary to ensure the confidentiality of the person undergoing drug testing, and that drug test results are not reported to law enforcement authorities.

L.2009, c.220, s.1.



Section 30:4-4 - Management And Authority Vested In Chief Executive Officers

30:4-4. Management and authority vested in chief executive officers
Subject to the supervision of the commissioner, the management of the several institutions and noninstitutional agencies shall be vested in the chief executive officer thereof who shall be responsible to the commissioner for their efficient, economical and scientific operation.

Amended by L.1971, c. 384, s. 19, eff. Jan. 5, 1972.



Section 30:4-4.1 - Requirements For Internship In Public Hospital

30:4-4.1. Requirements for internship in public hospital
No hospital licensed by this State or operated by the State, a county or a municipality and which receives funds pursuant to the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c. 413 (C. 30:4D-1 et seq.) shall require an individual as a condition to serving an internship in such hospital to take an examination other than an examination which may be required by rules and regulations of the State Board of Medical Examiners.

L.1971, c. 112, s. 1, eff. April 22, 1971.



Section 30:4-4A - Reference To Board Of Managers As Reference To Chief Executive Officer

30:4-4a. Reference to board of managers as reference to chief executive officer
Whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the board of managers of any institution, the same shall mean and refer to the chief executive officer of the institution.

L.1971, c. 384, s. 25, eff. Jan. 5, 1972. Amended by L.1972, c. 57, s. 3, eff. June 6, 1972; L.1979, c. 441, s. 26, eff. Feb. 21, 1980.



Section 30:4-5 - Responsibility Of Executive Officer

30:4-5. Responsibility of executive officer
The chief executive officer of each institution or agency shall be its executive and administrative officer and subject to the rules and regulations adopted by the board of managers shall be responsible to the board for the proper conduct and management of the institution or agency, the physical condition of the property, the proper use of the plant and equipment, the conduct of all employees appointed by him and the care and treatment of the inmates.



Section 30:4-6 - Duties Of Chief Executive Officer.

30:4-6 Duties of chief executive officer.

30:4-6. The principal keeper of the State prison and the chief executive officer of each of the other correctional institutions shall receive from the hands of the sheriff or other proper officer every person sentenced to imprisonment in his institution and safely keep him therein according to law and the rules and regulations of the institution until lawfully discharged therefrom.

The chief executive officer of each institution for persons with developmental disabilities or mental illness, and of each correctional institution shall have the custody and control of every person admitted to his institution until properly discharged.

amended 1965, c.59, s.6; 2010, c.50, s.29.



Section 30:4-6.1 - Prosecutor Notified By Institution Or Parole Board Of Inmate Release; Process.

30:4-6.1. Prosecutor notified by institution or parole board of inmate release; process.

3. a. The chief executive officer of the institution in which an inmate is confined shall notify the prosecutor of the release of an inmate, unless the inmate is released on parole, in which case the State Parole Board shall notify the prosecutor of the release. The notification shall occur as follows:

(1)Written notification shall be provided 90 days before the inmate's anticipated release whenever possible, but in no event fewer than 30 days before release if such release is due to the expiration of the inmate's maximum term or is authorized by the State Parole Board or order of the Governor upon commutation of a sentence of incarceration;

(2)Immediate telephone notification shall be provided whenever possible, followed by written notification within 48 hours, of pre-trial release, escape from custody or return to custody following an escape of a defendant detained or incarcerated in a county or State penal institution, including the Adult Diagnostic and Treatment Center; and

(3)Advance written notification shall be provided whenever possible of any other release of an inmate from custody, including placement in an Intensive Supervision Program or other alternative disposition. If advance notification is not provided, notification shall be provided within 48 hours following release. All notice provided pursuant to this section shall include the inmate's name, identifying information, and anticipated residence.

L.1994,c.131,s.3; amended 2001, c.79, s.9.



Section 30:4-6.2 - "Prisoner Reentry Commission."

30:4-6.2 "Prisoner Reentry Commission."

10. a. To assist and advise in issues pertaining to prisoner reentry, there is established in the Department of Corrections an advisory commission to be known as the "Prisoner Reentry Commission." The purpose of the commission shall be to review, study, and offer solutions to problems facing prisoners re-entering society, including, but not limited to determining whether:

(1)New Jersey should seek a federal waiver under Section 1115 of the Social Security Act to expand Medicaid eligibility to non-disabled adults, to leverage additional federal funds in order to target high risk populations;

(2)Health care and treatment resources for former prisoners are adequate and if not, methods by which they can be improved;

(3)The prison population can be incorporated fully into New Jersey's workforce development strategy; and

(4)Sources of funding intended for the same populations and communities could be tapped, coordinated and leveraged effectively.

b.In addition, the commission shall:

(1)Evaluate and provide recommendations for special issues concerning juvenile reentry;

(2)Evaluate and make recommendations concerning current law on juvenile waiver; and

(3)Evaluate and provide recommendations for inter-agency communication, information sharing, and problem solving.

c. (1) The advisory commission shall consist of 18 members as follows:

(a)The Attorney General or his designee, who shall serve ex officio;

(b)The Secretary of State or his designee, who shall serve ex officio;

(c)The Commissioner of Corrections or his designee, who shall serve ex officio;

(d)The Commissioner of Human Services or his designee, who shall serve ex officio;

(e)The Commissioner of Labor and Workforce Development or his designee, who shall serve ex officio;

(f)The Commissioner of Community Affairs or his designee, who shall serve ex officio;

(g)The Commissioner of Education or his designee, who shall serve ex officio;

(h)Two members of the Senate, to be appointed by the President of the Senate, who shall each be of different political parties;

(i)Two members of the General Assembly, to be appointed by the Speaker of the General Assembly, who shall each be of different political parties;

(j)The Chairman of the State Parole Board or his designee, who shall serve ex officio;

(k)The Executive Director of the Juvenile Justice Commission or his designee, who shall serve ex officio;

(l)The Executive Director of the Housing and Mortgage Finance Agency or his designee, who shall serve ex officio;

(m)The New Jersey Public Defender or his designee, who shall serve ex officio;

(n)One representative from the New Jersey Institute for Social Justice; and

(o)Two public members, who by experience or training have expertise in issues facing former prisoners, to be appointed by the Governor.

(2)The Governor shall designate one member as chairman and two members as vice-chairmen of the commission from among the members listed in this subsection.

(3)The public members shall be appointed for a five-year term. Vacancies in the membership of the advisory commission shall be filled in the same manner provided for in the original appointments. The members of the advisory commission shall serve without compensation but may be reimbursed for travel and other miscellaneous expenses necessary to perform their duties, within the limits of funds made available to the advisory commission for its purposes.

(4)A member of the commission may be removed for good cause.

d.The commission may meet at the call of its chair and hold hearings at the times and in the places it may deem appropriate and necessary to fulfill its charge. The advisory commission shall be entitled to call to its assistance, and avail itself of the services of, the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes.

e.The commission shall annually submit a report to the Governor and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) along with any recommendations it deems appropriate, including any legislative proposals it may wish to make.

L.2009, c.329, s.10.



Section 30:4-7 - Hospitalization Of Inmates

30:4-7 Hospitalization of inmates
30:4-7. Hospitalization of inmates.

The Commissioner of the Department of Corrections shall have power to place any inmate in any hospital in the State for such medical or surgical treatment as may be necessary, which cannot properly and adequately be rendered within the institution.

Amended 1995,c.254,s.8.



Section 30:4-7.1 - Provision For Health, Safety, And Welfare Of Patients Who Are Incapacitated, Residents.

30:4-7.1 Provision for health, safety, and welfare of patients who are incapacitated, residents.

1.It is hereby declared to be the public policy of this State to make maximum provision for the health, safety, and welfare of patients who are incapacitated and residents in State and county institutions for persons with mental illness and persons with developmental disabilities, for persons with developmental disabilities who are residents in community-based alternate living arrangements in the State or in private facilities both in and outside the State, and for inmates under age 18 in State and county penal and correctional institutions, by permitting the chief executive officer of the institution or the regional administrator of a Division of Developmental Disabilities community services region to consent to the utilization of appropriate medical, psychiatric, surgical, and dental treatment for the patients, inmates, and residents where prescribed by a licensed physician or dentist as provided for herein.

L.1969, c.181, s.1; amended 1997, c.208, s.1; 2013, c.103, s.77.



Section 30:4-7.2 - Consent For Treatment For Certain Patients, Inmates, Residents Or Juveniles.

30:4-7.2 Consent for treatment for certain patients, inmates, residents or juveniles.

2.The chief executive officer of a State or county psychiatric hospital or developmental center, a State or county penal or correctional institution, or a juvenile facility or detention center, or the regional administrator of a Division of Developmental Disabilities community services region is hereby authorized to give consent for medical, psychiatric, surgical, or dental treatment to patients who lack mental capacity, inmates, or juveniles under age 18, or residents, hospitalized, confined, or placed by the Division of Developmental Disabilities in community-based alternate living arrangements in the State or in private facilities both in and outside the State, under circumstances where it appears that:

a.The patients, inmates, juveniles, or residents, because of mental incapacity or nonage, are legally prevented from giving consent to the treatment; and

b. Either:

(1)there is no parent or guardian known to the officer or administrator, after reasonable inquiry, who has the mental capacity to give consent for the treatment of patients, inmates under the age of 18, or residents; or

(2)where a parent or guardian, after reasonable notice of the proposed treatment and a request for consent, and prior to the date fixed in the notice for the rendering of the treatment, refuses or neglects to execute and submit to the officer or administrator a writing expressing either the grant or denial of the consent; and

c.Where a licensed physician, psychiatrist, surgeon, or dentist certifies that the treatment to be performed is essential and beneficial to the general health and welfare of the patient, inmate, or resident, or will improve the opportunity for recovery or prolong or save the person's life.

L.1969, c.181, s.2; amended 1995, c.280, s.31; 1997, c.208, s.2; 2013, c.103, s.78.



Section 30:4-7.3 - Authority To Consent To Emergency Treatment.

30:4-7.3 Authority to consent to emergency treatment.

3. In a case certified by a licensed physician, surgeon, psychiatrist or dentist to be one of grave emergency and to require immediate surgical intervention or other treatment in order to prevent the death of, or serious consequences to such patient, inmate or resident, the chief executive officer or regional administrator is hereby authorized to consent to such medical, psychiatric, surgical or dental treatment to such patient, inmate or resident as recommended and prescribed by such certification.

L.1969,c.181,s.3; amended 1997, c.208, s.3.



Section 30:4-7.4 - Notice Of Required Treatment To Parent, Guardian.

30:4-7.4 Notice of required treatment to parent, guardian.

4. Notice of required treatment shall be given to a parent or guardian of such patient, inmate, juvenile or resident by certified mail to the last known address with a request for consent, and such notice shall contain sufficient information to indicate the precise nature of the illness and the proposed treatment and the date same will be performed, and shall be sent at least 10 days in advance of the date recommended for such treatment unless the case is one certified to be emergent, as provided hereinabove, in which case the parent or guardian shall be given the maximum advance notice possible under the circumstances. For the purposes of this act, such notice shall be deemed reasonable notice.

L.1969,c.181,s.4; amended 1995, c.280, s.32; 1997, c.208, s.4.



Section 30:4-7.5 - Exemption From Personal Liability For Chief Executive Officer, Regional Administrator.

30:4-7.5 Exemption from personal liability for chief executive officer, regional administrator.

5. Under all of the foregoing circumstances, the chief executive officer or regional administrator, granting such consent in the exercise of his discretion, upon the recommendation contained in the medical, psychiatric, surgical or dental certification, shall be exempt from personal liability in the performance of such public duty.

L.1969,c.181,s.5; amended 1997, c.208, s.5.



Section 30:4-7.6 - Construction Of Act Relative To Healing By Prayer.

30:4-7.6 Construction of act relative to healing by prayer.

6. Nothing herein shall be so construed as to give authority to the chief executive officer of any institution or the regional administrator of a Division of Developmental Disabilities community services region to supervise, regulate or control the remedial care or treatment of individual patients, inmates or residents who are adherents of any well recognized church or religious denomination which subscribes to the art of healing by prayer and the principles of which are opposed to medical treatment.

L.1969,c.181,s.6; amended 1997, c.208, s.6.



Section 30:4-7.7 - Definitions Relative To Testing Of Blood Of Patients At State Psychiatric Facilities.

30:4-7.7 Definitions relative to testing of blood of patients at State psychiatric facilities.

1.As used in this act:

a."AIDS" means acquired immune deficiency syndrome as defined by the Centers for Disease Control and Prevention of the United States Public Health Service.

b."HIV infection" means infection with the human immunodeficiency virus or any other related virus identified as a probable causative agent of AIDS.

L.1997,c.361,s.1.



Section 30:4-7.8 - Blood Testing Required Upon Admission; Information; Guidelines For Treatment.

30:4-7.8 Blood testing required upon admission; information; guidelines for treatment.

2. a. An adult patient who is admitted for treatment at a State psychiatric hospital shall be required, upon admission, to submit to blood testing for hepatitis B, hepatitis C, and sexually transmitted diseases, as determined by the Commissioner of Human Services. The guardian, or the patient at a time appropriate to the patient's psychiatric condition, shall be provided with information and counseling regarding the benefits of being tested for HIV infection. The guardian, or patient, shall then be presented with the option of HIV testing.

b.The Commissioner of Human Services shall develop guidelines for the treatment and confinement of a patient who tests positive to any disease specified in subsection a. of this section, in consultation with the Commissioner of Health and Senior Services, and in accordance with recommended protocols established by the Centers for Disease Control and Prevention of the United States Public Health Services.

c.All employees at a State psychiatric hospital shall be trained to use universal precautions to avoid infection with any sexually transmitted disease, hepatitis B or hepatitis C.

L.1997,c.361,s.2.



Section 30:4-7.9 - Rules, Regulations.

30:4-7.9 Rules, regulations.

3.Subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Human Services shall adopt all rules and regulations necessary to effectuate the purposes of this act.

L.1997,c.361,s.3.



Section 30:4-7.10 - Actions To Ensure Compliance.

30:4-7.10 Actions to ensure compliance.

13.The Commissioner of Human Services may take such actions to ensure compliance with the provisions of sections 1 through 11 of P.L.2011, c.145 (C.26:2H-129 et seq.) by any State or county psychiatric facility or State developmental center as the commissioner deems necessary and within his statutory authority to effectuate the purposes of that act.

L.2011, c.145, s.13.



Section 30:4-8 - Isolation Or Quarantine Of Inmates Having Communicable Disease

30:4-8. Isolation or quarantine of inmates having communicable disease
Each board of managers shall have power, in case of the existence of any contagious or infectious disease, to establish such quarantine regulations as they may deem necessary and may provide for the isolation of inmates suffering from such disease, either within or without the institution in an isolation camp, or in a hospital for the care and treatment of such diseases, with power either to pay the expenses of establishing and maintaining the quarantine and isolation camp, or to pay for the board and treatment of the inmates in a regularly established hospital. The custody of all inmates in any hospital or quarantine camp shall remain in the chief executive officer of the institution of which such persons are inmates. No inmate shall be placed in any hospital outside the limits of the institution without the approval of the commissioner first had and obtained.



Section 30:4-8.1 - Attendance Of Prisoners At Bedside Or Funeral Of Dying Or Deceased Relative

30:4-8.1. Attendance of prisoners at bedside or funeral of dying or deceased relative
The principal keeper of the State Prison and the chief executive officer of any penal or correctional institution under the jurisdiction of the State Board of Control of Institutions and Agencies may in his discretion, and in conformity with the rules and regulations of the State Board, authorize and permit the attendance of a prisoner or inmate at the bedside or funeral of a dying or deceased relative. A relative shall be deemed to mean and include the father, mother, husband, wife, child, brother or sister of the prisoner or inmate. Any such prisoner or inmate shall at all times be in actual custody of one or more officers or employees of the institution wherein he is confined and shall not be permitted to go without the territorial limits of the State.

L.1948, c. 414, p. 1633, s. 1.



Section 30:4-8.2 - Rules And Regulations Concerning Attendance At Bedside Or Funeral

30:4-8.2. Rules and regulations concerning attendance at bedside or funeral
The State Board of Control of Institutions and Agencies is empowered to promulgate rules and regulations concerning the attendance of any such prisoner or inmate at the bedside or funeral of a dying or deceased relative which shall insure the safekeeping and detention of the prisoner or inmate, and protect the welfare of society and make provision as to such other matters as the State Board may deem necessary and proper for individual circumstances of any case. This act shall be administered so as to give full force and effect to its provisions and to limit its application to deserving cases.

L.1948, c. 414, p. 1634, s. 2.



Section 30:4-8.3 - Correspondence Of Inmates Of State And County Penal And Correctional Institutions; Language

30:4-8.3. Correspondence of inmates of state and county penal and correctional institutions; language
Subject to rules and regulations to be issued by the Division of Correction and Parole every State and county penal and correctional institution shall permit incoming and outgoing correspondence of the inmates thereof to be in a language other than English.

L.1973, c. 88, s. 1, eff. April 24, 1973.



Section 30:4-8.4 - Rules And Regulations For Each Penal And Correctional Institution; Promulgation And Publication

30:4-8.4. Rules and regulations for each penal and correctional institution; promulgation and publication
Subject to guidelines set down by the Director of the Division of Correction and Parole, every State penal and correctional institution shall formally promulgate and publish rules and regulations governing the rights, privileges, duties and obligations of the inmate population confined therein. Among other things, such publications shall set forth the authorized sanctions for various classes of violations of the aforesaid rules and regulations, and detail the procedures for imposing summary and administrative punishment as well as for appealing therefrom. No punishment may be meted out other than of the type and in the manner prescribed by such rules and regulations.

L.1975, c. 95, s. 1.



Section 30:4-8.5 - Furnishing To New Arrivals; Explanation To Non-english Speaking Prisoners

30:4-8.5. Furnishing to new arrivals; explanation to non-English speaking prisoners
Upon the arrival of a prisoner in any correctional institution in the State, he shall be furnished with a copy of the institution's rules and regulations and shall have the meaning of the same explained to him. Spanish language copies of the institutional rules and regulations shall be provided to Spanish-speaking prisoners not conversant with the English language. To the extent possible, foreign language speaking prisoners not sufficiently conversant with the English language shall also be provided with verbal explanations in their language of greatest facility of all institutional rules and regulations.

L.1975, c. 95, s. 2.



Section 30:4-8.6 - Assignment Of Inmates In Proximity To Family.

30:4-8.6 Assignment of inmates in proximity to family.

5.During initial classification, the commissioner shall make every effort to assign an inmate to a State correctional facility in close proximity to the residence of the inmate's family.

L.2009, c.328, s.5.



Section 30:4-8.7 - Incarceration Of Female Inmates.

30:4-8.7 Incarceration of female inmates.

6.The commissioner shall not confine a female inmate in the same correctional facility as a male inmate if that confinement subjects the female inmate to conditions more oppressive or restrictive than conditions to which male inmates are subjected.

L.2009, c.328, s.6.



Section 30:4-8.8 - Submission Of Complaints Concerning Female Inmates.

30:4-8.8 Submission of complaints concerning female inmates.

7.The commissioner shall semiannually submit all inmate complaints submitted to the department concerning female inmates to the Director of the Division on Women in the Department of Children and Families.

L.2009, c.328, s.7; amended 2010, c.34, s.8; 2012, c.16, s.52.



Section 30:4-8.9 - Defendant Advised Of Child Support Orders, Judgments.

30:4-8.9 Defendant advised of child support orders, judgments.

8.The Department of Corrections, through the Office of Transitional Services, shall, in addition to any other information provided during the intake process to a defendant sentenced to a period of incarceration, advise the defendant about any child support orders and judgments entered against him by the New Jersey Superior Court, and provide information on how he may petition the court for a temporary modification of these financial obligations. The Administrative Office of the Courts shall provide sample forms and instructions for the self-represented modification of child support orders to the Department of Corrections.

L.2009, c.328, s.8.



Section 30:4-8.10 - Posting Of Change In Visitation Privileges On Website.

30:4-8.10 Posting of change in visitation privileges on website.

9. a. Whenever there is a change in the status of an inmate incarcerated in a State correctional facility which affects the visitation privileges of that inmate, the correctional facility shall immediately post that change of status on its website. This information shall remain on the website until those visitation rights have been restored.

b.If the change in status in visitation is due to the relocation of the inmate to another facility, the change shall be noted on the website of the facility from which the inmate has been transferred and shall remain on the website for two weeks. The posting shall include the name, address, telephone number, and website address of the facility to which the inmate has been transferred.

L.2009, c.328, s.9.



Section 30:4-8.11 - "Private correctional facility" defined.

30:4-8.11 "Private correctional facility" defined.
1. For the purposes of this act, "private correctional facility" means any private facility detaining persons pursuant to any intergovernmental service agreement or other contract with any federal, State, or county agency, including but not limited to United States Immigration and Customs Enforcement, and including any private facility authorized under the provisions of P.L.1999, c.243 (C.30:4-91.9 et seq.).

L.2016, c.37, s.1.



Section 30:4-8.12 - Telephone service contracts for inmates.

30:4-8.12 Telephone service contracts for inmates.
2. a. All telephone service contracts for inmates in State or county correctional facilities shall be subject to the procurement provisions set forth in chapter 34 of Title 52 of the Revised Statutes and chapter 11 of Title 40A of the New Jersey Statutes; provided, however, the State Treasurer or appropriate person on behalf of the county or private correctional facility shall contract with the qualified vendor whose rate shall not exceed 11 cents per minute for domestic debit, prepaid, and collect calls and who does not bill to any party any service charge or additional fee exceeding the per minute rate, including, but not limited to, any per call surcharge, account set up fee, bill statement fee, monthly account maintenance charge, or refund fee.

b. A State, county, or private correctional facility shall not accept or receive a commission or impose a surcharge for telephone usage by inmates in addition to the charges imposed by the telephone service provider. For the purposes of this section, "commission" means any form of monetary payment, in-kind payment requirement, gift, exchange of services or goods, fee, or technology allowance. A commission or surcharge shall not include any product or the like that is related to the completion of voice-only calls, inmate telephone service maintenance, the analysis of telephone records and related financial data for investigative or other purposes, or security enhancements, including, but not limited to, voice recognition software, text analytics, or aggregate data analytical software.

c. Telephone services made available through a prepaid or collect call system established pursuant to section 3 of this act may include international calls; provided however, that if international calls are included in the telephone services made available for inmates, those calls shall be made available at reasonable rates subject to Federal Communications Commission rules and regulations, but not to exceed 25 cents per minute.

L.2016, c.37, s.2.



Section 30:4-8.13 - Availability of collect call system for inmates.

30:4-8.13 Availability of collect call system for inmates.
3. a. The Department of Corrections, each county correctional facility, and each private correctional facility shall make available either a prepaid or collect call system, or a combination thereof, for telephone services for inmates.

b. Under a prepaid system, funds may be deposited into an inmate account in order to pay for telephone calls, provided that nothing in this section shall require the department, county, or private correctional facility to provide or administer a prepaid system.

c. The provider of the inmate telephone service, as an additional means of payment, shall permit the recipient of inmate collect calls to establish an account with that provider in order to deposit funds for advance payment of those collect calls.

d. For the purposes of this section, a "collect call system" means a call system pursuant to which recipients are billed for the cost of an accepted telephone call initiated by an inmate.

L.2016, c.37, s.3.



Section 30:4-8.14 - Rules, regulations.

30:4-8.14 Rules, regulations.
4. The department shall establish rules and regulations or departmental procedures to ensure that any inmate telephone call system established by this act provides reasonable security measures to preserve the safety and security of each State and county correctional facility, staff member, and person outside a facility who may receive inmate telephone calls.

L.2016, c.37, s.4.



Section 30:4-9 - Residence At Institution; Maintenance

30:4-9. Residence at institution; maintenance
The board of managers may require officers and employees whose continuous presence is deemed necessary, to reside at or contiguous to the institution and by resolution, allow to such officer or employee maintenance and sustenance or commutation thereof, in such amount or to such extent, as it shall in each case determine.



Section 30:4-10 - Maintenance Of Personnel

30:4-10. Maintenance of personnel
An officer or employee required by law to reside at an institution of this state shall, in addition to his salary, be entitled to maintenance for himself and family except when otherwise determined in each case by resolution of the governing body of the institution.



Section 30:4-11 - Offices May Be Changed Or Abolished

30:4-11. Offices may be changed or abolished
Each board of managers shall have power, subject to the approval of the state board, to abolish any office or employment which they may find to be unnecessary, to combine and consolidate the functions of any office or employments as they may determine, to transfer officers and employees and to promote and reduce the same, subject to the provisions of the civil service law.



Section 30:4-12 - Bond May Be Required

30:4-12. Bond may be required
Each board of managers may in its discretion require any official or employee to give bond for the faithful performance of his duties and fix the amount of such bond. In event that a surety company bond shall be given, the amount of the premium required thereon shall be paid from the maintenance account of the institution or agency to which the bonded person shall be attached.



Section 30:4-13 - Discharge Of Unclassified Employees

30:4-13. Discharge of unclassified employees
Any officer or employee connected with any of the institutions or noninstitutional agencies whose office or employment is not within the classified service list of the civil service of the state, whose performance of or qualifications for the duties of his office or employment are unsatisfactory to the board of managers, may, with the approval of the state board, be discharged therefrom, or the state board may act in the premises without the initiative or assent of the board of managers.



Section 30:4-14 - Police Officers For Department Of Human Services; Powers; Appointment

30:4-14. Police officers for Department of Human Services; powers; appointment
30:4-14. a. The Commissioner of Human Services may, in writing, appoint persons to the position of police officer to serve as law enforcement officers for the Department of Human Services in accordance with applicable statutory law, rules and regulations.

b. A Human Services police officer appointed pursuant to this section shall be empowered to act as an officer for the detection, apprehension, arrest and conviction of offenders against the law, except that police officers shall be permitted to carry firearms or other weapons only when authorized to do so by the Commissioner of Human Services.

c.No person may be appointed as a Human Services police officer unless the person:

(1) Is able to read, write and speak the English language well and intelligently and has a high school diploma or its equivalent;

(2) Is sound in body and of good health;

(3) Is of good moral character;

(4) Has not been convicted of any offense involving dishonesty or which would make the person unfit to perform the duties of this office; and

(5) Has successfully undergone a program of psychological testing.

d. Every applicant for the position of Human Services police officer appointed pursuant to this section shall have fingerprints taken, which fingerprints shall be filed with the Division of State Police and the Federal Bureau of Investigation.

e. The Commissioner of Human Services, in consultation with the Attorney General and the Director of the Division of Criminal Justice in the Department of Law and Public Safety, shall promulgate rules and regulations to effectuate the purposes of this section.

Amended 1957,c.60; 1995,c.273,s.1.

30:4-14.1. Authorization required to carry firearm
3. No Human Services police officer shall carry a firearm unless specifically authorized by the Commissioner of Human Services and provided that the officer has satisfactorily completed a basic firearms course required by the Police Training Commission.

L.1995,c.273,s.3.



Section 30:4-14.1 - Authorization Required To Carry Firearm

30:4-14.1. Authorization required to carry firearm
3. No Human Services police officer shall carry a firearm unless specifically authorized by the Commissioner of Human Services and provided that the officer has satisfactorily completed a basic firearms course required by the Police Training Commission.

L.1995,c.273,s.3.



Section 30:4-14.2 - Training Requirements For Human Services Police Officers

30:4-14.2. Training requirements for Human Services police officers

4. Human Services police officers appointed pursuant to R.S.30:4-14 shall satisfy the training requirements established by the Police Training Commission, at schools approved by the commission, as follows:

a. All officers appointed pursuant to this section after the effective date of P.L.1995, c.273 (C.30:4-14.1 et al.), shall successfully complete, within one year of the date of their appointment, a training course approved by the Police Training Commission.

All officers appointed pursuant to this section after the effective date of P.L.1997, c.72, shall successfully complete, within one year of the date of their appointment, a training course approved by the Police Training Commission, which shall include training designed to prepare officers to handle patients with violent criminal backgrounds and sensitivity training to prepare officers to handle abusive situations between employees and patients, and among patients;

b. All officers appointed and in employment on the effective date of P.L.1995, c.273 (C.30:4-14.1 et al.), may continue in employment if, within 18 months of the effective date of P.L.1995, c.273 (C.30:4-14.1 et al.), they have satisfied the training requirements of the Police Training Commission;

All officers appointed and in employment on the effective date of P.L.1997, c.72, may continue in employment if, within 18 months of the effective date of P.L.1997, c.72, they have successfully completed a training course approved by the Police Training Commission, which shall include training designed to prepare officers to handle patients with violent criminal backgrounds and sensitivity training to prepare officers to handle abusive situations between employees and patients, and among patients; and

c. The Commissioner of Human Services may request from the Police Training Commission an exemption from all or part of the training requirements of this section on behalf of a current or prospective officer who demonstrates successful completion of a police training course conducted by any federal, state or other public or private agency, the requirements of which are substantially equivalent to the requirements of the Police Training Commission, and which include training officers to handle patients with violent criminal backgrounds and sensitivity training pursuant to this section.

L.1995,c.273,s.4; amended 1997, c.72.



Section 30:4-15 - Commissaries For Sale Of Commodities To Inmates, Visitors And Personnel

30:4-15. Commissaries for sale of commodities to inmates, visitors and personnel
The board of managers of any institution or noninstitutional agency set forth in section 30:1-7 of the Revised Statutes may maintain a commissary or store for the sale of commodities to patients, inmates, visitors and personnel under rules adopted by the board. The cost of establishing the commissary or store may be defrayed out of any funds appropriated for current maintenance. Any profit accruing may be used by the board for the use, benefit and general welfare of the inmate or patient population as a whole.

Amended by L.1966, c. 203, s. 1, eff. July 21, 1966.



Section 30:4-15.1 - Collection Of "Vccb Surcharge" By Commissary In Correctional Facility.

30:4-15.1 Collection of "VCCB Surcharge" by commissary in correctional facility.

1.Every commissary in a county or State correctional facility operated for the sale of commodities shall collect a surcharge of 10% of the sales price of every item sold. The surcharge shall be known as the "VCCB Surcharge." All funds collected pursuant to this section shall be forwarded to the State Treasurer for deposit in the Victims of Crime Compensation Board Account, shall be subject to reporting and accounting procedures pursuant to the provisions of section 2 of P.L.1979, c.396 (C.2C:43-3.1) and shall be used in satisfying claims pursuant to the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.). A sale subject to surcharge under this section shall not be subject to any tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

L.1997,c.396,s.1.



Section 30:4-16 - Liability In Law Action

30:4-16. Liability in law action
No action at law shall lie against any officer or employee or member of the state board or members of the several boards of managers, for admitting, receiving, keeping, detaining or transferring or discharging as provided by this title or directed by any order made in accordance with this title, any person coming to an institution or noninstitutional agency on his own application, or on the application of his friends or relatives, or by order of a judge or court of this state, but such application or order, or certified copy thereof, shall be sufficient warrant and authority for the admission, keeping, detention, transfer, discharge or reasonable care, treatment, management and control of any patient or inmate received or committed according to the terms of this title.



Section 30:4-16.1 - Acceptance And Use Of Gifts, Legacies And Bequests Authorized; Refunding Bond By Chief Executive Officer

30:4-16.1. Acceptance and use of gifts, legacies and bequests authorized; refunding bond by chief executive officer
The several institutions and agencies of the state of New Jersey coming within the jurisdiction of the New Jersey state board of control of institutions and agencies are hereby authorized and empowered to accept gifts, legacies and bequests made to such institutions and agencies and are further empowered to utilize same in the manner set forth in the will or last testament wherein provision is made therefor; provided, however, that no such gift, legacy or bequest shall be put to any use which is inconsistent with any of the laws of this state establishing, creating or regulating the management of any such institution or agency.

The chief executive officer of any institution or agency named as legatee shall be and is hereby empowered to execute a refunding bond and release to the executors of the estate from which the gift, legacy or bequest is to be received.



Section 30:4-16.2 - Frivolous Lawsuits Filed By Inmates; Determination, Recovery Of Costs, Fees; Forfeiture Of Time Credits

30:4-16.2Frivolous lawsuits filed by inmates; determination, recovery of costs, fees; forfeiture of time credits
1. a. In any civil action filed by an inmate in which the defendant is represented by the Attorney General or county counsel and the Attorney General or county counsel believes the lawsuit is frivolous, the Attorney General or county counsel shall move to recover costs and fees.

b. The commissioner shall promulgate regulations providing for the forfeiture of progressive time credits authorized pursuant to R.S.30:4-140 when an inmate's lawsuit:

(1) was filed to harass or retaliate against another individual, to disrupt or interfere with the operation of the correctional institution, or for some other malicious purpose, and

(2) has been determined by a court to be frivolous.

L.1996,c.11,s.1.



Section 30:4-16.3 - Waiver Of Filing Fee; Part Payment

30:4-16.3. Waiver of filing fee; part payment
2. a. If an inmate files an action or proceeding in any court of this State and requests a waiver of filing fees on the grounds of indigency the inmate shall attach to the filing a certified copy of the prisoner's fund account statement from the appropriate correctional institution for the six months immediately preceding the filing of the complaint or petition. If any filing fee is waived, the inmate shall pay a partial filing fee that is 20% of the greater of:

(1)the average monthly balance in the inmate's account;

(2)the average deposits to the inmate's account;

for the six months immediately preceding the filing of the complaint or petition. However, the partial fee may not exceed the full filing fee for the commencement of the action or proceeding.

b.If an inmate claims exceptional circumstances that render the offender unable to pay the partial filing fee required by this section, in addition to the statement of account required by subsection a. the inmate shall submit an affidavit of special circumstances setting forth the reasons and circumstances that justify relief from the partial filing fee requirement.

c.If the court approves the application to waive all fees, the court shall give written notice to the inmate that all fees and costs relating to the filing and service will be waived. If the court denies the application to waive all fees, the court shall give written notice to the inmate that the offender's case will be dismissed if the partial filing fee is not paid within 45 days after the date of the order, or within an additional period that the court may, upon request, allow. Process in an action filed by an inmate shall not be served until the fee is paid.

d.As used in this section "action or proceeding" includes any appeal by inmates from administrative decisions rendered by the State Parole Board and the Department of Corrections, including, but not limited to, parole and disciplinary matters.

L.1996, c.11,s.2; amended 2000, c.90.



Section 30:4-16.4 - Disposition Of Monies Derived From Judgment

30:4-16.4. Disposition of monies derived from judgment

3. If an inmate is awarded a money judgment as the result of a civil action, the monies derived from that judgment shall be deposited in the inmate's account at the correctional institution in which the inmate is confined. These monies shall be used to satisfy any court-imposed fines, restitution or penalties which the inmate has not met. These monies may also be used to meet any claims for reimbursement for medical treatment sought by the State or a county pursuant to the provisions of P.L.1995, c.254 (C.30:7E-1 et seq.).

L.1996,c.11,s.3.



Section 30:4-16.5 - Definitions Relative To Civil Actions By Inmates

30:4-16.5. Definitions relative to civil actions by inmates

4. As used in this act:

"Commissioner" means the Commissioner of Corrections.

"Inmate" means a person sentenced to imprisonment, or ordered to pretrial or investigative detention, in a State prison or county jail.

L.1996,c.11,s.4.



Section 30:4-16.6 - Provision of prescription medications to certain incarcerated persons.

30:4-16.6 Provision of prescription medications to certain incarcerated persons.
1. a. For the purposes of this section "incarcerated person" means a person in the custody of the Department of Corrections.

b. The Commissioner of Corrections shall ensure that each incarcerated person continues to receive medication for chronic conditions that was prescribed by a physician prior to the commencement of the incarcerated person's imprisonment. The provision of the prescribed medications shall be continued during admittance to a correctional facility, while placed in that facility, and during transfers to other facilities.

c. Medications provided pursuant to subsection b. of this section shall continue to be administered to the incarcerated person for a minimum of 30 days from the date the person is committed to the custody of a Department of Corrections' facility. The facility receiving these persons shall thereafter resume appropriate and commensurate management of the chronic condition including, but not limited to, the use of appropriate therapeutic treatments and medications or their generic substitution in accordance with State law and regulations established by the commissioner. Nothing in this subsection shall prohibit an examining physician from changing a course of treatment or prescription within the 30-day period to ensure that the incarcerated person receives clinically appropriate medical care.

d. The commissioner shall establish a system to ensure that all necessary medications are given to incarcerated persons in a timely manner while in the custody of a State correctional facility. Necessary medications shall include those medications which, if missed, may cause serious illness, death, or other harmful effects. The system shall include, but shall not be limited to, the following:

(1) a screening staff for each facility, which shall include any medical professional currently employed by the facility who shall be trained to determine the medications for which timely continuation is an urgent matter;

(2) a method for determining which medications shall be deemed necessary;

(3) a method for contacting the prescribing physician;

(4) a method for validating the prescription;

(5) a method for checking that all medications brought into a facility are labeled to ensure that the container contains the correct medication;

(6) a method for providing necessary medications to an incarcerated person who has been taken into custody without a supply of the medication;

(7) a method for notifying in advance a facility receiving a transferred incarcerated person, that the person has been prescribed a necessary medication and the continuation of the medication is an urgent matter; and

(8) a method for maintaining a supply of the most common necessary medications at each facility or an on-call physician, or other medical professional capable of prescribing medications, available to prescribe medications, and with the ability to fill prescriptions.

e. The commissioner shall not be required under the provisions of this section to supply an incarcerated person with any medication which has no currently accepted medical use in treatment in the United States as a matter of federal law.

f. To the extent possible, a generic substitution of a prescription drug shall be given to an incarcerated person who is provided with medication under the provisions of this section.

L.2016, c.70, s.1.



Section 30:4-17 - Acquisition Of Lands For State Institutions

30:4-17. Acquisition of lands for state institutions
The state treasurer and state comptroller may acquire by gift, grant, purchase, condemnation, municipal action or other lawful manner, in the name of the state and for its use so much land as may be necessary for any state institution whenever the board of managers of such institution shall make written request therefor duly approved by the state board, and the comptroller and treasurer shall deem the lands necessary. No money shall be thus expended until first appropriated specifically for such purpose. Condemnation proceedings shall be in accordance with chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).



Section 30:4-19 - Acquisition Of Additional Real Estate For Certain Juvenile Institutions Not Owned By State

30:4-19. Acquisition of additional real estate for certain juvenile institutions not owned by state
The board of trustees of an institution within the state, not owned by the state, for the reformation of juvenile delinquents may purchase and acquire such additional real estate as may be necessary for the proper accommodation, employment or welfare of its inmates. When the institution is supported and maintained by a city, the consent of the governing body of the city shall first be obtained. Such additional real estate shall not be acquired unless full provision shall have first been made for payment of the cost either from the current annual appropriation for the support of the institution or from the earnings of the inmates or both.

Such additional real estate shall be purchased and held in the same manner as the real estate originally acquired for the establishment of the institution.



Section 30:4-20 - Sale Of Surplus State Hospital Lands

30:4-20. Sale of surplus state hospital lands
Whenever the board of managers of the Trenton state hospital with the approval of the state board and the state house commission shall determine that lands acquired for the hospital are no longer necessary, the state house commission may sell the same. Notice of the time and place of sale signed by the commission shall be posted at least three weeks before the time appointed in five or more public places in Mercer county, one of which places shall be in the township, ward or city where the lands are situate. The notice shall also be published at least once a week for four consecutive weeks in two newspapers printed and published in Mercer county, of which one shall be printed and published in Trenton. The last publication shall be not more than seven days prior to the time of sale. At the time appointed, between the hours of twelve and five in the afternoon the commission shall sell the lands at public vendue to the highest bidder. The commission may adjourn the sale from time to time. On receiving the purchase price from a purchaser the commission shall make, execute and deliver in the name of the state a deed conveying the lands. The purchase money after deducting the expenses of sale shall be paid into the state treasury.



Section 30:4-21 - Sale Of Old Deaf School

30:4-21. Sale of old deaf school
L.1927, c. 149, p. 286, entitled "An act authorizing the sale of the land owned by the state of New Jersey and now or formerly occupied by the school for the deaf, at Hamilton and Chestnut avenues, Trenton, New Jersey," approved March twenty-eighth, one thousand nine hundred and twenty-seven, saved from repeal. [This act authorizes the state house commission to advertise, and sell the described premises at public sale, the proceeds to be paid into the state treasury to the credit of the school fund created by sections 18:10-30, 18:10-33, 18:10-35 of the title Education.]



Section 30:4-22 - Sale Of Kearny Home For Disabled Soldiers

30:4-22. Sale of Kearny home for disabled soldiers
L.1929, c. 54, pp. 92, 93, entitled "An act authorizing the sale of the New Jersey home for disabled soldiers located in the town of Kearny in the county of Hudson," approved April eighth, one thousand nine hundred and twenty-nine, saved from repeal. [This act authorizes the state house commission to advertise and sell the described premises at public sale or in case of unsatisfactory bids at private sale, the proceeds to be a separate fund in the state treasury for the construction of a new home in the area north of Trenton for disabled soldiers of all wars; sale to be deferred until the new home is completed and ready for occupancy. Section 2 authorizes the state board to construct the new home on a site north of Trenton and requires the governor to appoint an advisory site committee of five members representative of the veterans of various wars.]



Section 30:4-24 - General Principles, Applicability.

30:4-24 General principles, applicability.

30:4-24. The provisions of Title 30 of the Revised Statutes shall govern the admission and commitment of persons with mental illness, tuberculosis, and developmental disabilities to the several institutions designated therefor and govern and control all phases of the relationship between such patients and such institutions including payments, maintenance, custody, treatment, parole and discharge as though each provision of Title 30 of the Revised Statutes has been specifically enacted, unless otherwise specified in law, with relation to each institution, its board of managers and officials, and to all other officials, boards and authorities.

Title 30 of the Revised Statutes is to be administered in accordance with the general principles laid down in this section, which are declared to be the public policy of this State that:

(1)adequate residential and nonresidential facilities be provided for the prompt and effective diagnosis, care, treatment, training and rehabilitation of individuals suffering from diseases and dysfunctions of the brain, mind and nervous system, including the various forms of mental illness and developmental disability;

(2)such facilities be closely integrated with other community health, welfare and social resources;

(3)the human dignity and the moral and constitutional rights of such individuals be upheld and protected by appropriate statutes;

(4)family and community ties and mutual responsibilities be reinforced;

(5)inasmuch as such mental disorders may in some cases substantially impair the individual's ability to guide his actions in his own best interests or with due regard for the rights of others, provision be made for the due process of law by which such an individual may be placed under protection, treatment or restraint in his own or the public interest;

(6)the primary responsibility for the costs of services provided to an individual rests with him and his responsible relatives;

(7)it is in the public interest that facilities be available to all persons without limitation because of economic circumstances, and that extraordinary hardships to any individual or his relatives which may result from severe or prolonged disability be mitigated;

(8)means and facilities be provided by the State for scientific studies directed toward expanding knowledge of the causes, prevention, control, management and cure of diseases and dysfunctions of the brain, mind and nervous system; and

(9)as an intrinsic part of the program established by the State, provision be made for the instruction of professional and nonprofessional personnel in the skills required for the proper diagnosis, care, training, treatment and rehabilitation of persons suffering from disorders of the brain, mind and nervous system, and for the pursuit of relevant research.

amended 1965, c.59, s.8; 1995, c.155, s.2; 2010, c.50, s.30.



Section 30:4-24.1 - Civil Rights And Medical Care For Mentally Ill

30:4-24.1. Civil rights and medical care for mentally ill
Every individual who is mentally ill shall be entitled to fundamental civil rights and to medical care and other professional services in accordance with accepted standards, provided however that this shall not be construed to require capital construction. Every individual between the ages of 5 and 20 years shall be entitled to education and training suited to his age and attainments.

Every patient shall have the right to participate in planning for his own treatment to the extent that his condition permits.

L.1965, c. 59, s. 9. Amended by L.1975, c. 85, s. 1, eff. May 7, 1975.



Section 30:4-24.2 - Rights Of Patients.

30:4-24.2 Rights of patients.

10. a. Subject to any other provisions of law and the Constitutions of New Jersey and the United States, no patient shall be deprived of any civil right solely because of receipt of treatment under the provisions of this Title nor shall the treatment modify or vary any legal or civil right of any patient, including, but not limited to, the right to register for and to vote at elections, or rights relating to the granting, forfeiture, or denial of a license, permit, privilege, or benefit pursuant to any law.

b.Every patient in treatment shall be entitled to all rights set forth in P.L.1965, c.59 and shall retain all rights not specifically denied him under this Title. A notice of the rights set forth in P.L.1965, c.59 shall be given to every patient within five days of admission to treatment. The notice shall be written in simple understandable language. It shall be in a language the patient understands and if the patient cannot read the notice, it shall be read to the patient. If a patient is adjudicated incapacitated, the notice shall be given to the patient's guardian. Receipt of this notice shall be acknowledged in writing, with a copy placed in the patient's file. If the patient or guardian refuses to acknowledge receipt of the notice, the person delivering the notice shall state this in writing, with a copy placed in the patient's file.

c.No patient may be presumed to be incapacitated because of an examination or treatment for mental illness, regardless of whether the evaluation or treatment was voluntarily or involuntarily received. A patient who leaves a mental health program following evaluation or treatment for mental illness, regardless of whether that evaluation or treatment was voluntarily or involuntarily received, shall be given a written statement of the substance of P.L.1965, c.59.

d.Each patient in treatment shall have the following rights, a list of which shall be prominently posted in all facilities providing these services and otherwise brought to the patient's attention by additional means as the department may designate:

(1)To be free from unnecessary or excessive medication. No medication shall be administered unless at the written order of a physician. Notation of each patient's medication shall be kept in the patient's treatment records. At least weekly, the attending physician shall review the drug regimen of each patient under the physician's care. All physician's orders or prescriptions shall be written with a termination date, which shall not exceed 30 days. Medication shall not be used as punishment, for the convenience of staff, as a substitute for a treatment program, or in quantities that interfere with the patient's treatment program. Voluntarily committed patients shall have the right to refuse medication.

(2)Not to be subjected to experimental research, shock treatment, psychosurgery, or sterilization, without the express and informed consent of the patient after consultation with counsel or interested party of the patient's choice. The consent shall be in writing, a copy of which shall be placed in the patient's treatment record. If the patient has been adjudicated incapacitated, a court of competent jurisdiction shall determine the necessity of the procedure at a hearing where the client is physically present, represented by counsel, and provided the right and opportunity to be confronted with and to cross-examine witnesses alleging the necessity of the procedures. In these proceedings, the burden of proof shall be on the party alleging the necessity of the procedures. If a patient cannot afford counsel, the court shall appoint an attorney not less than 10 days before the hearing. An attorney so appointed shall be entitled to a reasonable fee to be determined by the court and paid by the county from which the patient was admitted. Under no circumstances may a patient in treatment be subjected to experimental research not directly related to the specific goals of the patient's treatment program.

(3)To be free from physical restraint and isolation. Except for emergency situations, in which a patient has caused substantial property damage or attempted to harm himself or others and in which less restrictive means of restraint are not feasible, a patient may be physically restrained or placed in isolation, only on a medical director's written order or that of the director's physician designee which explains the rationale for the action. The written order may be entered only after the medical director or physician designee has personally seen the patient, and evaluated the episode or situation causing the need for restraint or isolation. Emergency use of restraints or isolation shall be for no more than one hour, by which time the medical director or physician designee shall have been consulted and shall have entered an appropriate written order. The written order shall be effective for no more than 24 hours and shall be renewed if restraint and isolation are continued. While in restraint or isolation, the patient must be bathed every 12 hours and checked by an attendant every two hours, which actions shall be noted in the patient's treatment record along with the order for restraint or isolation.

(4)To be free from corporal punishment.

e.Each patient receiving treatment pursuant to this Title, shall have the following rights, a list of which shall be prominently posted in all facilities providing these services and otherwise brought to the patient's attention by additional means as the commissioner may designate:

(1)To privacy and dignity.

(2)To the least restrictive conditions necessary to achieve the purposes of treatment.

(3)To wear the patient's own clothes; to keep and use personal possessions including toilet articles; and to keep and be allowed to spend a reasonable sum of money for canteen expenses and small purchases.

(4)To have access to individual storage space for private use.

(5)To see visitors each day.

(6)To have reasonable access to and use of telephones, both to make and receive confidential calls.

(7)To have ready access to letter writing materials, including stamps, and to mail and receive unopened correspondence.

(8) To regular physical exercise several times a week. It shall be the duty of the hospital to provide facilities and equipment for the exercise.

(9)To be outdoors at regular and frequent intervals, in the absence of medical considerations.

(10) To suitable opportunities for interaction with members of the opposite sex, with adequate supervision.

(11) To practice the patient's religion of choice or abstain from religious practices. Provisions for worship shall be made available to each person on a nondiscriminatory basis.

(12) To receive prompt and adequate medical treatment for any physical ailment.

f.Rights designated under subsection d. of this section may not be denied under any circumstances.

g. (1) A patient's rights designated under subsection e. of this section may be denied for good cause when the director of the patient's treatment program feels it is imperative to do so; provided, however, under no circumstances shall a patient's right to communicate with the patient's attorney, physician, or the courts be restricted. Any denial of a patient's rights shall take effect only after a written notice of the denial has been filed in the patient's treatment record, including an explanation of the reason for the denial.

(2)A denial of rights shall be effective for a period not to exceed 30 days and shall be renewed for additional 30-day periods only by a written statement entered by the director of the program in the patient's treatment record indicating the detailed reason for renewal of the denial.

(3)In each instance of a denial or a renewal, the patient, the patient's attorney, the patient's guardian, if the patient has been adjudicated incapacitated, and the department shall be given written notice of the denial or renewal and the reason.

h.A patient subject to this Title shall be entitled to a writ of habeas corpus upon proper petition by the patient, a relative, or a friend to any court of competent jurisdiction in the county in which the patient is detained and shall further be entitled to enforce any of the rights herein stated by civil action or other remedies otherwise available by common law or statute.

L.1965, c.59, s.10; amended 1975, c.85, s.2; 2013, c.103, s.79.



Section 30:4-24.3 - Confidentiality; Exceptions.

30:4-24.3 Confidentiality; exceptions.

11.All certificates, applications, records, and reports made pursuant to the provisions of Title 30 of the Revised Statutes and directly or indirectly identifying any individual presently or formerly receiving services in a noncorrectional institution under Title 30 of the Revised Statutes, or for whom services in a noncorrectional institution shall be sought under this act shall be kept confidential and shall not be disclosed by any person, except insofar as:

a.the individual identified or his legal guardian, if any, or, if he is a minor, his parent or legal guardian, shall consent; or

b.disclosure may be necessary to carry out any of the provisions of this act or of article 9 of chapter 82 of Title 2A of the New Jersey Statutes; or

c.a court may direct, upon its determination that disclosure is necessary for the conduct of proceedings before it and that failure to make such disclosure would be contrary to the public interest; or

d.disclosure may be necessary to conduct an investigation into the financial ability to pay of any person receiving services or his chargeable relatives pursuant to the provisions of R.S.30:1-12.

e.disclosure is needed to comply with the data reporting provisions of the NICS Improvement Amendments Act of 2007, Pub. L. 110-180, and the Brady Handgun Violence Prevention Act of 1993, Pub. L. 103-159.

Nothing in this section shall preclude disclosure, upon proper inquiry, of information as to a patient's current medical condition to any relative or friend or to the patient's personal physician or attorney if it appears that the information is to be used directly or indirectly for the benefit of the patient.

Nothing in this section shall preclude the professional staff of a community agency under contract with the Division of Mental Health Services in the Department of Human Services, or of a screening service, short-term care or psychiatric facility as those facilities are defined in section 2 of P.L.1987, c.116 (C.30:4-27.2) from disclosing information that is relevant to a patient's current treatment to the staff of another such agency.

L.1965, c.59, s.11; amended 1987, c.116, s.24; 1995, c.4, s.1; 1995, c.155, s.3; 2009, c.183, s.4.



Section 30:4-24.3A - Submission Of Certain Mental Health Records Required.

30:4-24.3a Submission of certain mental health records required.

1.In compliance with the federal NICS Improvement Amendments Act of 2007, Pub.L. 110-180 and the Brady Handgun Violence Prevention Act of 1993, Pub. L. 103-159, the Attorney Generalshall direct the Superintendent of the State Police to collect, in cooperation with the Administrative Office of the Courts, such data as may be required to make a determination as to whether a person is disqualified from possessing or receiving a firearm under 18 U.S.C. s.922 or applicable State law , and to transmit such data to the National Instant Criminal Background Check System administered by the Federal Bureau of Investigation.

L.2013, c.115, s.1.



Section 30:4-24.4 - Written Reports Accounting For Expenditures.

30:4-24.4 Written reports accounting for expenditures.

1.The Commissioner of Human Services shall require employees in the Division of Developmental Disabilities to make written reports accounting for all expenditures which they may make of moneys of persons with developmental disabilities who receive functional services from the division pursuant to sections 16 and 18 of P.L.1965, c.59 (C. 30:4-25.4 and 30:4-25.6).

L.1983, c.223, s.31; amended 2010, c.50, s.31.



Section 30:4-24.5 - Study Of Management And Handling Of Moneys; Regulations

30:4-24.5. Study of management and handling of moneys; regulations
The commissioner shall, in consultation with the State Auditor, conduct a detailed study of the management and handling of the moneys described in section 1 of this act and shall adopt regulations to improve present systems and procedures where appropriate.

L.1983, c. 223, s. 2, eff. June 27, 1983.



Section 30:4-25.1 - Definitions; Classes For Application For Admission To Functional Services.

30:4-25.1 Definitions; classes for application for admission to functional services.

13. a. For the purpose of Title 30 of the Revised Statutes:

"Eligible person with a developmental disability" means a person who has been declared eligible for admission to functional services of the Division of Developmental Disabilities and who complies with the provisions of section 5 of P.L.1995, c.155 (C.30:4-25.9).

"Evaluation services" means those services and procedures in the Division of Developmental Disabilities by which eligibility for functional services for persons with developmental disabilities is determined and those services provided by the Division of Developmental Disabilities for the purpose of advising the court concerning the need for guardianship of individuals over the age of 18 who appear to be mentally deficient.

"Functional services" means those services and programs in the Division of Developmental Disabilities available to provide persons with developmental disabilities with education, training, rehabilitation, adjustment, treatment, care and protection.

"Intellectual disability" means a significant subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior which are manifested during the development period. "Intellectual disability" and "intellectually disabled" shall have the same meaning as the terms "mental retardation" and "mentally retarded." For the purposes of Title 30 of the Revised Statutes, the term "developmentally disabled" may be used interchangeably with intellectual disability to refer to persons who receive services from the Division of Developmental Disabilities.

"Mental deficiency" or "mentally deficient" means that state of intellectual disability in which the reduction of social competence is so marked that persistent social dependency requiring guardianship of the person shall have been demonstrated or be anticipated.

"Residential services" or "residential functional services" means observation, examination, care, training, treatment, rehabilitation and related services, including community care, provided by the Division of Developmental Disabilities to patients who have been admitted or transferred to, but not discharged from any residential functional service for persons with developmental disabilities.

"Income" means, but is not limited to, wages, benefits, interest earned, pensions, annuity payments and support from a third party pursuant to statute, rule or order or by contract.

"Assets" or "resources" means, but is not limited to, cash, trusts, bank accounts, certificates of deposit, stocks, bonds and savings bonds.

b.Application for admission of an eligible person with a developmental disability to functional services of the Division of Developmental Disabilities may be made under any of the following classes:

Class F. Application to the commissioner by the parent, guardian or person or agency having care and custody of the person of a minor or by the guardian of the person of an adult with a mental deficiency;

Class G. Application to the commissioner by a person over 18 years of age who has a developmental disability on his own behalf;

Class H. Application to the commissioner by a Superior Court, Chancery Division, Family Part having jurisdiction over an eligible minor with a developmental disability;

Class I. Application to the commissioner with an order of commitment to the custody of the commissioner issued by a court of competent jurisdiction during or following criminal process involving the eligible person with a mental deficiency.

Application shall be made on such forms and accompanied by such relevant information as may be specified from time to time by the commissioner.

L.1965, c.59, s.13; amended 1966, c.82, s.1; 1987, c.116, s.25; 1991, c.91, s.311; 1995, c.155, s.4; 2010, c.50, s.32.



Section 30:4-25.2 - Application For Determination Of Eligibility.

30:4-25.2 Application for determination of eligibility.

14.Application for determination of eligibility for functional services for a person under the age of 21 years who is believed to have a developmental disability may be made to the commissioner by:

1.the person's parent or guardian;

2.a child-caring agency, hospital, clinic, or other appropriate agency, public or private, or by a physician having care of the minor, provided the written consent of the parent or guardian or the Division of Youth and Family Services, under its care and custody program, has been obtained; or

3.a Superior Court, Chancery Division, Family Part having jurisdiction over the minor.

Application for determination of eligibility for any person over 18 years of age for functional services may be made by:

a.a person with a developmental disability over 18 years of age on the person's own behalf;

b.the guardian of the person of an adjudicated incapacitated adult; or

c.any court of competent jurisdiction in which the issue of mental deficiency may have arisen and which finds that it is in the interest of the person with an alleged mental deficiency to determine such eligibility.

L.1965, c.59, s.14; amended 1967, c.203; 1991, c.91, s.312; 2010, c.50, s.33; 2013, c.103, s.80.



Section 30:4-25.3 - Determination Of Eligibility.

30:4-25.3 Determination of eligibility.

15.Promptly on receipt of the application for determination of eligibility for admission to functional services of the Division of Developmental Disabilities, the commissioner shall determine the state of developmental disability and need for functional services. Such determination shall be made under rules promulgated by the commissioner. Any person with a developmental disability who makes such application or on whose behalf application is made and who is found to require functional services of the Division of Developmental Disabilities shall be declared eligible subject to the person's and his legally chargeable relatives' compliance with the provisions of section 5 of P.L.1995, c.155 (C.30:4-25.9).

L.1965, c.59, s.15; amended 1995, c.155, s.6; 2010, c.50, s.34.



Section 30:4-25.4 - Issuance Of Statement Of Eligibility.

30:4-25.4 Issuance of statement of eligibility.

16.The commissioner or his designated agent shall, immediately upon determination of the person's developmental disability, as provided herein, report his findings to the applicant, and in the event that the person who makes such application or on whose behalf the application has been made is found eligible, the commissioner or his designated agent shall issue to the applicant a statement of eligibility for the functional services of the Division of Developmental Disabilities. The statement of eligibility shall advise the applicant of the particular functional service deemed most appropriate for the training, habilitation, care and protection of the person as of the time of determination and shall further advise the applicant concerning the immediate availability of such services, or alternate services.

The statement of eligibility shall also advise the applicant of the requirements of section 5 of P.L.1995, c.155 (C.30:4-25.9), R.S.30:4-66 and R.S.30:4-74.

L.1965, c.59, s.16; amended 1995, c.155, s.7; 2010, c.50, s.35.



Section 30:4-25.5 - Court Order For Care And Custody Of Eligible Minors.

30:4-25.5 Court order for care and custody of eligible minors.

17.Whenever an eligible minor with a developmental disability is found to be neglected or delinquent under any of the statutes of this State pertaining to juvenile delinquency or to abandonment, abuse, cruelty, or neglect of children, the Superior Court, Chancery Division, Family Part having jurisdiction may accompany its application under Class H for admission of the minor to functional services of the department with an order placing the aforesaid minor under the care and custody of the commissioner.

L.1965, c.59, s.17; amended 1991, c.91, s.313; 2010, c.50, s.36.



Section 30:4-25.6 - Admission To Functional Services; Alternative Services.

30:4-25.6 Admission to functional services; alternative services.

18.The commissioner shall, upon proper application for admission, forthwith admit the eligible person with a developmental disability, and provide him with appropriate functional service to the extent available. In the event that the functional service which has been specified as most appropriate from time to time is not immediately available, the commissioner shall provide alternate service and, at the request of the applicant, shall also place the eligible person on a waiting list for the preferred service pending its availability.

L.1965, c.59, s.18; amended 2010, c.50, s.37.



Section 30:4-25.7 - Provision For Health, Safety, Welfare, Etc., Of Persons Admitted.

30:4-25.7 Provision for health, safety, welfare, etc., of persons admitted.

19.The commissioner shall make all reasonable and necessary provisions to ensure the health, safety, welfare and earliest appropriate release of persons admitted to residential services for persons with developmental disabilities. He shall provide further for educational, medical, dietetic, and social needs of any such person in accordance with such person's individual requirements, as determined by competent professional personnel.

L.1965, c.59, s.19; amended 2010, c.50, s.38.



Section 30:4-25.8 - Maintenance Of Contact And Consultation With Parents Or Guardians Of Persons Admitted.

30:4-25.8 Maintenance of contact and consultation with parents or guardians of persons admitted.

20.The commissioner or his designated agent shall make diligent efforts to maintain contact with the parent or guardian of each person with a developmental disability who is receiving functional services and, in the case of those receiving residential services, to advise the parent or guardian promptly of any significant changes in the condition of the person. He shall make all reasonable efforts to consult with the parent or guardian concerning recommended changes in the program, care, training, rehabilitation or treatment being rendered to any person with a developmental disability by the department, and to secure the prior consent of the parent or guardian to such changes; provided, however, that, in the absence of an expressed prohibition of such action by the parent or guardian, the commissioner or his designated agent shall be free from liability for the consequences of any prudent action taken by them in the interest of the immediate health or safety of the person when an emergency affecting such person may arise.

L.1965, c.59, s.20; amended 2010, c.50, s.39.



Section 30:4-25.9 - Conditions Of Eligibility For Functional Services Participation.

30:4-25.9 Conditions of eligibility for functional services participation.
5. a. An applicant for functional services from the Division of Developmental Disabilities, any person acting on the applicant's behalf pursuant to section 14 of P.L.1965, c.59 (C.30:4-25.2), or the applicant's chargeable relatives, as appropriate, shall agree, if the applicant is determined eligible for functional services pursuant to section 15 of P.L.1965, c.59 (C.30:4-25.3), to comply with the following conditions of eligibility and continued functional services participation:

(1)The applicant for residential services or other person listed in this subsection shall assign to the Commissioner of Human Services any rights of the applicant to support or payment from a third party under any law, regulation, court order, or administrative order unless specifically prohibited by federal law or regulation;

(2)The applicant or other person listed in this subsection shall apply for and maintain all current and future benefits for which the applicant may be eligible, including, but not limited to, Medicare, Medicaid, any other State or federal benefits, and any third party support pursuant to statute, rule, court order, or contract; and

(3)The applicant or other person listed in this subsection shall make payments as required pursuant to R.S.30:4-60.

b.The Division of Developmental Disabilities may, in accordance with the provisions of section 2 of P.L.2015, c.304 (C.30:4-25.9a), terminate any services received by, or the placement of, the eligible person with a developmental disability within 90 days if the conditions of eligibility set forth in this section are not complied with by the eligible person with a developmental disability or other person listed in subsection a. of this section. During any appeals process period, services to a person with a developmental disability shall not be terminated.

c.Nothing in this section or Title 30 of the Revised Statutes shall be construed to deny functional services to any person who meets the eligibility conditions and criteria for functional services, but does not have the ability to pay the full per capita costs or payments required pursuant to R.S.30:4-60.

L.1995, c.155, s.5; amended 2010, c.50, s.40; 2015, c.304, s.1.



Section 30:4-25.9A - Required Notifications.

30:4-25.9a Required notifications.
2. a. The Division of Developmental Disabilities, in accordance with the provisions of this section, shall notify:

(1)a person with a developmental disability or the person's guardian, as applicable, if the division plans to terminate any services received by, or the placement of, the person due to the person's ineligibility for benefits under the Medicaid program or ineligibility for services or a placement from the division;

(2)a provider of services to a person with a developmental disability, if the division plans to terminate any services received by, or the placement of, the person due to the person's ineligibility for benefits under the Medicaid program or ineligibility for services or a placement from the division; and

(3)a provider of services to a person with a developmental disability eligible for services from the division, if the division plans to discontinue funding for a service provided by the provider to the person.

b.The division shall provide notification to a person with a developmental disability or the person's guardian, pursuant to paragraph (1) of subsection a. of this section, at least 90 days prior to terminating any services received by, or a placement of, the person.

c.The division shall provide notification to a provider, pursuant to paragraph (2) or (3) of subsection a. of this section, at least 90 days prior to terminating any services received by, or a placement of, a person with a developmental disability or discontinuing funding for a service provided by the provider to the person, as applicable.

L.2015, c.304, s.2.



Section 30:4-25.10 - Short Title.

30:4-25.10 Short title.

1.This act shall be known and may be cited as the "Developmentally Disabled Uniform Application Act."

L.2000,c.112,s.1.



Section 30:4-25.11 - Application For Determination Of Eligibility For Services To Developmentally Disabled.

30:4-25.11 Application for determination of eligibility for services to developmentally disabled.

2. a. Notwithstanding any law to the contrary, an individual who may be eligible for early intervention services pursuant to P.L.1993, c.309 (C.26:1A-36.6 et seq.), functional services through the Division of Developmental Disabilities in the Department of Human Services pursuant to Title 30 of the Revised Statutes, or if the individual is developmentally disabled and may be eligible for special educational services pursuant to chapter 46 of Title 18A of the New Jersey Statutes, shall make an initial, uniform application for the determination of eligibility for services with the department responsible for providing the services being requested at the time the application is made. In the case of a request for early intervention services, an initial application shall be made when a referral for an evaluation of the child is made. In the case of a request for special educational services, an initial application shall be made at the time a child study team conducts the initial evaluation.

b.The initial application shall contain: the name, address, telephone number and Social Security number of the applicant; relevant family information; the types of services requested or provided to the applicant; and a consent provision authorizing release of the initial, uniform application to a department, as applicable to the request for subsequent services. The disclosure of the applicant's Social Security number shall be voluntary and shall be requested pursuant to the federal Privacy Act of 1974, Pub.L. 93-579.

c.The initial application shall be accepted and used by all the departments enumerated in this section, as authorized by the applicant's consent, for each subsequent request for the provision of services. With each subsequent request for service, the respective department may ask the individual to provide updated information or additional information on specific developmental delays or medically diagnosed mental or physical conditions that is necessary to determine the individual's eligibility for the specific services requested.

L.2000,c.112,s.2.



Section 30:4-25.12 - Entry Into Cooperative Agreements By Departments.

30:4-25.12 Entry into cooperative agreements by departments.

3.The Departments of Health and Senior Services, Human Services and Education, respectively, shall enter into cooperative agreements with each other to develop the initial, uniform application form and to exchange necessary information, as authorized by the applicant's consent on the initial, uniform application, such as name, address, telephone number, Social Security number of the applicant, family information and the types of services requested by or provided to the applicant, to effectuate the purposes of this act.

L.2000,c.112,s.3.



Section 30:4-25.13 - Definitions Relative To Certain Division Of Developmental Disabilities Facilities.

30:4-25.13 Definitions relative to certain Division of Developmental Disabilities facilities.
1.As used in this act:

"Division" means the Division of Developmental Disabilities in the Department of Human Services.

"Moderate Security Unit," hereafter referred to as "MSU," means a specialized, institutional treatment facility authorized and established by the Director of the Division of Developmental Disabilities in the Department of Human Services, which is: used as an alternative to detention in a correctional facility or as a residential requirement for probation; and characterized primarily by physical security for the confinement of males, 18 years of age or older, who are adjudicated to be dangerous to self, others or property and in need of a highly structured, therapeutic treatment program.

L.2006,c.5,s.1.



Section 30:4-25.14 - Admission To Msu By Court Orders.

30:4-25.14 Admission to MSU by court orders.
2.An individual shall not be admitted to the MSU unless the admission is ordered by a court of competent jurisdiction pursuant to this act; an individual shall not be permitted to voluntarily admit himself to the MSU.

L.2006,c.5,s.2.



Section 30:4-25.15 - Procedures Prior To Admission To Msu.

30:4-25.15 Procedures prior to admission to MSU.
3.The procedures provided in this section shall be implemented prior to admission of an individual to the MSU.

a.If the division is advised by a court of competent jurisdiction that an individual who may be developmentally disabled is involved in a criminal proceeding before the court, the division shall determine whether the individual is eligible for functional services provided by the division in accordance with sections 13 through 16 of P.L.1965, c.59 (C.30:4-25.1 through 30:4-25.4) and P.L.1985, c.145 (C.30:6D-23 et seq.).

If the division determines that the individual is not eligible for services provided by the division, the individual may request a hearing to contest the decision pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.If the individual is determined eligible for services provided by the division, the director of the division shall request the Director of the MSU to determine whether the individual is appropriate for, and will benefit from, admission to the MSU and whether a vacancy exists at the facility.

c. (1) If the individual is appropriate for, and will benefit from, admission to the MSU, and if a vacancy exists at the facility, the Director of the MSU shall so advise the court and request an order to require the individual to be housed at and participate in the program at the MSU.

(2)If the Director of the MSU is not certain about the appropriateness of the admission of the individual, the director may recommend that the court order that the individual be admitted to the MSU for a time-specified period to evaluate the individual's appropriateness for the program at the MSU.

L.2006,c.5,s.3.



Section 30:4-25.16 - Actions Of The Court Relative To Admission To Msu.

30:4-25.16 Actions of the court relative to admission to MSU.
4. a. After the Director of the MSU advises the court that the individual may be admitted to the facility, in accordance with the provisions of subsection c. of section 3 of this act, the court may order the individual:

(1)to be housed at and participate in the program at the MSU as a condition of probation;

(2)to be housed at and participate in the program at the MSU until disposition of pending criminal charges against the individual; or

(3)to be housed at and participate in the program at the MSU, and to be committed to the custody of the Commissioner of Human Services, in accordance with the provisions of N.J.S.2C:4-6, if the court finds that the individual is unfit to proceed.

b.The Director of the MSU shall notify the individual's legal guardian and his legal representative, if applicable, of the date of admission to the MSU.

L.2006,c.5,s.4.



Section 30:4-25.17 - Court Review Of Order Every Six Months, Possible Actions.

30:4-25.17 Court review of order every six months, possible actions.
5. a. The court shall review its order to admit an individual to the MSU at least every six months. The court shall notify the Director of the MSU of the date of the review at least 30 days prior to that date.

b.The Director of the MSU shall, seven days prior to the court review, report to the court in writing regarding the status and progress of the individual admitted to the MSU, and shall send a copy of the report to the individual or his legal guardian, his legal representative, if applicable, the county prosecutor and any other person as ordered by the court.

c. (1) In the case of an individual admitted to the MSU as a condition of probation, the Director of the MSU may, as he determines appropriate, recommend to the court in his report that the individual be transferred to a less restrictive environment.

(2)The court may modify its order concerning probation in accordance with the recommendation of the Director of the MSU.

(3)If the order is modified, any further reports to the court required pursuant to this section shall be provided by the appropriate division employee or service provider.

L.2006,c.5,s.5.



Section 30:4-25.18 - Release From Msu.

30:4-25.18 Release from MSU.
6. a. An individual shall be released from the MSU when his probation period or his commitment to the custody of the Commissioner of Human Services ends or upon disposition of pending criminal charges.

b.Prior to the individual's release date, the Director of the MSU and the director of the division, or his designee, shall develop a plan of appropriate division services to be provided or made available to the individual after his release from the MSU.

c.Before an individual who has committed a sexually violent offense as defined in section 3 of P.L.1998, c.71 (C.30:4-27.26) is released from the MSU, the Director of the MSU shall require that the individual be evaluated by a psychiatrist for referral for commitment under P.L.1998, c.71 (C.30:4-27.24 et seq.).

L.2006,c.5,s.6.



Section 30:4-25.19 - Construction Of Act Relative To Commitment To Functional Services.

30:4-25.19 Construction of act relative to commitment to functional services.
7.Nothing in this act shall be construed to limit the authority of the court to commit a person to the custody of the Commissioner of Human Services in accordance with the provisions of section 13 of P.L.1965, c.59 (C.30:4-25.1) for admission to functional services in an environment that is less restrictive than that of the MSU.

L.2006,c.5,s.7.



Section 30:4-25.20 - Single Process For Determining Eligibility For Services For Individuals With Developmental Disabilities.

30:4-25.20 Single process for determining eligibility for services for individuals with developmental disabilities.

1. a. The Division of Developmental Disabilities in the Department of Human Services, in collaboration with the Division of Children's System of Care in the Department of Children and Families, shall develop a single process for determining eligibility from the two divisions for services for individuals with developmental disabilities who are 18 years of age or over and for individuals who are under 18 years of age, in any case in which the two divisions mutually determine that a single process is clinically appropriate. The process, at a minimum, shall provide for:

(1)a one-time application to be used for determining eligibility for services from the Division of Children's System of Care and the Division of Developmental Disabilities; and

(2)consent for authorizing release of information on the application about an individual with a developmental disability to the Division of Developmental Disabilities at the time services are requested from the Division of Developmental Disabilities for the individual.

b.The Division of Developmental Disabilities may request updated or additional information on specific developmental delays or medically diagnosed mental or physical conditions of an individual with a developmental disability that is necessary to determine eligibility of the individual for the specific services requested.

L.2014, c.78, s.1.



Section 30:4-25.21 - Cooperative Agreements.

30:4-25.21 Cooperative agreements.

2.The Department of Human Services and the Department of Children and Families shall enter into cooperative agreements with each other as necessary to effectuate the purposes of this act.

L.2014, c.78, s.2.



Section 30:4-25.22 - Construction Of Act Relative To P. L.2012, C.16.

30:4-25.22 Construction of act relative to P.L.2012, c.16.

3.Nothing in this act shall be construed to preempt any provision of P.L.2012, c.16.

L.2014, c.78, s.3.



Section 30:4-25.23 - Construction Of Act.

30:4-25.23 Construction of act.

4.Nothing in this act shall be construed to eliminate or otherwise affect the need of the Division of Developmental Disabilities to require the completion of the New Jersey Comprehensive Assessment Tool prior to the receipt of adult services or to conduct any ongoing assessment as needed to comply with federal requirements, quality monitoring, and any other State or federal laws, regulations, or policies.

L.2014, c.78, s.4.



Section 30:4-27.1 - Findings, Declarations.

30:4-27.1 Findings, declarations.

1.The Legislature finds and declares that:

a.The State is responsible for providing care, treatment and rehabilitation services to mentally ill persons who are disabled and cannot provide basic care for themselves or who are dangerous to themselves, others or property; and because some of these mentally ill persons do not seek treatment or are not able to benefit from voluntary treatment provided on an outpatient basis, it is necessary that State law provide for the voluntary admission and the involuntary commitment to treatment of these persons as well as for the public services and facilities necessary to fulfill these responsibilities.

b.Because involuntary commitment to treatment entails certain deprivations of liberty, it is necessary that State law balance the basic value of liberty with the need for safety and treatment, a balance that is difficult to effect because of the limited ability to predict behavior; and, therefore, it is necessary that State law provide clear standards and procedural safeguards that ensure that only those persons who are dangerous to themselves, others or property, are involuntarily committed to treatment.

c.It is the policy of this State that persons in the public mental health system receive inpatient treatment and rehabilitation services in the least restrictive environment in accordance with the highest professional standards and which will enable those persons committed to treatment to return to full autonomy in their community as soon as it is clinically appropriate.In addition, it is the policy of this State to ensure that appropriate outpatient treatment services are readily available to all persons with mental illness, such that involuntary commitment to treatment is rarely required; but that persons with mental illness who are determined to be dangerous to themselves, others or property should be subject to involuntary treatment in the least restrictive environment possible, in an inpatient or outpatient setting clinically appropriate to their condition.

Further, it is the policy of this State that the public mental health system shall be developed in a manner which protects individual liberty and provides advocacy and due process for persons receiving treatment and insures that treatment is provided in a manner consistent with a person's clinical condition.

d.It is the policy of this State to encourage each county or designated mental health service area to develop a screening service, outpatient treatment provider and short-term care facility which will meet the needs for evaluation and treatment of mentally ill persons in the county or service area. The State encourages the development of screening services as the public mental health system's entry point in order to provide accessible crisis intervention, evaluation and referral services to mentally ill persons in the community; to offer mentally ill persons clinically appropriate alternatives to inpatient care, if any; and, when necessary, to provide a means for involuntary commitment to treatment. Similarly, the State encourages the development of community-based outpatient treatment providers and short-term care facilities to enable a mentally ill person to receive outpatient or acute, inpatient care near the person's community. Development and use of screening services, outpatient treatment providers and short-term care facilities throughout the State are necessary to strengthen the Statewide community mental health system, lessen inappropriate hospitalization and reliance on psychiatric institutions and enable State and county facilities to provide the rehabilitative care needed by some mentally ill persons following their receipt of acute care.

L.1987, c.116, s.1; amended 2009, c.112, s.1.



Section 30:4-27.2 - Definitions.

30:4-27.2 Definitions.

2.As used in P.L.1987, c.116 (C.30:4-27.1 et seq.) and P.L.2009, c.112:

a."Chief executive officer" means the person who is the chief administrative officer of an institution or psychiatric facility.

b."Clinical certificate" means a form prepared by the division and approved by the Administrative Office of the Courts, that is completed by the psychiatrist or other physician who has examined the person who is subject to commitment within three days of presenting the person for involuntary commitment to treatment, and which states that the person is in need of involuntary commitment to treatment. The form shall also state the specific facts upon which the examining physician has based his conclusion and shall be certified in accordance with the Rules of the Court. A clinical certificate may not be executed by a person who is a relative by blood or marriage to the person who is being screened.

c."Clinical director" means the person who is designated by the director or chief executive officer to organize and supervise the clinical services provided in a screening service, short-term care or psychiatric facility. The clinical director shall be a psychiatrist, however, those persons currently serving in the capacity will not be affected by this provision. This provision shall not alter any current civil service laws designating the qualifications of such position.

d."Commissioner" means the Commissioner of Human Services.

e."County counsel" means the chief legal officer or advisor of the governing body of a county.

f."Court" means the Superior Court or a municipal court.

g."Custody" means the right and responsibility to ensure the provision of care and supervision.

h."Dangerous to self" means that by reason of mental illness the person has threatened or attempted suicide or serious bodily harm, or has behaved in such a manner as to indicate that the person is unable to satisfy his need for nourishment, essential medical care or shelter, so that it is probable that substantial bodily injury, serious physical harm or death will result within the reasonably foreseeable future; however, no person shall be deemed to be unable to satisfy his need for nourishment, essential medical care or shelter if he is able to satisfy such needs with the supervision and assistance of others who are willing and available. This determination shall take into account a person's history, recent behavior and any recent act, threat or serious psychiatric deterioration.

i."Dangerous to others or property" means that by reason of mental illness there is a substantial likelihood that the person will inflict serious bodily harm upon another person or cause serious property damage within the reasonably foreseeable future. This determination shall take into account a person's history, recent behavior and any recent act, threat or serious psychiatric deterioration.

j."Department" means the Department of Human Services.

k."Director" means the chief administrative officer of a screening service, short-term care facility or special psychiatric hospital.

l."Division" means the Division of Mental Health Services in the Department of Human Services.

m."In need of involuntary commitment" or "in need of involuntary commitment to treatment" means that an adult with mental illness, whose mental illness causes the person to be dangerous to self or dangerous to others or property and who is unwilling to accept appropriate treatment voluntarily after it has been offered, needs outpatient treatment or inpatient care at a short-term care or psychiatric facility or special psychiatric hospital because other services are not appropriate or available to meet the person's mental health care needs.

n."Institution" means any State or county facility providing inpatient care, supervision and treatment for persons with developmental disabilities; except that with respect to the maintenance provisions of Title 30 of the Revised Statutes, institution also means any psychiatric facility for the treatment of persons with mental illness.

o."Mental health agency or facility" means a legal entity which receives funds from the State, county or federal government to provide mental health services.

p."Mental health screener" means a psychiatrist, psychologist, social worker, registered professional nurse or other individual trained to do outreach only for the purposes of psychological assessment who is employed by a screening service and possesses the license, academic training or experience, as required by the commissioner pursuant to regulation; except that a psychiatrist and a State licensed clinical psychologist who meet the requirements for mental health screener shall not have to comply with any additional requirements adopted by the commissioner.

q."Mental hospital" means, for the purposes of the payment and maintenance provisions of Title 30 of the Revised Statutes, a psychiatric facility.

r."Mental illness" means a current, substantial disturbance of thought, mood, perception or orientation which significantly impairs judgment, capacity to control behavior or capacity to recognize reality, but does not include simple alcohol intoxication, transitory reaction to drug ingestion, organic brain syndrome or developmental disability unless it results in the severity of impairment described herein. The term mental illness is not limited to "psychosis" or "active psychosis," but shall include all conditions that result in the severity of impairment described herein.

s."Patient" means a person over the age of 18 who has been admitted to, but not discharged from a short-term care or psychiatric facility, or who has been assigned to, but not discharged from an outpatient treatment provider.

t."Physician" means a person who is licensed to practice medicine in any one of the United States or its territories, or the District of Columbia.

u."Psychiatric facility" means a State psychiatric hospital listed in R.S.30:1-7, a county psychiatric hospital, or a psychiatric unit of a county hospital.

v."Psychiatrist" means a physician who has completed the training requirements of the American Board of Psychiatry and Neurology.

w. "Psychiatric unit of a general hospital" means an inpatient unit of a general hospital that restricts its services to the care and treatment of persons with mental illness who are admitted on a voluntary basis.

x."Psychologist" means a person who is licensed as a psychologist by the New Jersey Board of Psychological Examiners.

y."Screening certificate" means a clinical certificate executed by a psychiatrist or other physician affiliated with a screening service.

z."Screening service" means a public or private ambulatory care service designated by the commissioner, which provides mental health services including assessment, emergency and referral services to persons with mental illness in a specified geographic area.

aa."Screening outreach visit" means an evaluation provided by a mental health screener wherever the person may be when clinically relevant information indicates the person may need involuntary commitment to treatment and is unable or unwilling to come to a screening service.

bb."Short-term care facility" means an inpatient, community based mental health treatment facility which provides acute care and assessment services to a person with mental illness whose mental illness causes the person to be dangerous to self or dangerous to others or property. A short-term care facility is so designated by the commissioner and is authorized by the commissioner to serve persons from a specified geographic area. A short-term care facility may be a part of a general hospital or other appropriate health care facility and shall meet certificate of need requirements and shall be licensed and inspected by the Department of Health and Senior Services pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) and in accordance with standards developed jointly with the Commissioner of Human Services.

cc."Special psychiatric hospital" means a public or private hospital licensed by the Department of Health and Senior Services to provide voluntary and involuntary mental health services, including assessment, care, supervision, treatment and rehabilitation services to persons with mental illness.

dd."Treatment team" means one or more persons, including at least one psychiatrist or physician, and may include a psychologist, social worker, nurse and other appropriate services providers. A treatment team provides mental health services to a patient of a screening service, outpatient treatment provider, or short-term care or psychiatric facility.

ee."Voluntary admission" means that an adult with mental illness, whose mental illness causes the person to be dangerous to self or dangerous to others or property and is willing to be admitted to a facility voluntarily for care, needs care at a short-term care or psychiatric facility because other facilities or services are not appropriate or available to meet the person's mental health needs. A person may also be voluntarily admitted to a psychiatric facility if his mental illness presents a substantial likelihood of rapid deterioration in functioning in the near future, there are no appropriate community alternatives available and the psychiatric facility can admit the person and remain within its rated capacity.

ff."County adjuster" means the person appointed pursuant to R.S.30:4-34.

gg."Least restrictive environment" means the available setting and form of treatment that appropriately addresses a person's need for care and the need to respond to dangers to the person, others or property and respects, to the greatest extent practicable, the person's interests in freedom of movement and self-direction.

hh."Outpatient treatment" means clinically appropriate care based on proven or promising treatments directed to wellness and recovery, provided by a member of the patient's treatment team to a person not in need of inpatient treatment. Outpatient treatment may include, but shall not be limited to, day treatment services, case management, residential services, outpatient counseling and psychotherapy, and medication treatment.

ii."Outpatient treatment provider" means a community-based provider, designated as an outpatient treatment provider pursuant to section 8 of P.L.1987, c.116 (C.30:4-27.8), that provides or coordinates the provision of outpatient treatment to persons in need of involuntary commitment to treatment.

jj."Plan of outpatient treatment" means a plan for recovery from mental illness approved by a court pursuant to section 17 of P.L.2009, c.112 (C.30:4-27.15a) that is to be carried out in an outpatient setting and is prepared by an outpatient treatment provider for a patient who has a history of responding to treatment. The plan may include medication as a component of the plan; however, medication shall not be involuntarily administered in an outpatient setting.

kk."Reasonably foreseeable future" means a time frame that may be beyond the immediate or imminent, but not longer than a time frame as to which reasonably certain judgments about a person's likely behavior can be reached.

L.1987, c.116, s.2; amended 1989, c.73, s.1; 1994, c.134, s.5; 1995, c.4, s.2; 2005, c.55, s.1; 2009, c.112, s.2.



Section 30:4-27.3 - Involuntary Commitment To Treatment.

30:4-27.3 Involuntary commitment to treatment.

3.The standards and procedures in this act apply to all adults involuntarily committed to treatment, including those assigned to an outpatient treatment provider or admitted to a short-term care facility, psychiatric facility or special psychiatric hospital and all adults voluntarily admitted from a screening service to a short-term care facility or psychiatric facility. The standards and procedures in this act shall not apply to adults voluntarily admitted to psychiatric units in general hospitals or special psychiatric hospitals, except as provided in section 11 or 20 of P.L.1987, c.116 (C.30:4-27.11 or C.30:4-27.20).

L.1987, c.116, s.3; amended 2009, c.112, s.3.



Section 30:4-27.4 - Screening Service.

30:4-27.4 Screening service.

4.The commissioner, in consultation with the appropriate county mental health board and consistent with the approved county mental health plan, shall designate one or more mental health agencies or facilities in each county or multi-county region in the State as a screening service. The commissioner shall so designate an agency or facility only with the approval of the agency's or facility's governing body. In designating the screening services, the commissioner shall ensure that screening services are accessible to all persons in the State who need these services and that screening service evaluation is the preferred process for entry into outpatient treatment, short-term care facilities or psychiatric facilities so that appropriate consideration is given to less restrictive treatment alternatives.

L.1987, c.116, s.4; amended 2009, c.112, s.4.



Section 30:4-27.5 - Screening Service Procedures.

30:4-27.5 Screening service procedures.

5.The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) regarding a screening service and its staff that effectuate the following purposes and procedures:

a.A screening service shall serve as the facility in the public mental health care treatment system wherein a person believed to be in need of involuntary commitment to outpatient treatment, a short-term care facility, psychiatric facility or special psychiatric hospital undergoes an assessment to determine what mental health services are appropriate for the person and where those services may be most appropriately provided in the least restrictive environment.

The screening service may provide emergency and consensual treatment to the person receiving the assessment and may transport the person or detain the person up to 24 hours for the purposes of providing the treatment and conducting the assessment.

b.When a person is assessed by a mental health screener and involuntary commitment to treatment seems necessary, the screener shall provide, on a screening document prescribed by the division, information regarding the person's history and available alternative facilities and services that are deemed inappropriate for the person. When appropriate and available, and as permitted by law, the screener shall make reasonable efforts to gather information from the person's family or significant others for the purposes of preparing the screening document. If a psychiatrist, in consideration of this document and in conjunction with the psychiatrist's own complete assessment, concludes that the person is in need of commitment to treatment, the psychiatrist shall complete the screening certificate. The screening certificate shall be completed by a psychiatrist except in those circumstances where the division's contract with the screening service provides that another physician may complete the certificate.

Upon completion of the screening certificate, screening service staff shall determine, in consultation with the psychiatrist or another physician, as appropriate, the least restrictive environment for the appropriate treatment to which the person shall be assigned or admitted, taking into account the person's prior history of hospitalization and treatment and the person's current mental health condition. Screening service staff shall designate:

(1)inpatient treatment for the person if he is immediately or imminently dangerous or if outpatient treatment is deemed inadequate to render the person unlikely to be dangerous to self, others or property within the reasonably foreseeable future; and

(2)outpatient treatment for the person when outpatient treatment is deemed sufficient to render the person unlikely to be dangerous to self, others or property within the reasonably foreseeable future.

If the screening service staff determines that the person is in need of involuntary commitment to outpatient treatment, the screening service staff shall consult with an outpatient treatment provider to arrange, if possible, for an appropriate interim plan of outpatient treatment in accordance with section 9 of P.L.2009, c.112 (C.30:4-27.8a).

If a person has been admitted three times or has been an inpatient for 60 days at a short-term care facility during the preceding 12 months, consideration shall be given to not placing the person in a short-term care facility.

The person shall be admitted to the appropriate facility or assigned to the appropriate outpatient treatment provider, as appropriate for treatment, as soon as possible. Screening service staff are authorized to coordinate initiation of outpatient treatment or transport the person or arrange for transportation of the person to the appropriate facility.

c.If the mental health screener determines that the person is not in need of assignment or commitment to an outpatient treatment provider, or admission or commitment to a short-term care facility, psychiatric facility or special psychiatric hospital, the screener shall refer the person to an appropriate community mental health or social services agency or appropriate professional or inpatient care in a psychiatric unit of a general hospital.

d.A mental health screener shall make a screening outreach visit if the screener determines, based on clinically relevant information provided by an individual with personal knowledge of the person subject to screening, that the person may need involuntary commitment to treatment and the person is unwilling or unable to come to the screening service for an assessment.

e.If the mental health screener pursuant to this assessment determines that there is reasonable cause to believe that a person is in need of involuntary commitment to treatment, the screener shall so certify the need on a form prepared by the division.

L.1987, c.116, s.5; amended 2009, c.112, s.5.



Section 30:4-27.6 - Custody.

30:4-27.6 Custody.

6.A State or local law enforcement officer shall take custody of a person and take the person immediately and directly to a screening service if:

a.On the basis of personal observation, the law enforcement officer has reasonable cause to believe that the person is in need of involuntary commitment to treatment;

b.A mental health screener has certified on a form prescribed by the division that based on a screening outreach visit the person is in need of involuntary commitment to treatment and has requested the person be taken to the screening service for a complete assessment;

c.The court orders that a person subject to an order of conditional discharge issued pursuant to subsection c. of section 15 of P.L.1987, c.116 (C.30:4-27.15) who has failed to follow the conditions of the discharge be taken to a screening service for an assessment; or

d.An outpatient treatment provider has certified on a form prescribed by the division that the provider has reasonable cause to believe the person is in need of evaluation for commitment to treatment.

The involvement of the law enforcement authority shall continue at the screening service as long as necessary to protect the safety of the person in custody and the safety of the community from which the person was taken.

L.1987, c.116, s.6; amended 2009, c.112, s.6.



Section 30:4-27.7 - Immunity From Liability.

30:4-27.7 Immunity from liability.

7. a. A law enforcement officer, screening service, outpatient treatment provider or short-term care facility designated staff person or their respective employers, acting in good faith pursuant to P.L.1987, c.116 (C.30:4-27.1 et seq.) and P.L.2009, c.112 who takes reasonable steps to assess, take custody of, detain or transport an individual for the purposes of mental health assessment or treatment is immune from civil and criminal liability.

b.An emergency services or medical transport person or their respective employers, acting in good faith pursuant to this act and pursuant to the direction of a person designated in subsection a. of this section, who takes reasonable steps to take custody of, detain or transport an individual for the purpose of mental health assessment or treatment is immune from civil and criminal liability.

For the purposes of this subsection, "emergency services or medical transport person" means a member of a first aid, ambulance, rescue squad or fire department, whether paid or volunteer, auxiliary police officer or paramedic.

L.1987, c.116, s.7; amended 1992, c.152; 2009, c.112, s.7.



Section 30:4-27.8 - Short-term Care Facilities Designated.

30:4-27.8 Short-term care facilities designated.

8. a. The commissioner, in consultation with the Commissioner of Health and Senior Services, shall designate one or more mental health agencies or facilities in each county or multi-county region in the State as short-term care facilities. The commissioner shall so designate an agency or facility only with the approval of the agency's or facility's governing body.

b.The commissioner shall designate one or more mental health agencies in each county or multi-county region in the State as an outpatient treatment provider, and shall authorize the designated outpatient treatment provider to provide services to persons from a specified geographic area. The commissioner shall so designate an agency only with the approval of the agency's governing body.

L.1987, c.116, s.8; amended 2009, c.112, s.8.



Section 30:4-27.8A - Plan Of Outpatient Treatment Developed By Provider.

30:4-27.8a Plan of outpatient treatment developed by provider.

9. a. An outpatient treatment provider shall develop a plan of outpatient treatment, in cooperation with screening service or short term care facility staff or the court, as applicable, for patients committed and assigned to outpatient treatment by screening service staff or order of a court, or both. When appropriate and available, and as permitted by law, the provider shall make reasonable efforts to gather information from the patient's family or significant others for the purposes of developing the plan of outpatient treatment.

b.During the time a patient is assigned to the outpatient treatment provider for services pursuant to a commitment to outpatient treatment, the outpatient treatment provider shall provide and coordinate the provision of care consistent with the plan of outpatient treatment.

c.If a patient fails to materially comply with the plan of outpatient treatment during the time the patient is assigned by a screening service to the outpatient treatment provider for services pursuant to a commitment to outpatient treatment, or if the outpatient treatment provider determines that the plan of outpatient treatment is inadequate to meet the patient's mental health needs, the provider shall notify the screening service of the material noncompliance or plan inadequacy, as applicable, and the patient shall be referred to a screening service for an assessment to determine what mental health services are appropriate and where those services may be provided, in accordance with section 5 of P.L.1987, c.116 (C.30:4-27.5). In such a case, the patient shall be afforded the protections and procedures provided for in P.L.1987, c.116 and P.L.2009, c.112.

d.If a patient fails to materially comply with the plan of outpatient treatment during the time the patient is assigned by a court to the outpatient treatment provider for services pursuant to a commitment to outpatient treatment, or if the outpatient treatment provider determines that the plan of outpatient treatment is inadequate to meet the patient's mental health needs, the provider shall notify the court and screening service of the material noncompliance or plan inadequacy, as applicable, and the patient shall be referred to a screening service for an assessment to determine what mental health services are appropriate and where those services may be provided, in accordance with section 5 of P.L.1987, c.116 (C.30:4-27.5). In such a case, the patient shall be afforded the protections and procedures provided for in P.L.1987, c.116 and P.L.2009, c.112.

e.If an outpatient treatment provider determines that a plan of outpatient treatment is inadequate and needs to be modified, but referral to a screening service is not necessary, the provider shall seek court approval for such modification and shall notify the court, the patient's attorney and the county adjuster of the request for court approval of such modification.

L.2009, c.112, s.9.



Section 30:4-27.9 - Purposes, Procedures.

30:4-27.9 Purposes, procedures.

9.Outpatient treatment providers, short-term care facilities, psychiatric facilities and special psychiatric hospitals shall effectuate the following purposes and procedures:

a.An outpatient treatment provider to which a person has been assigned pursuant to an order of continued involuntary commitment to treatment pursuant to section 15 of P.L.1987, c.116 (C.30:4-27.15) shall maintain the plan of outpatient treatment approved by the court pursuant to section 17 of P.L.2009, c.112 (C.30:4-27.15a), and shall notify the court, the person's attorney and the county adjuster of any material non-compliance with the plan by the person and of the inadequacy of the plan of outpatient treatment to meet the person's mental health needs, if applicable, and seek court approval for a modification to a plan of outpatient treatment, as provided for in section 9 of P.L.2009, c.112 (C.30:4-27.8a).

The director or chief executive officer of a short-term care facility, psychiatric facility or special psychiatric hospital shall have custody of a person while that person is detained in the facility and shall notify:

(1) appropriate public or private agencies to arrange for the care of any dependents and to ensure the protection of the person's property; and (2) appropriate ambulatory mental health providers for the purposes of beginning discharge planning.

If a person is admitted to a psychiatric facility, the chief executive officer of the facility shall promptly notify the county adjuster of the person's county of residence that the person has been admitted to the facility.

The facility is authorized to provide assessment, treatment and rehabilitation services and shall provide discharge planning services as required pursuant to section 18 of P.L.1987, c.116 (C.30:4-27.18).

The facility is authorized to detain persons involuntarily committed to the facility.

b.A person shall not be involuntarily committed to treatment at an outpatient treatment provider, short-term care or psychiatric facility, or special psychiatric hospital unless the person is in need of involuntary commitment to treatment.

The person shall be assigned involuntarily to an outpatient treatment provider or admitted involuntarily to a facility only by referral from a screening service or temporary court order. The person may be admitted voluntarily to a short-term care or psychiatric facility or special psychiatric hospital only after the person has been advised orally and in writing of the discharge provisions established pursuant to P.L.1987, c.116 (C.30:4-27.1 et seq.) and P.L.2009, c.112 (C.30:4-27.8a et al.) and of the subsequent possibility that the facility may initiate involuntary commitment proceedings for the person.

c.A short-term care or psychiatric facility, or special psychiatric hospital may detain a person, admitted to the facility involuntarily by referral from a screening service without a temporary court order, for no more than 72 hours from the time the screening certificate was executed. During this period of time the facility shall initiate court proceedings for the involuntary commitment of the person pursuant to section 10 of P.L.1987, c.116 (C.30:4-27.10).

d.A person shall not be assigned to an outpatient treatment provider by referral from a screening service without a temporary court order, for more than 72 hours from the time the screening certificate was executed. During this period of time the provider shall initiate court proceedings for the involuntary commitment of the person pursuant to section 10 of P.L.1987, c.116 (C.30:4-27.10).

L.1987, c.116, s.9; amended 2009, c.112, s.10.



Section 30:4-27.10 - Court Proceedings.

30:4-27.10 Court proceedings.

10. a. (1) A short-term care or psychiatric facility or a special psychiatric hospital shall initiate court proceedings for involuntary commitment to inpatient or outpatient treatment by submitting to the court a clinical certificate completed by a psychiatrist on the patient's treatment team or an electronically scanned clinical certificate in lieu of the original certificate, and the screening certificate or an electronically scanned screening certificate in lieu of the original certificate which authorized admission of the patient to the facility; provided, however, that both certificates shall not be signed by the same psychiatrist unless the psychiatrist has made a reasonable but unsuccessful attempt to have another psychiatrist conduct the evaluation and execute the certificate.

(2)A screening service or outpatient treatment provider shall initiate court proceedings for commitment to outpatient treatment by submitting to the court a clinical certificate completed by a psychiatrist on the patient's treatment team or an electronically scanned clinical certificate in lieu of the original certificate, and the screening certificate or an electronically scanned screening certificate in lieu of the original certificate which authorized assignment of the patient to outpatient treatment with the outpatient treatment provider; provided, however, that both certificates shall not be signed by the same psychiatrist unless the psychiatrist has made a reasonable but unsuccessful attempt to have another psychiatrist conduct the evaluation and execute the certificate.

b.Court proceedings for the involuntary commitment to treatment of any person not referred by a screening service may be initiated by the submission to the court of two clinical certificates, at least one of which is prepared by a psychiatrist. The person shall not be involuntarily committed before the court issues a temporary court order.

c.A court proceeding for involuntary commitment to treatment of an inmate who is scheduled for release upon expiration of a maximum term of incarceration shall be initiated by the Attorney General or county prosecutor by submission to the court of two clinical certificates, at least one of which is prepared by a psychiatrist.

d.The Attorney General, in exercise of the State's authority as parens patriae, may initiate a court proceeding for the involuntary commitment to treatment of any person in accordance with the procedures set forth in subsection a. or b. of this section. When the Attorney General determines that the public safety requires initiation of a proceeding pursuant to subsection b. of this section, the Attorney General may apply to the court for an order compelling the psychiatric evaluation of the person. The court shall grant the Attorney General's application if the court finds that there is reasonable cause to believe that the person may be in need of involuntary commitment to treatment. The Attorney General may delegate the authority granted pursuant to this subsection, on a case by case basis, to the county prosecutor.

e.Any person who is a relative by blood or marriage of the person being screened who executes a clinical certificate, or any person who signs a clinical certificate for any purpose or motive other than for purposes of care, treatment and confinement of a person in need of involuntary commitment to treatment, shall be guilty of a crime of the fourth degree.

f.Upon receiving these documents the court shall immediately review them in order to determine whether there is probable cause to believe that the person is in need of involuntary commitment to treatment.

g.If the court finds that there is probable cause to believe that the person, other than a person whose commitment is sought pursuant to subsection c. of this section, is in need of involuntary commitment to treatment, it shall issue a temporary order authorizing the assignment of the person to an outpatient treatment provider or the admission to or retention of the person in the custody of the facility, that is both appropriate to the person's condition and is the least restrictive environment, pending a final hearing.

h.If the court finds that there is probable cause to believe that a person whose commitment is sought pursuant to subsection c. of this section is in need of involuntary commitment to treatment, it shall issue an order setting a date for a final hearing and authorizing the Commissioner of the Department of Corrections to arrange for temporary commitment pursuant to section 2 of P.L.1986, c.71 (C.30:4-82.2) to the Ann Klein Forensic Center in Trenton or other facility designated for the criminally insane pending the final hearing and prior to the expiration of the person's term. The order shall specifically provide for transfer of custody to the Ann Klein Forensic Center in Trenton or other facility designated for the criminally insane if the person's maximum term will expire prior to the final hearing.

i.In the case of a person committed to treatment at a short-term care facility or special psychiatric hospital, after the facility's treatment team conducts a mental and physical examination, administers appropriate treatment and prepares a discharge assessment, the facility may transfer the patient to a psychiatric facility prior to the final hearing; provided that: (1) the patient, his family and his attorney are given 24 hours' advance notice of the pending transfer; and (2) the transfer is accomplished in a manner which will give the receiving facility adequate time to examine the patient, become familiar with his behavior and condition and prepare for the hearing. In no event shall the transfer be made less than five days prior to the date of the hearing unless an unexpected transfer is dictated by a change in the person's clinical condition.

j.A clinical certificate or screening certificate that is electronically scanned pursuant to subsection a. or b. of this section shall be transmitted in accordance with the Rules of Court.

L.1987, c.116, s.10; amended 1994, c.134, s.6; 2009, c.112, s.11; 2014, c.43.



Section 30:4-27.11 - Patient Rights.

30:4-27.11 Patient rights.

11.A patient admitted to a short-term care or psychiatric facility or special psychiatric hospital either on a voluntary or involuntary basis, or assigned to an outpatient treatment provider has the following rights:

a.The right to have examinations and services provided in the patient's primary means of communication including, as soon as possible, the aid of an interpreter if needed because the patient is of limited English-speaking ability or suffers from a speech or hearing impairment;

b.The right to a verbal explanation of the reasons for admission to the facility or assignment to the provider, as applicable, the availability of an attorney and the rights provided in P.L.1987, c.116 (C.30:4-27.1 et seq.) and P.L.2009, c.112; and

c.The right to be represented by an attorney and, if unrepresented or unable to afford an attorney, the right to be provided with an attorney paid for by the appropriate government agency. An attorney representing a patient has the right to inspect and copy the patient's clinical chart.

The clinical director of the facility, or the outpatient treatment provider, as appropriate, shall ensure that a written statement of the rights provided in P.L.1987, c.116 (C.30:4-27.1 et seq.) and P.L.2009, c.112 is provided to patients at the time of admission or assignment, as applicable, as soon as possible thereafter, and to patients and their families upon request.

L.1987, c.116, s.11; amended 2009, c.112, s.12.



Section 30:4-27.11A - Findings, Declarations.

30:4-27.11a Findings, declarations.

1.The Legislature finds and declares that:

a.It is of paramount public interest to ensure the rights of all patients in inpatient psychiatric facilities, including those persons being assessed or receiving treatment on an involuntary basis in screening services and short-term care facilities as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2);

b.The rights set forth in section 10 of P.L.1965, c.59 (C.30:4-24.2) apply to any person who has been involuntarily committed to a State or county psychiatric hospital, a psychiatric unit of a county hospital, or a special psychiatric hospital in accordance with the laws of this State;

c.Because involuntary assessment and treatment in a screening service and involuntary commitment to a short-term care facility involve the deprivation of a patient's liberty, it is necessary to specify and guarantee by statute the rights to which that patient is entitled, in a manner similar to that provided for a patient who is involuntarily committed to a State or county psychiatric hospital, a psychiatric unit of a county hospital, or a special psychiatric hospital, while recognizing the administrative, structural, and staffing features of screening services and short-term care facilities which are different from State or county psychiatric hospitals, psychiatric units of county hospitals, or special psychiatric hospitals, as well as recognizing differences between the administrative, structural, and staffing features of screening services and short-term care facilities by providing a separate guarantee of rights for patients in each of these settings; and

d.All patients who are receiving assessment or treatment on an involuntary basis in screening services and short-term care facilities, as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), are entitled to receive professional treatment of the highest standard and, unless the patient is mentally incapacitated, to participate in their treatment and discharge planning to the fullest extent possible.

L.1991, c.233, s.1; amended 2013, c.103, s.81.



Section 30:4-27.11B - Definitions

30:4-27.11b. Definitions
2. As used in this act:



"Patient" means a person 18 years of age and older who is being involuntarily assessed or treated in a screening service or who has been involuntarily committed to a short-term care facility in accordance with the provisions of P.L.1987, c.116 (C.30:4-27.1 et seq.).

"Screening service" means a "screening service" as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), and includes psychiatric emergency services which are funded by the Division of Mental Health and Hospitals in the Department of Human Services and are affiliated with a screening service.

"Short-term care facility" means a "short-term care facility" as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2).

L.1991,c.233,s.2.



Section 30:4-27.11C - Patient Not Deprived Of Rights Through Receiving Assessment, Treatment.

30:4-27.11c Patient not deprived of rights through receiving assessment, treatment.

3. a. Subject to any other provisions of law and the Constitutions of New Jersey and the United States, a patient shall not be deprived of a civil right solely by reason of receiving assessment or treatment under the provisions of P.L.1987, c.116 (C.30:4-27.1 et seq.), nor shall the assessment or treatment modify or vary a legal or civil right of that patient, including, but not limited to, the right to register for and to vote at elections, or rights relating to the granting, forfeiture, or denial of a license, permit, privilege, or benefit pursuant to any law.

b.A patient shall be entitled to all rights set forth in this act and shall retain all rights not specifically denied under P.L.1987, c.116 (C.30:4-27.1 et seq.) and P.L.1989, c.170 (C.26:2H-12.7 et seq.).

c.A patient shall not be presumed to be mentally incapacitated solely because of an examination or treatment for mental illness.

d.A patient shall be entitled to a writ of habeas corpus upon proper petition by the patient, a relative, or a friend to a court of competent jurisdiction in the county in which the patient is detained and shall further be entitled to enforce, by civil action or other remedies otherwise available by common law or statute, any of the rights provided in P.L.1991, c.233 (C.30:4-27.11a et seq.).

L.1991, c.233, s.3; amended 2013, c.103, s.82.



Section 30:4-27.11D - Rights Of Patient In Short-term Care Facility.

30:4-27.11d Rights of patient in short-term care facility.

4. a. A patient in a short-term care facility shall have the following rights, which shall not be denied under any circumstances. A list of these rights shall be posted in a conspicuous place in each room designated for use by a patient and otherwise brought to the patient's attention pursuant to subsection d. of this section:

(1)To be free from unnecessary or excessive medication. Medication shall not be administered unless at the written or verbal order of a physician. A verbal order shall be valid only for a period of 24 hours, after which a written order for the medication shall be completed. At least weekly, the attending physician shall review the drug regimen of each patient under the physician's care. Medication shall be administered in accordance with generally accepted medical standards as part of a treatment program. Medication shall not be used as punishment, for the convenience of staff, as a substitute for a treatment program, or in quantities that interfere with the patient's treatment program.

In an emergency in which less restrictive or appropriate alternatives acceptable to the patient are not available to prevent imminent danger to the patient or others, medication may be administered over a patient's objection at the written order of a physician, which shall be valid for a period of up to 72 hours, in order to lessen the danger.

A patient's right to refuse medication when imminent danger to the patient or others is not present may be overridden by a written policy which has been adopted by the short-term care facility to protect the patient's right to exercise informed consent to the administration of medication. The written policy shall, at a minimum, provide for appropriate procedures that ensure notice to the patient of the decision by the attending physician or other designated physician to administer medication, and the right to question the physician about the physician's decision to administer medication and to provide information to the physician regarding that decision. The written policy shall also provide for review of the patient's decision to object to the administration of medication by a psychiatrist who is not directly involved in the patient's treatment. The psychiatrist shall not override the patient's decision to object to the administration of medication unless the psychiatrist determines that: the patient is incapable, without medication, of participating in a treatment plan that will provide a realistic opportunity of improving the patient's condition; or, although it is possible to devise a treatment plan that will provide a realistic opportunity of improving the patient's condition without medication, a treatment plan which includes medication would probably improve the patient's condition within a significantly shorter time period, or there is a significant possibility that, without medication, the patient will harm himself or others before improvement of the patient's condition is realized.

An adult who has been voluntarily committed to a short-term care facility shall have the right to refuse medication.

(2)Not to be subjected to psychosurgery or sterilization, without the express and informed, written consent of the patient after consultation with counsel or interested party of the patient's choice. A copy of the patient's consent shall be placed in the patient's treatment record. If the patient has been adjudicated incapacitated, a court of competent jurisdiction shall hold a hearing to determine the necessity of the procedure. The patient shall be physically present at the hearing, represented by counsel, and provided the right and opportunity to be confronted with and to cross-examine all witnesses alleging the necessity of the procedure. In these proceedings, the burden of proof shall be on the party alleging the necessity of the procedure. In the event that a patient cannot afford counsel, the court shall appoint an attorney not less than 10 days before the hearing. An attorney so appointed shall be entitled to a reasonable fee to be determined by the court and paid by the State.

(3)To be free from unnecessary physical restraint and seclusion. Except for an emergency in which a patient has caused substantial property damage or has attempted to harm himself or others, or in which the patient's behavior threatens to harm himself or others, and in which less restrictive means of restraint are not feasible, a patient may be physically restrained or placed in seclusion only on an attending physician's written order or that of another designated physician which explains the rationale for that action. The written order may be given only after the attending physician or other designated physician has personally seen the patient, and evaluated the episode or situation that is said to require restraint or seclusion.

In an emergency, the use of restraints or seclusion may be initiated by a registered professional nurse and shall be for no more than one hour. Within that hour, the nurse shall consult with the attending physician or other designated physician and, if continued restraint or seclusion is determined to be necessary, shall obtain an order from the attending physician or other designated physician to continue the use of restraints or seclusion. If an order is given, the patient shall be reevaluated by the nurse or the attending physician or other designated physician as to the patient's physical and psychiatric condition and the need for continuing the restraints or seclusion at least every two hours until the use of restraints or seclusion has ended.

The patient's attending physician or other designated physician shall enter a written order approving the continued use of restraints or seclusion no later than 24 hours after the time that physical restraint or seclusion began, and only after the physician has personally seen the patient. A written order by the physician for the continued use of restraints or seclusion shall be effective for no more than 24 hours and shall be renewed if restraint and seclusion are continued. A medical examination of the patient shall be conducted every 12 hours by a physician.

While a patient is in restraints or seclusion, nursing personnel shall check the patient's hygienic, toileting, food-related, and other needs every 15 minutes. A notation of these checks shall be placed in the patient's medical record along with the order for restraints or seclusion. A patient in restraints shall be permitted to ambulate every four hours, except when the patient's psychiatric condition would make a release from restraints dangerous to the patient or others, and shall be permitted to ambulate at least once every 12 hours regardless of the patient's psychiatric condition.

(4)To be free from any form of punishment.

(5)Not to receive electroconvulsive treatment or participate in experimental research without the express and informed, written consent of the patient. The patient shall have the right to consult with counsel or interested party of the patient's choice. A copy of the patient's consent shall be placed in the patient's treatment record. If the patient has been adjudicated incapacitated, a court of competent jurisdiction shall hold a hearing to determine the necessity of the procedure. The patient shall be physically present at the hearing, represented by counsel, and provided the right and opportunity to be confronted with and to cross-examine all witnesses alleging the necessity of the procedure. In these proceedings, the burden of proof shall be on the party alleging the necessity of the procedure. In the event that a patient cannot afford counsel, the court shall appoint an attorney not less than 10 days before the hearing. An attorney so appointed shall be entitled to a reasonable fee to be determined by the court and paid by the State.

b.A patient receiving treatment in a short-term care facility shall have the following rights, which may only be denied pursuant to subsection c. of this section. A list of these rights shall be posted in a conspicuous place in each room designated for use by a patient and otherwise brought to the patient's attention pursuant to subsection d. of this section:

(1)To privacy and dignity.

(2)To the least restrictive conditions necessary to achieve the purposes of treatment.

(3)To wear the patient's own clothes; to have access to and use nondangerous personal possessions including toilet articles; and to have access to and be allowed to spend a reasonable sum of money for expenses and small purchases.

(4)To have access to individual storage space for private use.

(5) To see visitors each day.

(6)To have reasonable access to and use of telephones, both to make and receive confidential calls.

(7)To have ready access to letter writing materials, including stamps, and to mail and receive unopened correspondence.

(8)To regular physical exercise or organized physical activities several times a week.

(9)To be outdoors at regular and frequent intervals, in the absence of medical considerations, commencing two weeks after admission, except where the physical location of the short-term care facility precludes outdoor exercise or would render the supervision of outdoor exercise too onerous for the facility.

(10) To suitable opportunities for interaction with members of the opposite sex, with adequate supervision.

(11) To practice the patient's religion of choice or abstain from religious practices. Provisions for worship shall be made available to each patient on a nondiscriminatory basis.

(12) To receive prompt and adequate medical treatment for any physical ailment.

(13) To be provided with a reasonable explanation, in terms and language appropriate to the patient's condition and ability to understand, of:

(a)the patient's general mental and physical condition;

(b)the objectives of the patient's treatment;

(c)the nature and significant possible adverse effects of recommended treatments;

(d)the reasons why a particular treatment is considered appropriate; and

(e)the reasons for the denial of any of the patient's rights pursuant to subsection c. of this section.

c. (1) A patient's rights designated under subsection b. of this section may be denied only for good cause when the attending physician feels it is imperative to deny any of these rights; except that, under no circumstances shall a patient's right to communicate with the patient's attorney, physician, or the courts be restricted. The denial of a patient's rights shall take effect only after a copy of the written notice of the denial has been filed in the patient's treatment record and shall include an explanation of the reason for the denial.

(2)A denial of rights shall be effective for a period not to exceed 10 days and shall be renewed for additional 10-day periods only by a written statement entered by the attending physician or other designated physician in the patient's treatment record indicating the detailed reason for the renewal of the denial.

(3)In each instance of a denial or a renewal, the patient, the patient's attorney, and the patient's guardian, if the patient has been adjudicated incapacitated, shall be given written notice of the denial or renewal and the reason.

d.A notice of the rights set forth in this section shall be given to a patient in a short-term care facility upon admission. The notice shall be written in simple understandable language. It shall be in a language the patient understands and if the patient cannot read the notice, it shall be read to the patient. If a patient is adjudicated incapacitated, the notice shall be given to the patient's guardian. Receipt of this notice shall be acknowledged in writing with a copy placed in the patient's file. If the patient or guardian refuses to acknowledge receipt of the notice, the person delivering the notice shall state this in writing, with a copy placed in the patient's file.

L.1991, c.233, s.4; amended 2013, c.103, s.83.



Section 30:4-27.11E - Rights Of Patient In Screening Service.

30:4-27.11e Rights of patient in screening service.

5. a. A patient in a screening service shall have the following rights, which shall apply during the first 24 hours of involuntary assessment and care provided at a screening service and which shall not be denied under any circumstances. A list of these rights shall be posted in a conspicuous place in the screening service and otherwise brought to the patient's attention pursuant to subsection d. of this section:

(1)To be free from unnecessary or excessive medication. Medication shall not be administered unless at the order of a physician. Medication shall be administered in accordance with generally accepted medical standards as part of a treatment program. Medication shall not be used as punishment, for the convenience of staff, as a substitute for a treatment program, or in quantities that interfere with the patient's treatment program.

In an emergency in which less restrictive or appropriate alternatives acceptable to the patient are not available to prevent imminent danger to the patient or others, medication may be administered over a patient's objection at the written order of a physician, which shall be valid for a period of up to 24 hours, in order to lessen the danger.

(2)Not to be subjected to experimental research, psychosurgery, or sterilization, without the express and informed, written consent of the patient. The patient shall have the right to consult with counsel or interested party of the patient's choice. A copy of the patient's consent shall be placed in the patient's treatment record.

(3)To be free from unnecessary physical restraint and seclusion. Except for an emergency, in which a patient has caused substantial property damage or has attempted to harm himself or others, or in which the patient's behavior threatens to harm himself or others, and in which less restrictive means of restraint are not feasible, a patient may be physically restrained or placed in seclusion only on an attending physician's written order or that of another designated physician which explains the rationale for that action. The written order may be given only after the attending physician or other designated physician has personally seen the patient, and evaluated the episode or situation that is said to require restraint or seclusion.

In an emergency, the use of restraints or seclusion may be initiated by a registered professional nurse and shall be for no more than one hour. Within that hour, the nurse shall consult with the attending physician or other designated physician and, if continued restraint or seclusion is determined to be necessary, shall obtain an order from the physician to continue the use of restraints or seclusion. If an order is given, the patient shall be reevaluated by the nurse or the attending physician or other designated physician as to the patient's physical and psychiatric condition and the need for continuing the restraints or seclusion at least every two hours until the use of restraints or seclusion has ended.

The patient's attending physician or other designated physician shall enter a written order approving the continued use of restraints or seclusion no later than 12 hours after the time that physical restraint or seclusion began, after the physician has personally seen the patient. A written order by the physician for the continued use of restraints or seclusion shall be effective for no more than 24 hours and shall be renewed if restraint and seclusion are continued. A medical examination of the patient shall be conducted every 12 hours by a physician.

While a patient is in restraints or seclusion, nursing personnel shall check the patient's hygienic, toileting, food-related, and other needs every 15 minutes. A notation of these checks shall be placed in the patient's medical record along with the order for restraints or seclusion. A patient in restraints shall be permitted to ambulate every four hours, except when the patient's psychiatric condition would make a release from restraints dangerous to the patient or others, and shall be permitted to ambulate at least once every 12 hours regardless of the patient's psychiatric condition.

(4)To be free from any form of punishment.

b.A patient receiving treatment in a screening service shall have the following rights, which may only be denied pursuant to subsection c. of this section. A list of these rights shall be posted in a conspicuous place in the screening service and otherwise brought to the patient's attention pursuant to subsection d. of this section:

(1)To privacy and dignity.

(2)To the least restrictive conditions necessary to achieve the purposes of treatment.

(3)To wear the patient's own clothes, except as necessary for medical examination.

(4)To see visitors.

(5)To have reasonable access to and use of telephones, both to make and receive confidential calls.

(6)To practice the patient's religion of choice or abstain from religious practices.

(7)To receive prompt and adequate medical treatment for any physical ailment.

(8)To be provided with a reasonable explanation, in terms and language appropriate to the patient's condition and ability to understand, of:

(a)the patient's general mental condition, and physical condition if the screening service has conducted a physical examination of the patient;

(b)the objectives of the patient's treatment;

(c)the nature and significant possible adverse effects of recommended treatments;

(d)the reasons why a particular treatment is considered appropriate; and

(e)the reasons for the denial of any of the patient's rights pursuant to subsection c. of this section.

(9)To have a discharge plan prepared and to participate in the preparation of that plan.

c. (1) A patient's rights designated under subsection b. of this section may be denied only for good cause when the attending physician feels it is imperative to deny any of these rights; except that, under no circumstances shall a patient's right to communicate with the patient's attorney, physician, or the courts be restricted. The denial of a patient's rights shall take effect only after a copy of the written notice of the denial has been filed in the patient's treatment record and shall include an explanation of the reason for the denial.

(2)A denial of rights shall be effective only for the period of time that the patient is in the screening service.

d.A notice of the rights set forth in this section shall be given to a patient as soon as possible upon admission to the screening service. The notice shall be written in simple understandable language. It shall be in a language the patient understands and if the patient cannot read the notice, it shall be read to the patient. If the patient is adjudicated incapacitated, the notice shall be given to the patient's guardian. Receipt of this notice shall be acknowledged in writing with a copy placed in the patient's file. If the patient or guardian refuses to acknowledge receipt of the notice, the person delivering the notice shall state this in writing with a copy placed in the patient's file.

L.1991, c.233, s.5; amended 2013, c.103, s.84.



Section 30:4-27.12 - Court Hearing.

30:4-27.12 Court hearing.

12. a. A patient who is involuntarily committed to treatment and assigned to an outpatient treatment provider or involuntarily committed to treatment and admitted to a short-term care or psychiatric facility or special psychiatric hospital shall receive a court hearing with respect to the issue of continued need for involuntary commitment within 20 days from initial commitment unless the patient has been administratively discharged pursuant to section 17 of P.L.1987, c.116 (C.30:4-27.17). However, if a person is involuntarily committed pursuant to subsection c. or d. of section 10 of P.L.1987, c.116 (C.30:4-27.10), that person immediately shall be committed to the Ann Klein Forensic Center in Trenton or other facility designated for the criminally insane for the duration of the 20-day waiting period.

b.Except as provided in subsection c. of this section, the assigned county counsel is responsible for presenting the case for the patient's involuntary commitment to the court, unless the county adjuster is licensed to practice law in this State, in which case the county adjuster shall present the case for the patient's involuntary commitment to the court.

c.Notwithstanding the provisions of subsection b. of this section and upon notice to the county adjuster:

(1)The Attorney General, or the county prosecutor acting at the request of the Attorney General, may supersede the county counsel or county adjuster and assume responsibility for presenting any case for involuntary commitment to treatment or may elect to participate with the county counsel or county adjuster in presenting any such case; and

(2)The county prosecutor may supersede the county counsel or county adjuster and assume responsibility for presenting any case for involuntary commitment to treatment initiated by the county prosecutor pursuant to subsection c. of section 10 of P.L.1987, c.116 (C.30:4-27.10) or may elect to participate with the county counsel in the presentation of any such case.

d.A patient subject to involuntary commitment to treatment shall have counsel present at the hearing and shall not be permitted to appear at the hearing without counsel.

L.1987, c.116, s.12; amended 1989, c.73, s.2; 1994, c.134, s.7; 2009, c.112, s.13.



Section 30:4-27.13 - Notice Of Hearing.

30:4-27.13 Notice of hearing.


13. a. At least 10 days prior to a court hearing, the county adjuster of the admitting county or the Attorney General or county prosecutor if presenting the case for the patient's involuntary commitment to treatment, shall cause notice of the court hearing to be served upon the patient, the patient's guardian if any, the patient's next-of-kin, the patient's attorney, the director, chief executive officer, or other individual who has custody of the patient, the county adjuster of the county in which the patient has legal settlement and any other individual specified by the court. The notice shall contain the date, time and location of the court hearing. The patient and the patient's attorney shall also receive copies of the clinical certificates and supporting documents, the temporary court order and a statement of the patient's rights at the court hearing.

b.A psychiatrist on the patient's treatment team who has conducted a personal examination of the patient as close to the court hearing date as possible, but in no event more than five calendar days prior to the court hearing, shall testify at the hearing to the clinical basis for the need for involuntary commitment to treatment. Other members of the patient's treatment team and any other witness with relevant information offered by the patient or the persons presenting the case for civil commitment shall also be permitted to testify at the hearing.

c.The patient's next-of-kin may attend and testify at the court hearing if the court so determines.

d.The court shall transcribe the court hearing and arrange for the payment of expenses related thereto in the same manner as for other court proceedings.

L.1987, c.116, s.13; amended 1994, c.134, s.8; 2009, c.112, s.14.



Section 30:4-27.14 - Patient Rights At Hearing.

30:4-27.14 Patient rights at hearing.

14.A person subject to involuntary commitment to treatment has the following rights at a court hearing and any subsequent review court hearing:

a.The right to be represented by counsel or, if indigent, by appointed counsel;

b.The right to be present at the court hearing unless the court determines that because of the person's conduct at the court hearing the proceeding cannot reasonably continue while the person is present;

c.The right to present evidence;

d.The right to cross examine witnesses; and

e.The right to a hearing in camera.

L.1987, c.116, s.14; amended 2009, c.112, s.15.



Section 30:4-27.15 - Court Findings Relative To Involuntary Commitment To Treatment.

30:4-27.15 Court findings relative to involuntary commitment to treatment.

15. a. If the court finds by clear and convincing evidence that the patient needs continued involuntary commitment to treatment, it shall issue an order authorizing the involuntary commitment of the patient and the assignment or admission of the patient pursuant to section 17 of P.L.2009, c.112 (C.30:4-27.15a) and shall schedule a subsequent court hearing in the event the patient is not administratively discharged pursuant to section 17 of P.L.1987, c.116 (C.30:4-27.17) prior thereto.

b.If the court finds that the patient does not need continued involuntary commitment to treatment, the court shall so order. A patient who is serving a term of incarceration shall be returned to the appropriate State, county or local authority to complete service of the term of incarceration imposed until released in accordance with law, and any other patient shall be discharged by the facility within 48 hours of the court's verbal order or by the end of the next working day, whichever is longer, with a discharge plan prepared pursuant to section 18 of P.L.1987, c.116 (C.30:4-27.18).

c. (1) The court may discharge the patient subject to conditions, if the court finds that the person does not need involuntary or continued involuntary commitment to treatment and the court finds:

(a)that the patient's history indicates a high risk of rehospitalization because of the patient's failure to comply with discharge plans; or

(b)that there is substantial likelihood that by reason of mental illness the patient will be dangerous to himself, others or property if the patient does not receive other appropriate and available services that render involuntary commitment to treatment unnecessary.

(2)Conditions imposed pursuant to this section shall include those recommended by the facility and mental health agency and developed with the participation of the patient. Conditions imposed on the patient shall be specific and their duration shall not exceed 90 days unless the court determines, in a case in which the Attorney General or a county prosecutor participated, that the conditions should be imposed for a longer period. If the court imposes conditions for a period exceeding six months, the court shall provide for a review hearing on a date the court deems appropriate but in no event later than six months from the date of the order. The review hearing shall be conducted in the manner provided in this section, and the court may impose any order authorized pursuant to this section.

(3)The designated mental health agency staff person shall notify the court if the patient fails to meet the conditions of the discharge plan, and the court shall issue an order directing that the person be taken to a screening service for an assessment. The court shall determine, in conjunction with the findings of a screening service, if the patient needs to be rehospitalized and, if so, the patient shall be returned to the facility. The court shall hold a hearing within 20 days of the day the patient was returned to the facility to determine if the order of conditional discharge should be vacated.

d.Notwithstanding subsection a. of this section, or any provision of section 16, 17 or 18 of P.L.1987, c.116 (C.30:4-27.16, 30:4-27.17 or 30:4-27.18), no person committed while serving a term of incarceration shall be discharged by the court or administratively discharged prior to the date on which the person's maximum term would have expired had he not been committed. If the person is no longer in need of involuntary commitment to treatment, the person shall be returned to the appropriate State, county or local authority to complete service of the term of incarceration imposed until released in accordance with law, and the person shall be given day for day credit for all time during which the person was committed.

e.Notwithstanding subsection a. of this section, or any provision of section 16, 17 or 18 of P.L.1987, c.116 (C.30:4-27.16, 30:4-27.17 or 30:4-27.18), no person committed pursuant to N.J.S.2C:4-8 concerning acquittal of a criminal charge by reason of insanity or pursuant to N.J.S.2C:4-6 concerning lack of mental competence to stand trial shall be discharged by the court or administratively discharged unless the prosecuting attorney in the case receives prior notice and an opportunity to be heard.

L.1987, c.116, s.15; amended 1994, c.134, s.9; 1996, c.133, s.4; 2009, c.112, s.16.



Section 30:4-27.15A - Court Determination Of Assignment Of Patient To Involuntary Commitment To Treatment.

30:4-27.15a Court determination of assignment of patient to involuntary commitment to treatment.

17. a. The court shall determine whether a patient who has been found to need continued involuntary commitment to treatment pursuant to section 15 of P.L.1987, c.116 (C.30:4-27.15) should be assigned to an outpatient setting or admitted to an inpatient setting for treatment, and shall issue the order authorizing such placement pursuant to section 15 of P.L.1987, c.116 (C.30:4-27.15), in accordance with this section. In determining the commitment placement, the court shall consider the least restrictive environment for the patient to receive clinically appropriate treatment that would ameliorate the danger posed by the patient and provide the patient with appropriate treatment.

b.If the court determines that the least restrictive environment for the patient to receive clinically appropriate treatment would be in an outpatient setting and that there is a likelihood of the patient responding to outpatient treatment, the court shall obtain from a designated outpatient treatment provider a proposed plan of outpatient treatment for the patient which the court shall review. The plan of outpatient treatment shall be approved by the court.

c.If the court determines that the least restrictive environment for the patient to receive clinically appropriate treatment would be in an inpatient setting, the court shall issue an order for admission to a psychiatric facility.

d.Between the time periods for periodic court review hearings pursuant to section 16 of P.L.1987, c.116 (C.30:4-27.16), the chief executive officer of a psychiatric facility may recommend changing the placement of the patient from an inpatient to outpatient setting, in order to ensure that the patient receives clinically appropriate treatment in the least restrictive environment. The chief executive officer of the facility shall notify the court of the recommendation for the change in placement.

e.At the time the court sets the date for a hearing on the change in placement, notice of the hearing shall be served upon the patient, the patient's guardian, if any, the patient's next-of-kin, the patient's attorney and the county adjuster of the county in which the patient has legal settlement.

f.The provisions of section 14 of P.L.1987, c.116 (C.30:4-27.14) concerning patient rights at a hearing shall apply to the hearing pursuant to this subsection.

L.2009, c.112, s.17.



Section 30:4-27.16 - Court Review Hearings.

30:4-27.16 Court review hearings.

16. a. A patient committed pursuant to a court order who is not administratively discharged pursuant to section 17 of P.L.1987, c.116 (C.30:4-27.17) shall be afforded periodic court review hearings of the need for involuntary commitment to treatment and of the least restrictive environment for that commitment. The review hearing shall be conducted in the manner provided in section 15 of P.L.1987, c.116 (C.30:4-27.15). If the court determines at a review hearing that involuntary commitment to treatment shall be continued, it shall execute a new order.

In the case of a patient who has been admitted to a facility, the court shall conduct the first review hearing three months from the date of the first hearing, the next review hearing nine months from the date of the first hearing and subsequent review hearings 12 months from the date of the first hearing and annually thereafter. The court may schedule additional review hearings but, except in extraordinary circumstances, not more often than once every 30 days.

In the case of a patient who has been assigned to an outpatient treatment provider, the court shall conduct the first review hearing six months from the date of the first hearing, the next review hearing nine months from the date of the first hearing and subsequent review hearings 12 months from the date of the first hearing and annually thereafter. The court may schedule additional review hearings but, except in extraordinary circumstances, not more often than once every 30 days.

b.At a court review hearing, when the advanced age of the patient or the cause or nature of the mental illness renders it appropriate and when it would be impractical to obtain the testimony of a psychiatrist as required in section 13 of P.L.1987, c.116 (C.30:4-27.13), the court may permit a physician on the patient's treatment team, who has personally conducted an examination of the patient as close to the hearing date as possible, but in no event more than five days prior to the hearing date, to testify at the hearing to the clinical basis for the need for involuntary commitment to treatment.

L.1987, c.116, s.16; amended 2009, c.112, s.18.



Section 30:4-27.17 - Discharge Determination.

30:4-27.17 Discharge determination.

17. a. The treatment team at an outpatient treatment provider, short-term care or psychiatric facility or special psychiatric hospital shall, subject to the limitations set forth in subsections b. and c. of this section, administratively discharge a patient from involuntary commitment status if the treatment team determines that the patient no longer needs involuntary commitment to treatment. If a discharge plan has not been developed pursuant to section 18 of P.L.1987, c.116 (C.30:4-27.18), it shall be developed forthwith.

b.If the patient is confined pursuant to an order entered under section 15 of P.L.1987, c.116 (C.30:4-27.15) in a case in which the Attorney General or a county prosecutor participated, the treatment team shall, no less than 10 days prior to the proposed date of administrative discharge, provide written notice to the committing court and to the person or persons who presented the case for involuntary commitment to treatment. If, within five days of receipt of such notice, a person who presented the case for commitment files a request for a hearing on the issue of continued need for commitment and serves notice of that request, in accordance with the provisions of section 13 of P.L.1987, c.116 (C.30:4-27.13), the treatment team shall delay the administrative discharge and the court shall schedule a hearing on the issue. The hearing shall be conducted in the manner provided in section 15 of P.L.1987, c.116 (C.30:4-27.15).

c.If the patient is confined pursuant to an order entered under N.J.S.2C:4-8 concerning acquittal of a criminal charge by reason of insanity or under N.J.S.2C:4-6 concerning lack of mental competence to stand trial, the treatment team shall, no less than 10 days prior to the proposed date of administrative discharge, provide written notice to the committing court and to the prosecutor. If, within five days of receipt of such notice, the prosecutor files a request for a hearing on the issue of continued need for commitment and serves notice of that request, in accordance with the provisions of section 13 of P.L.1987, c.116 (C.30:4-27.13), the treatment team shall delay the administrative discharge and the court shall schedule a hearing on the issue. The hearing shall be conducted in the manner provided in section 15 of P.L.1987, c.116 (C.30:4-27.15).

L.1987, c.116, s.17; amended 1994, c.134, s.10; 1996, c.133, s.5; 2009, c.112, s.19.



Section 30:4-27.18 - Discharge Plan.

30:4-27.18 Discharge plan.

18.A person discharged either by the court or administratively from an outpatient treatment provider, short-term care or psychiatric facility or special psychiatric hospital shall have a discharge plan prepared by the treatment team at the facility or provider, as appropriate, pursuant to this section. The treatment team shall give the patient an opportunity to participate in the formulation of the discharge plan.

In the case of patients committed to treatment at short-term care or psychiatric facilities, a community agency designated by the commissioner shall participate in the formulation of the plan. The facility shall advise the mental health agency of the date of the patient's discharge. The mental health agency shall provide follow-up care to the patient pursuant to regulations adopted by the commissioner.

In the case of patients assigned to outpatient treatment providers, the outpatient treatment provider shall participate in the formulation of the plan.

This section does not preclude discharging a patient to an appropriate professional.

Psychiatric facilities shall give notice of the discharge to the county adjuster of the county in which the patient has legal settlement.

L.1987, c.116, s.18; amended 2009, c.112, s.20.



Section 30:4-27.18A - Reference To Mean "In Need Of Involuntary Commitment To Treatment."

30:4-27.18a Reference to mean "in need of involuntary commitment to treatment."

22.Whenever, in any rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to "in need of involuntary commitment" that term shall mean "in need of involuntary commitment to treatment" as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2).

L.2009, c.112, s.22.



Section 30:4-27.19 - Interim Financial Assistance

30:4-27.19. Interim financial assistance
The chief executive officer of a State or county psychiatric facility, or his designee, may authorize the payment of interim financial assistance to discharged patients for living expenses, pending determination of public benefits entitlements, when this assistance is necessary and appropriate pursuant to regulations adopted by the commissioner. When public benefit entitlements are received, discharged patients shall reimburse the psychiatric facility for all interim financial assistance provided.

L. 1987, c. 116, s. 19.



Section 30:4-27.20 - Discharge Of Voluntary Patients

30:4-27.20. Discharge of voluntary patients
A voluntary patient at a short-term care or psychiatric facility or special psychiatric hospital shall be discharged by the treatment team at the patient's request. The treatment team shall document all requests for discharge, whether oral or written, in the patient's clinical record. The facility shall discharge the patient as soon as possible but in every case within 48 hours or at the end of the next working day from the time of the request, whichever is longer, except that if the treatment team determines that the patient needs involuntary commitment, the treatment team shall initiate court proceedings pursuant to section 10 of this act. The facility shall detain the patient beyond 48 hours or the end of the next working day from the time of the request for discharge, only if the court has issued a temporary court order.

L. 1987, c. 116, s. 20.



Section 30:4-27.21 - Transfer Of Patients

30:4-27.21. Transfer of patients
21. a. A person involuntarily committed to a State psychiatric facility listed in R.S.30:1-7 may be transferred to another State psychiatric facility in accordance with rules adopted by the commissioner that specify the clinical and programmatic factors and the procedures related to the transfer.

b. A person involuntarily committed to a State psychiatric facility may be transferred to a facility for psychiatric or medical care pursuant to an agreement between the department and that facility which specifies the clinical and programmatic factors and the procedures related to the transfer.

c. A developmentally disabled person who resides in a State developmental center or other residential functional services placement for the developmentally disabled who is in need of involuntary commitment shall be involuntarily committed to a State or county psychiatric facility. As a result of the involuntary commitment, the physical transfer of the developmentally disabled person from the developmental center or other residential functional services placement to a State or county psychiatric facility and from the facility back to the developmental center or other residential functional services placement shall be on a two-way commissioner's order of transfer, which order shall be in effect for as long as the person is involuntarily committed. The person is not required to file a new application for functional services from the Division of Developmental Disabilities upon transfer back to the developmental center or other residential functional services placement. The person's legal settlement shall remain unchanged and the person shall not gain or lose legal settlement because of the transfers.

L.1987,c.116,s.21; amended 1995,c.155,s.8.



Section 30:4-27.22 - Uniform Detainer Form

30:4-27.22. Uniform detainer form
a. If a person in custody awaiting trial on a criminal or disorderly persons charge is admitted or committed pursuant to this act, the law enforcement authority which transferred the person shall complete a uniform detainer form, as prescribed by the division, which shall specify the charge, law enforcement authority and other information which is clinically and administratively relevant. This form shall be submitted to the admitting facility along with the screening certificate or temporary court order directing that the person be admitted to the facility.

b. The division shall prepare the form with the approval of the Administrative Office of the Courts.

c. When the person is administratively or judicially discharged and is still under the authority of the law enforcement authority, that authority shall, within 48 hours of receiving notification of the discharge, take custody of the person.

L. 1987, c. 116, s. 22.



Section 30:4-27.23 - Allowable Costs

30:4-27.23. Allowable costs
Any costs incurred to comply with the provisions of this act will be considered allowable in establishment of rates, which are to be set in a regulatory environment.

L. 1987, c. 116, s. 31.



Section 30:4-27.24 - Short Title

30:4-27.24. Short title
1.This act shall be known and may be cited as the "New Jersey Sexually Violent Predator Act."

L.1998, c.71, s.1.



Section 30:4-27.25 - Findings, Declarations Relative To Sexually Violent Predators

30:4-27.25. Findings, declarations relative to sexually violent predators
2.The Legislature finds and declares that:

a.Certain individuals who commit sex offenses suffer from mental abnormalities or personality disorders which make them likely to engage in repeat acts of predatory sexual violence if not treated for their mental conditions.

b.Under the existing involuntary commitment procedure, persons are subject to commitment if they are mentally ill and dangerous to self, others or property. "Mental illness" is a current, substantial disturbance of thought, mood, perception or orientation which significantly impairs judgment, capacity to control behavior or capacity to recognize reality, which causes the person to be dangerous to self, others or property. The nature of the mental condition from which a sexually violent predator may suffer may not always lend itself to characterization under the existing statutory standard, although civil commitment may nonetheless be warranted due to the danger the person may pose to others as a result of the mental condition.

c.Therefore, it is necessary to modify the involuntary civil commitment process in recognition of the need for commitment of those sexually violent predators who pose a danger to others should they be returned to society.

d.Moreover, because of the nature of the mental conditions from which sexually violent predators suffer and the danger they present, it is necessary to house involuntarily committed sexually violent predators in an environment separate from persons committed under P.L.1987, c.116 (C.30:4-27.1 et seq.) or otherwise confined.

L.1998, c.71, s.2.



Section 30:4-27.26 - Definitions Relative To Sexually Violent Predators

30:4-27.26. Definitions relative to sexually violent predators
3.As used in this act:

"Agency with jurisdiction" means the agency which releases upon lawful order or authority a person who is serving a sentence or term of confinement, or is otherwise being detained or maintained in custody. This term includes the Department of Corrections or a county correctional facility, the Juvenile Justice Commission or a county juvenile detention facility, and the Department of Human Services."Attorney General" means the Attorney General or a county prosecutor to whom the Attorney General has delegated authority under this act.

"Clinical certificate for a sexually violent predator" means a form prepared by the Division of Mental Health Services in the Department of Human Services and approved by the Administrative Office of the Courts, that is completed by the psychiatrist or other physician who has examined the person who is subject to commitment within three days of presenting the person for admission to a facility for treatment, and which states that the person is a sexually violent predator in need of involuntary commitment. The form shall also state the specific facts upon which the examining physician has based that conclusion and shall be certified in accordance with the Rules Governing the Courts of the State of New Jersey. A clinical certificate for a sexually violent predator may not be executed by an individual who is a relative by blood or marriage to the person who is being examined.

"Likely to engage in acts of sexual violence" means the propensity of a person to commit acts of sexual violence is of such a degree as to pose a threat to the health and safety of others.

"Mental abnormality" means a mental condition that affects a person's emotional, cognitive or volitional capacity in a manner that predisposes that person to commit acts of sexual violence.

"Person" means an individual 18 years of age or older who is a potential or actual subject of proceedings under this act.

"Psychiatrist" means a physician who has completed the training requirements of the American Board of Psychiatry and Neurology.

"Sexually violent offense" means:

(a)aggravated sexual assault; sexual assault; aggravated criminal sexual contact; kidnapping pursuant to subparagraph (b) of paragraph (2) of subsection c. of N.J.S.2C:13-1; criminal sexual contact; felony murder pursuant to paragraph (3) of N.J.S.2C:11-3 if the underlying crime is sexual assault; an attempt to commit any of these enumerated offenses; or a criminal offense with substantially the same elements as any offense enumerated above, entered or imposed under the laws of the United States, this State or another state; or

(b)any offense for which the court makes a specific finding on the record that, based on the circumstances of the case, the person's offense should be considered a sexually violent offense.

"Sexually violent predator" means a person who has been convicted, adjudicated delinquent or found not guilty by reason of insanity for commission of a sexually violent offense, or has been charged with a sexually violent offense but found to be incompetent to stand trial, and suffers from a mental abnormality or personality disorder that makes the person likely to engage in acts of sexual violence if not confined in a secure facility for control, care and treatment.

"Treatment team" means the individuals, agencies or firms which provide treatment, supervision or other services at a facility designated for the custody, care and treatment of sexually violent predators.

L.1998, c.71, s.3.



Section 30:4-27.27 - Written Notice To Attorney General Of Anticipated Release, Discharge

30:4-27.27. Written notice to Attorney General of anticipated release, discharge
4. a. When it appears that a person may meet the criteria of a sexually violent predator as defined in this act, the agency with jurisdiction shall give written notice to the Attorney General 90 days, or as soon as practicable, prior to:

(1) the anticipated release from total confinement of a person who has been convicted of or adjudicated delinquent for a sexually violent offense;

(2) any commitment status review hearing at which the Department of Human Services intends to recommend discharge or believes that discharge may be likely, for a person who has been civilly committed pursuant to N.J.S.2C:4-8 following acquittal by reason of insanity for a sexually violent offense; or

(3) any hearing at which the Department of Human Services intends to recommend discharge or believes that discharge may be likely, for any person civilly committed based upon a determination that the person lacked mental competence to stand trial pursuant to N.J.S.2C:4-6, if the person had been charged with a sexually violent offense.

b.When such notice is given, the agency with jurisdiction shall provide the Attorney General with all information relevant to a determination of whether the person may be a sexually violent predator, including, without regard to classification as confidential pursuant to regulations of the agency with jurisdiction, any preparole report, psychological and medical records, any statement of the reasons for denial of parole and a statement from the agency with jurisdiction of the reasons for its determination that the person may be a sexually violent predator.

c.All information, documents and records concerning the person's mental condition or which are classified as confidential pursuant to statute or regulations of the agency with jurisdiction that are received or provided pursuant to this section shall be deemed confidential. Unless authorized or required by court order or except as required in the course of judicial proceedings relating to the person's commitment or release, disclosure of such information, documents and records shall be limited to a professional evaluating the person's condition pursuant to this section, the Attorney General and a member of the Attorney General's staff as necessary to the performance of duties imposed pursuant to this section and, if the person is committed, to the staff at the institution providing treatment.

d.Any individual acting in good faith who has provided information relevant to a person's need for involuntary commitment under this act or has taken steps in good faith to assess a person's need of involuntary commitment under this act is immune from civil or criminal liability.

e.The provisions of this section are not jurisdictional, and failure to comply with them in no way prevents the Attorney General from initiating a proceeding against a person otherwise subject to the provisions of this act, nor do the provisions of this act in any way foreclose a proceeding under the provisions of P.L.1987, c.116 (C.30:4-27.1 et seq.) for the involuntary commitment of any person charged with or convicted of a sexual offense.

L.1998, c.71, s.4.



Section 30:4-27.28 - Initiation Of Court Proceeding For Involuntary Commitment

30:4-27.28. Initiation of court proceeding for involuntary commitment
5. a. The Attorney General may initiate a court proceeding for involuntary commitment under this act of a person who is currently a patient in a short-term care facility, State or county psychiatric facility or special psychiatric hospital, by submitting to the court a clinical certificate for a sexually violent predator completed by a psychiatrist at the facility at which the person is a patient and the screening certificate which authorized admission of the person to the facility; but both certificates shall not be signed by the same psychiatrist unless the psychiatrist has made a reasonable but unsuccessful attempt to have another psychiatrist conduct the evaluation and execute the certificate.

b.If civil commitment is not initiated pursuant to subsection a. of this section, the Attorney General may initiate a court proceeding for the involuntary commitment of a person by the submission to the court of two clinical certificates for a sexually violent predator, at least one of which is prepared by a psychiatrist. The person shall not be involuntarily committed pursuant to this act before the court issues a temporary court order. When the Attorney General determines that the public safety requires initiation of a proceeding pursuant to this subsection, the Attorney General may apply to the court for an order compelling the psychiatric evaluation of the person. The court shall grant the Attorney General's application if the court finds that there is reasonable cause to believe that the person named in the petition is a sexually violent predator.

c.The Attorney General may initiate a court proceeding for involuntary commitment under this act of an inmate who is scheduled for release upon expiration of a maximum term of incarceration by submission to the court of two clinical certificates for a sexually violent predator, at least one of which is prepared by a psychiatrist.

d.The Attorney General, in exercise of the State's authority as parens patriae, may initiate a court proceeding for the involuntary commitment of any person in accordance with the procedures set forth in this section by filing the required submission with the court in the jurisdiction in which the person whose commitment is sought is located.

e.Any individual who is a relative by blood or marriage of the person being examined who executes a clinical certificate for a sexually violent predator, or any individual who signs such a clinical certificate for any purpose or motive other than for purposes of care, treatment and confinement of a person in need of involuntary commitment, shall be guilty of a crime of the fourth degree.

f.Upon receiving these documents, the court shall immediately review them in order to determine whether there is probable cause to believe that the person is a sexually violent predator.

g.If the court finds that there is probable cause to believe that the person is a sexually violent predator in need of involuntary commitment, it shall issue an order setting a date for a final hearing and authorizing temporary commitment to a secure facility designated for the custody, care and treatment of sexually violent predators pending the final hearing. In no event shall the person be released from confinement prior to the final hearing.

h.In the case of a person committed to a short-term care facility or special psychiatric hospital, after the facility's treatment team conducts a mental and physical examination, administers appropriate treatment and prepares a discharge assessment, the facility shall transfer the person to a secure facility designated for the custody, care and treatment of sexually violent predators pending the final hearing upon providing the person, the person's guardian if any, the person's next-of-kin and the person's attorney 24 hours' advance notice of the pending transfer. Such transfer is to be accomplished in a manner which will give the receiving facility adequate time to examine the person, become familiar with the person's behavior and condition, and prepare for the hearing.

L.1998, c.71, s.5.



Section 30:4-27.29 - Court Hearing

30:4-27.29. Court hearing
6. a. A person who is involuntarily committed pursuant to section 5 of this act shall receive a court hearing with respect to the issue of continuing need for involuntary commitment as a sexually violent predator within 20 days from the date of the temporary commitment order.

b.The Attorney General is responsible for presenting the case for the person's involuntary commitment as a sexually violent predator to the court.

c.A person subject to involuntary commitment shall have counsel present at the hearing and shall not be permitted to appear at the hearing without counsel.

L.1998, c.71, s.6.



Section 30:4-27.30 - Notice Of Court Hearing

30:4-27.30. Notice of court hearing
7. a. At least 10 days prior to a court hearing, the Attorney General shall cause notice of the court hearing to be served upon the person, the person's guardian if any, the person's next-of-kin, the person's attorney, the agency with jurisdiction having custody of the person and any other individual specified by the court. The notice shall contain the date, time and location of the court hearing. The person and the person's attorney shall also receive copies of the clinical certificates for a sexually violent predator and supporting documents, the temporary court order and a statement of the person's rights at the court hearing.

b.A psychiatrist on the person's treatment team who has conducted a personal examination of the person as close to the court hearing date as possible, but in no event more than five calendar days prior to the court hearing, shall testify at the hearing to the clinical basis for the need for involuntary commitment as a sexually violent predator. Other members of the person's treatment team and any other witness with relevant information offered by the person or the Attorney General shall also be permitted to testify at the hearing.

c.The person's next-of-kin may attend and, if the court so determines, may testify at the court hearing.

d.The court shall transcribe the court hearing and arrange for the payment of expenses related thereto in the same manner as for other court proceedings.

L.1998, c.71, s.7.



Section 30:4-27.31 - Rights At Court Hearing

30:4-27.31. Rights at court hearing
8.A person subject to involuntary commitment as a sexually violent predator has the following rights at a court hearing pursuant to section 7 and any subsequent review court hearing:

a.The right to be represented by counsel or, if indigent, by appointed counsel;

b.The right to be present at the court hearing unless the court determines that because of the person's conduct at the court hearing the proceeding cannot reasonably continue while the person is present;

c.The right to present evidence;

d.The right to cross-examine witnesses; and

e.The right to a hearing in camera.

L.1998, c.71, s.8.



Section 30:4-27.32 - Order Authorizing Continued Involuntary Commitment

30:4-27.32. Order authorizing continued involuntary commitment
9. a. If the court finds by clear and convincing evidence that the person needs continued involuntary commitment as a sexually violent predator, it shall issue an order authorizing the involuntary commitment of the person to a facility designated for the custody, care and treatment of sexually violent predators. The court shall also schedule a subsequent court hearing pursuant to section 12 of this act.

b.If the court finds that the person is not a sexually violent predator, the court shall so order. A person who is serving a term of incarceration shall be returned to the appropriate State, county or local authority to complete service of the term of incarceration imposed until released in accordance with law, and any other person shall be discharged by the facility within 48 hours of the court's verbal order or by the end of the next working day, whichever is longer, with a discharge plan prepared pursuant to section 14 of this act.

c. (1) If the Department of Human Services recommends conditional discharge of the person and the court finds that the person will not be likely to engage in acts of sexual violence because the person is amenable to and highly likely to comply with a plan to facilitate the person's adjustment and reintegration into the community so as to render involuntary commitment as a sexually violent predator unnecessary for that person, the court may order that the person be conditionally discharged in accordance with such plan.

(2)Conditions imposed pursuant to this subsection shall include those recommended by the person's treatment team and developed with the participation of the person and shall be approved by the Department of Human Services. Conditions imposed on the person shall be specific and shall be for the purpose of ensuring that the person participates in necessary treatment and that the person does not represent a risk to public safety. If the court imposes conditions for a period exceeding six months, the court shall provide for a review hearing on a date the court deems appropriate but in no event later than six months from the date of the order. The review hearing shall be conducted in the manner provided in this section, and the court may impose any order authorized pursuant to this section.

(3)A designated staff member on the person's treatment team shall notify the court if the person fails to meet the conditions of the discharge plan, and the court shall issue an order directing that the person be taken to a facility designated for the custody, care and treatment of sexually violent predators for an assessment. The court shall determine, in conjunction with the findings of the assessment, if the person needs to be returned to custody and, if so, the person shall be returned to the designated facility for the custody, care and treatment of sexually violent predators. The court shall hold a hearing within 20 days of the day the person was returned to custody to determine if the order of conditional discharge should be vacated.

d.Notwithstanding the provisions of this section, or any provision of section 12, 13 or 14 of this act to the contrary, no person committed while serving a term of incarceration shall be discharged by the court prior to the date on which the person's maximum term would have expired had he not been committed. If the court determines that the person's mental condition has so changed that the person is safe to be at large, the court shall order that the person be returned to the appropriate State, county or local authority to complete service of the term of incarceration imposed until released in accordance with law, and the person shall be given day for day credit for all time during which the person was committed.

e.Notwithstanding the provisions of this section, or any provision of section 12, 13 or 14 of this act to the contrary, no person committed pursuant to N.J.S.2C:4-8 concerning acquittal of a criminal charge by reason of insanity or pursuant to N.J.S.2C:4-6 concerning lack of mental competence to stand trial shall be discharged by the court unless the prosecuting attorney in the case receives prior notice and an opportunity to be heard.

L.1998, c.71, s.9.



Section 30:4-27.33 - Involuntary Commitment Of Person Lacking Mental Competence To Stand Trial

30:4-27.33. Involuntary commitment of person lacking mental competence to stand trial
10. If a person who has been civilly committed based upon a determination that the person lacked mental competence to stand trial pursuant to N.J.S.2C:4-6 is about to be released, and the person's involuntary commitment is sought pursuant to this act, the court shall first hear evidence and determine whether the person did commit the act charged.

a.The rules of evidence applicable in criminal cases shall apply, and all constitutional rights available to a defendant at a criminal trial, other than the right to a trial by jury and the right not to be tried while incompetent, shall apply.

b.After hearing evidence on this issue, the court shall make specific findings on whether the person did commit the act charged, the extent to which the person's lack of mental competence affected the outcome of the hearing, including its effect on the person's ability to consult with and assist counsel and to testify on the person's own behalf, the extent to which the evidence could be reconstructed without the assistance of the person and the strength of the prosecution's case.

c.If, after the conclusion of the hearing on this issue, the court finds beyond a reasonable doubt that the person did commit the act charged, the court shall enter a final order, appealable by the person, on that issue and may proceed to consider whether the person should be committed pursuant to this act.

L.1998, c.71, s.10.



Section 30:4-27.34 - Operation Of Facility For Sexually Violent Predators; Regulations

30:4-27.34. Operation of facility for sexually violent predators; regulations
11. a. The Department of Corrections shall be responsible for the operation of any facility designated for the custody, care and treatment of sexually violent predators, and shall provide or arrange for custodial care of persons committed pursuant to this act. Except as may be provided pursuant to subsection c. of section 9 of this act, a person committed pursuant to this act shall be kept in a secure facility and shall be housed and managed separately from offenders in the custody of the Department of Corrections and, except for occasional instances of supervised incidental contact, shall be segregated from such offenders.

b.The Division of Mental Health Services in the Department of Human Services shall provide or arrange for treatment for a person committed pursuant to this act. Such treatment shall be appropriately tailored to address the specific needs of sexually violent predators.

c.Appropriate representatives of the Department of Corrections and the Department of Human Services shall participate in an interagency oversight board to facilitate the coordination of the policies and procedures of the facility.

d.Notwithstanding the provisions of section 10 of P.L.1965, c.59 (C.30:4-24.2) or any other law to the contrary, the rights and rules of conduct applicable to a person subject to involuntary commitment as a sexually violent predator pursuant to P.L.1998, c.71 (C.30:4-27.24 et seq.) shall be established by regulation promulgated jointly by the Commissioner of Human Services and the Commissioner of Corrections, in consultation with the Attorney General. The regulations promulgated under this subsection shall take into consideration the rights of patients as set forth in section 10 of P.L.1965, c.59 (C.30:4-24.2), but shall specifically address the differing needs and specific characteristics of, and treatment protocols related to, sexually violent predators. In developing these regulations, the commissioners shall give due regard to security concerns and safety of the residents, treatment staff, custodial personnel and others in and about the facility.

L.1998,c.71,s.11; amended 2003, c.156.



Section 30:4-27.35 - Annual Court Review Hearing

30:4-27.35. Annual court review hearing
12. A person committed under this act shall be afforded an annual court review hearing of the need for involuntary commitment as a sexually violent predator. The review hearing shall be conducted in the manner provided in section 7 of this act. If the court determines at a review hearing that involuntary commitment as a sexually violent predator shall be continued, it shall execute a new order. The court shall conduct the first review hearing 12 months from the date of the first hearing, and subsequent review hearings annually thereafter. The court may schedule additional review hearings but, except in extraordinary circumstances, not more often than once every 30 days.

L.1998, c.71, s.12.



Section 30:4-27.36 - Recommendation For Discharge

30:4-27.36. Recommendation for discharge
13. a. At any time during the involuntary commitment of a person under this act, if the person's treatment team determines that the person's mental condition has so changed that the person is not likely to engage in acts of sexual violence if released, the treatment team shall recommend that the Department of Human Services authorize the person to petition the court for discharge from involuntary commitment status. The Department of Human Services shall notify the Attorney General immediately upon providing such authorization. If a discharge plan has not been developed pursuant to section 14 of this act, it shall be developed forthwith.

b.The person shall serve the authorized petition for discharge upon the committing court and the Attorney General. The Attorney General may obtain an independent clinical evaluation of the person, which shall be performed within 15 days of receipt by the Attorney General of the authorized petition for discharge. If, within 15 days of receipt of such authorized petition or upon completion of an independent clinical evaluation, if any, the Attorney General files a request for a hearing on the issue of continuing need for commitment and serves notice of that request, in accordance with the provisions of section 7 of this act, the court shall schedule a hearing on the issue. The hearing shall be conducted in the manner provided in section 9 of this act.

c.If the person committed pursuant to this act had at the time of such commitment been confined pursuant to an order entered under N.J.S.2C:4-8 concerning acquittal of a criminal charge by reason of insanity or under N.J.S.2C:4-6 concerning lack of mental competence to stand trial, the Attorney General shall provide written notice to the prosecutor of the person's authorized petition for discharge from involuntary commitment status. If, within five days of receipt of such notice, the prosecutor files a request for a hearing on the issue of continuing need for commitment and serves notice of that request, in accordance with the provisions of section 7 of this act, the court shall schedule a hearing on the issue. The hearing shall be conducted in the manner provided in section 9 of this act.

d.Nothing in this act shall prohibit a person from filing a petition for discharge from involuntary commitment status without authorization from the Department of Human Services. Upon receipt of such a petition, the court shall review the petition to determine:

(1) whether the petition contains facts upon which the court could find that the condition of the person has so changed from the time of the filing of the person's prior petition that a hearing is warranted, or

(2) whether the petition is supported by a professional expert evaluation or report stating that the person's mental condition has so changed that the person is not likely to engage in acts of sexual violence if released, which evidence had not been provided to the court in its prior annual review.

If the petition fails to satisfy either of these requirements, the court shall deny the petition without a hearing.

L.1998, c.71, s.13.



Section 30:4-27.37 - Discharge Plan

30:4-27.37. Discharge plan
14. A person discharged by the court shall have a discharge plan prepared by the treatment team at the facility designated for the custody, care and treatment of sexually violent predators, pursuant to this section. The treatment team shall give the person an opportunity to participate in the formulation of the discharge plan.

L.1998, c.71, s.14.



Section 30:4-27.38 - Written Notice Of Release

30:4-27.38. Written notice of release
15. In addition to any other information required to be released under this act, prior to the release of a person committed under this act, the Department of Corrections shall give written notice of the person's release to the Attorney General or the prosecutor of the county in which the person was prosecuted for the sexually violent offense which rendered the person subject to commitment under this act, depending on which office prosecuted the person for the sexually violent offense. Upon receipt of such notice, the county prosecutor or Attorney General, as the case may be, shall notify the Office of Victim and Witness Advocacy of the county in which the person was prosecuted and that office shall use any reasonable means available to it to give notice of the person's release to the victim of the sexually violent offense or the victim's nearest relative if the sexually violent offense resulted in death, which notice shall be in accordance with the provisions of section 6 of P.L.1985, c.404 (C.52:4B-44). The notice required under this section shall be given only if a request for such notification has been made by the victim or the victim's nearest relative, as the case may be, to the county prosecutor or Attorney General, as the case may be, at the time the person was sentenced or committed. Failure to notify shall not be a reason for postponement of release. Nothing in this subsection shall create a cause of action against the State, county or any employee of the State or county acting within the scope of the employee's employment as a result of the failure to notify under this act.

L.1998, c.71, s.15.



Section 30:4-31 - Commitment Of Nonresidents

30:4-31. Commitment of nonresidents
A nonresident of this State may be committed to a mental hospital in this State in the same manner as residents may be admitted and committed.

Amended by L.1953, c. 29, p. 511, s. 11; L.1965, c. 59, s. 26.



Section 30:4-34 - County Adjuster For Commitment Of Persons With Mental Illness.

30:4-34 County adjuster for commitment of persons with mental illness.
30:4-34. In each county where county counsel, county solicitor, county clerk, county physician or county probation officer, or any of their assistants is in charge and supervision of the preparation of papers relating to the commitment of persons with mental illness, such person shall be known as "county adjuster" and such duties shall, except as otherwise provided in section 2 of P.L.1981, c.403 (C.30:4-34.1), continue to pertain to the office of such county counsel, county solicitor, county clerk, county physician or county probation officer or their successors in office, but, notwithstanding the foregoing, in case any other county official or employee shall be at the time of the adoption of this act, in charge and supervision of the preparation of papers relating to the commitment of persons with mental illness, the governing body of the county may designate that county official or employee as county adjuster. In all other counties the county governing body shall designate some county official or employee as county adjuster.

The county adjuster shall have charge and supervision of the preparation of papers relating to the commitment of persons with mental illness in such county, and in cases arising in other counties in which the legal settlement appears to be in his county. Classification under civil service rules shall not be affected by reason of such designation or additional duties, and additional compensation, if any, for such services may be fixed by the county governing body and paid in the same manner as other county employees are paid. Each county governing body shall notify the various institutions for persons with mental illness of the name and address of the county adjuster.

The judge of the Superior Court within the county may appoint the county adjuster to act as referee for the purpose of taking testimony bearing solely on the question of legal settlement and the financial ability of the person with mental illness or the parent of the person with mental illness, if the person is under the age of 18, to pay the cost of maintenance, in accordance with the provisions of R.S.30:4-60, and shall make return to the court of his findings, conclusions and recommendations. Such findings, conclusions and recommendations shall be subject to the approval of the court and shall not be effective until incorporated in an appropriate order or judgment of the court. The county adjuster, acting as such referee, may subpena witnesses and compel their attendance on forms approved by the court.

Amended 1953, c.29, s.12; 1954, c.167; 1965, c.59, s.28; 1981, c.403, s.1; 1995, c.155, s.9; 1998, c.92; 2005, c.55, s.2.



Section 30:4-34.1 - Tenure After 5 Years Of Service

30:4-34.1. Tenure after 5 years of service
A person who holds the position of county adjuster by virtue of holding one of the offices under R.S. 30:4-34 and who has held the position of county adjuster continuously for 5 years or more shall continue to hold the position of county adjuster, notwithstanding he is serving in one of the offices under R.S. 30:4-34 for a fixed term or at the pleasure of the governing body of the county, during good behavior and efficiency and shall not be removed therefrom except for good cause.

L.1981, c. 403, s. 2, eff. Jan. 6, 1982.



Section 30:4-35 - County Adjuster To File Certificate Of Appointment With Commissioner

30:4-35. County adjuster to file certificate of appointment with commissioner
Every county adjuster shall forthwith or within ten days after his appointment file with the commissioner a certificate showing date of his appointment and postoffice address properly authenticated by the clerk of the board of chosen freeholders.



Section 30:4-49 - Legal Settlement In County; Aliens

30:4-49. Legal settlement in county; aliens
30:4-49. Except as hereinafter provided, legal settlement in a county within the meaning of this article shall be continuous residence in such county for a period of not less than five years immediately preceding the date of application for admission or commitment, excluding the time, if any, spent by the patient in any charitable, or correctional institution or public hospital. An alien who has taken up his residence in any county in this State immediately upon arriving in this country, having had such county as his destination, and who shall have resided in such county for a period of at least three years immediately preceding the date of application for admission or commitment, shall be deemed to have a legal settlement in such county.

Amended 1965,c.59,s.36; 1995,c.155,s.10.



Section 30:4-49.1 - Settlement Of Married Woman

30:4-49.1. Settlement of married woman
The settlement of a married woman shall be that of her husband except as otherwise herein provided:

(a) If her husband at the time of her marriage does not have settlement in any State, she shall retain her own settlement until her husband acquires one or until hers is lost;

(b) A widow or woman who is divorced or separated by judicial decree from her husband shall have the same settlement which she had at the time of the death of her husband or of her divorce or judicial separation, but may subsequently acquire a new settlement;

(c) After continuous separation from her husband and absence from the State for 1 year, a married woman's settlement shall be lost until such time as she and her husband voluntarily resume living together in which event her settlement will be that of her husband.

L.1965, c. 59, s. 37.



Section 30:4-49.2 - Settlement Of Minor Born In Wedlock

30:4-49.2. Settlement of minor born in wedlock
The settlement of a minor born in wedlock shall be that of his parents or surviving parent or in case of divorce or separation, of the parent having his custody. In the case of the death of the parent having custody, the settlement shall be that of the surviving parent. In case of the death of both parents or in case of permanent separation from his parents by court order or by surrender of custody by an instrument in writing in accordance with law, the settlement of such minor at the time of such death or separation shall continue until his majority unless he shall gain a separate settlement as hereinafter provided.

L.1965, c. 59, s. 38.



Section 30:4-49.3 - Settlement Of Minor Born Out Of Wedlock

30:4-49.3. Settlement of minor born out of wedlock
The settlement of a minor born out of wedlock shall be that of his mother; but such minor may acquire a separate settlement in the same manner as minors born in wedlock, as hereinafter provided.

L.1965, c. 59, s. 39.



Section 30:4-49.4 - Minors; Capability Of Separate Settlement

30:4-49.4. Minors; capability of separate settlement
A minor shall be deemed capable under the provisions of this act of acquiring a separate settlement, in the same manner as persons of full age, from the time he or she has complied with either of the following provisions:

(a) If a male, by marrying and living apart from parents;

(b) By residing separately and apart from his parents and being lawfully employed when wages are paid to such minor. This provision shall not apply in the case of a minor serving an apprenticeship or securing an education in a regularly organized training school or other educational institution, or where such minor is dependent in whole or in part upon his parent or guardian for support; except that if such minor resumes living with either of his parents, his settlement shall be the same as it was before his departure.

L.1965, c. 59, s. 40.



Section 30:4-49.5 - Settlement Of Child Of Widow, Divorced Woman Or Unmarried Mother Who Gains New Settlement By Marriage

30:4-49.5. Settlement of child of widow, divorced woman or unmarried mother who gains new settlement by marriage
When a widow, divorced woman or unmarried mother gains a new settlement by marriage, if, at the time of such marriage her child is not in her custody and is receiving care at public expense, the settlement of such child shall not follow that of its mother until such time as the child has been returned to the custody of its mother and has remained in her care without receipt of public assistance for the period of 1 year.

L.1965, c. 59, s. 41.



Section 30:4-49.6 - Loss Of Settlement

30:4-49.6. Loss of settlement
Every person who has or shall have a separate legal settlement, not derived from that of another person, pursuant to the provisions of this act shall continue to have such legal settlement until he shall remove from this State and remain therefrom continuously for 1 year; except that absence from the State for 1 year or more because of service in the Armed Forces of the United States shall not result in loss of settlement providing the person was inducted into the service while residing in this State.

L.1965, c. 59, s. 42.



Section 30:4-50 - Continuance Of Settlement; Abandonment

30:4-50. Continuance of settlement; abandonment
A patient who shall have acquired a legal settlement in any county shall retain his settlement until he shall have acquired a legal settlement in some other county; but such settlement shall be deemed to have been abandoned by residence without the state for a period of one year or more.



Section 30:4-51 - Legal Settlement In State

30:4-51. Legal settlement in State
30:4-51. Legal settlement in this State, as distinguished from legal settlement in any political subdivision thereof, shall be continuous residence in the State for a period of at least one year immediately preceding the date of the application for admission or commitment, excluding the time, if any, spent by the patient in any charitable or correctional institution or public hospital.

Amended 1995,c.155,s.11.



Section 30:4-52 - State To Bear Costs Of Nonresident

30:4-52. State to bear costs of nonresident
30:4-52. Any patient not having lived in the State for at least one year prior to the application for admission or commitment to any institution for the care and treatment of the mentally ill or developmentally disabled in this State shall not be deemed to have a legal settlement in this State but shall be admitted or committed to one of the institutions owned by the State pending his removal to the place where he has a legal settlement, if any, and the cost and expense of care and treatment of such patient during such confinement, and his removal, when the cost of his removal is not otherwise provided for, shall be borne by the State.

Amended 1965,c.59,s.43; 1995,c.155,s.12.



Section 30:4-53 - Returning Patient To Proper Residence

30:4-53. Returning patient to proper residence
Nothing in this title shall impair the right of the state, or any political subdivision to return a patient to a foreign country or to another state wherein he retains a legal settlement, and in all such cases no legal settlement shall be deemed to have been acquired within this state.



Section 30:4-54 - Legal Settlement Of Inmates Of Foreign Institutions

30:4-54. Legal settlement of inmates of foreign institutions
No person confined in any public institution outside of this state shall acquire a legal settlement in this state or in any county in this state by virtue of the establishment of a residence in this state of the husband, wife or parent or parents of the wife, husband or the minor child, as the case may be, of any person confined in any public institution outside of this state.



Section 30:4-55 - Bringing Inmates Of Foreign Institutions Into State; Misdemeanor

30:4-55. Bringing inmates of foreign institutions into state; misdemeanor
It shall be unlawful for any person, public official, corporation, association or institution to bring or send or cause to be brought or sent into this State an inmate of any public institution outside of this State for the purpose of placing such inmate in any public institution in this State, without first obtaining the written consent of the Department of Institutions and Agencies of this State in accordance with the terms of the Interstate Mental Health Compact, chapter 178 of the laws of 1956.

Any person, public official, corporation, association or institution or any officer or agent thereof who shall violate the provisions of this section shall be guilty of a misdemeanor.

Amended by L.1965, c. 59, s. 44.



Section 30:4-56 - Judgment Of Commitment; Expense; Filing Fee.

30:4-56 Judgment of commitment; expense; filing fee.
30:4-56. The final judgment of commitment shall contain a determination of the legal settlement of the person with mental illness and shall provide for the payment of the expense of the care and treatment of the person. The judgment, together with the complaint or a certified copy thereof, shall be filed in the office of the clerk of the county, who shall forward within 10 days after receipt of same a certified copy of the judgment, and in all cases a certified copy of the complaint on which the judgment is founded, to the chief executive officer of the institution to which the person is committed.

In the case of a person with mental illness against whom a final judgment of commitment has been entered, the county adjuster shall, within a reasonable period of time after the person is discharged from a psychiatric facility, provide the person or the person's parent, if the person is under the age of 18, with notice of the amount required to be paid by the terms of the court order.

At the time of making the final judgment, the court shall further tax a filing fee of $1.00 to be paid to the clerk for the use of the county in each case, which fee shall be paid in all nonindigent cases by the person made chargeable in the judgment, and in all indigent cases by the county in which the action is had unless the indigent person is chargeable to another county in which case such other county shall be liable for the fee.

Amended 1953, c.29, s.23; 1965, c.59, s.45; 1995, c.155, s.13; 2005, c.55, s.3.



Section 30:4-57 - If No Settlement In Any County

30:4-57. If no settlement in any county
If the patient shall be found to be mentally ill and to have no legal settlement in any county in this State, the court may commit him to a mental hospital owned by the State.

Amended by L.1953, c. 29, p. 518, s. 24; L.1965, c. 59, s. 46.



Section 30:4-60 - Payments, Determination Of Amount, Liability Therefor.

30:4-60 Payments, determination of amount, liability therefor.

30:4-60. a. If the court shall determine that the person has a mental illness and is in need of treatment at a psychiatric facility, it may determine the legal settlement of the person and, consistent with the laws governing civil commitment and the Rules of Court, direct the admission or hospitalization of the person to the care of the Commissioner of Human Services for treatment in a psychiatric facility, short-term care facility, or special psychiatric hospital in this State.

b.If the Department of Human Services determines that the person has a developmental disability and is eligible for functional services from the Division of Developmental Disabilities, the department, using a formula of financial ability to pay as promulgated annually by the Department of the Treasury, shall determine if the person with a developmental disability has sufficient income, assets, resources or estate to pay for the person's maintenance as fixed by the department, or is able to make any payment towards the person's maintenance, or if the person's chargeable relatives or other persons chargeable by contract are able to pay the person's maintenance or make any payment toward the person's maintenance on the person's behalf. The department shall determine the legal settlement of the developmentally disabled person pursuant to section 86 of P.L.1965, c.59 (C.30:4-165.3).

The department shall send written notice of the periodic payment amount to the person or the person's parent or guardian, chargeable relative, or other person chargeable by contract for the person's support. All required payments shall be made directly to the department unless otherwise specified in the notice. The notice may, in the discretion of the department, contain such direction as may seem proper concerning security to be given for the payment. The payment notice shall be separate and independent of any order of commitment to the care and custody of the commissioner or any order of guardianship.

The department shall annually review and revise, as appropriate, its payment calculations. If the financial circumstances of the person or persons chargeable by law or contract for the support of the developmentally disabled person change prior to the annual review, the chargeable person or persons shall immediately notify the department in writing.

c. (1) A person with mental illness who is 18 years of age or older and is being treated in a psychiatric facility as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2) shall be liable for the full cost of the person's treatment, maintenance, and all necessary and related expenses of the person's hospitalization until the person is determined to be ineligible for or has exhausted any third party insurance benefits or medical assistance program that will pay an amount toward the facility's bill. The obligation by the person with mental illness for the remainder of the facility's bill, after the credit for all available third party insurance payments or medical assistance program payment, will be in an amount based upon the sliding scale fee schedule established for charity care pursuant to subsection b. of section 10 of P.L.1992, c.160 (C.26:2H-18.60).

(2)The obligation of the parent of a person with mental illness under the age of 18 for the remainder of the facility's bill shall be based upon the lesser of the sliding scale fee schedule established for charity care pursuant to subsection b. of section 10 of P.L.1992, c.160 (C.26:2H-18.60), or the formula of financial ability to pay as promulgated annually by the Department of the Treasury pursuant to subsection b. of this section.

(3)A person with mental illness or a person responsible under a court order for the cost of care and maintenance of a person with mental illness who, without good cause, (a) refuses to submit information and authorizations sufficient to enable the facility to access any available third-party payer, or (b) refuses to apply for public medical assistance for which the person with mental illness may be eligible, shall be responsible for the full cost of the person's care and maintenance at the facility without the application of the criteria set forth in paragraphs (1) and (2) of this subsection.

(4)Based upon the criteria set forth in paragraphs (1) and (2) of this subsection, the Department of Human Services or county adjuster in the county of settlement, as applicable, shall make a determination of the amount the person with mental illness who is 18 years of age or older, or the parent of a person with mental illness under the age of 18, shall be liable to contribute toward the cost of the person's treatment, maintenance, and all necessary and related expenses of the person's hospitalization. The liability may be enforced by the Commissioner of Human Services in the manner set forth in section 1 of P.L.1962, c.207 (C.30:4-75.1).

(5)In the case of a person with mental illness who is married, the department shall establish a spousal share of the combined assets of the couple that shall be preserved for the noninstitutionalized spouse and immune from execution to satisfy the person's liability to contribute toward the cost of treatment, maintenance, and all necessary and related expenses of the person's hospitalization. In order to determine the spousal share of the combined assets to be preserved, the Commissioner of Human Services shall employ the same methodology used by the State Medicaid program to determine the resources that are preserved for the needs of the community spouse of an institutionalized individual in accordance with N.J.A.C.10:71-4.8.

(6)The Commissioner of Human Services shall act on any request by a person with mental illness who is 18 years of age or older, or the parent of a person with mental illness under the age of 18, to compromise for settlement of the obligation established pursuant to this section. With respect to the request, the commissioner shall allow the person or parent to retain adequate funds to:

(a)maintain the person's or parent's housing and usual standard of living in the community;

(b)provide for any necessary medical expenses or special needs;

(c)support any minor, disabled, elderly, or other dependent;

(d)establish a trust to ensure future self-sufficiency; or

(e)provide for any other genuine financial needs.

Requests to compromise for settlement of the obligation shall be liberally granted by the commissioner and shall promote the person's or the person's parent's opportunity to obtain and maintain employment, purchase property, both real and personal, and achieve full reintegration into the community, as applicable. The commissioner shall ensure that all persons and parents are notified of their right to request a compromise and the procedure for doing so.

amended 1953, c.29, s.27; 1965, c.59, s.49; 1969, c.258, s.1; 1990, c.73, s.2; 1995, c.155, s.14; 2005, c.55, s.4; 2013, c.253, s.12.



Section 30:4-60.1 - Transcript Of Evidence Of Indigency Furnished Institution

30:4-60.1. Transcript of evidence of indigency furnished institution
30:4-60.1. Upon the making of any order committing a person to a mental hospital supported in whole or in part from county, municipal or State funds, the county adjuster of the county in which the court making the order is located, shall forthwith deliver to the chief executive officer of the institution a transcript of the evidence presented to the court or a copy of the testimony taken by the county adjuster on behalf of the court relating to the question of indigency including a statement of the kind, value and location of the patient's estate, or, in the event that a relative of the patient is made chargeable with his support, a detailed statement of the financial means of such chargeable relative.

Amended 1965,c.59,s.50; 1995,c.155,s.16.



Section 30:4-60.2 - "Estate," "Patient" Defined

30:4-60.2. "Estate," "patient" defined
15. Notwithstanding any other provision of law to the contrary, whenever the term "estate" appears in any provision of Chapter 4 of Title 30 of the Revised Statutes for the purpose of describing the mechanism for satisfying or contributing to the costs of maintaining a patient, the term shall mean and include only those payments made directly to the State or county by the patient or his legally responsible relative, payments made on behalf of a deceased patient, payments made on behalf of the patient to the State or county in its capacity as a representative of the patient, or payments made on behalf of the patient to the State or county in its capacity as a representative of the patient and which would otherwise be due and payable directly to the patient. No other payments to the State, regardless of their source or the circumstances of their receipt, shall be considered to be a part of the patient's estate.

As used in this section, "patient" includes a person over the age of 18 who has been admitted to, but not discharged from, a short-term care or psychiatric facility and a developmentally disabled person of any age who is receiving functional services from the Division of Developmental Disabilities.

L.1995,c.155,s.15.



Section 30:4-60A - Regulations Concerning Sliding Scale Fee And Patient Liability.

30:4-60a Regulations concerning sliding scale fee and patient liability.
10. The Department of Human Services shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) concerning the establishment of a sliding scale fee schedule and determination of patient liability to contribute to the cost of care and maintenance pursuant to R.S.30:4-60.

L.2005, c.55, s.10.



Section 30:4-63 - Commitment Of Person With Mental Illness, Payment.

30:4-63 Commitment of person with mental illness, payment.

30:4-63. a. The court may, after final hearing, commit any person with mental illness to any State or county psychiatric institution irrespective of the person's legal settlement where provision is made for the person's care and maintenance, in an amount approved by the department or by the board of chosen freeholders, as the case may be. The person may remain as a full paying patient in such institution as long as such sum shall be regularly paid out of the estate of the person, or by the person or persons chargeable by law with the person's care and maintenance, or under contract. In the event that such sum cannot be paid because of a change in the financial circumstances of the person with mental illness or the person's legally responsible relatives then the court may make such order as may be necessary with regard to the manner and the amount of maintenance which shall be paid on behalf of the person with mental illness and by whom.

b.The Department of Human Services may admit a person found eligible for functional services from the Division of Developmental Disabilities to a residential functional services placement irrespective of the person's legal settlement if provision is made for the payment of the full cost of the person's care and maintenance, in an amount approved by the department. The person may remain as a full paying person in the residential functional services placement, or in another residential functional services placement deemed appropriate by the department, as long as the full per capita amount for the placement is regularly paid from the person's income, benefits, assets, resources, or estate, or by the person chargeable by law or under contract with the person's care and maintenance.

amended 1953, c.29, s.30; 1965, c.59, s.51; 1995, c.155, s.17; 2005, c.55, s.5; 2013, c.253, s.13.



Section 30:4-65 - Guardian Of Estate, Bond, Discharge

30:4-65. Guardian of estate, bond, discharge
30:4-65. Where, on final hearing, it appears that the patient is possessed of real or personal property and no arrangements have been made for the payment of his maintenance, and no action has been instituted for the appointment of a guardian of his estate, an action may be brought in the Superior Court of the county in which the proceeding for commitment is brought, and such court shall have power to appoint some competent person, resident of this State, guardian of the estate during such commitment.

A guardian so appointed shall conserve the estate for the purpose of maintaining the patient in the institution in which he may be lawfully confined, and is authorized to pay such maintenance under the direction of the Superior Court. He shall furnish a bond as guardian in double the amount of the estate, conditioned for the faithful performance of his duties as guardian. If the chief executive officer of the institution, or the county treasurer of the county in which the institution is located, is appointed guardian, he shall not be required to furnish bond and the Superior Court is authorized to make necessary directions for payment for maintenance. The guardian shall be discharged after accounting, without advertising, upon the death or discharge of the patient from confinement.

Amended 1953,c.29,s.31; 1991,c.91,s.314.



Section 30:4-66 - Liability For Support.

30:4-66 Liability for support.
30:4-66. Every person supported in a State or county charitable institution or other residential functional service pursuant to section 13 of P.L.1965, c.59 (C.30:4-25.1) shall be personally liable for his maintenance and for all necessary expenses incurred by the institution or other residential functional service in his behalf and the father or mother of a child under 18 years of age, severally and respectively, being of sufficient ability, of every person so confined, whose estate is not sufficient for his support, shall support, and maintain the patient in the institution or other residential functional service, as the case may be, in such manner and to such an amount as the court shall direct pursuant to subsection c. of R.S.30:4-60 in the case of mentally ill patients, and in the case of developmentally disabled persons, as required pursuant to subsection b. of R.S.30:4-60. But no payment shall be ordered to be made by a chargeable relative 55 years of age or over except with respect to the maintenance of his or her natural or adopted child under the age of 18 years.

Amended 1953, c.29, s.32; 1969, c.258, s.2; 1975, c.1, s.3; 1979, c.401, s.3; 1995, c.155, s.18; 2001, c.208, s.1; 2005, c.55, s.6.



Section 30:4-67 - Rate For Maintenance Of Patient

30:4-67. Rate for maintenance of patient
The rate of payment for the maintenance of a patient shall be fixed by the State Board of Control or the board of chosen freeholders or committee thereof, and such rate of maintenance established pursuant hereto shall be construed to be a reasonable charge for the patient's care and treatment and for necessaries advanced to the patient and the board or committee aforesaid shall not be limited in the fixing of such rate, heretofore or hereafter to be assessed, by the per capita cost of maintenance at the institution.

Amended by L.1939, c. 259, p. 675, s. 1; L.1965, c. 59, s. 52; L.1969, c. 258, s. 3, eff. Jan. 7, 1970.



Section 30:4-67.1 - Deposit And Maintenance Of Funds Of Inmates; Use Of Funds And Interest

30:4-67.1. Deposit and maintenance of funds of inmates; use of funds and interest
The chief executive officer of any institution coming within the jurisdiction of the Department of Institutions and Agencies is hereby empowered to deposit and maintain the funds of any inmate in a special fund for the use and benefit of said inmate, or for the payment of his maintenance in said institution, as a court of competent jurisdiction may by order direct. A general ledger shall be maintained in the office of each institution which shall contain a separate account for each inmate and indicate the amount on deposit for him.

Any interest paid by a bank or trust company wherein said fund is maintained may be utilized by the board of managers of said institution for the use, benefit and general welfare of the inmate population as a whole.

L.1938, c. 380, p. 950, s. 1, eff. June 14, 1938.



Section 30:4-68 - Patients Unable To Pay Cost Of Hospitalization Supported By County Of Legal Settlement

30:4-68. Patients unable to pay cost of hospitalization supported by county of legal settlement
In all cases where a patient is found to have a legal settlement in any county in this State, and he and his legally responsible relatives are unable to pay the cost of his hospitalization, then the cost of his care and maintenance shall be borne by such county from the beginning of his confinement, as provided by law, except that part which may be collected on account of his board, as provided in section 30:4-60 of this Title.

Amended by L.1965, c. 59, s. 53.



Section 30:4-68.1 - Medicaid And Medicare Eligible Patients

30:4-68.1. Medicaid and Medicare eligible patients
In the case of Medicaid and Medicare eligible patients residing in the State psychiatric facilities, the maintenance costs to be paid by the counties shall be satisfied by federal Medicaid or Medicare Part A payments to the State. Should a State psychiatric facility lose its accreditation and subsequently not receive federal Medicaid and Medicare Part A payments, the counties shall not be liable for the maintenance of Medicaid or Medicare eligible county patients.

1980,c.8; amended 1990,c.73,s.3.



Section 30:4-68.2 - Monthly Personal Needs Allowance, $35.

30:4-68.2. Monthly personal needs allowance, $35.
1. A patient admitted to a residential functional service by the Division of Developmental Disabilities or committed to a State or county psychiatric hospital who is not eligible for medical assistance under the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.), but who is a recipient of other State assistance, shall be entitled to a $35.00 monthly personal needs allowance.

L.1985,c.292,s.1; amended 1995,c.155,s.19.



Section 30:4-69 - Patients Unable To Pay Cost Of Hospitalization Supported By State

30:4-69. Patients unable to pay cost of hospitalization supported by state
The cost of care and maintenance of a patient, unable to pay the cost of his hospitalization, and found to have no legal settlement in any county of the State, from the beginning of his confinement, shall be borne by the State except as to the part that may be collected under section 30:4-60 of this Title.

Amended by L.1965, c. 59, s. 54.



Section 30:4-70 - Collection Of Arrearages; Modification Of Order Of Commitment

30:4-70. Collection of arrearages; modification of order of commitment
When any patient shall be committed to any State or county institution with the cost of his maintenance chargeable to either the State or county, and it shall subsequently appear that such patient, or some person chargeable with his care and maintenance as provided for in this article, is able to pay all or any part of his care and maintenance, including arrearages, the Attorney General, the county counsel, or county adjuster, as the case may be, shall, as soon as he shall obtain such information, apply to the judicial officer for the reopening of the matter, and such judicial officer shall have the power at any time, in his discretion, to reopen the case, take additional testimony and inquire into the facts, and may determine if there shall be sufficient moneys to pay any part of such maintenance, as provided in section 30:4-60 of this Title, and make such further order requiring the estate of such patient or the person or persons so chargeable by law to pay such amount for the care and maintenance of such patient as shall be specified in such order, and shall make such further order as may be necessary.

Amended by L.1953, c. 29, p. 522, s. 33; L.1965, c. 59, s. 55; L.1969, c. 258, s. 4, eff. Jan. 4, 1970.



Section 30:4-71 - Change Of Status From Contributing Patient; Change Of Rate Of Payment

30:4-71. Change of status from contributing patient; change of rate of payment
When any patient shall be committed to any State or county institution as a contributing patient and an order has been made directing the payment of all or part of the cost of the care and maintenance of such patient out of his estate, or by the person or persons chargeable by law with his care and maintenance, and such estate shall subsequently become exhausted or such person or persons chargeable as aforesaid shall become unable to continue such payments, or if such payments so due cannot be collected by the management of the institution, the guardian of such patient, or the person or persons chargeable as aforesaid, or the chief executive officer of such institution may apply in writing to the judicial officer for the reopening of the matter, and such judicial officer shall have power, in his discretion, upon notice to the proper parties, to inquire into the facts, if necessary, and change the status of such patient, and make such further order of directions as may be necessary.

When any patient shall have been or shall be committed to any State or county institution on an order directing the payment of part of the cost of the care and maintenance of such patient out of his estate or by the person or persons chargeable by law with his care and maintenance, it shall be lawful for the judicial officer, upon application of the management of the institution or the Attorney General or county counsel, as the case may be, upon notice to the representative of the estate or to the person or persons chargeable by law with his care and maintenance, upon proof of the ability of the estate of such patient or such person or persons legally liable, to pay the whole or greater portion of the cost of such care and maintenance, not exceeding the per capita cost of maintenance in such institution, to enter an order directing that such new rate be paid by such estate or by such person or persons chargeable by law with the care and maintenance of such patient.

Amended by L.1953, c. 29, p. 522, s. 34; L.1965, c. 59, s. 56; L.1969, c. 258, s. 5, eff. Jan. 7, 1970.



Section 30:4-72 - Notice Of Change Of Status

30:4-72. Notice of change of status
No order changing the status of a patient from full payment of the cost of maintenance to county or State charge shall be made without at least 10 days' notice of the application for such order to the county to be charged with the support of the patient, or to the State, as the case may be.

Amended by L.1965, c. 59, s. 57.



Section 30:4-73 - Primary Liability Of County From Which Patient Is Committed; Findings As To Legal Settlement, Etc.

30:4-73. Primary liability of county from which patient is committed; findings as to legal settlement, etc.
The county from which any patient is committed shall be chargeable with the cost of the care and maintenance of any such patient committed to a State institution until the court shall find as a fact and the final judgment of commitment shall set forth whether the patient or his legally responsible relatives are able to pay the cost of his hospitalization and has a legal settlement in the county or has such legal settlement but is found able to pay.

If the patient has no such legal settlement in the county then said county shall receive a credit adjustment to reimburse it for any such charges made against it for any such patient. If the judgment is made by the court of another county, certified copies of the same shall be filed with the clerk of the county charged and the county adjuster of that county. If it shall appear that the patient has a legal settlement in some other county then the cost of clothing and maintenance of any indigent patient which may have accrued prior to the determination of legal settlement in any county shall be paid by the county in which the settlement is determined to be. When a patient is admitted to an institution and dies or is removed therefrom for any cause before final hearing, the court having jurisdiction is authorized to make a judicial finding as to his admission, legal settlement and ability to pay for the purpose of providing for payment of maintenance and clothing during the patient's confinement.

Amended by L.1942, c. 250, p. 679, s. 1, eff. June 1, 1942; L.1953, c. 29, p. 523, s. 35; L.1965, c. 59, s. 58.



Section 30:4-74 - Continuing Liability Of Patient's Estate Or Persons Chargeable

30:4-74. Continuing liability of patient's estate or persons chargeable
30:4-74. A patient's estate or the person chargeable for his support or the State or county as provided by law, shall be liable for institutional or functional services support from the time of the patient's admission or commitment whether he was admitted or committed as a paying or nonpaying patient and irrespective of change of status after admission or commitment.

Amended 1965,c.59,s.59; 1995,c.155,s.20.



Section 30:4-75 - Amount Of Recovery

30:4-75. Amount of recovery
In any suit for the recovery of the cost of maintenance of a patient able to pay the full cost of hospitalization in any institution of this State, in the absence of express contract stipulating the amount to be paid, the rate as fixed pursuant to section 30:4-67 of this Title shall be construed to be the reasonable and necessary cost advanced for the maintenance of such patient.

Amended by L.1965, c. 59, s. 60; L.1969, c. 258, s. 6, eff. Jan. 7, 1970.



Section 30:4-75.1 - Authority To Collect Moneys Due The State

30:4-75.1. Authority to collect moneys due the State
1. The Department of Human Services shall have the authority to collect all moneys due to the State for services, assistance, relief or care provided by the State through the department from the recipients thereof or from the persons legally responsible therefor pursuant to any agreement with the State or pursuant to any obligation established by law or by contract.

The Attorney General shall provide all legal assistance necessary and proper to collect the moneys due to the State and shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken for or upon the recovery of a judgment in a civil action and may institute and maintain any action or proceeding in the courts necessary therefor.

L.1962,c.207,s.1; amended 1995,c.155,s.21.



Section 30:4-75.2 - Rules And Regulations

30:4-75.2. Rules and regulations
The Attorney General and the Commissioner of Institutions and Agencies shall adopt such rules and regulations as shall be necessary to effectuate the provisions of this act and to co-ordinate the collection activities and procedures of the boards, officers, agencies and other bodies in the Department of Institutions and of the Bureau of Maintenance Collections.

L.1962, c. 207, s. 2.



Section 30:4-75.3 - Repeal Of Inconsistent Laws

30:4-75.3. Repeal of inconsistent laws
All acts or parts of acts inconsistent with the provisions of this act are to the extent of such inconsistency repealed.

L.1962, c. 207, s. 3.



Section 30:4-76 - Statement Of Settlement And Financial Ability Furnished

30:4-76. Statement of settlement and financial ability furnished
The person charged with the care and relief of the poor in each municipality shall, upon request, furnish to the county adjuster a statement of the facts concerning the legal settlement and financial ability of every patient and of the financial ability of the relative or other person chargeable with his support in such municipality.

Amended by L.1965, c. 59, s. 61.



Section 30:4-77 - Settlement Of Claims; Funds For Rehabilitation

30:4-77. Settlement of claims; funds for rehabilitation
The commissioner, with regard to State institutions, or the board of chosen freeholders, or a proper committee thereof, with regard to county institutions, may compromise and settle any claim due a State institution or due the board of freeholders for the support of a patient. A memorandum of the compromise and settlement made by the commissioner shall be sent to the State institution affected thereby and with regard to a compromise and settlement made by a board of freeholders, or a committee thereof, same shall be entered in the official minutes of the proceedings of the board or committee.

When it appears that a patient having moneys on deposit at the institution is sufficiently recovered to be released on convalescent leave to the community and that such patient is without sufficient income or other funds to provide for his essential requirements of transportation, food, clothing, housing and the like for establishment of his normal life in the community until he becomes gainfully employed or otherwise provided for, the chief executive officer of the institution, in his discretion, may permit such patient to have a reasonable sum of money from his funds sufficient to meet such requirements and to enable the patient to become established in the community. A report of any such payments made shall be furnished the board of managers or the board of chosen freeholders, as the case may be, to be entered in the official minutes of the next succeeding meeting of the board.

Amended by L.1956, c. 39, p. 82, s. 1; L.1965, c. 59, s. 62.



Section 30:4-78 - Rates For Maintenance Of State Patients And Convict And Criminal Mentally Ill And Payment Thereof

30:4-78. Rates for maintenance of State patients and convict and criminal mentally ill and payment thereof
30:4-78. The State House Commission shall fix the rate or rates of per capita payment for the reasonable cost of maintenance and clothing of patients in State psychiatric facilities chargeable to the counties.

The State House Commission shall fix the per capita cost rate or rates to be paid by the State to the several counties on behalf of the reasonable cost of maintenance of State patients in any county psychiatric facility, including outpatient psychiatric services, which payments shall be made by the State Treasurer on the warrant of the Comptroller to the board of chosen freeholders, upon a statement furnished by such board to the department, giving the name and number of such county or State patients who may have been thus supported in such psychiatric facilities. This statement shall set forth the amount, if any, received by the county from any person or persons for or on behalf of the maintenance of any such patients in such county psychiatric facilities. Any amount received from a person or persons for the maintenance of a patient in a county psychiatric facility shall be shared between the county and the State in the same ratio as the reasonable cost of maintenance and clothing are the responsibility of the State and county for the corresponding service period. The county shall credit the amount received from the person or persons to the State on the monthly State Aid reimbursement report filed by the county with the department, except that the credit shall not exceed the State's share of the reasonable cost of maintenance and clothing costs for the patient.

The State House Commission shall likewise fix the per capita rate or rates which each county shall pay to the treasurer for the reasonable cost of maintenance and clothing of each patient residing in a State psychiatric facility or a State facility for the developmentally disabled or receiving other residential functional services for the developmentally disabled, having a legal settlement in such county. Any payments received from the estate of a mentally ill patient as defined in section 15 of P.L.1995, c.155 (C.30:4-60.2), including federal Social Security benefits but not including any funds received from the Medicare or Medicaid programs, in support of the patient in a State psychiatric hospital, shall be shared between the county and State in the same ratio as the reasonable cost of maintenance and clothing are the responsibility of the county and State for the corresponding service period. The State shall credit the amount received from the person or persons to the county of settlement, except that the credit shall not exceed the county's share of the reasonable cost of maintenance and clothing for that patient.

On the effective date of P.L.1995, c.155 (C.30:4-25.9 et al.), all payments received from the estate of the patient, as defined in section 15 of P.L.1995, c.155 (C.30:4-60.2), by the county or State on behalf of a patient receiving residential functional services, shall be treated as payment for current services or the most recent service periods and retained by the State to offset the maintenance and clothing costs of the patient. If the payment is received by the county, the county shall file the monthly report on contributions received by the county on behalf of patients with the department and process payment of the funds to the department, except that, if the patient has county settlement and the payment is for a specific service period, it shall be shared by the State and county in the same ratio that the State and county shared in the costs for the corresponding service period. A credit to the county shall not exceed the county's share of the reasonable cost of the maintenance and clothing for the patient.

The State House Commission shall likewise fix the rate or rates to be paid for the reasonable cost of maintenance and clothing of the convict and criminal mentally ill in any State psychiatric facility, which rate or rates shall be paid by the State in the case of State patients, and in the case of county patients, the same rate or rates shall be paid, to be divided between the State and county in the proportion of nine on the part of the State and one on the part of the county.

Notice of any change in rate or rates to be paid by the counties shall be given in writing by the State House Commission to the commissioner and by him transmitted to the clerk of the respective boards of chosen freeholders.

The State share of payments to the several county psychiatric facilities on behalf of the reasonable cost of maintenance of patients shall be at the rate of 130% during the period July 1 through December 31 of each year and at the rate of 50% during the period January 1 through June 30 of each year; provided that the total amount to be paid by the State in each year shall not exceed 90% of the total reasonable per capita cost for the period January 1 though December 31 of each year.

The rate to be paid by the counties to the State on behalf of the maintenance of county patients in State psychiatric facilities and State facilities for the developmentally disabled and county patients receiving other residential functional services for the developmentally disabled shall be 50% of the actual reasonable per capita cost of maintenance of such patients.

During the period of July 1 through December 31 of each year, the State shall pay to each county an amount equal to 40% of the total per capita costs for the reasonable cost of maintenance and clothing of county patients in State psychiatric facilities for the period January 1 through December 31 of that year.

During the period of July 1 through December 31 of each year, the State shall pay to each county an amount equal to 50% of the total per capita costs for the reasonable cost of maintenance and clothing of county patients residing in State facilities for the developmentally disabled and receiving other residential functional services for the developmentally disabled for the period January 1 through December 31 of that year.

The per capita cost of maintenance of patients in county and State psychiatric facilities and State facilities for the developmentally disabled and county patients receiving other residential functional services for the developmentally disabled, as aforesaid, shall be reported to the State Comptroller upon forms to be prescribed from time to time by the State Comptroller.

Amended 1965,c.59,s.63; 1990,c.73,s.4; 1991,c.63,s.15; 1995,c.155,s.22.



Section 30:4-78.1 - County To Submit Financial And Management Plan For Psychiatric Facility

30:4-78.1. County to submit financial and management plan for psychiatric facility
The governing body of each county that operates a county psychiatric facility shall submit to the Commissioner of Human Services no later than December 31, 1991 a financial and management plan, in accordance with guidelines established by the Commissioner of Human Services. The plan shall ensure that the county incur all financial obligations necessary for improvements to bring the facility in compliance with all State and federal standards.

L.1990,c.73,s.5.



Section 30:4-78.2 - State Assumption Of Management And Operation Of Psychiatric Facility.

30:4-78.2 State assumption of management and operation of psychiatric facility.

6.If the commissioner determines that the plan submitted pursuant to section 5 of P.L.1990, c.73 (C.30:4-78.1) is appropriate, the commissioner shall enter into negotiations with the governing body of the county to provide for the State assumption of the management and operation of the psychiatric facility, in which case the State shall operate and maintain the psychiatric facility, provided that the funding ratios shall not change.

Any agreement for the assumption shall include, but not be limited to, such matters as personnel salaries, benefits, tenure or other rights; debt obligations of the facility; existing vendor contracts; lease, purchase or other arrangements for the State's operation of the facility; purchase of services from the county; capital improvements; staffing arrangements; and insurance payments and receivables, including Medicare and Medicaid payments. When negotiating an agreement the Commissioner of Human Services shall consult with the State Civil Service Commission concerning personnel salaries, benefits, tenure or other rights. If the commissioner and the governing body of the county agree to the State assumption of the management and operation of a county psychiatric facility, any changes in salaries, benefits, tenure or other rights of employees will recognize the rights and responsibilities under appropriate collective bargaining agreements.

L.1990, c.73, s.6; amended 2008, c.29, s.89.



Section 30:4-78.3 - Determination Of Eligibility For State Reimbursement For Costs

30:4-78.3. Determination of eligibility for State reimbursement for costs
Any costs or obligations incurred by a county psychiatric facility in the 13 months prior to the effective date of this act that are determined not to be reasonable by the Commissioner of Human Services shall not be eligible for reimbursement from the State after the effective date of this act.

L.1990,c.73,s.7.



Section 30:4-78.4 - State Authority Over County Psychiatric Facility To Replace Certain Administrators

30:4-78.4. State authority over county psychiatric facility to replace certain administrators
In the event a county continues to operate and maintain a county psychiatric facility, the Commissioner of Human Services shall have the power to replace the chief executive officer, the chief financial officer, the medical director and other appropriate administrative personnel upon the commissioner's determination that financial expenditures of the facility are repeatedly and substantially in excess of similar expenditures in other State and county psychiatric facilities or the quality of care provided in the facility is repeatedly and substantially below State and federal standards.

L.1990,c.73,s.8.



Section 30:4-78.5 - Deduction Of State Services From County Appropriation

30:4-78.5. Deduction of State services from county appropriation
For each local fiscal year, or portion thereof, in which a service or function associated with the provisions of this act is assumed by the State, the county shall deduct from its final appropriations upon which its permissible county tax levy is calculated the amount which the county expended for that service or function during the last full budget year, or portion thereof, for which the service or function so transferred was funded from appropriations in the county budget.

L.1990,c.73,s.9.



Section 30:4-79 - Payments By County Treasurer; Statement Furnished

30:4-79. Payments by county treasurer; statement furnished
The county treasurer of each county shall pay in quarterly payments to the treasurer, auditor or board of managers of each State institution, to which patients chargeable to the county have been committed, the amount of the per capita rate fixed by the State House Commission, together with such proportionate part of the allowance for clothing as shall be fixed by the State House Commission, upon the certification by the chief executive officer of the institution, or by the commissioner or his designated agent, who shall send to the clerk of the board of chosen freeholders of each county supporting patients at the institution at least 3 days before the day for the meeting of the board of chosen freeholders, a statement giving the names of all patients supported at the institution at the expense of the county and showing the dates of their admission or commitment, the date of the discharge of any who have been discharged, the date of the death of any who have died, and the dates between which any patients may have been away from the institution on a visit or otherwise during said month.

Amended by L.1965, c. 59, s. 64.



Section 30:4-80 - Tax Levy; Repayment By Those Legally Liable

30:4-80. Tax levy; repayment by those legally liable
The board of chosen freeholders of each county shall annually levy and raise the amount required to meet the expense of maintaining and clothing the patients chargeable to such county in the several state institutions, and such further sum as is estimated will be necessary to cover all similar bills for one year in advance. Each county shall have power to compel every individual or municipality legally liable for the support of such patients, to repay the amount of such bills, with interest, and each board of managers shall have authority to sue for and recover in the name of its treasurer, from any county indebted, all sums due for support, maintenance and clothing of any patient chargeable to the county.



Section 30:4-80.1 - Lien Against Property Of Persons Confined, Receiving Services.

30:4-80.1 Lien against property of persons confined, receiving services.
1.Every institution or other residential service maintained in whole or in part by State or county funds, which provides inpatient care, supervision and treatment for persons with developmental disabilities, shall have a lien against the property of a person receiving functional services from that institution or service for the total cost of the care and maintenance of the person in the institution at the per capita cost rate of maintenance fixed in accordance with law. The lien shall also attach to the real and personal property of any person chargeable by law with the support and maintenance of the person and against whom a court of competent jurisdiction has entered an order directing the person to pay all or a part of the cost of maintaining the person in an institution, provided that the amount of the lien shall not exceed the amount of maintenance required to be paid by the order of court. The lien shall also attach to the real and personal property of any person chargeable by law with the support and maintenance of the person pursuant to subsection b. of R.S.30:4-60, but the amount of the lien shall not exceed the amount of maintenance to be paid. Liens under this section, when properly filed as set forth herein, shall have priority over all unrecorded encumbrances and shall be at the rate to be determined as provided in Title 30 of the Revised Statutes.

L.1938,c.239,s.1; amended 1946, c.306, s.1; 1947, c.274, s.1; 1956, c.162, s.1; 1995, c.155, s.23; 2005, c.55, s.7



Section 30:4-80.2 - Form And Execution Of Lien; Maintenance Not Covered By Lien

30:4-80.2. Form and execution of lien; maintenance not covered by lien
The lien shall be in form to be prescribed by the State Department of Institutions and Agencies and shall contain the name of the patient, and other persons chargeable under said lien, date of admission, rate of maintenance, name of institution making claim and amount of accumulated delinquent maintenance at the date of filing said lien, together with notice of rate of accumulation thereafter. The lien shall be signed by the chief executive officer of the institution or his duly constituted agent. Nothing herein contained shall preclude said institution from recovering for maintenance furnished but not covered by any lien.

L.1938, c. 239, p. 542, s. 2, eff. May 25, 1938. Amended by L.1947, c. 274, p. 977, s. 2; L.1956, c. 162, p. 650, s. 2.



Section 30:4-80.3 - Filing Of Lien; Effect

30:4-80.3. Filing of lien; effect
3. The lien shall be filed with the clerk of the county or register of deeds and mortgages, as the case may be, and shall immediately attach to and become binding upon all real property in the ownership of the patient or other persons chargeable under said lien in the county wherein said lien is filed.

If it is believed that the patient or other persons chargeable under said lien are the owners of real property within the State, but the exact location of same is not known, then said liens may be filed with the clerk of the Superior Court and shall become binding upon all real property of the patient or other persons chargeable under said lien wherever situate within the State.

L.1938,c.239,s.3; amended 1953,c.29,s.36; 1956,c.162,s.3; 1991,c.91,s.315.



Section 30:4-80.4 - Lien Against Goods, Rights, Credits, Etc., Held By Another For Use Of Patient Or Persons Chargeable

30:4-80.4. Lien against goods, rights, credits, etc., held by another for use of patient or persons chargeable
If it is found that any patient or other persons chargeable under said lien are possessed of any goods, rights, credits, chattels, moneys or effects which are held by any person, firm or corporation for the present or subsequent use of said patient, or other persons chargeable under said lien, then the lien provided for herein, or a notice of the existence thereof, may be forwarded by registered mail to said person, firm or corporation and shall become binding upon any property rights so held. Such person, firm or corporation shall thereafter be precluded from disposing of said property rights until said lien is satisfied or until the holder of the lien consents thereto.

Any person, firm or corporation disposing of any such property or moneys after receipt of notice of said lien shall be liable to the institution for the value of such property or moneys of which disposition has been made except that, when the corporation upon which service of notice of the lien has been served is a banking institution, the lien shall be effective against such banking institution only in the amount of the accumulated delinquent maintenance stated in such notice.

L.1938, c. 239, p. 543, s. 4, eff. May 25, 1938. Amended by L.1947, c. 274, p. 978, s. 3; L.1956, c. 162, p. 651, s. 4.



Section 30:4-80.5 - Books For Entry And Indexing Of Liens; No Fees Required

30:4-80.5. Books for entry and indexing of liens; no fees required
The clerk of the county or register of deeds and mortgages, or clerk of the Superior Court, as the case may be, shall provide suitable books in which he shall enter the liens filed hereunder properly indexed in the name of the patient or other persons chargeable under said lien against whom the lien is claimed.

All liens and other papers incidental thereto required hereunder shall be received and recorded by the clerk of the county, register of deeds and mortgages, or clerk of the Superior Court, as the case may be, without payment of fees by the institution claiming the lien.

L.1938, c. 239, p. 543, s. 5, eff. May 25, 1938. Amended by L.1953, c. 29, p. 524, s. 37; L.1956, c. 162, p. 652, s. 5.



Section 30:4-80.6 - Discharge Of Liens, Certain.

30:4-80.6 Discharge of liens, certain.
6. a. Upon the request of a person treated at a psychiatric facility as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), or that person's legally responsible relative, against whom a lien was recorded prior to the effective date of P.L.2005, c.55, the Department of Human Services shall arrange for the discharge of the lien by the clerk of the county, register of deeds and mortgages or clerk of the Superior Court, as the case may be. No fee shall be charged by the clerk of the county, register of deeds and mortgages or clerk of the Superior Court for the removal of a lien pursuant to this section.

b.To discharge any lien or liens filed hereunder, the chief executive officer of the institution claiming the lien or his duly constituted agent shall file with the clerk of the county, register of deeds and mortgages or clerk of the Superior Court, as the case may be, a duly acknowledged certificate setting forth the fact that the institution desires to discharge the lien of record.

c.In the case of any lien not covered by the provisions of subsection a. of this section, the Commissioner of Human Services is hereby authorized to compromise for settlement any lien filed under the provisions of this act for the maintenance of any patient. A memorandum of the compromise and settlement shall be entered in the records of the institution affected thereby and shall be sufficient authorization for a complete discharge of the lien.

L.1938,c.239,s.6; amended 1947, c.274, s.4; 1953, c.29, s.38; 1965, c.59, s.65; 2005, c.55, s.9.



Section 30:4-80.6A - Liens, Certain; Extinguished.

30:4-80.6a Liens, certain; extinguished.
8.All liens filed against a person treated at a psychiatric facility as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2), prior to the effective date of P.L.2005, c.55, are hereby extinguished and shall have no legal effect. No new liens shall be filed by a psychiatric facility on or after the effective date of P.L.2005, c.55, against a person treated at the facility.

L.2005,c.55,s.8.



Section 30:4-80.6B - Public Access To Certain Liens Limited.

30:4-80.6b Public access to certain liens limited.

1. a. Except as provided in subsection f. of this section and notwithstanding the provisions of P.L.1963, c.73 (C. 47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.) or any other provision of law to the contrary, all liens filed against a person treated at a psychiatric facility as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2) and any index of such liens shall not be made available to a member of the public for inspection, review, or copying or included in any index that is available to the public on or after the effective date of this act, as provided in this section.

b.For any lien identified as a "hospital lien" on the records of the Clerk of the Superior Court where the issuer of the lien is:

(1)a State-operated psychiatric facility listed in R.S.30:1-7 or any variation of such a facility name as identified by the Commissioner of Human Services; or

(2)a county-operated psychiatric facility as identified by the chief executive officer of such a facility,

the Clerk of the Superior Court shall mark the lien as extinguished in accordance with section 8 of P.L.2005, c.55 (C.30:4-80.6a) and remove any record of the lien from public access so that it is not available to a member of the public for inspection, review, or copying or included in any index that is available to the public on or after the effective date of this act.

For the purposes of this subsection, "lien" means a lien index, abstract or other record maintained in electronic or digital format.

c.For any lien related to the cost of patient care identified as an "institutional lien" on the records of the clerk of the county, register of deeds and mortgages, or any other public custodian of such record where the issuer of the lien is:

(1)a State-operated psychiatric facility listed in R.S.30:1-7 or any variation of such a facility name as identified by the commissioner; or

(2)a county-operated psychiatric facility as identified by the chief executive officer of such a facility,

the clerk of the county, register of deeds and mortgages, or any other public custodian of such record shall mark the lien as extinguished in accordance with section 8 of P.L.2005, c.55 (C.30:4-80.6a) and remove any record of the lien from public access so that it is not available to a member of the public for inspection, review, or copying or included in any index that is available to the public on or after the effective date of this act.

d.Upon the filing of the discharge certificate pursuant to section 6 of P.L.1938, c.239 (C.30:4-80.6), with the clerk of the county, register of deeds and mortgages, the Clerk of the Superior Court, or other custodian of such record, the record of any such lien or index shall be removed from public access by the clerk of the county, register of deeds and mortgages, the Clerk of the Superior Court, or other custodian of such record, as appropriate, and shall not be made available to a member of the public for inspection, review, or copying or included in any index that is available to the public on or after the effective date of this act.

e.Any commercial public records company that has obtained a record of a lien filed against a person treated at a psychiatric facility from the clerk of the county, register of deeds and mortgages, the Clerk of the Superior Court, or other custodian of such record shall remove the record from its database within a reasonable amount of time from when the clerk of the county, register of deeds and mortgages, the Clerk of the Superior Court or other custodian removes the record of such lien from public access.

f.A member of the public may gain access to a lien removed from public access pursuant to this section by applying to the Superior Court of the county in which the lien was filed. The application shall be granted if, in the discretion of the court, there is a demonstrated, necessary, and reasonable basis and need for the access. The access and use of the information about the lien shall be on such terms as an order of the court shall provide.

g.No person shall have a private cause of action against a public entity or public employee for failing to carry out the provisions of this act and no public entity or public employee shall be liable for any claim arising from the failure to fulfill the provisions of this act, provided that a good faith effort was made by the public entity or public employee to carry out the provisions of this act.

h.The commissioner, in the case of a State-operated psychiatric facility listed in R.S.30:1-7, the chief executive officer of a county-operated psychiatric facility, the clerk of the county, register of deeds and mortgages, the Clerk of the Superior Court, or any other public custodian of a record of a lien filed against a person treated at a State or county-operated psychiatric facility prior to the effective date of section 8 of P.L.2005, c.55 (C.30:4-80.6a), shall jointly cooperate to ensure that, to the extent practicable, such records of liens are removed from public access.

L.2009, c.154, s.1.



Section 30:4-80.7 - Review Of Validity Of Lien; Discharge

30:4-80.7. Review of validity of lien; discharge
2. Any person affected in any manner, whether directly or indirectly, by any lien filed hereunder, and desiring to examine into the validity thereof or the facts and circumstances surrounding the entry thereof, may do so in an action brought in the court wherein the judgment of commitment of the patient was made. In the case of a voluntary patient, an action may be brought in the Superior Court. The action shall be brought against the institution claiming the lien, and the court may proceed in the action in a summary manner or otherwise and enter such judgment as it may deem appropriate.

Any person desiring to secure immediate discharge of any lien may deposit with the court cash in sufficient amount to cover the amount of the lien or post a bond in an amount and with sureties to be approved by said court. Upon proper notice of this fact being given to the institution claiming the lien, a satisfaction of said lien shall be filed forthwith with the county clerk or register of deeds and mortgages as the case may be.

L.1946,c.306,s.2; amended 1953,c.29,s.39; 1991.c.91,s.316.



Section 30:4-80.8 - Application For Relief.

30:4-80.8 Application for relief.

1.Any person who has been, or shall be, committed to any institution or facility providing mental health services, or has been determined to be a danger to himself, others, or property, or determined to be an incapacitated individual as defined in N.J.S.3B:1-2, by order of any court or by voluntary commitment and who was, or shall be, discharged from such institution or facility as recovered, or whose illness upon discharge, or subsequent to discharge or determination, is substantially improved or in substantial remission, may apply to the court by which such commitment was made, or to the Superior Court by verified petition setting forth the facts and praying for the relief provided for in this act.

L.1953, c.268, s.1; amended 1976, c.108, s.1; 1978, c.163; 1991, c.91, s.317; 2009, c.183, s.1.



Section 30:4-80.9 - Hearing; Order.

30:4-80.9 Hearing; order.

2.Upon reading and filing such petition, the court shall by order fix a time, not less than 10 nor more than 30 days thereafter, for the hearing of such matter, a copy of which order shall be served by the petitioner upon the county adjuster of the county and upon the medical director of the institution or facility to which such person was committed or upon the party or parties who applied for the determination that the person be found to be a danger to himself, others, or property, or determined to be an incapacitated individual as defined in N.J.S.3B:1-2, and at the time so appointed, or to which it may be adjourned, the court shall hear evidence as to: the circumstances of why the commitment or determination was imposed upon the petitioner, the petitioner's mental health record and criminal history, and the petitioner's reputation in the community. If the court finds that the petitioner will not likely act in a manner dangerous to the public safety and finds that the grant of relief is not contrary to the public interest, the court shall grant such relief for which the petitioner has applied and, an order directing the clerk of the court to expunge such commitment from the records of the court.

L.1953, c.268, s.2; amended 1976, c.108, s.2; 2009, c.183, s.2.



Section 30:4-80.10 - Inapplicability Of Act, Exception.

30:4-80.10 Inapplicability of act, exception.

3.This act shall not apply to any case in which the defendant was found not guilty of a crime because of insanity or from a determination that the defendant was incompetent to stand trial, except for the purpose of applying to the court pursuant to the NICS Improvement Amendments Act of 2007, Pub. L. 110-180, for relief from a federal firearms disability to possess a firearm imposed under 18 U.S.C. ss. 922(d)(4) and (g)(4).

L.1953, c.268, s.3; amended 1976, c.108, s.3; 2009, c.183, s.3.



Section 30:4-80.11 - Effect Of Order Of Expungement

30:4-80.11. Effect of order of expungement
If an order expunging such commitment is granted, the commitment shall be deemed not to have occurred and the petitioner may answer accordingly any question relating to its occurrence.

L.1976, c. 108, s. 4, eff. Oct. 29, 1976.



Section 30:4-82.1 - Findings, Declarations

30:4-82.1. Findings, declarations
1. It is found and declared:



a. That a significant number of inmates in State-owned or operated correctional facilities suffer from mental illness requiring treatment either in the form of counseling or inpatient treatment during the period of their incarceration.

b. That because of prison overcrowding, a lack of resources, and the inability of the Department of Human Services and the Department of Corrections to agree on a policy to provide adequate and appropriate mental health services to these persons, they are not receiving the mental health treatment they need.

c. That the inability of the two departments to agree on policy is attributable to their separate missions, the Department of Human Services being constituted to provide treatment and not security, and the Department of Corrections being constituted to provide secure custody and not treatment.

d. That mentally ill inmates who do not receive treatment present a danger to other inmates and to correction officers while they are incarcerated and pose a threat to their families and to other citizens of the State when they are released.

e. That the existing procedures of the Division of Mental Health Services in the Department of Human Services and of the Department of Corrections, as well as existing laws, seem to provide sufficient authority to enable the two State agencies to alleviate the problems caused by the lack of treatment made available to mentally ill inmates.

L.1986,c.71,s.1; amended L.1995,c.4,s.3.



Section 30:4-82.2 - Provision Of Mental Health, Substance Abuse Disorder Services To Inmates.

30:4-82.2 Provision of mental health, substance abuse disorder services to inmates.

2. a. The Commissioner of Human Services and the Commissioner of Corrections shall formulate a plan to provide adequate and appropriate mental health and substance use disorder services to inmates in all State-owned, operated, or contracted correctional facilities.

The plan shall include, but need not be limited to, the following:

(1)Procedures for identifying a person in need of mental health and substance use disorder services when the person is initially admitted to a State-owned, operated, or contracted correctional facility, and while the person is confined therein;

(2)Procedures for providing a mental health and substance use disorder evaluation to a person identified under subsection a. of this section to determine whether the person is in need of mental health or substance use disorder services;

(3)Procedures for providing adequate and appropriate mental health or substance use disorder treatment to a person determined to be in need under paragraph (2) of this subsection;

(4)Enumeration of the types of mental health and substance use disorder treatment that may be provided to a person determined to be in need under paragraph (2) of this subsection, which types of treatment shall include, but need not be limited to, individual or group counseling, treatment with prescription drugs, and increased monitoring as needed to prevent harm to self or others, which may include confinement in a secure hospital setting;

(5)Procedures for the provision of medication-assisted treatment in substance use disorder treatment programs, as appropriate and available;

(6)Procedures for terminating the treatment provided under paragraph (3) of this subsection when it is no longer needed by the person receiving it;

(7)Identifying community mental health and substance use disorder treatment providers and services to assist in a person's community reintegration upon the person's discharge from a State-owned, operated, or contracted correctional facility;

(8)Procedures for ensuring cooperation between the Department of Corrections and the Department of Human Services at all personnel levels and at every stage of identification, evaluation, treatment, and termination of treatment so that adequate and appropriate mental health and substance use disorder services are provided;

(9)Procedures for maintaining the confidentiality of mental health and substance use disorder treatment records; and

(10)Procedures for biennial review and revision of the plan developed under this section.

b.Mental health and substance use disorder treatment services in State-owned, operated, or contracted facilities, as appropriate, shall be delivered by licensed provider organizations.

c.The Department of Human Services shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to establish standards and requirements for the licensure of substance use disorder treatment programs operating within State-owned, operated, or contracted correctional facilities, as appropriate. In developing regulations, the department shall take into consideration the unique characteristics of treatment programs operating within a correctional environment.

d.The Department of Human Services is authorized to develop a plan to provide mental health and substance use disorder services to inmates in county-operated correctional facilities, in consultation with the county-designated individual or entity charged with the planning of treatment services for county inmates.

L.1986, c.71, s.2; amended 2015, c.11.



Section 30:4-82.3 - Deadline; Regulations

30:4-82.3. Deadline; regulations
The plan required under section 2 of this act shall be formulated no later than the 181st day after the effective date of this act. Pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the Commissioner of the Department of Human Services and the Commissioner of Corrections jointly shall adopt regulations establishing the procedures formulated under the plan required by section 2 of this act.

L. 1986, c. 71, s. 3, eff. July 30, 1986.



Section 30:4-82.4 - Procedures For Inmates "In Need Of Involuntary Commitment"

30:4-82.4. Procedures for inmates "in need of involuntary commitment"
4. a. In order to ensure that adult and juvenile inmates who are dangerous to themselves or others because of mental illness and who are "in need of involuntary commitment" within the meaning of section 2 of P.L.1987, c.116 (C.30:4-27.2) or who are "sexually violent predators" within the meaning of section 3 of P.L.1998, c.71 (C.30:4-27.26), are not released without appropriate supervision and treatment, the board, the Commissioner of the Department of Corrections, the Attorney General, the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) and county prosecutors shall follow the procedures set forth in this section.

b.When an adult or juvenile inmate is scheduled for release due to expiration of the inmate's maximum term, the commissioner or the Juvenile Justice Commission shall notify the Attorney General and the prosecutor of the county from which the person was committed if:

(1) The adult inmate's term includes a sentence imposed for conviction of aggravated sexual assault, sexual assault or aggravated criminal sexual contact and the court imposing sentence found that the offender's conduct was characterized by a pattern of repetitive, compulsive behavior;

(2) The parole board or the superintendent of the facility in which the inmate has been confined has advised the commissioner or the Juvenile Justice Commission that the conduct of the inmate during the period of confinement, the inmate's mental condition or the inmate's past history indicates that the inmate may be "in need of involuntary commitment" within the meaning of section 2 of P.L.1987, c.116 (C.30:4-27.2); or

(3) The inmate's term includes a sentence imposed for conviction of a "sexually violent offense" as defined in section 3 of P.L.1998, c.71 (C.30:4-27.26).

c.Notice required by subsection b. shall be given no less than 90 days before the date on which the inmate's maximum term is scheduled to expire.

d.When such notice is given, the board, the Juvenile Justice Commission or the commissioner shall provide the Attorney General and county prosecutor with all information relevant to a determination of whether the inmate may be "in need of involuntary commitment" or may be a "sexually violent predator", including, without regard to classification as confidential pursuant to regulations of the board, of the Department of Corrections or the Juvenile Justice Commission, any preparole report, psychological and medical records, any statement of the reasons for denial of parole and, if applicable, a statement of the reasons for the determination that the inmate may be "in need of involuntary commitment" or may be a "sexually violent predator".

e.If the Attorney General or county prosecutor determines, on the basis of the information provided pursuant to this section or N.J.S.2C:47-5, that the inmate may be "in need of involuntary commitment" or may be a "sexually violent predator", the Commissioner of Corrections or the Juvenile Justice Commission, upon request of the Attorney General or county prosecutor shall:

(1) Permit persons qualified to execute clinical certificates necessary for civil commitment to examine the inmate in the institution in which he is confined; or

(2) Pursuant to section 2 of P.L.1986, c.71 (C.30:4-82.2), arrange for persons qualified to execute clinical certificates necessary for civil commitment to examine the inmate.

f.In the interests of the public safety and the well-being of the inmate, the Attorney General or county prosecutor may exercise discretion to obtain an assessment of the inmate's condition by one or more of the means set forth in subsection e. of this section.

g.The Attorney General or county prosecutor shall provide a psychiatrist or physician assessing or examining an inmate pursuant to this section with all information relevant to the inmate's need of involuntary commitment, including information concerning the inmate's condition, history, recent behavior and any recent act or threat. Any person who assesses or examines an inmate pursuant to this section shall provide the Attorney General and county prosecutor with a written report detailing the person's findings and conclusions.

h. (1) All information, documents and records concerning the inmate's mental condition or classified as confidential pursuant to regulations of the board, of the Department of Corrections or the Juvenile Justice Commission that are received or provided pursuant to this section or N.J.S.2C:47-5 shall be deemed confidential.

(2) Unless authorized or required by court order or except as required in the course of judicial proceedings relating to the inmate's commitment or release, disclosure of such information, documents and records shall be limited to professionals evaluating the inmate's condition pursuant to this section, the Attorney General, county prosecutor and members of their respective staffs as necessary to the performance of duties imposed pursuant to this section.

i.Any person acting in good faith who has provided information relevant to an inmate's need of involuntary commitment or as to whether the inmate is a sexually violent predator or has taken good faith steps to assess an inmate's need of involuntary commitment or whether the inmate is a sexually violent predator is immune from civil and criminal liability.

L.1994, c.134, s.4; amended 1995, c.280, s.33; 1998, c.71, s.17.



Section 30:4-83.1 - Notice Of Transfer.

30:4-83.1 Notice of transfer.

69.Whenever a person with mental illness or a developmental disability is transferred from one residential service to another by order of the commissioner, notice shall be given by the commissioner in advance, where possible, but in any case in writing, to his spouse, if any, or to his guardian, or to his parents if he is a minor, or to his nearest known relative or friend.

L.1965, c.59, s.69; amended 2010, c.50, s.41.



Section 30:4-84.3 - Temporary Or Indefinite Transfers

30:4-84.3. Temporary or indefinite transfers
The transfers as heretofore provided may be temporary or indefinite; if temporary, the status of the individual shall be governed by the statutory provisions covering admission and discharge under which he was receiving care or treatment in the sending institution or service; if indefinite, the status of the individual shall be governed by the statutory provisions applicable to the receiving institution, to which he shall be considered to have been admitted in the same or most comparable class as that under which he was receiving care or treatment in the sending institution or service, unless a new court order shall supervene. Admission to any institution or service on indefinite transfer shall constitute discharge from the sending institution or service.

L.1965, c. 59, s. 73.



Section 30:4-85 - Transfers Between Correctional Institutions; Transfer To State Prison; Authority Of Commissioner; Contracts With County Institutions

30:4-85. Transfers between correctional institutions; transfer to State prison; authority of commissioner; contracts with county institutions
Any inmate of any correctional institution as classified in section 30:1-7 of this Title may be transferred to any other such correctional institution by order of the commissioner directing such transfer, either upon the application of the chief executive officer or upon the initiative of the commissioner.

No inmate of the State Home for Boys or the State Home for Girls shall be transferred to the State Prison.

Any inmate of the State Home for Boys of the age of 15 years may be transferred from such home to the reformatory at Annandale or, if over the age of 16 years, to the reformatory at Bordentown, and any inmate of the State Home for Girls, over the age of 16 years, may be transferred from such home to the women's reformatory at Clinton.

Any inmate of a correctional institution for males, as classified in section 30:1-7 of this Title, of the age of 18 years, may be transferred to the State Prison if it shall appear, to the satisfaction of the commissioner after recommendation by a special classification review board appointed by the State board from among members of the department central office staff, that such inmate cannot properly be confined in such institution and that his transfer will operate for the general benefit and welfare of the inmate population of the institution from which he is to be transferred.

The commissioner may also contract, under the direction of the State board and in behalf of any institution where an inmate to be transferred may be, with the various governing bodies of counties in this State for the amount to be paid for maintenance of inmates of correctional institutions to be maintained in such county institutions, after transfer thereto by order of the commissioner, for such amounts as may be approved by the State House Commission, and such payments shall be taken from and paid out of the appropriation made annually for the maintenance of such person or persons in the State institution from whence he is or shall be transferred, and the commissioner shall have power to make such transfer in such cases as in the case of other transfers provided for in this section. Such transfers shall be made in accordance with the formally adopted rules of the State board.

Persons transferred shall be subject to rules, regulations and discipline of the institution in which they are confined, except in so far as they conflict with the rules and regulations of the State board.

Amended by L.1948, c. 203, p. 1002, s. 1; L.1957, c. 93, p. 180, s. 1.



Section 30:4-85.1 - Transfer Of Inmates

30:4-85.1. Transfer of inmates
Any inmate of any county jail, workhouse or penitentiary may be transferred to any appropriate existing correctional institution maintained by the State or which may hereafter be established or designated by the State board for the purposes herein provided. Such transfer shall be made on forms to be prescribed by the department, upon the request of the chief executive officer, warden or keeper of any county correctional institution or upon the initiative of the commissioner in accordance with the formally adopted rules and regulations of the State board, after recommendation by a special classification review board appointed by the State board from among members of the department's central staff that such transfer should be made. No such transfer shall be made to the State Prison nor shall any such transfer operate as authority for the detention of any person for a term in excess of that fixed by the original sentence or order of commitment.

By the same method, any inmate of a correctional institution maintained by the State, on the initiative of the commissioner, may be transferred, with the consent of the board of chosen freeholders, to an appropriate correctional institution in any one of the several counties.

In the event it is determined by the Commissioner of Corrections that a county jail, workhouse or penitentiary is not suitable or adequate to properly secure any inmate under sentence or charged with any criminal offense, he may transfer the inmate to any existing correctional institution maintained by the State, including the State Prison. The Commissioner of Corrections shall be empowered to determine a specific State correctional institution, including the State Prison, for the proper and secure incarceration of the inmate.

Any person so transferred may be retransferred to his place of original confinement or may be transferred to any existing jail, workhouse or penitentiary located in any one of the several counties. The cost of such transfer and the expense of maintaining the inmate in any State institution or an institution located in a county other than the county from which the inmate was originally committed and confined shall be borne by the State.

L. 1948, c. 204, p. 1004, s. 1. Amended by L. 1985, c. 165, s. 1, eff. May 10, 1985.



Section 30:4-86 - Custody Of Transferred Persons; Retransfer

30:4-86. Custody of transferred persons; retransfer
Any person transferred as provided in this article shall be held in the custody of the institution to which transfer is made, subject to the rules and regulations thereof and the provisions of law applicable thereto as though originally committed to such institution.

No order of transfer shall operate as authority for the detention of any person for a term in excess of that contemplated by the original sentence or order of commitment, and no person sentenced to a definite minimum term of imprisonment shall as a result of transfer be paroled or finally discharged before the expiration of such minimum term. If return to the institution of original transfer becomes necessary under the terms of this paragraph, the commissioner shall so determine and issue order of transfer accordingly.



Section 30:4-87 - Settlement Of Persons Transferred; Copies Of Records, Etc., Transferred; Notice Of Transfers To Freeholders

30:4-87. Settlement of persons transferred; copies of records, etc., transferred; notice of transfers to freeholders
Determination by the original order for commitment as to settlement and indigency shall apply to and govern upon the transfer of a patient or inmate. The rate of payment of maintenance shall be that fixed pursuant to law for the institution to which the patient or inmate is transferred. With the transfer there shall pass to the institution to which the inmate or patient is transferred copies of all records, papers and documents relating to the admission or commitment of the inmate or patient, medical records, securities for the payment of maintenance, and the like. If, for any reason, there has been no determination of settlement or indigency, these facts shall be determined as in an original application, upon the initiative of the chief executive officer of the institution in which such inmate or patient is when transfer is desired. Due notice of the transfer shall be given to the director of the board of chosen freeholders of the county in which such inmate or patient is determined to have a legal settlement, if any, of such transfer having been made.

Criminal insane shall be transferred to the house of detention for criminal insane established at the New Jersey State Hospital at Trenton.

Amended by L.1953, c. 208, p. 1564, s. 1, eff. July 1, 1953.



Section 30:4-88 - Prisoners Conveyed By Sheriffs; Bills Of Costs

30:4-88. Prisoners conveyed by sheriffs; bills of costs
The sheriffs of the several counties shall convey to the several correctional institutions all prisoners sentenced or committed thereto within the time and in the manner provided for the transportation of prisoners sentenced to the state prison and be allowed therefor the same fees. The county clerks of the several counties shall deliver to the sheriffs certified copies of all bills of costs, including therein only charges for services actually rendered and commitments for all prisoners sentenced or committed to any of such institutions in the manner and within the time now prescribed in cases of conviction and sentence to the state prison.



Section 30:4-89 - Expenses For Transfer

30:4-89. Expenses for transfer
The expenses of transfer shall be paid from the maintenance account of the institution making the transfer.



Section 30:4-90 - Age And Sex

30:4-90. Age and sex
No transfers shall be made which will conflict with established age or sex limitations.



Section 30:4-91 - Transfer Of Indigent Nonresident Patients

30:4-91. Transfer of indigent nonresident patients
Whenever it shall be made to appear to the board of managers of any of the state hospitals that any patient who shall have been or who shall be committed to any of such state hospitals as an indigent nonresident patient, has relatives living in any other state or foreign country, the commissioner shall arrange for the discharge of such patient and his transfer and delivery to such relatives in such state or foreign country, if the condition of the patient is such that such transfer and delivery can be made without danger, and shall discharge such patient and deliver him to such relatives, paying from the funds appropriated by law for such purpose the necessary expense attending such transfer.



Section 30:4-91.1 - Transfer To More Appropriate Institution Or Facility; Authority Of Commissioner

30:4-91.1. Transfer to more appropriate institution or facility; authority of commissioner
When a person has been convicted of an offense against the State of New Jersey and has been committed for a term of imprisonment by a court to an institution defined in R.S. 30:1-7, and when it appears to the satisfaction of the Commissioner of Institutions and Agencies that the inmate should be transferred to an institution or facility more appropriate for his needs and welfare or that of other inmates or for the security of the institution, the commissioner shall be authorized and empowered to designate the place of confinement to which the inmate shall be transferred to serve his sentence.

L.1969, c. 22, s. 1, eff. April 23, 1969. Amended by L.1976, c. 35, s. 1, eff. June 15, 1976.



Section 30:4-91.2 - Designation By Commissioner Or Agent; Facility Defined

30:4-91.2. Designation by commissioner or agent; facility defined
The commissioner or his duly authorized agent, may designate as a place of confinement any available, suitable, and appropriate institution or facility whether owned by the State or otherwise, and may at any time transfer a person from one place of confinement to another.

The word "facility" shall include private nonprofit community-based residential treatment centers which provided for the care, custody, subsistence, education, training and welfare of inmates.

Any such private nonprofit community-based residential treatment center must be certified annually by the commissioner as a secure and appropriately supervised place of confinement.

L.1969, c. 22, s. 2, eff. April 23, 1969. Amended by L.1976, c. 35, s. 2, eff. June 15, 1976.



Section 30:4-91.3 - Extension Of Limits Of Place Of Confinement

30:4-91.3. Extension of limits of place of confinement
The commissioner or his duly authorized agent or agents may extend the limits of the place of confinement of a prisoner as to whom there is reasonable cause to believe he will honor his trust, by authorizing him, under prescribed conditions, to

(a) Visit a specifically designated place or places for a period not to exceed 30 days and return to the same or another institution or facility. An extension beyond the 30-day limit may be granted to permit a visit to a dying relative, attendance at the funeral of a relative, the obtaining of medical services not otherwise available, the contacting of prospective employees, or for any other compelling reason consistent with the public interest; or

(b) Work at paid employment to participate in a training or educational program in the community on a voluntary basis while continuing as a prisoner of the institution or facility to which he is committed, provided that:

(i) Representatives of local union central bodies or similar labor union organizations are consulted;

(ii) Such paid employment will not result in the displacement of employed workers, or be applied in skills, crafts, or trades in which there is a surplus of available gainful labor in the locality or impair existing contracts for services; and

(iii) The rates of pay and other conditions of employment will not be less than those paid or provided for work of similar nature in the locality in which the work is to be performed.

(iv) No prisoner employed in the free community in private enterprise under the provisions of this act shall, while working in such employment or going to and from such employment, be deemed to be an agent, employee or servant of the Department of Institutions and Agencies, the State of New Jersey or any of its subdivisions.

L.1969, c. 22, s. 3, eff. April 23, 1969.



Section 30:4-91.3A - State Or County Prisoners; Release On Interim Basis; Notice To Local Police Department

30:4-91.3a. State or county prisoners; release on interim basis; notice to local police department
Any superintendent, or his designee, of a State correctional institution or warden or keeper, or his designee, of a county penal institution, from which an inmate is released on an interim basis pursuant to P.L.1969, c. 22 (C. 30:4-91.1 et seq.), or P.L.1968, c. 372 (C. 30:8-44 et seq.) shall notify the local police department of the intention of the inmate to visit, study, work or reside in the respective municipality.

L.1977, c. 189, s. 1, eff. Aug. 24, 1977.



Section 30:4-91.3B - Furlough Prohibited, Prisoners, Certain

30:4-91.3b. Furlough prohibited, prisoners, certain
1. Notwithstanding the provisions of Section 3 of P.L.1969, c.22 (C.30:4-91.3), the Commissioner of Corrections shall not authorize the participation of a prisoner in any furlough program administered by the Department of Corrections if that prisoner has been convicted of a crime pursuant to N.J.S.2C:11-3, N.J.S.2C:11-4, N.J.S.2C:14-2, N.J.S.2C:15-1, N.J.S.2C:13-1, or subsection b. of N.J.S.2C:12-1.

L.1993,c.153,s.1.



Section 30:4-91.3C - Definitions Relative To Wanted Person Checks.

30:4-91.3c Definitions relative to wanted person checks.

1.For the purposes of this act:

"County correctional facility" means a county jail, penitentiary, prison or workhouse.

"Municipal jail" means a municipal jail, lockup, police station or other place maintained by a municipality for the detention of suspects or offenders.

"State correctional facility" means a State prison or other penal institution or a State-contracted half-way house.

"Wanted person check" means a determination of whether a person has an outstanding arrest warrant or pending charges by accessing the New Jersey Wanted Person System (NJWPS) and New Jersey Criminal Justice Information System (NJCJIS) in the files of the National Crime Information Center (NCIC).

L.2003,c.282,s.1.



Section 30:4-91.3D - Conducting Wanted Person Check On Inmates Or Suspects.

30:4-91.3d Conducting wanted person check on inmates or suspects.

2. a. A wanted person check shall be conducted on every person serving a sentence or detained as a suspect in a State correctional facility, county correctional facility or municipal jail to determine if there are any outstanding arrest warrants or charges pending against the inmate or suspect.

b.Except for a transfer from one State correctional facility to another State correctional facility, a person serving a sentence or detained as a suspect in a State correctional facility, county correctional facility or municipal jail shall not be released or transferred before a wanted person check of the inmate or suspect has been conducted to determine if any there are any outstanding arrest warrants or charges pending against the inmate or suspect.

c.If the wanted person check of a person conducted pursuant to subsection b. of this section reveals outstanding arrest warrants or criminal charges against the inmate or suspect, the law enforcement authority with jurisdiction over the outstanding arrest warrant or criminal charges shall be notified that the inmate or suspect is in the custody of the State correctional facility, county correctional facility or municipal jail.

d.If the wanted person check of a person conducted pursuant to subsection b. of this section reveals outstanding arrest warrants or charges pending against the inmate or suspect, the inmate or suspect shall not be transferred to another facility or jail, other than a transfer from one State correctional facility to another State correctional facility, unless the receiving facility or jail is notified in advance of the outstanding arrest warrants or pending charges. A copy of the outstanding arrest warrants or pending charges shall accompany the transferred inmate or suspect.

e.If the wanted person check of a person conducted pursuant to subsection b. of this section reveals outstanding arrest warrants or charges pending against the inmate or suspect from another jurisdiction, the jurisdiction shall be notified that the inmate or suspect is in the custody of the State correctional facility, county correctional facility or municipal jail.

L.2003,c.282,s.2.



Section 30:4-91.3E - Definitions Relative To Correctional Facility Security; Regulations.

30:4-91.3e Definitions relative to correctional facility security; regulations.
1. a. As used in this act, "body imaging scanning equipment" means equipment that utilizes a low dose conventional x-ray transmission to produce an anatomical image of the inmate capable of identifying external and internal contraband.

b.A State or county correctional facility may utilize body imaging scanning equipment for the purpose of searching arrestees, detainees, and inmates. The use of body imaging scanning equipment pursuant to this section shall be limited to searches conducted:

(1)when an inmate enters or leaves the correctional facility;

(2)any time before or after an inmate is placed in close custody, prehearing detention, disciplinary detention, protective custody, psychological observation, or suicide watch;

(3)any time before or after an inmate has a contact visit in which the inmate and a visitor are permitted physical contact with each other;

(4)after an inmate has been in any area where the inmate has had access to dangerous or valuable items;

(5)during a mass search of an inmate housing unit or inmate work area;

(6)when a custody staff member with a rank of sergeant or above determines that there exists a reasonable suspicion that an inmate is carrying or concealing contraband on the inmate's person, or in the inmate's anal or vaginal cavity; or

(7)when a custody staff member with a rank of sergeant or above determines that the search is reasonably necessary for safety and security.

c.Notwithstanding the provisions of any other law to the contrary, the body imaging scanning equipment may be operated by an employee of the State or county correctional facility or other law enforcement officer. Prior to operating body imaging scanning equipment, an employee or officer shall successfully complete a training course approved by the Police Training Commission pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.) and meet any other qualifications, including education and training, as determined by the Commissioner of Corrections.

d.The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt regulations, as appropriate, to effectuate the purposes of this act.

L.2015, c.213, s.1.



Section 30:4-91.4 - Withdrawals From Inmate's Account.

30:4-91.4 Withdrawals from inmate's account.

4.The commissioner, as a part of any work release program for an inmate, shall require that any wages, salary, earnings and other income of each gainfully employed prisoner be paid, less payroll deductions required or authorized by law, to the superintendent of the institution who shall deposit such sums so received to the credit of such inmate in a trust fund account at such institution. From such trust fund account belonging to any inmate the superintendent of the institution is empowered to withdraw moneys, in an amount not to exceed one-half the total income, as follows:

The superintendent shall withdraw up to one-third of that amount in order to collect assessments, restitutions and fines pursuant to the requirements of section 3 of P.L.1979, c.396 (C.2C:46-4).

The superintendent may withdraw up to two-thirds of that amount as may be required to pay the following:

(a)Such costs of maintenance related to the prisoner's confinement as are determined by the State Board of Control to be appropriate and reasonable, including costs and fees charged or owing pursuant to section 2 of P.L.1995, c.254 (C.30:7E-2).

(b)Necessary travel expenses to and from work or other business and incidental expenses of the prisoner.

(c)Support of the prisoner's dependents, if necessary.

(d)(Deleted by amendment, P.L.1991, c.329).

(e)Payment of either in full or ratably of the prisoner's debts which have been reduced to judgment or which have been acknowledged in writing by him.

(f)The balance, if any, shall be paid to the prisoner in accordance with section 7 of P.L.2009, c.329 (C.30:4-91.16) at the completion of the period of his confinement.

L.1969, c.22, s.4; amended 1985, c.251, s.2; 1991, c.329, s.16; 1995, c.254, s.9; 2009, c.329, s.6.



Section 30:4-91.5 - Escape From Confinement

30:4-91.5. Escape from confinement
The willful failure of a prisoner to remain within the extended limits of his confinement, or to return within the time prescribed to an institution or facility designated by the commissioner, shall be deemed an escape from confinement and shall be punishable as provided in section 2A:104-6 of the New Jersey Statutes.

L.1969, c. 22, s. 5, eff. April 23, 1969.



Section 30:4-91.6 - Rules And Regulations

30:4-91.6. Rules and regulations
The commissioner, with the approval of the State Board of Control of Institutions and Agencies, shall promulgate such rules and regulations as shall be deemed necessary for the proper administration hereof and to give full force and effect hereto.

L.1969, c. 22, s. 6, eff. April 23, 1969.



Section 30:4-91.7 - Authority Of State Parole Board

30:4-91.7. Authority of state parole board
Nothing herein contained shall be deemed in any manner to diminish or affect the authority of the State Parole Board to release prisoners on parole.

L.1969, c. 22, s. 7, eff. April 23, 1969.



Section 30:4-91.8 - Notice Of Review For Community Release Of Certain Inmates.

30:4-91.8 Notice of review for community release of certain inmates.

1. a. Whenever an inmate who has been convicted of murder; manslaughter; vehicular homicide; aggravated sexual assault; sexual assault; aggravated assault; aggravated criminal sexual contact; robbery; kidnapping pursuant to paragraph (2) of subsection c. of N.J.S.2C:13-1; endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child pursuant to subsection a. of N.J.S.2C:24-4; endangering the welfare of a child pursuant to paragraph (4) of subsection b. of N.J.S.2C:24-4; luring or enticing pursuant to section 1 of P.L.1993, c.291 (C.2C:13-6); or any crime of the first or second degree involving serious bodily injury is subject to a review by an Institutional Classification Committee which may result in participation in any residential community release program, the Department of Corrections shall provide written notice of that review in accordance with the provisions of subsection b. of this section.

b. (1) Upon the scheduling of a review subject to the notification requirement of this section, the Department of Corrections shall so notify the prosecutor of the county in which the inmate was convicted or, if the matter was prosecuted by the Attorney General, the Attorney General.

Upon receipt of such notice, the county prosecutor or Attorney General, as the case may be, shall have 10 working days in which to submit comments. If the county prosecutor or Attorney General does not provide comments within those 10 working days, the Department of Corrections may presume that the prosecutor or Attorney General, as the case may be, does not wish to submit any comments on the matter. The notice shall include the inmate's name, identifying factors and offense history.

(2)Immediately upon receipt of such notice, the county prosecutor or Attorney General in accordance with the provisions of paragraph (1) of this subsection shall notify the Office of Victim and Witness Advocacy of the county in which the inmate was convicted and that office shall use any reasonable means available to it to give notice within 10 working days to the victim of the crime or the victim's nearest relative if the crime resulted in death.

The notice required under this paragraph shall be given only if a request for such notification has been made by the victim or the victim's nearest relative, as the case may be, to the county prosecutor or Attorney General, as the case may be, at the time the inmate was sentenced.

Upon receipt of such notice, the victim or the victim's nearest relative, as the case may be, shall have 10 working days in which to submit comments. If the victim or the victim's nearest relative, as the case may be, does not provide comments within those 10 working days, the Department of Corrections may presume that the victim or victim's nearest relative, as the case may be, does not wish to submit any comments on the matter.

(3)Any comments provided pursuant to paragraph (1) or (2) of this subsection shall be in writing and shall be delivered to the Department of Corrections.

Comments submitted pursuant to this subsection shall be deemed confidential and shall not be disclosed to any person who is not authorized to receive or review them.

c.Whenever the Department of Corrections receives comments from a prosecutor or the Attorney General, as the case may be, or from a victim or a victim's nearest relative, as the case may be, concerning the participation of an inmate in accordance with this act, it shall give all due consideration to the information contained in those comments when considering the participation of that inmate.

d.The Commissioner of Corrections, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may promulgate rules and regulations to effectuate the provisions of this act.

L.1998, c.68, s.1.



Section 30:4-91.9 - Definitions Relative To Certain Private Corrections Facilities.

30:4-91.9 Definitions relative to certain private corrections facilities.

1.As used in this act:

"Eligible inmate" means an inmate who (1) was not convicted of a sexual offense as defined in this section or an arson offense, (2) does not demonstrate an undue risk to public safety and (3) has less than one year remaining to be served before the inmate's parole eligibility date, provided, however, that an eligible inmate may include an inmate who is otherwise eligible but who has more than one year but less than 18 months remaining to be served before the inmate's parole eligibility date and is determined by the Commissioner of Corrections or a designee to be appropriate to be authorized for confinement in a private facility; and further provided, however, that an eligible inmate may include an inmate who is otherwise eligible but who has more than one year but less than two years remaining to be served before the inmate's parole eligibility date and is determined by the Commissioner of Corrections or a designee to be appropriate to be authorized for confinement in a private facility for participation in a substance abuse treatment program.

"Private facility" means a residential center, operated by a private nonprofit entity, contracted by the Department of Corrections to provide for the care, custody, subsistence, treatment, education, training or welfare of inmates sentenced to the custody of the Commissioner of Corrections.

"Sexual offense" means a violation of 2C:14-2, 2C:14-3 or 2C:24-4, or of any other substantially equivalent provision contained in Title 2A of the New Jersey Statutes now repealed, conspiracy to commit any of these offenses or an attempt to commit any of these offenses.

L.1999,c.243,s.1.



Section 30:4-91.10 - Confinement Of Eligible Inmates In Private Facilities.

30:4-91.10 Confinement of eligible inmates in private facilities.

2.On and after the effective date of P.L.1999, c.243 (C.30:4-91.9 et seq.), the Commissioner of Corrections may authorize the confinement of eligible inmates in private facilities.

L.1999,c.243,s.2.



Section 30:4-91.11 - Preparation, Transmittal Of Information Regarding Background Of Inmate.

30:4-91.11 Preparation, transmittal of information regarding background of inmate.

3.Whenever an eligible inmate is authorized for confinement in a private facility, the Commissioner of Corrections or a designee shall prepare a summary of all relevant information relating to that inmate's criminal history and background. The summary, along with a picture of the inmate, shall be transmitted by the operator of the private facility to the chief law enforcement officer of the municipality wherein the private facility is located within five working days of the inmate's transfer to that facility.

If the private facility is within 2,500 feet of the border of an adjacent municipality, the inmate summary and picture also shall be transmitted by the operator of the private facility to the chief law enforcement officer of that adjacent municipality within five working days of the inmate's transfer to the facility.

L.1999,c.243,s.3.



Section 30:4-91.12 - Establishment Of Community Relations Advisory Board.

30:4-91.12 Establishment of community relations advisory board.

4. a. Every contract between the Department of Corrections and the operator of a private facility shall provide for the establishment of a community relations advisory board in the municipality wherein the private facility is located. The board may include the following members: (1) the chief law enforcement officer of the municipality or a designee; (2) a member of the governing body of the municipality or a designee; (3) a representative of the operator of the private facility; (4) a representative of the Department of Corrections; and (5) public members, appointed by the governing body, to represent the community.

If the private facility is within 2,500 feet of the border of an adjacent municipality, the board also may include the chief law enforcement officer of that adjacent municipality or a designee; a representative of the governing body of that adjacent municipality or a designee; and public members, appointed by the governing body of the adjacent municipality, to represent the community. In those cases where the board consists of representatives from more than one municipality, the number of public member appointees from each of the participating municipalities shall be the same.

If an operator operates more than one private facility in a municipality, that operator may establish one community relations advisory board for all of that operator's private facilities within that municipality.

b.The board shall monitor the operation of the private facility and shall provide the residents of the municipality with a forum for resolving community concerns relating to the facility's operation.

L.1999,c.243,s.4.



Section 30:4-91.13 - Escape Of Inmate From Private Facility, Notices Required.

30:4-91.13 Escape of inmate from private facility, notices required.

5.The operator of a private facility shall, upon discovering that an inmate has escaped, notify:

a.the chief law enforcement officer of the municipality in which the facility is located or a designee;

b.the Commissioner of Corrections or a designee; and

c.if the private facility is within 2,500 feet of an adjacent municipality, the chief law enforcement officer of that adjacent municipality or a designee.

The notice required under this section shall be given within one hour of the discovery of the escape and shall include a current summary of all relevant information relating to the escapee's criminal history and background.

L.1999,c.243,s.5.



Section 30:4-91.14 - Rules, Regulations.

30:4-91.14 Rules, regulations.

6.The Commissioner of Corrections, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.1999,c.243,s.6.



Section 30:4-91.15 - Program To Record And Analyze Recidivism.

30:4-91.15 Program to record and analyze recidivism.

3. a. The Commissioner of Corrections, in conjunction with the Juvenile Justice Commission and the State Parole Board, shall establish a program to record and analyze the recidivism of all inmates and juveniles adjudicated delinquent who are released from a State correctional facility or a training school for juveniles, whether on parole or upon the completion of their maximum sentences. The purpose of this program shall be to assist in measuring the effectiveness of the State's reentry initiatives and programs.

b.The program shall record the arrests for all offenses committed by releasees within three years following their release and any convictions resulting from the arrests. These data shall be analyzed to determine whether the rates and nature of rearrests and convictions differ according to the criminal histories and personal characteristics of releasees, the treatment they received while confined, length of sentence, conditions of parole, participation and involvement in reentry initiatives and programs, and such other factors as may be relevant to the purposes of this section, including, but not limited to, race, gender, ethnicity, and age.

c.The commissioner shall prepare and disseminate semi-annual reports summarizing the recidivism rates, patterns, and other findings and analyses resultant of the information gathered pursuant to this section. These reports shall include summaries of the treatment received by the releasees and any participation and involvement in reentry initiatives by the releasees, and shall make recommendations concerning the effectiveness of the treatment programs and reentry initiatives. These reports shall be available to the general public and shall not contain any personally identifying information. To facilitate the accessibility of these reports to the general public, the commissioner shall, to the greatest extent possible, utilize the Internet.

d.The commissioner shall annually prepare and transmit to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), a summary of the recommendations set forth in the reports prepared pursuant to subsection c. of this section, along with any recommendations the department, Juvenile Justice Commission or the State Parole Board may have for legislation to improve the effectiveness of the State's reentry initiatives and programs.

L.2009, c.329, s.3; amended 2015, c.144, s.1.



Section 30:4-91.16 - Transfer Of Account Balance To Inmate Upon Release.

30:4-91.16 Transfer of account balance to inmate upon release.

7. a. The commissioner shall, at least 30 days prior to an inmate's release from confinement, assist the inmate in establishing a consumer checking account pursuant to the provisions of P.L.1991, c.210 (C.17:16N-1 et seq.). The inmate may be issued a basic debit card by the bank. For the purposes of this section, "debit card" means any instrument or device, whether known as a debit card, automated teller machine card, or by any other name, issued with or without fee by an issuer for the use of the debit card holder in obtaining money, goods, services or anything else of value through the electronic authorization of a financial institution to debit the debit card holder's account. "Debit card holder" means a consumer named on the face of a debit card to whom or for whose benefit the debit card is issued by an issuer.

b.Upon an inmate's release, the balance remaining in the inmate account administered by the correctional facility, following all payments and withdrawals pursuant to section 4 of P.L.1969, c.22 (C.30:4-91.4), shall be transferred into the consumer checking account established pursuant to this section.

c.Nothing in this section shall be construed to require an inmate to establish a consumer checking account. The commissioner shall not be required to establish a consumer checking account if the inmate chooses not to establish such an account pursuant to this section. Any consumer checking account or debit card provided under this section shall be established or issued in a manner that is consistent with State and federal law and regulation.

d.The commissioner, in consultation with the Commissioner of Banking and Insurance, and pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations necessary to implement and effectuate the purposes of P.L.2009, c.329 (C.30:1B-6.1 et al.).

L.2009, c.329, s.7.



Section 30:4-91.17 - Reinstatement Of Inmate Into Medicaid Program Upon Release.

30:4-91.17 Reinstatement of inmate into Medicaid program upon release.

9.The Commissioner of Corrections shall ensure that at least 30 days prior to the scheduled date of release of an inmate from a correctional institution in the State, the appropriate staff at the institution notify the applicable county welfare agency to process the reinstatement of the inmate in the Medicaid program if the inmate was enrolled in Medicaid prior to incarceration and continues to meet eligibility requirements for the program.

As used in this act, "Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

L.2009, c.329, s.9.



Section 30:4-91.18 - Establishment Of Mentoring Program.

30:4-91.18 Establishment of mentoring program.

5.The Department of Corrections shall establish a program within each prison facility to provide for the mentoring of inmates who have been in the department's custody for a continuous uninterrupted period of less than two years. The program shall utilize inmates who have been in the department's custody for a continuous uninterrupted period of more than 10 years to provide the mentoring services, provided that such inmates have demonstrated to the commissioner and the supervisor of the facility wherein they are incarcerated that they can serve as positive role models to inmates being mentored pursuant to this section.

L.2009, c.330, s.5.



Section 30:4-91.19 - Report On Status Of Residential Community Release Program Beds.

30:4-91.19 Report on status of Residential Community Release Program beds.

9.The Commissioner of Corrections shall certify on a monthly basis to the Director of the Division of Budget and Accounting that all available Residential Community Release Program beds in the State of New Jersey are filled to contract capacity with eligible State inmates who are within 18 to 24 months of release, pursuant to the eligibility requirements for community release programs provided under the administrative code, prior to the incarceration of any inmate in any county penal facility.

L.2009, c.330, s.9.



Section 30:4-91.20 - Inventory, Review Of Vocational Training Programs.

30:4-91.20 Inventory, review of vocational training programs.

10. The Commissioner of Corrections, in collaboration with the Commissioner of Labor and Workforce Development, biennially shall inventory and review the various vocational training programs offered to inmates in the State's adult correctional facilities to ensure that:

a.Each inmate vocational training program is attuned to actual post-release employment opportunities and reflects current industry and business workforce needs; and

b.The inmate vocational training programs meet the same curricula standards as the current standards of programs at private and public vocational training institutions, and earn the inmates who successfully complete inmate vocational training programs comparable certifications or certificates of achievement to those issued by programs at private and public vocational training institutions.

L.2009, c.330, s.10.



Section 30:4-91.21 - Actions Relative To Revising, Terminating Inmate Vocational Training Program.

30:4-91.21 Actions relative to revising, terminating inmate vocational training program.

11. If the Commissioner of Corrections and Commissioner of Labor and Workforce Development determine that an inmate vocational training program is not attuned to actual post-release employment opportunities or does not reflect current industry and business workforce needs, or that an inmate vocational training program does not meet the same current curricula standards of programs at private and public vocational training institutions or earn inmates who successfully complete an inmate vocational training program comparable certifications or certificates of achievement to those issued by private and public vocational training institutions, the commissioners, in concert, shall:

a.Revise the affected inmate vocational training program to reflect post-release employment opportunities, adjust to changes in industry and business workforce needs, or award inmates who successfully complete the program comparable certifications or certificates of achievement; or

b.Terminate the affected inmate vocational training program and direct the inmates participating in that program to alternative inmate vocational training programs.

L.2009, c.330, s.11.



Section 30:4-91.22 - Attorneys, Representatives Permitted To Visit Halfway Houses.

30:4-91.22 Attorneys, representatives permitted to visit halfway houses.

1. a. Attorneys who are licensed in any jurisdiction shall be permitted to have contact visits with clients who are incarcerated in a residential community release program. At the request of the attorney, representatives of the attorney shall also be permitted to have contact visits. Such representatives shall include, but not be limited to, the following:

(1)investigators;

(2)investigative aides;

(3)expert witnesses;

(4)paralegals; and

(5)law students.

b.The visits shall take place in the residential community release program facilities upon request of the attorney.

L.2015, c.25, s.1.



Section 30:4-91.23 - Rules, Regulations.

30:4-91.23 Rules, regulations.

2.The Commissioner of Corrections, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the provisions of this act.

L.2015, c.25, s.2.



Section 30:4-92 - Compensation For Inmates.

30:4-92 Compensation for inmates.
30:4-92. The inmates of all correctional and charitable, hospital, relief, and training institutions within the jurisdiction of the Commissioner of Corrections shall be employed in productive occupations consistent with their health, strength, and mental capacity and shall receive compensation for this employment as the commissioner shall determine.

For the purposes of this section, "productive occupations" shall include all education and workforce skills or vocational training programs made available to inmates in these institutions.

Compensation for inmates of correctional institutions may be in the form of cash at established inmate wage rates or remission of time from sentence or both. Remission from the time of sentence shall not exceed one day for each five days of productive occupation, but remission granted under this section shall in no way affect deductions for good behavior or provided by law.

From moneys paid to inmates of correctional institutions, the superintendent of the institution shall withdraw sufficient moneys, in an amount not to exceed one-third of the inmate's total income, as may be required to pay any assessment, restitution or fine ordered as part of any sentence, and is authorized to withdraw from the remainder of the inmate's total income an amount not to exceed one-third of the total income as may be required to pay costs and fees charged or owing, pursuant to section 2 of P.L.1995, c.254 (C.30:7E-2).

In addition, all inmates classified as minimum security and who are considered sufficiently trustworthy to be employed in honor camps, farms or details shall receive further remission of time from sentence at the rate of three days per month for the first year of employment and five days per month for the second and each subsequent year of employment.

amended 1956, c.38; 1959, c.52; 1985, c.251, s.3; 1991, c.329, s.17; 1995, c.254, s.10; 2015, c.241, s.2.



Section 30:4-92.1 - Mandatory Workforce Skills Training Program.

30:4-92.1 Mandatory workforce skills training program.

1.The Commissioner of Corrections, in consultation with the Commissioner of Labor and Workforce Development, shall establish a mandatory workforce skills training program in each State correctional facility under the jurisdiction of the Department of Corrections.

a.The requirement of participating in a workforce skills training program shall apply to an inmate who:

(1)is in the custody of the Department of Corrections on the effective date of P.L.2009, c.330 (C.30:4-92.1 et al.);

(2)has 18 months or more remaining to be served before a mandatory release date; and

(3)is not exempted due to a medical, developmental, or learning disability.

b.The mandatory workforce skills training program requirement may be deferred for an inmate who is serving a sentence exceeding 10 years.

c.The workforce skills training program shall contain a computer literacy component, including instruction on word processing, typing, Internet navigation, and use of e-mail.

d.An inmate who satisfactorily participates in the mandatory workforce skills training program shall be eligible for commutation time for good behavior pursuant to R.S.30:4-140 or credits for diligent application to work and other institutional assignments pursuant to R.S.30:4-92.

e.The commissioner shall report to the State Parole Board the progress of an inmate participating in the mandatory workforce skills training program.

f.The commissioner, in consultation with the Commissioner of Labor and Workforce Development, shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the rules and regulations that are necessary to implement the provisions of P.L.2009, c.330 (C.30:4-92.1 et al.). These rules and regulations shall include, but not be limited to, provisions to:

(1)determine when an inmate shall be exempted from the mandatory workforce skills training requirement due to a medical, developmental, or learning disability as authorized under paragraph (3) of subsection a. of this section; and

(2)authorize these exempted inmates to voluntarily participate in the mandatory workforce skills training program.

L.2009, c.330, s.1.



Section 30:4-92.2 - Program Of Mandatory Education.

30:4-92.2 Program of mandatory education.

2. a. The Commissioner of Corrections, in consultation with the Commissioner of Education, shall establish a program of mandatory education in each State correctional facility under the jurisdiction of the Department of Corrections for each inmate who fails to attain a minimal educational standard.

b.The minimal educational standard set forth in subsection a. of this section shall be the attainment of a high school equivalency certificate or high school diploma.

c.Consistent with the phase-in schedule adopted by the commissioner pursuant to subsection h. of this section, the requirement of attaining a minimal educational standard shall apply to an inmate who:

(1)is in the custody of the Department of Corrections on and after the effective date of P.L.2009, c.330 (C.30:4-92.1 et al.);

(2)has 18 months or more remaining to be served before a mandatory release date;

(3)is not exempted due to a medical, developmental, or learning disability; and

(4)does not possess a high school equivalency certificate or high school diploma.

d.The mandatory education requirement may be deferred for an inmate who is serving a sentence exceeding 10 years.

e.An inmate who satisfactorily participates in the mandatory education program shall be eligible for commutation time for good behavior pursuant to R.S.30:4-140 or credits for diligent application to work and other institutional assignments pursuant to R.S.30:4-92.

f.The commissioner shall report to the State Parole Board the academic progress of an inmate participating in the mandatory education program.

g.The commissioner may utilize digital technology and on-line education methods to meet the mandatory education requirement established by this section provided these alternate methods are documented to be as effective with inmate populations as live instruction.

h.The commissioner shall establish a schedule for the incremental implementation of the minimal educational standard required by this section. As hereinafter provided, the schedule shall consist of five foundation stages and shall provide for the full implementation of the minimal educational standard within five years of the effective date of this act.

(1)Stage One: The Prisoner Reentry Commission, established pursuant to section 10 of P.L.2009, c.329 (C.30:4-6.2), shall prepare a report outlining and assessing the availability of innovative technology, volunteer services and private sector resources the Department of Corrections may utilize to support and enhance in-prison education programs. In preparing this report, the commission, in consultation with the Department of Corrections and the Department of Education, shall prepare an inventory of the in-house educational programs currently available to inmates, the curricula for those programs, and the educational materials utilized. The report shall be submitted to the Commissioner of Corrections and the Commissioner of Education, along with any recommendations the commission may have, not later than the first day of the 12th month following the effective date of P.L.2009, c.330 (C.30:4-92.1 et al.).

(2)Stage Two: Beginning in the 13th month following the effective date of P.L.2009, c.330 (C.30:4-92.1 et al.), the commissioner shall initiate a program designed to raise the literacy level of inmates scheduled for release within three years to a ninth grade level. The program shall utilize, to the greatest extent feasible, available technology, volunteer services and private sector resources.

(3)Stage Three: Beginning in the 25th month following the effective date of P.L.2009, c.330 (C.30:4-92.1 et al.), the commissioner shall initiate a program designed to raise the literacy level of inmates scheduled to be released within 10 years to a ninth grade level. The program shall utilize, to the greatest extent feasible, available technology, volunteer services and private sector resources.

(4)Stage Four: Beginning in the 48th month following the effective date of P.L.2009, c.330 (C.30:4-92.1 et al.), the commissioner shall initiate a program designed to raise the literacy level of inmates scheduled to be released within 10 years to a 12th grade level. The program shall utilize, to the greatest extent feasible, available technology, volunteer services and private sector resources.

(5)Stage Five: Beginning in the 60th month following the effective date of P.L.2009, c.330 (C.30:4-92.1 et al.), the commissioner shall initiate a program designed to raise the literacy level of all inmates to a 12th grade level. The program shall utilize, to the greatest extent feasible, available technology, volunteer services and private sector resources.

i.The commissioner, in consultation with the Commissioner of Education, shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the rules and regulations that are necessary to implement the provisions of P.L.2009, c.330 (C.30:4-92.1 et al.). These rules and regulations shall include, but not be limited to, provisions to:

(1)determine when an inmate shall be exempted from the mandatory education program due to a medical, developmental, or learning disability as authorized under paragraph (3) of subsection c. of this section;

(2)authorize these exempted inmates to voluntarily participate in the mandatory education program; and

(3)offer and encourage these exempted inmates who possess the capability to participate in an alternate educational program.

L.2009, c.330, s.2.



Section 30:4-92.3 - Vocational Training Pilot Program.

30:4-92.3 Vocational Training Pilot Program.
1. a. There shall be established in the Department of Corrections a Vocational Training Pilot Program which shall be developed and implemented by the Vocational Training Planning Board established in subsection b. of this section. The pilot program shall provide for vocational training to enhance and supplement the current vocational programming available at a State correctional facility designated by the planning board. When developing the pilot program, the planning board shall endeavor to:

(1)improve upon the facility's most successful vocational programming offerings;

(2)introduce new vocational programming offerings to inmates of the facility; and

(3)provide vocational programming which is consistent with actual post-release employment opportunities and reflects the State's emerging industry and business workforce needs.

b.There is established the "Vocational Training Planning Board" which shall consist of:

(1)the Commissioner of Corrections, or a designee, ex officio, who shall serve as chairperson;

(2)the Commissioner of Labor and Workforce Development, or a designee, ex officio;

(3)the Commissioner of Education, or a designee, ex officio; and

(4)six public members appointed by the Governor, one of whom shall be a representative of the New Jersey Business and Industry Association, one of whom shall be a representative of the New Jersey State Building and Construction Trades Council, one of whom shall be a representative of the New Jersey Council of County Vocational-Technical Schools, one upon the recommendation of the President of the Senate, one upon the recommendation of the Speaker of the General Assembly, and one selected by the Governor.

The members of the planning board shall be appointed within 60 days of the effective date of this act and the planning board shall hold its organizational meeting within 60 days of the appointment of all of its members. The public members shall serve for a term of three years from the date of their appointment and until their successors are appointed and qualified; except that of the members first appointed, one shall serve for a term of one year, one shall serve for a term of two years and one shall serve for a term of three years. Vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointments were made. A member of the planning board shall be eligible for reappointment. The members of the planning board shall serve without compensation. The planning board shall be entitled to call upon the services of any State, county or municipal department, board, commission or agency, as may be available to it for these purposes.

c.The planning board shall be authorized to make recommendations to the department for changes to inmate classifications and facility use necessary to implement the pilot program at the State correctional facility designated by the board.

d.Only inmates who have more than one year but less than three years remaining to be served before their parole eligibility date shall be eligible to participate in the pilot program.

e.An inmate who is chosen by the planning board to participate in the pilot program shall be entitled to take the supplemental classes in trades, computer literacy courses, and courses for earning a high school equivalency certificate or high school diploma provided pursuant to subsection a. of this section.

f.The planning board shall annually submit to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the President of the Senate and Speaker of the General Assembly a report detailing the progress and results of the pilot program and any recommendations on whether the program should be continued in the designated facility and whether it should be extended to other State correctional facilities.

L.2015, c.241, s.1.



Section 30:4-92A - Special Credits.

30:4-92a Special credits.

3.In addition to credits received pursuant to R.S.30:4-92 and R.S.30:4-140, the commissioner also may award inmates special credits to provide further remission from time of sentence for achievements in education and workforce training.

L.2009, c.330, s.3.



Section 30:4-93 - Contracts For Labor And Products.

30:4-93 Contracts for labor and products.
No contract shall be made by which the labor or time of any inmate of any of the institutions within the jurisdiction of the State board, or the product or profit of his work, shall be let, contracted for, leased, farmed out, given or sold, except in accordance with the provisions of this title.



Section 30:4-93.1 - Interstate Sale Of Articles, Goods Manufactured By Inmates

30:4-93.1. Interstate sale of articles, goods manufactured by inmates
1. a. Notwithstanding the provisions of any other law to the contrary, the Department of Corrections may enter into contracts with any other state, or any political subdivision thereof, for the sale of articles or goods manufactured or produced by the inmates of any correctional institution within its jurisdiction.

The Commissioner of Corrections shall prepare, or cause to be prepared, a notice setting forth a description and a price list of all the articles which are manufactured or produced by the inmates of the correctional institutions under his jurisdiction and which are available for sale to other states and their political subdivisions. In a manner the commissioner determines to be appropriate, the notice shall be made available to other states and their political subdivisions.

b. The Department of Corrections may also enter into contracts with any other state, or political subdivision thereof, to purchase articles or goods manufactured or produced by the inmates of correctional institutions within that other state or political subdivision.

L.1992,c.119.



Section 30:4-94 - Catalogue Of Articles And Prices

30:4-94. Catalogue of articles and prices
The state board shall cause to be prepared a catalogue containing a description and a price list of all the articles manufactured or produced by the institutions within its jurisdiction. Copies of this catalogue shall be sent to all institutions supported in whole or in part by the state, to all state departments and branches and agencies of the state government, to the governing bodies of each county and to each of the institutions maintained by each county, and the receipt of the catalogue by each of them shall be sufficient notice to each of them that the articles described in the catalogue are or are about to be manufactured or produced by the labor of the inmates of the institutions within the jurisdiction of the state board.



Section 30:4-95 - Purchases Of Articles Manufactured By Institutional Labor

30:4-95. Purchases of articles manufactured by institutional labor
The several state and county institutions and noninstitutional agencies, the several counties and all departments and agencies of the state shall purchase from the state board all articles or supplies manufactured or produced by institutional labor which are needed by them and shall not purchase any such supplies or articles from another source unless the state board shall first certify on requisition made to it that it cannot furnish the same or the equivalent thereof. The state board as far as practicable shall honor all requisitions.



Section 30:4-96 - Estimates For Ensuing Year; No Technical Evasion

30:4-96. Estimates for ensuing year; no technical evasion
At least thirty days before the commencement of each state fiscal year, the proper officials of each institution, noninstitutional agency, department or agency of the state or the counties thereof, shall report to the state board estimates for the ensuing year of the amount of supplies of different kinds required by them, which shall refer to the catalogue issued by the state board, in so far as the articles indicated are included within such catalogue. No purchasing agency shall be allowed to evade the intent and meaning of this article by specifying slight variations from the standards adopted by the state board, when the articles provided by it in accordance with its standards are reasonably adapted to the actual needs of the purchasing agency.



Section 30:4-97 - Sale Of Surplus; Goods Stamped

30:4-97. Sale of surplus; goods stamped
Any surplus product may be sold in the open market under such terms and conditions that it shall not compete unfairly with the product of free labor. All goods, wares and merchandise, made by convict labor in any such institutions, shall be branded, labeled or marked as required by chapter 31 of the title Property (s. 46:31-1 et seq.). Any other nonperishable articles so marketed shall be stamped in a legible and conspicuous manner "Manufactured in the New Jersey ," naming the institution of manufacture; provided, that whenever from the nature of the articles made or manufactured it shall be impracticable to stamp each article, or if such articles are usually put up in packages, it shall be sufficient for the purpose of this section to put a stamp, label or tag upon such package, showing where such articles are made, provided that said stamp, label or tag shall be put on said package in a good, lasting and permanent manner.



Section 30:4-98 - Powers Of State Board

30:4-98. Powers of state board
The State Board shall have power to:

a. Assign to each institution the industries, occupations, vocations and labor to be operated or performed by the inmates thereof, but no new industry shall be established in any institution nor shall any existing industry be enlarged materially except by consent of the State House Commission;

b. Establish for each institution and for each industry, occupation and vocation, hours and days of labor, determine the rate of compensation to be paid therein and pay or cause the same to be paid to the worker or his dependents, or apportion the pay between the worker and his dependents;

c. Procure and install in each institution the machinery and equipment and furnish the tools, supplies, raw materials, seeds, fertilizers and articles necessary for the operation of the assigned industries and the performance of the assigned occupations and vocations with relation to the determined standards of quality and quantity;

d. Establish standards of machinery, equipment, tools, supplies, raw materials; adopt in conjunction with the Division of Purchase and Property in the State Department of Taxation and Finance, styles, patterns, designs and qualities of finished products; determine the cost of production and fix the selling price thereof;

e. Establish a uniform system of accounting and cost of production for materials and labor including maintenance and wage payments;

f. Prepare and issue a catalogue containing a description and price list of all articles manufactured or produced by all the institutions within its jurisdiction;

g. Assign any number of the inmates of any institution to the performance of labor outside the usual limits of the institution of which they are inmates, of whatever character and wherever, within the boundaries of this State, may be determined by the State Board; provided, such labor shall only be employed in enterprises of a public nature or connected with the public welfare or in such work in such places as may be necessary to meet any emergency arising from scarcity of labor on farms. Such labor shall be performed under the direct supervision of an officer or officers authorized by the commissioner;

h. Pay from the working capital account or any other funds at its disposal, for the transportation of such laborers to and from the place of detention to the place of assigned labor, and for the proper clothing, maintenance, guarding and medical attention of the assigned laborers;

i. Determine the amount to be charged for the labor of such inmates as may be assigned to any work for any other department or branch of the State Government not included within the jurisdiction of this department, and contract and agree with the chief executive officer thereof as to the performance of the work, the rate to be paid therefor, the number of inmates to be assigned and such other details as may be necessary and proper;

j. Determine and apportion between the institution furnishing the labor and the institution receiving the benefit thereof the cost of such labor and expenses incident thereto, when such labor is assigned from one institution to another within the jurisdiction of the department;

k. Detail keepers, guards or attendants from the employees of any institution as guards for the inmates thereof when out of the institution on assigned labor or to hire additional keepers or guards as may be necessary, paying therefor from the working capital account of such institution and including the cost thereof in the calculated cost of such labor;

l. Perform as an independent contractor, with the labor of the inmates of the institutions within its jurisdiction, any public work, either upon the lands of the State or elsewhere; and

m. Employ the inmates of any or all of the institutions within its jurisdiction upon any work for the United States Government or any department thereof, upon such terms as the State Board may determine.

Amended by L.1948, c. 291, s. 1; L.1948, c. 398, p. 1596, s. 1.



Section 30:4-99 - Limitations On Employment; Marching Prisoners In Irons; Armed Guards; Free Labor

30:4-99. Limitations on employment; marching prisoners in irons; armed guards; free labor
The employment of the inmates of any institution within the jurisdiction of the state board shall be subject to the following specific limitations:

a. Marching or transportation of convicts in irons through the public streets or to or from their places of assigned labor shall not be permitted except in case of absolute emergency;

b. Convict labor under armed guard shall not be used on public improvements in conjunction with free labor;

c. Convict labor shall not be used to take the place of free labor locked out or on strike.



Section 30:4-100 - Cash Operating Fund; Settlements; Monthly Statement; Delivery; Disposition Of Receipts; Examination Of Accounts; Transfer Of Moneys; Annual Statement

30:4-100. Cash operating fund; settlements; monthly statement; delivery; disposition of receipts; examination of accounts; transfer of moneys; annual statement
The Legislature shall annually appropriate to the department a sum for a cash operating fund, which may be allotted by the State Board to the Bureau of State Use Industries, which the State Treasurer shall, upon the warrant of the Director of the Division of Budget and Accounting, as directed by rule or order of the State Board, advance to said bureau. Settlements between institutions, departments, boards and other State agencies shall not be made in cash, but by debits and credits on the State Treasurer's books, any accumulation of such credits being allotted at least quarterly to the State Board, for the subsequent use of the bureau. The bureau shall, on or before the tenth day of each month, file with the Director of the Division of Budget and Accounting a statement showing all deliveries made by the bureau during the month immediately preceding. Delivery shall be considered to have been made only when the bureau shall have received and submitted, with its monthly report, the acknowledgment of receipt from the receiving institution, board, commission or other State agency, or in event of sales in the open market, acknowledgment of receipt by the purchaser. A separate report to be submitted with the report of deliveries shall show all products sold, acknowledgment of delivery of which has not been received. All receipts from sales shall be credited to the cash operating fund for the then current fiscal year and thereafter, from year to year, as replacement thereof, without further appropriation and shall not lapse into the unappropriated funds of the State Treasury except as hereinafter provided. There shall be an annual examination of the accounts of the State Use Bureau in the Department of Institutions and Agencies, and the Governor, with the advice of the Director of the Division of Budget and Accounting in the Department of the Treasury, shall recommend to the Legislature the sum of money which may be transferred from the profits and surplus of the State Use Bureau to the unappropriated funds of the general treasury of the State and the Legislature in each annual appropriation act may provide for such transfer; provided, however, that no such transfer shall in any wise operate to interfere with the efficient conduct and management of the industries of the State Use Bureau and in no event shall such transfer reduce the net cash operating fund of the said State Use Bureau, as reflected by its accounts, below the sum of $250,000.00. The inventory shall be subject to approval or recommendation as to the amount thereof by the State House Commission and shall be valued at cost, which shall be taken as of July 1 of each fiscal year.

The bureau shall file annually with the State Treasurer and State House Commission a statement of assets and liabilities at the end of each fiscal year, which shall include (1) an inventory summary by product category of materials, supplies, finished products and work in progress valued at cost or market value, whichever is lower, and (2) a summary of machinery and equipment, less accumulated depreciation or obsolescence thereon.

Amended by L.1948, c. 291, p. 1205, s. 2; L.1948, c. 398, p. 1598, s. 2; L.1959, c. 21, p. 96, s. 1.



Section 30:4-101 - Couples Not To Be Maintained In Separate Quarters, Exceptions.

30:4-101 Couples not to be maintained in separate quarters, exceptions.

30:4-101. Married, domestic partnership, or civil union couples who are residents of a public institution maintained in whole or in part by the State, or a county, municipality, or subdivision thereof, shall not be maintained in separate quarters. This provision shall not apply to institutions for persons with mental illness or developmental disabilities, or to correctional institutions or where the health or mental condition of the persons concerned warrants separation.

amended 2010, c.50, s.42; 2013, c.103, s.85.



Section 30:4-102 - Female Patients To Be Accompanied

30:4-102. Female patients to be accompanied
No female patient shall be taken to a charitable, hospital, relief or training institution unless accompanied by her husband, father, brother, son, family physician or some female of reputable character and mature age. Each chief executive officer shall cause to be made immediately upon receiving a female patient, a record of the names of the persons accompanying her to the institution and their relationship to her.



Section 30:4-103 - County Physician To Certify Cause Of Death In Institution

30:4-103. County physician to certify cause of death in institution
The body of a person dying in an institution maintained in whole or in part by state funds shall before removal therefrom be examined by the county physician, or acting county physician, of the county in which the institution is located and a certificate of the cause of death shall be signed by him and filed with the chief executive officer or medical director of the institution.



Section 30:4-104 - Post-mortem Examinations

30:4-104. Post-mortem examinations
The medical director of an institution may with the approval of the board of managers subject the body of an indigent patient to physical examination after death to determine the cause of mental ailment and the cause of death. Such examination may be made by the medical director personally or under his supervision on his written certificate of advisability, but shall not be of such character as to interfere with the appearance of the body when claimed for burial by relatives or friends.



Section 30:4-105 - Certificate Of Death Or Discharge; Record

30:4-105. Certificate of death or discharge; record
Upon the death or discharge of any person committed to any institution in this state under article 3 of this chapter (s. 30:4-23 et seq.), the chief executive officer of the institution shall forward a certificate to the county adjuster of the county in which the final hearing was held, stating the date death occurred, or if discharged, whether the patient was discharged as cured, improved, or unimproved, and such county adjuster shall file such certificate with the clerk of the court of such county, there to be kept and filed with the records of the commitment of the patient to such institution.



Section 30:4-107.1 - Release Of Person; Provision Of Functional Services.

30:4-107.1 Release of person; provision of functional services.

75.Whenever a minor with a developmental disability or adult with a mental deficiency is receiving functional services without court order, and is resident at a State school, or private residential institution, or a resource family home, or similar accommodation by arrangement of the commissioner, the commissioner shall cause such person to be released to the immediate custody of his parent or guardian of the person, as the case may be, on written application of said parent or guardian. Release shall be effected as promptly as possible, provided, however, that 48 hours' notice may be required. The department shall thereafter continue to provide such functional services as may be appropriate, unless functional services are terminated as hereinafter provided in this act.

L.1965, c.59, s.75; amended 2004, c.130, s.45; 2010, c.50, s.43.



Section 30:4-107.2 - Continuation Of Functional Services After Attainment By Minor Of Majority

30:4-107.2. Continuation of functional services after attainment by minor of majority
An individual admitted as a minor under Class F, Class G or Class H may continue to receive uninterrupted functional services on and after becoming 21 years of age if:

(1) he has been adjudicated mentally deficient and the guardian of his person has filed a written request for continuation of functional service; or

(2) he has not been adjudicated mentally deficient and on his own behalf files a request for continuation of functional services.

L.1965, c. 59, s. 76.



Section 30:4-107.3 - Discharge Of Persons Receiving Functional Services Without Court Order.

30:4-107.3 Discharge of persons receiving functional services without court order.

77.Discharge of individuals admitted to and continuing to receive functional services without an order of the court shall be effected under the following circumstances:

(1)upon written application by the parent or guardian of the person of a minor or by the guardian of the person of an adult;

(2)upon written application by the person with a developmental disability on his own behalf, after receiving services on his own application or request;

(3)upon determination by the commissioner or his designated agent that functional services of the department are no longer required;

(4)upon attainment of the age of 21 years in the absence of a valid request for continuation of functional services; or

(5)upon determination by the commissioner that no condition of developmental disability exists.

Discharge of individuals under the circumstances described in class (1) and (2) of this section shall be effected as promptly as practicable, under rules promulgated by the Department of Health and Senior Services.

L.1965, c.59, s.77; amended 2010, c.50, s.44.



Section 30:4-107.4 - Discharge Of Persons Admitted To And Receiving Functional Services As Result Of Court Order

30:4-107.4. Discharge of persons admitted to and receiving functional services as result of court order
Discharge of individuals admitted to and continuing to receive functional services as a result of an order of court for commitment to custody shall be effected under the following circumstances:

(1) upon attainment of age 21, provided that there has been no request for continuation of functional services;

(2) upon determination by the commissioner or his designated agent that the circumstances which resulted in the order of commitment no longer justify further care or custody and that no further functional services by the department are required; provided, however, that prior to such discharge the committing court shall be given notice 1 week prior to the proposed action; or

(3) by court order.

L.1965, c. 59, s. 78.



Section 30:4-107.5 - Discharge Of Persons Admitted Under Class I

30:4-107.5. Discharge of persons admitted under Class I
Discharge of individuals admitted under Class I shall be accomplished in accordance with the provisions of sections 2A:163-2 and 2A:163-3 of New Jersey Statutes, if applicable, or on order of the commissioner with 30 days prior notice to the committing court, or as the court may direct.

L.1965, c. 59, s. 79.



Section 30:4-114 - Payment On Parole Or Discharge; Return Of Personal Property

30:4-114. Payment on parole or discharge; return of personal property
The State Board, subject to appropriations made for such purpose, shall have power to prescribe with reference to each institution within its jurisdiction the sum of money in each case, which shall be paid by the chief executive officer to each person upon parole or discharge and the clothing, if any, which shall be provided for such paroled or discharged person. In addition thereto, there shall be returned to each paroled or discharged person the personal property which was taken from him at the time of admission to the institution.

Amended by L.1968, c. 373, s. 1, eff. Dec. 27, 1968.



Section 30:4-116 - Retaking Persons Leaving Without Discharge

30:4-116. Retaking persons leaving without discharge
The chief executive officer of any state institution, or any subordinate officer or employee of the institution appointed by him in writing as a special officer, shall have power to arrest without warrant any inmate committed thereto by order of any court, who shall leave such institution, without first obtaining a parole or discharge, and return him or her to the institution. For purpose of retaking, the chief executive officer or special officer may go to any place either within or without this state, where the escaped inmate may be.



Section 30:4-116.1 - Notification Of Escape

30:4-116.1. Notification of escape
Any superintendent, or his designee, of any facility under the control of the Department of Corrections or warden or keeper, or his designee, of a county penal institution from which a prisoner escapes from confinement shall notify the local police department of the municipality in which the facility or institution is located of the escape. Notification shall be made within one hour of the time an escape is discovered.

L. 1985, c. 447, s. 1, eff. Jan. 14, 1986.



Section 30:4-117 - Retaking Of Patients Of County Mental Hospital

30:4-117. Retaking of patients of county mental hospital
The medical superintendent or chief executive officer of a county mental hospital may, without warrant arrest and return to the institution an inmate duly committed by court order who leaves without first obtaining a parole or discharge. For that purpose such officer may go to any place within the State where the inmate may be.

Amended by L.1965, c. 59, s. 81.



Section 30:4-118 - Warrant For Arrest

30:4-118. Warrant for arrest
A warrant for the arrest of any institutional inmate who shall have left the institution without parole or discharge or whose parole has been revoked, may be served by the chief executive officer, or his special officer or the regularly appointed parole officer or any person authorized to serve criminal process, in any county of this state. If the person for whom such warrant has been issued is confined elsewhere in this state, the service of the warrant upon the warden or chief executive officer of the institution wherein such person is confined, shall require him to facilitate the return of the person named in the warrant upon the expiration of the pending confinement. The chief executive officer, or the parole officer or special officer, when so directed by the chief executive officer, may without warrant apprehend any paroled person and cause him or her to be detained in any city or county jail or returned to the institution, to await the determination of the board of managers as to the revocation of parole.



Section 30:4-119 - Assist Return To Institution

30:4-119. Assist return to institution
Every police officer and constable shall assist in the location and return to institutional custody of any institutional inmate who has left the institution without parole or discharge.



Section 30:4-121 - Expenses Of Parole

30:4-121. Expenses of parole
The expenses incident to the operation of the parole system in each institution shall be paid from its maintenance account.



Section 30:4-122 - Money Advanced For The Return Of Inmates

30:4-122. Money advanced for the return of inmates
The state treasurer, upon the warrant of the comptroller, may advance to the chief executive officer of any institution subject to the jurisdiction of the state board, out of the annual appropriations for the support of any such institution, such part thereof as the chief executive officer may find requisite for the purpose of returning to said institution any patient, prisoner or inmate who shall leave such institution without first obtaining a parole, discharge or release therefrom, or who shall, after having received such parole or release, violate the terms, conditions and limitations thereof, and who in the judgment of the board of managers is unfit to be further at liberty.



Section 30:4-123 - Use Of Fund For Traveling Expenses Of Paroled Inmates And Parole Officers

30:4-123. Use of fund for traveling expenses of paroled inmates and parole officers
Any board or institution may use its petty cash fund for the payment of the traveling expenses of a paroled inmate to the place of his employment, and the expenses of the parole officer or other agent in traveling to and from the place where any paroled inmate, who has violated his parole, may be found, in order to bring about his return to the institution, as well as the payment of expenses incurred to secure the return of an escaped inmate.



Section 30:4-123.45 - Short Title, Definitions Relative To Parole.

30:4-123.45 Short title, definitions relative to parole.

1. a. This act shall be known and may be cited as the "Parole Act of 1979."

b.In this act, unless a different meaning is plainly required:

(1)"Adult inmate" means any person sentenced as an adult to a term of incarceration.

(2)"Juvenile inmate" means any person under commitment as a juvenile delinquent pursuant to section 25 of P.L.1982, c.77 (C.2A:4A-44).

(3)"Parole release date" means that date certified by a member of the board for release of an inmate after a review of the inmate's case pursuant to section 11, 13 or 14 of this act.

(4)"Primary parole eligibility date" means that date established for parole eligibility for adult inmates pursuant to section 7 or 20 of this act.

(5)"Public notice" shall consist of lists including names of all inmates being considered for parole, the county from which he was committed and the crime for which he was incarcerated. At least 30 days prior to parole consideration such lists shall be forwarded to the prosecutor's office of each county, the sentencing court, the office of the Attorney General, any other criminal justice agencies whose information and comment may be relevant, and news organizations.

(6)Removal for "cause" means such substantial cause as is plainly sufficient under the law and sound public policy touching upon qualifications appropriate to a member of the parole board or the administration of said board such that the public interest precludes the member's continuance in office. Such cause includes, but is not limited to, misconduct in office, incapacity, inefficiency and nonfeasance.

(7)"Commission" means the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170).

(8)"Parole officer" means, with respect to an adult inmate, an officer assigned by the Chairman of the State Parole Board or his designee and, with respect to a juvenile inmate, a person assigned by the commission.

L.1979,c.441,s.1; amended 1985, c.44, s.1; 1991, c.91, s.318; 1995, c.280, s.34; 2001, c.79, s.2.



Section 30:4-123.46 - Application Of Act

30:4-123.46. Application of act
a. Except as otherwise provided by this act, this act shall apply to all persons now serving or hereafter sentenced or committed to State correctional facilities and to all persons now serving or hereafter sentenced to county jails, workhouses or penitentiaries.

b. In the case of persons now serving sentences or committed, the board hereinafter established may postpone for a reasonable period of time not to exceed 6 months from the effective date of this act the application of this act in order to permit an orderly conversion to the system hereinafter established.

L.1979, c. 441, s. 2.



Section 30:4-123.47 - State Parole Board

30:4-123.47. State Parole Board
3. a. There is hereby created and established within the Department of Corrections a State Parole Board which shall consist of a chairman, 14 associate members and three alternate board members. The chairman, associate members and alternate board members shall be appointed by the Governor with the advice and consent of the Senate from qualified persons with training or experience in law, sociology, criminal justice, juvenile justice or related branches of the social sciences. Members of the board and the alternate board members shall be appointed for terms of six years and the terms of their successors shall be calculated from the expiration of the incumbent's term. Members shall serve until their successors are appointed and have qualified.

The Governor shall designate a vice-chairman from among the associate members. The vice-chairman shall assume the duties of the chairman when the chairman is absent, unavailable or otherwise unable to perform his duties, or, in the case of removal or a permanent incapacity, until the qualification of a successor chairman appointed by the Governor.

Any alternate board member may assume the duties of an associate member when the associate member is absent, unavailable or otherwise unable to perform his duties, or the associate member assumes the duties of the chairman, and shall perform those duties only until the associate resumes his duties, or, in the case of removal or a permanent incapacity, the qualification of a successor appointed by the Governor.

b. (1) Any vacancy occurring in the membership of the board, otherwise than by expiration of term, shall be filled in the same manner as one occurring by expiration of term, but for the unexpired term only. Any member of the board, including any alternate board member, may be removed from office by the Governor for cause.

(2)Upon certification of the chairman that additional parole panels are needed on a temporary basis for the efficient processing of parole decisions, the Governor also may appoint not more than four temporary acting parole board members from qualified persons with training or experience in law, sociology, criminal justice, juvenile justice or related branches of the social sciences. A temporary acting member shall be appointed for a term of three months. The Governor may extend the appointment of any or all of the temporary acting members for additional terms of three months, upon certification of the chairman that additional parole panels are needed on a temporary basis for the efficient processing of parole decisions. A temporary acting member shall be authorized to participate in administrative review of initial parole hearing decisions, parole consideration hearings and determinations concerning revocation or rescission of parole.

c.The members of the board shall devote their full time to the performance of their duties and be compensated pursuant to section 2 of P.L.1974, c.55 (C.52:14-15.108). Any alternate member and any temporary acting members shall be entitled to compensation. The amount of such compensation shall be determined by multiplying the rate an associate member would be paid on a per diem basis times the number of days the alternate board member or temporary acting member actually performed the duties of an associate member in accordance with the provisions of this section.

d.At the time of appointment, the Governor shall designate two associate members of the board to serve on a panel on juvenile commitments. The remaining 12 associate members of the board shall be appointed by the Governor to panels on adult sentences and assigned by the chairman of the board to six panels on adult sentences. The chairman of the board shall be a member of each panel. Nothing provided herein shall prohibit the chairman from reassigning any member appointed to a panel on adult sentences to facilitate the efficient function of the board. Nothing provided herein shall prohibit the chairman from temporarily reassigning any member appointed to a panel on juvenile commitments to a panel on adult sentences or a panel on young adult sentences to facilitate the efficient function of the board. The alternate board member may assume, in accordance with the provisions of this section, the duties of any associate member, regardless of whether that associate member serves on a panel on juvenile commitments or panels on adult sentences. The chairman may assign a temporary acting member to a panel on adult sentences or juvenile commitments.

e.Of the associate members first appointed to the four positions created pursuant to the provisions of P.L.2001, c.141, one shall be appointed for a term of six years; one shall be appointed for a term of five years; one shall be appointed for a term of four years and one shall be appointed for a term of three years.

L.1979,c.441,s.3; amended 1987, c.396, s.1; 1997, c.219; 1999, c.139; 2001, c.141, s.1.



Section 30:4-123.47A - Parole Advisory Board Established.

30:4-123.47a Parole Advisory Board established.

1.There is hereby established a Parole Advisory Board in, but not of, the State Parole Board. Notwithstanding the allocation of the board within the State Parole Board, the State Parole Board or any employee thereof shall not exercise any control over the Parole Advisory Board. The advisory board shall consist of 23 members. It shall include in its membership the Chairman of the State Parole Board or his designee, who shall serve ex officio; one member representing each of the following organizations and groups, who shall be appointed by the Governor: the Department of Corrections, the Department of Health and Senior Services, the Department of Law and Public Safety, Office of the Governor, the Administrative Office of the Courts, the Victims of Crime Compensation Board, the New Jersey Chapter of the American Correctional Association, the County Prosecutors Association of New Jersey, the Sheriffs' Association of New Jersey, the New Jersey Wardens Association, the New Jersey State Association of Chiefs of Police, the American Parole and Probation Association, Governor's Council on Alcoholism and Drug Abuse, the community at large, treatment providers, victims' rights groups and former inmates who have successfully completed parole. Two members of the Senate, who shall not be of the same political party and who shall serve during their terms of office, shall be appointed by the President of the Senate. Two members of the General Assembly, who shall not be of the same political party and who shall serve during their terms of office, shall be appointed by the Speaker of the General Assembly.

Members of the advisory board shall be appointed with the advice and consent of the Senate, and serve a term of three years, except for the initial gubernatorial appointees, six of whom shall serve for two years and six of whom shall serve for four years. Each member shall serve for the term of appointment and until a successor is appointed. A member may be reappointed to the advisory board. A member appointed to fill a vacancy occurring in the membership of the advisory board for any reason other than the expiration of the term shall serve a term of appointment for the unexpired term only. All vacancies shall be filled in the same manner as the original appointments. Any appointed member of the advisory board, except the legislative members, may be removed from the advisory board by the Governor, for cause, after a hearing, and may be suspended by the Governor pending the completion of the hearing. Legislative members may be removed for cause by the leader of their respective houses. Motions and resolutions may be adopted by the advisory board at a board meeting by an affirmative vote of not less than 12 members.

Members of the advisory board shall serve without compensation but shall be entitled to reimbursement for actual expenses of serving on the board, to the extent that funds are available for this purpose.

The advisory board shall organize as soon as possible after the appointment of its members. The members shall select a chair from among their number.

L.1997,c.215,s.1; amended 2001, c.79, s.3.



Section 30:4-123.47B - Duties Of Advisory Board.

30:4-123.47b Duties of advisory board.

2.It shall be the duty of the advisory board to review and comment on supervision issues, the development and implementation of drug and alcohol treatment programs for parolees, and any other issues as requested by the State Parole Board, taking into consideration all relevant research. The advisory board shall sponsor conferences with criminal justice administrators and community members, including treatment providers, in order to educate all interested parties in the importance of relapse prevention and treatment for specialized cases, and to address issues such as lowering costs, developing protocols for confidentiality, identifying the type and amount of treatment that should be available, and promoting community involvement in the reintegration process. The advisory board may make recommendations to the Commissioner of Corrections, the Chairman of the State Parole Board, the Legislature and the Governor in these matters.

The advisory board shall meet at least semiannually and may hold hearings at any place or places it shall designate during the sessions or recesses of the Legislature. The State Parole Board shall have primary responsibility for providing staff services and other necessary support to the board. The advisory board may also request the assistance and services of the employees of any State, county or municipal department, board, bureau, commission, task force or agency as it may require and as may be available to it for its purposes. The advisory board may, within the limits of funds appropriated or otherwise made available to it for its purposes, employ stenographic and clerical assistants and incur travel and miscellaneous expenses necessary for the performance of its duties.

L.1997,c.215,s.2; amended 2001, c.79, s.4.



Section 30:4-123.47C - Division Of Parole In State Parole Board, Constituted.

30:4-123.47c Division of Parole in State Parole Board, constituted.

1. a. The Bureau of Parole in the Department of Corrections is hereby constituted as the Division of Parole in the State Parole Board, and all functions, powers and duties of the existing Bureau of Parole are hereby transferred to the State Parole Board.

b.All files, books, papers, records, equipment and other property of the Bureau of Parole in the Department of Corrections shall be transferred to the State Parole Board.

c.All appropriations and other moneys available and to become available to the Bureau of Parole in the Department of Corrections, the functions, powers and duties of which have been assigned or transferred herein, or to the Department of Corrections on behalf of the Bureau of Parole, including such funds as are appropriated for the administration of the Bureau of Parole, are hereby transferred to the State Parole Board and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or federal law.

d.The employees of the Bureau of Parole in the Department of Corrections are hereby transferred to the State Parole Board.

e.Nothing in P.L.2001, c.79 (C.30:4-123.47c et al.) shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11A of the New Jersey Statutes, Civil Service, or under any pension law or retirement system.

f.P.L.2001, c.79 (C.30:4-123.47c et al.) shall not affect actions or proceedings, civil or criminal, brought by or against the Bureau of Parole in the Department of Corrections, the functions, powers and duties of which have been herein assigned or transferred to the State Parole Board.

P.L.2001, c.79, s.1.



Section 30:4-123.48 - Policies, Determinations Of Parole Board.

30:4-123.48 Policies, determinations of parole board.

4. a. All policies and determinations of the Parole Board shall be made by the majority vote of the members.

b.Except where otherwise noted, parole determinations on individual cases pursuant to this act shall be made by the majority vote of a quorum of the appropriate board panel established pursuant to this section.

c.The chairman of the board shall be the chief executive officer of the board and, after consulting with the board, shall be responsible for designating the time and place of all board meetings, for appointing the board's employees, for organizing, controlling and directing the work of the board and its employees, and for preparation and justification of the board's budget. Only the employees in those titles and positions as are designated by the Civil Service Commission shall serve at the pleasure of the chairman and shall not be subject to the provisions of Title 11A of the New Jersey Statutes. All other employees, including hearing officers, shall be in the career service and subject to the provisions of Title 11A of the New Jersey Statutes. All such career service employees who are employed by the State Parole Board on September 5, 2001, and in the case of hearing officers, those who have been employed by the State Parole Board for a period of at least one year prior to the effective date of P.L.2005, c.344, shall have permanent career service status with seniority awarded from the date of their appointments. Parole officers assigned to supervise adult parolees and all supervisory titles associated with the supervision of adult parolees in the parole officer series shall be classified employees subject to the provisions of Title 11A of the New Jersey Statutes. Parole officers assigned to supervise adult parolees and all supervisory titles associated with the supervision of adult parolees in the parole officer job classification series shall be organizationally assigned to the State Parole Board with a sworn member of the Division of Parole appointed to act as director of parole supervision. The director of parole supervision shall report directly to the Chairman of the State Parole Board or to such person as the chairman may designate.

d.The board shall promulgate such reasonable rules and regulations, consistent with this act, as may be necessary for the proper discharge of its responsibilities. The chairman shall file such rules and regulations with the Secretary of State. The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall apply to the promulgation of rules and regulations concerning policy and administration, but not to other actions taken under this act, such as parole hearings, parole revocation hearings and review of parole cases. In determination of its rules and regulations concerning policy and administration, the board shall consult the Governor, the Commissioner of Corrections and the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170).

e.The board, in conjunction with the Department of Corrections and the Juvenile Justice Commission, shall develop a uniform information system in order to closely monitor the parole process. Such system shall include participation in the Uniform Parole Reports of the National Council on Crime and Delinquency.

f.The board shall transmit a report of its work for the preceding fiscal year, including information on the causes and extent of parole recidivism, to the Governor, the Legislature and the Juvenile Justice Commission annually. The report also may include relevant information on compliance with established time frames in the processing of parole eligibility determinations, the effectiveness of any pertinent legislative or administrative measures, and any recommendations to enhance board operations or to effectuate the purposes of the "Parole Act of 1979," P.L.1979, c.441 (C.30:4-123.45 et al.).

g.The board shall give public notice prior to considering any adult inmate for release.

h.The board shall give notice to the appropriate prosecutor's office and to the committing court prior to the initial consideration of any juvenile inmate for release.

L.1979, c.441, s.4; amended 1995, c.280, s.35; 2001, c.79, s.5; 2001, c.141, s.2; 2005, c.344; 2008, c.29, s.90.



Section 30:4-123.49 - Assignment Of Cases; Member As Hearing Officer; Limitation To Either Adult Or Juvenile Cases; Representatives Of Board.

30:4-123.49 Assignment of cases; member as hearing officer; limitation to either adult or juvenile cases; representatives of board.

5. a. The chairman of the board, after consulting with the board, shall assign any case not otherwise assigned, such as county jail, workhouse, or penitentiary cases, to a special panel composed of any two members or any one member and one hearing officer as necessary for the efficient functioning of the board.

b.Nothing contained in this act shall be deemed to preclude a member of any board panel from exercising all the functions, powers, and duties of a hearing officer upon designation by the chairman; provided, however, that no member so designated shall participate in the disposition of a panel or board review of his initial decision.

c.No hearing officer assigned to review adult cases shall be assigned to review juvenile cases pursuant to sections 13 and 19 of P.L.1979, c.441 (C.30:4-123.57 and 30:4-123.63), nor shall any hearing officer assigned to review juvenile cases be assigned to review adult cases.

d.Representatives of the board or the chairman designated pursuant to this act may include employees of the board and employees of other agencies such as the Department of Corrections or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170), provided that no employee of the Department of Corrections or the Juvenile Justice Commission shall be so designated without the approval of the Commissioner of Corrections or the Executive Director of the Commission. Such representatives shall not participate in the disposition of parole cases.

L.1979,c.441,s.5; amended 1982, c.71, s.1; 1995, c.280, s.36; 2001, c.79, s.17.



Section 30:4-123.50 - Office Facilities And Clerical Assistance; Cooperation In Furnishing Information And Data To Board; Power Of Subpena; Failure To Respond; Penalty

30:4-123.50. Office facilities and clerical assistance; cooperation in furnishing information and data to board; power of subpena; failure to respond; penalty
a. The Department of Corrections shall provide such office facilities and clerical assistance as may be necessary to enable the board to perform properly its duties and to keep and maintain the records required herein.

b. The Department of Corrections, the chief executive officers and staffs of those facilities assigned to the Department of Corrections, the chief executive officers and staffs of the county jails, workhouses, and penitentiaries and the chief executive officers and staffs of those facilities assigned to the Department of Human Services where inmates or parolees are housed shall render full and complete cooperation to the board in the matter of furnishing the board all pertinent data and information relating to particular inmates. It shall also be the duty of the clerk of the court from which the inmate was committed, and of county probation officers and other officials, to forward to the board any commitment order, any presentence report, and the sentencing court's written reasons for any sentence imposed. The board shall in addition have the power to compel the appearance of witnesses and the production of documentary evidence relevant to any proceedings before it. Failure to respond to any subpena shall carry the penalty prescribed by law for failure to so respond in the Superior Court.

L.1979, c. 441, s. 6.



Section 30:4-123.51 - Eligibility For Parole.

30:4-123.51 Eligibility for parole.
7. a. Each adult inmate sentenced to a term of incarceration in a county penal institution, or to a specific term of years at the State Prison or the correctional institution for women shall become primarily eligible for parole after having served any judicial or statutory mandatory minimum term, or one-third of the sentence imposed where no mandatory minimum term has been imposed less commutation time for good behavior pursuant to N.J.S.2A:164-24 or R.S.30:4-140 and credits for diligent application to work and other institutional assignments pursuant to P.L.1972, c.115 (C.30:8-28.1 et seq.) or R.S.30:4-92. Consistent with the provisions of the New Jersey Code of Criminal Justice (N.J.S.2C:11-3, 2C:14-6, 2C:43-6, 2C:43-7), commutation and work credits shall not in any way reduce any judicial or statutory mandatory minimum term and such credits accrued shall only be awarded subsequent to the expiration of the term.

b.Each adult inmate sentenced to a term of life imprisonment shall become primarily eligible for parole after having served any judicial or statutory mandatory minimum term, or 25 years where no mandatory minimum term has been imposed less commutation time for good behavior and credits for diligent application to work and other institutional assignments. If an inmate sentenced to a specific term or terms of years is eligible for parole on a date later than the date upon which he would be eligible if a life sentence had been imposed, then in such case the inmate shall be eligible for parole after having served 25 years, less commutation time for good behavior and credits for diligent application to work and other institutional assignments. Consistent with the provisions of the New Jersey Code of Criminal Justice (N.J.S.2C:11-3, 2C:14-6, 2C:43-6, 2C:43-7), commutation and work credits shall not in any way reduce any judicial or statutory mandatory minimum term and such credits accrued shall only be awarded subsequent to the expiration of the term.

c.Each inmate sentenced to a specific term of years pursuant to the "Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-1 et al.) shall become primarily eligible for parole after having served one-third of the sentence imposed less commutation time for good behavior and credits for diligent application to work and other institutional assignments.

d.Each adult inmate sentenced to an indeterminate term of years as a young adult offender pursuant to N.J.S.2C:43-5 shall become primarily eligible for parole consideration pursuant to a schedule of primary eligibility dates developed by the board, less adjustment for program participation. In no case shall the board schedule require that the primary parole eligibility date for a young adult offender be greater than the primary parole eligibility date required pursuant to this section for the presumptive term for the crime authorized pursuant to subsection f. of N.J.S.2C:44-1.

e.Each adult inmate sentenced for an offense specified in N.J.S.2C:47-1 shall become primarily eligible for parole as follows:

(1)If the court finds that the offender's conduct was not characterized by a pattern of repetitive, compulsive behavior or finds that the offender is not amenable to sex offender treatment, or if after sentencing the Department of Corrections in its most recent examination determines that the offender is not amenable to sex offender treatment, the offender shall become primarily eligible for parole after having served any judicial or statutory mandatory minimum term or one-third of the sentence imposed where no mandatory minimum term has been imposed. Neither such term shall be reduced by commutation time for good behavior pursuant to R.S.30:4-140 or credits for diligent application to work and other institutional assignments pursuant to R.S.30:4-92.

(2)All other offenders shall be eligible for parole pursuant to the provisions of N.J.S.2C:47-5, except no offender shall become primarily eligible for parole prior to the expiration of any judicial or statutory mandatory minimum term.

f.Each juvenile inmate committed to an indeterminate term shall be immediately eligible for parole.

g.Each adult inmate of a county jail, workhouse or penitentiary shall become primarily eligible for parole upon service of 60 days of his aggregate sentence or as provided for in subsection a. of this section, whichever is greater. Whenever any such inmate's parole eligibility is within six months of the date of such sentence, the judge shall state such eligibility on the record which shall satisfy all public and inmate notice requirements. The chief executive officer of the institution in which county inmates are held shall generate all reports pursuant to subsection d. of section 10 of P.L.1979, c.441 (C.30:4-123.54). The parole board shall have the authority to promulgate time periods applicable to the parole processing of inmates of county penal institutions, except that no inmate may be released prior to the primary eligibility date established by this subsection, unless consented to by the sentencing judge. No inmate sentenced to a specific term of years at the State Prison or the correctional institution for women shall become primarily eligible for parole until service of a full nine months of his aggregate sentence.

h.When an inmate is sentenced to more than one term of imprisonment, the primary parole eligibility terms calculated pursuant to this section shall be aggregated by the board for the purpose of determining the primary parole eligibility date, except that no juvenile commitment shall be aggregated with any adult sentence. The board shall promulgate rules and regulations to govern aggregation under this subsection.

i.The primary eligibility date shall be computed by a designated representative of the board and made known to the inmate in writing not later than 90 days following the commencement of the sentence. In the case of an inmate sentenced to a county penal institution such notice shall be made pursuant to subsection g. of this section. Each inmate shall be given the opportunity to acknowledge in writing the receipt of such computation. Failure or refusal by the inmate to acknowledge the receipt of such computation shall be recorded by the board but shall not constitute a violation of this subsection.

j.Except as provided in this subsection, each inmate sentenced pursuant to N.J.S.2A:113-4 for a term of life imprisonment, N.J.S.2A:164-17 for a fixed minimum and maximum term or subsection b. of N.J.S.2C:1-1 shall not be primarily eligible for parole on a date computed pursuant to this section, but shall be primarily eligible on a date computed pursuant to P.L.1948, c.84 (C.30:4-123.1 et seq.), which is continued in effect for this purpose. Inmates classified as second, third or fourth offenders pursuant to section 12 of P.L.1948, c.84 (C.30:4-123.12) shall become primarily eligible for parole after serving one-third, one-half or two-thirds of the maximum sentence imposed, respectively, less in each instance commutation time for good behavior and credits for diligent application to work and other institutional assignments; provided, however, that if the prosecuting attorney or the sentencing court advises the board that the punitive aspects of the sentence imposed on such inmates will not have been fulfilled by the time of parole eligibility calculated pursuant to this subsection, then the inmate shall not become primarily eligible for parole until serving an additional period which shall be one-half of the difference between the primary parole eligibility date calculated pursuant to this subsection and the parole eligibility date calculated pursuant to section 12 of P.L.1948, c.84 (C.30:4-123.12). If the prosecuting attorney or the sentencing court advises the board that the punitive aspects of the sentence have not been fulfilled, such advice need not be supported by reasons and will be deemed conclusive and final. Any such decision shall not be subject to judicial review except to the extent mandated by the New Jersey and United States Constitutions. The board shall, reasonably prior to considering any such case, advise the prosecuting attorney and the sentencing court of all information relevant to such inmate's parole eligibility.

k.Notwithstanding any provisions of this section to the contrary, a person sentenced to imprisonment pursuant to paragraph (2), (3) or (4) of subsection b. of N.J.S.2C:11-3 shall not be eligible for parole.

l.Notwithstanding the provisions of subsections a. through j. of this section, the appropriate board panel, as provided in section 1 of P.L.1997, c.214 (C.30:4-123.51c), may release an inmate serving a sentence of imprisonment on medical parole at any time.

L.1979,c.441,s.7; amended 1982, c.71, s.2; 1997, c.60, s.3; 1997, c.214, s.2; 1998, c.73, s.2; 2007, c.204, s.6.



Section 30:4-123.51A - Inmate Of County Penal Institution; Revocation Of Parole; Denial Of Credits And Ineligibility For Parole

30:4-123.51a. Inmate of county penal institution; revocation of parole; denial of credits and ineligibility for parole
Pursuant to section 16 of P.L.1979, c. 441 (C. 30:4-123.60), any inmate sentenced to a term of incarceration in a county penal institution who is granted parole and whose parole is revoked, shall not be credited for any time served during that parole and shall not be eligible for parole during the remainder of that county sentence.

L.1982, c. 71, s. 5, eff. July 16, 1982.



Section 30:4-123.51B - Released Status Under Term Of Parole Supervision; Rules, Regulations; Conditions Applicable To Parole Supervision For Life.

30:4-123.51b Released status under term of parole supervision; rules, regulations; conditions applicable to parole supervision for life.

3. a. A person who has been sentenced to a term of parole supervision and is on release status in the community pursuant to section 2 of P.L.1997, c.117 (C.2C:43-7.2) shall, during the term of parole supervision, remain on release status in the community, in the legal custody of the Commissioner of the Department of Corrections, and shall be supervised by the Division of Parole of the State Parole Board as if on parole, and shall be subject to the provisions and conditions set by the appropriate board panel. The appropriate board panel shall have the authority, in accordance with the procedures and standards set forth in sections 15 through 21 of P.L.1979, c.441 (C.30:4-123.59 through 30:4-123.65), to revoke the person's release status and return the person to custody for the remainder of the term or until it is determined, in accordance with regulations adopted by the board, that the person is again eligible for release consideration pursuant to section 9 of P.L.1979, c.441 (C.30:4-123.53).

b.The Parole Board shall promulgate rules and regulations necessary to carry out the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c.A person who has been sentenced to a term of parole supervision for life pursuant to section 2 of P.L.1994, c.130 (C.2C:43-6.4) shall, during the term of parole supervision, remain in the legal custody of the Commissioner of Corrections, be supervised by the Division of Parole of the State Parole Board, and be subject to the provisions and conditions set by the appropriate board panel in accordance with the procedures and standards set forth in sections 15 through 19 and 21 of P.L.1979, c.441 (C.30:4-123.59 through 30:4-123.63 and 30:4-123.65). If the parolee violates a condition of a special sentence of parole supervision for life, the parolee shall be subject to the provisions of sections 16 through 19 and 21 of P.L.1979, c.441 (C.30:4-123.60 through 30:4-123.63 and 30:4-123.65), and may be returned to prison. If revocation and return to custody are desirable pursuant to the provisions of section 19 of P.L.1979, c.441 (C.30:4-123.63), the appropriate board panel shall revoke parole and return the parolee to prison for a specified length of time between 12 and 18 months, which shall not be reduced by commutation time for good behavior pursuant to R.S.30:4-140 or credits for diligent application of work and other institutional assignments pursuant to R.S.30:4-92; provided, however, that nothing contained in this subsection shall be construed or applied to reduce the time that must be served after revocation of parole by a parolee returned to prison for a violation of a condition of any other term of parole supervision. Upon the parolee's release from prison, the parolee shall continue to serve the special sentence of parole supervision for life until released by the Superior Court pursuant to subsection c. of section 2 of P.L.1994, c.130 (C.2C:43-6.4). For the purpose of calculating the limitation on time served pursuant to section 21 of P.L.1979, c.441 (C.30:4-123.65), the custodial term imposed upon the parolee related to the special sentence of parole supervision for life shall be deemed to be a term of life imprisonment. For the purpose of establishing a primary parole eligibility date pursuant to subsection h. of section 7 of P.L.1979, c. 441 (C.30:4-123.51), the specific period of incarceration required to be served pursuant to this subsection shall not be aggregated with a term of imprisonment imposed on the parolee for the commission of any other offense. Nothing in this section shall be construed to preclude or limit the prosecution or conviction for any crime defined in any law of this State, or to limit in any manner the State's ability to pursue both a criminal action and a parole violation pursuant to the provisions of this section or any other law.

L.1997,c.117,s.3; amended 2001, c.79, s.6; 2003, c.267, s.2.



Section 30:4-123.51C - "Terminal Condition, Disease Or Syndrome," Defined; Medical Parole Conditions.

30:4-123.51c "Terminal condition, disease or syndrome," defined; medical parole conditions.

1. a. (1) For the purpose of this section, "terminal condition, disease or syndrome" means a prognosis by the licensed physicians designated by the Commissioner of Corrections pursuant to subsection b. of this section that an inmate has six months or less to live.

(2)Except as otherwise provided in paragraph (3) of this subsection, the appropriate board panel may release on medical parole any inmate serving any sentence of imprisonment who has been diagnosed pursuant to subsection b. of this section as suffering from a terminal condition, disease or syndrome and is found by the appropriate board panel to be so debilitated or incapacitated by the terminal condition, disease or syndrome as to be permanently physically incapable of committing a crime if released on parole. Notwithstanding any provision of P.L.1979, c.441 (C.30:4-123.45 et seq.) to the contrary, the appropriate board panel may release any such inmate at any time during the term of the sentence. An inmate placed on parole pursuant to this section shall be subject to custody, supervision and conditions as provided in section 15 of P.L.1979, c.441 (C.30:4-123.59) and shall be subject to sanctions for a violation of a condition of parole as provided in sections 16 through 21 of P.L.1979, c.441 (C.30:4-123.60 through 30:4-123.65).

(3)No inmate serving any sentence for a violation of N.J.S.2C:11-3; N.J.S.2C:11-4; N.J.S.2C:13-1; subsection a. of N.J.S.2C:14-2; N.J.S.2C:15-1 in which the inmate, while in the course of committing the theft, attempted to kill another, or purposely inflicted or attempted to inflict serious bodily injury, or was armed with or used or threatened the immediate use of a deadly weapon; subsection a. of N.J.S.2C:17-1; or N.J.S.2C:24-4 or an attempt to commit any of these offenses shall be eligible for the medical parole authorized under paragraph (2) of this section.

b.A medical diagnosis that an inmate is suffering from a terminal condition, disease or syndrome shall be made by two licensed physicians designated by the Commissioner of Corrections. The diagnosis shall include, but not be limited to:

(1)a description of the terminal condition, disease or syndrome;

(2)a prognosis concerning the likelihood of recovery from the terminal condition, disease or syndrome;

(3)a description of the inmate's physical incapacity; and

(4)a description of the type of ongoing treatment that would be required if the inmate were released on medical parole.

c.A request for a medical diagnosis to determine whether an inmate is eligible for a medical parole under this section may be submitted to the appropriate board panel by the Commissioner of Corrections, the administrator or superintendent of a correctional facility; the inmate; a member of the inmate's family or the inmate's attorney. The request shall be submitted in a manner and form prescribed by the board.

d.At least five working days prior to commencing its review of a request for a medical parole, the appropriate board panel shall notify the appropriate sentencing court; county prosecutor or, if the matter was prosecuted by the Attorney General, the Attorney General; and any victim or member of the family of a victim entitled to notice relating to a parole or the consideration of a parole under the provisions of P.L.1979, c.441 (C.30:4-123.45 et seq.). The notice shall be given in the manner prescribed by the board and shall contain all such information and documentation relating to the medical diagnosis prepared pursuant to subsection b. of this section as the board shall deem appropriate and necessary.

Upon receipt of the notice, the sentencing court; county prosecutor or Attorney General, as the case may be; the victim or member of the family of the victim, as the case may be, shall have 10 working days to review the notice and submit comments to the appropriate board panel. If a recipient of the notice does not submit comments within that 10-day period following the receipt of the notice, the panel may presume that the recipient does not wish to submit comments and proceed with its consideration of the request for medical parole. Any comments provided by a recipient shall be delivered to the appropriate board panel in the same manner or by the same method as notice was given by the panel to that recipient.

The information contained in any notice given by a panel pursuant to this subsection and the contents of any comments submitted by a recipient in response thereto shall be confidential and shall not be disclosed to any person who is not authorized to receive or review that information or those comments.

Notice given under the provisions of this subsection shall be in lieu of any other notice of parole consideration required under P.L.1979, c.441 (C.30:4-123.45 et seq.).

Nothing in this subsection shall be construed to impair any party's right to be heard pursuant to P.L.1979, c.441 (C.30:4-123.45 et seq.).

e.The appropriate board panel shall conduct its review of a request for medical parole as expeditiously as possible.

The appropriate board panel shall provide written notice of its decision to the sentencing court; the county prosecutor or Attorney General, as the case may be; and any victim or member of a victim' s family given notice pursuant to subsection d. of this section.

f.Whenever an inmate is granted medical parole pursuant to this section, the appropriate board shall require, as a condition precedent to release, that the inmate's release plan include:

(1)identification of a community sponsor;

(2)verification of the availability of appropriate medical services sufficient to meet the treatment requirements identified pursuant to paragraph (4) of subsection b. of this section; and

(3)verification of appropriate housing which may include, but need not be limited to, a hospital, hospice, nursing home facility or other housing accommodation suitable to the inmate's medical condition, disease or syndrome.

g.In addition to any conditions imposed pursuant to section 15 of P.L.1979, c.441 (C.30:4-123.59), as a condition of release on medical parole, the appropriate board panel may require an inmate to submit to periodic medical diagnoses by a licensed physician.

h.If, after review of a medical diagnosis required under the provisions of subsection g. of this section, the appropriate board panel determines that a parolee released on medical parole is no longer so debilitated or incapacitated by a terminal condition, disease or syndrome as to be physically incapable of committing a crime, the parolee shall be returned to confinement in an appropriate facility designated by the Commissioner of Corrections.

A decision to return the parolee to confinement pursuant to this subsection shall be rendered only after a hearing by the appropriate board panel or by a hearing officer designated by the chairman of the board. Nothing in this subsection shall be construed to limit the authority of the board, an appropriate board panel or parole officer of the State Parole Board to address a violation of a condition of parole pursuant to sections 16 through 21 of P.L.1979, c.441 (C.30:4-123.60 through 30:4-123.65).

i.The denial of a request for medical parole or the return of a parolee to confinement under the provisions of subsection h. of this section shall not preclude that inmate from being considered for parole pursuant to subsection a. of section 7 of P.L.1979, c.441 (C.30:4-123.51).

L.1997,c.214,s.1; amended 2001, c.79, s.7.



Section 30:4-123.52 - Increase Or Decrease Of Parole Eligibility Date, Written Statement To Inmate, Psychological Evaluation.

30:4-123.52 Increase or decrease of parole eligibility date, written statement to inmate, psychological evaluation.

8. a. If the appropriate board panel determines that an adult inmate has seriously or persistently violated specifically defined institutional rules or has engaged in conduct indictable in nature while incarcerated, the inmate's parole eligibility date may be increased pursuant to a schedule developed by the board. In developing such schedule, particular emphasis shall be placed on the severity of the inmate's conduct. The board shall deduct from the scheduled penalty any loss of commutation time imposed by the Department of Corrections pursuant to R.S.30:4-140.

b.If the appropriate board panel determines that an adult inmate has made exceptional progress, as evidenced by documented participation and progress in institutional or community educational, training or other programs, the inmate's parole eligibility date may be decreased, except that no parole eligibility date shall be set below the primary parole eligibility date without the consent of the sentencing court, which need not conduct a hearing and in no case shall a parole eligibility date be set below any judicial or statutory mandatory minimum term, including any parole eligibility date set pursuant to section 23 of this act.

c.The appropriate board panel shall annually monitor the progress of each adult inmate and provide the inmate with a written statement of any changes in his parole eligibility.

d.At any time while an inmate is committed to the custody of the Commissioner of Corrections, the appropriate board panel or the Parole Board may require, as often as it deems necessary, that inmate to undergo an in-depth preparole psychological evaluation conducted by a psychologist.

e.Prior to the parole eligibility date of each adult inmate, an objective risk assessment shall be performed by board staff or by some other appropriate agent of the State. The risk assessment, which shall be in a form prescribed by the board pursuant to rule and regulation, shall consist of both static and dynamic factors which may assist the board panel in determining whether the inmate shall be certified for parole and, if paroled, the level of supervision the parolee may require. In addition to the information otherwise gathered for and incorporated in the pre-parole report, the assessment shall include evaluations of the inmate's ability to function independently, the inmate's educational and employment background, the inmate's family and marital history, and such other information and factors as the board may deem appropriate and necessary.

L.1979,c.441,s.8; amended 1997, c.217, s.2; 2001, c.79, s.18.



Section 30:4-123.53 - Release Of Inmate.

30:4-123.53 Release of inmate.

9. a. An adult inmate shall be released on parole at the time of parole eligibility, unless information supplied in the report filed pursuant to section 10 of P.L.1979, c.441 (C.30:4-123.54) or developed or produced at a hearing held pursuant to section 11 of P.L.1979, c.441 (C.30:4-123.55) indicates by a preponderance of the evidence that the inmate has failed to cooperate in his or her own rehabilitation or that there is a reasonable expectation that the inmate will violate conditions of parole imposed pursuant to section 15 of P.L.1979, c.441 (C.30:4-123.59) if released on parole at that time. In reaching such determination, the board panel or board shall state on the record the reasons therefor.

For the purposes of this subsection, "failed to cooperate in his or her own rehabilitation" shall include, in the case of an inmate who suffers from mental illness as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2) that does not require institutionalization, that the inmate failed to fully participate in or cooperate with all prescribed treatment offered during incarceration.

b.A juvenile inmate shall be released on parole when it shall appear that the juvenile, if released, will not cause injury to persons or substantial injury to property.

L.1979,c.441,s.9; amended 1997, c.213, s.1; 1998, c.112, s.1.



Section 30:4-123.53A - Definitions; Notice Of Release Of Certain Offenders; Procedures.

30:4-123.53a Definitions; notice of release of certain offenders; procedures.

1. a. As used in this act: "Prosecutor" means the county prosecutor of the county in which the defendant was convicted unless the matter was prosecuted by the Attorney General, in which case "prosecutor" means the Attorney General.

"Office of Victim Witness Advocacy" means the Office of Victim Witness Advocacy of the county in which the defendant was convicted.

b.Notwithstanding any other provision of law to the contrary, the State shall provide written notice to the prosecutor of the anticipated release from incarceration in a county or State penal institution or the Adult Diagnostic and Treatment Center of a person convicted of murder; manslaughter; aggravated sexual assault; sexual assault; aggravated assault; aggravated criminal sexual contact; kidnapping pursuant to paragraph (2) of subsection c. of N.J.S.2C:13-1; endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child pursuant to subsection a. of N.J.S.2C:24-4; endangering the welfare of a child pursuant to paragraph (4) of subsection b. of N.J.S.2C:24-4; luring or enticing pursuant to section 1 of P.L.1993, c.291 (C.2C:13-6); any other offense involving serious bodily injury or an attempt to commit any of the aforementioned offenses. In cases involving a release on parole, the State Parole Board shall provide the notice required by this subsection. In all other cases, including but not limited to release upon expiration of sentence or release from incarceration due to a change in sentence, the Department of Corrections shall provide the notice required by this subsection.

c.Notwithstanding any other provision of law to the contrary, the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) shall provide written notice to the prosecutor of the anticipated release from incarceration of a juvenile adjudicated delinquent on the basis of an offense which, if committed by an adult, would constitute murder; manslaughter; aggravated sexual assault; sexual assault; aggravated assault; aggravated criminal sexual contact; kidnapping pursuant to paragraph (2) of subsection c. of N.J.S.2C:13-1; endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child pursuant to subsection a. of N.J.S.2C:24-4; endangering the welfare of a child pursuant to paragraph (4) of subsection b. of N.J.S.2C:24-4; luring or enticing pursuant to section 1 of P.L.1993, c.291 (C.2C:13-6); any other offense involving serious bodily injury or an attempt to commit any of the aforementioned offenses.

d.If available, the notice shall be provided to the prosecutor 90 days before the inmate's anticipated release; provided however, the notice shall be provided at least 30 days before release. The notice shall include the person's name, identifying factors, offense history, and anticipated future residence. The prosecutor shall notify the Office of Victim Witness Advocacy and that office shall use any reasonable means available to them to notify the victim of the anticipated release, unless the victim has requested not to be notified. The Office of Victim Witness Advocacy shall use any reasonable means available to also notify witnesses and other appropriate persons, as determined by the prosecutor in accordance with the directive issued by the Attorney General, who have requested notification of the anticipated release.

e.Upon receipt of notice, the prosecutor shall provide notice to the law enforcement agency responsible for the municipality where the inmate will reside, the municipality in which any victim resides, and such other State and local law enforcement agencies as appropriate for public safety.

L.1994, c.135, s.1; amended 1995, c.280, s.37; 2001, c.79, s.8; 2013, c.270, s.2.



Section 30:4-123.53B - Immunity

30:4-123.53b. Immunity
2. Notwithstanding any other provision of law to the contrary, any person who provides or fails to provide information relevant to the procedures set forth in section 1 of P.L.1994, c.135 (C.30:4-123.53a) shall not be liable in any civil or criminal action. Nothing herein shall be deemed to grant any such immunity to any person by his willful or wanton act of commission or omission.

L.1994,c.135,s.2.



Section 30:4-123.54 - Report Prior To Parole Eligibility Date

30:4-123.54. Report prior to parole eligibility date
10. a. At least 120 days but not more than 180 days prior to the parole eligibility date of each adult inmate, a report concerning the inmate shall be filed with the appropriate board panel, by the staff members designated by the superintendent or other chief executive officer of the institution in which the inmate is held.

b. (1) The report filed pursuant to subsection a. shall contain preincarceration records of the inmate, including any history of civil commitment, any disposition which arose out of any charges suspended pursuant to N.J.S.2C:4-6 including records of the disposition of those charges and any acquittals by reason of insanity pursuant to N.J.S.2C:4-1, state the conduct of the inmate during the current period of confinement, include a complete report on the inmate's social and physical condition, include an investigation by the Division of Parole of the inmate's parole plans, and present information bearing upon the likelihood that the inmate will commit a crime under the laws of this State if released on parole. The report shall also include a complete psychological evaluation of the inmate in any case in which the inmate was convicted of a first or second degree crime involving violence and:

(a)the inmate has a prior acquittal by reason of insanity pursuant to N.J.S.2C:4-1 or had charges suspended pursuant to N.J.S.2C:4-6; or

(b)the inmate has a prior conviction for murder pursuant to N.J.S.2C:11-3, aggravated sexual assault or sexual assault pursuant to N.J.S.2C:14-2, kidnapping pursuant to N.J.S.2C:13-1, endangering the welfare of a child which would constitute a crime of the second degree pursuant to N.J.S.2C:24-4, or stalking which would constitute a crime of the third degree pursuant to P.L.1992, c.209 (C.2C:12-10); or

(c)the inmate has a prior diagnosis of psychosis.

The inmate shall disclose any information concerning any history of civil commitment.

The preincarceration records of the inmate contained in the report shall include any psychological reports prepared in connection with any court proceedings.

(2)At the time of sentencing, the prosecutor shall notify any victim injured as a result of a crime of the first or second degree or the nearest relative of a murder victim of the opportunity to present a written or videotaped statement for the parole report to be considered at the parole hearing or to testify to the parole board concerning his harm at the time of the parole hearing. Each victim or relative shall be responsible for notifying the board of his intention to submit such a statement and to provide an appropriate mailing address.

The report may include a written or videotaped statement concerning the continuing nature and extent of any physical harm or psychological or emotional harm or trauma suffered by the victim, the extent of any loss of earnings or ability to work suffered by the victim and the continuing effect of the crime upon the victim's family. At the time public notice is given that an inmate is being considered for parole pursuant to this section, the board shall also notify any victim or nearest relative who has previously contacted the board of the availability to provide a written or videotaped statement for inclusion in the parole report or to present testimony at the parole hearing.

The board shall notify such person at his last known mailing address.

c.A copy of the report filed pursuant to subsection a. of this section, excepting those documents which have been classified as confidential pursuant to rules and regulations of the board or the Department of Corrections, shall be served on the inmate at the time it is filed with the board panel. The inmate may file with the board panel a written statement regarding the report, but shall do so within 105 days prior to the primary parole eligibility date.

d.Upon receipt of the public notice pursuant to section 1 of P.L.1979, c.441 (C.30:4-123.45), a county prosecutor may request from the parole board a copy of the report on any adult inmate prepared pursuant to subsection a. of this section, which shall be expeditiously forwarded to the county prosecutor by the parole board by mail, courier, or other means of delivery. Upon receipt of the report, the prosecutor has 10 working days to review the report and notify the parole board of the prosecutor's comments, if any, or notify the parole board of the prosecutor's intent to provide comments. If the county prosecutor does not provide comments or notify the parole board of the prosecutor's intent to provide comments within the 10 working days, the parole board may presume that the prosecutor does not wish to provide comments and may proceed with the parole consideration. Any comments provided by a county prosecutor shall be delivered to the parole board by the same method by which the county prosecutor received the report. The confidentiality of the contents in a report which are classified as confidential shall be maintained and shall not be disclosed to any person who is not authorized to receive or review a copy of the report containing the confidential information.

e.Any provision of this section to the contrary notwithstanding, the board shall by rule or regulation modify the scope of the required reports and time periods for rendering such reports with reference to county penal institutions.

f.Notwithstanding any provision of this section, the board may modify the time periods for submitting the reports required pursuant to this section in processing an inmate whose parole eligibility date is accelerated pursuant to section 11 of P.L.1979, c.441 (C.30:4-123.55).

L.1979,c.441,s.10; amended 1982, c.71, s.3; 1983, c.453, s.1; 1985, c.44, s.2; 1997, c.216, s.1; 1997, c.217, s.1; 1999, c.304, s.1; 2001, c.141, s.3.



Section 30:4-123.54A - Inmate Liable For Cost Of Psychological Evaluation; Rules, Regulations.

30:4-123.54a Inmate liable for cost of psychological evaluation; rules, regulations.

3. a. An inmate who is required to submit to a psychological evaluation pursuant to the provisions of section 10 of P.L.1979, c.441 (C.30:4-123.54) shall be liable for the cost of such evaluation. If the inmate is an enrollee or a covered person under a health insurance contract, policy or plan, the State shall file a claim with the health insurance contract, policy or plan for a reimbursement of the costs of the psychological evaluation. The claim shall be filed in accordance with the rules and regulations promulgated pursuant to subsection b. of this section. The reimbursement authorized under this section shall be payable to the State Treasurer and shall be used exclusively for the purpose of defraying the costs incurred by the State for the psychological evaluation.

b. The Commissioner of the Department of Banking and Insurance, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this section.

c. In the event that an inmate is not covered under a health insurance contract, policy or plan, or if the inmate's insurance contract, policy or plan does not fully cover the costs of the psychological evaluation, the State may file a lien for any unpaid amounts due and payable on any and all property and income to which the inmate shall have or may acquire an interest. Any lien filed shall be in accordance with the rules and regulations promulgated pursuant to subsection b. of this section.

L.1997,c.216,s.3.



Section 30:4-123.55 - Review Of Reports, Risk Assessment, Inmate's Statement; Certification, Denial Of Parole; Hearing

30:4-123.55. Review of reports, risk assessment, inmate's statement; certification, denial of parole; hearing
11. a. Prior to the parole eligibility date of each adult inmate, a designated hearing officer shall review the reports required by section 10 of P.L.1979, c.441 (C.30:4-123.54), and shall determine whether there is a basis for denial of parole in the preparole report, any risk assessment prepared in accordance with the provisions of subsection e. of section 8 of P.L.1979, c.441 (C.30:4-123.52), or the inmate's statement, or an indication, reduced to writing, that additional information providing a basis for denial of parole would be developed or produced at a hearing. If the hearing officer determines that there is no basis in the preparole report, the risk assessment, or the inmate's statement for denial of parole and that there is no additional relevant information to be developed or produced at a hearing, he shall at least 60 days prior to the inmate's parole eligibility date recommend in writing to the assigned member of the board panel that parole release be granted.

b.If the assigned member of the board panel or in the case of an inmate sentenced to a county penal institution, the assigned member concurs in the hearing officer's recommendation, he shall certify parole release pursuant to section 15 of P.L.1979, c.441 (C.30:4-123.59) as soon as practicable after the eligibility date and so notify the inmate and the board. In the case of an inmate sentenced to a county penal institution the board shall certify parole release or deny parole as provided by this section, except with regard to time periods for notice and parole processing which are authorized by or otherwise adopted pursuant to subsection g. of section 7 of P.L.1979, c.441 (C.30:4-123.51). If the designated hearing officer does not recommend release on parole or if the assigned member does not concur in a recommendation of the designated hearing officer in favor of release, then the parole release of an inmate in a county penal institution shall be treated under the provisions of law otherwise applicable to an adult inmate. In the case of an inmate sentenced to a county penal institution, the performance of public service for the remainder of the term of the sentence shall be a required condition of parole, where appropriate.

c.If the hearing officer or the assigned member determines that there is a basis for denial of parole, or that a hearing is otherwise necessary, the hearing officer or assigned member shall notify the appropriate board panel and the inmate in writing of his determination, and of a date for a parole consideration hearing. The board panel shall notify the victim of the crime, if the crime for which the inmate is incarcerated was a crime of the first or second degree, or the victim's nearest relative if the crime was murder, as appropriate, who was previously contacted by the board and who has indicated his intention to the board to testify at the hearing, of the opportunity to testify or submit written or videotaped statements at the hearing. Said hearing shall be conducted by the appropriate board panel at least 30 days prior to the eligibility date. At the hearing, which shall be informal, the board panel shall receive as evidence any relevant and reliable documents or videotaped or in person testimony, including that of the victim of the crime or the members of the family of a murder victim if the victim or a family member so desires. If a victim of a crime or the relative of a murder victim chooses not to testify personally at the hearing, the victim or relative may elect to present testimony to a senior hearing officer designated by the board panel. The senior hearing officer shall notify the victim of the right to have this testimony videotaped. The senior hearing officer shall prepare a report, transcript or videotape, if applicable, of the testimony for presentation to the board panel at the hearing. All such evidence not classified as confidential pursuant to rules and regulations of the board or the Department of Corrections shall be disclosed to the inmate and the inmate shall be permitted to rebut such evidence and to present evidence on his own behalf. The decision of the board panel shall be based solely on the evidence presented at the hearing.

d.At the conclusion of the parole consideration hearing, the board panel shall either (1) certify the parole release of the inmate pursuant to section 15 of this act as soon as practicable after the eligibility date and so notify the inmate and the board, or (2) deny parole and file with the board within 30 days of the hearing a statement setting forth the decision, the particular reasons therefor, except information classified as confidential pursuant to rules and regulations of the board or the Department of Corrections, a copy of which statement shall be served upon the inmate together with notice of his right to appeal to the board.

e. Upon request by the hearing officer or the inmate, the time limitations contained in section 10 of P.L.1979, c.441 (C.30:4-123.54) and this section may be waived by the appropriate board panel for good cause.

f.Notwithstanding the provision of any other law to the contrary, if an inmate incarcerated for murder is recommended for parole by the assigned board member or the appropriate board panel, parole shall not be certified until a majority of the full parole board, after conducting a hearing, concurs in that recommendation. The board shall notify the victim's family of that hearing and family members shall be afforded the opportunity to testify in person or to submit written or videotaped statements. The provisions of this subsection shall not apply to an inmate who has his parole revoked and is returned to custody pursuant to the provisions of section 19 of P.L.1979, c.441 (C.30:4-123.63).

g.Notwithstanding the provision of any other law or regulation to the contrary, the board may promulgate rules and regulations for the processing of any inmate whose parole eligibility date is accelerated. For purposes of this section, a parole eligibility date is accelerated when an inmate becomes eligible for parole at the time of or within 120 days of an event or circumstance beyond the control of the parole board, such as sentencing, resentencing or other amendment, including the awarding of additional credit to the original sentence, restoration of authorized institutional time credits or the application of authorized institutional time credits on a future eligibility date established pursuant to subsection a. of section 12 of P.L.1979, c.441 (C.30:4-123.56) or subsection a. of section 20 of P.L.1979, c.441 (C.30:4-123.64). The rules and regulations shall provide for the preparation and review of a preparole report and shall require that a parole consideration hearing be held not more than 120 days after the board has received notice that an accelerated parole eligibility date has been established.

L.1979,c.441,s.11; amended 1982, c.71, s.4; 1983, c.453, s.2; 1989, c.115; 1992, c.59; 1993, c.222; 1997, c.217, s.3; 1999, c.304, s.2; 2001, c.141, s.4.



Section 30:4-123.55A - State Parole Board Notification To Prosecutor

30:4-123.55a. State Parole Board notification to prosecutor
4. Notwithstanding any other provision of law to the contrary, the State Parole Board shall provide in writing to the prosecutor of:

(1) Notice of consideration of parole release required to be provided to victims by the State Parole Board pursuant to provisions of P.L.1979, c.441 (C.30:4-123.45 et seq.); and

(2) Notice of the filing by an inmate of any application for commutation of sentence filed pursuant to N.J.S. 2A:167-4 and its disposition. Notice shall include the inmate's name and identifying information.

L.1994,c.131,s.4.



Section 30:4-123.56 - Schedule Of Future Parole Eligibility Date; Statement Of Denial.

30:4-123.56 Schedule of future parole eligibility date; statement of denial.

12. a. The board shall develop a schedule of future parole eligibility dates for adult inmates denied release at their eligibility date. In developing such schedule, particular emphasis shall be placed on the severity of the offense for which he was denied parole and on the characteristics of the offender, such as, but not limited to, the prior criminal record of the inmate and the need for continued incapacitation of the inmate.

b.If the release on the eligibility date is denied, the board panel which conducted the hearing shall refer to the schedule published pursuant to subsection a., and include in its statement denying parole notice of the date of future parole consideration. If such date differs from the date otherwise established by the schedule, the board panel shall include particular reasons therefor. The future parole eligibility date shall not be altered to take into account remissions of sentence for good behavior and diligent application to work and other assignments; provided however, the future parole eligibility date may be altered pursuant to section 8 of P.L.1979, c.441 (C.30:4-123.52).

c.An inmate shall be released on parole on the new parole eligibility date unless information filed pursuant to a procedure identical to that set forth in section 10 of P.L.1979, c.441 (C.30:4-123.54) indicates by a preponderance of the evidence that the inmate has failed to cooperate in his or her own rehabilitation or that there is a reasonable expectation that the inmate will violate conditions of parole imposed pursuant to section 15 of P.L.1979, c.441 (C.30:4-123.59) if released on parole at that time. The determination of whether the inmate shall be released on the new parole eligibility date shall be made pursuant to the procedure set forth in section 11 of P.L.1979, c.441 (C.30:4-123.55) and this section.

For the purposes of this subsection, "failed to cooperate in his or her own rehabilitation" shall include, in the case of an inmate who suffers from mental illness as defined in section 2 of P.L.1987, c.116 (C.30:4-27.2) that does not require institutionalization, that the inmate failed to fully participate in or cooperate with all prescribed treatment offered during incarceration.

L.1979, c.441, s.12; amended 1997, c.213, s.2; 1998, c.112, s.2; 2009, c.330, s.6; 2011, c.67, s.1.



Section 30:4-123.57 - Review Of Case Of Juvenile Inmate

30:4-123.57. Review of case of juvenile inmate
13. a. An assigned member of the board panel on juvenile commitments or a designated hearing officer shall periodically, but not less than quarterly, review the case of each juvenile inmate committed to determine whether release should be granted pursuant to subsection b. of section 9 of P.L.1979, c.441 (C.30:4-123.53).

b. Such review shall include a personal interview of the inmate by the assigned member or the designated hearing officer, and prior to such review a designated representative of the board panel shall discuss with and explain to the juvenile inmate all documents relevant to the case, excepting those documents which have been classified as confidential pursuant to rules and regulations of the board or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170).

c. If such review is conducted by a hearing officer, the hearing officer shall, at the conclusion of the review, recommend in writing any appropriate action to the assigned member of the panel on juvenile commitments.

d. At the conclusion of the review, the assigned member of the board panel shall either (1) certify parole release of the juvenile as soon as practicable, or (2) file with the board a statement setting forth the decision of the member, a copy of which statement shall be served upon the juvenile, the juvenile's parents or guardians, and the court.

e. The board panel on juvenile commitments shall at least yearly review the case of each juvenile confined to determine the reasons for the continued confinement of the juvenile. A report of such review shall be forwarded to the board, the Juvenile Justice Commission and the committing court.

L.1979,c.441,s.13; amended 1995,c.280,s.38.



Section 30:4-123.58 - Appeal Of Denial; Review Of Decision Of Hearing Officer On Initiative And For Good Cause By Board; Suspension Of Parole Release Date; Rescission Hearing

30:4-123.58. Appeal of denial; review of decision of hearing officer on initiative and for good cause by board; suspension of parole release date; rescission hearing
a. Any denial of parole by a board panel shall, in accordance with criteria established by the board, be appealable to the full board by the inmate or one acting on the inmate's behalf. If appealed, the full board shall decide the appeal except that any board member who participated in the decision from which the appeal is taken may not participate in the disposition of that appeal. The board shall serve written notice on all parties setting forth the decision, the particular reasons therefor, and the facts relied on.

b. The board may upon its own initiative and for good cause, in a timely manner, review the decision of any hearing officer, board member or board panel and take appropriate action pursuant to sections 9 and 16 of this act.

c. If information comes to the attention of the appropriate board panel which bears upon the likelihood that the inmate will commit a crime but which was not considered pursuant to sections 11, 12 and 13 of this act, the board panel may suspend any parole release date certified pursuant to section 11 or 13 for a period of not more than 60 days in order to conduct a rescission hearing to determine whether parole release on the original parole release date should be denied or delayed.

L.1979, c. 441, s. 14.



Section 30:4-123.59 - Legal Custody And Supervision; Conditions.

30:4-123.59 Legal custody and supervision; conditions.
15. a. Each adult parolee shall at all times remain in the legal custody of the Commissioner of Corrections and under the supervision of the State Parole Board and each juvenile parolee shall at all times remain in the legal custody of the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170), except that the Commissioner of Corrections or the Executive Director of the Juvenile Justice Commission, after providing notice to the Attorney General, may consent to the supervision of a parolee by the federal government pursuant to the Witness Security Reform Act, Pub.L.98-473 (18 U.S.C. s.3521 et seq.). An adult parolee, except those under the Witness Security Reform Act, shall remain under the supervision of the State Parole Board and in the legal custody of the Department of Corrections, and a juvenile parolee, except those under the Witness Security Reform Act, shall remain under the supervision of the Juvenile Justice Commission, as appropriate, in accordance with the policies and rules of the board.

b.(1) Each parolee shall agree, as evidenced by his signature to abide by specific conditions of parole established by the appropriate board panel which shall be enumerated in writing in a certificate of parole and shall be given to the parolee upon release. Such conditions shall include, among other things, a requirement that the parolee conduct himself in society in compliance with all laws and refrain from committing any crime, a requirement that the parolee will not own or possess any firearm as defined in subsection f. of N.J.S.2C:39-1 or any other weapon enumerated in subsection r. of N.J.S.2C:39-1, a requirement that the parolee refrain from the use, possession or distribution of a controlled dangerous substance, controlled substance analog or imitation controlled dangerous substance as defined in N.J.S.2C:35-2 and N.J.S.2C:35-11, a requirement that the parolee obtain permission from his parole officer for any change in his residence, and a requirement that the parolee report at reasonable intervals to an assigned parole officer. In addition, based on prior history of the parolee or information provided by a victim or a member of the family of a murder victim, the member or board panel certifying parole release pursuant to section 11 of P.L.1979, c.441 (C.30:4-123.55) may impose any other specific conditions of parole deemed reasonable in order to reduce the likelihood of recurrence of criminal or delinquent behavior, including a requirement that the parolee comply with the Internet access conditions set forth in paragraph (2) of this subsection. Such special conditions may include, among other things, a requirement that the parolee make full or partial restitution, the amount of which restitution shall be set by the sentencing court upon request of the board. In addition, the member or board panel certifying parole release may, giving due regard to a victim's request, impose a special condition that the parolee have no contact with the victim, which special condition may include, but need not be limited to, restraining the parolee from entering the victim's residence, place of employment, business or school, and from harassing or stalking the victim or victim's relatives in any way. Further, the member, board panel or board certifying parole release may impose a special condition that the person shall not own or possess an animal for an unlawful purpose or to interfere in the performance of duties by a parole officer.

(2)In addition, the member or board panel certifying parole release may impose on any person who has been convicted or adjudicated delinquent for the commission of a sex offense as defined in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2), and who is required to register as provided in subsections c. and d. of section 2 of P.L.1994, c.133 (C.2C:7-2), or who has been convicted or adjudicated delinquent for a violation of N.J.S.2C:34-3 any of the following Internet access conditions:

(a)Prohibit the person from accessing or using a computer or any other device with Internet capability without the prior written approval of the court, except the person may use a computer or any other device with Internet capability in connection with that person's employment or search for employment with the prior approval of the person's parole officer;

(b)Require the person to submit to periodic unannounced examinations of the person's computer or any other device with Internet capability by a parole officer, law enforcement officer or assigned computer or information technology specialist, including the retrieval and copying of all data from the computer or device and any internal or external peripherals and removal of such information, equipment or device to conduct a more thorough inspection;

(c)Require the person to submit to the installation on the person's computer or device with Internet capability, at the person's expense, one or more hardware or software systems to monitor the Internet use; and

(d)Require the person to submit to any other appropriate restrictions concerning the person's use or access of a computer or any other device with Internet capability.

c.The appropriate board panel may in writing relieve a parolee of any parole conditions, and may permit a parolee to reside outside the State pursuant to the provisions of the Uniform Act for Out-of-State Parolee Supervision (N.J.S.2A:168-14 et seq.), the Interstate Compact on Juveniles, P.L.1955, c.55 (C.9:23-1 to 9:23-4), and, with the consent of the Commissioner of the Department of Corrections or the Executive Director of the Juvenile Justice Commission after providing notice to the Attorney General, the federal Witness Security Reform Act, if satisfied that such change will not result in a substantial likelihood that the parolee will commit an offense which would be a crime under the laws of this State. The appropriate board panel may revoke such permission, except in the case of a parolee under the Witness Security Reform Act, or reinstate relieved parole conditions for any period of time during which a parolee is under its jurisdiction.

d.The appropriate board panel may parole an inmate to any residential facility funded in whole or in part by the State if the inmate would not otherwise be released pursuant to section 9 of P.L.1979, c.441 (C.30:4-123.53) without such placement. But if the residential facility provides treatment for mental illness or mental retardation, the board panel only may parole the inmate to the facility pursuant to the laws and admissions policies that otherwise govern the admission of persons to that facility, and the facility shall have the authority to discharge the inmate according to the laws and policies that otherwise govern the discharge of persons from the facility, on 10 days' prior notice to the board panel. The board panel shall acknowledge receipt of this notice in writing prior to the discharge. Upon receipt of the notice the board panel shall resume jurisdiction over the inmate.

e.Parole officers shall provide assistance to the parolee in obtaining employment, education or vocational training or in meeting other obligations to assure the parolee's compliance with meeting legal requirements related to sex offender notification, address changes and participation in rehabilitation programs as directed by the assigned parole officer.

f.The board panel on juvenile commitments and the assigned parole officer shall insure that the least restrictive available alternative is used for any juvenile parolee.

g.If the board has granted parole to any inmate from a State correctional facility or juvenile facility and the court has imposed a fine on such inmate, the appropriate board panel shall release such inmate on condition that the parolee make specified fine payments to the State Parole Board or the Juvenile Justice Commission. For violation of such conditions, or for violation of a special condition requiring restitution, parole may be revoked only for refusal or failure to make a good faith effort to make such payment.

h.Upon collection of the fine the same shall be paid over by the Department of Corrections or by the Juvenile Justice Commission to the State Treasury.

L.1979,c.441,s.15; amended 1986, c.33; 1987, c.116, s.26; 1992, c.156, s.1; 1995, c.280, s.39; 1997, c.218; 2001, c.79, s.10; 2003, c.249; 2007, c.219, s.5.



Section 30:4-123.60 - Violation Of Parole Conditions

30:4-123.60. Violation of parole conditions
16. a. Any parolee who violates a condition of parole may be subject to an order pursuant to section 17 of P.L.1979, c.441 (C.30:4-123.61) providing for one or more of the following: (1) That he be required to conform to one or more additional conditions of parole; (2) That he forfeit all or a part of commutation time credits granted pursuant to R.S.30:4-140.

b.Any parolee who has seriously or persistently violated the conditions of his parole, may have his parole revoked and may be returned to custody pursuant to sections 18 and 19 of P.L.1979, c.441 (C.30:4-123.62 and 30:4-123.63). The board shall be notified immediately upon the arrest or indictment of a parolee or upon the filing of charges that the parolee committed an act which, if committed by an adult, would constitute a crime. The board shall not revoke parole on the basis of new charges which have not resulted in a disposition at the trial level except that upon application by the prosecuting authority, the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) or the Director of the State Parole Board's Division of Parole or his designee, the chairman of the board or his designee may at any time detain the parolee and commence revocation proceedings pursuant to sections 18 and 19 of P.L.1979, c.441 (C.30:4-123.62 and 30:4-123.63) when the chairman determines that the new charges against the parolee are of a serious nature and it appears that the parolee otherwise poses a danger to the public safety. In such cases, a parolee shall be informed that, if he testifies at the revocation proceedings, his testimony and the evidence derived therefrom shall not be used against him in a subsequent criminal prosecution or delinquency adjudication.

c.Any parolee who is convicted of a crime or adjudicated delinquent for an act which, if committed by an adult, would constitute a crime, committed while on parole shall have his parole revoked and shall be returned to custody unless the parolee demonstrates, by clear and convincing evidence at a hearing pursuant to section 19 of P.L.1979, c.441 (C.30:4-123.63), that good cause exists why he should not be returned to confinement.

L.1979,c.441,s.16; amended 1992, c.156, s.2; 1995, c.280, s.40; 2001, c.79, s.11; 2001, c.141, s.5.



Section 30:4-123.61 - Violation Of Conditions Of Parole; Review; Appeal

30:4-123.61. Violation of conditions of parole; review; appeal
17. a. If the parole officer assigned to supervise a parolee has probable cause to believe that the parolee has violated a condition of his parole, such violation not being a basis for return to custody pursuant to subsection b. or c. of section 16 of P.L.1979, c.441 (C.30:4-123.60), the officer may require that the parolee appear before a designated representative of the board for a review of the parolee's adjustment.

b. If the board's designated representative finds that a parolee has violated a condition of his parole, such violation not being a basis for return to custody pursuant to subsection b. or c. of section 16 of P.L.1979, c.441 (C.30:4-123.60), the designated representative may subject the parolee to one or both of the actions set forth in subsection a. of section 16 of P.L.1979, c.441 (C.30:4-123.60).

c. A parolee or the parolee's assigned parole officer may apply to the board's designated representative for modification of the conditions of parole.

d. Any action to modify the conditions of parole and any forfeiture of commutation time credits shall be appealable to the appropriate board panel, which may take appropriate action pursuant to subsection a. of section 16 of P.L.1979, c.441 (C.30:4-123.60), but need not conduct a hearing.

L.1979,c.441,s.17; amended 1995,c.280,s.41.



Section 30:4-123.62 - Parole Violation; Apprehension; Hearing.

30:4-123.62 Parole violation; apprehension; hearing.

18. a. (1) If a parole officer assigned to supervise a parolee has probable cause to believe that the parolee has violated a condition of his parole, such violation being a basis for return to custody pursuant to subsection b. of section 16 of P.L.1979, c.441 (C.30:4-123.60), a designated representative of the chairman of the board may issue a warrant for the arrest of the parolee if evidence indicates that the parolee may not appear at the preliminary hearing or if the parolee poses a danger to the public safety. With the parole warrant, a law enforcement officer may apprehend the delinquent parolee.

(2)If a parole officer assigned to supervise a parolee has probable cause to believe that the parolee has committed a crime, has committed an act or is about to commit an act which, if committed by an adult, would constitute a crime, is about to commit a crime or is about to flee the jurisdiction, which violation is a basis for return to custody pursuant to subsection b. of section 16 of P.L.1979, c.441 (C.30:4-123.60), and the situation is one of immediate emergency that cannot await the issuance of a warrant by a designated representative, the parole officer, by the parole officer's own warrant, may apprehend the parolee and cause his detention in a suitable facility designated by the Department of Corrections or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170), as appropriate, or cause the parolee's confinement in an appropriate institution pending return to a facility designated by the Department of Corrections or the Juvenile Justice Commission, as appropriate, to await the conduction of a preliminary hearing. The warrant shall be in the form prescribed, as appropriate, by the Juvenile Justice Commission or by the State Parole Board and, when signed by the officer in charge of the case, shall be a sufficient instrument and authority to all peace officers to assist in the apprehension of the parolee. It shall also be sufficient authority for detention of the parolee in a suitable facility, to await the conduction of the preliminary hearing. Upon enforcement of the warrant, the appropriate board panel shall be promptly notified. No parolee held in custody on a parole warrant shall be entitled to release on bail.

b.A parolee retaken under this section shall within 14 days be granted a preliminary hearing to be conducted by a hearing officer not previously involved in the case, unless the parolee, the hearing officer, or the parole officer requests postponement of the preliminary hearing, which may be granted by the appropriate board panel for good cause, but in no event shall such postponement, if requested by the hearing officer or the parole officer, exceed 14 days.

c.The preliminary hearing shall be for the purpose of determining:

(1)Whether there is probable cause to believe that the parolee violated a condition of his parole being the basis for return to custody pursuant to subsection b. of section 16 of P.L.1979, c.441 (C.30:4-123.60), and

(2)Whether revocation and return to custody is desirable in the instant matter.

d.Prior to the preliminary hearing the parolee shall be provided with written notice of:

(1)The conditions of parole alleged to have been violated;

(2)The time, date, place and circumstances of the alleged violation;

(3)The possible action which may be taken by the board after a parole revocation hearing;

(4)The time, date and place of the preliminary hearing;

(5)The right pursuant to P.L.1974, c.33 (C.2A:158A-5.1 et seq.), to representation by an attorney or such other qualified person as the parolee may retain; and

(6)The right to confront and cross-examine witnesses.

e.The hearing officer who conducts the hearing shall make a summary or other record of said hearing.

f.If the evidence presented at the preliminary hearing does not support a finding of probable cause to believe that the parolee has violated a condition of his parole, such violation being a basis for return to custody pursuant to subsection b. of section 16 of P.L.1979, c.441 (C.30:4-123.60), or if it is otherwise determined that revocation is not desirable, the hearing officer may, in accordance with the provisions of subsection a. of section 16 of P.L.1979, c.441 (C.30:4-123.60) and section 17 of P.L.1979, c.441 (C.30:4-123.61), issue an order modifying parole and releasing the offender, or continuing parole and releasing the offender.

g.If the evidence presented at the preliminary hearing supports a finding of probable cause to believe that the parolee has violated a condition of his parole, the hearing officer shall determine whether the parolee shall be retained in custody or released on specific conditions pending action by the appropriate board panel.

h.Conviction of a crime committed while on parole or adjudication of delinquency for an act which, if committed by an adult, would constitute a crime shall be deemed to constitute probable cause to believe that the parolee has violated a condition of parole.

L.1979,c.441,s.18; amended 1987, c.108; 1995, c.280, s.42; 2001, c.79, s.12.



Section 30:4-123.63 - Revocation Of Parole; Hearing

30:4-123.63. Revocation of parole; hearing
19. a. If the hearing officer finds probable cause pursuant to subsection c. (1) of section 18 of P.L.1979, c.441 (C.30:4-123.62) and finds that revocation is desirable pursuant to subsection c. (2) of section 18 of P.L.1979, c.441 (C.30:4-123.62), or if the parolee is convicted of a criminal offense committed while on parole or is adjudicated delinquent for an act which, if committed by an adult, would constitute a crime, the board shall cause a revocation hearing to be conducted by a hearing officer, other than the hearing officer previously designated pursuant to section 18 of P.L.1979, c.441 (C.30:4-123.62), within 60 days after the date a parolee is taken into custody as a parole violator unless the parolee or the hearing officer requests postponement of the revocation hearing, which may be granted by appropriate board panel for good cause, but in no event shall such postponement, if requested by the hearing officer, exceed 120 days.

b. Prior to the revocation hearing, the parolee shall be given written notice of:

(1)The time, date and place of the parole revocation hearing;

(2)The right pursuant to P.L.1974, c.33 (C.2A:158A-5.1 et seq.), to representation by an attorney or such other qualified person as the parolee chooses;

(3)The right to confront and cross-examine witnesses, and to rebut documentary evidence against him; and

(4)The right to testify, to present evidence and to subpena witnesses in his own behalf, provided a prima facie showing is made that the prospective witnesses will provide material testimony.

c. The hearing officer shall maintain a full and complete record of the parole revocation hearing.

d. After consideration of all evidence presented, if there is clear and convincing evidence that a parolee has violated the conditions of his parole, such violation being a basis for return to custody pursuant to subsection b. or c. of section 16 of P.L.1979, c.441 (C.30:4-123.60), and if revocation and return to custody is desirable in the instant matter, the appropriate board panel may revoke parole and return such parolee to custody, for a specified length of time, or in accordance with the provisions of sections 16 and 17 of P.L.1979, c.441 (C.30:4-123.60 and 30:4-123.61), or the appropriate board panel may issue an order modifying parole and releasing the offender or continuing parole and releasing the offender.

e. Not more than 21 days following the hearing conducted pursuant to this section, the parolee and his representative shall be informed in writing of the decision, the particular reasons therefor, and the facts relied on.

L.1979,c.441,s.19; amended 1995,c.280,s.43.



Section 30:4-123.64 - Schedule Of Future Parole Eligibility Dates After Revocation Of Parole

30:4-123.64. Schedule of future parole eligibility dates after revocation of parole
a. The board shall develop a schedule of future parole eligibility dates for parole violators whose parole has been revoked pursuant to section 19 of this act. In developing such schedule particular emphasis shall be placed on the severity and circumstances of a parole violation and on the characteristics of the parole violator. The board shall establish special provisions for release of the parole violator to begin serving any new sentence, which emphasize the length of time remaining to be served on the prior sentence and the length of any new sentence.

b. No future parole eligibility date for a parole violator returned to custody for reasons other than new criminal charges shall be set more than 1 full year from the date of the parolee's return to custody.

c. Any parole violator ordered confined for commission of a crime while on parole shall serve at least 6 months or that portion of the custodial term remaining, whichever is less, before parole release.

d. Any period of confinement for parole violation shall be deemed to be a parole eligibility term for purposes of aggregation pursuant to subsection h. of section 7.

L.1979, c. 441, s. 20.



Section 30:4-123.65 - Term Limited By Sentence

30:4-123.65. Term limited by sentence
21. The duration of time served prior to parole, plus the duration of any time served on parole, less any time after warrant for retaking of a parolee was issued pursuant to section 18 of P.L.1979, c.441 (C.30:4-123.62) but before the parolee is arrested, plus the duration of any time served after revocation of parole, shall not exceed the term specified in the original sentence.

L.1979,c.441,s.21; amended 1995,c.280,s.44.



Section 30:4-123.66 - Discharge From Parole Prior To Maximum Term.

30:4-123.66 Discharge from parole prior to maximum term.

22.Except as otherwise provided in subsection c. of section 2 of P.L.1994, c.130 (C.2C:43-6.4), the appropriate board panel may give any parolee a complete discharge from parole prior to the expiration of the full maximum term for which he was sentenced or as authorized by the disposition, provided that such parolee has made a satisfactory adjustment while on parole, provided that continued supervision is not required, and provided the parolee has made full payment of any fine or restitution.

L.1979,c.441,s.22; amended 1995, c.280, s.45; 2003, c.267, s.3.



Section 30:4-123.67 - Parole Contract Agreements Resulting In Reduction Of Term Of Parole.

30:4-123.67 Parole contract agreements resulting in reduction of term of parole.

23. a. The appropriate board panel and the Department of Corrections or the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) shall enter into formal parole contract agreements with officials of the board, officials of the Department of Corrections or the Juvenile Justice Commission and individual parolees or inmates reduced to writing and signed by all parties, which parole contract agreements stipulate individual programs of education, training, or other activity which shall result in a specified reduction of the parolee's parole term pursuant to section 22 of P.L.1979, c.441 (C.30:4-123.66) or the inmate's primary parole eligibility date pursuant to section 8 of P.L.1979, c.441 (C.30:4-123.52), upon such successful completion of the program. The formal parole contract agreements required under this subsection shall be entered into within two months of an inmate's admission to a correctional facility.

b.Any parolee or inmate shall be permitted to apply to the board for such an agreement. The board panel shall accept all such applications. The board panel shall approve any application consistent with eligibility requirements promulgated by the board pursuant to section 4 of P.L.1979, c.441 (C.30:4-123.48). The commission may, by regulation, specify eligibility requirements for agreements with juvenile parolees and inmates and the procedures for effecting such agreements and reviewing juveniles' application for such agreements.

c.Upon approval of the parolee or inmate's application, the board panel shall be responsible for specifying the components necessary for any such agreement. Upon acceptance of the agreement by the Department of Corrections or by the commission, by the board panel and by the parolee or the inmate, the board panel shall reduce the agreement to writing and monitor compliance with the parole contract agreement at least once every 12 months. The parolee or inmate and the Department of Corrections or the Juvenile Justice Commission shall be given a copy of any such agreement.

d.Any such agreement shall be terminated by the board panel in the event the parolee or inmate fails to or refuses to satisfactorily complete each component of the agreement. The inmate or parolee shall be notified in writing of any such termination and the reasons therefor. Any such termination may be appealed to the full board pursuant to section 14 of P.L.1979, c.441 (C.30:4-123.58).

L.1979, c.441, s.23; amended 1995, c.280, s.46; 2009, c.330, s.7.



Section 30:4-123.68 - Transfer Of Records, Files And Documents Of Former State Parole Board; Continuance Of Rules, Regulations And Functions

30:4-123.68. Transfer of records, files and documents of former state parole board; continuance of rules, regulations and functions
All records, files and documents of the State Parole Board created pursuant to P.L.1948, c. 84 (C. 30:4-123.1 et seq.) shall be transferred to the board, and all rules, regulations and functions of the State Parole Board, and the Boards of Trustees relating to the parole, shall continue in force until duly modified or repealed by the board.

L.1979, c. 441, s. 24.



Section 30:4-123.69 - Supersedure Of Inconsistent Acts; Inapplicability To Code Of Criminal Justice

30:4-123.69. Supersedure of inconsistent acts; inapplicability to Code of Criminal Justice
All acts and parts of acts which are inconsistent with the provisions of this act are, to the extent of such inconsistency, superseded, provided however, that no provisions of the New Jersey Code of Criminal Justice shall be superseded hereby.

L.1979, c. 441, s. 28.



Section 30:4-123.76 - Violation Of Conditions Of Parole

30:4-123.76. Violation of conditions of parole

7. Notwithstanding the provisions of N.J.S.2C:43-9 to the contrary, any inmate released under the provisions of this act who violates the conditions of parole shall be required to serve in custody a term equal to twice the period by which parole was accelerated by virtue of a declaration of a correctional facilities overcrowding state of emergency and shall not be eligible for any future acceleration pursuant to this act. Notwithstanding the provisions of N.J.S.2C:44-5 to the contrary, any term of incarceration imposed under this section shall be consecutive to any additional period of incarceration imposed by the parole board or any additional sentence imposed by the court.

L.1982,c.112,s.7.



Section 30:4-123.88 - Polygraph Exams Of Offenders, Conditions, Use, Cost.

30:4-123.88 Polygraph exams of offenders, conditions, use, cost.
10. The State Parole Board, on at least an annual basis, may administer to all offenders serving a special sentence of community or parole supervision for life, imposed pursuant to section 2 of P.L.1994, c.130 (C.2C:43-6.4), polygraph examinations in order to obtain information necessary for risk management and treatment and to reduce the offender's denial mechanisms. A polygraph examination shall be conducted by a polygrapher trained specifically in the use of the polygraph for the monitoring of sex offenders, where available, and shall be paid for by the offender. The results of the polygraph examination shall not be used as evidence in court to prove that a violation of the special sentence of community or parole supervision for life or condition of discharge has occurred.

L.2005,c.189,s.10.



Section 30:4-123.89 - Short Title.

30:4-123.89 Short title.
1.This act may be known and shall be cited as the "Sex Offender Monitoring Act."

L.2007,c.128,s.1.



Section 30:4-123.90 - Findings, Declarations Relative To Monitoring Of Sex Offenders.

30:4-123.90 Findings, declarations relative to monitoring of sex offenders.
2.The Legislature finds and declares:

a.Offenders who commit serious and violent sex crimes have demonstrated high recidivism rates and, according to some studies, are four to five times more likely to commit a new sex offense than those without such prior convictions, thereby posing an unacceptable level of risk to the community.

b.Intensive supervision of serious and violent sex offenders is a crucial element in both the rehabilitation of the released inmate and the safety of the surrounding community.

c.Technological solutions currently exist to provide improved supervision and behavioral control of sex offenders following their release.

d.These solutions also provide law enforcement and correctional professionals with new tools for electronic correlation of the constantly updated geographic location of supervised sex offenders following their release with the geographic location of reported crimes, to possibly link released offenders to crimes or to exclude them from ongoing criminal investigations.

e.Continuous 24 hours per day, seven days per week, monitoring is a valuable and reasonable requirement for those offenders who are determined to be a high risk to reoffend, were previously committed as sexually violent predators and conditionally discharged, or received or are serving a special sentence of community or parole supervision for life. A program to monitor these sex offenders should be established.

L.2007,c.128,s.2.



Section 30:4-123.91 - Definitions Relative To Monitoring Of Sex Offenders.

30:4-123.91 Definitions relative to monitoring of sex offenders.
3. a. As used in this act:

"Chairman" means the Chairman of the State Parole Board.

"Monitored subject" means:

(1)a person whose risk of reoffense has been determined to be high pursuant to section 3 of P.L.1994, c.128 (C.2C:7-8); and

(2)a person who the chairman deems appropriate for continuous satellite-based monitoring pursuant to the provisions of this act and who:

(a)was subject to civil commitment as a "sexually violent predator" in accordance with the provisions of P.L.1998, c.71 (C.30:4-27.24 et al.) and has been conditionally discharged or discharged pursuant to section 13 of P.L.1998, c.71 (C.30:4-27.36);

(b)has been sentenced to a term of community or parole supervision for life pursuant to section 2 of P.L.1994, c.130 (C.2C:43-6.4); or

(c)has been convicted of or adjudicated delinquent for a sex offense enumerated in subsection b. of section 2 of P.L.1994, c.133 (C.2C:7-2) and the victim of the offense was under 18 years of age or 60 years of age or older, regardless of the date of conviction.

b.In addition to those offenders whose risk of reoffense has been determined to be high pursuant to section 3 of P.L.1994, c.128 (C.2C:7-8), the chairman, in exercising his discretion in determining subjects to monitor through time correlated or continuous tracking of their geographic location under the program authorized by this act, shall consider the risk to the public posed by the subject, based on relevant risk factors such as the seriousness of the offense, the age of the victim or victims, the degree of force and contact, and any other factors the chairman deems appropriate. Time correlated or continuous tracking of the offender's geographic location shall not be provided during the time a monitored subject is in custody due to arrest, incarceration or civil commitment.

c.Nothing in this act shall be construed to preclude a judge from ordering time correlated or continuous tracking of the person's geographic location or other electronic monitoring as a condition of discharge of a person committed pursuant to P.L.1998, c.71 (C.30:4-27.24 et al.), or as a condition or requirement of supervision for any other person sentenced pursuant to N.J.S.2C:45-1 or sentenced to a term of community or parole supervision for life pursuant to section 2 of P.L.1994, c.130 (C.2C:43-6.4).

L.2007,c.128,s.3.



Section 30:4-123.92 - Program For Continuous, Satellite-based Monitoring Of Sex Offenders.

30:4-123.92 Program for continuous, satellite-based monitoring of sex offenders.
4. a. The chairman, in consultation with the Attorney General, shall establish a program for the continuous, satellite-based monitoring of sex offenders in this State. The system shall provide for the capability of active and passive monitoring, or a combination of both.

b.The monitoring system, at a minimum, shall provide:

(1)Time-correlated or continuous tracking of the geographic location of the monitored subject using a global positioning system based on satellite and other location technology; and

(2) An automated monitoring system that can be used to permit law enforcement agencies to compare the geographic positions of monitored subjects with reported crime incidents and whether the subject was in the proximity of such reported crime incidents.

c.The State Parole Board shall develop procedures to determine, investigate, and report on a 24 hours per day basis a monitored subject's noncompliance with the terms and conditions of the program. All reports of noncompliance shall be investigated immediately by a parole or law enforcement officer.

d.The chairman may promulgate guidelines to effectuate the provisions of this act.

L.2007,c.128,s.4.



Section 30:4-123.93 - Sharing Of Criminal Incident Information.

30:4-123.93 Sharing of criminal incident information.
5.Notwithstanding any provision of law, rule or regulation to the contrary, the chairman, Attorney General, Superintendent of State Police, and federal, State, county and municipal law enforcement agencies may share criminal incident information with each other and the vendor selected by the chairman to provide the monitoring equipment for the program. The chairman may direct the vendor to use data obtained pursuant to this act in preparing correlation reports for distribution and use by federal, State, county and municipal law enforcement agencies.

L.2007,c.128,s.5.



Section 30:4-123.94 - Noncompliance, Third Degree Crime.

30:4-123.94 Noncompliance, third degree crime.
6.A person who is monitored under the program established pursuant to this act and who fails to comply with its requirements is guilty of a crime of the third degree. Nothing in this act shall be construed to preclude a person who violates any condition of a special sentence of community or parole supervision for life from being subjected to the provisions of sections 16 through 19 and 21 of P.L.1979, c.441 (C.30:4-123.60 through 30:4-123.63 and C.30:4-123.65) pursuant to the provisions of subsection c. of section 3 of P.L.1997, c.117 (C.30:4-123.51b).

Nothing in this act shall be construed to preclude a person on conditional discharge pursuant to P.L.1998, c.71 (C.30:4-27.24 et al.) who violates any condition of discharge imposed by the court from being subjected to the provisions of paragraph (3) of subsection c. of section 9 of P.L.1998, c.71 (C.30:4-27.32).

L.2007,c.128,s.6.



Section 30:4-123.95 - Interference With Monitoring Device, Third Degree Crime.

30:4-123.95 Interference with monitoring device, third degree crime.
7.Any person who tampers with, removes or vandalizes a device worn or utilized by a monitored subject pursuant to this act is guilty of a crime of the third degree.

L.2007,c.128,s.7.



Section 30:4-123.97 - Additional Penalty For Certain Sex Offenders.

30:4-123.97 Additional penalty for certain sex offenders.

7. a. In addition to any fine, fee, assessment or penalty authorized under the provisions of Title 2C of the New Jersey Statutes, a person convicted of or adjudicated delinquent for a sex offense, as defined in section 2 of P.L.1994, c.133 (C.2C:7-2), shall be assessed a penalty of $30 per month.

b.All penalties provided for in this section, collected as provided for the collection of fines and restitutions in section 3 of P.L.1979, c.396 (C.2C:46-4), shall be forwarded to the Department of the Treasury to be deposited in the "Sex Offender Supervision Fund" established pursuant to section 8 of P.L.2013, c.214 (C.30:4-123.98).

A person shall not be assessed the penalty established in subsection a. of this section if the person's income does not exceed 149 percent of the federal poverty level.

L. 2013, c.214, s.7.



Section 30:4-123.98 - "Sex Offender Supervision Fund."

30:4-123.98 "Sex Offender Supervision Fund."

8.There is hereby established the "Sex Offender Supervision Fund" as a nonlapsing, revolving fund. This fund shall be administered by the Chairman of the State Parole Board, and all moneys deposited therein pursuant to section 7 of P.L.2013, c.214 (C.30:4-123.97) shall be used for operational expenses incurred by the board in supervising sex offenders who have been released from incarceration. These operational expenses shall include, but not be limited to, the cost of salary and benefits for the hiring of additional parole officers; the acquisition and operation of equipment utilized for continuous monitoring of sex offenders pursuant to P.L.2007, c.128 (C.30:4-123.89 et seq.); and the purchasing of equipment to expand the board's capabilities to supervise released sex offenders, including motor vehicles and computer equipment for parole officers. Operational expenses shall not include increments, cost of living increases, or administrative expenses.

L. 2013, c.214, s.8.



Section 30:4-123.99 - Development Of Program, Training For Certain Parole Officers.

30:4-123.99 Development of program, training for certain parole officers.


9. a. The Chairman of the State Parole Board shall develop a program for parole officers who supervise sex offenders to utilize computer and other high technology instruments to detect crimes or violations of conditions of parole.

b.Training for officers who participate in the program shall include, but not be limited to, instruction in the following subjects:

(1)conducting investigations to determine if supervised sex offenders have illegally used computers, telecommunications devices and other high technology instruments or have used these instruments to commit unlawful or criminal acts;

(2)forensic recovery, evidence preservation and analysis of data in computer systems that are seized because of suspected involvement in unlawful activity;

(3)monitoring the use of interactive computer services by supervised sex offenders, especially those offenders who are suspected of contacting or seeking to contact children under the age of 18 for the purpose of engaging in unlawful activity; and

(4)cooperation with other law enforcement agencies at the local, State and federal level in order to coordinate efforts in investigating and prosecuting unlawful activity by supervised sex offenders involving computers and other high technology instruments.

L. 2013, c.214, s.9.



Section 30:4-124 - Records; Recommendations To Courts

30:4-124. Records; recommendations to courts
The state board shall establish a uniform system of records, reports, statistics, memoranda and data relating to inmates, patients and prisoners and shall from time to time make recommendations to the courts of appropriate jurisdiction for the purpose of enabling courts or judicial officers to impose sentences and authorize admissions or commitments more uniformly and with better effect.



Section 30:4-125 - Case Records Of Patients

30:4-125. Case records of patients
The chief executive officer of each state charitable, hospital, relief or training institution shall, within three days after the reception of a patient, cause to be made a descriptive entry of the case, in a book or other systematic form of case records with card index exclusively set apart for that purpose. He shall also cause to be made from time to time entries as to the mental state, bodily condition and medical treatment of the patient, together with the forms of restraint employed, and in the event of the discharge or death of the patient, the circumstances appertaining thereto.



Section 30:4-126 - Reports; By Boards Of Managers To Commissioner; By State Board To Governor; Requisitions For Appropriations

30:4-126. Reports; by boards of managers to commissioner; by state board to governor; requisitions for appropriations
Each board of managers and each division chief shall, at such time as shall be fixed by the state board, file with the commissioner a written report concerning the conduct of the institution or the phase of work or agency intrusted to it during the preceding year, which report shall contain such detail of information as the commissioner shall prescribe, including estimates for the conduct of the institution or agency during the coming year. From these reports, with such other matter regarding the continuous development of the charitable, hospital, relief and training institutions and correctional institutions and noninstitutional agencies of this state or matters allied thereto as the state board or commissioner shall see fit to include, the report of the state board shall be compiled and filed with the governor at such time as may be provided by law. Such report shall set forth the true condition of each and every such institution and noninstitutional agency, with such recommendations with reference thereto, or the extension and development thereof, as the state board may determine. The state board shall make the requisition for the annual state appropriation to be made in behalf of the department, in such form and at such time as may be prescribed under the present or any future budget system of this state.



Section 30:4-127 - Visitation Of Certain Institutions; Application To Superior Court Judge.

30:4-127 Visitation of certain institutions; application to Superior Court judge.

30:4-127. a. An assignment judge of the Superior Court may grant, on a written application to him of a majority of the board of managers of the State Charities Aid Association of New Jersey, to such person as may be named in such application an order enabling such person to visit, inspect and examine, on behalf of such association, any of the county, town, township or city prisons, jails, penitentiaries, and reformatories, located within any of the counties of which he is the assignment judge. Every such order shall specify the institutions to be visited, inspected and examined, and the name of the person by whom the visitation, inspection and examination are to be made, and shall be in force for one year from the date on which it shall have been granted, unless sooner revoked.

b.A person convicted of a crime or offense in this State, or another state or jurisdiction, who has completed his sentence, and who seeks to visit persons incarcerated in a State correction facility for motivational purposes, but has been denied access to that facility, may apply to the Superior Court for an order granting access to that, or any other, State correctional facility. A copy of the written application shall be served on the Commissioner of Corrections at the same time it is filed with the court. A judge of the Superior Court may grant the relief requested in the application and issue an order granting the applicant access to the State correctional facility, or facilities, cited in the application; provided, the applicant successfully establishes that the visits are for motivational purposes and are likely to be beneficial to the rehabilitation of certain inmates incarcerated in that facility, or facilities, as the case may be, and if the commissioner provides no valid objections to the court identifying safety or security concerns associated with the applicant being granted access to a particular facility, or facilities.

amended 1953, c.29, s.41; 2009, c.330, s.4.



Section 30:4-128 - Keepers To Permit Investigation

30:4-128. Keepers to permit investigation
All persons in charge of an institution named in an order issued under section 30:4-127 of this Title shall admit the persons named in the order into every part of the institution and render to them every available facility to enable them to make a thorough visit, inspection and examination, which are hereby declared to be for a public purpose, and to be made with a view to public benefit.

Obedience to the order shall be enforced as orders of the Superior Court are enforced. The association shall annually make report to the Legislature.

Amended by L.1953, c. 29, p. 528, s. 42.



Section 30:4-129 - Power To Summon Witnesses; Resolution Designating Division Chief

30:4-129. Power to summon witnesses; resolution designating division chief
The state board, the commissioner and one of the chiefs of the various divisions enumerated in section 30:1-9 of this title shall have power to compel the attendance of witnesses, to administer oaths, to examine persons whose examination is deemed necessary or expedient, to investigate or cause to be investigated the record, health, ability and character of each patient, ward, or inmate, admitted, received or committed to any institution which is subject to the examination, supervision or jurisdiction of the state board, and on complaint of any person or upon its own initiative, to investigate the treatment or care of inmates and the conduct or management of any such institution.

The state board shall from time to time by resolution filed with the secretary of state designate the chief of division to exercise such powers which designation so filed shall be deemed due notice thereof.



Section 30:4-130 - Witnesses' Fees And Mileage

30:4-130. Witnesses' fees and mileage
All persons summoned pursuant to section 30:4-129 of this title shall receive the like fees and mileage as are allowed to witnesses summoned to testify in court. The state treasurer shall pay the same out of the department maintenance fund upon the comptroller's warrant in such sum as the commissioner shall certify as correct.



Section 30:4-131 - Contempt

30:4-131. Contempt
30:4-131. A person refusing or failing to obey a summons issued pursuant to section 30:4-129 of this Title may, if application be made to the Superior Court, be brought before such court and after summary hearing may in the discretion of the court be held in contempt of court for refusal or willful neglect to obey the summons. Such contempt may be purged on such terms as the court may impose.

Amended 1953,c.29,s.43; 1991,c.91,c.319.



Section 30:4-132 - Sale Of Unclaimed Property; Proceeds; Disposition

30:4-132. Sale of unclaimed property; proceeds; disposition
Unclaimed personal property of deceased patients, and of other former patients of an institution supported in whole or in part by state funds, shall be held at such institution, awaiting claim therefor, for a period of one year, after which time, under the direction of the commissioner and at a time named by him, unclaimed property may be sold, at public or private sale. The proceeds shall be held by the chief executive officer of the institution until the end of the succeeding fiscal year, at which time he shall turn into the state treasury all proceeds remaining unclaimed by the persons legally entitled thereto.



Section 30:4-133 - Unclaimed Wages; Disposition

30:4-133. Unclaimed wages; disposition
30:4-133. All unclaimed wages, salary or compensation, for services, due any person at an institution supported in whole or in part by State funds shall be held at the institution at which the same were earned, awaiting claim therefor, for the time prescribed in and disposed of as provided in the "Uniform Unclaimed Property Act (1981)," R.S.46:30B-1 et seq.

Amended 1989,c.58,s.5.



Section 30:4-134 - Institutions Supported By County Funds; Proceeds Of Unclaimed Property

30:4-134. Institutions supported by county funds; proceeds of unclaimed property
Unclaimed personal property of deceased patients and of other former patients of any charitable hospital which is supported in whole or in part by county funds shall be held at each institution, awaiting claim therefor, for a period of one year, after which time under the direction of the county treasurer of the county maintaining such institution, and at a time to be named by him, the property may be sold at public or private sale. The proceeds of the sale shall be turned over to the treasury of the county.



Section 30:4-135 - Institutions Supported By Municipal Funds; Proceeds Of Unclaimed Property

30:4-135. Institutions supported by municipal funds; proceeds of unclaimed property
Unclaimed personal property of deceased patients and of other former patients of any charitable hospital which is supported in whole or in part by municipal funds shall be held at each institution, awaiting claim therefor, for a period of one year, after which time, under the direction of the municipal clerk of the municipality contributing to the support of the institution, and at a time to be named by him, the property may be sold, at public or private sale. The proceeds of the sale shall be deposited by the municipal clerk with the municipal treasurer within ten days after the sale.



Section 30:4-136 - State Prison Defined

30:4-136. State prison defined
The State Prison shall include the existing prison in Trenton or wherever it may hereafter be located, and all institutions, farms, camps, quarries or grounds designated by the State Board where convicts sentenced to the State Prison may from time to time be kept, housed or employed.

Amended by L.1948, c. 60, p. 149, s. 2.



Section 30:4-139 - United States Prisoners

30:4-139. United States prisoners
The keeper of the state prison shall receive and safely keep in the prison at the expense of the United States all persons committed under the authority of the United States until they shall be discharged in due course of law.



Section 30:4-140 - Reduction Schedule For Minimum-maximum Sentences

30:4-140. Reduction schedule for minimum-maximum sentences
For every year or fractional part of a year of sentence imposed upon any person committed to any State correctional institution for a minimum-maximum term there shall be remitted to him from both the maximum and minimum term of his sentence, for continuous orderly deportment, the progressive time credits indicated in the schedule herein. When a sentence contains a fractional part of a year in either the minimum or maximum thereof, then time credits in reduction of such fractional part of a year shall be calculated at the rate set out in the schedule for each full month of such fractional part of a year of sentence. No time credits shall be calculated as provided for herein on time served by any person in custody between his arrest and the imposition of sentence. In case of any flagrant misconduct the board of managers may declare a forfeiture of the time previously remitted, either in whole or in part, as to them shall seem just.

Schedule



A B C

Progressive Credits Credits for Each Full

for Minimum and Month of Fractional

Minimum and Maximum Sentences Part of a Year in

Maximum Sentences in Years Excess of Column A

in Years (days) (days)



1 72 7

2 156 8

3 252 8

4 348 8

5 444 8

6 540 8

7 636 10

8 756 10

9 876 10

10 996 10

11 1,116 10

12 1,236 11

13 1,368 11

14 1,500 11

15 1,632 11

16 1,764 11

17 1,896 12

18 2,040 12

19 2,184 12

20 2,328 12

21 2,472 12

22 2,616 13

23 2,772 13

24 2,928 13

25 3,084 15

26 3,264 15

27 3,444 15

28 3,624 15

29 3,804 15

30 3,984 16



Any sentence in excess of 30 years shall be reduced by time credits for continuous orderly deportment at the rate of 192 days for each such additional year or 16 days for each full month of any fractional part of a year. Nothing herein contained shall be deemed to limit or affect a convict's eligibility for parole consideration as provided for in section 10, chapter 84, P.L.1948, as amended, in any situation where the sentence or consecutive sentences imposed upon a convict shall exceed 25 years.

Amended by L.1957, c. 27, p. 52, s. 1.



Section 30:4-140.1 - Attempt By Inmate To Obtain Certain Information; Forfeiture Of Good Time.

30:4-140.1 Attempt by inmate to obtain certain information; forfeiture of good time.

2.Notwithstanding the provisions of section 7 of P.L.1979, c.441 (C.30:4-123.51), R.S.30:4-140, R.S.30:4-92 or any other law to the contrary, accumulated time credits or remissions, including commutation time for good behavior, progressive time credits or credits for diligent application to work and other institutional assignments shall be subject to forfeiture as a penalty for misconduct if an inmate unlawfully obtains or seeks to obtain personal identifying information of the inmate's victim or the victim's family in violation of section 1 of P.L.1998, c.17 (C.47:1A-2.2).

L.1998,c.17,s.2.



Section 30:4-141 - Record Of Prisoners

30:4-141. Record of prisoners
The board of managers shall adopt a system of identification and record and exchange of indentifications, which the principal keeper shall cause to be applied to every prisoner. The principal keeper shall obtain and record information concerning the past life and the nature and gravity of the crime for which each prisoner was sentenced, as well as of his conduct while in prison. Such information shall be laid before the board of managers and shall by them be considered when determining the parole of any prisoner.



Section 30:4-144 - Eight Hours A Day's Service

30:4-144. Eight hours a day's service
Eight hours' service shall constitute a full day's labor for deputy keepers and guards employed in or about the state prison, the state reformatory, and the state prison farm at Leesburg, and no deputy keeper or guard shall be required to work regularly longer than eight hours in any day of twenty-four hours.



Section 30:4-145 - Advances For Transporting Guards And Prisoners; Accounting

30:4-145. Advances for transporting guards and prisoners; accounting
The state treasurer upon warrant of the comptroller may advance to the keeper of the state prison out of the annual appropriation for the transportation of prisoners and guards to and from the prison farm and camps any part of the appropriation as the keeper may think requisite.

The keeper shall on or before the end of each fiscal year pay over to the treasurer any unexpended portion of such advance and at the same time furnish to the comptroller a detailed statement of moneys expended for this purpose during the year.



Section 30:4-146 - Youth Correctional Institution Complex Defined

30:4-146. Youth correctional institution complex defined
The Youth Correctional Institution Complex shall include the existing Youth Reception and Correctional Center, Yardville, and the Youth Correctional Institutions at Bordentown and Annandale and all new or additional institutions, farms, camps, quarries or grounds designated by the State board, where persons sentenced to the Youth Correctional Institution Complex may, from time to time, be kept, housed or employed.

Amended by L.1948, c. 60, p. 149, s. 3; L.1963, c. 65, s. 1; L.1970, c. 300, s. 2, eff. Jan. 1, 1971.



Section 30:4-146.1 - Board Of Managers

30:4-146.1. Board of managers
The members of the board of managers of the Youth Correctional Institution Complex shall be appointed by the State board with the approval of the Governor from residents of the State at large without respect to political affiliation or belief. The board of managers shall consist of no less than 7 nor more than 15 members. They shall serve without compensation but shall be reimbursed for actual expenditures incurred in the performance of duty.

The term of each board member, except for the initial members, shall be 3 years, commencing on July 1 and ending on June 30 of the third year thereafter. Vacancies shall be filled by the State board for the unexpired term only. The board members shall be subject to removal by the State board at any time for good and sufficient cause.

The term of the members initially appointed shall be fixed, so that as nearly as possible, 1/3 of the members will receive terms of 3 years, 1/3 , terms of 2 years, and the remainder, terms of 1 year. Initially appointed members may serve from the time of their respective appointments, but the term of office shall be deemed to commence on July 1 of the year in which the appointment was made.

L.1963, c. 65, s. 3. Amended by L.1970, c. 300, s. 3, eff. Jan. 1, 1971.



Section 30:4-147 - Commitment Of Males To Youth Correctional Institution Complex

30:4-147. Commitment of males to Youth Correctional Institution Complex
30:4-147. Any male person who is 14 years of age or older and less than 31 years old, who has been convicted of a crime punishable by imprisonment in the State Prison, who has not previously been sentenced to a State Prison in this State, or in any other state, may be committed to the Youth Correctional Institution Complex.

Amended 1957,c.93,ss.2,4; 1963,c.65,ss.2,5; 1970,c.300,s.4; 1995,c.280,s.47.



Section 30:4-148 - Sentences To Correctional Institutions Of Person Under 26

30:4-148. Sentences to correctional institutions of person under 26
The courts in sentencing pursuant to N.J.S. 2C:43-5 shall not fix or limit the duration of sentence, but the time which any person shall serve in confinement or on parole shall not in any case exceed 5 years or the maximum term provided by law for the crime for which the prisoner was convicted and sentenced, if such maximum be less than 5 years; provided, however, that the court, in its discretion, for good cause shown, may impose a sentence greater than 5 years, but in no case greater than the maximum provided by law, and the commitment shall specify in every case the maximum of the sentence so imposed.

Amended by L.1951, c. 335, p. 1176, s. 1; L.1970, c. 300, s. 5, eff. Jan. 1, 1971; L.1979, c. 441, s. 26A, eff. Feb. 21, 1980.



Section 30:4-153 - Correctional Institution For Women Defined

30:4-153. Correctional institution for women defined
The Correctional Institution for Women shall include the existing institution at Clinton, and all places where those sentenced to the Correctional Institution for Women may, from time to time, be kept, housed or employed.

Amended by L.1970, c. 300, s. 6, eff. Jan. 1, 1971.



Section 30:4-154 - Commitment Of Females To Correctional Institution For Women

30:4-154. Commitment of females to Correctional Institution for Women
30:4-154. Any female above the age of 14 years, convicted of a crime and sentenced to a term of imprisonment, shall be committed to the custody of the Commissioner of Corrections and may be confined in the Correctional Institution for Women.

Amended 1946,c.312,s.2; 1970,c.300,s.7; 1995,c.280,s.48.



Section 30:4-157.2 - Warrant Of Commitment, Records

30:4-157.2. Warrant of commitment, records
30:4-157.2. The warrant of commitment to the custody of the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) shall set forth the names of the parents or guardians if they can be ascertained and the juvenile's place of residence. The court shall order transmitted to the commission, by the officer serving the order of commitment a copy of the complaint, a copy of any probation reports, pre-disposition reports, education records, county detention center records, or other records which the county may have concerning the past delinquencies of the juvenile and other information concerning any mental or physical condition which the court deems to be of importance in the rehabilitation of the juvenile or the maintenance of discipline, order and safety in the facility or the operation of the facility or its programs. Such records shall be used for the information and guidance of the facility and the commission but shall not be public records. Such warrants and records shall be forwarded to the commission on, or prior to, the date of the juvenile's admission into the facility.

Amended 1970,c.300,s.12; 1995,c.280,s.49.



Section 30:4-157.4 - Expenses For Commitment Proceedings, Board Of Juvenile

30:4-157.4. Expenses for commitment proceedings, board of juvenile
30:4-157.4. Whenever a juvenile shall be committed to the custody of the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170), it shall be the duty of the court, at the time of the examination, to make inquiry as to the ability of the parent or guardian to pay the expenses of the commitment proceedings and the board of the juvenile, and it shall endorse on the warrant of commitment a statement of its finding in that regard.

Payment by the parent or guardian of these costs shall be made to the probation division or county adjuster, whichever the court shall designate; provided, however, that upon collection thereof the costs of the commitment proceedings shall be paid to the county treasurer, and any amount received representing maintenance shall be forwarded to the State Treasurer. In the event of failure of the parent or guardian to pay the amount ordered by the court then the probation division or county adjuster, as the case may be, shall bring the matter before the court for such further order as shall appear proper therein to compel payment.

Amended 1939,c.301; 1953,c.29,s.46; 1970,c.300,s.14; 1995,c.280,s.50.



Section 30:4-157.5 - Fees Allowable

30:4-157.5. Fees allowable
30:4-157.5. For making copies of a complaint and commitment in delinquency proceedings, the court or the clerk thereof shall be entitled to the same fees as are allowed by law for the original complaint and commitment.

The fee for serving process shall be the same and shall be paid in the same manner as for like services in criminal cases.

The sheriff, constable or officer executing a warrant of commitment shall be entitled to a fee of five dollars ($5.00) besides the necessary traveling expenses for himself and the boy.

Other fees shall be the same as are allowed for similar services in the Superior Court, and all such fees shall be paid as other fees are paid in criminal causes.

Amended 1953,c.29,s.47; 1991,c.91,s.320; 1995,c.280,s.51.



Section 30:4-157.7 - Juvenile Not Indentured, Bound Out To Service

30:4-157.7. Juvenile not indentured, bound out to service
30:4-157.7. No juvenile in custody of the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) shall be indentured or bound out to service.

Amended 1970,c.300,s.16; 1995,c.280,s.52.



Section 30:4-157.8 - Placement Of Paroled Juvenile

30:4-157.8. Placement of paroled juvenile
30:4-157.8. As a part of the parole system for juveniles, the board may place any juvenile for whose welfare and improvement such course is deemed advisable, at service or employment; may place any juvenile of school age, for whose welfare such course is deemed advisable, to board in a private family, at a cost not to exceed the per capita maintenance cost of confinement in a juvenile facility, and may send to properly qualified educational or vocational institutions, for purposes of instruction, any juvenile who has shown a capacity for a more extensive training than the facility can provide, at a cost not to exceed the per capita maintenance rate in the facility.

Amended 1970,c.300,s.17; 1995,c.280,s.53.



Section 30:4-160 - State Hospitals.

30:4-160 State hospitals.

30:4-160. The New Jersey State Hospitals, designated in R.S.30:1-7 as psychiatric hospitals, shall include the existing buildings and lands of Ancora Psychiatric Hospital, Greystone Park Psychiatric Hospital, Trenton Psychiatric Hospital, and the Ann Klein Forensic Center, and all grounds or places where the patients thereof may from time to time be maintained, kept, housed, or employed.

amended 1952, c.64, s.1; 1970, c.300, s.21; 1982, c.116, s.2; 1989, c.313; 1994, c.24, s.2; 2001, c.268, s.2; 2013, c.253, s.14.



Section 30:4-162 - Geographic Districts; Designation Of Hospitals To Receive Persons From The Districts

30:4-162. Geographic districts; designation of hospitals to receive persons from the districts
The State board shall establish geographic districts within the State, each consisting of one or more of the several counties, and shall designate the State hospital which shall receive persons admitted or committed from the several counties comprising each such district and shall notify the administrative director of the courts and the several county adjusters of the composition of such districts so that patients shall be received in the institution best suited to serve their needs with respect to proximity to their county of residence and availability of facilities in the State mental hospitals.

Amended by L.1952, c. 64, p. 387, s. 2.



Section 30:4-165.1 - Provision Of Comprehensive Evaluation, Functional And Guardianship Services.

30:4-165.1 Provision of comprehensive evaluation, functional and guardianship services.

84.The department shall provide comprehensive evaluation, functional and guardianship services, as hereafter designated, in order that eligible persons with developmental disabilities may be provided with adequate training, care and protection.

Evaluation services shall include:

(1)primary evaluation services consisting of inpatient and outpatient facilities for the direct evaluation of medical, psychological, social, educational and related factors affecting the functioning of the individual and pertinent to his need for specialized care, training or treatment as a person with a developmental disability; and

(2)secondary evaluation services consisting of facilities for the appraisal of such data available from other sources.

L.1965, c.59, s.84; amended 2010, c.50, s.45.



Section 30:4-165.2 - Residential And Nonresidential Functional Services.

30:4-165.2 Residential and nonresidential functional services.

85.Functional services for persons with developmental disabilities shall include both residential and nonresidential services as follows:

(1)Nonresidential functional services shall include but need not be limited to: evaluation, counseling of family or guardian, of employer, or of a person with a developmental disability; consultative services to social, educational, or welfare and health agencies and to the courts; day-care programs; and day training programs.

(2)Residential functional services shall include but need not be limited to: evaluation study, treatment, education, training, rehabilitation, care and protection provided in State schools and in other residential facilities operated by the department; family care and sheltered life programs; interim placement in approved residential facilities other than State schools. Such programs may be of short- or long-term duration as required.

L.1965, c.59, s.85; amended 1979, c.207, ss.17,22; 2010, c.50, s.46.



Section 30:4-165.3 - Investigation Of Residency, Ability To Pay; Records Maintained By County

30:4-165.3. Investigation of residency, ability to pay; records maintained by county
86. Whenever any developmentally disabled person is admitted to residential functional services the commissioner or his designated agent shall investigate and take statements concerning residency of the person and the financial ability to pay for the cost of the residential functional services. The department shall determine the financial ability to pay for the cost of care and maintenance and the legal settlement in accordance with applicable provisions of Title 30 of the Revised Statutes and notify the county of settlement, if any, that a person has been admitted.

The county shall maintain a record of any person receiving residential functional services and make the record available for examination by the department. The county shall cooperate fully with the department in the department's review and investigation of the person or his chargeable relative's financial ability to pay for the residential functional services provided to the person. A determination of indigency shall be made by the department and retained in the person's record maintained by the county.

If arrangements are made which are satisfactory to the department for full payment of the cost of care and treatment of the person and if the commissioner or his designated agent is satisfied that the person requires residential functional services and should be admitted then he shall be so admitted.

L.1965,c.59,s.86; amended 1966,c.82,s.2; 1990,c.66,s.2; 1995,c.155,s.24.



Section 30:4-165.4 - "Guardianship Services" Defined.

30:4-165.4 "Guardianship services" defined.

87."Guardianship services" shall mean those services and programs provided by the Division of Developmental Disabilities for the purpose of implementing its responsibility toward the individuals for whom it is performing the services of guardian of the person.
L.1965, c.59, s.87; amended 1985, c.133, s.1; 2010, c.50, s.47.



Section 30:4-165.5 - Application For Appointment Of Guardian.

30:4-165.5 Application for appointment of guardian.

88.Whenever a minor has been admitted to functional or other services provided by the Division of Developmental Disabilities on application as provided herein and has not been discharged therefrom, the commissioner shall, not less than six months nor more than 18 months prior to the 18th birthday of said person, cause him to be examined to ascertain whether it appears that such person will need a guardian on attainment of his majority.

If the commissioner anticipates that such person will need a guardian, the commissioner or his designated agent shall apply to the Superior Court in the same manner as provided in section 1 of P.L.1970, c.289 (C.30:4-165.7) for appointment of a guardian unless another application is pending.

In the event that no guardian has been appointed for a person who commences receiving functional or other services after the effective date of this amendatory and supplementary act and who has attained age 18, and if the commissioner has ascertained that such person appears to need a guardian, then the commissioner shall apply to the Superior Court in the same manner as provided in section 1 of P.L.1970, c.289 (C.30:4-165.7) for appointment of a guardian unless another application is pending.

The commissioner shall also promptly advise in plain language any parent, spouse, relative, or other interested person of his findings and of the parent's or person's right to participate in the process of an adjudication and to be considered for appointment as a guardian. The commissioner may offer to these persons assistance to facilitate their appointments as guardians unless he has reason to question their fitness to serve.

L.1965, c.59, s.88; amended 1985, c.133, s.2; 2010, c.50, s.48.



Section 30:4-165.6 - Person With Developmental Disability To Continue Receipt Of Residential Functional Services; Exceptions.

30:4-165.6 Person with developmental disability to continue receipt of residential functional services; exceptions.

89.Any person with a developmental disability under the age of 18 years who, on the effective date of this act, is receiving residential functional services under order of commitment of any court shall continue to receive residential care as if admitted under Class F of this act, unless within 30 days of the effective date of this act the commissioner shall apply to the Superior Court, Chancery Division, Family Part for an order of commitment to care and custody as provided herein. Persons over the age of 18 for whom a guardian of the person has been appointed and who are receiving residential functional services shall be considered to have been admitted under Class F of this act. Where no guardian has been appointed for a person who is over the age of 18 who is receiving residential functional services on the effective date of this act, the last prior order issued with respect to him shall continue in force and effect for one year following the effective date of this act, unless prior to that time either (1) the person with a developmental disability has been discharged or (2) a guardian of his person has been appointed, or (3) application has been made by a court of competent jurisdiction for his admission to care under Class I as provided herein.

Any order for payment of maintenance issued under prior provisions of Title 30 in effect on the effective date of this act shall remain in force and effect.

L.1965, c.59, s.89; amended 1966, c.82, s.3; 1991, c.91, s.321; 2010, c.50, s.49.



Section 30:4-165.7 - Filing Of Complaint For Guardianship.

30:4-165.7 Filing of complaint for guardianship.

1.The commissioner or any parent, spouse, relative, or interested party, on behalf of an alleged incapacitated person who is receiving functional or other services and is over 18 years of age, may file a complaint upon notice to the alleged incapacitated person with the Superior Court in the county furnishing the services or in which such parent, spouse, relative, or interested party resides, for a judgment designating a guardian. The county of settlement shall be served with a copy of the moving papers, however, the county may waive service of the moving papers if it has no reason to oppose the action. If the county elects to oppose the action it shall do so within 30 days after being served with a copy of the moving papers. Unless filed by the commissioner, a complaint shall be served by the filing party upon the Division of Developmental Disabilities, to the attention of the Regional Director for the region in which the alleged incapacitated person is receiving functional or other services. The filing party shall likewise serve upon the Regional Director a copy of the Order Fixing Hearing Date and Appointing Attorney for Alleged Incapacitated Person, as well as a copy of any Judgment of Incapacity and Order Appointing Guardian.

L.1970, c.289, s.1; amended 1976, c.76, s.1; 1985, c.133, s.4; 1995, c.155, s.25; 1997, c.379, s.4; 2015, c.132, s.2.



Section 30:4-165.8 - Necessary Affidavits, Documents Relative To Appointment Of Certain Guardians; Definitions.

30:4-165.8 Necessary affidavits, documents relative to appointment of certain guardians; definitions.

2. a. The moving papers shall include: (1) a verified complaint; (2) an affidavit from a practicing physician or a psychologist licensed pursuant to P.L.1966, c.282 (C.45:14B-1 et seq.) who has made a personal examination of the alleged incapacitated person not more than six months prior to the filing of the verified complaint; and (3) one of the following documents: (a) an affidavit from the chief executive officer, medical director, or other officer having administrative control over the program from which the individual is receiving functional or other services provided by the Division of Developmental Disabilities; (b) an affidavit from a designee of the Division of Developmental Disabilities having personal knowledge of the functional capacity of the individual who is the subject of the guardianship action; (c) a second affidavit from a practicing physician or psychologist licensed pursuant to P.L.1966, c.282 (C.45:14B-1 et seq.); (d) a copy of the Individualized Education Program, including any medical or other reports, for the individual who is subject to the guardianship action, which shall have been prepared no more than two years prior to the filing of the verified complaint; or (e) an affidavit from a licensed care professional having personal knowledge of the functional capacity of the individual who is the subject of the guardianship action. The documents described in paragraphs (2) and (3) of this subsection shall set forth with particularity the facts supporting the belief that the alleged incapacitated person suffers from a significant chronic functional impairment to such a degree that the person either lacks the cognitive capacity to make decisions for himself or to communicate, in any way, decisions to others.

b.As used in this section:

"Designee of the Division of Developmental Disabilities" means an evaluator, care manager, case manager, or other employee or contractor affiliated with the Division of Developmental Disabilities, whether or not such person has administrative control over the program from which the individual is receiving functional or other services.

"Individualized education program" means a written plan which sets forth present levels of academic achievement and functional performance, measurable annual goals, and short-term objectives or benchmarks, and describes an integrated, sequential program of individually designed instructional activities and related services necessary to achieve the stated goals and objectives.

"Licensed care professional" means a duly certified or licensed advanced practice nurse, board certified assistant behavior analyst, board certified behavior analyst, clinical nurse practitioner, licensed practical nurse, family counselor, nurse, occupational therapist, physical therapist, physician assistant, professional counselor, registered nurse, social worker, or speech language pathologist.

"Significant chronic functional impairment" includes, but is not limited to, a lack of comprehension of concepts related to personal care, health care, or medical treatment.

L.1970, c.289, s.2; amended 1976, c.76, s.2; 1985, c.133, s.5; 1990, c.50, s.1; 1997, c.379, s.5; 2010, c.50, s.50; 2015, c.132, s.1.



Section 30:4-165.11 - "Incapacitated Person" Defined.

30:4-165.11 "Incapacitated person" defined.

5.As used in P.L.1970, c.289 (C.30:4-165.7 et seq.) the term incapacitated person has the same meaning as defined in N.J.S.3B:1-2.

L.1970,c.289,s.5; amended 1976, c.76, s.4; 1985, c.133, s.6; 1997, c.379, s.6.



Section 30:4-165.12 - Appointment Of Guardian

30:4-165.12. Appointment of guardian
Upon the receipt of a complaint for the appointment of a guardian, the court shall determine the necessity of the appointment. Disposition of the matter shall be in accordance with Title 3B of the New Jersey Statutes and the Rules Governing the Courts of the State of New Jersey. In any case where a guardian is to be appointed, the court shall follow the priorities for choosing a guardian set forth in N.J.S. 3B:12-25.

The court shall give due consideration to the religious preference of the proposed ward. The Commissioner of the Department of Human Services in his official capacity may be appointed guardian in cases under this amendatory and supplementary act, except that the commissioner shall only serve as guardian of the person.

L. 1985, c. 133, s. 7.



Section 30:4-165.13 - Review Of Prior Guardianships.

30:4-165.13 Review of prior guardianships.

8.The commissioner shall review the case of every person who received guardianship services without prior judicial review before the effective date of P.L.1985, c.133 (C.30:4-165.4 et al.). If the need for a guardian appears to continue, the commissioner shall apply to the Superior Court upon notice to the alleged incapacitated person for the appointment of a guardian of the person in the same manner as provided in section 1 of P.L.1970, c.289 (C.30:4-165.7), unless another application is pending. If, as a result of the commissioner's review, it appears that the person is no longer in need of a guardian, the provision of guardianship services shall be discontinued, and this disposition shall be documented in the records of the Division of Developmental Disabilities. For those persons who received guardianship services without prior judicial review before the effective date of P.L.1985, c.133 (C.30:4-165.4 et al.), the division shall continue to provide these services until final disposition resulting from the commissioner's review, either through a court determination regarding the commissioner's application for appointment of a guardian or an administrative termination of guardianship services; and this interim provision of services shall be equivalent to exercising the same responsibility and authority as a guardian of the person, in accordance with the provisions of section 1 of P.L.1985, c.133 (C.30:4-165.4).

Upon the receipt of a complaint for the appointment of a guardian, the court shall appoint an attorney where the alleged incapacitated person is not represented by an attorney. The attorney, after conducting an investigation into the matter, which shall include an interview with the alleged incapacitated person, an interview with the proposed guardian, and, if there is cause to question the alleged incapacitated person's level of functioning and need for a guardian, the report of an independent expert professionally qualified to render an opinion on issues pertaining to incapacity, shall advise the court by way of a report in affidavit form whether there is cause to dispute either the contention of the commissioner that the appointment of a guardian is necessary or the commissioner's recommendation as to whom that guardian should be. If the alleged incapacitated person expresses an opinion on the subject, the attorney shall advise the court of that opinion. The facts contained in the report of the attorney shall be sworn to or verified in a manner as prescribed by the court.

If, after reviewing the report of the attorney, there appears to be no difference between the position of the commissioner and the findings of the attorney, the court may proceed in a summary fashion to appoint a guardian. A plenary hearing shall be held if requested by the alleged incapacitated person, his attorney, or anyone acting on his behalf.

L.1985,c.133,s.8; amended 1990, c.50, s.2; 1995, c.324, s.1; 1997, c.379, s.7.



Section 30:4-165.13A - Annual Report To The Legislature

30:4-165.13a. Annual report to the Legislature
6. The Commissioner of Human Services, in consultation with the Public Defender, shall report to the Governor and the Legislature annually on: the number of cases reviewed by the commissioner pursuant to section 8 of P.L.1985, c.133 (C.30:4-165.13); the disposition of these cases, including the number of cases referred to the Attorney General; the number of cases remaining to be reviewed; the number of cases in which the Public Defender was appointed to serve as counsel; and the disposition of these cases. The commissioner shall include in the report any recommendations for administrative or legislative action that he deems necessary in order to ensure that all cases are reviewed as required pursuant to section 8 of P.L.1985, c.133 (C.30:4-165.13).

L.1990,c.50,s.6; amended 1994,c.58,s.35.



Section 30:4-165.14 - Public Defender As Counsel

30:4-165.14. Public Defender as counsel
9. The court shall appoint the Public Defender to serve as counsel for persons who do not have an attorney and over whom guardianship is sought pursuant to P.L.1985, c.133 (C.30:4-165.4 et al.) if the petition seeks only guardianship of the person, to the extent that funds are available for this purpose. If the Public Defender is unable to perform this service, the court shall appoint an attorney licensed by the State of New Jersey and in good standing. No attorney's fee is payable for the rendering of this service by the private attorney.

L.1985,c.133,s.9; amended 1990,c.50,s.3; 1994,c.58,s.36.



Section 30:4-165.15 - Modification, Termination, Review.

30:4-165.15 Modification, termination, review.

10. a. Whenever the commissioner believes that guardianship is no longer required or that another person should be appointed to serve as guardian, the commissioner shall apply to the Superior Court for an order modifying or terminating the letters of guardianship. Where someone other than the commissioner is serving as guardian, notice shall be provided to that person.

b.At least once every three years, the commissioner shall review the case of each person who receives functional or other services and who has a guardian.

c.The Public Defender, the incapacitated person, or someone acting on behalf of the incapacitated person may institute a similar action for judicial review at any time.

d.In cases where the commissioner serves as guardian, the Public Defender shall be given notice of any actions taken pursuant to subsection a. or b. of this section. The Public Defender shall be given an opportunity to meet the person subject to review and inspect the commissioner's records.

L.1985, c.133, s.10; amended 1994, c.58, s.49; 2013, c.103, s.86.



Section 30:4-165.16 - Rules

30:4-165.16. Rules
The commissioner shall adopt pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) such rules as are necessary to effectuate the purposes of this amendatory and supplementary act.

L. 1985, c. 133, s. 11.



Section 30:4-177.12 - Establishment Of Institution

30:4-177.12. Establishment of institution
There is hereby created and established within the Department of Human Services an institution or facility to be known as the North Princeton Developmental Center which shall include all the existing lands and buildings owned by the State of New Jersey and comprising the present Village for Epileptics at Skillman, wherein patients and employees may be maintained, kept, housed and employed and such other buildings and premises as may be provided or hereafter acquired to carry into effect the purposes hereof.

L.1953, c. 122, p. 1307, s. 1. Amended by L.1983, c. 231, s. 2, eff. June 29, 1983.



Section 30:4-177.13 - Declaration Of Public Policy

30:4-177.13. Declaration of public policy
It is declared to be the public policy of this State to provide the means and facilities for the study of the causes and to contribute to the knowledge of the control, prevention and the cure of neuropsychiatric disorders which have proven so inimical to the health and welfare of the citizens of the State and which, if uncontrolled, constitute a menace to the individual afflicted thereby or to society in general.

L.1953, c. 122, p. 1307, s. 2.



Section 30:4-177.14 - Persons Admitted And Treated

30:4-177.14. Persons admitted and treated
The institute shall admit, retain and provide care and treatment for individuals suffering from diseases and disfunctions of the brain and nervous system, including acute alcoholics, drug addicts, cerebral palsy cases and juvenile psychotics, and who require hospital care, and without which their health and welfare and that of others in the community will be jeopardized, subject to availability of facilities for hospitalization and treatment thereof.

L.1953, c. 122, p. 1307, s. 3.



Section 30:4-177.15 - Manner Of Admission

30:4-177.15. Manner of admission
Patients may be admitted to the institute in the following manner:

a. By transfer from other institutions under the jurisdiction of the Department of Institutions and Agencies by order of transfer signed by the commissioner thereof;

b. On application of the next of kin by blood or marriage of any adult, and by the parent, guardian or person standing in loco parentis of any minor, whose admission is sought, in the manner provided for herein;

c. By voluntary application to be approved by the superintendent.

L.1953, c. 122, p. 1308, s. 4.



Section 30:4-177.16 - Application For Admission Other Than By Transfer Or Voluntary Request

30:4-177.16. Application for admission other than by transfer or voluntary request
Application for the admission of any individual to the institute, other than by transfer or voluntary request, shall be upon forms prescribed by the Commissioner of Institutions and Agencies and upon certification of two physicians that the person suffers from a disease or disfunction of the brain or nervous system, requires hospital care, and that unless such care is provided the health and welfare of the individual or that of others in society will be jeopardized.

Upon the making of such an application for the admission of an individual to the institute, the further procedure with respect thereto shall be exactly the same as that provided by law for the commitment of any person to a mental hospital except that instead of an order of commitment the judicial officer shall enter an order authorizing admission of the person, which shall contain a determination of legal settlement, indigency and rate of payment of maintenance and the individual or governmental agency chargeable with the payment thereof.

L.1953, c. 122, p. 1308, s. 5.



Section 30:4-177.17 - Application For Voluntary Admission

30:4-177.17. Application for voluntary admission
Application for voluntary admission shall be made upon forms prescribed by the Commissioner of Institutions and Agencies, with the approval of the superintendent and in exactly the same manner with regard to legal settlement, indigency and rate of payment of maintenance as is provided in Revised Statutes 30:4-46, 30:4-47 and 30:4-48.

L.1953, c. 122, p. 1308, s. 6.



Section 30:4-177.18 - Management, Operation And Administration

30:4-177.18. Management, operation and administration
Except as otherwise provided for herein, the management, operation and administration of the institute and the disposition and release of all persons admitted thereto, shall be in conformity with the provisions of Title 30, Revised Statutes. The board of managers now functioning for the Village for Epileptics at Skillman shall serve as the board of managers for the Neuropsychiatric Institute until their terms expire and their successors shall be appointed as provided by law.

L.1953, c. 122, p. 1309, s. 7.



Section 30:4-177.19 - Equipment; Staff

30:4-177.19. Equipment; staff
The institute shall be fully provided with all modern scientific equipment and a staff of competent specialists in the field of medicine, psychiatry, neuropsychiatry and related sciences, so that complete facilities shall be available to study the causes of neuropsychiatric disorders, including epilepsy, and to contribute to the knowledge of the control and prevention thereof.

L.1953, c. 122, p. 1309, s. 8.



Section 30:4-177.19A - Neuro-psychiatric Institute; Construction; Transfer Of Funds

30:4-177.19a. Neuro-Psychiatric Institute; construction; transfer of funds
There is hereby transferred from the Department of Institutions and Agencies to Rutgers, The State University, for the construction of a new Neuro-Psychiatric Institute on lands owned by Rutgers, the unexpended balance of the funds which were appropriated to the department for such purpose pursuant to chapter 224 of the laws of 1964.

L.1967, c. 32, s. 1, eff. April 26, 1967.



Section 30:4-177.19B - Contract With Rutgers For Administration, Management And Supervision Of Operation

30:4-177.19b. Contract with Rutgers for administration, management and supervision of operation
The Department of Institutions and Agencies is authorized to contract with Rutgers for the administration, management and supervision by Rutgers of the operation of the whole or any part of the new Institute and of its activities and services.

L.1967, c. 32, s. 2, eff. April 26, 1967.



Section 30:4-177.19C - Powers And Duties

30:4-177.19c. Powers and duties
All powers and duties conferred upon the department pursuant to this act shall be exercised and performed by resolution of the Board of Control of the department.

L.1967, c. 32, s. 3, eff. April 26, 1967.



Section 30:4-177.19D - Agreements Authorized By Resolution Of Board Of Control

30:4-177.19d. Agreements authorized by resolution of board of control
All agreements made and entered into pursuant to this act, when authorized pursuant to resolution of the Board of Control, shall be made, executed and delivered in the name of the Department of Institutions and Agencies and shall be signed by the commissioner and sealed with the seal of the department.

L.1967, c. 32, s. 4, eff. April 26, 1967.



Section 30:4-177.19E - Agreements Subject To Approval Of State House Commission

30:4-177.19e. Agreements subject to approval of state house commission
Any agreement entered into between the department and Rutgers shall be subject to the approval of the State House Commission.

L.1967, c. 32, s. 5, eff. April 26, 1967.



Section 30:4-177.31 - Public Policy

30:4-177.31. Public policy
It is hereby declared to be the public policy of this State to adopt and use every practical program, technique and procedure in order to establish in New Jersey the most effective methods for the prevention and treatment of juvenile delinquency without institutional confinement under court commitment procedures wherever possible.

L.1957, c. 90, p. 176, s. 1.



Section 30:4-177.32 - Establishment, Equipment And Maintenance

30:4-177.32. Establishment, equipment and maintenance
2. The Department of Human Services therefore is authorized to establish, equip and maintain facilities in various parts of the State for receiving and treating juvenile delinquent probationers under circumstances where the Superior Court, Chancery Division, Family Part has directed, as a condition of probation of such offender that he voluntarily submit to treatment and supervision, for a period not to exceed four months, in a facility under direction, control and supervision of said department.

L.1957,c.90,s.2; amended 1991,c.91,s.322.



Section 30:4-177.33 - Establishment; Areas; Programs And Procedures

30:4-177.33. Establishment; areas; programs and procedures
The department shall establish such facilities in such areas of the State as are best calculated to carry out the purposes of this act and shall maintain therein preventive treatment programs, guided group interaction, and such other procedures as are deemed most adequate to deal with youthful offenders in an effort to prevent further delinquency.

L.1957, c. 90, p. 177, s. 3.



Section 30:4-177.34 - Management, Operation And Administration In Conformity With This Title; Rules And Regulations

30:4-177.34. Management, operation and administration in conformity with this title; rules and regulations
Except as otherwise provided for herein, the management, operation and administration of such facilities shall be in conformity with the provisions of Title 30, Revised Statutes, and the State Board of Control of Institutions and Agencies shall promulgate such reasonable rules and regulations as shall be necessary to effectuate the purposes of this act.

L.1957, c. 90, p. 177, s. 4.



Section 30:4-177.35 - Management, Direction And Control

30:4-177.35. Management, direction and control
The management, direction and control of such facilities shall be vested in the Commissioner of the Department of Institutions and Agencies. No board of managers shall be appointed and the commissioner shall perform those duties and functions which would otherwise be performed by such board.

L.1957, c. 90, p. 177, s. 5.



Section 30:4-177.36 - Appropriation

30:4-177.36. Appropriation
There is hereby appropriated from the general funds of the State in the State Treasury, the sum of $150,000.00 to the Department of Institutions and Agencies for the purpose of carrying out the provisions of this act.

L.1957, c. 90, p. 177, s. 6.



Section 30:4-177.37 - Establishment

30:4-177.37. Establishment
The Department of Institutions and Agencies shall establish three correctional centers for juvenile offenders and provide for the operation of said centers in three separate counties by the department or through contacts with other agencies of government or private agencies.

L.1970, c. 329, s. 1, eff. Dec. 29, 1970.



Section 30:4-177.38 - Programs

30:4-177.38. Programs
The community correctional centers for juvenile offenders shall include but not be limited to providing educational and counseling programs for juvenile offenders assigned to its care.

L.1970, c. 329, s. 2, eff. Dec. 29, 1970.



Section 30:4-177.39 - Findings, Declarations

30:4-177.39. Findings, declarations
1. The Legislature finds and declares that:



a. There exists a population of two groups of clients of the Division of Mental Health Services and Division of Developmental Disabilities in the Department of Human Services who are underserved in their current institutional settings.

b. One group of these individuals is comprised of clients in the State psychiatric hospitals or developmental centers who are developmentally disabled and who exhibit psychiatric or behavioral problems and are known as "dually diagnosed" clients. The severity of their conditions precludes effective treatment in either developmental centers or State psychiatric hospitals. For these clients, a more intensive, specialized, behaviorally oriented program is required.

c. The other group of these individuals includes clients of institutions administered by the Division of Mental Health Services who are developmentally disabled, have been administratively or judicially discharged from the Division of Mental Health Services, and who are in need of the services of the Division of Developmental Disabilities. These clients are known as "discharged pending placement" clients.

d. There exists on the grounds of Ancora Psychiatric Hospital as a pilot program a facility designed to serve the special needs of both the dually diagnosed and discharged pending placement populations that is unfunded for continued operation.

L.1987,c.32,s.1; amended 1995,c.4,s.4.



Section 30:4-177.40 - Development Center At Ancora

30:4-177.40. Development Center at Ancora
2. The Developmental Center at Ancora is established within the Division of Developmental Disabilities in the Department of Human Services and shall include the pilot program designed to serve the special needs of both the dually diagnosed and discharged pending placement populations. The Developmental Center at Ancora shall accept for treatment only those individuals transferred from State facilities under the supervision of the Division of Mental Health Services and the Division of Developmental Disabilities in the Department of Human Services.

Nothing in this amendatory and supplementary act shall be construed to require placement at the Developmental Center at Ancora of those persons discharged pending placement who are not in need of institutional care and who have been judicially or administratively determined appropriate for community placement.

For those persons for whom institutional placement is initially determined to be judicially or administratively appropriate, the Developmental Center at Ancora shall nevertheless provide discharge-oriented treatment to achieve the goal of ultimate discharge into community settings as soon as their conditions permit.

L.1987,c.32,s.2; amended 1995,c.4,s.5.



Section 30:4-177.41 - Community Placement

30:4-177.41. Community placement
Since community placement is the ultimate objective for the persons placed at the center, the Division of Developmental Disabilities shall establish a funding priority within the funds appropriated to the division for community services, for the establishment of appropriate community placements for persons discharged from the developmental center.

L. 1987, c. 32, s. 3.



Section 30:4-177.42 - Report, Evaluation.

30:4-177.42 Report, evaluation.
4.Two years from the date of enactment of this amendatory and supplementary act, the Division of Developmental Disabilities shall prepare and submit to the Governor and the Legislature a report and evaluation of the operation of the Developmental Center at Ancora.

L.1987,c.32,s.4.



Section 30:4-177.43 - Short Title

30:4-177.43.Short title
1. This act shall be known and may be cited as the "Family Support for Persons with a Serious Mental Illness Act."

L.1995,c.314,s.1.



Section 30:4-177.44 - Findings, Declarations

30:4-177.44.Findings, declarations
2. The Legislature finds and declares that:

a. It is in the best interest of the State to preserve, strengthen and maintain families who have a family member with a serious mental illness living at home, and these persons, regardless of their disability, have the right to belong to a family unit in which enduring relationships can be fostered.

b. Families are the major providers of support, care, and other services for their family member with a serious mental illness living at home. Consequently, families are continually searching for ways to support family members with a serious mental illness in their homes in order to prevent placement in a State or private institution, homelessness or inappropriate incarceration.

c. Many families who have a family member with a serious mental illness experience exceptionally high financial outlays and extraordinary physical and emotional challenges, isolation, stigmatization and daily stress. Supporting families in their effort to care for their family member with a serious mental illness at home is efficient, cost-effective and humane; failure to provide needed supports can result in placement of the family member in a costly, inadequate or inappropriate setting.

d. To be effective, family supports must support the entire family, must be easily accessible, flexible, comprehensive, continuous, culturally sensitive and individualized. They must be designed to promote interdependence, independence, productivity and integration of people with a serious mental illness into the community. Family supports must also be built on existing social networks and naturally occurring supports, including extended families, neighbors and community associations.

e. A Statewide family support policy for persons with a serious mental illness must acknowledge that families themselves are able to define their own needs and select their own services; these family supports must be chosen by families, controlled by families and monitored by families.

f. Adults with a serious mental illness should be afforded the opportunity to make decisions for themselves, live in typical homes and communities and exercise their full rights as citizens. When families serve as the primary provider of care for a family member with a serious mental illness, the families should be provided the supports they need to sustain that family member with dignity in a community setting.

L.1995,c.314,s.2.



Section 30:4-177.45 - Definitions Relative To Family Support Services For Persons With A Serious Mental Illness.

30:4-177.45 Definitions relative to family support services for persons with a serious mental illness.

3.For the purposes of this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Division" means the Division of Mental Health Services in the Department of Human Services.

"Family" means persons related to the family member with a serious mental illness by blood, marriage, adoption, guardianship, resource family care or other significant care giving relationship.

"Family member with a serious mental illness" means a person who has a history, or is at serious risk, of hospitalization in a State, county or private psychiatric institution.

"Family support services" means a coordinated system of on-going public and private support services which are designed to maintain and enhance the quality of life of a family.

"Family unit" means the family member with a serious mental illness and his family.

"Program" means the program of family support services established pursuant to this act.

L.1995,c.314,s.3; amended 2004, c.130, s.46.



Section 30:4-177.46 - Program Of Family Support Services Established

30:4-177.46.Program of family support services established
4. There is established in the Division of Mental Health Services of the Department of Human Services a program of family support services designed to strengthen and promote families who provide care in the community for a family member with a serious mental illness.

Family support services shall vary in scope and intensity based upon the needs of a particular family unit and shall include, but not be limited to the following: service coordination, estate and transition planning, housing assistance, homemaker assistance, accessing vocational and employment services, after-school care, transportation, respite care, family education and training, medication education, and self-advocacy training, including entitlement training.

A family is eligible to participate in the program if the family resides in the State and is actively involved in caring for, or supporting, a family member with a serious mental illness.

No provision of this act shall be construed as requiring the department to expend funds in excess of those appropriated pursuant to this act.

L.1995,c.314,s.4.



Section 30:4-177.47 - Monitoring, Administering The Program; State Family Support Services Plan

30:4-177.47.Monitoring, administering the program; State Family Support Services Plan
5. a. The division shall monitor the program and shall designate a Statewide family advocacy organization to administer the program through a coordinator who shall be a full-time employee of that organization working under its direction. The coordinator shall be qualified by training and experience to perform the duties of this position.

b. The coordinator shall, in conjunction with the three regional family working groups and the Statewide family working group established pursuant to section 6 of this act, adopt, review and revise, as needed, a State Family Support Services Plan for Families of Persons with a Serious Mental Illness. The plan shall:

(1) assess needs, establish goals and set priorities for the provision of family support services;

(2) provide for outreach and coordinated delivery of support services; and

(3) identify and obtain additional funding for the program to supplement funds appropriated pursuant to and available for the purposes of this act.

c. The coordinator shall coordinate efforts by public and private agencies and local family advocacy groups. Coordination shall include, but not be limited to, the identification of services provided by different agencies to avoid duplication; planning with all agencies to ensure that gaps in services are filled; and the coordination of activities for receiving and adopting input from local family advocacy groups.

L.1995,c.314,s.5.



Section 30:4-177.48 - Family Working Groups Established

30:4-177.48.Family working groups established
6. a. There are established three regional family working groups which shall consist of representatives from each county within a region. The division shall establish the regions. The regional family working groups shall assess regional needs for family support services and make recommendations to the Statewide family working group. Members shall be designated by the coordinator in conjunction with the Statewide family advocacy organization. Members shall serve without compensation and shall include a family member of a person with a serious mental illness, a person with a serious mental illness or other representative of a group interested in advocating for persons with serious mental illness and their families.

b. There is established a Statewide family working group which shall consist of three members from each of the regional family working groups in the State. Members shall be designated by the respective regional family working groups and shall serve without compensation. The Statewide family working group members shall monitor the support services from their respective regions and provide recommendations to the coordinator regarding family support services.

L.1995,c.314,s.6.



Section 30:4-177.49 - Duties Of Coordinator

30:4-177.49.Duties of coordinator
7. The coordinator, in conjunction with the Statewide family advocacy organization and local family advocacy groups, shall work to expand and establish family support services throughout the State. The coordinator shall, at least annually, report in writing to the Statewide family advocacy organization and the division on the efforts of the regional family working groups to effectuate the purposes of this act.

L.1995,c.314,s.7.



Section 30:4-177.50 - Allocation Of Monies

30:4-177.50.Allocation of monies
8. a. No more than 10% of the monies appropriated pursuant to this act shall be allocated for administrative purposes.

b. The division and any agency funded by the division to provide family support services shall assist families in obtaining all other sources of funding before using funds appropriated pursuant to and available for the purposes of this act.

c. The services provided pursuant to this act shall not supplant any existing rights, entitlements or services for which the family or family member with a serious mental illness may be eligible.

L.1995,c.314,s.8.



Section 30:4-177.51 - Family Support Services Considered State Benefit

30:4-177.51.Family support services considered State benefit
9. Notwithstanding the provisions of any law to the contrary, the family support services provided pursuant to this act shall be considered a State benefit and shall not be counted as income for the purposes of State taxation or eligibility for other State benefits.

L.1995,c.314,s.9.



Section 30:4-177.52 - Rules, Regulations

30:4-177.52.Rules, regulations
10. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

L.1995,c.314,s.10.



Section 30:4-177.53 - Short Title

30:4-177.53 Short title

1. This act shall be known and may be cited as the "Community Mental Health and Developmental Disability Services Investment Act."

L.1997,c.258,s.1.



Section 30:4-177.54 - Findings, Declarations Relative To Funding For Community Mental Health, Developmental Disability Services

30:4-177.54 Findings, declarations relative to funding for community mental health, developmental disability services

2. The Legislature finds and declares that:

a. It is desirable for persons with serious mental illness, including children and adolescents with serious emotional disturbances, as well as persons with developmental disabilities, to receive treatment in their home community;

b. The availability of a range of community-based services will enable many persons who might otherwise require continued institutionalization to return to the community and allow the State to reduce its longstanding reliance on State inpatient care for adults with serious mental illness, and children and adolescents with serious emotional disturbances, as well as persons with developmental disabilities. As more services are provided at the local level, there is a compelling State interest in assuring that these services are coordinated and that resources are provided throughout the State; and

c. As expenditures for State inpatient resources are reduced, additional funding should be invested in community-based mental health services for persons with serious mental illness, including children and adolescents with serious emotional disturbances, as well as community-based services for persons with developmental disabilities.

L.1997,c.258,s.2.



Section 30:4-177.55 - Definitions Relative To Funding For Community Mental Health, Developmental Disability Services

30:4-177.55 Definitions relative to funding for community mental health, developmental disability services

3. As used in this act:

"Children and adolescents with serious emotional disturbances" means individuals under 18 years of age who meet criteria established by the commissioner, which shall include children and adolescents who are in psychiatric crisis, or children and adolescents who have a designated diagnosis of mental illness under the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders and whose severity and duration of mental illness result in substantial functional disability.

"Commissioner" means the Commissioner of Human Services.

"Community mental health and developmental disability services" means the following services for persons with serious mental illness, or for persons with developmental disabilities, as appropriate;

a. emergency and crisis services provided in programs licensed or approved by the commissioner;

b. case management services;

c. outpatient services which provide an adequate level of treatment and rehabilitation to persons with serious mental illness;

d. residential services, other than inpatient services, provided in programs licensed or approved by the commissioner and in long-term health care facilities licensed by the Department of Health and Senior Services, including, but not limited to, assisted living residences, comprehensive personal care homes and residential health care facilities;

e. psychiatric rehabilitation services, including, but not limited to, supported employment, supported living, psychosocial clubhouse and other partial care modalities;

f. other community support services, including, but not limited to, consumer advocacy, consumer operated self-help activities, drop-in centers, and family education and support services;

g. services which are directed toward the alleviation of a developmental disability or mental illness, or toward the social, personal, physical or economic habilitation or rehabilitation of a person with a developmental disability or mental illness, and provided by an agency or program approved by the commissioner; and

h. other services as approved by the commissioner.

"Department" means the Department of Human Services.

"Developmental disability" means a developmental disability as defined in the "Developmentally Disabled Rights Act," P.L.1977, c.82 (C.30:6D-1 et seq.).

"Facility" means a State psychiatric hospital or developmental center operated by the department.

"Persons with serious mental illness" means individuals who meet criteria established by the commissioner, which shall include persons who are in psychiatric crisis, or persons who have a designated diagnosis of mental illness under the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders and whose severity and duration of mental illness result in substantial functional disability. Persons with serious mental illness shall include children and adolescents with serious emotional disturbances.

L.1997,c.258,s.3.



Section 30:4-177.56 - Powers Of Commissioner

30:4-177.56 Powers of commissioner

4. a. The commissioner shall take such actions as are necessary to ensure that as a mental health facility closes that all funds be redirected to services in the community thereby increasing the State's financial support to community mental health services for its citizens , except for money already earmarked for institutional use through the Marlboro Redirection Plan.

b. The commissioner shall ensure that when individuals with a developmental disability move into the community from a developmental center affected by a significant service reduction, funding utilized for the individual in the developmental center shall be used to fund the individual's community placement.

c. Any funding from the developmental center placement not needed to fully fund the community placement for that individual shall be directed toward the reduction of the waiting list for services in the Division of Developmental Disabilities in the department.

L.1997,c.258,s.4.



Section 30:4-177.57 - Use Of Certain Monies Received By State

30:4-177.57 Use of certain monies received by State

5. All monies received by the State from the sale of facility property shall be earmarked exclusively for capital and equipment costs associated with the development of community placement for persons with serious mental illness or developmental disabilities, according to criteria to be established by the commissioner.

L.1997,c.258,s.5.



Section 30:4-177.58 - Rules, Regulations

30:4-177.58 Rules, regulations

6. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1997,c.258,s.6.



Section 30:4-177.59 - Rules, Regulations Relative To Psychiatric Facilities Operated By Dhs.

30:4-177.59 Rules, regulations relative to psychiatric facilities operated by DHS.

17. In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Human Services, in consultation with the Commissioner of Health and Senior Services, shall:

a.adopt rules and regulations, with respect to psychiatric facilities operated by the Department of Human Services, to:

(1)provide for the annual reporting by those psychiatric facilities to the Department of Human Services, and the gathering of such additional data, and the sharing of such reported information and additional data by the Department of Human Services with the Department of Health and Senior Services, as is reasonably necessary to oversee and evaluate the implementation of P.L.2005, c.233 (C.26:2H-102 et al.); except that the commissioner shall seek to minimize the burdens of record-keeping imposed by the rules and regulations and ensure the appropriate confidentiality of patient records; and

(2)require those psychiatric facilities to adopt policies and practices designed to:

(a)make routine inquiry, at the time of admission and at such other times as are appropriate under the circumstances, concerning the existence and location of an advance directive for mental health care;

(b)provide appropriate informational materials concerning advance directives for mental health care, including information about the registry of advance directives for mental health care established or designated pursuant to subsection b. of this section, to all interested patients and their families and mental health care representatives, and to assist patients interested in discussing and executing an advance directive for mental health care, as well as to encourage declarants to periodically review their advance directives for mental health care as needed;

(c)inform mental health care professionals of their rights and responsibilities under P.L.2005, 233 (C.26:2H-102 et al.), to assure that the rights and responsibilities are understood, and to provide a forum for discussion and consultation regarding the requirements of P.L.2005, c.233 (C.26:2H-102 et al.); and

(d)otherwise comply with the provisions of P.L.2005, c.233 (C.26:2H-102 et al.).

b.adopt rules and regulations to establish or designate a registry of advance directives for mental health care, which rules and regulations include procedures for accessing the registry

L.2005,c.233,s.17.



Section 30:4-177.60 - Dhs To Develop Procedures For Transfer Of Certain Patients To Appropriate Treatment Setting.

30:4-177.60 DHS to develop procedures for transfer of certain patients to appropriate treatment setting.

1. a. The Department of Human Services shall develop the following procedures to enable emergency departments in general hospitals to obtain emergency relief from the department in the case of patients in need of behavioral health services who remain in the emergency department for 24 hours or longer awaiting placement in an appropriate behavioral health setting:

(1)designate staff in the department who shall be notified by a general hospital when the hospital has a patient who has been awaiting placement in an appropriate behavioral health setting for 24 hours or longer;

(2)provide for clinical facilitators whose purpose is to review the clinical needs of the patient awaiting placement so that the patient can be transferred to a behavioral health setting that best meets the clinical needs of the patient as determined by the psychiatric team that evaluated the patient;

(3)provide for a mechanism that will enable the department to conduct ongoing assessments of patient flow and access to care; and

(4)set forth objective criteria for identifying resources that are needed to ensure timely implementation of the procedures required under this subsection.

b.The Commissioner of Human Services shall establish a mechanism to coordinate the department's procedures and policies with the Department of Corrections, the Department of Health and Senior Services, and such other governmental agencies and task forces that address the needs of consumers of mental health services and their families, as the commissioner deems appropriate.

c.The commissioner shall consult with the New Jersey Hospital Association, the Hospital Alliance of New Jersey, the New Jersey Council of Teaching Hospitals, community mental health advocacy organizations, and a mental health consumer in developing the procedures required pursuant to this section. The commissioner shall also seek input for the procedures from Statewide organizations that advocate for persons with mental illness and their families.

d.The commissioner shall issue a report of his findings and recommendations, including a summary of the procedures developed pursuant to this section, to the Governor and to the Senate Health, Human Services and Senior Citizens Committee and the Assembly Human Services Committee no later than 12 months after the effective date of this act.

e.The provisions of this act shall not apply to any patient who is under 18 years of age.

L.2009, c.241, s.1.



Section 30:4-177.61 - Standardized Admission Protocols, Medical Clearance Criteria For Transfer Of Patients To Psychiatric Facilities.

30:4-177.61 Standardized admission protocols, medical clearance criteria for transfer of patients to psychiatric facilities.

1. a. The Commissioner of Human Services, in consultation with the Commissioner of Health and Senior Services, the State Board of Medical Examiners, the New Jersey Hospital Association, the Hospital Alliance of New Jersey, the New Jersey Council of Teaching Hospitals, the New Jersey Chapter of the American College of Emergency Physicians, and the New Jersey Psychiatric Association, and such other groups as deemed appropriate by the commissioner, shall develop standardized admission protocols and medical clearance criteria for transfer or admission of a hospital emergency department patient to a State or county psychiatric hospital or a short-term care facility.

The standardized admission protocols shall include, but not be limited to, the following elements:

(1)routine laboratory and diagnostic tests, based on nationally recognized standards of care, for patients whose clinical presentation warrant such testing. If there is a clinical disagreement about the testing between the examining physician at the emergency department and the assigned physician at the psychiatric hospital or facility, the physicians shall engage in direct physician-to-physician communication to resolve the disagreement;

(2)a medical clearance checklist form for transfer or admission to a State or county psychiatric hospital or a short-term care facility, including contraindications for admission to a State or county psychiatric hospital or short-term care facility;

(3)guidelines for emergency medical services personnel when there is a delay in accepting patients at the receiving State or county psychiatric hospital or short-term care facility once patient transport has begun;

(4)each separate governing body for a hospital emergency department shall be responsible for reviewing the relevant internal medical clearance protocols consistent with the general parameters set forth in this act as well as provisions in the Emergency Medical Treatment and Active Labor Act, section 9121 of Pub.L.99-272 (42 U.S.C. s. 1395dd), to ensure that there is no conflict with the medical clearance procedures or transfer of a patient;

(5)procedures for requesting a transfer of a patient to a State or county psychiatric hospital or short-term care facility by emergency department personnel and procedures for accepting a transfer of a patient by a State or county psychiatric hospital or short-term care facility;

(6)procedures to contact the designated State or county psychiatric hospital or short-term care facility physician who is responsible for coordinating medical clearance of a patient, on a 24-hours per day, seven-days-a-week basis; and

(7)a mechanism for training emergency department hospital staff, screening center staff, State and county psychiatric hospital staff, short-term care facility staff, and emergency medical services staff in the standardized admission protocols established pursuant to this section.

b.The Commissioner of Human Services shall collect data from the hospital emergency departments and State and county psychiatric hospitals and short-term care facilities regarding the protocols established pursuant to this section and evaluate the effectiveness of the protocols on patient care one year after their implementation.

L.2009, c.242, s.1.



Section 30:4-177.62 - Dhs Rules, Regulations.

30:4-177.62 DHS rules, regulations.

3.The Commissioner of Human Services shall, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations as the commissioner deems necessary to carry out the provisions of this act.

L.2009, c.242, s.3.



Section 30:4-177.63 - Duties Of Commissioners Relative To Identification Of Available Mental Health Services, Needs Assessment.

30:4-177.63 Duties of commissioners relative to identification of available mental health services, needs assessment.

1.The Commissioners of Human Services and Children and Families shall:

a.establish a mechanism through which an inventory of all county-based public and private inpatient, outpatient, and residential behavioral health services, by service area served, if applicable, including the number of treatment beds or treatment capacity of the service, is made available to the public;

b.establish and implement a methodology, based on nationally recognized criteria, to quantify the usage of and need for inpatient, outpatient, and residential behavioral health services throughout the State, taking into account projected patient care level needs;

c.based on the inventories, annually assess whether sufficient inpatient, outpatient, and residential behavioral health services are available in each service area of the State in order to ensure timely access to appropriate behavioral health services for persons who are voluntarily admitted or involuntarily committed to inpatient facilities for persons with mental illness in the State, and for persons who need behavioral health services provided by outpatient and community-based programs that support the wellness and recovery for these persons;

d.annually identify the funding for existing mental health programs;

e.consult with the Community Mental Health Citizens Advisory Board and the Mental Health Planning Council, the Divisions of Developmental Disabilities and Addiction Services in the Department of Human Services, the Department of Corrections, the Department of Health and Senior Services, and family consumer and other mental health constituent groups, to review the inventories and make recommendations to the Departments of Human Services and Children and Families regarding overall mental health services development and resource needs;

f.consult with the New Jersey Hospital Association, the Hospital Alliance of New Jersey, and the New Jersey Council of Teaching Hospitals in carrying out the purposes of this act. The commissioners shall also seek input from Statewide organizations that advocate for persons with mental illness and their families; and

g.annually report on departmental activities in accordance with this act to the Governor and to the Senate Health, Human Services and Senior Citizens Committee and the Assembly Human Services Committee, or their successor committees. The first report shall be provided no later than 18 months after the effective date of this act.

L.2009, c.243, s.1.



Section 30:4-177.64 - Follow-up Studies.

30:4-177.64 Follow-up studies.
1. a. The Commissioner of Human Services shall conduct, or contract with another entity to conduct, a series of follow-up studies to assess the well-being of:

(1)all former residents of North Jersey Developmental Center and Woodbridge Developmental Center who have made a transition into the community after August 1, 2012, and also an assessment of the well-being of all former residents for each of the five years after the closure of both developmental centers;

(2)all former residents of other State developmental centers who have made a transition into the community after the effective date of this act as a result of the implementation of the plan developed pursuant to P.L.2006, c.61;

(3)all former residents of other State developmental centers who have made a transition into the community after the effective date of this act as a result of implementation of a plan to close another State developmental center, and also an assessment of the well-being of all former residents for each of the five years after the closure of another developmental center; and

(4)all former residents of State psychiatric hospitals who have made a transition into the community after the effective date of this act as a result of implementation of a plan to close a State psychiatric hospital, and also an assessment of the well-being of all former residents for each of the five years after the closure.

The studies shall evaluate former residents based on data collected after residents have been in the community for at least six months. For former residents who were scheduled to make a transition into the community as a result of a closure pursuant to paragraph (1), (3), or (4) of this subsection, the study shall also evaluate these former residents based on data collected at least six months prior to transition into the community.

b.Data for the studies shall be collected from all former residents, their family members or guardians, as appropriate, and staff providing supports and services to the former residents, as applicable; except that data collected from staff shall be limited to objective and quantitative data.

c.The studies shall:

(1)contrast the data collected on former residents with a comparison group of individuals still residing in a developmental center or State psychiatric hospital, as applicable; and

(2)compare the data collected pursuant to subsection a. of this section for each former resident who was scheduled to make a transition into the community as a result of a closure, prior to and after the resident has been in the community.

d.The studies shall examine, at a minimum, data concerning:

(1)the types of residential settings, day activities, if any, and transportation services available for day activities, as applicable, of former residents;

(2) the number of transfers to other State developmental centers or State psychiatric hospitals, as applicable;

(3)the number of moves to different placements, if any, experienced by former residents;

(4)for former residents who are residing in the community, their preference for residing in a State developmental center or State psychiatric hospital, as applicable, or the community based on a comparison of former residents' experience in a State developmental center or State psychiatric hospital, as applicable,and the community;

(5)the ability of former residents to maintain the same level of services and supports provided prior to a transition into the community;

(6)former residents' involvement with law enforcement personnel, if any;

(7)mortality rates of former residents;

(8)former residents' competency in the areas of cognition, self-care, and mobility;

(9)former residents' contact with family members or guardians, as appropriate, and peers;

(10) behavioral, medical, or excessive weight changes in former residents;

(11) utilization and accessibility of health services by former residents;

(12) the staff to resident ratio of former residents residing in community placements; and

(13) the attitude of former residents and their family members or guardians, as appropriate, about the former residents' current quality of life, including, but not limited to, economic well-being, productivity, and personal safety and health.

e.In the case of former residents in developmental centers receiving guardianship services, the studies shall indicate whether they are receiving these services from the Bureau of Guardianship Services in the Division of Developmental Disabilities in the Department of Human Services or from family members or other interested persons appointed as guardians.

L.2015, c.197, s.1.



Section 30:4-177.65 - Compilation Of Results Of Follow-up Studies; Reports.

30:4-177.65 Compilation of results of follow-up studies; reports.
2. a. The Commissioner of Human Services shall compile the results of the follow-up studies conducted pursuant to section 1 of this act and shall include this information in a series of reports that the commissioner shall submit to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), as follows:

(1)The report of a follow-up study of the well-being of all former residents of North Jersey Developmental Center and Woodbridge Developmental Center, who have made a transition into the community after August 1, 2012, shall be submitted one year after the effective date of this act, and annually thereafter, until both developmental centers have closed. In addition, for each of the five years after the closure of both developmental centers, a report of a follow-up study of the well-being of all former residents of these centers shall be submitted;

(2)The report of a follow-up study of the well-being of all former residents of other State developmental centers, who have made a transition into the community after the effective date of this act as a result of implementation of the plan developed pursuant to P.L.2006, c.61, shall be submitted annually, commencing one year after the effective date of this act, until the plan has been fully implemented;

(3)The report of a follow-up study of the well-being of all former residents of other State developmental centers, who have made a transition into the community after the effective date of this act as a result of implementation of a plan to close a State developmental center, shall be submitted one year after the beginning of implementation of the plan, and annually thereafter, until the developmental center has closed. In addition, for each of the five years after the closure of a developmental center, a report of a follow-up study of the well-being of all former residents of the center shall be submitted; and

(4)The report of a follow-up study of the well-being of all former residents of State psychiatric hospitals, who have made a transition into the community after the effective date of this act as a result of implementation of a plan to close a State psychiatric hospital, shall be submitted one year after the beginning of implementation of the plan, and annually thereafter, until the psychiatric hospital has closed. In addition, for each of the five years after the closure of a hospital, a report of a follow-up study of the well-being of all former residents of the hospital shall be submitted.

b.Reports submitted pursuant to this section shall be made available on the website of the Department of Human Services.

L.2015, c.197, s.2.



Section 30:4-178 - Expenses And Compensation Of Persons Designated To Attend Conventions

30:4-178. Expenses and compensation of persons designated to attend conventions
Persons designated by the governor of this state to represent the state of New Jersey in the American Prison Association conventions shall be paid their reasonable expenses and such further compensation, not exceeding five dollars a day, for such time actually going to, attending upon and returning from such conventions.



Section 30:4-179 - Annual Compensation Fixed

30:4-179. Annual compensation fixed
From and after the first day of June, one thousand nine hundred and thirty-seven, all persons employed by the state of New Jersey as prison officers, reformatory officers or farmer guards, shall receive annual compensation as fixed in this article.



Section 30:4-180 - Minimum Compensation; Yearly Increase; Maximum Compensation

30:4-180. Minimum compensation; yearly increase; maximum compensation
The annual minimum compensation of such officers shall be the sum of eighteen hundred dollars and the annual minimum compensation of such farmer guards shall be the sum of sixteen hundred dollars and such officers and farmer guards shall each year thereafter receive an increase of one hundred dollars per annum until the annual compensation of such officers shall reach the sum of twenty-four hundred dollars and of such farmer guards twenty-two hundred dollars, which shall be the maximum compensation of such officers and farmer guards.



Section 30:4-181 - Limitation On Annual Increase

30:4-181. Limitation on annual increase
No such officer or farmer guard shall receive an increase in his annual compensation of more than one hundred dollars in any one year, except that from and after June first, one thousand nine hundred and thirty-seven, no such prison officer or reformatory officer shall receive annual compensation of less than eighteen hundred dollars and no such farmer guard shall receive annual compensation of less than sixteen hundred dollars.



Section 30:4-182 - Compensation Not Reduced; Payment

30:4-182. Compensation not reduced; payment
Nothing in this article contained shall be construed to reduce the annual compensation of any prison officer or reformatory officer or farmer guard receiving on June first, one thousand nine hundred and thirty-seven any compensation in excess of the sums fixed by this article. The compensation in this article so fixed shall be paid in the same manner as other state salaries are now paid.



Section 30:4A-1 - Establishment Of Diagnostic Center

30:4A-1. Establishment of diagnostic center
The State Board of Control of Institutions and Agencies is hereby authorized, empowered and directed to make suitable arrangements, by the acquisition, purchase or condemnation of existing buildings and lands, or by the construction of appropriate buildings on acquired lands, for the establishment of a unit, which shall be centrally located in the State and not adjacent or contiguous to any existing mental, penal or correctional institution, to be known as the Diagnostic Center.

L.1946, c. 118, p. 549, s. 1. Amended by L.1947, c. 238, p. 909, s. 1.



Section 30:4A-2 - Equipment, Staff And Administration

30:4A-2. Equipment, staff and administration
The diagnostic center shall be fully equipped with all modern scientific equipment and shall be provided with a staff of competent specialists in the field of medicine, psychiatry and psychology, to the end that full and complete diagnostic services will be available to any governmental agency desiring to secure a complete diagnosis of any individual having need for such services, prior to a final disposition of the case of such person, consistent with the best interests of the welfare of the person and the community. The diagnostic center shall be so administered as to furnish a complete physical and mental inventory of each individual committed to the care and custody of the department, thereby assuring commitment to the institution best suited to care for his particular case, development of the most effective curative or rehabilitative procedures in such case, and the most effective co-ordination of all the institutional facilities provided by the State.

Any person may apply for voluntary admission to the diagnostic center and shall be admitted upon good cause shown, after execution of the voluntary admission application and payment in advance of the full per capita cost for the period covered by the diagnostic services to be rendered.

L.1946, c. 118, p. 550, s. 2.



Section 30:4A-3 - Superintendent; Specialists

30:4A-3. Superintendent; specialists
The diagnostic center shall be under the direct supervision of the superintendent, who shall be appointed and whose salary shall be fixed by the State Board of Control of Institutions and Agencies, and who shall serve at the will of said board. Such further specialists in the field of medicine, psychiatry and psychology shall be appointed to the staff, together with such other assistants as shall appear necessary, subject to the provisions of Title 11, Revised Statutes, Civil Service. Wherever possible the services of specialists now attached to the several State and county mental hospitals shall be utilized.

L.1946, c. 118, p. 550, s. 3.



Section 30:4A-4 - Use Of Center By Other Agencies, Persons Admitted

30:4A-4. Use of center by other agencies, persons admitted
4. Any court or any agency of the State, or of any county or municipal government, desiring to utilize the services of the diagnostic center prior to the disposition of the case of any individual, may do so upon application as herein provided. Any person requiring diagnostic services, whether male, female, adult or minor, may be admitted to the center under the terms of this act.

L.1946,c.118,s.4; amended 1953,c.29,s.48; 1991,c.91,s.323.



Section 30:4A-5 - Commitment Of Defendant For Examination

30:4A-5. Commitment of defendant for examination
Every judge, before imposing sentence upon a defendant, may order an examination of the mental and physical condition of such defendant and may order his commitment for such purpose to the diagnostic center and shall arrange for the entry of an appropriate order of commitment on forms to be prescribed by the Department of Institutions and Agencies, which shall accompany the defendant to the diagnostic center.

L.1946, c. 118, p. 551, s. 5.



Section 30:4A-6 - Admission Of Confined Person; Period Of Stay; Retransfer

30:4A-6. Admission of confined person; period of stay; retransfer
If the person, for whom the diagnosis is sought, is confined by virtue of any type of criminal or other process, then admission to the diagnostic center may be secured upon application to the Commissioner of the Department of Institutions and Agencies, who may, after examination of the facts and circumstances, arrange for the transfer of such person from his place of confinement to the diagnostic center. Such person shall remain in the diagnostic center for a period not exceeding ninety days, during which time a complete diagnosis shall be made and a report and recommendation thereon in writing given to the agency requesting the service. Upon completion of the diagnosis, the commissioner shall order the retransfer of the person to his former place of confinement, there to be dealt with in accordance with the statutes in such case made and provided. If necessary, the center may make said retransfer to the former place of confinement.

L.1946, c. 118, p. 551, s. 6.



Section 30:4A-7 - Admission Of Unconfined Persons, Procedure.

30:4A-7 Admission of unconfined persons, procedure.

7.If the person for whom the diagnosis is sought by any court or agency of the State, county, or municipal government, desiring to utilize the services of the diagnostic center, is not under confinement or process, then admission to the diagnostic center shall be secured upon application to the Superior Court upon forms to be provided by the Department of Human Services. The county adjuster shall be the official charged with the responsibility of assisting with processing of the applications and shall perform functions similar to those set forth in Title 30 of the Revised Statutes. In connection with each application, the court shall order a hearing to be held, which may be in camera at the discretion of the court. At least 10 days' notice of the time, date, and place of the hearing shall be served upon the person, and if a minor or a person who is incapacitated, upon the parent, guardian, person standing in loco parentis, or person having custody and control of the minor or person who is incapacitated. At the hearing, the court shall determine whether the services of the diagnostic center shall be made available to the person and may order the person's confinement in the center for a period not to exceed 90 days, which order shall be provided to the center.

L.1946, c.118, s.7; amended 1953, c.29, s.49; 1991, c.91, s.324; 2013, c.103, s.87.



Section 30:4A-8 - Minors

30:4A-8. Minors
8. If the person for whom the diagnosis is sought is a minor under the age of eighteen years and is within the jurisdiction of the Superior Court, Chancery Division, Family Part, the said court may make an order placing the said minor in the care and custody of the diagnostic center for a period required for a complete diagnosis and study, not in excess, however, of ninety days and shall cause a copy of said order to accompany said minor to the center. In such case no final commitment or disposition shall be made until the coming in of the report of the diagnostic center. Such report and any recommendation thereon shall not be binding upon the said court but shall be for its guidance in the final disposition of the matter consistent with the best interests of the welfare of the said minor and the community.

L.1946,c.118,s.8; amended 1991,c,91,s.325.



Section 30:4A-9 - Voluntary Admissions

30:4A-9. Voluntary admissions
Any agency of the State, county or municipal government, desiring to utilize the services of the diagnostic center, upon good cause shown, may arrange for the voluntary admission of the subject for whom the diagnosis is required by securing the execution by said person of a voluntary admission application on forms to be furnished by the center; provided, that such person has attained majority. If such person is a minor then the voluntary admission may be secured by having a parent, person standing in loco parentis or the guardian of such minor, execute the voluntary admission application.

L.1946, c. 118, p. 553, s. 9.



Section 30:4A-10 - Diagnosis And Recommendation In Writing

30:4A-10. Diagnosis and recommendation in writing
When a person is properly admitted to the diagnostic center, accompanied by the order of the court, or on voluntary admission as provided for herein, he shall be received and thereafter a complete diagnosis made and a report and recommendation thereon in writing shall be given to the agency or court requesting the original admission of the person. The agency, following receipt of the report, shall advise the diagnostic center of the disposition to be made of the person and upon failure so to do the diagnostic center shall release the person within the ninety-day period of commitment, or effect his actual transfer to his former place of confinement, placement or residence.

L.1946, c. 118, p. 553, s. 10.



Section 30:4A-11 - Determination Of Rate Per Day To Be Paid For Maintenance, Treatment And Diagnosis; Payment; Financial Statements

30:4A-11. Determination of rate per day to be paid for maintenance, treatment and diagnosis; payment; financial statements
The State House Commission in November of each year shall compute and determine the rate per day to be paid for maintaining, treating and diagnosing a person, such rate to become effective on January 1 next following, and the person, court or agency requesting the diagnostic services shall be required to pay such rate of maintenance. The superintendent of the center shall cause regular financial statements to be issued to the several agencies utilizing the services of the center and the revenue when received shall be forwarded to the State Treasurer to become part of the General State Fund. Any funds expended by any court or agency for diagnostic services shall be a proper charge against the person diagnosed or his estate or his legally responsible relatives and may be recovered and reimbursed to said court or agency by the entry of an appropriate order of reimbursement or by any other legal process available for the recovery of just debts and legal obligations.

L.1946, c. 118, p. 553, s. 11. Amended by L.1955, c. 44, p. 160, s. 1.



Section 30:4A-12 - Prayer-healing Believers Not Required To Submit To Medical Treatment; But Only To Quarantine And Other Regulations

30:4A-12. Prayer-healing believers not required to submit to medical treatment; but only to quarantine and other regulations
Any person who indicates that he subscribes to the art of healing by prayer as practiced by any well recognized religious denomination, the principles of which are opposed to medical treatment, shall not be required to submit to medical treatment unless he, or his parent, guardian or person standing in loco parentis, consents, and shall, if he desires, receive such other treatment permitted under Title 45, chapter nine, of Revised Statutes. Any such person, however, shall be subject to all rules and regulations with reference to quarantine and isolation in case of contagious or infectious diseases and subject to physical restraint in case of emergency or violence.

L.1946, c. 118, p. 554, s. 12.



Section 30:4A-13 - Active Treatments Within Discretion Of Superintendent

30:4A-13. Active treatments within discretion of superintendent
In addition to the diagnostic services to be rendered, the superintendent shall in his discretion arrange for active treatment of any person requiring same during the period of diagnostic observation.

L.1946, c. 118, p. 554, s. 13.



Section 30:4A-14 - Segregation Of Minors And Adults, Criminals And Non-criminals

30:4A-14. Segregation of minors and adults, criminals and non-criminals
There shall be full and complete segregation of all persons admitted to the center according to their age, sex and nature of their physical and mental condition. Minors shall not come into contact with adults at the center, neither shall those already convicted of crime mix and mingle with others at the center.

L.1946, c. 118, p. 554, s. 14.



Section 30:4A-15 - Management

30:4A-15. Management
Except as otherwise provided for herein, the management, operation and administration of the diagnostic center and the disposition and release of all persons admitted or committed thereto, shall be in conformity with the provisions of Title 30, Revised Statutes. The State Board of Control of Institutions and Agencies shall be empowered to promulgate such reasonable rules and regulations as shall be necessary to give full force and effect to this act.

L.1946, c. 118, p. 554, s. 15.



Section 30:4A-16 - Commitments

30:4A-16. Commitments
When the Department of Institutions and Agencies shall certify that the diagnostic center, provided for herein, has commenced to function in accordance with this act, then all commitments heretofore made under the provisions of sections 2:192-1.1 and 2:192-1.2, Revised Statutes, shall be made under this act and no further commitments shall be made under the said sections 2:192-1.1 and 2:192-1.2, Revised Statutes.

L.1946, c. 118, p. 555, s. 16.



Section 30:4A-17 - Effective Date

30:4A-17. Effective date
This act shall take effect on July first, one thousand nine hundred and forty-six.

L.1946, c. 118, p. 555, s. 17.



Section 30:4B-1 - Division Of Economic Assistance

30:4B-1. Division of Economic Assistance
The Commissioner of Human Services may, in accordance with R.S.30:1-9, establish a Division of Economic Assistance. The division shall consist of personnel, bureaus, agencies and other administrative units as the Commissioner of Human Services may, from time to time, establish therein.

L.1950,c.166,s.1; amended 1962,c.197,s.4; 1967,c.206,s.1; 1989,c.88,s.1.



Section 30:4B-2 - Functions, Powers, Duties

30:4B-2. Functions, powers, duties
All functions, powers and duties relating to public assistance and welfare services, assigned to it by the Commissioner of the Department of Human Services, shall be administered through the Division of Economic Assistance, together with other related functions and duties the Commissioner of Human Services may, from time to time, find appropriate to be administered through the division.

L.1950,c.166,s.2; amended 1962,c.197,s.5; 1967,c.206,s.2; 1989,c.88,s.2.



Section 30:4B-4 - Appointment Of Chief Executive Officers

30:4B-4. Appointment of chief executive officers
The Commissioner of Human Services shall, after consultation with the Board of Economic Assistance and the director of the division, appoint the chief executive officers of each of the bureaus, agencies or other administrative units of the division, which positions shall be in the competitive division of the career service. The Commission for the Blind and Visually Impaired shall, from among persons nominated by the commissioner, and after consultation with the Board of Economic Assistance and the director of the division, appoint the chief executive officer of the commission, which position shall be in the unclassified service. This act shall not affect the terms of office of members of the State Commission for the Blind and Visually Impaired, and the agency shall continue to be constituted and to exercise its functions as otherwise provided by law.

L.1950,c.166,s.4; amended 1962,c.197,s.7; 1967,c.206,s.3; 1989,c.88,s.4.



Section 30:4B-5 - Functions, Powers, Duties Transferred

30:4B-5. Functions, powers, duties transferred
All of the functions, powers and duties of, and records and property maintained by, the Department of Conservation and Economic Development and the Commissioner of Conservation and Economic Development under and pursuant to the following enumerated acts are hereby transferred to and vested in the State Department of Human Services and the Commissioner of Human Services, respectively, and shall be exercised and used through the Division of Economic Assistance in the State Department of Human Services, in accordance with the provisions of this act and as otherwise provided by law:

a. "General Public Assistance Law" (P.L.1947, c.156); and

b. (Deleted by amendment, P.L.1989, c.88.)

L.1950,c.166,s.5; amended 1989,c.88,s.5.



Section 30:4B-6 - Use Of Terms

30:4B-6. Use of terms
Whenever the term "commissioner" occurs or any reference is made thereto in the "General Public Assistance Law," P.L.1947, c.156 (C.44:8-107 et seq.), the same shall be deemed to mean or refer to the Commissioner of Human Services of the State Department of Human Services.

Whenever the term "department" occurs or any reference is made thereto in the "General Public Assistance Law," P.L.1947, c.156 (C.44:8-107 et seq.), the same shall be deemed to mean or refer to the Division of Economic Assistance in the State Department of Human Services.

L.1950,c.166,s.6; amended 1989,c.88,s.6.



Section 30:4B-7 - Appropriation, Transfer Of Employees

30:4B-7. Appropriation, transfer of employees
For the purpose of defraying the costs of administering, during the fiscal year ending June 30, 1951, the functions herein transferred to the State Department of Human Services and the Commissioner of Human Services, respectively, pursuant to section five of this act, the State Department of Human Services may expend, from the appropriation made to it for relief subsidies in the General Appropriations Law for the fiscal year, an amount not in excess of one hundred thousand dollars ($100,000.00); and in employing additional personnel, for the administration of the functions, powers and duties transferred under this act, the Commissioner of Human Services shall give preference, wherever possible but in his absolute discretion, to the present employees of the Department of Conservation and Economic Development and the Division of Budget and Accounting in the Department of the Treasury, who have been engaged in the administration of any of the functions, powers and duties in the departments, by transferring them to substantially similar positions and employments, having in mind the fitness of the employees for the performance of the duties to be assigned to them, in the Division of Economic Assistance in the State Department of Human Services and persons so transferred shall hold the positions and employments with the same civil service status and the same tenure and pension rights, as they formerly had in the respective departments from which they are so transferred.

L.1950,c.166,s.7; amended 1989,c.88,s.7.



Section 30:4B-8 - Repeal

30:4B-8. Repeal
Provisions of any acts or parts thereof inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1950, c. 166, p. 358, s. 8.



Section 30:4B-9 - Short Title

30:4B-9. Short title
This act shall be known as, and may be cited as, the "Department of Human Services, Division of Economic Assistance Act."

L.1950,c.166,s.9; amended 1989,c.88,s.8.



Section 30:4B-10 - Effective Date

30:4B-10. Effective date
This act shall take effect July first, one thousand nine hundred and fifty.

L.1950, c. 166, p. 358, s. 10.



Section 30:4C-1 - Administration Of Act In Accordance With Public Policy.

30:4C-1 Administration of act in accordance with public policy.
1.This act is to be administered strictly in accordance with the general principles laid down in this section, which are declared to be the public policy of this State, whereby the safety of children shall be of paramount concern and the best interests of children shall be a primary consideration:

(a)That the preservation and strengthening of family life is a matter of public concern as being in the interests of the general welfare, but the health and safety of the child shall be the State's paramount concern when making a decision on whether or not it is in the child's best interest to preserve the family unit;

(b)That the prevention and correction of dependency and delinquency among children should be accomplished so far as practicable through welfare services which will seek to continue the living of the children in their own homes;

(c)That necessary welfare services to children should be strengthened and extended through the development of private and voluntary agencies qualified to provide the services;

(d)That wherever in this State necessary welfare services are not available to children who are dependent or adjudged delinquent by proper judicial tribunal, or in danger of so becoming, then the services should be provided by this State until such times as they are made available by private and voluntary agencies;

(e)That the State may assist private, public, and voluntary agencies to construct, purchase, upgrade, or renovate youth facilities for the residential care or day treatment of children in need of these services; and

(f)That each child placed outside his home by the State has the need for permanency: through return to the child's own home, if the child can be returned home without endangering the child's health or safety; through adoption, if family reunification is not possible; or through an alternative permanent placement, if termination of parental rights is not appropriate.

L.1951, c.138, s.1; amended 1979, c.309, s.1; 1999, c.22; 1999, c.53, s.20; 2015, c.255, s.3.



Section 30:4C-1.1 - Findings, Declarations Relative To Child Protective Services.

30:4C-1.1 Findings, declarations relative to child protective services.


1.The Legislature finds and declares that:

a.New Jersey must improve the ability of its child welfare system to protect children from abuse and neglect, and to provide services to at-risk children and families in order to prevent harm to their children;

b.Recent data and assessments of the child welfare system in this State demonstrate the need for a new approach to delivering services to this vulnerable population, and the system must therefore be reformed;

c.Because the safety of children must always be paramount, allegations of child abuse and neglect must be investigated quickly and thoroughly and protective actions must be taken immediately if necessary;

d.Concerns about the safety, permanency and well-being of children require significant changes in: the organization of the child welfare system, the ability to implement best practices within the system; the development of effective services to meet the needs of children and families; and the elimination of impediments to the quick and efficient management of abuse and neglect cases;

e.Children need safe, stable and positive relationships with caring adults in order to thrive; and, if their parents are incapable of providing such a caring relationship, the State must look to other families to provide this kind of relationship;

f.To ensure the best outcomes for children and their families, these substitute families must be viewed and treated as "resource families" and provided with appropriate support, training and responsibilities, which will include: expedited licensure for this purpose, equalized payment rates for care among the various types of resource families, and enhanced access to necessary support services tailored to their respective needs;

g.Youths must be provided with supports and services in their communities that will enable them to grow into healthy and productive adults; and those youths who previously received child welfare services must continue to receive those services beyond the age of 18, up to age 21, as appropriate; and

h.(Deleted by amendment, P.L.2006, c.47).

i.(Deleted by amendment, P.L.2006, c.47).

j.(Deleted by amendment, P.L.2006, c.47).

k.(Deleted by amendment, P.L.2006, c.47).

l.This act will otherwise enhance the quality of the child welfare system in New Jersey by facilitating the transition to other needed long-term systemic changes with regard to out-of-home placements and permanency options for children who cannot live with their birth families.

L.2004, c.130, s.1; amended 2006, c.47, s.112.



Section 30:4C-2 - Definitions.

30:4C-2 Definitions.

2.For the purposes of P.L.1951, c.138 (C.30:4C-1 et seq.) the following words and terms shall, unless otherwise indicated, be deemed and taken to have the meanings herein given to them:

(a)The term "Division of Child Protection and Permanency" or "division," means the State agency for the care, custody, guardianship, maintenance, and protection of children, as more specifically described by the provisions of P.L.1951, c.138, and succeeding the agency heretofore variously designated by the laws of this State as the State Board of Child Welfare or the State Board of Children's Guardians.

(b)The word "child" includes stepchild and illegitimate child, and further means any person under the age of 18 years.

(c)The term "care" means cognizance of a child for the purpose of providing necessary welfare services, or maintenance, or both.

(d)The term "custody" means continuing responsibility for the person of a child, as established by a surrender and release of custody or consent to adoption, for the purpose of providing necessary welfare services, or maintenance, or both.

(e)The term "guardianship" means control over the person and property of a child as established by the order of a court of competent jurisdiction, and as more specifically defined by the provisions of P.L.1951, c.138. Guardianship by the Division of Child Protection and Permanency shall be treated as guardianship by the Commissioner of Children and Families exercised on his behalf wholly by and in the name of the Division of Child Protection and Permanency, acting through the chief executive officer of the division or the chief executive's authorized representative. The exercise of guardianship by the division shall be at all times and in all respects subject to the supervision of the commissioner.

(f)The term "maintenance" means moneys expended by the Division of Child Protection and Permanency to procure board, lodging, clothing, medical, dental, and hospital care, or any other similar or specialized commodity or service furnished to, on behalf of, or for a child pursuant to the provisions of P.L.1951, c.138; maintenance also includes but is not limited to moneys expended for shelter, utilities, food, repairs, essential household equipment, and other expenditures to remedy situations of an emergent nature to permit, as far as practicable, children to continue to live with their families.

(g)The term "welfare services" means consultation, counseling, and referral to or utilization of available resources, for the purpose of determining and correcting or adjusting matters and circumstances which are endangering the welfare of a child, and for the purpose of promoting a child's proper development and adjustment in the family and the community.

(h)The term "resource family parent" means any person other than a natural or adoptive parent with whom a child in the care, custody, or guardianship of the Department of Children and Families is placed by the department, or with its approval, for care, and shall include any person with whom a child is placed by the division for the purpose of adoption until the adoption is finalized.

(i)The term "resource family home" means and includes private residences wherein any child in the care, custody, or guardianship of the Department of Children and Families may be placed by the department, or with its approval, for care, and shall include any private residence maintained by persons with whom any child is placed by the division for the purpose of adoption until the adoption is finalized.

(j)The singular includes the plural form.

(k)The masculine noun and pronoun include the feminine.

(l)The word "may" shall be construed to be permissive.

(m) The term "group home" means and includes any single family dwelling used in the placement of 12 children or less pursuant to law, recognized as a group home by the Department of Children and Families in accordance with rules and regulations adopted by the Commissioner of Children and Families; provided, however, that no group home shall contain more than 12 children.

(n)The term "youth facility" means a facility within this State used to house or provide services to children under P.L.1951, c.138, including but not limited to group homes, residential facilities, day care centers, and day treatment centers.

(o)The term "youth facility aid" means aid provided by the Division of Child Protection and Permanency to public, private, or voluntary agencies to purchase, construct, renovate, repair, upgrade, or otherwise improve a youth facility in consideration for an agreement for the agency to provide residential care, day treatment, or other youth services for children in need of such services.

(p)The term "day treatment center" means a facility used to provide counseling, supplemental educational services, therapy, and other related services to children for whom it has been determined that such services are necessary, but is not used to house these children in a residential setting.

(q)The term "residential facility" means a facility used to house and provide treatment and other related services on a 24-hour basis to children determined to be in need of such housing and services.

(r)The term "legally responsible person" means the natural or adoptive parent, or the spouse of a child receiving maintenance from or through the Division of Child Protection and Permanency.

(s)"Commissioner" means the Commissioner of Children and Families.

(t)"Department" means the Department of Children and Families.

L.1951, c.138, s.2; amended 1962, c.197, ss.8,49; 1974, c.178, s.1; 1979, c.208; 1979, c.309, s.2; 1980, c.105, s.6; 1985, c.8, s.1; 2004, c.130, s.47; 2005, c.169, s.4; 2006, c.47, s.113; 2012, c.16, s.53.



Section 30:4C-2.1 - Division Of Child Protection And Permanency As Continuation Of Former Agencies.

30:4C-2.1 Division of Child Protection and Permanency as continuation of former agencies.

39.Except as otherwise provided by P.L.1962, c.197, the Division of Child Protection and Permanency shall in all respects and for all purposes be deemed a continuation of the agency heretofore known as the State Board of Children's Guardians or the State Board of Child Welfare.

L.1962, c.197, s.39; amended 2012, c.16, s.54.



Section 30:4C-2.3 - Provision Of Services To Certain Individuals Aged 18 To 21.

30:4C-2.3 Provision of services to certain individuals aged 18 to 21.

3.Notwithstanding any provision of law to the contrary, the Department of Children and Families shall provide services to individuals who are between 18 and 21 years of age and meet the following conditions:

a.The individual was receiving services from the department, on or after the individual's 16th birthday;

b.The individual, on or after the individual's 18th birthday, has not refused or requested that these services be terminated, as applicable; and

c.The commissioner determines that a continuation of services would be in the individual's best interest and would assist the individual to become an independent and productive adult.

L.2004, c.130, s.3; amended 2006, c.47, s.114.



Section 30:4C-2.4 - New Jersey Child Welfare Training Academy.

30:4C-2.4 New Jersey Child Welfare Training Academy.

4. a. There is established the New Jersey Child Welfare Training Academy in the Department of Children and Families for the purpose of providing a training program to meet the needs of the child welfare system Statewide. The training program shall provide:

(1)pre-service and in-service training for public employees of the child welfare system;

(2)training opportunities for community-based entities and other child welfare system stakeholders as designated by the commissioner; and

(3)pre-service and in-service training for resource families.

b.The academy shall be responsible for developing and managing the training activities provided under this program, for which purpose it shall:

(1)administer, coordinate and evaluate all training activities under the program;

(2)seek to partner with social work and other professionals to ensure that the training provided under the program reflects best practices;

(3)develop training curricula, resources and products;

(4)schedule and provide notice of training events and provide training materials for those events;

(5) employ and compensate training event instructors as necessary;

(6)create mechanisms and processes to assess, identify and monitor training needs for public employees of the child welfare system, including competency-based training;

(7) create mechanisms and processes to evaluate the effectiveness of the training provided under the program;

(8)provide for the development of multimedia training tools to inform, educate and train public agency staff, resource families and others in the child welfare system;

(9)determine the minimum number of pre-service and in-service training hours required of, and ensure the availability of sufficient training opportunities for, public agency staff Statewide; and

(10) conduct any other activities necessary to develop, implement and manage the training program.

c.The training provided to resource families pursuant to this section shall include courses in the role of caregivers as part of the care and treatment of children requiring out-of-home placement. A resource family parent shall be required to complete the number of hours of pre-service and in-service training prescribed under the training program as a condition of licensure under P.L.2001, c.419 (C.30:4C-27.3 et seq.).

L.2004, c.130, s.4; amended 2006, c.47, s.115.



Section 30:4C-2.5 - Rules, Regulations.

30:4C-2.5 Rules, regulations.

126. The Commissioner of Children and Families, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to carry out the provisions of this act.

L.2004, c.130, s.126; amended 2006, c.47, s.116.



Section 30:4C-3 - Duties Of Division Of Child Protection And Permanency.

30:4C-3 Duties of Division of Child Protection and Permanency.

3.The Division of Child Protection and Permanency, in administering the provisions of P.L.1951, c.138 (C.30:4C-1 et seq.), whereby the safety of children shall be of paramount concern, shall:

(a)provide care and custody for children eligible therefor in such manner that the children may, so far as practicable, continue to live in their own homes and family life be thereby preserved and strengthened;

(b)provide necessary welfare services as may be required by such children, so far as practicable, without assumption of custody;

(c)encourage the development of private and voluntary agencies qualified to provide welfare services for children to the end that through cooperative effort the need for such services may be limited or reduced; and

(d)for each child placed outside his home by the division, provide permanency through return of the child to the child's own home, if the child can be returned home without endangering the child's health or safety; through adoption, if family reunification is not possible; or through an alternative permanent placement, if termination of parental rights is not appropriate.

L.1951, c.138, s.3; amended 1962, c.197, s.9; 1999, c.53, s.21; 2012, c.16, s.55.



Section 30:4C-3.7 - Photographing, Fingerprinting Of Child Under Custody Of The Division Of Child Protection And Permanency.

30:4C-3.7 Photographing, fingerprinting of child under custody of the Division of Child Protection and Permanency.

1. a. The Division of Child Protection and Permanency in the Department of Children and Families shall provide for the photographing of each child under its custody no later than two months after the division assumes custody of the child. A child who is under the custody of the division on the effective date of P.L.2003, c.40 (C.30:4C-3.7 et seq.) shall be photographed for the purposes of P.L.2003, c.40 no later than one year after its effective date.

The division shall, in addition, provide for the fingerprinting of any child under its custody with respect to whom the division determines, in accordance with criteria as the Commissioner of Children and Families shall establish by regulation, that the availability of a fingerprint record would be appropriate; the fingerprints of any child with respect to whom such a determination is made shall be taken no later than two months after the division has made that determination.

b.The division shall update the photograph of each child taken pursuant to subsection a. of this section at least every two years. In addition, the division shall retain the fingerprint information and photograph of each child for whom such records are taken for at least one year after the date that the child is no longer under the custody of the division.

c.The division shall be entitled to receive the assistance of any other State department, division, or agency as it may deem necessary and may receive the assistance of any county or municipal government agency, as may be available, in carrying out the provisions of P.L.2003, c.40.

L.2003, c.40, s.1; amended 2006, c.47, s.117; 2012, c.16, s.56.



Section 30:4C-3.8 - Rules, Regulations.

30:4C-3.8 Rules, regulations.

2.The Commissioner of Children and Families, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2003, c.40, s.2; amended 2003, c.47, s.118.



Section 30:4C-4 - Powers Of Department Of Children And Families.

30:4C-4 Powers of Department of Children and Families.

4.The Department of Children and Families shall have the requisite powers to:

(a)Exercise general supervision over children for whom care, custody or guardianship is provided in accordance with Article II of this act;

(b)Administer the powers and duties provided in chapter 3 of Title 9 of the Revised Statutes (Adoption), as amended and supplemented, as the same may be delegated and assigned by the department;

(c)Administer the powers and duties as provided in chapter 7 of Title 9 of the Revised Statutes (dependent children; bringing into State), as amended and supplemented, as the same may be delegated and assigned by the commissioner;

(d)Administer the powers and duties provided in R.S.30:1-14 through 30:1-17 of chapter 1 of Title 30 of the Revised Statutes (visitation and inspection), as amended and supplemented with respect to institutions, organizations,and noninstitutional agencies for the care, custody, and welfare of children;

(e)Provide care and exercise supervision over children paroled or released from State correctional institutions for juveniles in accordance with rules and regulations;

(f)Make investigations or provide supervision of any child in this State at the request and on behalf of a public or private agency or institution of any other State;

(g)Meet and confer, as the unmet needs of New Jersey's children may require, with representatives of the public welfare boards and the private agencies and institutions for the care of children in this State in order that the programs of such boards, agencies, and institutions may be developed and fully utilized and that there may be a coordination of all public and private facilities for the protection and care of children;

(h)Issue such reasonable rules and regulations as may be necessary for the purpose of carrying into effect the meaning of this act, which rules and regulations shall be binding so far as they are consistent with such purpose;

(i)Promulgate rules and regulations as may be necessary as a basis for the provision for payment for services rendered by privately sponsored agencies or institutions to children under the care, custody or guardianship of the division. Such rules and regulations shall include, but shall not be limited to, standards of professional training, experience and practices, and requirements relating to the moral responsibility of the trustees, officers or other persons supervising or conducting the program, the adequacy of the facilities, the maintenance of adequate casework records, and the furnishing of comprehensive reports;

(j)Enter into written agreements with public, private or voluntary agencies to provide maintenance, related services, and youth facility aid to such agencies, subject to a preaward qualification review of the agency's fiscal and programmatic abilities and periodic reviews.

L.1951, c.138, s.4; amended 1962, c.197, ss.10,49; 1979, c.309, s.3; 2004, c.130, s.49; 2006, c.47, s.119; 2013, c.253, s.15.



Section 30:4C-4.1 - Consent And Approval Of Actions Or Proceedings.

30:4C-4.1 Consent and approval of actions or proceedings.

1.Notwithstanding the provisions of any other law, no action or proceeding, including an application for a writ of habeas corpus, in any court which the Division of Child Protection and Permanency is authorized by law to commence or maintain shall be commenced or maintained by the division, without the consent and approval of the Commissioner of Children and Families, as hereinafter provided.

L.1962, c.140, s.1; amended 1964, c.102, s.18; 2006, c.47, s.120; 2012, c.16, s.57.



Section 30:4C-4.2 - Consent, Approval Of Commissioner.

30:4C-4.2 Consent, approval of commissioner.

2.In no case shall the Division of Child Protection and Permanency, defend against any action or proceeding or make or oppose any application for a writ of habeas corpus without the express consent and approval of the Commissioner of Children and Families.

L.1962, c.140, s.2; amended 1964, c.102, s.19; 2006, c.47, s.121; 2012, c.16, s.58.



Section 30:4C-4.3 - Copies Of Rules And Regulations; Certification Of Consent And Approval

30:4C-4.3. Copies of rules and regulations; certification of consent and approval
The Commissioner of the Department of Institutions and Agencies shall cause a copy of every rule or regulation and a certification of every consent and approval issued or granted by the State Board of Control of Institutions and Agencies or the Commissioner of the Department of Institutions and Agencies pursuant to the provisions of this act to be given to the Attorney General and to the Deputy Attorney General assigned to the Department of Institutions and Agencies.

L.1962, c. 140, s. 3.



Section 30:4C-4.4 - Services Provided To Certain Persons With Developmental Disabilities; Rules, Procedures; Interagency Agreement.

30:4C-4.4 Services provided to certain persons with developmental disabilities; rules, procedures; interagency agreement.

158. a. Notwithstanding any law, rule, or regulation to the contrary, commencing on or after the effective date of P.L.2012, c.16 (C.52:27D-43.9a et al.) and subject to the provisions of subsection b. of this section, the Division of Children's System of Care in the Department of Children and Families shall determine eligibility and provide support and services, deemed clinically and functionally appropriate by the Department of Children and Families, as limited by service availability and appropriations and other monies available, and to become available, for persons with developmental disabilities, as defined in section 3 of P.L.1977, c.82 (C.30:6D-3), under 21 years of age. The Division of Children's System of Care shall be responsible for licensing, inspection, and standard-setting with regard to facilities providing services for persons with developmental disabilities under 21 years of age.

With the exception of the services provided to adults over the age of 18 by the Moderate Security Unit, established pursuant to P.L.2006, c.5 (C.30:4-25.13 et seq.), the Division of Developmental Disabilities in the Department of Human Services shall cease providing services for those persons with developmental disabilities under 21 years of age as of the date that the Division of Children's System of Care in Department of Children and Families commences determining eligibility and providing services for these persons, except that, as agreed to by the Department of Children and Families and the Department of Human Services pursuant to subsection b. of this section, the Division of Developmental Disabilities may continue to provide services to individuals under 21 years of age determined eligible for such services prior to the effective date of P.L.2012, c.16 (C.52:27D-43.9a et al.). The Division of Developmental Disabilities may establish rules and procedures for the transition of persons receiving services from the Department of Children and Families to adult services provided by the Division of Developmental Disabilities, including, but not limited to, a redetermination of eligibility for services. There shall not be a presumption of eligibility for persons seeking adult services through the Division of Developmental Disabilities in the Department of Human Services.

The Division of Developmental Disabilities shall retain all responsibility for and authority over the operation of State developmental centers pursuant to R.S.30:1-7.

b.The Commissioner of Human Services and the Commissioner of Children and Families, or the commissioners' designees, shall establish and enter into an inter-agency agreement as necessary for the purposes of subsection a. of this section.

c.The Commissioners of Human Services and Children and Families, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, immediately upon filing with the Office of Administrative Law, such rules and regulations as the Commissioners deem necessary to effectuate the purposes of section 158 of P.L.2012, c.16 (C.30:4C-4.4), which shall be effective for a period not to exceed 12 months following the effective date of P.L.2012, c.16 (C.52:27D-43.9a et al.). The regulations shall thereafter be amended, adopted, or readopted by the commissioners in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

d.Whenever any current law, rule, regulation, or order, pertaining to persons with developmental disabilities, as defined in section 3 of P.L.1977, c.82 (C.30:6D-3), under 21 years of age refers to the Division of Developmental Disabilities in the Department of Human Services, the same shall mean and refer to the Division of Children's System of Care in the Department of Children and Families.

L.2012, c.16, s.158.



Section 30:4C-4.5 - Provision Of Services For Alcoholism, Substance Abuse For Certain Persons; Interagency Agreement; Rules, Regulations.

30:4C-4.5 Provision of services for alcoholism, substance abuse for certain persons; interagency agreement; rules, regulations.

159. a. Notwithstanding any law, rule, or regulation to the contrary, commencing on or after the effective date of P.L.2012, c.16 (C.52:27D-43.9a et al.) and subject to the provisions of subsection b. of this section, the Division of Children's System of Care in the Department of Children and Families, in lieu of the Division of Mental Health and Addiction Services in the Department of Human Services, shall provide, manage, and coordinate services for the treatment of alcoholism and substance abuse for persons under 21 years of age, deemed clinically and functionally appropriate by the Department of Children and Families, as limited by service availability and appropriations and other monies available, and to become available, except that, as agreed to by the Department of Children and Families and the Department of Human Services pursuant to subsection b. of this section, the Division of Mental Health and Addiction Services may continue to exclusively provide, manage, and coordinate programs and services designed primarily for adults 18 years of age or older, including, but not limited to, services provided pursuant to R.S.39:4-50 and the Drug Courts of this State.

b.The Commissioner of Human Services and the Commissioner of Children and Families, or the commissioners' designees, shall establish and enter into an inter-agency agreement as necessary for the purposes of subsection a. of this section.

c.The Commissioners of Human Services and Children and Families, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, immediately upon filing with the Office of Administrative Law, such rules and regulations as the Commissioners deem necessary to effectuate the purposes of section 159 of P.L.2012, c.16 (C.30:4C-4.5), which shall be effective for a period not to exceed 12 months following the effective date of P.L.2012, c.16 (C.52:27D-43.9a et al.). The regulations shall thereafter be amended, adopted, or readopted by the commissioners in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

d.Whenever any current law, rule, regulation, or order pertaining to the treatment of alcoholism and substance abuse for persons under 21 years of age refers to the Division of Mental Health and Addiction Services in the Department of Human Services, the same shall mean and refer to the Division of Children's System of Care in the Department of Children and Families, except where the Division of Mental Health and Addiction Services continues to exclusively provide, manage, and coordinate programs and services consistent with this section.

L.2012, c.16, s.159.



Section 30:4C-6 - Recipients Of Payments Not Deemed Paupers; Certain Treatments Permitted.

30:4C-6 Recipients of payments not deemed paupers; certain treatments permitted.

6.No person to whom or for whom payments for maintenance are made under P.L.1951, c.138 (C.30:4C-1 et seq.) shall be deemed to be or classified as a pauper by reason thereof.

The provisions of P.L.1951, c.138 shall not be construed to deny treatment by spiritual means or prayer, of any child, in accordance with the religious faith of the parent or parents of such child. The provisions of P.L.1951, c.138 shall not be construed to authorize or empower the Division of Child Protection and Permanency to compel a child to undergo medical or surgical treatment, if the child, or parent or guardian of the child, objects thereto in a signed statement upon the ground that the proposed action interferes with the free exercise of his religious principles.

L.1951, c.138, s.6; amended 1956, c.44, s.1; 1962, c.197, s.12; 2012, c.16, s.59.



Section 30:4C-7 - Issuance Of Certain Certificates Free Of Charge.

30:4C-7 Issuance of certain certificates free of charge.

7.All birth, death, and marriage certificates which may be required under the provisions of P.L.1951, c.138 (C.30:4C-1 et seq.), or under any rule or regulation issued by the Division of Child Protection and Permanency, shall be issued free of charge upon the order of the division.

L.1951, c.138, s.7; amended 1962, c.197, s.13; 2012, c.16, s.60.



Section 30:4C-8 - Payments For Maintenance Exempt From Tax

30:4C-8. Payments for maintenance exempt from tax
All amounts paid for maintenance under the provisions of this act, except such amounts as are paid for medical, dental and hospital care, shall be exempt from any tax levied by the State or by any subdivision thereof.

L.1951, c. 138, p. 578, s. 8.



Section 30:4C-9 - Orders Of Commitment Or Grants Of Assistance Previously Made And Other Previous Actions Not Affected

30:4C-9. Orders of commitment or grants of assistance previously made and other previous actions not affected
The provisions of this act shall not be construed to terminate, alter or affect any order of commitment or grant of assistance heretofore made under any law relating to the State Board of Child Welfare or the State Board of Children's Guardians, such order or grant being in effect as of the effective date of this act.

Any action heretofore taken by the State Board of Child Welfare or the State Board of Children's Guardians pursuant to any law of this State, or any rule or regulation of the said State Board of Child Welfare or the State Board of Children's Guardians, shall remain in full force and effect until altered, amended or revoked by the State Board of Child Welfare pursuant to its powers and duties as now or hereafter established. Any legal agreement, contract or obligation previously entered into by the State Board of Child Welfare or the State Board of Children's Guardians shall continue in full force and effect and shall be binding upon the State Board of Child Welfare for the intents and purposes of such agreement, contract or obligation.

L.1951, c. 138, p. 578, s. 9.



Section 30:4C-10 - Liberal Construction; Consistent Laws Not Repealed

30:4C-10. Liberal construction; consistent laws not repealed
This act shall be liberally construed. Any particular grant of power contained in this act shall be held to be in specification but not in limitation of general powers.

Nothing in this act shall be construed as repealing any other law or part of any law providing for the settlement, relief, assistance and support of the poor, except in so far as inconsistent therewith; nor shall the provisions contained in this act be construed to repeal other provisions of the law not inconsistent herewith.

Nothing in this act shall operate to repeal or nullify the provisions of Title 11 of the Revised Statutes (11:1-1 et seq.).

L.1951, c. 138, p. 579, s. 10.



Section 30:4C-11 - Application For Care And Custody; Verification, Investigation.

30:4C-11 Application for care and custody; verification, investigation.

11.Whenever it shall appear that any child within this State is of such circumstances that the child's safety or welfare will be endangered unless proper care or custody is provided, an application setting forth the facts in the case may be filed with the Division of Child Protection and Permanency by a parent or other relative of the child, by a person standing in loco parentis to the child, by a person or association or agency or public official having a special interest in the child or by the child himself, seeking that the division accept and provide care or custody of the child as the circumstances may require. The application shall be in writing, and shall contain a statement of the relationship to or special interest in the child which justifies the filing of the application. The provisions of this section shall be deemed to include an application on behalf of an unborn child when the prospective mother is within this State at the time of application for services.

Upon receipt of an application as provided in this section, the division shall verify the statements set forth in the application and shall investigate all the matters pertaining to the circumstances of the child. If upon such verification and investigation it shall appear (a) that the safety or welfare of the child will be endangered unless proper care or custody is provided; (b) that the needs of the child cannot properly be provided for by financial assistance as made available by the laws of this State; (c) that there is no person legally responsible for the support of the child whose identity and whereabouts are known and who is willing and able to provide for the care and support required by the child; and (d) that the child, if suffering from a mental or physical disability requiring institutional care, is not immediately admissible to any public institution providing care; then the division may accept and provide care or custody as the circumstances of the child may require.

L.1951, c.138, s.11; amended 1962, c.197, s.14; 1991, c.275, s.1; 1999, c.53, s.22; 2012, c.16, s.61.



Section 30:4C-11.1 - Health, Safety Of Paramount Concern In Placement Of Child.

30:4C-11.1 Health, safety of paramount concern in placement of child.

23. a. In accordance with the provisions of subsections b., c., and d. of this section, when determining the reasonable efforts to be made and when making the reasonable efforts, the child's health and safety shall be of paramount concern.

b.In any case in which the division accepts a child in care or custody, the division shall make reasonable efforts, prior to placement, to preserve the family in order to prevent the need for removing the child from his home. After placement, the division shall make reasonable efforts to make it possible for the child to safely return to his home.

c.Reasonable efforts to place a child for adoption or with a legal guardian or in an alternative permanent placement may be made concurrently with reasonable efforts to preserve and reunify the child's family.

d.In any case in which family reunification is not the permanency plan for the child, reasonable efforts shall be made to place the child in a timely manner and to complete the steps necessary to finalize the permanent placement of the child.

L.1999,c.53,s.23.



Section 30:4C-11.2 - Exceptions To Requirement To Make Reasonable Efforts To Prevent Placement Of Child.

30:4C-11.2 Exceptions to requirement to make reasonable efforts to prevent placement of child.

24.In any case in which the Division of Child Protection and Permanency accepts a child in care or custody, including placement, the division shall not be required to provide reasonable efforts to prevent placement of the child if a court of competent jurisdiction has determined that both of the following criteria are met:

a.One of the following actions has occurred:

(1)the parent has subjected the child to aggravated circumstances of abuse, neglect, cruelty, or abandonment,

(2)the parent has been convicted of murder, aggravated manslaughter, or manslaughter of another child of the parent; aiding or abetting, attempting, conspiring, or soliciting to commit murder, aggravated manslaughter, or manslaughter of the child or another child of the parent; committing or attempting to commit an assault that resulted, or could have resulted, in the significant bodily injury to the child or another child of the parent; or committing a similarly serious criminal act which resulted, or could have resulted, in the death or significant bodily injury to the child or another child of the parent,

(3)the rights of the parent to another of the parent's children have been involuntarily terminated or

(4)removal of the child was required due to imminent danger to the child's life, safety or health; and

b.Efforts to prevent placement were not reasonable due to risk of harm to the child's health or safety.

When determining whether reasonable efforts are required to prevent placement, the health and safety of the child shall be of paramount concern to the court.

L.1999, c.53, s.24; amended 2004, c.130, s.50; 2012, c.16, s.62.



Section 30:4C-11.3 - Exceptions To Requirement To Provide Reasonable Efforts To Reunify Child With Parent.

30:4C-11.3 Exceptions to requirement to provide reasonable efforts to reunify child with parent.

25.In any case in which the Division of Child Protection and Permanency accepts a child in care or custody, including placement, the division shall not be required to provide reasonable efforts to reunify the child with a parent if a court of competent jurisdiction has determined that:

a.The parent has subjected the child to aggravated circumstances of abuse, neglect, cruelty, or abandonment;

b.The parent has been convicted of murder, aggravated manslaughter, or manslaughter of another child of the parent; aiding or abetting, attempting, conspiring, or soliciting to commit murder, aggravated manslaughter or manslaughter of the child or another child of the parent; committing or attempting to commit an assault that resulted, or could have resulted, in significant bodily injury to the child or another child of the parent; or committing a similarly serious criminal act which resulted, or could have resulted, in the death of or significant bodily injury to the child or another child of the parent; or

c.The rights of the parent to another of the parent's children have been involuntarily terminated.

When determining whether reasonable efforts are required to reunify the child with the parent, the health and safety of the child and the child's need for permanency shall be of paramount concern to the court.

This section shall not be construed to prohibit the division from providing reasonable efforts to reunify the family, if the division determines that family reunification is in the child's best interests.

A permanency plan for the child may be established at the same hearing at which the court determines that reasonable efforts are not required to reunify the child with the parent, if the hearing meets all of the requirements of a permanency hearing pursuant to section 50 of P.L.1999, c.53 (C.30:4C-61.2).

L.1999, c.53, s.25; amended 2004, c.130, s.51; 2012, c.16, s.63.



Section 30:4C-11.4 - Permanency Hearing.

30:4C-11.4 Permanency hearing.

26.Any hearing held before the Family Part of the Chancery Division of the Superior Court may serve as a permanency hearing to provide judicial review and approval of a permanency plan for the child if all the requirements of section 50 of P.L.1999, c.53 (C.30:4C-61.2) are met.

L.1999,c.53,s.26.



Section 30:4C-11.5 - Commissioner's Report To Legislature, Governor.

30:4C-11.5 Commissioner's report to Legislature, Governor.

52.The Commissioner Human Services shall report to the Legislature and the Governor within 18 months of the date of enactment of this act on the implementation of the act.

L.1999,c.53,s.52.



Section 30:4C-11.6 - Rules, Regulations

30:4C-11.6 Rules, regulations
53.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to implement the provisions of this act. The commissioner shall provide an opportunity for public input in the development of the rules and regulations.

1999, c.53, ss.23-26, 52,53.



Section 30:4C-12 - Filing Complaint; Investigation; Application For Court Order; Hearing.

30:4C-12 Filing complaint; investigation; application for court order; hearing.

12.Whenever it shall appear that the parent or parents, guardian, or person having custody and control of any child within this State is unfit to be entrusted with the care and education of such child, or shall fail to provide such child with proper protection, maintenance and education, or shall fail to ensure the health and safety of the child, or is endangering the welfare of such child, a written or oral complaint may be filed with the division, or other entity designated by the commissioner, by any person or by any public or private agency or institution interested in such child. When such a complaint is filed by a public or private agency or institution, it shall be accompanied by a summary setting forth the reason for such complaint and other social history of the child and his family's situation which justifies such complaint; or, if this is not feasible, such summary shall be made available to the division, or other entity within the department that is investigating the complaint, as soon thereafter as possible. Upon receipt of a complaint as provided in this section, the division, or other entity designated by the commissioner, shall investigate, or shall cause to be investigated, the statements set forth in such complaint. If the circumstances so warrant, the parent, parents, guardian, or person having custody and control of the child may be afforded an opportunity to file an application for care, as provided in section 11 of P.L.1951, c.138 (C.30:4C-11). If the parent, parents, guardian, or person having custody and control of the child refuses to permit or in any way impedes an investigation, and the department determines that further investigation is necessary in the best interests of the child, the division may thereupon apply to the Family Part of the Chancery Division of the Superior Court in the county where the child resides, for an order directing the parent, parents, guardian, or person having custody and control of the child to permit immediate investigation. The court, upon such application, may proceed to hear the matter in a summary manner and if satisfied that the best interests of the child so require may issue an order as requested.

If, after such investigation has been completed, it appears that the child requires care and supervision by the division or other action to ensure the health and safety of the child, the division may apply to the Family Part of the Chancery Division of the Superior Court in the county where the child resides for an order making the child a ward of the court and placing the child under the care and supervision or custody of the division.

The court, at a summary hearing held upon notice to the division, and to the parent, parents, guardian, or person having custody and control of the child, if satisfied that the best interests of the child so require, may issue an order as requested, which order shall have the same force and effect as the acceptance of a child for care by the division as provided in section 11 of P.L.1951, c.138 (C.30:4C-11); provided, however, that such order shall not be effective beyond a period of six months from the date of entry unless the court, upon application by the division, at a summary hearing held upon notice to the parent, parents, guardian, or person having custody of the child, extends the time of the order.

Immediately after the court's order and while the child is in the division's care, the division shall initiate a search for the child's mother or father, if they are not known to the division. The search shall be initiated within 30 days of the court order. The search will be completed when all sources contacted have either responded to the inquiry or failed to respond within 45 days. The results shall be valid for six months after the date it was completed.

L.1951, c.138, s.12; amended 1962, c.197, s.15; 1991, c.91, s.326; 1991, c.275, s.2; 1999, c.53, s.27; 2004, c.130, s.52; 2006, c.47, s.122.



Section 30:4C-12.1 - Search For Relatives; Assessment Of Abilities.

30:4C-12.1 Search for relatives; assessment of abilities.

6. a. In any case in which the Department of Children and Families accepts a child in its care or custody, including placement, the department shall initiate a search for relatives who may be willing and able to provide the care and support required by the child. The search shall be initiated within 30 days of the department's acceptance of the child in its care or custody. The search will be completed when all sources contacted have either responded to the inquiry or failed to respond within 45 days. The department shall complete an assessment of each interested relative's ability to provide the care and support, including placement, required by the child.

b.If the department determines that the relative is unwilling or unable to assume the care of the child, the department shall not be required to re-evaluate the relative. The department shall inform the relative in writing of:

(1)the reasons for the department's determination;

(2)the responsibility of the relative to inform the department if there is a change in the circumstances upon which the determination was made;

(3)the possibility that termination of parental rights may occur if the child remains in resource family care for more than six months; and

(4)the right to seek review by the department of such determination.

c.The department may decide to pursue the termination of parental rights if the department determines that termination of parental rights is in the child's best interests.

L.1991, c.275, s.6; amended 1995, c.416, s.1; 2004, c.130, s.53; 2006, c.47, s.123.



Section 30:4C-12.2 - Resource Family Parent, Relative, Notice; Right To Be Heard.

30:4C-12.2 Resource family parent, relative, notice; right to be heard.

28.In any case in which the Division of Child Protection and Permanency accepts a child in its care or custody, the child's resource family parent or relative providing care for the child, as applicable, shall receive written notice of, and shall have a right to be heard at, any review or hearing held with respect to the child, but the resource family parent or relative shall not be made a party to the review or hearing solely on the basis of the notice and right to be heard.

L.1999, c.53, s.28; amended 2004, c.130, s.54; 2007, c.228, s.2; 2012, c.16, s.64.



Section 30:4C-13 - Referral To Legally Responsible Person Or Agency.

30:4C-13 Referral to legally responsible person or agency.

13.If in the course of verifying and investigating any applications or complaints, as provided for in sections 11 and 12 of P.L.1951, c.138 (C.30:4C-11 and C.30:4C-12), it shall appear that there is a person legally responsible for the support of the child who is willing and able to provide the care and support required by the child; or it shall appear that the needs of the child can properly be provided for by financial assistance as made available by the laws of this State; then, the Division of Child Protection and Permanency, before accepting and providing care or custody, shall first make proper referral of the matter to such legally responsible person, or to the agency charged with the administration of such financial assistance. If it shall appear that the welfare of the child is endangered, and that such condition can be eliminated or ameliorated by making available to or for the child any one or more of whatever specific services the Division of Child Protection and Permanency may be authorized, within the limits of legislative appropriations, to provide for all children in similar circumstances, the child shall be found eligible for care or custody, and the division shall proceed to furnish the services either by direct provision or, if the division so determines in the specific case, by purchasing services from any appropriate privately sponsored agency or institution which complies with whatever rules and regulations, established pursuant to P.L.1951, c.138 (C.30:4C-1 et seq.), may govern such arrangements for purchase of service.

L.1951, c.138, s.13; amended 1962, c.197, s.16; 2012, c.16, s.65.



Section 30:4C-14 - Notice Of Action Taken On Application.

30:4C-14 Notice of action taken on application.

14.The Division of Child Protection and Permanency shall give due notice in writing to the applicant or complainant of the action taken on any application as provided in sections 11 and 12 of P.L.1951, c.138 (C.30:4C-11 and C.30:4C-12).

L.1951, c.138, s.14; amended 1962, c.197, s.17; 2012, c.16, s.66.



Section 30:4C-15 - Petition To Terminate Parental Rights, Conditions.

30:4C-15 Petition to terminate parental rights, conditions.

15. Whenever

(a)it appears that a court wherein a complaint has been proffered as provided in chapter 6 of Title 9 of the Revised Statutes, has entered a conviction against the parent or parents, guardian, or person having custody and control of any child because of abuse, abandonment, neglect of or cruelty to such child; or

(b)(Deleted by amendment, P.L.1991, c.275);

(c)it appears that the best interests of any child under the care or custody of the division require that he be placed under guardianship; or

(d)it appears that a parent or guardian of a child, following the acceptance of such child by the division pursuant to section 11 or 12 of P.L.1951, c.138 (C.30:4C-11 or 12), or following the placement or commitment of such child in the care of an authorized agency, whether in an institution or in a resource family home, and notwithstanding the reasonable efforts of such agency to encourage and strengthen the parental relationship, has failed for a period of one year to remove the circumstances or conditions that led to the removal or placement of the child, although physically and financially able to do so, notwithstanding the division's reasonable efforts to assist the parent or guardian in remedying the conditions; or

(e)the parent has abandoned the child; or

(f)the parent of a child has been found by a criminal court of competent jurisdiction to have committed murder, aggravated manslaughter or manslaughter of another child of the parent; to have aided or abetted, attempted, conspired, or solicited to commit such murder, aggravated manslaughter or manslaughter of the child or another child of the parent; or to have committed, or attempted to commit, an assault that resulted, or could have resulted, in the significant bodily injury to the child or another child of the parent; or the parent has committed a similarly serious act which resulted, or could have resulted, in the death or significant bodily injury to the child or another child of the parent; a petition to terminate the parental rights of the child's parents, setting forth the facts in the case, shall be filed by the division with the Family Part of the Chancery Division of the Superior Court in the county where such child may be at the time of the filing of such petition. A petition shall be filed as soon as any one of the circumstances in subsections (a) through (f) of this section is established, but no later than when the child has been in placement for 15 of the most recent 22 months, unless the division establishes an exception to the requirement to seek termination of parental rights in accordance with section 31 of P.L.1999, c.53 (C.30:4C-15.3). Upon filing the petition, the division shall initiate concurrent efforts to identify, recruit, process and approve a qualified family to adopt the child.

A petition as provided in this section may be filed by any person or any association or agency, interested in such child in the circumstances set forth in subsections (a) and (f) of this section. The division shall seek to be joined as a party to a petition filed to terminate the parental rights of a child in the care and custody of the division unless the division has established an exception to the requirement to seek termination of parental rights in accordance with section 31 of P.L.1999, c.53 (C.30:4C-15.3).

L.1951,c.138,s.15; amended 1958, c.79; 1962, c.141; 1962, c.197, s.18; 1991, c.91, s.327; 1991, c.275, s.3; 1995, c.416, s.2; 1997, c.175, s.17; 1999, c.53, s.29; 2004, c.130, s.55.



Section 30:4C-15.1 - Termination Of Parental Rights, Standards.

30:4C-15.1 Termination of parental rights, standards.

7. a. The division shall initiate a petition to terminate parental rights on the grounds of the "best interests of the child" pursuant to subsection (c) of section 15 of P.L.1951, c.138 (C.30:4C-15) if the following standards are met:

(1)The child's safety, health, or development has been or will continue to be endangered by the parental relationship;

(2)The parent is unwilling or unable to eliminate the harm facing the child or is unable or unwilling to provide a safe and stable home for the child and the delay of permanent placement will add to the harm. Such harm may include evidence that separating the child from his resource family parents would cause serious and enduring emotional or psychological harm to the child;

(3)The division has made reasonable efforts to provide services to help the parent correct the circumstances which led to the child's placement outside the home and the court has considered alternatives to termination of parental rights; and

(4)Termination of parental rights will not do more harm than good.

b.The division shall initiate a petition to terminate parental rights on the ground that the "parent has abandoned the child" pursuant to subsection (e) of section 15 of P.L.1951, c.138 (C.30:4C-15) if the following standards are met:

(1)a court finds that for a period of six or more months:

(a)the parent, although able to have contact, has had no contact with the child, the child's resource family parent or the division; and

(b)the parent's whereabouts are unknown, notwithstanding the division's reasonable efforts to locate the parent; or

(2)where the identities of the parents are unknown and the division has exhausted all reasonable methods of attempting identification, the division may immediately file for termination of parental rights upon the completion of the law enforcement investigation; or

(3)where the parent voluntarily delivered the child to and left the child with an adult employee, or voluntarily arranged for another person to deliver the child to and leave the child with an adult employee, at a State, county or municipal police station, a fire station of a municipal, county, fire district, or volunteer fire department, the premises of a public or private ambulance, first aid, or rescue squad; or voluntarily delivered the child to and left the child at an emergency department of a licensed general hospital in this State when the child is or appears to be no more than 30 days old, without expressing an intent to return for the child, as provided in section 4 of P.L.2000, c.58 (C.30:4C-15.7), the division shall file for termination of parental rights no later than 21 days after the day the division assumed care, custody and control of the child.

c.As used in this section and in section 15 of P.L.1951, c.138 (C.30:4C-15) "reasonable efforts" mean attempts by an agency authorized by the division to assist the parents in remedying the circumstances and conditions that led to the placement of the child and in reinforcing the family structure, including, but not limited to:

(1)consultation and cooperation with the parent in developing a plan for appropriate services;

(2)providing services that have been agreed upon, to the family, in order to further the goal of family reunification;

(3)informing the parent at appropriate intervals of the child's progress, development, and health; and

(4)facilitating appropriate visitation.

d.The division shall not be required to provide "reasonable efforts" as defined in subsection c. of this section prior to filing a petition for the termination of parental rights if an exception to the requirement to provide reasonable efforts to reunify the family has been established pursuant to section 25 of P.L.1999, c.53 (C.30:4C-11.3).

L.1991, c.275, s.7; amended 1995, c.416, s.3; 1997, c.175, s.18; 1999, c.53, s.30; 2000, c.58, s.3; 2004, c.130, s.56; 2015, c.82, s.3.



Section 30:4C-15.2 - Final Guardianship Hearing

30:4C-15.2. Final guardianship hearing
8. A final hearing for guardianship shall be held within three months from the date the petition is filed with the Family Part of the Chancery Division of the Superior Court pursuant to section 15 of P.L.1951, c.138 (C.30:4C-15).

L.1991,c.275,s.8.



Section 30:4C-15.3 - Exceptions From Requirement To File Petition Seeking Termination Of Parental Rights.

30:4C-15.3 Exceptions from requirement to file petition seeking termination of parental rights.

31.The Division of Child Protection and Permanency shall not be required to file a petition seeking the termination of parental rights if:

a.The child is being cared for by a relative and a permanent plan for the child can be achieved without termination of parental rights;

b.The division has documented in the case plan, which shall be available for court review, a compelling reason for determining that filing the petition would not be in the best interests of the child; or

c.The division is required to provide reasonable efforts to reunify the family but the division has not provided to the family of the child, consistent with the time period in the case plan, such services as the division deems necessary for the safe return of the child to his home.

L.1999, c.53, s.31; 2012, c.16, s.67.



Section 30:4C-15.4 - Notice To Parent Of Right To Counsel; Public Defender Appointments; Law Guardian, Selection

30:4C-15.4. Notice to parent of right to counsel; public defender appointments; law guardian, selection
54. a. In any action concerning the termination of parental rights filed pursuant to section 15 of P.L.1951, c.138 (C.30:4C-15), the court shall provide the respondent parent with notice of the right to retain and consult with legal counsel. If the parent appears before the court, is indigent and requests counsel, the court shall appoint the Office of the Public Defender to represent the parent. The Office of the Public Defender shall appoint counsel to represent the parent in accordance with subsection c. of this section.

If the parent was previously represented by counsel from the Office of the Public Defender in a child abuse or neglect action filed pursuant to chapter 6 of Title 9 of the Revised Statutes on behalf of the same child, the same counsel, to the extent practicable, shall continue to represent the parent in the termination of parental rights action, unless that counsel seeks to be relieved by the court upon application for substitution of counsel or other just cause.

Nothing in this section shall be construed to preclude the parent from retaining private counsel.

b.A child who is the subject of an application for the termination of parental rights pursuant to section 15 of P.L.1951, c.138 (C.30:4C-15) shall be represented by a law guardian as defined in section 1 of P.L.1974, c.119 (C.9:6-8.21).

If the child was represented by a law guardian in a child abuse and neglect action filed pursuant to chapter 6 of Title 9 of the Revised Statutes, the same law guardian, to the extent practicable, shall continue to represent the child in the termination of parental rights action, unless that law guardian seeks to be relieved by the court upon application for substitution of counsel or other just cause.

c.The Office of the Public Defender is authorized to provide representation to children and indigent parents in termination of parental rights proceedings under Title 30 of the Revised Statutes pursuant to the provisions of this section.

(1) In selecting attorneys to serve as law guardians or counsel for indigent parents, the Office of the Public Defender shall take into consideration the nature, complexity and other characteristics of the cases, the services to be performed, the status of the matters, the attorney's pertinent trial and other legal experience and other relevant factors. The Office of the Public Defender also shall take into consideration an attorney's willingness to make a commitment to represent a child or parent, as applicable, in any actions taken under Titles 9 and 30 of the Revised Statutes related to child abuse and neglect and termination of parental rights.

(2) The Office of the Public Defender shall ensure that an attorney selected pursuant to this section has received training in representing clients in child abuse and neglect and termination of parental rights actions from the Office of the Public Defender or will receive such equivalent training, as soon as practicable, from other sources.

(3) The Office of the Public Defender shall provide for an internal administrative unit with the responsibility to supervise, evaluate and select non-staff counsel who will represent indigent parents independently from the Law Guardian Program staff in the Office of the Public Defender. All decisions of the Office of the Public Defender concerning the representation of indigent parents in particular cases shall be made by staff who have no actual involvement with the day-to-day legal representation being provided by the Law Guardian Program in the Office of the Public Defender.

Nothing in this paragraph shall be construed to limit the powers of the Public Defender pursuant to section 7 of P.L.1967, c.43 (C.2A:158A-7).

L.1999,c.53,s.54; amended 1999, c.213, s.1.



Section 30:4C-15.5 - Short Title

30:4C-15.5. Short title
1.This act shall be known and may be cited as the "New Jersey Safe Haven Infant Protection Act."

L.2000, c.58, s.1.



Section 30:4C-15.6 - Findings, Declarations Relative To Abandoned Children

30:4C-15.6. Findings, declarations relative to abandoned children
2.The Legislature finds and declares that:

a.New Jersey and the nation have experienced sorrow in the knowledge that newborn infants are sometimes abandoned in life-threatening situations and that some of these children have been harmed or have died as a consequence of their abandonment.

b.The parents of these newborn infants may be under severe emotional stress and may need a safe haven available to them and their child.

c.Anonymity, confidentiality and freedom from prosecution may encourage the parent to leave an infant safely and save the life of the infant.

d.Texas passed a law in 1999 concerning the emergency possession of certain abandoned children (Texas Family Code Section 262.301 et seq.) and measures similar to this Texas law have passed in Minnesota and Louisiana and are under consideration in more than 20 states, including California, Colorado, Kentucky and Indiana to name a few.

e.Infants at risk may be served by having this legislation in place and this legislation is worthwhile if it saves even one infant's life.

L.2000, c.58, s.2.



Section 30:4C-15.7 - Designated Sites For Voluntary Relinquishment Of Child; Assumption Of Care, Custody, Control By Division Of Child Protection And Permanency.

30:4C-15.7 Designated sites for voluntary relinquishment of child; assumption of care, custody, control by Division of Child Protection and Permanency.

4. a. If a person voluntarily delivers a child who is or appears to be no more than 30 days old to, and leaves the child with an adult employee at:

(1)a State, county, or municipal police station and does not express an intent to return for the child, a State, county, or municipal police officer shall take the child to the emergency department of a licensed general hospital in this State and the hospital shall proceed as specified in subsection b. of this section;

(2) a fire station of a municipal, county, fire district, or volunteer fire department that is staffed 24 hours a day, seven days a week, and does not express an intent to return for the child, a fire fighter shall take the child to the emergency department of a licensed general hospital in this State, and the hospital shall proceed as specified in subsection b. of this section; or

(3) a public or private ambulance, first aid, or rescue squad that is staffed 24 hours a day, seven days a week, and does not express an intent to return for the child, an emergency medical technician, or another squad member if an emergency medical technician is not available, shall take the child to the emergency department of a licensed general hospital in this State, and the hospital shall proceed as specified in subsection b. of this section.

b.If a person voluntarily delivers a child who is or appears to be no more than 30 days old to, and leaves the child at an emergency department of a licensed general hospital in this State and does not express an intent to return for the child, or, if a State, county, or municipal police officer, a fire fighter, or a member of a public or private ambulance, first aid, or rescue squad brings a child to a licensed general hospital under the circumstances set forth in subsection a. of this section, the hospital shall:

(1)take possession of the child without a court order;

(2)take any action or provide any treatment necessary to protect the child's physical health and safety; and

(3)no later than the first business day after taking possession of the child, notify the Division of Child Protection and Permanency in the Department of Children and Families that the hospital has taken possession of the child.

c.The Division of Child Protection and Permanency shall assume the care, custody, and control of the child immediately upon receipt of notice from a licensed general hospital pursuant to paragraph (3) of subsection b. of this section. The division shall commence a thorough search of all listings of missing children to ensure that the relinquished child has not been reported missing.

d.A child for whom the Division of Child Protection and Permanency assumes care, custody, and control pursuant to subsection c. of this section shall be treated as a child taken into possession without a court order.

e.It shall be an affirmative defense to prosecution for abandonment of a child that the parent voluntarily delivered the child to and left the child with an adult employee, or voluntarily arranged for another person to deliver the child to and leave the child with an adult employee, at a State, county, or municipal police station, a fire department, or an ambulance, first aid, or rescue squad as provided in subsection a. of this section ; or voluntarily delivered the child to and left the child at the emergency department of a licensed general hospital in this State as provided in subsection b. of this section. Nothing in this subsection shall be construed to create a defense to any prosecution arising from any conduct other than the act of delivering the child as described herein, and this subsection specifically shall not constitute a defense to any prosecution arising from an act of abuse or neglect committed prior to the delivery of the child to a State, county, or municipal police station, a fire department, or an ambulance, first aid, or rescue squad as provided in subsection a. of this section or the emergency department of a licensed general hospital in this State as provided in subsection b. of this section.

f. (1) A State, county, or municipal police officer and the governmental jurisdiction employing that officer:

(2)a fire fighter and the fire department, and governmental jurisdiction as applicable, employing or utilizing the services of that person;

(3)a member of an ambulance, first aid, or rescue squad and the squad, and governmental jurisdiction as applicable, employing, or utilizing the services of that person; or

(4)an employee of an emergency department of a licensed general hospital in this State and the hospital employing that person, shall incur no civil or criminal liability for any good faith acts or omissions performed pursuant to this section.

g.Any person who voluntarily delivers a child who is or appears to be no more than 30 days old to a licensed general hospital, a police station, fire department, or ambulance, first aid, or rescue squad in accordance with this section shall not be required to disclose that person's name or other identifying information or that of the child or the child's parent, if different from the person who delivers the child to the hospital, police station, fire department, or ambulance, first aid, or rescue squad, or provide background or medical information about the child, but may voluntarily do so.

L.2000, c.58, s.4; amended 2006, c.47, s.124; 2012, c.16, s.68; 2015, c.82, s.1.



Section 30:4C-15.8 - Responsibilities Of Division, Placement Of Child

30:4C-15.8. Responsibilities of division, placement of child
5.The division, after assuming the care, custody and control of a child from a licensed general hospital pursuant to section 4 of P.L.2000, c.58 (C.30:4C-15.7), shall not be required to attempt to reunify the child with the child's parents. Additionally, the division shall not be required to search for relatives of the child as a placement or permanency option, or to implement other placement requirements that give preference to relatives if the division does not have information as to the identity of the child, the child's mother or the child's father. The division shall place the child with potential adoptive parents as soon as possible.

L.2000, c.58, s.5.



Section 30:4C-15.9 - Educational Public Information Program, Toll Free Hotline.

30:4C-15.9 Educational public information program, toll free hotline.

6. a. The Commissioner of Children and Families, in consultation with the Commissioner of Health, shall establish an educational and public information program to promote safe placement alternatives for newborn infants, the confidentiality offered to birth parents and information regarding adoption procedures. This campaign shall include the establishment of a 24-hour, toll free hotline to assist in making information about the safe haven procedures established by P.L.2000, c.58 (C.30:4C-15.5 et al.) as widely available as possible.

b.The Department of Children and Families shall provide to licensed general hospitals in this State and State, county, or municipal police stations, fire departments, and ambulance, first aid, and rescue squads, information about relevant social service agencies which may be made available to any person voluntarily delivering a child as provided in section 4 of P.L.2000, c.58 (C.30:4C-15.7).

c.The Department of Children and Families shall notify relevant county and municipal government agencies, agencies that deliver social services administered by the Departments of Children and Families, Human Services, and Health, physicians, pregnancy crisis centers, adoption agencies, and colleges and universities about the availability of information concerning the "New Jersey Safe Haven Infant Protection Act," including the pamphlets, posters, and other materials available on the department's Internet site.

L.2000, c.58, s.6; amended 2006, c.47, s.125; 2009, c.255; 2015, c.82, s.2.



Section 30:4C-15.10 - Rules, Regulations.

30:4C-15.10 Rules, regulations.

9.The Commissioner of Children and Families, in consultation with the Commissioner of Health and Senior Services and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2000, c.58, s.9; amended 2006, c.47, s.126.



Section 30:4C-15.11 - Distribution Of Information About "New Jersey Safe Haven Infant Protection Act" To Certain Public School Students.

30:4C-15.11 Distribution of information about "New Jersey Safe Haven Infant Protection Act" to certain public school students.

1. a. The Commissioner of Children and Families, in consultation with the Commissioner of Education, shall develop a plan to distribute to all public school districts in the State with students in grades 7 through 12, pamphlets, posters and other educational materials that provide information to these students on the provisions of the "New Jersey Safe Haven Infant Protection Act," P.L.2000, c.58 (C.30:4C-15.5 et al.).

b.The Department of Children and Families shall distribute the pamphlets, posters and other educational materials, at no charge, to the school districts. The department shall update the pamphlets, posters and other educational materials as necessary, and shall make additional copies available to educators and other individuals working with public school students in grades 7 through 12.

L.2007, c.143, s.1.



Section 30:4C-16 - Association Or Agency To File Summary Of Records With Petition

30:4C-16. Association or agency to file summary of records with petition
Where the petitioner under section fifteen hereof is an association or agency, such petitioner shall file with the petition a summary of its records of the case.

L.1951, c. 138, p. 581, s. 16.



Section 30:4C-17 - Petition, Notice Of Hearing; Interlocutory, Order.

30:4C-17 Petition, notice of hearing; interlocutory, order.

17. a. When a petition is filed under section 15 of P.L.1951, c.138 (C.30:4C-15), by a person, association, or agency other than the Division of Child Protection and Permanency, the court, in addition to causing service to be made upon the parent, parents, guardian, or person having custody and control of such child in accordance with rules of court, shall also cause a copy of the petition and notice of the time and place of hearing to be served on or mailed to the division at least 20 days before the time of such hearing.

b.When a petition is filed under section 15 of P.L.1951, c.138 (C.30:4C-15) by a person, association, or agency, the court shall cause a copy of the petition to be served upon the absent parent of the child. The notice shall inform the parent of the purpose of the action and of the right to file written objections to the guardianship proceedings within 20 days after notice is given in the case of a resident, and 35 days in the case of a nonresident, of this State.

If personal service of the notice cannot be effected because the whereabouts of an absent parent are unknown, the court shall determine that an adequate effort has been made to serve notice upon the parent if the plaintiff has:

(1)Sent the notice by regular mail and by certified mail return receipt requested, to the last known address of the parent;

(2)Made a discreet inquiry among any known relatives, friends, and current or former employers of the parent;

(3)Unless otherwise restricted by law, made direct inquiries, using the party's name and last known or suspected address, to the local post office, the New Jersey Motor Vehicle Commission in, but not of, the Department of Transportation, the county welfare agency, the municipal police department, the Division of State Police in the Department of Law and Public Safety, the county probation office, the Department of Corrections, and any other social service or law enforcement agency known to have had contact with the parent, or the equivalent agencies in other states, territories, or countries.

Failure to receive a response to the inquiries made pursuant to paragraphs (2) and (3) of this subsection within 45 days shall constitute a negative response.

c.In any case in which the identity of an absent parent cannot be determined or the known parent of a child is unable or refuses to identify the other parent, and the court is unable from other information before the court to identify the other parent, service on that parent shall be waived by the court.

d.Whenever a petition is filed under section 15 of P.L.1951, c.138 (C.30:4C-15), and there shall be filed with such petition a statement or statements made under oath and attesting that the best interests of the child require that he be placed under the guardianship of the division immediately and pending final hearing, the court, at a special summary hearing held upon notice to the division, may make an interlocutory order committing such child to the division until a final hearing on the petition. Such interlocutory order shall have the same force and effect as an order of commitment provided for in section 20 of P.L.1951, c.138 (C.30:4C-20).

L.1951, c.138, s.17; amended 1962, c.197, s.1; 1991, c.275, s.4; 2012, c.16, s.69.



Section 30:4C-18 - Verification Of Petition; Investigation; Report Of Findings.

30:4C-18 Verification of petition; investigation; report of findings.

18.Immediately upon receipt of the copy of a petition served on or mailed to the Division of Child Protection and Permanency as provided by section 17 of P.L.1951, c.138 (C.30:4C-17), the division shall verify such petition and investigate all the facts pertaining to the eligibility of the child for commitment, and prior to the day set for hearing shall file with the court a report of its findings. The report shall show such facts as will assist the court in making a decision in the matter.

L.1951, c.138, s.18; amended 1962, c.197, s.20; 2012, c.16, s.70.



Section 30:4C-19 - Adjournments

30:4C-19. Adjournments
19. Adjournment of any hearing on a petition filed under section 15 of P.L.1951, c.138 (C.30:4C-15) shall not exceed a total period of 45 days.

L.1951,c.138,s.19; amended 1991,c.275,s.5.



Section 30:4C-20 - Order Terminating Parental Rights; Committing Child To Guardianship.

30:4C-20 Order terminating parental rights; committing child to guardianship.

20.If upon the completion of the hearing the court is satisfied that the best interests of the child require that the child be placed under proper guardianship, the court shall make an order terminating parental rights and committing the child to the guardianship and control of the Division of Child Protection and Permanency, and the child shall thereupon become the legal ward of the division, which shall be the legal guardian of the child for all purposes, including the placement of the child for adoption.

If the court shall have made an interlocutory order as provided in section 17 of P.L.1951, c.138 (C.30:4C-17), but at the final hearing a further order of commitment shall not be made as provided in this section, the Division of Child Protection and Permanency shall return the child forthwith to the parent or parents, guardian, or person having had custody of the child immediately prior to the filing of the petition; provided, however, that if the return does not ensure the safety of the child or if the parent or parents, guardian, or person having had custody cannot be found or, for other reason satisfactory to the court, is unable to accept the child, the division, upon order of the court, may place the child with such other person or persons who, at the time of final hearing, expressed willingness to accept the child, but the order shall in no wise be construed as a grant of custody or guardianship. In all such cases the interlocutory order shall continue in full force and effect until the division shall have made disposition of the child as provided herein or as otherwise provided by law, but in no case for a period longer than 30 days after the final hearing.

L.1951, c.138, s.20; amended 1962, c.197, s.21; 1999, c.53, s.32; 2012, c.16, s.71.



Section 30:4C-21 - Guardianship Order Not To Be Restrictive.

30:4C-21 Guardianship order not to be restrictive.

21.The order of the court committing a child to the guardianship of the Division of Child Protection and Permanency, shall in no wise be restrictive of the duties, powers, and authority of the division in the care, custody, placement, welfare, and exclusive guardianship of the child as provided in P.L.1951, c.138 (C.30:4C-1 et seq.), and the division shall be removed as the guardian only by a court of competent jurisdiction upon charges preferred and upon good cause shown after an opportunity to be heard.

L.1951, c.138, s.21; amended 1962, c.197, s.22; 2012, c.16, s.72.



Section 30:4C-22 - Full Guardianship.

30:4C-22 Full guardianship.

22. The care, custody or guardianship of the division shall be full and complete for all purposes and shall vest in the division the custody and control of both the person and property of children in its custody or care, and of its wards, whether committed prior or subsequent to the effective date of this act, when the children are in resource family homes, without the necessity of giving bond, and notwithstanding any previous appointment of a guardian for the children under its custody or care or such wards.

Such care, custody or guardianship of the division shall enable the division, acting through the chief executive officer of the division or his authorized representative, to prosecute suits, claims and any and all manner of proceedings or actions in law or equity for and on behalf of the children under its custody or care or its wards when the children are in resource family homes; to demand and receive from all persons, including guardians previously appointed, any and all property of the children under its custody or care or its wards when the children are in resource family homes; and to hold and administer the real and personal property of the children under its custody or care or its wards when the children are in resource family homes, or any interest they may have therein; provided, however, that it shall be proper for the division, in its discretion, to hold funds of the children under its custody or care or its wards when the children are in resource family homes on deposit in one or more banks, building and loan associations, or trust companies in this State, and to apply funds, other than earned income or the corpus of any trust, devise or intestate share, or the proceeds of an insurance contract or a personal injury award which a court specifically awards to a child to make the child whole as a result of an injury, of any child under its custody or care or any ward when the child is in a resource family home against expenditures for the maintenance of such child under its custody or care or ward when the child is in a resource family home.

A court of competent jurisdiction shall hear and determine petitions by the division, on behalf of the children under its custody or care or its wards when the children are in resource family homes, for the transfer of any or all assets being held by guardians previously appointed. The court shall have jurisdiction, in its discretion, to waive costs in any proceedings by the division on behalf of the children under its custody or care or its wards when the children are in resource family homes.

L.1951,c.138,s.22; amended 1962, c.197, s.23; 1985, c.8, s.2; 2004, c.130, s.57.



Section 30:4C-23 - Voluntary Surrenders, Releases Of Custody, Consents To Adoption.

30:4C-23 Voluntary surrenders, releases of custody, consents to adoption.

23.In addition to the methods otherwise provided in this article for establishing guardianship by the Division of Child Protection and Permanency, and when necessary to carry out the provisions of P.L.1951, c.138 (C.30:4C-1 et seq.), the Division of Child Protection and Permanency, after due investigation and consideration, may, in cases where it would be to the permanent advantage of the child, take voluntary surrenders and releases of custody and consents to adoption from the parent, parents, guardians, or other persons or agencies having the right or authority to give such surrenders, releases, or consents. Such surrenders, releases, or consents, when properly acknowledged before a person authorized to take acknowledgments of proofs in the State of New Jersey, shall be valid and binding irrespective of the age of the person giving the same, and shall be irrevocable except at the discretion of the Division of Child Protection and Permanency or upon order of a court of competent jurisdiction.

L.1951, c.138, s.23; amended 1962, c.197, s.24; 2012, c.16, s.73.



Section 30:4C-24 - Application For Care Or Custody; Complaint; Petition.

30:4C-24 Application for care or custody; complaint; petition.

24.Whenever the director of welfare of any county or municipality in this State shall be called upon to serve any child whose needs cannot properly be provided for by financial assistance as made available by the laws of this State, the director shall, within 24 hours thereafter, give written notice thereof to the Division of Child Protection and Permanency, and shall file an application for care or custody, as provided in section 11 of P.L.1951, c.138 (C.30:4C-11), or shall file a complaint as provided in section 12 of P.L.1951, c.138 (C.30:4C-12), or shall file a petition as provided in section 15 of P.L.1951, c.138 (C.30:4C-15), as the situation of the child may require. The notice shall contain all available information concerning the child and the child's circumstances, which will enable the Division of Child Protection and Permanency to take proper action. If the immediate needs of the child so require, the director shall provide for the child's care in a suitable place, approved with reasonable promptness for that purpose by the division, paying therefor as a charge against county or municipal funds until such time as the child has been found eligible for care, custody, or guardianship in accordance with the provisions of P.L.1951, c.138 (C.30:4C-1 et seq.).

L.1951, c.138, s.24; amended 1962, c.197, s.25; 2012, c.16, s.74.



Section 30:4C-25 - Agents Of Division Of Child Protection And Permanency To Visit Children.

30:4C-25 Agents of Division of Child Protection and Permanency to visit children.

25.The Division of Child Protection and Permanency, by its agent or agents, shall regularly visit all children under its care, custody, or guardianship under the provisions of P.L.1951, c.138 (C.30:4C-1 et seq.) in order to assure the maximum benefit from such services.

L.1951, c.138, s.25; amended 1962, c.197, s.26; 2012, c.16, s.75.



Section 30:4C-26 - Placing Child In Resource Family Home Or Institution.

30:4C-26 Placing child in resource family home or institution.

26. a. Whenever the circumstances of a child are such that his needs cannot be adequately met in his own home, the division may effect his placement in a resource family home, with or without payment of board, in a group home, or in an appropriate institution if such care is deemed essential for him. The division shall make every reasonable effort to select a resource family home, a group home or an institution of the same religious faith as the parent or parents of such child.

b.Whenever the division places any child, as provided by this section, in any municipality and county of this State, the child shall be deemed a resident of such municipality and county for all purposes except school funding, and he shall be entitled to the use and benefit of all health, recreational, vocational and other facilities of such municipality and county in the same manner and extent as any other child living in such municipality and county.

c.Whenever the division shall place any child, as provided by this section, in any school district, the child shall be entitled to the educational benefits of the district determined pursuant to section 3 of P.L.2010, c.69 (C.30:4C-26b); provided, however, that the district of residence, as determined by the Commissioner of Education pursuant to law, shall be responsible for paying, as applicable, tuition and transportation costs for such child to the district in which he is placed.

d.No municipality shall enact a planning or zoning ordinance governing the use of land by, or for, single family dwellings which shall, by any of its terms or provisions or by any rule or regulation adopted in accordance therewith, discriminate between children who are members of such single families by reason of their relationship by blood, marriage or adoption, children placed with such families in such dwellings by the division or other entity designated by the Commissioner of Children and Families, and children placed pursuant to law with families in single family dwellings known as group homes.

Any planning or zoning ordinance, heretofore or hereafter enacted by a municipality, which violates the provisions of this section, shall be invalid and inoperative.

L.1951, c.138, s.26; amended 1962, c.197, s.27; 1974, c.178, s.2; 1979, c.207, s.18; 2004, c.130, s.58; 2006, c.47, s.130; 2010, c.69, s.2.



Section 30:4C-26.1 - "Resource Family Home" Defined.

30:4C-26.1 "Resource family home" defined.

1.As used in P.L.1962, c.137 (C.30:4C-26.1 et seq.) "resource family home" means and includes private residences wherein any child in the care, custody, or guardianship of the Department of Children and Families may be placed by the department, or with its approval, for care, and shall include any private residence maintained by persons with whom any child is placed by the Division of Child Protection and Permanency for the purpose of adoption until the adoption is finalized.

L.1962, c.137, s.1; amended 1964, c.102, s.11; 1974, c.178, s.3; 2004, c.130, s.59; 2005, c.169, s.5; 2006, c.47, s.131; 2012, c.16, s.77.



Section 30:4C-26.2 - Child Care Shelters; Establishment, Maintenance.

30:4C-26.2 Child care shelters; establishment, maintenance.

2.The Division of Child Protection and Permanency, shall establish and maintain, within the limits of available appropriations, child care shelters in numbers and at locations throughout the State as the Commissioner of Children and Families shall deem to be necessary.

L.1962, c.137, s.2; amended 1964, c.102, s.12; 2006, c.47, s.132; 2012, c.16, s.78.



Section 30:4C-26.3 - Shelters For Care, Supervision Of Children.

30:4C-26.3 Shelters for care, supervision of children.

3.The shelters shall be equipped and used for the temporary care and supervision of children who are placed in the care, custody, or guardianship of the Division of Child Protection and Permanency, during the interim between such placement and placement in a suitable resource family home. The shelters shall be properly staffed to provide for child care and supervision and shall contain the necessary facilities for both physical and psychological examinations of children.

L.1962, c.137, s.3; amended 1964, c.102, s.13; 2004, c.130, s.60; 2012, c.16, s.79.



Section 30:4C-26.4 - "Resource Family Parent" Defined.

30:4C-26.4 "Resource family parent" defined.

1.As used in P.L.1962, c.136 (C.30:4C-26.4 et seq.) "resource family parent" shall mean any person with whom a child in the care, custody, or guardianship of the Department of Children and Families is placed by the department, or with its approval, for care and shall include any person with whom a child is placed by the Division of Child Protection and Permanency for the purpose of adoption until the adoption is finalized.

L.1962, c.136, s.1; amended 1964, c.102, s.8; 2004, c.130, s.61; 2005, c.169, s.6; 2006, c.47, s.133; 2012, c.16, s.80.



Section 30:4C-26.5 - Adoption Of Child By Resource Family Parent.

30:4C-26.5 Adoption of child by resource family parent.

2.Notwithstanding the provisions of any other law or any rule or regulation of the Division of Child Protection and Permanency, no agreement entered into between the division and any resource family parent for the care of any child in the care, custody, or guardianship of the division shall contain any provision prohibiting the adoption of any child by the resource family parent.

L.1962, c.136, s.2; amended 1964, c.102, s.9; 2004, c.130, s.62; 2012, c.16, s.81.



Section 30:4C-26.6 - "Resource Family Parent" Defined.

30:4C-26.6 "Resource family parent" defined.

1.As used in P.L.1962, c.139 (C.30:4C-26.6 et seq.) "resource family parent" shall mean any person with whom a child in the care, custody, or guardianship of the Department of Children and Families is placed by the department, or with its approval, for care and shall include any person with whom a child is placed by the Division of Child Protection and Permanency for the purpose of adoption until the adoption is finalized.

L.1962, c.139, s.1; amended 1964, c.102, s.15; 2004, c.130, s.63; 2005, c.169, s.7; 2006, c.47, s.134; 2012, c.16, s.82.



Section 30:4C-26.7 - Application For Adoption Of Child By Resource Family Parent.

30:4C-26.7 Application for adoption of child by resource family parent.

2.Any person, who, as a resource family parent, has cared for a child continuously for a period of 15 months or more, may apply to the Division of Child Protection and Permanency, for the placement of the child with them for the purpose of adoption and if the child is eligible for adoption, the division shall give preference and first consideration to their application over all other applications for adoption placements.

L.1962, c.139, s.2; amended 1964, c.102, s.16; 2004, c.130, s.64; 2012, c.16, s.83.



Section 30:4C-26.8 - Adoptive, Resource Family Parent, Investigation.

30:4C-26.8 Adoptive, resource family parent, investigation.

1. a. A person, in addition to meeting other requirements as may be established by the Department of Children and Families, shall become a resource family parent or eligible to adopt a child only upon the completion of an investigation to ascertain if there is a State or federal record of criminal history for the prospective adoptive or resource family parent or any other adult residing in the prospective parent's home. The investigation shall be conducted by the Division of State Police in the Department of Law and Public Safety and shall include an examination of its own files and the obtaining of a similar examination by federal authorities.

b.If the prospective resource family parent or any adult residing in the prospective parent's home has a record of criminal history, the Department of Children and Families shall review the record with respect to the type and date of the criminal offense and make a determination as to the suitability of the person to become a resource family parent or the suitability of placing a child in that person's home, as the case may be.

c.For the purposes of this section, a conviction for one of the offenses enumerated in subsection d. or e. of this section has occurred if the person has been convicted under the laws of this State or any other state or jurisdiction for an offense that is substantially equivalent to the offenses enumerated in these subsections.

d.A person shall be disqualified from being a resource family parent or shall not be eligible to adopt a child if that person or any adult residing in that person's household ever committed a crime which resulted in a conviction for:

(1)a crime against a child, including endangering the welfare of a child and child pornography pursuant to N.J.S.2C:24-4; or child abuse, neglect, or abandonment pursuant to R.S.9:6-3;

(2)murder pursuant to N.J.S.2C:11-3 or manslaughter pursuant to N.J.S.2C:11-4;

(3)aggravated assault which would constitute a crime of the second or third degree pursuant to subsection b. of N.J.S.2C:12-1;

(4)stalking pursuant to P.L.1992, c.209 (C.2C:12-10);

(5)kidnapping and related offenses including criminal restraint; false imprisonment; interference with custody; criminal coercion; or enticing a child into a motor vehicle, structure, or isolated area pursuant to N.J.S.2C:13-1 through 2C:13-6;

(6)sexual assault, criminal sexual contact, or lewdness pursuant to N.J.S.2C:14-2 through N.J.S.2C:14-4;

(7)robbery which would constitute a crime of the first degree pursuant to N.J.S.2C:15-1;

(8)burglary which would constitute a crime of the second degree pursuant to N.J.S.2C:18-2;

(9)domestic violence pursuant to P.L.1991, c.261 (C.2C:25-17 et seq.);

(10) endangering the welfare of an incompetent person pursuant to N.J.S.2C:24-7 or endangering the welfare of an elderly or disabled person pursuant to N.J.S.2C:24-8;

(11) terrorist threats pursuant to N.J.S.2C:12-3;

(12) arson pursuant to N.J.S.2C:17-1, or causing or risking widespread injury or damage which would constitute a crime of the second degree pursuant to N.J.S.2C:17-2; or

(13) an attempt or conspiracy to commit an offense listed in paragraphs (1) through (12) of this subsection.

e.A person shall be disqualified from being a resource family parent if that person or any adult residing in that person's household was convicted of one of the following crimes and the date of release from confinement occurred during the preceding five years:

(1)simple assault pursuant to subsection a. of N.J.S.2C:12-1;

(2)aggravated assault which would constitute a crime of the fourth degree pursuant to subsection b. of N.J.S.2C:12-1;

(3)a drug-related crime pursuant to P.L.1987, c.106 (C.2C:35-1 et seq.);

(4)robbery which would constitute a crime of the second degree pursuant to N.J.S.2C:15-1;

(5)burglary which would constitute a crime of the third degree pursuant to N.J.S.2C:18-2; or

(6)an attempt or conspiracy to commit an offense listed in paragraphs (1) through (5) of this subsection.

For the purposes of this subsection, the "date of release from confinement" means the date of termination of court-ordered supervision through probation, parole, or residence in a correctional facility, whichever date occurs last.

For purposes of this section, "resource family parent" means any person with whom a child in the care, custody, or guardianship of the Department of Children and Families is placed by the department, or with its approval, for care and shall include any person with whom a child is placed by the Division of Child Protection and Permanency for the purpose of adoption until the adoption is finalized.

L.1985, c.396, s.1; amended 1999, c.53, s.34; 2004, c.130, s.65; 2005, c.169, s.8; 2006, c.47, s.135; 2012, c.16, s.84.



Section 30:4C-26.9 - Provisional Approval For Resource Family Parent; Definition.

30:4C-26.9 Provisional approval for resource family parent; definition.

1.The Department of Children and Families may grant approval to a prospective resource family parent for a period not to exceed six months, upon completion of the State portion of the criminal history record investigation required pursuant to P.L.1985, c.396 (C.30:4C-26.8), pending completion and review of the federal portion of the criminal history record investigation required pursuant to that act, if: (1) the State portion of the criminal history record investigation indicates no information which would disqualify the person, (2) the prospective resource family parent and any adult residing in the prospective resource family parent's home submit a sworn statement to the Department of Children and Families attesting that the person does not have a record of criminal history which would disqualify the person, and (3) there is substantial compliance with department standards for resource family homes indicating there is no risk to a child's health or safety.

For purposes of this section, "resource family parent" means any person with whom a child in the care, custody, or guardianship of the Department of Children and Families is placed by the department, or with its approval, for care and shall include any person with whom a child is placed by the Division of Child Protection and Permanency for the purpose of adoption until the adoption is finalized.

L.1989, c.21, s.1; amended 1999, c.53, s.35; 2004, c.130, s.66; 2005, c.169, s.9; 2006, c.47, s.136; 2012, c.16, s.85.



Section 30:4C-26.20 - Minor And Child To Remain Together As Family Unit.

30:4C-26.20 Minor and child to remain together as family unit.

1. a. Notwithstanding any other provision of law to the contrary, if a minor is placed in a resource family home, group home, or institution, pursuant to section 26 of P.L.1951, c.138 (C.30:4C-26), and is pregnant, becomes pregnant, or gives birth to a child while in the placement, the Division of Child Protection and Permanency in the Department of Children and Families shall provide or arrange for the provision of services to ensure that the minor and her child remain together as a family unit.

b.A Division of Child Protection and Permanency caseworker shall develop and implement a permanency plan for the minor and her child that will enable the minor to provide a safe and stable home for her child, and shall not limit the minor's legal right to make decisions regarding the care, custody, and supervision of her child. The plan shall address, but shall not be limited to, the following areas:

(1)counseling and advocacy services;

(2)information about and referral to physicians, certified nurse midwives, and other health care professionals providing prenatal care;

(3)medical care, including hospital, maternity, postnatal, and preventive pediatric services; and

(4)maintenance services, including, clothing, food, housing, and financial assistance.

c.If, as a result of the minor's pregnancy or birth of her child, the minor's current placement is no longer available, is inappropriate, or could result in harm to the minor or her child, the caseworker shall locate and place the minor and her child together in a substitute living arrangement.

d.The Division of Child Protection and Permanency shall not be required to arrange or provide for services to the minor and her child pursuant to subsection a. of this section, if the division has reasonable cause to believe that the minor's child has been subjected to child abuse or acts of child abuse or neglect by the minor.

e.For purposes of this section, "minor" means a person 21 years of age or younger who is under the care and supervision or custody of the Division of [Youth and Family Services] Child Protection and Permanency pursuant to section 12 of P.L.1951, c.138 (C.30:4C-12).

L.2010, c.98, s.1; amended 2012, c.16, s.86.



Section 30:4C-26.21 - Rules, Regulations.

30:4C-26.21 Rules, regulations.

2.The Commissioner of Children and Families shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2010, c.98, s.2.



Section 30:4C-26A - Rules And Regulations

30:4C-26a. Rules and regulations
Subject to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), the Commissioner of Institutions and Agencies is authorized to formulate and adopt all rules and regulations necessary to effectuate the purposes of this act.

L.1974, c. 178, s. 5, eff. Dec. 10, 1974.



Section 30:4C-26B - Child In Resource Family Home, Determination Of School Placement.

30:4C-26b Child in resource family home, determination of school placement.

3. a. Whenever the Division of Child Protection and Permanency in the Department of Children and Families places any child in a resource family home, including a change in a placement following the initial placement, there shall be a presumption that the child shall remain in the school currently attended by the child and the child shall remain in that school, pending a best interest determination as set forth in subsection c. of this section, unless the division determines that the circumstances provided in subsection b. of this section are present.

b.If the division determines that remaining in the present school is not in the best interest of the child upon consideration of the best interest factors listed in subsection f. of this section, and would present significant safety concerns or otherwise be a significant and immediate detriment to the child, the child may be immediately enrolled in the school district in which the resource family home is located. If the division enrolls the child in the school district in which the resource family home is located, pursuant to this subsection, the division shall, within two business days of taking such action, provide notice to the child's law guardian and a parent or legal guardian, of the new school placement and the basis for such action. If the division determines there exists a credible safety issue for the child if the location of the school in the resource family's district is disclosed to the parent or legal guardian, the division shall not include the location of that school or other information about the identity of the school in the notice to the parent or legal guardian.

c.Except as provided in subsection b. of this section, within five business days of placement in a resource family home, the division shall make a determination, upon consideration of the best interest factors listed in subsection f. of this section, whether the presumption that the child continue to attend the school that the child currently attends is outweighed by the best interest factors supporting placement in the school district in which the resource family home is located.

In making that determination, the division shall make reasonable efforts to consult with a parent or guardian of the child, the child, the child's law guardian, a representative from the school the child attended at the time of removal, and any school district under consideration for placement.

d.If the division's determination, pursuant to subsection c. of this section, is that it is in the best interest of the child to enroll the child in the school district in which the resource family home is located, the determination shall remain preliminary pending the completion of the requirements of this subsection. If the division's determination is consistent with the presumption established pursuant to subsection a. of this section, the determination shall be deemed conclusive at the time the determination is made.

(1)The division shall immediately transmit a written notice to the child's law guardian and a parent or legal guardian of the child: (a) advising of the preliminary determination; (b) providing the basis for the preliminary determination; and (c) that the preliminary determination shall be deemed conclusive if the division does not receive notice that an application pursuant to this subsection has been made with the court by the date indicated on the notice, which date shall be five business days from the date the notice is transmitted by the division.

The child shall remain enrolled in his current school at least until the time allotted to seek a court review of the preliminary determination is exhausted.

(2)Any party may make an application with the court seeking a review of whether the division's preliminary determination is in the best interest of the child upon consideration of the best interest factors listed in subsection f. of this section within the time allotted by the division as specified in the division's notice, which date shall be five business days from the date the notice is transmitted by the division, unless the child's law guardian, on behalf of the child, and a parent or legal guardian of the child agrees, in writing, to waive the opportunity for a court review of the preliminary determination pursuant to this subsection, in which case the determination becomes conclusive.

Any party who makes an application for court review of the preliminary determination pursuant to this subsection shall provide simultaneous notice to the division and all other parties involved in the division's complaint for custody and guardianship. The court shall hear and decide such application in an expedited manner. In any such proceedings, the division shall bear the burden of proof, based on a preponderance of the evidence, that its determination to enroll the child in the school district in which the resource family home is located is in the best interest of the child.

If a party makes an application for court review of the division's preliminary determination pursuant to this subsection, the child shall continue to attend his current school while the court hears and decides the application.

(3)If the division does not receive timely notice pursuant to paragraph (2) of this subsection that an application has been made for court review within five business days of the transmittal date of the notice of the preliminary determination, the preliminary determination shall be deemed conclusive and the division shall implement its determination as provided in subsection g. of this section.

e.(1) At any time during placement of a child in a resource family home, the court may, upon application by any party to the division's complaint for custody or guardianship, review the child's school placement upon consideration of the best interest factors listed in subsection f. of this section, and make appropriate orders regarding school placement.

(2)At any time during placement in a resource family home, the division may reconsider the child's school placement and make a new determination in accordance with subsection b. or c. and d. of this section, upon consideration of the best interest factors listed in subsection f. of this section.

f.The factors the division and the court shall consider in making a best interest determination, as provided in this section, shall include, but not be limited to:

(1)safety considerations;

(2)the proximity of the resource family home to the child's present school;

(3)the age and grade level of the child as it relates to the other best interest factors listed in this subsection;

(4)the needs of the child, including social adjustment and wellbeing;

(5)the child's preference;

(6)the child's performance, continuity of education, and engagement in the school the child presently attends;

(7)the child's special education programming if the child is classified;

(8)the point of time in the school year;

(9)the child's permanency goal and the likelihood of reunification;

(10) the anticipated duration of the current placement; and

(11) such other factors as provided by regulation of the Commissioner of Children and Families.

g.At the time a determination becomes conclusive or upon any subsequent decision by the court, the child shall either continue to be enrolled in his current school or shall be immediately enrolled in the new school district, and the mandated student record shall be provided to the new school district in accordance with applicable regulations of the State Board of Education.

h.The division shall provide transportation for the child to attend school during the time that a determination is being made or while a court review is pending as to where the child will attend school and for the subsequent five school days. At such time as a determination is made by the division or a decision is rendered by the court, the division shall immediately notify the school district where the child is currently attending school, the school district of residence, and the school district where the resource family home is located, as applicable.

The district of residence shall be responsible for transportation for the child to attend school, within five days of being notified by the division where the child will attend school.

i.Nothing in this section shall be construed to require any public entity to fund students placed in nonpublic schools by their parents or guardians.

j.Notwithstanding the provisions of this section, the division shall not be required to identify the school where the child is or will be enrolled to a parent or legal guardian, if the release of such information would pose a risk to the safety of the child.

L.2010, c.69, s.3; amended 2012, c.16, s.76.



Section 30:4C-26C - Caregiver Liability Relative To Certain Activities; Terms Defined.

30:4C-26c Caregiver liability relative to certain activities; terms defined.
1. a. Notwithstanding the provisions of any other law, rule, or regulation to the contrary, a department that is responsible for the care of children shall make efforts to normalize the life of a child in the department's care, custody, or guardianship by empowering the child's caregiver to approve or disapprove, in a manner consistent with a reasonable and prudent parent standard, the child's participation in extracurricular, enrichment, cultural, or social activities.

b.In making a determination of a reasonable and prudent parent with regard to allowing a child's participation in extracurricular, enrichment, cultural, or social activities, the child's caregiver shall consider, but not be limited to, circumstances that:

(1)encourage the child's formation of healthy, age-appropriate social relationships and bonds;

(2)permit the child's participation in age-appropriate social activities and events;

(3)allow the child to exercise age-appropriate autonomy and decision making authority within reasonable limits;

(4)allow the child to maintain an age-appropriate degree of personal privacy; and

(5)avoid imposing upon the child's conduct any unreasonable burden not generally imposed upon other children of the same age and maturity level.

c.A caregiver shall not be held liable for an injury caused by an act or omission in connection with the authority granted pursuant to subsection a. of this section unless the act or omission of the caregiver, resulting in the injury, constitutes willful or wanton misconduct.

d.The immunity afforded in subsection c. of this section shall not limit or remove any liability protection or immunity afforded to the caregiver or the department by the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq. or any other law or statute.

e.As used in this section:

"Caregiver" means a resource family parent, foster parent, or a corporate entity or person designated by the department as responsible for the care of a child under the care, custody, or guardianship of the department.

"Department" means the Department of Children and Families and any other State department, agency, political subdivision, or the employees of any State department, agency, or political subdivision that is responsible for the care of children.

"Reasonable and prudent parent standard" means the standard of care provided to a child which is characterized by careful and sensible parental decisions that maintain the health, safety, and well-being of the child, encourage the emotional and developmental growth of the child, and promote the best interests of the child.

f.Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Children and Families shall, immediately upon filing proper notice with the Office of Administrative Law, adopt the rules and regulations as the commissioner deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 270 days and shall, thereafter, be amended, adopted, or readopted by the commissioner in accordance with the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.253, s.1.



Section 30:4C-27 - Expenses Of Maintenance Chargeable Against State Funds.

30:4C-27 Expenses of maintenance chargeable against State funds.

27. Pursuant to the providing of care, custody or guardianship for any child, in accordance with the provisions of this act, the division may expend such sums as may be necessary for the reasonable and proper cost of maintenance, including board, lodging, clothing, medical, dental, and hospital care, or any other similar or specialized commodity or service as the needs of any such child may require, except that the division shall not maintain a clothing warehouse for the distribution of clothing to children under its jurisdiction. In lieu thereof, the division may pay resource family parents caring for children under their supervision a sufficient amount to enable them to purchase necessary clothing items required by the children from the local merchants of the locality in which they reside. Such maintenance costs and the total cost of hospital care for children as provided for herein shall be borne by the State. However, no costs shall be chargeable if incurred earlier than the date of the child's acceptance in care as provided in section 12 hereof, or earlier than the date of an order of commitment to guardianship as provided in section 20 hereof.

Whenever a medical or psychological examination shall be required for any child as a condition to providing care or custody, or whenever the division avails itself of the facilities and services of any privately sponsored agency or institution, the cost of the examination or service shall be a proper charge against State funds, within the limits of available appropriations, in the same manner and extent as expenditures for maintenance.

In providing care, custody or guardianship for any child or in the course of determining the eligibility of any child for care, custody or guardianship in accordance with the provisions of this act, the division may avail itself of the facilities and services of any privately sponsored agency or institution, with due regard to the religious background of the child, which complies with those rules and regulations as established pursuant to this act, paying such fees for service as may be mutually agreed upon by the division and the privately sponsored agency or institution providing service.

Whenever a child under care, custody or guardianship is in need of operation, anaesthesia, diagnostic tests or treatment, the division may give its consent thereto. A consent to operation, anaesthesia, diagnostic tests or treatment when given by the division on behalf of any child receiving care, custody or guardianship shall be deemed legal and valid for all purposes with respect to any person or hospital affording service to such child pursuant to and in reliance upon such consent.

Nothing contained herein shall modify the provisions of section 6 of the act of which this act is amendatory.

L.1951,c.138,s.27; amended 1956, c.44, s.2; 1962, c.197, s.28; 1990, c.66, s.3; 2004, c.130, s.67.



Section 30:4C-27.1 - "Resource Family Parent" Defined.

30:4C-27.1 "Resource family parent" defined.

1.As used in P.L.1962, c.135 (C.30:4C-27.1 et seq.) "resource family parent" shall mean any person with whom a child in the care, custody, or guardianship of the Department of Children and Families is placed by the department, or with its approval, for care and shall include any person with whom a child is placed by the Division of Child Protection and Permanency for the purpose of adoption until the adoption is finalized.

L.1962, c.135, s.1; amended 1964, c.102, s.5; 2004, c.130, s.68; 2005, c.169, s.10; 2006, c.47, s.137; 2012, c.16, s.87.



Section 30:4C-27.2 - Discontinuance Of Clothing Distribution Centers; Clothing Allowance.

30:4C-27.2 Discontinuance of clothing distribution centers; clothing allowance.

2.Notwithstanding the provision of any other law, the maintenance of a clothing warehouse and distribution center for the distribution of clothing to children in the care, custody, or guardianship of the Division of Child Protection and Permanency, shall be discontinued and in lieu thereof the division shall increase the monthly allowance payable to any resource family parent caring for any of the children in a sufficient amount to enable the resource family parent to purchase the necessary clothing items required by the children from the local merchants of the locality wherein the resource family parent resides.

L.1962, c.135, s.2; amended 1964, c.102, s.6; 2004, c.130, s.69; 2012, c.16, s.88.



Section 30:4C-27.3 - Short Title.

30:4C-27.3 Short title.

1.This act shall be known and may be cited as the "Resource Family Parent Licensing Act."

L.2001,c.419,s.1; amended 2004, c.130, s.70.



Section 30:4C-27.4 - Findings, Declarations Relative To Resource Family Care.

30:4C-27.4 Findings, declarations relative to resource family care.

2.The Legislature finds and declares that: each child requiring resource family care should reside in a safe home with a nurturing substitute family who can meet the child's individual needs; the most effective way to ensure the health, safety, general well-being and physical, emotional, social and educational needs of a child residing in a resource family home is to require the annual inspection and monitoring of a resource family home and to obligate a person to secure and maintain a license in order to provide resource family care to a child; therefore, it is in the public interest to license resource family parents and regulate resource family homes in order to ensure the safety, health and proper development of children placed in resource family care.

L.2001,c.419,s.2; amended 2004, c.130, s.71.



Section 30:4C-27.5 - Definitions Relative To Resource Family Care.

30:4C-27.5 Definitions relative to resource family care.

3.As used in P.L.2001, c.419 (C.30:4C-27.3 et seq.):

"Child" means a person who: is either under the age of 18 or meets the criteria set forth in subsection f. of section 2 of P.L.1972, c.81 (C.9:17B-2); and is under the care or custody of the division or another public or private agency authorized to place children in New Jersey.

"Commissioner" means the Commissioner of Children and Families.

"Department" means the Department of Children and Families.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Resource family home" or "home" means a private residence, other than a children's group home or shelter home, in which board, lodging, care, and temporary out-of-home placement services are provided by a resource family parent on a 24-hour basis to a child under the auspices of the division or any public or private agency authorized to place children in New Jersey.

"Resource family parent" means a person who has been licensed pursuant to P.L.2001, c.419 to provide resource family care to five or fewer children, including a child who has been placed by the division with the person for the purpose of adoption, except that the department may license a resource family parent to provide care for more than five children, if necessary, to keep sibling groups intact or to serve the best interests of the children in the home.

"License" means a document issued by the department to a person who meets the requirements of P.L.2001, c.419 to provide resource family care to children in the person's home.

L.2001, c.419, s.3; amended 2004, c.130, s.72; 2005, c.169, s.11; 2006, c.47, s.138; 2012, c.16, s.89.



Section 30:4C-27.6 - Licensure Required For Resource Family Parents.

30:4C-27.6 Licensure required for resource family parents.

4. a. A person shall not provide resource family care to a child unless the person is licensed by the department pursuant to this act. The license shall be issued to a specific person for a specific residence and shall not be transferable to another person or residence. The resource family parent shall maintain the license on file at the resource family home.

b.A person desiring to provide resource family care to a child shall apply to the department for a license in a manner and form prescribed by the commissioner.

c.A resource family parent applicant or resource family parent shall be of good moral character.

d.A resource family parent applicant or resource family parent, as applicable, shall:

(1)Complete the license application form provided by the department;

(2)Provide written consent for the division to conduct a check of its child abuse records pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11) and the child abuse records in each state in which the prospective resource family parent has resided in the preceding five years;

(3)Provide written consent from each other adult member of the resource family parent applicant's household for the division to conduct a child abuse record information check on that person, and a child abuse record information check in each state in which that person has resided in the preceding five years; and

(4)Immediately notify the department when a new adult becomes a resident of the resource family parent applicant's or resource family parent's household in order to ensure that the department can conduct a criminal history record background check pursuant to section 1 of P.L.1985, c.396 (C.30:4C-26.8) and the division can conduct a child abuse record information check on the new adult household member.

e.As a condition of securing a license, the applicant shall participate in pre-service training in accordance with standards adopted by the commissioner pursuant to this act.

f.A resource family parent licensed pursuant to this act shall participate in pre-service and in-service training in accordance with standards adopted by the commissioner pursuant to this act.

L.2001, c.419, s.4; amended 2004, c.130, s.73; 2007, c.228, s.3.



Section 30:4C-27.7 - Child Abuse Record Information Check.

30:4C-27.7 Child abuse record information check.

5. a. The division shall, upon receipt of written consent from the resource family parent applicant and any other adult member of the resource family parent applicant's household pursuant to subsection d. of section 4 of P.L.2001, c.419 (C.30:4C-27.6):

(1)conduct a child abuse record information check of the division's child abuse records to determine if an incident of child abuse or neglect has been substantiated, pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11), against a resource family parent applicant or any adult member of the resource family parent applicant's household; and

(2)request a child abuse record information check from the applicable authority in each state in which the prospective resource family parent and any other adult residing in the prospective parent's home has resided in the preceding five years.

The department shall consider, for the purposes of this act, any incidents of child abuse or neglect that were substantiated on or after June 29, 1995, to ensure that a resource family parent applicant or adult member of the resource family parent applicant's household has had an opportunity to appeal a substantiated finding of child abuse or neglect pursuant to department regulations, except that the department may consider substantiated incidents prior to that date if the department, in its judgment, determines that the resource family parent applicant or adult household member poses a risk of harm in a resource family home. In cases involving incidents substantiated prior to June 29, 1995, the department shall offer the resource family parent applicant or adult member of the resource family parent applicant's household an opportunity for a hearing to contest its action restricting the resource family parent applicant from providing resource family care to a child.

b. (1) The department shall conduct an annual on-site inspection of a resource family home and evaluate the resource family home to determine whether it complies with the provisions of this act.

(2)The department may, without prior notice, inspect and examine a resource family home and inspect all documents, records, files or other data required to be maintained by a resource family parent pursuant to this act.

c.If an applicant meets the requirements of this act, the department shall issue a license to that person.

d. (1) The license shall be valid for the time period designated by the commissioner, subject to the resource family parent's continued compliance with the provisions of this act.

(2)The department shall determine if the license shall be renewed based upon the results of the annual on-site inspection and evaluation of the resource family home conducted pursuant to this section. If the on-site inspection and evaluation indicate the resource family home's full or substantial compliance with the provisions of this act, the department shall renew the license.

L.2001, c.419, s.5; amended 2004, c.130, s.74; 2007, c.228, s.4.



Section 30:4C-27.8 - Criminal History Record Background Check Required For Licensure.

30:4C-27.8 Criminal history record background check required for licensure.

6. a. The department shall ensure that a State and federal criminal history record background check is conducted on a resource family parent applicant and any adult member of the resource family parent applicant's household pursuant to the provisions of section 1 of P.L.1985, c.396 (C.30:4C-26.8).

b.The Division of State Police in the Department of Law and Public Safety shall promptly notify the department in the event a resource family parent or any adult member of the resource family parent's household, who was the subject of a criminal history record background check conducted pursuant to this section, is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the department shall make a determination whether to suspend or revoke the resource family parent's license.

L.2001,c.419,s.6; amended 2004, c.130, s.75.



Section 30:4C-27.9 - Denial, Suspension, Revocation Of License.

30:4C-27.9 Denial, suspension, revocation of license.

7.The department may deny, suspend or revoke a license for good cause, including, but not limited to:

a.Failure of a resource family parent applicant or resource family parent to comply with the provisions of this act;

b.Failure of a resource family parent applicant or any adult member of the resource family parent applicant's household to consent to, or cooperate in, the securing of a criminal history record background check pursuant to section 1 of P.L.1985, c.396 (C.30:4C-26.8) or a division child abuse record information check pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11);

c.The conviction of a resource family parent applicant or any adult member of the resource family parent applicant's household of a crime enumerated under section 1 of P.L.1985, c.396 (C.30:4C-26.8);

d.A determination that an incident of child abuse or neglect by a resource family parent applicant or any adult member of the resource family parent applicant's household has been substantiated, except that the department may issue the license if the department determines that the resource family parent applicant or adult household member poses no continuing risk of harm to the child and the issuance of the license is in the child's best interests;

e.Violation of the terms and conditions of a license;

f.Use of fraud or misrepresentation by a resource family parent applicant or resource family parent in obtaining a license;

g.Refusal by a resource family parent applicant or resource family parent to furnish the department with information, files, reports or records required for compliance with the provisions of this act;

h.Refusal by a resource family parent applicant or resource family parent to permit an inspection of a resource family home by an authorized representative of the department; and

i.Any conduct, engaged in or permitted, which adversely affects or presents a serious hazard to the education, health, safety, general well-being or physical, emotional and social development of the child residing in the resource family home, or which otherwise fails to comply with the standards required for the provision of resource family care to a child and the maintenance of a resource family home.

L.2001,c.419,s.7; amended 2004, c.130, s.76.



Section 30:4C-27.10 - Notice Before Denial, Suspension, Revocation Of License, Hearing.

30:4C-27.10 Notice before denial, suspension, revocation of license, hearing.

8.Before denying, suspending or revoking a license, the department shall give notice to a resource family parent applicant or resource family parent personally or by mail to the last known address of the resource family parent applicant or resource family parent with return receipt requested. The notice shall afford the resource family parent applicant or resource family parent the opportunity to be heard and to contest the department's action. The hearing shall be conducted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2001,c.419,s.8; amended 2004, c.130, s.77.



Section 30:4C-27.11 - Judicial Review.

30:4C-27.11 Judicial review.

9.A person aggrieved by a final decision of the department is entitled to seek judicial review in the Appellate Division of the Superior Court. All petitions for review shall be filed in accordance with the Rules of Court.

L.2001,c.419,s.9; amended 2004, c.130, s.78.



Section 30:4C-27.12 - Fraud, Misrepresentation, Fourth Degree Crime.

30:4C-27.12 Fraud, misrepresentation, fourth degree crime.
10. A person who uses fraud or misrepresentation in obtaining a license, or offers, advertises or provides any service not authorized by a valid license is guilty of a crime of the fourth degree.

L.2001,c.419,s.10.



Section 30:4C-27.14 - Report To Governor, Legislature.

30:4C-27.14 Report to Governor, Legislature.
12. The commissioner shall report to the Governor and the Legislature no later than six months after the effective date of this act in an interim report, and no later than 12 months after the effective date of this act in a final report, on the implementation of this act. The reports shall include:

a.the number of licenses that were approved, denied, suspended or revoked;

b.the number of licenses that were denied, suspended or revoked as a result of the criminal history record background and division child abuse record information checks conducted pursuant to this act;

c.data on the progress of implementing the recommendations contained in the division's Strategic Plan regarding the improvement of the State's foster care system; and

d.recommendations for modifying the provisions of this act, which the commissioner believes to be necessary and appropriate.

L.2001,c.419,s.12.



Section 30:4C-27.15 - Rules, Regulations.

30:4C-27.15 Rules, regulations.

13. a. The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

The regulations shall include standards governing: the safety and adequacy of the physical premises of a resource family home; the health, safety, general well-being and physical, emotional, social and educational needs of a child in resource family care; the training of a resource family parent; the responsibility of a resource family parent to participate in the case plan of a child in resource family care and to allow access by the department to the child; the maintenance and confidentiality of records and furnishing of required information to the department; the transportation of a child in resource family care; and the provision of other needed services on behalf of a child in resource family care. The commissioner shall also adopt rules and regulations for license application, issuance, denial, suspension and revocation.

b.Nothing in this act shall be construed to permit the department to adopt any code or standard that exceeds the standards established pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.).

L.2001,c.419,s.13; amended 2004, c.130, s.79.



Section 30:4C-27.16 - Definitions Relative To Background Checks For Residential Child Care Staff.

30:4C-27.16 Definitions relative to background checks for residential child care staff.

1.As used in sections 1 through 6 and 8 through 11 of P.L.2003, c.186 (C.30:4C-27.16 et al.):

"Department" means the Department of Children and Families.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Residential child care facility" or "facility" means any public or private establishment subject to the regulatory authority of the department that provides room, board, care, shelter, or treatment services for children on a 24-hour-a-day basis. The term shall include: residential facilities operated by or under contract or agreement with the division to serve 13 or more children with emotional or behavioral problems as defined pursuant to section 2 of P.L.1951, c.138 (C.30:4C-2); State-operated children's psychiatric facilities providing inpatient treatment; group homes, treatment homes, teaching family homes, alternative care homes, and supervised transitional living homes operated by or under contract or agreement with the division to serve 12 or fewer children with emotional or behavioral problems as defined pursuant to N.J.A.C.10:128-1.2; and shelter care facilities and homes, including shelters serving children in juvenile-family crisis and in need of temporary shelter care, as defined pursuant to section 3 of P.L.1982, c.77 (C.2A:4A-22).

"Staff member" means an individual 18 years of age or older who is an administrator of, employed by, or works in a facility on a regularly scheduled basis during the facility's operating hours, including full-time, part-time, voluntary, contract, consulting, and substitute staff, whether compensated or not.

L.2003, c.186, s.1; amended 2004, c.130, s.125; 2006, c.47, s.139; 2012, c.16, s.90.



Section 30:4C-27.17 - Background Checks Required For Securing, Maintaining Certificate Of Approval.

30:4C-27.17 Background checks required for securing, maintaining certificate of approval.

2. a. As a condition of securing or maintaining a certificate of approval from the department, the administrator of a facility shall ensure that a criminal history record background check is conducted on each staff member of the facility.

b.If the administrator of the facility refuses to consent to, or cooperate in, the securing of a criminal history record background check, the department shall suspend, deny, revoke or refuse to renew the facility's certificate of approval, as appropriate.

c.If a staff member of a facility, other than the administrator, refuses to consent to, or cooperate in, the securing of a criminal history record background check, the individual shall be immediately terminated from employment at the facility.

L.2003,c.186,s.2.



Section 30:4C-27.18 - Facilities Established After Effective Date; Procedures.

30:4C-27.18 Facilities established after effective date; procedures.

3. a. In the case of a facility established after the effective date of this act, the administrator of the facility, prior to the facility's opening, shall ensure that a request for a criminal history record background check on each staff member is sent to the department for processing by the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation.

A staff member shall not be left alone as the only adult caring for a child at the facility until the staff member's criminal history record background has been reviewed by the department pursuant to this act.

b.In the case of a facility granted a certificate of approval prior to the effective date of this act, the administrator of the facility, at the time of the facility's first renewal of its certificate of approval, shall ensure that a request for a criminal history record background check on each staff member is sent to the department for processing by the Division of State Police and the Federal Bureau of Investigation.

c.Within two weeks after a new staff member begins employment at a facility, the administrator of the facility shall ensure that a request for a criminal history record background check on the new staff member is sent to the department for processing by the Division of State Police and the Federal Bureau of Investigation.

A new staff member shall not be left alone as the only adult caring for a child at the facility until the staff member's criminal history record background has been reviewed by the department pursuant to this act.

L.2003,c.186,s.3.



Section 30:4C-27.19 - Criteria For Permanent Disqualification.

30:4C-27.19 Criteria for permanent disqualification.

4.Except as provided in subsection d. of this section, a current staff member or an applicant for employment shall be permanently disqualified from employment at or administering a facility if the criminal history record background check of the staff member or applicant reveals a record of conviction for any of the following crimes and offenses:

a.In New Jersey, any crime or disorderly persons offense as follows:

(1)a crime against a child, including endangering the welfare of a child and child pornography pursuant to N.J.S.2C:24-4; child molestation as set forth in N.J.S.2C:14-1 et seq.;

(2)abuse, abandonment or neglect of a child pursuant to R.S.9:6-3;

(3)endangering the welfare of an incompetent person pursuant to N.J.S.2C:24-7;

(4)sexual assault, criminal sexual contact or lewdness pursuant to N.J.S.2C:14-2 through N.J.S.2C:14-4;

(5)murder pursuant to N.J.S.2C:11-3 or manslaughter pursuant to N.J.S.2C:11-4;

(6)stalking pursuant to section 1 of P.L.1992, c.209 (C.2C:12-10);

(7)kidnaping and related offenses including criminal restraint, false imprisonment, interference with custody, criminal coercion, or enticing a child into a motor vehicle, structure or isolated area pursuant to N.J.S.2C:13-1 through N.J.S.2C:13-5 and section 1 of P.L.1993, c.291 (C.2C:13-6);

(8)arson pursuant to N.J.S.2C:17-1, or causing or risking widespread injury or damage, which would constitute a crime of the second degree pursuant to N.J.S.2C:17-2;

(9)aggravated assault, which would constitute a crime of the second or third degree pursuant to subsection b. of N.J.S.2C:12-1;

(10) robbery, which would constitute a crime of the first degree pursuant to N.J.S.2C:15-1;

(11) burglary, which would constitute a crime of the second degree pursuant to N.J.S.2C:18-2;

(12) domestic violence pursuant to P.L.1991, c.261 (C.2C:25-17 et seq.);

(13) terroristic threats pursuant to N.J.S.2C:12-3; or

(14) an attempt or conspiracy to commit any of the crimes or offenses listed in paragraphs (1) through (13) of this subsection.

b.In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in subsection a. of this section.

c.Notwithstanding the provisions of this section to the contrary, an individual shall not be disqualified from employment at or administering a facility under this act on the basis of any conviction disclosed by a criminal history record background check performed pursuant to this act without an opportunity to challenge the accuracy of the disqualifying criminal history record pursuant to the provisions of section 7 of this act.

d.If a staff member of a facility is convicted of a crime specified in subsection a. of this section, the staff member shall be terminated from employment at or administering a facility, except that the department may approve the individual's employment at, or administration of, the facility if all of the following conditions are met:

(1)the department determines that the crime does not relate adversely to the position the individual is employed in pursuant to the provisions of P.L.1968, c.282 (C.2A:168A-1 et seq.);

(2)the conviction is not related to a crime committed against a child, as specified in subsection a. of this section;

(3)the facility documents that the individual's employment or administration of the facility does not create a risk to the safety or well-being of children due to the nature and requirements of the position; as necessary, the facility shall identify restrictions regarding the individual's contact with, care or supervision of children;

(4)the facility documents that the individual is uniquely qualified for the position due to specific skills, qualifications, characteristics or prior employment experiences; and

(5)the department determines that the individual has affirmatively demonstrated rehabilitation, pursuant to the factors specified in subsection b. of section 5 of this act.

L.2003,c.186,s.4.



Section 30:4C-27.20 - Eligibility For Employment For Certain Rehabilitated Offenders; Determination.

30:4C-27.20 Eligibility for employment for certain rehabilitated offenders; determination.

5. a. For crimes and offenses other than those cited in subsection a. of section 4 of this act, an applicant or staff member may be eligible for employment at, or to administer, a facility if the individual has affirmatively demonstrated to the department clear and convincing evidence of rehabilitation pursuant to subsection b. of this section.

b.In determining whether an individual has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position at the facility that the convicted individual would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the individual when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions that may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the individual under their supervision.

c.The department shall make the final determination regarding the employment of the administrator of a facility with a criminal conviction specified under this section.

d.The administrator of the facility or the facility's board of directors shall make the final determination regarding the employment of a staff member or applicant with a criminal conviction specified under this section.

e.If the administrator of a facility has knowledge that a staff member has criminal charges pending against the staff member, the administrator shall promptly notify the department to determine whether or not any action concerning the staff member is necessary in order to ensure the safety of the children who are placed in the facility.

L.2003,c.186,s.5.



Section 30:4C-27.21 - Immunity From Liability On Use Of Background Information.

30:4C-27.21 Immunity from liability on use of background information.

6. a. A facility that has received an employment application from an individual or currently employs a staff member shall be immune from liability for acting upon or disclosing information about the disqualification or termination of that applicant or staff member to another facility seeking to employ that individual if the facility has:

(1)received notice from the department or the facility's board of directors, as applicable, that the applicant or staff member has been determined by the department or the board of directors to be disqualified from employment at a facility pursuant to this act; or

(2)terminated the employment of a staff member because the individual was disqualified from employment at the facility on the basis of a conviction of a crime pursuant to section 4 of this act after commencing employment at the facility.

b.A facility that acts upon or discloses information pursuant to subsection a. of this section shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the facility acted with actual malice toward the individual who is the subject of the information.

L.2003,c.186,s.6.



Section 30:4C-27.22 - Child Abuse Record Information Check Required For Securing, Maintaining Certificate Of Approval.

30:4C-27.22 Child abuse record information check required for securing, maintaining certificate of approval.

8. a. As a condition of securing or maintaining a certificate of approval from the department, the administrator of a facility shall ensure that the division conducts a child abuse record information check of its child abuse records to determine if an incident of child abuse or neglect has been substantiated, pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11), against any staff member of the facility.

b.The department shall not issue a certificate of approval to a facility until the facility has requested that the division conduct a child abuse record information check on each staff member employed by or working at the facility.

c.The department shall deny, revoke or refuse to renew the facility's certificate of approval, as appropriate, if the department determines that an incident of child abuse or neglect by an administrator of a facility has been substantiated.

d.Each staff member of a facility shall provide prior written consent for the division to conduct a child abuse record information check.

e.If the administrator of the facility refuses to consent to, or cooperate in, the securing of a division child abuse record information check, the department shall suspend, deny, revoke or refuse to renew the facility's certificate of approval, as appropriate.

f.If a staff member of the facility, other than the administrator, refuses to consent to, or cooperate in, the securing of a division child abuse record information check, the individual shall be immediately terminated from employment at the facility.

g.The division shall complete the child abuse record information check within 45 days after receiving the request for the check.

L.2003,c.186,s.8.



Section 30:4C-27.23 - Facility Established After Effective Date, Request For Staff Background Checks.

30:4C-27.23 Facility established after effective date, request for staff background checks.

9. a. In the case of a facility established after the effective date of this act, the administrator of the facility, prior to the facility's opening, shall ensure that a request for a child abuse record information check on each staff member is sent to the division.

A staff member shall not be left alone as the only adult caring for a child at the facility until the results of the staff member's child abuse record information check have been received by the administrator of the facility.

b.In the case of a facility granted a certificate of approval prior to the effective date of this act, the administrator of the facility, at the time of the facility's first renewal of its certificate of approval, shall ensure that a request for a child abuse record information check on each staff member is sent to the division.

c.Within two weeks after a new staff member begins employment at a facility, the administrator of the facility shall ensure that a request for a child abuse record information check on the new staff member is sent to the division.

A new staff member shall not be left alone as the only adult caring for a child at the facility until the results of the staff member's child abuse record information check have been received by the administrator of the facility.

d.If the division determines that an incident of child abuse or neglect by a staff member has been substantiated, the division shall advise the administrator of the facility of the results of the child abuse record information check and the facility shall immediately terminate the individual from employment at the facility.

e.The department shall consider, for the purposes of this act, any incidents of child abuse or neglect that were substantiated on or after June 29, 1995, to ensure that perpetrators have had an opportunity to appeal a substantiated finding of abuse or neglect; except that the department may consider substantiated incidents prior to that date, if the department, in its judgment, determines that the individual poses a risk of harm to children in a facility. In cases involving incidents substantiated prior to June 29, 1995, the department shall offer the individual an opportunity for a hearing to contest its action restricting the individual from employment at a facility.

L.2003,c.186,s.9.



Section 30:4C-27.24 - Regulations Relative To Out-of-state Facility Serving State Residents.

30:4C-27.24 Regulations relative to out-of-State facility serving State residents.

10. In the case of a facility located outside the State serving children who are residents of the State, the administrator of the facility shall ensure that an applicant or staff member meets all applicable laws and regulations in that state governing criminal history record background and child abuse record information checks that may be required as a condition of employment. In the event that criminal history record background and child abuse record information checks are not mandated, the administrator of the facility shall require that the applicant or staff member make a voluntary disclosure of any criminal conviction. The results of the disclosure shall be made available to the department, so the department can determine the suitability of the individual for employment at the facility during the time children who are residents of the State are placed in the facility.

L.2003,c.186,s.10.



Section 30:4C-27.25 - Responsibility For Costs, Funding Of Background Checks.

30:4C-27.25 Responsibility for costs, funding of background checks.

11. The department shall be responsible for the cost of processing and funding all criminal history record background and child abuse record information checks required pursuant to this act. The department shall also be responsible for paying the cost of obtaining the fingerprints or other identifier authorized by the Division of State Police, unless that service is available at no cost to the employee or individual seeking employment.

L.2003,c.186,s.11.



Section 30:4C-28 - Discharge For Care, Custody, Or Guardianship.

30:4C-28 Discharge for care, custody, or guardianship.

28.The Division of Child Protection and Permanency may at any time discharge from its care, custody, or guardianship any child, if in the opinion of the division the best interests of the child will be promoted thereby.

L.1951, c.138, s.28; amended 1962, c.197, s.29; 2012, c.16, s.91.



Section 30:4C-29 - Payments For Maintenance.

30:4C-29 Payments for maintenance.

29.Subject to the provisions of section 30 of P.L.1951, c.138 (C.30:4C-30), payments for maintenance shall be made by the Division of Child Protection and Permanency.

The Division of Child Protection and Permanency is hereby empowered to receive from the State Treasurer and from the county treasurer of each county such sums as shall be appropriated for the purposes of P.L.1951, c.138 (C.30:4C-1 et seq.), and shall cause such sums to be set up in a special account or accounts subject to disbursement by the Division of Child Protection and Permanency.

L.1951, c.138, s.29; amended 1962, c.197, s.30; 2012, c.16, s.92.



Section 30:4C-29.1 - Liability For Maintenance Costs.

30:4C-29.1 Liability for maintenance costs.

1. a. In any case in which the Department of Children and Families, through the Division of Child Protection and Permanency, is providing care or custody for any child when the child is in a resource family home, any legally responsible person of the child, if of sufficient financial ability, is liable for the full costs of maintenance of the child incurred by the division. If the legally responsible person is of insufficient financial ability, the person is liable in an amount which a court of competent jurisdiction directs according to a scheduled rate approved by the division. Nothing contained herein shall prevent the legally responsible person from voluntarily executing an agreement for payment to the division for the costs of maintenance of the child receiving care or custody when the child is in a resource family home.

b.The division shall have a lien against the property of the legally responsible person in an amount equal to the amount to be paid, which lien shall have priority over all unrecorded encumbrances.

c.If the legally responsible person fails to reimburse the department, through the division, for the costs of maintenance of a child incurred by the division when the child is in a resource family home, a court of competent jurisdiction, upon the complaint of the Commissioner of Children and Families, may summon the legally responsible person and other witnesses, and may order the legally responsible person to pay an amount to the department, according to a scheduled rate approved by the division.

d.In any case in which the department, through the division, has agreed to provide youth facilities aid to a public, private, or voluntary agency pursuant to P.L.1962, c.142 (C.30:4C-29.1 et seq.), the division shall have a lien against the property of any person, persons, or agency so contracting, in an amount equal to the amount or amounts so contracted to be paid, which lien shall have priority over all unrecorded encumbrances. The lien shall be reduced for each year of service provided by the agency at a rate to be negotiated by the division and the agency, but in no case more than 20% a year; provided, however, that annual reductions shall not exceed $10,000.

L.1962, c.142, s.1; amended 1964, c.102, s.21; 1979, c.309, s.4; 1985, c.8, s.4; 2004, c.130, s.80; 2006, c.47, s.140; 2012, c.16, s.93.



Section 30:4C-29.2 - Lien On Real Property

30:4C-29.2. Lien on real property
At any time during the period during which said child is within the care and custody of the division and within two years after the date upon which said care and custody is terminated, the division, through any officer or employee authorized by it so to do, may execute and file a certificate with the county clerk, or if there be such an officer in the county, with the register of deeds and mortgages of the county, or with the clerk of the Superior Court, as the case may be, which certificate shall state the name of the child, the date when the child came under the care and custody of the division and the date of the agreement, if any, the name of the person or persons by whom the agreement was made, if any, and the sum or sums which said person or persons agreed or is liable to pay to the division for the support and maintenance of said child, and the amount due the division for such service at the time of the filing of the certificate, and the rate of accumulation, if any shall occur thereafter, and the person or persons from whom such sum or sums are or will become due, and upon the filing of said certificate the lien shall immediately attach to and become binding upon all real property in the ownership of the person or persons against whom it is filed in the county, if it is filed in the county, or wherever situate in the State, if it is filed in the Superior Court, and it shall have the force and effect of a judgment at law.

At any time after the signing of an agreement to provide youth facilities aid under this act for the duration of both that agreement and any service agreement, the division, through any officer or employee authorized so to do, may execute and file a lien certificate with the county clerk or with the clerk of the Superior Court, which shall state the names and addresses of both parties, the date of the signing of the contract, the sum or sums which were disbursed to the agency in the expectation that the agency would provide contract services to the division in the future, and the amount due the division at the time of filing of said certificate.

L. 1962, c. 142, s. 2. Amended by L. 1964, c. 102, s. 22; L. 1979, c. 309, s. 5, eff. Jan. 17, 1980; L. 1985, c. 8, s. 5.



Section 30:4C-29.3 - Books For Recording Certificates Of Lien; Index

30:4C-29.3. Books for recording certificates of lien; index
The clerk or register of deeds and mortgages of the county, or the clerk of the Superior Court, as the case may be, shall provide suitable books in which all certificates of lien and other papers incidental thereto shall be received and recorded without the payment of any fee, which books shall be properly indexed in the name of the person or persons against whom the lien is claimed.

L.1962, c. 142, s. 3.



Section 30:4C-29.4 - Property Subject To Lien; Notice; Liability For Disposal Of Property After Notice

30:4C-29.4. Property subject to lien; notice; liability for disposal of property after notice
The lien shall become binding upon any goods, rights, credits, chattels, moneys or effects which are held, for the present or subsequent use, of the person against whom the lien is claimed, by any person, firm or corporation, after notice of the existence of the lien forwarded by certified mail to said person, firm or corporation, who or which shall thereafter be precluded from disposing of said property rights until said lien is satisfied or the bureau consents thereto and any person, firm or corporation disposing of such properties or moneys after receipt of such notice of lien shall be liable to the bureau for the value of such properties or moneys so disposed of, except that when the notice of the lien is served upon a banking institution the lien shall be effective against such banking institution only in the amount of the accumulated delinquent maintenance stated therein.

L.1962, c. 142, s. 4. Amended by L.1964, c. 102, s. 23.



Section 30:4C-29.5 - Compromise And Settlement Of Claims

30:4C-29.5. Compromise and settlement of claims
The bureau is authorized to compromise and make settlement of any claim for which any lien is filed under the provisions of this act and the making and consummation of any such compromise shall be sufficient authorization for the discharge thereof.

L.1962, c. 142, s. 5. Amended by L.1964, c. 102, s. 24.



Section 30:4C-29.6 - Discharge Of Lien; Certificate

30:4C-29.6. Discharge of lien; certificate
Any such lien may be discharged by filing in the office in which the certificate of lien is filed, a certificate setting forth that said lien is discharged of record, signed and acknowledged by the duly authorized officer or employee of the bureau.

L.1962, c. 142, s. 6. Amended by L.1964, c. 102, s. 25.



Section 30:4C-30 - Sharing Of Cost Of Maintenance By State And County

30:4C-30. Sharing of cost of maintenance by State and county
The cost of maintenance provided under this act for or on behalf of any child shall be borne by the State at the rate of 75% of the per capita cost of maintenance and by the county at the rate of 25% of the per capita cost for the entire year. During the period from July 1 through December 31 of each year the State shall pay to each county an amount equal to the county share of the per capita cost from January 1 through December 31 of that year, but not to exceed 25% of the total State and county cost of maintenance.

The Governor shall fix and determine and state in his annual budget message a sum sufficient to pay the estimated amount required to carry into effect the provisions of this act, together with the deficiencies, if any, incurred in the previous year. The Legislature shall include the amount so determined and stated, in the annual appropriations bill.

The division may fix the rate of per capita payment for the maintenance of children in each State program and subprogram, including the allowance for clothing.

L.1951,c.138,s.30; amended 1962,c.197,s.31; 1968,c.139,s.4; 1985,c.8,s.6; 1990,c.66,s.4; 1991,c.63,s.16.



Section 30:4C-30.1 - Hospital Care; Total Cost To Be Borne By State

30:4C-30.1. Hospital care; total cost to be borne by state
Notwithstanding the provisions of the act of which this act is a supplement, the total cost of hospital care for children as provided for therein shall be borne by the State and the contributions required to be paid by the counties toward the cost of maintenance of said children shall include no part of the cost of such hospital care.

L.1962, c. 138, s. 1.



Section 30:4C-31 - Federal Assistance; Compliance With Requirements Of Department Of Health, Education And Welfare

30:4C-31. Federal assistance; compliance with requirements of Department of Health, Education and Welfare
The State Board of Control or its duly authorized representative is hereby empowered to negotiate with the Federal Government to secure such financial assistance for the carrying out of this act as may be provided in the Federal Social Security Act, and the State Treasurer is hereby empowered to receive such moneys and shall cause them to be placed in the account or accounts of the Bureau of Childrens Services, acting as the agent of the State Board of Control for the purpose of carrying into effect the provisions of this act.

The State Board of Control is further empowered to organize the work of the Department of Institutions and Agencies in behalf of children to comply, in any manner consistent with law, with the reasonable requirements of the Federal Department of Health, Education and Welfare pursuant to Federal law, and to cooperate in extending and strengthening public welfare services for the protection and care of homeless, dependent and neglected children and children in danger of becoming delinquent.

L.1951, c. 138, p. 588, s. 31. Amended by L.1962, c. 197, s. 32.



Section 30:4C-32 - Burial Of Child Receiving Care; Expenses.

30:4C-32 Burial of child receiving care; expenses.

32.Whenever a child receiving care, custody, or guardianship as provided by P.L.1951, c.138 (C.30:4C-1 et seq.) has died, and an investigation by the Division of Child Protection and Permanency discloses that there are insufficient funds from any other source to provide proper burial, the division shall authorize the expenditure of an amount reasonably necessary to provide proper burial for the child, and the amount shall be a proper charge against State funds, within the limits of available appropriations, in the same manner and extent as expenditures for maintenance.

The amount reasonably necessary to provide proper burial shall be determined by the average cost for a proper burial and funeral charged by funeral directors in the locality in which the child is buried.

L.1951, c.138, s.32; amended 1962, c.197, s.33; 1985, c.282, s.1; 1990, c.66, s.5; 2012, c.16, s.94.



Section 30:4C-33 - Compromise And Settlement Of Claims.

30:4C-33 Compromise and settlement of claims.

33.The Division of Child Protection and Permanency may compromise and settle any claim due or which may become due the division for reimbursement of moneys paid to any individual or organization for maintenance of a child. A memorandum of the compromise and settlement shall be entered in the official records of the division.

L.1951, c.138, s.33; amended 1962, c.197, s.34; 2012, c.16, s.95.



Section 30:4C-34 - Recovery, Reimbursement Of Moneys.

30:4C-34 Recovery, reimbursement of moneys.

34.Whenever the Division of Child Protection and Permanency shall recover or receive reimbursement of any moneys paid to any individual or organization for the maintenance of a child, the moneys so recovered or received shall be credited to the State treasury or to the Federal Government in the same proportion as they were charged in the original instance. The division is hereby authorized to take all necessary and proper action under the laws of this State for the recovery of any moneys wrongfully received or retained by any individual or organization, or for the recovery from the person or persons responsible under the laws of this State for the support of the child the value of maintenance furnished to the child.

L.1951, c.138, s.34; amended 1962, c.197, s.35; 2012, c.16, s.96.



Section 30:4C-35 - Contributions.

30:4C-35 Contributions.

35.The Division of Child Protection and Permanency is authorized to retain any voluntary contributions of money heretofore received by it, and to receive future contributions. All contributions, whether already received or hereafter received, shall be kept in a separate fund, and shall be used only upon order of the division for the purposes for which the contributions were made, and the funds shall be in the custody and control of the division; provided, however, that any contribution made to the division, the original purpose of which is no longer practicable or possible of achievement, may be used by the division, at its discretion, for the general benefit and welfare of children under its supervision.

L.1951, c.138, s.35; amended 1962, c.197, s.36; 2012, c.16, s.97.



Section 30:4C-36 - Petty Cash Fund.

30:4C-36 Petty cash fund.

36.On application in writing by the Division of Child Protection and Permanency, the State Treasurer on warrant of the Director of the Division of Budget and Accounting may pay to the division from its annual appropriation such amount not exceeding $5,000 as may be necessary to establish a petty cash fund for the payment of traveling expenses and other current expenses as require a prompt cash outlay.

The division shall file an account with vouchers attached showing all expenditures from its petty cash fund and on receipt of the amount thereof from the State Treasurer shall reimburse the fund. Any questions with reference to the allowance, expenditure, accounting, and reimbursement of petty cash moneys shall be finally determined by ruling of the Director of the Division of Budget and Accounting.

L.1951, c.138, s.36; amended 1962, c.197, s.37; 2012, c.16, s.98.



Section 30:4C-37 - Checks, Drafts, Warrants, Procedure If Uncashed.

30:4C-37 Checks, drafts, warrants, procedure if uncashed.

37.Whenever the Division of Child Protection and Permanency shall have issued, or shall hereafter issue, any checks, drafts, or warrants to be paid from moneys received from the Federal Government, the State, or any county of this State for the cost of maintenance, and the checks, drafts, or warrants shall not be cashed for a period of one year from the date of issue, the following procedure shall be taken:

(a)The division shall give due notice to the bank on which the checks, drafts, or warrants were issued that no payment shall be made thereon.

(b)The division shall then from time to time deposit in a special fund moneys in an amount equal to that represented by the checks, drafts, or warrants, which moneys shall be held for the payments of the checks, drafts, or warrants. The special fund shall be in the custody and control of the division.

(c)The moneys so deposited shall be maintained in the special fund for a period of six years from the date of deposit, and, if still unclaimed after that time by anyone having a legal right thereto, shall be credited to the Federal Government, the State, or any county of this State in the same proportion as the moneys were received by the division in the original instance.

Whenever the division shall have credited any moneys to the Federal Government, the State, or any county of this State pursuant to the provisions of this section, it shall thereupon be free of all obligations as to those checks, drafts, or warrants for which such moneys have been held for payment.

L.1951, c.138, s.37; amended 1962, c.197, s.38; 2012, c.16, s.99.



Section 30:4C-38 - Repeal

30:4C-38. Repeal
The following acts and statutes together with all amendments thereof and supplements thereto are repealed:

Articles one, two and three of chapter five of Title 30 of the Revised Statutes;

"An act defining the guardianship of the State Board of Children's Guardians and providing for the administration thereof," approved May eleventh, one thousand nine hundred and thirty-eight (P.L.1938, c. 160);

"An act to amend an act entitled "An act concerning the care, maintenance, supervision and guardianship of dependent and neglected children, promoting home life therefor, providing penalties for violation thereof, and amending sections 30:5-1, 30:5-33, 30:5-36, 30:5-43 and 30:5-44 of the Revised Statutes.' approved May eleventh, one thousand nine hundred and thirty-eight," approved June twenty-second, one thousand nine hundred and thirty-eight (P.L.1938, c. 400);

"An act concerning checks, drafts or warrants issued by the State Board of Children's Guardians which remain uncashed for a period of one year, and providing for the disposition of moneys held for payment thereof," approved July twelfth, one thousand nine hundred and thirty-nine (P.L.1939, c. 213);

"An act concerning the care, maintenance, supervision and guardianship of dependent and neglected children, promoting home life therefor, providing penalties for violation thereof, and amending section 30:5-4 of the Revised Statutes," approved July eighteenth, one thousand nine hundred and thirty-nine (P.L.1939, c. 245);

"An act concerning the care, maintenance, supervision and guardianship of dependent and neglected children, promoting home life therefor, providing penalties for violation thereof, and amending sections 30:5-7 and 30:5-8 of the Revised Statutes," approved May sixth, one thousand nine hundred and forty-two (P.L.1942, c. 140);

"An act concerning the care, maintenance, supervision and guardianship of dependent and neglected children, promoting home life therefor, providing penalties for violation thereof, and amending sections 30:5-19, 30:5-21 and 30:5-26 of the Revised Statutes," approved May fourteenth, one thousand nine hundred and forty-two (P.L.1942, c. 223);

"An act concerning grants of home life assistance by the State Board of Children's Guardians, and amending section 30:5-33 of the Revised Statutes," approved April thirtieth, one thousand nine hundred and forty-five (P.L.1945, c. 264);

"An act to change the name of the State Board of Children's Guardians to the State Board of Child Welfare, and supplementing chapter five of Title 30 of the Revised Statutes," approved June eleventh, one thousand nine hundred and forty-seven (P.L.1947, c. 257);

Chapter five A of Title 30 of the Revised Statutes.

L.1951, c. 138, p. 591, s. 38.



Section 30:4C-39 - Continuation Of Consistent Provisions Of Prior Laws; Effect Of Repeal

30:4C-39. Continuation of consistent provisions of prior laws; effect of repeal
To the extent that this act contains provisions not inconsistent with those of prior laws it shall be construed as a continuation of such laws. The repeal of the acts and statutes as provided by section thirty-eight hereof shall not revive or re-establish any office, positions, functions, powers, or duties heretofore abolished by such acts and statutes.

L.1951, c. 138, p. 592, s. 39.



Section 30:4C-40 - Effective Date

30:4C-40. Effective date
This act shall take effect January first, one thousand nine hundred and fifty-two.

L.1951, c. 138, p. 593, s. 40.



Section 30:4C-41 - "Approved Agency" Defined

30:4C-41. "Approved agency" defined
"Approved agency" as used herein means a legally constituted agency having its principal office within this State, which holds a valid certificate of approval from the Department of Institutions and Agencies, as provided by law, to place children in New Jersey for purposes of adoption.

L.1962, c. 206, s. 1.



Section 30:4C-42 - Adoption Resource Exchange.

30:4C-42 Adoption Resource Exchange.

2.The Division of Child Protection and Permanency, is hereby authorized and empowered, subject to the availability of appropriations therefor, to establish an Adoption Resource Exchange, the services of which shall be available only to approved agencies as a further resource to facilitate placement of children for adoption by and through the agencies.

L.1962, c.206, s.2; amended 1964, c.102, s.26; 2012, c.16, s.100.



Section 30:4C-43 - Purpose Of Adoption Resource Exchange.

30:4C-43 Purpose of adoption resource exchange.

3.The Adoption Resource Exchange authorized by P.L.1962, c.206 (C.30:4C-41 et seq.) shall not itself engage in the placement of children for adoption nor shall it be construed as a substitute for other local community resources, whether public or voluntary. It shall be a facility whereby the Division of Child Protection and Permanency and other approved agencies may mutually share and exchange information concerning children available for adoption and homes available for the placement of adoptive children.

L.1962, c.206, s.3; amended 1964, c.102, s.27; 2012, c.16, s.101.



Section 30:4C-44 - Rules, Regulations, And Procedures.

30:4C-44 Rules, regulations, and procedures.

4.The Division of Child Protection and Permanency is hereby authorized and empowered to establish rules, regulations, and procedures necessary to accomplish the purposes of P.L.1962, c.206 (C.30:4C-41 et seq.).

L.1962, c.206, s.4; amended 1964, c.102, s.28; 2012, c.16, s.102.



Section 30:4C-45 - Legislative Intent.

30:4C-45 Legislative intent.

1.It is the intent of the Legislature in enacting this act to benefit hard-to-place children in resource family care at State expense by providing the stability and security of permanent homes.

L.1973,c.81,s.1; amended 2004, c.130, s.81.



Section 30:4C-46 - Payments In Subsidization Of Adoption; Qualifications.

30:4C-46 Payments in subsidization of adoption; qualifications.

2.The Division of Child Protection and Permanency shall make payments to adoptive parents on behalf of a child placed for adoption by the division whenever:

a.The child because of physical or mental condition, race, age, or membership in a sibling group, or for any other reason falls into the category of a child hard to place for adoption;

b.The adoptive family is capable of providing the permanent family relationships needed by the child; and

c.Except in situations involving adoption by a child's resource family parent, there has been a reasonable effort to place the child in an adoptive setting without providing a subsidy.

Payments shall be made on behalf of a child placed for adoption by the division except that whenever a child who would otherwise be eligible for subsidy payment is in the care of an approved New Jersey adoption agency pursuant to P.L.1977, c.367 (C.9:3-37 et seq.) a child shall, upon application by the agency and satisfaction of the regular requirements of the adoption subsidy program, be approved for participation in the adoption subsidy program. In any case the division may approve payment in subsidization of adoption for a child without legal transfer of care or custody of the child to the division. The division shall adopt regulations for administration of this program with respect to these children, except that all children are evaluated for eligibility in the same manner as children already under the care, custody, or guardianship of the division.

L.1973, c.81, s.2; amended 1983, c.484, s.1; 2004, c.130, s.82; 2012, c.16, s.103.



Section 30:4C-47 - Costs And Expenses Covered.

30:4C-47 Costs and expenses covered.

3.Payments in subsidization of adoption shall include but are not limited to the maintenance costs, medical and surgical expenses, and other costs incidental to the care, training and education of the child. Such payments may not exceed the cost of providing comparable assistance in resource family care and shall not be made after the adoptive child becomes 18 years of age, except that payments shall be made until the child becomes 21 years of age if the child is enrolled as a student of a secondary school or its equivalent.

L.1973,c.81,s.3; amended 1983, c.484, s.2; 2005, c.169, s.12.



Section 30:4C-48 - Qualifications; Original And Annual Determination.

30:4C-48 Qualifications; original and annual determination.

4.Qualification for payments in subsidization of adoption shall be determined and approved by the Division of Child Protection and Permanency prior to the completion of the adoption proceeding, and may be redetermined annually thereafter. No payments shall be made for any child who the division has determined was brought into this State for the sole purpose of qualifying for an adoption subsidy pursuant to P.L.1973, c.81 (C.30:4C-45 et seq.).

L.1973, c.81, s.4; amended 1983, c.484, s.3; 2012, c.16, s.104.



Section 30:4C-49 - Rules And Regulations.

30:4C-49 Rules and regulations.

5.The Division of Child Protection and Permanency shall make all necessary rules and regulations for administering the program for payments in subsidization of adoptions.

L.1973, c.81, s.5; amended 1983, c.484, s.4; 2012, c.16, s.105.



Section 30:4C-50 - Short Title

30:4C-50. Short title
This act shall be known and may be cited as the "Child Placement Review Act."

L.1977, c. 424, s. 1.



Section 30:4C-51 - Legislative Declarations.

30:4C-51 Legislative declarations.

2.The Legislature declares that it is in the public interest, whereby the safety of children shall be of paramount concern, to afford every child placed outside his home by the Division of Child Protection and Permanency with the opportunity for eventual return to the child's home or placement in an alternative permanent home; that it is the obligation of the State to promote this end through effective planning and regular review of each child's placement; and that it is the purpose of P.L.1977, c.424 (C.30:4C-50 et seq.) to establish procedures for both administrative and judicial review of each child's placement in order to ensure that such placement ensures the safety and health and serves the best interest of the child.

L.1977, c.424, s.2; amended 1999, c.53, s.37; 2012, c.16, s.106.



Section 30:4C-52 - Definitions.

30:4C-52 Definitions.

3.As used in P.L.1977, c.424 (C.30:4C-50 et seq.), unless the context indicates otherwise:

a."Child" means any person less than 18 years of age;

b."Child placed outside his home" means a child under the care, custody, or guardianship of the division who resides in a resource family home, group home, residential treatment facility, shelter for the care of abused or neglected children or juveniles considered as juvenile-family crisis cases, or independent living arrangement operated by or approved for payment by the division, or a child who has been placed by the division in the home of a person who is not related to the child and does not receive any payment for the care of the child from the division, or a child placed by the court in juvenile-family crisis cases pursuant to P.L.1982, c.77 (C.2A:4A-20 et seq.), but does not include a child placed by the court in the home of a person related to the child who does not receive any payment from the division for the care of the child;

c."County of supervision" means the county in which the division has established responsibility for supervision of the child;

d."Division" means the Division of Child Protection and Permanency in the Department of Children and Families;

e."Temporary caretaker" means a resource family parent as defined in section 1 of P.L.1962, c.136 (C.30:4C-26.4) or a director of a group home or residential treatment facility;

f."Designated agency" means an agency designated by the court pursuant to P.L.1982, c.80 (C.2A:4A-76 et seq.) to develop a family services plan.

L.1977, c.424, s.3; amended 1978, c.125, s.1; 1982, c.24, s.1; 1987, c.252, s.1; 1999, c.53, s.38; 2004, c.130, s.83; 2005, c.169, s.13; 2006, c.47, s.141; 2012, c.16, s.107.



Section 30:4C-53 - Filing Notice Of Placement Of Child Outside Home.

30:4C-53 Filing notice of placement of child outside home.

4.Within five calendar days after the placement of a child outside his home pursuant to a voluntary agreement, the division or the designated agency, as the case may be, shall file notice of such placement with the Family Part of the Chancery Division of the Superior Court in the child's county of supervision. Such notice shall be in the form of a petition encaptioned "In the matter of................., a minor" and shall include the date and type of placement and the reasons for such placement, which shall include the specific efforts to prevent the placement or the specific situation which the division has documented to establish an exception to the requirement to make reasonable efforts to prevent placement in accordance with section 24 of P.L.1999, c.53 (C.30:4C-11.2). Such filing shall establish a continuing jurisdiction of the court over the placement of the child.

The division shall also file immediate notice with the court of any change in placement and of the permanent placement or return home of the child. The court's jurisdiction shall cease upon receipt of such notification of the return home or alternative permanent placement of the child, except as permitted pursuant to subsection e. of section 8 of P.L.1984, c.85 (C.30:4C-61.1).

L.1977,c.424,s.4; amended 1978, c.125, s.2; 1984, c.85, s.1; 1987, c.252, s.2; 1999, c.53, s.39.



Section 30:4C-53.1 - Findings, Declarations.

30:4C-53.1 Findings, declarations.

1.The Legislature finds and declares that it is in the public interest, whereby the safety of children shall be of paramount concern, to afford every child placed outside the child's home by the Division of Child Protection and Permanency in the Department of Children and Families with permanency through return to the child's own home, if the child can be returned home without endangering the child's health or safety; through adoption, if family reunification is not possible; or through an alternative permanent placement, if termination of parental rights is not appropriate:

a.Due to the severity of health and social problems such as AIDS, drug abuse, and homelessness, the division often works with families over a period of many years, and the children of these families often spend a majority of their young lives in resource family care; and

b.Research has shown that the longer children remain in the resource family care system, the greater number of placements they experience. As a result of these multiple placements, from birth family to resource family home, and from one resource family home to another resource family home, children develop emotional and psychological problems, making it more difficult for them to develop a positive self-image; and

c.(Deleted by amendment, P.L.2004, c.130).

d.The obligation of the State to recognize and protect the rights of children in the child welfare system should be fulfilled in the context of a clear and consistent policy which limits the repeated placement of children in resource family care and promotes the eventual placement of these children in stable and safe permanent homes.

L.1991, c.448, s.1; amended 1999, c.53, s.40; 2004, c.130, s.84; 2006, c.47, s.142; 2012, c.16, s.108.



Section 30:4C-53.2 - Definition Of "Repeated Placement In Resource Family Care," "Placed Again Into Resource Family Care."

30:4C-53.2 Definition of "repeated placement in resource family care," "placed again into resource family care."

2.For purposes of P.L.1991, c.448 (C.30:4C-53.1 et seq.), the terms "repeated placement into resource family care" and "placed again into resource family care" shall apply to a child who has been placed in the custody of the Division of Child Protection and Permanency for placement in resource family care by the Family Part of the Chancery Division of the Superior Court or as a result of a voluntary placement agreement pursuant to P.L.1974, c.119 (C.9:6-8.21 et seq.), released into the custody of the child's parents or legally responsible guardian at the conclusion of the placement and is once again temporarily removed from the child's place of residence and placed under the division's care and supervision.

L.1991, c.448, s.2; amended 2004, c.130, s.85; 2012, c.16, s.109.



Section 30:4C-53.3 - Revised, Repeated Placement Plans, Requisites.

30:4C-53.3 Revised, repeated placement plans, requisites.

3. a. The division shall not treat a child's repeated placement into resource family care as an initial placement. The child's revised placement plan, updated at the time of the child's repeated placement, shall summarize the child's prior history with the division regarding previous placements, the findings of the child placement review board, as well as a copy of the court order for the removal of the child from the custody of his parents or guardian. The revised placement plan shall be used by the division when preparing the child's repeated placement plan pursuant to this section.

b.Whenever a child is placed again into resource family care, the division shall prepare a repeated placement plan which shall ensure the goals of safety and permanency through the safe return of the child to his parents or, if this is not possible, through the State's assumption of guardianship for the purpose of finding the child an adoptive home or, if termination of parental rights is not appropriate, through an alternative permanent placement. The plan shall be prepared within 30 days after the child's repeated placement and submitted to the court. The plan shall be valid for 12 months after the date the child was placed again into resource family care.

c.The repeated placement plan shall include, but not be limited to:

(1)The specific reasons for the repeated placement of the child, including a description of the problems or conditions in the home of the parents or guardian which necessitated the child's removal, and a summary of the efforts made by the division to prevent the child's repeated placement or the exception to the requirement to make reasonable efforts to prevent placement in accordance with section 24 of P.L.1999, c.53 (C.30:4C-11.2);

(2)The specific actions to be taken by the child's parents or guardian to eliminate the identified problems or conditions which were the basis of the child's repeated placement into resource family care, which actions shall be taken within a specific time limit agreed upon by the child's caseworker and the parents or guardian;

(3)The social services to be provided to the child and the resource family parents during the period the child is in resource family care and the social services to be provided to the child's parent or guardian, or the exception to the requirement to make reasonable efforts toward family reunification in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3), and the goal for the child and anticipated date for achieving the goal. The purpose of the supportive services shall be to promote the child's best interest and to facilitate his safe return to his home, placement for adoption or an alternative permanent placement. Services to facilitate adoption or an alternative permanent placement may be provided concurrently with services to reunify the child with the parent or guardian;

(4)An assessment of the division's ability to obtain a child's birth certificate, locate the child's parents for future contact and have access to the child's extended family, in the event that a plan for adoption or an alternative permanent placement becomes necessary;

(5)A stipulation that the child be placed with his prior resource family parent, if possible and if in the child's best interest, to provide the child with continuity and stability in his living environment; and

(6)A permanency plan for the child and the reasonable efforts of the division to achieve that plan, if: the division has established an exception to the requirement to provide reasonable efforts toward family reunification in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3); or the child has, in any period of 22 consecutive months, been in any placement or placements for a total of 12 months.

The permanency plan shall include whether and, if applicable, when:

(a)the child will be returned to the parent or guardian, if the child can be returned home without endangering the child's health or safety;

(b)the division has determined that family reunification is not possible, and the division shall file a petition for the termination of parental rights for the purpose of adoption; or

(c)the division has determined that termination of parental rights is not appropriate in accordance with section 31 of P.L.1999, c.53 (C.30:4C-15.3), and the child shall be placed in an alternative permanent placement.

L.1991,c.448,s.3; amended 1999, c.53, s.41; 2004, c.130, s.86.



Section 30:4C-53.4 - Petition To Terminate Parental Rights.

30:4C-53.4 Petition to terminate parental rights.

4.If the division is required to provide reasonable efforts toward family reunification, and if the parents or guardian of the child are unwilling or unable to remedy the problems or conditions outlined in the child's repeated placement plan within the specified time limit despite reasonable efforts by the division, and if the permanency plan for the child requires the termination of parental rights, the division shall file a petition to terminate the rights of the child's parents with the family part of the Chancery Division of the Superior Court pursuant to section 15 of P.L.1951, c.138 (C.30:4C-15). The division shall concurrently provide services to facilitate the child's placement into an adoptive home.

The court shall set a hearing, with notice to all parties, on the guardianship petition within 45 days from the date the petition was filed.

L.1991,c.448,s.4; amended 1999, c.53, s.42.



Section 30:4C-53.5 - Rules, Regulations.

30:4C-53.5 Rules, regulations.


5.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Children and Families shall adopt all rules and regulations necessary to effectuate the purposes of this act.

L.1991, c.448, s.5; amended 2006, c.47, s.143.



Section 30:4C-54 - Determination By Court As To Placement.

30:4C-54 Determination by court as to placement.

5.The court shall, within 15 days following receipt of the notice of the initial placement pursuant to a voluntary agreement, determine, based solely upon the petition and other affidavits and written materials submitted to the court, whether or not reasonable efforts have been made to prevent the placement and whether or not the continuation of the child in his home would be contrary to the welfare of the child, and either approve the placement or order the return of the child to his home, except that, lack of reasonable efforts to prevent placement shall not be the sole basis for the court's order of a return of the child to his home.

If the division has documented an exception to the requirement to provide reasonable efforts towards family reunification, the court shall make a finding of whether reasonable efforts are required in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3). The child's health, safety and need for permanency shall be of paramount concern to the court when it makes its finding.

The court also may require the submission of supplementary material or schedule a summary hearing if:

a.The court has before it conflicting statements of material fact;

b.The court determines that it is in the best interest of the child; or

c.The child's parents or legal guardian requests the hearing.

The court shall provide written notice to the parties involved in the hearing at least five days prior to the hearing. The court shall provide written notice of the date, time and place of such hearing to the parents or legal guardian of the child, the child or the child's counsel, the child's temporary caretaker, the division, and any other party the court deems appropriate. If the child's caretaker is a resource family parent, preadoptive parent or relative, the caretaker shall receive written notice of, and shall have a right to be heard at, the hearing, but the caretaker shall not be made a party to the hearing solely on the basis of the notice and right to be heard.

L.1977, c.424, s.5; amended 1978, c.125, s.3; 1987, c.252, s.3; 1999, c.53, s.43; 2005, c.169, s.14; 2007, c.228, s.5.



Section 30:4C-55 - Placement Plans, Requirements.

30:4C-55 Placement plans, requirements.

6.The division shall prepare and revise, when necessary, in consultation with the child's parents or legal guardian and, when appropriate, the child, a placement plan for each child placed outside his home. The placement plan shall include:

a.A statement of the goal for the permanent placement or return home of the child and anticipated date that the goal will be achieved;

b.The intermediate objectives relating to the attainment of the goal;

c.A statement of the duties and responsibilities of the division, the parents or legal guardian and the temporary caretaker, including the services to be provided by the division to the child and to the temporary caretaker;

d.A statement of the services to be provided to the parent or legal guardian or an exception to the requirement to provide reasonable efforts toward family reunification in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3). Services to facilitate adoption or an alternative permanent placement may be provided concurrently with services to reunify the child with the parent or guardian; and

e.A permanency plan for the child and the division's reasonable efforts to achieve that plan, if: the division has established an exception to the requirement to provide reasonable efforts toward family reunification in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3); or the child has been in placement for 12 months.

The permanency plan shall include whether and, if applicable, when:

(a)the child shall be returned to the parent or guardian, if the child can be returned home without endangering the child's health or safety;

(b)the division has determined that family reunification is not possible, and the division shall file a petition for the termination of parental rights for the purpose of adoption; or

(c)the division has determined that termination of parental rights is not appropriate in accordance with section 31 of P.L.1999, c.53 (C.30:4C-15.3) and the child shall be placed in an alternative permanent placement.

L.1977,c.424,s.6; amended 1999, c.53, s.44.



Section 30:4C-56 - Administrative Procedures To Provide For Needs Of Children And To Obtain Federal Aid

30:4C-56. Administrative procedures to provide for needs of children and to obtain federal aid
The division shall be responsible for establishing such administrative procedures as will enable it to effectively provide for the needs of children placed outside their homes and to secure such Federal funding as is available to meet these needs. Such procedures shall provide for:

a. Appropriate planning and regular review of each child's case by the division;

b. Collection and analysis of data regarding the division's caseload to facilitate the continuing evaluation of the division's services, policies and procedures with regard to children placed outside their homes; and,

c. Provision of such information as may be required by the courts or the placement review boards.

L.1977, c. 424, s. 7.



Section 30:4C-57 - Child Placement Review Boards

30:4C-57. Child placement review boards
a. The assignment judge in each county shall establish as an arm of the family part of the Chancery Division of the Superior Court one or more child placement review boards. The number of review boards in each county shall be based on the number of reviews conducted in the previous calendar year, so that, where practicable, there shall be at least one review board for each 200 reviews. Each board shall consist of five members to be appointed by the judge from among the residents of such county. The judge also shall appoint to each board two alternate members, who shall serve as regular members when regular members are not present. Each member shall be a person who has either training, experience or interest in issues concerning child placement or child development. Each board shall, to the maximum extent feasible, represent the various socioeconomic, racial, and ethnic groups of the county in which it serves. The judge shall annually appoint one of the regular members of the board as chairperson.

Members shall be initially appointed for a provisional term of one year and may be reappointed for subsequent terms of three years. Alternate members shall fill any vacancy until a regular board member has been appointed. Alternate members may be appointed as regular members. The appointed member shall serve for the duration of the unexpired term or for a provisional term of one year, whichever is less. If a board member does not serve satisfactorily, the assignment judge may remove that member pursuant to standards developed by the Child Placement Advisory Council and the Administrative Office of the Courts. When a vacancy occurs, the judge shall appoint a new member within 30 days. Members shall serve without compensation but shall be reimbursed for such reasonable and necessary expenses, including but not limited to child care expenses incurred in the performance of their official duties. The governing body of the county in which the board serves may provide for reimbursement to review board members for such additional and reasonable expenses as the governing body may determine.

In accordance with guidelines and procedures established by the Supreme Court, members shall attend initial training sessions before being sworn in as a regular member or as an alternate. A regular member or alternate member shall not serve until that person has completed the required training.

The assignment judge, in consultation with the family part judges and review board members, shall ensure that reviews are held at those times necessary to meet the requirements of P.L. 1977, c. 424 (C. 30:4C-50 et seq.) and court directives related thereto. The assignment judge shall ensure that each family part of the Chancery Division of the Superior Court shall provide its board with reasonable and necessary administrative and clerical support services to facilitate the operation of the board and to meet the requirements of P.L. 1977, c. 424 (C. 30:4C-50 et seq.) and any court directives related thereto. These services shall include, but are not limited to, obtaining and reviewing information requested by the board, preparing and dispatching all notices and reports required under P.L. 1977, c. 424 (C. 30:4C-50 et seq.), arranging for board meetings and maintaining a permanent record of all board proceedings, collecting statistical data and serving as a liaison to the division.

b. The assignment judge and family part judges, in consultation with the board in each county shall develop annually a county child placement review plan for the delivery of review services. The county plan shall be prepared in a format prescribed by the Administrative Office of the Courts and the Child Placement Advisory Council established pursuant to section 13 of P.L. 1977, c. 424 (C. 30:4C-62) and shall contain a budget and narrative for review services and identify resource needs for the county review system. The assignment judge is responsible for final county review and approval of the county plan and for forwarding the plan to the Child Placement Advisory Council and the Administrative Office of the Courts for their review. The budget contained in each county plan shall be part of the Judiciary budget submitted by the assignment judge to the freeholders or county executive.

The assignment judge shall report to the Administrative Office of the Courts and the Child Placement Advisory Council any significant variation in implementation of the county plan.

c. The board in each county, with the assistance of that county's child placement review coordinator, shall annually prepare a report which specifies issues, needs and service gaps affecting the children under review by the board and, where appropriate, make recommendations as to needed changes or services. The board shall submit the report to the Child Placement Advisory Council established pursuant to section 13 of P.L. 1977, c. 424 (C. 30:4C-62) for review. The council may include the stated needs in its annual report to the Supreme Court, the Governor and the Legislature.

d. The Supreme Court may issue rules concerning the duties, responsibilities, training and practices of the boards consistent with the provisions of P.L. 1977, c. 424 (C. 30:4C-50 et seq.), but the minimum qualifications for a person employed as a county child placement review coordinator and hired after the effective date of P.L. 1987, c. 252, shall not be less than a bachelor's degree from an accredited institution of higher education and two years' experience working with children and their families and relevant training, knowledge or experience in working with volunteers.

L. 1977, c. 424, s.8; amended by L. 1978, c. 125, s. 4; 1982, c. 24, s. 2; 1984, c. 85, s. 2; 1987, c. 252, s. 4.



Section 30:4C-58 - Review Of Placements.

30:4C-58 Review of placements.

9.Each board shall act on behalf of the Family Part of the Chancery Division of the Superior Court in reviewing the case of every child placed outside his home pursuant to a voluntary agreement, to determine whether the best interests and safety of the child are being served by such placement.

Each board shall also act on behalf of the Family Part of the Chancery Division of the Superior Court in reviewing the case of each child placed outside his home by the division in accordance with a court order pursuant to P.L.1974, c.119 (C.9:6-8.21 et seq.), section 12 of P.L.1951, c.138 (C.30:4C-12), section 24 of P.L.1982, c.77 (C.2A:4A-43) or section 25 of P.L.1982, c.77 (C.2A:4A-44). The division or designated agency shall submit to the board within 30 days of a child's placement, a placement plan prepared in accordance with the provisions of P.L.1977, c.424 (C.30:4C-50 et seq.).

A board shall initiate a review of a placement pursuant to a voluntary agreement or in accordance with a court order within 45 days following the initial or repeated placement and shall complete the review within 15 days thereafter. A periodic review shall take place at least every 12 months thereafter.

The board may schedule additional reviews on its own motion, upon the request of any person listed in section 5 of P.L.1977, c.424 (C.30:4C-54) or upon an order of the court.

Notwithstanding the provisions of section 3 of P.L.1977, c.424 (C.30:4C-52) to the contrary, if a child placed outside his home attains 18 years of age or older and his out of home placement costs are being paid by the division, the board shall continue to conduct periodic reviews until the division terminates supervision.

All such reviews shall include, but not necessarily be limited to, the consideration and evaluation of such matters as:

a.The appropriateness of the goal and objectives of the placement plan and anticipated date that the goal will be achieved;

b.The appropriateness of the services provided to the child and to the temporary caretaker;

c.Whether the child has siblings who are also placed outside of their home;

d.Whether the wishes of the child were considered regarding placement and development of the placement plan, when appropriate;

e.Whether the division, the parents or legal guardian and the temporary caretaker are fulfilling their respective responsibilities in accordance with the placement plan;

f.Whether the parents or legal guardian have been afforded the opportunity and been encouraged to participate in a program of regular visitation with the child;

g.Whether there are obstacles which hinder or prevent the attainment of the placement plan objectives and goal;

h.The circumstances surrounding the placement;

i.The appropriateness of the services provided to the parent or legal guardian or the circumstances which do not require the division to make reasonable efforts toward family reunification in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3); and

j.The appropriateness of the division's permanency plan and the division's reasonable efforts to achieve that plan, if an exception to the requirement to provide reasonable efforts toward family reunification has been established in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3) or the child has been in placement for 12 months.

In the case of a child in placement outside of his home on the effective date of this act, the first review shall be completed as soon as possible, but not later than 12 months following such effective date.

L.1977,c.424,s.9; amended 1978, c.125, s.5; 1982, c.24, s.3; 1984, c.85, s.3; 1987, c.252, s.5; 1999, c.53, s.45.



Section 30:4C-58.1 - Placement For Adoption

30:4C-58.1. Placement for adoption
When a child is placed in a home for the purpose of adoption, the division shall notify the family part of the Chancery Division of the Superior Court in the child's county of supervision in writing of the placement. Upon receipt of the notice, the board shall not schedule further reviews of the case unless:

a. The child is removed from the adoptive home;

b. The complaint for adoption was not filed within eight months of the placement and the filing of the complaint is not imminent; or

c. The plan for the child was modified so that immediate adoption by the stated adoptive parents no longer is the goal.

The division shall send the court and the board a status report on the case every four months. When a complaint for adoption has been filed, the division shall inform the court and no further board reviews shall be held while that action is pending.

When a judgment of adoption has been entered the court shall dismiss the complaint pursuant to section 4 of P.L. 1977, c. 424 (C. 30:4C-53).

If a child is placed in an adoptive home prior to the completion of the initial court review, the court shall retain jurisdiction to complete the review.

L. 1982, c. 24, s. 10; amended by L. 1984, c. 85, s. 4; 1987, c. 252, s. 6.



Section 30:4C-59 - Written Notice In Advance Of Review.

30:4C-59 Written notice in advance of review.

10.Each board shall provide written notice of the date, time and place of each review at least 15 days in advance to the following, each of whom shall be entitled to attend the review and to submit information in writing to the board:

a.The division or agency;

b.The child;

c.The parents including a non-custodial parent or legal guardian;

d.The temporary caretaker;

e.Any other person or agency whom the board determines has an interest in or information relating to the welfare of the child;

f.The counsel for a parent, child or other interested party who has provided or is providing representation in the case before the board; and

If the child's caretaker is a resource family parent or relative, the caretaker shall receive written notice of, and shall have a right to be heard at, the review, but the caretaker shall not be made a party to the review solely on the basis of the notice and right to be heard.

The board may determine who may be in attendance at any particular portion of its meeting. Nothing herein shall be interpreted to exclude judges and court support staff from attending review board meetings.

The written notice shall inform the person of his right to attend the review and to submit written information and shall be prepared in a manner which will encourage the person's attendance at the review.

Notice to the child may be waived by the court on a case by case basis either on its own motion or on the petition of any of the above persons in cases where the court determines that notice would be harmful to the child. A waiver of notice to the child shall not waive the notice requirement to counsel for the child or other representatives of the child.

The review board may seek information from any agency which has been involved with the child, parents or legal guardian or temporary caretaker. If the agency fails to provide the requested information, the court may, upon the request of the board, issue a subpena to the agency for the information.

The board shall conduct a review and make recommendations based upon the written materials; provided, however, that the board shall afford any party or person entitled to notice pursuant to this section a reasonable opportunity to appear and to present his views and recommendations. Upon the request of the board, the Family Part of the Chancery Division of the Superior Court may subpena a person to attend the review board meeting.

A designated agency shall provide relevant and necessary information to the board regarding a child who is reviewed by the board.

L.1977, c.424, s.10; amended 1978, c.125, s.6; 1982, c.24, s.4; 1984, c.85, s.5; 1987, c.252, s.7; 1999, c.53, s.46; 2004, c.130, s.87; 2007, c.228, s.6.



Section 30:4C-60 - Submission Of Report.

30:4C-60 Submission of report.

11. Within 10 days after the completion of such review, the board shall submit a written report to the Family Part of the Chancery Division of the Superior Court and the division. Such report shall offer one of the following findings, stating the specific reasons therefor:

a.That continued placement of the child outside of the home is not in the child's best interest and the child should be returned home within two weeks and that the division or designated agency, as appropriate, shall provide reasonable and available services which are necessary to implement the return home;

b.That continued placement outside of the home is in the child's best interest on a temporary basis until the long-term goal is achieved, which long-term goal is:

(1)Return to the child's parents or legal guardian,

(2)Adoption,

(3)Permanent placement with a relative,

(4)Kinship legal guardianship,

(5)Independent living,

(6)Institutionalization, or

(7)An alternative permanent placement;

c.That continued placement outside of the home on a temporary basis is in the child's best interest, but that there is not sufficient information for the board to make a recommendation, therefore, the board requests the court to order the division or designated agency, as appropriate, to provide the needed information within two weeks of the court order.

d.(Deleted by amendment, P.L.1987, c.252.)

In addition to the finding, the board shall state in its report if the placement plan satisfies the criteria provided in section 9 of P.L.1977, c.424 (C.30:4C-58) and if it does not, that the placement plan should be modified or a new plan should be developed.

When making its finding pursuant to this section, the child's health, safety and need for permanency shall be of paramount concern to the board. The board shall give priority to the goal of return to the child's parents or legal guardian unless that goal is not in the best interest of the child. If the return has not been achieved within one year, and after considering the family's efforts; the division's or designated agency's provision of reasonable and available services, if reasonable efforts are required; or other relevant factors; the board shall recommend another permanent plan for the child.

In addition to the finding, the board shall state the reasons and additional factors it deems appropriate to explain its conclusions. When any change in the plan or situation of the child is recommended, the board shall state its specific recommendations and the factual basis therefor.

In accordance with section 8 of P.L.1985, c.85 (C.30:4C-61.1), the board may recommend that the division shall not return a child to his home prior to a review by the board and an order of the court.

Within 10 days of the completion of its review, the board shall provide to those persons entitled to notice under section 10 of P.L.1977, c.424 (C.30:4C-59) the specific finding made pursuant to this section, unless the board recommends that the finding shall not be provided to specific individuals as provided in this paragraph. The court may waive notice of findings to the child on a case-by-case basis on its own motion or on the petition of a person listed in section 10 of P.L.1977, c.424 (C.30:4C-59) in cases where the court determines that the nature of the findings would be harmful to the child, or if notice to the child of review was waived. The court may waive notice of findings to persons included in subsection e. of section 10 of P.L.1977, c.424 (C.30:4C-59) on the recommendation of the board or on the petition of other persons entitled to notice.

L.1977,c.424,s.11; amended 1978, c.125, s.7; 1982, c.24, s.5; 1984, c.85, s.6; 1987, c.252, s.8; 1999, c.53, s.47; 2004, c.130, s.88.



Section 30:4C-61 - Issuance Of Order By Court.

30:4C-61 Issuance of order by court.

12. a. Upon review of the board's report, the Family Part of the Chancery Division of the Superior Court shall issue an order concerning the child's placement which it deems will best serve the health, safety and interests of the child. The court shall issue the order within 21 calendar days of the court's receipt of the board's report unless the court schedules a summary hearing. The court shall either:

(1)Order the return of the child to his parents or legal guardian within two weeks and order the division or designated agency, as appropriate, to provide any reasonable and available services which are necessary to implement the return home;

(2)Order continued placement on a temporary basis until the long-term goal is achieved; or

(3)Order continued placement on a temporary basis but that the division shall provide further information within two weeks to the court, which information shall be reviewed by the board within 30 days of its receipt.

(4)(Deleted by amendment, P.L.1987, c.252.)

In accordance with section 8 of P.L.1984, c.85 (C.30:4C-61.1), the court may order that the division shall not return a child to his home prior to review by the board and an order of the court.

In addition, if the placement plan does not satisfy the criteria of section 9 of P.L.1977, c.424 (C.30:4C-58), the court shall order that the placement plan be modified or that a new plan be developed within 30 days.

b.In reviewing the report, the court may request that, where available, any written or oral information submitted to the board be provided to the court. The court shall make a determination based upon the report and any other information before it; provided, however, that the court may schedule a summary hearing if:

(1)The court has before it conflicting statements of material fact which it cannot resolve without a hearing; or

(2)A party entitled to participate in the proceedings requests a hearing; or

(3)The court concludes that the interests of justice require that a hearing be held; or

(4)The board recommends that a hearing be held due to lack of compliance with the placement plan, including achievement of the permanent placement identified in the permanency plan; or

(5)The division has documented an exception to the requirement to provide reasonable efforts toward family reunification pursuant to section 25 of P.L.1999, c.53 (C.30:4C-11.3); or

(6)If the review is to serve as a permanency hearing.

c.Notice of such hearing, including a statement of the dispositional alternatives of the court, shall be provided at least 30 days in advance, unless the court finds that it is in the best interest of the child to provide less notice in order to conduct the hearing sooner. Notice shall be provided to the following persons unless the court determines it is not in the best interests of the child:

(1)The division;

(2)The child;

(3)The child's parents including a non-custodial parent or legal guardian;

(4)The review board;

(5)The temporary caretaker;

(6)The counsel for any parent, child or other interested party who has provided or is providing representation in the case before the board; and

(7)If the child's caretaker is a resource family parent or relative, the caretaker shall receive written notice of, and shall have a right to be heard at, the hearing, but the caretaker shall not be made a party to the hearing solely on the basis of the notice and right to be heard.

The court may also request or order additional information from any other persons or agencies which the court determines have an interest in or information relating to the welfare of the child.

The court shall hold the hearing within 60 days of receipt of the board's report and shall issue its order within 15 days of the hearing.

d.The court shall send a copy of its order concerning the child's placement to all persons listed in subsection c. of this section, except that, if notice to the child of the board review was waived pursuant to section 10 of P.L.1977, c.424 (C.30:4C-59), the court may waive the requirement of sending a copy of its order to the child.

e.Any person who receives a copy of the court order shall comply with the confidentiality requirements established by the Supreme Court for the purposes of this act.

L.1977, c.424, s.12; amended 1978, c.125, s.8; 1982, c.24, s.6; 1984, c.85, s.7; 1987, c.252, s.9; 1999, c.53, s.48; 2004, c.130, s.89; 2007, c.228, s.7.



Section 30:4C-61.1 - Proposal To Return Child Home.

30:4C-61.1 Proposal to return child home.

8. a. If the division proposes to return a child home, although the return home is either prohibited by the placement plan approved by the court or expressly contingent upon certain conditions in the placement plan that have not been met, the division shall promptly notify the board and the court in writing.

b.The board shall conduct a special review within 15 days of receipt of the notice provided pursuant to subsection a. or f. of this section to consider and evaluate the reasons for the proposed action and determine whether the action ensures the safety and serves the best interests of the child. The board shall provide written notice of the special review pursuant to section 10 of P.L.1977, c.424 (C.30:4C-59), except that the 15-day advance notice requirement is waived. The board shall submit its report to the court pursuant to section 11 of P.L.1977, c.424 (C.30:4C-60), except that the board shall submit the report within five days of completion of the special review.

c.The court shall review the board's recommendations within 10 days and issue an order within five days unless a summary hearing is scheduled concerning the child's placement pursuant to section 12 of P.L.1977, c.424 (C.30:4C-61), except that if a party entitled to participate in the proceeding requests a hearing, the court shall hold a summary hearing within 15 days of receipt of the board's report unless the court determines that the request for the hearing is frivolous. The court shall issue its order within five days of the hearing.

d.The division shall not return the child home unless the court approves the division's proposed action and orders the return home of the child.

e.Notwithstanding the provisions of this section to the contrary, in an emergency situation, the court may waive the special review provisions of this section and approve the return home, upon the request of the division to do so. The request of the division for a court waiver of the special review provisions shall be accompanied by a written statement from the division declaring and finding that the out-of-home placement has been disrupted, that no appropriate alternative placement for the child can be found in the home of a relative, a resource family home, group home, shelter, residential care facility or other setting following the change in placement, and that the return home will not endanger the health, safety or welfare of the child. The written statement submitted with a request shall also outline the specific reasons for the findings made. The division shall conduct an on-site visit of the home of a child when in an emergency situation the division plans to request of the court a waiver of the special review provisions. A report of the on-site visit shall be included with the request.

If the court approves the division's request, the division shall promptly notify the board of the court's approval of the request. The board shall conduct a review of the change in the placement plan within 15 days of the date the child is returned home. The division shall conduct a minimum of two on-site visits to the home of a child returned there in an emergency situation within the first 10 days of the return to ascertain the continued health, safety and welfare of the child. The court, upon granting a request for a waiver, may require additional on-site visits. A detailed written report of each on-site visit to the home of a child returned in an emergency situation shall promptly be submitted to the court and to the child placement review board.

Notwithstanding any other provisions of law to the contrary, the court shall retain jurisdiction over the placement of the child after a child has been returned home in an emergency situation for up to six months unless there is a subsequent court hearing or court order.

In any case where, following a court order for the implementation of a placement plan, the board determines upon re-review of the case that there has been insufficient effort on the part of the division or any other parties toward implementation of the court ordered plan, the board may petition the court for an order to show cause as to why the plan is not being implemented as ordered.

f.If, subsequent to the review and approval of a plan by the court, the division proposes to change the long-term goal in the plan or otherwise substantially modify the plan, it shall notify the court and the board in writing, within five days. The board shall schedule review of the modification. The division shall continue to implement the current court ordered plan until the court orders a modified or new plan.

g.Nothing in this section is intended to limit the court's authority to exercise its regular remedies for enforcement of an order.

L.1984, c.85, s.8; amended 1987, c.252, s.10; 1999, c.53, s.49; 2004, c.130, s.90.



Section 30:4C-61.2 - Permanency Hearing.

30:4C-61.2 Permanency hearing.

50. a. A permanency hearing shall be held that provides review and approval by the court of the placement plan:

(1)within 30 days after the determination of an exception to the reasonable effort requirement to reunify the child with the parent in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3); or

(2)no later than 12 months after the child has been in placement.

b.Written notice of the date, time and place of the permanency hearing shall be provided at least 15 days in advance to the following, each of whom shall be entitled to attend the hearing and to submit written information to the court:

(1)the division or agency;

(2)the child;

(3)the parents, including a non-custodial parent or legal guardian;

(4)the temporary caretaker;

(5)any other person or agency whom the court determines has an interest in or information relating to the welfare of the child;

(6)the counsel for a parent, child or other interested party who has provided or is providing representation in the case before the court; and

(7)the child's resource family parent or relative providing care for the child shall also receive written notice of, and shall have a right to be heard at, the hearing, but the resource family parent or relative shall not be made a party to the hearing solely on the basis of the notice and right to be heard.

c.The hearing shall include, but not necessarily be limited to, consideration and evaluation of information provided by the division and other interested parties regarding such matters as:

(1)a statement of the goal for the permanent placement or return home of the child and the anticipated date that the goal will be achieved;

(2)the intermediate objectives relating to the attainment of the goal;

(3)a statement of the duties and responsibilities of the division, the parents or legal guardian and the temporary caretaker, including the services to be provided by the division to the child and to the temporary caretaker;

(4)a statement of the services to be provided to the parent or legal guardian or an exception to the requirement to provide reasonable efforts toward family reunification in accordance with section 25 of P.L.1999, c.53 (C.30:4C-11.3). Services to facilitate adoption or an alternative permanent placement may be provided concurrently with services to reunify the child with the parent or guardian;

(5)a permanency plan which includes whether and, if applicable, when:

(a)the child shall be returned to the parent or guardian, if the child can be returned home without endangering the child's health or safety;

(b)the division has determined that family reunification is not possible and the division shall file a petition for the termination of parental rights for the purpose of adoption; or

(c)the division has determined that termination of parental rights is not appropriate in accordance with section 31 of P.L.1999, c.53 (C.30:4C-15.3) and the child shall be placed in an alternative permanent placement.

d.If the court approves a permanency plan for the child, the court shall make a specific finding of the reasonable efforts made thus far by the division and the appropriateness of the reasonable efforts to achieve the permanency plan.

L.1999, c.53, s.50; amended 2004, c.130, s.91; 2007, c.228, s.8.



Section 30:4C-62 - Child Placement Advisory Council

30:4C-62. Child Placement Advisory Council
13. There is hereby established a Child Placement Advisory Council to consist of one member from each of the child placement review boards to be selected annually by the chairman of each review board. The Director of the Administrative Office of the Courts and the council shall jointly develop a budget which shall provide the council with reasonable and necessary administrative and clerical support services adequate to enable the council to carry out its responsibilities and shall reimburse the members of the council for reasonable and necessary expenses incurred in the performance of their official duties.

The council shall have the authority, consistent with the funds appropriated to the Administrative Office of the Courts for the purposes of this act, to determine annually its program and budget. The council shall, in consultation with the Administrative Office of the Courts, develop guidelines for its annual programs and other aspects of this act.

It shall be the responsibility of the council to:

a. Advise the Supreme Court with respect to the issuance of rules governing the duties, responsibilities and practices of the review boards;

b. Review the policies, practices and procedures of the division with respect to the placement of children;

c. Monitor and evaluate the effectiveness of this act in promoting the welfare of children placed outside their home. These activities may be carried out through the regular collection of data from each county, as well as through other appropriate means;

d. Advise the Supreme Court with respect to the establishment of guidelines and procedures for the training of placement review board members;

e. Advise the Supreme Court with respect to the establishment of reporting procedures to be followed by the review boards for the provision of data for the evaluation of this act;

f. Make an annual report on the effectiveness of the implementation of this act to the Supreme Court, the Governor and the Legislature and such other reports as it may deem proper or as may be requested from time to time by the Supreme Court, the Governor or the Legislature; and

g. Review county plans and reports pursuant to section 8 of P.L. 1977, c. 424 (C. 30:4C-57).

L. 1977, c. 424; s.13; amended by L. 1978, c. 125, s. 9; 1982, c. 24, s. 7; 1987, c. 252, s. 11.



Section 30:4C-62.1 - Grants Or Contributions; Acceptance

30:4C-62.1. Grants or contributions; acceptance
The Child Placement Advisory Council may accept from any governmental department or agency, public or private body or any other source, grants or contributions to be used for carrying out its responsibilities under P.L.1977, c. 424 (C. 30:4C-50 et seq.).

L.1982, c. 24, s. 9, eff. April 27, 1982.



Section 30:4C-63 - Rules For Conduct Of Review Boards; Promulgation By Supreme Court

30:4C-63. Rules for conduct of review boards; promulgation by Supreme Court
The Supreme Court, in consultation with the Child Placement Advisory Council, shall: issue such rules governing the duties, responsibilities and practices of the board as it deems necessary to effectuate the purposes of this act; establish guidelines and procedures for the training of placement review board members; and establish reporting procedures to be followed by the review boards for the provision of data for the evaluation of this act.

L.1977, c. 424, s. 14. Amended by L.1978, c. 125, s. 10, eff. Oct. 16, 1978.



Section 30:4C-64 - Joint Legislative Committee To Monitor And Evaluate Act; Report

30:4C-64. Joint legislative committee to monitor and evaluate act; report
The Institutions, Health and Welfare committees of the Senate and General Assembly, or their respective successors, are constituted a joint committee for the purposes of monitoring and evaluating the effectiveness of the implementation of this act.

At least 3 months prior to the date of expiration of this act, the Joint Committee shall report to the Legislature as to whether this act shall be extended, in either its present or modified form, or whether it shall be permitted to expire.

L.1977, c. 424, s. 15.



Section 30:4C-65 - Severability

30:4C-65. Severability
If any provision of this act or the application thereof to any person or circumstance is held to be invalid, the remainder of the act and application of such provision to other persons or circumstances shall not be affected thereby.

L.1977, c. 424, s. 16.



Section 30:4C-66 - Short Title

30:4C-66. Short title
1. This act shall be known and may be cited as the "Bring Our Children Home Act."

L.1992,c.111,s.1.



Section 30:4C-67 - Findings, Declarations.

30:4C-67 Findings, declarations.

2.The Legislature finds and declares that it is the intent of the Legislature to preserve the sanctity of the family unit, to the extent that the preservation does not jeopardize the safety of children, which shall be of paramount concern, and to prevent the unnecessary out-of-home placement of emotionally disturbed children, whether in New Jersey or out-of-State.

The Legislature further finds and declares that it is in the best interest of children that an individualized, appropriate child and family driven care system be developed so that children with special emotional needs and their families receive safe and appropriate educational, nonresidential, residential and family supportive services.

L.1992,c.111,s.2; amended 1999, c.53, s.51.



Section 30:4C-68 - Definitions

30:4C-68. Definitions
3. As used in this act:



"Case Assessment Resource Team" or "CART" means an entity that reviews the needs of every child in the defined target population and recommends a service plan that best meets the needs of that child and his family;

"County Inter-Agency Coordinating Council" or "CIACC" means an entity which fosters cross-system service planning for the defined target population; and

"Individualized, appropriate child and family driven care system" means a plan of care for a child with special emotional needs that will provide for, as a priority, the needs of the child and the family, including whatever placement in or out-of-State that is most appropriate for the child and his family.

L.1992,c.111,s.3.



Section 30:4C-69 - Development Of Interdepartmental Plan.

30:4C-69 Development of interdepartmental plan.

4.The Commissioner of Children and Families shall develop an interdepartmental plan for the implementation of an individualized, appropriate child and family driven care system for children with special emotional needs and for the reduction of inappropriate use of out-of-home placements of these children. The plan shall first address children ready to be returned from in-State and out-of-State residential facilities, and those at imminent risk of extended out-of-home placement. The commissioner shall consult with appropriate representatives from the State departments of Education, Human Services, Corrections, Health and Senior Services and Community Affairs, the Office of the Public Defender, the Statewide Children's Coordinating Council in the Department of Children and Families, the Administrative Office of the Courts, and Statewide family advocacy groups, in the development of the plan.

L.1992, c.111, s.4; amended 1994, c.58, s.51; 2005, c.155, s.90; 2006, c.47, s.144; 2010, c.34, s.9.



Section 30:4C-70 - Establishment Of Cart, Ciacc.

30:4C-70 Establishment of CART, CIACC.

5.A county may establish a CART and CIACC in accordance with the provisions of this act. In the event that a county does not establish a CART or CIACC, the Department of Children and Families may establish a CART or CIACC for that county.

L.1992, c.111, s.5; amended 2006, c.47, s.145.



Section 30:4C-71 - Contents Of Plan.

30:4C-71 Contents of plan.

6.The plan shall:

a.Assess current policies and activities of all divisions in the Department of Children and Families in the implementation of the individualized, appropriate child and family driven care system;

b.Assess the implementation of the policies and procedures of the Case Assessment Resource Teams (CARTs) and the County Inter-Agency Coordinating Councils (CIACCs) sanctioned by the Department of Children and Families to be certain, among other things, that a family using the services is a full participant in the CART/CIACC process;

c.Be consistent with principles set forth in section 7 of this act;

d.Set forth specific timelines and procedures for the implementation of new policies and practices that shall be undertaken to develop a system of care which is integrated across divisional and departmental lines;

e.Specify the role and function of the CARTs and CIACCs in developing the individualized, appropriate child and family driven care system;

f.Recommend departmental or divisional organizational changes required to execute the system of care;

g.Specify the interdepartmental amounts and sources of financial resources required to implement and maintain a coordinated system of care;

h.Develop a mechanism to guarantee that savings accrued through implementation of this plan be applied to community-based children's services;

i.Identify funding mechanisms compatible with individual county needs to carry out the purposes of this act;

j.Develop a system to monitor and evaluate the outcomes for children with special emotional needs who have received community-based services as a result of the implementation of an individualized, appropriate child and family driven care system;

k.Develop an independent evaluation mechanism to report at least quarterly, which is designed to enhance and evaluate the CART/CIACC inter-agency system at both the local and Statewide levels;

l.Describe all services, both public and private, including rehabilitation services, vocational services, substance abuse services, housing services, educational services, medical and dental care to be provided by local school systems under the "Education of the Handicapped Act," (20 U.S.C. s.1401 et seq.); and

m.Describe how parents will be involved in the development of the plan and how the plan will insure their full participation in the CART/CIAAC process.

L.1992, c.111, s.6; amended 2006, c.47, s.146.



Section 30:4C-72 - Principles Of System Of Care

30:4C-72. Principles of system of care
7. The individualized, appropriate child and family driven system of care may embody the following principles:

a. Services are to be child and family driven, with priority given to keeping children in their own homes. A child and his family or his primary caregiver, if no family is living, shall be fully involved in all aspects of the planning and delivery of services;

b. Services are to be community-based and are to be provided in the least restrictive setting consistent with the unique needs and potential of each child and family;

c. Services are to promote early identification and intervention;



d. Services are to be culturally and ethnically competent;



e. Services should be based upon the child's potential and reflect a continuum of care that includes out-of-home placement when appropriate;

f. The rights of children and their families are to be protected; and



g. A case coordinator should be assigned to each child and family to insure that service plans are implemented.

L.1992,c.111,s.7.



Section 30:4C-73 - Use Of Monies Saved.

30:4C-73 Use of monies saved.

8.Any monies saved by the Department of Children and Families in preventing the out-of-home placement of children pursuant to this act shall be used by the department to provide services pursuant to the interdepartmental plan developed pursuant to this act.

L.1992, c.111, s.8; amended 2006, c.47, s.147.



Section 30:4C-74 - Findings, Declarations

30:4C-74. Findings, declarations
1. The Legislature finds and declares that:



a. The obligation of the State to preserve the sanctity of the family and prevent the placement of children outside the home should be fulfilled in the context of a clear and consistent policy which emphasizes the strengthening of families through the application of intensive family preservation services;

b. In recent years, several states have found that family preservation services can provide an effective, efficient and humane alternative to out-of-home placement;

c. Family preservation services are based on the following principles:

(1) Safety of the child is always the first concern,



(2) Children should be raised by their own families whenever possible,

(3) An intervention should build on family strengths and be responsive to family needs, and

(4) Improvement of family functioning is essential in order to promote the child's health, safety and welfare, allowing the family to remain intact and the children to remain at home; and

d. It is the intent of this act that a comprehensive family preservation services program be provided in every county of the State.

L.1993,c.157,s.1.



Section 30:4C-75 - "Family Preservation Services Program" Defined

30:4C-75. "Family preservation services program" defined
2. For the purposes of this act, "family preservation services program" means an intensive, in-home family education and crisis intervention program and "family preservation direct services worker" means an individual employed by a community-based service organization which provides intensive family education and crisis intervention services to families referred to the family preservation services program created pursuant to this act.

L.1993,c.157,s.2.



Section 30:4C-76 - Establishment Of Family Preservation Services Program; Objectives.

30:4C-76 Establishment of family preservation services program; objectives.

3. a. The Department of Children and Families may establish, through purchase of service contracts with community-based organizations, at least one family preservation services program in each county in the State. The program shall provide services to families whose children are at imminent risk of placement as determined by agencies authorized to place children, or whose children are being prepared for reunification.

b.The family preservation services program shall be based on the following objectives:

(1)The prevention of out-of-home placement by enhancing family functioning and problem solving;

(2)The development of appropriate crisis management and parenting skills;

(3)The provision of services to families, as needed, including transportation, emergency financial assistance for food, clothing and housing, family counseling and substance abuse treatment; and

(4)The development of linkages with service networks and community resources.

L.1993, c.157, s.3; amended 2006, c.47, s.148.



Section 30:4C-77 - Referrals To Program, Requirements For Family Preservation Services

30:4C-77. Referrals to program, requirements for family preservation services
4. a. Subject to the guidelines and policies of the specific contracts entered into by providers of family preservation services, agencies authorized to place children in the State may refer a family to the appropriate family preservation services program. All members of the family who accept such services shall be responsible for cooperating fully with the family preservation direct services worker.

b. The family preservation services provided under this act shall meet the following criteria:

(1) A family preservation direct services worker shall carry a caseload of a maximum of two families at any given time, except that during the last week of the provision of services with one of the two families, the worker may carry a third case. The family preservation direct services worker may serve a total of 18 families within a 12 month period;

(2) An eligible family shall receive an initial visit by the family preservation direct services worker within 24 hours of the referral. The program shall provide services to a family for four to eight weeks, as appropriate. The worker shall conduct a follow-up evaluation of the family at three, six and 12 months after the family has completed the program;

(3) Family preservation services shall be provided in the family's home, community or the child's school, consistent with the needs of the family. The family preservation direct services worker shall visit the family for no less than five hours per week. The worker shall be available to provide services to the family 24 hours a day, seven days a week;

(4) The family preservation direct services worker shall develop, in consultation with the family, a service plan which addresses the reasons for the consideration of the out-of-home placement. The plan shall also include, but not be limited to, an assessment of the family's strengths and problems, a statement of options designed to solve the problems and the identification of appropriate resources that will be needed to maintain the progress achieved through the program; and

(5) The agency referring the family shall identify the services which will be provided to the family during and after the provision of family preservation services.

L.1993,c.157,s.4.



Section 30:4C-78 - Required Credentials For Direct Services Worker, Supervisor

30:4C-78. Required credentials for direct services worker, supervisor
5. A family preservation services direct services worker shall possess a master's degree in the social sciences or shall have graduated from a fully accredited college or university and have at least one and half years' experience in providing services to families in crisis. The supervisor of a family preservation direct services worker shall possess a master's or doctorate degree in social work, psychology, education or counseling and five years' experience of providing treatment services to families and two years' supervisory experience.

L.1993,c.157,s.5.



Section 30:4C-79 - Development Of Manual Of Standards.

30:4C-79 Development of manual of standards.

6.The Department of Children and Families shall develop a manual of standards on the operation and programmatic aspects of family preservation services.

L.1993, c.157, s.6; amended 2006, c.47, s.149.



Section 30:4C-80 - Family Preservation Services Coordinating Unit Established.

30:4C-80 Family Preservation Services Coordinating Unit established.

7.There is established a Family Preservation Services Coordinating Unit in the Department of Children and Families. The unit shall consist of persons with knowledge of and experience with the family preservation services program in the State and in all facets of the operation of the program. The coordinating unit personnel shall be appointed by the Commissioner of Children and Families. The coordinating unit shall develop, monitor and implement all phases of the family preservation services initiative and its activities will include the provision of technical support and the establishment and the monitoring of all family preservation services programs throughout the State.

L.1993, c.157, s.7; amended 2006, c.47, s.150.



Section 30:4C-81 - Annual Report To Governor, Legislature.

30:4C-81 Annual report to Governor, Legislature.

8.The Commissioner of Children and Families shall report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature by December 31 of each year, on the family preservation services program. The annual report shall contain, but not be limited to:

a.The number of families receiving services through the program;

b.The number of children placed in resource family care, group homes and residential treatment facilities, both in-State and out-of-State;

c.The average cost of providing services to a family through the program;

d.The number of children who remain with their families for one year after receiving services through the program; and

e.Any recommendations needed to improve the delivery of family preservation services in the State.

L.1993, c.157, s.8; amended 2004, c.130, s.92; 2006, c.47, s.151.



Section 30:4C-82 - Use Of Federal Funding, Maximize.

30:4C-82 Use of federal funding, maximize.

9.The Department of Children and Families shall seek to maximize any available federal funding which may be used for the purposes of administering or providing family preservation services. Any federal funding made available under this section shall be used to supplement and shall not supplant State funds used to carry out the purposes of this act.

L.1993, c.157, s.9; amended 2006, c.47, s.152.



Section 30:4C-83 - Transfer Of Funds.

30:4C-83 Transfer of funds.

10.The Commissioner of Children and Families, following prior review and approval from the Office of Management and Budget, may transfer funds appropriated for substitute care services to purchase family preservation services established pursuant to this act.

L.1993, c.157, s.10; amended 2006, c.47, s.153.



Section 30:4C-84 - Definitions Relative To Kinship Legal Guardianship And State Agency Action.

30:4C-84 Definitions relative to kinship legal guardianship and State agency action.

7.As used in sections 7 through 10 of P.L.2001, c.250 (C.30:4C-84 et seq.):

"Caregiver" means a person over 18 years of age, other than a child's parent, who has a kinship relationship with the child and has been providing care and support for the child, while the child has been residing in the caregiver's home, for either the last 12 consecutive months or 15 of the last 22 months. "Caregiver" includes a resource family parent as defined in section 1 of P.L.1962, c.136 (C.30:4C-26.4).

"Child" means a person under 18 years of age, except as otherwise provided in P.L.2001, c.250 (C.3B:12A-1 et al.).

"Commissioner" means the Commissioner of Children and Families.

"Court" means the Superior Court, Chancery Division, Family Part.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Family friend" means a person who is connected to a child or the child's parent by an established, positive psychological or emotional relationship that is not a biological or legal relationship.

"Kinship caregiver assessment" means a written report prepared in accordance with the provisions of P.L.2001, c.250 (C.3B:12A-1 et al.) and pursuant to regulations adopted by the commissioner.

"Kinship legal guardian" means a caregiver who is willing to assume care of a child due to parental incapacity, with the intent to raise the child to adulthood, and who is appointed the kinship legal guardian of the child by the court pursuant to P.L.2001, c.250 (C.3B:12A-1 et al.). A kinship legal guardian shall be responsible for the care and protection of the child and for providing for the child's health, education, and maintenance.

"Kinship relationship" means a family friend or a person with a biological or legal relationship with the child.

L.2001, c.250, s.7; amended 2005, c.169, s.15; 2006, c.47, s.154; 2012, c.16, s.110.



Section 30:4C-85 - Conduct Of Kinship Caregiver Assessment In Certain Cases.

30:4C-85 Conduct of kinship caregiver assessment in certain cases.

8. a. In the case of a child who has been removed from his home by the division within the last 12 months, or for whom the division has an open or currently active case and where legal representation is currently being provided by the Office of the Public Defender either through its Law Guardian Program or Parental Representation Unit:

(1)The kinship caregiver assessment required pursuant to section 5 of P.L.2001, c.250 (C.3B:12A-5) shall be conducted by the division, at no cost to the caregiver.

(2)An indigent parent and child shall be afforded the same right to legal counsel and representation as in actions under P.L.1974, c.119 (C.9:6-8.21 et seq.) and section 54 of P.L.1999, c.53 (C.30:4C-15.4).

(3)In cases where the child has been placed in the caregiver's home by the division and the child has resided in the caregiver's home for either the last 12 consecutive months or 15 of the last 22 months, the caregiver shall obtain the consent of the division in order to petition the court for the appointment of the caregiver as kinship legal guardian of the child. The appointment of a kinship legal guardian for a child shall be considered by the court as the permanent placement for the child.

b.In all cases other than those specified in subsection a. of this section:

(1)The kinship caregiver assessment required pursuant to section 5 of P.L.2001, c.250 (C.3B:12A-5) shall be conducted by an agency in accordance with regulations adopted by the commissioner.

(2)The costs for the kinship caregiver assessment shall be borne by the department in cases where a financially eligible individual is applying for cash assistance under a kinship care program or pilot program provided by the department, for which kinship legal guardianship is a requirement for receiving such assistance. For all other cases under this subsection, the caregiver shall be responsible for all of the costs of the kinship caregiver assessment.

L.2001,c.250,s.8; amended 2005, c.169, s.16.



Section 30:4C-86 - Checks Required Prior To Submission Of Petition.

30:4C-86 Checks required prior to submission of petition.

9. a. Prior to the submission of a petition for appointment as a kinship legal guardian, the caregiver and any adult residing in the caregiver's household shall undergo:

(1)a criminal history record background check, which shall be conducted by the Division of State Police in the Department of Law and Public Safety and shall include an examination of its own files and the obtaining of a similar examination by the Federal Bureau of Investigation; and

(2)a domestic violence central registry check, which shall be conducted by the Division of State Police. The Division of State Police shall provide a report on all incidents of domestic violence perpetrated by the caregiver and any adult in the caregiver's household.

The Division of State Police shall provide the results of the criminal history background and central registry checks to the commissioner or his designee.

b.Prior to the submission of a petition for appointment as a kinship legal guardian, the division shall arrange for and coordinate a division child abuse registry record check. The division shall report the results of the registry check directly to the court.

L.2001,c.250,s.9.



Section 30:4C-87 - Kinship Legal Guardianship As Alternative Disposition.

30:4C-87 Kinship legal guardianship as alternative disposition.

10.With respect to a complaint initiated by the division pursuant to P.L.1974, c.119 (C.9:6-8.21 et seq.) and section 15 of P.L.1951, c.138 (C.30:4C-15):

a.Only the division or the court shall have legal standing to seek a kinship legal guardianship arrangement as an alternative disposition. The parents of the child who is the subject of the complaint may request, with appropriate notice to the division, that the court consider a kinship legal guardianship arrangement as an alternative disposition. If the division agrees to a kinship legal guardianship arrangement as an alternative disposition, the division shall not be required to file a new petition, but may amend the pending complaint in accordance with the Rules of Court.

b.If the court appoints a kinship legal guardian as an alternative disposition, the court shall consider such an appointment as the final disposition of the complaint.

L.2001,c.250,s.10.



Section 30:4C-88 - Rules, Regulations.

30:4C-88 Rules, regulations.

11.The Commissioner of Children and Families, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2001, c.250, s.11; amended 2006, c.47, s.155.



Section 30:4C-89 - Short Title.

30:4C-89 Short title.

1.This act shall be known and may be cited as the "Kinship Legal Guardianship Notification Act."

L.2005,c.95,s.1.



Section 30:4C-90 - Findings, Declarations Relative To Kinship Legal Guardianship.

30:4C-90 Findings, declarations relative to kinship legal guardianship.

2.The Legislature finds and declares that:

a.An increasing number of relatives in the State, including grandparents, find themselves providing care on a long-term basis to children who cannot reside with their parents due to the parent's incapacity or inability to perform the regular and expected functions of care and support of the child;

b.The State law allows for the appointment of an individual as a kinship legal guardian; a kinship legal guardian has the same rights, responsibilities, and authority relating to a child as a birth parent, with the exception of consenting to the adoption of the child or a name change for the child, while the birth parent retains the obligation to pay child support and the right to court-approved visitation or parenting time with the child;

c.(Deleted by amendment, P.L.2012, c.16);

d.The Department of Children and Families has established the Kinship Navigator program, which is a referral service designed to help kinship caregivers coordinate the various government and community resources that may be available to them; and

e.It is appropriate for the State to ensure that individuals who may be eligible to become kinship legal guardians are aware of the eligibility requirements for, and the responsibilities of, kinship legal guardianship, and that both individuals who may be eligible to become kinship legal guardians and current kinship legal guardians are aware of the services available to kinship legal guardians in the State.

L.2005, c.95, s.2; amended 2012, c.16, s.111.



Section 30:4C-91 - Dissemination Of Information By Dcf.

30:4C-91 Dissemination of information by DCF.

3.The Department of Children and Families shall, in easily understandable language:

a.inform individuals, of whom the department is aware, who may be eligible to become kinship legal guardians of:

(1)the eligibility requirements for, and the responsibilities of, kinship legal guardianship; and

(2)the full-range of services for which kinship legal guardians may be eligible and the eligibility requirements for those services; and

b.inform current kinship legal guardians of the full-range of services for which kinship legal guardians may be eligible and the eligibility requirements for those services.

L.2005, c.95, s.3; amended 2012, c.16, s.112.



Section 30:4C-92 - Rules, Regulations.

30:4C-92 Rules, regulations.

4.The Commissioner of Children and Families shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of P.L.2005, c.95 (C.30:4C-89 et seq.).

L.2005, c.95, s.4; amended 2012, c.16, s.113.



Section 30:4C-101 - "Tuition" Defined.

30:4C-101 "Tuition" defined.

1.As used in this act:

"Tuition" means the charges imposed by a New Jersey public institution of higher education or county vocational school providing post-secondary vocational education, for enrollment at the institution or school.

L.2003,c.132,s.1.



Section 30:4C-102 - "Statewide Tuition Waiver Program."

30:4C-102 "Statewide Tuition Waiver Program."

2.There is created in the Department of Children and Families the "Statewide Tuition Waiver Program." The purpose of the program is to provide State-paid tuition to children who have been under the care and custody of the Division of Youth and Family Services pursuant to section 11 of P.L.1951, c.138 (C.30:4C-11), and who are interested in pursuing a college or post-secondary vocational education at a public institution of higher education or county vocational school in this State.

L.2003, c.132, s.2; amended 2006, c.47, s.156.



Section 30:4C-103 - Eligibility Requirements For Program.

30:4C-103 Eligibility requirements for program.

3. a. A child shall be eligible to qualify for the program if the child meets the following requirements at the time of the initial application to the Commissioner of Children and Families for a tuition waiver pursuant to subsection b. of this section:

(1)the child is 16 to 23 years of age;

(2)the child:

(a)has been in the care and custody of the Division of Youth and Family Services in the Department of Children and Families for a period of nine months or more following the child's sixteenth birthday;

(b)is or has been residing in an independent living arrangement, or a transitional living program established pursuant to P.L.1999, c.224 (C.9:12A-2 et seq.), operated or approved for payment by the division; or

(c)is or has been residing in a transitional living program located in the State of New Jersey and approved for payment by the federal government pursuant to the federal "Runaway and Homeless Youth Act," Title III of Pub.L.93-415 (42 U.S.C.A. s.5701 et seq.);

(3)the child has received a high school diploma or a certificate of high school equivalency; and

(4)the child has been granted admission to a New Jersey public institution of higher education or county vocational school.

b.A child who meets the eligibility requirements listed in this section may apply to the Commissioner of Children and Families for a tuition waiver in a form and manner prescribed by the commissioner.

c.Upon receipt of an application, the Commissioner of Children and Families shall review the application and if the child meets the program eligibility requirements, the commissioner shall approve the application and notify the appropriate New Jersey public institution of higher education or county vocational school that the child qualifies for a tuition waiver.

d.Eligibility for the program shall be limited to five years from the date the child applied to the Commissioner of Children and Families for a tuition waiver pursuant to subsection b. of this section.

e.Each child approved for the program shall be required to enroll in a full-time degree, diploma or certificate program or course of undergraduate study and retain satisfactory academic progress during the time the child qualifies for a tuition waiver.

L.2003, c.132, s.3; amended 2006, c.47, s.157.



Section 30:4C-104 - Application Procedure, Maximum Benefit.

30:4C-104 Application procedure, maximum benefit.

4.The applicant shall complete the Free Application for Federal Student Aid to determine the level of need and eligibility for State and federal financial aid programs. If the sum of the tuition waiver plus other federal, State and institutional student financial assistance, except loans, exceeds the total cost of the child's tuition, the tuition waiver shall be reduced by the amount exceeding that cost.

L.2003,c.132,s.4.



Section 30:4C-105 - Rules, Regulations.

30:4C-105 Rules, regulations.

5.Subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Children and Families, in consultation with the Higher Education Student Assistance Authority shall adopt rules and regulations to effectuate the purposes of this act.

L.2003, c.132, s.5; amended 2006, c.47, s.158.



Section 30:4D-1 - Short Title

30:4D-1. Short title
This act shall be known and may be cited as the "New Jersey Medical Assistance and Health Services Act."

L.1968, c. 413, s. 1.



Section 30:4D-2 - Declaration Of Purpose

30:4D-2. Declaration of purpose
It is the intent of the Legislature to make statutory provision which will enable the State of New Jersey to provide medical assistance, insofar as practicable, on behalf of persons whose resources are determined to be inadequate to enable them to secure quality medical care at their own expense, and to enable the State, within the limits of funds available for any fiscal year for such purposes, to obtain all benefits for medical assistance provided by the Federal Social Security Act as it now reads or as it may hereafter be amended, or by any other Federal act now in effect or which may hereafter be enacted. It is further the intent of the Legislature that benefits provided hereunder shall be last resource benefits notwithstanding any provisions contained in contracts, wills, agreements or other instruments.

L.1968, c. 413, s. 2. Amended by L.1979, c. 365, s. 1, eff. Feb. 4, 1980.



Section 30:4D-2.1 - Findings, Declarations

30:4D-2.1. Findings, declarations
The Legislature finds and declares that:

a. Low-income pregnant women are at higher risk of poor birth outcomes by virtue of their poverty status and non-whites in New Jersey are more likely to be indigent than whites; in 1983, more than 1,100 babies in New Jersey died before their first birthday; the State's infant mortality rate, 11.3 deaths per 1,000 live births, is among the 17 highest in the country and non-white infants in New Jersey are nearly twice as likely to die before their first birthday than white infants; the non-white and white infant mortality rates in 1983 were 19.3 and 9.2, respectively, and in 1984 the rates for black and white infants were 19.7 and 9.0, respectively; there has been no significant improvement in the infant mortality rate among older infants, ages one month to one year, during the last decade; the percentage of babies born at low birthweight, a condition which places babies at high risk of permanent disability and death, is higher in New Jersey than the national average and is among the highest third of all states; and while early continuous and comprehensive prenatal care can prevent low birthweight and infant death, only 64% of babies born to non-white mothers benefited from any early prenatal care in the State in 1983.

b. Teenage mothers are at special risk of poor pregnancy outcome in New Jersey, in 1983, 11% of all babies born to teenage mothers had low birthweights, compared to 7.2% of all births; New Jersey's low birthweight rate among teenagers is the fourth highest in the nation, and only 52% of babies born to teenagers in 1983 benefited from any early prenatal care.

c. Access to existing maternal and child health services is often limited and some basic services that are necessary to reduce poor birth outcomes are not universally available to all pregnant women with incomes below the federal poverty level; and there is a need to provide more effective coordination between maternal and child health services offered through programs administered by the Departments of Human Services and Health.

d. The State of New Jersey is committed to ensuring access to quality health care for pregnant women and children as a means of improving the health of State residents and reducing overall State expenditures; and the basic health service needs of low-income pregnant women and children can best be met by a coordinated program of comprehensive health care.

e. It is the State's objective to provide early comprehensive maternity care for pregnant women and comprehensive health care for infants and young children to reduce infant deaths and morbidity, to improve child health status, and to realize a substantial reduction in costly hospitalization.

L. 1987, c. 115, s. 1.



Section 30:4D-3 - Definitions.

30:4D-3 Definitions.

3.Definitions. As used in P.L.1968, c.413 (C.30:4D-1 et seq.), and unless the context otherwise requires:

a."Applicant" means any person who has made application for purposes of becoming a "qualified applicant."

b."Commissioner" means the Commissioner of Human Services.

c."Department" means the Department of Human Services, which is herein designated as the single State agency to administer the provisions of this act.

d."Director" means the Director of the Division of Medical Assistance and Health Services.

e."Division" means the Division of Medical Assistance and Health Services.

f."Medicaid" means the New Jersey Medical Assistance and Health Services Program.

g."Medical assistance" means payments on behalf of recipients to providers for medical care and services authorized under P.L.1968, c.413.

h."Provider" means any person, public or private institution, agency, or business concern approved by the division lawfully providing medical care, services, goods, and supplies authorized under P.L.1968, c.413, holding, where applicable, a current valid license to provide such services or to dispense such goods or supplies.

i."Qualified applicant" means a person who is a resident of this State, and either a citizen of the United States or an eligible alien, and is determined to need medical care and services as provided under P.L.1968, c.413, with respect to whom the period for which eligibility to be a recipient is determined shall be the maximum period permitted under federal law, and who:

(1)Is a dependent child or parent or caretaker relative of a dependent child who would be, except for resources, eligible for the aid to families with dependent children program under the State Plan for Title IV-A of the federal Social Security Act as of July 16, 1996;

(2)Is a recipient of Supplemental Security Income for the Aged, Blind and Disabled under Title XVI of the Social Security Act;

(3)Is an "ineligible spouse" of a recipient of Supplemental Security Income for the Aged, Blind and Disabled under Title XVI of the Social Security Act, as defined by the federal Social Security Administration;

(4)Would be eligible to receive Supplemental Security Income under Title XVI of the federal Social Security Act or, without regard to resources, would be eligible for the aid to families with dependent children program under the State Plan for Title IV-A of the federal Social Security Act as of July 16, 1996, except for failure to meet an eligibility condition or requirement imposed under such State program which is prohibited under Title XIX of the federal Social Security Act such as a durational residency requirement, relative responsibility, consent to imposition of a lien;

(5)(Deleted by amendment, P.L.2000, c.71).

(6)Is an individual under 21 years of age who, without regard to resources, would be, except for dependent child requirements, eligible for the aid to families with dependent children program under the State Plan for Title IV-A of the federal Social Security Act as of July 16, 1996, or groups of such individuals, including but not limited to, children in resource family placement under supervision of the Division of Child Protection and Permanency in the Department of Children and Families whose maintenance is being paid in whole or in part from public funds, children placed in a resource family home or institution by a private adoption agency in New Jersey or children in intermediate care facilities, including developmental centers for the developmentally disabled, or in psychiatric hospitals;

(7)Would be eligible for the Supplemental Security Income program, but is not receiving such assistance and applies for medical assistance only;

(8)Is determined to be medically needy and meets all the eligibility requirements described below:

(a)The following individuals are eligible for services, if they are determined to be medically needy:

(i)Pregnant women;

(ii) Dependent children under the age of 21;

(iii) Individuals who are 65 years of age and older; and

(iv) Individuals who are blind or disabled pursuant to either 42 C.F.R.435.530 et seq. or 42 C.F.R.435.540 et seq., respectively.

(b)The following income standard shall be used to determine medically needy eligibility:

(i)For one person and two person households, the income standard shall be the maximum allowable under federal law, but shall not exceed 133 1/3% of the State's payment level to two person households under the aid to families with dependent children program under the State Plan for Title IV-A of the federal Social Security Act in effect as of July 16, 1996; and

(ii) For households of three or more persons, the income standard shall be set at 133 1/3% of the State's payment level to similar size households under the aid to families with dependent children program under the State Plan for Title IV-A of the federal Social Security Act in effect as of July 16, 1996.

(c)The following resource standard shall be used to determine medically needy eligibility:

(i)For one person households, the resource standard shall be 200% of the resource standard for recipients of Supplemental Security Income pursuant to 42 U.S.C. s.1382(1)(B);

(ii) For two person households, the resource standard shall be 200% of the resource standard for recipients of Supplemental Security Income pursuant to 42 U.S.C. s.1382(2)(B);

(iii) For households of three or more persons, the resource standard in subparagraph (c)(ii) above shall be increased by $100.00 for each additional person; and

(iv) The resource standards established in (i), (ii), and (iii) are subject to federal approval and the resource standard may be lower if required by the federal Department of Health and Human Services.

(d)Individuals whose income exceeds those established in subparagraph (b) of paragraph (8) of this subsection may become medically needy by incurring medical expenses as defined in 42 C.F.R.435.831(c) which will reduce their income to the applicable medically needy income established in subparagraph (b) of paragraph (8) of this subsection.

(e)A six-month period shall be used to determine whether an individual is medically needy.

(f)Eligibility determinations for the medically needy program shall be administered as follows:

(i)County welfare agencies and other entities designated by the commissioner are responsible for determining and certifying the eligibility of pregnant women and dependent children. The division shall reimburse county welfare agencies for 100% of the reasonable costs of administration which are not reimbursed by the federal government for the first 12 months of this program's operation. Thereafter, 75% of the administrative costs incurred by county welfare agencies which are not reimbursed by the federal government shall be reimbursed by the division;

(ii) The division is responsible for certifying the eligibility of individuals who are 65 years of age and older and individuals who are blind or disabled. The division may enter into contracts with county welfare agencies to determine certain aspects of eligibility. In such instances the division shall provide county welfare agencies with all information the division may have available on the individual.

The division shall notify all eligible recipients of the Pharmaceutical Assistance to the Aged and Disabled program, P.L.1975, c.194 (C.30:4D-20 et seq.) on an annual basis of the medically needy program and the program's general requirements. The division shall take all reasonable administrative actions to ensure that Pharmaceutical Assistance to the Aged and Disabled recipients, who notify the division that they may be eligible for the program, have their applications processed expeditiously, at times and locations convenient to the recipients; and

(iii) The division is responsible for certifying incurred medical expenses for all eligible persons who attempt to qualify for the program pursuant to subparagraph (d) of paragraph (8) of this subsection;

(9) (a) Is a child who is at least one year of age and under 19 years of age and, if older than six years of age but under 19 years of age, is uninsured; and

(b)Is a member of a family whose income does not exceed 133% of the poverty level and who meets the federal Medicaid eligibility requirements set forth in section 9401 of Pub.L.99-509 (42 U.S.C. s.1396a);

(10) Is a pregnant woman who is determined by a provider to be presumptively eligible for medical assistance based on criteria established by the commissioner, pursuant to section 9407 of Pub.L.99-509 (42 U.S.C. s.1396a(a));

(11) Is an individual 65 years of age and older, or an individual who is blind or disabled pursuant to section 301 of Pub.L.92-603 (42 U.S.C. s.1382c), whose income does not exceed 100% of the poverty level, adjusted for family size, and whose resources do not exceed 100% of the resource standard used to determine medically needy eligibility pursuant to paragraph (8) of this subsection;

(12) Is a qualified disabled and working individual pursuant to section 6408 of Pub.L.101-239 (42 U.S.C. s.1396d) whose income does not exceed 200% of the poverty level and whose resources do not exceed 200% of the resource standard used to determine eligibility under the Supplemental Security Income Program, P.L.1973, c.256 (C.44:7-85 et seq.);

(13) Is a pregnant woman or is a child who is under one year of age and is a member of a family whose income does not exceed 185% of the poverty level and who meets the federal Medicaid eligibility requirements set forth in section 9401 of Pub.L.99-509 (42 U.S.C. s.1396a), except that a pregnant woman who is determined to be a qualified applicant shall, notwithstanding any change in the income of the family of which she is a member, continue to be deemed a qualified applicant until the end of the 60-day period beginning on the last day of her pregnancy;

(14) (Deleted by amendment, P.L.1997, c.272).

(15) (a) Is a specified low-income Medicare beneficiary pursuant to 42 U.S.C. s.1396a(a)10(E)iii whose resources beginning January 1, 1993 do not exceed 200% of the resource standard used to determine eligibility under the Supplemental Security Income program, P.L.1973, c.256 (C.44:7-85 et seq.) and whose income beginning January 1, 1993 does not exceed 110% of the poverty level, and beginning January 1, 1995 does not exceed 120% of the poverty level.

(b)An individual who has, within 36 months, or within 60 months in the case of funds transferred into a trust, of applying to be a qualified applicant for Medicaid services in a nursing facility or a medical institution, or for home or community-based services under section 1915(c) of the federal Social Security Act (42 U.S.C. s.1396n(c)), disposed of resources or income for less than fair market value shall be ineligible for assistance for nursing facility services, an equivalent level of services in a medical institution, or home or community-based services under section 1915(c) of the federal Social Security Act (42 U.S.C. s.1396n(c)). The period of the ineligibility shall be the number of months resulting from dividing the uncompensated value of the transferred resources or income by the average monthly private payment rate for nursing facility services in the State as determined annually by the commissioner. In the case of multiple resource or income transfers, the resulting penalty periods shall be imposed sequentially. Application of this requirement shall be governed by 42 U.S.C. s.1396p(c). In accordance with federal law, this provision is effective for all transfers of resources or income made on or after August 11, 1993. Notwithstanding the provisions of this subsection to the contrary, the State eligibility requirements concerning resource or income transfers shall not be more restrictive than those enacted pursuant to 42 U.S.C. s.1396p(c).

(c)An individual seeking nursing facility services or home or community-based services and who has a community spouse shall be required to expend those resources which are not protected for the needs of the community spouse in accordance with section 1924(c) of the federal Social Security Act (42 U.S.C. s.1396r-5(c)) on the costs of long-term care, burial arrangements, and any other expense deemed appropriate and authorized by the commissioner. An individual shall be ineligible for Medicaid services in a nursing facility or for home or community-based services under section 1915(c) of the federal Social Security Act (42 U.S.C. s.1396n(c)) if the individual expends funds in violation of this subparagraph. The period of ineligibility shall be the number of months resulting from dividing the uncompensated value of transferred resources and income by the average monthly private payment rate for nursing facility services in the State as determined by the commissioner. The period of ineligibility shall begin with the month that the individual would otherwise be eligible for Medicaid coverage for nursing facility services or home or community-based services.

This subparagraph shall be operative only if all necessary approvals are received from the federal government including, but not limited to, approval of necessary State plan amendments and approval of any waivers;

(16) Subject to federal approval under Title XIX of the federal Social Security Act, is a dependent child, parent or specified caretaker relative of a child who is a qualified applicant, who would be eligible, without regard to resources, for the aid to families with dependent children program under the State Plan for Title IV-A of the federal Social Security Act as of July 16, 1996, except for the income eligibility requirements of that program, and whose family earned income,

(a)if a dependent child, does not exceed 133% of the poverty level; and

(b)if a parent or specified caretaker relative, beginning September 1, 2005 does not exceed 100% of the poverty level, beginning September 1, 2006 does not exceed 115% of the poverty level and beginning September 1, 2007 does not exceed 133% of the poverty level,

plus such earned income disregards as shall be determined according to a methodology to be established by regulation of the commissioner;

The commissioner may increase the income eligibility limits for children and parents and specified caretaker relatives, as funding permits;

(17) Is an individual from 18 through 20 years of age who is not a dependent child and would be eligible for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), without regard to income or resources, who, on the individual's 18th birthday was in resource family care under the care and custody of the Division of Child Protection and Permanency in the Department of Children and Families and whose maintenance was being paid in whole or in part from public funds;

(18) Is a person between the ages of 16 and 65 who is permanently disabled and working, and:

(a)whose income is at or below 250% of the poverty level, plus other established disregards;

(b)who pays the premium contribution and other cost sharing as established by the commissioner, subject to the limits and conditions of federal law; and

(c)whose assets, resources and unearned income do not exceed limitations as established by the commissioner;

(19) Is an uninsured individual under 65 years of age who:

(a)has been screened for breast or cervical cancer under the federal Centers for Disease Control and Prevention breast and cervical cancer early detection program;

(b)requires treatment for breast or cervical cancer based upon criteria established by the commissioner;

(c)has an income that does not exceed the income standard established by the commissioner pursuant to federal guidelines;

(d)meets all other Medicaid eligibility requirements; and

(e)in accordance with Pub.L.106-354, is determined by a qualified entity to be presumptively eligible for medical assistance pursuant to 42 U.S.C. s.1396a(aa), based upon criteria established by the commissioner pursuant to section 1920B of the federal Social Security Act (42 U.S.C. s.1396r-1b); or

(20) Subject to federal approval under Title XIX of the federal Social Security Act, is a single adult or couple, without dependent children, whose income in 2006 does not exceed 50% of the poverty level, in 2007 does not exceed 75% of the poverty level and in 2008 and each year thereafter does not exceed 100% of the poverty level; except that a person who is a recipient of Work First New Jersey general public assistance, pursuant to P.L.1947, c.156 (C.44:8-107 et seq.), shall not be a qualified applicant.

j."Recipient" means any qualified applicant receiving benefits under this act.

k."Resident" means a person who is living in the State voluntarily with the intention of making his home here and not for a temporary purpose. Temporary absences from the State, with subsequent returns to the State or intent to return when the purposes of the absences have been accomplished, do not interrupt continuity of residence.

l."State Medicaid Commission" means the Governor, the Commissioner of Human Services, the President of the Senate and the Speaker of the General Assembly, hereby constituted a commission to approve and direct the means and method for the payment of claims pursuant to P.L.1968, c.413.

m."Third party" means any person, institution, corporation, insurance company, group health plan as defined in section 607(1) of the federal "Employee Retirement and Income Security Act of 1974," 29 U.S.C. s.1167(1), service benefit plan, health maintenance organization, or other prepaid health plan, or public, private or governmental entity who is or may be liable in contract, tort, or otherwise by law or equity to pay all or part of the medical cost of injury, disease or disability of an applicant for or recipient of medical assistance payable under P.L.1968, c.413.

n."Governmental peer grouping system" means a separate class of skilled nursing and intermediate care facilities administered by the State or county governments, established for the purpose of screening their reported costs and setting reimbursement rates under the Medicaid program that are reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated State or county skilled nursing and intermediate care facilities.

o."Comprehensive maternity or pediatric care provider" means any person or public or private health care facility that is a provider and that is approved by the commissioner to provide comprehensive maternity care or comprehensive pediatric care as defined in subsection b. (18) and (19) of section 6 of P.L.1968, c.413 (C.30:4D-6).

p."Poverty level" means the official poverty level based on family size established and adjusted under Section 673(2) of Subtitle B, the "Community Services Block Grant Act," of Pub.L.97-35 (42 U.S.C. s.9902(2)).

q."Eligible alien" means one of the following:

(1) an alien present in the United States prior to August 22, 1996, who is:

(a)a lawful permanent resident;

(b)a refugee pursuant to section 207 of the federal "Immigration and Nationality Act" (8 U.S.C. s.1157);

(c)an asylee pursuant to section 208 of the federal "Immigration and Nationality Act" (8 U.S.C. s.1158);

(d)an alien who has had deportation withheld pursuant to section 243(h) of the federal "Immigration and Nationality Act" (8 U.S.C. s.1253 (h));

(e)an alien who has been granted parole for less than one year by the U.S. Citizenship and Immigration Services pursuant to section 212(d)(5) of the federal "Immigration and Nationality Act" (8 U.S.C. s.1182(d)(5));

(f)an alien granted conditional entry pursuant to section 203(a)(7) of the federal "Immigration and Nationality Act" (8 U.S.C. s.1153(a)(7)) in effect prior to April 1, 1980; or

(g)an alien who is honorably discharged from or on active duty in the United States armed forces and the alien's spouse and unmarried dependent child.

(2)An alien who entered the United States on or after August 22, 1996, who is:

(a)an alien as described in paragraph (1)(b), (c), (d) or (g) of this subsection; or

(b)an alien as described in paragraph (1)(a), (e) or (f) of this subsection who entered the United States at least five years ago.

(3)A legal alien who is a victim of domestic violence in accordance with criteria specified for eligibility for public benefits as provided in Title V of the federal "Illegal Immigration Reform and Immigrant Responsibility Act of 1996" (8 U.S.C. s.1641).

L.1968, c.413, s.3; amended 1969, c.225; 1971, c.209, s.13; 1972, c.152; 1979, c.365, s.2; 1985, c.303, s.4; 1985, c.371, s.1; 1985, c.474, s.1, 1985, c.371, s.5 amended 1985, c.510; 1987, c.115, s.2; 1987, c.349; 1991, c.20, s.1; 1991, c.187, s.41; 1991, c.328; 1992, c.208, s.1; 1994, c.65; 1995, c.153, s.1; 1995, c.292, s.1; 1997, c.13, s.10; 1997, c.272, s.5; 1997, c.352, s.1; 2000, c.71, s.7; 2000, c.116, s.1; 2001, c.122, s.1; 2001, c.186, s.1; 2004, c.130, s.93; 2005, c.156, s.8; 2005, c.169, s.17; 2006, c.47, s.159; 2012, c.16, s.114.



Section 30:4D-3A - "Invalid Coach Service" Deemed To Mean "Mobility Assistance Vehicle Service"

30:4D-3a. "Invalid coach service" deemed to mean "mobility assistance vehicle service"

4. Whenever the term "invalid coach service" occurs or any reference is made thereto in any law, contract or document which pertains to the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), the same shall be deemed to mean or refer to "mobility assistance vehicle service."

L.1997,c.102,s.4.



Section 30:4D-3B - Establishment Of Enrollment Simplification Practices.

30:4D-3b Establishment of enrollment simplification practices.

9.No later than January 1, 2006, the Commissioner of Human Services shall, at a minimum, establish the following enrollment simplification practices for dependent children and their parents or specified caretaker relatives who are applicants for or recipients of the Medicaid program:

a.A streamlined application form as established pursuant to subsection k. of section 5 of P.L.2005, c.156 (C.30:4J-12);

b.Require new applicants to submit one recent pay stub from the applicant's employer, or, if the applicant has more than one employer, one from each of the applicant's employers, to verify income. In the event the applicant cannot provide a recent pay stub, the applicant may submit another form of income verification as deemed appropriate by the commissioner. If an applicant does not submit income verification in a timely manner, before determining the applicant ineligible for the program, the commissioner shall seek to verify the applicant's income by reviewing available Department of the Treasury and Department of Labor and Workforce Development records concerning the applicant and such other records as the commissioner determines appropriate.

The commissioner shall establish retrospective auditing or income verification procedures, such as sample auditing and matching reported income with records of the Department of the Treasury and the Department of Labor and Workforce Development and such other records as the commissioner determines appropriate.

In matching reported income with confidential records of the Department of the Treasury, the commissioner shall require an applicant to provide written authorization for the Division of Taxation in the Department of the Treasury to release applicable tax information to the commissioner for the purposes of establishing income eligibility for the program. The authorization, which shall be included on the program application form, shall be developed by the commissioner, in consultation with the State Treasurer;

c.Online enrollment and renewal, in addition to enrollment and renewal by mail. The online enrollment and renewal forms shall include electronic links to other State and federal health and social services programs;

d.Continuous enrollment;

e.Simplified renewal by sending a recipient a preprinted renewal form and requiring the recipient to sign and return the form, with any applicable changes in the information provided in the form, prior to the date the recipient's annual eligibility expires. The commissioner shall establish such auditing or income verification procedures as provided in subsection b. of this section; and

f.Provision of program eligibility-identification cards that are issued no more frequently than once a year.

L.2005, c.156, s.9; amended 2008, c.53, s.1.



Section 30:4D-4 - Division Of Medical Assistance And Health Services

30:4D-4. Division of medical assistance and health services
There is hereby created in the Department of Human Services a Division of Medical Assistance and Health Services. The division shall perform those administrative and operational functions vested in the department pursuant to the provisions of this act and any other functions that the commissioner may, from time to time, elect to assign to such division. The division shall consult with and coordinate programs related to medical assistance and health care services being furnished by other State agencies to avoid duplication of effort.

L.1968, c. 413, s. 4. Amended by L.1979, c. 365, s. 3, eff. Feb. 4, 1980.



Section 30:4D-5 - Medical Assistance Program

30:4D-5. Medical assistance program
The department, which is hereby designated the single State agency to administer the provisions of this act, through the Division of Medical Assistance and Health Services, by rules and regulations, shall implement and administer the program of medical assistance to provide necessary medical care and services for qualified applicants as provided by this act.

L.1968, c. 413, s. 5.



Section 30:4D-6 - Basic Medical Care And Services.

30:4D-6 Basic medical care and services.

6. a. Subject to the requirements of Title XIX of the federal Social Security Act, the limitations imposed by this act and by the rules and regulations promulgated pursuant thereto, the department shall provide medical assistance to qualified applicants, including authorized services within each of the following classifications:

(1)Inpatient hospital services;

(2)Outpatient hospital services;

(3)Other laboratory and X-ray services;

(4) (a) Skilled nursing or intermediate care facility services;

(b) Early and periodic screening and diagnosis of individuals who are eligible under the program and are under age 21, to ascertain their physical or mental defects and the health care, treatment, and other measures to correct or ameliorate defects and chronic conditions discovered thereby, as may be provided in regulations of the Secretary of the federal Department of Health and Human Services and approved by the commissioner;

(5)Physician's services furnished in the office, the patient's home, a hospital, a skilled nursing, or intermediate care facility or elsewhere.

As used in this subsection, "laboratory and X-ray services" includes HIV drug resistance testing, including, but not limited to, genotype assays that have been cleared or approved by the federal Food and Drug Administration, laboratory developed genotype assays, phenotype assays, and other assays using phenotype prediction with genotype comparison, for persons diagnosed with HIV infection or AIDS.

b.Subject to the limitations imposed by federal law, by this act, and by the rules and regulations promulgated pursuant thereto, the medical assistance program may be expanded to include authorized services within each of the following classifications:

(1)Medical care not included in subsection a.(5) above, or any other type of remedial care recognized under State law, furnished by licensed practitioners within the scope of their practice, as defined by State law;

(2)Home health care services;

(3)Clinic services;

(4)Dental services;

(5)Physical therapy and related services;

(6)Prescribed drugs, dentures, and prosthetic devices; and eyeglasses prescribed by a physician skilled in diseases of the eye or by an optometrist, whichever the individual may select;

(7)Optometric services;

(8)Podiatric services;

(9)Chiropractic services;

(10) Psychological services;

(11) Inpatient psychiatric hospital services for individuals under 21 years of age, or under age 22 if they are receiving such services immediately before attaining age 21;

(12) Other diagnostic, screening, preventive, and rehabilitative services, and other remedial care;

(13) Inpatient hospital services, nursing facility services, and intermediate care facility services for individuals 65 years of age or over in an institution for mental diseases;

(14) Intermediate care facility services;

(15) Transportation services;

(16) Services in connection with the inpatient or outpatient treatment or care of drug abuse, when the treatment is prescribed by a physician and provided in a licensed hospital or in a narcotic and drug abuse treatment center approved by the Department of Health pursuant to P.L.1970, c.334 (C.26:2G-21 et seq.) and whose staff includes a medical director, and limited to those services eligible for federal financial participation under Title XIX of the federal Social Security Act;

(17) Any other medical care and any other type of remedial care recognized under State law, specified by the Secretary of the federal Department of Health and Human Services, and approved by the commissioner;

(18) Comprehensive maternity care, which may include: the basic number of prenatal and postpartum visits recommended by the American College of Obstetrics and Gynecology; additional prenatal and postpartum visits that are medically necessary; necessary laboratory, nutritional assessment and counseling, health education, personal counseling, managed care, outreach, and follow-up services; treatment of conditions which may complicate pregnancy; and physician or certified nurse-midwife delivery services;

(19) Comprehensive pediatric care, which may include: ambulatory, preventive, and primary care health services. The preventive services shall include, at a minimum, the basic number of preventive visits recommended by the American Academy of Pediatrics;

(20) Services provided by a hospice which is participating in the Medicare program established pursuant to Title XVIII of the Social Security Act, Pub.L.89-97 (42 U.S.C. s.1395 et seq.). Hospice services shall be provided subject to approval of the Secretary of the federal Department of Health and Human Services for federal reimbursement;

(21) Mammograms, subject to approval of the Secretary of the federal Department of Health and Human Services for federal reimbursement, including one baseline mammogram for women who are at least 35 but less than 40 years of age; one mammogram examination every two years or more frequently, if recommended by a physician, for women who are at least 40 but less than 50 years of age; and one mammogram examination every year for women age 50 and over.

c.Payments for the foregoing services, goods, and supplies furnished pursuant to this act shall be made to the extent authorized by this act, the rules and regulations promulgated pursuant thereto and, where applicable, subject to the agreement of insurance provided for under this act. The payments shall constitute payment in full to the provider on behalf of the recipient. Every provider making a claim for payment pursuant to this act shall certify in writing on the claim submitted that no additional amount will be charged to the recipient, the recipient's family, the recipient's representative or others on the recipient's behalf for the services, goods, and supplies furnished pursuant to this act.

No provider whose claim for payment pursuant to this act has been denied because the services, goods, or supplies were determined to be medically unnecessary shall seek reimbursement from the recipient, his family, his representative or others on his behalf for such services, goods, and supplies provided pursuant to this act; provided, however, a provider may seek reimbursement from a recipient for services, goods, or supplies not authorized by this act, if the recipient elected to receive the services, goods or supplies with the knowledge that they were not authorized.

d.Any individual eligible for medical assistance (including drugs) may obtain such assistance from any person qualified to perform the service or services required (including an organization which provides such services, or arranges for their availability on a prepayment basis), who undertakes to provide the individual such services.

No copayment or other form of cost-sharing shall be imposed on any individual eligible for medical assistance, except as mandated by federal law as a condition of federal financial participation.

e.Anything in this act to the contrary notwithstanding, no payments for medical assistance shall be made under this act with respect to care or services for any individual who:

(1)Is an inmate of a public institution (except as a patient in a medical institution); provided, however, that an individual who is otherwise eligible may continue to receive services for the month in which he becomes an inmate, should the commissioner determine to expand the scope of Medicaid eligibility to include such an individual, subject to the limitations imposed by federal law and regulations, or

(2)Has not attained 65 years of age and who is a patient in an institution for mental diseases, or

(3)Is over 21 years of age and who is receiving inpatient psychiatric hospital services in a psychiatric facility; provided, however, that an individual who was receiving such services immediately prior to attaining age 21 may continue to receive such services until the individual reaches age 22. Nothing in this subsection shall prohibit the commissioner from extending medical assistance to all eligible persons receiving inpatient psychiatric services; provided that there is federal financial participation available.

f. (1) A third party as defined in section 3 of P.L.1968, c.413 (C.30:4D-3) shall not consider a person's eligibility for Medicaid in this or another state when determining the person's eligibility for enrollment or the provision of benefits by that third party.

(2)In addition, any provision in a contract of insurance, health benefits plan, or other health care coverage document, will, trust, agreement, court order, or other instrument which reduces or excludes coverage or payment for health care-related goods and services to or for an individual because of that individual's actual or potential eligibility for or receipt of Medicaid benefits shall be null and void, and no payments shall be made under this act as a result of any such provision.

(3)Notwithstanding any provision of law to the contrary, the provisions of paragraph (2) of this subsection shall not apply to a trust agreement that is established pursuant to 42 U.S.C. s.1396p(d)(4)(A) or (C) to supplement and augment assistance provided by government entities to a person who is disabled as defined in section 1614(a)(3) of the federal Social Security Act (42 U.S.C. s.1382c (a)(3)).

g.The following services shall be provided to eligible medically needy individuals as follows:

(1)Pregnant women shall be provided prenatal care and delivery services and postpartum care, including the services cited in subsection a.(1), (3), and (5) of this section and subsection b.(1)-(10), (12), (15), and (17) of this section, and nursing facility services cited in subsection b.(13) of this section.

(2)Dependent children shall be provided with services cited in subsection a.(3) and (5) of this section and subsection b.(1), (2), (3), (4), (5), (6), (7), (10), (12), (15), and (17) of this section, and nursing facility services cited in subsection b.(13) of this section.

(3)Individuals who are 65 years of age or older shall be provided with services cited in subsection a.(3) and (5) of this section and subsection b.(1)-(5), (6) excluding prescribed drugs, (7), (8), (10), (12), (15), and (17) of this section, and nursing facility services cited in subsection b.(13) of this section.

(4)Individuals who are blind or disabled shall be provided with services cited in subsection a.(3) and (5) of this section and subsection b.(1)-(5), (6) excluding prescribed drugs, (7), (8), (10), (12), (15), and (17) of this section, and nursing facility services cited in subsection b.(13) of this section.

(5) (a) Inpatient hospital services, subsection a.(1) of this section, shall only be provided to eligible medically needy individuals, other than pregnant women, if the federal Department of Health and Human Services discontinues the State's waiver to establish inpatient hospital reimbursement rates for the Medicare and Medicaid programs under the authority of section 601(c)(3) of the Social Security Act Amendments of 1983, Pub.L.98-21 (42 U.S.C. s.1395ww(c)(5)). Inpatient hospital services may be extended to other eligible medically needy individuals if the federal Department of Health and Human Services directs that these services be included.

(b)Outpatient hospital services, subsection a.(2) of this section, shall only be provided to eligible medically needy individuals if the federal Department of Health and Human Services discontinues the State's waiver to establish outpatient hospital reimbursement rates for the Medicare and Medicaid programs under the authority of section 601(c)(3) of the Social Security Amendments of 1983, Pub.L.98-21 (42 U.S.C. s.1395ww(c)(5)). Outpatient hospital services may be extended to all or to certain medically needy individuals if the federal Department of Health and Human Services directs that these services be included. However, the use of outpatient hospital services shall be limited to clinic services and to emergency room services for injuries and significant acute medical conditions.

(c)The division shall monitor the use of inpatient and outpatient hospital services by medically needy persons.

h.In the case of a qualified disabled and working individual pursuant to section 6408 of Pub.L.101-239 (42 U.S.C. s.1396d), the only medical assistance provided under this act shall be the payment of premiums for Medicare part A under 42 U.S.C. ss.1395i-2 and 1395r.

i.In the case of a specified low-income Medicare beneficiary pursuant to 42 U.S.C. s.1396a(a)10(E)iii, the only medical assistance provided under this act shall be the payment of premiums for Medicare part B under 42 U.S.C. s.1395r as provided for in 42 U.S.C. s.1396d(p)(3)(A)(ii).

j.In the case of a qualified individual pursuant to 42 U.S.C. s.1396a(aa), the only medical assistance provided under this act shall be payment for authorized services provided during the period in which the individual requires treatment for breast or cervical cancer, in accordance with criteria established by the commissioner.

L.1968, c.413, s.6; amended 1977, c.63, s.13; 1979, c.365, s.4; 1984, c.56; 1984, c.86; 1985, c.371, ss.2,5; (1985, c.371, s.5 amended 1985, c.510); 1987, c.115, s.3; 1989, c.251, s.1; 1991, c.20, ss.2,3; 1991, c.371; 1992, c.208, s.2; 1995, c.153, s.2; 1995, c.292, s.2; 2000, c.96, s.2; 2001, c.186, s.2; 2003, c.294; 2012, c.17, s.359.



Section 30:4D-6.1 - Abortions; Payment Of Claims

30:4D-6.1. Abortions; payment of claims
No payments for medical assistance shall be made under the act hereby supplemented for the termination of a woman's pregnancy for any reason except where it is medically indicated to be necessary to preserve the woman's life. In any case where a pregnancy is so terminated, the act shall be performed in a hospital and the physician performing the act shall submit in writing a report to the division stating in detail his reasons for finding it necessary to terminate the pregnancy.

L.1975, c. 261, s. 1, eff. Dec. 18, 1975.



Section 30:4D-6.2 - Definitions

30:4D-6.2. Definitions

1. For the purposes of this act:

a. "Certified trained personnel" means that the one or more individuals directly providing mobility assistance vehicle services shall possess and carry upon his person a current certificate of completion of an advanced medical training course, as determined by the Commissioner of Health and Senior Services.

b. "Division" means the Division of Medical Assistance and Health Services in the Department of Human Services.

c. "Mobility assistance vehicle service" means the provision of nonemergency health care transportation, supervised by certified trained personnel, for sick, infirm or otherwise disabled Medicaid recipients who are under the care and supervision of a physician and whose medical condition is not of sufficient magnitude or gravity to require transportation by ambulance, but does require transportation from place to place for medical care and whose use of an alternate form of transportation, such as taxicab, bus, other public conveyance or private vehicle might create a serious risk to life and health.

d. "Medicaid recipient" means any person who is determined to be eligible to receive mobility assistance vehicle services as provided under this act and meets the eligibility requirements pursuant to the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c. 413.

e. "Provider" means any person, public or private institution, agency or business concern lawfully providing mobility assistance vehicle services authorized under this act.

L.1981,c.134,s.1; amended 1997, c.102, s.1.



Section 30:4D-6.3 - Provider Of Mobility Assistance Vehicle Services; Conditions For Approval For Reimbursement

30:4D-6.3. Provider of mobility assistance vehicle services; conditions for approval for reimbursement

2.No provider of mobility assistance vehicle services shall be approved for reimbursement by the Division of Medical Assistance and Health Services for services rendered to Medicaid recipients unless such provider meets all the standards and requirements issued pursuant to section 3 and section 5 of this act.

L.1981,c.134,s.2; amended 1997, c.102, s.2.



Section 30:4D-6.4 - Minimum Requirements, Liability Insurance, Personnel; Rules, Regulations.

30:4D-6.4 Minimum requirements, liability insurance, personnel; rules, regulations.

3.After consulting with the Commissioner of Human Services, the Commissioner of Health is authorized and empowered to issue and enforce, or cause to be issued and enforced through the division, all necessary rules, regulations, and administrative orders with respect to:

a.The development of minimum requirements concerning the equipment, supplies, and vehicles of providers of mobility assistance vehicle services;

b.The establishment of standards for the amount of liability insurance each provider must maintain in order to be eligible to provide mobility assistance vehicle services. Evidence of such insurance, including the name of the insurer and the policy number, shall be filed at the time of application for approval by the division and from time to time as the division shall deem necessary; and

c.The establishment of standards for certified trained personnel employed by providers of mobility assistance vehicle services.

L.1981, c.134, s.3; amended 1997, c.102, s.3; 2012, c.17, s.360.



Section 30:4D-6.5 - Inapplicability Of Act To Services By Volunteer First Aid, Rescue And Ambulance Squads

30:4D-6.5. Inapplicability of act to services by volunteer first aid, rescue and ambulance squads
The provisions of this act shall not apply to services provided by volunteer first aid, rescue and ambulance squads as defined in the "New Jersey Highway Safety Act of 1971," P.L.1971, c. 351 (C. 27:5F-1 et seq.).

L.1981, c. 134, s. 4.



Section 30:4D-6.6 - Rules And Regulations; Application Of Medical Assistance And Health Services Act

30:4D-6.6. Rules and regulations; application of Medical Assistance and Health Services Act
a. After consulting with the Commissioner of Human Services, the Commissioner of Health is authorized and empowered to adopt such rules and regulations as are necessary to carry out his functions and duties under this act and to effectuate its purposes.

b. The provisions of the "New Jersey Medical Assistance and Health Services Act" and all rules, regulations and administrative orders issued thereunder shall apply, where applicable.

L.1981, c. 134, s. 5.



Section 30:4D-6.7 - Resident Of Skilled Or Intermediate Care Nursing Facility Discharged To General Or Psychiatric Hospital; Coverage By Medical Assistance Program

30:4D-6.7. Resident of skilled or intermediate care nursing facility discharged to general or psychiatric hospital; coverage by medical assistance program
A resident of a skilled or intermediate care nursing facility who is a recipient of medical assistance payments under P.L.1968, c. 413 (C. 30:4D-1 et seq.), and who is discharged to a general or a psychiatric hospital, shall be covered by the medical assistance program for the number of days the nursing facility maintains the resident's bed.

L.1984, c. 139, s. 1, eff. Sept. 5, 1984.



Section 30:4D-6.8 - Period Of Maintenance Of Bed For Eligible Resident; Certification For Payment

30:4D-6.8. Period of maintenance of bed for eligible resident; certification for payment
Every skilled or intermediate care nursing facility in this State shall maintain a bed for an eligible resident for a period not to exceed 10 days. The facility shall notify the Division of Medical Assistance and Health Services in the Department of Human Services upon the discharge of an eligible resident to a general or a psychiatric hospital. The division shall confirm the need to maintain a bed for the discharged resident and shall certify the facility's eligibility to receive payment.

L.1984, c. 139, s. 2, eff. Sept. 5, 1984.



Section 30:4D-6.9 - Inability Of Discharged Resident To Return Within Period; Priority For Next Available Bed

30:4D-6.9. Inability of discharged resident to return within period; priority for next available bed
If the discharged resident is unable to return to the nursing facility before the end of the 10 day period, the discharged resident shall have priority for the next available bed in the facility.

L.1984, c. 139, s. 3, eff. Sept. 5, 1984.



Section 30:4D-6A - $35 Monthly Personal Needs Allowance

30:4D-6a. $35 monthly personal needs allowance
Any person who is eligible for medical assistance and health services under P.L. 1968, c. 413 (C. 30:4D-1 et seq.) and who receives medical assistance under subparagraph (4)(a) of subsection a. or under paragraph (11), (13) or (14) of subsection b. of section 6 of P.L. 1968, c. 413 (C. 30:4D-6), who is not eligible for Supplemental Security Income benefits pursuant to 42 U.S.C. s. 1382(e)(1)(B), is entitled to a $35.00 monthly personal needs allowance.

L. 1985, c. 286, s. 1, eff. Nov. 1, 1985.



Section 30:4D-6C - Continued Medicaid Eligibility

30:4D-6c. Continued Medicaid eligibility

2. A dependent child or the parent or caretaker relative of a dependent child who would lose eligibility for the aid to families with dependent children program under the State Plan for Title IV-A of the federal Social Security Act in effect as of July 16, 1996 due to earnings from, or increased hours of, employment, or receipt of benefits under the "unemployment compensation law," R.S.43:21-1 et seq. or the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), is eligible to continue receiving Medicaid benefits pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) for a period of 24 consecutive months, commencing with the month in which eligibility under provisions of the State Plan for Title IV-A of the federal Social Security Act in effect as of July 16, 1996 is no longer met, if the person:

a. (Deleted by amendment, P.L.1997, c.13).

b. would be eligible in accordance with the State Plan for Title IV-A of the federal Social Security Act in effect as of July 16, 1996, except for the person's income, resources or hours of employment.

L.1987,c.283,s.2; amended 1991, c.523, s.17; 1997, c.13, s.11.



Section 30:4D-6D - Third Party, Certain; Primary Payer

30:4D-6d.Third party, certain; primary payer
3. If a person who is eligible for continued Medicaid benefits pursuant to section 2 of this act obtains employment which provides health insurance coverage through a third party as defined in section 3 of P.L.1968, c.413 (C.30:4D-3), the third party shall be the primary payer and the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) shall be the secondary payer.

L.1987,c.283,s.3; amended 1995,c.292,s.3.



Section 30:4D-6E - Uninsured, Ineligible Persons May Purchase Health Care Coverage

30:4D-6e. Uninsured, ineligible persons may purchase health care coverage
a. Any person who is not eligible for medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) who is employed full-time or part-time and does not have health insurance coverage provided by his employer or by his spouse's employer, if any, or who cannot afford to purchase health insurance coverage that may be offered by his employer or his spouse's employer, if any, shall be eligible to purchase health care coverage through the Garden State Health Plan operated by the Division of Medical Assistance and Health Services in the Department of Human Services.

b. A small employer, as defined by the Commissioner of Human Services, who has not provided or offered to provide health insurance coverage anytime during the 12-month period immediately preceding the effective date of coverage pursuant to this section, shall be eligible to purchase health care coverage for its employees through the Garden State Health Plan operated by the Division of Medical Assistance and Health Services in the Department of Human Services.

c. The Commissioner of Human Services shall design one or more plans of benefits for employees and small employers who wish to purchase health care coverage through the Garden State Health Plan. The commissioner shall establish a schedule of premiums for enrollment in the plan, which shall ensure that the premiums charged are adequate to fund the costs of the benefits provided by the plan to persons not otherwise eligible for medical assistance under P.L.1968, c.413 (C.30:4D-1 et seq.).

d. The commissioner shall make the purchase of health care coverage through the Garden State Health Plan available to employees and small employers within one year of the effective date of P.L.1991, c.187 (C.26:2H-18.24 et al.).

e. Nothing in this section shall be construed to include the Garden State Health Plan as a health maintenance organization in any other provision of law regarding the offering or availability of coverage by a health maintenance organization.

L.1991,c.187,s.45.



Section 30:4D-6F - Eligibility Of Aliens For Medical Assistance.

30:4D-6f Eligibility of aliens for medical assistance.

2.An eligible alien as defined in section 3 of P.L.1968, c.413 (C.30:4D-1 et seq.) who otherwise meets all eligibility criteria therefor is entitled to medical assistance provided pursuant to section 6 of P.L.1968, c.413 (C.30:4D-6). An alien who does not qualify as an eligible alien but who is a resident of New Jersey and would otherwise be eligible for medical assistance provided pursuant to section 6 of P.L.1968, c.413 is entitled only to care and services necessary for the treatment of an emergency medical condition as defined in section 1903(v)(3) of the federal Social Security Act (42 U.S.C. s.1396b(v)(3)).

L.1997,c.352,s.2.



Section 30:4D-6G - Findings, Declarations Relative To Emergency Care.

30:4D-6g Findings, declarations relative to emergency care.
1.The Legislature finds and declares that:

a.In accordance with the "Health Care Reform Act," P.L.1992, c.160 (C.26:2H-18.51 et al.), it has been and continues to be of paramount public interest for the State to take all necessary and appropriate actions to ensure access to, and the provision of, cost-effective and high-quality hospital care to its citizens. Consistent with these goals, it is and has been the policy of this State that reimbursement for emergency services and related screening and hospitalization be reasonable, in order to promote access to such care without overburdening the health care payment system. These imperative public policies continue to apply equally to both public and private payers of health care services;

b.In light of the provisions of section 14 of the "Health Care Reform Act," P.L.1992, c.160 (C.26:2H-18.64), which prohibits hospitals from denying admission or appropriate services to a patient on the basis of that patient's ability to pay or source of payment, questions have arisen as to the rates at which emergency services should be reimbursed when they are provided to enrollees in Medicaid and NJ FamilyCare managed care plans by non-participating hospitals. In order to ensure that the goal of cost-efficient access to emergency services is furthered, it is necessary to clarify the rates that have been and continue to be deemed reasonable reimbursement; and

c.It is necessary that the reimbursement clarification be understood as reaffirming the paramount public health and welfare purpose of promoting cost-efficiency in the delivery of emergency services and related screening and hospitalization.

L.2004,c.103,s.1.



Section 30:4D-6H - Definitions Relative To Emergency Care.

30:4D-6h Definitions relative to emergency care.
2.As used in this act:

"Contractor" means a health maintenance organization authorized to operate in this State which contracts with the Department of Human Services for the provision of health care services to recipients of Medicaid and enrollees of NJ FamilyCare.

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"NJ FamilyCare" means the Children's Health Care Coverage Program established pursuant to P.L.1997, c.272 (C.30:4I-1 et seq.) and the FamilyCare Health Coverage Program established pursuant to P.L.2000, c.71 (C.30:4J-1 et seq.).

"Non-participating hospital" means a hospital with which the contractor does not have a written provider agreement that complies with applicable State law and regulations, including N.J.A.C.8:38-15.2 and 10:74-2.1.

L.2004,c.103,s.2.



Section 30:4D-6I - Non-participating Hospital, Payment For Emergency Treatment For Medicaid Recipient.

30:4D-6i Non-participating hospital, payment for emergency treatment for Medicaid recipient.
3.A non-participating hospital that provides emergency health care services to a Medicaid recipient enrolled in a managed care plan shall accept, as payment in full, the amount that the non-participating hospital would otherwise receive from the Medicaid program for the emergency services and any related hospitalization if the recipient were a participant in fee-for-service Medicaid.

L.2004,c.103,s.3.



Section 30:4D-6J - Criteria For Medicaid Admission To Certain Long-term Care Facilities For Hiv/aids Patients.

30:4D-6j Criteria for Medicaid admission to certain long-term care facilities for HIV/AIDS patients.

1. a. Subject to federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. s.1396 et seq.), the Commissioner of Health and Senior Services shall establish special long-term care facility admission criteria for Medicaid-eligible persons with HIV infection or AIDS, which would apply to facilities that only serve persons with HIV infection or AIDS.
b.The criteria shall enable admission of:
(1)persons with HIV infection who have medical or psycho-social co-morbidities, including, but not limited to: diabetes, cancer, hypertension, hyperlipidemia, asthma, chronic obstructive pulmonary disease, hepatitis B or C, substance abuse, mental illness or dementia; and
(2)persons with AIDS-defining illness and infection, including those persons newly diagnosed with HIV infection, which illness or infection includes, but is not limited to: pneumocystis carinii pneumonia (PCP), toxoplasmosis, cytomegalovirus (CMV), oral-esophageal candidiasis, wasting, bacterial pneumonia, lymphoma, cryptococcal meningitis, mycobacterium avium complex (MAC) or Kaposi's sarcoma.

L.2005,c.111,s.1.



Section 30:4D-7 - Duties Of Commissioner.

30:4D-7 Duties of commissioner.

7.Duties of commissioner. The commissioner is authorized and empowered to issue, or to cause to be issued through the Division of Medical Assistance and Health Services, all necessary rules and regulations and administrative orders, and to do or cause to be done all other acts and things necessary to secure for the State of New Jersey the maximum federal participation that is available with respect to a program of medical assistance, consistent with fiscal responsibility and within the limits of funds available for any fiscal year, and to the extent authorized by the medical assistance program plan; to adopt fee schedules with regard to medical assistance benefits and otherwise to accomplish the purposes of this act, including specifically the following:

a.Subject to the limits imposed by this act, to submit a plan for medical assistance, as required by Title XIX of the federal Social Security Act, to the federal Department of Health and Human Services for approval pursuant to the provisions of such law; to act for the State in making negotiations relative to the submission and approval of such plan, to make such arrangements, not inconsistent with the law, as may be required by or pursuant to federal law to obtain and retain such approval and to secure for the State the benefits of the provisions of such law;

b.Subject to the limits imposed by this act, to determine the amount and scope of services to be covered, that the amounts to be paid are reasonable, and the duration of medical assistance to be furnished; provided, however, that the department shall provide medical assistance on behalf of all recipients of categorical assistance and such other related groups as are mandatory under federal laws and rules and regulations, as they now are or as they may be hereafter amended, in order to obtain federal matching funds for such purposes and, in addition, provide medical assistance for the resource family children specified in subsection i.(7) of section 3 of P.L.1968, c.413 (C.30:4D-3). The medical assistance provided for these groups shall not be less in scope, duration, or amount than is currently furnished these groups, and in addition, shall include at least the minimum services required under federal laws and rules and regulations to obtain federal matching funds for such purposes.

The commissioner is authorized and empowered, at such times as he may determine feasible, within the limits of appropriated funds for any fiscal year, to extend the scope, duration, and amount of medical assistance on behalf of these groups of categorical assistance recipients, related groups as are mandatory, and resource family children authorized pursuant to section 3i. (7) of this act, so as to include, in whole or in part, the optional medical services authorized under federal laws and rules and regulations, and the commissioner shall have the authority to establish and maintain the priorities given such optional medical services; provided, however, that medical assistance shall be provided to at least such groups and in such scope, duration, and amount as are required to obtain federal matching funds.

The commissioner is further authorized and empowered, at such times as he may determine feasible, within the limits of appropriated funds for any fiscal year, to issue, or cause to be issued through the Division of Medical Assistance and Health Services, all necessary rules, regulations and administrative orders, and to do or cause to be done all other acts and things necessary to implement and administer demonstration projects pursuant to Title XI, section 1115 of the federal Social Security Act, including, but not limited to waiving compliance with specific provisions of this act, to the extent and for the period of time the commissioner deems necessary, as well as contracting with any legal entity, including but not limited to corporations organized pursuant to Title 14A, New Jersey Statutes (N.J.S.14A:1-1 et seq.), Title 15, Revised Statutes (R.S.15:1-1 et seq.), and Title 15A, New Jersey Statutes (N.J.S.15A:1-1 et seq.) as well as boards, groups, agencies, persons, and other public or private entities;

c.To administer the provisions of this act;

d.To make reports to the federal Department of Health and Human Services as from time to time may be required by such federal department and to the New Jersey Legislature as hereinafter provided;

e.To assure that any applicant, qualified applicant or recipient shall be afforded the opportunity for a hearing should the person's claim for medical assistance be denied, reduced, terminated, or not acted upon within a reasonable time;

f.To assure that providers shall be afforded the opportunity for an administrative hearing within a reasonable time on any valid complaint arising out of the claim payment process;

g.To provide safeguards to restrict the use or disclosure of information concerning applicants and recipients to purposes directly connected with administration of this act;

h.To take all necessary action to recover any and all payments incorrectly made to or illegally received by a provider from such provider or his estate or from any other person, firm, corporation, partnership, or entity responsible for or receiving the benefit or possession of the incorrect or illegal payments or their estates, successors or assigns, and to assess and collect such penalties as are provided for herein;

i.To take all necessary action to recover the cost of benefits incorrectly provided to or illegally obtained by a recipient, including those made after a voluntary divestiture of real or personal property or any interest or estate in property for less than adequate consideration made for the purpose of qualifying for assistance. The division shall take action to recover the cost of benefits from a recipient, legally responsible relative, representative payee, or any other party or parties whose action or inaction resulted in the incorrect or illegal payments or who received the benefit of the divestiture, or from their respective estates, as the case may be and to assess and collect the penalties as are provided for herein, except that no lien shall be imposed against property of the recipient prior to his death except in accordance with section 17 of P.L.1968, c.413 (C.30:4D-17). No recovery action shall be initiated more than five years after an incorrect payment has been made to a recipient when the incorrect payment was due solely to an error on the part of the State or any agency, agent, or subdivision thereof;

j.To take all necessary action to recover the cost of benefits correctly provided to a recipient from the estate of said recipient in accordance with sections 6 through 12 of this amendatory and supplementary act;

k.To take all reasonable measures to ascertain the legal or equitable liability of third parties to pay for care and services (available under the plan) arising out of injury, disease, or disability; where it is known that a third party has a liability, to treat such liability as a resource of the individual on whose behalf the care and services are made available for purposes of determining eligibility; and in any case where such a liability is found to exist after medical assistance has been made available on behalf of the individual, to seek reimbursement for such assistance to the extent of such liability;

l.To compromise, waive, or settle and execute a release of any claim arising under this act including interest or other penalties, or designate another to compromise, waive, or settle and execute a release of any claim arising under this act. The commissioner or the commissioner's designee whose title shall be specified by regulation may compromise, settle or waive any such claim in whole or in part, either in the interest of the Medicaid program or for any other reason which the commissioner by regulation shall establish;

m.To pay or credit to a provider any net amount found by final audit as defined by regulation to be owing to the provider. Such payment, if it is not made within 45 days of the final audit, shall include interest on the amount due at the maximum legal rate in effect on the date the payment became due, except that such interest shall not be paid on any obligation for the period preceding September 15, 1976. This subsection shall not apply until federal financial participation is available for such interest payments;

n.To issue, or designate another to issue, subpoenas to compel the attendance of witnesses and the production of books, records, accounts, papers, and documents of any party, whether or not that party is a provider, which directly or indirectly relate to goods or services provided under this act, for the purpose of assisting in any investigation, examination, or inspection, or in any suspension, debarment, disqualification, recovery, or other proceeding arising under this act;

o.To solicit, receive, and review bids pursuant to the provisions of P.L.1954, c.48 (C.52:34-6 et seq.) and all amendments and supplements thereto, by any corporation doing business in the State of New Jersey, including nonprofit hospital service corporations, medical service corporations, health service corporations, or dental service corporations incorporated in New Jersey and authorized to do business pursuant to P.L.1938, c.366 (C.17:48-1 et seq.), P.L.1940, c.74 (C.17:48A-1 et seq.), P.L.1985, c.236 (C.17:48E-1 et seq.), or P.L.1968, c.305 (C.17:48C-1 et seq.), and to make recommendations in connection therewith to the State Medicaid Commission;

p.To contract, or otherwise provide as in this act provided, for the payment of claims in the manner approved by the State Medicaid Commission;

q.Where necessary, to advance funds to the underwriter or fiscal agent to enable such underwriter or fiscal agent, in accordance with terms of its contract, to make payments to providers;

r.To enter into contracts with federal, State, or local governmental agencies, or other appropriate parties, when necessary to carry out the provisions of this act;

s.To assure that the nature and quality of the medical assistance provided for under this act shall be uniform and equitable to all recipients;

t.To provide for the reimbursement of State and county-administered skilled nursing and intermediate care facilities through the use of a governmental peer grouping system, subject to federal approval and the availability of federal reimbursement.

(1)In establishing a governmental peer grouping system, the State's financial participation is limited to an amount equal to the nonfederal share of the reimbursement which would be due each facility if the governmental peer grouping system was not established, and each county's financial participation in this reimbursement system is equal to the nonfederal share of the increase in reimbursement for its facility or facilities which results from the establishment of the governmental peer grouping system. (2)On or before December 1 of each year, the commissioner shall estimate and certify to the Director of the Division of Local Government Services in the Department of Community Affairs the amount of increased federal reimbursement a county may receive under the governmental peer grouping system. On or before December 15 of each year, the Director of the Division of Local Government Services shall certify the increased federal reimbursement to the chief financial officer of each county. If the amount of increased federal reimbursement to a county exceeds or is less than the amount certified, the certification for the next year shall account for the actual amount of federal reimbursement that the county received during the prior calendar year.

(3)The governing body of each county entitled to receive increased federal reimbursement under the provisions of this amendatory act shall, by March 31 of each year, submit a report to the commissioner on the intended use of the savings in county expenditures which result from the increased federal reimbursement. The governing body of each county, with the advice of agencies providing social and health related services, shall use not less than 10% and no more than 50% of the savings in county expenditures which result from the increased federal reimbursement for community-based social and health related programs for elderly and disabled persons who may otherwise require nursing home care. This percentage shall be negotiated annually between the governing body and the commissioner and shall take into account a county's social, demographic, and fiscal conditions, a county's social and health related expenditures and needs, and estimates of federal revenues to support county operations in the upcoming year, particularly in the areas of social and health related services.

(4)The commissioner, subject to approval by law, may terminate the governmental peer grouping system if federal reimbursement is significantly reduced or if the Medicaid program is significantly altered or changed by the federal government subsequent to the enactment of this amendatory act. The commissioner, prior to terminating the governmental peer grouping system, shall submit to the Legislature and to the governing body of each county a report as to the reasons for terminating the governmental peer grouping system;

u.The commissioner, in consultation with the Commissioner of Health, shall:

(1)Develop criteria and standards for comprehensive maternity or pediatric care providers and determine whether a provider who requests to become a comprehensive maternity or pediatric care provider meets the department's criteria and standards;

(2)Develop a program of comprehensive maternity care services which defines the type of services to be provided, the level of services to be provided, and the frequency with which qualified applicants are to receive services pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.);

(3)Develop a program of comprehensive pediatric care services which defines the type of services to be provided, the level of services to be provided, and the frequency with which qualified applicants are to receive services pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.);

(4)Develop and implement a system for monitoring the quality and delivery of comprehensive maternity and pediatric care services and a system for evaluating the effectiveness of the services programs in meeting their objectives;

(5)Establish provider reimbursement rates for the comprehensive maternity and pediatric care services;

v.The commissioner, jointly with the Commissioner of Health, shall report to the Governor and the Legislature no later than two years following the date of enactment of P.L.1987, c.115 (C.30:4D-2.1 et al.) and annually thereafter on the status of the comprehensive maternity and pediatric care services and their effectiveness in meeting the objectives set forth in section 1 of P.L.1987, c.115 (C.30:4D-2.1) accompanying the report with any recommendations for changes in the law governing the services that the commissioners deem necessary.

L.1968, c.413, s.7; amended 1974, c.140; 1976, c.89, s.1; 1979, c.365, s.5; 1985, c.303, s.5; 1985, c.371, ss.3,5; 1985, c.474, s.2; (1985, c.371, s.5 amended 1985, c.510); 1987, c.115, s.4; 1988, c.6, s.1; 2004, c.130, s.94; 2012, c.17, s.361.



Section 30:4D-7.1 - Attorney General To Enforce Rights Against Third Party For Recovery Of Medical Assistance Payments

30:4D-7.1. Attorney General to enforce rights against third party for recovery of medical assistance payments
a. The commissioner may request the Attorney General to enforce any rights against any third party, institute legal proceedings against any third party, or intervene in any pending proceeding against a third party initiated by a recipient, his guardian, executor, administrator or other appropriate representative, either in the commissioner's own name, as subrogee of the rights of the recipient, or to enforce the commissioner's rights as assignee of the recipient established in this section. If such a legal proceeding is instituted by the Attorney General, written notice shall be given to the recipient or his guardian, executor, administrator or other appropriate representative, who shall then have the right to intervene in the proceeding. Any recovery by the recipient in excess of the outstanding claim of the division shall be treated as a resource of said individual for purposes of determining eligibility for assistance.

No action taken on behalf of the commissioner pursuant to this subsection or any judgment rendered in such action shall be a bar to any action upon the claim or cause of action by a recipient, his guardian, executor, administrator or other appropriate representative against a third party, or shall operate to deny the recipient the recovery of that portion of his medical costs or other damages not covered under this act.

b. When a recipient, his guardian, executor, administrator or other appropriate representative brings an action for damages against a third party, written notice shall be given to the Director of the Division of Medical Assistance and Health Services. In addition, every recipient or his legal representative shall promptly notify the division of any recovery from a third party and shall immediately reimburse the division in full from the proceeds of any settlement, judgment, or other recovery in any action or claim initiated against any such third party subject to a pro rata deduction for counsel fees, costs, or other expenses incurred by the recipient or the recipient's attorney; provided, however, that the director may make application to a court of competent jurisdiction for an award of counsel fees and costs incurred in the pursuit of a claim under this subsection.

Any settlement, judgment, dismissal, exchange of releases, or action affecting the disposition of a recipient's independent action against a third party shall not serve to bar a claim or cause of action brought by the Attorney General on behalf of the commissioner against that third party under this section.

c. In addition to all other recovery methods set forth above, every recipient, as a condition of eligibility for medical assistance under this act, is hereby deemed to have assigned to the commissioner any rights to support for the purpose of medical care as determined by a court or administrative order and any rights to payment for medical care from any third party.

L.1979, c. 365, s. 6, eff. Feb. 4, 1980.



Section 30:4D-7.2 - Lien Against Recovery Sought From Estate Of Recipient, "Estate" Defined.

30:4D-7.2 Lien against recovery sought from estate of recipient, "estate" defined.

7. a. (1) A lien may be filed against and recovery sought from the estate of a deceased recipient for assistance correctly paid or to be paid on his behalf for all services received when he was 65 years of age or older, except as provided in section 1 of P.L.1981, c.217 (C.30:4D-7.2a).

(2)In the case of a recipient who became deceased on or after April 1, 1995 for whom a Medicaid payment was made on or after October 1, 1993, a lien may be filed against and recovery sought from the estate of the deceased recipient for assistance correctly paid or to be paid on his behalf for all services received when he was 55 years of age or older, except as provided in section 1 of P.L.1981, c.217 (C.30:4D-7.2a).

(3)As used in this section, "estate" includes all real and personal property and other assets included in the recipient's estate as defined in N.J.S.3B:1-1, as well as any other real and personal property and other assets in which the recipient had any legal title or interest at the time of death, to the extent of that interest, including assets conveyed to a survivor, heir or assign of the recipient through joint tenancy, tenancy in common, survivorship, life estate, living trust or other arrangement.

"Estate" shall not include amounts received as reparations or restitution for the loss of liberty or damage to health by the victims of National Socialist persecution; returns of tangible or intangible property seized, misappropriated or lost as a result of National Socialist actions or policies and any cash values in replacement of such property; payments of insurance policies purchased by the victims of National Socialist persecution; and any accumulated or accrued interest on such amounts. National Socialist actions or policies include, but are not limited to, actions and policies taken by Germany and other countries, or by organizations and institutions within those countries, against the victims of the Nazi Holocaust.

b.A lien may be filed by the division against a third party's property, whether real or personal, or against any interest or estate in property, whether vested or contingent.

Subject to section 6 of P.L.1979, c.365 (C.30:4D-7.1), any third party recovery obtained by the division under this subsection shall not be reduced by any counsel fees, costs, or other expenses, or portions thereof, incurred by the recipient or the recipient's attorney.

c.A certificate of debt may be filed by the division against such parties and in such a manner as is specified in subsection (h) of section 17 of P.L.1968, c.413 (C.30:4D-17).

d. (1) A lien, claim or encumbrance imposed by this act shall be deemed a preferred claim against the recipient's estate and shall have a priority equivalent to that under subsection d. of N.J.S.3B:22-2.

(2)In the case of a recipient who became deceased on or after the effective date of P.L.1995, c.289, a lien, claim or encumbrance imposed pursuant to this section shall be deemed a preferred claim against the recipient's estate and shall have a priority equivalent to that under subsection c. of N.J.S.3B:22-2.

L.1979, c.365, s.7; amended 1992, c.115, s.1; 1995, c.289, s.1; 2015, c.124, s.2.



Section 30:4D-7.2A - Encumbrances, Recovery Limited Against Certain Estates.

30:4D-7.2a Encumbrances, recovery limited against certain estates.

1.No encumbrance or recovery shall be imposed against or sought from the estate of a deceased recipient for assistance correctly paid under:

a.The "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.), under any of the following circumstances: (1) the amount sought to be recovered is less than $500, the gross estate is less than $3,000 or there is a surviving spouse or a surviving child who is under the age of 21 or is blind or permanently and totally disabled, except for assistance incorrectly or illegally paid, or for third party liability recovery sought under P.L.1968, c.413 (C.30:4D-1 et seq.); (2) in the case of a recipient who became deceased on or after the effective date of P.L.1995, c.289, if there is a surviving spouse or a surviving child who is under the age of 21 or is blind or permanently and totally disabled, except for assistance incorrectly or illegally paid, or for third party liability recovery sought under P.L.1968, c.413 (C.30:4D-1 et seq.); or (3) in the case of a recipient who has been afforded asset protection under a long-term care insurance partnership in accordance with the provisions of the federal "Deficit Reduction Act of 2005," Pub.L.109-171, up to the amount of assets disregarded at the time of eligibility determination; or

b.The "Pharmaceutical Assistance to the Aged and Disabled" program, P.L.1975, c.194 (C.30:4D-20 et seq.), except for assistance incorrectly or illegally paid, or for third party liability recovery sought under P.L.1968, c.413 (C.30:4D-1 et seq.).

L.1981, c.217, s.1; amended 1983, c.371; 1992, c.115, s.2; 1995, c.289, s.2; 2009, c.321, s.1.



Section 30:4D-7.3 - Form; Liens And Certificates Of Debt

30:4D-7.3. Form; liens and certificates of debt
All liens and certificates of debt under section 7 of this amendatory and supplementary act shall be in a form to be prescribed by the commissioner, and shall be signed by the commissioner or director, or by such person designated by the commissioner or director.

L.1979, c. 365, s. 8, eff. Feb. 4, 1980.



Section 30:4D-7.4 - Filing Liens; Attachment To Property

30:4D-7.4. Filing liens; attachment to property
All liens or certificates of debt under section 7 of this amendatory and supplementary act shall be filed with the clerk or register of deeds and mortgages of the county wherein the affected property is located, or with the clerk of the superior court, and shall immediately attach to and become binding upon all the property whether real or personal of the party against whom said lien or certificate of debt is filed. If it is believed that said party chargeable under said lien or certificate of debt has an interest or estate whether vested or contingent in property within the State, but the exact location of said property is not known, then said liens or certificates of debt may be filed with the clerk of the Superior Court and shall become binding upon all said property of said party chargeable under said lien or certificate of debt wherever situated within the State.

L.1979, c. 365, s. 9, eff. Feb. 4, 1980.



Section 30:4D-7.5 - Property Held In Trust; Attachment Of Lien

30:4D-7.5. Property held in trust; attachment of lien
If it is found that any party chargeable under any lien or certificate of debt filed pursuant to this act is possessed of any goods, rights, credits, chattels, moneys or effects which are held by any person, firm, or corporation for the present or subsequent use of said individual, then the lien or certificate of debt provided for herein, or a notice of the existence of said lien or certificate of debt, may be forwarded by registered or certified mail to said person, firm or corporation and shall become binding upon any property rights so held. Such person, firm or corporation shall thereafter be precluded from disposing of said property rights until said lien or certificate of debt is satisfied or until the department consents thereto, or until the procedure set forth in section 13 of this amendatory and supplementary act is followed.

Any person, firm or corporation disposing of any such property or moneys after receipt of notice of said lien or certificate of debt shall be liable to the department for the value of such property or moneys of which disposition has been made, or the amount set forth in the department's lien or certificate of debt, whichever is less.

L.1979, c. 365, s. 10, eff. Feb. 4, 1980.



Section 30:4D-7.6 - County Clerk; Register Of Deeds; Recording Liens And Certificates Of Debt

30:4D-7.6. County clerk; register of deeds; recording liens and certificates of debt
The clerk of the county or register of deeds and mortgages, or clerk of the superior court, as the case may be, shall provide suitable books in which he shall enter the liens and certificates of debt filed hereunder properly indexed in the name of the party against whom the lien or certificate of debt has been filed. All liens and certificates of debt and other papers incidental thereto required hereunder shall be received and recorded by the clerk of the county, register of deeds and mortgages, or clerk of the superior court, as the case may be, without payment of fees by the department or the division.

L.1979, c. 365, s. 11, eff. Feb. 4, 1980.



Section 30:4D-7.7 - Compromise, Settlement Or Waiver Of Lien; Discharge Of Lien

30:4D-7.7. Compromise, settlement or waiver of lien; discharge of lien
The commissioner or director or such person designated by the commissioner or director is hereby authorized to compromise, settle or waive in whole or in part any lien or certificate of debt filed under the provisions of this act in accordance with rules and regulations promulgated by the commissioner pursuant to subsection l . of section 7 of P.L.1968, c. 413 (C. 30:4D-7).

To discharge any lien or certificate of debt filed hereunder, the commissioner or director, or his duly constituted agent shall file with the clerk of the county, register of deeds and mortgages, or clerk of the superior court, as the case may be, a duly acknowledged certificate or warrant setting forth the fact that the department desires to discharge the lien or certificate of debt of record.

L.1979, c. 365, s. 12, eff. Feb. 4, 1980. Amended by L.1981, c. 511, s. 16, eff. Jan. 12, 1982.



Section 30:4D-7.8 - Action To Determine Validity Of Lien; Deposit And Bond; Discharge Prior To Adjudication

30:4D-7.8. Action to determine validity of lien; deposit and bond; discharge prior to adjudication
Any person affected in any manner, whether directly or indirectly, by any lien filed under this act, or any certificate of debt filed prior to a final agency adjudication in accordance with subsection (h) of section 17 of P.L.1968, c. 413 (C. 30:4D-17(h) ), and desiring to examine the validity thereof or the facts and circumstances surrounding the entry thereof, may do so in an action brought in the Superior Court. The action shall be brought against the department, and the court may proceed in the action in a summary manner or otherwise and enter such judgment as it may deem appropriate.

Any person desiring to secure immediate discharge of any lien or of any certificate of debt filed prior to a final agency adjudication under subsection (h) of section 17 of P.L.1968, c. 413 (C. 30:4D-17(h) ) may deposit with the court an amount of money sufficient to cover the sureties to be approved by said court. Upon proper notice of the deposit and posting of bond, a satisfaction of said lien or certificate of debt shall be filed forthwith with the county clerk, register of deeds and mortgages or the clerk of the superior court, as the case may be.

L.1979, c. 365, s. 13, eff. Feb. 4, 1980.



Section 30:4D-7.9 - Payment To Pharmacy For Certain Forged, Fraudulent Prescriptions Under State Medicaid Program.

30:4D-7.9 Payment to pharmacy for certain forged, fraudulent prescriptions under State Medicaid program.

1. a. A pharmacy shall receive full payment and shall not be penalized for dispensing a forged or fraudulent prescription that has been approved by the State Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), unless the pharmacist or an employee or agent of the pharmacy has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud, or has failed to comply with the requirements set forth in subsection c. of this section.

b.As used in this section, "has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud" means that a person:

(1)knowingly and willfully made or caused to be made any false statement or representation of a material fact in any document or electronic transmission necessary to receive payment by the program for the prescription;

(2)knowingly and willfully made or caused to be made any false statement, written or oral, of a material fact for use in determining the right to payment by the program for the prescription; or

(3)concealed or failed to disclose a fact or the occurrence of an event that affects the right to payment by the program for the prescription.

c.The provisions of this section shall not be construed as relieving a pharmacist of his obligation to comply with any requirements provided under any State or federal statute or regulation for the pharmacist:

(1)to seek verification of a prescription from an authorized prescriber or the latter's authorized agent before filling the prescription whenever the pharmacist has reason to question the authenticity, accuracy, or appropriateness of the prescription; and

(2)to not fill the prescription when the authenticity, accuracy, or appropriateness of the prescription is in question and no such verification has been provided.

A pharmacist who fails to comply with these requirements shall be subject to exclusion or debarment as a provider under the State Medicaid program, and the recovery of monies improperly expended by the State due to the dispensing of the forged or fraudulent prescription. If these monies cannot be recovered from the pharmacist, the pharmacy shall be subject to the recovery.

d. The Office of the Medicaid Inspector General shall make every reasonable effort to identify an individual who has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud and collect from the individual the amount paid by the program for the dispensed prescription, in addition to any other penalties that may apply. If the forgery or fraud involves the misuse or theft of a Medicaid eligibility identification card, the card shall be subject to a pharmacy restriction process under which the Medicaid recipient is permitted to use the card only at a single pharmacy of the recipient's choosing.

e.The pharmacist and each employee and agent of the pharmacy shall cooperate fully with the Office of the Medicaid Inspector General in any investigation of forged or fraudulent prescriptions and shall respond fully to any request for information or other assistance by the Division of Medical Assistance and Health Services in the Department of Human Services in regard to such prescriptions.

L.2009, c.309, s.1.



Section 30:4D-7A - County Welfare Agency To Provide Adequate Employees To Determine Medicaid Eligibility

30:4D-7a. County welfare agency to provide adequate employees to determine Medicaid eligibility
The Commissioner of Human Services shall require that a county welfare agency provide adequate employees to determine Medicaid eligibility to any hospital in the county that has been designated by the Commissioner of Health pursuant to section 9 of P.L.1991, c.187 (C.26:2H-18.32).

The Commissioner of Human Services shall bill the designated hospital quarterly for the nonfederal share of costs associated with a county welfare agency employee stationed at the hospital, and reimburse the county welfare agency upon receipt of payment from the hospital.

L.1991,c.187,s.10.



Section 30:4D-7B - Preparation Of Five-year Plan For Developing Statewide Network Of Managed Care Providers

30:4D-7b. Preparation of five-year plan for developing Statewide network of managed care providers
The Commissioner of Human Services shall prepare a five-year plan to develop a Statewide network of managed care providers for Medicaid recipients pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.). A managed care plan may include, but is not limited to, the Garden State Health Plan, or its successor, any other State approved or federally qualified health maintenance organization, or any other cost effective health plan, prepaid or otherwise, that is under contract with the Division of Medical Assistance and Health Services in the Department of Human Services to provide managed care services to Medicaid recipients.

The commissioner shall prepare the plan within one year of the effective date of P.L.1991, c.187 (C.26:2H-18.24 et al.) and submit the plan to the Governor and the Chairmen of the Senate Institutions, Health and Welfare and General Assembly Health and Human Services Committees.

L.1991,c.187,s.42.



Section 30:4D-7C - Submission Of Plan To Enroll Medicaid Recipients By Health Maintenance Organizations

30:4D-7c. Submission of plan to enroll Medicaid recipients by health maintenance organizations
Within one year of the effective date of P.L.1991, c.187 (C.26:2H-18.24 et al.), every State approved or federally qualified health maintenance organization in the State shall submit a plan to the Commissioner of Human Services to enroll Medicaid recipients pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.). The plan shall include the terms and conditions for enrolling Medicaid recipients, including the number of recipients that can reasonably be enrolled, the health care services that will be offered, and an estimate of the per capita cost for enrollment of these persons.

The commissioner shall provide a health maintenance organization, upon written request, with any nonidentifying information about Medicaid recipients that is necessary to assist the health maintenance organization in preparing its plan.

L.1991,c.187,s.43.



Section 30:4D-7D - Report By Commissioner

30:4D-7d. Report by commissioner
Within six months of the effective date of P.L.1991, c.187 (C.26:2H-18.24 et al.), the Commissioner of Human Services shall report to the Governor and the Chairmen of the Senate Institutions, Health and Welfare and General Assembly Health and Human Services Committees on ways: to increase the number of providers in the Medicaid program pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.); to improve Medicaid provider relations with the Medicaid program; to reduce administrative burdens encountered by Medicaid providers; and to streamline Statewide administration of the Medicaid program.

L.1991,c.187,s.44.



Section 30:4D-7E - Rules, Regulations

30:4D-7e. Rules, regulations
38. The Commissioner of Human Services shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) adopt rules and regulations necessary to implement the provisions of sections 9, 11 and 12 of this act as they relate to payments from the Health Care Subsidy Fund to disproportionate share hospitals.

L.1992,c.160,s.38.



Section 30:4D-7F - Access Fees Charged By Fiscal Agent; Establishment; Use

30:4D-7f. Access fees charged by fiscal agent; establishment; use
1. Notwithstanding the provisions of the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.) or any other law to the contrary, an intermediary vendor under contract with the Division of Medical Assistance and Health Services' fiscal agent, which vendor has direct access to the Medical Assistance Eligibility System, shall be charged an access fee by the fiscal agent. The Commissioner of Human Services shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) adopt regulations establishing the access fee.

Receipts from access fees in excess of development and operational costs incurred by the division's fiscal agent shall be appropriated annually to the division.

L.1994,c.60,s.1.



Section 30:4D-7G - Findings, Declarations Relative To Pediatric Rehabilitation Hospitals.

30:4D-7g. Findings, declarations relative to pediatric rehabilitation hospitals.
1.The Legislature finds and declares that:

a.Currently, there are two pediatric rehabilitation hospitals in the State that provide pediatric inpatient and ambulatory rehabilitation and pediatric long-term care services to children throughout the State. These hospitals offer a variety of medical, developmental and educational services to children with severe disabilities and chronic illnesses; and

b.There is a tremendous need in the State for the unique services provided by these facilities, and few providers within the health care community have the capability and expertise to properly treat the special needs of these children.

L.2001,c.393,s.1.



Section 30:4D-7H - Reimbursement By State Medicaid Program, Rates; Other Costs.

30:4D-7h Reimbursement by State Medicaid program, rates; other costs.

2. a. A pediatric rehabilitation hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) with 30 or fewer beds shall be reimbursed 100% of its Medicaid allowable reimbursable costs as defined by Medicare Principles of Reimbursement, subject to the "Tax Equity and Fiscal Responsibility Act of 1982" (TEFRA), Pub.L.97-248 as amended, and adjusted for occupancy, if applicable.

Any 2001, 2002 or 2003 Medicare cost reports that are not settled for Medicaid reimbursement on or before July 1, 2004 shall be prospectively settled, based on Medicaid allowable reimbursable costs as defined by Medicare Principles of Reimbursement, subject to TEFRA, and adjusted for occupancy, if applicable.

b.A pediatric rehabilitation hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) with more than 30 beds shall be reimbursed a prospective per diem rate by the State Medicaid program for Medicaid fee-for-service recipients.

The initial prospective per diem rate shall be based on the total allowable cost for Medicaid patients divided by the total Medicaid days from the calendar year 1999 Medicare/Medicaid cost report, and shall be considered the base year rate. If the hospital has been in operation less than two full years prior to fiscal year 1999, the prospective per diem rate will be set using its first finalized audited fiscal year 2000 Medicaid/Medicare cost report. The base year rate shall be updated each year by the economic factor specified in N.J.A.C.10:52-5.13.

The Commissioner of Human Services shall adopt regulations to permit a pediatric rehabilitation hospital to seek rate relief or to seek a new base year rate in the event the hospital has experienced an increase in its operating costs which would impact the existing per diem rate, net of capital costs, greater than 5%. The hospital shall furnish evidence of that increase in costs to the Division of Medical Assistance and Health Services in the Department of Human Services and request an adjustment to its prospective inpatient reimbursement rate.

c.A pediatric rehabilitation hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall be:

(1)reimbursed its outpatient costs based on applicable cost-based Medicare Principles of Reimbursement through the Medicare/Medicaid cost report, and shall not receive final reimbursement based on an outpatient prospective reimbursement methodology. If necessary, the Department of Human Services shall adopt regulations to specify an interim claims processing and payment methodology;

(2)entitled to a per diem adjustment to account for increases in its capital expenditures. Adjusted per diem payments shall begin upon project completion and facility operation. The adjustment shall be calculated based on the Medicaid share of the inpatient costs for any capital expenditures made on or after December 31, 2003. Utilizing data from the Medicare/Medicaid Cost Report, the Medicaid share shall be determined by dividing the combined total of Medicaid fee-for-service days and Medicaid managed care days by the total number of inpatient days; and the inpatient costs for capital expenditures shall be determined by dividing the hospital's inpatient costs by its total costs and multiplying that number by its total additional capital costs; and

(3)entitled to receive a per diem adjustment for its graduate medical education program, with the adjustment to be based on the Medicaid share of the costs incurred by the graduate medical education program. The Medicaid share shall be determined by dividing the Medicaid inpatient days by the total number of inpatient days and multiplying that number by the total amount of graduate medical education costs as reported on the Medicare/Medicaid cost report.

L.2001, c.393, s.2; amended 2003, c.223; 2004, c.76.



Section 30:4D-7I - Exemption From Close Proximity Requirements, Notification As To Off-site Location.

30:4D-7i Exemption from close proximity requirements, notification as to off-site location.

3.A pediatric rehabilitation hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall not be subject to the close proximity requirements established pursuant to N.J.A.C.10:52-1.3(b)(1) for the purposes of receiving Medicaid fee-for-service reimbursement for outpatient hospital services.

A pediatric rehabilitation hospital which establishes an off-site location to provide outpatient services shall notify the Division of Medical Assistance and Health Services in the Department of Human Services in accordance with the requirements of N.J.A.C.10:52-1.3.

L.2001,c.393,s.3.



Section 30:4D-7J - Annual Cost Report To Receive Reimbursement From Medicaid For Personal Care Assistant Services.

30:4D-7j Annual cost report to receive reimbursement from Medicaid for personal care assistant services.

1.As a condition of receiving reimbursement from the State Medicaid program, pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), for personal care assistant services, as described in N.J.A.C.10:60-3.3, which are provided to Medicaid recipients, a health care service firm, as defined in N.J.A.C.13:45B-13.2, shall file an annual cost report with the Division of Disability Services in the Department of Human Services.

The Division of Disability Services shall develop the form of the annual cost report, which shall include information on costs and revenues. The cost report shall be filed on an annual basis, beginning January 1, 2010, in a form and manner specified by the division.

L.2009, c.181, s.1.



Section 30:4D-7K - Definitions Relative To Reimbursement For Family Planning Services.

30:4D-7k Definitions relative to reimbursement for family planning services.

1. a. The reimbursement rate for an office visit for family planning services billed by a health care facility, which is licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) and receives funding under Title X of the Public Health Service Act (42 U.S.C. s.300 et seq.), to the State Medicaid program shall be an amount that equals at least 90% of the amount of the actual cost of services provided during an office visit, as such rate is in effect on the date of enactment of this act.

b.As used in this section:

"Family planning services" means comprehensive reproductive health care services, including: contraception; pregnancy detection; options counseling; diagnosis or treatment, or both, of sexually transmitted diseases; routine gynecological and cancer screening services; health promotion activities; and Level I infertility services such as an interview, education, physical examination, laboratory testing, counseling, and appropriate referral. The term does not include termination of pregnancy.

Family planning services may also include: prenatal and postpartum care; other gynecological services, including colposcopy and cryotherapy; menopausal services; Level II infertility services, which include semen analysis, assessment of ovulatory function, and post coital testing; and Level III infertility services, which include more sophisticated and complex infertility testing and procedures than Levels I and II.

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Office visit" means a procedure billed under a common procedure terminology code that includes a family planning modifier in the description of the code.

L.2009, c.268, s.1.



Section 30:4D-7L - Department To Facilitate Implementation Of C.30:4d-7k.

30:4D-7l Department to facilitate implementation of C.30:4D-7k.

2.The Department of Health shall adjust the Family Planning Services Grant-in-Aid appropriation and transfer the appropriate amount of State funds to the Division of Medical Assistance and Health Services in the Department of Human Services to facilitate the implementation of section 1 of this act. The Department of Health shall notify the Legislative Budget and Finance Officer as to the amount that is transferred.

L.2009, c.268, s.2; amended 2012, c.17, s.362.



Section 30:4D-7M - Certain Hmos, Changes In Certain Reimbursement Rates; Procedure.

30:4D-7m Certain HMOs, changes in certain reimbursement rates; procedure.
1.Notwithstanding any law, rule, or regulation to the contrary, a health maintenance organization that contracts with the Division of Medical Assistance and Health Services in the Department of Human Services to provide benefits under a managed care plan to persons who are eligible for Medicaid shall not reduce reimbursement rates for personal care assistant services or home based supportive care services, as those services are defined by regulation or in the contract with the division, under the health maintenance organization's Medicaid managed care plan, unless the health maintenance organization notifies the division, in writing, at least 90 days before the effective date of such changes. Such notice shall be accompanied by written assurance that the reduction will not reduce sufficient provider access or quality of service as required by the contract with the division.

L.2015, c.234, s.1.



Section 30:4D-8 - Claim Payment Method.

30:4D-8 Claim payment method.

8.The determination of the method of providing payment of claims under this act shall be made by the State Medicaid Commission on recommendation of the commissioner which method may be:

a. (1) By contract, except as prohibited by paragraph (2) of this subsection, with insurance companies incorporated and licensed to do business in the State of New Jersey or with nonprofit health service corporations, dental service corporations, hospital service corporations or medical service corporations, incorporated in New Jersey, and authorized to do business pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), P.L.1968, c.305 (C.17:48C-1 et seq.), P.L.1938, c.366 (C.17:48-1 et seq.) or P.L.1940, c.74 (C.17:48A-1 et seq.), to underwrite, but not for profit, on an insured premium approach, that portion of the program covering all cash grant beneficiaries plus all other State certified recipients of medical assistance within the classes set forth in section 3i. of this act, with the exception of those persons who are confined in institutions for tuberculosis and mental care or who are required by medical necessity to be confined on a presumably permanent basis in other medical care institutions by reason of disease or injury, which contract executed pursuant to this subsection shall provide that for those persons included in the program but not covered on an underwritten basis, the same carrier selected under this subsection shall act as fiscal agent for the department, but not for profit, for such medical assistance benefits as may be available, and any carrier selected pursuant to the provisions of this act is hereby expressly authorized and empowered to undertake the performance of the requirements of such contract.

(2)The State Medicaid Commission shall not approve any contract, pursuant to section 11 of P.L.1968, c.413 (C.30:4D-11), with an insurance company or corporation as set forth in paragraph (1) of this subsection that offers to pay all or part of the medical cost of injury, disease or disability of an applicant for or recipient of medical assistance payable under Medicaid using any contract that provides for a deductible which qualifies the contract as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223).

b. (1) By contract, except as prohibited by paragraph (2) of this subsection, with any corporation doing business in the State of New Jersey, including nonprofit organizations incorporated in New Jersey and authorized to do business pursuant to P.L.1985, c.236 (C.17:48E-1 et seq.), P.L.1968, c.305 (C.17:48C-1 et seq.), P.L.1938, c.366 (C. 17:48-1 et seq.) or P.L.1940, c.74 (C.17:48A-1 et seq.), to act as fiscal agent.

(2)The State Medicaid Commission shall not direct that payment of claims be made by the Department of Human Services, pursuant to section 11 of P.L.1968, c.413 (C.30:4D-11), with a corporation or nonprofit organization as set forth in paragraph (1) of this subsection that offers to pay all or part of the medical cost of injury, disease or disability of an applicant for or recipient of medical assistance payable under Medicaid using any contract that provides for a deductible which qualifies the contract as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223).

c.By direct administration by the Department of Human Services.

L.1968,c.413,s.8; amended 1988, c.6, s.2; 2005, c.248, s.20.



Section 30:4D-8.1 - Findings, Declarations Relative To A Medicaid Accountable Care Organization Demonstration Project.

30:4D-8.1 Findings, declarations relative to a Medicaid Accountable Care Organization Demonstration Project.

1.The Legislature finds and declares that:

a.The current health care delivery and payment system often fails to provide high quality, cost-effective health care to the most vulnerable patients residing in New Jersey, many of whom have limited access to coordinated and primary care services and, therefore, tend to delay care, underutilize preventive care, seek care in hospital emergency departments or be admitted to hospitals for preventable problems;

b.The Accountable Care Organization (ACO) model has gained recognition as a mechanism that can be used to improve health care quality and health outcomes, while lowering the overall costs of medical care by providing incentives to coordinate care among providers throughout a region. Coordination is achieved through initiatives such as creation of patient-centered medical homes, sharing of patient health information among providers, and implementation of care management programs designed to facilitate best practices and improve communication among providers and social services agencies throughout the community;

c.Providers participating in the ACO are supported in their efforts to share accountability for the overall quality and cost of care rendered to patients. The ACO provides support for coordination, identification of improvements in health outcomes, quality, and cost savings, and the distribution of any overall cost savings achieved, often referred to as "gainsharing," to the ACO participants in a manner that furthers the goals of the ACO to improve quality and accessibility while reducing or stabilizing the costs of medical care throughout a region;

d.The ACO model can facilitate improvements in health outcomes, quality, and access, and stabilize or reduce the rate of health care inflation while permitting patients to maintain their current health care relationships. The Medicaid ACO Demonstration Project to be established pursuant to this act is specifically intended to: (1) increase access to primary care, behavioral health care, pharmaceuticals, and dental care by Medicaid recipients residing in defined regions; (2) improve health outcomes and quality as measured by objective metrics and patient experience of care; and (3) reduce unnecessary and inefficient care without interfering with patients' access to their health care providers or the providers' access to existing Medicaid reimbursement systems. The Medicaid ACO Demonstration Project may provide a model for achievement of improved health outcomes, quality, and decreased costs that can be replicated in other settings to the benefit of patients and payers throughout New Jersey, but is not intended to inhibit, prevent, or limit development or implementation of alternative ACO models;

e.The Medicaid ACO Demonstration Project seeks to address a variety of access, health outcomes, coordination, and service utilization problems that lead to increased health costs. One major goal is to reduce the inappropriate utilization of high-cost emergency care by Medicaid recipients and others, especially where an individual's need is more properly addressed through non-emergency primary care treatment. The Medicaid ACOs shall develop relationships with primary care, behavioral health, dental, pharmacy, and other health care providers to develop strategies to: (1) engage these individuals in treatment; (2) promote medication adherence and use of medication therapy management, and healthy lifestyles, including, but not limited to, prevention and wellness activities, smoking cessation, reducing substance use, and improving nutrition; (3) develop skills in help-seeking behavior, including self-management and illness management; (4) improve access to services for primary care and behavioral health care needs through home-based services and telephonic and web-based communication, via culturally and linguistically appropriate means; and (5) improve service coordination to ensure integrated care for primary care, behavioral health care, dental care, and other health care needs, including prescription drugs;

f.It is, therefore, in the public interest to establish a Medicaid ACO demonstration project whereby providers can continue to receive Medicaid payments from managed care organizations, and, in the case of individuals not enrolled in managed care, directly from the Medicaid program, while simultaneously participating in a certified Medicaid ACO designed to improve health outcomes, quality, and access to care through regional collaboration and shared accountability, and while reducing the costs of medical care throughout a region; and

g.The Legislature, therefore, intends to exempt activities undertaken pursuant to the Medicaid ACO Demonstration Project that might otherwise be constrained by State antitrust laws and to provide immunity for such activities from federal antitrust laws through the state action immunity doctrine; however, notwithstanding this subsection, the Legislature does not intend to allow and does not authorize any person or entity to engage in activities or to conspire to engage in activities that would constitute per se violations of State or federal antitrust laws.

L.2011, c.114, s.1.



Section 30:4D-8.2 - Definitions Relative To A Medicaid Aco.

30:4D-8.2 Definitions relative to a Medicaid ACO.

2.As used in this act:

"ACO" means an accountable care organization.

"Behavioral health care provider" means a provider licensed or approved by the Department of Human Services to render services to New Jersey residents.

"Department" means the Department of Human Services.

"Designated area" means a municipality or defined geographic area in which no fewer than 5,000 Medicaid recipients reside.

"Disproportionate share hospital" means a hospital designated by the Commissioner of Human Services pursuant to Pub.L.89-87 (42 U.S.C. s.1396a et seq.) and Pub.L.102-234.

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Medicaid ACO Demonstration Project" or "demonstration project" means the demonstration project established pursuant to this act.

"Primary care provider" includes the following licensed individuals: physicians, physician assistants, advanced practice nurses, and nurse midwives whose professional practice involves the provision of primary care, including internal medicine, family medicine, geriatric care, pediatric care, or obstetrical/gynecological care.

"Qualified behavioral health care provider" means a behavioral health care provider who participates in the Medicaid program and renders clinic-based and home-based services to individuals residing in the designated area served by the Medicaid ACO.

"Qualified primary care provider" means a primary care provider who participates in the Medicaid program and who spends at least 25% of his professional time or 10 hours per seven-day week, whichever is less, rendering clinical or clinical supervision services at an office or clinic setting located within the designated area served by a Medicaid ACO.

L.2011, c.114, s.2.



Section 30:4D-8.3 - Establishment Of Three-year Medicaid Aco Demonstration Project.

30:4D-8.3 Establishment of three-year Medicaid ACO Demonstration Project.

3. a. The Department of Human Services shall establish a three-year Medicaid ACO Demonstration Project in which nonprofit corporations organized with the voluntary support and participation of local general hospitals, clinics, pharmacies, health centers, qualified primary care and behavioral health care providers, and public health and social services agencies may apply to the department for certification and participation in the project. The department shall consult with the Department of Health and Senior Services with respect to establishment and oversight of the demonstration project.

Nothing in this act shall preclude the department, Medicaid managed care organizations, qualified primary care and behavioral health care providers, licensed health care facilities, or any other provider or payer of health care services from participating in other ACOs, health or behavioral health ACO models, medical home programs, or projects.

b.Applicants for participation in the demonstration project shall be nonprofit corporations created and operated for the primary purpose of improving the quality and efficiency of care provided to Medicaid recipients residing in a given designated area.

L.2011, c.114, s.3.



Section 30:4D-8.4 - Applications For Certification As A Medicaid Aco.

30:4D-8.4 Applications for certification as a Medicaid ACO.

4. a. The department shall accept applications for certification from demonstration project applicants beginning 60 days following the effective date of this act, and shall certify an applicant as a Medicaid ACO for participation in the demonstration project following its determination that the applicant meets the requirements specified in this section. The department may deny certification of any ACO applicant that the department determines does not meet the requirements of this act. The department may consider applications for approval, including revised applications submitted by an ACO not previously approved to participate in the demonstration project.

b.The department, in consultation with the Department of Health, may certify as many ACOs for participation in the demonstration project as it determines appropriate, but shall certify no more than one ACO for each designated area.

c.Prior to certification, a demonstration project applicant shall demonstrate that it meets the following minimum standards:

(1)The applicant has been formed as a nonprofit corporation pursuant to the "New Jersey Nonprofit Corporation Act," P.L.1983, c.127 (C.15A:1-1 et seq.), for the purposes described in this act;

(2)The applicant's governing board includes:

(a)individuals representing the interests of: health care providers, including, but not limited to, general hospitals, clinics, private practice offices, physicians, behavioral health care providers, and dentists, patients, and other social service agencies or organizations located in the designated area; and

(b)voting representation from at least two consumer organizations capable of advocating on behalf of patients residing within the designated area of the ACO. At least one of the organizations shall have extensive leadership involvement by individuals residing within the designated area of the ACO, and shall have a physical location within the designated area. Additionally, at least one of the individuals representing a consumer organization shall be an individual who resides within the designated area served by the ACO;

(3)The applicant has support of its application by: all of the general hospitals located in the designated area served by the ACO; no fewer than 75% of the qualified primary care providers located in the designated area; and at least four qualified behavioral health care providers located in the designated area;

(4)The applicant has a process for receipt of gainsharing payments from the department and any voluntarily participating Medicaid managed care organizations, and the subsequent distribution of such gainsharing payments in accordance with a quality improvement and gainsharing plan to be approved by the department, in consultation with the Department of Health;

(5)The applicant has a process for engaging members of the community and for receiving public comments with respect to its gainsharing plan;

(6)The applicant has a commitment to become accountable for the health outcomes, quality, cost, and access to care of Medicaid recipients residing in the designated area for a period of at least three years following certification; and

(7)The applicant has a commitment to ensure the use of electronic prescribing and electronic medical records by health care providers located in the designated area.

d.Nothing in this act shall be construed to prevent the department from certifying an applicant as a Medicaid ACO that also participates in a Medicare ACO demonstration project approved by the federal Centers for Medicare & Medicaid Services.

L.2011, c.114, s.4; amended 2012, c.17, s.363.



Section 30:4D-8.5 - Eligibility To Receive, Distribute Gainsharing Payments.

30:4D-8.5 Eligibility to receive, distribute gainsharing payments.

5. a. A certified Medicaid ACO shall be eligible to receive and distribute gainsharing payments only after having received approval from the department of its gainsharing plan, which approval may be requested by the ACO at the time of certification or at any time within one year of certification. An ACO may seek to amend its gainsharing plan at any time following the plan's initial approval by submitting amendments to the department for approval.

b.The department, with input from the Department of Health and utilizing outcome evaluation data provided by the Rutgers Center for State Health Policy, shall approve only those gainsharing plans that promote: improvements in health outcomes and quality of care, as measured by objective benchmarks as well as patient experience of care; expanded access to primary and behavioral health care services; and the reduction of unnecessary and inefficient costs associated with care rendered to Medicaid recipients residing in the ACO's designated area. The department and the Department of Health shall provide all data necessary to the Rutgers Center for State Health Policy for analysis in support of the department's review of gainsharing plans. Criteria to be considered by the department and the Department of Health in approving a gainsharing plan shall include, but are not limited to:

(1)whether the plan promotes: care coordination through multi-disciplinary teams, including care coordination of patients with chronic diseases and the elderly; expansion of the medical home and chronic care models; increased patient medication adherence and use of medication therapy management services; use of health information technology and sharing of health information; and use of open access scheduling in clinical and behavioral health care settings;

(2)whether the plan encourages services such as patient or family health education and health promotion, home-based services, telephonic communication, group care, and culturally and linguistically appropriate care;

(3)whether the gainsharing payment system is structured to reward quality and improved patient outcomes and experience of care;

(4)whether the plan funds interdisciplinary collaboration between behavioral health and primary care providers for patients with complex care needs likely to inappropriately access an emergency department and general hospital for preventable conditions;

(5)whether the plan funds improved access to dental services for high-risk patients likely to inappropriately access an emergency department and general hospital for untreated dental conditions; and

(6)whether the plan has been developed with community input and will be made available for inspection by members of the community served by the ACO.

c.The gainsharing plan shall include an appropriate proposed time period beginning and ending on specified dates prior to the commencement of the demonstration project, which shall be the benchmark period against which cost savings can be measured on an annual basis going forward. Savings shall be calculated in accordance with a methodology that:

(1)identifies expenditures per recipient by the Medicaid fee-for-service program during the benchmark period, adjusted for characteristics of recipients and local conditions that predict future Medicaid spending but are not amenable to the care coordination or management activities of an ACO which shall serve as the benchmark payment calculation;

(2)compares the benchmark payment calculation to amounts paid by the Medicaid fee-for-service program for all such resident recipients during subsequent periods; and

(3)provides that the benchmark payment calculation shall remain fixed for a period of three years following approval of the gainsharing plan.

d.The percentage of cost savings identified pursuant to subsection c. of this section to be distributed to the ACO, retained by any voluntarily participating Medicaid managed care organization, and retained by the State, shall be identified in the gainsharing plan and shall remain in effect for a period of three years following approval of the gainsharing plan. The percentages shall be designed to ensure that:

(1)the State can achieve meaningful savings and support the ongoing operation of the demonstration project, and

(2)the ACO receives a sufficient portion of the shared savings necessary to achieve its mission and expand its scope of activities.

e.Notwithstanding the provisions of this section to the contrary, the department shall not approve a gainsharing plan that provides direct or indirect financial incentives for the reduction or limitation of medically necessary and appropriate items or services provided to patients under a health care provider's clinical care in violation of federal law.

f.Notwithstanding the provisions of this section to the contrary, a gainsharing plan that provides for shared savings between general hospitals and physicians related to acute care admissions utilizing the methodological component of the Physician-Hospital Collaboration Demonstration awarded by the federal Centers for Medicare & Medicaid Services to the New Jersey Care Integration Consortium, shall not be required to be approved by the department. The department shall not be under any obligation to participate in the Physician-Hospital Collaboration Demonstration.

g.The department shall consider using a portion of any savings generated to expand the nursing, primary care, behavioral health care, and dental workforces and services in the area served by the ACO.

h.A gainsharing plan submitted to the department for this ACO demonstration project shall contain an assessment of the expected impact of revenues on hospitals that agree to participate. The assessment shall include estimates for changes in both direct patient care reimbursement and indirect revenue, such as disproportionate share payments, graduate medical education payments, and other similar payments. The assessment shall include a review of whether participation in the demonstration project could significantly impact the financial stability of any hospital through rapid reductions in revenue and how this impact will be mitigated. The gainsharing plan shall include a letter of support from all participating hospitals in order to be accepted by the department.

L.2011, c.114, s.5; amended 2012, c.17, s.364.



Section 30:4D-8.6 - Remission Of Payment To Aco.

30:4D-8.6 Remission of payment to ACO.

6.The department shall remit payment of cost savings to a participating Medicaid ACO following approval by the department, in consultation with the Department of Health and Senior Services, of the ACO's gainsharing plan and identification of cost savings and agreement from the federal government to share in the cost of the funds distributed.

L.2011, c.114, s.6.



Section 30:4D-8.7 - Voluntary Participation In Demonstration Project.

30:4D-8.7 Voluntary participation in demonstration project.

7. a. A managed care organization that has contracted with the department may voluntarily seek participation in the demonstration project by notifying the Medicaid ACO of its desire to participate. The ACO shall submit a separate Medicaid managed care organization gainsharing plan meeting the requirements of section 5 of this act to the department for review and approval. The Medicaid managed care organization gainsharing plan may be identical to the gainsharing plan approved for use in connection with the Medicaid fee-for-service program, or may contain variations with respect to the manner in which health outcomes, quality, care coordination, and access are to be improved and the manner in which cost savings are achieved and distributed as gainsharing payments, but the managed care organization gainsharing plan shall not affect the calculation or distribution of shared savings pursuant to the approved gainsharing plan applicable to the Medicaid fee-for-service program or the calculation or distribution of shared savings pursuant to any other approved gainsharing plan used by the ACO.

b.A Medicaid managed care organization may withdraw from participation after one year by notifying the department in writing of its desire to withdraw.

c.Nothing in this act shall:

(1)alter or limit the obligations of a Medicaid managed care organization participating in the demonstration project pursuant to an approved gainsharing plan to comply with State and federal law applicable to the Medicaid managed care organization; or

(2)preclude an ACO from expanding its operations to include participation with new health care providers located within the ACO's designated area.

L.2011, c.114, s.7.



Section 30:4D-8.8 - Duties Of The Department; Authorization To Seek Grants.

30:4D-8.8 Duties of the department; authorization to seek grants.

8. a. The department, in consultation with the Department of Health, shall:

(1)design and implement the application process for approval of participating ACOs in the demonstration project;

(2)collect data from participants in the demonstration project; and

(3)approve a methodology proposed by the Medicaid ACO applicant for calculation of cost savings and for monitoring of health outcomes and quality of care under the demonstration project.

b.The department and the Department of Health shall be authorized to jointly seek public and private grants to implement and operate the demonstration project.

L.2011, c.114, s.8; amended 2012, c.17, s.365.



Section 30:4D-8.9 - Annual Evaluation.

30:4D-8.9 Annual evaluation.

9.The department, in consultation with the Department of Health, shall evaluate the demonstration project annually to assess whether: cost savings, including, but not limited to, savings in administrative costs and savings due to improved health outcomes, are achieved through implementation of the demonstration project.

The department, in consultation with the Department of Health, and with the assistance of the Rutgers Center for State Health Policy, shall evaluate the demonstration project annually to assess whether there is improvement in the rates of health screening, the outcomes and hospitalization rates for persons with chronic illnesses, and the hospitalization and readmission rates for patients residing in the designated areas served by the ACOs. The department and the Department of Health shall provide the Rutgers Center for State Health Policy with all data necessary to perform the annual evaluation of the demonstration project.

L.2011, c.114, s.9; amended 2012, c.17, s.366.



Section 30:4D-8.10 - Application For State Plan Amendments, Waivers.

30:4D-8.10 Application for State plan amendments, waivers.

10. a. The Commissioner of Human Services shall apply for such State plan amendments or waivers as may be necessary to implement the provisions of this act and to secure federal financial participation for State Medicaid expenditures under the federal Medicaid program, and shall take such additional steps as may be necessary to secure on behalf of participating ACOs such waivers, exemptions, or advisory opinions to ensure that such ACOs are in compliance with applicable provisions of State and federal laws related to fraud and abuse, including, but not limited to, anti-kickback, self-referral, false claims, and civil monetary penalties.

b.The Commissioners of Health and Senior Services and Human Services may apply for participation in federal ACO demonstration projects that align with the goals of this act.

c.The provisions of this act shall not be construed to require State funding for any evaluation or start-up costs of an ACO.

L.2011, c.114, s.10.



Section 30:4D-8.11 - Construction Of Act.

30:4D-8.11 Construction of act.

11.Nothing in this act shall be construed to limit the choice of a Medicaid recipient to access care for family planning services or any other type of health care services from a qualified health care provider who is not participating in the demonstration project.

L.2011, c.114, s.11.



Section 30:4D-8.12 - Continuation Of Payments For Certain Services.

30:4D-8.12 Continuation of payments for certain services.

12. a. Under the demonstration project, payment shall continue to be made to providers of services and suppliers participating in the Medicaid ACO for services provided to managed care recipients or individuals who receive services on a fee-for-service basis in the same manner as they would otherwise be made, except that the ACO is eligible to receive gainsharing payments under sections 5 and 6 of this act if it meets the requirements set forth therein.

b.Nothing in this act shall be construed to authorize the Department of Human Services or Health to waive or limit any provisions of federal or State law or reimbursement methodologies governing Medicaid reimbursement to federally qualified health centers, including, but not limited to, Medicaid prospective payment reimbursement and any supplemental payments made to a federally qualified health center providing services to Medicaid managed care recipients.

L.2011, c.114, s.367; amended 2012, c.17, s.367.



Section 30:4D-8.13 - Certain Licensure Requirements Waived.

30:4D-8.13 Certain licensure requirements waived.

13.Notwithstanding the requirements of P.L.1999, c.409 (C.17:48H-1 et seq.), a Medicaid ACO certified pursuant to this act shall not be required to obtain licensure or certification from the Department of Banking and Insurance as an organized delivery system when providing services to Medicaid recipients.

L.2011, c.114, s.13.



Section 30:4D-8.14 - Report To Governor, Legislature.

30:4D-8.14 Report to Governor, Legislature.

14.Upon completion of the demonstration project, the Commissioners of Human Services and Health shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the demonstration project, and include in the report the findings of the evaluation carried out pursuant to section 9 of this act. The commissioners shall make such recommendations as they deem appropriate.

If, after three years following enactment of this act, the commissioners find the demonstration project was successful in reducing costs and improving health outcomes and the quality of care for Medicaid recipients, the commissioners may recommend that Medicaid ACOs be established on a permanent basis and in additional communities in which Medicaid recipients reside.

L.2001, c.114, s.14; amended 2012, c.17, s.368.



Section 30:4D-8.15 - Rules, Regulations.

30:4D-8.15 Rules, regulations.

15.The Commissioner of Human Services, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and with input from the Commissioner of Health, shall, within 180 days of the effective date of this act, adopt rules and regulations establishing the standards for gainsharing plans submitted by Medicaid ACOs. The Commissioner of Human Services shall also adopt, with input from the Commissioner of Health such rules and regulations governing the ongoing oversight and monitoring of the quality of care delivered to Medicaid recipients in the designated areas served by the Medicaid ACOs, and such other requirements as the Commissioner of Human Services deems necessary to carry out the provisions of this act.

L.2011, c.114, s.15; amended 2012, c.17, s.369.



Section 30:4D-9 - Required Contents Of Solicited Bids And Contracts

30:4D-9. Required contents of solicited bids and contracts
Any bid solicited and any contract awarded by the commissioner in accordance with 8a, above shall contain:

(1) The method of payment subject to an audit of cash needs as determined by the underwriter with approval of the Director of Budget and Accounting and the State Treasurer and by such means as shall be directed by the Director of Budget and Accounting;

(2) That the initial contract term shall be for a period of 2 years commencing January 1, 1970, renewable for a period of 3 years and thereafter renewable for subsequent contract terms of 1 year each at the option of the parties, provided, however, at intervals of 6 months during any contract term, under conditions specified in subparagraph (4) and (5) below, the amount of the premium rate shall be subject to adjustment for the next 6 month interval of the then current contract term or the ensuing contract term, whichever is applicable;

(3) That provision shall be made for the establishment and maintenance, in the custody of the underwriter on behalf of the State, of a rate stabilization reserve to which the State, on the effective date of the contract, shall make an initial contribution of $2,000,000.00. Thereafter, it shall be the intent, from premium contributions and interest earnings, to increase said reserve to an amount equal to approximately 2 months' average premium payments and, to the extent feasible, to maintain it at that figure; and, to assure compliance with such intent, all premium rates for said contract shall include a factor which is projected to accumulate to and maintain said reserve at the level herein specified. Funds in said reserve shall be available for use by the underwriter to cover liabilities under the contract during any contract term in which the incurred liabilities of the underwriter for claims payments and operating expenses exceed premiums paid;

(4) That for any rating period should the incurred premiums payable exceed the sum of (a) liabilities for paid and incurred claims, and (b) liabilities for paid and incurred operating expenses of the underwriter, such excess and any interest thereon shall accrue to the benefit of the State and shall be credited to the rate stabilization reserve. Any such funds held on behalf of the State shall be invested by the Director of the Division of Investments in the Department of the Treasury or invested in a manner prescribed by such director. If at the end of any rating period, the amount in said reserve exceeds the level specified in subparagraph (3) above, this fact, along with the relevant factors specified in subparagraph (6) below, shall be taken into consideration in determining whether or not an adjustment in premium rate will be required for the ensuing rating period;

(5) That should premiums paid, for a 6 month rating period in any contract term, be insufficient to cover liabilities for paid and incurred claims and operating expenses of the underwriter and to maintain the rate stabilization reserve at the level specified in section 9(3), there shall be an adjustment in the premium rate for the ensuing rating period. The new premium shall provide for the recoupment of such insufficiency;

(6) That all premium rates for the contract shall be calculated giving due consideration to all relevant factors including the experience derived during the current and prior rating periods, future cost trends, and maintenance of the rate stabilization reserve. The amount of the premium rate for each 6 months' rating period shall be subject to approval of the Commissioner of Banking and Insurance. Should such approval be given after the beginning of the rating period to which the new premium rate is applicable, the new rate, nevertheless, shall be effective as of the beginning of said rating period and an appropriate retroactive adjustment in premium payments shall be made;

(7) That either party may cancel such contract upon reasonable notice to the other, but not less than 6 months notice, subject to full final accounting and settlement of liabilities;

(8) That the State shall have the right to audit the financial records of the carrier and shall have the right to conduct a performance review of the carrier, continuously or in such manner as it may deem fit, and shall have the right to audit the financial records of providers, insofar as those records deal with patients who have been treated under the provisions of this act;

(9) That the underwriter and fiscal agent shall quarterly and at such other times as the State Treasurer may require and in such form as he prescribes, render an account of the expenditures of money advanced pursuant to this act.

L.1968, c. 413, s. 9.



Section 30:4D-10 - Review Of Sealed Bids; Report And Recommendation; Considerations

30:4D-10. Review of sealed bids; report and recommendation; considerations
Upon the opening of sealed bids submitted in accordance with sections 8. a. and 9, the commissioner shall review the same and make a report and recommendation for acceptance or rejection of a bid to the State Medicaid Commission which shall be convened to receive, consider and act upon the commissioner's recommendation. The State Medicaid Commission shall in reviewing the bids and the recommendations of the commissioner be guided by such considerations as:

a. The amount of the bids.

b. The ability of the underwriter and fiscal agent in carrying out the scope of medical assistance benefits with providers which ability the underwriter already has or is in a position to secure, whereby payments are made on behalf of subscribers or policyholders directly to various providers of medical services under cost reimbursement formulas or in accordance with fee schedules agreed upon in advance.

c. The demonstrated effectiveness of control mechanisms to assure quality of care, appropriate utilization of service and claims cost control.

L.1968, c. 413, s. 10.



Section 30:4D-11 - Approval Or Disapproval Of Lowest Responsible Bid; Direction Of Payment

30:4D-11. Approval or disapproval of lowest responsible bid; direction of payment
The State Medicaid Commission by majority vote of all its members shall (a) approve or disapprove the lowest responsible bid submitted under 8. a. and should the bid be disapproved (b) direct that payment of claims under this act be made by the Department of Institutions and Agencies in the manner provided in section 8. b. or 8. c. as shall be determined by the State Medicaid Commission.

L.1968, c. 413, s. 11.



Section 30:4D-12 - Unnecessary Use Of Care And Services; Methods And Procedures; Maintenance Of Records Required For Reimbursement

30:4D-12. Unnecessary use of care and services; methods and procedures; maintenance of records required for reimbursement
Subject to the limitations provided in sections 7, 8 and 9 of this act, the department shall (a) develop and employ such methods and procedures relating to the utilization of and the payment for medical care and services available under the plan as may be necessary to safeguard against unnecessary utilization of such care and services;

(b) Assure that payments (including payments for any drugs provided under the plan) are not in excess of reasonable charges (reasonable costs in the instance of inpatient hospital services) consistent with efficiency, economy and quality of care;

(c) Prescribe standards that providers must meet;

(d) Require that any provider who renders health care services authorized under this act shall keep and maintain such individual records as are necessary to fully disclose the name of the recipient to whom the service was rendered, the date of the service rendered, the nature and extent of each such service rendered, and any additional information, as the department may require by regulation. Records herein required to be kept and maintained shall be retained by the provider for a period of at least 5 years from the date the service was rendered;

(e) Require that providers who render health care services authorized under this act shall not be entitled to reimbursement for the services rendered unless said services are documented pursuant to subsection (d) of this section. Any evidence other than the documentation required pursuant to subsection (d) of this section shall be inadmissible in any proceeding conducted pursuant to this act for the purpose of proving that said services were rendered; unless the evidence is found to be clear and convincing by the finder of fact; and

(f) Examine and make copies of any books and records of a provider if they relate in any way to services rendered to any recipient under this act, and visit and inspect the premises or facilities of any provider it may deem necessary to carry out the provisions of this act and regulations adopted pursuant thereto.

L.1968, c. 413, s. 12. Amended by L.1979, c. 365, s. 14, eff. Feb. 4, 1980.



Section 30:4D-13 - Enrollment Fees Or Premium Charges

30:4D-13. Enrollment fees or premium charges
Subject to the limitations set forth in sections 7, 8 and 9 of this act, the department shall assure that no enrollment fee, premium or similar charge is imposed on an applicant as a condition of eligibility for medical assistance under this act.

L.1968, c. 413, s. 13.



Section 30:4D-14 - Preparation Of Comprehensive Medical Plan

30:4D-14. Preparation of comprehensive medical plan
Subject to the limitations provided in this act and the Federal Social Security Act, the department shall prepare a comprehensive medical plan whereby the benefits of this program will be extended in accordance with the mandatory schedule for providing benefits required by the Federal legislation. This plan shall include alternative means of expanding the medical care benefits and coverage provided in this act. Such plan shall be reevaluated from time to time but no less than annually and shall be based upon a documented review of medical needs of low-income families in New Jersey, a detailed analysis of priorities of service, coverage, program costs and an evaluation of progress.

L.1968, c. 413, s. 14. Amended by L.1979, c. 365, s. 15, eff. Feb. 4, 1980.



Section 30:4D-15 - Eligibility Determination

30:4D-15. Eligibility determination
The department shall assure:

(a) That all individuals wishing to make application for medical assistance shall have the opportunity to do so;

(b) That the processing of applications shall be simplified to the end that medical benefits shall be furnished to recipients as soon as possible.

L.1968, c. 413, s. 15.



Section 30:4D-16 - Provision Of Funds By State

30:4D-16. Provision of funds by state
The State shall provide such funds as may be necessary to meet its share of the costs incurred under this act.

L.1968, c. 413, s. 16.



Section 30:4D-17 - Penalty.

30:4D-17 Penalty.

17. (a) Any person who willfully obtains benefits under P.L.1968, c.413 (C.30:4D-1 et seq.) to which a person is not entitled or in a greater amount than that to which a person is entitled and any provider who willfully receives medical assistance payments to which a provider is not entitled or in a greater amount than that to which a provider is entitled is guilty of a crime of the third degree, provided, however, that the presumption of nonimprisonment set forth in subsection e. of N.J.S.2C:44-1 for persons who have not previously been convicted of an offense shall not apply to a person who is convicted under the provisions of this subsection.

(b)Any provider, or any person, firm, partnership, corporation, or entity, who:

(1)Knowingly and willfully makes or causes to be made any false statement or representation of a material fact in any cost study, claim form, or any document necessary to apply for or receive any benefit or payment under P.L.1968, c.413; or

(2)At any time knowingly and willfully makes or causes to be made any false statement, written or oral, of a material fact for use in determining rights to such benefit or payment under P.L.1968, c.413; or

(3)Conceals or fails to disclose the occurrence of an event which

(i)affects a person's initial or continued right to any such benefit or payment, or

(ii)affects the initial or continued right to any such benefit or payment of any provider or any person, firm, partnership, corporation, or other entity in whose behalf a person has applied for or is receiving such benefit or payment with an intent to fraudulently secure benefits or payments not authorized under P.L.1968, c.413 or in a greater amount than that which is authorized under P.L.1968, c.413; or

(4)Knowingly and willfully converts benefits or payments or any part thereof received for the use and benefit of any provider or any person, firm, partnership, corporation, or other entity to a use other than the use and benefit of such provider or such person, firm, partnership, corporation, or entity; is guilty of a crime of the third degree, provided, however, that the presumption of nonimprisonment set forth in subsection e. of N.J.S.2C:44-1 for persons who have not previously been convicted of an offense shall not apply to a person who is convicted under the provisions of this subsection.

(c)Any provider, or any person, firm, partnership, corporation, or entity who solicits, offers, or receives any kickback, rebate, or bribe in connection with:

(1)The furnishing of items or services for which payment is or may be made in whole or in part under P.L.1968, c.413; or

(2)The furnishing of items or services whose cost is or may be reported in whole or in part in order to obtain benefits or payments under P.L.1968, c.413; or

(3)The receipt of any benefit or payment under this act, is guilty of a crime of the third degree, provided, however, that the presumption of nonimprisonment set forth in subsection e. of N.J.S.2C:44-1 for persons who have not previously been convicted of an offense shall not apply to a person who is convicted under the provisions of this subsection.

This subsection shall not apply to (A) a discount or other reduction in price under P.L.1968, c.413 if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made under P.L.1968, c.413; and (B) any amount paid by an employer to an employee who has a bona fide employment relationship with such employer for employment in the provision of covered items or services.

(d)Whoever knowingly and willfully makes or causes to be made or induces or seeks to induce the making of any false statement or representation of a material fact with respect to the conditions or operations of any institution or facility in order that such institution or facility may qualify either upon initial certification or recertification as a hospital, skilled nursing facility, intermediate care facility, or health agency, thereby entitling them to receive payments under P.L.1968, c.413, shall be guilty of a crime of the fourth degree.

(e)Any person, firm, corporation, partnership, or other legal entity who violates the provisions of any of the foregoing subsections of this section or any provisions of section 3 of P.L.2007, c.265 (C.2A:32C-3), shall, in addition to any other penalties provided by law, be liable to civil penalties of: (1) payment of interest on the amount of the excess benefits or payments at the maximum legal rate in effect on the date the payment was made to said person, firm, corporation, partnership or other legal entity for the period from the date upon which payment was made to the date upon which repayment is made to the State; (2) payment of an amount not to exceed three-fold the amount of such excess benefits or payments; and (3) payment in the sum of not less than and not more than the civil penalty allowed under the federal False Claims Act (31 U.S.C. s.3729 et seq.), as it may be adjusted for inflation pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990, Pub.L.101-410 for each excessive claim for assistance, benefits or payments.

(f)Any person, firm, corporation, partnership, or other legal entity, other than an individual recipient of medical services reimbursable by the Division of Medical Assistance and Health Services, who, without intent to violate P.L.1968, c.413, obtains medical assistance or other benefits or payments under P.L.1968, c.413 in excess of the amount to which he is entitled, shall be liable to a civil penalty of payment of interest on the amount of the excess benefits or payments at the maximum legal rate in effect on the date the benefit or payment was made to said person, firm, corporation, partnership, or other legal entity for the period from September 15, 1976 or the date upon which payment was made, whichever is later, to the date upon which repayment is made to the State, provided, however, that no such person, firm, corporation, partnership, or other legal entity shall be liable to such civil penalty when excess medical assistance or other benefits or payments under this act are obtained by such person, firm, corporation, partnership, or other legal entity as a result of error made by the Division of Medical Assistance and Health Services, as determined by said division; provided, further, that if preliminary notification of an overpayment is not given to a provider by the division within 180 days after completion of the field audit as defined by regulation, no interest shall accrue during the period beginning 180 days after completion of the field audit and ending on the date preliminary notification is given to the provider.

(g)All interest and civil penalties provided for in P.L.1968, c.413 and all medical assistance and other benefits to which a person, firm, corporation, partnership, or other legal entity was not entitled shall be recovered in an administrative proceeding held pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that recovery actions against minors or incapacitated persons shall be initiated in a court of competent jurisdiction.

(h)Upon the failure of any person, firm, corporation, partnership, or other legal entity to comply within 10 days after service of any order of the director or the director's designee directing payment of any amount found to be due pursuant to subsection (g) of this section, or at any time prior to any final agency adjudication not involving a recipient or former recipient of benefits under P.L.1968, c.413, the director may issue a certificate to the clerk of the Superior Court that such person, firm, corporation, partnership, or other legal entity is indebted to the State for the payment of the amount. A copy of such certificate shall be served upon the person, firm, corporation, partnership, or other legal entity against whom the order was entered. Thereupon the clerk shall immediately enter upon the record of docketed judgments the name of the person, firm, corporation, partnership, or other legal entity so indebted, and of the State, a designation of the statute under which such amount is found to be due, the amount due, and the date of the certification. Such entry shall have the same force and effect as the entry of a docketed judgment in the Superior Court. Such entry, however, shall be without prejudice to the right of appeal to the Appellate Division of the Superior Court from the final order of the director or the director's designee.

(i)In order to satisfy any recovery claim asserted against a provider under this section, whether or not that claim has been the subject of final agency adjudication, the division or its fiscal agents is authorized to withhold funds otherwise payable under P.L.1968, c.413 to the provider.

(j)The Attorney General may, when requested by the commissioner or the commissioner's agent, apply ex parte to the Superior Court to compel any party to comply forthwith with a subpoena issued under P.L.1968, c.413. Any party who, having been served with a subpoena issued pursuant to the provisions of P.L.1968, c.413, fails either to attend any hearing, or to appear or be examined, to answer any question or to produce any books, records, accounts, papers or documents, shall be liable to a penalty of $500 for each such failure, to be recovered in the name of the State in a summary civil proceeding to be initiated in the Superior Court. The Attorney General shall prosecute the actions for the recovery of the penalty prescribed in this section when requested to do so by the commissioner or the commissioner's agent and when, in the judgment of the Attorney General, the facts and law warrant such prosecution. Such failure on the part of the party shall be punishable as contempt of court by the court in the same manner as like failure is punishable in an action pending in the court when the matter is brought before the court by motion filed by the Attorney General and supported by affidavit stating the circumstances.

(k)Notwithstanding the provisions of N.J.S.2C:43-3 to the contrary, but in addition to any other penalty or disposition that may be imposed by law:

(1)a person who violates the provisions of subsection (a), (b), or (c) of this section shall be liable to a penalty of not less than $15,000 and not more than $25,000 for each violation; and

(2)a person who violates the provisions of subsection (d) of this section shall be liable to a penalty of not less than $10,000 and not more than $25,000 for each violation.

(l)A person who violates the provisions of subsection (a), (b), or (c) of this section under circumstances in which the aggregate amount obtained or sought to be obtained is $1,000 or more, who has previously been convicted of a violation of the provisions of subsection (a), (b), or (c) of this section within 10 years of the current violation, under circumstances where the aggregate amount obtained or sought to be obtained was $1,000 or more, is guilty of a crime of the second degree and, in addition to any other penalty or disposition authorized by law and notwithstanding the provisions of N.J.S.2C:43-3 to the contrary, shall be liable to a penalty of not less than $25,000 and not more than $150,000 for each such repeat violation.

amended 1976, c.89; s.2, 2007, c.265, s.16; 2010, c.30, s.2; 2013, c.103, s.88.



Section 30:4D-17.1 - Suspension Or Disqualification Of Providers, Termination Of Benefits To Recipients; Rules And Regulations

30:4D-17.1. Suspension or disqualification of providers, termination of benefits to recipients; rules and regulations
a. The director may suspend, debar or disqualify for good cause any provider presently participating or who has applied for participation in the program, or may suspend, debar or disqualify for good cause any person, company, firm, association, corporation or other entity who is participating directly or indirectly in the Medicaid program, or who is an agent, servant, employee or independent contractor of a provider in the Medicaid program.

b. The director may terminate or otherwise restrict medical assistance benefits to any eligible recipient thereof for good cause.

c. The director may promulgate such rules, regulations and administrative orders as are necessary to effectuate the provisions and purposes of this section.

L.1979, c. 365, s. 17, eff. Feb. 4, 1980.



Section 30:4D-17.2 - Enforcement Of Commissioner's Decisions; Orders By Civil Action

30:4D-17.2. Enforcement of commissioner's decisions; orders by civil action
Any decision, order, final judgment, or final determination of the commissioner or director issued pursuant to the provisions of this act not involving the recovery of Medicaid payments may be enforced in a civil action brought in a summary manner by the Attorney General on behalf of either the commissioner or director in the Superior Court. In any such action said order, decision, final judgment or final determination shall be considered res judicata, except that an appeal may be taken to the Appellate Division of the Superior Court from the final decision of the commissioner or director in accordance with the applicable Rules of the Court.

L.1979, c. 365, s. 18, eff. Feb. 4, 1980.



Section 30:4D-17.3 - Criminal, Civil Violations

30:4D-17.3. Criminal, civil violations
a. No person shall at any time knowingly charge, solicit, accept or receive, in addition to any amount otherwise required to be paid under P.L. 1968, c. 413 (C. 30:4D-1 et seq.), any gift, money, donation or other consideration other than a charitable, religious, or philanthropic contribution from an organization or from a person unrelated to the patient as a precondition of admitting a patient to a skilled nursing facility or intermediate care facility or as a requirement for a patient's continued stay in the facility when the cost of the services provided therein to the patient is paid for in whole or in part under P.L. 1968, c. 413 (C. 30:4D-1 et seq.). A person who violates this subsection is guilty of a crime of the third degree.

b. No person shall knowingly require as a condition of accepting payment under P.L. 1968, c. 413 (C. 30:4D-1 et seq.) that a qualified applicant or his family member pay or enter into an agreement to pay as a private patient at a skilled nursing or intermediate care facility for any period. A person who violates this subsection is guilty of a crime of the third degree.

c. No person shall knowingly require as a condition of continued stay at a skilled nursing facility or intermediate care facility approved as a Medicaid provider that a qualified applicant as defined pursuant to P.L. 1968, c. 413 (C. 30:4D-1 et seq.) or his family member pay any sum of money, or other consideration, including the furnishing of an agreement by a family member which obligates that party to pay for care rendered a qualified applicant. A person who violates this subsection is guilty of a crime of the third degree.

d. The provisions of subsections a., b. and c. of this section shall not apply to agreements to provide continuing care between a life care community, as defined by regulation, and a person financially eligible for benefits under P.L. 1968, c. 413 (C. 30:4D-1 et seq.).

e. Any person who violates subsection a. of this section, in addition to any other penalties provided by law, is civilly liable: (1) to the paying individual for the amount of any gift, money, donation or other consideration, and for interest on the amount of any gift, money, donation or other consideration at the maximum legal rate in effect on the date of payment; (2) to the State for payment of any amount not to exceed threefold the amount of any gift, money, donation or other consideration referred to in subsection a. of this section; and (3) to the State for payment in the sum of $5,000.00 for each claim submitted for reimbursement for a period in which a gift, money, donation or other consideration referred to in subsection a. of this section was charged, solicited, accepted, or received.

f. Any person who violates subsection b. or c. of this section in addition to any other penalties provided by law is civilly liable to: the paying individual for the amount paid on behalf of a qualified applicant plus interest at the maximum legal rate in effect on the date of payment and attorney's fees; and to the State for payment of a penalty in the amount of $5,000.00.

g. The Attorney General may bring a civil action in the name of the paying individual and the Department of Human Services for the collection and enforcement of civil penalties provided for in this section. A paying individual may bring a civil action in the Superior Court to enforce his rights under this section.

A civil penalty incurred pursuant to this section may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S. 2A:58-1 et seq.

L. 1985, c. 303, s. 6, eff. Aug. 24, 1985. Amended by L. 1986, c. 8, s. 2, eff. March 28, 1986.



Section 30:4D-17.4 - Reimbursement For Retroactive Eligibility

30:4D-17.4. Reimbursement for retroactive eligibility
If an applicant is determined to be eligible under P.L. 1968, c. 413 (C. 30:4D-1 et seq.) retroactively and the provider bills the applicant directly for the services and benefits rendered during the retroactive period, the provider shall, upon notification of the applicant's retroactive eligibility, submit claims for reimbursement for covered services or benefits rendered during the retroactive period. Upon certification that the applicant is so eligible, the provider shall reimburse the applicant or other person who has made prior payment to the provider.

L. 1985, c. 303, s. 7.



Section 30:4D-17.5 - Adjusted Reimbursement Rates

30:4D-17.5. Adjusted reimbursement rates
The commissioner may establish adjusted reimbursement rates for skilled nursing and intermediate care facilities which experience financial hardship due to an average monthly Medicaid recipient census in excess of a percentage of licensed bed capacity as determined by the commissioner. The adjusted rates shall be adopted pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1985, c. 303, s. 8.



Section 30:4D-17.6 - Withdrawal As Medicaid Provider

30:4D-17.6. Withdrawal as Medicaid provider
a. If a skilled nursing or intermediate care facility notifies the commissioner within 180 days following the date of enactment of this amendatory and supplementary act that the facility shall no longer be a Medicaid provider and that (1) the facility has one or more Medicaid qualified applicants residing therein or (2) the facility has one or more patients residing therein who are paying privately for their care at the facility under the terms of an agreement entered into before August 24, 1985 and who will become Medicaid qualified applicants upon the expiration of the agreement, the commissioner may, at the request of the facility, permit the facility to continue to provide skilled nursing or intermediate care services to those Medicaid current and prospective qualified applicants residing therein without being required to admit any new Medicaid qualified applicants.

The commissioner may grant a facility's request to do so if the request is in the best interests of the Medicaid qualified applicants residing therein. For the period of time that any Medicaid qualified applicants continue to reside in the facility, that facility shall comply with all applicable provisions of P.L. 1968, c. 413 (C. 30:4D-1 et seq.).

b. If a skilled nursing or intermediate care facility which withdraws as a Medicaid provider pursuant to this section subsequently reapplies to the department to become a Medicaid provider, the commissioner may require as a condition of becoming a Medicaid provider that the facility enter into a three year Medicaid provider contract with the department.

L. 1985, c. 303, s. 9. Amended by L. 1986, c. 8, s. 3, eff. March 28, 1986.



Section 30:4D-17.7 - $13 Million Contingency Account

30:4D-17.7. $13 million contingency account
There is appropriated $13,000,000.00 from the General Fund to the Department of Human Services. These funds are to be deposited in a newly established contingency account within the Division of Medical Assistance and Health Services. No funds shall be expended without the submission of adequate documentation as to the need for these funds to effect the purpose of this act and without the approval of the Director of the Division of Budget and Accounting who shall consult with the Legislative Budget Officer prior to authorizing expenditures.

L. 1985, c. 303, s. 10.



Section 30:4D-17.8 - Posting, Distribution Of Law

30:4D-17.8. Posting, distribution of law
Each skilled nursing facility and intermediate care facility shall post a statement of the provisions of this amendatory and supplementary act that apply to that facility in a prominent place in the facility, and a copy of the statement shall be given to each person who applies for admission, at the time of application.

L. 1985, c. 303, s. 12.



Section 30:4D-17.9 - Annual Report

30:4D-17.9. Annual report
The Commissioner of Human Services shall report annually to the Governor and the Legislature on the effect of the provisions of this amendatory and supplementary act on reducing the shortage of skilled nursing and intermediate care facility bed space for Medicaid recipients, the status of the availability of bed space throughout the State and whether any additional admission requirements are necessary to ensure an adequate number of skilled nursing and intermediate care facility beds for Medicaid eligible persons.

L. 1985, c. 303, s. 13.



Section 30:4D-17.10 - Findings, Declarations

30:4D-17.10. Findings, declarations
The Legislature finds and declares that:

a. A substantial proportion of nursing home residents do not need the level of medical care provided in skilled nursing or intermediate care facilities, and to the extent these inappropriate placements occur, there are adverse financial and social consequences;

b. After entering a nursing home, many residents become dependent on that facility, experiencing depletion of their financial resources and erosion of their social contacts in the community;

c. Inappropriate placements of residents in skilled nursing or intermediate care facilities result in reduced access to available beds for those Medicaid recipients who are actually in need of nursing home care;

d. It is, therefore, in the best interests of the citizens of New Jersey that a nursing home preadmission screening program, as currently operates in 30 other states, be established Statewide to determine the needs of Medicaid-eligible and other individuals seeking admission to a skilled nursing or intermediate care facility, prior to placement in that facility.

L. 1988, c. 97, s. 1.



Section 30:4D-17.11 - Definitions

30:4D-17.11. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Human Services.

b. "Division" means the Division of Medical Assistance and Health Services in the Department of Human Services.

c. "Preadmission screening" means: (1) an initial evaluation to determine eligibility for the preadmission screening program;

(2) preparation of an assessment of the individual's need for care in a skilled nursing or intermediate care facility and of the individual's formal and informal support systems; and (3) preparation of an initial care plan and arrangement of, or referral to, needed services.

L. 1988, c. 97, s. 2.



Section 30:4D-17.12 - Nursing Home Preadmission Screening Program

30:4D-17.12. Nursing Home Preadmission Screening Program
The commissioner shall establish a Nursing Home Preadmission Screening Program in the division, which shall be operational to serve each county in the State no later than one year after the effective date of this act.

The commissioner, in consultation with the Commissioners of the Departments of Health and Community Affairs, and with other agencies of State government, as appropriate, shall develop standards for preadmission screening.

L. 1988, c. 97, s. 3.



Section 30:4D-17.13 - Responsibility For Preadmission Screening

30:4D-17.13. Responsibility for preadmission screening
A skilled nursing or intermediate care facility is responsible for ensuring that preadmission screening has been performed with respect to every individual who, at the time of application for admission to that facility, is eligible for medical assistance under P.L. 1968, c. 413 (C. 30:4D-1 et seq.) or will become eligible within six months following admission, as a condition of reimbursement by the Medicaid program established pursuant to P.L. 1968, c. 413 (C. 30:4D-1 et seq.) for care provided to the individual in that facility.

L. 1988, c. 97, s. 4.



Section 30:4D-17.14 - Procedures For Preadmission Screening

30:4D-17.14. Procedures for preadmission screening
a. The commissioner shall contract with appropriate agencies for the performance of preadmission screening or perform the screening directly through the division. Preadmission screening shall be made available, upon request and for a reasonable fee to be established by the commissioner, to a private pay individual, whether or not the individual expects to become eligible for the Medicaid program.

b. The commissioner shall develop procedures for monitoring the preadmission screening program, for which purpose the commissioner may establish an independent review process, to ensure that screening standards are being met by the division or by those agencies which are under contract to perform preadmission screening pursuant to subsection a. of this section.

L. 1988, c. 97, s. 5.



Section 30:4D-17.15 - Rules, Regulations

30:4D-17.15. Rules, regulations
The commissioner, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), shall adopt such rules and regulations as are necessary to effectuate the purposes of this act.

L. 1988, c. 97, s. 6.



Section 30:4D-17.16 - Definitions.

30:4D-17.16 Definitions.

1.As used in this act:

"Beneficiary" means a person participating in a State pharmaceutical benefits program.

"Board" means the Drug Utilization Review Board established pursuant to section 2 of P.L.1998, c.41 (C.30:4D-17.17a) in connection with State pharmaceutical benefits programs.

"Compendia" means those resources widely accepted by the medical profession in the efficacious use of drugs which is based on, but not limited to, these sources: the "American Hospital Formulary Services Drug Information," the "U.S. Pharmacopeia-Drug Information," the "American Medical Association Drug Evaluations," and the peer-reviewed medical literature, and information provided from the manufacturers of drug products.

"Criteria" means those explicit and predetermined elements that are used to assess or measure drug use on an ongoing basis to determine if the use is appropriate, medically necessary, and not likely to result in adverse medical outcomes.

"Department" means the Department of Human Services.

"Drug interactions" means the occurrence when two or more drugs taken by a recipient lead to clinically significant toxicity that is characteristic of one or any of the drugs present or that leads to the interference with the effectiveness of one or any of the drugs.

"Drug-disease contraindication" means the occurrence when the therapeutic effect of a drug is adversely altered by the presence of another disease or condition.

"Intervention" means a form of educational communication utilized by the board with a prescriber or pharmacist to inform about or to influence prescribing or dispensing practices.

"Medicaid" means the program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Overutilization or underutilization" means the use or non-use of a drug in quantities such that the desired therapeutic goal is not achieved.

"PAAD" means the program of pharmaceutical assistance to the aged and disabled established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.).

"Prescriber"means a person authorized by the appropriate State professional and occupational licensing board to prescribe medication and devices.

"Prospective drug utilization review" means that part of the drug utilization review program that occurs before the drug is dispensed and is designed to screen for potential drug therapy problems based on knowledge of the patient, the patient's continued drug use and the drug use criteria and standards developed by the board.

"Retrospective drug utilization review" means that part of the drug utilization review program that assesses or measures drug use based on an historical review of drug use data against criteria and standards developed by the board on an ongoing basis with professional input.

"Standards" means the acceptable range of deviation from the criteria that reflects local medical practice and that is tested on the beneficiary database.

"State pharmaceutical benefits program" means the following programs: Medicaid, PAAD, the AIDS drug distribution program, and any other State and federally funded pharmaceutical benefits program.

"Therapeutic appropriateness" means drug prescribing and dispensing based on rational drug therapy that is consistent with the criteria and standards developed pursuant to P.L.1993, c.16 (C.30:4D-17.16 et seq.) and section 2 of P.L.1998, c.41 (C.30:4D-17.17a).

"Therapeutic duplication" means the prescribing and dispensing of the same drug or of two or more drugs from the same therapeutic class when overlapping time periods of drug administration are involved and when the prescribing or dispensing is not medically indicated.

L.1993,c.16,s.1; amended 1998, c.41, s.1.



Section 30:4D-17.17A - Drug Utilization Review Board.

30:4D-17.17a Drug Utilization Review Board.

2. a. There is established the Drug Utilization Review Board in the department to advise the department on the implementation of a drug utilization review program pursuant to P.L.1993, c.16 (C.30:4D-17.16 et seq.) and this section. The board shall establish a Senior Drug Utilization Review Committee to address the specific prescribing needs of the elderly and an AIDS/HIV Drug Utilization Review Committee to address the specific prescribing needs of persons with AIDS/HIV, in addition to such other committees as it deems necessary. It shall be the responsibility of each committee to evaluate the specific prescribing needs of its beneficiary population, and to submit recommendations to the board in regard thereto.

The board shall consist of 17 members, including the Commissioners of Human Services and Health or their designees, who shall serve as nonvoting ex officio members, and 15 public members. The public members shall be appointed by the Governor with the advice and consent of the Senate. The appointments shall be made as follows: six persons licensed and actively engaged in the practice of medicine in this State, including one who is a psychiatrist and at least two who specialize in geriatric medicine and two who specialize in AIDS/HIV care, one of whom who is a pediatric AIDS/HIV specialist, four of whom shall be appointed upon the recommendation of the Medical Society of New Jersey and two upon the recommendation of the New Jersey Association of Osteopathic Physicians and Surgeons; one person licensed as a physician in this State who is actively engaged in academic medicine; four persons licensed in and actively practicing or teaching pharmacy in this State, who shall be appointed from a list of pharmacists recommended by the New Jersey Pharmacists Association, the New Jersey Council of Chain Drug Stores, the Garden State Pharmacy Owners, Inc., the New Jersey Society of Hospital Pharmacists, the Academy of Consultant Pharmacists and the College of Pharmacy of Rutgers, The State University; one additional health care professional; two persons certified as advanced practice nurses in this State, who shall be appointed upon the recommendation of the New Jersey State Nurses Association; and one member to be appointed upon the recommendation of the Pharmaceutical Research and Manufacturers of America.

Each member of the board shall have expertise in the clinically appropriate prescribing and dispensing of outpatient drugs.

b.All appointments to the board shall be made no later than the 60th day after the effective date of this act. The public members shall be appointed for two-year terms and shall serve until a successor is appointed and qualified, and are eligible for reappointment; except that of the public members first appointed, eight shall be appointed for a term of two years and five for a term of one year.

c.Vacancies in the membership of the board shall be filled in the same manner as the original appointments were made but for the unexpired term only. Members of the board shall serve with compensation for the time and expenses incurred in the performance of their duties as board members, as determined by the Commissioners of Human Services and Health, subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury.

dThe board shall select a chairman from among the public members, who shall serve a one-year term, and a secretary. The chairman may serve consecutive terms. The board shall adopt bylaws. The board shall meet at least quarterly and may meet at other times at the call of the chairman. The board shall in all respects comply with the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). No motion to take any action by the board shall be valid except upon the affirmative vote of a majority of the authorized membership of the board.

e.The duties of the board shall include the development and application of the criteria and standards to be used in retrospective and prospective drug utilization review. The criteria and standards shall be based on the compendia and developed with professional input in a consensus fashion. There shall be provisions for timely reassessments and revisions as necessary and provisions for input by persons acting as patient advocates. The drug utilization review standards shall reflect the local practices of prescribers, in order to monitor:

(1)therapeutic appropriateness;

(2)overutilization or underutilization;

(3)therapeutic duplication;

(4)drug-disease contraindications;

(5)drug-drug interactions;

(6)incorrect drug dosage;

(7)duration of drug treatment; and

(8)clinical drug abuse or misuse.

The board shall recommend to the department criteria for denials of claims and establish standards for a medical exception process. The board shall also consider relevant information provided by interested parties outside of the board and, if appropriate, shall make revisions to the criteria and standards in a timely manner based upon this information.

f.The board, with the approval of the department, shall be responsible for the development, selection, application, and assessment of interventions or remedial strategies for prescribers, pharmacists, and beneficiaries that are educational and not punitive in nature to improve the quality of care, including:

(1)Information disseminated to prescribers and pharmacists to ensure that they are aware of the duties and powers of the board;

(2)Written, oral, or electronic reminders of patient-specific or drug-specific information that are designed to ensure prescriber, pharmacist, and beneficiary confidentiality, and suggested changes in the prescribing or dispensing practices designed to improve the quality of care;

(3)The development of an educational program, using data provided through drug utilization review as a part of active and ongoing educational outreach activities to improve prescribing and dispensing practices as provided in this section. These educational outreach activities shall include accurate, balanced, and timely information about drugs and their effect on a patient. If the board contracts with another entity to provide this program, that entity shall publicly disclose any financial interest or benefit that accrues to it from the products selected or used in this program;

(4)Use of face-to-face discussion between experts in drug therapy and the prescriber or pharmacist who has been designated by the board for educational intervention;

(5)Intensified reviews or monitoring of selected prescribers or pharmacists;

(6)The timely evaluation of interventions to determine whether the interventions have improved the quality of care; and

(7)The review of case profiles prior to the conducting of an intervention.

L.1998, c.41, s.2; amended 2003, c.262; 2012, c.17, s.370.



Section 30:4D-17.18 - Responsibilities Of Department.

30:4D-17.18 Responsibilities of department.

3.The department shall be responsible for:

a.(Deleted by amendment, P.L.1998, c.41).

b.The implementation of a drug utilization review program, subject to the approval of the Commissioner of Health, to ensure that prescriptions are appropriate, medically necessary, and not likely to result in adverse medical outcomes, including the approval of the provisions of any contractual agreement between the State pharmaceutical benefits program and other entities processing and reviewing drug claims and profiles for the drug utilization review program.

The program shall include both retrospective and prospective drug utilization review. Retrospective drug utilization review shall include an analysis of drug claims processing data in order to identify patterns of fraud, abuse, or gross overuse, and inappropriate or medically unnecessary care, and to assess data on drug use against standards that are based on the compendia and other sources. Prospective drug utilization review shall include a review conducted by the pharmacist at the point of sale.

c.(Deleted by amendment, P.L.1998, c.41).

d.(Deleted by amendment, P.L.1998, c.41).

e.The submission of an annual report, which shall be subject to public comment prior to its issuance, to the federal Department of Health and Human Services by December 1 of each year. The annual report shall also be submitted to the Governor, the Legislature, the New Jersey Pharmaceutical Association and the Medical Society of New Jersey by December 1 of each year. The report shall include the following information:

(1)An overview of the activities of the board and the drug utilization review program;

(2)Interventions used and their ability to improve the quality of care; however, this information shall not disclose the identities of individual prescribers, pharmacists, or beneficiaries, but shall specify whether the intervention was a result of underutilization or overutilization of drugs;

(3)The costs of administering the drug utilization review program;

(4)Any cost impact to other areas of the State pharmaceutical benefits program resulting from the drug utilization review program, such as hospitalization rates or changes in long-term care;

(5)A quantitative assessment of how drug utilization review has improved beneficiaries' quality of care;

(6)A review of the total number of prescriptions and medical exception requests reviewed by drug therapeutic class;

(7)An assessment of the impact of the educational program established pursuant to subsection f. of section 2 of P.L.1998, c.41 (C.30:4D-17.17a) and interventions on prescribing or dispensing practices, total program costs, quality of care, and other pertinent patient patterns; and

(8)Recommendations for improvement of the drug utilization review program.

f.The development of a working agreement between the board and other boards or agencies, including, but not limited to: the Board of Pharmacy of the State of New Jersey and the State Board of Medical Examiners, in order to clarify any overlapping areas of responsibility.

g.The establishment of an appeal process for prescribers, pharmacists, and beneficiaries pursuant to P.L.1993, c.16 (C.30:4D-17.16 et seq.) and section 2 of P.L.1998, c.41 (C.30:4D-17.17a).

h.The publication and dissemination of medically correct and balanced educational information to prescribers and pharmacists to identify and reduce the frequency of patterns of fraud, abuse, gross overuse, or inappropriate or medically unnecessary care among prescribers, pharmacists, and beneficiaries, including:

(1)potential or actual reactions to drugs;

(2)therapeutic appropriateness;

(3)overutilization or underutilization;

(4)appropriate use of generic drugs;

(5)therapeutic duplication;

(6)drug-disease contraindications;

(7)drug-drug interactions;

(8)incorrect drug dosage or duration of drug treatment;

(9)drug allergy interactions; and

(10) clinical abuse or misuse.

i.The development and publication, with the input of the Board of Pharmacy of the State of New Jersey, of the guidelines to be used by pharmacists, including mail order pharmacies, in their counseling of beneficiaries.

j.The adoption and implementation of procedures designed to ensure the confidentiality of any information collected, stored, retrieved, assessed, or analyzed by the board, staff to the board, or contractors to the drug utilization review program, that identifies individual prescribers, pharmacists, or beneficiaries. The board may have access to identifying information for purposes of carrying out intervention activities, but the identifying information may not be released to anyone other than a member of the board, except that the board may release cumulative nonidentifying information for purposes of legitimate research. The improper release of identifying information in violation of this act may subject that person to criminal or civil penalties.

k.The determination of whether nursing or long-term care facilities under 42 CFR 483.60 are exempt from the provisions of this act.

l.The establishment of a medical exception process by regulation.

m.The provision of such staff and other resources as the board requires.

L.1993, c.163, s.3; amended 1998, c.41, s.3; 2012, c.17, s.371.



Section 30:4D-17.18A - Rules, Regulations.

30:4D-17.18a Rules, regulations.

4.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and subject to the approval of the Commissioner of Health as appropriate, shall adopt rules and regulations to effectuate the purposes of P.L.1993, c.16 (C.30:4D-17.16 et seq.) and section 2 of P.L.1998, c.41 (C.30:4D-17.17a); except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Human Services, may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the provisions of P.L.1993, c.16 (C.30:4D-17.16 et seq.) and section 2 of P.L.1998, c.41 (C.30:4D-17.17a), which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or re-adopted by the Commissioner of Human Services, in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1998, c.41, s.4; amended 2012, c.17, s.372.



Section 30:4D-17.19 - Hmos, Certain, To Contract For Services Provided At Certain Newark Schools

30:4D-17.19. HMOs, certain, to contract for services provided at certain Newark schools
1.Every health maintenance organization under contract with the Division of Medical Assistance and Health Services in the Department of Human Services that provides health care services to residents of Essex county shall contract with the Children's Hospital of New Jersey at Newark Beth Israel Medical Center for the provision of primary health care, including Early and Periodic Screening, Diagnosis, and Treatment (EPSDT) services, and dental services to be provided at designated schools in the City of Newark. Health maintenance organizations and the Children's Hospital of New Jersey shall establish the rates of reimbursement for the health care services, except that the rates shall not be less than the median rates that the health maintenance organization currently reimburses primary health care and dental providers in Essex county.

L.2001,c.333,s.1.



Section 30:4D-17.20 - Written Informed Parental Consent

30:4D-17.20. Written informed parental consent
2.The Children's Hospital of New Jersey shall obtain written informed consent of a parent or guardian for the provision of primary health care and dental services prior to providing any health care services to a child at a designated school pursuant to this act.

L.2001,c.333,s.2.



Section 30:4D-17.21 - Approval As Provider Of Psychological Services

30:4D-17.21. Approval as provider of psychological services
3.The Division of Medical Assistance and Health Services in the Department of Human Services shall approve the Children's Hospital of New Jersey as a participating provider of psychological services under the Medicaid program pursuant to this act.30:4D-17.22. Compliance with licensure, Medicaid requirements; authorization

L.2001,c.333,s.3.



Section 30:4D-17.22 - Compliance With Licensure, Medicaid Requirements; Authorization

30:4D-17.22. Compliance with licensure, Medicaid requirements; authorization
4. a. The Children's Hospital of New Jersey shall comply with all State licensure and Medicaid requirements before any health care services may be provided at the designated schools pursuant to this act.

b.The Children's Hospital of New Jersey shall obtain authorization in writing from the Newark Board of Education to provide health care services at designated schools pursuant to this act.

L.2001,c.333,s.4.



Section 30:4D-17.23 - Short Title.

30:4D-17.23 Short title.
1.This act shall be known and may be cited as the "Independence, Dignity and Choice in Long-Term Care Act."

L.2006, c.23,s.1.



Section 30:4D-17.24 - Findings, Declarations Relative To Long-term Care For Medicaid Recipients.

30:4D-17.24 Findings, declarations relative to long-term care for Medicaid recipients.

2.The Legislature finds and declares that:

a.The current population of adults 60 years of age and older in New Jersey is about 1.4 million, and this number is expected to double in size over the next 25 years;

b.A primary objective of public policy governing access to long-term care in this State shall be to promote the independence, dignity and lifestyle choice of older adults and persons with physical disabilities or Alzheimer's disease and related disorders;

c.Many states are actively seeking to "rebalance" their long-term care programs and budgets in order to support consumer choice and offer more choices for older adults and persons with disabilities to live in their homes and communities;

d.New Jersey has been striving to redirect long-term care away from an over-reliance on institutional care toward more home and community-based options; however, it is still often easier for older adults and persons with disabilities to qualify for Medicaid long-term care coverage if they are admitted to a nursing home than if they seek to obtain services through one of the Medicaid home and community-based long-term care options available in this State, such as the Global Options Waiver, Adult Day Health Services, Traumatic Brain Injury, AIDS Community Care Alternatives Program, Community Resources for People with Disabilities, or Community Resources for People with Disabilities Private Duty Nursing;

e.The federal "New Freedom Initiative" was launched in 2001 for the purpose of promoting the goal of independent living for persons with disabilities; and Executive Order No. 13217, issued by the President of the United States on June 18, 2001, called upon the federal government to assist states and localities to swiftly implement the 1999 United States Supreme Court decision in Olmstead v. L.C. and directed federal agencies to evaluate their policies, programs, statutes, and regulations to determine whether any should be revised or modified to improve the availability of community-based services for qualified persons with disabilities;

f.Executive Order No. 100, issued by the Governor on March 23, 2004, directed the Commissioner of Health, in consultation with the State Treasurer, to prepare an analysis and recommendations for developing a global long-term care budgeting process designed to provide the Department of Health with the authority and flexibility to move Medicaid recipients into the appropriate level of care based on their individual needs, and to identify specific gaps and requirements necessary to streamline paperwork and expedite the process of obtaining Medicaid eligibility for home care options for those who qualify;

g.Executive Order No. 31, issued by the Governor on April 21, 2005, established a "money follows the person" pilot program and set aside funding in fiscal year 2006 for home and community-based long-term care;

h.Older adults and those with physical disabilities or Alzheimer's disease and related disorders that require a nursing facility level of care should not be forced to choose between going into a nursing home or giving up the medical assistance that pays for their needed services, and thereby be denied the right to choose where they receive those services; their eligibility for home and community-based long-term care services under Medicaid should be based upon the same income and asset standards as those used to determine eligibility for long-term care in an institutional setting; and

i.The enactment of P.L.2006, c.23 (C.30:4D-17.23 et seq.) will ensure that, in the case of Medicaid-funded long-term care services, "the money follows the person" to allow maximum flexibility between nursing homes and home and community-based settings when it does not compromise federal funding or services in the nursing home and, in so doing, significantly expands the choices available to consumers of these services and thereby fulfills the goal of personal independence so highly valued by the growing number of older adults and persons with disabilities in this State.

L.2006, c.23, s.2; amended 2012, c.17, s.373.



Section 30:4D-17.25 - Definitions Relative To Long-term Care For Medicaid Recipients.

30:4D-17.25 Definitions relative to long-term care for Medicaid recipients.

3.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Funding parity between nursing home care and home and community-based care" means that the distribution of the amounts expended for these two categories of long-term care under the Medicaid program reflects an appropriate balance between the service delivery costs of those persons whose needs and preferences can most appropriately be met in a nursing home and those persons whose needs and preferences can most appropriately be met in a home or community-based setting.

"Home and community-based care" means Medicaid home and community-based long-term care options available in this State, including, but not limited to, the Global Options Waiver, Adult Day Health Services, Traumatic Brain Injury, AIDS Community Care Alternatives Program, Community Resources for People with Disabilities, and Community Resources for People with Disabilities Private Duty Nursing.

L.2006, c.23, s.3; amended 2012, c.17, s.374.



Section 30:4D-17.26 - Process To Rebalance Allocation Of Funding For Expansion Of Long-term Care Services; Pilot Program, Use Statewide.

30:4D-17.26 Process to rebalance allocation of funding for expansion of long-term care services; pilot program, use Statewide.

4. a. (1) Beginning in fiscal year 2008, and in each succeeding fiscal year through fiscal year 2013, the commissioner, in consultation with the State Treasurer and in accordance with the provisions of this section, shall implement a process that rebalances the overall allocation of funding within the Department of Human Services for long-term care services through the expansion of home and community-based services for persons eligible for long-term care as defined by regulation of the commissioner. The expansion of home and community-based services shall be funded, within the existing level of appropriations, by diverting persons in need of long-term care to allow maximum flexibility between nursing home placements and home and community-based services. The State Treasurer, after review and analysis, shall determine the transfer of such funding to home and community-based services provided by the Department of Human Services as is necessary to effectuate the purposes of this act.

(2)Beginning in fiscal year 2008, and in each succeeding fiscal year through fiscal year 2013, funds equal to the amount of the reduction in the projected growth of Medicaid expenditures for nursing home care pursuant to paragraph (1) of this subsection, for State dollars only plus the percentage anticipated for programs and persons that will receive federal matching dollars, shall be reallocated to home and community-based care through a global budget and expended solely for such care, until the commissioner determines that total Medicaid expenditures for long-term care have been sufficiently rebalanced to achieve funding parity between nursing home care and home and community-based care. Any funds so reallocated, which are not expended in the fiscal year in which they are reallocated, shall be reserved for expenditures for home and community-based care in a subsequent fiscal year.

(3)Subject to federal approval, the home and community-based services to which funds are reallocated pursuant to this act shall include services designated by the commissioner and the Medicaid Long-Term Care Funding Advisory Council established pursuant to this act.

(4)Notwithstanding the provisions of this subsection to the contrary, this act shall not be construed to authorize a reduction in funding for Medicaid-approved services based upon the approved State Medicaid nursing home reimbursement methodology, including existing cost screens used to determine daily rates, annual rebasing and inflationary adjustments.

b.The commissioner shall adopt modifications to the Medicaid long-term care intake system that promote increased use of home and community-based services. These modifications shall include, but not be limited to, the following:

(1)commencing March 1, 2007, on a pilot basis in Atlantic and Warren counties, pursuant to Executive Order No. 31 of 2005:

(a)the provision of home and community-based services available under Medicaid, as designated by the commissioner, in consultation with the Medicaid Long-Term Care Funding Advisory Council established pursuant to this act, pending completion of a formal Medicaid financial eligibility determination for the recipient of services, for a period that does not exceed a time limit established by the commissioner; except that the cost of any services provided pursuant to this subparagraph to a person who is subsequently determined to be ineligible for Medicaid may be recovered from that person; and

(b)the use of mechanisms for making fast-track Medicaid eligibility determinations, a revised clinical assessment instrument, and a computerized tracking system for Medicaid long-term care expenditures; and

(2)commencing March 1, 2008, expansion of the services and measures provided for in paragraph (1) of this subsection to all of the remaining counties in the State, subject to the commissioner conducting or otherwise providing for an evaluation of the pilot programs in Atlantic and Warren counties prior to that date and determining from that evaluation that the pilot programs are cost-effective and should be expanded Statewide.

L.2006, c.23, s.4; amended 2012, c.17, s.375.



Section 30:4D-17.27 - Duties Of Commissioner Relative To Report On Budget, Management Plan.

30:4D-17.27 Duties of commissioner relative to report on budget, management plan.
5.The commissioner, in consultation with the Medicaid Long-Term Care Funding Advisory Council established pursuant to this act, shall:

a.no later than October 1, 2007, present a report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), that provides a detailed budget and management plan for effectuating the purposes of this act, including a projected schedule and procedures for the implementation and operation of the Medicaid long-term care expenditure reforms required pursuant thereto; and

b.no later than January 1, 2008, present a report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), that documents the reallocation of funds to home and community-based care pursuant to section 4 of this act, and present an updated report no later than January 1 of each succeeding year until the commissioner determines that total Medicaid expenditures for long-term care have been sufficiently rebalanced to achieve funding parity between nursing home care and home and community-based care, at which point the commissioner shall document and certify to the Governor and the Legislature that such funding parity has been achieved.

L.2006, c.23,s.5.



Section 30:4D-17.28 - Duties Of Commissioner Relative To Funding Parity, Coordination, Assessment Instrument.

30:4D-17.28 Duties of commissioner relative to funding parity, coordination, assessment instrument.

6.The commissioner, in consultation with the Medicaid Long-Term Care Funding Advisory Council established pursuant to this act, shall:

a.Implement, by such time as the commissioner certifies to the Governor and the Legislature that funding parity has been achieved pursuant to subsection b. of section 5 of this act, a comprehensive data system to track long-term care expenditures and services and consumer profiles and preferences. The data system shall include, but not be limited to: the number of vacant nursing home beds annually and the number of nursing home residents transferred to home and community-based care pursuant to this act; annual long-term care expenditures for nursing home care and each of the home and community based long-term care options available to Medicaid recipients; and annual percentage changes in both long-term care expenditures for, and the number of Medicaid recipients utilizing, nursing home care and each of the home and community based long-term care options, respectively;

b.Commence the following no later than January 1, 2008:

(1)implement a system of Statewide long-term care service coordination and management designed to minimize administrative costs, improve access to services, and minimize obstacles to the delivery of long-term care services to people in need;

(2)identify home and community based long-term care service models that are determined by the commissioner to be efficient and cost-effective alternatives to nursing home care, and develop clear and concise performance standards for those services for which standards are not already available in a home and community-based services waiver;

(3)develop and implement a comprehensive consumer assessment instrument that is designed to facilitate an expedited process to authorize the provision of home and community-based care to a person through fast track eligibility prior to completion of a formal financial eligibility determination; and

(4)develop and implement a comprehensive quality assurance system with appropriate and regular assessments that is designed to ensure that all forms of long-term care available to consumers in this State are financially viable, cost-effective, and promote and sustain consumer independence; and

c.Seek to make information available to the general public on a Statewide basis, through print and electronic media, regarding the various forms of long-term care available in this State and the rights accorded to long-term care consumers by statute and regulation, as well as information about public and nonprofit agencies and organizations that provide informational and advocacy services to assist long-term care consumers and their families.

L.2006, c.23, s.6; amended 2012, c.17, s.376.



Section 30:4D-17.29 - Medicaid Long-term Care Funding Advisory Council.

30:4D-17.29 Medicaid Long-Term Care Funding Advisory Council.

7. a. There is established the Medicaid Long-Term Care Funding Advisory Council within the Department of Human Services. The advisory council shall meet at least quarterly during each fiscal year until such time as the commissioner certifies to the Governor and the Legislature that funding parity has been achieved pursuant to subsection b. of section 5 of this act, and shall be entitled to receive such information from the Departments of Health, Human Services, and the Treasury as the advisory council deems necessary to carry out its responsibilities under this act.

b.The advisory council shall:

(1)monitor and assess, and advise the commissioner on, the implementation and operation of the Medicaid long-term care expenditure reforms and other provisions of this act; and

(2)develop recommendations for a program to recruit and train a stable workforce of home care providers, including recommendations for changes to provider reimbursement under Medicaid home and community-based care programs.

c.The advisory council shall comprise 14 members as follows:

(1)the commissioner and the State Treasurer, or their designees, as ex officio members; and

(2)12 public members to be appointed by the commissioner as follows: one person appointed upon the recommendation of AARP; one person upon the recommendation of the New Jersey Association of Area Agencies on Aging, one person upon the recommendation of the New Jersey Association of County Offices for the Disabled; one person upon the recommendation of the Health Care Association of New Jersey; one person upon the recommendation of the New Jersey Association of Non-Profit Homes for the Aging; one person upon the recommendation of the New Jersey Hospital Association; one person upon the recommendation of the Rutgers Center for State Health Policy; one person upon the recommendation of the New Jersey Elder Rights Coalition; one person upon the recommendation of the County Welfare Directors Association of New Jersey; one person upon the recommendation of the New Jersey Adult Day Services Association; one person upon the recommendation of a labor union that represents home and community-based health care workers; and one person who is a representative of the home care industry.

d.The advisory council shall organize as soon as possible after the appointment of its members, and shall annually select from its membership a chairman who shall serve until his successor is elected and qualifies. The members shall also select a secretary who need not be a member of the advisory council.

e.The department shall provide such staff and administrative support to the advisory council as it requires to carry out its responsibilities.

L.2006, c.23, s.7; amended 2012, c.17, s.377.



Section 30:4D-17.30 - Waiver Of Federal Requirements.

30:4D-17.30 Waiver of federal requirements.

8.The Commissioner of Human Service shall apply to the federal Centers for Medicare & Medicaid Services for any waiver of federal requirements, or for any State plan amendments or home and community-based services waiver amendments, which may be necessary to obtain federal financial participation for State Medicaid expenditures in order to effectuate the purposes of this act.

L.2006, c.23, s.8; amended 2012, c.17, s.378.



Section 30:4D-17.31 - Tracking Of Expenditures.

30:4D-17.31 Tracking of expenditures.

9.The commissioner shall track Medicaid long-term care expenditures necessary to carry out the provisions of this act.

L.2006, c.23, s.9; amended 2012, c.17, s.379.



Section 30:4D-17.32 - Inclusion Of Budget Line For Medicaid Long-term Care Expenditures.

30:4D-17.32 Inclusion of budget line for Medicaid long-term care expenditures.
10. There shall be included a unique global budget appropriation line item for Medicaid long-term care expenditures in the annual appropriations act for fiscal year 2008 and each succeeding fiscal year in order to provide flexibility to align these expenditures with services to be provided during each fiscal year as necessary to effectuate the purposes of this act.

L.2006, c.23,s.10.



Section 30:4D-17.33 - Medicaid Medical Home Demonstration Project; Terms Defined.

30:4D-17.33 Medicaid medical home demonstration project; terms defined.

1. a. The Division of Medical Assistance and Health Services in the Department of Human Services, subject to federal approval and the availability of federal financial participation under Title XIX of the Social Security Act, shall establish a three-year Medicaid medical home demonstration project as provided in this act. The demonstration project shall be developed in consultation and implemented with the managed care organizations that contract with the Medicaid program to provide health care services to Medicaid recipients or with other appropriate vendors that contract with the Medicaid program to provide health care services to general public assistance recipients.

b.The Medicaid program shall:

(1)Consider payment methodologies that support care-coordination through multi-disciplinary teams, including payment for care of patients with chronic diseases and the elderly, and that encourage services such as: (a) patient or family education for patients with chronic diseases; (b) home-based services; (c) telephonic communication; (d) group care; (e) oral health examinations, when applicable; and (f) culturally and linguistically appropriate care. In addition, the payment system shall be structured to reward quality and improved patient outcomes;

(2)Develop a system to support primary care providers in developing an organizational structure necessary to provide a medical home; and

(3)Identify primary care providers for participation in the demonstration project that provide care to their patients using a medical home model, which at a minimum shall include primary care providers utilizing a multi-disciplinary team that provides patient-centered care coordination through the use of health information technology and chronic disease registries across the patient's life-span and across all domains of the health care system and the patient's community.

c.Nothing in this act shall be construed to limit the choice of a Medicaid or general public assistance recipient who is participating in the medical home demonstration project to directly access a qualified health care provider for family planning services who is not participating in the demonstration project.

d.Subject to the availability of federal matching funds, the Division of Medical Assistance and Health Services shall begin implementing the demonstration project no later than January 1, 2011.

e.As used in this act:

"General public assistance" means the Work First New Jersey General Public Assistance program established pursuant to P.L.1947, c.156 (C.44:8-107 et seq.);

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.); and

"Primary care provider" includes, but is not limited to, a primary care professional medical practice, a federally qualified or community health center, and a primary care outpatient clinic operated by a general hospital.

L.2010, c.74, s.1.



Section 30:4D-17.34 - Annual Evaluation.

30:4D-17.34 Annual evaluation.

2.The Director of the Division of Medical Assistance and Health Services shall evaluate the demonstration project annually to assess: whether cost savings are achieved through implementation of the medical home project; the rates of health screening; and the outcomes and hospitalization rates for persons with chronic illnesses, and the hospitalization and readmission rates for the frail elderly.

L.2010, c.74, s.2.



Section 30:4D-17.35 - Application For Plan Amendments, Waivers.

30:4D-17.35 Application for plan amendments, waivers.

3.The Commissioner of Human Services shall apply for such State plan amendments or waivers as may be necessary to implement the provisions of this act and to secure federal financial participation for State Medicaid expenditures under the federal Medicaid program.

L.2010, c.74, s.3.



Section 30:4D-17.36 - Annual Report.

30:4D-17.36 Annual report.

4.The Commissioner of Human Services shall report annually to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the findings and recommendations of the demonstration project.

L.2010, c.74, s.4.



Section 30:4D-17.37 - Rules, Regulations.

30:4D-17.37 Rules, regulations.

5.The Commissioner of Human Services shall, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations as the commissioner deems necessary to carry out the provisions of this act.

L.2010, c.74, s.5.



Section 30:4D-17.38 - Monitoring Of Long-term Care Services.

30:4D-17.38 Monitoring of long-term care services.

1. a. The Department of Human Services shall monitor the services provided to an individual receiving services under the Medicaid Managed Long Term Services and Supports section 1115 demonstration waiver, in accordance with this section.

b.In the case of an individual who receives services under one of these programs through a managed care organization, the department shall annually perform a review of a sample of the number of encounters the individual has had with the managed care organization in a given month, as compared with the services authorized for the individual by the program, to help ensure efficient utilization of services from the managed care organization.

c.In the case of an individual who receives services under one of these programs through a provider whose claims are processed by a third-party billing agent, the department shall require the third party-billing agent to annually perform a review of a sample of the provider's billing limits and the services provided to the individual, to help ensure that: services are provided if those services are authorized for the individual by the program; and claims are processed if those claims do not exceed the billing limits authorized for the individual by the program.

L.2015, c.153, s.1.



Section 30:4D-17A - Additional Action By Attorney General.

30:4D-17a Additional action by Attorney General.

3.In addition to any other action authorized or required by law, the Attorney General shall refer any matter regarding a person who is licensed or otherwise authorized to practice a health care profession in this State pursuant to Title 45 or Title 52 of the Revised Statutes and has been convicted of an offense under the provisions of section 17 of P.L.1968, c.413 (C.30:4D-17), to the appropriate professional and occupational licensing board within the Division of Consumer Affairs in the Department of Law and Public Safety or the Director of the Division of Consumer Affairs, as applicable, for such action as they determine appropriate regarding that person's license or other authorization to practice as a health care professional.

L.2010, c.30, s.3.



Section 30:4D-17B - Construction Of Act.

30:4D-17b Construction of act.

4.Nothing in section 17 of P.L.1968, c.413 (C.30:4D-17) or in section 3 of P.L.2010, c.30 (C.30:4D-17a) shall be construed to preclude the indictment or conviction for any other offense defined by law, or to impair or limit the discretion and authority of the State regarding any civil action, criminal prosecution, or other action authorized by law.

L.2010, c.30, s.4.



Section 30:4D-18 - Reporting And Oversight

30:4D-18. Reporting and oversight
The commissioner shall report to the Governor and the Legislature, at least once each year, which report shall include a summary of its activities for the preceding year and any recommendations or suggestions for legislative consideration.

The commissioner shall meet at least once a year with representatives of the statewide recognized professional societies of each of the providers of all of the medical services for the purpose of hearing suggestions on a continuing basis for the improvement of the administration and operation of this act, the commissioner shall report these suggestions to the Governor and the Legislature.

The Legislature through the Senate and Assembly Standing Committees on Institutions and Welfare shall review, on a continuous basis, the development, administration and operation of the program provided for in this act. To facilitate this review and oversight, the commissioner shall submit to the committees the report provided for above, the report of the department's program for the progressive implementation of Medicaid in New Jersey and such other reports as shall be called for by the committees from time to time.

Periodically during a fiscal year and at least 30 days prior to announcing any modification of eligibility requirements under a categorical program, the Commissioner of Institutions and Agencies shall specially report to the Senate and Assembly standing committees on Institutions and Welfare, outlining in detail the proposed modifications, including estimates of the impact on the case loads and costs as to the program directly affected and on other categorical programs.

L.1968, c. 413, s. 18.



Section 30:4D-19 - Severability Clause

30:4D-19. Severability clause
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1968, c. 413, s. 19.



Section 30:4D-19.1 - "New Jersey Medical Assistance And Health Services Program" Administrators, Duties

30:4D-19.1. "New Jersey Medical Assistance and Health Services Program" administrators, duties
28. The director or other chief administrative officer of each agency or office providing or administering assistance under the "New Jersey Medical Assistance and Health Services Program" shall:

a. cause copies of the voter registration forms and instructions provided for under subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at each such agency or office to each person appearing in person thereat to apply for services or assistance provided thereby or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the agency or office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the person wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form will be retained by the employee. If the person wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the applicant that the applicant may leave the completed form with the employee or mail it personally to the Secretary of State; and if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the Secretary of State. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every agency and office which provides assistance under P.L.1968, c.413 (C.30:4D-1 et seq.) and 42 U.S.C. s.1395 et seq.;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to the agencies and offices which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d. provide for the collection of completed voter registration forms by any employee of the agency or office for the transmittal of the forms to the Secretary of State;

e. provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any person with a disability who receives assistance or services at that person's home from an employee of the agency or office;

f. inform each employee of the agency or office who assists in registering a person to vote that that employee shall not:

(1) seek to influence an applicant's political preference or party registration;

(2) display any such political preference or party allegiance;

(3) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g. make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at any agency or office is used for any purpose other than voter registration.

L.1994,c.182,s.28.



Section 30:4D-19.2 - Findings, Declarations Relative To Intergovernmental Transfer Program Under Medicaid

30:4D-19.2. Findings, declarations relative to intergovernmental transfer program under Medicaid
1.The Legislature finds and declares that:

a.Federal law permits states to enhance existing federal financial participation under the Medicaid program through the use of intergovernmental transfers;

b.Participation in an intergovernmental transfer program by the State and certain governmental entities will enhance the health and welfare of the citizens of New Jersey by providing additional funds for health-related services; and

c.In order to secure the additional federal funds under the Medicaid program, it is the intent of this act to authorize and implement an intergovernmental transfer program.

L.2000, c.28, s.1.



Section 30:4D-19.3 - Definitions Relative To Intergovernmental Transfer Program Under Medicaid.

30:4D-19.3 Definitions relative to intergovernmental transfer program under Medicaid.

2.As used in this act:

"Bank" means a State or federally chartered bank, savings bank, or savings and loan association located in this State that is authorized to receive public funds and that is selected by the participating governmental entities to carry out the provisions of this act.

"Intergovernmental transfer" means the transfer of money to the State account by a participating governmental entity as contemplated by an intergovernmental transfer agreement.

"Intergovernmental transfer agreement" means an agreement among the State Treasurer, the Commissioners of Human Services and Health, and a participating governmental entity pertaining to participation in and implementation of the intergovernmental transfer program.

"Intergovernmental transfer program" or "program" means a program to enhance federal financial participation under the Medicaid program by using intergovernmental transfers.

"Medicaid" means the "New Jersey Medical Assistance and Health Services Program" established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"Medicaid State plan" means the plan submitted by the State to the federal Centers for Medicare & Medicaid Services in the Department of Health and Human Services, including any amendments thereto.

"Participant accounts" means the accounts maintained at the bank by each participating governmental entity for the purpose of effectuating the intergovernmental transfer program.

"Participating governmental entity" means any governmental entity that owns a nursing facility enrolled in the Medicaid program and qualifies for a supplemental payment under the Medicaid State plan, and which signs an intergovernmental transfer agreement.

"State account" means the account maintained at the bank by the State Treasurer for the purpose of the intergovernmental transfer program.

"Supplemental payment" means the Medicaid payment made by the State to a participating governmental entity for a specified fiscal year, as set forth and provided for in an intergovernmental transfer agreement.

L.2000, c.28, s.2; amended 2012, c.17, s.380.



Section 30:4D-19.4 - Intergovernmental Transfer Program Established.

30:4D-19.4 Intergovernmental transfer program established.

3.There is established an intergovernmental transfer program subject to the provisions of this act.

a.Notwithstanding the provisions of any other law to the contrary, a governmental entity eligible to receive a supplemental payment is authorized to participate in the intergovernmental transfer program and to take all actions necessary to effectuate completion of the intergovernmental transfer program, including, but not limited to:

(1)entering into agreements, including an intergovernmental transfer agreement, with any entity, including the State Treasurer, the Commissioner of Human Services, the Commissioner of Health, and other participating governmental entities;

(2)cooperating with a bank in the execution of any additional documentation required by the bank to effect the borrowing by any participating governmental entity through the issuance of short-term notes in the manner prescribed for the issuance of tax anticipation notes pursuant to N.J.S.40A:4-64, except that the short-term notes shall not be subject to the provisions of N.J.S.40A:4-66, or in any other manner permitted by law, and to pledge to the bank a security interest in all of its right, title and interest in and to its participant account for repayment of short-term notes;

(3)transferring participating governmental entity funds to the State account;

(4)executing certifications, letters of instruction or other instruments necessary to effectuate the intergovernmental transfer program; and

(5)receiving and utilizing supplemental payments received in accordance with the Medicaid State plan, in the manner set forth under the terms of an intergovernmental transfer agreement and as may be necessary to achieve the purposes of the intergovernmental transfer agreement.

b.Notwithstanding any other law to the contrary, the State Treasurer, the Commissioner of Human Services and the Commissioner of Health, acting on behalf of the State, are authorized to participate in the intergovernmental transfer program and to take all actions and make payments in connection with the completion of the intergovernmental transfer program, including, but not limited to:

(1)entering into agreements, including the intergovernmental transfer agreement, with any entity, including participating governmental entities, upon such terms and conditions as the State Treasurer deems necessary or desirable to allow for the entity's participation in the intergovernmental transfer program;

(2)cooperating with any bank in the execution of any additional documentation required by the bank to transfer supplemental payments to the participant accounts and otherwise effectuate the intergovernmental transfer program; and

(3)executing, approving, and authorizing certifications, letters of instruction, legal opinions, or other instruments as the State Treasurer deems necessary or desirable to effectuate the intergovernmental transfer program.

L.2000, c.28, s.3; amended 2012, c.17, s.381.



Section 30:4D-19.5 - Appropriations For Supplemental Payments Under Intergovernmental Transfer Program; Costs.

30:4D-19.5 Appropriations for supplemental payments under intergovernmental transfer program; costs.

4. a. There are appropriated to the Department of Human Services such sums as are determined necessary by the Director of the Division of Budget and Accounting in the Department of the Treasury to make supplemental payments in accordance with the Medicaid State plan under the intergovernmental transfer program. The sums so appropriated shall be deposited in the State account and used to make supplemental payments to the participant accounts pursuant to this subsection and as set forth in an intergovernmental transfer agreement.

b.There are appropriated to the Department of Human Services and Department of the Treasury such additional sums as are determined necessary by the Director of the Division of Budget and Accounting in the Department of the Treasury to pay costs incurred by the State in connection with the execution and delivery of any agreements authorized hereunder, including the costs of professional services, attorneys, and any other costs necessary to complete the intergovernmental transfer program.

L.2000, c.28, s.4; amended 2012, c.17, s.382.



Section 30:4D-20 - Program; Establishment

30:4D-20. Program; establishment
The commissioner shall establish a program which shall be known as "Pharmaceutical Assistance to the Aged."

L.1975, c. 194, s. 1, eff. Aug. 21, 1975.



Section 30:4D-21 - Pharmaceutical Assistance Eligibility

30:4D-21. Pharmaceutical assistance eligibility
2. a. Any resident of this State who is either a recipient of disability insurance benefits under Title II of the federal Social Security Act (42 U.S.C. s. 401 et seq.) or 65 years of age and over and whose annual income is less than $16,624 if single or, if married, whose annual income combined with that of his spouse is less than $20,383, shall be eligible for "Pharmaceutical Assistance to the Aged and Disabled" if he is not otherwise qualified for assistance under P.L.1968, c.413 (C.30:4D-1 et seq.). Annual income shall not include gain from the sale of a principal residence that is excluded from gross income pursuant to N.J.S.54A:6-9.

b. Beginning January 1, 1996 and annually thereafter, the income eligibility limits provided in subsection a. of this section shall increase by the amount of the maximum Social Security benefit cost-of-living increase for that year for single and married persons, respectively. The commissioner shall adopt the new income limits annually by regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1975,c.194,s.2; amended 1975,c.312; 1981,c.499,s.1; 1985,c.291,s.1; 1987,c.221; 1989,c.16; 1991,c.84; 1995,c.27,s.1.



Section 30:4D-21.2 - Reparations To Japanese Americans Not Counted As Income For Paad Eligibility

30:4D-21.2. Reparations to Japanese Americans not counted as income for PAAD eligibility
1. Funds received from the federal government pursuant to sections 105 and 106 of the "Civil Liberties Act of 1988," Pub.L.100-383 (50 U.S.C. App. s. 1989b-4 and s. 1989b-5) shall not be counted as income for the purpose of determining eligibility for the Pharmaceutical Assistance to the Aged and Disabled program established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.).

L.1992,c.30.



Section 30:4D-21.3 - Holocaust Reparations, Restitution Not Considered Income For Determination Of Paad Eligibility

30:4D-21.3. Holocaust reparations, restitution not considered income for determination of PAAD eligibility
2.Amounts received as reparations or restitution for the loss of liberty or damage to health by the victims of National Socialist (Nazi) persecution; returns of tangible or intangible property seized, misappropriated, or lost as a result of National Socialist (Nazi) actions or policies and any cash values in replacement of such property; payments of insurance policies purchased by the victims of National Socialist (Nazi) persecution; and any accumulated or accrued interest on such amounts shall not be counted as income for the purpose of determining eligibility for the Pharmaceutical Assistance to the Aged and Disabled program established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.).

L.1998,c.113,s.2.



Section 30:4D-21.4 - Paad Recipients, Notification As To Error In Estimated Annual Income.

30:4D-21.4 PAAD recipients, notification as to error in estimated annual income.

1. a. Notwithstanding the provisions of any other law to the contrary, a recipient of benefits under the "Pharmaceutical Assistance to the Aged and Disabled" program, established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.), shall notify the Department of Human Services if the recipient unintentionally errs in estimating annual income to determine eligibility for the program due to an unanticipated payment which would render the recipient ineligible for the program. Notification to the department shall be made in the time and manner prescribed by the department.

b.If the department determines that the payment was unanticipated, the recipient shall reimburse the program for only those benefits that were paid by the program after the recipient received the unanticipated payment.

c.If the department determines that the payment was not unanticipated, the recipient shall reimburse the program for all benefits that were paid by the program in the calendar year in which the payment was received.

d.Within 30 days of receipt of a determination by the department that the payment was not unanticipated, a recipient may request a hearing, which shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Nothing in this section shall preclude a recipient from reapplying for benefits in the calendar year following the year in which the recipient notified the department pursuant to subsection a. of this section.

L.2003, c.281, s.1; amended 2012, c.17, s.383.



Section 30:4D-21.5 - Automatic Enrollment In Certain Pharmaceutical Assistance Programs.

30:4D-21.5 Automatic enrollment in certain pharmaceutical assistance programs.

1. a. If a person who is a recipient of benefits under the "Pharmaceutical Assistance to the Aged and Disabled," or PAAD, program becomes ineligible for PAAD because the person's income exceeds the program's income eligibility limit and the person still remains eligible for the "Senior Gold Prescription Discount Program," the person shall be enrolled automatically in the "Senior Gold Prescription Discount Program."

b.If a person who is a recipient of benefits under the "Senior Gold Prescription Discount Program" has a decrease in income that renders the person eligible for PAAD, the person shall automatically be enrolled in PAAD.

c.The Department of Human Services shall establish one application form for use in applying for the PAAD program and the "Senior Gold Prescription Discount Program." The form shall provide for the inclusion of all information necessary to determine eligibility for both programs and advise applicants of the automatic enrollment provisions of subsections a. and b. of this section.

L.2009, c.272, s.1; amended 2012, c.17, s.384.



Section 30:4D-22 - Copayment; Restrictions; Definitions

30:4D-22. Copayment; restrictions; definitions
The program of "Pharmaceutical Assistance to the Aged and Disabled" shall consist of payments to pharmacies for the reasonable cost of prescription drugs of eligible persons which exceed a $2.00 copayment. Said copayment shall be paid in full by each eligible person to the pharmacist at the time of each purchase of prescription drugs, and shall not be waived, discounted or rebated in whole or in part.

The commissioner may restrict the day supply of initial prescriptions to less than a 30 day supply in order to reduce waste and reduce inappropriate drug utilization. Subsequently, the commissioner may limit prescription drugs used in the treatment of acute care medical conditions to an amount not to exceed a 30 day supply. The commissioner may allow up to a 60 day supply or 100 unit doses, whichever is greater, of prescription drugs used in the treatment of chronic maintenance conditions.

Whenever any interchangeable drug product contained in the latest list approved and published by the Drug Utilization Review Council is available for the prescription written, an eligible person shall either:

(1) Purchase an interchangeable drug product which is equal to or less than the maximum allowable cost, at the $2.00 copayment; or

(2) Purchase the prescribed drug product which is higher in cost than the maximum allowable cost and pay the difference between the two, in addition to the $2.00 copayment, unless the prescriber specifically indicates that substitution is not permissible, in which case an eligible person may purchase the prescribed drug product at the $2.00 copayment.

For purposes of this act:

a. "Prescription drugs" means all legend drugs, including any interchangeable drug products contained in the latest list approved and published by the Drug Utilization Review Council in conformance with the provisions of the "Prescription Drug Price and Quality Stabilization Act" (P.L. 1977, c. 240; C. 24:6E-1 et seq.), diabetic testing materials, and insulin, insulin syringes and insulin needles;

b. "Reasonable cost" means the maximum allowable cost of prescription drugs and a dispensing fee, as determined by the commissioner. In the case of diabetic testing materials, the maximum allowable cost is the manufacturer's suggested retail selling price or the pharmacy's usual over-the-counter price charged to other persons in the community, whichever is less;

c. "Resident" means one legally domiciled within the State for a period of 30 days immediately preceding the date of application for inclusion in the program. Mere seasonal or temporary residence within the State, of whatever duration, does not constitute domicile. Absence from this State for a period of 12 months is prima facie evidence of abandonment of domicile. The burden of establishing legal domicile within the State is upon the applicant;

d. "Diabetic testing materials" means blood glucose reagent strips which can be visually read, urine monitoring strips, tapes and tablets and bloodletting devices and lancets, but shall not include electronically monitored devices.

L. 1975, c. 194, s. 3, eff. Aug. 21, 1975. Amended by L. 1977, c. 268, s. 1, eff. Jan. 1, 1978; L. 1978, c. 171, s. 2; L. 1985, c. 55, s. 1; L. 1985, c. 291, s. 2.



Section 30:4D-22.1 - Pharmacy Payment Condition

30:4D-22.1. Pharmacy payment condition
2. Payments to pharmacies made by the "Pharmaceutical Assistance to the Aged and Disabled" program in accordance with section 3 of P.L.1975, c.194 (C.30:4D-22) shall not be made unless, at the time of each prescription drug purchase for which a pharmacy submits a claim, the pharmacy prominently displays on the receipt provided with the drug the usual price charged to other persons in the community by the pharmacy.

L.1995,c.5,s.2; per s. 3, expired July 1, 1998.



Section 30:4D-22.2 - "Prescription Drugs," Syringes, Needles Included; Certain

30:4D-22.2."Prescription drugs," syringes, needles included; certain
1. In addition to the "prescription drugs" defined pursuant to section 3 of P.L.1975, c.194 (C.30:4D-22), "prescription drugs" also means syringes and needles for injectable medicines used for the treatment of multiple sclerosis.

L.1995,c.323,s.1.



Section 30:4D-22.3 - Payment To Pharmacy For Certain Forged, Fraudulent Prescriptions, Program's Responsibilities.

30:4D-22.3 Payment to pharmacy for certain forged, fraudulent prescriptions, program's responsibilities.

2. a. A pharmacy shall receive full payment and shall not be penalized for dispensing a forged or fraudulent prescription that has been approved by the State Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), unless the pharmacist or an employee or agent of the pharmacy has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud, or has failed to comply with the requirements set forth in subsection c. of this section.

b.As used in this section, "has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud" means that a person:

(1)knowingly and willfully made or caused to be made any false statement or representation of a material fact in any document or electronic transmission necessary to receive payment by the program for the prescription;

(2)knowingly and willfully made or caused to be made any false statement, written or oral, of a material fact for use in determining the right to payment by the program for the prescription; or

(3)concealed or failed to disclose a fact or the occurrence of an event that affects the right to payment by the program for the prescription.

c.The provisions of this section shall not be construed as relieving a pharmacist of his obligation to comply with any requirements provided under any State or federal statute or regulation for the pharmacist:

(1)to seek verification of a prescription from an authorized prescriber or the latter's authorized agent before filling the prescription whenever the pharmacist has reason to question the authenticity, accuracy, or appropriateness of the prescription; and

(2)to not fill the prescription when the authenticity, accuracy, or appropriateness of the prescription is in question and no such verification has been provided.

A pharmacist who fails to comply with these requirements shall be subject to exclusion or debarment as a provider under the program, and the recovery of monies improperly expended by the State due to the dispensing of the forged or fraudulent prescription. If these monies cannot be recovered from the pharmacist, the pharmacy shall be subject to the recovery.

d. The program shall make every reasonable effort to identify an individual who has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud and collect from the individual the amount paid by the program for the dispensed prescription, in addition to any other penalties that may apply. If the forgery or fraud involves the misuse or theft of a "Pharmaceutical Assistance to the Aged and Disabled" program eligibility identification card, the card shall be subject to a pharmacy restriction process under which the program recipient is permitted to use the card only at a single pharmacy of the recipient's choosing.

e.The pharmacist and each employee and agent of the pharmacy shall cooperate fully with the program, or any entity acting on its behalf, in any investigation of forged or fraudulent prescriptions and shall respond fully to any request for information or other assistance by the program in regard to such prescriptions.

L.2009, c.309, s.2.



Section 30:4D-23 - Prescription Drug Costs; Payment Under Other Plan Or Insurance; Effect On Eligibility

30:4D-23. Prescription drug costs; payment under other plan or insurance; effect on eligibility
Any otherwise eligible person whose prescription drug costs are wholly covered by any other plan of assistance or insurance shall be ineligible for assistance under the provisions of this act. Any otherwise eligible person whose prescription drug costs are covered in part by any other plan of assistance or insurance may be required to receive reduced assistance under the provisions of this act.

L.1975, c. 194, s. 4, eff. Aug. 21, 1975. Amended by L.1977, c. 268, s. 2, eff. Jan. 1, 1978.



Section 30:4D-24 - Regulations

30:4D-24. Regulations
The commissioner shall by regulation establish a system of payments or reimbursements and a system for determining eligibility, including provisions for submission of proof of actual and anticipated annual income, and evidence of complete or partial coverage of prescription drug costs by any other assistance or insurance plans.

L.1975, c. 194, s. 5, eff. Aug. 21, 1975. Amended by L.1977, c. 268, s. 3, eff. Jan. 1, 1978.



Section 30:4D-25 - Legislative Findings And Declarations

30:4D-25. Legislative findings and declarations
The Legislature hereby finds and declares:

That the "Pharmaceutical Assistance to the Aged" program originally provided for the reimbursement of 80% of the prescription drug costs of low-income senior citizens who had met an income-related deductible drug expense;

That this program, designed to ease the burden of spiraling drug costs for senior citizens of modest incomes, was later modified to facilitate and simplify access to the program by requiring eligible senior citizens to pay $1.00 for each prescription drug at the time of purchase, with the State reimbursing the remainder of the cost directly to the pharmacist;

That the overwhelming success of the program, which currently boasts an enrollment of over 270,000 senior citizens, has resulted in costs far greater than those anticipated;

That although the Legislature is desirous of continuing the program as it currently exists, it recognizes that fiscal constraints and a heightened public awareness of the taxpayer's burden in this State makes it necessary to increase the share now paid by eligible senior citizens and reduce anticipated increases in the State contributions to the program in the future; and that therefore

A long-term legislative solution is now necessary which establishes this excellent and salutary program on a sound fiscal basis at a level within the means of the Treasury, thereby enabling it to continue without further substantial modification.

L.1978, c. 171, s. 1.



Section 30:4D-26 - Prescription; Inclusion Of Name And Address Or Identification Number

30:4D-26. Prescription; inclusion of name and address or identification number
A prescription may not be included under the program unless it contains the name and address or identification number of the eligible person.

L.1978, c. 171, s. 3.



Section 30:4D-27 - Notice Of Penalties On Identification Cards

30:4D-27. Notice of penalties on identification cards
The commissioner shall include on the identification cards used in the program a conspicuous notice of the penalties for violating the provisions of this act.

L.1978, c. 171, s. 4.



Section 30:4D-28 - Report To Governor And Legislature

30:4D-28. Report to Governor and legislature
Within 6 months of the effective date of this act, the commissioner shall submit a report to the Governor and the Legislature including but not limited to the following:

a. The effects of definitional changes in the statute, such as residency and legend drugs;

b. The use of drug utilization review methods in order to curtail the abuse or inappropriate use of particular drugs;

c. A cost-analysis of alternative methods for administering the program and reimbursing participating pharmacists;

d. The effects of excluding from eligibility those persons whose prescription drug costs are covered in part by any other plan of assistance or insurance.

L.1978, c. 171, s. 5.



Section 30:4D-29 - List Of Maximum Quantity Of Drug To Be Dispensed Per Prescription

30:4D-29. List of maximum quantity of drug to be dispensed per prescription
Within 6 months after the effective date of this act, the commissioner shall, after consultation with the Drug Utilization Review Council and other authorities, prepare a list stating, for each prescribed drug, the maximum quantity which may be dispensed per prescription.

L.1978, c. 171, s. 6.



Section 30:4D-30 - Maximum Allowable Cost Per Prescription Drug; Procedure To Set And Review On Continuing Basis

30:4D-30. Maximum allowable cost per prescription drug; procedure to set and review on continuing basis
Within 6 months from the effective date of this act, the commissioner shall establish a procedure for setting and reviewing on a continuing basis the maximum allowable cost per prescription drug under the program.

L.1978, c. 171, s. 7.



Section 30:4D-31 - List Of Maximum Quantities And Procedures For Setting Maximum Allowable Cost; Effective Date

30:4D-31. List of maximum quantities and procedures for setting maximum allowable cost; effective date
The list of maximum quantities per prescription prepared under section 6 of this act and the procedures for setting the maximum allowable cost under section 7 of this act shall not take effect until the end of a period of 60 calendar days after the date on which the plan is transmitted to the Senate and General Assembly on a day in which both Houses are in session unless, between the date of transmittal and the end of the 60-day period the Legislature, upon a review of such plan by the Institutions, Health and Welfare Committees of both Houses acting jointly, passes a concurrent resolution stating in substance that the Legislature does not approve of the plan. Any plan submitted following such disapproval shall be subject to the same procedure.

L.1978, c. 171, s. 8.



Section 30:4D-32 - Annual Report

30:4D-32. Annual report
The commissioner shall issue an annual report to the Governor and the Legislature by October 1 of each year. Such report shall include a summary of "Pharmaceutical Assistance to the Aged" program activities for the preceding fiscal year and any recommendations or suggestions for legislative consideration.

L.1978, c. 171, s. 9.



Section 30:4D-33 - Violations; Penalties

30:4D-33. Violations; penalties
Any person violating any provision of this act shall be subject to the applicable civil and criminal penalties contained in the "New Jersey Medical Assistance and Health Service Act" (P.L.1968, c. 413, C. 30:4D-1 et seq.). Any eligible person who violates any provision of this act shall be subject to a suspension of their eligibility for one year for a first offense and permanent revocation of their eligibility for a second offense.

L.1978, c. 171, s. 10.



Section 30:4D-34 - Reimbursement For Costs Of Prescription Drugs; Application And Proof Of Expenditure

30:4D-34. Reimbursement for costs of prescription drugs; application and proof of expenditure
Any eligible person under the program of Pharmaceutical Assistance to the Aged shall, upon the submission of such application and proof of expenditure as the department may prescribe, be reimbursed for the cost of all prescription drugs purchased by such person, minus a $2.00 copayment per prescription, during the period commencing 30 days after such person's properly completed application was received by the department and ending on the date on which such person received his proof of eligibility from the department; provided, however, that no reimbursement under this act shall be made for any prescription drug purchased prior to the effective date of this act.

L.1979, c. 27, s. 1, eff. March 1, 1979. Amended by L.1979, c. 383, s. 1, eff. Feb. 5, 1980.



Section 30:4D-35 - Notice Of Availability And Application Forms; Supplying To Eligible Persons

30:4D-35. Notice of availability and application forms; supplying to eligible persons
The department shall provide a notice of the availability of such reimbursement and an application form therefor to every eligible person.

L.1979, c. 27, s. 2, eff. March 1, 1979.



Section 30:4D-35.1 - Short Title

30:4D-35.1. Short title
1. This act shall be known and may be cited as the "Pharmaceutical Rebate Act."

L.1992,c.83,s.1; per s.6 as amended by 1993, c.97, s.2, expired June 30, 1994.



Section 30:4D-35.2 - Coverage Limited To Manufacturers Providing Rebates

30:4D-35.2. Coverage limited to manufacturers providing rebates
2. a. The "Pharmaceutical Assistance to the Aged and Disabled" program established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.) shall limit the coverage of pharmaceutical products to manufacturers who agree to provide rebates to the State.

b. Except for those manufacturers whose pharmaceutical products are not covered under the program pursuant to this section, the program shall not restrict access to manufacturers' pharmaceutical products by means of prior authorization requirements or any other restricting mechanism.

c. The Commissioner of Human Services shall contract with manufacturers of pharmaceutical products to provide rebates for pharmaceutical products covered under the "Pharmaceutical Assistance to the Aged and Disabled" program on the same basis as is required pursuant to 42 U.S.C. s.1396r-8, except that 42 U.S.C. s.1396r-8(c)(2) shall not apply to the provisions of this act.

d. The rebate agreements entered into pursuant to this act shall take effect on July 1, 1992 and shall be retroactive to that date if entered into after July 1, 1992.

(1) A manufacturer of pharmaceutical products who is participating in the "Pharmaceutical Assistance to the Aged and Disabled" program on the effective date of P.L.1992, c.83 (C.30:4D-35.1 et seq.) or begins participating during the period between the effective date of P.L.1992, c.83 and the date that the Commissioner of Human Services issues the initial rebate agreement for signature, shall enter into a rebate agreement with the commissioner within 30 days after the date the commissioner issues the initial rebate agreement for signature to continue its participation in the program pursuant to the provisions of P.L.1992, c.83. A participating manufacturer who does not enter into a rebate agreement shall not be eligible to participate in the "Pharmaceutical Assistance to the Aged and Disabled" program after the 60th day after the date the commissioner issues the initial rebate agreement for signature.

(2) Notwithstanding the provisions of paragraph (1) of this subsection to the contrary, if a manufacturer of pharmaceutical products who was participating in the "Pharmaceutical Assistance to the Aged and Disabled" program on the effective date of P.L.1992, c.83 or began participating during the period between the effective date of P.L.1992, c.83 and the date the commissioner issues the initial rebate agreement for signature, and enters into a rebate agreement with the commissioner after the 30th day after the commissioner issues the initial rebate agreement for signature and prior to July 1, 1994, the manufacturer shall be required to pay the rebate for any pharmaceutical products purchased by the program on or after July 1, 1992, or the date the manufacturer began participating in the program, whichever date is later, through the 60-day period after the date the commissioner issued the initial rebate agreement for signature. Coverage of the manufacturer's pharmaceutical products by the program shall resume 30 days after the manufacturer enters into a rebate agreement.

(3) A manufacturer of pharmaceutical products who was not participating in the "Pharmaceutical Assistance to the Aged and Disabled" program on the date the commissioner issued the initial rebate agreement for signature to manufacturers of pharmaceutical products who are participating in the program, may enter into a rebate agreement with the commissioner and become a participating manufacturer. The rebate agreement shall take effect on the 30th day after the manufacturer enters into the rebate agreement.

e. A manufacturer of pharmaceutical products which participates in the "Pharmaceutical Assistance to the Aged and Disabled" program pursuant to P.L.1992, c.83 shall provide to the Commissioner of Human Services such information as he may request to carry out the purposes of P.L.1992, c.83.

f. Any rebate agreement entered into between the Department of Human Services and a manufacturer of pharmaceutical products prior to the effective date of P.L.1992, c.83 shall remain in effect and be considered a rebate agreement in compliance with P.L.1992, c.83 until the date of expiration of the agreement or March 31, 1993, whichever date occurs sooner, or until either party terminates the agreement.

L.1992,c.83,s.2; amended 1993,c.97,s.1; per s.6 as amended by 1993, c.97, s.2, expired June 30, 1994.



Section 30:4D-35.3 - "Pharmaceutical Assistance To The Aged And Disabled Rebate Fund" Established

30:4D-35.3. "Pharmaceutical Assistance to the Aged and Disabled Rebate Fund" established
3. There is established in the Department of Human Services a nonlapsing revolving fund to be known as the "Pharmaceutical Assistance to the Aged and Disabled Rebate Fund." All monies collected from rebate agreements pursuant to this act shall be deposited into this fund and shall be used by the department to offset the cost of benefits provided by the "Pharmaceutical Assistance to the Aged and Disabled" program which are funded by the Casino Revenue Fund.

L.1992,c.83,s.3; per s.6 as amended by 1993, c.97, s.2, expired June 30, 1994.



Section 30:4D-35.4 - Rules, Regulations

30:4D-35.4. Rules, regulations
4. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Human Services shall adopt rules and regulations necessary to carry out the purposes of this act and to ensure that the rebate amounts for pharmaceutical products covered under this program do not have the effect of establishing a new federal "best price," as that term is defined pursuant to section 1927 of the federal Social Security Act (42 U.S.C. s.1396r-8).

L.1992,c.83,s.4; per s.6 as amended by 1993, c.97, s.2, expired June 30, 1994.



Section 30:4D-36 - Hearing Aid Assistance

30:4D-36. Hearing aid assistance
There is established in the Department of Human Services a program which shall be known as "Hearing Aid Assistance for the Aged and Disabled."

L. 1987, c. 298, s. 1.



Section 30:4D-37 - $100 Maximum

30:4D-37. $100 maximum
A person eligible for the Hearing Aid Assistance for the Aged and Disabled Program is entitled to receive a payment of up to $100.00 in a calendar year in which a hearing aid is purchased to offset the cost of the hearing aid. For the purposes of this act, "hearing aid" means an ear-level or body-worn electroacoustic instrument for amplifying sound whose basic components are a microphone, amplifier and receiver.

L. 1987, c. 298, s. 2.



Section 30:4D-38 - Pharmaceutical Assistance Recipients Eligible

30:4D-38. Pharmaceutical assistance recipients eligible
A person who meets the age or disability, income and residency requirements of the "Pharmaceutical Assistance to the Aged and Disabled" program, P.L.1975, c. 194 (C. 30:4D-20 et seq.), is eligible for hearing aid assistance pursuant to this act if he is not otherwise qualified for Medicaid pursuant to P.L.1968, c. 413 (C. 30:4D-1 et seq.).

L. 1987, c. 298, s. 3.



Section 30:4D-38.1 - "Hearing Aid Assistance To The Aged And Disabled," Notification As To Error In Estimated Annual Income.

30:4D-38.1 "Hearing Aid Assistance to the Aged and Disabled," notification as to error in estimated annual income.

2. a. Notwithstanding the provisions of any other law to the contrary, a recipient of benefits under the "Hearing Aid Assistance for the Aged and Disabled" program, established pursuant to P.L.1987, c.298 (C.30:4D-36 et seq.), shall notify the Department of Human Services if the recipient unintentionally errs in estimating annual income to determine eligibility for the program due to an unanticipated payment which would render the recipient ineligible for the program. Notification to the department shall be made in the time and manner prescribed by the department.

b.If the department determines that the payment was unanticipated, the recipient shall reimburse the program for only those benefits that were paid by the program after the recipient received the unanticipated payment.

c.If the department determines that the payment was not unanticipated, the recipient shall reimburse the program for all benefits that were paid by the program in the calendar year in which the payment was received.

d.Within 30 days of receipt of a determination by the department that the payment was not unanticipated, a recipient may request a hearing, which shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Nothing in this section shall preclude a recipient from reapplying for benefits in the calendar year following the year in which the recipient notified the department pursuant to subsection a. of this section.

L.2003, c.281, s.2; amended 2012, c.17, s.385.



Section 30:4D-39 - Other Programs

30:4D-39. Other programs
a. If an otherwise eligible person's hearing aid costs are covered in whole by any other State or federal government program or insurance contract, the person is not eligible for hearing aid assistance under this act.

b. If an eligible person's hearing aid costs are covered in part by any other State or federal government program or insurance contract, the person may be entitled to receive a reduced hearing aid assistance under this act.

L. 1987, c. 298, s. 4.



Section 30:4D-40 - Payment System; Eligibility Determination

30:4D-40. Payment system; eligibility determination
The Commissioner of Human Services shall by regulation establish a system for issuing payments to eligible persons and a system for determining eligibility which includes provisions for submitting proof of an applicant's actual and anticipated annual income, evidence of complete or partial coverage of hearing aid costs by any other government program or insurance contract and actual hearing aid costs incurred during the year.

L. 1987, c. 298, s. 5.



Section 30:4D-41 - Rules, Regulations

30:4D-41. Rules, regulations
The Commissioner of Human Services shall, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) adopt rules and regulations necessary to carry out the purposes of this act.

L. 1987, c. 298, s. 6.



Section 30:4D-42 - Casino Revenue Funding

30:4D-42. Casino revenue funding
The Hearing Aid Assistance for the Aged and Disabled Program shall be funded by the Casino Revenue Fund created pursuant to section 145 of P.L.1977, c. 110 (C. 5:12-145).

L. 1987, c. 298, s. 7.



Section 30:4D-43 - Short Title

30:4D-43. Short title
1.This act shall be known and may be cited as the "Senior Gold Prescription Discount Act."

L.2001,c.96,s.1.



Section 30:4D-44 - Definitions Regarding The "Senior Gold Prescription Discount Act."

30:4D-44 Definitions regarding the "Senior Gold Prescription Discount Act."

2.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"PAAD" means the program of pharmaceutical assistance to the aged and disabled established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.).

"Prescription drug" means any legend drug which is covered by PAAD.

"Program" means the "Senior Gold Prescription Discount Program" established pursuant to this act.

"Reasonable cost" means the cost of a prescription drug as established for PAAD.

"Resident" means a resident as defined in section 3 of P.L.1975, c.194 (C.30:4D-22) for purposes of eligibility for PAAD.

L.2001, c.96, s.2; amended 2012, c.17, s.386.



Section 30:4D-45 - "Senior Gold Prescription Discount Program."

30:4D-45 "Senior Gold Prescription Discount Program."

3. a. There is established the "Senior Gold Prescription Discount Program" in the Department of Human Services.

b.A resident of this State shall be eligible for the program if the person is:

(1)either 65 years of age or older or a recipient of disability insurance benefits under Title II of the federal Social Security Act (42 U.S.C. s.401 et seq.);

(2)receiving an annual income, the amount of which is not more than $10,000 above the applicable PAAD income eligibility limits for single and married persons, which amount is to be determined on the same basis as income is determined for the purpose of eligibility for PAAD; and

(3)not eligible for any other program of State-funded prescription drug benefits.

c.The program shall provide a payment to a pharmacy that is participating in the program for the reasonable cost of one or more prescription drugs purchased by an eligible person who presents an identification card issued by the program in an amount that exceeds the copayment paid by the eligible person. The payments to pharmacies shall commence no later than 120 days after the effective date of this act or after enactment, whichever is later.

At the time of each purchase of a prescription drug, the eligible person shall pay a copayment that shall not be waived, discounted, or rebated in whole or in part, and shall be equal to:

(1)$15 plus 50% of the remaining amount of the reasonable cost for the prescription drug, or the reasonable cost for the prescription drug, whichever is less; or

(2)$15, or the reasonable cost for the prescription drug, whichever is less, in the case of an eligible person who has incurred out-of-pocket expenditures, including copayments and deductibles, for the purchase of prescription drugs, which are not reimbursable by any other plan of assistance or insurance and are credited to that person's account for each 12-month period of eligibility in accordance with procedures established by the commissioner, in the following amounts: $2,000 for a single person and $3,000 for a married couple. These out-of-pocket expense amounts shall include only expenses incurred on or after the date that the person received proof of eligibility for the program from the department.

d.If an interchangeable drug product contained in the latest list approved and published by the Drug Utilization Review Council pursuant to section 7 of P.L.1977, c.240 (C.24:6E-6) is available for the prescribed prescription drug, an eligible person shall either:

(1)purchase an interchangeable drug product, the cost of which is equal to or less than the maximum allowable cost as determined by the commissioner; or

(2)if the prescriber specifically indicates that substitution is not permissible, purchase the prescribed drug product that is higher in cost than the maximum allowable cost as determined by the commissioner and pay the amount of the price above that maximum allowable cost, in addition to the amount of the copayment paid by the eligible person pursuant to subsection c. of this section.

e.An eligible person whose prescription drug costs are covered in part by any other program or plan of assistance or insurance may be required to receive reduced assistance under the Senior Gold Prescription Discount Program. If an eligible person's prescription drug costs are covered in whole or in part by any other program or plan of assistance or insurance, the other program or plan shall be the primary payer and the Senior Gold Prescription Discount Program shall be the payer of last resort.

f.The commissioner may establish limits on the day supply or maximum quantity of prescription drugs which may be purchased by an eligible person under the program in a manner equivalent to those established for prescription drug purchases under PAAD.

g.An eligible person under the program shall, upon the submission of an application and proof of expenditure as the department may prescribe, be reimbursed for 50% of the cost of each prescription drug purchased by that person in an amount that exceeds the required copayment, during the period commencing 30 days after the person's properly completed application was received by the department and ending on the date on which the person received proof of eligibility from the department; except that no reimbursement under this act shall be made for a prescription drug purchased prior to the effective date of this act.

h.The commissioner shall by regulation provide for:

(1)arrangements for providing notice of the availability of the program and the distribution of application forms therefor;

(2)a system of payments to pharmacies that includes the same dispensing fee structure that is used for PAAD and a system for determining eligibility for the program, including evidence of complete or partial coverage of prescription drug costs by any other program or plan of assistance or insurance; and

(3)the issuance of program identification cards to persons who are determined eligible for the program.

L.2001, c.96, s.3; amended 2012, c.17, s.387.



Section 30:4D-45.1 - "Senior Gold Prescription Discount Program," Notification As To Error In Estimated Annual Income.

30:4D-45.1 "Senior Gold Prescription Discount Program," notification as to error in estimated annual income.

3. a. Notwithstanding the provisions of any other law to the contrary, a recipient of benefits under the "Senior Gold Prescription Discount Program," established pursuant to P.L.2001, c.96 (C.30:4D-43 et seq.), shall notify the Department of Human Services if the recipient unintentionally errs in estimating annual income to determine eligibility for the program due to an unanticipated payment which would render the recipient ineligible for the program. Notification to the department shall be made in the time and manner prescribed by the department.

b.If the department determines that the payment was unanticipated, the recipient shall reimburse the program for only those benefits that were paid by the program after the recipient received the unanticipated payment.

c.If the department determines that the payment was not unanticipated, the recipient shall reimburse the program for all benefits that were paid by the program in the calendar year in which the payment was received.

d.Within 30 days of receipt of a determination by the department that the payment was not unanticipated, a recipient may request a hearing, which shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Nothing in this section shall preclude a recipient from reapplying for benefits in the calendar year following the year in which the recipient notified the department pursuant to subsection a. of this section.

L.2003, c.281, s.3; amended 2012, c.17, s.388.



Section 30:4D-45.2 - Payment To Pharmacy For Certain Forged, Fraudulent Prescriptions Under State Medicaid Program.

30:4D-45.2 Payment to pharmacy for certain forged, fraudulent prescriptions under State Medicaid program.

3. a. A pharmacy shall receive full payment and shall not be penalized for dispensing a forged or fraudulent prescription that has been approved by the State Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), unless the pharmacist or an employee or agent of the pharmacy has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud, or has failed to comply with the requirements set forth in subsection c. of this section.

b.As used in this section, "has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud" means that a person:

(1)knowingly and willfully made or caused to be made any false statement or representation of a material fact in any document or electronic transmission necessary to receive payment by the program for the prescription;

(2)knowingly and willfully made or caused to be made any false statement, written or oral, of a material fact for use in determining the right to payment by the program for the prescription; or

(3)concealed or failed to disclose a fact or the occurrence of an event that affects the right to payment by the program for the prescription.

c.The provisions of this section shall not be construed as relieving a pharmacist of his obligation to comply with any requirements provided under any State or federal statute or regulation for the pharmacist:

(1)to seek verification of a prescription from an authorized prescriber or the latter's authorized agent before filling the prescription whenever the pharmacist has reason to question the authenticity, accuracy, or appropriateness of the prescription; and

(2)to not fill the prescription when the authenticity, accuracy, or appropriateness of the prescription is in question and no such verification has been provided.

A pharmacist who fails to comply with these requirements shall be subject to exclusion or debarment as a provider under the program, and the recovery of monies improperly expended by the State due to the dispensing of the forged or fraudulent prescription. If these monies cannot be recovered from the pharmacist, the pharmacy shall be subject to the recovery.

d.The program shall make every reasonable effort to identify an individual who has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud and collect from the individual the amount paid by the program for the dispensed prescription, in addition to any other penalties that may apply. If the forgery or fraud involves the misuse or theft of a Senior Gold eligibility identification card, the card shall be subject to a pharmacy restriction process under which the program recipient is permitted to use the card only at a single pharmacy of the recipient's choosing.

e.The pharmacist and each employee and agent of the pharmacy shall cooperate fully with the program, or any entity acting on its behalf, in any investigation of forged or fraudulent prescriptions and shall respond fully to any request for information or other assistance by the program in regard to such prescriptions.

L.2009, c.309, s.3.



Section 30:4D-46 - Report To Governor, Legislature

30:4D-46. Report to Governor, Legislature
4.The commissioner shall annually report to the Governor and the Legislature on the operations of the program and shall include with that report any recommendations for legislative action that the commissioner deems appropriate.

L.2001,c.96,s.4.



Section 30:4D-47 - Violations Of Act; Program Identification Cards

30:4D-47. Violations of act; program identification cards
5. a. A person violating any provision of this act shall be subject to the applicable civil and criminal penalties provided in P.L.1968, c.413 (C.30:4D-1 et seq.). An eligible person who violates any provision of this act shall be subject to a suspension of the person's eligibility for the program for one year for a first offense and a permanent revocation of the person's eligibility for a second offense.

b.The commissioner shall include on the program identification cards issued pursuant to subsection h. of section 3 of this act a conspicuous notice of the penalties for violating the provisions of this act.

L.2001,c.96,s.5.



Section 30:4D-48 - New Jersey Ease Program, Provide Information On Prescription Program

30:4D-48. New Jersey EASE program, provide information on prescription program
6.The New Jersey EASE program established by the department shall provide information and assistance to members of the public and potential or actual applicants to the program, including, but not limited to, making general information about the program available to the public Statewide, answering specific inquiries about the program, assisting interested persons to ascertain their eligibility for the program or other State-funded prescription drug benefits, and further assisting program applicants to complete their application as necessary.

L.2001,c.96,s.6.



Section 30:4D-48.1 - Senior Gold Prescription Program Information Displayed On Tax Return Instructions.

30:4D-48.1 Senior Gold prescription program information displayed on tax return instructions.

1.The Director of the Division of Taxation in the Department of the Treasury shall prominently display the eligibility qualifications for and benefits available under the "Senior Gold Prescription Discount Program," established pursuant to P.L.2001, c.96 (C.30:4D-43 et seq.), in the accompanying instruction booklet that the division makes available annually, whether electronically or in print, to taxpayers for the purpose of filing the gross income tax under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., commencing with the instruction booklet for the purpose of filing the New Jersey gross income tax for calendar year 2011. The director shall have the discretion to determine the placement of this information within the instruction booklet, which shall include the telephone number to call for information about the Senior Gold Prescription Discount Program.

L.2011, c.131, s.1.



Section 30:4D-49 - Funding Of Senior Gold Prescription Discount Program

30:4D-49. Funding of Senior Gold Prescription Discount Program
7.The program shall be funded from the monies made available to the State from tobacco companies under the nationwide settlement of the respective actions by state governments against those companies, entered into by the State in the Master Settlement Agreement in State of New Jersey v. R.J. Reynolds Tobacco Company, et al., Superior Court, Chancery Division, Middlesex County, No. C-254-96.

L.2001,c.96,s.7.



Section 30:4D-50 - Rules, Regulations.

30:4D-50 Rules, regulations.

8.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2001, c.96, s.8; amended 2012, c.17, s.389.



Section 30:4D-51 - Conditions On Expending Funds.

30:4D-51 Conditions on expending funds.

9.Notwithstanding the provisions of any law to the contrary, no funds appropriated for the Senior Gold Prescription Discount Program established pursuant to this act shall be expended unless participating pharmaceutical manufacturing companies execute contracts with the Department of Human Services providing for the payment of rebates to the State under terms substantially similar to those of rebate payment contracts under PAAD, provided that the manufacturer's rebates for the Senior Gold Prescription Discount Program shall apply only to the amount paid by the State under the program.

L.2001, c.96, s.9; amended 2012, c.17, s.390.



Section 30:4D-52 - Rebates To Dhs For Program.

30:4D-52 Rebates to DHS for program.

10.Amounts received as rebates under rebate payment contracts executed pursuant to section 9 of this act are appropriated to the Department of Human Services for the support of the Senior Gold Prescription Discount Program.

L.2001, c.96, s.10; amended 2012, c.17, s.391.



Section 30:4D-53 - Short Title.

30:4D-53 Short title.
1.This act shall be known and may be cited as the "Medicaid Program Integrity and Protection Act."

L.2007,c.58,s.1.



Section 30:4D-54 - Findings, Declarations Relative To The Office Of Medicaid Inspector General.

30:4D-54 Findings, declarations relative to the Office of Medicaid Inspector General.

2.The Legislature finds and declares that:

a.The State of New Jersey expends more than $9 billion in taxpayer funds to fund the Medicaid program each year;

b.The State has a continuing responsibility to ensure that funds expended under the Medicaid program are used appropriately and efficiently to promote the public health;

c.Fraud, waste, and abuse by providers and recipients in the Medicaid program reduces the ability of the State to properly fund the program and results in harm to the health of the citizens of this State;

d.Controlling fraud, waste, and abuse in the Medicaid program includes preventing, detecting, and investigating such fraud, waste, and abuse, and referring it for civil or criminal action when appropriate;

e.The current system for controlling Medicaid fraud, waste, and abuse is based largely on formal and informal agreements among the Department of Human Services, the Medicaid Fraud Control Unit of the Department of Law and Public Safety, the Department of Health and other local, State, and federal agencies whose clients are served by the Medicaid program or who are otherwise responsible for the control of Medicaid fraud, waste, and abuse;

f.Centralizing fraud recovery efforts and establishing an independent Office of the Medicaid Inspector General by statute to prevent, detect, and investigate fraud and abuse and coordinate the anti-fraud efforts of all State agencies funded by Medicaid will enhance the efforts of the State to control Medicaid costs;

g.The current efforts to control Medicaid fraud, waste, and abuse in New Jersey range from investigating providers before they enroll in the Medicaid program to identifying fraud, waste, and abuse on the part of both providers and recipients;

h.Changes in federal and State law, as well as in the health care industry and in available technology, suggest that it is time for a comprehensive review of the Medicaid fraud, waste, and abuse control infrastructure in this State;

i.Toward that end, the Governor has appointed the New Jersey Commission on Government Efficiency and Reform to evaluate the budget, structure, and organization of government in New Jersey, including State agencies, instrumentalities and independent authorities, local and county government and school districts, and advise the Governor on governmental restructuring, effectiveness, best practices, efficiencies, cost-saving measures, and how best to achieve economies of scale in the delivery of services and programs, at the lowest possible cost, consistent with mission and quality; and

j.While the State examines and prepares to implement such fundamental, long-term structural changes, the immediate coordination of State efforts to control Medicaid fraud, waste, and abuse at all levels of government is essential.

L.2007, c.58, s.2; amended 2012, c.17, s.392.



Section 30:4D-55 - Definitions Relative To The Office Of The Medicaid Inspector General.

30:4D-55 Definitions relative to the Office of the Medicaid Inspector General.
3.As used in this act:

"Abuse" means provider practices that are inconsistent with sound fiscal, business, or medical practices and result in unnecessary costs to Medicaid or in reimbursement for services that are not medically necessary or that fail to meet professionally recognized standards for health care. The term also includes recipient practices that result in unnecessary costs to Medicaid.

"Department" means the Department of Human Services.

"Fraud" means an intentional deception or misrepresentation made by any person with the knowledge that the deception could result in some unauthorized benefit to that person or another person, including any act that constitutes fraud under applicable federal or State law.

"Investigation" means an investigation of fraud, waste, abuse, or illegal acts perpetrated within Medicaid by providers or recipients of Medicaid care, services, and supplies.

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.) and the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

"Medicaid Fraud Control Unit" means the Medicaid Fraud Control Unit in the Department of Law and Public Safety.

"Office" means the Office of the Medicaid Inspector General created by this act.

L.2007,c.58,s.3.



Section 30:4D-57 - Functions, Duties, Powers, Responsibilities Of Medicaid Inspector General.

30:4D-57 Functions, duties, powers, responsibilities of Medicaid Inspector General.

5. a. The Medicaid Inspector General shall have the following general functions, duties, powers, and responsibilities:

(1)To appoint such deputies, directors, assistants, and other officers and employees as may be needed for the office to meet its responsibilities, and to prescribe their duties and fix their compensation in accordance with State law and within the amounts appropriated therefor;

(2)To conduct and supervise all State government activities, except those of the Medicaid Fraud Control Unit in the Department of Law and Public Safety, relating to Medicaid integrity, fraud, and abuse;

(3)To call upon any department, office, division, or agency of State government to provide such information, resources, or other assistance as the Medicaid Inspector General deems necessary to discharge the duties and functions and to fulfill the responsibilities of the Medicaid Inspector General under this act. Each department, office, division, and agency of this State shall cooperate with the Medicaid Inspector General and furnish the office with the assistance necessary to accomplish the purposes of this act;

(4)To coordinate activities to prevent, detect, and investigate Medicaid fraud and abuse among the following: the Departments of Human Services, Health, Education, and Treasury; the Office of the Attorney General; and the special investigative unit maintained by each health insurer providing a Medicaid managed care plan within the State;

(5)To apply for and receive federal grants and monies with all necessary assistance as the Medicaid Inspector General shall require from the department;

(6)To enter into any applicable federal pilot programs and demonstration projects and coordinate with the department in order for the department to apply as requested by the Medicaid Inspector General, for necessary federal waivers;

(7)To recommend and implement policies relating to Medicaid integrity, fraud, and abuse, and monitor the implementation of any recommendations made by the office to other agencies or entities responsible for the administration of Medicaid;

(8)To perform any other functions that are necessary or appropriate in furtherance of the mission of the office; and

(9)To direct all public or private Medicaid service providers or recipients to cooperate with the office and provide such information or assistance as shall be reasonably required by the office.

b.As it relates to ensuring compliance with applicable Medicaid standards and requirements, identifying and reducing fraud and abuse, and improving the efficiency and effectiveness of Medicaid, the functions, duties, powers, and responsibilities of the Medicaid Inspector General shall include, but not be limited to, the following:

(1)To establish, in consultation with the department and the Attorney General, guidelines under which the withholding of payments or exclusion from Medicaid may be imposed on a provider or shall automatically be imposed on a provider;

(2)To review the utilization of Medicaid services to ensure that Medicaid funds, regardless of which agency administers the service, are appropriately spent to improve the health of Medicaid recipients;

(3)To review and audit contracts, cost reports, claims, bills, and all other expenditures of Medicaid funds to determine compliance with applicable laws, regulations, guidelines, and standards, and enhance program integrity;

(4)To consult with the department to optimize the Medicaid management information system in furtherance of the mission of the office. The department shall consult with the Medicaid Inspector General on matters that concern the operation, upgrade and implementation of the Medicaid management information system;

(5)To coordinate the implementation of information technology relating to Medicaid integrity, fraud, and abuse; and

(6)To conduct educational programs for Medicaid providers, vendors, contractors, and recipients designed to limit Medicaid fraud and abuse.

c.As it relates to investigating allegations of Medicaid fraud and abuse and enforcing applicable laws, rules, regulations, and standards, the functions, duties, powers, and responsibilities of the Medicaid Inspector General shall include, but not be limited to, the following:

(1)To conduct investigations concerning any acts of misconduct within Medicaid;

(2)To refer information and evidence to regulatory agencies and professional and occupational licensing boards;

(3)To coordinate the investigations of the office with the Attorney General, the State Inspector General, law enforcement authorities, and any prosecutor of competent jurisdiction, and endeavor to develop these investigations in a manner that expedites and facilitates criminal prosecutions and the recovery of improperly expended Medicaid funds, including:

(a)keeping detailed records for cases processed by the State Inspector General and the Attorney General and county prosecutors. The records shall include: information on the total number of cases processed and, for each case, the agency and division to which the case is referred for investigation; the date on which the case is referred; and the nature of the suspected fraud, waste, or abuse; and

(b)receiving notice from the Attorney General of each case that the Attorney General declines to prosecute or prosecutes unsuccessfully;

(4)To make information and evidence relating to suspected criminal acts which the Medicaid Inspector General may obtain in carrying out his duties available to the Medicaid Fraud Control Unit pursuant to the requirements of federal law, as well as to other law enforcement officials when appropriate, and consult with the Attorney General and county prosecutors in order to coordinate criminal investigations and prosecutions;

(5)To refer complaints alleging criminal conduct to the Attorney General or other appropriate prosecutorial authority. If the Attorney General or other appropriate prosecutorial authority decides not to investigate or prosecute the matter, the Attorney General or other appropriate prosecutorial authority shall promptly notify the Medicaid Inspector General. The Attorney General or the prosecutorial authority shall inform the Medicaid Inspector General as to whether an investigation is ongoing with regard to any matter so referred. The Medicaid Inspector General shall preserve the confidentiality of the existence of any ongoing criminal investigation.

(a)If the Attorney General or the prosecutorial authority decides not to investigate or act upon the matter referred, the Inspector General is authorized to continue an investigation after the receipt of such a notice.

(b)Upon the completion of an investigation or, in a case in which the investigation leads to prosecution, upon completion of the prosecution, the Attorney General or the prosecutorial authority shall report promptly the findings and results to the Medicaid Inspector General. In the course of informing the Medicaid Inspector General, the Attorney General or prosecutorial authority shall give full consideration to the authority, duties, functions, and responsibilities of the Medicaid Inspector General, the public interest in disclosure, and the need for protecting the confidentiality of complainants and informants.

(c)The Medicaid Inspector General shall maintain a record of all matters referred and the responses received and shall be authorized to disclose information received as appropriate and as may be necessary to resolve the matter referred, to the extent consistent with the public interest in disclosure and the need for protecting the confidentiality of complainants and informants and preserving the confidentiality of ongoing criminal investigations.

(d)Notwithstanding any referral made pursuant to this subsection, the Medicaid Inspector General may pursue any administrative or civil remedy under the law;

(6)In furtherance of an investigation, to compel at a specific time and place, by subpoena, the appearance and sworn testimony of any person whom the Medicaid Inspector General reasonably believes may be able to give information relating to a matter under investigation;

(a)For this purpose, the Medicaid Inspector General is empowered to administer oaths and examine witnesses under oath, and compel any person to produce at a specific time and place, by subpoena, any documents, books, records, papers, objects, or other evidence that the Medicaid Inspector General reasonably believes may relate to a matter under investigation.

(b)If any person to whom a subpoena is issued fails to appear or, having appeared, refuses to give testimony, or fails to produce the books, papers, or other documents required, the Medicaid Inspector General may apply to the Superior Court and the court may order the person to appear and give testimony or produce the books, papers, or other documents, as applicable. Any person failing to obey that order may be punished by the court as for contempt;

(7)Subject to applicable State and federal law, to have full and unrestricted access to all records, reports, audits, reviews, documents, papers, data, recommendations, or other material available to State and local departments of health and human services, other State and local government agencies, and Medicaid service providers relating to programs and operations with respect to which the office has responsibilities under this act;

(8)To solicit, receive, and investigate complaints related to Medicaid integrity, fraud, and abuse;

(9)To prepare cases, provide expert testimony, and support administrative hearings and other legal proceedings; and

(10) Upon reasonable belief of the commission of a fraudulent or abusive act, to conduct on-site facility inspections.

d.As it relates to recovering improperly expended Medicaid funds, imposing administrative sanctions, damages or penalties, negotiating settlements, and developing an effective third-party liability program to assure that all private or other governmental medical resources have been exhausted before a claim is paid by Medicaid or that reimbursement is sought when there is discovered a liable third party after payment of a claim, the functions, duties, powers, and responsibilities of the Medicaid Inspector General shall include, but not be limited to, the following:

(1)On behalf of the department, to collect all overpayments for reimbursable services that are self-disclosed by providers pursuant to current law;

(2)To pursue civil and administrative enforcement actions against those who engage in fraud, abuse, or illegal acts perpetrated within Medicaid, including providers, contractors, agents, recipients, individuals, or other entities involved directly or indirectly with the provision of Medicaid care, services, and supplies. These civil and administrative enforcement actions shall include the imposition of administrative sanctions, penalties, suspension of fraudulent, abusive, or illegal payments, and actions for civil recovery and seizure of property or other assets connected with such payments;

(3)To initiate civil suits consistent with the provisions of this act, maintain actions for civil recovery on behalf of the State, and enter into civil settlements;

(4)To withhold payments to any provider for Medicaid services if the provider unreasonably fails to produce complete and accurate records related to an investigation that is initiated by the office with reasonable cause;

(5)To ensure that Medicaid is the payor of last resort, and to provide for the coordination of benefits with each health insurer operating in the State and the recoupment of any duplicate reimbursement paid by the State. Every such health insurer shall be required to provide such information and reports as may be deemed necessary by the Medicaid Inspector General for the coordination of benefits and shall maintain files in a manner and format approved by the department; and

(6)To monitor and pursue the recoupment of Medicaid overpayments, damages, penalties, and sanctions.

L.2007, c.58, s.5; amended 2012, c.17, s.393.



Section 30:4D-58 - Additional Authority Of The Medicaid Inspector General.

30:4D-58 Additional authority of the Medicaid Inspector General.
6. a. In addition to the authority otherwise provided by this act, the Medicaid Inspector General is authorized to request, and shall be entitled to receive, such information, assistance, and cooperation from any federal, State, or local government department, board, bureau, commission, or other agency or unit thereof, as may be necessary to carry out his duties and responsibilities pursuant to this act.

b.Upon the request of a prosecutor of competent jurisdiction, the office, department, any other State or local government entity, and the Medicaid Fraud Control Unit shall provide the prosecutor with information, data, assistance, staff, and other resources as shall be necessary, appropriate and available to aid and facilitate the investigation and prosecution of Medicaid fraud.

L.2007,c.58,s.6.



Section 30:4D-59 - Transfer Of Certain Functions, Powers, Employees.

30:4D-59 Transfer of certain functions, powers, employees.

7. a. The Medicaid audit, program integrity, fraud, and abuse prevention and recovery functions, all officers and employees that the Medicaid Inspector General deems qualified and substantially engaged therein, and any documents and records that the Medicaid Inspector General deems necessary and related to the transfer of such functions and personnel, shall be transferred to the Office of the Medicaid Inspector General from the Medicaid Office of Program Integrity Unit and the Third Party Liability Unit in the Division of Medical Assistance and Health Services, the Division of Aging Services, the Division of Disability Services, the Division of Developmental Disabilities, the Division of Mental Health and Addiction Services, the Division of Child Protection and Permanency, the Division of Child Behavioral Health Services, the Department of Health and the Department of the Treasury. The Medicaid Inspector General shall consult with the head of each department or agency from which such function is to be transferred to determine the officers and employees to be transferred.

b.The Medicaid Inspector General shall have general managerial control over the office and shall establish the organizational structure of the office as the Medicaid Inspector General deems appropriate to carry out the responsibilities and functions of the office. Within the limits of funds appropriated therefor, the Medicaid Inspector General may hire such employees in the unclassified service as are necessary to administer the office. These employees shall serve at the pleasure of the Medicaid Inspector General. Subject to the availability of appropriations, the Medicaid Inspector General may obtain the services of certified public accountants, qualified management consultants, professional auditors, or other professionals necessary to independently perform the functions of the office.

L.2007, c.58, s.7; amended 2012, c.16, s.115; 2012, c.17, s.394.



Section 30:4D-60 - Reports, Recommendations.

30:4D-60 Reports, recommendations.
8. a. The Medicaid Inspector General shall report the findings of audits, investigations, and reviews performed by the office, and issue recommendations for corrective or remedial action, to the Governor, the President of the Senate and the Speaker of the General Assembly, and the entity at issue. The Medicaid Inspector General shall monitor the implementation of those recommendations.

b.The Medicaid Inspector General shall provide periodic reports to the Governor, and shall issue an annual report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), which shall be available to the public.

L.2007,c.58,s.8.



Section 30:4D-61 - Confidentiality Of Information.

30:4D-61 Confidentiality of information.
9. a. The Medicaid Inspector General shall not publicly disclose information that is specifically prohibited from disclosure by any provision of federal or State law.

b.Whenever a person requests access to a government record that the Medicaid Inspector General obtained from another public agency during the course of an investigation, which record was open for public inspection, examination or copying before the investigation commenced, the public agency from which the Medicaid Inspector General obtained the record shall comply with the request if made pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.), provided that the request does not in any way identify the record sought by means of a reference to the Medicaid Inspector General's investigation or to an investigation by any other public agency, including, but not limited to, a reference to a subpoena issued pursuant to such investigation.

L.2007,c.58,s.9.



Section 30:4D-62 - "Medicaid Fraud Control Fund"; Use.

30:4D-62 "Medicaid Fraud Control Fund"; use.
10. a. There is established the "Medicaid Fraud Control Fund" as a nonlapsing, revolving fund in the Department of the Treasury. The fund shall be comprised of monies credited or accruing to the fund pursuant to this section.

b.Beginning with the fiscal year commencing July 1, 2007, the State Treasurer shall deposit 25% of the State share of monies recovered pursuant to subsection d. of section 5 of this act into the fund, to be used solely for the purposes of subsection c. of this section. Monies credited to the fund may be invested in the same manner as assets of the General Fund, and any investment earnings on the fund shall accrue to the fund and shall be available subject to the same terms and conditions as other monies in the fund.

c.In addition to the annual appropriation provided pursuant to section 13 of this act, the monies deposited into the "Medicaid Fraud Control Fund" shall be utilized by the Medicaid Inspector General and the Medicaid Fraud Control Unit for the exclusive purpose of investigating and prosecuting Medicaid fraud claims.

L.2007,c.58,s.10.



Section 30:4D-63 - Rules, Regulations.

30:4D-63 Rules, regulations.
11. The Medicaid Inspector General may adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to accomplish the objectives and carry out the duties prescribed by this act.

L.2007,c.58,s.11.



Section 30:4D-64 - Annual Appropriation, Minimum Required.

30:4D-64 Annual appropriation, minimum required.
13. For each fiscal year beginning after the fiscal year in which this act takes effect, the Governor shall recommend and the Legislature shall appropriate at least $3,000,000 from the General Fund to the Office of the Medicaid Inspector General to effectuate the purposes of this act.

L.2007,c.58,s.13.



Section 30:4D-65 - Findings, Declarations Relative To The "Iphd Project."

30:4D-65 Findings, declarations relative to the "iPHD Project."
1.The Legislature finds and declares that:

a.Many New Jersey administrative departments and agencies, including, but not limited to, the Departments of Health, Human Services, Community Affairs, Corrections, and Agriculture, currently create, maintain, receive, and transmit individually identifiable data and aggregated data sets in order to perform necessary and vital administrative functions delegated to the agencies.

b. The creation of a process by which a State or federal administrative department or agency or an authorized researcher can access data and data sets created or maintained by a federal, State, or local administrative department or agency will help facilitate the development and evaluation of this data, reduce duplicative data collection and maintenance efforts, and allow for comparison of data for accuracy and reliability.

c.The linkage of multiple sources of State, federal, and local data and the application of valid statistical techniques can facilitate the identification of population trends and individual and community-level determinants directly related to the health, safety, security, and well-being of New Jersey residents.

d.The establishment of a secure, Statewide, integrated Population Health Data Project ("iPHD Project)" containing certain data collected by New Jersey administrative departments and agencies, that includes data related to health and publicly supported programs that will facilitate approved, project-by-project analysis and research and the development of the most effective means for improving the health, safety, security, and well-being of New Jersey residents and the overall cost-efficiency of government programs.

e.The Medicaid Accountable Care Organization Demonstration Project established pursuant to P.L.2011, c.114 (C.30:4D-8.1 et seq.) requires the Rutgers Center for State Health Policy to analyze patient data received from the Department of Human Services and from certified Medicaid Accountable Care Organizations in order to evaluate the achievement of the health care quality improvement and cost containment goals of the Demonstration Project, and the Rutgers Center for State Health Policy currently has the technological and operational resources required to receive, maintain, and transmit individually identifiable data and data sets in a secure database.

f.The Rutgers Center for State Health Policy is responsible for evaluating New Jersey's Comprehensive Medicaid Waiver Demonstration Project with funding from the New Jersey Department of Human Services and the Robert Wood Johnson Foundation, whereby it receives comprehensive Medicaid enrollment data, fee-for-service claims data, and managed care encounter data, and conducts analyses of Medicaid claims and encounter data to inform recommendations to improve care and reduce costs for the top one percent of Medicaid beneficiaries who account for a disproportionate share of program spending.

L.2015, c.193, s.1.



Section 30:4D-66 - Definitions Relative To The "Iphd Project."

30:4D-66 Definitions relative to the "iPHD Project."
2.As used in this act:

"Aggregated data" means information that has been combined into groups showing averages or other summary statistics, and that is not individually identifiable information as defined in this act.

"De-identified data" means information that does not identify an individual and for which there is no reasonable basis to believe that the information can be used to identify an individual, and which meets the requirements for de-identification of protected health information under HIPAA.

"Governing Board" or "Board" means the board charged with responsibility for governing the integrated population health data project established pursuant to section 3 of this act.

"Health data" means information that is created or received by a governmental department or agency that relates to the past, present, or future physical or mental health or condition of an individual or the past, present, or future payment for the provision of health care to an individual.

"HIPAA" means the "Health Insurance Portability and Accountability Act of 1996," Pub.L.104-191, and any regulations promulgated thereunder by the Secretary of the U.S. Department of Health and Human Services.

"Individually identifiable information" means information that identifies an individual, or with respect to which there is a reasonable basis to believe the information can be used to identify an individual.

"IRB" means an institutional review board designated by the Governing Board and established pursuant to federal regulations (45 CFR 46) with a Federalwide Assurance for the Protection of Human Subjects approved by the U.S. Department of Health and Human Services, Office for Human Research Protections, to review and monitor research involving human subjects to ensure that the subjects are protected from harm and that the rights of subjects are adequately protected.

"iPHD Project" means the integrated population health data project established pursuant to section 4 of this act.

"Medicaid Accountable Care Organization" means an organization established pursuant to P.L.2011, c.114 (C.30:4D-8.1 et seq.).

"Protected health information" has the same meaning as defined under HIPAA.

"Publicly supported programs data" means information relating to an individual's receipt of services from or through public support programs administered by a federal, State, or local government or by a private entity, including, but not limited to, an individual's participation in or eligibility for Medicaid benefits, Supplemental Nutrition Assistance Program benefits, Low Income Home Energy Assistance Program benefits, and Social Services for the Homeless program benefits.

"Research" means a systematic investigation, including research development, testing, and evaluation, which is designed to develop or contribute to generalizable knowledge as defined pursuant to 45 C.F.R. 46.102(d).

"Researcher" means a private entity or public entity that conducts research under the review and monitoring of an IRB and has received approval from the data steward for the purpose of requested data elements.

L.2015, c.193, s.2.



Section 30:4D-67 - Iphd Project Governing Board.

30:4D-67 iPHD project governing board.
3. a. The iPHD Project Governing Board is hereby established in, but not of, the Department of Health. The Governing Board shall consist of 10 members: one of whom shall be the Director of the Rutgers Center for State Health Policy, who shall serve as a non-voting, ex-officio member; one of whom shall be a public member appointed by the President of the Senate, representing an organization capable of advocating on behalf of persons whose data may be received, maintained, or transmitted by the iPHD Project in accordance with this act; one of whom shall be a public member appointed by the Speaker of the General Assembly, with experience in human subjects research who is affiliated with a research university in New Jersey; and two of whom shall be public members appointed by the Governor, as follows:

(1)An individual with legal expertise and interest in protecting the privacy and security of individually identifiable information; and

(2)An individual with technical expertise and interest in the creation and maintenance of large data systems and data security.

The five remaining members shall be voting, ex-officio members representing the Commissioner of Health, who shall also serve as chair of the Board; the Commissioner of Human Services; the State Treasurer; the Attorney General; and the Chief Information Officer for Rutgers, The State University of New Jersey. Ex-officio members may be represented by designees.

Of the public members first appointed to the Governing Board, two shall be appointed to terms of three years, one shall be appointed to a term of two years, and one shall be appointed to a term of one year. Following the expiration of the initial terms, public members of the Board shall be appointed for terms of three years. The voting ex-officio members of the Board shall serve during their respective terms of office. Any vacancy occurring in the membership of the Board shall be filled in the same manner as the original appointment, but for the unexpired term only. The Board shall meet at least quarterly, and at such other times as it determines, in its judgment, to be necessary. The appointed members of the Board shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their duties. In addition, the Board shall be entitled to and avail itself of the assistance and services of the staff of the Department of Health, and of the employees of any other State department, board, bureau, commission, or agency, as it may require and as may be available for its purposes.

b.A member of the Governing Board shall not, by reason of the member's performance of any duty, function, or activity required of, or authorized to be undertaken by, the Board, be liable in an action for damages to any person for any action taken or recommendation made by the member within the scope of the member's duty, function, or activity as a member of the Board, if the action or recommendation was taken or made without malice. The members of the Board shall be indemnified and their defense of any action provided for in the same manner and to the same extent as employees of the State under the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., on the basis of acts or omissions in the scope of their service.

c.A member of the Governing Board shall not participate in deliberations or vote on any matter before the Board concerning an individual or entity with which the member has, or within the last 12 months has had, any substantial ownership, employment, medical staff, fiduciary, contractual, creditor, or consultative relationship. A member who has or who has had such a relationship with an individual or entity involved in any matter before the Board shall make a written disclosure before any action is taken by the Board with respect to the matter, and shall make the relationship public in any meeting in which action on the matter is to be taken.

d.The iPHD Project Governing Board shall be a public body for the purposes of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), and shall conduct its business in accordance with the provisions of that act. All proceedings of the Governing Board shall be subject to P.L.2001, c.404 (C.47:1A-5 et al.).

L.2015, c.193, s.3.



Section 30:4D-68 - Establishment Of Operational Iphd Project.

30:4D-68 Establishment of operational iPHD project.
4. a. No later than 12 months after the effective date of this act, the Rutgers Center for State Health Policy shall establish an operational iPHD Project capable of securely receiving, maintaining, and transmitting data in accordance with this act and the HIPAA privacy and security standards applicable to this act. The Rutgers Center for State Health Policy may employ staff to assist with carrying out the functions associated with the establishment and maintenance of the iPHD Project.

b.Notwithstanding any provision of this act to the contrary, the iPHD Project shall seek to receive, maintain, and transmit de-identified data wherever possible, and shall only receive, maintain, and transmit individually identifiable information if permitted by this section and other applicable law and if the information is in a form and format that is secured to prevent disclosure of individually identifiable information.

c.A consortium of researchers from New Jersey academic institutions and from medical schools affiliated with New Jersey universities will be organized by the Rutgers Center for State Health Policy to facilitate actionable population health research to help improve health outcomes for New Jersey residents, as well as promote New Jersey's research institutions as leaders in social science research.

L.2015, c.193, s.4.



Section 30:4D-69 - Oversight Of The Iphd Project.

30:4D-69 Oversight of the iPHD project.
5.Oversight of the operations of the iPHD Project, established pursuant to section 4 of this act, shall be vested in the Governing Board. The iPHD Project shall receive, maintain, and transmit data only as permitted by this act and approved by the Governing Board and agency or department whose data is requested. The Governing Board's responsibilities shall include:

a.Identification of publicly supported programs data that has been created, received, or maintained by agencies that may be appropriate for receipt, maintenance, and transmission by the iPHD Project in furtherance of the purposes of this act;

b.Prior to the receipt of data by the iPHD Project, the review and approval of the appropriateness of such receipt, including consideration of the following factors:

(1)whether the transmitting department or agency has authority to collect the data proposed to be received by the iPHD Project, particularly if the data includes individually identifiable information;

(2)whether collection of the data proposed to be received by the iPHD Project is expected to further the purpose of this act, namely, the improvement of public health, safety, security, and well-being of New Jersey residents and the improvement of the overall cost-efficiency of government assistance programs; and

(3)whether reasonable efforts have been made to ensure that the iPHD Project will receive only the appropriate data needed to accomplish the purposes of this act;

c.Prior to the receipt or transmission of data by the iPHD Project, the review and approval of any necessary data use agreements or business associate agreements with any person or entity from which or to which information is received or transmitted in compliance with all applicable privacy and security standards, including, but not limited to, HIPAA, when such data includes individually identifiable information that is protected health information as defined under HIPAA; and

d.Adopting and publishing policies and procedures for the efficient and transparent operation of the iPHD Project, including, but not limited to, the following:

(1)Privacy and data security policies and procedures that comply with the applicable federal and State privacy and security statutes and regulations, including HIPAA;

(2)Data access policies and procedures that allow access by a public entity or a private entity, including a researcher, only when such access request meets the standards set forth in the data access policies and procedures and has been approved by the Governing Board and the appropriate agency or department. When data access is requested by any public or private entity, including a researcher, for the purpose of conducting research, the Governing Board shall only approve access to data after review and approval by an IRB, and such access shall be limited to data identified in approved IRB research protocols and only for the period of the approval. In no event shall the Governing Board approve access to health data that identifies, or that may be used to identify, rates of payment by a private entity for the provision of health care services to an individual unless the party seeking access agrees to keep such information confidential and to prevent public disclosure of such data or the rates of payment derived from such data;

(3)Data retention policies identifying that data shall be returned to sponsoring agencies or destroyed when it is no longer in the State's interest to promote analysis of the data and in accordance with applicable HIPAA regulations, data use agreements, and provisions of IRB approvals;

(4)Policies to require researchers to consult with subject matter experts in the datasets being linked on a specific project. The purpose of such consultation shall be to help researchers understand and interpret the data being linked for a specific project; and

(5)Policies that establish processes to engage researchers and academic institutions across New Jersey to help set research priorities and promote the use of the iPHD Project to accelerate population health research in this State.

L.2015, c.193, s.5.



Section 30:4D-70 - Annual Report.

30:4D-70 Annual report.
6.No later than 12 months following the receipt of data by the iPHD Project pursuant to this act, and on an annual basis thereafter, the Rutgers Center for State Health Policy, in consultation with the Governing Board, shall publish a report that is made available and accessible to the public and that contains the following information:

a.A description of the implementation of the iPHD Project, including identification of the sources and types of data received and maintained by the iPHD Project over the prior 12 months;

b.A list of all aggregated data maintained by the iPHD Project;

c.A description of each IRB-approved disclosure of data or data sets by the iPHD Project;

d.A description of disclosures to Medicaid Accountable Care Organizations recognized by the State in accordance with P.L.2011, c.114 (C.30:4D-8.1 et seq.);

e.A list of publications and other reports based on iPHD Project data;

f.A strategic plan for achieving the purposes of this act during the successive 12 month period; and

g.Any other information deemed appropriate by the Governing Board.

L.2015, c.193, s.6.



Section 30:4D-71 - Application For, Receipt Of Funding.

30:4D-71 Application for, receipt of funding.
7.The iPHD Project Governing Board and the Rutgers Center for State Health Policy may apply for and receive funding in relation to the iPHD Project from the following sources:

a. Grants from research or other private entities;

b.Fees paid by persons or entities requesting access to iPHD Project data or the performance of analyses by the iPHD Project, which fees have been approved by the Governing Board to support the cost of preparing data for access or the performance of analyses;

c.Federal grants; and

d.Grants or other financial assistance from State or local departments, agencies, authorities, and organizations at the discretion of these entities, for specific projects of interest to these entities.

L.2015, c.193, s.7.



Section 30:4D-72 - Access To Data, Agreement.

30:4D-72 Access to data, agreement.
8.Any department or agency that creates, receives, or maintains publicly supported programs data or health data shall, only after execution of an enforceable data use, data sharing, or other similar agreement that is acceptable to the department or agency, transmit or allow access to such data as is necessary and appropriate to further the goals of this act and shall cooperate with iPHD Project requests for receipt of, or access to, such data. Notwithstanding the foregoing, no department or agency shall be required to transmit data it creates, receives, or maintains to the iPHD Project, or to allow access to such data, if the Attorney General's review or the applicable department's or agency's review determines that such transmission or access would violate State or federal law. The Attorney General's review shall include consideration of an analysis from the department or agency whose data is being requested. This section shall not prohibit the Rutgers Center for State Health Policy or any department or agency from creating, receiving, maintaining, or transmitting data in data systems that are separate and distinct from the iPHD Project.

L.2015, c.193, s.8.



Section 30:4E-1 - Legislative Findings And Declaration

30:4E-1. Legislative findings and declaration
The Legislature hereby finds and declares that the effective and appropriate provision of home health care and homemaker services to persons in their homes can be an important step toward eliminating not only the nursing home bed shortage which currently exists in this State but also preventing the inappropriate placement of our citizens into other forms of institutional care.

Although there exists in this State a large number of agencies providing home health care and homemaker services, there also exists the problem of severe service fragmentation. There are different types of agencies, providing somewhat different services, subjected to different State and Federal regulations, and eligible for different sources of reimbursement. This fragmentation has in fact meant that to date home health care has not been able to reach its full potential as an integral part of the health care delivery system.

The Legislature finds therefore that there is a tremendous need for greater coordination and information in the home health care field. There needs to be effected not only coordination of the services rendered by home health care and homemaker agencies, but also some coordination of the often conflicting State and Federal regulations. Only through such coordination will home health care and homemaker agencies be able to render an adequate array of services to patients in their homes, thereby avoiding prolonged institutionalization, concomitant high costs and associated adverse social and medical implications.

L.1980, c. 35, s. 1, eff. June 12, 1980.



Section 30:4E-2 - Interagency Task Force On Home Care Services.

30:4E-2 Interagency Task Force on Home Care Services.

2. a. The Commissioner of Human Services shall organize an Interagency Task Force on Home Care Services, hereinafter known as the "task force," which shall consist of the commissioner, the Commissioner of Health, the Commissioner of Insurance, and the Commissioner of Community Affairs, or their designated representatives. The task force shall review and coordinate efforts among departments to develop home health care and homemaker services and shall consult on the propriety and effects of State and Federal home health care and homemaker legislation, rules, and regulations. The task force shall work toward regulatory and legislative change which it feels will promote the utilization of home health care and homemaker services as an alternative to institutional care.

b.The task force shall meet as frequently as its business may require and at least once in each calendar quarter of each year.

c.The task force shall consult on a regular basis with public and private nonprofit, proprietary, and hospital based providers of home health care and homemaker services. The task force shall also consult with service consumers.

L.1980, c.35, s.2; amended 2013, c.253, s.16.



Section 30:4E-3 - Program For Use Of Home Health Care And Homemaker Services

30:4E-3. Program for use of home health care and homemaker services
The Department of Human Services, in consultation with the task force, shall establish a pilot program which provides for the use of home health care and homemaker services as an alternative to nursing home care and other forms of institutional care. The program shall be aimed specifically at eliminating barriers which exist at the State and Federal levels that act to inhibit the use of home health care and homemaker services.

L.1980, c. 35, s. 3, eff. June 12, 1980.



Section 30:4E-4 - Report; Recommendations

30:4E-4. Report; recommendations
Six months after the effective date of this act, the Department of Human Services shall report to the chairman of the Senate and Assembly Committees on Institutions, Health and Welfare on its progress in establishing a home health care pilot program. The report may also include recommendations for appropriate legislation, rules, regulations and other actions which would enhance the availability, appropriate utilization, and coordination of home health care and homemaker services in this State.

L.1980, c. 35, s. 4, eff. June 12, 1980.



Section 30:4E-5 - Short Title

30:4E-5. Short title
This act shall be known and may be cited as the "Home Care Expansion Act."

L. 1988, c. 92, s. 1.



Section 30:4E-6 - Findings, Declarations

30:4E-6. Findings, declarations
The Legislature finds and declares that:

a. The need to offer care services to the growing number of frail elderly and disabled persons in New Jersey and the benefits derived from the provision of these services are well documented;

b. While State government has responded to the home care needs of the State's elderly and disabled population through the Medicaid Community Care Program for the Elderly and Disabled (CCPED), there remains a substantial number of people whose home care needs have not been met;

c. Many of these frail elderly and disabled people in the "no-care" zone are equipped to impoverish themselves to receive services under Medicaid;

d. The limitations on resources that a person may have to participate in the Medicaid program or the Community Care Program for the Elderly and Disabled are so restrictive as to make many of those in need of home care ineligible for needed services;

e. Many people who need care to remain in their homes do not have the funds to pay privately for the services; and

f. It is therefore necessary to establish a program to extend such services to a greater number of the State's elderly and disabled population.

L. 1988, c. 92, s. 2.



Section 30:4E-7 - Definitions

30:4E-7. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Human Services.

b. "Program" means the Home Care Expansion Program.

L. 1988, c. 92, s. 3.



Section 30:4E-8 - Home Care Expansion Program

30:4E-8. Home Care Expansion Program
a. The commissioner shall establish and administer through the Division of Medical Assistance and Health Services in the Department of Human Services a program which shall be known as the Home Care Expansion Program, and which shall be funded with Casino Revenue Fund monies. This program shall incorporate, whenever possible, the features of CCPED, including eligibility criteria, with the exception of Medicaid resource and income limitations.

b. In order to ensure maximum efficiency in the use of State funds and prevent duplication of services, the Home Care Expansion Program shall utilize mechanisms currently in place in the CCPED program.

L. 1988, c. 92, s. 4.



Section 30:4E-9 - Services

30:4E-9. Services
a. Individuals served by the Home Care Expansion Program shall receive a comprehensive assessment of the need for long-term home care services. A case manager shall develop a plan of care. In addition, the case manager shall provide ongoing monitoring of the individual's situation, services and cost of care.

b. The program shall consist of the following services: home health care, medical day care, non-emergency medical transportation, case management, social adult day care, homemaker care and respite care. The commissioner may expand the scope of services by regulation.

c. The commissioner shall determine that the services to be provided are medically necessary and will assist in avoiding institutionalization.

d. The cost of care for each individual shall be limited to an annual amount that is based on a percentage of the cost of nursing home care. The payment for services received by an eligible person under this act shall not exceed a percentage, as established by the commissioner, of the payment for the comparable level of care that the person would receive in a skilled nursing home or intermediate care facility under the Medicaid program pursuant to P.L. 1968, c. 413 (C. 30:4D-1 et seq.).

e. Eligible persons shall share in the cost of services, depending on the amount of their monthly income, in accordance with standards and criteria prescribed by the commissioner.

L. 1988, c. 92, s. 5.



Section 30:4E-10 - Income Eligibility

30:4E-10. Income eligibility
Any person who is a resident of this State, with resources within limits set by the commissioner, and is 65 years of age or older and is eligible for Medicare benefits or has other medical insurance which includes physician coverage and hospitalization, and whose annual income is less than $18,000.00 if single, or if married, whose annual income combined with that of his spouse is less than $21,000.00, is eligible for assistance under the program.

Any person under the age of 65 who is determined to be disabled by the Social Security Administration (SSA) or by the Division of Public Welfare, Bureau of Medical Affairs in the Department of Human Services, using SSA criteria, and is eligible for Medicare benefits, or has other medical coverage which includes physician and hospital coverage and who meets the income eligibility requirements of this section, is eligible for assistance under the program.

L. 1988, c. 92, s. 6.



Section 30:4E-11 - Criteria For Determining Eligibility

30:4E-11. Criteria for determining eligibility
a. The commissioner shall establish criteria for determining medical and financial eligibility, including provisions for submission of proof of income, resources and health insurance, and a system of providing services to eligible persons.

b. The commissioner shall establish resource limits and co-payment schedules to ensure that the expenditures for the program are within the limits of the funds appropriated for the purposes of this act.

L. 1988, c. 92, s. 7.



Section 30:4E-12 - Medicaid Recipients

30:4E-12. Medicaid recipients
Notwithstanding any provisions of this act to the contrary, a person eligible for comparable home care services assistance available under Title XIX (Medicaid) of the federal Social Security Act (42 U.S.C. s. 1396 et seq.), but who does not receive the services due to the unavailability of the services in the person's county of residence, is eligible for the services provided pursuant to this act.

A person receiving comparable home care services assistance pursuant to Title XIX of the federal Social Security Act (42 U.S.C. s. 1396 et seq.) is not eligible for the services provided pursuant to this act.

L. 1988, c. 92, s. 8.



Section 30:4E-13 - Assistance Of Other Agencies

30:4E-13. Assistance of other agencies
The commissioner is entitled to call upon the assistance, or contract for the services of any State, federal, or local agency as may be necessary to implement the provisions of this act.

L. 1988, c. 92, s. 9.



Section 30:4E-14 - Rules, Regulations

30:4E-14. Rules, regulations
The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) necessary to carry out the purposes of this act.

L. 1988, c. 92, s. 11.



Section 30:4F-1 - Legislative Findings And Declarations

30:4F-1. Legislative findings and declarations
The Legislature finds and declares that there is a need to assist families in their care of frail or severely disabled persons and without the availability of occasional relief from the provision of constant care for these persons, placement in a long-term care facility may be necessary; that occasional relief can be provided through a program of respite care; and that in order to initiate and encourage expansion of respite care services and evaluate the need for and the most efficient and effective means of providing the service, it is necessary to establish a respite care demonstration program within the Department of Human Services.

L.1983, c. 284, s. 1; per s.7, expired June 30, 1986.



Section 30:4F-2 - Definitions

30:4F-2. Definitions
As used in this act:

a. "Care-giver" means the family member or other person who ordinarily provides the daily care for or supervision of a frail or severely disabled adult. The care-giver may, but need not, reside in the same household as the frail or severely disabled adult.

b. "Commissioner" means the Commissioner of the Department of Human Services.

c. "Department" means the Department of Human Services.

d. "Frail or severely disabled adult" means any person over the age of 18 who is unable to attend to his daily needs without the assistance or regular supervision of a care-giver due to a chronic, severe mental or physical impairment.

e. "Respite or respite care" means the provision of infrequent and temporary substitute care for or supervision of a frail or severely disabled adult on behalf of and in the absence of the care-giver, which shall be rendered in the adult's place of residence, for the purpose of providing relief from the stresses or responsibilities concomitant with providing constant care to a frail or severely disabled adult. Respite care may be provided on an hourly, daily or weekly basis but shall not exceed a maximum of 30 consecutive days or 60 days in total in any calendar year.

f. "Sponsor" means a public or private, nonprofit or for profit agency or organization approved by the commissioner which contracts with the department to develop and administer a respite care demonstration project.

L.1983, c. 284, s. 2; per s.7, expired June 30, 1986.



Section 30:4F-3 - Respite Care Demonstration Projects; Program

30:4F-3. Respite care demonstration projects; program
The commissioner shall establish a program of respite care demonstration projects to: encourage the initiation and expansion of respite care throughout the State; evaluate the demand for and current availability of respite care services in the State; and determine the most efficient and effective means for providing respite care services to persons in need of these services.

L.1983, c. 284, s. 3; per s.7, expired June 30, 1986.



Section 30:4F-4 - Guidelines

30:4F-4. Guidelines
a. The commissioner shall prepare guidelines for respite care demonstration projects which shall include:

(1) Standards for eligibility for respite care services;

(2) Target populations that will be given priority in receiving services;

(3) Standards for financial eligibility of recipients and legally responsible care-givers for State funded respite care services and a sliding fee schedule based on the service recipient's and legally responsible care-giver's ability to pay for respite care services; and

(4) Procedures for reporting on implementation of each demonstration project.

b. The commissioner shall review project proposals submitted by agencies and organizations interested in participating in the program as sponsors, and approve those proposals which best meet the purposes of the respite care demonstration program.

L.1983, c. 284, s. 4; per s.7, expired June 30, 1986.



Section 30:4F-5 - Report

30:4F-5. Report
The commissioner shall report to the Governor and Legislature no later than six months before the expiration date of this act concerning:

a. The effects of the demonstration program with respect to assessing the demand for and availability of respite care services throughout the State;

b. An assessment of the most efficient and effective method for providing respite care services;

c. The projected costs for establishing a Statewide respite care program; and

d. Recommendations for permanently establishing a Statewide respite care program.

L.1983, c. 284, s. 5; per s.7, expired June 30, 1986.



Section 30:4F-6 - Rules And Regulations

30:4F-6. Rules and regulations
The commissioner shall promulgate rules and regulations necessary to implement the provisions of this act.

L.1983, c. 284, s. 6; per s.7, expired June 30, 1986.



Section 30:4F-7 - Findings; Declarations

30:4F-7. Findings; declarations
The Legislature finds that there is a clear need to establish a program of respite care to assist families in the care of their elderly and functionally impaired family members. Most functionally impaired adults prefer to be cared for in their homes by family and friends whom they trust and feel comfortable with, and where they can continue to make valuable contributions to family life. Nearly all of the care provided to functionally impaired adults is given by family members who are not compensated for their services. They provide full-time care, often with little help from other family members or the community. This family involvement is a critical element in enabling persons who otherwise might be institutionalized to remain in their own home environment. Without relief and support, however, caregivers may become unable to continue in the caregiving role. The consequence may be unavoidable and irreversible institutionalization of the dependent adult and an added burden on public funds.

The Legislature further finds that there is a compelling need to support caregivers of functionally impaired adults in their efforts to keep the family intact. Providing respite and related services is a major mechanism for this support. Respite serves to relieve some of the daily stresses of caregiving, to improve the quality of life for functionally impaired adults and their caregivers, to maintain the integrity of the family unit, to strengthen personal and social support systems and to deter institutionalization.

The Legislature, therefore, declares that it is the policy of the State to provide a structure for the establishment of respite services which will provide relief and support to family or other unpaid caregivers from the demands of daily care of frail elderly or other functionally impaired adult family members; to encourage families to provide care for functionally impaired dependents at home, and thus offer an alternative to long-term institutional placement; to expand the continuum of supportive services for the functionally impaired and their families; to ensure that respite care and related supportive services are made available on a sliding fee basis to eligible persons not covered under other programs; and to assist families in securing the respite services, including information and peer support, which are necessary for their continued care of a functionally impaired family member.

L. 1987, c. 119, s. 1.



Section 30:4F-8 - Definitions.

30:4F-8 Definitions.
2.As used in this act:

a."Caregiver" means a spouse, parent, child, relative or other person who is 18 years of age or older and who has the primary responsibility of providing daily care for the eligible person and who does not receive financial remuneration for the care.

b."Commissioner" means the Commissioner of the State Department of Human Services.

c."Co-payment" means financial participation in service costs by the eligible person according to a sliding fee schedule promulgated by the commissioner.

d."Department" means the State Department of Human Services.

e."Eligible person" means a functionally impaired person 18 years of age or older who would become at risk of long-term institutional placement if his regular caregiver could not continue in that role without the assistance of temporary home and community support services, including respite care. The term includes an eligible veteran as defined in this section.

f."Functionally impaired" means the presence of a chronic physical or mental disease, illness, or disability as certified by the physician or a sponsor-provided assessment team, which causes physical dependence on others, and which leaves a person unable to attend to his basic daily needs without the substantial assistance or continuous supervision of a caregiver.

g."Provider" means a person, public agency, private nonprofit agency or proprietary agency which is licensed, certified, or otherwise approved by the commissioner to supply any service or combination of services described in subsection h. of this section.

h."Respite" or "respite care" means the provision of temporary, short-term care for, or the supervision of, an eligible person on behalf of the caregiver, in emergencies or on an intermittent basis to relieve the daily stresses and demands of caring for the functionally impaired adult. Respite may be provided hourly, daily, overnight or on weekends, may be paid or volunteer, but may not exceed service and cost limitations as determined by the commissioner. Respite includes, but is not limited to, the following services:

(1)companion or sitter services;

(2)homemaker and personal care services;

(3)adult day care;

(4)short-term inpatient care in a facility meeting standards which the commissioner determines to be appropriate to provide the care;

(5)emergency care; and

(6)peer support and training for caregivers.

i."Service plan" means a written document agreed upon by the eligible person, the caregiver, and the sponsor. The service plan shall take into account other services and resources available to the eligible person and his caregiver. Services provided pursuant to this act shall not be used to duplicate or supplant existing services or resources available to the eligible person and his caregiver. The plan shall:

(1)Document the needs of the eligible person and caregiver for respite care services, using a needs assessment procedure provided or approved by the department;

(2)Identify the outcomes to be achieved and the specific respite care services to be provided to the eligible person and the caregiver to meet their identified needs;

(3)Estimate the frequency and duration of the respite care services;

(4)Estimate the total cost of the plan and the co-payment an eligible person is required to contribute toward the cost of services provided under the plan.

j."Sponsor" means the county or regional agency, either public or private nonprofit, which contracts with the department to administer the local respite program, and which is responsible for the recruitment of and payment to providers, the general supervision of the local programs, and the submission of information or reports which may be required by the commissioner. Sponsors shall be selected according to criteria established by the commissioner which shall include demonstrated support from the county government. Criteria shall also include the potential sponsor's demonstrated ability to coordinate the funds available for this program with other funding sources and to obtain matching or in kind contributions.

k."Eligible veteran" means a person with a functional impairment arising out of service in the active military or naval service of the United States in any war or conflict on or after September 11, 2001 who has been honorably discharged or released from that service under conditions other than dishonorable, and meets the requirements for total disability ratings for compensation based upon unemployability of the individual as determined by the United States Department of Veterans Affairs.

L.1987, c.119, s.2; amended 2015, c.289, s.1.



Section 30:4F-9 - Statewide Respite Care Program

30:4F-9. Statewide Respite Care Program
The commissioner shall establish a Statewide Respite Care Program within the Department of Human Services to be administered by sponsors designated by the commissioner. Allocations of funds for respite services pursuant to this act to each county or region shall be based on its share of the targeted population according to the following formula:

County Allocation = C x (A + B)

(D + E)

here, A equals the county population of persons age 75 years or older; B equals the county population of functionally impaired adults under the age of 75 according to the most recent data available to the commissioner; C equals the annual amount of funds appropriated for the purpose of this act, minus those funds retained for State administration; D equals the State population of persons age 75 years or older; and E equals the State population of functionally impaired adults under the age of 75.

L. 1987, c. 119, s. 3.



Section 30:4F-10 - Eligibility.

30:4F-10 Eligibility.
4.A sponsor shall annually determine the maximum number of eligible persons to be served in each county or region, based upon the service and cost limitations promulgated by the commissioner and the county allocation and other funds which may be available for the purposes of this act, and shall not admit or serve more eligible persons than can be afforded with available resources. Each sponsor shall maintain a waiting list of those eligible persons awaiting receipt of respite care, according to standards promulgated by the commissioner.

Notwithstanding any other provision of law to the contrary, an eligible veteran shall not be found to be ineligible to receive respite care based on the veteran's income or liquid resources if they do not exceed $80,000 for a couple or $60,000 for a single person.

L.1987, c.119, s.4; amended 2015, c.289, s.2.



Section 30:4F-11 - Sources Of Payment

30:4F-11. Sources of payment
If an eligible person's respite services are covered in whole or in part by another State or federal government program or insurance contract, the government program or insurance carrier shall be the primary payer and the Statewide Respite Care Program shall be the secondary payer. The sponsor shall be responsible for determining all sources of payment, for collecting all co-payments, and for determining eligibility according to standards promulgated by the commissioner.

L. 1987, c. 119, s. 5.



Section 30:4F-12 - Rules, Regulations

30:4F-12. Rules, regulations
The commissioner shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) necessary to effectuate the purposes of this act. The rules and regulations shall include, but not be limited to, the following:

a. Standards for eligibility for respite care services;

b. Target populations and situations to be given priority in receiving services;

c. Qualifications and requirements of sponsors and providers;

d. Provider reimbursement and payment levels for respite care services;

e. Service and cost limitations for eligible persons;

f. A sliding scale fee schedule for co-payments; and

g. Procedures for reporting on implementation of the program.

L. 1987, c. 119, s. 6.



Section 30:4F-13 - Federal Financial Participation

30:4F-13. Federal financial participation
The commissioner shall take any actions which may be appropriate to maximize federal financial participation in the implementation or the expansion of respite care services under this act.

L. 1987, c. 119, s. 7.



Section 30:4F-14 - Annual Report

30:4F-14. Annual report
The commissioner shall report to the Legislature and the Governor within two years of the effective date of this act and annually thereafter on the effectiveness of the Statewide Respite Care Program.

L. 1987, c. 119, s. 8.



Section 30:4F-15 - Allocation Of Funds

30:4F-15. Allocation of funds
Not more than 10% of the amounts available for the Statewide Respite Care Program shall be used for administrative and staff costs. The cost of recruiting, training, and supervising volunteer companions shall not be construed as administrative costs for the purposes of this act.

L. 1987, c. 119, s. 9.



Section 30:4G-1 - Short Title

30:4G-1. Short title
This act shall be known and may be cited as the "Personal Attendant Act."

L. 1985, c. 307, s. 1; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-2 - Definitions

30:4G-2. Definitions
For the purposes of this act:

a. "Chronic physical disability" means a severe impairment of a permanent nature which so restricts a person's ability to perform essential activities of daily living that the person needs assistance in order to maintain the person's independence and health.

b. "Commissioner" means the Commissioner of the Department of Human Services.

c. "Department" means the State Department of Human Services.

d. "Personal attendant" means a person who meets the qualifications regarding training, equivalent work experience or certification in the home health field, established by the commissioner and who provides personal attendant services to an eligible person.

e. "Personal attendant services" means health and chore related tasks performed by a personal attendant and, if necessary, under the supervision of a registered professional nurse. Personal attendant services include, but are not limited to, assistance in: essential daily activities such as bathing, dressing and meal preparation; assistance with mobility, laundry and shopping; and driving or transportation.

L. 1985, c. 307, s. 2. Amended by L. 1985, c. 524, s. 1, eff. Jan. 21, 1986; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-3 - Personal Attendant Demonstration Program

30:4G-3. Personal attendant demonstration program
The Commissioner of Human Services shall establish a personal attendant demonstration program in the Department of Human Services to be administered by agencies designated by the commissioner. The program shall provide adults with chronic physical disabilities with regular help in carrying out routine nonmedical tasks that are directly related to maintaining their health and independence. The program will lessen the need for institutional care and thereby enable these persons to remain in their homes and communities and to be employed or to receive training or education geared toward employment.

L. 1985, c. 307, s. 3. Amended by L. 1985, c. 524, s. 2, eff. Jan. 21, 1986; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-4 - Eligibility

30:4G-4. Eligibility
A person with a chronic physical disability who is between 18 and 65 years of age and is a resident of this State is eligible for the personal attendant program if:

a. The person is in need of personal attendant services pursuant to a written plan of personal attendant services prepared by a social worker or a registered professional nurse in collaboration with the person who shall receive the services;

b. A relative or other informal care-giver is not available or not appropriate to provide the needed services;

c. The person lives in a private home or apartment, rooming or boarding house or residential health care facility, and the personal attendant services the person shall receive are supplemental to and not duplicative of the services provided pursuant to the licensure requirements, if any, of the facility in which the person lives;

d. The attending physician has confirmed in writing that the person is self-directing and requires no assistance in the coordination of therapeutic regimes, and that the personal attendant services will be adequate and appropriate to meet his needs; and

e. The person requires not less than 10 hours or not more than 40 hours of personal attendant services per week.

L. 1985, c. 307, s. 4. Amended by L. 1985, c. 524, s. 3, eff. Jan. 21, 1986; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-5 - Implementation By Counties

30:4G-5. Implementation by counties
a. The personal attendant demonstration program shall be implemented in those counties which have established county offices for the handicapped as of January 1, 1985, which counties are:

Atlantic Middlesex

Bergen Monmouth

Cumberland Union

Essex Ocean and

Mercer Passaic

b. Each county office for the handicapped or other agency designated by the commissioner is authorized to establish and maintain a personal attendant services caseload of chronically physically disabled persons, which, in total, shall not exceed 200 for those counties, pursuant to this act.

L. 1985, c. 307, s. 5. Amended by L. 1985, c. 524, s. 4, eff. Jan. 21, 1986; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-6 - Evaluation, Services Plan

30:4G-6. Evaluation, services plan
a. Within 30 days after a person has applied for services under the personal attendant program, a member of the staff of the county office for the handicapped or other agency designated by the commissioner in the county in which the applicant resides shall perform a social evaluation of the applicant to determine if the applicant meets the eligibility criteria pursuant to section 4 of this act, and a financial evaluation to determine ability to pay for personal attendant services in accordance with section 8 of P.L. 1985, c. 307 (C. 30:4G-8). The county office for the handicapped or other agency designated by the commissioner shall provide the applicant with written notification about the findings of the evaluation.

b. If the applicant is eligible, a social worker or registered professional nurse, who is designated by the director of the county office for the handicapped or other agency designated by the commissioner, shall prepare a personal attendant services plan designed to meet the applicant's specific social, health and personal care needs, using the evaluation as a basis for the plan. The social worker or registered professional nurse shall prepare the plan with the participation of the applicant.

c. The plan shall include a list of personal attendant services that shall be provided pursuant to the plan; an estimate of the frequency and duration of the services; an estimate of the total cost of the plan; and a statement of the percentage or amount of money an eligible person or an eligible person's spouse is required to contribute toward the cost of services provided under the plan, pursuant to section 8 of this act. The social worker or registered professional nurse shall revise the plan as frequently as necessary, but shall perform a comprehensive reassessment of the eligible person annually.

d. The plan shall not be implemented until the eligible person approves the plan in writing.

e. If a dispute arises between the eligible person and the county office for the handicapped or other agency designated by the commissioner with regard to eligibility for services or the personal attendant services plan, the applicant may request a hearing that shall be conducted pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

f. The evaluation and services plan shall be completed on forms prescribed by the commissioner.

L. 1985, c. 307, s. 6. Amended by L. 1985, c. 524, s. 5, eff. Jan. 21, 1986; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-7 - Contracts; Fee Schedules

30:4G-7. Contracts; fee schedules
a. A county office for the handicapped or other agency designated by the commissioner may contract with other services providers, including private individuals, for personal attendant services provided pursuant to this act. The contracting shall be pursuant to the regulations promulgated by the commissioner.

b. The commissioner shall establish a fee schedule for payments or reimbursements to personal care services providers.

L. 1985, c. 307, s. 7; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-8 - Sliding Fee Scale

30:4G-8. Sliding fee scale
a. The commissioner shall establish a sliding fee scale based on the eligible person's or the eligible person's spouse's ability to pay for personal attendant services; except that no eligible person or eligible person's spouse shall have to pay more than 75% of the cost of the personal attendant services provided pursuant to this act.

b. The sliding fee scale shall apply only to those eligible persons and their spouses whose annual gross income exceeds the State's current applicable income eligibility level for social services established pursuant to the Social Services Block Grant Act, Pub. L. 97-35 (42 U.S.C. s. 1397 et seq.).

c. If an eligible person's personal attendant services costs are covered in whole or in part by any other State or Federal government program or insurance contract, the government program or insurance carrier shall be the primary payer and the personal attendant program shall be the secondary payer.

d. The eligible person receiving services shall sign weekly vouchers attesting to the hours of services rendered. The personal attendant shall then be paid by the county office for the handicapped or other agency designated by the commissioner.

L. 1985, c. 307, s. 8. Amended by L. 1985, c. 524, s. 6, eff. Jan. 21, 1986; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-9 - Administrative Expense Limit

30:4G-9. Administrative expense limit
The department shall not use more than 15% of the amounts appropriated for the personal attendant program for administrative and staff costs.

L. 1985, c. 307, s. 9; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-10 - Advisory Council On Personal Attendant Services.

30:4G-10 Advisory Council on Personal Attendant Services.

10. a. There is established in the department an Advisory Council on Personal Attendant Services which consists of 19 members as follows: the Director of the Division of Child Protection and Permanency in the Department of Children and Families, the Director of the Division of Aging Services, the Director of the Division of Developmental Disabilities, and the Director of the Division of Medical Assistance and Health Services in the Department of Human Services, the Director of the Division of Veterans' Services in the Department of Military and Veterans' Affairs, and the Director of the Division of Vocational Rehabilitation Services in the Department of Labor and Workforce Development, or their designees, who shall serve ex officio, and 13 members appointed by the commissioner who are residents of this State, one of whom is a member of the New Jersey Association of County Representatives of Disabled Persons, four of whom represent providers of personal attendant services, five of whom represent consumers of personal attendant services and three of whom represent advocacy groups or agencies for the physically disabled.

A vacancy in the membership of the council shall be filled in the same manner as the original appointment.

The members of the council shall serve without compensation, but the department shall reimburse the members for the reasonable expenses incurred in the performance of their duties.

b.The council shall hold an organizational meeting within 30 days after the appointment of its members. The members of the council shall elect from among them a chairperson, who shall be the chief executive officer of the council and the members shall elect a secretary, who need not be a member of the council.

c.The council shall:

(1)Advise the commissioner on matters pertaining to personal attendant services and the development of the personal attendant program, upon the request of the commissioner;

(2)Review the rules and regulations promulgated for the implementation of the personal attendant program and make recommendations to the commissioner, as appropriate;

(3)Evaluate the effectiveness of the personal attendant program in achieving the purposes of this act; and

(4)Assess the Statewide need for personal attendant services and the projected cost for providing these services Statewide.

L.1985, c.307, s.10; amended 1985, c.524, s.7; 2006, c.47, s.160; 2012, c.16, s.116; 2012, c.17, s.395.



Section 30:4G-11 - Report

30:4G-11. Report
The commissioner shall report to the Governor and the Legislature one year from the date of enactment of this act concerning:

a. The effects of the demonstration program on enabling persons with chronic physical disabilities to remain in their homes and communities and to be employed or receive training or education geared toward employment;

b. An assessment of the most efficient and effective method for providing personal attendant services;

c. The projected costs for establishing a Statewide personal attendant program; and

d. Recommendations for permanently establishing a Statewide personal attendant program.

L. 1985, c. 307, s. 11; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-12 - Rules, Regulations

30:4G-12. Rules, regulations
The commissioner shall adopt rules and regulations necessary to carry out the provisions of this act pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1985, c. 307, s. 12; per s.14 as amended by 1985, c.524, s.8, expired January 21, 1988.



Section 30:4G-13 - Short Title

30:4G-13. Short title
1. This act shall be known and may be cited as the "Personal Assistance Services Act."

L.1987,c.350,s.1; amended 1993,c.215,s.1.



Section 30:4G-14 - Definitions.

30:4G-14 Definitions.

2.As used in this act:

"Advisory Council" means the Statewide Consumer Advisory Council on Personal Assistance Services" established pursuant to section 8 of P.L.1987, c.350 (C.30:4G-20).

"Applicant" means a person who applies for services under the personal assistance services program.

"Assessor" means a person who is employed by the program to conduct eligibility assessments. An assessor shall have a master's degree in social work or a baccalaureate degree and three years of experience in rehabilitation services, or shall be a registered professional nurse with a bachelor of science degree in nursing or with three years experience in home care.

"Available" means, as applied to a caregiver, physically present, able, and appropriate, as determined with full consideration of the consumer's personal situation.

"Cash Management Plan" means the document used by the program which indicates the monthly cash allowance and details the services and supports required by the consumer in order to meet the consumer's personal care needs.

"Commissioner" means the Commissioner of Human Services.

"Community-based independent living" means self-directed living whereby a consumer is actively participating in community-based activities aside from employment or education, including, but not limited to, parenting, searching for employment, and community service such as volunteering on governing boards or serving on committees.

"Consumer" means a person who either meets the eligibility criteria set forth in section 4 of P.L.1987, c.350 (C.30:4G-16), or has received an individual exception to the eligibility criteria in subsection i. or j. of section 4 of P.L.1987, c.350 under rules established by the commissioner, and who is receiving services.

"County designated agency" means a county office for the disabled or other agency designated by the county government, subject to approval by the commissioner, to administer in that county the personal assistance services program established pursuant to P.L.1987, c.350 (C.30:4G-13 et seq.).

"Department" means the Department of Human Services.

"Employment" means working in a paid occupation, whether in cash or in kind, including, but not limited to, full time employment; part time employment; the practice of a profession; self-employment; farm work; home-based employment; or other gainful work.

"Federal poverty level" means the official poverty level based on family size, established and adjusted under Section 673(2) of Subtitle B of the "Community Services Block Grant Act, "Pub.L.97-35 (42 U.S.C.s.9902 (2)).

"Fiscal intermediary service organization" or "FISO" means a company or agency that is set up to disburse the cash benefit to consumers using the cash option under the program, and serves as the business agent for the consumer, handles the distribution of payroll checks and other disbursements at the direction of the consumer, and keeps records of all transactions.

"Informal caregiver" means an individual who is 18 years of age or older residing in the household for a purpose other than the sharing of expenses.

"Permanent physical disability" means a severe impairment of a permanent nature which so restricts a person's ability to perform essential activities of daily living that the person needs assistance to maintain the person's independence and health.

"Personal assistant" means a person who meets the qualifications with regard to training, equivalent work experience or certification in the provision of personal assistance services established by the commissioner and who provides personal assistance services to a consumer.

"Personal assistance services" means health and chore related tasks performed by a personal assistant. Personal assistance services include, but are not limited to, assistance in essential daily activities such as bathing, dressing and meal preparation; assistance with mobility, laundry and shopping; and driving or other forms of transportation.

"Program" means the Personal Assistance Services Program established pursuant to P.L.1987, c.350 (C.30:4G-13 et seq.).

"Relative" means a person who is 18 years of age or older and is related to the consumer by blood or law.

"Resident" means a person who abides or resides in this State for other than a temporary purpose and who has no present intention of moving from the State.

"Self-directed" means a person who is able to: make decisions regarding daily activities; and make major life decisions, manage and supervise a personal assistant, and accept the responsibility for those decisions and actions.

"Time sheet" means a legal document used to verify the number of hours worked under the program, that is issued by the fiscal intermediary service organization, completed by the employee, and verified by the consumer.

"Training" means the attendance and participation of a consumer or personal assistant in an established Statewide educational program or equivalent, as provided by regulation of the department.

"Training Vendor" means an agency or business that provides a training curriculum to consumers and personal assistants under the guidelines of the program.

"Vendor" mean an agency or business that provides an allowable service to a consumer under the guidelines of the program.

L.1987, c.350, s.2; amended 1993, c.215, s.2; 2009, c.160, s.1.



Section 30:4G-15 - Personal Assistance Services Program.

30:4G-15 Personal assistance services program.

3.There is established a personal assistance services program in the Division of Disability Services in the Department of Human Services, to be administered by county designated agencies in each of the 21 counties. The program, within the limits of funds appropriated or otherwise made available to it, shall assist adults with permanent physical disabilities in the performance of routine, nonmedical tasks that are directly related to maintaining their health and independence, in order to enable these persons to be employed or receive training or education related to employment, parenting, or volunteering, or to support community-based independent living. The program shall seek to promote the greatest possible degree of self-control and self-direction on the part of each recipient of services.

L.1987, c.350, s.3; amended 1993, c.215, s.3; 1999, c.91, s.7; 2009, c.160, s.2.



Section 30:4G-16 - Eligibility.

30:4G-16 Eligibility.

4.A person is eligible for the personal assistance services program if:

a.The person has a permanent physical disability;

b.The person is 18 through 70 years of age;

c.The person is a resident of this State;

d.The person is in need of personal assistance services pursuant to a written plan of service;

e.The person is capable of managing and supervising their personal assistance services;

f.A relative or other informal caregiver is not available to provide the services that the person needs;

g.The person lives or plans to live in a private house or apartment, rooming or boarding house, group home, educational facility or residential health care facility; and the personal assistance services that the person shall receive are supplemental to, and not duplicative of, services provided to the person in the rooming or boarding house, group home, educational facility or residential health care facility pursuant to licensure requirements. A person who resides, or is a patient, in a nursing, assisted living, or intermediate care facility, special hospital or other inpatient medical setting is not eligible for the personal assistance services program;

h.The attending physician of the person who shall receive the personal assistance services has confirmed in writing that the person has a permanent physical disability, requires no assistance in the coordination of therapeutic regimes, and that the personal assistance services will be appropriate to meet the person's needs; and

i.The person receives no more than 40 hours of personal assistance services from this program or any other program per week. The commissioner shall develop rules for individual exceptions to this requirement.

j.The commissioner shall develop rules for individual exceptions to the age criteria.

L.1987, c.350, s.4; amended 1993, c.215, s.4; 2009, c.160, s.3.



Section 30:4G-16.1 - Personal Assistance Consumer Bill Of Rights.

30:4G-16.1 Personal assistance consumer bill of rights.

10. There is established a personal assistance consumer bill of rights. Each consumer, and, as appropriate, each applicant:

a.Shall be treated with courtesy, respect, and full recognition of one's dignity, individuality, and right to control one's own household and lifestyle, including the identification and determination of one's own needs, schedules and the services necessary to meet these needs;

b.Shall be served by personal assistants or vendors who are properly trained and competent to perform their duties;

c.Shall receive services in compliance with all State laws and regulations without discrimination based on race, religion, gender, age, creed or disability in the provision or quality of services;

d.Shall be free from mental and physical abuse, neglect and exploitation, and shall be free from chemical and physical restraints;

e.Shall be accorded privacy while receiving services in communications and in all daily activities;

f.Shall be accorded respect for one's property rights;

g.Shall have one's personal, financial and medical records treated as confidential;

h.Shall be free to fully exercise one's civil and due process rights and to be assisted by a personal assistant or vendors as appropriate and necessary;

i.Shall receive in a timely manner all decisions regarding eligibility and amount and kind of services and the reasons therefor in writing and, if appropriate, orally, along with administrative hearings and appeals procedures;

j.Shall have access to a fair appeals process through which disputes can be resolved;

k.Shall receive written information regarding consumer standards and responsibilities in the personal assistance services program and to have them verbally explained as needed;

l.Shall have as few personal assistants entering one's home as possible;

m.Shall have the right to interview, screen and select one's personal assistant; and

n.Shall dismiss those personal assistants who do not respect consumer rights.

L.1993, c.215, s.10; amended 2009, c.160, s.4.



Section 30:4G-17 - Application Process.

30:4G-17 Application process.

5. a. An individual requesting personal assistance services shall make an inquiry to the county designated agency in the county where the individual resides, or intends to reside. If the applicant meets the criteria set forth in subsections a., b., c., and g. of section 4 of P.L.1987, c.350 (C.30:4G-16), then the county designated agency shall furnish the applicant with a complete application package for services under the personal assistance services program. If the applicant does not meet the criteria set forth in subsections a., b., c., and g. of section 4 of P.L.1987, c.350, the individual shall be provided with written notification of ineligibility by the county designated agency.

b.Upon notification from the applicant that he has completed the application package, the county designated agency shall arrange for a social assessment of the applicant. The assessment shall be used to determine the applicant's eligibility as set forth in subsections d., e., f., h., and i. of section 4 of P.L.1987, c.350.

c.As part of the application process, the applicant shall prepare a personal assistance services plan, with participation from the county designated agency and assessor, if requested by the applicant, which will meet the applicant's need for personal assistance services. The plan shall include a list of the types of services required, and include an estimate of the time needed and frequency of services to be provided under the personal assistance services program.

d.Following receipt of the results of an assessment, the personal assistance services plan and the other application materials from the applicant, the county designated agency shall determine the applicant's eligibility and provide written notification of the result to the applicant.

e.If the applicant has been determined to be eligible, the county designated agency shall conduct a financial evaluation of the applicant to determine the requirement of the person, or person's spouse, to pay for personal assistance services, in accordance with the sliding fee scale established pursuant to section 7 of P.L.1987, c.350 (C.30:4G-19). If the eligible applicant is found to be responsible for the payment of cost share, the applicant shall be furnished with an estimate of the total monthly cost of services, and a statement of the percentage of total cost, or actual amount of money that the eligible person or the person's spouse is required to pay.

f.The county designated agency shall seek to implement the personal assistance services plan or Cash Management Plan, as applicable, prepared by the consumer, subject to the availability of funding for personal assistance services. The respective plan shall be revised upon request of the consumer or the county designated agency.

g.The county designated agency shall arrange for a comprehensive social and financial reassessment of the consumer at 12-month intervals.

h.In the event of a dispute between the applicant and the county designated agency with regard to the applicant's eligibility for the personal assistance services program or concerning the services plan prepared pursuant to subsection c. of this section, the applicant may request a hearing, which shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.).

i.The social assessments and financial evaluations performed pursuant to subsections b. and e., respectively, of this section, and the personal assistance services plan prepared pursuant to subsection c. of this section, shall be completed on forms prescribed by the commissioner.

j.To assure the timeliness of the process, the commissioner shall establish, in rules, specific time frames for the activities in subsections a., b., d. and e. of this section.

L.1987, c.350, s.5; amended 1993, c.215, s.5; 2009, c.160, s.5.



Section 30:4G-18 - Fee Schedule.

30:4G-18 Fee schedule.

6. a. (Deleted by amendment, P.L.2009, c.160)

b.The commissioner shall establish a fee schedule for payments or reimbursements to providers of personal assistance services. The fee schedule shall be reviewed every two years and recommendations shall be made to the commissioner by the Statewide Consumer Advisory Council on Personal Assistance Services.

L.1987, c.350, s.6; amended 1993, c.215, s.6; 2009, c.160, s.6.



Section 30:4G-19 - Sliding Fee Scale.

30:4G-19 Sliding fee scale.

7. a. The commissioner shall establish a sliding fee scale for personal assistance services based upon the ability of an eligible person to pay for those services. The sliding fee scale shall apply only to an eligible person whose individual annual gross income is equal to or exceeds 350% of the federal poverty level. Any eligible person whose annual gross income is less than 350% of the federal poverty level shall not be required to pay for personal assistance services.

b.If the costs of an eligible person's personal assistance services are covered in whole or in part by another State or federal government program or insurance contract, the government program or insurance carrier shall be the primary payer and the personal assistance services program shall be the secondary payer.

c.The eligible person receiving personal assistance services and the personal assistant shall sign time sheets attesting to the hours of service rendered, and the personal assistant shall then be paid through the fiscal intermediary service organization.

L.1987, c.350, s.7; amended 1993, c.215, s.7; 2009, c.160, s.7.



Section 30:4G-20 - Statewide Consumer Advisory Council On Personal Assistance Services.

30:4G-20 Statewide Consumer Advisory Council on Personal Assistance Services.

8. a. There is established the Statewide Consumer Advisory Council on Personal Assistance Services in the Division of Disability Services in the department, which shall consist of 19 members, at least 75 percent of whom are consumers of personal assistance services.

(1)The members of the council shall include the Commissioner of Human Services, or his designee, who shall serve ex officio; and 18 public members appointed by the commissioner as follows:

(a) five members who are residents of Central New Jersey, which consists of Burlington, Hunterdon, Mercer, Middlesex, Monmouth, Somerset, and Warren counties;

(b)five members who are residents of Northern New Jersey, which consists of Bergen, Essex, Hudson, Morris, Passaic, Sussex, and Union counties;

(c)five members who are residents of Southern New Jersey, which consists of Atlantic, Camden, Cape May, Cumberland, Gloucester, Ocean, and Salem counties;

(d)one member who represents a fiscal intermediary service organization;

(e)one member who represents a training vendor; and

(f)one member who represents a vendor.

(2)Vacancies in the membership of the advisory council shall be filled in the same manner provided for the original appointments. The members of the advisory council shall serve without compensation but shall be reimbursed for the reasonable expenses necessarily incurred in the performance of their duties.

(3)The public members of the council shall serve for a term of three years from the date of their appointment, and until their successors are appointed; except that, of the members serving on the council on the date of enactment of P.L.2009, c.160, the commissioner shall designate six members to serve for a term of one year, six members to serve for a term of two years, and six members to serve for a term of three years.

(4)A member of the council shall be eligible for reappointment.

b.The advisory council shall organize no later than 30 days after the appointment of its members and shall select a chairperson and vice chairperson from among its members and a secretary who need not be a member of the advisory council.

c.The department shall provide such administrative and professional support as needed to carry out its work.

d.It shall be the responsibility of the advisory council to:

(1)Advise the commissioner on matters pertaining to personal assistance services and the development of the personal assistance services program, upon the commissioner's request;

(2)Review the rules adopted for the personal assistance services program and make recommendations to the commissioner thereon;

(3)Evaluate the effectiveness of the personal assistance services program in meeting its objectives and share that evaluation with the commissioner; and

(4)Actively explore innovative service delivery models to enhance the consumer-driven nature of the personal assistance services program.

L.1987, c.350, s.8; amended 1993, c.215, s.8; 1999, c.91, s.8; 2009, c.160, s.8.



Section 30:4G-21 - Rules, Regulations

30:4G-21. Rules, regulations
The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L. 1987,c.350, s.9.



Section 30:4G-22 - Direct Contract With Provider.

30:4G-22 Direct contract with provider.

9.A consumer shall be free to contract directly with a provider of the consumer's choice, including a vendor providing services on the effective date of P.L.2009, c.160 if the vendor so agrees.

L.2009, c.160, s.9.



Section 30:4J-4.1 - Non-participating Hospital, Payment For Emergency Treatment For Nj Familycare Enrollee.

30:4J-4.1 Non-participating hospital, payment for emergency treatment for NJ FamilyCare enrollee.
4. a. A non-participating hospital that provides emergency health care services to an enrollee in NJ FamilyCare who is enrolled in a managed care plan shall accept, as payment in full, the amount that the non-participating hospital would otherwise receive from the Medicaid program for the emergency services and any related hospitalization if the recipient were a participant in fee-for-service Medicaid.

b.As used in this section, "contractor" and "non-participating hospital" have the same meaning as provided in section 2 of P.L.2004, c.103 (C.30:4D-6h).

L.2004,c.103,s.4.



Section 30:4J-7 - Eligibility For Family Care Health Coverage Program, Women, Certain.

30:4J-7 Eligibility for Family Care Health Coverage Program, women, certain.
30. Within the limits of funds appropriated pursuant to section 27 of P.L.2004, c.17 (C.17:30D-29) and such other funds as may be available for this purpose, the FamilyCare Health Coverage Program established pursuant to P.L.2000, c.71 (C.30:4J-1 et seq.) shall enroll into the program women whose eligibility under the Medicaid New Jersey Care pregnant women program or the "New Jersey Standardized Parent Service Package," Demonstration Population 3, Medicaid expansion for uninsured pregnant woman, has expired and whose family income does not exceed 100% of the federal poverty level.

The Commissioner of Human Services shall establish a presumptive eligibility process to provide for an efficient transition into the FamilyCare Health Coverage Program from the Medicaid program pursuant to this section.

L.2004,c.17,s.30.



Section 30:4J-8 - Short Title.

30:4J-8 Short title.
1.This act shall be known and may be cited as the "Family Health Care Coverage Act."

L.2005,c.156,s.1.



Section 30:4J-9 - Findings, Declarations Relative To Family Health Care Coverage.

30:4J-9 Findings, declarations relative to family health care coverage.
2.The Legislature finds and declares that:

a.The most serious health problem facing approximately 1.2 million New Jersey residents, including approximately 264,000 children, is lack of access to affordable health care coverage, which forces too many New Jersey families to go without needed preventive and other nonemergency care until serious illness requires expensive hospital care.

b.Research has shown that affordable and accessible health care coverage for parents can benefit their children, since parents who have a connection to ongoing health care coverage are more likely to ensure that their children get necessary immunizations and regular checkups from a primary care provider. Adults and children who lack insurance coverage forgo care until medical conditions, which were either preventable or treatable at the outset, require more extensive and expensive intervention or treatment.

c.Children with health care coverage have a significantly greater opportunity to be healthier, realize their full educational and developmental potential and become productive citizens. Providing health care coverage for uninsured adults increases worker productivity and can reduce dependence on public assistance and other State-subsidized programs including hospital charity care.

d.The federal State Children's Health Insurance Program (SCHIP), established in 1997 as Title XXI of the federal Social Security Act, allows a state to establish a health insurance program for low-income children. In response to the enactment of SCHIP, New Jersey established the NJ KidCare program in 1997 and the NJ FamilyCare program in 2000 to provide subsidized private health insurance coverage to children whose family income does not exceed 350% of the federal poverty level (FPL) and to their parents if their income does not exceed 200% of the FPL. NJ FamilyCare also provided coverage for adults without children whose income did not exceed 100% of the FPL.

Upon the establishment of NJ FamilyCare, the two programs were combined and administered as NJ FamilyCare. Within a short time, enrollment of adults far exceeded expectations and available funding, and various changes were made to the program to contain costs, such as scaling back benefits, limiting eligibility to parents and other adults who were already enrolled in, or had applied for, the program as of June 14, 2002, and no longer accepting any new applications from parents or other adults.

e.Initially, NJ FamilyCare appreciably reduced the costs of charity care provided by hospitals, but when NJ FamilyCare coverage for parents and other adults was curtailed, charity care costs again increased.

f.In order to (1) ensure that the original purpose of NJ FamilyCare is realized, that is, low income parents as well as their children are given access to health insurance coverage, (2) increase enrollment of children, and (3) maximize federal financial participation under both the State Medicaid and NJ FamilyCare programs, it is necessary and appropriate to restore coverage for parents of children who qualify for Medicaid or NJ FamilyCare, by increasing income eligibility levels, over a three-year period, for parents under the Medicaid program to 133% of the FPL. Further, to provide for a more comprehensive health care system, it is also necessary and appropriate to restore coverage through the Medicaid program, over a three-year period, for adults without dependent children whose income is up to 100% of the FPL, subject to the availability of federal Medicaid funds.

g.Since 2002, the number of parents enrolled in NJ FamilyCare has steadily declined and the growth in coverage of children has slowed. Current application and renewal procedures create unnecessary barriers for applicants and enrollees, and have contributed to a decline in the enrollment of additional children and in the retention of enrollees. Experience in other states suggests that adopting certain enrollment simplification reforms in both the NJ FamilyCare and Medicaid programs can significantly increase enrollment and retention of eligible children and their parents.

h.The expanded health care coverage provided by this act builds on New Jersey's longstanding commitment to assure access to quality health care that is provided in an efficient and effective manner and at a reasonable cost.

L.2005,c.156,s.2.



Section 30:4J-10 - Nj Family Care Program.

30:4J-10 NJ Family Care Program.
3.The NJ FamilyCare Program is established in the Department of Human Services.

L.2005,c.156,s.3.



Section 30:4J-11 - Definitions Relative To Family Health Care Coverage.

30:4J-11 Definitions relative to family health care coverage.

4.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Medicaid" means the New Jersey Medical Assistance and Health Services Program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"NJ FamilyCare" or "program" means the NJ FamilyCare Program established pursuant to sections 3 through 5 of P.L.2005, c.156 (C.30:4J-10 through C.30:4J-12).

"Poverty level" means the official federal poverty level based on family size, established and adjusted under Section 673(2) of Subtitle B, the "Community Services Block Grant Act," Pub.L.97-35 (42 U.S.C. s.9902(2)).

"Qualified applicant" means:

a.a child under 19 years of age: (1) whose family gross income does not exceed 350% of the poverty level; (2) who has no health insurance, as determined by the commissioner, and is ineligible for Medicaid; (3) who is a resident of this State; and (4) who is a citizen of the United States, or has been lawfully admitted for permanent residence into and remains lawfully present in the United States;

b.a parent or caretaker: (1) whose gross family income does not exceed 200% of the poverty level; (2) who has no health insurance, as determined by the commissioner, and is ineligible for Medicaid; (3) who is a resident of this State; and (4) who is a citizen of the United States, or has been lawfully admitted for permanent residence into and remains lawfully present in the United States; and

c. a single adult or couple without dependent children: (1) whose family gross income does not exceed 100% of the poverty level; (2) who is enrolled in NJ FamilyCare on the effective date of P.L.2005, c.156 (C.30:4J-8 et al.) and is ineligible for Medicaid; (3) who is a resident of this State; and (4) who is a citizen of the United States, or has been lawfully admitted for permanent residence into and remains lawfully present in the United States.

L.2005, c.156, s.4; amended 2008, c.38, s.3.



Section 30:4J-11.1 - Application For Waiver.

30:4J-11.1 Application for waiver.

5.The Commissioner of Human Services shall apply for such waivers as may be necessary to implement the provisions of section 4 of P.L.2005, c.156 (C.30:4J-11) and to secure federal financial participation for NJ FamilyCare expenditures under the State Children's Health Insurance Program pursuant to 42 U.S.C.s.1397aa et seq.

L.2008, c.38, s.5.



Section 30:4J-12 - Purpose Of Program.

30:4J-12 Purpose of program.

5. a. The purpose of the program shall be to provide subsidized health insurance coverage, and other health care benefits as determined by the commissioner, to children under 19 years of age and their parents or caretakers and to adults without dependent children, within the limits of funds appropriated or otherwise made available for the program.

The program shall require families to pay copayments and make premium contributions, based upon a sliding income scale. The program shall include the provision of well-child and other preventive services, hospitalization, physician care, laboratory and x-ray services, prescription drugs, mental health services, and other services as determined by the commissioner.

b.The commissioner shall take such actions as are necessary to implement and operate the program in accordance with the State Children's Health Insurance Program established pursuant to 42 U.S.C.s.1397aa et seq.

c.The commissioner:

(1)shall, by regulation, establish standards for determining eligibility and other program requirements, including, but not limited to, restrictions on voluntary disenrollments from existing health insurance coverage;

(2)shall require that a parent or caretaker who is a qualified applicant purchase coverage, if available, through an employer-sponsored health insurance plan which is determined to be cost-effective and is approved by the commissioner, and shall provide assistance to the qualified applicant to purchase that coverage, except that the provisions of this paragraph shall not be construed to require an employer to provide health insurance coverage for any employee or employee's spouse or dependent child;

(3)may, by regulation, establish plans of coverage and benefits to be covered under the program, except that the provisions of this section shall not apply to coverage for medications used exclusively to treat AIDS or HIV infection; and

(4)shall establish, by regulation, other requirements for the program, including, but not limited to, premium payments and copayments, and may contract with one or more appropriate entities, including managed care organizations, to assist in administering the program. The period for which eligibility for the program is determined shall be the maximum period permitted under federal law.

d.The commissioner shall establish procedures for determining eligibility, which shall include, at a minimum, the following enrollment simplification practices:

(1)A streamlined application form as established pursuant to subsection k. of this section;

(2)Require new applicants to submit one recent pay stub from the applicant's employer, or, if the applicant has more than one employer, one from each of the applicant's employers, to verify income. In the event the applicant cannot provide a recent pay stub, the applicant may submit another form of income verification as deemed appropriate by the commissioner. If an applicant does not submit income verification in a timely manner, before determining the applicant ineligible for the program, the commissioner shall seek to verify the applicant's income by reviewing available Department of the Treasury and Department of Labor and Workforce Development records concerning the applicant, and such other records as the commissioner determines appropriate.

The commissioner shall establish retrospective auditing or income verification procedures, such as sample auditing and matching reported income with records of the Department of the Treasury and the Department of Labor and Workforce Development and such other records as the commissioner determines appropriate.

In matching reported income with confidential records of the Department of the Treasury, the commissioner shall require an applicant to provide written authorization for the Division of Taxation in the Department of the Treasury to release applicable tax information to the commissioner for the purposes of establishing income eligibility for the program. The authorization, which shall be included on the program application form, shall be developed by the commissioner, in consultation with the State Treasurer;

(3)Online enrollment and renewal, in addition to enrollment and renewal by mail. The online enrollment and renewal forms shall include electronic links to other State and federal health and social services programs;

(4)Continuous enrollment;

(5)Simplified renewal by sending an enrollee a preprinted renewal form and requiring the enrollee to sign and return the form, with any applicable changes in the information provided in the form, prior to the date the enrollee's annual eligibility expires. The commissioner shall establish such auditing or income verification procedures, as provided in paragraph (2) of this subsection; and

(6)Provision of program eligibility-identification cards that are issued no more frequently than once a year.

e.The commissioner shall take, or cause to be taken, any action necessary to secure for the State the maximum amount of federal financial participation available with respect to the program, subject to the constraints of fiscal responsibility and within the limits of available funding in any fiscal year. In this regard, notwithstanding the definition of "qualified applicant," the commissioner may enroll in the program such children or their parents or caretakers who may otherwise be eligible for the Medicaid program in order to maximize use of federal funds that may be available pursuant to 42 U.S.C. s.1397aa et seq.

f.Subject to federal approval, a child shall be determined ineligible for the program if the child was voluntarily disenrolled from employer-sponsored group insurance coverage within six months prior to application to the program.

g.The commissioner shall provide, by regulation, for presumptive eligibility for the program in accordance with the following provisions:

(1)A child who presents himself for treatment at a general hospital, federally qualified or community health center, local health department that provides primary care, or other State licensed community-based primary care provider shall be deemed presumptively eligible for the program if a preliminary determination by hospital, health center, local health department or licensed health care provider staff indicates that the child meets program eligibility standards and is a member of a household with an income that does not exceed 350% of the poverty level;

(2)The provisions of paragraph (1) of this subsection shall also apply to a child who is deemed presumptively eligible for Medicaid coverage pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.);

(3)The parent or caretaker of a child deemed presumptively eligible pursuant to this subsection shall be required to submit a completed application for the program no later than the end of the month following the month in which presumptive eligibility is determined;

(4)A child shall be eligible to receive all services covered by the program during the period in which the child is presumptively eligible; and

(5)The commissioner may, by regulation, establish a limit on the number of times a child may be deemed presumptively eligible for NJ FamilyCare.

h.The commissioner, in consultation with the Commissioner of Education, shall administer an ongoing enrollment initiative to provide outreach to children throughout the State who may be eligible for the program.

(1)With respect to school-age children, the commissioner, in consultation with the Commissioner of Education and the Secretary of Agriculture, shall develop a form that provides information about the NJ FamilyCare and Medicaid programs and provides an opportunity for the parent or guardian who signs the school lunch application form to give consent for information to be shared with the Department of Human Services for the purpose of determining eligibility for the programs. The form shall be attached to, included with, or incorporated into, the school lunch application form.

The commissioner, in consultation with the Commissioner of Education, shall establish procedures for schools to transmit information attached to, included with, or provided on the school lunch application form regarding the NJ FamilyCare and Medicaid programs to the Department of Human Services, in order to enable the department to determine eligibility for the programs.

(2)The commissioner or the Commissioner of Education, as applicable, shall:

(a)make available to each elementary and secondary school, licensed child care center, registered family day care home, unified child care agency, local health department that provides primary care, and community-based primary care provider, informational materials about the program, including instructions for applying online or by mail, as well as copies of the program application form.

The entity shall make the informational and application materials available, upon request, to persons interested in the program; and

(b)request each entity to distribute a notice at least annually, as developed by the commissioner, to households of children attending or receiving its services or care, informing them about the program and the availability of informational and application materials. In the case of elementary and secondary schools, the information attached to, included with, or incorporated into, the school lunch application form for school-age children pursuant to this subparagraph shall be deemed to meet the requirements of this paragraph.

i.Subject to federal approval, the commissioner shall, by regulation, establish that in determining income eligibility for a child, any gross family income above 200% of the poverty level, up to a maximum of 350% of the poverty level, shall be disregarded.

j.The commissioner shall establish a NJ FamilyCare coverage buy-in program through which a parent or caretaker whose family income exceeds 350% of the poverty level may purchase coverage under NJ FamilyCare for a child under the age of 19, who is uninsured and was not voluntarily disenrolled from employer-sponsored group insurance coverage within six months prior to application to the program. The program shall be known as NJ FamilyCare Advantage.

The commissioner shall establish the premium and cost sharing amounts required to purchase coverage, except that the premium shall not exceed the amount the program pays per month to a managed care organization under NJ FamilyCare for a child of comparable age whose family income is between 200% and 350% of the poverty level, plus a reasonable processing fee.

k.The commissioner, in consultation with the Rutgers Center for State Health Policy, shall develop a streamlined application form for the NJ FamilyCare and Medicaid programs.

l.Subject to federal approval, the Commissioner of Human Services shall establish a hardship waiver for part or all of the premium for an eligible child under the NJ FamilyCare program. A parent or caretaker may apply to the commissioner for a hardship waiver in a manner and form established by the commissioner. If the parent or caretaker can demonstrate to the satisfaction of the commissioner, pursuant to regulations adopted by the commissioner, that payment of all or part of the premium for the parent or caretaker's child presents a hardship, the commissioner shall grant the waiver for a prescribed period of time.

L.2005, c.156, s.5; amended 2008, c.38, s.4; 2008, c.53, s.2.



Section 30:4J-12.1 - Nj Familycare Program, High Deductible Contract Prohibited.

30:4J-12.1 NJ FamilyCare Program, high deductible contract prohibited.

21. The Commissioner of Human Services shall not utilize or establish any contract that provides for a deductible which qualifies the contract as a high deductible health plan for which qualified medical expenses are paid using a health savings account established pursuant to section 223 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.223) in the implementation and operation of the NJ FamilyCare Program, established pursuant to sections 3 through 5 of P.L.2005, c.156 (C.30:4J-10 through C.30:4J-12).

L.2005,c.248,s.21.



Section 30:4J-12.2 - Nj Familycare Program To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

30:4J-12.2 NJ FamilyCare Program to provide coverage for hearing aids for certain persons aged 15 or younger.

11.The Commissioner of Human Services shall ensure that every contract for health care services under the NJ FamilyCare Program established pursuant to sections 3 through 5 of P.L.2005, c.156 (C.30:4J-10 through C.30:4J-12), entered into on or after the effective date of this act, provides benefits for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

The benefits shall include the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. The commissioner may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months in any of the NJ FamilyCare Program plans, and may provide, when applicable, that a covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.

L.2008, c.126, s.11.



Section 30:4J-13 - Terms Deemed To Mean, Refer To Nj Family Care Program.

30:4J-13 Terms deemed to mean, refer to NJ Family Care Program.
6.Whenever the terms "Children's Health Care Coverage Program," "NJ KidCare," "FamilyCare Health Coverage Program" or "NJ FamilyCare" occur or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

L.2005,c.156,s.6.



Section 30:4J-14 - Reports By Commissioner Of Human Services; Requirements.

30:4J-14 Reports by Commissioner of Human Services; requirements.
11. The Commissioner of Human Services shall report to the Chairman of the Senate Health, Human Services and Senior Citizens Committee and the Chairmen of the Assembly Health and Human Services and Assembly Family, Women and Children's Issues committees on the implementation of this act.

The commissioner shall issue an interim report six months after the effective date of this act and shall issue an annual report six months later and once each year thereafter.

The report shall include the number of persons who are enrolled in the Medicaid and NJ FamilyCare programs pursuant to the provisions of this act, the cost of providing coverage for these persons, the status of any Medicaid plan amendments or waivers necessary for implementation of this act, the status of implementing the enrollment simplification practices for both the NJ FamilyCare and Medicaid programs, and such other information as the commissioner deems appropriate. The commissioner may also include any recommendations for legislation he deems necessary to further the purposes of this act.

L.2005,c.156,s.11.



Section 30:4J-15 - Funding For Increased Medicaid Eligibility.

30:4J-15 Funding for increased Medicaid eligibility.
15. a. Funding to carry out the expansion of eligibility in the Medicaid program as provided in this act shall include monies made available to the State from pharmaceutical manufacturers who agree to provide rebates to the State in the Work First New Jersey General Assistance program pursuant to section 14 of P.L.2005, c.156 (C.44:8-159). Amounts received as rebates under rebate agreements entered into pursuant to that section are appropriated to the Department of Human Services for the support of the Medicaid expansion.

b.Any unexpended balances for the NJ FamilyCare Program shall be appropriated to carry out the purposes of this act. Any transfer of NJ FamilyCare appropriations to other accounts shall be subject to the approval of the Joint Budget Oversight Committee.

L.2005,c.156,s.15.



Section 30:4J-16 - Rules, Regulations.

30:4J-16 Rules, regulations.
16. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act. The rules and regulations shall provide for a transition from enrollment in the NJ FamilyCare program to the Medicaid program of parents or caretaker relatives who become eligible for Medicaid in 2006 as a result of the changes in the Medicaid income eligibility levels provided for in this act.

L.2005,c.156,s.16.



Section 30:4J-17 - Annual Report On Access To Employer-based Health Insurance; Contents.

30:4J-17 Annual report on Access to Employer-Based Health Insurance; contents.

1.The Commissioner of Human Services, in consultation with the Commissioners of Health, Labor and Workforce Development, and Banking and Insurance, as appropriate, shall prepare, to the extent data are available, an annual report on Access to Employer-Based Health Insurance, as provided in this act.

a.The report shall include the following information about each employer in the State with an aggregate of 50 or more NJ FamilyCare enrollees or Medicaid recipients:

(1)the employer's name and address, unless the employer has more than one work site, in which case the employer's name and the number of work sites and the counties in which the work sites are located;

(2)the number of NJ FamilyCare enrollees and Medicaid recipients who are employed by the employer;

(3)the number of NJ FamilyCare enrollees and Medicaid recipients who are spouses or dependents of employees of the employer;

(4)whether the employer offers health insurance coverage to its employees; and

(5)the cost to the State of providing NJ FamilyCare and Medicaid coverage for the employer's employees and their dependents.

The commissioner may include comparable information about recipients of other public health care coverage programs, and such other information as the commissioner deems appropriate regarding employer-based coverage for persons covered under public insurance programs.

The commissioner shall also include the information compiled by the Commissioner of Health concerning recipients of charity care pursuant to section 2 of P.L.2006, c.87 (C.26:2H-18.55a). With respect to the information provided by the Commissioner of Health, the commissioner, in consultation with the Commissioners of Labor and Workforce Development and Banking and Insurance, shall ascertain whether the employer of a recipient of charity care offers health insurance coverage to its employees. The commissioner shall include that information about employers in the report.

In addition, the commissioner may make any recommendations the commissioner deems appropriate for legislative action.

b.The report shall not include the name of any NJ FamilyCare enrollee or Medicaid recipient or any family member of an enrollee or recipient.

c.The commissioner shall submit the report by September 1 of each year to the Governor and the chairmen of the Senate and Assembly standing reference committees on human services, health, and appropriations.

L.2006, c.87, s.1; amended 2012, c.17, s.396.



Section 30:4J-18 - Enhanced Outreach, Enrollment Initiative For Certain Programs.

30:4J-18 Enhanced outreach, enrollment initiative for certain programs.

26.The Commissioner of Human Services shall establish an enhanced NJ FamilyCare outreach and enrollment initiative to increase public awareness about the availability of, and benefits to enrolling in, Medicaid, NJ FamilyCare, and the NJ FamilyCare Advantage buy-in programs.

The initiative shall include culturally sensitive, Statewide and local media public awareness campaigns addressing the availability of health care coverage for parents and children under the Medicaid and NJ FamilyCare programs and health care coverage for children under the NJ FamilyCare Advantage buy-in program.

The initiative shall also include the provision of training and support services, upon request, to community groups, legislative district offices, and community-based health care providers to enable these parties to assist in enrolling parents and children in the applicable programs.

L.2008, c.38, s.26.



Section 30:4J-19 - Outreach, Enrollment, And Retention Working Group.

30:4J-19 Outreach, Enrollment, and Retention Working Group.

27.The Commissioner of Human Services shall establish an Outreach, Enrollment, and Retention Working Group to develop a plan to carry out ongoing and sustainable measures to strengthen outreach to low and moderate income families who may be eligible for Medicaid, NJ FamilyCare, or NJ FamilyCare Advantage, to maximize enrollment in these programs, and to ensure retention of enrollees in these programs.

a.The members of the working group shall include:

(1)The Commissioners of Human Services, Health, Banking and Insurance, Labor and Workforce Development, Education, and Community Affairs, and the Secretary of Agriculture, or their designees, who shall serve ex officio; and

(2)Six public members appointed by the Commissioner of Human Services who shall include: one person who represents racial and ethnic minorities in this State; one person who represents managed care organizations that participate in the Medicaid and NJ FamilyCare programs; one person who represents the vendor under contract with the Division of Medical Assistance and Health Services to provide NJ FamilyCare eligibility, enrollment, and health benefit coordinator services to the division; one person who represents New Jersey Policy Perspective; one person who represents the Advocates for Children of New Jersey; and one person who represents Legal Services of New Jersey.

b.As part of the plan, the working group shall:

(1)determine if there are obstacles to enrollment of minorities in the State in the Medicaid, NJ FamilyCare, and NJ FamilyCare Advantage programs due to ethnic and cultural differences and, if so, develop strategies for the Department of Human Services to overcome these obstacles and increase enrollment among minorities;

(2)recommend outreach strategies to identify and enroll all eligible children in the Medicaid, NJ FamilyCare, and NJ FamilyCare Advantage programs and to retain enrollment of children and their parents in the programs;

(3)establish monthly enrollment goals for the number of children who need to be enrolled in Medicaid, NJ FamilyCare, and NJ FamilyCare Advantage in order to ensure that as many children as possible who are eligible for these programs are enrolled within a reasonable period of time, in accordance with the mandate established pursuant to section 2 of P.L.2008, c.38 (C.26:15-2); and

(4)make such other recommendations to the Commissioner of Human Services as the working group determines necessary and appropriate to achieve the purposes of this section.

c.The working group shall organize as soon as practicable following the appointment of its members and shall select a chairperson and vice-chairperson from among the members. The chairperson shall appoint a secretary who need not be a member of the working group.

(1)The public members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties and within the limits of funds available to the working group.

(2)The working group shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available to it for its purposes.

d.Upon completion of the plan, the working group shall report on its activities to the chairperson of the Senate and Assembly standing reference committees on health and human services, and include a copy of the plan and any recommendations for legislative action it deems appropriate.

e.The Commissioner of Human Services shall post the plan on the department's Internet website and include a table showing the monthly enrollment goals established in the plan and the actual new and continued enrollments for that month. The commissioner shall update the table monthly.

f.The Department of Human Services shall provide staff support to the working group.

L.2008, c.38, s.27; amended 2012, c.17, s.397.



Section 30:4J-20 - Payment To Pharmacy For Certain Forged, Fraudulent Prescriptions Under Nj Familycare Program.

30:4J-20 Payment to pharmacy for certain forged, fraudulent prescriptions under NJ FamilyCare Program.

4. a. A pharmacy shall receive full payment and shall not be penalized for dispensing a forged or fraudulent prescription that has been approved by the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.), unless the pharmacist or an employee or agent of the pharmacy has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud, or has failed to comply with the requirements set forth in subsection c. of this section.

b.As used in this section, "has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud" means that a person:

(1)knowingly and willfully made or caused to be made any false statement or representation of a material fact in any document or electronic transmission necessary to receive payment by the program for the prescription;

(2)knowingly and willfully made or caused to be made any false statement, written or oral, of a material fact for use in determining the right to payment by the program for the prescription; or

(3)concealed or failed to disclose a fact or the occurrence of an event that affects the right to payment by the program for the prescription.

c.The provisions of this section shall not be construed as relieving a pharmacist of his obligation to comply with any requirements provided under any State or federal statute or regulation for the pharmacist:

(1)to seek verification of a prescription from an authorized prescriber or the latter's authorized agent before filling the prescription whenever the pharmacist has reason to question the authenticity, accuracy, or appropriateness of the prescription; and

(2)to not fill the prescription when the authenticity, accuracy, or appropriateness of the prescription is in question and no such verification has been provided.

A pharmacist who fails to comply with these requirements shall be subject to exclusion or debarment as a provider under the NJ FamilyCare Program, and the recovery of monies improperly expended by the State due to the dispensing of the forged or fraudulent prescription. If these monies cannot be recovered from the pharmacist, the pharmacy shall be subject to the recovery.

d.The Office of the Medicaid Inspector General shall make every reasonable effort to identify an individual who has committed the forgery or fraud or has knowingly facilitated the commission of a forgery or fraud and collect from the individual the amount paid by the program for the dispensed prescription, in addition to any other penalties that may apply. If the forgery or fraud involves the misuse or theft of a NJ FamilyCare Program eligibility identification card, the card shall be subject to a pharmacy restriction process under which the program recipient is permitted to use the card only at a single pharmacy of the recipient's choosing.

e.The pharmacist and each employee and agent of the pharmacy shall cooperate fully with the Office of the Medicaid Inspector General in any investigation of forged or fraudulent prescriptions and shall respond fully to any request for information or other assistance by the Division of Medical Assistance and Health Services in the Department of Human Services in regard to such prescriptions.

L.2009, c.309, s.4.



Section 30:5B-1 - Short Title

30:5B-1. Short title
This act shall be known and may be cited as the "Child Care Center Licensing Act."

L.1983, c. 492, s. 1.



Section 30:5B-2 - Findings

30:5B-2. Findings
2. The Legislature finds that it is in the public interest to license and regulate child care programs and facilities in order to insure the continuous growth and development of children. The Legislature further finds that comprehensive child care programs are of value to the health, safety, education, physical, social and intellectual growth and general well-being of the children served and that the programs strengthen and supplement the family unit. The Legislature further finds that child care programs provide places for preventive health measures, early detection of illnesses and handicaps and development of special talents and interests. The Legislature further finds that the State and parents have a responsibility in the education of children and that the role of the teacher as caregiver is essential to the continuous development of children. The Legislature further finds that experience indicates that the development of child care centers should be encouraged, whether publicly or privately supported, to provide a full range of services benefiting the child, parent and community and that there is a great need for expansion of existing centers and for the establishment of additional centers and other child care programs.

L.1983,c.492,s.2; amended 1992,c.95,s.1.



Section 30:5B-3 - Definitions.

30:5B-3 Definitions.

3.As used in this act:

a."Child" means any person under the age of 13.

b."Child care center" or "center" means any facility which is maintained for the care, development or supervision of six or more children who attend the facility for less than 24 hours a day. In the case of a center operating in a sponsor's home, children who reside in the home shall not be included when counting the number of children being served. This term shall include, but shall not be limited to, day care centers, drop-in centers, nighttime centers, recreation centers sponsored and operated by a county or municipal government recreation or park department or agency, day nurseries, nursery and play schools, cooperative child centers, centers for children with special needs, centers serving sick children, infant-toddler programs, school age child care programs, employer supported centers, centers that had been licensed by the Department of Human Services prior to the enactment of the "Child Care Center Licensing Act," P.L.1983, c.492 (C.30:5B-1 et seq.) and kindergartens that are not an integral part of a private educational institution or system offering elementary education in grades kindergarten through sixth, seventh or eighth. This term shall not include:

(1)(Deleted by amendment, P.L.1992, c.95).

(2)A program operated by a private school which is run solely for educational purposes. This exclusion shall include kindergartens, prekindergarten programs or child care centers that are an integral part of a private educational institution or system offering elementary education in grades kindergarten through sixth, seventh or eighth;

(3)Centers or special classes operated primarily for religious instruction or for the temporary care of children while persons responsible for such children are attending religious services;

(4)A program of specialized activity or instruction for children that is not designed or intended for child care purposes, including, but not limited to, Boy Scouts, Girl Scouts, 4-H clubs, and Junior Achievement, and single activity programs such as athletics, gymnastics, hobbies, art, music, and dance and craft instruction, which are supervised by an adult, agency or institution;

(5)Youth camps required to be licensed under the "New Jersey Youth Camp Safety Act," P.L.1973, c.375 (C.26:12-1 et seq.). To qualify for an exemption from licensing under this provision, a program must have a valid and current license as a youth camp issued by the Department of Health and Senior Services. A youth camp sponsor who also operates a child care center shall secure a license from the Department of Children and Families for the center;

(6)Day training centers operated by or under contract with the Division of Developmental Disabilities within the Department of Human Services;

(7)Programs operated by the board of education of the local public school district that is responsible for their implementation and management;

(8)A program such as that located in a bowling alley, health spa or other facility in which each child attends for a limited time period while the parent is present and using the facility;

(9)A child care program operating within a geographical area, enclave or facility that is owned or operated by the federal government;

(10) A family day care home that is registered pursuant to the "Family Day Care Provider Registration Act," P.L.1987, c.27 (C.30:5B-16 et seq.); and

(11) Privately operated infant and preschool programs that are approved by the Department of Education to provide services exclusively to local school districts for handicapped children, pursuant to N.J.S.18A:46-1 et seq.

c."Commissioner" means the Commissioner of Children and Families.

d."Department" means the Department of Children and Families.

e."Parent" means a natural or adoptive parent, guardian, or any other person having responsibility for, or custody of, a child.

f."Person" means any individual, corporation, company, association, organization, society, firm, partnership, joint stock company, the State or any political subdivision thereof.

g."Sponsor" means any person owning or operating a child care center.

L.1983, c.492, s.3; amended 1992, c.95, s.2; 2006, c.47, s.161.



Section 30:5B-4 - Licensing Of Child Care Centers.

30:5B-4 Licensing of child care centers.
4. No person shall conduct, maintain or operate a child care center unless a license has been obtained from the department pursuant to the terms of this act. A separate license shall be obtained for each location. The license shall be posted and displayed by the sponsor at all times in a prominent location within the center. No license issued pursuant to this act shall be transferable. A change in the sponsor of a licensed child care center shall require notification to the department within 14 calendar days and reapplication for licensure.

L.1983,c.492,s.4.



Section 30:5B-5 - Rules, Regulations

30:5B-5. Rules, regulations
5. a. The department shall have responsibility and authority to license and inspect child care centers. The commissioner shall promulgate rules and regulations for the operation and maintenance of child care centers which shall prescribe standards governing the safety and adequacy of the physical plant or facilities; the education, health, safety, general well-being and physical and intellectual development of the children; the quality and quantity of food served; the number of staff and the qualifications of each staff member; the implementation of a developmentally appropriate program; the maintenance and confidentiality of records and furnishing of required information; the transportation of children; and the administration of the center. The commissioner shall also promulgate rules and regulations for license application, issuance, renewal, expiration, denial, suspension and revocation. In developing, revising or amending such rules and regulations, the commissioner shall consult with the Child Care Advisory Council created pursuant to section 14 of P.L.1983, c.492 (C.30:5B-14), and with other appropriate administrative officers and agencies, including the Departments of Health and Senior Services, Education, Labor, Community Affairs and the Division of Motor Vehicles giving due weight to their recommendations. The rules and regulations promulgated pursuant to this act shall be adopted and amended in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.The department shall conduct an on site facility inspection and shall evaluate the program of the child care center to determine whether the center complies with the provisions of this act.

c.Any rule or regulation involving physical examination, immunization or medical treatment shall include an appropriate exemption for any child whose parent or parents object thereto on the ground that it conflicts with the tenets and practice of a recognized church or religious denomination of which the parent or child is an adherent or member.

d.The department shall have the authority to inspect and examine the physical plant or facilities of a child care center and to inspect all documents, records, files or other data maintained pursuant to this act during normal operating hours and without prior notice.

e.The department shall request the appropriate State and local fire, health and building officials to conduct examinations and inspections to determine compliance with State and local ordinances, codes and regulations by a child care center. The inspections shall be conducted and the results reported to the department within 60 days after the request.

f.Nothing in this act shall be interpreted to permit the adoption of any code or standard which exceeds the standards established pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

g.Any rules and regulations adopted by the department pursuant to this act prescribing standards governing the safety and adequacy of the physical plant or facilities of child care centers shall not apply to a child care center operated by a nonprofit organization in a public school building used as a public school.

L.1983,c.492,s.5; amended 1992, c.95, s.3; 2000, c.122, s.2.



Section 30:5B-5.1 - Issuance Of Certificate Of Approval

30:5B-5.1. Issuance of certificate of approval
6. a. The department shall issue a certificate of approval to those centers meeting the requirements set forth in this section.

b. A center shall be required to comply only with physical facility and life or safety requirements of the department's regulations and with the requirements for administration and control of medication, environmental sanitation and reporting communicable diseases when a center:

(1) Operates on a seasonal or short-term basis for eight weeks or less and does not offer a continuous program that extends across the three-year period of licensure; or

(2) Was operating on or before May 16, 1984 and was exempt from the licensing provisions because it was operated by an aid society of a properly organized and accredited church.

c. A center certified pursuant to this section shall be exempt from the other rules and regulations for the operation and maintenance of child care centers promulgated pursuant to section 5 of P.L.1983, c.492 (C.30:5B-5).

d. Nothing shall prevent a center exempted under this section from securing a regular license on a voluntary basis.

L.1992,c.95,s.6.



Section 30:5B-5.2 - Radon Testing In Child Care Centers, Requirements, Exceptions

30:5B-5.2. Radon testing in child care centers, requirements, exceptions
1. a. Except as provided in subsection c. of this section, within six months of the effective date of this act, the owner of any building in which a child care center licensed pursuant to the provisions of P.L.1983, c.492 (C.30:5B-1 et seq.) is located shall test or cause to be tested the space in the building in which the child care center is located for the presence of radon gas and radon progeny. The test shall be conducted at least once every five years. If the building has been tested less than five years prior to the effective date of this act, then the test shall be performed within five years of that test and once every five years thereafter.

b.The provisions of section 4 of P.L.1986, c.83 (C.26:2D-73) to the contrary notwithstanding, any owner of a building who tests for the presence of radon gas and radon progeny pursuant to this act or who has performed the test within five years prior to the effective date of this act shall post, within 30 days of the completion of the testing procedures, or within 30 days of the effective date of this act if the test has been performed prior thereto, the results of the test, and any measures taken or proposed to mitigate the presence of radon gas or radon progeny, at a location in the building which is readily visible to persons having responsibility for any child that attends the child care center.

c.The provisions of P.L.1997, c.44 (C.30:5B-5.2)shall not apply to a child care center operated by a nonprofit organization in a public school building used as a public school, until September 1, 2001.

L.1997,c.44,s.1; amended 2000, c.122, s.1.



Section 30:5B-5.4 - Regulations Adopted By Commissioner Of Children And Families Relative To Children's Health Care Coverage.

30:5B-5.4 Regulations adopted by Commissioner of Children and Families relative to children's health care coverage.

5.The Commissioner of Children and Families, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations to provide for the implementation by licensed child care centers, registered family day care homes, and unified child care agencies of such procedures as the commissioner deems necessary to effectuate the purposes of subsection f. of section 4 of P.L.1997, c.272 (C.30:4I-4).

L.1999, c.171, s.5; amended 2006, c.47, s.162.



Section 30:5B-5.5 - Posting Of Drinking Water Test Reports By Child Care Centers.

30:5B-5.5 Posting of drinking water test reports by child care centers.

5. a. The sponsor of a child care center who is required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996,"42 U.S.C.s.300f et al., or who receives a Consumer Confidence Report from the owner or operator of a public community water system, shall post each Consumer Confidence Report it prepares or receives in at least one conspicuous location in the child care center.

b.The sponsor of a child care center who is a supplier of water but is not required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," and who is required to conduct tests of its drinking water by the Department of Environmental Protection, shall post a chart setting forth the results of the water tests, including the level of detection and, as appropriate for each contaminant, the maximum contaminant level, highest level allowed, action level, treatment technique, or other expression of an acceptable level, for each contaminant, in at least one conspicuous location in the child care center. The chart also shall include in bold print the statement required to be included in a Consumer Confidence Report pursuant to 40 CFR s.141.154(a). The chart shall not include contaminants that are not detected.

c.As used in this section, "child care center" shall mean any child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.) and "sponsor" shall have the same meaning as in section 3 of P.L.1983, c.492 (C.30:5B-3).

d.The provisions of this section shall be enforced by the Department of Human Services. The Department of Human Services shall not be required to conduct on-site inspections to determine compliance with this section more frequently than any on-site inspections of child care centers are conducted by the department pursuant to any other law.

L.1999,c.362,s.5.



Section 30:5B-6 - License Application; Contents; Issuance; Expiration; Renewal

30:5B-6. License application; contents; issuance; expiration; renewal
a. Any person operating a child care center on the effective date of this act or desiring to operate a child care center shall make application in the manner and on the forms prescribed by the commissioner. The license application form shall include, but shall not be limited to, the following information:

the name and address of the child care center, its sponsor, the staff, the qualifications of the staff members, each member of the board of directors of the corporation, the child care center operator if different from the sponsor, a description of the center's premises, facilities and programs, the number and age of children to be enrolled in the center and the hours of its operation.

b. If a child care center meets the requirements of this act and of the rules and regulations promulgated hereunder, the department shall issue a license to the center. A license shall be valid for a period of three years and may be renewed at the end of that period, subject to continued compliance with the provisions of this act.

L.1983, c. 492, s. 6.



Section 30:5B-6.1 - Definitions Relative To Child Abuse Record Information Checks.

30:5B-6.1 Definitions relative to child abuse record information checks.

1.As used in P.L.1997, c.254 (C.30:5B-6.1 et seq.):

"Department" means the Department of Children and Families.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Staff member" means any owner, sponsor, director, or person employed by or working at a child care center on a regularly scheduled basis during the center's operating hours, including full-time, part-time, voluntary, contract, consulting, and substitute staff, whether compensated or not.

"Child care center" or "center" means any facility which is maintained for the care, development or supervision of six or more children under 13 years of age who attend the facility for less than 24 hours a day, and which is subject to State licensure or life-safety approval, pursuant to the provisions of the "Child Care Center Licensing Act," P.L.1983, c.492 (C.30:5B-1 to 30:5B-15).

L.1997, c.254, s.1; amended 2006, c.47, s.163; 2012, c.16, s.117.



Section 30:5B-6.2 - License Conditional Upon Check Of Child Abuse Records.

30:5B-6.2 License conditional upon check of child abuse records.

2. a. As a condition of securing a new or renewal license or approval, the division shall conduct a check of the division's child abuse records to determine if an incident of child abuse or neglect has been substantiated pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11), against any staff member of a child care center.

b.The department shall not issue a regular license or approval to a center until the department determines that no staff member employed by or working at the center has a record of substantiated child abuse or neglect.

c.The department shall deny, revoke or refuse to renew the center's license or approval, as appropriate, if the department determines that an incident of child abuse or neglect by an owner or sponsor of a center has been substantiated.

L.1997,c.254,s.2; amended 2004, c.130, s.95.



Section 30:5B-6.3 - Written Consent For Check Of Records.

30:5B-6.3 Written consent for check of records.

3. a. The staff member shall provide prior written consent for the division to conduct a check of its child abuse records.

b.If the owner or sponsor of the center refuses to consent to, or cooperate in, the securing of a division child abuse record information check, the department shall suspend, deny, revoke or refuse to renew the center's license or approval, as appropriate.

c.If a staff member of a center, other than the owner or sponsor, refuses to consent to, or cooperate in, the securing of a division child abuse record information check, the person shall be immediately terminated from employment at the center.

L.1997,c.254,s.3; amended 2004, c.130, s.96.



Section 30:5B-6.4 - Notification To Division To Conduct Check Of Records; Results

30:5B-6.4. Notification to division to conduct check of records; results
4. a. Within two weeks after a new staff member's employment, the owner or sponsor of a center shall notify the division to conduct a check of its child abuse records to determine if an incident of child abuse or neglect has been substantiated against the staff member.

b. Until the results of the child abuse record information check on a new staff member have been received by the center owner or sponsor, the staff member shall not be left alone at the center caring for children.

c. If the division determines that an incident of child abuse or neglect by the staff member has been substantiated, the division shall advise the center owner or sponsor of the results of the child abuse record information check and the center shall immediately terminate the person from employment at the center.

L.1997,c.254,s.4.



Section 30:5B-6.5 - Completion Of Check

30:5B-6.5. Completion of check
5. The division shall complete the child abuse record information check within 45 days after receiving the request for the check.

L.1997,c.254,s.5.



Section 30:5B-6.6 - Incidents Considered.

30:5B-6.6 Incidents considered.

6.The department shall consider, for the purposes of this act, any incidents of child abuse or neglect that were substantiated on or after June 29, 1995, to ensure that perpetrators have had an opportunity to appeal a substantiated finding of abuse or neglect; except that the department may consider substantiated incidents prior to that date if the department, in its judgment, determines that the individual poses a risk of harm to children in a child care center. In cases involving incidents substantiated prior to June 29, 1995, the department shall offer the individual an opportunity for a hearing to contest its action restricting the individual from employment in a child care center.

L.1997,c.254,s.6; amended 2004, c.130, s.97.



Section 30:5B-6.7 - Rules, Regulations Pertaining To Child Abuse Record Information Checks

30:5B-6.7. Rules, regulations pertaining to child abuse record information checks
7. In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the department shall adopt rules and regulations necessary to implement the provisions of this act, including but not limited to:

a. Procedures for centers to follow in submitting requests for child abuse record information checks on staff members;

b. Implementation of an appeals process to be used in the case of a suspension, denial, revocation, or refusal to renew a license or approval based on a finding of substantiated child abuse or neglect; and

c. Establishment of procedures for conducting a child abuse record information check and providing the center with the results of the check.

L.1997,c.254,s.7.



Section 30:5B-6.8 - Report To Governor, Legislature

30:5B-6.8. Report to Governor, Legislature
8. The Commissioner of Human Services shall report to the Governor and the Legislature no later than three years from the effective date of this act on the effectiveness of the child abuse record information checks in screening staff members and sponsors of child care centers. The commissioner shall include in the report recommendations for modifying the provisions of this act which he believes to be necessary and appropriate.

L.1997,c.254,s.8.



Section 30:5B-6.9 - Fee Charged To Staff Member; Disposition

30:5B-6.9. Fee charged to staff member; disposition
9. a. Notwithstanding the provisions of section 2 of P.L.1985, c.69 (C.53:1-20.6), a staff member subject to this act shall be charged a fee established by the department to help defray the cost to the State of the division's child abuse record information check. The center may use its own discretion in offering to pay or reimburse the staff member for the cost of the child abuse record information check.

b. The money collected by the division for child abuse record information checks shall be deposited in a special fund and shall constitute dedicated revenues to be used as necessary by the division to effectuate the purpose of this act.

L.1997,c.254,s.9.



Section 30:5B-6.10 - Definitions Relative To Criminal History Record Background Checks For Child Care Center Staff.

30:5B-6.10 Definitions relative to criminal history record background checks for child care center staff.

1.As used in sections 1 through 7 and 9 through 12 of P.L.2000, c.77 (C.30:5B-6.10 et seq.):

"Child care center" or "center" means any facility which is maintained for the care, development, or supervision of six or more children under 13 years of age who attend the facility for less than 24 hours a day, and which is subject to State licensure or life-safety approval pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.).

"Department" means the Department of Children and Families.

"Division" means the Division of Child Protection and Permanency in the Department of Children and Families.

"Staff member" means a person 18 years of age or older who owns, sponsors, or directs a child care center, or who is employed by or works in a child care center on a regularly scheduled basis during the center's operating hours, including full-time, part-time, voluntary, contract, consulting, and substitute staff, whether compensated or not.

L.2000, c.77, s.1; amended 2006, c.47, s.164; 2012, c.16, s.118.



Section 30:5B-6.11 - Criminal History Record Background Check Required For Licensure.

30:5B-6.11 Criminal history record background check required for licensure.

2.As a condition of securing or maintaining a license or life-safety approval, a child care center owner or sponsor shall ensure that a criminal history record background check is conducted on all staff members of the center.

L.2000,c.77,s.2.



Section 30:5B-6.12 - Noncompliance; Penalties.

30:5B-6.12 Noncompliance; penalties.

3. a. If the owner or sponsor of the child care center refuses to consent to, or cooperate in, the securing of a criminal history record background check, the department shall suspend, deny, revoke or refuse to renew the center's license or life-safety approval, as appropriate.

b.If a staff member of a child care center, other than the owner or sponsor, refuses to consent to, or cooperate in, the securing of a criminal history record background check, the person shall be immediately terminated from employment at the center.

L.2000,c.77,s.3; amended 2004, c.130, s.98.



Section 30:5B-6.13 - Request For Criminal History Record Background Check, Time Limits, Restrictions Upon Employees.

30:5B-6.13 Request for criminal history record background check, time limits, restrictions upon employees.

4. a. In the case of a child care center established after the effective date of P.L.2000, c.77 (C.30:5B-6.10 et al.), the owner or sponsor of the center, prior to the center's opening, shall ensure that a request for a criminal history record background check on each staff member is sent to the Department of Human Services for processing by the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation.

A staff member shall not be left alone as the only adult caring for a child at the center until the criminal history record background has been reviewed by the department pursuant to P.L.2000, c.77 (C.30:5B-6.10 et al.).

b.In the case of a child care center licensed or granted life-safety approval prior to the effective date of P.L.2000, c.77 (C.30:5B-6.10 et al.), the owner or sponsor of the center, at the time of the center's first renewal of license or life-safety approval next following that effective date, shall ensure that a request for a criminal history record background check for each staff member is sent to the department for processing by the Division of State Police and the Federal Bureau of Investigation.

c.Within two weeks after a new staff member begins employment at a child care center, the owner or sponsor of the center shall ensure that a request for a criminal history record background check is sent to the department for processing by the Division of State Police and the Federal Bureau of Investigation.

A new staff member shall not be left alone as the only adult caring for a child at the center until the criminal history record background has been reviewed by the department pursuant to P.L.2000, c.77 (C.30:5B-6.10 et al.).

d.In the case of child care centers under contract to implement early childhood education programs in school districts, the department shall ensure that a criminal history record background check is conducted on all current staff members as soon as practicable, but no later than six months after the effective date of P.L.2000, c.77 (C.30:5B-6.10 et al.).

L.2000, c.77, s.4; amended 2004, c.130, s.99; 2007, c.260, s.77.



Section 30:5B-6.14 - Record Of Conviction For Certain Offenses, Disqualification From Employment; Challenge.

30:5B-6.14 Record of conviction for certain offenses, disqualification from employment; challenge.

5.A current staff member and an individual seeking employment shall be permanently disqualified from employment at, or ownership or sponsorship of, a child care center if the criminal history record background check of the staff member or individual reveals a record of conviction for any of the following crimes and offenses:

a.In New Jersey, any crime or disorderly persons offense as follows:

(1)a crime against a child, including endangering the welfare of a child and child pornography pursuant to N.J.S.2C:24-4; child molestation as set forth in N.J.S. 2C:14-1 et seq.;

(2)abuse, abandonment or neglect of a child pursuant to R.S.9:6-3;

(3)endangering the welfare of an incompetent person pursuant to N.J.S.2C:24-7;

(4)sexual assault, criminal sexual contact or lewdness pursuant to N.J.S.2C:14-2 through N.J.S.2C:14-4;

(5)murder pursuant to N.J.S.2C:11-3 or manslaughter pursuant to N.J.S.2C:11-4;

(6)stalking pursuant to P.L.1992, c.209 (C.2C:12-10);

(7)kidnapping and related offenses including criminal restraint; false imprisonment; interference with custody; criminal coercion; or enticing a child into a motor vehicle, structure or isolated area pursuant to N.J.S.2C:13-1 through 2C:13-6;

(8)arson pursuant to N.J.S.2C:17-1, or causing or risking widespread injury or damage which would constitute a crime of the second degree pursuant to N.J.S.2C:17-2;

(9)terroristic threats pursuant to N.J.S.2C:12-3; and

(10) an attempt or conspiracy to commit any of the crimes or offenses listed in paragraphs (1) through (9) of this subsection.

b.In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in subsection a. of this section.

c.Notwithstanding the provisions of this section to the contrary, an individual shall not be disqualified from employment or ownership or sponsorship under P.L.2000, c.77 (C.30:5B-6.10 et al.) on the basis of any conviction disclosed by a criminal history record background check performed pursuant to P.L.2000, c.77 (C.30:5B-6.10 et al.) without an opportunity to challenge the accuracy of the disqualifying criminal history record pursuant to the provisions of section 8 of P.L.2000, c.77 (C.53:1-20.9b).

L.2000,c.77,s.5.



Section 30:5B-6.15 - Termination Of Current Staff Member; Exceptions.

30:5B-6.15 Termination of current staff member; exceptions.

6. a. If a staff member of a child care center is convicted of a crime specified in section 5 of P.L.2000, c.77 (C.30:5B-6.14) after the effective date of P.L.2000, c.77 (C.30:5B-6.10 et al.), the staff member shall be terminated from employment at, or ownership or sponsorship of, a child care center.

b.For crimes and offenses other than those cited in section 5 of P.L.2000, c.77 (C.30:5B-6.14), an applicant or staff member may be eligible for employment at, or ownership or sponsorship of, a child care center if the department determines that the person has affirmatively demonstrated to the department clear and convincing evidence of the person's rehabilitation pursuant to subsection c. of this section.

c.In determining whether a person has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position at the child care center which the convicted person would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the person when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the person under their supervision.

d.The department shall make the final determination regarding the employment of an applicant or staff member with a criminal conviction.

L.2000,c.77,s.6; amended 2004, c.130, s.100.



Section 30:5B-6.16 - Pending Criminal Charges Notification.

30:5B-6.16 Pending criminal charges notification.

7.If a child care center owner or sponsor has knowledge that a staff member has criminal charges pending against the staff member, the owner or sponsor shall promptly notify the department to determine whether any action concerning the staff member is necessary in order to ensure the safety of the children who attend the center.

L.2000,c.77,s.7; amended 2004, c.130, s.101.



Section 30:5B-6.17 - Immunity From Liability For Child Care Center.

30:5B-6.17 Immunity from liability for child care center.

9. a. A child care center that has received an employment application from an individual or currently employs a staff member shall be immune from liability for acting upon or disclosing information about the disqualification or termination to another center seeking to employ that person if the center has:

(1)received notice from the department that the applicant or staff member, as applicable, has been determined by the department to be disqualified from employment in a child care center pursuant to section 5 or 6 of P.L.2000, c.77 (C.30:5B-6.14 or C.30:5B-6.15); or

(2)terminated the employment of a staff member because the person was disqualified from employment at the center on the basis of a conviction of a crime pursuant to section 5 or 6 of P.L.2000, c.77 (C.30:5B-6.14 or C.30:5B-6.15) after commencing employment at the center.

b.A child care center which acts upon or discloses information pursuant to subsection a. of this section shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the center acted with actual malice toward the person who is the subject of the information.

L.2000,c.77,s.9; amended 2004, c.130, s.102.



Section 30:5B-6.18 - Inapplicability Of C.18a:6-7.1 et Seq.

30:5B-6.18 Inapplicability of C.18A:6-7.1 et seq.

10.Notwithstanding the provisions of any other law to the contrary, the provisions of P.L.1986, c.116 (C.18A:6-7.1 et seq.) shall not apply to employees of a child care center licensed or life-safety approved by the Department of Human Services pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.) if the center contracts with a school district to implement an early childhood education program.

L.2000, c.77, s.10; amended 2007, c.260, s.78.



Section 30:5B-6.19 - Report To Governor, Legislature.

30:5B-6.19 Report to Governor, Legislature.
11.The commissioner shall report to the Governor and Legislature no later than three years after the effective date of P.L.2000, c.77 (C.30:5B-6.10 et al.) on the effectiveness of the criminal history record background checks in screening applicants and staff members of child care centers. The commissioner shall include in the report recommendations for modifying the provisions of P.L.2000, c.77 (C.30:5B-6.10 et al.) that the commissioner deems to be necessary and appropriate.

L.2000,c.77,s.11.



Section 30:5B-6.20 - Responsibilities Of Department.

30:5B-6.20 Responsibilities of department.
12.The department shall be responsible for the cost of processing and funding all criminal history record background checks required pursuant to P.L.2000, c.77 (C.30:5B-6.10 et al.). The department shall also be responsible for paying the cost of obtaining the fingerprints or other identifier authorized by the Division of State Police, unless that service is available at no cost to the employee or individual seeking employment.

L.2000,c.77,s.12.



Section 30:5B-6.21 - Rules, Regulations.

30:5B-6.21 Rules, regulations.

13.The commissioner shall adopt rules and regulations necessary to implement the provisions of this act in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2000,c.77,s.13.



Section 30:5B-7 - Temporary License; Renewal; Expiration

30:5B-7. Temporary license; renewal; expiration
If the department determines that, although in substantial compliance, a child care center does not meet all the applicable provisions of this act and the rules and regulations promulgated hereunder, but that the extent of the center's deviation from legal requirements is not deemed hazardous to the education, health, safety, general well-being, and physical and intellectual development of the children, the department may issue a temporary license which may be issued for a period up to six months. The department may renew the temporary license as often as it deems necessary; but no child care center may operate with a temporary license for more than a total of 18 months.

L.1983, c. 492, s. 7.



Section 30:5B-8 - Fees

30:5B-8. Fees
The commissioner shall establish a minimum fee to be paid by each child care center at the time of application for a license and at every renewal of a license.

L.1983, c. 492, s. 8.



Section 30:5B-9 - Denial, Suspension, Revocation Or Refusal To Renew Licenses

30:5B-9. Denial, suspension, revocation or refusal to renew licenses
The department may deny, suspend, revoke or refuse to renew a license for good cause, including, but not limited to:

a. Failure of a child care center or its sponsor to comply with the provisions of this act;

b. Violation of the terms and conditions of a license by a child care center or its sponsor;

c. Use of fraud or misrepresentation by a child care center or its sponsor in obtaining a license or in the subsequent operation of the center;

d. Refusal by a center or its sponsor to furnish the department with required files, reports or records;

e. Refusal by a center or its sponsor to permit an inspection by an authorized representative of the department during normal operating hours;

f. Any conduct, engaged in or permitted, which adversely affects or presents a serious hazard to the education, health, safety and general well-being and physical and intellectual development of a child attending the child care center, or which otherwise demonstrates unfitness to operate a child care center;

g. Failure to provide a developmental or age-appropriate program that meets the physical, social, emotional and cognitive needs of the children in the center as set forth by regulation; or

h.Failure of a child care center or its sponsor to comply with the provisions of section 1 of P.L.1998, c.35 (C.30:5B-5.3).

L.1983, c. 492, s. 9; amended 1998,c.35,s.2..



Section 30:5B-10 - Notice; Hearing

30:5B-10. Notice; hearing
a. The department, before denying, suspending, revoking or refusing to renew a license, shall give notice to the sponsor personally, or by certified or registered mail to the last known address of the sponsor with return receipt requested. The notice shall afford the sponsor with an opportunity to be heard. The hearing shall take place within 60 days from the issuance or mailing of the notice and shall be conducted in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

b. If the center's license is suspended or revoked, the parent of a child in the center shall receive notice thereof personally and in writing, by the center's sponsor or operator.

L.1983, c. 492, s. 10.



Section 30:5B-11 - Injunctions

30:5B-11. Injunctions
The commissioner is authorized to institute a civil action in a court of competent jurisdiction for injunctive relief to enjoin the operation of a child care center whenever the commissioner determines that:

a. There is an imminent danger or hazard that threatens the health and safety of children in the center;

b. The center or its sponsor has repeatedly violated the provisions of this act; or

c. A child care center has opened or is operating without a license or without complying with the provisions of this act.

The commissioner may, in addition, request such other relief as is deemed necessary. In any such action the court may proceed in a summary manner.

L.1983, c. 492, s. 11.



Section 30:5B-12 - Review

30:5B-12. Review
Any person aggrieved by a final decision of the commissioner is entitled to seek judicial review in the Appellate Division of the Superior Court. All petitions for review shall be filed in accordance with the rules of the court.

L.1983, c. 492, s. 12.



Section 30:5B-13 - Violations; Crimes Of Fourth Degree

30:5B-13. Violations; crimes of fourth degree
Any person who operates or assists in the operation of a child care center which does not have a license or temporary license, or who has used fraud or misrepresentation in obtaining a license or in the subsequent operation of a center, or who offers, advertises or provides any service not authorized by a valid license or who violates any other provision of this act shall be guilty of a crime of the fourth degree.

L.1983, c. 492, s. 13.



Section 30:5B-14 - Child Care Advisory Council.

30:5B-14 Child Care Advisory Council.

14. a. The Director of the Division of Family Development in the Department of Human Services, a designee of the Commissioner of Children and Families, and the Director of the Division on Women in the Department of Children and Families shall establish a Child Care Advisory Council which shall consist of at least 15 individuals who have experience, training, or other interests in child care issues. To the extent possible, the directors shall designate members of existing councils or task forces heretofore established on child care in New Jersey as the advisory council.

b.The advisory council shall:

(1)Review rules and regulations or proposed revisions to existing rules and regulations governing the licensing of child care centers;

(2)Review proposed statutory amendments governing the licensing of child care centers and make recommendations to the commissioner;

(3)Advise the commissioner on the administration of the licensing responsibilities under this act;

(4)Advise the Commissioners of Human Services and Children and Families and other appropriate units of State government on the needs, priorities, programs, and policies relating to child care throughout the State;

(5)Study and recommend alternative resources for child care; and

(6)Facilitate employer supported child care through information and technical assistance.

c.The advisory council may accept from any governmental department or agency, public or private body, or any other source grants or contributions to be used in carrying out its responsibilities under P.L.1983, c.492 (C.30:5B-1 et seq.).

L.1983, c.492, s.14; amended 1992, c.95, s.4; 2006, c.47, s.165; 2012, c.16, s.119.



Section 30:5B-15 - Annual Report

30:5B-15. Annual report
15. The Child Care Advisory Council shall prepare and submit to the Senate and General Assembly an annual report of its findings and recommendations.

L.1983,c.492,s.15; amended 1992,c.95,s.5.



Section 30:5B-15.1 - Children's Products Deemed Unsafe Prohibited In Certain Child Care Centers; Duties Of Department Of Children And Families.

30:5B-15.1 Children's products deemed unsafe prohibited in certain child care centers; duties of Department of Children and Families.
5. a. A child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.) may not use or have on its premises a children's product deemed unsafe in accordance with section 2 of P.L.2007, c.124 (C.56:8-53.2). This subsection does not apply to an antique or collectible children's product if it is not used by, or accessible to, any child in the child care center.

b.The Department of Children and Families shall make the list created by the Division of Consumer Affairs regarding unsafe children's products pursuant to section 3 of P.L.2007, c.124 (C.56:8-53.3), available to child care centers by posting the list on the department's website or providing electronic access to the list through its website to the list's posting on the Internet by the Division of Consumer Affairs, so that child care centers may more effectively inspect children's products and identify unsafe children's products.

c. (1) The department shall prepare a certification form and require each center to complete the certification form during the process of licensing, renewal, or periodic updating.

(2)The department shall retain the certification form completed by each center in each respective center's licensing file.

d.Each child care center shall:

(1)as part of the licensing, licensing renewal, or periodic inspection process conducted by the department, certify in writing that it has reviewed the list created by the Division of Consumer Affairs regarding unsafe children's products pursuant to section 3 of P.L.2007, c.124 (C.56:8-53.3), and that there are no unsafe products in the center; and

(2)review the list periodically and make the list accessible to the center staff members and to parents of the children who attend the center.

e.The department may revoke or refuse to renew the license of any child care center, or refuse to issue a license to a center, should the center not comply with any section of P.L.2007, c.124 (C.56:8-53.1 et al.).

L.2007,c.124,s.5.



Section 30:5B-16 - Short Title

30:5B-16. Short title
This act shall be known and may be cited as the "Family Day Care Provider Registration Act."

L. 1987, c. 27, s. 1.



Section 30:5B-17 - Findings

30:5B-17. Findings
The Legislature finds that it is in the public interest to fund and develop a system for the voluntary registration of family day care providers to assure care, maintenance and supervision for children which will be beneficial to their health, safety, welfare and development.

L. 1987, c. 27, s. 2.



Section 30:5B-18 - Definitions.

30:5B-18 Definitions.

3.As used in this act:

a."Certificate of registration" means a certificate issued by the department to a family day care provider, acknowledging that the provider is registered pursuant to the provisions of this act.

b."Department" means the Department of Children and Families.

c."Family day care home" means a private residence in which child care services are provided for a fee to no less than three and no more than five children at any one time for no less than 15 hours per week; except that the department shall not exclude a family day care home with less than three children from voluntary registration. A child being cared for under the following circumstances is not included in the total number of children receiving child care services:

(1)The child being cared for is legally related to the provider; or

(2)Care is being provided as part of an employment agreement between the family day care provider and an assistant or substitute provider where no payment for the care is being provided.

d."Family day care provider" means a person at least 18 years of age who is responsible for the operation and management of a family day care home.

e."Family day care sponsoring organization" means an agency or organization which contracts with the department to assist in the registration of family day care providers in a specific geographical area.

f."Monitor" means to visit a family day care provider to review the provider's compliance with the standards established pursuant to this act.

L.1987, c.27, s.3; amended 1991, c.278, s.3; 1992, c.13, s.2; 2004, c.130, s.103; 2006, c.47, s.166.



Section 30:5B-19 - Responsibility; Authority; Contractual Terms.

30:5B-19 Responsibility; authority; contractual terms.

4. a. The department has the responsibility and authority to contract with family day care sponsoring organizations for the voluntary registration of family day care providers and shall adopt regulations for the operation and maintenance of family day care sponsoring organizations.

b.The department shall contract in writing with an agency or organization authorizing the agency or organization to operate as a family day care sponsoring organization to assist in the voluntary registration of family day care providers in a specific geographical area and to perform other functions with regard to family day care providers in accordance with the provisions of this act and the regulations adopted thereunder for which purposes the organization shall receive funds from the department based upon a fee for the service. The department shall contract with a family day care sponsoring organization for a period of one year.

c.The department shall contract with one family day care sponsoring organization to serve each county; however, the department may, as it deems appropriate, contract with additional family day care sponsoring organizations in a county, except that the department shall make all necessary arrangements to avoid duplication of effort and to promote a cooperative working relationship among the sponsoring organizations. Within one year following the effective date of this act there shall be a family day care sponsoring organization serving each county in this State.

L.1987,c.27,s.4; amended 2004, c.130, s.104.



Section 30:5B-20 - Contracting Organizations; Responsibilities, Duties.

30:5B-20 Contracting organizations; responsibilities, duties.

5. a. A family day care sponsoring organization with which the department contracts is authorized to register family day care providers within its designated geographical area and is responsible for providing administrative services, including, but not limited to, training, technical assistance, and consultation to family day care providers and inspection, supervision, monitoring and evaluation of family day care providers.

b.The family day care sponsoring organization shall maintain permanent records for each family day care provider it registers. The sponsoring organization shall also maintain its own staff and administrative and financial records. All records are open to inspection by an authorized representative of the department for the purpose of determining compliance with this act.

c.The family day care sponsoring organization shall provide a program of outreach and public relations to inform providers of the provisions of this act.

L.1987,c.27,s.5; amended 2004, c.130, s.105.



Section 30:5B-21 - Evaluation; Registration; Monitoring

30:5B-21. Evaluation; registration; monitoring
6. a. The family day care sponsoring organization shall evaluate a family day care provider prior to the issuance of a certificate of registration. The evaluation shall include at least one visit to the family day care home in addition to personal and health references, and shall be made part of the family day care sponsoring organization's permanent records for that provider. The certificate of registration shall be renewed every three years. The family day care provider is required to pay a registration fee of $25.00 to the sponsoring organization each time a certificate is granted or renewed.

b. The family day care sponsoring organization shall provide a minimum of one preservice training or orientation session for each applicant for a certificate of registration prior to the issuance of the certificate of registration and shall provide appropriate training, consultation and technical assistance to the family day care provider after the certificate of registration has been issued.

c. The family day care sponsoring organization is authorized to monitor and evaluate each registered family day care provider at least once every two years. In addition, the sponsoring organization shall annually monitor no less than 20% of the family day care providers in its designated geographic area on a random basis to insure compliance with the standards established under this act, provide assistance and insure that corrective action is taken as needed.

d. The family day care provider registered by a family day care sponsoring organization shall post and display the certificate of registration at all times in a prominent location within the home. A certificate of registration issued pursuant to this act is not transferable.

e. (Deleted by amendment, P.L.1992, c.13).



f. (Deleted by amendment, P.L.1992, c.13).



L.1987,c.27,s.6; amended 1991,c.278,s.4; 1992,c.13,s.3.



Section 30:5B-22 - Providers; Standards

30:5B-22. Providers; standards
a. Each family day care provider registered by a family day care sponsoring organization shall be of good character with sufficient intelligence, stability, energy and maturity to care for children and shall guarantee that each child being cared for within the provider's home is under competent supervision at all times. The provider shall provide appropriate discipline, excluding physical punishment, as necessary.

b. Each registered family day care home shall meet minimum life safety requirements, including adequate space, light, and ventilation, in addition to providing clean, nonhazardous facilities and furnishings.

L. 1987, c. 27, s. 7.



Section 30:5B-22.1 - Findings, Declarations Relative To Family Child Care Providers.

30:5B-22.1 Findings, declarations relative to family child care providers.

1.The Legislature finds and declares that:

a.Family child care providers in the State of New Jersey provide an invaluable and essential service to working parents and guardians by providing a healthy, safe and productive environment for their children while they are engaged in work or training;

b.The State recognizes the importance of these services and recognizes the need to continue and improve both the quality of care and the living and working conditions of the providers;

c.The Department of Children and Families is vested with the authority to regulate and set standards for the registration of family child care homes, and the Department of Human Services provides funding for the administration and enforcement of the operation of family child care homes, establishes reimbursement rates, and administers child care subsidy services for the Child Care Development Fund;

d.To ensure quality standards of care, it is in the public interest for New Jersey to maintain a child care delivery system that encourages the recruitment and retention of quality family child care providers to deliver these vital services;

e.In 2006, a majority of family child care providers selected a union to be their representative by individually signed authorization cards, and the State Board of Mediation certified the Child Care Workers Union (CCWU), a union formed by the American Federation of State, County and Municipal Employees, AFL-CIO (AFSCME) and the Communications Workers of America, AFL-CIO (CWA) to be the providers' exclusive majority representative; and

f.The State subsequently entered into an agreement with the CCWU in its capacity as exclusive majority representative for the family child care providers.

L.2009, c.299, s.1.



Section 30:5B-22.2 - Meeting Of Departments, Representative; Agreement.

30:5B-22.2 Meeting of departments, representative; agreement.

2. a. The Commissioner of the Department of Human Services or, if applicable, the Commissioner of the Department of Children and Families, on behalf of the State of New Jersey, shall, in a timely manner, meet in good faith with a recognized exclusive majority representative of all family child care providers who are registered and approved as family day care providers pursuant to P.L.1987, c.27 (C.30:5B-16 et seq.), for the purpose of entering into an agreement, or negotiating a renewal or extension, with any agreed upon modifications, of any agreement in effect upon the effective date of this act, regarding reimbursement rates, collection and payment of fees, dispute resolution, reporting procedures, benefits, health and safety conditions, and any other matters that would improve recruitment and retention of qualified family child care providers and the quality of the programs they provide, subject to the provisions of this section. Although family child care providers are not State employees, the subjects which may be included in an agreement shall be consistent with the areas which are considered negotiable for public employees who are subject to the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.). Nothing in this act shall require that an agreement be reached on any particular matter, provided the parties act in good faith.

b.The purpose of this section is to permit family child care providers to select an exclusive majority representative to represent them as provided in this section. This act is intended by the Legislature to provide state action immunity under federal and State antitrust laws for any actions of the State, or joint actions of family child care providers and their exclusive majority representative, to the extent those actions are authorized by this act. The protections and prohibitions regarding unfair practices provided by section 1 of P.L.1974, c.123 (C.34:13A-5.4) shall apply to any family child care providers subject to this act, to the State as their employer, and to their employee organizations, representatives or agents.

c.Any agreement entered into, renewed or extended pursuant to this section shall be embodied in writing, shall be binding upon the State of New Jersey, and shall provide for the payment of union dues and representation fees in a manner consistent with the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) which apply to the payment of union dues and representation fees by public employees.

d.For the purposes of this act, "family child care provider" shall include all in-home, voluntary, registered, approved family friend and neighbor caregivers and nationally accredited child care providers included in any agreement entered into under the provisions of Executive Order 23, signed August 2, 2006.

L.2009, c.299, s.2.



Section 30:5B-22.3 - Construction Of Act.

30:5B-22.3 Construction of act.

3.No provision of this act or provision of any agreement entered into, renewed or extended pursuant to this act, shall be construed as:

a.Interfering with the rights of parents or guardians to choose family child care providers;

b.Granting family child care providers any right to engage in a strike or collective cessation of the delivery of child care services; or

c.Granting family child care providers status as employees of the State for the purposes of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), the New Jersey "unemployment compensation law," R.S.43:21-1 et seq., and the workers' compensation law, R.S.34:15-1 et seq., nor status as employees of the State for any other purposes except for the purposes indicated in sections 1 and 2 of this act, including selecting representatives to negotiate and enter into agreements with the State as provided in section 2.

L.2009, c.299, s.3.



Section 30:5B-22.4 - Limitations Of Act.

30:5B-22.4 Limitations of act.

4.No action may be taken under this act that would derogate from the status, functions or authority of the Department of Human Services in its capacity as Lead Agency pursuant to the State Plan for Child Care Development Services filed by the Commissioner of Human Services with the U.S. Secretary of Health and Human Services. No provision of this act shall supersede the authority of the Commissioner of the Department of Children and Families under the provisions of P.L.1987, c.27 (C.30:5B-16 et seq.).

L.2009, c.299, s.4.



Section 30:5B-23 - Certificate Of Registration, Standards, Violations.

30:5B-23 Certificate of registration, standards, violations.

8. a. The department shall also establish standards for the issuance, renewal, denial, suspension and revocation of a certificate of registration which the family day care sponsoring organization shall apply. In developing the standards, the department shall consult with the Advisory Council on Child Care established pursuant to the "Child Care Center Licensing Act," P.L.1983, c.492 (C.30:5B-1 et seq.).

b.A person operating as a registered family day care provider who violates the provisions of this act by failing to adhere to the standards established by the department pursuant to this act shall be notified in writing of the violation of the provisions of this act and provided with an opportunity to comply with those provisions. For a subsequent violation, the person's certificate of registration may be revoked, or the person may be fined in an amount determined by the Commissioner of Human Services, or both. The receipt of excessive complaints by the municipal police or other local or State authorities concerning neglect of children, excessive noise, or property damage resulting from the operation of a family day care home may be considered by the department when renewing, suspending or revoking a certificate of registration.

c.The department, before denying, suspending, revoking or refusing to renew a certificate of registration, shall give notice thereof to the provider personally, or by certified or registered mail to the last known address of the family day care home with return receipt requested. The notice shall afford the provider the opportunity to be heard. The hearing shall take place within 60 days from the receipt of the notice and shall be conducted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.If the certificate of registration is suspended or revoked or not renewed, the provider shall so notify the parent of each child attending the family day care home in writing within 10 days of the action.

e.(Deleted by amendment, P.L.1993, c.350).

L.1987,c.27,s.8; amended 1991, c.278, ss.5,14; (s.14 amended 1992, c.13, ss.4,5); 1993, c.350, s.6; 2004, c.130, s.106.



Section 30:5B-24 - Report

30:5B-24. Report
The division shall prepare and submit to the Governor and the Legislature a report of its findings and recommendations no later than two years after the effective date of this act. The report shall include, but not be limited to, the following information: the number of family day care homes registered; the number of children served and their ages; the estimated number of family day care homes not registered; the number of inquiries by parents or guardians to the family day care sponsoring organizations or to the State-operated child care clearinghouse; and an evaluation of the need for mandatory family day care registration.

L. 1987, c. 27, s. 9.



Section 30:5B-25 - Regulations.

30:5B-25 Regulations.

10.The Commissioner of Children and Families shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt regulations necessary to implement the provisions of this act.

L.1987, c.27, s.10; amended 2006, c.47, s.167.



Section 30:5B-25.1 - Findings, Declarations

30:5B-25.1. Findings, declarations
1. The Legislature finds and declares that:



a. The need for a variety of child care options for families with children between birth and 13 years of age has grown significantly in the past 20 years. As a result, family day care has become one of the most used forms of child care in the State.

b. In 1987, New Jersey implemented a voluntary registration system through the "Family Day Care Provider Registration Act," P.L.1987, c.27 (C.30:5B-16 et seq.). The purpose of the act was to provide Statewide health and safety standards to protect children in family day care homes. Through this voluntary system, providers are able to qualify for the purchase of insurance, enroll in the Child Care Food Program, list their homes with Statewide child care resource and referral agencies, and provide care for children through State-funded programs. Parents were assured that minimum safety standards were met and the training of providers and the monitoring of homes was taking place.

c. When the 1987 law was amended in 1991 to require criminal history record background checks for all adults in the home of a family day care provider, both registrations and renewals dropped significantly. This was due to the cost of criminal history record background checks. Since the family day care registration system is voluntary, providers chose to continue to operate without State supervision. In 1992, the State established an 18 month moratorium on background checks during which time, an alternative procedure for checking the background of prospective family day care providers could be developed.

d. It is therefore in the best interests of the State to find a system of background checks which balances the rights of family day care providers with the State's duty to protect the safety of its youngest citizens.

L.1993,c.350,s.1.



Section 30:5B-25.2 - Definitions.

30:5B-25.2 Definitions.

2.As used in sections 1 through 4 of P.L.1993, c.350 (C.30:5B-25.1 through C.30:5B-25.4):

"Child abuse registry" means the child abuse registry of the Division of Child Protection and Permanency in the Department of Children and Families established pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11).

"Provider" means a family day care provider as defined by section 3 of P.L.1987, c.27 (C.30:5B-18) and includes, but is not limited to, a family day care provider's assistant and a substitute family day care provider.

"Family day care sponsoring organization" means an agency or organization which contracts with the Department of Human Services to assist in the registration of family day care providers in a specific geographic area pursuant to P.L.1987, c.27 (C.30:5B-16 et seq.).

"Household member" means an individual over 14 years of age who resides in a family day care provider's home.

L.1993, c.350, s.2; amended 2004, c.130, s.107; 2006, c.47, s.168; 2012, c.16, s.120.



Section 30:5B-25.3 - Child Abuse Registry Search.

30:5B-25.3 Child abuse registry search.

3. a. The Division of Child Protection and Permanency in the Department of Children and Families shall conduct a search of its child abuse registry to determine if a report of child abuse or neglect has been filed, pursuant to section 3 of P.L.1971, c.437 (C.9:6-8.10), involving a person registering as a prospective provider or a household member of the prospective provider or as a current provider or household member of the current provider.

b.The division shall conduct the search only upon receipt of the prospective or current provider or household member's written consent to the search. If the person refuses to provide his consent, the family day care sponsoring organization shall deny the prospective or current provider's application for a certificate or renewal of registration.

c.The division shall advise the sponsoring organization of the results of the child abuse registry search within a time period to be determined by the Department of Children and Families.

d.The department shall not issue a certificate or renewal of registration to a prospective or current provider unless the department has first determined that no substantiated charge of child abuse or neglect against the prospective or current provider or household member is found during the child abuse registry search.

L.1993, c.350, s.3; amended 2004, c.130, s.108; 2006, c.47, s.169; 2012, c.16, s.121.



Section 30:5B-25.4 - Rules, Regulations.

30:5B-25.4 Rules, regulations.

4.In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Department of Children and Families shall adopt rules and regulations necessary to implement the provisions of sections 1 through 4 of P.L.1993, c.350 (C.30:5B-25.1 through C.30:5B-25.4) including, but not limited to:

a.Implementation of an appeals process to be used in the case of the denial of an application for a certificate or for renewal of registration based upon information obtained during a child abuse registry search; and

b.Establishment of time limits for conducting a child abuse registry search and providing a family day care sponsoring organization with the results of the search.

L.1993, c.350, s.4; amended 2004, c.130, s.109; 2006, c.47, s.170.



Section 30:5B-26 - Findings, Declarations

30:5B-26. Findings, declarations
The Legislature finds and declares:

a. That the increase in single-parent households and two-career families has resulted in a growing number of young children who are unsupervised from the time school ends until a parent returns from work, with one national study estimating that 6,000,000 children, aged five to 13, are unsupervised daily.

b. That unsupervised children are more likely to engage in drug abuse, alcohol abuse, or other delinquent behavior, and are at greater risk of being the victims of criminal acts.

c. That in many communities child care programs to serve these school-age children are nonexistent, too limited to accommodate the demand, or too expensive for some families to utilize.

d. That the State can play a useful and important role in the promotion of quality and adequate day care services which will benefit the well-being of children and families.

L. 1987, c. 215, s. 1.



Section 30:5B-27 - Child Care Grant Program

30:5B-27. Child care grant program
The Commissioner of Human Services shall establish a grant program to encourage and support the provision of nonsectarian child care in public and nonpublic school buildings or another appropriate location as approved by the commissioner before and after the regular school day for children. Subject to the availability of funds, the commissioner may award annual grants to assist local school boards, public agencies and nonprofit organizations which propose to offer nonsectarian child care to school-age children.

L. 1987, c. 215, s. 2.



Section 30:5B-28 - Applicant Requirements.

30:5B-28 Applicant requirements.

3.The Commissioner of Human Services, in consultation with the Commissioner of Education and the Advisory Council on Child Care established pursuant to section 14 of P.L.1983, c.492 (C.30:5B-14) and the Division on Women in the Department of Children and Families, shall establish criteria for assessing the suitability of grant applicants. Each applicant for a grant under this act shall:

a.Describe the need for and type of child care services to be furnished;

b.Provide assurances that the applicant has knowledge of and experience in the special nature of child care services for school-age children;

c.Provide assurances that each person to be employed by the applicant for child care has appropriate experience and character including a criminal history records check of the files of the State Bureau of Identification and the Federal Bureau of Investigation, Identification Division;

d.Provide evidence that the applicant will be afforded use of an appropriate school facility or another appropriate location as approved by the commissioner, which may be a child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.);

e.Provide assurances that the program will be in conformity with all appropriate statutes, regulations, ordinances, and such programs as shall be developed for the program created by P.L.1987, c.215 (C.30:5B-26 et seq.);

f.Provide a tentative budget for the program, including a proposed sliding-fee schedule which should reflect a family's capacity to pay;

g.Provide assurances that the parents of school-age children will be involved in the development and implementation of the child care program; and

h.Provide such other assurances and information as the commissioner shall reasonably require to carry out the provisions of P.L.1987, c.215.

L.1987, c.215, s.3; amended 2012, c.16, s.122.



Section 30:5B-29 - Rules, Regulations

30:5B-29. Rules, regulations
The Commissioner of Human Services shall adopt pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) rules and regulations necessary to implement the provisions of this act.

L. 1987, c. 215, s. 4.



Section 30:5B-30 - Findings, Declarations On Child Care Services

30:5B-30. Findings, declarations on child care services
1. The Legislature finds and declares that it is in the public interest to develop comprehensive child care policies in order to establish a uniform system of subsidized child care services and to secure the maximum funding available under federal law authorizing grants to the states for child care services.

L.1993,c.46,s.1.



Section 30:5B-31 - Authority Of Commissioner; Rules, Regulations

30:5B-31. Authority of commissioner; rules, regulations
2. a. The Commissioner of Human Services is authorized to establish criteria for determining financial and programmatic eligibility for child care services subsidized through State and federal funding sources, including provisions for the submission of proof of income and resources, and such other documentation as may be necessary to establish programmatic eligibility.

b. The commissioner is authorized to establish resource limits and a sliding fee scale applicable to participants based on income guidelines for all families eligible for subsidized child care services. In setting such fees, the commissioner shall give consideration to maximizing federal funding and to effectively utilizing all State and federal funding sources available for the purpose of subsidizing child care services in New Jersey.

c. The commissioner shall adopt such rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to carry out the purposes of this act.

L.1993,c.46,s.2.



Section 30:5B-32 - Child Abuse Record Information Check For Prospective Approved Home Providers.

30:5B-32 Child abuse record information check for prospective approved home providers.

2. a. A unified child care agency contracted with the Department of Human Services pursuant to N.J.A.C.10:15-2.1, shall request that the Division of Child Protection and Permanency in the Department of Children and Families conduct a child abuse record information check of the division's child abuse records, as promptly as possible, to determine if an incident of child abuse or neglect has been substantiated, pursuant to section 4 of P.L.1971, c.437 (C.9:6-8.11), against:

(1)a prospective approved home provider as defined in N.J.A.C.10:15-1.2 providing child care services under the "New Jersey Cares for Kids Program" established pursuant to N.J.A.C.10:15-5.1, or to a child whose parent is receiving assistance under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) or is employed but continues to receive supportive services pursuant to the provisions of section 5 of P.L.1997, c.13 (C.44:10-38); or

(2)any adult member of the prospective provider's household.

b.The division shall conduct the child abuse record information check only upon receipt of the prospective approved home provider's or any adult household member's written consent to the check. If the person refuses to provide his consent, the unified child care agency shall deny the prospective approved home provider's application to provide child care services.

c.If the division determines that an incident of child abuse or neglect by the prospective approved home provider or any adult member of the household has been substantiated, the division shall release the results of the child abuse record information check to the unified child care agency pursuant to subsection g. of section 1 of P.L.1977, c.102 (C.9:6-8.10a) and the agency shall deny the prospective approved home provider's application to provide child care services.

d.Before denying the prospective approved home provider's application to provide child care services, the unified child care agency shall give notice personally or by certified or registered mail to the last known address of the prospective approved home provider with return receipt requested, of the reasons why the application will be denied. The notice shall afford the prospective approved home provider the opportunity to be heard and to contest the agency's action. The hearing shall be conducted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.If a prospective approved home provider's application to provide child care services is denied, the unified child care agency shall notify the parent of the child who would be eligible to receive such services, personally and in writing, of the reasons why the application was denied and the parent's right to select another provider. The parent shall keep such information confidential and shall not disclose the information except as authorized by law.

L.2003, c.185, s.2; amended 2006, c.47, s.171; 2012, c.16, s.123.



Section 30:5B-33 - Rules, Regulations; Procedures.

30:5B-33 Rules, regulations; procedures.

3.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Human Services shall adopt rules and regulations necessary to effectuate the purposes of this act, including but not limited to:

a.Procedures for a unified child care agency to follow in submitting a request for a child abuse record information check on a prospective approved home provider or any adult member of the prospective provider's household;

b.Implementation of an appeals process to be used in the case of a denial of a prospective approved home provider's application to provide child care services based on a finding of substantiated child abuse or neglect; and

c.Establishment of time limits for conducting a child abuse record information check and providing a unified child care agency with the results of the check.

L.2003,c.185,s.3.



Section 30:6-1 - Commission For The Blind And Visually Impaired

30:6-1. Commission for the Blind and Visually Impaired
The commission for the amelioration of the condition of the blind and the visually impaired, hereinafter in this article referred to as the "commission," shall hereafter be known as the Commission for the Blind and Visually Impaired. It shall provide all means which it deems feasible for ameliorating the condition of the blind and visually impaired and shall prepare and maintain a register of all the blind within the State. Wherever used herein, the word "blind" shall be deemed to mean and include the visually impaired.

Amended by L. 1962, c. 197, s. 40; L. 1970, c. 300, s. 22; L. 1986, c. 147, s. 1, eff. Nov. 13, 1986.



Section 30:6-1.1 - Definitions

30:6-1.1. Definitions
As used in this act:

a. "Blind" means having a condition which qualifies an individual as a blind person as defined in section 2 of P.L. 1964, c. 290 (C. 30:6-18).

b. "Commission" means the Commission for the Blind and Visually Impaired of the Department of Human Services.

c. "Visually impaired" means having a condition in which a person has a corrected visual acuity not exceeding 20/70, but not less than 20/200, in the person's better eye, or in which the peripheral field of the person's vision has contracted so that the diameter of the visual field subtends an angle no greater than 40 degrees but no less than 20 degrees.

L. 1986, c. 147, s. 3, eff. Nov. 13, 1986.



Section 30:6-1.2 - Confidential Report

30:6-1.2. Confidential report
a. The Commissioner of the Department of Human Services shall require the confidential reporting to the commission by every ophthalmologist, optometrist, other eye or health care provider, or any other agency, organization or facility as the commissioner determines to be appropriate, of all cases in which a person is known to be blind or visually impaired or may become blind or visually impaired as the result of a degenerative eye condition, including, but not limited to: corneal degeneration, uveitis, macular degeneration, retinitis pigmentosa, any progressive hereditary disease causing retinal degeneration, diabetic retinopathy which requires treatment, ischemic optic neuropathy, and glaucoma with a restriction of 10 degrees or less in either eye.

b. The Commissioner of Human Services shall determine by regulation the providers, facilities and agencies which shall be required to report to the commission pursuant to subsection a. of this section immediately upon ascertaining that a person is blind or visually impaired or has a degenerative eye condition. The commissioner shall also determine the types of conditions that shall be reported, the type of information that shall be contained in the confidential report and the method for making the report.

L. 1986, c. 147, s. 4, eff. Nov. 13, 1986.



Section 30:6-1.3 - Use Of Report

30:6-1.3. Use of report
The confidential reports made pursuant to this act shall not be included under materials available to public inspection pursuant to P.L. 1963, c. 73 (C. 47:1A-1 et seq.). The reports shall be used only by the commission and other agencies that may be designated by the Commissioner of Human Services and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate, except insofar as:

a. The individual identified or his legal guardian, if any, or if he is a minor, his parent or legal guardian, consents to the disclosure; or

b. A court, upon making a determination that disclosure is necessary for the conduct of proceedings before it and that failure to make the disclosure would be contrary to the public interest, orders the disclosure.

L. 1986, c. 147, s. 5, eff. Nov. 13, 1986.



Section 30:6-1.4 - No Liability

30:6-1.4. No liability
An individual or organization providing information to the commission in accordance with this amendatory and supplementary act shall not be deemed to be or held liable for divulging confidential information.

L. 1986, c. 147, s. 6, eff. Nov. 13, 1986.



Section 30:6-1.5 - Voluntary Use Of Services

30:6-1.5. Voluntary use of services
Nothing in this act shall be construed to compel any individual to receive services from the commission.

L. 1986, c. 147, s. 7, eff. Nov. 13, 1986.



Section 30:6-1.6 - Commission For The Blind And Visually Impaired Administrators, Duties

30:6-1.6. Commission for the Blind and Visually Impaired administrators, duties
33. The director or other chief administrative officer of any public office of the Commission for the Blind and Visually Impaired shall:

a. cause copies of the voter registration forms and instructions provided for under subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at each such office to each person appearing in person thereat to apply for services or assistance provided thereby or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the person wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form will be retained by the employee. If the person wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the applicant that the applicant may leave the completed form with the employee or mail it personally to the Secretary of State; and if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the Secretary of State. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office of the commission which provides assistance;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages in those offices which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d. provide for the collection of completed voter registration forms by any employee of the office and for the transmittal of the forms to the Secretary of State;

e. provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any person with a disability who receives assistance or services at that person's home from an employee of the office;

f. inform each employee of the office who assists in registering a person to vote that that employee shall not:

(1) seek to influence an applicant's political preference or party registration;

(2) display any such political preference or party allegiance;



(3) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g. make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at any office is used for any purpose other than voter registration.

L.1994,c.182,s.33.



Section 30:6-2 - Aiding The Blind; Loans, Stock, Tools Furnished; Repayment

30:6-2. Aiding the blind; loans, stock, tools furnished; repayment
The commission during each fiscal year may expend such sum as shall be appropriated, for the practical encouragement, by loans of capital, of stock in trade, or of tools and apparatus, to blind persons desirous of earning a living by any form of business or productive activity. The commission may also loan any of the moneys provided pursuant to the provisions of this chapter for the amelioration of the condition of the blind, and contract for the repayment of the same, and the moneys when repaid shall form a part of the fund to be kept and maintained by the board for its work.



Section 30:6-11 - Funds For Training Of Blind; Contributions From Federal Government

30:6-11. Funds for training of blind; contributions from federal government
When, upon investigation, the commission finds that any blind person who is a resident of this State may be enabled to earn his living in part or in whole, by a course of special instruction or training, the commission may, within the limit of available appropriations, grant sufficient funds to, or in behalf of, a blind individual for the purpose of defraying the cost of board, tuition, travel expenses, tools, and other necessary training charges.

The State Board of Control of Institutions and Agencies, or its duly authorized representative, is hereby empowered to negotiate with and enter into co-operative agreements with the Federal Government for the purpose of receiving contributions therefrom for the vocational rehabilitation of the blind and any funds so received shall be paid into the State treasury and held for the use of the commission to be used, together with funds obtained from the State and from other sources for the vocational rehabilitation of the blind, and for the payment and reimbursement due and growing out of the commission's administration of the State plan for the rehabilitation of the blind which shall include the setting up of necessary rules, regulations, standards, policies and methods of administration in conformity with applicable Federal law and regulation for promoting and carrying through the vocational rehabilitation of blind individuals. Any Federal funds received for administrative purposes shall be made available to the commission as part of its annual appropriation.

Amended by L.1944, c. 241, p. 802, s. 2; L.1967, c. 197, s. 1, eff. Aug. 15, 1967.



Section 30:6-13 - Surgical Or Medical Treatment

30:6-13. Surgical or medical treatment
If the commission, upon examination, finds that a blind individual may have any disability benefited or removed by proper surgical operation, or medical treatment, according to the evidence of a qualified specialist, the commission may expend for such surgical operation or medical treatment those funds which may be available for the purpose in order to treat, remedy, or remove such disability.

Amended by L.1944, c. 241, p. 803, s. 3.



Section 30:6-15 - Inquiries; Annual Report

30:6-15. Inquiries; annual report
The commission is empowered to make inquiries concerning the causes of blindness and the proportion of cases within the State which is preventable and is entitled to receive the cooperation of other State and local government agencies in making these inquiries. The commission shall publish an annual report, including, but not limited to, incidence and prevalence rates of blind and visually impaired persons in all areas of the State.

Amended by L. 1986, c. 147, s. 2, eff. Nov. 13, 1986.



Section 30:6-15.1 - Permit For Operation Of Stand In Public Building, Grounds And Premises By Blind Person

30:6-15.1. Permit for operation of stand in public building, grounds and premises by blind person
It shall be lawful for the head of any department, board, agency, or governing body in charge of any State, county or municipal building, grounds and premises, to grant priority and preference to the New Jersey State Commission for the Blind in the issuance of a permit to operate in such building, grounds and premises, under their control, a stand, with or without mechanical machines, for the vending of newspapers, periodicals, confections, tobacco products, and such other articles as may be approved; provided, however, that such stand, with or without mechanical machines, shall be operated by a blind person under the supervision and control of the said New Jersey Commission for the Blind. Such blind person must be 21 years of age, a citizen of the United States and a resident of the State for 1 year immediately prior to the date of his application for a stand, with or without mechanical machines. In buildings, grounds and premises where a stand, with or without mechanical machines, now exists the present operator shall not be removed, but when such operator ceases to operate such stand, with or without mechanical machines, priority and preference for the further operation of the stand, with or without mechanical machines, shall be granted to the New Jersey Commission for the Blind.

L.1938, c. 349, p. 877, s. 1, eff. June 14, 1938. Amended by L.1962, c. 59, s. 1; L.1963, c. 81, s. 8.



Section 30:6-15.2 - Exemption From License Fee, Rental Or Other Charge

30:6-15.2. Exemption from license fee, rental or other charge
No license fee, rental, or other charge shall be demanded, exacted, required or received for the granting of such permit or for the operation of such stand.

L.1938, c. 349, p. 877, s. 2.



Section 30:6-15.3 - Administration Of State's Vending Machine Program; Use Of Revenues

30:6-15.3. Administration of State's vending machine program; use of revenues
1.The State's vending machine program for State properties shall be administered by the New Jersey Commission for the Blind and Visually Impaired in the Department of Human Services.

There is appropriated annually to the Commission for the Blind and Visually Impaired the amount of revenue from the audits or other collection activities of the State's vending machine program. From these revenues, an annual amount shall be appropriated to provide vision screening services and other prevention services within the Commission for the Blind and Visually Impaired based on available funding and program need, subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury. In each fiscal year, there shall be a maximum amount allowable for costs within the Commission for the Blind and Visually Impaired to administer the vending machine program and for audits or other collection activities. The maximum amount of administrative costs permitted shall be no more than 15% of the revenue collected in the respective fiscal year, and in no case shall exceed $130,000. This amount shall also be subject to the approval of the Director of the Division of Budget and Accounting.

L.1999,c.146,s.1.



Section 30:6-15.4 - Appropriation Of Excess Revenues

30:6-15.4. Appropriation of excess revenues
2.At the discretion of the Commissioner of Human Services, revenues in excess of the amounts budgeted to expand vision screening services and other prevention services and associated administrative costs may be appropriated:

a.to return up to 25% of the revenue received from respective Department of Human Services facilities to the facilities to be used for client welfare programs when not needed for vision screening and other prevention services;

b.to provide liability insurance for clients of the Commission for the Blind and Visually Impaired who are operators of vending facilities in the commission's Business Enterprise Program; and

c.to expand vision screening and other prevention services.

L.1999,c.146,s.2.



Section 30:6-15.5 - Appropriation Of Unexpended Balance

30:6-15.5. Appropriation of unexpended balance
3.The unexpended balance of vending machine program receipts at the end of the State fiscal year on June 30, 1999 and any subsequent fiscal year shall be appropriated to expand vision screening services and other prevention services.

L.1999,c.146,s.3.



Section 30:6-16 - Instruction Of Certain Persons; Children; Rates.

30:6-16 Instruction of certain persons; children; rates.

30:6-16. An annual sum, the per capita amount of which for each pupil shall be fixed by the State House Commission, when appropriated by the Legislature, may be applied by the commission mentioned in R.S.30:6-1 for the instruction or placing for instruction in a suitable and convenient institution or elsewhere, persons who are deaf, hard of hearing, deaf blind, blind, visually impaired, or with a developmental disability or mental deficiency and who are residents of the State as the board may select.

Whenever deemed necessary by the commission, blind babies and young children with physical or intellectual disabilities whose needs cannot be met in other institutions for the blind shall be sent to some convenient and suitable institution in the State where special hospital care, instruction and support can be provided but the rate to be paid by the State including clothing and necessary transportation shall not exceed the rate fixed by the State House Commission.

The rate to be paid for any blind child placed in an institution outside the State, including clothing shall not exceed the per capita rate fixed by the State House Commission.

amended 1944, c.241, s.4; 1965, c.59, s.90; 2010, c.50, s.51.



Section 30:6-17 - Policy Of State

30:6-17. Policy of state
It is the policy of the State to assist blind persons, and organizations established to aid blind persons, in the sale of goods or articles which are the product of blind workers' labor by providing a means of authenticating the source of such goods and articles and by preventing misrepresentation as to items offered for sale as the product of blind persons.

L.1964, c. 290, s. 1.



Section 30:6-18 - Definitions

30:6-18. Definitions
As used in this act:

(a) "Blind person" means a person whose vision in his better eye with proper correction does not exceed 20/200 or who has a field defect in his better eye with proper correction which contracts the peripheral field so that the diameter of the visual field subtends an angle no greater than 20 degrees.

(b) "Goods or articles made by blind persons" shall be construed to mean goods or articles in the manufacture of which not less than 75% of the total hours of direct labor is performed by a blind person or persons.

(c) "Direct labor" means all work required for the preparation, processing and assembling goods or articles including the packaging and packing thereof, but not including time spent in the supervision, administration, inspection and shipping of such operations, or in the production of component materials by other than blind persons.

L.1964, c. 290, s. 2.



Section 30:6-19 - Identification Of Goods; Registration; Fees

30:6-19. Identification of goods; registration; fees
To facilitate ready and authoritative identification of goods or articles made by blind persons, any blind person and any public or private institution or agency, firm, association or corporation engaged in the manufacture or distribution of goods or articles made by a blind person or persons shall apply to the Commission for the Blind for a registration and authorization to use an official imprint, stamp, symbol or label, designed or approved by the commission, to identify goods and articles as made by the blind persons. Nothing in this act shall authorize the identification of goods or articles as made by blind persons when the direct labor performed by blind persons in connection therewith shall consist solely of the packaging or packing thereof as distinguished from the preparation, processing or assembling of such goods or articles. The commission shall investigate each application, under rules and regulations it shall adopt for the administration of this act, to assure that such person or organization is actually engaged in the manufacture or distribution of blind-made goods or articles. The commission may register, without investigation, nonresident individuals and out-of-state agencies, firms, associations or corporations upon proof that they are recognized and approved by the state of their residence or organization pursuant to a law of such state imposing requirements substantially similar to those prescribed pursuant to this act.

No fee shall be charged for registration of an individual blind person who manufactures and sells products of his own labor. A fee of $5.00 shall be charged and collected for registration of any other person, firm or corporation. All registrations shall be valid for 1 year from date of issue.

L.1964, c. 290, s. 3. Amended by L.1975, c. 349, s. 1, eff. March 3, 1976.



Section 30:6-20 - Necessity For Identification; Prerequisites

30:6-20. Necessity for identification; prerequisites
No goods or articles made in this or any other State may be displayed, advertised, offered for sale or sold in this State upon a representation that the same are made by blind persons unless the same are identified as such by label, imprint, stamp or symbol, and no such goods or articles may be so identified unless at least 75% of the total hours of direct labor of producing such goods or articles shall have been performed by a blind person or persons.

L.1964, c. 290, s. 4.



Section 30:6-21 - Labeling

30:6-21. Labeling
Any blind workman, or any public or private institution or agency, corporation, firm or association, registered with the commission pursuant to this act, engaged in the manufacture or distribution of articles of merchandise, made or manufactured by a blind person or persons, shall imprint or stamp upon such articles of merchandise or affix thereto labels containing the words, "made by a blind workman or made by the blind, or blind-made," to which shall be added the name of the manufacturer, the place of manufacture and such other information as the commission may prescribe.

L.1964, c. 290, s. 5.



Section 30:6-22 - Violations; Penalties

30:6-22. Violations; penalties
Any person, firm, corporation, institution or association, who (a) shall use or employ an imprint, stamp, symbol or label issued or approved by the Commission for the Blind or an imitation thereof without having registered with the commission, or (b) who shall directly or indirectly by any means indicate or tend to indicate or represent that the goods or articles were made by a blind person or persons when in fact such goods or articles were not so made, or (c) who shall directly or indirectly by any means indicate or tend to indicate or represent that the goods or articles were sold by or for the benefit of the blind when in fact such sale was not by or of substantial benefit to a blind person or persons is a disorderly person and punishable by a fine of not more than $500.00 or imprisonment for not more than 1 year or both such fine or imprisonment.

L.1964, c. 290, s. 6. Amended by L.1975, c. 349, s. 2, eff. March 3, 1976.



Section 30:6-23 - Purpose

30:6-23. Purpose
The purpose of this act is to further the policy of the State to encourage and assist blind and other severely handicapped persons to achieve maximum personal independence through productive employment by assuring a continuous market for their commodities and services, thereby enhancing their dignity and capacity for self-support and minimizing their dependence on welfare and the need for costly institutionalization.

L.1981, c. 488, s. 1, eff. Jan. 12, 1982.



Section 30:6-24 - Definitions

30:6-24. Definitions
As used in this act:



a. "Blind person" means a person whose vision in the better eye with proper correction does not exceed 20/200 or who has a field defect in the better eye with proper correction which contracts the peripheral field so that the diameter of the visual field subtends an angle no greater than 20 degrees.

b. "Central Nonprofit Agency" means the agency designated by the commissioner pursuant to section 6 of this act.

c. "Commissioner" means the Commissioner of Human Services.



d. "Rehabilitation facility" means a rehabilitation facility located in this State which qualifies as a charitable organization or institution under the provisions of section 501(c)(3) of the Internal Revenue Code and is conducted on a nonprofit basis for the purpose of carrying out a recognized program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury and of providing these individuals with remunerative employment or other occupational rehabilitative activity of an educational or therapeutic nature as defined in section 525.1 et seq. of the regulations adopted pursuant to the federal "Fair Labor Standards Act of 1938," 29 U.S.C. s. 201 et seq. and related codes, and which is engaged in the production of commodities or the provision of services in connection with which not less than 75% of the total hours of direct labor is performed by blind or other severely handicapped persons excluding any hours of supervision, administration, inspection or shipping.

e. "Severely handicapped person" means a person with a physical, mental or emotional disability, other than blindness but including a visual impairment, which is a substantial handicap to employment and prevents that person from currently engaging in normal competitive employment.

f. "State agency" means an agency of State government.



L.1981,c.488,s.2; amended 1991,c.147,s.2.



Section 30:6-25 - Commodities And Services Council Established

30:6-25. Commodities and Services Council established
There is established in the Department of Human Services, the Commodities and Services Council for blind and other severely handicapped persons. The council shall consist of the Director of the Division of Vocational Rehabilitation Services; the Director of the Division of Purchase and Property; the Chief of the Bureau of State Use Industries; the Director of the Division of Development for Small Businesses and Women's and Minority Businesses in the Department of Commerce and Economic Development; the Director of the Division of Developmental Disabilities in the Department of Human Services; the Executive Director of the Commission for the Blind and Visually Impaired; the President of the New Jersey Association of Rehabilitation Facilities; or their designees; three citizens as at-large members, at least one of whom shall be a blind person, and at least one of whom shall represent the private business sector. The at-large members shall be appointed by the Governor, with the advice and consent of the Senate, for terms of three years, except that of the first at-large members appointed, one shall be appointed for a term of three years, one for a term of two years, and one for a term of one year.

L.1981,c.488,s.3; amended 1991,c.147,s.3; 1999,c.91,s.12.



Section 30:6-26 - Annual Organization; Chairman; Expenses

30:6-26. Annual organization; chairman; expenses
The members of the council shall organize annually by the selection of one of their members to serve as chairman. Members shall serve without compensation but shall be reimbursed for all necessary expenses incurred in the performance of their duties.

L.1981, c. 488, s. 4, eff. Jan. 12, 1982.



Section 30:6-27 - Duties Of The Council

30:6-27. Duties of the council
The duties of the council shall include:



a. Developing through the Central Nonprofit Agency a list of commodities and services which shall be set aside for purchase through approved rehabilitation facilities and establishing a fair market price for those commodities and services.

b. Recommending to the commissioner an agency to be designated as the Central Nonprofit Agency.

c. Encouraging the purchase of commodities and services of blind and other severely handicapped persons by political subdivisions of the State.

L.1981,c.488,s.5; amended 1991,c.147,s.4.



Section 30:6-28 - Designation Of Central Nonprofit Agency

30:6-28. Designation of central nonprofit agency
The commissioner shall designate a nonprofit agency to facilitate the distribution of orders received from various State agencies for commodities and services on the set-aside list among approved rehabilitation facilities and to insure the effective and efficient administration of this act.

L.1981,c.488,s.6; amended 1991,c.147,s.5.



Section 30:6-29 - Functions, Operations Of Central Nonprofit Agency

30:6-29. Functions, operations of central nonprofit agency
The functions and operations of the Central Nonprofit Agency shall include but not be limited to the following:

a. Receiving and processing all applications from approved rehabilitation facilities for the setting aside of specific commodities and services to be provided by the applying facilities;

b. Reviewing and certifying the capabilities of an applying facility to provide a specific commodity or service in keeping with quality standards, quantity and timely delivery requirements;

c. Preparing a detailed annual report for submission to the council;



d. Establishing and publishing a list of commodities and services provided by approved facilities, with timely revisions for distribution to all purchasing agents of the State and its political subdivisions.

L.1981,c.488,s.7; amended 1991,c.147,s.6.



Section 30:6-30 - Procurement Of Commodities, Services Through Central Nonprofit Agency

30:6-30. Procurement of commodities, services through central nonprofit agency
State agencies shall procure through the Central Nonprofit Agency those commodities and services which have been set aside for purchase from approved rehabilitation facilities.

L.1981,c.488,s.8; amended 1991,c.147,s.7.



Section 30:6-31 - Inapplicability Of Act If Commodities Manufactured By Institutional Labor Available

30:6-31. Inapplicability of act if commodities manufactured by institutional labor available
This act does not apply in any case where commodities are available for procurement by any State agency from any other State agency or political subdivision of the State as provided in R.S. 30:4-95.

L.1981, c. 488, s. 9, eff. Jan. 12, 1982.



Section 30:6-32 - Rules And Regulations

30:6-32. Rules and regulations
The commissioner shall promulgate such rules and regulations as may be necessary to carry out the provisions of this act.

L.1981, c. 488, s. 10, eff. Jan. 12, 1982.



Section 30:6-33 - Short Title

30:6-33. Short title
This act shall be known and may be cited as the "Rehabilitation Facilities Set-Aside Act."

L.1991,c.147,s.8.



Section 30:6B-1 - Commitment To Veterans Affairs Or Other Agency Of The United States.

30:6B-1 Commitment to Veterans Affairs or other agency of the United States.

1.If it is determined in a proceeding in a court of competent jurisdiction for the commitment of a person alleged to be mentally incapacitated or otherwise in need of confinement in a psychiatric hospital or other institution for the person's proper care, treatment, or safekeeping, that commitment is necessary and that the person is eligible for care or treatment by the Department of Veterans Affairs or other agency of the United States, the court may commit the person to the Department of Veterans Affairs or other agency instead of to a State institution, upon receipt of a certificate from the Department of Veterans Affairs or other agency showing that facilities are available and that the person is eligible for care or treatment therein, subject to the provisions of this act.

Upon commitment, and when admitted to a facility operated by any such agency, the person shall be subject to the rules and regulations of the Department of Veterans Affairs or other agency. The chief officer of a facility of the Department of Veterans Affairs or institution operated by the other agency to which the person is committed shall, with respect to the retention of the person's custody, transfer, parole, or discharge, be vested with the same powers as that of the chief officer of a State institution if the person had been committed to a State institution.

L.1952, c.76, s.1; amended 2013, c.103, s.89.



Section 30:6B-2 - Jurisdiction Notwithstanding Commitment; Modification

30:6B-2. Jurisdiction notwithstanding commitment; modification
The court or judicial officer of this State making any such commitment shall have jurisdiction of such person notwithstanding such commitment and may thereafter, at any time, inquire into the mental condition of the person so committed and may determine the necessity for continuance of his restraint, and all such commitments pursuant to this act shall be deemed to be subject to modification or alteration, and in no case shall any such commitment be a final disposition of the custody of any such person.

L.1952, c. 76, p. 406, s. 2.



Section 30:6B-3 - Persons Committed From Other States Or District Of Columbia; Jurisdiction

30:6B-3. Persons committed from other states or District of Columbia; jurisdiction
Any judgment or order of commitment by a court of competent jurisdiction of another State or of the District of Columbia, committing a person to the Veterans Administration, or other agency of the United States Government for care or treatment, shall have the same force and effect as to the committed person while in this State as in the jurisdiction in which is situated the court entering the judgment or making the order; and the courts of the committing State, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his restraint. Consent is hereby given to the application of the law of the committing State or District in respect to the authority of the chief officer of any facility of the Veterans Administration, or of any institution operated in this State by any other agency of the United States to retain custody, or transfer, parole or discharge the committed person, but nothing contained herein shall deprive any court of competent jurisdiction in this State of its general jurisdiction in respect to such persons, as in the case of other persons in this State.

L.1952, c. 76, p. 407, s. 3.



Section 30:6B-4 - Transfer Of Eligible Persons.

30:6B-4 Transfer of eligible persons.

4.Upon receipt of a certificate of the Department of Veterans Affairs or other agency of the United States that facilities are available for the care or treatment of a person committed to an institution for the care and treatment of persons who are mentally incapacitated and that the person is eligible for care or treatment, the chief officer of the institution may, subject to the approval of the Commissioner of Human Services or of the court having jurisdiction over the person, transfer the person to the Department of Veterans Affairs or other agency for care or treatment.

A person transferred as provided in this section shall be deemed committed to the Department of Veterans Affairs or other agency, pursuant to the original commitment.

L.1952, c.76, s.4; amended 1957, c.138; 2013, c.103, s.90.



Section 30:6B-5 - Criminal Offenses, Persons Charged With Or Convicted Of

30:6B-5. Criminal offenses, persons charged with or convicted of
The provisions of this act shall have no application to the commitment of any person charged with or convicted of a criminal offense.

L.1952, c. 76, p. 408, s. 5.



Section 30:6C-1 - Declaration Of Policy

30:6C-1. Declaration of policy
It is declared to be the public policy of this State that the human suffering and social and economic loss caused by drug addiction are matters of grave concern to the people of the State and it is imperative that a comprehensive program be established and implemented through the facilities of the State, the several counties, the Federal Government and local and private agencies to prevent drug addiction and to provide diagnosis, treatment, care and rehabilitation for drug addicts to the end that these unfortunate individuals may be restored to good health and again become useful citizens in the community.

L.1964, c. 226, s. 1.



Section 30:6C-5 - Admission For Treatment; Application; Discharge

30:6C-5. Admission for treatment; application; discharge
A person over the age of 21 years believing himself to be addicted to the use of narcotics or drugs may be admitted to any State or county institution, hospital or facility certified by the commissioner as having special facilities for the care and treatment of drug addicts and may receive treatment therein. If the individual be under the age of 21 years and unmarried then such application for his voluntary admission may be made on his behalf by a parent, guardian, next of kin, person standing in loco parentis or by any person having care, custody and control of such individual. If the superintendent or physician in charge of such hospital or facility certifies that it is in the best interest of any such drug addict, he may be retained therein for a period not exceeding 30 days for the purpose of care and treatment and thereafter until 15 days after receipt of notice in writing from such person, if he is over the age of 21 years, or if he is under such age, from the person who applied on his behalf for his admission, of intention to leave such hospital or facility. At any time prior thereto the superintendent or physician in charge upon filing his written certificate with the commissioner, may discharge any such drug addict who is recovered, or if not recovered, is not suitable for treatment in such facility or hospital.

L.1964, c. 226, s. 5.



Section 30:6C-6 - Conviction Of Certain Offenses; Probation On Voluntary Admission To Hospital Or Other Facility For Care And Treatment

30:6C-6. Conviction of certain offenses; probation on voluntary admission to hospital or other facility for care and treatment
Any individual adjudged a disorderly person under the provisions of N.J.S. 2A:170-8, or under the provisions of chapter 113, P.L.1962, shall be placed upon probation on condition that such individual immediately voluntarily admit himself to a State or county mental hospital or other similar facility designated by the Commissioner of Institutions and Agencies, there to receive medical and other care and treatment designed to effect a cure for his condition and his rehabilitation, and on condition that such individual upon release or discharge from such hospital or similar facility receive specialized medically oriented aftercare treatment for the balance of the time that the individual shall remain on probation. Such period of hospital treatment shall not exceed the maximum period of confinement prescribed by law for the offense of which the individual is convicted.

If, prior to the expiration of the maximum term of confinement, the individual terminates medical treatment and leaves the hospital, he shall be returned to the court as a probation violator and the court may either commit him to a correctional institution until released in the manner provided by law or upon recommendation of the Commissioner of the Department of Institutions and Agencies commit him to a State or county mental hospital or similar facility designated by the commissioner, there to be confined for the period of time remaining if he had been sentenced to correctional confinement in the first instance, unless sooner released or discharged, in which event he shall return to a probation status.

L.1964, c. 226, s. 6.



Section 30:6C-7 - Aftercare Treatment; Refusal To Continue As Violation Of Probation

30:6C-7. Aftercare treatment; refusal to continue as violation of probation
Any individual released or discharged from a State or county mental hospital or similar facility after having been voluntarily admitted or committed thereto as a disorderly person as provided for herein, shall receive specialized medically oriented aftercare treatment for the balance of the time that the individual shall remain on probation. If the individual receiving aftercare treatment refuses to continue to receive such treatment and thus violates the condition of his probation, he shall be returned to the court for further disposition as provided for herein.

L.1964, c. 226, s. 7.



Section 30:6C-8 - Establishment Of Aftercare Clinics; Incorporation In Statewide Drug Abuse Treatment And Counseling Clinics

30:6C-8. Establishment of aftercare clinics; incorporation in statewide drug abuse treatment and counseling clinics
Each of the several counties, or several counties on a joint cooperative basis, may establish a regional medically oriented clinic to provide aftercare treatment for individuals released or discharged from mental hospitals as provided for herein, or may enter into a contractual relationship with an existing public or private facility to provide such aftercare treatment. On and after July 1, 1971, any clinic theretofore or thereafter established shall become a part of the Statewide system established under this supplementary and amendatory act; provided, however, the board of chosen freeholders of a county in which any such clinic is then presently operating may provide by resolution for such clinic to continue to operate as an independent county agency with the cost therefor to be paid by said county. In such case, the particular clinic shall not become part of the Statewide system, but shall operate as an independent county agency under the direction and at the expense of the county in which it is located; provided, however, it shall conform to standards, rules and regulations promulgated by the commissioner. Thereafter, any such clinic operating as an independent county agency may become part of the Statewide system upon the approval by the commissioner of a resolution adopted by the board of chosen freeholders of such county requesting the commissioner to assume operation and control of such clinic. Copies of resolutions authorized by this section shall be forwarded to the commissioner within 10 days after adoption.

Any county operating a clinic which becomes a part of the Statewide system established hereunder shall maintain, operate and make available to the Department of Health any building, space or other physical facility used by the county clinic for the continued use by the Department of Health at no cost for the Statewide system. Such building, space or other physical facility shall be so made available to the Department of Health at no cost to the Department or the State of New Jersey for a term of 5 years; provided, however, said term may be extended or decreased upon the written agreement of the Commissioner of Health and a resolution therefor by the board of chosen freeholders of the county in which said clinic is located.

L.1964, c. 226, s. 8. Amended by L.1967, c. 130, s. 1, eff. June 26, 1967; L.1971, c. 128, s. 8, eff. July 1, 1971.



Section 30:6C-9 - Habeas Corpus; Effect Of Act On Use Of Writ

30:6C-9. Habeas corpus; effect of act on use of writ
Nothing herein contained shall be deemed to restrict the use of the writ of habeas corpus. If a writ of habeas corpus be obtained in behalf of any person confined in a hospital or facility and receiving treatment for drug addiction, and if it appears at the hearing on the return of such writ that the condition of such person is such as to require further treatment for drug addiction, then such person shall be remanded to the care and custody of such hospital or facility until such time as it appears that such person is no longer in need of institutional care or treatment for drug addiction as provided in this act and may properly be discharged.

L.1964, c. 226, s. 9.



Section 30:6C-10 - Repeals

30:6C-10. Repeals
"An act creating a permanent commission on narcotic control," approved January 11, 1954 (P.L.1953, c. 449) is repealed.

L.1964, c. 226, s. 10.



Section 30:6C-11 - Findings, declarations relative to substance abuse recovery assistance.

30:6C-11 Findings, declarations relative to substance abuse recovery assistance.
1. The Legislature finds and declares that:

a. According to the Centers for Disease Control and Prevention, the rate of heroin and opioid-related deaths in the United States has nearly tripled since 2010.

b. New Jersey's overdose death rate is currently more than three times the national rate, and overdose is the leading cause of accidental death in the State.

c. Data show that treatment for heroin and opioid addictions have become spread evenly across all of the State's demographics.

d. Increasing access to treatment without fear of arrest or law enforcement action is essential to persuade those who suffer from addiction to receive the treatment they need.

e. In certain parts of the State and in other jurisdictions, increased access to treatment has resulted from collaborative efforts of law enforcement, community professionals, and volunteers providing support to those who need additional assistance in seeking treatment.

f. The establishment of law enforcement assisted addiction and recovery referral programs would provide additional support necessary to assist many of those who need treatment by encouraging those suffering from heroin and opioid addiction to seek recovery; helping to distribute life-saving drugs to prevent and treat overdoses; and connecting people suffering from heroin and opioid addiction with treatment programs and facilities.

L.2016, c.58, s.1.



Section 30:6C-12 - Establishment of law enforcement assisted addiction and recovery referral program.

30:6C-12 Establishment of law enforcement assisted addiction and recovery referral program.
2. The Director of the Division of Mental Health and Addiction Services in the Department of Human Services, in consultation with the Attorney General, shall provide for the establishment, upon the request of the department or force, of a law enforcement assisted addiction and recovery referral program in accordance with section 5 of P.L.2016, c.58 (C.30:6C-15). In providing for the establishment of these programs, the director shall:

a. prescribe by regulation requirements for a law enforcement department to establish, or otherwise authorize the operation within that department, of a law enforcement assisted addiction and recovery referral program;

b. develop and implement guidelines for the recruitment and training of law enforcement officers and personnel, volunteers, and treatment providers to participate in the program, provided that law enforcement officers may refer or transport program participants to a program volunteer or to a treatment provider for substance abuse recovery services, health care services, including mental health services, medication-assisted drug treatment services, and other substance abuse treatment services but shall not be involved in the provision of such services;

c. support and facilitate, to the maximum extent practicable, the linkage of law enforcement assisted addiction and recovery referral programs to facilities and programs that may provide appropriate substance abuse recovery services, health care services, including mental health services, medication-assisted drug treatment services, and other substance abuse treatment services to program participants;

d. coordinate with law enforcement officials, personnel, and program volunteers to ensure that individuals seeking to participate in the program are treated with respect, care, and compassion;

e. establish eligibility requirements for participation in the program which shall include, but not be limited to, the provisions of P.L.2016, c.58 (C.30:6C-11 et seq.);

f. develop and implement procedures for determining eligibility to participate in the program, including, but not limited to, conducting a wanted person check pursuant to section 1 of P.L.2003, c.282 (C.30:4-91.3c) on each potential program participant; and

g. provide procedures for maintaining the confidentiality of information pertaining to the identity, diagnosis, treatment and health information of any program participant.

L.2016, c.58, s.2.



Section 30:6C-13 - Participation upon approval by governing body.

30:6C-13 Participation upon approval by governing body.
3. Upon approval by the governing body of the county or municipality, as the case may be, a county police department or force established pursuant to N.J.S.40A:14-106 or municipal police department or force established pursuant to N.J.S.40A:14-118 may participate in a law enforcement assisted addiction and recovery referral program established in accordance with P.L.2016, c.58 (C.30:6C-11 et seq.). Law enforcement officers participating in a law enforcement assisted addiction and recovery referral program established pursuant to this section may refer or transport program participants to a program volunteer for support, guidance and assistance, and may transport program participants to a treatment provider for substance abuse recovery services or health care services, but shall not otherwise be involved in the provision of such services.

L.2016, c.58, s.3.



Section 30:6C-14 - Determination of eligibility for participation.

30:6C-14 Determination of eligibility for participation.
4. a. For any individual who enters a law enforcement department seeking to participate in a law enforcement assisted addiction and recovery referral program, the chief law enforcement officer or a designee shall determine if the individual is currently under a sentence of probation. If an individual is determined to be on probation, any placement pursuant to the program shall be coordinated with the individual's probation officer.

b. An individual shall be ineligible to participate in the program if:

(1) the individual is required to register as a sex offender pursuant to section 2 of P.L.1994, c.133 (C.2C:7-2);

(2) the individual has an outstanding arrest warrant or pending criminal charges;

(3) the individual is under 18 years of age and does not have the consent of a parent or guardian; or

(4) the chief law enforcement officer or a designee expresses the reasonable belief that the officer, personnel, or others could be seriously harmed by the individual.

c. If at any time the individual is determined to be in need of medical assistance, the law enforcement officer or personnel shall immediately seek emergency medical assistance for the individual.

L.2016, c.58, s.4.



Section 30:6C-15 - Compliance with requirements.

30:6C-15 Compliance with requirements.



Section 30:6C-16 - Immunity from liability.

30:6C-16 Immunity from liability.
6. a. A county or municipal entity, official or employee that approves participation in a law enforcement assisted addiction and recovery referral program in accordance with P.L.2016, c.58 (C.30:6C-11 et seq.), shall not, as a result of any acts or omissions, be subject to any criminal or civil liability related to approval of participation in the law enforcement assisted addiction and recovery referral program.

b. A county or municipal law enforcement department, chief law enforcement officer, officer or personnel, volunteer or treatment provider, that participates in good faith in a law enforcement assisted addiction and recovery referral program in accordance with P.L.2016, c.58 (C.30:6C-11 et seq.), shall not, as a result of any acts or omissions, be subject to any criminal or civil liability related to participation in the law enforcement assisted addiction and recovery referral program.

L.2016, c.58, s.6.



Section 30:6D-1 - Short Title

30:6D-1. Short title
This act shall be known and may be cited as the "Developmentally Disabled Rights Act."

L.1977, c. 82, s. 1, eff. May 5, 1977.



Section 30:6D-2 - Legislative Findings And Declarations

30:6D-2. Legislative findings and declarations
The Legislature finds and declares that the developmentally disabled are entitled to certain fundamental rights as citizens and that these rights shall not be abrogated solely by reason of admission to any facility or receipt of any service for developmentally disabled persons; that services which are offered to the developmentally disabled shall be provided in a manner which respects the dignity, individuality and constitutional, civil and legal rights of each developmentally disabled person; and that it is the purpose of this act to denote such rights and establish standards for the provision of such services.

L.1977, c. 82, s. 2, eff. May 5, 1977.



Section 30:6D-3 - Additional Definitions.

30:6D-3 Additional definitions.

3.As used in this act, unless a different meaning clearly appears from the context:

a."Developmental disability" means a

severe, chronic disability of a person which:

(1)is attributable to a mental or physical impairment or combination of mental or physical impairments;

(2)is manifest before age 22;

(3)is likely to continue indefinitely;

(4)results in substantial functional limitations in three or more of the following areas of major life activity, that is, self-care, receptive and expressive language, learning, mobility, self-direction and capacity for independent living or economic self-sufficiency; and

(5)reflects the need for a combination and sequence of special inter-disciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated. Developmental disability includes, but is not limited to severe disabilities attributable to, an intellectual disability, autism, cerebral palsy, epilepsy, spina bifida and other neurological impairments where the above criteria are met;

b."Services" or "services for persons with developmental disabilities" means specialized services or special adaptations of generic services provided by any public or private agency, organization or institution and directed toward the alleviation of a developmental disability or toward the social, personal, physical, or economic habilitation or rehabilitation of an individual with such a disability; and such term includes diagnosis, evaluation, treatment, personal care, day care, domiciliary care, special living arrangements, training, education, sheltered employment, recreation, counseling of the individual with such disability and of his family, protective and other social and socio-legal services, information and referral services, follow-along services, and transportation services necessary to assure delivery of services to persons with developmental disabilities; and

c."Facility" or "facility for persons with developmental disabilities" means a facility operated by any public or private agency, organization or institution for the provision of services for persons with developmental disabilities.

L.1977, c.82, s.3; amended 1985, c.145, s.12; 2010, c.50, s.52.



Section 30:6D-4 - Rights Unaffected By Admission, Residence, Receipt Of Services.

30:6D-4 Rights unaffected by admission, residence, receipt of services.

4.No person with a developmental disability shall be presumed to be incapacitated or shall be discriminated against or shall be deprived of any constitutional, civil, or legal right solely by reason of admission to or residence at a facility or solely by reason of receipt of any service for persons with developmental disabilities. No such admission, residence, or receipt of services shall modify or vary any constitutional, civil, or legal right of the person, including, but not necessarily limited to, the right to:

a.Register and vote at elections;

b.Free exercise of religion;

c.Receive and send unopened correspondence and, upon request, to obtain assistance in the writing and reading of that correspondence;

d.Private visitations and private telephone conversations without prior notice to the facility during reasonable hours as may be established by the facility with parents, guardians, representatives of guardian services, relatives, friends, physicians, attorneys, government officials, and any other persons;

e.Reasonable opportunities for interaction with members of the opposite sex;

f. Confidential handling of personal and medical records.

L.1977, c.82, s.4; amended 2013, c.103, s.91.



Section 30:6D-5 - Rights Of Persons Receiving Services For Persons With Developmental Disability At Facility.

30:6D-5 Rights of persons receiving services for persons with developmental disability at facility.

5. a. No person receiving services for persons with developmental disabilities at any facility shall:

(1)be subjected to any corporal punishment;

(2)be administered any medication or chemical restraint, except upon the written authorization of a physician when necessary and appropriate as an element of the service being received or as a treatment of any medical or physical condition in conformity with accepted standards for that treatment. The nature, amount of, and reasons for the administration of any medication or chemical restraint shall be promptly recorded in the person's medical record; or

(3)be physically or chemically restrained or isolated in any manner, except in emergency situations for the control of violent, disturbed, or depressed behavior which may immediately result in or has resulted in harm to the person or other person or in substantial property damage.

The chief administrator of the facility, or the chief administrator's designee, shall be notified immediately upon the application of any restraint or isolation, and thereafter the restraint or isolation shall be continued only upon the written order of the administrator or designee. The order shall be effective for not more than 24 hours, and may be renewed for additional periods of not more than 24 hours each if the administrator or designee shall determine that continued restraint or isolation is necessary. While in restraint or isolation, the person shall be checked by an attendant every 15 minutes, and bathed every 24 hours. The restraint or isolation shall be terminated at any time if an attending physician shall find the restraint or isolation to be medically contraindicated. The nature, duration of, reasons for, and notation of attendant checks shall be promptly recorded in the person's medical record;

(4)be subjected to shock treatment, psychosurgery, sterilization, or medical behavioral or pharmacological research without the express and informed consent of the person, if an adult who has mental capacity, or of the person's guardian ad litem specifically appointed by a court for the matter of consent to these proceedings, if a minor or an adult who lacks mental capacity or a person administratively determined to have a mental deficiency. The consent shall be made in writing and shall be placed in the person's record.

Either the party alleging the necessity of the procedure or the person or the person's guardian ad litem may petition a court of competent jurisdiction to hold a hearing to determine the necessity of the procedure at which the client is physically present, represented by counsel, and provided the right and opportunity to be confronted with and to cross-examine all witnesses alleging the necessity of the procedure. In the proceedings, the burden of proof shall be on the party alleging the necessity of the procedure. In the event that a person cannot afford counsel, the court shall appoint an attorney not less than 10 days before the hearing. An attorney so appointed shall be entitled to a reasonable fee to be determined by the court and paid by the county from which the person was admitted. Under no circumstances may a person in treatment be subjected to hazardous or intrusive experimental research which is not directly related to the specific goals of the person's treatment program.

(5)Notwithstanding the provisions of paragraph (4) of this subsection to the contrary, nothing in this section shall prohibit consent obtained or research conducted pursuant to the provisions of P.L.2007, c.316 (C.26:14-1 et seq.) as provided in this paragraph (5).

(a)In addition to meeting the requirements of sections 4 and 5 of P.L.2007, c.316 (C.26:14-4 and C.26:14-5), medical research involving persons who are protected by the provisions of this subsection shall also meet the approval of the Interdisciplinary Research Committee established herein.

(b)The members of the Interdisciplinary Research Committee shall be appointed by the Assistant Commissioner of the Division of Developmental Disabilities in the Department of Human Services, and shall serve at the pleasure of the Assistant Commissioner. The members shall have diverse backgrounds, represent a variety of professions, and include at least one self-advocate and one family member, neither of whom shall be an employee of the department.

(c)The committee shall independently determine whether the criteria set forth in section 3 of P.L.2007, c.316 (C.26:14-3), and where required, the informed consent provisions of section 4 of P.L.2007, c.316 (C.26:14-4), have been met. In addition, the committee may impose such other conditions on approval as it determines are necessary to protect the health, safety, and autonomy of the individuals participating in the medical research.

(d)Notices of proposals for medical research received by the committee, and the committee's action on the proposals, shall be posted on the department's website and forwarded to the New Jersey Council on Developmental Disabilities, The Elizabeth M. Boggs Center on Developmental Disabilities, and Disability Rights of New Jersey.

(e)Two years after enactment of P.L.2011, c.182 and every two years thereafter, the division shall provide to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), and post on the division's Internet website, a summary of the research proposals reviewed by the committee and the actions taken.

b.Every person with a developmental disability in residence at any facility shall be provided with a nutritionally adequate and sufficient diet and shall receive appropriate and sufficient medical and dental care on a regular basis and whenever otherwise necessary.

c.Every person with a developmental disability between the ages of five and 21, inclusive, in residence or full-time attendance at any facility shall be provided a thorough and efficient education suited to the person's age and abilities.

L.1977, c.82, s.5; amended 2011, c.182; 2013, c.103, s.92.



Section 30:6D-5.1 - Short Title.

30:6D-5.1 Short title.

1.This act shall be known and may be cited as "Danielle's Law."

L.2003,c.191,s.1.



Section 30:6D-5.2 - Definitions Relative To Staff Working With Persons With Developmental Disabilities, Traumatic Brain Injury.

30:6D-5.2 Definitions relative to staff working with persons with developmental disabilities, traumatic brain injury.

2.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Facility for persons with developmental disabilities" means a facility for persons with developmental disabilities as defined in section 3 of P.L.1977, c.82 (C.30:6D-3).

"Facility for persons with traumatic brain injury" means a facility for persons with traumatic brain injury that is operated by, or under contract with, the department.

"Life-threatening emergency" means a situation in which a prudent person could reasonably believe that immediate intervention is necessary to protect the life of a person receiving services at a facility for persons with developmental disabilities or a facility for persons with traumatic brain injury or from a public or private agency, or to protect the lives of other persons at the facility or agency, from an immediate threat or actual occurrence of a potentially fatal injury, impairment to bodily functions or dysfunction of a bodily organ or part.

"Public or private agency" means an entity under contract with, licensed by or working in collaboration with the department to provide services for persons with developmental disabilities or traumatic brain injury.

L.2003,c.191,s.2.



Section 30:6D-5.3 - Responsibilities Of Staff At Facility For Persons With Developmental Disabilities, Traumatic Brain Injury.

30:6D-5.3 Responsibilities of staff at facility for persons with developmental disabilities, traumatic brain injury.

3. a. A member of the staff at a facility for persons with developmental disabilities or a facility for persons with traumatic brain injury or a member of the staff at a public or private agency, who in either case works directly with persons with developmental disabilities or traumatic brain injury, shall be required to call the 911 emergency telephone service for assistance in the event of a life-threatening emergency at the facility or the public or private agency, and to report that call to the department, in accordance with policies and procedures established by regulation of the commissioner. The facility or the public or private agency, as applicable, and the department shall maintain a record of such calls under the policy to be established pursuant to this section.

b.The department shall ensure that appropriate training is provided to each member of the staff at a facility for persons with developmental disabilities or a facility for persons with traumatic brain injury or member of the staff at a public or private agency, who in either case works directly with persons with developmental disabilities or traumatic brain injury, to effectuate the purposes of subsection a. of this section.

L.2003,c.191,s.3.



Section 30:6D-5.4 - Violations, Penalties.

30:6D-5.4 Violations, penalties.

4.A member of the staff at a facility for persons with developmental disabilities or a facility for persons with traumatic brain injury or a member of the staff at a public or private agency who violates the provisions of section 3 of this act shall be liable to a civil penalty of $5,000 for the first offense, $10,000 for the second offense, and $25,000 for the third and each subsequent offense, to be sued for and collected in a summary proceeding by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2003,c.191,s.4.



Section 30:6D-5.5 - Record Of Violations.

30:6D-5.5 Record of violations.

5.The department shall maintain a record of violations of the provisions of section 3 of this act, which shall be included in the criteria that the department considers in making a decision on whether to renew the license of a facility or whether to renew a contract with a public or private agency, as applicable.

L.2003,c.191,s.5.



Section 30:6D-5.6 - Rules, Regulations.

30:6D-5.6 Rules, regulations.

7.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the purposes of this act.

L.2003,c.191,s.7.



Section 30:6D-5.7 - Findings, Declarations Relative To Individuals With Developmental Disabilities.

30:6D-5.7 Findings, declarations relative to individuals with developmental disabilities.

1.The Legislature finds and declares that:

a.There are hundreds of community care residences in the State in which an adult or family secures a license from the Department of Human Services to provide care or training, or both, to up to four individuals with developmental disabilities;

b.For protection of the individuals with developmental disabilities residing in these community care residences, there needs to be an increase in the oversight of the persons licensed to operate community care residences, the case managers who are required to conduct monthly visits of these residences, and the day programs that individuals with developmental disabilities are scheduled to, but may not actually, attend;

c.It is also important to improve communications with guardians and authorized family members of individuals with developmental disabilities residing in community care residences so that guardians and authorized family members know whether the individual is receiving good care, attending scheduled day programs, and following the individualized habilitation plan developed for the individual;

d.Currently an individual with a developmental disability residing in a community care residence is required to have annual medical examinations; for the protection of an individual who may be suffering injury inflicted by the licensee of the community care residence, the examining physician should be required to take protective custody of the individual and report such action to the Department of Human Services;

e.Ensuring that investigators have access to communications concerning allegations of abuse, neglect, or exploitation of an individual with a disability, and that investigative reports examine the role of those overseeing the persons providing care to individuals with developmental disabilities, would provide needed information for any civil or criminal proceeding that may follow an allegation of abuse, neglect, or exploitation; and

f.It is the policy of this State to: ensure that there is sufficient oversight of community care residences and day programs attended by individuals with developmental disabilities residing in community care residences; protect these individuals from injury that may be inflicted by the very persons charged with providing them with care; and safeguard and report information that may be important for a civil or criminal proceeding that may follow an allegation of abuse, neglect, or exploitation of an individual with a developmental disability residing in a community setting.

L.2012, c.69, s.1.



Section 30:6D-5.8 - Definitions Relative To Individuals With Developmental Disabilities.

30:6D-5.8 Definitions relative to individuals with developmental disabilities.

2.As used in this act:

"Alternate" means a person 18 years of age or older who assumes the responsibility of a licensee when the licensee is absent from a community care residence.

"Authorized family member" means a relative of the individual with a developmental disability authorized by the individual's guardian, or by the individual if the individual is his own guardian, to receive information pursuant to this act.

"Community care residence" or "residence" means a private home or apartment in which an adult or family is licensed by and contracts with the department to provide an individual with a developmental disability with care or training, or both.

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Division" means the Division of Developmental Disabilities in the Department of Human Services.

"Licensee" means one or more persons 18 years of age or older who are named on the license issued by the Department of Human Services to operate a community care residence and have overall responsibility for an individual with a developmental disability.

"Negative licensing action" means an action taken that imposes a restriction on a licensee and may include suspension of admissions, issuance of a provisional license of a residence, reduction in the licensed capacity, non-renewal of license, suspension of a license, or revocation of a license.

"Office of Licensing" or "office" means the licensing unit of the Department of Human Services for programs in the Division of Developmental Disabilities.

"Special Response Unit" means the unit in the department that is charged with investigation of serious unusual incidents, as defined by applicable rules and regulations of the department, and is responsible for the investigation of a report of abuse, neglect, or exploitation in a community care residence.

"Substantiated" means the available information obtained during the investigation of an allegation of abuse, neglect, or exploitation indicates a finding by a preponderance of the evidence that an individual with a developmental disability has been harmed or placed at substantial risk of harm by a caretaker or licensee.

"Unfounded" means the available information obtained during the investigation of an allegation of abuse, neglect, or exploitation indicates a finding that there is no risk to the safety or welfare of the individual with a developmental disability.

"Unsubstantiated" means the available information obtained during the investigation of an allegation of abuse, neglect, or exploitation provides some indication of a finding that an individual with a developmental disability has been harmed or placed at substantial risk of harm by a caretaker or licensee.1

L.2012, c.69, s.2.



Section 30:6D-5.9 - Rules Concerning Licensed Community Care Residence.

30:6D-5.9 Rules concerning licensed community care residence.

3.A community care residence licensed by the Department of Human Services pursuant to N.J.A.C. 10:44B-1.1 et seq. shall be subject to the following provisions:

a.If, as a result of an annual inspection of a community care residence by the Office of Licensing that allows for inquiry into the facilities, records, equipment, sanitary conditions, accommodations, and management of an individual with a developmental disability as required by N.J.A.C.10:44B-1.1 et seq., a licensee is required to provide a plan of correction and that plan has not been successfully implemented, as determined by the supervisor of the case manager of the individual or the office, within 30 days of the date that the licensee submitted the plan to the office, an individual with a developmental disability residing in that residence shall be removed from the residence if the supervisor, in consultation with the office, determines that the licensee's failure to implement the plan of correction threatens the health and well-being of the individual with the developmental disability.

b.If the health, safety, or well-being of an individual with a developmental disability residing in a community care residence is threatened because of a licensee's noncompliance with the standards adopted by regulation of the department, the individual with a developmental disability shall be removed from the residence, and the licensee shall be subject to negative licensing action by the Office of Licensing.

c. (1) The department shall have the authority to impose a penalty in an amount of $350 per day on the licensee for a repeated failure to implement a required plan of correction. The penalty shall be payable to the Treasurer of the State of New Jersey and shall be used to provide food and care to individuals with developmental disabilities residing in community care residences.

(2)If the department determines that a repeated failure to implement a required plan of correction endangers the health and well-being of an individual with a developmental disability, the department may, upon notice and after hearing, revoke the license issued to operate a community care residence.

L.2012, c.69, s.3.



Section 30:6D-5.10 - Compliance By Licensee Required.

30:6D-5.10 Compliance by licensee required.

4. a. The Department of Human Services shall require a licensee, as a condition of maintaining a license to operate a community care residence, to comply with the following provisions:

(1)A licensee shall, annually, undergo an examination by a physician to ascertain whether the licensee is physically and mentally capable of fulfilling the job duties of a licensee, as specified on the form listing a licensee's job duties prepared by the department pursuant to section 5 of this act and completed by the physician pursuant to this subsection. Upon conclusion of the examination, the physician shall provide the licensee with a statement as to whether the licensee is capable of fulfilling the duties of a licensee, and complete and attach the form on which the physician shall indicate, for each duty, whether the licensee is capable of fulfilling the duty. The department may, at its discretion, require further physical or mental health examinations of the licensee.

(2)Upon receipt of the physician statement and completed form, a licensee shall provide the statement and form to the department. If a licensee fails to provide the statement and form, the commissioner shall have the authority to: stop any payments to the licensee; seek recovery of any payments to the licensee from the date that the statement and form were due; and not resume payment until such time as the licensee submits the statement and form.

(3)If, after undergoing the examination, a licensee is unable to provide the physician's statement and the completed form, the licensing agency shall take negative licensing action against the licensee.

b. (1) In the event that an individual with a developmental disability is not capable of managing the individual's own funds, a licensee who is responsible for making purchases and disbursements on the individual's behalf shall not make such a purchase or disbursement unless that purchase or disbursement reflects the specific needs of the individual with a developmental disability.

(2)Over a four-year period, the Office of Auditing in the department shall review a random sample of one month's worth of receipts or records for purchases and disbursements made on behalf of each individual with a developmental disability. The case manager and the case manager's supervisor shall also review a random sample of receipts and records of such purchases and disbursements. If it is determined that a purchase or disbursement does not reflect the specific needs of the individual with a developmental disability, that fact shall be documented and the commissioner or the commissioner's designee shall be so advised. The commissioner or the commissioner's designee may instruct the licensing agency to take negative licensing action.

(3) (a) If there is evidence that an inappropriate purchase or disbursement entailed an egregious amount of money, the commissioner or the commissioner's designee shall report the purchase or disbursement to the Attorney General.

(b)If there is evidence that a case manager was aware of an egregious inappropriate purchase or disbursement and failed to document that fact or notify the case manager's supervisor, the commissioner or the commissioner's designee shall notify the Attorney General.

c.A licensee shall annually attend a continuing education program conducted or approved by the department, as provided for in section 5 of this act.

d.A licensee shall annually take a two-week leave from providing services to an individual with a developmental disability residing in a community care residence, during which time an alternate shall provide care or training, or both, to the individual with a developmental disability.

e.A licensee shall demonstrate to the case manager the licensee's ability to provide any physical assistance that individuals in the licensed home may require.

f.A licensee shall immediately notify the responsible placing agency in the event of a lapse in the individual's participation or attendance in the individual's day program that exceeds a duration of five consecutive days, with the exception of a planned vacation or a documented medical reason.

L.2012, c.69, s.4.



Section 30:6D-5.11 - Provisional License.

30:6D-5.11 Provisional license.

5. a. The department may issue a provisional license to operate a community care residence, not to exceed a three-month period, during which time the licensee shall demonstrate the ability to comply with the provisions of this act and the licensing standards adopted by regulation of the department for the operation of a community care residence.

b.The department shall conduct, or approve another entity to conduct, a continuing education program for a licensee.

c.The department shall prepare a form listing the job duties of a licensee and biennially distribute the form to a licensee for completion by the licensee's physician in accordance with the provisions of section 4 of this act. The form shall contain a check list on which the physician shall indicate a licensee's ability to perform each duty.

L.2012, c.69, s.5.



Section 30:6D-5.12 - Provision Of Written Report By Case Manager.

30:6D-5.12 Provision of written report by case manager.

6. a. A case manager conducting a visit to an individual with a developmental disability residing in a community care residence, in accordance with section 8 of P.L.1983, c.524 (C.30:6D-20), shall, upon completion of the visit, provide a written report to the case manager's supervisor and, if requested, to the guardian or authorized family member, as appropriate, of the individual with a developmental disability. The report, which shall be sent electronically to the case manager's supervisor and, if practicable, electronically to the guardian or authorized family member, shall include information pertaining to the care and safety of the individual with a developmental disability, including, but not limited to, personal hygiene and grooming, nutritional and clothing needs, overall sanitary and living conditions of the community care residence, and the general well-being of the individual with a developmental disability.

The reports made pursuant to this subsection may be shared with persons other than the guardian or authorized family member, if the individual with the developmental disability so authorizes in writing.

b.The case manager shall also review the records required to be maintained in a community care residence pursuant to N.J.A.C.10:44B-1.1 et seq., on a monthly basis. The case manager's supervisor shall review the records when the supervisor performs the visit required by section 7 of this act. The case manager or supervisor, or both, as applicable, shall provide written documentation that the records were reviewed and include that documentation with the records maintained pursuant to N.J.A.C.10:44B-1.1 et seq.

L.2012, c.69, s.6.



Section 30:6D-5.13 - Visit By Supervisor Of Case Manager.

30:6D-5.13 Visit by supervisor of case manager.

7.The supervisor of a case manager shall, over a three-year period, visit 100 percent of the individuals with developmental disabilities who are assigned to the case manager and residing in a community care residence, except that individuals who are their own guardians may decline such visits by providing a written statement to that effect to the department. One third of the visits shall be conducted in each of the first three years. If, after three years, the supervisor determines that, based on certain factors, including, but not limited to, the number and age of the individuals residing in the community care residence, whether each individual attends a day program on a regular basis, and lack of complaints after three years, the individuals in the community care residence are not at risk for abuse, neglect, or exploitation, the visits may be reduced to one visit every four years.

a.The visit shall be conducted by the supervisor in coordination with a case manager who is unaffiliated with and unfamiliar to the assigned case manager. The supervisor and unaffiliated case manager shall prepare and provide to the guardian or authorized family member of the individual with a developmental disability a written report pertaining to the care and safety of that individual.

b.The supervisor shall conduct a review of:

(1)a member of the household of a community care residence who is 18 years of age or older to determine whether the presence of the person 18 years of age or older in the household changes the character of the community care residence so that it is no longer a positive environment for care or training, or both, of an individual with a developmental disability;

(2)a licensee who is 65 years of age or older to determine whether the licensee is capable of continuing to provide care or training, or both, to an individual with a developmental disability; and

(3)a licensee who experiences a life-changing event that causes a changed physical or mental condition of the licensee, to determine whether the licensee is able to provide care or training, or both, to an individual with a developmental disability.

c.The supervisor shall prepare a written report of a review conducted pursuant to subsection b. of this section and the report shall be made part of the records maintained in a community care residence pursuant to N.J.A.C. 10:44B-1.1 et seq.

d.If, based on the supervisor's and unaffiliated case manager's review and input from family members or the guardian of the individual with a developmental disability residing in the community care residence, the supervisor determines that the individual would benefit from a change in the individual's case manager, the supervisor shall assign a different case manager to the individual.

e.If, as a result of a visit or review conducted pursuant to this section, a supervisor determines that a licensee is not capable of providing care or training, or both, to an individual with a developmental disability, the supervisor shall so advise the commissioner or the commissioner's designee who shall instruct the licensing agency to take negative licensing action. In such a case, the supervisor shall provide a copy of the written report prepared pursuant to section 6 of this act and any written report prepared pursuant to subsection c. of this section to the commissioner or the commissioner's designee.

f.The Office of Licensing shall annually conduct routine unannounced visits of 10 percent of community care residences Statewide. These visits shall include a review of financial records, including receipts for purchases and disbursement.

L.2012, c.69, s.7.



Section 30:6D-5.14 - Notice To Licensee.

30:6D-5.14 Notice to licensee.

8.Before taking negative licensing action pursuant to this act, the department shall give notice to a licensee personally or by mail to the last known address of the licensee with return receipt requested. The notice shall afford the licensee the opportunity to be heard and to contest the department's action. The hearing shall be conducted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2012, c.69, s.8.



Section 30:6D-5.15 - Compilation Of Data By Special Response Unit.

30:6D-5.15 Compilation of data by Special Response Unit.

11.The Special Response Unit shall compile data about any investigation conducted as a result of a report made pursuant to section 3 of P.L.2010, c.5 (C.30:6D-75), concerning abuse, neglect, or exploitation of an individual with a developmental disability residing in a community care residence, and shall issue an annual report as provided in this section. The report, which shall be made available on the website of the department and contain non-identifying information, shall, at a minimum, include:

a.the number of individuals with developmental disabilities residing in community care residences who were the subject of an allegation of abuse, neglect, or exploitation, and the number of substantiated, unsubstantiated, and unfounded allegations;

b.the number of deaths, if any, of individuals with developmental disabilities who were residing in community care residences and were the subject of a report of abuse, neglect, or exploitation, and the cause of death;

c.the number of case managers or case managers' supervisors who have been reassigned or terminated, or both, as a result of an investigation of abuse, neglect, or exploitation of an individual with a developmental disability residing in a community care residence; and

d.the number of case managers or case managers' supervisors against whom a civil or criminal action has been brought as a result of an allegation of abuse, neglect, or exploitation of an individual with a developmental disability residing in a community care residence.

L.2012, c.69, s.11.



Section 30:6D-5.16 - Submission Of Report By Provider Of Day Program.

30:6D-5.16 Submission of report by provider of day program.

12. a. A provider of a day program for individuals with developmental disabilities shall submit to the division a copy of its monthly report of individuals with developmental disabilities who reside in community care residences and attend a day program sponsored by the provider. The report shall be submitted no later than 14 days after the end of each month.

b.A provider of a day program for individuals with developmental disabilities shall not seek reimbursement from the department for an individual with a developmental disability who resides in a community care residence and is scheduled to attend a day program sponsored by the provider, but has not attended the program for 30 consecutive days. A provider who seeks reimbursement in violation of this subsection shall refund a payment received from the department on behalf of that individual, and shall be subject to a penalty of $1,000 per day, per individual listed on the monthly attendance report as being in attendance, but who was not in attendance. The penalty shall be sued for and collected in a summary proceeding by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.If an individual with a developmental disability who resides in a community care residence and is scheduled to attend a day program is absent from the program for 30 consecutive days, the provider of the day program shall, no later than 14 days after the end of the 30 days, notify the appropriate regional office administrator.

d.The division shall, no later than 28 days after the end of each month, provide a copy of the monthly report submitted by a provider pursuant to this section to:

(1)the appropriate regional office administrator; and

(2)the supervisor of a case manager assigned to an individual with a developmental disability who resides in a community care residence and is scheduled to attend the day program.

e.The division shall provide:

(1)a guardian or authorized family member of an individual with a disability, who resides in a community care residence and is scheduled to attend a day program, with information pertaining to the individual's monthly attendance at the day program, if requested. The information shall be provided no later than 28 days after the end of the month in which the information was requested; and

(2)a random sampling of the monthly reports to the Special Response Unit, which shall audit attendance of individuals with developmental disabilities who reside in community care residences and are scheduled to attend a day program.

f.A regional office administrator shall bi-annually conduct an on-site audit of attendance of individuals with developmental disabilities who reside in community care residences and are scheduled to attend a day program in the office's region.

L.2012, c.69, s.12.



Section 30:6D-5.17 - Power To Take Individual Into Protective Custody.

30:6D-5.17 Power to take individual into protective custody.

13. a. A physician examining or treating an individual with a developmental disability residing in a community care residence or the chief executive officer, or his designee, of a hospital or similar institution to which the individual has been brought for care or treatment, or both, is empowered to take the individual into protective custody when the individual has suffered serious physical injury or injuries, or the individual's condition constitutes a life-threatening emergency, as defined in section 2 of P.L.2003, c.191 (C.30:6D-5.2), and the most probable inference from the medical and factual information supplied is that the injury or condition was inflicted upon the individual by another person by other than accidental means, and the person suspected of inflicting, or permitting to be inflicted, the injury upon the individual is a licensee or alternate of a community care residence where the individual resides and to whom the individual would normally be returned.

b.The physician or the chief executive officer, or his designee, of a hospital or similar institution taking an individual with a disability into protective custody shall immediately report the action and the condition of the individual with a developmental disability to the department by calling its emergency telephone service.

c.A physician or chief executive officer, or his designee, who fails to comply with the provisions of this section shall be subject to a penalty of $500. The penalty shall be sued for and collected in a summary proceeding by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2012, c.69, s.13.



Section 30:6D-5.18 - Certain Information Omitted From Habilitation Plan.

30:6D-5.18 Certain information omitted from habilitation plan.

14. a. An agency or organization that causes a written, individualized habilitation plan to be developed pursuant to section 10 of P.L.1977, c.82 (C.30:6D-10), on or after the effective date of this act, for an individual with a developmental disability residing in a community care residence shall not include the Social Security number of the individual with a developmental disability on the plan. In the case of an individualized habilitation plan developed prior to the effective date of this act, the Social Security number of the individual with a developmental disability residing in a community care residence shall be removed from the plan within 60 days of the effective date of this act.

b.An agency or organization that violates the provisions of subsection a. of this section shall be subject to a penalty of $250 for the first offense and $500 for each subsequent offense. The penalty shall be sued for and collected in a summary proceeding by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.In addition to the requirements for the development, revision, and review of an individual habilitation plan pursuant to sections 10 and 12 of P.L.1977, c.82 (C.30:6D-10 and C.30:6D-12), a plan developed, revised, or reviewed for an individual with a developmental disability residing in a community care residence shall be provided to the licensee of the community care residence, the case manager of the individual with a developmental disability residing in the community care residence, and the case manager's supervisor. If a guardian or authorized family member of the individual is unable to attend the development, revision, or review of the plan, a copy of the plan shall be provided to the guardian or authorized family member of the individual, and the guardian or authorized family member, as appropriate, shall sign and return a copy of the plan to the agency or organization responsible for the development, revision, or review of the plan.

L.2012, c.69, s.14.



Section 30:6D-5.19 - Rules, Regulations.

30:6D-5.19 Rules, regulations.

15.The Commissioner of Human Services shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the provisions of this act.

L.2012, c.69, s.15.



Section 30:6D-5A - Use Of Audio Recording Device By Certain Persons With Developmental Disabilities.

30:6D-5a Use of audio recording device by certain persons with developmental disabilities.

1.A person with a developmental disability who resides in a facility, as that term is defined in section 3 of P.L.1977, c.82 (C.30:6D-3), or the person's legal guardian, when applicable, may use an audio recording device during a meeting of, or telephone or face-to-face conversation with, any member of the person's interdisciplinary team and any psychiatrist contracted by the facility to provide consultation services, provided that the person or legal guardian notifies the other participants prior to the start of the meeting or telephone or face-to-face conversation, as applicable, that a recording device will be used.

L.2013, c.99, s.1.



Section 30:6D-5B - Use Of Medical Marijuana For Certain Patients With Developmental Disabilities.

30:6D-5b Use of medical marijuana for certain patients with developmental disabilities.

2. a. The chief administrator of a facility that offers services for persons with developmental disabilities shall develop a policy authorizing a parent, guardian, or primary caregiver authorized to assist a qualifying patient with the use of medical marijuana pursuant to P.L.2009, c.307 (C.24:6I-1 et al.) to administer medical marijuana to a person who is receiving services for persons with developmental disabilities at the facility.

b.A policy adopted pursuant to subsection a. of this section shall, at a minimum:

(1)require the person receiving services for persons with developmental disabilities be a qualifying patient authorized for the use of medical marijuana pursuant to P.L.2009, c.307 (C.24:6I-1 et al.), and that the parent, guardian, or primary caregiver be authorized to assist the person with the medical use of marijuana pursuant to P.L.2009, c.307 (C.24:6I-1 et al.);

(2)establish protocols for verifying the registration status and ongoing authorization pursuant to P.L.2009, c.307 (C.24:6I-1 et al.) concerning the medical use of marijuana for the person and the parent, guardian, or primary caregiver;

(3)expressly authorize parents, guardians, and primary caregivers to administer medical marijuana to the person receiving services for persons with developmental disabilities while the person is at the facility; and

(4)identify locations at the facility where medical marijuana may be administered.

c.Medical marijuana may be administered to a person receiving services for persons with developmental disabilities at a facility that offers such services while the person is at the facility, provided that such administration is consistent with the requirements of the policy adopted pursuant to this section and the provisions of P.L.2009, c.307 (C.24:6I-1 et al.).

d.Nothing in this section shall be construed to authorize medical marijuana to be smoked in any place where smoking is prohibited pursuant to N.J.S.2C:33-13.

L.2015, c.158, s.2.



Section 30:6D-6 - Employment And Promotion Of Developmentally Disabled By Agency Or Institution Providing Services

30:6D-6. Employment and promotion of developmentally disabled by agency or institution providing services
Every public or private agency, organization or institution providing services for persons with developmental disabilities shall take affirmative action to employ and advance in employment persons with developmental disabilities to the extent feasible and practicable.

L.1977, c. 82, s. 6, eff. May 5, 1977.



Section 30:6D-7 - Habeas Corpus; Enforcement Of Rights

30:6D-7. Habeas corpus; enforcement of rights
Every developmentally disabled person in residence or attendance at any facility shall be entitled to a writ of habeas corpus upon proper petition by such person, or a parent, guardian, representative of guardian services, attorney or other interested party, to any court of competent jurisdiction in the county in which such person is residing or in which such facility is located, and shall further be entitled to enforce any of the rights herein stated by civil action or other remedy otherwise available by common law or statute.

L.1977, c. 82, s. 7, eff. May 5, 1977.



Section 30:6D-8 - Rights, Obligations And Prohibitions; Notice; Oral Explanation; Posting

30:6D-8. Rights, obligations and prohibitions; notice; oral explanation; posting
The chief administrator of any facility for persons with developmental disabilities shall cause a written notice of the rights, obligations and prohibitions set forth in this act to be given every developmentally disabled person and such person's parent or guardian or representative of guardianship services, within 5 days of the admission of such person to such facility. In addition, the substance of such rights, obligations and prohibitions shall be explained to each such person over the age of 10 years in simple, understandable language, reasonably calculated to assure that the person comprehends the substance to the best of the person's ability. A full list of such rights, obligations and prohibitions shall be prominently posted in all wards and public rooms of the facility.

L.1977, c. 82, s. 8, eff. May 5, 1977.



Section 30:6D-9 - Services By Facilities; Maximization Of Developmental Potential

30:6D-9. Services by facilities; maximization of developmental potential
Every service for persons with developmental disabilities offered by any facility shall be designed to maximize the developmental potential of such persons and shall be provided in a humane manner in accordance with generally accepted standards for the delivery of such service and with full recognition and respect for the dignity, individuality and constitutional, civil and legal rights of each person receiving such service, and in a setting and manner which is least restrictive of each person's personal liberty.

L.1977, c. 82, s. 9, eff. May 5, 1977.



Section 30:6D-10 - Individualized Habilitation Plan; Development; Revision

30:6D-10. Individualized habilitation plan; development; revision
Every agency, organization or institution providing services for persons with developmental disabilities shall cause a written, individualized habilitation plan to be developed and placed into effect for each person for whom such agency, organization or institution is primarily responsible for the delivery or for coordinating the delivery of services within 30 days following the admission of such person. In the case of persons receiving services through such agency, organization or institution at the time of enactment of this act, such plan shall be effected within 60 days following enactment. Such plan shall be developed and may be revised from time to time by appropriate representatives of such agency, organization or institution in consultation with such person and such person's parents, guardian, representative of guardianship services or other interested party.

L.1977, c. 82, s. 10, eff. May 5, 1977.



Section 30:6D-11 - Individualized Habilitation Plan; Contents

30:6D-11. Individualized habilitation plan; contents
Such plan shall:

a. Include a statement of the long-term habilitation goals for such person and the intermediate objectives relating to the attainments of such goals. Such objectives shall be stated specifically and in sequence and shall be expressed in behavioral or other terms that provide measurable indices of progress;

b. Describe how the objectives will be achieved and the barriers that might interfere with the achievement of them;

c. State an objective criteria and an evaluation procedure and schedule for determining whether such objective and goals are being achieved;

d. Provide a coordinator who will be responsible for the implementation of the plan;

e. Specify habilitation services to be provided;

f. Describe the personnel, including their qualifications, necessary for the provision of the services described in such plan;

g. Specify the date of initiation and the anticipated duration of each service to be provided;

h. Specify the role and objectives of all parties to the implementation of the plan.

L.1977, c. 82, s. 11, eff. May 5, 1977.



Section 30:6D-12 - Annual Review

30:6D-12. Annual review
The plan coordinator shall review such plan at least every 12 months and shall provide an opportunity at least annually for the person for whom the plan is designed and such person's parents, guardian, representative of guardianship services or other interested party to review such plan.

L.1977, c. 82, s. 12, eff. May 5, 1977.



Section 30:6D-12.1 - Short Title.

30:6D-12.1 Short title.

1.Sections 1 through 6 of this act shall be known as the "Self-Directed Support Services for Persons with Developmental Disabilities Rights Act."

L.2008, c.128, s.1.



Section 30:6D-12.2 - Findings, Declarations Relative To Self-directed Support Services For Persons With Developmental Disabilities.

30:6D-12.2 Findings, declarations relative to self-directed support services for persons with developmental disabilities.

2.The Legislature finds and declares that:

a.There is a need for innovative approaches to meet the needs of persons with developmental disabilities;

b.While there are many fine group homes, supervised apartments and other supervised living arrangements for persons with developmental disabilities, there is a need for not only an expansion of the availability of such programs, but also the development of innovative programs that are self-directed by persons with developmental disabilities and their families and guardians;

c.The availability of innovative self-directed programs will expand the capacity of the Department of Human Services to serve the needs of persons with developmental disabilities; and

d.It is important to emphasize that persons with developmental disabilities who participate in these highly desirable self-directed approaches to care retain the rights guaranteed to them under the "Developmentally Disabled Rights Act," P.L.1977, c.82 (C.30:6D-1 et seq.).

L.2008, c.128, s.2.



Section 30:6D-12.3 - Definitions Relative To Self-directed Support Services For Persons With Developmental Disabilities.

30:6D-12.3 Definitions relative to self-directed support services for persons with developmental disabilities.

3.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Developmental disability" means developmental disability as defined in section 3 of P.L.1977, c.82 (C.30:6D-3).

"Self-directed support services" means an arrangement in which funding is made available by the department, through the Division of Developmental Disabilities or any other division in the department, to a person with a developmental disability or person who has been authorized to serve as a fiduciary of the person with a developmental disability, who is living in his own home, the home of a family member or guardian, or some other similar living environment. The purpose of the arrangement is to support the needs of the person with a developmental disability by allowing the person, or his family or guardian, or both, to determine the nature and scope of services to be provided, in lieu of the department placing the person with a developmental disability in a residential program operated by the department directly or by contracting with a residential provider of services for persons with developmental disabilities.

"Services" means services as defined in section 3 of P.L.1977, c.82 (C.30:6D-3).

L.2008, c.128, s.3.



Section 30:6D-12.4 - Responsibilities Of The Commissioner.

30:6D-12.4 Responsibilities of the commissioner.

4.The commissioner shall ensure that:

a.the provisions of section 9 of P.L.1977, c.82 (C.30:6D-9), concerning the design of services to maximize the developmental potential of persons with developmental disabilities with full recognition and respect for their dignity, individuality and legal rights, apply to persons with developmental disabilities receiving self-directed support services;

b.a written, individualized habilitation plan, as provided for in sections 10 and 11 of P.L.1977, c.82 (C.30:6D-10 and 11), is developed and placed into effect for each person receiving self-directed support services no later than the 30th day following the initial receipt of such services. In the case of persons receiving such services at the time of enactment of P.L.2008, c.128 (C.30:6D-12.1 et al.), the plan shall be effected no later than the 60th day following enactment; and

c.each person's individualized habilitation plan is reviewed annually pursuant to section 12 of P.L.1977, c.82 (C.30:6D-12).

L.2008, c.128, s.4.



Section 30:6D-12.5 - Rights Applicable To Persons Receiving Self-directed Support Services.

30:6D-12.5 Rights applicable to persons receiving self-directed support services.

5. a. A right recognized in section 4 of P.L.1977, c.82 (C.30:6D-4), shall apply to persons receiving self-directed support services pursuant to P.L.2008, c.128 (C.30:6D-12.1 et al.).

b.A person receiving self-directed support services shall be entitled to enforce a right provided for in P.L.2008, c.128 (C.30:6D-12.1 et al.) or section 4 of P.L.1977, c.82 (C.30:6D-4), by civil action or other remedy otherwise available by common law or statute.

L.2008, c.128, s.5.



Section 30:6D-12.6 - Development, Expansion Of Self-directed Support Services.

30:6D-12.6 Development, expansion of self-directed support services.

6. a. Except in the case of a short-term pilot program, the commissioner shall, to the extent feasible, develop and expand the use of self-directed support services throughout the State, and eliminate obstacles to the use of such services. The services shall be made available without regard to the severity of a person's disability, except to the extent that the person's disability would prevent that person from being safely accommodated with self-directed support services.

b.In the event that two or more divisions in the department are funding self-directed support services for the same person, the commissioner shall designate one division as the lead division for the purpose of enforcing a right guaranteed by section 4 of P.L.1977, c.82 (C.30:6D-4) or P.L.2008, c.128 (C.30:6D-12.1 et al.).

L.2008, c.128, s.6.



Section 30:6D-13 - Legislative Findings

30:6D-13. Legislative findings
The Legislature finds that in keeping with current State and national goals, increasing numbers of developmentally disabled persons are being placed into community residences as an alternative to institutional confinement. Such deinstitutionalization is highly desirable since it can lead to a fuller, richer, and more independent life for developmentally disabled persons. However, because of their disabilities, they may be vulnerable to abuse, neglect, and exploitation in the community unless appropriate safeguards are established and necessary services are delivered to them in a wholesome environment. Therefore, the well-being of developmentally disabled persons living under State sponsorship in the community requires clarification of their rights and the rights of family members and other persons interested in their welfare, and a delineation of the responsibilities of the Department of Human Services.

L.1983, c. 524, s. 1, eff. Jan. 17, 1984.



Section 30:6D-14 - Definitions.

30:6D-14 Definitions.

As used in this act:

a."Department" means the Department of Human Services.

b."Community residential facility" means any residential arrangement, public or private, other than an institution, in which one or more developmentally disabled persons reside under the sponsorship of the department. A family home in which all of the developmentally disabled persons residing within are related to the head of the household by blood, marriage or adoption is not a community residential facility.

c."Transfer" means moving a developmentally disabled person from an institution to a community residential facility, from one community residential facility to another, from a community residential facility to an institution, or from receiving self-directed support services as defined in section 3 of P.L.2008, c.128 (C.30:6D-12.3) to a community residential facility as defined in this section or a facility as defined in section 3 of P.L.1977, c.82 (C.30:6D-3). The placement of a person who has never before received services from the department directly into a community residential facility is a transfer.

L.1983, c.524, s.2; amended 2008, c.128, s.7.



Section 30:6D-15 - Persons To Whom Act Applicable

30:6D-15. Persons to whom act applicable
This act shall apply to every developmentally disabled person who is receiving services from the department, is not related by reason of blood, marriage or adoption to the operator of the community residential facility, and who has been placed into a community residential facility since October 1, 1976 or who will be placed in a community residential facility after the effective date of this act.

L.1983, c. 524, s. 3, eff. Jan. 17, 1984.



Section 30:6D-16 - Individual Habilitation Plans; Preparation; Conditions Of Transfer; Review Of Plan

30:6D-16. Individual habilitation plans; preparation; conditions of transfer; review of plan
a. Except in emergency situations, the department shall ensure that an individual habilitation plan is prepared for each developmentally disabled person subject to transfer at least 30 days prior to the time the actual transfer takes place. In addition to conforming to the requirements of sections 11 and 12 of P.L. 1977, c. 82 (C. 30:6D-11, 12), the plan shall state with particularity what habilitation goals shall be achieved for a transfer to be successful and what services, supervision, and living arrangements are needed to secure compliance with this act once the transfer is made. No transfer shall occur until all enumerated elements of the plan can be made available. A copy of the prepared plan shall be immediately given to every person participating in its development and review.

b. Before a transfer occurs, persons participating in the development and review of the plan shall be given the opportunity to inspect the site of the proposed transfer and the site where the proposed services will be rendered. The appointment of a State employee as guardian of the developmentally disabled person shall not relieve the department of its responsibility to give parents and other interested persons an opportunity to participate in the development and review of the plan and to inspect proposed sites. A representative of the operator of the community residential facility shall also be given an opportunity to participate in the development and review of the plan.

c. The department shall ensure that the individual habilitation plan is reviewed not earlier than four weeks and not later than six weeks after the transfer occurs.

L.1983, c. 524, s. 4, eff. Jan. 17, 1984.



Section 30:6D-17 - Residents Of Community Residential Facility; Rights; Enforcement

30:6D-17. Residents of community residential facility; rights; enforcement
The department shall ensure that every developmentally disabled person in a community residential facility receives adequate medical and dental care, a nutritionally adequate diet, a full daily program of structured activities, and those other services which are necessary to maximize the developmental potential of the developmentally disabled person in a manner least restrictive of personal liberty. Every developmentally disabled person shall have adequate protection from abuse and a wholesome environment in which to live.

All rights and procedures for the enforcement of rights recognized in sections 4, 5 and 7 of the "Developmentally Disabled Rights Act," P.L. 1977, c. 82 (C. 30:6D-4, 5, 7), shall apply to persons covered by this act.

L.1983, c. 524, s. 5, eff. Jan. 17, 1984.



Section 30:6D-18 - Requirements For Geographic Location Of Site Of Transfer

30:6D-18. Requirements for geographic location of site of transfer
To the maximum extent possible, the department shall not transfer any developmentally disabled person to a geographic location that cannot be readily visited by those persons interested in the well-being of the developmentally disabled person or to a location that does not afford reasonable employment opportunities in the case of a developmentally disabled person with employment potential.

L.1983, c. 524, s. 6, eff. Jan. 17, 1984.



Section 30:6D-19 - Requirements For Staff Of Community Residential Facility

30:6D-19. Requirements for staff of community residential facility
The department shall not allow a developmentally disabled person to be transferred or to reside in a community residential facility unless the staff of the facility is adequately trained to meet the needs of the developmentally disabled, to use and operate fire and life-safety equipment, and trained in other areas as the department determines necessary.

L.1983, c. 524, s. 7, eff. Jan. 17, 1984.



Section 30:6D-20 - Monthly Visit By Case Manager

30:6D-20. Monthly visit by case manager
The department shall ensure that every developmentally disabled person covered by this act is visited at least monthly by a case manager employed by the department or by an agency under contract to the department.

L.1983, c. 524, s. 8, eff. Jan. 17, 1984.



Section 30:6D-21 - Transfer Only If Consistent With Best Interests Of Developmentally Disabled Person; Failure To Adjust; Transfer

30:6D-21. Transfer only if consistent with best interests of developmentally disabled person; failure to adjust; transfer
A transfer shall be made only when consistent with the best interests of the developmentally disabled person. The department shall ensure that a developmentally disabled person who fails to adjust to life in a community residential facility may return to the institution or other facility from which he was transferred or to a more suitable community residential facility.

L.1983, c. 524, s. 9, eff. Jan. 17, 1984.



Section 30:6D-21.1 - Transfers Not Mandatory.

30:6D-21.1 Transfers not mandatory.
1.The Division of Developmental Disabilities, except as provided in section 2 of this act, shall not transfer, or otherwise compel the transfer of, an individual with a developmental disability who is currently residing in an out-of-State placement to a residential placement in this State, if the individual or the guardian of the individual objects to such transfer in writing.

L.2015, c.192, s.1.



Section 30:6D-21.2 - Inapplicability Of C.30:6d-21.1.

30:6D-21.2 Inapplicability of C.30:6D-21.1.
2.The provisions of section 1 of this act shall not apply if:
a.The United States Department of Justice, the Centers for Medicare & Medicaid Services, or a federally-designated state protection and advocacy organization has deemed the out-of-State placement facility unsafe for individuals with developmental disabilities residing in the facility.
b.The individual does not continue to be served by the same out-of-State provider after the effective date of this act as the out-of-State provider who served the individual prior to the effective date of this act; provided, however, that this subsection shall not apply if:
(1)the change of provider is due solely to corporate or other organizational restructuring; or
(2)the division is unable to provide the individual with equivalent necessary services and supports in-State as the individual received out-of-State and such services and supports are available at another out-of-State provider;
c.The individual or the guardian of the individual, as applicable, is not in compliance with the provisions of State regulations at N.J.A.C.10:46D-1.1 et seq., concerning contribution to care and maintenance requirements, within 90 days of the effective date of this act, or the individual or guardian fails to continue to comply with these regulations for the duration of the out-of-State care of the individual; provided, however, that:
(1)the division shall provide a payment schedule with reasonable minimum payments to each non-compliant individual or guardian within 60 days of the effective date of this act; and
(2)if the individual or guardian agrees in writing to the payment schedule, compliance within 90 days of the effective date of this act shall be presumed;
d.The individual is not enrolled in, or has not applied for enrollment in, the State Medicaid program, established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), within 90 days of the effective date of this act; or
e.The out-of-State provider fails to transmit to the division written reports of life safety oversight and copies of all relevant incident reports required by the law. The division shall provide notice to providers if the reporting requirements change. In the event a provider fails to transmit any relevant required report, the division shall give notice to the provider of the deficiency and the provider shall have 30 days from the date of the notice to cure the deficiency.

L.2015, c.192, s.2.



Section 30:6D-21.3 - Certain Obligations Unaffected.

30:6D-21.3 Certain obligations unaffected.
3.Nothing in this act shall alleviate the obligations of the department under section 9 of P.L.1977, c.82 (C.30:6D-9) or section 9 of P.L.1983, c.524 (C.30:6D-21).

L.2015, c.192, s.3.



Section 30:6D-22 - Rules And Regulations

30:6D-22. Rules and regulations
The Commissioner of the Department of Human Services shall promulgate those rules and regulations as are necessary to effectuate this act.

L.1983, c. 524, s. 10, eff. Jan. 17, 1984.



Section 30:6D-23 - Short Title

30:6D-23. Short title
This act shall be known and may be cited as the "Division of Developmental Disabilities Act."

L. 1985, c. 145, s. 1.



Section 30:6D-24 - Division Of Developmental Disabilities Established

30:6D-24. Division of developmental disabilities established
There is established in the State Department of Human Services a Division of Developmental Disabilities.

L. 1985, c. 145, s. 2.



Section 30:6D-25 - "Developmental Disabilities Act" Definitions.

30:6D-25 "Developmental Disabilities Act" definitions.

3.For the purposes of this act:

a."Commissioner" means the Commissioner of Human Services.

b."Developmental disability" means a severe, chronic disability of a person which: (1) is attributable to a mental or physical impairment or combination of mental or physical impairments; (2) is manifest before age 22; (3) is likely to continue indefinitely; (4) results in substantial functional limitations in three or more of the following areas of major life activity, that is, self-care, receptive and expressive language, learning, mobility, self-direction and capacity for independent living or economic self-sufficiency; and (5) reflects the need for a combination and sequence of special interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated. Developmental disability includes, but is not limited to, severe disabilities attributable to an intellectual disability, autism, cerebral palsy, epilepsy, spina bifida and other neurological impairments where the above criteria are met.

c."Director" means the Director of the Division of Developmental Disabilities.

d."Division" means the Division of Developmental Disabilities.

e."Eligible person with a developmental disability" means a person who is developmentally disabled pursuant to subsection b. of this section and who has been declared eligible for services provided by the division.

f."Services for persons with developmental disabilities" means specialized services or specialized adaptations of generic services provided by a public or private agency, organization or institution and directed toward the alleviation of a developmental disability or toward the social, personal, physical or economic habilitation or rehabilitation of a person with a developmental disability and includes care management, diagnosis, evaluation, treatment, personal care, day care, domiciliary care, special living arrangements, training, education, vocational training, recreation, counseling of the person with the disability and his family, information and referral services and transportation services.

L.1985, c.145, s.3; amended 2010, c.50, s.53.



Section 30:6D-26 - Director; Employees

30:6D-26. Director; employees
The administrator and head of the division shall be a director who shall be known as the Director of the Division of Developmental Disabilities. The director shall be a person qualified by training and experience to perform the duties of the office and shall devote his entire time to the performance of those duties. The director shall be appointed by the commissioner.

The commissioner shall appoint and remove officers and employees of the division subject to the provisions of Title 11 of the Revised Statutes and other applicable statutes as are necessary to enable the division to perform its duties pursuant to this act and he shall fix their compensation within the limits of available appropriations and as is provided by law.

L. 1985, c. 145, s. 4.



Section 30:6D-27 - Duties Of Director.

30:6D-27 Duties of director.

5.In addition to other functions, powers and duties vested in him by this act or any other law, the director shall:

a.Provide services for eligible persons with developmental disabilities by identifying appropriate programs to meet their needs and by facilitating the establishment of community-based services for these persons; except that if the most appropriate services are not immediately available, the director may provide an eligible person with a developmental disability with alternate services;

b.Establish procedures for the determination of eligibility for services pursuant to this act and ensure that statements of eligibility advise the applicant about the particular functional services deemed most appropriate for the training, habilitation, care and protection of that person with a developmental disability as of the time of the determination;

c.Establish liaison and cooperative agreements with other governmental departments and agencies which provide programs and services to persons with developmental disabilities to prevent duplication of services and encourage a continuum of care that is required by persons with developmental disabilities;

d.Establish standards for services that are provided for persons with developmental disabilities, which include the scope and quality of these services and which give full recognition to the unique problems and special needs associated with developmental disabilities;

e.Advise, consult and provide professional assistance to organized efforts by organizations, groups, associations and committees which work toward improving services and opportunities for persons with developmental disabilities; and

f.Select and retain the services of consultants whose advice is considered necessary to assist the division in obtaining information or developing plans and programs required for the performance of its duties and responsibilities pursuant to this act.

L.195, c.145, s.5; amended 2010, c.50, s.54.



Section 30:6D-27.1 - Division Of Development Disabilities Administrators, Duties

30:6D-27.1. Division of Development Disabilities administrators, duties
31. The director or other chief administrative officer of any public office of the Division of Developmental Disabilities shall:

a. cause copies of the voter registration forms and instructions provided for under subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at each such office to each person appearing in person thereat to apply for services or assistance provided thereby or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the person wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form will be retained by the employee. If the person wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the applicant that the applicant may leave the completed form with the employee or mail it personally to the Secretary of State; and if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the Secretary of State. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office which provides assistance under section 2 of P.L.1985, c.145 (C.30:6D-24);

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to the offices which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d. provide for the collection of completed voter registration forms by any employee of the office for the transmittal of the forms to the Secretary of State;

e. provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any person with a disability who receives assistance or services at that person's home from an employee of the office;

f. inform each employee of the office who assists in registering a person to vote that that employee shall not:

(1) seek to influence an applicant's political preference or party registration;

(2) display any such political preference or party allegiance;



(3) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g. make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at any office is used for any purpose other than voter registration.

L.1994,c.182,s.31.



Section 30:6D-28 - Transfers

30:6D-28. Transfers
a. All of the functions, powers and duties of the Division of Mental Retardation in the Department of Human Services and of the director of that division are transferred to the Division of Developmental Disabilities.

b. Unless specifically otherwise provided in this act or by any other law, whenever pursuant to law, reports, certifications, applications or requests are required or permitted to be made to the Division of Mental Retardation whose powers and duties are herein assigned or transferred, the reports and certifications are hereafter required to be filed with, and the applications or requests are hereafter required to be made to the Division of Developmental Disabilities.

c. The transfers directed by this act shall be effected pursuant to the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L. 1985, c. 145, s. 6.



Section 30:6D-29 - References To Division Of Mental Retardation

30:6D-29. References to Division of Mental Retardation
With respect to the functions, powers and duties hereby transferred to the Division of Developmental Disabilities, whenever reference is made in any law, contract or document to the Division of Mental Retardation or to the director thereof, the same shall mean and refer to the Division of Developmental Disabilities and the Director of the Division of Developmental Disabilities, respectively.

L. 1985, c. 145, s. 7.



Section 30:6D-30 - Eligibility Continued.

30:6D-30 Eligibility continued.

8.Notwithstanding any provisions of this act to the contrary, the eligibility of persons with intellectual disabilities for services of the division shall continue as provided in chapter 4 of Title 30 of the Revised Statutes.

L.1985, c.145, s.8; amended 2010, c.50, s.55.



Section 30:6D-31 - Disability After Age 22

30:6D-31. Disability after age 22
Within the limits of available funding and services, the director may declare as eligible for services under this act individuals who meet the criteria for developmental disability pursuant to subsection b. of section 3 of this act except that their disability was manifested after the age of 22 but before the age of 55.

L. 1985, c. 145, s. 9.



Section 30:6D-32 - Rules, Regulations

30:6D-32. Rules, regulations
The commissioner shall, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

L. 1985, c. 145, s. 10.



Section 30:6D-32.1 - Findings, Declarations Relative To Community Care Residential Providers.

30:6D-32.1 Findings, declarations relative to community care residential providers.

1.The Legislature finds and declares that:

a.Community care residential providers for adults with developmental disabilities in the State of New Jersey, as defined by N.J.A.C.10:44B-1.3, provide an essential service by providing care and training to adults with developmental disabilities;

b.The State, through the Department of Human Services, is vested with the regulatory authority, including but not limited to the establishment of reimbursement rates, and the administrative oversight responsibility for the licensing of facilities and operation of community care residential provider homes;

c.Pursuant to its statutory and regulatory authority, the Department of Human Services is authorized to contract with a qualified third party agency or entity to provide oversight with respect to various administrative functions, including but not limited to the processing of board payments and/or cost-of-care payments to community care residential providers;

d.To ensure quality standards of care, it is in the public interest for the State to maintain community care residential provider homes for adults with developmental disabilities and to encourage the recruitment and retention of community care residential providers that are delivering these vital services; and

e.A majority of community care residential providers have authorized the Communications Workers of America, AFL-CIO (CWA) to be their exclusive representative through individually-signed authorizations and the New Jersey State Board of Mediation has certified CWA to represent community care residential providers.

L.2009, c.270, s.1.



Section 30:6D-32.2 - Agreement Between Community Care Residential Providers And State.

30:6D-32.2 Agreement between community care residential providers and State.

2. a. The Commissioner of the New Jersey Department of Human Services, on behalf of the State of New Jersey, shall meet in good faith with the CWA, as the recognized exclusive majority representative of all community care residential providers, for the purpose of entering into a written agreement, or negotiating a renewal or extension, with any agreed upon modifications, of any agreement in effect upon or after the effective date of this act, regarding reimbursement rates, payment procedures, benefits, health and safety conditions and any other matters that would improve recruitment and retention of qualified community care residential providers and the quality of the programs they provide, subject to the provisions of this section. Although community care residential providers are not State employees, the subjects which may be included in an agreement shall be consistent with the areas which are considered negotiable for public employees who are subject to the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.). Nothing in this act shall require that an agreement be reached on any particular matter provided the parties act in good faith.

b.The purpose of this section is to permit community care residential providers to select an exclusive majority representative to represent them as provided in this section. This act is intended by the Legislature to provide state action immunity under federal and state antitrust laws for any action of the State, or joint action of community care residential providers and their exclusive majority representative, to the extent those actions are authorized by this act. The protections and prohibitions regarding unfair practices provided by section 1 of P.L.1974, c.123 (C.34:13A-5.4) shall apply to any community care residential providers subject to this act, to the State as their employer, and to their employee organizations, representatives or agents.

c.Any agreement entered into, renewed or extended pursuant to this section shall be embodied in writing and shall be binding upon the State of New Jersey, and shall provide for the payment of union dues and representation fees in a manner consistent with the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) which apply to the payment of union dues and representation fees by public employees.

L.2009, c.270, s.2.



Section 30:6D-32.3 - Construction Of Act.

30:6D-32.3 Construction of act.

3.No provision of this act or provision of any agreement entered into, renewed or extended pursuant to this act shall be construed as:

a.Interfering with the rights of the Department of Human Services to place or remove clients from the homes of community care residential providers;

b.Interfering with the rights of individuals with developmental disabilities or their parents or guardians, including the right to change placements;

c.Granting community care residential providers any right to engage in a strike or collective cessation of the delivery of services; or

d.Granting community care residential providers status as employees of the State for the purposes of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., the New Jersey "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), the New Jersey "unemployment compensation law," R.S.43:21-1 et seq., and the Workers' Compensation Law, R.S.34:15-1 et seq., nor status as employees of the State for any other purposes except for purposes indicated in section 1 of this act, including selecting representatives to negotiate and enter into agreements with the State as provided in that section.

L.2009, c.270, s.3.



Section 30:6D-32.4 - Authority Of Dhs Intact.

30:6D-32.4 Authority of DHS intact.

4.No action may be taken under this act that would derogate from the status,
functions or authority of the Department of Human Services in its capacity as Lead Agency, or in any other capacity, in the placement and care of persons with developmental disabilities.

L.2009, c.270, s.4.



Section 30:6D-32.5 - Construction Of Act.

30:6D-32.5 Construction of act.

83. a. Nothing in this act shall be construed as intended to result in a reduction of federal funds that may be available to the State.

b.Nothing in this act shall be construed to alter or otherwise affect the current or future protections, funding, eligibility, services, rights, or responsibilities of any person under any provision or program, benefit, or service whose terminology is revised pursuant to this act. No change in terminology made pursuant to this act shall be construed as causing or intending any change in any definitions or meanings of any provision so changed.

c.Whenever the terms "mentally retarded," "mental retardation," "idiot," and "feeble-minded" occur or any reference is made thereto in any law, regulation, contract, or document, the same shall be deemed to mean or refer to "person who is intellectually disabled" or "person with an intellectual disability."

L.2010, c.50, s.83.



Section 30:6D-32.6 - Findings, Declarations Relative To Services For Persons With Developmental Disabilities.

30:6D-32.6 Findings, declarations relative to services for persons with developmental disabilities.

1.The Legislature finds and declares that:

a.Reliable and current data about the service needs of persons with developmental disabilities who are eligible for services from the Division of Developmental Disabilities in the Department of Human Services is fundamental to the division's ability to plan effectively to meet those needs;

b.Similarly, in order to make appropriate decisions about State funding for these services, it is important to understand the needs of persons with developmental disabilities served by the division;

c.Information about service needs is also essential for service providers as they seek to expand services, acquire or build infrastructure where needed, make services available at the time they are needed, and ensure that the services they provide are compatible with the needs of persons with developmental disabilities residing in their particular service areas;

d.Additionally, persons with developmental disabilities and their family members and guardians need access to current data so that they can develop informed expectations about the system that provides services for persons with developmental disabilities;

e.As this system evolves into one in which more persons with developmental disabilities and their family members and guardians play a larger role in obtaining necessary support services in the community, it is critical to create a truly transparent system on which persons with developmental disabilities and their family members and guardians can rely, and which they can trust; and

f.In order to ensure that the State and persons with developmental disabilities and their family members and guardians have reliable data about the service needs of persons with developmental disabilities and that such data can be made available to those who need to factor that information into their decision-making, planning, funding, and expectations for services, it is the policy of the State to provide for the collection and dissemination of data on persons with developmental disabilities.

L.2011, c.163, s.1.



Section 30:6D-32.7 - Definitions Relative To Services For Persons With Developmental Disabilities.

30:6D-32.7 Definitions relative to services for persons with developmental disabilities.

2.As used in this act:

"Department" means the Department of Human Services.

"Division" means the Division of Developmental Disabilities in the Department of Human Services.

"Eligible person with a developmental disability" or "eligible person" means an eligible person with a developmental disability as defined in section 3 of P.L.1985, c.145 (C.30:6D-25).

"Services" means services as defined in section 3 of P.L.1985, c.145 (C.30:6D-25).

L.2011, c.163, s.2.



Section 30:6D-32.8 - Collection Of Information, Maintenance Of Database.

30:6D-32.8 Collection of information, maintenance of database.

3. a. The Division of Developmental Disabilities shall collect, and when practical maintain a database of, information about eligible persons with developmental disabilities pursuant to this section.

b.The division shall, within 12 months of the effective date of this act, collect and maintain data as specified in this section on persons declared eligible persons as of the effective date of this act. In the case of a person with a developmental disability who becomes eligible for services after the effective date of this act, the division shall collect the data no later than 60 days after the person is determined eligible for services by the division.

The data to be collected, and when practical maintained, for each eligible person shall include:

(1)the person's name and contact information, guardian, if applicable, and any primary caregivers;

(2)the person's age, gender, race or ethnicity, and disability or diagnosis, as applicable;

(3)a needs assessment categorized, at a minimum, by the person's need for residential services, employment or day support services, family support services, medical support services, and behavioral support services; and

(4)a list of services that the person or his parent or guardian has indicated the person would like to receive, including residential and day support services.

c.The division shall ensure that eligible persons are re-assessed as to their needs and services as needed.

L.2011, c.163, s.3.



Section 30:6D-32.9 - Annual Notification To Persons Receiving Services.

30:6D-32.9 Annual notification to persons receiving services.

4.The division shall annually notify, in writing, persons receiving services of the following:

a.the services the person is currently receiving from the division and, in the case of an individual budget to purchase services, the amount of that budget and the services that are being purchased with the funds from that budget;

b.the person's status on a waiting list, if any, and how many persons with developmental disabilities on the list are expected to be served in the next 12 months;

c.the manner in which the person can easily correct or update, as applicable: the person's contact information; information concerning how the person is spending funds in an individual budget, if any; the person's expected future service needs; and any other relevant information that requires updating; and

d.information about where the person with a developmental disability or family member or guardian can find information about services for persons with developmental disabilities, including the link to the department's official website.

L.2011, c.163, s.4.



Section 30:6D-32.10 - Annual Publication Of Report; Contents.

30:6D-32.10 Annual publication of report; contents.

5.The division shall annually publish a report, to be made available on the department's website, containing non-identifying aggregate data about eligible persons. The report shall, at a minimum, include:

a.the number of eligible persons, tabulated by county and other demographic information, including, but not limited to, age, gender, race or ethnicity, and disability or diagnosis, as applicable;

b.for each developmental center: the number of persons with developmental disabilities residing in the developmental center who have expressed to the division a desire to reside in the community but are still awaiting such placement; the number of persons who require behavioral supports to reside in the community; and the number of persons who are currently residing in a developmental center because they have mobility impairments and have been unable to find accessible housing;

c.an explanation of how the division determines to place an eligible person on a waiting list maintained by the division, what criteria determine a person's priority level and ranking within that priority level on the list, and how a person is selected from the list to receive services;

d.for each waiting list maintained by the division, within each county:

(1)the number of people who are waiting for: residential services; employment or day support services; family support services and, if so, which supports; and behavioral support services; and

(2)the year in which persons requested placement on any division-maintained waiting list;

e.the number of eligible persons served in each residential setting during the preceding 12 months, including, but not limited to, a developmental center, family member's home, group home, supervised apartment, community care residence, nursing home, or out-of-State placement;

f.tabulated by county: the number of eligible persons who are expected to transition from receiving services from a school district to receiving services from the division for each year; the expected service needs of these persons; and the total projected cost of services for these persons;

g.during the preceding 12 months, tabulated by county:

(1)the number of eligible persons who were removed from any division-maintained waiting list; the reason each person was removed from the list; and how long each person had been waiting for services or supports before being removed from the list;

(2)the number of eligible persons who were classified as an "emergency";

(3)for those persons who received residential services, the percentage who received such services in a developmental center, group home, supervised apartment, community care residence, nursing home, out-of-State placement, or any other residential setting;

(4)the number of eligible persons who were placed in a nursing home and their age when placed, categorized by the reason for such placement;

(5)the number of eligible persons who were placed in a developmental center, categorized by the reason for such placement; and

(6)the number of eligible persons who previously but no longer receive services from the division; and

h.an explanation of the current procedures and criteria used to admit an eligible person into a developmental center.

L.2011, c.163, s.5.



Section 30:6D-32.11 - Report To Governor, Legislature.

30:6D-32.11 Report to Governor, Legislature.

6.The department shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), two years after the effective date of this act as to: the progress of the data collection and reporting required pursuant to this act; and the viability of including additional data within its data collection and reporting practices.

L.2011, c.163, s.6.



Section 30:6D-32.12 - Rules, Regulations.

30:6D-32.12 Rules, regulations.

7.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of sections 3 and 4 of this act.

L.2011, c.163, s.7.



Section 30:6D-33 - Short Title

30:6D-33. Short title
1. This act shall be known and may be cited as the "Family Support Act."

L.1993,c.98,s.1.



Section 30:6D-34 - Findings, Declarations

30:6D-34. Findings, declarations
2. The Legislature finds and declares that:



a. It is in the best interest of the State of New Jersey to preserve, strengthen and maintain the family unit. All individuals, regardless of disability, have the right to belong to a family unit where enduring relationships can be fostered.

b. Families are the major providers of support, care, training and other services for their family member with a developmental disability living at home. Consequently, families are continually searching for ways to support family members with developmental disabilities in their homes instead of placing these individuals in a State or private institution.

c. Many families with a family member with a developmental disability experience exceptionally high financial outlays and extraordinary physical and emotional challenges, isolation, stigmatization and daily stress. Supporting families in their effort to care for their family member with a developmental disability at home is efficient, cost effective and humane; failure to provide needed supports can result in premature placement of the family member in a setting outside the home.

d. To be effective, family supports must support the entire family, must be easily accessible, flexible, culturally sensitive and individualized. They must be designed to promote interdependence, independence, productivity and integration of people with disabilities into the community. Family supports must also be built on existing social networks and naturally occurring supports including extended families, neighbors and community associations.

e. A Statewide family support policy must acknowledge that families themselves are able to define their own needs and select their own services; family supports must be chosen by families, controlled by families and monitored by families.

f. Adults with disabilities should be afforded the opportunity to make decisions for themselves, live in typical homes and communities and exercise their full rights as citizens. Adults with disabilities should have options for living separately from their families, but when this is not the case, families should be provided the supports they need.

L.1993,c.98,s.2.



Section 30:6D-35 - Definitions.

30:6D-35 Definitions.

3.For the purposes of this act:

"Department" means the Department of Human Services.

"Family member with a developmental disability" means a person who has a developmental disability as defined pursuant to section 3 of the "Division of Developmental Disabilities Act," P.L.1985, c.145 (C.30:6D-25).

"Family" means the family member with a developmental disability and his parents and siblings, or spouse and children.

"Family support services" means a coordinated system of ongoing public and private support services which are designed to maintain and enhance the quality of life of a family member with a developmental disability and his family as set forth in section 4 of this act.

"Parent" means the biological or adoptive parent or uncompensated resource family parent or legal guardian who cares for the family member with a developmental disability and with whom the family member with a developmental disability resides.

"System" means the Family Support System established pursuant to section 4 of this act.

L.1993,c.98,s.3; amended 2004, c.130, s.110.



Section 30:6D-36 - Family Support System

30:6D-36. Family Support System
4. a. There is established in the Division of Developmental Disabilities in the Department of Human Services a Family Support System to create flexible supports designed to strengthen and promote families who provide care within the family home for a family member with a developmental disability.

b. The Statewide system shall include, but not be limited to the following services: after school care; cash subsidies; communication and interpreter services; counseling services; crisis intervention; day care; equipment and supplies; estate and transition planning; home and vehicle modification; home health services; homemaker assistance; housing assistance; medical and dental care not otherwise covered; parent education and training; personal assistance services; recreation services; respite care for families; self advocacy training; service coordination; specialized diagnosis and evaluation; specialized nutrition and clothing; therapeutic or nursing services; transportation; voucher services; and other services as identified by the family.

c. A family is eligible to participate in the system if the family resides in the State; the family member has a developmental disability and is eligible for services from the Division of Developmental Disabilities; and the family meets the income, need and other criteria established by the Commissioner of Human Services. The commissioner shall establish income, need and other criteria to ensure that the expenditures for the system are within the limits of the funds available for the purposes of this act.

d. A family may either receive services from an agency under contract with the department or may exchange a voucher for services of its choice.

L.1993,c.98,s.4.



Section 30:6D-37 - Administration Of System

30:6D-37. Administration of system
5. a. The system shall be administered by the Division of Developmental Disabilities in the department, in conjunction with a coordinator working under the direction of the Developmental Disabilities Council who shall be a person qualified by training and experience to perform the duties of his office.

b. The coordinator shall, with input from the family support planning councils established pursuant to section 6 of this act, adopt, review and revise, as needed, a State Family Support Plan which shall:

(1) assess needs, establish goals and set priorities for the provision of family support services for individuals with developmental disabilities; and

(2) provide for outreach and coordinated delivery of family support services.

c. The coordinator shall coordinate efforts by public and private agencies and family support planning councils. Coordination shall include, but not be limited to, identification of services provided by different agencies to avoid duplication; planning with all agencies to insure that gaps in services are filled; and the coordination of administrative support services to each of the local planning councils.

d. The Division of Developmental Disabilities shall develop an agreement with the Developmental Disabilities Council regarding the role and authority of the coordinator.

L.1993,c.98,s.5.



Section 30:6D-38 - Family Support Planning Councils

30:6D-38. Family support planning councils
6. Family support planning councils shall be established on a regional basis and shall work to expand and establish family support services in their region. Family support planning councils shall provide an opportunity for the public to express comments and share concerns and grievances. The councils shall be comprised of no more than 11 members; each of whom shall be either a family member of a person with a developmental disability or a person with a developmental disability. Council members shall serve without compensation beyond reimbursement for reasonable transportation, child care and other costs related to serving on the council. The councils shall monitor the implementation of the system and provide recommendations to the coordinator regarding family support services. Each council shall, at least annually, submit a report, in writing, to the Commissioner of Human Services.

L.1993,c.98,s.6.



Section 30:6D-39 - Allocation Of Monies, Existing Rights, Entitlements, Services Not Supplanted

30:6D-39. Allocation of monies, existing rights, entitlements, services not supplanted
7. a. No more than 10% of the monies available for the purposes of this act shall be allocated for administration of the system.

b. The department and any publicly funded agency which provides family support services shall assist families in obtaining all other sources of funding before using funds available for the purposes of this act.

c. The services provided pursuant to this act shall not supplant any existing rights, entitlements or services for which the family or individual may be eligible.

L.1993,c.98,s.7.



Section 30:6D-40 - Services Considered State Benefit

30:6D-40. Services considered State benefit
8. Notwithstanding the provisions of any law to the contrary, the family support services provided pursuant to this act shall be considered a State benefit and shall not be counted as income for the purposes of State taxation or eligibility for other State benefits.

L.1993,c.98,s.8.



Section 30:6D-41 - Rules, Regulations

30:6D-41. Rules, regulations
9. The Commissioner of Human Services shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act, including designating the regions for the family support planning councils.

L.1993,c.98,s.9.



Section 30:6D-42 - Preparation, Submission Of Plan To Eliminate Waiting List

30:6D-42. Preparation, submission of plan to eliminate waiting list
2. a. The Commissioner of Human Services shall prepare and submit a plan to the Governor and the Legislature within 180 days after the effective date of this act to eliminate the current and future Division of Developmental Disabilities' waiting list by the year 2008.

b. The plan shall include:

1. Statistical information on the current and projected increase in the waiting list;

2. Financial information on the capital funds necessary to eliminate the current and future waiting list by the year 2008; and

3. Financial information on the amount of additional State, federal and other funds that may be required annually for operating costs associated with eliminating the waiting list by the year 2008.

c. In developing the plan, the commissioner shall conduct public hearings and obtain public input from persons with developmental disabilities or their families or guardians and providers of services to the developmental disabilities community.

d. The commissioner shall update the statistical and financial data in the plan annually and submit the updated plan to the Governor and the Legislature by December 31 of each year.

L.1997,c.17,s.2.



Section 30:6D-42.1 - Federal Medicaid Waivers For Persons With Developmental Disabilities; Application, Determination.

30:6D-42.1 Federal Medicaid waivers for persons with developmental disabilities; application, determination.

1. a. The Commissioner of Human Services, in conjunction with the Director of the Division of Developmental Disabilities, shall apply for such Home and Community-Based Services waivers authorized by section 1915(c) of the Social Security Act, 42 U.S.C.1396n(c), as determined appropriate by the commissioner to meet the needs of clients of the division.

b.The commissioner shall report to the chairmen of the Senate Health, Human Services and Senior Citizens Committee and the Assembly Health and Human Services Committee three months after the effective date of this act, and then at three-month intervals until such time as the waiver is approved by the federal government, on the status of the waiver application and the actions taken to date to obtain the waiver.

c.The department shall post on its official Internet web site the final determination by the Centers for Medicare and Medicaid Services of the waiver application, and if the waiver is approved, the number of waiver slots available under the waiver, the type of services that will be covered under the waiver, and such other information that the commissioner deems appropriate.

L.2005, c.252, s.1.



Section 30:6D-42.2 - Report Issued Upon Approval Of Waiver; Contents, Public Hearing.

30:6D-42.2 Report issued upon approval of waiver; contents, public hearing.

2. a. Upon approval of the waiver by the federal government, the Commissioner of Human Services, in conjunction with the Director of the Division of Developmental Disabilities, shall issue a report to the chairmen of the Senate Health, Human Services and Senior Citizens Committee and the Assembly Health and Human Services Committee one year after the approval that contains, but is not limited to, the following information:

(1) (a) a list of all waiver-eligible services that were provided by the division in the year prior to the date of the waiver application, indicating if any of the services were covered by an existing waiver and, for each service, the average daily cost of the service per consumer, the percentage of the cost that included non-Medicaid reimbursable costs and the number of consumers who received the service and the number who received the service under an existing waiver; (b) the number of individuals who received State-funded-only services; (c) a discussion of any impediments to expanding existing waiver services including, but not limited to, funding and availability of service providers; and (d) the total administrative cost for the division to implement each waiver, and the percentage of that cost for which federal matching funds are available; and

(2)for each service under the new waiver, the average daily cost of the service per consumer, the percentage of the cost that includes non-Medicaid reimbursable costs, the number of consumers receiving the service and the number who receive the service under the waiver.

b.Each subsequent year, the Commissioner of Human Services, in conjunction with the Director of the Division of Developmental Disabilities, shall issue a report which contains, but is not limited to, updates of the information specified in subsection a. of this section. In addition, the report shall specify the amount of funds that were allocated for each service under the waiver and the proportion that funding represents to the total amount spent for all community-based services.

c.Within 60 days after issuance of each report required by this section, the department shall hold a public hearing, in different regions of the State each year, to encourage community discussion of the division's waivers and the provision of community-based services.

d.The department shall post on its official Internet web site the reports required pursuant to this section.

L.2005, c.252, s.2.



Section 30:6D-43 - Short Title.

30:6D-43 Short title.

1.This act shall be known and may be cited as the "Division of Developmental Disabilities Community Placement and Services Assessment Act."

L.1998,c.40,s.1.



Section 30:6D-44 - Findings, Declarations Relative To Assessment On Intermediate Care Facilities.

30:6D-44 Findings, declarations relative to assessment on intermediate care facilities.

2.The Legislature finds and declares that:

a.It is in the public interest to generate revenue to be used by the Division of Developmental Disabilities in the Department of Human Services to reduce the number of disabled persons awaiting placement in a community residence or program; and

b.By establishing an appropriate assessment on intermediate care facilities for persons with developmental disabilities, to the extent possible under federal law, additional funding will be available for more placements of disabled persons in community residences or programs.

L.1998, c.40, s.2; amended 2010, c.50, s.56.



Section 30:6D-45 - Definitions Relative To Assessment On Immediate Care Facilities.

30:6D-45 Definitions relative to assessment on immediate care facilities.

3.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Gross revenue" means all revenue received by an ICF-DD from patients or third parties, including, but not limited to, persons, Medicaid and other payers related to patient services.

"Intermediate care facility for persons with developmental disabilities" or "ICF-DD" means any institution licensed by the Department of Health and Senior Services as an ICF-DD or operated by the Department of Human Services as a certified ICF-DD.

"Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

L.1998, c.40, s.3; amended 2010, c.50, s.57.



Section 30:6D-46 - Payment Of Annual Assessment.

30:6D-46 Payment of annual assessment.

4. a. Beginning July 1, 1998, except as provided in subsection b. of this section, all ICF-MRs in the State shall annually pay an assessment of 5.8% annually of gross revenue. This assessment shall be paid on a quarterly basis to the Director of the Division of Revenue in the Department of the Treasury. The Director of the Division of Revenue, in consultation with the Director of the Division of Taxation in the Department of the Treasury, shall establish appropriate procedures and forms for the purpose of collecting and recording this assessment. The provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq. shall apply to the extent that its provisions, including the confidentiality, protest and appeal provisions, are not inconsistent with the provisions of P.L.1998, c.40 (C.30:6D-43 et seq.).

b.For the period January 1, 2008 through September 30, 2011, all ICF-MRs in the State shall annually pay an assessment of 5.3% annually of gross revenue. This assessment shall be paid on a quarterly basis to the Director of the Division of Revenue in the Department of the Treasury. The Director of the Division of Revenue, in consultation with the Director of the Division of Taxation in the Department of the Treasury, shall establish appropriate procedures and forms for the purpose of collecting and recording this assessment. The provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq. shall apply to the extent that its provisions, including the confidentiality, protest and appeal provisions, are not inconsistent with the provisions of P.L.1998, c.40.

L.1998, c.40, s.4; amended 2007, c.230.



Section 30:6D-47 - Submission Of Gross Revenue Reports.

30:6D-47 Submission of gross revenue reports.

5.An ICF-MR shall submit appropriate gross revenue reports to the Director of the Division of Revenue on a quarterly basis. The Director of the Division of Revenue shall develop procedures, forms and appropriate time lines for an ICF-MR to follow in making its reports.

L.1998,c.40,s.5.



Section 30:6D-48 - Failure To Pay Assessment; Penalty.

30:6D-48 Failure to pay assessment; penalty.

6.An ICF-MR that fails to pay the assessment imposed under this act when due, shall be liable to a penalty of 10% on the amount of the underpayment of the assessment. In addition, the ICF-MR shall pay interest at the rate of 6% per month on the amount of the underpayment of the assessment and the interest shall continue to accrue on the unpaid balance of principal assessment due until the date of the actual payment.

L.1998,c.40,s.6.



Section 30:6D-49 - Set-off Of Reimbursement Payment.

30:6D-49 Set-off of reimbursement payment.

7.If an ICF-MR fails to pay an assessment for two or more quarters, the Director of the Division of Revenue shall seek to set off so much of the Medicaid reimbursement payment which is due the ICF-MR as is necessary to satisfy the indebtedness. The Director of the Division of Revenue, in consultation with the Director of the Division of Taxation and the Department of Human Services, shall establish procedures and methods to effect the set-off. The Director of the Division of Taxation shall give notice to the ICF-MR and provide the opportunity for a hearing pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), but no request for a hearing or any subsequent appeal shall stay the collection of the indebtedness, nor shall any protest or appeal provided for in section 4 of this act stay such collection. No Medicaid reimbursement payment shall be made to the ICF-MR pending resolution of the indebtedness. Neither the State Treasurer nor any other State agency, official or employee shall be held liable to the ICF-MR for any damages sustained by the ICF-MR resulting from the set-off provided for in this section.

L.1998,c.40,s.7.



Section 30:6D-50 - Assessment Considered Allowable Cost For Medicaid Reimbursement.

30:6D-50 Assessment considered allowable cost for Medicaid reimbursement.

8.Excluding any interest and penalty, the assessment imposed by this act shall be considered an allowable cost for Medicaid reimbursement purposes.

L.1998,c.40,s.8.



Section 30:6D-51 - Division Of Development Disabilities Community Placement And Services Fund.

30:6D-51 Division of Development Disabilities Community Placement and Services Fund.

9. a. The State Treasurer shall establish the Division of Developmental Disabilities Community Placement and Services Fund in the Department of the Treasury. All monies collected from the assessments set forth in this act shall be deposited in this fund. Subject to appropriation by the Legislature, the monies in this fund shall be transferred to the Department of Human Services in full to be used for reducing the Division of Developmental Disabilities' waiting list, making appropriate community placements and providing support services. The fund shall not be used to supplant appropriations from the General Fund to the Department of Human Services for use in making community placements.

b.The State Treasurer shall issue a quarterly report concerning the status of collections to the commissioner.

L.1998,c.40,s.9.



Section 30:6D-52 - Portions Of Act Severable.

30:6D-52 Portions of act severable.

10.If any part of this act is found by a court of competent jurisdiction to be invalid, unconstitutional, or otherwise in violation of federal law or regulations, that portion of the act shall be of no force and effect, and all other portions of the act shall be in full force and effect so long as the remaining portion of the act continues to be in compliance with federal law.

L.1998,c.40,s.10.



Section 30:6D-53 - Nullification.

30:6D-53 Nullification.

11.If the federal government alters the law to prohibit the use of provider assessments to generate a matching amount from Medicaid, this act shall be nullified.

L.1998,c.40,s.11.



Section 30:6D-54 - Imposition Of Health Care Related Fee, Assessment, Tax Prohibited.

30:6D-54 Imposition of health care related fee, assessment, tax prohibited.

12.Notwithstanding any provision of law to the contrary, there shall be no health care related fee, assessment or tax as defined in 42 CFR s.433.55 imposed on any ICF-MR by any State board, bureau or agency without prior notice to and approval by the State Treasurer and the commissioner. Any fee or assessment imposed on an ICF-MR without express approval of the State Treasurer and the commissioner shall be void.

L.1998,c.40,s.12.



Section 30:6D-55 - Rules, Regulations.

30:6D-55 Rules, regulations.

13.The State Treasurer, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act and to comply with the requirements of Pub.L.104-193; except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the State Treasurer may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the State Treasurer deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or re-adopted in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1998,c.40,s.13.



Section 30:6D-56 - Short Title.

30:6D-56 Short title.

1.This act shall be known and may be cited as the "New Jersey Autism Biomedical Research Act."

L.1999, c.105, s.1; amended L.2007, c.168, s.1.



Section 30:6D-57 - Findings, Declarations Relative To Autism.

30:6D-57 Findings, declarations relative to autism.

2.The Legislature finds and declares that:

a.Autism and autism spectrum disorders are biologically-based developmental disorders which cause severe impairments in language and communication and generally manifest in young children sometime during the first two years of life, and the devastation caused by autism lasts a lifetime due to the emotional and financial distress that families experience from the intense support which most individuals with autism require throughout their lives;

b.With three quarters of those with autism spending their adult lives in institutions or group homes, and usually entering institutions by the age of 13, the cost of caring for individuals with autism and autism spectrum disorders is great, and is estimated to be $.5 billion per year in the State, solely for direct costs;

c.According to the federal Centers for Disease Control and Prevention, or CDC, one of every 94 children in this State has autism, which is the highest rate among the states examined by the CDC in the most comprehensive study of the prevalence of autism to date;

d.While autism is the third most common developmental disorder and is more prevalent than Down's syndrome, childhood cancer or cystic fibrosis, autism research receives less than 5% of the funding of these other diseases from the federal government and to date little biomedical research has been done on this disorder, despite the fact that scientists consider autism to be one of the most heritable of all the developmental disorders and the most likely to yield to the latest scientific advancements in genetics and neurology;

e.The lack of research was due to 40 years of neglect of autism by the scientific community, arising from the formerly widespread but now discredited belief that autism was an emotional disorder caused by faulty parenting, and thus, few dollars were allocated to researchers, leaving an entire generation of children to be overlooked; however, the rapid advancements in biomedical science suggest that effective treatment and a cure for autism are attainable, if sufficient dollars are allocated to research so that another generation of children in the State is not lost to this disorder;

f.While promising findings in the field of autism research have been made in recent years, the diverse symptoms and etiology of autism require a high level of activity in the widest variety of scientific fields, from genetics and neurology to neuroimaging, immunology and gastroenterology, if effective treatments and a cure are to be found quickly;

g.Other states such as New York, Connecticut and Maryland have nationally recognized centers for researching and treating autism that attract significant funding from private sources and the National Institutes of Health, but since New Jersey lacks such centers, the State is unable to attract comparable funding, despite the presence of highly regarded medical facilities in the State such as Robert Wood Johnson University Hospital and Hackensack University Medical Center, as well as a higher education medical institution such as the University of Medicine and Dentistry of New Jersey;

h.The State's substantial pharmaceutical industry would benefit from having medical centers dedicated to autism research and treatment by gaining access to families for clinical trials and by enabling easy collaboration between public and private scientists; and

i.Legislation has been introduced in the United States Congress which, if passed, will increase the level of federal funding for biomedical research on autism; however, in order for State researchers to be eligible for these dollars, funding must be made available for State researchers to carry out preliminary pilot studies.

L.1999, c.105, s.2; amended L.2007, c.168, s.2.



Section 30:6D-58 - Definitions Relative To Autism.

30:6D-58 Definitions relative to autism.

3.As used in this act:

"Autism" includes autism spectrum disorders to the extent determined by the council to be appropriate.

"Center" means the Center of Excellence for Autism established pursuant to this act.

"Council" means the "Governor's Council for Medical Research and Treatment of Autism" established pursuant to this act.

L.1999, c.105, s.3; amended L.2007, c.168, s.3.



Section 30:6D-58.1 - References To Council.

30:6D-58.1 References to Council.

7.Whenever the term "Governor's Council for Medical Research and Treatment of Infantile Autism" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the "Governor's Council for Medical Research and Treatment of Autism."

L.2007, c.168, s.7.



Section 30:6D-59 - "Governor's Council For Medical Research And Treatment Of Autism.

30:6D-59 "Governor's Council for Medical Research and Treatment of Autism.

4. a. There is established in the Department of Health and Senior Services, the "Governor's Council for Medical Research and Treatment of Autism." The council shall be composed of 14 members as follows: seven persons to be appointed by the Governor, two of whom shall be members of the public who do not occupy a leadership position in any of the organizations represented on the council, of which two members one shall be a person with a diagnosis of autism or autism spectrum disorder or the family member of such a person, four of whom shall be appointed in consultation with the presidents of academic institutions in this State that are engaged in autism research, and one of whom shall be a representative of a health care organization with demonstrated clinical expertise in the evaluation and treatment of autism spectrum disorders; one person to be appointed by the President of the Senate and one person to be appointed by the Speaker of the General Assembly; one person to be appointed by the Commissioner of Health and Senior Services; and four persons, also to be appointed by the Governor, who represent autism organizations in New Jersey, each of whom shall represent no more than one such organization.

b.At its first meeting of each calendar year, the council shall select, by a simple majority of the members present, a chairperson from among its members, who shall serve as the chairperson until the first meeting held in the next calendar year, at which time the same person may be selected as chairperson or a new chairperson may be selected in the same manner. The members of the council shall serve for three-year terms. Each member shall hold office for the term of appointment and until a successor is appointed and qualified. All vacancies shall be filled in the same manner as the original appointment. Members appointed to fill a vacancy occurring for any reason other than the expiration of the term shall serve for the unexpired term only. The members of the council shall be eligible for reappointment.

c.The members of the council shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties.

d.A majority of the members of the council shall constitute a quorum, but a lesser number may hold hearings.

e.The council shall meet periodically at the call of the chairperson, but not less than four times in each calendar year.

f.The Commissioner of Health and Senior Services, in consultation with the council, shall appoint a director of the council. The director shall be a person qualified by training and experience to perform the duties of that position. The director at the direction of the council, may call upon the commissioner for additional staff assistance and resources as appropriate.

L.1999, c.105, s.4; amended L.2007, c.168, s.4.



Section 30:6D-60 - Center Of Excellence For Autism.

30:6D-60 Center of Excellence for Autism.

5. a. The council shall make awards of grants and contracts to public and nonprofit private entities to pay all or part of the cost of planning, establishing, improving and providing basic operating support for a Center of Excellence for Autism in the State where basic and applied biomedical research, diagnosis and treatment for autism shall take place.

b.The council shall define the scope of the programs to be undertaken at the center with the understanding that the center shall conduct:

(1)basic and clinical research into the cause, diagnosis, early detection, prevention, control and treatment of autism, including research in the fields of developmental neurobiology, genetics, psychopharmacology, neuroimaging, immunology, infectious diseases, gastroenterology and endocrinology;

(2)training programs on biomedical treatments, diagnosis and prevention for autism for physicians, scientists and other health care and allied health care professionals in the State; and

(3)information and continuing educational programs on the latest advances in biomedical research on autism for physicians and other health care and allied health care professionals who provide care for patients with autism in the State.

c.The center may carry out programs to make individuals in the State aware of opportunities to participate as subjects in research conducted by the center. The program may provide fees to these subjects. The program may, in accordance with guidelines established by the council, provide to these subjects health care, referrals for health and other services and such incidental services as will facilitate the participation of individuals as subjects.

d.The center may provide stipends for health care professionals enrolled in training programs established under paragraph (2) of subsection b. of this section.

e.The council may require the periodic preparation of reports on the activities of the center and the submission of the reports to the council.

f.The center shall use the facilities of a single medical facility or higher education medical institution, or be formed from a consortium of cooperating facilities or institutions, and shall meet any requirements as may be prescribed by the council, with the understanding that the work carried out at the center shall be comprehensive and fully collaborative.

L.1999, c.105, s.5; amended L.2007, c.168, s.5.



Section 30:6D-61 - Duties Of Council, Director.

30:6D-61 Duties of council, director.

6.The council shall provide guidance and direction to the director of the council, who shall be responsible for the following duties:

a.Carry out a program to provide information and education on advances in the diagnosis and biomedical treatment of autism to families in the State with autistic members and to the general public;

b.Establish a five-member Scientific Advisory Committee whose members shall serve at the pleasure of the council. The members of the committee shall include: three biomedical research scientists with demonstrated achievements in biomedical research relating to autism; and two medical clinicians whose practice is primarily devoted to the treatment of individuals with autism. The committee shall identify and make recommendations to the council regarding grants for the most promising pilot studies for biomedical research, diagnosis and treatment for autism and autism spectrum disorders;

c.Present the recommendations of the Scientific Advisory Committee to the council, which shall select the final grants for pilot studies;

d.Establish mechanisms to use the results of biomedical research on autism and autism spectrum disorders, conducted at the center and through the pilot studies in the development of policies and programs to improve the outcomes of individuals in the State with these disorders;

e.Establish a mechanism for the sharing of information among researchers and clinicians in the State conducting biomedical research on autism and autism spectrum disorders;

f.Provide for a mechanism that would permit the public to obtain information on the existing and planned programs and activities being conducted through the center and the pilot studies, and the council to receive comments from the public regarding these programs and activities;

g.Continually seek and apply for funding to supplement and eventually replace the moneys provided pursuant to subsection f. of R.S.39:5-41; and

h.Report not later than March 1 of each year to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature on the status of the Center of Excellence for Autism and other activities of the council.

L.1999, c.105, s.6; amended L.2007, c.168, s.6.



Section 30:6D-62 - Authorizations For Appropriations For Purposes Of The Act.

30:6D-62 Authorizations for appropriations for purposes of the act.

8.Authorizations for appropriations under this act are in addition to any other authorization of appropriations that is available for the purposes of this act, and shall not supplant any existing or future funding from the State for the provision of housing, training, education and general support of individuals with autism and autism spectrum disorders.

L.1999,c.105,s.8.



Section 30:6D-62.1 - Annual Appropriation To Governor's Council For Medical Research And Treatment Of Autism.

30:6D-62.1 Annual appropriation to Governor's Council for Medical Research and Treatment of Autism.

1.Beginning in Fiscal Year 2001 and in each fiscal year thereafter, the Governor shall recommend and the Legislature shall appropriate $1,500,000 from the General Fund to the Governor's Council for Medical Research and Treatment of Autism established pursuant to P.L.1999, c.105 (C.30:6D-56 et seq.).

L.2001, c.338, s.1; amended L.2007, c.168, s.8.



Section 30:6D-62.2 - "Autism Medical Research And Treatment Fund" Established.

30:6D-62.2 "Autism Medical Research and Treatment Fund" established.

1. a. There is established in the Department of the Treasury a nonlapsing fund to be known as the "Autism Medical Research and Treatment Fund." This fund shall be the repository for moneys provided pursuant to subsection f. of R.S.39:5-41. Moneys deposited in the fund, and any interest earned thereon, shall be allocated to the Governor's Council for Medical Research and Treatment of Autism established pursuant to P.L.1999, c.105 (C.30:6D-56 et seq.), to support grants and contracts awarded under subsection a. of section 5 of P.L.1999, c.105 (C.30:6D-60), and any grants for pilot studies selected under subsection c. of section 6 of P.L.1999, c.105 (C.30:6D-61), provided that, if federal funds are available for the purpose, the grantee or contractor shall, as a condition of receiving any such grant or contract from the fund, apply for an amount of federal funds in support of that grant or contract.

b.Any costs incurred by the department in the collection or administration of the fund may be deducted from the funds deposited therein, as determined by the Director of the Division of Budget and Accounting.

L.2003, c.144, s.1; amended L.2007, c.168, s.9.



Section 30:6D-62.3 - Findings, Declarations Relative To Asperger's Syndrome.

30:6D-62.3 Findings, declarations relative to Asperger's Syndrome.

1.The Legislature finds and declares that:

a.Asperger's Syndrome is a Pervasive Developmental Disorder often characterized by autistic-like behaviors and marked by deficiencies in social and communication skills;

b.Children with Asperger's Syndrome tend to be self-absorbed, have difficulty making friends, are often preoccupied with their own interests and easily become the victims of teasing or bullying;

c. The best studies conducted to date indicate that Asperger's Syndrome is five to six times more common than classic autism;

d.Those with the disorder are often misdiagnosed with other neurological disorders such as Attention Deficit and Hyperactivity Disorders or Obsessive Compulsive Disorder;

e.Although those with Asperger's Syndrome have a better prognosis than those with other Pervasive Developmental Disorders, people with Asperger's Syndrome often continue to demonstrate difficulties in social interactions well into their adult lives and face an increased risk of developing psychosis, depression and anxiety;

f.Persons with Asperger's Syndrome who are diagnosed and treated early have an increased chance of living independently and leading healthy, productive lives;

g.Because individuals evidencing this syndrome may have normal to superior intelligence, and do not always evidence significant functional impairments across a range of life skills, they may not be eligible for services from the Division of Developmental Disabilities in the Department of Human Services;

h.The range of support needs for persons with Asperger's Syndrome typically includes: social skills training; social supports, including supported employment; housing supports; and psychiatric and psychological services for the treatment of Obsessive Compulsive Disorder and other neurological disorders; and

i.The public policy of this State should seek to provide a vehicle to address the needs of those who suffer from Asperger's Syndrome through the establishment of a demonstration program that provides vocational, educational and social training services to individuals with this disorder.

L.2007, c.169, s.1.



Section 30:6D-62.4 - Asperger's Syndrome Pilot Initiative Established In Dhs.

30:6D-62.4 Asperger's Syndrome Pilot Initiative established in DHS.

2.The Commissioner of Human Services shall establish the Asperger's Syndrome Pilot Initiative in the Department of Human Services.

a.The purpose of the initiative shall be to provide vocational, educational and social training services to persons with Asperger's Syndrome, through community-based service sites, which offer these individuals appropriate support, guidance and education to enable them to: further their education, achieve gainful employment, develop meaningful friendships, and become broadly competent adults who are able to lead fulfilling lives.

b.The commissioner shall contract with one or more entities to make services available Statewide under the initiative.

c.The initiative shall provide services, through an individualized approach to instruction and support for persons with Asperger's Syndrome, which address a comprehensive range of support needs for these individuals, including, at a minimum: social skills training; social supports, including supported employment; housing supports; and psychiatric and psychological services for the treatment of Obsessive Compulsive Disorder and other neurological disorders.

d.The commissioner shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the initiative no later than two years after the date that it commences operations, and shall include in that report a detailed summary of its activities, an assessment of its cost-effectiveness, and any recommendations that the commissioner desires to make for the extension, expansion, modification or termination of the initiative.

L.2007, c.169, s.2.



Section 30:6D-63 - Definitions Relative To Criminal History Background Checks For Community Agency Employees

30:6D-63. Definitions relative to criminal history background checks for community agency employees
1.As used in this act:

a."Commissioner" means the Commissioner of Human Services.

b."Community agency employee" means any individual 18 years of age or older who is employed by a public or private agency under contract with the department to provide services to department clients who have developmental disabilities and includes all personnel working or residing at an agency who may come into direct contact with clients.

c."Community agency head" means the person responsible for the overall operation of the agency under contract with the department.

d."Department" means the Department of Human Services.

e."Community agency" means a public or private agency under contract with the department to provide services to department clients who have developmental disabilities.

f."Community agency board" means the board of directors of a community agency.

L.1999,c.358,s.1; amended 2000, c.97, s.1.



Section 30:6D-64 - Contract With Community Agency.

30:6D-64 Contract with community agency.

2. a. The department shall not contract with any community agency for the provision of services unless it has first been determined, consistent with the requirement and standards of this act, that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which would disqualify the community agency head or the community agency employees from such employment. The determination shall be made by the community agency board with regard to the agency head and the determination shall be made by the agency head with regard to all agency employees.

A criminal history record background check shall be conducted at least once every two years for a community agency head and community agency employees; except that the department, in lieu of conducting criminal history record background checks every two years, may determine whether an individual has been convicted of a crime or disorderly persons offense which would disqualify that person from employment by an alternative means, including, but not limited to, a match of a person's Social Security number or other identifying information with records of criminal proceedings in this and other states. If the department elects to implement an alternative means of determining whether an individual has been convicted of a crime or disorderly persons offense which would disqualify that individual from employment, the department shall report to the Governor and the Legislature prior to its implementation on the projected costs and procedures to be followed with respect to its implementation and setting forth the rationale therefor.

b.An individual shall be disqualified from employment under this act if that individual's criminal history record background check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)Involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)Against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.; or

(c)A crime or offense involving the manufacture, transportation, sale, possession, or habitual use of a controlled dangerous substance as defined in the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-1 et seq.).

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

c.If a prospective employee refuses to consent to, or cooperate in, securing of a criminal history record background check, the person shall not be considered for employment.

d.If a current employee refuses to consent to, or cooperate in, the securing of a criminal history record background check, the person shall be immediately removed from his position and the person's employment shall be terminated.

e.Notwithstanding the provisions of subsection b. of this section to the contrary, provisional employment of an individual is authorized for a period not to exceed six months if the individual submits to the appointing authority a sworn statement attesting that the individual has not been convicted of any crime or disorderly persons offense as described in this act, pending a determination that no criminal history record background information which would disqualify the individual exists on file in the State Bureau of Identification in the Division of State Police or in the Federal Bureau of Investigation, Identification Division. An individual who is provisionally employed pursuant to this subsection shall perform his duties under the supervision of a superior who acts in a supervisory capacity over that individual until the determination concerning the federal and State information is complete, where possible.

f.Notwithstanding the provisions of subsection b. of this section to the contrary, no individual shall be disqualified from employment on the basis of any conviction disclosed by a criminal history record background check performed pursuant to sections 2 through 7 of P.L.1999, c.358 (C.30:6D-64 through 69) if the individual has affirmatively demonstrated to the community agency head, or the community agency board if the individual is the community agency head, clear and convincing evidence of the individual's rehabilitation. In determining whether an individual has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position which the convicted individual would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the individual when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the individual under their supervision.

g.A conviction of a crime or disorderly persons offense against children as set forth in N.J.S.2C:24-4 adversely relates to a position in a community agency that involves or would involve working directly with a person under 18 years of age. Individuals convicted of such crimes or disorderly persons offenses are permanently disqualified from such employment at a community agency.

L.1999, c.358, s.2; amended 2000, c.97, s.2; 2009, c.254, s.2.



Section 30:6D-65 - Authorization To Exchange Data

30:6D-65. Authorization to exchange data
3.The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by this act. The Division of State Police shall also promptly notify the department in the event an individual who was the subject of a criminal history record background check conducted pursuant to sections 2 through 7 of P.L.1999, c.358 (C.30:6D-64 through 69), is convicted of a crime or offense in this State after the date that the criminal history record background check was performed. Upon receipt of such notification, the community agency head, or community agency board if the individual is the community agency head, shall make a determination regarding the employment of the individual. No criminal history record check shall be performed pursuant to this act unless the applicant or employee shall have furnished his written consent to the check. All applicants or current employees shall have their fingerprints taken on standard fingerprint cards by a State or municipal law enforcement agency, a personnel unit of the department or a community agency designated by the department.

L.1999,c.358,s.3; amended 2000, c.97, s.3.



Section 30:6D-66 - Written Notice To Applicant, Employee Of Record Information

30:6D-66. Written notice to applicant, employee of record information
4.Upon receipt of the criminal history record information from the Federal Bureau of Investigation and the Division of State Police, written notice shall be provided to the applicant or employee as follows:

a.In the case of a community agency head, the community agency board shall notify the person in writing of his qualification or disqualification for employment under this act; and

b.In the case of a community agency applicant or employee, the community agency head shall notify the person of his qualification or disqualification for employment under this act. If the applicant or employee is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the written notice.

L.1999,c.358,s.4; amended 2000, c.97, s.4.



Section 30:6D-67 - Petition For Hearing

30:6D-67. Petition for hearing
5.The applicant or employee shall have 30 days from the date of receipt of the written notice of disqualification to petition for a hearing on the accuracy of the criminal history record information. In the case of a community agency head, the petition shall be to the community agency board and the agency board shall make the determination. The community agency board shall provide notice to the community agency head that appeal of the determination is to the New Jersey Superior Court. In the case of a community agency applicant or employee, the petition shall be to the community agency head and the agency head shall make the determination. The community agency head shall provide notice that further appeal is to the New Jersey Superior Court.

L.1999,c.358,s.5; amended 2000, c.97, s.5.



Section 30:6D-68 - Maintenance Of Information

30:6D-68. Maintenance of information
6.The community agency board shall maintain all criminal history record information submitted under this act in accordance with rules and regulations which the commissioner shall adopt to implement the provisions of this act.

L.1999,c.358,s.6; amended 2000, c.97, s.6.



Section 30:6D-69 - Initiation Of Background Check

30:6D-69. Initiation of background check
In accordance with this act, the community agency boards and community agency heads shall initiate a criminal history record background check on all applicants and current employees.

L.1999,c.358,s.7; amended 2000, c.97, s.7.



Section 30:6D-70 - Report To Governor, Legislature.

30:6D-70 Report to Governor, Legislature.

8.The commissioner shall report to the Governor and the Legislature no later than three years from the effective date of this act on the effectiveness of the criminal history record background checks in screening out prospective or current community agency heads and agency employees who have criminal history records which render them unfit for employment. The commissioner shall include in the report any recommendations for modifying the provisions of this act.

L.1999,c.358,s.8.



Section 30:6D-71 - Rules, Regulations.

30:6D-71 Rules, regulations.

9.In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner shall adopt rules and regulations necessary to implement the provisions of this act.

L.1999,c.358,s.9.



Section 30:6D-72 - Assumption Of Cost Of Background Checks.

30:6D-72 Assumption of cost of background checks.

10.The Department of Human Services shall assume the cost of all criminal history record background checks required pursuant to the provisions of this act.

L.1999,c.358,s.10.



Section 30:6D-73 - Findings, Declarations Relative To Persons With Developmental Disabilities.

30:6D-73 Findings, declarations relative to persons with developmental disabilities.

1.The Legislature finds and declares that:

a.It is in the public interest for the State to provide for the protection of individuals with developmental disabilities by identifying those caregivers who have wrongfully caused them injury;

b.The safety of individuals with developmental disabilities receiving care from State-operated facilities or programs, from those facilities or programs licensed, contracted, or regulated by the Department of Human Services, or from State-funded community-based services shall be of paramount concern;

c.It is the intent of this legislation to assure that the lives of innocent individuals with developmental disabilities are immediately safeguarded from further injury and possible death and that the legal rights of such persons are fully protected; and

d.Therefore, this act establishes a Central Registry of Offenders Against Individuals with Developmental Disabilities in the Department of Human Services to prevent caregivers who become offenders against individuals with developmental disabilities from working with individuals with developmental disabilities.

L.2010, c.5, s.1.



Section 30:6D-74 - Definitions Relative To Persons With Developmental Disabilities.

30:6D-74 Definitions relative to persons with developmental disabilities.

2.As used in this act:

"Abuse" means wrongfully inflicting or allowing to be inflicted physical abuse, sexual abuse, or verbal or psychological abuse or mistreatment by a caregiver upon an individual with a developmental disability.

"Caregiver" means a person who receives State funding, directly or indirectly, in whole or in part, to provide services or supports, or both, to an individual with a developmental disability; except that "caregiver" shall not include an immediate family member of a person with a developmental disability.

"Central registry" means the Central Registry of Offenders Against Individuals with Developmental Disabilities established pursuant to this act.

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Developmental disability" means developmental disability as defined in section 3 of P.L.1977, c.82 (C.30:6D-3).

"Exploitation" means the act or process of a caregiver using an individual with a developmental disability or his resources for another person's profit or advantage.

"Intimate parts" means the following body parts of a person: sexual organs, genital area, anal area, inner thigh, groin, buttock, or breast.

"Lewdness" means the exposing of the genitals for the purpose of arousing or gratifying the sexual desire of a caregiver or an individual with a developmental disability, or any flagrantly lewd and offensive act which the caregiver knows or reasonably expects is likely to be observed by an individual with a developmental disability.

"Neglect" shall consist of any of the following acts by a caregiver on an individual with a developmental disability: willfully failing to provide proper and sufficient food, clothing, maintenance, medical care, or a clean and proper home; or failure to do or permit to be done any act necessary for the well-being of an individual with a developmental disability.

"Physical abuse" means a physical act directed at an individual with a developmental disability by a caregiver of a type that causes one or more of the following: pain, injury, anguish, or suffering. Such acts include, but are not limited to, the individual with a developmental disability being kicked, pinched, bitten, punched, slapped, hit, pushed, dragged, or struck with a thrown or held object.

"Sexual abuse" means an act or attempted act of lewdness, sexual contact, or sexual penetration between a caregiver and an individual with a developmental disability. Any form of sexual contact or activity between a caregiver and an individual with a developmental disability, absent marriage, domestic partnership, or civil union, is sexual abuse, regardless of whether the individual with a developmental disability gives consent or the caregiver is on or off duty.

"Sexual contact" means an intentional touching by a caregiver or individual with a developmental disability, either directly or through clothing, of the intimate parts of the individual with a developmental disability or the caregiver for the purpose of sexually arousing or sexually gratifying the caregiver. Sexual contact of the caregiver with himself must be in view of the individual with a developmental disability whom the caregiver knows to be present.

"Sexual penetration" means vaginal intercourse, cunnilingus, fellatio, or anal intercourse between a caregiver and an individual with a developmental disability or insertion of the hand, finger, or object into the anus or vagina, either by the caregiver or upon the caregiver's instruction.

"Verbal or psychological abuse or mistreatment" means any verbal or non-verbal act or omission by a caregiver that inflicts one or more of the following: emotional harm; mental distress; or invocation of fear, humiliation, intimidation, or degradation to an individual with a developmental disability. Examples include, but are not limited to: bullying; ignoring need; verbal assault; use of racial or ethnic slurs; or intimidating gestures, such as shaking a fist at an individual with a developmental disability.

L.2010, c.5, s.2.



Section 30:6D-75 - Report Of Abuse Required.

30:6D-75 Report of abuse required.

3. a. A case manager or case manager's supervisor in the department, a person employed or volunteering in a program, facility, community care residence, or living arrangement licensed or funded by the department, or a person providing community-based services with indirect State funding to a person with a developmental disability, as applicable, having reasonable cause to believe that an individual with a developmental disability has been subjected to abuse, neglect, or exploitation by a caregiver shall report the same immediately to the department by telephone or otherwise. Such report, where possible, shall contain the name and address of the individual with a developmental disability and the caregiver responsible for the care, custody, or control of the individual with a developmental disability, and the guardian, or other person having custody and control of the individual and, if known, the condition of the individual with a developmental disability, the nature and possible extent of the individual's injuries, maltreatment, abuse, neglect or exploitation, including any evidence of previous injuries, maltreatment, abuse, neglect, or exploitation, and any other information that the person believes may be helpful with respect to the injuries, maltreatment, abuse, neglect, or exploitation of the individual with a developmental disability and the identity of the alleged offender.

b.Within the department, the commissioner shall maintain a unit to receive and prioritize such reports, initiate appropriate responses through timely and appropriate investigative activities, alert appropriate staff, and ensure that findings are reported in a uniform and timely manner.

c. (1) A person employed or volunteering in a program, facility, community care residence, or living arrangement licensed or funded by the department, or a person providing community-based services with indirect State funding to a person with a developmental disability, as applicable, who fails to report an act of abuse, neglect, or exploitation against an individual with a developmental disability while having reasonable cause to believe that such an act has been committed, is a disorderly person.

(2)A case manager or case manager's supervisor in the department who fails to report an act of abuse, neglect, or exploitation of an individual with a developmental disability while having reasonable cause to believe that such an act has been committed, shall be guilty of a disorderly person's offense, unless the abuse, neglect, or exploitation results in the death of an individual with a developmental disability, in which case the case manager or case manager's supervisor shall be guilty of a crime of the fourth degree.

d.In addition to any penalty imposed pursuant to this section, a person convicted under this section shall be subject to a penalty in the amount of $350 for each day that the abuse, neglect, or exploitation was not reported, payable to the Treasurer of the State of New Jersey, which shall be used by the department to fund the provision of food and care to individuals with developmental disabilities residing in community care residences.

e.A case manager or case manager's supervisor who is charged with failure to report an act of abuse, neglect, or exploitation of an individual with a developmental disability while having reasonable cause to believe that such an act has been committed, shall be temporarily reassigned to duties that do not involve contact with individuals with developmental disabilities or other vulnerable populations and shall be terminated from employment if convicted.

In the case of a case manager or case manager's supervisor who is employed by the department, the case manager or supervisor shall retain any available right of review by the Civil Service Commission.

L.2010, c.5, s.3; amended 2012, c.69, s.9.



Section 30:6D-76 - Actions By Department After Receiving Reports.

30:6D-76 Actions by department after receiving reports.

4. a. Upon receipt of a report pursuant to section 3 of this act, the department shall designate an entity, as established by the commissioner, that shall immediately take such action as shall be necessary to ensure the safety of the individual with a developmental disability and to that end may request appropriate assistance from local and State law enforcement officials or contact Adult Protective Services to provide assistance in accordance with the provisions of P.L.1993, c.249 (C.52:27D-406 et seq.).b.The commissioner shall adopt rules and regulations necessary to provide for an investigation of a reported incident and subsequent substantiation or non-substantiation of an allegation of abuse, neglect, or exploitation of an individual with a developmental disability by a caregiver, by maintaining a Special Response Unit to investigate serious unusual incidents, as defined by applicable rules and regulations, in facilities or community programs licensed, contracted, or regulated by the department. During its investigation of an allegation of abuse, neglect, or exploitation of an individual with a developmental disability by a caregiver, the Special Response Unit shall make a good faith effort to notify the caregiver of the possibility of the caregiver's inclusion on the registry, and give the caregiver an opportunity to respond to the department concerning the allegation.

c.The Special Response Unit, the department, or other investigating entity shall forward to the commissioner, or the commissioner's designee, a substantiated incident of abuse, neglect, or exploitation of an individual with a developmental disability for inclusion of an offending caregiver on the central registry. The Special Response Unit, the department, or other investigating entity shall also forward to the commissioner, or the commissioner's designee, all unsubstantiated incidents of abuse, neglect, or exploitation of an individual with a developmental disability. As soon as possible, and no later than 14 days after receipt of the incident of abuse, neglect, or exploitation, the commissioner or the commissioner's designee shall review the incident. The offending caregiver of a substantiated incident shall be included on the central registry as expeditiously as possible. The Special Response Unit shall retain a record of all unsubstantiated incidents.

d.Upon the initiation of an investigation, the department shall: (1) ensure that any communication concerning the alleged abuse, neglect, or exploitation of an individual with a developmental disability between a caregiver, case manager of the caregiver, the case manager's supervisor, or a person at the appropriate Regional Office of the Division of Developmental Disabilities is identified, safeguarded from loss or destruction, and maintained in a secure location; and (2) contact the Office of the Attorney General, which shall determine whether to participate in the investigation.

e.The Special Response Unit shall issue a written report of the investigation that includes the conclusions of the unit, the rationale for the conclusion, and a detailed summary of any communication secured pursuant to subsection d. of this section. The report shall also include an assessment of the role of any case manager of a caregiver or the case manager's supervisor, if applicable, in the allegation of abuse, neglect, or exploitation, and a recommendation about whether any civil or criminal action should be brought against the case manager or supervisor. The report shall be made part of the record for review in any civil or criminal proceeding that may ensue.

A written summary of the conclusions of the investigation shall be provided to the guardian or authorized family member of the individual with a developmental disability who is the subject of the alleged abuse, neglect, or exploitation.

f.A licensed provider in another state shall be permitted access to the central registry.

L.2010, c.5, s.4; amended 2012, c.69, s.10.



Section 30:6D-77 - Central Registry Of Offenders Against Individuals With Developmental Disabilities.

30:6D-77 Central Registry of Offenders Against Individuals with Developmental Disabilities.

5. a. There is established a Central Registry of Offenders Against Individuals with Developmental Disabilities in the department.

b.The commissioner shall adopt rules and regulations that define the procedures and standards for inclusion of an offending caregiver on the central registry and for notification of such inclusion to the caregiver.

(1)For inclusion on the central registry in the case of a substantiated incident of abuse, the caregiver shall have acted with intent, recklessness, or careless disregard to cause or potentially cause injury to an individual with a developmental disability.

(2)For inclusion on the central registry in the case of a substantiated incident of neglect, the caregiver shall have acted with gross negligence, recklessness, or in a pattern of behavior that causes or potentially causes harm to an individual with a developmental disability.

(3)In the case of a substantiated incident of exploitation, the commissioner shall establish a dollar amount for inclusion on the central registry.

c.The commissioner also shall adopt rules and regulations:

(1)necessary to provide for an appeals process, through the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), of the commissioner's determination to include an alleged offending caregiver's name on the central registry. The commissioner's determination shall be a final agency decision subject to review by the Appellate Division of the Superior Court;

(2)concerning the dissemination of information in the central registry;

(3)that will prohibit persons included on the central registry from employment in facilities or programs of the Division of Developmental Disabilities in the department and those facilities or programs licensed, contracted, or regulated by the department, or from providing community-based services with indirect State funding to persons with developmental disabilities; and

(4)necessary to provide for the removal of a person's name from the central registry. A person may apply for removal of his name to the commissioner after a period of five years of being placed on the central registry. The person shall affirmatively demonstrate to the commissioner clear and convincing evidence of rehabilitation, using the provisions of P.L.1968, c.282 (C.2A:168A-1 et seq.) as a guide.

d.The commissioner may adopt rules and regulations that will allow bona fide employers serving vulnerable populations to inquire of the department if potential or current employees are included on the central registry, consistent with federal and State privacy and confidentiality laws.

e.No information received in the central registry shall be considered as a public or government record within the meaning of P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

L.2010, c.5, s.5.



Section 30:6D-78 - Records Of Report Deemed Confidential; Exceptions.

30:6D-78 Records of report deemed confidential; exceptions.

6.All records of a report made pursuant to this act, all information obtained by the department in investigating such reports, and all reports of findings forwarded to the central registry pursuant to this act shall be kept confidential and may be disclosed only under circumstances expressly authorized by rules and regulations promulgated by the commissioner. The department shall only disclose information that is relevant to the purpose for which the information is required; except that the department shall not disclose information which would likely endanger the life, safety, or physical or emotional well-being of an individual with a developmental disability or the life or safety of any other person, or which may compromise the integrity of a department investigation, civil or criminal investigation, or judicial proceeding. If the department denies access to specific information on this basis, the requesting entity may seek disclosure through the Superior Court. Nothing in this act shall be construed to permit the disclosure of any information deemed confidential by federal or State law.

L.2010, c.5, s.6.



Section 30:6D-79 - Emergency Telephone Service.

30:6D-79 Emergency telephone service.

7.The department shall maintain, at all times, an emergency telephone service for the receipt of calls involving a report, complaint, or allegation of abuse, neglect, or exploitation against an individual with a developmental disability.

L.2010, c.5, s.7.



Section 30:6D-80 - Immunity From Liability, Discrimination.

30:6D-80 Immunity from liability, discrimination.

8.A person acting pursuant to this act in the making of a report under this act shall have immunity from any civil or criminal liability that might otherwise be incurred or imposed. Such a person shall have the same immunity with respect to testimony given in any judicial proceeding resulting from the report. A person who reports or causes to report in good faith an allegation of abuse, neglect, or exploitation pursuant to this act and as a result thereof is discharged from employment or in any manner discriminated against with respect to compensation, hire, tenure, or terms, conditions or privileges of employment, may file a cause of action for appropriate relief in the Superior Court in the county in which the discharge or alleged discrimination occurred or in the county of the person's primary residence. If the court finds that the person was discharged or discriminated against as a result of the person's reporting an allegation of abuse, neglect, or exploitation pursuant to this act, the court may grant reinstatement of employment with back pay or other legal or equitable relief.

L.2010, c.5, s.8.



Section 30:6D-81 - Report To Governor, Legislature.

30:6D-81 Report to Governor, Legislature.

9.The Commissioner of Human Services shall study and assess the Central Registry of Offenders Against Individuals with Developmental Disabilities, and report two years after the effective date of this act to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the viability of extending the central registry to cover other populations served by the department.

L.2010, c.5, s.9.



Section 30:6D-82 - Rules, Regulations, Reporting Procedures.

30:6D-82 Rules, regulations, reporting procedures.

10.The Commissioner of Human Services shall adopt rules, regulations and reporting procedures, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.2010, c.5, s.10.



Section 30:6E-1 - Findings, Declarations Relative To Establishment Of Office Of Disability Services.

30:6E-1 Findings, declarations relative to establishment of Office of Disability Services.

1.The Legislature finds and declares that:

a.New Jersey citizens with disabilities want the same things in life as the other residents of this State: to be productive citizens who contribute to the communities in which they live, to be good family members and good neighbors, and to work hard at jobs that provide satisfaction and independence.

b.These individuals deserve the recognition and support of State, county and local governments to protect their rights and to reach their full potential.

c.To fulfill this responsibility, State government should establish a designated agency, to work cooperatively with appropriate agencies in each county, which is empowered to serve citizens with disabilities effectively so that comprehensive programs can be developed and coordinated on a Statewide basis to support the efforts of these citizens to overcome those barriers which their disabilities may pose to reaching their goals.

L.1999,c.91,s.1.



Section 30:6E-2 - Definitions Relative To Office Of Disability Services.

30:6E-2 Definitions relative to Office of Disability Services.

2.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Director" means the Director of the Office of Disability Services in the Department of Human Services.

"Office" means the Office of Disability Services in the Department of Human Services.

L.1999,c.91,s.2.



Section 30:6E-3 - Office Of Disability Services.

30:6E-3 Office of Disability Services.

3. a. There is established an Office of Disability Services in the Department of Human Services.

b.The office shall not subsume within it any other office, commission or other agency of State government, nor shall funds appropriated for the operation of any other office, commission or other agency of State government be expended for the establishment or operation of the Office of Disability Services.

L.1999,c.91,s.3.



Section 30:6E-4 - Director; Appointment, Removal Of Officers, Employees.

30:6E-4 Director; appointment, removal of officers, employees.
4.The administrator and head of the office shall be a director who shall be known as the Director of the Office of Disability Services. The director shall be a person qualified by training and experience to perform the duties of the office and shall devote his entire time to the performance of those duties. The director shall be appointed by the commissioner.

The commissioner shall appoint and remove officers and employees of the office subject to the provisions of Title 11A of the New Jersey Statutes and other applicable statutes as are necessary to enable the office to perform its duties pursuant to this act and he shall fix their compensation within the limits of available appropriations and as is provided by law. In order to utilize the State's disabled citizens in the work of the Office of Disability Services to the maximum extent possible, the commissioner or director, as appropriate, also may appoint, retain or employ officers or consultants on a contract basis or otherwise, as deemed necessary, and employ other qualified personnel who shall be in the noncompetitive division of the career service of the Civil Service.

L.1999,c.91,s.4.



Section 30:6E-5 - Functions, Duties Of Office.

30:6E-5 Functions, duties of office.
5. a. The office shall serve as the single point of entry within State government for persons with disabilities who are seeking assistance and who do not meet the requirements for disability-specific programs currently located in the department or another agency of State government. The office shall operate a toll-free telephone service to provide a comprehensive information and referral system for persons with disabilities and their families and those who serve and advocate for them, as well as members of the general public, and shall periodically publish a Statewide directory of disability services.

b.The office shall operate as the State-level coordinating body between all agencies of State government providing services to persons with disabilities and shall serve as a locus within State government for the interests of persons with disabilities and their families.

c.The office shall serve as the primary liaison within State government to the county offices for the disabled and shall provide technical assistance to the county offices and seek to establish an electronic network which connects it to each of the county offices. In addition, the director shall work with those counties which do not maintain an office for the disabled to establish such an office and shall seek federal, foundation and other grant funding to establish or enhance county offices for the disabled.

d.The office shall administer the personal assistance services program established pursuant to the "Personal Assistance Services Act," P.L.1987, c.350 (C.30:4G-13 et seq.) and seek to coordinate all other publicly funded programs which provide personal assistance or other home-based services to persons with disabilities. The office shall also operate such State, federal or foundation-funded demonstration programs as may be determined by the commissioner.

e.The commissioner shall establish an advisory and policy development board to make recommendations to the director on policy and operations of the office. The membership of the board shall reflect a broad spectrum of disabilities and shall include representation from among the following: persons with disabilities, family members of persons with disabilities, service providers and organizations or agencies which advocate for persons with disabilities. The members of the board shall serve without compensation but shall be entitled to reimbursement for reasonable expenses incurred in the performance of their duties.

L.1999,c.91,s.5.



Section 30:6E-6 - Annual Report To Governor, Legislature.

30:6E-6 Annual report to Governor, Legislature.

6.The commissioner shall report annually to the Governor and the Legislature, which report, at a minimum, shall: summarize the activities of the office for the preceding fiscal year; document significant problems affecting persons with disabilities when accessing public services; indicate and analyze trends in the systems of care and services for persons with disabilities; and present any recommendations to further the State's capacity to provide services to, and advocate for the rights of, persons with disabilities, including such recommendations for legislative or administrative action as the commissioner desires to present.

L.1999,c.91,s.6.



Section 30:6E-7 - Duties Relative To Voter Registration In The Office.

30:6E-7 Duties relative to voter registration in the office.

9.The director or other chief administrative officer of any public office of the Office of Disability Services shall:

a.cause copies of the voter registration forms and instructions provided for under subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at each such office to each person appearing in person thereat to apply for services or assistance provided thereby or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the person wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form shall be retained by the employee. If the person wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the applicant that the applicant may leave the completed form with the employee or mail it personally to the Secretary of State; and if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the Secretary of State. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance;

b.provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office which provides assistance to persons with disabilities pursuant to P.L.1999, c.91 (C.30:6E-1 et al.);

c.provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to the offices which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d.provide for the collection of completed voter registration forms by any employee of the office for the transmittal of the forms to the Secretary of State;

e.provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any person with a disability who receives assistance or services at that person's home from an employee of the office;

f.inform each employee of the office who assists in registering a person to vote that that employee shall not:

(1)seek to influence an applicant's political preference or party registration;

(2)display any such political preference or party allegiance;

(3)make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4)make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g.make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at any office is used for any purpose other than voter registration.

L.1999,c.91,s.9.



Section 30:6E-8 - Rules, Regulations.

30:6E-8 Rules, regulations.
15.The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.1999,c.91,s.15.



Section 30:6F-1 - Findings, Declarations Relative To Traumatic Brain Injury

30:6F-1. Findings, declarations relative to traumatic brain injury
1.The Legislature finds and declares that:

a.The Brain Injury Association of New Jersey has identified traumatic brain injury as the leading cause of death and disability among children and young adults in this country;

b.Since the late 1970's, advances in medical technology have enabled many persons with severe brain injury to survive these injuries;

c.Persons with brain injury may need specialized rehabilitation programs and other services geared to the specific needs of these individuals in order to live their lives to the maximum potential;

d.Most forms of insurance, both public and private, that are available to people with brain injury do not cover the rehabilitative and long-term care needs of these individuals;

e.People with brain injury and their families too often must choose between financial hardship and discontinuing critical treatment and services due to the substantial long term costs not paid for by their insurance coverage; and

f.Providing treatment methods and services to people with brain injury must be a priority for the State.

L.2001,c.332,s.1.



Section 30:6F-2 - Definitions Relative To Traumatic Brain Injury

30:6F-2. Definitions relative to traumatic brain injury
2.As used in this act:

"Council" means the New Jersey Advisory Council on Traumatic Brain Injury established pursuant to section 3 of this act; and

"Fund" means the Traumatic Brain Injury Fund established pursuant to section 5 of this act.



L.2001,c.332,s.2.



Section 30:6F-3 - New Jersey Advisory Council On Traumatic Brain Injury

30:6F-3 New Jersey Advisory Council on Traumatic Brain Injury
3. a. There is established in the Department of Human Services the New Jersey Advisory Council on Traumatic Brain Injury.

b.The council shall be composed of 26 members as follows: the Commissioners of Human Services, Education, Health and Senior Services, Community Affairs, Labor and Banking and Insurance, the Attorney General and the State Treasurer, or their designees, who shall serve ex officio and 18 public members, who shall be appointed by the Governor, with the advice and consent of the Senate. Of the public members, eight shall be survivors of traumatic brain injury or the family members of these persons and at least five shall be representatives of the following groups: public or private health-related organizations, disability advisory or planning groups within the State, the Brain Injury Association of New Jersey, injury control programs at the State or local level, and the Center for Health Statistics in the Department of Health and Senior Services for data research purposes.

c.Public members shall serve for a term of three years from the date of their appointment and until their successors are appointed and qualified; except that of the members first appointed, six shall serve for a term of one year, six shall serve for a term of two years and six shall serve for a term of three years. Vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointments were made. A member of the council shall be eligible for reappointment.

d.The public members who are serving on the New Jersey Advisory Council on Traumatic Brain Injury established by Executive Order No. 84 of 1998, on the effective date of this act may complete the duration of their term as members of the council established pursuant to this act and are eligible for appointment to the council established pursuant to this act.

e.The members of the council shall meet quarterly and the Commissioner of Human Services, or his designee, shall serve as chair of the council.

f.The members of the council shall serve without compensation, but shall be reimbursed for necessary and reasonable expenses actually incurred in the performance of their duties, within the limits of funds appropriated or otherwise made available to the council for this purpose.

L.2001,c.332,s.3.



Section 30:6F-4 - Duties Of Council

30:6F-4. Duties of council
4.The council shall:

a.Advise and make recommendations to the Department of Human Services and other related State agencies on ways to improve and develop services regarding traumatic brain injury, including the coordination of these services between public and private entities;

b.Encourage citizen participation through the establishment of public hearings and other types of community outreach and prevention activities;

c.Encourage and stimulate research, public awareness, education and prevention activities;

d.Oversee any programs created under the federal law, Pub. L.104-166, known as the Traumatic Brain Injury Act, and any successive amendments to that act, and report to the federal government regarding these programs; and

e.Advise the Commissioner of Human Services on the administration of the Traumatic Brain Injury Fund established pursuant to section 5 of this act.


L.2001,c.332,s.4.



Section 30:6F-5 - "Traumatic Brain Injury Fund"

30:6F-5. "Traumatic Brain Injury Fund"
5. a. There is established in the Department of the Treasury a nonlapsing, revolving fund to be known as the "Traumatic Brain Injury Fund." This fund shall be the repository for monies provided pursuant to subsection b. of section 1 of P.L.1992, c.87 (C.39:3-8.2) and any other funds approved by the Department of Human Services or the council.

b.The State Treasurer is the custodian of the fund and all disbursements from the fund shall be made by the State Treasurer upon vouchers signed by the Commissioner of Human Services or his designee. The monies in the fund shall be invested and reinvested by the Director of the Division of Investment in the Department of the Treasury as are other trust funds in the custody of the State Treasurer, in the manner provided by law. Interest received on the monies in the fund shall be credited to the fund.

L.2001,c.332,s.5.



Section 30:6F-6 - Distribution Of Monies

30:6F-6. Distribution of monies
6. a. Monies in the Traumatic Brain Injury Fund shall be distributed by the Department of Human Services for the following purposes:

(1)as the payer of last resort, for the costs of post-acute care, services and financial assistance provided in this State to residents of this State who have survived neuro-trauma with a traumatic brain injury; and

(2)public information and prevention education coordinated by the Brain Injury Association of New Jersey.

b.The department, in consultation with the council, shall establish eligibility criteria for the post-acute care, services and financial assistance provided pursuant to this section. Expenditures for traumatic brain injury care shall be made by the department.

(1)Total expenditures on behalf of any one eligible person shall not exceed $100,000, with no more than $15,000 to be expended for any 12-month period; except that a person may apply to the department for a waiver of these expenditure limits.

(2)Expenditures shall be made only if comparable resources are not available or are not able to be delivered in a timely manner.

(3)To the extent of the assistance it has provided, the fund shall have first claim to any future monies received by the person with traumatic brain injury as the result of a settlement or other payment made in connection with the traumatic brain injury.

(4)In the event the department is unable to provide funds to all eligible persons, the department, in consultation with the council, may establish an order of selection.

c.The department shall accept applications for disbursements of available money from the fund and maintain records of all disbursements made from the fund and monies received as gifts and donations. The department shall utilize existing State resources and staff of participating State agencies, businesses and nonprofit organizations whenever practicable.

L.2001,c.332,s.6.



Section 30:6F-7 - Annual Report On Status Of Fund

30:6F-7. Annual report on status of fund
7.The Department of Human Services shall report annually on the status of the fund to the Governor and to the Senate and General Assembly committees with responsibility for issues affecting health or human services. The report shall include information about the number of beneficiaries of the fund, average expenditures per beneficiary and the average income and expenditures of persons or families who received financial assistance from the fund. The department also may make recommendations for changes in the law and any regulations governing the fund.

L.2001,c.332,s.7.



Section 30:6F-8 - Rules, Regulations

30:6F-8. Rules, regulations
8.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations necessary to effectuate the purposes of this act.

L.2001,c.332,s.8.



Section 30:7-1 - Board Of Managers Of New Jersey Firemen's Home

30:7-1. Board of Managers of New Jersey Firemen's Home
30:7-1. The board of managers of the New Jersey Firemen's Home, notwithstanding the provisions of any other law to the contrary, shall consist of the president of the New Jersey State Firemen's Association, the Governor of the State, the State Commissioner of Banking and Insurance and the State Comptroller, one member elected from each county of the State and one additional member who shall be a fully paid fireman, elected from each of the counties of Essex and Hudson. The president of the firemen's association, the Governor, the Commissioner of Banking and Insurance and the State Comptroller, respectively, for the time being, shall be ex-officio members of the board of managers.

The elected members shall be elected by the New Jersey State Firemen's Association in annual convention assembled. They shall hold office for a term of four years from the first day of October next succeeding their election and until their successors are elected and qualify.

A vacancy occurring among the elected members other than by expiration of a term shall be filled as follows: The president of the New Jersey State Firemen's Association shall appoint from the county in which the vacancy occurred a successor to serve until the first day of October next succeeding the appointment and at the next annual meeting of the association there shall be elected from the county in which the vacancy occurred a member to serve for the balance of the unexpired term.

The members shall receive no compensation for their service but may be reimbursed their actual expenses in connection with their duties as managers from the funds of the home.

Amended 1948, c.87, s.4; 2000, c.149, s.1.



Section 30:7-2 - Powers And Duties Of Managers

30:7-2. Powers and duties of managers
Notwithstanding the provisions of any other law to the contrary, the board of managers shall govern, manage and conduct the New Jersey Firemen's Home, and, subject to the approval of the Governor, direct and control its property and concerns, make by-laws, rules and regulations and determine the compensation, duties and term of service of its officers and employees.

Amended by L.1948, c. 87, p. 498, s. 5.



Section 30:7-3 - Designation, Appointment Of Officers

30:7-3. Designation, appointment of officers
30:7-3. The board of managers of the New Jersey Firemen's Home shall designate a chairman, a secretary and treasurer and, subject to the Governor's approval, appoint a superintendent and such other officers, assistants and attendants as may be necessary and proper.

The treasurer shall enter into bond to the board of managers for the faithful performance of the duties of his office in such sum and with such sureties as the board shall require and approve.

The superintendent and other officers may be required to give bond in such sum and with such sureties for the faithful performance of their respective duties as the board shall require and approve.

Amended 2000, c.149, s.2.



Section 30:7-4 - Power, Duties Of Superintendent

30:7-4. Power, duties of superintendent
30:7-4. The superintendent shall be the chief executive officer of the New Jersey Firemen's Home and shall have the general management and care of the buildings, grounds, furniture, fixtures and stock, and the government, direction, care and treatment of guests and patients and of the officers, assistants and attendants, subject to the general control of the board of managers and in pursuance of the by-laws, rules and regulations established by the board and he shall keep a correct and proper record of all his official acts and transactions.

Amended 2000, c.149, s.3.



Section 30:7-5.1 - Inapplicability Of Requirement For Licensed Administrator

30:7-5.1. Inapplicability of requirement for licensed administrator
Notwithstanding the requirement in section 1 of P.L.1968, c. 356 (C. 30:11-11) concerning licensure of a nursing home administrator, the New Jersey Firemen's Home established pursuant to R.S. 30:7-1 et seq. shall not be required to have a licensed administrator in order to operate as a nursing home.

L.1981, c. 246, s. 1, eff. Aug. 3, 1981.



Section 30:7-6 - Admittance To Home; Terms, Conditions

30:7-6. Admittance to home; terms, conditions
30:7-6. The board of managers shall establish the terms and conditions upon which an aged, needy or disabled fireman may be admitted into the home and the period of continuance therein.

Amended 2000, c.149, s.4.



Section 30:7-7 - Persons Entitled To Admittance

30:7-7. Persons entitled to admittance
30:7-7. No person shall be admitted into the New Jersey Firemen's Home as a patient or guest unless he is or has been an active fireman of this State and is aged or needy and unable to procure the means sufficient for his comfortable support and necessary care and attendance; or unless he has been permanently or temporarily disabled in the discharge of the duties as a fireman of this State; or unless from sickness or other disability contracted in such service or in consequence thereof he is needy and unable to secure the necessary means for his treatment, cure, comfortable support and proper care and attendance.

Amended 2000, c.149, s.5.



Section 30:7-8 - Benefits, Application Rejections, Guest Removal

30:7-8. Benefits, application rejections, guest removal
30:7-8. A person admitted to the New Jersey Firemen's Home shall be entitled to all its benefits and shall be furnished with clothing, subsistence, medical and surgical attendance and whatever may be suitable and necessary to promote his health or recovery and contribute to his comfort in accordance with the rules and regulations of the home. An applicant for admission may be rejected and a guest or patient may be removed by resolution of the board of managers for want of the proper qualifications, to become or remain a guest or patient, or on being restored to health, or on becoming of sufficient ability to promote and provide for his own support or for neglect to comply with the rules and regulations of the home or for conduct adverse to the operation of the home.

Amended 2000, c.149, s.6.



Section 30:7-9 - Visits, Inspections

30:7-9. Visits, inspections
30:7-9. One of the managers shall visit the New Jersey Firemen's Home at least once in every two weeks. The board shall visit the home at least once in every three months. Each manager shall at all times have access to every part of the home, to every patient and guest, and to all books, records, accounts, vouchers and papers pertaining to the home, and the free and full inspection thereof.

The managers shall keep a book of minutes of their proceedings and a book in which shall be entered the date of each visit, the condition of the patients and guests and remarks upon the condition and management of the home to be signed by each of the managers present.

Amended 2000, c.149, s.7.



Section 30:7-10 - Annual Report To Governor

30:7-10. Annual report to Governor
30:7-10. The board of managers shall annually on or before the first day of January in each year report to the Governor an estimate of the cost and expense of managing and conducting the New Jersey Firemen's Home for the succeeding year; also a detailed statement of moneys received, whence received and how disbursed or expended; also all gifts of supplies, materials or other things received, from whom received and how the same were used or appropriated; also the number of guests or patients for the preceding year, the average expense of patients and guests, and the number deceased or discharged; and generally all matters and things relating to the government, management, conduct and control of the home.

Amended 2000, c.149, s.8.



Section 30:7-11 - Maintenance Of, Gifts To Home

30:7-11. Maintenance of, gifts to home
30:7-11. To provide the means necessary to govern, manage, conduct and sustain the New Jersey Firemen's Home, the managers may receive bequests or devises for the use and benefit of the home, and the same invest, sell, convey, use or otherwise apply for the benefit of the home as the managers, subject to the approval of the Governor, may deem proper. The managers may also receive voluntary contributions of money, food, material or merchandise for the home.

Amended 2000, c.149, s.9.



Section 30:7-12 - Property Of Home Tax Exempt

30:7-12. Property of home tax exempt

30:7-12. The property, real and personal, of the board of managers of the New Jersey Firemen's Home and held or used for the uses and purposes of the firemen's home shall be exempt from taxation, State or municipal under any law of the State.

Amended 2000, c.149, s.10.



Section 30:7B-1 - Interstate Compact On Mental Health; Findings And Purposes

30:7B-1. Interstate compact on mental health; findings and purposes
The Interstate Compact on Mental Health is hereby enacted into law and entered into by New Jersey with all other States legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting States solemnly agree that:

ARTICLE I

The party States find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by co-operative action, to the benefit of the patients, their families, and society as a whole. Further, the party States find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party States to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party States in terms of such welfare.

L.1956, c. 178, p. 677, art. I.



Section 30:7B-2 - Definitions

30:7B-2. Definitions
ARTICLE II

As used in this compact:

(a) "Sending State" shall mean a party State from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving State" shall mean a party State to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party State or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending State, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any State, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

L.1956, c. 178, p. 678, art. II.



Section 30:7B-3 - Eligibility For Care And Treatment; Place Of Institutionalization; Transfer

30:7B-3. Eligibility for care and treatment; place of institutionalization; transfer
ARTICLE III

(a) Whenever a person physically present in any party State shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that State irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another State whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No State shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending State has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving State an opportunity to examine the patient if said authorities so wish; and unless the receiving State shall agree to accept the patient.

(d) In the event that the laws of the receiving State establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

L.1956, c. 178, p. 679, art. III.



Section 30:7B-4 - After-care Or Supervision; Investigation; Standards Of Care And Treatment

30:7B-4. After-care or supervision; investigation; standards of care and treatment
ARTICLE IV

(a) Whenever, pursuant to the laws of the State in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving State. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending State shall have reason to believe that after-care in another State would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving State to investigate the desirability of affording the patient such after-care in said receiving State, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending State and the appropriate authorities in the receiving State find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving State.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving State shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

L.1956, c. 178, p. 680, art. IV.



Section 30:7B-5 - Notice Of Escapes; Detention Upon Apprehension

30:7B-5. Notice of escapes; detention upon apprehension
ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party State, that State shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the State where found pending disposition in accordance with law.

L.1956, c. 178, p. 681, art. V.



Section 30:7B-6 - Transportation Of Patients

30:7B-6. Transportation of patients
ARTICLE VI

The duly accredited officers of any State party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all States party to this compact, without interference.

L.1956, c. 178, p. 681, art. VI.



Section 30:7B-7 - Transfer Of Patients; Effect; Payment Of Costs; Agreements With Non-party States

30:7B-7. Transfer of patients; effect; payment of costs; agreements with non-party States
ARTICLE VII

(a) No person shall be deemed a patient of more than 1 institution at any given time. Completion of transfer of any patient to an institution in a receiving State shall have the effect of making the person a patient of the institution in the receiving State.

(b) The sending State shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any 2 or more party States may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party State, or between a party State and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party State or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party State or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party State and a non-party State relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

L.1956, c. 178, p. 681, art. VII.



Section 30:7B-8 - Rights And Duties Of Guardians; Appointment Of Supplemental Or Substitute Guardians

30:7B-8. Rights and duties of guardians; appointment of supplemental or substitute guardians
ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving State may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending State, the court of competent jurisdiction in the sending State shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving State may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending State in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

L.1956, c. 178, p. 682, art. VIII.



Section 30:7B-9 - Applicability To Persons Institutionalized While Under Sentence Or Subject To Trial; Detention Of Patients In Prisons Or Jails

30:7B-9. Applicability to persons institutionalized while under sentence or subject to trial; detention of patients in prisons or jails
ARTICLE IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of States party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

L.1956, c. 178, p. 683, art. IX.



Section 30:7B-10 - Compact Administrator; Powers And Duties

30:7B-10. Compact administrator; powers and duties
ARTICLE X

(a) Each party State shall appoint a "compact administrator" who, on behalf of his State, shall act as general coordinator of activities under the compact in his State and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his State either in the capacity of sending or receiving State. The compact administrator or his duly designated representative shall be the official with whom other party States shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party States shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

L.1956, c. 178, p. 683, art. X.



Section 30:7B-11 - Supplementary Agreements For Provision Of Services Or Facilities

30:7B-11. Supplementary agreements for provision of services or facilities
ARTICLE XI

The duly constituted administrative authorities of any 2 or more party States may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the States concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party State of any obligation which it otherwise would have under other provisions of this compact.

L.1956, c. 178, p. 684, art. XI.



Section 30:7B-12 - Effective Date Of Compact

30:7B-12. Effective date of compact
ARTICLE XII

This compact shall enter into full force and effect as to any State when enacted by it into law and such State shall thereafter be a party thereto with any and all States legally joining therein.

L.1956, c. 178, p. 684, art. XII.



Section 30:7B-13 - Withdrawal From Compact; Status Of Patients

30:7B-13. Withdrawal from compact; status of patients
ARTICLE XIII

(a) A State party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect 1 year after notice thereof has been communicated officially and in writing to the Governors and compact administrators of all other party States. However, the withdrawal of any State shall not change the status of any patient who has been sent to said State or sent out of said State pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

L.1956, c. 178, p. 684, art. XIII.



Section 30:7B-14 - Liberal Construction; Severability

30:7B-14. Liberal construction; severability
ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any party State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any State party thereto, the compact shall remain in full force and effect as to the remaining States and in full force and effect as to the State affected as to all severable matters.

L.1956, c. 178, p. 685, art. XIV.



Section 30:7B-15 - Authority To Designate Compact Administrator; Powers And Duties

30:7B-15. Authority to designate compact administrator; powers and duties
Pursuant to said compact, the Governor is hereby authorized and empowered to designate an officer or alternate who shall be the compact administrator and who, acting jointly with like officers of other party States, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. Said compact administrator shall serve subject to the pleasure of the Governor. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this State thereunder and the compact administrator is hereby directed to consult with the immediate family, if any, of any proposed transferee and to take no final action without approval of a court of competent jurisdiction of this State, and nothing herein contained shall be so construed as to limit the right of any proposed transferee to habeas corpus.

L.1956, c. 178, p. 685, s. 1.



Section 30:7B-16 - Supplementary Agreements With Other States

30:7B-16. Supplementary agreements with other states
The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other States pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

L.1956, c. 178, p. 686, s. 2.



Section 30:7B-17 - Payment Of Financial Obligations

30:7B-17. Payment of financial obligations
The compact administrator, subject to the approval of the State Treasurer, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the compact or by any supplementary agreement entered into thereunder.

L.1956, c. 178, p. 686, s. 3.



Section 30:7B-18 - Transmittal Of Copies Of Act

30:7B-18. Transmittal of copies of act
Duly authenticated copies of this act shall, upon its approval, be transmitted by the Secretary of State to the Governor of each State, the Attorney General and the Secretary of State of the United States, and the Council of State Governments.

L.1956, c. 178, p. 686, s. 4.



Section 30:7C-1 - Title; Interstate Corrections Compact

30:7C-1. Title; interstate corrections compact
1. Title. This chapter may be cited as the Interstate Corrections Compact.

2. Interstate Corrections Compact. The Interstate Corrections Compact is hereby enacted into law and entered into by this State with any other states legally joining therein in the form substantially as follows:

L.1973, c. 15, s.s. 1, 2.



Section 30:7C-2 - Public Policy; Purpose

30:7C-2. Public policy; purpose
INTERSTATE CORRECTIONS COMPACT

ARTICLE I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, and with the Federal Government, thereby serving the best interest of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

L.1973, c. 15.



Section 30:7C-3 - Definitions

30:7C-3. Definitions
ARTICLE II

As used in this compact, unless the context clearly requires otherwise:

a. "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

b. "Sending state" means a state party to this compact in which conviction or court commitment was had.

c. "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

d. "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

e. "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in d. above may lawfully be confined.

L.1973, c. 15.



Section 30:7C-4 - Contracts For Confinement Of Inmates On Behalf Of Sending State

30:7C-4. Contracts for confinement of inmates on behalf of sending state
ARTICLE III

a. Each party state may make one or more contracts with any one or more of the other party states, or with the Federal Government, for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) Its duration.

(2) Payments to be made to the receiving state or to the Federal Government, by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

(3) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

(4) Delivery and retaking of inmates.

(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto and nothing in any such contract shall be inconsistent therewith.

L.1973, c. 15.



Section 30:7C-5 - Confinement In Or Transfer Of Inmate To Another Party State For Adequate Care Or Program Of Rehabilitation Or Treatment; Conditions; Rights Of Inmates

30:7C-5. Confinement in or transfer of inmate to another party state for adequate care or program of rehabilitation or treatment; conditions; rights of inmates
ARTICLE IV

a. Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

b. The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

c. Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

d. Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

e. All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

f. Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

g. Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

h. Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

i. The parents, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

L.1973, c. 15.



Section 30:7C-6 - Jurisdiction Of Sending State; Escapes

30:7C-6. Jurisdiction of sending state; escapes
ARTICLE V

a. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharge from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

b. An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

L.1973, c. 15.



Section 30:7C-7 - Federal Aid; Acceptance

30:7C-7. Federal aid; acceptance
ARTICLE VI

Any state party to this compact may accept Federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such Federally-aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

L.1973, c. 15.



Section 30:7C-8 - Effective Date Of Compact; Finding Effect

30:7C-8. Effective date of compact; finding effect
ARTICLE VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

L.1973, c. 15.



Section 30:7C-9 - Withdrawal By Party State; Conditions

30:7C-9. Withdrawal by party state; conditions
ARTICLE VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until 1 year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

L.1973, c. 15.



Section 30:7C-10 - Effect On Arrangements With Nonparty State And On Laws Of Party State

30:7C-10. Effect on arrangements with nonparty state and on laws of party state
ARTICLE IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

L.1973, c. 15.



Section 30:7C-11 - Severability

30:7C-11. Severability
ARTICLE X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

L.1973, c. 15.



Section 30:7C-12 - Powers

30:7C-12. Powers
The commissioner of the Department of Institutions and Agencies is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he may in his discretion delegate this authority to some other appropriate official.

L.1973, c. 15.



Section 30:7D-1 - Transfer Of Foreign Prisoners

30:7D-1. Transfer of foreign prisoners
If a treaty in effect between the United States and a foreign country provides for the exchange or transfer of the citizens of that foreign country who are juveniles adjudicated delinquent or persons convicted of criminal offenses pursuant to the laws of this State, the Governor may authorize the Commissioner of the Department of Corrections to approve an exchange or transfer pursuant to the terms of a treaty. The Governor may also authorize the commissioner to take any other action which is necessary for the participation of this State in such exchanges or transfers.

L. 1986, c. 141, s. 1, eff. Nov. 6, 1986.



Section 30:7E-1 - Definitions Relative To Inmate Health Care

30:7E-1.Definitions relative to inmate health care
1. As used in sections 2 thru 6 of this act:

a. "Commissioner" means the Commissioner of the Department of Corrections.

b. "County" includes any person acting pursuant to a contract with a county who provides services for which a county is entitled to reimbursement or a nominal fee under the provisions of this act.

c. "Covered person" means a person who is covered by a plan for health benefits and expenses but not as an enrollee.

d. "Enrollee" means the person who receives a certificate or other proof of coverage from a health insurance plan that covers the person for health benefits and expenses.

e. "Health insurance plan" means any hospital and medical expense insurance policy; health, hospital or medical service corporation contract or certificate; or health maintenance organization subscriber contract or certificate or dental or vision plan.

f. "Inmate" means a person sentenced to imprisonment, or ordered to pretrial or investigative detention, in a State correctional facility or county jail.

g. "State" includes any person acting pursuant to a contract with the State who provides services for which the State is entitled to reimbursement or a nominal fee under the provisions of this act.

L.1995,c.254,s.1.



Section 30:7E-2 - Liability Of Inmate For Costs

30:7E-2.Liability of inmate for costs
2. a. An inmate shall be liable for the cost of, and be charged a nominal fee for, any medical care, surgery, dental care, hospitalization or treatment provided to the inmate during the inmate's term of incarceration or detention by the State or a county. If the inmate is incarcerated or detained in a State correctional facility or State contracted half-way house, the amount due and payable and the nominal fees charged under the provisions of this act shall be determined by the State Treasurer in accordance with guidelines promulgated by the commissioner. If the inmate is incarcerated or detained in a county jail, the amount due and payable and the nominal fees charged under the provisions of this act shall be determined by the county treasurer in accordance with guidelines promulgated by the county adjustor.

b. An inmate may be charged either the full cost of or a nominal fee for any prescription or nonprescription drug or medicine provided to the inmate during the inmate's term of incarceration or detention by the State or a county. If the inmate is incarcerated or detained in a State correctional facility or State contracted half-way house, the cost or nominal fees charged under the provisions of this act shall be determined by the State Treasurer in accordance with guidelines promulgated by the commissioner. If the inmate is incarcerated or detained in a county jail, the amount due and payable and the nominal fees charged under the provisions of this act shall be determined by the county treasurer in accordance with guidelines promulgated by the county adjustor.

L.1995,c.254,s.2.



Section 30:7E-3 - Reimbursements For Medical Care Of Inmates

30:7E-3.Reimbursements for medical care of inmates
3. a. Whenever the court shall determine, from its due consideration of the presentence report prepared in accordance with the provisions of N.J.S.2C:44-6 or any pretrial investigation or report, that a person to be sentenced to a term of imprisonment or ordered to detention in a State correctional facility or county jail is an enrollee or a covered person under a health insurance plan, it shall, as part of the disposition imposing the term of imprisonment or order providing for detention, so notify the commissioner or the chief administrative officer of the appropriate county jail.

b. The State Treasurer or county treasurer shall file a claim with the health insurance plan for a reimbursement of the costs incurred by the State or the county, in providing any medical care, surgery, hospitalization or treatment to any inmate who is covered under a health insurance plan. The claim shall be filed in accordance with the rules and regulations promulgated pursuant to subsection f. of this section.

The reimbursements authorized under this subsection shall be payable to the State Treasurer or the county treasurer and shall be used exclusively for the purpose of defraying the costs incurred by the State or the county in providing medical care, surgery, dental care, hospitalization or treatment to an inmate.

c. Nothing in Title 30 of the Revised Statutes concerning the responsibility of the commissioner to provide for the care and custody of the inmates in a State correctional facility under the commissioner's control shall be construed to prohibit, restrict or otherwise hinder the State in seeking reimbursement in accordance with the provisions of this act from an inmate or a health insurance plan for any costs incurred by the State correctional facility in providing medical care, dental care, surgery, hospitalization or treatment to an inmate.

d. Nothing in R.S.30:8-17 concerning a sheriff's responsibility to provide for the care and custody of the prisoners or detainees in a jail under his control shall be construed to prohibit, restrict or otherwise hinder the county in seeking reimbursement in accordance with the provisions of this act from an inmate or a health insurance plan for any costs incurred by the county jail in providing medical care, dental care, surgery, hospitalization or treatment to an inmate.

e. Nothing in R.S.30:8-19 concerning the county governing body's responsibility to provide for the custody and care of the prisoners or detainees in a jail under its control shall be construed to prohibit, restrict or otherwise hinder the county in seeking reimbursement in accordance with the provisions of this act from an inmate or a health insurance plan for any costs incurred by the county jail in providing medical care, dental care, surgery, hospitalization or treatment to an inmate.

f. The Commissioner of the Department of Insurance, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this section. Those rules and regulations shall include:

(1) Procedures for the filing of the reimbursement claims permitted under this section;

(2)Provisions specifying the primary coverage responsibilities of health insurance plans, subject to the provisions of this section; and

(3) Such other matters as the Commissioner of the Department of Insurance may deem appropriate and necessary.

g. Nothing in this act shall be construed to require or allow an inmate to obtain services from a doctor, dentist, surgeon or other health care practitioner or facility other than the services provided by a State correctional facility or county jail.

L.1995,c.254,s.3.



Section 30:7E-4 - Lien For Unpaid Amounts

30:7E-4.Lien for unpaid amounts
4. a. In the event an inmate is not covered under a health insurance plan, or if the inmate's insurance plan does not fully cover the costs of any medical care, dental care, surgery, hospitalization or treatment provided by the State or the county, the State or county may have a lien for any unpaid amounts due and payable under the provisions of section 2 of P.L.1995, c.254 (C.30:7E-2) on any and all property and income to which the person shall have or may acquire an interest. If an inmate fails to reimburse the State or county, for the cost of or any fee charged for the cost of any prescription or nonprescription drug or medicine, as provided pursuant to section 2 of P.L.1995, c.254 (C.30:7E-2) the State or county may also have a lien on any or all property or income which the inmate shall have or may acquire an interest. When properly filed as hereinafter provided, the lien shall have priority over all unrecorded encumbrances.

b. The lien shall be in a form to be prescribed by the State Treasurer and shall contain the words "State of New Jersey" or the name of the county, the name of the inmate, the date of commitment or detention, the inmate's address on the date of commitment or detention, the inmate's date of birth and the amount due and payable for any medical care, dental care, surgery, hospitalization, treatment, or prescription or nonprescription drugs or medicines rendered therein on the date of the filing of the lien, together with notice of the rate of accumulation, if any, thereafter. The lien shall be signed by the State Treasurer or the county treasurer or his duly constituted agent. Nothing herein shall preclude the State or county from recovering for any medical care, surgery, hospitalization, treatment, or nonprescription drug or medicine furnished but not covered by any lien.

c. As an additional remedy, the State Treasurer, county treasurer or commissioner may issue a certificate to the clerk of the Superior Court stating that the person identified in the certificate is indebted under the provisions of this act in such an amount as shall be stated in the certificate. The certificate shall reference the statute under which the indebtedness arises. Thereupon the clerk shall immediately enter upon the record of docketed judgments the name of such inmate as debtor; the State or county as creditor; the address of such inmate if shown in the certificate; the amount of the debt so certified; a reference to the statute under which the debt is assessed; and the date of making such entries. The docketing of the certificate shall have the same force and effect as a civil judgment docketed in the Superior Court and the State or county shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in action, but without prejudice to any right to appeal. Upon entry by the clerk of the certificate in the record of docketed judgments in accordance with the provisions of this subsection, interest in the amount specified by court rule for post-judgment interest shall accrue from the date of the docketing of the certificate; provided, however, payment of the interest may be waived by the State Treasurer or county treasurer. In the event that the debt remains unpaid following the issuance of the certificate of debt and either the State Treasurer or county treasurer take any further collections action including referral of the matter to the Attorney General or his designee or in the case of a county, referral or the matter to the county adjustor or his designee, the fee imposed in lieu of the actual cost of collection, may be 20% of the debt or $200.00, whichever is greater.

d. The clerk of the Superior Court shall provide suitable books in which shall be entered copies of the liens filed pursuant to this section. The entries shall be properly indexed in the name of the inmate.

All liens and other papers incidental thereto required for the purposes of this section shall be received and recorded by the clerk of the Superior Court, without payment of fees.

e. To discharge any lien or liens filed pursuant to this section, the State Treasurer or county treasurer or his duly constituted agent shall file with the clerk of the Superior Court, a duly acknowledged certificate setting forth the fact that the county desires to discharge the lien of record.

The State Treasurer or county treasurer is authorized to compromise for settlement any lien filed under the provisions of this section for medical care, dental care, surgery, hospitalization or treatment rendered to an inmate. A memorandum of compromise and settlement signed by the State Treasurer or county treasurer shall be sufficient authorization for a complete discharge of the lien.

f. Any person desiring to secure immediate discharge of any lien may deposit with the court cash in an amount sufficient to cover the amount of the lien, or post a bond in an amount and with sureties approved by the court. Upon proper notice to the State or county of such deposit or bond, a satisfaction of the lien shall be filed forthwith with the clerk of the Superior Court.

g. Any person affected in any manner, whether directly or indirectly by any lien filed under the provisions of this section, and desiring to examine the validity of the lien or the facts and circumstances surrounding the entry of the lien, may do so in an action brought in the county where the lien was filed. The action shall be brought against the State or county institution claiming the lien, and the court may proceed in the action in a summary manner and enter such judgment as it may deem appropriate.

L.1995,c.254,s.4.



Section 30:7E-5 - Inmates Entitled To Health Care

30:7E-5.Inmates entitled to health care
5.Notwithstanding the provisions of sections 2, 3 and 4 this act, no inmate shall be denied medical care, surgery, dental care, hospitalization, treatment or prescription or nonprescription drugs or medicine because he is not covered under a health insurance plan or because that inmate is unable to reimburse the State or county for the costs of those services, drugs or medicines.

L.1995,c.254,s.5.



Section 30:7E-6 - Rules, Regulations

30:7E-6.Rules, regulations
6.The commissioner, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.1995,c.254,s.6.



Section 30:8-1 - Sheriffs And Jailers To Receive Prisoners; Penalty

30:8-1. Sheriffs and jailers to receive prisoners; penalty
Sheriffs and jailers shall receive from constables or other officers all persons apprehended by such constables or officers for offenses against this state. A sheriff or jailer refusing to receive any such offenders shall be guilty of a misdemeanor and on conviction shall be fined at the discretion of the court.



Section 30:8-2 - Federal Prisoners Received; Subsistence And Keep

30:8-2. Federal prisoners received; subsistence and keep
Each sheriff and keeper of a jail in any county of this state shall receive all prisoners committed to his custody by authority of the United States and safely keep them until discharged in due course of the laws of the United States. Any sheriff or keeper who neglects or refuses to perform the services and duties required of him by this section, or who offends in the premises shall be subject to like penalties, forfeitures and actions as if such prisoners had been committed under authority of this state.

Each such sheriff and keeper shall, on or before the first days of April and October, make out the names of all prisoners who, since the last settlement, shall have been committed to his custody, under the authority of the United States, and the time they shall have been respectively confined, with an account of the amount thereof, at fifty cents per month for the use and keeping of such jail, for every person so committed, together with an account of their subsistence, at the rate established by law for state prisoners, and transmit the same to the United States marshal for the proper district, for payment.



Section 30:8-9 - Deputy Keepers Or Wardens; Bonds

30:8-9. Deputy keepers or wardens; bonds
Each deputy keeper or warden of any county jail in this state shall give bond to the keeper, warden or board of chosen freeholders by whom he has been appointed in such sum as shall be required by the appointing board or officer, conditioned for the faithful performance of his duties as deputy keeper or deputy warden which bond shall be approved by the appointing board or officer.



Section 30:8-10 - County Jail Matrons; Appointment, Term And Compensation

30:8-10. County jail matrons; appointment, term and compensation
The sheriff of each county may appoint not more than three suitable women residents of the county as matrons of the county jail, who shall hold office during the pleasure of the sheriff and whose compensation shall be fixed by the board of chosen freeholders of the county and be paid semimonthly by the county.



Section 30:8-11 - Duties Of Jail Matrons

30:8-11. Duties of jail matrons
The matron or matrons of the county jail appointed under authority of section 30:8-10 of this title shall have care and control over all females committed to such county jail, subject to the authority of the sheriff of such county; and, subject to the authority of the sheriff, so far as practicable, she or they shall arrange for the segregation of the female inmates of such institution and, in general, have charge and control over all matters pertaining to the welfare, both physical and moral, of the female inmates of such institution. Such matron or matrons shall make an annual report to the board of chosen freeholders of such county respecting the general condition of the female inmates of such institution, each year, with recommendations concerning the necessary steps to be taken for the improvement of the welfare, both moral and physical, of such female inmates of such institution, as observed by her or them.



Section 30:8-12 - Sexes Separated; Female Night Guards; Appointment

30:8-12. Sexes separated; female night guards; appointment
In county penitentiaries and county jails in counties of the first class in this state the female prisoners shall be, as far as the construction of the jail or penitentiary will permit, removed from the quarters occupied by the male prisoners; and the board of chosen freeholders, in the case of such county penitentiary, and of the sheriff of the county, in the case of such county jail, shall appoint one or more female guard or guards over such female prisoners at all hours during the night, the salary of such female guard or guards to be fixed and paid in the same manner as the salaries of the male guards are fixed and paid. No woman appointed to be such guard shall be under the age of twenty-five years or over the age of forty years when so appointed.



Section 30:8-13 - Compensation Of Female Guards In Counties Of The First Class

30:8-13. Compensation of female guards in counties of the first class
All female guards or keepers of penal institutions in counties of the first class shall be entitled to and shall receive from the county treasurer compensation equal to that received by male guards or keepers at such penal institutions.

All female guards employed in the department of the sheriff in counties of the first class who shall be regularly employed in the care, custody and transportation of female prisoners shall be entitled to and shall receive from the county treasurer compensation equal to that received by court attendants in such counties.



Section 30:8-13.1 - Minimum And Maximum Salaries Of Guards, Keepers, Industrial Officers And Guard Orderlies In Jails, Houses Of Detention And Penitentiaries

30:8-13.1. Minimum and maximum salaries of guards, keepers, industrial officers and guard orderlies in jails, houses of detention and penitentiaries
In each county of the first class, the salaries of the guards, keepers, industrial officers and guard orderlies, employed in the jails, houses of detention and penitentiaries, shall be not less than $2,000.00 per annum and shall not exceed $6,000.00 per annum, with provision for increments in salary between the minimum and maximum of such salaries to be fixed by the board of chosen freeholders.

This section shall not be construed to permit the decrease of any salaries now authorized by law to be paid to any of the guards, keepers, industrial officers and guard orderlies, affected by this section nor decrease the amount of each increment now being paid.

L.1938, c. 54, p. 150, s. 1. Amended by L.1940, c. 134, p. 292, s. 2; L.1947, c. 212, p. 874, s. 1; L.1951, c. 176, p. 662, s. 1; L.1957, c. 187, p. 683, s. 1.



Section 30:8-13.1B - Other Laws Not Affected

30:8-13.1b. Other laws not affected
Nothing in this act shall be deemed to affect the provisions of chapter thirty-four of the laws of one thousand nine hundred and forty-nine.

L.1951, c. 176, p. 662, s. 2.



Section 30:8-13.2 - Counties Of First Class Over 800,000; Compensation Of Employees

30:8-13.2. Counties of first class over 800,000; compensation of employees
From and after January first, one thousand nine hundred and forty-nine, in counties of the first class having a population exceeding eight hundred thousand inhabitants, the compensation of guards, keepers, industrial officers and guard orderlies employed in the jails, houses of detention and penitentiaries, shall be fixed by the board of chosen freeholders.

L.1949, c. 34, p. 113, s. 1.



Section 30:8-13.3 - Repeal; Effective Date Of Act

30:8-13.3. Repeal; effective date of act
All acts and parts of acts inconsistent herewith are hereby repealed, and this act shall take effect immediately.

L.1949, c. 34, p. 113, s. 2.



Section 30:8-13.4 - Counties Of First Class Under 700,000; Compensation Of Employees

30:8-13.4. Counties of first class under 700,000; compensation of employees
Notwithstanding the provisions of any other law, the salaries of the guards, keepers, industrial officers and guard orderlies, correction officers, employed in the jails, houses of detention and penitentiaries in counties of the first class having less than 700,000 inhabitants, shall be fixed by the board of chosen freeholders.

This section shall not be construed to permit the decrease of any salaries now authorized by law to be paid to any of the guards, keepers, industrial officers, correction officers, and guard orderlies, affected by this section nor decrease the amount of each increment now being paid.

L.1966, c. 68, s. 1, eff. June 8, 1966. Amended by L.1970, c. 189, s. 1, eff. Aug. 19, 1970.



Section 30:8-13.5 - Grant Of Tenure Of Office To Corrections Officer Employed In County Jail Or Penitentiary

30:8-13.5. Grant of tenure of office to corrections officer employed in county jail or penitentiary
The board of chosen freeholders of any county of the first class having a population of less than 700,000 may, by resolution, grant tenure of position or employment to any corrections officer in the county jail or penitentiary who on the effective date of this act has so served for 9 or more consecutive years. Upon the adoption of such a resolution the corrections officer shall continue to hold his position or employment during good behavior and efficiency and shall not be removed therefrom except for good cause and then only in accordance with the provisions of Title 11 of the Revised Statutes.

L.1971, c. 218, s. 1, eff. June 17, 1971.



Section 30:8-15 - Wardens And Physicians For County Jails And Penitentiaries In Counties Of First Class; Terms; Vacancies

30:8-15. Wardens and physicians for county jails and penitentiaries in counties of first class; terms; vacancies
The board of chosen freeholders of each county of the first class may appoint for a term of 3 years a warden of the penitentiary, a warden of the county jail, a physician for the penitentiary and a physician for the county jail. The terms of office of all such officers now holding office shall expire on January 1, 1946 and thereafter all appointments shall be made for the term of 3 years. All vacancies in said offices caused by death, resignation or otherwise shall be filled by the board of chosen freeholders for the unexpired terms.

Amended by L.1945, c. 44, p. 108, s. 1; L.1961, c. 61, p. 556, s. 1.



Section 30:8-15.1 - Tenure For Warden

30:8-15.1. Tenure for warden
1. Any person now holding the office, position or employment of warden of a county penitentiary or jail in a county of the first class having more than 800,000 inhabitants, who has been appointed for a full term of three years and after serving such full term has been reappointed to such office, position or employment, shall, if the board of chosen freeholders of the county, by resolution, so determines, continue to hold such office, position or employment during good behavior and efficiency and shall not be removed therefrom, except for good cause shown, after a fair and impartial hearing before the board of chosen freeholders of the county, upon written charges of the cause of complaint preferred against him, signed by the person making the same and filed in the office of the clerk of the board of chosen freeholders of the county, and copies whereof have been served upon him, at least 30 days before said hearing, at which hearing he shall be entitled to be represented by counsel, to produce witnesses and testify in his own behalf, and shall be entitled to, and the board of chosen freeholders shall be empowered to issue, writs of subpoena to compel the attendance of witnesses, and from the decision in any such hearing such person shall be entitled to appeal to the Superior Court, which court shall hear the cause de novo and may order such person reinstated in his said office, position or employment, if it shall decide that such order is proper and just under the circumstances.

L.1950,c.19,s.1; amended 1967,c.115,s.2; 1991,c.91,s.328.



Section 30:8-15.2 - Wardens Reappointed; Tenure; Removal

30:8-15.2. Wardens reappointed; tenure; removal
Any person now or hereafter holding such office, position or employment, who has been or shall be appointed for a full term of three years and after serving such full term shall be reappointed to such office, position or employment, shall, from and after his said reappointment, continue to hold such office, position or employment during good behavior and efficiency and shall not be removed therefrom except as provided in section one of this act.

L.1950, c. 19, p. 47, s. 2.



Section 30:8-16 - Record Of Prisoners In Jails Or Other Penal Or Reformatory Institutions

30:8-16. Record of prisoners in jails or other penal or reformatory institutions
The keeper of every jail or other penal or reformatory institution supported by public moneys of any county or municipality, shall keep a book provided by the board of freeholders in the county where the institution shall be, in which he shall set forth the date of entry, date of discharge, the description, age, birthplace and such other information as he may be able to obtain as to the inmates committed to his care, which book shall be exposed in a conspicuous place in the institution and shall be open to public inspection.



Section 30:8-16.1 - Facilities For Therapy For Drug Addicts During Confinement Or After Discharge; Contracts To Provide Facilities; Appropriations And Expenditures

30:8-16.1. Facilities for therapy for drug addicts during confinement or after discharge; contracts to provide facilities; appropriations and expenditures
It shall be lawful for the board of chosen freeholders of any county in this State to establish and maintain facilities to provide services for therapy for drug addicts or users while confined to the jail, workhouse or penitentiary of any such county. It shall also be lawful for such board to provide therapy for such drug addicts or users after discharge from the jail, workhouse or penitentiary. Such facilities may be provided as a part of the jail, workhouse or penitentiary, and at such other locations as the board shall determine. It shall also be lawful for such board to contract with any municipality or any other county to provide such needed facilities and services, and to pay the whole or any part of the cost of such facilities under such contract. Each board of chosen freeholders is authorized to appropriate and expend the moneys necessary to carry out the purposes of this act.

L.1956, c. 214, p. 771, s. 1.



Section 30:8-16.2 - Facilities For Treatment Of Alcoholics During Confinement; Appropriations And Expenditures

30:8-16.2. Facilities for treatment of alcoholics during confinement; appropriations and expenditures
It shall be lawful for any board of chosen freeholders in this State to erect and maintain as a part of its jail, workhouse or penitentiary, a suitable building, buildings or additions for the treatment, while confined in such jail, workhouse or penitentiary, of inmates having a history of alcoholism; such board shall have power to appropriate and expend the moneys necessary in its judgment for such purpose.

L.1956, c. 214, p. 771, s. 2.



Section 30:8-16.3 - Short Title

30:8-16.3. Short title
This act shall be known and may be cited as the "County Correctional Policy Act of 1982" .

L.1981, c. 498, s. 1, eff. Jan. 12, 1982.



Section 30:8-16.4 - Legislative Findings And Declarations

30:8-16.4. Legislative findings and declarations
The Legislature finds and declares that in order to more effectively protect society and promote efficiency and economy in the delivery of correctional services, there is a need for coordination between State and county correctional programs. The coordination which would be enhanced by a financial assistance program for the construction and renovation of county correctional facilities, would provide maximum-security incarceration at the State level of those offenders whose demonstrated propensity to violence requires their separation from society while at the same time developing viable alternatives to State confinement for those offenders who can be dealt with more effectively in county correctional facilities and programs.

L.1981, c. 498, s. 2, eff. Jan. 12, 1982.



Section 30:8-16.5 - Financial Assistance Program For County Correctional Facilities; Eligibility Of State Prisoners For Placement; Funding

30:8-16.5. Financial assistance program for county correctional facilities; eligibility of state prisoners for placement; funding
a. There is established in the Department of Corrections a long-term, financial assistance program to provide State grants to participating counties to renovate and construct county correctional facilities so that county correctional services may be developed, implemented, operated and improved.

b. The Commissioner of the Department of Corrections is authorized to provide financial assistance, in the form of State grants, to participating counties in order to upgrade county correctional facilities so that county correctional programs may be developed and implemented and the placement of certain State prisoners in medium and minimum-security facilities at the county level effectuated. No State prisoner who is anticipated to have an actual period of confinement in excess of 24 months or convicted of the offense of aggravated sexual assault, sexual assault, aggravated criminal sexual contact, or an attempt to commit any of these offenses shall be eligible for placement in any county correctional facility under this act.

c. With the agreement of the county, prisoners sentenced to terms which may result in an actual period of confinement in excess of 24 months may be housed in county facilities on a pre-release basis for the last 6 to 9 months of their sentences in order to facilitate the reintegration of offenders in the community.

d. The program established pursuant to this act shall be funded through bond moneys appropriated to the Department of Corrections from the "Public Purpose Buildings Construction Fund," created pursuant to the "New Jersey Public Purpose Buildings Construction Bond Act of 1980," P.L.1980, c. 119, and from any other bond moneys and capital budget appropriations that may be issued for these purposes subsequent to the enactment of this act.

L.1981, c. 498, s. 3, eff. Jan. 12, 1982.



Section 30:8-16.6 - Counties; Participation; Eligibility; Placement Goals; Rules And Regulations

30:8-16.6. Counties; participation; eligibility; placement goals; rules and regulations
a. Any county responsible for the commitment of prisoners to State correctional facilities may participate in the financial assistance program as developed and administered by the commissioner.

The following are set as placement goals for counties participating in the financial assistance program:

(1) By January 1, 1987, provide placement in county correctional facilities for at least 15% of those prisoners committed by the county to State correctional facilities as of the effective date of this act;

(2) By January 1, 1992, provide placement in county correctional facilities for at least 30% of those prisoners committed by the county to State correctional facilities as of the effective date of this act.

b. Subject to the other provisions of this act, the commissioner shall issue rules and regulations which assure that any county responsible for the commitment of prisoners to State correctional facilities equal to more than 5% of the total number of prisoners within the State correctional system as of the effective date of this act shall have preference in participating in the financial assistance program as developed and administered by the commissioner.

c. Subject to the other provisions of this act, any county which commits less than 5% of the prisoners within the State correctional system as of the effective date of this act may participate in the financial assistance program either on its own or in cooperation with no more than two other geographically contiguous counties, subject to the approval of the commissioner.

d. Subject to the other provisions of this act, the number of State prisoners to be placed in county correctional facilities shall be established by the commissioner and agreed to by the participating county.

e. The counties participating in the financial assistance program shall adhere to rules and regulations concerning prisoner placement as developed by the commissioner in accordance with limitations established pursuant to subsection b. of section 3 of this act.

L.1981, c. 498, s. 4, eff. Jan. 12, 1982.



Section 30:8-16.7 - County Corrections Advisory Board; Comprehensive Plan; Contents; Application For Assistance

30:8-16.7. County corrections advisory board; comprehensive plan; contents; application for assistance
a. The governing body of each county participating in the financial assistance program under this act shall establish a 12 member county corrections advisory board. The membership of the board, appointed by the governing body of the county, shall be representative of the areas of criminal justice, the judiciary, corrections, education, social services, ethnic minorities and the general public. The board shall be responsible for the development of a comprehensive plan for developing, implementing, operating and improving county correctional services, which shall be submitted to the governing body of the county for its approval. The board, at least annually, shall make a formal recommendation to the governing body of the county concerning the implementation and operation of the plan for the forthcoming year.

b. In addition to such matters as are prescribed by rules and regulations promulgated by the commissioner, the comprehensive plan of each county shall provide for:

(1) The availability and use of a specific amount of bed space to be reserved for prisoners remanded by the State;

(2) The location and description of facilities that will be used by the county pursuant to the purposes of this act including, but not limited to, county jails, penitentiaries, houses of detention, workhouses, work release centers and halfway houses;

(3) Per diem reimbursement rates favorable to the State in recognition of its contribution to the construction or renovation costs of the county correctional facilities but which take into consideration the additional cost of State mandated programs;

(4) The centralized administration and control of county correctional services, taking into account established provisions for probation and parole services;

(5) The manner in which counties that jointly apply for participation under this act will operate a coordinated regional county corrections program; and

(6) A schedule of specific expenditures and priorities for the use of the grant moneys.

c. Any county applying for financial assistance made available under this act shall apply in a form and manner prescribed by the commissioner.

d. Prior to receiving a grant of financial assistance under this act, the governing body of each participating county shall submit a comprehensive plan for the development, implementation, operation and improvement of county correctional services to the commissioner for his approval.

L.1981, c. 498, s. 5, eff. Jan. 12, 1982.



Section 30:8-16.8 - Authority Of Governing Body Of County

30:8-16.8. Authority of governing body of county
Subject to the requirements of centralized administration and control of county correctional services under subsection b. (4) of section 5, and the provisions of agreements between cooperating counties permitted pursuant to subsection b. of section 4, the governing body of a participating county shall retain all authority for the expenditure of funds, including grants of financial assistance received from the State under this act, and for the implementation and operation of county correctional facilities according to the comprehensive plan approved by the commissioner.

L.1981, c. 498, s. 6, eff. Jan. 12, 1982.



Section 30:8-16.9 - Planning Grant

30:8-16.9. Planning grant
In order to assist a county or cooperating counties which have established a county corrections advisory board but which do not have a comprehensive plan, and which require financial assistance to defray expenses necessary to develop such a plan the commissioner, upon receipt of resolutions from the governing body of the county or counties certifying the inability to pay the expenses, may provide a planning grant to the county or counties.

L.1981, c. 498, s. 7, eff. Jan. 12, 1982.



Section 30:8-16.10 - Amount Of Financial Assistance Grant

30:8-16.10. Amount of financial assistance grant
If a county or counties applying for financial assistance under this act meet all the requirements for receiving such assistance, as determined by the commissioner, the commissioner shall provide a State financial assistance grant for:

a. The full cost of capital construction and renovation for county correctional facilities providing placement space for prisoners remanded by the State; and

b. The partial cost of capital construction and renovation for county correctional facilities for housing county prisoners.

L.1981, c. 498, s. 8, eff. Jan. 12, 1982.



Section 30:8-16.11 - Annual Review By Commissioner; County Books, Records, Etc.; Examination

30:8-16.11. Annual review by commissioner; county books, records, etc.; examination
The commissioner shall review annually the comprehensive plans submitted by a county or group of counties and the facilities and programs developed, implemented and operated under those plans. The commissioner shall have a reasonable opportunity to examine county books, records, facilities and programs for the purposes of recommending needed changes and improvements in those plans.

L.1981, c. 498, s. 9, eff. Jan. 12, 1982.



Section 30:8-16.12 - Rules And Regulations

30:8-16.12. Rules and regulations
The commissioner, in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), may promulgate such rules and regulations as are necessary to effectuate the purposes of this act.

L.1981, c. 498, s. 10, eff. Jan. 12, 1982.



Section 30:8-16.13 - Ensurance of provision of certain medications.

30:8-16.13 Ensurance of provision of certain medications.
2. a. The chief executive officer, warden, or keeper of any county correctional institution shall ensure that each incarcerated person under the institution's custody continues to receive any medications prescribed by a physician prior to the person's incarceration for the treatment of chronic conditions. The provision of the prescribed medications shall be continued during admittance to a correctional facility, while placed in that facility, and during transfers to other facilities.

b. Medications provided pursuant to subsection a. of this section shall continue to be administered to the incarcerated person in a county correctional facility for a minimum of 30 days from the date the person is committed to the custody of a facility. The facility receiving these persons shall resume appropriate and commensurate management of the chronic condition including, but not limited to, the use of appropriate therapeutic treatments and medications or their generic substitution in accordance with State law and regulations established by the Commissioner of Corrections. Nothing in this subsection shall prohibit an examining physician from changing a course of treatment or prescription within the 30 day period to ensure that the incarcerated person receives clinically appropriate medical care.

c. The chief executive officer, warden, or keeper of any county correctional institution shall establish a system to ensure that all necessary medications are given to incarcerated persons in a timely manner while in the custody of a county correctional facility. Necessary medications shall include those medications which, if missed, may cause serious illness, death, or other harmful effects. The system shall include, but shall not be limited to, the following:

(1) a screening staff for each facility, which shall include any medical professional currently employed by the facility who shall be trained to determine the medications for which timely continuation is an urgent matter;

(2) a method for determining which medications shall be deemed necessary;

(3) a method for contacting the prescribing physician;

(4) a method for validating the prescription;

(5) a method for checking that all medications brought into a facility are labeled to ensure that the container contains the correct medication;

(6) a method for providing necessary medications to an incarcerated person who has been taken into custody without a supply of the medication;

(7) a method for notifying in advance a facility receiving a transferred incarcerated person, that the person has been prescribed a necessary medication and the continuation of the medication is an urgent matter; and

(8) a method for maintaining a supply of the most common necessary medications at each facility or an on-call physician, or other medical professional capable of prescribing medications, available to prescribe medications, and with the ability to fill prescriptions.

d. The chief executive officer, warden, or keeper of any county correctional institution shall not be required under the provisions of this section to supply an incarcerated person with any medication which has no currently accepted medical use in treatment in the United States as a matter of federal law.

e. The requirement to administer medication pursuant to this section shall not apply to synthetic opioid drug addiction detoxifiers, unless the facility employs a medical professional who is trained to administer this type of medication.

f. To the extent possible, a generic substitution of a prescription drug shall be given to an incarcerated person who is provided with medication under the provisions of this section.

L.2016, c.70, s.2.



Section 30:8-17 - Sheriff To Have Custody Of Jails; Exception

30:8-17. Sheriff to have custody of jails; exception
Except as otherwise in this chapter provided the sheriff of every county shall have the care, custody and control of the county jail or jails and all prisoners therein, and shall be responsible for the conduct of any keeper appointed by him.



Section 30:8-17.1 - Keepers Or Wardens

30:8-17.1. Keepers or wardens
Except as otherwise provided in R.S. 30:8-15, in any county where the sheriff assumes the custody, keeping and charge of the county jail or jails and all prisoners therein, as provided by R.S. 30:8-17, the sheriff may appoint some fit person to be the keeper or warden of the jail or jails of the county, who shall serve at the pleasure of the sheriff, shall hold his office for the term of one year and until his successor is appointed and qualified in his place and may be reappointed to subsequent one-year terms.

To be considered for appointment as keeper or warden an applicant shall have at least three years of supervisory experience in the field of corrections and shall possess those qualities necessary for the effective and efficient administration of a penal institution.

The position of keeper or warden established pursuant to this act is placed in the unclassified service of the civil service.

This act shall not affect the term of office or employment of any person who, as of the effective date of this act, holds a position as keeper or warden.

L.1984, c. 209, s. 1, eff. Dec. 10, 1984.



Section 30:8-18.1 - Requirements For Corrections Officer At County Correctional Institution

30:8-18.1. Requirements for corrections officer at county correctional institution
No person shall be appointed as a corrections officer of any county correctional institution unless that person:

a. Is a citizen of the United States;

b. Is able to read, write and speak the English language well and intelligently and has a high school diploma or its equivalent;

c. Is sound in body and of good health;

d. Is of good moral character;

e. Has not been convicted of any offense which would make him unfit to perform the duties of his office.

L.1991,c.110,s.2.



Section 30:8-18.2 - Applicability Of "45-day" Rule For Violation Of Internal Rules To County Corrections Officers.

30:8-18.2 Applicability of "45-day" rule for violation of internal rules to county corrections officers.


1.A person shall not be removed from employment or a position as a county corrections officer, or suspended, fined or reduced in rank for a violation of the internal rules and regulations established for the conduct of employees of the county corrections department, unless a complaint charging a violation of those rules and regulations is filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. A failure to comply with this section shall require a dismissal of the complaint. The 45-day time limit shall not apply if an investigation of a county corrections officer for a violation of the internal rules and regulations of the county corrections department is included directly or indirectly within a concurrent investigation of that officer for a violation of the criminal laws of this State; the 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement in this section for the filing of a complaint against a county corrections officer shall not apply to a filing of a complaint by a private individual.

L.2006, c.54, s.1.



Section 30:8-19 - Resolution Of Board Of Chosen Freeholders To Take Over Custody Of Jails; Filing; Effect

30:8-19. Resolution of board of chosen freeholders to take over custody of jails; filing; effect
It shall be lawful for the board of chosen freeholders of any county in this state to assume and thereafter to exercise the custody, rule, keeping and charge of the county jails in their respective counties, and of the prisoners therein, whenever any such board shall decide, by the affirmative votes of two-thirds of all its members, so to do, and shall file a certificate of such decision attested by the director and the clerk of such board, in the office of the secretary of state. When such certificate shall have been so filed, the custody, rule, keeping and charge of the county jail in such county shall be no longer in the sheriff of that county, but in the board of chosen freeholders thereof, and in such jailer, keeper or warden as they shall appoint for that purpose.



Section 30:8-20 - Warden Or Keeper Of County Jail; Appointment; Term; Bond; Removal

30:8-20. Warden or keeper of county jail; appointment; term; bond; removal
In any county where the board of chosen freeholders shall assume the custody, rule, keeping and charge of the county jail and of the prisoners therein, as provided by section 30:8-19 of this Title, such board shall, by the votes of a majority of all its members for the time being, appoint some fit person to be the keeper or warden of the jail or jails of the county, who shall hold his office for the term of five years and until his successor shall be appointed in his stead and shall have duly qualified and given bond. Such keeper or warden may be removed from office at any time, by the affirmative votes of two-thirds of all the members of the board of chosen freeholders of the county for the time being, for good cause appearing to them. Such keeper or warden before he enters upon the discharge of the duties of his office shall give bond to such board of chosen freeholders, in such sum and with such sureties as such board shall prescribe, conditioned for the full and faithful performance of the duties of his office; provided, however, that where any county has adopted the provisions of Title 11 of the Revised Statutes (Civil Service) and the warden or keeper of the county jail has held his said office by virtue of the provisions of said Title 11 of the Revised Statutes, upon such transfer of the custody of the jail to the board of chosen freeholders, such warden in office at the time of the passage of this act, shall continue to hold his said office and enjoy tenure therein subject to all of the provisions of said Title 11 of the Revised Statutes.

Amended by L.1945, c. 149, p. 534, s. 1.



Section 30:8-21 - Liability For Escape Of Prisoners Under Civil Arrest When Surrendered To Jail Warden

30:8-21. Liability for escape of prisoners under civil arrest when surrendered to jail warden
In all cases where any sheriff, undersheriff or constable shall be by law authorized or required to confine or keep in jail any person arrested or in custody on any civil process, or in any civil suit or proceeding, by surrender in discharge of bail or in any other way, such sheriff, undersheriff or constable shall deliver such person so arrested or in custody to the jail warden of such county, if there shall be one, within such jail, with a copy of the process, commitment or surrender by virtue of which such person was arrested or is in custody, and after such delivery such sheriff, undersheriff or constable shall not be liable for any escape of such prisoner; but the board of chosen freeholders of such county, or their keeper or warden, if they shall have appointed one under the provisions of section 30:8-20 of this Title, shall, for any escape after such delivery, be liable in the same manner as the sheriff of the county would be if he had the custody, rule, keeping and charge of the county jail of such county and of the prisoners therein. Such sheriff, undersheriff or constable may require such keeper or warden to give a receipt, upon the process or commitment by which such prisoner may be arrested or held, for the body of such prisoner.

Amended by L.1971, c. 2, s. 16, eff. Jan. 15, 1971.



Section 30:8-22 - Persons Committed To Jails To Be Delivered To Wardens

30:8-22. Persons committed to jails to be delivered to wardens
All persons committed to a county jail which has been taken over by the board of chosen freeholders pursuant to section 30:8-19 of this title, according to law, by any committing magistrate, shall be delivered to the keeper or warden of such jail and by him held in custody until discharged by due process of law.



Section 30:8-23 - Rules And Regulations; Punishments

30:8-23. Rules and regulations; punishments
When the board of chosen freeholders of any county shall have assumed the custody, rule, keeping and charge of the county jail of such county pursuant to section 30:8-19 of this title, such board shall prescribe rules and regulations for the management and conduct of such jail, and the employment, maintenance and keeping of the prisoners therein, and may authorize and require the keeper or warden of such jail to enforce such rules and regulations, and to punish any breach of the same by the prisoners, and any refusal to work, or any insubordination, by solitary confinement, change or diminution of food and diet, or such other reasonable punishments as they may prescribe.



Section 30:8-24.1 - Compensation Of Jail Keepers In Certain Counties Of Second And Fifth Classes

30:8-24.1. Compensation of jail keepers in certain counties of second and fifth classes
The compensation of jail keepers of jails, in counties of the second and fifth classes having a population of more than two hundred thousand, of which the custody, rule, keeping and charge has been taken over by the board of chosen freeholders of any county pursuant to section 30:8-24 of the Revised Statutes, shall be the same as that of court attendants of the county, subject to the approval of the board of chosen freeholders, but this section shall not be construed as reducing or authorizing the reduction of the compensation of any such jail keeper as the same was fixed on the effective date of this act.

L.1947, c. 278, p. 983, s. 1.



Section 30:8-24.1A - Compensation Of Jail Keepers In Second-class Counties

30:8-24.1a. Compensation of jail keepers in second-class counties
1. Notwithstanding the provisions of section 30:8-17.1 of the Revised Statutes or chapter 278 of the laws of 1947, or any other law, the compensation paid to jailkeepers employed in counties of the second class shall not be less than and may be more than the compensation paid to court attendants attending the Superior Court of such county.

L.1968,c.269,s.1; amended 1970,c.117,s.1; 1991,c.91,s.329.



Section 30:8-24.1B - Increase Of Compensation Upon Recommendation Of County Sheriff

30:8-24.1b. Increase of compensation upon recommendation of county sheriff
Compensation paid to jailkeepers employed in counties of the second class may on recommendation of the county sheriff, be increased by resolution of the board of chosen freeholders.

L.1968, c. 269, s. 2, eff. Sept. 4, 1968. Amended by L.1970, c. 117, s. 2, eff. June 29, 1970.



Section 30:8-24.2 - Custody Rule, Keeping And Charge Of Jails Returned To Sheriff

30:8-24.2. Custody rule, keeping and charge of jails returned to sheriff
In any county of the second class where the sheriff of the county has heretofore prior to December 1, 1956, by written notice, directed the board of chosen freeholders of such county to take and have the custody, rule, keeping and charge of the jail or jails in such county, the board of chosen freeholders of such county, by resolution, shall direct the sheriff of the county to take and have the custody, rule, keeping and charge of the jail or jails in such county and, thereupon, the said sheriff shall have the same powers and duties in respect to such custody, rule, keeping and charge of the jail or jails in such county in the same manner and to the same effect as the sheriff of said county had prior to the giving of the aforesaid written notice of direction to the board of chosen freeholders of the county.

L.1957, c. 178, p. 619, s. 2.



Section 30:8-25 - County Jail Prisoners Employed By Chosen Freeholders; Guards, Etc.

30:8-25. County jail prisoners employed by chosen freeholders; guards, etc.
The board of chosen freeholders of any county in this state may cause to be employed within such county any or all prisoners in any county jail under sentence, or committed for nonpayment of a fine and costs, or committed in default of bond for nonsupport of family.

When prisoners are so employed they shall be in the custody and control of the sheriff, who shall make rules and regulations governing their employment. The sheriff may provide necessary guards and attendants while prisoners are so employed and fix their duties and salaries, as well as the terms of their employment.

The wages and salaries of such guards and attendants, and other necessary expenses in connection therewith, together with wages or earnings paid to prisoners as hereinafter provided, shall be included in and shall be charged against the cost of such work.



Section 30:8-26 - County Jail Inmates

30:8-26. County jail inmates
The county governing body may establish a wage system for payment to prisoners for their services upon work carried on by such governing body or by any board, commission or institution that receives funds from the county. Such wage system may include in its provisions all prisoners employed in any work or service necessary for the maintenance of the county jail or its inmates; but the wage allowed each prisoner shall not exceed fifty cents for each day of eight hours' work by such prisoners.

The county governing body is authorized to withdraw from moneys paid to prisoners sufficient moneys, in an amount not to exceed one-third of the inmate's total income, as may be required to pay any penalty assessment, restitution or fine ordered as part of any sentence.

Amended by L. 1985, c. 251, s. 4, eff. July 31, 1985.



Section 30:8-27 - Payment Of Wages Of Prisoner To Dependents

30:8-27. Payment of wages of prisoner to dependents
When it shall appear that a prisoner has a wife or dependent children or others legally dependent on him for support, the board of chosen freeholders may, in each case, pay to such dependents or to the society or institution having their care and custody all or any portion of the wages earned by the prisoner under sections 30:8-25 and 30:8-26 of this title. The board may first deduct any court costs charged against the prisoner and disburse the remainder to the several dependents under such rules and regulations as it may adopt and may designate an officer or employee of the county as its disbursing agent who in delivering such earnings to dependents may avail himself of the services of the county probation officer, overseer of the poor or any private charitable society or society for the prevention of cruelty to children.



Section 30:8-28.4 - Compensation In Cash Or Remission Of Time From Sentence Or Both

30:8-28.4. Compensation in cash or remission of time from sentence or both
a. The inmates of all county penal institutions established and maintained pursuant to chapter 8 of Title 30 of the Revised Statutes who may be employed in such productive occupations as are consistent with their health, strength and mental capacity shall receive compensation in such employment as the governing body of the county may establish.

Compensation for inmates may be in the form of cash or remission of time from sentence or both. Remission from time of sentence shall be in accordance with rules and regulations promulgated by the Department of Corrections, but shall not exceed 1 day for each 5 days of productive occupation. Remission granted under this act shall in no way affect deductions for good behavior as provided by law.

b. The Department of Corrections shall promulgate and enforce rules and regulations for the operation of this act in accordance with the provisions hereof.

c. All county inmates classified as minimum security prisoners who are determined to be sufficiently trustworthy by the warden to be employed in honor camps, farm details, or details of work at public buildings or property, shall receive additional remission of time from sentence at the rate of 3 days per month for each month of such labors.

L.1981, c. 140, s. 1, eff. May 4, 1981.



Section 30:8-29 - Additions To County Workhouses; Authority Of Chosen Freeholders To Establish

30:8-29. Additions to county workhouses; authority of chosen freeholders to establish
The board of chosen freeholders of every county in this state may establish, build or purchase a workhouse at such place in the county as such board shall think fit, or may build additions thereto as such board may deem necessary.



Section 30:8-30 - Conversion Of Part Of Jail Into Workhouse

30:8-30. Conversion of part of jail into workhouse
The board of chosen freeholders of any such county may convert so much of the common jail of the county as they deem proper into a workhouse, reserving sufficient room for the uses and purposes of the public jail.



Section 30:8-31 - Workhouse As Part Of Jail Taken Over By Chosen Freeholders; Work Of Prisoners In

30:8-31. Workhouse as part of jail taken over by chosen freeholders; work of prisoners in
In every county where the board of chosen freeholders shall appoint a keeper or warden as provided by sections 30:8-19 and 30:8-20 of this title, such keeper or warden shall be the master of the workhouse in such county, if there be one, and such workhouse, or so much of it as shall be so declared by such board, shall be part of the common jail of such county. Such keeper or warden shall put and keep at such work as they are able to perform, at such place or places in the county as may be designated by such board, all persons who may be by law required to work during their continuance in his custody.



Section 30:8-32 - Management Of Workhouse; Master And Employees; Rules And Regulations

30:8-32. Management of workhouse; master and employees; rules and regulations
A county workhouse shall be under the direction, superintendence and government of the board of chosen freeholders who may appoint a workhouse master and such other employees as may be necessary and make such regulations, ordinances and by-laws, not contrary to the constitution or laws of this state, for the government of the workhouse and the confinement and labor of the inmates as they shall from time to time deem necessary or convenient.



Section 30:8-33 - Prisoners Who May Be Sent To Workhouse; Hard Labor

30:8-33. Prisoners who may be sent to workhouse; hard labor
In each county having a workhouse every person sentenced to imprisonment at hard labor for not more than six months shall be delivered by the sheriff or other proper officer of the county in which the conviction was had to the master of the workhouse, together with a copy of the sentence of the court, certified under the hand and seal of the clerk of the court or if there be no clerk, then under the hand and seal of the magistrate or judge imposing the sentence, and shall be there received and safely kept to hard labor, agreeably to such sentence, by the master of the workhouse for the term of his sentence and for such further time as the costs of prosecution and fine, if any, shall remain unpaid, unless the prisoner be sooner discharged in due course of law.

This section shall not apply to an offender whose sentence shall be imprisonment or the payment of a fine, or imprisonment and the payment of a fine, without the addition of hard labor in either case.

Amended by L.1953, c. 29, p. 536, s. 54.



Section 30:8-34 - Cost Of Keeping Prisoners And Expense Of Materials For Their Labor

30:8-34. Cost of keeping prisoners and expense of materials for their labor
All disorderly persons and others ordered by law to be sent to a county workhouse shall be kept therein at the charge and expense of the county unless otherwise directed by law. The board of chosen freeholders is authorized at its expense to procure suitable articles, things and materials for their labor, work and employment.



Section 30:8-37 - Records To Be Kept By Workhouse Master; Proceeds Of Labor

30:8-37. Records to be kept by workhouse master; proceeds of labor
The master of every workhouse shall keep an exact account of the time of the commitment and discharge of prisoners, their maintenance, the articles and materials provided for them to work, and the earnings and proceeds of their labor, and report the same to the board of chosen freeholders at its annual meeting and at other times when required. He shall pay over to the county treasurer the amount of such earnings and proceeds at the time of exhibiting his accounts, which moneys shall be appropriated to the uses of the county.



Section 30:8-38 - Penalty For Neglect Of Duty By Workhouse Master

30:8-38. Penalty for neglect of duty by workhouse master
If the master of the workhouse fails properly to account and pay over the proceeds of labor as required by section 30:8-37 of this title or fails to perform any duty required by law he shall for each offense forfeit fifty dollars to be recovered with costs in an action at law in the name and for the uses of the county.



Section 30:8-39 - Joint Workhouses

30:8-39. Joint workhouses
The boards of chosen freeholders of two or more counties may unite in establishing or acquiring and maintaining and operating a workhouse in common at such place as they shall agree, which shall be under their joint direction, superintendence and government and the cost and expense of which shall be apportioned by agreement.

Commitments to such joint workhouse from a county uniting to establish or maintain the same shall be of full force and effect notwithstanding the workhouse may be without the county.

The master of any such workhouse shall do the like services and duties and be under the like regulations and penalties as the masters of other workhouses.



Section 30:8-40 - Employment Of Workhouse And Penitentiary Prisoners

30:8-40. Employment of workhouse and penitentiary prisoners
The board of chosen freeholders of any county may cause to be employed within the county, prisoners in any county workhouse or penitentiary under sentence, or committed for nonpayment of fine and costs or committed in default of bond for nonsupport of family, and the product of their labor may be disposed of to the county or to any public institution of the county.

Nothing herein contained shall permit the employment of prisoners to take the place of free labor locked out or on strike, nor shall any prison labor be employed on any public improvement when free labor sufficient to carry on the work makes application for employment thereon.



Section 30:8-41 - Rules And Regulations For Employment Of Prisoners; Guards And Attendants; Cost Of Work

30:8-41. Rules and regulations for employment of prisoners; guards and attendants; cost of work
Prisoners employed under section 30:8-40 of this title shall be under the custody and control of the board of chosen freeholders who shall make rules and regulations governing their employment and employ necessary guards and attendants while prisoners are so employed and fix their duties, salaries and terms of employment. The compensation of guards and attendants, the wages or earnings paid to prisoners as hereinafter provided and other necessary expenses in connection with their employment shall be included in and charged against the cost of such work.



Section 30:8-42 - Workhouse Inmates

30:8-42. Workhouse inmates
The county governing body may establish a wage system for payment to prisoners for services in work carried on by such governing body or by any board, commission or institution that receives funds from the county. Such wage system may include all prisoners employed in any work or service necessary for the maintenance of the workhouse or penitentiary or their inmates. The wage allowed each prisoner shall not exceed fifty cents for each day of eight hours' work by such prisoners. In the payment of wages to prisoners preference shall be given to those who have persons legally dependent upon them for support.

The county governing body is authorized to withdraw from moneys paid to prisoners sufficient moneys, in an amount not to exceed one-third of the inmate's total income, as may be required to pay any penalty assessment, restitution or fine ordered as part of any sentence.

Amended by L. 1985, c. 251, s. 5, eff. July 31, 1985.



Section 30:8-43 - Support Of Dependents

30:8-43. Support of dependents
When a prisoner has a wife, child or children or others legally dependent upon him, or her, for support, the earnings of such prisoner shall be disbursed through the county probation office to such dependents, or to the society or institution having the care or custody of such dependents, or any of them, as the court may direct, and the order of the court relative to payments of such earnings may be modified at any time thereafter as the court may determine, but the court may order that the fines, penalty assessments, restitution, and costs may be first charged against and deducted from the earnings of such prisoner. The county governing body shall make rules and regulations relative to the disposition of the earnings of all prisoners, and may designate an officer or employee of the county as the disbursing agent of such funds.

When the earnings of any such prisoner have been unclaimed for a period of one year after the discharge of any such prisoner from imprisonment, the county probation officer shall pay to the county treasurer of the county such unclaimed sums of money, for the use of the county; provided, however, that at any time within two years after such moneys have been turned over to the use of the county, any person or persons claiming to own the said money, in addition to any other remedy now provided by law, may make application, upon giving ten days' prior notice thereof to the county treasurer, to the court for an order declaring such moneys to be the property of such person or persons, and ordering the same to be returned to such person or persons by the county treasurer. Upon proof that such person or persons are entitled to said moneys, the court shall issue an order directing the county treasurer to pay such moneys over to such person, which order and payment shall be a valid and sufficient release and discharge of the county treasurer.

Amended by L. 1948, c. 17, p. 65, s. 1; L. 1953, c. 29, p. 536, s. 55; L. 1985, c. 251, s. 6, eff. July 31, 1985.



Section 30:8-44 - Work Release Or Vocational Training Of Certain Prisoners Or Incarcerated Persons.

30:8-44 Work release or vocational training of certain prisoners or incarcerated persons.

1.In any county in which the governing body, by ordinance or resolution, as appropriate, approves the application of this act and designates a county work release administrator who may be the sheriff, warden or other person, a person convicted of any offense, except as otherwise provided in section 2 of P.L.1994, c.153 (C.30:8-44.1) and sentenced to the county jail, workhouse or penitentiary of the county or a person incarcerated in the county jail, workhouse or penitentiary pursuant to the Rules of Court for contempt of an order or judgment issued by the Superior Court, Chancery Division, Family Part may be placed at outside labor or permitted to attend a vocational training course operated or sponsored by a public or private agency in the county by order of the court by which the sentence or order of incarceration was imposed, or by the assignment judge of the county in which the sentence or order of incarceration was imposed, at the time such person is sentenced or incarcerated or at any time thereafter during the term of the sentence or term of incarceration. A work release order may include permission for release from confinement during specified hours to care for the offender's family. Such order may be revoked by the court which granted it at any time.

The Department of Corrections shall prepare and enforce regulations for the operation of this act in accordance with the provisions thereof.

L.1968,c.372,s.1; amended 1969, c.243; 1994, c.153, s.1; 1997, c.425.



Section 30:8-44.1 - Ineligibility For Work Release Program

30:8-44.1. Ineligibility for work release program
2. No person confined to a county correctional facility shall be eligible to participate in any work release or vocational training release program if he has been convicted of any of the following:

a. Any crime involving a sexual offense or child molestation as set forth in N.J.S.2C:14-1 et seq.;

b. Any crime endangering the welfare of children or incompetents which concerns sexual conduct which would impair or debauch the morals of the child or an incompetent, as set forth in N.J.S.2C:24-4 and N.J.S.2C:24-7;

c. Any crime involving the manufacture, transportation, sale or possession, with the intent to sell or distribute, of a "controlled dangerous substance" or a "controlled dangerous substance analog," as defined in the "Comprehensive Drug Reform Act of 1986," P.L.1987, c.106 (C.2C:35-1 et al.); or

d. Any crime involving the use of force or the threat of force upon a person or property including: armed robbery, aggravated assault, kidnapping, arson, manslaughter and murder.

L.1994,c.153,s.2.



Section 30:8-45 - Conditions

30:8-45. Conditions
Every county work release and vocational training release program shall, however, be subject to the following conditions:

(a) Representatives of local union central bodies or similar labor union organizations shall be consulted as to the general program for such placements;

(b) That such placements shall not result in the displacement of employed workers, or be made in skills, crafts or trades in which there is a surplus of available gainful labor in the locality, or impair existing contracts for services; and

(c) That the rates of pay and other conditions of the placements shall not be less than those paid or provided for work of a similar nature in the locality in which the work is to be performed.

L.1968, c. 372, s. 2, eff. Dec. 27, 1968.



Section 30:8-46 - Employment; Reasonable Wages And Hours; Employment By County

30:8-46. Employment; reasonable wages and hours; employment by county
If the person so placed at outside labor has been regularly employed, arrangements shall be made for a continuation of said work insofar as possible without interruption. If not employed in any job, every effort shall be made to secure some suitable employment. Any such person so employed shall be paid a fair and reasonable wage for such work and shall work at fair and reasonable employment and hours per day and per week. If suitable private outside employment cannot be found for any prisoner, such prisoner may be employed by the county if work is available and shall receive therefor a fair and reasonable wage and shall work at fair and reasonable hours per day and per week.

L.1968, c. 372, s. 3, eff. Dec. 27, 1968.



Section 30:8-47 - Employment In Another County

30:8-47. Employment in another county
The court may by order authorize the work release administrator to whom any person placed at outside labor is committed to arrange with another work release administrator for the employment of the prisoner in the other's county, and while so employed to be in the other's custody but in all other respects to be and continue subject to the commitment.

L.1968, c. 372, s. 4, eff. Dec. 27, 1968.



Section 30:8-48 - Confinement In Jail Or Workhouse

30:8-48. Confinement in jail or workhouse
Whenever such person is not employed, and between the hours or periods of employment, he shall be confined in jail or workhouse.

L.1968, c. 372, s. 5, eff. Dec. 27, 1968.



Section 30:8-48.1 - Program For Housing In Institution Or Facility Operated By Nonprofit Organization; Ordinance Or Resolution; Inmates; Eligibility; Transfers

30:8-48.1. Program for housing in institution or facility operated by nonprofit organization; ordinance or resolution; inmates; eligibility; transfers
a. The governing body of any county which has adopted the provisions of the act to which this act is a supplement may, by ordinance or resolution, as appropriate, establish a program for the housing in an institution or facility operated by a nonprofit organization providing for the care, custody, subsistence, education, training, and welfare of inmates, of any person at outside labor or permitted to attend a vocational training course.

b. Upon the adoption of the ordinance or resolution any eligible inmate may be transferred to such nonprofit institution or facility by order of the sentencing judge at the time of sentencing, or by the sentencing judge or the assignment judge of the county at any time during the term of the sentence. The court or the assignment judge ordering the transfer of an inmate shall do so on the basis of whether or not the transfer of the inmate to the facility or institution is appropriate to the needs and welfare of the inmate and other inmates, and to the security of the county jail, workhouse or penitentiary. The sentencing judge or the assignment judge shall designate the institution or facility to which the person is to be transferred and may, at any time, require that an inmate residing in the facility or institution be sent to the county jail, workhouse or penitentiary to serve the remainder of the sentence.

L.1981, c. 265, s. 1, eff. Aug. 16, 1981.



Section 30:8-48.2 - Contracts; Standards

30:8-48.2. Contracts; standards
The governing body of a county which has adopted an ordinance or resolution pursuant to this act shall enter into contracts for the housing of inmates with any organization operating a facility or institution designated by the sentencing judge or assignment judge.

It shall be the responsibility of the county governing body or its designated representative to insure that each facility or institution is a secure and appropriately supervised place of confinement and that all units are inspected annually. The county governing body may promulgate standards to insure that facilities and institutions were inmates are residing are appropriate for the housing of such persons.

L.1981, c. 265, s. 2, eff. Aug. 16, 1981.



Section 30:8-49 - Work Release Earnings

30:8-49. Work release earnings
The earnings of such person shall be collected by the work release administrator and the employer shall be notified by registered mail, which notice shall include a copy of the order placing the person at outside labor. From such earnings, payment shall be made for the following purposes and in the order listed:

(1) Board and personal expenses of such person inside and outside of jail or workhouse.

(2) Court costs, court-ordered penalty assessments, restitution and fines.

(3) After written notice to the appropriate welfare board the legally ascertained support of such person's dependents.

(4) Payment of debts and legal obligations of such person acknowledged by him in writing and filed with the work administrator in such form as he shall specify. Any balance of such earnings that shall remain after the payment of the above shall be retained until the person's discharge and after proper accounting, shall be paid to him.

L. 1968, c. 372, s. 6, eff. Dec. 27, 1968. Amended by L. 1985, c. 251, s. 7, eff. July 31, 1985.



Section 30:8-50 - Diminution Of Term

30:8-50. Diminution of term
Under regulations of the Department of Institutions and Agencies, he may be granted a diminution of not more than 1/4 of his term if his conduct, diligence and general attitude merit such diminution.

L.1968, c. 372, s. 7, eff. Dec. 27, 1968.



Section 30:8-51 - Violation Of Conditions

30:8-51. Violation of conditions
In case of the violation of the conditions laid down for his conduct, custody and employment, any person placed at outside labor or for study, may then be required to serve the balance of the sentence in ordinary confinement and may thereupon cancel any earned diminution of his term.

L.1968, c. 372, s. 8, eff. Dec. 27, 1968.



Section 30:8-52 - Segregation From Other Prisoners

30:8-52. Segregation from other prisoners
Insofar as possible, persons admitted to outside labor or to a vocational training program under this act shall be segregated from other prisoners serving terms in ordinary confinement.

L.1968, c. 372, s. 9, eff. Dec. 27, 1968.



Section 30:8-53 - Escape Or Attempt To Escape

30:8-53. Escape or attempt to escape
Any person admitted to outside labor or a vocational training program under this act who shall escape or attempt to escape while in such status outside the county institution shall be deemed to have escaped and treated in accordance with the law.

L.1968, c. 372, s. 10, eff. Dec. 27, 1968.



Section 30:8-54 - Annual Appropriation Of Funds By Counties

30:8-54. Annual appropriation of funds by counties
The board of chosen freeholders of any county may appropriate annually funds to provide for the rehabilitation and re-establishment as law-abiding citizens, of indigent persons discharged from the county jail, county penitentiary or other county institution for the confinement of persons charged with, or convicted of, crime, in order to better control the menace of the repeated commission of crime by such persons and for the protection of the public from recidivism.

L.1973, c. 24, s. 1, eff. Feb. 8, 1973.



Section 30:8-55 - Use Of Funds; Cash Allowances To Discharged Jail Prisoners; Contracts With Organizations For Rehabilitation Of Indigent Discharged Jail Prisoners

30:8-55. Use of funds; cash allowances to discharged jail prisoners; contracts with organizations for rehabilitation of indigent discharged jail prisoners
Said funds shall be expended in such manner as shall be fixed, and in accordance with such rules and regulations as shall be adopted, by resolution of the board, by such officers as the board shall by resolution determine; provided any cash allowance to a prisoner shall be made only after individual study of the needs and merits of each case, and, provided, further, that no cash allowance to a discharged jail prisoner shall exceed $25.00, to be paid on the day of discharge. The board may contract with an incorporated welfare or charitable group organized for the rehabilitation of indigent discharged jail prisoners.

L.1973, c. 24, s. 2, eff. Feb. 8, 1973.



Section 30:8-56 - Advisory Committee On County Aid To Released Prisoners

30:8-56. Advisory committee on county aid to released prisoners
There is hereby established in the Department of Institutions and Agencies an Advisory Committee on County Aid to Released Prisoners which shall act in an advisory capacity to the several boards of chosen freeholders in the formulation of rules and regulations for the administration of this act in the interest of efficiency and uniformity which shall consist of the Director of the Division of Correction and Parole in that department, ex officio, and of four additional members, two of whom shall be members of the board of chosen freeholders of different counties, one of whom shall be the sheriff of a county or the county officer in charge of the county jail and one of whom shall be a county probation officer, who shall be appointed by the Commissioner of Institutions and Agencies to serve without compensation for terms of 1 year.

L.1973, c. 24, s. 3, eff. Feb. 8, 1973.



Section 30:8-57 - County Jail, Workhouse Or Penitentiary In Wilful And Continuous Disregard Of Minimum Standards; Phased Restriction Of Admission Of New Inmates; Order

30:8-57. County jail, workhouse or penitentiary in wilful and continuous disregard of minimum standards; phased restriction of admission of new inmates; order
If the Commissioner of the Department of Corrections shall determine that a county jail, workhouse or penitentiary is in willful and continuous disregard of the minimum standards for such facilities promulgated by the department pursuant to section 10 of P.L.1976, c. 98 (C. 30:1B-10), he shall order a phased restriction of admission of new inmates to such facility. Upon such determination, the commissioner shall notify the county governing body of his decision to impose such a restriction, which notification shall include a written statement specifying the reasons therefor. If the commissioner shall determine that no appropriate action has been initiated within 60 days following such notification to correct the violations specified in the notice, he shall order the following:

a. That such county jail, workhouse or penitentiary shall immediately cease to admit persons sentenced to State penal facilities and awaiting transfer or admittance to such facilities;

b. That such county jail, workhouse or penitentiary shall, upon the expiration of 30 days after such order, immediately cease to admit persons sentenced to terms in said county penal facility; and,

c. That such county jail, workhouse or penitentiary shall, upon the expiration of 90 days after such order, immediately cease to admit all persons sent to said facility.

Any county jail, workhouse or penitentiary so restricted shall continue under such order until such time as the commissioner determines that the violations specified in the notice have been corrected or that the facility has initiated actions which will ensure the correction of said violations.

L.1979, c. 472, s. 1, eff. Feb. 27, 1980.



Section 30:8-58 - Location Of Inmates Within Other Penal Facilities

30:8-58. Location of inmates within other penal facilities
Upon the issuance of an order pursuant to section 1 of this act, the commissioner shall locate inmates assigned to any facility so restricted by such order within other State or county penal facilities. The commissioner shall determine which other State or county penal facilities have adequate room for such inmates and shall assign them on the basis of available space; provided, however, that such assignments shall conform to all statutory requirements providing for the classification of inmates. Any State or county penal facilities ordered to accept such inmates shall do so within 5 days following the issuance of an order pursuant to section 1 of this act. Any county jail, workhouse or penitentiary restricted by an order issued pursuant to section 1 of this act shall assume responsibility for all transportation of any person sent to another penal facility so long as such order shall remain in effect.

L.1979, c. 472, s. 2, eff. Feb. 27, 1980.



Section 30:8-59 - Payment By County To Department Of Corrections For Reassigned Inmates

30:8-59. Payment by county to department of corrections for reassigned inmates
The governing body of a county whose jail, workhouse or penitentiary has been prohibited from accepting new inmates, and whose inmates have been assigned to other penal facilities pursuant to section 2 of this act, shall appropriate an amount to repay the Department of Corrections for the custody, care, maintenance, and for all other services normally provided by the county to inmates of such facilities. For the first full calendar year, or portion thereof, following the effective date of this act said payment shall be $60.00 a day for each inmate, and said sum shall increase 5% per annum each year thereafter. Any facility receiving inmates pursuant to section 2 of this act shall receive from the Department of Corrections $60.00 per day for each inmate sent to the institution for the first full calendar year, or portion thereof, following the effective date of this act. Such sum shall increase by 5% per annum each year thereafter.

L.1979, c. 472, s. 3, eff. Feb. 27, 1980.



Section 30:8-60 - Rules And Regulations

30:8-60. Rules and regulations
The Department of Corrections shall after notice and hearing promulgate, pursuant to law, such rules and regulations it may deem necessary to effectuate the purposes of this act.

L.1979, c. 472, s. 4, eff. Feb. 27, 1980.



Section 30:8-61 - Short Title

30:8-61 Short title
1. This act shall be known and may be cited as the "Juvenile Offender Rehabilitation Act."

L.1997,c.81, s.1.



Section 30:8-62 - Findings, Declarations Relative To County Rehabilitative Programs For Juvenile Offenders

30:8-62 Findings, declarations relative to county rehabilitative programs for juvenile offenders
2. The Legislature finds that specialized rehabilitation programs which utilize proven military techniques of regimentation and structured discipline have been shown to develop positive attitudes and behavior traits in juvenile offenders; such programs foster self-control, self-respect, and dramatically improve a juvenile offender's potential for rehabilitation and re-integration into the community; and, by complementing that regimen and structure with education, vocational training, counseling, and aftercare services, such a program can significantly reduce recidivism among juvenile offenders.

The Legislature, therefore, declares that the counties of this State should be authorized to establish and maintain specialized rehabilitation programs for juvenile offenders; these specialized programs should be designed as short-term incarcerations during which the juvenile offender is exposed to a highly structured routine of discipline, intensive regimentation, exercise and work therapy, together with substance abuse treatment, self-improvement counseling, and educational and vocational training; and following the term of incarceration, the program should provide a period of intensive aftercare supervision or mentoring for the juvenile offender.

L.1997,c.81, s.2.



Section 30:8-63 - Definitions Relative To Juvenile Offender Rehabilitation Programs

30:8-63 Definitions relative to juvenile offender rehabilitation programs
3. As used in this act:

"Commission" means the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170).

"Juvenile offender" means a person under the age of 18 who has been adjudicated delinquent for an act which, if committed by an adult, would constitute a crime of the third or fourth degree, excluding an adjudication for any act which would constitute a crime under chapter 14 of Title 2C of the New Jersey Statutes.

L.1997,c.81, s.3.



Section 30:8-64 - Establishment, Maintenance Of Juvenile Offender Rehabilitation Program By Counties

30:8-64 Establishment, maintenance of juvenile offender rehabilitation program by counties
4. a. The governing body of any county, by resolution or ordinance, as appropriate, may establish and maintain a juvenile offender rehabilitation program.

b. The governing bodies of two or more counties, in accordance with the provisions of the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.), may establish and maintain a joint juvenile offender rehabilitation program.

L.1997,c.81, s.4.



Section 30:8-65 - Components Of Juvenile Offender Rehabilitation Program

30:8-65 Components of juvenile offender rehabilitation program
5. A juvenile offender rehabilitation program established and maintained pursuant to this act shall consist of the following components:

a. A comprehensive, residential program for a minimum period of four weeks consisting of:

(1) Highly structured routines of discipline;

(2) Physical exercise;

(3) Work;

(4) Substance abuse counseling;

(5) Educational and vocational counseling; and

(6) Self-improvement and personal growth counseling stressing moral values and cognitive reasoning.

b. A six to nine month aftercare or mentoring program. The program, which may include a residential period, shall consist of counseling services and assistance, including, but not limited to: educational and vocational counseling and assistance; psychological counseling; substance abuse counseling and assistance; personal development and self-improvement counseling; and counseling and assistance relating to the juvenile's re-integration into his family and the community.

L.1997,c.81, s.5.



Section 30:8-66 - Admission To Juvenile Offender Program

30:8-66 Admission to juvenile offender program
6. Any juvenile offender who is serving a term of incarceration at a facility operated by the commission may:

a. request admission to the juvenile offender program maintained by the county wherein the juvenile offender resides; or

b. be offered admission to the juvenile offender program by the commission, if, following its assessment of the juvenile offender's record, the commission determines that the offender is an appropriate candidate for the program.

L.1997,c.81, s.6.



Section 30:8-67 - Noncompliance By Juvenile Offender

30:8-67 Noncompliance by juvenile offender
7. If an offender fails to comply with the requirements of the juvenile offender program, the offender shall be placed in the custody of the commission to serve the remainder of the sentence originally imposed and shall be eligible for parole pursuant to the provisions of P.L.1979, c.441 (C.30:4-123.45 et seq.). The offender shall not subsequently be eligible for re-admission at any time to any program established and maintained pursuant to the provisions of this act.

L.1997,c.81, s.7.



Section 30:8-68 - Determination Of Parole After Program Completion

30:8-68 Determination of parole after program completion
8. Notwithstanding any other provisions of law to the contrary concerning primary parole eligibility dates and parole release dates of juvenile inmates, whenever a person successfully completes a juvenile offender rehabilitation program established and maintained pursuant to this act, the sentencing judge shall determine whether that person shall be required to serve parole.

L.1997,c.81, s.8.



Section 30:8-69 - Juvenile Not Relieved From Other Penalties

30:8-69 Juvenile not relieved from other penalties
9. Nothing in this act shall be construed to exempt any person who is admitted to a juvenile offender program established and maintained pursuant to the provisions of this act from the payment of any fine, penalty, restitution or other financial obligation imposed by law or the court as a result of any adjudication.

L.1997,c.81, s.9.



Section 30:9-1 - Appointment Of Superintendents, Physicians For County Hospitals.

30:9-1 Appointment of superintendents, physicians for county hospitals.

30:9-1. The counties of the first class shall appoint a superintendent for each county hospital and the physicians for the several county hospitals. The term of office of the physicians shall be two years. The term of office of the superintendents of the county hospitals shall be as provided by R.S.30:9-12.

amended 2013, c.103, s.93.



Section 30:9-3 - Bylaws, Rules, Regulations Of County Psychiatric Facility

30:9-3. Bylaws, rules, regulations of county psychiatric facility
The governing body of the county may adopt bylaws, rules and regulations for the management and government of a county psychiatric facility; the admission, support and discharge of patients; the appointment of a superintendent and other employees and officers. But, the rules and regulations governing the admission and discharge of patients shall be in compliance with the provisions of P.L.1987, c. 116 and shall be subject to the written approval of both the commissioner and the governing body of the county.

The governing body shall also fix the compensation of officers and employees and may at any time by vote of two-thirds of its members remove an officer or employee. The expense of erecting, establishing, furnishing, maintaining and operating the psychiatric facility shall be paid by the county treasurer from funds raised by taxation as other county expenses are paid.

The governing body may also select an appropriate name by which the psychiatric facility shall thereafter be known.

Amended by L. 1987, c. 116, s. 27.



Section 30:9-3.1 - Commissary Or Store; Establishment; Cost; Profits.

30:9-3.1 Commissary or store; establishment; cost; profits.

1. Counties are empowered to maintain a commissary or store for the sale of commodities to patients, patients' visitors, and employees of any county psychiatric hospital under rules to be adopted by the county. The cost of establishing the commissary or store may be defrayed out of funds appropriated for current maintenance. Any profit may be used for recreational entertainment of the patients or another like purpose.

L.1941, c.37, s.1; amended 2013, c.103, s.94.



Section 30:9-4 - Enlargement Of Or Additions To Psychiatric Hospital.

30:9-4 Enlargement of or additions to psychiatric hospital.

30:9-4. If a psychiatric hospital is owned and maintained by the county, and it becomes necessary either to enlarge the hospital by the building of additions or extensions, or to erect additional buildings for the accommodation of the patients, the board of chosen freeholders or governing body of the county may, upon a resolution or ordinance, as appropriate, to be adopted by the affirmative votes of two-thirds of the full authorized membership of the board, build additions, extensions, additional building or buildings, and properly fit, furnish, and equip them.

amended 1940, c.7, s.1; 2013, c.103, s.95.



Section 30:9-5 - Issuance Of Bonds By County.

30:9-5 Issuance of bonds by county.

30:9-5. The county may issue bonds in the corporate name of the county to meet the expense of erecting new buildings, additions, or accommodations at a county psychiatric hospital, and making repairs to or otherwise properly fitting, furnishing, and equipping the buildings.

amended 1940, c.7, s.2; 2013, c.103, s.96.



Section 30:9-6 - Consolidation Of County Psychiatric Hospitals.

30:9-6 Consolidation of county psychiatric hospitals.

30:9-6. The board of chosen freeholders or governing body of a county, by a resolution or ordinance, as appropriate, adopted by the affirmative vote of two-thirds of the full authorized membership of the board may consolidate its county psychiatric hospitals in one place on suitable lands owned by the county and erect, furnish, and maintain suitable hospital buildings thereon. County bonds for this purpose may be issued to an amount not exceeding six-tenths of one per cent of the ratables of the county.

amended 2013, c.103, s.97.



Section 30:9-7 - Sale Of Lands, Buildings By County.

30:9-7 Sale of lands, buildings by county.

30:9-7. If county psychiatric hospitals are consolidated as provided by R.S.30:9-6, the county may sell its lands and buildings used for a psychiatric hospital that are unnecessary for hospital purposes, and the sale and conveyance of the lands shall vest in the purchaser title in fee to the premises so sold. The proceeds of the sale shall be applied to the sinking funds of the county or to the redemption of county bonds, and not otherwise.

amended 2013, c.103, s.98.



Section 30:9-8 - Change Of Location Of County Psychiatric Hospital.

30:9-8 Change of location of county psychiatric hospital.

30:9-8. If the board of chosen freeholders or the governing body of the county amended 2013, c.103, s.99.determines, by a resolution or ordinance, as appropriate, adopted by the affirmative votes of at least two-thirds of the full authorized membership of the board, that a county psychiatric hospital under its management and control is unsuitably located, and that it is expedient and desirable that the location thereof should be changed to some other place in its county, the county may make the change.

amended 2013, c.103, s.99.



Section 30:9-9 - Agreement For Relocation Between Counties.

30:9-9 Agreement for relocation between counties.

30:9-9. If the county desiring to change the location of a county psychiatric hospital under authority of R.S.30:9-8 determines there is no suitable location at which the hospital might be relocated, and desires to locate the hospital in another county of this State, it may do so by entering into an agreement with the other county, either to build and maintain the hospital jointly, or to build and maintain the hospital by one county with the right in the other county to commit its patients therein, at a sum per week per patient to be agreed upon.

If both counties agree to build and maintain the hospital jointly, they shall concur upon the site, appoint an architect, and approve plans and specifications, and do and perform everything necessary for completion of the work authorized and the maintenance thereafter, including employment of physicians and other necessary employees.

If by their agreement one county builds and maintains the hospital, that county shall select the site, appoint the architect, and approve the plans and specifications, and do and perform everything necessary for completion of the work authorized, and the maintenance thereafter, including employment of physicians and other necessary employees.

If a county decides to change the location of its hospital, one or more counties depending upon their agreement shall have full power and authority to acquire lands within or without the county by gift, devise, purchase, or condemnation, to erect suitable buildings, and to fit, furnish, and equip the buildings, lay out the grounds, make provision for utilities and mass transit connections, and do and perform whatever is necessary or appropriate to establish a modern psychiatric hospital.

The funds to acquire the lands, erect the buildings, and perform the work, including the purchase of materials and fittings, furnishings, and equipment authorized, except for maintenance only, shall be raised by one or more counties doing the work, each to the extent of its share, by the issue and sale of bonds paid by the county treasurer or treasurers, in accordance with the counties' agreement.

amended 2013, c.103, s.100.



Section 30:9-10 - Disagreement As To Cost Of Maintenance Of Hospital; Action In Superior Court

30:9-10. Disagreement as to cost of maintenance of hospital; action in Superior Court
In the event of a single board erecting such hospital and the two boards cannot agree as to the sum to be paid for the maintenance of such patients, as aforesaid, by the board which does not join in the work of building, either board may bring a civil action in the Superior Court against the other board. The court may proceed in the action in a summary manner or otherwise and may fix and determine the sum to be paid per week per patient by such board, as aforesaid.

Amended by L.1953, c. 29, p. 538, s. 57.



Section 30:9-11 - Contracts For County Psychiatric Hospitals.

30:9-11 Contracts for county psychiatric hospitals.

30:9-11. If the cost of work performed and materials furnished in the construction, fitting, furnishing, and equipping of county psychiatric hospitals, or laying out the grounds, as provided by R.S.30:9-9, exceeds $1,000, the work shall be performed and materials furnished on a contract awarded to the lowest responsible bidder who shall furnish satisfactory security to the county or counties undertaking the work, on bids duly advertised in the county or counties. If buildings are to be constructed, the advertisement shall be published for at least two weeks, once in each week; and if joint counties undertake the work, they shall appoint a committee to advertise and receive the bids and to report the bids to their governing bodies at their next meetings.

amended 2013, c.103, s.101.



Section 30:9-12 - Superintendents.

30:9-12 Superintendents.

30:9-12. Counties of the first class, in appointing superintendents for the county psychiatric hospitals, may designate and prescribe the terms of office of the superintendents, which shall not exceed five years.

amended 2013, c.103, s.102.



Section 30:9-12.1 - Counties Over 400,000; County Hospitals; Lands And Buildings

30:9-12.1. Counties over 400,000; county hospitals; lands and buildings
The board of chosen freeholders of any county having a population in excess of 400,000 may establish, erect and maintain a county hospital or hospitals for sick, disabled, or aged persons, for the mentally ill, and for persons suffering from communicable diseases, and for that purpose shall have power to:

Purchase and lease real property therefor or acquire such real property by condemnation pursuant to the provisions of chapter 1 of Title 20 of the Revised Statutes (Eminent Domain s. 20:1-1 et seq.);

Erect all necessary buildings and make all necessary improvements, plans and alterations, the plans first to be approved by the State Department of Health;

Appropriate money for the purchase of a site and for the construction or reconstruction of all necessary buildings, including the original furnishings and equipment therefor, and borrow funds therefor on the credit of the county and issue county obligations therefor in like manner as for other county purposes;

Accept and hold in trust for the county any grant or devise of land or any gift or bequest of money or other personal property or any donation and apply the same in accordance with the terms of the gift.

L.1947, c. 34, p. 88, s. 1. Amended by L.1950, c. 238, p. 808, s. 2; L.1977, c. 63, s. 14, eff. April 15, 1977.



Section 30:9-12.2 - Board Of Managers

30:9-12.2. Board of managers
The board of freeholders of any such county establishing and maintaining a county hospital or hospitals under authority of this act shall have power to appoint a board of seven managers from the citizens of the county, irrespective of religious or political belief, of whom at least three shall be practicing physicians. Three members shall be appointed for one year, two for two years and two for three years and their successors shall be appointed for the full term of three years except that an appointment to fill an unexpired term shall be for the remainder of the term. No physician member of the board of managers shall treat patients in said institution.

Failure of a member to attend three consecutive regular meetings of the board shall cause a vacancy in his office unless his absence be excused by formal action of the board. Members of the board of managers shall receive no compensation for services but shall be allowed their actual and necessary expenses to be audited and paid in the same manner as other expenses of the hospital, by the board of chosen freeholders. A member of the board of managers may be removed by the board of chosen freeholders for cause after opportunity to be heard.

L.1947, c. 34, p. 89, s. 2.



Section 30:9-12.3 - President And Vice-presidents Of Board; Superintendent

30:9-12.3. President and vice-presidents of board; superintendent
The board of managers shall elect from its membership a president and one or more vice-presidents. It shall appoint a superintendent who shall hold office at the pleasure of the board. The superintendent shall not be a member of the board. The board of managers shall determine the amount of time the superintendent shall be required to spend at the hospital in the discharge of his duties.

L.1947, c. 34, p. 90, s. 3.



Section 30:9-12.4 - Secretary And Custodian Of Funds

30:9-12.4. Secretary and custodian of funds
The board of managers shall appoint a secretary and a custodian of funds. It shall also fix and determine the compensation, term of office, duties and powers of such appointees and remove them at pleasure.

L.1947, c. 34, p. 90, s. 4.



Section 30:9-12.5 - Powers And Duties Of Board Of Managers

30:9-12.5. Powers and duties of board of managers
The board of managers shall fix the salaries of the superintendent and other officers and employees subject to the approval of the board of chosen freeholders within the limitations of the appropriation made therefor, and such salaries shall be full compensation for all services rendered.

The board of managers shall have the general superintendence, management and control of the hospital, its personnel and the patients and all matters relating to its government, discipline, contracts and fiscal concerns; shall make necessary rules and regulations; shall adopt by-laws; shall furnish such reports, estimates of appropriations and other information as may be required by the board of chosen freeholders; shall perform such other duties and enforce such other regulations as from time to time may be prescribed by the board of chosen freeholders.

L.1947, c. 34, p. 90, s. 5.



Section 30:9-12.6 - Powers And Duties Of Superintendent

30:9-12.6. Powers and duties of superintendent
The superintendent shall be the chief executive officer of the hospital and subject to the rules, regulations and powers of the board of managers shall:

Have general supervision and control of the records, accounts and buildings of the hospital and its internal affairs, and maintain discipline and enforce all rules and regulations and make such further rules and regulations as he may deem necessary consistent with law and the rules, regulations and directions of the board of managers;

With the consent of the board of managers appoint such resident officers and such employees as he may think proper and necessary for the efficient performance of the business of the hospital, and prescribe their duties, and for cause stated in writing after opportunity to be heard, discharge or suspend any officer or employee, subject to formal investigation by the board of managers;

Discharge any patient who shall willfully or habitually violate the rules or regulations of the institution, or who is for any reason no longer a suitable patient.

L.1947, c. 34, p. 90, s. 6.



Section 30:9-12.7 - Admissions For Other Than Mental Illness

30:9-12.7. Admissions for other than mental illness
The admission of any person to a county hospital for other than mental illness established under this act shall be subject to the regulations established by the board of managers and on application in writing signed by the patient or a person interested in the admission of the patient by reason of relationship or marriage, or by a person having the charge or care of such patient, or by the sheriff, or by the municipal director of welfare or person charged with the care and relief of the poor, or by any chief of police or police captain in any municipality in the county where such person may be, or by the chief executive officer of any public or private charitable institution or hospital in which the patient may be. All application forms shall be approved by the board of managers for such hospital.

L. 1947, c. 34, s.7; amended by L. 1987, c. 116, s. 28.



Section 30:9-12.8 - Persons Who May Be Treated

30:9-12.8. Persons who may be treated
A county hospital or hospitals established under this act shall be devoted to the care and treatment of:

(a) Persons suffering from communicable diseases;

(b) Mentally ill persons;

(c) Sick, disabled, or aged persons of the low-wage group, who are hereby defined to be those persons who are unable to pay prevailing semi-private hospital charges.

L.1947, c. 34, p. 91, s. 8. Amended by L.1977, c. 63, s. 15, eff. April 15, 1977.



Section 30:9-12.9 - Investigation Of Patient

30:9-12.9. Investigation of patient
9. The board of managers shall designate an officer or employee of the institution who shall be charged with the duty, upon the admission of a patient, of investigating the patient's circumstances and his ability to pay. If upon such investigation it appears that the patient or legally responsible relatives are able to pay for his care and maintenance, an order shall be made by such officer or employee that payment shall be made to the custodian of funds, of a specified charge in proportion to the financial ability of the patient or such relative. Such designated officer or employee shall have the same power to collect the charge specified from the estate of the patient or his relatives as is possessed by an overseer of the poor or director of welfare in like circumstances, including, but not limited to the right to create a lien against the real estate of such patient or his relatives. If the investigation shall disclose that the patient or his relatives are unable to pay, the cost shall become a charge upon the county. Should there be a dispute as to ability to pay or doubt in the mind of such officer or employee, the Superior Court may hear the matter and make such order as is deemed to be proper.

L.1947,c.34,s.9; amended 1953,c.29,s.58; 1991,c.91,s.330.



Section 30:9-12.10 - Fidelity Bonds

30:9-12.10. Fidelity bonds
The board of managers may in its discretion require any official or employee to give bond for the faithful performance of his duties and fix the amount of such bond. Where a surety company bond shall be given, the amount of the premium required thereon shall be paid as an expense of the hospital.

L.1947, c. 34, p. 92, s. 10.



Section 30:9-12.11 - Special Policemen

30:9-12.11. Special policemen
The board of managers may appoint and commission as many special policemen for such county hospital as it may deem necessary. Within such territory as shall be prescribed and for such time as shall be limited, any such policeman shall have the same powers as a constable of the county or police officer of the municipality or municipalities wherein such hospital shall be located. Such special policemen shall be charged with the duty of preserving order in and about the hospital and shall have power to arrest and hold any offender against the public peace within the limits of said territory.

L.1947, c. 34, p. 92, s. 11.



Section 30:9-12.12 - Liability Of Officers, Employees And Board Members

30:9-12.12. Liability of officers, employees and board members
No action at law shall lie or be maintained against any officer or employee or member of the board of managers for refusing to admit any person as a patient or for admitting, receiving, keeping, detaining, transferring or discharging any patient as provided by this act or as directed by any order made in accordance with this act, whether such person made his own application or the application was made by a friend or relative, or an order was made by a judge or court of the county or State, or any municipality thereof in any of which cases any such application or other, or certified copy thereof, shall be sufficient warrant and authority for the admission, keeping, detention, transfer, discharge and for the reasonable care, treatment, management and control of any patient received or committed under the terms of this act.

L.1947, c. 34, p. 93, s. 12.



Section 30:9-12.13 - Abolishment Of Office Or Employment; Consolidation; Transfers

30:9-12.13. Abolishment of office or employment; consolidation; transfers
The board of managers shall have power to abolish any office or employment which it shall find to be unnecessary, to combine and consolidate the functions of any office or employment as it may determine, to transfer officers and employees and to promote and reduce the same, subject to the provisions of the civil service law.

L.1947, c. 34, p. 93, s. 13.



Section 30:9-12.14 - Consolidation Of County Hospitals With Other Agencies And Facilities

30:9-12.14. Consolidation of county hospitals with other agencies and facilities
The board of chosen freeholders in any such county establishing a hospital pursuant to this act by resolution, may consolidate its county hospitals, homes for the aged, almshouses, psychiatric wards and other similar county agencies and facilities on suitable lands owned by the county and erect, enlarge, furnish and maintain suitable buildings thereon for such purpose. Upon the adoption of any such resolution such county hospitals, homes for the aged, almshouses, psychiatric wards and other similar county agencies and facilities shall be regulated by the provisions of this act and the terms of all members of boards of managers, superintendents, and other officers, not being civil service employees, shall cease. The rights of all persons having civil service status shall not be impaired by this act.

L.1947, c. 34, p. 93, s. 14. Amended by L.1950, c. 238, p. 809, s. 3.



Section 30:9-12.15 - Second Class Counties; Admission Of Patients Able To Pay; Charges

30:9-12.15. Second class counties; admission of patients able to pay; charges
Wherever a general hospital is or shall be operated by the board of chosen freeholders of a county of the second class, the said board of chosen freeholders shall have the right to admit patients to the said hospital who are able to pay for their hospitalization, and shall have the right to impose such per diem charges as the said board of chosen freeholders shall determine will be sufficient to pay the per capita costs of such patients.

L.1952, c. 58, p. 378, s. 1.



Section 30:9-12.15A - Counties Of First Class Having 700,000 To 900,000 Population; Admission Of Patients

30:9-12.15a. Counties of first class having 700,000 to 900,000 population; admission of patients
In any county of the first class having a population of more than 700,000 but less than 900,000 inhabitants, a person may be admitted to the county hospital on the application of his treating physician or on the application of any of the persons enumerated in section 7 of the act to which this act is a supplement, and, notwithstanding the provisions of said section 7, no such application shall be required to be in writing.

L.1964, c. 200, s. 1.



Section 30:9-12.15B - Counties Of First Class Having 700,000 To 900,000 Population; Admission Of Patients Notwithstanding Failure To Meet Qualifications Of Section 30:9-12.8

30:9-12.15b. Counties of first class having 700,000 to 900,000 population; admission of patients notwithstanding failure to meet qualifications of section 30:9-12.8
In any county of the first class having a population of more than 700,000 but less than 900,000 inhabitants, persons, requiring hospital care and treatment, may be admitted to the county hospital in any case where admission to a non-profit hospital located in the county cannot be obtained within a reasonable time after such care and treatment becomes necessary, notwithstanding that such persons do not meet the qualifications for admission to the county hospital specified in section 8 of the act to which this act is a supplement.

L.1964, c. 200, s. 2.



Section 30:9-12.16 - Institution For Treatment Of Alcoholics; Resolution For Establishment

30:9-12.16. Institution for treatment of alcoholics; resolution for establishment
The board of chosen freeholders of any county, by resolution, may provide for the establishment of an institution for the medical treatment of alcoholics and for the prevention of alcoholism as a separate institution or as an institution connected with a county hospital.

L.1956, c. 213, p. 767, s. 1.



Section 30:9-12.17 - Contents Of Resolution; Board Of Managers

30:9-12.17. Contents of resolution; board of managers
Any such resolution may provide for the appointment of a board of managers for such institution or may provide for the management, control and operation of such institution by the board of managers of the county hospital. Where a separate and distinct board of managers for any such institution is provided for, the resolution shall specify the number of managers and their terms of office and may include, as ex-officio members, the magistrates or some of them, of the municipal courts situated in the county.

L.1956, c. 213, p. 767, s. 2.



Section 30:9-12.18 - Powers And Duties Of Board Of Managers

30:9-12.18. Powers and duties of board of managers
Where any such institution is provided for, the board of managers, subject to the approval of the board of chosen freeholders, may:

(a) arrange for, establish and maintain, a clinic or clinics for consultation concerning diagnosis, guidance and treatment of alcoholics to the end that they may be rehabilitated as useful members of society;

(b) arrange and provide for the temporary hospitalization of alcoholics;

(c) provide for the necessary facilities for the rendering of such hospitalization of alcoholics and for the said clinics by the purchase or construction of such facilities or by the leasing thereof; and

(d) to provide such facilities by contract or arrangement with other hospitals, institutions, or organizations and by co-operation with the medical profession and interested groups and individuals.

L.1956, c. 213, p. 768, s. 3.



Section 30:9-12.19 - Admission Of Patients; Rules And Regulations

30:9-12.19. Admission of patients; rules and regulations
The said board of managers shall prescribe the rules and regulations for the admission of persons to the institution in their charge and for the use of the said facilities so provided pursuant to this act.

L.1956, c. 213, p. 768, s. 4.



Section 30:9-12.20 - Admission Or Commitment By Order Of Court In Criminal Cases

30:9-12.20. Admission or commitment by order of court in criminal cases
5. Admission to said institution or the use of the said facilities shall also be provided by the board of managers when ordered by a Superior Court judge or by a judge of a municipal court situated in the county where such judge shall have jurisdiction of the person to be admitted or provided with the use of said facilities by reason of the pendency before him of a criminal charge against such person and where said judge shall be satisfied that the person suffers from acute alcoholism. Any such order so made by a judge may provide for the commitment, of the person so charged, to the said institution as a part or the whole of a sentence imposed. In the event of any such commitment, the said board of managers shall detain the person committed for the term prescribed in accordance with the terms and conditions of such order. Unless otherwise provided by the State Department of Human Services or by the rules of court the said board of managers shall provide the necessary forms for use in connection with commitments to the said institution.

L.1956,c.213,s.5; amended 1991,c.91,s.331.



Section 30:9-12.21 - Commitment Upon Application After Notice And Hearing

30:9-12.21. Commitment upon application after notice and hearing
Commitments to the said institution may also be made by any such judge or magistrate upon a determination, after notice and hearing, that a person is suffering from acute alcoholism. Application for such a commitment may be made to the said court or judge by a person having an interest therein by reason of relationship or marriage or by a police officer, sheriff, municipal or county director of welfare or person charged with the care and relief of the poor where the person charged as suffering from acute alcoholism may reside. Every such application shall be supported by a certificate in writing, under oath, executed by 2 physicians who are permanent residents and duly licensed to practice medicine in this State. Each such certificate shall set forth the date of the making of the examination which shall be within 10 days of the date of the making of the application to the said judge or magistrate and shall set forth the facts and circumstances on which the opinions of such physicians are based and shall include a precise personal description sufficient to identify the person so examined and of the facts relating thereto and shall further certify that the condition of the person examined is such as to require care and treatment in an institution for acute alcoholics. Every such application shall be heard in a summary manner, without a jury, and the said judge or magistrate shall, by order, fix the time for the hearing which shall be not less than 10 days after the service of a notice of hearing upon the person so charged. The person charged shall be entitled to counsel and any order of commitment made upon such application shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ. The judge or magistrate may require the testimony at the hearing to be taken and transcribed by a court reporter and the expense thereof shall be paid by the county treasurer of the county, on order of the board of chosen freeholders, in the same manner as other court expenses chargeable to a county are paid. In connection with any such commitment the judge or magistrate shall determine the indigency or nonindigency of the person committed and make an appropriate order for the payment to the institution of the cost of maintaining the person committed in such institution. Pending any such application the judge or magistrate may order the temporary detention of the person charged to be suffering from acute alcoholism in such institution for observation and treatment where it appears that such temporary detention is needed for the welfare and safety of the said person. No commitment or temporary commitment upon any such application shall continue for more than 90 days and the commitment may be terminated sooner if the judge or magistrate shall so order, upon application of the board of managers, and the certificate of a physician on the staff of the said institution that maximum treatment has been given to the person committed.

L.1956, c. 213, p. 769, s. 6.



Section 30:9-12.22 - Counties With 265,000 To 330,000 Population; Establishment Of Institution For Disabled Or Aged Persons; Powers

30:9-12.22. Counties with 265,000 to 330,000 population; establishment of institution for disabled or aged persons; powers
The board of chosen freeholders of any county having a population not less than 265,000 and not more than 330,000 inhabitants, may establish, erect and maintain a county institution for disabled or aged persons, and for that purpose shall have power to:

Purchase and lease real property therefor or acquire such real property by condemnation pursuant to the provisions of chapter 1 of Title 20 of the Revised Statutes (Eminent Domain 20:1-1 et seq.);

Erect all necessary buildings and make all necessary improvements, plans and alterations;

Appropriate money for the purchase of a site and for the construction or reconstruction of all necessary buildings, including the furnishings and equipment therefor, and borrow funds therefor on the credit of the county and issue county obligations therefor in like manner as for other county purposes;

Accept and hold in trust for the county any grant or devise of land or any gift or bequest of money or other personal property or any donation and apply the same in accordance with the terms of the gift.

L.1966, c. 178, s. 1, eff. June 18, 1966.



Section 30:9-12.23 - Board Of Managers; Appointment; Term; Vacancies; Compensation; Expenses

30:9-12.23. Board of managers; appointment; term; vacancies; compensation; expenses
The board of freeholders of any such county establishing and maintaining a county institution under authority of this act may appoint a board of managers consisting of 9 residents of the county, irrespective of religious or political belief. Appointed annually to the board of managers shall be the county physician, the director of the county welfare board and one member of the board of chosen freeholders of the county. Of the remaining 6 members, who shall be first appointed, at least one of whom shall be a woman, 2 members shall be appointed for a term of 1 year, 2 members for a term of 2 years, and 2 members for a term of 3 years. All such members thereafter appointed shall serve for the term of 3 years and all vacancies shall be filled by the board of chosen freeholders for the unexpired term only. No physician member of the board of managers shall treat patients in said county institution.

The members of the board of managers shall serve without compensation but their necessary expenses shall be allowed and paid in the same manner as other expenses of the county institution.

L.1966, c. 178, s. 2, eff. June 18, 1966.



Section 30:9-12.24 - Chairman And Vice-chairman; Secretary; Treasurer

30:9-12.24. Chairman and vice-chairman; secretary; treasurer
The board of managers shall annually choose from among its members a chairman and vice-chairman. The secretary of the board of managers shall be the administrator of the county institution who shall serve without additional compensation. The treasurer of the board of managers shall be the county treasurer.

L.1966, c. 178, s. 3, eff. June 18, 1966.



Section 30:9-12.25 - Powers And Duties Of Chairman, Board Of Managers And Board Of Chosen Freeholders

30:9-12.25. Powers and duties of chairman, board of managers and board of chosen freeholders
The chairman shall preside at all meetings of the board of managers. In the absence or incapacity of the chairman, the vice-chairman shall have all the powers and perform all the duties of the chairman.

The chairman of the board of managers shall sign all checks, drafts, vouchers, requisitions of funds, contracts and other agreements and obligations of the county institution. All disbursements of the county institution shall be by check signed by both the chairman and the treasurer after approval by the administrator.

The board of managers shall fix the salaries of the officers and employees of the county institution subject to the approval of the board of chosen freeholders of the county, and such salaries shall be full compensation for all services rendered, except the administrator.

The board of managers shall have the general direction, management and control of the county institution, its personnel, the patients and all matters relating to its government and discipline and admission policies and shall make necessary rules and regulations, adopt by-laws, and furnish such reports and other information as may be required by the board of chosen freeholders of the county.

The board of chosen freeholders shall make available for expenditures by the board of managers such sums as the board of chosen freeholders may by a majority vote approve.

The board of managers shall use the auditor approved by the county, the personnel department and the purchasing department of the county.

L.1966, c. 178, s. 4, eff. June 18, 1966.



Section 30:9-12.26 - Administrator; Appointment; Term; Salary; Secretary To Board

30:9-12.26. Administrator; appointment; term; salary; secretary to board
The board of chosen freeholders shall appoint a competent and qualified administrator who shall serve for a term of 3 years. The salary of the administrator shall be fixed by the board of chosen freeholders. The administrator shall not be one of the 9 members of the board of managers, but shall serve as the secretary to the board of managers.

L.1966, c. 178, s. 5, eff. June 18, 1966.



Section 30:9-12.27 - Powers And Duties Of Administrator

30:9-12.27. Powers and duties of administrator
The administrator shall be the chief executive officer of the institution and subject to the rules, regulations and powers of the board of managers shall:

Have general direction and control of the records, accounts and buildings of the institution and its internal affairs, and maintain discipline and enforce all rules and regulations and make such further rules and regulations as he may deem necessary consistent with law and the rules, regulations and directions of the board of managers;

With the consent of the board of managers, appoint such resident officers and such employees as he deems proper and necessary for the efficient performance of the business of the institution, and prescribe their duties, and for cause stated in writing after opportunity to be heard, discharge or suspend any officer or employee, subject to formal investigation by the board of managers, and civil service rules and regulations.

L.1966, c. 178, s. 6, eff. June 18, 1966.



Section 30:9-12.28 - Investigation Of Patients' Financial Circumstances By County Welfare Board

30:9-12.28. Investigation of patients' financial circumstances by county welfare board
The board of managers may designate the county welfare board to investigate the patients' financial circumstances or of those legally responsible for said patients' maintenance.

L.1966, c. 178, s. 7, eff. June 18, 1966.



Section 30:9-12.29 - Short Title

30:9-12.29. Short title
This act shall be known as the "Public General Hospital Assistance Act."

L.1977, c. 289, s. 1, eff. Dec. 1, 1977.



Section 30:9-12.30 - Legislative Findings

30:9-12.30. Legislative findings
The Legislature hereby finds that:

a. Certain public general hospitals in this State provide essential health care and special services not provided by any other health care facility available to the whole population.

b. Provision of such necessary care without adequate compensation places a severe strain on hospital budgets, limiting expenditures for improved operating efficiencies, and increasing the cost of borrowed funds.

c. The primary responsibility for providing essential health care services for those who cannot afford it rests with State and local government.

d. A small number of public general hospitals in the State bear a disproportionate share of providing medical and health care facilities or of providing services for indigent patients.

e. Effective hospital management requires that the nature and level of any assistance be known before budgeting and capital planning decisions are made.

L.1977, c. 289, s. 2, eff. Dec. 1, 1977.



Section 30:9-12.31 - Definitions

30:9-12.31. Definitions
As used in this act:

a. "Nonthird party patient" means a hospital in-patient receiving acute care whose hospital expenses are not paid primarily by a third-party payor, and who is a resident of this State.

b. "Third-party payor" means an insurance company, medical insurance plan, health and welfare plan, or governmental medical assistance program which has assumed primary responsibility for the hospital expenses of a hospital in-patient.

c. "Hospital" means any public general hospital maintained pursuant to P.L.1947, c. 34, s. 1 (C. 30:9-12.1) and R.S. 30:9-13 by a county or municipality and operated and licensed by the State as a general acute care facility, as defined by Department of Health licensure standards, but shall not include any hospital owned and operated by the State.

d. "Commissioner" means the Commissioner of the Department of Health.

e. "Capital expenditure" means an expenditure for an improvement or purpose having a period of usefulness of 3 years or more.

L.1977, c. 289, s. 3, eff. Dec. 1, 1977.



Section 30:9-12.32 - Information To Be Submitted By Hospitals

30:9-12.32. Information to be submitted by hospitals
From time to time, as determined by the commissioner, but not less than quarterly, each hospital seeking assistance under this act shall submit to the commissioner the following information:

a. The total number of patient-days of in-patient service provided by the hospital to all patients;

b. The number of patient-days of in-patient service provided by the hospital to nonthird party patients;

c. Such information as the commissioner may require in order to determine that health care and services provided by the hospital to nonthird party patients are reasonable and necessary;

d. Such information as the commissioner may require in order to determine that the hospital is making its best efforts to collect accounts receivable from nonthird party patients, who are not medically indigent as defined by the commissioner;

e. Such information as the commissioner may require in order to determine that charges imposed upon nonthird party patients by the hospital do not exceed the reasonable cost of health care services provided; and

f. Such information as the commissioner may require in order to determine that charges imposed upon nonthird party patients are proportional to such patients' ability to pay.

g. Such information as the commissioner may require in order to determine whether the current liabilities of the hospital exceed its cash balance in such manner or proportion as to render the hospital financially distressed.

L.1977, c. 289, s. 4, eff. Dec. 1, 1977. Amended by L.1981, c. 26, s. 1, eff. Feb. 9, 1981.



Section 30:9-12.33 - Determination Of Fulfillment Of Conditions; Contracts With Public General Hospital And Local Government; Schedule; Provisions

30:9-12.33. Determination of fulfillment of conditions; contracts with public general hospital and local government; schedule; provisions
a. The commissioner shall determine whether:

(1) The calculation by the hospital of total patient-days and nonthird party patient-days is accurate;

(2) The medical and hospital care and services provided nonthird party patients are reasonable and necessary;

(3) The hospital is making its best efforts to collect accounts receivable from nonthird party patients who are not medically indigent as defined by the commissioner;

(4) The charges imposed upon nonthird party patients by the hospital do not exceed the reasonable cost of health care services provided; and

(5) The charges imposed upon nonthird party patients are proportional to such patients' ability to pay;

(6) The current liabilities of the hospital exceed its cash balance in such manner or proportion as to render the hospital financially distressed.

b. Upon determination that all of the conditions in subsection a. (1-5) have been satisfied, the commissioner is authorized to enter into contracts with public general hospitals, together with the municipality or county by which the hospital is maintained or operated, according to the following schedule:

(1) Where the number of nonthird party patient days is less than 10% of the total number of patient days actually provided by the hospital, no payment shall be made; and

(2) Where the number of nonthird party patient days exceeds 10% of the total number of patient days actually provided by the hospital, payment shall be made under one of the following formulas:

(a) Where the Medicaid reimbursement for the hospital is based on a per diem rate system, payment shall be made at the rate of 100% of the final current Medicaid per diem rate for all nonthird party patient days in excess of 3% of such total.

(b) Where the Medicaid reimbursement for the hospital is based on a system other than a per diem rate, payment shall be made at the rate of 100% of the total costs of services rendered, calculated at the Medicaid rate, to nonthird party patients, multiplied by the ratio of the percentage of nonthird party patient days, of the total number of actual patient days, minus 3% to the percentage of nonthird party patient days, of the total number of patient days.

c. Upon the commissioner's determination that a hospital, which has received assistance pursuant to the "Public General Hospital Assistance Act," P.L.1977, c. 289 (C. 30:9-12:29 et seq.), meets the condition described in subsection a. (6) of this section, the commissioner is authorized to enter into contracts with such public general hospital, together with the municipality or county by which the hospital is maintained or operated, for assistance in an amount consistent with a formula developed by the commissioner based on the hospital's financial needs, available assets and potential operating deficiencies, but not less than the amounts appropriated pursuant to this act for the benefit of such hospital during fiscal year 1979. Such assistance shall be conditioned on receipt from the county of not less than $1.1 million and from the municipality of not less than $2 million for the management and operation of the hospital for each fiscal year after their fiscal year 1980.

d. Such contracts shall provide that:

(i) The hospital receiving assistance agrees to an annual audit of all expenditures by the hospital, according to procedures established by the commissioner in consultation with the State Treasurer;

(ii) The hospital receiving assistance agrees to cooperate fully in any review by the commissioner or his designee of operating procedures or management.

e. Such contracts may provide that:

(i) Certain services provided by the hospital be maintained, increased, modified, or continued; provided, however, that no additions or modifications may be imposed if the effect of such additions or modifications would be to increase the total cost of uncompensated services provided by the hospital;

(ii) Specific changes in management or operating procedures, which the commissioner has determined will improve efficiency, be implemented; and

(iii) The municipality or county by which the hospital is maintained issue or cause to be issued bonds in order to provide capital improvements to increase operating efficiency. No such provisions, however, shall be construed to require such an issue unless such an issue is authorized by law.

f. The commissioner shall promptly negotiate all necessary contracts in order that the purposes of this act may be fulfilled to provide assistance to qualifying public general hospitals.

L.1977, c. 289, s. 5, eff. Dec. 1, 1977. Amended by L.1981, c. 26, s. 2, eff. Feb. 9, 1981.



Section 30:9-12.34 - Board Of Managers Of Institution Receiving Funds; Additional Members; Appointment; Reconstitution Of Financially Distressed Hospital

30:9-12.34. Board of managers of institution receiving funds; additional members; appointment; reconstitution of financially distressed hospital
a. Notwithstanding the provisions of P.L.1947, c. 34, s. 2 (C. 30:9-12.2) and R.S. 30:9-14, the Governor shall appoint two individuals to serve as representatives of this State on the board of managers of any institution receiving funds pursuant to the provisions of this act, and the appointing authority pursuant to the provisions of said P.L.1947, c. 34, s. 2 (C. 30:9-12.2) and of R.S. 30:9-14 shall appoint two members to serve as representatives of the municipality or the county on the board of managers of such an institution. Such four additional members shall be in addition to and shall have the same powers and duties as the seven members appointed pursuant to P.L.1947, c. 34, s. 2 and the 12 members appointed pursuant to R.S. 30:9-14, and shall serve during each State fiscal year in which funds are appropriated pursuant to this act and during the fiscal year next following such appropriation.

b. When the commissioner makes a determination pursuant to subsection a.(6) of section 5 of this act, the Governor may, acting on behalf of the public and in order to carry out the express public purposes of the institution, reconstitute the existing board of managers and appoint all members and fix their compensation. The State shall not be responsible for any debts of such hospital, notwithstanding the reconstitution of the board of managers.

L.1977, c. 289, s. 6, eff. Dec. 1, 1977. Amended by L.1981, c. 26, s. 3, eff. Feb. 9, 1981.



Section 30:9-12.35 - Duties And Powers Of Commissioner

30:9-12.35. Duties and powers of commissioner
The commissioner is directed to enter into contracts and to make payments subject to available appropriations and is empowered to issue all necessary rules, regulations, and administrative orders, and to do or cause to be done all things necessary to implement and administer this act.

L.1977, c. 289, s. 7, eff. Dec. 1, 1977.



Section 30:9-13 - Power To Establish Municipal Hospitals; Executive Officer

30:9-13. Power to establish municipal hospitals; executive officer
Every municipality may from time to time acquire, operate and maintain one or more hospitals for sick and injured persons, and for that purpose may acquire lands and buildings by condemnation or otherwise, construct and reconstruct buildings, make additions thereto and equip the same.

Such municipality shall have power to employ an executive to operate and manage such hospital for a term not to exceed five years at a salary to be fixed in the resolution of appointment which resolution shall outline the duties and powers of such executive officer.



Section 30:9-14 - Board Of Managers

30:9-14. Board of managers
a. The governing body of any municipality establishing and maintaining a hospital or hospitals under authority of section 30:9-13 of this Title shall have power to appoint a board to manage and operate its hospitals established pursuant to section 30:9-13 of this Title. The board shall consist of 12 persons, 10 of whom shall be citizens and residents of the municipality, who shall serve without compensation; 3 of whom shall be appointed for a term of 2 years, 3 of whom shall be appointed for a term of 3 years, and 4 of whom shall be appointed for a term of 4 years. Thereafter, all appointments shall be made for terms of 4 years. All appointed members shall serve after the expiration of their terms until their respective successors are appointed and shall qualify, and any vacancy occurring in the appointed members of the board, due to expiration of term or otherwise, shall be filled in the same manner as the original appointment, for the unexpired term only, notwithstanding that the previous incumbent may have held over and continued in office as aforesaid. The board members may be reimbursed for actual expenses incurred in the performance of their official duties. The chief executive of the municipality and the officer having charge of its finances shall be ex officio members of the board.

b. At its organization meeting the board shall annually elect a chairman, a vice-chairman, a secretary and a treasurer, who shall hold office until February 1 next ensuing, and until their respective successors have been elected and qualify. The treasurer may be an ex officio member of the board. The treasurer shall file a bond of indemnity with the board in an amount sufficient to cover the moneys from time to time under his custody and control. Such moneys shall be deposited to the account of the hospital in a separate bank account or accounts.

c. The board or its members shall incur no expense or obligation in excess of the amount appropriated by the governing body for expenditure by them and of hospital funds subject to their disposition. Moneys borrowed under subsection f. for the purposes of the board under subsection e. shall be deemed hospital funds for the purposes of this subsection.

d. The governing body may remove a member for cause after public hearing, which removal shall be in accordance with the civil service and tenure of office laws in municipalities operating under such laws. Such removal shall be reviewable in the Superior Court by a proceeding in lieu of prerogative writ.

e. The board shall have the following powers:

(1) To exercise full and exclusive control over the hospital or hospitals owned by the municipality, but subject to State health and licensing laws;

(2) To have a common seal and to alter the same in its discretion;

(3) To sue and be sued as a public body, politic and corporate;

(4) To enter into any and all contracts, execute any and all instruments and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the hospital, or to carry out any powers expressly granted in this section;

(5) To do and perform any acts and things authorized by this act, through or by means of its own officers, agents and employees, or by contracts with any persons;

(6) To make and enforce by-laws or rules and regulations for the business and affairs of the hospital and for the use, maintenance and operation of the hospital;

(7) To fix the salaries of all employees and to create and establish such positions as may be necessary for the efficient operation of the hospital, and except as otherwise provided by section 30:9-13 of this Title and applicable law. All salaries shall be fixed as nearly as practicable in accordance with the schedule, if any, of the municipality for corresponding positions. Receipts and revenues of the hospital shall be retained and applied by the board for the purposes of the hospital. Prior to November 15 of each year, the board shall certify to the governing body any additional sums that may be necessary for the proper conduct of its work during the ensuing fiscal year, which shall include the following items:

(a) Payment of wages and salaries of employees;

(b) Purchase of materials and supplies;

(c) Purchase of necessary equipment and services.

f. The governing body shall annually appropriate such sums as it may deem necessary for said purposes within the amounts available therefor in accordance with applicable law. The board shall have the power to borrow money for any of its purposes.

g. (1) Notwithstanding any thing to the contrary in any of the statutes or any provisions thereof, whenever the Commissioner of the Department of Health makes a determination pursuant to subsection a.(6) of section 5 of P.L.1977, c. 289 (C. 30:9-12:33), the Governor shall reconstitute the board of managers of the hospital by the appointment, with the advice and consent of the Senate; provided, however, that if no action has been taken within 45 days after the nominations for appointment have been submitted to the Senate, the nominations shall be deemed confirmed, of a board consisting of not less than five nor more than nine members, who shall receive reasonable compensation, as set by the Governor, and reimbursement of their expenses and who shall be appointed for terms not to exceed 5 years. The appointments of the reconstituted board shall be effective as of July 1, 1981. The existing board members shall continue to serve until the reconstituted board is appointed.

(2) The reconstituted board shall have all the powers enumerated in subsection e. of this section and shall have power to appoint, retain and employ attorneys, with the approval of the Governor and the Attorney General.

(3) Notwithstanding the provisions of Title 11 (Civil Service) or any other Title of the Revised Statutes, the board may appoint, remove, promote and transfer employees in the following positions, which shall be in the unclassified service: executive director, associate executive director, assistant executive director.

(4) In addition, the board shall be responsible for conducting a study of the management, finances and governance structure of the hospital and of the most feasible means of restoring the hospital to an efficient and financially solvent operation. The recommendations of the reconstituted board concerning the future governance of the hospital and the borrowing of money, sale of property and investment of assets for the current or future management and operation of the hospital, including the reestablishment of the original board of managers, if the hospital no longer meets the condition described in subsection a.(6) of section 5 of P.L.1977, c. 289 (C. 30:9-12.33), shall be submitted to the governing body and the Governor. The governing body shall take all necessary and proper action to effectuate such recommendations.

(5) Prior to November 15 of each year, the board shall certify to the governing body any additional sums that may be necessary for the proper conduct of its work during the ensuing fiscal year. The governing body shall appropriate such sums as the board has certified to be necessary within the amounts available in accordance with applicable law.

(6) Upon the appointment of the reconstituted board, no action or proceeding in the nature of an attachment, garnishment or execution shall be commenced or maintained in the courts of this State against the hospital or its assets for a period of 1 year from the date of appointment of the board by the Governor.

Amended by L.1953, c. 29, p. 539, s. 59; L.1971, c. 268, s. 1, eff. July 21, 1971; L.1981, c. 26, s. 4, eff. Feb. 9, 1981; L.1983, c. 62, s. 1, eff. Feb. 8, 1983.



Section 30:9-15 - Powers Granted Deemed Additional

30:9-15. Powers granted deemed additional
The powers granted by sections 30:9-13 and 30:9-14 of this title are in addition to the powers granted by other laws and said sections shall not limit or be limited by other laws granting similar powers.



Section 30:9-16 - Hospitals For Indigent Sick And Disabled; Establishment By Cities

30:9-16. Hospitals for indigent sick and disabled; establishment by cities
The governing body of any city whenever, in its judgment, the public needs require it, may establish and maintain therein a hospital which shall be devoted exclusively to the treatment and relief of the indigent sick and disabled of such city. All property acquired for such purpose shall belong to and be vested in such city. Such municipality, by its corporate name, shall and may sue and be sued in all courts and elsewhere, in all manner of actions, suits, complaints and demands whatsoever growing out of the creation and maintenance of such hospital. The annual tax levy of such city shall include the amount necessary for maintenance of the hospital.



Section 30:9-17 - Management Of Hospitals For Indigent Sick And Disabled; Rules And Regulations; Physicians, Superintendents And Other Employees; No Discrimination In Admission Or Treatment Of Patient

30:9-17. Management of hospitals for indigent sick and disabled; rules and regulations; physicians, superintendents and other employees; no discrimination in admission or treatment of patient
The management and control of all hospitals established under authority of section 30:9-16 of this Title shall be vested in the board of health of the city or cities wherein any such hospital has been or may be established, which board shall have power, from time to time, to make such rules and regulations as it may deem necessary or proper for the efficient management of such hospitals and the conduct of the affairs thereof; but no rule or regulation so made shall allow any preference to be shown in the admission of patients to such hospitals or in granting relief to the sick or distressed on account of difference in race, creed, color, national origin or ancestry of applicants for admission to or treatment in such hospitals. Such board of health shall have power to appoint such physicians and surgeons, superintendents and matrons, assistants and servants as the demands of such hospitals may require.

Amended by L.1945, c. 173, p. 602, s. 1.



Section 30:9-18 - Improvement, Reconstruction And Repair Of City Hospitals

30:9-18. Improvement, reconstruction and repair of city hospitals
Whenever the municipal board or body in charge of a hospital established under section 30:9-16 of this title shall pursuant to resolution duly passed, certify by its secretary or clerk to the governing body of the city that in its judgment the hospital buildings or property are insanitary, improper or inadequate, the governing body may repair, reconstruct or otherwise improve the same and make alterations and additions required to provide proper hospital accommodations for hospital purposes in such cities. Such improvement shall not be mandatory unless in the judgment of the governing body the work is necessary and the finances of the city will permit it to be done.



Section 30:9-19 - Loans To Meet Expenditures; Bonds; Expenditures For Furnishings And Equipment

30:9-19. Loans to meet expenditures; bonds; expenditures for furnishings and equipment
A city through its governing body may from time to time or at once, as may be deemed most advantageous, borrow the money necessary to reconstruct, repair and improve a hospital as authorized by section 30:9-18 of this Title and may for that purpose issue bonds in a sum not exceeding three hundred thousand dollars. Out of the proceeds the city may expend a sum not exceeding twenty-five thousand dollars for furnishing, refurnishing and equipping the buildings, property, apartments and appurtenances of the enlarged or reconstructed hospital.

Amended by L.1938, c. 275, p. 596, s. 2, eff. May 25, 1938.



Section 30:9-20 - Additional City Hospital Accommodations; Bonds; Control And Management

30:9-20. Additional city hospital accommodations; bonds; control and management
Whenever the municipal board, body or authority having control of the finances of any city shall determine that new or additional hospital accommodations are required in such city, such board, body or authority may issue bonds, either registered or coupon, not exceeding an amount to be computed at the rate of three mills upon each dollar of valuation of real and personal property as last assessed in such city prior to the issue of such bonds, and sell such bonds, at private or public sale, to raise money to pay for the erection and construction and furnishing of new or additional hospital buildings and to purchase the land necessary for the same. All moneys received from the sale of such bonds shall be applied and used for the purposes herein enumerated, and for no other purpose.

The lands to be purchased and the buildings to be erected pursuant to this section shall be purchased, erected and furnished by the board, body or authority having charge and control of the finances of such city; but when such new or additional buildings are completed and furnished, the same shall be under the control and management of the board or body having the control and management of the public hospitals in such city.



Section 30:9-21 - Bonds For New City Hospitals In Cities Of The First Class; Issue And Sale

30:9-21. Bonds for new city hospitals in cities of the first class; issue and sale
Whenever, in the judgment of the municipal board or body having charge of the finances in any city of the first class, the buildings and property devoted to the use of a city hospital shall be deemed to be insanitary, improper or inadequate, such board or body may issue bonds, either registered or coupon, to an amount not exceeding three hundred thousand dollars, and to sell the same, at public or private sale, to raise money to pay for the erection and construction and furnishing of a new hospital building or buildings in place of the hospital building or buildings determined as aforesaid to be insanitary, improper and inadequate, and to purchase lands necessary for the same. All moneys received from the sale of such bonds shall be applied and used for the purposes herein enumerated, and for no other purpose.



Section 30:9-22 - Trustees Of City Hospitals In Cities Of First Class; Appointment; Terms; Bonds; Powers And Duties

30:9-22. Trustees of city hospitals in cities of first class; appointment; terms; bonds; powers and duties
Whenever the bonds authorized by section 30:9-21 of this title shall have been directed to be issued by the municipal board having charge of the finances in any such city, the mayor of such city may appoint a board of trustees of such city hospital, which board shall consist of five persons residents of such city, at least two of which shall be physicians in good standing. The mayor of such city shall be ex officio a member of such board of trustees. The trustees first appointed shall serve for the term of one, two, three, four and five years respectively, and upon the expiration of their respective terms of office the mayor of such city shall appoint their successors for the full term of five years. Each of such trustees shall give bond in the sum of ten thousand dollars for the faithful performance of their duties.

The board of trustees appointed as aforesaid shall be vested with and shall perform all the powers and duties in relation to the management and control of city hospitals in such city as were or are vested in or performed by the municipal board or body having charge and control of any such hospital in such city at the time of the appointment of such board of trustees as aforesaid, and such board of trustees so appointed shall have general charge and control of all city hospitals in any such city from the time of their appointment, and of the new city hospital authorized by section 30:9-21 of this title, when erected, and such board of trustees shall have power to appoint and hire clerks, servants and other necessary employees and fix their salaries, and to make proper rules and regulations for the government of such city hospitals, and generally to do all things necessary for the maintenance of such city hospitals in such city.



Section 30:9-23 - Purchase Of Lands And Erection Of Buildings For New City Hospitals In Cities Of First Class; Contracts

30:9-23. Purchase of lands and erection of buildings for new city hospitals in cities of first class; contracts
The lands to be purchased and the building or buildings to be erected pursuant to section 30:9-21 shall be purchased, erected and furnished by the board of trustees appointed pursuant to section 30:9-22 of this title, and the money arising from the sale of the bonds hereinbefore authorized shall be placed to the credit of such board of trustees, to be expended for the purposes aforesaid. All work and labor done and materials furnished in the erection and furnishing of such buildings shall be done and furnished by contract, which contract shall be awarded upon at least two weeks' advertisement in two newspapers circulating within the county in which such hospital buildings shall be erected, to the lowest responsible bidder or bidders for the same; and such contract shall be awarded by such board of trustees, with the concurrence of the mayor of such city and of the municipal board or body in such city having charge and control of the finances of such city.



Section 30:9-23.1 - Medical Director, Supervisor Of Nurses And Purchasing Agent For All County And Municipal Hospitals Or Institutions In Certain Counties; Salaries; Qualifications Of Director

30:9-23.1. Medical director, supervisor of nurses and purchasing agent for all county and municipal hospitals or institutions in certain counties; salaries; qualifications of director
Whenever a city of the first class has established or establishes a city hospital or medical center with a capacity of more than one thousand beds and the said city of the first class is located in a county of the first class which has established or establishes hospitals and institutions rendering medical care, the governing bodies of the county and municipality, in the management of their respective hospitals may jointly agree to appoint a medical director who shall have supervision over all the county and municipal hospitals, centers, or institutions which render medical treatment or care to patients, a supervisor of nurses, a purchasing agent and any other persons as said governing bodies may deem necessary in order to render joint service to the county and municipal hospitals, centers or institutions, and may make and enter into any joint contracts for the maintenance or proper repair of the buildings, facilities and equipment thereof and for the furnishing of material and labor. The said governing bodies shall fix or regulate the salaries to be paid, determine the proportion to be paid by the county and the municipality and shall have the power to make any and all other necessary agreements and contracts to carry out the purposes of this act. The person so appointed as medical director shall have the following qualifications: he must be a graduate of a recognized medical college, holding a diploma therefrom; must be admitted to practice as a physician, and must have been practicing medicine or associated with medical institutions, or both, for a period of at least fifteen years.

L.1941, c. 52, p. 134, s. 1. Amended by L.1943, c. 56, p. 252, s. 1.



Section 30:9-23.2 - Powers And Duties Of Medical Director

30:9-23.2. Powers and duties of medical director
Notwithstanding anything to the contrary in any of the statutes or any provisions thereof, should a city and a county of the first class jointly appoint a medical director under the provisions hereof, the said medical director shall have supervision of all the medical boards, boards of managers, hospital committees, advisory boards or any other boards now or hereafter in charge of the medical institutions, in the city and county, and he is herewith cloaked with the authority of supervising all of the said medical institutions of which he shall be appointed as medical director with the right and power to approve and reject any acts of said boards or officials now acting or hereafter appointed to such medical boards, boards of managers, hospital committees, advisory boards, or any other boards.

L.1941, c. 52, p. 134, s. 2.



Section 30:9-23.3 - Assistant; Qualifications; Compensation Payable By Whom

30:9-23.3. Assistant; qualifications; compensation payable by whom
The said medical director when appointed jointly by the county and municipality under the provisions of this act shall have power to appoint one assistant who shall possess qualifications as those herein described as applicable for the appointment of a medical director. If the medical director appoints as his assistant a person who is now connected with the medical institutions of the county or the municipality, the compensation agreed to be paid to the said assistant shall be assumed and paid by the governing body under whom he is employed at the time of his appointment. If the assistant so appointed is not at the time of his appointment connected with either the medical institutions of the city or county, entering into the joint agreement, the county and the city shall each pay one-half of the compensation agreed to be paid to said assistant.

L.1941, c. 52, p. 135, s. 3.



Section 30:9-23.4 - Clerical Assistants; Agreed Compensation; Suspension Or Dismissal

30:9-23.4. Clerical assistants; agreed compensation; suspension or dismissal
Notwithstanding anything to the contrary in any of the statutes or any provisions thereof, a medical director appointed hereunder may appoint clerical assistants, such as a secretary, stenographers and clerks, as he may deem necessary in order to carry out his duties properly as medical director, at a compensation to be jointly agreed upon between the county and the municipality and the salaries shall be equally borne and assumed by said county and municipality. The medical director shall also have the power to suspend, try, dismiss or remove any subordinate or employee who comes under his supervision after charges have been filed by him or his assistants, in writing. All such subordinates or employees may be removed only after public hearing and provided the action is taken in accordance with the civil service and tenure of office acts and such action shall be subject to review in the Superior Court by a proceeding in lieu of prerogative writ.

L.1941, c. 52, p. 135, s. 4. Amended by L.1953, c. 29, p. 539, s. 60.



Section 30:9-23.5 - Pension Funds; Persons Paid Partly By County And Partly By Municipality; Transfer Of Credits

30:9-23.5. Pension funds; persons paid partly by county and partly by municipality; transfer of credits
Any person heretofore or hereafter appointed pursuant to the act of which this act is a supplement whose compensation is paid partly by the county and partly by the municipality, shall, by reason of such appointment, immediately become entitled to participate in all benefits of the respective retirement systems and pension funds of such county and municipality based upon the financial contributions by such person made to such retirement systems or funds.

If such person, at the time of such appointment, is already a member of either a county or municipal retirement system or fund, and as such is entitled to benefits under such retirement system or fund, and shall desire to transfer any portion of such benefits either from a county retirement system or fund to a municipal retirement system or fund, or from a municipal retirement system or fund to a county retirement system or fund, such person under the direction of the administrative heads of such two systems or funds may cause any financial credits to which he may be entitled in either one of said retirement systems or funds, to be transferred to the other retirement system or fund and thereafter shall enjoy the benefits arising out of such credits thus transferred, in the retirement system or fund to which they have thus been transferred, in the same manner as if they had originally accrued therein; credits thus transferred to be deducted in the system or fund in which they originated and the benefits of such person in such original system or fund to be reduced accordingly.

L.1943, c. 58, p. 255, s. 1.



Section 30:9-23.6 - Affiliation Of Hospitals With Medical And Dental Colleges

30:9-23.6. Affiliation of hospitals with medical and dental colleges
The board of chosen freeholders of any county or the governing body of any municipality, wherein a public hospital is located under the control of the said board or governing body, pursuant to chapter 9 of Title 30 of the Revised Statutes, or any other law, is authorized to contract for the affiliation of such hospital with any corporation licensed in this State to conduct a college of medicine or a college of medicine and dentistry.

L.1955, c. 22, p. 73, s. 1.



Section 30:9-23.7 - Contract Provisions

30:9-23.7. Contract provisions
Any such contract may provide:

(a) for the designation of the hospital or parts thereof as a teaching hospital and for access thereto by the faculty and qualified students of the college and for the use of the facilities of the hospital for teaching purposes;

(b) for such term, conditions and provisions as may be proper for the effectual establishment and maintenance of the affiliation, including the right of the college to certify to the board of chosen freeholders or the governing body of the municipality, as the case may be, the names of the persons constituting and to constitute the professional staff of the hospital and of its services and clinics and of the medical director and the administrator of the hospital and for the appointment to the respective offices or positions by the board of chosen freeholders or the governing body of the municipality, as the case may be, of the persons so certified;

(c) for the administration, management and supervision of the operation of the whole or any part of the hospital and of its activities and services by the said corporation;

(d) for the furnishing of all or any part of the laboratory services or other services reasonably necessary or desirable in conducting a hospital and for the conducting of studies, research and investigation into the causes, methods of diagnosis, treatment, prevention and cure of diseases, ailments and injuries;

(e) for the care of indigent patients of the hospital, including in-patients and out-patients, and for home care and emergencies.

L.1955, c. 22, p. 74, s. 2.



Section 30:9-23.8 - Lease Of Equipment Or Space

30:9-23.8. Lease of equipment or space
The board of chosen freeholders of any county or the governing body of any municipality, wherein such public hospital is located, is authorized to contract with any such corporation for the sale, lease or permission to use any equipment, facilities or unused space of such hospital reasonably required by the said college in the performance of its teaching and research functions or in the performance of functions required to be performed by it under any other contract authorized by this act. Any such lease or permission to use may be made for a nominal price or rental while such facilities, services or space is used by the said college for the purpose of promoting the health and general welfare of the county or municipality.

L.1955, c. 22, p. 74, s. 3.



Section 30:9-23.9 - Sharing Of Facilities And Costs

30:9-23.9. Sharing of facilities and costs
Any contract authorized by this act may provide for the sharing of hospital facilities and services and of the cost or expense of such facilities and services as may be reasonably required in the performance of said contract or agreement.

L.1955, c. 22, p. 75, s. 4.



Section 30:9-23.10 - Duration Of Contracts And Leases

30:9-23.10. Duration of contracts and leases
Any contract, agreement or lease authorized by this act may be entered into for a term not to exceed 50 years.

L.1955, c. 22, p. 75, s. 5.



Section 30:9-23.11 - Additional Authority--advertising, Bids, Security

30:9-23.11. Additional authority--Advertising, bids, security
The authority conferred by this act in the case of any municipality shall be in addition to the authority of the municipality to contract for the rendering of services pursuant to section 40:48-5 of the Revised Statutes, but in the case of any county or municipal contract, agreement or lease under this act, neither advertising, public bidding nor security shall be required.

L.1955, c. 22, p. 75, s. 6.



Section 30:9-23.12 - Rights Of Employees

30:9-23.12. Rights of employees
No contract, agreement or lease authorized by this act shall deprive any employee of the county or municipality of any civil service status or rights, tenure or pension rights.

L.1955, c. 22, p. 75, s. 7.



Section 30:9-23.13 - Board Of Managers--power And Authority

30:9-23.13. Board of managers--Power and authority
Where the board of chosen freeholders of any county, or the governing body of any municipality, has appointed a board of managers of any hospital pursuant to chapter 9 of Title 30 of the Revised Statutes, the board of managers, with the consent and approval of the board of chosen freeholders or the governing body of the municipality, shall, as to all matters and things under their jurisdiction and control, be vested with the power and authority granted under this act and may make and perform contracts, leases or agreements authorized by this act, subject to the said consent and approval of the board of chosen freeholders or the governing body of the municipality.

L.1955, c. 22, p. 75, s. 8.



Section 30:9-23.14 - Powers Granted By Other Laws

30:9-23.14. Powers granted by other laws
The powers granted under this act are in addition to any powers granted by other laws and the sections of this act shall not limit or be limited by other laws granting similar powers.

L.1955, c. 22, p. 76, s. 9.



Section 30:9-23.15 - Short Title.

30:9-23.15 Short title.
1.Sections 1 through 9 of this act shall be known and may be cited as the "Municipal Hospital Authority Law."

L.2006,c.46,s.1.



Section 30:9-23.16 - Charitable Transfer To Authority.

30:9-23.16 Charitable transfer to authority.
2.The transfer of a hospital to an authority by a charitable nonprofit entity pursuant to this act shall be deemed to be in furtherance of such entity's charitable purposes.

L.2006,c.46,s.2.



Section 30:9-23.17 - Definitions Relative To Municipal Hospital Authorities.

30:9-23.17 Definitions relative to municipal hospital authorities.
3.For the purposes of this act:

"Authority" means a municipal hospital authority created pursuant to section 4 of this act.

"Bonds" means bonds issued by the authority pursuant to this act.

"City" means a city that is classified for legislative purposes pursuant to N.J.S.40A:6-4 and which adopts an ordinance creating a municipal hospital authority pursuant to this act.

"Hospital" means an institution licensed and classified as a general hospital by the Commissioner of Health and Senior Services pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) and N.J.A.C.8:43G-1 et seq., notwithstanding that the general hospital also may be licensed to provide inpatient psychiatric or comprehensive rehabilitation hospital services, or other related services.

"Local Finance Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs.

"Manager" means the nonprofit management entity or entities hired by an authority to manage and operate a hospital, or any portion of a hospital, owned by that authority.

"Notes" means notes issued by the authority pursuant to this act.

"Project" means the acquisition, by purchase, gift or otherwise, of all or any part of the assets and liabilities of a hospital located within a city through a contract or other agreement requiring at least $12 million in working capital contributions from either the prior owner thereof or another nongovernmental source, as certified by the Local Finance Board in the Department of Community Affairs; the management and operation of that hospital; and the costs of any capital improvements or equipment related to the operation, maintenance, expansion, renovation, or rehabilitation of that hospital; and the provision of working capital for operation of that hospital, along with any required costs of issuing any bonds or notes therefor.

L.2006,c.46,s.3.



Section 30:9-23.18 - Creation Of Municipal Hospital Authority.

30:9-23.18 Creation of municipal hospital authority.
4. a. The governing body of a city may create, by ordinance, a body corporate and politic to be known as the " . . . . Municipal Hospital Authority," inserting the name of such city. The authority shall constitute an agency and instrumentality of the city creating it.

A governing body of a city so creating an authority shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the authority (1) to appropriate moneys for the purposes of the authority, and to loan or donate such money to the authority in such installments and upon such terms as may be agreed upon with the authority, (2) to covenant and agree with the authority to pay to or on the order of the authority annually or at shorter intervals as a subsidy for the promotion of its purposes not exceeding such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, and (3) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys (if any) necessary for such performance, to covenant and agree with the authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and, in accordance with the limitations and any exceptions thereto and in the manner or mode of procedure prescribed by the local bond law to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such project and appropriation, and to pay the proceeds of such bonds to the authority.

b.A municipal hospital authority created pursuant to this act shall be subject to the procedures of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), and shall operate pursuant to the provisions of that law, except as otherwise provided in P.L.2006, c.46 (C.30:9-23.15 et al.). The sole purpose of the authority shall be to carry out a project and to operate and maintain a project hospital.

c.Except as otherwise limited by this act, the authority shall have power:

(1)To finance and implement a project as defined pursuant to section 2 of P.L.2006, c.46 (C.30:9-23.16);

(2)To sue and be sued;

(3)To have an official seal and alter it at pleasure;

(4)To make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

(5)To maintain an office at a place within the State as it may determine;

(6)To acquire, hold, use, and dispose of its income, revenues, funds, and moneys;

(7)To acquire, lease as lessee or lessor, rent, hold, use, and dispose of real or personal property for its purposes;

(8)To borrow money and to issue its negotiable bonds or notes and to secure them by a mortgage on its property or any part thereof, or by a pledge of its revenues, and otherwise to provide for and secure the payment of them and to provide for the rights of the holders of the bonds or notes;

(9)To make and enter into all contracts and agreements which are necessary or incidental to the performance of its duties and the exercise of its powers under this act;

(10) To establish, acquire, construct, rehabilitate, repair, improve, own, operate, and maintain a project, and let, award and enter into construction contracts, purchase orders and other contracts with respect to a project as the authority shall determine;

(11) To fix and revise from time to time, and charge and collect, rents, fees and charges for the use, occupancy or services of the hospital or any part thereof or for admission thereto, and for the grant of concessions therein and for things furnished or services rendered by the authority through a project;

(12) To function as the hospital governing body responsible for establishing hospital-wide policy, to establish and enforce rules, regulations and bylaws for the use or operation of the hospital or the conduct of its activities, maintaining quality of care, and providing institutional management and planning, which functions shall not be delegated or assigned to another entity;

(13) Subject to any agreement with bondholders or noteholders, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds or notes, in obligations, securities and other investments the authority deems prudent;

(14) To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from the State or any agency, instrumentality or political subdivision thereof, or from any other source, including for-profit or nonprofit organizations or the general public, and to comply, subject to the provisions of this act, with the terms and conditions thereof;

(15) Subject to any agreements with bondholders or noteholders, to purchase bonds or notes of the authority out of any funds or money of the authority available for those purposes, and to hold, cancel or resell the bonds or notes;

(16) To appoint and employ an executive director and additional officers, who need not be members of the authority, and accountants, attorneys, financial advisors, or experts and any other officers, agents and employees as it may require and determine their qualifications, terms of office, duties and compensation, all without regard to the provisions of Title 11A, Civil Service of the New Jersey Statutes;

(17) To do and perform any acts and things authorized by this act under, through, or by means of contracts with a nonprofit or for-profit entity or entities;

(18) To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable; and

(19) To do anything necessary or convenient to carry out its purposes and exercise the powers granted in this act.

L.2006,c.46,s.4.



Section 30:9-23.19 - Governing Board Of Authority.

30:9-23.19 Governing board of authority.
5. a. The authority shall be governed by an 11-member board. The members shall be divided among four classes. The Class I member shall be the mayor of the city, or his designee, ex officio. There shall be two Class II hospital members, who shall serve on, and be appointed by, the medical staff executive committee of the hospital, to terms concurrent with their membership on the executive committee, and who need not be residents of the city. There shall be six Class III public members, at least four of whom shall be residents of the city, but none of whom shall be officers or employees of the city or of the manager. The Class III public members shall be appointed by the mayor of the city, with the advice and consent of the city council. At least two of the Class III members shall have special expertise as follows: one shall have extensive expertise in finance of private or nonprofit organizations, and one shall have extensive expertise in nonprofit organizational management. The Class III members shall serve for terms of five years and until their respective successors have been appointed and qualified; except that of the six members first appointed by the mayor, one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, and two for a term of five years. The hospital's chief executive officer or a designee thereof shall serve as a nonvoting Class IV member. The Commissioner of Community Affairs shall appoint one individual as a nonvoting Class IV member. Vacancies shall be filled in the same manner as the original appointments were made, but for the unexpired term.

b.Members of an authority shall not receive compensation for their services, but shall be entitled to reimbursement for actual expenses necessarily incurred in the discharge of the duties of membership, including travel expenses. The powers of the authority shall be vested in the members thereof in office from time to time. Five members shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and all other purposes. Action may be taken by the authority upon the affirmative vote of the majority, but not less than five of the members present, unless in any case the bylaws of the authority or State law or regulation shall require a larger number.

c.The authority shall select a chairman and a vice-chairman from among its Class III public members, and may employ an executive director, who may be its secretary.

d.Class II and Class IV members of the authority shall not be deemed to have an interest in the hospital solely by virtue of their membership on the medical staff of the hospital or their employment by or contract with a manager, and they shall not be subject to the provisions of subsections d. and e. of section 5 of P.L.1991, c.29 (C.40A:9-22.5) of the "Local Government Ethics Law."

e.A member of an authority may be removed by the governing body or officer by which he was appointed for inefficiency or neglect of duty or misconduct in office; but only after the member has been given a copy of the charges at least 10 days prior to a hearing thereon and has had the opportunity to be heard in person or by counsel. In the event of a removal of any member of an authority, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk of the city.

L.2006,c.46,s.5.



Section 30:9-23.20 - Powers, Duties Of Authority.

30:9-23.20 Powers, duties of authority.
6. a. The authority shall exercise its powers and duties to manage and operate a hospital owned by it through a contract or contracts with a manager, which may be entered into without public advertising for bid as otherwise required pursuant to the provisions of section 3 of P.L.1971, c.198 (C.40A:11-3); provided, however, that the primary responsibility of operating the hospital shall remain that of the authority.

b.The initial duration of a contract shall not exceed five years. A contract entered into pursuant to this subsection may be renewed for an additional period, not to exceed five years. A contract entered into more than ten years from the date of the initial contract shall be negotiated as a new contract and not as a renewal contract.

c.A contract, or a renewal thereof, with a manager to manage and operate a hospital owned by the authority shall be effective only with the prior written consent of the Local Finance Board, which shall consult with the Commissioner of Health and Senior Services. The Local Finance Board shall establish an application procedure, submission requirements, and set minimum standards and content that shall be included in any contract with a nonprofit entity to manage and operate a hospital owned by the authority.

A contract with a manager shall provide that, in addition to such other matters as determined to be necessary by the authority or as otherwise required by law or regulation:

(1)The authority or its agents, and the city or its agents, shall have independent access to the books and records of the hospital at all times;

(2)The Governor of the State of New Jersey shall appoint an individual to serve on the board of directors of the manager during the term of the contract, including renewals; and

(3)Other than for routine, day-to-day business activities, the authority shall have the final determination regarding the acquisition and disposition of assets, or the incurring of debt or expenses.

d.When contracting with a manager, the authority shall approve the individuals that the manager proposes to designate as the hospital's chief executive officer and chief financial officer, by whatever title, and any change thereof and shall also approve contracts or other arrangements setting forth terms and conditions of employment for those positions.

e.An authority shall take the following actions pursuant to any requirements that may be established by the Local Finance Board:

(1)adopt a management plan for the hospital, including monitoring and review methods of financial activities;

(2)set minimum requirements for meetings of the authority, and minimum attendance requirements for members;

(3)establish a formal mechanism for communication among the members of the authority's board, hospital administrators and medical staff;

(4)form a finance committee, which shall be responsible for the oversight of the finances of the authority, and delineate the duties and obligations of the finance committee; and

(5)include minimum provisions that shall be included in a contract with a manager. Such provisions shall include the submission of an annual budget of the hospital and of the nonprofit manager by the manager for the approval of the authority. The approval of these items shall be conditioned upon the approval of the authority's annual budget pursuant to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.). The budget and any supporting documents as may be required by the Division of Local Government Services shall be submitted to the division as part of the submission of the authority's annual budget.

L.2006,c.46,s.6.



Section 30:9-23.21 - Issuance Of Bonds, Notes; Contracts Between City And Authority.

30:9-23.21 Issuance of bonds, notes; contracts between city and authority.
7. a. Bonds or notes issued under this act shall be issued and sold in the same manner, and subject to the same restrictions, as applicable to bonds of an authority authorized to be issued pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), including specifically sections 25 through 33 (C.40:14B-25 through C.40:14B-33).

An authority formed pursuant to P.L.2006, c.46 (C.30:9-23.15 et al.) shall be deemed to be a municipal authority for the purposes of sections 59, 62, 63, 64, and 65 of P.L.1957, c.183 (C.40:14B-59 and C.40:14B-62 through C.40:14B-65), and those sections shall be applicable to a municipal hospital authority and its bonds as authorized pursuant to P.L.2006, c.46 (C.30:9-23.15 et al.). P.L.2006, c.46 (C.30:9-23.15 et al.) shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance by a municipal hospital authority of each and every act and thing herein authorized.

For purposes of P.L.2006, c.46 (C.30:9-23.15 et al.), "costs" means, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of a hospital and of all or any property, rights, easements, privileges, or agreements deemed by the authority to be necessary or useful and convenient therefor or in connection therewith, including interest or discount on bonds, cost of issuance of bonds, and legal expenses, cost of financial, professional and other estimates and advice, organization, administrative, operating and other expenses of the authority or of a hospital owned by the authority prior to and during such acquisition or construction, and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of the hospital, or any part thereof, and the placing of the same in operation, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for payment or security of principal of or interest on bonds during or after such acquisition or construction as the authority may determine, and also reimbursements to the authority or the city of any moneys theretofore expended for the purposes of the authority. In addition, the issuance of any bonds or other instruments by a municipal hospital authority shall be subject to the approval of the Local Finance Board in the Department of Community Affairs.

b.Contracts entered into between the city and the authority pursuant to P.L.2006, c.46 (C.30:9-23.15 et al.) may also contain provisions as to the financing and payment of expenses to be incurred by the authority and determined by it to be necessary for its purposes. Every such contract shall be authorized and entered into under and pursuant to a resolution adopted by the authority and an ordinance of the governing body of the city, but the terms or text of the contract need not be set forth in full or stated in any such resolution or ordinance if the form of the contract is on file in the office of the municipal clerk and the place in fact of such filing is described in the resolution or ordinance. Any such contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by or on behalf of the city and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds or notes, and shall be valid whether or not an appropriation with respect thereto is made by the city prior to authorization or execution thereof. Every such city is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of that city.

c.The city may unconditionally guarantee the punctual payment of the principal of and interest on any bonds or notes issued by the authority, in the same manner, and subject to the same restrictions, as municipal guarantees of bonds of an authority authorized to be issued pursuant to the "Parking Authority Law," P.L.1948, c.198 (C.40:11A-1 et seq.).

d.The provisions of N.J.S.40A:2-11 shall not apply to any bond ordinance of the city authorizing bonds pursuant to P.L.2006, c.46 (C.30:9-23.15 et al.).

e.Notwithstanding any provision of this act to the contrary, any investments of money by the authority shall be made consistent with the provisions of N.J.S.40A:5-1 et seq.

L.2006,c.46,s.7.



Section 30:9-23.22 - Construction Of Act.

30:9-23.22 Construction of act.
8.Nothing in P.L.2006, c.46 (C.30:9-23.15 et al.) shall be construed to apply to a hospital operated by a municipality pursuant to the provisions of R.S.30:9-13.

L.2006,c.46,s.8.



Section 30:9-23.23 - Transfer Exempt, Certain.

30:9-23.23 Transfer exempt, certain.
9.The transfer of a hospital to an authority pursuant to the provisions of P.L.2006, c.46 (C.30:9-23.15 et al.) shall be exempt from the provisions of section 2 of P.L.2000, c.143 (C.26:2H-7.11).

L.2006,c.46,s.9.



Section 30:9-23.24 - Authority may enter into contract with private entity.

30:9-23.24 Authority may enter into contract with private entity.
7. a. (1) A county hospital authority may enter into a contract with a private entity, subject to subsection f. of this section, to be referred to as a public-private partnership agreement, that permits the private entity to assume full financial and administrative responsibility for a project, provided that the project is financed in whole or in part by the private entity and that the county or the county hospital authority retains full ownership of the land upon which the project is completed.

(2) As used in this section, "project" means the on-site construction, reconstruction, repair, alteration, improvement, extension, management, or operation of a building, structure, or facility of, or for the benefit of, a county hospital.

(3) A public-private partnership agreement may include an agreement under which a county hospital authority leases to a private entity, in whole or in part, the operation of a revenue-producing facility of a county hospital to which the county or the county hospital authority holds title, in exchange for up-front or structured financing by the private entity for the construction of a building, structure, or facility of, or for the benefit of, the hospital. Under the lease agreement, the county or county hospital authority shall continue to hold title to the facility, and may continue to hold the license of the facility, and the private entity shall be responsible for the management, operation, and maintenance of the facility. A county or county hospital authority is permitted, in its discretion, to assign the right to apply for or acquire the license for the facility to the private entity, provided the county or county hospital authority obtains covenants and conditions from the private entity for the management, operation, or maintenance of the facility. The private entity shall receive some or all, as per the agreement, of the revenue generated by the facility and shall operate the facility in accordance with hospital standards. At the end of the lease term, subsequent revenue generated by the facility, along with management, operation, and maintenance responsibility, shall revert to the county or the county hospital authority.

b. (1) A private entity that assumes financial and administrative responsibility for a project pursuant to subsection a. of this section shall not be subject to the procurement and contracting requirements of any statute applicable to a county hospital authority, including the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.). For the purposes of facilitating the financing of a project pursuant to subsection a. of this section, a public entity:

(a) may become the owner or lessee of the project or the lessee of the land, or both,

(b) may become the lessee of a revenue-producing facility to which the county or the county hospital authority holds title,

(c) may issue indebtedness in accordance with the public entity's enabling legislation, and

(d) notwithstanding any provision of law to the contrary, shall be empowered to enter into contracts with a private entity and its affiliates without being subject to the procurement and contracting requirements of any statute applicable to the public entity provided that the private entity has been selected by the county hospital authority pursuant to a solicitation of proposals or qualifications.

(2) For the purposes of this section, a public entity shall include the New Jersey Health Care Facilities Financing Authority, and any project undertaken pursuant to subsection a. of this section of which the authority becomes the owner or lessee, or which is situated on land of which the authority becomes the lessee, shall be deemed a "project" under the "New Jersey Health Care Facilities Financing Authority Law," P.L.1972, c.29 (C.26:2I-1 et seq.).

(3) As the carrying out of any project described pursuant to this section constitutes the performance of an essential public function, a project predominantly used in furtherance of the purposes of a county hospital authority undertaken pursuant to this section, provided it is owned by or leased to a public entity, non-profit business entity, foreign or domestic, or a business entity wholly owned by a non-profit business entity, shall at all times be exempt from property taxation and special assessments of the State, or any municipality, or other political subdivision of the State and, notwithstanding the provisions of section 15 of P.L.1974, c.80 (C.34:1B-15), section 2 of P.L.1977, c.272 (C.54:4-2.2b), or any other section of law to the contrary, shall not be required to make payments in lieu of taxes. The land upon which a project is located shall also at all times be exempt from property taxation. Further, the project and land upon which the project is located shall not be subject to the provisions of section 1 of P.L.1984, c.176 (C.54:4-1.10) regarding the tax liability of private parties conducting for profit activities on tax exempt land, or section 1 of P.L.1949, c.177 (C.54:4-2.3) regarding the taxation of leasehold interests in exempt property that are held by nonexempt parties.

c. The general contractor, construction manager, design-build team, or subcontractor for a project proposed in accordance with this section shall be classified by the Division of Property Management and Construction to perform work on a public-private partnership hospital project.

d. (1) Projects proposed in accordance with this section shall be submitted to the New Jersey Health Care Facilities Financing Authority for its review and approval and, when practicable, are encouraged to adhere to the Leadership in Energy and Environmental Design Green Building Rating System as adopted by the United States Green Building Council.

(2) Where no public fund has been established for the financing of a public improvement, the chief financial officer of the public owner shall require the private entity for whom the public improvement is being made to post, or cause to be posted, a bond guaranteeing prompt payment of moneys due to the contractor, his or her subcontractors and to all persons furnishing labor or materials to the contractor or his or her subcontractors in the prosecution of the work on the public improvement.

e. A general contractor, construction manager, design-build team, or subcontractor shall be registered pursuant to the provisions of P.L.1999, c.238 (C.34:11-56.48 et seq.), and shall be classified by the Division of Property Management and Construction to perform work on a public-private partnership hospital project.

f. (1) All projects proposed in accordance with this section shall be submitted to the New Jersey Health Care Facilities Financing Authority for the authority's review and approval. The projects are encouraged, when practicable, to adhere to the green building manual prepared by the Commissioner of Community Affairs pursuant to section 1 of P.L.2007, c.132 (C.52:27D-130.6).

(2) (a) In order for an application to be complete and considered by the authority, the application shall include, but not be limited to:

(i) a public-private partnership agreement between the county hospital authority and the private developer;

(ii) a full description of the project, including a description of any agreement for the lease of a revenue-producing facility related to the project;

(iii) the estimated costs and financial documentation for the project;

(iv) a timetable for completion of the project extending no more than five years after consideration and approval; and

(v) any other requirements that the authority deems appropriate or necessary.

(b) As part of the estimated costs and financial documentation for the project, the application shall contain a long-range maintenance plan and shall specify the expenditures that qualify as an appropriate investment in maintenance. The long-range maintenance plan shall be approved by the New Jersey Health Care Facilities Financing Authority pursuant to regulations promulgated by the authority that reflect national building maintenance standards and other appropriate building maintenance benchmarks.

(3) The authority shall review all completed applications, and request additional information as is needed to make a complete assessment of the project. No project shall be undertaken until final approval has been granted by the New Jersey Health Care Facilities Financing Authority; provided, however, that the authority shall retain the right to revoke approval if it determines that the project has deviated from the plan submitted pursuant to paragraph (2) of this subsection.

(4) The New Jersey Health Care Facilities Financing Authority may promulgate any rules and regulations necessary to implement this subsection, including provisions for fees to cover administrative costs.

g. Where no public fund has been established for the financing of a public improvement, the chief financial officer of the public owner shall require the private entity for whom the public improvement is being made to post, or cause to be posted, a bond guaranteeing prompt payment of moneys due to the contractor, his or her subcontractors and to all persons furnishing labor or materials to the contractor or his or her subcontractors in the prosecution of the work on the public improvement.

h. The provisions of P.L.2009, c.136 (C.52:18-42 et al.) shall not apply to any project carried out pursuant to this section.
L.2016, c.55, s.7.



Section 30:9-24 - Maternity Hospitals In Counties Of The First Class; Bond Issue

30:9-24. Maternity hospitals in counties of the first class; bond issue
The board of chosen freeholders of a county of the first class, whenever in its judgment the public need requires, may acquire land by purchase, condemnation, gift or otherwise anywhere within the county and erect thereon suitable buildings to be used as and for a maternity hospital.

For the purpose of obtaining moneys to acquire the necessary land and to erect thereon such hospital buildings, and the furnishing and equipping of the same, the board of chosen freeholders of any such county may issue and sell the bonds of such county to an amount not to exceed one per centum of the ratables of such county, which bonds shall be issued under the provisions of article one of chapter one of the Title Municipalities and Counties.

All necessary charges and expenses that may be incurred in conducting such hospital and in keeping the buildings in repair shall be paid by the board of chosen freeholders from funds raised or to be raised by taxation, as other county expenses are raised and paid.

Amended by L.1938, c. 425, p. 1223, s. 1, eff. Dec. 23, 1938; L.1939, c. 340, s. 1, eff. Oct. 2, 1939.



Section 30:9-25 - Board Of Managers Of Maternity Hospital; Duties And Powers

30:9-25. Board of managers of maternity hospital; duties and powers
When a county maternity hospital shall have been built and is ready for occupancy, the director of the board of chosen freeholders shall with the consent and approval of the board, appoint a board of managers consisting of 5 members, residents of the county, 1 shall be appointed for a term of 1 year, 1 for 2 years, 1 for 3 years, 1 for 4 years and 1 for 5 years and their successors shall be appointed for a term of 5 years. A vacancy arising from any cause except expiration of term shall be filled by appointment in the same manner but for the unexpired term only. The members shall serve without compensation.

The board of managers shall have the control and government of the hospital and the care and custody of the buildings; it may appoint and remove at pleasure a superintendent or warden, and such other officers and employees as it may deem necessary, and fix their compensation with the approval of the board of chosen freeholders, except that such employees who hold positions and employments in the classified service of Civil Service shall be subject to the provisions of subtitle 3 of Title 11 of the Revised Statutes; it may adopt and establish suitable by-laws with respect to the terms of admission, support and discharge of patients and such rules and regulations as it shall deem necessary.

Amended by L.1959, c. 11, p. 64, s. 1, eff. March 9, 1959; L.1961, c. 89, p. 640, s. 1, eff. July 6, 1961.



Section 30:9-25.1 - Allocation Of Positions And Employments To Classified Service

30:9-25.1. Allocation of positions and employments to classified service
All positions and employments in county maternity hospitals, in counties of the first class, created pursuant to the provisions of section 30:9-24 of the Revised Statutes which can be allocated to the classified service, in accordance with the provisions of Title 11 of the Revised Statutes, shall be so allocated under appropriate titles by the Civil Service Commission and, hereafter, such positions and employments shall be subject to the provisions of subtitle 3 of Title 11 of the Revised Statutes.

L.1959, c. 11, p. 65, s. 2.



Section 30:9-25.2 - Certification Of Names Of Employees To Civil Service Commission

30:9-25.2. Certification of names of employees to Civil Service Commission
Upon receipt from the Civil Service Commission of a list of the positions and employments so allocated to the classified service and their appropriate titles, the board of chosen freeholders of any county of the first class which has established a maternity hospital in accordance with the provisions of section 30:9-24 of the Revised Statutes shall certify to the Civil Service Commission within 30 days of receipt of such a list, the names of all those employees then employed in such county maternity hospital in such allocated positions and employments who have been employed for at least 1 year next preceding the effective date of this act. In lieu of such certification, the board of chosen freeholders, by resolution may authorize the certification to be made by the Board of Managers of such hospital. The employees so certified shall be recorded, under such titles, without examination, as having been permanently appointed in the classified service of Civil Service as of the date of their original appointment and shall thereafter be under and subject to the provisions of subtitle 3 of Title 11 of the Revised Statutes relating to the classified service.

L.1959, c. 11, p. 65, s. 3.



Section 30:9-26 - Use Of Hospital; Gynecologic Service; Charges

30:9-26. Use of hospital; gynecologic service; charges
A maternity hospital established under section 30:9-24 of this Title shall be used exclusively for the care and treatment of persons in the county requiring the care and attention for which such hospital was intended whether such persons be indigent or nonindigent. Whenever in its judgment the public need requires, the board of chosen freeholders of the county by resolution may also authorize the establishment of a gynecologic service at such hospital for such indigent or nonindigent persons in addition to the obstetrical service. The board of managers may make reasonable charges for the care and treatment of nonindigent patients and moneys received therefor shall be turned over to the county treasurer who shall apply it to the appropriation for the maintenance of the hospital.

Amended by L.1961, c. 90, p. 641, s. 1.



Section 30:9-27 - Contracts For Mutual Services Between County And Municipality

30:9-27. Contracts for mutual services between county and municipality
Whenever a county establishes a hospital under section 30:9-24 of this title adjacent to or near a municipal hospital, the county and municipality in the management of the respective hospitals may render one for the other such services as they may by contract agree upon. Such contract shall be in writing and shall be executed by the governing bodies or chief executive officers of the contracting parties; may be for a fixed or indefinite term; and may from time to time be amended by the contracting parties.

Such contract shall fix or regulate the cost to be paid for such services; by whom to be paid; shall specify the duties to be performed by each of the contracting parties and shall contain such other provisions as the contracting parties may deem necessary. For the purpose of carrying the contract into effect, the contracting parties may acquire and hold in common any personal property useful or necessary in its proper execution.



Section 30:9-27.1 - Sale To Municipality

30:9-27.1. Sale to municipality
Notwithstanding the provisions of section 13 of P.L.1971, c. 199 (C. 40A:12-13) or of any other law to the contrary, any county of the first class maintaining a maternity hospital established under R.S. 30:9-24, may, by resolution of the board of chosen freeholders, authorize the transfer and conveyance of the real property, capital improvements and personal property comprising the maternity hospital, at private sale and without consideration, to any municipality within the county maintaining a hospital for the sick and injured pursuant to article 2 of chapter 9 of Title 30 of the Revised Statutes.

L.1974, c. 8, s. 1, eff. March 5, 1974.



Section 30:9-27.2 - Consolidation As Separate Department Of Municipal Hospital; Services For Residents Of County And Municipality

30:9-27.2. Consolidation as separate department of municipal hospital; services for residents of county and municipality
Any municipality accepting the transfer and conveyance of the county maternity hospital, may consolidate the hospital as a separate department of its municipal hospital and provide maternity and gynecological services to both the residents of the municipality and the county.

L.1974, c. 8, s. 2, eff. March 5, 1974.



Section 30:9-27.3 - Assumption And Payment Of Deficits By County

30:9-27.3. Assumption and payment of deficits by county
Any contract or agreement between a county and a municipality providing for the transfer and conveyance of a county maternity hospital as authorized by this act, may require the county to assume and pay annually, any deficits that may be incurred by the consolidated hospital in providing maternity and gynecological services. Such deficits shall be paid by the county from funds raised or to be raised by taxation, as other county expenses are raised and paid.

L.1974, c. 8, s. 3, eff. March 5, 1974.



Section 30:9-27.4 - Rights Of County Or Municipal Employees

30:9-27.4. Rights of county or municipal employees
No contract or agreement between a county and a municipality pursuant to this act shall deprive any county or municipal employee of any civil service status or rights, tenure or pension rights or rights stemming from labor agreements.

L.1974, c. 8, s. 4, eff. March 5, 1974.



Section 30:9-27.5 - Limitation On Payment Of Deficits By County; Independent Audits By County Auditor

30:9-27.5. Limitation on payment of deficits by county; independent audits by county auditor
The liability of a county for annual operating deficits shall cease and terminate not later than 5 years from the making of the agreement between the municipality and the county. The auditor of the county may conduct independent audits of the consolidated hospital for the purpose of determining the amounts of any deficits incurred by the hospital during the said 5-year period in providing maternity and gynecological services pursuant to the agreement authorized by this act.

L.1974, c. 8, s. 5, eff. March 5, 1974.



Section 30:9-27.6 - County Employee Transferred To Municipal Employment; Membership In County Pension Fund

30:9-27.6. County employee transferred to municipal employment; membership in county pension fund
Any employee being transferred from county to municipal employment may retain membership in the county pension fund. If the employee elects to remain in the county pension fund, the municipality shall make the necessary pension deductions and remit same to the county pension fund.

L.1974, c. 8, s. 6, eff. March 5, 1974.



Section 30:9-57 - Commitment For Failure To Observe Rules

30:9-57. Commitment for failure to observe rules
30:9-57. A person with communicable tuberculosis who fails to obey the rules or regulations promulgated in accordance with R.S.26:4-70 by the State Department of Health for the care of tubercular persons and for the prevention of the spread of tuberculosis, or who is an actual menace to the community or to members of his household, may be committed to a hospital or institution, designated by the State Commissioner of Health with the approval of the Commissioner of Human Services, for the care and custody of such person or persons, by the Superior Court, upon proof of service upon him of the rules and regulations and proof of violation thereafter, or upon proof by the health officer of the municipality in which the person resides, or by the State Commissioner of Health or his authorized representative, that he is suffering from tuberculosis, and is an actual menace to the community, or to members of his household. Two days' notice of the time and place of hearing shall in all cases be served upon the person to be committed. Proof of such service shall be made at the hearing. The court may also make such order for the payment for care and treatment as may be proper. The superintendent or person in charge of said hospital or institution to which such person has been committed shall detain said person until the State Commissioner of Health shall be satisfied that the person has recovered to the extent that he will not be a menace to the community or to members of his household or that the person will so conduct himself that he will not constitute such a menace.

Amended 1942,c.224,s.1; 1948,c.42; 1953,c.29,s.63; 1977,c.63,s.19; 1991,c.91,s.332.



Section 30:9-87 - Joint Purchases By Health-care Facilities

30:9-87. Joint purchases by health-care facilities
Notwithstanding the provisions of the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.) to the contrary, a hospital or institution for the aged and disabled operated under the authority of chapter 9 of Title 30 of the Revised Statutes by a county or municipality, or a county-operated facility licensed by the State Department of Health as a long term care facility, may enter into any contract and make any arrangement with any other such hospital or with any other State, federal or privately owned hospital, or any medical school, or other health related facility having or using hospital services or facilities for the joint purchase of any material, supply or service through a private nonprofit hospital association.

L. 1985, c. 287, s. 1. Amended by L. 1987, c. 224, s. 1.



Section 30:9-88 - Public Bidding Exemption

30:9-88. Public bidding exemption
Any purchase, contract or agreement described in section 1 of this act may be made, negotiated or awarded by the board of managers or the governing body of the facility without public advertising for bids and bidding therefor, except that the board of managers or the governing body of the facility shall pass a resolution supporting the reasons for its action, and immediately after awarding of the contract shall once in a newspaper authorized by law to publish official public notices in the municipality or the county in which the hospital or long term care facility is situated, publish a public notice with respect to the duration of the contract, to whom it has been awarded including the name of the primary supplier or manufacturer, the material, supply or service purchased, and the amount of the contract. A copy of the contract shall be provided to the clerk of the municipality or county in which the facility is located and shall be available for public inspection immediately after it has been awarded.

L. 1985, c. 287, s. 2, eff. Aug. 14, 1985.



Section 30:9A-1 - Declaration Of Policy

30:9A-1. Declaration of policy
1. It is declared to be the public policy of this State to encourage the development of preventive, treatment and transitional services for mental health clients through the improvement and expansion of community mental health programs in designated service areas for the entire State which will provide these elements of adequate services:

(a) In-patient services;



(b) Out-patient services;



(c) Partial hospitalization services such as day care, night care, weekend care;

(d) Emergency services 24 hours per day to be available within at least one of the first three services listed above;

(e) Consultation and education services available to community agencies and professional personnel;

(f) Children's services;



(g) Services for the elderly;



(h) Screening services;



(i) Rehabilitative services including vocational and educational programs;

(j) Transitional services;



(k) Advocacy services;



(l) Training services; and



(m) Research and evaluation.



The aforementioned services are to be provided principally for persons residing in a particular community or communities which are designated as the community mental health center service area, in or near which the facilities providing the elements of service are situated.

It is further declared to be the public policy of this State to establish a Community Mental Health Citizens Advisory Board for mental health services to plan, establish and recommend to the Commissioner of Human Services and the Director of the Division of Mental Health Services those policies which are necessary to ensure the development and adequate delivery of the aforementioned elements of mental health services.

L.1957,c.146,s.1; amended 1967,c.100,s.1; 1979,c.331,s.1; 1995,c.4,s.6.



Section 30:9A-2 - Definitions

30:9A-2. Definitions
2. For the purpose of this act the following terms are hereby defined:



"Community Mental Health Citizens Advisory Board" shall mean a board of 15 members to be appointed by the State Board of Institutional Trustees with the approval of the Governor. Of these 15, eight members shall be chosen from among citizens of the State who, as consumers, have demonstrated an interest in the delivery of mental health services and are not providers of mental health services; one from among persons recommended by the State Association of Freeholders; one from among persons recommended by the State League of Municipalities; two from among providers of mental health services and one from among persons recommended by the chairpersons of the standing Assembly and Senate committees on Human Services.

The term of each member shall be for three years and shall commence on July 1 and shall terminate on June 30, provided, however, that of the new members appointed three shall be appointed for a term expiring one year, three for a term expiring two years, and four for a term expiring three years from July 1 following the date of appointment. Members of the present Community Mental Health Board serving on the effective date of this amendatory act shall continue to serve until the expiration of their current terms.

In addition, the Board of Institutional Trustees will designate two members from among persons currently serving as members of the Board of Managers of each of the four State psychiatric hospitals to be appointed in July of each year. The Director of the Division of Mental Health Services or his designee shall be a nonvoting ex officio member of the Community Mental Health Citizens Advisory Board.

The role of the board shall be to serve as both advocate and advisor to the department for the development of effective mental health services in the community. To fulfill this role, the board shall become and continue to be thoroughly acquainted with those programs of the Department of Human Services dealing with mental health and related social services, particularly those administered by the Office of Community Services, and shall regularly review all such programs. It shall advise and recommend on the development of policies and procedures within the general directives of the department covering these programs.

The board shall promote and maintain constructive relationships with the county mental health boards, community mental health center boards and other official bodies and organized agencies concerned with mental health services. It shall also serve, where possible, in such advisory capacities to the department in the area of community mental health as are required by Federal statutes.

The board shall choose one of its members to act as chairman and shall meet as often as required to conduct the business of the board and to assist and advise in the administration of the duties and responsibilities imposed by this chapter, but not less than 6 times each year.

The board, acting on behalf of the State Board of Institutional Trustees and subject to the authority and direction thereof, may establish within itself committees directly concerned with State-operated facilities, State grant-in-aid programs, Federal grant-in-aid programs, planning for comprehensive mental health services and mental health manpower resources, utilization and training, and may establish such other committees as it may determine.

The board may, subject to the approval of the State Board of Institutional Trustees, establish any subsidiary unsalaried advisory or consultant committees or study groups as it may deem necessary and proper and shall appoint the members thereof.

"Community mental health program" shall mean a program of preventive, treatment and transitional services for mental health clients, provided in accordance with State or Federal regulations.

"Department" shall mean the Department of Human Services.



"Sponsoring agency" shall mean any county board of freeholders, municipal governing body, board of education or any nonprofit corporation organized for the purpose of providing health or welfare services to the community, which establishes, maintains or expands a community mental health program.

L.1957,c.146,s.2; amended 1967,c.100,s.2; 1979,c.331,s.2; 1995,c.4,s.7.



Section 30:9A-3 - Establishment Of Service; Board; Members; Meetings; Mental Health Administrator

30:9A-3. Establishment of service; board; members; meetings; mental health administrator
The several counties are hereby authorized to provide for community mental health services in accordance with the provisions of this act. Each county board of freeholders, in order to participate under this act, shall appoint a county mental health board of not less than 7 nor more than 12 residents of the county, to serve without compensation, representing local boards of health, school boards, the county welfare board, parent-teacher associations, county mental health associations, and the county medical associations and such other members as the county board of freeholders shall deem necessary. The county mental health board shall annually elect a chairman. The board of freeholders shall provide the mental health board with suitable quarters and such clerical assistance as may be required to carry out its functions. Such board shall meet not less than 4 times in each year and shall review progress in the development of comprehensive community mental health services in the county and make recommendations to the local agencies, the community mental health board and the Department of Institutions and Agencies.

Any county mental health board may, with the approval of the board of freeholders, create the position of mental health administrator. The administrator shall be the executive officer of the board and assist in carrying out its duties under this act.

The commissioner shall by regulation establish qualifications for the position of mental health administrator. If he is satisfied that the appointee is qualified and that the board of freeholders and the county mental health board have fulfilled the requirements of the act and of regulations issued pursuant thereto, he may approve reimbursement from available Federal and State funds of that portion of the salary of such administrator and of such necessary administrative expenses related to his duties as shall be allowed by regulation.

L.1957, c. 146, p. 549, s. 3. Amended by L.1967, c. 100, s. 3, eff. June 12, 1967.



Section 30:9A-4 - Term Of Members

30:9A-4. Term of members
The term of each member of the county mental health board shall be for 3 years and shall terminate on June 30, provided, however, that of the members first appointed, 1/3 shall be appointed for a term expiring 1 year, 1/3 for a term expiring 2 years, and 1/3 for a term expiring 3 years from June 30 following the date of appointment, and provided further that the members serving on the effective date of this act shall serve until June 30 following the date on which their terms would otherwise have expired. Members may not be reappointed after serving 2 full 3-year terms, until 2 years shall have elapsed since the expiration of such terms.

L.1957, c. 146, p. 550, s. 4. Amended by L.1967, c. 100, s. 4, eff. June 12, 1967.



Section 30:9A-5 - Powers And Duties

30:9A-5. Powers and duties
Subject to the provisions of this chapter, and the regulations of the department, every county mental health board shall have the power and duty to:

a. Develop a plan of community mental health services for the county;

b. Annually appoint a professional mental health advisory committee of not less than 5, including professional representatives of mental health agencies receiving support under this act to provide all necessary technical advice required by the board;

c. Require the professional advisory committee to meet often enough to give full and proper study to all issues confronting the mental health board relating to professional aspects of mental health projects and to make recommendations to the board;

d. Review, advise and make recommendations with regard to community mental health service projects submitted for State financial participation.

e. Perform such other duties as may be necessary or proper to carry out the purposes of this act.

L.1957, c. 146, p. 550, s. 5. Amended by L.1967, c. 100, s. 5, eff. June 12, 1967.



Section 30:9A-6 - Community Projects

30:9A-6. Community projects
a. Community mental health projects shall be submitted annually by sponsoring agencies to the county mental health board and the department in accordance with the rules and regulations of the department.

b. All projects shall include an explanation of the operation proposed and a budget showing all sources of revenue, including anticipated State financial aid, and a list of personnel requirements.

c. The county mental health board shall recommend the amount of State financial aid to be allocated to each such project in the county based upon an evaluation of the project, the number of people served, the scope of the services provided and such other factors as the board may deem necessary to accomplish the objectives of this act. It shall also recommend the order of priority respecting such projects or parts thereof.

L.1957, c. 146, p. 550, s. 6. Amended by L.1967, c. 100, s. 6, eff. June 12, 1967.



Section 30:9A-7 - Project Application

30:9A-7. Project application
Each project application shall contain such information and be submitted in such form and at such time as may be required by regulations of the department. The county mental health board shall transmit to the department its recommendations with respect to each project which has been submitted to it.

L.1957, c. 146, p. 551, s. 7. Amended by L.1967, c. 100, s. 7, eff. June 12, 1967.



Section 30:9A-8 - Approval Of Project

30:9A-8. Approval of project
The commissioner, with due regard for the recommendations made by the community mental health board, shall approve for State financial participation community mental health projects which comply with all regulations of the department and which implement in an efficient and economic manner a community mental health program through educational, consultative, diagnostic, treatment, rehabilitative and after care services for mental health problems of children and adults in the community. The commissioner shall notify the sponsoring agency and the county mental health board of his action and certify the amount of State financial participation allowed, if any.

L.1957. c. 146, p. 551, s. 8. Amended by L.1967, c. 100, s. 8, eff. June 12, 1967.



Section 30:9A-9 - Grants And Expenditures

30:9A-9. Grants and expenditures
a. Reimbursement or advancement grants shall be paid to an eligible sponsoring agency from State funds in an amount not exceeding 60% of the allowable expenditures for each project and based upon the priority services to target populations approved by the commissioner. Allowable expenditures shall include expenditures other than capital expenditures, for such purposes as the commissioner shall, by regulation, determine to be necessary or required to carry out the mental health project. The total of the annual reimbursement or advancement grants from State funds for all community mental health projects, exclusive of capital expenditures, in any one county shall be the greater of $100,000.00 or an amount equal to $1.50 multiplied by the population of that county for the 1984 fiscal year of the county and, for each fiscal year thereafter, the amount shall be increased by $0.25, up to a total of $2.00. The amount for each fiscal year shall be multiplied by the population of the county for that particular fiscal year. No county or municipality shall, in any year, appropriate an amount for community mental health projects which is less than the amount appropriated in the preceding year, nor shall any sponsoring agency use any new or additional funding made available pursuant to this act in replacement of current funding levels unless approved in writing by the commissioner.

To permit initiation, expansion, improvement or continuation of services, the commissioner may make payments in advance to any sponsoring agency of amounts not to exceed 25% in any one quarter of the fiscal year of the amount of an approved annual grant to the agency.

b. Claims for State reimbursement or advancement to the sponsoring agency shall be made in accordance with the regulations of the department.

L.1957, c. 146, p. 551, s. 9. Amended by L.1963, c. 77, s. 1; L.1967, c. 100, s. 9, eff. June 12, 1967; L.1969, c. 74, s. 1, eff. June 4, 1969; L.1973, c. 377, s. 1, eff. Jan. 14, 1974; L.1976, c. 79, s. 1, eff. Aug. 31, 1976; L.1983, c. 435, s. 1, eff. Jan. 5, 1984.



Section 30:9A-9.1 - Distribution Of Appropriated Money; Considerations

30:9A-9.1. Distribution of appropriated money; considerations
The Commissioner of the Department of Human Services shall, in distributing any amounts appropriated pursuant to this act, give due consideration to committing funds for establishing essential elements of service in areas lacking comprehensive community mental health centers. In giving this consideration the commissioner shall give due regard to the annual county mental health service plans required pursuant to P.L. 1957, c. 146 (C. 30:9A-1 et seq.).

L.1983, c. 435, s. 2, eff. Jan. 5, 1984.



Section 30:9A-9.2 - Target Populations; Initiation Or Expansion Of Services

30:9A-9.2. Target populations; initiation or expansion of services
a. The reimbursement or advancement grants shall be used to initiate or expand services to the following target populations and such other populations as may be designated by the Commissioner of the Department of Human Services:

(1) Persons in State or county psychiatric institutions whose conditions do not warrant institutionalization; and

(2) Adults and children in the community who have psychiatric problems and are at risk of hospitalization because of a lack of alternative community services.

b. The commissioner shall promulgate rules and regulations clearly delineating the conditions which shall be met for an individual to be considered part of a "target population."

c. In addition, the commissioner shall promulgate standards for monitoring and evaluating local mental health programs and shall cause a report, in writing, to be prepared and submitted to the Governor and the Legislature through the Standing Reference Committees on Institutions, Health and Welfare and the Office of Legislative Services on the results of the monitoring and evaluation, in a manner sufficient to indicate utilization of State funds for target populations served. The commissioner shall include in the report a funding source analysis of all projects within each county receiving reimbursement or advancement grants. The report shall be submitted within 12 months following enactment of this act and annually thereafter.

L.1983, c. 435, s. 3, eff. Jan. 5, 1984.



Section 30:9A-10 - Rules And Regulations

30:9A-10. Rules and regulations
The commissioner, with due regard for the recommendations made by the community mental health board, shall make, promulgate, modify, repeal and enforce such rules and regulations as may be necessary adequately to effectuate the provisions of this act and the powers conferred upon him and upon the department hereunder.

L.1957, c. 146, p. 552, s. 10. Amended by L.1967, c. 100, s. 10, eff. June 12, 1967.



Section 30:9A-11 - Financial Grant-in-aid For Capital Expenditures

30:9A-11. Financial grant-in-aid for capital expenditures
It is declared to be the policy of this State to encourage sponsoring agencies as described herein to establish community mental health centers by making provision for payment of a part of the cost of the capital expenditures required in connection therewith, exclusive of the cost of site acquisition, and upon approval by the commissioner of a proper application by a sponsoring agency for this purpose a financial grant-in-aid may be made not to exceed 60% of that portion of the cost of said capital expenditures to be borne by said agency.

L.1967, c. 100, s. 11.



Section 30:9A-12 - Findings, Declarations

30:9A-12. Findings, declarations
The Legislature finds and declares that the incidence of suicide among adolescents has increased alarmingly and suicide presently ranks as the second leading cause of death for adolescents between the ages of 15 and 24 years; that the increase in the rate of adolescent suicide is often associated with the significant changes in life-styles, values and family relationships that are occurring in our society; that the occurrence of adolescent suicide is found among youth of all racial, social and economic backgrounds and even though suicide is underreported as a cause of death for adolescents, in 1982, 114 youth suicides were reported in New Jersey; that mental health professionals believe that many suicides can be prevented through suicide awareness education programs in the schools and crisis intervention programs for adolescents and their families in the community; and that in order to ensure that the most effective prevention and crisis intervention programs are available and developed Statewide, it is necessary to establish a youth suicide prevention program in the State Department of Human Services which will be administered by community mental health services providers in cooperation with local boards of education.

L. 1985, c. 195, s. 1, eff. June 26, 1985.



Section 30:9A-13 - Youth Suicide Prevention Program

30:9A-13. Youth suicide prevention program
The Commissioner of the Department of Human Services shall establish a program of youth suicide prevention projects which shall be administered by community mental health services providers in consultation with local boards of education. The objectives of the program shall include but are not limited to the following:

a. Classroom instruction or materials designed to achieve the following objectives: to teach students facts about adolescent suicide and how to recognize signs of suicidal tendencies; to inform students of available community services aimed at prevention of suicide; and to increase students' awareness of the relationship between adolescent suicide and drug and alcohol use.

b. Training programs for classroom teachers and other teaching staff members in suicide prevention.

c. Nonclassroom school or community based programs such as a 24-hour "hotline" telephone service staffed by trained professional counselors, crisis intervention and postintervention services, parent education programs and programs for the families of suicide victims.

L. 1985, c. 195, s. 2, eff. June 26, 1985.



Section 30:9A-14 - Guidelines

30:9A-14. Guidelines
The Commissioner of Human Services in consultation with the Commissioner of Education shall prepare guidelines for the youth suicide prevention program. In addition to emphasizing the objectives provided in section 2 of this act, the guidelines shall foster cooperation between local boards of education and community mental health services providers.

L. 1985, c. 195, s. 3, eff. June 26, 1985.



Section 30:9A-15 - Proposals

30:9A-15. Proposals
a. The commissioner shall solicit proposals for suicide prevention projects from community mental health services providers interested in participating in the program.

The commissioner shall review the project proposals and approve and fund, within the limits of monies appropriated for this purpose, three proposals which best meet the objectives of the program.

b. In addition to meeting the program objectives provided in section 2 of this act, a proposal shall include procedures for evaluating the project.

c. The commissioner shall fund one proposal from the northern, central and southern regions of the State in order to ensure that program services are available Statewide.

L. 1985, c. 195, s. 4, eff. June 26, 1985.



Section 30:9A-16 - Cooperation With School Boards

30:9A-16. Cooperation with school boards
The community mental health services provider shall prepare its funding proposal in cooperation with two or more local boards of education which are interested in participating in the suicide prevention program. The provider also shall agree to provide information and training within the limits of available funds to other local boards of education that are interested in providing for suicide prevention programs, upon their request.

L. 1985, c. 195, s. 5, eff. June 26, 1985.



Section 30:9A-18 - Definitions Relative To Mental Health Programs

30:9A-18.Definitions relative to mental health programs
1. As used in sections 1 through 4 of this act:

"Commissioner" means the Commissioner of Human Services.

"Mental health program" means a program of mental health services which is subject to regulations adopted by the commissioner. The program may be public or private, hospital-based or non-hospital-based, incorporated or unincorporated, and for profit or nonprofit.

L.1995,c.321,s.1.



Section 30:9A-19 - License Required For Conducting, Maintaining, Operating Mental Health Program; Fees.

30:9A-19 License required for conducting, maintaining, operating mental health program; fees.

2. a. A person shall not conduct, maintain or operate a mental health program unless: (1) the commissioner or the Commissioner of Children and Families, as applicable, has issued a license to that person, in accordance with rules and regulations adopted by the commissioner or the Commissioner of Children and Families, as applicable, which prescribe standards for the provision of services by a mental health program; and (2) that person has a purchase of service contract or an affiliation agreement with the Division of Mental Health and Addiction Services in the Department of Human Services or the Department of Children and Families, including, but not limited to, the Division of Children's System of Care, as applicable.

b.Application for a license to conduct, maintain, or operate a mental health program shall be made upon forms prescribed by the commissioner or the Commissioner of Children and Families, as applicable. The commissioner or the Commissioner of Children and Families, as applicable, shall charge such nonrefundable fees for the filing of an application for a license, and for any renewal thereof, as the commissioner or the Commissioner of Children and Families, as applicable, shall from time to time fix by regulation.

L.1995, c.321, s.2; amended 2003, c.117, s.37; 2006, c.47, s.172; 2012, c.16, s.124.



Section 30:9A-20 - Construction Of Act.

30:9A-20 Construction of act.

3.Nothing in this act shall be construed to:

a.limit the authority of the Department of Health and Senior Services with respect to the licensure of a health care facility pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), regardless of whether the facility operates a separate psychiatric unit or service, or limit the authority of the Department of Human Services with respect to the licensure of an alcohol treatment facility pursuant to P.L.1975, c.305 (C.26:2B-7 et seq.), or the issuance of a certificate of approval to a narcotic and drug abuse treatment center pursuant to P.L.1970, c.334 (C.26:2G-21 et seq.);

b.require the licensure of any facility or center referenced in subsection a. of this section by the Department of Human Services; or

c.require licensure of a mental health agency which does not provide a mental health program that is subject to regulations adopted by the commissioner or the Commissioner of Children and Families, as applicable.

L.1995, c.321, s.3; amended 2006, c.47, s.173.



Section 30:9A-21 - Rules, Regulations.

30:9A-21 Rules, regulations.

4.The commissioner or the Commissioner of Children and Families, as applicable, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1995, c.321, s.4; amended 2006, c.47, s.174.



Section 30:9A-22 - Findings, Declarations Relative To Youth Suicide.

30:9A-22 Findings, declarations relative to youth suicide.

1.The Legislature finds and declares that:

a.Overall, suicide is the 11th leading cause of death for all Americans and the third leading cause of death for young people ages 15 to 24.

b.During the period from1952 to 1995, the incidence of suicide among adolescents and young adults nearly tripled. During the period from 1980 to 1997, the rate of suicide among persons ages 15 to 19 increased by 11% and among persons ages 10 to 14 by 109%. Although suicide among young children is a rare event, the dramatic increase in the rate among persons ages 10 to 14 underscores the urgent need for intensifying efforts to prevent suicide among persons in this age group. It is also widely reported that the risk for attempted or completed suicide varies with race, religion, age and sexual identity.

c.In 1996, 72 persons under the age of 25 committed suicide in New Jersey, and every month at least 127 young people in this State attempt suicide. Over 40% of the suicide attempts of minors are second or subsequent attempts. Non-fatal suicide attempts outnumber suicide death and often result in significant medical and economic costs, and in physical, emotional and psychological damage. Like suicide deaths, however, suicide attempts are generally under-reported.

d.It is estimated that fewer than 25% of suicide attempts are reported. When they are reported, the reaction often makes the person less likely to seek further help. Suicide evokes complicated and uncomfortable reactions that stigmatize the survivors and increase their burden of hurt, isolation and secrecy. This secrecy also tends to diminish the accuracy and amount of information available about persons who have attempted or completed suicides, which information could help suicide prevention efforts.

e.Therefore, it is necessary to establish a program in this State to: collect information about youths who attempt suicide and improve the information available to both professionals, who are in contact with youth at risk of suicide, and families at risk; identify and provide suitable intervention services to reduce the incidence of suicide; and educate youths and families at risk about the resources available for suicide prevention and intervention.

L.2003,c.214,s.1.



Section 30:9A-23 - Definitions Relative To Youth Suicide.

30:9A-23 Definitions relative to youth suicide.

2.As used in this act:

"Alcohol and drug counselor" means a person who is a certified alcohol and drug counselor or a licensed clinical alcohol and drug counselor pursuant to P.L.1997, c.331 (C.45:2D-1 et seq.).

"Attempted suicide" means destructive behavior intended by the actor to result in the actor's harm or death.

"Certified Domestic Violence Specialist" means a person who has fulfilled the requirements of certification as a Domestic Violence Specialist established by the New Jersey Association of Domestic Violence Professionals.

"Completed suicide" means a death that is known or reasonably suspected to have resulted from an intentional act of the deceased, regardless of whether it has been ruled a suicide by a medical examiner.

"Council" means the New Jersey Youth Suicide Prevention Advisory Council established pursuant to this act.

"Division" means the Division of Mental Health Services in the Department of Human Services.

"Teaching staff member" means a member of the professional staff of any school district, regional board of education or the board of trustees of a charter school, or any board of education of a county vocational school, who holds an office, position or employment of such character that the qualifications for the office, position or employment require the member to hold a valid and effective standard, provisional or emergency certificate, appropriate to the member's office, position or employment, issued by the State Board of Examiners. Teaching staff member includes a school nurse and a school athletic trainer.

"Youth" means a person 24 years of age or younger.


L.2003,c.214,s.2.



Section 30:9A-24 - Report By Teacher Of Attempted, Completed Suicide By Student; Other Reporting Requirements.

30:9A-24 Report by teacher of attempted, completed suicide by student; other reporting requirements.

3. a. Any teaching staff member, who, as a result of information obtained in the course of the person's employment, has reasonable cause to suspect or believe that a student has attempted or completed suicide, shall promptly report such information to the division in a form and manner prescribed by the division.

b.A nonpublic school is encouraged to require any member of its professional staff, who, as a result of information obtained in the course of the person's employment, has reasonable cause to suspect or believe that a student has attempted or completed suicide, to promptly report such information to the division in a form and manner prescribed by the division.

As used in this subsection, "nonpublic school" means an elementary or secondary school within the State, other than a public school, offering education in grades K-12 or any combination thereof, at which a child may legally fulfill compulsory school attendance requirements.

c.Any licensed psychologist, social worker, marriage and family therapist, professional counselor, physician, physician assistant, alcohol and drug counselor, or registered nurse or licensed practical nurse licensed in this State pursuant to Title 45 of the Revised Statutes, who, as a result of information obtained in the course of the person's employment, has reasonable cause to suspect or believe that a youth has attempted or completed suicide, shall promptly report such information to the division in a form and manner prescribed by the division.

d.Any public health official, probation officer, employee of the Superior Court, Chancery Division, Family Part, Certified Domestic Violence Specialist, or member of a professional group identified by the council as having a likelihood to know about suicide attempts and deaths, who, as a result of information obtained in the course of the person's employment, has reasonable cause to suspect or believe that a youth has attempted or completed suicide, is encouraged to promptly report such information to the division in a form and manner prescribed by the division.

e.The reporting form established by the division shall not require the reporter to identify the student or youth by name or other unique identifier, but may require that the reporter supply non-identifying demographic information about the student or youth, other attempts made by the student or youth and the response or referral made to deal with the incident.

f.The reporting form shall be submitted to a designated employee of the division with responsibility for compiling data from the reports. Information contained in the reports shall not be considered a public record, but the division may aggregate the data for the purpose of preparing an annual report pursuant to section 6 of this act.

g.The division shall offer to provide persons who are required or encouraged to report an attempted or completed suicide with current information about public and private assistance available to survivors and families of attempted and completed suicides and professionals who deal with suicide.

h.The reporting of an attempted or completed suicide pursuant to this section shall not replace or alter any other requirement of law or professional standard or obligation that requires a person to evaluate a death or report an attempted or completed suicide.

i.Any person who reports an attempted or completed suicide pursuant to this act shall have immunity from any civil or criminal liability on account of that report, unless the person has acted in bad faith or with malicious purpose.

j.No provision of this act shall be deemed to require the disclosure of, or penalize the failure to disclose, any information which would be privileged pursuant to the provisions of sections 18 through 23, inclusive, of P.L.1960, c.52 (C.2A:84A-18 through 2A:84A-23).


L.2003,c.214,s.3.



Section 30:9A-25 - New Jersey Youth Suicide Prevention Advisory Council.

30:9A-25 New Jersey Youth Suicide Prevention Advisory Council.

4.There is established in the Department of Children and Families the New Jersey Youth Suicide Prevention Advisory Council.

a.The purpose of the council shall be to: examine existing needs and services and make recommendations to the division for youth suicide reporting, prevention and intervention; advise the division on the content of informational materials to be made available to persons who report attempted or completed suicides; and advise the division in the development of regulations required pursuant to this act.

b.The council shall consist of 18 members as follows:

(1)the Commissioners of Human Services, Children and Families, Health and Senior Services, and Education, the executive director of the Juvenile Justice Commission established pursuant to P.L.1995, c.284 (C.52:17B-169 et seq.) and the chairman of the Community Mental Health Citizens Advisory Board established pursuant to P.L.1957, c.146 (C.30:9A-1 et seq.), or their designees, who shall serve ex officio;

(2)six public members appointed by the Governor, as follows: one person who is a current member of a county mental health advisory board, one person with personal or family experience with suicide, one person who is a current or retired primary or secondary school teacher, one person who is a current or former member of a local board of education, one psychiatrist and one person with professional experience in the collection and reporting of social science data;

(3)three public members appointed by the President of the Senate, no more than two of whom are members of the same political party, one of whom has volunteer or paid experience in the provision of services to survivors of suicide or youth at risk of attempting suicide, one of whom is an alcohol and drug counselor, and one of whom is a representative of the New Jersey Traumatic Loss Coalition; and

(4)three public members appointed by the Speaker of the General Assembly, no more than two of whom are members of the same political party, one of whom has knowledge of and interest in the prevention of youth suicide and the provision of education about suicide to high-risk populations, including religious, racial, ethnic or sexual minorities, one of whom is a pediatrician, and one of whom is a school-based counselor.

c.The public members shall be appointed no later than 60 days after the date of enactment of this act.

d.The public members shall serve for a term of five years; but, of the members first appointed, three shall serve for a term of two years, three for a term of three years, three for a term of four years and three for a term of five years. Members are eligible for reappointment upon the expiration of their terms. Vacancies in the membership of the council shall be filled in the same manner provided for the original appointments.

e.The council shall organize as soon as practicable following the appointment of its members and shall select a chairperson and vice-chairperson from among the members. The chairperson shall appoint a secretary who need not be a member of the council.

f.The public members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties and within the limits of funds available to the council.

g.The council shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes.

h.The Department of Children and Families shall provide staff support to the council.

L.2003, c.214, s.4; amended 2006, c.47, s.175.



Section 30:9A-26 - Public Awareness Campaign On Youth Suicide Prevention And Intervention.

30:9A-26 Public awareness campaign on youth suicide prevention and intervention.

5.The Commissioner of Human Services shall develop and publicize, in consultation with the council, a public awareness campaign on youth suicide prevention and intervention, the goals of which shall be to:

a.increase voluntary reporting of youth suicides and attempts at suicide by professionals who are likely to know of suicides and attempts in the course of their employment;

b.increase referrals by these professionals to therapeutic services available to youths who contemplate or attempt suicide;

c.increase public awareness of the incidence and causes of youth suicide attempts and decrease the stigma currently associated with depression and suicide; and

d.encourage the use by families of short-term and long-term public and private mental health services, as well as other services, to reduce the incidence of attempted and completed suicides by youths.

L.2003,c.214,s.5.



Section 30:9A-27 - Compilation Of Data, Annual Report.

30:9A-27 Compilation of data, annual report.

6. a. The division shall compile data about reported attempted and completed suicides by youths in the State, without identifying any individuals involved.

b.The Commissioner of Human Services shall issue a report annually to the council, the Governor and the Legislature containing a summary of the data compiled by the division that includes aggregate demographic information about youths who attempt or complete suicide. The report shall include any recommendations for legislation or regulatory changes that would aid in the collection of more accurate data or the provision of more effective suicide prevention and intervention.

c.The commissioner shall provide specific findings about youth suicides and attempts to the council, as soon as possible, to assist the council in fulfilling its responsibility under this act to make recommendations about youth suicide prevention and intervention.

L.2003,c.214,s.6.



Section 30:9A-28 - Regulations.

30:9A-28 Regulations.

7.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations to carry out the purposes of this act.

L.2003,c.214,s.7.



Section 30:9A-29 - Statewide Youth Suicide Prevention Plan; Development, Adoption.

30:9A-29 Statewide youth suicide prevention plan; development, adoption.

1. a. The Commissioner of Children and Families, in consultation with the Department of Human Services, and the New Jersey Youth Suicide Prevention Advisory Council established pursuant to section 4 of P.L.2003, c.214 (C.30:9A-25), shall develop and adopt a Statewide youth suicide prevention plan no later than 180 days after the effective date of this act.

b.The plan shall address, but not be limited to, the:

(1)identification of existing State and local sources of data concerning youth suicide deaths, youth suicide attempts, and self-inflicted injuries by youth;

(2)coordination and sharing of such data among identified State and local sources;

(3)promotion of greater public awareness about youth suicide prevention services and resources;

(4)identification of barriers to accessing mental health and substance abuse services, and opportunities to enhance access; and

(5)promotion of evidenced-based and best practice programs, listed on the Suicide Prevention Resource Center's Best Practices Registry, for the prevention and treatment of youth suicide and self-injury.

L.2011, c.166, s.1.



Section 30:9A-30 - Preparation Of Report.

30:9A-30 Preparation of report.

2.The Commissioners of Human Services and Children and Families, in consultation with the Commissioner of Health and Senior Services, shall prepare a report reviewing the effectiveness and sufficiency of services provided by the New Jersey-based suicide prevention hotlines. The report prepared pursuant to this section shall be transmitted to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), no later than 12 months after the effective date of this act.

L.2011, c.166, s.2.



Section 30:9A-31 - Review Of Grant Application Procedures; Applications.

30:9A-31 Review of grant application procedures; applications.

3. a. The Commissioner of Children and Families shall review the Department of Children and Families grant application procedures to ensure that grant applications submitted by the department for youth suicide prevention initiatives are completed accurately and in a timely manner.

b.The commissioner shall give thorough consideration to and, where appropriate, apply for any grants from the federal government, and contributions and donations from other public or private sources as may be used for the purposes of this act.

L.2011, c.166, s.3.



Section 30:9A-32 - Report To Governor, Legislature.

30:9A-32 Report to Governor, Legislature.

4.The commissioner, within 18 months after the effective date of this act, shall report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the implementation of the provisions of this act, and shall include the youth suicide prevention plan developed pursuant to this act, and the commissioner's findings and actions taken to implement the provisions of section 3 of this act.

L.2011, c.166, s.4.



Section 30:9A-33 - Rules, Regulations.

30:9A-33 Rules, regulations.

5.The commissioner, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate such rules and regulations as are necessary to effectuate the purposes of this act.

L.2011, c.166, s.5.



Section 30:9B-1 - Findings, Declarations

30:9B-1. Findings, declarations
The Legislature finds and declares that: there is a great need to foster innovative, cost-effective social and health services; self-help and mutual aid groups are based on a long-standing and deeply rooted American tradition of local, volunteer initiatives; there is increasing scientific evidence that self-help activities have long-term health benefits; the President's Commission on Mental Health has recommended the establishment of self-help clearinghouses to promote the development, coordination and public awareness of self-help groups; and the creation of a Statewide Self-Help Clearinghouse would be an invaluable resource for the citizens of this State.

L. 1985, c. 296, s. 1, eff. Aug. 15, 1985.



Section 30:9B-2 - Self-help Clearinghouse

30:9B-2. Self-Help Clearinghouse
2. The Commissioner of the Department of Human Services shall establish a Self-Help Clearinghouse in the Division of Mental Health Services.

L.1985,c.296,s.2; amended 1995,c.4,s.8.



Section 30:9B-3 - Guidelines; Funding

30:9B-3. Guidelines; funding
a. The commissioner shall prepare guidelines for the Self-Help Clearinghouse.

b. The commissioner shall solicit proposals from nonprofit organizations interested in establishing a Statewide Self-Help Clearinghouse, review the proposals, and approve and fund within the limits of moneys allocated to the department the proposal which best meets the objectives of the program.

c. The Self-Help Clearinghouse shall assist in the development of self-help groups throughout the State by providing technical assistance to communities including, but not limited to, consultation, training and technical assistance; collect, integrate and make available self-help information and resource material; and publish and distribute a Statewide directory of self-help groups.

L. 1985, c. 296, s. 3, eff. Aug. 15, 1985.



Section 30:9B-4 - Rules, Regulations

30:9B-4 Rules, regulations
4.Subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the commissioner shall adopt the rules and regulations necessary to effectuate the purposes of this act.
1985, c.296, s.4.



Section 30:11-10 - Provisions Applicable To Private Mental Hospitals.

30:11-10 Provisions applicable to private mental hospitals.

6.The provisions of article 3 of chapter 4 of Title 30 of the Revised Statutes, except as concerning or pertaining to the investigation and determination of legal settlement and indigence of patients, shall apply to duly licensed private mental hospitals for the care and treatment of persons with a mental illness, a mental deficiency, and an intellectual disability and every license issued hereunder shall be the licensee's authority to receive and hold a person duly admitted or committed pursuant to law.

L.1956, c.161, s.6; amended 2010, c.50, s.58.



Section 30:11-11 - Public Policy; License Required; Application

30:11-11. Public policy; license required; application
It is declared to be the public policy of this State to provide for the development, establishment and enforcement of basic standards for the training, experience and education of individuals acting as administrators of convalescent homes and private nursing homes as defined in chapter 11 of Title 30 to insure safe and adequate treatment of all individuals in convalescent homes and private nursing homes. No convalescent home or private nursing home shall operate in this State under the supervision of an individual acting as administrator except upon license first had and obtained for that purpose from the department. Nothing herein contained shall be so construed as to interfere with the powers of the State Board of Medical Examiners to license medical practitioners in New Jersey.

L.1968, c. 356, s. 1, eff. Jan. 1, 1970.



Section 30:11-12 - Applications For License; Evidence Of Ability To Comply With Minimum Standards

30:11-12. Applications for license; evidence of ability to comply with minimum standards
Application for license required by this act shall be made upon forms furnished by the Commissioner of the Department of Institutions and Agencies. The applicant shall be required to furnish evidence of his or her ability to comply with the minimum standards for administrators to successfully supervise the institution for which the license is sought.

L.1968, c. 356, s. 2, eff. Jan. 1, 1970.



Section 30:11-13 - Licensing Of Nursing Home Administrators; Regulations

30:11-13. Licensing of nursing home administrators; regulations
Upon receipt of an application for license and a license fee of $100, and an examination fee of $100, the department shall cause an investigation to be made of the applicant and shall issue a license if it is found that said applicant is of good moral character and complies with the provisions of this act, the regulations of the department and the minimum standards established for the administration of a convalescent home or private nursing home. The license shall not be transferable or assignable and shall be posted in a conspicuous place on the licensed premises wherein the individual acts as an administrator, as prescribed by the regulations of the department. The Commissioner of Health, with the advice of the Nursing Home Administrators' Licensing Board, shall adopt, amend, promulgate and enforce such rules, regulations, and minimum standards for the training, experience and education of individuals acting as administrators of convalescent homes and private nursing homes to be licensed hereunder as may be reasonably necessary to accomplish the purposes of this chapter. In addition, the commissioner shall adopt rules and regulations to provide for such periodic increases in the license fee and the examination fee as the commissioner deems necessary. Such rules, regulations and minimum standards when adopted shall be binding upon all licensees and applicants for a license under this chapter. Licensees and applicants for a license as a convalescent home or private nursing home administrator of an institution or home conducted exclusively for persons who rely upon treatment by spiritual means alone through prayer in accordance with the creed or tenets of a recognized church or religious denomination as described in section 9 of P.L.1947, c.340 (C.30:11-9) shall meet all rules, regulations, and minimum standards prescribed by the board, except medical rules, regulations, and minimum standards.

L.1968,c.356,s.3; amended 1970,c.169; 1986,c.100,s.1; 1991,c.78,s.1.



Section 30:11-14 - $100 Fee For 2-year License

30:11-14. $100 fee for 2-year license
A license to act as an administrator of a convalescent home or private nursing home shall be valid for two years from the date of issue, and upon issuance or renewal of such license, the commissioner shall collect, respectively, a fee of $100.00, which shall be paid into the General Fund, and the cost of administration of this act shall be provided for in the annual appropriation law.

L. 1968, c. 356, s. 4, eff. Jan. 1, 1970. Amended by L. 1986, c. 100, s. 2, eff. Aug. 27, 1986.



Section 30:11-15 - Conditional License; Duration

30:11-15. Conditional license; duration
Any administrator supervising any convalescent home or private nursing home in operation at the time of promulgation of any applicable rules, regulations or minimum standards under this act, who during the calendar year immediately preceding January 1, 1970, has served as a convalescent or nursing home administrator and who fails to meet the minimum standards shall receive a conditional license from the department notwithstanding any standards developed, imposed and enforced by the department pursuant to this act, except other than such standards as relate to good moral character or suitability: providing, however, that such conditional license shall expire in 2 years or on June 30, 1972, whichever is earlier, and shall not be renewable. There shall be provided by the department during the period for which such conditional license is in effect, a training and instruction program designed to enable all individuals, with respect to whom such conditional license is issued, to qualify for a permanent license.

L.1968, c. 356, s. 5, eff. Jan. 1, 1970.



Section 30:11-16 - Denial, Suspension Or Revocation Of License

30:11-16. Denial, suspension or revocation of license
The State Board of Control, after serving the licensee with specific charges in writing, at least 30 days in advance of a hearing, and after hearing, may deny, revoke, or suspend any and all licenses granted under authority of this act to any person violating the provisions of this act, or the rules and regulations promulgated hereunder.

L.1968, c. 356, s. 6, eff. Jan. 1, 1970.



Section 30:11-17 - Hearing; Procedure

30:11-17. Hearing; procedure
The Nursing Home Administrator's Licensing Board shall afford the licensee an opportunity for a prompt and fair hearing before deciding on the matter of suspension, revocation or denial of any license. The procedure governing such hearing shall be in accordance with the rules and regulations of the department adopted by The Board of Control and with the consent of the nursing home administrator's licensing board. Either party may be represented by counsel of their own choosing, subpoena witnesses and compel their attendance on forms furnished by the department.

L.1968, c. 356, s. 7, eff. Jan. 1, 1970.



Section 30:11-18 - Notice; Specification Of Charges; Hearing; Appeal

30:11-18. Notice; specification of charges; hearing; appeal
Notice of the pending revocation, suspension, or denial of a license together with a specification of charges shall be sent to the applicant or the licensee by registered mail. Denial, suspension or revocation shall become effective 30 days after mailing, unless the applicant or licensee within such 30-day period shall meet the requirements of the department or shall give written notice to the department of his desire for a hearing, in which case, the denial, suspension or revocation shall be held in abeyance until the hearing has been concluded and a final decision rendered; provided, however, that such applicant or licensee may appeal from such denial, suspension or revocation to any court having jurisdiction of such matters.

L.1968, c. 356, s. 8, eff. Jan. 1, 1970.



Section 30:11-19 - Arrangement Of Hearings; Decisions

30:11-19. Arrangement of hearings; decisions
The Commissioner of the Department of Institutions and Agencies shall arrange for prompt and fair hearings on all such cases, render written decisions stating his conclusions and reasons therefor upon each matter heard, and is empowered to enter orders of denial, suspension or revocation consistent with the circumstances in each case.

L.1968, c. 356, s. 9, eff. Jan. 1, 1970.



Section 30:11-20 - Nursing Home Administrator's Licensing Board; Appointment; Membership; Qualifications; Terms; Compensation; Reimbusement For Expenses

30:11-20. Nursing home administrator's licensing board; appointment; membership; qualifications; terms; compensation; reimbusement for expenses

10. The Commissioner of the Department of Health and Senior Services subject to the approval of the Governor, shall appoint a Nursing Home Administrator's Licensing Board which shall consist of the Commissioner of the Department of Human Services; the Commissioner of the Department of Health and Senior Services, and seven nursing home administrators of recognized ability, two of whom shall be registered nurses who are graduates of accredited schools of nursing, licensed by the New Jersey State Board of Nursing to practice nursing in this State, one of whom shall be a fellow of the American College of Nursing Home Administrators, one of whom shall be a member of the American College of Nursing Home Administrators, one of whom shall be an administrator of a governmentally operated nursing home, one of whom shall be an administrator of a nonprofit home for the aged with a licensed infirmary, and one of whom shall be an administrator of a proprietary nursing home. There shall be appointed six additional members who shall be representative of the professions and institutions concerned with the care and treatment of chronically ill or infirm elderly patients other than nursing home administrators or persons associated with nursing homes, one of whom shall be a physician licensed to practice medicine in this State, but in no event shall a majority of the board be representative of a single professional or institutional category. Any noninstitutional member of the board, which does not include nursing home administrators, shall have no direct financial interest in nursing homes. Each member of the board who is a nursing home administrator shall have a minimum of not less than five years' experience as an administrator in the supervision of a convalescent home or private nursing home and shall at all times be licensed as a nursing home administrator pursuant to the terms of this act. The board shall be appointed for terms of four years, except when appointed to complete an unexpired term. Members whose terms shall expire shall hold office until appointment of their successors. Members may be reappointed for one additional term. They shall serve without compensation, but shall be reimbursed for actual expenses incurred in the performance of their official duties.

L.1968,c.356,s.10; amended 1969, c.174; 1975, c.8; 1997, c.110.



Section 30:11-21 - Responsibilities And Duties Of Board

30:11-21. Responsibilities and duties of board
The nursing home administrator's licensing board shall have the following responsibilities and duties;

a. Develop, and promulgate by regulation approved by the State Board of Control standards which must be met by individuals in order to receive a license as a nursing home administrator, which standards shall be designed to insure that nursing home administrators will be individuals who are of good character and are otherwise suitable, and who, by training, experience and education in the field of institutional administration, are qualified to serve as nursing home administrators;

b. Develop and apply appropriate techniques, including examinations and investigations for determining whether an individual meets such standards;

c. Issue licenses to individuals determined to meet such standards and recommend to the State Board of Control or the Commissioner of the Department of Institutions and Agencies the revocation, suspension or denial of licenses to be issued or previously issued by the board in any case where the individual holding any such license is determined substantially to have failed to conform to the requirements of such standards;

d. Establish and carry out procedures designed to insure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards;

e. Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the board to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of such standards;

f. Conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the state with a view to the improvement of the standards imposed for the licensing of such administrators and of procedures and methods for the enforcement of such standards with respect to administrators of nursing homes who have been licensed as such;

g. To study and identify the core of knowledge that should constitute minimally the training in the field of institutional administration which should qualify an individual to serve as a nursing home administrator;

h. To study and develop model techniques for determining whether an individual possesses such qualifications;

i. To study and develop model criteria for programs of training and to recommend such programs of training and instruction for those desiring to pursue a career in nursing home administration.

L.1968, c. 356, s. 11, eff. Jan. 1, 1970.



Section 30:11-22 - Nursing Home Administrator Defined

30:11-22. Nursing home administrator defined
As used in this act, the term "nursing home administrator" means any individual who is charged with the general administration or supervision of a nursing home or convalescent home whether or not such individual has an ownership interest in such home and whether or not his function or duties are shared with one or more other individuals.

L.1968, c. 356, s. 12, eff. Jan. 1, 1970.



Section 30:11-23 - Qualification Of Applicants, Criminal History Record Background Check.

30:11-23 Qualification of applicants, criminal history record background check.

13. Except as to persons who shall qualify for a conditional license pursuant to the provisions of this act, no license shall be issued to a person unless he is a citizen of the United States at the time of the submission of the application, or has declared his intention of becoming a citizen of the United States in the form and manner prescribed by the Commissioner of Health and Senior Services. No license granted to a noncitizen shall be valid or be renewed after six years from the date of his declaration of intention unless he shall furnish evidence of his actually having become a citizen. No license shall be issued to any person under the age of 18 years; to any person who has ever been convicted of a crime involving moral turpitude; or to any person who has been found guilty of violating the provisions of this act by a court of competent jurisdiction or who has admitted such guilt.

For the purposes of this section, each applicant for a license shall submit to the commissioner the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commissioner is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1968,c.356,s.13; amended 1973, c.178; 2003, c.199, s.16.



Section 30:11-24 - Notice Of Change In Facts In Application

30:11-24. Notice of change in facts in application
Whenever any change shall occur in the facts as set forth in any application for a license, the licensee or applicant shall file with the commissioner a notice in writing of such change within 10 days after the occurrence thereof.

L.1968, c. 356, s. 14, eff. Jan. 1, 1970.



Section 30:11-25 - Questions To Applicants; Declarations; Effect Of Fraud And Misrepresentation

30:11-25. Questions to applicants; declarations; effect of fraud and misrepresentation
Applicants shall answer such questions as may be asked concerning their character, residence, citizenship and ability to operate a nursing home or convalescent home and make such declarations as shall be required. All applicants may be duly sworn and all statements and applications shall be deemed material. Fraud, misrepresentation, false statements, misleading statements, evasions or suppression of material facts in the securing of a license shall be grounds for denial, suspension or revocation of the license.

L.1968, c. 356, s. 15, eff. Jan. 1, 1970.



Section 30:11-26 - Violation; Penalty

30:11-26. Violation; penalty
Any person, firm, partnership, corporation or association who shall operate or conduct a convalescent home or private nursing home without first obtaining an administrator licensed pursuant to the provisions of this act, or who shall operate such convalescent home or private nursing home after denial, revocation or suspension of its administrator's license shall be liable to a penalty of $50.00 for each day of operation in violation hereof for the first offense, and for any subsequent offense shall be liable to a penalty of $100.00 for each day in violation hereof. Any such penalty shall be sued for and collected in a summary proceeding instituted by the Attorney General, at the request and in the name of the State Board of Control, pursuant to the Penalty Enforcement law (N.J.S. 2A:58-1, et seq.). The State Board of Control, with the approval of the Attorney General, is hereby authorized and empowered to compromise and settle claims for money penalties in appropriate circumstances where it appears to the satisfaction of the board that payment of the full penalty will work severe hardship on any individual not having sufficient financial ability to pay the full penalty, but in no case shall the penalty be compromised for a sum less than $200.00 for the first offense and $500.00 for the second and each subsequent offense; provided, however, that any penalty of less than $200.00 or $500.00 as the case may be, may be compromised for a lesser sum. Money penalties when required shall be payable to the General State Fund. No money penalties provided for herein shall be required to be paid until the appellate procedures provided for in the courts shall have been exhausted and then only if on appeal, it is determined that the licensee was in violation of the provisions hereof or the rules and regulations of the State Board of Control establishing minimum standards for license. Money penalties assessed prior to the filing of an appeal to the appellate court or courts shall be recoverable only to the extent that the appellate court or courts affirms the decision of the department in the first instance.

L.1968, c. 356, s. 16, eff. Jan. 1, 1970.



Section 30:11-27 - Injunctions

30:11-27. Injunctions
The department may, in the manner provided by law maintain an action in the name of the State of New Jersey for injunction against any person, firm, partnership, association or corporation, continuing to conduct, manage or operate a convalescent home or private nursing home under the supervision of an administrator who is without a license, or after the suspension or revocation of such license.

L.1968, c. 356, s. 17, eff. Jan. 1, 1970.



Section 30:11-28 - Services Of State Employees To Carry Out Duties

30:11-28. Services of state employees to carry out duties
The Nursing Home Administrator's Licensing Board is hereby empowered within the limits of appropriations made available to it and on a cost reimbursable basis, to obtain the services of any State department and State employee necessary to carry out its duties.

L.1968, c. 356, s. 18, eff. Jan. 1, 1970.



Section 30:11A-1 - Definitions

30:11A-1. Definitions
For purposes of this act, a residential health care facility is defined as any facility, whether in single or multiple dwellings, whether public or private, whether incorporated or unincorporated, whether for profit or nonprofit, operated at the direction of or under the management of an individual or individuals, corporation, partnership, society, or association, which furnishes food and shelter to four or more persons 18 years of age or older who are unrelated to the proprietor, and which provides dietary services, recreational activities, supervision of self-administration of medications, supervision of and assistance in activities of daily living and assistance in obtaining health services to any one or more of such persons, excluding, however, any community residence for the developmentally disabled as defined in section 2 of P.L.1977, c. 448 (C. 30:11B-2), any facility or living arrangement operated by, or under contract with, any State department or agency, upon the written authorization of the Commissioner of the Department of Health, and any privately operated establishment licensed under chapter 11 of Title 30 of the Revised Statutes.

A "resident" of a residential health care facility is defined as a person 18 years of age or older who is ambulant with or without assistive devices who has been certified by a licensed physician to be free from communicable disease and not in need of skilled nursing care, and who, except in the case of a person 65 years of age and over, is in need of dietary services, supervision of self-administration of medications, supervision of and assistance in activities of daily living, or assistance in obtaining health care services, but shall not be given skilled nursing care while a resident except as hereinafter provided. The foregoing definition shall not be construed to prevent care of residents in emergencies or during temporary illness for a period of 1 week or less and shall not be construed to prevent a licensed physician from ordering nursing or other health care services.

L.1953, c. 212, p. 1606, s. 1. Amended by L.1964, c. 147, s. 2; L.1979, c. 496, s. 26.



Section 30:11A-2 - Certificate Of Approval

30:11A-2. Certificate of approval
Residential health care facilities as defined in section 1, shall operate within this State pursuant to certificate of approval first had and obtained for that purpose from the Department of Health. No such certificate of approval shall be issued unless the commissioner shall be satisfied that the institution in question is adequately prepared to furnish facilities, care and service complying with standards, relating thereto, except that temporary permits, valid for a period not exceeding 6 months and not subject to renewal, may be issued under the circumstances specified in section 6 of this act. Boarding and rooming houses shall not be construed to be within the provisions of this act.

L.1953, c. 212, p. 1606, s. 2. Amended by L.1964, c. 147, s. 3; L.1979, c. 496, s. 27.



Section 30:11A-3 - Rules, Regulations And Standards

30:11A-3. Rules, regulations and standards
The State Department of Health shall adopt, promulgate and enforce such rules, regulations and standards with respect to the residential health care facilities to be approved hereunder as it may deem necessary to assure that: persons living in such facilities are afforded the opportunity to live with as much independence, autonomy and interaction with the surrounding community as they are capable of; such persons are afforded minimum standard of sanitation, housekeeping, heat, light, air, food, lodging, care, service and fire safety which also preserve and promote a homelike atmosphere appropriate to such facilities; such persons are not deprived of any constitutional, civil or legal right solely by reason of their living in such facilities; and that employees of public and private agencies have reasonable access to such facilities and other citizens have reasonable access upon receiving the consent of the resident to be visited by them; but nothing in this chapter nor any rule or regulation promulgated hereunder shall be construed to mean that any residential health care facility may advertise, hold itself out or operate as a nursing home. The department may determine that the various establishments covered by this act are appropriately and reasonably classified into two or more classes, and may establish separate rules, regulations and standards for each such class. Such rules, regulations and standards shall in any event include, but need not be limited to, all requirements and limitations legally imposed upon any such establishment by any other municipal, county, or State office or officer having inspection, approval, licensing or regulatory authority with respect to such establishment.

L.1953, c. 212, p. 1607, s. 3. Amended by L.1964, c. 147, s. 4; L.1979, c. 496, s. 28.



Section 30:11A-4 - Application For Certificate Of Approval

30:11A-4. Application for certificate of approval
Application for a certificate of approval shall be made upon forms furnished by the department, and the applicant shall be required to furnish any evidence which the department may require, as part of or in support of such application, relating to the applicant's ability and intention to comply with prescribed standards of facilities and operation.

L.1953, c. 212, p. 1607, s. 4.



Section 30:11A-5 - Investigation Of Applicant; Certificate Not Transferable; Display

30:11A-5. Investigation of applicant; certificate not transferable; display
Upon receipt of an application for a certificate of approval, the department shall cause an investigation to be made of the applicant and the facilities, and shall issue a certificate of approval if it is found that the applicant is of good moral character and that the facilities comply with the provisions of this act and with the regulations and standards required by the department pursuant hereto. The certificate of approval shall not be transferable or assignable or applicable to any premises or proprietor other than those specified therein. The certificate shall be conspicuously displayed within the residential health care facility at all times.

L.1953, c. 212, p. 1608, s. 5. Amended by L.1964, c. 147, s. 5; L.1979, c. 496, s. 29.



Section 30:11A-6 - Existing Facility; Reasonable Time To Comply With Rules, Regulations Or Standards

30:11A-6. Existing facility; reasonable time to comply with rules, regulations or standards
Any residential health care facility which is in operation on the effective date of this act, or at the time of promulgation of any applicable rules, regulations or standards under this act, may be given a reasonable time, not to exceed 2 years, within which to comply with such rules, regulations and standards, or subsequent amendments or supplements thereto.

L.1953, c. 212, p. 1608, s. 6. Amended by L.1964, c. 147, s. 6; L.1979, c. 496, s. 30.



Section 30:11A-7 - Duration Of Certificate Of Approval

30:11A-7. Duration of certificate of approval
A certificate of approval shall be valid for one year from date of issue, unless sooner revoked or suspended for cause.

L.1953, c. 212, p. 1608, s. 7.



Section 30:11A-8 - Denial, Revocation Or Suspension Of Certificates Of Approval

30:11A-8. Denial, revocation or suspension of certificates of approval
The State Board of Control may deny, revoke or suspend any and all certificates of approval granted under the authority of this act, because of violation of or failure to comply with the provisions of this act or the rules, regulations and standards promulgated hereunder.

Prior to the revocation, suspension or denial of any certificate of approval hereunder, the department, if requested, shall afford the establishment an opportunity for a prompt and fair hearing before the department. The procedure governing such hearings shall be in accordance with rules and regulations of the department adopted for that purpose. Either party may subpoena witnesses and compel their attendance on forms furnished by the department.

Notice of revocation, suspension or denial of a certificate of approval shall be sent to the establishment by registered mail and the notice shall set forth the particular reasons for the denial, suspension or revocation of the certificate. Such denial, suspension or revocation shall become effective thirty days after mailing, unless the establishment, within such thirty-day period shall meet the requirements of the department or shall give written notice to the department of its desire for a hearing, in which case the denial, suspension or revocation shall be held in abeyance until the hearing has been concluded and a final decision rendered.

The Commissioner of the Department of Institutions and Agencies is hereby empowered to arrange for prompt and fair hearings on all such cases and to render written decisions stating conclusions and reasons therefor upon each matter so heard, and to enter orders of denial, suspension or revocation consistent with the circumstances in each case.

L.1953, c. 212, p. 1608, s. 8.



Section 30:11A-9 - Inspection Of Premises; Alterations, Additions Or Improvements

30:11A-9. Inspection of premises; alterations, additions or improvements
The department shall make or cause to be made such inspections of the premises of any residential health care facility from time to time as it may deem necessary to be assured that any such establishment is at all times complying with the provisions of this act and with the rules, regulations and standards promulgated hereunder. Any approved establishment, prior to making any alterations, additions or improvements to its facilities or prior to the construction of new facilities shall, before commencing such work, submit plans and specifications to the department for preliminary inspection and approval or recommendations with respect thereto.

L.1953, c. 212, p. 1609, s. 9. Amended by L.1979, c. 496, s. 31.



Section 30:11A-10 - Penalties For Operating Uncertified Residential Health Care Facility.

30:11A-10 Penalties for operating uncertified residential health care facility.

10. (a) Any person, firm, corporation, partnership, society or association who shall operate or conduct a residential health care facility without first obtaining the certificate of approval required by this act, or who shall operate such establishment after revocation or suspension of a certificate of approval, shall be liable to a penalty of $10.00 for each day of operation in violation hereof for the first offense and for any subsequent offense shall be liable to a penalty of $20.00 for each day of operation in violation hereof.

The penalties authorized by this section shall be recovered in a summary proceeding, brought in the name of the State of New Jersey pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.74 (C.2A:58-10 et seq.). Money penalties, when recovered, shall be payable to the General State Fund.

The department may, in the manner provided by law, maintain an action in the name of the State of New Jersey for injunctive relief against any person, firm, corporation, partnership, society or association, continuing to conduct, manage or operate a residential health care facility without a certificate of approval, or after suspension or revocation of such certificate.

The practice and procedure in actions instituted under authority of this section shall conform to the practice and procedure in the court in which the action is instituted.

No officer or agent of any municipal or county agency having responsibility for making payments of any form of public assistance under the provisions of Title 44 of the Revised Statutes, shall make such payments to or on behalf of a person residing in a residential health care facility as defined in this act, unless such establishment is, at the time of such payment, approved or provisionally approved pursuant to this act.

(b)No residential health care facility, licensed hereunder, shall by public or private advertisement or by any other means hold out to the public that it is equipped to provide post-operative or convalescent care for persons with a mental illness or an intellectual disability or who are suffering or recovering from illness or injury or who are critically ill. Any person, firm, association, partnership, society or corporation who violates the provisions of this subsection shall cease and desist from such practices and shall be liable to a penalty of $100.00 for the first and $200.00 for each subsequent offense, such penalties shall be recovered in the manner provided for in subsection (a) of this section.

(c)No residential health care facility licensed hereunder, shall operate as a private mental hospital, convalescent home, private nursing home, or private hospital, unless it is licensed pursuant to chapter 11 of Title 30 of the Revised Statutes. Whenever there is reason to believe that any such facility or institution is in violation of the provisions of this subsection, the department may conduct a reasonable inspection of the premises for the purpose of ascertaining whether there is any violation. Any facility or institution which violates the provisions of this subsection shall be liable to a penalty of $25.00 for each day of operation in violation of this subsection for the first offense and to a penalty of $50.00 for each day of operation for any subsequent offense. The Department of Health and Senior Services, with the approval of the Attorney General, is hereby authorized and empowered to compromise and settle claims for the monetary penalty in appropriate circumstances where it appears to the satisfaction of the department that payment of the full penalty will work severe hardship on any individual not having sufficient financial ability to pay the full penalty but in no case shall the penalty be compromised for a sum less than $250.00 for the first offense and $500.00 for any subsequent offense; provided, however, that any penalty of less than $250.00 or $500.00, as the case may be, may be compromised for a lesser sum. The penalties authorized by this subsection shall be recovered in the manner provided for in subsection (a) of this section.

(d)No owner, operator or employee of a residential health care facility shall serve notice upon a resident to leave the premises, or take any other action in retaliation for: (a) The efforts of the resident or a person acting on his behalf to secure or enforce any rights under a contract, the laws of this State or any of its subdivisions, or the laws of the United States; or (b) The good faith complaint of a resident or a person acting on his behalf to a governmental authority concerning the owner, operator or employee's alleged violation of this act or any health or safety law, regulation, code or ordinance, or other law or regulation which has as its objective the regulation of residential health care facilities.

L.1953, c.212, s.10; amended 1964, c.147, s.7; 1979, c.496, s.32; 2010, c.50, s.59.



Section 30:11A-11 - Effect Of Issuance Of Certificate Of Approval

30:11A-11. Effect of issuance of certificate of approval
The issuance of a certificate of approval pursuant to this act shall not preclude a subsequent determination by the department that the establishment so approved is subject to licensing and other requirements of chapter eleven of Title 30 of the Revised Statutes, and shall not exempt such establishment from any requirements or penalties resulting from such determination, nor from any requirements or penalties imposed by any other law of this State.

L.1953, c. 212, p. 1610, s. 11.



Section 30:11A-12 - Denial Of Application On Ground Of Existence Of Adequate Facilities; Prohibition; Treatment Of Individuals Opposed To Medical Treatment

30:11A-12. Denial of application on ground of existence of adequate facilities; prohibition; treatment of individuals opposed to medical treatment
Nothing in this act shall vest authority or be construed to vest authority in the Department of Health to deny any application for a certificate of approval on the sole ground that adequate residential health care facilities are already available in the vicinity or area for which the certificate of approval is sought.

Nothing in this act shall be so construed as to give authority to supervise or regulate or control the remedial care or treatment of individuals who are adherents of any well-recognized church or religious denomination which subscribes to the art of healing by prayer and the principles of which are opposed to medical treatment and who are living in any home or institution operated by a member or members, or by an association or corporation composed of members of such well-recognized church or religious denomination; provided, that such home or institution admits only adherents of such church or denomination and is so designated; nor shall the existence of any of the above conditions alone militate against granting a certificate of approval to such establishment; and provided further, that such establishment shall comply with all rules, regulations and standards relating to sanitation and safety of the premises and be subject to inspection therefor.

L.1953, c. 212, p. 1611, s. 12. Amended by L.1979, c. 496, s. 33.



Section 30:11A-13 - Additional Officers And Employees; Costs Of Administration

30:11A-13. Additional officers and employees; costs of administration
The department is authorized, directed and empowered to employ, in compliance with the provisions of Title 11 of the Revised Statutes, such additional officers and employees as may be necessary to carry out the provisions of this act. The costs of administration of this act shall be provided for in the annual appropriation law.

L.1953, c. 212, p. 1611, s. 13.



Section 30:11A-14 - Effective Date

30:11A-14. Effective date
Section thirteen of this act shall take effect immediately, and all other sections of this act shall take effect July first, one thousand nine hundred and fifty-three.

L.1953, c. 212, p. 1612, s. 14.



Section 30:11B-1 - Findings.

30:11B-1 Findings.

1.The Legislature finds that many developmentally disabled persons who are now housed in large institutions can be better cared for and given training for independent living in small community residences. Such persons have a right to the fuller, more normal life that care in such residences brings, and it is, therefore, the intention of the Legislature, through this act, to encourage the development of community residences for the developmentally disabled and to provide for the licensing and regulation of such residences by the Department of Human Services.

The Legislature further finds that there are many persons who have been hospitalized due to mental illness and are recovered to the extent that they no longer require such hospitalization, but would benefit from the specialized independent-living training available to residents of small community residences for the mentally ill. These community residences for the mentally ill may also be utilized by persons who have not been hospitalized for mental illness but who are participating in community mental health counseling or training programs provided by a State-affiliated community mental health agency. These persons have a right to the fuller, more normal life that care in community residences brings, and it is, therefore, the intention of the Legislature through this act, to encourage the development of community residences for the mentally ill and to provide for the licensing and regulation of the residences by the Department of Human Services or the Department of Children and Families, as applicable.

In addition, the Legislature finds that many persons who have sustained head injuries which impair their cognitive, behavioral, social or physical functioning, and who are now housed in large institutions can be better cared for and given training for independent living in small community residences. These persons have a right to the fuller, more normal life that care in these residences brings, and it is, therefore, the intention of the Legislature, through this act, to encourage the development of community residences for persons with head injuries and to provide for the licensing and regulation of these residences by the Department of Human Services.

L.1977, c.448, s.1; amended 1987, c.112, s.2; 1993, c.329, s.1; 2006, c.47, s.176.



Section 30:11B-2 - Definitions.

30:11B-2 Definitions.

2."Alzheimer's disease and related disorders" means a form of dementia characterized by a general loss of intellectual abilities of sufficient severity to interfere with social or occupational functioning.

"Community residence for the developmentally disabled" means any community residential facility housing up to 16 persons with developmental disabilities, which provides food, shelter, and personal guidance for persons with developmental disabilities who require assistance, temporarily or permanently, in order to live independently in the community. Such residences shall not be considered health care facilities within the meaning of the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.) and shall include, but not be limited to, group homes, halfway houses, supervised apartment living arrangements, and hostels.

"Community residence for the mentally ill" means any community residential facility which provides food, shelter, and personal guidance, under such supervision as required, to not more than 15 persons with mental illness who require assistance temporarily or permanently, in order to live independently in the community. These residences shall be approved for a purchase of service contract or an affiliation agreement pursuant to procedures established by the Division of Mental Health and Addiction Services in the Department of Human Services or the Division of Children's System of Care in the Department of Children and Families, as applicable. These residences shall not house persons who have been assigned to a State psychiatric hospital after having been found not guilty of a criminal offense by reason of insanity or unfit to be tried on a criminal charge. These residences shall not be considered health care facilities within the meaning of the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.) and shall include, but not be limited to, group homes, halfway houses, supervised apartment living arrangements, family care homes, and hostels.

"Community residence for persons with head injuries" means a community residential facility providing food, shelter, and personal guidance, under such supervision as required, to not more than 15 persons with head injuries, who require assistance, temporarily or permanently, in order to live in the community, and shall include, but not be limited to: group homes, halfway houses, supervised apartment living arrangements, and hostels. Such a residence shall not be considered a health care facility within the meaning of the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.).

"Dementia" means a chronic or persistent disorder of the mental processes due to organic brain disease, for which no curative treatment is available, and marked by memory disorders, changes in personality, deterioration in personal care, impaired reasoning ability, and disorientation.

"Developmental disability" or "developmentally disabled" means a severe, chronic disability of a person which: a. is attributable to a mental or physical impairment or combination of mental or physical impairments; b. is manifest before age 22; c. is likely to continue indefinitely; d. results in substantial functional limitations in three or more of the following areas of major life activity, that is, self-care, receptive and expressive language, learning, mobility, self-direction and capacity for independent living, or economic self-sufficiency; and e. reflects the need for a combination and sequence of special interdisciplinary or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated. Developmental disability includes, but is not limited to, severe disabilities attributable to an intellectual disability, autism, cerebral palsy, epilepsy, spina bifida, and other neurological impairments where the above criteria are met.

"Mentally ill" or "mental illness" means any psychiatric disorder which has required an individual to receive either inpatient psychiatric care or outpatient psychiatric care on an extended basis.

"Person with head injury" means a person who has sustained an injury, illness, or traumatic changes to the skull, the brain contents or its coverings which results in a temporary or permanent physiobiological decrease of cognitive, behavioral, social, or physical functioning which causes partial or total disability, but excluding a person with Alzheimer's disease and related disorders or other forms of dementia.

L.1977, c.448, s.2; amended 1987, c.112, s.3; 1993, c.329, s.2; 1995, c.4, s.9; 2006, c.47, s.177; 2010, c.50, s.60; 2012, c.16, s.125; 2015, c.125, s.9.



Section 30:11B-3 - Assistance In Self-care, Developing Potential

30:11B-3. Assistance in self-care, developing potential
3. Every community residence for the developmentally disabled, every community residence for the mentally ill and every community residence for persons with head injuries shall provide to every person admitted assistance in maintaining a basic level of self-care and in developing the potential to live independently in the community.

L.1977,c.448,s.3; amended 1987,c.112,s.4; 1993,c.329,s.3.



Section 30:11B-4 - Licenses; Regulations.

30:11B-4 Licenses; regulations.

4.All such residences which are operated by any individual or individuals, corporation, partnership, society or association, whether public or private, whether incorporated or unincorporated, whether for profit or nonprofit, shall be licensed by the Department of Human Services or Department of Children and Families, as applicable, under appropriate regulations promulgated by the commissioner or the Commissioner of Children and Families, as applicable. Such regulations shall govern the operation and maintenance of residences, and prescribe conditions for admission and discharge of residents. The regulations shall assure that essential life-safety, health and comfort conditions exist in a home-like atmosphere.

L.1977, c.448, s.4; amended 2006, c.47, s.178.



Section 30:11B-4.1 - Applicable Act

30:11B-4.1. Applicable act
The provisions of the "Uniform Fire Safety Act," P.L. 1983, c. 383 (C. 52:27D-193 et seq.) shall apply to any residence licensed or regulated pursuant to P.L. 1977, c. 448 (C. 30:11B-1 et seq.).

L. 1987, c. 112, s. 9.



Section 30:11B-4.2 - Program Standards.

30:11B-4.2 Program standards.

10. a. Within six months of the effective date of P.L.1987, c.112, the Director of the Division of Mental Health and Addiction Services in the Department of Human Services or the Division of Children's System of Care in the Department of Children and Families, as applicable, shall develop program standards which include criteria for educational and professional experience of employees of a community residence for the mentally ill and staffing ratios appropriate to the needs of the residents of the community residences for the mentally ill.

b.Within six months after the effective date of P.L.1993, c.329, the Commissioner of Human Services or the Commissioner of Children and Families, as applicable, shall develop program standards which include criteria for educational and professional experience of employees of a community residence for persons with head injuries and staffing ratios appropriate to the needs of the residents of these community residences.

L.1987, c.112, s.10; amended 1993, c.329, s.4; 1995, c.4, s.10; 2006, c.47, s.179; 2012, c.16, s.126.



Section 30:11B-5 - Geographic Location.

30:11B-5 Geographic location.

5.The geographic location of community residences for the developmentally disabled, community residences for the mentally ill and community residences for persons with head injuries shall be monitored by the Department of Human Services or Department of Children and Families, as applicable. Through the granting or withholding of licenses, the respective department shall insure that these residences are available throughout the State, without unnecessary concentration in any area.

L.1977, c.448, s.5; amended 1987, c.112, s.5; 1993, c.329, s.5; 2006, c.47, s.180.



Section 30:11B-6 - Residents Of Municipality

30:11B-6. Residents of municipality
6. All residents of community residences for the developmentally disabled, community residences for the mentally ill and community residences for persons with head injuries in any municipality and county of the State shall be deemed residents of such municipality and county for all purposes, and shall be entitled to the use and benefit of all health, education, vocational and other facilities of such municipality and county in the same manner and extent as any other persons living in such municipality and county.

L.1977,c.448,s.6; amended 1987,c.112,s.6; 1993,c.329,s.6.



Section 30:11B-7 - Fiscal Audit, Analysis; Review

30:11B-7. Fiscal audit, analysis; review
One year after the effective date of this act and annually thereafter the office of the State Auditor in the Office of Legislative Services shall conduct a fiscal audit and analysis of the operation of community residences for the developmentally disabled and of community residences for the mentally ill and shall report its findings to the Legislature. One year after the effective date of this act and annually thereafter, the Senate standing committee on Institutions, Health and Welfare and the General Assembly standing committee on Health and Human Resources shall jointly conduct a review of the operation and effectiveness of community residences for the developmentally disabled and community residences for the mentally ill and report their findings to the Legislature with any recommendations they may have.

L. 1977, c. 448, s.7; amended by L. 1987, c. 112, s. 7.



Section 30:12-1 - Consent Of Municipality To Establishment Or Maintenance By Persons Or Corporations

30:12-1. Consent of municipality to establishment or maintenance by persons or corporations
No person or corporation shall locate, erect, build, establish or maintain, either temporarily or permanently, any pesthouse or hospital or building for the treatment of any communicable diseases, or for the reception of persons suffering from any such disease, within any municipality, without first obtaining the consent of the governing body of such municipality, which consent may be given by resolution and upon such terms and conditions as may be embraced in such resolution.



Section 30:12-2 - Consent Of Municipality To Location Of Communicable Disease Institution For Profit

30:12-2. Consent of municipality to location of communicable disease institution for profit
No person, corporation or association, except municipal corporations or corporations not organized for pecuniary profit shall establish or maintain for profit any hospital, or other institution for persons afflicted with communicable diseases without first having obtained the consent by resolution or ordinance of the governing board or body of the municipality within which the institution is to be established.

Notice of application for such consent, setting forth the time and place at which the application will be presented, the name of the applicant, and the exact location of the proposed institution shall be given by publication for at least 2 weeks in one or more newspapers published and circulated in the municipality, or if none be published therein, by posting in ten of the most public places in such municipality at least 14 days before the meeting at which the application will be presented.

Amended by L.1977, c. 63, s. 22, eff. April 15, 1977.



Section 30:13-1 - Legislative Findings And Declarations

30:13-1. Legislative findings and declarations
The Legislature hereby finds and declares that the well-being of nursing home residents in the State of New Jersey requires a delineation of the responsibilities of nursing homes and a declaration of a bill of rights for such residents.

L.1976, c. 120, s. 1, eff. Nov. 30, 1976.



Section 30:13-2 - Definitions.

30:13-2 Definitions.

2.For the purposes of this act:

a."Administrator" means any individual who is charged with the general administration or supervision of a nursing home whether or not such individual has an ownership interest in such home and whether or not his function and duties are shared with one or more other individuals.

b."Guardian" means a person, appointed by a court of competent jurisdiction, who shall have the right to manage the financial affairs and protect the rights of any nursing home resident who has been declared an incapacitated person. In no case shall the guardian of a nursing home resident be affiliated with a nursing home, its operations, its staff personnel or a nursing home administrator in any manner whatsoever.

c."Nursing home" means any institution, whether operated for profit or not, which maintains and operates facilities for extended medical and nursing treatment or care for two or more nonrelated individuals who are suffering from acute or chronic illness or injury, or are crippled, convalescent or infirm and are in need of such treatment or care on a continuing basis. Infirm is construed to mean that an individual is in need of assistance in bathing, dressing or some type of supervision.

d."Reasonable hour" means any time between the hours of 8 a.m. and 8 p.m. daily.

e."Resident" means any individual receiving extended medical or nursing treatment or care at a nursing home.


L.1976,c.120,s.2; amended 1997,c.379,s.8.



Section 30:13-3 - Responsibilities Of Nursing Homes.

30:13-3 Responsibilities of nursing homes.
3.Every nursing home shall have the responsibility for:

a. (1) Maintaining a complete record of all funds, personal property and possessions of a nursing home resident from any source whatsoever, which have been deposited for safekeeping with the nursing home for use by the resident. This record shall contain a listing of all deposits and withdrawals transacted, and these shall be substantiated by receipts given to the resident or his guardian. A nursing home shall provide to each resident or his guardian a quarterly statement which shall account for all of such resident's property on deposit at the beginning of the accounting period, all deposits and withdrawals transacted during the period, and the property on deposit at the end of the period. The resident or his guardian shall be allowed daily access to his property on deposit during specific periods established by the nursing home for such transactions at a reasonable hour. A nursing home may, at its own discretion, place a limitation as to dollar value and size of any personal property accepted for safekeeping.

(2)Offering an incoming resident or the resident's guardian, in accordance with current law, at the time of admission to a nursing home on or after the effective date of P.L.2015, c.230, a form designating the beneficiary of any remaining balance in the resident's personal needs allowance account that does not exceed $1,000 upon the resident's death. In the case of a person residing in a nursing home prior to the effective date of P.L.2015, c.230, the nursing home shall have the responsibility for offering the resident or the resident's guardian, in accordance with current law, whenever possible, a form designating the beneficiary of any remaining balance in the resident's personal needs allowance account that does not exceed $1,000 upon the resident's death. Funds remaining in a personal needs allowance account at the time of a resident's death shall be included in that resident's estate and shall, consistent with N.J.S.3B:22-2, be subject to claims made by estate creditors prior to distribution to a designated beneficiary.

b.Providing for the spiritual needs and wants of residents by notifying, at a resident's request, a clergyman of the resident's choice and allowing unlimited visits by such clergyman. Arrangements shall be made, at the resident's expense, for attendance at religious services of his choice when requested. No religious beliefs or practices, or any attendance at religious services, shall be imposed upon any resident.

c.Admitting only that number of residents for which it reasonably believes it can safely and adequately provide nursing care. Any applicant for admission to a nursing home who is denied such admission shall be given the reason for such denial in writing.

d.Ensuring that an applicant for admission or a resident is treated without discrimination as to age, race, religion, sex or national origin. However, the participation of a resident in recreational activities, meals or other social functions may be restricted or prohibited if recommended by a resident's attending physician in writing and consented to by the resident.

e.Ensuring that no resident shall be subjected to physical restraints except upon written orders of an attending physician for a specific period of time when necessary to protect such resident from injury to himself or others. Restraints shall not be employed for purposes of punishment or the convenience of any nursing home staff personnel. The confinement of a resident in a locked room shall be prohibited.

f.Ensuring that drugs and other medications shall not be employed for purposes of punishment, for convenience of any nursing home staff personnel or in such quantities so as to interfere with a resident's rehabilitation or his normal living activities.

g.Permitting citizens, with the consent of the resident being visited, legal services programs, employees of the Office of Public Defender and employees and volunteers of the Office of the Ombudsman for the Institutionalized Elderly, whose purposes include rendering assistance without charge to nursing home residents, full and free access to the nursing home in order to visit with and make personal, social and legal services available to all residents and to assist and advise residents in the assertion of their rights with respect to the nursing home, involved governmental agencies and the judicial system.

(1)Such access shall be permitted by the nursing home at a reasonable hour.

(2)Such access shall not substantially disrupt the provision of nursing and other care to residents in the nursing home.

(3)All persons entering a nursing home pursuant to this section shall promptly notify the person in charge of their presence. They shall, upon request, produce identification to substantiate their identity. No such person shall enter the immediate living area of any resident without first identifying himself and then receiving permission from the resident to enter. The rights of other residents present in the room shall be respected. A resident shall have the right to terminate a visit by a person having access to his living area pursuant to this section at any time. Any communication whatsoever between a resident and such person shall be confidential in nature, unless the resident authorizes the release of such communication in writing.

h.Ensuring compliance with all applicable State and federal statutes and rules and regulations.

i.Ensuring that every resident, prior to or at the time of admission and during his stay, shall receive a written statement of the services provided by the nursing home, including those required to be offered by the nursing home on an as-needed basis, and of related charges, including any charges for services not covered under Title XVIII and Title XIX of the Social Security Act, as amended, or not covered by the nursing home's basic per diem rate. This statement shall further include the payment, fee, deposit and refund policy of the nursing home.

j.Ensuring that a prospective resident or the resident's family or guardian receives a copy of the contract or agreement between the nursing home and the resident prior to or upon the resident's admission.

L.1976, c.120, s.1; amended 1994, c.58, s.50; 1997, c.241, s.1; 2005, c.155, s.89; 2010, c.34, s.10; 2015, c.230, s.1.



Section 30:13-3.1 - Provisions Relative To Medicare, Medicaid.

30:13-3.1 Provisions relative to Medicare, Medicaid.

3. a. A nursing home shall not, with respect to an applicant for admission or a resident of the facility:

(1) require that the applicant or resident waive any rights to benefits to which he may be entitled under the Medicare program established pursuant to Title XVIII of the federal Social Security Act, Pub.L.89-97 (42 U.S.C. s.1395 et seq.) or the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.); or

(2) require a third party guarantee of payment to the facility as a condition of admission or expedited admission to, or continued residence in, that facility; except that when an individual has legal access to a resident's income or resources available to pay for facility care pursuant to a durable power of attorney, order of guardianship or other valid document, the facility may require the individual to sign a contract to provide payment to the facility from the resident's income or resources without incurring personal financial liability.

b. A nursing home shall prominently display in that facility, and provide to an applicant for admission or a resident of the facility, written information about how to apply for benefits under the Medicare or Medicaid program, and how to receive a refund of previous payments to the facility which may be covered by those benefits.

c. The provisions of subsections a. and b. of this section shall only apply to those distinct parts of a nursing home certified to participate in the Medicare or Medicaid program.

L.1997,c.241,s.3.



Section 30:13-3.2 - Applicability Of Act.

30:13-3.2 Applicability of act.

4. Except as otherwise provided in this act, the provisions of P.L.1976, c.120 (C.30:13-1 et seq.) and section 3 of P.L.1997, c.241 (C.30:13-3.1) shall apply to any applicant for admission to a nursing home or any resident of the facility, whether the applicant or resident is eligible for benefits under the Medicare or Medicaid program or is a private pay patient, or may in the future convert from a private pay patient to a Medicare or Medicaid patient.

L.1997,c.241,s.4.



Section 30:13-4 - Responsibilities As Inclusive But Not Limitation

30:13-4. Responsibilities as inclusive but not limitation
The responsibilities of nursing homes shall include, but shall not be limited to, those enumerated in this act.

L.1976, c. 120, s. 4, eff. Nov. 30, 1976.



Section 30:13-4.1 - Nursing Home Security Deposits; Disposition

30:13-4.1. Nursing home security deposits; disposition
1. Whenever a nursing home requires a security deposit advanced prior to the admission of a person to the nursing home, the money or other form of security, until repaid or applied to payments in accordance with the terms of the contract or agreement, including the resident's portion of the interest or earnings accumulated thereon as hereinafter provided, shall continue to be the property of the resident and shall be held in trust by the nursing home and shall not be mingled with the personal property or become an asset of the nursing home.

a. The nursing home shall: (1) invest that money in shares of an insured money market fund established by an investment company based in this State and registered under the "Investment Company Act of 1940," 54 Stat. 789 (15 U.S.C. s. 80a-1 et seq.) whose shares are registered under the "Securities Act of 1933," 48 Stat. 74 (15 U.S.C. s. 77a et seq.) and the only investments of which fund are instruments maturing in one year or less, or (2) deposit that money in a State or federally chartered bank, savings bank or savings and loan association in this State insured by an agency of the federal government in an account bearing a variable rate of interest, which shall be established at least quarterly, which is similar to the average rate of interest on active interest bearing money market transaction accounts paid by the bank or association, or equal to similar accounts of an investment company described in paragraph (1) of this subsection, less an amount not to exceed 1% per annum of the amount so invested or deposited for the costs of servicing and processing the accounts.

b. Immediately after the security money is invested, the nursing home shall notify the resident in writing of the name and address of the investment company, State or federally chartered bank, savings bank or savings and loan association in which the deposit or investment of security money is made, and the amount of the deposit.

c. All of the money so deposited or advanced may be deposited or invested by the nursing home in one interest-bearing or dividend yielding account as long as the nursing home complies with all the other requirements of this act.

d. The nursing home is entitled to receive as administration expenses, a sum equivalent to 1% per annum thereon or 12.5% of the aggregate interest yield on the security deposit, whichever is greater, less the amount of any service fee charged by an investment company, a State or federally chartered bank, savings bank or savings and loan association for money deposited pursuant to this section, which is in lieu of all other administrative and custodial expenses. The balance of the interest or earnings paid thereon by the investment company, State or federally chartered bank, savings bank or savings and loan association shall belong to the resident and shall be permitted to compound to the benefit of the resident, or be paid to the resident in cash, or be credited toward the payments due on the anniversary of the resident's admission to the nursing home in accordance with the terms of the contract or agreement.

e. If the nursing home fails to notify the resident of the name and address of the investment company, State or federally chartered bank, savings bank or savings and loan association in which the deposit or investment of the security is made, and the amount thereof, within 30 days after receipt of the money from the resident, the resident may give written notice to the nursing home that the security money shall be applied on account of payments due or to become due from the resident, and thereafter the resident shall be without obligation to make any further security deposit and the nursing home shall not be entitled to make further demand for a security deposit.

f. Within 60 days after the person is no longer a resident of the nursing home, the nursing home shall return to the former resident or, if appropriate, to the resident's estate, by personal delivery, registered or certified mail the sum so deposited plus the former resident's portion of the interest or earnings accumulated thereon, less any charges expended in accordance with the terms of a contract or agreement. The interest or earnings and any such deductions shall be itemized and the resident or, if appropriate, the resident's estate, notified thereof by personal delivery, registered or certified mail.

g. The Commissioner of Banking may promulgate rules and regulations with respect to the establishment of the method of computing the interest due to either the nursing home or to the resident pursuant to the provisions of this act in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) if the money is deposited in an account or in shares of an investment company upon which the interest varies on a periodic basis.

L.1991,c.262,s.1.



Section 30:13-4.2 - Violations; Enforcement

30:13-4.2. Violations; enforcement
2. A person shall have a cause of action against the nursing home for any violation of this act. The Department of Health may maintain an action in the name of the State to enforce the provisions of this act and any rules and regulations promulgated pursuant to this act. The action to recover actual and punitive damages shall be brought in a court of competent jurisdiction. A plaintiff who prevails in an action shall be entitled to recover reasonable attorney's fees and costs of the action.

L.1991,c.262,s.2.



Section 30:13-5 - Rights Of Nursing Home Residents.

30:13-5 Rights of nursing home residents.

5.Every resident of a nursing home shall:

a.Have the right to manage his own financial affairs unless he or his guardian authorizes the administrator of the nursing home to manage such resident's financial affairs. Such authorization shall be in writing and shall be attested by a witness that is unconnected with the nursing home, its operations, its staff personnel and the administrator thereof, in any manner whatsoever.

b.Have the right to wear his own clothing. If clothing is provided to the resident by the nursing home, it shall be of a proper fit.

c.Have the right to retain and use his personal property in his immediate living quarters, unless the nursing home can demonstrate that it is unsafe or impractical to do so.

d.Have the right to receive and send unopened correspondence and, upon request, to obtain assistance in the reading and writing of such correspondence.

e.Have the right to unaccompanied access to a telephone at a reasonable hour, including the right to a private phone at the resident's expense.

f.Have the right to privacy.

g.Have the right to retain the services of his own personal physician at his own expense or under a health care plan. Every resident shall have the right to obtain from his own physician or the physician attached to the nursing home complete and current information concerning his medical diagnosis, treatment and prognosis in terms and language the resident can reasonably be expected to understand, except when the physician deems it medically inadvisable to give such information to the resident and records the reason for such decision in the resident's medical record. In such a case, the physician shall inform the resident's next-of-kin or guardian. The resident shall be afforded the opportunity to participate in the planning of his total care and medical treatment to the extent that his condition permits. A resident shall have the right to refuse treatment. A resident shall have the right to refuse to participate in experimental research, but if he chooses to participate, his informed written consent must be obtained. Every resident shall have the right to confidentiality and privacy concerning his medical condition and treatment, except that records concerning said medical condition and treatment may be disclosed to another nursing home or health care facility on transfer, or as required by law or third-party payment contracts.

h.Have the right to unrestricted communication, including personal visitation with any persons of his choice, at any reasonable hour.

i.Have the right to present grievances on behalf of himself or others to the nursing home administrator, State governmental agencies or other persons without threat of discharge or reprisal in any form or manner whatsoever. The administrator shall provide all residents or their guardians with the name, address, and telephone number of the appropriate State governmental office where complaints may be lodged. Such telephone number shall be posted in a conspicuous place near every public telephone in the nursing home.

j.Have the right to a safe and decent living environment and considerate and respectful care that recognizes the dignity and individuality of the resident, including the right to expect and receive appropriate assessment, management and treatment of pain as an integral component of that person's care consistent with sound nursing and medical practices.

k.Have the right to refuse to perform services for the nursing home that are not included for therapeutic purposes in his plan of care as recorded in his medical record by his physician.

l.Have the right to reasonable opportunity for interaction with members of the opposite sex. If married, the resident shall enjoy reasonable privacy in visits by his spouse and, if both are residents of the nursing home, they shall be afforded the opportunity, where feasible, to share a room, unless medically inadvisable.

m.Not be deprived of any constitutional, civil or legal right solely by reason of admission to a nursing home.

n.Have the right to receive, upon request, food that meets the resident's religious dietary requirements, provided that the request is made prior to or upon admission to the nursing home, and if the resident is not a Medicaid recipient, that the resident agrees to assume any additional cost incurred by the nursing home in order to meet those dietary requirements. If the resident is a Medicaid recipient upon admission, or becomes eligible for Medicaid after admission, the nursing home shall include the cost of the religious dietary requirements in its Medicaid cost report for consideration under applicable reimbursement processes. As used in this section, "Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

L.1976, c.120, s.5; amended 2000, c.65, s.2; 2008, c.43.



Section 30:13-6 - Discharge Or Transfer Of Resident.

30:13-6 Discharge or transfer of resident.

6.A nursing home resident may arrange for the resident's own discharge from a nursing home upon presentation of a written release and, if the resident is adjudicated incapacitated, upon the written consent of the resident's guardian. In this case, the nursing home is free from any responsibility for the resident upon the resident's release. When a nursing home wishes to transfer or discharge on a nonemergency basis a resident who has mental capacity or a resident who is adjudicated incapacitated, the nursing home may do so for medical reasons or for the person's welfare or for that of other residents upon receiving a written order from the attending physician, or for nonpayment, except as prohibited by Title XVIII or Title XIX of the Social Security Act, as amended, and the action shall be recorded in the resident's medical record. When a transfer or discharge on a nonemergency basis of a resident is requested by a nursing home, the resident or, in the case of a resident who is adjudicated incapacitated, the guardian, shall be given at least 30 days' advance notice of the transfer or discharge.

L.1976, c.120, s.6; amended 2013, c.103, s.103.



Section 30:13-7 - Written Notice Of Rights, Obligations And Prohibitions; Copy To Residents; Posting

30:13-7. Written notice of rights, obligations and prohibitions; copy to residents; posting
The administrator of a nursing home shall ensure that a written notice of the rights, obligations and prohibitions set forth in this act be given to every resident or his guardian upon admittance to the nursing home and to each individual already in residence or to his guardian. The administrator shall also post this notice in a conspicuous, public place in the nursing home.

L.1976, c. 120, s. 7, eff. Nov. 30, 1976.



Section 30:13-8 - Violations; Causes Of Action; Damages.

30:13-8 Violations; causes of action; damages.

8. a. Any person or resident whose rights as defined herein are violated shall have a cause of action against any person committing such violation. The Department of Health and Senior Services may maintain an action in the name of the State to enforce the provisions of this act and any rules or regulations promulgated pursuant to this act. The action may be brought in any court of competent jurisdiction to enforce such rights and to recover actual and punitive damages for their violation. Any plaintiff who prevails in any such action shall be entitled to recover reasonable attorney's fees and costs of the action.

b. In addition to the provisions of subsection a. of this section, treble damages may be awarded to a resident or alleged third party guarantor of payment who prevails in any action to enforce the provisions of section 3 of P.L.1997, c.241 (C.30:13-3.1).

L.1976,c.120,s.8; amended 1997, c.241, s.2.



Section 30:13-8.1 - Clauses Waiving Right To Sue In Nursing Home Admission Agreements Void, Unenforceable.

30:13-8.1 Clauses waiving right to sue in nursing home admission agreements void, unenforceable.

1.Any provision or clause waiving or limiting the right to sue for negligence or malpractice in any admission agreement or contract between a patient and a nursing home or assisted living facility licensed by the Department of Health and Senior Services pursuant to the provisions of P.L.1971, c.136 (C.26:2H-1 et seq.), whether executed prior to, on or after the effective date of this act, is hereby declared to be void as against public policy and wholly unenforceable, and shall not constitute a defense in any action, suit or proceeding.

L.2001,c.450,s.1.



Section 30:13-9 - Inapplicability Of Provisions On Medical Care Or Treatment Contrary To Tenets Of Nursing Home Operated By Certain Religious Denominations

30:13-9. Inapplicability of provisions on medical care or treatment contrary to tenets of nursing home operated by certain religious denominations
Nothing in this act shall be construed to require the provision of any medical care or treatment by any nursing home operated by and for the members or adherents of any well recognized church or religious denomination which relies upon spiritual means through prayer alone for healing, where such care or treatment is contrary to the tenets of such church or religious denomination.

L.1976, c. 120, s. 9, eff. Nov. 30, 1976.



Section 30:13-10 - Rules And Regulations

30:13-10. Rules and regulations
The Commissioner of Health is hereby authorized to adopt reasonable rules and regulations, in accordance with the provisions of the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.) to carry out its functions and duties under this act and to effectuate its purposes.

L.1976, c. 120, s. 10, eff. Nov. 30, 1976.



Section 30:13-10.1 - Written Explanation Of Medicare, Medicaid Provisions Required.

30:13-10.1 Written explanation of Medicare, Medicaid provisions required.

5. The Department of Health and Senior Services shall provide a written explanation of the provisions of section 3 of P.L.1997, c.241 (C.30:13-3.1) to each nursing home which participates in the Medicare or Medicaid program, and the nursing home shall include the written explanation in the contract or agreement which it furnishes to a prospective resident or the resident's family or guardian prior to or upon admission.

L.1997,c.241,s.5.



Section 30:13-11 - Severability

30:13-11. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1976, c. 120, s. 11, eff. Nov. 30, 1976.



Section 30:13-12 - Definition

30:13-12. Definition
As used in this act, "Mantoux tuberculin skin test" means a test for evidence of tuberculosis infection involving the intracutaneous injection of five tuberculin units of purified protein derivative.

L.1990,c.36,s.1.



Section 30:13-13 - Nursing Home Employees Required To Be Given Mantoux Tuberculin Skin Test

30:13-13. Nursing home employees required to be given Mantoux tuberculin skin test
A nursing home as defined in section 2 of P.L.1976, c.120 (C.30:13-2) or licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall require in its written policies and procedures that each current employee be given a Mantoux tuberculin skin test, and that each new employee be given the test at the time he commences his employment.

If a nursing home has documentation for an employee of a Mantoux tuberculin skin test reaction of ten or more millimeters of induration, the nursing home shall exempt the employee from further tuberculin skin testing.

L.1990,c.36,s.2.



Section 30:13-14 - Requirements Of Testing Program

30:13-14. Requirements of testing program
The testing program established pursuant to this act shall be subject to the same requirements as the existing tuberculosis examination program for employees of general hospitals and special hospitals established by the State Department of Health pursuant to the authority granted by P.L.1971, c.136 (C.26:2H-1 et seq.).

L.1990,c.36,s.3.



Section 30:13-15 - Rules, Regulations

30:13-15. Rules, regulations
The Commissioner of Health shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) adopt rules and regulations necessary to effectuate the purposes of this act.

L.1990,c.36,s.4.



Section 30:13-16 - Review Of Medicaid Recipient In Free-standing Special Care Nursing Facility.

30:13-16 Review of Medicaid recipient in free-standing special care nursing facility.

1. a. A Medicaid recipient who has been determined to be eligible to reside in a free-standing special care nursing facility specializing in the treatment of neurological impairment, and who, pursuant to that determination, has been admitted to residency in a free-standing special care nursing facility specializing in the treatment of neurological impairment, shall be eligible to continue to reside in the facility without limitation on the duration of stay, until achievement of the maximum benefit from the specialized programming and maximum level of functioning. A review to determine achievement of maximum benefit and maximum level of functioning shall include whether the resident develops skills leading to a more independent life and continues to benefit from active participation in community involvement, continuing education, employment in the community, sheltered workshop, extended rehabilitation, complex care and vocational training and whether the level of functioning would deteriorate if moved. Length of stay shall be determined by the Commissioner of Health and Senior Services on the basis of that review.

The review shall be performed by an independent contractor who shall not, during a period of six months after completion of the review, engage in the performance of any compensated work for the State other than a review pursuant to this act.

The first review under this subsection of any Medicaid recipient's continuing eligibility for residency at a free-standing special care nursing facility specializing in the treatment of neurological impairment shall occur not earlier than one year following the recipient's initial admission to the facility or the effective date of P.L.1999, c.426 (C.30:13-16 et seq.), whichever is later. After that first review, any subsequent such review of the recipient's residency at the free-standing special care nursing facility specializing in the treatment of neurological impairment shall be performed not more frequently than once every year. If a Medicaid recipient is determined, pursuant to a review under this subsection, to be no longer eligible for continued residency at a free-standing special care nursing facility specializing in the treatment of neurological impairment, the recipient shall be permitted to remain at the facility for 90 days following transmittal to the recipient of written notice of that determination.

b.As used in this act:

"Free-standing special care nursing facility" means a nursing facility that is not a unit attached to or on the same campus as a rehabilitation or acute hospital and is not a distinct unit within a Medicaid-certified conventional nursing facility and which has been approved by the Department of Health and Senior Services to provide care to New Jersey Medicaid recipients who require specialized nursing facility services beyond the scope of a conventional nursing facility.

L.1999,c.426,s.1.



Section 30:13-17 - Rules, Regulations.

30:13-17 Rules, regulations.

2.In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Health and Senior Services shall promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1999,c.426,s.2.



Section 30:14-1 - Purpose

30:14-1. Purpose
The Legislature finds and declares that there is a present and growing need to develop services to protect victims of domestic violence. It is the purpose of this act to encourage the development of shelters for these victims and their children where they may obtain necessary services, including shelter, counseling and other social services.

L.1979, c. 337, s. 1, eff. Jan. 22, 1980.



Section 30:14-2 - Title Of Act

30:14-2. Title of Act
This act shall be known and may be cited as the "Shelters for Victims of Domestic Violence Act."

L.1979, c. 337, s. 2, eff. Jan. 22, 1980.



Section 30:14-3 - Department Of Human Services; Operation Of Shelters

30:14-3. Department of Human Services; operation of shelters
The Department of Human Services shall provide services to those public or private agencies, which meet the standards set forth in this act, to operate shelters for victims of domestic violence. Priority for the allocation of services shall be to viable, existing programs which have successfully performed the delivery of shelter and other services to victims of domestic violence prior to the effective date of this act.

L.1979, c. 337, s. 3, eff. Jan. 22, 1980.



Section 30:14-4 - Advisory Council On Domestic Violence.

30:14-4 Advisory Council on Domestic Violence.

4. a. There is created an Advisory Council on Domestic Violence which shall consist of 20 members: the Director of the Division on Women in the Department of Children and Families, the Director of the Division of Child Protection and Permanency in the Department of Children and Families and the Director of the Division of Family Development in the Department of Human Services, the Director of the Administrative Office of the Courts, the Commissioner of the Department of Education, the Commissioner of Labor and Workforce Development, the Attorney General, or their designees, and one representative of Legal Services of New Jersey, one former domestic violence shelter resident, one representative of the Police Chiefs Association, one representative of the County Prosecutors Association, one representative of the New Jersey State Nurses Association, one representative of the Mental Health Association in New Jersey, one representative of the New Jersey Crime Prevention Officers Association, one representative of the New Jersey Hospital Association, one representative of the Violent Crimes Compensation Board, and four representatives of the New Jersey Coalition for Battered Women to be appointed by the Governor.

b.The advisory council shall:

(1)Monitor the effectiveness of the laws concerning domestic violence and make recommendations for their improvement;

(2)Review proposed legislation governing domestic violence and make recommendations to the Governor and the Legislature;

(3)Study the needs, priorities, programs, and policies relating to domestic violence throughout the State; and

(4)Ensure that all service providers and citizens are aware of the needs of and services available to victims of domestic violence and make recommendations for community education and training programs.

c.The advisory council shall periodically advise the Director of the Division of Child Protection and Permanency in the Department of Children and Families and the Director of the Division on Women in the Department of Children and Families on its activities, findings, and recommendations.

L.1979, c.337, s.4; amended 1987, c.103; 2005, c.309, s.4; 2006, c.47, s.181; 2012, c.16, s.127.



Section 30:14-5 - Standards For Shelters

30:14-5. Standards for shelters
The Commissioner of Human Services, in consultation with the advisory council, shall establish standards to be met by those shelters applying for services to assure the availability of specialized personnel, resources and equipment necessary to enable such shelters to carry out the purposes of this act. Upon establishment of a program of services, the commissioner in consultation with the advisory council shall periodically appraise its performance to determine whether the purposes of this act are being met.

L.1979, c. 337, s. 5, eff. Jan. 22, 1980.



Section 30:14-6 - Commissioner Of Human Services; Duties

30:14-6. Commissioner of human services; duties
The Commissioner of Human Services, in consultation with the advisory council, shall:

a. Provide technical assistance to help public and private agencies to qualify as operators of shelters and to obtain State and Federal funds for the establishment and maintenance of shelters.

b. Suggest the types of innovative strategies in services which will ameliorate and reduce the problems of domestic violence.

c. Foster cooperation and communication among the providers of services to victims of domestic violence to promote agreement among providers concerning the treatment needs of those victims.

d. Provide guidelines for the training and use of volunteers in the delivery of services.

L.1979, c. 337, s. 6, eff. Jan. 22, 1980.



Section 30:14-6.1 - Plan To Increase Awareness For Providers Of Services For Victims Of Domestic Violence Of Workforce Development Initiative.

30:14-6.1 Plan to increase awareness for providers of services for victims of domestic violence of workforce development initiative.

5.The Commissioner of Human Services, in consultation with the Advisory Council on Domestic Violence and the Commissioner of Community Affairs shall develop a plan for public agencies and other providers of services to victims of domestic violence, including designated domestic violence agencies as defined in subsection (j) of R.S.43:21-5 and community shelters for victims of domestic violence certified pursuant to standards and procedures established by P.L.1979, c.337 (C.30:14-1 et seq.), to increase agency and provider awareness and use of the State's workforce development system to assist victims of domestic violence.

L.2005,c.309,s.5.



Section 30:14-7 - Facilities Of Shelter

30:14-7. Facilities of shelter
A shelter shall provide a residential area which provides safe refuge for victims of domestic violence. A shelter shall also provide a day program or drop-in center, located at the shelter site or in a separate facility, which can assist victims of domestic violence who have not yet made the decision to leave their homes, or who have found other shelter but who nevertheless have a need for the services provided at the shelter.

L.1979, c. 337, s. 7, eff. Jan. 22, 1980.



Section 30:14-8 - Services Of Shelter

30:14-8. Services of shelter
A shelter shall arrange for the provision of the following services to victims of domestic violence:

a. Emergency medical care.

b. Emergency legal assistance.

c. Marriage and family counseling and emergency psychological support and counseling, as requested.

d. Information regarding education, job counseling and training programs, housing, welfare and other available social services accomplished, wherever possible, by referrals to appropriate authorities or agencies.

L.1979, c. 337, s. 8, eff. Jan. 22, 1980.



Section 30:14-9 - Services From Other Agencies

30:14-9. Services from other agencies
The shelter staff shall advocate the delivery of services from such agencies as county welfare departments and law enforcement and legal services agencies to those served by the shelters.

L.1979, c. 337, s. 9, eff. Jan. 22, 1980.



Section 30:14-10 - Staff Members; Bilingual Personnel

30:14-10. Staff members; bilingual personnel
To the extent feasible, one or more of the shelter personnel shall be bilingual. An effort shall be made to recruit former victims of domestic assault as staff members.

L.1979, c. 337, s. 10, eff. Jan. 22, 1980.



Section 30:14-11 - Funding

30:14-11. Funding
The governing body of any county or municipality may appropriate funds or in-kind donations for the support of any private, nonprofit shelter for victims of domestic violence meeting the standards established pursuant to section 5 of this act.

L.1979, c. 337, s. 11, eff. Jan. 22, 1980.



Section 30:14-12 - Federal Funds

30:14-12. Federal funds
The commissioner shall seek and make use of any funds which are available from Federal or other sources in order to augment any State funds appropriated for the purposes of this program.

L.1979, c. 337, s. 12, eff. Jan. 22, 1980.



Section 30:14-13 - Confidentiality For Persons Seeking Shelter Services

30:14-13. Confidentiality for persons seeking shelter services
Information which may reveal the identity or location of a person seeking shelter services shall not be disclosed, except as otherwise specifically required by law or with the consent of the person seeking shelter services.

L.1979, c. 337, s. 13, eff. Jan. 22, 1980.



Section 30:14-13.1 - Shelter, Domestic Violence Victims; Location, Not Public Record

30:14-13.1. Shelter, domestic violence victims; location, not public record
1.Information which may identify the location of a shelter for victims of domestic violence shall not be deemed to be a public record pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et seq.).

L.2004,c.5.



Section 30:14-14 - Minors; Release Of Custody

30:14-14. Minors; release of custody
No shelter providing care for a minor who was in the actual custody of a parent at the time the parent applied for shelter services shall release the minor to any person, including the child's other parent, without the consent of the parent who sought shelter, except as may be otherwise required by court order.

L.1979, c. 337, s. 14, eff. Jan. 22, 1980.



Section 30:14-15 - "Domestic Violence Victims' Fund."

30:14-15 "Domestic Violence Victims' Fund."

3. a. There is hereby established the "Domestic Violence Victims' Fund," a dedicated fund within the General Fund and administered by the Division of Child Protection and Permanency in the Department of Children and Families. The fund shall be the depository of moneys realized from the civil penalty imposed pursuant to section 1 of P.L.2001, c.195 (C.2C:25-29.1) and any other moneys made available for the purposes of the fund.

b.All moneys deposited in the "Domestic Violence Victims' Fund" shall be used for direct services to victims of domestic violence, including, but not limited to, shelter services, legal advocacy services, and legal assistance services, and for related administrative costs of the Division of Child Protection and Permanency.

L.2001, c.195, s.3; amended 2006, c.47, s.182; 2012, c.16, s.128.



Section 30:14-16 - Rules, Regulations.

30:14-16 Rules, regulations.

5.The Department of Human Services may promulgate rules and regulations to effectuate the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2001,c.195,s.5.






Title 31 - Interest And Usury

Section 31:1-1 - Contract Rate; Rate On Mortgages On Dwellings And Other Loans; Computation Of Interest Or Discount; Determination Of Rates

31:1-1. Contract rate; rate on mortgages on dwellings and other loans; computation of interest or discount; determination of rates
(a) Except as herein and otherwise provided by law, no person shall, upon contract, take, directly or indirectly for loan of any money, wares, merchandise, goods and chattels, above the value of $6.00 for the forbearance of $100.00 for a year, or when there is a written contract specifying a rate of interest, no person shall take above the value of $16.00 for the forbearance of $100.00 for a year.

(b) Notwithstanding the limitations of subsection (a) of this section, the Commissioner of Banking may by regulations adopted, amended and rescinded from time to time, provide that the value which may be taken for any loan secured by a first lien on real property as described in paragraph (1) of this subsection shall be a value more than $6.00 but not more than the Monthly Index of Long Term United States Government Bond Yields, compiled by the Board of Governors of the Federal Reserve System and as published by said Board of Governors in the monthly Federal Reserve Bulletin, for the second preceding calendar month plus an additional 8% per annum rounded off to the nearest quarter of 1% per annum. Within the limits as provided by this subsection, and if he finds it to be in the best interests of the citizens and economy of this State, the commissioner may establish:

(1) A rate of interest on loans secured by a first lien on real property on which there is erected or to be erected a structure containing one, two, three, four, five or six dwelling units, a portion of which structure may be used for nonresidential purposes. The commissioner may establish different rates for such loans based upon the ratio of the loan to the appraised value of the real property. With respect to loans covered by this subsection, the commissioner may by regulation provide that any mortgage commitment outstanding as of the date of an increase in the rate set by the commissioner shall be extended from that date for a period not to exceed 60 days, provided that such extension shall not apply to any commitment which expires beyond the extension period so established.

If for any reason no such index of long term bonds is compiled or published for any 1 or more months, the commissioner shall determine and publish such an index based upon available statistics.

In the case of a loan secured by a first lien on real property made under the provisions of paragraph (1) of this subsection, beginning in the calendar year following the date of the mortgage loan, and annually thereafter, the mortgagee shall notify the mortgagor of the interest rate ceilings established by the commissioner as of the fifteenth day of the month preceding. Such notification shall be given at the same time as the mortgagee gives notice to the mortgagor for Federal Income Tax purposes of the interest paid on the loan in the preceding calendar year.

(c) When, however, pursuant to any such contract, interest or discount is taken or reserved for a period of less than 1 year, or when interest is required to be paid at intervals of less than 1 year such interest or discount may be computed on a daily basis, or on a monthly basis, or on a combination of both such bases when the period for which interest or discount is taken or reserved contains 1 or more months and 1 or more days; and, in any such case, a day shall be deemed to be a 1/360 part of a year, and a month shall be deemed to be a 1/12 part of a year, regardless of the number of days contained in such month. Any computation of interest or discount made on any such basis shall constitute a compliance with this section, and any such basis may be applied regardless whether the principal debt is payable in more than or less than 1 year from the time of making the loan.

(d) In making, amending and rescinding regulations pursuant to subsection (b) of this section, the Commissioner of Banking shall consider the general state of the economy, the discount rates prescribed by the Federal Reserve Bank of New York and the Federal Reserve Bank of Philadelphia, the advance rate as prescribed by the Federal Home Loan Bank of New York, the availability of funds for loans, studies and statistics published by the Federal Home Loan Bank Board and other agencies of the United States and of this State, and such other factors and bases for determination as the commissioner may deem pertinent. The rate established by any such regulations shall reasonably reflect prevailing market conditions, regionally and nationally, based upon the studies, statistics and factors considered, and shall remain in force until such time as such regulation is rescinded or such rate is increased or decreased by a subsequent regulation. Any such regulation shall have prospective effect only.

(e) Notwithstanding the provisions of paragraph (a) or (b) of this section, contracts for the following classes or types of loans may provide for any rate of interest which the parties agree upon, and interest at any such rate may be taken, notwithstanding that it exceeds a rate limited by paragraph (a) or (b) of this section:

(1) Loans in the amount of $50,000.00 or more, except loans where the security given is a first lien on real property on which there is erected or to be erected a structure containing one, two, three, four, five or six dwelling units, a portion of which structure may be used for nonresidential purposes. The rate of interest stated in such contract upon the origination of such loans may be taken notwithstanding that payments thereon reduce the amount outstanding to less than $50,000.00;

(2) Loans or advances of credit made by savings and loan associations, banking institutions, or any Department of Housing and Urban Affairs or Federal Housing Administration approved mortgages which are subsequently purchased, in whole or in part, by the Federal Housing Administration, Veterans Administration, Farmers Home Administration, Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, and any successor thereof or by any organization authorized by the Emergency Home Finance Act of 1970 to purchase such loans or by any State or Federal governmental or quasi-governmental organizations.

If such loan is not purchased within 395 days from the date the loan instruments are executed, the maximum rate of interest which may be charged on such loan shall not be in excess of that authorized by the commissioner under the provisions of this section and such rate of interest, if in excess of that rate, shall be reduced to the rate in effect at the date of the execution of the loan instruments. No such reduction shall change the maturity date of the loan without the written consent of the borrower nor shall such reduction affect the lien of the mortgage which secures the loan.

(f) Any provision in a mortgage commitment contracted prior to the effective date of this act providing for an increase in interest rates to be charged based on the highest lawful interest rate shall be null and void.

(g) Notwithstanding any other provisions of this section, if the applicable rate prescribed in this subsection exceeds the rate a person would be permitted to charge in the absence of this subsection, the rate of interest which may be taken on a loan for a business or agricultural purpose in the amount of $1,000.00 or more may not exceed 5% in excess of the discount rate, including any surcharge thereon, or any 90-day commercial paper in effect at the Federal Reserve Bank of New York on the day when such loan is made.

Amended by L.1953, c. 150, p. 1364, s. 1; L.1968, c. 55, s. 1, eff. June 6, 1968; L.1972, c. 99, s. 1, eff. July 18, 1972; L.1973, c. 328, s. 1, eff. Dec. 20, 1973; L.1976, c. 56, s. 1, eff. July 28, 1976; L.1979, c. 85, s. 1, eff. May 10, 1979; L.1979, c. 253, s. 1, eff. Dec. 21, 1979; L.1981, c. 103, s. 17, eff. March 31, 1981.



Section 31:1-1.1 - Loans; Rate Of Interest; Regulations; Exceptions

31:1-1.1. Loans; rate of interest; regulations; exceptions
Notwithstanding any provisions of R.S. 31:1-1 to the contrary, the commissioner may by regulation establish a rate of interest which may be charged by any person on loans made by them equal to the rate allowed by Federal law or regulation to be charged by national banking associations at any time when the rate so allowed by Federal law exceeds 8% per annum. Nothing herein shall authorize any person to make any loan which he is not authorized by law to make, nor shall anything in this act apply to loans secured by a first lien on real estate on which there is erected or to be erected a structure containing one, two, three, four, five or six dwelling units, a portion of which structure may also be used for nonresidential purposes.

Where in any other law a rate of interest applicable to loans regulated by this section is referred to as that established by R.S. 31:1-1, the rate applicable shall be as established herein.

L.1979, c. 156, s. 1, eff. July 19, 1979.



Section 31:1-2 - Persons Offending May Be Examined As Witnesses

31:1-2. Persons offending may be examined as witnesses
Any person violating section 31:1-1 of this Title may be compelled to answer as a witness in any action he may bring as to his agreement to receive, or the receipt by him, of any money or other personal property in violation of the provisions of said section.

Amended by L.1953, c. 30, p. 550, s. 1.



Section 31:1-3 - Forfeiture Of All Interest; Deduction From Recovery

31:1-3. Forfeiture of all interest; deduction from recovery
In all actions to enforce any note, bill, bond, mortgage, contract, covenant, conveyance, or assurance, for the payment or delivery of any money, wares, merchandise, goods, or chattels lent, and on which a higher rate of interest shall be reserved or taken than was or is allowed by the law of the place where the contract was made or is to be performed, the amount or value actually lent, without interest or costs of the action, may be recovered, and no more. If any premium or illegal interest shall have been paid to the lender, the sum or sums so paid shall be deducted from the amount that may be due as aforesaid, and recovery had for the balance only.

Amended by L.1953, c. 30, p. 550, s. 2.



Section 31:1-4 - Borrower May Compel Discovery, And Acceptance Of Principal Alone

31:1-4. Borrower may compel discovery, and acceptance of principal alone
Any borrower of money or other personal property may by action in the Superior Court against the lender, or in any discovery proceeding, compel him to discover, upon oath, the money or other personal property really lent, and all agreements, devices, shifts, bargains, contracts and conveyances which shall have passed between them relative to such loan, or the repayment thereof, and the interest or consideration for the same. If thereupon it shall appear that more than lawful interest was taken or reserved the lender shall be obliged to accept his principal money, or the personal property or the value thereof, without any interest or other consideration, and to pay costs.

Amended by L.1953, c. 30, p. 551, s. 3.



Section 31:1-5 - Canal And Railroad Securities Sold Under Par

31:1-5. Canal and railroad securities sold under par
No bond, mortgage or other security for the payment of money, valid on its face, heretofore or hereafter made or issued by any railroad or canal corporation created by or under the laws of this state, shall be held, deemed or considered invalid because such bond, mortgage or other security may have been made, issued, sold, assigned or otherwise disposed of by such corporation below the par value thereof.



Section 31:1-6 - Defense Of Usury By Corporation, Limited Liability Company, Limited Liability Partnership; Prohibited.

31:1-6 Defense of usury by corporation, limited liability company, limited liability partnership; prohibited.

31:1-6. No corporation, limited liability company or limited liability partnership shall plead or set up the defense of usury to any action brought against it to recover damages or enforce a remedy on any obligation executed by said corporation, limited liability company or limited liability partnership.

Amended 1953, c.30, s.4; 1997, c.426, s.1.



Section 31:1-7 - Interest Rate Limitations Applicable To Counties, Municipalities, Etc.; Suspension

31:1-7. Interest rate limitations applicable to counties, municipalities, etc.; suspension
Notwithstanding the provisions of any other law, statute or regulation applicable to or constituting any limitation on the maximum rate of interest per annum payable on bonds, notes or other obligations, or as to annual interest cost to maturity of money borrowed or received upon issuance of bonds, notes or other obligations, every county, municipality, school district, body corporate and politic, district or public authority, agency, commission or other public institution heretofore or hereafter created by the State, any county, or municipality or by one or more counties or municipalities, is hereby authorized and empowered to contract to pay interest on or an interest cost per annum for money borrowed and evidenced by bonds, notes or other obligations without limit as to the rate of interest per annum payable thereon or as to the annual interest cost to maturity of the money borrowed.

L.1969, c. 137, s. 1, eff. July 3, 1969. Amended by L.1970, c. 21, s. 2; L.1970, c. 49, s. 2, eff. May 8, 1970; L.1971, c. 208, s. 1, eff. June 9, 1971; L.1972, c. 65, s. 1, eff. June 9, 1972; L.1973, c. 144, s. 1, eff. May 22, 1973; L.1974, c. 31, s. 1, eff. May 29, 1974; L.1975, c. 130, s. 1, eff. June 30, 1975; L.1978, c. 49, s. 1, eff. June 19, 1978; L.1981, c. 189, s. 1, eff. June 25, 1981; L.1981, c. 381, s. 1, eff. Dec. 31, 1981; L.1981, c. 559, s. 1.



Section 31:1-8 - Liberal Construction

31:1-8. Liberal construction
This act shall be liberally construed to effect its legislative purpose of suspending for the aforesaid period any existing statutory limitation as to rate of interest or cost of money borrowed or provision of law with respect thereto and applicable to any county, municipality, school district, body corporate and politic, district or public authority, agency, commission or other public institution heretofore or hereafter created by the State, or any one or more counties or municipalities, but nothing herein contained shall be held or deemed in any way to effect or to impair existing contract limitations with bondholders or others as to rate of interest or cost of money borrowed without the consent of such bondholders or others given as provided in any such contract.

L.1969, c. 137, s. 2, eff. July 3, 1969. Amended by L.1970, c. 21, s. 3; L.1970, c. 49, s. 3, eff. May 8, 1970.



Section 31:1-9 - Nature And Affect Of Act

31:1-9. Nature and affect of act
This act shall constitute and be construed as a suspension and as an amendment, for the aforesaid period, of the provisions of every law or statute establishing any limitation as to rate of interest per annum or cost of borrowing money applicable to any county, municipality, school district, body corporate and politic, district or public authority, agency, commission or other public institution heretofore or hereafter created as aforesaid.

L.1969, c. 137, s. 3, eff. July 3, 1970. Amended by L.1970, c. 49, s. 4, eff. May 8, 1970.






Title 32 - Interstate And Port Authorities And Commissions

Section 32:1-1 - Preamble

32:1-1. Preamble
Whereas, In the year 1834 the states of New York and New Jersey did enter into an agreement fixing and determining the rights and obligations of the two states in and about the waters between the two states, especially in and about the bay of New York and the Hudson river; and

Whereas, Since that time the commerce of the port of New York has greatly developed and increased and the territory in and around the port has become commercially one center or district; and

Whereas, It is confidently believed that a better co-ordination of the terminal, transportation and other facilities of commerce in, about and through the port of New York, will result in great economies, benefiting the nation, as well as the states of New York and New Jersey; and

Whereas, The future development of such terminal, transportation and other facilities of commerce will require the expenditure of large sums of money, and the cordial co-operation of the states of New York and New Jersey in the encouragement of the investment of capital, and in the formulation and execution of the necessary physical plans; and

Whereas, Such result can best be accomplished through the cooperation of the two states by and through a joint or common agency;

Now, Therefore, The said states of New Jersey and New York do supplement and amend the existing agreement of 1834 in the following respects:



Section 32:1-2 - Co-operation Pledged

32:1-2. Co-operation pledged
ARTICLE I.

They agree to and pledge, each to the other, faithful co-operation in the future planning and development of the port of New York, holding in high trust for the benefit of the nation the special blessings and natural advantages thereof.



Section 32:1-3 - Port District; Legal Name; Boundaries

32:1-3. Port district; legal name; boundaries
ARTICLE II.

To that end the two states do agree that there shall be created and they do hereby create a district to be known as the "Port of New York District" (for brevity hereinafter referred to as "the district" ) which shall embrace the territory bounded and described as follows:

The district is included within the boundary lines located by connecting points of known latitude and longitude. The approximate courses and distances of the lines inclosing the district are recited in the description, but the district is determined by drawing lines through the points of known latitude and longitude. Beginning at a point A of latitude forty-one degrees and four minutes north and longitude seventy-three degrees and fifty-six minutes west, said point being about sixty-five hundredths of a mile west of the westerly bank of the Hudson river and about two and one-tenth miles northwest of the pier at Piermont, in the county of Rockland, state of New York; thence due south one and fifteen-hundredths miles more or less to a point B of latitude forty-one degrees and three minutes north and longitude seventy-three degrees and fifty-six minutes west; said point being about one and three-tenths miles northwest of the pier at Piermont, in the county of Rockland, state of New York; thence south fifty-six degrees and thirty-four minutes west six and twenty-six hundredths miles more or less to a point C of latitude forty-one degrees and no minutes north and longitude seventy-four degrees and two minutes west, said point being about seven-tenths of a mile north of the railroad station at Westwood, in the county of Bergen, state of New Jersey; thence south sixty-eight degrees and twenty-four minutes west nine and thirty-seven hundredths miles more or less to a point D of latitude forty degrees and fifty-seven minutes north and longitude seventy-four degrees and twelve minutes west, said point [being] about three miles northwest of the business center of the city of Paterson, in the county of Passaic, state of New Jersey; thence south forty-seven degrees and seventeen minutes west eleven and eighty-seven hundredths miles more or less to a point E of latitude forty degrees and fifty minutes north and longitude seventy-four degrees and twenty-two minutes west, said point being about four and five-tenths miles west of the borough of Caldwell, in the county of Morris [Essex], state of New Jersey; thence due south nine and twenty-hundredths miles more or less to a point F of latitude forty degrees and forty-two minutes north and longitude seventy-four degrees and twenty-two minutes west, said point being about one and two-tenths miles southwest of the passenger station of the Delaware, Lackawanna and Western Railroad in the city of Summit, in the county of Union, state of New Jersey; thence south forty-two degrees and twenty-four minutes, west seven and seventy-eight-hundredths miles more or less to a point G of latitude forty degrees and thirty-seven minutes north and longitude seventy-four degrees and twenty-eight minutes west, said point being about two and two-tenths miles west of the business center of the city of Plainfield, in the county of Somerset, state of New Jersey; thence due south twelve and sixty-five hundredths miles more or less on [to] a line passing about one mile west of the business center of the city of New Brunswick to a point H of latitude forty degrees and twenty-six minutes north and longitude seventy-four degrees and twenty-eight minutes west, said point being about four and five-tenths miles southwest of the city of New Brunswick, in the county of Middlesex, state of New Jersey; thence south seventy-seven degrees and forty-two minutes east ten and seventy-nine hundredths miles more or less to a point I of latitude forty degrees and twenty-four minutes north and longitude seventy-four degrees and sixteen minutes west, said point being about two miles southwest of the borough of Matawan, in the county of Middlesex [Monmouth], state of New Jersey; thence due east twenty-five and forty-eight hundredths miles more or less, crossing the county of Monmouth, state of New Jersey, and passing about one and four-tenths miles south of the pier of the Central Railroad of New Jersey at Atlantic Highlands to a point J of latitude forty degrees and twenty-four minutes north and longitude seventy-three degrees and forty-seven minutes west, said point being in the Atlantic ocean; thence north eleven degrees fifty-eight minutes east twenty-one and sixteen-hundredths miles more or less to a point K, said point being about five miles east of the passenger station of the Long Island Railroad at Jamaica and about one and three-tenths miles east of the boundary line of the city of New York, in the county of Nassau, state of New York; thence in a northeasterly direction, passing about one-half mile west of New Hyde Park and about one and one-tenth miles east of the shore of Manhasset bay at Port Washington, crossing Long Island sound to a point L, said point being the point of intersection of the boundary line between the states of New York and Connecticut and the meridian of seventy-three degrees thirty-nine minutes and thirty seconds west longitude, said point being also about a mile northeast of the village of Port Chester; thence northwesterly along the boundary line between the states of New York and Connecticut to a point M, said point being the point of intersection between said boundary line between the states of New York and Connecticut and the parallel of forty-one degrees and four minutes north latitude, said point also being about four and five-tenths miles northeast of the business center of the city of White Plains; thence due west along said parallel, of forty-one degrees and four minutes north latitude, the line passing about two and one-half miles north of the business center of the city of White Plains and crossing the Hudson river to the point A, the place of beginning.

The boundaries of said district may be changed from time to time by the action of the legislature of either state concurred in by the legislature of the other.



Section 32:1-4 - Port Authority Created

32:1-4. Port authority created
There is hereby created "The Port of New York Authority" (for brevity hereinafter referred to as the "Port Authority" ), which shall be a body corporate and politic, having the powers and jurisdiction hereinafter enumerated, and such other and additional powers as shall be conferred upon it by the Legislature of either State concurred in by the Legislature of the other, or by Act or Acts of Congress, as hereinafter provided. On and after July 1, 1972, the Port Authority shall be known and designated as "The Port Authority of New York and New Jersey."

Amended by L.1972, c. 69, s. 1.



Section 32:1-4.1 - Reference To "The Port Of New York Authority" As Reference To "The Port Authority Of New York And New Jersey"

32:1-4.1. Reference to "The Port of New York Authority" as reference to "The Port Authority of New York and New Jersey"
On and after July 1, 1972, reference in any law, contract or document to "The Port of New York Authority" shall be deemed to mean and refer to "The Port Authority of New York and New Jersey."

L.1972, c. 69, s. 2.



Section 32:1-5 - Commissioners; Appointment; Removal

32:1-5. Commissioners; appointment; removal
ARTICLE IV.

The port authority shall consist of twelve commissioners--six resident voters from the state of New York, at least four of whom shall be resident voters of the city of New York, and six resident voters from the state of New Jersey, at lest [least] four of whom shall be resident voters within the New Jersey portion of the district, the New York members to be chosen by the state of New York and the New Jersey members by the state of New Jersey in the manner and for the terms fixed and determined from time to time by the legislature of each state respectively, except as herein provided.

Each commissioner may be removed or suspended from office as provided by the law of the state from which he shall be appointed.



Section 32:1-6 - By-laws

32:1-6. By-laws
ARTICLE V.

The commissioners shall, for the purpose of doing business, constitute a board and may adopt suitable by-laws for its management.



Section 32:1-6.1 - Findings, Declarations

32:1-6.1. Findings, declarations
1. The Legislature finds and declares that the right of the public to be present at meetings of the Port Authority of New York and New Jersey, and to witness in full detail all phases of the deliberation, policy formulation, and decision making of the authority, is vital to the enhancement and proper functioning of the democratic process, and that secrecy in public affairs undermines the faith of the public in government and the public's effectiveness in fulfilling its role in a democratic society; and declares it to be the public policy of this State to insure the right of its citizens to have adequate advance notice of and the right to attend all meetings of the authority at which any business affecting the public is discussed or acted upon in any way except only in those circumstances where otherwise the public interest would be clearly endangered or the personal privacy of guaranteed rights of individuals would be clearly in danger of unwarranted invasion.

L.1991,c.395,s.1.



Section 32:1-6.2 - Definitions

32:1-6.2. Definitions
2. As used in this act:



a. "Board" means the Board of Commissioners of the Port Authority of New York and New Jersey.

b. "Meeting" means any gathering, whether corporeal or by means of communication equipment, which is attended by, or open to, the board, held with the intent, on the part of the board members present, to discuss or act as a unit upon the specific public business of the authority. "Meeting" does not mean a gathering (1) attended by less than an effective majority of the board, or (2) attended by or open to all the members of three or more similar public bodies at a convention or similar gathering.

c. "Public business" means matters which relate in any way, directly or indirectly, to the performance of the functions of the Port Authority of New York and New Jersey or the conduct of its business.

L.1991,c.395,s.2.



Section 32:1-6.3 - Rules, Regulations

32:1-6.3. Rules, regulations
3. The board shall adopt and promulgate appropriate rules and regulations concerning the right of the public to be present at meetings of the authority. The board may incorporate in its rules and regulations conditions under which it may exclude the public from a meeting or a portion thereof.

Any rules or regulations adopted hereunder shall become a part of the minutes of the Port Authority of New York and New Jersey and shall be subject to the approval of the Governor of New Jersey and the Governor of New York.

L.1991,c.395,s.3.



Section 32:1-6.4 - Port Authority Deemed "Agency," "Public Agency."

32:1-6.4 Port Authority deemed "agency," "public agency."


2.Notwithstanding any law to the contrary, the Port Authority shall be deemed an "agency" and treated as such under the laws of New York, for all purposes under articles 6 and 6-A of the Public Officers Law, and shall be deemed a "public agency" and treated as such under New Jersey, P.L.1963, c.73 (C.47:1A-1 et seq.), pertaining to the disclosure of government records.

L.2015, c.64, s.2.



Section 32:1-6.5 - Severability.

32:1-6.5 Severability.

3.If any clause, sentence, paragraph, subdivision, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, section or part thereof directly involved in the controversy in which such judgment shall have been rendered. It is hereby declared to be the intent of the legislature that this act would have been enacted even if such invalid provisions had not been included herein.

L.2015, c.64, s.3.



Section 32:1-7 - General Powers Of Port Authority; State And Municipal Property And Bonded Indebtedness Protected

32:1-7. General powers of port authority; state and municipal property and bonded indebtedness protected
ARTICLE VI.

The port authority shall constitute a body, both corporate and politic, with full power and authority to purchase, construct, lease and/or operate any terminal or transportation facility within said district; and to make charges for the use thereof; and for any of such purposes to own, hold, lease and/or operate real or personal property, to borrow money and secure the same by bonds or by mortgages upon any property held or to be held by it. No property now or hereafter vested in or held by either state, or by any county, city, borough, village, township or other municipality, shall be taken by the port authority, without the authority or consent of such state, county, city, borough, village, township or other municipality, nor shall anything herein impair or invalidate in any way any bonded indebtedness of such state, county, city, borough, village, township or other municipality, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose.

The powers granted in this article shall not be exercised by the port authority until the legislatures of both states shall have approved of a comprehensive plan for the development of the port as hereinafter provided.



Section 32:1-8 - Additional Powers; Annual Report; Pledging Credit

32:1-8. Additional powers; annual report; pledging credit
ARTICLE VII.

The port authority shall have such additional powers and duties as may hereafter be delegated to or imposed upon it from time to time by the action of the legislature of either state concurred in by the legislature of the other. Unless and until otherwise provided, it shall make an annual report to the legislature of both states, setting forth in detail the operations and transactions conducted by it pursuant to this agreement and any legislation thereunder. The port authority shall not pledge the credit of either state except by and with the authority of the legislature thereof.



Section 32:1-9 - Laws Applicable To Public Utilities In Effect

32:1-9. Laws applicable to public utilities in effect
ARTICLE VIII.

Unless and until otherwise provided, all laws now or hereafter vesting jurisdiction or control in the public service commission, or the public utilities commission, or like body, within each state respectively, shall apply to railroads and to any transportation, terminal or other facility owned, operated, leased or constructed by the port authority, with the same force and effect as if such railroad, or transportation, terminal or other facility were owned, leased, operated or constructed by a private corporation.



Section 32:1-10 - Municipal Powers Not Impaired

32:1-10. Municipal powers not impaired
ARTICLE IX.

Nothing contained in this agreement shall impair the powers of any municipality to develop or improve port and terminal facilities.



Section 32:1-11 - Plans To Be Adopted

32:1-11. Plans to be adopted
ARTICLE X.

The legislatures of the two states, prior to the signing of this agreement, or thereafter as soon as may be practicable, will adopt a plan or plans for the comprehensive development of the port of New York.



Section 32:1-12 - Supplements And Amendments To Comprehensive Plan

32:1-12. Supplements and amendments to comprehensive plan
ARTICLE XI.

The port authority shall from time to time make plans for the development of said district, supplementary to or amendatory of any plan theretofore adopted, and when such plans are duly approved by the legislatures of the two states, they shall be binding upon both states with the same force and effect as if incorporated in this agreement.



Section 32:1-13 - Recommendations To Legislatures And Congress

32:1-13. Recommendations to legislatures and congress
ARTICLE XII.

The port authority may from time to time make recommendations to the legislatures of the two states or to the congress of the United States, based upon study and analysis, for the better conduct of the commerce passing in and through the port of New York, the increase and improvement of transportation and terminal facilities therein, and the more economical and expeditious handling of such commerce.



Section 32:1-14 - Proceedings Before Interstate Commerce Commission, Public Utilities Commission And Like Bodies

32:1-14. Proceedings before interstate commerce commission, public utilities commission and like bodies
ARTICLE XIII.

The port authority may petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other federal, municipal, state or local authority, administrative, judicial or legislative, having jurisdiction in the premises, after the adoption of the comprehensive plan as provided for in Article X for the adoption and execution of any physical improvement, change in method, rate of transportation, system of handling freight, warehousing, docking, lightering or transfer of freight, which, in the opinion of the port authority, may be designed to improve or better the handling of commerce in and through said district, or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the port.



Section 32:1-15 - Organization Of Commission

32:1-15. Organization of commission
ARTICLE XIV.

The port authority shall elect from its number a chairman, vice chairman, and may appoint such officers and employees as it may require for the performance of its duties, and shall fix and determine their qualifications and duties.



Section 32:1-16 - Appropriations For Expenses

32:1-16. Appropriations for expenses
ARTICLE XV.

Unless and until the revenues from operations conducted by the port authority are adequate to meet all expenditures, the legislatures of the two states shall appropriate, in equal amounts, annually, for the salaries, office and other administrative expenses, such sum or sums as shall be recommended by the port authority and approved by the governors of the two states, but each state obligates itself hereunder only to the extent of one hundred thousand dollars in any one year.



Section 32:1-17 - Quorum; Veto Power

32:1-17. Quorum; veto power
ARTICLE XVI.

Unless and until otherwise determined by the action of the legislatures of the two states, no action of the port authority shall be binding unless taken at a meeting at which at least three of the members from each state are present, and unless a majority of the members from each state present at such meeting but in any event at least three of the members from each state shall vote in favor thereof. Each state reserves the right to provide by law for the exercise of a veto power by the governor thereof over any action of any commissioner appointed therefrom.



Section 32:1-18 - Incurring Obligations

32:1-18. Incurring obligations
ARTICLE XVII.

Unless and until otherwise determined by the action of the legislatures of the two states, the port authority shall not incur any obligations for salaries, office or other administrative expenses, within the provisions of Article XV prior to the making of appropriations adequate to meet the same.



Section 32:1-19 - Rules And Regulations

32:1-19. Rules and regulations
ARTICLE XVIII.

The port authority is hereby authorized to make suitable rules and regulations not inconsistent with the constitution of the United States or of either state, and subject to the exercise of the power of congress, for the improvement of the conduct of navigation and commerce, which, when concurred in or authorized by the legislatures of both states, shall be binding and effective upon all persons and corporations affected thereby.



Section 32:1-20 - Penalties For Violations

32:1-20. Penalties for violations
ARTICLE XIX.

The two states shall provide penalties for violations of any order, rule or regulation of the port authority, and for the manner of enforcing the same.



Section 32:1-21 - State Boundaries And Jurisdiction

32:1-21. State boundaries and jurisdiction
ARTICLE XX.

The territorial or boundary lines established by the agreement of 1834, or the jurisdiction of the two states established thereby, shall not be changed except as herein specifically modified.



Section 32:1-22 - Withdrawal From Agreement

32:1-22. Withdrawal from agreement
ARTICLE XXI.

Either state may by its legislature withdraw from this agreement in the event that a plan for the comprehensive development of the port shall not have been adopted by both states on or prior to July 1, 1923; and when such withdrawal shall have been communicated to the governor of the other state by the state so withdrawing, this agreement shall be thereby abrogated.



Section 32:1-23 - Definitions; Execution Of Compact

32:1-23. Definitions; execution of compact
ARTICLE XXII.

Definitions.--The following words as herein used shall have the following meaning: "Transportation facility" shall include railroads, steam or electric, motor truck or other street or highway vehicles, tunnels, bridges, boats, ferries, carfloats, lighters, tugs, floating elevators, barges, scows or harbor craft of any kind, aircraft suitable for harbor service, and every kind of transportation facility now in use or hereafter designed for use for the transportation or carriage of persons or property. "Terminal facility" shall include wharves, piers, slips, ferries, docks, dry docks, bulkheads, dockwalls, basins, carfloats, floatbridges, grain or other storage elevators, warehouses, cold storage, tracks, yards, sheds, switches, connections, overhead appliances, and every kind of terminal or storage facility now in use or hereafter designed for use for the handling, storage, loading or unloading of freight at steamship, railroad or freight terminals. "Railroads" shall include railways, extensions thereof, tunnels, subways, bridges, elevated structures, tracks, poles, wires, conduits, power houses, substations, lines for the transmission of power, car barns, shops, yards, sidings, turnouts, switches, stations and approaches thereto, cars and motive equipment. "Facility" shall include all works, buildings, structures, appliances and appurtenances necessary and convenient for the proper construction, equipment, maintenance and operation of such facility or facilities or any one or more of them. "Real property" shall include land under water, as well as uplands, and all property either now commonly or legally defined as real property or which may hereafter be so defined. "Personal property" shall include choses in action and all other property now commonly or legally defined as personal property or which may hereafter be so defined. "To lease" shall include to rent or to hire. "Rule or regulation" , until and unless otherwise determined by the legislatures of both states, shall mean any rule or regulation not inconsistent with the constitution of the United States or of either state, and, subject to the exercise of the power of congress, for the improvement of the conduct of navigation and commerce within the district, and shall include charges, rates, rentals or tolls fixed or established by the port authority; and until otherwise determined as aforesaid, shall not include matters relating to harbor or river pollution. Wherever action by the legislature of either state is herein referred to, it shall mean an act of the legislature duly adopted in accordance with the provisions of the constitution of the state.

Plural or singular.--The singular wherever used herein shall include the plural.

Consent, approval or recommendation of municipality. How given.--Wherever herein the consent, approval or recommendation of a "municipality" is required, the word "municipality" shall be taken to include any city or incorporated village within the port district, and in addition in the state of New Jersey any borough, town, township or any municipality governed by an improvement commission within the district. Such consent, approval or recommendation whenever required in the case of the city of New York shall be deemed to have been given or made whenever the board of estimate and apportionment of said city or any body hereafter succeeding to its duties shall by majority vote pass a resolution expressing such consent, approval or recommendation; and in the case of any municipality now or hereafter governed by a commission, whenever the commission thereof shall by a majority vote pass such a resolution; and in all other cases whenever the body authorized to grant consent to the use of the streets or highways of such municipality shall by a majority vote pass such a resolution.



Section 32:1-24 - Attestation

32:1-24. Attestation
In Witness Whereof we have hereunto set our hands and seals under chapter 154 of the Laws of 1921 of the state of New York and chapter 151 of the Laws of 1921 of the state of New Jersey, this thirtieth day of April, 1921.

WILLIAM R. WILLCOX (L.S.)

EUGENIUS H. OUTERBRIDGE (L.S.)

CHARLES D. NEWTON (L.S.)

J. SPENCER SMITH (L.S.)

DeWITT VAN BUSKIRK (L.S.)

FRANK R. FORD (L.S.)

THOMAS F. McCRAN (L.S.)



n the presence of:

NATHAN L. MILLER

WALTER E. EDGE

ALFRED E. SMITH

CHARLES S. WHITMAN

WILLIAM M. CALDER

LEWIS H. POUNDS

CLARENCE E. CASE

D. P. KINGSLEY

IRVING T. BUSH

ARTHUR N. PIERSON

JULIUS HENRY COHEN



n whose presence Messrs. Willcox, Outerbridge, Smith, Van Buskirk, Ford and McCran signed in the great hall of the chamber of commerce in the city of New York on the thirtieth day of April, 1921. Attorney General Newton being at that time absent from the city, he signed on the sixth day of May, 1921, at the chamber, in the presence of:

WILLIAM LEARY CHAS. T. GWYNNE.



Section 32:1-25 - Preamble

32:1-25. Preamble
Whereas, The states of New York and New Jersey, on the thirtieth of April, one thousand nine hundred and twenty-one, pursuant to chapter 154 of the Laws of 1921 of New York and chapter 151 of the Laws of 1921 of New Jersey, did enter into a compact or agreement which pledged the two states to faithful co-operation in the future planning and development of the port of New York, and which, furthermore, created the Port of New York District, as therein described, and the Port of New York Authority, a body politic and corporate, as an instrumentality or agency of the two states to effectuate such pledge of co-operation; and

Whereas, The said compact or agreement provides in article X thereof that the "legislatures of the two states, prior to the signing of this agreement, or thereafter as soon as may be practicable, will adopt a plan or plans for the comprehensive development of the port of New York" ;

Now, therefore (the state of New York by appropriate legislation concurring therein), the following be and it is hereby adopted as the comprehensive plan for the development of the port of New York, under and pursuant to said compact or agreement:



Section 32:1-26 - Principles To Govern The Development

32:1-26. Principles to govern the development
Principles to Govern the Development:

First--That terminal operations within the port district, so far as economically practicable, should be unified;

Second--That there should be consolidation of shipments at proper classification points, so as to eliminate duplication of effort, inefficient loading of equipment, and realize reduction in expenses;

Third--That there should be the most direct routing of all commodities, so as to avoid centers of congestion, conflicting currents and long truck hauls;

Fourth--That terminal stations established under the comprehensive plan should be union stations, so far as practicable;

Fifth--That the process of co-ordinating facilities should, so far as practicable, adapt existing facilities as integral parts of the new system, so as to avoid needless destruction of existing capital investment and reduce so far as may be possible the requirements for new capital; and endeavor should be made to obtain the consent of local municipalities within the port district for the coordination of their present and contemplated port and terminal facilities with the whole plan;

Sixth--That freight from all railroads must be brought to all parts of the port wherever practicable without cars breaking bulk, and this necessitates tunnel connection between New Jersey and Long Island, and tunnel or bridge connections between other parts of the port;

Seventh--That there should be urged upon the federal authorities improvement of channels, so as to give access for that type of water-borne commerce adapted to the various forms of development which the respective shore fronts and adjacent lands of the port would best lend themselves to;

Eighth--That highways for motor truck traffic should be laid out so as to permit the most efficient interrelation between terminals, piers and industrial establishments not equipped with railroad sidings, and for the distribution of building materials and many other commodities which much [must] be handled by trucks; these highways to connect with existing or projected bridges, tunnels and ferries;

Ninth--That definite methods for prompt relief should be devised which can be applied for the better co-ordination and operation of existing facilities while larger and more comprehensive plans for future development are being carried out.

L.1922, c. 9, s. 1, p. 26. (1924 Suppl. s. 161-17).



Section 32:1-27 - Maps Of Bridges, Tunnels And Belt Lines

32:1-27. Maps of bridges, tunnels and belt lines
The bridges, tunnels and belt lines forming the comprehensive plan are generally and in outline indicated on maps filed by the Port of New York Authority in the offices of the secretaries of the states of New York and New Jersey, and are hereinafter described in outline.

L.1922, c. 9, s. 2, p. 27 (1924 Suppl. s. 161-18).



Section 32:1-28 - Tunnels And Bridges To Form Part Of The Plan

32:1-28. Tunnels and bridges to form part of the plan
Tunnels and Bridges to Form Part of the Plan.

a. A tunnel or tunnels connecting the New Jersey shore and the Brooklyn shore of New York to provide through line connection between the transcontinental railroads now having their terminals in New Jersey with the Long Island Railroad and the New York Connecting Railroad on Long Island, and with the New York Central and Hudson River Railroad, and the New York, New Haven and Hartford Railroad in the Bronx, and to provide continuous transportation of freight between the Queens, Brooklyn and Bronx sections of the port to and from all parts of the westerly section of the port for all of the transcontinental railroads.

b. A bridge and/or tunnel across or under the Arthur Kill, and/or the existing bridge enlarged, to provide direct freight carriage between New Jersey and Staten Island.

c. The location of all such tunnels or bridges to be at the shortest, most accessible and most economical points practicable, taking account of existing facilities now located within the port district, and providing for and taking account of all reasonably foreseeable future growth in all parts of the district.

L.1922, c. 9, s. 3, p. 27 (1924 Suppl. s. 161-19).



Section 32:1-29 - Manhattan Service

32:1-29. Manhattan service
Manhattan Service.

The island of Manhattan to be connected with New Jersey by bridge or tunnel, or both, and freight destined to and from Manhattan to be carried underground, so far as practicable, by such system, automatic electric as hereinafter described or otherwise, as will furnish the most expeditious, economical and practicable transportation of freight, especially meat, produce, milk and other commodities comprising the daily needs of the people. Suitable markets, union inland terminal stations and warehouses to be laid out at points most convenient to the homes and industries upon the island, the said system to be connected with all the transcontinental railroads terminating in New Jersey and by appropriate connection with the New York Central and Hudson River Railroad, the New York, New Haven and Hartford and the Long Island Railroads.

L.1922, c. 9, s. 4, p. 28 (1924 Suppl. s. 161-20).



Section 32:1-30 - Belt Lines

32:1-30. Belt lines
Belt lines.

The numbers hereinafter used correspond with the numbers which have been placed on the map of the comprehensive plan to identify the various belt lines and marginal railroads.

No. 1.--Middle Belt Line--Connects New Jersey and Staten Island and the railroads on the westerly side of the port with Brooklyn, Queens, the Bronx and the railroads on the easterly side of the port. Connects with the New York Central Railroad in the Bronx; with the New York, New Haven and Hartford Railroad in the Bronx; with the Long Island Railroad in Queens and Brooklyn; with the Baltimore and Ohio Railroad near Elizabethport and in Staten Island; with the Central Railroad Company of New Jersey at Elizabethport and at points in Newark and Jersey City; with the Pennsylvania Railroad in Newark and Jersey City; with the Lehigh Valley Railroad in Newark and Jersey City; with the Delaware, Lackawanna and Western Railroad in Jersey City and the Secaucus Meadows; with the Erie Railroad in Jersey City and the Secaucus Meadows; with the New York, Susquehanna and Western, the New York, Ontario and Western and the West Shore Railroads on the westerly side of the Palisades above the Weehawken tunnel.

The route of the Middle Belt Line as shown on said map is in general as follows: Commencing at the Hudson river at Spuyten Duyvil running easterly and southerly generally along the easterly side of the Harlem river, utilizing existing lines so far as practicable and improving and adding, where necessary, to a connection with Hell Gate bridge and the New Haven Railroad, a distance of approximately seven miles; thence continuing in a general southerly direction, utilizing existing lines and improving and adding, where necessary, to a point near Bay Ridge, a distance of approximately eighteen and one-half miles; thence by a new tunnel under New York bay in a northwesterly direction to a portal in Jersey City or Bayonne, a distance of approximately five miles, to a connection with the tracks of the Pennsylvania and Lehigh Valley Railroads; thence in a general northerly direction along the easterly side of Newark bay and the Hackensack river at the westerly foot of the Palisades, utilizing existing tracks and improving and adding where necessary, making connections with the Jersey Central, Pennsylvania, Lehigh Valley, Delaware, Lackawanna and Western, Erie, New York, Susquehanna and Western, New York, Ontario and Western, and West Shore Railroads, a distance of approximately ten miles. From the westerly portal of the Bay Tunnel and from the line along the easterly side of Newark bay by [at] the bridges of the Central Railroad of New Jersey (crossing the Hackensack and Passaic rivers) and of the Pennsylvania and Lehigh Valley Railroads (crossing Newark bay) to the line of the Central Railroad of New Jersey running along the westerly side of Newark bay and thence southerly along this line to a connection with the Baltimore and Ohio Railroad south of Elizabethport utilizing existing lines so far as practicable and improving and adding where necessary, a distance of approximately twelve miles; thence in an easterly direction crossing the Arthur Kill, utilizing existing lines so far as practicable and improving and adding where necessary, along the northerly and easterly shores of Staten Island to the new city piers and to a connection, if the city of New York consent thereto, with the tunnel under the Narrows to Brooklyn, provided for under chapter 700 of the laws of the state of New York for 1921.

No. 2.--A marginal railroad to the Bronx extending along the shore of the East river and Westchester creek connecting with the Middle Belt Line (No. 1), and the New York, New Haven and Hartford Railroad in the vicinity of Westchester.

No. 3.--A marginal railroad in Queens and Brooklyn extending along Flushing creek, Flushing bay, the East river and the upper New York bay. Connects with the Middle Belt Line (No. 1), by lines No. 4, No. 5, No. 6 and directly at the southerly end at Bay Ridge. Existing lines to be utilized and improved and added to and new lines built where lines do not now exist.

No. 4.--An existing line to be improved and added to where necessary. Connects the Middle Belt Line (No. 1), with the marginal railroad No. 3 near its northeasterly end.

No. 5.--An existing line to be improved and added to where necessary. Connects the Middle Belt Line (No. 1), with the marginal railroad No. 3 in Long Island City.

No. 6.--Connects the Middle Belt Line (No. 1), with the marginal railroad No. 3 in the Greenpoint section of Brooklyn. The existing portion to be improved and added to where necessary.

No. 7.--A marginal railroad surrounding the northerly and westerly shores of Jamaica bay. A new line. Connects with the Middle Belt Line (No. 1).

No. 8.--An existing line, to be improved and added to where necessary. Extends along the southeasterly shore of Staten Island. Connects with Middle Belt Line (No. 1).

No. 9.--A marginal railroad extending along the westerly shore of Staten Island and a branch connection with No. 8. Connects with the Middle Belt Line (No. 1), and with a branch from the outer belt line (No. 15).

No. 10.--A line made up mainly of existing lines, to be improved and added to where necessary. Connects with the Middle Belt Line (No. 1) by way of marginal railroad No. 11. Extends along the southerly shore of Raritan bay and through the territory south of the Raritan river reaching New Brunswick.

No. 11.--A marginal railroad extending from a connection with the proposed outer belt line (No. 15) near New Brunswick along the northerly shore of the Raritan river to Perth Amboy, thence northerly along the westerly side of the Arthur Kill to a connection with the Middle Belt Line (No. 1) south of Elizabethport. The portion of this line which exists to be improved and added to where necessary.

No. 12.--A marginal railroad extending along the easterly shore of Newark bay and the Hackensack river and connects with the Middle Belt Line (No. 1). A new line.

No. 13.--A marginal railroad extending along the westerly side of the Hudson river and the Upper New York bay. Made up mainly of existing lines--the Erie Terminals, Jersey Junction, Hoboken Shore, and National Docks Railroads. To be improved and added to where necessary. To be connected with Middle Belt Line (No. 1).

No. 14.--A marginal railroad connecting with the Middle Belt Line (No. 1), and extending through the Hackensack and Secaucus Meadows.

No. 15.--An outer belt line, extending around the westerly limits of the port district beyond the congested section. Northerly terminus on the Hudson river at Piermont. Connects by marginal railroads at the southerly end with the harbor waters below the congested section. By spurs connects with the Middle Belt Line (No. 1) on the westerly shore of Newark bay and with the marginal railroad on the westerly shore of Staten Island (No. 9).

No. 16.--The automatic electric system for serving Manhattan Island. Its yards to connect with the Middle Belt Line and with all the railroads of the port district. A standard gauge underground railroad deep enough in Manhattan to permit of two levels of rapid transit subways to pass over it. Standard railroad cars to be brought through to Manhattan terminals for perishables and food products in refrigerator cars. Cars with merchandise freight to be stopped at its yards. Freight from standard cars to be transferred onto wheeled containers, thence to special electrically propelled cars which will bear it to Manhattan. Freight to be kept on wheels between the door of the standard freight car at the transfer point and the tail board of the truck at the Manhattan terminal or the store door as may be elected by the shipper or consignee, eliminating extra handling.

Union terminal stations to be located on Manhattan in zones as far as practicable of equal tracking [trucking] distance, as to pick-ups and deliveries, to be served by this system.

Terminals to contain storage space and space for other facilities. The system to bring all the railroads of the port to Manhattan.

L.1922, c. 9, s. 5, p. 28 (1924 Suppl. s. 161-21).



Section 32:1-31 - Location, System And Character Of Improvements

32:1-31. Location, system and character of improvements
The determination of the exact location, system and character of each of the said tunnels, bridges, belt lines, approaches, classification yards, warehouses, terminals or other improvements shall be made by the port authority after public hearings and further study, but in general the location thereof shall be as indicated upon said map, and as herein described.

L.1922, c. 9, s. 6, p. 32 (1924 Suppl. s. 161-22).



Section 32:1-32 - Changes In Comprehensive Plan

32:1-32. Changes in comprehensive plan
The right to add to, modify or change any part of the foregoing comprehensive plan is reserved by each state, with the concurrence of the other.

L.1922, c. 9, s. 7, p. 32 (1924 Suppl. s. 161-23).



Section 32:1-33 - Development Of Port; Federal Assistance; Municipal Co-operation; Securities Tax Exempt; Municipal Corporate Instrumentality

32:1-33. Development of port; federal assistance; municipal co-operation; securities tax exempt; municipal corporate instrumentality
The Port of New York Authority is hereby authorized and directed to proceed with the development of the port of New York in accordance with said comprehensive plan as rapidly as may be economically practicable and is hereby vested with all necessary and appropriate powers not inconsistent with the constitution of the United States or of either state, to effectuate the same, except the power to levy taxes or assessments. It shall request the congress of the United States to make such appropriations for deepening and widening channels and to make such grants of power as will enable the said plan to be effectuated. It shall have power to apply to all federal agencies, including the interstate commerce commission, the war department, and the United States shipping board, for suitable assistance in carry [carrying] out said plan. It shall co-operate with the state highway commissioners of each state so that trunk line highways as and when laid out by each state shall fit in with said comprehensive plan. It shall render such advice, suggestion and assistance to all municipal officials as will permit all local and municipal port and harbor improvements, so far as practicable, to fit in with said plan. All municipalities within the district are hereby authorized and empowered to co-operate in the effectuation of said plan, and are hereby vested with such powers as may be appropriate or necessary so to co-operate. The bonds or other securities issued by the port authority shall at all times be free from taxation by either state. The port authority shall be regarded as the municipal corporate instrumentality of the two states for the purpose of developing the port and effectuating the pledge of the states in the said compact, but it shall have no power to pledge the credit of either state or to impose any obligation upon either state, or upon any municipality, except as and when such power is expressly granted by statute, or the consent by any such municipality is given.

L.1922, c. 9, s. 8, p. 32 (1924 Suppl. s. 161-24).



Section 32:1-34 - Appropriation

32:1-34. Appropriation
The sum of one hundred thousand dollars ($100,000), or so much thereof as may be necessary, is hereby appropriated out of any moneys in the state treasury not otherwise appropriated, for the expenses of the port authority. The moneys hereby appropriated shall be paid out by the state treasurer on the warrant of the comptroller of the treasury, upon vouchers signed by the chairman of the said port authority.

L.1922, c. 9, s. 9, p. 33 (1924 Suppl. s. 161-25).



Section 32:1-35 - Effective Date

32:1-35. Effective date
All acts and parts of acts inconsistent herewith are hereby repealed, and this act shall take effect immediately.

L.1922, c. 9, s. 10, p. 33.



Section 32:1-35.1 - Air Terminals, Development Of; Policy; Cooperation With Port Authority Authorized

32:1-35.1. Air terminals, development of; policy; cooperation with Port Authority authorized
Upon the concurrence of the State of New York as provided in section sixteen hereof, the States of New Jersey and New York declare and agree that each air terminal within the Port of New York District serves the entire district, and that the problem of furnishing proper and adequate air terminal facilities within the district is a regional and interstate problem, and that it is and shall be the policy of the two States to encourage the integration of such air terminals so far as practicable in a unified system.

Accordingly, in furtherance of said policy and in partial effectuation of the Comprehensive Plan, heretofore adopted by the two States for the development of terminal and transportation facilities in the Port of New York District, the States of New Jersey and New York agree that the Port of New York Authority (hereinafter called the Port Authority) shall be authorized to effectuate, establish, acquire, construct, rehabilitate, improve, maintain and operate air terminals, as hereinafter defined, within the Port of New York District, and the two said States further agree that all cities and other State and local agencies shall be and they hereby are authorized to co-operate with the Port Authority in the development of air terminals, as hereinafter provided.

L.1947, c. 43, p. 117, s. 1.



Section 32:1-35.2 - Consent Of Municipality Or Public Authority To Acquisition Of Property; Existing Indebtedness

32:1-35.2. Consent of municipality or public authority to acquisition of property; existing indebtedness
Nothing herein contained shall be construed to authorize the Port Authority to acquire any air terminal owned or operated by any city or other municipality or public authority, or any other property now or hereafter vested in or held by any city or other municipality or public authority, without the authority or consent of such city or other municipality or public authority, as provided in the Compact of April thirtieth, one thousand nine hundred and twenty-one, between the State of New Jersey and New York, nor shall anything herein impair or invalidate in any way any bonded indebtedness of the State, or any city or other municipality or public authority, nor impair the provisions of law regulating the payment into sinking funds of revenue derived from municipal property, or dedicating the revenues derived from municipal property to a specific purpose.

L.1947, c. 43, p. 117, s. 2.



Section 32:1-35.3 - Definitions

32:1-35.3. Definitions
The following terms as used herein shall mean:

"Air terminals" shall mean developments consisting of runways, hangars, control towers, ramps, wharves, bulkheads, buildings, structures, parking areas, improvements, facilities or other real property necessary, convenient or desirable for the landing, taking off, accommodation and servicing of aircraft of all types, including but not limited to airplanes, airships, dirigibles, helicopters, gliders, amphibians, seaplanes, or any other contrivance now or hereafter used for the navigation of or flight in air or space, operated by carriers engaged in the transportation of passengers or cargo, or for the loading, unloading, interchange or transfer of such passengers or their baggage, or such cargo, or otherwise for the accommodation, use or convenience of such passengers, or such carriers or their employees (facilities and accommodations at sites removed from landing fields and other landing areas, however except as otherwise provided in this section, to be limited to ticket stations and passenger stations for air passengers, to express and freight stations for air express and air freight, and to beacons and other aids to air navigation), or for the landing, taking off, accommodation and servicing of aircraft owned or operating by persons other than carriers. It shall also mean facilities providing access to an air terminal, consisting of rail, rapid transit or other forms of mass transportation which furnish a connection between the air terminal and other points in the port district, including appropriate mass transportation terminal facilities at and within the air terminal itself and suitable offsite facilities for the accommodation of air passengers, baggage, mail, express, freight and other users of the connecting facility. It shall also mean such highway project or projects in the vicinity of an air terminal providing improved access to such air terminal as shall be designated in legislation adopted by the two states. Notwithstanding any contrary provision of law, it shall also mean railroad freight projects related or of benefit to an air terminal or which are necessary, convenient or desirable in the opinion of the Port Authority for the protection or promotion of the commerce of the Port District, consisting of railroad freight transportation facilities or railroad freight terminal facilities, and any equipment, improvement, structure or facility or any land, and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property in connection therewith or incidental thereto, deemed necessary or desirable in the opinion of the Port Authority, whether or not now in existence or under construction, for the undertaking of railroad freight projects.

"Air terminal bonds" shall mean bonds issued by the Port Authority for air terminal purposes.

"Air terminal purposes" shall mean the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance or operation of air terminals owned, leased or operated by the Port Authority of New York and New Jersey (including airports operated under revocable permits) or operated by others pursuant to agreements with the port authority.

"Bonds" shall mean bonds, notes, securities or other obligations or evidences of indebtedness.

"General Reserve Fund" shall mean the General Reserve Fund of the Port Authority authorized by chapter 48 of the laws of New York of 1931 as amended, ^1^ and chapter 5 of the laws of New Jersey of 1931, as amended.

"General Reserve Fund statutes" shall mean chapter 48 of the laws of New York of 1931 as amended, and chapter 5 of the laws of New Jersey of 1931, as amended.

"Municipality" shall mean a county, city, borough, village, township, town, public agency, public authority or political subdivision.

"Real property" shall mean lands, structures, franchises and interests in land, including air space and air rights, waters, lands under water and riparian rights, and any and all things and rights included within the said term, and includes not only fees simple absolute but also any and all lesser interests, including but not limited to easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise.

L.1947, c. 43, p. 118, s. 3. Amended by L.1971, c. 245, s. 2; L.1977, c. 305, s. 2; L.1980, c. 157, s. 3.



Section 32:1-35.4 - Port Authority Regarded As Performing Essential Governmental Function

32:1-35.4. Port Authority regarded as performing essential governmental function
The effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance and operation of air terminals by the Port Authority is and will be in all respects for the benefit of the people of the States of New York and New Jersey, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions; and the Port Authority shall be regarded as performing an essential governmental function in undertaking the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance or operation thereof, and in carrying out the provisions of law relating thereto.

L.1947, c. 43, p. 119, s. 4.



Section 32:1-35.5 - Exemption From Taxes And Assessments; Payments In Lieu Thereof

32:1-35.5. Exemption from taxes and assessments; payments in lieu thereof
The Port Authority shall be required to pay no taxes or assessments upon any of the property acquired or used by it for air terminal purposes; but this shall not be construed to prevent the Port Authority and municipalities from entering into agreements for the payment of fair and reasonable sums by the Port Authority annually in accordance with legislation heretofore adopted by the two States, to the end that such municipalities may not suffer undue loss of taxes and assessments by reason of the acquisition and ownership of property by the Port Authority for air terminal purposes.

L.1947, c. 43, p. 120, s. 5.



Section 32:1-35.6 - General Reserve Fund, Use Of

32:1-35.6. General Reserve Fund, use of
The moneys in the General Reserve Fund of the Port Authority may be pledged in whole or in part by the Port Authority as security for or applied by it to the repayment with interest of any moneys which it may raise upon bonds issued by it from time to time to provide funds for air terminal purposes; and the moneys in said General Reserve Fund may be applied by the Port Authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of any such bonds.

Subject to prior liens and pledges (and to the obligation of the Port Authority to apply revenues to the maintenance of its General Reserve Fund in the amount prescribed by the General Reserve Fund Statutes), the revenues of the Port Authority from facilities established, constructed, acquired or effectuated through the issuance or sale of bonds of the Port Authority secured by a pledge of its General Reserve Fund may be pledged in whole or in part as security for or applied by it to the repayment with interest of any moneys which it may raise upon bonds issued by it to provide funds for air terminal purposes, and said revenues may be applied by the Port Authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of such bonds.

L.1947, c. 43, p. 120, s. 6.



Section 32:1-35.7 - Legal Investments, Bonds Of Port Authority For Air Terminals As

32:1-35.7. Legal investments, bonds of Port Authority for air terminals as
The bonds issued by the Port Authority to provide funds for air terminal purposes are hereby made securities in which all State and municipal officers and bodies of both States, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who are now or may hereafter be authorized by either State to invest in bonds or other obligations of such State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said bonds are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency of either State for any purpose for which the deposit of bonds or other obligations of such State is now or may hereafter be authorized.

L.1947, c. 43, p. 121, s. 7.



Section 32:1-35.8 - Municipal Property; Use By Port Authority; Suits

32:1-35.8. Municipal property; use by Port Authority; suits
(a) Notwithstanding any contrary provision of law, every municipality in the Port of New York District is authorized and empowered to consent to the use by the Port Authority of any air terminal owned by such municipality or of any real or personal property owned by such municipality and necessary, convenient or desirable in the opinion of the Port Authority for air terminal purposes, including such real property as has already been devoted to a public use, and as an incident to such consent, to grant, convey, lease, or otherwise transfer to the Port Authority any such air terminal or real or personal property, upon such terms as may be determined by the Port Authority and such municipality. Every such municipality is also authorized and empowered as an incident to such consent to vest in the Port Authority the control, operation, maintenance, rents, tolls, charges and any and all other revenues of any air terminal now owned by such municipality, the title to such air terminal remaining in such municipality. Such consent shall be given and the execution of any agreement, deed, lease, conveyance, or other instrument evidencing such consent or given as an incident thereto shall be authorized in the manner provided in Article XXII of the Compact of April thirtieth, one thousand nine hundred and twenty-one, between the two States creating the Port Authority.

(b) Notwithstanding any contrary provision of law, every municipality outside the Port District is authorized and empowered to consent to the use of real property owned by such municipality and necessary, convenient or desirable in the opinion of the Port Authority for beacons or other aids to navigation, or to the use of any air space over real property owned by such municipality; and as an incident to such consent, to grant, lease, convey or otherwise transfer to the Port Authority such real property or air space.

Such consent shall be given and the execution of any agreement, deed, lease, conveyance or other instrument evidencing such consent or given as an incident thereto, shall be given by the officer, board or body authorized by law to convey such property, or if no officer, board or body be otherwise authorized so to do, by the governing body of such municipality.

(c) The States of New Jersey and New York hereby consent to suits, actions or proceedings of any form or nature in law, equity or otherwise by any city or other municipality against the Port Authority upon, in connection with or arising out of any such agreement, agreements or any modification thereof or supplement thereto, for the following types of relief and for such purposes only:

(1) For money damages for breach thereof;

(2) For money damages for torts arising out of the operation of the municipal air terminal;

(3) For rent;

(4) For specific performance;

(5) For reformation thereof;

(6) For accounting;

(7) For declaratory judgment;

(8) For judgments, orders or decrees restraining or enjoining the Port Authority from transferring title to real property to third persons in cases where it has contracted with such city or other municipality to transfer such title to such city or municipality; and

(9) For judgments, orders or decrees restraining or enjoining the Port Authority from committing or continuing to commit other breaches of such agreements with such city or municipality; provided, that such judgment, order or decree shall not be entered except upon two days' prior written notice to the Port Authority of the proposed entry thereof and provided further, that upon an appeal taken by the Port Authority from such judgment, order or decree the service of the notice of appeal shall perfect the appeal and shall stay the execution of such judgment, order or decree appealed from, without an undertaking or other security.

When rules of venue are applicable, the venue of any such suit, action or proceeding shall be laid in the county or judicial district in which the airport, which is the subject matter of such agreement between the Port Authority and the city or other municipality, or any part thereof, is located.

If any clause, sentence, paragraph, or part of this subdivision or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this subdivision, and the application thereof to any other person or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved.

L.1947, c. 43, p. 121, s. 8. Amended by L.1948, c. 214, p. 1037, s. 1.



Section 32:1-35.9 - Condemnation Proceedings

32:1-35.9. Condemnation proceedings
The powers hereinafter granted to the Port Authority to acquire real property by condemnation or the right of eminent domain shall be subject to the limitations set forth in section two hereof, and also to the following further limitations:

(a) Unless and until the State of New York otherwise provides by law, the Port Authority shall not have power to acquire real property in that State for air terminal purposes by condemnation or the right of eminent domain except for the purpose of making conditions, extensions and improvements to the three air terminals in New York City known as LaGuardia Airport, Idlewild Airport, (sometimes known as Major General Alexander E. Anderson Airport), and Floyd Bennett Airport, for the purpose of acquiring air rights or preventing or removing actual or potential hazards to air navigation within three miles of the runways at said air terminals as such runways may now or hereafter exist, and for the purpose of establishing or maintaining beacons and other aids to air navigation in connection with said three air terminals, whether or not within three miles of said runways.

(b) Unless and until the State of New Jersey otherwise provides by law, the Port Authority shall not have the power to acquire real property in the State of New Jersey for air terminal purposes by condemnation or the right of eminent domain except for the purpose of making additions, extensions and improvements to the air terminal known as Newark Airport (including additions, extensions and improvements thereto located in the city of Elizabeth), for the purpose of acquiring air rights or preventing or removing actual or potential hazards to air navigation within three miles of the runways at said air terminal as such runways may now or hereafter exist, and for the purpose of establishing or maintaining beacons and other aids to air navigation in connection with said air terminal, whether or not within three miles of said runways.

(c) Unless otherwise provided by law by the State in which such real property is located, the Port Authority shall not have power to acquire for air terminal purposes by condemnation or the right of eminent domain subsequent to June thirtieth, one thousand nine hundred and fifty-two, any real property taken for and actually devoted to a public use; provided, that this limitation shall not apply to real property a proceeding for the acquisition of which was initiated prior to that date.

The foregoing limitations shall not be construed to limit, affect or impair the power of the Port Authority to acquire real property at any time and place for air terminal purposes by negotiation or in any other manner than by condemnation or the exercise of the right of eminent domain.

Subject to the foregoing limitations, if the Port Authority shall find it necessary or convenient to acquire any real property for air terminal purposes, whether for immediate or future use, the Port Authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for a public use, and upon such determination the said property shall be and shall be deemed to be required for such public use until otherwise determined by the Port Authority, and such determination shall not be affected by the fact that such property has theretofore been taken for and is then devoted to a public use; but the public use in the hands or under the control of the Port Authority shall be deemed superior to the public use in the hands of any other person, association or corporation. The Port Authority may acquire and is hereby authorized to acquire such property, whether a fee simple absolute or a lesser estate, by condemnation or the exercise of the right of eminent domain under and pursuant to the condemnation law of the State of New York, in the case of property located in such State, and Revised Statutes of New Jersey, Title 20:1-1 et seq., in the case of property situated in such State, or at the option of the Port Authority pursuant to such other and alternate procedure in each State as may be provided by law by such State. The Port Authority shall have such power of condemnation or eminent domain not only in respect to real property located within the Port of New York District but also as to any real property located outside of the Port District which is necessary, incidental or convenient for the effectuation, establishment, acquisition, construction, rehabilitation or improvement, and maintenance and operation of air terminals within the Port District. Nothing herein contained shall be construed to prevent the Port Authority from bringing any proceedings to remove a cloud on title or such other proceedings as it may, in its discretion, deem proper and necessary, or acquiring any such property by negotiation or purchase.

In the event the Port Authority shall deem that the use by it of any real property for any purpose hereunder will be necessary either immediately or by a definite future date, it may file with any petition in any condemnation proceeding brought pursuant to law or at any time thereafter a notice that it requires the possession thereof, either immediately or at a date specified in such notice. In such event, the Port Authority shall cause a duplicate of such notice and an affidavit of the filing thereof to be recorded in the office in which deeds are required to be recorded in the county wherein the land involved is situated and upon such recording the Port Authority may enter upon and shall be entitled to the possession, use and occupation of such real property at the time specified in said notice without suit or other judicial proceedings; provided, that it shall first deposit with the court a sum equal to the assessed valuation of such real property, or in the event that the assessed valuation thereof cannot be readily ascertained such sum as in the judgment of the Port Authority shall be sufficient as compensation for the real property acquired. The sum so deposited with the court shall be applied to the satisfaction of any award thereafter made in any condemnation proceeding. Such filing and recording of said notice shall be conclusive evidence of the entry upon and appropriation of said property by the Port Authority, and title to said property shall vest in the Port Authority on the date specified in such notice.

L.1947, c. 43, p. 123, s. 9.



Section 32:1-35.10 - Federal Aid For Air Terminals

32:1-35.10. Federal aid for air terminals
The Port Authority may make application directly to the proper Federal officials or agencies for Federal loans or grants in aid of air terminals owned or operated by it; provided, that if either State shall have or adopt general legislation governing applications for Federal aid for air terminals by municipalities of such State, or the receipt or disbursement of such Federal aid by or on behalf of such municipalities, then such legislation shall at the option of such State apply to applications by the Port Authority for Federal aid for air terminals located in such State and to the receipt and disbursement of such Federal aid by or on behalf of the Port Authority, in the same manner and to the same extent as other municipalities of such State. Except as above provided, no agency or commission of either State shall have jurisdiction over any air terminals under the control of the Port Authority, and all details of financing, construction, leasing, charges, rates, tolls, contracts and the operation of air terminals owned or controlled by the Port Authority shall be within its sole discretion and its decision in connection with any and all matters concerning such air terminals shall be controlling and conclusive. The local laws, resolutions, ordinances, rules and regulations of a municipality within which an air terminal is situated shall apply to such air terminal, if so provided in any agreement between the Port Authority and such municipality, and to the extent provided in such agreement.

L.1947, c. 43, p. 126, s. 10. Amended by L.1948, c. 214, p. 1040, s. 2.



Section 32:1-35.11 - State Lands; Lands Under Water; Conveyance To Port Authority

32:1-35.11. State lands; lands under water; conveyance to Port Authority
In the event that the Port Authority shall find it necessary or desirable to acquire any unappropriated State lands or lands under water in the State of New York for air terminal purposes, the Board of Commissioners of the Land Office of that State may grant, transfer or convey such unappropriated State lands or lands under water to the Port Authority upon such consideration, terms and conditions as may be determined by said board.

In the event that the Port Authority shall find it necessary or desirable to acquire any lands under water in the State of New Jersey for air terminal purposes, the Division of Navigation of the Department of Conservation of that State may grant, transfer or convey such lands under water to the Port Authority in accordance with the statutes of that State governing the making of riparian grants and leases, upon such terms and conditions as may be determined by said division.

In the event that the Port Authority shall find it necessary or desirable to acquire any real property required or used for State highway purposes in the State of New Jersey, the State Highway Department of the State of New Jersey may grant, transfer or convey such real property to the Port Authority upon such terms and conditions as may be determined by said State Highway Department.

L.1947, c. 43, p. 126, s. 11.



Section 32:1-35.12 - Outstanding Obligations; Revenues Pledged

32:1-35.12. Outstanding obligations; revenues pledged
The two States covenant and agree with each other and with the holders of any bonds of the Port Authority issued or incurred for air terminal purposes and as security for which there may or shall be pledged (directly or indirectly, or through the medium of its General Reserve Fund or otherwise), the revenues, or any part thereof, of any air terminal or other facility owned or operated by the Port Authority, that the two States will not, so long as any of such bonds or other obligations remain outstanding and unpaid, diminish or impair the power of the Port Authority to establish, levy and collect landing fees, charges, rents, tolls or other fees in connection therewith.

L.1947, c. 43, p. 127, s. 12.



Section 32:1-35.13 - Declarations, Construction Of

32:1-35.13. Declarations, construction of
Any declarations contained herein and in the concurrent act of the State of New York with respect to the governmental nature of air terminals and to the exemption of air terminal property from taxation and to the discretion of the Port Authority with respect to air terminal operations shall not be construed to imply that other Port Authority property and operations are not of a governmental nature, or that they are subject to taxation, or that the determinations of the Port Authority with respect thereto are not conclusive.

L.1947, c. 43, p. 127, s. 13.



Section 32:1-35.14 - Statutory Provisions As Supplementary Agreement; Construction

32:1-35.14. Statutory provisions as supplementary agreement; construction
This section and the preceding sections hereof constitute an agreement between the States of New York and New Jersey supplementary to the compact between the two States dated April thirtieth, one thousand nine hundred and twenty-one, and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and of the comprehensive plan heretofore adopted by the two States, and the powers vested in the Port Authority hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the Port Authority.

L.1947, c. 43, p. 128, s. 14.



Section 32:1-35.15 - Procedure In Condemnation Proceedings; Payment Of Damages; Transfer Or Pledge Of Award; Abandonment; Title

32:1-35.15. Procedure in condemnation proceedings; payment of damages; transfer or pledge of award; abandonment; title
The Port Authority may exercise the right of eminent domain or condemnation to acquire real property for air terminal purposes as set forth in this section:

(a) As used in this section, unless otherwise expressly stated or unless context or subject matter otherwise requires the following terms shall mean:

(1) "Days" : Calendar days exclusive of Sundays and full legal holidays.

(2) "Owner" : A person having an estate, interest or easement in the real property being acquired or a lien, charge or encumbrance thereon.

(b) Whenever the Port Authority shall determine that it is necessary to acquire real property for air terminal purposes for the public use by the exercise of the right of eminent domain or condemnation, it shall prepare three similar surveys, diagrams, maps, plans or profiles of the real property being acquired, stating thereon that the Port Authority has determined that it is necessary to acquire said property, and the amount or valuation at which each parcel of real property to be acquired has been assessed for purposes of taxation on the tax rolls for each of the three years preceding, and if the interest being taken shall be less than the fee, the estimated value of such interest; one of such surveys, diagrams, maps, plans or profiles shall be filed in the office of the secretary of the Port Authority, the second shall be filed in the office in which instruments affecting real property are required to be recorded, in the county in which such real property is situated, and the third copy shall be filed in the office of the Clerk of the Superior Court. An action for the condemnation of such real property may be instituted in the Superior Court by the Port Authority against the owners thereof, and the court may proceed in the action in a summary manner. A notice of the pendency of the action shall be filed and recorded as provided in section 20:1-4 of Title 20, Eminent Domain, and with like effect, except that the notice shall name and be directed only to the owners of such real property or such of them as may be known to the Port Authority.

It shall be lawful for the duly authorized agents of the Port Authority, and all persons acting under its authority and by its direction, to enter in the daytime into and upon such real property which it shall be necessary so to enter, for the purpose of making such surveys, diagrams, maps or plans, or for the purpose of making such soundings or borings as the Port Authority may deem necessary.

(c) Whenever any land or other property taken for public use shall lie or be in two or more counties, all reports and other papers required to be filed in a county clerk's office shall be filed in the clerk's office of the county in which the greater part in value of the land or other property is situate and a certified copy thereof shall be filed and recorded in the clerk's office of the other county or counties.

(d) Process in the action for condemnation shall be served by the publication of a notice on one day in each of four successive weeks in a newspaper published and of general circulation in the county in which the real property to be acquired is located. The notice need not state the names of the owners of such real property, but it shall state that an action has been commenced to have determined by the Superior Court of New Jersey the compensation which should justly be made to the respective owners of the real property proposed to be taken. Such notice shall indicate the real property to be taken by a general description and by reference to the map on file in the office of the Port Authority, in the office in which instruments affecting real property are required to be recorded, and in the office of the Clerk of the Superior Court.

(e) In addition to the provisions contained in subdivision (d) above, process shall be served upon the owners of all property affected by the action, by mailing the same to such owners at the address registered or filed with the collector of taxes for the purpose of forwarding to them bills for taxes or assessments. Failure to comply with the directions contained in this subdivision shall not invalidate or affect the action.

(f) The Port Authority shall, within ten days after the filing of the complaint and the entry of the order to show cause constituting the process in the action, cause a certified copy of the complaint and order to be recorded in the office wherein instruments affecting real property are required to be recorded, in every county in which any part of the real property affected is situated, in the same manner as deeds are recorded, and the register of deeds or county clerk with whom such certified copies shall be recorded shall index the same in the same manner as recorded deeds are indexed.

(g) The Port Authority after the entry of such order to show cause, shall cause to be published on one day in each of four successive weeks in a newspaper published and of general circulation in the county in which the real property to be acquired is located, a notice containing a general description of the real property to be acquired, a statement that such order has been filed and requiring that all owners of such real property shall, on or before such date as may be specified in the order to show cause, serve upon the Port Authority a copy of a written claim or demand, duly verified, setting forth the real property owned by the claimant, his post-office address, and the nature of his interest in said real property. The claimant shall within the same time file in the office of the Clerk of the Superior Court the original of such verified claim.

(h) Proof of title to the real property to be acquired, where the same is undisputed, together with proof of liens or encumbrances thereon, shall be submitted by the claimant to the Port Authority. The Port Authority shall serve upon all parties or their attorneys who have served upon it copies of their verified claims, a notice of the time and place at which it will receive such proof of title. Where the title of the claimant is disputed, the action to determine the value of the property to be taken shall continue in the same manner as it would if there were no such dispute, and the award, if any, shall, with leave of court, be paid into the Superior Court, and shall there be distributed, according to law, on the application of any person interested therein.

(i) After all parties who have filed verified claims, as provided in subdivision (g) hereof, have proved their titles, or have failed to do so after being notified by the Port Authority of the time and place where such proof of title would be received, the Port Authority shall bring on before the Superior Court, as the court may direct, a hearing upon the claims so filed, or in case no claims are filed, to fix the amount to be paid for such lands.

The court shall determine without a jury, and with or without a view of the real property being acquired, the compensation which should justly be made by the Port Authority to the respective owners of such real property, and judgment shall be entered in the amount so determined.

(j) No evidence shall be admitted in the action, as against an owner of real property being acquired, of an offer made by or on behalf of such owner for the sale of his property or any part thereof to the Port Authority, or for the sale or assignment of any right and title to the award or awards, or any part thereof, to be made for such property or any part thereof, in the action. Nor shall any evidence be received, as against the Port Authority, of any offer made to such owner, by or on its behalf, for the purchase of such property or any part thereof or for the purchase of the award or awards or any part thereof, to be made for such property, or any part thereof, in the proceeding.

(k) The Port Authority shall furnish to the court such surveys, diagrams, maps, plans and profiles as the court shall require to enable the court to hear and determine the claims of the owners of the real property affected by the action. Such surveys, diagrams, maps, plans and profiles shall distinctly indicate by separate numbers the names of the claimants to, or of the owners of the respective parcels of real property to be taken in such proceeding, so far as the same are known, and shall also specify in figures with sufficient accuracy the dimensions and bounds of such real property. Where possible, such real property shall be designated on such maps by the same ward or block and lot numbers or other designations as shall be used to designate such real property on the tax books and tax maps of the taxing agency in which it is located. The court may require the Port Authority to furnish such other surveys, diagrams, maps, plans and profiles and such other information as shall aid and assist the court in the action.

(l) The Port Authority, or any party or person affected by the action and aggrieved by the judgment made therein as to awards may appeal. If the judgment entered in the action to condemn should be reversed, such reversal shall not divest the Port Authority of title to the real property thereby affected.

(m) All damages awarded by the court, with interest thereon from the date of the entry of the judgment, or if the title to the real property acquired shall have vested in the Port Authority prior thereto, from the date of such vesting, shall be paid by the Port Authority to the respective owners to whom the damages were awarded in the judgment, within two calendar months after the entry of the judgment, without further order of the court, or application for such payment by said owners. Property owners appearing in the action shall not be entitled to recover counsel fees, costs, disbursements or allowances. Any outstanding taxes, assessments or other liens shall be deducted from the amount of the award and no interest shall be paid by the Port Authority upon the sum or sums so deducted. Payment of an award to a person named in the judgment as the owner thereof, if not under legal disability, shall in the absence of notice in writing to the Port Authority of adverse claims thereto protect the Port Authority and shall be a full acquittance and release of all claims to said award.

In case there shall be a dispute as to title, or the party entitled to receive the amount assessed by the court shall refuse upon tender thereof to receive the same, or shall be out of the State or under any legal disability, or in case several parties being interested in the fund shall not agree as to the distribution thereof, or in case the lands or other property taken are encumbered by mortgage, judgment or other lien, or if for any other reason the Port Authority cannot safely pay the amount awarded to any person, in all such cases, with leave of court, the amount awarded may be paid into the Superior Court, and shall there be distributed according to law, on the application of any person interested therein.

(n) The Port Authority may pay to the person entitled to an award for real property acquired in an action, in advance of the final judgment, a sum to be determined by the Port Authority, not exceeding sixty per centum (60%) of the assessed value of the real property taken less the liens and encumbrances of record thereon; provided, that when the real property taken shall be less than the fee, then such sum shall not exceed sixty per centum (60%) of the amount estimated by the Port Authority to be the value of such interest, less the liens and encumbrances thereon. If the Port Authority shall make a partial payment in advance either pursuant to this subsection or pursuant to section nine hereof, interest on the sum so paid in advance shall cease to run on and after a date five days after such person shall have been notified by mail or otherwise that the Port Authority is ready to pay the same. In case the person entitled to an award at the date of the vesting of title to the real property in the Port Authority shall have transferred or assigned his claim, such transfer or assignment made by him, or by his successor in interest or legal representative, shall not become binding upon the Port Authority unless the instrument or instruments evidencing such transfer or assignment shall have been filed in the office of the Port Authority prior to any such advance payment. When any such advance payment shall have been made, the Port Authority, on paying the awards for the real property acquired, shall deduct from the total amount allowed as compensation the sum advanced plus interest thereon from the date of the payment of such advance to the date of the final judgment, and the balance shall be paid as hereinbefore provided in subdivision (m) hereof.

(o) In any action hereunder, in which title to the real property to be acquired shall have become vested in the Port Authority prior to the entry of final judgment, the Port Authority shall have power and is hereby authorized to purchase from the owners of such real property at the date of the vesting of title thereto, or their successors in interest or legal representatives, their right and title to the award or awards, or any part thereof, to be made in such action and to take an assignment thereof to the Port Authority.

(p) No pledge, sale, transfer or assignment of an award by the person entitled to receive the same by virtue of the judgment or by other order of the court, shall be valid unless the instrument evidencing such pledge, sale, transfer or assignment shall be acknowledged or proved as instruments are required to be acknowledged or proved for the recording of transfers of real property and shall be filed in the office of the Port of New York Authority. Every such instrument not so filed shall be void as against any subsequent pledgee or assignee in good faith and for a valuable consideration from the same pledgor or assignor, his heirs, administrators or assigns, of the same award or any portion thereof, the assignment of which is first duly filed in the office of the Port Authority. The Port Authority shall maintain in its office a record of all pledges or assignments filed with it under the provisions hereof.

(q) The Board of Commissioners of the Port Authority by resolution may abandon any action as to the whole or a part of the lands to be acquired in such action, at any time before title to the real property to be thereby acquired shall have vested in the Port Authority, and may cause new actions to be instituted for the condemnation of such real property. In case of such abandonment, however, the reasonable actual cash disbursements, necessarily incurred and made in good faith by any party interested, shall be paid by the Port Authority, after the same shall have been taxed by the Superior Court, upon notice of such taxation being previously given to the Port Authority, provided the application to have such disbursements taxed shall be made and presented to the court within one year after the adoption of the resolution of the board discontinuing the action in whole or in part. For the purposes of this section, the fair and reasonable value of the services of an attorney retained by any interested party to represent his interests in said action for condemnation whether on a contingent fee basis or otherwise, if such retainer be made in good faith, shall be deemed to be an actual cash disbursement necessarily incurred by such interested party and shall be taxable in the same manner as other disbursements. The amounts taxed as disbursements shall be due and payable thirty days after written demand for payment thereof shall have been filed with the Port Authority.

(r) The title to any piece or parcel of the real property, or any interest therein, authorized to be acquired hereunder shall be vested in the Port Authority upon the entry of the order to show cause constituting process in the action to condemn. The Port Authority, however, may direct that the title shall be vested in the Port Authority upon a specified date after the date of the entry of such order, or upon the date of the entry of the final judgment, but not later than the date of the entry of the final judgment. Upon the date when title to the real property shall have vested as herein provided, the Port Authority shall become and be seized in fee of or of an easement in, over, above, through, upon or under such real property or such other interest therein as may have been specified, the same to be held, appropriated, converted and used for the purposes for which the action was instituted. The Port Authority or any person acting under its authority shall immediately or at any time thereafter take possession of such property without action or other judicial proceedings.

(s) Where the whole of any lot or parcel of real property, under lease or other contract, shall be taken, all the covenants, contracts and engagements between landlord and tenant and other contracting parties touching the same or any part thereof, upon the vesting of title in the Port Authority, shall cease and determine and be absolutely discharged. Where a part only of any lot or parcel of real property so under lease or other contract shall be so taken all contracts and engagements respecting the same, upon such vesting of title, shall cease and determine and be absolutely discharged as to the part thereof so taken, but shall remain valid and obligatory as to the residue thereof. All tenants in possession of such premises at the time of the vesting of title thereto in the Port Authority shall become tenants at will of the Port Authority unless within ten days after the vesting of title they shall elect to vacate and give up their respective holdings.

L.1947, c. 43, p. 128, s. 15. Amended by L.1953, c. 31, p. 552, s. 1.



Section 32:1-35.16 - Election To Exercise Option Regarding Legislation Applying To Federal Aid

32:1-35.16. Election to exercise option regarding legislation applying to Federal aid
The State of New Jersey hereby elects to exercise the option reserved to each State by section ten of this act (and by the corresponding section of the New York statute concurring herein); and accordingly, if by the effective date of this act, this State has adopted, or if thereafter it shall adopt general legislation governing applications for Federal aid for air terminals by municipalities of this State or the receipt or disbursement of such Federal aid by or on behalf of such municipalities, such legislation shall apply to applications by the Port Authority for Federal aid for air terminals located in this State in the same manner and to the same extent as other municipalities of this State; provided, that if such legislation shall require such applications for Federal aid to be approved by any officer, board, commission, department or other agency of this State or shall require the consent of any such agency of this State to the submission thereof to the Federal Government, or shall require any such agency of this State to be designated by municipalities as their agent to collect or disburse such Federal aid, or shall contain any other requirement vesting any such agency of this State with power or discretion with respect to the making of such applications for Federal aid or the receipt or disbursement thereof, then such officer, board, commission, department or other agency of this State shall have power to waive such requirement in whole or in part temporarily or permanently insofar as the Port Authority is concerned.

L.1947, c. 43, p. 140, s. 16.



Section 32:1-35.17 - Effective Date

32:1-35.17. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with sections one to fourteen, inclusive, of this act; but if the State of New York shall have already enacted such legislation, then this act shall take effect immediately.

L.1947, c. 43, p. 141, s. 17.



Section 32:1-35.17A - Viewers; Appointment And Proceedings; Review Of Findings; View Of Property

32:1-35.17a. Viewers; appointment and proceedings; review of findings; view of property
Notwithstanding any contrary provision of law, upon any application by the Port Authority to a judge of the Superior Court to fix the amount to be paid for lands to be taken by the Port Authority pursuant to the act to which this act is a supplement, such judge may appoint three commissioners to view said lands and to advise him what damages, if any, should be assessed for the taking of such lands. The commissioners shall proceed under such directions and rules as shall from time to time be fixed by the said judge to view the lands, to hear such evidence as they may desire, and to fix such sum, if any, that in their judgment will represent the fair value of the lands so taken. The said judge may review such findings and shall not be bound thereby, but may alter or reject such findings in such manner as will, in his judgment, fairly protect the interests of the parties, and such review may be made either with or without further hearing. The commissioners so appointed to advise said judge shall make their report to him within one hundred days from the date of their qualifications. It shall be the duty of the judge or the commissioners, designated by him, to view the real property to be acquired.

L.1953, c. 374, p. 1963, s. 1.



Section 32:1-35.17B - Effective Date

32:1-35.17b. Effective date
This act shall take effect upon the enactment into law of the legislation amendatory of section fifteen of the act to which this act is supplementary, passed by the Legislature at its present session as a part of "An act concerning Interstate and Port Authorities and Commissions, and revising parts of the statutory law."

L.1953, c. 374, p. 1964, s. 2.



Section 32:1-35.18 - Acquisition Of Real Property By Condemnation For Teterboro Airport

32:1-35.18. Acquisition of real property by condemnation for Teterboro Airport
The States of New Jersey and New York having, by chapter forty-three of the laws of New Jersey of one thousand nine hundred and forty-seven and chapter eight hundred two of the laws of New York of one thousand nine hundred and forty-seven, agreed that the Port of New York Authority (hereinafter called the Port Authority) should have power to acquire real property for air terminal purposes by condemnation or the right of eminent domain for the purpose of making additions, extensions and improvements to the air terminal known as Newark Airport, and other purposes incidental to said airport, but that, unless and until this State otherwise provided by law, it should not have power to acquire other real property for air terminal purposes in that manner in this State.

Now, therefore, the Port Authority is hereby authorized and empowered to acquire real property by condemnation or the right of eminent domain pursuant to and in accordance with the provisions of said chapter forty-three of the laws of New Jersey of one thousand nine hundred and forty-seven, for and in connection with the air terminal known as Teterboro Airport located in the borough of Teterboro, county of Bergen, State of New Jersey, including additions, extensions and improvements to said air terminal located in said borough and in the boroughs of Moonachie and Hasbrouck Heights or in other boroughs contiguous to the present or future boundaries of said airport, and for the purpose of acquiring air rights or preventing or removing actual or potential hazards to air navigation within three miles of the runways at said air terminal as such runways may now or hereafter exist, and for the purpose of establishing or maintaining beacons and other aids to air navigation in connection with said air terminal, whether or not within three miles of said runways; provided, however, nothing herein contained shall be construed to permit the taking by the Port Authority of any property owned by any railroad or railway corporation, or by any other corporation which is a "public utility" as defined in section 48:2-13 of the Revised Statutes, and devoted to use by such corporation in its operations, or acquired prior to the effective date of this act and held for such use, without the authority or consent of such corporation.

L.1949, c. 81, p. 386, s. 1.



Section 32:1-35.19 - Definitions

32:1-35.19. Definitions
The following terms, as used herein, shall mean:

"Air terminal or terminals" shall mean developments consisting of runways, hangars, control towers, ramps, wharves, bulkheads, buildings, structures, parking areas, improvements, facilities or other real property necessary, convenient or desirable for the landing, taking off, accommodation and servicing of aircraft of all types, including but not limited to airplanes, airships, dirigibles, helicopters, gliders, amphibians, seaplanes, or any other contrivance now or hereafter used for the navigation of or flight in air or space, operated by carriers engaged in the transportation of passengers or cargo, or for the loading, unloading, interchange or transfer of such passengers or their baggage, or such cargo, or otherwise for the accommodation, use or convenience of such passengers, or such carriers or their employees (facilities and accommodations at sites removed from landing fields and other landing areas, however, to be limited to ticket stations and passenger stations for air passengers, to express and freight stations for air express and air freight, and to beacons and other aids to air navigation), or for the landing, taking off, accommodation and servicing of aircraft owned or operated by persons other than carriers.

"Air terminal purposes" shall mean the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance or operation of air terminals owned, leased or operated by the Port of New York Authority including airports operated under revocable permits or operated by others pursuant to agreements with the Port Authority.

"Real property" shall mean lands, structures, franchises and interests in land, including air space and air rights, waters, lands under water and riparian rights, and any and all things and rights included within the said term, and includes not only fees simple absolute but also any and all lesser interests, including but not limited to easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise.

L.1949, c. 81, p. 387, s. 2.



Section 32:1-35.20 - Mass Transportation To Terminals; Development

32:1-35.20. Mass transportation to terminals; development
The States of New York and New Jersey hereby find and determine that:

(1) Each air terminal within the Port of New York district serves the entire district, and the problem of furnishing proper and adequate air terminal facilities within the district is a regional and interstate problem;

(2) Access by land travel to the great airports serving the Port of New York district, particularly John F. Kennedy and Newark International Airports, is becoming increasingly difficult, and such access is necessary for the continued development of such airports which development is vital and essential to the preservation of the economic well-being of the Northern New Jersey-New York Metropolitan area;

(3) Additional highway construction to serve these great airports is not feasible and creates severe problems in terms of increased air pollution and the preemption of land which might otherwise be devoted to park purposes and other desirable uses;

(4) Access to these airports by railroads or other forms of mass transportation must be undertaken if they are to maintain their preeminence and continue to serve the economic well-being of the Northern New Jersey-New York Metropolitan area;

(5) Such mass transportation facilities may properly be regarded as constituting a part of each air terminal, the development of which should be the responsibility of those charged with the duties of air terminal development;

(6) It is the purpose of this act to authorize and direct the Port Authority of New York and New Jersey to undertake one or more mass transportation access projects specifically with respect to John F. Kennedy and Newark International Airports in order to preserve and develop the economic well-being of the Northern New Jersey-New york Metropolitan area, and such undertakings are found and determined to be in the public interest.

L.1971, c. 245, s. 1. Amended by L.1972, c. 207, s. 1.



Section 32:1-35.21 - Authorization To Build Railroad Line To And Facilities At Terminals

32:1-35.21. Authorization to build railroad line to and facilities at terminals
In furtherance of the aforesaid findings and determinations and in partial effectuation of the comprehensive plan heretofore adopted by the two states for the development of terminal and transportation facilities in the Port of New York district, the Port Authority of New York and New Jersey is hereby specifically authorized to undertake pursuant to chapter 43 of the laws of New Jersey of 1947, as amended, and chapter 802 of the laws of New York of 1947, as amended, the following separate air terminal facilities:

(a) To provide access to Newark International Airport.

A railroad line connecting Newark International Airport to existing rail and terminal facilities in the city of Newark, including (i) appropriate mass transportation terminal facilities at and within the said airport; (ii) construction, reconstruction and improvement of suitable offsite facilities for the accommodation of air passengers, baggage, mail, express, freight and other users of the connecting facility; and (iii) such additional rail or other mass transportation, terminal, station, parking, storage and service facilities as operations may require.

(b) To provide access to John F. Kennedy International Airport.

A railroad line connecting John F. Kennedy International Airport to the main line of the Long Island Railroad in the county of Queens, including (i) a spur or branch to the Montauk line of the said railroad in the said county; (ii) appropriate mass transportation terminal facilities at and within the said airport; (iii) suitable offsite facilities for the accommodation of air passengers, baggage, mail, express, freight and other users of the connecting facility; and (iv) such additional rail or other mass transportation, terminal, station, parking, storage and service facilities, including improvements to the railroad approaches to Pennsylvania Station and Jamaica Terminal in the city of New York, as operations may require.

L.1971, c. 245, s. 3. Amended by L.1972, c. 207, s. 2.



Section 32:1-35.22 - Eminent Domain

32:1-35.22. Eminent domain
The Port Authority of New York and New Jersey is hereby authorized and empowered to acquire real property located within the port district by condemnation or the right of eminent domain pursuant to and in accordance with any of the procedures authorized by chapter 43 of the laws of New Jersey of 1947, as amended, in the case of property having its situs in the State of New Jersey, and by chapter 802 of the laws of New York of 1947, as amended, in the case of property having its situs in the State of New York, for and in connection with the undertaking of the air terminal access facilities set forth in section 3 of this act. Such authorization and power to acquire real property by condemnation or the right of eminent domain may not be exercised in connection with the undertaking of access facilities, other than the access facilities set forth in section 3 of this act, unless authorized by the laws of the state in which such facilities are to be located.

L.1971, c. 245, s. 4. Amended by L.1972, c. 207, s. 3.



Section 32:1-35.23 - Agreements With Other Public Entities

32:1-35.23. Agreements with other public entities
The Port Authority of New York and New Jersey is hereby authorized and empowered in its discretion to enter into an agreement or agreements upon such terms and conditions as it may deem in the public interest, with the United States, the State of New Jersey, the State of New York, or any agency, department, commission, public authority, board or division of any of the foregoing, or any municipality or other public corporation in the State of New Jersey or in the State of New York, or any person, firm, association, company or corporation, or any two or more of the foregoing, to effectuate any one or more of the purposes of this act; and the State of New Jersey, the State of New York, or any agency, department, commission, public authority, board or division of either of the foregoing, or any municipality or other public corporation in the State of New Jersey or the State of New York, or any two or more of the foregoing, are hereby authorized and empowered to enter into an agreement or agreements with the port authority to effectuate any one or more of the purposes of this act.

L.1972, c. 207, s. 4.



Section 32:1-35.24 - Severability

32:1-35.24. Severability
If any section, part, phrase, or provision of the act as hereby amended and supplemented or the application thereof to any person, project or circumstances, be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of the act or the application thereof to other persons, projects or circumstances and the two states hereby declare that they would have entered into the act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1972, c. 207, s. 5.



Section 32:1-35.25 - Findings And Determinations

32:1-35.25. Findings and determinations
The states of New York and New Jersey hereby find and determine that:

(i) Each air and marine terminal facility operated by the Port Authority of New York and New Jersey within the Port of New York District serves the entire district, and the problem of furnishing proper and adequate air and marine terminal facilities is a regional and interstate problem;

(ii) Improved highway access to certain of such air and marine terminal facilities is necessary for their continued development, which development is vital and essential to the preservation of the economic well-being of the Northern New Jersey-New York metropolitan area;

(iii) It is the purpose of this act to authorize the Port Authority of New York and New Jersey to participate in the development of improved highway access projects specifically with respect to Newark International Airport, Port Newark and the Elizabeth-Port Authority Marine Terminal as part of a unified plan and with the single object of preserving and developing the economic well-being of the Northern New Jersey-New York metropolitan area, and such undertaking is found to be in the public interest.

L.1977, c. 365, s. 1.



Section 32:1-35.26 - Access Improvement Projects; Participation In Effectuation

32:1-35.26. Access improvement projects; participation in effectuation
In furtherance of the aforesaid findings and determinations and in partial effectuation of the Comprehensive Plan heretofore adopted by the two states for the development of terminal and transportation facilities in the Port of New York District, it is the intent of the two states to authorize the Port Authority of New York and New Jersey to participate as limited in section 5 of this act in the effectuation of one or more separate access improvement projects as hereinafter defined pursuant to chapter 43 of the laws of New Jersey of 1947 as amended, and chapter 802 of the laws of New York, 1947, as amended, and chapter 44 of the laws of New Jersey 1947, as amended, and chapter 631 of the laws of New York, 1947, as amended or any of the foregoing.

Highway access improvement project relating to Newark International Airport and the Elizabeth-Port Authority Marine Terminal.

Construction of that portion of New Jersey Route 81 in the city of Elizabeth, State of New Jersey, extending generally northwestward from and including a new interchange with the New Jersey Turnpike, across and connecting with North Avenue, to and including a new interchange with U.S. Route 1.

L.1977, c. 365, s. 4.



Section 32:1-35.27 - Agreement Or Agreements In Relation To Highway Access Improvement Projects

32:1-35.27. Agreement or agreements in relation to highway access improvement projects
The Port Authority of New York and New Jersey is hereby authorized and empowered in its discretion to enter into an agreement or agreements upon such terms or conditions as it may deem in the public interest with the United States, the State of New Jersey, or any agency, department, commission, public authority, board or division of any of the foregoing, or any municipality or other public corporation in the State of New Jersey, or any person, firm, association, company or corporation, or any two or more of the foregoing, to effectuate any of the access improvement project set forth in section 4 of this act.

Any such agreement or agreements relating to the highway access improvement project described in section 4 of this act may provide for the construction, reconstruction, ownership, improvement, maintenance or operation of any portion or portions of such project by the State of New Jersey, or by any agency, department, commission, public agency, board or division of such State, or by any one or more of the foregoing. The State of New Jersey or any agency, department, commission, public authority, board or division thereof, or any municipality or other public corporation in the State of New Jersey, or any two or more of the foregoing, are hereby authorized and empowered to enter into an agreement or agreements with the Port Authority, the United States or any department, agency or instrumentality thereof, or any person, firm, association, company or corporation, or any two or more of the foregoing, to effectuate the access improvement project set forth in section 4 of this act.

L.1977, c. 365, s. 5.



Section 32:1-35.27A - Effective Date

32:1-35.27a. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with this act, but if the state of New York has already enacted such legislation, this act shall take effect immediately.

L.1977, c. 365, s. 6.



Section 32:1-35.27B - Findings And Determinations

32:1-35.27b. Findings and determinations
The States of New York and New Jersey find and determine that:

a. Each air and marine terminal facility operated by the Port Authority of New York and New Jersey within the Port of New York district serves the entire district, and the problem of furnishing property and adequate air and marine terminal facilities is a regional and interstate problem;

b. The continued development of such air and marine terminal facilities would be assisted by the provision of railroad freight projects within the Port of New York District related or of benefit to these terminal facilities, which development is vital and essential to the preservation of the economic well-being of the northern New Jersey-New York metropolitan area;

c. It is the purpose of this act to authorize the Port Authority of New York and New Jersey to participate in the development of railroad freight projects related or of benefit to these air and marine terminal facilities or which are necessary, convenient or desirable in the opinion of the port authority for the protection or promotion of the commerce of the Port District, as part of a unified plan and with the single object of preserving and developing the economic well-being of the northern New Jersey-New York metropolitan area, and this undertaking is found to be in the public interest.

L.1980, c. 157, s. 1.



Section 32:1-35.27C - Railroad Freight Projects; Effectuation Of Participation

32:1-35.27c. Railroad freight projects; effectuation of participation
In furtherance of the aforesaid findings and determinations and in partial effectuation of the comprehensive plan heretofore adopted by the two states for the development of terminal and transportation facilities in the Port of New York District, it is the intent of the two states to authorize the Port Authority of New York and New Jersey to participate as limited in section 5 of this act in the effectuation of railroad freight projects pursuant to chapter 802 of the laws of New York, 1947, as amended, and chapter 43 of the laws of New Jersey, 1947, as amended, and chapter 631 of the laws of New York, 1947, as amended, and chapter 44 of the laws of New Jersey, 1947, as amended or any of the foregoing.

L.1980, c. 157, s. 4.



Section 32:1-35.27D - Agreements With Any Legal Entity; Scope

32:1-35.27d. Agreements with any legal entity; scope
The Port Authority of New York and New Jersey is authorized to enter into an agreement or agreements upon such terms or conditions as it may deem in the public interest with the United States, the State of New York, the State of New Jersey, or any agency, department, commission, public authority, board or division of any of the foregoing, or any municipality or other public corporation in either state, or any person, firm, partnership, association, company or corporation, or other legal entities, or any two or more of the foregoing, to effectuate any railroad freight project pursuant to this act.

An agreement or agreements relating to any railroad freight project pursuant to this act may provide for the construction, reconstruction, ownership, improvement, maintenance or operation of any portion or portions of the project by either State, or by any agency, department, commission, public agency, board or division of either State, or by any one or more of the foregoing. Either State or any agency, department, commission, public authority, board or division thereof, or any municipality or other public corporation thereof, or any two or more of the foregoing, is authorized to enter into an agreement or agreements with the port authority, the United States or any department, agency or instrumentality thereof, or any person, firm, association, company or corporation, or any two or more of the foregoing, to effectuate any railroad freight project pursuant to this act.

L.1980, c. 157, s. 5.



Section 32:1-35.27E - Findings, Declarations Relative To Establishment Of Additional Air Terminals In Ny And Nj.

32:1-35.27e Findings, declarations relative to establishment of additional air terminals in NY and NJ.
1.The Legislature finds and declares:

a.The States of New York and New Jersey hereby find and determine that there can be no further delay in the selection of sites for the establishment by the Port Authority of New York and New Jersey of additional air terminals serving the Port of New York district.

b.Having given due consideration to all competing aspects of site selection, it is the judgment of the two states that it is in the public interest to authorize the establishment of one terminal in the State of New York and one terminal in the State of New Jersey, each such terminal to be at a site to be approved by the governor of the state in which such terminal is to be located.

L.2007,c.75,s.1.



Section 32:1-35.27F - Port Authority Authorized To Perform All Operations Relative To Additional Air Terminal; Exceptions.

32:1-35.27f Port Authority authorized to perform all operations relative to additional air terminal; exceptions.
2.Upon approval of a site for an additional air terminal by the governor of the state in which such terminal is to be located, the port authority is authorized to effectuate, establish, acquire, construct, rehabilitate, improve, maintain, and operate at such site an additional air terminal which, notwithstanding that such site may be outside the Port of New York district, shall be an "air terminal" for all the purposes of that certain agreement between the two states which is embodied in chapter eight hundred two of the laws of the State of New York for nineteen hundred forty-seven, as amended, and in the laws of the State of New Jersey, P.L.1947, c.43 (C.32:1-35.1 et seq.) (the "air terminal agreement" statutes) which were enacted to evidence the agreement of this State with the provisions of the laws of the State of New York; but the boundaries of the Port of New York district shall not thereby be deemed to have been extended. All of the provisions of the air terminal agreement statutes shall be applicable to the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance and operation of the said air terminal as though it had been expressly mentioned and authorized therein, except that:

(1)the authorizations granted to municipalities by the provisions of section eight of the said chapter of the laws of New York, as amended, and by the cognate provisions of the air terminal agreement statutes of the State of New Jersey shall extend to municipalities located outside the Port of New York district; and

(2)the limitations set forth in paragraphs (b) and (c) of section 9 of P.L.1947, c.43 (C.32:1-35.9), as amended and supplemented, shall not be applicable to such terminal located in the State of New Jersey.

L.2007,c.75,s.2.



Section 32:1-35.28 - Marine Terminals; Municipalities Authorized To Cooperate

32:1-35.28. Marine terminals; municipalities authorized to cooperate
Upon the concurrence of the State of New York as provided in section nine hereof, the States of New Jersey and New York hereby agree that municipalities, as hereinafter defined, located within the Port of New York District shall be and they hereby are authorized to co-operate with the Port of New York Authority (hereinafter called the Port Authority) in the development of marine terminals, and the two said States further agree that the State of New Jersey may authorize the Port Authority to acquire by condemnation or the exercise of the right of eminent domain real property in the State of New Jersey necessary, convenient or desirable for marine terminal purposes, under and pursuant to the Revised Statutes of New Jersey, Title 20:1-1, et seq., or at the option of the Port Authority pursuant to such other or alternate procedure as may be provided by law by such State, and that the State of New York may authorize the Port Authority to acquire by condemnation or the exercise of the right of eminent domain real property in the State of New York necessary, convenient or desirable for marine terminal purposes, under and pursuant to the condemnation law of that State, or at the option of the Port Authority pursuant to such other or alternate procedure as may be provided by law by such State.

L.1947, c. 44, p. 141, s. 1. Amended by L.1948, c. 212, p. 1013, s. 1.



Section 32:1-35.29 - Consent Of Municipality To Acquisition Of Property; Existing Indebtedness

32:1-35.29. Consent of municipality to acquisition of property; existing indebtedness
Nothing herein contained shall be construed to authorize the Port Authority to acquire any marine terminal owned or operated by any municipality or any other property now or hereafter vested in or held by any municipality, without the authority or consent of such municipality as provided in the compact of April thirtieth, one thousand nine hundred and twenty-one, between the States of New Jersey and New York, nor shall anything herein impair or invalidate in any way any bonded indebtedness of the State, or any municipality, nor impair the provisions of law regulating the payment into sinking funds of revenue derived from municipal property, or dedicating the revenues derived from municipal property to a specific purpose.

L.1947, c. 44, p. 141, s. 2.



Section 32:1-35.30 - Definitions

32:1-35.30. Definitions
The following terms as used herein shall mean:

"Marine terminals" shall mean developments, consisting of one or more piers, wharves, docks, bulkheads, slips, basins, vehicular roadways, railroad connections, side tracks, sidings or other buildings, structures, facilities or improvements, necessary or convenient to the accommodation of steamships or other vessels and their cargoes or passengers and shall also mean waterfront development projects. It shall also include such highway projects in the vicinity of a marine terminal providing improved access to such marine terminal as shall be designated in legislation adopted by the two states. Notwithstanding any contrary provision of law, it shall also mean railroad freight projects related or of benefit to a marine terminal or which are necessary, convenient or desirable in the opinion of the port authority for the protection or promotion of the commerce of the port district, consisting of railroad freight transportation facilities or railroad freight terminal facilities, and any equipment, improvement, structure or facility or any land, and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property in connection therewith or incidental thereto, deemed necessary or desirable in the opinion of the port authority, whether or not now in existence or under construction, for the undertaking of railroad freight projects.

"Marine terminal purposes" shall mean the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance or operation of marine terminals.

"Municipality" shall mean a county, city, borough, village, township, town, public agency, public authority or political subdivision.

"Real property" shall mean lands, structures, franchises and interests in land, including waters, lands under water and riparian rights, and any and all things and rights usually included within the said term, and includes not only fees simple absolute but also any and all lesser interests, including but not limited to easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise.

"Waterfront development projects" shall mean projects for the revitalization and economic development of waterfront property which is not in use for the handling of waterborne cargoes or directly or indirectly related to the waterborne movement of passengers and their vehicles. Waterfront development projects shall include but not be limited to hotels, marinas, commercial offices including the installation of a fiber optic cable within its boundaries, or facilities which serve conference, convention, recreation or entertainment purposes or are retail service establishments, parking, technical, satellite antenna, similar communication or other facilities related to any of the foregoing and associated improvements necessary to provide public access to the waterfront development projects. Notwithstanding the above, a waterfront development project authorized by this act shall not contain any technical, satellite antenna or similar telecommunications facility unless the facility is directly used by, and for the sole use of, end users located on the site of the project. Furthermore, no Port Authority money shall be used directly or indirectly in the financing or construction of any telecommunications facility.

L.1947, c. 44, p. 142, s. 3. Amended by L.1977, c. 365, s. 3; L.1980, c. 157, s. 3; L.1983, c. 9, s. 2, eff. Aug. 1, 1984; L.1984, c. 107, s. 1, eff. Aug. 2, 1984.



Section 32:1-35.31 - Consent Of Municipality To Use Of Marine Terminal Or Property; Consent Of States To Actions Or Proceedings Against Port Authority; Venue; Partial Invalidity

32:1-35.31. Consent of municipality to use of marine terminal or property; consent of states to actions or proceedings against Port Authority; venue; partial invalidity
Notwithstanding any contrary provision of law, any municipality located within the Port of New York District is authorized and empowered to consent to the use by the Port Authority of any marine terminal owned by such municipality or of any real or personal property owned by such municipality and necessary, convenient or desirable in the opinion of the Port Authority for marine terminal purposes, including such real property as has already been devoted to a public use and as an incident to such consent, to grant, convey, lease or otherwise transfer to the Port Authority any such marine terminal or real or personal property upon such terms as may be determined by the Port Authority and such municipality. Every such municipality is also authorized and empowered to vest in the Port Authority the control, operation, maintenance, rents, tolls, charges and any and all other revenues of any marine terminal now owned by such municipality, the title to such marine terminal remaining in such municipality. Such consent shall be given, and the execution of any agreement, deed, lease, conveyance or other instrument evidencing such consent or given as an incident thereto shall be authorized in the manner provided in Article XXII of the compact of April thirtieth, one thousand nine hundred and twenty-one, between the two States creating the Port Authority.

The States of New Jersey and New York hereby consent to suits, actions or proceedings of any form or nature in law, equity or otherwise by any municipality against the Port Authority upon, in connection with or arising out of any such agreement, agreements or any modification thereof or supplement thereto, for the following types of relief and for such purposes only:

(1) For money damages for breach thereof;

(2) For money damages for torts arising out of the operation of the municipal marine terminal;

(3) For rent;

(4) For specific performance;

(5) For reformation thereof;

(6) For an accounting;

(7) For declaratory judgment;

(8) For judgments, orders or decrees restraining or enjoining the Port Authority from transferring title to real property to third persons in cases where it has contracted with such municipality to transfer such title to such municipality; and

(9) For judgments, orders or decrees restraining or enjoining the Port Authority from committing or continuing to commit other breaches of such agreements with such municipality; provided; that such judgment, order or decree shall not be entered except upon two days' prior written notice to the Port Authority of the proposed entry thereof; and provided further, that upon an appeal taken by the Port Authority from such judgment, order or decree the service of the notice of appeal shall perfect the appeal and shall stay the execution of such judgment, order or decree appealed from, without an undertaking or other security.

When rules of venue are applicable, the venue of any such suit, action or proceeding shall be laid in the county or judicial district in which the marine terminal, which is the subject matter of such agreement between the Port Authority and such municipality, or any part thereof, is located.

If any clause, sentence, paragraph, or part of this subdivision or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this subdivision, and the application thereof to any other person or circumstances, but shall be confined in its operation to the clause, sentence, paragraph or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved.

L.1947, c. 44, p. 143, s. 4. Amended by L.1948, c. 212, p. 1015, s. 4.



Section 32:1-35.32 - Statutory Provisions As Supplementary Agreement; Construction

32:1-35.32. Statutory provisions as supplementary agreement; construction
This section and the preceding sections hereof constitute an agreement between the States of New Jersey and New York supplementary to the compact between the two States dated April thirtieth, one thousand nine hundred and twenty-one, and amendatory thereof and shall be liberally construed to effectuate the purposes of said compact and of the comprehensive plan heretofore adopted by the two States pursuant thereto, and the powers vested in the Port Authority hereby shall be construed to be in aid of and supplemental to and not in limitation or derogation of any of the powers heretofore conferred upon or delegated to the Port Authority.

L.1947, c. 44, p. 143, s. 5.



Section 32:1-35.33 - Condemnation Proceedings, Acquisition Of Real Property By

32:1-35.33. Condemnation proceedings, acquisition of real property by
If for the purposes of establishing marine terminals or purposes incidental thereto, including temporary construction purposes, the Port Authority shall find it necessary or convenient to acquire any real property as herein defined, whether for immediate or future use, the Port Authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for a public use, and upon such determination the said property shall be and shall be deemed to be required for such public use until otherwise determined by the Port Authority.

The Port Authority may acquire and is hereby authorized to acquire such property, whether a fee simple absolute or a lesser estate, by condemnation or the exercise of the right of eminent domain under and pursuant to the Revised Statutes of New Jersey, Title 20:1-1 et seq., or at the option of the Port Authority as provided in section fifteen of chapter forty-three of the laws of one thousand nine hundred and forty-seven for the condemnation of real property for air terminal purposes, or pursuant to such other and alternate procedure as may be provided by law. Nothing herein contained shall be construed to prevent the Port Authority from bringing any action to remove a cloud on title or such other actions as it may, in its discretion, deem proper and necessary, or acquiring any such property by negotiation or purchase.

In the event the Port Authority shall deem that the use by it of any real property for any purpose hereunder will be necessary either immediately or by a definite future date, it may file with any complaint in any action for condemnation brought pursuant to law or at any time thereafter a notice that it requires the possession thereof, either immediately or at a date specified in such notice. In such event, the Port Authority shall cause a duplicate of such notice and an affidavit of the filing thereof to be recorded in the office in which deeds are required to be recorded in the county wherein the land involved is situated and upon such recording the Port Authority may enter upon and shall be entitled to the possession, use and occupation of such real property at the time specified in said notice without judicial proceedings; provided, that it shall first deposit with the court a sum equal to the assessed valuation of such real property, or in the event that the assessed valuation thereof cannot be readily ascertained such sum as in the judgment of the Port Authority shall be sufficient as compensation for the real property acquired. The sum so deposited with the court shall be applied to the satisfaction of any award thereafter made in any action for condemnation. Such filing and recording of said notice shall be conclusive evidence of the entry upon and appropriation of said property by the Port Authority, and title to said property shall vest in the Port Authority on the date specified in such notice. The power of the Port Authority to acquire real property by condemnation hereunder shall be a continuing power, and no exercise thereof shall be deemed to exhaust it.

Nothing herein contained shall be construed to permit the taking by the Port Authority of any property owned by any railroad or railway corporation, or by any other corporation, which is a "public utility" as defined in section 48:2-13 of the Revised Statutes, and devoted to use by such corporation in its operations, or acquired prior to the effective date of this act and held for such use, without the authority or consent of such corporation.

L.1947, c. 44, p. 144, s. 6. Amended by L.1953, c. 31, p. 561, s. 2.



Section 32:1-35.35 - Lands Under Water; Conveyance By Division Of Navigation

32:1-35.35. Lands under water; conveyance by Division of Navigation
In the event that the Port Authority shall find it necessary or desirable to acquire any lands under water in the State of New Jersey for marine terminal purposes, the Division of Navigation of the Department of Conservation of that State may grant, transfer or convey such lands under water to the Port Authority in accordance with the statutes of that State governing the making of riparian grants and leases, upon such terms and conditions as may be determined by said Division.

L.1947, c. 44, p. 157, s. 8.



Section 32:1-35.36 - Effective Date

32:1-35.36. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with sections one to five, inclusive, of this act; but if the State of New York shall have already enacted such legislation, then this act shall take effect immediately.

L.1947, c. 44, p. 157, s. 9.



Section 32:1-35.36A - Viewers; Appointment And Proceedings; Review Of Findings; View Of Property

32:1-35.36a. Viewers; appointment and proceedings; review of findings; view of property
Notwithstanding any contrary provision of law, upon any application by the Port Authority to a judge of the Superior Court to fix the amount to be paid for lands to be taken by the Port Authority pursuant to the act to which this act is a supplement, such judge may appoint three commissioners to view said lands and to advise him what damages, if any, should be assessed for the taking of such lands. The commissioners shall proceed under such directions and rules as shall from time to time be fixed by the said judge to view the lands, to hear such evidence as they may desire, and to fix such sum, if any, that in their judgment will represent the fair value of the lands so taken. The said judge may review such findings and shall not be bound thereby, but may alter or reject such findings in such manner as will, in his judgment, fairly protect the interests of the parties, and such review may be made either with or without further hearing. The commissioners so appointed to advise said judge shall make their report to him within one hundred days from the date of their qualifications. It shall be the duty of the judge or the commissioners, designated by him, to view the real property to be acquired.

L.1953, c. 375, p. 1965, s. 1.



Section 32:1-35.36B - Effective Date

32:1-35.36b. Effective date
This act shall take effect upon the enactment into law of the legislation repealing section seven, of the act to which this act is supplementary, passed by the Legislature at its present session as a part of "An act concerning Interstate and Port Authorities and Commissions, and revising parts of the statutory law."

L.1953, c. 375, p. 1965, s. 2.



Section 32:1-35.36C - Legislative Findings And Declarations

32:1-35.36c. Legislative findings and declarations
The Legislature hereby finds and declares that:

a. The Port Authority of New York and New Jersey (hereinafter called the Port Authority) has performed studies concerning the feasibility of redevelopment of specific waterfront areas in the port district which are no longer utilized in the movement of cargoes, or which are related to the movement of passengers and their vehicles, or which concern the operation or development of any other Port Authority project or facility;

b. The revitalization and economic development of those sections in the port district's waterfront through the construction of hotels, marinas, commercial offices, or facilities which serve conference, convention, recreation or entertainment purposes or are retail service establishments, parking, technical, communication or other facilities directly or indirectly related or connected to any of those sections of the port district's waterfront is in the public interest and involves the exercise of public and essential governmental functions which may include appropriate and reasonable limitations on competition and which should be performed by either state, or any municipality, public authority, agency or commission of either or both states and would provide significant economic benefits to the municipality in which the project is to be located;

c. The Port Authority, in view of its extensive experience both in waterfront construction and in the administration of waterfront projects and operations, including waterfront cleanup projects, is a proper agency to act on behalf of either state to finance and effectuate such waterfront development projects as may be approved by the city, county, town, village, borough or township in which they are to be located;

d. The construction of each such waterfront development project shall conform to the policies of the state wherein such project is to be located with respect to affirmative action and equal employment opportunities; and

e. It is therefore the object of this act to authorize the Port Authority to participate in the financing and effectuation of waterfront development projects since it is in the public interest.

L.1983, c. 9, s. 1.



Section 32:1-35.36D - Marine Terminal; Obligations Issued To Provide Funding

32:1-35.36d. Marine terminal; obligations issued to provide funding
The obligations issued by the Port Authority to provide funds for any marine terminal purpose are hereby made securities in which all state and municipal officers and bodies of both states, all trust companies and banks other than savings banks, all building and loan associations, savings and loan associations, investment companies and other persons carrying on a commercial banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons and legal entities whatsoever (other than savings banks), who are now or may hereafter be authorized by either state to invest in bonds of such state, may properly and legally invest any funds, including capital, belonging to them or within their control, and those obligations are hereby made securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency of either state for any purpose for which the deposit of bonds of that state is now or may hereafter be authorized. The obligations issued by the Port Authority to provide funds for any marine terminal purpose as security for which the general reserve fund of the Port Authority authorized by R.S. 32:1-141 et seq. shall have been pledged in whole or in part are hereby made securities in which all savings banks also may properly and legally invest any funds, including capital, belonging to them or within their control.

L.1983, c. 9, s. 3.



Section 32:1-35.36E - Powers Of Port Authority

32:1-35.36e. Powers of Port Authority
The Port Authority is authorized and empowered, as limited by sections 6 and 7 of this 1984 amendatory and supplementary act, to effect, establish, acquire, construct, rehabilitate, improve, maintain or operate one waterfront development project in the State of New York and one waterfront development project in the State of New Jersey; provided, however, that nothing in this act is intended to authorize the Port Authority to finance, construct, rehabilitate, improve, maintain or operate housing.

L.1983, c. 9, s. 4. Amended by L.1984, c. 107, s. 2, eff. Aug. 2, 1984.



Section 32:1-35.36F - City Of Hoboken Project

32:1-35.36f. City of Hoboken project
A waterfront development project in the city of Hoboken shall be located on all that certain piece, parcel or tract of land, situate, lying and being in the city of Hoboken, in the county of Hudson and the State of New Jersey, more particularly bounded and described as follows: BEGINNING at the corner formed by the intersection of the United States pierhead line with the boundary line between the city of Jersey City and the city of Hoboken and running thence (1) westerly along said boundary line to its intersection with the westerly line of Henderson Street; thence (2) northerly along that westerly line of Henderson Street to its intersection with the northerly line of Observer Highway; thence (3) easterly along that northerly line of Observer Highway to its intersection with the westerly line of Hudson Street; thence (4) northerly along that westerly line of Hudson Street to its intersection with the westerly extension of the northerly line of Hudson Place; thence (5) easterly along that northerly line of Hudson Place to its intersection with the westerly line of River Street; thence (6) northerly along that westerly line of River Street and along its northerly extension to its intersection with the northerly line of Fourth Street; thence (7) easterly along that northerly line of Fourth Street and its easterly extension to the southeast corner of Stevens Park; thence (8) northerly along the easterly line of Stevens Park and its northerly extension to a point in the northerly line of Fifth Street, said point being the southeast corner of lot 1 in block 234 as shown on the Tax Map of the city of Hoboken; thence (9) northerly along the easterly line of lot 1 to its intersection with the westerly extension of the northerly line of lot 2 in block 258; thence (10) easterly along that extension and easterly and northerly along that northerly line of lot 2 in block 258 to a corner therein; thence (11) easterly along another northerly line of lot 2 in block 258 to its intersection with the United States pierhead; thence (12) southerly along that United States pierhead to the point and place of beginning.

It is the intention of this legislation to permit marginal changes in the site hereinabove described, but only to the extent required by the detailed project plan. For the purposes of this section, a "marginal change" means a change which would not result in a material expansion in the configuration of the site.

L.1983, c. 9, s. 5. Amended by L.1984, c. 107, s. 3, eff. Aug. 2, 1984.



Section 32:1-35.36K - Power To Enter Agreements

32:1-35.36k. Power to enter agreements
The Port Authority is hereby authorized and empowered in its discretion to enter into an agreement or agreements upon terms or conditions as it may deem in the public interest, with the United States, the State of New York, the State of New Jersey, or any agency, department, commission, public authority, board or division of any of the foregoing, or any municipality or other public corporation in either state, or any person, firm, partnership, association, company or corporation, or other legal entity, or any two or more of the foregoing, to effectuate, establish, acquire, construct, rehabilitate, improve, maintain, or operate all or any portion or portions of any waterfront development project or, subject to the terms of any agreement or agreements, to cooperate by assisting either state, or any agency, department, commission, public authority, board or division of either state, or any municipality or other public corporation in either state, or any person, firm, partnership, association, company or corporation, or other legal entity, or any two or more of the foregoing, in the planning or designing of any housing development within the area of any project pursuant to this act, which is related to any waterfront development project undertaken by the Port Authority and which is to be undertaken by either state, or any agency, department, commission, public authority, board or division of either state, or any municipality or other public corporation in either state, or any person, firm, partnership, association, company or corporation, or other legal entity, or any two or more of the foregoing or in the acquisition, clearance, preparation for use or disposition of the land site on which any housing development is to be situated, and in obtaining any permits, approvals, authorizations or financial assistance for the construction of any housing development. The foregoing provision shall be limited to waterfront development projects authorized by section 5 of P.L.1983, c. 9 (C. 32:1-35.36f) and by sections 5 and 6 of this 1984 amendatory and supplementary act.

Notwithstanding any contrary provision of law, general, special or local, either state or any agency, department, commission, public authority, board or division thereof, or any municipality or other public corporation thereof, or any two or more of the foregoing, are hereby authorized and empowered to enter into an agreement with the Port Authority, the United States or any department, agency or instrumentality thereof, or any person, firm, association, company or corporation, or any two or more of the foregoing, for or related to the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance or operation of any waterfront development project undertaken by the Port Authority or of any housing development, provided that such housing development is within the area of any project pursuant to this act and is related to any waterfront development project undertaken by the Port Authority pursuant to section 5 of P.L.1983, c. 9 (C. 32:1-35.36f) and sections 5 and 6 of this 1984 amendatory and supplementary act; and any agreement or agreements may provide, inter alia, for the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance or operation of all or any portion or portions of a waterfront development project or any housing development by either state, or by any agency, department, commission, public authority, board or division of either state or any municipality or other public corporation in either state, or by any person, firm, partnership, association, company or corporation, or other legal entity, or any two or more of the foregoing. In connection with any waterfront development project pursuant to section 5 of P.L.1983, c. 9 (C. 32:1-35.36f) and sections 5 and 6 of this 1984 amendatory and supplementary act, either state or any agency, department, commission, public authority, board or division thereof, the Port Authority and any person, firm, partnership, association, company, corporation or other legal entity are empowered to enter into agreements which may provide, inter alia, for the establishment of prices or rates, a requirement that any person, firm, partnership, association, company, corporation or other legal entity sell, lease or purchase any commodity or service to or from either state or any agency, department, commission, public authority, board or division thereof or the Port Authority, or any other similar arrangement. Except that nothing in this act shall be construed to authorize the Port Authority to finance, construct, improve, maintain or operate housing.

L.1983, c. 9, s. 10. Amended by L.1984, c. 107, s. 4, eff. Aug. 2, 1984.



Section 32:1-35.36L - . Project At Hunter's Point, Queens County, City Of New York

32:1-35.36l . Project at Hunter's Point, Queens county, City of New York
A waterfront development project to be undertaken at Hunter's Point, Queens county, in the City of New York shall be located within an area beginning at the corner formed by the intersection of the combined U.S. Pierhead and Bulkhead Line on the northerly side of Newtown Creek with the U.S. Pierhead Line on the easterly side of the East River and running thence (1) northerly along the U.S. Pierhead Line to its intersection with the northerly line of a canal now or formerly known as the 11th Street Basin; thence (2) easterly along the northerly line of the canal to its intersection with the prolongation of the easterly line of 5th Street; thence (3) southerly along the easterly line of 5th Street to its intersection with the southerly line of 48th Avenue; thence (4) easterly along the southerly line of 48th Avenue to its intersection with the westerly line of 11th Street; thence (5) southerly along the westerly line of 11th Street to its intersection with the southerly property line of lands south of and abutting 48th Avenue; thence (6) westerly along the southerly property line of the lands and the prolongation of the property line to its intersection with the westerly line of 5th Street; thence (7) along the southerly property line of the lands referred to in courses 5 and 6 by such lands' various courses and distances to the intersection with the prolongation of the easterly line of 2nd Street; thence (8) southerly along the easterly line of 2nd Street and its prolongation to its intersection with the U.S. Pierhead and Bulkhead line on the northerly side of Newtown Creek; thence (9) westerly along the U.S. Pierhead and Bulkhead Line on the northerly side of Newtown Creek to the point and place of beginning.

It is the intention of this legislation to permit marginal changes in the site hereinabove described, but only to the extent required by the detailed project plan. For the purposes of this section, a "marginal change" means a change which would not result in a material expansion in the configuration of the site.

L.1984, c. 107, s. 5, eff. Aug. 2, 1984.



Section 32:1-35.36M - Authorization For Additional Waterfront Development Project; Approval By Local Government Unit And Legislature Of All Projects; Report On All Aspects Of Project

32:1-35.36m. Authorization for additional waterfront development project; approval by local government unit and legislature of all projects; report on all aspects of project
In addition to the waterfront development projects authorized pursuant to P.L.1983, c. 9 (C. 32:1-35.36c et seq.) and this 1984 amendatory and supplementary act, it is the object of the two states that the Port Authority be, and it hereby is authorized to participate, as limited in section 7 of this 1984 amendatory and supplementary act, in the effectuation, establishment, acquisition, construction, rehabilitation, improvement, maintenance or operation of one waterfront development project in the State of New York and one waterfront development project in the State of New Jersey, as defined in chapter 631 of the laws of New York in 1947, as amended; provided, however, that nothing in this act is intended to authorize the Port Authority to finance, construct, rehabilitate, improve, maintain or operate housing. The undertaking by the Port Authority of any waterfront development project in the State of New York or the State of New Jersey, or of any alternative to either of the two projects authorized pursuant to section 5 of P.L.1983, c. 9 (C. 32.1-35.36f) and by section 5 of this 1984 amendatory and supplementary act, shall be subject to the prior express approval of the project by the city, county, town or village of the State of New York in which the project is to be located, or by the city, county, town, borough or township of the State of New Jersey in which the project is to be located, with any approval to be given in the manner provided in article 22 of the compact of April 30, 1921 between the two states creating the Port Authority, except that as to towns in the State of New York, approval shall be authorized in the manner provided in the town law and as to counties in the State of New Jersey, approval shall be authorized in the manner as provided by law. No city, county, town, borough or township of the State of New Jersey shall give the approval referred to in this section unless approval of the site of the project in the city, county, town, borough or township has been given in a joint resolution adopted by the Legislature of the State of New Jersey.

At least 30 days prior to the authorization by the Port Authority of a waterfront development project authorized by this section, the Port Authority shall submit to the temporary President of the Senate, Speaker of the Assembly, minority leaders of the Senate and Assembly and the chairmen of the Senate Finance Committee and Assembly Ways and Means Committee of the Legislature of the State of New York, and the President of the Senate, the Speaker of the General Assembly, minority leaders of the Senate and the General Assembly, the chairman of the Senate State Government, Federal and Interstate Relations and Veterans' Affairs Committee, or its successor, and the chairman of the General Assembly Independent Authorities and Commissions Committee, or its successor, of the State of New Jersey, a complete and comprehensive report on all aspects of the proposed project, including summaries of: feasibility and marketing studies undertaken; engineering, design, environmental, financing, legal or other project-specific studies undertaken; construction and development cost estimates; estimates of project Port Authority share of total project costs and revenues; and such other relevant information which the temporary President of the Senate, Speaker of the Assembly, minority leaders of the Senate and Assembly and chairmen of the Senate Finance Committee and Assembly Ways and Means Committee of the Legislature of the State of New York, and the President of the Senate, the Speaker of the General Assembly, minority leaders of the Senate and the General Assembly, the chairman of the Senate State Government, Federal and Interstate Relations and Veterans' Affairs Committee, or its successor, and the chairman of the General Assembly Independent Authorities and Commissions Committee, or its successor, of the State of New Jersey, deem appropriate, necessary and desirable. The Port Authority may not authorize a waterfront development project in the State of New York pursuant to this section unless and until approval of the site of the project in the State of New York has been given in a joint resolution adopted by the Legislature of the State of New York and the two projects authorized in section 5 of P.L.1983, c. 9 (C. 32:1-35.36f) and section 5 of this 1984 amendatory and supplementary act have been substantially completed. Additionally, the Port Authority may not authorize a waterfront development project in the State of New Jersey pursuant to this section unless and until the two projects authorized in section 5 of P.L.1983, c. 9 (C. 32:1-35.36f) and section 5 of this 1984 amendatory and supplementary act have been substantially completed.

No waterfront development project authorized by this section may be undertaken by the Port Authority in the City of New York unless the mayor thereof requests it to do so, which request shall specify the borough in which such project is to be undertaken. The president of any borough within the City of New York in which such project is proposed to be undertaken shall receive notice of such request and may within 30 days of receipt of such notice, and after consulting with and considering any recommendation made by the borough board of that borough, notify the mayor of the City of New York that the Port Authority is not to undertake such requested project, in which event such project shall not be undertaken by the Port Authority. The Port Authority may agree with any municipality in the port district to study the feasibility of developing one or more specific waterfront development projects within that municipality. In undertaking such a study, the Port Authority shall consult with and consider any recommendation made by the governing body of such municipality.

At least 10 days prior to the commencement by the Port Authority of any study undertaken pursuant to any such agreement and the authorization by the Port Authority of any waterfront development project in addition to the projects designated in section 5 of P.L.1983, c. 9 (C. 32:1-35.36f) and section 5 of this 1984 amendatory and supplementary act, the Port Authority shall notify the chief executive officer of each municipality in the port district for which the Port Authority has studied the feasibility of developing a waterfront development project of the proposed study or authorization of the project, shall seek their comments and shall include with the study or authorization any comments received from the municipality.

Nothing contained in this act shall be construed to limit or impair the power of the Governor of the State of New York and the Governor of the State of New Jersey to review the actions of the Commissioners of the Port Authority as provided for in Chapter 700 of the laws of New York of 1927, as amended and in Chapter 333 of the laws of New Jersey of 1927, as amended.

L.1984, c. 107, s. 6, eff. Aug. 2, 1984.



Section 32:1-35.36N - Annual Report On Waterfront Development Projects

32:1-35.36n. Annual report on waterfront development projects
On April 15, 1985, and annually thereafter, the Port Authority shall submit to the temporary President of the Senate, Speaker of the Assembly, minority leaders of the Senate and Assembly and the chairmen of the Senate Finance Committee and Assembly Ways and Means Committee of the Legislature of the State of New York, and to the President of the Senate, the Speaker of the General Assembly, minority leaders of the Senate and General Assembly, the chairman of the Senate State Government, Federal and Interstate Relations and Veterans' Affairs Committee, or its successor, and the chairman of the General Assembly Independent Authorities and Commissions Committee, or its successor, of the State of New Jersey, a complete and comprehensive report on the status of all activities, studies and projects undertaken pursuant to P.L.1983, c. 9 (C. 32:1-35.36c et seq.) and this 1984 amendatory and supplementary act, which shall include summaries of: feasibility studies undertaken; a summary of any engineering, design, environmental, financing, legal or other project-specific studies undertaken; and a review of the construction status of the projects authorized by P.L.1983, c. 9 (C. 32:1-35.36c et seq.) and this 1984 amendatory and supplementary act. Specifically, the report shall contain: comparisons of original and final costs or current estimates; projected and actual schedules for completion; an evaluation of the relative share of private, Port Authority and other sources of capital financing; comparability of investment by the Port Authority in waterfront development projects in the State of New York and the State of New Jersey; reasons for differences between original and current final project designs and schedules; the amount of bonds and notes outstanding; the schedule for repayment of such bonds and notes; and the status of any funds securing such bonds and notes. In addition, the Port Authority shall submit any other relevant information in connection with such legislation which the temporary President of the Senate, Speaker of the Assembly, minority leaders of the Senate and Assembly and chairmen of the Senate Finance Committee and Assembly Ways and Means Committee of the Legislature of the State of New York, and the President of the Senate, the Speaker of the General Assembly, minority leaders of the Senate and General Assembly, the chairman of the Senate State Government, Federal and Interstate Relations and Veterans' Affairs Committee, or its successor, and the chairman of the General Assembly Independent Authorities and Commissions Committee, or its successor, of the State of New Jersey, deem appropriate, necessary and desirable. Further, the Port Authority shall submit any other relevant information in connection with such legislation which the Port Authority deems appropriate, necessary and desirable.

L.1984, c. 107, s. 7, eff. Aug. 2, 1984.



Section 32:1-35.50 - Findings And Determinations

32:1-35.50. Findings and determinations
The States of New York and New Jersey hereby find and determine:

(1) that the transportation of persons to, from and within the Port of New York, and the flow of foreign and domestic cargoes to, from and through the Port of New York are vital and essential to the preservation of the economic well-being of the northern New Jersey-New York metropolitan area;

(2) that in order to preserve the northern New Jersey-New York metropolitan area from economic deterioration, adequate facilities for the transportation of persons must be provided, preserved and maintained and that rail services are and will remain of extreme importance to such transportation of persons;

(3) that the interurban electric railway now or heretofore operated by the Hudson & Manhattan Railroad Company is an essential railroad facility serving the northern New Jersey-New York metropolitan area, that its physical plant is in a severely deteriorated condition, and that it is in extreme financial condition;

(4) that the immediate need for the maintenance and development of adequate railroad facilities for the transportation of persons between northern New Jersey and New York would be met by the acquisition, rehabilitation and operation of the said Hudson & Manhattan interurban electric railway by a public agency, and improvement and extensions of the rail transit lines of said railway to permit transfer of its passengers to and from other transportation facilities and in the provision of transfer facilities at the points of such transfers;

(5) that in order to preserve and protect the position of the Port of New York as the nation's leading gateway for world commerce it is incumbent on the States of New York and New Jersey to make every effort to insure that their port receives its rightful share of the oceanborne cargo volumes generated by the economy of the nation;

(6) that the servicing functions and activities connected with the oceanborne and overseas airborne trade and commerce of the Port of New York District, as defined in the compact between the said 2 States dated April 30, 1921, (hereinafter called the port district), including customs clearance, shipping negotiations, cargo routing, freight forwarding, financing, insurance arrangements and other similar transactions which are presently performed in various, scattered locations in the city of New York, State of New York, should be centralized to provide for more efficient and economical transportation of persons and more efficient and economical facilities for the exchange and buying, selling and transportation of commodities and other property in world trade and commerce;

(7) that unification, at a single, centrally located site, of the principal New York terminal of the aforesaid interurban electric railway and a facility of commerce accommodating the said functions and activities described in subdivision 6 of this section and the appropriate governmental, administrative and other services connected with or incidental to transportation of persons and property and the promotion and protection of port commerce, and providing a central locale for exhibiting and otherwise promoting the exchange and buying and selling of commodities and property in world trade and commerce, will materially assist in preserving for the 2 States and the people thereof the material and other benefits of a prosperous port community;

(8) that the Port of New York Authority (hereinafter called the port authority), which was created by agreement of the 2 States as their joint agent for the development of the transportation and terminal facilities and other facilities of commerce of the port district and for the promotion and protection of the commerce of their port, is the proper agency to act in their behalf (either directly or by or through wholly-owned subsidiary corporations) to effectuate, as a unified project, the said interurban electric railway and its extensions and the facility of commerce described in subdivision 7 of this section; and

(9) that the undertaking of the aforesaid unified project by the port authority has the single object of preserving, and is part of a unified plan to aid in the preservation of, the economic well-being of the northern New Jersey-New York metropolitan area and is found and determined to be in the public interest.

L.1962, c. 8, s. 1.



Section 32:1-35.51 - Definitions

32:1-35.51. Definitions
The following terms as used in this act shall have the following meanings:

"Bonds" shall mean bonds, notes, securities or other obligations or evidences of indebtedness;

"Effectuation" of a project or any facility or part of a facility constituting a portion of a project shall include but not be limited to its establishment, acquisition, construction, development, maintenance, operation, improvement (by way of betterments, additions or otherwise) and rehabilitation;

"Exchange place terminal area" shall mean the area in the city of Jersey City, State of New Jersey, bounded generally by Exchange place and Montgomery street, by Warren street, by Pearl street, by Greene street, and by Morgan street as extended to the bulkhead line and by said bulkhead line, together with such additional contiguous area as may be agreed upon from time to time between the port authority and the said city;

"General reserve fund statutes" shall mean chapter 48 of the laws of New York of 1931 as amended, and chapter 5 of the laws of New Jersey of 1931 as amended, and "general reserve fund" shall mean the general reserve fund of the port authority authorized by said statutes;

"Hudson tubes" shall mean that portion of the port development project constituting a railroad facility consisting of the four interstate rail tunnels under the Hudson river now or heretofore owned or operated by the Hudson & Manhattan Railroad Company, the rail transit lines of the Hudson tubes, the balance of the interurban electric railway system in and through said tunnels and over said lines and incidental thereto (including but not limited to the portion of such lines and system now or heretofore operated jointly by said railroad company and the Pennsylvania Railroad Company), terminals, including but not limited to terminals in the Hudson tubes-world trade center area, in the Journal square terminal area and in the Exchange place terminal area, and other related railroad property;

"Hudson tubes extensions" shall mean those portions of the port development project constituting passenger railroad facilities (1) extending directly from the rail transit lines of the Hudson tubes, over new rail transit lines or on or over the existing rail transit lines of other railroads, to transfer facilities in the rail passenger transfer area, for the transfer of passengers of the Hudson tubes to and from other railroads, and (2) extending from Pennsylvania Station in the city of Newark, State of New Jersey, over new rail transit lines or on or over the existing rail transit lines of other railroads, to the vicinity of the city of Plainfield, State of New Jersey, including construction, reconstruction and improvement of necessary stations in and between the city of Newark and the vicinity of the city of Plainfield, together with such additional rail or other mass transportation, terminal, station, parking, storage and service facilities as operations may require, and shall include a connection to provide improved access to Newark International Airport if and to the extent such connection shall not be otherwise provided by the port authority as air terminal facilities for said airport, and (3) consisting of the following improvements to passenger railroad lines connecting with the Hudson tubes: (i) direct track connections between the rail transit lines of the Morris & Essex Division of the Erie-Lackawanna Railroad and the Penn Central Transportation Company in the vicinity of the town of Kearny in the State of New Jersey, (ii) replacement of the railroad bridge (known as the "Portal Bridge" ) operated by the Penn Central Transportation Company across the Hackensack River, (iii) direct track connections between the rail transit lines of the Bergen Branch and the Main Line of the Erie-Lackawanna Railroad in the vicinity of the town of Secaucus in the State of New Jersey and between the new joint line resulting from such connections and the rail transit lines of the Penn Central Transportation Company in the vicinity of the town of Secaucus in the State of New Jersey, (iv) a new railroad yard in the vicinity of the town of Secaucus in the State of New Jersey for the accommodation of railroad passenger equipment, (v) improvements to Pennsylvania Station in the city of New York, State of New York, and to its railroad approaches from the State of New Jersey, as necessary or desirable to improve operations and to increase train and passenger handling capacity, and (vi) such additional rail or other mass transportation, terminal, station, parking, storage and service facilities as operations may require with respect to any of the projects identified in this clause (3); or any of the foregoing or any portion thereof;and, in addition thereto, other related railroad property.

"Hudson tubes-world trade center area" shall mean the area in the borough of Manhattan, city and State of New York, bounded generally by the east side of Church street on the east, the south side of Liberty street and the south side of Liberty street extended on the south, the Hudson river on the west, and on the north by a line beginning at the point of intersection of the Hudson river and the north side of Vesey street extended, running along the north side of Vesey street extended and the north side of Vesey street to the west side of Washington street, then along the west side of Washington street to the north side of Barclay street, then along the north side of Barclay street to the east side of West Broadway, then along the east side of West Broadway to the north side of Vesey street, then along the north side of Vesey street to the east side of Church street, together with such additional contiguous area as may be agreed upon from time to time between the port authority and the said city;

"Journal square terminal area" shall mean the area in the city of Jersey City, State of New Jersey, bounded generally by Journal square, Hudson boulevard, Pavonia avenue, Summit avenue and Sip avenue, together with such additional contiguous area as may be agreed upon from time to time between the port authority and the said city;

"Municipality" shall mean a county, city, borough, village, town, township or other similar political subdivision of New York or New Jersey;

"Parking facilities" forming a part of the Hudson tubes or Hudson tubes extensions shall mean one or more areas, buildings, structures, improvements or other accommodations or appurtenances at or in the vicinity of any terminal or station of the Hudson tubes or Hudson tubes extensions and necessary, convenient or desirable in the opinion of the port authority for the parking of motor vehicles of users of the Hudson tubes or the Hudson tubes extensions and of members of the general public and for the parking and storage of omnibuses and railroad cars serving users of the Hudson tubes or the Hudson tubes extensions and for the transfer of the operators and passengers of such motor vehicle, omnibuses and railroad cars to and from the railroad cars of the Hudson tubes or the Hudson tubes extensions, and for purposes incidental thereto;

"Purposes of this act" shall mean the effectuation of the port development project and of each facility constituting a portion thereof and of each part of each such facility, and purposes incidental thereto;

"Rail passenger transfer area" shall mean the area in the State of New Jersey bounded as follows: beginning on the west bank of the Hudson river at the southerly side of the right-of-way of the Central Railroad of New Jersey easterly of the Communipaw station in the city of Jersey City, thence northwestwardly along said southerly side of the right-of-way of the Central Railroad of New Jersey through the cities of Jersey City and Kearney to Broad street in the city of Newark; thence northwardly along Broad street to Clay street, thence eastwardly along Clay street to the boundary between the counties of Hudson and Essex in the Passaic river, thence northwardly along said boundary to its intersection with the boundary line between the counties of Bergen and Hudson, thence eastwardly and northwardly along said boundary to New Jersey State Highway Route 3, thence eastwardly along said Route 3, the Lincoln tunnel viaduct and a line in continuation of said viaduct and tunnel to the west bank of the Hudson river, thence southwardly along said west bank to the point and place of beginning;

"Rail transit lines" shall mean right-of-way and related trackage, and the "rail transit lines of the Hudson tubes" shall mean the rail transit lines beginning at the Market street station of the Pennsylvania Railroad Company in the city of Newark, State of New Jersey and extending generally (i) eastwardly along the joint service and operating route now or heretofore used by the Hudson & Manhattan Railroad Company and the Pennsylvania Railroad Company to the point of connection thereof with the tracks now or formerly of the Hudson & Manhattan Railroad Company in or about the Journal square terminal area; thence (ii) continuing eastwardly along the tracks and right-of-way now or heretofore used by the Hudson & Manhattan Railroad Company through the city of Jersey City, State of New Jersey and through the tunnels under the waters of the Hudson river and through Cortlandt and Fulton streets in the borough of Manhattan, city and State of New York to the Hudson terminal in the Hudson tubes-world trade center area; with a branch from the aforesaid route from a point located between the Grove street and Exchange place stations in said city of Jersey City northwardly and eastwardly to the Hoboken terminal station in the City of Hoboken, State of New Jersey and with a second branch from said first branch eastwardly and through the tunnels under the waters of the Hudson river to the said borough of Manhattan passing through or adjacent to Morton street, Greenwich street, Christopher street and the avenue of the Americas (formerly Sixth avenue) to the West Thirty-third street terminal in said borough of Manhattan; and rail transit lines of the Hudson tubes and of the Hudson tubes extensions shall in each case include such rail transit lines as the port authority may deem necessary, convenient or desirable to and from parking facilities, storage yards, maintenance and repair shops and yards forming part thereof;

"Real property" shall mean lands, structures, franchises and interests in land, waters, lands under water and riparian rights and any and all things and rights included within said term, and includes not only fees simple absolute but also any and all lesser interests, including but not limited to easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years, and liens thereon by way of judgments, mortgages or otherwise;

"Related railroad property" shall mean any property, real, personal or mixed, necessary, convenient or desirable, in the opinion of the port authority, to the effectuation of a railroad facility which is a portion of the port development project and shall include but not be limited to rail transit lines; terminals and stations; power, fuel, communication, signal and ventilation systems; cars and other rolling stock; storage yards; repair and maintenance shops, yards, equipment and parts; parking facilities; transfer facilities for transfer of passengers between such railroad facility and other railroads or omnibuses; offices; and other buildings, structures, improvements, areas, equipment or supplies, and, in the case of buildings, structures, improvements or areas in which any one or more of such railroad functions are accommodated shall include all of such buildings, structures, improvements or areas notwithstanding that portions thereof may not be devoted to any of the purposes of the port development project other than the production of incidental revenue available for the expenses of all or part of the port development project, except that in the Hudson tubes-world trade center area the portions of such buildings, structures, improvements or areas constructed or established pursuant to this act which are not devoted primarily to railroad functions, activities or services or to functions, activities or services for railroad passengers shall be deemed a part of the world trade center and not related railroad property;

"Surplus revenues" from any facility shall mean the balance of the revenues from such facility (including but not limited to the revenues of any subsidiary corporation incorporated for any of the purposes of this act) remaining at any time currently in the hands of the port authority after the deduction of the current expenses of the operation and maintenance thereof, including a proportion of the general expenses of the port authority as it shall deem properly chargeable thereto, which general expenses shall include but not be limited to the expense of protecting and promoting the commerce of the port district, and after the deduction of any amounts which the port authority may or shall be obligated or may or shall have obligated itself to pay to or set aside out of the current revenues therefrom for the benefit of the holders of any bonds legal for investment as defined in the general reserve fund statutes;

"Surplus revenues of the port development project" shall mean the surplus revenues of the Hudson tubes, the Hudson tubes extensions and the world trade center; and

"World trade center" shall mean that portion of the port development project constituting a facility of commerce consisting of one or more buildings, structures, improvements and areas necessary, convenient or desirable in the opinion of the port authority for the centralized accommodation of functions, activities and services for or incidental to the transportation of persons, the exchange, buying, selling and transportation of commodities and other property in world trade and commerce, the promotion and protection of such trade and commerce, governmental services related to the foregoing and other governmental services, including but not limited to custom houses, customs stores, inspection and appraisal facilities, foreign trade zones, terminal and transportation facilities, parking areas, commodity and security exchanges, offices, storage, warehouse, marketing and exhibition facilities and other facilities and accommodations for persons and property and, in the case of buildings, structures, improvements and areas in which such accommodation is afforded, shall include all of such buildings, structures, improvements and areas other than portions devoted primarily to railroad functions, activities or services or to functions, activities or services for railroad passengers, notwithstanding that other portions of such buildings, structures, improvements and areas may not be devoted to purposes of the port development project other than the production of incidental revenue available for the expenses of all or part of the port development project.

L.1962, c. 8, s. 2. Amended by L.1972, c. 208, s. 1.



Section 32:1-35.52 - Port Development Project; World Trade Center; Powers And Duties Of Port Authority

32:1-35.52. Port development project; world trade center; powers and duties of port authority
In furtherance of the aforesaid findings and determinations and in partial effectuation of and supplemental to the comprehensive plan heretofore adopted by the 2 said States for the development of the said port district, the port authority is hereby authorized and empowered to establish, acquire, construct, effectuate, develop, own, lease, maintain, operate, improve and rehabilitate project herein referred to as the port development project, which shall consist of a facility of commerce herein referred to as the world trade center, to be located within the Hudson tubes-world trade center area, and railroad facilities herein referred to as the Hudson tubes and the Hudson tubes extensions. The port authority shall proceed as rapidly as may be practicable to accomplish the purposes of this act.

The port authority is hereby authorized and empowered to establish, levy and collect such rentals, tolls, fares, fees and other charges as it may deem necessary, proper or desirable in connection with any facility or part of any facility constituting a portion of the port development project and to issue bonds for any of the purposes of this act and to provide for payment thereof, with interest upon and the amortization and retirement of such bonds, and to secure all or any portion of such bonds by a pledge of such rentals, tolls, fares, fees, charges and other revenues or any part thereof (including but not limited to the revenues of any subsidiary corporation incorporated for any of the purposes of this act), and to secure all or any portion of such bonds by mortgages upon any property held or to be held by the port authority (or by any such subsidiary corporation) for any of the purposes of this act, and for any of the purposes of this act to exercise all appropriate powers heretofore or hereafter delegated to it by the States of New York and New Jersey, including, but not limited to, those expressly set forth in this act. The surplus revenues of the port development project may be pledged in whole or in part as hereinafter provided.

No toll or fare for passage upon or over the passenger rail facilities as to which the port authority is authorized and empowered to establish, levy and collect the same shall hereafter be instituted or increased until after a public hearing thereon shall have been held, at which persons affected thereby shall be given adequate opportunity to be heard, and notice whereof shall be published in a newspaper or newspapers of general circulation within the port district not less than 10 days prior to the convening of such hearing.

Unless and until hereafter expressly authorized by the two States the port authority shall not: (a) operate or permit operation by others of its Hudson tubes railroad cars or other rolling stock or equipment or Hudson tubes extensions railroad cars or other rolling stock or equipment except upon the rail transit lines of the Hudson tubes or of the Hudson tubes extensions and also between the Market street station and the South street station of the Pennsylvania Railroad Company in the city of Newark, State of New Jersey; or (b) except by way of Hudson tubes extensions as herein defined, make additions, betterments or other improvements to or of said Hudson tubes or Hudson tubes extensions by way of extensions of their rail transit lines. Nothing herein contained shall be deemed to prevent the making by the port authority of such joint service or other agreements with railroads as it shall deem necessary, convenient or desirable for the use of the Hudson tubes and Hudson tubes extensions by the railroad cars or other rolling stock or equipment of such railroads and the acquisition of the rights to any or all parties in any joint service or other agreements the Hudson & Manhattan Railroad Company or its successors shall have made with other railroads for such use of the Hudson tubes. The port authority shall not proceed with the effectuation of any railroad or railroad facility in addition to the Hudson tubes and the Hudson tubes extensions until hereafter expressly authorized by the 2 states. Nothing contained in this act shall authorize or empower the port authority to establish, construct or otherwise effectuate an air terminal.

L.1962, c. 8, s. 3. Amended by L.1977, c. 108, s. 2.



Section 32:1-35.52A - Findings, Declarations Relative To Remains Of Victims Of September 11, 2001 Terrorist Attack.

32:1-35.52a Findings, declarations relative to remains of victims of September 11, 2001 terrorist attack.

1.The Legislature finds and declares that:

a.The unprovoked attack on the United States carried out by international terrorists on September 11, 2001 against targets in New York City, Washington, D.C. and Arlington, Virginia resulted in the deaths of thousands of innocent people, injury to countless others, and the disruption of innumerable lives.

b.Among the victims of this depraved act were civilian and government workers, military personnel, airline passengers and crew members, police officers, firefighters and paramedics, many of whom resided in this State.

c.The remains of many victims of the World Trade Center attacks were never located.

d.The ash from the World Trade Center site, which contains remains of the victims of September 11, 2001, has been held at Fresh Kills Landfill in Staten Island, New York.

e.This ash should be covered and placed in containers to eventually be transported to the World Trade Center site to become a part of the memorial that will be built at this location.

f.It is fitting and proper for the State to honor the victims of September 11, 2001 by returning their ashes to the site of a memorial at the World Trade Center in their honor.

L.2003,c.198,s.1.



Section 32:1-35.52B - Remains To Be Used In Memorial.

32:1-35.52b Remains to be used in memorial.

2.The Port Authority of New York and New Jersey shall cover the site of the remains of the victims of September 11, 2001 and transport those remains in containers to be used in a memorial at the World Trade Center site that will be built in their honor.

L.2003,c.198,s.2.



Section 32:1-35.53 - General Reserve Fund; Bonds; Revenues

32:1-35.53. General reserve fund; bonds; revenues
The moneys in the general reserve fund may be pledged in whole or in part by the port authority as security for or applied by it to the repayment with interest of any moneys which it may raise upon bonds issued or incurred by it from time to time for any of the purposes of this act or upon bonds secured in whole or in part by the pledge of the revenues from the port development project or any portion thereof or upon bonds both so issued or incurred and so secured; and the moneys in said general reserve fund may be applied by the port authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of any such bonds.

Subject to prior liens and pledges (and to the obligation of the port authority to apply revenues to the maintenance of its general reserve fund in the amount prescribed by the general reserve fund statutes), the revenues from facilities established, constructed, acquired or otherwise effectuated through the issuance or sale of bonds of the port authority secured in whole or in part by a pledge of its general reserve fund or any portion thereof may be pledged in whole or in part as security for or applied by it to any of the purposes of this act, including the repayment with interest of any moneys which it may raise upon bonds issued or incurred from time to time for any of the purposes of this act or upon bonds secured in whole or in part by the pledge of the revenues of the port authority from the port development project or any portion thereof or upon bonds both so issued or incurred and so secured; and said revenues may be applied by the port authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of such bonds.

L.1962, c. 8, s. 4.



Section 32:1-35.54 - Surplus Revenues; Excess Balance In General Reserve Fund

32:1-35.54. Surplus revenues; excess balance in general reserve fund
In all cases where the port authority has raised or shall hereafter raise moneys for any of the purposes of this act by the issue and sale of bonds which are secured in whole or in part by a pledge of the general reserve fund or any portion thereof, the surplus revenues from any facility constituting a portion of the port development project and financed in whole or in part out of the proceeds of such bonds and the surplus revenues from any other port authority facility the surplus revenues of which at such time may be payable into the general reserve fund shall be pooled and applied by the port authority to the establishment and maintenance of the general reserve fund in an amount equal to 1/10 of the par value of all bonds legal for investment, as defined in the general reserve fund statutes, issued by the port authority and currently outstanding, including such bonds issued for any of the purposes of this act; and all such moneys in said general reserve fund may be pledged and applied in the manner provided in the general reserve fund statutes.

In the event that any time the balance of moneys theretofore paid into the general reserve fund and not applied therefrom shall exceed an amount equal to 1/10 of the par value of all bonds upon the principal amount of which the amount of the general reserve fund is calculated, by reason of the retirement of bonds issued or incurred from time to time for any of the purposes of this act the par value of which had theretofore been included in the computation of said amount of the general reserve fund, then the port authority may pledge or apply such excess for and only for the purposes for which it is authorized by the general reserve fund statutes to pledge the moneys in the general reserve fund and such pledge may be made in advance of the time when such excess may occur.

L.1962, c. 8, s. 5.



Section 32:1-35.55 - Covenant With Bondholders

32:1-35.55. Covenant with bondholders
The two states covenant and agree with each other and with the holders of any affected bonds, as hereinafter defined, that so long as any of such bonds remain outstanding and unpaid and the holders thereof shall not have given their consent as provided in their contract with the port authority, the two states will not diminish or impair the power of the port authority (or any subsidiary corporation incorporated for any of the purposes of this act) to establish, levy and collect rentals, tolls, fares, fees or other charges in connection with any facility constituting a portion of the port development project or any other facility owned or operated by the port authority of which the revenues have been or shall be pledged in whole or in part as security for such bonds (directly or indirectly, or through the medium of the general reserve fund or otherwise), or to determine the quantity, quality, frequency or nature of the service provided in connection with each such facility.

"Affected bonds" as used in this section shall mean bonds of the port authority issued or incurred by it from time to time for any of the purposes of this act or bonds as security for which there may or shall be pledged, in whole or in part, the general reserve fund or any reserve fund established by or pursuant to contract between the port authority and the holders of such bonds, or the revenues of the world trade center, Hudson tubes, Hudson tubes extensions or any other facility owned or operated by the port authority any surplus revenues of which would be payable into the general reserve fund, or bonds both so issued or incurred and so secured.

L.1962, c. 8, s. 6. Amended by L.1972, c. 208, s. 2, eff. Dec. 28, 1972.



Section 32:1-35.55B - Severability

32:1-35.55b. Severability
If any section, part, phrase, or provision of this amendatory and supplementary act or the application thereof to any person, project or circumstances, be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons, projects or circumstances, and the two states hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1972, c. 208, s. 4, eff. Dec. 28, 1972.



Section 32:1-35.56 - Cooperation By Port Authority; Agreements; Financial Assistance, Loans And Grants

32:1-35.56. Cooperation by port authority; agreements; financial assistance, loans and grants
The port authority is authorized and empowered to co-operate with the States of New York and New Jersey, with any municipality, with the Federal Government and with any agency or commission of any 1 or more of the foregoing, or with any 1 or more of them, for and in connection with the acquisition, clearance, replanning, rehabilitation, reconstruction or redevelopment of the Hudson tubes-world trade center area or of any other area forming part of the port development project for the purpose of renewal and improvement of said area and for any of the purposes of this act, and to enter into an agreement or agreements (and from time to time to enter into agreements amending or supplementing the same) with any such municipality, commission or agency and with the States of New York and New Jersey and with the Federal Government, or with any 1 or more of them, for or relating to such purposes, including but not limited to agreements with respect to financial assistance, loans and grants as provided in title 1 of the housing act of 1949 and all Federal laws amendatory and supplemental thereto and with respect to occupancy of space in the port development project. The port authority is hereby authorized and empowered to apply for and accept financial assistance, loans and grants for such purposes under Federal, State or local laws, and to make application directly to the proper officials or agencies for and receive Federal, State or local loans or grants in aid of any of the purposes of this act.

L.1962, c. 8, s. 7.



Section 32:1-35.57 - Cooperation By States And Agencies; Agreements; Powers; Property

32:1-35.57. Cooperation by states and agencies; agreements; powers; property
Notwithstanding any contrary provision of law, general, special or local, either State and any municipality and any commission or agency of either or both of said 2 States is authorized and empowered to co-operate with the port authority and to enter into an agreement or agreements (and from time to time to enter into agreements amending or supplementing the same) with the port authority for and in connection with or relating to the acquisition, clearance, replanning, rehabilitation, reconstruction, or redevelopment of the Hudson tubes-world trade center area or of any other area forming part of the port development project for the purpose of renewal and improvement of said area as aforesaid and for any of the purposes of this act, upon such reasonable terms and conditions as may be determined by such State, municipality, agency or commission and the port authority. Such agreement may, without limiting the generality of the foregoing, include consent to the use by the port authority of any real property owned or to be acquired by said State, municipality, agency or commission and consent to the use by such State, municipality, agency or commission of any real property owned or to be acquired by the port authority which in either case is necessary, convenient or desirable in the opinion of the port authority for any of the purposes of this act, including such real property, improved or unimproved, as has already been devoted to or has been or is to be acquired for urban renewal or other public use, and as an incident to such consents such State, municipality, agency or commission may grant, convey, lease or otherwise transfer any such real property to the port authority and the port authority may grant, convey, lease or otherwise transfer any such real property to such State, municipality, agency or commission for such term and upon such conditions as may be agreed upon. If real property of such State, municipality, agency or commission be leased to the port authority for any of the purposes of this act, such State, municipality, agency or commission may consent to the port authority having the right to mortgage the fee of such property and thus enable the port authority to give as security for its bond or bonds a lien upon the land and improvements, but such State, municipality, agency or commission by consenting to the execution by the port authority of a mortgage upon the leased property shall not thereby assume and such consent shall not be construed as imposing upon such State, municipality, agency or commission any liability upon the bond or bonds secured by the mortgage.

Nothing contained in this section shall impair or diminish the powers vested in either State or in any municipality, agency or commission to acquire, clear, replan, reconstruct, rehabilitate or redevelop substandard or insanitary or deteriorating areas and the powers herein granted to the State, municipality, agency or commission shall be construed to be in aid of and not in limitation or in derogation of any such powers heretofore or hereafter conferred upon or granted to the State, municipality, agency or commission.

Nothing contained in this act shall be construed to authorize the port authority to acquire property now or hereafter vested in or held by any municipality without the authority or consent of such municipality, provided that the State in which said municipality is located may by statute enact that such property may be taken by the port authority by condemnation or the exercise of the right of eminent domain without such authority or consent; nor shall anything herein impair or invalidate in any way any bonded indebtedness of the State or such municipality, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property, or dedicating the revenues derived from municipal property to a specific purpose.

The port authority is hereby authorized and empowered to acquire from any such municipality, or from any other agency or commission having jurisdiction in the premises, by agreement therewith, and such municipality, agency or commission, notwithstanding any contrary provision of law, is hereby authorized and empowered to grant and convey, upon reasonable terms and conditions, any real property which may be necessary, convenient or desirable for any of the purposes of this act, including such real property as has already been devoted to a public use.

Any consent by a municipality shall be given and the terms, conditions and execution by a municipality of any agreement, deed, lease, conveyance or other instrument pursuant to this section or any other section of this act shall be authorized in the manner provided in article 22 of the compact of April 30, 1921 between the 2 States creating the port authority. Any consent by either State shall be effective if given, and the terms and conditions and execution of any agreement, deed, lease, conveyance or other instrument pursuant to this section or any other section of this act shall be effective if authorized, by the Governor of such State.

L.1962, c. 8, s. 8.



Section 32:1-35.58 - Suits, Actions Or Proceedings

32:1-35.58. Suits, actions or proceedings
The States of New York and New Jersey hereby consent to suits, actions or proceedings by any municipality against the port authority upon, in connection with or arising out of any agreement, or any amendment thereof, entered into for any of the purposes of this act, as follows:

(1) for judgments, orders or decrees restraining or enjoining the port authority from transferring title to real property to other persons in cases where it has agreed with said municipality for transfer of such title to the municipality; and

(2) for judgments, orders or decrees restraining or enjoining the port authority from committing or continuing to commit other breaches of such agreement or any amendment thereof; provided, that such judgment, order or decree shall not be entered except upon 2 days' prior written notice to the port authority of the proposed entry thereof; and provided further that upon appeal taken by the port authority from such judgment, order or decree the service of the notice of appeal shall perfect the appeal and stay the execution of such judgment, order or decree appealed from without an undertaking or other security.

Nothing herein contained shall be deemed to revoke, rescind or affect any consent to suits, actions, or proceedings against the port authority heretofore given by the 2 said States in chapter 301 of the laws of New York of 1950 and chapter 204 of the laws of New Jersey of 1951.

L.1962, c. 8, s. 9.



Section 32:1-35.59 - Effectuation Of Purposes Of Act As Constituting Essential Governmental Function

32:1-35.59. Effectuation of purposes of act as constituting essential governmental function
The effectuation of the world trade center, the Hudson tubes and the Hudson tubes extensions, or of any of such facilities constituting a portion of the port development project, are and will be in all respects for the benefit of the people of the States of New York and New Jersey, for the increase of their commerce and prosperity and for the improvement of their health and living conditions; and the port authority and any subsidiary corporation incorporated for any of the purposes of this act shall be regarded as performing an essential governmental function in undertaking the effectuation thereof, and in carrying out the provisions of law relating thereto.

L.1962, c. 8, s. 10.



Section 32:1-35.60 - Taxes And Assessments

32:1-35.60. Taxes and assessments
The port authority shall be required to pay no taxes or assessments upon any of the property acquired or used by it for any of the purposes of this act or upon any deed, mortgage or other instrument affecting such property or upon the recording of any such instrument. However, to the end that no municipality shall suffer undue loss of taxes and assessments by reason of the acquisition and ownership of property by the port authority for any of the purposes of this act, the port authority is hereby authorized and empowered, in its discretion, to enter into a voluntary agreement or agreements with any municipality whereby the port authority will undertake to pay in lieu of taxes a fair and reasonable sum or sums annually in connection with any real property acquired and owned by the port authority for any of the purposes of this act. Such sums in connection with any real property acquired and owned by the port authority for any of the purposes of this act shall not be more than the sum last paid as taxes upon such real property prior to the time of its acquisition by the port authority; provided, however, that in connection with any portion of the Hudson tubes-world trade center area acquired and owned by the port authority for any of the purposes of this act, after such property is improved pursuant to this act with world trade center buildings, structures or improvements greater in value than the buildings, structures or improvements on such Hudson tubes-world trade center area at the time of its acquisition by the port authority, then, with regard to such greater value, such sum or sums may be increased by such additional sum or sums annually as may be agreed upon between the port authority and the city of New York which will not include any consideration of the exhibit areas of the world trade center or of any areas which would be tax exempt in their own right if title were in the governmental occupants or of other areas accommodating services for the public or devoted to general public use. Each such municipality is hereby authorized and empowered to enter into such agreement or agreements with the port authority and to accept the payment or payments which the port authority is hereby authorized and empowered to make, and the sums so received by such municipality shall be devoted to purposes to which taxes may be applied unless and until otherwise directed by law of the State in which such municipality is located.

L.1962, c. 8, s. 11.



Section 32:1-35.61 - Administration Of Details By Port Authority; Local Laws And Regulations; Jurisdiction; Subsidiary Corporations

32:1-35.61. Administration of details by port authority; local laws and regulations; jurisdiction; subsidiary corporations
All details of the effectuation, including but not limited to details of financing, leasing, rentals, tolls, fares, fees and other charges, rates, contracts and service, of the world trade center, the Hudson tubes and the Hudson tubes extensions by the port authority shall be within its sole discretion and its decision in connection with any and all matters concerning the world trade center, the Hudson tubes and the Hudson tubes extensions shall be controlling and conclusive. The local laws, resolutions, ordinances, rules and regulations of the city of New York shall apply to such world trade center if so provided in any agreement between the port authority and the city and to the extent provided in any such agreement.

So long as any facility constituting a portion of the port development project shall be owned, controlled or operated by the port authority (either directly or through a subsidiary corporation incorporated for any of the purposes of this act), no agency, commission or municipality of either or both of the 2 States shall have jurisdiction over such facility nor shall any such agency, commission or municipality have any jurisdiction over the terms or method of effectuation of all or any portion thereof by the port authority (or such subsidiary corporation) including but not limited to the transfer of all or any portion thereof to or by the port authority (or such subsidiary corporation).

Nothing in this act shall be deemed to prevent the port authority from establishing, acquiring, owning, leasing, constructing, effectuating, developing, maintaining, operating, rehabilitating or improving all or any portion of the port development project through wholly owned subsidiary corporations of the port authority or from transferring to or from any such corporations any moneys, real property or other property for any of the purposes of this act. If the port authority shall determine from time to time to form such a subsidiary corporation it shall do so by executing and filing with the Secretary of State of New York and the Secretary of State of New Jersey a certificate of incorporation, which may be amended from time to time by similar filing, which shall set forth the name of such subsidiary corporation, its duration, the location of its principal office, and the purposes of the incorporation which shall be one or more of the purposes of establishing, acquiring, owning, leasing, constructing, effectuating, developing, maintaining, operating, rehabilitating or improving all or any portion of the port development project. The directors of such subsidiary corporation shall be the same persons holding the offices of commissioners of the port authority. Such subsidiary corporation shall have all the powers vested in the port authority itself for the purposes of this act except that it shall not have the power to contract indebtedness. Such subsidiary corporation and any of its property, functions and activities shall have all of the privileges, immunities, tax exemptions and other exemptions of the port authority and of the port authority's property, functions and activities. Such subsidiary corporation shall be subject to the restrictions and limitations to which the port authority may be subject, including, but not limited to the requirement that no action taken at any meeting of the board of directors of such subsidiary corporation shall have force or effect until the Governors of the 2 States shall have an opportunity, in the same manner and within the same time as now or hereafter provided by law for approval or veto of actions taken at any meeting of the port authority itself, to approve or veto such action. Such subsidiary corporation shall be subject to suit in accordance with section 9 of this act and chapter 301 of the laws of New York of 1950 and chapter 204 of the laws of New Jersey of 1951 as if such subsidiary corporation were the port authority itself. Such subsidiary corporation shall not be a participating employer under the New York Retirement and Social Security law or any similar law of either State and the employees of any such subsidiary corporation, except those who are also employees of the port authority, shall not be deemed employees of the port authority.

Whenever any State, municipality, commission, agency, officer, department, board or division is authorized and empowered for any of the purposes of this act to co-operate and enter into agreements with the port authority or to grant any consent to the port authority or to grant, convey, lease or otherwise transfer any property to the port authority or to execute any document, such State, municipality, commission, agency, officer, department, board or division shall have the same authorization and power for any of such purposes to co-operate and enter into agreements with such subsidiary corporation and to grant consents to such subsidiary corporation and to grant, convey, lease or otherwise transfer property to such subsidiary corporation and to execute documents for such subsidiary corporation.

L.1962, c. 8, s. 12.



Section 32:1-35.62 - Bonds As Authorized Investment

32:1-35.62. Bonds as authorized investment
The bonds issued by the port authority to provide funds for any of the purposes of this act are hereby made securities in which all State and municipal officers and bodies of both States, all trust companies and banks other than savings banks, all building and loan associations, savings and loan associations, investment companies and other persons carrying on a commercial banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever (other than savings banks), who are now or may hereafter be authorized by either State to invest in bonds of such State, may properly and legally invest any funds, including capital, belonging to them or within their control, and said bonds are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency of either State for any purpose for which the deposit of bonds of such State is now or may hereafter be authorized. The bonds issued by the port authority to provide funds for any of the purposes of this act as security for which the general reserve fund shall have been pledged in whole or in part are hereby made securities in which all savings banks also may properly and legally invest any funds, including capital, belonging to them or within their control.

L.1962, c. 8, s. 13.



Section 32:1-35.63 - Property; Public Use; Acquisition; Condemnation

32:1-35.63. Property; public use; acquisition; condemnation
If the port authority shall find it necessary, convenient or desirable to acquire (either directly or through a subsidiary corporation) from time to time any real property or any property other than real property (including but not limited to contract rights and other intangible personal property and railroad cars or other rolling stock, maintenance and repair equipment and parts, fuel and other tangible personal property), for any of the purposes of this act whether for immediate or future use (including temporary construction, rehabilitation or improvement), the port authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for a public use, and upon such determination the said property shall be and shall be deemed to be required for such public use until otherwise determined by the port authority, and such determination shall not be affected by the fact that such property has theretofore been taken for and is then devoted to a public use; but the public use in the hands of or under the control of the port authority shall be deemed superior to the public use in the hands of any other person, association or corporation.

The port authority may acquire and is hereby authorized so to acquire from time to time, for any of the purposes of this act, such property, whether a fee simple absolute or a lesser estate, by condemnation (including the exercise of the right of eminent domain) under and pursuant to the provisions of the condemnation law of the State of New York in the case of property located in or having its situs in such State, and Revised Statutes of New Jersey, Title 20:1-1 et seq., in the case of property located in or having its situs in such State, or, at the option of the port authority, as provided in section 15 of chapter 43 of the laws of New Jersey of 1947, as amended, in the case of property located in or having its situs in such State, and as provided in chapter 819 of the laws of New York of 1947 in the case of property located in or having its situs in such State, or pursuant to such other and alternate procedure as may be provided by law of the State in which such property is located or has its situs; and all of said statutes for the condemnation of real property shall, for any of the purposes of this act, be applied also to the condemnation of other property authorized by this section, except that such provisions as pertain to surveys, diagrams, maps, plans or profiles, assessed valuation, lis pendens, service of notice and papers, filing in the office of the clerk in which the real property affected is situated and such other provisions as by their nature cannot be applicable to property other than real property, shall not be applicable to the condemnation of such other property. In the event that any property other than real property is acquired by condemnation under this act then, with respect to such other property, notice of such proceeding and all subsequent notices or court processes shall be served upon the owners of such other property and upon the port authority by personal service or by registered or certified mail, except as may be otherwise directed by the court.

Anything herein to the contrary notwithstanding, any property to be acquired for any of the purposes of this act, which property shall not have been used by its owner or owners or any of his or their predecessors in connection with and shall not have been acquired by its owner or owners or any of his or their predecessors for use in connection with the effectuation by a railroad company or companies of the Hudson tubes or the Hudson tubes extensions prior to port authority acquisition, shall, if such property is personal property, be acquired only by agreement with the owner or owners and shall, if such property is not personal property and is to be acquired by condemnation, be acquired in an action or proceeding in the State in which such property is located or has its situs. Except as so provided, the port authority is hereby authorized and empowered, in its discretion, from time to time to combine any property which is to be acquired as aforesaid by condemnation for any of the purposes of this act for acquisition in a single action or proceeding notwithstanding that part of the property so to be acquired is located or has its situs in New Jersey and part in New York or is personal property or mixed real and personal property or may be owned by more than 1 owner; and, except as hereinafter provided, each such single action or proceeding to acquire property located or having its situs part in New Jersey and part in New York shall be pursuant to the laws of whichever of the 2 said States the port authority shall estimate contains the greater part in value of all the property to be acquired in such action or proceeding (hereinafter sometimes called the forum State) and in the court or courts specified in the laws of the forum State for the condemnation by the port authority of property located or having its situs in the forum State pursuant to this act, in which event, notwithstanding the location or situs of said property, each of said 2 States hereby confers upon its said court or courts jurisdiction of such action or proceeding and the port authority and any subsidiary corporation so acquiring such property and the owners of such property shall be bound by the judgments, orders or decrees therein. In any such action or proceeding the court or courts of the forum State shall apply the laws of valuation of the other State (hereinafter sometimes called the nonforum State) to the valuation of the property which is located or has its situs in the nonforum State and shall include in the total compensation to be made to any owner of property in both States being acquired in such action or proceeding the increment, if any, in the value of such property in both States, by reason of its being in a single ownership. If a judgment, order or decree in such an action or proceeding shall vest title in or otherwise award to the condemnor the right to possession of property located or having its situs in the nonforum State, then the court or courts of the nonforum State shall grant full faith and credit to such judgment, order or decree and upon petition by the condemnor to the court or courts of the nonforum State specified in the laws thereof for the condemnation by the port authority of property located or having its situs in the nonforum State pursuant to this act, presenting a true copy of such judgment, order or decree and proof that it is in effect, that any conditions thereof have been met, that at least 5 days' notice of such petition has been served by registered or certified mail upon all owners of the property affected who appeared in the original action or proceeding in the forum State or who may be owners of record, and without further proof, a judgment, order or decree of such court or courts of the nonforum State shall be entered granting condemnor possession of the property located or having its situs in the nonforum State and confirming any title which shall have vested in the condemnor by the judgment, order or decree of the court or courts of the forum State.

The owner of any property acquired by condemnation or the exercise of the right of eminent domain for any of the purposes of this act shall not be awarded for such property any increment above the just compensation required by the constitutions of the United States and of the State or States in which the property is located or has its situs by reason of any circumstances whatsoever.

Nothing herein contained shall be construed to prevent the port authority from bringing any proceedings to remove a cloud on title or such other proceedings as it may, in its discretion, deem proper and necessary, or from acquiring any such property by negotiation or purchase.

Where a person entitled to an award in the proceedings to condemn any property for any of the purposes of this act remains in possession of such property after the time of the vesting of title in the condemnor, the reasonable value of his use and occupancy of such property subsequent to such time, as fixed by agreement or by the court in such proceedings or by any court of competent jurisdiction, shall be a lien against such award, subject only to liens of record at the time of the vesting of title in the condemnor.

L.1962, c. 8, s. 14.



Section 32:1-35.64 - Entry Upon Property For Purpose Of Surveys, Etc.

32:1-35.64. Entry upon property for purpose of surveys, etc.
The port authority and its duly authorized agents, and all persons acting under its authority and by its direction, may enter in the daytime into and upon any real property for the purpose of making such surveys, diagrams, maps, plans, soundings or borings as the port authority may deem necessary, convenient or desirable for any of the purposes of this act.

L.1962, c. 8, s. 15.



Section 32:1-35.65 - Governmental Nature And Public Purpose Of Other Port Authority Facilities; Nature Of Powers Conferred

32:1-35.65. Governmental nature and public purpose of other port authority facilities; nature of powers conferred
Any declarations contained herein with respect to the governmental nature and public purpose of the world trade center, Hudson tubes and Hudson tubes extensions and to the exemption of the world trade center, Hudson tubes and Hudson tubes extensions property and instruments relating thereto from taxation and to the discretion of the port authority with respect to said facilities shall not be construed to imply that other port authority facilities, property and operations are not of a governmental nature or do not serve public purposes, or that they are subject to taxation, or that the determinations of the port authority with respect thereto are not conclusive. The powers hereby vested in the port authority and in any subsidiary corporation incorporated for any of the purposes of this act (including but not limited to the power to acquire real property by condemnation) shall be continuing powers and no exercise thereof by the port authority or a subsidiary corporation incorporated for any of the purposes of this act shall be deemed to exhaust them or any of them.

L.1962, c. 8, s. 16.



Section 32:1-35.66 - Act As Agreement Supplementing Compact; Construction Of Powers

32:1-35.66. Act as agreement supplementing compact; construction of powers
This section and the preceding sections hereof constitute an agreement between the States of New York and New Jersey supplementary to the compact between the 2 States dated April 30, 1921 and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and of the comprehensive plan heretofore adopted by the 2 States, and the powers granted to the port authority shall be construed to be in aid of and not in limitation or in derogation of any other powers heretofore conferred upon or granted to the port authority.

L.1962, c. 8, s. 17.



Section 32:1-35.67 - Severability

32:1-35.67. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, so long as the act or remainder of the act shall nonetheless permit the effectuation, as a unified project, of the Hudson tubes, Hudson tubes extensions and the world trade center, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the 2 States hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1962, c. 8, s. 18.



Section 32:1-35.68 - Effective Date

32:1-35.68. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act, but if the State of New York has already enacted such legislation, this act shall take effect immediately.

L.1962, c. 8, s. 19.



Section 32:1-35.72 - Findings And Determinations

32:1-35.72. Findings and determinations
The States of New York and New Jersey hereby find and determine that:

a. To prevent further deterioration of the economy of the port district and thereby to promote, preserve and protect trade and commerce in and through the Port of New York District as defined in the compact between the two states dated April 30, 1921 (hereinafter called the port district), it is the policy of each of the two states actively to promote, attract, encourage and develop economically sound commerce and industry through governmental action;

b. In order to preserve and protect the position of the port of New York as the nation's leading gateway for world commerce, it is incumbent on the States of New York and New Jersey to make every effort to insure that the port receives its rightful share of interstate and international commerce generated by the manufacturing, industrial, trade and commercial segments of the economy of the Nation and of the port district;

c. Since 1950 the number of available jobs in the port district, particularly within the older central cities thereof, has decreased, thereby resulting in the underutilization of available land and other resources, the erosion of the port district's tax bases and a rate of unemployment substantially in excess of the national average;

d. In order to preserve the port district from further economic deterioration, adequate industrial development projects and facilities must be provided, preserved and maintained to attract and retain industry within the port district;

e. A number of new industrial development projects and facilities should be organized into industrial parks or districts;

f. The construction of such industrial parks or districts shall conform to the policies of the two states with respect to affirmative action and equal employment opportunities;

g. Providing port district industrial development projects and facilities is in the public interest and involves the exercise of public and essential governmental functions which may include appropriate and reasonable limitations on competition and which must be performed by the two states, or any municipality, public authority, agency or commission of either state and by a joint agency of the two states to accomplish the purposes of this act;

h. That it is an objective of the two states, acting through the port authority, to facilitate reemployment of residents of the older cities through job training programs and employment opportunity priorities in connection with industrial development parks in their respective cities;

i. The acquisition and use by such joint agency of abandoned, undeveloped or underutilized land or land owned by governmental entities within the port district for the generation of jobs and to reduce the hazards of unemployment would promote, preserve and protect the industry, trade and commerce of the port district, and will materially assist in preserving for the two states and the people thereof the material and other benefits of a prosperous port community;

j. The collection, disposal and utilization of refuse, solid waste or waste resulting from other treatment processes is an activity of concern to all citizens within the port district, that the health, safety and general welfare of the citizens within the port district require efficient and reasonable collection and disposal services and efficient utilization of such refuse, solid waste or waste resulting from other treatment processes with adequate consideration given to regional planning and coordination, and, therefore, that the construction and operation of any port district industrial development project and facility should conform to the environmental and solid waste disposal standards and state and county plans therefor in the state in which such project or facility is located;

k. The dedication by the municipalities of the port district of refuse, solid waste or waste resulting from other treatment processes to resource recovery to permit the generation of lower priced energy and the recovery of useful materials, together with the commitment by such municipalities to pay fees to permit the delivery and removal after processing of such refuse or solid waste at rates and for periods of time at least sufficient to assure the continued furnishing of such lower priced energy and material is in the public interest and would be a major incentive for the attraction and retention of industry within the port district;

l . The Port Authority of New York and New Jersey (hereinafter called the port authority), which was created by agreement of the two states as a joint agent for the development of terminal, transportation and other facilities of commerce of the port district and for the promotion and protection of the commerce of the port, is a proper agency to act in their behalf (either directly or by any subsidiary corporation) to finance and effectuate such industrial development projects and facilities;

m. It is desirable for the port authority, after consultation with the governing body of each municipality and within the city of New York the appropriate community board or boards and elsewhere another governmental entity or entities designated by such municipality in which industrial development projects or facilities are proposed to be located and with other persons, including but not limited to private real estate developers, to prepare and adopt a master plan providing for the development of such industrial development projects and facilities in the port district, which plan shall give consideration to the extent of unemployment and the general economic conditions of the respective portions of the port district and shall include among other things the locations and the nature and scope of such projects and facilities as may be included in the plan;

n. The undertaking of such industrial development projects and facilities by the port authority has the single object of and is part of a unified plan to aid in preserving the economic well-being of the port district and is found and determined to be in the public interest;

o. No such port district industrial development projects and facilities are to be constructed if the sole intent of the construction thereof would be the removal of an industrial or manufacturing plant of an occupant of such projects and facilities from one location to another location or in the abandonment of one or more plants or facilities of such occupant, unless such port district industrial development projects and facilities are reasonably necessary to discourage such occupant from removing such plant or facility to a location outside the port district or are reasonably necessary to preserve the competitive position of such project occupant in its industry;

p. No such port district industrial development projects or facilities are to be constructed unless and until the port authority has entered into an agreement or agreements with the municipality in which any such project or facility is to be located with respect to payments in lieu of real estate taxes and the location, nature and scope of any project or facility; and

q. Subject to entering into said agreement or agreements, the port authority should have the ability to acquire, lease, vacate, clear and otherwise develop abandoned, undeveloped or underutilized property or property owned by governmental entities within the port district and to finance and construct industrial development projects and facilities.

L.1978, c. 110, s. 1.



Section 32:1-35.73 - Definitions

32:1-35.73. Definitions
As used in this act:

a. "Bonds" means bonds, notes, securities or other obligations or evidences of indebtedness;

b. "Effectuation" of any project or facility or part of any such project or facility includes but is not limited to its establishment, acquisition, construction, development, maintenance, operation, improvement by way of betterments, additions or otherwise and rehabilitation by the port authority or any other person and the provision of funds therefor through the issuance of obligations, the making or granting of loans or otherwise;

c. "General reserve fund statutes" shall mean chapter 48 of the laws of New York of 1931 as amended, and chapter 5 of the laws of New Jersey of 1931 as amended, and "general reserve fund" shall mean the general reserve fund of the port authority authorized by said statutes;

d. "Governing body" means the board or body vested with the general legislative powers of the municipality in which an industrial development project or facility will be financed or effectuated pursuant to this act;

e. "Industrial development project or facility" or "port district industrial development project or facility" means any equipment, improvements, structure or facility or any land, and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property, located within the New York portion of the port district or within a municipality in the New Jersey portion of the port district which qualified for State aid under the provisions of P.L.1971, c. 64 as most recently supplemented by P.L.1978, c. 14 or which may hereafter qualify for such aid, including but not limited to, machinery, equipment and other facilities deemed necessary or desirable in connection therewith, or incidental thereto, whether or not now in existence or under construction, which shall be considered suitable by the port authority for manufacturing, research, non-retail commercial or industrial purposes within an industrial park, or for purposes of warehousing or consumer and supporting services directly related to any of the foregoing or to any other port authority project or facility; and which may also include or be an industrial pollution control facility or a resource recovery facility; provided that no such industrial development project or facility may include or be a facility used for the storage of chemicals, fuel or liquified natural gas unless incidental to the effectuation of such industrial development project or facility;

f. "Industrial pollution control facility" means any equipment, improvement, structure or facility or any land, and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property, located within the port district, including, but not limited to, machinery, equipment and other facilities deemed necessary or desirable in the opinion of the port authority in connection therewith, or incidental thereto, whether or not now in existence or under construction, having to do with or the end purpose of which is the control, abatement or prevention of land, sewer, water, air, noise or general environmental pollution deriving from the operation of industrial, manufacturing, warehousing, commercial and research facilities, including, but not limited to any air pollution control facility, noise abatement facility, water management facility, waste water collecting system, waste water treatment works, sewage treatment works system, sewage treatment system or solid waste disposal facility or site, provided that no such industrial pollution control facility may include or be used as a site for organic landfill or be of a character or nature generally furnished or supplied by any other governmental entity where such industrial pollution control facility is located without the consent of such governmental entity;

g. "Municipality" means a city, county, town or village all or any part of which is located within the New York portion of the port district, or a city, county, town, borough or township all or any part of which is located within the New Jersey portion of the port district;

h. "Person" means any person, including an individual, firm, partnership, association, society, trust, public utility, public or private corporation, or other legal entities, including public or governmental body which may include the port authority, as well as natural person;

i. "Port authority" means the Port Authority of New York and New Jersey and subsidiary corporation now or hereafter incorporated for any of the purposes of this act; provided, however, as used in sections 4 and 5 of this act it shall not include any such subsidiary corporation;

j. "Purposes of this act" means the effectuation of industrial development projects and facilities and of each project or facility constituting a portion thereof and of each part of each project or facility, and purposes incidental thereto;

k. "Real property" means lands, structures, franchises and interests in land, including air space and air rights, waters, lands under water, wetlands and riparian rights, and any and all things and rights included within the said term, and includes not only fees simple absolute but also any and all lesser interests, including but not limited to easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise;

l. "Resource recovery facility" means any equipment, improvement, structure or facility or any land, and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property located within the port district, including, but not limited to, machinery, equipment and other facilities deemed necessary or desirable in the opinion of the port authority in connection therewith, or incidental thereto, whether or not now in existence or under construction, for the disposal of refuse or other solid wastes or wastes resulting from other treatment processes and for the recovery and sale or use of energy and other resources from such refuse or other solid wastes or wastes resulting from other treatment processes, provided that no such resource recovery facility may include or be used as a site for organic landfill;

m. "Surplus revenues" from any facility means the balance of the revenues from such facility including but not limited to the revenues of any subsidiary corporation incorporated for any of the purposes of this act remaining at any time currently in the hands of the port authority after the deduction of the current expenses of the operation and maintenance thereof, including a proportion of the general expenses of the port authority as it shall deem properly chargeable thereto, which general expenses shall include but not be limited to the expense of protecting and promoting the commerce of the port district, and after the deduction of any amounts which the port authority may or shall be obligated or may or shall have obligated itself to pay to or set aside out of the current revenues therefrom for the benefit of the holders of any bonds legal for investment as defined in the general reserve fund statutes;

n. "Surplus revenues of port district industrial development projects or facilities" means the surplus revenues of all industrial development projects or facilities effectuated pursuant to the terms of this act.

L.1978, c. 110, s. 2, eff. Aug. 24, 1978.



Section 32:1-35.74 - Authorizations, Powers And Duties Of Port Authority; Master Plan; Location Within City Of New York

32:1-35.74. Authorizations, powers and duties of port authority; master plan; location within city of New York
a. In furtherance of the aforesaid findings and determinations, in partial effectuation of and supplemental to the comprehensive plan heretofore adopted by the two said states for the development of the said port district, and subject to the preparation and adoption of the plan authorized in subsection b. of this section and the execution of an agreement or agreements authorized by sections 11 and 12 of this act, the port authority is hereby authorized, empowered and directed to establish, acquire, construct, effectuate, develop, own, lease, maintain, operate, improve, rehabilitate, sell, transfer and mortgage projects or facilities herein referred to as port district industrial development projects or facilities, as defined in this act.

The port authority is hereby authorized and empowered to establish, levy and collect such rentals, fares, fees and other charges as it may deem necessary, proper or desirable in connection with any facility or part of any facility constituting a portion of any port district industrial development project or facility and to issue bonds for any of the purposes of this act and to provide for payment thereof, with interest thereon, and for the amortization and retirement of such bonds, and to secure all or any portion of such bonds by a pledge of such rentals, fares, fees, charges and other revenues or any part thereof including but not limited to the revenues of any subsidiary corporation incorporated for any of the purposes of this act, and to secure all or any portion of such bonds by mortgages upon any property held or to be held by the port authority for any of the purposes of this act, and for any of the purposes of this act to exercise all appropriate powers heretofore or hereafter delegated to it by the states of New York and New Jersey, including, but not limited to, those expressly set forth in this act. The surplus revenues of port district industrial development projects or facilities may be pledged in whole or in part as hereinafter provided.

b. The port authority is hereby authorized to initiate studies and prepare and adopt a master plan providing for the development of port district industrial development projects and facilities which shall include the location of such projects and facilities as may be included in the plan and shall to the maximum extent practicable include inter alia a general description of each of such projects and facilities, the land use requirements necessary therefor, and estimates of project costs, of project employment potential and of a schedule for commencement of each such project. Prior to adopting such master plan, the port authority shall give written notice to, afford a reasonable opportunity for comment, consult with and consider any recommendation made by the governing body of municipalities and within the city of New York the appropriate community board or boards and elsewhere another governmental entity or entities designated by such municipality in which industrial development projects or facilities are proposed to be located and with such other persons, including but not limited to private real estate developers, which in the opinion of the port authority is either necessary or desirable. The master plan shall include the port authority's estimate of the revenues to be derived by municipalities from each such industrial development project or facility and also a description of the proposed additional arrangements with municipalities necessary or desirable for each such project or facility. The port authority may modify or change any part of such plan in the same form and manner as provided for the adoption of such original plan. At the time the port authority authorizes any industrial development project or facility, the port authority shall include with such authorization a statement as to the status of each project in such master plan and any amendment thereof.

c. No industrial development project proposed to be located within the city of New York may be included in such master plan unless and until the mayor of the city of New York requests the port authority to conduct a comprehensive study of the feasibility of the effectuation of one or more industrial development projects or any parts thereof (including resource recovery or industrial pollution control facilities) in such city, which request shall specify the borough in which such comprehensive study is to take place; provided, however, that the president of any borough in which an industrial development project or facility is proposed to be located may within 60 days of receipt of notice of such request, and after consulting with and considering any recommendation made by the local borough improvement board, notify the port authority not to include any proposed industrial development project or facility within that county in such feasibility study. Any such request by the mayor of the city of New York may specify the facilities to be included in such industrial park project.

L.1978, c. 110, s. 3, eff. Aug. 24, 1978.



Section 32:1-35.75 - General Reserve Fund Or Revenues; Pledge Or Application To Fulfill Purposes Of Act Or Pay Bonds

32:1-35.75. General reserve fund or revenues; pledge or application to fulfill purposes of act or pay bonds
The moneys in the general reserve fund may be pledged in whole or in part by the port authority as security for or applied by it to the repayment with interest of any moneys which it may raise upon bonds issued or incurred by it from time to time for any of the purposes of this act or upon bonds secured in whole or in part by the pledge of the revenues from any industrial development project or facility or any portion thereof or upon bonds both so issued or incurred and so secured; and the moneys in said general reserve fund may be applied by the port authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of any such bonds.

Subject to prior liens and pledges and to the obligation of the port authority to apply revenues to the maintenance of its general reserve fund in the amount prescribed by the general reserve fund statutes, the revenues from facilities established, constructed, acquired or otherwise effectuated through the issuance or sale of bonds of the port authority secured in whole or in part by a pledge of its general reserve fund or any portion thereof may be pledged in whole or in part as security for or applied by it to any of the purposes of this act, including the repayment with interest of any moneys which it may raise upon bonds issued or incurred from time to time for any of the purposes of this act or upon bonds secured in whole or in part by the pledge of the revenues of the port authority from any industrial development project or facility or any portion thereof or upon bonds both so issued or incurred and so secured; and said revenues may be applied by the port authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of such bonds.

L.1978, c. 110, s. 4, eff. Aug. 24, 1978.



Section 32:1-35.76 - Surplus Revenues; Application To Establishment And Maintenance Of General Reserve Fund

32:1-35.76. Surplus revenues; application to establishment and maintenance of general reserve fund
In all cases where the port authority has raised or shall hereafter raise moneys for any of the purposes of this act by the issue and sale of bonds which are secured in whole or in part by a pledge of the general reserve fund or any portion thereof, the surplus revenues from industrial development projects or facilities financed in whole or in part out of the proceeds of such bonds and the surplus revenues from any other port authority facility the surplus revenues of which at such time may be payable into the general reserve fund shall be pooled and applied by the port authority to the establishment and maintenance of the general reserve fund in an amount equal to one-tenth of the par value of all bonds legal for investment, as defined in the general reserve fund statutes, issued by the port authority and currently outstanding, including such bonds issued for any of the purposes of this act; and all such moneys in said general reserve fund may be pledged and applied in the manner provided in the general reserve fund statutes.

In the event that any time the balance of moneys theretofore paid into the general reserve fund and not applied therefrom shall exceed an amount equal to one-tenth of the par value of all bonds upon the principal amount of which the amount of the general reserve fund is calculated, by reason of the retirement of bonds issued or incurred from time to time for any of the purposes of this act the par value of which had theretofore been included in the computation of said amount of the general reserve fund, then the port authority may pledge or apply such excess for and only for the purposes for which it is authorized by the general reserve fund statutes to pledge the moneys in the general reserve fund and such pledge may be made in advance of the time when such excess may occur.

L.1978, c. 110, s. 5, eff. Aug. 24, 1978.



Section 32:1-35.77 - Covenant With Bondholders

32:1-35.77. Covenant with bondholders
The two states covenant and agree with each other and with the holders of any bonds issued by the port authority for the purposes of this act, that so long as any of such bonds remain outstanding and unpaid and the holders thereof shall not have given their consent as provided in their contract with the port authority, the two states shall not diminish or impair the power of the port authority to establish, levy and collect rentals, fares, fees or other charges in connection with industrial development projects or facilities or any other facility owned or operated by the port authority the revenues of which have been or shall be pledged in whole or in part as security for such bonds, directly or indirectly, or through the medium of the general reserve fund or otherwise, or to determine the quantity, quality, frequency or nature of any services provided by the port authority in connection with the operation of each such project or facility. This section shall not affect or diminish the provisions of section 12 of this act.

L.1978, c. 110, s. 6, eff. Aug. 24, 1978.



Section 32:1-35.78 - Cooperation By Port Authority; Agreements; Financial Assistance, Loans And Grants

32:1-35.78. Cooperation by port authority; agreements; financial assistance, loans and grants
The port authority is authorized and empowered to cooperate with the States of New York and New Jersey, with any municipality thereof, with any person, with the Federal Government and with any agency, public authority or commission of any one or more of the foregoing, or with any one or more of them, for and in connection with the acquisition, clearance, replanning, rehabilitation, reconstruction or redevelopment of any industrial development project or facility or of any other area forming part of any industrial development project or facility for the purpose of renewal and improvement of said area and for any of the purposes of this act, and to enter into an agreement or agreements, and from time to time to enter into agreements amending or supplementing the same, with any such person, municipality, commission, public authority or agency and with the States of New York and New Jersey and with the Federal Government, or with any one or more of them, for or relating to such purposes, including but not limited to agreements with respect to the dedication by the municipalities of the port district of refuse, solid waste or waste resulting from other treatment processes to resource recovery to permit the generation of lower priced energy and the recovery of useful materials; with respect to a commitment by such municipalities to pay fees to permit the delivery and removal after processing of such refuse or solid waste at rates and for periods of time at least sufficient to assure the continued availability of such energy and recovered materials; with respect to financial assistance, loans and grants pursuant to any Federal law now in effect or hereinafter enacted which would provide such financial assistance, loans and grants in connection with any of the purposes of this act, provided, that if either state shall have or adopt general legislation governing applications for such Federal aid by municipalities, public authorities, agencies or commissions of such state or the receipt or disbursement of such Federal aid by or on behalf of such municipalities, public authorities, agencies or commissions, then such legislation shall at the option of such state apply to applications by the port authority for such Federal aid in connection with an industrial development project or facility located in such state and to the receipt and disbursement of such Federal aid by or on behalf of the port authority, in the same manner and to the same extent as other municipalities, public authorities, agencies or commissions of such state; and, with respect to occupancy of space in any industrial development project or facility. The port authority is hereby authorized and empowered to apply for and accept financial assistance, loans and grants for such purposes under Federal, State or local laws, and to make application directly to the proper officials or agencies for and receive Federal, State or local loans or grants in aid for any of the purposes of this act. Nothing contained in this act shall be construed to limit or impair the power of the Governor of the State of New York and the Governor of the State of New Jersey to review the actions of the commissioners of the port authority as provided for in chapter 700 of the laws of New York of 1927, as amended, and in chapter 333 of the laws of New Jersey of 1927, as amended, or to authorize the port authority to commence the effectuation of any industrial development project or facility unless and until the municipality in which such project or facility is to be located has consented to the commencement of such effectuation, with such consent to be provided for in the agreement authorized by section 11 or section 12 hereof. The port authority is authorized and empowered to enter into an agreement or agreements (and from time to time to enter into agreements amending or supplementing the same) with any public authority, agency or commission of either or both states to provide for the effectuation of any of the purposes of this act through a subsidiary corporation owned jointly by the port authority and any such public authority, agency or commission, and any such public authority, agency or commission is authorized and empowered to enter into such agreement or agreements with the port authority.

L.1978, c. 110, s. 7, eff. Aug. 24, 1978.



Section 32:1-35.79 - Cooperation By States And Agencies; Agreements; Powers; Acquisition Of Property; Consent By Municipality, State, Public Authority, Agency Or Commission

32:1-35.79. Cooperation by states and agencies; agreements; powers; acquisition of property; consent by municipality, state, public authority, agency or commission
Notwithstanding any contrary provision of law, general, special or local, either state and any municipality thereof and any commission, public authority or agency of either or both of said two states is authorized and empowered to cooperate with the port authority and to enter into an agreement or agreements and from time to time to enter into agreements amending or supplementing the same with the port authority or with any other person for and in connection with or relating to the acquisition, clearance, replanning, rehabilitation, reconstruction, redevelopment, sale, transfer or mortgage of any industrial development project or facility or of any other area forming part of any industrial development project or facility for the purpose of renewal and improvement of said area as aforesaid or for any of the other purposes of this act, including but not limited to the dedication by the municipalities of the port district of refuse, solid waste or waste resulting from other treatment processes to resource recovery to permit the generation of lower priced energy and the recovery of useful materials and a commitment by such municipalities to pay fees to permit the delivery and removal after processing of such refuse or solid waste at rates and for periods of time at least sufficient to assure the continued availability of such energy and recovered materials, upon such reasonable terms and conditions as may be determined by such state, municipality, public authority, agency or commission and the port authority. Such agreement may, without limiting the generality of the foregoing, further include consent to the use by the port authority or any other person of any real property owned or to be acquired by said state, municipality, public authority, agency or commission and consent to the use by such state, municipality, public authority, agency or commission of any real property owned or to be acquired by the port authority or by any other person which in either case is necessary, convenient or desirable in the opinion of the port authority for any of the purposes of this act, including such real property, improved or unimproved, as has already been devoted to or has been or is to be acquired for urban renewal or other public use, and as an incident to such consent such State, municipality, public authority, agency or commission may grant, convey, lease or otherwise transfer any such real property to the port authority or to any other person and the port authority may grant, convey, lease or otherwise transfer any such real property to such state, municipality, public authority, agency, commission or any other person for such term and upon such conditions as may be agreed upon. If any real property of such state, municipality, public authority, agency or commission be leased to the port authority or to any other person for any of the purposes of this act, such state, municipality, public authority, agency or commission may consent to the port authority or any other person having the right to mortgage the fee of such property and thus enable the port authority or such other person to give as security for its bond or bonds a lien upon the land and improvements, but such state, municipality, public authority, agency or commission by consenting to the execution by the port authority or such other person of a mortgage upon the leased property shall not thereby assume and such consent shall not be construed as imposing upon such state, municipality, public authority, agency or commission any liability upon the bond or bonds secured by the mortgage. In connection with any of the purposes of this act, either state and any municipality thereof, any commission, public authority or agency of either or both of said two states, the port authority and any other person are empowered to enter into any other agreement or agreements, and from time to time to enter into agreements amending or supplementing same, which may provide inter alia for the establishment of prices or rates, a requirement that any person sell, lease or purchase any commodity or service from any other person, or any other similar arrangement.

Nothing contained in this section shall impair or diminish the powers vested in either state or in any municipality, public authority, agency or commission to acquire, clear, replan, reconstruct, rehabilitate or redevelop abandoned, undeveloped or underutilized land and the powers herein granted to either state or any municipality, public authority, agency or commission shall be construed to be in aid of and not in limitation or in derogation of any such powers heretofore or hereafter conferred upon or granted to such state, municipality, public authority, agency or commission.

Nothing contained in this act shall be construed to authorize the port authority to acquire, by condemnation or the exercise of the right of eminent domain, property now or hereafter vested in or held by either state or by any municipality, public authority, agency or commission without the authority or consent of such state, municipality, public authority, agency or commission, provided that the state under whose laws such public authority, agency or commission has been created may authorize by appropriate legislation the port authority to acquire any such property vested in or held by any such public authority, agency or commission by condemnation or the exercise of the right of eminent domain without such authority or consent; nor shall anything herein impair or invalidate in any way any bonded indebtedness of either State or any such municipality, public authority, agency or commission, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from such property, or dedicating the revenues derived from such property to a specific purpose.

The port authority, subject to the express authority or consent of any such state, municipality, public authority, agency or commission, is hereby authorized and empowered to acquire from any such state or municipality, or from any other public authority, agency or commission having jurisdiction in the premises, by agreement therewith, and such state or municipality, public authority, agency or commission, notwithstanding any contrary provision of law, is hereby authorized and empowered to grant and convey, upon reasonable terms and conditions, any real property which may be necessary, convenient or desirable for any of the purposes of this act, including such real property as has already been devoted to a public use.

Notwithstanding any inconsistent provision of this section or act or any compact or general or special law, the port authority may not acquire any park lands for industrial development projects or facilities unless each such conveyance of such land is specifically authorized by the legislature of the state wherein the land is located.

Any consent by a municipality shall be given and the terms, conditions and execution by a municipality of any agreement, deed, lease, conveyance or other instrument pursuant to this section or any other section of this act shall be authorized in the manner provided in article 22 of the compact of April 30, 1921 between the two states creating the port authority, except that as to towns in the State of New York, such consent shall be authorized in the manner provided in the town law and as to counties in the State of New Jersey, such consent shall be authorized in the manner provided in Title 40 of the Revised Statutes.

Any consent by either state shall be effective if given, and the terms and conditions and execution of any agreement, deed, lease, conveyance or other instrument pursuant to this section or any other section of this act shall be effective if authorized by the Governor of such state. Any consent by a public authority, agency or commission shall be effective if given by such public authority, agency or commission.

L.1978, c. 110, s. 8, eff. Aug. 24, 1978.



Section 32:1-35.80 - Suits, Actions Or Proceedings

32:1-35.80. Suits, actions or proceedings
The States of New York and New Jersey hereby consent to suits, actions or proceedings by any municipality, public authority, agency or commission against the port authority upon, in connection with or arising out of any agreement, or any amendment thereof, entered into for any of the purposes of this act, as follows:

a. For judgments, orders or decrees restraining or enjoining the port authority from transferring title to real property to other persons in cases where it has agreed with said municipality, public authority, agency, or commission for transfer of such title to the municipality, public authority, agency or commission; and

b. For judgments, orders or decrees restraining or enjoining the port authority from committing or continuing to commit other breaches of such agreement or any amendment thereof; provided, that such judgment, order or decree shall not be entered except upon 2 days' prior written notice to the port authority of the proposed entry thereof; and provided further that upon appeal taken by the port authority from such judgment, order or decree the service of the notice of appeal shall perfect the appeal and stay the execution of such judgment, order or decree appealed from without an undertaking or other security.

Nothing herein contained shall be deemed to revoke, rescind or affect any consent to suits, actions, or proceedings against the port authority heretofore given by the two said states in chapter 301 of the laws of New York of 1950 and chapter 204 of the laws of New Jersey of 1951.

L.1978, c. 110, s. 9, eff. Aug. 24, 1978.



Section 32:1-35.81 - Effectuation Of Purposes Of Act As Constituting Essential Governmental Function

32:1-35.81. Effectuation of purposes of act as constituting essential governmental function
The effectuation of industrial development projects or facilities or any such projects or facilities constituting a portion of any industrial development project or facility, are and will be in all respects for the benefit of the people of the States of New York and New Jersey, for the increase of their commerce and prosperity and for the improvement of their health and living conditions; and the port authority and any subsidiary corporation incorporated for any of the purposes of this act shall be regarded as performing an essential governmental function in undertaking the effectuation thereof, and in carrying out the provisions of law relating thereto.

L.1978, c. 110, s. 10, eff. Aug. 24, 1978.



Section 32:1-35.82 - Taxes And Assessments; Approval Of Municipality Of Purchaser Or Lessee

32:1-35.82. Taxes and assessments; approval of municipality of purchaser or lessee
The port authority shall be required to pay no taxes or assessments upon any of the property acquired and used by it for any of the purposes of this act or upon any deed, mortgage or other instrument affecting such property or upon the recording of any such instrument. However, to the end that no taxing jurisdiction shall suffer undue loss of taxes and assessments by reason of the acquisition and ownership of property by the port authority for any of the purposes of this act, the port authority is hereby authorized and empowered, in its discretion, to enter into a voluntary agreement or agreements with any city, town, township or village whereby the port authority will undertake to pay in lieu of taxes a fair and reasonable sum, if any, or sums annually in connection with any real property acquired and owned by the port authority for any of the purposes of this act and to provide for the payment as a rental or additional rental charge by any person occupying any portion of any industrial development project or facility either as lessee, vendee or otherwise of such reasonable sum, if any, or sums as hereinafter provided. Such sums in connection with any real property acquired and owned by the port authority for any of the purposes of this act shall not be more than the sum last paid as taxes upon such real property prior to the time of its acquisition by the port authority; provided, however, that in connection with any portion of any industrial development project or facility, which is owned by the port authority or another governmental entity and improved pursuant to this act with buildings, structures or improvements greater in value than the buildings, structures or improvements in existence at the time of its acquisition, development or improvement by the port authority, any person occupying such portion of such industrial development project or facility either as lessee, vendee or otherwise shall, as long as title thereto shall remain in the port authority or in another governmental entity, pay as a rental or additional rental charge an amount in lieu of taxes, if any, not in excess of the taxes on such improvements and on personal property, including water and sewer service charges or assessment, which such person would have been required to pay had it been the owner of such property during the period for which such payment is made; provided further, however, that neither the port authority nor any of its projects, facilities, properties, moneys or bonds and notes shall be obligated, liable or subject to lien of any kind whatsoever for the enforcement, collection or payment thereof. Each such city, town, township or village is hereby authorized and empowered to enter into such agreement or agreements with the port authority, which agreement or agreements may also include provisions with respect to the joint review of categories of tenants proposed as occupants for industrial development projects or facilities with the cities, towns, townships or villages in which they are proposed to be located, and to accept the payment or payments which the port authority is hereby authorized and empowered to make or which are paid by a person occupying any such portion of such industrial development project or facility as rental or as additional rental in lieu of taxes, and the sums so received by such city, town, township or village shall be devoted to purposes to which taxes may be applied in all affected taxing jurisdictions unless and until otherwise directed by law of the state in which such city, town, township or village is located. At least 10 days prior to the authorization by the port authority of any agreement provided for in this section 11, the port authority shall notify the chief executive officer of each city in the port district within which an industrial development project or facility has been included in the master plan provided for in paragraph b. of section 3 hereof of the proposed authorization of such agreement, shall seek their comments and shall include with such authorization any comments received from such city. The port authority shall not sell or lease substantially all of an industrial development project or facility to a proposed purchaser or lessee without the prior approval by the municipality wherein the project or facility is located of such purchaser or lessee.

L.1978, c. 110, s. 11, eff. Aug. 24, 1978.



Section 32:1-35.83 - Administration Of Details By Port Authority; Transmittal To And Consultation With Governor; Local Laws And Regulations; Jurisdiction; Subsidiary Corporations

32:1-35.83. Administration of details by port authority; transmittal to and consultation with Governor; local laws and regulations; jurisdiction; subsidiary corporations
Except as otherwise specifically provided, all details of the effectuation, including but not limited to details of financing, leasing, rentals, fees and other charges, rates, contracts and services, of industrial development projects or facilities by the port authority shall be within its sole discretion and its decision in connection with any and all matters concerning industrial development projects or facilities shall be controlling and conclusive; provided that the construction and operation of any such project or facility shall conform to the environmental and solid waste disposal standards and any state and county plans therefore in the state in which such project or facility is located. At least 90 days prior to the authorization by the port authority of the first contract for the construction of any industrial development project or facility, the port authority shall transmit to the Governor of the state in which such project or facility is to be located a statement as to the conformance of such industrial development project or facility with such environmental and solid waste disposal standards and any state and county plans therefor, and shall consult with such Governor or his designee with respect thereto. The port authority and the city, town, township or village in which any industrial development project or facility is to be located and for whose benefit such project or facility is undertaken are hereby authorized and empowered to enter into an agreement or agreements to provide which local laws, resolutions, ordinances, rules and regulations, if any, of such city, town, township or village affecting any industrial development project or facility shall apply to such project or facility. All other existing local laws, resolutions, ordinances or rules and regulations not provided for in such agreement shall be applicable to such industrial development projects or facilities. All such local laws, resolutions, ordinances or rules and regulations enacted after the date of such agreement or agreements shall not be applicable to such projects or facilities unless made applicable by such agreement or agreements or any modification or modifications thereto.

So long as any facility constituting a portion of any industrial development project or facility shall be owned, controlled or operated by the port authority, no public authority, agency, commission or municipality of either or both of the two states shall have jurisdiction over such project or facility nor shall any such public authority, agency, commission or municipality have any jurisdiction over the terms or method of effectuation of all or any portion thereof by the port authority including but not limited to the transfer of all or any portion thereof to or by the port authority; provided, however, the port authority is authorized and empowered to submit to the jurisdiction over such project or facility of either state or any department thereof or any such public authority, agency, commission or municipality when the exercise of such jurisdiction is necessary for the administration or implementation of Federal environmental or solid waste disposal laws by either state.

Nothing in this act shall be deemed to prevent the port authority from establishing, acquiring, owning, leasing, constructing, effectuating, developing, maintaining, operating, rehabilitating, improving, selling, transferring or mortgaging all or any portion of any industrial development project or facility through wholly owned subsidiary corporations of the port authority or subsidiary corporations owned by the port authority jointly with any public authority, agency or commission of either or both of the two states or from transferring to or from any such corporations any moneys, real property or other property for any of the purposes of this act. If the port authority shall determine from time to time to form such a subsidiary corporation it shall do so by executing and filing with the Secretary of State of the State of New York and the Secretary of State of the State of New Jersey a certificate of incorporation, which may be amended from time to time by similar filing, which shall set forth the name of such subsidiary corporation, its duration, the location of its principal office, any joint owners thereof, and the purposes of the corporation which shall be one or more of the purposes of establishing, acquiring, owning, leasing, constructing, effectuating, developing, maintaining, operating, rehabilitating, improving, selling, transferring or mortgaging all or any portion of any industrial development project or facility. The directors of such subsidiary corporation shall be the same persons holding the offices of commissioners of the port authority together with persons representing any joint owner thereof as provided for in the agreement in connection with the incorporation thereof. Such subsidiary corporation shall have all the powers vested in the port authority itself for the purposes of this act except that it shall not have the power to contract indebtedness. Such subsidiary corporation and any of its property, functions and activities shall all of the privileges, immunities, tax exemptions and other exemptions of the port authority and of the port authority's property, functions and activities. Such subsidiary corporation shall be subject to the restrictions and limitations to which the port authority may be subject, including, but not limited to the requirement that no action taken at any meeting of the board of directors of such subsidiary corporation shall have force or effect until the Governors of the two states shall have an opportunity, in the same manner and within the same time as now or hereafter provided by law for approval or veto of actions taken at any meeting of the port authority itself, to approve or veto such action. Such subsidiary corporation shall be subject to suit in accordance with section 9 of this act and chapter 301 of the laws of New York of 1950 and chapter 204 of the laws of New Jersey of 1951 as if such subsidiary corporation were the port authority itself. Such subsidiary corporation may be a participating employer under the New York retirement and social security law or any similar law of either state and the employees of any such subsidiary corporation, except those who are also employees of the port authority, shall not be deemed employees of the port authority.

Whenever any state, municipality, commission, public authority, agency, officer, department, board or division is authorized and empowered for any of the purposes of this act to cooperate and enter into agreements with the port authority or to grant any consent to the port authority or to grant, convey, lease or otherwise transfer any property to the port authority or to execute any document, such state, municipality, commission, public authority, agency, officer, department, board or division shall have the same authorization and power for any of such purposes to cooperate and enter into agreements with such subsidiary corporation and to grant consents to such subsidiary corporation and to grant, convey, lease or otherwise transfer property to such subsidiary corporation and to execute documents for such subsidiary corporation.

L.1978, c. 110, s. 12, eff. Aug. 24, 1978.



Section 32:1-35.84 - Bonds As Authorized Investment

32:1-35.84. Bonds as authorized investment
The bonds issued by the port authority to provide funds for any of the purposes of this act are hereby made securities in which all state and municipal officers and bodies of both states, all trust companies and banks other than savings banks, all building and loan associations, savings and loan associations, investment companies and other persons carrying on a commercial banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever other than savings banks, who are now or may hereafter be authorized by either state to invest in bonds of such state, may properly and legally invest any funds, including capital, belonging to them or within their control, and said bonds are hereby made securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency of either state for any purpose for which the deposit of bonds of such state is now or may hereafter be authorized. The bonds issued by the port authority to provide funds for any of the purposes of this act as security for which the general reserve fund shall have been pledged in whole or in part are hereby made securities in which all savings banks also may properly and legally invest any funds including capital, belonging to them or within their control.

L.1978, c. 110, s. 13, eff. Aug. 24, 1978.



Section 32:1-35.85 - Property; Requirement For Public Use; Acquisition; Condemnation

32:1-35.85. Property; requirement for public use; acquisition; condemnation
Subsequent to and subject to the execution of the agreement or agreements authorized by sections 11 and 12 hereof for the projects and facilities and it the locations specified herein, if the port authority shall find it necessary, convenient or desirable to acquire from time to time any real property or any property other than real property including but not limited to contract rights and other tangible or intangible personal property, to any of the purposes of this act whether for immediate or future use (including temporary construction, rehabilitation or improvement), the port authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for a public use, and upon such determination the said property shall be and shall be deemed to be required for such public use until otherwise determined by the port authority, and such determination shall not be affected by the fact that such property has theretofore been taken for and is then devoted to a public use; but the public use in the hands of or under the control of the port authority shall be deemed superior to the public use in the hands of any other person, association or corporation.

The port authority may acquire and is hereby authorized so to acquire from time to time, for any of the purposes of this act, such property, whether a fee simple absolute or a lesser interest, by condemnation, including the exercise of the right of eminent domain under and pursuant to the provisions of the eminent domain procedure law of the State of New York in the case of property located in or having its situs in such state, or the "Eminent Domain Act," P.L.1971, c. 361 (C. 20:3-1 et seq.), in the case of property located in or having its situs in the State of New Jersey, or, at the option of the part authority, as provided in section 15 of chapter 43 of the laws of New Jersey of 1947, as amended, in the case of property located in or having its situs in such state, or pursuant to such other and alternate procedure as may be provided by law of the state in which such property is located or has its situs; and all of said statutes for the acquisition of real property shall, for any of the purposes of this act, be applied also to the acquisition of other property authorized by this section, except that such provisions as pertain to surveys, diagrams, maps, plans or profiles, assessed valuation, lis pendens, service of notice and papers, filing in the office of the clerk in which the real property affected is situated and such other provisions as by their nature cannot be applicable to property other than real property, shall not be applicable to the acquisition of such other property. In the event that any property other than real property is acquired for any of the purposes of this act under this section then, with respect to such other property, notice of such proceeding and all subsequent notices or court processes shall be served upon the owners of such other property and upon the port authority by personal service or by registered or certified mail, except as may be otherwise directed by the court.

The port authority is hereby authorized and empowered, in its discretion, from time to time to combine any property which is to be acquired as aforesaid by condemnation for any of the purposes of this act for acquisition in a single action or proceeding notwithstanding that part of the property so to be acquired is personal property or mixed real and personal property or may be owned by more than one owner.

The owner of any property acquired by condemnation or the exercise of the right of eminent domain for any of the purposes of this act shall not be awarded for such property any increment above the just compensation required by the constitutions of the United States and of the state or states in which the property is located or has its situs by reason of any circumstances whatsoever.

Nothing herein contained shall be construed to prevent the port authority from bringing any proceedings to remove a cloud on title or such other proceedings as it may, in its discretion, deem proper and necessary, for from acquiring any such property by negotiation or purchase.

Where a person entitled to an award in the proceedings for the acquisition of property by condemnation or the right of eminent domain for any of the purposes of this act remains in possession of such property after the time of the vesting of title in the port authority, the reasonable value of this use and occupancy of such property subsequent to such time, as fixed by agreement or by the court in such proceedings or by any court of competent jurisdiction, shall be a lien against such award, subject only to liens of record at the time of the vesting of title in port authority.

L.1978, c. 110, s. 14, eff. Aug. 24, 1978.



Section 32:1-35.86 - Entry Upon Property For Purpose Of Surveys, Etc.

32:1-35.86. Entry upon property for purpose of surveys, etc.
The port authority and its duly authorized agents, and all persons acting under its authority and by its direction, may enter in the daytime into and upon any real property for the purpose of making such surveys, diagrams, maps, plans, soundings or borings as the port authority may deem necessary, convenient or desirable for any of the purposes of this act.

L.1978, c. 110, s. 15, eff. Aug. 24, 1978.



Section 32:1-35.87 - Governmental Nature And Public Purpose Of Other Port Authority Facilities; Nature Of Powers Conferred

32:1-35.87. Governmental nature and public purpose of other port authority facilities; nature of powers conferred
Any declarations contained herein with respect to the governmental nature and public purpose of any industrial development project of facility and to the exemption of any industrial development project or facility property and instruments relating thereto from taxation and to the discretion of the port authority with respect to said projects or facilities shall not be construed to imply that other port authority facilities, property and operations are not of a governmental nature or do not serve public purposes, or that they are subject to taxation, or that the determinations of the port authority with respect thereto are not conclusive. The powers hereby vested in the port authority and in any subsidiary corporation incorporated for any of the purposes of this act including but not limited to the power to acquire real property by condemnation or the exercise of the right or eminent domain shall be continuing powers and no exercise thereof by the port authority or a subsidiary corporation incorporated for any of the purposes of this act shall be deemed to exhaust them or any of them.

L.1978, c. 110, s. 16, eff. Aug. 24, 1978.



Section 32:1-35.88 - Act As Agreement Supplementing Compact; Liberal Construction; Construction Of Powers

32:1-35.88. Act as agreement supplementing compact; liberal construction; construction of powers
This section and the preceding sections hereof constitute an agreement between the states of New York and New Jersey supplementary to the compact between the two states dated April 30, 1921 and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and of the comprehensive plan heretofore adopted by the two states, and the powers granted to the port authority shall be construed to be in aid of and not in limitation or in derogation of any other powers, heretofore conferred upon or granted to the port authority.

L.1978, c. 110, s. 17, eff. Aug. 24, 1978.



Section 32:1-35.89 - Severability

32:1-35.89. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, so long as the act or remainder of the act shall nonetheless permit the effectuation, as a unified project, of any industrial development project or facility, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the two states hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1978, c. 110, s. 18, eff. Aug. 24, 1978.



Section 32:1-35.90 - Minutes Of Meeting At Which Action Taken To Change Covenants With Or Pledges To Bondholders; Filing; Waiver Of Requirement

32:1-35.90. Minutes of meeting at which action taken to change covenants with or pledges to bondholders; filing; waiver of requirement
A copy of the minutes of any action taken at any meeting of the port authority in connection with any modification, addition or deletion in or to any or all of the covenants with or pledges to bondholders contained in a resolution authorizing the issuance of consolidated bonds of the port authority from such covenants or pledges set forth in the immediately preceding resolution of the port authority authorizing the issuance of such bonds shall be filed with the temporary President and Minority Leader of the Senate and the Speaker and Minority Leader of the Assembly of the State of New York and the Secretary of the Senate and Clerk of the General Assembly of the State of New Jersey within 10 calendar days prior to transmitting the same to the Governor of each state for review if the legislature of such state be in session and not adjourned for more than 2 days, and, in the event the legislatures of the respective states are not in session or are adjourned for more than 2 days, the same shall be filed with such officers 30 calendar days prior to transmitting the same to the Governor of each state for review. Notice of such filing shall be provided to the Governor of each state at the same time.

The temporary President and Minority Leader of the Senate and the Speaker and Minority Leader of the Assembly of the State of New York and the Speaker of the General Assembly and the President of the Senate of the State of New Jersey, or their representatives designated by them in writing for this purpose, may by certificate filed with the secretary of the port authority waive the foregoing filing requirement with respect to any specific minutes.

L.1978, c. 110, s. 19, eff. Aug. 24, 1978.



Section 32:1-35.91 - Minutes Of Meeting At Which Action Taken In Connection With Purposes Of Act; Filing; Waiver Of Requirement

32:1-35.91. Minutes of meeting at which action taken in connection with purposes of act; filing; waiver of requirement
The port authority shall file with the temporary President and Minority Leader of the Senate and the Speaker and Minority Leader of the Assembly of the State of New York and the President, Minority Leader and Secretary of the Senate and the Speaker, Minority Leader and Clerk of the General Assembly of the State of New Jersey a copy of the minutes of any action taken at any meeting of the port authority in connection with any of the purposes of this act. Such filing must be made at least 10 calendar days before such minutes are transmitted to the Governor of each state for review; and notice of such filing shall be provided to the Governor of each state at the same time.

The temporary President and Minority Leader of the Senate and the Speaker and Minority Leader of the Assembly of the State of New York and the Speaker and Minority Leader of the General Assembly and the President and the Minority Leader of the Senate of the State of New Jersey, or their representatives designated by them in writing for this purpose, may by certificate filed with the secretary of the port authority waive the foregoing filing requirement with respect to any specific minutes.

L.1978, c. 110, s. 20, eff. Aug. 24, 1978. Amended by L.1979, c. 154, s. 1.



Section 32:1-35.92 - Special Reports; Request By Comptroller And Treasurer

32:1-35.92. Special reports; request by comptroller and treasurer
The Comptroller of the State of New York and the Treasurer of the State of New Jersey may each from time to time request a special report with such information as each such officer may require with respect thereto from the port authority with respect to any or all industrial development projects or facilities.

L.1978, c. 110, s. 21, eff. Aug. 24, 1978.



Section 32:1-35.93 - Effective Date

32:1-35.93. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act, but if the State of New York has already enacted such legislation, this act shall take effect immediately.

L.1978, c. 110, s. 22, eff. Aug. 24, 1978.



Section 32:1-36 - Location; Perth Amboy To Tottenville

32:1-36. Location; Perth Amboy to Tottenville
In partial effectuation of the comprehensive plan for the development of the port of New York, and of section four thereof, adopted by the states of New Jersey and New York by chapter 9, Laws of New Jersey, 1922, and chapter 43, Laws of New York, 1922, which was consented to and which the Port of New York Authority was authorized and empowered to carry out and effectuate by the congress of the United States by Public Resolution No. 66, 67th Congress, H.J.Res. 337, and of the port compact or treaty between the two states dated April thirtieth, one thousand nine hundred and twenty-one, authorized and approved by chapter 151, Laws of New Jersey, 1921, and chapter 154, Laws of New York, 1921, and consented to by the congress of the United States by Public Resolution No. 17, 67th Congress, S.J.Res. 88, the Port of New York Authority (hereinafter called the port authority) is authorized and empowered to construct, operate, maintain and own a bridge, with the necessary approaches thereto, across the Arthur Kill, between Perth Amboy on the New Jersey side and Tottenville on the New York side.

L.1924, c. 125, s. 1, p. 233 (1924 Suppl. s. 161-26).



Section 32:1-37 - Approval Of Approach Plans

32:1-37. Approval of approach plans
The plan of the approaches at either end of the tunnels and bridges, which shall include any highway extension or changes which the port authority shall deem convenient or necessary, shall be subject to the approval of the respective municipalities in which they shall be located. Except as so limited the port authority shall determine the site, size, type and method of construction of such bridge and approaches and all matters pertaining thereto.

L.1924, c. 125, s. 2, p. 234 (1924 Suppl. s. 161-27).



Section 32:1-38 - Regulations; Tolls

32:1-38. Regulations; tolls
The port authority is authorized to make and enforce such rules and regulations and to establish and levy such charges and tolls as it may deem convenient or necessary for the operation and maintenance of the said bridge and to insure at least sufficient revenue to meet the expenses of the construction, operation and maintenance thereof, and to make provision for the payment of the interest upon and amortization and retirement of such bonds or other securities or obligations as it may issue or incur for the purposes of this act, as hereinafter provided. There shall be allocated to the cost of construction, operation and maintenance of the bridge such proportion of the general expenses of the port authority as it shall deem properly chargeable thereto.

L.1924, c. 125, s. 3, p. 234 (1924 Suppl. s. 161-28).



Section 32:1-39 - Construction Costs; Pledge Of Tolls; Project Self-sustaining

32:1-39. Construction costs; pledge of tolls; project self-sustaining
The said bridge shall be built and paid for in whole or in part out of moneys to be raised by the port authority on bonds or other securities or obligations issued or incurred by it pursuant to Article VI of the said compact or treaty. The said bonds or other securities and any other obligations which the port authority may incur shall be issued and incurred upon such terms and conditions as the port authority may deem proper. As security therefor the port authority is authorized and empowered to pledge the revenues and tolls arising out of the use of the bridge until such time as the sums borrowed therefor are fully amortized and repaid.

L.1924, c. 125, s. 4, p. 235 (1924 Suppl. s. 161-29).



Section 32:1-40 - Acquisition Of Property By Agreement Or Condemnation

32:1-40. Acquisition of property by agreement or condemnation
If, for any of the purposes hereunder, the port authority shall find it necessary or convenient for it to acquire title to or any lesser interest in real property as herein defined, in this state, then the port authority may find and determine that such property is required for a public use, and upon such due determination, the said property shall be and shall be deemed to be required for such a public use; and with the exceptions hereinafter specifically noted the said determination or fact shall not be affected by the fact that such property has theretofore been taken for, or is now devoted to, a public use; but the public use in the hands or under the control of the port authority shall be deemed superior to the public use in the hands of any other person, association or corporation. If the port authority is unable to agree for the purchase of any such property, or if the owner thereof shall be incapable of selling the same, or if, after diligent search and inquiry, the name and residence of any such owner cannot be ascertained, or if title to any such property has been acquired or attempted to be acquired and has been found to be invalid or defective, the port authority may acquire title to all such property by condemnation under and pursuant to the provisions of this act.

L.1924, c. 125, s. 5, p. 235 (1924 Suppl. s. 161-30).



Section 32:1-41 - Property Of Municipalities; Nonimpairment Of Bonded Debt Or Sinking Fund; Use Of State Lands

32:1-41. Property of municipalities; nonimpairment of bonded debt or sinking fund; use of state lands
Anything in this act to the contrary notwithstanding, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality shall be taken by the port authority, without the authority or consent of such county, city, borough, village, township or other municipality, nor shall anything herein impair or invalidate in any way any bonded indebtedness of the state, or such county, city, borough, village, township or other municipality, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose.

The port authority is hereby authorized and empowered to acquire from such county, city, borough, village, township, or other municipality by agreement therewith, and such county, city, borough, village, township or other municipality is hereby authorized and empowered to grant and convey for such consideration as it may deem wise, any real property which may be necessary for the construction, operation and maintenance of the bridge and the approaches thereto, including such lands, structures or interests therein as have already been devoted to a public use.

The state of New Jersey hereby consents to the use and occupation of the lands of the state necessary for the construction, operation and maintenance of the said bridge and the approaches thereto, including lands of the state lying under the waters of the Arthur Kill.

L.1924, c. 125, s. 6, p. 235 (1924 Suppl. s. 161-31).



Section 32:1-42 - Definition Of "Real Property"

32:1-42. Definition of "real property"
The term real property as used in this act is defined to include lands, structures, franchises and interest in land, including lands under water and riparian rights, and any and all other things and rights usually included within the said term, and includes also any and all interests in such property less than full title, such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgage or otherwise, and also all claims for damage for such real estate.

L.1924, c. 125, s. 14, p. 241 (1924 Suppl. s. 161-39).



Section 32:1-43 - Interpretation

32:1-43. Interpretation
Any powers herein granted to the port authority shall be regarded as in aid of and supplemental to and in no case as a limitation upon any of the powers vested in it by the states of New Jersey and New York and/or by congress.

L.1924, c. 125, s. 15, p. 241 (1924 Suppl. s. 161-40).



Section 32:1-44 - Effect Of Partial Invalidity

32:1-44. Effect of partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective such term or provision shall be enforced and effectuated; nor shall such determination be deemed to invalidate the remaining terms or provisions hereof.

L.1924, c. 125, s. 16, p. 241 (1924 Suppl. s. 161-41).



Section 32:1-45 - Appropriation

32:1-45. Appropriation
For the preliminary work necessary for making borings, surveys, engineering studies, investigations, hearings and all matters incidental or appertaining thereto, the sum of fifty thousand dollars ($50,000), or so much thereof as may be necessary, is hereby appropriated out of any moneys in the state treasury not otherwise appropriated. The moneys hereby appropriated shall be paid out by the state treasurer on the warrant of the comptroller of the treasury, upon vouchers signed by the chairman of the said port authority. The said sum shall be paid back to the state when the cost of construction of said bridge shall have been fully paid for and the debt or debts created for such purpose amortized.

L.1924, c. 125, s. 17, p. 242 (1924 Suppl. s. 161-42).



Section 32:1-46 - Effective Date

32:1-46. Effective date
This act shall take effect immediately.

L.1924, c. 125, s. 18, p. 242.



Section 32:1-47 - Procedure

32:1-47. Procedure
Whenever "real property" as defined in the act to which this act is a supplement is to be acquired by the Port of New York Authority, pursuant to the provisions of the act to which this act is a supplement, all proceedings for such acquisition shall be had pursuant to the provisions of an act entitled "An act to regulate the ascertainment and payment of compensation for property condemned or taken for public use (Revision of one thousand nine hundred)," approved March twentieth, one thousand nine hundred, and the acts amendatory thereof and supplemental thereto.

L.1925, c. 193, s. 1, p. 461.



Section 32:1-48 - Location; Elizabeth To Howland Hook

32:1-48. Location; Elizabeth to Howland Hook
In partial effectuation of the comprehensive plan for the development of the port of New York, and of section four thereof, adopted by the state of New Jersey and New York by chapter 9, Laws of New Jersey, 1922, and chapter 43, Laws of New York, 1922, which was consented to and which the Port of New York Authority was authorized and empowered to carry out and effectuate by the congress of the United States by Public Resolution No. 66, 67th Congress, H.J.Res. 337, and of the port compact or treaty between the two states dated April thirtieth, one thousand nine hundred and twenty-one, authorized and approved by chapter 151, Laws of New Jersey, 1921, and chapter 154, Laws of New York, 1921, and consented to by the congress of the United States by Public Resolution No. 17, 67th Congress, S.J.Res. 88, the Port of New York Authority (hereinafter called the port authority) is authorized and empowered to construct, operate, maintain and own a bridge, with the necessary approaches thereto, across the Arthur Kill, between Elizabeth on the New Jersey side and Howland Hook on the New York side.

L.1924, c. 149, s. 1, p. 338 (1924 Suppl. s. 161-43).



Section 32:1-49 - Approval Of Approach Plans

32:1-49. Approval of approach plans
The plan of the approaches at either end of the bridge, which shall include any highway extension or changes which the port authority shall deem convenient or necessary, shall be subject to the approval of the respective municipalities in which they shall be located. Except as so limited the port authority shall determine the site, size, type and method of construction of such bridge and approaches and all matters pertaining thereto.

L.1924, c. 149, s. 2, p. 339 (1924 Suppl. s. 161-44).



Section 32:1-50 - Regulations; Tolls; Retirement Of Obligations

32:1-50. Regulations; tolls; retirement of obligations
The port authority is authorized to make and enforce such rules and regulations and to establish and levy such charges and tolls as it may deem convenient or necessary for the operation and maintenance of the said bridge and to insure at least sufficient revenue to meet the expenses of the construction, operation and maintenance thereof, and to make provision for the payment of the interest upon and amortization and retirement of such bonds or other securities or obligations as it may issue or incur for the purposes of this act, as hereinafter provided. There shall be allocated to the cost of construction, operation and maintenance of the bridge such proportion of the general expenses of the port authority as it shall deem properly chargeable thereto.

L.1924, c. 149, s. 3, p. 339 (1924 Suppl. s. 161-45).



Section 32:1-51 - Construction Costs; Pledge Of Tolls; Project Self-sustaining

32:1-51. Construction costs; pledge of tolls; project self-sustaining
The said bridge shall be built and paid for in whole or in part out of moneys to be raised by the port authority on bonds or other securities or obligations issued or incurred by it pursuant to Article VI of the said compact or treaty. The said bonds or other securities and any other obligations which the port authority may incur shall be issued and incurred upon such terms and conditions as the port authority may deem proper. As security therefor the port authority is authorized and empowered to pledge the revenues and tolls arising out of the use of the bridge until such time as the sums borrowed therefor are fully amortized and repaid.

L.1924, c. 149, s. 4, p. 339 (1924 Suppl. s. 161-46).



Section 32:1-52 - Acquisition Of Property By Agreement Or Condemnation

32:1-52. Acquisition of property by agreement or condemnation
If, for any of the purposes hereunder, the port authority shall find it necessary or convenient for it to acquire title to or any lesser interest in real property as herein defined, in this state, then the port authority may find and determine that such property is required for a public use, and upon such due determination, the said property shall be and shall be deemed to be required for such a public use; and with the exceptions hereinafter specifically noted the said determination or fact shall not be affected by the fact that such property has theretofore been taken for, or is now devoted to, a public use; but the public use in the hands or under the control of the port authority shall be deemed superior to the public use in the hands of any other person, association or corporation. If the port authority is unable to agree for the purchase of any such property, or if the owner thereof shall be incapable of selling the same, or if, after diligent search and inquiry, the name and residence of any such owner cannot be ascertained, or if title to any such property has been acquired or attempted to be acquired and has been found to be invalid or defective, the port authority may acquire title to all such property by condemnation under and pursuant to the provisions of this act.

L.1924, c. 149, s. 5, p. 339 (1924 Suppl. s. 161-47).



Section 32:1-53 - Property Of Municipalities; Nonimpairment Of Bonded Debt Or Sinking Fund; Use Of State Lands

32:1-53. Property of municipalities; nonimpairment of bonded debt or sinking fund; use of state lands
Anything in this act to the contrary notwithstanding, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality shall be taken by the port authority, without the authority or consent of such county, city, borough, village, township or other municipality, nor shall anything herein impair or invalidate in any way any bonded indebtedness of the state, or such county, city, borough, village, township or other municipality, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose.

The port authority is hereby authorized and empowered to acquire from such county, city, borough, village, township, or other municipality, by agreement therewith, and such county, city, borough, village, township or other municipality is hereby authorized and empowered to grant and convey for such consideration as it may deem wise, any real property which may be necessary for the construction, operation and maintenance of the bridge and the approaches thereto, including such lands, structures or interests therein as have already been devoted to a public use.

The state of New Jersey hereby consents to the use and occupation of the lands of the state necessary for the construction, operation and maintenance of the said bridge and approaches thereto, including lands of the state lying under waters of the Arthur Kill.

L.1924, c. 149, s. 6, p. 340 (1924 Suppl. s. 161-48).



Section 32:1-54 - Definition Of "Real Property"

32:1-54. Definition of "real property"
The term real property as used in this act is defined to include lands, structures, franchises and interest in land, including lands under water and riparian rights, and any and all other things and rights usually included within the said term, and includes also any and all interests in such property less than full title, such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgage or otherwise, and also all claims for damage for such real estate.

L.1924, c. 149, s. 14, p. 346 (1924 Suppl. s. 161-56).



Section 32:1-55 - Interpretation

32:1-55. Interpretation
Any powers herein granted to the port authority shall be regarded as in aid of and supplemental to and in no case as a limitation upon any of the powers vested in it by the states of New Jersey and New York and/or by congress.

L.1924, c. 149, s. 15, p. 346 (1924 Suppl. s. 161-57).



Section 32:1-56 - Effect Of Partial Invalidity

32:1-56. Effect of partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective such term or provision shall be enforced and effectuated; nor shall such determination be deemed to invalidate the remaining terms or provisions hereof.

L.1924, c. 149, s. 16, p. 346 (1924 Suppl. s. 161-58).



Section 32:1-57 - Appropriation

32:1-57. Appropriation
For the preliminary work necessary for making borings, surveys, engineering studies, investigations, hearings and all matters incidental or appertaining thereto, the sum of fifty thousand dollars ($50,000), or so much thereof as may be necessary, is hereby appropriated out of any moneys in the state treasury not otherwise appropriated. The moneys hereby appropriated shall be paid out by the state treasurer on the warrant of the comptroller of the treasury, upon vouchers signed by the chairman of the said port authority. The said sum shall be paid back to the state when the cost of construction of said bridge shall have been fully paid for and the debt or debts created for such purpose amortized.

L.1924, c. 149, s. 17, p. 346 (1924 Suppl. s. 161-59).



Section 32:1-58 - Effective Date

32:1-58. Effective date
This act shall take effect immediately.

L.1924, c. 149, s. 18, p. 346.



Section 32:1-59 - Procedure

32:1-59. Procedure
Whenever "real property" as defined in the act to which this act is a supplement is to be acquired by the Port of New York Authority, pursuant to the provisions of the act to which this act is a supplement, all proceedings for such acquisition shall be had pursuant to the provisions of an act entitled "An act to regulate the ascertainment and payment of compensation for property condemned or taken for public use (Revision of one thousand nine hundred)," approved March twentieth, one thousand nine hundred, and the acts amendatory thereof and supplemental thereto.

L.1925, c. 195, s. 1, p. 464.



Section 32:1-60 - New Jersey Appropriation; Financing By Port Authority

32:1-60. New Jersey appropriation; financing by port authority
In aid of the prompt and economical construction of the bridges which the Port of New York Authority, hereinafter called the "port authority" , has been authorized to construct across the Arthur Kill between Perth Amboy on the New Jersey side and Tottenville on the New York side and between Elizabeth on the New Jersey side and Howland Hook on the New York side (by chapters 125 and 149, respectively, Laws of New Jersey, 1924, and chapters 230 and 186, respectively, Laws of New York, 1924), there is hereby appropriated, subject to the limitations and conditions hereinafter set forth, the sum of two million dollars ($2,000,000.00), or so much thereof as may be requisitioned, out of any moneys in the state treasury not otherwise appropriated. The said sum shall be paid out by the state treasurer on the warrant of the comptroller of the treasury to the said port authority upon requisitions signed by the chairman of the said port authority, in five annual installments of four hundred thousand dollars ($400,000.00) each, the first installment to be available at any time during the fiscal year commencing in one thousand nine hundred and twenty-five, and one other installment to be available during each of the four succeeding fiscal years. If the requisitions made in any one fiscal year shall not in the aggregate equal such installment of four hundred thousand dollars ($400,000.00), the balance not requisitioned shall be available in any subsequent year during or after the said five-year period and in addition to any installment available during each year; provided, however, that after the first installment of the appropriation hereby made has been paid over to the port authority no subsequent installments shall be paid until the port authority shall have raised on its own obligations and have available for the construction of said bridges an amount of money equal to six times the amount of installments previously paid pursuant to this act, the intent of this proviso being that before payment of any installment hereunder, other than the initial one, money shall have been made available for the construction of said bridges from the obligations of the port authority in an amount at least equal to three times the amount of money paid over to the port authority pursuant to this act and to the legislation complementary hereto of the state of New York.

L.1925, c. 37, s. 1, p. 101.



Section 32:1-61 - Similar Advance By New York State

32:1-61. Similar advance by New York state
No part of the said appropriation made by the preceding section shall be payable unless and until the state of New York shall make available to the port authority an equal sum, the intent hereof being that each state shall cause to be paid over, or made available to the port authority in not more than five equal annual installments one-half of a total fund of four million dollars ($4,000,000.00), to be available to the said port authority as an advance for the construction of the said bridges, and that the appropriation of the state of New Jersey is conditioned upon the undertaking of the state of New York to provide its half of the said fund within such five-year period.

L.1925, c. 37, s. 2, p. 102.



Section 32:1-62 - Use Of Moneys; Tolls Pledged; Project Self-sustaining

32:1-62. Use of moneys; tolls pledged; project self-sustaining
The moneys appropriated by this act shall be applied by the port authority to the construction of the bridges hereinbefore mentioned and purposes incidental thereto and for no other purpose whatsoever. The balance of the money needed for the construction of the said bridges and incidental purposes shall be raised by the port authority on its own obligations secured by the pledge of the revenues and tolls arising out of the use of the said bridges, all in accordance with the provisions of the laws authorizing and governing the construction and operation of the said bridges. As security for obligations so issued and the moneys so appropriated, the revenues and tolls arising out of the use of the said bridge shall be pledged to the repayment of the entire issue of bonds and other securities for the construction thereof, together with the interest, and the repayment of the moneys appropriated by the state; it being the declared policy of the state that the said bridges, so far as the payment of the bonds or other securities issued for the construction thereof, together with the repayment of the moneys advanced by the state, shall in all respects be self-sustaining.

L.1925, c. 37, s. 3, p. 102.



Section 32:1-63 - Repayment Of State Advances

32:1-63. Repayment of state advances
The obligation for moneys so raised by the port authority on its own obligations for the construction of the said bridges and purposes incidental thereto shall constitute a lien upon the revenues and tolls therefrom in accordance with the terms and conditions of law and upon which such moneys are raised, and any right or claim of the state, including that arising out of the appropriation made hereby, shall be subordinated to such lien. The port authority shall, however, pay into the state treasury annually out of the revenues and tolls from each such bridge, a sum equal to four per cent per annum upon the unpaid balance of the amount actually advanced to the port authority hereunder and applied to the respective bridge, as interest for that year, together with at least two per cent of the principal of such advance until the whole sum so advanced is repaid to the state; provided, that the port authority shall not make such payments until it shall have accumulated and only so long as and for the years in which it holds out of the tolls or revenues of such respective bridge or otherwise a reserve fund equal to ten per cent of its own obligations issued in relation to or for the construction of such bridge, over and above the sums required by the terms of such obligations to be set aside for amortization or a sinking fund, and unless in said year the tolls or revenues from the said bridge after the payment of all expenses for operation and maintenance are sufficient to satisfy the interest and other contractual requirements of said obligations; and provided, further, that such payment shall not be made into the state treasury unless there shall be available under the same conditions sufficient money to make payment on similar terms to the state of New York and that if there exists such surplus revenue but insufficient to make complete payment on such terms or conditions both to the states of New York and New Jersey, then such surplus revenue shall be prorated in accordance with the respective unpaid balances of the advances made by the two states and such prorated sum shall be paid into the state treasury in place and stead of the amount above provided, to be applied first upon the interest for the current year and the balance, if any, in reduction of principal. The intent hereof is that the port authority shall be required to and shall pay interest to the state upon such advances, and/or make payments on account of principal, only for the years when, and to the extent that, there shall be available on the conditions herein provided a surplus from the revenues or tolls for the payment of such interest and/or principal.

L.1925, c. 37, s. 4, p. 103.



Section 32:1-64 - Competitive Crossings; Tolls Unimpaired; Protection Of Bondholders

32:1-64. Competitive crossings; tolls unimpaired; protection of bondholders
The state of New Jersey (the state of New York by appropriate legislation concurring herein) does pledge to and agree with those subscribing to the obligations issued by the port authority for the construction of the said bridges and incidental purposes that the state will not authorize the construction or maintenance of any other highway crossings for vehicular traffic on the waters of the Arthur Kill, between the two states in competition with the said bridges, nor will it limit or alter the rights now vested in the port authority to establish and levy such charges and tolls as it may deem convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation and to fulfill the terms of the obligations assumed by it in relation to such bridges until the said obligations, together with interest thereon, are fully met and discharged; provided that such crossings shall be considered as competitive with the bridges across the Arthur Kill only if they shall form a highway connection for vehicular traffic between the two states across or under the Arthur Kill; and provided further, that nothing herein contained shall preclude the authorization of such additional interstate crossings if and when adequate provision shall be made by law for the protection of those advancing money upon the obligations of the port authority for the construction of the bridges mentioned in paragraph one hereof or incidental purposes.

L.1925, c. 37, s. 5, p. 104.



Section 32:1-65 - Contract Between States And Bondholders

32:1-65. Contract between states and bondholders
The state of New York by appropriate legislation concurring herein, the provisions of this act together with the provisions complementary thereto in the acts of the legislature of the state of New York, shall constitute a contract or agreement between the two states for the benefit of those lending money to the port authority for the construction of such bridges, and the said port authority on behalf of the state may include in the bonds or other evidences of its obligations issued by it for the construction of the said bridges or incidental purposes such part of this act as shall seem proper as and as evidence of the foregoing agreements made by the state with the holders of the said bonds or other obligations, and thereupon the said terms so included shall become a contract between the state and the holders of the said bonds or other obligations.

L.1925, c. 37, s. 6, p. 105.



Section 32:1-66 - Object Of Bridge; Tax Exemption

32:1-66. Object of bridge; tax exemption
The construction, maintenance and operation of said bridges is in all respects for the benefit of the people of the two states, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and the port authority shall be regarded as performing a governmental function in undertaking the said construction, maintenance and operation and in carrying out the provisions of law relating to the said bridges and shall be required to pay no taxes or assessments upon any of the property acquired by it for the construction, operation and maintenance of such bridges.

L.1925, c. 37, s. 7, p. 105.



Section 32:1-67 - Obligations Legal For Investment

32:1-67. Obligations legal for investment
The obligations which may be issued by the port authority for the construction of the bridges mentioned in number one hereof or for purposes incidental thereto are hereby made securities in which all public officers and bodies of this state and of its municipal subdivisions, all insurance companies and associations, all savings banks and savings institutions including savings and loan associations, executors, administrators, guardians, trustees and all other fiduciaries in this state may properly and legally invest the funds within their control.

L.1925, c. 37, s. 8, p. 105.



Section 32:1-68 - Interpretation

32:1-68. Interpretation
Any powers herein granted to the port authority shall be regarded as in aid of and supplemental to and in no case as a limitation upon any of the powers vested in it by the states of New Jersey and New York and/or by congress.

L.1925, c. 37, s. 9, p. 105.



Section 32:1-69 - Effect Of Partial Invalidity

32:1-69. Effect of partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective such term or provision shall be enforced and effectuated; nor shall such determination be deemed to invalidate the remaining terms or provisions hereof.

L.1925, c. 37, s. 10, p. 106.



Section 32:1-70 - Effective Date

32:1-70. Effective date
This act shall take effect immediately.

L.1925, c. 37, s. 11, p. 106.



Section 32:1-71 - Location; Fort Lee To Fort Washington

32:1-71. Location; Fort Lee to Fort Washington
In partial effectuation of the comprehensive plan for the development of the port of New York, and of section four thereof, adopted by the states of New Jersey and New York, by chapter nine, Laws of New Jersey, nineteen hundred and twenty-two, and chapter forty-three, Laws of New York, nineteen hundred and twenty-two, which was consented to and which the Port of New York Authority was authorized and empowered to carry out and effectuate by the congress of the United States by public resolution number sixty-six, sixty-seventh congress, House joint resolution three hundred and thirty-seven, and of the port compact or treaty between the two states dated April thirtieth, nineteen hundred and twenty-one, authorized and approved by chapter one hundred and fifty-one, Laws of New Jersey, nineteen hundred and twenty-one, and chapter one hundred and fifty-four, Laws of New York, nineteen hundred and twenty-one, and consented to by the congress of the United States by public resolution number seventeen, sixty-seventh congress, Senate joint resolution eighty-eight, the Port of New York Authority (hereinafter called the port authority) is authorized and empowered to construct, operate, maintain and own a bridge, with the necessary approaches thereto, across the Hudson river, from points between One Hundred and Seventieth street and One Hundred and Eighty-fifth street, borough of Manhattan, New York city, and points approximately opposite thereto in the borough of Fort Lee, Bergen county, New Jersey.

L.1925, c. 41, s. 1, p. 110.



Section 32:1-72 - Approval Of Approach Plans

32:1-72. Approval of approach plans
The plan of the approaches at either end of the bridge shall be subject to the approval of the respective governors of the states of New York and New Jersey and of the respective municipalities in which they shall be located. Except as so limited the port authority shall determine the site, size, type and method of construction of bridge and approaches and all matters pertaining thereto.

L.1925, c. 41, s. 2, p. 111.



Section 32:1-73 - Regulations; Tolls; Retirement Of Obligations

32:1-73. Regulations; tolls; retirement of obligations
The port authority is authorized to make and enforce such rules and regulations and to establish and levy such charges and tolls as it may deem convenient or necessary for the operation and maintenance of the said bridge and to insure at least sufficient revenue to meet the expenses of the construction, operation and maintenance thereof, and to make provision for the payment of the interest upon and amortization and retirement of such bonds or other securities or obligations as it may issue or incur for the purposes of this act, as hereinafter provided. There shall be allocated to the cost of construction, operation and maintenance of the bridge such proportion of the general expenses of the port authority as it shall deem properly chargeable thereto.

L.1925, c. 41, s. 3, p. 111.



Section 32:1-74 - Construction Costs; Pledge Of Tolls; Project Self-sustaining

32:1-74. Construction costs; pledge of tolls; project self-sustaining
The said bridge shall be built and paid for in whole or in part out of moneys to be raised by the port authority on bonds or other securities or obligations issued or incurred by it pursuant to article six of the said compact or treaty. The said bonds or other securities and any other obligations which the port authority may incur shall be issued and incurred upon such terms and conditions as the port authority may deem proper, subject, however, to the limitations of this act. As security therefor the revenues and tolls arising out of the use of the bridge shall be pledged for the repayment of the entire issue of the bonds and other securities issued for the construction thereof, and the approaches and highway connections, and for the repayment of any moneys advanced by the state, together with interest; it being the declared policy of the state that the said bridge so far as the payment of the bonds or other securities issued, and repayment of moneys advanced by the state for the construction thereof, shall in all respects be self-sustaining.

L.1925, c. 41, s. 4, p. 111.



Section 32:1-75 - Acquisition Of Property By Agreement Or Condemnation

32:1-75. Acquisition of property by agreement or condemnation
If, for any of the purposes hereunder, the port authority shall find it necessary or convenient for it to acquire any real property as herein defined, in this state, then the port authority may find and determine that such property is required for a public use, and upon such due determination, the said property shall be and shall be deemed to be required for such a public use; and with the exceptions hereinafter specifically noted the said determination or fact shall not be affected by the fact that such property has theretofore been taken for, or is then devoted to, a public use; but the public use in the hands or under the control of the port authority shall be deemed superior to the public use in the hands of any other person, association or corporation. If the port authority is unable to agree for the acquirement of any such property, or if the owner thereof shall be incapable of disposing of the same, or if, after diligent search and inquiry, the name and residence of any such owner cannot be ascertained, or if any such property has been acquired or attempted to be acquired and title or other rights therein have been found to be invalid or defective, the port authority may acquire such property by condemnation under and pursuant to the provisions of this act.

L.1925, c. 41, s. 5, p. 112.



Section 32:1-76 - Property Of Municipalities; Nonimpairment Of Bonded Debt Or Sinking Fund; Use Of State Lands

32:1-76. Property of municipalities; nonimpairment of bonded debt or sinking fund; use of state lands
Anything in this act to the contrary notwithstanding, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality shall be taken by the port authority, without the authority or consent of such county, city, borough, village, township or other municipality, nor shall anything herein impair or invalidate in any way any bonded indebtedness of the state, or such county, city, borough, village, township or other municipality, nor impair the provisions of law regulating the payment into sinking funds of revenue derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose. The port authority is hereby authorized and empowered to acquire from such county, city, borough, village, township or other municipality, by agreement therewith, and such county, city, borough, village, township or other municipality is hereby authorized and empowered to grant and convey for such consideration as it may deem wise, any real property which may be necessary for the construction, operation and maintenance of bridge and approaches thereto, including such real property as has already been devoted to a public use.

The state of New Jersey hereby consents to the use and occupation of the real property of the state necessary for the construction, operation and maintenance of the said bridge and the approaches thereto, including lands of the state lying under the waters of the Hudson river.

L.1925, c. 41, s. 6, p. 112.



Section 32:1-77 - Condemnation Procedure

32:1-77. Condemnation procedure
Whenever any proceedings for the acquisition of "real property" , as defined in this act, is instituted under this act, such proceedings shall be conducted pursuant to the provisions of an act entitled "An act to regulate the ascertainment and payment of compensation for property condemned or taken for public use" (Revision of one thousand nine hundred), approved March twentieth, one thousand nine hundred, and the acts amendatory thereof and supplemental thereto.

L.1925, c. 41, s. 7, p. 113.



Section 32:1-78 - Definition Of "Real Property"

32:1-78. Definition of "real property"
The term "real property" as used in this act is defined to include lands, structures, franchises and interests in land, including lands under water and riparian rights and any and all other things and rights usually included within the said term, and includes also any and all interests in such property less than full title, such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise, and also all claims for damage for such real estate.

L.1925, c. 41, s. 8, p. 113.



Section 32:1-79 - Interpretation

32:1-79. Interpretation
Any powers herein granted to the port authority shall be regarded as in aid of and supplemental to and in no case as a limitation upon any of the powers vested in it by the states of New Jersey and New York and/or by congress.

L.1925, c. 41, s. 9, p. 113.



Section 32:1-80 - Effect Of Partial Invalidity

32:1-80. Effect of partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective such term or provision shall be enforced and effectuated; nor shall such determination be deemed to invalidate the remaining terms or provisions hereof.

L.1925, c. 41, s. 10, p. 114.



Section 32:1-81 - Appropriation

32:1-81. Appropriation
For the preliminary work necessary for making borings, surveys, engineering studies, investigations, hearings and all matters incidental or appertaining thereto, the sum of one hundred and fifty thousand dollars ($150,000), or so much thereof as may be necessary, is hereby appropriated out of any moneys in the state treasury not otherwise appropriated. The moneys hereby appropriated shall be paid out by the state treasurer on the warrant of the comptroller of the treasury upon vouchers signed by the chairman of the said port authority. The said sum shall be paid back to the state when the cost of construction of said bridge shall have been fully paid for and the debt or debts created for such purpose amortized.

L.1925, c. 41, s. 11, p. 114.



Section 32:1-82 - Concurrent Legislation By New York State

32:1-82. Concurrent legislation by New York state
Neither the construction of such bridge, the approaches or highway connections, nor any preliminary work, authorized by this act, shall be begun, nor shall any moneys be expended hereunder by the port authority, until the state of New York by appropriate legislation concurs therein, and appropriates an equivalent amount.

L.1925, c. 41, s. 12, p. 114.



Section 32:1-83 - Effective Date

32:1-83. Effective date
This act shall take effect immediately.

L.1925, c. 41, s. 13, p. 114.



Section 32:1-83.1 - Authorization Of Bus Passenger Facility As Improvement To George Washington Bridge; Tolls And Charges

32:1-83.1. Authorization of bus passenger facility as improvement to George Washington Bridge; tolls and charges
Upon the concurrence of the State of New York herein, in the manner indicated in section 9 hereof, the States of New Jersey and New York agree that the Port Authority is hereby authorized and empowered, in its discretion, to construct, own, maintain and operate in Washington Heights in the borough of Manhattan, New York City, as an addition and improvement to the vehicular bridge over the Hudson river at Fort Lee, known as and hereinafter in this section referred to as the George Washington Bridge, a bus passenger facility, by which is meant a facility consisting of 1 or more buildings, structures, improvements, loading or unloading areas, parking areas or other facilities necessary, convenient or desirable in the opinion of the Port Authority for the accommodation of omnibuses and other motor vehicles operated by carriers engaged in the transportation of passengers, or for loading, unloading, interchange or transfer of such passengers or their baggage, or otherwise for the accommodation, use or convenience of such passengers or such carriers or their employees and for purposes incidental thereto.

Nothing contained herein or in the act supplemental hereby shall be deemed to prevent the Port Authority from establishing, levying and collecting tolls and other charges in connection with such bus passenger facility in addition to and other than the tolls or charges established, levied and collected in connection with the George Washington Bridge or any other bridge or tunnel.

L.1956, c. 156, p. 628, s. 2, supplementing L.1931, c. 4.



Section 32:1-84 - New Jersey Appropriation; Financing By Port Authority

32:1-84. New Jersey appropriation; financing by port authority
In aid of the prompt and economical construction of the bridge which the Port of New York Authority, hereinafter called the "port authority," has been authorized to construct across the Hudson river, between Fort Lee on the New Jersey side and Fort Washington on the New York side (by chapter 41, Laws of New Jersey, 1925, and chapter 211, Laws of New York, 1925) there is hereby appropriated, subject to the limitations and conditions hereinafter set forth, the sum of five million dollars ($5,000,000), or so much thereof as may be requisitioned, out of any moneys in the state treasury not otherwise appropriated. The said sum shall be paid out by the state treasurer on the warrant of the comptroller of the treasury to the said port authority upon requisitions signed by the chairman of the said port authority, in five annual installments of one million dollars ($1,000,000) each, the first installment to be available at any time during the fiscal year commencing in one thousand nine hundred and twenty-seven, and one other installment to be available at any time during each of the four succeeding fiscal years; provided, however, the state of New York shall, by appropriate legislation, agree and obligate itself to provide for the payment of five million dollars, either in installments of one million dollars, payable over the period and in the manner aforesaid, or by providing funds which shall be available to the port authority contemporaneously with the amounts available hereunder in equal annual amounts or earlier; but nothing herein contained shall preclude the state of New York from exercising the option of providing such funds either by appropriations and/or out of any bond issue or issues authorized under the constitution of the state of New York and/or by transfer of moneys subject to the control of the legislature of that state. If the requisitions made in any one fiscal year shall not in the aggregate equal such installment of one million dollars ($1,000,000), the balance not requisitioned shall be available in any subsequent year during or after the said five-year period and in addition to any installment available during each year; provided, however, that after the first installment of the appropriation hereby made has been paid over to the port authority no subsequent installments shall be paid until the port authority shall have raised on its own obligations and have available for the construction of said bridge an amount of money equal to six times the amount of installments previously paid pursuant to this act, the intent of this proviso being that before payment of any installment hereunder, other than the initial one, money shall have been made available for the construction of the bridge from the obligations of the port authority in an amount at least equal to three times the amount of money paid over to the port authority pursuant to this act and to the legislation complementary hereto of the state of New York.

L.1926, c. 6, s. 1, p. 21.



Section 32:1-85 - Similar Advance By New York State

32:1-85. Similar advance by New York state
No part of the said appropriation made by the preceding section shall be payable unless and until the state of New York shall make available to the port authority an equal sum payable contemporaneously therewith, or earlier, the intent hereof being that each state shall cause to be paid over, or made available to the port authority in not more than five equal annual installments one-half of a total fund of ten million dollars ($10,000,000), to be available to the said port authority as an advance for the construction of the said bridge, and that the appropriation of the state of New Jersey is conditioned upon the undertaking of the state of New York to provide its half of the said fund within such five-year period.

L.1926, c. 6, s. 2, p. 22.



Section 32:1-86 - Use Of Moneys; Tolls Pledged; Project Self-sustaining; Tolls

32:1-86. Use of moneys; tolls pledged; project self-sustaining; tolls
The moneys appropriated by this act shall be applied by the port authority to the construction of the bridge hereinbefore mentioned and purposes incidental thereto and to no other purpose whatsoever. The balance of the money needed for the construction of the said bridge and incidental purposes shall be raised by the port authority on its own obligations secured by the pledge of the revenues and tolls arising out of the use of the said bridge, all in accordance with the provisions of the laws authorizing and governing the construction and operation of the said bridge. As security for obligations so issued and the moneys so appropriated, the revenues and tolls arising out of the use of the said bridge shall be pledged to the repayment of the entire issue of bonds and other securities for the construction thereof, together with the interest, and the repayment of the moneys appropriated by the state; it being the declared policy of the state that the said bridge, so far as the payment of the bonds or other securities issued for the construction thereof, together with the repayment of the moneys advanced by the state, shall in all respects be self-sustaining; and the port authority shall charge and maintain revenues and tolls for the use of the said bridge until all bonds and other securities issued for the construction thereof shall have been paid, and until the moneys so as aforesaid advanced by the states of New Jersey and New York shall have been repaid.

L.1926, c. 6, s. 3, p. 23.



Section 32:1-87 - Repayment Of State Advances

32:1-87. Repayment of state advances
The obligation for moneys so raised by the port authority on its own obligations for the construction of the said bridge and purposes incidental thereto shall constitute a lien upon the revenues and tolls therefrom in accordance with the terms and conditions of law and upon which such moneys are raised, and any right or claim of the state, including that arising out of the appropriation made hereby, shall be subordinated to such lien. The port authority shall, however, pay into the state treasury annually out of the revenues and tolls from the bridge, a sum equal to four per cent per annum upon the unpaid balance of the amount actually advanced to the port authority hereunder and applied to the bridge, as interest for that year, together with at least two per cent of the principal of such advance until the whole sum so advanced is repaid to the state; provided, that the port authority shall not make such payments until it shall have accumulated and only so long as and for the years in which it holds out of the tolls or revenues of such bridge or otherwise a reserve fund equal to ten per cent of its own obligations issued in relation to or for the construction of such bridge, over and above the sums required by the terms of such obligations to be set aside for amortization or a sinking fund, and unless in said year the tolls or revenues from the said bridge after the payment of all expenses for operation and maintenance are sufficient to satisfy the interest and other contractual requirements of said obligations; and provided, further, that such payment shall not be made into the state treasury unless there shall be available under the same conditions sufficient money to make payment on similar terms to the state of New York and that if there exists such surplus revenue but insufficient to make complete payment on such terms or conditions both to the states of New York and New Jersey, then such surplus revenue shall be prorated in accordance with the respective unpaid balances of the advances made by the two states and such prorated sum shall be paid into the state treasury in place and stead of the amount above provided, to be applied first upon the interest for the current year and the balance, if any, in reduction of principal. The intent hereof is that the port authority shall be required to and shall pay interest to the state upon such advances, and/or make payments on account of principal, only for the years when, and to the extent that, there shall be available on the conditions herein provided a surplus from the revenues or tolls for the payment of such interest and/or principal.

L.1926, c. 6, s. 4, p. 23.



Section 32:1-88 - Competitive Crossings; Tolls Unimpaired; Protection Of Bondholders

32:1-88. Competitive crossings; tolls unimpaired; protection of bondholders
The state of New Jersey (the state of New York by appropriate legislation concurring herein) does pledge to and agree with those subscribing to the obligations issued by the port authority for the construction of said bridge and incidental purposes that the state will not authorize the construction or maintenance of any other highway crossings for vehicular traffic of the waters of the Hudson river, between the two states in competition with the said bridge, nor will it limit or alter the rights now vested in the port authority to establish and levy such charges and tolls as it may deem convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation and to fulfill the terms of the obligations assumed by it in relation to such bridge until the said obligations, together with interest thereon, are fully met and discharged; provided, that such crossings shall be considered as competitive with the bridge across the Hudson river only if they shall form a highway connection for vehicular traffic between the two states across or under the Hudson river, south of the northerly boundary line of the state of New Jersey and a point opposite thereto on the New York side; except that a crossing may be authorized by the state in conjunction with the state of New York at a point in New Jersey opposite a point in the borough of Manhattan, state of New York, south of Sixtieth street on the New York side; and provided, further, that nothing herein contained shall preclude the authorization of such additional interstate crossings if and when adequate provision shall be made by law for the protection of those advancing money upon the obligations of the port authority for the construction of the bridge mentioned in paragraph one hereof or incidental purposes.

L.1926, c. 6, s. 5, p. 24.



Section 32:1-89 - Contract Between States And Bondholders

32:1-89. Contract between states and bondholders
The state of New York by appropriate legislation concurring herein, the provisions of this act together with the provisions complementary thereto in the act or acts of the legislature of the state of New York, shall constitute a contract or agreement between the two states for the benefit of those lending money to the port authority for the construction of such bridge, and the said port authority on behalf of the state may include in the bonds or other evidences of its obligations issued by it for the construction of the said bridge or incidental purposes such part of this act as shall seem proper as and as evidence of the foregoing agreements made by the state with the holders of the said bonds or other obligations, and thereupon the said terms so included shall become a contract between the state and the holders of the said bonds or other obligations.

L.1926, c. 6, s. 6, p. 25.



Section 32:1-90 - Object Of Bridge; Tax Exemption

32:1-90. Object of bridge; tax exemption
The construction, maintenance and operation of said bridge is in all respects for the benefit of the people of the two states, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and the port authority shall be regarded as performing a governmental function in undertaking the said construction, maintenance and operation and in carrying out the provisions of law relating to the said bridge and shall be required to pay no taxes or assessments upon any of the property acquired by it for the construction, operation and maintenance of such bridge.

L.1926, c. 6, s. 7, p. 26.



Section 32:1-91 - Obligations Legal For Investment

32:1-91. Obligations legal for investment
The obligations which may be issued by the port authority for the construction of the bridge mentioned in number one hereof or for purposes incidental thereto are hereby made securities in which all public officers and bodies of this state and of its municipal subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, executors, administrators, guardians, trustees and all other fiduciaries in this state may properly and legally invest the funds within their control.

L.1926, c. 6, s. 8, p. 26.



Section 32:1-92 - Interpretation

32:1-92. Interpretation
Any powers herein granted to the port authority shall be regarded as in aid of and supplemental to and in no case as a limitation upon any of the powers vested in it by the states of New Jersey and New York and/or by congress.

L.1926, c. 6, s. 9, p. 26.



Section 32:1-93 - Effective Date

32:1-93. Effective date
This act shall take effect immediately.

L.1926, c. 6, s. 10, p. 26.



Section 32:1-93.1 - Adjustment And Liquidation Of Claims For Moneys Appropriated By States For Constructing Bridge

32:1-93.1. Adjustment and liquidation of claims for moneys appropriated by states for constructing bridge
L.1935, c. 165, p. 393, entitled "An act relating to the adjustment and liquidation of the claims of the states of New York and New Jersey arising by reason of advances made to the Port of New York Authority in connection with the George Washington bridge," approved April eighteenth, one thousand nine hundred and thirty-five, saved from repeal. [This act provides for the adjustment and liquidation of the claims in favor of New York and New Jersey for moneys appropriated to the authority for the construction of the George Washington bridge by delivery to the two states of bonds of the authority in an amount equal to five-ninths of the sums actually appropriated by the two states.]



Section 32:1-94 - Location; Bayonne To Staten Island

32:1-94. Location; Bayonne to Staten Island
In partial effectuation of the comprehensive plan for the development of the port of New York, adopted by the states of New Jersey and New York by chapter nine, Laws of New Jersey, nineteen hundred and twenty-two, and chapter forty-three, Laws of New York, nineteen hundred and twenty-two, which was consented to and which the Port of New York Authority was authorized and empowered to carry out and effectuate by the congress of the United States by public resolution number sixty-six, sixty-seventh congress, house joint resolution three hundred and thirty-seven, and of the port compact or treaty between the two states dated April thirtieth, nineteen hundred and twenty-one, authorized and approved by chapter one hundred and fifty-one, Laws of New Jersey, nineteen hundred and twenty-one, and chapter one hundred and fifty-four, Laws of New York, nineteen hundred and twenty-one, and consented to by the congress of the United States by public resolution number seventeen, sixty-seventh congress, senate joint resolution eighty-eight, the Port of New York Authority (hereinafter called the port authority) is authorized and empowered to construct, operate, maintain and own a bridge, with the necessary approaches across the Kill von Kull from Bayonne on the New Jersey side to Staten Island on the New York side.

L.1925, c. 97, s. 1, p. 303.



Section 32:1-95 - Approval Of Approach Plans

32:1-95. Approval of approach plans
The plan of the approaches at either end of the bridge shall be subject to the approval of the respective governors of the states of New York and New Jersey and of the respective municipalities in which they shall be located. Except as so limited the port authority shall determine the site, size, type, and method of construction of such bridge and approaches and all matters pertaining thereto.

L.1925, c. 97, s. 2, p. 304.



Section 32:1-96 - Regulations; Tolls; Retirement Of Obligations

32:1-96. Regulations; tolls; retirement of obligations
The port authority is authorized to make and enforce such rules and regulations and to establish and levy such charges and tolls as it may deem convenient or necessary for the operation and maintenance of the said bridge and to insure at least sufficient revenue to meet the expenses of the construction, operation and maintenance thereof, and to make provision for the payment of the interest upon and amortization and retirement of such bonds or other securities or obligations as it may issue or incur for the purposes of this act, as hereinafter provided. There shall be allocated to the cost of construction, operation and maintenance of the bridge such proportion of the general expenses of the port authority as it shall deem properly chargeable thereto.

L.1925, c. 97, s. 3, p. 304.



Section 32:1-97 - Construction Costs; Pledge Of Tolls; Project Self-sustaining

32:1-97. Construction costs; pledge of tolls; project self-sustaining
The said bridge shall be built and paid for in whole or in part out of moneys to be raised by the port authority on bonds or other securities or obligations issued or incurred by it pursuant to Article six of the said compact or treaty. The said bonds or other securities and any other obligations which the port authority may incur shall be issued and incurred upon such terms and conditions as the port authority may deem proper, subject, however, to the limitations of this act. As security therefor the revenues and tolls arising out of the use of the bridge shall be pledged for the repayment of the entire issue of the bonds and other securities issued for the construction thereof, and the approaches and highway connections, and for the repayment of any moneys advanced by the state, together with interest; it being the declared policy of the state that the said bridge so far as the payment of the bonds or other securities issued, and repayment of moneys advanced by the state for the construction thereof, shall in all respects be self-sustaining.

L.1925, c. 97, s. 4, p. 304.



Section 32:1-98 - Acquisition Of Property By Agreement Or Condemnation

32:1-98. Acquisition of property by agreement or condemnation
If, for any of the purposes hereunder, the port authority shall find it necessary or convenient for it to acquire any real property as herein defined, in this state, then the port authority may find and determine that such property is required for a public use, and upon such due determination, the said property shall be and shall be deemed to be required for such a public use; and with the exceptions hereinafter specifically noted the said determination or fact shall not be affected by the fact that such property has theretofore been taken for, or is then devoted to, a public use; but the public use in the hands or under the control of the port authority shall be deemed superior to the public use in the hands of any other person, association or corporation. If the port authority is unable to agree for the acquirement of any such property, or if the owner thereof shall be incapable of disposing of the same, or if, after diligent search and inquiry, the name and residence of any such owner cannot be ascertained, or if any such property has been acquired or attempted to be acquired and title or other rights therein have been found to be invalid or defective, the port authority may acquire such property by condemnation under and pursuant to the provisions of this act.

L.1925, c. 97, s. 5, p. 305.



Section 32:1-99 - Property Of Municipalities; Nonimpairment Of Bonded Debt Or Sinking Fund; Use Of State Lands

32:1-99. Property of municipalities; nonimpairment of bonded debt or sinking fund; use of state lands
Anything in this act to the contrary notwithstanding, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality shall be taken by the port authority, without the authority or consent of such county, city, borough, village, township or other municipality, nor shall anything herein impair or invalidate in any way any bonded indebtedness of the state, or such county, city, borough, village, township or other municipality, nor impair the provisions of law regulating the payment into sinking funds of revenue derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose. The port authority is hereby authorized and empowered to acquire from such county, city, borough, village, township or other municipality by agreement therewith, and such county, city, borough, village, township or other municipality is hereby authorized and empowered to grant and convey for such consideration as it may deem wise, any real property which may be necessary for the construction, operation and maintenance of the bridge and the approaches thereto, including such real property as has already been devoted to a public use.

The state of New Jersey hereby consents to the use and occupation of the real property of the state necessary for the construction, operation and maintenance of the said bridge and the approaches thereto, including lands of the state lying under the waters of the Kill von Kull.

L.1925, c. 97, s. 6, p. 305.



Section 32:1-100 - Condemnation Procedure

32:1-100. Condemnation procedure
Whenever any proceeding for the acquisition of "real property" as defined in this act, is instituted under this act, such proceeding shall be conducted pursuant to the provisions of an act entitled "An act to regulate the ascertainment and payment of compensation for property condemned or taken for public use" (Revision of one thousand nine hundred), approved March twentieth, one thousand nine hundred, and the acts amendatory thereof and supplemental thereto.

L.1925, c. 97, s. 7, p. 306.



Section 32:1-101 - Definition Of "Real Property"

32:1-101. Definition of "real property"
The term "real property" as used in this act is defined to include lands, structures, franchises and interests in land, including lands under water and riparian rights, and any and all other things and rights usually included within the said term, and includes also any and all interests in such property less than full title, such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise, and also claims for damages for such real estate.

L.1925, c. 97, s. 8, p. 306.



Section 32:1-102 - Interpretation

32:1-102. Interpretation
Any powers herein granted to the port authority shall be regarded as in aid of and supplemental to and in no case as a limitation upon any of the powers vested in it by the states of New Jersey and New York and/or by congress.

L.1925, c. 97, s. 9, p. 307.



Section 32:1-103 - Effect Of Partial Invalidity

32:1-103. Effect of partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective such term or provision shall be enforced and effectuated; nor shall such determination be deemed to invalidate the remaining terms or provisions hereof.

L.1925, c. 97, s. 10, p. 307.



Section 32:1-104 - Appropriation

32:1-104. Appropriation
For the preliminary work necessary for making borings, surveys, engineering studies, investigations, hearings and all matters incidental or appertaining thereto, the sum of fifty thousand dollars ($50,000), or so much thereof as may be necessary, is hereby appropriated out of any moneys in the State treasury not otherwise appropriated. The moneys hereby appropriated shall be paid out by the state treasurer on the warrant of the comptroller of the treasury upon vouchers signed by the chairman of the said port authority. The said sum shall be paid back to the state when the cost of construction of all of said bridge shall have been fully paid for and the debt or debts created for such purpose amortized.

L.1925, c. 97, s. 11, p. 307.



Section 32:1-105 - Similar Legislation By New York State

32:1-105. Similar legislation by New York state
Neither the construction of such bridge, the approaches or highway connections, nor any preliminary work, authorized by section eleven of this act, shall be begun, nor shall any moneys be expended hereunder by the port authority, until the state of New York by appropriate legislation concurs therein, and appropriates an equivalent amount.

L.1925, c. 97, s. 12, p. 307.



Section 32:1-106 - Effective Date

32:1-106. Effective date
This act shall take effect immediately.

L.1925, c. 97, s. 13, p. 307.



Section 32:1-107 - New Jersey Appropriation; Financing By Port Authority

32:1-107. New Jersey appropriation; financing by port authority
In aid of the prompt and economical construction of the bridge which the Port of New York Authority, hereinafter called the "port authority" , has been authorized by chapter 97 of the Laws of New Jersey of 1925 and chapter 279 of the Laws of New York of 1926, to construct across the Kill von Kull, between Bayonne on the New Jersey side and Staten Island on the New York side, there is hereby appropriated, subject to the limitations and conditions hereinafter set forth, the sum of two million dollars ($2,000,000), or so much thereof as may be requisitioned, out of any moneys in the state treasury not otherwise appropriated. The said sum shall be paid out by the state treasurer on the warrant of the comptroller of the treasury to the port authority upon requisitions signed by the chairman of the port authority, in five annual installments of four hundred thousand dollars ($400,000) each, the first installment to be available at any time during the fiscal year commencing in nineteen hundred and twenty-eight, and one other installment to be available at any time during each of the four succeeding fiscal years; provided, however, the state of New York shall by appropriate legislation, agree and obligate itself to provide for the payment of two million dollars ($2,000,000), either in installments of four hundred thousand dollars ($400,000), payable over the period and in the manner aforesaid, or by providing funds available to the port authority contemporaneously with the amounts available hereunder, in equal annual amounts or earlier; but nothing herein contained shall preclude the state of New York from exercising the option of providing such funds either by appropriations and/or out of any bond issue or issues authorized under the constitution of the state of New York and/or by transfer of moneys subject to the control of the legislature of that state. If the requisitions made in any one fiscal year shall not in the aggregate equal such installment of four hundred thousand dollars ($400,000), the balance not requisitioned shall be available in any subsequent year during or after the said five-year period and in addition to any installment available during each year; provided, however, that after the first installment of the appropriation hereby made has been paid over to the port authority, no subsequent installments shall be paid until the port authority shall have raised on its own obligations and have available for the construction of said bridge an amount of money equal to six times the amount of installments previously paid pursuant to this act, the intent of this proviso being that before payment of any installment hereunder, other than the initial one, money shall have been made available for the construction of the bridge from the obligations of the port authority in an amount at least equal to three times the amount of money theretofore paid over to the port authority pursuant to this act and to the legislation complementary hereto of the state of New York.

L.1927, c. 3, s. 1, p. 15.



Section 32:1-108 - Similar Advance By New York State

32:1-108. Similar advance by New York state
No part of the said appropriation made by the preceding section shall be payable unless and until the state of New York shall undertake to make available to the port authority an equal sum payable contemporaneously therewith, or earlier, the intent hereof being that each state shall cause to be paid over, or made available to the port authority in not more than five equal annual installments, one-half of a total fund of four million dollars ($4,000,000), to be available to the port authority as an advance for the construction of the said bridge, and that the appropriation of the state of New Jersey is conditioned upon the undertaking of the state of New York to provide its half of the said fund within such five-year period.

L.1927, c. 3, s. 2, p. 17.



Section 32:1-109 - Use Of Moneys; Tolls Pledged; Project Self-sustaining

32:1-109. Use of moneys; tolls pledged; project self-sustaining
The moneys appropriated by this act shall be applied by the port authority to the construction of the bridge hereinbefore mentioned and purposes incidental thereto and to no other purpose whatsoever. The balance of the money needed for the construction of the said bridge and incidental purposes shall be raised by the port authority on its own obligations secured by the pledge of the revenues and tolls arising out of the use of the said bridge, all in accordance with the provisions of the laws authorizing and governing the construction and operation of the said bridge.

As security for obligations so issued and the moneys so appropriated, the revenues and tolls arising out of the use of the said bridge shall be pledged to the repayment of the entire issue of bonds and other securities for the construction thereof, together with the interest and the repayment of the moneys appropriated by the state; it being the declared policy of the state that the said bridge, so far as the payment of the bonds or other securities issued for the construction thereof, together with the repayment of the moneys advanced by the state are concerned, shall in all respects be self-sustaining; and the port authority shall charge and maintain revenues and tolls for the use of the said bridge until all bonds and other securities issued for the construction thereof shall have been paid, and until the moneys advanced as aforesaid by the states of New Jersey and New York shall have been repaid.

L.1927, c. 3, s. 3, p. 17.



Section 32:1-110 - Repayment Of State Advances

32:1-110. Repayment of state advances
The obligations for moneys so raised by the port authority on its own obligations for the construction of the said bridge and purposes incidental thereto shall constitute a lien upon the revenues and tolls therefrom in accordance with the terms and conditions of law upon which such moneys are raised, and any right or claim of the state, including that arising out of the appropriation made hereby, shall be subordinated to such lien. The port authority shall, however, pay into the state treasury annually out of the revenues and tolls from the bridge, a sum equal to four per cent (4%) per annum upon the unpaid balance of the amount actually advanced to the port authority hereunder and applied to the bridge, as interest for that year, together with at least two per cent (2%) of the principal of such advance until the whole sum so advanced is repaid to the state; provided, that the port authority shall not make such payments until it shall have accumulated and only so long as and for the years in which it holds out of the tolls or revenues of such bridge or otherwise a reserve fund equal to ten per cent (10%) of its own obligations issued in relation to or for the construction of such bridge, over and above the sums required by the terms of such obligations to be set aside for amortization or a sinking fund, and unless in said year the tolls or revenues from the said bridge after the payment of all expenses for operation and maintenance are sufficient to satisfy the interest and other contractual requirements of said obligations; and provided, further, that such payment shall not be made into the state treasury unless there shall be available under the same conditions sufficient money to make payment on similar terms to the state of New York and that if there exists such surplus revenue, but insufficient to make complete payment on such terms or conditions to both the states of New York and New Jersey, then such surplus revenue shall be prorated in accordance with the respective unpaid balances of the advances made by the two states and such prorated sum shall be paid into the state treasury in place and stead of the amount above provided, to be applied first upon the interest for the current year and the balance, if any, in reduction of principal. The intent hereof is that the port authority shall be required to and shall pay interest to the state upon such advances, and/or make payments on account of principal, only for the years when, and to the extent that, there shall be available on the conditions herein provided a surplus from the revenues or tolls for the payment of such interest and/or principal.

L.1927, c. 3, s. 4, p. 18.



Section 32:1-111 - Competitive Crossings; Tolls Unimpaired; Protection Of Bondholders

32:1-111. Competitive crossings; tolls unimpaired; protection of bondholders
The state of New Jersey (the state of New York by appropriate legislation concurring herein) does pledge to and agree with those subscribing to and/or holding any obligations issued by the port authority for the construction of said bridge and incidental purposes that the state will not hereafter authorize the construction or maintenance of any other highway crossings for vehicular traffic over or under the waters of the Kill von Kull, between the two states in competition with the said bridge, and will not limit or alter the rights now vested in the port authority to establish and levy such charges and tolls as it may deem convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation and to fulfill the terms of the obligations assumed by it in relation to such bridge until the said obligations, together with interest thereon, are fully met and discharged; provided, that such crossings shall be considered as competitive with said bridge only if they shall form highway connections for vehicular traffic between the two states across or under the Kill von Kull; and provided, further, that nothing herein contained shall preclude the authorization of such additional interstate crossings if and when adequate provisions shall be made by law for the protection of those advancing money upon such obligations.

L.1927, c. 3, s. 5, p. 19.



Section 32:1-112 - Contract Between States And Bondholders

32:1-112. Contract between states and bondholders
The state of New York by appropriate legislation concurring herein, the provisions of this act together with the provisions complementary thereto in the act or acts of the legislature of the state of New York, shall constitute a contract or agreement between the two states for the benefit of those lending money to the port authority for the construction of such bridge and purposes incidental thereto; and the port authority on behalf of the state may include in the bonds or other evidences of its obligations issued by it for the construction of the said bridge or incidental purposes such part of this act as shall seem proper as and as evidence of the foregoing agreements made by the state with the holders of the said bonds or other obligations, and thereupon the said terms so included shall become a contract between each state and the holders of the said bonds or other obligations.

L.1927, c. 3, s. 6, p. 20.



Section 32:1-113 - Property Tax Exempt

32:1-113. Property tax exempt
The construction, maintenance and operation of said bridge is in all respects for the benefit of the people of the two states, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and the port authority shall be regarded as performing a governmental function in undertaking the said construction, maintenance and operation and in carrying out the provisions of law relating to the said bridge, and shall be required to pay no taxes or assessments upon any of the property acquired by it for the construction, operation and maintenance thereof.

L.1927, c. 3, s. 7, p. 20.



Section 32:1-114 - Obligations Legal For Investment

32:1-114. Obligations legal for investment
The obligations which may be issued by the port authority for the construction of said bridge and for purposes incidental thereto are hereby made securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, saving banks, saving and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, may properly and legally invest any funds belonging to them, including capital, or within their control; and said obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or agency for any purpose for which bonds or other obligations of this state may be deposited.

L.1927, c. 3, s. 8, p. 20.



Section 32:1-115 - Interpretation

32:1-115. Interpretation
Any powers herein granted to the port authority shall be regarded as in aid of and supplemental to and in no case as a limitation upon any of the powers vested in it by the states of New Jersey and New York and/or by congress.

L.1927, c. 3, s. 9, p. 21.



Section 32:1-116 - Effect Of Partial Invalidity

32:1-116. Effect of partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective such term or provision shall be enforced and effectuated; nor shall such determination be deemed to invalidate the remaining terms or provisions hereof.

L.1927, c. 3, s. 10, p. 21.



Section 32:1-117 - Effective Date

32:1-117. Effective date
This act shall take effect immediately.

L.1927, c. 3, s. 11, p. 21.



Section 32:1-118 - Declaration As To Vehicular Traffic Across Interstate Waters Within Port District; Bridges And Tunnels Unified Under Port Authority

32:1-118. Declaration as to vehicular traffic across interstate waters within port district; bridges and tunnels unified under port authority
The state of New York by appropriate legislation concurring herein, the states of New Jersey and New York hereby declare and agree that the vehicular traffic moving across the interstate waters within the Port of New York District, created by the compact of April thirtieth, one thousand nine hundred and twenty-one, between the said states (which said phrase "interstate waters" as used in this act shall include the portion of the Hudson river within the said Port of New York District north of the New Jersey state line), constitutes a general movement of traffic which follows the most accessible and practicable routes, and that the users of each bridge or tunnel over or under the said waters benefit by the existence of every other bridge or tunnel since all such bridges and tunnels as a group facilitate the movement of such traffic and relieve congestion at each of the several bridges and tunnels. Accordingly, the two said states, in the interest of the users of such bridges and tunnels and the general public, hereby agree that the construction, maintenance, operation and control of all such bridges and tunnels, heretofore or hereafter authorized by the two said states, shall be unified under the Port of New York Authority (hereinafter called the port authority), to the end that the tolls and other revenues therefrom shall be applied so far as practicable to the costs of the construction, maintenance and operation of said bridges and tunnels as a group and economies in operation effected, it being the policy of the two said states that such bridges and tunnels shall as a group be in all respects self-sustaining.

L.1931, c. 4, s. 1, p. 18.



Section 32:1-119 - Control Of Holland Tunnel Vested In Port Authority; Interstate Vehicular Crossing; Additional Bridges And Tunnels; Second Deck Of George Washington Bridge Not Additional Bridge; Approaches

32:1-119. Control of Holland tunnel vested in port authority; interstate vehicular crossing; additional bridges and tunnels; second deck of George Washington Bridge not additional bridge; approaches
In furtherance of the aforesaid policy, and in partial effectuation of the comprehensive plan heretofore adopted by the 2 said States for the development of the said Port of New York District, the control, operation, tolls and other revenues of the vehicular tunnel, known as the Holland Tunnel, under the Hudson river between the city of Jersey City and the city of New York, shall be vested in the Port Authority as hereinafter provided; and the Port Authority is hereby authorized and empowered to construct, own, maintain and operate an interstate vehicular crossing under the Hudson river to consist of 3 tubes (hereinafter called the Midtown Hudson Tunnel), together with such approaches thereto and connections with highways as the Port Authority may deem necessary or desirable.

The Port Authority shall from time to time make studies, surveys and investigations to determine the necessity and practicability of vehicular bridges and tunnels over or under interstate waters within the said Port of New York District, in addition to the said Midtown Hudson Tunnel and Holland Tunnel and to the George Washington Bridge, Goethals Bridge, Outerbridge Crossing and Bayonne Bridge, and report to the Governors and Legislatures of the 2 States thereon. The Port Authority shall not proceed with the construction of any such additional vehicular bridges and tunnels over or under said interstate waters, until hereafter expressly authorized by the 2 said States, but the second deck of the George Washington Bridge shall be considered an addition and improvement to the said bridge and not such an additional vehicular bridge, and the Port Authority's power and authorization to construct, own, maintain and operate said second deck for highway vehicular or rail rapid transit traffic or both is hereby acknowledged and confirmed.

Except as may be agreed upon between the Port Authority and the municipality in which they shall be located, the approaches to the George Washington Bridge hereafter constructed on the New York side shall be located as follows: between Amsterdam Avenue and Pinehurst Avenue, the approaches shall be located between West 178th Street and West 179th Street; between Pinehurst Avenue and Cabrini Boulevard, the approaches shall be between West 178th Street and West 180th Street; between Cabrini Boulevard and Haven Avenue, the approaches shall be between West 177th Street and the line parallel to the northerly side of West 180th Street and 125 feet north of the building line on the north side thereof; between Haven Avenue and Service Street north of the George Washington Bridge, the approaches shall be between the Bridge and an extension of the building line on the northerly side of West 180th Street. Except as so limited, the Port Authority may effectuate such approaches, connections, highway extensions or highway improvements as it shall deem necessary or desirable in relation to the George Washington Bridge, located in or extending across the counties in which such bridge is located, and in its discretion, may do so by agreement with any other public agency; such agreement may provide for the construction, ownership, maintenance or operation of such approaches, connections or highway extensions or highway improvements by such other public agency.

L.1931, c. 4, s. 2, p. 19. Amended by L.1954, c. 11, p. 58, s. 1; L.1956, c. 156, p. 626, s. 1.



Section 32:1-119.1 - Ratification And Confirmation Of Acts In Connection With Midtown Hudson Tunnel

32:1-119.1. Ratification and confirmation of acts in connection with Midtown Hudson Tunnel
Upon the concurrence of the State of New York herein in the manner indicated in section 4 hereof, the States of New Jersey and New York agree that all acts heretofore performed by the Port of New York Authority in connection with the construction, ownership, maintenance and operation of the Midtown Hudson Tunnel (including the third tube thereof), as defined in section 1 of this act, including but not limited to the financing and effectuation thereof and acquisition and taking of property therefor, are hereby ratified and confirmed with the same force and effect as if section 1 hereof had been in effect at the times such acts were performed.

L.1954, c. 11, p. 61, s. 3.



Section 32:1-119.2 - Parking Facilities; Addition And Improvement To Lincoln Tunnel

32:1-119.2. Parking facilities; addition and improvement to Lincoln Tunnel
The additions and improvements to bridges and tunnels constructed or operated by it which the Port Authority is authorized to effectuate by the act supplemented hereby shall include but not be limited to parking facilities, by which is meant transportation facilities consisting of one or more areas, buildings, structures, improvements, or other accommodations or appurtenances necessary, convenient or desirable in the opinion of the Port Authority for the parking or storage of motor vehicles of users of such bridges and tunnels and other members of the general public and for the transfer of the operators and passengers of such motor vehicles to and from omnibuses and other motor vehicles operated by carriers over or through such bridges or tunnels, and for purposes incidental thereto.

Nothing contained herein or in the act supplemented hereby shall be deemed to prevent the Port Authority from establishing, levying and collecting tolls and other charges in connection with any parking facility in addition to and other than the tolls or charges established, levied and collected in connection with the bridge or tunnel to which such parking facility is an addition and improvement or any other bridge or tunnel.

The Port Authority shall not proceed with the construction of any parking facility as an addition and improvement to any bridge or tunnel other than a parking facility in the township of North Bergen in the State of New Jersey at or in the vicinity of the Midtown Hudson Tunnel and its approaches and connections, except as heretofore or hereafter expressly authorized.

L.1955, c. 51, p. 168, s. 1.



Section 32:1-119.3 - Effective Date

32:1-119.3. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act, but if the State of New York shall have already enacted such legislation, this act shall take effect immediately.

L.1955, c. 51, p. 169, s. 2.



Section 32:1-120 - Midtown Hudson Tunnel; Site And Approaches

32:1-120. Midtown Hudson tunnel; site and approaches
The entrances, exits and approaches to the said Midtown Hudson tunnel, on the New York side, shall be between West 35th Street and West 41st Street and in the vicinity of 9th Avenue and to the west thereof, in the borough of Manhattan, city of New York. The approaches to the said Midtown Hudson tunnel on the New Jersey side shall be so located and constructed as to permit tunnel traffic to pass over or under the tracks of the New York, Susquehanna and Western Railroad Company and the Northern Railroad Company of New Jersey, immediately west of the Palisades, without crossing the said tracks at grade, and as to permit connections with New Jersey state highway routes in the vicinity of the said tracks. The said Midtown Hudson tunnel shall have an appropriate entrance and exit in the township of Weehawken, county of Hudson, state of New Jersey.

(L.1931, c. 4, s. 3, p. 19.)



Section 32:1-121 - Unified Operation Of Bridges And Tunnels; Tolls

32:1-121. Unified operation of bridges and tunnels; tolls
The port authority shall, so far as it deems it practicable, treat as a single unified operation the construction, maintenance and operation of the said Midtown Hudson tunnel, the said Holland tunnel, the two vehicular bridges over the Arthur Kill, the vehicular bridge over the Kill von Kull, the vehicular bridge over the Hudson river at Fort Lee, and any other vehicular bridges or tunnels which it may construct or operate, raising moneys for the construction thereof and for the making of additions and improvements thereto in whole or in part upon its own obligations, and establishing and levying such tolls and other charges as it may deem necessary to secure from all of such bridges and tunnels as a group, at least sufficient revenue to meet the expenses of the construction, maintenance and operation of such bridges and tunnels as a group, and to provide for the payment of the interest upon and amortization and retirement of and the fulfillment of the terms of all bonds and other securities and obligations which it may have issued or incurred in connection therewith.

L.1931, c. 4, s. 4, p. 20.



Section 32:1-122 - Control Of Holland Tunnel Vested In Port Authority Upon Making Of Specified Payments; Computing Interest

32:1-122. Control of Holland tunnel vested in port authority upon making of specified payments; computing interest
The control, operation, tolls and other revenues of the said Holland tunnel and its entrance and exit plazas and of all real and personal property appurtenant thereto or used in connection therewith, shall vest in the port authority upon the making of the following payments by the port authority to each of the said two states:

a. An amount equal to the moneys contributed by such state toward the cost of construction of the said Holland tunnel, with interest thereon at the rate of four and one-quarter per cent (4 1/4 %) per annum from the date or dates on which such moneys were contributed by such state to the date of the payment to such state;

b. Less, however, the share of such state in the net revenues of the said tunnel to the date of the said payment, and less interest on such net revenues at the rate of four and one-quarter per cent (4 1/4 %) per annum from the dates on which the said net revenues were received by such state to the date of the said payment;

c. And in the case of the payment to the state of New York, less an amount equal to the moneys which the said state has agreed to advance to the port authority (but which have not as yet been advanced to the port authority) in aid of bridge construction, during the fiscal years commencing in one thousand nine hundred and thirty-one and one thousand nine hundred and thirty-two, pursuant to chapter seven hundred and sixty-one of the Laws of New York of one thousand nine hundred and twenty-six and chapter three hundred of the Laws of New York of one thousand nine hundred and twenty-seven and acts amendatory thereof and supplemental thereto, discounted, however, in the case of each advance at the rate of four and one-quarter per cent (4 1/4 %) per annum, from the date of the said payment to the state of New York to the date upon which such advance is to be available pursuant to the aforesaid statutes.

In computing interest as aforesaid upon the moneys contributed by each of the said two states toward the cost of construction of the said Holland tunnel, such moneys shall be deemed to have been contributed by such state upon the first day of the month following the month during which there were presented to the comptroller of such state for audit and payment, the schedules and vouchers pursuant to which such moneys were paid. In computing interest as aforesaid upon the net revenues received by each of the said two states, such net revenues shall be deemed to have been received by such state upon the date when such revenues were credited to such state or to the commission of such state pursuant to paragraph eleven of Article XIV of the compact of December thirtieth, one thousand nine hundred and nineteen, between the two said states.

L.1931, c. 4, s. 5, p. 20.



Section 32:1-123 - Additional Payments To States

32:1-123. Additional payments to states
If the amount paid by the port authority to the state of New Jersey pursuant to the preceding section of this act shall be less than an amount which, together with the moneys then in the sinking fund established by chapter three hundred and fifty-two of the Laws of New Jersey of one thousand nine hundred and twenty and chapter two hundred and sixty-two of the Laws of New Jersey of one thousand nine hundred and twenty-four, hereinafter called the New Jersey Camden bridge-Holland tunnel sinking fund, (other than moneys set apart to pay interest for the then current year upon the bonds of the state of New Jersey authorized by the aforesaid acts of the state of New Jersey, hereinafter called New Jersey Camden bridge-Holland tunnel bonds), will be equal to the principal amount of the then outstanding New Jersey Camden bridge-Holland tunnel bonds, then and in such event, the port authority shall in addition pay to the state of New Jersey an amount which, together with the amount paid under and pursuant to the preceding section hereof and the moneys then in said New Jersey Camden bridge-Holland tunnel sinking fund, will be equal to the principal amount of the then outstanding New Jersey Camden bridge-Holland tunnel bonds; and shall, moreover, pay to the state of New York a like amount.

L.1931, c. 4, s. 6, p. 21.



Section 32:1-124 - Payment To New York

32:1-124. Payment to New York
The amount payable by the port authority to the state of New York pursuant to sections five and six of this act shall be paid by the port authority into the treasury of the state of New York upon the thirtieth day of June, one thousand nine hundred and thirty-one, or at an earlier date at the option of the port authority on five days' notice to the comptroller of the state of New York, upon a voucher signed and audited by the said comptroller, who is hereby authorized to consummate the said transaction.

L.1931, c. 4, s. 7, p. 22.



Section 32:1-125 - Payment To New Jersey; Use Of Income And Interest From Sinking Fund

32:1-125. Payment to New Jersey; use of income and interest from sinking fund
The amount payable by the port authority to the state of New Jersey pursuant to sections five and six of this act shall be paid by the port authority to the sinking fund commission created by said chapter three hundred and fifty-two of the Laws of New Jersey of one thousand nine hundred and twenty, and said chapter two hundred and sixty-two of the Laws of New Jersey of one thousand nine hundred and twenty-four hereinafter called the New Jersey Camden bridge-Holland tunnel sinking fund commission, upon the thirtieth day of June, one thousand nine hundred and thirty-one, or such other date as may be agreed upon by the said sinking fund commission and the port authority, upon a voucher signed and audited by the said sinking fund commission, which said commission is hereby authorized to consummate said transaction; and the said moneys shall be deposited in the said New Jersey Camden bridge-Holland tunnel sinking fund, and shall for all purposes be deemed to be a part thereof and subject to the appropriation of the moneys in the said sinking fund, made by the aforesaid statutes of the state of New Jersey.

The income and interest received from or accruing upon the moneys in the aforesaid New Jersey Camden bridge-Holland tunnel sinking fund, and from the investment thereof, shall be set apart and held by the said New Jersey Camden bridge-Holland tunnel sinking fund commission for the payment of interest on New Jersey Camden bridge-Holland tunnel bonds, and shall be subject to the appropriation made of moneys so set apart and held, by the aforesaid statutes of the state of New Jersey, and shall be applied to the payment of such interest.

L.1931, c. 4, s. 8, p. 22.



Section 32:1-126 - Holland Tunnel Compact Abrogated So Far As Inconsistent

32:1-126. Holland tunnel compact abrogated so far as inconsistent
Upon the making of the foregoing payments by the port authority to the two said states, the provisions of the compact of December thirtieth, one thousand nine hundred and nineteen, between the said two states, relating to the construction and operation of the said Holland tunnel, as amended, so far as inconsistent herewith or with the rules, practice and procedure or general authority of the port authority, shall be and shall be deemed to be abrogated, and chapter four hundred and twenty-one of the Laws of New York of one thousand nine hundred and thirty, and chapter two hundred and forty-seven of the Laws of New Jersey of one thousand nine hundred and thirty, making the port authority the agent of the two states in connection with the operation of the said Holland tunnel shall cease to be effective.

L.1931, c. 4, s. 9, p. 23.



Section 32:1-127 - Approval By Governor And Municipality Of Connections With State Or Municipal Highways

32:1-127. Approval by governor and municipality of connections with state or municipal highways
The plans of the connections with State or municipal highways of any vehicular bridge or tunnel which the Port Authority may hereafter construct (including the plans of any additional connections of existing bridges or tunnels with State or municipal highways), shall be subject to the approval of the Governor of the State in which such connections shall be located. Either State may require by appropriate legislation that such connections shall be subject to the approval of the municipality of that State in which they shall be located; and in such event, the approval of such municipality shall be given as provided in article 12 of the said compact of April 30, 1921. Except as limited herein, the Port Authority shall determine all matters pertaining to such bridges and tunnels.

L.1931, c. 4, s. 10, p. 23. Amended by L.1954, c. 11, p. 59, s. 2.



Section 32:1-128 - Rules And Regulations; Tolls; Disposition Of Revenues

32:1-128. Rules and regulations; tolls; disposition of revenues
The port authority is hereby authorized to make and enforce such rules and regulations and to establish, levy and collect such tolls and other charges in connection with any vehicular bridges and tunnels which it may now or hereafter be authorized to own, construct, operate or control (including the said Holland Tunnel and the said Midtown Hudson Tunnel), as it may deem necessary, proper or desirable, which said tolls and charges shall be at least sufficient to meet the expenses of the construction, operation and maintenance thereof, and to provide for the payment of, with interest upon, and the amortization and retirement of bonds or other securities or obligations issued or incurred for bridge or tunnel purposes. There shall be allocated to the cost of the construction, operation and maintenance of such bridges and tunnels, such proportion of the general expenses of the port authority as it shall deem properly chargeable thereto.

The moneys in the General Reserve Fund of the port authority (authorized by chapter 5 of the laws of New Jersey, 1931, as amended, and chapter 48 of the laws of New York, 1931, as amended may be pledged in whole or in part by the port authority as security for or applied by it to the repayment with interest of any moneys which it may raise upon bonds or other securities or obligations issued or incurred from time to time for any of the purposes of this act or secured in whole or in part by the pledge of the revenues of the port authority from any bridge or tunnel or both so issued or incurred and so secured; and the moneys in said General Reserve Fund may be applied by the port authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of any such bonds, securities or other obligations.

Subject to prior liens and pledges (and to the obligation of the port authority to apply revenues to the maintenance of its General Reserve Fund in the amount prescribed by the said statutes authorizing said fund), the revenues of the port authority from facilities established, constructed, acquired or effectuated through the issuance or sale of bonds of the port authority secured by a pledge of its General Reserve Fund may be pledged in whole or in part as security for or applied by it to the repayment with interest of any moneys which it may raise upon bonds or other securities or obligations issued or incurred from time to time for any of the purposes of this act or secured in whole or in part by the pledge of the revenues of the port authority from any bridge or tunnel or both so issued or incurred and so secured; and said revenues may be applied by the port authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of such bonds, securities or other obligations.

In the event that at any time the balance of moneys theretofore paid into the General Reserve Fund and not applied therefrom shall exceed an amount equal to 1/10 of the par value of all bonds legal for investment, as defined and limited in the said statutes authorizing said fund, issued by the port authority and currently outstanding at such time, by reason of the retirement of bonds or other securities or obligations issued or incurred from time to time for any of the purposes of this act or secured in whole or in part by the pledge of the revenues of the port authority from any bridge or tunnel or both so issued or incurred and so secured, the par value of which had theretofore been included in the computation of said 1/10 , then the port authority may pledge or apply such excess for and only for the purposes for which it is authorized by the said statutes authorizing said fund to pledge the moneys in the General Reserve Fund, and such pledge may be made in advance of the time when such excess may occur.

No tolls or other charges authorized by this section shall hereafter be instituted or increased until after a public hearing thereon shall have been held, at which persons affected thereby shall be given adequate opportunity to be heard, and notice whereof shall be published by the port authority in a newspaper or newspapers of general circulation within the port district not less than 10 days prior to the convening of such hearing. Such notice shall state with particularity the charge or charges proposed to be instituted or increased and shall set forth in tabular form a comparison of the existing charges with the charges which would result from such institution or increase; and such tabulation shall also include a similar comparison of any decreases or abolitions of charges which are concomitantly proposed as part of a single proposal for restructuring of rates. Such notice shall also set forth an estimate of the overall increase or decrease in annual revenues to the port authority resulting from the proposed institution, increase, decrease or abolition of charges, or combination thereof forming items of a single proposal; the purpose or purposes to which any such overall increase is to be applied, and, if there be more than one such purpose, the specific allocation of such funds between or among them.

L.1931, c. 4, s. 11, p. 24. Amended by L.1956, c. 156, p. 629, s. 3; L.1977, c. 108, s. 1.



Section 32:1-129 - Powers Of Port Authority Not To Be Impaired; No Competitive Bridges Or Tunnels

32:1-129. Powers of port authority not to be impaired; no competitive bridges or tunnels
The two said states covenant and agree with each other and with the holders of any bonds or other securities or obligations of the port authority, issued or incurred for bridge or tunnel purposes and as security for which there may or shall be pledged the tolls and revenues or any part thereof of any vehicular bridge or tunnel (including the said Holland tunnel and the said Midtown Hudson tunnel), that the two said states will not, so long as any of such bonds or other obligations remain outstanding and unpaid, diminish or impair the power of the port authority to establish, levy and collect tolls and other charges in connection therewith; and that the two said states will not, so long as any of such bonds or other obligations remain outstanding and unpaid, authorize the construction of any vehicular bridges or tunnels over or under interstate waters as herein defined within the said Port of New York District, by any person or body other than the port authority, in competition with those whose tolls or other revenues are pledged as aforesaid; provided, that nothing herein contained shall be deemed to refer to the bridge authorized by the act of congress of July 11, 1890, chapter 669, and acts amendatory thereof and supplemental thereto; and provided further, that nothing herein contained shall preclude the authorization of the construction of such competitive tunnels or bridges by other persons or bodies if and when adequate provision shall be made by law for the protection of those advancing money upon such obligations.

L.1931, c. 4, s. 12, p. 24.



Section 32:1-130 - Bonds As Legal Investments

32:1-130. Bonds as legal investments
The bonds or other securities or obligations which may be issued or incurred by the Port Authority pursuant to this act or as security for which there may be pledged the tolls and other revenues or any part thereof of any vehicular bridge or tunnel (including the said Holland Tunnel and the said Midtown Hudson Tunnel) now or hereafter authorized by the 2 said States or both so issued or incurred and so secured, are hereby made securities in which all State and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this State is now or may hereafter be authorized.

L.1931, c. 4, s. 13, p. 25. Amended by L.1956, c. 156, p. 631, s. 4.



Section 32:1-131 - Objects Of Bridges And Tunnels; Tax Exemption

32:1-131. Objects of bridges and tunnels; tax exemption
The construction, maintenance and operation of vehicular bridges and tunnels within the said Port of New York District (including the said Holland tunnel and the said Midtown Hudson tunnel), are and will be in all respects for the benefit of the people of the states of New York and New Jersey, for the increase of their commerce and prosperity and for the improvement of their health and living conditions; and the port authority shall be regarded as performing an essential governmental function in undertaking the construction, maintenance and operation thereof and in carrying out the provisions of law relating thereto, and shall be required to pay no taxes or assessments upon any of the property acquired or used by it for such purposes.

L.1931, c. 4, s. 14, p. 26.



Section 32:1-132 - Determination By Port Authority That Real Property Is Required For Public Use; Condemnation

32:1-132. Determination by port authority that real property is required for public use; condemnation
If for any of the purposes of this act (including temporary construction purposes, and the making of additions or improvements to bridges or tunnels already constructed), the Port Authority shall find it necessary or convenient to acquire any real property as herein defined, whether for immediate or future use, the Port Authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for a public use, and upon such determination, the said property shall be and shall be deemed to be required for such public use until otherwise determined by the Port Authority; and with the exceptions hereinafter specifically noted, the said determination shall not be affected by the fact that such property has theretofore been taken for, or is then devoted to, a public use; but the public use in the hands or under the control of the Port Authority shall be deemed superior to the public use in the hands of any other person, association or corporation.

The Port Authority may acquire and is hereby authorized to acquire such property, whether a fee simple absolute or a lesser interest by condemnation or the exercise of the right of eminent domain under and pursuant to the provisions of the condemnation law of the State of New York, in the case of property located in such State, and Revised Statutes of New Jersey, Title 20:1-1 et seq., in the case of property located in such State, or at the option of the Port Authority as provided in section 15 of chapter 43 of the laws of New Jersey, 1947, as amended, for the condemnation of real property for air terminal purposes, in the case of property located in such State, and as provided in section 15 of chapter 802 of the laws of New York, 1947, as amended, for the condemnation of real property for air terminal purposes, in the case of property located in such State, or pursuant to such other and alternate procedure as may be provided by law.

Where a person entitled to an award in the proceedings to condemn any real property for any of the purposes of this act, remains in possession of such property after the time of vesting of title in the Port Authority, the reasonable value of his use and occupancy of such property subsequent to such time, as fixed by agreement or by the court in such proceedings or by any court of competent jurisdiction, shall be a lien against such award, subject only to liens of record at the time of the vesting of title in the Port Authority.

Nothing herein contained shall be construed to prohibit the Port Authority from bringing any proceedings to remove a cloud on title or such other proceedings as it may, in its discretion, deem proper and necessary, or from acquiring any such property by negotiation or purchase.

L.1931, c. 4, s. 15, p. 26. Amended by L.1956, c. 156, p. 632, s. 5.



Section 32:1-133 - Municipal Consent; Bonded Indebtedness Protected; Acquiring Property By Agreement

32:1-133. Municipal consent; bonded indebtedness protected; acquiring property by agreement
Anything in this act to the contrary notwithstanding, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality shall be taken by the Port Authority, without the authority or consent of such county, city, borough, village, township or other municipality as provided in said compact of April 30, 1921, provided that the State in which such county, city, borough, village, township or other municipality is located may authorize such property to be taken by the Port Authority by condemnation or the exercise of the right of eminent domain without such authority or consent; nor shall anything herein impair or invalidate in any way any bonded indebtedness of the State, or such county, city, borough, village, township or other municipality, nor impair the provisions of law regulating the payment into sinking funds of revenue derived from municipal property, or dedicating the revenues derived from municipal property, to a specific purpose. The Port Authority is hereby authorized and empowered to acquire from any such county, city, borough, village, township or other municipality, or from any other public agency or commission having jurisdiction in the premises, by agreement therewith, and such county, city, borough, village, township, municipality, public agency or commission, notwithstanding any contrary provision of law, is hereby authorized and empowered to grant and convey upon reasonable terms and conditions any real property, which may be necessary for the construction, operation and maintenance of such bridges and tunnels, including such real property as has already been devoted to a public use. Each of the 2 said States hereby consents to the use and occupation of the real property of such State necessary for the construction, operation and maintenance of bridges and tunnels constructed or operated pursuant to the provisions of this act, including lands of the State lying under water.

L.1931, c. 4, s. 16, p. 27. Amended by L.1951, c. 11, p. 59, s. 2; L.1956, c. 156, p. 633, s. 6.



Section 32:1-133.1 - Municipal Property Needed For Improvement Of George Washington Bridge; Acquisition Without Consent; Approval

32:1-133.1. Municipal property needed for improvement of George Washington Bridge; acquisition without consent; approval
Pursuant to section 16 of the act supplemented hereby, as amended by section 6 of this act, the State of New Jersey hereby provides and authorizes that real property now or hereafter vested in or held by any county, city, borough, village, township or other municipality of this State may be taken by the Port Authority by condemnation or the exercise of the right of eminent domain, as provided in section 15 of the said act, as amended by section 5 of this act, without the authority or consent of such county, city, borough, village, township or other municipality if the Port Authority shall find it necessary or convenient to acquire such real property for the construction, improvement, maintenance or operation of the George Washington Bridge, provided the Port Authority shall have received the prior written approval of the State House Commission.

The State House Commission is hereby authorized and empowered, in its discretion, to grant such approval if it shall determine that the public interest of the people of the States of New Jersey and New York requires that the Port Authority acquire such real property. The State House Commission shall not grant such approval with regard to any such real property unless 90 days shall have elapsed since the Port Authority shall have made a bona fide proposal to such county, city, borough, village, township or other municipality to acquire such real property by agreement and unless the Port Authority and such county, city, borough, village, township or other municipality shall have been unable to agree during said 90 days for the acquisition of such real property by the Port Authority.

L.1956, c. 156, p. 635, s. 8.



Section 32:1-134 - Right Of Entry Upon Lands

32:1-134. Right of entry upon lands
The port authority and its duly authorized agents and employees may enter upon any land in this state for the purpose of making such surveys, maps, or other examinations thereof as it may deem necessary or convenient for the purposes of this act.

L.1931, c. 4, s. 17, p. 27.



Section 32:1-135 - Real Property Defined

32:1-135. Real property defined
The term "real property" as used in this act is defined to include lands, structures, franchises and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the said term, and includes not only fees simple absolute but also any and all lesser interests, such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms of years, and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real estate.

L.1931, c. 4, s. 18, p. 28.



Section 32:1-136 - Certain Bridges Or Tunnels Prohibited Until Bondholders Of Completed Bridges Protected

32:1-136. Certain bridges or tunnels prohibited until bondholders of completed bridges protected
Nothing herein contained shall be construed to authorize or permit the port authority to undertake the construction of any vehicular bridge or tunnel over or under the Arthur Kill, unless or until adequate provision has been made by law for the protection of those advancing money upon the obligations of the port authority for the construction of the bridges mentioned in chapter 37 of the Laws of 1925, or the construction of any vehicular bridge or tunnel over or under the Hudson river, at or north of Sixtieth Street in the borough of Manhattan, city of New York, unless or until adequate provision has been made by law for the protection of those advancing money upon the obligations of the port authority for the construction of a bridge mentioned in chapter 6 of the Laws of 1926, or the construction of any vehicular bridge or tunnel over or under the Kill von Kull unless or until adequate provision has been made by law for the protection of those advancing money upon the obligations of the port authority for the construction of the bridge mentioned in chapter 3 of the Laws of 1927.

L.1931, c. 4, s. 19, p. 28.



Section 32:1-137 - Interpretation

32:1-137. Interpretation
This section and the preceding sections hereof constitute an agreement between the States of New York and New Jersey supplementary to the compact between the 2 States dated April 30, 1921, and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and of the comprehensive plan heretofore adopted by the 2 States, and any powers granted to the Port Authority by this act shall be deemed to be in aid of and supplemental to and in no case a limitation upon the powers heretofore vested in the Port Authority by the 2 said States and/or by Congress, except as herein otherwise provided.

Any declarations contained herein and in the concurrent act of the State of New York with respect to the governmental nature of bridges and tunnels and to the exemption of bridge and tunnel property from taxation and to the discretion of the Port Authority with respect to bridge and tunnel operations shall not be construed to imply that other Port Authority property and operations are not of a governmental nature, or that they are subject to taxation, or that the determinations of the Port Authority with respect thereto are not conclusive.

The powers vested in the Port Authority herein (including but not limited to the powers to acquire real property by condemnation and to make or effectuate additions, improvements, approaches and connections) shall be continuing powers and no exercise thereof shall be deemed to exhaust them or any of them.

L.1931, c. 4, s. 20, p. 28. Amended by L.1956, c. 156, p. 626, s. 7.



Section 32:1-138 - New Jersey Camden Bridge-holland Tunnel Sinking Fund Protected; Effect Of Payments To State

32:1-138. New Jersey Camden bridge-Holland tunnel sinking fund protected; effect of payments to state
Nothing herein contained shall be construed to affect, diminish or impair the rights and obligations created by, or to repeal any of the provisions of, chapter three hundred and fifty-two of the Laws of New Jersey of one thousand nine hundred and twenty and chapter two hundred and sixty-two of the Laws of New Jersey of one thousand and nine hundred and twenty-four.

If, however, any loss shall be suffered by or accrue to the said sinking fund, and if, after the making of the payment by the port authority to the state of New Jersey as hereinbefore provided, the moneys in the said sinking fund shall at any time be or become less than an amount equal to the principal amount of the then currently outstanding New Jersey Camden bridge-Holland tunnel bonds, or if the income and interest currently received from or currently accruing upon the moneys in the said sinking fund shall be or become insufficient to pay the interest currently accruing upon or currently payable in connection with the aforesaid New Jersey Camden bridge-Holland tunnel bonds, the state of New Jersey represents and agrees that it will make good such deficits out of sources other than revenues from the said Holland tunnel.

The said payment by the port authority to the state of New Jersey constitutes repayment for all moneys contributed by the said state toward the cost of construction of the said Holland tunnel, including the moneys diverted and appropriated by chapter three hundred and nineteen of the Laws of New Jersey of one thousand nine hundred and twenty-six and chapter fifty-eight of the Laws of New Jersey of one thousand nine hundred and twenty-seven from the road fund, created by chapter fifteen of the Laws of New Jersey of one thousand nine hundred and seventeen. The requirement of chapter fifty-eight of the Laws of New Jersey of one thousand nine hundred and twenty-seven that the said moneys diverted and appropriated by the said statutes of the state of New Jersey shall be returned and credited to the said road fund, with interest, shall be and shall be deemed to be satisfied and discharged so far as it relates to the revenues arising from the operation of the said Holland tunnel.

The provisions of this section shall constitute a covenant and agreement by the state of New Jersey with the state of New York, the port authority and the holders of any bonds or other obligations of the port authority, as security for which the tolls and revenues of said Holland tunnel may be pledged.

L.1931, c. 4, s. 21, p. 28.



Section 32:1-139 - Repayment Of Advances Made By States

32:1-139. Repayment of advances made by states
Nothing herein contained shall be construed to impair in any way the obligation of the port authority to repay to the two states any or all advances paid by them to the port authority in aid of bridge construction.

L.1931, c. 4, s. 22, p. 30.



Section 32:1-140 - Effective Date

32:1-140. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with this act, but if the state of New York shall have already enacted such legislation this act shall take effect immediately.

L.1931, c. 4, s. 23, p. 30.



Section 32:1-140.1 - Funding Of Obligations Of Port Of New York Authority To Repay Advances In Aid Of Construction Of Outerbridge Crossing, Goethals Bridge And Bayonne Bridge

32:1-140.1. Funding of obligations of Port of New York Authority to repay advances in aid of construction of Outerbridge crossing, Goethals bridge and Bayonne bridge
The States of New Jersey and New York having heretofore advanced sums aggregating one hundred fifty thousand dollars ($150,000.00) and one hundred forty-nine thousand nine hundred eighteen dollars and twenty cents ($149,918.20), respectively, to the Port of New York Authority (herein called the Port Authority) for preliminary studies upon the interstate vehicular bridges now known as the Outerbridge crossing, the Goethals bridge and the Bayonne bridge, pursuant to agreements between the two States that said moneys should be paid back when the construction debt has been amortized, and said two States having advanced further sums aggregating four million dollars ($4,000,000.00) each in aid of the construction of said bridges pursuant to agreements between the two States that said moneys should be paid back out of bridge revenues in specified annual installments, if and when earned over prior charges, and the revenues from said bridges having been insufficient to permit any such payments up to the present time but the Port Authority being in a position to fund its obligations to pay back said appropriations, now, therefore, upon the concurrence of the State of New York as provided in section seven hereof, the States of New Jersey and New York hereby agree that the obligations of the Port Authority to pay back said moneys may be satisfied and discharged by the delivery to the two States of bonds or moneys, or both, in an aggregate principal amount equal to said appropriations, as hereinafter provided.

L.1946, c. 54, p. 123, s. 1.



Section 32:1-140.2 - Delivery Of Bonds Or Money

32:1-140.2. Delivery of bonds or money
Bonds, or moneys, or both, in an aggregate principal amount of two million fifty thousand dollars ($2,050,000.00) shall be delivered to each State within three months after the date on which this act and the concurrent act of the State of New York take effect. Within fifteen months after the date on which this act and the concurrent act of the State of New York take effect, an additional two million one hundred thousand dollars ($2,100,000.00) in aggregate principal amount of bonds, or moneys, or both, shall be delivered to the State of New Jersey and an additional two million ninety-nine thousand nine hundred eighteen dollars and twenty cents ($2,099,918.20) in aggregate principal amount of bonds or moneys, or both, shall be delivered to the State of New York; provided, that if, in the opinion of the commissioners of the Port Authority, financial conditions are such as to make it desirable to postpone such delivery, then delivery of said additional amounts shall be postponed in whole or in part until such time, not later than five years from the effective date of this act, as in the judgment of said commissioners financial conditions permit such delivery.

The Port Authority shall determine whether payments made pursuant to this act and the concurrent act of the State of New York shall be made by the delivery of bonds or of moneys, or both, and, if both, in what proportions. The moneys may, at the option of the Port Authority, be paid in cash or by check. Delivery of bonds or moneys to the State of New Jersey shall be made by delivering or tendering delivery thereof to the State Treasurer at his office at Trenton during regular business hours. Delivery of bonds or moneys to the State of New York shall be made by delivering or tendering delivery thereof to the Comptroller of the State of New York at his office at Albany during regular business hours.

L.1946, c. 54, p. 124, s. 2.



Section 32:1-140.3 - Bonds; Direct And General Obligations Of Port Authority; Terms; Redemption

32:1-140.3. Bonds; direct and general obligations of Port Authority; terms; redemption
The bonds delivered to the two States pursuant to this act and the concurrent act of the State of New Jersey shall be direct and general obligations of the Port Authority, and its full faith and credit shall be pledged for the prompt payment of the principal and interest thereof. The payment of the principal and interest thereof shall be secured by the general reserve fund of the Port Authority, authorized by chapter five of the laws of New Jersey of one thousand nine hundred and thirty-one and chapter forty-eight of the laws of New York of one thousand nine hundred and thirty-one; and said general reserve fund shall be pledged as security for the payment of the principal and interest of said bonds and for the fulfillment of other undertakings assumed by the Port Authority to or for the benefit of the holders of said bonds. Such pledge, however, shall be subject to the right of the Port Authority to pledge said general reserve fund as security for any other bonds, notes or evidences of indebtedness whatsoever hereafter issued by the Authority as security for which it may at the time be authorized to pledge the said general reserve fund, and also subject to the right of the Port Authority to use the moneys in said general reserve fund to meet, pay or otherwise fulfill any of its obligations under or in connection with any bonds, notes or other evidences of indebtedness as security for which said general reserve fund has heretofore been or is now pledged or for which said general reserve fund may hereafter be pledged. Moreover, no greater rights in or to said general reserve fund shall be granted to or conferred upon the holders of the bonds delivered to the two States pursuant to this act and the concurrent act of the State of New York than have been granted to and conferred upon the holders of general and refunding bonds of the Port Authority issued pursuant to the resolution of the Port Authority adopted March eighteenth, one thousand nine hundred and thirty-five, and amended March twenty-fifth, one thousand nine hundred and thirty-five and September sixteenth, one thousand nine hundred and forty-three.

The bonds delivered to the two States pursuant to this act and the concurrent act of the State of New York shall be dated as of a date not more than thirty days subsequent to the date on which delivery is made or tendered, shall mature forty years from their date, and shall bear interest at the rate of one and one-half per centum (1 1/2 %) per annum. Said bonds shall be subject to redemption at the option of the Port Authority, in whole or in part, on any interest payment date or dates at one hundred per centum (100%) of their par value, plus accrued interest to the date set for redemption.

Except as hereinbefore specifically provided, the Port Authority shall, by resolution, determine the form, characteristics and all other matters in connection with said bonds, including without limiting the generality hereof, the denominations in which they shall be issued, provisions with respect to the exchange of bonds of one denomination into bonds of another denomination, provisions with respect to the issuance of temporary bonds and the exchange thereof for definitive bonds, provisions with respect to the establishment of a sinking fund or sinking funds and for the use of the moneys in sinking fund to purchase or redeem bonds prior to their maturity, provisions with respect to the place of payment, provisions with respect to notice of redemption, provisions with respect to the paying agent or the registrar and provisions with respect to the method of signature.

L.1946, c. 54, p. 125, s. 3.



Section 32:1-140.4 - Legal Investments

32:1-140.4. Legal investments
The bonds delivered by the Port Authority to either or both States pursuant to this act and the concurrent act of the State of New York, and any bonds, notes or other evidences of indebtedness issued by the Authority to provide moneys with which to make payments to either or both States pursuant to this act and the concurrent act of the State of New York, are hereby made securities in which all State and municipal officers and bodies of both States, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who are now or may hereafter be authorized by either State to invest in bonds or other obligations of such State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said obligations are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency of either State for any purpose for which the deposit of bonds or other obligations of such State is now or may hereafter be authorized.

L.1946, c. 54, p. 127, s. 4.



Section 32:1-140.5 - Satisfaction Of Obligation To Repay Advances As To Bayonne Bridge; Termination Of Lien On Tolls

32:1-140.5. Satisfaction of obligation to repay advances as to Bayonne bridge; termination of lien on tolls
The first two million fifty thousand dollars ($2,050,000.00) paid to each State pursuant to this act and the concurrent act of the State of New York shall be deemed to be on account of the moneys advanced by such State for preliminary studies upon and in aid of the construction of the Bayonne bridge (formerly known as the Kill von Kull bridge); and from and after the date on which the Port Authority shall have delivered to each State pursuant to this act and the concurrent act of the State of New York, bonds or moneys or both in the aggregate principal amount of two million fifty thousand dollars ($2,050,000.00), the duty and obligation of the Port Authority to pay back to the two States the moneys advanced for preliminary studies upon and in aid of the construction of said bridge by chapter ninety-seven of the laws of New Jersey of one thousand nine hundred and twenty-five, chapter two hundred seventy-nine of the laws of New York of one thousand nine hundred and twenty-six, chapter three of the laws of New Jersey of one thousand nine hundred and twenty-seven, and chapter three hundred of the laws of New York of one thousand nine hundred and twenty-seven, together with the claims of the two States and of each of them for such repayment, shall be and shall be deemed to be fully satisfied and discharged, and any lien or claim of the two States or either of them upon the tolls and revenues of the said bridge arising out of, under or because of the aforesaid statutes shall be and shall be deemed to be void and without force or effect.

L.1946, c. 54, p. 127, s. 5.



Section 32:1-140.6 - Satisfaction Of Obligation To Repay Advances As To Outerbridge Crossing And Goethals Bridge; Termination Of Lien On Tolls

32:1-140.6. Satisfaction of obligation to repay advances as to Outerbridge crossing and Goethals bridge; termination of lien on tolls
After the payment of the first two million fifty thousand dollars ($2,050,000.00) to each State, the further amounts paid to each State pursuant to this act and the concurrent act of the State of New York shall be deemed to be on account of the moneys advanced by such State for preliminary studies upon and in aid of the construction of the Outerbridge crossing (formerly known as the Perth Amboy-Tottenville bridge) and the Goethals bridge (formerly known as the Elizabeth-Howland Hook bridge); and from and after the date on which pursuant to this act and the concurrent act of the State of New York the Port Authority shall have delivered bonds or moneys, or both, to the State of New Jersey in the aggregate principal amount of two million one hundred thousand dollars ($2,100,000.00) and to the State of New York in the aggregate principal amount of two million ninety-nine thousand nine hundred eighteen dollars and twenty cents ($2,099,918.20), in each case in addition to the first two million fifty thousand dollars ($2,050,000.00) paid to such State under and pursuant to this act and the concurrent act of the State of New York, then the duty and obligation of the Port Authority to pay back to the two States the moneys advanced for preliminary studies upon and in aid of the construction of said two bridges by chapters one hundred twenty-five and one hundred forty-nine of the laws of New Jersey of one thousand nine hundred and twenty-four, chapters one hundred eighty-six and two hundred thirty of the laws of New York of one thousand nine hundred and twenty-four, chapter thirty-seven of the laws of New Jersey of one thousand nine hundred and twenty-five and chapter two hundred ten of the laws of New York of one thousand nine hundred and twenty-five, together with the claims of the two States and of each of them for such repayment, shall be and shall be deemed to be fully satisfied and discharged, and any lien or claim of the two States or either of them upon the tolls and revenues of said bridges arising out of, under or because of the aforesaid statutes shall be and shall be deemed to be void and without force or effect.

L.1946, c. 54, p. 128, s. 6.



Section 32:1-140.7 - Effective Date

32:1-140.7. Effective date
This act shall take effect when the State of New York concurs herein by enacting into law legislation (herein called the concurrent act of the State of New York) having an identical effect with sections one to six, inclusive, of this act; but if the State of New York has already enacted such legislation, this act shall take effect immediately.

L.1946, c. 54, p. 129, s. 7.



Section 32:1-141 - Definitions

32:1-141. Definitions
(1) As used in this act:

(a) "Port Authority" means the Port of New York Authority, created by the Compact of April thirtieth, one thousand nine hundred and twenty-one, between the States of New Jersey and New York.

(b) "Bonds legal for investment" means bonds or other obligations or securities of the Port Authority, in which savings banks in both of the two said States are now or may hereafter be authorized to invest funds within their control.

(c) "Terminal and/or transportation facilities" means terminal and/or transportation facilities as used in the said Compact of April thirtieth, one thousand nine hundred and twenty-one.

(d) "Surplus revenues" means, in the case of each terminal or transportation facility, the balance of the revenues therefrom remaining at any time currently in the hands of the Port Authority after the deduction of the current expenses of the operation and maintenance thereof, including a proper proportion of the general expenses of the Port Authority, and after the deduction of any amounts which the Port Authority may or shall be obligated or may or shall have obligated itself to pay to or set aside out of the current revenues therefrom for the benefit of the holders of any bonds legal for investment, and after the deduction of any amounts currently due to the two said States on account of any advances made by the two said States to the Port Authority in aid of the effectuation of such terminal or transportation facility.

L.1931, c. 5, s. 1, p. 30. Amended by L.1945, c. 197, p. 678, s. 2.



Section 32:1-141.1 - Bonds Or Other Obligations Of Port Authority Issued To Provide Funds For Terminals As Legal Investments

32:1-141.1. Bonds or other obligations of Port Authority issued to provide funds for terminals as legal investments
The bonds or other obligations which may be issued by the Port of New York Authority (hereinafter called the Port Authority) from time to time to provide funds for the establishment, acquisition and rehabilitation of motor truck terminals (by which are meant terminals consisting of one or more platforms, sheds, buildings, structures, facilities or improvements necessary, convenient or desirable in the opinion of the Port Authority for the accommodation of motor trucks or the loading or unloading of freight upon or from motor trucks or the receipt, delivery, storage or handling of freight transported or to be transported by motor trucks or the interchange or transfer thereof between carriers) located at such point or points within the Port of New York District as the Port Authority may deem to be desirable and in the public interest, or for the acquisition of real or personal property in connection therewith, or for any other purpose in connection with the establishment, acquisition, construction, rehabilitation, maintenance or operation of such truck terminals or any of them, and the bonds or other obligations which may be issued by the Port Authority to provide funds for the rehabilitation of the Port Authority Grain Terminal (by which is meant the grain elevator, piers, lands and other structures and properties now or hereafter owned by the Port Authority at Gowanus bay, Brooklyn, New York) or for the making of additions, improvements or betterments thereto or for the acquisition of real or personal property in connection therewith or for any other purpose in connection with the rehabilitation, maintenance or operation thereof, including the payment, satisfaction, funding or refunding of moneys advanced to the Port Authority for use in connection with the establishment, rehabilitation, improvement, maintenance or operation of said grain terminal and of any amounts otherwise payable out of the revenues from said grain terminal or the pier development fund established in connection therewith, are hereby made securities in which all State and municipal officers and bodies, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a bank business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said obligations are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this State is now or may hereafter be authorized.

L.1945, c. 197, p. 679, s. 3.



Section 32:1-141.2 - Acquisition Of Property For Truck Terminal

32:1-141.2. Acquisition of property for truck terminal
If, for the purpose of effectuating, acquiring, constructing, rehabilitating or improving any motor truck terminal, the Port Authority shall find it necessary or convenient to acquire any real property, as herein defined, in this State, whether for immediate or future use, the Port Authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for a public use, and upon such determination, the said property shall be and shall be deemed to be required for such public use until otherwise determined by the Port Authority.

If the Port Authority is unable to agree for the acquisition of any such real property for any reason whatsoever, then the Port Authority may acquire and is hereby authorized to acquire such property, whether a fee simple absolute or a lesser interest, by condemnation or the exercise of the right of eminent domain under and pursuant to the provisions of chapter one of Title 20 of the Revised Statutes and sections 32:2-10 to 32:2-16, inclusive, of Title 32 of the Revised Statutes, except as other provision is made by the terms of this act.

The power of the Port Authority to acquire real property by condemnation hereunder shall be a continuing power, and no exercise thereof shall be deemed to exhaust it.

Anything in this act to the contrary notwithstanding, no property now or hereafter vested in or held by the State or any county, city, borough, village, town, township or other municipality shall be taken by the Port Authority, without the authority or consent of the State or of such county, city, borough, village, town, township or other municipality as provided in the Compact of April thirtieth, one thousand nine hundred and twenty-one, between the States of New Jersey and New York, nor shall anything herein impair or invalidate in any way any bonded indebtedness of the State, or such county, city, borough, village, town, township or other municipality, nor impair the provisions of law regulating the payment into sinking funds of revenue derived from municipal property, or dedicating the revenues derived from municipal property, to a specific purpose. Moreover, no property owned by any railroad or railway corporation, or by any other corporation which is a "public utility" as defined in section 48:2-13 of the Revised Statutes, and devoted to use by such corporation in its operations, or acquired prior to the effective date of this act and held for such use, shall be taken by the Port Authority without the authority or consent of such corporation. The Port Authority is hereby authorized and empowered to acquire from any such county, city, borough, village, town, township or other municipality, or from any other public agency or commission having jurisdiction in the premises, or from any such corporation, by agreement therewith, and such county, city, borough, village, town, township, municipality, public agency, commission, or corporation, notwithstanding any contrary provision of law, is hereby authorized and empowered to grant and convey upon reasonable terms and conditions any real property, which may be necessary for the establishment, construction, acquisition, rehabilitation, maintenance and operation of such truck terminals, including such real property as has already been devoted to a public use.

The Port Authority and its duly authorized agents and employees may enter upon any land in this State for the purpose of making such surveys, maps, or other examinations thereof as it may deem necessary or convenient for the purposes of this act.

The term "real property" as used in this act is defined to include lands, structures, franchises and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the said term, and includes not only fees simple absolute but also any and all lesser interests, such as easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms of years, and liens thereon by way of judgments, mortgages or otherwise, and also claims for damages to real estate.

L.1945, c. 197, p. 681, s. 4.



Section 32:1-141.3 - Effective Date

32:1-141.3. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with section two of this act, but if the State of New York shall have already enacted such legislation this act shall take effect immediately.

L.1945, c. 197, p. 683, s. 5.



Section 32:1-142 - Establishment Of General Reserve Fund From Surplus Revenues; Use Of Reserve Fund; Revenue Not Required For Reserve Fund

32:1-142. Establishment of general reserve fund from surplus revenues; use of reserve fund; revenue not required for reserve fund
In all cases where the port authority has raised or shall hereafter raise moneys for the establishment, acquisition, construction or effectuation of terminal and/or transportation facilities by the issue and sale of bonds legal for investment as herein defined and limited, the surplus revenues received by or accruing to the port authority from or in connection with the operation of such terminal and/or transportation facilities built in whole or in part by the proceeds of the sale of such bonds, shall be pooled and applied by it to the establishment and maintenance of a general reserve fund in an amount equal to one-tenth ( 1/10 ) of the par value of all bonds legal for investment as herein defined and limited, issued by the port authority and currently outstanding. The moneys in the said general reserve fund may be pledged in whole or in part by the port authority as security for or applied by it to the repayment with interest of any moneys which it has raised or may hereafter raise upon any bonds, legal for investment as herein defined and limited, and made and issued by it for any of its lawful purposes; and the said moneys may be applied by the port authority to the fulfillment of any other undertakings which it has assumed or may or shall hereafter assume to or for the benefit of the holders of any of such bonds.

Any surplus revenues not required for the establishment and maintenance of the aforesaid general reserve fund shall be used for such purposes as may hereafter be directed by the two said states.

L.1931, c. 5, s. 2, p. 31.



Section 32:1-143 - Effective Date

32:1-143. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with this act, but if the state of New York has already enacted such legislation, this act shall take effect immediately.

L.1931, c. 5, s. 3, p. 32.



Section 32:1-144 - Agreement Between Port Authority And Municipalities; Amount And Manner Of Payments

32:1-144. Agreement between port authority and municipalities; amount and manner of payments
To the end that counties, cities, boroughs, villages, towns, townships and other municipalities in the Port of New York District, may not suffer undue loss of taxes and assessments by reason of the acquisition and ownership of property therein by the Port of New York Authority (hereinafter called the port authority), the port authority is hereby authorized and empowered, in its discretion, to enter into a voluntary agreement or agreements with any county, city, borough, village, town, township or other municipality in said port district, whereby it will undertake to pay a fair and reasonable sum or sums annually in connection with any marine or inland terminal property owned by it, not in excess of the sum last paid as taxes upon such property prior to the time of its acquisition by the port authority. Such payment or payments which the port authority is hereby authorized and empowered to make, shall be in such amount or amounts and shall be payable at such time or times and under such terms and conditions as shall be agreed upon by and between the port authority and such county, city, village, borough, town, township or other municipality concerned.

L.1931, c. 69, s. 1, p. 125.



Section 32:1-145 - Counties And Municipalities Authorized To Enter Into Agreements; Disposition Of Payments

32:1-145. Counties and municipalities authorized to enter into agreements; disposition of payments
Every county, city, village, borough, town, township or other municipality in the Port of New York District aforesaid is hereby authorized and empowered to enter into such agreement or agreements with the port authority to accept the payment or payments which the port authority is hereby authorized and empowered to make. The sums so received by any county, city, village, borough, town, township or other municipality shall be devoted to purposes to which taxes may be applied, unless and until otherwise directed by the law of the state in which such municipality is located.

L.1931, c. 69, s. 2, p. 125.



Section 32:1-146 - Effective Date

32:1-146. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with this act, but if the state of New York has already enacted such legislation this act shall take effect immediately.

L.1931, c. 69, s. 3, p. 126.



Section 32:1-146.1 - Each State May Prescribe Or Rescind Penalties For Violations Within Its Territorial Limits

32:1-146.1. Each state may prescribe or rescind penalties for violations within its territorial limits
Upon the concurrence of the State of New York as provided in section three hereof, the States of New Jersey and New York agree that each State, in the discretion of its Legislature, and without further consent or concurrence by the other State, may from time to time prescribe, amend, modify or rescind penalties for violations within its territorial limits of any rule or regulation, otherwise authorized, of the Port of New York Authority (hereinafter called the "Port Authority" ), and procedures for the enforcement of such penalties.

L.1951, c. 205, p. 744, s. 1.



Section 32:1-146.2 - Acts Constitute Agreement Between States; Liberal Construction

32:1-146.2. Acts constitute agreement between States; liberal construction
This section and the preceding section hereof, together with corresponding sections of the act of the State of New York concurring herein in accordance with section three hereof shall constitute an agreement between the States of New Jersey and New York supplemental to the compact between the two States dated April thirtieth, one thousand nine hundred and twenty-one, and shall be liberally construed to effectuate the purposes of said compact and of the agreements of the two States amendatory thereof and supplemental thereto, and not in limitation of or in derogation of any powers heretofore or hereafter conferred upon or delegated to the Port Authority, and not as granting any power to the Port Authority to make rules and regulations except as elsewhere provided in said compact and agreements, and shall not be construed to affect, diminish or impair the power of either State to prescribe, amend, modify or rescind such penalties, or to enact any other law, or to imply that the concurrence of the other State therein is necessary, or was necessary prior to the enactment of this act, or to impair or diminish, or as recognition of the impairment or diminution of any power of either State, legislative or otherwise, with respect to the Port Authority, its properties, or persons or property thereon, or to affect the interpretation of the aforesaid compact and agreements between the two States.

L.1951, c. 205, p. 744, s. 2.



Section 32:1-146.3 - Effective Date

32:1-146.3. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act, but if the State of New York shall have already enacted such legislation, this act shall take effect immediately.

L.1951, c. 205, p. 745, s. 3.



Section 32:1-146.4 - Smoking

32:1-146.4. Smoking
The Port of New York Authority (hereinafter called the "Port Authority" ) having duly adopted the following rule and regulation, hereinafter set forth in this section, in relation to smoking at, on, or in air terminals and marine terminals operated by it within the territorial limits of the State of New Jersey, the penalties and procedures for its enforcement prescribed in section two shall apply to violations thereof.

(1) No person shall smoke, carry or possess a lighted cigarette, cigar, pipe, match or other lighted instrument capable of causing naked flame in or about any area, building or appurtenance of an air terminal, owned or operated by the Port Authority, or in or upon any area, bulkhead, dock, pier, wharf, warehouse, building, structure, or shed of a marine terminal, owned or operated by the Port Authority, where smoking has been prohibited by the Port Authority and where appropriate signs to that effect have been posted, or on the open deck of any ship, lighter, carfloat, scow or other similar floating craft or equipment when berthed or moored at such dock, wharf, pier or to a vessel made fast thereto.

L.1953, c. 170, p. 1432, s. 1.



Section 32:1-146.5 - Violations, Penalties, Trial Procedure

32:1-146.5. Violations, penalties, trial procedure
2. Any violation within the State of the rule and regulation set forth in section one hereof shall be punishable, for a first offense, by a fine of not more than fifty dollars ($50.00) or imprisonment for not more than thirty days or by both such fine and imprisonment; for a second offense, by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00) or imprisonment for not more than sixty days or by both such fine and imprisonment; for a third or any other subsequent offense, by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200.00) or by imprisonment for not more than sixty days or by both such fine and imprisonment. Such a violation shall be tried in a summary way and shall be within the jurisdiction of and may be brought in the Superior Court or municipal court where the offense was committed. The rules of the Supreme Court shall govern the practice and procedure in such proceedings. Proceedings under this section may be instituted on any day of the week, and the institution of the proceedings on a Sunday or a holiday shall be no bar to the successful prosecution thereof. Any process served on a Sunday or a holiday shall be as valid as if served on any other day of the week.

L.1953,c.170,s.2; amended 1991,c.91,s.337.



Section 32:1-146.6 - Peddling, Soliciting Business, Entertaining, Begging Or Loitering In Air, Bus, Or Marine Terminals

32:1-146.6. Peddling, soliciting business, entertaining, begging or loitering in air, bus, or marine terminals
The Port of New York Authority (hereinafter called the "Port Authority" ) having duly adopted the following rules and regulations, hereinafter set forth in this section, in relation to peddling, soliciting of business, entertaining, begging or loitering at, on or in air, bus or marine terminals operated by it within the territorial limits of the State of New Jersey, the penalties and procedures for its enforcement prescribed in section two shall apply to violations thereof.

(1) No person, unless duly authorized by the Port Authority, shall, in or upon any area, platform, stairway, station, waiting room or any other appurtenance of an air or bus terminal, owned or operated by the Port Authority, or in or upon any area, bulkhead, dock, pier, wharf, warehouse, building, structure, shed, waiting room or any other appurtenance of a marine terminal, owned or operated by the Port Authority:

(a) sell, or offer for sale any article of merchandise; or

(b) solicit any business or trade, including the carrying of baggage for hire; the shining of shoes or bootblacking; or

(c) entertain any persons by singing, dancing or playing any musical instrument; or

(d) solicit alms.

(2) No person, who is unable to give satisfactory explanation of his presence, shall loiter in or about any toilet, area, station, station platform, waiting room or any other appurtenance of an air or bus terminal, owned or operated by the Port Authority, or in or about any toilet, area, bulkhead, dock, pier, wharf, warehouse, building, structure, shed, waiting room or any other appurtenance of a marine terminal, owned or operated by the Port Authority.

L.1953, c. 171, p. 1434, s. 1.



Section 32:1-146.7 - Violations; Penalties; Procedures

32:1-146.7. Violations; penalties; procedures
2. Any violation within the State of these rules and regulations set forth in section one hereof shall be punishable by a fine not exceeding ten dollars ($10.00) or by a term of imprisonment not exceeding 30 days, or by both such fine and imprisonment, except that a violation of these rules and regulations related to the unauthorized offering, soliciting, or providing of ground transportation services or business shall be punishable by a fine of not less than $500 or more than $1,000 or by a term of imprisonment not exceeding 30 days or by both such fine and imprisonment. A second or subsequent offense related to the unauthorized offering, soliciting or providing of ground transportation services or business shall be punishable by a fine of not less than $750 or more than $1,500 or by a term of imprisonment not exceeding 90 days, or by both such fine and imprisonment. Such a violation shall be tried in a summary way and shall be within the jurisdiction of and may be brought in the Superior Court or municipal court where the offense was committed. The rules of the Supreme Court shall govern the practice and procedure in such proceedings. Proceedings under this section may be instituted on any day of the week, and the institution of the proceedings on a Sunday or a holiday shall be no bar to the successful prosecution thereof. Any process served on a Sunday or a holiday shall be as valid as if served on any other day of the week.

L.1953,c.171,s.2; amended 1991,c.91,s.338; 1994,c.159.



Section 32:1-146.8 - Rules And Regulations.

32:1-146.8 Rules and regulations.

1.The Port Authority of New York and New Jersey (hereinafter called the "Port Authority") having duly adopted the following rules and regulations, hereinafter set forth in this section, in relation to conduct within the territorial limits of the State of New Jersey and at, on or in the Hudson Tubes and Hudson Tubes extensions operated by its wholly-owned subsidiary the Port Authority Trans-Hudson Corporation (hereinafter called "PATH" ), the penalties and procedures for their enforcement prescribed in section 2 shall apply to violations thereof.



RULES AND REGULATIONS

(1)No person shall smoke, carry or possess a lighted cigarette, cigar, pipe, match or any lighted instrument causing naked flame in or about any area, building or appurtenance or in any cars or other rolling stock of the Hudson Tubes or Hudson Tubes extensions where smoking has been prohibited by PATH and where appropriate signs to that effect have been posted.

(2)No person, unless duly authorized by PATH, shall in or upon any area, building, appurtenance, car or other rolling stock of the Hudson Tubes or Hudson Tubes extensions sell or offer for sale any article of merchandise or solicit any business or trade, including the carrying of bags for hire, the shining of shoes or bootblacking, or shall entertain any persons by singing, dancing or playing any musical instrument or solicit alms. No person, unless duly authorized by PATH, shall post, distribute or display commercial signs, circulars or other printed or written matter in or upon the Hudson Tubes or Hudson Tubes extensions.

(3)No person, who is unable to give satisfactory explanation of his presence, shall loiter about any car, or other rolling stock, area, building or appurtenance of the Hudson Tubes or Hudson Tubes extensions, or sleep therein or thereon.

(4)No person not authorized by PATH shall be permitted in or upon any car or other rolling stock or station or platform or parking facility within the Hudson Tubes or Hudson Tubes extensions, except upon payment in full of such fares, fees and other charges as may from time to time be prescribed by PATH. No person shall refuse to pay or evade or attempt to evade the payment in full of such fares, fees and other charges.

(5)No person shall spit upon, litter or create a nuisance or other insanitary condition in or on any car or other rolling stock, area, building or appurtenance of the Hudson Tubes or Hudson Tubes extensions.

(6) Except as provided under section 1 of P.L.2013, c.265 (C.App.A:9-43.15), no person shall enter any car or other rolling stock, area, building or appurtenance of the Hudson Tubes or Hudson Tubes extensions with any animal, except an animal properly confined in an appropriate container or a guide dog properly harnessed and muzzled, accompanying a blind person carrying a certificate of identification issued by a guide dog school.

(7)No person shall get on any car or other rolling stock of the Hudson Tubes or Hudson Tubes extensions while it is in motion for the purpose of obtaining transportation thereon as a passenger nor shall any person willfully obstruct, hinder or delay the passage of any such car or rolling stock. No person not authorized by PATH shall walk upon or along any right-of-way or related trackage of the Hudson Tubes or Hudson Tubes extensions.

L.1964, c.64, s.1; amended 2013, c.265, s.2.



Section 32:1-146.9 - Violations; Penalties

32:1-146.9. Violations; penalties
2. Any violation in the State of the rules and regulations set forth in section 1 of this act shall be punishable by a fine of not more than $50.00 or imprisonment for not more than 30 days or both. The Superior and municipal court shall have jurisdiction to enforce and collect in summary proceedings any such penalty if the violation occurs within the territorial jurisdiction of the court.

The rules of the Supreme Court shall govern the practice and procedure in such proceedings. The institution of a proceeding on Sunday or a holiday shall be no bar to the successful prosecution of the same and any process issued or served on Sunday or a holiday shall be as valid as if issued or served on any other day.

L.1964,c.64,s.2; amended 1991,c.91,s.339.



Section 32:1-154.1 - Rules And Regulations Declared Binding

32:1-154.1. Rules and regulations declared binding
To the end that the interstate vehicular crossings operated by the Port of New York Authority (hereinafter called the "Port Authority" ), pursuant to the compact of April thirtieth, one thousand nine hundred and twenty-one, between the States of New Jersey and New York creating the Port Authority, may be efficiently and safely operated in the interest of the people of the States of New Jersey and New York and of the nation, the following rules and regulations governing traffic on vehicular crossings operated by the Port Authority, set forth in sections two through eight, inclusive, hereof, are hereby adopted by the Legislatures of the two States, and are declared to be binding upon all persons and corporations affected thereby.

L.1950, c. 192, p. 429, s. 1.



Section 32:1-154.2 - Payment Of Tolls

32:1-154.2. Payment of tolls
No traffic shall be permitted in or upon vehicular crossings except upon the payment of such tolls and other charges as may from time to time be prescribed by the Port Authority. It is hereby declared to be unlawful for any person to refuse to pay, or to evade or to attempt to evade the payment of such tolls or other charges.

L.1950, c. 192, p. 429, s. 2.



Section 32:1-154.2A - Liability Of Vehicle Owner For Noncompliance With Toll Collection Regulations

32:1-154.2a.Liability of vehicle owner for noncompliance with toll collection regulations

1. Notwithstanding any other provision of law and in accordance with the provisions of section 3 of this act, an owner of a vehicle may be held liable for failure of an operator thereof to comply with the toll collection regulations of the Port Authority of New York and New Jersey (hereinafter called Port Authority). The owner of a vehicle shall be liable pursuant to this section if such vehicle was used or operated with the permission of the owner, express or implied, in violation of the toll collection regulations of the Port Authority, and such violation is evidenced by information obtained from a photo-monitoring system; provided, however, that no owner of a vehicle shall be liable where the operator of such vehicle has been convicted of a violation of those toll collection regulations for the same incident.

L.1996,c.98,s.1.



Section 32:1-154.2B - Definitions Relative To Control Of Traffic On Vehicular Crossings

32:1-154.2b.Definitions relative to control of traffic on vehicular crossings

2. As used in this act:

"Lessee" means any person, corporation, firm, partnership, agency, association or organization that rents, leases or contracts for the use of one or more vehicles and has exclusive use thereof for any period of time.

"Lessor" means any person, corporation, firm, partnership, agency, association or organization engaged in the business of renting or leasing vehicles to any lessee under a rental agreement, lease or other agreement which provides that the lessee has exclusive use of the vehicle for any period of time.

"Operator" means any person, corporation, firm, partnership, agency, association, organization or lessee that uses or operates a vehicle with or without the permission of the owner, and an owner who operates the owner's vehicle.

"Owner" means any person, corporation, partnership, firm, agency, association, lessor or organization which, at the time a vehicle is operated in violation of the toll collection regulations of the Port Authority: is the beneficial or equitable owner of the vehicle; or has title to the vehicle; or is the registrant or co-registrant of the vehicle registered with the Division of Motor Vehicles in the Department of Transportation of this State or registered with any other state, territory, district, province, nation or other jurisdiction; or uses the vehicle in its vehicle renting or leasing business; and includes a person entitled to the use and possession of a vehicle subject to a security interest in another person.

"Photo-monitoring system" means a vehicle sensor installed to work in conjunction with a toll collection facility which automatically produces one or more photographs, one or more microphotographs, a videotape or other recorded images of each vehicle at the time the vehicle is used or operated in violation of the toll collection regulations of the Port Authority.

"Port Authority" means the Port Authority of New York and New Jersey.

"Toll collection regulations" means the traffic regulations for interstate vehicular crossings operated by the Port Authority as set forth in P.L.1950, c.192 (C.32:1-154.1 et seq.) and in chapter 774 of the laws of New York of 1950, and specifically that section of the laws which prohibits traffic in or upon vehicular crossings operated by the Port Authority except upon the payment of such tolls and other charges as may from time to time be prescribed by the Port Authority and which further makes it unlawful for any person to refuse to pay, or to evade, or to attempt to evade the payment of such tolls or other charges.

"Vehicle" means every device in, upon, or by which a person or property is or may be transported or drawn upon a highway, except devices used exclusively upon stationary rails or tracks.

L.1996,c.98,s.2.



Section 32:1-154.2C - Imposition Of Liability.

32:1-154.2c Imposition of liability.

3. a. The liability set forth in section 1 of this act shall be imposed upon an owner for a violation by an operator of the toll collection regulations of the Port Authority occurring within the territorial limits of the State of New Jersey in the same manner as a violation of section 2 of P.L.1950, c.192 (C.32:1-154.2) and the punishment for such violation shall be as set forth in section 16 of P.L.1950, c.192 (C.32:1-154.16).

b.An owner who is a lessor of a vehicle operated in violation of the toll collection regulations of the Port Authority shall not be liable for the violation of the toll collection regulations if the lessor submits a copy of the rental, lease or other contract document covering that vehicle on the date of the violation, with the name and address of the lessee clearly legible to the Port Authority and to the court or other entity having jurisdiction over the violation in a timely manner. Failure to provide such information in a timely manner shall render the lessor liable for the penalty prescribed by this section. Where the lessor complies with the provisions of this subsection, the lessee of such vehicle on the date of the violation shall be deemed the owner of the vehicle for purposes of this section and shall be subject to liability for the violation of the toll collection regulations of the Port Authority.

c.A certified report of an employee or agent of the Port Authority reporting a violation of the toll collection regulations and any information obtained from a photo-monitoring system shall be deemed records kept in the ordinary business of the Port Authority and shall, when relevant, be made available for inspection and admission into evidence in a proceeding concerning a violation of the toll collection regulations, but shall not be deemed public records for the purpose of P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law of access to public records. The certified reports and information, including but not limited to, any recorded image of any motor vehicle, the license plate of any motor vehicle or the operator or any passenger in any motor vehicle, shall not be discoverable as a public record by any person, entity or governmental agency, except upon a subpoena issued by a grand jury or a court order in a criminal matter; nor shall it be admissible in evidence in any civil or administrative proceeding not directly related to a violation of the toll collection regulations or in any municipal court prosecution for a violation of any of the provisions of Title 39 of the Revised Statutes.

L.1996,c.98,s.3; amended 2005, c.62, s.3.



Section 32:1-154.2D - Power To Proceed Against Violators Unaffected

32:1-154.2d.Power to proceed against violators unaffected

4. Nothing in this act shall be construed as limiting the power of the Port Authority to proceed against an owner or operator of vehicle for violation of its toll collection regulations as provided in P.L.1950, c.192 (C.32:1-154.1 et seq.).

L.1996,c.98,s.4.



Section 32:1-154.2E - Power To Establish, Assess Tolls Unaffected

32:1-154.2e.Power to establish, assess tolls unaffected

5. Nothing in this act shall be construed as extending or diminishing the authority of the Port Authority to establish or assess tolls for interstate vehicular crossings

L.1996,c.98,s.5.



Section 32:1-154.2F - Effective Date

32:1-154.2f.Effective date

6. This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with section 1 of this act, but if the State of New York shall have already enacted such legislation, this act shall take effect immediately.

L.1996,c.98,s.6.



Section 32:1-154.3 - Care Required; Speed; Operators Under Influence Of Liquor Or Drugs; Equipment; Load

32:1-154.3. Care required; speed; operators under influence of liquor or drugs; equipment; load
No vehicle shall be operated carelessly or negligently, or in disregard of the rights or safety of others, or without due caution and circumspection, or at a speed or in a manner so as to endanger unreasonably or to be likely to endanger unreasonably persons or property, or while the operator thereof is under the influence of intoxicating liquors or any narcotic or habit-forming drug, nor shall any vehicle be so constructed, equipped or loaded as to endanger unreasonably or to be likely to endanger unreasonably persons or property.

L.1950, c. 192, p. 430, s. 3.



Section 32:1-154.4 - Traffic Lights, Signs, Signals Or Orders

32:1-154.4. Traffic lights, signs, signals or orders
All persons in or upon vehicular crossings must at all times comply with any lawful order, signal or direction by voice or hand of any member of the Port Authority police force. When traffic is controlled by traffic lights, signs or by mechanical or electrical signals, such lights, signs and signals shall be obeyed unless a Port Authority police officer directs otherwise.

L.1950, c. 192, p. 430, s. 4.



Section 32:1-154.5 - Traffic Lanes; Driving On Right-hand Side

32:1-154.5. Traffic lanes; driving on right-hand side
Unless otherwise directed, vehicles shall at all times stay to the right of the center of all roadways except in the case of one-way roadways; slow-moving vehicles shall remain as close as possible to the right-hand edge or curb of the roadway; and where a roadway is marked with traffic lanes vehicles shall not cross markings.

L.1950, c. 192, p. 430, s. 5.



Section 32:1-154.6 - Authority To Operate Vehicle; Registration

32:1-154.6. Authority to operate vehicle; registration
No person shall operate a motor vehicle in or upon any part of a vehicular crossing unless he is duly authorized to operate motor vehicles in the State in which such part of the vehicular crossing is located. No motor vehicle shall be permitted in or upon any part of a vehicular crossing which is not registered in accordance with the provisions of the law of the State in which such part of the vehicular crossing is located.

L.1950, c. 192, p. 430, s. 6.



Section 32:1-154.7 - Accidents; Duties Of Operators; Reports

32:1-154.7. Accidents; duties of operators; reports
The operator of any vehicle involved in an accident resulting in injury or death to any person or damage to any property shall immediately stop such vehicle at the scene of the accident, render such assistance as may be needed, and give his name, address, and operator's license and registration number to the person injured or to any officer or witness of the injury. The operator of such vehicle shall make a report of such accident in accordance with the law of the State in which such accident occurred.

L.1950, c. 192, p. 430, s. 7.



Section 32:1-154.8 - Explosives; Inflammable Materials; Poisonous Substances; Radioactive Materials; Transportation Of

32:1-154.8. Explosives; inflammable materials; poisonous substances; radioactive materials; transportation of
No person shall transport in or upon a vehicular crossing, any dynamite, nitroglycerin, black powder, fireworks, blasting caps or other explosives, gasoline, alcohol, ether, liquid shellac, kerosene, turpentine, formaldehyde or other inflammable or combustible liquids, ammonium nitrate, sodium chlorate, wet hemp, powdered metallic magnesium, nitro-cellulose film, peroxides or other readily inflammable solids or oxidizing materials, hydrochloric acid, sulfuric acid or other corrosive liquids, prussic acid, phosgene, arsenic, carbolic acid, potassium cyanide, tear gas, lewisite or any other poisonous substances, liquids or gases, or any compressed gas, or any radioactive article, substance or material, at such time or place or in such manner or condition as to endanger unreasonably or as to be likely to endanger unreasonably persons or property.

L.1950, c. 192, p. 431, s. 8.



Section 32:1-154.9 - Punishment For Violations; Excluding Vehicular Crossings

32:1-154.9. Punishment for violations; excluding vehicular crossings
Violations of the rules and regulations set forth in sections two through eight, inclusive, hereof, committed within the territorial limits of either State shall be punishable as may be provided by the laws of such State but the penalties prescribed by either State shall not preclude the Port Authority from excluding from vehicular crossings permanently or for a specified time, all vehicles violating any of the said rules and regulations, as well as other vehicles owned or operated by the owner or operator of such vehicle.

L.1950, c. 192, p. 431, s. 9.



Section 32:1-154.10 - Definitions

32:1-154.10. Definitions
The following terms as used herein shall have the indicated meanings:

"Traffic" shall include pedestrians, ridden animals, herded animals and vehicles whether moved by human power or otherwise.

"Vehicular crossings" shall include not only bridges and tunnels operated by the Port Authority, but also their plazas and approaches, but shall not include any lands granted by the Port Authority to the States of New York or New Jersey or to a municipality for street or highway purposes even though such street or highway constitutes a means of access to or egress from such vehicular crossing.

L.1950, c. 192, p. 431, s. 10.



Section 32:1-154.11 - Partial Invalidity

32:1-154.11. Partial invalidity
If any term or provision of this act shall be declared unconstitutional or ineffective in whole or in part by a court of competent jurisdiction, then to the extent that it is not unconstitutional or ineffective, such term or provision shall be enforced and effectuated, nor shall such determination be deemed to invalidate the remaining terms or provisions thereof.

L.1950, c. 192, p. 432, s. 11.



Section 32:1-154.12 - Repeal

32:1-154.12. Repeal
The said two States agree that the act of the State of New Jersey entitled "An act establishing rules and regulations for the control of traffic on the interstate bridges and tunnels operated by the Port of New York Authority and prescribing proceedings and penalties for their violations," approved May second, one thousand nine hundred and thirty-two (P.L.1932, c. 146), and chapter two hundred fifty-one of the laws of New York, one thousand nine hundred and thirty-four, entitled "An act establishing rules and regulations for the control of traffic on the interstate bridges and tunnels operated by the Port of New York Authority and prescribing proceedings and penalties for their violations," shall be and are repealed as of the date this act takes effect.

L.1950, c. 192, p. 432, s. 12.



Section 32:1-154.13 - Agreement Between States Of New York And New Jersey, Acts As Constituting; Construction

32:1-154.13. Agreement between States of New York and New Jersey, acts as constituting; construction
This section and the preceding sections hereof, together with the corresponding sections of the act of the State of New York concurring herein in accordance with section seventeen hereof, shall constitute an agreement between the States of New York and New Jersey supplementary to the compact between the two States, dated April thirtieth, one thousand nine hundred and twenty-one, and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and of the agreements of the two States amendatory thereof or supplemental thereto, and shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of the powers heretofore conferred upon or delegated to the Port Authority.

L.1950, c. 192, p. 432, s. 13.



Section 32:1-154.14 - Trial And Punishment Of Violations

32:1-154.14. Trial and punishment of violations
If the violation within the State of any of the rules and regulations set forth in sections two through eight, inclusive, hereof, including but not limited to those regarding the payment of tolls, would have been a violation of law or ordinance if committed on any public road, street, highway or turnpike in the municipality in which such violation occurred, it shall be tried and punished in the same manner as if it had been committed in such municipality.

L.1950, c. 192, p. 433, s. 14.



Section 32:1-154.15 - Certain Violations Constitute High Misdemeanors

32:1-154.15. Certain violations constitute high misdemeanors
Notwithstanding the provisions of section fourteen hereof, if the violation within the State of the rule and regulations set forth in section eight hereof shall result in injury or death to a person or persons or damage to property in excess of the value of five thousand dollars, such violation shall constitute a high misdemeanor.

L.1950, c. 192, p. 433, s. 15.



Section 32:1-154.16 - Violations; Penalties; Trial; Procedure

32:1-154.16. Violations; penalties; trial; procedure
16. Except as provided in sections fourteen and fifteen hereof, any violation within the State of any of the rules and regulations set forth in sections two through eight, inclusive, hereof, including but not limited to those regarding the payment of tolls, shall be punishable by a fine not exceeding five hundred dollars ($500.00) or by imprisonment not exceeding sixty days or by both such fine and imprisonment. Such a violation shall be tried in a summary way and shall be within the jurisdiction of and may be brought in the Superior Court, Law Division or municipal court where the offense was committed. The rules of the Supreme Court shall govern the practice and procedure in such proceedings. Proceedings under this section may be instituted on any day of the week, and the institution of the proceedings on a Sunday or a holiday shall be no bar to the successful prosecution thereof. Any process served on a Sunday or a holiday shall be as valid as if served on any other day of the week.

L.1950,c.192,s.16; amended 1991,c.91,s.340.



Section 32:1-154.17 - Effective Date

32:1-154.17. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with sections one through thirteen, inclusive, of this act, but if the State of New York shall have already enacted such legislation, this act shall take effect immediately.

L.1950, c. 192, p. 434, s. 17.



Section 32:1-154.18 - Rules And Regulations Governing Traffic On Highways In Air Terminals And Marine Terminals; Definitions

32:1-154.18. Rules and regulations governing traffic on highways in air terminals and marine terminals; definitions
The Port of New York Authority (hereinafter called the "Port Authority" ) having duly adopted the following rules and regulations governing traffic on air terminal highways and marine terminal highways in the air terminals and marine terminals operated by it within the territorial limits of the State of New Jersey, hereinafter set forth in this section, the penalties and procedures for their enforcement prescribed in sections two, three and four shall apply to violations thereof.

RULES AND REGULATIONS

Governing Traffic on Highways in Port Authority Air and Marine Terminals

(1) The following terms as used herein shall have the indicated meanings:

"Air terminals" shall mean developments operated by the Port Authority consisting of runways, hangars, control towers, ramps, wharves, bulkheads, buildings, structures, parking areas, improvements, facilities or other real property necessary, convenient or desirable for the landing, taking off, accommodation and servicing of aircraft of all types, including but not limited to airplanes, airships, dirigibles, helicopters, gliders, amphibians, seaplanes, or any other contrivance now or hereafter used for the navigation of or flight in air or space, operated by carriers engaged in the transportation of passengers or cargo, or for the loading, unloading, interchange or transfer of such passengers or their baggage, or such cargo, or otherwise for the accommodation, use or convenience of such passengers, or such carriers or their employees, or for the landing, taking off, accommodation and servicing of aircraft owned or operated by persons other than carriers.

"Air terminal highway" shall mean and include those portions of an air terminal designated and made available temporarily or permanently by the Port Authority to the public for general or limited highway use.

"Marine terminals" shall mean developments operated by the Port Authority consisting of one or more piers, wharves, docks, bulkheads, slips, basins, vehicular roadways, railroad connections, side tracks, sidings or other buildings, structures, facilities or improvements, necessary or convenient to the accommodation of steamships or other vessels and their cargoes or passengers.

"Marine terminal highway" shall mean and include those portions of a marine terminal designated and made available temporarily or permanently by the Port Authority to the public for general or limited highway use.

"Traffic" shall mean and include pedestrians, animals and vehicles.

(2) No vehicle shall be operated on any air terminal highway or marine terminal highway carelessly or negligently, or in disregard of the rights or safety of others, or without due caution and circumspection, or at a speed or in a manner so as to endanger unreasonably or to be likely to endanger unreasonably persons or property, or while the operator thereof is under the influence of intoxicating liquors or any narcotic or habit-forming drug, nor shall any vehicle be operated thereon if it is so constructed, equipped or loaded as to endanger unreasonably or to be likely to endanger unreasonably persons or property.

(3) All persons on any air terminal highway or marine terminal highway must at all times comply with any lawful order, signal or direction by voice or hand of any member of the Port Authority police force. When traffic is controlled by traffic lights, signs or by mechanical or electrical signals, such lights, signs and signals shall be obeyed unless a Port Authority police officer directs otherwise.

(4) Unless otherwise directed, all vehicles on any air terminal highway or marine terminal highway shall at all times stay to the right of the center of the roadway, except in the case of one-way roadways; slow-moving vehicles shall remain as close as possible to the right-hand edge or curb of the roadway; and where a roadway is marked with traffic lanes vehicles shall not cross markings.

(5) No person shall operate a motor vehicle on an air terminal highway or marine terminal highway unless he is duly authorized to operate such vehicle on State and municipal highways in the State in which such air terminal highway or marine terminal highway is located, or unless he is especially authorized by the Port Authority to operate motor vehicles on such air terminal highway or marine terminal highway. No motor vehicle shall be permitted on any air terminal highway or marine terminal highway unless it is registered in accordance with the provisions of the law of the State in which such air terminal highway or marine terminal highway is located, or unless it is especially authorized by the Port Authority to be operated on such air terminal highway or marine terminal highway.

(6) The operator of any vehicle involved in an accident on an air terminal highway or marine terminal highway which results in injury or death to any person or damage to any property shall immediately stop such vehicle at the scene of the accident, render such assistance as may be needed, and give his name, address, and operator's license and registration number to the person injured or to any officer or witness of the injury. The operator of such vehicle shall make a report of such accident in accordance with the law of the State in which such accident occurred.

(7) No person shall transport on any air terminal highway or marine terminal highway any dynamite, nitroglycerine, black powder, fireworks, blasting caps or other explosives, gasoline, alcohol, ether, liquid shellac, kerosene, turpentine, formaldehyde or other inflammable or combustible liquids, ammonium nitrate, sodium chlorate, wet hemp, powdered metallic magnesium, nitrocellulose film, peroxides or other readily inflammable solids or oxidizing materials, hydrochloric acid, sulfuric acid or other corrosive liquids, prussic acid, phosgene, arsenic, carbolic acid, potassium cyanide, tear gas, lewisite, or any other poisonous substances, liquids or gases, or any compressed gas, or any radioactive article, substance or material, at such time or place or in such manner or condition as to endanger unreasonably or as to be likely to endanger unreasonably persons or property; nor shall any person park any vehicle, or permit the same to remain halted on any air terminal highway or marine terminal highway containing any of the foregoing, at such time or place or in such manner or condition as to endanger unreasonably or as to be likely to endanger unreasonably persons or property.

(8) No person shall park a vehicle or permit the same to remain halted on any air terminal highway or marine terminal highway except at such places and for such periods of time as may be prescribed or permitted by the Port Authority.

L.1951, c. 239, p. 854, s. 1.



Section 32:1-154.19 - Violations; Trial And Punishment

32:1-154.19. Violations; trial and punishment
If the violation within the State of any of the rules and regulations set forth in section one hereof, would have been a violation of law or ordinance if committed on any public road, street, highway or turnpike in the municipality in which such violation occurred, it shall be tried and punished in the same manner as if it had been committed in such municipality.

L.1951, c. 239, p. 858, s. 2.



Section 32:1-154.20 - High Misdemeanors, Certain Violations As

32:1-154.20. High misdemeanors, certain violations as
Notwithstanding the provisions of section two hereof, if the violation within the State of the rule and regulation numbered seven and set forth in section one hereof shall result in injury or death to a person or persons or damage to property in excess of the value of five thousand dollars ($5,000.00), such violation shall constitute a high misdemeanor.

L.1951, c. 239, p. 858, s. 3.



Section 32:1-154.21 - Violations; Penalties; Trial; Proceedings

32:1-154.21. Violations; penalties; trial; proceedings
4. Except as provided in sections two and three hereof, any violation within the State of any of the rules and regulations set forth in section one hereof, shall be punishable by a fine not exceeding five hundred dollars ($500.00) or by imprisonment not exceeding sixty days or by both such fine and imprisonment. Such a violation shall be tried in a summary way and shall be within the jurisdiction of and may be brought in the Superior Court or municipal court of the municipality in which the offense was committed. The rules of the Supreme Court shall govern the practice and procedure in such proceedings. Proceedings under this section may be instituted on any day of the week, and the institution of the proceedings on a Sunday or a holiday shall be no bar to the successful prosecution thereof. Any process served on a Sunday or a holiday shall be as valid as if served on any other day of the week.

L.1951,c.239,s.4; amended 1991,c.91,s.341.



Section 32:1-154.22 - Excluding Vehicles Violating Rules And Regulations And Other Vehicles Of Same Owner

32:1-154.22. Excluding vehicles violating rules and regulations and other vehicles of same owner
The penalties above prescribed shall not preclude the Port Authority from excluding from any air terminal highway or marine terminal highway, permanently or for a specified time, all vehicles violating any of the rules and regulations set forth in section one hereof, as well as other vehicles owned or operated by the owner or operator of such vehicle.

L.1951, c. 239, p. 858, s. 5.



Section 32:1-154.23 - Effect Of Act

32:1-154.23. Effect of act
Nothing herein contained shall be construed to affect, diminish or impair the power of this State to enact any law, or to impair or diminish, or as recognition of the impairment or diminution of any power of this State, legislative or otherwise, with respect to the Port Authority, its properties, or persons or property thereon.

L.1951, c. 239, p. 859, s. 6.



Section 32:1-154.24 - Effective Date

32:1-154.24. Effective date
This act shall take effect upon the adoption by the States of New Jersey and New York of concurrent legislation providing that either State, without the consent or concurrence of the other State, may from time to time prescribe, amend, modify or rescind penalties for violations within its territorial limits of any rule or regulation, otherwise authorized, of the Port of New York Authority, and procedures for the enforcement of such penalties; but if the States of New Jersey and New York shall have already enacted such legislation, this act shall take effect immediately.

L.1951, c. 239, p. 859, s. 7.



Section 32:1-155 - Payments For Damages Resulting From Change Of Grade Of Streets, Etc.; "Owners" Defined

32:1-155. Payments for damages resulting from change of grade of streets, etc.; "owners" defined
To the end that the owners of property in the Port of New York District abutting upon streets, avenues or other highways, the established grade of which will be changed by reason of the construction by the Port of New York Authority (hereinafter called the authority) of any public improvement in the Port of New York District, may not suffer undue loss and injury by reason of such change of grade, the authority is hereby authorized and empowered, in its discretion, to enter into voluntary agreements with such abutting owners of property which is built upon or otherwise improved in conformity with the grade of any street, avenue or other highway established by lawful authority in the Port of New York District, whereby it will undertake to pay a fair and reasonable sum to such abutting owners for the damage occasioned by such change of grade to the buildings and improvements on such property. The term "owners" as used in this section shall include all persons having any estate, interest, or easement in such property, or any lien, charge or encumbrance thereon. Such payments which the authority is hereby authorized and empowered to make, shall be in such amounts and shall be payable at such times and under such terms and conditions as shall be agreed upon by and between the authority and such owners concerned.

L.1935, c. 186, s. 1, p. 455.



Section 32:1-156 - Effective Date

32:1-156. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with this act, but if the state of New York has already enacted such legislation, this act shall take effect immediately.

L.1935, c. 186, s. 2, p. 456.



Section 32:1-157 - Consent To Suits

32:1-157. Consent to suits
Upon the concurrence of the State of New York in accordance with section twelve hereof, the States of New York and New Jersey consent to suits, actions or proceedings of any form or nature at law, in equity or otherwise (including proceedings to enforce arbitration agreements) against the Port of New York Authority (hereinafter referred to as the "Port Authority" ), and to appeals therefrom and reviews thereof, except as hereinafter provided in sections two through five, inclusive, hereof.

L.1951, c. 204, p. 740, s. 1.



Section 32:1-158 - Suits Accruing Before Effective Date Of Act

32:1-158. Suits accruing before effective date of act
The foregoing consent does not extend to suits, actions or proceedings upon any causes of action whatsoever accruing before the effective date of this act, other than causes of actions upon, in connection with, or arising out of notes, bonds or other obligations or securities secured by a pledge of the general reserve fund of the Port Authority.

L.1951, c. 204, p. 740, s. 2.



Section 32:1-159 - Contracts Entered Into, Assumed By Or Assigned To Port Authority Before Effective Date Of Act, Suits On

32:1-159. Contracts entered into, assumed by or assigned to Port Authority before effective date of act, suits on
The foregoing consent does not extend to suits, actions or proceedings upon any causes of action whatsoever, upon, in connection with, or arising out of any contract, express or implied, entered into or assumed by or assigned to the Port Authority before the effective date of this act (including any supplement to, or amendment, extension or renewal of any such contract, even if such supplement, amendment, extension or renewal is made on or after the effective date of this act), regardless of whether such cause of action accrued before or after that date, other than causes of action upon, in connection with or arising out of notes, bonds or other obligations or securities secured by a pledge of the general reserve fund of the Port Authority.

L.1951, c. 204, p. 740, s. 3.



Section 32:1-160 - Statutory Penalties, Suits For

32:1-160. Statutory penalties, suits for
The foregoing consent does not extend to civil suits, actions or proceedings for the recovery of statutory penalties.

L.1951, c. 204, p. 741, s. 4.



Section 32:1-161 - Injunction Suits Against Port Authority

32:1-161. Injunction suits against Port Authority
The foregoing consent does not extend to suits, actions or proceedings for judgments, orders or decrees restraining, enjoining or preventing the Port Authority from committing or continuing to commit any act or acts, other than suits, actions or proceedings by the Attorney-General of New York or by the Attorney-General of New Jersey--each of whom is hereby authorized to bring such suits, actions or proceedings in his discretion on behalf of any person or persons whatsoever who requests him so to do except in the cases excluded by sections two, three and four of this act; provided, that in any such suit, action or proceeding, no judgment, order or decree shall be entered except upon at least two days' prior written notice to the Port Authority of the proposed entry thereof.

L.1951, c. 204, p. 741, s. 5.



Section 32:1-162 - Venue Of Suits; Consent To Liability For Tortious Acts

32:1-162. Venue of suits; consent to liability for tortious acts
The foregoing consent is granted upon the condition that venue in any suit, action or proceeding against the Port Authority shall be laid within a county or a judicial district, established by one of said States or by the United States, and situated wholly or partially within the Port of New York District. The Port Authority shall be deemed to be a resident of each such county or judicial district for the purpose of such suits, actions or proceedings. Although the Port Authority is engaged in the performance of governmental functions, the said two States consent to liability on the part of the Port Authority in such suits, actions or proceedings for tortious acts committed by it and its agents to the same extent as though it were a private corporation.

L.1951, c. 204, p. 741, s. 6.



Section 32:1-163 - Limitations; Notice Of Claim; Workmen's Compensation Claims

32:1-163. Limitations; notice of claim; workmen's compensation claims
The foregoing consent is granted upon the condition that any suit, action or proceeding prosecuted or maintained under this act shall be commenced within one year after the cause of action therefor shall have accrued, and upon the further condition that in the case of any suit, action or proceeding for the recovery or payment of money, prosecuted or maintained under this act, a notice of claim shall have been served upon the Port Authority by or on behalf of the plaintiff or plaintiffs at least sixty days before such suit, action or proceeding is commenced. The provisions of this section shall not apply to claims arising out of provisions of any workmen's compensation law of either State.

L.1951, c. 204, p. 741, s. 7.



Section 32:1-164 - Notice Of Claim; Persons Under Disability; Leave Of Court

32:1-164. Notice of claim; persons under disability; leave of court
The notice of claim required by section seven hereof shall be in writing, sworn to by or on behalf of the claimant or claimants, and shall set forth (1) the name and post-office address of each claimant and of his attorney, if any, (2) the nature of the claim, (3) the time when, the place where and the manner in which the claim arose, and (4) the items of damage or injuries claimed to have been sustained so far as then practicable. Such notice may be served in the manner in which process may be served, or in lieu thereof, may be sent by registered mail to the Port Authority at its principal office. Where the claimant is an infant or is mentally or physically incapacitated and by reason of such disability no notice of claim is filed or suit, action or proceeding commenced within the time specified in section seven hereof, or where a person entitled to make a claim dies and by reason of his death no notice of claim is filed or suit, action or proceeding commenced within the time specified in section seven hereof, then any court in which such suit, action or proceeding may be brought may in its discretion grant leave to serve the notice of claim and to commence the suit, action or proceeding within a reasonable time but in any event within three years after the cause of action accrued. Application for such leave must be made upon an affidavit showing the particular facts which caused the delay and shall be accompanied by a copy of the proposed notice of claim if such notice has not been served, and such application shall be made only upon notice to the Port Authority.

L.1951, c. 204, p. 742, s. 8.



Section 32:1-165 - Injunction Suits Against Commissioners, Officers Or Employees

32:1-165. Injunction suits against commissioners, officers or employees
The commissioners, officers or employees of the Port Authority shall not be subject to suits, actions or proceedings for judgments, orders or decrees restraining, preventing or enjoining them in their official or personal capacities from committing or continuing to commit any act or acts on behalf of the Port Authority other than suits, actions and proceedings brought by the Attorney-General of New York or by the Attorney-General of New Jersey or by the Port Authority itself, each of said Attorneys-General being hereby authorized to bring such suits, actions or proceedings in his discretion on behalf of any person or persons whatsoever who requests him so to do except in the cases excluded by sections two, three and four of this act; provided, that in any such suit, action or proceeding brought by either Attorney-General, no judgment, order or decree shall be entered except upon at least two days' notice to the defendant of the proposed entry thereof.

L.1951, c. 204, p. 743, s. 9.



Section 32:1-166 - Consents To Suits Previously Given Not Affected

32:1-166. Consents to suits previously given not affected
Nothing herein contained shall be deemed to revoke, rescind or affect any consents to suits, actions or proceedings against the Port Authority heretofore given by the two said States in chapter eight hundred and two of the laws of New York of one thousand nine hundred and forty-seven, as amended, and chapter forty-three of the laws of New Jersey of one thousand nine hundred and forty-seven, as amended; chapter six hundred and thirty-one of the laws of New York of one thousand nine hundred and forty-seven, as amended; chapter forty-four of the laws of New Jersey of one thousand nine hundred and forty-seven, as amended, and chapter five hundred and thirty-four of the laws of New York of one thousand nine hundred and forty-eight and chapter ninety-seven of the laws of New Jersey of one thousand nine hundred and forty-eight.

L.1951, c. 204, p. 743, s. 10.



Section 32:1-167 - Acts To Constitute Agreement Between States

32:1-167. Acts to constitute agreement between States
This act together with the act of the State of New York concurring herein in accordance with section twelve hereof, shall constitute an agreement between the States of New York and New Jersey supplementary to and amendatory of the compact between the two said States dated April thirtieth, one thousand nine hundred and twenty-one.

L.1951, c. 204, p. 743, s. 11.



Section 32:1-168 - Effective Date

32:1-168. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with the provisions of this act; but if the State of New York shall have already enacted such legislation, then this act shall take effect immediately.

L.1951, c. 204, p. 744, s. 12.



Section 32:1-169 - Scheduled Transportation By Aircraft; Suits To Enforce Contracts For Use Of Space Or Facilities

32:1-169. Scheduled transportation by aircraft; suits to enforce contracts for use of space or facilities
Upon the concurrence of the State of New York in accordance with section six hereof, the States of New York and New Jersey consent to suits, actions or proceedings (including proceedings to enforce arbitration agreements and to enter judgments upon awards resulting therefrom) of any form or nature, at law, in equity or otherwise by any person or corporation engaged in the business of scheduled transportation by aircraft, against The Port of New York Authority (hereinafter referred to as the "Port Authority" ), and to appeals therefrom and reviews thereof, upon or for the enforcement of any written contract for the use or occupancy of space, premises or facilities at New York International Airport, in the County of Queens, City of New York, State of New York, executed on or after January first, one thousand nine hundred fifty-three, between the Port Authority and any such person or corporation, or by any such person or corporation so contracting with the Port Authority upon any cause of action arising out of such use or occupancy pursuant to any such written contract.

L.1953, c. 172, p. 1436, s. 1.



Section 32:1-170 - Conditions

32:1-170. Conditions
The foregoing consent is granted upon the condition that in suits, actions or proceedings, thereunder for judgments, orders or decrees restraining or enjoining the Port Authority from committing or continuing to commit breaches of such written contract, no such judgment, order or decree shall be entered except upon at least two days' prior written notice to the Port Authority of the proposed entry thereof; and upon an appeal taken by the Port Authority from such judgment, order or decree, the service of the notice of appeal shall perfect the appeal, without an undertaking or other security.

L.1953, c. 172, p. 1436, s. 2.



Section 32:1-171 - Venue

32:1-171. Venue
The venue in any suit, action or proceeding against the Port Authority to which consent is given by this act shall be laid within a county or a judicial district, established by one of said two States or by the United States and situated wholly or partially within the Port of New York District. The Port Authority shall be deemed to be a resident of each such county or judicial district for the purpose of such suits, actions or proceedings and shall be deemed to be a citizen of both of said two States.

L.1953, c. 172, p. 1437, s. 3.



Section 32:1-172 - Consents Heretofore Given Not Revoked Or Affected

32:1-172. Consents heretofore given not revoked or affected
Nothing herein contained shall be deemed to revoke, rescind or affect any consents to suits, actions or proceedings against the Port Authority heretofore given by the two said States or the terms and conditions upon which such consents are given.

L.1953, c. 172, p. 1437, s. 4.



Section 32:1-173 - Acts To Constitute Agreement Between States

32:1-173. Acts to constitute agreement between states
This act together with the act of the State of New York concurring herein in accordance with section six hereof, shall constitute an agreement between the States of New York and New Jersey supplementary to and amendatory of the compact between the two said States dated April thirtieth, one thousand nine hundred twenty-one.

L.1953, c. 172, p. 1437, s. 5.



Section 32:1-174 - Effective Date

32:1-174. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with the provisions of this act; but if the State of New York shall have already enacted such legislation, then this act shall take effect immediately.

L.1953, c. 172, p. 1437, s. 6.



Section 32:1-175 - Employment Relations Panel; Orders; Enforcement And Review

32:1-175. Employment relations panel; orders; enforcement and review
Orders of the employment relations panel established by resolution of the Port Authority of New York and New Jersey adopted September 29, 1976 made pursuant to the provisions of such resolution shall be (a) enforceable either in a special proceeding upon petition of such panel by the Supreme Court in the State of New York or upon application by the panel for an appropriate enforcement order by the Appellate Division of the Superior Court in the State of New Jersey and (b) reviewable either under article seventy-eight of the civil practice law and rules in the State of New York or by action in lieu of prerogative writ in the State of New Jersey, upon petition filed by an aggrieved party, including the Port Authority of New York and New Jersey acting in its capacity as employer, within 30 days after service by registered or certified mail of a copy of such order upon such party. In any such proceeding to enforce or review an order of such panel, the court shall, notwithstanding sections five and nine of chapter three hundred one of the laws of New York, nineteen hundred fifty and P.L.1951, c. 204 (C. 32:1-157 et seq.), have power to grant such temporary relief or restraining order as it deems just and proper, and to make and enter a judgment or decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part the order of such panel.

L.1977, c. 363, s. 1.



Section 32:1-176 - Effective Date

32:1-176. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with the provisions of this act; but if the state of New York shall have already enacted such legislation, then this act shall take effect immediately.

L.1977, c. 363, s. 2.



Section 32:1-177 - Definitions relative to possession, transport of parts, products of certain animals at certain airports, port facilities; exceptions; rules, regulations.

32:1-177 Definitions relative to possession, transport of parts, products of certain animals at certain airports, port facilities; exceptions; rules, regulations.
1. a. As used in P.L.2016, c.7 (C.32:1-177 et seq.):

"Priority species" means: (1) any specified African species; or (2) any species or subspecies of elephant, rhinoceros, tiger, lion, leopard, cheetah, pangolin, marine turtle, or ray listed in Appendix I or Appendix II of the Convention on International Trade in Endangered Species of Wild Fauna and Flora.

"Specified African species" means the African elephant, Loxodonta africana; African leopard, Panthera pardus; African lion, Panthera leo; black rhinoceros, Diceros bicornis; and white rhinoceros, Ceratotherium simum.

b. Notwithstanding the provisions of any other law to the contrary, the parts or products of priority species shall not be imported, exported, shipped, received, possessed, processed, sold, offered for sale, or transported by any individual, firm, corporation, association, or partnership at any airport or port facility owned or operated by the Port Authority of New York and New Jersey.

c. Any Port Authority agent or Port Authority police officer shall have authority to enforce the prohibition in subsection b. of this section and, where necessary, to apply for and execute any warrant to search for and seize any part or product of a priority species and any property or item used in connection with a violation of subsection b. of this section.

d. The following exceptions and defenses shall apply to the prohibition in subsection b. of this section:

(1) the part or product was lawfully located or possessed within the State of New Jersey or the State of New York prior to the effective date of P.L.2016, c.7 (C.32:1-177 et seq.);

(2) the part or product is to be made part of a temporary or permanent collection at a museum or zoo, or similar educational or research facility;

(3) the part or product is to be used for purposes related to the conduct of biomedical research at a facility licensed by the United States Department of Agriculture pursuant to the federal "Animal Welfare Act," 7 U.S.C. s.2131 et seq., or at a facility conducting biomedical research in compliance with the "Public Health Service Policy on Humane Care and Use of Laboratory Animals" issued by the United States National Institutes of Health;

(4) the part or product is imported, exported, shipped, received, possessed, processed, sold, offered for sale, or transported by an employee or agent of the federal government, the State government, or a bi-state agency, in the course of undertaking any law enforcement activities pursuant to federal or State law, or other mandatory duties required by federal or State law; or

(5) the part or product entered the State of New Jersey or the State of New York from a point outside either state, including a point outside the territorial limits of the United States, was intended for transport across the State of New Jersey or the State of New York, but was destined for a point beyond the State of New Jersey or the State of New York, and the part or product conforms with the terms of any federal permit or permit issued under the laws or regulations of a state other than the State of New Jersey or the State of New York.

e. The Department of Environmental Protection may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement this section.

f. (1) Any part or product of a priority species and any property or item used in connection with a violation of subsection b. of this section shall be held pending criminal proceedings in any court of proper jurisdiction.

(2) A person who violates subsection b. of this section shall be guilty of a crime of the fourth degree.

(3) Upon conviction, or upon the entry of a judgment restraining a person from any activity that is or would be in violation of subsection b. of this section, any seized property shall be forfeited, and upon forfeiture, disposed of in a manner consistent with the best interest of the public as determined by the court.

(4) Any penalty imposed pursuant to this section shall be in addition to any applicable penalty that may be imposed for a violation of "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.), P.L.2014, c.22 (C.23:2A-13.1 et seq.), R.S.23:4-27, and any other applicable law.

L.2016, c.7, s.1.



Section 32:1-178 - Effective date.

32:1-178 Effective date.
2. This act shall take effect upon the enactment by the State of New York of legislation having an identical effect, but if such legislation has already been enacted by the State of New York then this act shall take effect immediately.

L2016, c.7, s.2.



Section 32:2-1 - Terms Defined

32:2-1. Terms defined
As used in this chapter:

a. "Port authority" means the Port of New York Authority created by the compact of April 30, 1921;

b. "District" or "port district" means the Port of New York District created by the compact of April 30, 1921.



Section 32:2-2 - Six Commissioners From New Jersey

32:2-2. Six commissioners from New Jersey
There shall be six commissioners of the port authority from this state, as provided by Article IV of the compact of April 30, 1921 between the states of New York and New Jersey, as amended.



Section 32:2-3 - Appointment; Terms; Vacancies

32:2-3. Appointment; terms; vacancies
All vacancies in the office of commissioners of the port authority from this state shall be filled by appointment by the governor by and with the advice and consent of the senate, or if the legislature is not in session, by the governor, for terms as follows:

a. Each appointment made by and with the advice and consent of the senate to fill a vacancy occurring or existing by reason of the expiration of a term, shall be for a term expiring on the first day of July, six years from the date of the expiration of the term of the appointee's predecessor;

b. Each appointment made to fill a vacancy occurring or existing when the legislature is not in session, shall be for a term expiring at the end of the next session of the legislature, or upon the appointment of the appointee's successor, whichever may occur first;

c. Except as above provided in the case of ad interim appointments, each appointment made to fill a vacancy occurring or existing by reason other than the expiration of term, shall be for the unexpired portion of the term of the appointee's predecessor.



Section 32:2-4 - Continuance In Office Until Successor Appointed

32:2-4. Continuance in office until successor appointed
All commissioners of the port authority from this state shall continue to hold office after the expiration of the terms for which they are appointed and until their respective successors are appointed and qualified. No period during which any such commissioner shall hold over shall be deemed to be an extension of his term of office for the purpose of computing the date on which his successor's term expires.



Section 32:2-5 - Removal

32:2-5. Removal
Any commissioners of the port authority from this state may be removed upon charges and after a hearing by the senate.



Section 32:2-6 - Transmittal Of Minutes To Governor

32:2-6. Transmittal of minutes to governor
The minutes of every meeting of the port authority held under or within the purview of article 1 of chapter 1 of this Title (s. 32:1-1 et seq.), shall be forthwith transmitted, by and under the certification of the secretary thereof, to the Governor of this State at the executive chamber, State House, Trenton.

No action taken at such meeting by any commissioner appointed from this State shall have force or effect for a period of 10 days, Saturdays, Sundays and public holidays excepted, after the minutes shall have been so transmitted and delivered unless the Governor shall finally approve the minutes or any part thereof, reciting any such action, within said 10-day period.

Amended by L.1972, c. 20, s. 1, eff. May 9, 1972.



Section 32:2-7 - Return Of Minutes By Governor; Effect Of Failure To Return Minutes

32:2-7. Return of minutes by governor; effect of failure to return minutes
The Governor shall, within 10 days exclusive of Saturdays, Sundays or public holidays after the minutes shall have been so delivered, cause the same to be returned to the port authority either with or without his veto on any action therein recited as having been taken by any commissioner appointed from this State. If the Governor shall not return the minutes within said 10-day period, any action therein recited shall have force and effect according to the wording thereof.

Amended by L.1972, c. 20, s. 2, eff. May 9, 1972.



Section 32:2-8 - Fixing Of Tolls Not Affected

32:2-8. Fixing of tolls not affected
Sections 32:2-6 to 32:2-9 of this title shall not apply to such minutes of the port authority as relate to the fixing of tolls of any bridge between the states of New York and New Jersey authorized or to be authorized by the legislatures of said states.



Section 32:2-9 - Veto To Nullify Action Of Commissioners

32:2-9. Veto to nullify action of commissioners
If the governor, within said ten day period, returns the minutes with a veto against the action of any commissioner from this state recited therein, the action of such commissioner shall be null and of no effect.



Section 32:2-10 - Map, Entry Upon Land To Make

32:2-10. Map, entry upon land to make
Whenever the Port Authority is authorized by specific legislative enactment to acquire title to or any interest in any real property within this State by condemnation pursuant to the provisions of chapter one of Title 20, Eminent Domain, (s. 20:1-1 et seq.), the Port Authority and its agents may enter upon all such real property for the purpose of making a map showing the real estate to be acquired.

Amended by L.1953, c. 31, p. 563, s. 4.



Section 32:2-11 - Port Authority May Take Possession Upon Filing Complaint And Map

32:2-11. Port Authority may take possession upon filing complaint and map
Immediately after the filing of the complaint in the action for condemnation, with the map annexed, the Port Authority shall have the exclusive right to possession of the real property shown upon the map to the extent of the interests specified in the complaint, and may forthwith and without other process enter into and take possession of such real property to that extent; it being the intent of this article that no proceedings for compensation or otherwise involved in the taking of such real property or interests therein shall delay the taking thereof and their use by the Port Authority for the purpose or purposes for which the Port Authority may be authorized by law to acquire or condemn such real property or interests therein.

As amended L.1953, c. 31, p. 563, s. 5.



Section 32:2-12 - Deposit Of Assessed Valuation With Clerk Of Superior Court; Payment By Clerk

32:2-12. Deposit of assessed valuation with clerk of Superior Court; payment by clerk
Upon taking actual possession of the real property or any interest therein, the Port Authority shall deposit with the Clerk of the Superior Court a sum equal to the assessed valuation of the real property or interest therein, which sum shall be paid out by the clerk in accordance with the order or judgment of the court.

Should said sum be insufficient to permit such payment in full, the Port Authority shall, within twenty days after the entry of the judgment, pay to the clerk such sum as may be necessary to provide for full payment. Any surplus left in the hands of the clerk after the judgment has been entered shall be repaid to the Port Authority.

Amended by L.1953, c. 31, p. 563, s. 6.



Section 32:2-13 - Payment To Clerk When Only Part Of Property Is Taken; Effect Of Payments By Clerk

32:2-13. Payment to clerk when only part of property is taken; effect of payments by clerk
If only a part of or interest in a given parcel of real property is taken and the assessed valuation thereof cannot be readily ascertained, the Port Authority shall pay to the Clerk of the Superior Court only such sum as in its judgment is sufficient to compensate for the real property or interest to be acquired or condemned.

Any payment made by the clerk as hereinbefore provided shall for all purposes be deemed to have been made by and for the account of the Port Authority.

Amended by L.1953, c. 31, p. 564, s. 7.



Section 32:2-15 - Acquiring Property By Agreement During Pendency Of Condemnation Proceedings

32:2-15. Acquiring property by agreement during pendency of condemnation proceedings
Nothing in this article shall prohibit the port authority from acquiring real property or interest therein by agreement with the owners thereof at any time during the pendency of any proceedings for the condemnation or acquisition of such real property or interest.



Section 32:2-16 - Intention And Construction Of Article

32:2-16. Intention and construction of article
It is the intention of this article to facilitate the taking of real property and interests therein by the port authority whenever it is authorized to acquire them by condemnation, and to prevent delay and obstruction in the carrying out of the purposes for which it may be authorized so to acquire real property and interest therein.

To that end this article shall be liberally construed as being in aid of and supplemental to and in no case as a limitation upon any of the powers vested in the port authority by the states of New Jersey and New York and by congress, and no act or thing done by the port authority because of this article shall be set aside or invalidated by reason of any informality therein unless substantial injustice will result therefrom.



Section 32:2-17 - Definitions

32:2-17. Definitions
As used in this article:

a. "Steamship terminal" means a development consisting of one or more piers, wharves, docks, bulkheads, slips, basins, vehicular roadways, railroad connections, sidetracks, sidings or other buildings, structures, facilities or improvements, or any or all of them, necessary or convenient to the accommodation of steamships or other vessels and their cargo and passengers.

b. "Real property" includes lands, structures, franchises and interests in land including lands under water and riparian rights, and any and all things and rights usually included within the said term, and includes not only fees simple absolute but also any and all lesser interests such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments, and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real estate.



Section 32:2-18 - Determination That Property Is Required For Public Use

32:2-18. Determination that property is required for public use
If for the purposes of establishing a steamship terminal or purposes incidental thereto, including temporary construction purposes, in connection with the development or improvement of the Little Basin of the Morris canal in Jersey City, the port authority shall find it necessary or convenient to acquire any real property, in addition to the Little Basin property, whether or not contiguous therewith and whether for immediate or future use, in Jersey City within the area bounded on the north by York street, on the west by Jersey avenue and a southerly extension thereof, on the south by the Tidewater Basin and on the east by the state line, the port authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for public use, and upon such determination said property shall be deemed to be required for such public use until otherwise determined by the port authority. With the exceptions hereinafter specifically noted, said determination shall not be affected by the fact that the property has theretofore been taken for, or is then devoted to, a public use, but the public use in the hands of or under the control of the port authority shall be deemed to be superior to the public use in the hands of any other person.



Section 32:2-19 - Condemnation

32:2-19. Condemnation
If the port authority is unable to agree for the acquisition of any such real property, it may acquire the real property by condemnation pursuant to article 3 of this chapter (s. 32:2-10 et seq.), and chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.), except as other provision is made by this article.



Section 32:2-20 - Consent To Taking Of Certain Property Necessary; Bonded Indebtedness And Sinking Funds Not Impaired

32:2-20. Consent to taking of certain property necessary; bonded indebtedness and sinking funds not impaired
Anything in this article to the contrary notwithstanding, no property vested in or held by Jersey City or by any railroad or railway company shall be taken by the port authority without the authority or consent of said city or of such company, nor shall anything in this article impair or invalidate any bonded indebtedness of the state or of Jersey City or any other municipality or county, nor impair the provisions of law regulating the payment into sinking funds of revenue derived from municipal property or dedicating the revenues derived from municipal property to a specific purpose.



Section 32:2-21 - Acquiring Property By Agreement; Authority To Convey

32:2-21. Acquiring property by agreement; authority to convey
The port authority may acquire from any such county or municipality or from any other public agency or commission having jurisdiction in the premises, or from any railroad or railway company, by agreement therewith, and the city of Jersey City or any other municipality, county, public agency or commission, and any railroad or railway company, notwithstanding any contrary provision of law, may grant and convey for such consideration as it may deem wise, any real property which may be necessary for the construction, operation and maintenance of said steamship terminal, including such real property as has already been devoted to a public use.



Section 32:2-22 - Entry On Lands

32:2-22. Entry on lands
The port authority and its duly authorized agents and employees may enter upon any land in Jersey City for the purpose of making such surveys, maps or other examinations thereof as it may deem necessary or convenient for the steamship terminal.



Section 32:2-23 - Little Basin And Morris Canal Property Not Affected

32:2-23. Little Basin and Morris canal property not affected
Nothing contained in this article shall be construed as a grant to the port authority of the Little Basin property, or to affect, amend or modify any laws authorizing the transfer of Morris canal property to the port authority or governing such transfer.



Section 32:2-23.1 - Port Of New York Authority; Motor Bus Terminal; Financing

32:2-23.1. Port of New York Authority; motor bus terminal; financing
Upon the concurrence of the State of New York as provided in section five hereof, the States of New Jersey and New York hereby agree that the moneys in the general reserve funds of the Port of New York Authority (herein called the Port Authority), authorized by chapter five of the laws of New Jersey of one thousand nine hundred and thirty-one and chapter forty-eight of the laws of New York of one thousand nine hundred and thirty-one, as amended, may be pledged in whole or in part by the Port Authority as security for or applied by it to the repayment with interest of any moneys which it may raise upon bonds, notes or other obligations or evidences of indebtedness, issued by it from time to time to provide funds for the establishment, acquisition or rehabilitation of a motor bus terminal (by which is meant a terminal consisting of one or more buildings, structures, improvements, loading or unloading areas, parking areas or other facilities, necessary, convenient or desirable in the opinion of the Port Authority for the accommodation of omnibuses and other motor vehicles operated by carriers engaged in the transportation of passengers, or for the loading, unloading, interchange or transfer of such passengers or their baggage, or otherwise for the accommodation, use or convenience of such passengers or such carriers or their employees) or for purposes incidental thereto; and that the moneys in said general reserve fund may be applied by the Port Authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of any of such bonds; and the two said States further agree that the Port Authority may acquire by condemnation or the right of eminent domain such real property in each State as it may from time to time deem necessary for or in connection with the establishment, acquisition and rehabilitation of such motor bus terminal.

L.1946, c. 95, p. 317, s. 1.



Section 32:2-23.2 - Bonds Of Port Authority; Legal Investments

32:2-23.2. Bonds of Port Authority; legal investments
The bonds, notes or other obligations or evidences of indebtedness issued by the Port Authority to provide funds for the establishment, acquisition and rehabilitation of such motor bus terminal are hereby made securities in which all State and municipal officers and bodies of both States, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who are now or may hereafter be authorized by either State to invest in bonds or other obligations of such State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said obligations are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency of either State for any purpose for which the deposit of bonds or other obligations of such State is now or may hereafter be authorized.

L.1946, c. 95, p. 318, s. 2.



Section 32:2-23.3 - Declaration Of Policy

32:2-23.3. Declaration of policy
The establishment, maintenance and operation of such motor bus terminal within the Port of New York district is and will be in all respects for the benefit of the people of the States of New Jersey and New York, for the increase of their commerce and prosperity and for the improvement of their health and living conditions; and the Port Authority shall be regarded as performing an essential governmental function in undertaking the construction, maintenance and operation thereof and in carrying out the provisions of law relating thereto.

L.1946, c. 95, p. 318, s. 3.



Section 32:2-23.4 - Port Authority; Powers

32:2-23.4. Port Authority; powers
Any powers granted to the Port Authority by this act and the concurrent act of the State of New York shall be regarded as in aid of and supplemental to and in no sense as a limitation upon any of the other powers vested in it by the two States or either of them; and the Port Authority shall be authorized not only to establish, acquire, rehabilitate, maintain, operate and from time to time improve such motor bus terminal, but also to make incidental uses of properties acquired for or in connection with such motor bus terminal.

L.1946, c. 95, p. 319, s. 4.



Section 32:2-23.5 - Effective Date

32:2-23.5. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with sections one to four, inclusive, of this act, but if the State of New York shall have already enacted such legislation, this act shall take effect immediately.

L.1946, c. 95, p. 319, s. 5.



Section 32:2-23.6 - Policy

32:2-23.6. Policy
Upon the concurrence of the State of New York as provided in section 15 hereof, the States of New Jersey and New York find, determine and agree that a bridge between Staten Island and Long Island, constituting a part of the highway system of the port district, created by their compact of April 30, 1921, will facilitate the flow of traffic between the 2 States, will alleviate congestion in the vehicular crossings of the Hudson river and will promote the movement of commerce between the 2 States by providing a direct connection between the State of New Jersey and Long Island in the State of New York by way of Staten Island and that it is therefore the policy of the 2 said States to provide such bridge.

L.1956, c. 12, p. 38, s. 1.



Section 32:2-23.7 - Authorization To Construct And Operate Bridge; Approaches And Connections

32:2-23.7. Authorization to construct and operate bridge; approaches and connections
In furtherance of the aforesaid policy, and in partial effectuation of the comprehensive plan heretofore adopted by the 2 said States for the development of the said port district, the Port of New York Authority (hereinafter called the Port Authority) is hereby authorized and empowered to construct, own, maintain and operate a bridge (hereinafter called the Narrows Bridge) over the Narrows of New York bay, and, in its discretion (and so long as it shall retain title to such bridge), such additions and improvements thereto and such approaches thereto and connections with highways and with the bridges between New Jersey and Staten Island as the Port Authority may deem necessary or desirable. The Port Authority may effectuate such approaches or connections, in its discretion, by agreement with any other public agency, which agreement may provide for the construction, ownership, maintenance or operation of such approaches or connections by such other public agency.

The Port Authority shall not commence the construction of the Narrows Bridge until after the execution of an agreement between the Port Authority and the Triborough Bridge and Tunnel Authority (hereinafter called the Triborough Authority) pursuant to section 4 hereof.

L.1956, c. 12, p. 38, s. 2.



Section 32:2-23.8 - Definitions

32:2-23.8. Definitions
The following terms as used herein shall mean:

"Bonds" shall mean bonds, notes, securities or other obligations or evidences of indebtedness.

"General Reserve Fund statutes" shall mean chapter 48 of the laws of New York of 1931, as amended, and chapter 5 of the laws of New Jersey of 1931, as amended, and "General Reserve Fund" shall mean the General Reserve Fund of the Port Authority authorized by said statutes.

"Narrows Bridge" shall mean not only the bridge itself but also its approaches, connections, additions and improvements.

"Narrows Bridge bonds" shall mean bonds issued by the Port Authority to provide funds for Narrows Bridge purposes or bonds secured in whole or in part by a pledge of the revenues of the Port Authority from the Narrows Bridge or bonds so issued and secured.

"Narrows Bridge purposes" shall mean the effectuation, establishment, construction, rehabilitation, improvement, maintenance or operation of the Narrows Bridge and purposes incidental thereto.

"Real property" shall mean lands, structures, franchises and interests in land, waters, lands under water and riparian rights, and any and all things and rights included within the said term, and includes not only fees simple absolute but also any and all lesser interests, including but not limited to easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages or otherwise.

L.1956, c. 12, p. 39, s. 3.



Section 32:2-23.9 - Agreement With Triborough Authority; Unified Operation; Consent To Certain Suits, Actions Or Proceedings

32:2-23.9. Agreement with Triborough Authority; unified operation; consent to certain suits, actions or proceedings
(a) The Port Authority is authorized and empowered to enter into an agreement with the Triborough Authority (and from time to time to enter into agreements amending the same) for the design, location, financing, construction, maintenance and operation of the Narrows Bridge and any other matters of like or different character with respect to the Narrows Bridge, and by which the Port Authority may grant, convey, lease or otherwise transfer to the Triborough Authority or to the city of New York for the use and occupancy of the Triborough Authority any right, title or interest of the Port Authority in the Narrows Bridge and in any part or parts thereof, upon such terms as may be determined by the Port Authority and the Triborough Authority, including but not limited to agreement as to the method of fixing the tolls, rents, charges and other fees and the rules for the regulation of the use of the bridge.

(b) So long as the Port Authority shall retain title to the Narrows Bridge, it shall, so far as it deems it practicable, treat as a single unified operation the effectuation of the Narrows Bridge, the interstate bridges and tunnels now operated by the Port Authority and any other bridges or tunnels which it may construct or operate, raising moneys for the construction thereof and for the making of additions and improvements thereto in whole or in part upon its own obligations, and, except as provided in such agreement or any amendment thereof, establishing and levying such tolls, rents, charges and other fees as it may deem necessary to secure from all of such bridges and tunnels as a group at least sufficient revenue to meet the expenses of the effectuation of such bridges and tunnels as a group, and to provide for the payment of the interest upon and amortization and retirement of and the fulfillment of the terms of all bonds which it may have issued in connection therewith. Except as provided in such agreement or any amendment thereof, no other agency or commission of either State shall have jurisdiction over the Narrows Bridge so long as the Port Authority shall retain title thereto, and, except as so provided, all details of the design, location, financing, construction, leasing, tolls, rents, charges and other fees, contracts, maintenance and operation of and rules for the regulation of the use of the Narrows Bridge so long as the Port Authority shall retain title thereto shall be within its sole discretion and its decision in connection with any and all matters concerning such bridge shall be controlling and conclusive.

(c) The States of New York and New Jersey hereby consent to suits, actions or proceedings against the Port Authority upon, in connection with or arising out of such agreement or any amendment thereof, by the Triborough Authority, or by the city if and to the extent that such agreement or any amendment thereof shall create rights in the City of New York, as follows:

(1) For judgments, orders or decrees restraining or enjoining the Port Authority from transferring title to real property to other persons in cases where it has agreed with the Triborough Authority to transfer such title to the Triborough Authority or to the city of New York for the use and occupancy of the Triborough Authority, and

(2) For judgments, orders or decrees restraining or enjoining the Port Authority from committing or continuing to commit other breaches of such agreement or any amendment thereof; provided, that such judgment, order or decree shall not be entered except upon 2 days' prior written notice to the Port Authority of the proposed entry thereof; and provided further, that upon an appeal taken by the Port Authority from such judgment, order or decree the service of the notice of appeal shall perfect the appeal and shall stay the execution of such judgment, order or decree appealed from, without an undertaking or other security.

Nothing herein contained shall be deemed to revoke, rescind or affect any consents to suits, actions or proceedings against the Port Authority heretofore given by the 2 said States in chapter 301 of the laws of New York of 1950 and chapter 204 of the laws of New Jersey of 1951.

L.1956, c. 12, p. 40, s. 4.



Section 32:2-23.10 - Pledging Of Funds

32:2-23.10. Pledging of funds
The moneys in the General Reserve Fund of the Port Authority may be pledged in whole or in part by the Port Authority as security for or applied by it to the repayment with interest of any moneys which it may raise upon Narrows Bridge bonds issued by it from time to time and the moneys in said General Reserve Fund may be applied by the Port Authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of any such bonds.

Subject to prior liens and pledges (and to the obligation of the Port Authority to apply revenues to the maintenance of its General Reserve Fund in the amount prescribed by the General Reserve Fund statutes), the revenues of the Port Authority from facilities established, constructed, acquired or effectuated through the issuance or sale of bonds of the Port Authority secured by a pledge of its General Reserve Fund may be pledged in whole or in part as security for or applied by it to the repayment with interest of any moneys which it may raise upon Narrows Bridge bonds, and said revenues may be applied by the Port Authority to the fulfillment of any other undertakings which it may assume to or for the benefit of the holders of such bonds.

In the event that at any time the balance of moneys theretofore paid into the General Reserve Fund and not applied therefrom shall exceed an amount equal to 1/10 of the par value of all bonds legal for investment, as defined and limited in the General Reserve Fund statutes, issued by the Port Authority and currently outstanding at such time, by reason of the retirement of Narrows Bridge bonds the par value of which had theretofore been included in the computation of said 1/10 , then the Port Authority may pledge or apply such excess for and only for the purposes for which it is authorized by the General Reserve Fund statutes to pledge the moneys in the General Reserve Fund, and such pledge may be made in advance of the time when such excess may occur.

L.1956, c. 12, p. 42, s. 5.



Section 32:2-23.11 - Power Of Port Authority To Levy And Collect Tolls Not To Be Diminished Or Impaired; Construction Of Other Bridges And Tunnels Prohibited

32:2-23.11. Power of Port Authority to levy and collect tolls not to be diminished or impaired; construction of other bridges and tunnels prohibited
The 2 States covenant and agree with each other and with the holders of Narrows Bridge bonds as security for which there may or shall be pledged (directly or indirectly, or through the medium of its General Reserve Fund or otherwise) the revenues, or any part thereof, of the Narrows Bridge or any other facility owned or operated by the Port Authority, that the 2 States will not, so long as any of such bonds remain outstanding and unpaid, diminish or impair the power of the Port Authority to establish, levy and collect tolls, rents, charges or other fees in connection with the Narrows Bridge (so long as the Port Authority shall retain title to such bridge) or any such other facility; and that the 2 said States will not, so long as any of such bonds remain outstanding and unpaid and so long as the Port Authority shall retain title to the Narrows Bridge, authorize the construction of any other vehicular bridges or tunnels (other than bridges or tunnels exclusively for railway rapid transit purposes) between Staten Island and Long Island by any person or body other than the Port Authority.

L.1956, c. 12, p. 43, s. 6.



Section 32:2-23.12 - Bonds As Legal Investment

32:2-23.12. Bonds as legal investment
Narrows Bridge bonds are hereby made securities in which all State and municipal officers and bodies of both States, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who are now or may hereafter be authorized by either State to invest in bonds of such State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said bonds are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency of either State for any purpose for which the deposit of bonds of such State is now or may hereafter be authorized.

L.1956, c. 12, p. 43, s. 7.



Section 32:2-23.13 - Acquisition Of Real Property

32:2-23.13. Acquisition of real property
If the Port Authority shall find it necessary or convenient to acquire any real property for Narrows Bridge purposes (including temporary construction, rehabilitation or improvement), whether for immediate or future use, the Port Authority may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for a public use, and upon such determination the said property shall be and shall be deemed to be required for such public use until otherwise determined by the Port Authority, and such determination shall not be affected by the fact that such property has theretofore been taken for and is then devoted to a public use; but the public use in the hands of or under the control of the Port Authority shall be deemed superior to the public use in the hands of any other person, association or corporation. If the Port Authority shall find it necessary or convenient hereunder to acquire any real property which is then devoted to a public use, the Port Authority shall have power to exchange or substitute any other real property for such real property, upon terms agreed to by the Port Authority and the owner of such property then devoted to a public use, and to find and determine that such other real property is also required for a public use; upon such determination the said other property shall be and shall be deemed to be required for such public use.

The Port Authority may acquire and is hereby authorized to acquire any real property in the State of New York required for a public use under the preceding paragraph, whether a fee simple absolute or a lesser estate, by condemnation or the exercise of the right of eminent domain under and pursuant to the condemnation law of the State of New York, or at the option of the Port Authority pursuant to any other and alternate procedure provided by law by such State. Nothing herein contained shall be construed to prevent the Port Authority from bringing any proceedings in either State to remove a cloud on title or such other proceedings as it may, in its discretion, deem proper and necessary, or from acquiring any such property in either State by negotiation or purchase.

Where a person entitled to an award in the proceedings to condemn any real property for Narrows Bridge purposes remains in possession of such property after the time of the vesting of title in the Port Authority, the reasonable value of his use and occupancy of such property subsequent to such time, as fixed by agreement or by the court in such proceedings or by any court of competent jurisdiction, shall be a lien against such award, subject only to liens of record at the time of the vesting of title in the Port Authority.

L.1956, c. 12, p. 44, s. 8.



Section 32:2-23.14 - Acquisition Or Use Of Property Owned By City Or State Of New York

32:2-23.14. Acquisition or use of property owned by City or State of New York
Anything in this act to the contrary notwithstanding, no property now or hereafter vested in or held by the City of New York shall be taken by the Port Authority without the authority or consent of the city as provided in said compact of April 30, 1921. The Port Authority is also hereby authorized and empowered to acquire from said city by agreement therewith, and the city, notwithstanding any contrary provision of law, is hereby authorized and empowered to grant and convey upon reasonable terms and conditions any real property which the Port Authority shall find to be necessary for Narrows Bridge purposes, including such real property as has already been devoted to a public use. The State of New York hereby consents to the use and occupation of the real property of such State which the Port Authority shall find to be necessary for Narrows Bridge purposes, including lands of the State lying under water, and the department, board or division or other agency of the State exercising supervision of such property shall execute such documents as it may deem necessary to evidence the right to such use and occupation.

L.1956, c. 12, p. 45, s. 9.



Section 32:2-23.15 - Authorization Of Entry To Make Surveys, Maps, Etc.

32:2-23.15. Authorization of entry to make surveys, maps, etc.
The Port Authority and its duly authorized agents, and all persons acting under its authority and by its direction, may enter in the daytime into and upon any real property which it shall be necessary so to enter, for the purpose of making such surveys, diagrams, maps or plans, or for the purpose of making such soundings or borings as the Port Authority may deem necessary or convenient for the purposes of this act and the concurrent act of the State of New York.

L.1956, c. 12, p. 46, s. 10.



Section 32:2-23.16 - Bridge As Public Purpose

32:2-23.16. Bridge as public purpose
The construction, maintenance and operation of the Narrows Bridge are and will be in all respects for the benefit of the people of the States of New Jersey and New York, for the increase of their commerce and prosperity and for the improvement of their health and living conditions and shall be deemed to be public purposes; and the Port Authority shall be regarded as performing an essential governmental function in undertaking the construction, maintenance and operation thereof and in carrying out the provisions of law relating thereto.

L.1956, c. 12, p. 46, s. 11.



Section 32:2-23.17 - No Taxes Or Assessments

32:2-23.17. No taxes or assessments
No taxes or assessments shall be levied or collected upon any property acquired or used for Narrows Bridge purposes.

L.1956, c. 12, p. 46, s. 12.



Section 32:2-23.18 - Continuing Powers; Other Property And Operations Not To Be Construed As Other Than For Public Purpose

32:2-23.18. Continuing powers; other property and operations not to be construed as other than for public purpose
Any declarations contained herein and in the concurrent act of the State of New York with respect to the governmental nature and public purpose of the Narrows Bridge and to the exemption of Narrows Bridge property from taxation and to the discretion of the Port Authority with respect to the operation thereof shall not be construed to imply that other Port Authority property and operations are not of a governmental nature or do not constitute public purposes, or that they are subject to taxation, or that the determinations of the Port Authority with respect thereto are not conclusive. The powers vested in the Port Authority herein and in the concurrent act of the State of New York (including but not limited to the powers to acquire real property by condemnation and to make or effectuate additions, improvements, approaches and connections) shall, except as herein otherwise expressly stated, be continuing powers and no exercise thereof shall be deemed to exhaust them or any of them.

The provisions of chapter 47 of the laws of New York of 1931 and chapter 4 of the laws of New Jersey of 1931 shall not apply to the Narrows Bridge.

L.1956, c. 12, p. 46, s. 13.



Section 32:2-23.19 - Liberal Construction

32:2-23.19. Liberal construction
This section and the preceding sections hereof constitute an agreement between the States of New Jersey and New York supplementary to the compact between the 2 States dated April 30, 1921, and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and of the comprehensive plan heretofore adopted by the 2 States, and the powers vested in the Port Authority hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the Port Authority.

L.1956, c. 12, p. 47, s. 14.



Section 32:2-23.20 - Purchase And Rental Of Railroad Cars By Port Of New York Authority

32:2-23.20. Purchase and rental of railroad cars by Port of New York Authority
Upon the occurrence of the events set forth in section 7 of this act, the States of New York and New Jersey agree that each such State may elect by appropriate legislation to provide for the purchase and rental by the Port of New York Authority of railroad cars for passenger transportation in accordance with this act.

L.1959, c. 25, p. 113, s. 1.



Section 32:2-23.21 - Definitions

32:2-23.21. Definitions
For the purpose of this act:

(a) Port Authority shall mean the Port of New York Authority.

(b) Commuter railroad of an electing State shall mean a railroad transporting passengers between municipalities in the portion of the Port of New York District within such State, the majority of the trackage of which within the Port of New York District utilized for the transportation of passengers shall be in such State.

(c) Railroad cars shall mean railroad passenger cars, including self-propelled cars, and locomotives and other rolling stock used in passenger transportation.

L.1959, c. 25, p. 113, s. 2.



Section 32:2-23.22 - Powers And Duties Of Port Authority

32:2-23.22. Powers and duties of Port Authority
(a) Upon the election by either State as provided in section 1 hereof, the Port Authority shall be authorized and empowered to:

(i) purchase and own railroad cars for the purpose of leasing them to any commuter railroad of such State; provided, however, that no railroad cars shall be so purchased except with advances received or money borrowed pursuant to subparagraphs (ii) and (iii) of this paragraph (a), nor shall the Port Authority incur expenses in connection with such purchase and ownership except out of such advances or borrowed money or the rentals received from such leasing;

(ii) receive and accept advances from such State for such purchase upon such terms and conditions as such State may specify;

(iii) borrow money from any source for such purchase or for the repayment of such advances or money borrowed, subject to the provisions of paragraph (b) of this section;

(iv) secure the repayment of principal of and interest upon any such borrowed money by and only by a lien upon such railroad cars, a pledge of the rentals therefrom and the liability of the electing State for the repayment of such principal and interest;

(v) lease such railroad cars directly or indirectly to any commuter railroad of such State upon such terms and conditions as the Port Authority shall deem in the public interest, including postponement of receipt of rentals by the Port Authority in the interest of increasing and improving the service rendered to the commuting public; provided, however, that no such lease shall become effective until it has been approved in writing by the officer of the electing State designated by appropriate legislation; and

(vi) sell or otherwise dispose of such cars upon such terms and conditions and to such persons as the Port Authority shall deem in the public interest, except as may be otherwise directed by such electing State.

(b) The Port Authority shall not borrow money pursuant to subparagraph (a)(iii) of this section unless and until the electing State shall have duly amended its constitution, if necessary, making or authorizing making the State liable for the repayment of the money so borrowed and interest thereon or for the fulfillment of the rental obligations to the Port Authority, or both; and the Port Authority shall not borrow any such money unless and until the electing State shall be made liable for the repayment of any such money.

L.1959, c. 25, p. 113, s. 3.



Section 32:2-23.23 - Declaration Of Policy; Public Purposes

32:2-23.23. Declaration of policy; public purposes
The purchase and ownership by the Port Authority of railroad cars and the rental thereof to commuter railroads of the States of New York or New Jersey are and will be in all respects for the benefit of the people of the said 2 States for the increase of their commerce and prosperity and for the improvement of their health, safety and living conditions and shall be deemed to be public purposes; and the Port Authority shall be regarded as performing an essential governmental function in undertaking such purchase, ownership and rental and in carrying out the provisions of law relating thereto.

L.1959, c. 25, p. 115, s. 4.



Section 32:2-23.24 - Bonds And Other Evidences Of Indebtedness; Authorized Investments; Negotiable Instruments; Use Of Rental Proceeds

32:2-23.24. Bonds and other evidences of indebtedness; authorized investments; negotiable instruments; use of rental proceeds
The bonds or other evidences of indebtedness which may be issued by the Port Authority pursuant to this act are hereby made securities in which all State and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the electing State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said bonds or other evidences of indebtedness are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency for any purpose for which the deposit of bonds or other evidences of indebtedness of the electing State is now or may hereafter be authorized. Such bonds or other evidences of indebtedness shall constitute negotiable instruments.

Notwithstanding the provisions of this or any other legislation the rentals received by the Port Authority from the leasing of any railroad cars under this act shall not be pooled or applied to the establishment or maintenance of any reserve fund of the Port Authority pledged as security for any bonds or other evidences of indebtedness other than those issued pursuant to this act, and the bonds or other evidences of indebtedness issued pursuant to this act shall not be included in measuring the principal amount of bonds or other evidences of indebtedness upon which the amount of any such reserve fund is calculated.

L.1959, c. 25, p. 115, s. 5.



Section 32:2-23.25 - Taxation Of Railroad Cars; Prohibition

32:2-23.25. Taxation of railroad cars; prohibition
No taxes or assessment shall be levied or collected upon any railroad cars owned by the Port Authority pursuant to this act or upon any leasehold interest therein.

L.1959, c. 25, p. 116, s. 6.



Section 32:2-23.26 - Effective Date

32:2-23.26. Effective date
This act shall take effect upon enactment into law by the State of New York of legislation having identical effect with section 1 to 6, inclusive, of this act, but if the State of New York shall have already enacted such legislation, this act shall take effect immediately; provided, however, that its operation shall nonetheless be suspended until the enactment by the States of New York and New Jersey of concurrent legislation to provide for the New York-New Jersey Transportation Agency Compact as set forth in chapter 13 of the laws of the State of New Jersey, 1959, as amended or about to be amended, and until the Congress of the United States has consented to the making of said compact pursuant to the Constitution of the United States.

L.1959, c. 25, p. 116, s. 7.



Section 32:2-23.27 - Legislative Findings And Determinations

32:2-23.27. Legislative findings and determinations
The states of New York and New Jersey hereby find and determine that:

a. The efficient, economical and convenient mass transportation of persons to, from and within the Port of New York District as defined in the compact between the two states dated April 30, 1921 (hereinafter called the "port district" ) is vital and essential to the preservation and economic well-being of the northern New Jersey-New York metropolitan area;

b. In order to deter the economic deterioration of the northern New Jersey-New York metropolitan area adequate facilities for the mass transportation of persons must be provided and buses are and will remain of extreme importance in such transportation;

c. The provision of mass transportation including bus transportation in urban areas has become financially burdensome and may result in the additional curtailment of significant portions of this essential public service;

d. The economic viability of the existing facilities operated by the port authority of New York and New Jersey (hereinafter called the "port authority" ) is dependent upon the effective and efficient functioning of the transportation network of the northern New Jersey-New York metropolitan area and access to and proper utilization of such port authority facilities would be adversely affected if users of bus transportation were to find such transportation unavailable or significantly curtailed;

e. Buses serving regional bus routes and feeder bus routes and ancillary bus facilities constitute an essential part of the mass commuter facilities of the port district;

f. The continued availability of bus transportation requires substantial replacement of and additions to the number of buses presently in use in the northern New Jersey-New York metropolitan area;

g. The port authority which was created by agreement of the two states as their joint agent for the development of transportation and terminal facilities and other facilities of commerce of the port district and for the promotion and protection of the commerce of their port, is a proper agency to provide such buses to each of the two states and such provision of buses by the port authority is in the interest of the continued viability of the facilities of the port authority, and is in the public interest;

h. The operation of the facilities of the port authority, including but not limited to the port authority bus terminal at 41st street and Eighth avenue in New York county in the city and state of New York and the extension thereto currently under construction (hereinafter called the "bus terminal" ), the George Washington bridge bus station and the provision of buses and ancillary bus facilities pursuant to this act involve the exercise of public and essential governmental functions which must be performed by the two states or any municipality, public authority, agency, or commission of either or both states;

i. The revision to the port authority bridge and tunnel toll schedules which was effective May 5, 1975, is expected to result in additional revenues to the port authority sufficient to support the financing with consolidated bonds of the port authority of approximately $400,000,000.00 for passenger mass transportation capital projects (hereinafter called "passenger facilities" ), approximately $160,000,000.00 thereof being allocated to the extension to the bus terminal, with the remaining $240,000,000.00 to be allocated on the basis of $120,000,000.00 in each state for passenger facilities, including but not limited to the acquisition, development and financing of buses and related facilities, as determined by each such state and the port authority acting pursuant to legislative authorization and commitments to the holders of port authority obligations; and

j. The port authority's function as a regional agency of the two states makes it appropriate that line haul regional bus route passenger facilities be equipped pursuant to this act with buses and ancillary bus facilities and that the need for development and equipment of such routes be satisfied on a priority basis.

L.1979, c. 33, s. 1.



Section 32:2-23.28 - Definitions

32:2-23.28. Definitions
For the purpose of this act:

a. "Ancillary bus facilities" means any facilities useful in the provision of service on line haul regional or feeder bus routes, including but not limited to (1) fare collection, communication, signal and identification equipment, (2) equipment to aid in the provision of bus service to the elderly and handicapped, (3) maintenance, repair and storage facilities and equipment, and (4) bus stations for use primarily by passengers traveling between New York and New Jersey; automobile parking lots for use by people who transfer to buses on line haul regional bus routes or feeder bus routes; and shelters at roadside bus stops to afford waiting bus passengers protection from precipitation and wind;

b. "Buses" means vehicles containing seats for 12 or more passengers which are designed for and regularly used in scheduled common carrier passenger mass transportation service on streets, highways and exclusive busways and which are not designed or used for railroad purposes;

c. "Consolidated bonds" shall mean consolidated bonds of the issue established by the resolution of the port authority, adopted October 9, 1952.

d. "Develop" means plan, design, construct, improve or rehabilitate;

e. "Feeder bus routes" means those bus routes entirely within the regional bus area which connect within the port district with a bus stop on a line haul regional bus route, a passenger ferry, or a railroad station;

f. "Line haul regional bus routes" means bus routes which are entirely within the regional bus area and which extend from a point outside the county in which the bus terminal is located to a point in such county;

g. "Municipality" means a county, city, borough, village, town, township, or other similar political subdivision of New York or New Jersey;

h. "Person" means any person, including individuals, firms, partnerships, associations, societies, trusts, public utilities, public or private corporations, or other legal entities, including public or governmental bodies, which may include the port authority, as well as natural persons;

i. "Railroad station" means a stop on a rail or subway system at which passengers embark or disembark; and

j. "Regional bus area" means that area in the states of New York and New Jersey which lies within a radius of 75 miles of the bus terminal.

L.1979, c. 33, s. 2.



Section 32:2-23.29 - Acquisition, Development, Financing And Transfer Of Buses And Ancillary Bus Facilities; Use Of Buses, Etc.; Location

32:2-23.29. Acquisition, development, financing and transfer of buses and ancillary bus facilities; use of buses, etc.; location
The port authority is authorized and empowered to acquire, develop, finance, and transfer buses and ancillary bus facilities for the purpose of leasing, selling, transferring or otherwise disposing of such buses and ancillary bus facilities only to the state of New York and the State of New Jersey or to any public authority, agency, commission, city or county thereof and designated by such state (hereinafter called the "lessee" ). Such buses may be used only on line haul regional bus routes or on feeder bus routes and such ancillary bus facilities shall be developed for and used in connection with buses which travel on line haul regional bus routes or feeder bus routes; provided, however, that (a) such buses may be used for charter bus trips which originate in the regional bus area, which take place when such buses are not needed for service on line haul regional bus routes or feeder bus routes, and which comply with all applicable requirements including but not limited to those of the port authority and the lessee; and (b) provided that the fare collection, communication and identification equipment and maintenance, repair and storage facilities and equipment acquired pursuant to this act may be utilized in connection with bus service which is not on line haul regional or feeder bus routes to the extent that such utilization complies with all applicable requirements including but not limited to those of the port authority and the lessee.

Ancillary bus facilities which are not located on buses or which are not otherwise intended to be moved from place to place shall be located only within the port district.

L.1979, c. 33, s. 3.



Section 32:2-23.29A - Passenger Mass Transportation Capital Projects; Capital Funds; Increase

32:2-23.29a. Passenger mass transportation capital projects; capital funds; increase
Subject to contracts with bondholders and to the availability of adequate and secure revenues as determined by the Port Authority of New York and New Jersey, the authorization given to the authority by P.L.1979, c. 33 (C. 32:2-23.27 et seq.) to provide capital funds for passenger mass transportation capital projects through the issuance of consolidated bonds is hereby amended to authorize the authority to provide such capital funds through the issuance of consolidated bonds or the provision of its revenues and reserves and to increase the total of such capital funds by an additional sum or sums not to exceed $200,000,000.00, to be approved by the Governors of the States of New York and New Jersey based upon a certification by the authority that the issuance of its consolidated bonds or the provision of its revenues or reserves in the amount of each such additional sum will not, during the ensuing 10 years, in the light of the authority's estimated expenditures in connection with each such additional sum, materially impair the sound credit standing of the authority or the investment status of its consolidated bonds or the ability of the authority to fulfill any of its commitments, including those which require that it maintain its revenues and reserve funds in an amount adequate to permit it to discharge debt service on outstanding debt obligations, its other undertakings to the holders of consolidated bonds and its service obligations. The additional $200,000,000.00 or portion thereof certified as aforesaid shall be spent equally in the two states for the acquisition, development and financing of buses and ancillary bus facilities.

L.1981, c. 407, s. 1.



Section 32:2-23.30 - Conditions Of Lease, Sale, Transfer, Or Other Disposition Of Buses And Ancillary Bus Facilities

32:2-23.30. Conditions of lease, sale, transfer, or other disposition of buses and ancillary bus facilities
Any such lease, sale, transfer or other disposition of buses and ancillary bus facilities shall be on such terms and conditions, including consideration, consistent with this act as the port authority shall deem in the public interest and which shall be acceptable to the port authority and the lessee. Notwithstanding any contrary provision of law, general, special or local, part of the consideration for any such lease or transfer shall consist of an agreement by the lessee to maintain and use such buses and ancillary bus facilities, or cause such buses and ancillary bus facilities to be maintained and used by others under agreement with the lessee, in the effective and efficient transportation of passengers in accordance with this act and the port authority may accept such agreement in lieu of any other consideration for such lease or transfer. The lessee shall be responsible for the proper operation, maintenance, repair and use of the buses and ancillary bus facilities and the port authority shall not be liable in any respect by reason of the ownership, development, operation, maintenance, repair or use of such buses and ancillary bus facilities. Anything contained in this act to the contrary notwithstanding, development of such buses and ancillary bus facilities and introduction into service of such buses shall be subject to the approval of the lessee.

L.1979, c. 33, s. 4.



Section 32:2-23.31 - Indemnification; Duties Of Lessees; Use Of Revenues Or Other Funds

32:2-23.31. Indemnification; duties of lessees; use of revenues or other funds
The two states covenant and agree with each other and with the holders of the present and future obligations of the port authority that (a) the lessee of buses or ancillary bus facilities leased, transferred or otherwise disposed of pursuant to this act shall be required to defend and to provide for indemnification, subject to appropriations or other funds, which are or become legally available for this purpose, of the port authority against any liability of whatsoever form or nature as may be imposed upon the port authority by reason of the ownership, development, operation, maintenance, repair or use thereof or arising otherwise out of the port authority's interest therein; (b) the lessee shall be required to provide for and be responsible for the proper operation, maintenance, repair, and use of such buses and ancillary bus facilities leased, transferred or otherwise disposed of pursuant to this act and the port authority shall have no responsibility as to such operation, maintenance, repair or use; and (c) neither the states nor the port authority will apply to any purpose in connection with or relating to the operation, maintenance, repair or use of such buses or ancillary bus facilities leased, transferred or otherwise disposed of pursuant to this act, other than purposes in connection with the utilization of other port authority facilities by such buses and passenger information purposes, any of the rentals, tolls, fares, fees, charges, revenues, reserves or other funds of the port authority which have been or shall be pledged in whole or in part as security for obligations as security for which there may be or shall be pledged, in whole or in part, the general reserve fund of the port authority.

L.1979, c. 33, s. 5.



Section 32:2-23.32 - Capital Expenditures; Financing

32:2-23.32. Capital expenditures; financing
Any capital expenditures by the port authority for buses and ancillary bus facilities to be leased, sold, transferred or otherwise disposed of pursuant to this act shall be made with the proceeds of consolidated bonds of the port authority, which may be issued to finance such capital expenditures, and such capital expenditures shall be a part of and shall not exceed the allocations for passenger facilities to be made from time to time as determined in accordance with subsection i. of section 1 of this act.

L.1979, c. 33, s. 6.



Section 32:2-23.33 - Cooperation And Agreements With Federal, State And Local Governments, Agencies, Etc.

32:2-23.33. Cooperation and agreements with federal, state and local governments, agencies, etc.
The port authority is authorized and empowered to cooperate with the States of New York and New Jersey, with any municipality thereof, with the Federal Government and any public authority, agency or commission of the foregoing or with any one or more of them or with any other person to the extent that it finds it necessary and desirable to do so in connection with the acquisition, development, financing, leasing, sale, transfer or other disposition of buses and ancillary bus facilities and to enter into an agreement or agreements, and from time to time to enter into agreements amending or supplementing the same, with said states, municipalities, Federal Government, public authorities, agencies, commissions and persons or with any one or more of them for or relating to such purposes.

L.1979, c. 33, s. 7.



Section 32:2-23.34 - Cooperation And Agreements With Port Authority By State And Local Governments, Agencies, Etc.

32:2-23.34. Cooperation and agreements with Port Authority by state and local governments, agencies, etc.
Notwithstanding any contrary provision of law, general, special or local, either state or any municipality, public authority, agency, or commission of either or both of said two states or any other person is authorized and empowered to cooperate with the port authority and to enter into an agreement or agreements, and from time to time to enter into agreements amending or supplementing the same, with the port authority, including but not limited to agreements with respect to buses and ancillary bus facilities leased, transferred or otherwise disposed of pursuant to this act, upon such reasonable terms and conditions as determined by such state, municipality, public authority, agency, commission or person and the port authority.

L.1979, c. 33, s. 8.



Section 32:2-23.35 - Consent Of Municipalities, Agencies, Etc.; Authorizations By Governor

32:2-23.35. Consent of municipalities, agencies, etc.; authorizations by governor
Any consent by a municipality shall be given and the terms, conditions and execution by a municipality of any agreement, deed, lease, conveyance or other instrument pursuant to this section or any other section of this act shall be authorized in the manner provided in article 22 of the compact of April 30, 1921 between the two states creating the port authority, except that as to towns in the state of New York, such consent shall be authorized in the manner provided in the town law and as to counties in the State of New Jersey, such consent shall be authorized in the manner provided by law.

The terms and conditions and execution by either state of any agreement, consent, designation, determination, deed, lease, conveyance or other instrument pursuant to this section or any other section of this act shall be effective if authorized by the governor of such state. The powers herein granted to either state or any municipality, public authority, agency or commission shall be construed to be in aid of and not in limitation or in derogation of any such powers heretofore or hereafter conferred upon or granted to such state, municipality, public authority, agency or commission. Any consent by a public authority, agency or commission shall be effective if given by such public authority, agency or commission.

L.1979, c. 33, s. 9.



Section 32:2-23.36 - Exemption From Taxation

32:2-23.36. Exemption from taxation
The port authority shall be required to pay no taxes or assessments upon any of the property real or personal acquired or used by it for any purpose of this act or upon any lease, deed, mortgage or other instrument affecting such property or upon the recording of any instrument made in connection with the acquisition, development, financing, lease, sale, transfer or other disposition or use of such property.

L.1979, c. 33, s. 10.



Section 32:2-23.37 - Jurisdiction Over Port Authority

32:2-23.37. Jurisdiction over Port Authority
The port authority shall not be subject to the jurisdiction of any municipality, public authority, agency or commission of either or both of the two states in connection with the acquisition, development, financing, lease, sale, transfer or other disposition of buses, ancillary bus facilities or otherwise in connection with the purposes of this act.

L.1979, c. 33, s. 11.



Section 32:2-23.38 - Public Purposes

32:2-23.38. Public purposes
The acquisition, development, financing, leasing, sale, transfer or other disposition by the port authority of buses and ancillary bus facilities in accordance with this act are and will be in all respects for the benefit of the people of the said two states, for the increase of their commerce and prosperity and for the improvement of their health, safety and living conditions and shall be deemed to be public purposes, and the port authority shall be regarded as performing an essential governmental function in undertaking such acquisition, development, financing, leasing, sale, transfer or other disposition or otherwise carrying out the provisions of this act.

L.1979, c. 33, s. 12.



Section 32:2-23.39 - Construction Of Public Purposes, Tax Exemption And Discretion Of Port Authority

32:2-23.39. Construction of public purposes, tax exemption and discretion of Port Authority
Any declarations contained herein with respect to the governmental nature and public purposes of the facilities authorized by this act and to the exemption of such facilities and instruments relating thereto from taxation and to the discretion of the port authority with respect to said facilities shall not be construed to imply that other port authority facilities, property and operations are not of a governmental nature or do not serve public purposes, or that they are subject to taxation, or that the determinations of the port authority with respect thereto are not conclusive.

L.1979, c. 33, s. 13.



Section 32:2-23.40 - Agreement Supplementary To Compact; Construction Of Act

32:2-23.40. Agreement supplementary to compact; construction of act
This section and the preceding sections hereof constitute an agreement between the States of New York and New Jersey supplementary to the compact between the two states dated April 30, 1921 and shall be liberally construed to effectuate the purposes of said compact and of the comprehensive plan heretofore adopted by the two states, and the powers granted to the port authority shall be construed to be in aid of and not in limitation or in derogation of any other powers heretofore conferred upon or granted to the port authority.

L.1979, c. 33, s. 14.



Section 32:2-23.41 - Separability Of Provisions

32:2-23.41. Separability of provisions
If any section, part, phrase, or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the two states hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1979, c. 33, s. 15.



Section 32:2-23.42 - Effective Date

32:2-23.42. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with this act, but if the state of New York has already enacted such legislation, this act shall take effect immediately.

L.1979, c. 33, s. 16.



Section 32:2-24 - Freight And Steamship Bonds As Legal Investments

32:2-24. Freight and steamship bonds as legal investments
The obligations which may be issued by the port authority to raise moneys for the establishment of terminal freight stations determined by it to be in effectuation of the comprehensive plan for the development of the port of New York and for purposes incidental thereto, including the acquisition of land and equipment and the construction of buildings and the obligations which may be issued by it to raise moneys for the establishment or acquisition of steamship terminals as defined in section 32:2-17 of this title and for purposes incidental thereto, including the acquisition of land and equipment and the construction of improvements, are hereby made securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are or may be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital, belonging to them or within their control. Said obligations may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is or may be authorized.



Section 32:2-24.1 - General And Refunding Bonds As Legal Investments

32:2-24.1. General and refunding bonds as legal investments
General and refunding bonds of the Port of New York Authority of the issue established by the resolution of the Port of New York Authority, adopted March eighteenth, one thousand nine hundred and thirty-five, and amended March twenty-fifth, one thousand nine hundred and thirty-five, and consolidated bonds or notes of the issue established by the resolution of the Port of New York Authority, adopted October ninth, one thousand nine hundred and fifty-two, (whether of series heretofore or hereafter established, and whether heretofore or hereafter issued), are hereby made securities in which all State and municipal officers and bodies, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital, belonging to them or within their control. Said obligations are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this State is now or may hereafter be authorized.

Amended by L.1953, c. 81, p. 1003, s. 1.



Section 32:2-24.2 - "Series F And Ff Bonds" And "Bonds Issued To Refund Series F And Ff Bonds" Defined

32:2-24.2. "Series F and FF Bonds" and "bonds issued to refund Series F and FF Bonds" defined
As used in this act, the following phrases shall be construed as follows:

The phrase "Series F and FF Bonds" shall mean bonds heretofore issued by The Port of New York Authority to the State of New Jersey and the State of New York pursuant to chapter one hundred sixty-five of the laws of New Jersey of one thousand nine hundred and thirty-five, chapter two hundred ninety-three of the laws of New York of one thousand nine hundred thirty-five, and chapter two hundred fifty-three of the laws of New York of one thousand nine hundred and thirty-eight, in adjustment and liquidation of certain claims of said two States in connection with the George Washington bridge, being the bonds authorized by the resolutions of The Port of New York Authority adopted May fourteenth, one thousand nine hundred and thirty-five, and March seventeenth, one thousand nine hundred and thirty-eight.

The phrase "bonds issued to refund Series F and FF Bonds" shall mean bonds hereafter issued by The Port of New York Authority to retire Series F and FF Bonds by payment or exchange at, prior to or after maturity.

L.1939, c. 189, p. 546, s. 1.



Section 32:2-24.3 - Bonds Issued To Refund Series F And Ff Bonds As Legal Investments

32:2-24.3. Bonds issued to refund Series F and FF Bonds as legal investments
Bonds issued by The Port of New York Authority to refund its Series F and FF Bonds are hereby made securities in which all State and municipal officers and bodies, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital, belonging to them or within their control; and said obligations are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this State is now or may hereafter be authorized.

L.1939, c. 189, p. 547, s. 2.



Section 32:2-25 - Arrests Without Warrant; Additional Powers

32:2-25. Arrests without warrant; additional powers
Members of the police force appointed by the port authority may arrest on view, and without warrant, and conduct before the nearest magistrate of the municipality in which the arrest is made, or a magistrate of any neighboring municipality, any person violating, within the jurisdiction of this state, any order, rule or regulation of the port authority for the regulation and control of highway traffic on any bridge or in any tunnel owned or operated by it or under its jurisdiction or control or on any of the entrance or exit plazas or approaches adjacent or appurtenant thereto, including, but not limited to, rules and regulations regarding the payment of tolls. In addition, the members of such police force shall have all the powers conferred by law on police officers or constables in the enforcement of laws of this state and the apprehension of violators thereof.



Section 32:2-26 - Claims, Etc., Released And Discharged Upon Payment Of $500,000 By Port Authority To New Jersey

32:2-26. Claims, etc., released and discharged upon payment of $500,000 by port authority to New Jersey
Whereas, By chapter six of the laws of one thousand nine hundred and twenty-six, the state of New Jersey made an appropriation to the Port of New York Authority (hereinafter called the authority) in aid of the construction of the George Washington bridge, of which a balance is due and unpaid; and

Whereas, Under date of June twenty-fourth, one thousand nine hundred and thirty, the state of New Jersey, acting by its state highway commission, entered into an agreement with the authority for the effectuation of the New Jersey approach to said bridge, whereby the state agreed to perform certain construction work in connection with said approach and the authority agreed to pay the state therefor, and pursuant to which certain moneys will become due and payable to the state from the authority when the traffic over said bridge amounts to ten million (10,000,000) vehicles per year, subject, however, to the deduction of certain moneys advanced by the authority to the state under said agreement; and

Whereas, Pursuant to Article XV of the compact between the state of New Jersey and the state of New York creating the authority, certain moneys are due and payable from the state to the authority ending during the fiscal year, 1933-1934; and

Whereas, The authority has offered to pay the state five hundred thousand dollars ($500,000.00) and to release and discharge the state from all of its claims for the payment of the moneys due it from the state as aforesaid, in consideration of the release of the authority by the state of all of the state's claims for moneys due it from the authority as aforesaid; now, therefore,

Upon the payment of the sum of five hundred thousand dollars by the port authority to the state of New Jersey, pursuant to this section, the state and the authority shall each be and be deemed to be released and discharged of and from all action and actions, cause and causes of action, damages, claims and demands whatsoever of the other arising out of, under or in connection with the aforesaid agreement, dated June twenty-fourth, one thousand nine hundred and thirty, between the state and the authority, and in addition thereto, the state shall be and be deemed to be released and discharged of and from all action and actions, cause and causes of action, damages, claims and demands whatsoever of the authority arising out of, under or in connection with the appropriations made by chapter six, of the laws of one thousand nine hundred and twenty-six, and arising out of, under or in connection with any appropriations made or to be made to the authority pursuant to Article XV of the aforesaid compact between the states of New York and New Jersey.



Section 32:2-27 - Acts Listed

32:2-27. Acts listed
The following acts are hereby saved from repeal:

1. L.1918, c. 49, p. 139 (Suppl.1924, s.s. *216-12 to *216-19), entitled "An act to provide for an Interstate Bridge and Tunnel Commission and to define its powers and duties," approved February fourteenth, one thousand nine hundred and eighteen, together with amendments and supplements approved or passed on the following dates:

April 14, 1919 (L.1919, c. 156, p. 343; 1924 Suppl. s. *216-18).

March 11, 1922 (L.1922, c. 86, p. 157; 1924 Suppl. s.s. *216-20 to *216-25).

March 18, 1922 (L.1922, c. 272, p. 669; 1924 Suppl. s.s. *216-12, *216-13, *216-17).

January 29, 1924 (L.1924, c. 2, p. 12; 1924 Suppl. s. *216-14).

March 19, 1927 (L.1927, c. 89, p. 162).

April 3, 1928 (L.1928, c. 200, p. 370).

[Created the New Jersey Interstate Bridge and Tunnel Commission with authority to act with similar agencies from New York and Pennsylvania in the construction of the Holland tunnel and the Camden-Philadelphia bridge, provided for the disposition of the rent and income of lands and buildings acquired by said commission, and authorized the commission to dispose of lands not necessary for the construction and operation of the Holland tunnel.]

2. L.1918, c. 50, p. 142 (1924 Suppl. s.s. *216-26 to *216-36), entitled "An act to extend the system of highways in this state by providing for the construction, maintenance and operation of bridges and tunnels for vehicular or other traffic across the Delaware river and Hudson river, or either of them, in co-operation with the city or state, or both, with which such bridges or tunnels, or either of them, shall connect," approved February fourteenth, one thousand nine hundred and eighteen, together with supplements and amendments and supplements to supplements, approved on the following dates:

April 8, 1919 (L.1919, c. 69, p. 123, [1924 Suppl. s.s. *216-37 to *216-44], as amended by L.1926, c. 50, p. 89).

April 8, 1919 (L.1919, c. 70, p. 128, [1924 Suppl. s.s. *216-45 to *216-50], as amended by L.1924, c. 231, p. 515, [1924 Suppl. s. *216-45], and supplemented by L.1922, c. 273, p. 671, [1924 Suppl. s.s. *216-51 to *216-56] ).

March 18, 1926 (L.1926, c. 48, p. 83, as amended by L.1930, c. 171, p. 601).

March 18, 1926 (L.1926, c. 49, p. 87).

[Authorized the New Jersey Interstate Bridge and Tunnel Commission to act in conjunction with commissions from New York and Pennsylvania in the joint construction, operation and maintenance of the Holland Tunnel and the Camden-Philadelphia bridge, to dispose of any real property acquired for such purposes, to vacate, widen and change the grade of streets, and to enter into agreements for the charging of tolls and the establishment of a transportation system on the Camden-Philadelphia bridge.]

3. L.1920, c. 76, p. 140 (1924 Suppl. s.s. *216-61 to *216-122), entitled "An act to ratify an agreement between the state of New York and the state of New Jersey for the construction of a vehicular tunnel under the Hudson river," approved April fifth, one thousand nine hundred and twenty, as amended by L.1927, c. 90, p. 164, approved March nineteenth, one thousand nine hundred and twenty-seven. [This act sets forth and ratifies the compact of December 30, 1919, entered into between the state of New Jersey, acting by and through the New Jersey Interstate Bridge and Tunnel Commission, and the state of New York, acting by and through the New York State Bridge and Tunnel Commission, for the joint construction, operation, repair and maintenance of the Holland tunnel. It sets forth in detail provisions regulating the method of constructing the tunnel, the acquisition of real estate, the entering into contracts and the jurisdiction and powers of the two commissions. The compact of December 30, 1919, was amended on December 17, 1929. The amendments of December 17, 1929, are not contained in the session laws of that year but are in the office of the secretary of state of the state of New Jersey. Said compact, as amended, was partially abrogated by L.1931, c. 4, p. 18; see sections 32:1-118 to 32:1-140 of this title, particularly section 32:1-126.]

4. L.1927, c. 277, p. 511, entitled "An act authorizing and directing the Port of New York Authority to take up and study the interstate suburban passenger problem within the Port of New York District and to recommend to the states of New York and New Jersey such amendments or supplements to the comprehensive plan for the development of the port of New York as will facilitate travel between various parts of the port district, together with a legal plan for financing the same; and making an appropriation therefor," approved March twenty-ninth, one thousand nine hundred and twenty-seven. [Authorizes the port authority to prepare plans supplementary to or amendatory of the comprehensive plan and to make a report thereof to the legislatures of New Jersey and New York.]

5. L.1929, c. 269, p. 642, entitled "An act authorizing and providing for the appointment of a New Jersey Holland Tunnel Commission and defining its powers and duties," approved May sixth, one thousand nine hundred and twenty-nine. [Created the Holland tunnel commission and conferred upon it all the powers and duties then vested in the New Jersey Interstate Bridge and Tunnel Commission with respect to the Holland tunnel, and terminated the old commission.]

6. L.1929, c. 271, p. 651, entitled "An act authorizing and providing for the appointment of an interstate bridge commission and defining its powers and duties," approved May sixth, one thousand nine hundred and twenty-nine, together with supplements thereto approved on the following dates:

March 28, 1930 (L.1930, c. 45, p. 235).

March 3, 1931 (L.1931, c. 8, p. 37).

[Created the New Jersey Interstate Bridge Commission and conferred upon it all the powers and duties then vested in the New Jersey Interstate Bridge and Tunnel Commission with respect to the Camden-Philadelphia bridge, authorized the new commission to install rails upon the bridge, and to investigate the advisability of constructing a tunnel beneath the Delaware river between Camden and Philadelphia.]

7. L.1930, c. 246, p. 1074, entitled "An act abolishing the New Jersey Holland Tunnel Commission," approved April twenty-first, one thousand nine hundred and thirty. [Abolished the Holland Tunnel Commission created by L.1929, c. 269, p. 642.]

8. L.1930, c. 247, p. 1074, entitled "An act making the Port of New York Authority the agent of the states of New York and New Jersey in connection with the operation and maintenance of the Holland tunnel, and defining its powers and duties as such agent," approved April twenty-first, one thousand nine hundred and thirty. [Conferred upon the port authority all the powers and duties theretofore vested in the Holland tunnel commission. See section 32:1-126 of this title.]

9. L.1930, c. 248, p. 1077, entitled "An act directing the Port of New York Authority to study and report upon a vehicular tunnel under the Hudson river," approved April twenty-first, one thousand nine hundred and thirty. [Directed the port authority to report upon the desirability of constructing the Midtown Hudson tunnel.]



Section 32:2-28 - Sale Of Real Property; Procedure

32:2-28. Sale of real property; procedure
Whenever The Port of New York Authority (hereinafter called the Port Authority) shall determine to sell any real property which may have been acquired by the Port Authority by purchase, condemnation or otherwise, pursuant to any of its powers and authorities, but which real property is no longer required for such purposes, the following procedure shall be followed:

(a) A map shall be made of such real property so determined as no longer required, which map shall be filed in the office of the Port Authority.

(b) There shall be annexed to such map a certificate executed by the chief engineer of the Port Authority stating that such real property is no longer required for such purposes.

(c) All or any portion of said real property may be sold at either private or public sale, and all deeds of conveyance therefor shall be by bargain and sale and shall be executed by the chairman, or the vice-chairman, or the general manager, or an assistant general manager of the Port Authority and attested by the secretary thereof.

L.1939, c. 35, p. 50, s. 1.



Section 32:2-31 - Auditing Officials Authorized To Examine Accounts

32:2-31. Auditing officials authorized to examine accounts
Notwithstanding the provisions of any general or special statutes, the Director of the Division of Budget and Accounting of the Department of the Treasury of the State of New Jersey and the Comptroller of the State of New York and their legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the Port of New York Authority, including their receipts, disbursements, contracts, leases, sinking fund, investments and such other items referring to their financial standing and receipts and disbursements as such auditing official may deem proper. Such examination may be made by either auditing official at any time or by both auditing officials acting together.

L.1950, c. 90, p. 163, s. 1.



Section 32:2-32 - Reports To Governors

32:2-32. Reports to Governors
The auditing officials of the respective States acting individually or collectively shall report to the Governors of the respective States the result of such examination.

L.1950, c. 90, p. 163, s. 2.



Section 32:2-33 - Effective Date

32:2-33. Effective date
The State of New York having heretofore on April fifteenth, one thousand nine hundred and twenty-nine, enacted legislation having an identical effect with this act, this act shall take effect immediately.

L.1950, c. 90, p. 164, s. 3.



Section 32:2-34 - Definitions

32:2-34. Definitions
As used herein:

"Port Authority" shall mean the Port of New York Authority;

"Bonds" shall mean bonds, notes, securities or other obligations or evidences of indebtedness;

"Newark bay-Hudson county extension" shall mean the turnpike project of the New Jersey Turnpike Authority extending between the vicinity of Port street and Newark airport in the city of Newark and the vicinity of the Holland Tunnel in Hudson county, authorized by subdivision (c) of section 1 of chapter 41 of the laws of New Jersey of 1949, as amended by chapter 286 of the laws of New Jersey of 1951;

"Newark bay-Hudson county extension terminal connections" shall mean the connections to the Newark bay-Hudson county extension at the following locations: (a) at or in the vicinity of the westerly end of the Newark bay-Hudson county extension to interconnect United States Highway route 1, the turnpike toll plaza, Port street and Newark airport, and (b) at or in the vicinity of the Holland Tunnel plaza and thence northerly in Hudson county to a point at grade at or in the vicinity of Paterson avenue in the city of Hoboken.

L.1956, c. 16, p. 52, s. 1.



Section 32:2-35 - Cost Agreements

32:2-35. Cost agreements
The Port Authority is hereby authorized and empowered, in its discretion, to enter into an agreement or agreements upon such terms and conditions as it may deem in the public interest, with the New Jersey Turnpike Authority, or the New Jersey State Highway Department, or both, whereby the Port Authority may undertake to pay to such other party or parties to such agreement or agreements such portion or portions of the cost of constructing either or both of said Newark bay-Hudson county extension terminal connections as the Port Authority shall determine to be proportionate to the benefit to facilities owned or operated by the Port Authority from such connections, whether or not such connections shall constitute approaches or connections to such Port Authority facilities.

L.1956, c. 16, p. 53, s. 2.



Section 32:2-36 - Bonds As Legal Investment

32:2-36. Bonds as legal investment
The bonds which may be issued by the Port Authority to provide funds to make all or any portion of the payment or payments required by an agreement or agreements authorized by section 2 hereof and for purposes incidental thereto are hereby made securities in which all State and municipal officers and bodies of New Jersey and New York, all banks, bankers, trust companies, savings banks, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever are now or may hereafter be authorized by either the State of New Jersey or the State of New York to invest in bonds or other obligations of such State, may properly and legally invest any funds including capital belonging to them or within their control; and said bonds are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency of either the State of New Jersey or the State of New York for any purpose for which the deposit of bonds or other obligations of such State is now or may hereafter be authorized.

L.1956, c. 16, p. 53, s. 3.



Section 32:2-37 - Definitions Relative To Airport Employment Restrictions; Criminal History Record Checks

32:2-37. Definitions relative to airport employment restrictions; criminal history record checks
1. a. As used in this section:

"Aircraft operator" means the holder of an operating certificate issued by the Federal Aviation Administration or a permit issued by the Civil Aeronautics Board or the federal Department of Transportation who conducts scheduled passenger, public charter or private charter flight operations in which passengers are emplaned from or deplaned into a sterile area.

"Airport" means a commercial service airport facility, conducting business pursuant to Title 14 of the Code of Federal Regulations Part 139, located wholly within this State operating pursuant to an airport security program approved by the Federal Aviation Administration.

"Airport operator" means the Port Authority of New York and New Jersey.

"Employee" means any person who provides services in the sterile area of an airport.

"Prior conviction" means a conviction under the laws of this State, another state, or the United States of an offense substantially equivalent to any crime listed in this section for which a sentence of imprisonment in excess of one year could be imposed.

"Sterile area" means that portion of an airport that provides passengers access to boarding aircraft and to which the access generally is controlled through the screening of persons and property in accordance with a security program approved by the Federal Aviation Administration.

b.An airport operator shall not employ or permit to be employed any employee who has a disqualifying conviction. An airport operator shall not employ, or permit to be employed, an employee unless it has determined, consistent with the standards of this section, that no criminal history record background information exists on file in the Federal Bureau of Investigation, Criminal Justice Information Service or the Division of State Police which would disqualify that individual from being employed. This section shall apply to all employees who are currently employed at or who are prospective employees at an airport operated by an airport operator. This section shall not apply to employees who are subject to fingerprint-based criminal history record background checks mandated by federal law or rules and regulations.

c.The airport operator shall require, for purposes of determining employment eligibility, the fingerprinting of prospective or current employees. The airport operator is authorized to receive criminal history record background information from the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service consistent with the provisions of Public Law 92-544, for use in determining employment eligibility. The airport operator shall:

(1)promulgate rules and regulations for the use and safeguarding of criminal history record background information received from the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service;

(2)develop a form to be used in connection with the submission of fingerprints that contains the specific job title held or sought, and any other information that may be relevant to consideration of the current or prospective employee; and

(3)promulgate a form to be provided to all prospective and current employees that shall inform the prospective or current employee that: (a) the airport operator is required to request that employee's criminal history record background information from the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service and review such information pursuant to this section; (b) the prospective or current employee has the right to obtain, review and seek correction of his criminal history record background information; and the prospective or current employee shall have 14 days from the date of any written notice of disqualification to challenge the accuracy of the criminal history record background information.

d.The employee or prospective employee shall submit to the airport operator the individual's name and address and shall provide written consent to and cooperate in the securing of fingerprints taken in accordance with applicable State and federal laws, rules, regulations and standards by a State or municipal law enforcement agency or the Port Authority of New York and New Jersey police department or other person designated by the Division of State Police, and any fees imposed by the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service. The airport operator is authorized to exchange fingerprint data with and receive criminal history record background information from the Federal Bureau of Investigation, Criminal Justice Information Service and the Division of State Police for use in determining the eligibility for employment of employees and prospective employees, consistent with the provisions of Public Law 92-544. The airport operator shall promptly transmit such fingerprints, the required fees and any other demographic information required by the Division of State Police to the Division of State Police and the Federal Bureau of Investigation, Criminal Justice Information Service for their full search and processing. The Division of State Police is authorized to submit the fingerprints and the appropriate fee to the Federal Bureau of Investigation, Criminal Justice Information Service for a national criminal history record background check.

The Division of State Police shall forward the criminal history record to the airport operator in a timely manner.

e.All criminal history records processed and sent to the airport operator pursuant to this section shall be confidential pursuant to the applicable federal and state laws, rules and regulations, and shall not be published or in any way disclosed to persons other than an airport operator, unless otherwise authorized by law. No cause of action against an airport operator for damages shall exist for the determination that a prospective or current employee has a disqualifying criminal conviction, or for the lawful disclosure of a disqualifying criminal conviction to an employer, when an airport operator has reasonably and in good faith relied upon the accuracy and completeness of criminal history record background information furnished to it by the Division of State Police or the Federal Bureau of Investigation, Criminal Justice Information Service. An airport operator who acts upon or discloses information pertaining to a disqualifying criminal conviction of a prospective or current employee shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the airport operator acted with actual malice toward the person who is the subject of the information.

No cause of action against an employer for damages shall exist for acting upon information received from an airport operator that a current employee has a disqualifying criminal conviction, when the employer has reasonably and in good faith relied upon the determination made by the airport operator that the current employee has a disqualifying criminal conviction. An employer at the airport who acts upon information pertaining to a disqualifying criminal conviction of a current employee shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the employer acted with actual malice toward the person who is the subject of the information.

f.The airport operator shall review the criminal history record of a current or prospective employee covered by this section to determine whether that employee has a disqualifying criminal conviction in his background. A disqualifying criminal conviction shall be evidenced by a criminal history record background check which reveals a conviction within the preceding 10 years of any of the following:

(1)any crime in violation of N.J.S.2C:11-3, N.J.S.2C:11-4, N.J.S.2C:11-5 or N.J.S.2C:11-6;

(2)any crime in violation of N.J.S.2C:12-1, N.J.S.2C:12-2 or N.J.S.2C:12-3;

(3)any kidnaping in violation of N.J.S.2C:13-1, criminal restraint in violation of N.J.S.2C:13-2, interference with custody in violation of N.J.S.2C:13-4, criminal coercion in violation of N.J.S.2C:13-5 or luring or enticing a child in violation of section 1 of P.L.1993, c.291 (C.2C:13-6);

(4)any aggravated sexual assault or sexual assault in violation of N.J.S.2C:14-2, or aggravated criminal sexual contact or criminal sexual contact in violation of N.J.S.2C:14-3;

(5)any robbery in violation of N.J.S.2C:15-1 or carjacking in violation of section 1 of P.L.1993, c.221 (C.2C:15-2);

(6)any crime of bias intimidation in violation of N.J.S.2C:16-1;

(7)any arson or related offense in violation of N.J.S.2C:17-1, causing or risking widespread injury or damage in violation of N.J.S.2C:17-2, any crime of criminal mischief in violation of N.J.S.2C:17-3a, any crime of alteration of motor vehicle trademarks or identification numbers in violation of section 1 of P.L.1983, c.351 (C.2C:17-6), or any violation of P.L.1983, c.480 (C.2C:17-7 et seq.);

(8)any burglary in violation of N.J.S.2C:18-2 or any crime of criminal trespass in violation of N.J.S.2C:18-3;

(9)any crime of theft in violation of chapter 20 of Title 2C of the New Jersey Statutes;

(10) any crime of forgery and fraudulent practices in violation of chapter 21 of Title 2C of the New Jersey Statutes;

(11) any crime of bribery and corrupt influence in violation of chapter 27 of Title 2C of the New Jersey Statues;

(12) any crime in violation of N.J.S.2C:28-1, N.J.S.2C:28-2, N.J.S.2C:28-3a, N.J.S.2C:28-4a, N.J.S.2C:28-5, N.J.S.2C:28-6, N.J.S.2C:28-7 or N.J.S.2C:28-8b;

(13) any crime in violation of N.J.S.2C:29-1 or N.J.S.2C:29-8;

(14) any crime in violation of N.J.S.2C:33-1a, N.J.S.2C:33-3, N.J.S.2C:33-14 or section 1 of P.L.1991, c.335 (C.2C:33-14.1);

(15) any crime in violation of chapter 35 of Title 2C of the New Jersey Statutes;

(16) any crime in violation of chapter 36 of Title 2C of the New Jersey Statutes;

(17) any crime in violation of N.J.S.2C:39-3, N.J.S.2C:39-4, section 1 of P.L.1998, c.26 (C.2C:39-4.1), N.J.S.2C:39-5, section 1 of P.L.1983, c.229 (C.2C:39-14) or section 1 of P.L.1995, c.405 (C.2C:39-16);

(18) racketeering in violation of P.L.1981, c.167 (C.2C:41-1.1 et al.);

(19) any crime in violation of sections 2 through 5 of the "September 11th, 2001 Anti-Terrorism Act," P.L.2002, c.26 (C.2C:38-2 through 2C:38-5);

(20) any of the following federal offenses: registration violations involving aircraft not providing air transportation as defined in 49 U.S.C.s.46306; interference with air navigation as defined in 49 U.S.C.s.46308; transporting hazardous material as defined in 49 U.S.C.s.46312; aircraft piracy as defined in 49 U.S.C.s.46502; interference with flight crew members and attendants as defined in 49 U.S.C.s.46504; application of certain criminal laws to acts on aircraft as defined in 49 U.S.C.s.46506; carrying a weapon or explosive on an aircraft as defined in 49 U.S.C.s.46505; false information and threats as defined in 49 U.S.C.s.46507; lighting violations involving transporting controlled substances by aircraft not providing air transportation as defined in 49 U.S.C.s.46315; entering aircraft or airport area in violation of security requirements as defined in 49 U.S.C.s.46314; destruction of aircraft or aircraft facilities as defined in 18 U.S.C.s.32; espionage as defined in 18 U.S.C.ss.793, 794, 798, or 3077; treason, sedition and subversive activities as defined in 18 U.S.C.ss.2381, 2384 and 2385; a violation of 50 U.S.C.s.783; violence at international airports as defined in 18 U.S.C.s.37; or conspiracy or solicitation as defined in 18 U.S.C.ss. 371 and 373; or

(21) an attempt or conspiracy to commit any of the offenses specified in paragraphs (1) through (20) of this subsection.

g.Upon receipt of the criminal history record background information from the Division of State Police and Federal Bureau of Investigation, Criminal Justice Information Service for a prospective or current employee, the airport operator shall notify the prospective or current employee, in writing, of the prospective or current employee's qualification or disqualification for employment. If the prospective or current employee is disqualified, the convictions that constitute the basis for the disqualification shall be identified in the written notice to the prospective or current employee. Unless otherwise specified by law or regulation, the prospective or current employee shall have 14 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record background information. If no challenge is filed or if the determination of the accuracy of the criminal history record background information upholds the disqualification, the airport operator shall notify the employer that the prospective or current employee has been disqualified from employment. When the airport operator determines that employment in a position to which the provisions of this section apply should be terminated pursuant to this section, the current employee shall be afforded notice in writing and the right to be heard and offer proof in opposition to such determination in accordance with the rules and regulations promulgated pursuant to subsection c. of this section.

h.The Division of State Police shall promptly notify the airport operator in the event a prospective or current employee, who was the subject of a criminal history record background check conducted pursuant to subsection d. of this section, is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the airport operator shall make a determination regarding the eligibility for employment of the prospective or current employee.

i.Every employee shall have a continuing obligation to promptly notify the employee's employer and the airport operator of any conviction of a crime punishable by more than one year in prison. The failure to so notify the employer and airport operator shall be grounds for immediate termination of employment.

j. This section shall apply to all prospective employees on the effective date thereof. Airport operators shall require the criminal history record background checks to be initiated on all current employees within 90 days of the effective date of this section.

L.2002, c.73, s.1.



Section 32:3-1 - Preamble; Agreement

32:3-1. Preamble; agreement
The New Jersey Interstate Bridge Commission, existing by virtue of chapter 271 of the Laws of New Jersey of 1929, approved May 6, 1929, and acts amendatory thereof and supplementary thereto, is hereby authorized to enter into a compact or agreement on behalf of the state of New Jersey with the commonwealth of Pennsylvania in substantially the following form, that is to say:

AGREEMENT BETWEEN THE COMMONWEALTH OF PENNSYLVANIA AND THE STATE OF NEW JERSEY

CREATING THE DELAWARE RIVER JOINT COMMISSION AS A BODY CORPORATE AND POLITIC AND DEFINING ITS POWERS AND DUTIES

Whereas, The commonwealth of Pennsylvania and he [the] state of New Jersey are the owners of a certain bridge across the Delaware river between the city of Philadelphia in the commonwealth of Pennsylvania and the city of Camden in the state of New Jersey; and

Whereas, The Pennsylvania commission, existing by virtue of Act No. 338 of the commonwealth of Pennsylvania, approved July 9, 1919 (Pamphlet Laws 814), and acts amendatory thereof and supplementary thereto, and the New Jersey Interstate Bridge Commission, existing by virtue of chapter 271 of the Laws of New Jersey of 1929, and acts amendatory thereof and supplementary thereto, are acting jointly under the name of the Delaware River Bridge Joint Commission in connection with the operation and maintenance of said bridge; and

Whereas, The interests of the people of the two states will be best served by consolidating the two commissions in corporate form and granting additional powers and authority thereto with reference to the said bridge and to other and further means of communication between the two states in the vicinity of Philadelphia and Camden; and

Whereas, Additional transportation facilities between the two states in the vicinity of Philadelphia and that part of New Jersey opposite thereto will be required in future for the accommodation of the public and the development of both states; and

Whereas, Both states have mutual interests in the development of the Delaware river from Philadelphia and Camden to the sea and particularly in developing the facilities and promoting the more extensive use of the ports of Philadelphia and Camden by coastwise, intercoastal and foreign vessels; and

Whereas, It is highly desirable that there be a single agency of both states empowered to further the aforesaid interests of both states:

Now, Therefore, The commonwealth of Pennsylvania and the state of New Jersey do hereby solemnly covenant and agree each with the other, as follows:



Section 32:3-2 - Delaware River Port Authority, Purposes, Functions

32:3-2. Delaware River Port Authority, purposes, functions
32:3-2. The body corporate and politic, heretofore created and known as the Delaware River Joint Commission hereby is continued under the name of the Delaware River Port Authority (hereinafter in this agreement called the "commission" ), which shall constitute the public corporate instrumentality of the Commonwealth of Pennsylvania and the State of New Jersey for the following public purposes, and which shall be deemed to be exercising an essential governmental function in effectuating such purposes, to wit:

(a) The operation and maintenance of the bridge, owned jointly by the two States, across the Delaware river between the city of Philadelphia in the Commonwealth of Pennsylvania and the city of Camden in the State of New Jersey, including its approaches, and the making of additions and improvements thereto.

(b) The effectuation, establishment, construction, acquisition, operation and maintenance of railroad or other facilities for the transportation of passengers across any bridge or tunnel owned or controlled by the commission, including extensions of such railroad or other facilities necessary for efficient operation in the Port District.

(c) The improvement and development of the Port District for port purposes by or through the acquisition, construction, maintenance or operation of any and all projects for the improvement and development of the Port District for port purposes, or directly related thereto, either directly by purchase, lease or contract, or by lease or agreement with any other public or private body or corporation or in any other manner.

(d) Co-operation with all other bodies interested or concerned with, or affected by the promotion, development or use of the Delaware river and the Port District.

(e) The procurement from the Government of the United States of any consents which may be requisite to enable any project within its powers to be carried forward.

(f) The construction, acquisition, operation and maintenance of other bridges and tunnels across or under the Delaware river, between the city of Philadelphia or the county of Delaware in the Commonwealth of Pennsylvania and the State of New Jersey, including approaches and the making of additions and improvements thereto.

(g) The promotion as a highway of commerce of the Delaware river, and the promotion of increased passenger and freight commerce on the Delaware river and for such purpose the publication of literature and the adoption of any other means as may be deemed appropriate.

(h) To study and make recommendations to the proper authorities for the improvement of terminal, lighterage, wharfage, warehouse and other facilities necessary for the promotion of commerce on the Delaware river.

(i) Institution through its counsel, or such other counsel as it shall designate, or intervention in, any litigation involving rates, preferences, rebates or other matters vital to the interest of the Port District; provided, that notice of any such institution of or intervention in litigation shall be given promptly to the Attorney General of the Commonwealth of Pennsylvania and to the Attorney General of the State of New Jersey, and provision for such notices shall be made in a resolution authorizing any such intervention or litigation and shall be incorporated in the minutes of the commission.

(j) The establishment, maintenance, rehabilitation, construction and operation of a rapid transit system for the transportation of passengers, express, mail, and baggage, or any of them, between points in New Jersey within the Port District and points in Pennsylvania within the Port District, and intermediate points. Such system may be established either by utilizing existing rapid transit systems, railroad facilities, highways and bridges within the territory involved or by the construction or provision of new rail facilities where deemed necessary, and may be established either directly by purchase, lease or contract, or by lease or agreement with any other public or private body or corporation, or in any other manner.

(k) The performance of such other functions which may be of mutual benefit to the Commonwealth of Pennsylvania and the State of New Jersey insofar as concerns the promotion and development of the Port District for port purposes and the use of its facilities by commercial vessels.

(l) The performance or effectuation of such additional bridge, tunnel, railroad, rapid transit, transportation, transportation facility, terminal, terminal facility, and port improvement and development purposes within the Port District as may hereafter be delegated to or imposed upon it by the action of either State concurred in by legislation of the other.

(m) The unification of the ports of the Delaware river through (i) the acquisition or taking control of any terminal, terminal facility, transportation facility or marine terminal or port facility or associated property within the Port District through purchase, lease or otherwise, or by the acquisition, merger, becoming the successor to or entering into contracts, agreements or partnerships with any other port corporation, port authority or port related entity which is located within the Port District, all in accordance with the applicable laws of the State in which the facility, corporation or authority is located; (ii) the exercise of the other powers granted by this compact; or (iii) the establishment (whether solely or jointly with any other entity or entities) of such subsidiary corporation or corporations or maritime or port advisory committees as may be necessary or desirable to effectuate this purpose.

(n) The planning, financing, development, acquisition, construction, purchase, lease, maintenance, marketing, improvement and operation of any project, including but not limited to any terminal, terminal facility, transportation facility, or any other facility of commerce or economic development activity; from funds available after appropriate allocation for maintenance of bridge and other capital facilities.

Amended 1951,c.288,s.1(1); 1963,c.92,ss.1(1),2-8; 1971,c.122,ss.1-3; 1991,c.515,s.2.



Section 32:3-3 - Commissioners, Terms, Vacancies

32:3-3. Commissioners, terms, vacancies
32:3-3. The commission shall consist of sixteen commissioners, eight resident voters of the Commonwealth of Pennsylvania and eight resident voters of the State of New Jersey, who shall serve without compensation.

The commissioners for the State of New Jersey shall be appointed by the Governor of New Jersey with the advice and consent of the Senate of New Jersey, for terms of five years, and in case of a vacancy occurring in the office of commissioner during a recess of the Legislature, it may be filled by the Governor by an ad interim appointment which shall expire at the end of the next regular session of the Senate unless a successor shall be sooner appointed and qualify and, after the end of the session, no ad interim appointment to the same vacancy shall be made unless the Governor shall have submitted to the Senate a nomination to the office during the session and the Senate shall have adjourned without confirming or rejecting it, and no person nominated for any such vacancy shall be eligible for an ad interim appointment to such office if the nomination shall have failed of confirmation by the Senate.

Six of the eight commissioners for the Commonwealth of Pennsylvania shall be appointed by the Governor of Pennsylvania for terms of five years. The Auditor General and the State Treasurer of said Commonwealth shall ex-officio be commissioners for said Commonwealth, each having the privilege of appointing a representative to serve in his place at any meeting of the commission which he does not attend personally. Any commissioner who is an elected public official shall have the privilege of appointing a representative to serve and act in his place at any meeting of the commission which he does not attend personally.

All commissioners shall continue to hold office after the expiration of the terms for which they are appointed or elected until their respective successors are appointed and qualify, but no period during which any commissioner shall hold over shall be deemed to be an extension of his term of office for the purpose of computing the date on which his successor's term expires.

Amended 1951,c.288,s.1(2); 1991,c.515,s.3.



Section 32:3-4 - Commissioners As Board; Duties; Quorum; Gubernatorial Veto Of Minutes

32:3-4. Commissioners as board; duties; quorum; gubernatorial veto of minutes
32:3-4. The commissioners shall have charge of the commission's property and affairs and shall for the purpose of doing business constitute a board, but no action of the commissioners shall be binding unless a majority of the members of the commission from Pennsylvania and a majority of the members of the commission from New Jersey shall vote in favor thereof. Notwithstanding the above, each state reserves the right to provide by law for the exercise of a veto power by the Governor of that state over any action of any commissioner from that state at any time within 10 days (Saturdays, Sundays and public holidays in the particular state excepted) after receipt at the Governor's office of a certified copy of the minutes of the meeting at which such vote was taken. Each state may provide by law for the manner of delivery of such minutes, and for notification of the action thereon.

Amended 1991,c.515,s.4.



Section 32:3-4.5 - Findings, Declarations

32:3-4.5. Findings, declarations
1. a. The Legislature hereby finds that the public's awareness of and participation in governmental actions is essential to maintaining a free society; that the more open a government is with its citizens, the greater the understanding and participation of the public in government; that the public's fundamental right to know the process of governmental decision-making and to review the reasons for those decisions is thwarted when the public's access to governmental meetings is blocked; that government and the agencies created thereby must insure that their actions remain fully accountable to the public.

b. The Legislature declares that for these public policy reasons the Delaware River Port Authority shall develop rules and regulations concerning the right of the public and members of the news media to be present at meetings of the authority as herein provided.

L.1991,c.400,s.1.



Section 32:3-4.6 - Definitions

32:3-4.6. Definitions
2. As used in this act:



"Board" means the Board of Commissioners of the Delaware River Port Authority;



"Meeting" means any gathering of a majority of the board at which the effect of the discussions held or the actions taken by the commissioners present is to discuss or act as a unit upon the specific public business of the authority. "Meeting" does not mean a gathering (1) attended by less than an effective majority of the commissioners, or (2) attended by or open to all the members of three or more similar public bodies at a convention or similar gathering;

"News media" means persons representing major wire services, television news services, radio news services and newspapers, whether located in this State or in any other state.

"Port Authority" means the Delaware River Port Authority;



"Public business" means matters which relate in any way, directly or indirectly, to the performance of the functions of the Delaware River Port Authority or the conduct of its business.

L.1991,c.400,s.2.



Section 32:3-4.7 - Public Meetings; Rules, Regulations

32:3-4.7. Public meetings; rules, regulations
3. a. Notwithstanding any inconsistent provisions of any general or special law, all meetings of the Port Authority are declared to be public meetings and shall be open to the public and members of the news media, individually and collectively, for the purpose of observing the full details of all phases of the deliberation, policy-making and decision-making of the board.

b. The board shall adopt within six months of the effective date of this act, appropriate rules and regulations concerning proper notice to the public and the news media of its meetings and the right of the public and the news media to be present at its meetings. The rules and regulations adopted pursuant to this section shall provide for the same notice and right of the public and news media to be present as well as any other rights and duties provided in the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.) and the "Sunshine Act," number 84 of the laws of Pennsylvania of 1986. To the extent these laws conflict, the Port Authority shall incorporate into the rules and regulations the provisions of that law which provides for the greatest rights to the public and the news media.

L.1991,c.400,s.3.



Section 32:3-4.8 - Minutes Of Meetings; Information Officer

32:3-4.8. Minutes of meetings; information officer
4. a. It shall be the duty of the board to insure that true and accurate minutes are kept of board meetings and that such minutes are promptly made available to the members of the public and the news media.

b. The commissioners of the Port Authority shall appoint a public meeting information officer who shall be responsible for responding to requests from the public and the news media for information concerning the scheduling, attendance and minutes of board meetings.

L.1991,c.400,s.4.



Section 32:3-4.9 - Rules, Regulations, Approval

32:3-4.9. Rules, regulations, approval
5. Any rules or regulations adopted pursuant to section 3 of this act shall become a part of the minutes of the Port Authority and shall be subject to the approval of the Governor of New Jersey and the Governor of Pennsylvania.

L.1991,c.400,s.5.



Section 32:3-4.10 - Appeal For Denial Of Rights

32:3-4.10. Appeal for denial of rights
6. Any person denied any right granted by sections 3 or 4 of this act may appeal the denial to the Superior Court of New Jersey, the Court of Common Pleas of the State of Pennsylvania, or any court of competent jurisdiction within one year of the date that the cause of action arises.

L.1991,c.400,s.6.



Section 32:3-4.11 - Removal From Office

32:3-4.11. Removal from office
7. Any official or employee of the Port Authority who willfully engages in a continuous and repetitive pattern of violating the provisions of this act shall be subject to removal from his office or employment.

L.1991,c.400,s.7.



Section 32:3-4A - Minutes Delivered To Governor

32:3-4a. Minutes delivered to Governor
1. a. The minutes of every meeting of the Delaware River Port Authority, established under R.S.32:3-1 et seq., shall, as soon as possible after the meeting, be delivered, by and under the certification of the secretary of the authority, to the Governor of the State of New Jersey, at the State House, in Trenton.

b. No action taken by a New Jersey commissioner at the meeting shall have force or effect for a period of 10 days, excepting Saturdays, Sundays and State public holidays, after the minutes have been delivered to the Governor under this section, unless the Governor approves the minutes, or any part thereof, in writing, by reciting the action approved, within this 10-day period. This veto power shall not be construed to affect the covenants contained in the bonds of the authority.

L.1991,c.516,s.1.



Section 32:3-4B - Minutes Returned

32:3-4b. Minutes returned
2. The Governor of New Jersey shall return the minutes to the Delaware River Port Authority, not later than the 10-day period described in subsection b. of section 1 of this act, either with or without a veto of any action recited in the minutes to have been taken by a commissioner appointed from New Jersey. If the Governor does not return the minutes within this 10-day period, the action taken by the New Jersey commissioners shall have the force and effect as recited in the minutes, according to the wording thereof.

L.1991,c.516,s.2.



Section 32:3-4C - Effect Of Veto

32:3-4c. Effect of veto
3. If the Governor of New Jersey, within the 10-day period described in subsection b. of section 1 of this act, returns the minutes to the Delaware River Port Authority with a veto against the action of a commissioner from New Jersey, the action of that commissioner shall be null and void and of no effect.

L.1991,c.516,s.3.



Section 32:3-5 - Powers Of Commission.

32:3-5 Powers of commission.

2.Article IV of the "Agreement Between the Commonwealth of Pennsylvania and the State of New Jersey creating the Delaware River Joint Commission as a body corporate and politic and defining its powers and duties," as amended and supplemented (R.S.32:3-5) is amended to read as follows:

R.S.32:3-5. For the effectuation of its authorized purposes the commission is hereby granted the following powers:

(a)To have perpetual succession.

(b)To sue and be sued.

(c)To adopt and use an official seal.

(d)To elect a chairman, vice-chairman, secretary and treasurer, and to adopt suitable bylaws for the management of its affairs. The secretary and treasurer need not be members of the commission.

(e)To appoint, hire, or employ counsel and such other officers and such agents and employees as it may require for the performance of its duties, by contract or otherwise, and fix and determine their qualifications, duties and compensation, provided that the employees of the Delaware River Port Authority shall be subject to the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) and shall have all of the rights provided to employees by that act, including but not limited to, the right to form, join or assist an employee organization, and the right to have that employee organization engage in collective bargaining on behalf of the employees.

(f)To enter into contracts.

(g)To acquire, own, hire, use, operate and dispose of personal property.

(h)To acquire, own, use, lease, operate, mortgage and dispose of real property and interests in real property, and to make improvements thereon.

(i)To grant by franchise, lease or otherwise, the use of any property or facility owned or controlled by the commission and to make charges therefor.

(j)To borrow money upon its bonds or other obligations, either with or without security, and to make, enter into and perform any and all such covenants and agreements with the holders of such bonds or other obligations as the commission may determine to be necessary or desirable for the security and payment thereof, including without limitation of the foregoing, covenants and agreements as to the management and operation of any property or facility owned or controlled by it, the tolls, rents, rates or other charges to be established, levied, made and collected for any use of any such property or facility, or the application, use and disposition of the proceeds of any bonds or other obligations of the commission or the proceeds of any such tolls, rents, rates or other charges or any other revenues or moneys of the commission.

(k)To exercise the right of eminent domain within the Port District.

(l)To determine the exact location, system and character of and all other matters in connection with any and all improvements or facilities which it may be authorized to own, construct, establish, effectuate, operate or control.

(m)In addition to the foregoing, to exercise the powers, duties, authority and jurisdiction heretofore conferred and imposed upon the aforesaid Delaware River Joint Commission by the Commonwealth of Pennsylvania or the State of New Jersey, or both of the said two States.

(n)To exercise all other powers not inconsistent with the constitutions of the two States or of the United States, which may be reasonably necessary or incidental to the effectuation of its authorized purposes or to the exercise of any of the foregoing powers, except the power to levy taxes or assessments, and generally to exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

(o)To acquire, purchase, construct, lease, operate, maintain and undertake any project, including any terminal, terminal facility, transportation facility, or any other facility of commerce and to make charges for the use thereof.

(p)To make expenditures anywhere in the United States and foreign countries, to pay commissions, and hire or contract with experts or consultants, and otherwise to do indirectly anything which the commission may do directly.

(q)To establish one or more operating divisions as deemed necessary to exercise the power and effectuate the purposes of this agreement.

The commission shall also have such additional powers as may hereafter be delegated to or imposed upon it from time to time by the action of either State concurred in by legislation of the other.

It is the policy and intent of the Legislature of the Commonwealth of Pennsylvania and the State of New Jersey that the powers granted by this article shall be so exercised that the American system of free competitive private enterprise is given full consideration and is maintained and furthered. In making its reports and recommendations to the Legislatures of the Commonwealth of Pennsylvania and the State of New Jersey on the need for any facility or project which the commission believes should be undertaken for the promotion and development of the Port District, the commission shall include therein its findings which fully set forth that the facility or facilities operated by private enterprise within the Port District and which it is intended shall be supplanted or added to are not adequate.

1931, c.391, Art.IV amended 1951, c.288, s.1(3); 1991, c.515, s.5; 2009, c.210, s.2..



Section 32:3-5.1 - Governor Authorized To Enter Into Supplemental Compact Agreement.

32:3-5.1 Governor authorized to enter into supplemental compact agreement.

1.The Governor is authorized to enter into a supplemental compact or agreement, on behalf of the State of New Jersey, with the Commonwealth of Pennsylvania amending Article IV of the compact or agreement between the Commonwealth of Pennsylvania and the State of New Jersey entitled "Agreement Between The Commonwealth of Pennsylvania and The State of New Jersey creating the Delaware River Joint Commission as a body corporate and politic and defining its powers and duties," as set forth in this act.

L.2009, c.210, s.1.



Section 32:3-5.2 - Application To Congress For Consent And Approval.

32:3-5.2 Application to Congress for consent and approval.

3.The Governor is authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to such supplemental compact or agreement, but in the absence of such consent and approval, the commission referred to in such supplemental compact or agreement shall have all of the powers which the Commonwealth of Pennsylvania and the State of New Jersey may confer upon it without the consent and approval of Congress.

L.2009, c.210, s.3.



Section 32:3-6 - Condemnation Of Real Property; Entry Upon Lands; Municipal Consent; "Real Property" Defined

32:3-6. Condemnation of real property; entry upon lands; municipal consent; "real property" defined
ARTICLE V.

If for any of its authorized purposes (including temporary construction purposes) the commission shall find it necessary or convenient to acquire any real property in the commonwealth of Pennsylvania or the state of New Jersey, whether for immediate or future use, the commission may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for public use and, upon such determination, the said property shall be deemed to be required for a public use until otherwise determined by the commission; and with the exceptions hereinafter specifically noted the said determination shall not be affected by the fact that such property has theretofore been taken for, or is then devoted to, a public use, but the public use in the hands or under the control of the commission shall be deemed superior to the public use in the hands or under the control of any other person, association or corporation.

If the commission is unable to agree with the owner or owners thereof upon terms for the acquisition of any such real property in the commonwealth of Pennsylvania for any reason whatsoever, then the commission may acquire such real property in the manner provided by Act No. 338 of the commonwealth of Pennsylvania, approved July 9, 1919, and acts amendatory thereof and supplementary thereto, for the acquisition of real property by the aforesaid Pennsylvania commission.

If the commission is unable to agree with the owner or owners thereof upon terms for the acquisition of any such real property in the state of New Jersey for any reason whatsoever, then the commission may acquire, and is hereby authorized to acquire, such property, whether a fee simple absolute or a lesser interest, by condemnation or the exercise of the right of eminent domain, either under and pursuant to the provisions of the act of the state of New Jersey entitled, "An act to regulate the ascertainment and payment of compensation for property condemned or taken for public use" (Revision of 1900), approved March 20, 1900, and acts amendatory thereof and supplementary thereto, or under and pursuant to the provisions of an act entitled, "An act concerning and regulating acquisition and taking of lands by the state of New Jersey or any agency thereof, providing a procedure therefor and the manner of making compensation for lands so taken," approved April 21, 1920, and the various acts amendatory thereof and supplementary thereto.

The power of the commission to acquire real property by condemnation or the exercise of the power of eminent domain in the commonwealth of Pennsylvania and the state of New Jersey shall be a continuing power and no exercise thereof shall be deemed to exhaust it.

The commission and its duly authorized agents and employees may enter upon any land in the commonwealth of Pennsylvania or the state of New Jersey for the purpose of making such surveys, maps or other examinations thereof as it may deem necessary or convenient for its authorized purposes.

However, anything to the contrary contained in this compact notwithstanding, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality, or port district, shall be taken by the commission without the consent of such municipality or port district, unless expressly authorized so to do by the commonwealth or state in which such municipality or port district is located. All counties, cities, boroughs, villages, townships, and other municipalities, and all public agencies and commissions of the commonwealth of Pennsylvania and the state of New Jersey, notwithstanding any contrary provision of law, are hereby authorized and empowered to grant and convey to the commission upon its request, but not otherwise, upon reasonable terms and conditions, any real property which may be necessary or convenient to the effectuation of its authorized purposes, including real property already devoted to public use.

The commonwealth of Pennsylvania and the state of New Jersey hereby consent to the use and occupation by the commission of any real property of the said two states, or of either of them, which may be, or become, necessary or convenient to the effectuation of the authorized purposes of the commission, including lands lying under water and lands already devoted to public use.

The term "real property" as used in this compact includes lands, structures, franchises and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the said term and includes not only fees simple absolute, but also any and all lesser interests such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments, and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real estate.



Section 32:3-7 - Control And Operation Of Bridge; Amount And Method Of Payments To New Jersey, Pennsylvania And Philadelphia

32:3-7. Control and operation of bridge; amount and method of payments to New Jersey, Pennsylvania and Philadelphia
ARTICLE VI.

The control, operation, tolls and other revenues of the aforesaid existing bridge across the Delaware river between the city of Philadelphia and the city of Camden, and of all real and personal property appurtenant thereto or used in connection therewith, shall vest in the commission on the first day of July, one thousand nine hundred and thirty-one, and the terms of the members of the aforesaid Pennsylvania commission and the aforesaid New Jersey Interstate Bridge Commission shall cease and terminate on that date.

On or before the thirtieth day of June, one thousand nine hundred and thirty-two, or as soon thereafter as practicable, the commission shall pay to the commonwealth of Pennsylvania, the state of New Jersey and the city of Philadelphia the following sums out of moneys raised by said commission on its bonds or other obligations:

a. An amount equal to the moneys contributed by the commonwealth of Pennsylvania toward the cost of acquiring property for and constructing said bridge and the approaches thereto, and expenditures incident thereto, with interest at the rate of four per cent per annum, such interest to be computed from the dates on which installments of such funds were paid to the Delaware River Bridge Joint Commission by the said commonwealth of Pennsylvania as shown by the records of its state treasurer less, however, the amount returned to the commonwealth of Pennsylvania from the net revenues of the bridge between July 1, 1926 and June 30, 1931, and less interest at the rate of four per cent per annum upon such amount computed from the dates of repayment to the commonwealth of Pennsylvania.

b. An amount equal to the moneys contributed by the state of New Jersey toward the cost of acquiring property for and constructing said bridge and the approaches thereto, and expenditures incident thereto, with interest theretofore actually paid by the state of New Jersey or accrued upon the bonds issued by said state to borrow money to pay its share of the cost of acquiring property for, and construction of, said bridge and the approaches thereto, and all expenditures incident thereto, less, however, the amount returned to the state of New Jersey from the net revenues of the bridge between July 1, 1926 and June 30, 1931, and less interest at the rate of four and one-fourth per cent per annum upon such amount computed from the dates of repayment to the state of New Jersey.

c. An amount equal to the moneys contributed by the city of Philadelphia toward the cost of acquiring property for and constructing said bridge and the approaches thereto, and expenditures incident thereto, with interest theretofore actually paid by the city of Philadelphia or accrued upon the bonds issued by said city to borrow money to pay its share of the cost of acquiring property for and construction of, said bridge and approaches thereto, and all expenditures incident thereto, less, however, the amount returned to the city of Philadelphia from the net revenues of the bridge between July 1, 1926 and June 30, 1931, and less interest at the rate of four and one-fourth per cent per annum upon such amount computed from the dates of repayment to the city of Philadelphia.

d. As soon as is practicable subsequently to July 1, 1931, the commission shall determine with the commonwealth of Pennsylvania, the state of New Jersey and the city of Philadelphia the net amounts due to each, respectively, as of the first day of July, one thousand nine hundred and thirty-one, and from that date until the date of payment, interest shall be paid by the commission to the commonwealth of Pennsylvania at the rate of four per cent per annum, and to the state of New Jersey and to the city of Philadelphia at the rate of four and one-fourth per cent per annum.

e. The amount payable by the commission to the commonwealth of Pennsylvania as aforesaid shall be paid to the state treasurer of the commonwealth of Pennsylvania upon a voucher signed and audited by said state treasurer who is hereby authorized to consummate the said transaction. The amount payable to the state of New Jersey shall be paid to the comptroller of said state upon a voucher signed and audited by said comptroller who is hereby authorized to consummate the said transaction. The amount payable to the city of Philadelphia shall be paid to the treasurer of the said city upon a voucher signed and audited by said treasurer who is hereby authorized to consummate the said transaction. Upon the receipt of the proper payment each of said officials shall certify to the Delaware River Joint Commission that all moneys payable by the Delaware River Joint Commission to the commonwealth, state or city, as the case may be, have been duly paid.

f. Nothing herein contained shall be construed to affect, diminish or impair the rights and obligations created by, or to repeal any of, the provisions of chapter three hundred and fifty-two of the Laws of New Jersey of one thousand nine hundred and twenty and chapter two hundred and sixty-two of the Laws of New Jersey of one thousand nine hundred and twenty-four, and chapter three hundred and thirty-six of the Laws of New Jersey of one thousand nine hundred and twenty-six and chapter thirty-three of the Laws of New Jersey of one thousand nine hundred and twenty-seven and chapter sixty-four of the Laws of New Jersey of one thousand nine hundred and twenty-eight.

g. Of the money paid to the state of New Jersey under the provisions of this agreement there shall be paid to the sinking fund commission created by the provisions of the foregoing statutes (chapter 352 of the Laws of New Jersey of 1920 and chapter 262 of the Laws of New Jersey of 1924) such sum or sums as said sinking fund commission may deem necessary to meet the then existing indebtedness and obligations set forth in said statutes, together with such interest and other charges as may be due or may grow due. The amount thus to be paid to the sinking fund commission shall be arrived at and determined by said sinking fund commission within ninety days after payment is made to the state of New Jersey pursuant to the provisions of this agreement. The moneys to be paid to and received by said sinking fund commission are hereby appropriated by the state of New Jersey and are to be used for sinking fund purposes according to law.

h. No failure on the part of the commission to make the aforesaid payments to the commonwealth of Pennsylvania, to the state of New Jersey or to the city of Philadelphia shall affect, diminish or impair the rights of the holders of any bonds or other securities or obligations of said commission as security for which the tolls and other revenues of the said bridge may be pledged.



Section 32:3-8 - Pledging Credit Or Creating Debt Of States, Counties Or Municipalities Prohibited

32:3-8. Pledging credit or creating debt of states, counties or municipalities prohibited
ARTICLE VII.

Notwithstanding any provision of this agreement, the commission shall have no power to pledge the credit of the commonwealth of Pennsylvania or the credit of the state of New Jersey or the credit of any county, city, borough, village, township or other municipality of said commonwealth or of said state, or to create any debt of said commonwealth or of said state or of such municipality.



Section 32:3-9 - Rules And Regulations; Tolls; Pledging Of Revenues

32:3-9. Rules and regulations; tolls; pledging of revenues
ARTICLE VIII.

The commission is hereby authorized to make and enforce such rules and regulations and to establish, levy and collect (or to authorize by contract, franchise, lease or otherwise, the establishment, levying and collection of) such tolls, rents, rates and other charges in connection with the aforesaid existing bridge across the Delaware river and any other properties which it may hereafter construct, erect, acquire, own, operate, or control, as it may deem necessary, proper, desirable and reasonable, which said tolls, rents, rates and other charges shall be at least sufficient to meet the expenses thereof, including interest and sinking fund charges, and the commission is hereby authorized and empowered to pledge such tolls, rates, rents and other revenues, or any part thereof, either presently received or to be received in the future, or both, as security of the repayment, with interest, of any moneys borrowed by it, or advanced to it, for any of its authorized purposes and as security for the satisfaction of any other obligation assumed by it in connection with such loans or advances.



Section 32:3-10 - Power Of Commission Not To Be Impaired; Restriction On Additional Bridge Or Tunnel

32:3-10. Power of commission not to be impaired; restriction on additional bridge or tunnel
ARTICLE IX.

The commonwealth of Pennsylvania and the state of New Jersey hereby covenant and agree with each other and with the holders of any bonds or other securities or obligations of the commission for which there may or shall be pledged the tolls, rents, rates or other revenues, or any part thereof, of any property or facility owned, operated or controlled by the commission (including the said bridge across the Delaware river and the facilities for the transportation of passengers across the said bridge) that (so long as any of said bonds or other securities or obligations remain outstanding and unpaid, and unless and until adequate provision is made by law for the protection of those advancing money upon such obligations) the commonwealth and the said state will not diminish or impair the power of the commission to own, operate or control said properties and facilities or to establish, levy and collect tolls, rents, rates and other charges in connection with such properties or facilities.

The commonwealth of Pennsylvania and the state of New Jersey hereby covenant and agree with each other and with the holders of any bonds or other securities or obligations of the commission for which the tolls, rents, rates or other revenues, or any part thereof, of the aforesaid existing bridge across the Delaware river shall have been pledged, that the said commonwealth and the said state will not authorize or permit the authorization of the construction, operation or maintenance of any additional vehicular bridge or tunnel, or any additional bridge or tunnel having railroad or other facilities for the transportation of passengers, between the said commonwealth and the said state, over or under the Delaware river, by any other person or body than the commission, within a distance of ten miles in either direction from the said bridge, measured along the boundary line between the said commonwealth and the said state.



Section 32:3-11 - Bonds Of Commission As Legal Investments

32:3-11. Bonds of commission as legal investments
ARTICLE X.

The bonds or other securities or obligations which may be issued by the commission for any of its authorized purposes, and as security for which there may be pledged the tolls, rents, rates and other revenues, or any part thereof, of any properties or facilities owned, operated or controlled by the commission (including the aforesaid existing bridge across the Delaware river and the aforesaid facilities for the transportation of passengers across the said bridge) are hereby made securities in which all state and municipal officers and bodies of the commonwealth of Pennsylvania and the state of New Jersey, all banks, bankers, trust companies, savings banks, saving and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or hereafter may be authorized to invest in bonds or other obligations of the commonwealth of Pennsylvania or of the state of New Jersey, may properly and legally invest any funds, including capital, belonging to them or within their control; and said bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or agency of the commonwealth of Pennsylvania or the state of New Jersey for any purpose for which the deposit of bonds or other obligations either of the commonwealth or of the state is now, or may hereafter be, authorized.



Section 32:3-12 - Bonds And Other Securities Of Commission Tax Exempt; Agreements For Payment Of Sums In Lieu Of Taxes

32:3-12. Bonds and other securities of commission tax exempt; agreements for payment of sums in lieu of taxes
ARTICLE XI.

The effectuation of its authorized purposes by the commission is and will be in all respects for the benefit of the people of the Commonwealth of Pennsylvania and the State of New Jersey, for the increase of their commerce and prosperity and for the improvement of their health and living conditions; and since the commission will be performing essential governmental functions in effectuating said purposes, the commission shall not be required to pay any taxes or assessments upon any property acquired or used by it for such purposes, and the bonds or other securities or obligations issued by the commission, their transfer and the income therefrom (including any profits made on the sale thereof) shall at all times be free from taxation within the Commonwealth of Pennsylvania and the State of New Jersey.

To the end that municipalities may not suffer undue loss of tax revenue by reason of the acquisition and ownership of property therein by the commission, the commission is hereby authorized and empowered, in its discretion, to enter into a voluntary agreement or agreements with any municipality, whereby it will undertake to pay a fair and reasonable sum or sums to compensate the said municipality for any loss of tax revenue in connection with any property acquired by the commission after one thousand nine hundred and fifty other than property acquired for bridge, tunnel or passenger transportation purposes. Any such payment or payments which the commission is hereby authorized and empowered to make may be made on an annual basis, in which case the payment or payments shall not be in excess of the amount of the taxes upon the property when last assessed prior to the time of its acquisition by the commission, or such payment or payments may be made in a lump sum or sums, or over a stated period of years, as shall be agreed upon by and between the commission and such municipality. Every municipality wherein the property shall be acquired by the commission is authorized and empowered to enter into such agreement or agreements with the commission to accept the payment or payments which the commission is herein authorized and empowered to make.

Amended by L.1951, c. 288, p. 1053, s. 1(4).



Section 32:3-13 - Annual Reports, Audits, Master Plan, Additional Powers

32:3-13. Annual reports, audits, master plan, additional powers
32:3-13. The commission shall, within 90 days after the end of each fiscal year, submit to the Governors and Legislatures of the Commonwealth of Pennsylvania and the State of New Jersey a complete and detailed report of the following:

(1) its operations and accomplishments during the completed fiscal year;

(2) its receipts and disbursements or revenues and expenses during that year in accordance with the categories and classifications established by the commission for its own operating and capital outlay purposes;

(3) its assets and liabilities at the end of the fiscal year, including the status of reserve, depreciation, special or other funds including debits and credits of these funds;

(4) a schedule of bonds and notes outstanding at the end of the fiscal year;

(5) a list of all contracts exceeding $100,000 entered into during the fiscal year;

(6) a business or strategic plan for the commission and for each of its operating divisions; and

(7) a five year capital plan.

Not less than once every five years the commission shall cause a management audit of its operational effectiveness and efficiency to be conducted by an independent consulting firm selected by the commission. The first management audit to be conducted shall commence within three years of the date of coming into force of the supplemental compact or agreement authorized by this 1991 amendatory act. This audit is in addition to any other audit which the commission determines to conduct from time to time.

The commission shall, not later than two years after the date of the coming into force of the supplemental compact or agreement authorized by this 1991 amendatory act, prepare a comprehensive master plan for the development of the Port District. The plan shall include, but not be limited to, plans for the construction, financing, development, reconstruction, purchase, lease, improvement and operation of any terminal, terminal facility, transportation facility or any other facility of commerce or economic development activity. The master plan shall include the general location of such projects and facilities as may be included in the master plan and shall to the maximum extent practicable include, but not be limited to, a general description of each such projects and facilities, the land use requirements necessary therefor, and estimates of project costs and of a schedule for commencement of each such project. Prior to adopting such master plan, the commission shall give written notice to, afford a reasonable opportunity for comment, consult with and consider any recommendations from State, county and municipal government, as well as commissions, public corporations and authorities, and the private sector. The commission may modify or change any part of the plan in the same form and manner as provided for the adoption of the original plan. At the time the commission authorizes any project or facility, the commission shall promptly provide to the Governor and Legislature of each state a detailed report on the project including its status within the master plan. The commission shall include within the authorization a status of the project or facility in the master plan and any amendment thereof, and no project shall be authorized if not included in the master plan or amendment thereof. Any project which has been commenced and approved by the commission prior to the adoption of the master plan shall be included, for informational purposes only, in the master plan. The commission shall provide notice of such on-going projects to those State, county and municipal governments, as well as entities in the private sector who would be entitled to such notice had the project not been commenced in anticipation of adopting the master plan, but there shall be no requirement that the project be delayed or deferred due to these provisions.

In addition to other powers conferred upon it, and not in limitation thereof, the commission may acquire all right, title and interest in and to the Tacony-Palmyra bridge, across the Delaware river at Palmyra, New Jersey, together with any approaches and interests in real property necessary thereto. The acquisition of such bridge, approaches and interests by the commission shall be by purchase or by condemnation in accordance with the provisions of the Federal law consenting to or authorizing the construction of such bridge or approaches, or the acquisition of such bridge, approaches or interests by the commission shall be pursuant to and in accordance with the provisions of section 48:5-22 and 48:5-23 of the Revised Statutes of New Jersey, and for all the purposes of said provisions and sections the commission is hereby appointed as the agency of the State of New Jersey and the Commonwealth of Pennsylvania exercising the rights and powers granted or reserved by said Federal law or sections to the State of New Jersey and Commonwealth of Pennsylvania jointly or to the State of New Jersey acting in conjunction with the Commonwealth of Pennsylvania. The commission shall have authority to so acquire such bridge, approaches and interests, whether the same be owned, held, operated or maintained by any private person, firm, partnership, company, association or corporation or by any instrumentality, public body, commission, public agency or political subdivision (including any county or municipality) of, or created by or in, the State of New Jersey or the Commonwealth of Pennsylvania, or by any instrumentality, public body, commission or public agency of, or created by or in, a political subdivision (including any county or municipality) of the State of New Jersey or the Commonwealth of Pennsylvania. None of the provisions of the preceding paragraph shall be applicable with respect to the acquisition by the commission, pursuant to this paragraph, of said Tacony-Palmyra bridge, approaches and interests. The power and authority herein granted to the commission to acquire said Tacony-Palmyra bridge, approaches and interests shall not be exercised unless and until the Governor of the State of New Jersey and the Governor of the Commonwealth of Pennsylvania have filed with the commission their written consents to such acquisition.

Notwithstanding any provision of this agreement, nothing herein contained shall be construed to limit or impair any right or power granted or to be granted to the Pennsylvania Turnpike Commission or the New Jersey Turnpike Authority, to finance, construct, operate and maintain the Pennsylvania Turnpike System or any turnpike project of the New Jersey Turnpike Authority, respectively, throughout the Port District, including the right and power, acting alone or in conjunction with each other, to provide for the financing, construction, operation and maintenance of one bridge across the Delaware river south of the city of Trenton in the State of New Jersey; provided that such bridge shall not be constructed within a distance of ten miles, measured along the boundary line between the Commonwealth of Pennsylvania and the State of New Jersey, from the existing bridge, operated and maintained by the commission, across the Delaware river between the city of Philadelphia in the Commonwealth of Pennsylvania and the city of Camden in the State of New Jersey, so long as there are any outstanding bonds or other securities or obligations of the commission for which the tolls, rents, rates, or other revenues, or any part thereof, of said existing bridge shall have been pledged. Nothing contained in this agreement shall be construed to authorize the commission to condemn any such bridge.

Anything herein contained to the contrary notwithstanding, no bridge or tunnel shall be constructed, acquired, operated or maintained by the commission across or under the Delaware river north of the boundary line between Bucks county and Philadelphia county in the Commonwealth of Pennsylvania as extended across the Delaware river to the New Jersey shore of said river, and any new bridge or tunnel authorized by or pursuant to this compact or agreement to be constructed or erected by the commission may be constructed or erected at any location south of said boundary line notwithstanding the terms and provisions of any other agreement between the Commonwealth of Pennsylvania and the State of New Jersey. Except as may hereafter be otherwise provided in conformity with Article IX hereof with respect to specific properties designated by action of the Legislatures of both of the signatory States, no property or facility owned or controlled by the commission shall be acquired from it by any exercise of powers of condemnation or eminent domain.

Amended 1951,c.288,s.1(5); 1991,c.515,s.6.



Section 32:3-13.12 - Supplemental Compact Authorized; Additional Powers And Duties Of Commission

32:3-13.12. Supplemental compact authorized; additional powers and duties of commission
The Governor is hereby authorized to enter into a supplemental compact or agreement, on behalf of the State of New Jersey, with the Commonwealth of Pennsylvania, amending and supplementing the compact or agreement between the Commonwealth of Pennsylvania and the State of New Jersey entitled "Agreement between the Commonwealth of Pennsylvania and the State of New Jersey creating the Delaware River Joint Commission as a body corporate and politic and defining its powers and duties," which was executed on behalf of the Commonwealth of Pennsylvania by its Governor on July first, one thousand nine hundred and thirty-one, and on behalf of the State of New Jersey by the New Jersey Interstate Bridge Commission by its members on July first, one thousand nine hundred and thirty-one, and which was consented to by the Congress of the United States by Public Resolution Number Twenty-six, being chapter two hundred fifty-eight of the Public Laws, Seventy-second Congress, approved June fourteenth, one thousand nine hundred and thirty-two, which supplemental compact and agreement shall be in substantially the following form:

"Supplemental agreement between the Commonwealth of Pennsylvania and the State of New Jersey amending and supplementing the agreement entitled "Agreement between the Commonwealth of Pennsylvania and the State of New Jersey creating the Delaware River Joint Commission as a body corporate and politic and defining its powers and duties,' authorizing and empowering the Delaware River Joint Commission to construct, finance, operate, maintain and own a vehicular tunnel under, or an additional bridge across, the Delaware river and defining certain functions, powers and duties of said commission.

The Commonwealth of Pennsylvania and the State of New Jersey do hereby solemnly covenant and agree each with the other, as follows:

The "Agreement between the Commonwealth of Pennsylvania and the State of New Jersey creating the Delaware River Joint Commission as a body corporate and politic and defining its powers and duties,' which was executed on behalf of the Commonwealth of Pennsylvania by its Governor on the first day of July, one thousand nine hundred and thirty-one, and on behalf of the State of New Jersey by the New Jersey Interstate Bridge Commission by its members on the first day of July, one thousand nine hundred and thirty-one, and which was consented to by the Congress of the United States by Public Resolution Number Twenty-six, being chapter two hundred fifty-eight of the Public Laws, Seventy-second Congress, approved the fourteenth day of June, one thousand nine hundred and thirty-two, is amended and supplemented by adding thereto, as a part thereof, following Article XII thereof, a new article reading as follows:

ARTICLE XII-A

(1) In addition to other public purposes provided for it and other powers and duties conferred upon it, and not in limitation thereof, and notwithstanding the provisions of any other article hereof, the Delaware River Joint Commission by whatever name said commission may be designated, shall have among its authorized purposes, and it shall have the power and duty to effectuate, the construction, operation and maintenance of a bridge for vehicular traffic across the Delaware river, between a point or points within a one-mile radius of Morgan street and Broadway in the city of Camden, New Jersey, and a point or points within a one-mile radius of Oregon avenue and Swanson street in the city of Philadelphia, Pennsylvania, with such approaches thereto and highway connections as may be necessary or desirable, or, in lieu of such bridge, a tunnel or tunnels for vehicular traffic under the Delaware river, between a point or points within a one-mile radius of Morgan street and Broadway in the city of Camden, New Jersey, and a point or points within a one-mile radius of Oregon avenue and Swanson street in the city of Philadelphia, Pennsylvania, with such approaches thereto and highway connections as may be necessary or desirable.

(2) For the effectuation of any of its purposes authorized by this article, the commission is hereby granted, in addition to any other powers heretofore or hereafter granted to it, power and authority to acquire in its name by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain any land and other property which it may determine is reasonably necessary for the bridge or tunnel referred to in this article or for the construction of such approaches thereto or highway connections as the commission shall deem necessary and any and all rights, title and interest in such land and other property, including public lands, parks, playgrounds, reservations, highways, or parkways, owned by or in which any county, city, borough, town, township, village, or other political subdivision of the State of New Jersey or the Commonwealth of Pennsylvania has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property to preserve and protect such bridge or tunnel, the approaches thereto or highway connections. Upon the exercise of the power of eminent domain under this paragraph, the compensation to be paid with regard to property located in the State of New Jersey shall be ascertained and paid in the manner provided in chapter one of Title 20 of the Revised Statutes of New Jersey in so far as the provisions thereof are applicable and not inconsistent with the provisions contained in this paragraph, and with regard to property located in the Commonwealth of Pennsylvania shall be ascertained and paid in the manner provided by any applicable condemnation law in force in such Commonwealth. The commission may join in separate subdivisions in one petition or complaint the descriptions of any number of tracts or parcels of land or property to be condemned and the names of any number of owners and other parties who may have an interest therein and all such land or property included in said petition or complaint may be condemned in a single proceeding; provided, however, that separate awards shall be made for each tract or parcel of land or property; and provided further, that each of said tracts or parcels of land or property lies wholly in or has a substantial part of its value lying wholly within the same county.

(3) For the effectuation of any of its authorized purposes, the commission is hereby granted the following powers in addition to any other powers heretofore or hereafter granted to it:

(a) In connection with the borrowing of money upon its bonds or other obligations, to make, enter into and perform any and all such covenants and agreements with the holders of such bonds or other obligations as the commission may determine to be necessary or desirable for the security and payment thereof, including without limitation of the foregoing, covenants and agreements as to the management and operation of any property or facility owned or controlled by it, the tolls, rents, rates or other charges to be established, levied, made and collected for any use of any such property or facility, or the application, use and disposition of the proceeds of any bonds or other obligations of the commission or the proceeds of any such tolls, rents, rates or other charges or any other revenues or moneys of the commission.

(b) To pledge for the security or payment of any bonds or other obligations of the commission any moneys of the commission either presently received or in hand or to be received in the future, or both.

(c) To make expenditures anywhere in the United States and foreign countries, to pay commissions, and hire or contract with experts and consultants, and otherwise to do indirectly anything which the commission may do directly.

(d) To have and exercise such additional powers as may hereafter be delegated to or imposed upon it from time to time by act of the Legislature of either signatory State concurred in by act of the Legislature of the other.

(4) Notwithstanding any of the provisions of this article, the commission shall not, in connection with the bridge or tunnel referred to in this article, construct any approach or highway connection in the Commonwealth of Pennsylvania unless and until the Department of Highways of said Commonwealth shall have filed with the commission its written consent to such construction, and the commission shall not, in connection with said bridge or tunnel, construct any approach or highway connection in the State of New Jersey unless and until the State Highway Department of said State shall have filed with the commission its written consent to such construction. As used in this paragraph the term "approach" or "highway connection" means and includes any highway, road or structure for passage of vehicles, located inland of any of the established bulkhead lines of the Delaware river, including any highway, road or structure for passage of vehicles necessary to create access to the bridge or tunnel referred to in this article or to connect such bridge or tunnel with a highway system or other traffic facilities, or necessary to facilitate the flow of traffic in the vicinity of such bridge or tunnel.

(5) Before commencing construction of the bridge or tunnel referred to in this article, the commission shall set aside in a special reserve fund to be held by it the sum of twenty-two million dollars ($22,000,000.00) or such lesser sum as the Governors of the signatory States may in writing approve as sufficient for the purposes of this paragraph. The moneys in said special reserve fund may be expended and used by the commission for the construction, maintenance and operation of approaches and highway connections, and no moneys in said fund shall be applied to any purpose except (1) such construction, maintenance or operation, (2) temporary investment pending some other authorized application or (3) any other purpose authorized by the commission and approved in writing by the Governors of the signatory States. The Governors for the time being of the signatory States are authorized from time to time to make and sign any and all approvals contemplated by this paragraph and any such approvals so made and signed by both Governors shall be binding upon the signatory States and the said Governors and their successors, and shall not be revoked or amended except with the consent of the commission.

(6) Any pledge of tolls, rates, rents or revenues, or any part thereof, or of any moneys of the commission made or created by the commission pursuant to Article VIII or any other provision hereof shall be valid and binding from the time when the pledge is made; the revenues or other moneys so pledged and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the commission, irrespective of whether such parties have notice thereof; and neither the resolution nor any other instrument by which such a pledge is created need be filed or recorded except in the records of the commission.

(7) The effectuation of any of the purposes authorized by this article, and the exercise or performance by the commission of any of its powers or duties in connection with effectuation of such purpose, shall not be subject to any restrictions, limitations or provisions provided for or set forth in Article XII hereof. The bridge or tunnel referred to in this article may be constructed or erected by the commission notwithstanding the terms and provisions of any other agreement between the Commonwealth of Pennsylvania and the State of New Jersey. Except as may hereafter be otherwise provided in conformity with Article IX hereof with respect to specific properties designated by action of the Legislatures of both of the signatory States, no property or facility owned or controlled by the commission shall be acquired from it by any exercise of powers of condemnation or eminent domain.

(8) The commission shall not construct or erect the bridge or tunnel referred to in this article unless and until the Governor of the State of New Jersey and the Governor of the Commonwealth of Pennsylvania shall have filed with the commission their written consents to such construction or erection."

L.1951, c. 287, p. 1034, s. 1.



Section 32:3-13.13 - Force And Effect Of Supplemental Compact

32:3-13.13. Force and effect of supplemental compact
Upon its signature on behalf of the State of New Jersey and the Commonwealth of Pennsylvania, the supplemental compact or agreement hereinabove set forth shall become binding and shall have the force and effect of a statute of the State of New Jersey, and the commission referred to in such supplemental compact or agreement shall thereupon become vested with all the powers, rights and privileges and be subject to the duties and obligations provided for therein, as though the same were specifically authorized and imposed by statute, and the State of New Jersey shall be bound by all of the obligations assumed by it under such supplemental compact or agreement; and the Governor shall transmit an original signed copy thereof to the Secretary of State of this State for filing in his office.

L.1951, c. 287, p. 1040, s. 2.



Section 32:3-13.14 - Consent Of Congress

32:3-13.14. Consent of Congress
The Governor is hereby authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to such supplemental compact or agreement, but in the absence of such consent and approval the commission referred to in such supplemental compact or agreement shall have all of the powers which the Commonwealth of Pennsylvania and the State of New Jersey may confer upon it without the consent and approval of Congress.

L.1951, c. 287, p. 1041, s. 3.



Section 32:3-13.15 - Powers Vested Are In Addition To Powers Previously Vested

32:3-13.15. Powers vested are in addition to powers previously vested
The powers vested in the commission referred to in such supplemental compact or agreement by this act shall be construed as being in addition to and not in diminution of the powers heretofore vested by law in the Delaware River Joint Commission.

L.1951, c. 287, p. 1041, s. 4.



Section 32:3-13.16 - Repeal

32:3-13.16. Repeal
Any provision of law heretofore enacted (except laws authorizing interstate compacts or agreements) which: (a) restricts, prohibits, or limits the acquisition by, or any right or power of acquisition of, this State, acting alone or in conjunction with any other State or public body, of any bridge over the Delaware river, or the necessary approaches or appurtenances thereto, owned, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; or (b) restricts, prohibits, or limits the construction or acquisition of any bridge or tunnel over or under the Delaware river within any distance from any bridge at any time authorized, owned, held, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; is hereby repealed.

L.1951, c. 287, p. 1041, s. 5.



Section 32:3-13.17 - State Highway Department Defined

32:3-13.17. State Highway Department defined
As used herein the term "State Highway Department of the State of New Jersey" means the State Highway Commissioner of the State of New Jersey.

L.1951, c. 287, p. 1042, s. 6.



Section 32:3-13.18 - Agreement Authorized By 1931 Act Effective Except Where Amended Or Repealed

32:3-13.18. Agreement authorized by 1931 act effective except where amended or repealed
Except where specifically amended or repealed by this act the provisions of the agreement authorized by chapter three hundred ninety-one of the laws of New Jersey, one thousand nine hundred and thirty-one, approved June thirtieth, one thousand nine hundred and thirty-one (P.L.1931, c. 391) are maintained in full force and effect.

L.1951, c. 287, p. 1042, s. 7.



Section 32:3-13.19 - Repeal Of Specific Laws

32:3-13.19. Repeal of specific laws
The following laws of New Jersey are repealed: chapter three hundred thirty-six of the laws of one thousand nine hundred and forty-one, approved August fourth, one thousand nine hundred and forty-one (P.L.1941, c. 336); chapter four hundred forty-three of the laws of one thousand nine hundred and forty-eight, approved October twentieth, one thousand nine hundred and forty-eight (P.L.1948, c. 443); and chapter three hundred forty-four of the laws of one thousand nine hundred and fifty, approved July twenty-eighth, one thousand nine hundred and fifty (P.L.1950, c. 344).

L.1951, c. 287, p. 1042, s. 8.



Section 32:3-13.20 - Act Of 1934 And Its Amendments Or Supplements And Agreements Made Pursuant Thereto Not Affected

32:3-13.20. Act of 1934 and its amendments or supplements and agreements made pursuant thereto not affected
The provisions of this act shall not be construed to repeal any of the provisions of the act entitled "An act providing for joint action by the State of New Jersey and the Commonwealth of Pennsylvania in the administration, operation and maintenance of bridges over the Delaware river, and for the construction of additional bridge facilities across said river; authorizing the Governor, for these purposes, to enter into an agreement with the Commonwealth of Pennsylvania; creating a Delaware River Joint Toll Bridge Commission and specifying the powers and duties thereof, including the power to finance the construction of additional bridges by the issuance of revenue bonds to be redeemed from revenues derived from tolls collected at such bridges; transferring to said commission all powers now exercised by existing commission created to acquire toll bridges over the Delaware river; and making an appropriation," approved June eleventh, one thousand nine hundred and thirty-four (P.L.1934, c. 215), its amendments or supplements, or apply to affect in any manner any agreement made between the Commonwealth of Pennsylvania and the State of New Jersey pursuant to the provisions of said acts; except to the extent provided in paragraph (7) of the article added by said supplemental compact or agreement to the said compact or agreement executed on July first, one thousand nine hundred and thirty-one.

L.1951, c. 287, p. 1042, s. 9.



Section 32:3-13.21 - Partial Invalidity; Severability

32:3-13.21. Partial invalidity; severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1951, c. 287, p. 1043, s. 10.



Section 32:3-13.22 - Effective Date

32:3-13.22. Effective date
This act shall take effect immediately; but the Governor shall not enter into the supplemental compact or agreement hereinabove set forth on behalf of the State of New Jersey until passage by the Commonwealth of Pennsylvania of a substantially similar act, embodying the supplemental compact or agreement between the two States.

L.1951, c. 287, p. 1043, s. 11.



Section 32:3-13.23 - Definitions

32:3-13.23. Definitions
1 (6). As used herein, unless a different meaning clearly appears from the context:

"Port District" shall mean all the territory within the counties of Bucks, Chester, Delaware, Montgomery and Philadelphia in Pennsylvania, and all the territory within the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean and Salem in New Jersey.

"Commission" shall mean the Delaware River Port Authority and, when required by the context, the board constituting the governing body thereof in charge of its property and affairs.

"Commissioner" shall mean a member of the governing body of the Delaware River Port Authority.

"Economic development activity" or "economic development" means any structure or facility or any development within the Port District in connection with manufacturing, port-oriented development, foreign trade zone site development or research, commercial, industrial, or recreational purposes, or for purposes of warehousing or consumer and supporting services directly relating to any of the foregoing or to any authority project or facility which are required for the sound economic development of the Port District.

"Terminal" shall include any marine, motor truck, motorbus, railroad and air terminal or garage, also any coal, grain and lumber terminal and any union freight and other terminals used or to be used in connection with the transportation of passengers and freight, and equipment, materials and supplies therefor.

"Transportation facility" and "facilities for transportation of passengers" shall include railroads operated by steam, electricity or other power, rapid transit lines, motor trucks, motorbuses, tunnels, bridges, airports, boats, ferries, carfloats, lighters, tugs, floating elevators, barges, scows, or harbor craft of any kind, and aircraft, and equipment, materials and supplies therefor.

"Terminal facility" shall include wharves, piers, slips, berths, ferries, docks, dry-docks, ship repair yards, bulkheads, dock walls, basins, carfloats, floatbridges, dredging equipment, radio receiving and sending stations, grain or other storage elevators, warehouses, cold storage, tracks, yards, sheds, switches, connections, overhead appliances, bunker coal, oil and fresh water stations, markets, and every kind of terminal, storage or supply facility now in use, or hereafter designed for use to facilitate passenger transportation and for the handling, storage, loading or unloading of freight at terminals, and equipment, materials and supplies therefor.

"Transportation of passengers" and "passenger transportation" shall mean the transportation of passengers by railroad or other facilities.

"Rapid transit system" shall mean a transit system for the transportation of passengers, express, mail and baggage by railroad or other facilities, and equipment, materials and supplies therefor.

"Project" shall mean any improvement, betterment, facility or structure authorized by or pursuant to this compact or agreement to be constructed, erected, acquired, owned or controlled or otherwise undertaken by the commission. "Project" shall not include undertakings for purposes described in Article I, subdivisions (d), (e), (g), (h) and (i).

"Railroad" shall include railways, extensions thereof, tunnels, subways, bridges, elevated structures, tracks, poles, wires, conduits, powerhouses, substations, lines for the transmission of power, carbarns, shops, yards, sidings, turnouts, switches, stations and approaches thereto, cars and motive equipment.

"Bridge" and "tunnel" shall include such approach highways and interests in real property necessary therefor in the Commonwealth of Pennsylvania or the State of New Jersey as may be determined by the commission to be necessary to facilitate the flow of traffic in the vicinity of a bridge or tunnel or to connect a bridge or tunnel with the highway system or other traffic facilities in said Commonwealth or said State; provided, however, that the power and authority herein granted to the commission to construct new or additional approach highways shall not be exercised unless and until the Department of Transportation of the Commonwealth of Pennsylvania shall have filed with the commission its written approval as to approach highways to be located in said Commonwealth and the State Highway Department of the State of New Jersey shall have filed with the commission its written approval as to approach highways to be located in said State.

"Facility" shall include all works, buildings, structures, property, appliances, and equipment, together with appurtenances necessary and convenient for the proper construction, equipment, maintenance and operation of a facility or facilities or any one or more of them.

"Personal property" shall include choses in action and all other property now commonly, or legally, defined as personal property, or which may hereafter be so defined.

"Lease" shall include rent or hire.



"Municipality" shall include a county, city, borough, village, township, town, public agency, public authority or political subdivision.

Words importing the singular number include the plural number and vice versa.

Wherever legislation or action by the Legislature of either signatory State is herein referred to it shall mean an act of the Legislature duly adopted in accordance with the provisions of the Constitution of such State.

L.1951,c.288,s.1(6); amended 1991,c.515,s.7.



Section 32:3-13.24 - Force And Effect Of Supplemental Compact

32:3-13.24. Force and effect of supplemental compact
Upon its signature on behalf of the State of New Jersey and the Commonwealth of Pennsylvania, the supplemental compact or agreement hereinabove set forth shall become binding and shall have the force and effect of a statute of the State of New Jersey, and the Delaware River Port Authority shall thereupon become vested with all the powers, rights and privileges and be subject to the duties and obligations provided for therein, as though the same were specifically authorized and imposed by statute, and the State of New Jersey shall be bound by all of the obligations assumed by it under such supplemental compact or agreement; and the Governor shall transmit an original signed copy thereof to the Secretary of State of this State for filing in his office.

L.1951, c. 288, p. 1060, s. 2.



Section 32:3-13.25 - Consent Of Congress

32:3-13.25. Consent of Congress
The Governor is hereby authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to such supplemental compact or agreement, but in the absence of such consent and approval the commission referred to in such supplemental compact or agreement shall have all of the powers which the Commonwealth of Pennsylvania and the State of New Jersey may confer upon it without the consent and approval of Congress.

L.1951, c. 288, p. 1061, s. 3.



Section 32:3-13.26 - Existing Contracts, Obligations Or Appointments Not Affected

32:3-13.26. Existing contracts, obligations or appointments not affected
Nothing contained in this act, or in the said supplemental compact or agreement, shall be deemed to affect any contract, agreement, or obligation heretofore entered into or created, or any appointment heretofore made, by the Delaware River Joint Commission, and after the coming into force of said supplemental compact or agreement, any and all agreements, contracts or obligations, or appointments, of said commission shall be assumed, performed, and recognized by the Delaware River Port Authority, as fully and to the same extent as required by the terms thereof to be performed and recognized by said commission.

L.1951, c. 288, p. 1061, s. 4.



Section 32:3-13.27 - Powers Vested Are In Addition To Powers Previously Vested In Commission

32:3-13.27. Powers vested are in addition to powers previously vested in Commission
The powers vested in the Delaware River Port Authority by this act shall be construed as being in addition to and not in diminution of the powers heretofore vested by law in the Delaware River Joint Commission.

L.1951, c. 288, p. 1061, s. 5.



Section 32:3-13.28 - Repeal

32:3-13.28. Repeal
Any provision of law heretofore enacted (except laws authorizing interstate compacts or agreements) which: (a) restricts, prohibits, or limits the acquisition by, or any right or power of acquisition of, this State, acting alone or in conjunction with any other State or public body, of any bridge over the Delaware river, or the necessary approaches or appurtenances thereto, owned, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; or (b) restricts, prohibits, or limits the construction or acquisition of any bridge or tunnel over or under the Delaware river within any distance from any bridge at any time authorized, owned, held, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; is hereby repealed.

L.1951, c. 288, p. 1061, s. 6.



Section 32:3-13.29 - State Highway Department Defined

32:3-13.29. State Highway Department defined
As used herein the term "State Highway Department of the State of New Jersey" means the State Highway Commissioner of the State of New Jersey.

L.1951, c. 288, p. 1062, s. 7.



Section 32:3-13.30 - Agreement Authorized By 1931 Act Maintained Except Where Amended Or Repealed

32:3-13.30. Agreement authorized by 1931 act maintained except where amended or repealed
Except where specifically amended or repealed by this act the provisions of the agreement authorized by chapter three hundred ninety-one of the laws of New Jersey, one thousand nine hundred and thirty-one, approved June thirtieth, one thousand nine hundred and thirty-one (P.L.1931, c. 391) are maintained in full force and effect.

L.1951, c. 288, p. 1062, s. 8.



Section 32:3-13.31 - Repeal Of Specific Acts

32:3-13.31. Repeal of specific acts
The following laws of New Jersey are repealed: chapter three hundred thirty-six of the laws of one thousand nine hundred and forty-one, approved August fourth, one thousand nine hundred and forty-one (P.L.1941, c. 336); chapter four hundred forty-three of the laws of one thousand nine hundred and forty-eight, approved October twentieth, one thousand nine hundred and forty-eight (P.L.1948, c. 443); and chapter three hundred forty-four of the laws of one thousand nine hundred and fifty, approved July twenty-eighth, one thousand nine hundred and fifty (P.L.1950, c. 344).

L.1951, c. 288, p. 1062, s. 9.



Section 32:3-13.32 - Act Of 1934 And Its Amendments Or Supplements And Agreements Made Pursuant Thereto Not Affected

32:3-13.32. Act of 1934 and its amendments or supplements and agreements made pursuant thereto not affected
The provisions of this act shall not be construed to repeal any of the provisions of the act entitled "An act providing for joint action by the State of New Jersey and the Commonwealth of Pennsylvania in the administration, operation and maintenance of bridges over the Delaware river, and for the construction of additional bridge facilities across said river; authorizing the Governor, for these purposes, to enter into an agreement with the Commonwealth of Pennsylvania; creating a Delaware River Joint Toll Bridge Commission and specifying the powers and duties thereof, including the power to finance the construction of additional bridges by the issuance of revenue bonds to be redeemed from revenues derived from tolls collected at such bridges; transferring to said commission all powers now exercised by existing commission created to acquire toll bridges over the Delaware river; and making an appropriation," approved June eleventh, one thousand nine hundred and thirty-four (P.L.1934, c. 215), its amendments or supplements, or apply to affect in any manner any agreement made between the Commonwealth of Pennsylvania and the State of New Jersey pursuant to the provisions of said acts; except to the extent provided in the last paragraph added by said supplemental compact or agreement to Article XII of the said compact or agreement executed on July first, one thousand nine hundred and thirty-one.

L.1951, c. 288, p. 1062, s. 10.



Section 32:3-13.33 - Partial Invalidity; Severability

32:3-13.33. Partial invalidity; severability
If any provisions of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1951, c. 288, p. 1063, s. 11.



Section 32:3-13.34 - Effective Date

32:3-13.34. Effective date
This act shall take effect immediately; but the Governor shall not enter into the supplemental compact or agreement hereinabove set forth on behalf of the State of New Jersey until passage by the Commonwealth of Pennsylvania of a substantially similar act, embodying the supplemental compact or agreement between the two States.

L.1951, c. 288, p. 1063, s. 12.



Section 32:3-13.35 - Additional Purposes, Powers And Duties

32:3-13.35. Additional purposes, powers and duties
In addition to other public purposes provided for the Delaware River Port Authority and other powers and duties conferred upon it, and not in limitation thereof, the said Delaware River Port Authority shall have among its authorized purposes, and it shall have the power and duty:

(a) To construct, operate and maintain a bridge across the Delaware River between the county of Gloucester in the State of New Jersey and the county of Delaware in the Commonwealth of Pennsylvania, at such point in such counties as the Delaware River Port Authority shall determine to be appropriate, including its approaches, and the making of additions and improvements thereto.

(b) To maintain and continue in operation the ferry boat service, now operated by the Delaware River Ferry Company, for the carrying of passengers and vehicular traffic between the county of Gloucester in the State of New Jersey and the county of Delaware in the Commonwealth of Pennsylvania until such time as the bridge authorized in subsection (a) hereof shall be constructed and in full operation. The Delaware River Port Authority may enter into such agreements with the owners of such ferry boat service as shall be necessary to maintain and operate such ferry boat service including agreements to buy, lease, subsidize or otherwise maintain and operate such ferry boat service.

L.1962, c. 2, s. 1.



Section 32:3-13.36 - Legislative Authority Or Approval

32:3-13.36. Legislative authority or approval
(a) Notwithstanding any other provision of law or of the compact or agreement being supplemented by this act, no additional legislative authority or approval shall be deemed to be necessary or required before the Delaware River Port Authority may proceed with the projects authorized by section 1 of this act.

(b) In effectuating the purposes authorized by this act, the Delaware River Port Authority shall have all of the powers granted to it by the compact or agreement hereby supplemented by this act.

L.1962, c. 2, s. 2.



Section 32:3-13.37 - Construction, Operation And Maintenance Of Bridge In Accordance With Agreement

32:3-13.37. Construction, operation and maintenance of bridge in accordance with agreement
The bridge authorized in this act to be constructed between the county of Gloucester in the State of New Jersey and the county of Delaware in the Commonwealth of Pennsylvania shall be constructed, operated and maintained, insofar as is practicable, in accordance with the provisions of subsections 3 through 8 of Article XII-A of the agreement between the State of New Jersey and the Commonwealth of Pennsylvania which article was authorized by chapter 287, P.L.1951.

L.1962, c. 2, s. 3.



Section 32:3-13.38 - Consent And Approval Of Congress

32:3-13.38. Consent and approval of Congress
The Governor is hereby authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to this act, if such consent and approval be required under the Federal law, but in the absence of such consent and approval, the Delaware River Port Authority shall have all of the powers the Commonwealth of Pennsylvania and the State of New Jersey may confer upon it without the consent and approval of Congress.

L.1962, c. 2, s. 4.



Section 32:3-13.39 - Cumulative Nature Of Powers Vested In Port Authority

32:3-13.39. Cumulative nature of powers vested in Port Authority
The powers vested in the Delaware River Port Authority by this act shall be construed as being in addition to and not in diminution of the powers heretofore vested by law in the Delaware River Port Authority and the Delaware River Joint Commission.

L.1962, c. 2, s. 5.



Section 32:3-13.40 - Repeal Of Conflicting Laws

32:3-13.40. Repeal of conflicting laws
Any provision of law heretofore enacted (except laws authorizing interstate compacts or agreements) which restricts, prohibits, or limits the construction or acquisition of any bridge over the Delaware River within any distance from any bridge at any time authorized, owned, held, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof is hereby repealed to the extent that said law would otherwise prohibit the construction of the bridge herein authorized.

L.1962, c. 2, s. 6.



Section 32:3-13.41 - Effective Date

32:3-13.41. Effective date
This act shall take effect upon the enactment into law by the Commonwealth of Pennsylvania of legislation having a substantial similar effect as this act but if the Commonwealth of Pennsylvania shall have already enacted such legislation, this act shall take effect immediately.

L.1962, c. 2, s. 7.



Section 32:3-13.42 - Additional Purposes And Powers And Duties Of Commission

32:3-13.42. Additional purposes and powers and duties of commission
ARTICLE XII-B

(1) In addition to other public purposes provided for it and other powers and duties conferred upon it, and not in limitation thereof, and notwithstanding the provisions of any other article hereof, the commission shall have among its authorized purposes, and it shall have the power to effectuate, the construction, operation and maintenance of a bridge for vehicular traffic across the Delaware river, between a point or points in the township of Logan, New Jersey, and a point or points in the city of Chester, Pennsylvania, including approaches thereto.

(2) In addition to other public purposes provided for it and other powers and duties conferred upon it, and not in limitation thereof, and notwithstanding the provisions of any other article hereof, the commission shall have among its authorized purposes, and it shall have the power to effectuate, the establishment, rehabilitation, equipment, construction, maintenance and operation of ferries for passengers and vehicular traffic over and across the Delaware river within the Port District between the Commonwealth of Pennsylvania and the State of New Jersey. Such ferries may be established either directly by purchase, lease or contract, or by lease or agreement with any other public or private body or corporation, or in any other manner, and may be established by utilizing any existing ferries within the Port District across the Delaware river between said Commonwealth and said State and by the construction or provision of new facilities where deemed necessary. Any such ferry may include such approach highways and interests in land or other property necessary therefor in the Commonwealth of Pennsylvania or the State of New Jersey as may be determined by the commission to be necessary to facilitate the flow of traffic in the vicinity of any such ferry or to connect any such ferry with the highway system or other traffic facilities in said Commonwealth or said State.

(3)(a) For the effectuation of any of its purposes authorized by this article, the commission is hereby granted, in addition to any other powers heretofore or hereafter granted to it, power and authority to acquire in its name by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain any such land and other property which it may determine is reasonably necessary to acquire for any of its purposes authorized by this article and any and all rights, title and interest in such land and other property, including public lands, parks, playgrounds, reservations, highways, or parkways, owned by or in which any county, city, borough, town, township, village, or other political subdivision of the State of New Jersey or the Commonwealth of Pennsylvania has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property to preserve and protect such land and other property. Upon the exercise of the power of eminent domain under this paragraph, the compensation to be paid with regard to property located in the State of New Jersey shall be ascertained and paid in the manner provided in Title 20 of the Revised Statutes of New Jersey insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this paragraph, and with regard to property located in the Commonwealth of Pennsylvania shall be ascertained and paid in the manner provided by the act approved July 9, 1919 (Pamphlet Laws 814) and acts amendatory thereof and supplementary thereto, insofar as the provisions are applicable and not inconsistent with the provisions contained in this paragraph. The commission may join in separate subdivisions in one petition or complaint the descriptions of any number of tracts or parcels of such land and other property to be condemned and the names of any number of owners and other parties who may have an interest therein and all such land and other property included in said petition or complaint may be condemned in a single proceeding; provided, however, that separate awards shall be made for each tract or parcel of such land or other property; and provided further, that each of said tracts or parcels of such land or other property lies wholly in or has a substantial part of its value lying wholly within the same county.

(b) Whenever the commission acquires under this paragraph (3) the whole or any part of the right of way of a public utility located in the Commonwealth of Pennsylvania, the commission shall, at its own expense, provide a substitute right of way on another and favorable location. Such public utility shall thereupon provide for the transfer to or reconstruction upon, in, under or above said substitute right of way of any structures and facilities of said public utility located upon, in, under or above said original right of way at the time the same is so acquired. The commission is hereby authorized to enter into agreements with such public utility to contribute toward the expense of such transfer or reconstruction, and in the event that they are unable to agree on the amount to be paid, the matter shall be referred to the Pennsylvania Public Utility Commission, which shall, after hearing thereon, make a finding of the amount to be paid to such public utility by the commission. In case of failure of such public utility, within a reasonable time after notice so to do, to remove its facilities to such substitute right of way, the Pennsylvania Public Utility Commission shall have jurisdiction, on petition of the commission, to order such transfer or reconstruction. Any party to such proceedings shall have the right of appeal from the ruling of the Pennsylvania Public Utility Commission. The Delaware River Port Authority is hereby authorized to acquire, by purchase or by the exercise of the power of eminent domain, any necessary land or right of way for the relocation of any such public utility right of way and facilities. The substitute right of way thus acquired shall be equal in estate to the original right of way acquired from the public utility, and the commission shall deliver to the public utility a deed, duly executed and acknowledged, conveying to it an estate in the substitute right of way, at least equal to that owned by the public utility in the original right of way, or if such substitute right of way is to be acquired by purchase, the commission shall procure and deliver to the public utility a deed conveying such estate to it from the owner of the land on which such substitute right of way is located.

This subparagraph (b) shall have no application to the relocation of public utility facilities located in the beds of public streets, roads or highways.

(c) In addition to any other powers heretofore or hereafter granted to it, the commission, in connection with construction or operation of any project for the effectuation of any of its purposes authorized by this article, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (in this subparagraph (c) called "works" ) located in the State of New Jersey of any public utility as defined in section 48:2-13 of the Revised Statutes of New Jersey, in, on, along, over or under any such project. Whenever in connection with the construction or operation of any such project the commission shall determine that it is necessary that any such works, which now are or hereafter may be located in, on, along, over or under any such project should be relocated in such project, or should be removed therefrom, the public utility owning or operating such works shall relocate or remove the same in accordance with the order of the commission, provided, however, that, the cost and expenses of such relocation or removal, including the cost of installing such works in a new location or new locations, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such works, shall be paid by the commission and shall be included in the cost of such project. In case of any such relocation or removal of works as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such works, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such works in their former location.

In case of any such relocation or removal of works, as aforesaid, the commission shall own and maintain, repair and renew structures within the rights of way of railroad companies carrying any such project over railroads, and the commission shall bear the cost of maintenance, repair and renewal of structures within the rights of way of railroad companies carrying railroads over any such project, but this provision shall not relieve any railroad company from responsibility for damage caused to any authority or railroad structure by the operation of its railroad. Such approaches, curbing, sidewalk paving, guardrails on approaches and surface paving on such projects as shall be within the rights of way of a railroad company or companies shall be owned and maintained, repaired and renewed by the commission; rails, pipes and lines shall be owned and maintained, repaired and renewed by the railroad company or companies.

(4) The power and authority granted in this article to the commission to construct new or additional approach highways shall not be exercised unless and until the Department of Highways of the Commonwealth of Pennsylvania shall have filed with the commission its written approval as to approach highways to be located in said Commonwealth and the State Highway Department of the State of New Jersey shall have filed with the commission its written approval as to approach highways to be located in said State.

(5) The effectuation of any of the purposes authorized by this article, and the exercise or performance by the commission of any of its powers or duties in connection with effectuation of any such purpose, shall not be subject to any restrictions, limitation or provisions provided for or set forth in Article XII hereof. The bridge or ferries referred to in this article may be established, constructed or erected by the commission notwithstanding the terms and provisions of any other agreement between the Commonwealth of Pennsylvania and the State of New Jersey.

(6) The commission shall not construct or erect the bridge referred to in this article unless and until the Governor of the State of New Jersey and the Governor of the Commonwealth of Pennsylvania shall have filed with the commission their written consents to such construction or erection.

(7) The commission is hereby granted the following powers in addition to any other powers heretofore or hereafter granted to it:

(a) To abandon, close off, dismantle, sell or otherwise dispose of, any project or facility, or any part thereof, or any other property, which the commission may determine to be no longer useful or necessary for public use.

(b) To effectuate any of its authorized purposes either directly or indirectly by or through wholly owned subsidiary corporations. Any such subsidiary corporation shall be a public corporate instrumentality of the Commonwealth of Pennsylvania and the State of New Jersey for such purposes and shall be deemed to be exercising an essential governmental function in effectuating such purposes. Any such subsidiary corporation and any of its property, functions and activities shall have such of the privileges, immunities, tax and other exemptions of the commission and of the commission's property, functions and activities, and such of the rights, powers and duties of the commission, as the commission shall determine.

(8) The power of the commission, which is hereby confirmed, to purchase, construct, lease, finance, operate, maintain and own a terminal facility consisting in whole or in part of a parking area or place, garage, building, improvement, structure, or other accommodation for the parking or storage of motor or other vehicles, including all real or personal property necessary or desirable in connection therewith, shall, notwithstanding any other provision of this agreement, be exercised only at such place, in the vicinity of and in connection with, or as a part of any bridge, tunnel, ferry, railroad, rapid transit system, transportation or terminal facility, as the commission may determine to be necessary or desirable.

L.1963, c. 92, s. 1. Amended by L.1964, c. 124, s. 1.



Section 32:3-13.43 - Force And Effect Of Supplemental Compact

32:3-13.43. Force and effect of supplemental compact
Upon its signature on behalf of the State of New Jersey and the Commonwealth of Pennsylvania, the supplemental compact or agreement hereinabove set forth shall become binding and shall have the force and effect of a statute of the State of New Jersey; and the commission referred to in such supplemental compact or agreement shall thereupon become vested with all the powers, rights and privileges and be subject to the duties and obligations provided for therein, as though the same were specifically authorized and imposed by statute; and the State of New Jersey shall be bound by all of the obligations assumed by it under such supplemental compact or agreement, and the Governor shall transmit an original signed copy thereof to the Secretary of State of this State for filing in his office.

L.1963, c. 92, s. 2.



Section 32:3-13.44 - Consent Of Congress

32:3-13.44. Consent of Congress
The Governor is hereby authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to such supplemental compact or agreement, but in the absence of such consent and approval, the commission referred to in such supplemental compact or agreement shall have all of the powers which the Commonwealth of Pennsylvania and the State of New Jersey may confer upon it without the consent and approval of Congress.

L.1963, c. 92, s. 3.



Section 32:3-13.45 - Powers Vested As Additional To Powers Previously Vested

32:3-13.45. Powers vested as additional to powers previously vested
The powers vested in the commission referred to in such supplemental compact or agreement by this act shall be construed as being in addition to and not in diminution of the powers heretofore vested by law in The Delaware River Joint Commission.

L.1963, c. 92, s. 4.



Section 32:3-13.46 - State Highway Department Defined

32:3-13.46. State Highway Department defined
As used herein, the term State Highway Department of the State of New Jersey means the State Highway Commissioner of the State of New Jersey.

L.1963, c. 92, s. 5.



Section 32:3-13.47 - Agreement Authorized By 1931 And 1951 Acts Effective Except Where Amended Or Repealed

32:3-13.47. Agreement authorized by 1931 and 1951 acts effective except where amended or repealed
Except where specifically amended or repealed by this act, the provisions of the agreement authorized by chapter 391 of the laws of 1931, the provisions of the agreement authorized by chapter 287 of the laws of 1951 and the provisions of the agreement authorized by chapter 288 of the laws of 1951 are maintained in full force and effect.

L.1963, c. 92, s. 6.



Section 32:3-13.48 - Partial Invalidity; Severability

32:3-13.48. Partial invalidity; severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1963, c. 92, s. 7.



Section 32:3-13.49 - Effective Date

32:3-13.49. Effective date
This act shall take effect immediately; but the Governor shall not enter into the supplemental compact or agreement hereinabove set forth on behalf of the State of New Jersey until passage by the Commonwealth of Pennsylvania of a substantially similar act embodying the supplemental compact or agreement between the 2 States.

L.1963, c. 92, s. 8.



Section 32:3-13.50 - Construction; Operation And Maintenance Of New Toll Bridge For Vehicular Traffic

32:3-13.50. Construction; operation and maintenance of new toll bridge for vehicular traffic
The Delaware River Port Authority (hereinafter sometimes called the "authority" ), after investigation and study, having concluded plans, with estimates of cost and means of financing, for a new project for transportation across the Delaware river within the Port District, consisting of a new toll bridge for vehicular traffic across the Delaware river between a point or points within a one-mile radius of the intersection of Hedley street and Delaware avenue, in the city of Philadelphia, Commonwealth of Pennsylvania, and a point or points within a one-mile radius of the intersection of Derousse avenue and River road in the township of Pennsauken, County of Camden, State of New Jersey, together with such approaches thereto and such highway connections as may be necessary or desirable (herein sometimes called collectively "new toll bridge" ), and the authority having made to the Legislature of the Commonwealth of Pennsylvania in 1963 and to the Legislature of the State of New Jersey in 1963 and again in 1964 a detailed report dealing only with said project and having requested of said Legislatures authority to proceed with the project described in said report, all pursuant to, in accordance with and as provided in the Compact or Agreement between the Commonwealth of Pennsylvania and the State of New Jersey hereinafter mentioned, the authority is hereby authorized and empowered to finance, construct, erect, acquire, operate, maintain and own such a new toll bridge for vehicular traffic, together with such approaches thereto and highway connections as the authority may deem necessary or desirable, and to proceed with the said project outlined in said detailed report. The authority, in addition to other public purposes now or hereafter provided for it and other powers and duties now or hereafter conferred upon it and not in limitation thereof and notwithstanding any of the provisions of any act, shall have among its authorized purposes such financing, construction, erection, acquisition, operation, maintenance and ownership of such new toll bridge for vehicular traffic all pursuant to, in accordance with and as provided in this act and the agreement or compact as heretofore or hereafter amended or supplemented (herein sometimes called the "compact" ) between the Commonwealth of Pennsylvania and State of New Jersey creating The Delaware River Port Authority as a body corporate and politic, and defining its powers and duties, which said compact as amended or supplemented to January 1, 1963 is duly authorized by the Acts of the Commonwealth of Pennsylvania, approved June 12, 1931, Act No. 200, Pamphlet Laws 575, July 18, 1951, Act No. 214, Pamphlet Laws 1010, August 10, 1951, Act No. 274, Pamphlet Laws 1206; ^3^ and by the laws of the State of New Jersey, approved June 30, 1931, Chapter 391, Pamphlet Laws 1931, June 26, 1951, Chapter 287, Pamphlet Laws 1951, June 26, 1951, Chapter 288, Pamphlet Laws 1951, and has been duly consented to by the Congress of the United States by Public Resolution No. 26, Seventy-second Congress (S.J.Resolution 41) approved June 14, 1932, Public Law 573, Chapter 921, Eighty-second Congress, Second Session, approved July 17, 1952, Public Law 574, Chapter 922, Eighty-second Congress, Second Session, approved July 17, 1952.

L.1964, c. 276, s. 1.



Section 32:3-13.51 - Additional Powers; Acquisition Of Property; Regulations For Installation, Maintenance, Etc., Of Public Utility Works

32:3-13.51. Additional powers; acquisition of property; regulations for installation, maintenance, etc., of public utility works
(a) For the effectuation of any of its purposes authorized by this act, the authority is hereby granted, in addition to and in support of any other powers heretofore or hereafter granted to it, power and authority to acquire in its name by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain, any land and other property which it may determine is reasonably necessary for the new toll bridge referred to in this act or for the construction of such approaches thereto or highway connections as the authority shall deem necessary, and any and all rights, title and interest in such land and other property, including public lands, parks, playgrounds, reservations, highways, or parkways, owned by or in which any county, city, borough, town, township, village, or other political subdivision of the Commonwealth of Pennsylvania or State of New Jersey has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property to preserve and protect such bridge, the approaches thereto or highway connections. Upon the exercise of the power of eminent domain under this act, the compensation to be paid with regard to property located in the Commonwealth of Pennsylvania shall be ascertained and paid as provided by the act of July 9, 1919 (Pamphlet Laws 814) and acts amendatory thereof and supplementary thereto insofar as the provisions thereof are applicable and not inconsistent with the provisions of the compact and of this act, and upon the exercise of the power of eminent domain, the compensation to be paid with regard to property located in the State of New Jersey shall be ascertained and paid in the manner provided in chapter 1 of Title 20 of the Revised Statutes of New Jersey insofar as the provisions thereof are applicable and not inconsistent with the provisions of the compact and of this act. The authority may join, in separate subdivisions in one petition or complaint, the descriptions of any number of tracts or parcels of land or property to be condemned and the names of any number of owners and other parties who may have an interest therein and all such land or property included in said petition or complaint may be condemned in a single proceeding: Provided, however, That separate awards shall be made for each tract or parcel of land or property: And provided further, That each of said tracts or parcels of land or property lies wholly in or has a substantial part of its value lying wholly within the same county.

(b) In addition to any other powers heretofore or hereafter granted to it, the authority, in connection with construction or operation of the project authorized by this act, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, removal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (in this paragraph (b) called "works" ) located in the State of New Jersey of any public utility as defined in section 48:2-13 of the Revised Statutes of New Jersey, in, on, along, over or under any such project. Whenever in connection with the construction or operation of such project the authority shall determine that it is necessary that any such works, which now are or hereafter may be located in, on, along, over or under such project should be relocated in such project, or should be removed therefrom, the public utility owning or operating such works shall relocate or remove the same in accordance with the order of the authority, provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such works in a new location or new locations, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such works, shall be paid by the authority and shall be included in the cost of such project. In case of any such relocation or removal of works as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such works, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such works in their former location.

L.1964, c. 276, s. 2.



Section 32:3-13.52 - "Property" Defined

32:3-13.52. "Property" defined
The term "property," as used herein, includes lands, structures, franchises and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the said term and includes not only fees simple absolute, but also any and all lesser interests such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments, and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgment, mortgages or otherwise, claims for damages to real estate, and includes also personal property, franchises and any other rights granted by any statute or covenant.

L.1964, c. 276, s. 3.



Section 32:3-13.53 - Entry Upon Lands

32:3-13.53. Entry upon lands
The authority and its duly authorized agents and employees may enter upon any land in the Commonwealth of Pennsylvania and State of New Jersey for the purpose of making such surveys, maps or other examinations thereof as it may deem necessary or convenient for the purpose of constructing the bridge, approaches and highway connections authorized hereby.

L.1964, c. 276, s. 4.



Section 32:3-13.54 - Additional Tax Exemption; Property And Its Transfer Or Use

32:3-13.54. Additional tax exemption; property and its transfer or use
In addition to all tax exemptions given by the compact to the authority, to its property, and to the bonds or other securities or obligations issued by it, no property, real or personal, nor its transfer or use, shall be subject to any tax by the Commonwealth of Pennsylvania or the State of New Jersey, or any political subdivisions of either of them, imposed on the purchase, use, sale, transfer or on the privilege of transferring title to such property, or on the execution, delivery or recording of any written instrument in connection therewith, to or by the authority, in carrying out the project authorized by this act or in carrying out any other undertaking of the authority.

L.1964, c. 276, s. 5.



Section 32:3-13.55 - Consent To Location And General Plans Of Approaches And Highway Connections

32:3-13.55. Consent to location and general plans of approaches and highway connections
Notwithstanding any of the provisions of this act, the authority shall not, in connection with the new toll bridge, construct any approach or highway connection in the Commonwealth of Pennsylvania unless and until the Department of Highways of said Commonwealth shall have filed with the authority its written consent to the location and general plans of the approaches and highway connections, and the authority shall not, in connection with the new toll bridge, construct any approach or highway connection in the State of New Jersey unless and until the State Highway Department of said State shall have filed with the authority its written consent to the location and general plans of the approaches and highway connections. As used in this paragraph, the term "approach" or "highway connection" means and includes any highway, road or structure for passage of vehicles, located inland of any of the established bulkhead lines of the Delaware river, including any highway, road or structure or passage of vehicles, necessary to create access to the new toll bridge referred to in this act or to connect such bridge with a highway system or other traffic facilities, or necessary to facilitate the flow of traffic in the vicinity of such bridge.

L.1964, c. 276, s. 6.



Section 32:3-13.56 - Tolls, Rates And Charges; Use Of Funds

32:3-13.56. Tolls, rates and charges; use of funds
As provided in the compact and, in any event, not in derogation of any powers granted therein or in any manner heretofore, the authority is authorized to establish, levy, collect and combine tolls, rents, rates, and other charges and revenues in accordance with the compact and the Congressional consents thereto as it may deem convenient or necessary for the use of the new toll bridge and of other bridges, projects and other undertakings authorized by the compact and to use and pledge the same as provided in the compact and the Congressional consents thereto. The new toll bridge may be constructed, in whole or in part, with funds to be raised by the authority on bonds or other securities or obligations issued or incurred by it pursuant to the compact.

L.1964, c. 276, s. 7.



Section 32:3-13.57 - Pledge Of Credit Of State Or Municipality Prohibited

32:3-13.57. Pledge of credit of state or municipality prohibited
Notwithstanding any provision of this act, the authority shall have no power to pledge the credit of the Commonwealth of Pennsylvania, or the credit of the State of New Jersey, or the credit of any county, city, borough, village, township or other municipality of said Commonwealth or of said State, or to create any debt of said Commonwealth or of said State or of such municipality.

L.1964, c. 276, s. 8.



Section 32:3-13.58 - Powers As Additional

32:3-13.58. Powers as additional
Any powers vested in the authority by this act shall be in addition to and not in diminution of the powers heretofore vested by law in the authority.

L.1964, c. 276, s. 9.



Section 32:3-13.59 - Delaware River Port Authority; Continuation Of Compact Provisions

32:3-13.59. Delaware River Port Authority; continuation of compact provisions
The provisions of the agreement or compact authorized by the Acts of the Commonwealth of Pennsylvania, approved June 12, 1931, (Pamphlet Laws 575), July 18, 1951, (Pamphlet Laws 1010) and August 10, 1951, (Pamphlet Laws 1206) and by the Acts of the State of New Jersey approved June 30, 1931, Chapter 394, June 26, 1951, Chapter 288, and June 26, 1951, Chapter 287, are maintained in full force and effect.

L.1964, c. 276, s. 10.



Section 32:3-13.60 - Severability

32:3-13.60. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and, to this end, the provisions of this act are declared to be severable.

L.1964, c. 276, s. 11.



Section 32:3-13.61 - Effective Date

32:3-13.61. Effective date
The Commonwealth of Pennsylvania having heretofore enacted substantially similar legislation by Act No. 241 (Pamphlet Laws 830) approved December 13, 1955, and Act No. 507 approved August 24, 1963, this act shall take effect immediately.

L.1964, c. 276, s. 12.



Section 32:3-14 - Compact To Have Force And Effect Of Statute

32:3-14. Compact to have force and effect of statute
Upon its signature on behalf of the state of New Jersey and by the governor of Pennsylvania on behalf of the commonwealth of Pennsylvania, the aforesaid compact or agreement shall be and become binding and shall have the force and effect of a statute of the state of New Jersey, and the Delaware River Joint Commission shall thereupon become vested with all the powers, rights and privileges and be subject to the duties and obligations contained in said compact or agreement as though the same were specifically authorized and imposed by statute and the state of New Jersey shall be bound by all of the obligations assumed by it under said compact or agreement, and the New Jersey Interstate Bridge Commission shall transmit an original signed copy thereof to the secretary of state for filing in his office.

L.1931, c. 391, s. 2, p. 1234.



Section 32:3-15 - Congressional Consent To Compact

32:3-15. Congressional consent to compact
The governor is hereby authorized to apply on behalf of the state of New Jersey to the congress of the United States for its consent and approval to the aforesaid compact or agreement, but in the absence of such consent and approval the Delaware River Joint Commission shall have all of the powers which the commonwealth of Pennsylvania and the state of New Jersey may confer upon it without the consent and approval of congress.

L.1931, c. 391, s. 3, p. 1234.



Section 32:3-16 - Appropriation

32:3-16. Appropriation
The sum of two hundred and fifty thousand dollars ($250,000), or as much thereof as may be necessary, is hereby specifically appropriated to the Delaware River Joint Commission to be used by it, together with a like appropriation made by the commonwealth of Pennsylvania, for any of the purposes of the said commission, except the operation, maintenance, improvement or construction of new facilities for the existing bridge over the Delaware river between Philadelphia and Camden.

L.1931, c. 391, s. 4, p. 1235.



Section 32:3-17 - Concurrent Legislation By Pennsylvania

32:3-17. Concurrent legislation by Pennsylvania
This act shall become effective on July first, one thousand nine hundred and thirty-one, but the New Jersey Interstate Bridge Commission shall not enter into any agreement hereunder until the commonwealth of Pennsylvania has passed a substantially similar act embodying the agreement between the two states herein set forth and making a like appropriation.

L.1931, c. 391, s. 5, p. 1235.



Section 32:3-18 - Repealer

32:3-18. Repealer
All acts or parts of acts inconsistent herewith are hereby repealed to the extent of such inconsistency.

L.1931, c. 391, s. 6, p. 1235.



Section 32:3A-1 - Payment Of Salary Or Wages Of Employees Injured In Performance Of Duty

32:3A-1. Payment of salary or wages of employees injured in performance of duty
Whenever any employee of the Delaware River Port Authority is absent from his post of duty as a result of a personal injury caused by an accident arising out of and in the course of his employment, the port authority may pay to such employee his full salary or wages for the period of such absence up to 1 calendar year without having such absence charged to the annual sick leave or the accumulated sick leave to which such employee may also be entitled as an employee of the port authority.

Salary or wage payments provided in this section may be made for absence during any waiting period, and during the period the employee received or was eligible to receive a temporary disability benefit, under the compensation laws of this State or of the Commonwealth of Pennsylvania, as the case may be. Any amount of salary or wages paid or payable to the employee pursuant to this section shall be reduced by the amount of any workmen's compensation award made for temporary disability.

L.1962, c. 209, s. 1.



Section 32:3A-2 - Effective Date

32:3A-2. Effective date
This act shall take effect upon the enactment of substantially similar legislation by the Commonwealth of Pennsylvania or, if such legislation shall already have been enacted, this act shall take effect immediately.

L.1962, c. 209, s. 2.



Section 32:4-6 - Delaware River Port Authority Police Officers

32:4-6. Delaware River Port Authority police officers
The Delaware River Port Authority, a body corporate and politic, functioning under the legislation enacted by the Commonwealth of Pennsylvania and the State of New Jersey, and the express consent of the Congress of the United States, and its wholly-owned subsidiary corporations, through which it is effectuating its authorized purposes, shall have the power and authority to appoint such number of police officers as may be found necessary to keep in safety and preserve order upon such bridges and tunnels and approaches thereto, and upon the rapid transit systems, ferries, facilities and other property as the Delaware River Port Authority or subsidiary corporations do or may hereafter own, lease or operate; to administer to the police officers an oath or affirmation faithfully to perform the duties of their respective positions or offices; and to provide for the payment of the police officers from the tolls, fares, charges and other revenue of the Delaware River Port Authority or subsidiary corporations. The police officers so appointed shall have the power and authority to make arrests for any crimes, misdemeanors, and the offenses committed under the laws of the State of New Jersey or the Commonwealth of Pennsylvania, upon said bridges or within said tunnels or approaches thereto, on the rapid transit systems, ferries, facilities or other property owned, leased or operated by the Delaware River Port Authority or a subsidiary corporation, for disorder or breach of the peace, or for violations of any lawful regulation which may be or may heretofore have been adopted by the Delaware River Port Authority or subsidiary corporations Police officers shall be further authorized and empowered to make arrests or issue summonses for evasion or attempts to evade the payment of tolls, fares or other charges which may be fixed or may have been fixed for the use of a bridge, tunnel, rapid transit system, or ferry, facility or other property owned, leased or operated by the Delaware River Port Authority or a subsidiary corporation. In addition, while acting within any other areas of the port district, police officers appointed by the Delaware River Port Authority shall have all of the powers, including the right to carry firearms while on duty, and all of the immunities conferred by law on police officers or municipal police officers in the enforcement of the laws of the State of New Jersey and the Commonwealth of Pennsylvania; provided that no police officer shall be so empowered unless the officer has satisfied all the training and requalification requirements of section 2 of this amendatory and supplementary act. To pass over any part of said bridges or through said tunnels and approaches thereto in any vehicle for which tolls shall be collectible, or for any person or vehicle to use the rapid transit systems or ferries or other facilities or property without passing through the toll gates or paying such tolls, fares or charges, shall constitute such evasion and shall subject the person so evading or attempting to evade such payment to arrest or receipt of a summons as aforesaid. Any such summons shall direct such person to appear before any proper judicial officer as defined in this section at such time as the summons shall direct. Upon the return of such summons or upon the apprehension or arrest of any person or persons for any of the other foregoing reasons, the offender may be taken before any proper judicial officer of the Commonwealth of Pennsylvania or of the State of New Jersey, without respect to the portion of the bridge, tunnel, ferry facility, rapid transit system, facilities or other property upon or within which such offense may have been committed or attempted or such offender arrested, and thereupon such judicial officer shall have the power and authority to punish such offender as hereinafter provided. The Delaware River Port Authority and its wholly-owned subsidiary corporations through which it is effectuating its authorized purposes shall have the power to adopt such rules and regulations as they may respectively deem expedient for the proper government of said bridges, tunnels, approaches thereto, rapid transit systems, ferries, facilities or other property and for the preservation of good order, safe traffic, and proper conduct thereon or therein. For any violation of any of the foregoing provisions of this act or of any rule or regulation adopted by the Delaware River Port Authority, or its said subsidiary corporations, or for any evasion or attempt to evade payment of tolls, fares or charges, the offender or offenders shall be subject to a fine or penalty of not less than $10.00 or more than $25.00, together with costs, to be adjudged by the proper judicial officer of the city and county of Philadelphia or other proper judicial officer of the Commonwealth of Pennsylvania or of the State of New Jersey before whom such offender or offenders may be brought; and on default of payment of such fine or penalty, then to imprisonment of not less than 10 days or more than 30 days in the place of incarceration decreed by said magistrate or other judicial officer; and upon conviction of any subsequent offense, shall be subject to a fine or penalty of not less than $25.00 or more than $50.00, together with costs, or to imprisonment of not less than 30 days or more than 60 days, or both, at the discretion of the said magistrate or other judicial officer.

L.1957, c.35, p.64, s.1; amended by L.1969, c.290, s.1; L.1975, c.348, s.1; L.1986, c.209, s.1.



Section 32:4-6.1 - Police Training Course

32:4-6.1. Police training course
a. The Delaware River Port Authority shall require a police officer appointed under section 1 of P.L. 1957, c. 35 (C. 32:4-6) to successfully complete a police training course jointly approved and authorized by the Attorneys General of the State of New Jersey and the Commonwealth of Pennsylvania, and shall further require that the police officer shall fully comply with the annual firearms qualifications standards established under subsection j. of N.J.S. 2C:39-6.

b. A police officer may be exempted from the police training requirements of subsection a. of this section if he demonstrates that he has successfully completed a police training course conducted by any federal, state or other public or private agency, the requirements of which are determined by the attorneys general of the two states to be substantially equivalent to the police training course requirements of subsection a. of this section; but notwithstanding such exemption, the police officer shall fully comply with the annual firearms qualification standards referenced in subsection a. of this section.

L. 1986, c. 209, s. 2.



Section 32:4-7 - Construction; Additional Powers

32:4-7. Construction; additional powers
The powers vested in the Delaware River Port Authority by this act shall be construed as being in addition to and not in diminution of the powers heretofore vested in the Delaware River Port Authority.

L.1957, c. 35, p. 65, s. 2.



Section 32:4-8 - Repeal

32:4-8. Repeal
Chapter 4 of Title 32 of the Revised Statutes, is repealed.

L.1957, c. 35, p. 65, s. 3.



Section 32:4-9 - Effective Date

32:4-9. Effective date
This act shall take effect upon the enactment into law by the Commonwealth of Pennsylvania of legislation having a substantially similar effect as this act, but if the Commonwealth of Pennsylvania shall have already enacted such legislation, this act shall take effect immediately.

L.1957, c. 35, p. 66, s. 4.



Section 32:4A-1 - Vehicles Exempt From Toll Charges

32:4A-1. Vehicles exempt from toll charges
No toll shall be charged for the passage of any ambulance, first-aid or emergency aid vehicle, or vehicular fire fighting apparatus, operated for the benefit of the public by the State of New Jersey or the State of Pennsylvania or by any county or municipal corporation, or charitable or nonprofit corporation or organization, first aid squad, emergency squad, or fire company of either of said States, over the bridge across the Delaware river between the cities of Camden, New Jersey, and Philadelphia, Pennsylvania, or any part thereof and any such vehicle shall be entitled to pass thereover without the payment of any toll for such passage.

L.1950, c. 208, p. 458, s. 1.



Section 32:4A-2 - Effective Date

32:4A-2. Effective date
This act shall not take effect until, and shall take effect when, a similar or substantially similar statute shall become a law of the State of Pennsylvania.

L.1950, c. 208, p. 458, s. 2.



Section 32:5-1 - Construction Of Subway And Rail System Connecting With Bridge

32:5-1. Construction of subway and rail system connecting with bridge
a. L.1931, c. 7, p. 33 entitled "A supplement to an act entitled "An act authorizing and providing for the appointment of an interstate bridge commission and defining its powers and duties,' approved May sixth, one thousand nine hundred and twenty-nine," approved March third, one thousand nine hundred and thirty-one, saved from repeal. [This act authorizes the New Jersey Interstate Bridge Commission (which commission has been superseded by the Delaware River Joint Commission) to construct a subway extending to the New Jersey side of the Camden-Philadelphia bridge and to construct and operate a railroad system through said subway and connecting with the rail system on the bridge, either through lease or contract, or in its own name. The subway and transportation system is to be deemed an approach to the bridge structure and shall be under the jurisdiction of the commission.]

b. L.1931, c. 9, p. 37 entitled "An act appropriating five million dollars to the New Jersey Interstate Bridge Commission," approved March third, one thousand nine hundred and thirty-one, as amended by L.1931, c. 266, p. 675, saved from repeal. [Appropriated $5,000,000 when included in an appropriation bill, for the construction of a subway and rail system as authorized by L.1931, c. 7, p. 33.]



Section 32:5-2 - Commission Authorized To Extend Transportation Facilities

32:5-2. Commission authorized to extend transportation facilities
In addition to the power or authority heretofore conferred upon the Delaware River Joint Commission, and to the end that there may be actual physical contact and connection between the transportation owned by said commission and the rail and transportation facilities owned, leased or operated by others, the said commission shall have the power or authority to extend its transportation facilities either over, upon or under the surface in the city of Camden, New Jersey, from the vicinity of Haddon avenue and Carman street to such other point or points as the board of public utility commissioners of the state of New Jersey may approve.

L.1935, c. 92, s. 1, p. 273.



Section 32:5-3 - Extension Of Facilities In New Jersey

32:5-3. Extension of facilities in New Jersey
The Delaware River Joint Commission shall have the right, authority and power to further extend its transportation facilities to such point or points in the counties of Camden, Gloucester, Salem, Cumberland, Cape May, Atlantic, Ocean and Burlington as the board of public utility commissioners of the state of New Jersey may approve.

L.1935, c. 92, s. 2, p. 274.



Section 32:5-4 - Operation Of Cars And Trains Over Facilities

32:5-4. Operation of cars and trains over facilities
The Delaware River Joint Commission shall have the right, authority and power to operate cars and trains over the facilities owned or leased by it or upon facilities owned or leased by others, or to lease the right of operation, and to enter into agreements with others for the operation of cars or trains over such facilities.

L.1935, c. 92, s. 3, p. 274.



Section 32:5-5 - Operation Of Cars And Trains Over Facilities Owned By Others

32:5-5. Operation of cars and trains over facilities owned by others
The Delaware River Joint Commission shall have the right and power to enter into contracts, agreements and/or leases with other transportation companies for the operation of cars or trains owned by said commission over the transportation facilities owned, leased or operated by other transportation companies.

L.1935, c. 92, s. 4, p. 274.



Section 32:5-6 - Extension Of Facilities In Philadelphia

32:5-6. Extension of facilities in Philadelphia
The Delaware River Joint Commission shall have the power or authority to extend its transportation facilities either over, upon or under the surface in the city of Philadelphia, Pennsylvania, from the vicinity of Eighth and Race streets to such other point or points in the city of Philadelphia as said city may deem expedient and proper in the interests of the traveling public.

L.1935, c. 92, s. 5, p. 274.



Section 32:5-7 - Acceptance Of Privileges And Grants

32:5-7. Acceptance of privileges and grants
The Delaware River Joint Commission shall have the power and authority to apply for, and accept, privileges and grants from boards, bodies or agencies, federal or state, or both, to carry out the foregoing.

L.1935, c. 92, s. 6, p. 274.



Section 32:5-8 - Compact Altered And Amended

32:5-8. Compact altered and amended
The said agreement entered into by the state of New Jersey and the commonwealth of Pennsylvania, dated July first, one thousand nine hundred and thirty-one, is hereby altered, changed and amended in accordance with the foregoing, but in all other respects to remain unchanged.

L.1935, c. 92, s. 7, p. 274.



Section 32:5-9 - Exercise Of Powers As Governmental Function

32:5-9. Exercise of powers as governmental function
The exercise of these powers or authority by the Delaware River Joint Commission shall be the carrying out and the fulfillment of an essential governmental function.

L.1935, c. 92, s. 8, p. 275.



Section 32:5-10 - Reciprocal Legislation By Pennsylvania

32:5-10. Reciprocal legislation by Pennsylvania
This act shall take effect immediately upon the enactment of the law of reciprocal legislation by the commonwealth of Pennsylvania.

L.1935, c. 92, s. 9, p. 275.



Section 32:5A-1 - Commission Directed To Promote Increased Commerce On Delaware River

32:5A-1. Commission directed to promote increased commerce on Delaware river
The Delaware River Joint Commission created under the authority of the act, approved the thirtieth day of June, one thousand nine hundred and thirty-one (chapter No. 391, laws of New Jersey 1931), entitled "An act providing for joint action by Pennsylvania and New Jersey in the development of the ports on the lower Delaware river, and the improvement of the facilities for transportation across the said river; authorizing the New Jersey Interstate Bridge Commission on behalf of the State of New Jersey, for these purposes, to enter into an agreement with the Commonwealth of Pennsylvania creating the Delaware River Joint Commission and specifying the powers and duties thereof, including the power to finance projects by the issuance of revenue bonds; transferring to the new commission all the powers of the Delaware River Bridge Joint Commission; and making an appropriation," and a similar act of the Commonwealth of Pennsylvania is hereby directed to exercise its function in effectuating the purpose of article one, paragraph (g) of the compact authorized by the aforesaid act, which reads as follows:

"(g) The promotion of increased commerce on the Delaware river, both freight and passenger, and for this purpose the publication of such literature and adoption of such means as may be deemed appropriate."

L.1947, c. 282, p. 988, s. 1.



Section 32:5A-2 - Effective Date

32:5A-2. Effective date
The provisions of this act shall become effective immediately upon final enactment.

L.1947, c. 282, p. 989, s. 2.



Section 32:6-1 - Payment Into General Treasury Fund Of Moneys Received From Delaware River Joint Commission

32:6-1. Payment into general treasury fund of moneys received from Delaware River Joint Commission
L.1931, c. 383, p. 1210, entitled "An act appropriating moneys paid or to be paid to the state of New Jersey from the Delaware River Joint Commission," approved June thirtieth, one thousand nine hundred and thirty-one, as amended by L.1931, c. 395, p. 1461, L.1932, c. 188, p. 317, and L.1933, c. 40, p. 81, saved from repeal. [By the last amendment, the moneys received from the Delaware River Joint Commission, except the sum required for sinking fund purposes, are appropriated to the general treasury fund.]



Section 32:6-2 - Acceptance Of Bonds From Delaware River Joint Commission; Sale

32:6-2. Acceptance of bonds from Delaware River Joint Commission; sale
L.1933, c. 282, p. 756, entitled "An act authorizing the commonwealth of Pennsylvania, the city of Philadelphia, and the state of New Jersey, to accept from the Delaware River Joint Commission bonds or other obligations, in lieu of moneys, for the repayment of the amounts due for moneys advanced in the construction of the Delaware river bridge, between the cities of Camden, New Jersey, and Philadelphia, Pennsylvania, and its approaches, and in the acquisition of property in connection therewith; providing for the disposition of such bonds, if delivered; authorizing the purchase thereof by custodial funds of the commonwealth of Pennsylvania, and by various boards, agencies, and commissions of the said city of Philadelphia and the state of New Jersey; and providing that this act shall become effective upon the adoption of reciprocal legislation by the commonwealth of Pennsylvania," approved June twenty-six, one thousand nine hundred and thirty-three, saved from repeal. [A reciprocal act authorizing New Jersey, Pennsylvania and Philadelphia to accept bonds of the Delaware River Joint Commission in payment of moneys advanced for the construction of the Camden-Philadelphia bridge, and provides for the sale or other disposition of such bonds.]



Section 32:6-3 - Disposition Of Proceeds From Delaware River Joint Commission Bonds; Emergency School Fund

32:6-3. Disposition of proceeds from Delaware River Joint Commission bonds; emergency school fund
L.1933, c. 361, p. 964, entitled "An act appropriating moneys paid or to be paid to or the proceeds of bonds received or to be received by the state of New Jersey from the Delaware River Joint Commission," approved June twenty-seventh, one thousand nine hundred and thirty-three, saved from repeal. [Provides that the proceeds of the Delaware River Joint Commission bonds together with moneys received in cash shall constitute the emergency school fund and directs the use thereof for various purposes, including payment of unpaid apportionment of school funds, loans to county vocational schools and school districts, and payment to the teachers' pension and annuity fund.]



Section 32:6-4 - Delivery Of Bonds To Teachers' Pension And Annuity Fund And Highway Extension Sinking Fund

32:6-4. Delivery of bonds to teachers' pension and annuity fund and highway extension sinking fund
L.1933, c. 409, p. 1127, entitled "An act providing for the disposition of the bonds issued and delivered by the Delaware River Joint Commission in payment of its debt to the state of New Jersey authorizing its use thereof," approved December fourth, one thousand nine hundred and thirty-three, saved from repeal. [Directs the state treasurer to deliver a sufficient number of bonds of the Delaware River Joint Commission to the teachers' pension and annuity fund and to the highway extension sinking fund.]



Section 32:7-1 - Original Issue Of 1920

32:7-1. Original issue of 1920
L.1920, c. 352, p. 863 (1924 Suppl. s.s. *216-123 to *216-139), entitled "An act authorizing the creation of a debt of the state of New Jersey by the issuance of bonds of the state in an amount not exceeding twenty-eight million dollars for the purpose of paying the cost of extending the system of state highways by the construction of bridges and tunnels for vehicular or other traffic across the Delaware and Hudson rivers, or either of them; providing the ways and means to pay the interest of such debt and also to pay and discharge the principal thereof; and providing for the submission of this law to the people at a general election," passed May eleventh, one thousand nine hundred and twenty, saved from repeal. [This act authorizes the issuance of bonds of the state in an amount not exceeding twenty-eight million dollars for the purpose of constructing bridges and tunnels across the Delaware and Hudson rivers. It prescribes the type of bonds and the method of issuance and sale and the use of the proceeds. A sinking fund commission is created, consisting of the governor, state comptroller and state treasurer, which is vested with the custody and control of the sinking fund moneys. A sinking fund is established for the payment of the bonds. The revenues from the bridges and tunnels are to be used for the payment of the bonds, but until such revenues are sufficient to meet the yearly interest and amortization requirements, a state tax on real and personal property is to be levied. The act was submitted to the people at the general election held on November 2, 1920, and was officially declared to be adopted on November 30, 1920, by the state board of canvassers.]



Section 32:7-2 - Supplemental Issue Of 1924

32:7-2. Supplemental issue of 1924
L.1924, c. 262, p. 677 (1924 Suppl. s.s. *216-152 to *216-168), entitled "An act authorizing the creation of a debt of the state of New Jersey by the issuance of bonds of the state in an amount not exceeding eight million dollars, for the purpose of paying the cost of extending the system of state highways by the construction of bridges and tunnels for vehicular or other traffic across the Delaware and Hudson rivers, or either of them; providing the ways and means to pay the interest of such debt and also to pay and discharge the principal thereof; and providing for the submission of this law to the people at a general election," passed March fourteenth, one thousand nine hundred and twenty-four, saved from repeal. [This act authorizes the issuance of bonds of the state in an amount not exceeding eight million dollars, for the purpose of supplementing the bonds authorized by L.1920, c. 352, p. 863, which act is saved from repeal by section 32:7-1 of this title. It prescribes the type of bonds and the method of issuance and sale and the purposes for which the proceeds shall be used. The provisions of said L.1920, c. 352, p. 863, as to the sinking fund commission and the sinking fund and the custody and disbursement of revenues is to apply to the bonds issued under this act. The revenues derived from the operation of the bridges and tunnels are to be used for the payment of interest and for amortizing the bonds, but until the revenues are sufficient for such purposes, a state tax on real and personal property is to be levied. The act was submitted to the people at the general election held on November 4, 1924, and was officially declared to be adopted on December 2, 1924, by the state board of canvassers.]



Section 32:8-1 - Preamble; Agreement

32:8-1. Preamble; agreement
The governor is hereby authorized to enter into a compact or agreement on behalf of the state of New Jersey with the commonwealth of Pennsylvania in substantially the following form:

AGREEMENT BETWEEN THE STATE OF NEW JERSEY AND THE COMMONWEALTH OF PENNSYLVANIA

CREATING THE DELAWARE RIVER JOINT TOLL BRIDGE COMMISSION AS A BODY CORPORATE AND POLITIC AND DEFINING ITS POWERS AND DUTIES

Whereas, The commission on behalf of the state of New Jersey, existing by virtue of the provisions of the act approved the first day of April, one thousand nine hundred and twelve (chapter two hundred and ninety-seven), and its supplements and amendments thereto, and the commission on behalf of the commonwealth of Pennsylvania, existing by virtue of the act approved the eighth day of May, one thousand nine hundred and nineteen (pamphlet laws one hundred forty-eight), and its supplements and amendments thereto, acting as a joint commission, have acquired various toll bridges over the Delaware river between the state of New Jersey and the commonwealth of Pennsylvania; and

Whereas, Additional bridge facilities between the two states will be required in the future for the accommodation of the public and the development of both states; and

Whereas, Such additional bridge facilities should be developed without the expenditure of large sums from the public revenues; and

Whereas, It is highly desirable that there be a single agency for both states empowered to further the transportation interests of these states with respect to that part of the Delaware river north of the stone arch bridge of the Pennsylvania Railroad from Trenton to Morrisville;

Now, Therefore, The state of New Jersey and the commonwealth of Pennsylvania do hereby solemnly covenant and agree, each with the other, as follows:



Section 32:8-2 - Delaware River Joint Toll Bridge Commission

32:8-2. Delaware River Joint Toll Bridge Commission
32:8-2. There is hereby created a body corporate and politic, to be known as the "Delaware River Joint Toll Bridge Commission" (hereinafter in this agreement called the "commission"), which shall consist of the commissioners, on behalf of the Commonwealth of Pennsylvania, provided for by the act, approved the eighth day of May, one thousand nine hundred and nineteen (Pamphlet Laws, one hundred forty-eight), and its supplements and amendments, for the acquisition of toll bridges over the Delaware River, and of commissioners, on behalf of the State of New Jersey, provided for by the act, approved the first day of April, one thousand nine hundred and twelve (Chapter two hundred ninety-seven), and its supplements and amendments, for the acquisition of toll bridges over the Delaware River, which said commissions have heretofore been acting as a joint commission by virtue of reciprocal legislation.

No action of the commission shall be binding unless a majority of the members of the commission from Pennsylvania and a majority of the members of the commission from New Jersey shall vote in favor thereof.

In the event that any ex-officio member of the commission from Pennsylvania shall for any reason be absent from a meeting of the commission, a deputy or other person in his department designated by him for such purpose shall be authorized to act at such meeting for and in behalf of such absent member and to vote in his place on all matters which may be presented for consideration at such meeting. Such designation shall be signed by such ex-officio member and filed with the secretary of the commission and shall continue in effect until the expiration of the term of office of such member or until another designation shall be made.

In the event that any ex-officio member of the commission from New Jersey shall for any reason be absent from a meeting of the commission, a deputy or other person in the ex-officio member's department designated by the ex-officio member for such purpose shall be authorized to act at such meeting for and in behalf of such absent member and to vote in the member's place on all matters which may be presented for consideration at such meeting. Such designation shall be signed by the ex-officio member and filed with the secretary of the commission and shall continue in effect until the expiration of the term of office of such member or until another designation shall be made.

The commission shall constitute the public corporate instrumentality of the Commonwealth of Pennsylvania and the State of New Jersey for the following public purposes, and shall be deemed to be exercising an essential governmental function in effectuating such purposes, to wit:

(a) The administration, operation, and maintenance of the joint State-owned bridges across the Delaware River between the Commonwealth of Pennsylvania and the State of New Jersey, and located north of the present stone arch bridge of the Pennsylvania Railroad across the Delaware River from Morrisville to Trenton;

(b) The investigation of the necessity for additional bridge communications over the Delaware River, and the making of such studies, surveys and estimates as may be necessary to determine the feasibility and cost of such additional bridge communications;

(c) The preparation of plans and specifications for, and location, acquisition, construction, administration, operation and maintenance of, such additional bridge communications over the Delaware River, at any location north of the boundary line between Bucks county and Philadelphia county in the Commonwealth of Pennsylvania as extended across the Delaware River to the New Jersey shore of said river, as the commission deems necessary to advance the interests of the two States and to facilitate public travel; and the issuance of bonds and obligations to provide moneys sufficient for the acquisition or construction of such bridges; and the collection of tolls, rentals, and charges for the redemption of such bonds and obligations, and the payment of interest thereon;

(d) The procurement from the government of the United States of any consents which may be requisite to enable the commission to exercise any of its powers;

(e) The investigation of the necessity for additional port and terminal facilities within the area (hereinafter referred to as the "district') comprising all of the territory within the counties of Bucks, Northampton, Monroe and Pike in Pennsylvania, all of the territory within the counties of Sussex, Warren, Hunterdon and Mercer in New Jersey, and that part of the territory within the county of Burlington in New Jersey north of the northerly bank of Rancocas Creek as said creek and its north branch extend in a general easterly direction from the Delaware River and through Mount Holly, Pemberton and Browns Mills and other communities to the Burlington-Ocean County boundary line in New Jersey;

(f) The acquisition, construction, administration, operation and maintenance of such port and terminal facilities within the district as the commission may deem necessary to advance the interests of the two States; the issuance of bonds or other obligations of the commission to provide moneys sufficient for the acquisition or construction of such facilities; and the collection of fees, rentals, tolls and other charges for the payment of such bonds or obligations and the interest thereon, and for the administration, operation and maintenance of such facilities.

Amended 1952,c.333,ss.1(1),2-5; 1994,c.173,s.2.



Section 32:8-3 - Powers Of Commission

32:8-3. Powers of commission
32:8-3. For the effectuation of its authorized purposes, the commission is hereby granted the following powers as limited and supplemented by P.L.1994, c.176 (C.32:8-3.5 et seq.) and P.L.1994, c.177 (C.32:8-3.8 et seq.):

(a) To have perpetual succession.



(b) To sue and be sued.



(c) To adopt and use an official seal.



(d) To elect a chairman, vice-chairman, secretary, and treasurer and appoint an engineer. The secretary, treasurer, and engineer need not be members of the commission.

(e) To adopt suitable by-laws for the management of its affairs.



(f) To appoint such other officers, agents and employees as it may require for the performance of its duties.

(g) To determine the qualifications and duties of its appointees, and to fix their compensation, except that the commission shall not employ directly or as an independent contractor a member of the commission for a period of two years after the expiration of the term of office of that member.

(h) To enter into contracts.



(i) To acquire, own, hire, use, operate, and dispose of personal property.

(j) To acquire, own, use, lease, operate, and dispose of real property and interest in real property, and to make improvements thereon.

(k) To grant the use of, by franchise, lease, and otherwise, and to make and collect charges for the use of, any property or facility owned or controlled by it.

(l) To borrow money upon its bonds or other obligations, either with or without security.

(m) To exercise the power of eminent domain.



(n) To determine the exact location, system, and character of, and all other matters in connection with, any and all improvements or facilities which it may be authorized to own, construct, establish, effectuate, maintain, operate or control.

(o) In addition to the foregoing powers, to exercise the powers, duties, authority and jurisdiction heretofore conferred and imposed upon the aforesaid commissions, hereby constituted a joint commission by reciprocal legislation of the Commonwealth of Pennsylvania and the State of New Jersey, with respect to the acquisition of toll bridges over the Delaware River, the management, operation and maintenance of such bridges, and the location, acquisition, construction, administration, operation and maintenance of additional bridge communications over the Delaware River at any location north of the boundary line between Bucks county and Philadelphia county in the Commonwealth of Pennsylvania as extended across the Delaware River to the New Jersey shore of said river. The powers granted in this paragraph shall be in addition to those powers granted by paragraph (a) of Article X of this agreement.

(p) To exercise all other powers, not inconsistent with the Constitutions of the States of Pennsylvania and New Jersey or of the United States, which may be reasonably necessary or incidental to the effectuation of its authorized purposes or to the exercise of any of the powers granted to the commission by this agreement or any amendment thereof or supplement thereto, except the power to levy taxes or assessments for benefits; and generally to exercise, in connection with its property and affairs and in connection with property under its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

(q) To acquire, construct, rehabilitate, improve, maintain, lease as lessor or as lessee, repair and operate port and terminal facilities as hereinafter defined within the district, including the dredging of ship channels and turning basins and the filling and grading of land therefor.

(r) To provide from time to time for the issuance of its bonds or other obligations for any one or more of its corporate purposes; all bonds and other obligations hereafter issued by the commission shall have all the qualities and incidents of negotiable instruments.

(s) To fix, charge, and collect fees, rentals, tolls and other charges for the use of any of its port and terminal facilities so as to provide funds at least sufficient, with other funds available for such purposes (1) to pay the cost of maintaining, repairing and operating such port and terminal facilities, including the administrative expenses of the commission chargeable thereto, (2) to pay the bonds or other obligations issued on account of such facilities and the interest thereon as the same become due and payable, and (3) to provide reserves for such purposes, and to pledge such funds, over and above such costs of maintenance, repair and operation, to the payment of such bonds or other obligations and the interest thereon.

(t) To petition the Interstate Commerce Commission, any public service or public utilities commission, or any other Federal, State or local authority, whether administrative, judicial or legislative, for the adoption and execution of any physical improvement, change in method, rate of transportation, system of handling freight, warehousing, docking, lightering or transfer of freight, which, in the opinion of the commission, may be designed to improve or facilitate the movement or handling of commerce within the district or improve the terminal or transportation facilities therein.

As used in this agreement the term "port and terminal facilities" shall mean and shall include, without intending thereby to limit the definition of such term, any one or more of the following or any combination thereof:

(1) every kind of terminal or storage structure or facility now in use or hereafter designed for use in the handling, storage, loading or unloading of freight or passengers at steamship, railroad or motor terminals or airports, and every kind of transportation facility now in use or hereafter designed for use in connection therewith; and

(2) all real and personal property and all works, buildings, structures, equipment, machinery, appliances and appurtenances necessary or convenient for the proper construction, equipment, maintenance and operation of such facility or facilities or any one or more of them.

Notwithstanding any other provision of this agreement or any provision of law, State or Federal, to the contrary, the commission may combine for financing purposes any port and terminal facility or facilities constructed or acquired by it under the provisions of this agreement with any bridge or bridges heretofore or hereafter constructed or acquired by the commission, subject to any limitations contained in any trust indenture securing bonds of the commission at the time outstanding.

The powers herein granted to the commission with reference to port and terminal facilities shall supersede the right to exercise any such powers within the district, as defined in paragraph (e) of Article I of this agreement, by any other body which has been heretofore created by compact or agreement between the Commonwealth of Pennsylvania and the State of New Jersey.

Nothing contained in any other of the provisions of this compact or agreement shall be deemed or construed to amend, modify or repeal any of the powers, rights or duties conferred by, or limitations or restrictions expressed in, Article X of this compact or agreement, or any of the provisions of said Article X relating to a bridge to be constructed, operated and maintained by the Pennsylvania Turnpike Commission or the New Jersey Turnpike Authority, acting alone or in conjunction with each other.

Notwithstanding the above, each state reserves the right to provide by law for the exercise of a veto power by the Governor of that state over any action of any commissioner from that state at any time within 10 days (Saturdays, Sundays and public holidays in the particular state excepted) after receipt at the Governor's office of a certified copy of the minutes of the meeting at which such vote was taken. Each state may provide by law for the manner of delivery of such minutes, and for notification of the action thereon.

Amended 1952,c.333,ss.1(2),2-5; 1994,c.173,s.3.



Section 32:8-3.1 - Supplemental Compact To Have Force Of Statute Upon Its Signature

32:8-3.1. Supplemental compact to have force of statute upon its signature
Upon its signature on behalf of the State of New Jersey and the Commonwealth of Pennsylvania, the supplemental compact or agreement hereinabove set forth shall become binding, and shall have the force and effect of a statute of the State of New Jersey, and the Delaware River Joint Toll Bridge Commission shall thereupon become vested with all the powers, rights, and privileges, and be subject to the duties and obligations contained therein, as though the same were specifically authorized and imposed by statute, and the State of New Jersey shall be bound by all of the obligations assumed by it under such supplemental compact or agreement, and the Governor shall transmit an original signed copy thereof to the Secretary of State for filing in his office.

L.1952, c. 333, p. 1070, s. 2.



Section 32:8-3.2 - Consent And Approval Of Congress

32:8-3.2. Consent and approval of Congress
The Governor is hereby authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to such supplemental compact or agreement.

L.1952, c. 333, p. 1071, s. 3.



Section 32:8-3.3 - Partial Invalidity

32:8-3.3. Partial invalidity
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1952, c. 333, p. 1071, s. 4.



Section 32:8-3.4 - Effective Date

32:8-3.4. Effective date
This act shall take effect immediately; but the Governor shall not enter into the supplemental compact or agreement hereinabove set forth on behalf of the State of New Jersey until passage by the Commonwealth of Pennsylvania of a substantially similar act, embodying the supplemental compact or agreement between the two States.

L.1952, c. 333, p. 1071, s. 5.



Section 32:8-3.5 - Findings, Declarations

32:8-3.5. Findings, declarations
1. The Legislature finds and declares that:



a. The Delaware River Joint Toll Bridge Commission was created by this State and the Commonwealth of Pennsylvania, with the consent of Congress, to provide an efficient means of carrying out the planning, construction, maintenance and rehabilitation of certain Delaware River crossings.

b. The State and the Commonwealth rely upon the commission to competently execute the duties and powers delegated to it as well as to carefully manage the not inconsiderable financial means available to the commission.

c. Notwithstanding the delegation of power to the commission, it is incumbent upon the State of New Jersey and the Commonwealth of Pennsylvania to ensure that the commission executes its powers in a manner which ensures fairness to prospective employees. In addition, it is appropriate for the State of New Jersey and the Commonwealth of Pennsylvania to include certain fundamental governmental policies, such as equal employment opportunity, in the commission's enabling laws.

d. Therefore, it is in the best interest of the public to supplement or limit the powers of the commission, as the case may be, to ensure that commission employment practices are in accordance with the public policies of the State of New Jersey and the Commonwealth of Pennsylvania.

L.1994,c.176,s.1.



Section 32:8-3.6 - Equal Opportunity Employment; Awarding Of Contracts.

32:8-3.6 Equal opportunity employment; awarding of contracts.

2. a. The Delaware River Joint Toll Bridge Commission shall formulate and abide by an affirmative action program of equal opportunity whereby it will provide equal employment opportunity to members of minority groups qualified in all employment categories, including persons with disabilities, in accordance with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1) and the "Pennsylvania Human Relations Act," number 222 of the laws of Pennsylvania of 1955, except in the case of the mentally disabled, if it can be clearly shown that such disability would prevent such person from performing a particular job.

b.Contracts and subcontracts to be awarded by the commission in connection with the construction, renovation or reconstruction of any structure or facility owned or used by the commission shall contain appropriate provisions by which contractors and subcontractors or their assignees agree to afford an equal employment opportunity to all prospective employees and to all actual employees to be employed by the contractor or subcontractor in accordance with an affirmative action program consonant with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1) and the "Pennsylvania Human Relations Act," number 222 of the laws of Pennsylvania of 1955.

L.1994,c.176,s.2; amended 2003, c.180, s.27.



Section 32:8-3.7 - Hiring Practice Policy

32:8-3.7. Hiring practice policy
3. The Delaware River Joint Toll Bridge Commission, in the exercise of its authority to appoint officers, agents and employees, shall adopt a policy of open and competitive hiring practices. The policy shall provide, at a minimum, that:

a. Job application forms shall be available at all commission facilities; and



b. All open positions shall be advertised in at least two newspapers published in New Jersey and two newspapers published in Pennsylvania.

L.1994,c.176,s.3.



Section 32:8-3.8 - Findings, Declarations

32:8-3.8. Findings, declarations
1. The Legislature finds and declares that:



a. The Delaware River Joint Toll Bridge Commission was created by this State and the Commonwealth of Pennsylvania, with the consent of Congress, to provide an efficient means of carrying out the planning, construction, maintenance and rehabilitation of certain Delaware River crossings .

b. The State and the Commonwealth rely upon the commission to competently execute the duties and powers delegated to it as well as carefully managing the not inconsiderable financial means available to the commission.

c. Notwithstanding the delegation of power to the commission, it is incumbent upon the State of New Jersey and the Commonwealth of Pennsylvania to ensure that the commission carries out its duties in a manner which ensures prudent use of toll payer monies.

d. Therefore, it is in the best interest of the public to supplement or limit the powers of the commission, as the case may be, to require the commission to competitively bid contracts in accordance with the public policies of the State of New Jersey and the Commonwealth of Pennsylvania.

L.1994,c.177,s.1.



Section 32:8-3.9 - Operating Rules, Procedures; Competitive Purchasing

32:8-3.9. Operating rules, procedures; competitive purchasing
2. a. The Delaware River Joint Toll Bridge Commission, in the exercise of its authority to make and enter into contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, shall adopt standing operating rules and procedures requiring that, except as hereinafter provided, no contract on behalf of the commission shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, where the sum to be expended exceeds $10,000 unless the commission shall first publicly advertise for bids therefor, and requiring that the commission award the contract to the lowest responsible bidder; provided, however, that such advertising shall not be required where the contract to be entered into is one for the furnishing or performing services of a professional nature or for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utility Commissioners of the Commonwealth of Pennsylvania or the Board of Public Utilities of this State and tariffs and schedules of the charges, made, charged, or exacted by the public utility for any such products to be supplied or services to be rendered are filed with the appropriate boards.

This subsection shall not prevent the commission from having any work done by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience require, or the exigency of the commission's service will not admit of such advertisement. In such case the commission shall, by resolution, passed by the affirmative vote of a majority of its members, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be so expended.

b. The commission may annually adjust the threshold amount in direct proportion to the rise or fall of the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the United States Department of Labor.

L.1994,c.177,s.2.



Section 32:8-4 - Condemnation Of Real Property; Entry Upon Lands; Municipal Consents And Conveyances; "Real Property" Defined

32:8-4. Condemnation of real property; entry upon lands; municipal consents and conveyances; "real property" defined
ARTICLE III.

If for any of its authorized purposes (including temporary purposes) the commission shall find it necessary or convenient to acquire for public use any real property in the state of New Jersey or the commonwealth of Pennsylvania, whether for immediate or future use, the commission may, by resolution, determine to acquire such property by a fee simple absolute or a lesser interest, and the said determination shall not be affected by the fact that such property has theretofore been taken for or is then devoted to a public use, but the public use in the hands or under the control of the commission shall be deemed superior to the public use in the hands or under the control of any other person, association, or corporation.

If the commission is unable to agree with the owner or owners thereof upon terms for the acquisition of any such real property, in the state of New Jersey, for any reason whatsoever, then the commission may acquire such property by the exercise of the right of eminent domain, in the manner provided by an act entitled "An act authorizing the acquisition and maintaining by the state of New Jersey, in conjunction with the state of Pennsylvania, of toll bridges across the Delaware river, and providing for free travel across the same," approved the first day of April, one thousand nine hundred and twelve (chapter two hundred ninety-seven), and the various acts amendatory thereof and supplementary thereto, relating to the acquisition of interstate toll bridges over the Delaware river.

If the commission is unable to agree with the owner or owners thereof upon terms for the acquisition of any such real property, in the commonwealth of Pennsylvania, for any reason whatsoever, then the commission may acquire such real property by the exercise of the right of eminent domain, in the manner provided by the act approved the eighth day of May, one thousand nine hundred and nineteen (pamphlet laws, one hundred forty-eight), entitled "An act providing for the joint acquisition and maintenance by the commonwealth of Pennsylvania and the state of New Jersey of certain toll bridges over the Delaware river," and the acts amendatory thereof and supplementary thereto, relating to the acquisition of interstate toll bridges over the Delaware river.

The power of the commission to acquire real property by condemnation or the exercise of the power of eminent domain in the state of New Jersey and the commonwealth of Pennsylvania shall be a continuing power and no exercise thereof shall be deemed to exhaust it.

The commission and its duly authorized agents and employees may enter upon any land, in the state of New Jersey or the commonwealth of Pennsylvania, for the purpose of making such surveys, maps, or other examinations thereof as it may deem necessary or convenient for its authorized purposes.

However, anything to the contrary contained in this compact notwithstanding, no property, now or hereafter vested in or held by any county, city, borough, village, township or other municipality, shall be taken by the commission without the consent of such municipality, unless expressly authorized so to do by the state or commonwealth in which such municipality is located. All counties, cities, boroughs, villages, townships and other municipalities, and all public agencies and commissions of the state of New Jersey and the commonwealth of Pennsylvania, notwithstanding any contrary provision of law, are hereby authorized and empowered to grant and convey to the commission upon its request, but not otherwise, upon reasonable terms and conditions, any real property which may be necessary or convenient to the effectuation of its authorized purposes, including real property already devoted to public use.

The state of New Jersey and the commonwealth of Pennsylvania hereby consent to the use and occupation by the commission of any real property of the said two states, or of either of them, which may be or become necessary or convenient to the effectuation of the authorized purposes of the commission, including lands lying under water and lands already devoted to public use.

The term "real property" as used in this compact includes lands, structures, franchises, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the said term, and includes not only fees simple and absolute, but also any and all lesser interests, such as easements, rights of way, uses, leases, licenses, and all other incorporated [incorporeal] hereditaments and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgments, mortgages, or otherwise, and also claims for damage to real estate.



Section 32:8-5 - Pledging Credit Of States, Counties Or Municipalities Prohibited

32:8-5. Pledging credit of states, counties or municipalities prohibited
ARTICLE IV.

Notwithstanding any provision of this agreement, the commission shall have no power to pledge the credit of the state of New Jersey, or of the commonwealth of Pennsylvania, or of any county, city, borough, village, township and other municipality of said state or commonwealth, or to create any debt against said state or commonwealth or any such municipality.



Section 32:8-6 - Rules And Regulations; Tolls; Pledging Revenues

32:8-6. Rules and regulations; tolls; pledging revenues
ARTICLE V.

The commission is hereby authorized to make and enforce such rules and regulations, and to establish, levy and collect (or to authorize, by contract, franchise, liens or otherwise, the establishment, levying and collection of) such tolls, rates, rents and other charges, in connection with any such bridge across the Delaware river which it may hereafter construct and operate, as it may deem necessary, proper, desirable and reasonable, which tolls, rates, rents, and other charges shall be at least sufficient to meet interest and sinking fund charges on bonds and obligations issued by the commission, the maintenance of such bridge, and the administrative expenses of the commission properly chargeable to such bridge. The commission is hereby authorized and empowered to pledge such tolls, rates, rents, and other revenues, or any part thereof, as security for the repayment, with interest, of any moneys borrowed by it or advanced to it for any of its authorized purposes, and as security for the satisfaction of any other obligation assumed by it in connection with such loans or advances.



Section 32:8-7 - Powers Of Commission Not To Be Impaired; Restriction On Additional Bridge Or Tunnel

32:8-7. Powers of commission not to be impaired; restriction on additional bridge or tunnel
ARTICLE VI.

The state of New Jersey and the commonwealth of Pennsylvania hereby covenant and agree with each other and with the holders of any bonds or other obligations of the commission, for which tolls, rents, rates, or other revenues have been pledged, that, so long as any of said bonds or obligations remain outstanding and unpaid (unless adequate provision is otherwise made by law for the protection of those advancing moneys upon such bonds or obligations), the state of New Jersey and the commonwealth of Pennsylvania will not diminish or impair the power of the commission to own, operate and control said properties and facilities, or to establish, levy and collect tolls, rents, rates, and other charges in connection with such properties and facilities.

The state of New Jersey and the commonwealth of Pennsylvania hereby covenant and agree with each other and with the holders of any bonds or obligations of the commission for which tolls, rents, rates or other revenues shall have been pledged, that the said state and commonwealth will not authorize or permit the construction, operation and maintenance of any additional bridge or tunnel for the transportation of passengers by vehicles over the Delaware river by any other person or body, than the commission, within a distance of ten miles in either direction from any such toll bridges, measured along the boundary line between the said state and the said commonwealth.



Section 32:8-8 - Bonds Of Commission As Legal Investments

32:8-8. Bonds of commission as legal investments
ARTICLE VII.

The bonds or obligations which may be issued by the commission for any of its authorized purposes, and as security for which tolls, rents, rates, and other revenues shall have been pledged, are hereby made securities in which all state and municipal officers and bodies of the state of New Jersey and the commonwealth of Pennsylvania, and all banks, bankers, trust companies, savings banks, savings and loan associations, investment companies, and other persons carrying on a banking business, or insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons whatsoever, who now or may hereafter be authorized to invest in bonds or other obligations of the state of New Jersey or of the commonwealth of Pennsylvania, may properly and legally invest funds, including capital belonging to them or within their control; and said bonds or other obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer, or agency of the state of New Jersey and the commonwealth of Pennsylvania, for any purpose for which the deposit of bonds or other obligations, either of the state or of the commonwealth, is now or may hereafter be authorized.



Section 32:8-9 - Property And Securities Of Commission Tax-exempt

32:8-9. Property and securities of commission tax-exempt
ARTICLE VIII.

The effectuation of its authorized purposes by the commission is and will be in all respects for the benefit of the people of the state of New Jersey and the commonwealth of Pennsylvania, and for the increase of their commerce and prosperity, and since the commission will be performing essential governmental functions in effectuating said purposes, the commission shall not be required to pay any taxes or assessments upon any property acquired or used by it for purposes authorized by this agreement; and the bonds or obligations issued by the commission, their transfer and the income therefrom, including any profits made on the sale thereof, shall, at all times, be free from taxation within the state of New Jersey and the commonwealth of Pennsylvania.



Section 32:8-10 - Annual Reports, Audits

32:8-10. Annual reports, audits
32:8-10. The commission shall make annual reports to the Governors and Legislatures of the Commonwealth of Pennsylvania and the State of New Jersey, setting forth in detail its operations and transactions, and may make such additional reports, from time to time, to the Governors and Legislatures as it may deem advisable.

The Auditor General of Pennsylvania and the State Auditor of New Jersey shall jointly conduct annual financial and management audits of expenditures and operations of the commission and shall submit a report of those audits to the Governors and Legislatures of the Commonwealth of Pennsylvania and the State of New Jersey.

Amended 1947,c.283,ss.1(1),2,3,5; 1994,c.173,s.4.



Section 32:8-11 - Amendment Of Agreement Authorized; Preamble; Power Of Commission

32:8-11. Amendment of agreement authorized; preamble; power of commission
ARTICLE X.

(a) The commission may acquire, construct, rehabilitate, improve, maintain, repair and operate bridges for vehicular or pedestrian traffic across the Delaware river between the Commonwealth of Pennsylvania and the State of New Jersey at any location north of the boundary line between Bucks county and Philadelphia county in the Commonwealth of Pennsylvania as extended across the Delaware river to the New Jersey shore of said river. The commission may also, subject to the approval of the State Highway Department of the State of New Jersey and the Department of Highways of the Commonwealth of Pennsylvania, lease such bridges as lessor to, and contract for the operation of such bridges by, one or more public bodies, instrumentalities, commissions, or public agencies.

Whenever any bridge north of the boundary line described above in this paragraph (a), proposed to be acquired by the commission pursuant to the provisions of this Agreement, has been constructed pursuant to consent or authorization granted by Federal law, the acquisition of such bridge by the commission shall be by purchase or by condemnation in accordance with the provisions of such Federal law, or the acquisition of such bridge by the commission shall be pursuant to and in accordance with the provisions of sections 48:5-22 and 48:5-23 of the Revised Statutes of New Jersey, and for all the purposes of said provisions and sections the commission is hereby appointed as the agency of the State of New Jersey and the Commonwealth of Pennsylvania exercising the rights and powers granted or reserved by said Federal law or sections to the State of New Jersey and Commonwealth of Pennsylvania jointly or to the State of New Jersey acting in conjunction with the Commonwealth of Pennsylvania. The commission shall have authority to so acquire such bridge whether the same be owned, held, operated or maintained by any private person, firm, partnership, company, association or corporation or by any instrumentality, public body, commission, public agency or political subdivision (including any county or municipality) of, or created by or in, the State of New Jersey or the Commonwealth of Pennsylvania, or by any instrumentality, public body, commission or public agency of, or created by or in, a political subdivision (including any county or municipality) of the State of New Jersey or the Commonwealth of Pennsylvania.

In addition to other powers conferred upon it, and not in limitation thereof, the commission may acquire all right, title and interest in and to the Tacony-Palmyra Bridge, across the Delaware river at Palmyra, New Jersey, together with any approaches and interests in real property necessary thereto. The acquisition of such bridge, approaches and interests by the commission shall be by purchase or by condemnation in accordance with the provisions of the Federal law consenting to or authorizing the construction of such bridge and approaches, or the acquisition of such bridge, approaches or interests by the commission shall be pursuant to and in accordance with the provisions of sections 48:5-22 and 48:5-23 of the Revised Statutes of New Jersey, and for all the purposes of said provisions and sections the commission is hereby appointed as the agency of the State of New Jersey and the Commonwealth of Pennsylvania exercising the rights and powers granted or reserved by said Federal law or sections to the State of New Jersey and Commonwealth of Pennsylvania jointly or to the State of New Jersey acting in conjunction with the Commonwealth of Pennsylvania. The commission shall have authority to so acquire such bridge, approaches and interests, whether the same be owned, held, operated, or maintained by any private person, firm, partnership, company, association or corporation or by any instrumentality, public body, commission, public agency or political subdivision (including any county or municipality) of, or created by or in, the State of New Jersey or the Commonwealth of Pennsylvania, or by any instrumentality, public body, commission or public agency of, or created by or in, a political subdivision (including any county or municipality) of the State of New Jersey or the Commonwealth of Pennsylvania. The power and authority herein granted to the commission to acquire said Tacony-Palmyra Bridge, approaches and interests shall not be exercised unless and until the Governor of the State of New Jersey and the Governor of the Commonwealth of Pennsylvania have filed with the commission their written consents to such acquisition.

The word "bridge" as used in this Agreement shall include such approach highways and interests in real property necessary thereto in said Commonwealth or said State as may be determined by the commission to be necessary to facilitate the flow of traffic in the vicinity of any such bridge or to connect such bridge with the highway system or other traffic facilities in said Commonwealth or said State; provided, however, that the power and authority herein granted to the commission in connection with the approach highways shall not be exercised unless and until the Department of Highways of the Commonwealth of Pennsylvania shall have filed with the commission its written approval as to approach highways to be located in said Commonwealth and the State Highway Department of the State of New Jersey shall have filed with the commission its written approval as to approach highways to be located in said State.

Notwithstanding any other provision of this Agreement or any provision of law, State or Federal, to the contrary, the commission may combine for financing purposes any bridge or bridges hereafter constructed or acquired by it with any or all of the bridges described or referred to in any trust indenture securing bridge revenue bonds of the commission at the time outstanding, subject to any limitations or restrictions contained in such trust indenture.

Notwithstanding any provision of this Agreement, nothing herein contained shall be construed to limit or impair any right or power granted or to be granted to the Pennsylvania Turnpike Commission or the New Jersey Turnpike Authority, acting alone or in conjunction with each other, to provide for the financing, construction, operation and maintenance of one bridge across the Delaware river south of the city of Trenton in the State of New Jersey; provided, that such bridge shall not be constructed within a distance of ten miles, measured along the boundary line between the Commonwealth of Pennsylvania and the State of New Jersey, from the bridge being constructed across the Delaware river by the commission between the borough of Morrisville in said Commonwealth and the city of Trenton in said State, so long as there are any outstanding bonds or obligations of the commission for which the tolls, rents, rates, or other revenues, or any part thereof, of said bridge now being constructed shall have been pledged; but such bridge may be constructed at any other location north of the boundary line described above in this paragraph (a). Nothing contained in this Agreement shall be construed to authorize the commission to condemn any such bridge.

(b) The commission may replace any one or more existing bridges across the Delaware river between the Commonwealth of Pennsylvania and the State of New Jersey north of said line with one or more new bridges at such locations as the commission may determine to be adequate and convenient for the traffic to be served thereby.

(c) The commission may acquire by purchase or by the exercise of the power of eminent domain any existing ferry or bridge the acquisition of which the commission may determine to be necessary or advisable in connection with the construction of a new bridge, the cost of such acquisition to be deemed to be a part of the cost of such construction.

(d) The commission may enter upon, use, occupy, enlarge, construct and improve any street, road or highway located within the limits of any municipality and deemed by the commission to be necessary in connection with the acquisition, construction, improvement, maintenance or operation of any bridge owned or operated by the commission or of any bridge approaches, bridge plazas or approach highways to any such bridge, subject, however, to the consent of the governing body of such municipality and to such reasonable police regulations as may be established by such governing body.

(e) The commission may demolish and remove any bridge now operated by it when such bridge has been or is being replaced by a new bridge at the same or a different location which in the determination of the commission will serve substantially the same traffic as that served by such existing bridge, and the commission may sell or otherwise dispose of any ferry or other property of the commission deemed by it to be no longer useful or needed for the purposes of the commission.

(f) The commission may acquire for the purposes of this article any real property which it shall find necessary or convenient to acquire for public use in the manner provided by Article III of this Agreement, or, in the alternative, in the Commonwealth of Pennsylvania in the same manner and with the same right of entry as the highway department of the Commonwealth may acquire lands by condemnation for highway purposes and in the State of New Jersey in the same manner and with the same right of entry as the highway department of the State may acquire lands by condemnation for highway purposes.

(g) The commission may make and enforce such rules and regulations with respect to the use of any bridge operated by it as it shall deem proper and reasonable, including regulations limiting the loads permitted on any such bridge and closing to traffic any such bridge deemed by the commission to be unsafe.

(h) The commission may provide, from time to time, for the issuance of its bridge revenue bonds for any one or more of the following purposes: (1) providing funds for the acquisition, construction, rehabilitation or improvement of any one or more bridges the acquisition, construction, rehabilitation or improvement of which is herein authorized; (2) providing funds for the construction or improvement of approach facilities deemed by the commission to be necessary or desirable in connection with the acquisition, construction, maintenance or operation of any bridge owned or operated by the commission, including but without limitation bridge approaches, entrance plazas, overpasses, underpasses and approach highways; and (3) refunding any bridge revenue bonds or bridge revenue refunding bonds of the commission. The bridge or bridges (including any approach facilities) on account of which a single issue of bonds shall be issued as herein authorized shall constitute a single project for financing purposes.

(i) The commission may fix, charge and collect tolls, rates, rents and other charges for the use of any bridge or bridges constituting a single project, such tolls to be fixed and adjusted, subject to any applicable Federal law, as to provide funds at least sufficient (1) to pay the cost of maintaining, repairing and operating such bridge or bridges, including the administrative expenses of the commission chargeable thereto, (2) to pay the bridge revenue bonds or the bridge revenue refunding bonds issued on account of such project and the interest on such bonds, and (3) to provide reserves for such purposes; provided, however, that no tolls shall be charged or collected for the use of any bridge now operated by the commission as a free bridge but only for the use of bridges constructed or acquired by the commission under the provisions of this compact or agreement. Subject to any applicable Federal law, the commission may pledge such tolls, rates, rents and other revenues or any part thereof for such purposes. The commission may establish separate schedules of tolls, rates and charges for use of any bridge on which tolls may be established hereunder by residents of areas adjacent to or served directly by such bridge under such conditions and on such terms as it shall determine to be proper and reasonable, including tolls, rates and charges for unlimited use of any such bridge.

No member of the commission shall be subject to any personal liability or accountability by reason of any act or omission of the commission.

Amended by L.1947, c. 283, p. 992, s. 1; L.1951, c. 284, p. 1017, s. 1.



Section 32:8-11.1 - Effect Of Supplemental Compact Upon Signature; Filing Of Copy

32:8-11.1. Effect of supplemental compact upon signature; filing of copy
Upon its signature on behalf of the State of New Jersey and the Commonwealth of Pennsylvania, the supplemental compact or agreement hereinabove set forth shall become binding and shall have the force and effect of a statute of the State of New Jersey, and the Delaware River Joint Toll Bridge Commission shall thereupon become vested with all the powers, rights, and privileges, and be subject to the duties and obligations contained therein, as though the same were specifically authorized and imposed by statute, and the State of New Jersey shall be bound by all of the obligations assumed by it under such supplemental compact or agreement; and the Governor shall transmit an original signed copy thereof to the Secretary of State for filing in his office.

L.1951, c. 284, p. 1021, s. 2.



Section 32:8-11.2 - Consent Of Congress

32:8-11.2. Consent of Congress
The Governor is hereby authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to such supplemental compact or agreement.

L.1951, c. 284, p. 1021, s. 3.



Section 32:8-11.3 - State Highway Department Defined

32:8-11.3. State Highway Department defined
As used herein the term "State Highway Department of the State of New Jersey" shall mean the State Highway Commissioner of the State of New Jersey.

L.1951, c. 284, p. 1022, s. 5.



Section 32:8-11.4 - Act Not Repealed; Compact Pursuant Thereto Not Affected

32:8-11.4. Act not repealed; compact pursuant thereto not affected
The provisions of this act shall not be construed to repeal any of the provisions of the act entitled "An act providing for joint action by Pennsylvania and New Jersey in the development of the ports on the lower Delaware river and the improvement of the facilities for transportation across the said river; authorizing the New Jersey Interstate Bridge Commission on behalf of the State of New Jersey for these purposes to enter into an agreement with the Commonwealth of Pennsylvania creating the Delaware River Joint Commission and specifying the powers and duties thereof, including the power to finance projects by the issuance of revenue bonds; transferring to the new commission all the powers of the Delaware River Bridge Joint Commission and making an appropriation," approved June thirtieth, one thousand nine hundred and thirty-one (P.L.1931, c. 391), its amendments or supplements, or apply to or affect in any manner any agreement made between the Commonwealth of Pennsylvania and the State of New Jersey pursuant to the provisions of said acts.

L.1951, c. 284, p. 1022, s. 6.



Section 32:8-11.5 - Partial Invalidity; Severability

32:8-11.5. Partial invalidity; severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1951, c. 284, p. 1022, s. 7.



Section 32:8-11.6 - Effective Date

32:8-11.6. Effective date
This act shall take effect immediately; but the Governor shall not enter into the supplemental compact or agreement hereinabove set forth on behalf of the State of New Jersey until passage by the Commonwealth of Pennsylvania of a substantially similar act, embodying the supplemental compact or agreement between the two States.

L.1951, c. 284, p. 1022, s. 8.



Section 32:8-12 - Compact To Have Force And Effect Of Statute

32:8-12. Compact to have force and effect of statute
ARTICLE XI.

Upon its signature on behalf of the state of New Jersey and the commonwealth of Pennsylvania, this compact or agreement shall become binding and shall have the force and effect of a statute of the state of New Jersey, and the commission shall thereupon become vested with all the powers, rights, and privileges, and be subject to the duties and obligations contained therein, as though the same were specifically authorized and imposed by statute, and the state of New Jersey shall be bound by all of the obligations assumed by it under this compact or agreement; and the governor shall transmit an original signed copy thereof to the secretary of state for filing in his office.

The governor is hereby authorized to apply, on behalf of the state of New Jersey, to the congress of the United States for its consent and approval to this compact or agreement; but in the absence of such consent and approval, the commission shall have all of the powers which the state of New Jersey and the commonwealth of Pennsylvania may confer upon it without the consent and approval of congress.

L.1934, c. 215, s. 1, pp. 498 to 509.



Section 32:8-13 - Appropriation; Return; Disbursement

32:8-13. Appropriation; return; disbursement
ARTICLE XII.

The sum of twenty thousand dollars ($20,000.00), or so much thereof as may be necessary, is hereby specifically appropriated to the Delaware River Joint Toll Bridge Commission, to be used by it, together with a like appropriation made by the commonwealth of Pennsylvania, for the purposes of carrying out the provisions of this compact, except the operation, maintenance, improvement or construction of any new toll bridge over the Delaware river. The appropriation herein made to be taken from the funds of the commission on elimination of toll bridges, and to be returned to that commission within five years after the completion of the first toll bridge constructed, with interest at the rate paid on the bonds issued for the construction of that particular bridge. The moneys herein appropriated shall be disbursed upon requisition of the chairman of the commission presented to the comptroller, and paid by the state treasurer in the usual manner.

L.1934, c. 215, s. 2, p. 509.



Section 32:8-14 - Concurrent Legislation By Pennsylvania

32:8-14. Concurrent legislation by Pennsylvania
This act shall become effective immediately upon its signing by the governor and the passage by the commonwealth of Pennsylvania of a substantially similar act, embodying the agreement between the two states herein set forth, and making a like appropriation.

L.1934, c. 215, s. 3, p. 510.



Section 32:8-15 - Tolls On Free Bridges Not Authorized

32:8-15. Tolls on free bridges not authorized
It is the intention of the legislature of New Jersey that this act shall in nowise authorize tolls to be collected on bridges crossing the Delaware river now free bridges.

L.1934, c. 215, s. 4, p. 510.



Section 32:8-15.6 - Minutes Delivery; Actions Taking Effect

32:8-15.6. Minutes delivery; actions taking effect
1. a. The minutes of every meeting of the Delaware River Joint Toll Bridge Commission, established under R.S.32:8-1 et seq., shall, as soon as possible after the meeting, be delivered, by and under the certification of the secretary of the commission, to the Governor of the State of New Jersey, at the State House, in Trenton.

b. No action taken by a New Jersey commissioner at the meeting shall have force or effect for a period of 10 days, except Saturdays, Sundays and State public holidays, after the minutes have been delivered to the Governor under this section, unless the Governor approves the minutes, or any part thereof, in writing, by reciting the action approved, within this 10-day period. This veto power shall not be construed to affect the covenants contained in the bonds of the commission.

L.1994,c.174,s.1.



Section 32:8-15.7 - Return Of Minutes

32:8-15.7. Return of minutes
2. The Governor of New Jersey shall return the minutes to the Delaware River Joint Toll Bridge, not later than the 10-day period described in subsection b. of section 1 of this act, either with or without a veto of any action recited in the minutes to have been taken by a commissioner appointed from New Jersey. If the Governor does not return the minutes within this 10-day period, the action taken by the New Jersey commissioners shall have the force and effect as recited in the minutes, according to the wording thereof.

L.1994,c.174,s.2.



Section 32:8-15.8 - Governor's Veto Of Minutes

32:8-15.8. Governor's veto of minutes
3. If the Governor of New Jersey, within the 10-day period described in subsection b. of section 1 of this act, returns the minutes to the Delaware River Joint Toll Bridge Commission with a veto against the action of a commissioner from New Jersey, the action of that commissioner shall be null and void and of no effect.

L.1994,c.174,s.3.



Section 32:8-16 - Repeal Of Certain Laws

32:8-16. Repeal of certain laws
Any provision of law heretofore enacted (except laws authorizing interstate compacts or agreements) which (a) restricts, prohibits, or limits the acquisition by, or any right or power of acquisition of, this State, acting alone or in conjunction with any other State or public body, of any bridge over the Delaware river, or the necessary approaches or appurtenances thereto, owned, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; or (b) restricts, prohibits, or limits the construction or acquisition of any bridge or tunnel over or under the Delaware river within any distance from any bridge at any time authorized, owned, held, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; is hereby repealed.

L.1951, c. 284, p. 1021, s. 4.



Section 32:8-17 - New Delaware River Bridge Authorized

32:8-17. New Delaware River bridge authorized
The Governor is authorized to enter into a supplemental compact or agreement on behalf of the State of New Jersey with the Commonwealth of Pennsylvania, supplementing the compact or agreement entitled "Agreement between the Commonwealth of Pennsylvania and the State of New Jersey creating the Delaware River Joint Toll Bridge Commission as a body corporate and politic and defining its powers and duties," which was executed on behalf of the State of New Jersey by its Governor on December 18, 1934, and on behalf of the Commonwealth of Pennsylvania by its Governor on December 19, 1934, and which compact or agreement was thereafter amended and supplemented by compacts or agreements executed by the respective States, such supplemental compact or agreement to be in substantially the following form:

"Supplemental agreement between the Commonwealth of Pennsylvania and the State of New Jersey supplementing the compact or agreement entitled "Agreement between the Commonwealth of Pennsylvania and the State of New Jersey creating the Delaware River Joint Toll Bridge Commission as a body corporate and politic and defining its powers and duties,' as heretofore amended and supplemented, to establish the purposes for which the commission may fix, charge and collect tolls, rates, rents and other charges for the use of commission facilities and properties.

"The Commonwealth of Pennsylvania and the State of New Jersey do solemnly covenant and agree, each with the other, as follows:

A. (1) Notwithstanding any other provision of the compact or agreement hereby supplemented, or any provision of law, state or federal, to the contrary, as soon as the existing outstanding bonded indebtedness of the commission shall be refunded, defeased, retired or otherwise satisfied and thereafter, the commission may fix, charge and collect tolls, rates, rents and other charges for the use of any commission facility or property and in addition to any purpose now or heretofore or hereafter authorized for which the revenues from such tolls, rates, rents or other charges may be applied, the commission is authorized to apply or expend any such revenue for the management, operation, maintenance, betterment, reconstruction or replacement (a) of the existing non-toll bridges, formerly toll or otherwise, over the Delaware river between the State of New Jersey and the Commonwealth of Pennsylvania heretofore acquired by the commission pursuant to the provisions of the act of the State of New Jersey approved April 1, 1912 (Chapter 297), and all supplements and amendments thereto, and the act of the Commonwealth of Pennsylvania approved May 8, 1919 (Pamphlet Laws 148), and all supplements and amendments thereto, and (b) of all other bridges within the commission's jurisdiction and controL. Betterment shall include but not be limited to parking areas for public transportation services and all facilities appurtenant to approved projects.

(2) The commission may borrow money or otherwise incur indebtedness and provide from time to time for the issuance of its bonds or other obligations for one or more of the purposes authorized in this supplemental agreement. The commission is authorized to pledge its tolls, rates, rents and other revenues, or any part thereof, as security for the repayment, with interest, of any moneys borrowed by it or advanced to it for any of its authorized purposes, and as security for the satisfaction of any other obligation assumed by it in connection with such loans or advances.

(3) The authority of the commission to fix, charge and collect fees, rentals, tolls or any other charges on the bridges within its jurisdiction, including the bridge at the Delaware Water Gap, is confirmed.

(4) The covenants of the State of New Jersey and the Commonwealth of Pennsylvania as set forth in Article VI of the compact to which this is a supplemental agreement shall be fully applicable to any bonds or other obligations issued or undertaken by the commission. Notwithstanding Article VI or any other provision of the commission's compact, the State of New Jersey and the Commonwealth of Pennsylvania may construct a bridge across the Delaware river in the vicinity of Easton, Pennsylvania and Phillipsburg, New Jersey within 10 miles of the existing toll bridge at that location. All the rest and remainder of the commission's compact, as amended or supplemented, shall be in full force and effect except to the extent it is inconsistent with this supplemental agreement.

B. The commission is authorized to fix, charge or collect fees, rentals, tolls or any other charges on the proposed bridge to be constructed in the vicinity of Easton, Pennsylvania and Phillipsburg, New Jersey in the same manner and to the same extent that it can do so for other toll bridges under its jurisdiction and control; provided that the United States Government has approved the bridge to be a part of the National System of Interstate and Defense Highways with 90% of the cost of construction to be contributed by the United States Government and provided further that the nonfederal share of such bridge project is contributed by the commission. The commission is further authorized in the same manner and to the same extent that it can do so for all other toll bridges under its jurisdiction and control to fix, charge and collect fees, rentals, tolls or any other charges on any other bridge within its jurisdiction and control, if such bridge has been constructed in part with federal funds.

C. The consent of Congress to this compact shall constitute federal approval of the powers herein vested in the commission and shall also constitute authority to the United States Department of Transportation or any successor agency and the intent of Congress to grant any federal approvals required hereunder to permit the commission to fix, charge and collect fees, rentals, tolls or any other charges on the bridges within its jurisdiction to the extent provided in subsections A. and B. and this subsection and the commission's compact.

D. Notwithstanding the above provisions, the commission shall not fix, charge or collect fees, rentals, tolls or any other charges on any of the various bridges formerly toll or otherwise over the Delaware river between the State of New Jersey and the Commonwealth of Pennsylvania heretofore acquired by the commission pursuant to the provisions of the act of the State of New Jersey approved April 1, 1912 (Chapter 297), and all supplements and amendments thereto, and the act of the Commonwealth of Pennsylvania approved May 8, 1919 (Pamphlet Laws 148), and all supplements and amendments thereto.

E. At any time that the commission shall be free of all outstanding indebtedness, the State of New Jersey and the Commonwealth of Pennsylvania may, by the enactment of substantially similar acts, require the elimination of all tolls, rates, rents and other charges on all bridges within the commission's jurisdiction and control and, thereafter, all costs and charges in connection with the construction, management, operation, maintenance and betterment of bridges within the jurisdiction and control of the commission shall be the financial responsibility of the states as provided by law."

L. 1985, c. 342, s. 1, eff. Oct. 21, 1985, operative Oct. 21, 1985.



Section 32:8-18 - Agreement Binding

32:8-18. Agreement binding
Upon its signature on behalf of the State of New Jersey and the Commonwealth of Pennsylvania, the supplemental compact or agreement set forth in section 1 of this act shall become binding, and shall have the force and effect of a statute of the State of New Jersey and the Delaware River Joint Toll Bridge Commission shall thereupon become vested with all the powers, rights, and privileges, and be subject to the duties, obligations, conditions and limitations contained therein, as though the same were specifically authorized and imposed by statute, and the State of New Jersey shall be bound by all of the obligations assumed by it under such supplemental compact or agreement, and the Governor shall transmit an original signed copy thereof to the Secretary of State for filing in his office.

L. 1985, c. 342, s. 2, eff. Oct. 21, 1985, operative Oct. 21, 1985.



Section 32:8-19 - Congressional Consent

32:8-19. Congressional consent
The Governor is authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent and approval to such supplemental compact or agreement.

L. 1985, c. 342, s. 3, eff. Oct. 21, 1985, operative Oct. 21, 1985.



Section 32:8-20 - Easton - Phillipsburg Bridge

32:8-20. Easton - Phillipsburg bridge
Notwithstanding the authority granted to the Delaware River Joint Toll Bridge Commission in its compact to construct bridges across the Delaware river, the Commissioner of Transportation in cooperation with the Department of Transportation of the Commonwealth of Pennsylvania and the United States Department of Transportation is authorized to construct as part of the National System of Interstate and Defense Highways a bridge across the Delaware river in the vicinity of Easton, Pennsylvania and Phillipsburg, New Jersey within 10 miles of the existing toll bridge owned and operated by the commission.

The Commissioner of Transportation is further authorized to enter into an agreement with the Department of Transportation of Pennsylvania, the United States Department of Transportation and the Delaware River Joint Toll Bridge Commission providing for the operation and maintenance or the construction, operation and maintenance of the proposed Easton-Phillipsburg bridge by the commission. The provisions of the commission's compact, and all amendments and supplements thereto, shall be applicable to the construction, operation and maintenance of the bridge facility, except as otherwise provided for by federal law or in the agreement between the parties.

L. 1985, c. 342, s. 4, eff. Oct. 21, 1985, operative Oct. 21, 1985.



Section 32:8-21 - Financial Assistance

32:8-21. Financial assistance
The states, at their discretion, shall have authority to provide funds to the Delaware River Joint Toll Bridge Commission for major capital improvements to or the replacement of the commission's non-toll bridges or for such other financial assistance as may be requested.

L. 1985, c. 342, s. 5, eff. Oct. 21, 1985, operative Oct. 21, 1985.



Section 32:8-22 - Powers Of Commission

32:8-22. Powers of commission
For the purposes of the location, construction, management, operation, maintenance, betterment or replacement of any bridges now existing or to be constructed within its jurisdiction and control, the commission is granted the power and authority to enter upon, use, overpass, occupy, enlarge, construct, improve or close any easement, street, road or highway located within the limits of, or to use, occupy or take property, now or hereafter vested in or held by any county or municipality.

L. 1985, c. 342, s. 6, eff. Oct. 21, 1985, operative Oct. 21, 1985.



Section 32:8-23 - Toll Authorization Required

32:8-23. Toll authorization required
Notwithstanding any other law to the contrary, with regard to any existing bridge within the Delaware River Joint Toll Bridge Commission's jurisdiction and control on which tolls were not charged or collected in 1984 and which was financed in part with federal funds, the commission may in the same manner and to the same extent that it can do so for all toll bridges under its jurisdiction and control fix, charge and collect fees, rentals, tolls or any other charges on such existing bridge only if authorized to do so by substantially similar laws enacted by the State of New Jersey and the Commonwealth of Pennsylvania.

L. 1985, c. 343, s. 1, eff. Oct. 21, 1985.



Section 32:8-24 - Findings, Declarations

32:8-24. Findings, declarations
1. a. The Legislature hereby finds that the public's awareness of and participation in governmental actions is essential to maintaining a free society; that the more open a government is with its citizens, the greater the understanding and participation of the public in government; that the public's fundamental right to know the process of governmental decision-making and to review the reasons for those decisions is thwarted when the public's access to governmental meetings is blocked; and that government and the agencies created thereby must insure that their actions remain fully accountable to the public.

b. The Legislature declares that for these public policy reasons the Delaware River Joint Toll Bridge Commission shall develop rules and regulations concerning the right of the public and members of the news media to be present at meetings of the commission as herein provided.

L.1994,c.178,s.1.



Section 32:8-25 - Definitions

32:8-25. Definitions
2. As used in this act:



"Board" means the Board of Commissioners of the Delaware River Joint Toll Bridge Commission;

"Commission" means the Delaware River Joint Toll Bridge Commission;



"Meeting" means any gathering, whether corporeal or by means of communications equipment, which is attended by, or open to, the board, held with the intent, on the part of the board members present, to discuss or act as a unit upon the specific public business of the commission. "Meeting" does not mean a gathering: (1) attended by less than an effective majority of the commissioners; or (2) attended by or open to all the members of three or more similar public bodies at a convention or similar gathering;

"News media" means major wire services, television news services, radio news services and newspapers, whether located in this State or in any other state, and personnel representing any such service.

"Public business" means matters which relate in any way, directly or indirectly, to the performance of the functions of the Delaware River Joint Toll Bridge Commission or the conduct of its business.

L.1994,c.178,s.2.



Section 32:8-26 - Public Meetings; Notice

32:8-26. Public meetings; notice
3. a. Notwithstanding any inconsistent provisions of any general or special law, all meetings of the commission are declared to be public meetings and shall be open to the public and members of the news media, individually and collectively, for the purpose of observing the full details of all phases of the deliberation, policy-making and decision-making of the board to the extent that meetings and deliberations are open to the public under the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.) and the "Sunshine Act," number 84 of the laws of Pennsylvania of 1986.

b. The board shall adopt, within six months of the effective date of this act, appropriate rules and regulations concerning proper notice to the public and the news media of its meetings and the right of the public and the news media to be present at its meetings. The rules and regulations adopted pursuant to this section shall provide for the same notice and right of the public and news media to be present as well as any other rights and duties provided in the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.) and the "Sunshine Act," number 84 of the laws of Pennsylvania of 1986. To the extent that these laws conflict, the commission shall incorporate into the rules and regulations the provisions of that law which provides for the greatest rights to the public and the news media.

L.1994,c.178,s.3.



Section 32:8-27 - Minutes; Public Meeting Information Officer, Appointed

32:8-27. Minutes; public meeting information officer, appointed
4. a. It shall be the duty of the board to insure that true and accurate minutes are kept of board meetings and that such minutes are promptly made available to the members of the public and the news media.

b. The board shall appoint a public meeting information officer who shall be responsible for responding to requests from the public and the news media for information concerning the scheduling, attendance and minutes of board meetings.

L.1994,c.178,s.4.



Section 32:8-28 - Rules, Regulations In Minutes

32:8-28. Rules, regulations in minutes
5. Any rules or regulations adopted pursuant to section 3 of this act shall become a part of the minutes of the commission and shall be subject to the approval of the Governor of New Jersey and the Governor of Pennsylvania if the approval of the minutes shall be provided for by the law of either state.

L.1994,c.178,s.5.



Section 32:8-29 - Appeals

32:8-29. Appeals
6. Any person denied any right granted by sections 3 or 4 of this act may appeal the denial to the Superior Court of New Jersey, the Court of Common Pleas of the Commonwealth of Pennsylvania, or any court of competent jurisdiction within one year of the date that the cause of action arises.

L.1994,c.178,s.6.



Section 32:8-30 - Violations; Removal From Office

32:8-30. Violations; removal from office
7. Any official or employee of the commission who willfully engages in a continuous and repetitive pattern of violating the provisions of this act shall be subject to removal from office or employment.

L.1994,c.178,s.7.



Section 32:9-1 - Delaware River Joint Toll Bridge Commission, New Jersey Membership; Appointment, Terms

32:9-1. Delaware River Joint Toll Bridge Commission, New Jersey membership; appointment, terms
32:9-1. The commission of the State of New Jersey, created by the act entitled "An act authorizing the acquisition and maintaining by the State of New Jersey, in conjunction with the State of Pennsylvania, of toll bridges across the Delaware river, and providing for free travel across the same," approved April 1, 1912 (L.1912, c.297, p.527), as amended and supplemented, is continued.

The commission shall consist of seven members as follows: the Commissioner of Transportation and the State Treasurer, who shall serve ex officio, and five public members none of whom shall serve concurrently in an elected state or federal office and who shall be appointed by the Governor with the advice and consent of the Senate for terms of three years. The terms of the public members shall terminate as follows:

a. Two in 1938, and every 3 years thereafter.



b. One in 1939, and every 3 years thereafter.



c. Two in 1940, and every 3 years thereafter.



Notwithstanding the provisions of any other law, no member of the commission shall be deemed to have forfeited nor shall forfeit the member's office or employment or any benefits or emolument thereof by reason of the member's service as an ex officio member of the commission.

Amended 1969,c.198; 1994,c.175.



Section 32:9-2 - Acquisition Of Toll Bridges By Joint Commission; Division Of Cost

32:9-2. Acquisition of toll bridges by joint commission; division of cost
The commission of the state of New Jersey, acting in conjunction with a similar board or commission of the state of Pennsylvania as a joint commission, may acquire the toll bridges crossing the Delaware river and the rights, franchises and property including the immediate approaches thereto, of the several bridge companies, corporations, stock companies, partnerships or persons owning and operating such bridges between this state and the state of Pennsylvania, except such as are owned by steam or electric railways or railroads and used exclusively for railway or railroad purposes, such acquisition to be either by purchase or to be had and effected by the state of New Jersey under and by virtue of its rights of eminent domain as set forth in this chapter.

One-half of the cost of the properties so acquired and of the cost of acquiring the same shall be paid by this state and one-half of such cost shall be paid by the state of Pennsylvania, including the allowance for the then present value of the franchise or right to operate any such bridge.



Section 32:9-3 - Method Of Acquisition

32:9-3. Method of acquisition
The joint commission shall acquire such properties either by purchase or by condemnation proceedings as the joint commission shall deem expedient, and according to and as is provided in the enactments of the respective states.



Section 32:9-4 - Determination Of Cost Of Property To Be Acquired Including Franchises

32:9-4. Determination of cost of property to be acquired including franchises
The joint commission shall sit as may be deemed expedient in order to determine the cost of the properties to be acquired, including the franchise incident thereto, situated in this state and the state of Pennsylvania, and also to determine any compensation to be allowed, as of the time of entry upon and taking possession of the property, for the value of the property, franchises, easements or rights in the two states. The franchise shall be estimated on its present value as incident to the property and not upon estimated future receipts from toll charge.



Section 32:9-5 - Right Of Entry

32:9-5. Right of entry
If the compensation to be paid for such properties shall not be agreed upon, the joint commission, having given at least sixty days' notice to the owners of the lands and parties in interest of its intention so to do, shall enter upon and take possession of the lands in the name of this state. Such entry and possession shall entitle the joint commission to the exclusive use and right of possession of the property for the purposes set forth in this chapter.



Section 32:9-6 - Meeting To View Property; Notice

32:9-6. Meeting to view property; notice
The joint commission shall appoint a time, not less than twenty nor more than thirty days therefrom, when they shall meet upon the property and view the same and the premises affected thereby.

It shall give at least ten days' personal notice of the time and place of the first meeting to the attorney general of this state, and to the president, secretary or director of any corporation or stock company or to any partnership or person affected, if a resident of this state, and if not, by advertisement for two consecutive weeks in two newspapers published in the county in which the bridge is located and by handbills posted upon the premises.



Section 32:9-7 - Hearing And Estimate Of Damages

32:9-7. Hearing and estimate of damages
The joint commission, having viewed the premises or examined the property, shall hear all parties interested and their witnesses, and shall estimate the value of the property taken, including any easements, rights or franchises incident thereto as well as the damages for property taken, injured or destroyed, and shall state to whom the damages are payable.



Section 32:9-8 - Filing Of Report; Notice

32:9-8. Filing of report; notice
Within ten days thereafter the joint commission shall file in the office of the clerk of the county in which the land or other property so taken is situated, to remain of record therein, a written report thereof under the hands of the joint commission or a majority of them, together with a plan showing the location of the bridge or bridges so taken and the names of the corporation, stock company, partnership or persons to whom the compensation or damages are payable.

Within ten days after the filing of the report, personal notice thereof shall be given to the owners and parties in interest, if resident in this state, and if not, by advertisement in a newspaper of general circulation in the county in which the bridge is located.



Section 32:9-9 - Proceeding To Have Compensation And Damages Fixed; Costs And Expenses

32:9-9. Proceeding to have compensation and damages fixed; costs and expenses
At any time within thirty days after the filing of the report by the joint commission, any party aggrieved may apply to the Superior Court in a proceeding in lieu of prerogative writ to have the amount of the compensation and damages fixed and paid. The costs, fees and expenses of the proceeding shall be paid as the court shall direct.

Amended by L.1953, c. 31, p. 564, s. 9.



Section 32:9-10 - Title In Fee To Property Acquired To Vest In State

32:9-10. Title in fee to property acquired to vest in state
The final compensation awarded or adjudged shall be deemed to include all amounts payable for the acquisition of the property and all rights, franchises and easements incident thereto, and when paid to the proper parties in interest, or paid into the Superior Court, shall vest the title in fee to the property so taken in the State of New Jersey.

Amended by L.1953, c. 31, p. 564, s. 10.



Section 32:9-11 - Equal Division Of Final Awards, Costs And Expenses

32:9-11. Equal division of final awards, costs and expenses
The sum of the total final awards of compensation and all court costs in both states, including advertisements and the expenses of the joint commission, incurred in the proceedings aforesaid, shall be defrayed by the respective states in equal proportions.



Section 32:9-12 - Toll Bridges Acquired To Be Free To Traveling Public

32:9-12. Toll bridges acquired to be free to traveling public
Immediately upon the acquisition of, entry upon and taking possession of the bridge properties by the joint commission, the toll charges thereon shall cease and the bridges shall be free to the traveling public under such laws of the respective states and rules and regulations of the joint commission as may be prescribed.



Section 32:9-13 - Use And Rental Of Bridges By Railroads

32:9-13. Use and rental of bridges by railroads
Any steam or passenger railroad or railway having in use and occupation any toll bridge acquired pursuant to this chapter, under a lease or agreement with a corporation, stock company, partnership or person owning the bridge, shall pay to the joint commission for the respective uses of this state and the state of Pennsylvania the rental, interest and charges in the same manner and proportions as they paid to such bridge corporation, company or owner as aforesaid, subject, however, to such change of charges or rentals as shall be made by the joint commission, subject to the approval of the public utility commission or other duly authorized and constituted body or bodies in the respective states.



Section 32:9-14 - Equal Payments Of Compensation, Damages And Costs To Owners

32:9-14. Equal payments of compensation, damages and costs to owners
The value of all bridge properties or interests therein acquired by the states of New Jersey and Pennsylvania as prescribed in this chapter, and all damages and costs arising from the taking of the same as aforesaid, shall be paid by the two states to the owners of said bridges as their interests may appear, in equal proportions as the interests of the states may appear.



Section 32:9-15 - Custody, Maintenance And Repair Of Bridges Acquired

32:9-15. Custody, maintenance and repair of bridges acquired
All bridges acquired pursuant to this chapter by this state jointly with the state of Pennsylvania, according as the bridges have a terminus in said states, respectively, shall be and remain in the charge and custody of any board or official that the respective governors of said states may designate.

Such bridges and the immediate approaches thereto shall be maintained jointly by the two states in equal proportions, and shall be rebuilt, constructed, reconstructed and maintained and kept in constant repair and rebuilt when destroyed, and the expense incident thereto shall be borne equally by the two states; provided that appropriate concurrent legislation for the same purpose be enacted by the state of Pennsylvania.



Section 32:9-16 - Deductions From Motor Vehicle Receipts For Maintenance And Repair Of Bridges

32:9-16. Deductions from motor vehicle receipts for maintenance and repair of bridges
The comptroller of the treasury is authorized to deduct from receipts of the motor vehicle department the amount appropriated for the maintenance and repair of bridges acquired under this chapter.



Section 32:9-17 - Appropriation To Commission Of All Moneys Received By It; Unexpended Balances And Receipts Reappropriated

32:9-17. Appropriation to commission of all moneys received by it; unexpended balances and receipts reappropriated
All moneys received from any source whatsoever by the Delaware River Joint Toll Bridge Commission whether from rentals, miscellaneous receipts or from the Commonwealth of Pennsylvania for its proportion of the maintenance of the said bridges is hereby appropriated to the said commission to be used for the maintenance of bridges and the payment to the Commonwealth of Pennsylvania of their proportion of the rentals and miscellaneous receipts. Any unexpended balance on June thirtieth, one thousand nine hundred and forty-six, including receipts from the Commonwealth of Pennsylvania and rental receipts are hereby reappropriated.

L.1946, c. 298, p. 998, s. 1.



Section 32:9-18 - Effective Date

32:9-18. Effective date
This act shall take effect July first, one thousand nine hundred and forty-six.

L.1946, c. 298, p. 999, s. 2.



Section 32:9A-1 - Property No Longer Needed For Joint State-owned Bridges Across Delaware River

32:9A-1. Property no longer needed for joint State-owned bridges across Delaware river
The Delaware River Joint Toll Bridge Commission, subject to the approval of the State Highway Commissioner, is hereby authorized and empowered to sell or otherwise dispose of any property, other than bridges and approaches, which was acquired by the State in connection with the acquisition of the joint State-owned bridges across the Delaware river between the Commonwealth of Pennsylvania and the State of New Jersey and which is deemed by the commission to be no longer useful or needed for the purposes of administering, operating or maintaining such bridges, but the proceeds of any such sale shall be paid to the State Treasurer who shall deposit the same into the General State Fund.

L.1952, c. 219, p. 752, s. 1.



Section 32:10-1 - Appointment Of Bridge Police; Oath

32:10-1. Appointment of bridge police; oath
The commission of the state of New Jersey appointed pursuant to section 32:9-1 of this title may appoint such policemen as may be found necessary to protect the public safety and preserve order upon the bridges acquired or constructed by such commission.

Every such policeman shall take an oath faithfully to perform the duties of his office, which oath shall be administered by an officer of this state having power to administer oaths.



Section 32:10-2 - Authority Of Bridge Police; Disposition Of Person Arrested

32:10-2. Authority of bridge police; disposition of person arrested
All policemen appointed by the Delaware River Joint Toll Bridge Commission when in uniform are hereby authorized and empowered to make arrest on view and without warrant on Sunday or any other day, for crimes, misdemeanors, and offenses of any character or for disorder, or breach of the peace or violations of any rules and regulations adopted by the Delaware River Joint Toll Bridge Commission, committed within the jurisdiction of this State on any bridge owned by or under the control of the said Delaware River Joint Toll Bridge Commission or on the approaches thereto or on any other property owned by or under the control of such commission. In addition such policemen shall have all the powers conferred by law on police officers or constables in the enforcement of laws of this State and the apprehension of violators.

Any person so arrested shall be conducted by the officer to the nearest available alderman, justice of the peace or magistrate of the political subdivision in which the arrest is made or, if there is no such official available, to the nearest available alderman, justice of the peace or magistrate of any adjoining political subdivision.

Amended by L.1945, c. 198, p. 683, s. 1.



Section 32:10-3 - Proceedings On Arrest Of Offenders

32:10-3. Proceedings on arrest of offenders
Any offender apprehended or arrested by any such policeman may be taken before the proper officer of this state and such officer may hold the offender for appearance in court in accordance with the laws of this state, or in cases of disorder, breach of the peace or violations of the rules and regulations of the joint commission, may punish the offender in the manner hereinafter provided.



Section 32:10-4 - Rules And Regulations By Joint Commission

32:10-4. Rules and regulations by joint commission
The joint commission may adopt such rules and regulations as it may deem expedient for the proper government of any such bridge and for the preservation of good order, safe traffic and proper conduct thereon. Copies of such rules and regulations shall be conspicuously posted on each bridge under the jurisdiction of the joint commission.



Section 32:10-5 - Penalties; Disposition

32:10-5. Penalties; disposition
A person guilty of disorderly conduct or breach of the peace on any such bridge or its approaches, or the property under the control of the joint commission, or violating any of the rules or regulations adopted by the joint commission shall, upon conviction thereof for a first offense, be liable to a fine of not less than ten nor more than twenty-five dollars, together with costs, and in default of the payment thereof, to imprisonment in the county jail of the county of this state where the bridge approach is located. Upon conviction of a second or subsequent offense the offender shall be liable to a fine of not less than twenty-five nor more than fifty dollars, together with costs, and in default of the payment thereof, to imprisonment as above provided for not less than thirty nor more than sixty days. The fines when recovered shall be paid into the state treasury.



Section 32:10-6 - Similar Legislation By Pennsylvania

32:10-6. Similar legislation by Pennsylvania
This chapter shall not take effect until a similar or substantially similar statute shall become a law of the state of Pennsylvania.



Section 32:10A-1 - Exemptions

32:10A-1. Exemptions
No tolls shall be charged for the passage of any ambulance, first-aid or emergency-aid vehicle or any vehicular fire-fighting apparatus or police vehicle, operated for the benefit of the public by the State of New Jersey or the State of Pennsylvania or by any county or municipal corporation, or by any nonprofit corporation or organization, first-aid squad, emergency squad, fire company or fire or police department, organized and operating in either of said States over the bridges across the Delaware river of the Delaware River Joint Toll Bridge Commission between New Jersey and Pennsylvania, or any part thereof, and any such vehicle or apparatus shall be entitled to pass thereover without the payment of any toll for such passage.

L.1961, c. 135, p. 803, s. 1.



Section 32:11-1 - Construction And Maintenance Of Free Bridges By "Joint Commission"

32:11-1. Construction and maintenance of free bridges by "joint commission"
The commission of the state of New Jersey appointed pursuant to section 32:9-1 of this title may provide for the construction and maintenance of free bridges across the Delaware river between this state and the commonwealth of Pennsylvania, and for that purpose may act in conjunction with a similar commission appointed for that purpose by the commonwealth of Pennsylvania, which commission of the commonwealth of Pennsylvania and of the state of New Jersey shall be known as the "joint commission" of such two states, whenever referred to in this chapter.



Section 32:11-2 - Officers And Employees Of Joint Commission

32:11-2. Officers and employees of joint commission
The joint commission may appoint a treasurer who may or may not be a member of the joint commission, a secretary, and such engineering, architectural and construction experts, inspectors and other employees as it may deem necessary, all of whom shall do such work as the joint commission may direct. The joint commission shall fix the compensation of the respective persons so appointed.



Section 32:11-3 - General Powers And Duties Of Joint Commission

32:11-3. General powers and duties of joint commission
The joint commission may:

a. Cause to be prepared the necessary and proper plans and specifications for the construction of any bridge across the Delaware river as shall be decided upon;

b. Select the location for the same and determine the size, type and method of construction thereof;

c. Plan and fix the boundaries of the bridge and the approaches thereto;

d. Make all necessary estimates of the probable cost of its construction and the acquisition of ground for its site and approaches;

e. Proceed to acquire the ground for the sites of the abutments and the approaches to such bridge in the manner hereinafter provided;

f. Enter into necessary contracts to build and equip the bridge and its approaches;

g. Obtain such consent as may be necessary of the government of the United States and the approval of the secretary of war; and

h. Cause a survey and map to be made of all lands, structures, rights of way, franchises, easements and other interests in lands lying within the state, including lands under water and riparian land owned by any person, corporation or municipality, the acquisition of which may be deemed necessary for the construction of the bridge, and cause such maps and surveys to be filed in its office.



Section 32:11-4 - Condemnation

32:11-4. Condemnation
The commission of the state of New Jersey may acquire any land, or interest in land, necessary for the construction of any such bridge, in accordance with the provisions of chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).



Section 32:11-5 - Authority Limited By Moneys Appropriated; Withdrawal Of Moneys

32:11-5. Authority limited by moneys appropriated; withdrawal of moneys
The commission of the state of New Jersey shall not exercise or carry out any authority or power herein given to bind this state, beyond the extent to which this state shall have appropriated or made available moneys for such purpose.

Such moneys, when appropriated, may be withdrawn from the treasury of this state by the commission of the state of New Jersey in such manner as shall be approved by the comptroller of the treasury.



Section 32:11-6 - Co-operation By Pennsylvania

32:11-6. Co-operation by Pennsylvania
The commission of the state of New Jersey shall not exercise or carry out any authority or power conferred by this chapter until the commonwealth of Pennsylvania has or shall, by appropriate legislation, fix and vest like powers in the joint commission and make an appropriation equal to the appropriation made or to be made by this state, for the purpose of providing for the cost of acquiring land for the approaches to and erection and construction of the approaches and the construction of any bridge under this chapter.



Section 32:11-7 - Restrictions On Payments For Work

32:11-7. Restrictions on payments for work
All contracts let by the joint commission shall provide for payments as the work advances, but the total payments to a contractor at any time before the final completion and acceptance of the work contracted for shall not exceed ninety per cent of the cost of the work done under any contract.



Section 32:11-8 - Installation And Leasing Of Public Service Facilities On Bridges

32:11-8. Installation and leasing of public service facilities on bridges
The joint commission in its discretion may provide and equip any such bridge and the approaches appurtenant thereto with such conduits, pipes, supplies and other appliances as may be necessary or convenient for the installation, maintenance and operation of telegraph, telephone, electric light or power, and other public service facilities.

It may enter into leases or contracts with public service companies for the installation, maintenance, operation and use of such facilities, and fix and collect suitable charges, rents, rentals or tolls for the privilege of leasing, operating, using or maintaining such facilities.



Section 32:11-9 - Regulating Operation Of Motor Vehicles Across Bridges

32:11-9. Regulating operation of motor vehicles across bridges
The joint commission, in its discretion, may provide for and regulate the operation of motor busses or similar vehicles on or across any such bridge.



Section 32:11-10 - Maintenance And Repair Of Bridges Constructed

32:11-10. Maintenance and repair of bridges constructed
Any such bridge, upon its completion, shall be maintained, repaired and operated by the joint commission in the same manner as interstate toll bridges between this state and the commonwealth of Pennsylvania heretofore acquired are by law maintained, repaired and operated.



Section 32:11-11 - Section Of River Where Bridges May Be Constructed

32:11-11. Section of river where bridges may be constructed
This chapter shall apply only to the construction of bridges at points located on the section of the Delaware river lying to the northward of the present stone arch railroad bridge of the Pennsylvania Railroad Company, extending across the Delaware river between the city of Trenton, Mercer county, New Jersey, and the borough of Morrisville, Bucks county, Pennsylvania.



Section 32:11AA-1 - Compact Authorized; Preamble

32:11AA-1. Compact authorized; preamble
The Governor is hereby authorized to enter into a compact, on behalf of the State of New Jersey, with the Commonwealth of Pennsylvania, which compact shall be in substantially the following form:

COMPACT BETWEEN

The Commonwealth of Pennsylvania and the State of New Jersey

Authorizing the Pennsylvania Turnpike Commission and the New Jersey Turnpike Authority, acting alone or in conjunction with each other, to construct, finance, operate and maintain a bridge across the Delaware river.

Whereas , In order to facilitate vehicular traffic between the eastern and western sections of the Commonwealth of Pennsylvania, the Pennsylvania Turnpike Commission, heretofore created by the provisions of the Act of Assembly approved the twenty-first day of May, one thousand nine hundred and thirty-seven (Pamphlet Laws 774) has been authorized and empowered by the provisions of said act and of the supplements and amendments thereto to construct, operate and maintain a turnpike from a point on the western boundary line of the Commonwealth of Pennsylvania to a point at the city of Philadelphia, and pursuant thereto is engaged in the construction, operation and maintenance of the Pennsylvania Turnpike System to carry vehicular traffic from the Pennsylvania-Ohio State line across the Commonwealth of Pennsylvania to a point at King of Prussia in Montgomery county, Pennsylvania, and has been further authorized and empowered by an Act of Assembly to construct, operate and maintain an extension of the Pennsylvania Turnpike System to carry such vehicular traffic to a point on or near the Delaware river between the Commonwealth of Pennsylvania and the State of New Jersey and there to construct, operate and maintain, either alone or in conjunction with the New Jersey Turnpike Authority, or to contract with the New Jersey Turnpike Authority for the construction, operation and maintenance of a bridge across the Delaware river, pursuant to such compact as may be entered into between the Commonwealth of Pennsylvania and the State of New Jersey; and

Whereas , The New Jersey Turnpike Authority heretofore created by the New Jersey Turnpike Authority Act of 1948 (Ch. 454, P.L.1948), has been authorized to construct and is constructing a turnpike project across the State of New Jersey from a point at State Highway Route No. 6 approximately three miles westerly from the westerly end of the George Washington Bridge to a point in the county of Salem at or near Deepwater to a connection with a new bridge across the Delaware river now under construction, and has been further authorized and empowered to construct, operate and maintain an extension to a point on or near the Delaware river, between the State of New Jersey and the Commonwealth of Pennsylvania, and there to construct, operate and maintain, either alone or in conjunction with the Pennsylvania Turnpike Commission or to contract with the Pennsylvania Turnpike Commission for the construction, operation and maintenance of, a bridge across the Delaware river, to connect with the Pennsylvania Turnpike System, pursuant to such compact as may be entered into between the State of New Jersey and the Commonwealth of Pennsylvania; and

Whereas , It is necessary that a bridge be provided across the Delaware river in order to form a connection between the Pennsylvania Turnpike System and the New Jersey turnpike and that provision be made for the financing, construction, operation and maintenance of said bridge under such agreement or agreements as may be entered into between the Pennsylvania Turnpike Commission and the New Jersey Turnpike Authority;

Now, Therefore , The Commonwealth of Pennsylvania and the State of New Jersey do hereby solemnly covenant and agree with each other, as follows:

L.1951, c. 285, p. 1023, s. 1.



Section 32:11AA-2 - Power To Finance, Construct, Operate And Maintain Bridge

32:11AA-2. Power to finance, construct, operate and maintain bridge
ARTICLE I

The Pennsylvania Turnpike Commission and the New Jersey Turnpike Authority, acting in co-operation with each other, are hereby authorized and empowered, in accordance with such agreement or agreements as shall be entered into pursuant to Article II hereof, to select the location for, and to prepare the necessary plans for the financing, construction, administration, operation and maintenance of, and to finance, construct, operate and maintain such bridge across the Delaware river as the commission and the authority may deem feasible and expedient to provide a connection between the Pennsylvania Turnpike System and the New Jersey turnpike to advance the interests of both States and to facilitate public travel.

L.1951, c. 285, p. 1025, s. 1.



Section 32:11AA-3 - Authority To Make Agreement

32:11AA-3. Authority to make agreement
ARTICLE II

The Pennsylvania Turnpike Commission and the New Jersey Turnpike Authority shall be and are hereby authorized and empowered to enter into an agreement or agreements, not in conflict or inconsistent with the provisions of Articles I and III hereof, setting forth in detail the location for such bridge and by whom and in what manner the bridge shall be financed, constructed, operated and maintained, including the manner of fixing and collecting tolls, and providing for joint action by said commission and authority where such joint action is deemed by them to be necessary or advisable and setting forth the manner in which any such joint action may be effected.

L.1951, c. 285, p. 1026, s. 1.



Section 32:11AA-4 - Construction Of Compact

32:11AA-4. Construction of compact
ARTICLE III

This compact shall be construed as granting supplemental and additional powers to the Pennsylvania Turnpike Commission and to the New Jersey Turnpike Authority and shall not be construed as being in derogation of any other powers of the Pennsylvania Turnpike Commission and New Jersey Turnpike Authority; provided, however, that (a) all acts and proceedings of said commission with respect to such bridge and its location, construction, financing, operation and maintenance shall not be in conflict or inconsistent with statutes of the Commonwealth of Pennsylvania creating or granting powers to said commission; (b) all acts and proceedings of said authority with respect to such bridge and its location, construction, financing, operation and maintenance shall not be in conflict or inconsistent with statutes of the State of New Jersey creating or granting powers to said Authority; and (c) the construction of a bridge at the location selected shall not be in contravention of any applicable provision of any compact or agreement entered into by the Commonwealth of Pennsylvania and the State of New Jersey which shall be in force and effect at the time of the construction of such bridge.

L.1951, c. 285, p. 1026, s. 1.



Section 32:11AA-5 - Effective Date Of Compact; Signing Of Compact; Number Of Originals; Filing

32:11AA-5. Effective date of compact; signing of compact; number of originals; filing
ARTICLE IV

1. This compact shall enter into force and become effective and binding between the Commonwealth of Pennsylvania and the State of New Jersey when (a) it has been adopted and enacted into law by the respective Legislatures of said Commonwealth and State, and (b) it has been signed by the respective Governors of the said Commonwealth and State, after authorization therefor by their respective Legislatures, and has been attested by the respective Secretaries of State of the said Commonwealth and State and the respective Seals of the said Commonwealth and State have been affixed thereto, and (c) the Congress of the United States of America has consented thereto.

2. This compact shall be signed, attested, and sealed in five originals, one each of said originals to be forwarded to the Governors of the said Commonwealth and State for filing in accordance with the laws of the said Commonwealth and State, one each of said originals to be deposited in the office of the Pennsylvania Turnpike Commission and the office of the New Jersey Turnpike Authority, and one of said originals to be deposited with the Secretary of State of the United States of America.

In Witness Whereof , And in evidence of the adoption and enactment into law of this compact by the Legislatures of the Commonwealth of Pennsylvania and State of New Jersey, the Governors of the Commonwealth of Pennsylvania and the State of New Jersey do hereby, in accordance with authority conferred by the Legislatures of their respective States, sign this compact in five originals, as attested by the respective Secretaries of State of the said Commonwealth and State, and have caused the respective Seals of the said Commonwealth and State to be hereunto affixed, this day of , 19 .

L.1951, c. 285, p. 1027, s. 1.



Section 32:11AA-6 - Force And Effect Of Compact

32:11AA-6. Force and effect of compact
Upon the coming into force of said compact as therein provided, such compact shall be and become binding and shall have the force and effect of a statute of the State of New Jersey, and the New Jersey Turnpike Authority shall thereupon become vested with all the powers, rights and privileges, and be subject to the duties and obligations, contained in said compact as though the same were specifically authorized and imposed by statute, and the State of New Jersey shall be bound by all of the obligations assumed by it under said compact; and the Governor shall transmit an original signed copy thereof to the Secretary of State of this State for filing in his office.

L.1951, c. 285, p. 1028, s. 2.



Section 32:11AA-7 - Consent Of Congress

32:11AA-7. Consent of Congress
The Governor is hereby authorized to apply, on behalf of the State of New Jersey, to the Congress of the United States for its consent to and approval of said compact; but in the absence of such consent and approval, the New Jersey Turnpike Authority shall have all of the powers which the Commonwealth of Pennsylvania and the State of New Jersey may confer upon it without the consent and approval of Congress.

L.1951, c. 285, p. 1028, s. 3.



Section 32:11AA-8 - Repeal

32:11AA-8. Repeal
Any provision of law heretofore enacted (except laws authorizing interstate compacts or agreements) which (a) restricts, prohibits, or limits the acquisition by, or any right or power of acquisition of, this State, acting alone or in conjunction with any other State or public body, of any bridge over the Delaware river, or the necessary approaches or appurtenances thereto, owned, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; or (b) restricts, prohibits, or limits the construction or acquisition of any bridge or tunnel over or under the Delaware river within any distance from any bridge at any time authorized, owned, held, operated or maintained by any county or municipality of this State, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body created by or in this State or any county or municipality thereof; is hereby repealed.

L.1951, c. 285, p. 1028, s. 4.



Section 32:11AA-9 - Partial Invalidity; Severability

32:11AA-9. Partial invalidity; severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1951, c. 285, p. 1029, s. 5.



Section 32:11AA-10 - Effective Date

32:11AA-10. Effective date
This act shall take effect immediately but the Governor shall not enter into the compact hereinabove set forth on behalf of the State of New Jersey until after passage by the Commonwealth of Pennsylvania of a substantially similar act embodying said compact between the two States.

L.1951, c. 285, p. 1029, s. 6.



Section 32:11B-1 - State Highway Commissioner Authorized To Accept Title To Lands For Terminus And Approach To Crossing

32:11B-1. State Highway Commissioner authorized to accept title to lands for terminus and approach to crossing
The State Highway Commissioner of the State of New Jersey be, and he hereby is, authorized and directed to accept title on behalf of and in the name of the State of New Jersey to those lands necessary or convenient for use as the eastern terminus and approach to such crossing and for the maintenance or extension thereof, which lands will be located in Salem county, New Jersey, and will extend eastward from the western boundary of the State of New Jersey at a point near the southern bank of the Salem canal. It shall not be deemed an objection to the acceptance of title to any such lands that easements, or rights of use, are outstanding in the hands of private individuals, partnerships, associations or corporations; provided, that such easements or rights of use create no liability on the part of the State Highway Commissioner of the State of New Jersey or on the part of the State of New Jersey other than the continuation of the right of use of such lands provided for in such easements or rights of use.

L.1946, c. 18, p. 52, s. 1.



Section 32:11B-2 - State To Hold Title To Land; Tolls; Maintenance And Repair

32:11B-2. State to hold title to land; tolls; maintenance and repair
That the State of New Jersey will take title to said lands as provided in section one of this act and will hold the same dedicated to the purpose of the construction, operation and maintenance of said crossing so long as said crossing shall exist; and no tolls will be charged by the State of New Jersey for the use of the crossing to be constructed on or under said lands so long as any bonds shall be outstanding issued by the State Highway Department of the State of Delaware, for the purpose of financing the construction of said crossing or any additions thereto or improvements or repairs thereof; provided, however, that the State of New Jersey shall not be liable in any respect whatsoever for any expense, cost, liability or indebtedness incurred for the construction, operation, maintenance or repair of such crossing.

L.1946, c. 18, p. 52, s. 2.



Section 32:11B-3 - Condemnation Of Real Estate Authorized

32:11B-3. Condemnation of real estate authorized
In the event that the State Highway Department of the State of Delaware is unable, by agreement with the owner or owners thereof, to cause title to all lands in Salem county necessary or convenient for the construction, operation or maintenance of such crossing, the eastern terminus thereof and approaches thereto to be conveyed to the State of New Jersey as contemplated in section one hereof, the State Highway Commissioner of New Jersey shall be, and he hereby is, authorized and directed upon the written request of the State Highway Department of the State of Delaware and upon being satisfactorily assured, by the deposit of cash or otherwise, by said State Highway Department that it, the said State Highway Department, will provide the money necessary to pay the condemnation money or damages awarded and expenses of the proceeding, to condemn for the use of and to become a part of the highway system of the State of New Jersey the real estate in Salem county, New Jersey, deemed by said State Highway Department of the State of Delaware and said State Highway Commissioner of the State of New Jersey to be necessary or convenient for the construction, operation and maintenance of said crossing, the eastern terminus thereof and approaches thereto. Said condemnation shall be effected in the manner in which the said State Highway Commissioner is now authorized by law to condemn land for highway purposes.

L.1946, c. 18, p. 53, s. 3.



Section 32:11B-4 - License To State Highway Department Of Delaware To Use Lands For Crossing And Terminus

32:11B-4. License to State Highway Department of Delaware to use lands for crossing and terminus
Upon the acceptance of title to lands as provided in section one of this act and upon the acquisition of the right of use of lands as provided in section three of this act, the State Highway Department of the State of Delaware is granted a license to use said lands for the purpose of construction, operating and maintaining said crossing, the terminus thereof and the approaches thereto and any additions thereto or improvements or repairs thereof.

L.1946, c. 18, p. 53, s. 4.



Section 32:11B-5 - Consent Of State To Delaware State Highway Department To Construct And Operate Crossing And Charge Tolls Given

32:11B-5. Consent of State to Delaware State Highway Department to construct and operate crossing and charge tolls given
The consent of the State of New Jersey is hereby granted to the State of Delaware, acting by and through the said State Highway Department of the State of Delaware to construct, maintain and operate and to charge and collect tolls, rates and rents for the use of a crossing and approaches thereto over or under the Delaware river, the eastern terminus whereof to be in Salem county, New Jersey, at or near the southern bank of the Salem canal, in accordance with the provisions of certain legislation enacted by the General Assembly of the State of Delaware.

L.1946, c. 18, p. 54, s. 5.



Section 32:11B-6 - Exemption From Taxation

32:11B-6. Exemption from taxation
Said crossing and all property acquired or used for the purpose thereof in the State of New Jersey and the revenues thereof shall at all times be free from taxation by the State of New Jersey or any political subdivision thereof.

L.1946, c. 18, p. 54, s. 6.



Section 32:11B-7 - Liberal Construction Required

32:11B-7. Liberal construction required
This act shall be liberally construed so as to facilitate the construction, operation and maintenance of said crossing.

L.1946, c. 18, p. 54, s. 7.



Section 32:11B-8 - Partial Invalidity

32:11B-8. Partial invalidity
In case, for any reason, any section or any provision of this act shall be questioned in any court and shall be held to be unconstitutional or invalid, the same shall not be held to affect any other section or provision of this act.

L.1946, c. 18, p. 54, s. 8.



Section 32:11B-9 - Legal Investments In Securities Issued To Finance Memorial River Crossing

32:11B-9. Legal investments in securities issued to finance memorial river crossing
The following may, in addition to other investments allowed by law, properly and legally invest any funds, including capital, belonging to them or within their control in bonds or other obligations issued by the State of Delaware for the purpose of financing the cost of constructing a crossing over or under the Delaware river between the State of New Jersey and the State of Delaware, as a memorial to the citizens of the States of Delaware and New Jersey who gave their lives in the armed forces of the United States in World War II; that is to say:

(a) Insurance companies, insurance associations, and all other persons carrying on an insurance business.

(b) Executors, administrators, guardians, committees, conservators, liquidators, rehabilitators, receivers, trustees, and all other persons occupying similar fiduciary positions.

(c) Banks, trust companies, bankers and savings banks.

(d) Savings and loan, and building and loan associations, investment companies, and other financial institutions.

(e) Credit unions, cemetery associations, mutual benevolent and benefit associations.

(f) Firemen's, police, and teachers' association pension and relief funds.

(g) Other pension, retirement, compensation, and sinking fund systems.

(h) The State and its counties, and municipalities and their subdivisions and agencies.

(i) All public officers, officials, boards, commissions, bodies and agencies of the State and its counties, and municipalities and their subdivisions and agencies.

(j) Any other individual, firm, group, corporation, association, institution, and fund of any nature whatsoever.

L.1948, c. 179, p. 923, s. 1.



Section 32:11B-10 - Application Of Act

32:11B-10. Application of act
The provisions of this act shall not apply to any trust fund where the deed of trust, or will, or any court having jurisdiction of the same, specially directs that said trust fund shall be invested in other securities.

L.1948, c. 179, p. 924, s. 2.



Section 32:11C-1 - Easements, Streets, Roads Or Highways; Use Or Taking Of Property Of Municipality By Condemnation

32:11C-1. Easements, streets, roads or highways; use or taking of property of municipality by condemnation
For the effectuation of its authorized purposes, any commission created by interstate compact or agreement and authorized and empowered to construct, maintain or operate one or more vehicular crossings over the Delaware river, is hereby authorized and empowered, subject to the approval of the State Highway Commissioner, to enter upon, use, overpass, underpass, occupy, enlarge, construct, improve or close any easement, street, road or highway, or to use, occupy or take by condemnation property for any of its authorized purposes, now or hereafter vested in or held by any municipality in New Jersey.

L.1952, c. 40, p. 132, s. 1.



Section 32:11C-2 - Notice To Municipality; Consent Of Municipality Unnecessary

32:11C-2. Notice to municipality; consent of municipality unnecessary
Before entering upon, using, overpassing, underpassing, occupying, enlarging, constructing, improving or closing any easement, street, road, highway or property of any municipality, such commission shall, in writing, notify the chief administrative officer or governing body of the municipality of its intention so to do, together with the approximate time of the commencement of the work of the commission affecting such street, road, highway or property. It shall not be necessary for the commission to obtain the consent of the municipality or the governing body thereof for the exercise of any of the powers conferred by this act, any law or compact to the contrary notwithstanding.

L.1952, c. 40, p. 132, s. 2.



Section 32:11C-3 - Damages, Payment Of; Jurisdiction Of Superior Court

32:11C-3. Damages, payment of; jurisdiction of Superior Court
If, under the Constitution and laws of the State of New Jersey, any damages are payable to any municipality by reason of the exercise of the powers conferred by this act, such damages shall be paid by the commission and shall be ascertained and determined in the manner provided by the compact or agreement creating such commission, and the amendments thereto and supplements thereof. The Superior Court shall have jurisdiction in any proceeding instituted to ascertain and determine such damages.

L.1952, c. 40, p. 133, s. 3.



Section 32:11C-4 - Costs And Expenses Of Removal, Alteration, Change Or Relocation; Maintenance And Repair

32:11C-4. Costs and expenses of removal, alteration, change or relocation; maintenance and repair
Whenever necessary, because of the exercise of any of the powers herein conferred, to remove, alter, change or relocate any facilities owned by a municipality or any municipal agency of a municipality located above or below the surface of the street, road or highway or property vested in, or held by, the municipality, the commission shall pay the costs or expenses involved in connection with such removal, alteration, change, or relocation. All streets, roads or highways or parts thereof, designated and used by the commission as a part of any approach, bridge plaza or approach highway, shall be maintained and kept in repair by the commission.

L.1952, c. 40, p. 133, s. 4.



Section 32:11C-5 - Powers To Be Construed As Additional

32:11C-5. Powers to be construed as additional
The powers vested in any such commission by this act shall be construed as being in addition to and not in diminution of the powers heretofore or hereafter vested in said commission by law.

L.1952, c. 40, p. 133, s. 5.



Section 32:11D-1 - Short Title

32:11D-1. Short title
This act shall be known and may be cited as the Delaware River Basin Compact.

L.1961, c. 13, p. 44, s. 1.1.



Section 32:11D-2 - Definitions

32:11D-2. Definitions
For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(a) "Basin" shall mean the area of drainage into the Delaware river and its tributaries, including Delaware bay;

(b) "Commission" shall mean the Delaware River Basin Commission created and constituted by this compact;

(c) "Compact" shall mean this act.

(d) "Cost" shall mean direct and indirect expenditures, commitment, and net induced adverse effects, whether or not compensated for, used or incurred in connection with the establishment, acquisition, construction, maintenance and operation of a project;

(e) "Facility" shall mean any real or personal property, within or without the basin, and improvements thereof or thereon, and any and all rights of way, water, water rights, plants, structures, machinery and equipment, acquired, constructed, operated or maintained for the beneficial use of water resources or related land uses including, without limiting the generality of the foregoing, any and all things and appurtenances necessary, useful or convenient for the control, collection, storage, withdrawal, diversion, release, treatment, transmission, sale or exchange of water; or for navigation thereon, or the development and use of hydroelectric energy and power, and public recreational facilities; or the propagation of fish and wildlife; or to conserve and protect the water resources of the basin or any existing or future water supply source, or to facilitate any other uses of any of them;

(f) "Federal Government" shall mean the government of the United States of America, and any appropriate branch, department, bureau or division thereof, as the case may be;

(g) "Project" shall mean any work, service or activity which is separately planned, financed, or identified by the commission, or any separate facility undertaken or to be undertaken within a specified area, for the conservation, utilization, control, development or management of water resources which can be established and utilized independently or as an addition to an existing facility, and can be considered as a separate entity for purposes of evaluation;

(h) "Signatory party" shall mean a State or Commonwealth party to this compact, and the Federal Government;

(i) "Water resources" shall include water and related natural resources in, on, under, or above the ground, including related uses of land, which are subject to beneficial use, ownership or control.

L.1961, c. 13, p. 44, s. 1.2.



Section 32:11D-3 - Purpose And Findings

32:11D-3. Purpose and findings
The legislative bodies of the respective signatory parties hereby find and declare:

(a) The water resources of the basin are affected with a local, State, regional and national interest and their planning, conservation, utilization, development, management and control, under appropriate arrangements for intergovernmental co-operation, are public purposes of the respective signatory parties.

(b) The water resources of the basin are subject to the sovereign right and responsibility of the signatory parties, and it is the purpose of this compact to provide for a joint exercise of such powers of sovereignty in the common interests of the people of the region.

(c) The water resources of the basin are functionally interrelated, and the uses of these resources are interdependent. A single administrative agency is therefore essential for effective and economical direction, supervision and co-ordination of efforts and programs of Federal, State and local governments and of private enterprise.

(d) The water resources of the Delaware River Basin, if properly planned and utilized, are ample to meet all presently projected demands, including existing and added diversions in future years; and ever-increasing economies and efficiencies in the use and reuse of water resources can be brought about by comprehensive planning, programming and management.

(e) In general, the purposes of this compact are to promote interstate comity; to remove causes of present and future controversy; to make secure and protect present developments within the States; to encourage and provide for the planning, conservation, utilization, development, management and control of the water resources of the basin; to provide for co-operative planning and action by the signatory parties with respect to such water resources; and to apply the principle of equal and uniform treatment to all water users who are similarly situated and to all users of related facilities, without regard to established political boundaries.

L.1961, c. 13, p. 46, s. 1.3.



Section 32:11D-4 - Powers Of Congress; Withdrawal

32:11D-4. Powers of Congress; withdrawal
Nothing in this compact shall be construed to relinquish the functions, powers or duties of the Congress of the United States with respect to the control of any navigable waters within the basin, nor shall any provision hereof be construed in derogation of any of the constitutional powers of the Congress to regulate commerce among the States and with foreign nations. The power and right of the Congress to withdraw the Federal Government as a party to this compact or to revise or modify the terms, conditions and provisions under which it may remain a party by amendment, repeal or modification of any Federal statute applicable thereto is recognized by the signatory parties.

L.1961, c. 13, p. 47, s. 1.4.



Section 32:11D-5 - Existing Agencies; Construction

32:11D-5. Existing agencies; construction
It is the purpose of the signatory parties to preserve and utilize the functions, powers and duties of existing offices and agencies of government to the extent not inconsistent with this compact, and the commission is authorized and directed to utilize and employ such offices and agencies for the purpose of this compact to the fullest extent it finds feasible and advantageous.

L.1961, c. 13, p. 47, s. 1.5.



Section 32:11D-6 - Duration Of Compact

32:11D-6. Duration of compact
(a) The duration of this compact shall be for an initial period of 100 years from its effective date, and it shall be continued for additional periods of 100 years if not later than 20 years nor sooner than 25 years prior to the termination of the initial period or any succeeding period none of the signatory States, by authority of an act of its Legislature, notifies the commission of intention to terminate the compact at the end of the then current 100-year period.

(b) In the event that this compact should be terminated by operation of paragraph (a) above, the commission shall be dissolved, its assets and liabilities transferred, and its corporate affairs wound up, in such manner as may be provided by act of the Congress.

L.1961, c. 13, p. 47, s. 1.6.



Section 32:11D-7 - Commission Created

32:11D-7. Commission created
The Delaware River Basin Commission is hereby created as a body politic and corporate, with succession for the duration of this compact, as an agency and instrumentality of the governments of the respective signatory parties.

L.1961, c. 13, p. 48, s. 2.1.



Section 32:11D-8 - Commission Membership

32:11D-8. Commission membership
The commission shall consist of the Governors of the signatory States, ex officio, and 1 commissioner to be appointed by the President of the United States to serve during the term of office of the President.

L.1961, c. 13, p. 48, s. 2.2.



Section 32:11D-9 - Alternates

32:11D-9. Alternates
Each member of the commission shall appoint an alternate to act in his place and stead, with authority to attend all meetings of the commission, and with power to vote in the absence of the member. Unless otherwise provided by law of the signatory party for which he is appointed, each alternate shall serve during the term of the member appointing him, subject to removal at the pleasure of the member. In the event of a vacancy in the office of alternate, it shall be filled in the same manner as an original appointment for the unexpired term only.

L.1961, c. 13, p. 48, s. 2.3.



Section 32:11D-10 - Compensation

32:11D-10. Compensation
Members of the commission and alternates shall serve without compensation but may be reimbursed for necessary expenses incurred in and incident to the performance of their duties.

L.1961, c. 13, p. 49, s. 2.4.



Section 32:11D-11 - Voting Power

32:11D-11. Voting power
Each member shall be entitled to 1 vote on all matters which may come before the commission. No action of the commission shall be taken at any meeting unless a majority of the membership shall vote in favor thereof.

L.1961, c. 13, p. 49, s. 2.5.



Section 32:11D-12 - Organization And Procedure

32:11D-12. Organization and procedure
The commission shall provide for its own organization and procedure, and shall adopt rules and regulations governing its meetings and transactions. It shall organize annually by the election of a chairman and vice-chairman from among its members. It shall provide by its rules for the appointment by each member in his discretion of an advisor to serve without compensation, who may attend all meetings of the commission and its committees.

L.1961, c. 13, p. 49, s. 2.6.



Section 32:11D-13 - Jurisdiction Of The Commission

32:11D-13. Jurisdiction of the commission
The commission shall have, exercise and discharge its functions, powers and duties within the limits of the basin, except that it may in its discretion act outside the basin whenever such action may be necessary or convenient to effectuate its powers or duties within the basin, or to sell or dispose of water, hydroelectric power or other water resources within or without the basin. The commission shall exercise such power outside the basin only upon the consent of the State in which it proposes to act.

L.1961, c. 13, p. 49, s. 2.7.



Section 32:11D-14 - Purpose And Policy

32:11D-14. Purpose and policy
The commission shall develop and effectuate plans, policies and projects relating to the water resources of the basin. It shall adopt and promote uniform and co-ordinated policies for water conservation, control, use and management in the basin. It shall encourage the planning, development and financing of water resources projects according to such plans and policies.

L.1961, c. 13, p. 49, s. 3.1.



Section 32:11D-15 - Comprehensive Plan, Program And Budgets

32:11D-15. Comprehensive plan, program and budgets
The commission shall, in accordance with Article 13 of this compact, formulate and adopt:

(a) A comprehensive plan, after consultation with water users and interested public bodies, for the immediate and long range development and uses of the water resources of the basin;

(b) A water resources program, based upon the comprehensive plan, which shall include a systematic presentation of the quantity and quality of water resources needs of the area to be served for such reasonably foreseeable period as the commission may determine, balanced by existing and proposed projects required to satisfy such needs, including all public and private projects affecting the basin, together with a separate statement of the projects proposed to be undertaken by the commission during such period; and

(c) An annual current expense budget, and an annual capital budget consistent with the water resources program covering the commission's projects and facilities for the budget period.

L.1961, c. 13, p. 50, s. 3.2.



Section 32:11D-16 - Allocations, Diversions And Releases

32:11D-16. Allocations, diversions and releases
The commission shall have the power from time to time as need appears, in accordance with the doctrine of equitable apportionment, to allocate the waters of the basin to and among the States signatory to this compact and to and among their respective political subdivisions, and to impose conditions, obligations and release requirements related thereto, subject to the following limitations:

(a) The commission, without the unanimous consent of the parties to the United States Supreme Court decree in New Jersey v. New York, 347 U.S. 995 (1954), shall not impair, diminish or otherwise adversely affect the diversions, compensating releases, rights, conditions, obligations, and provisions for the administration thereof as provided in said decree; provided, however, that after consultation with the river master under said decree the commission may find and declare a state of emergency resulting from a drought or catastrophe and it may thereupon by unanimous consent of its members authorize and direct an increase or decrease in any allocation or diversion permitted or releases required by the decree, in such manner and for such limited time as may be necessary to meet such an emergency condition.

(b) No allocation of waters hereafter made pursuant to this section shall constitute a prior appropriation of the waters of the basin or confer any superiority of right in respect to the use of those waters, nor shall any such action be deemed to constitute an apportionment of the waters of the basin among the parties hereto; provided that this paragraph shall not be deemed to limit or restrict the power of the commission to enter into covenants with respect to water supply, with a duration not exceeding the life of this compact, as it may deem necessary for the benefit or development of the water resources of the basin.

(c) Any proper party deeming itself aggrieved by action of the commission with respect to an out-of-basin diversion or compensating releases in connection therewith, notwithstanding the powers delegated to the commission by this compact may invoke the original jurisdiction of the United States Supreme Court within 1 year after such action for an adjudication and determination thereof de novo. Any other action of the commission pursuant to this section shall be subject to judicial review in any court of competent jurisdiction.

L.1961, c. 13, p. 50, s. 3.3.



Section 32:11D-17 - Supreme Court Decree; Waivers

32:11D-17. Supreme Court decree; waivers
Each of the signatory States and their respective political subdivisions, in consideration of like action by the others, and in recognition of reciprocal benefits, hereby waives and relinquishes for the duration of this compact any right, privilege or power it may have to apply for any modification of the terms of the decree of the United States Supreme Court in New Jersey v. New York, 347 U.S. 995 (1954) which would increase or decrease the diversions authorized or increase or decrease the releases required thereunder, except that a proceeding to modify such decree to increase diversions or compensating releases in connection with such increased diversions may be prosecuted by a proper party to effectuate rights, powers, duties and obligations under section 3.3 of this compact, and except as may be required to effectuate the provisions of paragraphs III B 3 and V B of said decree.

L.1961, c. 13, p. 51, s. 3.4.



Section 32:11D-18 - Supreme Court Decree; Specific Limitations On Commission

32:11D-18. Supreme Court decree; specific limitations on commission
Except as specifically provided in sections 3.3 and 3.4 of this article, nothing in this compact shall be construed in any way to impair, diminish or otherwise adversely affect the rights, powers, privileges, conditions and obligations contained in the decree of the United States Supreme Court in New Jersey v. New York, 347 U.S. 995 (1954). To this end, and without limitation thereto, the commission shall not:

(a) Acquire, construct or operate any project or facility or make any order or take any action which would impede or interfere with the rights, powers, privileges, conditions or obligations contained in said decree;

(b) Impose or collect any fee, charge or assessment with respect to diversions of waters of the basin permitted by said decree;

(c) Exercise any jurisdiction, except upon consent of all the parties to said decree, over the planning, design, construction, operation or control of any projects, structures or facilities constructed or used in connection with withdrawals, diversions and releases of waters of the basin authorized by said decree or of the withdrawals, diversions or releases to be made thereunder; or

(d) Serve as river master under said decree, except upon consent of all the parties thereto.

L.1961, c. 13, p. 52, s. 3.5.



Section 32:11D-19 - General Powers

32:11D-19. General powers
The commission may:

(a) Plan, design, acquire, construct, reconstruct, complete, own, improve, extend, develop, operate and maintain any and all projects, facilities, properties, activities and services, determined by the commission to be necessary, convenient or useful for the purposes of this compact;

(b) Establish standards of planning, design and operation of all projects and facilities in the basin which affect its water resources, including without limitation thereto water and waste treatment plants, stream and lake recreational facilities, trunk mains for water distribution, local flood protection works, small watershed management programs, and ground water recharging operations;

(c) Conduct and sponsor research on water resources, their planning, use, conservation, management, development, control and protection, and the capacity, adaptability and best utility of each facility thereof, and collect, compile, correlate, analyze, report and interpret data on water resources and uses in the basin, including without limitation thereto the relation of water to other resources, industrial water technology, ground water movement, relation between water price and water demand, and general hydrological conditions;

(d) Compile and co-ordinate systematic stream stage and ground water level forecasting data, and publicize such information when and as needed for water uses, flood warning, quality maintenance or other purposes;

(e) Conduct such special ground water investigations, tests, and operations and compile such data relating thereto as may be required to formulate and administer the comprehensive plan;

(f) Prepare, publish and disseminate information and reports with respect to the water problems of the basin and for the presentation of the needs, resources and policies of the basin to executive and legislative branches of the signatory parties;

(g) Negotiate for such loans, grants, services or other aids as may be lawfully available from public or private sources to finance or assist in effectuating any of the purposes of this compact; and to receive and accept such aid upon such terms and conditions, and subject to such provisions for repayment as may be required by Federal or State law or as the commission may deem necessary or desirable;

(h) Exercise such other and different powers as may be delegated to it by this compact or otherwise pursuant to law, and have and exercise all powers necessary or convenient to carry out its express powers or which may be reasonably implied therefrom.

L.1961, c. 13, p. 53, s. 3.6.



Section 32:11D-20 - Rates And Charges

32:11D-20. Rates and charges
The commission may from time to time after public notice and hearing fix, alter and revise rates, rentals, charges and tolls and classifications thereof, for the use of facilities which it may own or operate and for products and services rendered thereby, without regulation or control by any department, office or agency of any signatory party.

L.1961, c. 13, p. 54, s. 3.7.



Section 32:11D-21 - Referral And Review

32:11D-21. Referral and review
No project having a substantial effect on the water resources of the basin shall hereafter be undertaken by any person, corporation or governmental authority unless it shall have been first submitted to and approved by the commission, subject to the provisions of sections 3.3 and 3.5. The commission shall approve a project whenever it finds and determines that such project would not substantially impair or conflict with the comprehensive plan and may modify and approve as modified, or may disapprove any such project whenever it finds and determines that the project would substantially impair or conflict with such plan. The commission shall provide by regulation for the procedure of submission, review and consideration of projects, and for its determinations pursuant to this section. Any determination of the commission hereunder shall be subject to judicial review in any court of competent jurisdiction.

L.1961, c. 13, p. 54, s. 3.8.



Section 32:11D-22 - Co-ordination And Co-operation

32:11D-22. Co-ordination and co-operation
The commission shall promote and aid the co-ordination of the activities and programs of Federal, State, municipal and private agencies concerned with water resources administration in the basin. To this end, but without limitation thereto, the commission may:

(a) Advise, consult, contract, financially assist, or otherwise co-operate with any and all such agencies;

(b) Employ any other agency or instrumentality of any of the signatory parties or of any political subdivision thereof, in the design, construction, operation and maintenance of structures, and the installation and management of river control systems, or for any other purpose;

(c) Develop and adopt plans and specifications for particular water resources projects and facilities which so far as consistent with the comprehensive plan incorporate any separate plans of other public and private organizations operating in the basin, and permit the decentralized administration thereof;

(d) Qualify as a sponsoring agency under any Federal legislation heretofore or hereafter enacted to provide financial or other assistance for the planning, conservation, utilization, development, management or control of water resources.

L.1961, c. 13, p. 55, s. 3.9.



Section 32:11D-23 - Advisory Committees

32:11D-23. Advisory committees
The commission may constitute and empower advisory committees, which may be comprised of representatives of the public and of Federal, State, county and municipal governments, water resources agencies, water-using industries, water-interest groups, labor and agriculture.

L.1961, c. 13, p. 55, s. 3.10.



Section 32:11D-24 - Generally

32:11D-24. Generally
The commission shall have power to develop, implement and effectuate plans and projects for the use of the waters of the basin for domestic, municipal, agricultural and industrial water supply. To this end, without limitation thereto, it may provide for, construct, acquire, operate and maintain dams, reservoirs and other facilities for utilization of surface and ground water resources, and all related structures, appurtenances and equipment on the river and its tributaries and at such off-river sites as it may find appropriate, and may regulate and control the use thereof.

L.1961, c. 13, p. 55, s. 4.1.



Section 32:11D-25 - Storage And Release Of Waters

32:11D-25. Storage and release of waters
(a) The commission shall have power to acquire, operate and control projects and facilities for the storage and release of waters, for the regulation of flows and supplies of surface and ground waters of the basin, for the protection of public health, stream quality control, economic development, improvement of fisheries, recreation, dilution and abatement of pollution, the prevention of undue salinity and other purposes.

(b) No signatory party shall permit any augmentation of flow to be diminished by the diversion of any water of the basin during any period in which waters are being released from storage under the direction of the commission for the purpose of augmenting such flow, except in cases where such diversion is duly authorized by this compact, or by the commission pursuant thereto, or by the judgment, order or decree of a court of competent jurisdiction.

L.1961, c. 13, p. 56, s. 4.2.



Section 32:11D-26 - Assessable Improvements

32:11D-26. Assessable improvements
The commission may undertake to provide stream regulation in the main stream or any tributary in the basin and may assess on an annual basis or otherwise the cost thereof upon water users or any classification of them specially benefited thereby to a measurable extent, provided that no such assessment shall exceed the actual benefit to any water user. Any such assessment shall follow the procedure prescribed by law for local improvement assessments and shall be subject to judicial review in any court of competent jurisdiction.

L.1961, c. 13, p. 56, s. 4.3.



Section 32:11D-27 - Co-ordination

32:11D-27. Co-ordination
Prior to entering upon the execution of any project authorized by this article, the commission shall review and consider all existing rights, plans and programs of the signatory parties, their political subdivisions, private parties, and water users which are pertinent to such project, and shall hold a public hearing on each proposed project.

L.1961, c. 13, p. 57, s. 4.4.



Section 32:11D-28 - Additional Powers

32:11D-28. Additional powers
In connection with any project authorized by this article, the commission shall have power to provide storage, treatment, pumping and transmission facilities, but nothing herein shall be construed to authorize the commission to engage in the business of distributing water.

L.1961, c. 13, p. 57, s. 4.5.



Section 32:11D-29 - General Powers

32:11D-29. General powers
The commission may undertake investigations and surveys, and acquire, construct, operate and maintain projects and facilities to control potential pollution and abate or dilute existing pollution of the water resources of the basin. It may invoke as complainant the power and jurisdiction of water pollution abatement agencies of the signatory parties.

L.1961, c. 13, p. 57, s. 5.1.



Section 32:11D-30 - Policy And Standards

32:11D-30. Policy and standards
The commission may assume jurisdiction to control future pollution and abate existing pollution in the waters of the basin, whenever it determines after investigation and public hearing upon due notice that the effectuation of the comprehensive plan so requires. The standard of such control shall be that pollution by sewage or industrial or other waste originating within a signatory state shall not injuriously affect waters of the basin as contemplated by the comprehensive plan. The commission, after such public hearing may classify the waters of the basin and establish standards of treatment of sewage, industrial or other waste, according to such classes including allowance for the variable factors of surface and ground waters, such as size of the stream, flow, movement, location, character, self-purification, and usage of the waters affected. After such investigation, notice and hearing the commission may adopt and from time to time amend and repeal rules, regulations and standards to control such future pollution and abate existing pollution, and to require such treatment of sewage, industrial or other waste within a time reasonable for the construction of the necessary works as may be required to protect the public health or to preserve the waters of the basin for uses in accordance with the comprehensive plan.

L.1961, c. 13, p. 57, s. 5.2.



Section 32:11D-31 - Co-operative Legislation And Administration

32:11D-31. Co-operative legislation and administration
Each of the signatory parties covenants and agrees to prohibit and control pollution of the waters of the basin according to the requirements of this compact and to co-operate faithfully in the control of future pollution in and abatement of existing pollution from the rivers, streams, and waters in the basin which flow through, under, into or border upon any of such signatory States, and in order to effect such object, agrees to enact any necessary legislation to enable each such party to place and maintain the waters of said basin in a satisfactory condition, available for safe and satisfactory use as public and industrial water supplies after reasonable treatment, suitable for recreational usage, capable of maintaining fish and other aquatic life, free from unsightly or malodorous nuisances due to floating solids or sludge deposits and adaptable to such other uses as may be provided by the comprehensive plan.

L.1961, c. 13, p. 58, s. 5.3.



Section 32:11D-32 - Enforcement

32:11D-32. Enforcement
The commission may, after investigation and hearing, issue an order or orders upon any person or public or private corporation, or other entity, to cease the discharge of sewage, industrial or other waste into waters of the basin which it determines to be in violation of such rules and regulations as it shall have adopted for the prevention and abatement of pollution. Any such order or orders may prescribe the date, including a reasonable time for the construction of any necessary works, on or before which such discharge shall be wholly or partially discontinued, modified or treated, or otherwise conformed to the requirements of such rules and regulations. Such order shall be reviewable in any court of competent jurisdiction. The courts of the signatory parties shall have jurisdiction to enforce against any person, public or private corporation, or other entity, any and all provisions of this article or of any such order. The commission may bring an action in its own name in any such court of competent jurisdiction to compel compliance with any provision of this article, or any rule or regulation issued pursuant thereto or of any such order, according to the practice and procedure of the court.

L.1961, c. 13, p. 58, s. 5.4.



Section 32:11D-33 - Further Jurisdiction

32:11D-33. Further jurisdiction
Nothing in this compact shall be construed to repeal, modify or qualify the authority of any signatory party to enact any legislation or enforce any additional conditions and restrictions to lessen or prevent the pollution of waters within its jurisdiction.

L.1961, c. 13, p. 59, s. 5.5.



Section 32:11D-34 - General Powers

32:11D-34. General powers
The commission may plan, design, construct and operate and maintain projects and facilities, as it may deem necessary or desirable for flood damage reduction. It shall have power to operate such facilities and to store and release waters on the Delaware river and its tributaries and elsewhere within the basin, in such manner, at such times, and under such regulations as the commission may deem appropriate to meet flood conditions as they may arise.

L.1961, c. 13, p. 59, s. 6.1.



Section 32:11D-35 - Flood Plain Zoning

32:11D-35. Flood plain zoning
(a) The commission shall have power to adopt, amend and repeal recommended standards, in the manner provided by this section, relating to the nature and extent of the uses of land in areas subject to flooding by waters of the Delaware river and its tributaries. Such standards shall not be deemed to impair or restrict the power of the signatory parties or their political subdivisions to adopt zoning and other land use regulations not inconsistent therewith.

(b) The commission may study and determine the nature and extent of the flood plains of the Delaware river and its tributaries. Upon the basis of such studies, it may establish encroachment lines and delineate the areas subject to flood, including a classification of lands with reference to relative risk of flood and the establishment of standards for flood plain use which will safeguard the public health, safety and property. Prior to the adoption of any standards delineating such area or defining such use, the commission shall hold public hearings, in the manner provided by article 14, with respect to the substance of such standards. At or before such public hearings the proposed standards shall be available, and all interested persons shall be given an opportunity to be heard thereon at the hearing. Upon the adoption and promulgation of such standards, the commission may enter into agreements to provide technical and financial aid to any municipal corporation for the administration and enforcement of any local land use ordinances or regulations giving effect to such standards.

L.1961, c. 13, p. 60, s. 6.2.



Section 32:11D-36 - Flood Lands Acquisition

32:11D-36. Flood lands acquisition
The commission shall have power to acquire the fee or any lesser interest in lands and improvements thereon within the area of a flood plain for the purpose of restricting the use of such property so as to minimize the flood hazard, converting property to uses appropriate to flood plain conditions, or preventing unwarranted constrictions that reduce the ability of the river channel to carry flood water. Any such action shall be in accord with the standards adopted and promulgated pursuant to section 6.2.

L.1961, c. 13, p. 60, s. 6.3.



Section 32:11D-37 - Flood And Stream Stage Warnings And Posting

32:11D-37. Flood and stream stage warnings and posting
The commission may cause lands particularly subject to flood to be posted with flood hazard warnings, and may from time to time cause flood advisory notices to be published and circulated as conditions may warrant.

L.1961, c. 13, p. 61, s. 6.4.



Section 32:11D-38 - Watersheds Generally

32:11D-38. Watersheds generally
The commission shall promote sound practices of watershed management in the basin, including projects and facilities to retard runoff and waterflow and prevent soil erosion.

L.1961, c. 13, p. 61, s. 7.1.



Section 32:11D-39 - Soil Conservation And Forestry

32:11D-39. Soil conservation and forestry
The commission may acquire, sponsor or operate facilities and projects to encourage soil conservation, prevent and control erosion, and to promote land reclamation and sound forestry practices.

L.1961, c. 13, p. 61, s. 7.2.



Section 32:11D-40 - Fish And Wildlife

32:11D-40. Fish and wildlife
The commission may acquire, sponsor or operate projects and facilities for the maintenance and improvement of fish and wildlife habitats related to the water resources of the basin.

L.1961, c. 13, p. 61, s. 7.3.



Section 32:11D-41 - Co-operative Planning And Operation

32:11D-41. Co-operative planning and operation
(a) The commission shall co-operate with the appropriate agencies of the signatory parties and with other public and private agencies in the planning and effectuation of a co-ordinated program of facilities and projects authorized by this article.

(b) The commission shall not operate any such project or facility unless it has first found and determined that no other suitable unit or agency of government is available to operate the same upon reasonable conditions, in accordance with the intent and purpose expressed in section 1.5 of this compact.

L.1961, c. 13, p. 61, s. 7.4.



Section 32:11D-42 - Development

32:11D-42. Development
The commission shall provide for the development of water related public sports and recreational facilities. The commission on its own account or in cooperation with a signatory party, political subdivision or any agency thereof may provide for the construction, maintenance and administration of such facilities, subject to the provisions of section 8.2 hereof.

L.1961, c. 13, p. 62, s. 8.1.



Section 32:11D-43 - Co-operative Planning And Operation

32:11D-43. Co-operative planning and operation
(a) The commission shall co-operate with the appropriate agencies of the signatory parties and with other public and private agencies in the planning and effectuation of a co-ordinated program of facilities and projects authorized by this article.

(b) The commission shall not operate any such project or facility unless it has first found and determined that no other suitable unit or agency of government is available to operate the same upon reasonable conditions, in accordance with the intent and purpose expressed in section 1.5 of this compact.

L.1961, c. 13, p. 62, s. 8.2.



Section 32:11D-44 - Operation And Maintenance

32:11D-44. Operation and maintenance
The commission, within limits prescribed by this article, shall:

(a) Encourage activities of other public agencies having water related recreational interests and assist in the co-ordination thereof;

(b) Recommend standards for the development and administration of water related recreational facilities;

(c) Provide for the administration, operation and maintenance of recreational facilities owned or controlled by the commission and for the letting and supervision of private concessions in accordance with this article.

L.1961, c. 13, p. 62, s. 8.3.



Section 32:11D-45 - Concessions

32:11D-45. Concessions
The commission shall after notice and public hearing provide by regulation for the award of contracts for private concessions in connection with recreational facilities, including any renewal or extension thereof, upon sealed competitive bids after public advertisement therefor.

L.1961, c. 13, p. 62, s. 8.4.



Section 32:11D-46 - Development

32:11D-46. Development
The waters of the Delaware river and its tributaries may be impounded and used by or under authority of the commission for the generation of hydroelectric power and hydroelectric energy, in accordance with the comprehensive plan.

L.1961, c. 13, p. 63, s. 9.1.



Section 32:11D-47 - Power Generation

32:11D-47. Power generation
The commission may develop and operate, or authorize to be developed and operated, dams and related facilities and appurtenances for the purpose of generating hydroelectric power and hydroelectric energy.

L.1961, c. 13, p. 63, s. 9.2.



Section 32:11D-48 - Transmission

32:11D-48. Transmission
The commission may provide facilities for the transmission of hydroelectric power and hydroelectric energy produced by it where such facilities are not otherwise available upon reasonable terms, for the purpose of wholesale marketing of power and nothing herein shall be construed to authorize the commission to engage in the business of direct sale to consumers.

L.1961, c. 13, p. 63, s. 9.3.



Section 32:11D-49 - Development Contracts

32:11D-49. Development contracts
The commission may after public notice and hearing enter into contracts on reasonable terms, consideration and duration under which public utilities or public agencies may develop hydroelectric power and hydroelectric energy through the use of dams, related facilities and other appurtenances.

L.1961, c. 13, p. 63, s. 9.4.



Section 32:11D-50 - Rates And Charges

32:11D-50. Rates and charges
Rates and charges fixed by the commission for power which is produced by its facilities shall be reasonable, nondiscriminatory, and just.

L.1961, c. 13, p. 63, s. 9.5.



Section 32:11D-51 - Power Of Regulation

32:11D-51. Power of regulation
The commission may regulate and control withdrawals and diversions from surface waters and ground waters of the basin, as provided by this article. The commission may enter into agreements with the signatory parties relating to the exercise of such power of regulation or control and may delegate to any of them such powers of the commission as it may deem necessary or desirable.

L.1961, c. 13, p. 64, s. 10.1.



Section 32:11D-52 - Determination Of Protected Areas

32:11D-52. Determination of protected areas
The commission may from time to time after public hearing upon due notice determine and delineate such areas within the basin wherein the demands upon supply made by water users have developed or threaten to develop to such a degree as to create a water shortage or to impair or conflict with the requirements or effectuation of the comprehensive plan, and any such areas may be designated as "protected areas." The commission, whenever it determines that such shortage no longer exists, shall terminate the protected status of such area and shall give public notice of such termination.

L.1961, c. 13, p. 64, s. 10.2.



Section 32:11D-53 - Withdrawal Permits

32:11D-53. Withdrawal permits
In any protected areas so determined and delineated, no person, firm, corporation or other entity shall divert or withdraw water for domestic, municipal, agricultural or industrial uses in excess of such quantities as the commission may prescribe by general regulation, except (i) pursuant to a permit granted under this article, or (ii) pursuant to a permit or approval heretofore granted under the laws of any of the signatory States.

L.1961, c. 13, p. 64, s. 10.3.



Section 32:11D-54 - Emergency

32:11D-54. Emergency
In the event of a drought or other condition which may cause an actual and immediate shortage of available water supply within the basin, or within any part thereof, the commission may, after public hearing, determine and delineate the area of such shortage and declare a water supply emergency therein. For the duration of such emergency as determined by the commission no person, firm, corporation or other public or private entity shall divert or withdraw water for any purpose, in excess of such quantities as the commission may prescribe by general regulation or authorize by special permit granted hereunder.

L.1961, c. 13, p. 64, s. 10.4.



Section 32:11D-55 - Standards

32:11D-55. Standards
Permits shall be granted, modified or denied as the case may be so as to avoid such depletion of the natural stream flows and ground waters in the protected area or in an emergency area as will adversely affect the comprehensive plan or the just and equitable interests and rights of other lawful users of the same source, giving due regard to the need to balance and reconcile alternative and conflicting uses in the event of an actual or threatened shortage of water of the quality required.

L.1961, c. 13, p. 65, s. 10.5.



Section 32:11D-56 - Judicial Review

32:11D-56. Judicial review
The determinations and delineations of the commission pursuant to section 10.2 and the granting, modification or denial of permits pursuant to section 10.3 through 10.5 shall be subject to judicial review in any court of competent jurisdiction.

L.1961, c. 13, p. 65, s. 10.6.



Section 32:11D-57 - Maintenance Of Records

32:11D-57. Maintenance of records
Each State shall provide for the maintenance and preservation of such records of authorized diversions and withdrawals and the annual volume thereof as the commission shall prescribe. Such records and supplementary reports shall be furnished to the commission at its request.

L.1961, c. 13, p. 65, s. 10.7.



Section 32:11D-58 - Existing State Systems

32:11D-58. Existing State systems
Whenever the commission finds it necessary or desirable to exercise the powers conferred by this article any diversion or withdrawal permits authorized or issued under the laws of any of the signatory States shall be superseded to the extent of any conflict with the control and regulation exercised by the commission.

L.1961, c. 13, p. 65, s. 10.8.



Section 32:11D-59 - Federal Agencies And Projects

32:11D-59. Federal agencies and projects
For the purposes of avoiding conflicts of jurisdiction and of giving full effect to the commission as a regional agency of the signatory parties, the following rules shall govern Federal projects affecting the water resources of the basin, subject in each case to the provisions of section 1.4 of this compact:

(a) The planning of all projects related to powers delegated to the commission by this compact shall be undertaken in consultation with the commission;

(b) No expenditure or commitment shall be made for or on account of the construction, acquisition or operation of any project or facility nor shall it be deemed authorized, unless it shall have first been included by the commission in the comprehensive plan;

(c) Each Federal agency otherwise authorized by law to plan, design, construct, operate or maintain any project or facility in or for the basin shall continue to have, exercise and discharge such authority except as specifically provided by this section.

L.1961, c. 13, p. 66, s. 11.1.



Section 32:11D-60 - State And Local Agencies And Projects

32:11D-60. State and local agencies and projects
For the purpose of avoiding conflicts of jurisdiction and of giving full effect to the commission as a regional agency of the signatory parties, the following rules shall govern projects of the signatory States, their political subdivisions and public corporations affecting water resources of the basin:

(a) The planning of all projects related to powers delegated to the commission by this compact shall be undertaken in consultation with the commission;

(b) No expenditure or commitment shall be made for or on account of the construction, acquisition or operation of any project or facility unless it shall have first been included by the commission in the comprehensive plan;

(c) Each State and local agency otherwise authorized by law to plan, design, construct, operate or maintain any project or facility in or for the basin shall continue to have, exercise and discharge such authority, except as specifically provided by this section.

L.1961, c. 13, p. 66, s. 11.2.



Section 32:11D-61 - Reserved Taxing Powers Of States

32:11D-61. Reserved taxing powers of States
Each of the signatory parties reserves the right to levy, assess and collect fees, charges and taxes on or measured by the withdrawal or diversion of waters of the basin for use within the jurisdictions of the respective signatory parties.

L.1961, c. 13, p. 67, s. 11.3.



Section 32:11D-62 - Project Costs And Evaluation Standards

32:11D-62. Project costs and evaluation standards
The commission shall establish uniform standards and procedures for the evaluation, determination of benefits, and cost allocations of projects affecting the basin, and for the determination of project priorities, pursuant to the requirements of the comprehensive plan and its water resources program. The commission shall develop equitable cost sharing and reimbursement formulas for the signatory parties including:

(a) Uniform and consistent procedures for the allocation of project costs among purposes included in multiple-purpose programs;

(b) Contracts and arrangements for sharing financial responsibility among and with signatory parties, public bodies, groups and private enterprise, and for the supervision of their performance;

(c) Establishment and supervision of a system of accounts for reimbursable purposes and directing the payments and charges to be made from such accounts;

(d) Determining the basis and apportioning amounts (i) of reimbursable revenues to be paid signatory parties or their political subdivisions, and (ii) of payments in lieu of taxes to any of them.

L.1961, c. 13, p. 67, s. 11.4.



Section 32:11D-63 - Co-operative Services

32:11D-63. Co-operative services
The commission shall furnish technical services, advice and consultation to authorized agencies of the signatory parties with respect to the water resources of the basin, and each of the signatory parties pledges itself to provide technical and administrative services to the commission upon request, within the limits of available appropriations and to co-operate generally with the commission for the purposes of this compact, and the cost of such services may be reimbursable whenever the parties deem appropriate.

L.1961, c. 13, p. 68, s. 11.5.



Section 32:11D-64 - Borrowing Power

32:11D-64. Borrowing power
The commission may borrow money for any of the purposes of this compact, and may issue its negotiable bonds and other evidences of indebtedness in respect thereto. All such bonds and evidences of indebtedness shall be payable solely out of the properties and revenues of the commission without recourse to taxation. The bonds and other obligations of the commission, except as may be otherwise provided in the indenture under which they were issued, shall be direct and general obligations of the commission and the full faith and credit of the commission are hereby pledged for the prompt payment of the debt service thereon and for the fulfillment of all other undertakings of the commission assumed by it to or for the benefit of the holders thereof.

L.1961, c. 13, p. 68, s. 12.1.



Section 32:11D-65 - Funds And Expenses

32:11D-65. Funds and expenses
The purposes of this compact shall include without limitation thereto all costs of any project or facility or any part thereof, including interest during a period of construction and a reasonable time thereafter and any incidental expenses (legal, engineering, fiscal, financial consultant and other expenses) connected with issuing and disposing of the bonds; all amounts required for the creation of an operating fund, construction fund, reserve fund, sinking fund, or other special fund; all other expenses connected with the planning, design, acquisition, construction, completion, improvement or reconstruction of any facility or any part thereof; and reimbursement of advances by the commission or by others for such purposes and for working capital.

L.1961, c. 13, p. 68, s. 12.2.



Section 32:11D-66 - Credit Excluded; Officers, State And Municipal

32:11D-66. Credit excluded; officers, State and municipal
The commission shall have no power to pledge the credit of any signatory party, or of any county or municipality, or to impose any obligation for payment of the bonds upon any signatory party or any county or municipality. Neither the commissioners nor any person executing the bonds shall be liable personally on the bonds of the commission or be subject to any personal liability or accountability by reason of the issuance thereof.

L.1961, c. 13, p. 69, s. 12.3.



Section 32:11D-67 - Funding And Refunding

32:11D-67. Funding and refunding
Whenever the commission deems it expedient, it may fund and refund its bonds and other obligations whether or not such bonds and obligations have matured. It may provide for the issuance, sale or exchange of refunding bonds for the purpose of redeeming or retiring any bonds (including the payment of any premium, duplicate interest or cash adjustment required in connection therewith) issued by the commission or issued by any other issuing body, the proceeds of the sale of which have been applied to any facility acquired by the commission or which are payable out of the revenues of any facility acquired by the commission. Bonds may be issued partly to refund bonds and other obligations then outstanding, and partly for any other purpose of the commission. All provisions of this compact applicable to the issuance of bonds are applicable to refunding bonds and to the issuance, sale or exchange thereof.

L.1961, c. 13, p. 69, s. 12.4.



Section 32:11D-68 - Bonds; Authorization Generally

32:11D-68. Bonds; authorization generally
Bonds and other indebtedness of the commission shall be authorized by resolution of the commission. The validity of the authorization and issuance of any bonds by the commission shall not be dependent upon nor affected in any way by: (i) the disposition of bond proceeds by the commission or by contract, commitment or action taken with respect to such proceeds; or (ii) the failure to complete any part of the project for which bonds are authorized to be issued. The commission may issue bonds in 1 or more series and may provide for 1 or more consolidated bond issues, in such principal amounts and with such terms and provisions as the commission may deem necessary. The bonds may be secured by a pledge of all or any part of the property, revenues and franchises under its control. Bonds may be issued by the commission in such amount, with such maturities and in such denominations and form or forms, whether coupon or registered, as to both principal and interest, as may be determined by the commission. The commission may provide for redemption of bonds prior to maturity on such notice and at such time or times and with such redemption provisions, including premiums, as the commission may determine.

L.1961, c. 13, p. 69, s. 12.5.



Section 32:11D-69 - Bonds; Resolutions And Indentures Generally

32:11D-69. Bonds; resolutions and indentures generally
The commission may determine and enter into indentures providing for the principal amount, date or dates, maturities, interest rate, denominations, form, registration, transfer, interchange and other provisions of the bonds and coupons and the terms and conditions upon which the same shall be executed, issued, secured, sold, paid, redeemed, funded and refunded. The resolution of the commission authorizing any bond or any indenture so authorized under which the bonds are issued may include all such covenants and other provisions other than any restriction on the regulatory powers vested in the commission by this compact as the commission may deem necessary or desirable for the issue, payment, security, protection or marketing of the bonds, including without limitation covenants and other provisions as to the rates or amounts of fees, rents and other charges to be charged or made for use of the facilities; the use, pledge, custody, securing, application and disposition of such revenues, of the proceeds of the bonds, and of any other moneys of the commission; the operation, maintenance, repair and reconstruction of the facilities and the amounts which may be expended therefor; the sale, lease or other disposition of the facilities; the insuring of the facilities and of the revenues derived therefrom; the construction or other acquisition of other facilities; the issuance of additional bonds or other indebtedness; the rights of the bondholders and of any trustee for the bondholders upon default by the commission or otherwise; and the modification of the provisions of the indenture and of the bonds. Reference on the face of the bonds to such resolution or indenture by its date of adoption or the apparent date on the face thereof is sufficient to incorporate all of the provisions thereof and of this compact into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this compact and is bound thereby.

L.1961, c. 13, p. 70, s. 12.6.



Section 32:11D-70 - Maximum Maturity

32:11D-70. Maximum maturity
No bond by its terms shall mature in more than 50 years from its own date and in the event any authorized issue is divided into 2 or more series or divisions, the maximum maturity date hereby authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

L.1961, c. 13, p. 71, s. 12.7.



Section 32:11D-71 - Tax Exemption

32:11D-71. Tax exemption
All bonds issued by the commission under the provisions of this compact and the interest thereof shall at all times be free and exempt from all taxation by or under authority of any of the signatory parties, except for transfer, inheritance and estate taxes.

L.1961, c. 13, p. 71, s. 12.8.



Section 32:11D-72 - Interest

32:11D-72. Interest
Bonds shall bear interest at a rate determined by the commission, payable annually or semiannually.

L.1961, c. 13, p. 71, s. 12.9. Amended by L.1970, c. 266, s. 1; L.1983, c. 526, s. 1.



Section 32:11D-73 - Place Of Payment

32:11D-73. Place of payment
The commission may provide for the payment of the principal and interest of bonds at any place or places within or without the signatory States, and in any specified lawful coin or currency of the United States of America.

L.1961, c. 13, p. 72, s. 12.10.



Section 32:11D-74 - Execution

32:11D-74. Execution
The commission may provide for the execution and authentication of bonds by the manual, lithographed or printed facsimile signature of officers of the commission, and by additional authentication by a trustee or fiscal agent appointed by the commission. If any of the officers whose signatures or counter signatures appear upon the bonds or coupons cease to be officers before the delivery of the bond or coupons, their signatures or counter signatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

L.1961, c. 13, p. 72, s. 12.11.



Section 32:11D-75 - Holding Own Bonds

32:11D-75. Holding own bonds
The commission shall have power out of any funds available therefor to purchase its bonds and may hold, cancel or resell such bonds.

L.1961, c. 13, p. 72, s. 12.12.



Section 32:11D-76 - Sale

32:11D-76. Sale
The commission may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The commission may sell bonds at less than their par or face value but no issue of bonds may be sold at an aggregate price below the par or face value thereof if such sale would result in a net interest cost to the commission calculated upon the entire issue so sold of more than 6% per annum payable semiannually, according to standard tables of bond values. All bonds issued and sold for cash pursuant to this act shall be sold on sealed proposals to the highest bidder. Prior to such sale, the commission shall advertise for bids by publication of a notice of sale not less than 10 days prior to the date of sale, at least once in a newspaper of general circulation printed and published in New York City carrying municipal bond notices and devoted primarily to financial news. The commission may reject any and all bids submitted and may thereafter sell the bonds so advertised for sale at private sale to any financially responsible bidder under such terms and conditions as it deems most advantageous to the public interest, but the bonds shall not be sold at a net interest cost calculated upon the entire issue so advertised, greater than the lowest bid which was rejected. In the event the commission desires to issue its bonds in exchange for an existing facility or portion thereof, or in exchange for bonds secured by the revenues of an existing facility, it may exchange such bonds for the existing facility or portion thereof or for the bonds so secured, plus an additional amount of cash, without advertising such bonds for sale.

L.1961, c. 13, p. 72, s. 12.13.



Section 32:11D-77 - Negotiability

32:11D-77. Negotiability
All bonds issued under the provisions of this compact are negotiable instruments, except when registered in the name of a registered owner.

L.1961, c. 13, p. 73, s. 12.14.



Section 32:11D-78 - Legal Investments

32:11D-78. Legal investments
Bonds of the commission shall be legal investments for savings banks, fiduciaries and public funds in each of the signatory States.

L.1961, c. 13, p. 73, s. 12.15.



Section 32:11D-79 - Validation Proceedings

32:11D-79. Validation proceedings
Prior to the issuance of any bonds, the commission may institute a special proceeding to determine the legality of proceedings to issue the bonds and their validity under the laws of any of the signatory parties. Such proceeding shall be instituted and prosecuted in rem and the judgment rendered therein shall be conclusive against all persons whomsoever and against each of the signatory parties.

L.1961, c. 13, p. 73, s. 12.16.



Section 32:11D-80 - Recording

32:11D-80. Recording
No indenture need be recorded or filed in any public office, other than the office of the commission. The pledge of revenues provided in any indenture shall take effect forthwith as provided therein and irrespective of the date of receipt of such revenues by the commission or the indenture trustee. Such pledge shall be effective as provided in the indenture without physical delivery of the revenues to the commission or to the indenture trustee.

L.1961, c. 13, p. 73, s. 12.17.



Section 32:11D-81 - Pledged Revenues

32:11D-81. Pledged revenues
Bond redemption and interest payments shall, to the extent provided in the resolution or indenture, constitute a first, direct and exclusive charge and lien on all such rates, rents, tolls, fees and charges and other revenues and interest thereon received from the use and operation of the facility, and on any sinking or other funds created therefrom. All such rates, rents, tolls, fees, charges and other revenues, together with interest thereon, shall constitute a trust fund for the security and payment of such bonds and except as and to the extent provided in the indenture with respect to the payment therefrom of expenses for other purposes including administration, operation, maintenance, improvements or extensions of the facilities or other purposes shall not be used or pledged for any other purpose so long as such bonds, or any of them, are outstanding and unpaid.

L.1961, c. 13, p. 74, s. 12.18.



Section 32:11D-82 - Remedies

32:11D-82. Remedies
The holder of any bond may for the equal benefit and protection of all holders of bonds similarly situated: (a) by mandamus or other appropriate proceedings require and compel the performance of any of the duties imposed upon the commission or assumed by it, its officers, agents or employees under the provisions of any indenture, in connection with the acquisition, construction, operation, maintenance, repair, reconstruction or insurance of the facilities, or in connection with the collection, deposit, investment, application and disbursement of the rates, rents, tolls, fees, charges and other revenues derived from the operation and use of the facilities, or in connection with the deposit, investment and disbursement of the proceeds received from the sale of bonds; or (b) by action or suit in a court of competent jurisdiction of any signatory party require the commission to account as if it were the trustee of an express trust, or enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds.

L.1961, c. 13, p. 74, s. 12.19.



Section 32:11D-83 - Capital Financing By Signatory Parties; Guaranties

32:11D-83. Capital financing by signatory parties; guaranties
(a) The signatory parties will provide such capital funds required for projects of the commission as may be authorized by their respective statutes in accordance with a cost sharing plan prepared pursuant to Article 11 of this compact; but nothing in this section shall be deemed to impose any mandatory obligation on any of the signatory parties other than such obligations as may be assumed by a signatory party in connection with a specific project or facility.

(b) Bonds of the commission, notwithstanding any other provision of this compact, may be executed and delivered to any duly authorized agency of any of the signatory parties without public offering and may be sold and resold with or without the guaranty of such signatory party, subject to and in accordance with the constitutions of the respective signatory parties.

(c) The commission may receive and accept, and the signatory parties may make, loans, grants, appropriations, advances and payments of reimbursable or nonreimbursable funds or property in any form for the capital or operating purposes of the commission.

L.1961, c. 13, p. 75, s. 12.20.



Section 32:11D-84 - Comprehensive Plan

32:11D-84. Comprehensive plan
The commission shall develop and adopt, and may from time to time review and revise, a comprehensive plan for the immediate and long range development and use of the water resources of the basin. The plan shall include all public and private projects and facilities which are required, in the judgment of the commission, for the optimum planning, development, conservation, utilization, management and control of the water resources of the basin to meet present and future needs; provided that the plan shall include any projects required to conform with any present or future decree or judgment of any court of competent jurisdiction. The commission may adopt a comprehensive plan or any revision thereof in such part or parts as it may deem appropriate, provided that before the adoption of the plan or any part or revision thereof the commission shall consult with water users and interested public bodies and public utilities and shall consider and give due regard to the findings and recommendations of the various agencies of the signatory parties and their political subdivisions. The commission shall conduct public hearings with respect to the comprehensive plan prior to the adoption of the plan or any part or revision thereof.

L.1961, c. 13, p. 75, s. 13.1.



Section 32:11D-85 - Water Resources Program

32:11D-85. Water resources program
The commission shall annually adopt a water resources program, based upon the comprehensive plan, consisting of the projects and facilities which the commission proposes to be undertaken by the commission and by other authorized governmental and private agencies, organizations and persons during the ensuing 6 years or such other reasonably foreseeable period as the commission may determine. The water resources program shall include a systematic presentation of:

(1) the quantity and quality of water resources needs for such period;

(2) the existing and proposed projects and facilities required to satisfy such needs, including all public and private projects to be anticipated;

(3) a separate statement of the projects proposed to be undertaken by the commission during such period.

L.1961, c. 13, p. 76, s. 13.2.



Section 32:11D-86 - Annual Current Expense And Capital Budgets

32:11D-86. Annual current expense and capital budgets
(a) The commission shall annually adopt a capital budget including all capital projects it proposes to undertake or continue during the budget period containing a statement of the estimated cost of each project and the method of financing thereof.

(b) The commission shall annually adopt a current expense budget for each fiscal year. Such budget shall include the commission's estimated expenses for administration, operation, maintenance and repairs, including a separate statement thereof for each project, together with its cost allocation. The total of such expenses shall be balanced by the commission's estimated revenues from all sources, including the cost allocations undertaken by any of the signatory parties in connection with any project. Following the adoption of the annual current expense budget by the commission, the executive director of the commission shall:

(1) certify to the respective signatory parties the amounts due in accordance with existing cost sharing established for each project; and

(2) transmit certified copies of such budget to the principal budget officer of the respective signatory parties at such time and in such manner as may be required under their respective budgetary procedures. The amount required to balance the current expense budget in addition to the aggregate amount of item (1) above and all other revenues available to the commission shall be apportioned equitably among the signatory parties by unanimous vote of the commission, and the amount of such apportionment to each signatory party shall be certified together with the budget.

(c) The respective signatory parties covenant and agree to include the amounts so apportioned for the support of the current expense budget in their respective budgets next to be adopted, subject to such review and approval as may be required by their respective budgetary processes. Such amounts shall be due and payable to the commission in quarterly installments during its fiscal year, provided that the commission may draw upon its working capital to finance its current expense budget pending remittances by the signatory parties.

L.1961, c. 13, p. 77, s. 13.3.



Section 32:11D-87 - Auxiliary Powers Of Commission; Functions Of Commissioners

32:11D-87. Auxiliary powers of commission; functions of commissioners
(a) The commission, for the purposes of this compact, may:

(1) Adopt and use a corporate seal, enter into contracts, sue and be sued in all courts of competent jurisdiction;

(2) Receive and accept such payments, appropriations, grants, gifts, loans, advances and other funds, properties and services as may be transferred or made available to it by any signatory party or by any other public or private corporation or individual, and enter into agreements to make reimbursement for all or part thereof;

(3) Provide for, acquire and adopt detailed engineering, administrative, financial and operating plans and specifications to effectuate, maintain or develop any facility or project;

(4) Control and regulate the use of facilities owned or operated by the commission;

(5) Acquire, own, operate, maintain, control, sell and convey real and personal property and any interest therein by contract, purchase, lease, license, mortgage or otherwise as it may deem necessary for any project or facility, including any and all appurtenances thereto necessary, useful or convenient for such ownership, operation, control, maintenance or conveyance;

(6) Have and exercise all corporate powers essential to the declared objects and purposes of the commission.

(b) The commissioners, subject to the provisions of this compact, shall:

(1) Serve as the governing body of the commission, and exercise and discharge its powers and duties except as otherwise provided by or pursuant to this compact;

(2) Determine the character of and the necessity for its obligations and expenditures and the manner in which they shall be incurred, allowed, and paid subject to any provisions of law specifically applicable to agencies or instrumentalities created by compact;

(3) Provide for the internal organization and administration of the commission;

(4) Appoint the principal officers of the commission and delegate to and allocate among them administrative functions, powers and duties;

(5) Create and abolish offices, employments and positions as it deems necessary for the purposes of the commission, and subject to the provisions of this article, fix and provide for the qualification, appointment, removal, term, tenure, compensation, pension and retirement rights of its officers and employees;

(6) Let and execute contracts to carry out the powers of the commission.

L.1961, c. 13, p. 78, s. 14.1.



Section 32:11D-88 - Regulations; Enforcement

32:11D-88. Regulations; enforcement
The commission may:

(a) Make and enforce reasonable rules and regulations for the effectuation, application and enforcement of this compact; and it may adopt and enforce practices and schedules for or in connection with the use, maintenance and administration of projects and facilities it may own or operate and any product or service rendered thereby; provided that any rule or regulation, other than 1 which deals solely with the internal management of the commission, shall be adopted only after public hearing and shall not be effective unless and until filed in accordance with the law of the respective signatory parties applicable to administrative rules and regulations generally; and

(b) Designate any officer, agent or employee of the commission to be an investigator or watchman and such person shall be vested with the powers of a peace officer of the State in which he is duly assigned to perform his duties.

L.1961, c. 13, p. 79, s. 14.2.



Section 32:11D-89 - Tax Exemption

32:11D-89. Tax exemption
The commission, its property, functions, and activities shall be exempt from taxation by or under the authority of any of the signatory parties or any political subdivision thereof; provided that in lieu of property taxes the commission shall, as to specific projects, make payments to local taxing districts in annual amounts which shall equal the taxes lawfully assessed upon property for the tax year next prior to its acquisition by the commission for a period of 10 years. The nature and amount of such payments shall be reviewed by the commission at the end of 10 years, and from time to time thereafter, upon reasonable notice and opportunity to be heard to the affected taxing district, and the payments may be thereupon terminated or continued in such reasonable amount as may be necessary or desirable to take into account hardships incurred and benefits received by the taxing jurisdiction which are attributable to the project.

L.1961, c. 13, p. 80, s. 14.3.



Section 32:11D-90 - Meetings; Public Hearing; Records, Minutes

32:11D-90. Meetings; public hearing; records, minutes
(a) All meetings of the commission shall be open to the public.

(b) The commission shall conduct at least 1 public hearing prior to the adoption of the comprehensive plan, water resources program, annual capital and current expense budgets, the letting of any contract for the sale or other disposition by the commission of hydroelectric energy or water resources to any person, corporation or entity, and in all other cases wherein this compact requires a public hearing. Such hearing shall be held upon at least 10 days public notice given by posting at the offices of the commission. The commission shall also provide forthwith for distribution of such notice to the press and by the mailing of a copy thereof to any person who shall request such notices.

(c) The minutes of the commission shall be a public record open to inspection at its offices during regular business hours.

L.1961, c. 13, p. 80, s. 14.4.



Section 32:11D-91 - Officers Generally

32:11D-91. Officers generally
(a) The officers of the commission shall consist of an executive director and such additional officers, deputies and assistants as the commission may determine. The executive director shall be appointed and may be removed by the affirmative vote of a majority of the full membership of the commission. All other officers and employees shall be appointed by the executive director under such rules of procedure as the commission may determine.

(b) In the appointment and promotion of officers and employees for the commission, no political, racial, religious or residence test or qualification shall be permitted or given consideration, but all such appointments and promotions shall be solely on the basis of merit and fitness. Any officer or employee of the commission who is found by the commission to be guilty of a violation of this section shall be removed from office by the commission.

L.1961, c. 13, p. 81, s. 14.5.



Section 32:11D-92 - Oath Of Office

32:11D-92. Oath of office
An oath of office in such form as the commission shall prescribe shall be taken, subscribed and filed with the commission by the executive director and by each officer appointed by him not later than 15 days after the appointment.

L.1961, c. 13, p. 81, s. 14.6.



Section 32:11D-93 - Bonds

32:11D-93. Bonds
Each officer shall give such bond and in such form and amount as the commission may require for which the commission may pay the premium.

L.1961, c. 13, p. 81, s. 14.7.



Section 32:11D-94 - Prohibited Activities

32:11D-94. Prohibited activities
(a) No commissioner, officer or employee shall:

(1) be financially interested, either directly or indirectly, in any contract, sale, purchase, lease or transfer of real or personal property to which the commission is a party;

(2) solicit or accept money or any other thing of value in addition to the compensation or expenses paid him by the commission for services performed within the scope of his official duties;

(3) offer money or any thing of value for or in consideration of obtaining an appointment, promotion or privilege in his employment with the commission.

(b) Any officer or employee who shall willfully violate any of the provisions of this section shall forfeit his office or employment.

(c) Any contract or agreement knowingly made in contravention of this section is void.

(d) Officers and employees of the commission shall be subject in addition to the provisions of this section to such criminal and civil sanctions for misconduct in office as may be imposed by Federal law and the law of the signatory State in which such misconduct occurs.

L.1961, c. 13, p. 81, s. 14.8.



Section 32:11D-95 - Purchasing

32:11D-95. Purchasing
Contracts for the construction, reconstruction or improvement of any facility when the expenditure required exceeds $10,000.00 and contracts for the purchase of services, supplies, equipment and materials when the expenditure required exceeds $2,500.00 shall be advertised and let upon sealed bids to the lowest responsible bidder. Notice requesting such bids shall be published in a manner reasonably likely to attract prospective bidders, which publication shall be made at least 10 days before bids are received and in at least 2 newspapers of general circulation in the basin. The commission may reject any and all bids and readvertise in its discretion. If after rejecting bids the commission determines and resolves that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the commission may give each responsible bidder an opportunity to negotiate a price and may proceed to purchase the supplies, equipment and materials in the open market at a negotiated price which is lower than the lowest rejected bid of a responsible bidder, without further observance of the provisions requiring bids or notice. The commission shall adopt rules and regulations to provide for purchasing from the lowest responsible bidder when sealed bids, notice and publication are not required by this section. The commission may suspend and waive the provisions of this section requiring competitive bids whenever:

(1) the purchase is to be made from or the contract to be made with the Federal or any State Government or any agency or political subdivision thereof or pursuant to any open end bulk purchase contract of any of them;

(2) the public exigency requires the immediate delivery of the articles or performance of the service;

(3) only 1 source of supply is available;

(4) the equipment to be purchased is of a technical nature and the procurement thereof without advertising is necessary in order to assure standardization of equipment and interchangeability of parts in the public interest; or

(5) services are to be provided of a specialized or professional nature.

L.1961, c. 13, p. 82, s. 14.9.



Section 32:11D-96 - Insurance

32:11D-96. Insurance
The commission may self-insure or purchase insurance and pay the premiums therefor against loss or damage to any of its properties; against liability for injury to persons or property; and against loss of revenue from any cause whatsoever. Such insurance coverage shall be in such form and amount as the commission may determine, subject to the requirements of any agreement arising out of the issuance of bonds by the commission.

L.1961, c. 13, p. 83, s. 14.10.



Section 32:11D-97 - Annual Independent Audit

32:11D-97. Annual independent audit
(a) As soon as practical after the closing of the fiscal year, an audit shall be made of the financial accounts of the commission. The audit shall be made by qualified certified public accountants selected by the commission, who have no personal interest direct or indirect in the financial affairs of the commission or any of its officers or employees. The report of audit shall be prepared in accordance with accepted accounting practices and shall be filed with the chairman and such other officers as the commission shall direct. Copies of the report shall be distributed to each commissioner and shall be made available for public distribution.

(b) Each signatory party by its duly authorized officers shall be entitled to examine and audit at any time all of the books, documents, records, files and accounts and all other papers, things or property of the commission. The representatives of the signatory parties shall have access to all books, documents, records, accounts, reports, files and all other papers, things or property belonging to or in use by the commission and necessary to facilitate the audit and they shall be afforded full facilities for verifying transactions with the balances or securities held by depositaries, fiscal agents and custodians.

(c) The financial transactions of the commission shall be subject to audit by the general accounting office in accordance with the principles and procedures applicable to commercial corporate transactions and under such rules and regulations as may be prescribed by the Comptroller General of the United States. The audit shall be conducted at the place or places where the accounts of the commission are kept.

(d) Any officer or employee who shall refuse to give all required assistance and information to the accountants selected by the commission or to the authorized officers of any signatory party or who shall refuse to submit to them for examination such books, documents, records, files, accounts, papers, things or property as may be requested shall forfeit his office.

L.1961, c. 13, p. 83, s. 14.11.



Section 32:11D-98 - Reports

32:11D-98. Reports
The commission shall make and publish an annual report to the legislative bodies of the signatory parties and to the public reporting on its programs, operations and finances. It may also prepare, publish and distribute such other public reports and informational materials as it may deem necessary or desirable.

L.1961, c. 13, p. 84, s. 14.12.



Section 32:11D-99 - Grants, Loans Or Payments By States Or Political Subdivisions

32:11D-99. Grants, loans or payments by States or political subdivisions
(a) Any or all of the signatory parties or any political subdivision thereof may:

(1) Appropriate to the commission such funds as may be necessary to pay preliminary expenses such as the expenses incurred in the making of borings, and other studies of subsurface conditions, in the preparation of contracts for the sale of water and in the preparation of detailed plans and estimates required for the financing of a project;

(2) Advance to the commission, either as grants or loans, such funds as may be necessary or convenient to finance the operation and management of or construction by the commission of any facility or project;

(3) Make payments to the commission for benefits received or to be received from the operation of any of the projects or facilities of the commission.

(b) Any funds which may be loaned to the commission either by a signatory party or a political subdivision thereof shall be repaid by the commission through the issuance of bonds or out of other income of the commission, such repayment to be made within such period and upon such terms as may be agreed upon between the commission and the signatory party or political subdivision making the loan.

L.1961, c. 13, p. 84, s. 14.13.



Section 32:11D-100 - Condemnation Proceedings

32:11D-100. Condemnation proceedings
(a) The commission shall have the power to acquire by condemnation the fee or any lesser interest in lands, lands lying under water, development rights in land, riparian rights, water rights, waters and other real or personal property within the basin for any project or facility authorized pursuant to this compact. This grant of power of eminent domain includes but is not limited to the power to condemn for the purposes of this compact any property already devoted to a public use, by whomsoever owned or held, other than property of a signatory party and any property held, constructed, operated or maintained in connection with a diversion authorized by a United States Supreme Court decree. Any condemnation of any property or franchises owned or used by a municipal or privately owned public utility, unless the affected public utility facility is to be relocated or replaced, shall be subject to the authority of such State board, commission or other body as may have regulatory jurisdiction over such public utility.

(b) Such power of condemnation shall be exercised in accordance with the provisions of any Federal law applicable to the commission; provided that if there is no such applicable Federal law, condemnation proceedings shall be in accordance with the provisions of such general State condemnation law as may be in force in the signatory State in which the property is located.

(c) Any award or compensation for the taking of property pursuant to this article shall be paid by the commission, and none of the signatory parties nor any other agency, instrumentality or political subdivision thereof shall be liable for such award or compensation.

L.1961, c. 13, p. 85, s. 14.14.



Section 32:11D-101 - Conveyance Of Lands And Relocation Of Public Facilities

32:11D-101. Conveyance of lands and relocation of public facilities
(a) The respective officers, agencies, departments, commissions or bodies having jurisdiction and control over real and personal property owned by the signatory parties are authorized and empowered to transfer and convey in accordance with the laws of the respective parties to the commission any such property as may be necessary or convenient to the effectuation of the authorized purposes of the commission.

(b) Each political subdivision of each of the signatory parties is authorized and empowered, notwithstanding any contrary provision of law, to grant and convey to the commission, upon the commission's request, any real property or any interest therein owned by such political subdivision including lands lying under water and lands already devoted to public use which may be necessary or convenient to the effectuation of the authorized purposes of the commission.

(c) Any highway, public utility or other public facility which will be dislocated by reason of a project deemed necessary by the commission to effectuate the authorized purposes of this compact shall be relocated and the cost thereof shall be paid in accordance with the law of the State in which the facility is located; provided that the cost of such relocation payable by the commission shall not in any event exceed the expenditure required to serve the public convenience and necessity.

L.1961, c. 13, p. 86, s. 14.15.



Section 32:11D-102 - Rights Of Way

32:11D-102. Rights of way
Permission is hereby granted to the commission to locate, construct and maintain any aqueducts, lines, pipes, conduits and auxiliary facilities authorized to be acquired, constructed, owned, operated or maintained by the commission in, over, under or across any streets and highways now or hereafter owned, opened or dedicated to or for public use, subject to such reasonable conditions as the highway department of the signatory party may require.

L.1961, c. 13, p. 87, s. 14.16.



Section 32:11D-103 - Penal Sanction

32:11D-103. Penal sanction
Any person, association or corporation who violates or attempts or conspires to violate any provision of this compact or any rule, regulation or order of the commission duly made, promulgated or issued pursuant to the compact in addition to any other remedy, penalty or consequence provided by law shall be punishable as may be provided by statute of any of the signatory parties within which the offense is committed; provided that in the absence of such provision any such person, association or corporation shall be liable to a penalty of not less than $50.00 nor more than $1,000.00 for each such offense to be fixed by the court which the commission may recover in its own name in any court of competent jurisdiction, and in a summary proceeding where available under the practice and procedure of such court. For the purposes of this section in the event of a continuing offense each day of such violation, attempt or conspiracy shall constitute a separate offense.

L.1961, c. 13, p. 87, s. 14.17.



Section 32:11D-104 - Tort Liability

32:11D-104. Tort liability
The commission shall be responsible for claims arising out of the negligent acts or omissions of its officers, agents and employees only to the extent and subject to the procedures prescribed by law generally with respect to officers, agents and employees of the government of the United States.

L.1961, c. 13, p. 88, s. 14.18.



Section 32:11D-105 - Effect On Riparian Rights

32:11D-105. Effect on riparian rights
Nothing contained in this compact shall be construed as affecting or intending to affect or in any way to interfere with the law of the respective signatory parties relating to riparian rights.

L.1961, c. 13, p. 88, s. 14.19.



Section 32:11D-106 - Amendments And Supplements

32:11D-106. Amendments and supplements
Amendments and supplements to this compact to implement the purposes thereof may be adopted by legislative action of any of the signatory parties concurred in by all of the others.

L.1961, c. 13, p. 88, s. 14.20.



Section 32:11D-107 - Construction And Severability

32:11D-107. Construction and severability
The provisions of this act and of agreements thereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such agreement is declared to be unconstitutional or the applicability thereof to any signatory party, agency or person is held invalid, the constitutionality of the remainder of this compact or such agreement and the applicability thereof to any other signatory party, agency, person or circumstance shall not be affected thereby. It is the legislative intent that the provisions of this compact be reasonably and liberally construed.

L.1961, c. 13, p. 88, s. 14.21.



Section 32:11D-108 - Effective Date; Execution

32:11D-108. Effective date; execution
This compact shall become binding and effective 30 days after the enactment of concurring legislation by the Federal Government, the States of Delaware, New Jersey and New York, and the Commonwealth of Pennsylvania. The compact shall be signed and sealed in 6 duplicate original copies by the respective chief executives of the signatory parties. One such copy shall be filed with the Secretary of State of each of the signatory parties or in accordance with the laws of the State in which the filing is made, and 1 copy shall be filed and retained in the archives of the commission upon its organization. The signatures shall be affixed and attested under the following form:

"In Witness Whereof, and in evidence of the adoption and enactment into law of this compact by the Congress and Legislatures, respectively, of the signatory parties, the President of the United States and the respective Governors do hereby, in accordance with authority conferred by law, sign this compact in 6 duplicate original copies, as attested by the respective Secretaries of State, and have caused the seals of the United States and of the respective States to be hereunto affixed this day of , 19 ."

L.1961, c. 13, p. 88, s. 14.22.



Section 32:11D-109 - Repealer

32:11D-109. Repealer
All acts and parts of acts inconsistent with any provision of this act are to the extent of such inconsistency hereby repealed.

L.1961, c. 13, p. 89, s. 15.1.



Section 32:11D-110 - Effectuation By Chief Executive

32:11D-110. Effectuation by chief executive
The chief executive is authorized to take such action as may be necessary and proper, in his discretion, to effectuate the compact and the initial organization and operation of the commission thereunder.

L.1961, c. 13, p. 89, s. 15.2.



Section 32:11D-111 - Transfer Of Powers And Duties Of Interstate Commission On Delaware River Basin To Delaware River Basin Commission

32:11D-111. Transfer of powers and duties of Interstate Commission on Delaware River Basin to Delaware River Basin Commission
The functions, powers and duties of the Interstate Commission on the Delaware River Basin, also known as INCODEL, are hereby transferred to the Delaware River Basin Commission, to the extent that such transfer is authorized by the Delaware River Basin Compact.

L.1964, c. 57, s. 4.



Section 32:11D-112 - Transfer Of Records, Funds And Properties

32:11D-112. Transfer of records, funds and properties
All of the right, title and interest of the State of New Jersey in any records, funds and properties of the Interstate Commission on the Delaware River Basin are hereby transferred to the Delaware River Basin Commission to be held, used and applied for the purposes of the Delaware River Basin Compact.

L.1964, c. 57, s. 5.



Section 32:11D-113 - Unexpended Balances, Other Assets, Contracts, Projects, Etc.; Transfer, Use, Application And Administration

32:11D-113. Unexpended balances, other assets, contracts, projects, etc.; transfer, use, application and administration
Upon dissolution of the Interstate Commission on the Delaware River Basin pursuant to this act, all of its unexpended balances, other assets, contracts, commitments, projects and activities, to the extent of the interest of the State of New Jersey therein, shall be transferred to the Delaware River Basin Commission to be used, applied and administered pursuant to the provisions of the Delaware River Basin Compact, subject to the authority of that commission.

L.1964, c. 57, s. 6.



Section 32:11D-114 - Repealer

32:11D-114. Repealer
Chapter 121, laws of 1944, is hereby repealed.

L.1964, c. 57, s. 7.



Section 32:11D-115 - Effective Date

32:11D-115. Effective date
This act shall take effect upon the adoption of substantially similar legislation by the Commonwealth of Pennsylvania and the States of Delaware and New York providing for the termination of INCODEL and a transfer of each State's property to the Delaware River Basin Commission; provided, however, that if such States have previously adopted substantially similar legislation at the time that this act is approved, this act shall take effect immediately.

L.1964, c. 57, s. 8.



Section 32:11E-1 - Delaware-new Jersey Compact

32:11E-1. Delaware-New Jersey Compact
1.The State of New Jersey hereby agrees with the State of Delaware, upon enactment by the State of Delaware of legislation having the same effect as this section, to the following compact:

DELAWARE-NEW JERSEY COMPACT

Whereas, The states of Delaware and New Jersey are separated by the Delaware River and Bay which create a natural obstacle to the uninterrupted passage of traffic other than by water and with normal commercial activity between the two states thereby hindering the economic growth and development of those areas in both states which border the river and bay; and

Whereas, The pressures of existing trends from increasing traffic, growing population and greater industrialization indicate the need for closer cooperation between the two states in order to advance the economic development and to improve crossings, transportation, terminal and other facilities of the area; and

Whereas, The financing, construction, operation and maintenance of such crossings, transportation, terminal and other facilities of commerce and the overall planning for future economic development of the area may be best accomplished for the benefit of the two states and their citizens, the region and nation, by the cordial cooperation of Delaware and New Jersey by and through a joint or common agency or authority; and

Whereas, The Delaware-New Jersey Compact, enacted pursuant to 53 Laws of Delaware, Chapter 145 (17 Del. C. s.1701) and P.L.1961, c.66 (C.32:11E-1 et seq.) of the Pamphlet Laws of New Jersey, with the consent of the United States Congress in accordance with Pub.L.87-678 (1962), created the Delaware River and Bay Authority with the intention of advancing the economic growth and development of those areas in both states which border the Delaware River and Bay by the financing, development, construction, operation and maintenance of crossings, transportation or terminal facilities, and other facilities of commerce, and by providing for overall planning for the future economic development of those areas; and

Whereas, The economic growth and development of areas of both states will be further advanced by authorizing the authority to undertake economic development projects, other than major projects as defined in Article II, at its own initiative, and to undertake major projects after securing only such approvals as may be required by legislation of the state in which the project is to be located, except that the authority is prohibited from undertaking any major project, to be located in the Delaware River or Bay, including, without limitation, any deep-water port or superport, without the prior approval, by concurrent legislation, of the two states; and

Whereas, The natural environment of those areas in the two states which border the Delaware River and Bay would be better preserved by requiring that the projects, other than crossings, of the authority shall be in complete compliance with all applicable environmental protection laws and regulations before the authority may undertake the planning, development, construction or operation of any project, other than a crossing;

NOW, THEREFORE, The State of Delaware and the State of New Jersey do hereby solemnly covenant and agree, each with the other as follows:

ARTICLE I

SHORT TITLE

This compact shall be known as the "Delaware-New Jersey Compact."

ARTICLE II

DEFINITIONS

"Charge card" means any card, plate, coupon book or other device existing for the purpose of obtaining money, property, labor, services or anything else of value on credit which is not subject to a finance charge.

"Credit card" means any card, plate, coupon book or other device existing for the purpose of obtaining money, property, labor, services or anything else of value on credit which may be subject to a finance charge.

"Financial records" mean all receipts and records of disbursements, revenues and expenses, operating and capital outlay expenses, assets and liabilities, including the fiscal status of authority facilities, projects and developments, including the status of reserve, depreciation, special or other funds and the receipts and payments of these funds, and schedules of authority bonds and notes.

"Information" means all authority books, papers, maps, photographs, cards or other documentary materials, regardless of physical form or characteristics.

"Crossing" means any structure or facility adapted for public use in crossing the Delaware River or Bay between the states, whether by bridge, tunnel, ferry or other device, and by any vehicle or means of transportation of persons or property, as well as all approaches thereto and connecting and service routes and all appurtenances and equipment relating thereto.

"Transportation facility" and "terminal facility" mean any structure or facility other than a crossing as herein defined, adapted for public use within each of the states party hereto in connection with the transportation of persons or property, including railroads, motor vehicles, watercraft, airports and aircraft, docks, wharves, piers, slips, basins, storage places, sheds, warehouses, and every means or vehicle of transportation now or hereafter in use for the transportation of persons and property or the storage, handling or loading of property, as well as all appurtenances and equipment related thereto.

"Commerce facility or development" means any structure or facility adapted for public use or any development for a public purpose within each of the states party hereto in connection with recreational and commercial fishery development, recreational marina development, aquaculture (marine farming), shoreline preservation and development (including wetlands and open-lands acquisition, active recreational and park development, beach restoration and development, dredge spoil disposal, and port-oriented development), foreign trade zone site development, manufacturing and industrial facilities, and any other facility or activity designed, directly or indirectly, to promote business or commerce which, in the judgment of the authority, is required for the sound economic development of the area.

"Appurtenances" and "equipment" mean all works, buildings, structures, devices, appliances and supplies, as well as every kind of mechanism, arrangement, object or substance related to and necessary or convenient for the proper construction, equipment, maintenance, improvement and operation of any crossing, transportation facility or terminal facility, or commerce facility or development.

"Project" means any undertaking or program for the acquisition or creation of any crossing, transportation facility or terminal facility, or commerce facility or development, or any part thereof, as well as for the operation, maintenance and improvement thereof.

"Major project" means any project, other than a crossing, having or likely to have significant environmental impacts on the Delaware River and Bay, its shorelines or estuaries, or any other area in the State of Delaware or the New Jersey counties of Cape May, Cumberland, Gloucester and Salem, as determined in accordance with state law by the environmental agency of the state in which the major project is to be located.

"Tunnel" means a tunnel of one or more tubes.

"Governor" means any person authorized by the Constitution and law of each state to exercise the functions, powers and duties of that office.

"Authority" means the authority created by this compact or any agency successor thereto.

The singular whenever used in this compact shall include the plural, and the plural shall include the singular.

ARTICLE III

FAITHFUL COOPERATION

They agree to and pledge, each to the other, faithful cooperation in the effectuation of this compact and any future amendment or supplement thereto, and of any legislation expressly in implementation thereof hereafter enacted, and in the planning, development, financing, construction, operation, maintenance and improvement of all projects entrusted to the authority created by this compact.

ARTICLE IV

ESTABLISHMENT OF AGENCY; PURPOSES

The two states agree that there shall be created and they do hereby create a body politic, to be known as "The Delaware River and Bay Authority" (for brevity hereinafter referred to as the "authority"), which shall constitute an agency of government of the State of Delaware and the State of New Jersey for the following general public purposes, and which shall be deemed to be exercising essential government functions in effectuating such purposes, to wit:

(a)The planning, financing, development, construction, purchase, lease, maintenance, improvement and operation of crossings between the states of Delaware and New Jersey across the Delaware River or Bay at any location south of the boundary line between the State of Delaware and the Commonwealth of Pennsylvania as extended across the Delaware River to the New Jersey shore of said river, together with such approaches or connections thereto as in the judgment of the authority are required to make adequate and efficient connections between such crossings and any public highway, or other routes in the State of Delaware or in the State of New Jersey; and

(b)The planning, financing, development, construction, purchase, lease, maintenance, improvement and operation of any transportation or terminal facility within the State of Delaware or the New Jersey counties of Cape May, Cumberland, Gloucester and Salem, which facility, in the judgment of the authority, is required for the sound economic development of the area; and

(c)The planning, financing, development, construction, purchase, lease, maintenance, improvement and operation of any commerce facility or development within the State of Delaware or the New Jersey counties of Cape May, Cumberland, Gloucester and Salem, which in the judgment of the authority is required for the sound economic development of the area; and

(d)The performance of such other functions as may be hereafter entrusted to the authority by concurrent legislation expressly in implementation hereof.

The authority shall not undertake any major project or part thereof without having first secured such approvals as may be required by legislation of the state in which the project is to be located.

The authority shall not undertake any major project, or part thereof, to be located in the Delaware River or Bay, including, without limitation, any deep-water port or superport, without having first secured approval thereof by concurrent legislation of the two states expressly in implementation thereof.

The authority shall not undertake any major project or part thereof without first giving public notice and holding a public hearing, if requested, on any proposed major project, in accordance with the law of the state in which the major project is to be located. Each state shall provide by law for the time and manner for the giving of such public notice, the requesting of a public hearing and the holding of such public hearings.

(e)The commissioners of the authority shall be responsible for appointing a Director of Economic Development or Deputy Executive Director and an appropriate number of supporting staff as deemed necessary by the authority to oversee commerce and economic development activity by the authority in the New Jersey counties of Cape May, Cumberland, Gloucester and Salem. The commissioners of the authority shall also be responsible for appointing a separate Director of Economic Development or Deputy Executive Director and an appropriate number of supporting staff as deemed necessary by the authority to oversee commerce and economic development activity by the authority in the State of Delaware. The authority shall not permit the appointment of the Directors of Economic Development or Deputy Executive Directors and supporting staff pursuant to this subsection to increase the budget of the authority.

ARTICLE V

COMMISSIONERS

a.The authority shall consist of 12 commissioners, six of whom shall be residents of and qualified to vote in, and shall be appointed from, the State of Delaware, and six of whom shall be residents of and qualified to vote in, and shall be appointed from, the State of New Jersey; not more than three of the commissioners of each state shall be of the same political party; the commissioners for each state shall be appointed in the manner fixed and determined from time to time by the law of each state respectively. Each commissioner shall hold office for a term of five years, and until his successor shall have been appointed and qualified, but the terms of the first commissioners shall be so designated that the term of at least one commissioner from each state shall expire each year. All terms shall run to the first day of July. Any vacancy, however created, shall be filled for the unexpired term only. Any commissioner may be suspended or removed from office as provided by law of the state from which he shall be appointed.

Commissioners shall be entitled to reimbursement for necessary expenses to be paid only from revenues of the authority and may not receive any other compensation for services to the authority except such as may from time to time be authorized from such revenues by concurrent legislation.

b.The authority shall not permit any commissioner or other person acting on its behalf to use a credit card or charge card established in the name of, or the account of which is paid for by, the authority for the purpose of obtaining money, property, labor, services or anything else of value, except that such credit card or charge card may be used for the purposes of the business of the authority provided that the expenses and purchases by credit card or charge card do not exceed the maximum annual amount established by joint agreement between the Governor of the State of Delaware and the Governor of the State of New Jersey for the use of such cards.

c.The authority shall not permit any commissioner or other person acting on its behalf to incur expenses and purchases, other than by credit card or charge card, in the performance of their official duties or on behalf of the authority except that such expenses and purchases may be incurred for the purposes of the business of the authority provided that such expenses do not exceed the maximum annual amount established by joint agreement between the Governor of the State of Delaware and the Governor of the State of New Jersey for such expenses and purchases.

ARTICLE VI

BOARD ACTION

The commissioners shall have charge of the authority's property and affairs and shall, for the purpose of doing business, constitute a board; but no action of the commissioners including, but not limited to the adoption of the annual capital plan, including specifically the economic development portion of that plan, shall be binding or effective unless taken at a meeting at which at least four commissioners from each state are present, and unless at least four commissioners from each state shall vote in favor thereof. The vote of any one or more of the commissioners from each state shall be subject to cancellation by the Governor of such state at any time within 10 days (Saturdays, Sundays and public holidays in the particular state excepted) after receipt at the Governor's office of a certified copy of the minutes of the meeting at which such vote was taken. Each state may provide by law for the manner of delivery of such minutes, and for notification of the action thereon.

ARTICLE VII

GENERAL POWERS

For the effectuation of its authorized purposes, the authority is hereby granted the following powers:

a.To have perpetual succession.

b.To adopt and use an official seal.

c.To elect a chairman and a vice-chairman from among the commissioners. The chairman and vice-chairman shall be elected from different states, and shall each hold office for two years. The chairmanship and vice-chairmanship shall be alternated between the two states.

d.To adopt bylaws to govern the conduct of its affairs by the board of commissioners, and it may adopt rules and regulations and may make appropriate orders to carry out and discharge its powers, duties and functions, but no bylaw, or rule, regulation or order shall take effect until it has been filed with the Secretary of State of each state or in such other manner in each state as may be provided by the law thereof. In the establishment of rules, regulations and orders respecting the use of any crossing, transportation or terminal facility or commerce facility or development owned or operated by the authority, including approach roads, it shall consult with appropriate officials of both states in order to insure, as far as possible, uniformity of such rules, regulations and orders with the law of both states.

e.To appoint, or employ, such other officers, agents, attorneys, engineers and employees as it may require for the performance of its duties and to fix and determine their qualifications, duties, compensation, pensions, terms of office and all other conditions and terms of employment and retention.

f.To enter into contracts and agreements with either state or with the United States, or with any public body, department, or other agency of either state or of the United States or with any individual, firm or corporation, deemed necessary or advisable for the exercise of its purposes and powers.

g.To accept from any government or governmental department, agency or other public or private body, or from any other source, grants or contributions of money or property as well as loans, advances, guarantees, or other forms of financial assistance which it may use for or in aid of any of its purposes.

h.To acquire (by gift, purchase or condemnation), own, hire, lease, use, operate and dispose of property, whether real, personal or mixed, or of any interest therein, including any rights, franchise and property for any crossing, facility or other project owned by another, and which the authority is authorized to own and operate.

i.To designate as express highways, and control public and private access thereto, all or any approaches to any crossing or other facility of the authority for the purpose of connecting the same with any highway or other route in either state.

j.To borrow money and to evidence such loans by bonds, notes or other obligations, either secured or unsecured, and either in registered or unregistered form, and to fund or refund such evidences of indebtedness, which may be executed with facsimile signatures of such persons as may be designated by the authority and by a facsimile of its corporate seal.

k.To procure and keep in force adequate insurance or otherwise provide for the adequate protection of its property, as well as to indemnify it or its officers, agents or employees against loss or liability with respect to any risk to which it or they may be exposed in carrying out any function hereunder.

l.To grant the use of, by franchise, lease or otherwise, and to make charges for the use of, any crossing, facility or other project or property owned or controlled by it.

m. To exercise the right of eminent domain to acquire any property or interest therein.

n.To determine the exact location, system and character of and all other matters in connection with any and all crossings, transportation or terminal facilities, commerce facilities or developments or other projects which it may be authorized to own, construct, establish, effectuate, operate or control.

o.To exercise all other powers not inconsistent with the Constitutions of the two states or of the United States, which may be reasonably necessary or incidental to the effectuation of its authorized purposes or to the exercise of any of the foregoing powers, except the power to levy taxes or assessments, and generally to exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

ARTICLE VIII

ADDITIONAL POWERS

For the purpose of effectuating the authorized purposes of the authority, additional powers may be granted to the authority by legislation of either state without the concurrence of the other, and may be exercised within such state, or may be granted to the authority by Congress and exercised by it; but no additional duties or obligations shall be undertaken by the authority under the law of either state or of Congress without authorization by the law of both states.

ARTICLE IX

EMINENT DOMAIN

If the authority shall find and determine that any property or interest therein is required for a public use in furtherance of the purposes of the authority, said determination shall not be affected by the fact that such property has theretofore been taken over or is then devoted to a public use, but the public use in the hands or under the control of the authority, shall be deemed superior to the public use for which it has theretofore been taken or to which it is then devoted. The authority shall not exercise the power of eminent domain granted herein to acquire any property, other than a crossing, devoted to a public use, of either state, or of any municipality, local government, agency, public authority or commission, or of two or more of them, for any purpose other than a crossing, without having first secured the authorization of the holder of the title to the land in question and such other approvals as may be required by legislation of the state in which the project is to be located. The authority shall not exercise the power of eminent domain in connection with any commerce facility or development.

In any condemnation proceeding in connection with the acquisition by the authority of property or property rights of any character in either state and the right of inspection and immediate entry thereon, through the exercise by it of its power of eminent domain, any existing or future law or rule of court of the state in which such property is located with respect to the condemnation of property for the construction, reconstruction and maintenance of highways therein, shall control. The authority shall have the same power and authority with respect thereto as the state agency named in any such law; provided that nothing herein contained shall be construed as requiring joint or concurrent action by the two states with respect to the enactment, repeal or amendment of any law or rule of court on the subject of condemnation under which the authority may proceed by virtue of this article.

If the established grade of any street, avenue, highway or other route shall be changed by reason of the construction by the authority of any work so as to cause loss or injury to any property abutting on such street, avenue, highway or other route, the authority may enter into voluntary agreements with such abutting property owners and pay reasonable compensation for any loss or injury so sustained, whether or not it be compensable as damages under the condemnation law of the state.

The power of the authority to acquire property by condemnation shall be a continuing power, and no exercise thereof shall be deemed to exhaust it.

ARTICLE X

REVENUES AND APPLICATION

a.The authority is hereby authorized to establish, levy and collect such tolls and other charges as it may deem necessary, proper or desirable, in connection with any crossing, transportation or terminal facility, commerce facility or development, or other project which it is or may be authorized at any time to construct, own, operate or control, and the aggregate of said tolls and charges shall be at least sufficient (1) to meet the combined expenses of operation, maintenance and improvement thereof, (2) to pay the cost of acquisition or construction, including the payment, amortization and retirement of bonds or other securities or obligations assumed, issued or incurred by the authority, together with interest thereon and (3) to provide reserves for such purposes; and the authority is hereby authorized and empowered, subject to prior pledges, if any, to pledge such tolls and other revenues or any part thereof as security for the repayment with interest of any moneys borrowed by it or advanced to it for its authorized purposes and as security for the satisfaction of any other obligations assumed by it in connection with such loans or advances. There shall be allocated to the cost of the acquisition, construction, operation, maintenance and improvement of such facilities and projects, such proportion of the general expenses of the authority as it shall deem properly chargeable thereto.

b.No action taken by the authority to increase tolls, charges or fares on the Delaware Memorial Bridge or the Cape May-Lewes Ferry shall have force or effect without first giving public notice and holding public hearings within the New Jersey counties of Cape May, Cumberland, Gloucester and Salem and all counties in the State of Delaware concerning the proposed increase in tolls, charges or fares. The authority shall be required to provide appropriate supporting information and financial records related to the proposed increase in tolls, charges or fares to the presiding officers of the Legislature of the State of Delaware and the Legislature of the State of New Jersey at least five days in advance of the first public hearing required to be held on the proposed increase.

ARTICLE XI

COVENANT WITH BONDHOLDERS

The two said states covenant and agree with each other and with the holders of any bonds or other securities or obligations of the authority, assumed, issued or incurred by it and as security for which there may be pledged the tolls and revenues or any part thereof of any crossing, transportation or terminal facility, commerce facility or development, or other project, that the two said states will not, so long as any of such bonds or other obligations remain outstanding and unpaid, diminish or impair the power of the authority to establish, levy and collect tolls and other charges in connection therewith, and that neither of the two said states will, so long as any of such bonds or other obligations remain outstanding and unpaid, authorize any crossing of the Delaware River or Delaware Bay south of the line mentioned in Article IV (a) of this compact, by any person or body other than the authority; unless, in either case, adequate provision shall be made by law for the protection of those advancing money upon such obligations.

ARTICLE XII

SECURITIES LAWFUL INVESTMENTS

The bonds or other securities or obligations which may be issued by the authority pursuant to this compact, or any amendments hereof or supplements hereto, are hereby declared to be negotiable instruments, and are hereby made securities in which all state and municipal officers and bodies of each state, all banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of either state, may properly and legally invest any funds, including capital, belonging to them or within their control; and said obligations are hereby made securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency of either state for any purpose for which the deposit of bonds or other obligations of such state is now or may hereafter be authorized.

ARTICLE XIII

TAX STATUS

The powers and functions exercised by the authority under this compact and any amendments hereof or supplements hereto are and will be in all respects for the benefit of the people of the states of Delaware and New Jersey, the region and nation, for the increase of their commerce and prosperity and for the enhancement of their general welfare. To this end, the authority shall be regarded as performing essential governmental functions in exercising such powers and functions and in carrying out the provisions of this compact and of any law relating thereto, and shall not be required to pay any taxes or assessments of any character, levied by either state or political subdivision thereof, upon any of the property used by it for such purposes, or any income or revenue therefrom, including any profit from a sale or exchange. The bonds or other securities or obligations issued by the authority, their transfer and the interest paid thereon or income therefrom, including any profit from a sale or exchange, shall at all times be free from taxation by either state or any subdivision thereof.

ARTICLE XIV

JURISDICTION; USE OF LANDS

Each of the two states hereby consents to the use and occupancy by the authority of any lands and property of the authority in such state for the construction, operation, maintenance or improvement of any crossing, transportation or terminal facility, commerce facility or development, or other project which it is or may be authorized at any time to construct, own or operate, including lands lying under water.

ARTICLE XV

REVIEW AND ENFORCEMENT OF RULES

Judicial proceedings to review any bylaw, rule, regulation, order or other action of the authority or to determine the meaning or effect thereof, may be brought in such court of each state, and pursuant to such law or rules thereof, as a similar proceeding with respect to any agency of such state might be brought.

Each state may provide by law what penalty or penalties shall be imposed for violation of any lawful rule, regulation or order of the authority, and, by law or rule of court, for the manner of enforcing the same.

ARTICLE XVI

NO PLEDGE OF CREDIT

The authority shall have no power to pledge the credit or to create any debt or liability of the State of Delaware, of the State of New Jersey, or of any other agency or of any political subdivision of said states.

ARTICLE XVII

LOCAL COOPERATION AND AGREEMENTS

a.All municipalities, political subdivisions and every department, agency or public body of each of the states are hereby authorized and empowered to cooperate with, aid and assist the authority in effectuating the provisions of this compact and of any amendment hereof or supplement hereto.

b.The authority is authorized and empowered to cooperate with each of the states, or any political subdivision thereof, and with any municipality, local government, agency, public authority or commission of the foregoing, in connection with the acquisition, planning, rehabilitation, construction or development of any project, other than a crossing, and to enter into an agreement or agreements, subject to compliance with the laws of the state in which the project is to be located, with each of the states, or with any political subdivision thereof, and with any municipality, county, local government, agency, public authority or commission or with two or more of them, for or relating to such purposes.

c.The authority and the city, town, municipality or other political subdivision in which any project, other than a crossing, is to be located are hereby authorized and empowered, subject to compliance with the laws of the state in which the project is to be located, to enter into an agreement or agreements to provide which local laws, resolutions, ordinances, rules and regulations, if any, of the city, town, municipality or other political subdivision affected by such project shall apply to such project. All other existing local laws, resolutions, ordinances or rules and regulations not provided for in the agreement shall be applicable to the project, other than a crossing. All local laws, resolutions, ordinances or rules and regulations enacted after the date of the agreement shall not be applicable to such projects unless made applicable by the agreement or any modification thereto.

ARTICLE XVIII

DEPOSITARIES

All banks, bankers, trust companies, savings banks and other persons carrying on a banking business under the laws of either state are authorized to give security for the safekeeping and prompt payment of moneys of the authority deposited by it with them, in such manner and form as may be required by and may be approved by the authority, which security may consist of a good and sufficient undertaking with such sureties as may be approved by the authority, or may consist of the deposit with the authority or other depositary approved by the authority as collateral of such securities as the authority may approve.

ARTICLE XIX

AGENCY POLICE

Members of the police force established by the authority, regardless of their residence, shall have in each state, on the crossings, transportation or terminal facilities, commerce facilities or developments and other projects and the approaches thereto, owned, operated or controlled by the authority, and at such other places and under such circumstances as the law of each state may provide, all the powers of investigation, detention and arrest conferred by law on peace officers, sheriffs or constables in such state or usually exercised by such officers in each state.

ARTICLE XX

REPORTS AND AUDITS

a.The authority shall make annual reports to the Governors and Legislatures of the State of Delaware and the State of New Jersey, setting forth in detail its operations and transactions, and may make such additional reports from time to time to the Governors and Legislatures as it may deem desirable.

It shall, at least annually, cause an independent audit of its fiscal affairs to be made and shall furnish a copy of such audit report together with such additional information or data with respect to its affairs as it may deem desirable to the Governors and Legislatures of each state.

It shall furnish such information or data with respect to its affairs as may be requested by the Governor or Legislature of each state.

b.The authority shall, within 180 days after the end of each fiscal year of the authority, submit to the Governor and Legislature of the State of Delaware and the Governor and Legislature of the State of New Jersey a complete and detailed report of the following:

(1)its operations and accomplishments during the completed fiscal year;

(2)its receipts and disbursements or revenues and expenses during that year in accordance with the categories and classifications established by the authority for its own operating and capital outlay purposes;

(3)its assets and liabilities at the end of the fiscal year, including the status of reserve, depreciation, special or other funds including debits and credits of these funds;

(4)a schedule of bonds and notes outstanding at the end of the fiscal year;

(5)a list of all contracts exceeding $100,000 entered into during the fiscal year;

(6)a business or strategic plan for the authority and for each of its operating divisions;

(7)a capital plan containing specific goals and objectives including, but not limited to, economic development goals and objectives in the State of Delaware and in the New Jersey counties of Cape May, Cumberland, Gloucester and Salem; and

(8)the authority's progress toward meeting the prior year's economic development goals and objectives.

ARTICLE XXI

BOUNDARIES UNAFFECTED

The existing territorial or boundary lines of the states, or the jurisdiction of the two states established by said boundary lines, shall not be changed hereby.

ARTICLE XXII

ENVIRONMENTAL PROTECTION

a.The planning, development, construction and operation of any project, other than a crossing, shall comply with all environmental protection laws, regulations, directives and orders, including, without limitation, any coastal zone laws, wetlands laws, or subaqueous land laws or natural resource laws, now or hereafter enacted, or promulgated by the state in which the project, or any part thereof, is located.

b.The planning, development, construction and operation of any project, other than a crossing, to be located in the Delaware River and Bay shall comply with all environmental protection laws, regulations, directives and orders, including, without limitation, any coastal zone laws, wetlands laws, subaqueous land laws or natural resource laws, now or hereafter enacted or promulgated by either state.

c.The planning, development, construction and operation of any project, other than a crossing, located in the coastal zone of Delaware (as defined in Chapter 70 of Title 7 of the Delaware Code, as in effect on January 1, 1989), shall be subject to the same limitations, requirements, procedures and appeals as apply to any other person under the Delaware Coastal Zone Act, Chapter 70 of Title 7 of the Delaware Code, as in effect on January 1, 1989. Nothing in this compact shall be deemed to preempt, modify or supersede any provision of the Delaware Coastal Zone Act, Chapter 70 of Title 7 of the Delaware Code, as in effect on January 1, 1989. The interpretation and application of this paragraph shall be governed by the laws of the State of Delaware and be determined by the courts of the State of Delaware.

d.The planning, development, construction and operation of any project, other than a crossing, located in New Jersey, shall be subject to the provisions of New Jersey law, when applicable, including, but not limited to, "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.) and the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.).

L.1961,c.66,s.1; amended 1989, c.192, s.1; 2001, c.414; 2003, c.192, s.1.



Section 32:11E-1.1 - Public Hearing Required For Delaware River And Bay Authority Project Approval

32:11E-1.1. Public hearing required for Delaware River and Bay Authority project approval
The Delaware River and Bay Authority shall not approve any project, other than a crossing, or part thereof without first holding a public hearing on the proposed project. The authority shall cause to be published notice of the public hearing at least 10 days prior to the hearing in at least three newspapers with a daily circulation in Cape May, Cumberland, Gloucester and Salem counties. The Delaware River and Bay Authority shall not undertake any project, other than a crossing, to be located in the State of New Jersey or in the Delaware River or Bay, without having first secured legislative authorization and approval of each specific project or part thereof pursuant to New Jersey law.

L.1989, c.191, s.1.



Section 32:11E-1.2 - Delaware Memorial Bridge Toll Increases Regulated

32:11E-1.2. Delaware Memorial Bridge toll increases regulated
The authority shall not increase any rate of Delaware Memorial Bridge toll charged as a volume discount rate from the rate in effect on the earlier of the effective date of (i) ..... Del. Laws, C. ....., s. ..... (now pending before the Delaware General Assembly as House Bill No. .....) or (ii) New Jersey P.L.1989, c.192, for a period of 10 years following that date, if the increase would cause the volume discount rate to exceed 25% of the basic toll rate charged by the authority for individual crossings of the bridge by passenger automobiles, provided that the authority may raise the volume discount rate in excess of this 25% limitation to the extent that the increase is determined by the authority to be reasonably necessary for the protection of the authority's bondholders in accordance with Article XI of the "Delaware-New Jersey Compact," P.L.1961, c.66 (C.32:11E-1).

L.1989, c.191, s.2.



Section 32:11E-1.3 - Modifications Of Delaware-new Jersey Compact; Consent, Approval

32:11E-1.3. Modifications of Delaware-New Jersey Compact; consent, approval
The Governor is hereby authorized to apply on behalf of the State of New Jersey to the Congress of the United States for its consent and approval to any modifications to the compact and to the use of tolls collected on any crossing for the financing of any transportation or terminal facility or commerce facility or development constructed or operated by the authority, but in the absence of such consent and approval, the Delaware River and Bay Authority shall have all the powers the State of Delaware and the State of New Jersey may confer upon it without the consent and approval of Congress.

L.1989, c.191, s.3.



Section 32:11E-1.4 - Delaware River And Bay Authority, Project Authorized

32:11E-1.4.Delaware River and Bay Authority, project authorized
1. For the purposes of complying with the provisions of section 1 of P.L.1989, c.191 (C.32:11E-1.1) the Delaware River and Bay Authority created pursuant to the "Delaware-New Jersey Compact," enacted pursuant to 53 Laws of Delaware, Chapter 145 (17 Del. C.1701 et seq.) and P.L.1961, c.66 (C.32:11E-1 et seq.) with the consent of the Congress of the United States in accordance with Pub.L.87-678 (1962), is authorized, pursuant to the procedures set forth in section 1 of P.L.1989, c.191 (C.32:11E-1.1), to undertake a project to lease the property and manage the operations of the Cape May County Airport/Industrial Park, located in the Township of Lower, Cape May County, from the County of Cape May, which shall be considered a project of the authority as defined pursuant to Article II of the "Delaware-New Jersey Compact," P.L.1961, c.66, as amended by to P.L.1989, c.192 (C.32:11E-1 et seq.), which project shall continue to maintain airport operations, as well as an industrial park, in that location.

L.1995,c.362,s.1.



Section 32:11E-1.5 - Construction Of Sports Stadium In North Wildwood Authorized

32:11E-1.5.Construction of sports stadium in North Wildwood authorized
1. The Delaware River and Bay Authority is authorized to plan, finance, develop, construct, purchase, lease, maintain, operate, improve and otherwise effectuate a project, at a site located in the City of North Wildwood, Cape May County, consisting of a multi-purpose sports stadium and other buildings, structures, facilities, properties and appurtenances related thereto, or incidental to, necessary for, or complementary to, the project, which in the judgment of the authority is required for the sound economic development of a multi-purpose sports stadium suitable for the holding of athletic games and other athletic contests or sporting events, exhibitions, spectacles, meetings, entertainment events or other expositions related to the purposes of the project.

L.1995,c.379,s.1.



Section 32:11E-1.6 - Police Officer's Power Of Arrest; Immunities; Benefits

32:11E-1.6. Police officer's power of arrest; immunities; benefits
1. a. Notwithstanding the provisions of any other law to the contrary, a full-time, permanently appointed police officer of the Delaware River and Bay Authority shall have full power of arrest for any crime committed in the officer's presence and committed anywhere within the territorial limits of the State of New Jersey.

b. Whenever a police officer of the Delaware River and Bay Authority has been conferred with Statewide police powers and is acting under lawful authority beyond the jurisdictional limits of the Delaware River and Bay Authority, the police officer shall have all of the immunities from tort liability and shall have all of the pension, relief, disability, workmen's compensation, insurance and other benefits enjoyed as a Delaware River and Bay Authority officer while performing duties within the jurisdiction of the Delaware River and Bay Authority.

L.1996,c.141.



Section 32:11E-1.7 - Millville Airport Utility; Property Lease, Operation, Authorized.

32:11E-1.7 Millville Airport Utility; property lease, operation, authorized.

1.For the purposes of complying with the provisions of section 1 of P.L.1989, c.191 (C.32:11E-1.1) the Delaware River and Bay Authority created pursuant to the "Delaware-New Jersey Compact," enacted pursuant to 53 Laws of Delaware, Chapter 145 (17 Del. C.1701 et seq.) and P.L.1961, c.66 (C.32:11E-1 et seq.) with the consent of the Congress of the United States in accordance with Pub.L.87-678 (1962), is authorized, pursuant to the procedures set forth in section 1 of P.L.1989, c.191 (C.32:11E-1.1), and pursuant to an agreement entered into between the City of Millville, Cumberland County, and the authority, to undertake a project to lease the property and manage the operations of the Millville Airport Utility, located in the City of Millville, Cumberland County, from the City of Millville, which shall be considered a project of the authority as defined pursuant to Article II of the "Delaware-New Jersey Compact," P.L.1961, c.66, as amended by P.L.1989, c.192 (C.32:11E-1 et seq.), which project shall continue to maintain airport operations in that location.

L.1997,c.358,s.1.



Section 32:11E-1.8 - Authorization For Corporate/business/industrial Park.

32:11E-1.8 Authorization for corporate/business/industrial park.

1.For the purposes of complying with the provisions of section 1 of P.L.1989, c.191 (C.32:11E-1.1), the Delaware River and Bay Authority created pursuant to the "Delaware-New Jersey Compact," enacted pursuant to 53 Laws of Delaware, Chapter 145 (17 Del. C.s.1701 et seq.) and P.L.1961, c.66 (C.32:11E-1 et seq.) with the consent of the Congress of the United States in accordance with Pub.L.87-678 (1962), is authorized, pursuant to the procedures set forth in section 1 of P.L.1989, c.191 (C.32:11E-1.1), to undertake a project for the acquisition and creation of a corporate/business/industrial park located in Salem County, including the planning, development, financing, construction, operation, maintenance and improvement thereof, which shall be considered a project of the authority as defined pursuant to Article II of the "Delaware-New Jersey Compact," P.L.1961, c.66, as amended by P.L.1989, c.192 (C.32:11E-1 et seq.).

L.1998,c.29,s.1.



Section 32:11E-1.9 - Authorization For Renewable Energy And Agribusiness Park

32:11E-1.9. Authorization for Renewable Energy and Agribusiness Park
1.For the purposes of complying with the provisions of section 1 of P.L.1989, c.191 (C.32:11E-1.1), the Delaware River and Bay Authority created pursuant to the "Delaware-New Jersey Compact," enacted pursuant to 53 Laws of Delaware, Chapter 145 (17 Del. C.s.1701 et seq.) and P.L.1961, c.66 (C.32:11E-1 et seq.) with the consent of the Congress of the United States in accordance with Pub.L.87-678 (1962), is authorized, pursuant to the procedures set forth in section 1 of P.L.1989, c.191 (C.32:11E-1.1), to undertake a project for the development of a Renewable Energy and Agribusiness Park in Gloucester County or Salem County, including the acquisition of a site for the project and the planning, development, financing, construction, operation, maintenance, and improvement thereof, and the authority to lease the same, which shall be considered a project of the authority as defined pursuant to Article II of the "Delaware-New Jersey Compact," P.L.1961, c.66, as amended by P.L.1989, c.192 (C.32:11E-1 et seq.) and P.L.2001, c.414 (C.32:11E-1 et seq.).

Not less than the prevailing wage rate shall be paid to workers employed in the performance of any construction contract undertaken in connection with a project authorized pursuant to this section. The prevailing wage rate shall be the rate determined by the Commissioner of Labor pursuant to the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2003,c.62.



Section 32:11E-1.10 - Adoption Of Revised Policies Relative To Open Public Records, Meetings

32:11E-1.10 Adoption of revised policies relative to open public records, meetings
2.The authority shall revise its policies concerning open public records and open public meetings after undertaking a review of the current statutes in each of the two states in this regard. The authority shall adopt policies that reflect the more stringent standard as codified by the current law on this topic in either the State of Delaware or the State of New Jersey.

L.2003,c.192,s.2.



Section 32:11E-1.11 - Project In Gloucester County, Certain, Authorized.

32:11E-1.11 Project in Gloucester County, certain, authorized.

1.For the purposes of complying with the provisions of section 1 of P.L.1989, c.191 (C.32:11E-1.1), the Delaware River and Bay Authority created pursuant to the "Delaware-New Jersey Compact," enacted pursuant to 53 Laws of Delaware, Chapter 145 (17 Del. C. s. 1701 et seq.) and P.L.1961, c.66 (C.32:11E-1 et seq.) with the consent of the Congress of the United States in accordance with Pub.L.87-678 (1962), is authorized, pursuant to the procedures set forth in section 1 of P.L.1989, c.191 (C.32:11E-1.1), to undertake a project in Gloucester County for the development of a building within the South Jersey Technology Park at Rowan University, including the leasing of a site for the project and the planning, development, financing, construction, operation, maintenance, improvement and purchase thereof, and the authority to lease and to sell the same, which shall be considered a project of the authority as defined pursuant to Article II of the "Delaware-New Jersey Compact," P.L.1961, c.66, as amended by P.L.1989, c.192 (C.32:11E-1 et seq.), P.L.2001, c.414 (C.32:11E-1 et seq.) and P.L.2003, c.192 (C.32:11E-1 et seq.)

Not less than the prevailing wage rate shall be paid to workers employed in the performance of any construction contract undertaken in connection with a project authorized pursuant to this section. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.135,s.1.



Section 32:11E-2 - Appointment Of Commissioners

32:11E-2. Appointment of commissioners
The commissioners for the State of New Jersey, provided for in Article V of the compact set out in section 1 hereof, shall be appointed by the Governor with the advice and consent of the Senate as follows: one resident each from the counties of Salem, Cumberland, Gloucester and Cape May, and two at-large commissioners each of whom shall be a resident of the area embraced by the counties of Salem, Cumberland, Gloucester and Cape May. Notwithstanding the aforementioned residency requirement, any commissioner from the State of New Jersey serving on the effective date of this 1989 amendatory act shall be eligible for reappointment regardless of that commissioner's place of residence. Immediately upon enactment of this act, the Governor may so appoint the first commissioners for the State of New Jersey, notwithstanding that the said compact may not have yet taken effect. The persons nominated by him to serve as the first commissioners shall be authorized to sign duplicate originals of said compact on the part of the State of New Jersey and to apply to Congress for such consent thereto as may be required by law, although they may not then have been confirmed or have taken their oaths of office.

L.1961, c.66, s.2; amended 1989, c.192, s.2.



Section 32:11E-3 - Effective Date Of Compact; Computation Of Terms Of Commissioners

32:11E-3. Effective date of compact; computation of terms of commissioners
If the consent of Congress to the making of said compact shall be given on or before July 1, 1961, the said compact shall take effect on July 1, 1961; but if such consent shall be given after July 1, 1961, then the said compact shall take effect on the date of such consent. The first commissioners for New Jersey may take office on or after the date on which the said compact takes effect, but the designation of their terms so that the term of 1 such commissioner shall expire each year shall be computed from July 1, 1961, notwithstanding that the compact may not become effective until a later date.

L.1961, c. 66, p. 580, s. 3.



Section 32:11E-4 - Status Of Commissioners

32:11E-4. Status of commissioners
Each commissioner for the State of New Jersey shall be deemed a State officer and subject to investigation, inquiry and removal upon the same grounds and procedures as may be provided by the law of this State in the case of an officer or employee who receives his compensation from the State of New Jersey.

L.1961, c. 66, p. 581, s. 4.



Section 32:11E-5 - Reimbursement Of Expenses

32:11E-5. Reimbursement of expenses
No commissioner for the State of New Jersey shall receive any compensation for his services to the authority, either from the revenues of the authority or otherwise, but shall be entitled to reimbursement of necessary expenses out of revenues, as provided in said compact.

L.1961, c. 66, p. 581, s. 5.



Section 32:11E-6 - Delivery Of Copy Of Minutes; Cancellation Or Approval Of Vote; Statement Of Governor

32:11E-6. Delivery of copy of minutes; cancellation or approval of vote; statement of governor
As soon as possible after the taking of any action by the commissioners of the authority, they shall cause the minutes thereof to be prepared in writing and shall cause 3 copies thereof, duly certified as true copies by the secretary, to be delivered to the Governor, either by handing the same personally to him or to some person in charge of his offices, or by mailing the same to him at his offices by certified mail, return receipt requested. They shall also cause 1 copy thereof to be similarly delivered to the Secretary of State. In the event that the Governor shall act to cancel the vote of any 1 or more of the commissioners for the State of New Jersey, he shall sign a statement of cancellation, identifying the vote so canceled by reference to the minutes where said vote appears, on or before the termination of the time provided for such action by Article VI of said compact, and the said vote shall thereupon be deemed to be canceled. At any time prior to the expiration of the time provided by said compact for such cancellation, the Governor may sign a statement of approval of any such vote, in which case the vote so approved shall not thereafter be canceled. Upon the signing of a statement of cancellation or approval, the Governor shall cause a true copy thereof to be delivered to the secretary of the authority by having the same handed to him personally or by mailing the same to him by certified mail, return receipt requested, and shall also cause a true copy thereof to be affixed to the copies of said minutes in his possession and to the copy in the possession of the Secretary of State.

Except as provided in the act, no action taken at any meeting of The Delaware River and Bay Authority by any commissioner appointed from the State of New Jersey shall have any force or effect until the expiration of the period herein provided without cancellation by the Governor, or until his approval, whichever first occurs.

L.1961, c. 66, p. 581, s. 6.



Section 32:11E-7 - Annual Audit; Distribution Of Copies

32:11E-7. Annual audit; distribution of copies
The authority shall furnish for each year an independent audit of its fiscal affairs, in which items of current and capital nature shall be separately set forth, and shall cause 1 copy of the report on such audit to be delivered to the State Auditor and 3 copies to be delivered to the Governor.

L.1961, c. 66, p. 582, s. 7.



Section 32:11E-8 - Authority As Agent Of Delaware And New Jersey

32:11E-8. Authority as agent of Delaware and New Jersey
The authority shall, from and after the effective date of this act be the agent of the States of Delaware and New Jersey in connection with the construction, operation, maintenance, improvement and control of the said bridge which was constructed pursuant to legislation enacted in said States, being 45 laws of Delaware, chapters 274, 275 and 334, and P.L.1946, chapter 18 of the laws of New Jersey, and commonly known as "The Delaware Memorial Bridge."

L.1961, c. 66, p. 582, s. 8.



Section 32:11E-9 - Authority As Successor Of Delaware Interstate Highway Division

32:11E-9. Authority as successor of Delaware Interstate Highway Division
Subject to the rights of the holders of bonds heretofore or hereafter issued, as set forth in any applicable statute, resolution, indenture or other instrument, said authority, as agent for said bridge, shall be deemed the successor, for all purposes touching the said bridge, of the Delaware Interstate Highway Division (successor to the Delaware State Highway Department), and shall thereafter deal with said bridge as a crossing as the same is defined in said compact.

L.1961, c. 66, p. 582, s. 9.



Section 32:11E-10 - Audit And Accounting; Operation And Control Of Bridge; Assumption Of Obligations

32:11E-10. Audit and accounting; operation and control of bridge; assumption of obligations
Upon first organizing, and to provide for an orderly transition, the authority shall promptly arrange with the Delaware Interstate Highway Division for the preparation of an independent audit and accounting of its assets, liabilities and operations, and for the fixing of a date upon which the books and records of said division shall be closed and from and after which the authority shall undertake operation and control of the said bridge; and it shall at the same time provide for the assumption by it of all outstanding obligations of the said Delaware Interstate Highway Division for the construction, maintenance, improvement and operation of the said bridge and for the acceptance by it of all personnel, maps, books, records, revenues, funds and other assets relating thereto.

L.1961, c. 66, p. 583, s. 10.



Section 32:11E-11 - Severability Of Act

32:11E-11. Severability of act
If any term or provision of this act shall be determined to be in conflict with paramount law, such term or provision shall be enforced and effectuated to the extent that it is not so determined, and shall, in any event, be deemed severable from the remaining terms or provisions hereof.

L.1961, c. 66, p. 583, s. 11.



Section 32:11E-12 - Effective Date

32:11E-12. Effective date
Sections 2 and 11 of this act shall take effect immediately; and the remaining sections shall take effect upon the enactment by the State of Delaware of legislation for the entering into of the said compact, for the transfer of the operation of the said bridge to the authority, and upon the granting of the consent of Congress thereto and the enactment by the Congress of an amendment of 60 Stat. 533 to eliminate the present requirement for the cessation of tolls for the use of the said bridge upon the payment of bonds presently outstanding; and if such legislation has already been enacted and such consent already given, then this act shall take effect immediately.

L.1961, c. 66, p. 583, s. 12.



Section 32:12-1 - Joint Construction Of Bridge Or Tunnel

32:12-1. Joint construction of bridge or tunnel
Three or more counties of this state whose territory is contiguous, and one of which is partially bounded by a navigable stream or river which is one of the boundaries of the state, may join together as provided in this chapter for the purpose of constructing and maintaining one or more bridges or tunnels, as may be suitable or necessary, across or under such stream or river to provide passage for traffic of all kinds.



Section 32:12-2 - Appointment Of Commission; Resolutions Of Counties

32:12-2. Appointment of commission; resolutions of counties
Upon the filing in the office of the secretary of state of the consent and request of any three or more of such counties, expressed and declared by resolution duly passed at a regular meeting of the governing bodies of such counties, after such notice and in such form as is required to obligate a county to enter into a legal contract for the payment of money, the governor, by and with the advice and consent of the senate, shall appoint three suitable persons from each of said counties, and one person a resident of the state but not a resident of any of such counties, who shall be known as "The river bridge and tunnel commission" (inserting in the blank space the name of the stream or river).



Section 32:12-3 - Terms Of Commissioners; Vacancies; Compensation

32:12-3. Terms of commissioners; vacancies; compensation
One commissioner from each of the counties shall be appointed for one year, one for two years, and one for three years, and one from each county shall be appointed annually thereafter for a term of three years. The person appointed a commissioner, but who shall not reside in any of such counties, shall be appointed for a term of three years. Upon a vacancy occurring in the office of any commissioner for any reason, his successor shall be appointed for the unexpired term only. The commissioners shall serve without remuneration.



Section 32:12-4 - Corporate Powers Of Commission

32:12-4. Corporate powers of commission
The commission shall be a body corporate, adopt a seal, and have power to sue and be sued.



Section 32:12-5 - Contents Of Resolution; Division Of Costs Of Plans And Specifications

32:12-5. Contents of resolution; division of costs of plans and specifications
The resolution adopted as provided in section 32:12-2 of this title shall authorize the commission to prepare the plans and specifications and procure estimates of the cost and maintenance of the bridge or tunnel. The cost to each of the counties of preparing the plans and specifications and procuring such estimates shall be fixed in the resolution, not exceeding however, a cost to each of the counties of the sum of ten thousand dollars, which sum such counties shall agree to become responsible for and pay.

In no event shall a county be bound by any action of its board of freeholders until the board of freeholders, respectively, of two other counties shall have each also adopted the resolution calling for the appointment of the bridge and tunnel commission. If any board of freeholders shall adopt such resolution, the same shall become void unless re-enacted, after a period of six months from its original adoption, in the event that similar resolutions shall not in the meantime have been adopted by two other counties.



Section 32:12-6 - Plans, Specifications And Estimates

32:12-6. Plans, specifications and estimates
The commission shall select the location of the proposed bridge or tunnel, procure and have made and prepared the necessary plans and specifications thereof, and make the necessary and proper estimates of the cost of construction of the same. It may employ such engineers, counsel, clerks and other assistants as may be necessary to have the plans and specifications prepared.



Section 32:12-7 - Transmission Of Plans, Specifications And Other Information To Counties

32:12-7. Transmission of plans, specifications and other information to counties
After the preparation of such plans and specifications and estimate of cost, the commission shall transmit them, duly certified, to the governing bodies, respectively, of each county which has consented to the appointment of the commission, together with all the information and other data concerning the cost of construction and maintenance of the bridge or tunnel, which the commission has procured or has in its possession.



Section 32:12-8 - Request By Resolution To Proceed With Construction; Limitation On Cost

32:12-8. Request by resolution to proceed with construction; limitation on cost
Not later than one year after the receipt by each of the governing bodies of such counties of such plans, specifications and estimates, they may by proper resolution request the commission to proceed with the construction of the bridge or tunnel, but one-half of the total cost thereof shall not exceed three per cent of the tax ratables of the real and personal property of the counties for the last preceding year. The resolution shall be in such form and of such effect as to obligate each of the counties for the amounts agreed to be paid by them in the resolution.



Section 32:12-9 - Construction Of Bridge Or Tunnel; Contracts

32:12-9. Construction of bridge or tunnel; contracts
Upon receipt of such request in the form provided for from at least three of the counties, the commission is authorized and empowered to proceed with the construction of the bridge or tunnel in accordance with and subject to such limitations or restrictions as the governing bodies of the counties may prescribe. The commission, in conjunction with a similar body appointed by the state, county or municipality with which the bridge or tunnel will connect, or with such state, county or municipality, may enter into the necessary contracts for the erection, equipment and operation of the bridge or tunnel.



Section 32:12-10 - Agreement As To Method Of Payment Of Cost

32:12-10. Agreement as to method of payment of cost
The method of providing for the payment of the cost of constructing the bridge or tunnel and the expense of operating and maintaining the same, so far as such cost and expense shall be a charge upon the counties consenting to the appointment of the commission, shall be determined by the governing bodies of such counties in agreement with the commission. Such cost and expense shall, by the terms of the agreement, be distributed among said counties and borne by each of them in such proportion as may be set out in the agreement. From time to time as the building of the bridge or tunnel progresses, the commission may require each of the counties to pay the commission its proportionate share of the cost of building and maintenance.



Section 32:12-11 - Bonds

32:12-11. Bonds
Such counties may issue bonds to provide the necessary money to make the payments required by the commission as provided in section 32:12-10 of this title. The bonds shall be in such amounts, shall bear interest not exceeding five per cent per annum and shall be payable at such time and place as the governing bodies of the counties may, by resolution, fix and determine.



Section 32:12-12 - Necessity Of Counties Assuming Obligation To Pay Share Of Cost

32:12-12. Necessity of counties assuming obligation to pay share of cost
The commission shall not incur any expense or charge for the construction of the bridge or tunnel, except for the preliminary plans and surveys and estimate of cost, until the proper county or municipality with which the bridge or tunnel shall connect, shall be duly authorized and shall have duly entered into a binding obligation with the commission to pay one-half of the cost of constructing the bridge or tunnel and the repair and maintenance of the same.

In addition to the share of the cost of constructing the bridge or tunnel, the cost of maintenance and repair thereof, less such sums as may be received for the use of the bridge or tunnel from tolls or otherwise, shall be paid each year by such counties to the commission.



Section 32:12-13 - Agreement With Commission From Other State

32:12-13. Agreement with commission from other state
The commission may, subject to the restrictions contained in this chapter and those imposed upon it by the counties, enter into an agreement with a similar commission or body of such other state, county or municipality with which the bridge or tunnel shall connect, or with such state, county or municipality, for the joint maintenance and operation of the same, and fix such tolls as may be just, reasonable and proper, and for the proper policing, lighting and keeping of the bridge or tunnel, and generally for the carrying out of the provisions of this chapter.



Section 32:12-14 - Acquisition Of Real Estate

32:12-14. Acquisition of real estate
The commission may, in its own corporate name, purchase and acquire all lands, rights and interests in lands, either within or without the territory of such counties, which may be necessary for the construction of the bridge or tunnel. For this purpose the commission may condemn the real estate in the manner provided by the general laws of this state relating to the condemnation of lands for public use.



Section 32:12-15 - Work And Material; Advertisement For Bids; Award Of Contract; Bond

32:12-15. Work and material; advertisement for bids; award of contract; bond
Whenever work to be performed or material to be furnished involves an expenditure of a sum exceeding two thousand dollars, the commission shall designate the time when it will meet at the usual place of meeting to receive proposals in writing for doing the work and furnishing the material. The commission shall order its clerk to give notice by advertisement, inserted in at least two newspapers printed and circulating respectively in each of such counties, at least ten days before the meeting, of the work to be done and materials to be furnished. At the time of such order, the commission shall file in its office particular specifications of such work and material.

All proposals received shall be publicly opened by the commission and the contract shall be awarded to the lowest responsible bidder. All contractors shall be required to give bond, satisfactory in amount and security, to the commission.



Section 32:12-16 - Approval Of Agreement By Three Superior Court Judges; Public Hearing; Limit Of Expenditure

32:12-16. Approval of agreement by three Superior Court judges; public hearing; limit of expenditure
Notwithstanding the agreement and consent of three or more counties, the commission shall not be authorized to take any proceedings or incur any expense or obligation until the terms and conditions of the agreement and consent shall have been reviewed and approved by three judges of the Superior Court, especially designated by the Governor for that purpose. The judges shall designate a time and place for the holding of a public hearing on the question of the approval of the terms of the agreement, at which hearing all persons interested may be heard.

If the agreement is approved and confirmed by the three judges, the same shall be binding upon the counties consenting to the agreement, but in no event shall the obligation to be assumed or imposed upon any county for the construction of any bridges or tunnels exceed ten million dollars ($10,000,000.00).

Amended by L.1953, c. 31, p. 565, s. 11.



Section 32:13-1 - Preliminary Surveys And Estimates; Appropriation

32:13-1. Preliminary surveys and estimates; appropriation
Where the boundary line of a county of this state is partially bounded by a stream or river which is one of the boundaries of this state and likewise one of the boundaries of an adjoining state, such county may, by resolution of its board of freeholders, resolve that a bridge or tunnel across such waters is a public necessity. The board of freeholders may authorize the making of preliminary examinations, surveys, drawings and soundings and the securing of preliminary estimates as to the cost of constructing a bridge or tunnel and approaches thereto, and may appropriate moneys to provide for such work to an amount not exceeding ten thousand dollars.



Section 32:13-2 - Bonds Or Notes

32:13-2. Bonds or notes
For the purpose of providing the moneys for such preliminary work the county may, by its board of freeholders, issue bonds or notes payable in not more than five years from the date of their issue.

Such bonds or notes shall be issued under the provisions of article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 32:13A-1 - Short Title

32:13A-1. Short title
This chapter may be cited as the "Gloucester county tunnel law."



Section 32:13A-2 - Issuance Of Tunnel Revenue Bonds

32:13A-2. Issuance of tunnel revenue bonds
The county of Gloucester, acting by and through the Gloucester county tunnel commission hereinafter provided for, is hereby authorized and empowered to provide for the construction, operation and maintenance of a vehicular tunnel under the Delaware river from a point in said county to a point opposite in the commonwealth of Pennsylvania, the location of such tunnel to be not less than ten miles from the existing bridge over the Delaware river between the city of Philadelphia, Pennsylvania, and the city of Camden, New Jersey, measured along the boundary line between the said commonwealth and the said state, and, to pay the cost of such tunnel, to issue tunnel revenue bonds of said county, payable solely from earnings.



Section 32:13A-2.1 - Contract With Delaware County Pennsylvania Authority

32:13A-2.1. Contract with Delaware County Pennsylvania Authority
Gloucester County Tunnel Commission is hereby authorized and empowered, in addition to such other powers of which it is now legally possessed, to enter into a contract or contracts with Delaware County Pennsylvania Authority, an Authority of the Commonwealth of Pennsylvania, for the construction, operation and maintenance of a tunnel under the Delaware river and to issue tunnel revenue bonds for such purpose, payable solely from earnings jointly with said Delaware County Pennsylvania Authority.

L.1938, c. 379, p. 949, s. 1.



Section 32:13A-3 - Definitions

32:13A-3. Definitions
As used in this chapter, the following words and terms shall have the following meanings:

a. The word "commission" shall mean the Gloucester county tunnel commission hereinafter provided for or, if said commission shall be abolished, any board or officer succeeding to the principal functions thereof or upon whom the powers given by this chapter to said commission shall be given by law.

b. The word "tunnel" shall be deemed to include all property, rights, easements, and franchises relating thereto and deemed necessary or convenient for the operation thereof, and to include the approaches thereto.

c. The term "cost of the tunnel" shall embrace the cost of construction, including the amount to be paid under any contract for such construction which may theretofore have been entered into by any person, firm or corporation whose property, rights, easements, choses in action and franchises shall be acquired by the commission or by the county, and shall also embrace the cost of all land, property, real and personal, rights, easements, choses in action, and franchises acquired which are deemed necessary for such construction, the cost of all machinery and equipment, financing charges, interest prior to and during construction and for six months after completion of construction, cost of traffic estimates and of engineering and of legal expenses, plans, specifications, surveys, estimates of cost and of revenues, other expenses heretofore or hereafter incurred and necessary or incident to determining the feasibility or practicability of the enterprise, administrative and other expenses of the commission, and such other expenses as may be necessary or incident to the financing herein authorized and the construction of the tunnel and the placing of the same in operation.

d. The word "owner" shall include all individuals, incorporated companies, copartnerships, societies or associations having any title or interest in any property, rights, easements or franchises authorized to be acquired by this chapter.



Section 32:13A-4 - Resolution Of Convenience And Necessity; Tunnel Commission

32:13A-4. Resolution of convenience and necessity; tunnel commission
If the board of chosen freeholders of the county of Gloucester shall desire to take advantage of the provisions of this chapter, it shall first pass a resolution declaring that the construction of such tunnel will be a convenience, a necessity and a benefit to the county, and fixing the approximate location of such tunnel. The commission shall consist of five persons who shall be appointed by the Governor with the advice and consent of the Senate and who shall hold office for terms of five years, respectively, from the date or dates of their appointment, and until their successors are appointed and qualify, and any person appointed to fill a vacancy shall serve only for the unexpired term, and any member of the commission shall be eligible for reappointment. The members in office upon the effective date of this act shall continue to hold their respective offices until the expiration of their respective terms except that the term of office ex officio, as a member, of the chairman, that is to say the director, of the board of chosen freeholders shall terminate upon the effective date of this act. Each member of the commission, before entering upon his duties, shall take, subscribe and file an oath faithfully and impartially to perform the duties of his office. Before the issuance of any revenue bonds under the provisions of this chapter, each member shall give bond to the county of Gloucester in the State of New Jersey to be approved by the chairman of the board of chosen freeholders in the penalty of $ , conditioned upon the faithful and impartial performance of the duties of his office, which bond shall be filed in the office of the county clerk of said county of Gloucester. The commission shall elect one of its members as chairman, and shall also elect a secretary and treasurer who may not be a member of the commission. The commission so appointed shall be known as the "Gloucester county tunnel commission," and by that name the commission may sue and be sued, plead and be impleaded, contract and be contracted with, and have an official seal. The commission shall make necessary rules and regulations for its own government, and shall have power and authority to make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, and to employ engineering, architectural and construction experts and inspectors and attorneys, and such other employees as may be necessary in its judgment, and fix their compensation. The members of the commission shall receive no salary but shall be reimbursed for necessary expenses incurred in the performance of their duties. All salaries and compensation shall be paid solely from funds provided under the authority of this chapter, and the commission shall not proceed to exercise or carry out any authority or power herein given it to bind such commission beyond the extent to which money has been or may be provided under the authority of this chapter. The commission shall have power and authority to enter into such contracts and lease agreements as may be necessary to the complete utilization of every accessible and usable part or portion of the tunnel to be constructed hereunder; provided, however , that nothing contained in this chapter will be construed to permit the commission to delegate its authority either directly or indirectly over the management and operation of the vehicular traffic which will pass through said tunnel to any private interest or interests.

Amended by L.1947, c. 388, p. 1227, s. 1.



Section 32:13A-5 - Construction Of Tunnel

32:13A-5. Construction of tunnel
The commission shall have power and authority, if it deems it expedient so to do, to provide for the construction of the tunnel and to enter into contracts for such construction in such manner as it may deem expedient and to take assignments of any contracts theretofore entered into for such construction and to assume all obligations under such contracts. The cost of such construction shall be paid solely by means of or with the proceeds of tunnel revenue bonds hereinafter authorized. The commission is hereby authorized to purchase within this state and within the commonwealth of Pennsylvania, solely from funds provided under the authority of this chapter, such lands, structures, rights of way, franchises, easements and other interests, including lands under water and riparian rights, of and from any person, copartnership, association, railroad or other corporation, or municipality or political subdivision, deemed necessary for the construction and operation of the tunnel, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of said county of Gloucester.



Section 32:13A-6 - Condemnation Of Property

32:13A-6. Condemnation of property
If, for any of the purposes authorized by this chapter, the commission shall find it necessary or convenient to acquire any real property in the state of New Jersey, whether for immediate or future use, the commission may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for public use, and, upon such determination, such property shall be deemed to be required for a public use until otherwise determined by the commission. If the commission shall be unable to agree with the owner or owners thereof upon terms for the acquisition of any such real property in the state of New Jersey for any reason whatsoever, or if the owner or owners shall be legally incapacitated or be absent or be unable to convey valid title or are unknown, then the commission may acquire, and is hereby authorized to acquire, such property, whether a fee simple absolute or a lesser interest, by condemnation or the exercise of the right of eminent domain, either under and pursuant to the provisions of chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.), or under and pursuant to the provisions of chapter 2 of the title Eminent Domain (s. 20:2-1 et seq.).

The power of the commission to acquire real property by condemnation or the exercise of the power of eminent domain in the state of New Jersey shall be a continuing power and no exercise thereof shall be deemed to exhaust it. The commission and its duly authorized agents and employees may enter upon any land in the state of New Jersey in advance of the filing of a petition for the acquisition of the same by condemnation, for the purpose of making such surveys, maps or other examinations thereof as it may deem necessary or convenient for its authorized purposes.

Anything to the contrary contained in this chapter notwithstanding, no property now or hereafter vested in or held by any county, city, borough, village, township or other municipality or port district shall be taken by the commission without the consent of such municipality or port district. All counties, cities, boroughs, villages, townships and other municipalities and all public agencies and commissions of the state of New Jersey, notwithstanding any contrary provisions of law, are hereby authorized and empowered to grant and convey to the commission upon its request, but not otherwise, for an adequate consideration upon reasonable terms and conditions, any real property which may be necessary or convenient to the effectuation of its authorized purposes, including real property already devoted to public use.

The term "real property" as used in this chapter includes lands, structures, franchises, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the said term, and includes not only fee simple absolute but also any and all lesser interests such as easements, rights of way, uses, leases, licenses and all other incorporeal hereditaments, and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgments, mortgages, or otherwise, and also claims for damage to real estate.

Neither the commission nor the county shall be under any obligation to accept and pay for any property condemned or any costs incidental to any condemnation proceedings, and shall, in no event, pay for the same except from the funds provided by this chapter; and in any condemnation proceedings, the court having jurisdiction of the suit, action or proceeding, may make such orders as may be just to the commission or to the county and to the owners of the property to be condemned, and may require an undertaking or other security to secure such owners against any loss or damage to be sustained by reason of the failure of the commission to accept and pay for the property, but such undertaking or security shall impose no liability upon the county or upon the commission, except such as may be paid from the funds provided under the authority of this chapter.



Section 32:13A-7 - Tunnel Revenue Bonds

32:13A-7. Tunnel revenue bonds
The commission is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of tunnel revenue bonds of the county of Gloucester for the purpose of paying the cost as herein above defined of the tunnel, which resolution shall recite an estimate of such cost. The principal and interest of such bonds shall be payable solely from the special fund herein provided for such payment. The bonds shall be dated, shall bear interest at such rate or rates not exceeding six per cent per annum, payable semiannually, shall mature at such time or times not exceeding forty years from their date, as may be determined by the commission, and may be made redeemable before maturity, at the option of the commission, at such price or prices, not exceeding the par value thereof and a premium of five per cent, and under such terms and conditions as may be fixed by the commission prior to the issuance of the bonds. The commission shall determine the form of the bonds, including the interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairman of the board of chosen freeholders of the county and by the chairman of the commission, under the official seal of the commission, attested by the secretary and treasurer of the commission, and the coupons attached thereto shall bear the facsimile signature of the chairman of the commission. All bonds issued under this chapter shall contain a statement on their face that the county shall not be obligated to pay the same or the interest thereon except from the revenues of the tunnel. In case any officer whose signature shall appear upon the bonds and coupons shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All tunnel revenue bonds issued under the provisions of this chapter shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. Provision may be made for the registration of any of the bonds in the name of the owner as to principal alone and also as to both principal and interest. The commission may sell such bonds in such manner and for such price as it may determine to be for the best interests of the county, taking into consideration the financial responsibility of the purchaser and the terms and conditions of the purchase, and especially the availability of the proceeds of the bonds when required for payment of the cost of the tunnel, but no such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than six per cent per annum, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values. The proceeds of such bonds shall be used solely for the payment of the cost of the tunnel and shall be checked out by the chairman of the commission under such restrictions, if any, as the commission may provide. If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the tunnel, additional bonds may in like manner be issued to provide the amount of such deficit, and unless otherwise provided in the trust indenture hereinafter mentioned, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the tunnel. If the proceeds of the bonds shall exceed the cost of the tunnel, the surplus shall be paid into the fund hereinafter provided for the payment of principal and interest of such bonds. Prior to the preparation of definitive bonds, the commission may, under like restrictions, issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The commission may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost. Such tunnel revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified and required by this chapter, any other law to the contrary notwithstanding.



Section 32:13A-8 - Exemption From Taxation

32:13A-8. Exemption from taxation
As the construction of the tunnel is and will be in all respects for the benefit of the people of the state of New Jersey, for the increase of their commerce and prosperity and for the improvement of their health and living conditions, and as the construction and operation of the tunnel will constitute the performance of essential governmental functions, the commission or the county shall not be required to pay any taxes or assessments upon property acquired or used for such purposes, and the tunnel revenue bonds issued under the provisions of this chapter, their transfer and the income therefrom (including any profits made on the sale thereof) shall at all times be free from taxation within the state of New Jersey.



Section 32:13A-9 - Eligibility Of Bonds For Investments

32:13A-9. Eligibility of bonds for investments
Tunnel revenue bonds issued under the provisions of this chapter are hereby made securities in which all state and municipal officers and bodies of the state of New Jersey, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now or may hereafter be authorized to invest in bonds or other obligations of the county, may properly and legally invest any funds, including capital belonging to them or within their control. And such tunnel revenue bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or agency of the state for any purpose for which the deposit of bonds or other obligations of the county is now or may hereafter be authorized by law. Notwithstanding any provisions of this or any other law, tunnel revenue bonds issued under the provisions of this chapter may be purchased by the sinking fund commission or the insurance or pension fund commissioners of any county or municipality or may be sold to any member, commission or officers of the state, authorized by law to purchase such bonds.



Section 32:13A-10 - Credit Of State Or Of County Not Pledged

32:13A-10. Credit of state or of county not pledged
Notwithstanding any provision of this chapter, the commission shall have no power to pledge the credit of the state of New Jersey or of the county of Gloucester or to create any debt of the state or of the county. The issuance of tunnel revenue bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the state or the county to levy or to collect any form of taxation whatever therefor or to make any appropriation for their payment.



Section 32:13A-11 - Lien Upon Bond Proceeds

32:13A-11. Lien upon bond proceeds
All moneys received from bonds issued under the provisions of this chapter shall be applied solely to the payment of the cost of the tunnel or to the sinking fund for such bonds, and there shall be and there is hereby created and granted a lien upon such moneys until so applied, in favor of the holders of such bonds or the trustee hereinafter provided for in respect of such bonds.



Section 32:13A-12 - Trust Indenture

32:13A-12. Trust indenture
In the discretion of the commission, the bonds may be secured by a trust indenture by and between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state, but such trust indenture shall not convey or mortgage the tunnel or any part thereof. Either the resolution providing for the issuance of tunnel revenue bonds or such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission in relation to the construction, maintenance, operation, repair and insurance of the tunnel, and the custody, safeguarding and application of all moneys, and may also provide that the tunnel shall be constructed and paid for under the supervision and approval of consulting engineers employed or designated by the commission and satisfactory to the original purchasers of the bonds issued therefor, who may be given the right to require that the security given by contractors and by any depository of the proceeds of the bonds or revenues of the tunnel or other moneys pertaining thereto be satisfactory to such purchasers. It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or to pledge such securities as may be required by the commission. Such indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. Except as in this chapter otherwise provided, the commission may provide by resolution or by such trust indenture for the payment of the proceeds of the sale of the bonds and the revenues of the tunnel to such officer, board or depository as it may determine for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation, and repairs of the tunnel.



Section 32:13A-13 - Tunnel Revenues

32:13A-13. Tunnel revenues
The commission shall fix, charge and collect tolls for transit through the tunnel, and such tolls shall be so fixed and adjusted as to provide a fund sufficient to pay the bonds and the interest thereon and to provide an additional fund to pay the cost of maintaining, repairing and operating the tunnel. Such tolls shall not be subject to supervision or regulation by any state commission, board, bureau or agency. The tolls from the tunnel, except such part thereof as may be necessary to pay such cost of maintaining, repairing and operating, shall be set aside each month in a sinking fund, which is hereby pledged to, and charged with the payment of, (a) the interest upon such bonds as such interest shall fall due, (b) the necessary fiscal agency charges for paying bonds and interest, and (c) the payment of the bonds as they fall due, or, if all bonds mature at one time, the proper maintenance of a sinking fund sufficient for the payment thereof at such time, and (d) a margin for the payment of premiums upon bonds retired by call or purchase as herein provided. Such sinking fund shall be a fund for all such bonds without distinction or priority of one over another. Prior to the issuance of the bonds, the commission may provide, by resolution or by such trust indenture, for the use of the sinking fund, or any part thereof, in the purchase of any of the outstanding bonds, payable therefrom, at the market price thereof, but not exceeding the price, if any, at which the same shall at the next interest date be payable or redeemable, and all bonds so redeemed or purchased shall forthwith be canceled and shall not again be issued. The moneys in the sinking fund, less a reserve for payment of not exceeding one year's interest on the bonds, if not used within a reasonable time for the purchase of bonds for cancellation as above provided, shall be applied to the redemption of bonds by lot at the redemption price then applicable.



Section 32:13A-14 - Contract For Construction, Operation And Maintenance; Financing; Joint Exercise Of Powers; Tolls; Default; Ultimate Ownership By New Jersey And Pennsylvania; Exemption From Taxation

32:13A-14. Contract for construction, operation and maintenance; financing; joint exercise of powers; tolls; default; ultimate ownership by New Jersey and Pennsylvania; exemption from taxation
Notwithstanding any of the other provisions of this act or of any act supplemental thereto, the commission may contract with any county in the Commonwealth of Pennsylvania or with any authority or other public corporation organized by such county, each thereof being herein sometimes termed a public authority, to provide for the construction, operation and maintenance of the tunnel by the commission or jointly by the commission and such public authority or by the commission with the approval of such public authority, to the extent provided by such contract. Such contract may also provide for the financing of such tunnel by the issuance of revenue bonds of the commission under the provisions of this act or by such public authority, or by the commission and authority jointly, such bonds to be payable solely from the revenues of such tunnel, and for the pledging of the revenues of such tunnel as security for such bonds, and for the execution of a trust indenture in accordance with the provisions of this act or with the provisions of the laws of the Commonwealth of Pennsylvania in case such bonds shall be issued by such public authority, which trust indenture may among other things express the terms of such pledge and of the pledge of the proceeds of the bonds and may define the rights and remedies of the bondholders and of the trustee. The commission and any such public authority entering into such contract may jointly exercise in Pennsylvania, to the extent permitted by the laws thereof and by such contract, any and all powers with respect to the construction, operation and maintenance of such tunnel conferred upon such public authority by the laws of Pennsylvania, and may jointly exercise in Pennsylvania any and all powers with respect to the acquisition of franchises, permits and other rights and real and personal property, conferred upon such public authority by the laws of Pennsylvania, and any such public authority entering into such contract may exercise in the State of New Jersey, but only jointly with the commission or with the approval of the commission, to the extent provided by such contract, any and all powers with respect to the construction, operation and maintenance of such tunnel and with respect to the acquisition therefor of franchises, permits and other rights and real and personal property, which are conferred upon the commission under the provisions of this act; provided, however , that the right of eminent domain may be exercised in the State of New Jersey only by the commission.

In the event that any permit granted under the terms of chapter fifty-five of the laws of one thousand nine hundred and thirty-four or chapter eighteen of Title 48 of the Revised Statutes for the incorporation of tunnel companies shall be assigned to the commission or jointly to the commission and any such public authority, the provisions of said chapter fifty-five of the laws of one thousand nine hundred and thirty-four or chapter eighteen of Title 48 of the Revised Statutes shall not thereafter apply to the commission or to the commission and such public authority.

So long as there shall be no default in the performance of any covenant, condition, agreement or provision contained in such bonds or in the resolution or indenture under which such bonds may be issued or in such contract, tolls for transit through such tunnel and other charges for the use thereof shall be fixed jointly by the commission and by such public authority in accordance with the provisions of this act or with the provisions of the laws of the Commonwealth of Pennsylvania in case such bonds shall be issued by such public authority. But in the event of any such default and during the continuance thereof, the fixing of such tolls and other charges shall be governed by the provisions of this act or by the provisions of the laws of the Commonwealth of Pennsylvania in case such bonds shall be issued solely by such public authority, and by the provisions of the resolution or the trust indenture under which such bonds may be issued. The commission or such public authority issuing such bonds may pledge such tolls and other charges to the payment of such bonds and the interest thereon subject to provision for payment of the cost of maintaining, repairing and operating such tunnel and the bondholders and the trustee, if any, shall have a first lien on all revenues so pledged in accordance with the terms of the resolution or indenture under which such bonds are issued and such pledge is made and such tolls and other charges shall at all times be so fixed and adjusted as to provide a sinking fund sufficient to pay such bonds and the interest thereon and to provide an additional fund to pay the cost of maintaining, repairing and operating such tunnel, and such tolls may be continued until and only until such bonds and any bonds issued to refund the same, and the interest thereon, and all claims outstanding against the commission or such public authority with respect to such tunnel, shall have been paid, and thereupon such tunnel and its appurtenances shall vest jointly in the Commonwealth of Pennsylvania and the State of New Jersey.

Any such tunnel and all property acquired or used for the purposes thereof in the State of New Jersey and the revenues thereof shall at all times be free from taxation within the State of New Jersey.

Amended by L.1939, c. 84, p. 163, s. 1; L.1939, c. 158, p. 500, s. 1.



Section 32:13A-15 - Remedies Of Bondholders And Trustee; Receiver

32:13A-15. Remedies of bondholders and trustee; receiver
Any holder of any of such bonds, or any of the coupons attached thereto, and the trustee, if any, except to the extent the rights herein given may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may, by an action, proceeding in lieu of prerogative writ, or other proceeding, protect, and enforce any and all rights granted hereunder or under such resolution or trust indenture, and may enforce and compel performance of all duties required by this chapter, or by such resolution or trust indenture, to be performed by the county or by the commission, or any officer thereof, including the fixing, charging, and collecting of tolls for the use of the tunnel.

The rights and remedies herein conferred upon or granted to the bondholders shall be in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolution or resolutions providing for the issuance of the bonds, or by any trust indenture securing such bonds. If the bonds shall not be secured by a trust indenture, the holder or holders of twenty-five per centum (25%) or more in principal amount of such bonds at the time outstanding may by instrument or instruments filed in the office of the county clerk of Gloucester county, and proved or acknowledged in the same manner as a deed to be recorded, appoint a trustee to represent the holders of such bonds. If such appointed trustee, if any, or the trustee under any trust indenture securing the bonds or if either such trustee shall fail or refuse to take action to enforce any of the remedies provided for herein or in such resolution or such trust indenture, after written request by the holder or holders of fifteen per centum (15%) or more in the principal amount of such bonds at the time outstanding and after tender of reasonable security or indemnification to such trustee, any holder of any such bonds may, except to the extent the rights herein given may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, as the case may be, by an action, proceeding in lieu of prerogative writ, or other proceeding, protect and enforce any and all rights granted herein or in such resolution or trust indenture, as the case may be, and may enforce and compel performance of all duties required by this act, or by such resolution or trust indenture to be performed by the county or by the commission, or by any officer thereof, including the fixing, charging and collecting of tolls for the use of the tunnel. In the event that the county or the commission shall default in the payment of the principal or the interest on any of the bonds as the same may become due, whether at maturity or upon call for redemption or in the event that the county or the commission or the officers, agents or employees of the county or of the commission shall fail or refuse to comply with the provisions of this act or shall default in the performance of any covenant, condition, agreement or provision contained in the bonds or in the resolution or trust indenture or in the event that the commission shall contract with a public authority in Pennsylvania relating to the construction, operation or maintenance of the tunnel as hereinabove provided and either the commission or such public authority shall default in the performance of any covenant, condition, agreement or provision contained in such contract, the trustee appointed as hereinabove provided for by the holders of the bonds not secured by a trust indenture, or the trustee under the trust indenture, if any, or, if either such trustee shall fail or refuse to take action to enforce any of the remedies provided for herein or in such resolution or such trust indenture after written request by the holder or holders of twenty-five percentum (25%) or more of principal amount of such bonds at the time outstanding and after tender of reasonable security or indemnification to such trustee, any holder of any such bonds shall, subject to the provisions of such resolution or trust indenture, have the right to apply in any appropriate judicial proceedings to any court of competent jurisdiction for an appointment of a receiver of the tunnel, whether or not the bonds of any of them have become or have been declared due and payable and whether or not such holder or trustee is seeking to enforce any other right or to exercise any remedy in connection with such bonds. Upon such application the court may appoint a receiver of the tunnel. The receiver so appointed shall have and be entitled to exercise all the rights and powers of the commission or such public authority with respect to the tunnel and shall have and be entitled to exercise all the appropriate rights and powers of a receiver, including, but without limitation, the right and power forthwith, directly or by its agents and attorneys, to enter into and upon and take possession of the tunnel and its facilities and each and every part thereof and to have, hold, use, operate, manage and control the tunnel and its facilities and each and every part thereof and receive, collect and disburse the revenues thereof in the name of the commission or otherwise as the receiver may deem best.

Whenever all defaults shall have been remedied, the court may in its discretion, and after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the tunnel to the parties entitled thereto. The same rights to secure the appointment of a receiver shall exist upon any subsequent default as hereinabove provided.

Notwithstanding anything in this section to the contrary, such receiver shall have no power to sell, assign, mortgage or otherwise dispose of any assets of whatever kind or character constituting the tunnel or any part thereof or necessary for use in connection therewith, but the authority of any such receiver shall be limited to the operation and maintenance of the tunnel and no court shall have jurisdiction to enter any order or judgment requiring or permitting such receiver to sell, mortgage or otherwise dispose of any such assets.

L.1939, c. 84, p. 166, s. 2. Amended by L.1939, c. 158, p. 503, s. 2; L.1953, c. 31, p. 565, s. 12.



Section 32:13A-16 - Contributions

32:13A-16. Contributions
The commission, in addition to the funds which may be received from the sale of tunnel revenue bonds and from the collection of tolls and other tunnel revenues derived under the provisions of this chapter, shall have authority to receive and accept contributions of either money or property or other things of value, to be held, used, and applied for the purposes in this chapter provided, and shall also have authority to receive and accept any grant which may be made by the federal emergency administrator of public works or other federal agency.



Section 32:13A-17 - Competing Bridges, Tunnels And Ferries

32:13A-17. Competing bridges, tunnels and ferries
No bridge or tunnel for the use of the traveling public shall hereafter be constructed or operated by any county, municipal corporation, or political subdivision of the state of New Jersey, and no franchise shall hereafter be granted for the operation of a ferry, within ten miles of the tunnel constructed under the authority of this chapter, measured along the boundary line between the state of New Jersey and the commonwealth of Pennsylvania, so long as any bond or bonds, or the interest thereon be outstanding and unpaid; provided, however, that nothing in this chapter shall be construed to prevent the construction of any bridge or tunnel by treaties between the state of New Jersey and the commonwealth of Pennsylvania with the approval of the congress of the United States of America at any point connecting the state of New Jersey and the commonwealth of Pennsylvania over or under the Delaware river.



Section 32:13A-18 - Tunnel Revenue Refunding Bonds

32:13A-18. Tunnel revenue refunding bonds
The commission is hereby authorized to provide by resolution for the issuance of tunnel revenue refunding bonds of the county for the purpose of refunding any tunnel revenue bonds issued under the provisions of this chapter and then outstanding. The issuance of such tunnel revenue refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the duties of the county and of the commission in respect to the same, shall be governed by the foregoing provisions of this chapter in so far as the same may be applicable, and by the following provisions:

a. No tunnel revenue refunding bonds shall be delivered, unless delivered in exchange for tunnel revenue bonds to be refunded thereby, except in the amount necessary to provide for the payment of matured or redeemable tunnel revenue bonds or tunnel revenue bonds maturing or redeemable within three months, including any redemption premium thereon.

b. No tunnel revenue refunding bonds shall be issued, unless issued to refund tunnel revenue bonds which have matured or will mature within three months, or unless the interest rate of the tunnel revenue refunding bonds shall be at least one-fourth of one per cent less than the interest rate borne by the tunnel revenue bonds to be refunded.



Section 32:13A-19 - Chapter Liberally Construed

32:13A-19. Chapter liberally construed
This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



Section 32:13A-20 - Chapter Provides Additional Method

32:13A-20. Chapter provides additional method
Nothing contained in this chapter shall be deemed to supersede, abrogate or repeal in any way any powers heretofore granted to any county in this state. This chapter shall be deemed to provide an additional method for the doing of the things authorized hereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.



Section 32:14-1.1 - Findings, Declarations Relative To Palisades Interstate Park Commission

32:14-1.1Findings, declarations relative to Palisades Interstate Park Commission
1. The Legislature finds and declares that the Palisades Interstate Park constitutes a natural and historic resource of immeasurable value; that concern for the preservation of this resource resulted in the enactment, in 1937, of an interstate compact between New Jersey and New York; that this compact established the Palisades Interstate Park Commission as a separate agency charged with the responsibility of maintaining this interstate park; that the separation of this commission from all other agencies of State government has tended to impede, rather than facilitate, the discharging of this responsibility; that from time to time it may benefit the State of New Jersey to utilize the Palisades Interstate Park Commission as the administering agency for parkland that may be acquired in the Highlands or Skylands areas of Bergen, Hunterdon, Morris, Passaic, Somerset and Warren counties in the State of New Jersey, including lands in those areas lying within the North Jersey Water Supply District; and that, in order to insure the realization of the purpose of the interstate compact, it is necessary to alter the powers, functions and duties of the Palisades Interstate Park Commission, all as hereinafter provided.

L.1980,c.104,s.1; amended 1995,c.274,s.1.



Section 32:14-1.2 - Definitions

32:14-1.2. Definitions
As used in this act:

a. "Commission" means the Palisades Interstate Park Commission.

b. "Commissioner" means the Commissioner of Environmental Protection.

c. "Council" means the Citizens Advisory Council on the Palisades Interstate Park created by section 9 hereof.

d. "Department" means the Department of Environmental Protection.

L.1980, c. 104, s. 2, eff. Sept. 11, 1980.



Section 32:14-1.3 - Park Commission Continued And Allocated Within Department Of Environmental Protection

32:14-1.3. Park commission continued and allocated within department of environmental protection
The Palisades Interstate Park Commission established by compact between the states of New Jersey and New York pursuant to P.L.1937, c. 148 of the Laws of New Jersey and Chapter 170 of the New York Laws of 1937, and approved by the Congress of the United States pursuant to P.L.75-706, is continued and allocated within the Department of Environmental Protection. Notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or by the commissioner or any officer or employee thereof, except as otherwise expressly provided in this act.

L.1980, c. 104, s. 3, eff. Sept. 11, 1980.



Section 32:14-1.4 - Annual Budget Request And Request For Funding Of Capital Projects

32:14-1.4. Annual budget request and request for funding of capital projects
a. The commission shall prepare its annual budget request in consultation with the department. The request shall be submitted to the Governor and the Legislature as part of the annual budget request of the department.

b. The commission shall prepare its annual request for the funding of capital projects in consultation with the department. The request shall be submitted to the New Jersey Commission on Capital Budgeting and Planning, pursuant to the provisions of section 3 of P.L.1975, c. 208 (C. 52:9S-3), as part of the department's annual request for the funding of capital projects.

L.1980, c. 104, s. 4, eff. Sept. 11, 1980.



Section 32:14-1.5 - Eligibility Of Projects For Funding Under Green Acres Bond Acts; Coordination Of Planning

32:14-1.5. Eligibility of projects for funding under Green Acres Bond Acts; coordination of planning
a. Commission projects for the acquisition or development of land for recreation and conservation purposes shall be considered State projects for the purposes of eligibility for funding pursuant to the provisions of the "New Jersey Green Acres Bond Act of 1961" (P.L.1961, c. 46), the "New Jersey Green Acres Bond Act of 1971" (P.L.1971, c. 165), the "New Jersey Green Acres and Recreation Opportunities Bond Act of 1974" (P.L.1974, c. 108), the "New Jersey Green Acres Bond Act of 1978" (P.L.1978, c. 118), as well as any other Green Acres Bond Act adopted subsequent to the effective date of this amendatory and supplementary act. Requests by the commission for funding shall be submitted to the department and reviewed in the same manner as similar requests from other State departments, divisions, agencies or instrumentalities thereof.

b. The commission shall coordinate its planning for the acquisition, development and use of lands for recreation and conservation purposes with planning conducted by the department for the preparation and revision of (1) the Comprehensive Master Plan, pursuant to P.L.1977, c. 348 (C. 13:8A-55); and (2) the New Jersey Statewide Comprehensive Outdoor Recreation Plan, pursuant to the "Federal Land and Water Conservation Fund Act of 1965" (P.L. 94-422).

L.1980, c. 104, s. 5, eff. Sept. 11, 1980.



Section 32:14-1.6 - Legal Services; Provision By Attorney General; Assistance Of Other Government Agencies

32:14-1.6. Legal services; provision by Attorney General; assistance of other government agencies
a. The Attorney General shall provide legal services to the commission in the same manner as these services are provided to the department.

b. The commission shall be entitled to call to its assistance and avail itself of the services of such employees of the department, or of any State, county or municipal department, board, commission or agency as may be required and made available to it.

L.1980, c. 104, s. 6, eff. Sept. 11, 1980.



Section 32:14-1.7 - Inclusion Of Areas Or Facilities In Trails, Natural Areas Or Wild And Rivers Systems Or Register Of Historic Places; Determination

32:14-1.7. Inclusion of areas or facilities in trails, natural areas or wild and rivers systems or register of historic places; determination
The commission and the department shall determine whether any of the areas or facilities in the New Jersey section of the Palisades Interstate Park are appropriate for inclusion within the State trails system pursuant to P.L.1974, c. 159 (C. 13:8-30 et seq.), the New Jersey Natural Areas System pursuant to P.L.1975, c. 363 (C. 13:1B-15.12a et seq.), the New Jersey Wild and Scenic Rivers System pursuant to P.L.1977, c. 236 (C. 13:8-45 et seq.), or the New Jersey Register of Historic Places pursuant to P.L.1970, c. 268 (C. 13:1B-15.128 et seq.). These determinations and inclusions shall be made within 18 months of the effective date of this amendatory act.

L.1980, c. 104, s. 7, eff. Sept. 11, 1980.



Section 32:14-1.8 - Studies And Evaluation

32:14-1.8. Studies and evaluation
The commission shall, within 18 months of the effective date of this act:

a. Conduct a feasibility study of imposing tolls on some portion of the Palisades Parkway, as well as other sources of funding, and report the results thereof to the Governor and the Legislature;

b. Examine the fees charged at its marinas and other facilities, and make such revisions thereto as are necessary to conform with fees charged for comparable public or private facilities;

c. Study and evaluate the existing payments in lieu of taxes made to affected New Jersey municipalities, pursuant to P.L.1947, c. 73 (C. 54:4A-4 et seq.), as compared with similar payments made to affected New York municipalities, and to make recommendations to the Governor and the Legislature for changes in the method or amount of such payments, including cost estimates and potential sources of funding therefor;

d. Consider the consolidation of any existing facilities which, in the judgment of the commission, would facilitate maintenance and security programs;

e. Solicit the interest of private groups in running park concessions and, where appropriate, maintaining buildings and grounds frequently used by particular groups; and

f. Consider the imposition of a beverage container deposit requirement on containers sold within the Palisades Interstate Park.

L.1980, c. 104, s. 8, eff. Sept. 11, 1980.



Section 32:14-1.9 - Citizens Advisory Council

32:14-1.9. Citizens advisory council
a. There is created in the department a Citizens Advisory Council on the Palisades Interstate Park, the membership of which shall consist of seven members appointed by the commissioner. The members shall serve at the pleasure of the commissioner, and shall be chosen from among those residents of this State who are familiar with and make regular use of the lands and facilities within the New Jersey section of the Palisades Interstate Park.

The council shall advise the commissioner and the commission concerning the management, maintenance and utilization of the New Jersey section.

b. The council shall elect a chairman from among its members, and shall meet at the call of the chairman, the commissioner, or the commission.

c. Members of the council shall serve without compensation but may be reimbursed, subject to the limits of funds appropriated or otherwise made available for such purposes, for expenses actually incurred in attending meetings of the council and in performance of their duties as members thereof.

d. The commissioner and the commission shall provide the council with such assistance and information as may be necessary for the purposes of this section.

L.1980, c. 104, s. 9, eff. Sept. 11, 1980.



Section 32:14-1.10 - Reexamination Of Titles And Salary Ranges Of Employees

32:14-1.10. Reexamination of titles and salary ranges of employees
The Civil Service Commission shall, within 1 year of the effective date of this act, reexamine the titles and salary ranges of all employees of the commission who are covered by Title 11 of the Revised Statutes, subject to the approval of the commission, and make such changes therein as may be required to provide parity with other comparable State or local civil service positions.

L.1980, c. 104, s. 10, eff. Sept. 11, 1980.



Section 32:14-1.11 - Annual Report

32:14-1.11. Annual report
On or before March 31 in each year, the commission shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. The report shall set forth a complete operating and financial statement covering the operations of the commission during the year, and shall include an account of the management, maintenance and utilization of lands and facilities in the New Jersey section of the Palisades Interstate Park, as well as a discussion of the implementation of this act.

L.1980, c. 104, s. 12, eff. Sept. 11, 1980.



Section 32:14-1.12 - Transfers In Accordance With State Agency Transfer Act

32:14-1.12. Transfers in accordance with State Agency Transfer Act
Any transfer of responsibilities required by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1980, c. 104, s. 14, eff. Sept. 11, 1980.



Section 32:14-3 - Office Of Commission; Maps And Records

32:14-3. Office of commission; maps and records
Palisades Interstate Park Commission shall have and maintain a suitable office, where its maps, plans, documents, records and accounts shall be kept, subject to public inspection at such times and under such reasonable regulations as the commission shall determine.

Amended by L.1939, c. 191, p. 549, s. 3.



Section 32:14-4 - Interstate Park Employees

32:14-4. Interstate park employees
Palisades Interstate Park Commission shall have power to appoint such employees as it may deem necessary to carry out the provisions of the Palisades Interstate Park compact and the purposes of this subtitle, subject to the provisions of the applicable Civil Service Statute of the party states, and may employ counsel. It may also determine the duties of its appointees, and make all reasonable rules and regulations respecting them. The commission shall have power to take any action necessary for securing and maintaining the benefits of the State employee retirement system of this State for its employees in this State and for such purpose employees of the commission to the extent to which the compensation paid for their services is derived from funds appropriated by this State or received from other sources in this State shall be deemed to be employees of this State and qualified for membership in said retirement system whether residents of this State or of the State of New York. For the purpose of determining their rights under the workers' compensation act of this State, employees of the commission employed wholly or partly in this State, and persons participating, under the supervision of the commission, in volunteer programs in that part of the Palisades Interstate Park located in New Jersey, shall be deemed to be employees of this State.

Employees of the commission whose salary is paid in full from funds appropriated by this State shall be deemed to be employees of this State for the purpose of covering such employees under the provisions of Title 11 (Civil Service) of the Revised Statutes as herein provided.

All offices, positions or employments held by such employees on the effective date of this amendatory act and so held continuously for a period of not less than six months prior thereto, which can be allocated to the classified service in accordance with the provisions of Title 11 of the Revised Statutes, shall be so allocated under appropriate titles by the Civil Service Commission and such persons shall be recorded, without examination, as having been permanently appointed thereto as of the dates of their respective original appointments by the commission under said titles and shall thereafter be under and subject to all provisions of Title 11 relating to the classified service of the civil service. Those positions which the Civil Service Commission shall determine should be allocated to the unclassified service, shall be allocated to the unclassified service.

In the case of any such employees whose positions have been classified and allocated by the Civil Service Commission to a salary range corresponding to a range in the State compensation plan to which range positions having the same title in the service of the State, if any, are allocated and whose salaries in such range have been determined in accordance with the provisions of Title 11, the salaries of such employees upon being placed in allocated positions in the service of the State shall, with the approval of the budget director, be determined in the same manner as though they had been holding allocated positions in the service of the State. Other employees deemed to be employees of the State shall continue to be paid the salaries received by them immediately prior to the effective date of this act, but the salary of any such employee shall not be less than the minimum salary of the State salary range in which his position is allocated nor in excess of the maximum salary of such range.

The Civil Service Commission shall make provisions for transfer of all employees' sick and vacation leave as well as seniority credits accrued prior to allocation of their positions to the classified service.

Amended by L. 1939, c. 191, s. 4; 1970, c. 130; 1987, c. 259, s. 1.



Section 32:14-4.1 - Chief Of Police; Appointment; Qualifications; Compensation

32:14-4.1. Chief of police; appointment; qualifications; compensation
Any other law, rule, or regulation to the contrary notwithstanding, the commission may, by resolution, appoint a chief of police, who shall have served as a superior police officer and shall possess at least 5 years' administrative and supervisory police experience. The chief of police shall be in the unclassified service of the Civil Service and shall receive such salary as shall be authorized by the commission.

L.1981, c. 93, s. 1, eff. March 31, 1981.



Section 32:14-4.2 - Removal

32:14-4.2. Removal
The commission may remove any person appointed pursuant to the provisions of this act after notice and an opportunity to be heard.

L.1981, c. 93, s. 2, eff. March 31, 1981.



Section 32:14-4.3 - Appointment Of Superintendent, Assistant Superintendent

32:14-4.3. Appointment of superintendent, assistant superintendent
1. Any other law, rule or regulation to the contrary notwithstanding, the commission may, by resolution, appoint a superintendent and an assistant superintendent, who shall be qualified by training and experience for the duties of their offices. The superintendent and the assistant superintendent shall be in the State unclassified service and shall receive those salaries as shall be authorized by the commission.

L.1994,c.168,s.1.



Section 32:14-4.4 - Removal; Process

32:14-4.4. Removal; process
2. The commission may remove any person appointed pursuant to the provisions of this act after notice and an opportunity to be heard.

L.1994,c.168,s.2.



Section 32:14-5 - Lands Included In, Purpose Of Park; Authority To Acquire.

32:14-5 Lands included in, purpose of park; authority to acquire.

32:14-5. a. Palisades Interstate Park Commission shall, from time to time, select and locate such lands lying between the top or steep edge of the Palisades or the crest of the slope in places where the steep Palisade rocks are absent and the high-water line of the Hudson river, from the New York State line on the north, to a line beginning at the intersection of the southern line of the old Fort Lee dock or landing with the high-water line of the Hudson river and running thence in a westerly direction and at right angles to said high-water line of the Hudson river to the east side of the river road running from Edgewater to Fort Lee, in Bergen county, on the south, and such lands or rights in lands belonging to persons other than the State, as may lie between the exterior bulkhead line established in the Hudson river and the high-water line of the Hudson river, as may, in the opinion of the Palisades Interstate Park Commission, be proper and necessary to be reserved for the purpose of establishing a park and thereby preserving the scenic beauty of the Palisades.

b.The Palisades Interstate Park Commission, in cooperation with the North Jersey District Water Supply Commission and in consultation with the New Jersey Department of Environmental Protection and the Highlands Water Protection and Planning Council, may, from time to time, select and locate such lands lying within the Highlands or Skylands areas of Bergen, Hunterdon, Morris, Passaic, Somerset and Warren counties in the State of New Jersey, including lands in those areas lying within the North Jersey Water Supply District, as may, in the opinion of the Palisades Interstate Park Commission and the North Jersey District Water Supply Commission, in consultation with the department and the Highlands Water Protection and Planning Council, be proper and necessary to be reserved for establishing a park:

(1)to preserve the scenic beauty of those areas;

(2)for the purposes of recreation and conservation, which shall include hunting and fishing, or historic preservation; or

(3)for the purposes of watershed conservation or protecting, maintaining, or enhancing the quality and quantity of water supplies.

c.Except as authorized for the purposes specified by R.S.32:15-1 et seq. and R.S.32:16-1 et seq. with regard to the location, construction, maintenance, and operation of the Henry Hudson Drive and the Palisades Interstate Parkway in Bergen county, the Palisades Interstate Park Commission shall not acquire by condemnation any lands described in subsections a. and b. of this section. Any such lands shall be acquired by the Palisades Interstate Park Commission only through a sale by a willing seller.

Amended 1939, c.191, s.5; 1995, c.274, s.2; 2004, c.120, s.58.



Section 32:14-6 - Methods Of Acquiring Lands; Conveyances

32:14-6.Methods of acquiring lands; conveyances
32:14-6. Palisades Interstate Park Commission shall have power to acquire, maintain and make available for use as part of Palisades Interstate Park the lands located as described in R.S.32:14-5, and, for such purposes, shall have power to acquire in fee or otherwise, by purchase, gift, or devise, but not by eminent domain, such lands or parts thereof, and any rights, interests and easements therein. The commission shall also have power to acquire by purchase, gift, or devise, but not by eminent domain, for the purposes herein set forth, any lands on the top of the Palisades or any rights, interests or easements therein. Deeds of conveyance for the lands shall be made to the commission by its corporate name.

Amended 1939,c.191,s.6; 1995,c.274,s.4.



Section 32:14-7 - Gifts, Contributions Or Bequests; Power To Purchase, Sell Or Lease

32:14-7.Gifts, contributions or bequests; power to purchase, sell or lease
32:14-7. Palisades Interstate Park Commission shall have power to receive by gift, contribution or bequest, moneys, stocks, bonds, securities or other property, and own, hold, invest or otherwise use the same. The Palisades Interstate Park Commission shall have power to purchase or otherwise acquire personal property and to hold the same. The Palisades Interstate Park Commission shall have power to sell all personal property, supplies, chattels, material, profits a prendre and the right to surplus waters which the Palisades Interstate Park Commission decides to be not necessary or desirable for the uses and purposes of the park, and to lease, charter, license or privilege the use, for park or other purposes, of all personal property. In relation to lands acquired by the Palisades Interstate Park Commission within the region served by the North Jersey District Water Supply Commission, the North Jersey District Water Supply Commission may determine which waters are surplus, and no surplus waters or rights thereto shall be sold, leased, or used without review and comment by the North Jersey District Water Supply Commission. Nothing in this section shall be construed to limit the authority of the Department of Environmental Protection to manage water supplies pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.).

The Palisades Interstate Park Commission may seek, receive, and retain financial or other aid or assistance from the federal government or any state, local, or other governmental entity or authority, which aid or assistance may be used in the State of New Jersey, at the discretion of the Palisades Interstate Park Commission in cooperation with the North Jersey District Water Supply Commission, for any park purpose except as may be specifically designated or restricted by law or by the terms of any such aid or assistance.

Amended 1939,c.191,s.7; 1995,c.274,s.3.



Section 32:14-13 - Preservation, Care And Protection Of Property

32:14-13. Preservation, care and protection of property
Palisades Interstate Park Commission shall preserve, care for, lay out, improve and protect all the lands, parks and parkways under its jurisdiction.

Amended by L.1939, c. 191, p. 553, s. 12.



Section 32:14-14 - Roads And Ways In And To Park

32:14-14. Roads and ways in and to park
Palisades Interstate Park Commission shall have power to lay out, construct and maintain roads, pathways and boulevards upon, across and over the portions of Palisades Interstate Park in this State; lay out, construct and maintain roads between and connecting any separated portions of the park, and, for this purpose, may acquire rights of way upon and across any intervening lands; and lay out, construct and maintain roads and ways connecting the roads and ways within the park with other public roads outside of and adjacent thereto.

Amended by L.1939, c. 191, p. 557, s. 14.



Section 32:14-15 - Continuity Of Park With New York Park

32:14-15.Continuity of park with New York park
32:14-15. Palisades Interstate Park Commission shall, in laying out and maintaining the portions of the park in this State, have regard for the laying out and maintenance of such portions of the park as may be in the State of New York along the Palisades and Hudson river, and shall, so far as may be, lay out and maintain the appropriate portions of the park in this State in such manner that they, together with such appropriate portions of the park as may be in the State of New York, shall form a continuous park, one of the intentions of this chapter being to provide, in conjunction with the State of New York, for the establishment of a park along the entire front of the Palisades, from Fort Lee in this State to the termination thereof in New York, thereby preserving the scenic beauty of the Palisades.

Amended 1939,c.191,s.16; 1995,c.274,s.5.



Section 32:14-16 - Access To Lands Not In Park Upon And Across Park Lands

32:14-16. Access to lands not in park upon and across park lands
Nothing contained in this chapter shall prevent access upon and across any portion of Palisades Interstate Park in this State, to or from lands of private individuals or corporations lying along the foot of the Palisades within the limits of the park in this State, or from the lands lying on the top of the Palisades to the Hudson river, by elevator, highway, steam, electric or other road; and such access may be acquired in the manner provided by law, as though the park lands were privately owned.

Amended by L.1939, c. 191, p. 558, s. 17.



Section 32:14-17 - Use Of Park Lands By Municipalities For Pipe Lines And Public Sewage And Drainage Outlets

32:14-17. Use of park lands by municipalities for pipe lines and public sewage and drainage outlets
Any municipality in this State, lying adjacent to lands in this State belonging to, controlled or held by Palisades Interstate Park Commission, under and by virtue of the provisions of the Palisades Interstate Park compact or the provisions of this chapter, shall have the right to cross, occupy and use the lands in this State belonging to, controlled or held by the commission, lying between such municipality and the Hudson river, for the purpose of constructing, operating and maintaining a pipe line or lines and outlet or outlets for public sewage and drainage purposes in such municipality, and to repair, relay, enlarge, operate and maintain such line or lines, outlet or outlets at all times. The location of such pipe line or lines or outlet or outlets and the plans and specifications therefor shall be approved by the State Department of Health; which approval shall only be given upon application of the municipality after hearing, notice of which has been given to the commission. The lands so crossed, occupied and used shall, after the construction, repairing, relaying or enlarging of any pipe line or outlet, be replaced in a condition satisfactory to the commission, and shall be maintained in a condition satisfactory to the commission at all times.

Amended by L.1939, c. 191, p. 558, s. 18.



Section 32:14-18 - Grants Of Lands To Port Authority For Bridge Purposes

32:14-18. Grants of lands to port authority for bridge purposes
Palisades Interstate Park Commission may, at any time upon application therefor, make a grant or grants of lands in this State to the Port of New York Authority (a body corporate and politic, created and existing under and by virtue of a compact between the States of New York and New Jersey, with the consent of the Congress of the United States), for the purpose of enabling the port authority to construct, operate and maintain a bridge or any part thereof on, over or under lands under the control of the commission, whether the same are on the top, edge or base of the Palisades, or the crest or slope thereof. Such grant or grants may include any interests of the commission in any and all lands in this State which may be in the ownership of and under the control of the commission and lying under the waters of the Hudson river to the east of such lands. The grant or grants may be made for such consideration, nominal or otherwise, as the commission may deem proper, and, when made, shall be signed by the president and attested by the secretary of the commission, and the seal of the commission shall be affixed thereto.

Amended by L.1939, c. 191, p. 559, s. 19.



Section 32:14-20 - Operation And Use Of Facilities Of Park; Licenses, Privileges Or Franchises; Rules And Regulations; Violations.

32:14-20 Operation and use of facilities of park; licenses, privileges or franchises; rules and regulations; violations.

32:14-20. a. (1) Palisades Interstate Park Commission may erect and operate elevators and escalators at such places in the park as it may deem necessary or expedient. The commission may provide and operate or provide by lease, charter, concession, exclusive or nonexclusive privilege, or otherwise, for the operation of such other facilities, including hotels, restaurants, stands, booths, amusements, docks, wharves, and any and all means of transportation to, from or in the park, for the use and enjoyment of the park by the public and for increasing the accessibility thereof to the public as it may deem to be necessary or expedient. The commission may also provide at its discretion, by proper rules or regulations, the terms upon and the manner in which those facilities may be used. The commission shall not issue or consent to licenses, privileges, or franchises to individuals or corporations for the operation for private profit of any facility, utility, or device within the portions of the park in this State, except upon terms which will limit the operation of those licenses, franchises, or privileges to a period not exceeding 20 years in any event.

(2)No such license, privilege, or franchise shall be authorized or awarded except after proper advertisement and to the responsible person who will, in open competition, offer to pay to the commission the highest return therefor.

(3)All proceeds derived from the operation of those facilities or from any of the operations of the commission in this State shall be used by the commission for the development and management of the portions of the park in this State.

b. (1) The commission shall have power to make, alter, amend, and repeal rules and regulations for the use and government of the park as located within the limits of the State of New Jersey, and of those parts of the State, county, and other public highways as lie within the boundaries of those portions of the park and of all lands, parks, and parkways in this State under the jurisdiction of the commission. No rule or regulation made by the commission relating to traffic on the roads under the jurisdiction of the commission in the State of New Jersey shall require the approval of any other commission or of any board, nor the holding of a public hearing in connection with the adoption of the rule or regulation. No rule or regulation heretofore made by the commission relating to traffic shall be deemed to have required the approval of any other commission or board, or the holding of any public hearing in connection with the adoption of the rule or regulation.

c. (1) If a person violates any rule or regulation adopted or issued by the commission pursuant to subsection b. of this section, the commission may institute a civil action in a court of competent jurisdiction for injunctive relief to prohibit and prevent the violation and the court may proceed in a summary manner.

(2) (a) A person who violates any rule or regulation adopted or issued by the commission pursuant to subsection b. of this section shall be guilty of a petty disorderly persons offense.

(b)In addition, a person who violates any rule or regulation adopted or issued by the commission pursuant to subsection b. of this section shall be liable to a civil penalty of not less than $50 nor more than $1,500, plus restitution if applicable, for each offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c. 274 (C.2A:58-10 et seq.) or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court and municipal courts shall have jurisdiction to hear and determine violations of subsection a. of this section. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. If the violation results in pecuniary gain to the violator, or the violator willfully or wantonly causes injury or damage to property, including but not limited to natural resources, the violator shall be liable to an additional civil penalty equal to three times the value of the pecuniary gain or injury or damage to property.

(c)Penalties assessed pursuant to this paragraph shall be in addition to any other civil or criminal penalties that may be applicable pursuant to law.

Amended 1939, c.191, s.21; 1952, c.259, s.1; 1955, c.216; 1956, c.84; 2005, c.330, s.3.



Section 32:14-21 - Park Patrolmen; Number; Appointment; Uniforms; Powers, Duties And Liabilities; Compensation

32:14-21. Park patrolmen; number; appointment; uniforms; powers, duties and liabilities; compensation
Palisades Interstate Park Commission may appoint such patrolmen as it may deem necessary for the purpose of keeping order and enforcing the laws and the provisions of this chapter. The patrolmen so appointed shall be provided with uniforms by the commission and shall have, within such portions of Palisades interstate park as lie within the boundaries of this State, and such parts of any State, county or other public highways as lie within the limits of such portions of the park and all the lands, parks and parkways in this State under the jurisdiction of the commission, all the powers, duties and liabilities of police officers in cities in the making of arrests and the execution of criminal process and the enforcement of all the laws of the State and the provisions of this chapter. The commission may appoint such patrolmen to hold office at the pleasure of the commission or for such term as the commission may determine and may determine the duties of such patrolmen and make all reasonable rules and regulations respecting the same. Such patrolmen shall receive such compensation as from time to time may be fixed and determined by the commission. Each of such patrolmen shall be a resident of either this State or the State of New York, and if a resident of the State of New York he shall not be disqualified to act as a patrolman in this State by reason of non-residence in this State, anything in the statutes of this State to the contrary notwithstanding.

Amended by L.1939, c. 191, p. 560, s. 22.



Section 32:14-22 - "Court Of Palisades Interstate Park."

32:14-22 "Court of Palisades Interstate Park."

32:14-22. There shall be, in that portion of the Palisades Interstate Park lying within the State of New Jersey, a court, which shall be known as the " Court of Palisades Interstate Park."

Amended 2008, c.41, s.1.



Section 32:14-23 - Jurisdiction Of Court Of Palisades Interstate Park.

.32:14-23 Jurisdiction of Court of Palisades Interstate Park.

32:14-23. The Court of Palisades Interstate Park shall possess and have all the powers and jurisdiction of municipal courts in this State, with respect to crimes, disorderly conduct and violations of the motor vehicle and traffic or other laws of this State, committed, occurring or happening within the portion of the Palisades Interstate Park lying within this State. The court shall also have jurisdiction of prosecutions for violations of any of the rules and regulations of the Palisades Interstate Park Commission as authorized and provided for in section 32:14-20 of this Title.

Amended 1939, c.191, s.23; 1952, c.259, s.2; 1953, c.31, s.13; 2008, c.41, s.2.



Section 32:14-24 - Locations Of Court.

32:14-24 Locations of court.

32:14-24. The court may be held in any portion of the Palisades Interstate Park lying within this State, or in any municipality of the county in which any part of the park may lie.

Amended 1953, c.31, s.14; 1995, c.274, s.6; 2008, c.41, s.3.



Section 32:14-25 - Judges Of Court; Appointment; Terms; Powers.

32:14-25 Judges of court; appointment; terms; powers.

32:14-25. The Governor, with the advice and consent of the Senate, shall appoint a judge or judges, not exceeding three, of the court, which court shall have all the powers, privileges and duties of municipal courts of this State. The term of such judge or judges shall be for three years; provided, however, that nothing herein shall be construed to extend any shorter term for which any judge may already have been appointed.

Amended 1939, c.191, s.24; 1953, c.31, s.15; 2008, c.41, s.4.



Section 32:14-26 - Per Diem Of Judges Of Court.

32:14-26 Per diem of judges of court.

32:14-26. The Palisades Interstate Park Commission shall pay the judge or judges of the court a per diem compensation to be determined by the commission.

Amended 1939, c.191, s.25; 1953, c.31, s.16; 1968, c.242; 2008, c.41, s.5.



Section 32:14-29 - Expenditures Of Commission

32:14-29. Expenditures of commission
Palisades Interstate Park Commission shall have authority to spend such sum or sums as may be included in the annual appropriation bill for necessary expenses of the commission, and for carrying out the provisions of this chapter. All such expenditures shall be approved by the Governor and Comptroller before payment thereof.

Amended by L.1939, c. 191, p. 562, s. 28.



Section 32:14-30 - Park Health District Created; Powers Of Commission

32:14-30. Park health district created; powers of commission
There is hereby established in that part of the Palisades interstate park lying in the State of New Jersey a park health district which shall be known as the park health district of the Palisades interstate park. All powers now or later conferred upon and duties now or later imposed upon any local board of health created in accordance with the provisions of sections 26:3-1 to 26:3-7 of the Title, Health and Vital Statistics, are hereby exclusively conferred and imposed upon Palisades Interstate Park Commission.

Amended by L.1939, c. 191, p. 562, s. 29.



Section 32:15-1 - Authority Conferred Upon Park Commission

32:15-1. Authority conferred upon park commission
Palisades Interstate Park Commission shall have the authority and power heretofore conferred upon the board of commissioners of Palisades interstate park, a body politic created pursuant to an act entitled "An act to provide for the selection, location, appropriation and management of certain lands along the Palisades of the Hudson river for an interstate park, and thereby to preserve the scenery of the Palisades," approved March twenty-second, one thousand nine hundred, to lay out, construct and maintain a drive through the Palisades Interstate Park, known as the "Henry Hudson drive," and to lay out, construct and maintain suitable spurs to connect the drive with the Hudson river and top of the Palisades cliffs, with authority to receive and spend for such purpose gifts, contributions and bequests, granted and conferred by the act of April sixteenth, nineteen hundred and nine, chapter one hundred and ten, pamphlet laws page one hundred and seventy-seven, and the act of April eighth, nineteen hundred and ten, chapter one hundred and twenty-four, pamphlet laws page two hundred and eight.

Amended by L.1939, c. 191, p. 563, s. 30.



Section 32:15-2 - Additional Right Of Ways; Authority To Acquire

32:15-2. Additional right of ways; authority to acquire
Palisades Interstate Park Commission is authorized to accept by grant from the owners thereof, so far as at the time of the creation of the commission the board of commissioners of Palisades interstate park, a body politic created pursuant to an act entitled "An act to provide for the selection, location, appropriation and management of certain lands along the Palisades of the Hudson river for an interstate park, and thereby to preserve the scenery of the Palisades," approved March twenty-second, one thousand nine hundred, had not already accepted, lands necessary for highway purposes over and upon all that certain tract of land situate, lying and being in the county of Bergen and State of New Jersey, bounded and described as follows: Beginning at a point in the west bank of the Hudson river in the county of Bergen, State of New Jersey, where the same is intersected by the boundary line of the property formerly of said board and the property of John M. Goetchius and Henry K. Goetchius; thence running in a southerly direction eighteen hundred and fifty feet more or less to the intersection of the southerly line of the old Fort Lee dock or landing with the highwater line of the Hudson river; and running thence in a westerly direction to the east side of the river road running from Edgewater to Fort Lee in Bergen county; and running along the said road and the high cliffs in a northerly direction to the southerly boundary of property formerly owned by said board; thence along the said southerly boundary of the lands formerly owned by said board to the point or place of beginning.

Amended by L.1939, c. 191, p. 563, s. 31.



Section 32:15-3 - Remaining Lands Not Subject To Eminent Domain

32:15-3. Remaining lands not subject to eminent domain
If on or before December thirty-first, one thousand nine hundred and twenty-seven, the owner or owners of said parcel of land conveyed by a proper grant or deed of gift to said board of commissioners such part of said parcel of land as may be required for the construction and maintenance as a public highway of a southerly extension of the Henry Hudson drive, by metes and bounds mutually agreed upon by the owner or owners thereof and said board of commissioners, thereafter no commission or authority of the State, no municipality, and no corporation or individual acting under the authority of the State, shall take by eminent domain any of the remainder of said tract or parcel of land described in section 32:15-2 of this Title without express subsequent authority given by the Legislature of the State.

Amended by L.1939, c. 191, p. 564, s. 32.



Section 32:15-4 - Condemnation Of Right Of Way

32:15-4. Condemnation of right of way
If the gift mentioned in section 32:15-3 of this Title was not made on or before December thirty-first, one thousand nine hundred and twenty-seven, Palisades Interstate Park Commission may take by eminent domain a right-of-way over the lands hereinbefore described, sufficient for the completion of the southerly end of the Henry Hudson drive.

Amended by L.1939, c. 191, p. 565, s. 33.



Section 32:16-1 - Parkway Authorized; Location; Aid From Federal Government; Acquisition Of Lands By Gift, Purchase Or Condemnation

32:16-1. Parkway authorized; location; aid from federal government; acquisition of lands by gift, purchase or condemnation
In addition to the powers conferred by this subtitle, Palisades Interstate Park Commission is authorized to construct, maintain and operate a parkway on top of the Palisades, extending from the southerly line of the park already established to the New York State line and within one thousand feet westerly from the top or steep edge of the Palisades or the crest of the slope in places where the steep Palisades rocks are absent, and, for such purpose and the acquisition of the necessary lands therefor, may apply for and accept grants or other aid from the Federal emergency administration of public works, or other boards, officers or departments of the United States. For the purpose of laying out and establishing the parkway mentioned in this section, the commission may acquire by gift, purchase or condemnation any lands or rights in lands necessary for such objects and lying within the area described in this section; but, after a copy of the map required to be made by section 32:16-2 of this Title has been filed in the office of the county clerk of Bergen county pursuant to section 32:16-3 of this Title, the right to condemn lands shall not extend west of the westerly boundary line of the parkway as shown on the map.

Amended by L.1939, c. 191, p. 565, s. 34.



Section 32:16-2 - Location Of Parkway; Survey And Map

32:16-2. Location of parkway; survey and map
Palisades Interstate Park Commission, before proceeding to condemn lands under authority of section 32:16-1 of this Title, shall determine upon the location of the parkway and the quantity of land to be included therein, and cause a survey thereof to be made, and a map showing the location of the parkway and the lands to be included therein, which map shall be kept in the office of the commission; provided, however, that so far as any such determination, survey or map shall heretofore have been made or caused to be made by the Board of Commissioners of Palisades Interstate Park the commission may adopt the action of said board in this respect in lieu of making or causing to be made a separate determination, survey or map. The map required by this section shall show the termini of the parkway, including the courses and distances, the names of the several owners or reputed owners, so far as the same can be ascertained, of the lands through which the parkway will pass, and the westerly boundary line of the parkway, and the streets or roads which may be included therein. For the purpose of making the necessary surveys the commission may enter upon the land or water of any person, doing no unnecessary damage to private or other property, and subject to responsibility for all damages which shall be done thereto. The commission shall not be obliged to disclose the location of the parkway, survey or maps to public inspection until it has taken proceedings to condemn the lands or rights therein necessary therefor.

Amended by L.1939, c. 191, p. 565, s. 35.



Section 32:16-3 - Copy Of Map Filed With County Clerk Of Bergen County

32:16-3. Copy of map filed with county clerk of Bergen county
After the parkway has been completely constructed, a properly authenticated copy of the map on file in the office of Palisades Interstate Park Commission shall be filed in the office of the county clerk of Bergen county.

Amended by L.1939, c. 191, p. 566, s. 36.



Section 32:16-4 - Alteration In Location Or Boundary Lines Of Parkway; Changes Shown On Original Map

32:16-4. Alteration in location or boundary lines of parkway; changes shown on original map
Before the completion of the parkway Palisades Interstate Park Commission may, from time to time, make such alterations in the location or boundary lines of the parkway as may be found expedient and necessary. The map on file in the office of the commission shall record all such changes and alterations.

Amended by L.1939, c. 191, p. 566, s. 37.



Section 32:16-5 - Procedure On Condemnation

32:16-5. Procedure on condemnation
The Palisades Interstate Park Commission may take by condemnation, within the limits specified in section 32:16-1 of this Title, a fee simple or lesser estate or right in all the necessary lands and rights in lands, upon ascertainment and payment of compensation as prescribed by law. The proceedings for such condemnation shall be under chapter one of Title 20, Eminent Domain, (s. 20:1-1 et seq).

Amended by L.1939, c. 191, p. 567, s. 38; L.1953, c. 31, p. 569, s. 17.



Section 32:16-6 - Entry Upon Lands In Advance Of Condemnation; Interest On Award From Date Of Entry

32:16-6. Entry upon lands in advance of condemnation; interest on award from date of entry
When the lands or rights in lands which the Palisades Interstate Park Commission seeks to obtain for the parkway cannot be acquired by agreement with the owner thereof, because of a disagreement as to the price to be paid, the legal incapacity or absence of the owner, or his inability to convey valid title thereto, or for any other cause, the commission may enter upon and take any of such property in advance of making compensation therefor. In any such case, the commission, upon exercising this right and entering upon and taking lands shall proceed without undue delay to condemn the lands so entered upon in the manner prescribed by section 32:16-5 of this Title; and, in any such case the amount of the judgment in the action shall bear interest from the date of the entry by the commission to the date of the payment of the award to the owner or into the court, as the case may be.

Amended by L.1939, c. 191, p. 567, s. 39; L.1953, c. 31, p. 569, s. 18.



Section 32:16-7 - Conveyance Of Lands To United States

32:16-7. Conveyance of lands to United States
In addition to the powers conferred by this subtitle, Palisades Interstate Park Commission may grant and convey for a nominal consideration to the United States Government or any appropriate agency thereof, such parcels of any land or rights therein in this State, now owned by the commission or hereafter acquired by them on top of the Palisades, as may in its opinion be proper and necessary for the purpose of laying out and constructing a parkway on top of the Palisades.

Amended by L.1939, c. 191, p. 568, s. 40.



Section 32:17-1 - Commissioners Authorized To Enter Into Compact

32:17-1. Commissioners authorized to enter into compact
1. Edmund W. Wakelee, Charles W. Baker, William Childs, Abram De Ronde and Victor H. Berman, or any three of them, together with the attorney general of the state of New Jersey, are hereby authorized as commissioners upon the part of the state of New Jersey to enter into, with the state of New York, by and through the commissioners appointed or who may be appointed under or by virtue of a law passed or to be passed by the legislature of the state of New York, and with the approval of the governors of both states, an agreement or compact in substantially the form following:



Section 32:17-2 - Preamble; Consideration Of Agreement

32:17-2. Preamble; consideration of agreement
Whereas, heretofore the states of New York and New Jersey have co-operated in the establishment and maintenance of an interstate park along the front of the Palisades in said states and in the mountainous lands in Rockland and Orange counties in the state of New York, by respectively enacting legislation creating in each state a body politic by the name and style of "commissioners of the Palisades Interstate park" , with power to acquire lands for such park, and improve and manage the same, and by respectively appointing, in practically all cases, the same persons as members of each of such state bodies politic; and

Whereas, it is confidently believed that the creation, by interstate compact, of a joint corporate municipal instrumentality to hold and manage such interstate park will provide greater flexibility and harmony in the management of the park,

Now, therefore, in consideration of the premises and of the mutual advantages and benefits to accrue to the peoples of the states of New York and New Jersey from this compact and in consideration of the mutual covenants of the parties hereto herein contained, the sovereign state of New York and the sovereign state of New Jersey do hereby agree as follows:



Section 32:17-3 - Palisades Interstate Park Continued; Name; Co-operation Pledged

32:17-3. Palisades Interstate park continued; name; co-operation pledged
ARTICLE I.

1. The park or parks in the state of New York under the jurisdiction, management or control of commissioners of the Palisades Interstate park, a body politic created pursuant to chapter one hundred seventy of the laws of nineteen hundred of the state of New York (hereinafter referred to as "New York state board" ), and the park or parks in the state of New Jersey now under the jurisdiction, management or control of commissioners of the Palisades Interstate park, a body politic created pursuant to chapter eighty-seven of the laws of nineteen hundred of the state of New Jersey (hereinafter referred to as "New Jersey state board" , the New York state board and the New Jersey state board being hereinafter referred to collectively as "state boards" ), shall continue to exist and shall be maintained in the two states as an interstate park for the use of the public and for the purpose of preserving the scenic beauty of the Palisades and other lands therein. Such park shall be called "Palisades Interstate park" . The parties hereto do hereby agree to and pledge, each to the other, faithful co-operation in the future planning, improvement, development, maintenance, government and management of the park, holding in high trust for the benefit of the public the special blessings and natural advantages thereof.



Section 32:17-4 - Palisades Interstate Park Commission Created; Corporate Powers; Membership; Appointment; Terms; Vacancies; Removals; Expenses

32:17-4. Palisades Interstate park commission created; corporate powers; membership; appointment; terms; vacancies; removals; expenses
ARTICLE II.

1. There is hereby created a body corporate and politic with the name and style of "Palisades Interstate park commission" (for brevity hereinafter referred to as "the commission" ) which shall be a joint corporate municipal instrumentality of both the state of New York and the state of New Jersey for the purpose of effecting the objects of this compact and which shall be deemed to be performing governmental functions of the two states in the performance of its duties hereunder. The commission shall have power to sue and be sued, to use a common seal and to make and adopt suitable by-laws. The commission shall consist of ten members, five of whom shall be citizens and residents of the state of New York and five of whom shall be citizens and residents of the state of New Jersey. For the purpose of doing business the members of the commission shall constitute a board. The present members of the two state boards shall be the first members of the commission for their respective states for the remainder of the terms for which they were respectively appointed. Each member of the commission shall be a citizen and resident of the state of which his predecessor was a citizen and each member of the commission other than the first members shall be appointed by the governor of the state of which his predecessor was a citizen, by and with the approval of the senate of such state. Each member shall take an oath of office to perform faithfully all of the duties of his office according to the best of his ability. Such oath of office may be administered by any officer of the state of which such member is a citizen who is authorized to take oaths of office of any state officer and shall be filed in the office of the secretary of state of such state. The term of office of each member other than said first members shall be five years. Each member shall hold office until his successor shall have been appointed and shall have taken his oath of office, but each term shall be deemed to commence at the end of the preceding five-year term regardless of when the incumbent is appointed or takes the oath of office. If a member shall cease to be a citizen and resident of the state for which he was appointed, he shall cease to be a member of the commission. If a member of the commission shall die, resign, be removed, refuse to act, or cease to be a citizen and resident of the state for which he was appointed, the vacancy so created shall be filled, for the unexpired term only, by the appointment of a citizen and resident of the state of which such member was a citizen by the governor thereof, by and with the approval of the senate of such state. Each member of the commission may be removed from office for neglect of duty or misconduct in office by the governor of the state of which such member is a citizen after giving such member a copy of the charges against him and an opportunity of being publicly heard in person or by counsel or both in his own defense, upon not less than ten days' notice. No member of the commission shall receive any compensation for his services as a member, but each member shall be entitled to receive his actual disbursements for his expenses in performing the duties of his office. The commission shall annually choose a president, a vice president, a treasurer and a secretary from among its members and may also appoint such other officers as it may deem necessary or appropriate to carry out the purposes of this compact.



Section 32:17-5 - Functions, Jurisdiction, Etc., Of State Boards Transferred To Commission; Withdrawal Or Modification

32:17-5. Functions, jurisdiction, etc., of state boards transferred to commission; withdrawal or modification
ARTICLE III.

1. There are hereby transferred to the commission all of the functions, jurisdiction, rights, powers and duties of the respective state boards, as now prescribed by the laws of the respective states, and the same shall hereafter be exercised and performed by the commission, subject to such modifications thereof as are contained in this compact. Either the state of New York or the state of New Jersey may by law applicable to parks or park commissions generally within such state, or by law specifically applicable to the commission or to any of the parks within such state under its jurisdiction, and without the concurrence of the other state, withdraw, modify, alter or amend any of the functions, jurisdiction, rights, powers and duties transferred to the commission by this article or confer additional functions, jurisdiction, rights, powers and duties on the commission, but such action by one state shall be effective only within the territorial limits of such state. The commission shall also have such additional functions, jurisdiction, rights, powers and duties as may be conferred upon it by both states.



Section 32:17-6 - Title To Property Vested In Commission; Commission Substituted For State Boards; Appropriations; Use Of Lands; Legislation As To Use Of Park And Regulation Of Traffic

32:17-6. Title to property vested in commission; commission substituted for state boards; appropriations; use of lands; legislation as to use of park and regulation of traffic
ARTICLE IV.

1. All legal and equitable title to or in any property, tangible or intangible and whether real, personal or mixed, used or held as a part of, in connection with, or for the purposes of the park or parks now under the jurisdiction, management or control of the respective state boards, or connected with the maintenance or control thereof, in so far as the same shall have heretofore been vested in either of such state boards, is hereby transferred to and vested in the commission, subject to such liens, easements, permits, life rights and other contracts relating thereto or in respect thereof as may now lawfully exist. All such legal and equitable title shall, upon the taking effect of this compact, forthwith and thereafter reside in the commission without further act or deed or transfer.

2. The commission shall succeed and shall be and hereby is substituted for each of the state boards in so far as either of them has any obligation or liability to any person, firm or corporation, has undertaken or commenced any proceeding or other business, is a party to any action, suit or proceeding (the substitution of the commission for either of the state boards in any action, suit or proceeding to be deemed to be by operation hereof without motion or order) or has issued or promulgated any orders, rules or regulations, and also in so far as, consistent with the other provisions and the purposes of this compact, the commission should be regarded as succeeding and as substituted for either of the state boards in any other respect in order that the purposes of this compact may be accomplished. The balance of all appropriations heretofore made by either state and remaining to the credit of either of the state boards, to which either state board is entitled, or in the future would become entitled if its existence continued, shall be deemed to be appropriations to the commission herein created, and the commission shall, upon the taking effect of this compact, succeed to all the rights to any such appropriations theretofore made with the same force and effect as if the commission had originally been specifically named in the respective appropriation acts instead of the respective state boards for which such appropriations were made.

3. All lands the title to which is hereby transferred to or shall hereafter be owned by the commission shall be and continue under the jurisdiction of the commission and shall be used only for public park purposes and none of said lands or any part thereof shall be sold, exchanged or conveyed except with the consent of both states by specific enactments; provided, however, that the commission shall have power to grant easements, licenses, permits and other rights over any lands held by it in either state when in the opinion of the commission the same will not interfere with the use and enjoyment of the park by the public.

4. Each state may by legislation make rules and regulations for the use and government, including regulation of traffic, of such portions of the park as lie within the boundaries of the state, and such parts of any state, county or other public highways as lie within the limits of such portions of the park, and all lands, parks and parkways in the state under the jurisdiction of the commission, prescribe the penalty or penalties for violation of any such rules or regulations, prescribe the procedure for enforcement of any such penalty or penalties and provide the court or courts in which any such enforcement is to be sought.



Section 32:17-7 - Gifts, Bequests Or Devises; Use Of Revenue And Income; Reports And Estimates

32:17-7. Gifts, bequests or devises; use of revenue and income; reports and estimates
ARTICLE V.

1. All money, securities and other property, real and personal, heretofore received by either of the state boards or hereafter received by the commission by way of gift, bequest or devise, may be retained by the commission and, except in so far as the purpose or manner of using the same is otherwise specifically designated or restricted by the terms of any such gift, bequest or devise, may be used in the commission's discretion in either state for any park purpose; and the commission may likewise retain and use all revenue and income arising solely from such money, securities and other property so received by way of gift, bequest or devise or from facilities or operations financed solely by funds so received. In the case of revenue and income arising partly from specific property received by way of gift, bequest or devise or from specific facilities or operations financed partly by funds so received, the commission may likewise retain and use such proportion of such revenue and income as the amount of gifts, bequests or devises, or the proceeds thereof, invested in each such property, facility or operation, bears to the total amount invested therein. The legislature of either state may from time to time by law specifically made applicable to the commission prescribe other terms and conditions upon which or purposes for which any gifts, bequests or devises thereafter made of money, securities or other property may be accepted for use in such state or used in such state or prescribe a different manner of administering gifts, bequests or devises thereafter made in such state and the disposition of all revenues or income arising therefrom.

2. Either state may from time to time by law require the commission to render to any designated official or official body of such state such reports and such estimates of revenues and expenditures as may be specified in such law.



Section 32:17-8 - Pledging Credit Of State

32:17-8. Pledging credit of state
ARTICLE VI.

1. The commission shall not pledge the credit of either state except by and with the authority of the legislature thereof.



Section 32:17-9 - Liability For Torts

32:17-9. Liability for torts
ARTICLE VII.

1. Neither the state of New York nor the state of New Jersey shall be liable for any torts of the commission, its members, officers or employees, except as provided by the laws of such state, but each member, officer and employee of the commission shall, with respect to any tort committed by him in the exercise of his duties or in the course of his employment as such member, officer or employee, be deemed to be an officer or employee of the state where such tort was committed, and any liability arising from such tort shall be governed by the laws of such state.



Section 32:17-10 - Amendment Of Compact; Jurat

32:17-10. Amendment of compact; jurat
ARTICLE VIII.

1. This compact may be amended from time to time by the concurrent action of the two states who are parties hereto.

In witness whereof, the sovereign states of New York and New Jersey, respectively, have caused this compact to be signed and sealed in triplicate by their respective commissioners thereunto duly authorized this day of , nineteen hundred thirty- .

L.1937, c. 148, s. 1, pp. 364 to 371.



Section 32:17-11 - Filling Vacancies

32:17-11. Filling vacancies
If by death, resignation or otherwise, a vacancy occurs among those appointed hereunder as commissioners to enter into the aforesaid compact upon behalf of the state of New Jersey, the governor is hereby authorized to fill such vacancy.

L.1937, c. 148, s. 2, p. 372.



Section 32:17-12 - Consent Of Congress; Effect Of Compact; Filing Copy

32:17-12. Consent of congress; effect of compact; filing copy
The said agreement or compact, when signed and sealed by the commissioners of each state and by the governors of the respective states as hereinbefore provided, shall be presented by said commissioners to the congress of the United States for its consent and approval, and when such consent and approval have been given, said agreement or compact shall become binding upon the state of New Jersey and thereupon the commission therein created shall be and become vested with all property and rights in or to property transferred to and vested in said commission by the terms of said agreement or compact, together with all other rights, powers, duties and obligations provided for therein. As soon as practicable after obtaining the consent and approval of the congress of the United States thereto, an original copy of said agreement or compact shall be filed in the office of the secretary of state of the state of New Jersey by the commissioners named in section one hereof.

L.1937, c. 148, s. 3, p. 372.



Section 32:17-13 - Effective Date

32:17-13. Effective date
This act shall take effect immediately.

L.1937, c. 148, s. 4, p. 372.



Section 32:18-1 - Appointment Of Commissioners; Preamble

32:18-1. Appointment of commissioners; preamble
1. The governor shall, within thirty days after this act becomes a law, appoint five persons, one of whom shall be a member of the state department of health, one of whom shall be a member of the state board of conservation and development, one of whom shall be a member of the state board of commerce and navigation and two members from the state at large, all of whom shall be residents of New Jersey, to act as commissioners upon the part of the state of New Jersey for the purpose of entering into and are hereby authorized as such commissioners to enter into an agreement or compact with the state of New York, by and through the commissioners appointed or who may be appointed under or by virtue of a law of the legislature of the state of New York, in the form following, that is to say:

TRI-STATE COMPACT.

Whereas, The tremendous growth of population and the development of the territory surrounding and adjacent to the harbor of New York has resulted in recent years in an increasingly serious pollution of the harbor, coastal and tidal waters in such area and the tributary waters therein; and

Whereas, Such pollution constitutes a grave menace to the health, welfare and recreational facilities of the people living in such area and is occasioning great economic loss; and

Whereas, The control of future pollution and the abatement of existing pollution in the waters in such area is of prime importance to the people living in such area and can best be accomplished through the co-operation of the states of New Jersey and New York and Connecticut by and through a joint or common agency; now therefore,

The state of New York and the state of New Jersey and the state of Connecticut do agree and are bound as follows:



Section 32:18-2 - Co-operation Pledged; Purposes To Be Accomplished

32:18-2. Co-operation pledged; purposes to be accomplished
ARTICLE I.

1. Each of the signatory states pledges each to the other faithful co-operation in the control of future pollution and agrees to provide for the abatement of existing pollution in the tidal and coastal waters in the adjacent portions of the signatory states defined herein as coming within the district, and consistent with such object, to enact adequate legislation which will enable each of the signatory states to put and maintain the waters thereof in a satisfactory sanitary condition and particularly to protect public health; to render safe such waters as are now used or may later become available for bathing and recreational purposes; to abate and eliminate such pollution as becomes obnoxious or causes a nuisance; to permit the maintenance of major fish life, shellfish and marine life in waters now available or that may by practicable means be made available for the development of such fish, shellfish or marine life; to prevent oil, grease or solids from being carried on the surface of the water; to prevent the formation of sludge deposits along the shores or in the waterways; and with the fulfillment of these objectives to abate and avoid incurring unnecessary economic loss by safeguarding the rights of the public in its varied legitimate uses of the waters of the district.



Section 32:18-3 - Interstate Environmental District Created; Boundaries.

32:18-3 Interstate environmental district created; boundaries.

ARTICLE II.



1.To that end they do agree that there shall be created and they do hereby create a district to be known as the Interstate Environmental District (hereinafter referred to as the district) which shall embrace the territory described as follows:

All the coastal, estuarial and tidal waters within or covering portions of the signatory states as follows:

a.In Connecticut, Long Island sound and estuaries and tidal waters thereof between the easterly side of New Haven harbor at Morgan Point and the Connecticut-New York state boundary, and the Housatonic river up to the northerly boundary lines of the towns of Stratford and Milford.

b.In New York, all of the tidal waters of greater New York city; including Kill van Kull and Arthur Kill, Long Island sound and the estuaries and tidal waters thereof between the New York city line and the New York-Connecticut state boundary and between the New York city line and the easterly side of Port Jefferson harbor; the Atlantic ocean and the estuaries and tidal waters thereof between the New York city line and the easterly side of Fire Island inlet; and the Hudson river and estuaries and tidal waters thereof between the New York and New Jersey state boundary and the northerly line of Rockland county on the westerly side and between the northerly line of New York city and the northerly line of Westchester county on the easterly side of the river.

c.In New Jersey, the Hudson river and New York upper bay and estuaries and tidal waters thereof between the New York-New Jersey boundary and Constable Point on Constable Hook; the Kill van Kull and Arthur Kill to the mouths of the rivers entering into the Kills; Newark bay and the estuaries thereof up to the mouth of the Passaic river; and up to the mouth of the Hackensack river; Raritan bay together with the Raritan river up to the Victory bridge on said river between Perth Amboy and South Amboy; together with the Cheesequake creek up to the New York and Long Branch Railroad bridge on said creek at Morgan; together with the Matawan creek up to the New York and Long Branch Railroad bridge on said creek at Matawan; Sandy Hook bay; together with the Shrewsbury river up to the passenger railroad bridge between Navesink Light and Highland Beach on said river.

Amended 2000, c.6, s.1.



Section 32:18-4 - Interstate Environmental Commission Created.

32:18-4 Interstate Environmental Commission created.



ARTICLE III.



1.There is hereby created the Interstate Environmental Commission (hereinafter referred to as the commission) which shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the act or acts of a signatory state concurred in by the others and by the act or acts of congress when necessary.


Amended 2000, c.6, s.2.



Section 32:18-5 - Commissioners; Appointment And Removal

32:18-5. Commissioners; appointment and removal
ARTICLE IV.

1. The commission shall consist of five commissioners from each state, each of whom shall be a resident voter of the state from which he is appointed.

The commissioners shall be chosen in the manner and for the terms provided by law of the state from which they shall be appointed, and each commissioner may be removed or suspended from office as provided by the law of the state from which he shall be appointed. The commissioners shall serve without compensation, but shall be paid their actual expenses incurred and incident to the performance of their duties.



Section 32:18-6 - Organization Of Commission; Assistants; Seal; Rules; Offices; Quorum; Reports And Recommendations; Pledging Credit Of State

32:18-6. Organization of commission; assistants; seal; rules; offices; quorum; reports and recommendations; pledging credit of state
ARTICLE V.

1. The commission shall elect from its number a chairman and vice chairman and shall appoint and at its pleasure remove or discharge such officers and legal, clerical, expert and other assistants as may be required to carry the provisions of this compact into effect, and shall fix and determine their duties, qualifications and compensations.

It shall adopt a seal and suitable by-laws and shall promulgate rules and regulations for its management and control.

It may maintain one or more offices for the transaction of its business and may meet at any time or place within the signatory states.

A majority of the members from each state shall constitute a quorum for the transaction of business, the exercise of any powers, or the performance of any duties, but no action of the commission shall be binding unless at least three of the members from each state shall vote in favor thereof.

The commission shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each state setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the signatory states which may be necessary to carry out the intent and purpose of this compact, and changes in the district which concentration of population or other cause may require.

The commission shall not incur any obligations for salaries, office or other administrative expenses prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the signatory states except by and with the authority of the legislatures thereof. Each state reserves the right to provide hereafter by law for the examination and audit of the accounts of the commission by its comptroller or other official.

The commissioners shall meet and organize within ten days after the effective date of this compact.



Section 32:18-7 - No Single Standard Of Purity; Classification Of Waters Of District

32:18-7. No single standard of purity; classification of waters of district
ARTICLE VI.

1. It is recognized by the signatory states that, where tidal waters are used for such varied purposes as bathing, navigation, shellfish culture, the development of fish life and the disposal of wastes, no single standard of purity is practicable in all parts of the district. In order to attain the objects of this compact, the commission, after proper study and after conducting public hearings upon due notice, shall group the designated waters of the district into classes. Where local conditions shall have changed in the future to such an extent that changes in classification become necessary the commission may, after conducting public hearings upon due notice, adopt such changes.

Two general classifications shall be used:

(1) Class "A" , in which the designated water areas are expected to be used primarily for recreational purposes, shellfish culture or the development of fish life.

(2) Class "B" , in which the designated water areas are not expected to be used primarily for recreational purposes, shellfish culture or the development of fish life.



Section 32:18-8 - Discharge Of Sewage; Conditions And Restrictions Enumerated

32:18-8. Discharge of sewage; conditions and restrictions enumerated
ARTICLE VII.

1. It is agreed between the signatory states that no sewage or other polluting matters shall be discharged or permitted to flow into, or be placed in, or permitted to fall or move into the tidal waters of the district, except under the following conditions and restrictions:

(1) All sewage discharged or permitted to flow into class "A" waters of the district shall first have been so treated as--

a. to remove all floating solids and at least sixty per cent (60%) of the suspended solids; and

b. to effect a reduction of organisms of the B. Coli group (intestinal bacilli) so that the probable number of such organisms shall not exceed one per cubic centimeter in more than fifty per cent (50%) of the samples of sewage effluent tested by the partially confirmed test; provided, however, that in the case of discharge into waters used primarily for bathing this bacterial standard need not be required except during the bathing season; and

c. To effect a reduction in the oxygen demand of the sewage effluent sufficient to maintain an average dissolved oxygen content in the tidal waters of the district and in the general vicinity of the point of discharge of the sewage into those waters, at a depth of about five feet below the surface, of not less than fifty per cent (50%) saturation during any week of the year.

(2) All sewage discharged or permitted to flow into class "B" waters of the district shall first have been so treated as--

a. to remove all floating solids and at least ten per cent (10%) of the suspended solids, or such additional percentage as may by reason of local conditions be necessary to avoid the formation of sludge deposits in the class "B" waters of the district; and

b. to effect a reduction in the oxygen demand of the sewage effluent sufficient to maintain an average dissolved oxygen content in the tidal waters of the district and in the general vicinity of the point of discharge of the sewage into those waters, at a depth of about five feet below the surface, of not less than thirty per cent (30%) saturation during any week of the year.



Section 32:18-9 - Sanitary Condition Of Tributary Streams; Hudson River

32:18-9. Sanitary condition of tributary streams; Hudson river
ARTICLE VIII.

1. Each of the signatory states agrees, that in so far as waters within its jurisdiction may flow into any portion of the district, all sewage discharged or permitted to flow into any stream tributary to the tidal waters of the district shall be treated to that extent, if any, which may be necessary to maintain such tributary immediately above its confluence with the tidal waters of the district in a sanitary condition at least equal to the classification requirements determined by the commission for the tidal waters of the district into which it discharges. The waters of the Hudson river, immediately above the mouth of Sparkill creek on the westerly side and the New York-New Jersey boundary extended on the easterly side of the river, shall be maintained in a sanitary condition at ebb tide at least equal to the sanitary condition prevailing in the waters of the river immediately below said boundary at flood tide.



Section 32:18-10 - Additional Conditions And Restrictions

32:18-10. Additional conditions and restrictions
ARTICLE IX.

1. Nothing in this compact shall be construed to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing any additional conditions and restrictions to further lessen or prevent the pollution of waters within its jurisdiction.



Section 32:18-11 - Municipal Sewage; Treatment Required

32:18-11. Municipal sewage; treatment required
ARTICLE X.

1. Subject to the provisions of this compact the commission, as soon as may be after its organization, after an investigation and after conducting public hearings upon due notice, shall by order prescribe the reasonable date on or before which each municipality or other entity discharging sewage into the designated waters within the district shall be treating such sewage in accordance with the standards specified in this compact. And such order may prescribe that certain specific progress shall be made at certain definite times prior to the final date fixed in such order.

It is the desire of all parties to accomplish the objects herein set forth with the least possible injury to investments which have already been made in the construction of sewage treatment plants within the district, and where changes or additions to such plants would be necessary to conform to the standards herein adopted, a reasonable time to effect such changes or additions may, in the discretion of the commission, be granted.



Section 32:18-12 - Enforcement Of Compact Pledged; Commission To Compel Enforcement

32:18-12. Enforcement of compact pledged; commission to compel enforcement
ARTICLE XI.

1. Each of the signatory states agrees that it will prohibit the pollution of the said waters within the district in accordance with the several articles of this compact, and that it will enact suitable and adequate legislation which will accomplish effectively the objects of this compact and which will enable its officers, departments, boards and agents to accomplish satisfactorily the obligations and duties assumed by the state under the terms of this compact, and it is further agreed that the courts of the several states shall have jurisdiction to enforce as against any person, corporation, municipality or other entity or any employee, department or subdivision of the respective signatory states any and all provisions of this compact.

The commission shall have authority to investigate and determine if the requirements of the compact and/or the orders of the commission pursuant thereto are complied with and if satisfactory progress has not been made, to bring action in its own name in the proper court or courts to compel the enforcement of any and all of the provisions of this compact, and/or the orders of the commission pursuant thereto.



Section 32:18-13 - Co-operation With Existing Agencies; Adoption Of General Plan; Passaic Valley Sewerage System

32:18-13. Co-operation with existing agencies; adoption of general plan; Passaic valley sewerage system
ARTICLE XII.

1. In order that future pollution be controlled and existing pollution be abated with the greatest possible economy and efficiency, the commission shall co-operate and advise with the respective state and district authorities having jurisdiction over stream pollution, with a view to co-ordinating their activities and securing the most satisfactory results at lower cost. For such purpose the commission may prepare a general plan of the most practicable and economical method of securing conformity with the standards herein set forth, having in view the future growth and development of the district. Such plan when completed shall be submitted to the governor and the legislature of each state and to the state agency or agencies or district agencies in charge of sewage problems.

The provisions of this act shall not affect the discharge from the outfall pipes of the Passaic valley sewerage system into the waters of New York harbor; provided, that said discharge shall be in accordance with the terms and provisions of the stipulation entered into on April fourteenth, one thousand nine hundred and ten, between the United States of America and Passaic Valley Sewerage Commissioners.



Section 32:18-14 - Definitions.

32:18-14 Definitions.


ARTICLE XIII.



1.Terms used in this compact are defined as follows:

"District" means the area more particularly described in article II of this compact.

"Commission" means the Interstate Environmental Commission.

"Municipality" means any city, incorporated village, borough, county, town, township, district, or any municipality governed by an improvement commission, any joint sewer commission, or any other subdivision of any one of the signatory states, located within the district.

"Rule or regulation" means any rule or regulation established by the commission not inconsistent with the constitution of the United States or of any signatory state, promulgated by the commission touching the abatement of pollution of the waters of the district.

"Tidal waters" means all those waters which ebb and flow within the designated district.

"Dissolved oxygen" is the gaseous oxygen held in solution by the water at any given time. It is expressed as a percentage of the maximum amount of oxygen that would be required to saturate the water under the existing conditions of temperature and salinity.

"Pollution" is any foreign matter which renders waters unfit to sustain fish life and unsatisfactory for bathing.

"Sewage effluent" means the treated sewage discharged from a treatment plant.

"Suspended solids" means those solid particles carried in suspension in the untreated sewage or sewage effluent.

"Entity" means any organization or association owning, controlling or operating a sewerage system or treatment plant within a municipality.

Amended 2000, c.6, s.3.



Section 32:18-14.1 - References To Sanitation Commission Deemed To Refer To Environmental Commission.

32:18-14.1 References to Sanitation Commission deemed to refer to Environmental Commission.

20.On and after the effective date of this act, reference in any law, contract or document to the "Interstate Sanitation District" or the "Interstate Sanitation Commission" shall be deemed to mean and refer to the "Interstate Environmental District" or the "Interstate Environmental Commission," as the case may be.

L.2000,c.6,s.20.



Section 32:18-15 - Annual Appropriations; Apportionment Between States

32:18-15. Annual appropriations; apportionment between states
ARTICLE XIV.

1. The signatory states agree to appropriate annually for the salaries, office and other administrative expenses such sum or sums as shall be recommended by the commission and approved by the governors of the signatory states, the state of New York and the state of New Jersey agreeing each to appropriate forty-five per cent (45%) thereof, and the state of Connecticut agreeing to appropriate ten per cent (10%) thereof. The state of New York and the state of New Jersey obligate themselves hereunder, however, only to the extent of fifteen thousand dollars ($15,000.00) each in any one year, and the state of Connecticut obligates itself hereunder only to the extent of three thousand, three hundred thirty-three dollars and thirty-four cents ($3,333.34) in any one year.



Section 32:18-16 - Constitutionality Of Compact

32:18-16. Constitutionality of compact
ARTICLE XV.

1. Should any part of this compact be held to be contrary to the constitution of any signatory state or of the United States, all other severable objects of this compact shall continue to be in full force and effect.



Section 32:18-17 - When Compact To Become Effective; Proviso As To Connecticut

32:18-17. When compact to become effective; proviso as to Connecticut
ARTICLE XVI.

1. This compact shall become effective as to the state of New Jersey and the state of New York immediately upon the signing thereof by the representatives of such states, and thereafter it shall also become effective as to the state of Connecticut immediately upon the signing thereof by the representatives of such state; provided, however, that prior to the signing of this compact by the representatives of the state of Connecticut the district as set forth in article II shall not embrace any territory within the jurisdiction of the state of Connecticut, nor shall the commission exercise any jurisdiction or perform any duties or acts affecting such territory; and the appropriations for salaries, office and other administrative expenses shall be borne equally by the state of New York and the state of New Jersey.

L.1935, c. 321, s. 1, pp. 1041 to 1052.



Section 32:18-18 - Pending Actions Unaffected

32:18-18. Pending actions unaffected
Nothing herein contained shall affect or abate any action now pending brought by any governmental board or body created by or existing under any of the signatory states.

L.1935, c. 321, s. 2, p. 1053.



Section 32:18-19 - Compact Binding

32:18-19. Compact binding
The said agreement or compact when signed or sealed by the commissioners of each state, as hereinbefore provided, shall become binding upon the state of New Jersey and shall be filed in the office of the secretary of state of the state of New Jersey.

L.1935, c. 321, s. 3, p. 1053.



Section 32:18-20 - Vacancies Among New Jersey Commissioners

32:18-20. Vacancies among New Jersey commissioners
If by death, resignation or otherwise, a vacancy occurs among those appointed hereunder by the state of New Jersey, the governor of the state of New Jersey is hereby authorized to fill the same.

L.1935, c. 321, s. 4, p. 1053.



Section 32:18-21 - Consent Of Congress

32:18-21. Consent of congress
The said commissioners together with the commissioners appointed from the state of New York, shall have power to apply to the congress of the United States for its consent or approval of the agreement or compact signed by them; but in the absence of such consent of congress and until the same shall have been secured, the said agreement or compact shall be binding upon the state of New Jersey in all respects permitted by law of the two states of New Jersey and New York without the consent of congress to co-operate, for the purpose enumerated in said agreement or compact and in the manner provided therein.

L.1935, c. 321, s. 5, p. 1053.



Section 32:18-23 - Other Standards Of Purity And Classifications Of Waters

32:18-23. Other standards of purity and classifications of waters
ARTICLE XVII

(1) In addition to, or in substitution for, the classifications of waters set forth in Articles VI and VII of this compact and the effluent standards made applicable thereto, the commission may develop and, after public hearing place in force other classifications of waters and effluent standards within the district. Such classifications shall be on the basis of present or intended uses of the waters in question and shall be accompanied by requirements governing the quality of effluents, receiving waters, or both, as the public interest may make appropriate.

Classifications, standards, and requirements adopted pursuant to this article shall be developed and may be revised with due consideration for uniformity of requirements relating to the quality of effluents and receiving waters within the same classification in all parts of the district.

Classifications made pursuant to this article shall be governed by and shall implement any water and related land resource plans, water use plans or pollution control plans adopted by appropriate agencies of the signatory states, acting singly or in concert, or through joint intergovernmental agencies. Any exercise of authority by the commission pursuant to this article shall be subject to any procedural requirements, if applicable, that may be contained in Federal law.

Nothing contained in this article shall be construed to abridge or limit any power otherwise existing of a signatory state to make and enforce classifications, standards, and requirements for effluents and receiving waters.

L.1970, c. 212, s. 1.



Section 32:19-1 - Appointment Of Commissioners To Interstate Environmental Commission.

32:19-1 Appointment of commissioners to Interstate Environmental Commission.

32:19-1. The Governor shall, by and with the advice and consent of the Senate, appoint three commissioners to the Interstate Environmental Commission created by the agreement or compact between the states of New York and New Jersey and Connecticut, each of whom shall be a resident voter of the State of New Jersey. The Commissioner of Environmental Protection and the Commissioner of Health and Senior Services shall serve as commissioners ex officio, and may designate a representative of their respective departments to represent them at all meetings, hearings and proceedings of the Interstate Environmental Commission with full power to vote and act on their respective behalf. In the event that either the Commissioner of Environmental Protection or the Commissioner of Health and Senior Services shall not qualify in accordance with the provisions of the compact, said commissioner shall designate a representative of his respective department to serve as an Interstate Environmental Commissioner until such time as the commissioner ex officio shall qualify.

Each appointive commissioner shall hold office, for a term of five years or until his successor has been appointed and qualified. At the expiration of the term of each appointive commissioner, the Governor shall, by and with the advice and consent of the Senate, appoint a successor who shall hold office for a term of five years or until his successor has been appointed and qualified. In the event of a vacancy occurring in the office of an appointive commissioner by death, resignation or otherwise, the Governor shall, by and with the advice and consent of the Senate, appoint his successor, who shall hold office for the unexpired term. Any commissioner may be removed upon charges and after hearing by the Governor. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact and agreement entered into between the signatory states and laws adopted by said states, and together with five commissioners from the states of New York and Connecticut shall form the Interstate Environmental Commission. The commissioners shall serve without compensation, but shall be paid their actual expenses incurred and incident to the performance of their duties.

Amended 1971, c.106, s.1; 2000, c.6, s.4.



Section 32:19-2 - Organization Of Commission; Officers And Assistants; Seal; Rules; Offices; Quorum

32:19-2. Organization of commission; officers and assistants; seal; rules; offices; quorum
The commission shall elect from its number a chairman and vice chairman and shall appoint and at its pleasure remove or discharge such officers and legal, clerical, expert and other assistants as may be required in the discharge of the duties of the commission and shall fix and determine their duties, qualifications and compensations. It shall adopt a seal and suitable by-laws and shall promulgate rules and regulations for its management and control. It may maintain one or more offices for the transaction of its business and may meet at any time or place within the signatory states. A majority of the members from each state shall constitute a quorum for the transaction of business, the exercise of any powers or the performance of any duties, but no action of the commission shall be binding unless at least three of the members from each state shall vote in favor thereof.



Section 32:19-3 - Powers Of Commission.

32:19-3 Powers of commission.

32:19-3. The commission shall have power to make rules, regulations and orders with regard to the pollution of all the coastal, estuarial and tidal waters within or covering portions of the signatory states as follows:

a.In Connecticut, Long Island sound and estuaries and tidal waters thereof between the easterly side of New Haven harbor at Morgan Point and the Connecticut-New York state boundary, and the Housatonic river up to the northerly boundary lines of the towns of Stratford and Milford.

b.In New York, all of the tidal waters of greater New York city, including the Kill van Kull and the Arthur Kill, Long Island sound and the estuaries and tidal waters thereof between the New York city line and the New York-Connecticut state boundary and between the New York city line and the easterly side of Port Jefferson harbor; the Atlantic ocean and the estuaries and tidal waters thereof between the New York city line and the easterly side of Fire Island inlet; and the Hudson river and estuaries and tidal waters thereof between the New York and New Jersey state boundary and the northerly line of Rockland county, on the westerly side, and between the northerly line of New York city and the northerly line of Westchester county on the easterly side of the river.

c. New Jersey, the Hudson river and New York upper bay and estuaries and tidal waters thereof between the New York-New Jersey boundary and Constable Point on Constable Hook; the Kill van Kull and Arthur Kill to the mouths of the rivers entering into the Kills; Newark bay and the estuaries thereof up to the mouth of the Passaic river; and up to the mouth of the Hackensack river; Raritan bay together with the Raritan river up to the Victory bridge on said river between Perth Amboy and South Amboy; together with the Cheesequake creek up to the New York and Long Branch Railroad bridge on said creek at Morgan; together with the Matawan creek up to the New York and Long Branch Railroad bridge on said creek at Matawan; Sandy Hook bay; together with the Shrewsbury river up to the passenger railroad bridge, between Navesink Light and Highland Beach on said river; and shall have power to investigate and determine if the requirements of the compact and/or the orders of the commission are complied with and to bring action in its own name in the proper court or courts to compel the enforcement of any and all provisions of the compact and the orders of the commission pursuant thereto or pursuant to laws; and to conduct investigations, inquiries or hearings at such place or places, and at such times as it shall appoint. Such investigations, inquiries or hearings may be held by or before one or more of the commissioners, or by or before any person or persons appointed as its representative and when ratified, approved or confirmed by the Interstate Environmental Commission, his or their action shall be and be deemed to be the investigation, inquiry or hearing of the Interstate Environmental Commission. All state and municipal departments, commissions, boards and bodies having to do with the waters of the state shall co-operate with the commission and shall furnish to the commission such information as the commission shall request, touching the pollution or the elimination thereof, of the waters of the district.

Amended 2000, c.6, s.5.



Section 32:19-4 - Initiation Of Action, Proceeding Due To Violations, Threatened Violations.

32:19-4 Initiation of action, proceeding due to violations, threatened violations.

32:19-4. Whenever the Interstate Environmental Commission shall be of the opinion that any person, association or corporation, municipal or otherwise, within the district is failing or omitting, or about to fail or omit to do anything required of it by its order or by the laws governing the control or elimination of pollution of the waters of the district, or is doing or is about to do anything or permitting or about to permit anything to be done contrary to or in violation of such orders or such laws or the provisions of the compact, it may direct its legal representative to commence an action or a proceeding in lieu of prerogative writ in the name of the Interstate Environmental Commission in the Superior Court for the purpose of preventing the continuance of such violations or threatened violations either by injunctive or other relief. The court shall have jurisdiction to hear and determine such action or proceeding upon the merits and grant such relief as may be appropriate.

Amended 1953, c.31, s.19; 2000, c.6, s.6.



Section 32:19-5 - Interstate Environmental Commission, Powers Regarded As In Aid Of, Supplemental.

32:19-5 Interstate Environmental Commission, powers regarded as in aid of, supplemental.

32:19-5. Any powers herein granted to the Interstate Environmental Commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by the states of New York and New Jersey and/or by congress or the terms of the compact.

Amended 2000, c.6, s.7.



Section 32:19-6 - Creating Source Of Pollution Prohibited

32:19-6. Creating source of pollution prohibited
No person, firm or corporation, municipal or otherwise, shall create, establish, cause or maintain any source of pollution within the district, not existing on the first day of April, nineteen hundred and thirty-five; provided, that after hearing and investigation on application of such person, firm or corporation, municipal or otherwise, the commission may issue such order relating to any such pollution as it shall find will best serve the public interest.



Section 32:19-7 - Discontinuance Of Pollution; Order To Show Cause; Notice And Hearing

32:19-7. Discontinuance of pollution; order to show cause; notice and hearing
Whenever the commission shall determine upon investigation that sewage or other polluting matter from any city, village, town, county, borough, municipality or other entity as defined in the compact, building, steamboat or other vessel, or any garbage, offal or any decomposable or putrescible matter of any kind is being discharged into any waters of the district, and whenever in the opinion of the commission such discharge is polluting such waters in a manner injurious to or so as to create a menace to public health, welfare and recreational purposes, or so as to create a public nuisance, or so as to be obnoxious, the commission may order the municipality, corporation or person so discharging sewage, refuse or other matter, to show cause before it or its duly designated representative why such discharge should not be discontinued or why said commission should not issue an order regulating such pollution. A notice shall be served on the municipality, corporation or person so discharging sewage, refuse or other matter, directing such municipality, corporation or person to show cause before the said commission on a date specified in such notice why an order should not be made directing the discontinuance of such discharge or otherwise regulating the said pollution. Such notice shall specify the time when and place where a public hearing will be held by the commission or its duly delegated representative and shall be served personally or by mail at least fifteen days before said hearing, and in case of a municipality or a corporation, such service shall be upon an officer thereof. The person or persons presiding at such hearing shall take evidence, and after conducting such public hearing, the commission shall by order prescribe a reasonable date on or before which such municipality, corporation or person discharging sewage, refuse or other matter into the designated waters within the district, shall cease to discharge such refuse or other matter and shall treat such sewage in accordance with the standards specified in the compact, and such order may prescribe that certain specific progress shall be made at definite times prior to the final date fixed in such order. The commission shall have authority to require, from the officials and persons responsible for the execution of such orders, satisfactory evidence at specified times of proper progress in the execution of such orders.



Section 32:19-8 - General Plan; Commission To Prepare; Co-operation With Other Commissions, Authorities, Etc.

32:19-8. General plan; commission to prepare; co-operation with other commissions, authorities, etc.
The commission may prepare a general plan of the most practicable and economical method of securing conformity with the standards set forth in the compact, having in view the future growth and development of the district, and to that end shall co-operate and advise with the respective state authorities having jurisdiction over stream pollution and any other bodies having to do with sewage and garbage disposal and the pollution of the waters of the district, with the secretary of war of the United States, with appropriate committees of congress and any and all other federal authorities having jurisdiction in the premises, with representatives of chambers of commerce and other civic bodies within the district, and with such bodies, commissions and legislative committees as may exist or be created in any of the signatory states, for the purpose of bringing about a comprehensive program for the abatement and elimination of pollution.



Section 32:19-9 - Accounts; Annual Report; Recommendations

32:19-9. Accounts; annual report; recommendations
The commission shall keep accurate accounts of all receipts and disbursements, and shall report to the governor and the legislature of each signatory state on or before the twenty-fifth day of January in each year, setting forth in detail the transactions conducted by it, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the signatory states which may be necessary to carry out the intent and purposes of the compact between the signatory states.



Section 32:19-10 - Examination Of Accounts, Books; Reports On Results.

32:19-10 Examination of accounts, books; reports on results.

32:19-10. The Director of the Division of Budget and Accounting in the New Jersey Department of the Treasury and the comptroller of each of the other signatory states are hereby authorized and empowered from time to time to examine the accounts and books of the Interstate Environmental Commission, including its receipts, disbursements and such other items referring to its financial standing as the director or comptroller may deem proper, and to report the results of such examination to the governor of the appropriate state.

Amended 2000, c.6, s.8.



Section 32:19A-1 - Additional Authority Of Commission.

32:19A-1 Additional authority of commission.

1.In addition to the powers, duties and functions now provided by law, the Interstate Environmental Commission shall have authority to engage in activities with respect to interstate air pollution problems between the states of New York and New Jersey as follows:

a.To conduct studies;

b.To undertake research, testing and development;

c.To gather, exchange and disseminate information with and among public or private bodies, persons or organizations and to co-operate with any of them in solving air pollution problems;

d.To take samplings and to trace sources of air pollutants;

e.To refer complaints to an appropriate enforcement agency or agencies of the states in which the sources are located and to which air pollutants are carried, along with such data and information as it may have obtained with respect to the nature, characteristics, source, path and effect of air pollutants; and

f.Make recommendations and reports to the Governors and Legislatures of the participating states.

L.1961,c.105,s.1; amended 2000, c.6, s.9.



Section 32:19A-2 - Primary Effort Of Commission.

32:19A-2 Primary effort of commission.

2.The primary effort of the Interstate Environmental Commission under this act shall be directed to air contaminant solids, liquids or gases which are toxic, disagreeable or irritant, or which are destructive.

L.1961,c.105,s.2; amended 2000, c.6, s.10.



Section 32:19A-3 - Use Of Services, Facilities, Information.

32:19A-3 Use of services, facilities, information.

3.In carrying out its functions under this act, the Interstate Environmental Commission shall make use of the services, facilities and information of existing state, local and federal agencies wherever feasible and available.

L.1961,c.105,s.3; amended 2000, c.6, s.11.



Section 32:19A-4 - Empowerment To Accept Moneys, Property, Donations, Gifts.

32:19A-4 Empowerment to accept moneys, property, donations, gifts.

4.In furtherance of the purposes of this act, the Interstate Environmental Commission is empowered to accept moneys, property and other donations or gifts from any person whatever, whether public, private or governmental, real or artificial.

L.1961,c.105,s.4; amended 2000, c.6, s.12.



Section 32:19A-5 - Trade Secret, Secret Process Exempt From Inquiry; Confidentiality Of Information; Exemptions.

32:19A-5 Trade secret, secret process exempt from inquiry; confidentiality of information; exemptions.

5.No trade secret or secret process shall be inquired into by the Interstate Environmental Commission under this act, whether with respect to one or more of the substances or one or more of the processes, operations, techniques or devices used in connection therewith, and whenever a trade secret or secret process is involved, the activity under this act shall be limited to the identification of the device or facility from which the effluent discharged into the outer air derives, and the nature, rate and period of emission of such effluent.

All information obtained from any sampling, tracing or other specific inquiry performed under this act shall be kept and maintained as a confidential disclosure and, except as may be essential for the purpose of referring a complaint to an appropriate enforcement agency and of any enforcement proceeding by or before any such agency, shall not be disclosed or published in any way other than such as will not identify a given substance, process, operation, technique or device with the physical location or identity of the source plant or facility, or with the product made or service performed, or with the person or persons using the same.

A printed copy of the provisions of this section shall be furnished on request to any person furnishing information to the Interstate Environmental Commission and, in case of an inquiry at a plant or facility, to the person then in charge of the same.

L.1961,c.105,s.5; amended 2000, c.6, s.13.



Section 32:19A-6 - Meeting Of Costs, Expenses.

32:19A-6 Meeting of costs, expenses.

6.So long as the activities conducted pursuant to this act are limited to the states of New York and New Jersey, all of the costs and expenses of the same, direct and indirect, shall be met, within the limits of available appropriations therefor, by said two states in equal shares and all actions of the Interstate Environmental Commission with respect to such activities shall be governed solely by the commissioners from the states of New York and New Jersey, with like effect as though the state of Connecticut were not a participant of said commission, and for this purpose the commission shall establish administratively a separate Division on Interstate Air Pollution, and maintain separate financial accounts to reflect its direct and allocated costs and expenses; provided, however, that the full commission, including the members representing the state of Connecticut, shall rule on all matters touching the accounting systems to be used and the charging and allocation of costs and expenses.

L.1961,c.105,s.6; amended 2000, c.6, s.14.



Section 32:20-1 - Interstate Compact; Preamble

32:20-1. Interstate compact; preamble
Whereas , The States of New York, New Jersey, Pennsylvania and Delaware have each created, and now maintain, a Commission (or Committee) on Interstate Co-operation for the purpose of establishing and maintaining governmental machinery to facilitate communication, negotiation, understanding and co-operation between said States, respectively, and other States of the Union, both regionally and nationally, with power to establish such committees, subcommittees, and advisory boards as are deemed advisable to conduct conferences and to formulate proposals concerning subjects of intergovernmental co-operation, to study the laws of the several States, hold public or private hearings, make findings and recommendations, and to submit drafts of legislation to promote uniform laws for the elimination of the confusion and conflict between the several States of the Union and the Federal Government in the matter of laws and administrative practices concerning conservation, prevention, abatement and control of pollution, water supply, public welfare, flood control, and other subjects; and

Whereas , Said Commissions (or Committees) on Interstate Co-operation of said States have organized and established and are now maintaining as an instrument of governmental machinery a joint advisory board known as "The Interstate Commission on the Delaware River Basin," as a regional commission composed of standing subcommittees of said Commissions (or Committees) on Interstate Co-operation, respectively, for the purpose of entering upon a program to study the conservation, water supply, pollution and other potential uses and benefits of, and to develop integrated plans to conserve and safeguard, the waters of the Delaware river basin, in the following specified particulars:

A. To serve as a fact-co-ordinating body and to develop the means and procedure by which the general plans and policies proposed for the development of the region may be carried out;

B. To sponsor the carrying out of properly developed plans which result from surveys and research concerning population, land and water resources and uses, and other related subjects;

C. To co-ordinate the activities of the Commission and Committees on Interstate Co-operation and their joint agency, the Council of State Governments, with the work of the appropriate State and Federal agencies for the prevention and abatement of pollution.

D. To encourage interstate compacts and the enactment of uniform State laws for the abatement of water pollution, for flood control and for the proper general use and control of the waters of the Delaware river.

E. To advance, perpetuate, and outline the work recommended by its conferences, and to develop and propose new objectives; and

Whereas , It is the purpose of the Commissions (or Committees) on Interstate Co-operation of said four States, acting through said Interstate Commission on the Delaware river basin, to eliminate confusion and conflict among said States by the promotion and enactment of uniform laws in said States to preserve in a safe and sanitary condition the waters and watershed of said Delaware river basin and to provide uniform concurrent regulations for the control and the enforcement of the elimination of pollution in the waters thereof in said States, respectively; and

Whereas , Said Interstate Commission on the Delaware river basin, in co-operation with the State health departments of said States, respectively, and the National Resources Committee and the Public Health Service of the Federal Government has made a study, for the purposes above recited of said Delaware river and its tributaries in said Delaware river basin, and has formulated proposals for the inter-governmental co-operation of said States in the correction and control of pollution of the waters thereof, which have been formally approved, ratified and accepted by the health departments of said States, the United States Health Service and the said National Resources Committee, respectively, in the following form:

Whereas , A substantial part of the territory of the States of New York, New Jersey, Pennsylvania and Delaware is situated within the Delaware River drainage basin; and

Whereas , The increase in the population of the various municipal areas situated within the Delaware river basin, and the growth of industrial activity within the basin, have resulted in increasingly serious pollution of the waters of the Interstate Delaware river and its tributaries; and

Whereas , Such pollution constitutes a grave menace to the health, welfare, and recreational facilities of the people living in the Delaware river basin, and occasions great economic loss; and

Whereas , The control of future pollution and the correction of existing pollution of the waters of the interstate Delaware river and its tributaries is of prime importance to the people living in the Delaware river basin and can best be accomplished through the co-operation of the representatives of the people in the basin, in the States of New York, New Jersey, Pennsylvania, and Delaware;

Now, therefore, the State of New York and the State of New Jersey and the Commonwealth of Pennsylvania and the State of Delaware agree and are bound as follows:

L.1939, c. 146, p. 488. Preamble.



Section 32:20-2 - Interstate Co-operation In Pollution Control And Correction

32:20-2. Interstate co-operation in pollution control and correction
Each of the signatory States pledges to each of the other signatory States faithful co-operation in the control of future pollution and in the correction of existing pollution of the waters of the interstate Delaware river and its west branch from the New York-Pennsylvania boundary line down to the Atlantic ocean. In order to effect such objects, each of the States agrees to enact adequate legislation, if necessary, to enable each such State so to require the treatment of sewage, industrial waste or other artificial polluting matter as to place and maintain the waters of the aforesaid interstate Delaware river, and of the tributaries thereof just above the confluence with the Delaware river, in the clean and sanitary condition required by the provisions of this agreement. Furthermore, each such State agrees so to enforce the provisions of these requirements, and other supplementary applicable legislation, if any, as to bring about the attainment of the objectives of pollution control and correction in accordance with such reasonable and effective programs as may be determined from time to time by the States in the manner prescribed herein.

L.1939, c. 146, p. 488, Art. I.



Section 32:20-3 - Division Of Interstate Delaware River Into Zones

32:20-3. Division of interstate Delaware river into zones
It is recognized by the signatory States that due to such variable factors as location, size, character, and flow, and of the many varied uses of the waters of the interstate Delaware river and its aforesaid west branch, such as water supply, recreation, navigation, industrial developments, maintenance of fish life, shellfish culture, agriculture, and other purposes, that no single standard of sewage and waste treatment and of quality of receiving waters is practical for all parts of the river. Therefore, in order to apply minimum requirements for the attainment of correction and control of pollution which will be appropriate to the varied factors including the existing and potential quality and uses of the waters, the interstate Delaware river is hereby divided into four zones, to wit:

Zone I: Zone one is that part of the Delaware river and its west branch extending from the New York-Pennsylvania boundary line to the head of tidewater at Trenton, New Jersey, and Morrisville, Pennsylvania.

The drainage basin contributary to this zone, excepting part of the Lehigh river basin, is relatively sparsely inhabited and contains few sewered communities and relatively few industrial establishments producing waste water. The streams draining this area being, in general, relatively clean and of high elevation, are well adapted as sources of public water supplies, after treatment or purification.

The principal uses of the waters of the Delaware river in Zone one are expected to be for water supply after such treatment or purification as may be necessary, and for recreation, bathing, maintenance of fish and aquatic life, agriculture, and for other related purposes.

Zone II: Zone two is that part of the Delaware river extending from the head of tidewater at Trenton, New Jersey, and Morrisville, Pennsylvania, to a line drawn perpendicular to the channel of the Delaware river from the mouth of Pennypack creek in Philadelphia, Pennsylvania, to the corresponding point on the New Jersey shore.

The drainage basin contributary to this zone is somewhat more densely populated than that of Zone one, and it contains more sewered communities and industrial establishments.

The principal uses of the waters of the Delaware river in Zone two are expected to be for water supply, after treatment or purification, and for recreation, navigation, maintenance of fish and aquatic life, agricultural, industrial and other purposes.

Zone III: Zone three is that part of the Delaware river extending from the aforesaid line connecting the mouth of Pennypack creek in Philadelphia and the corresponding point in New Jersey to the Pennsylvania-Delaware boundary line.

The drainage basin contributary to this zone contains populous metropolitan areas including Philadelphia, Pennsylvania, and Camden, New Jersey.

The principal uses of the waters of the Delaware river in Zone three are expected to be for navigation, industrial water supply, and other purposes.

The water in this zone, however, should be of such sanitary quality that it will not be unfit for use as sources of water supply, will not be harmful to fish life, and will not adversely affect the quality of the waters of the tidal tributaries.

Zone IV: Zone four is that part of the Delaware river extending from the Pennsylvania-Delaware boundary line to the Atlantic ocean.

The principal uses of the waters of the Delaware river in Zone four are expected to be for navigation, industrial water supply, commercial fishing, shellfish culture, recreation and other purposes.

In order to attain conditions of cleanliness and sanitation of the waters of the Delaware river which will be consistent with the appropriate existing and future quality and uses of such waters, the following minimum requirements shall apply to the several zones herein provided. It is the purpose and intent of such requirements to apply to artificial (not natural) causes of pollution.

L.1939, c. 146, p. 488, Art. II.



Section 32:20-4 - Treatment Of Sewage And Industrial Wastes; Minimum Requirements Of Effluents

32:20-4. Treatment of sewage and industrial wastes; minimum requirements of effluents
In order to put and maintain the waters of the interstate Delaware river and its west branch as aforesaid, in a clean and sanitary condition, no sewage, industrial wastes or other polluting matter shall be discharged into, or be permitted to flow or fall into, or be placed in any respective zone of the interstate Delaware river as herein established, unless such sewage, industrial waste or other artificial polluting matter shall first have been so treated as to produce an effluent which will meet the following minimum requirements:

Zone 1: (1) Such effluent shall be free of noticeable floating solids, color, oil, grease, or sleek, and practically free of suspended solids.

(2) Such effluent shall be sufficiently free of turbidity that it will not cause noticeable turbidity in the water of the Delaware river.

(3) Such effluent shall show a reduction of organic substances of at least eighty-five per centum (85%) as measured by the bio-chemical oxygen demand, and furthermore, such effluent in no case shall exceed a bio-chemical oxygen demand of fifty (50) parts per million, and furthermore, the discharge of such effluent, after dispersion in the water of the river, shall not cause a reduction of the dissolved oxygen content of such water of more than five per centum (5%). The aforesaid reduction in dissolved oxygen content shall be determined by the average results obtained from dissolved oxygen tests made upon samples collected on not less than six (6) consecutive days from points in the river above and below the point or points of effluent discharge.

(4) Such effluent shall be of such quality that the most probable number of organisms of the Coli Aerogenes group shall not exceed one (1) per milliliter in more than ten per centum (10%) of the samples of sewage effluent tested by the confirmed test; and provided, further, that no single sample shall contain more than one hundred (100) organisms of the Coli Aerogenes group in one (1) milliliter.

(5) Such effluent shall be sufficiently free of acids, alkalis, and other toxic or deleterious substances, that it will not create a menace to the public health through the use of the waters of the Delaware river for public water supplies, for recreation, bathing, agriculture and other purposes; nor be inimical to fish, animal or aquatic life.

(6) Such effluent shall be free of offensive odors and also be free of substances capable of producing offensive tastes and odors in public water supplies derived from the Delaware river at any place above or below the discharge of such effluent.

Zone 2: (1) Such effluent shall be free of noticeable floating solids, color, oil or grease, and practically free of both suspended solids and sleek.

(2) Such effluent shall be sufficiently free of turbidity that it will not cause noticeable turbidity in the water of the Delaware river.

(3) Such effluent shall show a reduction of organic substance of at least eight-five (85) per centum as measured by the bio-chemical oxygen demand, and furthermore, such effluent in no case shall exceed a bio-chemical oxygen demand of one hundred (100) parts per million, and furthermore, the discharge of such effluent, after dispersion in the water of the river, shall not cause a reduction of the dissolved oxygen content of such water of more than ten (10) per centum. The aforesaid reduction in dissolved oxygen content shall be determined by the average results obtained by dissolved oxygen tests made upon samples collected on not less than six (6) consecutive days from points in the river above and below the point or points of effluent discharge.

(4) Such effluent shall be of such quality that the most probable number of organisms of the Coli Aerogenes group shall not exceed one (1) per milliliter in more than twenty-five (25) per centum of the samples of sewage effluent tested by the confirmed test; and provided, further, that no single sample shall contain more than one hundred (100) organisms of the Coli Aerogenes group in one (1) milliliter.

(5) Such effluent shall be sufficiently free of acids, alkalis, and other toxic or deleterious substances, that it will not create a menace to the public health through the use of the water of the Delaware river for public water supplies, for recreation, industrial and other purposes; nor be inimical to fish, animal or aquatic life.

(6) Such effluent shall be free of offensive odors and also be free of substances capable of producing offensive tastes or odors in public water supplies derived from the Delaware river at any place below the discharge of such effluent.

Zone 3: (1) Such effluent shall be free of noticeable floating solids, oil or grease, and substantially free of both suspended solids and sleek.

(2) Such effluent shall be sufficiently free of turbidity that it will not cause substantial turbidity in the water of the Delaware river after dispersion in the water of the river.

(3) Such effluent shall show a reduction of at least fifty-five (55) per centum of the total suspended solids and a reduction of not less than thirty-five (35) per centum of the bio-chemical demand. (It is the intent of this requirement to restore the dissolved oxygen content of the river water in this zone to at least fifty (50) per centum saturation. To accomplish this it may be necessary in the case of certain wastes, to obtain reductions greater than those required under this item.)

(4) Such effluent, if it be discharged within two miles of a public water works intake or within prejudicial influence thereof, shall at all times be effectively treated with a germicide.

(5) Such effluent shall be sufficiently free of acids, alkalis, and other toxic or deleterious substances, that it will not create a menace to the public health through the use of the waters of the Delaware river for public water supplies, or render such waters unfit for industrial and other purposes; or cause the water of the Delaware river to be harmful to fish life.

(6) Such effluent shall be practically free of substances capable of producing offensive tastes or odors in public water supplies derived from the Delaware river.

Zone 4: (1) Such effluent shall be free of noticeable floating solids, oil, or grease, and substantially free of both suspended solids and sleek.

(2) Such effluent shall be sufficiently free of turbidity that it will not cause substantial turbidity in the waters of the Delaware river after dispersion in the water of the river.

(3) Such effluent shall show a reduction of at least fifty-five (55) per centum of the total suspended solids and shall be subject to such further treatment as may be needed to prevent a nuisance.

(4) Such effluent, if it be discharged within prejudicial influence of a public water works intake, or of recreational areas, or of shellfish grounds, shall at all times be effectively treated with a germicide, except that in the case of recreational area influence, such treatment need not be provided during the period from October fifteenth to May fifteenth of each year.

(5) Such effluent shall be sufficiently free of acids, alkalis, and other toxic or deleterious substances that it will not create a menace to the public health through the use of the waters of the Delaware river for public water supplies, or render such waters unfit for commercial fishing, shellfish culture, recreational, industrial, or other purposes.

(6) Such effluent shall be practically free of substances capable of producing offensive tastes or odors in public water supplies derived from the Delaware river.

It is further recognized by the signatory States that the quality of the waters of the intrastate tributaries of the Delaware river and its aforesaid west branch are of interstate concern at their points of confluence with the Delaware river and its west branch. Therefore, it is also agreed that sewage, industrial waste or other artificial polluting matter discharged into, or permitted to flow or to fall into, or be placed in any intrastate tributary of the aforesaid Delaware river, shall be treated to that degree, if any, necessary to maintain the waters of such intrastate tributary immediately above its confluence with the aforesaid Delaware river in a condition at least equal to the clean and sanitary condition of the waters of the Delaware river immediately above the confluence of such tributary.

Analyses and tests regarding the minimum requirements herein prescribed, shall be determined in accordance with the provisions contained in the American Public Health Association's latest edition on "Standard Methods for the Examination of Water and Sewage."

The aforesaid requirements as to treatment of sewage, industrial wastes or other artificial polluting matter and as to the sanitary quality of receiving waters are minima. It is the intent and purpose of these requirements to accomplish reasonable and adequate control and correction of pollution. Due to the many variable factors involved, however, and to the impossibility of forecasting future developments with certainty, it may be necessary in the future to impose additional requirements, particularly in Zones two and three.

The minima herein prescribed therefore shall be considered the first steps toward attaining the objectives sought, and if necessary may be required to be supplemented in the case that the general application of such minimum requirements does not adequately improve and maintain the sanitary quality of the waters of the Delaware river.

L.1939, c. 146, p. 488, Art. III.



Section 32:20-4.1 - Termination Of State Participation In Interstate Commission

32:20-4.1. Termination of state participation in interstate commission
The participation of the State of New Jersey in the organization known as the Interstate Commission on the Delaware River Basin, or INCODEL, is hereby terminated.

L.1964, c. 57, s. 1.



Section 32:20-5 - Delaware River Basin Declared Component Part Of Interstate Region For Intergovernmental Cooperation; Delaware River Basin Commission, Establishment

32:20-5. Delaware River basin declared component part of interstate region for intergovernmental cooperation; Delaware River Basin Commission, establishment
That part of the area of the Delaware river basin lying within this State is hereby established and declared to be a component part of an interstate region for intergovernmental co-operation in the conservation, protection and development of the water resources thereof by means of integrated plans, and the Delaware River Basin Commission is hereby recognized as the duly established regional commission or agency, of this State for intergovernmental co-operation in effectuating such purposes.

L.1939, c. 146, p. 488, s. 1. Amended by L.1964, c. 57, s. 2.



Section 32:20-6 - Reciprocal Agreement Ratified; Superseding Other Laws And Regulations

32:20-6. Reciprocal agreement ratified; superseding other laws and regulations
The reciprocal agreement set forth in paragraph (4) of the above preamble is hereby ratified and applied to the waters and watershed of said Delaware river basin within the territorial limits of this State, and its terms and provisions shall supersede the terms and provisions of any existing laws and regulations applicable to that area, to the extent, only, that the terms and provisions of such existing laws and regulations are inconsistent with the terms and provisions set forth in said reciprocal agreement.

L.1939, c. 146, p. 488, s. 2.



Section 32:20-7 - Department Of Health Empowered To Apply Provisions Of Reciprocal Agreement

32:20-7. Department of Health empowered to apply provisions of reciprocal agreement
The Department of Health is hereby empowered and directed to apply and carry into effect the proposals, terms and provisions of said reciprocal agreement, in the several zones therein prescribed, respectively within the territorial limits of this State, and to enforce the same by the exercise of such administrative and legal authority, and the institution and prosecution of such actions, suits or other proceedings as may be necessary or appropriate, as are now or may hereafter be provided under the laws and practice of this State.

L.1939, c. 146, p. 488, s. 3.



Section 32:20-8 - Department Of Health Authorized To Cooperate With Delaware River Basin Commission

32:20-8. Department of Health authorized to cooperate with Delaware River Basin Commission
The Department of Health is hereby authorized and directed to co-operate with the Delaware River Basin Commission in the further study of the sanitary condition of the waters of Delaware river and its tributaries and to approve, adopt and enforce within this State, such reasonable modifications, changes or alterations in the zones or standards of quality of water in said river and tributaries as may, from time to time, be adopted by the Delaware River Basin Commission pursuant to the Delaware River Basin Compact.

L.1939, c. 146, p. 489, s. 4. Amended by L.1964, c. 57, s. 3.



Section 32:20-9 - Reciprocal Agreement Effective When

32:20-9. Reciprocal agreement effective when
The terms and provisions of said reciprocal agreement shall become effective upon receipt by the Secretary of State of this State of a certificate from the Executive Secretary of The Interstate Commission on the Delaware River Basin that an act in substantially the same form as this act has been passed by the Legislature, and approved by the Governor, of one of the other three States constituent to said Delaware River Basin, together with a certified copy of said act of said State, and thereupon the Secretary of State shall advise the Department of Health of this State accordingly.

L.1939, c. 146, p. 489, s. 5.



Section 32:20-10 - Inapplicable To Delaware And Raritan Canal Or Its Feeders

32:20-10. Inapplicable to Delaware and Raritan canal or its feeders
Nothing in this act shall be construed to apply to the Delaware and Raritan canal or its feeders.

L.1939, c. 146, p. 489, s. 6.



Section 32:20-34 - Storage Dam Across Delaware River; Authority Conferred Upon Commonwealth Of Pennsylvania

32:20-34. Storage dam across Delaware river; authority conferred upon Commonwealth of Pennsylvania
Subject to the provisions of this act, authority is given to the Commonwealth of Pennsylvania or, through it, to any commission or other public body or municipality singly or collectively designated by the Legislature of said Commonwealth to construct and maintain a storage dam across the Delaware river at or near the area known as Wallpack Bend, but above the confluence with Flatbrook, and including the works and appurtenances of said dam and to maintain the reservoir above said dam for the purpose of impounding the waters of said river to provide a supply of water for domestic, commercial and industrial purposes and compensation flow. Such construction and maintenance shall be deemed to be a public project for the benefit of New Jersey and Pennsylvania. The authority to construct such reservoir hereby conferred shall expire, unless sooner exercised, fifty years after the effective date of this act.

L.1953, First Sp.Sess., c. 443, p. 2424, s. 1.



Section 32:20-35 - Cost Of Construction And Maintenance Of Dam; Diversion Of Water By County Of Sussex

32:20-35. Cost of construction and maintenance of dam; diversion of water by county of Sussex
(a) The entire cost of such construction and maintenance shall be borne by the Commonwealth of Pennsylvania or by said commission or public body or municipality, but the State of New Jersey shall be entitled to become a participant in the said project and acquire a proportionate interest therein, not to exceed a thirty per centum (30%) interest, by paying to the Commonwealth of Pennsylvania or to said commission or public body or municipality, immediately upon the completion of the project, such proportionate amount of the cost of the project, and thereafter from time to time the proportionate cost of maintaining the project.

(b) The county of Sussex in the State of New Jersey shall have the right to divert from the Wallpack Bend reservoir for the water supply of its municipalities a quantity of water not exceeding 25 million gallons daily and shall pay for the quantities diverted the average production cost thereof calculated by sound accounting principles. Provided , that if the State of New Jersey shall have participated in the construction of the project, any water diverted by the county of Sussex shall be taken out of New Jersey's proportionate share of the water, and the county of Sussex shall make its payments therefor solely to the State of New Jersey.

L.1953, First Sp.Sess., c. 443, p. 2424, s. 2.



Section 32:20-36 - Fishing And Recreation At Reservoir

32:20-36. Fishing and recreation at reservoir
Any such reservoir so constructed and maintained shall at all times be made available for fishing and recreation, subject only to reasonable rules, regulations and license fees to be adopted by the State of New Jersey applicable to that section of the reservoir within its territorial limits and by the Commonwealth of Pennsylvania applicable to that section of the reservoir within its territorial limits. Each State shall have the right to erect and maintain publicly owned recreational facilities on its respective side of the reservoir and to provide reasonable access thereto in conformity with such reasonable rules and regulations.

L.1953, First Sp.Sess., c. 443, p. 2425, s. 3.



Section 32:20-37 - Plans And Specifications To Be Filed

32:20-37. Plans and specifications to be filed
No work upon any such project shall be commenced by the Commonwealth of Pennsylvania or said commission, public body or municipality until copies of the plans and specifications for such work shall first be filed with the New Jersey State Department of Conservation and Economic Development.

L.1953, First Sp.Sess., c. 443, p. 2425, s. 4.



Section 32:20-38 - Withdrawal Of Water By State Of New Jersey

32:20-38. Withdrawal of water by State of New Jersey
In the event that the State of New Jersey shall elect to become a participant in any such project, as in section two of this act provided, the State of New Jersey shall be entitled to withdraw water from the said reservoir or said river or both, for domestic, commercial and industrial purposes and compensation flow, according to the proportion of its interest, but subject to any restrictions that may be imposed by decree of the Supreme Court of the United States. Any restrictions upon such taking which may be imposed upon New Jersey by decree of the Supreme Court of the United States shall not affect the right of the Commonwealth of Pennsylvania to construct the reservoir and diversion dam authorized herein.

L.1953, First Sp.Sess., c. 443, p. 2426, s. 5.



Section 32:20-39 - Diversion Dam Authorized

32:20-39. Diversion dam authorized
Authority is also given to the Commonwealth of Pennsylvania or through it to any commission or other public body or municipality singly or collectively designated by the Legislature of said Commonwealth, to construct and maintain a diversion dam across the Delaware river at or near Yardley or Brookville, Pennsylvania, with necessary appurtenances, for the withdrawal of a water supply from the said river.

L.1953, First Sp.Sess., c. 443, p. 2426, s. 6.



Section 32:20-40 - Acquisition Of Property In New Jersey For Project Authorized; Cost; Deposit Required

32:20-40. Acquisition of property in New Jersey for project authorized; cost; deposit required
In connection with the construction of any such storage dam and reservoir or any such diversion dam, real property in New Jersey may be acquired by purchase or may be taken by the exercise of the power of eminent domain. The power so to take shall be exercised by the New Jersey State Department of Conservation and Economic Development, or its successor, hereinafter called the department, and any such acquisition or taking shall be deemed to be for and shall inure to the benefit of the State of New Jersey and the Commonwealth of Pennsylvania. The cost of any such acquisition and the entire expense of any condemnation proceeding, including the payment of awards, shall be borne by the Commonwealth of Pennsylvania, or by said commission, public body or municipality; provided however, that if the State of New Jersey shall be a participant in the construction of the storage dam and reservoir, the State of New Jersey shall bear its proportionate share of such cost and expense. Before such condemnation proceeding shall be instituted, the Commonwealth of Pennsylvania, or its authorized commission, public body or municipality, shall deposit with the Treasurer of the State of New Jersey for the use of the department such reasonable amount in cash or United States Government securities as shall meet with the approval of the Governor of the State of New Jersey as security for the payment of its share of such cost and expense, and any surplus remaining after the payment of such cost and expense shall be repaid or returned to the Commonwealth of Pennsylvania.

L.1953, First Sp.Sess., c. 443, p. 2426, s. 7.



Section 32:20-41 - Compensation For Property Taken; Condemnation Of Number Of Parcels In Single Proceeding

32:20-41. Compensation for property taken; condemnation of number of parcels in single proceeding
Upon the exercise of the power of eminent domain by the department, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in chapter one of Title 20 of the Revised Statutes in so far as the provisions thereof are applicable and not inconsistent with the provisions contained in this act. Subject to the rules of civil practice in the Superior Court adopted by the Supreme Court of New Jersey the department may join in separate subdivisions in one complaint the descriptions of any number of tracts or parcels of land or property to be condemned, and the names of any number of owners and other parties who may have an interest therein and all such land or property included in said complaint may be condemned in a single proceeding; provided, however, that separate awards be made for each tract or parcel of land or property; and provided, further, that each of said tracts or parcels of land or property lies wholly in or has a substantial part of its value lying wholly within the same county.

L.1953, First Sp.Sess., c. 443, p. 2427, s. 8.



Section 32:20-42 - Declaration Of Taking Of Property

32:20-42. Declaration of taking of property
Upon the filing of such a complaint or at any time thereafter, the department may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the department, declaring that possession of one or more of the tracts or parcels of land or property described in the complaint is thereby being taken by and for the use of the Commonwealth of Pennsylvania and State of New Jersey. The said declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof and to which there may or may not be attached a plan or map thereof; (2) a statement of the estate or interest in the said land or property being taken; (3) a statement of the sum of money estimated by the department by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration; and (4) that, in compliance with the provisions of this act, the department has established and is maintaining a trust fund as hereinafter provided.

L.1953, First Sp.Sess., c. 443, p. 2427, s. 9.



Section 32:20-43 - Deposit Of Estimated Compensation; Special Trust Fund

32:20-43. Deposit of estimated compensation; special trust fund
Upon the filing of the said declaration, the department shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration. In addition to the said deposits with the Clerk of the Superior Court the department at all times shall maintain a special trust fund on deposit with a bank or trust company doing business in this State in an amount at least equal to the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. Said trust fund shall consist of cash or securities readily convertible into cash constituting legal investments for trust funds under the laws of this State. Said trust fund shall be held solely to secure and may be applied to the payment of just compensation for the land or other property described in such declaration of taking. The department shall be entitled to withdraw from said trust fund from time to time so much as may then be in excess of the aggregate of the amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

L.1953, First Sp.Sess., c. 443, p. 2428, s. 10.



Section 32:20-44 - Time Of Possession And Use Of Property Described In Declaration Of Taking

32:20-44. Time of possession and use of property described in declaration of taking
Six months after the filing of the said declaration as aforesaid and depositing with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration, the Commonwealth of Pennsylvania and State of New Jersey, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the proceedings for compensation or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the Commonwealth of Pennsylvania and State of New Jersey for the purpose or purposes for which the department is authorized by this act to acquire or condemn such land or other property or interest therein.

L.1953, First Sp.Sess., c. 443, p. 2429, s. 11.



Section 32:20-45 - Notice Of Filing Of Declaration And Making Of Deposit; Service Upon Parties In Interest; Order For Payment Of Money Deposited To Parties Entitled Thereto; Recovery Where Award Is Less

32:20-45. Notice of filing of declaration and making of deposit; service upon parties in interest; order for payment of money deposited to parties entitled thereto; recovery where award is less
The department shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party in interest named in the complaint residing in this State, either personally or by leaving a copy thereof at his residence, if known, and upon each party in interest residing out of the State, by mailing a copy thereof to him at his residence, if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made within ten days after filing such declaration. Upon the application of any party in interest and after notice to other parties in interest, including the department, any judge of the Superior Court assigned to sit for said county may order that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said proceeding; provided , that each person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the condemnation proceeding shall be less than the amount deposited, the court, after notice as herein provided and hearing, may determine his liability, if any, for the return of such difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the department the difference between the amount of the deposit and the amount of the award, with interest at the rate of six per centum (6%) per annum thereon from the date of making the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the department unless the amount of the deposit or any part thereof shall have theretofore been distributed in which event the court, on petition of the department and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the department for such difference against the party or parties liable for the return thereof. The department shall cause notice of the date fixed for such hearing to be served upon each party thereto residing in this State either personally or by leaving a copy thereof at his residence, if known, and upon each party residing out of the State by mailing a copy to him at his residence, if known. In the event that the residence of any party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made at least ten days before the date fixed for such hearing.

L.1953, First Sp.Sess., c. 443, p. 2429, s. 12.



Section 32:20-46 - Payment Of Condemnation Award Into Superior Court; Distribution; Abandonment Of Proceeding

32:20-46. Payment of condemnation award into Superior Court; distribution; abandonment of proceeding
Whenever under chapter one of Title 20 of the Revised Statutes the amount of the award may be paid into court, payment may be made into the Superior Court and may be distributed according to law. The department shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as herein provided.

L.1953, First Sp.Sess., c. 443, p. 2431, s. 13.



Section 32:20-47 - Payments To Municipalities In Lieu Of Tax Revenue Lost As Result Of Taking Of Property For Public Use

32:20-47. Payments to municipalities in lieu of tax revenue lost as result of taking of property for public use
Whenever real property in New Jersey is acquired or taken in connection with said project, the municipalities wherein such real property is located shall be compensated for the loss of tax revenue by reason of such real property being devoted to a public use, by the payment to the said municipalities by the Commonwealth of Pennsylvania, or by said commission, public body or municipality, or proportionately by said Commonwealth or said commission, public body or municipality and by the State of New Jersey, should the State of New Jersey become a participant in the project, annually of an amount equal to the average annual taxes assessed against the real property during the five-year period preceding such acquisition or taking.

L.1953, First Sp.Sess., c. 443, p. 2431, s. 14.



Section 32:20-48 - Administration Of Act

32:20-48. Administration of act
In the event that this act becomes operative as herein provided, the New Jersey State Department of Conservation and Economic Development shall be charged with the duty of administering it and shall have the power to do all things necessary thereto.

L.1953, First Sp.Sess., c. 443, p. 2431, s. 15.



Section 32:20-49 - Procedure For Condemnation Of Lands; Title To Be Acquired By Commonwealth Of Pennsylvania

32:20-49. Procedure for condemnation of lands; title to be acquired by Commonwealth of Pennsylvania
The procedure for condemnation of lands shall be to acquire in the name of the Commonwealth of Pennsylvania, or its authorized commission, public body, or municipality, singly or collectively, in accordance with the provisions of law, in so far as such provisions may be applicable, such public lands, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon, abutting property, to preserve and protect said dam or diversion projects.

L.1953, First Sp.Sess., c. 443, p. 2431, s. 16.



Section 32:20-50 - Volume Of Water Which May Be Diverted By Commonwealth Of Pennsylvania; Determination

32:20-50. Volume of water which may be diverted by Commonwealth of Pennsylvania; determination
This act shall not be construed as a consent by the State of New Jersey to the diversion by the Commonwealth of Pennsylvania of any specific volume of water from such reservoirs, dam or diversion dams. Any diversion by the Commonwealth of Pennsylvania shall be subject to restrictions or conditions that may be imposed by decree of the Supreme Court of the United States or restrictions or conditions arrived at by compact between the Commonwealth of Pennsylvania and the State of New Jersey.

L.1953, First Sp.Sess., c. 443, p. 2432, s. 17.



Section 32:20-51 - Compact Of 1783 Revoked In Part, Subject To Concurrence Of Commonwealth Of Pennsylvania

32:20-51. Compact of 1783 revoked in part, subject to concurrence of Commonwealth of Pennsylvania
Subject to the concurrence of the Commonwealth of Pennsylvania, but only if this act becomes effective in accordance with the following section, Paragraph First of the compact between the State of New Jersey and the Commonwealth of Pennsylvania, dated the 26th day of April, 1783, and ratified by the Act of May 27, 1783, (P.L.1783, Chap. XX, 2d sitting), is hereby revoked in so far as it would prevent the Commonwealth of Pennsylvania or any commission or other public body or municipality, singly or collectively designated by the Legislature of said Commonwealth to construct and maintain the dams and reservoir specified in this Act.

L.1953, First Sp.Sess., c. 443, p. 2432, s. 18.



Section 32:20-52 - Effective Date

32:20-52. Effective date
This act shall become effective when the Commonwealth of Pennsylvania shall, prior to December 31, 1955, by statute, accept the terms and conditions of this act relating to the construction, the payment of land damages, costs and expenses, and the payment of taxes to municipalities on land acquired for the aforesaid purposes, and shall concur in the revocation of the compact of April 26, 1783, to the extent provided in the preceding section.

L.1953, First Sp.Sess., c. 443, p. 2432, s. 19. Amended by L.1955, c. 100, p. 560, s. 1.



Section 32:20A-1 - Short Title.

32:20A-1 Short title.

1.This act shall be known, and may be cited, as the "Greenwood Lake Protection Act."

L.1999,c.402,s.1.



Section 32:20A-2 - Findings, Declarations Relative To Greenwood Lake.

32:20A-2 Findings, declarations relative to Greenwood Lake.

2.The Legislature finds and declares that the States of New Jersey and New York and their respective citizens share a common concern to protect the quality of the environment through the preservation of natural and scenic resources and open space to the maximum extent possible along their common border; that the two states and their respective citizens also share the benefits of several environmentally significant waterbodies and watersheds that cross the interstate border region, including Greenwood Lake and its watershed; that, because of the geology and hydrology of the land in the border region, development, land use, and land management practices and patterns in each state necessarily impact, often negatively, upon the natural and scenic resources of, and the extent of open space and recreational opportunities within, both states; that Greenwood Lake is the largest lake in the Highlands region of northern New Jersey and southern New York and is a prime source of enjoyment and recreation for the people who live in or visit the bi-state border area; that Greenwood Lake is vital to the recreation and economy of the Highlands region of northern New Jersey and southern New York; and that there has been a long history of cooperation among state and local governmental entities and various private organizations and individuals in the vicinity of Greenwood Lake and its watershed to ensure the preservation of Greenwood Lake.

The Legislature therefore determines that there is a need to endorse and formalize that bi-state cooperative effort to help ensure that the natural, scenic, and recreational resources of Greenwood Lake and its watershed are protected from despoliation due to environmental and other threats from both sides of the border, so that the pristine beauty of the area will be preserved and maintained for the enjoyment and recreation of present and future generations; and that the creation of a bi-state commission is an appropriate means to accomplish that very important goal.

L.1999,c.402,s.2.



Section 32:20A-3 - Greenwood Lake Commission.

32:20A-3 Greenwood Lake Commission.

3. a. There is created the Greenwood Lake Commission, which shall comprise 11 voting members, as follows: a representative appointed by the Board of Chosen Freeholders of Passaic County, New Jersey; two representatives appointed by the governing body of the Township of West Milford, New Jersey; the Commissioner of the New Jersey Department of Environmental Protection, or a designee thereof, who shall serve ex officio; a representative appointed by the governing body of Orange County, New York; a representative appointed by the governing body of the Village of Greenwood Lake, New York; a representative appointed by the governing body of the Town of Warwick, New York; the Commissioner of the New York Department of Environmental Conservation, or a designee thereof, who shall serve ex officio; a representative of the Greenwood Lake Watershed Management District, Inc.; and two members of the public with expertise in the protection, preservation, maintenance, management, or enhancement of lakes or the natural, scenic, or recreational resources associated therewith, of whom one shall be appointed by the Governor of the State of New Jersey with the advice and consent of the Senate thereof, and one shall be appointed by the Governor of the State of New York with the advice and consent of the Senate thereof.

b.Vacancies in the appointed positions on the commission shall be filled in the same manner as the original appointments were made.

c.Members of the commission from New Jersey shall serve without compensation, but the commission may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

d.Members of the commission from New Jersey shall serve at the pleasure of the relevant appointing authority.

L.1999,c.402,s.3.



Section 32:20A-4 - Organization, Meetings.

32:20A-4 Organization, meetings.

4. a. The commission shall organize as soon as may be practicable after the appointment of its members, and shall select two co-chairpersons from its members, one from each state, and a secretary who need not be a member.

b.The commission shall meet regularly as it may determine. Meetings of the commission shall be at such times and places as the co-chairpersons of the commission deem appropriate, but to the maximum extent practicable and feasible, shall be rotated between the two states on an alternating basis. Meetings held in New Jersey shall be subject to the provisions and requirements of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

The commission shall also meet at the call of the governor of either state or at the call of either co-chairperson.

c.A majority of the voting membership of the commission shall constitute a quorum for the transaction of commission business. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of eight members of the commission.

d.The commission shall be entitled to call to its assistance, and avail itself of the services of, such employees of the two states, or any political subdivisions, instrumentalities, entities, agencies, or authorities thereof, as it may require and as may be made available to it for the purpose of carrying out its duties under this act. If requested by the commission, the New Jersey Department of Environmental Protection and the New York Department of Environmental Conservation shall provide primary staff support.

e.The commission may, within the limits of funds appropriated or otherwise made available to it for those purposes, employ such professional, technical, and clerical staff and incur such traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties.

L.1999,c.402,s.4.



Section 32:20A-5 - Duties Of Commission.

32:20A-5 Duties of commission.

5. a. The duties of the commission shall be to:

(1)assess present and projected development, land use, and land management practices and patterns, and identify actual and potential environmental threats and problems, around Greenwood Lake and within its watershed, and determine the effects of those practices and patterns, threats, and problems upon the natural, scenic, and recreational resources of Greenwood Lake and its watershed;

(2)develop recommended regulations, procedures, policies, planning strategies, and model ordinances and resolutions pertaining to the protection, preservation, maintenance, management, and enhancement of Greenwood Lake and its watershed, which would be implemented as appropriate on a voluntary basis by those entities with representatives on the commission;

(3)coordinate environmental clean up, maintenance, and protection efforts undertaken, for the benefit of Greenwood Lake and its watershed, by those entities with representatives on the commission;

(4)coordinate with the New Jersey Department of Environmental Protection's watershed management program for the area that includes Greenwood Lake;

(5)recommend appropriate State legislation and administrative action pertaining to the protection, preservation, maintenance, management, and enhancement of Greenwood Lake and its watershed;

(6)advocate, and where appropriate, act as a coordinating, distributing, or recipient agency for, federal, State, or private funding of environmental cleanup, maintenance, and protection projects for Greenwood Lake and its watershed, which projects may include the work of the commission; and

(7)take such other action as may be appropriate or necessary to further the purpose of this act.

b.The commission shall consult with the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), in carrying out its duties as prescribed pursuant to subsection a. of this section. Any action taken by the commission that may impact upon or otherwise affect the Highlands preservation area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), shall be consistent with the Highlands regional master plan adopted by the council pursuant to section 8 of that act.

L.1999,c.402,s.5; amended 2004, c.120, s.59.



Section 32:20A-5.1 - Greenwood Lake Commission, Authority To Charge Certain Fees.

32:20A-5.1 Greenwood Lake Commission, authority to charge certain fees.

1. a. (Deleted by amendment, P.L.2011, c.8).

b. (1) In addition to any other registration or fee required by the State, the Greenwood Lake Commission may require the owner of any mechanically propelled boat or vessel with 10 or more horsepower, and any non-mechanically propelled boat or vessel 18 or more feet in length, used on Greenwood Lake to obtain and possess an annual permit issued by the commission, and assess a fee therefor as follows:

(a)for boats or vessels 20 feet or less in length overall -- $30;

(b)for boats or vessels 21 to 25 feet in length overall and for rowing shells 21 feet in length or more -- $37.50;

(c)for boats or vessels over 25 feet in length overall -- $37.50 plus an additional $7.50 for each foot by which the length overall exceeds 25 feet; and

(d)for boats or vessels over 25 feet in length overall outfitted for overnight use -- $37.50 plus an additional $30 for each foot by which the overall length exceeds 25 feet.

(2)Notwithstanding the provisions of paragraph (1) of this subsection to the contrary, the commission may establish a one week use permit for $11.25 and a one-day use permit for $7.50 for any mechanically propelled boat or vessel or non-mechanically propelled boat or vessel subject to the annual fee established in paragraph (1) of this subsection.

c.The Greenwood Lake Commission may charge a fee to an applicant for a permit issued pursuant to this section in order to recover the costs incurred in reviewing and acting upon an application for such permit.

d.The Greenwood Lake Commission shall establish a separate, nonlapsing, dedicated account to be known as the "Greenwood Lake Commission Fund." All fees and other monies collected by the Greenwood Lake Commission pursuant to this section, or any rule or regulation adopted pursuant thereto, shall be deposited into this fund. Any investment earnings on monies in the fund shall accrue to the fund and shall be available subject to the same terms and conditions as other monies in the fund. The moneys in the fund shall be used by the Greenwood Lake Commission for the purposes set forth in P.L.1999, c.402 (C.32:20A-1 et seq.).

L.2009, c.310, s.1; amended 2011, c.8, s.1.



Section 32:20A-5.2 - Violations, Penalties.

32:20A-5.2 Violations, penalties.

2. a. Any person who operates a boat on Greenwood Lake without a permit as required pursuant to subsection b. of section 1 of P.L.2009, c.310 (C.32:20A-5.1) shall be liable to a summons from the New Jersey State Police, the New Jersey State Park Police, a State conservation officer, or a sworn New Jersey law enforcement officer, and payment of up to a $500 penalty per violation, which may be assessed in municipal court.

b.For any penalty collected pursuant to this section, 50 percent thereof shall be provided to the entity issuing the summons and 50 percent shall be deposited into the "Greenwood Lake Commission Fund" established pursuant to section 1 of P.L.2009, c.310 to be used only for the purposes of the fund established by law.

L.2011, c.8, s.2.



Section 32:20A-6 - Report To Governors, Legislatures.

32:20A-6 Report to Governors, Legislatures.

6.The commission shall, within 18 months of the date it organizes, prepare a progress report on its activities, and submit it, together with any recommendations for legislation, administrative action, or action by local governments, to the Governors and Legislatures of the States of New Jersey and New York.

L.1999,c.402,s.6.



Section 32:20A-7 - Legislation By New York Required.

32:20A-7 Legislation by New York required.

7.This act shall take effect upon enactment of substantially similar legislation by the State of New York, unless the State of New York has enacted such legislation prior to the date of enactment of this act, in which case this act shall take effect immediately.

L.1999,c.402,s.7.



Section 32:20B-1 - Short Title.

32:20B-1 Short title.

1.This act shall be known, and may be cited, as the "Rockland-Bergen Watershed Flood Prevention and Protection Act."

L.2011, c.177, s.1.



Section 32:20B-2 - Findings, Declarations Relative To A Bistate River Commission.

32:20B-2 Findings, declarations relative to a bistate river commission.

2.The Legislature finds and declares that the States of New Jersey and New York and their respective citizens share a common concern to protect their personal safety and property through the identification and remediation of potential flood hazards along the Hackensack River, Sparkill Brook/Creek, Saddle River, Ramapo/Mahwah River, and their tributaries and watersheds; that because the Hackensack River, Sparkill Brook/Creek, Saddle River, Ramapo/Mahwah River, and their tributaries cross the interstate border region, the identification and remediation of potential flood hazards require a bistate comprehensive approach; that a bistate comprehensive flood prevention approach will also help ensure the preservation and maintenance of the environmental benefits of the Hackensack River, Sparkill Brook/Creek, Saddle River, Ramapo/Mahwah River, and their tributaries; that a bistate approach will encourage open space preservation and recreational opportunities along the Hackensack River, Sparkill Brook/Creek, Saddle River, Ramapo/Mahwah River, and their tributaries; and that there has been a long history of cooperation among state and local governmental entities and various private organizations and individuals in the vicinity of the Hackensack River, Sparkill Brook/Creek, Saddle River, Ramapo/Mahwah River, and their tributaries to ensure the preservation of those water bodies and watersheds.

The Legislature therefore determines that there is a need to endorse and formalize that bistate cooperative effort to identify and remediate potential flood hazards and to protect the natural, scenic and recreational opportunities of the Hackensack River, Sparkill Brook/Creek, Saddle River, Ramapo/Mahwah River and their tributaries; and that the creation of a bistate commission is an appropriate means to accomplish these very important goals.

L.2011, c.177, s.2.



Section 32:20B-3 - Definitions Relative To A Bistate River Commission.

32:20B-3 Definitions relative to a bistate river commission.

3.As used in this act:

"Bistate region" means tributaries and watersheds of the Hackensack River, Sparkill Brook/Creek, Saddle River, Ramapo/Mahwah River within the County of Bergen in New Jersey and the County of Rockland in New York.

"Resident voter" means an individual registered to vote and who actually votes in a district within the County of Bergen in New Jersey or the County of Rockland in New York.

L.2011, c.177, s.3.



Section 32:20B-4 - Rockland-bergen Bistate River Commission.

32:20B-4 Rockland-Bergen Bistate River Commission.

4. a. There is created the Rockland-Bergen Bistate River Commission, which shall comprise 18 members.

The commission shall include 12 voting members, as follows: the Commissioner of the New Jersey Department of Environmental Protection, or a designee thereof, who shall serve ex officio; the Commissioner of the New York Department of Environmental Conservation, or a designee thereof, who shall serve ex officio; and 10 members of the public with a background or experience in the protection, preservation, maintenance, management, or enhancement of rivers or the natural, scenic, or recreational resources associated therewith, or with a background or experience in building or engineering, who are resident voters of the County of Bergen in New Jersey or the County of Rockland in New York, of whom one shall be appointed by the Governor of the State of New Jersey, one shall be appointed by the Governor of the State of New York, one shall be appointed by the President of the Senate of the State of New Jersey, one shall be appointed by the Minority Leader of the Senate of the State of New Jersey, one shall be appointed by the Speaker of the General Assembly of the State of New Jersey, one shall be appointed by the Minority Leader of the General Assembly of the State of New Jersey, one shall be appointed by the President of the Senate of the State of New York, one shall be appointed by the Minority Leader of the Senate of the State of New York, one shall be appointed by the Speaker of the Assembly of the State of New York and one shall be appointed by the Minority Leader of the Assembly of the State of New York.

Additionally, the commission shall include six non-voting members, as follows: the Commissioner of the New Jersey Department of Transportation, or a designee thereof, who shall serve ex officio; the Commissioner of the New York State Department of Transportation, or a designee thereof, who shall serve ex officio; the County Executive of the County of Bergen in New Jersey, or a designee thereof, who shall serve ex officio; the County Executive of the County of Rockland in New York, or a designee thereof, who shall serve ex officio; a representative of United Water, Inc.; and a representative of the United States Army Corps of Engineers.

b.Vacancies in the appointed positions on the commission shall be filled in the same manner as the original appointments were made.

c.Members of the commission shall serve without compensation, but the commission may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

d.Members of the commission shall serve at the pleasure of the relevant appointing authority.

L.2011, c.177, s.4.



Section 32:20B-5 - Organization Of Commission.

32:20B-5 Organization of commission.

5. a. The commission shall organize as soon as may be practicable after the appointment of its members, and shall select two co-chairpersons from its members, one from each state, and a secretary who need not be a member.

b.The commission shall meet regularly as it may determine. Meetings of the commission shall be at such times and places as the co-chairpersons of the commission deem appropriate, but to the maximum extent practicable and feasible, shall be rotated between the two states on an alternating basis. Meetings held in New Jersey shall be subject to the provisions and requirements of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). Meetings held in New York shall be subject to the provisions and requirements of that state's open meetings law, article 7 of the public officers law.

c.A majority of the voting membership of the commission shall constitute a quorum for the transaction of commission business. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of seven voting members of the commission.

d.The commission shall be entitled to call to its assistance, and avail itself of the services of, such employees of the two states, or any political subdivisions, instrumentalities, entities, agencies, or authorities thereof, as it may require and as may be made available to it for the purpose of carrying out its duties under this act. If requested by the commission, the New Jersey Department of Environmental Protection and the New York Department of Environmental Conservation shall provide primary staff support.

e.The commission may, within the limits of funds appropriated or otherwise made available to it for those purposes, employ such professional, technical, and clerical staff and incur such traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties.

L.2011, c.177, s.5.



Section 32:20B-6 - Duties Of Commission.

32:20B-6 Duties of commission.

6.The duties of the commission shall be to:

a.identify existing and projected flood hazards in the bistate region;

b.recommend, propose and coordinate a comprehensive plan to remediate existing and projected flood hazards in the bistate region;

c.assess present and projected development, land use, and land management practices and patterns, and identify actual and potential environmental threats and problems, in the bistate region, and determine the effects of those practices and patterns, threats, and problems upon the natural, scenic, and recreational resources of the bistate region;

d.offer recommended regulations, procedures, policies, planning strategies, and model ordinances and resolutions pertaining to the protection, preservation, maintenance, management, and enhancement of the bistate region, which would be implemented as appropriate on a voluntary basis by the municipalities within the bistate region, provided, however, that the commission shall not adopt rules or regulations;

e.coordinate environmental cleanup, maintenance, and protection efforts undertaken, for the benefit of the bistate region, by the municipalities within the bistate region;

f.coordinate with the New Jersey Department of Environmental Protection and the New York Department of Environmental Conservation, including, but not limited to, their watershed management programs, the United States Army Corps of Engineers and the municipalities within the bistate region;

g.recommend appropriate state legislation and administrative action pertaining to the protection, preservation, maintenance, management, and enhancement of the bistate region;

h.advocate, and where appropriate, act as a coordinating, distributing, or recipient agency for, federal, state, or private funding of environmental cleanup, maintenance, and protection projects, flood prevention projects and flood hazard remediation for the bistate region, which projects may include the work of the commission; and

i.take such other action as may be appropriate or necessary to further the purpose of this act.

L.2011, c.177, s.6.



Section 32:20B-7 - Report To Governors, Legislatures.

32:20B-7 Report to Governors, Legislatures.

7.The commission shall, within 18 months after the date it organizes, and annually thereafter, prepare a progress report on its activities, and submit it, together with any recommendations for legislation, administrative action, or action by local governments, to the Governors and Legislatures of the States of New Jersey and New York. For New Jersey, each such report shall be submitted to the Legislature in accordance with the requirements of section 2 of P.L.1991, c.164 (C.52:14-19.1).

L.2011, c.177, s.7.



Section 32:20B-8 - Examination Of Accounts, Books; Report.

32:20B-8 Examination of accounts, books; report.

8.The State Comptroller of New Jersey and the comptroller of the state of New York are hereby authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements, and such other items referring to its financial standing as the comptroller may deem proper and to report the results of such examination to the Governors and Legislatures of the States of New Jersey and New York. Such report shall be submitted to the New Jersey Legislature in accordance with the requirements of section 2 of P.L.1991, c.164 (C.52:14-19.1).

L.2011, c.177, s.8.



Section 32:20B-9 - Effective Date Dependent On Enactment Of Legislation In New York.

32:20B-9 Effective date dependent on enactment of legislation in New York.

9.This act shall take effect upon enactment of substantially similar legislation by the State of New York, unless the State of New York has enacted such legislation prior to the date of enactment of this act, in which case this act shall take effect immediately.

L.2011, c.177, s.9.



Section 32:21-1 - Governor Authorized To Execute Atlantic States Marine Fisheries Compact; Form

32:21-1. Governor authorized to execute Atlantic States Marine Fisheries Compact; form
The Governor of this State is hereby authorized and directed to execute a compact on behalf of the State of New Jersey with any one or more of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida and with such other States as may enter into the compact, legally joining therein in the form substantially as follows:

ATLANTIC STATES MARINE FISHERIES COMPACT

The contracting States solemnly agree:

Article I



The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the States joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.

Article II



This agreement shall become operative immediately as to those States executing it whenever any two or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing State and the Congress has given its consent. Any State contiguous with any of the aforementioned States and riparian upon waters frequented by anadromous fish, flowing into waters under the jurisdiction of any of the aforementioned States, may become a party hereto as hereinafter provided.

Article III



Each State joining herein shall appoint three representatives to a commission hereby constituted and designated as the Atlantic States Marine Fisheries Commission. One shall be the executive officer of the administrative agency of such State charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than one officer or agency, the official of that State named by the Governor thereof. The second shall be a member of the Legislature of such State designated by the commission or Committee on Interstate Co-operation of such State, or if there be none, or if said Commission on Interstate Co-operation cannot constitutionally designate the said member, such legislator shall be designated by the Governor thereof; provided, that if it is constitutionally impossible to appoint a legislator as a commissioner from such State, the second member shall be appointed by the Governor of said State in his discretion. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem to be appointed by the Governor. This commission shall be a body corporate with the powers and duties set forth herein.

Article IV



The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The commission shall have power to recommend the co-ordination of the exercise of the police powers of the several States within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned States.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory States legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one month prior to any regular meeting of the Legislature in any signatory State, present to the Governor of the State its recommendations relating to enactments to be made by the Legislature of that State in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the States party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the States party hereto the stocking of the waters of such States with fish and fish eggs or joint stocking by some or all of the States party hereto and when two or more of the States shall jointly stock waters the commission shall act as the co-ordinating agency for such stocking.

Article V



The commission shall elect from its number a chairman and a vice chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

Article VI



No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting States present at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting States which have an interest in such species. The commission shall define what shall be an interest.

Article VII



The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission co-operating with the research agencies in each State for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fishermen and the salt water anglers and such other interests of each State as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations at it may desire to make.

Article VIII



When any State other than those named specifically in Article II of this compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with the provisions of Article II the participation of such State in the action of the commission shall be limited to such species of anadromous fish.

Article IX



Nothing in this compact shall be construed to limit the powers of any signatory State or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory State imposing additional conditions and restrictions to conserve its fisheries.

Article X



Continued absence of representation or of any representative on the commission from any State party hereto shall be brought to the attention of the Governor thereof.

Article XI



The States party hereto agree to make annual appropriations to the support of the commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no State shall contribute less than two hundred dollars ($200.00) per annum and the annual contribution of each State above the minimum shall be figured to the nearest one hundred dollars ($100.00).

The compacting States agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein, on the basis of the catch record of 1938. Subsequent budgets shall be recommended by a majority of the commission and the cost thereof allocated equitably among the States in accordance with their respective interests and submitted to the compacting States.

SCHEDULE OF INITIAL ANNUAL STATE CONTRIBUTIONS



Maine ...................................... $ 700

New Hampshire .............................. 200

Massachusetts .............................. 2,300

Rhode Island .............................. 300

Connecticut ................................ 400

New York ................................... 1,300

New Jersey ................................ 800

Delaware ................................... 200

Maryland ................................... 700

Virginia ................................... 1,300

North Carolina ............................. 600

South Carolina ............................ 200

Georgia .................................... 200

Florida .................................... 1,500



Article XII

This compact shall continue in force and remain binding upon each compacting State until renounced by it. Renunciation of this compact must be preceded by sending six months' notice in writing of intention to withdraw from the compact to the other States party hereto.

L.1941, c. 169, p. 534, s. 1.



Section 32:21-2 - New Jersey Members Of Atlantic States Marine Fisheries Commission

32:21-2. New Jersey members of Atlantic States Marine Fisheries Commission
In pursuance of Article III of said compact there shall be three members (hereinafter called commissioners) of the Atlantic States Marine Fisheries Commission (hereinafter called commission) from the State of New Jersey. The first commissioner from the State of New Jersey shall be the president of the Board of Fish and Game Commissioners of the State of New Jersey ex officio, and the term of any such ex-officio commissioner shall terminate at the time he ceases to hold said office of president of the Board of Fish and Game Commissioners and his successor as commissioner shall be his successor as president of the Board of Fish and Game Commissioners. The second commissioner from the State of New Jersey shall be a legislator and member of the Commission on Interstate Co-operation of the State of New Jersey ex officio, designated by said Commission on Interstate Co-operation, and the term of any such ex-officio commissioner shall terminate at the time he ceases to hold said legislative office or said office as Commissioner on Interstate Co-operation, and his successor as commissioner shall be named in like manner. The Governor (by and with the advice and consent of the Senate) shall appoint a citizen as a third commissioner who shall have a knowledge of and interest in the marine fisheries problem. The term of said commissioner shall be three years and he shall hold office until his successor shall be appointed and qualified. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled by appointment by the Governor (by and with the advice and consent of the Senate) for the unexpired term. The president of the Board of Fish and Game Commissioners as ex-officio commissioner may delegate, from time to time, to any deputy or other subordinate in his department or office, the power to be present and participate, including voting as his representative or substitute at any meeting of or hearing by or other proceeding of the commission. The terms of each of the initial three members shall begin at the date of the appointment of the appointive commissioner, provided the said compact shall then have gone into effect in accordance with Article II of the compact; otherwise they shall begin upon the date upon which said compact shall become effective in accordance with said Article II.

Any commissioner may be removed from office by the Governor upon charges and after a hearing.

L.1941, c. 169, p. 540, s. 2.



Section 32:21-3 - Powers Of Commission And Commissioners; Duties Of State Officers And Others In Carrying Out Compact

32:21-3. Powers of commission and commissioners; duties of state officers and others in carrying out compact
There is hereby granted to the commission and the commissioners thereof all the powers provided for in the said compact and all the powers necessary or incidental to the carrying out of said compact in every particular. All officers of the State of New Jersey are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said compact in every particular; it being hereby declared to be the policy of the State of New Jersey to perform and carry out the said compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the State government or administration of the State of New Jersey are hereby authorized and directed at convenient times and upon request of the said commission to furnish the said commission with information and data possessed by them or any of them and to aid said commission by loan of personnel or other means lying within their legal rights respectively.

L.1941, c. 169, p. 541, s. 3.



Section 32:21-4 - Powers Granted As Supplemental

32:21-4. Powers granted as supplemental
Any powers herein granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the State of New Jersey or by the laws of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida or by the Congress or the terms of said compact.

L.1941, c. 169, p. 542, s. 4.



Section 32:21-5 - Accounts; Examination

32:21-5. Accounts; examination
The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the Legislature of the State of New Jersey on or before the tenth day of December in each year, setting forth in detail the transactions conducted by it during the twelve months preceding December first of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the Statutes of the State of New Jersey which may be necessary to carry out the intent and purposes of the compact between the signatory States.

The Comptroller of the State of New Jersey is hereby authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements and such other items referring to its financial standing as such comptroller may deem proper and to report the results of such examination to the Governor of such State.

L.1941, c. 169, p. 542, s. 5.



Section 32:21-6 - Partial Invalidity

32:21-6. Partial invalidity
If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1941, c. 169, p. 543, s. 7.



Section 32:21-8 - Supplemental Compact To Create Atlantic States Marine Fisheries Commission And Promote Better Utilization Of Fisheries

32:21-8. Supplemental compact to create Atlantic States Marine Fisheries Commission and promote better utilization of fisheries
The Governor is hereby authorized to enter into a supplemental compact on behalf of the State of New Jersey with any one or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, Pennsylvania, Delaware, Maryland, Virginia, South Carolina, Georgia and Florida, or such other States as may become party to that compact, and supplementing the compact between the said States entitled "An act providing that the State of New Jersey may enter into a compact with any one or more of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida, and with such other States as may join, to promote the better utilization of the fisheries, marine, shell and anadromous of the Atlantic seaboard and to create the Atlantic States Marine Fisheries Commission; providing for the members of such commission from the State of New Jersey; providing for the carrying out of said compact; and making an appropriation," which was executed on behalf of the said States and on behalf of the State of New Jersey on June third, one thousand nine hundred and forty-one (P.L.1941, c. 169), and which was consented to by the Congress of the United States on May fourth, one thousand nine hundred and forty-two (Chapter 283 of the Public Laws), which supplemental compact shall be in substantially the following form:

"Supplemental compact between the said States supplementing the compact entitled "The Governor of this State is hereby authorized and directed to execute a compact on behalf of the State of New Jersey with any one or more of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida, and with such other States as may enter into the compact, legally joining therein in the form substantially as follows:' "

L.1950, c. 275, p. 931, s. 1.



Section 32:21-9 - Article Added To Compact

32:21-9. Article added to compact
Add to said compact a new Article to be entitled, and to read, as follows:

Article XIII

The States consenting to this supplemental compact agree that any two or more of them may designate the Atlantic States Marine Fisheries Commission as a joint regulatory agency with such powers as they may jointly confer from time to time for the regulation of the fishing operations of the citizens and the vessels of such designating States with respect to specific fisheries in which such States have a common interest. The representatives of such States on the Atlantic States Marine Fisheries Commission shall constitute a separate section of such commission for the exercise of the additional powers so granted; provided, that the States so acting shall appropriate additional funds for this purpose. The creation of such section as a joint regulatory agency shall not deprive the States participating therein of any of their previous own powers or responsibilities in the Atlantic States Marine Fisheries Commission under the general compact.

L.1950, c. 275, p. 932, s. 2.



Section 32:21-10 - Application To Congress For Approval

32:21-10. Application to Congress for approval
The Governor is hereby authorized to apply on behalf of the State of New Jersey to the Congress of the United States for its consent and approval of such supplemental compact.

L.1950, c. 275, p. 932, s. 3.



Section 32:21-11 - Effective Date

32:21-11. Effective date
This act shall become effective immediately upon its approval by the Governor and the passage by any one or more of the said States of a substantially similar act embodying the supplemental compact between the said States hereinabove set forth.

L.1950, c. 275, p. 933, s. 4.



Section 32:22-1 - Metropolitan Rapid Transit Commission Created; Functions

32:22-1. Metropolitan Rapid Transit Commission created; functions
There is hereby created a Metropolitan Rapid Transit Commission to act either independently or jointly with a similar commission of the State of New York to develop plans and specifications for improvement and co-ordination of the rapid transportation facilities of the New Jersey-New York metropolitan area and to recommend appropriate measures therefor.

L.1952, c. 194, p. 693, s. 1; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-2 - Membership Of Commission; Expenses But No Compensation

32:22-2. Membership of commission; expenses but no compensation
The commission shall consist of five members to be appointed by the Governor, with the advice and consent of the Senate. All members of the commission shall serve without compensation but they shall be entitled to be reimbursed for their necessary expenses incurred in the performance of their duties.

L.1952, c. 194, p. 693, s. 2; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-3 - Duties Of Commission

32:22-3. Duties of commission
The commission shall be charged with the duty of:

(a) Inquiring into the present and prospective transportation needs of the New Jersey-New York metropolitan area and determining the most effective method by which these needs may be met;

(b) Submitting specific recommendations for the financing, acquisition, construction and operation of facilities necessary to meet these needs in the most economical and effective manner.

L.1952, c. 194, p. 693, s. 3; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-4 - Report To Legislature And Governor

32:22-4. Report to Legislature and Governor
The commission is directed to have printed a report or reports containing its recommendations and the reasons therefor and to draft or to have drafted bills for introduction in the Legislature to carry out its recommendations. It shall report its findings and recommendations to the Legislature and to the Governor on or before January fifteenth, one thousand nine hundred and fifty-three.

L.1952, c. 194, p. 694, s. 4; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-5 - Contents Of Report

32:22-5. Contents of report
The commission is directed to include in its report:

(a) A survey of traffic conditions based upon a passenger census of both railroad and bus passengers traveling between New Jersey and New York with information as to destination and routes followed in reaching such destinations and an estimate of the possible number of passengers that may be expected to use the proposed facilities;

(b) Specific recommendations as to what facilities should be provided to serve commuters and related passenger and freight traffic between northeast New Jersey and New York City, giving special attention to the recommendations of the New Jersey Regional Planning Commission for the creation of a Union Terminal;

(c) A reliable estimate of the cost of creating and maintaining these facilities including an economic study to determine the annual cost of operation; possible rental income from railroads and fares from passengers using the facilities; other revenue to be maintained from concessions, leases or other various sources; and savings that may be made by the railroads by virtue of the creation of these facilities.

L.1952, c. 194, p. 694, s. 5; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-6 - Offices; Advisors; Employees; Surveys

32:22-6. Offices; advisors; employees; surveys
The commission is authorized to establish offices at a convenient location either within or without the State and to engage such competent and expert advisors, investigators, engineers, technical and clerical assistants as it may deem necessary to the accomplishment of the purpose of this act. Its agents, officers and employees may enter upon private and public property to make field surveys, measurements and tests.

L.1952, c. 194, p. 694, s. 6; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-7 - Assistance From State And Municipal Agencies, Departments And Officers

32:22-7. Assistance from State and municipal agencies, departments and officers
The Board of Public Utility Commissioners of the State of New Jersey, the New Jersey Turnpike Authority and such other State and municipal agencies, departments and officers as may have technical and economic data required by the commission are authorized and directed to render such assistance, within the limits of available facilities, as the commission may request from time to time.

L.1952, c. 194, p. 695, s. 7; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-8 - Railroads To Provide Data

32:22-8. Railroads to provide data
All railroads and railroad companies authorized to operate within this State shall provide the commission with such technical and operating data as the commission may require, within the limits of facilities available therefor.

L.1952, c. 194, p. 695, s. 8; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-9 - Port Of New York Authority Requested To Provide Assistance

32:22-9. Port of New York Authority requested to provide assistance
The Port of New York Authority is requested and authorized to make arrangements for and pay the cost of technical, consulting and other assistance to the commission and to make available to the commission any studies or pertinent data in the possession of the Authority relating to the purposes of this act.

L.1952, c. 194, p. 695, s. 9; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-10 - Appropriation

32:22-10. Appropriation
There is hereby appropriated to the commission, for the purposes of this act, the sum of twenty thousand dollars ($20,000.00) for the fiscal year ending June thirtieth, one thousand nine hundred and fifty-three.

L.1952, c. 194, p. 695, s. 10; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-11 - Metropolitan Rapid Transit Commission Continued

32:22-11. Metropolitan Rapid Transit Commission continued
The Metropolitan Rapid Transit Commission created by chapter 194 of the laws of 1952 is hereby continued.

L.1954, c. 44, p. 114, s. 1; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-12 - Bi-state Commission

32:22-12. Bi-state commission
The New York Metropolitan Rapid Transit Commission and the New Jersey Metropolitan Rapid Transit Commission as now constituted are hereby consolidated into 1 temporary bi-state commission of the States of New York and New Jersey respectively, to be known as the Metropolitan Rapid Transit Commission.

L.1954, c. 44, p. 114, s. 2; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-13 - Officers; Compensation; Expenses; Vacancies

32:22-13. Officers; compensation; expenses; vacancies
The Metropolitan Rapid Transit Commission shall select its own chairman, vice-chairman, secretary, treasurer and such other officers as may be required. The members thereof shall receive no compensation for their services, but shall be reimbursed for their expenses actually and necessarily incurred in the performance of their duties hereunder. Vacancies shall be filled by appointment by the Governor with the advice and consent of the Senate of the State wherein such vacancy arises.

L.1954, c. 44, p. 114, s. 3; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-14 - Offices; Employees

32:22-14. Offices; employees
Within the limit of appropriations therefor, the commission is authorized to establish offices at a location convenient to the members from both States, and to employ such administrative, technical, and clerical assistance as may be required, and to fix their compensation.

L.1954, c. 44, p. 115, s. 4; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-15 - Study Of Needs; Recommendations; Entry Upon Property

32:22-15. Study of needs; recommendations; entry upon property
The commission shall study present and prospective rapid transit needs of the New York-New Jersey metropolitan area and develop, recommend and report as soon as possible measures for meeting such needs. The commission may enter upon public or private property of either State in order to carry out its functions.

L.1954, c. 44, p. 115, s. 5; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-16 - State Agencies To Render Assistance

32:22-16. State agencies to render assistance
All agencies of either State, having information, records or data helpful to the commission, are hereby authorized and directed to render such assistance to the commission as it may request, within the limits of available staffs and facilities.

L.1954, c. 44, p. 115, s. 6; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-17 - Technical And Operating Information

32:22-17. Technical and operating information
All railroads and other transportation services operating within either State are requested and authorized to provide the commission with such technical and operating information and data as the commission may request, within the limits of staffs and facilities.

L.1954, c. 44, p. 115, s. 7; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-18 - Appropriation

32:22-18. Appropriation
There is hereby appropriated and made available for the use of the Metropolitan Rapid Transit Commission a sum not to exceed $50,000.00, when included in an annual or supplemental appropriation act.

L.1954, c. 44, p. 115, s. 8; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22-19 - Effective Date

32:22-19. Effective date
Section 1 of this act shall take effect immediately and shall be deemed to have been in full force and effect from and after April 1, 1954. Sections 2 through 9, respectively, shall take effect immediately upon the enactment by the State of New York of legislation of like substance and effect and the appropriation by that State of at least an equal amount for the study and survey authorized by this act; but if the State of New York shall have already enacted such legislation and made available such an appropriation, such sections shall take effect immediately.

L.1954, c. 44, p. 115, s. 9; per s.4.5 of 1959, c.13 as amended by 1959, c.24, expired May 4, 1959.



Section 32:22B-1 - Tri-state Transportation Compact

32:22B-1. Tri-State Transportation Compact
The State of New Jersey hereby agrees with the States of Connecticut and New York, upon enactment by each of them of legislation having the same effect as this section, to the following compact:

L.1965, c. 12, s. 1.



Section 32:22B-2 - Establishment Of Tri-state Regional Planning Commission

32:22B-2. Establishment of tri-state regional planning commission
The party states, for the purposes of a. continuing the regional transportation and related land use studies commenced by the Tri-State Transportation Committee and Commission, b. expanding the role of the commission to embrace responsibility for comprehensive planning for the compact region, and c. assuring the continued qualification of the party states for Federal funds from the the United States Departments of Transportation and Housing and Urban Development and other related Federal sources, do hereby establish and create the Tri-State Regional Planning Commission.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 2.



Section 32:22B-3 - Transfer Of Personnel, Files, Etc. Of Tri-state Transportation Commission To Tri-state Regional Planning Commission

32:22B-3. Transfer of personnel, files, etc. of tri-state transportation commission to tri-state regional planning commission
There is hereby transferred to the commission all of the personnel and employees and all of the studies, files, books, papers, records, equipment and other property of the Tri-State Transportation Commission.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 3.



Section 32:22B-4 - Commission As Interstate Body, Corporate And Politic, Serving As Common Agency

32:22B-4. Commission as interstate body, corporate and politic, serving as common agency
The commission shall be an interstate body, both corporate and politic serving as a common agency of the party States and representing them both collectively and individually in the exercise of its powers and duties.

L.1965, c. 12, s. 1.



Section 32:22B-5 - Membership; Apportionment; Organization; Compensation

32:22B-5. Membership; apportionment; organization; compensation
(a) The commission shall be composed of members representing the party states, the city of New York and the Federal Government apportioned as follows:

(1) Five representatives from each of the party states; provided, however, in the case of the State of New York, one of the representatives shall be the chairman of the planning commission of the city of New York; and

(2) To the extent consistent with Federal law and policies of the Federal agencies involved, an officer or employee of the Federal Government representing the Departments of Housing and Urban Development, Transportation and such other departments or agencies of the Federal Government the policies of which significantly relate to the activities of the commission, provided, however, that such representatives of the Federal Government shall not be entitled to vote on any action of the commission but may attend and otherwise participate in commission meetings and may make recommendations to the commission.

The representatives of the party states shall be appointed in such manner as shall be specified by the laws of the respective states; provided, however, the chairman of the planning commission of the city of New York shall be a member by virtue of and so long as he shall hold such office. The Federal representatives shall be appointed by the officer or officers having the power to appoint them to the Federal offices they then hold. Each member shall hold office at the pleasure of the appointing authority. The commission shall elect a chairman from among its members.

(b) The commission's functions shall be performed and carried out by its members, advisory committees and panels representative of citizens and political subdivisions and other governmental agencies in the compact region as may be established by the commission, and by such officers, agents and employees as may be appointed by the commission, subject to its direction and control. All such officers, agents and employees shall hold office at the pleasure of the commission, which shall prescribe their powers, duties and qualifications and fix their compensation and other terms of their employment.

(c) A quorum of the commission for the purpose of transacting business at any commission meeting shall exist only when there are present, in person, at least three members from each of the party states. No action of the commission shall be effective or binding unless a majority of each party state's representatives who are present at such commission meeting shall vote in favor thereof. Certified copies of the minutes of each commission meeting shall be sent to each of the Governors of the party states within 10 days of said meeting. The vote of any one or more of the representatives from each party state may be vetoed and canceled by the Governor of any such state within 10 days, Saturdays, Sundays and legal holidays of the particular state excepted, after receipt by the said Governor of the certified copy of the minutes of the meeting at which such vote was cast, the intent being to empower the Governor of each party state to nullify the commission's action upon which such vote had been taken.

(d) The members of the commission shall receive no compensation for their services pursuant to this compact but they shall be entitled to be paid the expenses actually and necessarily incurred by them in the performance of their duties.

(e) No member of the commission who is otherwise a public officer or employee shall suffer a forfeiture of his office or employment, or any loss or diminution in the rights and privileges appertaining thereto, by reason of such membership.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 4.



Section 32:22B-6 - Function Of Commission

32:22B-6. Function of commission
(a) The function of the commission shall be to act as an official comprehensive planning agency of the party states for the compact region. It shall conduct surveys, make studies, submit recommendations and prepare plans designed to aid in solving immediate and long-range problems, including but not limited to plans for development of land, housing, transportation and other public facilities.

The commission shall not engage in or undertake any functions related to the operation of transportation, housing or other public facilities except that it may engage in experimental projects relating to any matters under its consideration including mass transportation demonstration projects financed as provided in Article IV of this compact.

(b) The commission shall also act as a liaison to encourage coordination among and between all agencies and entities, governmental and private, charged with or having a substantial interest in the planning or providing of transportation and other public or private facilities within any part of the compact region, or in the regulation of such facilities or of their services, or in the solving of problems connected with land development. In furtherance of this function, the commission shall, through advisory committees or panels, provide for the representation and participation of officials of political subdivisions and other governmental agencies in the compact region in the development of policies, plans and programs and shall report to the party states on the regional implications of any development plans or programs proposed by any such agency or entity.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 5.



Section 32:22B-7 - Powers And Duties

32:22B-7. Powers and duties
(a) The commission shall have power to adopt a corporate seal and to enter into contracts.

(b) The commission shall have power to apply for and receive and accept grants of property, money and services and other assistance offered or made available to it by any person, government, or agency whatever, which it may use to meet necessary expenses and for any other use within the scope of its functions, and to negotiate for the same upon such terms and conditions as may be necessary or advisable.

(c) The commission shall have power to hire, lease, acquire and dispose of property to the extent necessary to carry out its functions, powers and duties as the same may be constituted from time to time.

(d) Without diminution of its general power to contract, the commission shall have power to contract with any government or agency whatever, including the respective departments of the party states, for the performance of services by the commission which relate to its functions, powers and duties, and to accept compensation or reimbursement therefor.

(e) The commission shall have power to expend, or to authorize the expenditure of, funds appropriated to it or for its purposes by the party states, but such expenditures shall at all times be within the terms of an annual budget to be adopted by the commission, by resolution, in advance of each fiscal period of the commission, which budget may be amended or modified from time to time. Each of the party states reserves the right to require such audit or audits as such state may from time to time consider proper.

(f) The commission shall have such additional powers incidental to the express powers granted to it by this compact, as may be necessary or proper for the effective performance of its functions.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 6.



Section 32:22B-8 - Use Of Existing Information; Duty Of Governmental Agencies To Furnish Information; Service On Advisory Committees

32:22B-8. Use of existing information; duty of governmental agencies to furnish information; service on advisory committees
To avoid duplication of effort and in the interests of economy, the commission shall make use of existing studies, surveys, plans, data and other materials in the possession of the governmental agencies of the party states and their respective political subdivisions. Each such agency is hereby authorized to make such materials available to the commission and otherwise to assist it in the performance of its functions. At the request of the commission, each such agency which is engaged in land use or development planning, or which is charged with the duty of providing or regulating any transportation facility or any other public facility, is further authorized to provide the commission with information regarding its plans and programs affecting the compact region so that the commission may have available to it current information with respect thereto. The officers and personnel of such agencies, and of any other government or agency whatever, may serve at the request of the commission upon such advisory committees and panels as the commission shall determine to create; and such officers and personnel may serve upon such committees and panels without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 7.



Section 32:22B-9 - Apportionment Of Costs And Expenses

32:22B-9. Apportionment of costs and expenses
Subject to the availability of funds appropriated pursuant to the applicable laws of the respective party states, the cost and expense of supporting, administering and operating the activities of the commission shall be apportioned among the party States in the ratio of 10% for the State of Connecticut, 45% for the State of New Jersey and 45% for the State of New York except with regard to mass transportation demonstration or experimental projects. In the case of a mass transportation demonstration or experimental project, all expenses for and related thereto, but not inclusive of the cost and expense of supporting, administering and operating the commission, and less any Federal aid or other contributions received therefor, shall be for the account of the party state in which any such project is conducted and shall be paid out of appropriations made available by such party state.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 8.



Section 32:22B-10 - Acceptance Of Advances; Prohibition Against Borrowing; Expenditures

32:22B-10. Acceptance of advances; prohibition against borrowing; expenditures
The commission may accept advances from one or more of the party States or from the Federal Government; but it may not otherwise borrow money nor may it issue notes or bonds. It shall not incur any obligation in excess of the amounts appropriated or otherwise available to it or for its purposes and each of its expenditures shall be within the terms of the annual budget hereinbefore mentioned.

L.1965, c. 12, s. 1.



Section 32:22B-11 - Sovereign Immunity; Limitation On Pledging Credit Or Imposing Liability On Party States

32:22B-11. Sovereign immunity; limitation on pledging credit or imposing liability on party states
The commission is declared to be an instrumentality of the party States exercising a governmental function. It shall enjoy the sovereign immunity of the party States and may not be sued in any court or tribunal whatsoever; nor shall it have the power to pledge the credit of the party States or any of them, or to impose any liability upon them, or any one of them, directly or indirectly, either by tort, contract or otherwise.

L.1965, c. 12, s. 1.



Section 32:22B-12 - Annual Report, Periodic Financial Reports

32:22B-12. Annual report, periodic financial reports
The commission shall report annually to the Governors and Legislatures of the party States with respect to its operations and finances and shall provide such financial reports as shall be required from time to time under the laws of the party States.

L.1965, c. 12, s. 1.



Section 32:22B-13 - Definitions

32:22B-13. Definitions
For the purpose of this compact, unless the context plainly requires a different meaning:

(a) "Party state" means the States of Connecticut, New Jersey and New York;

(b) "Commission" means the Tri-State Regional Planning Commission created and established by this compact;

(c) "Concurrent legislation" means a statute enacted by one of the party states which is concurred in by the other party states in the form of enactments having like effect; and

(d) "Compact region" means the geographical area described as follows: the counties of Rockland, Orange, Dutchess, Putnam, Westchester, Nassau, Suffolk, New York, Kings, Queens, Bronx and Richmond in the State of New York; the counties of Bergen, Essex, Hudson, Middlesex, Monmouth, Morris, Passaic, Somerset and Union in the State of New Jersey; and the South Western, Housatonic Valley, Greater Bridgeport, Valley, South Central Connecticut and Central Naugatuck Valley planning regions in the State of Connecticut. Such area may be enlarged or reduced by concurrent legislation hereafter enacted.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 9.



Section 32:22B-14 - Liberal Construction

32:22B-14. Liberal construction
This compact shall be construed liberally to effectuate its purposes. Nothing herein shall be deemed in any way to limit or restrict the power of one or more of the party States, by law or otherwise, to deal independently with respect to any matter within the scope of this compact.

L.1965, c. 12, s. 1.



Section 32:22B-15 - Duration Of Commission

32:22B-15. Duration of commission
The commission shall continue in existence until revoked by one or more of the party states.

L.1965, c. 12, s. 1. Amended by L.1969, c. 11, s. 1, eff. April 2, 1969; L.1970, c. 14, s. 1; L.1970, c. 50, s. 1; L.1971, c. 161, s. 10.



Section 32:22B-16 - Adoption Of Amendments And Supplements

32:22B-16. Adoption of amendments and supplements
Amendments and supplements to this compact to implement the purposes thereof may be adopted by concurrent legislation of the party States.

L.1965, c. 12, s. 1.



Section 32:22B-17 - Partial Invalidity

32:22B-17. Partial invalidity
If any part or provision of this compact or the application thereof to any person or circumstance be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision, or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact or the application thereof to other persons or circumstances, and the party States hereby declare that they would have entered into this compact or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1965, c. 12, s. 1.



Section 32:22B-18 - Citation Of Compact

32:22B-18. Citation of compact
This compact shall be known and may be cited as the Tri-State Regional Planning Compact.

L.1965, c. 12, s. 1. Amended by L.1971, c. 161, s. 11.



Section 32:22B-19 - New Jersey Representatives; Terms Of Public Members; Vacancies

32:22B-19. New Jersey representatives; terms of public members; vacancies
The five representatives from this State on the Tri-State Regional Planning Commission shall consist of the State Transportation Commissioner or his designated representative, the Commissioner of Community Affairs or his designated representative, and three public members appointed by the Governor with the advice and consent of the Senate. Two of the three appointed members shall be chosen from among the members of county boards of freeholders or mayors of municipalities in the compact region. The appointed members shall be appointed for terms of 2 years and until their successors shall have been appointed and qualify. Any vacancy in the office of an appointed member shall be filled for the unexpired term only in the same manner as the original appointment.

L.1965, c. 12, s. 2. Amended by L.1971, c. 161, s. 12.



Section 32:22B-20 - Effective Date

32:22B-20. Effective date
This act shall take effect upon the enactment, on or before July 1, 1965, by each of the States of Connecticut and New York of legislation having like effect as section 1 hereof.

L.1965, c. 12, s. 3.



Section 32:23-1 - Compact

32:23-1. Compact
The State of New Jersey hereby agrees with the State of New York, upon the enactment by the State of New York of legislation having the same effect as this section, to the following compact:

L.1953, c. 202, p. 1511, Part I, s. 1.



Section 32:23-2 - Conditions Of Employment

32:23-2. Conditions of employment
The States of New Jersey and New York hereby find and declare that the conditions under which waterfront labor is employed within the Port of New York district are depressing and degrading to such labor, resulting from the lack of any systematic method of hiring, the lack of adequate information as to the availability of employment, corrupt hiring practices and the fact that persons conducting such hiring are frequently criminals and persons notoriously lacking in moral character and integrity and neither responsive or responsible to the employers nor to the uncoerced will of the majority of the members of the labor organizations of the employees; that as a result waterfront laborers suffer from irregularity of employment, fear and insecurity, inadequate earnings, an unduly high accident rate, subjection to borrowing at usurious rates of interest, exploitation and extortion as the price of securing employment and a loss of respect for the law; that not only does there result a destruction of the dignity of an important segment of American labor, but a direct encouragement of crime which imposes a levy of greatly increased costs on food, fuel and other necessaries handled in and through the Port of New York district.

L.1953, c. 202, p. 1512, Part I, s. 1, Art. I, par. 1.



Section 32:23-3 - Public Loader System Condemned

32:23-3. Public loader system condemned
The States of New Jersey and New York hereby find and declare that many of the evils above described result not only from the causes above described but from the practices of public loaders at piers and other waterfront terminals; that such public loaders serve no valid economic purpose and operate as parasites exacting a high and unwarranted toll on the flow of commerce in and through the Port of New York district, and have used force and engaged in discriminatory and coercive practices including extortion against persons not desiring to employ them; and that the function of loading and unloading trucks and other land vehicles at piers and other waterfront terminals can and should be performed, as in every other major American port, without the evils and abuses of the public loader system, and by the carriers of freight by water, stevedores and operators of such piers and other waterfront terminals or the operators of such trucks or other land vehicles.

L.1953, c. 202, p. 1512, Part I, s. 1, Art. I, par. 2.



Section 32:23-4 - Lack Of Regulation Of Occupation Of Stevedores

32:23-4. Lack of regulation of occupation of stevedores
The States of New Jersey and New York hereby find and declare that many of the evils above described result not only from the causes above described but from the lack of regulation of the occupation of stevedores; that such stevedores have engaged in corrupt practices to induce their hire by carriers of freight by water and to induce officers and representatives of labor organizations to betray their trust to the members of such labor organizations.

L.1953, c. 202, p. 1512, Part I, s. 1, Art. I, par. 3.



Section 32:23-5 - Regulation Of Occupations Of Longshoremen, Stevedores, Pier Superintendents, Hiring Agents And Port Watchmen Deemed Exercise Of Police Power

32:23-5. Regulation of occupations of longshoremen, stevedores, pier superintendents, hiring agents and port watchmen deemed exercise of police power
The States of New Jersey and New York hereby find and declare that the occupations of longshoremen, stevedores, pier superintendents, hiring agents and port watchmen are affected with a public interest requiring their regulation and that such regulation shall be deemed an exercise of the police power of the two States for the protection of the public safety, welfare, prosperity, health, peace and living conditions of the people of the two States.

L.1953, c. 202, p. 1513, Part I, s. 1, Art. I, par. 4.



Section 32:23-6 - Definitions.

32:23-6 Definitions.

As used in this compact:

"The Port of New York district" shall mean the district created by Article II of the compact dated April 30, 1921, between the States of New York and New Jersey, authorized by chapter 154 of the laws of New York of 1921 and chapter 151 of the laws of New Jersey of 1921.

"Commission" shall mean the waterfront and airport commission of New York and New Jersey established by Article III hereof.

"Pier" shall include any wharf, pier, dock or quay.

"Other waterfront terminal" shall include any warehouse, depot or other terminal (other than a pier) which is located within 1,000 yards of any pier in the Port of New York district and which is used for waterborne freight in whole or substantial part.

"Person" shall mean not only a natural person but also any partnership, joint venture, association, corporation or any other legal entity but shall not include the United States, any state or territory thereof or any department, division, board, commission or authority of one or more of the foregoing.

"Carrier of freight by water" shall mean any person who may be engaged or who may hold himself out as willing to be engaged, whether as a common carrier, as a contract carrier or otherwise (except for carriage of liquid cargoes in bulk in tank vessels designed for use exclusively in such service or carriage by barge of bulk cargoes consisting of only a single commodity loaded or carried without wrappers or containers and delivered by the carrier without transportation mark or count) in the carriage of freight by water between any point in the Port of New York district and a point outside said district.

"Waterborne freight" shall mean freight carried by or consigned for carriage by carriers of freight by water.

"Longshoreman" shall mean a natural person, other than a hiring agent, who is employed for work at a pier or other waterfront terminal, either by a carrier of freight by water or by a stevedore,

(a)physically to move waterborne freight on vessels berthed at piers, on piers or at other waterfront terminals, or

(b)to engage in direct and immediate checking of any such freight or of the custodial accounting therefor or in the recording or tabulation of the hours worked at piers or other waterfront terminals by natural persons employed by carriers of freight by water or stevedores, or

(c)to supervise directly and immediately others who are employed as in subdivision (a) of this definition.

"Pier superintendent" shall mean any natural person other than a longshoreman who is employed for work at a pier or other waterfront terminal by a carrier of freight by water or a stevedore and whose work at such pier or other waterfront terminal includes the supervision, directly or indirectly, of the work of longshoremen.

"Port watchman" shall include any watchman, gateman, roundsman, detective, guard, guardian or protector of property employed by the operator of any pier or other waterfront terminal or by a carrier of freight by water to perform services in such capacity on any pier or other waterfront terminal.

"Longshoremen's register" shall mean the register of eligible longshoremen compiled and maintained by the commission pursuant to Article VIII.

"Stevedore" shall mean a contractor (not including an employee) engaged for compensation pursuant to a contract or arrangement with a carrier of freight by water, in moving waterborne freight carried or consigned for carriage by such carrier on vessels of such carrier berthed at piers, on piers at which such vessels are berthed or at other waterfront terminals.

"Hiring agent" shall mean any natural person, who on behalf of a carrier of freight by water or a stevedore shall select any longshoreman for employment.

"Compact" shall mean this compact and rules or regulations lawfully promulgated thereunder.

L.1953,c.202, Art.II; amended 1970, c.58, ss.2,19; 2005,c.313,s.1.



Section 32:23-7 - Waterfront Commission Of New York Harbor Created

32:23-7. Waterfront commission of New York harbor created
There is hereby created the waterfront commission of New York harbor, which shall be a body corporate and politic, an instrumentality of the States of New York and New Jersey.

L.1953, c. 202, p. 1515, Part I, s. 1, Art. III, par. 1.



Section 32:23-8 - Membership Of Commission; Appointment; Terms; Vacancies

32:23-8. Membership of commission; appointment; terms; vacancies
The commission shall consist of four members, two to be chosen by the State of New Jersey and two to be chosen by the State of New York. The members representing each State shall be appointed by the Governor of such State with the advice and consent of the Senate thereof, without regard to the State of residence of such members, and shall receive compensation to be fixed by the Governor of such State. The term of office of each member shall be for 4 years; provided, however, that the two present members of the commission heretofore appointed shall continue to serve as members until the expiration of the respective terms for which they were appointed, that the term of the two new members shall expire on June 30, 1973, and that the term of the successors to the present members shall expire on June 30, 1975. Each member shall hold office until his successor has been appointed and qualified. Vacancies in office shall be filled for the balance of the unexpired term in the same manner as original appointments.

L.1953, c. 202, p. 1515, Part I, s. 1, Art. III, par. 2. Amended by L.1970, c. 58, s. 3.



Section 32:23-9 - Unanimous Vote Required; Designation Of Substitute

32:23-9. Unanimous vote required; designation of substitute
The commission shall act only by unanimous vote of both members thereof. Any member may, by written instrument filed in the office of the commission, designate any officer or employee of the commission to act in his place as a member whenever he shall be unable to attend a meeting of the commission. A vacancy in the office of a member shall not impair such designation until the vacancy shall have been filled.

L.1953, c. 202, p. 1516, Part I, s. 1, Art. III, par. 3.



Section 32:23-10 - General Powers.

32:23-10 General powers.

In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

1.To sue and be sued;

2.To have a seal and alter the same at pleasure;

3.To acquire, hold and dispose of real and personal property by gift, purchase, lease, license or other similar manner, for its corporate purposes;

4.To determine the location, size and suitability of accommodations necessary and desirable for the establishment and maintenance of the employment information centers provided in Article XII hereof and for administrative offices for the commission;

5.To appoint such officers, agents and employees as it may deem necessary, prescribe their powers, duties and qualifications and fix their compensation and retain and employ counsel and private consultants on a contract basis or otherwise;

6.To administer and enforce the provisions of this compact;

7.To make and enforce such rules and regulations as the commission may deem necessary to effectuate the purposes of this compact or to prevent the circumvention or evasion thereof, to be effective upon publication in the manner which the commission shall prescribe and upon filing in the office of the Secretary of State of each State. A certified copy of any such rules and regulations, attested as true and correct by the commission, shall be presumptive evidence of the regular making, adoption, approval and publication thereof;

8.By its members and its properly designated officers, agents and employees, to administer oaths and issue subpoenas to compel the attendance of witnesses and the giving of testimony and the production of other evidence;

9.To have for its members and its properly designated officers, agents and employees, full and free access, ingress and egress to and from all vessels, piers and other waterfront terminals or other places in the port of New York district, for the purposes of making inspection or enforcing the provisions of this compact; and no person shall obstruct or in any way interfere with any such member, officer, employee or agent in the making of such inspection, or in the enforcement of the provisions of this compact or in the performance of any other power or duty under this compact;

10. To recover possession of any suspended or revoked license issued under this compact;

11. To make investigations, collect and compile information concerning waterfront practices generally within the port of New York district and upon all matters relating to the accomplishment of the objectives of this compact;

12. To advise and consult with representatives of labor and industry and with public officials and agencies concerned with the effectuation of the purposes of this compact, upon all matters which the commission may desire, including but not limited to the form and substance of rules and regulations, the administration of the compact, maintenance of the longshoremen's register, and issuance and revocation of licenses;

13. To make annual and other reports to the Governors and Legislatures of both States containing recommendations for the improvement of the conditions of waterfront labor within the port of New York district, for the alleviation of the evils described in Article I and for the effectuation of the purposes of this compact. Such annual reports shall state the commission's finding and determination as to whether the public necessity still exists for (a) the continued registration of longshoremen, (b) the continued licensing of any occupation or employment required to be licensed hereunder and (c) the continued public operation of the employment information centers provided for in Article XII;

14. To co-operate with and receive from any department, division, bureau, board, commission, or agency of either or both States, or of any county or municipality thereof, such assistance and data as will enable it properly to carry out its powers and duties hereunder; and to request any such department, division, bureau, board, commission, or agency, with the consent thereof, to execute such of its functions and powers, as the public interest may require.

L.1953,c.202, Art.IV; amended 2005,c.313,s.2.



Section 32:23-11 - Exercise Of Powers By Officers, Employees And Agents; Additional Powers

32:23-11. Exercise of powers by officers, employees and agents; additional powers
The powers and duties of the commission may be exercised by officers, employees and agents designated by them, except the power to make rules and regulations. The commission shall have such additional powers and duties as may hereafter be delegated to or imposed upon it from time to time by the action of the Legislature of either State concurred in by the Legislature of the other.

L.1953, c. 202, p. 1518, Part I, s. 1, Art. IV.



Section 32:23-12 - License To Act As Pier Superintendent Or Hiring Agent

32:23-12. License to act as pier superintendent or hiring agent
On or after the first day of December, nineteen hundred and fifty-three, no person shall act as a pier superintendent or as a hiring agent within the port of New York district without first having obtained from the commission a license to act as such pier superintendent or hiring agent, as the case may be, and no person shall employ or engage another person to act as a pier superintendent or hiring agent who is not so licensed.

L.1953, c. 202, p. 1519, Part I, s. 1, Art. V, par. 1.



Section 32:23-13 - Application For License

32:23-13. Application for license
A license to act as a pier superintendent or hiring agent shall be issued only upon the written application, under oath, of the person proposing to employ or engage another person to act as such pier superintendent or hiring agent, verified by the prospective licensee as to the matters concerning him, and shall state the following:

(a) The full name and business address of the applicant;

(b) The full name, residence, business address (if any), place and date of birth and social security number of the prospective licensee;

(c) The present and previous occupations of the prospective licensee, including the places where he was employed and the names of his employers;

(d) Such further facts and evidence as may be required by the commission to ascertain the character, integrity and identity of the prospective licensee; and

(e) That if a license is issued to the prospective licensee, the applicant will employ such licensee as pier superintendent or hiring agent, as the case may be.

L.1953, c. 202, p. 1519, Part I, s. 1, Art. V, par. 2.



Section 32:23-14 - Qualifications For License; Persons Convicted Of Certain Crimes Ineligible.

32:23-14 Qualifications for license; persons convicted of certain crimes ineligible.

3.No such license shall be granted:

(a)Unless the commission shall be satisfied that the prospective licensee possesses good character and integrity;

(b)If the prospective licensee has, without subsequent pardon, been convicted by a court of the United States, or any State or territory thereof, of the commission of, or the attempt or conspiracy to commit, treason, murder, manslaughter or any felony or high misdemeanor or any of the following misdemeanors or offenses: illegally using, carrying or possessing a pistol or other dangerous weapon; making or possessing burglar's instruments; buying or receiving stolen property; unlawful entry of a building; aiding an escape from prison; unlawfully possessing, possessing with intent to distribute, sale or distribution of a controlled dangerous substance or a controlled dangerous substance analog; or violation of this compact. Any such prospective licensee ineligible for a license by reason of any such conviction may submit satisfactory evidence to the commission that he has for a period of not less than five years, measured as hereinafter provided, and up to the time of application, so conducted himself as to warrant the grant of such license, in which event the commission may, in its discretion, issue an order removing such ineligibility. The aforesaid period of five years shall be measured either from the date of payment of any fine imposed upon such person or the suspension of sentence or from the date of his unrevoked release from custody by parole, commutation or termination of his sentence;

(c)If the prospective licensee knowingly or wilfully advocates the desirability of overthrowing or destroying the government of the United States by force or violence or shall be a member of a group which advocates such desirability, knowing the purposes of such group include such advocacy.

L.1953,c.202,Art.V,s.3; amended 2005,c.313,s.3.



Section 32:23-15 - Issuance Of License; Temporary Permit

32:23-15. Issuance of license; temporary permit
When the application shall have been examined and such further inquiry and investigation made as the commission shall deem proper and when the commission shall be satisfied therefrom that the prospective licensee possesses the qualifications and requirements prescribed in this article, the commission shall issue and deliver to the prospective licensee a license to act as pier superintendent or hiring agent for the applicant, as the case may be, and shall inform the applicant of his action. The commission may issue a temporary permit to any prospective licensee for a license under the provisions of this article pending final action on an application made for such a license. Any such permit shall be valid for a period not in excess of thirty days.

L.1953, c. 202, p. 1520, Part I, s. 1, Art. V, par. 4.



Section 32:23-16 - Licensee To Act For One Employer

32:23-16. Licensee to act for one employer
No person shall be licensed to act as a pier superintendent or hiring agent for more than one employer, except at a single pier or other waterfront terminal, but nothing in this article shall be construed to limit in any way the number of pier superintendents or hiring agents any employer may employ.

L.1953, c. 202, p. 1521, Part I, s. 1, Art. V, par. 5.



Section 32:23-17 - Duration Of License

32:23-17. Duration of license
A license granted pursuant to this article shall continue through the duration of the licensee's employment by the employer who shall have applied for his license.

L.1953, c. 202, p. 1521, Part I, s. 1, Art. V, par. 6.



Section 32:23-18 - Revocation Or Suspension Of License.

32:23-18 Revocation or suspension of license.

7.Any license issued pursuant to this article may be revoked or suspended for such period as the commission deems in the public interest or the licensee thereunder may be reprimanded for any of the following offenses:

(a)Conviction of a crime or act by the licensee or other cause which would require or permit his disqualification from receiving a license upon original application;

(b)Fraud, deceit or misrepresentation in securing the license, or in the conduct of the licensed activity;

(c)Violation of any of the provisions of this compact;

(d)Unlawfully possessing, possessing with intent to distribute, sale or distribution of a controlled dangerous substance or a controlled dangerous substance analog;

(e)Employing, hiring or procuring any person in violation of this compact or inducing or otherwise aiding or abetting any person to violate the terms of this compact;

(f)Paying, giving, causing to be paid or given or offering to pay or give to any person any valuable consideration to induce such other person to violate any provision of this compact or to induce any public officer, agent or employee to fail to perform his duty hereunder;

(g)Consorting with known criminals for an unlawful purpose;

(h)Transfer or surrender of possession of the license to any person either temporarily or permanently without satisfactory explanation;

(i)False impersonation of another licensee under this compact;

(j)Receipt or solicitation of anything of value from any person other than the licensee's employer as consideration for the selection or retention for employment of any longshoreman;

(k)Coercion of a longshoreman by threat of discrimination or violence or economic reprisal, to make purchases from or to utilize the services of any person;

(l)Lending any money to or borrowing any money from a longshoreman for which there is a charge of interest or other consideration; or

(m) Membership in a labor organization which represents longshoremen or port watchmen; but nothing in this section shall be deemed to prohibit pier superintendents or hiring agents from being represented by a labor organization or organizations which do not also represent longshoremen or port watchmen. The American Federation of Labor, the Congress of Industrial Organizations and any other similar federation, congress or other organization of national or international occupational or industrial labor organizations shall not be considered an organization which represents longshoremen or port watchmen within the meaning of this section although one of the federated or constituent labor organizations thereof may represent longshoremen or port watchmen.

L.1953,c.202,Art.V,s.7; amended 2005,c.313,s.4.



Section 32:23-19 - Stevedore Must Obtain License

32:23-19. Stevedore must obtain license
On or after the first day of December, nineteen hundred and fifty-three, no person shall act as a stevedore within the Port of New York district without having first obtained a license from the commission, and no person shall employ a stevedore to perform services as such within the Port of New York district unless the stevedore is so licensed.

L.1953, c. 202, p. 1522, Part I, s. 1, Art. VI, par. 1.



Section 32:23-20 - Application For License

32:23-20. Application for license
Any person intending to act as a stevedore within the Port of New York district shall file in the office of the commission a written application for a license to engage in such occupation, duly signed and verified as follows:

(a) If the applicant is a natural person, the application shall be signed and verified by such person and if the applicant is a partnership, the application shall be signed and verified by each natural person composing or intending to compose such partnership. The application shall state the full name, age, residence, business address (if any), present and previous occupations of each natural person so signing the same, and any other facts and evidence as may be required by the commission to ascertain the character, integrity and identity of each natural person so signing such application.

(b) If the applicant is a corporation, the application shall be signed and verified by the president, secretary and treasurer thereof, and shall specify the name of the corporation, the date and place of its incorporation, the location of its principal place of business, the names and addresses of, and the amount of the stock held by stockholders owning five percent or more of any of the stock thereof, and of all officers (including all members of the board of directors). The requirements of subdivision (a) of this section as to a natural person who is a member of a partnership, and such requirements as may be specified in rules and regulations promulgated by the commission, shall apply to each such officer or stockholder and their successors in office or interest as the case may be.

In the event of the death, resignation or removal of any officer, and in the event of any change in the list of stockholders who shall own five percent or more of the stock of the corporation, the secretary of such corporation shall forthwith give notice of that fact in writing to the commission, certified by said secretary.

L.1953, c. 202, p. 1523, Part I, s. 1, Art. VI, par. 2.



Section 32:23-21 - Qualifications For License; Persons Convicted Of Certain Crimes Ineligible

32:23-21. Qualifications for license; persons convicted of certain crimes ineligible
No such license shall be granted

(a) If any person whose signature or name appears in the application is not the real party in interest required by section 2 of this article to sign or to be identified in the application or if the person so signing or named in the application is an undisclosed agent or trustee for any such real party in interest;

(b) Unless the commission shall be satisfied that the applicant and all members, officers and stockholders required by section 2 of this article to sign or be identified in the application for license possess good character and integrity;

(c) Unless the applicant is either a natural person, partnership or corporation;

(d) Unless the applicant shall be a party to a contract then in force or which will take effect upon the issuance of a license, with a carrier of freight by water for the loading and unloading by the applicant of one or more vessels of such carrier at a pier within the port of New York district;

(e) If the applicant or any member, officer or stockholder required by section 2 of this article to sign or be identified in the application for license has, without subsequent pardon, been convicted by a court of the United States or any State or territory thereof of the commission of, or the attempt or conspiracy to commit, treason, murder, manslaughter or any felony or high misdemeanor or any of the misdemeanors or offenses described in subdivision (b) of section 3 of Article V. Any applicant ineligible for a license by reason of any such conviction may submit satisfactory evidence to the commission that the person whose conviction was the basis of ineligibility has for a period of not less than five years, measured as hereinafter provided and up to the time of application, so conducted himself as to warrant the grant of such license, in which event the commission may, in its discretion issue an order removing such ineligibility. The aforesaid period of five years shall be measured either from the date of payment of any fine imposed upon such person or the suspension of sentence or from the date of his unrevoked release from custody by parole, commutation or termination of his sentence;

(f) If, on or after July first, nineteen hundred fifty-three, the applicant has paid, given, caused to have been paid or given or offered to pay or give to any officer or employee of any carrier of freight by water any valuable consideration for an improper or unlawful purpose or to induce such person to procure the employment of the applicant by such carrier for the performance of stevedoring services;

(g) If, on or after July first, nineteen hundred fifty-three, the applicant has paid, given, caused to be paid or given or offered to pay or give to any officer or representative of a labor organization any valuable consideration for an improper or unlawful purpose or to induce such officer or representative to subordinate the interests of such labor organization or its members in the management of the affairs of such labor organization to the interests of the applicant.

L.1953, c. 202, p. 1524, Part I, s. 1, Art. VI, par. 3.



Section 32:23-22 - Issuance Of License; Temporary Permit

32:23-22. Issuance of license; temporary permit
When the application shall have been examined and such further inquiry and investigation made as the commission shall deem proper and when the commission shall be satisfied therefrom that the applicant possesses the qualifications and requirements prescribed in this article, the commission shall issue and deliver a license to such applicant. The commission may issue a temporary permit to any applicant for a license under the provisions of this article pending final action on an application made for such a license. Any such permit shall be valid for a period not in excess of thirty days.

L.1953, c. 202, p. 1525, Part I, s. 1, Art. VI, par. 4.



Section 32:23-23 - Duration Of License; Renewal

32:23-23. Duration of license; renewal
A license granted pursuant to this article shall be for a term of two years or fraction of such two-year period, and shall expire on the first day of December of each odd numbered year. In the event of the death of the licensee, if a natural person, or its termination or dissolution by reason of the death of a partner, if a partnership, or if the licensee shall cease to be a party to any contract of the type required by subdivision (d) of section 3 of this article, the license shall terminate ninety days after such event or upon its expiration date, whichever shall be sooner. A license may be renewed by the commission for successive two-year periods upon fulfilling the same requirements as are set forth in this article for an original application.

L.1953, c. 202, p. 1525, Part I, s. 1, Art. VI, par. 5.



Section 32:23-23.1 - Term Of Stevedore's License

32:23-23.1. Term of stevedore's license
1.A stevedore's license shall, notwithstanding the provisions of Article VI, paragraph 5 of P.L.1953, c.202 (C.32:23-23) be for a term of five years or fraction of such five-year period, and shall expire on the first day of December. In the event of the death of the licensee, if a natural person, or its termination or dissolution by reason of the death of a partner, if a partnership, or if the licensee shall cease to be a party to any contract of the type required by subdivision (d) of paragraph 3 of Article VI (C.32:23-21), the license shall terminate 90 days after such event or upon its expiration date, whichever shall be sooner. A license may be renewed by the commission for successive five-year periods upon fulfilling the same requirements as are set forth in Article VI for an original application for a stevedore's license.

L.1991,c.248,s.1; amended 1997, c.285.



Section 32:23-24 - Revocation Or Suspension Of License

32:23-24. Revocation or suspension of license
Any license issued pursuant to this article may be revoked or suspended for such period as the commission deems in the public interest or the licensee thereunder may be reprimanded for any of the following offenses on the part of the licensee or of any person required by section 2 of this article to sign or be identified in an original application for a license:

(a) Conviction of a crime or other cause which would permit or require disqualification of the licensee from receiving a license upon original application;

(b) Fraud, deceit or misrepresentation in securing the license or in the conduct of the licensed activity;

(c) Failure by the licensee to maintain a complete set of books and records containing a true and accurate account of the licensee's receipts and disbursements arising out of his activities within the Port of New York district;

(d) Failure to keep said books and records available during business hours for inspection by the commission and its duly designated representatives until the expiration of the fifth calendar year following the calendar year during which occurred the transactions recorded therein;

(e) Any other offense described in subdivisions (c) to (i) inclusive, of section 7 of Article V.

L.1953, c. 202, p. 1526, Part I, s. 1, Art. VI, par. 6.



Section 32:23-25 - Findings And Declarations

32:23-25. Findings and declarations
The States of New Jersey and New York hereby find and declare that the transfer of cargo to and from trucks at piers and other waterfront terminals in the port of New York district has resulted in vicious and notorious abuses by persons commonly known as "public loaders." There is compelling evidence that such persons have exacted the payment of exorbitant charges for their services, real and alleged, and otherwise extorted large sums through force, threats of violence, unauthorized labor disturbances and other coercive activities, and that they have been responsible for and abetted criminal activities on the waterfront. These practices which have developed in the port of New York district impose unjustified costs on the handling of goods in and through the port of New York district, and increase the prices paid by consumers for food, fuel and other necessaries, and impair the economic stability of the port of New York district. It is the sense of the Legislatures of the States of New York and New Jersey that these practices and conditions must be eliminated to prevent grave injury to the welfare of the people.

L.1953, c. 202, p. 1527, Part I, s. 1, Art. VII, par. 1.



Section 32:23-26 - Persons Who May Load Or Unload Waterborne Freight For Compensation

32:23-26. Persons who may load or unload waterborne freight for compensation
It is hereby declared to be against the public policy of the States of New Jersey and New York and to be unlawful for any person to load or unload waterborne freight onto or from vehicles other than railroad cars at piers or at other waterfront terminals within the port of New York district, for a fee or other compensation, other than the following persons and their employees:

(a) Carriers of freight by water, but only at piers at which their vessels are berthed;

(b) Other carriers of freight (including but not limited to railroads and truckers), but only in connection with freight transported or to be transported by such carriers;

(c) Operators of piers or other waterfront terminals (including railroads, truck terminal operators, warehousemen and other persons), but only at piers or other waterfront terminals operated by them;

(d) Shippers or consignees of freight, but only in connection with freight shipped by such shipper or consigned to such consignee;

(e) Stevedores licensed under article VI, whether or not such waterborne freight has been or is to be transported by a carrier of freight by water with which such stevedore shall have a contract of the type prescribed by subdivision (d) of section 3 of article VI.

Nothing herein contained shall be deemed to permit any such loading or unloading of any waterborne freight at any place by any such person by means of any independent contractor, or any other agent other than an employee, unless such independent contractor is a person permitted by this article to load or unload such freight at such place in his own right.

L.1953, c. 202, p. 1527, Part I, s. 1, Art. VII, par. 2.



Section 32:23-27 - Longshoremen's Register

32:23-27. Longshoremen's register
The commission shall establish a longshoremen's register in which shall be included all qualified longshoremen eligible, as hereinafter provided, for employment as such in the Port of New York district. On or after the first day of December, nineteen hundred fifty-three, no person shall act as a longshoreman within the Port of New York district unless at the time he is included in the longshoremen's register, and no person shall employ another to work as a longshoreman within the Port of New York district unless at the time such other person is included in the longshoremen's register.

L.1953, c. 202, p. 1528, Part I, s. 1, Art. VIII, par. 1.



Section 32:23-28 - Written Statement Required

32:23-28. Written statement required
Any person applying for inclusion in the longshoremen's register shall file at such place and in such manner as the commission shall designate a written statement, signed and verified by such person, setting forth his full name, residence address, social security number, and such further facts and evidence as the commission may prescribe to establish the identity of such person and his criminal record, if any.

L.1953, c. 202, p. 1528, Part I, s. 1, Art. VIII, par. 2.



Section 32:23-29 - Grounds For Denial Of Application For Inclusion In Register

32:23-29. Grounds for denial of application for inclusion in register
The commissioner may in its discretion deny application for inclusion in the longshoremen's register by a person

(a) Who has been convicted by a court of the United States or any State or territory thereof, without subsequent pardon, of treason, murder, manslaughter or of any felony or high misdemeanor or of any of the misdemeanors or offenses described in subdivision (b) of section 3 of Article V or of attempt or conspiracy to commit any of such crimes;

(b) Who knowingly or willingly advocates the desirability of overthrowing or destroying the government of the United States by force or violence or who shall be a member of a group which advocates such desirability knowing the purposes of such group include such advocacy;

(c) Whose presence at the piers or other waterfront terminals in the Port of New York district is found by the commission on the basis of the facts and evidence before it, to constitute a danger to the public peace or safety.

L.1953, c. 202, p. 1529, Part I, s. 1, Art. VIII, par. 3.



Section 32:23-30 - Inclusion In Register; Temporary Registration

32:23-30. Inclusion in register; temporary registration
Unless the commission shall determine to exclude the applicant from the longshoremen's register on a ground set forth in section 3 of this article it shall include such person in the longshoremen's register. The commission may permit temporary registration of any applicant under the provisions of this article pending final action on an application made for such registration. Any such temporary registration shall be valid for a period not in excess of thirty days.

L.1953, c. 202, p. 1529, Part I, s. 1, Art. VIII, par. 4.



Section 32:23-31 - Reprimand Or Removal Of Longshoreman From Register

32:23-31. Reprimand or removal of longshoreman from register
The commission shall have power to reprimand any longshoreman registered under this article or to remove him from the longshoremen's register for such period of time as it deems in the public interest for any of the following offenses:

(a) Conviction of a crime or other cause which would permit disqualification of such person from inclusion in the longshoremen's register upon original application;

(b) Fraud, deceit or misrepresentation in securing inclusion in the longshoremen's register;

(c) Transfer or surrender of possession to any person either temporarily or permanently of any card or other means of identification issued by the commission as evidence of inclusion in the longshoremen's register, without satisfactory explanation;

(d) False impersonation of another longshoreman registered under this article or of another person licensed under this compact;

(e) Wilful commission of or wilful attempt to commit at or on a waterfront terminal or adjacent highway any act of physical injury to any other person or of wilful damage to or misappropriation of any other person's property, unless justified or excused by law; and

(f) Any other offense described in subdivisions (c) to (f) inclusive of section 7 of Article V.

L.1953, c. 202, p. 1529, Part I, s. 1, Art. VIII, par. 5.



Section 32:23-32 - Recovery Of Card Upon Removal From Register

32:23-32. Recovery of card upon removal from register
The commission shall have the right to recover possession of any card or other means of identification issued as evidence of inclusion in the longshoremen's register in the event that the holder thereof has been removed from the longshoremen's register.

L.1953, c. 202, p. 1530, Part I, s. 1, Art. VIII, par. 6.



Section 32:23-33 - Rights Of Labor Not Limited

32:23-33. Rights of labor not limited
Nothing contained in this article shall be construed to limit in any way any rights of labor reserved by Article XV.

L.1953, c. 202, p. 1530, Part I, s. 1, Art. VIII, par. 7.



Section 32:23-34 - Removal From Register Of Names Of Longshoremen Not Working Or Applying For Employment

32:23-34. Removal from register of names of longshoremen not working or applying for employment
On or after the first day of December, one thousand nine hundred and fifty-four, the commission shall, at regular intervals, remove from the longshoremen's register any person who shall have been registered for at least nine months and who shall have failed during the preceding six calendar months either to have worked as a longshoreman in the Port of New York district or to have applied for employment as a longshoreman at an employment information center established under article XII for such minimum number of days as shall have been established by the commission pursuant to section two of this article.

L.1953, c. 202, p. 1530, Part I, s. 1, Art. IX, par. 1.



Section 32:23-35 - Minimum Number Of Days Of Application For Employment To Be Established

32:23-35. Minimum number of days of application for employment to be established
On or before the first day of June, one thousand nine hundred and fifty-four, and on or before each succeeding first day of June or December, the commission shall, for the purposes of section one of this article, establish for the six-month period beginning on each such date a minimum number of days and the distribution of such days during such period.

L.1953, c. 202, p. 1531, Part I, s. 1, Art. IX, par. 2.



Section 32:23-36 - Standards To Be Observed In Establishing Minimum Period

32:23-36. Standards to be observed in establishing minimum period
In establishing any such minimum number of days or period, the commission shall observe the following standards to accomplish the following objectives:

(a) To encourage as far as practicable the regularization of the employment of longshoremen;

(b) To bring the number of eligible longshoremen more closely into balance with the demand for longshoremen's services within the Port of New York district without reducing the number of eligible longshoremen below that necessary to meet the requirements of longshoremen in the Port of New York district;

(c) To eliminate oppressive and evil hiring practices affecting longshoremen and waterborne commerce in the Port of New York district;

(d) To eliminate unlawful practices injurious to waterfront labor; and

(e) To establish hiring practices and conditions which will permit the termination of governmental regulation and intervention at the earliest opportunity.

L.1953, c. 202, p. 1531, Part I, s. 1, Art. IX, par. 3.



Section 32:23-37 - Reinstatement After Removal From Register

32:23-37. Reinstatement after removal from register
A longshoreman who has been removed from the longshoremen's register pursuant to this article may seek reinstatement upon fulfilling the same requirements as for initial inclusion in the longshoremen's register, but not before the expiration of one year from the date of removal, except that immediate reinstatement shall be made upon proper showing that the registrant's failure to work or apply for work the minimum number of days above described was caused by the fact that the registrant was engaged in the military service of the United States or was incapacitated by ill health, physical injury, or other good cause.

L.1953, c. 202, p. 1531, Part I, s. 1, Art. IX, par. 4.



Section 32:23-38 - Registration On Temporary Basis For Emergency Needs

32:23-38. Registration on temporary basis for emergency needs
Notwithstanding any other provision of this article, the commission shall at any time have the power to register longshoremen on a temporary basis to meet special or emergency needs.

L.1953, c. 202, p. 1532, Part I, s. 1, Art. IX, par. 5.



Section 32:23-39 - License Required

32:23-39. License required
On or after the first day of December, nineteen hundred fifty-three, no person shall act as a port watchman within the Port of New York district without first having obtained a license from the commission, and no person shall employ a port watchman who is not so licensed.

L.1953, c. 202, p. 1532, Part I, s. 1, Art. X, par. 1.



Section 32:23-40 - Application For License

32:23-40. Application for license
A license to act as a port watchman shall be issued only upon written application, duly verified, which shall state the following:

(a) The full name, residence, business address (if any), place and date of birth and social security number of the applicant;

(b) The present and previous occupations of the applicant, including the places where he was employed and the names of his employers;

(c) The citizenship of the applicant and, if he is a naturalized citizen of the United States, the court and date of his naturalization; and

(d) Such further facts and evidence as may be required by the commission to ascertain the character, integrity and identity of the applicant.

L.1953, c. 202, p. 1532, Part I, s. 1, Art. X, par. 2.



Section 32:23-41 - Qualifications For License; Persons Convicted Of Certain Offenses Ineligible

32:23-41. Qualifications for license; persons convicted of certain offenses ineligible
No such license shall be granted

(a) Unless the commission shall be satisfied that the applicant possesses good character and integrity;

(b) If the applicant has, without subsequent pardon, been convicted by a court of the United States or of any state or territory thereof of the commission of, or the attempt or conspiracy to commit, treason, murder, manslaughter or any felony or high misdemeanor or any of the misdemeanors or offenses described in subdivision (b) of section 3 of Article V;

(c) Unless the applicant shall meet such reasonable standards of physical and mental fitness for the discharge of his duties as may from time to time be established by the commission;

(d) If the applicant shall be a member of any labor organization which represents longshoremen or pier superintendents or hiring agents; but nothing in this Article shall be deemed to prohibit port watchmen from being represented by a labor organization or organizations which do not also represent longshoremen or pier superintendents or hiring agents. The American Federation of Labor, the Congress of Industrial Organizations and any other similar federation, congress or other organization of national or international occupational or industrial labor organizations shall not be considered an organization which represents longshoremen or pier superintendents or hiring agents within the meaning of this section although one of the federated or constituent labor organizations thereof may represent longshoremen or pier superintendents or hiring agents;

(e) If the applicant knowingly or wilfully advocates the desirability of overthrowing or destroying the government of the United States by force or violence or shall be a member of a group which advocates such desirability, knowing the purposes of such group include such advocacy.

L.1953, c. 202, p. 1532, Part I, s. 1, Art. X, par. 3.



Section 32:23-42 - Issuance Of License; Temporary Permit

32:23-42. Issuance of license; temporary permit
When the application shall have been examined and such further inquiry and investigation made as the commission shall deem proper and when the commission shall be satisfied therefrom that the applicant possesses the qualifications and requirements prescribed by this article and regulations issued pursuant thereto, the commission shall issue and deliver a license to the applicant. The commission may issue a temporary permit to any applicant for a license under the provisions of this article pending final action on an application made for such a license. Any such permit shall be valid for a period not in excess of thirty days.

L.1953, c. 202, p. 1533, Part I, s. 1, Art. X, par. 4.



Section 32:23-43 - Duration Of License; Renewal

32:23-43. Duration of license; renewal
A license granted pursuant to this article shall continue for a term of three years. A license may be renewed by the commission for successive three-year periods upon fulfilling the same requirements as are set forth in this article for an original application.

L.1953, c. 202, p. 1534, Part I, s. 1, Art. X, par. 5.



Section 32:23-43.1 - Indefinite Validity Of Licenses

32:23-43.1. Indefinite validity of licenses
Notwithstanding any provision of Part I, section 1, Article X, paragraph 5 of P.L. 1953, c. 202 (C. 32:23-43), a license to act as a port watchman shall continue indefinitely and need not be renewed, provided that the licensee shall, as required by the commission:

a. Submit to a medical examination and meet the physical and mental fitness standards established by the commission pursuant to section 1 of Part I, Article X, paragraph 3 of P.L. 1953, c. 202 (C. 32:23-41);

b. Complete a refresher course of training; and

c. Submit supplementary personal history information.

L. 1985, c. 32, s. 1, eff. Feb. 1, 1985.



Section 32:23-44 - Revocation Or Suspension Of License

32:23-44. Revocation or suspension of license
Any license issued pursuant to this article may be revoked or suspended for such period as the commission deems in the public interest or the licensee thereunder may be reprimanded for any of the following offenses:

(a) Conviction of a crime or other cause which would permit or require his disqualification from receiving a license upon original application;

(b) Fraud, deceit or misrepresentation in securing the license; and

(c) Any other offense described in subdivisions (c) to (i), inclusive, of section 7 of article V.

L.1953, c. 202, p. 1534, Part I, s. 1, Art. X, par. 6.



Section 32:23-44.1 - Cancellation

32:23-44.1. Cancellation
The commission shall, at regular intervals, cancel the license or temporary permit of a port watchman who has failed during the preceding 12 months to work as a port watchman in the Port of New York district a minimum number of hours as established by the commission, except that the commission shall immediately restore the license or temporary permit upon a proper showing that the failure to so work was caused by the fact that the licensee or permit holder was engaged in the military service of the United States or was incapacitated by ill health, physical injury or other good cause.

L. 1985, c. 32, s. 2, eff. Feb. 1, 1985.



Section 32:23-45 - Notice And Opportunity For Hearing On Applications

32:23-45. Notice and opportunity for hearing on applications
The commission shall not deny any application for a license or registration without giving the applicant or prospective licensee reasonable prior notice and an opportunity to be heard.

L.1953, c. 202, p. 1534, Part I, s. 1, Art. XI, par. 1.



Section 32:23-46 - Manner Of Denial, Revocation, Cancellation Or Suspension Of License Or Registration

32:23-46. Manner of denial, revocation, cancellation or suspension of license or registration
Any application for a license or for inclusion in the longshoremen's register, and any license issued or registration made, may be denied, revoked, cancelled, suspended as the case may be, only in the manner prescribed in this article.

L.1953, c. 202, p. 1534, Part I, s. 1, Art. XI, par. 2.



Section 32:23-47 - Institution Of Proceedings To Revoke, Cancel Or Suspend License Or Registration; Hearing

32:23-47. Institution of proceedings to revoke, cancel or suspend license or registration; hearing
The commission may on its own initiative or on complaint of any person, including any public official or agency, institute proceedings to revoke, cancel or suspend any license or registration after a hearing at which the licensee or registrant and any person making such complaint shall be given an opportunity to be heard, provided that any order of the commission revoking, cancelling or suspending any license or registration shall not become effective until fifteen days subsequent to the serving of notice thereof upon the licensee or registrant unless in the opinion of the commission the continuance of the license or registration for such period would be inimicable to the public peace or safety. Such hearing shall be held in such manner and upon such notice as may be prescribed by the rules of the commission, but such notice shall be of not less than ten days and shall state the nature of the complaint.

L.1953, c. 202, p. 1534, Part I, s. 1, Art. XI, par. 3.



Section 32:23-48 - Temporary Suspension Of License Or Registration

32:23-48. Temporary suspension of license or registration
Pending the determination of such hearing pursuant to section 3 the commission may temporarily suspend a license or registration if in the opinion of the commission the continuance of the license or registration for such period is inimicable to the public peace or safety.

L.1953, c. 202, p. 1535, Part I, s. 1, Art. XI, par. 4.



Section 32:23-49 - Subpoenas, Issuance Of; Evidence; Procedure.

32:23-49 Subpoenas, issuance of; evidence; procedure.

5.The commission, or such member, officer, employee or agent of the commission as may be designated by the commission for such purpose, shall have the power to issue subpoenas to compel the attendance of witnesses and the giving of testimony or production of other evidence and to administer oaths in connection with any such hearing. It shall be the duty of the commission or of any such member, officer, employee or agent of the commission designated by the commission for such purpose to issue subpoenas at the request of and upon behalf of the licensee, registrant or applicant. The commission or such person conducting the hearing shall not be bound by common law or statutory rules of evidence or by technical or formal rules of procedure in the conduct of such hearing.

L.1953,c.202,Art.XI,s.5; amended 2005,c.313,s.5.



Section 32:23-50 - Action To Be Taken Upon Findings And Determination

32:23-50. Action to be taken upon findings and determination
Upon the conclusion of the hearing, the commission shall take such action upon such findings and determination as it deems proper and shall execute an order carrying such findings into effect. The action in the case of an application for a license or registration shall be the granting or denial thereof. The action in the case of a licensee shall be revocation of the license or suspension thereof for a fixed period or reprimand or a dismissal of the charges. The action in the case of a registered longshoreman shall be dismissal of the charges, reprimand or removal from the longshoremen's register for a fixed period or permanently.

L.1953, c. 202, p. 1536, Part I, s. 1, Art. XI, par. 6.



Section 32:23-51 - Judicial Review

32:23-51. Judicial review
The action of the commission in denying any application for a license or in refusing to include any person in the longshoremen's register under this compact or in suspending or revoking such license or removing any person from the longshoremen's register or in reprimanding a licensee or registrant shall be subject to judicial review by a proceeding instituted in either State at the instance of the applicant, licensee or registrant in the manner provided by the law of such State for review of the final decision or action of administrative agencies of such State; provided, however, that notwithstanding any other provision of law the court shall have power to stay for not more than thirty days an order of the commission suspending or revoking a license or removing a longshoreman from the longshoremen's register.

L.1953, c. 202, p. 1536, Part I, s. 1, Art. XI, par. 7.



Section 32:23-52 - Findings And Declarations Regarding Method Of Employment Known As "Shape-up"

32:23-52. Findings and declarations regarding method of employment known as "shape-up"
The States of New Jersey and New York hereby find and declare that the method of employment of longshoremen and port watchmen in the Port of New York district, commonly known as the "shape-up," has resulted in vicious and notorious abuses, of which such employees have been the principal victims. There is compelling evidence that the "shape-up" has permitted and encouraged extortion from employees as the price of securing or retaining employment and has subjected such employees to threats of violence, unwilling joinder in unauthorized labor disturbances and criminal activities on the waterfront. The "shape-up" has thus resulted in a loss of fundamental rights and liberties of labor, has impaired the economic stability of the Port of New York district and weakened law enforcement therein. It is the sense of the Legislatures of the States of New Jersey and New York that these practices and conditions must be eliminated to prevent grave injury to the welfare of waterfront laborers and to the people at large and that the elimination of the "shape-up" and the establishment of a system of employment information centers are necessary to a solution of these public problems.

L.1953, c. 202, p. 1536, Part I, s. 1, Art. XII, par. 1.



Section 32:23-53 - Employment Information Centers; Establishment; Employment Through

32:23-53. Employment information centers; establishment; employment through
The commission shall establish and maintain one or more employment information centers in each State within the Port of New York district at such locations as it may determine. No person shall, directly or indirectly, hire any person for work as a longshoreman or port watchman within the Port of New York district, except through such particular employment information center or centers as may be prescribed by the commission. No person shall accept any employment as a longshoreman or port watchman within the Port of New York district, except through such an employment information center. At each such employment information center the commission shall keep and exhibit the longshoremen's register and any other records it shall determine to the end that longshoremen and port watchmen shall have the maximum information as to available employment as such at any time within the Port of New York district and to the end that employers shall have an adequate opportunity to fill their requirements of registered longshoremen and port watchmen at all times.

L.1953, c. 202, p. 1537, Part I, s. 1, Art. XII, par. 2.



Section 32:23-54 - Information To Be Furnished By Employers

32:23-54. Information to be furnished by employers
Every employer of longshoremen or port watchmen within the port of New York district shall furnish such information as may be required by the rules and regulations prescribed by the commission with regard to the name of each person hired as a longshoreman or port watchman, the time and place of hiring, the time, place and hours of work, and the compensation therefor.

L.1953, c. 202, p. 1538, Part I, s. 1, Art. XII, par. 3.



Section 32:23-55 - Wage Payments; Cashing Checks

32:23-55. Wage payments; cashing checks
All wage payments to longshoremen or port watchmen for work as such shall be made by check or cash evidenced by a written voucher receipted by the person to whom such cash is paid. The commission may arrange for the provision of facilities for cashing such checks.

L.1953, c. 202, p. 1538, Part I, s. 1, Art. XII, par. 4.



Section 32:23-56 - Provisions For Expenses

32:23-56. Provisions for expenses
By concurrent legislation enacted by their respective Legislatures, the two States may provide from time to time for meeting the commission's expenses. Until other provision shall be made, such expense shall be met as authorized in this article.

L.1953, c. 202, p. 1538, Part I, s. 1, Art. XIII, par. 1.



Section 32:23-57 - Budget Of Expenses

32:23-57. Budget of expenses
The commission shall annually adopt a budget of its expenses for each year. Each budget shall be submitted to the Governors of the two States and shall take effect as submitted: provided , that either Governor may within thirty days disapprove or reduce any item or items, and the budget shall be adjusted accordingly.

L.1953, c. 202, p. 1538, Part I, s. 1, Art. XIII, par. 2.



Section 32:23-58 - Assessment Of Expenses Upon Employers

32:23-58. Assessment of expenses upon employers
After taking into account such funds as may be available to it from reserves, Federal grants or otherwise, the balance of the commission's budgeted expenses shall be assessed upon employers of persons registered or licensed under this compact. Each such employer shall pay to the commission an assessment computed upon the gross payroll payments made by such employer to longshoremen, pier superintendents, hiring agents and port watchmen for work or labor performed within the port of New York district, at a rate, not in excess of two per cent, computed by the commission in the following manner: the commission shall annually estimate the gross payroll payments to be made by employers subject to assessment and shall compute a rate thereon which will yield revenues sufficient to finance the commission's budget for each year. Such budget may include a reasonable amount for a reserve but such amount shall not exceed ten per cent of the total of all other items of expenditure contained therein. Such reserve shall be used for the stabilization of annual assessments, the payment of operating deficits and for the repayment of advances made by the two States.

L.1953, c. 202, p. 1538, Part I, s. 1, Art. XIII, par. 3.



Section 32:23-59 - Annual Appropriations

32:23-59. Annual appropriations
The amount required to balance the commission's budget, in excess of the estimated yield of the maximum assessment, shall be certified by the commission, with the approval of the respective Governors, to the Legislatures of the two States, in proportion to the gross annual wage payments made to longshoremen for work in each state within the port of New York district. The Legislatures shall annually appropriate to the commission the amount so certified.

L.1953, c. 202, p. 1539, Part I, s. 1, Art. XIII, par. 4.



Section 32:23-60 - Collection And Auditing Of Assessments

32:23-60. Collection and auditing of assessments
The commission may provide by regulation for the collection and auditing of assessments. Such assessments hereunder shall be payable pursuant to such provisions for administration, collection and enforcement as the States may provide by concurrent legislation. In addition to any other sanction provided by law, the commission may revoke or suspend any license held by any person under this compact, or his privilege of employing persons registered or licensed hereunder, for non-payment of any assessment when due.

L.1953, c. 202, p. 1539, Part I, s. 1, Art. XIII, par. 5.



Section 32:23-61 - Assessment To Be In Lieu Of Other Charges

32:23-61. Assessment to be in lieu of other charges
The assessment hereunder shall be in lieu of any other charge for the issuance of licenses to stevedores, pier superintendents, hiring agents and port watchmen or for the registration of longshoremen or use of an employment information center. The commission shall establish reasonable procedures for the consideration of protests by affected employees concerning the estimates and computation of the rate of assessment.

L.1953, c. 202, p. 1539, Part I, s. 1, Art. XIII, par. 6.



Section 32:23-62 - Failure Of Witness To Attend Or Give Testimony

32:23-62. Failure of witness to attend or give testimony
The failure of any witness, when duly subpoenaed to attend, give testimony or produce other evidence, whether or not at a hearing, shall be punishable by the Superior Court in New Jersey and the Supreme Court in New York in the same manner as said failure is punishable by such court in a case therein pending.

L.1953, c. 202, p. 1540, Part I, s. 1, Art. XIV, par. 1.



Section 32:23-63 - False Testimony Or False Reports; Punishment

32:23-63. False testimony or false reports; punishment
Any person who, having been sworn or affirmed as a witness in any such hearing, shall wilfully give false testimony or who shall wilfully make or file any false or fraudulent report or statement required by this compact to be made or filed under oath, shall be guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000.00) or imprisonment for not more than one year or both.

L.1953, c. 202, p. 1540, Part I, s. 1, Art. XIV, par. 2.



Section 32:23-64 - Violation Or Conspiracy To Violate Provisions Of Compact

32:23-64. Violation or conspiracy to violate provisions of compact
Any person who violates or attempts or conspires to violate any other provision of this compact shall be punishable as may be provided by the two States by action of the Legislature of either State concurred in by the Legislature of the other.

L.1953, c. 202, p. 1540, Part I, s. 1, Art. XIV, par. 3.



Section 32:23-65 - Interference With Registration Of Longshoremen

32:23-65. Interference with registration of longshoremen
Any person who interferes with or impedes the orderly registration of longshoremen pursuant to this compact or who conspires to or attempts to interfere with or impede such registration shall be punishable as may be provided by the two States by action of the Legislature of either State concurred in by the Legislature of the other.

L.1953, c. 202, p. 1540, Part I, s. 1, Art. XIV, par. 4.



Section 32:23-66 - Intimidation, Punishment

32:23-66. Intimidation, punishment
Any person who directly or indirectly inflicts or threatens to inflict any injury, damage, harm or loss or in any other manner practices intimidation upon or against any person in order to induce or compel such person or any other person to refrain from registering pursuant to this compact shall be punishable as may be provided by the two States by action of the Legislature of either State concurred in by the Legislature of the other.

L.1953, c. 202, p. 1540, Part I, s. 1, Art. XIV, par. 5.



Section 32:23-67 - Proof Of Violations

32:23-67. Proof of violations
In any prosecution under this compact, it shall be sufficient to prove only a single act (or a single holding out or attempt) prohibited by law, without having to prove a general course of conduct, in order to prove a violation.

L.1953, c. 202, p. 1541, Part I, s. 1, Art. XIV, par. 6.



Section 32:23-68 - Certain Rights Of Employees Not Limited By Compact

32:23-68. Certain rights of employees not limited by compact
This compact is not designed and shall not be construed to limit in any way any rights granted or derived from any other statute or any rule of law for employees to organize in labor organizations, to bargain collectively and to act in any other way individually, collectively, and through labor organizations or other representatives of their own choosing. Without limiting the generality of the foregoing, nothing contained in this compact shall be construed to limit in any way the right of employees to strike.

L.1953, c. 202, p. 1541, Part I, s. 1, Art. XV, par. 1.



Section 32:23-69 - Collective Bargaining Rights Not Limited

32:23-69. Collective bargaining rights not limited
This compact is not designed and shall not be construed to limit in any way any rights of longshoremen, hiring agents, pier superintendents or port watchmen or their employers to bargain collectively and agree upon any method for the selection of such employes by way of seniority, experience, regular gangs or otherwise; provided, that such employees shall be licensed or registered hereunder and such longshoremen and port watchmen shall be hired only through the employment information centers established hereunder and that all other provisions of this compact be observed.

L.1953, c. 202, p. 1541, Part I, s. 1, Art. XV, par. 2.



Section 32:23-70 - Amendments And Supplements

32:23-70. Amendments and supplements
Amendments and supplements to this compact to implement the purposes thereof may be adopted by the action of the Legislature of either State concurred in by the Legislature of the other.

L.1953, c. 202, p. 1541, Part I, s. 1, Art. XVI, par. 1.



Section 32:23-71 - Partial Invalidity Of Compact Or Application Thereof

32:23-71. Partial invalidity of compact or application thereof
If any part or provision of this compact or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact or the application thereof to other persons or circumstances and the two States hereby declare that they would have entered into this compact or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1953, c. 202, p. 1541, Part I, s. 1, Art. XVI, par. 2.



Section 32:23-72 - Liberal Construction

32:23-72. Liberal construction
In accordance with the ordinary rules for construction of interstate compacts this compact shall be liberally construed to eliminate the evils described therein and to effectuate the purposes thereof.

L.1953, c. 202, p. 1542, Part I, s. 1, Art. XVI, par. 3.



Section 32:23-73 - Short Title Of Compact

32:23-73. Short title of compact
This compact shall be known and may be cited as the "Waterfront Commission Compact."

L.1953, c. 202, p. 1542, Part I, s. 1, Art. XVI, par. 4.



Section 32:23-74 - Expenses Of Administration

32:23-74. Expenses of administration
A. 1. Every person subject to the payment of any assessment under the provisions of section 3 of Article XIII of the compact shall file on or before the fifteenth day of the first month of each calendar quarter-year a separate return, together with the payment of the assessment due, for the preceding calendar quarter-year during which any pay roll payments were made to longshoremen, pier superintendents, hiring agents or port watchmen for work performed as such within the district. Returns covering the amount of assessment payable shall be filed with the commission on forms to be furnished for such purpose and shall contain such data, information or matter as the commission may require to be included therein. The commission may grant a reasonable extension of time for filing returns, or for the payment of assessment, whenever good cause exists. Every return shall have annexed thereto a certification to the effect that the statements contained therein are true.

2. Every person subject to the payment of assessment hereunder shall keep an accurate record of his employment of longshoremen, pier superintendents, hiring agents or port watchmen, which shall show the amount of compensation paid and such other information as the commission may require. Such records shall be preserved for a period of three years and be open for inspection at reasonable times. The commission may consent to the destruction of any such records at any time after said period or may require that they be kept longer, but not in excess of six years.

3. (a) The commission shall audit and determine the amount of assessment due from the return filed and such other information as is available to it. Whenever a deficiency in payment of the assessment is determined the commission shall give notice of any such determination to the person liable therefor. Such determination shall finally and conclusively fix the amount due, unless the person against whom it is assessed shall, within thirty days after the giving of notice of such determination, apply in writing to the commission for a hearing, or unless the commission on its own motion shall reduce the same. After such hearing, the commission shall give notice of its decision to the person liable therefor. A determination of the commission under this section shall be subject to judicial review, if application for such review is made within thirty days after the giving of notice of such decision. Any determination under this section shall be made within five years from the time the return was filed and if no return was filed such determination may be made at any time.

(b) Any notice authorized or required under this section may be given by mailing the same to the person for whom it is intended at the last address given by him to the commission, or in the last return filed by him with the commission under this section, or, if no return has been filed then to such address as may be obtainable. The mailing of such notice shall be presumptive evidence of the receipt of same by the person to whom addressed. Any period of time, which is determined according to the provision of this section, for the giving of notice shall commence to run from the date of mailing of such notice.

4. Whenever any person shall fail to pay, within the time limited herein, any assessment which he is required to pay to the commission under the provisions of this section the commission may enforce payment of such fee by civil action for the amount of such assessment with interest and penalties.

5. The employment by a nonresident of a longshoreman, or a licensed pier superintendent, hiring agent or port watchman in either State or the designation by a nonresident of a longshoreman, pier superintendent, hiring agent or port watchman to perform work in such State shall be deemed equivalent to an appointment by such nonresident of the Secretary of State of such State to be his true and lawful attorney upon whom may be served the process in any action or proceeding against him growing out of any liability for assessments, penalties or interest, and a consent that any such process against him which is so served shall be of the same legal force and validity as if served on him personally within such State and within the territorial jurisdiction of the court from which the process issues. Service of process within either State shall be made by either (1) personally delivering to and leaving with the Secretary of State or a deputy Secretary of State of such State duplicate copies thereof at the office of the Department of State in the capital city of such State, in which event such Secretary of State shall forthwith send by registered mail one of such copies to the person at the last address designated by him to the commission for any purpose under this section or in the last return filed by him under this section with the commission or as shown on the records of the commission, or if no return has been filed, at his last known office address within or without such State, or (2) personally delivering to and leaving with the Secretary of State or a deputy Secretary of State of such State a copy thereof at the office of the Department of State in the capital city of such State and by delivering a copy thereof to the person, personally without such State. Proof of such personal service without such State shall be filed with the clerk of the court in which the process is pending within thirty days after such service and such service shall be complete ten days after proof thereof is filed.

6. Whenever the commission shall determine that any moneys received as assessments were paid in error, it may cause the same to be refunded, provided an application therefor is filed with the commission within two years from the time the erroneous payment was made.

7. In addition to any other powers authorized hereunder, the commission shall have power to make reasonable rules and regulations to effectuate the purposes of this section.

8. When any person shall wilfully fail to pay any assessment due hereunder he shall be assessed interest at a rate of one per centum (1%) per month on the amount due and unpaid and penalties of five per centum (5%) of the amount due for each thirty days or part thereof that the assessment remains unpaid. The commission may, for good cause shown, abate all or part of such penalty.

9. Any person who shall wilfully furnish false or fraudulent information or shall wilfully fail to furnish pertinent information, as required, with respect to the amount of assessment due, shall be guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000.00), or imprisonment for not more than one year, or both.

10. All funds of the commission shall be deposited with such responsible banks or trust companies as may be designated by the commission. The commission may require that all such deposits be secured by obligations of the United States or of the States of New Jersey or New York of a market value equal at all times to the amount of the deposits, and all banks and trust companies are authorized to give such security for such deposits. The moneys so deposited shall be withdrawn only by check signed by both members of the commission or by such other officers or employees of the commission as it may from time to time designate.

11. The accounts, books and records of the commission, including its receipts, disbursements, contracts, leases, investments and any other matters relating to its financial standing shall be examined and audited annually by independent auditors to be retained for such purpose by the commission.

B. The commission shall reimburse each State for any funds advanced to the commission exclusive of sums appropriated pursuant to section four of Article XIII of the compact.

L.1953, c. 202, p. 1542, Part II, s. 2.



Section 32:23-75 - Officers And Employees

32:23-75. Officers and employees
Any officer or employee in the State, county or municipal civil service in either State who shall transfer to service with the commission may be given 1 or more leaves of absence without pay and may, before the expiration of such leave or leaves of absence, and without further examination or qualification, return to his former position or be certified by the appropriate civil service agency for retransfer to a comparable position in such State, county or municipal civil service if such a position is then available.

The commission may, by agreement with any Federal agency from which any officer or employee may transfer to service with the commission, make similar provision for the retransfer of such officer or employee to such Federal agency.

Notwithstanding the provisions of any other law in either State, any officer or employee in the State, county or municipal service in either State who shall transfer to service with the commission and who is a member of any existing State, county or municipal pension or retirement system in New Jersey or New York, shall continue to have all rights, privileges, obligations and status with respect to such fund, system or systems as if he had continued in his State, county or municipal office or employment, but during the period of his service as a member, officer or employee of the commission, all contributions to any pension or retirement fund or system to be paid by the employer on account of such member, officer or employee, shall be paid by the commission. The commission may, by agreement with the appropriate Federal agency, make similar provisions relating to continuance of retirement system membership for any Federal officer or employee so transferred.

L.1953, c. 202, p. 1546, Part II, s. 3. Amended by L.1956, c. 20, p. 59, s. 1; L.1956, c. 21, p. 61, s. 1.



Section 32:23-75.1 - Transferees; Credit For Prior Service

32:23-75.1. Transferees; credit for prior service
Officers and employees who transferred to service with the commission as a member, officer or employee after December 1, 1954, and before the effective date of this act may resume their rights, privileges, obligations and status with respect to any existing State, county or municipal pension or retirement system in New Jersey or New York and may receive credit for such service upon the receipt by the pension or retirement fund or system of all payments required to be made on account thereof by section 1 of this act.

L.1956, c. 20, p. 60, s. 2.



Section 32:23-76 - Penalties

32:23-76. Penalties
Any person who shall violate any of the provisions of the compact or of section two hereof, for which no other penalty is prescribed, shall be guilty of a misdemeanor, punishable by a fine of not more than five hundred dollars ($500.00) or by imprisonment for not more than one year, or both.

L.1953, c. 202, p. 1547, Part II, s. 4.



Section 32:23-77 - Federal Funds

32:23-77. Federal funds
A. The Waterfront Commission of New York Harbor is hereby designated on its own behalf or as agent of the State of New Jersey and the State of New York, as provided by the act of Congress of the United States, effective June sixth, one thousand nine hundred and thirty-three, entitled "An act to provide for the establishment of a national employment system and for co-operation with the States in the promotion of such system and for other purposes," as amended, for the purpose of obtaining such benefits of such act of Congress as are necessary or appropriate to the establishment and operation of employment information centers authorized by section one of this act.

B. The commission shall have all powers necessary to co-operate with appropriate officers or agencies of either State or the United States, to take such steps to formulate such plans and to execute such projects (including but not limited to the establishment and operation of employment information centers) as may be necessary to obtain such benefits for the operation of the commission in accomplishing the purposes of this act.

C. The officer or agency heretofore designated by each of the two States, pursuant to said act of June sixth, one thousand nine hundred and thirty-three, as amended, is authorized and empowered, upon the request of the commission and subject to its direction, to exercise the powers and duties conferred upon the commission by the provisions of this section.

L.1953, c. 202, p. 1547, Part II, s. 5. Amended by L.1953, c. 203, p. 1552, s. 1.



Section 32:23-77.1 - Supplementary Definitions

32:23-77.1. Supplementary definitions
As used in the compact:

(1) "Stevedore" shall also include contractors engaged for compensation pursuant to a contract or arrangement with the United States, any state or territory thereof, or any department, division, board, commission or authority of one or more of the foregoing, in moving freight carried or consigned for carriage between any point in the Port of New York District and a point outside said district on vessels of such a public agency berthed at piers, on piers at which such vessels are berthed or at other waterfront terminals.

L.1953, c. 202, p. 1547, Part II, s. 5-a. Amended by L.1954, c. 3, p. 15, s. 1.



Section 32:23-77.2 - Liberal Construction; Powers Supplemental And Not Limitation

32:23-77.2. Liberal construction; powers supplemental and not limitation
This act constitutes an agreement between the States of New York and New Jersey supplementary to the Waterfront Commission compact and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact, and the powers vested in the Waterfront Commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the Waterfront Commission.

L.1954, c. 3, p. 15, s. 2.



Section 32:23-77.3 - Effective Date Of Act

32:23-77.3. Effective date of act
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act; but if the State of New York shall have already enacted such legislation, then this act shall take effect immediately, and for the purpose of the assessment provided in article XIII of the Waterfront Commission compact and section 2 of the Waterfront Commission Act shall be in effect as of January 1, 1954.

L.1954, c. 3, p. 15, s. 3.



Section 32:23-78 - Commission Established For New Jersey

32:23-78. Commission established for New Jersey
A. Unless and until the provisions of the compact contained in section one of this act shall have been concurred in by the State of New York, the consent of Congress given thereto, and the commission, provided for therein, established:

1. The provisions of such compact and sections two, three, four and five of this act shall apply to and be in full force and effect within the State of New Jersey, except as limited by this section, and any violation of such compact or section shall be a violation of the laws of the State of New Jersey; provided, however, that (with respect to the definitions contained in such compact):

(a) "The Port of New York district" shall mean only that portion of the district within the State of New Jersey;

(b) The "commission," hereinafter referred to in this section as the "New Jersey commission," shall mean and consist of the member appointed by the Governor of this State by and with the advice and consent of the Senate, and he shall possess and exercise all the powers and duties of the commission set forth in section one of this act and any other powers and duties conferred herein;

(c) The powers and duties of any other officer or agency of this State prescribed by section one or otherwise by this act shall be effective as if the provisions of the compact were effective as a statute of this State; and

(d) The New Jersey commission shall not be deemed to be a body corporate and politic and shall be in the Department of Labor and Industry of this State.

2. The New Jersey commission is authorized to co-operate with a similar commission of the State of New York, to exchange information on any matter pertinent to the purposes of this act, and to enter into reciprocal agreements for the accomplishment of such purposes, including but not limited to the following objectives:

(a) To provide for the reciprocal recognition of any license issued or registration made by either commission;

(b) To give reciprocal effect to any revocation, suspension or reprimand with respect to any licensee, and any reprimand or removal from a longshoremen's register;

(c) To provide that any act or omission by a licensee or registrant in either State which would be a basis for disciplinary action against such licensee or registrant if it occurred in the State in which the license was issued or the person registered shall be the basis for disciplinary action in both States;

(d) To provide that longshoremen registered in either State, who perform work or who apply for work at an employment information center within the other State shall be deemed to have performed work or to have applied for work in the State in which they are registered.

3. Notwithstanding any other provision of law, the officers, employees and agents of the commission established by this section may be appointed or employed without regard to their State of residence. Such commission may appoint or employ the same person to a similar office or employment in this State as he holds in a similar commission or agency of the State of New York.

B. Notwithstanding any other provision of this act, for the purpose of providing for the commission's expenses of administration during the remainder of the calendar year following the effective date of this act, and until June 30, 1954, the assessment for such expense shall be at the rate of one and one-half per centum (1 1/2 %). Such assessment shall be made, collected and enforced in accordance with Article XIII of the compact and section 2 of this act.

L.1953, c. 202, p. 1548, Part III, s. 6.



Section 32:23-79 - Prohibition Against Loitering

32:23-79. Prohibition against loitering
Any person who shall, without a satisfactory explanation, loiter upon any vessel, dock, wharf, pier, bulkhead, terminal, warehouse, or other waterfront facility or within 500 feet thereof in that portion of the Port of New York District within the State of New Jersey, shall be a disorderly person.

L.1953, c. 202, p. 1550, Part III, s. 7. Amended by L.1956, c. 194, p. 722, s. 7.



Section 32:23-80 - Collection Of Funds For Unions Having Officers, Agents Or Employees Who Have Been Convicted Of Certain Crimes And Offenses

32:23-80. Collection of funds for unions having officers, agents or employees who have been convicted of certain crimes and offenses
No person shall solicit, collect or receive any dues, assessments, levies, fines or contributions, or other charges within this State of New Jersey for or on behalf of any labor organization, which represents employees registered or licensed pursuant to the provisions of this act in their capacities as such registered or licensed employees or which derives its charter from a labor organization representing 100 or more of such registered or licensed employees, if any officer, agent or employee of the labor organization for which such dues, assessments, levies, fines or contributions, or other charges are solicited, collected or received, or of a welfare fund or trust administered partially or entirely by such labor organization or by trustees or other persons designated by such labor organization, has been convicted by a court of the United States, or any State or territory thereof, of treason, murder, manslaughter or any felony, high misdemeanor or misdemeanor involving moral turpitude, or any crime or offense enumerated in subdivision 3(b) of section 5-n of this act, unless he has been subsequently pardoned therefor by the Governor or other appropriate authority of the State or jurisdiction in which such conviction was had or has received a certificate of good conduct or other relief from disabilities arising from the fact of conviction from a board of parole or similar authority.

As used in this section, the term "labor organization" shall mean and include any organization which exists and is constituted for the purpose in whole or in part of collective bargaining, or of dealing with employers concerning grievances, terms and conditions of employment, or of other mutual aid or protection; but it shall not include a federation or congress of labor organizations organized on a national or international basis even though 1 of its constituent labor organizations may represent persons so registered or licensed.

Any person who shall violate this section shall be guilty of a misdemeanor punishable by a fine of $500.00 or imprisonment for 1 year, or both.

L.1953, c. 202, p. 1550, Part III, s. 8. Amended by L.1962, c. 5, s. 3.



Section 32:23-80.1 - Exception For Certain Employees

32:23-80.1. Exception for certain employees
If upon application to the commission by an employee who has been convicted of a crime or offense specified in section 8 of this act the commission, in its discretion, determines in an order that it would not be contrary to the purposes and objectives of this act for such employee to work in a particular employment for a labor organization, welfare fund or trust within the meaning of section 8, the provisions of section 8 shall not apply to the particular employment of such employee with respect to such conviction or convictions as are specified in the commission's order. This section is applicable only to those employees who for wages or salary perform manual, mechanical or physical work of a routine or clerical nature at the premises of the labor organization, welfare fund or trust by which they are employed.

L.1962, c. 5, s. 4(8a).



Section 32:23-80.2 - Prohibition And Injunctive Relief Against The Holding Of Union Office Or Position By Officers, Agents Or Employees Who Have Been Convicted Of Certain Crimes And Offenses

32:23-80.2. Prohibition and injunctive relief against the holding of union office or position by officers, agents or employees who have been convicted of certain crimes and offenses
No person who has been convicted of a crime or offense specified in section 8 of this act shall directly or indirectly serve as an officer, agent or employee of a labor organization, welfare fund or trust as defined in section 8 and within the meaning thereof unless such person has been subsequently pardoned for such crime or offense by the Governor or other appropriate authority of the State or jurisdiction in which such conviction was had or has received a certificate of good conduct or other relief from disabilities arising from the fact of conviction from a board of parole or similar authority or has received pursuant to section 8-a an order of exception from the commission. No person, including a labor organization, welfare fund or trust within the meaning of section 8, shall knowingly permit any other person to assume or hold any office, agency or employment in violation of this section.

As used in this section the term "person" shall mean not only a natural person but also any partnership, joint venture, association, corporation or any other legal entity.

Any person who shall violate, aid and abet the violation, or conspire or attempt to violate this section shall be guilty of a misdemeanor punishable by a fine of $500.00 or imprisonment for 1 year, or both.

The commission may maintain a civil action against any person, labor organization, welfare fund or trust or officers thereof to compel compliance with this section, or to prevent any violations, the aiding and abetting thereof, or any attempt or conspiracy to violate this section, either by mandamus, injunction or action or proceeding in lieu of prerogative writ and upon a proper showing a temporary restraining order or other appropriate temporary order shall be granted ex parte and without bond pending final hearing and determination.

Nothing in this section shall be construed to modify, limit or restrict in any way the provisions of section 8 of the act of which this act is amendatory.

L.1962, c. 5, s. 5(8-b).



Section 32:23-81 - Appropriation

32:23-81. Appropriation
The sum of two hundred thousand dollars ($200,000.00) or such part thereof as may be necessary is hereby appropriated to the commission, out of any available funds in the State treasury, for the purposes of the compact set forth in section 1 of this act, payable on the audit and warrant of the comptroller on voucher certified by the commission. The amount so appropriated shall, together with such amounts as may be similarly appropriated by the State of New York, be held by the commission as an advance of operating funds, repayable to the respective States in installments from time to time, in proportion to their initial contributions.

L.1953, c. 202, p. 1551, Part III, s. 9.



Section 32:23-82 - Short Title

32:23-82. Short title
This act shall be known and may be cited as the "Waterfront Commission Act."

L.1953, c. 202, p. 1551, Part III, s. 10.



Section 32:23-83 - Separability Of Act

32:23-83. Separability of act
If any part or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the 2 States hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1953, c. 202, p. 1551, Part III, s. 11. Amended by L.1954, c. 14, p. 67, s. 12.



Section 32:23-84 - Effective Date

32:23-84. Effective date
Sections one to five, inclusive, of this act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with said sections; but if the State of New York shall have already enacted such legislation, then sections one to five, inclusive, of this act shall take effect immediately. Sections seven and eight of this act shall take effect September first, one thousand nine hundred and fifty-three. Sections six, nine, ten, eleven and twelve shall take effect immediately. Notwithstanding the foregoing provisions of this section, the prohibition against public loading contained in Article VII of section one shall in no event be effective prior to December first, one thousand nine hundred and fifty-three.

L.1953, c. 202, p. 1551, Part III, s. 12. Amended by L.1953, c. 203, p. 1553, s. 2.



Section 32:23-85 - Supplementary Definitions

32:23-85. Supplementary definitions
As used in the compact:

(1) "Stevedore" shall also include

(a) contractors engaged for compensation pursuant to a contract or arrangement with the United States, any state or territory thereof, or any department, division, board, commission or authority of one or more of the foregoing, in moving freight carried or consigned for carriage between any point in the Port of New York District and a point outside said district on vessels of such a public agency berthed at piers, on piers at which such vessels are berthed or at other waterfront terminals, or

(b) contractors (not including employees) engaged for compensation pursuant to a contract or arrangement with any person to perform labor or services incidental to the movement of waterborne freight on vessels berthed at piers, on piers or at other waterfront terminals, including, but not limited to, cargo storage, cargo repairing, coopering, general maintenance, mechanical and miscellaneous work, horse and cattle fitting, grain ceiling, and marine carpentry, or

(c) contractors (not including employees) engaged for compensation pursuant to a contract or arrangement with any other person to perform labor or services involving, or incidental to, the movement of freight into or out of containers (which have been or which will be carried by a carrier of freight by water) on vessels berthed at piers, on piers or at other waterfront terminals.

(2) "Waterborne freight" shall also include freight described in paragraphs (a) and (c) of subdivision (1) and in subdivision (10) of this section and ships' stores, baggage and mail carried by or consigned for carriage by carriers of freight by water.

(3) "Court of the United States" shall mean all courts enumerated in section 451 of Title 28 of the United States Code and the courts-martial of Armed Forces of the United States.

(4) "Witness" shall mean any person whose testimony is desired in any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act.

(5) "Checker" shall mean a longshoreman who is employed to engage in direct and immediate checking of waterborne freight or of the custodial accounting therefor or in the recording or tabulation of the hours worked at piers or other waterfront terminals by natural persons employed by carriers of freight by water or stevedores.

(6) "Longshoreman" shall also include a natural person, other than a hiring agent, who is employed for work at a pier or other waterfront terminal

(a) either by a carrier of freight by water or by a stevedore physically to perform labor or services incidental to the movement of waterborne freight on vessels berthed at piers, on piers or at other waterfront terminals, including, but not limited to, cargo repairmen, coopers, general maintenance men, mechanical and miscellaneous workers, horse and cattle fitters, grain ceilers and marine carpenters, or

(b) by any person physically to move waterborne freight to or from a barge, lighter or railroad car for transfer to or from a vessel of a carrier of freight by water which is, shall be, or shall have been berthed at the same pier or other waterfront terminal, or

(c) by any person to perform labor or services involving, or incidental to, the movement of freight at a waterfront terminal as defined in subdivision (10) of this section.

(7) "Compact" shall also include any amendments or supplements to the Waterfront Commission Compact to implement the purposes thereof adopted by the action of the Legislature of either the State of New York or the State of New Jersey concurred in by the Legislature of the other.

(8) The term "select any longshoreman for employment" in the definition of a hiring agent in this act shall include selection of a person for the commencement or continuation of employment as a longshoreman, or the denial or termination of employment as a longshoreman.

(9) "Hiring agent" shall also include any natural person, who on behalf of any other person shall select any longshoreman for employment.

(10) "Other waterfront terminal" shall also include any warehouse, depot or other terminal (other than a pier), whether enclosed or open, which is located in a marine terminal in the Port of New York District and any part of which is used by any person to perform labor or services involving, or incidental to, the movement of waterborne freight or freight.

As used in this section, "marine terminal" means an area which includes piers, which is used primarily for the moving, warehousing, distributing or packing of waterborne freight or freight to or from such piers, and which, inclusive of such piers, is under common ownership or control; "freight" means freight which has been or will be, carried by or consigned for carriage by a carrier of freight by water; and "container" means any receptacle, box, carton or crate which is specifically designed and constructed so that it may be repeatedly used for the carriage of freight by a carrier of freight by water.

Whenever, as a result of legislative amendments to this act or of a ruling by the commission, registration as a longshoreman is required for any person to continue in his employment, such person shall be registered as a longshoreman without regard to the provisions of section 5 of this act, provided, however, that such person satisfies all the other requirements of this act for registration as a longshoreman.

L.1954, c. 14, p. 64, s. 1[5-a]. Amended by L.1956, c. 194, p. 713, s. 1; L.1962, c. 5, s. 1; L.1969, c. 128, s. 1, eff. July 2, 1969.



Section 32:23-86 - Additional Powers Of The Commission.

32:23-86 Additional powers of the commission.

2.In addition to the powers and duties elsewhere described in this act, the commission shall have the following powers:

(1)To issue temporary permits and permit temporary registrations under such terms and conditions as the commission may prescribe which shall be valid for a period to be fixed by the commission not in excess of six months.

(2)To require any applicant for a license or registration or any prospective licensee to furnish such facts and evidence as the commission may deem appropriate to enable it to ascertain whether the license or registration should be granted.

(3)In any case in which the commission has the power to revoke, cancel or suspend any stevedore license the commission shall also have the power to impose as an alternative to such revocation, cancellation or suspension, a penalty, which the licensee may elect to pay the commission in lieu of the revocation, cancellation or suspension. The maximum penalty shall be $5,000.00 for each separate offense. The commission may, for good cause shown, abate all or part of such penalty.

(4)To designate any officer, agent or employee of the commission to be an investigator who shall be vested with all the powers of a peace or police officer of the State of New York in that State, and of the State of New Jersey in that State.

(5)To confer immunity, in the following manner: In any investigation, interview or other proceeding conducted under oath by the commission or any duly authorized officer, employee or agent thereof, if a person refuses to answer a question or produce evidence of any other kind on the ground that he may be incriminated thereby, and notwithstanding such refusal, an order is made upon 24 hours' prior written notice to the appropriate Attorney General of the State of New York or the State of New Jersey, and to the appropriate district attorney or prosecutor having an official interest therein, by the unanimous vote of both members of the commission or their designees appointed pursuant to the provisions of section 3 of Article III of this act, that such person answer the question or produce the evidence, such person shall comply with the order. If such person complies with the order, and if, but for this subdivision, he would have been privileged to withhold the answer given or the evidence produced by him, then immunity shall be conferred upon him, as provided for herein.

"Immunity" as used in this subdivision means that such person shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which, in accordance with the order by the unanimous vote of both members of the commission or their designees appointed pursuant to the provisions of section 3 of Article III of this act, he gave answer or produced evidence, and that no such answer given or evidence produced shall be received against him upon any criminal proceeding. But he may nevertheless be prosecuted or subjected to penalty or forfeiture for any perjury or contempt committed in answering, or failing to answer, or in producing or failing to produce evidence, in accordance with the order, and any such answer given or evidence produced shall be admissible against him upon any criminal proceeding concerning such perjury or contempt.

Immunity shall not be conferred upon any person except in accordance with the provisions of this subdivision. If, after compliance with the provisions of this subdivision, a person is ordered to answer a question or produce evidence of any other kind and complies with such order, and it is thereafter determined that the appropriate Attorney General or district attorney or prosecutor having an official interest therein was not notified, such failure or neglect shall not deprive such person of any immunity otherwise properly conferred upon him.

(6)To require any applicant or renewal applicant for registration as a longshoreman, any applicant or renewal applicant for registration as a checker or any applicant or renewal applicant for registration as a telecommunications system controller and any person who is sponsored for a license as a pier superintendent or hiring agent, any person who is an individual owner of an applicant or renewal applicant stevedore or any persons who are individual partners of an applicant or renewal applicant stevedore, or any officers, directors or stockholders owning five percent or more of any of the stock of an applicant or renewal applicant corporate stevedore or any applicant or renewal applicant for a license as a port watchman or any other category of applicant or renewal applicant for registration or licensing within the commission's jurisdiction to be fingerprinted by the commission at the cost and expense of the applicant or renewal applicant.

(7)To exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the State Bureau of Identification for use in making the determinations required by this section.

(8)Notwithstanding any other provision of law to the contrary, to require any applicant for employment or employee of the commission to be fingerprinted at the cost and expense of the applicant or employee and to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the State Bureau of Identification for use in the hiring or retention of such person.

L.1954,c.14,s.2; amended 1956, c.194, s.2; 1969, c.129, s.1; 2003, c.199, s.17.



Section 32:23-87 - Regularization Of Longshoremen's Employment

32:23-87. Regularization of longshoremen's employment
Notwithstanding any other provisions of article IX of this act, the commission shall have the power to remove from the longshoremen's register any person (including those persons registered as longshoremen for less than 9 months) who shall have failed to have worked as a longshoreman in the Port of New York District for such minimum number of days during a period of time as shall have been established by the commission. In administering this section, the commission, in its discretion, may count applications for employment as a longshoreman at an employment information center established under article XII as constituting actual work as a longshoreman, provided, however, that the commission shall count as actual work the compensation received by any longshoreman pursuant to the guaranteed wage provisions of any collective bargaining agreement relating to longshoremen. Prior to the commencement of any period of time established by the commission pursuant to this section, the commission shall establish for such period the minimum number of days of work required and the distribution of such days during such period and shall also determine whether or not application for employment as a longshoreman shall be counted as constituting actual work as a longshoreman. The commission may classify longshoremen according to length of service as a longshoreman and such other criteria as may be reasonable and necessary to carry out the provisions of this act. The commission shall have the power to vary the requirements of this section with respect to their application to the various classifications of longshoremen. In administering this section the commission shall observe the standards set forth in section 5-p of this act. Nothing in this section shall be construed to modify, limit or restrict in any way any of the rights protected by article 15 of this act.

L.1954, c. 14, p. 64, s. 3[5-c]. Amended by L.1966, c. 18, s. 1.



Section 32:23-88 - Additional Violations

32:23-88. Additional violations
Any person who, having been duly sworn or affirmed as a witness in any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act, shall willfully give false testimony shall be guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisoned for not more than 1 year or both.

L.1954, c. 14, p. 65, s. 4[5-d].



Section 32:23-89 - Civil Penalties

32:23-89. Civil penalties
The commission may maintain a civil action on behalf of the State against any person who violates or attempts or conspires to violate any provision of the compact or who fails, omits or neglects to obey, observe or comply with any order or direction of the commission, to recover a judgment for a money penalty not exceeding $500.00 for each and every offense. Every violation of any such provision, order or direction shall be a separate and distinct offense, and, in case of a continuing violation, every day's continuance shall be and be deemed to be a separate and distinct offense. Any such action may be compromised or discontinued on application of the commission upon such terms as the court may approve and a judgment may be rendered for an amount less than the amount demanded in the complaint as justice may require.

L.1954, c. 14, p. 65, s. 5[5-e].



Section 32:23-90 - Civil Enforcement

32:23-90. Civil enforcement
The commission may maintain a civil action against any person to compel compliance with any of the provisions of the compact, or to prevent violations, attempts or conspiracies to violate any such provisions, or interference, attempts or conspiracies to interfere with or impede the enforcement of any such provisions or the exercise or performance of any power or duty thereunder, either by mandamus, injunction or action or proceeding in lieu of prerogative writ.

L.1954, c. 14, p. 65, s. 6[5-f].



Section 32:23-91 - Hearings

32:23-91. Hearings
(1) At hearings conducted by the commission pursuant to article XI of the compact, applicants, prospective licensees, licensees and registrants shall have the right to be accompanied and represented by counsel.

(2) After the conclusion of a hearing but prior to the making of an order by the commission, a hearing may, upon petition and in the discretion of the hearing officer, be reopened for the presentation of additional evidence. Such petition to reopen the hearing shall state in detail the nature of the additional evidence, together with the reasons for the failure to submit such evidence prior to the conclusion of the hearing. The commission may upon its own motion and upon reasonable notice reopen a hearing for the presentation of additional evidence. Upon petition, after the making of an order of the commission, rehearing may be granted in the discretion of the commission. Such a petition for rehearing shall state in detail the grounds upon which the petition is based and shall separately set forth each error of law and fact alleged to have been made by the commission in its determination, together with the facts and arguments in support thereof. Such petition shall be filed with the commission not later than 30 days after service of such order, unless the commission for good cause shown shall otherwise direct. The commission may upon its own motion grant a rehearing after the making of an order.

L.1954, c. 14, p. 65, s. 7[5-g].



Section 32:23-92 - Denial Of Applications; Definitions.

32:23-92 Denial of applications; definitions.

8. 5-h. In addition to the grounds elsewhere set forth in this act, the commission may deny an application for a license or registration for any of the following:

(1)Conviction by a court of the United States or any State or territory thereof of coercion;

(2)Conviction by any such court, after having been previously convicted by any such court of any crime or of the offenses hereinafter set forth, of a misdemeanor or any of the following offenses: assault, malicious injury to property, malicious mischief, unlawful taking of a motor vehicle, corruption of employees or possession of lottery or number slips;

(3)Fraud, deceit or misrepresentation in connection with any application or petition submitted to, or any interview, hearing or proceeding conducted by the commission;

(4)Violation of any provision of this act or commission of any offense thereunder;

(5)Refusal on the part of any applicant, or prospective licensee, or of any member, officer or stockholder required by section 2 of article VI of the compact to sign or be identified in an application for a stevedore license, to answer any material question or produce any material evidence in connection with his application or any application made on his behalf for a license or registration pursuant to this compact;

(6)Association with a person who has been identified by a federal, State or local law enforcement agency as a member or associate of an organized crime group, a terrorist group, or a career offender cartel, or who is a career offender, under circumstances where such association creates a reasonable belief that the participation of the applicant in any activity required to be licensed or registered under this act would be inimical to the policies of this act.

For purposes of this subsection, a "terrorist group" shall mean a group associated, affiliated or funded in whole or in part by a terrorist organization designated by the United States Secretary of State in accordance with section 219 of the Immigration and Nationality Act, as amended from time to time, or any other organization which assists, funds, or engages in crimes or acts of terrorism as defined in the laws of the United States, or of either of the states of New Jersey or New York; a "career offender" shall mean a person whose behavior is pursued in an occupational manner or context for the purpose of economic gain, utilizing such methods as are deemed criminal violations against the public policy of the states of New Jersey and New York; and a "career offender cartel" shall mean a number of career offenders acting in concert, and may include what is commonly referred to as an organized crime group; or

(7)Conviction of a racketeering activity or knowing association with a person who has been convicted of a racketeering activity by a court of the United States, or any state or territory thereof under circumstances where such association creates a reasonable belief that the participation of the applicant in any activity required to be licensed or registered under this act would be inimical to the policies of this act.

L.1954, c.14, s.8; amended 1956, c.194, s.3; 2005, c.313, s.6; 2007, c.333, s.1.



Section 32:23-93 - Revocation, Suspension Of Licenses And Registrations; Definitions.

32:23-93 Revocation, suspension of licenses and registrations; definitions.

9. 5-i. In addition to the grounds elsewhere set forth in this act any license or registration issued or made pursuant thereto may be revoked or suspended for such period as the commission deems in the public interest or the licensee or registrant may be reprimanded, for:

(1)Conviction of any crime or offense in relation to gambling, bookmaking, pool selling, lotteries or similar crimes or offenses if the crime or offense was committed at or on a pier or other waterfront terminal or within 500 feet thereof; or

(2)Willful commission of, or willful attempt to commit at or on a waterfront terminal or adjacent highway, any act of physical injury to any other person or of willful damage to or misappropriation of any other person's property, unless justified or excused by law; or

(3)Receipt or solicitation of anything of value from any person other than a licensee's or registrant's employer as consideration for the selection or retention for employment of such licensee or registrant; or

(4)Coercion of a licensee or registrant by threat of discrimination or violence or economic reprisal, to make purchases from or to utilize the services of any person; or

(5)Refusal to answer any material question or produce any evidence lawfully required to be answered or produced at any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act, or, if such refusal is accompanied by a valid plea of privilege against self-incrimination, refusal to obey an order to answer such question or produce such evidence made by the commission pursuant to the provisions of subdivision 5 of section 5-b of P.L.1954, c.14 (C.32:23-86); or

(6)Association with a person who has been identified by a federal, state or local law enforcement agency as a member or associate of an organized crime group, a terrorist group, or a career offender cartel, or who is a career offender, under circumstances where such association creates a reasonable belief that the participation of the licensee or registrant in any activity required to be licensed or registered under this act would be inimical to the policies of this act.

For the purposes of this subsection, a "terrorist group" shall mean a group associated, affiliated or funded in whole or in part by a terrorist organization designated by the United States Secretary of State in accordance with section 219 of the Immigration and Nationality Act, as amended from time to time, or any other organization which assists, funds, or engages in crimes or acts of terrorism as defined in the laws of the United States, or of either of the states of New Jersey or New York; a "career offender" shall mean a person whose behavior is pursued in an occupational manner or context for the purpose of economic gain utilizing such methods as are deemed criminal violations against the public policy of the states of New Jersey and New York; and a "career offender cartel" shall mean a number of career offenders acting in concert, and may include what is commonly referred to as an organized crime group; or

(7)Conviction of a racketeering activity or knowing association with a person who has been convicted of a racketeering activity by a court of the United States, or any state or territory thereof under circumstances where such association creates a reasonable belief that the participation of the licensee or registrant in any activity required to be licensed or registered under this act would be inimical to the policies of this act.

L.1954, c.14, s.9; amended 1956, c.194, s.4; 2005, c.313, s.7; 2007, c.333, s.2.



Section 32:23-94 - Removal Of Port Watchmen's Ineligibility

32:23-94. Removal of port watchmen's ineligibility
Any port watchman ineligible for a license by reason of the provisions of subdivision (b) of section 3 of article X of the compact may petition for and the commission may issue an order removing the ineligibility in the manner provided in subdivision (b) of section 3 of article V of the compact.

L.1954, c. 14, p. 67, s. 10[5-j].



Section 32:23-95 - Petition For Order To Remove An Ineligibility

32:23-95. Petition for order to remove an ineligibility
A petition for an order to remove an ineligibility under subdivision (b) of section 3 of article V, subdivision (e) of section 3 of article VI, subdivision (b) of section 3 of article X, or subdivision 3(b) of section 5-n of this act may be made to the commission before or after the hearing required by article XI of the compact.

L.1954, c. 14, p. 67, s. 11[5-k]. Amended by L.1956, c. 194, p. 718, s. 5.



Section 32:23-96 - Construction Of Statute

32:23-96. Construction of statute
This amendatory and supplementary act, except section 12, constitutes an agreement between the States of New York and New Jersey supplementary to the waterfront commission compact and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact, and the powers vested in the waterfront commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront commission.

L.1954, c. 14, p. 68, s. 13.



Section 32:23-97 - Acts, Liabilities, Etc., Not Impaired

32:23-97. Acts, liabilities, etc., not impaired
The provisions of this amendatory and supplementary act shall not affect or impair any act done or license or registration issued, or any liability, penalty, forfeiture or punishment incurred or imposed, or any limitation or defense established prior to its enactment but the same may be asserted, enforced, prosecuted or inflicted in the same manner and to the same extent as if this act had not been passed.

L.1954, c. 14, p. 68, s. 14.



Section 32:23-98 - Time Of Taking Effect

32:23-98. Time of taking effect
This amendatory and supplementary act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act; but if the State of New York shall have already enacted such legislation then it shall take effect immediately.

L.1954, c. 14, p. 68, s. 15.



Section 32:23-99 - Denial Of Stevedore Applications

32:23-99. Denial of stevedore applications
In addition to the grounds elsewhere set forth in this act the commission shall not grant an application for a license as stevedore.

(1) If on or after July 1, 1956, the applicant has paid, given, caused to have been paid or given or offered to pay or give to any agent of any carrier of freight by water any valuable consideration for an improper or unlawful purpose or, without the knowledge and consent of such carrier, to induce such agent to procure the employment of the applicant by such carrier or its agent for the performance of stevedoring services.

L.1956, c. 19, p. 57, s. 1[5-l ].



Section 32:23-100 - Exemption From Arrest And Service Of Process

32:23-100. Exemption from arrest and service of process
If a person, in obedience to a subpoena, issued pursuant to article IV or article XI of the compact directing him to attend and testify comes into either State party to this compact from the other State, he shall not, while in that State pursuant to such subpoena, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into such State under the subpoena.

L.1956, c. 19, p. 57, s. 2[5-m].



Section 32:23-101 - Separability Of Act

32:23-101. Separability of act
If any part or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the two States hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1956, c. 19, p. 57, s. 3.



Section 32:23-102 - Act As Agreement; Construction

32:23-102. Act as agreement; construction
This act except section 3, constitutes an agreement between the States of New York and New Jersey supplementary to the waterfront commission compact and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact, and the powers vested in the waterfront commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront commission.

L.1956, c. 19, p. 58, s. 4.



Section 32:23-103 - Prior Acts Unaffected

32:23-103. Prior acts unaffected
The provisions of this act shall not affect or impair any act done, or license or registration issued, or any liability, penalty, forfeiture or punishment incurred or imposed, or any limitation or defense established prior to its enactment but the same may be asserted, enforced, prosecuted or inflicted in the same manner and to the same extent as if this act had not been passed.

L.1956, c. 19, p. 58, s. 5.



Section 32:23-104 - Effective Date

32:23-104. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act; but if the State of New York shall have already enacted such legislation then it shall take effect immediately.

L.1956, c. 19, p. 58, s. 6.



Section 32:23-105 - Checkers.

32:23-105 Checkers.

6.5-n. Checkers. (1) The commission shall establish within the longshoremen's register a list of all qualified longshoremen eligible, as hereinafter provided, for employment as checkers in the Port of New York District. No person shall act as a checker within the Port of New York District unless at the time he is included in the longshoremen's register as a checker, and no person shall employ another to work as a checker within the Port of New York District unless at the time such other person is included in the longshoremen's register as a checker.

(2)Any person applying for inclusion in the longshoremen's register as a checker shall file at any such place and in such manner as the commission shall designate a written statement, signed and verified by such person, setting forth the following:

(a)The full name, residence, place and date of birth and social security number of the applicant;

(b)The present and previous occupations of the applicant, including the places where he was employed and the names of his employers;

(c)Such further facts and evidence as may be required by the commission to ascertain the character, integrity and identity of the applicant.

(3)No person shall be included in the longshoremen's register as a checker

(a)Unless the commission shall be satisfied that the applicant possesses good character and integrity;

(b)If the applicant has, without subsequent pardon, been convicted by a court of the United States or any State or territory thereof, of the commission of, or the attempt or conspiracy to commit treason, murder, manslaughter or any felony or high misdemeanor or any of the following misdemeanors or offenses: illegally using, carrying or possessing a pistol or other dangerous weapon; making or possessing burglar's instruments; buying or receiving stolen property; unlawful entry of a building; aiding an escape from prison; unlawfully possessing, possessing with intent to distribute, sale or distribution of a controlled dangerous substance or a controlled dangerous substance analog; petty larceny, where the evidence shows the property was stolen from a vessel, pier or other waterfront terminal; or violation of the compact. Any such applicant ineligible for inclusion in the longshoremen's register as a checker by reason of any such conviction may submit satisfactory evidence to the commission that he has for a period of not less than 5 years, measured as hereinafter provided, and up to the time of application, so conducted himself as to warrant inclusion in the longshoremen's register as a checker, in which event the commission may, in its discretion, issue an order removing such ineligibility. The aforesaid period of 5 years shall be measured either from the date of payment of any fine imposed upon such person or the suspension of sentence or from the date of his unrevoked release from custody by parole, commutation or termination of his sentence;

(c)If the applicant knowingly or willfully advocates the desirability of overthrowing or destroying the government of the United States by force or violence or shall be a member of a group which advocates such desirability, knowing the purposes of such group include such advocacy.

(4)When the application shall have been examined and such further inquiry and investigation made as the commission shall deem proper and when the commission shall be satisfied therefrom that the applicant possesses the qualifications and requirements prescribed by this section, the commission shall include the applicant in the longshoremen's register as a checker. The commission may permit temporary registration as a checker to any applicant under this section pending final action on an application made for such registration, under such terms and conditions as the commission may prescribe, which shall be valid for a period to be fixed by the commission, not in excess of 6 months.

(5)The commission shall have power to reprimand any checker registered under this section or to remove him from the longshoremen's register as a checker for such period of time as it deems in the public interest for any of the following offenses:

(a)Conviction of a crime or other cause which would permit disqualification of such person from inclusion in the longshoremen's register as a checker upon original application;

(b)Fraud, deceit or misrepresentation in securing inclusion in the longshoremen's register as a checker or in the conduct of the registered activity;

(c)Violation of any of the provisions of the compact;

(d)Unlawfully possessing, possessing with intent to distribute, sale or distribution of a controlled dangerous substance or a controlled dangerous substance analog;

(e)Inducing or otherwise aiding or abetting any person to violate the terms of the compact;

(f)Paying, giving, causing to be paid or given or offering to pay or give to any person any valuable consideration to induce such other person to violate any provision of the compact or to induce any public officer, agent or employee to fail to perform his duty under the compact;

(g)Consorting with known criminals for an unlawful purpose;

(h)Transfer or surrender of possession to any person either temporarily or permanently of any card or other means of identification issued by the commission as evidence of inclusion in the longshoremen's register without satisfactory explanation; or

(i)False impersonation of another longshoreman or of another person licensed under the compact.

(6)The commission shall have the right to recover possession of any card or other means of identification issued as evidence of inclusion in the longshoremen's register as a checker in the event that the holder thereof has been removed from the longshoremen's register as a checker.

(7)Nothing contained in this section shall be construed to limit in any way any rights of labor reserved by article XV of the compact.

L.1956,c.194,s.6; amended 2005,c.313,s.8.



Section 32:23-105.1 - Implementation Of Telecommunications Hiring System For Longshoremen And Checkers And Registration Of Telecommunications System Controllers

32:23-105.1. Implementation of telecommunications hiring system for longshoremen and checkers and registration of telecommunications system controllers
Implementation of Telecommunications Hiring System for Longshoremen and Checkers and Registration of Telecommunications System Controllers.

(1) The commission may designate one of the employment information centers it is authorized to establish and maintain under Part I, Article XII of P.L.1953, c.202 (C.32:23-52 et seq.) for the implementation of a telecommunications hiring system through which longshoremen and checkers may be hired and accept employment without any personal appearance at the center. The telecommunications hiring system shall incorporate hiring and seniority agreements between the employers of longshoremen and checkers and the labor organizations representing longshoremen and checkers in the Port of New York district, provided the agreements are not in conflict with the provisions of the compact, P.L.1953, c.202 (C.32:23-1 et seq.).

(2) The commission shall permit employees of the management organizations representing employers of longshoremen and checkers in the Port of New York district, and of the labor organizations representing longshoremen and checkers in the Port of New York district, or of a joint board of these management and labor organizations, to participate in the operation of the telecommunications hiring system, if these employees are registered by the commission as "telecommunications system controllers" in accordance with the provisions of Part III of the compact, section 6 of P.L.1956, c.194 (C.32:23-105), with respect to the registration of checkers. A person shall not act as a "telecommunications system controller" unless he or she is registered. An application for registration and a registration made or issued may be denied, revoked, cancelled or suspended, as the case may be, only in the manner prescribed in Part I of Article XI of the compact, P.L.1953, c.202 (C.32:23-45 et seq.). Participation in the operation of the telecommunications hiring system shall be monitored by the commission.

(3) The records, documents, tapes, discs and other data compiled, collected or maintained by a management organization, a labor organization, and a joint board of these management and labor organizations pertaining to the telecommunications hiring system shall be available for inspection, investigation and duplication by the commission.

L.1990,c.59,s.1.



Section 32:23-105.2 - Severability

32:23-105.2. Severability
If any part or provision of this act or the application thereof to any person or circumstances is adjudged invalid by a court of competent jurisdiction, the judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which the judgment is rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the two states hereby declare that they would have entered into this act or the remainder thereof had the invalidity of the provisions or application thereof been apparent.

L.1990,c.59,s.2.



Section 32:23-105.3 - Liberal Construction

32:23-105.3. Liberal construction
This act constitutes an agreement between the states of New Jersey and New York supplementary to the waterfront commission compact, and shall be liberally construed to effectuate the purposes of the compact and the powers vested in the waterfront commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront commission.

L.1990,c.59,s.3.



Section 32:23-106 - Separability Of Act

32:23-106. Separability of act
If any part or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the 2 States hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1956, c. 194, p. 722, s. 8.



Section 32:23-107 - Liberal Construction

32:23-107. Liberal construction
This act, except section 7, constitutes an agreement between the States of New York and New Jersey, supplementary to the waterfront commission compact and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and the powers vested in the waterfront commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront commission.

L.1956, c. 194, p. 722, s. 9.



Section 32:23-108 - Time Of Taking Effect

32:23-108. Time of taking effect
Sections 7, 8, 9 and 10 of this act shall each take effect immediately. So much of section 1 of this act as defines "stevedore," "waterborne freight," "Court of the United States," "witness," "select any longshoremen for employment" and "compact" and sections 2, 3, 4 and 5 shall each take effect upon the enactment into law by the State of New York of legislation having an identical effect therewith, but if the State of New York shall have already enacted such legislation, then such legislation shall take effect immediately. So much of section 1 of this act as defines "checker" and "longshoreman" and sections 5 and 6 of this act shall each take effect 60 days after the enactment into law by the State of New York of legislation having an identical effect therewith, but if the State of New York shall have already enacted such legislation, then such legislation shall be effective 60 days after section 10 of this act takes effect.

L.1956, c. 194, p. 723, s. 10.



Section 32:23-109 - Supplementary Violations

32:23-109. Supplementary violations
Any person who, without justification or excuse in law, directly or indirectly intimidates or inflicts any injury, damage, harm, loss or economic reprisal upon any person licensed or registered by the commission, or any other person, or attempts, conspires or threatens so to do, in order to interfere with, impede or influence such licensed or registered person in the performance or discharge of his duties or obligations shall be punishable as provided in section 4 of this act.

L.1962, c. 5, s. 2(5- o ).



Section 32:23-110 - Construction Of Act

32:23-110. Construction of act
This act is not designed and shall not be construed to limit in any way any rights granted or derived from any other statute or any rule of law for employees to organize in labor organizations, to bargain collectively and to act in any other way individually, collectively, and through labor organizations. Without limiting the generality of the foregoing, nothing contained in this act shall be construed to limit in any way the rights of employees to strike.

L.1962, c. 5, s. 6.



Section 32:23-111 - Severability

32:23-111. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the 2 States hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1962, c. 5, s. 7.



Section 32:23-112 - Act As Agreement Supplementing Compact

32:23-112. Act as agreement supplementing compact
This act, except sections 3, 4, 5 and 6 constitutes an agreement between the States of New York and New Jersey supplementary to the waterfront commission compact and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact, and the powers vested in the waterfront commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront commission.

L.1962, c. 5, s. 8.



Section 32:23-113 - Effective Date

32:23-113. Effective date
Sections 6, 7, 8 and 9 of this act shall take effect immediately. Sections 1 and 2 of this act shall take effect 60 days after the enactment into law by the State of New York of legislation having an identical effect therewith, but if the State of New York shall have already enacted such legislation, then such legislation shall be effective 60 days after section 9 of this act takes effect. Sections 3, 4 and 5 of this act shall take effect 60 days after section 9 of this act takes effect.

L.1962, c. 5, s. 9.



Section 32:23-114 - Longshoremen's Register.

32:23-114 Longshoremen's register.

2. 5-p. The commission shall accept applications for inclusion in the longshoremen's register: (a) upon the joint recommendation in writing of stevedores and other employers of longshoremen in the Port of New York District, acting through their representative for the purposes of collective bargaining with a labor organization representing such longshoremen in such district, and such labor organization; or (b) upon the petition in writing of a stevedore or other employer of longshoremen in the Port of New York District which does not have a representative for the purposes of collective bargaining with a labor organization representing such longshoremen.

L.1966, c.18, s.2(5-p) amended 1982, c.33, s.1; 1987, c.279; 1988, c.22; 1997, c.433; 1999, c.206; 2007, c.167.



Section 32:23-115 - Partial Invalidity

32:23-115. Partial invalidity
If any part or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the 2 States hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1966, c. 18, s. 3.



Section 32:23-116 - Construction

32:23-116. Construction
This act constitutes an agreement between the States of New York and New Jersey, supplementary to the waterfront commission compact and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and the powers vested in the waterfront commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront commission.

L.1966, c. 18, s. 4.



Section 32:23-117 - Effective Date

32:23-117. Effective date
This act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with this act, but if the State of New York shall have already enacted legislation then it shall take effect immediately.

L.1966, c. 18, s. 5.



Section 32:23-118 - Temporary Suspension Of Permits, Licenses And Registrations For Indictment Or Other Charge Of Crime.

32:23-118 Temporary suspension of permits, licenses and registrations for indictment or other charge of crime.

1. 5-q. (1) The commission may temporarily suspend a temporary permit or a permanent license or a temporary or permanent registration pursuant to the provisions of section 4 of Article XI of this act until further order of the commission or final disposition of the underlying case, only where the permittee, licensee or registrant has been indicted for, or otherwise charged with, a crime which is equivalent to a felony in the State of New York or to a crime of the third, second, or first degree in the State of New Jersey or only where the permittee or licensee is a port watchman who is charged by the commission pursuant to Article XI of this act with misappropriating any other person's property at or on a pier or other waterfront terminal.

(2)In the case of a permittee, licensee or registrant who has been indicted for, or otherwise charged with, a crime, the temporary suspension shall terminate immediately upon acquittal or upon dismissal of the criminal charge. A person whose permit, license or registration has been temporarily suspended may, at any time, demand that the commission conduct a hearing as provided for in Article XI of this act. Within 60 days of such demand, the commission shall commence the hearing and, within 30 days of receipt of the administrative law judge's report and recommendation, the commission shall render a final determination thereon; provided, however, that these time requirements, shall not apply for any period of delay caused or requested by the permittee, licensee or registrant. Upon failure of the commission to commence a hearing or render a determination within the time limits prescribed herein, the temporary suspension of the permittee, licensee or registrant shall immediately terminate. Notwithstanding any other provision of this subsection, if a federal, state, or local law enforcement agency or prosecutor's office shall request the suspension or deferment of any hearing on the ground that such a hearing would obstruct or prejudice an investigation or prosecution, the commission may in its discretion, postpone or defer such hearing for a time certain or indefinitely. Any action by the commission to postpone a hearing shall be subject to immediate judicial review as provided in section 7 of Article XI of this act.

(3)The commission may, within its discretion, bar any permittee, licensee or registrant who has been suspended pursuant to the provisions of subsection (1) above, from any employment by a licensed stevedore or a carrier of freight by water, if that individual has been indicted or otherwise charged in any federal, state or territorial proceeding with any crime involving the possession with intent to distribute, sale or distribution of a controlled dangerous substance or controlled dangerous substance analog, racketeering or theft from a pier or waterfront terminal.

L.1976, c.102, s.1; amended 2005, c.313, s.9; 2007, c.333, s.3.



Section 32:23-119 - Severability

32:23-119. Severability
If any part or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the two states hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1976, c. 102, s. 2, eff. Oct. 7, 1976.



Section 32:23-120 - Liberal Construction

32:23-120. Liberal construction
This act constitutes an agreement between the States of New York and New Jersey, supplementary to the waterfront commission compact and amendatory thereof, and shall be liberally construed to effectuate the purposes of said compact and the powers vested in the waterfront commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront commission.

L.1976, c. 102, s. 3, eff. Oct. 7, 1976.



Section 32:23-121 - Effective Date

32:23-121. Effective date
This act shall take effect upon the enactment into law by the state of New York of legislation having an identical effect with this act, but if the state of New York shall have already enacted such legislation, then it shall take effect immediately.

L.1976, c. 102, s. 4, eff. Oct. 7, 1976.



Section 32:23-150 - Criminal Infiltration Of Air Freight Industry

32:23-150. Criminal infiltration of air freight industry
The States of New York and New Jersey hereby find and declare that the movement of freight through the two states is vital to their economies and prosperity; that ever increasing amounts of such freight are being carried by the air freight industry; that said air freight industry in the two states constitutes an inseparable and integral unit of the commerce of the two states; that criminal and racketeer elements have infiltrated the air freight industry; that such criminal infiltration is threatening the growth of said air freight industry; that one of the means by which such criminal and racketeer elements infiltrate the air freight industry is by posing as labor relations consultants and that firms handling air freight are often forced to employ or engage such persons; that the air freight industry is suffering an alarming rise in the amount of pilferage and theft of air freight; and that it is imperative to the continued growth and economic well-being of the States of New York and New Jersey that every possible effective measure be taken to prevent the pilferage and theft of air freight and the criminal infiltration of the air freight industry.

L.1970, c. 58, s. 4.



Section 32:23-151 - Public Interest; Exercise Of Police Power

32:23-151. Public interest; exercise of police power
The States of New York and New Jersey hereby find and declare that many of the evils existing in the air freight industry result not only from the causes above described but from the lack of regulation of the air freight industry in and about the port of New York district; that the air freight industry is affected with a public interest requiring regulation, just as the States of New York and New Jersey have heretofore found and declared in respect to the shipping industry; and that such regulation of the air freight industry shall be deemed an exercise of the police power of the two states for the protection of the public safety, welfare, prosperity, health, peace and living conditions of the people of the states.

L.1970, c. 58, s. 4.



Section 32:23-152 - Definitions

32:23-152. Definitions
As used in this compact:

"Commission" shall mean the waterfront and airport commission of New York and New Jersey established by part I, article III, of this act.

"Airport" shall mean any area on land, water or building or any other facility located within the States of New York and New Jersey (except a military installation of the United States government) (a) which is located within 100 miles of any point in the port of New York district, (b) which is used, or intended for use, for the landing and take-off of aircraft operated by an air carrier, and any appurtenant areas which are used or intended for use, for airport buildings or other airport facilities or rights of way, together with all airport buildings, equipment, aircraft, and facilities located thereon, and (c) where the total tonnage of air freight in a calendar year loaded and unloaded on and from aircraft exceeds 20,000 tons.

"Air carrier" shall mean any person who may be engaged or who may hold himself out as willing to be engaged, whether as a common carrier, as a contract carrier or otherwise, in the carriage of freight by air.

"Air freight" shall mean freight (including baggage, aircraft stores and mail) which is, has been, or will be carried by or consigned for carriage by an air carrier.

"Air freight terminal" shall include any warehouse, depot or other terminal (other than an airport) (a) any part of which is located within an airport and any part of which is used for the storage of air freight, or (b) which is operated by an air carrier or a contractor of an air carrier and any part of which is used for the storage of air freight and any part of which is located within the Port of New York district.

"Air freight terminal operator" shall mean the owner, lessee, or contractor or such other person (other than an employee) who is in direct and immediate charge and control of an air freight terminal, or any portion thereof.

"Air freight truck carrier" shall mean a contractor (other than an employee) engaged for compensation pursuant to a contract or arrangement, directly or indirectly, with an air carrier or air carriers or with an air freight terminal operator or operators in the moving of freight to or from an airport or air freight terminal by a truck or other motor vehicle used primarily for the transportation of property.

"Air freight security area" shall mean any area located within the airport to which the commission determines that limited ingress and egress is required for the protection and security of any air freight located within the airport.

"Airfreightman" shall mean a natural person who is employed

(a) by any person to physically move or to perform services incidental to the movement of air freight at an airport or in an air freight terminal; or

(b) by an air carrier or an air freight terminal operator or an air freight truck carrier to transport or to assist in the transportation of air freight to or from an airport or air freight terminal; or

(c) by any person to engage in direct and immediate checking of any air freight located in an airport or in an air freight terminal or of the custodial accounting therefor.

"Airfreightman supervisor" shall mean a natural person who is employed to supervise directly and immediately the work of an airfreightman at an airport or at an air freight terminal.

"Airfreightman labor relations consultant" shall mean any person who, pursuant to any contract or arrangement, advises or represents an air carrier, an air freight terminal operator, or an air freight truck carrier, or an organization of such employers (whether or not incorporated), or a labor organization representing any airfreightmen or airfreightman supervisors, concerning the organization or collective bargaining activities of airfreightmen or airfreightman supervisors, but shall not include any person designated by any government official or body to so act or any person duly licensed to practice law as an attorney in any jurisdiction. As used in this paragraph, the term "labor organization" shall mean and include any labor organization to which section 5 of part V of this act is applicable.

"Person" shall mean not only a natural person but also any partnership, joint venture, association, corporation or any other legal entity but shall not include the United States, any state or territory thereof or any department, division, board, commission or authority of one or more of the foregoing or any officer or employee thereof while engaged in the performance of his official duties.

"The Port of New York district" shall mean the district created by article II of the compact dated April 30, 1921, between the States of New York and New Jersey, authorized by chapter 154 of the laws of New York of 1921 and chapter 151 of the laws of New Jersey of 1921, and any amendments thereto.

"Court of the United States" shall mean all courts enumerated in section 451 of Title 28 of the United States code and the courtsmartial of the Armed Forces of the United States.

"Witness" shall mean any person whose testimony is desired in any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act.

"Compact" shall mean this compact and rules and regulations lawfully promulgated thereunder and shall also include any amendments or supplements to this compact to implement the purposes thereof adopted by the action of the Legislature of either the State of New York or the State of New Jersey concurred in by the Legislature of the other.

L.1970, c. 58, s. 4.



Section 32:23-153 - General Powers

32:23-153. General powers
In addition to the powers and duties of the commission elsewhere conferred in this act or in the act to which this act is amendatory or supplementary, the commission shall have the power:

1. To administer and enforce the provisions of this compact;

2. To establish such divisions and departments within the commission as the commission may deem necessary and to appoint such officers, agents and employees as it may deem necessary, prescribe their powers, duties and qualifications and fix their compensation and retain and employ counsel and private consultants on a contract basis or otherwise;

3. To make and enforce such rules and regulations as the commission may deem necessary to effectuate the purposes of this compact or to prevent the circumvention or evasion thereof including, but not limited to, rules and regulations (which shall be applicable to any person licensed by the commission, his employer, or any other person within an airport) to provide for the maximum protection of air freight, such as checking and custodial accounting, guarding, storing, fencing, gatehouses, access to air freight, air freight loss reports, and any other requirements which the commission in its discretion may deem to be necessary and appropriate to provide such maximum protection. The rules and regulations of the commission shall be effective upon publication in the manner which the commission shall prescribe and upon filing in the office of the secretary of state of each state. A certified copy of any such rules and regulations, attested as true and correct by the commission, shall be presumptive evidence of the regular making, adoption, approval and publication thereof;

4. To have for its members and its properly designated officers, agents and employees, full and free access, ingress and egress to and from all airports, air freight terminals, all aircraft traveling to or from an airport and all trucks or other motor vehicles or equipment which are carrying air freight to or from any airport or air freight terminal for the purposes of conducting investigations, making inspections or enforcing the provisions of this compact; and no person shall obstruct or in any way interfere with any such member, officer, employee or agent in the making of such investigation or inspection or in the enforcement of the provisions of this compact or in the performance of any other power or duty under this compact;

5. To make investigations, collect and compile information concerning airport practices generally, and upon all matters relating to the accomplishment of the objectives of this compact;

6. To advise and consult with representatives of labor and industry and with public officials and agencies concerned with the effectuation of the purposes of this compact, upon all matters which the commission may desire, including but not limited to the form and substance of rules and regulations and the administration of the compact and the expeditious handling and efficient movement of air freight consistent with the security of such air freight;

7. To make annual and other reports to the governors and legislatures of both states containing recommendations for the effectuation of the purposes of this compact;

8. To issue temporary licenses and temporary permits under such terms and conditions as the commission may prescribe;

9. In any case in which the commission has the power to revoke or suspend any license or permit the commission shall also have the power to impose as an alternative to such revocation or suspension, a penalty, which the licensee or permittee may elect to pay the commission in lieu of the revocation or suspension. The maximum penalty shall be $5,000.00 for each separate offense. The commission may, for good cause shown, abate all or part of such penalty;

10. To determine the location, size and suitability of field and administrative offices and any other accommodations necessary and desirable for the performance of the commission's duties under this compact;

11. To acquire, hold and dispose of real and personal property, by gift, purchase, lease, license or other similar manner, for its corporate purposes, and in connection therewith to borrow money;

12. To recover possession of any card or other means of identification issued by the commission as evidence of a license or permit in the event that the holder thereof no longer is a licensee or permittee;

13. To require any licensee or permittee to exhibit upon demand the license or permit issued to him by the commission or to wear such license or permit.

The powers and duties of the commission may be exercised by officers, employees and agents designated by them, except the power to make rules and regulations. The commission shall have such additional powers and duties as may hereafter be delegated to or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

L.1970, c. 58, s. 4.



Section 32:23-154 - Necessity Of License

32:23-154. Necessity of license
On and after the ninetieth day after the effective date of this compact, no person shall act as an airfreightman or an airfreightman supervisor within the State of New York or the State of New Jersey without having first obtained from the commission a license to act as such airfreightman or airfreightman supervisor, as the case may be, and no person shall employ another person to act as an airfreightman or airfreightman supervisor who is not so licensed.

L.1970, c. 58, s. 4.



Section 32:23-155 - Application

32:23-155. Application
A license to act as an airfreightman or airfreightman supervisor shall be issued only upon the written application, under oath, of the person proposing to employ or engage another person to act as such airfreightman or airfreightman supervisor, verified by the prospective licensee as to the matters concerning him, and shall set forth the prospective licensee's full name, residence address, social security number, and such further facts and evidence as may be required by the commission to determine the identity, the existence of a criminal record, if any, and the eligibility of the prospective licensee for a license.

L.1970, c. 58, s. 4.



Section 32:23-156 - Denial Of Application; Ineligibility Of Persons Convicted Of Certain Crimes

32:23-156. Denial of application; ineligibility of persons convicted of certain crimes
The commission may in its discretion deny the application for such license submitted on behalf of a prospective licensee for any of the following causes:

(a) Conviction by a court of the United States or any state or territory thereof, without subsequent pardon, of the commission of, or the attempt or conspiracy to commit, treason, murder, manslaughter, coercion or any felony or high misdemeanor or any of the following misdemeanors or offenses (excluding, however, any conviction for a misdemeanor or lesser offense arising out of physical misconduct committed during the course of lawful organizational or collective bargaining activities of any labor organization): illegally using, carrying or possessing a pistol or other dangerous weapon; making, manufacturing or possessing burglar's instruments; buying or receiving stolen property; criminal possession of stolen property; unlawful entry of a building; criminal trespass; aiding an escape from prison; and unlawfully possessing, selling or distributing a dangerous drug;

(b) Conviction by any such court, after having been previously convicted by any such court of any crime or of the offenses hereinafter set forth, of a misdemeanor or any of the following offenses (excluding, however, any conviction for a misdemeanor or lesser offense arising out of physical misconduct committed during the course of lawful organizational or collective bargaining activities of any labor organization): assault, malicious injury to property, criminal mischief, malicious mischief, criminal tampering, unlawful use or taking of a motor vehicle, corruption of employees, promoting gambling, possession of gambling records or devices, or possession of lottery or number slips;

(c) Fraud, deceit or misrepresentation in connection with any application or petition submitted to, or any interview, hearing or proceeding conducted by the commission;

(d) Violation of any provision of this act or the commission of any offense thereunder;

(e) Refusal on the part of the applicant, or prospective licensee, to answer any material question or produce any material evidence in connection with the application;

(f) As to an airfreightman, his presence at the airports or air freight terminals is found by the commission on the basis of the facts and evidence before it to constitute a danger to the public peace or safety;

(g) As to an airfreightman supervisor, failure to satisfy the commission that the prospective licensee possesses good character and integrity;

(h) Conviction of a crime or other cause which would permit reprimand of such prospective licensee or the suspension or revocation of his license if such person were already licensed.

L.1970, c. 58, s. 4.



Section 32:23-157 - Issuance Of License

32:23-157. Issuance of license
When the application shall have been examined and such further inquiry and investigation made as the commission shall deem proper and when the commission shall be satisfied therefrom that the prospective licensee possesses the qualifications and requirements prescribed in this article, the commission shall issue and deliver to the prospective licensee a license to act as an airfreightman or as an airfreightman supervisor, as the case may be, and shall inform the applicant of its action.

L.1970, c. 58, s. 4.



Section 32:23-158 - Reprimand Of Licensees; Revocation Or Suspension Of License; Grounds

32:23-158. Reprimand of licensees; revocation or suspension of license; grounds
The commission shall have the power to reprimand any airfreightman or airfreightman supervisor licensed under this article or to revoke or suspend his license for such period as the commission deems in the public interest for any of the following causes:

(a) Conviction of a crime or other cause which would permit the denial of a license upon original application;

(b) Fraud, deceit or misrepresentation in securing the license, or in the conduct of the licensed activity;

(c) Transfer or surrender of possession to any person either temporarily or permanently of any card or other means of identification issued by the commission as evidence of a license, without satisfactory explanation;

(d) False impersonation of another person who is a licensee or permittee of the commission under this compact;

(e) Willful commission of, or willful attempt to commit at an airport or at an air freight terminal or adjacent highway any act of physical injury to any other person or of willful damage to or misappropriation of any other person's property unless justified or excused by law;

(f) Violation of any of the provisions of this act or inducing or otherwise aiding or abetting any person to violate the terms of this act;

(g) Addiction to the use of, or unlawful possession, sale or distribution of a dangerous drug;

(h) Paying, giving, causing to be paid or given or offering to pay or give to any person any valid consideration to induce such other person to violate any provision of this act or to induce any public officer, agent or employee to fail to perform his duty under this act;

(i) Consorting with known criminals for unlawful purposes;

(j) Receipt or solicitation of anything of value from any person other than the licensee's or permittee's employer as consideration for the selection or retention for employment of any person who is a licensee or permittee of the commission under this compact;

(k) Coercion of any person who is a licensee or permittee of the commission under this compact by threat of discrimination or violent or economic reprisal to make purchases from or to utilize the services of any person;

( l ) Lending any money to or borrowing any money from any person who is a licensee or permittee of the commission under this compact for which there is a charge of interest or other consideration which is usurious;

(m) Conviction of any criminal offense in relation to gambling, bookmaking, pool selling, lotteries or similar crimes or offenses if the crime or offense was committed at an airport or air freight terminal or within 500 feet thereof;

(n) Refusal to answer any material question or produce any material evidence lawfully required to be answered or produced at any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act, or, if such refusal is accompanied by a valid plea of privilege against self-incrimination, refusal to obey an order to answer such question or produce such evidence made by the commission pursuant to the power of the commission under this act to grant immunity from prosecution;

( o ) Refusal to exhibit his license or permit upon the demand of any officer, agent or employee of the commission or failure to wear such license or permit when required.

L.1970, c. 58, s. 4.



Section 32:23-159 - Duration Of License; Renewal

32:23-159. Duration of license; renewal
A license granted pursuant to this article shall expire on the expiration date (which shall be at least 1 year from the date of its issuance) set forth by the commission on the card or other means of identification issued by the commission as evidence of a license or upon the termination of employment with the employer who applied for the license. Upon expiration thereof, a license may be renewed by the commission upon fulfilling the same requirements as are set forth in this article for an original application.

L.1970, c. 58, s. 4.



Section 32:23-160 - License Requirement

32:23-160. License requirement
On and after the ninetieth day after the effective date of this compact, no person, except an air carrier, shall act as an air freight terminal operator or as an air freight truck carrier or as an airfreightman labor relations consultant within the state of New York or the state of New Jersey without having first obtained a license from the commission to act as an air freight terminal operator or as an air freight truck carrier or as an airfreightman labor relations consultant, as the case may be, and no person shall employ or engage another person to perform services as an air freight terminal operator or as an air freight truck carrier or as an airfreightman labor relations consultant who is not so licensed.

L.1970, c. 58, s. 4.



Section 32:23-161 - Application For License

32:23-161. Application for license
Any person intending to act as an air freight terminal operator or as an air freight truck carrier or as an airfreightman labor relations consultant within the State of New York of the State of New Jersey shall file in the office of the commission a written application for a license to engage in such occupation duly signed and verified as follows:

(a) If the applicant is a natural person, the application shall be signed and verified by such person and if the applicant is a partnership, the application shall be signed and verified by each natural person composing or intending to compose such partnership. The application shall state the full name, age, residence, business address (if any), present and previous occupations of each natural person so signing the same, and any other facts and evidence as may be required by the commission to ascertain the character, integrity, identity and criminal record, if any, of each natural person so signing such application.

(b) If the applicant is a corporation, the application shall be signed and verified by the president, secretary and treasurer thereof, and shall specify the name of the corporation, the date and place of its incorporation, the location of its principal place of business, the names and addresses of, and the amount of the stock held by stockholders owning 10% or more of any of the stock thereof, and of all the officers (including all members of the board of directors). The requirements of subdivision (a) of this section as to a natural person who is a member of a partnership, and such requirements as may be specified in rules and regulations promulgated by the commission, shall apply to each such officer or stockholder and their successors in office or interest as the case may be.

In the event of the death, resignation or removal of any officer, and in the event of any change in the list of stockholders who shall own 10% or more of the stock of the corporation, the secretary of such corporation shall forthwith give notice of that fact in writing to the commission, certified by said secretary.

L.1970, c. 58, s. 4.



Section 32:23-162 - Qualifications For License

32:23-162. Qualifications for license
No such license shall be granted

(a) If any person whose signature or name appears in the application is not the real party in interest required by section 2 of this article to sign or to be identified in the application or if the person so signing or named in the application is an undisclosed agent or trustee for any such real party in interest or if any such real party in interest does not sign the application;

(b) Unless the commission shall be satisfied that the applicant and all members, officers and stockholders required by section 2 of this article to sign or be identified in the application for license possess good character and integrity;

(c) If the applicant or any member, officer or stockholder required by section 2 of this article to sign or be identified in the application for license has, without subsequent pardon, been convicted by a court of the United States or any state or territory thereof of the commission of, or the attempt or conspiracy to commit any crime or offense described in subdivision (a) of section 3 of article IV of this compact. Any applicant ineligible for a license by reason of any such conviction may submit satisfactory evidence to the commission that the person whose conviction was the basis of ineligibility has for a period of not less than 5 years, measured as hereinafter provided and up to the time of application, so conducted himself as to warrant the grant of such license, in which event the commission may, in its discretion issue an order removing such ineligibility. The aforesaid period of 5 years shall be measured either from the date of payment of any fine imposed upon such person or the suspension of sentence or from the date of his unrevoked release from custody by parole, commutation or termination of his sentence. Such petition may be made to the commission before or after the hearing on the application;

(d) If, on or after the effective date of this compact, the applicant has paid, given, caused to have been paid or given or offered to pay or give to any officer or employee of any other person employing or engaging him in his licensed activity any valuable consideration for an improper or unlawful purpose or to induce such officer or employee to procure the employment of the applicant in his licensed activity by such other person;

(e) If, on or after the effective date of this compact, the applicant has paid, given, caused to have been paid, or given or offered to pay or give to any officer or representative of a labor organization any valuable consideration for an improper or unlawful purpose or to induce such officer or representative to subordinate the interest of such labor organization or its members in the management of the affairs of such labor organization to the interests of the applicant or any other person;

(f) If, on or after the effective date of this compact, the applicant has paid, given, caused to have been paid or given or offered to pay or give to any agent of any other person any valuable consideration for an improper or unlawful purpose or, without the knowledge and consent of such other person, to induce such agent to procure the employment of the applicant in his licensed activity by such other person.

L.1970, c. 58, s. 4.



Section 32:23-163 - Issuance Of License

32:23-163. Issuance of license
When the application shall have been examined and such further inquiry and investigation made as the commission shall deem proper and when the commission shall be satisfied therefrom that the applicant possesses the qualifications and requirements prescribed in this article, the commission shall issue and deliver a license to the applicant.

L.1970, c. 58, s. 4.



Section 32:23-164 - Reprimand Of Licensees; Revocation Or Suspension Of License

32:23-164. Reprimand of licensees; revocation or suspension of license
The commission shall have the power to reprimand any person licensed under this article or to revoke or suspend his license for such period as the commission deems in the public interest for any of the following causes on the part of the licensee or of any person required by section 2 of this article to sign or be identified in an original application for a license:

(a) Any cause set forth in section 5 of article IV of this compact;

(b) Failure by the licensee to maintain a complete set of books and records containing a true and accurate account of the licensee's receipts and disbursements arising out of his licensed activities;

(c) Failure to keep said books and records available during business hours for inspection by the commission and its duly designated representatives until the expiration of the fifth calendar year following the calendar year during which occurred the transactions recorded therein;

(d) Failure to pay any assessment or fee payable to the commission under this compact when due.

L.1970, c. 58, s. 4.



Section 32:23-165 - Duration Of License; Renewal

32:23-165. Duration of license; renewal
A license granted pursuant to this article shall expire on the expiration date (which shall be at least 1 year from the date of its issuance) set forth by the commission on the card or other means of identification issued by the commission as evidence of a license. Upon expiration thereof, a license may be renewed by the commission upon fulfilling the same requirements as are set forth in this article for an original application.

L.1970, c. 58, s. 4.



Section 32:23-166 - Designation; License To Enter

32:23-166. Designation; license to enter
On or after the effective date of this compact, the commission shall have the power to designate any area located within an airport as an air freight security area. No person who is not licensed by the commission pursuant to this compact shall have ingress to an air freight security area unless issued a permit by the commission.

L.1970, c. 58, s. 4.



Section 32:23-167 - Occasional Entrance; Permit

32:23-167. Occasional entrance; permit
Any person who is not licensed by the commission pursuant to this compact and who desires upon any occasion ingress to an air freight security area shall apply at the entrance to such area for a permit for ingress for that particular occasion. In order to secure a permit, a prospective permittee must show identification establishing his name and address and he may be required by the commission to sign a consent to the surrender of his permit upon egress from such area and, if he is driving a motor vehicle, to an inspection of his motor vehicle upon egress from such area. Any person desiring a permit to enter an air freight security area may be denied such permit by the commission in its discretion if the commission determines that the presence of such person in such area would constitute a danger to the public peace or safety.

L.1970, c. 58, s. 4.



Section 32:23-168 - Regular Entrance; Permit

32:23-168. Regular entrance; permit
Any person whose business, employment or occupation requires him to have ingress upon a regular basis to an air freight security area shall be required, in order to obtain ingress to such area, to apply to the commission for a permit for a fixed period of duration to be determined by the commission. Such applicant for a permit of a fixed period of duration shall fulfill the same requirements as the prospective licensee for an airfreightman's license. The commission may in the exercise of its discretion suspend or revoke such permit of a fixed period of duration for the same causes which would permit the commission to revoke the license of an airfreightman.

L.1970, c. 58, s. 4.



Section 32:23-169 - Inspection Of Vehicles

32:23-169. Inspection of vehicles
The commission shall have the power to inspect any truck or any other motor vehicle within an air freight security area.

L.1970, c. 58, s. 4.



Section 32:23-170 - Application Of Article To Flight Personnel

32:23-170. Application of article to flight personnel
The provisions of this article shall not be applicable to any person who is a member of the flight crew or flight personnel of an aircraft which is operated by an air carrier and which is located within an air freight security area upon a showing of such identification as may be required by the commission.

L.1970, c. 58, s. 4.



Section 32:23-171 - Notice And Opportunity For Hearing On Application

32:23-171. Notice and opportunity for hearing on application
The commission shall not deny any application for a license or permit without giving the applicant or prospective licensee or permittee reasonable prior notice and an opportunity to be heard.

L.1970, c. 58, s. 4.



Section 32:23-172 - Manner Of Denial, Revocation Or Suspension Of License Or Permit

32:23-172. Manner of denial, revocation or suspension of license or permit
Any application for a license or permit, and any license or permit issued, may be denied, revoked or suspended, as the case may be, only in the manner prescribed in this article.

L.1970, c. 58, s. 4.



Section 32:23-173 - Institution Of Proceedings To Revoke Or Suspend License Or Permit; Hearing

32:23-173. Institution of proceedings to revoke or suspend license or permit; hearing
The commission may on its own initiative or on complaint of any person, including any public official or agency, institute proceedings to revoke or suspend any license or permit after a hearing at which the licensee or permittee and any person making such complaint shall be given an opportunity to be heard, provided that any order of the commission revoking or suspending any license or permit shall not become effective until 15 days subsequent to the serving of notice thereof upon the licensee or permittee unless in the opinion of the commission the continuance of the license or permit for such period would be inimical to the public peace or safety. Such hearings shall be held in such manner and upon such notice as may be prescribed by the rules of the commission, but such notice shall be of not less than 10 days and shall state the nature of the complaint.

L.1970, c. 58, s. 4.



Section 32:23-174 - Temporary Suspension Of License Or Permit

32:23-174. Temporary suspension of license or permit
Pending the determination of such hearing pursuant to section 3 the commission may temporarily suspend a license or permit if in the opinion of the commission the continuance of the license or permit for such period is inimical to the public peace or safety.

L.1970, c. 58, s. 4.



Section 32:23-175 - Issuance Of Subpoenas; Evidence; Procedure

32:23-175. Issuance of subpoenas; evidence; procedure
The commission, or such member, officer, employee or agent of the commission as may be designated by the commission for such purpose, shall have the power to issue subpoenas throughout both states to compel the attendance of witnesses and the giving of testimony or production of other evidence and to administer oaths in connection with any such hearing. It shall be the duty of the commission or of any such member, officer, employee or agent of the commission designated by the commission for such purpose to issue subpoenas at the request of and upon behalf of the licensee, permittee or applicant. The commission or such person conducting the hearing shall not be bound by common law or statutory rules of evidence or by technical or formal rules of procedure in the conduct of such hearing.

L.1970, c. 58, s. 4.



Section 32:23-176 - Action Upon Findings And Determinations

32:23-176. Action upon findings and determinations
Upon the conclusion of the hearing, the commission shall take such action upon such findings and determinations as it deems proper and shall execute an order carrying such findings into effect. The action in the case of an application for a license or permit shall be the granting or denial thereof. The action in the case of a licensee or permittee shall be revocation of the license or permit or suspension thereof for a fixed period or reprimand or a dismissal of the charges.

L.1970, c. 58, s. 4.



Section 32:23-177 - Judicial Review

32:23-177. Judicial review
The action of the commission in denying any application for a license or permit or in suspending or revoking such license or permit or in reprimanding a licensee or permittee shall be subject to judicial review by a proceeding instituted in either state at the instance of the applicant, licensee or permittee in the manner provided by the law of such state for review of the final decision or action of administrative agencies of such state, provided, however, that notwithstanding any other provision of law the court shall have power to stay for not more than 30 days an order of the commission suspending or revoking a license or permit.

L.1970, c. 58, s. 4.



Section 32:23-178 - Right To Counsel

32:23-178. Right to counsel
At hearings conducted by the commission pursuant to this article, applicants, prospective licensees and permittees, licensees and permittees shall have the right to be accompanied and represented by counsel.

L.1970, c. 58, s. 4.



Section 32:23-179 - Reopening Of Hearing

32:23-179. Reopening of hearing
After the conclusion of a hearing but prior to the making of an order by the commission, a hearing may, upon petition and in the discretion of the hearing officer, be reopened for the presentation of additional evidence. Such petition to reopen the hearing shall state in detail the nature of the additional evidence, together with the reasons for the failure to submit such evidence prior to the conclusion of the hearing. The commission may upon its own motion and upon reasonable notice reopen a hearing for the presentation of additional evidence. Upon petition, after the making of an order of the commission, rehearing may be granted in the discretion of the commission. Such a petition for rehearing shall state in detail the grounds upon which the petition is based and shall separately set forth each error of law and fact alleged to have been made by the commission in its determination, together with the facts and arguments in support thereof. Such petition shall be filed with the commission not later than 30 days after service of such order unless the commission for good cause shown shall otherwise direct. The commission may upon its own motion grant a rehearing after the making of an order.

L.1970, c. 58, s. 4.



Section 32:23-180 - Budget Of Expenses

32:23-180. Budget of expenses
In addition to the budget of its expenses under the waterfront commission compact, the commission shall annually adopt a budget of its expenses under this compact for each year. The annual budget shall be submitted to the governors of the 2 states and shall take effect as submitted provided that either Governor may within 30 days disapprove or reduce any item or items, and the budget shall be adjusted accordingly.

L.1970, c. 58, s. 4.



Section 32:23-181 - Obtaining Funds; Fees And Assessments Upon Employers

32:23-181. Obtaining funds; fees and assessments upon employers
After taking into account such funds as may be available to it from reserves in excess of 10% of such budget under this compact, federal grants, or otherwise, the balance of the commission's budgeted expenses shall be obtained by fees payable under this article and by assessments upon employers of persons licensed under this compact as provided in this article.

L.1970, c. 58, s. 4.



Section 32:23-182 - License And Permit Fees

32:23-182. License and permit fees
With respect to airfreightmen and airfreightman supervisors who are employed by an air freight truck carrier regularly to move freight to or from an airport, the employers shall pay to the commission for each such airfreightman and airfreightman supervisor a license fee to be determined by the commission, not in excess of $100.00 for each year, commencing with April 1. The employer of every person who is issued a permit of fixed duration by the commission for ingress to an air freight security area, or the permittee himself if he is self-employed, shall pay to the commission a fee to be determined by the commission, not in excess of $75.00 for each year, commencing with April 1. The commission shall reduce the maximum fees payable under this section proportionately with any reduction in the maximum assessment rate of 2% provided for by this article.

L.1970, c. 58, s. 4.



Section 32:23-183 - Computation Of Assessment

32:23-183. Computation of assessment
Every employer of airfreightmen and airfreightman supervisors licensed by the commission, except as otherwise provided in section 3 of this article, shall pay to the commission an assessment computed upon the gross payroll payments made by such employer to airfreightmen and airfreightman supervisors for work performed as such, at a rate, not in excess of 2% computed by the commission, in the following manner: the commission shall annually estimate the fees payable under this article and the gross payroll payments to be made by employers subject to assessment and shall compute the fees and a rate of assessment which will yield revenues sufficient to finance the balance of the commission's budget for each year as provided in section 2 of this article. The commission may hold in reserve an amount not to exceed 10% of its total budgeted expenses for the year, which reserve shall not be included as part of the budget. Such reserve shall be held for the stabilization of annual assessments, the payment of operating deficits and for the repayment of any advances made by the 2 states.

L.1970, c. 58, s. 4.



Section 32:23-184 - Annual Appropriations

32:23-184. Annual appropriations
The amount required to balance the commission's budget in excess of the estimated yield of the maximum fees and assessment, shall be certified by the commission, with the approval of the respective governors, to the Legislatures of the 2 states, in proportion to the respective totals of the assessments and fees paid to the commission by persons in each of the 2 states. The Legislatures shall annually appropriate to the commission the amount so certified.

L.1970, c. 58, s. 4.



Section 32:23-185 - Assessments And Fees In Lieu Of Other Charges

32:23-185. Assessments and fees in lieu of other charges
The assessments and fees hereunder shall be in lieu of any other charge for the issuance of licenses or permits by the commission pursuant to this compact.

L.1970, c. 58, s. 4.



Section 32:23-186 - Nonpayment Of Assessment Or Fee; Revocation Or Suspension Of License Or Permit

32:23-186. Nonpayment of assessment or fee; revocation or suspension of license or permit
In addition to any other sanction provided by law, the commission may revoke or suspend any license or permit held by any employer under this compact and/or the license or permit held under this compact by any employees of such employer, or the permit held under this compact by any permittee who is self-employed, and in addition the commission may deny ingress to such employers, employees or permittees to air freight security areas, for nonpayment of any assessment or fee when due.

L.1970, c. 58, s. 4.



Section 32:23-187 - Returns

32:23-187. Returns
Every person subject to the payment of any assessment under this compact shall file on or before the twentieth day of the first month of each calendar quarter-year a separate return, together with the payment of the assessment due, for the preceding calendar quarter-year during which any payroll payments were made to licensed persons for whom assessments are payable for work performed as such. Returns covering the amount of assessment payable shall be filed with the commission on forms to be furnished for such purpose and shall contain such data, information or matter as the commission may require to be included therein. The commission may grant a reasonable extension of time for filing returns, or for payment of assessment, whenever good cause exists. Every return shall have annexed thereto a certification to the effect that the statements contained therein are true.

L.1970, c. 58, s. 4.



Section 32:23-188 - Record Of Employment Of Licensed Persons

32:23-188. Record of employment of licensed persons
Every person subject to the payment of assessment hereunder shall keep an accurate record of his employment of licensed persons for whom assessments are payable, which shall show the amount of compensation paid and such other information as the commission may require. Such records shall be preserved for a period of 3 years and be open for inspection at reasonable times. The commission may consent to the destruction of any such records at any time after said period or may require that they be kept longer but not in excess of 6 years.

L.1970, c. 58, s. 4.



Section 32:23-189 - Audit; Deficiency; Hearing; Judicial Review

32:23-189. Audit; deficiency; hearing; judicial review
(a) The commission shall audit and determine the amount of assessment due from the return filed and such other information as is available to it. Whenever a deficiency in payment of the assessment is determined the commission shall give notice of any such determination to the person liable therefor. Such determination shall finally and conclusively fix the amount due, unless the person against whom it is assessed shall, within 30 days after the giving of notice of such determination, apply in writing to the commission for a hearing, or unless the commission on its own motion shall reduce the same. After such hearing, the commission shall give notice of its decision to the person liable therefor. A determination of the commission under this section shall be subject to judicial review, if application for such review is made within 30 days after the giving of notice of such decision. Any determination under this article shall be made within five years from the time the return was filed and if no return was filed such determination may be made at any time.

(b) Any notice authorized or required under this article may be given by mailing the same to the person for whom it is intended at the last address given by him to the commission, or in the last return filed by him with the commission under this article, or if no return has been filed then to such address as may be obtainable. The mailing of such notice shall be presumptive evidence of the receipt of same by the person to whom addressed. Any period of time, which is determined according to the provision of this section, for the giving of notice shall commence to run from the date of mailing of such notice.

L.1970, c. 58, s. 4.



Section 32:23-190 - Time For Payment Of Fee; Proration Of Fee; Refund

32:23-190. Time for payment of fee; proration of fee; refund
Every person required to pay a fee for a license or a permit under this article shall pay the same upon filing of the application with the commission for such license or permit. The fee for such license or permit shall be prorated for the fiscal year for which the same is payable as of the date the application for such license or permit is filed with the commission. The commission shall prorate and make a refund of such fee for the period between the date of application and the date of the issuance of such license or permit. Upon surrender of such license or permit or upon the revocation of any such license or permit issued to an employee before the expiration of the fiscal year, the commission shall make a refund prorated for the unexpired portion of the year, less 10% of such refund. In the event of denial of any application for a license or permit, the commission shall refund the fee paid upon application, less 10% of such refund.

L.1970, c. 58, s. 4.



Section 32:23-191 - Enforcement Of Payment

32:23-191. Enforcement of payment
Whenever any person shall fail to pay, within the time limited herein, any assessment or fee which he is required to pay to the commission under the provisions of this article the commission may enforce payment of such assessment or fee by civil action for the amount of such assessment or fee with interest and penalties.

L.1970, c. 58, s. 4.



Section 32:23-192 - Service Of Process Upon Nonresident; Appointment Of Secretary Of State As Agent

32:23-192. Service of process upon nonresident; appointment of secretary of state as agent
The employment by a nonresident of a licensed person or permittee for whom assessments or fees are payable in either state or the designation by a nonresident of a licensed person or permittee to perform work in such state shall be deemed equivalent to an appointment by such nonresident of the secretary of state of such state to be his true and lawful attorney upon whom may be served the process in any action or proceeding against him growing out of any liability for assessments or fees, penalties or interest, and a consent that any such process against him which is so served shall be of the same legal force and validity as if served on him personally within such state and within the territorial jurisdiction of the court from which the process issues. Service of process within either state shall be made by either (1) personally delivering to and leaving with the Secretary of State or a Deputy Secretary of State of such state duplicate copies thereof at the office of the Department of State in the capitol city of such state, in which event such Secretary of State shall forthwith send by registered mail one of such copies to the person at the last address designated by him to the commission for any purpose under this article or in the last return filed by him under this article with the commission or as shown on the records of the commission, or if no return has been filed, at his last known office address within or without such state, or (2) personally delivering to and leaving with the Secretary of State or a Deputy Secretary of State of such state a copy thereof at the office of the Department of State in the capitol city of such state and by delivering a copy thereof to the person, personally without such state. Proof of such personal service without such state shall be filed with the clerk of the court in which the process is pending within 30 days after such service and such service shall be complete 10 days after proof thereof is filed.

L.1970, c. 58, s. 4.



Section 32:23-193 - Refund Of Erroneous Payment

32:23-193. Refund of erroneous payment
Whenever the commission shall determine that any moneys received as assessments or fees were paid in error, it may cause the same to be refunded, provided an application therefor is filed with the commission within 2 years from the time the erroneous payment was made.

L.1970, c. 58, s. 4.



Section 32:23-194 - Rules And Regulations

32:23-194. Rules and regulations
In addition to any other powers authorized hereunder, the commission shall have power to make reasonable rules and regulations to effectuate the purposes of this article.

L.1970, c. 58, s. 4, eff. May 20, 1970.



Section 32:23-195 - Wilful Failure To Pay Assessment Or Fee; Interest And Penalties

32:23-195. Wilful failure to pay assessment or fee; interest and penalties
When any person shall wilfully fail to pay any assessment or fee due hereunder he shall be assessed interest at a rate of 1% per month on the amount due and unpaid and penalties of 5% of the amount due for each 30 days or part thereof that the assessment remains unpaid. The commission may, for good cause shown, abate all or part of such penalty.

L.1970, c. 58, s. 4.



Section 32:23-196 - Wilfully Furnishing False Or Fraudulent Information; Penalty

32:23-196. Wilfully furnishing false or fraudulent information; penalty
Any person who shall wilfully furnish false or fraudulent information or shall wilfully fail to furnish pertinent information as required, with respect to the amount of any assessment or fee due, shall be guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 or imprisonment for not more than 1 year, or both.

L.1970, c. 58, s. 4.



Section 32:23-197 - Deposit Of Funds; Security For Deposits; Withdrawal

32:23-197. Deposit of funds; security for deposits; withdrawal
All funds of the commission shall be deposited with such responsible banks or trust companies as may be designated by the commission. The commission may require that all such deposits be secured by obligations of the United States or of the States of New York or New Jersey of a market value equal at all times to the amount of the deposits, and all banks and trust companies are authorized to give such security for such deposits. The moneys so deposited shall be withdrawn only by check signed by 2 members of the commission or by such other officers or employees of the commission as it may from time to time designate.

L.1970, c. 58, s. 4.



Section 32:23-198 - Examination And Audit Of Books

32:23-198. Examination and audit of books
The accounts, books and records of the commission, including its receipts, disbursements, contracts, leases, investments and any other matters relating to its financial standing shall be examined and audited annually by independent auditors to be retained for such purpose by the commission.

L.1970, c. 58, s. 4.



Section 32:23-199 - Reimbursement For Funds Advanced

32:23-199. Reimbursement for funds advanced
The commission shall reimburse each state for any funds advanced to the commission exclusive of sums appropriated pursuant to section 5 of this article.

L.1970, c. 58, s. 4.



Section 32:23-200 - Failure Of Witness To Attend Or Give Testimony

32:23-200. Failure of witness to attend or give testimony
The failure of any witness, when duly subpoenaed to attend, to give testimony or produce other evidence in any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act, shall be punishable by the Superior Court in New Jersey and the Supreme Court in New York in the same manner as said failure is punishable by such court in a case therein pending.

L.1970, c. 58, s. 4.



Section 32:23-201 - False Testimony Or False Reports; Penalty

32:23-201. False testimony or false reports; penalty
Any person who, having been duly sworn or affirmed as a witness in any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act, shall wilfully give false testimony shall be guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment for not more than 1 year or both.

L.1970, c. 58, s. 4.



Section 32:23-202 - Violation Or Conspiracy To Violate Provisions Of Compact

32:23-202. Violation or conspiracy to violate provisions of compact
Any person who interferes with or impedes the orderly licensing of or orderly granting of any permits to any other person pursuant to this compact, or who attempts, conspires, or threatens so to do, shall be guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment for not more than 1 year or both.

L.1970, c. 58, s. 4.



Section 32:23-203 - Interference With Licensing

32:23-203. Interference with licensing
Any person who directly or indirectly inflicts or threatens to inflict any injury, damage, harm or loss or in any other manner practices intimidation upon or against any person in order to induce or compel such person or any other person to refrain from obtaining a license or permit pursuant to this compact shall be guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment for not more than 1 year or both.

L.1970, c. 58, s. 4.



Section 32:23-204 - Intimidation

32:23-204. Intimidation
Any person who, without justification or excuse in law, directly or indirectly, intimidates or inflicts any injury, damage, harm, loss or economic reprisal upon any person who holds a license or permit issued by the commission pursuant to this compact, or any other person, or attempts, conspires or threatens so to do, in order to interfere with, impede or influence such licensee or permittee in the performance or discharge of his duties or obligations shall be guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 or imprisonment of not more than 1 year or both.

L.1970, c. 58, s. 4.



Section 32:23-205 - Violations; Penalty

32:23-205. Violations; penalty
Any person who shall violate any of the provisions of this compact, for which no other penalty is prescribed, shall be guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 or by imprisonment for not more than 1 year or both.

L.1970, c. 58, s. 4.



Section 32:23-206 - Proof Of Single Act Or Attempt

32:23-206. Proof of single act or attempt
In any prosecution under this compact, it shall be sufficient to prove only a single act (or a single holding out or attempt) prohibited by law without having to prove a general course of conduct, in order to prove a violation.

L.1970, c. 58, s. 4.



Section 32:23-207 - Amendments And Supplements

32:23-207. Amendments and supplements
Amendments and supplements to this compact to implement the purposes thereof may be adopted by the action of the Legislature of either state concurred in by the Legislature of the other.

L.1970, c. 58, s. 4.



Section 32:23-208 - Partial Invalidity

32:23-208. Partial invalidity
If any part or provision of this compact or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact or the application thereof to other persons or circumstances and the two states hereby declare that they would have entered into this compact or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1970, c. 58, s. 4.



Section 32:23-209 - Liberal Construction

32:23-209. Liberal construction
In accordance with the ordinary rules for construction of interstate compacts this compact shall be liberally construed to eliminate the evils described therein and to effectuate the purposes thereof.

L.1970, c. 58, s. 4.



Section 32:23-210 - Short Title

32:23-210. Short title
This compact shall be known and may be cited as the "Airport Commission Compact."

L.1970, c. 58, s. 4.



Section 32:23-211 - Prohibition Against Unions Having Officers, Agents Or Employees Who Have Been Convicted Of Certain Crimes And Offenses

32:23-211. Prohibition against unions having officers, agents or employees who have been convicted of certain crimes and offenses
No person shall solicit, collect or receive any dues, assessments, levies, fines or contributions, or other charges within the state for or on behalf of any labor organization which receives, directly or indirectly, 20% or more of its dues, assessments, levies, fines or contributions, or other charges from persons who hold licenses issued by the commission pursuant to the airport commission compact, or for or on behalf of a labor organization which derives its charter from a labor organization which receives directly or indirectly, 20% or more of its dues, assessments, levies, fines or contributions, or other charges from persons who hold licenses issued by the commission pursuant to the airport commission compact, if any officer, agent or employee of such labor organization, or of a welfare fund or trust administered partially or entirely by such labor organization or by trustees or other persons designated by such labor organization, has been convicted by a court of the United States, or any state or territory thereof, of a felony, any misdemeanor involving moral turpitude or any crime or offense enumerated in subdivision (a) of section 3 of article IV of the airport commission compact, unless he has been subsequently pardoned therefor by the Governor or other appropriate authority of the state or jurisdiction in which such conviction was had or has received a certificate of good conduct or other relief from disabilities arising from the fact of conviction from a board of parole or similar authority. No person so convicted shall serve as an officer, agent or employee of such labor organization, welfare fund or trust unless such person has been so pardoned or has received such a certificate of good conduct. No person, including such labor organization, welfare fund or trust, shall knowingly permit such convicted person to assume or hold any office, agency or employment in violation of this section.

As used in this section, the term "labor organization" shall mean and include any organization which exists and is constituted for the purpose in whole or in part of collective bargaining, or of dealing with employers concerning grievances, terms and conditions of employment, or of other mutual aid or protection; but it shall not include a federation or congress of labor organizations organized on a national or international basis even though one of its constituent labor organizations may represent persons who hold licenses issued by the commission pursuant to the airport commission compact.

L.1970, c. 58, s. 5.



Section 32:23-212 - Prohibition Against Employer Organizations Having Officers, Agents Or Employees Who Have Been Convicted Of Certain Crimes And Offenses

32:23-212. Prohibition against employer organizations having officers, agents or employees who have been convicted of certain crimes and offenses
No person shall solicit, collect or receive any dues, assessments, levies, fines or contributions, or other charges within the state for or on behalf of any organization of employers (whether incorporated or not) 20% or more of whose members have in their employment any employees who are members of a labor organization to which the prohibition of section 5 of this act is applicable, if any officer, agent or employee of such employer organization or of a welfare fund or trust administered partially or entirely by such employer organization or by trustees or other persons designated by such employer organization, has been convicted by a court of the United States, or any state or territory thereof, of a felony, any misdemeanor involving moral turpitude or any crime or offense enumerated in subdivision (a) of section 3 of article IV of the airport commission compact, unless he has been subsequently pardoned therefor by the Governor or other appropriate authority of the state or jurisdiction in which such conviction was had or has received a certificate of good conduct or other relief from disabilities arising from the fact of conviction from a board of parole or similar authority. No person so convicted shall serve as an officer, agent or employee of such employer organization, welfare fund or trust unless such person has been so pardoned or has received such a certificate of good conduct. No person, including such employer organization, welfare fund or trust, shall knowingly permit such convicted person to assume or hold any office, agency or employment in violation of this section.

L.1970, c. 58, s. 6.



Section 32:23-213 - Exceptions To Sections 32:23-211, 32:23-212, For Certain Employees

32:23-213. Exceptions to sections 32:23-211, 32:23-212, for certain employees
If upon application to the commission by an employee who has been convicted of a crime or offense specified in section 5 or section 6 of part V of this act the commission, in its discretion, determines in an order that it would not be contrary to the purposes and objectives of the airport commission compact for such employee to work in a particular employment otherwise prohibited by section 5 or section 6, the provisions of section 5, or section 6, as the case may be, shall not apply to the particular employment of such employee with respect to such conviction or convictions as are specified in the commission's order. This section is applicable only to those employees who for wages or salary perform manual, mechanical or physical work of a routine or clerical nature at the premises of the labor organization, employer organization, welfare fund or trust by which they are employed.

L.1970, c. 58, s. 7.



Section 32:23-214 - Civil Penalties

32:23-214. Civil penalties
The commission may maintain a civil action on behalf of the State against any person who violates or attempts or conspires to violate any provision of this act or who fails, omits or neglects to obey, observe or comply with any order or direction of the commission issued under this act, to recover a judgment for a money penalty not exceeding $500.00 for each and every offense. Every violation of any such provision, order or direction shall be a separate and distinct offense and, in case of a continuing violation, every day's continuance shall be and be deemed to be a separate and distinct offense. Any such action may be settled or discontinued on application of the commission upon such terms as the court may approve and a judgment may be rendered for an amount less than the amount demanded in the complaint as justice may require.

L.1970, c. 58, s. 8.



Section 32:23-215 - Civil Enforcement

32:23-215. Civil enforcement
The commission may maintain a civil action against any person to compel compliance with any of the provisions of this act or any order or direction of the commission issued under this act or to prevent violations, attempts or conspiracies to violate any such provisions, or interference, attempts or conspiracies to interfere with or impede the enforcement of any such provisions or the exercise or performance of any power or duty thereunder, either by mandamus, injunction or action or proceeding in lieu of prerogative writ.

L.1970, c. 58, s. 9.



Section 32:23-216 - Exemption From Arrest And Service Of Process

32:23-216. Exemption from arrest and service of process
If a person in obedience to a subpoena, issued pursuant to this act directing him to attend and testify comes into either state party to this act from the other state, he shall not, while in that state pursuant to such subpoena, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into such state under the subpoena.

L.1970, c. 58, s. 10.



Section 32:23-217 - Nonresident Witnesses

32:23-217. Nonresident witnesses
Any investigation, interview or other proceeding conducted by the commission pursuant to the provisions of this act shall be deemed to be a civil action pending in the Superior Court in New Jersey or the Supreme Court in New York so as to permit the commission to obtain disclosure, in accordance with the provisions governing disclosure in such civil actions, from any person who may be outside the States.

L.1970, c. 58, s. 11.



Section 32:23-218 - Officers And Employees

32:23-218. Officers and employees
Any officer or employee in the state, county or municipal civil service in either state who shall transfer to service with the commission may be given one or more leaves of absence without pay and may, before the expiration of such leave or leaves of absence, and without further examination or qualification, return to his former position or be certified by the appropriate civil service agency for retransfer to a comparable position in such state, county, or municipal civil service if such a position is then available.

The commission may, by agreement with any Federal agency from which any officer or employee may transfer to service with the commission, make similar provision for the retransfer of such officer or employee to such Federal agency.

Notwithstanding the provisions of any other law in either state, any officer or employee in the state, county or municipal, service in either state who shall transfer to service with the commission and who is a member of any existing state, county or municipal pension or retirement system in New Jersey or New York, shall continue to have all rights, privileges, obligations and status with respect to such fund, system or systems as if he had continued in his state, county or municipal office or employment, but during the period of his service as a member, officer or employee of the commission, all contributions to any pension or retirement fund or system to be paid by the employer on account of such member, officer or employee, shall be paid by the commission. The commission may, by agreement with the appropriate Federal agency, make similar provisions relating to continuance of retirement system membership for any Federal officer or employee so transferred.

L.1970, c. 58, s. 12.



Section 32:23-219 - Penalties

32:23-219. Penalties
Any person who shall violate any of the provisions of this act, for which no other penalty is prescribed, shall be guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 or imprisonment for not more than 1 year or both.

L.1970, c. 58, s. 13.



Section 32:23-220 - Appropriation

32:23-220. Appropriation
The sum of $250,000.00 or such part thereof as may be necessary is hereby appropriated to the commission, out of any available funds of the State Treasury, for the purposes of the airport commission compact as provided for by this act, payable on the audit and warrant of the comptroller on voucher certified by the commission. The amount so appropriated shall, together with such amounts as may be similarly appropriated by the State of New York, be held by the commission as an advance of operating funds, repayable to the respective states in installments from time to time, in proportion to their initial contributions.

L.1970, c. 58, s. 14.



Section 32:23-221 - Short Title

32:23-221. Short title
This act shall be known and may be cited as the "Waterfront and Airport Commission Act."

L.1970, c. 58, s. 15.



Section 32:23-222 - Partial Invalidity

32:23-222. Partial invalidity
If any part or provision of this act or the application thereof to any person or circumstances be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons or circumstances and the 2 states hereby declare that they would have entered into this act or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1970, c. 58, s. 16.



Section 32:23-223 - Liberal Construction

32:23-223. Liberal construction
This act shall be liberally construed to eliminate the evils described therein and to effectuate the purposes thereof, and the powers vested in the waterfront and airport commission hereby shall be construed to be in aid of and supplemental to and not in limitation of or in derogation of any of the powers heretofore conferred upon or delegated to the waterfront and airport commission.

L.1970, c. 58, s. 17.



Section 32:23-224 - Repealer

32:23-224. Repealer
Section 3 of Part II (C. 32:23-75) and section 10 of Part III (C. 32:23-82) chapter 202 of the laws of 1953, as amended; sections 5 and 6 of chapter 14 of the laws of 1954 (C. 32:23-89 and 32:23-90); section 2 of chapter 19 of the laws of 1956 (C. 32:23-100) are hereby repealed.

L.1970, c. 58, s. 18.



Section 32:23-225 - Effective Date

32:23-225. Effective date
Section 4 of this act shall take effect upon the enactment into law by the State of New York of legislation having an identical effect with said section and upon consent of Congress given thereto; but if the State of New York shall have already enacted such legislation, then section 4 of this act shall take effect immediately upon consent of Congress given thereto. The remaining sections of this act shall take effect upon the effective date of section 4 of this act.

L.1970, c. 58, s. 19.



Section 32:23-226 - Definitions Relative To Cargo Facility Charges.

32:23-226 Definitions relative to cargo facility charges.

1.As used in P.L.2013, c.216 (C.32:23-226 et seq.):

"Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods.

"Cargo facility charge" means any fee applicable to cargo and cargo containers discharged from, or loaded onto, vessels at any marine facility owned or operated by the port authority.

"Carrier" means a carrier as that term is defined in 49 U.S.C. s.13102.

"Container" means any receptacle, box, carton, or crate which is specifically designed and constructed so that it may be repeatedly used for the carriage of freight by an ocean common carrier.

"Marine terminal operator" means any person, corporation, partnership, or any business organization which shall operate and maintain any of the marine terminals established, acquired, constructed, rehabilitated, or improved by the port authority by means of and through leasing agreements entered into by any such person, corporation, partnership, or any business organization with the port authority.

"Ocean common carrier" means an ocean common carrier as that term is defined in 46 U.S.C. s.40102.

"Rail carrier" means a rail carrier as that term is defined in 49 U.S.C. s.10102.

"Tariff" means a marine terminal operator schedule as that term is defined in 46 C.F.R. 525.2.

"User" means:

a.any person, company, or other entity that is named as the shipper or consignee on the ocean common carrier bill of lading issued for export or import cargo, or any person owning or entitled to the possession, or having a past or future interest in, the export or import cargo;

b.in the case of negotiable bills of lading, any other person, company, or other entity that is a bona fide holder of the bill of lading or who is entitled to receive delivery of export cargo or import cargo; or

c.any other bailor of export or import cargo.

L.2013, c.216, s.1.



Section 32:23-227 - Cargo Facility Charges Not Assessed, Certain Circumstances.

32:23-227 Cargo facility charges not assessed, certain circumstances.

2.Notwithstanding any law, rule, regulation, or existing tariff to the contrary, the port authority shall not assess a user, ocean common carrier, marine terminal operator , carrier, or rail carrier a cargo facility charge on import and export cargo leaving any marine facility owned or operated by the port authority, except that the port authority may assess a user, ocean common carrier, marine terminal operator , carrier, or rail carrier a cargo facility charge upon written mutual agreement between the user, ocean common carrier, marine terminal operator , carrier, or rail carrier and the port authority.

L.2013, c.216, s.2.



Section 32:23-228 - Effective Date.

32:23-228 Effective date.

3.This act shall take effect immediately, but shall remain inoperative until the enactment into law of legislation substantially similar to P.L.2013, c.216 (C.32:23-226 et seq.) by the State of New York, but if such legislation shall have been enacted prior to the enactment of this act, this act shall take effect immediately.

L.2013, c.216, s.3.



Section 32:24-1 - Forest Fire Protection Compact

32:24-1. Forest fire protection compact
The Governor is hereby authorized and directed to execute a compact on behalf of this State with any one or more of the states of Delaware, Maryland, Ohio, Pennsylvania, Virginia and West Virginia, who may, by their legislative bodies, so authorize a compact, in form substantially as follows:

MIDDLE ATLANTIC INTERSTATE

FOREST FIRE PROTECTION COMPACT

ARTICLE I



The purpose of this compact is to promote effective prevention and control of forest fires in the Middle Atlantic region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, and by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements.

ARTICLE II



This compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Delaware, Maryland, New Jersey, Ohio, Pennsylvania, Virginia and West Virginia which are contiguous have ratified it and Congress has given consent thereto.

ARTICLE III



In each state the officer who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement co-operation between such states in forest fire prevention and control.

The compact administrators of the member states shall organize to co-ordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

The compact administrators shall formulate and, in accordance with need, from time to time revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put into effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

ARTICLE IV



Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

ARTICLE V



Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of employees and equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost, or from loaning such equipment, or from donating such services to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact, the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article in accordance with the laws of the member states.

ARTICLE VI



Nothing in this compact shall be construed to authorize or permit any member state to curtail or diminish its forest fire fighting forces, equipment, services or facilities, and it shall be the duty and responsibility of each member state to maintain adequate forest fire fighting forces and equipment to meet demands for forest fire protection within its borders in the same manner and to the same extent as if this compact were not operative.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future co-operative relationship or arrangement between the United States Forest Service and a member state or states.

ARTICLE VII



The compact administrators may request the United States Forest Service to act as the primary research and co-ordinating agency of the Middle Atlantic Interstate Forest Fire Protection Compact in co-operation with the appropriate agencies in each state, and the United States Forest Service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the compact administrators.

ARTICLE VIII



The provisions of articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region; provided, that the Legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

ARTICLE IX



This compact shall continue in force and remain binding on each state ratifying it until the Legislature or the Governor of such state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

L.1955,c.224,s.1; amended 1990,c.133,s.1.



Section 32:24-2 - Effective Date Of Compact; Exchange Of Official Documents

32:24-2. Effective date of compact; exchange of official documents
When the Governor shall have executed said compact on behalf of this State and shall have caused a verified copy thereof to be filed with the Secretary of State, and when said compact shall have been authorized by the Legislature and executed by the Governor of 1 or more of the States named in section 1 of this act, then said compact shall become operative and effective as between this State and such other State or States. The Governor is hereby authorized and directed to take such action as may be necessary to complete the exchange of official documents as between this State and any other State authorizing said compact.

L.1955, c. 224, p. 876, s. 2.



Section 32:24-3 - Compact Administrator

32:24-3. Compact administrator
The Commissioner of Environmental Protection, or someone designated by him, shall act as compact administrator for this State and represent this State in the Middle Atlantic Interstate Forest Fire Protection Compact.

L.1955,c.224,s.3; amended 1990,c.133,s.2.



Section 32:25-1 - Short Title

32:25-1. Short title
This act shall be known and may be cited as the "Regional Advisory Council Act of 1962."

L.1962, c. 46, s. 1.



Section 32:25-2 - Definitions

32:25-2. Definitions
As used in this act unless a different meaning clearly appears from the context:

(a) "Commissioner" means the Commissioner of Conservation and Economic Development or his designated representative;

(b) "Governing body" means and includes the board of chosen freeholders of a county and the governing body of a municipality;

(c) "Local unit" means and includes a county or municipality of this State and refers to comparable local public agencies of other States;

(d) "Participating local unit" means a local unit which is a member of a regional or area advisory council established pursuant to this act;

(e) "Regional or area advisory council," "advisory counsel" or "council" means an advisory council created pursuant to this act or similar boards or councils created pursuant to the laws of any other State.

L.1962, c. 46, s. 2.



Section 32:25-3 - Establishment

32:25-3. Establishment
The governing body of any local unit of this State is hereby authorized to enter into regional or area agreements with any local unit or units of this State and any other State or States for the establishment of a regional or area advisory council to recommend programs and policies for the participating local units for co-operative or uniform action in dealing with common governmental and community problems.

The governing body of any local unit of this State may authorize the appropriate officials of such local unit to enter into such an agreement by ordinance or resolution, as the case may be. Prior to the passage of said ordinance or resolution, a public hearing shall be held in the local unit. Notice of such public hearing shall be published at least once in a newspaper having a general circulation in the local unit not less than 10 days prior to the date designated therein for such hearing. The notice shall contain a brief description of the regional or area agreement which shall specify the time and place of the hearing.

L.1962, c. 46, s. 3.



Section 32:25-4 - Requisites To Regional Or Area Agreements

32:25-4. Requisites to regional or area agreements
A regional or area agreement or any modification, extension or amendment thereof shall not become effective unless:

(a) The commissioner finds that such agreement will serve the general public interest and will not substantially duplicate the services of any existing agreement and approves the provisions thereof;

(b) The Attorney General certifies that the agreement complies with the laws and public policy of New Jersey and with the provisions of this act; and

(c) A copy of the agreement or any modification, extension or amendment thereof is filed with the clerk of the governing body of each participating local unit.

L.1962, c. 46, s. 4.



Section 32:25-5 - Contents Of Regional Or Area Agreements

32:25-5. Contents of regional or area agreements
Each regional or area agreement shall contain provisions concerning the following:

(a) The purpose or purposes of the agreement and the council created thereunder;

(b) The territorial area to be served by the council. The agreement shall provide that the participating local units shall be located within said area;

(c) The specific functions, powers and duties of the council; and

(d) The representation of the participating local units on the advisory council. Each participating local unit of this State shall have at least one representative on any advisory council to which it is a member. Its representative or representatives shall be appointed by the governing body of the participating local unit or in such other manner as shall be prescribed by such governing body. The qualifications and terms of office of such representatives shall be prescribed by the appointing governing body subject to any applicable provisions in the regional or area agreement. Each representative shall serve without compensation but shall be entitled to receive traveling and other necessary expenses actually incurred in the performance of his duties. In any agreement, it may provide and, in agreements between local units of this State representing a total of more than one million persons in the State of New Jersey, according to the most recent Federal census, it shall provide that the commissioner shall be a nonvoting member of the council.

(e) The apportionment of the costs and expenses of the council between the participating local units. The apportionment of such costs and expenses may be based upon the valuation of property, population or such other factors or combination thereof as shall produce a reasonable apportionment of such costs and expenses. Such apportionment may take into consideration the value of any services or property contributed by any participating local unit.

(f) The permanent staff and employees of the council, if any, including provisions relating to the selection and appointment of personnel, the compensation to be paid and other benefits available to such personnel. The agreement shall provide whether such personnel are employees of the council or of one or more of the participating local units. For the purposes of the Public Employees' Retirement System, an advisory council established pursuant to this act shall be deemed to be a public agency.

(g) The composition of the executive board or body, if any, vested with the duty and responsibility of governing the operation of the council. Such provision shall provide for the annual selection of representatives on such a board or body. If the commissioner is a member of the council, he shall be a permanent member of such board or body but shall not exercise voting privileges.

(h) The duration of the agreement which shall not exceed 20 years and any appropriate provisions relating to the termination of the agreement prior to the designated period of duration.

(i) Such other provision as shall be necessary to implement the provisions of this act and the purposes of the agreement or as shall be required by the commissioner to protect or promote the best interests of the State.

L.1962, c. 46, s. 5.



Section 32:25-6 - General Powers Of Advisory Councils

32:25-6. General powers of advisory councils
An advisory council established pursuant to the provisions of this act shall have the power to conduct such studies and investigations as may be desirable or necessary to carry out the advisory functions assigned to it but the power and responsibility for implementing or operating any of the programs and policies recommended by the council shall be reserved to the local units and, where appropriate, to the respective States.

L.1962, c. 46, s. 6.



Section 32:25-7 - Authority To Accept Grants

32:25-7. Authority to accept grants
An advisory council is hereby authorized to accept gifts, grants and contributions from public and private sources, provided, however, that it may not apply for or accept grants from the Federal Government or any agency thereof, until such grant has been approved by the commissioner and is otherwise authorized by the laws of the respective States of which the participating local units shall be a part thereof.

L.1962, c. 46, s. 7.



Section 32:25-8 - Annual Audit; Report

32:25-8. Annual audit; report
Each advisory council shall have its accounts audited annually by an auditor. A copy of the audit shall be sent to each participating local unit, the commissioner and to the Division of Local Government, Department of the Treasury.

Each advisory council shall submit an annual report to the participating local units, the commissioner and the Governor.

L.1962, c. 46, s. 8.



Section 32:25-9 - Examinations And Investigations By Attorney General; Reports By Advisory Council

32:25-9. Examinations and investigations by Attorney General; reports by advisory council
Each advisory council shall render to the Attorney General of this State reports concerning the activities of the area or regional council at such time, in such form and manner, and containing such information as shall be prescribed by the Attorney General. The Attorney General may examine and investigate the accounts and records of the staff and employees of the advisory council. For the purpose of such examination and investigation, the Attorney General may compel the appearance and attendance of any persons whose testimony may be required, may administer oaths, take testimony, issue subpoenas and compel the production of books and papers, in the manner prescribed by law. Each area or regional agreement shall expressly provide for the compliance by the staff and employees of the council with the directions of the Attorney General regarding the making of reports and shall expressly provide for the submission of such officers and employees to examinations by and investigations of the Attorney General as herein provided.

L.1962, c. 46, s. 9.



Section 32:26-1 - Findings And Purposes

32:26-1. Findings and purposes
(a) The party States find that:

(1) Accidents and deaths on their streets and highways present a very serious human and economic problem with a major deleterious effect on the public welfare.

(2) There is a vital need for the development of greater interjurisdictional co-operation to achieve the necessary uniformity in the laws, rules, regulations and codes relating to vehicle equipment, and to accomplish this by such means as will minimize the time between the development of demonstrably and scientifically sound safety features and their incorporation into vehicles.

(b) The purposes of this compact are to:

(1) Promote uniformity in regulation of and standards for equipment.

(2) Secure uniformity of law and administrative practice in vehicular regulation and related safety standards to permit incorporation of desirable equipment changes in vehicles in the interest of greater traffic safety.

(3) To provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in subdivision (a) of this article.

(c) It is the intent of this compact to emphasize performance requirements and not to determine the specific detail of engineering in the manufacture of vehicles or equipment except to the extent necessary for the meeting of such performance requirements.

L.1964, c. 54, s. 1.



Section 32:26-2 - Definitions

32:26-2. Definitions
As used in this compact:

(a) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

(b) "State" means a State, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(c) "Equipment" means any part of a vehicle or any accessory for use thereon which affects the safety of operation of such vehicle or the safety of the occupants.

L.1964, c. 54, s. 1.



Section 32:26-3 - The Commission

32:26-3. The commission
(a) There is hereby created an agency of the party States to be known as the "Vehicle Equipment Safety Commission" hereinafter called the commission. The commission shall be composed of one commissioner from each party State who shall be appointed, serve and be subject to removal in accordance with the laws of the State which he represents. If authorized by the laws of his party State, a commissioner may provide for the discharge of his duties and the performance of his functions on the commission, either for the duration of his membership or for any lesser period of time, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the commission in such form as the commission may require. Each commissioner, and each alternate, when serving in the place and stead of a commissioner, shall be entitled to be reimbursed by the commission for expenses actually incurred in attending commission meetings or while engaged in the business of the commission.

(b) The commissioners shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, are present.

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chairman, a vice-chairman and a treasurer. The commission may appoint an executive director and fix his duties and compensation. Such executive director shall serve at the pleasure of the commission, and together with the treasurer shall be bonded in such amount as the commission shall determine. The executive director also shall serve as secretary. If there be no executive director, the commission shall elect a secretary in addition to the other officers provided by this subdivision.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party States, the executive director with the approval of the commission, or the commission if there be no executive director, shall appoint, remove or discharge such personnel as may be necessary for the performance of the commission's functions, and shall fix the duties and compensation of such personnel.

(f) The commission may establish and maintain independently or in conjunction with any one or more of the party States, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivor's insurance provided that the commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The commission may borrow, accept or contract for the services of personnel from any party State, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of 2 or more of the party States or their subdivisions.

(h) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any State, the United States, or any other governmental agency and may receive, utilize and dispose of the same.

(i) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(j) The commission shall adopt by-laws for the conduct of its business and shall have the power to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States. The by-laws shall provide for appropriate notice to the commissioners of all commission meetings and hearings and the business to be transacted at such meetings or hearings. Such notice shall also be given to such agencies or officers of each party State as the laws of such party State may provide.

(k) The commission annually shall make to the Governor and Legislature of each party State a report covering the activities of the commission for the preceding year, and embodying such recommendations as may have been issued by the commission. The commission may make such additional reports as it may deem desirable.

L.1964, c. 54, s. 1.



Section 32:26-4 - Research And Testing

32:26-4. Research and testing
The commission shall have power to:

(a) Collect, correlate, analyze and evaluate information resulting or derivable from research and testing activities in equipment and related fields.

(b) Recommend and encourage the undertaking of research and testing in any aspect of equipment or related matters when, in its judgment, appropriate or sufficient research or testing has not been undertaken.

(c) Contract for such equipment research and testing as one or more governmental agencies may agree to have contracted for by the commission, provided that such governmental agency or agencies shall make available the funds necessary for such research and testing.

(d) Recommend to the party States changes in law or policy with emphasis on uniformity of laws and administrative rules, regulations or codes which would promote effective governmental action or co-ordination in the prevention of equipment-related highway accidents or the mitigation of equipment-related highway safety problems.

L.1964, c. 54, s. 1.



Section 32:26-5 - Vehicular Equipment

32:26-5. Vehicular equipment
(a) In the interest of vehicular and public safety, the commission may study the need for or desirability of the establishment of or changes in performance requirements or restrictions for any item of equipment. As a result of such study, the commission may publish a report relating to any item or items of equipment, and the issuance of such a report shall be a condition precedent to any proceedings or other action provided or authorized by this Article. No less than 60 days after the publication of a report containing the results of such study, the commission upon due notice shall hold a hearing or hearings at such place or places as it may determine.

(b) Following the hearing or hearings provided for in subdivision (a) of this Article, and with due regard for standards recommended by appropriate professional and technical associations and agencies, the commission may issue rules, regulations or codes embodying performance requirements or restrictions for any item or items of equipment covered in the report, which in the opinion of the commission will be fair and equitable and effectuate the purposes of this compact.

(c) Each party State obligates itself to give due consideration to any and all rules, regulations and codes issued by the commission and hereby declares its policy and intent to be the promotion of uniformity in the laws of the several party States relating to equipment.

(d) The commission shall send prompt notice of its action in issuing any rule, regulation or code pursuant to this Article to the appropriate motor vehicle agency of each party State and such notice shall contain the complete text of the rule, regulation or code.

(e) If the constitution of a party State requires, or if its statutes provide, the approval of the Legislature by appropriate resolution or act may be made a condition precedent to the taking effect in such party State of any rule, regulation or code. In such event, the commissioner of such party State shall submit any commission rule, regulation or code to the Legislature as promptly as may be in lieu of administrative acceptance or rejection thereof by the party State.

(f) Except as otherwise specifically provided in or pursuant to subdivisions (e) and (g) of this Article, the appropriate motor vehicle agency of a party State shall in accordance with its constitution or procedural laws adopt the rule, regulation or code within 6 months of the sending of the notice, and, upon such adoption, the rule, regulation or code shall have the force and effect of law therein.

(g) The appropriate motor vehicle agency of a party State may decline to adopt a rule, regulation or code issued by the commission pursuant to this Article if such agency specifically finds, after public hearing on due notice, that a variation from the commission's rule, regulation or code is necessary to the public safety, and incorporates in such finding the reasons upon which it is based. Any such finding shall be subject to review by such procedure for review of administrative determinations as may be applicable pursuant to the laws of the party State. Upon request, the commission shall be furnished with a copy of the transcript of any hearings held pursuant to this subdivision.

L.1964, c. 54, s. 1.



Section 32:26-6 - Finance

32:26-6. Finance
(a) The commission shall submit to the executive head or designated officer or officers of each party State a budget of its estimated expenditures for such period as may be required by the laws of that party State for presentation to the Legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States. The total amount of appropriations under any such budget shall be apportioned among the party States as follows: 1/3 in equal shares; and the remainder in proportion to the number of motor vehicles registered in each party State. In determining the number of such registrations, the commission may employ such source or sources of information as, in its judgment present the most equitable and accurate comparisons among the party States. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning vehicular registrations.

(c) The commission shall not pledge the credit of any party State. The commission may meet any of its obligations in whole or in part with funds available to it under Article III(h) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under Article III(h) hereof, the commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual reports of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

L.1964, c. 54, s. 1.



Section 32:26-7 - Conflict Of Interest

32:26-7. Conflict of interest
(a) The commission shall adopt rules and regulations with respect to conflict of interest for the commissioners of the party States, and their alternates, if any, and for the staff of the commission and contractors with the commission to the end that no member or employee or contractor shall have a pecuniary or other incompatible interest in the manufacture, sale or distribution of motor vehicles or vehicular equipment or in any facility or enterprise employed by the commission or on its behalf for testing, conduct of investigation or research. In addition to any penalty for violation of such rules and regulations as may be applicable under the laws of the violator's jurisdiction of residence, employment or business, any violation of a commission rule or regulation adopted pursuant to this Article shall require the immediate discharge of any violating employee and the immediate vacating of membership, or relinquishing of status as a member on the commission by any commissioner or alternate. In the case of a contractor, any violation of any such rule or regulation shall make any contract of the violator with the commission subject to cancellation by the commission.

(b) Nothing contained in this Article shall be deemed to prevent a contractor for the commission from using any facilities subject to his control in the performance of the contract even though such facilities are not devoted solely to work of or done on behalf of the commission; nor to prevent such a contractor from receiving remuneration or profit from the use of such facilities.

L.1964, c. 54, s. 1.



Section 32:26-8 - Advisory And Technical Committees

32:26-8. Advisory and technical committees
The commission may establish such advisory and technical committees as it may deem necessary, membership on which may include private citizens and public officials, and may co-operate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities.

L.1964, c. 54, s. 1.



Section 32:26-9 - Entry Into Force And Withdrawal

32:26-9. Entry into force and withdrawal
(a) This compact shall enter into force when enacted into law by any 6 or more States. Thereafter, this compact shall become effective as to any other State upon its enactment thereof.

(b) Any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 1 year after the executive head of the withdrawing State has given notice in writing of the withdrawal to the executive heads of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

L.1964, c. 54, s. 1.



Section 32:26-10 - Construction And Severability

32:26-10. Construction and severability
This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any State participating herein, the compact shall remain in full force and effect as to the remaining party States and in full force and effect as to the State affected as to all severable matters.

L.1964, c. 54, s. 1.



Section 32:26-11 - Legislative Findings

32:26-11. Legislative findings
The Legislature finds that:

(a) The public safety necessitates the continuous development, modernization and implementation of standards and requirements of law relating to vehicle equipment, in accordance with expert knowledge and opinion.

(b) The public safety further requires that such standards and requirements be uniform from jurisdiction to jurisdiction, except to the extent that specific and compelling evidence supports variation.

(c) The procedures provided by the vehicle equipment safety compact and by other provisions of this section in implementation thereof provide a just, equitable and orderly means of promoting the public safety in the manner and within the scope contemplated by the public policy of this State.

L.1964, c. 54, s. 2.



Section 32:26-12 - Continuation Of New Jersey Vehicle Equipment Requirements; Supersedure

32:26-12. Continuation of New Jersey vehicle equipment requirements; supersedure
Any provision of Title 39 of the New Jersey Revised Statutes and any rule or regulation of the Director of the Division of Motor Vehicles prescribing vehicle equipment requirements shall continue to be of force and effect until superseded by a rule, regulation or code adopted by the Director of the Division of Motor Vehicles by and with the approval of the Attorney General pursuant to the Vehicle Equipment Safety Compact. Any such rule, regulation or code shall specify the provision or provisions of existing statute being superseded in accordance with and as required by this act. Any such provision or provisions are hereby repealed, effective on the date when the rule, regulation or code superseding such provision or provisions becomes effective pursuant to the Vehicle Equipment Safety Compact and such other provisions of this act as may be applicable.

L.1964, c. 54, s. 3.



Section 32:26-13 - Violation Of Regulations Adopted Pursuant To Compact; Penalty

32:26-13. Violation of regulations adopted pursuant to compact; penalty
Any person who shall violate any rule, regulation or code adopted by the Director of the Division of Motor Vehicles pursuant to the Vehicle Equipment Safety Compact shall, upon conviction, suffer and pay a penalty not exceeding $50.00, or suffer imprisonment for a term not exceeding 30 days, or by both such fine and imprisonment, in the discretion of the magistrate before whom such conviction is had.

L.1964, c. 54, s. 4.



Section 32:26-14 - Commissioner From New Jersey; Alternate

32:26-14. Commissioner from New Jersey; alternate
The commissioner of this State on the Vehicle Equipment Safety Commission shall be the Director of the Division of Motor Vehicles, who shall serve during his term of office. He may designate an alternate from among the officers and employees of the Division of Motor Vehicles to serve in his place and stead on the Vehicle Equipment Safety Commission. Subject to the provisions of the compact and by-laws of the Vehicle Equipment Safety Commission, the authority and responsibilities of such alternate shall be as determined by the Director of the Division of Motor Vehicles.

L.1964, c. 54, s. 5.



Section 32:26-15 - Agreement For Retirement Coverage Of Commission Employees

32:26-15. Agreement for retirement coverage of commission employees
The New Jersey Public Employees Retirement System may make an agreement with the Vehicle Equipment Safety Commission for the coverage of said commission's employees pursuant to Article III(f) of the compact. Any such agreement as nearly as may be shall provide for arrangements similar to those available to the employees of this State and shall be subject to amendment or termination in accordance with its terms.

L.1964, c. 54, s. 6.



Section 32:26-16 - Cooperation And Assistance By New Jersey Departments, Agencies And Officers

32:26-16. Cooperation and assistance by New Jersey departments, agencies and officers
Within appropriations available therefor, the departments, agencies and officers of the government of this State may co-operate with and assist the Vehicle Equipment Safety Commission within the scope contemplated by Article III(h) of the compact. The departments, agencies and officers of the government of this State are authorized generally to co-operate with said commission.

L.1964, c. 54, s. 7.



Section 32:26-17 - Filing Of Documents; Giving Of Notices

32:26-17. Filing of documents; giving of notices
Filing of documents as required by Article III(j) of the compact shall be with the Secretary of State and State Librarian. Any and all notices required by commission by-laws to be given pursuant to Article III(j) of the compact shall be given to the commissioner of this State, his alternate, if any, and the Attorney General.

L.1964, c. 54, s. 8.



Section 32:26-18 - Submission Of Budget To Governor

32:26-18. Submission of budget to governor
Pursuant to Article VI(a) of the compact, the Vehicle Equipment Safety Commission shall submit its budgets to the Governor of this State.

L.1964, c. 54, s. 9.



Section 32:26-19 - Inspection Of Accounts By State Auditor

32:26-19. Inspection of accounts by state auditor
Pursuant to Article VI(e) of the compact, the State Auditor is hereby empowered and authorized to inspect the accounts of the Vehicle Equipment Safety Commission.

L.1964, c. 54, s. 10.



Section 32:26-20 - "Executive Head" Defined

32:26-20. "Executive head" defined
The term "executive head" as used in Article IX(b) of the compact shall, with reference to this State, mean the Governor.

L.1964, c. 54, s. 11.



Section 32:27-1 - Short Title

32:27-1. Short title
This act shall be known and may be cited as the "Delaware Valley Urban Area Compact."

L.1966, c. 149, Pt. I, Art. I, s. 1, eff. June 18, 1966.



Section 32:27-2 - Definitions

32:27-2. Definitions
For the purpose of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except where such meaning is obviously inapplicable, the following words and phrases shall mean:

(a) The commission--The Delaware Valley Regional Planning Commission;

(b) Delaware Valley Urban Area--The area included within the counties of Burlington, Camden, Gloucester and Mercer in the State of New Jersey, and the counties of Bucks, Chester, Delaware and Montgomery and the city of Philadelphia in the Commonwealth of Pennsylvania;

(c) Area--The Delaware Valley Urban Area;

(d) Commissioners--The members of the commission;

(e) Board--The body composed of the members of the commission;

(f) Federal Government--The Government of the United States of America and any branch, department, bureau or division thereof, as the case may be;

(g) Federal Representative--Any individual duly authorized to represent the Federal Government.

L.1966, c. 149, Pt. I, Art. I, s. 2, eff. June 18, 1966.



Section 32:27-3 - Purpose And Findings

32:27-3. Purpose and findings
The legislative bodies of the signatory parties hereby find and declare that the transportation and land resources of the area are affected with a local, State, regional and national interest and their planning under appropriate arrangements for interstate co-operation, is a public purpose of the respective signatory parties.

In general, the purposes of this compact are to organize and conduct a continuing, comprehensive, co-ordinated regional planning program for the area, including but not limited to transportation planning for the interests and purposes, consistent with its annual budgets, of the agencies of New Jersey and Pennsylvania represented by commissioners as well as for the purposes of the local governments and their planning agencies.

L.1966, c. 149, Pt. I, Art. I, s. 3, eff. June 18, 1966.



Section 32:27-4 - Liberal Construction

32:27-4. Liberal construction
This compact shall be construed liberally to effectuate its purposes. Nothing herein shall be deemed in any way to limit or restrict the power of one or both of the party States, by law or otherwise, to deal independently with respect to any matter within the scope of this compact.

L.1966, c. 149, Pt. I, Art. I, s. 4, eff. June 18, 1966.



Section 32:27-5 - Adoption Of Amendments And Supplements

32:27-5. Adoption of amendments and supplements
Amendments and supplements to this compact to implement the purposes thereof may be adopted by concurrent legislation of the party States.

L.1966, c. 149, Pt. I, Art. I, s. 5, eff. June 18, 1966.



Section 32:27-6 - Severability

32:27-6. Severability
If any part or provision of this compact or the application thereof to any person or circumstance be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision, or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact or the application thereof to other persons or circumstances, and the party States hereby declare that they would have entered into this compact or the remainder thereof had the invalidity of such provision or application thereof been apparent.

L.1966, c. 149, Pt. I, Art. I, s. 6, eff. June 18, 1966.



Section 32:27-7 - Duration Of Compact

32:27-7. Duration of compact
This compact shall continue in existence until revoked by one of the two party states.

L.1966, c. 149, Pt. I, Art. I, s. 7, eff. June 18, 1966. Amended by L.1969, c. 105, s. 1, eff. June 26, 1969; L.1970, c. 67, s. 1, eff. May 20, 1970; L.1971, c. 190, s. 1, eff. June 2, 1971; L.1972, c. 128, s. 1, eff. Aug. 17, 1972; L.1973, c. 240, s. 1, eff. Nov. 21, 1973; L.1974, c. 193, s. 1, eff. Dec. 31, 1974.



Section 32:27-8 - Commission Created

32:27-8. Commission created
The Delaware Valley Regional Planning Commission is hereby created as a body politic and corporate, with succession for the duration of this compact, as an agency and instrumentality of the governments of the respective signatory parties.

L.1966, c. 149, Pt. I, Art. II, s. 1, eff. June 18, 1966.



Section 32:27-9 - Commission Membership

32:27-9. Commission membership
The commission shall consist of the following members to be known as commissioners:

The Commissioner of Transportation of the State of New Jersey, ex officio,

The Secretary of Highways of the Commonwealth of Pennsylvania, ex officio,

The Commissioner of Community Affairs, State of New Jersey, ex officio,

The Executive Director, State Planning Board, Commonwealth of Pennsylvania, ex officio,

An appointee of the Governor of New Jersey who shall be a resident of New Jersey and the area, and shall serve at the pleasure of the Governor,

An appointee of the Governor of Pennsylvania by and with the consent of the Senate, who shall be a resident of Pennsylvania and the area, and shall serve at the pleasure of the Governor,

A representative from each of the 4 New Jersey counties and 4 Pennsylvania counties included in the area, and

One representative each from the cities of Camden, Trenton, Philadelphia and Chester.

L.1966, c. 149, Pt. I, Art. II, s. 2, eff. June 18, 1966. Amended by L.1967, c. 223, s. 2, eff. Oct. 13, 1967.



Section 32:27-10 - Appointment Of Members

32:27-10. Appointment of members
The said representative from each of the aforesaid political subdivisions shall be appointed by the governing bodies thereof, and serve at the pleasure of the appointing power.

L.1966, c. 149, Pt. I, Art. II, s. 3, eff. June 18, 1966.



Section 32:27-11 - Voting Power

32:27-11. Voting power
A quorum of the commission for the purpose of transacting business at any commission meeting shall exist only when there are present, in person, at least 5 members or alternates from each of the party States including at least 2 or 3 State officials or appointees or their alternates from each State. No action of the commission shall be effective or binding unless a majority of each party State's representatives who are present at such meeting, including at least 2 of the 3 State's officials or appointees or their alternates, shall vote in favor thereof. Certified copies of the minutes of each commission meeting shall be sent to each of the Governors of the party States within 20 days of said meeting.

L.1966, c. 149, Pt. I, Art. II, s. 4, eff. June 18, 1966. Amended by L.1967, c. 223, s. 11, eff. Oct. 13, 1967.



Section 32:27-12 - Officers

32:27-12. Officers
The board shall elect a chairman, vice-chairman, a secretary and a treasurer from among its membership and may elect such other officers as it desires from among its membership. The vice-chairman, and either the secretary or treasurer, shall not reside in the same State as the chairman. The chairman or vice-chairman shall be elected from among the State officials or appointees of each party State. The remaining officers shall be selected from among the members representing the counties and municipalities.

L.1966, c. 149, Pt. I, Art. II, s. 5, eff. June 18, 1966. Amended by L.1967, c. 223, s. 3, eff. Oct. 13, 1967; L.1967, c. 286, s. 7, eff. Jan. 23, 1968.



Section 32:27-13 - Meeting Dates

32:27-13. Meeting dates
The board may establish regular meeting dates and hold such special meetings as it desires upon call of the chairman after at least 10 days' notice.

L.1966, c. 149, Pt. I, Art. II, s. 6, eff. June 18, 1966.



Section 32:27-14 - Compensation

32:27-14. Compensation
None of the commissioners or their alternates shall be entitled to any compensation for the performance of their duties but shall be entitled to reimbursement for necessary travel and other expenses incurred by them in their performance of such duties.

L.1966, c. 149, Pt. I, Art. II, s. 7, eff. June 18, 1966.



Section 32:27-15 - Organization, Procedure, Powers And Duties

32:27-15. Organization, procedure, powers and duties
The board shall provide for procedure and shall adopt rules and regulations governing its meetings and transactions.

L.1966, c. 149, Pt. I, Art. II, s. 8, eff. June 18, 1966.



Section 32:27-16 - Executive Committee; Meetings, Powers And Duties

32:27-16. Executive Committee; meetings, powers and duties
(a) The Executive Committee of the Delaware Valley Regional Planning Commission shall consist of the following commissioners:

The 4 ex officio members or their alternates,

The 2 appointees of the Governors,

One representative to be chosen by the 4 New Jersey county members of the commission,

One representative to be chosen by the 4 Pennsylvania county members of the commission,

The representatives of the cities of Camden and Philadelphia.

(b) A quorum of the executive committee for the purpose of transacting business at any committee meeting shall exist only when there are present, in person, at least 3 members or alternates from each of the party States including at least 2 of the 3 State officials or appointees or their alternates from each State. No action of the committee shall be effective or binding unless a majority of each party State's representatives who are present at such meeting, including at least 2 of the 3 State's officials or appointees or their alternates, shall vote in favor thereof. Certified copies of the minutes of each committee meeting shall be sent to each of the Governors of the party States within 20 days of said meeting.

(c) The executive committee may elect a chairman, vice-chairman and a secretary from among its membership and may elect such other officers as it desires from among its members. The chairman and vice-chairman shall not reside in the same State. The chairman or vice-chairman shall be elected from among the State officials or appointees of each party State. The remaining officer shall be selected from among the members representing the counties and municipalities. The executive committee shall establish regular meeting dates and may call special meetings upon call of its chairman after 10 days' notice.

In addition to the powers and duties conferred upon the executive committee by this act, it shall have such other duties as the board shall from time to time delegate to it.

L.1966, c. 149, Pt. I, Art. II, s. 9, eff. June 18, 1966. Amended by L.1967, c. 223, s. 4, eff. Oct. 13, 1967.



Section 32:27-17 - Powers Of Commission

32:27-17. Powers of commission
The commission shall have the following powers:

(a) To adopt and use a corporate seal;

(b) To acquire by purchase, lease, gift or governmental appropriation such estates or interests in real and personal property as are necessary or required for its operations;

(c) To contract in all respects necessary or convenient for its operations, and to enter into contracts with the United States of America to obtain financial assistance;

(d) To employ and discharge or to contract with such personnel as are necessary or convenient for its operations and to fix their compensation;

(e) To adopt by-laws and to rescind, amend or supplement the same from time to time. Any by-laws adopted shall be consistent with this legislation;

(f) To adopt, promulgate and publish rules and regulations as are determined necessary in the performance of its functions;

(g) To provide services for governmental bodies and public and business organizations consistent with the purposes of this act and to receive compensation therefor;

(h) To do any and all things necessary, convenient or incidental within the scope of its corporate purposes.

L.1966, c. 149, Pt. I, Art. III, s. 1, eff. June 18, 1966. Amended by L.1967, c. 223, s. 12, eff. Oct. 13, 1967.



Section 32:27-18 - Duties And Responsibilities Of Commission

32:27-18. Duties and responsibilities of commission
The commission shall have the following duties and responsibilities:

The commission shall have the responsibility of providing for the needs of the highway and/or transportation departments of the signatory parties in order that the States may qualify for all funds available to them from the Federal Government for the construction of highway facilities in the area and meet with the other planning needs of the said departments in the area. The commission shall also have the responsibility of providing for regional planning and the meeting and satisfaction of regional transportation planning requirements in order that the area may qualify for all funds available to it from the Federal Government of mass transportation facilities and services in the area. The commission shall also have the responsibility for meeting the needs of the New Jersey Department of Community Affairs and the Pennsylvania State Planning Board as required to obtain funds from the Federal Government available for such purposes as well as their other operations. The commission shall co-operate with all other State and local government agencies which have planning needs in the area. The commission shall serve as an advisory agency, with actual authority for carrying out planning proposals continuing to rest in the governing bodies of the States and counties. It shall initiate and develop surveys and plans of a regional nature and assist through co-ordination and planning programs involving regional matters of the planning bodies of the participants. The commission shall not assume any existing powers or functions of such planning commissions. It shall be the function and duty of the commission to make a master plan and such survey and studies as may be essential thereto for the physical development of the area and submit said plan to the participating governmental bodies. The commission shall encourage and promote the co-operation among all levels of government for the purpose of achieving the greatest possible benefit both economic and cultural for the inhabitants of the Delaware Valley Urban Area.

L.1966, c. 149, Pt. I, Art. III, s. 2, eff. June 18, 1966. Amended by L.1967, c. 223, s. 5, eff. Oct. 13, 1967.



Section 32:27-19 - Powers And Duties Of The Board

32:27-19. Powers and duties of the board
The board shall have the following powers and duties:

(a) To create and define the duties of the office of Executive Director and upon the recommendation of the Executive Committee to appoint persons to that office to serve at the pleasure of the board.

(b) To create and define the duties of such committees, other than the Executive Committee, as it shall deem proper and necessary to the operation of the commission and appoint the membership thereof.

(c) To approve and adopt not later than March 1 of each year a work program for the next fiscal year as submitted to it by the Executive Committee.

(d) To exercise and perform all the powers and duties granted to and imposed upon the commission except those powers and duties expressly delegated or imposed by this compact to or upon the Executive Committee.

L.1966, c. 149, Pt. I, Art. III, s. 3, eff. June 18, 1966.



Section 32:27-20 - Powers And Duties Of The Executive Committee

32:27-20. Powers and duties of the Executive Committee
The executive committee shall have the following powers:

(a) To exercise on behalf of the commission all the powers granted the commission by section 1, subsections (b), (c) and (d) of this article;

(b) The general supervision of the conduct of operations of the commission including individual projects;

(c) To manage the fiscal affairs of the commission and to prepare and adopt an annual budget not later than March 15 for each fiscal year beginning July 1 of each calendar year and ending June 30 of the succeeding year, provided, however, that neither of the Departments of Highways and/or Transportation of the signatory parties nor the Department of Community Affairs of New Jersey or the State Planning Board of Pennsylvania shall be required to provide funds for any fiscal year without the approval of the representative of the department or board affected and such approval shall be subject to the availability of funds appropriated pursuant to the applicable laws of the respective party States;

The aforesaid requirement that budgets be adopted no later than March 15 shall not apply for the fiscal year beginning July 1, 1965;

(d) To prepare a work program for each fiscal year, consistent with the budget for that year in such form that budget items are chargeable to specific elements thereof and submit it to the board for approval and adoption not later than March 1 preceding the beginning of the fiscal year;

(e) The executive committee shall provide proper and adequate bonding surety conditioned upon the honest performance of such of the personnel of the commission as have responsibility for the custody of its receipts and control of its disbursements;

(f) The executive committee shall establish, by rules and regulation, the procedures for receipt and disbursement of funds and shall establish and cause to be maintained such fiscal records and shall meet the requirements for any Federal audits which may be authorized in connection with the financial participation of the United States of America in the commission's operation,

(g) Any by-laws adopted shall be consistent with this legislation.

L.1966, c. 149, Pt. I, Art. III, s. 4, eff. June 18, 1966. Amended by L.1967, c. 223, s. 6, eff. Oct. 13, 1967.



Section 32:27-21 - Audits

32:27-21. Audits
The fiscal affairs of the commission shall be subject to annual audits by the Director of the Division of Budget and Accounting in New Jersey and the Auditor General of Pennsylvania. In addition, any county or city may either singly or in co-operation with the party States perform or cause such audits of the fiscal affairs of the commission for any fiscal year in which it or its corporation counterparts, if any, have made contributions.

L.1966, c. 149, Pt. I, Art. IV, s. 1, eff. June 18, 1966.



Section 32:27-22 - Apportionment Of Expenses

32:27-22. Apportionment of expenses
Subject to the availability of funds appropriated pursuant to the applicable laws of the respective party States, whenever the executive committee shall adopt a budget, the share of each State shall be apportioned upon the basis that its population in the Delaware Valley Urban Area bears to the total population of the Delaware Valley Urban Area as determined by the latest available population figures of the United States Bureau of the Census. In the application of this formula, any monies to be provided from sources other than the governmental bodies comprising the Delaware Valley Urban Area shall be first deducted. The commission may receive and disburse funds including any appropriation towards its annual budget made by any county, city, other municipality or by any private source in the manner it, the commission, authorizes. Counties and cities and/or other municipalities may contribute and are hereby authorized to contribute funds and/or personnel to the commission. All the direct expense related to any mass transportation demonstration project shall be paid by the State in which such project is located.

L.1966, c. 149, Pt. I, Art. IV, s. 2, eff. June 18, 1966. Amended by L.1967, c. 223, s. 7, eff. Oct. 13, 1967.



Section 32:27-23 - Tax Exemption

32:27-23. Tax exemption
The commission shall not be subject to any taxation by the State of New Jersey, the Commonwealth of Pennsylvania or any local government thereof.

L.1966, c. 149, Pt. I, Art. IV, s. 3, eff. June 18, 1966.



Section 32:27-24 - Appointment Of Representatives To Commission; Compliance And Co-operation By Commission

32:27-24. Appointment of representatives to commission; compliance and co-operation by commission
The Bureau of Public Roads, United States Department of Transportation, and the Department of Housing and Urban Development, may each appoint not more than 3 representatives to the commission who shall have no right to vote in any matter and may have such representation on the executive committee and other committees as the commission shall determine. The 2 Federal agencies shall be entitled to the regular communications of the commission and the committees on which they are represented as fully as are voting members.

The commission shall comply with all lawful and proper requirements of the Federal agencies, and shall co-operate with State and local agencies in meeting such Federal requirements.

L.1966, c. 149, Pt. I, Art. V, s. 1, eff. June 18, 1966. Amended by L.1967, c. 223, s. 8, eff. Oct. 13, 1967.



Section 32:27-25 - Attributes Of Sovereign Immunity

32:27-25. Attributes of sovereign immunity
The commission, as an instrumentality of the State of New Jersey and the Commonwealth of Pennsylvania exercising a governmental function may not be sued in any court of law or equity and shall be vested with such attribute of sovereign immunity in its transactions within the boundaries of one or the other of the 2 States as shall apply to the respective highway and/or transportation departments thereof and no more. If the commission is liable in one State and would not have been liable in the other State, the State wherein such liability exists shall be solely obligated to discharge such liability, as well as any costs, fees, or expenses imposed upon or incurred by the commission, notwithstanding any other provisions of this agreement.

L.1966, c. 149, Pt. I, Art. VI, s. 1, eff. June 18, 1966. Amended by L.1967, c. 223, s. 9, eff. Oct. 13, 1967.



Section 32:27-26 - Construction And Severability

32:27-26. Construction and severability
The provisions of this act and of agreements thereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be unconstitutional or the applicability thereof to any signatory party, local governmental body, agency or person is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to any signatory party, local governmental body, agency, person or circumstance shall not be affected thereby. It is the legislative intent that the provisions of this compact be reasonably and liberally construed.

L.1966, c. 149, Pt. I, Art. VI, s. 2, eff. June 18, 1966.



Section 32:27-27 - Effective Date; Filing Copies; Signatures

32:27-27. Effective date; filing copies; signatures
This compact shall become binding and effective immediately upon final enactment by the Legislatures of the signatory parties. The compact shall be signed and sealed in 6 duplicate original copies by the respective Chief Executives of the signatory parties. One such copy shall be filed with the Secretary of State of each of the signatory parties or in accordance with the laws of the State in which the filing is made, and one copy shall be filed and retained in the archives of the commission upon its organization. The signatures shall be affixed and attested under the following form:

In witness whereof, and in evidence of the adoption and enactment into law of this compact by the Legislatures of the signatory parties the Governors thereof do hereby, in accordance with authority conferred by law, sign this compact in 6 duplicate original copies attested by the respective Secretaries of State, and have caused the seals of the respective States to be hereunto affixed this day of .

L.1966, c. 149, Pt. I, Art. VI, s. 3, eff. June 18, 1966.



Section 32:27-28 - Interim Agreement

32:27-28. Interim agreement
Until the Commonwealth of Pennsylvania enacts legislation adequate to the consummation of the Interstate Compact set forth in Part I of this act, the State Transportation Commissioner and the Commissioner of Community Affairs of this State, with the approval of the Governors, are hereby authorized to enter into an agreement with the appropriate officials of the Commonwealth of Pennsylvania to effectuate the general purposes of the Delaware Valley Regional Planning Commission as set forth in this act. Such agreement shall be in such manner and form as shall be necessary to provide the continued eligibility of the State of New Jersey and the Commonwealth of Pennsylvania for the several Federal aids involved in the planning process which is the subject of this act. Any such agreement shall not extend beyond July 1, 1968.

L.1966, c. 149, Pt. II, Art. VI, s. 1, eff. June 18, 1966. Amended by L.1967, c. 223, s. 10, eff. Oct. 13, 1967.



Section 32:27-29 - Repealer

32:27-29. Repealer
All acts and parts of acts inconsistent with any provision of this act are to the extent of such inconsistency repealed.

L.1966, c. 149, s. 2, eff. June 18, 1966.



Section 32:27-30 - Effectuation By Chief Executives

32:27-30. Effectuation by Chief Executives
The Chief Executive is authorized to take such action as may be necessary and proper in his discretion to effectuate the compact and the initial organization and operation of the commission thereunder.

L.1966, c. 149, s. 3, eff. June 18, 1966.



Section 32:30-1 - Compact

32:30-1. Compact
The Pest Control Compact as in this act set forth is hereby enacted into law and entered into with all other jurisdictions legally joining therein in substantially the same form.

L.1967, c. 176, s. 1, eff. July 25, 1967.



Section 32:30-2 - Findings

32:30-2. Findings
The party States find that:

(a) In the absence of the higher degree of co-operation among them possible under this compact, the annual loss of approximately $7,000,000,000.00 from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each State may be affected differently by particular species of pests; but all States share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for States both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every State is seriously affected by a substantial number of pests, and every State is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual States may obtain financial support for pest control programs of benefit to them in other States and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

L.1967, c. 176, s. 2, eff. July 25, 1967.



Section 32:30-3 - Definitions

32:30-3. Definitions
As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a State, Territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting State" means a State which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other States.

(c) "Responding States" means a State requested to undertake or intensify the measures referred to in subdivision (b) of this article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance fund" means the Pest Control Insurance Fund established pursuant to this compact.

(f) "Governing board" means the administrators of this compact representing all of the party States which such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive committee" means the committee established pursuant to Article V(e) of this compact.

L.1967, c. 176, s. 3, eff. July 25, 1967.



Section 32:30-4 - The Insurance Fund

32:30-4. The insurance fund
There is hereby established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party States expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating State to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

L.1967, c. 176, s. 4, eff. July 25, 1967.



Section 32:30-5 - The Insurance Fund, Internal Operations And Management

32:30-5. The insurance fund, internal operations and management
(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this compact shall be deemed the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board are cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice-chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party States, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the by-laws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its by-laws shall provide for the personnel policies and programs of the insurance fund.

(f) The insurance fund may borrow, accept or contract for the services of personnel from any State, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt by-laws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these by-laws. The insurance fund shall publish its by-laws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party States.

(i) The insurance fund annually shall make to the Governor and Legislature of each party State a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

L.1967, c. 176, s. 5, eff. July 25, 1967.



Section 32:30-6 - Compact And Insurance Fund Administration

32:30-6. Compact and insurance fund administration
(a) In each party State there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his State may provide, and who shall:

1. Assist in the co-ordination of activities pursuant to the compact in his State; and

2. Represent his State on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the governing board of the insurance fund by not to exceed 3 representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to Federal law, but no such representative shall have a vote on the governing board or on the executive committee thereof.

(c) The governing board shall meet at least each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and 4 additional members of the governing board chosen by it so that there shall be one member representing each of 4 geographic groupings of party States. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least 4 members of such committee are present and vote in favor thereof. Necessary expenses of each of the 5 members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

L.1967, c. 176, s. 6, eff. July 25, 1967.



Section 32:30-7 - Assistance And Reimbursement

32:30-7. Assistance and reimbursement
(a) Each party State pledges to each other party State that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party State at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent that would have been done in the absence of this compact.

(b) Whenever a party State is threatened by a pest not present within its borders but present within another party State, or whenever a party State is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party State to cope with infestation or threatened infestation, that State may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party States at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting State. Upon such authorization the responding State or States shall take or increase such eradication or control measures as may be warranted. A responding State shall use moneys made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting State shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting State.

3. A statement of the extent of the present and projected program of the requesting State and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in 1 year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party State and to such other officers and agencies as may be designated by the laws of the party States. The requesting State and any other party State shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting State which is dissatisfied with a determination of the executive committee shall upon notice in writing given within 20 days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding States required to undertake or increase measures pursuant to this compact may receive moneys from the insurance fund, either at the time or times when such State incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting State, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the Federal Government and shall request the appropriate agency or agencies of the Federal Government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, co-operating Federal agencies, States and any other entities concerned.

L.1967, c. 176, s. 7, eff. July 25, 1967.



Section 32:30-8 - Advisory And Technical Committees

32:30-8. Advisory and technical committees
The governing board may establish advisory and technical committees composed of State, local, and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the governing board or executive committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same: provided that any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

L.1967, c. 176, s. 8, eff. July 25, 1967.



Section 32:30-9 - Relations With Nonparty Jurisdictions

32:30-9. Relations with nonparty jurisdictions
(a) A party State may make application for assistance from the insurance fund in respect of a pest in a nonparty State. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party State, except as provided in this article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this compact a nonparty State shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty State shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty State only after determining that the conditions in such state and the value of such expenditures to the party States as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the insurance fund in a nonparty State and may enter into such agreement or agreements with nonparty States and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party States.

L.1967, c. 176, s. 9, eff. July 25, 1967.



Section 32:30-10 - Finance

32:30-10. Finance
(a) The insurance fund shall submit to the executive head or designated officer or officers of each party State a budget for the insurance fund for such period as may be required by the laws of that party State for presentation to the Legislature thereof:

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States. The requests for appropriations shall be apportioned among the party States as follows: 1/10 of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party State. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party States. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the insurance fund shall be maintained in 2 accounts to be designated respectively as the "operating account" and the "claims account." The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing 2-year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of 3 years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party States, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party State. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under Article IV(g) hereof, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party States adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party States and by any persons authorized by the insurance fund.

L.1967, c. 176, s. 10, eff. July 25, 1967.



Section 32:30-11 - Entry Into Force And Withdrawal

32:30-11. Entry into force and withdrawal
(a) This compact shall enter into force when enacted into law by the State of New York or the State of Pennsylvania and any 4 or more other States. Thereafter, this compact shall become effective as to any other State upon its enactment thereof.

(b) Any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 2 years after the executive head of the withdrawing State has given notice in writing of the withdrawal to the executive heads of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

L.1967, c. 176, s. 11, eff. July 25, 1967.



Section 32:30-12 - Construction And Severability

32:30-12. Construction and severability
This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any State or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating herein, the compact shall remain in full force and effect as to the remaining party States and in full force and effect as to the State affected as to all severable matters.

L.1967, c. 176, s. 12, eff. July 25, 1967.



Section 32:30-13 - Cooperation Of Departments, Agencies And Officers Of The State With Insurance Fund

32:30-13. Cooperation of departments, agencies and officers of the State with insurance fund
Consistent with law and within available appropriations, the departments, agencies and officers of this State may co-operate with the insurance fund established by the Pest Control Compact.

L.1967, c. 176, s. 13, eff. July 25, 1967.



Section 32:30-14 - By-laws And Amendments; Filing

32:30-14. By-laws and amendments; filing
Pursuant to Article IV(h) of the compact, copies of by-laws and amendments thereto shall be filed with the Secretary of State of New Jersey.

L.1967, c. 176, s. 14, eff. July 25, 1967.



Section 32:30-15 - Compact Administrator

32:30-15. Compact administrator
The compact administrator for this State shall be the Secretary of Agriculture, or his designee.

L.1967, c. 176, s. 15, eff. July 25, 1967.



Section 32:30-16 - Application For Assistance From Insurance Fund

32:30-16. Application for assistance from insurance fund
Within the meaning of Article VI(b) or VIII(a), a request or application for assistance from the insurance fund may be made by the compact administrator, whenever in his judgment the conditions qualifying this State for such assistance exist and it would be in the best interest of this State to make such request.

L.1967, c. 176, s. 16, eff. July 25, 1967.



Section 32:30-17 - Reimbursement For Expenditure For Control Or Eradication Program

32:30-17. Reimbursement for expenditure for control or eradication program
The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the compact shall have credited to his account in the State treasury the amount or amounts of any payments made to this State to defray the cost of such program, or any part thereof, or as reimbursement thereof.

L.1967, c. 176, s. 17, eff. July 25, 1967.



Section 32:30-18 - "Executive Head" Defined

32:30-18. "Executive head" defined
As used in the compact, with reference to this State, the term "executive head" shall mean the Governor.

L.1967, c. 176, s. 18, eff. July 25, 1967.



Section 32:31-1 - Short Title

32:31-1. Short title
This act shall be known and may be cited as "The Northeast Interstate Low-Level Radioactive Waste Management Compact Act."

L.1983, c. 329, s. 1, eff. Sept. 1, 1983.



Section 32:31-2 - Agreement; Policy And Purpose

32:31-2. Agreement; policy and purpose
The State of New Jersey enacts and enters into the Northeast Interstate Low-Level Radioactive Waste Management Compact with all jurisdictions legally joining therein, which compact is substantially as follows:

Article I. Policy and Purpose

There is created the Northeast Interstate Low-Level Radioactive Waste Management Compact. The party states recognize that the Congress has declared that each state is responsible for providing for the availability of capacity, either within or outside its borders, for disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of atomic energy defense activities of the federal government, as defined in the "Low-Level Radioactive Waste Policy Act," Pub. L. 96-573 (42 U.S.C. s. 2021 b. et seq.), hereinafter referred to as "the act," or federal research and development activities. They also recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis. The party states further recognize that the Congress of the United States, by enacting the act has provided for and encouraged the development of regional low-level radioactive waste compacts to manage such waste. The party states recognize that the long-term, safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to manage the waste be properly provided.

In order to promote the health and safety of the region, it is the policy of the party states to: enter into a regional low-level radioactive waste management compact as a means of facilitating an interstate cooperative effort, provide for proper transportation of low-level waste generated in the region, minimize the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region, encourage the reduction of the amounts of low-level waste generated in the region, distribute the costs, benefits, and obligations of proper low-level radioactive waste management equitably among the party states, and ensure the environmentally sound and economical management of low-level radioactive waste.

L.1983, c. 329, s. 2, Art. I, eff. Sept. 1, 1983.



Section 32:31-3 - Definitions

32:31-3. Definitions
Article II. Definitions

As used in this compact, unless the context clearly requires a different construction:

a. "Commission" means the Northeast Interstate Low-Level Radioactive Waste Commission established pursuant to Article IV of this compact;

b. "Custodial agency" means the agency of the government designated to act on behalf of the government owner of the regional facility;

c. "Disposal" means the isolation of low-level radioactive waste from the biosphere inhabited by man and his food chains;

d. "Facility" means a parcel of land, together with the structures, equipment and improvements thereon or appurtenant thereto, which is used or is being developed for the treatment, storage or disposal of low-level waste, but shall not include on-site treatment or storage by a generator;

e. "Generator" means a person who produces or processes low-level waste, but does not include persons who only provide a service by arranging for the collection, transportation, treatment, storage or disposal of wastes generated outside the region;

f. "High-level-waste" means (1) the highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from that liquid waste that contains fission products in sufficient concentration; and (2) any other highly radioactive material determined by the federal government as requiring permanent isolation;

g. "Host state" means a party state in which a regional facility is located or being developed;

h. "Institutional control" means the continued observation, monitoring, and care of the regional facility following transfer of control of the regional facility from the operator to the custodial agency;

i. "Low-level waste" means radioactive waste that (1) is neither high-level waste not transuranic waste, nor spent nuclear fuel, nor by-product material as defined in section 11e (2) of the Atomic Energy Act of 1954 as amended; and (2) is classified by the federal government as low-level waste, consistent with existing law; but does not include waste generated as a result of atomic energy defense activities of the federal government, as defined in Pub. L. 96-573, or federal research and development activities;

j. "Party state" means any state which is a signatory party in good standing to this compact;

k. "Person" means an individual, corporation, business enterprise or other legal entity, either public or private and their legal successors;

l. "Post-closure observation and maintenance" means the continued monitoring of a closed regional facility to ensure the integrity and environmental safety of the site through compliance with applicable licensing and regulatory requirements; prevention of unwarranted intrusion, and correction of problems;

m. "Region" means the entire area of the party states;

n. "Regional facility" means a facility as defined in this section which has been designated or accepted by the commission;

o . "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territory subject to the laws of the United States;

p. "Storage" means the holding of waste for treatment or disposal;

q. "Transuranic waste" means waste material containing radionuclides with an atomic number greater than 92 which are excluded from shallow land burial by the federal government;

r. "Treatment" means any method, technique or process, including storage for decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or disposal, amenable for recovery, convertible to another usable material or reduced in volume;

s. "Waste" means low-level radioactive waste as defined in this section;

t. "Waste management" means the storage, treatment, transportation, and disposal, where applicable, of waste.

L.1983, c. 329, s. 2, Art. II, eff. Sept. 1, 1983.



Section 32:31-4 - Rights And Obligations

32:31-4. Rights and obligations
Article III. Rights and Obligations

A. There shall be provided within the region one or more regional facilities which, together with such other facilities as may be made available to the region, will provide sufficient capacity to manage all wastes generated within the region.

(1) Regional facilities shall be entitled to waste generated within the region, unless otherwise provided by the commission. To the extent regional facilities are available, no waste generated within a party state shall be exported to facilities outside the region unless the exportation is approved by the commission and the affected host state(s).

(2) After January 1, 1986, no person shall deposit at a regional facility waste generated outside the region, and further, no regional facility shall accept waste generated outside the region, unless approved by the commission and the affected host state(s).

b. The rights, responsibilities and obligations of each party state to this compact are as follows:

(1) Each party state shall have the right to have all wastes generated within its borders managed at regional facilities, and shall have the right of access to facilities made available to the region through agreements entered into by the commission pursuant to Article IV i. (11). The right of access by a generator within a party state to any regional facility is limited by the generator's adherence to applicable state and federal laws and regulations and the provisions of this compact.

(2) To the extent not prohibited by federal law, each party state shall institute procedures which will require shipments of low-level waste generated within or passing through its borders to be consistent with applicable federal packaging and transportation regulations and applicable host state packaging and transportation regulations for management of low-level waste; provided, however, that these practices shall not impose unreasonable, burdensome impediments to the management of low-level waste in the region, Upon notification by a host state that a generator, shipper, or carrier within the party state is in violation of applicable packaging or transportation regulations, the party state shall take appropriate action to ensure that the violations do not recur.

(3) Each party state may impose reasonable fees upon generators, shippers, or carriers to recover the cost of inspections and other practices under this compact.

(4) Each party state shall encourage generators within its borders to minimize the volume of waste requiring disposal.

(5) Each party state has the right to rely on the good faith performance by every other party state of acts which ensure the provision of facilities for regional availability and their use in a manner consistent with this compact.

(6) Each party state shall provide, to the commission any data and information necessary for the implementation of the commission's responsibilities, and shall establish the capability to obtain any data and information necessary to meet its obligation as herein defined.

(7) Each party state shall have the capability to host a regional facility in a timely manner and to ensure the post-closure observation and maintenance, and institutional control of any regional facility within its borders.

(8) No nonhost party state shall be liable for any injury to persons or property resulting from the operation of a regional facility or the transportation of waste to a regional facility; however, if the host state itself is the operator of the regional facility, its liability shall be that of any private operator.

c. The rights, responsibilities and obligations of a host state are as follows:

(1) To the extent not prohibited by federal law, a host state shall ensure the timely development and the safe operation, closure, post-closure observation and maintenance, and institutional control of any regional facility within its borders.

(2) In accordance with procedures established in Articles V and IX, the host state shall provide for the establishment of a reasonable structure of fees sufficient to cover all costs related to the development, operation, closure, post-closure observation and maintenance, and institutional control of a regional facility. It may also establish surcharges to cover the regulatory costs, incentives, and compensation associated with a regional facility; provided, however, that without the express approval of the commission, no distinction in fees or surcharges shall be made between persons of the several states party to this compact.

(3) To the extent not prohibited by federal law, a host state may establish requirements and regulations pertaining to the management of waste at a regional facility; provided, however, that the requirements shall not impose unreasonable impediments to the management of low-level waste within the region. Nor may a host state or a subdivision impose any restrictive requirements on the siting or operation of a regional facility that, alone or as a whole, they serve as unreasonable barriers or prohibitions to the siting or operation of the facility.

(4) Each host state shall submit to the commission annually a report concerning each operating regional facility within its borders. The report shall contain projections of the anticipated future capacity and availability of the regional facility, a financial audit of its operation, and other information as may be required by the commission; and in the case of regional facilities in institutional control or otherwise no longer operating, the host states shall furnish information as may be required on the facilities still subject to their jurisdiction.

(5) A host state shall notify the commission immediately if any exigency arises which requires the permanent, temporary, or possible closure of any regional facility located therein at a time earlier than projected in its most recent annual report to the commission. The commission may conduct studies, hold hearings, or take such other measures to ensure that the actions taken are necessary and compatible with the obligations of the host state under this compact.

L.1983, c. 329, s. 2, Art. III, eff. Sept. 1, 1983.



Section 32:31-5 - Commission

32:31-5. Commission
Article IV. The Commission

a. There is created the Northeast Interstate Low-Level Radioactive Waste Commission. The commission shall consist of one member from each party state to be appointed by the Governor according to procedures of each party state, except that a host state shall have two members during the period that it has an operating regional facility. The Governor shall notify the commission in writing of the identity of the member and one alternate, who may act on behalf of the member only in the member's absence.

b. Each commission member shall be entitled to one vote. No action of the commission shall be binding unless a majority of the total membership cast their vote in the affirmative.

c. The commission shall elect annually from among its members a presiding officer and such other officers as it deems appropriate. The commission shall adopt and publish, in convenient form, rules and regulations as are necessary for due process in the performance of its duties and powers under this compact.

d. The commission shall meet at least once a year and shall also meet upon the call of the presiding officer, or upon the call of a party state member.

e. All meetings of the commission shall be open to the public with reasonable prior public notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal matters. All commission actions and decisions shall be made in open meetings and appropriately recorded. A roll call vote may be required upon request of any party state or the presiding officer.

f. The commission may establish such committees as it deems necessary.

g. The commission may appoint, contract for, and compensate limited staff as it determines necessary to carry out its duties and functions. The staff shall serve at the commission's pleasure irrespective of the civil service, personnel or other merit laws of any of the party states or the federal government and shall be compensated from funds of the commission.

h. The commission shall adopt an annual budget for its operations.

i. The commission shall have the following duties and powers:

(1) The commission shall receive and act on the application of a nonparty state to become an eligible state in accordance with Article VII e.

(2) The commission shall receive and act on the application of an eligible state to become a party state in accordance with Article VII b.

(3) The commission shall submit an annual report to and otherwise communicate with the governors and the presiding officer of each body of the legislature of the party states regarding the activities of the commission.

(4) Upon request of party states, the commission shall mediate disputes which arise between the party states regarding this compact.

(5) The commission shall develop, adopt and maintain a regional management plan to ensure safe and effective management of waste within the region, pursuant to Article V.

(6) The commission may conduct legislative or adjudicatory hearings, and require reports, studies, evidence and testimony as are necessary to perform its duties and functions.

(7) The commission shall establish by regulation, after public notice and opportunity for comment, procedural regulations as deemed necessary to ensure efficient operation, the orderly gathering of information, and the protection of the rights of due process of affected persons.

(8) In accordance with the procedures and criteria set forth in Article V, the commission shall accept a host state's proposed facility as a regional facility.

(9) In accordance with the procedures and criteria set forth in Article V, the commission may designate, by a two-thirds vote, host states for the establishment of needed regional facilities. The commission shall not exercise this authority unless the party states have failed to voluntarily pursue the development of these facilities.

(10) The commission may require of and obtain from party states, eligible states seeking to become party states, and non-party states seeking to become eligible states, data and information necessary for the implementation of commission responsibilities.

(11) The commission may enter into agreements with any person, state, regional body, or group of states for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. This authorization to import requires a two-thirds majority vote of the commission, including an affirmative vote of the representatives of the host state in which any affected regional facility is located. This shall be done only after the commission and the host state have made an assessment of the affected facilities' capability to handle these wastes and of relevant environmental, economic, and public health factors, as defined by the appropriate regulatory authorities.

(12) The commission may, upon petition, grant an individual generator or group of generators in the region the right to export wastes to a facility located outside the region. A grant of right shall be for a period of time and amount of waste and on such other terms and conditions as determined by the commission and approved by the affected host states.

(13) The commission may appear as an intervenor or party in interest before any court of law, federal, state or local agency, board or commission that has jurisdiction over the management of wastes. The authority to intervene or otherwise appear shall be exercised only after a two-thirds vote of the commission. In order to represent its views, the commission may arrange for any expert testimony, reports, evidence or other participation as it deems necessary.

(14) The commission may impose sanctions, including but not limited to, fines, suspension of privileges or revocation of the membership of a party state in accordance with Article VII. The commission shall have the authority to revoke, in accordance with Article VII g., the membership of a party state that creates unreasonable barriers to the siting of a needed regional facility or refuses to accept host state responsibilities upon designation by the commission.

(15) The commission shall establish by regulation criteria for and shall review the fee and surcharge systems in accordance with Articles V and IX.

(16) The commission shall review the capability of party states to ensure the siting, operation, post-closure observation and maintenance, and institutional control of any facility within its borders.

(17) The commission shall review the compact legislation every five years prior to federal congressional review provided for in the act, and may recommend legislative action.

(18) The commission has the authority to develop and provide to party states rules, regulations and guidelines as it deems appropriate for the efficient, consistent, fair and reasonable implementation of the compact.

j. There is hereby established a commission operating account. The commission is authorized to expend moneys from the account for the expenses of any staff and consultants designated under section g. of this article and for official commission business. Financial support for the commission account shall be provided as follows:

(1) Each eligible state, upon becoming a party state, shall pay $70,000.00 to the commission, which shall be used for administrative costs of the commission.

(2) The commission shall impose a "commission surcharge" per unit of waste received at any regional facility as provided in Article V.

(3) Until such time as at least one regional facility is in operation and accepting waste for management, or to the extent that revenues under paragraphs (1) and (2) of this section are unavailable or insufficient to cover the approved annual budget of the commission, each party state shall pay an apportioned amount of the difference between the funds available and the total budget in accordance with the following formula:

(a) 20% in equal shares;

(b) 30% in the proportion that the population of the party state bears to the total population of all party states, according to the most recent United States census;

(c) 50% in the proportion that the waste generated for management in each party state bears to the total waste generated for management in the region for the most recent calendar year in which reliable data are available, as determined by the commission.

k. The commission shall keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of commission accounts and funds and submit an audit report to the commission. The audit report shall be made a part of the annual report of the commission required by Article IV i.(3).

l. The commission may accept, receive, utilize and dispose for any of its purposes and functions any donations, loans, grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation. The nature, amount and condition, if any, attendant upon any donation, loan, or grant accepted pursuant to this paragraph, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the commission. The commission shall by rule establish guidelines for the acceptance of donations, loans, grants of money, equipment, supplies, materials and services. This shall provide that no donor, grantor or lender may derive unfair or unreasonable advantage in any proceeding before the commission.

m. The commission herein established is a body corporate and politic, separate and distinct from the party states and shall be so liable for its own actions. Liabilities of the commission shall not be deemed liabilities of the party states, nor shall members of the commission be personally liable for action taken by them in their official capacity.

(1) The commission shall not be responsible for any costs or expenses associated with the creation, operation, closure, postclosure observation and maintenance, and institutional control of any regional facility, or any associated regulatory activities of the party states.

(2) Except as otherwise provided herein, this compact shall not be construed to alter the incidence of liability of any kind for any act, omission, or course of conduct. Generators, shippers and carriers of wastes, and owners and operators of sites shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

n. The United States district courts in the District of Columbia shall have original jurisdiction of all actions brought by or against the commission. Any such action initiated in a state court shall be removed to the designated United States district court in the manner provided by Act of June 25, 1948 as amended (28 U.S.C. s. 1446). This section shall not alter the jurisdiction of the United States Court of Appeals for the District of Columbia Circuit to review the final administrative decisions of the commission as set forth in the paragraph below.

o . The United States Court of Appeals for the District of Columbia Circuit shall have jurisdiction to review the final administrative decisions of the commission.

(1) Any person aggrieved by a final administrative decision may obtain review of the decision by filing a petition for review within 60 days after the commission's final decision.

(2) In the event that review is sought of the commission's decision relative to the designation of a host state, the Court of Appeals shall accord the matter an expedited review, and, if the court does not rule within 90 days after a petition for review has been filed, the commission's decision shall be deemed to be affirmed.

(3) The courts shall not substitute their judgment for that of the commission as to the decisions of policy or weight of the evidence on questions of fact. The court may affirm the decision of the commission or remand the case for further proceedings if it finds that the petitioner has been aggrieved because the finding, inferences, conclusions or decisions of the commission are:

(a) In violation of the Constitution of the United States;

(b) In excess of the authority granted to the commission by this compact;

(c) Made upon unlawful procedure to the detriment of any person;

(d) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(4) The commission shall be deemed to be acting in a legislative capacity except in those instances where it decides, pursuant to its rules and regulations, that its determinations are adjudicatory in nature.

L.1983, c. 329, s. 2, Art. IV, eff. Sept. 1, 1983.



Section 32:31-6 - Host State Selection; Development And Operation Of Regional Facilities

32:31-6. Host state selection; development and operation of regional facilities
Article V. Host State Selection and Development and Operation of Regional Facilities

a. The commission shall develop, adopt, maintain, and implement a regional management plan to ensure the safe and efficient management of waste within the region. The plan shall include the following:

(1) A current inventory of all generators within the region;

(2) A current inventory of all facilities within the region, including information on the size, capacity, location, specific waste being handled, and projected useful life of each facility;

(3) Consistent with considerations for public health and safety as defined by appropriate regulatory authorities, a determination of the type and number of regional facilities which are presently necessary and projected to be necessary to manage waste generated within the region;

(4) Reference guidelines, as defined by appropriate regulatory authorities, for the party states for establishing the criteria and procedures to evaluate locations for regional facilities.

b. The commission shall develop and adopt criteria and procedures for reviewing a party state which volunteers to host a regional facility within its borders. These criteria shall be developed with public notice and shall include the following factors: the capability of the volunteering party state to host a regional facility in a timely manner and to ensure its post-closure observation and maintenance, and institutional control; and the anticipated economic feasibility of the proposed facility.

(1) Any party state may volunteer to host a regional facility within its borders. The commission may set terms and conditions to encourage a party state to volunteer to be the first host state.

(2) Consistent with the review required above, the commission shall, upon a two-thirds affirmative vote, designate a volunteering party state to serve as a host state.

c. If all regional facilities required by the regional management plan are not developed pursuant to section b., or upon notification that an existing facility will be closed, or upon determination that an additional regional facility is or may be required, the commission shall convene to consider designation of a host state.

(1) The commission shall develop and adopt procedures for designating a party state to be a host state for a regional facility. The commission shall base its decision on the following criteria:

(a) the health, safety and welfare of citizens of the party states as defined by the appropriate regulatory authorities;

(b) the environmental, economic, and social effects of a regional facility on the party states;

The commission shall also base its decision on the following criteria:

(c) economic benefits and costs;

(d) the volumes and types of waste generated within each party state;

(e) the minimization of waste transportation; and

(f) the existence of regional facilities within the party states.

(2) Following its established criteria and procedures, the commission shall designate by a two-thirds affirmative vote a party state to serve as a host state. A current host state shall have the right of first refusal for a succeeding regional facility.

(3) The commission shall conduct such hearings and studies, and take such evidence and testimony as is required by its approved procedures prior to designating a host state. Public hearings shall be held upon request in each candidate host state prior to final evaluation and selection.

(4) A party state which has been designated as a host state by the commission and which fails to fulfill its obligations as a host state may have its privileges under the compact suspended or membership in the compact revoked by the commission.

d. Each host state shall be responsible for the timely identification of a site and the timely development and operation of a regional facility. The proposed facility shall meet geologic, environmental and economic criteria which shall not conflict with applicable federal and host state laws and regulations.

(1) To the extent not prohibited by federal law, a host state may regulate and license any facility within its borders.

(2) To the extent not prohibited by federal law, a host state shall ensure the safe operation, closure, post-closure observation and maintenance, and institutional control of a facility, including adequate financial assurances by the operator and adequate emergency response procedures. It shall periodically review and report to the commission on the status of the post-closure and institutional control funds and the remaining useful life of the facility.

(3) A host state shall solicit comments from each party state and the commission regarding the siting, operation, financial assurances, closure, post-closure observation and maintenance, and institutional control of a regional facility.

e. A host state intending to close a regional facility within its borders shall notify the commission in writing of its intention and the reasons therefor.

(1) Except as otherwise provided, notification shall be given to the commission at least five years prior to the scheduled date of closure.

(2) A host state may close a regional facility within its borders in the event of an emergency or if a condition exists which constitutes a substantial threat to public health and safety. A host state shall notify the commission in writing within three days of its action and shall, within 30 working days, show justification for the closing.

(3) In the event that a regional facility closes before an additional or new facility becomes operational, the commission shall make interim arrangements for the storage or disposal of waste generated within the region until such time that a new regional facility is operational.

f. Fees and surcharges shall be imposed equitably upon all users of a regional facility, based upon criteria established by the commission.

(1) A host state shall, according to its lawful administrative procedures, approve fee schedules to be charged to all users of the regional facility within its borders. Except as provided herein, the fee schedules shall be established by the operator of a regional facility, under applicable state regulations, and shall be reasonable and sufficient to cover all costs related to the development, operation, closure, post-closure observation and maintenance, institutional control of the regional facility. The host state shall determine a schedule for contributions to the post-closure observation and maintenance, and institutional control funds. The fee schedules shall not be approved unless the commission has been given reasonable opportunity to review and make recommendations on the proposed fee schedules.

(2) A host state may, according to its lawful administrative procedures, impose a state surcharge per unit of waste received at any regional facility within its borders. The state surcharge shall be in addition to the fees charged for waste management. The surcharge shall be sufficient to cover all reasonable costs associated with administration and regulation of the facility. The surcharge shall not be established unless the commission has been provided reasonable opportunity to review and make recommendations on the proposed state surcharge.

(3) The commission shall impose a commission surcharge per unit of waste received at any regional facility. The total moneys collected shall be adequate to pay the costs and expenses of the commission and shall be remitted to the commission on a timely basis as determined by the commission. The surcharge may be increased or decreased as the commission deems necessary.

(4) Nothing herein shall be construed to limit the ability of the host state, or the political subdivision in which the regional facility is situated, to impose surcharges for purposes including, but not limited to, host community compensation and host community development incentives. The surcharges shall be reasonable and shall not be imposed unless the commission has been provided reasonable opportunity to review and make recommendations on the proposed surcharge. A surcharge may be recovered through the approved fee and surcharge schedules provided for in this section.

L.1983, c. 329, s. 2, Art. V, eff. Sept. 1, 1983.



Section 32:31-7 - Application Of Other Laws And Regulations

32:31-7. Application of other laws and regulations
Article VI. Other Laws and Regulations

a. Nothing in this compact shall be construed to abrogate or limit the regulatory responsibility or authority of the United States Nuclear Regulatory Commission or of an Agreement State under Section 274 of the Atomic Energy Act of 1954, as amended.

b. The laws or portions of those laws of a party state that are not inconsistent with this compact remain in full force.

c. Nothing in this compact shall make unlawful the continued development and operation of any facility already licensed for development or operation on the date this compact becomes effective.

d. No judicial or administrative proceeding pending on the effective date of the compact shall be affected by the compact.

e. Except as provided for in Article III b.(2) and c.(3), this compact shall not affect the relations between and the respective internal responsibilities of the government of a party state and its subdivisions.

f. The generation, treatment, storage, transportation, or disposal of waste generated by the atomic energy defense activities of the federal government as defined in Pub.L. 96-573, or federal research and development activities are not affected by this compact.

g. To the extent that the rights and powers of any state or political subdivision to license and regulate any facility within its borders and to impose taxes, fees, and surcharges on the waste managed at that regional facility do not operate as an unreasonable impediment to the transportation, treatment or disposal of waste, the rights and powers shall not be diminished by this compact.

h. No party state shall enact any law or regulation or attempt to enforce any measure which is inconsistent with this compact. These measures may provide the basis for the commission to suspend or terminate a party state's membership and privileges under this compact.

i. All laws and regulations, or parts thereof of any party state or subdivision or instrumentality thereof which are inconsistent with this compact are repealed and declared void. Any legal right, obligation, violation or penalty arising under these laws or regulations prior to the enactment of this compact, or not in conflict with it, shall not be affected.

j. Subject to Article III c.(2), no law or regulation of a party state or subdivision or instrumentality thereof may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

k. No law, ordinance, or regulation of any party state or any subdivision or instrumentality thereof shall prohibit, suspend, or unreasonably delay, limit or restrict the operation of a siting or licensing agency in the designation, siting, or licensing of a regional facility. Any such provision in existence at the time of ratification of this compact is repealed.

L.1983, c. 329, s. 2, Art. VI, eff. Sept. 1, 1983.



Section 32:31-8 - Eligible Parties; Effective Date; Revocation; Withdrawal; Termination

32:31-8. Eligible parties; effective date; revocation; withdrawal; termination
Article VII. Eligible Parties, Withdrawal, Revocation, Entry into Force, Termination

a. The initially eligible parties to this compact shall be the 11 states of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, and Vermont. Initial eligibility will expire June 30, 1984.

b. Each state eligible to become a party state to this compact shall be declared a party state upon enactment of this compact into law by the state, repeal of all statutes or statutory provisions that pose unreasonable impediments to the capability of the state to host a regional facility in a timely manner, and upon payment of the fees required by Article IV j.(1). An eligible state may become a party to this compact by an executive order by the governor of the state and upon payment of the fees required by Article IV j.(1). However, any state which becomes a party state by executive order shall cease to be a party state upon the final adjournment of the next general or regular session of its legislature, unless this compact has by then been enacted as a statute by the state and all statutes and statutory provisions that conflict with the compact have been repealed.

c. The compact shall become effective in a party state upon enactment by that state. It shall not become initially effective in the region until enacted into law by three party states and consent given to it by the Congress.

d. The first three states eligible to become party states to this compact which adopt this compact into law as required in Article VII b. shall immediately, upon the appointment of their commission members, constitute themselves as the Northeast Interstate Low-Level Radioactive Waste Commission. They shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall do those things necessary to organize the commission and implement the provisions of this compact.

(1) The commission shall be the judge of the qualifications of the party states and of its members and of their compliance with the conditions and requirements of this compact and of the laws of the party states relating to the enactment of this compact.

(2) All succeeding states eligible to become party states to this compact shall be declared party states pursuant to the provisions of section b. of this article.

e. Any state not expressly declared eligible to become a party state to this compact in section a. of this article may petition the commission to be declared eligible. The commission may establish such conditions as it deems necessary and appropriate to be met by a state requesting eligibility as a party state to this compact pursuant to the provisions of this section, including a public hearing on the application. Upon satisfactorily meeting such conditions and upon the affirmative vote of two-thirds of the commission, including the affirmative vote of the representatives of the host states in which any affected regional facility is located, the petitioning state shall be eligible to become a party state to this compact and may become a party state in the same manner as those states declared eligible in section a. of this article.

f. No state holding membership in any other regional compact for the management of low-level radioactive waste may become a member of this compact.

g. Any party state which fails to comply with the provisions of this compact or to fulfill its obligations hereunder may have its privileges suspended or, upon a two-thirds vote of the commission, after full opportunity for hearing and comment, have its membership in the compact revoked. Revocation shall take effect one year from the date the affected party state receives written notice from the commission of its action. All legal rights of the affected party state established under this compact shall cease upon the effective date of revocation, except that any legal obligations of that party state arising prior to revocation will not cease until they have been fulfilled. As soon as practicable after a commission decision suspending or revoking party state status, the commission shall provide written notice of the action and a copy of the resolution to the governors and the presiding officer of each body of the state legislatures of the party states, and to chairmen of the appropriate committees of the Congress.

h. Any party state may withdraw from this compact by repealing its authorization legislation, and all legal rights under this compact of the party state cease upon repeal. However, no withdrawal shall take effect until five years after the Governor of the withdrawing state has given notice in writing of the withdrawal to the commission and to the governor of each party state. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to that time.

(1) Upon receipt of the notification, the commission shall, as soon as practicable, provide copies to the governors and the presiding officer of each body of the state legislatures of the party states, and to the chairmen of the appropriate committees of the Congress.

(2) A regional facility in a withdrawing state shall remain available to the region for five years after the date the commission receives written notification of the intent to withdraw or until the prescheduled date of closure, which ever occurs first.

i. This compact may be terminated only by the affirmative action of the Congress or by the repeal of all laws enacting the compact in each party state. The Congress may by law withdraw its consent every five years after the compact takes effect.

(1) The consent given to this compact by the Congress shall extend to any future admittance of new party states under sections b. and e. of this article.

(2) The withdrawal of a party state from this compact under section h. or the revocation of a state's membership in this compact under section g. of this article shall not affect the applicability of the compact to the remaining party states.

L.1983, c. 329, s. 2, Art. VII, eff. Sept. 1, 1983.



Section 32:31-9 - Penalties

32:31-9. Penalties
Article VIII. Penalties

a. Each party state, consistent with federal and host state regulations and laws, shall enforce penalties against any person not acting as an official of a party state for violation of this compact in the party state. Each party state acknowledges that the shipment to a host state of waste packaged or transported in violation of applicable laws and regulations can result in the imposition of sanctions by the host state. These sanctions may include, but are not limited to, suspension or revocation of the violator's right of access to the facility in the host state.

b. Without the express approval of the commission, it shall be unlawful for any person to dispose of any low-level waste within the region except at a regional facility; provided, however, that this restriction shall not apply to waste which is permitted by applicable federal or state regulations to be discarded without regard to its radioactivity.

c. Unless specifically approved by the commission and affected host state(s) pursuant to Article IV, it shall be a violation of this compact for: (1) any person to deposit at a regional facility waste not generated within the region; (2) any regional facility to accept waste not generated within the region; and (3) any person to export from the region waste generated within the region.

d. Primary responsibility for enforcing the provisions of the law will rest with the affected state or states. The commission, upon a two-thirds vote of its members, may bring action to seek enforcement or appropriate remedies against violators of the provisions and regulations for this compact as provided for in Article IV.

L.1983, c. 329, s. 2, Art. VIII, eff. Sept. 1, 1983.



Section 32:31-10 - Compensation Provisions

32:31-10. Compensation provisions
Article IX. Compensation Provisions

a. The responsibility for ensuring compensation and clean-up during the operational and post-closure periods rests with the host state, as set forth herein.

(1) The host state shall ensure the availability of funds and procedures for compensation of injured persons, including facility employees, and property damage, except any possible claims for diminution of property values, due to the existence and operation of a regional facility, and for clean-up and restoration of the facility and surrounding areas.

(2) The state may satisfy this obligation by requiring bonds, insurance, compensation funds, or any other means or combination of means, imposed either on the facility operator or assumed by the state itself, or both. Nothing in this article alters the liability of any person or governmental entity under applicable state and federal laws.

b. The commission shall provide a means of compensation for persons injured or property damaged during the institutional control period due to the radioactive and waste management nature of the regional facility. This responsibility may be met by a special fund, insurance, or other means.

(1) The commission is authorized, at its discretion, to impose a waste management surcharge, to be collected by the operator or owner of the regional facility; to establish a separate insurance entity, formed by but separate from the commission itself, but under such terms and conditions as it decides, and exempt from state insurance regulations; to contract with this company or other entity for coverage; or to take any other measures, or combination of measures, to implement the goals of this section.

(2) The existence of this fund or other means of compensation shall not imply any liability by the commission, the non-host party states, or any of their officials and staff, which are exempted from liability by other provisions of this compact. Claims or suits for compensation shall be directed against the fund, the insurance company, or other entity, unless the commission, by regulation, directs otherwise.

c. Notwithstanding any other provisions, the commission fund, insurance, or other means of compensation shall also be available for third party relief during the operational and post-closure periods, as the commission may direct, but only to the extent that no other funds, insurance, tort compensation, or other means are available from the host state or other entities, under section a. of this Article or otherwise; provided, that this commission contribution shall not apply to clean-up or restoration of the regional facility and its environs during the operational and post-closure period.

d. The liability of the commission's fund, insurance entity, or any other means of compensation shall be limited to the amount currently contained therein; provided that the commission may set some lower limit to ensure the integrity and availability of the fund or other entity for liability.

L.1983, c. 329, s. 2, Art. IX, eff. Sept. 1, 1983.



Section 32:31-11 - Severability; Liberal Construction

32:31-11. Severability; liberal construction
Article X. Severability and Construction

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared by a federal court of competent jurisdiction to be contrary to the Constitution of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any other government, agency, person or circumstance shall not be affected thereby. The provisions of this compact shall be liberally construed to give effect to the purposes thereof.

L.1983, c. 329, s. 2, Art. X, eff. Sept. 1, 1983.



Section 32:32-1 - Findings, Determinations

32:32-1. Findings, determinations
The States of New York and New Jersey hereby find and determine that:

a. It is desirable, due to the special position of honor that Ellis and Liberty Islands occupy in our national heritage, to avoid conflicts regarding jurisdiction and sovereignty over those islands;

b. It is appropriate in this centennial year of the Statue of Liberty that the States of New York and New Jersey dedicate economic benefits attributable to Liberty and Ellis Islands to a purpose which is representative of the symbolic meaning of the national treasures located on those islands;

c. The homeless, because of the ease of access to interstate transportation and their inherently transient lifestyle, now travel frequently and unimpeded back and forth between the two states;

d. Homelessness is increasingly a regional problem that requires regional solutions, making it necessary and appropriate, therefore, for New York and New Jersey to work cooperatively in developing programs to address this urgent problem;

e. Accordingly, it is appropriate that New York and New Jersey annually dedicate the equivalent of the State and local tax revenues attributable directly to Ellis and Liberty Islands for the purpose of providing assistance to the homeless of New York and New Jersey; and,

f. Moreover, it is appropriate to create a bi-state fund, to receive from each state the sums represented by such state and local tax revenues and to effectuate the goals of the two states with respect to providing assistance to the homeless of New York and New Jersey.

L. 1987, c. 57, s. 1.



Section 32:32-2 - Definitions

32:32-2. Definitions
As used in this act:

a. "Fund" means the "Statue of Liberty Trust Fund."

b. "Not-for-profit corporation" and "charitable organization" means entities established pursuant to the not-for-profit corporation law of the State of New York, or pursuant to Title 15 or Title 16 of the Revised Statutes of the State of New Jersey, or Title 15A of the New Jersey Statutes, or otherwise established for charitable purposes pursuant to the laws of either state.

c. "Sponsor" means any of the following, whether they are entities of New York or New Jersey: the New York Department of Social Services, the New Jersey Department of Community Affairs, any other appropriate agency with responsibility for the homeless, counties, municipalities or other political subdivisions of either state, not-for-profit corporations or charitable organizations.

d. "Homeless person" means a person without a domicile who is unable to secure permanent and stable housing as determined by the commissioner of the New York Department of Social Services and the New Jersey Commissioner of Community Affairs.

e. "Homeless assistance" means financial assistance to sponsors as defined in this section for costs, including but not limited to, those associated with the provision of food, clothing, furnishings or equipment to homeless persons; establishment, construction and operation of housing for homeless persons, including eligible costs for the development of homeless projects in accordance with the provisions of Article 2A of the New York social services law, P.L. 1985, c. 48 (C. 55:13C-1 et seq.) and P.L. 1984, c. 180 (C. 52:27D-280 et seq.), and research relative to homeless persons.

L. 1987, c. 57, s. 2.



Section 32:32-3 - Statue Of Liberty Trust Fund

32:32-3. Statue of Liberty Trust Fund
There is created the "Statue of Liberty Trust Fund," which shall be a public body corporate and politic, constituting a public benefit corporation of the States of New York and New Jersey. The fund and its corporate existence shall continue until terminated by concurrent legislative action of the States of New York and New Jersey, which shall also provide for the distribution of all properties and rights held by the fund at the time of termination.

L. 1987, c. 57, s. 3.



Section 32:32-4 - Purpose Of Fund

32:32-4. Purpose of fund
The purpose of the fund shall be for the receipt and administration of appropriations from the States of New York and New Jersey as provided for herein, as well as grants-in-aid and gifts of real and personal property, including money, from any source whatsoever, to be used to provide food, shelter, and clothing and to otherwise provide aid to homeless persons within the States of New York and New Jersey, in accordance with the powers vested in it, as set forth in this act.

L. 1987, c. 57, s. 4.



Section 32:32-5 - Powers Of Fund

32:32-5. Powers of fund
The fund shall have the following powers:

a. To acquire real property or interests therein by purchase, lease, gift, devise or bequest and to improve, develop or rehabilitate such property.

b. To acquire personal property, including money, by purchase, lease, gift, devise or bequest.

c. To administer or to sell, convey, lease or otherwise dispose of any real or personal property acquired by it and to invest or expend the proceeds thereof and any other moneys made available to it from any other source, in such a manner as shall be consistent with and in furtherance of its corporate purposes.

d. To rent, buy, sell and deal in goods and merchandise in any way connected with or appropriate for providing for the needs of homeless persons.

e. To undertake any work, including the furnishing of services, equipment and materials in connection with providing for the needs of homeless persons.

f. To appoint officers, agents and employees and to fix their compensation and to retain such expert legal, financial and other consultant services as it deems necessary to carry out its powers.

g. To cooperate and contract with such other public and private agencies as may be appropriate in assisting the fund in carrying out its corporate purposes.

h. To make contracts and to execute all necessary instruments to carry out its corporate purposes.

i. To request the New York Department of Social Services, the New Jersey Department of Community Affairs and other appropriate agencies of each state to assist the fund in executing its responsibilities under this act. To this end, the fund shall seek the assistance of the departments and agencies for the following: development of applications for funding; review of proposed operating plans; site reviews; determination of public need; development, negotiation and execution of contracts; and such other tasks as the fund may deem appropriate. The departments and agencies shall cooperate with the fund to carry out such delegated tasks, to the extent funds are available for the administration thereof. The fund, to the extent possible, shall avoid duplicating existing or new programs of either state.

j. To sue and be sued to the extent permitted by the "New Jersey Tort Claims Act," N.J.S. 59:1-1 et seq., or the New York Court of Claims Act.

k. To have a seal and to alter it as it chooses.

l. To adopt measures and procedures to ensure that members of minority groups and women are provided meaningful opportunity to participate in contracts funded by the fund.

m. To do all things necessary or convenient to execute its corporate powers.

n. Notwithstanding any other provision of this section, the fund shall not, in the exercise of its powers or responsibilities under this act, assume the legal title to projects developed to aid homeless persons pursuant to this act.

L. 1987, c. 57, s. 5.



Section 32:32-6 - Board Of Directors

32:32-6. Board of directors
a. The fund shall be managed by an 11 member board of directors, five of whom shall be appointed by the Governor of New York and five of whom shall be appointed by the Governor of New Jersey. The five directors appointed by the Governor of New Jersey shall be subject to the advice and consent of the Senate. The 11th director, who shall be the chairperson of the board, shall be appointed jointly by the Governors of New York and New Jersey. Two directors shall be appointed by each governor to serve for initial terms of three years each, three directors shall be appointed by each governor to serve for initial terms of four years each, and the 11th director shall be appointed jointly by the governors to serve for a term of five years. All subsequent appointments shall be for terms of five years. All terms shall commence upon the date of appointment.

b. Each director shall continue to hold office until a successor is appointed. The resignation of any director shall be filed with the governor who shall have made the appointment and shall be effective when so filed. Vacancies occurring otherwise than by expiration of term of office shall be filled for the remainder of the unexpired term in the same manner as the original appointment. A director may be removed from office in accordance with the laws of the state from which the appointment was made relating to the removal of public officers serving at the pleasure of the Governor. The jointly appointed director may be removed from office in accordance with the law of either the State of New York or the State of New Jersey relating to the removal of public officers serving at the pleasure of the Governor.

c. The board may appoint a vice chairperson and such other officers as may be necessary or appropriate to accomplish its corporate purposes and may adopt bylaws to govern its conduct and the operation of the fund. No action of the board shall be binding unless taken at a meeting at which at least three members from each state are present and vote in favor thereof. The board may delegate to one or more of its members such powers as it may deem proper. Members of the board shall serve without compensation, but shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their duties.

L. 1987, c. 57, s. 6.



Section 32:32-7 - Contracts With Sponsors; Operating Plan

32:32-7. Contracts with sponsors; operating plan
a. Within the limits of moneys available, the fund is hereby authorized to enter into contracts with sponsors to provide homeless assistance pursuant to the expenditure plan adopted by the board of directors of the fund as provided in this section. The fund may authorize sponsors in turn to enter into subcontracts with counties, municipalities, other political subdivisions, not-for-profit corporations and charitable organizations to provide homeless assistance.

b. The board of directors of the fund shall annually identify the specific funding objectives of the fund and shall adopt a plan for the expenditure of the resources of the fund. The plan shall identify those projects which meet the specific funding objectives of the fund and for which the fund intends to provide resources. The plan shall be submitted to the Governor of the State of New Jersey and the Governor of the State of New York and shall not become effective without the approval of both governors. The governors shall approve or reject in writing the plan within 30 days of the receipt of the plan; however, the failure of either governor to do so within the time period without requesting an extension in writing of the period for approval or rejection shall be construed as approval of the plan by that governor.

c. The fund shall require that, in order to receive moneys pursuant to this section, the recipient must submit an operating plan, which shall include, but not be limited to the following:

(1) The manner in which the homeless assistance funds shall be used;

(2) The manner in which the operating expenses of the facility providing services to homeless persons shall be met;

(3) The services to be provided to homeless persons, including procedures for intake, referral and outreach;

(4) Where appropriate, the respective responsibilities of the recipient and of the municipality in which the services facility is located, in connection with the services to be provided;

(5) Where appropriate, a detailed description of the facility providing services or the facility proposed to be established;

(6) Evidence demonstrating that the activity to be performed under a contract pursuant to this section will comply with existing local, state and federal laws and regulations; and

(7) Such other information as the fund may deem necessary or appropriate.

d. Prior to entering into a contract with a recipient pursuant to this section, the fund shall determine that the recipient is a bona fide organization which shall have demonstrated by its past and current activities that it has the ability to satisfactorily provide service to homeless persons, that the organization is financially responsible, that the proposed homeless assistance project is financially viable and that the homeless assistance project has been determined to be appropriate for the needs of the homeless in the relevant community. In making this determination, the fund shall seek the assistance of the respective state departments and other appropriate agencies of each state with responsibility for programs for homeless persons.

e. Every contract entered into pursuant to this section for construction, renovation, rehabilitation or operation of housing for homeless persons shall contain a provision that in the event that the property which is the subject of the contract ceases to be used as housing for the homeless during a seven year period commencing with the date of the fund's written approval of occupancy of the housing, or any longer period of time as may be established in the contract, or in case of any other substantial violation, the fund may terminate the contract and may require the repayment of any moneys previously advanced to the recipient pursuant to the terms of the contract. In the case of any other contract, the period of performance shall be established by the fund.

f. The resources administered by the fund shall be apportioned equally between sponsors located within the State of New York and those located within the State of New Jersey.

L. 1987, c. 57, s. 7.



Section 32:32-8 - Appropriation By Each State

32:32-8. Appropriation by each state
a. Commencing with the state fiscal year commencing in calendar year 1987, and each fiscal year thereafter, as part of the state's budget process for the fiscal year, an appropriation shall be made by each state to the fund for the purpose of carrying out the purposes for which the fund was created.

b. (1) The annual appropriation by each state shall be an amount at least equal to the amount set forth in the annual certificate of each state's tax administrator.

(2) On or before the first day of the month preceding the month during which the state's fiscal year commences, the tax administrator shall deliver to his respective governor, the leaders of both houses of the Legislature and the chairperson of the fund an annual certificate setting forth the sum of: (a) his estimate determined in accordance with this section, of the net amount of tax revenues collected by his respective state and its localities during the preceding calendar year from the state and local taxes enumerated in subsection c. of this section which are attributable directly to Ellis and Liberty Islands, which estimate shall be made on a net basis taking into account the costs of administering and collecting the state and local taxes attributable to the islands; and (b) all tolls and fees described in subsection c. of this section which are collected by his respective state and its localities and one-half the amount of the tolls and fees collected by joint agencies of the two states during that calendar year.

(3) The sum set forth in the annual certificate of the tax administrator shall fix the amount of the required annual appropriation by the respective state to the fund. In making the estimate of the net collection during the calendar year of the state and local taxes attributable to Ellis and Liberty Islands, the tax administrators of the States of New York and New Jersey shall employ the uniform procedures and methods that shall be adopted jointly by them for that purpose.

(4) The tax administrator of either state shall not be liable for any overestimation or underestimation of tax revenues or any overstatement or understatement of tolls or fees contained in any certification made pursuant to this act, and any material overestimation or underestimation or any overstatement or understatement, as the case may be, shall be taken into account subsequently by way of subtracting the amount of any such overestimation or overstatement from or adding the amount of any such underestimation or understatement to certifications for subsequent calendar years.

c. (1) The collections of the following state and local taxes, presently or hereafter imposed, shall be taken into account for the purpose of the annual appropriation to be made by the states to the fund: (a) franchise taxes or business privilege or like taxes on the doing of business, (b) taxes imposed on the earnings or income of business entities (including corporations) or persons, and (c) sales and compensating use taxes.

(2) The tolls and fees which shall be taken into account for the purpose of the appropriation are those tolls and fees now or hereafter collected by either state and its localities, and each state shall also take into account one-half of the amount collected by joint agencies thereof, for the use of bridges, roads or other land connections providing access to or from Ellis and Liberty Islands.

(3) The following rules shall apply for the purpose of determining the amount, if any, of the tax revenues collected from the state and local taxes described in paragraph (1) of this subsection which are attributable directly to Ellis or Liberty Islands:

(a) If a state or locality, as part of its general state or local tax system, imposes such taxes on the islands, revenue attribution to Ellis or Liberty Islands of the receipts from any such taxes collected by the state or its localities shall be made by applying the same factors, method or concept with respect to allocation or attribution which is used by that state or the locality thereof imposing such tax for the purposes of determining allocation to that state or, if a local tax, to that locality; provided, however, such factors, method or concept shall be modified where appropriate to account for the fact that the allocation or attribution hereunder is not to the state or locality but to an area therein. In the case of revenues from sales and compensating use taxes, if the tax results from an event occurring on the islands, the state and local tax revenue derived therefrom shall be allocable to the islands; and

(b) In addition to the foregoing attribution of state and local taxes by the method set forth in subparagraph (a) above, the revenues collected from the following taxes, to the extent presently or hereafter imposed by the states and their localities, and to the extent not included in subparagraph (a) above, shall, for the purpose of this section, be deemed to be attributable directly to the islands;

(i) State and local sales and compensating use taxes imposed with respect to 1, the provision of water, sewerage, gas, electricity, telephone or like utilities or utility services when the utilities or utility services are used or consumed on Ellis or Liberty Islands, irrespective of the fact that the delivery of the utilities or utility services occurs off the islands, 2, the building of or the provision of access to or from Ellis or Liberty Islands, 3, the provision of sightseeing tours to, of or around Ellis or Liberty Islands, or both, or transportation to or from the islands, irrespective of the fact that the tour or transportation was purchased off the islands, 4, sales of food and beverages and other tangible personal property by providers of sightseeing tours to their patrons or by the providers of transportation to their passengers, 5, fuel and all other tangible personal property purchased by providers of tours or transportation and used directly in connection with the provision of tours or transportation. Where a sightseeing tour or transportation includes other sites or destinations, such taxes shall be apportioned.

(ii) State and local sales tax imposed by either state or its localities with respect to the purchase of tangible personal property, services or other items which are used or consumed on Ellis or Liberty Island by persons residing thereon or in connection with a trade or business conducted thereon if with respect to the use or consumption there is due and owing state or local compensating use tax.

(iii) State and local franchise taxes or business privilege or like taxes on the doing of business or taxes imposed on the earnings or income of business entities (including corporations), in the case of business activities conducted in either state which consists of 1, providing water, sewerage, gas, electricity, telephone or like utilities or utility services where the utilities or utility services are used or consumed on Ellis or Liberty Islands, 2, the building of or the provision of access to or from Liberty or Ellis Island or 3, conducting tours to, of or around Ellis or Liberty Islands, or both, or providing transportation to or from the islands. The portion of the state and local taxes derived from these business activities shall be attributable directly to Ellis and Liberty Islands.

(iv) 1, personal income taxes imposed by the states and their localities with respect to income, wages or earnings of resident individuals other than those residing on Ellis or Liberty Islands, derived from sources, including employment or self-employment within or on Ellis or Liberty Islands, or with respect to the building of or the provision of access to or from the islands, the conducting of tours to, of or around Ellis or Liberty Islands, or both, or the provision of transportation to or from the islands;

2, income or earnings taxes imposed by the states and localities thereof on nonresident individuals with respect to income, wages or earnings derived from sources, including employment or self-employment, within or on Ellis or Liberty Islands or with respect to the building of or the provision of access to or from the islands or the conducting of tours to, of or around Ellis or Liberty Islands, or both, or the provision of transportation to or from the islands; and

3, nonresident income and earnings taxes imposed by either state or its localities with respect to individuals residing on Ellis or Liberty Islands.

L.1987,c.57,s.8.



Section 32:32-9 - Examination Of Accounts; Report; Administration Of Fund

32:32-9. Examination of accounts; report; administration of fund
a. The moneys of the fund shall be retained by the fund and deposited into a general account and other accounts as the fund may deem necessary for the transaction of its business and shall be paid out in checks signed by the chairperson of the fund or other officer thereof as the fund may authorize by a resolution of the fund board.

b. The Comptroller of the State of New York and the Treasurer of the State of New Jersey and their legally authorized representatives are hereby authorized and empowered, either jointly or individually, from time to time, but not less than every two years, to examine the accounts and books of the fund, including its receipts, disbursements, contracts, investments and any other matters relating to its financial standing and shall make a report of the examination available to the legislative bodies of their respective states.

c. The fund shall not expend more than 5% of the annual appropriations made by the States of New York and New Jersey pursuant to section 8 of this act for the administration of the fund unless the fund shall have received prior written approval of the Governors of New York and New Jersey to expend a greater sum for the administration of the fund.

L. 1987, c. 57, s. 9.



Section 32:32-10 - Officers Of State Where Claim Arises

32:32-10. Officers of state where claim arises
The directors, officers and employees of the fund shall, with respect to any claim arising out of or in connection with the exercise of their duties or in the course of their employment as directors, officers or employees, be deemed to be officers or employees of the state where the claim arises, and any liability arising therefrom shall be governed by the laws of that state.

L. 1987, c. 57, s. 10.



Section 32:32-11 - Not Subject To Tax

32:32-11. Not subject to tax
a. It is hereby found, determined and declared that the creation of the fund and the carrying out of its corporate purposes is in all respects for the benefit of the people of the States of New York and New Jersey and in furtherance of their welfare, and is a public purpose, in that the fund will be performing a governmental function in the exercise of the powers conferred upon it by this act.

b. The fund shall not be subject to pay taxes or assessments, by the State of New Jersey, the State of New York, or by any political subdivision of either of them, on any property acquired by it or under its jurisdiction and control, or upon its activities in the operation and maintenance of such properties or upon the use of any moneys, revenues or other income received by it, or upon its income, or upon any of its fees, charges, grants, gifts, appropriations, receipts or other moneys received or to be received.

c. All contributions of real and personal property made to the fund, whether by gift, devise or bequest, shall qualify as deductions in computing the net taxable income of the donor for the purposes of any tax on or measured by income, or estate or gift tax, imposed by the States of New Jersey or New York or any political subdivision thereof, to the extent that such deductions are otherwise authorized by the law imposing such income, estate, or gift tax.

L. 1987, c. 57, s. 11.



Section 32:33-1 - Findings And Declaration Of Policy

32:33-1. Findings and declaration of policy
1. a. The compacting states find that:



(1) Industrialized/modular buildings are constructed in factories in the various states and are a growing segment of the nation's affordable housing and commercial building stock.

(2) The regulation of industrialized/modular buildings varies from state to state and locality, which creates confusion and burdens state and local building officials and the industrialized/modular building industry.

(3) Regulation by multiple jurisdictions imposes additional costs, which are ultimately borne by the owners and users of industrialized/modular buildings, restricts market access and discourages the development and incorporation of new technologies.

b. It is the policy of each of the compacting states to:



(1) Provide the states which regulate the design and construction of industrialized/modular buildings with a program to coordinate and uniformly adopt and administer the states' rules and regulations for such buildings, all in a manner to assure interstate reciprocity.

(2) Provide to the United States Congress assurances that would preclude the need for a voluntary preemptive federal regulatory system for modular housing, as outlined in Section 572 of the Housing and Community Development Act of 1987, Pub.L.100-242, including development of model standards for modular housing construction, such that design and performance will insure quality, durability and safety; and will be in accordance with cost-effective energy conservation standards; all to promote the lowest total construction and operating costs over the life of such housing.

L.1991,c.457,s.1.



Section 32:33-2 - Definitions

32:33-2. Definitions
2. As used in this compact, unless the context clearly requires otherwise:

"Commission" means the Interstate Industrialized/Modular Buildings Commission.



"Industrialized/modular building" means any building which is of closed construction; that is, constructed in such a manner that concealed parts or processes of manufacture cannot be inspected at the site without disassembly, damage or destruction, and which is made or assembled in manufacturing facilities off the building site for installation, or assembly and installation on the building site. "Industrialized/modular building" includes, but is not limited to, modular housing which is factory-built single-family and multifamily housing, including closed wall panelized housing, and other modular nonresidential buildings. "Industrialized/modular building" does not include any structure subject to the requirements of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. s.5401 et seq.).

"Interim reciprocal agreement" means a formal reciprocity agreement between a noncompacting state wherein the noncompacting state agrees that labels evidencing compliance with the model rules and regulations for industrialized/modular buildings, as authorized in Article VIII, section 8, shall be accepted by the state and its subdivisions to permit installation and use of industrialized/modular buildings. Further, the noncompacting state agrees that by legislation or regulation, and appropriate enforcement by uniform administrative procedures, the noncompacting state requires all industrialized/modular building manufacturers within that state to comply with the model rules and regulations for industrialized/modular buildings.

"Model rules and regulations for industrialized/modular buildings" means the construction standards adopted by the commission, after consideration of any recommendations from the rules development committee, which govern the design, manufacture, handling, storage, delivery and installation of industrialized/modular buildings and building components. The construction standards and any amendments thereof shall conform insofar as practicable to model building codes and referenced standards generally accepted and in use throughout the United States.

"State" means a state of the United States, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

"Uniform administrative procedures" means the procedures adopted by the commission, after consideration of any recommendations from the rules development committee, which state and local officials and other parties in one state will utilize to assure state and local officials and other parties in other states of the substantial compliance of industrialized/modular building construction with the construction standard of requirements of those other states; to assess the adequacy of building systems; and to verify and assure the competency and performance of evaluation and inspection agencies.

L.1991,c.457,s.2.



Section 32:33-3 - Creation Of Commission

32:33-3. Creation of commission
3. The compacting states hereby create the Interstate Industrialized/Modular Buildings Commission. The commission shall be a body corporate of each compacting state and an agency thereof. The commission shall have all the powers and duties set forth herein and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states.

L.1991,c.457,s.3.



Section 32:33-4 - Selection Of Commissioners

32:33-4. Selection of commissioners
4. The commission shall be selected as follows:



a. As each state becomes a compacting state, one resident shall be appointed as commissioner. The commissioner shall be selected by the governor of the compacting state, being designated from the state agency charged with regulating industrialized/modular buildings or, if a state agency does not exist, being designated from among those building officials with the most appropriate responsibilities in the state. The commissioner may designate another official as an alternate to act on behalf of the commissioner at commission meetings which the commissioner is unable to attend.

b. Each state commissioner shall be appointed, suspended, or removed and shall serve subject to and in accordance with the laws of the state which the commissioner represents; and each vacancy occurring shall be filled in accordance with the laws of the state wherein the vacancy exists.

c. When three state commissioners have been appointed in the manner described, those state commissioners shall select one additional commissioner who shall be a representative of manufacturers of industrial- or commercial-use industrialized/modular buildings. When six state commissioners have been appointed in the manner described, the state commissioners shall select a second additional commissioner who shall be a representative of consumers of industrialized/modular buildings. With each addition of three state commissioners, the state commissioners shall appoint one additional representative commissioner, alternating between a representative of manufacturers of industrialized/modular buildings and consumers of industrialized/modular buildings. The ratio between state commissioners and representative commissioners shall be three to one.

d. In the event states withdraw from the compact or, for any other reason, the number of state commissioners is reduced, the state commissioners shall remove the last added representative commissioner as necessary to maintain a ratio of state commissioners to representative commissioners of three to one.

e. Upon a majority vote of the state commissioners, the state commissioners may remove, fill a vacancy created by, or replace any representative commissioner, provided that any replacement is made from the same representative group and a three to one ratio is maintained. Unless provided otherwise, the representative commissioners shall have the same authority and responsibility as the state commissioners.

f. In addition, the commission may have as a member one commissioner representing the United States government if federal law authorizes such representation. This commissioner shall not vote on matters before the commission. The commissioner shall be appointed by the President of the United States, or in another manner as may be provided by Congress.

L.1991,c.457,s.4.



Section 32:33-5 - Voting

32:33-5. Voting
5. Each commissioner, except the commissioner representing the United States government, shall be entitled to one vote on the commission. A majority of the commissioners shall constitute a quorum for the transaction of business. Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the quorum present and voting.

L.1991,c.457,s.5.



Section 32:33-6 - Organization And Management

32:33-6. Organization and management
6. a. The commission shall:



(1) Elect annually, from among its members, a chairman, a vice chairman and a treasurer, and select a secretariat, which shall provide an individual who shall serve as secretary of the commission. The commission shall fix and determine the duties and compensation of the secretariat.

(2) Adopt a seal.



(3) Adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules and regulations.

(4) Establish and maintain an office at the same location as the office maintained by the secretariat for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call additional meetings and upon the request of a majority of the commissioners of three or more of the compacting states shall call an additional meeting.

(5) Annually report to the governor and legislature of each compacting state regarding its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

b. The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

L.1991,c.457,s.6.



Section 32:33-7 - Committees

32:33-7. Committees
7. The commission shall establish such committees as it deems necessary, including, but not limited to, the following:

a. An executive committee which functions when the full commission is not meeting, as provided in the bylaws of the commission. The executive committee shall ensure that proper procedures are followed in implementing the commission's programs and in carrying out the activities of the compact. The executive committee shall be elected by vote of the commission. It shall be comprised of at least three and no more than nine commissioners, selected from those commissioners who are representatives of the governor of their respective states.

b. A rules development committee appointed by the commission. The committee shall be consensus-based and consist of not less than seven nor more than 21 members. Committee members shall include state building regulatory officials; manufacturers of industrialized/modular buildings; private, third-party inspection agencies; and consumers. This committee may recommend procedures which state and local officials, and other parties, in one state, may utilize to assure state and local officials, and other parties, in other states, of the substantial compliance of industrialized/modular building construction with the construction standard requirements of those other states; to assess the adequacy of building systems; and to verify and assure the competency and performance of evaluation and inspection agencies. This committee may also recommend construction standards for the design, manufacture, handling, storage, delivery and installation of industrialized/modular buildings and building components. The committee shall submit its recommendations to the commission, for the commission's consideration in adopting and amending the uniform administrative procedures and the model rules and regulations for industrialized/modular buildings. The committee may also review the regulatory programs of the compacting states to determine whether those programs are consistent with the uniform administrative procedures or the model rules and regulations for industrialized/modular buildings and may make recommendations concerning the states' programs to the commission. In carrying out its functions, the rules committee may conduct public hearings and otherwise solicit public input and comment.

c. Any other advisory, coordinating or technical committees, membership of which may include private persons, public officials, associations or organizations. These committees may consider any matter of concern to the commission.

d. Any additional committees that the commission's bylaws may provide for.

L.1991,c.457,s.7.



Section 32:33-8 - Power And Authority

32:33-8. Power and authority
8. In addition to the powers conferred elsewhere in this compact, the commission shall have power to:

a. Collect, analyze and disseminate information relating to industrialized/modular buildings.

b. Undertake studies of existing laws, codes, rules and regulations, and administrative practices of the states relating to industrialized/modular buildings.

c. Assist and support committees and organizations which promulgate, maintain and update model codes or recommendations for uniform administrative procedures or model rules and regulations for industrialized/modular buildings.

d. Adopt and amend uniform administrative procedures and model rules and regulations for industrialized/modular buildings.

e. Make recommendations to compacting states for the purpose of bringing those states' laws, codes, rules and regulations and administrative practices into conformance with the uniform administrative procedures or the model rules and regulations for industrialized/modular buildings, provided that these recommendations shall be made to the appropriate state agency with due consideration for the desirability of uniformity while also giving appropriate consideration to special circumstances which may justify variations necessary to meet unique local conditions.

f. Assist and support the compacting states with monitoring of plan review and inspection programs, which will assure that the compacting states have the benefit of uniform industrialized/modular building plan review and inspection programs.

g. Assist and support organizations which train state and local government and other program personnel in the use of uniform industrialized/modular building plan review and inspection programs.

h. Encourage and promote coordination of state regulatory action relating to manufacturers, public or private inspection programs.

i. Create and sell labels to be affixed to industrialized/modular building units, constructed in or regulated by compacting states, where these labels will evidence compliance with the model rules and regulations for industrialized/modular buildings, enforced in accordance with the uniform administrative procedures. The commission may use receipts from the sale of labels to help defray the operating expenses of the commission.

j. Assist and support compacting states' investigations into and resolutions of consumer complaints which relate to industrialized/modular buildings constructed in one compacting state and sited in another compacting state.

k. Borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, association, person, firm or corporation.

l. Accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

m. Establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real or personal property and any interest therein.

n. Enter into contracts and agreements, including but not limited to, interim reciprocal agreements with noncompacting states.

L.1991,c.457,s.8.



Section 32:33-9 - Finance

32:33-9. Finance
9. a. The commission shall submit to the governor or designated officer or officers of each compacting state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

b. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the compacting states. The total amount of appropriations requested under the budget shall be apportioned among the compacting states as follows: one-half in equal shares; one-fourth among the compacting states in accordance with the ratio of their populations to the total population of the compacting states, based on the last decennial federal census; and one-fourth among the compacting states in accordance with the ratio of industrialized/modular building units manufactured in each state to the total of all units manufactured in all of the compacting states.

c. The commission shall not pledge the credit of any compacting state. The commission may meet any of its obligations in whole or in part with funds available to it by donations, grants, or sale of labels, provided that the commission takes specific action setting aside these funds prior to incurring any obligation to be met in whole or in part in this manner. Except where the commission makes use of funds available to it by donations, grants or sale of labels, the commission shall not incur any obligation prior to the allotment of funds by the compacting states adequate to meet the same.

d. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

e. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the compacting states and any person authorized by the commission.

f. Nothing contained in this article shall be construed to prevent commission compliance relating to audit or inspection of accounts by or behalf of any government contributing to the support of the commission.

L.1991,c.457,s.9.



Section 32:33-10 - Entry Into Force And Withdrawal

32:33-10. Entry into force and withdrawal
10. a. This compact shall enter into force when enacted into law by any three states. Therefore, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all compacting states whenever there is a new enactment of the compact.

b. Any compacting state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a compacting state prior to the time of that withdrawal.

L.1991,c.457,s.10.



Section 32:33-11 - Reciprocity

32:33-11. Reciprocity
11. If the commission determines that the standards for industrialized/modular buildings prescribed by statute, rule or regulation of compacting state are at least equal to the commission's model rules and regulations for industrialized/modular buildings, and that these state standards are enforced by the compacting state in accordance with the uniform administrative procedures, industrialized/modular buildings approved by a compacting state shall be deemed to have been approved by all the compacting states for placement in those states in accordance with procedures prescribed by the commission.

L.1991,c.457,s.11.



Section 32:33-12 - Effect On Other Laws And Jurisdiction

32:33-12. Effect on other laws and jurisdiction
12. Nothing in this compact shall be construed to:



a. Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction pursuant to this compact is expressly conferred upon another agency or body.

b. Supersede or limit the jurisdiction of any court of the United States.

L.1991,c.457,s.12.



Section 32:33-13 - Construction And Severability

32:33-13. Construction and severability
13. The compact shall be liberally construed so as to effectuate the purpose thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

L.1991,c.457,s.13.






Title 33 - Intoxicating Liquors

Section 33:1-1 - Definitions.

33:1-1 Definitions.

33:1-1. For the purpose of this chapter, the following words and terms shall be deemed to have the meanings herein given to them:

a."Alcohol." Ethyl alcohol, hydrated oxide of ethyl or neutral spirits from whatever source or by whatever process produced.

b."Alcoholic beverage." Any fluid or solid capable of being converted into a fluid, suitable for human consumption, and having an alcohol content of more than one-half of one per centum (1/2 of 1%) by volume, including alcohol, beer, lager beer, ale, porter, naturally fermented wine, treated wine, blended wine, fortified wine, sparkling wine, distilled liquors, blended distilled liquors and any brewed, fermented or distilled liquors fit for use for beverage purposes or any mixture of the same, and fruit juices.

c."Building." A structure of which licensed premises are or may be a part, including all rooms, cellars, outbuildings, passageways, closets, vaults, yards, attics, and every part of the structure of which the licensed premises are a part, and of any other structure to which there is a common means of access, and any other appurtenances.

d."Commissioner." The Director of the Division of Alcoholic Beverage Control.

e."Container." Any glass, can, bottle, vessel or receptacle of any material whatsoever used for holding alcoholic beverages, which container is covered, corked or sealed in any manner whatsoever.

f."Eligible." The status of a person who is a citizen of the United States, a resident of this State, of good moral character and repute, and of legal age.

g."Governing board or body." The board or body which governs a municipality, including a board of aldermen in municipalities so governed; but in every municipality having a board of public works which exercises general licensing powers such board shall be considered as the governing board or body.

h."Importing." The act of bringing or causing to be brought any alcoholic beverage into this State.

i."Illicit beverage." Any alcoholic beverage manufactured, distributed, bought, sold, bottled, rectified, blended, treated, fortified, mixed, processed, warehoused, possessed or transported in violation of this chapter, or on which any federal tax or tax imposed by the laws of this State has not been paid; and any alcoholic beverage possessed, kept, stored, owned or imported with intent to manufacture, sell, distribute, bottle, rectify, blend, treat, fortify, mix, process, warehouse or transport in violation of the provisions of this chapter.

j."Licensed building." Any building containing licensed premises.

k."Licensed premises." Any premises for which a license under this chapter is in force and effect.

l."Magistrate." The Superior Court or municipal court.

m."Manufacturer." Any person who, directly or indirectly, personally or through any agency whatsoever, engages in the making or other processing whatsoever of alcoholic beverages.

n."Municipality." Any city, town, township, village, or borough, including a municipality governed by a board of commissioners or improvement commission, but excluding a county.

o."Municipal board." The municipal board of alcoholic beverage control as established by this chapter.

p."Officer." Any sheriff, deputy sheriff, constable, police officer, member of the Division of State Police, or any other person having the power to execute a warrant for arrest, or any inspector or investigator of the Division of Alcoholic Beverage Control.

q."Original container." Any container in which an alcoholic beverage has been delivered to a retail licensee.

r."Person." Any natural person or association of natural persons, association, trust company, partnership, corporation, organization, or the manager, agent, servant, officer, or employee of any of them.

s."Premises." The physical place at which a licensee is or may be licensed to conduct and carry on the manufacture, distribution or sale of alcoholic beverages, but not including vehicular transportation.

t."Restaurant." An establishment regularly and principally used for the purpose of providing meals to the public, having an adequate kitchen and dining room equipped for the preparing, cooking and serving of food for its customers and in which no other business, except such as is incidental to such establishment, is conducted.

u."Retailer." Any person who sells alcoholic beverages to consumers.

v."Rules and regulations." The rules and regulations established from time to time by the director.

w."Sale." Every delivery of an alcoholic beverage otherwise than by purely gratuitous title, including deliveries from without this State and deliveries by any person without this State intended for shipment by carrier or otherwise into this State and brought within this State, or the solicitation or acceptance of an order for an alcoholic beverage, and including exchange, barter, traffic in, keeping and exposing for sale, serving with meals, delivering for value, peddling, possessing with intent to sell, and the gratuitous delivery or gift of any alcoholic beverage by any licensee.

x."Unlawful alcoholic beverage activity." The manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of any alcoholic beverage in violation of this chapter, or the importing, owning, possessing, keeping or storing in this State of alcoholic beverages with intent to manufacture, sell, distribute, bottle, rectify, blend, treat, fortify, mix, process, warehouse or transport alcoholic beverages in violation of this chapter, or the owning, possessing, keeping or storing in this State of any implement or paraphernalia for the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of alcoholic beverages with intent to use the same in the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of alcoholic beverages in violation of this chapter, or to aid or abet another in the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of alcoholic beverages in violation of this chapter, or the aiding or abetting of another in any of the foregoing activities.

y."Unlawful property." All illicit beverages and all implements, vehicles, vessels, airplanes, and paraphernalia for the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of illicit beverages used in the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of illicit beverages or owned, possessed, kept or stored with intent to use the same in the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of illicit beverages, whether such use be by the person owning, possessing, keeping, or storing the same, or by another with the consent of such person; and all alcoholic beverages, fixtures and personal property located in or upon any premises, building, yard or inclosure connected with a building, in which an illicit beverage is found, possessed, stored or kept.

z."Wholesaler." Any person who sells an alcoholic beverage for the purpose of resale either to a licensed wholesaler or to a licensed retailer, or both.

aa."Limousine." A motor vehicle used in the business of carrying passengers for hire to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, or is furnished without fare as an accommodation for a patron in connection with other business purposes, and with a seating capacity in no event of more than 14 passengers, not including the driver, provided, that such a motor vehicle shall not have a seating capacity in excess of four passengers, not including the driver, beyond the maximum passenger seating capacity of the vehicle, not including the driver, at the time of manufacture. This shall not include taxicabs, hotel or airport shuttles and buses, buses employed solely in transporting school children or teachers to and from school, vehicles owned and operated directly or indirectly by businesses engaged in the practice of mortuary science when those vehicles are used exclusively for providing transportation related to the provision of funeral services or vehicles owned and operated without charge or remuneration by a business entity for its own purposes.

bb."Entertainment facility" is a privately-owned facility in which athletic, commercial, cultural, or artistic events are featured.

cc."Powdered alcohol." Any powder or crystalline substance containing alcohol, as defined in subsection a. of this section, produced for human consumption.

Any definition herein contained shall apply to the same word in any form. Thus "sell" means to make a "sale" as above defined.

amended 1953, c.32, s.1; 1985, c.157, s.1; 1991, c.91, s.342; 1997, c.8, s.1; 1999, c.356, s.1; 2000, c.83, s.5; 2001, c.416, s.1; 2015, c.137, s.1.



Section 33:1-1.1 - Presumption As To Fitness For Beverage Purposes And Alcoholic Content

33:1-1.1. Presumption as to fitness for beverage purposes and alcoholic content
In any proceeding for any violation of this chapter, or any ordinance or resolution enacted pursuant thereto, any alcohol, beer, lager beer, ale, porter, naturally fermented wine, treated wine, blended wine, fortified wine, sparkling wine, distilled liquors, blended distilled liquors and any brewed, fermented or distilled liquors, shall be presumed to be fit and intended for use for beverage purposes and to contain more than one-half of one per cent of alcohol by volume.



Section 33:1-2 - License Required, Terms; Personal Use; Brand Registration; Fees.

33:1-2 License required, terms; personal use; brand registration; fees.

33:1-2. a. It shall be unlawful to manufacture, sell, possess with intent to sell, transport, warehouse, rectify, blend, treat, fortify, mix, process, bottle or distribute alcoholic beverages in this State, except pursuant to and within the terms of a license, or as otherwise expressly authorized, under this chapter; but any drink actually intended for immediate personal use may be mixed by any person. Except as hereinafter provided, a person may, without limitation, purchase any amount of alcoholic beverages intended in good faith to be used solely for personal use and may personally transport those alcoholic beverages so purchased for personal use in any vehicle from a point within this State. Alcoholic beverages intended in good faith solely for personal use may be transported, by the owner thereof, in a vehicle other than that of the holder of a transportation license, from a point outside this State to the extent of, not exceeding 1/4 barrel or one case containing not in excess of 12 quarts in all, of beer, ale or porter, and one gallon of wine and two quarts of other alcoholic beverages within any consecutive period of 24 hours; provided, however, that except pursuant to and within the terms of a license or permit issued by the director, no person shall transport into this State or receive from without this State into this State, alcoholic beverages where the alcoholic beverages are transported or received from a state which prohibits the transportation into that state of alcoholic beverages purchased or otherwise obtained in the State of New Jersey. If any person or persons desire to transport alcoholic beverages intended only for personal use in quantities in excess of those above-mentioned, an application may be made to the director who may, upon being satisfied of the good faith of the applicant, and upon payment of a fee of $25.00 issue a special permit limited by such conditions as the director may impose, authorizing the transportation of alcoholic beverages in quantities in excess of those above-mentioned.

b.A holder of a Class B license under R.S.33:1-11 shall not sell or deliver for sale in New Jersey any brand of alcoholic beverage for resale in this State unless the alcoholic beverage is acquired from the brand owner, or his authorized agent, or a wholesale licensee designated as the registered distributor by the brand owner, or his authorized agent.

c.No licensee shall knowingly sell, offer for sale, deliver, receive or purchase, for resale in this State, any alcoholic beverage, including private label brands owned by a retailer and exclusive brands owned by a manufacturer or wholesaler and offered for sale or sold by such manufacturer or wholesaler exclusively to one New Jersey retailer or affiliated retailer, unless the brand owner or his authorized agent files with the Director of the Division of Alcoholic Beverage Control a brand registration schedule containing such information as the director shall by rule or regulation require. Each brand registration schedule must be renewed annually by January 1 of each year.

d.Each person who files a brand registration schedule and amendments thereto shall pay a filing fee of $23 per filing for each initial brand registration and annual renewal and $10 for each amendment. All wines shall be subject to the initial brand registration and annual renewal filings and fees, except that different vintages of the same wine shall not require separate brand registrations or renewals. Any registration may be suspended or revoked in the same manner as an alcoholic beverage license for any violation of Title 33 of the Revised Statutes and the rules and regulations promulgated thereto.

e.Nothing contained in this section shall be deemed to limit or modify the prohibition against discrimination in the sale of any nationally advertised brand of alcoholic beverages to currently authorized wholesalers as set forth in P.L.1966, c.59 (C.33:1-93.6 et seq.) nor shall this section be deemed to require the sale to anyone other than authorized retailers of private label brands which are owned by a retailer or exclusive brands which are owned by a manufacturer or wholesaler and offered for sale or sold by the manufacturer or wholesaler exclusively to one retailer or affiliated retailer, in this State.

f.No person shall sell, offer for sale, or deliver, receive or purchase for resale in this State, any product consisting of or containing powdered alcohol.

amended 1938, c.79; 1963, c.100, s.1; 1968, c.298, s.1; 1984, c.233; 1991, c.402; 1992, c.188, s.1; 1996, c.152; 2015, c.137, s.2.



Section 33:1-3 - Alcoholic Beverage Control

33:1-3. Alcoholic beverage control
It shall be the duty of the Director of the Division of Alcoholic Beverage Control in the Department of Law and Public Safety to supervise the manufacture, distribution and sale of alcoholic beverages in such a manner as to fulfill the public policy and legislative purpose of this act as expressed in section 4 of P.L. 1985, c. 258 (C. 33:1-3.1).

Amended by L. 1985, c. 258, s. 1, eff. July 31, 1985.



Section 33:1-3.1 - Short Title; Findings, Declarations

33:1-3.1. Short title; findings, declarations
a. Title 33 of the Revised Statutes (R.S. 33:1-1 et seq.) shall be known and may be cited as the "New Jersey Alcoholic Beverage Control Act."

b. The Legislature hereby finds and declares as the public policy of this State and the legislative purpose of Title 33 the following:

(1) To strictly regulate alcoholic beverages to protect the health, safety and welfare of the people of this State.

(2) To foster moderation and responsibility in the use and consumption of alcoholic beverages.

(3) To protect the collection of State taxes imposed upon alcoholic beverages.

(4) To protect the interests of consumers against fraud and misleading practices in the sale of alcoholic beverages.

(5) To protect against the infiltration of the alcoholic beverage industry by persons with known criminal records, habits or associations. Participation in the industry as a licensee under this act shall be deemed a revocable privilege conditioned upon the proper and continued qualification of the licensee.

(6) To provide a framework for the alcoholic beverage industry that recognizes and encourages the beneficial aspects of competition.

(7) To maintain trade stability.

(8) To maintain a three-tier (manufacturer, wholesaler, retailer) distribution system.

(9) To maintain primary municipal control over the retailing of alcoholic beverages.

(10) To prohibit discrimination in the sale of alcoholic beverages to retail licensees.

L. 1985, c. 258, s. 4, eff. July 31, 1985.



Section 33:1-4 - Appointment Power Of Director

33:1-4. Appointment power of director
The director is hereby empowered:

a. To maintain suitable headquarters for said division and such other offices and establishments within the State as he may determine necessary; to organize said division, creating such bureaus and altering them in such manner and at such times as he considers advisable.

b. To appoint and have at all times five deputy directors who shall each receive such salary as shall be approved by the director and the president of the Civil Service Commission, subject to availability of funds and who shall be removable by the director for cause, and who shall be respectively in charge of the bureaus assigned to them by the director. Each such deputy shall, before entering upon the duties of his office, if required by the director, give bond, to be approved by the director, in the sum of $12,000.00. Deputy directors shall not be subject to the provisions of Title 11, Civil Service.

c. To appoint such clerical force and employees as he may deem necessary and to fix their duties, all of whom shall be subject to the provisions of Title 11, Civil Service.

d. To appoint such investigators and executive assistants as he may deem necessary and to fix their duties and compensation. Investigators and executive assistants shall (1) not be subject to the provisions of Title 11, Civil Service, and (2) shall be removable by the director at will; provided, however, that any person who has been employed as such investigator or executive assistant for a period of three years shall serve during good behavior and shall not be removed except for cause. The director, deputies, executive assistants and investigators shall have authority to investigate, and to arrest, without warrant, for violations of this chapter committed in their presence, and shall have all the authority and powers of peace officers to enforce this chapter.

e. To appoint for short-time employment or for the purpose of performing specified expert or specialist service such experts and specialists as from time to time he shall deem necessary to carry out the provisions of this chapter, and to determine the specified duty, salary or fee and term of service. Such experts or specialists shall not be subject to the provisions of Title 11, Civil Service.

f. To appoint such counsel and other legal assistants as he shall deem necessary to carry out the provisions of this chapter and to fix their powers, duties, salaries and terms of office. Such counsel and assistants shall not be subject to the provisions of Title 11, Civil Service.

Amended by L. 1942, c. 155, p. 458, s. 1; L. 1944, c. 216, p. 755, s. 1; L. 1945, c. 229, p. 743, s. 1; L. 1962, c. 65, s. 7, eff. July 1, 1962; L. 1973, c. 139, s. 1, eff. May 17, 1973; L. 1985, c. 76, s. 9, eff. March 14, 1985.



Section 33:1-4.1 - Use Of Funds Collected As Fees, Penalties

33:1-4.1. Use of funds collected as fees, penalties
14. All fees and penalties collected by the Director of the Division of Alcoholic Beverage Control pursuant to the provisions of Title 33 of the Revised Statutes shall be forwarded to the State Treasurer for deposit in a special nonlapsing fund. Monies in the fund shall be used exclusively for the operation of the Alcoholic Beverage Control Enforcement Bureau in the Division of State Police and the Division of Alcoholic Beverage Control and for reimbursement of all additional costs of enforcement of the provisions of Title 33 incurred by the Department of Law and Public Safety.

L.1992,c.188,c.14.



Section 33:1-5 - Boards Of Alcoholic Beverage Control In Municipalities Of 15,000 Inhabitants Or More, Appointment, Term, Etc.

33:1-5. Boards of alcoholic beverage control in municipalities of 15,000 inhabitants or more, appointment, term, etc.
Each municipality now or hereafter having a population of fifteen thousand or more, according to Federal or State census, may establish in and for such municipality, by resolution or ordinance of the governing board or body now established by law in respect to such municipality, a municipal board of alcoholic beverage control, which shall consist of three persons, no more than two of whom shall be of the same political party, who shall be chosen and appointed by the governing board or body of such municipality, for a term of three years; but one of the initial appointments shall be for one year, another for two years, and the third for three years. In the case of any vacancy occurring before the expiration of any term, the appointment to fill such vacancy shall be only for the unexpired term.

The members of such municipal board shall receive no salaries, except in counties of the first class, in which such members may be paid salaries not to exceed three thousand dollars ($3,000.00) per annum, and they shall be removable by the appointing authority for cause. Such members shall not be subject to the provisions of Title 11, Civil Service, and may be members of said governing board or body of said municipality.

No salaried member of such municipal board of alcoholic beverage control may be an official, officer or employee of the State of New Jersey, or any county or municipality therein.

Amended by L.1942, c. 143, p. 437, s. 1, eff. July 4, 1942.



Section 33:1-5.4 - Secretary To Board Of Alcoholic Beverage Control

33:1-5.4. Secretary to board of alcoholic beverage control
Any board of alcoholic beverage control established pursuant to section 33:1-5 of the Revised Statutes may, with the approval of the governing board or body of the municipality, appoint a secretary, who shall receive such annual salary as shall be fixed by such governing board or body of the municipality; but any person now serving any such board with the title of clerk to the chairman shall be designated as secretary to such board.

L.1947, c. 269, p. 971, s. 1, eff. June 11, 1947.



Section 33:1-6 - Only Eligible Persons To Be Appointed

33:1-6. Only eligible persons to be appointed
No person shall be appointed to any office, position or employment under this chapter unless he is eligible as hereinbefore defined but clerical employees need not be of legal age.



Section 33:1-7 - Officers And Employees Not To Be Interested In Liquor Industry; Acceptance Of Gifts

33:1-7. Officers and employees not to be interested in liquor industry; acceptance of gifts
No person appointed to any office, position or employment under this chapter while holding said office, position or employment, shall directly or indirectly, individually or as a member of a partnership or as a stockholder of a corporation or any other association have any interest whatsoever in the manufacture, sale or distribution of alcoholic beverages, or in any enterprise or industry dealing or connected with alcoholic beverages or kindred or cognate thereto; nor shall any such person accept any gift, gratuity, or anything of value whatsoever from any licensee or applicant for a license, directly or indirectly; but it shall not be a violation of this chapter for such person to purchase or possess for consumption and not for resale any alcoholic beverages.



Section 33:1-8 - Form Of Official Bonds; Force And Effect

33:1-8. Form of official bonds; force and effect
All bonds made or furnished by any person appointed to any office, position or employment under this chapter, except the commissioner, shall be given to the commissioner and are to be approved as to form and sufficiency by the commissioner and be conditioned for the proper accounting of public funds intrusted to the care of said person and shall remain in force and effect notwithstanding expiration of office or appointment or employment or removal therefrom.



Section 33:1-9 - Classes Of Licenses

33:1-9. Classes of licenses
Licenses shall be of the following classes:

Class A--Manufacturer's license.

Class B--Wholesaler's license.

Class C--Retailer's license.

Class D--Transportation license.

Class E--Public warehouse license.



Section 33:1-10 - Class A Licenses; Subdivisions; Fees.

33:1-10 Class A licenses; subdivisions; fees.

33:1-10. Class A licenses shall be subdivided and classified as follows:

Plenary brewery license. 1a. The holder of this license shall be entitled, subject to rules and regulations, to brew any malt alcoholic beverages and to sell and distribute his products to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse; provided, however, that the delivery of this product by the holder of this license to retailers licensed under this title shall be from inventory in a warehouse located in this State which is operated under a plenary brewery license. The fee for this license shall be $10,625.

Limited brewery license. 1b. The holder of this license shall be entitled, subject to rules and regulations, to brew any malt alcoholic beverages in a quantity to be expressed in said license, dependent upon the following fees and not in excess of 300,000 barrels of 31 fluid gallons capacity per year and to sell and distribute this product to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse; provided, however, that the delivery of this product by the holder of this license to retailers licensed under this title shall be from inventory in a warehouse located in this State which is operated under a limited brewery license. The holder of this license shall be entitled to sell this product at retail to consumers on the licensed premises of the brewery for consumption on the premises, but only in connection with a tour of the brewery, or for consumption off the premises in a quantity of not more than 15.5 fluid gallons per person, and to offer samples for sampling purposes only pursuant to an annual permit issued by the director. The holder of this license shall not sell food or operate a restaurant on the licensed premises. The fee for this license shall be graduated as follows:

to so brew not more than 50,000 barrels of 31 liquid gallons capacity per annum, $1,250;

to so brew not more than 100,000 barrels of 31 fluid gallons capacity per annum, $2,500;

to so brew not more than 200,000 barrels of 31 fluid gallons capacity per annum, $5,000;

to so brew not more than 300,000 barrels of 31 fluid gallons capacity per annum, $7,500.

For the purposes of this subsection, "sampling" means the selling at a nominal charge or the gratuitous offering of an open container not exceeding four ounces of any malt alcoholic beverage. For the purposes of this subsection, "product" means any malt alcoholic beverage that is produced on the premises licensed under this subsection.

Restricted brewery license. 1c. The holder of this license shall be entitled, subject to rules and regulations, to brew any malt alcoholic beverages in a quantity to be expressed in such license not in excess of 10,000 barrels of 31 gallons capacity per year. Notwithstanding the provisions of R.S.33:1-26, the director shall issue a restricted brewery license only to a person or an entity which has identical ownership to an entity which holds a plenary retail consumption license issued pursuant to R.S.33:1-12, provided that such plenary retail consumption license is operated in conjunction with a restaurant regularly and principally used for the purpose of providing meals to its customers and having adequate kitchen and dining room facilities, and that the licensed restaurant premises is immediately adjoining the premises licensed under this subsection. The holder of this license shall be entitled to sell or deliver the product to that restaurant premises. The holder of this license also shall be entitled to sell and distribute the product to wholesalers licensed in accordance with this chapter. The fee for this license shall be $1,250, which fee shall entitle the holder to brew up to 1,000 barrels of 31 liquid gallons per annum. The licensee also shall pay an additional $250 for every additional 1,000 barrels of 31 fluid gallons produced. The fee shall be paid at the time of application for the license, and additional payments based on barrels produced shall be paid within 60 days following the expiration of the license term upon certification by the licensee of the actual gallons brewed during the license term. No more than 10 restricted brewery licenses shall be issued to a person or entity which holds an interest in a plenary retail consumption license. If the governing body of the municipality in which the licensed premises will be located should file a written objection, the director shall hold a hearing and may issue the license only if the director finds that the issuance of the license will not be contrary to the public interest. All fees related to the issuance of both licenses shall be paid in accordance with statutory law. The provisions of this subsection shall not be construed to limit or restrict the rights and privileges granted by the plenary retail consumption license held by the holder of the restricted brewery license issued pursuant to this subsection.

The holder of this license shall be entitled to offer samples of its product for promotional purposes at charitable or civic events off the licensed premises pursuant to an annual permit issued by the director.

For the purposes of this subsection, "sampling" means the selling at a nominal charge or the gratuitous offering of an open container not exceeding four ounces of any malt alcoholic beverage product. For the purposes of this subsection, "product" means any malt alcoholic beverage that is produced on the premises licensed under this subsection.

Plenary winery license. 2a. Provided that the holder is engaged in growing and cultivating grapes or fruit used in the production of wine on at least three acres on, or adjacent to, the winery premises, the holder of this license shall be entitled, subject to rules and regulations, to produce any fermented wines, and to blend, fortify and treat wines, and to sell and distribute his products to wholesalers licensed in accordance with this chapter and to churches for religious purposes, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse, and to sell his products at retail to consumers on the licensed premises of the winery for consumption on or off the premises and to offer samples for sampling purposes only. The fee for this license shall be $938. A holder of this license who produces not more than 250,000 gallons per year shall also have the right to sell and distribute his products to retailers licensed in accordance with this chapter, except that the holder of this license shall not use a common carrier for such distribution. The fee for this additional privilege shall be graduated as follows: a licensee who manufactures more than 150,000 gallons, but not in excess of 250,000 gallons per annum, $1,000; a licensee who manufactures more than 100,000 gallons, but not in excess of 150,000 gallons per annum, $500; a licensee who manufactures more than 50,000 gallons, but not in excess of 100,000 gallons per annum, $250; a licensee who manufactures 50,000 gallons or less per annum, $100. A holder of this license who produces not more than 250,000 gallons per year shall have the right to sell such wine at retail in original packages in 15 salesrooms apart from the winery premises for consumption on or off the premises and for sampling purposes for consumption on the premises, at a fee of $250 for each salesroom. Licensees shall not jointly control and operate salesrooms. Additionally, the holder of this license who produces not more than 250,000 gallons per year may ship not more than 12 cases of wine per year, subject to regulation, to any person within or without this State over 21 years of age for personal consumption and not for resale. A case of wine shall not exceed a maximum of nine liters. A copy of the original invoice shall be available for inspection by persons authorized to enforce the alcoholic beverage laws of this State for a minimum period of three years at the licensed premises of the winery. For the purposes of this subsection, "sampling" means the selling at a nominal charge or the gratuitous offering of an open container not exceeding one and one-half ounces of any wine.

A holder of this license who produces not more than 250,000 gallons per year shall not own, either in whole or in part, or hold, either directly or indirectly, any interest in a winery that produces more than 250,000 gallons per year. In addition, a holder of this license who produces more than 250,000 gallons per year shall not own, either in whole or in part, or hold, either directly or indirectly, any interest in a winery that produces not more than 250,000 gallons per year. For the purposes of this subsection, "product" means any wine that is produced, blended, fortified, or treated by the licensee on its licensed premises situated in the State of New Jersey.

Farm winery license. 2b. The holder of this license shall be entitled, subject to rules and regulations, to manufacture any fermented wines and fruit juices in a quantity to be expressed in said license, dependent upon the following fees and not in excess of 50,000 gallons per year and to sell and distribute his products to wholesalers and retailers licensed in accordance with this chapter and to churches for religious purposes and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse and to sell at retail to consumers for consumption on or off the licensed premises and to offer samples for sampling purposes only. The license shall be issued only when the winery at which such fermented wines and fruit juices are manufactured is located and constructed upon a tract of land exclusively under the control of the licensee, provided that the licensee is actively engaged in growing and cultivating an area of not less than three acres on or adjacent to the winery premises and on which are growing grape vines or fruit to be processed into wine or fruit juice; and provided, further, that for the first five years of the operation of the winery such fermented wines and fruit juices shall be manufactured from at least 51% grapes or fruit grown in the State and that thereafter they shall be manufactured from grapes or fruit grown in this State at least to the extent required for labeling as "New Jersey Wine" under the applicable federal laws and regulations. The containers of all wine sold to consumers by such licensee shall have affixed a label stating such information as shall be required by the rules and regulations of the Director of the Division of Alcoholic Beverage Control. The fee for this license shall be graduated as follows: to so manufacture between 30,000 and 50,000 gallons per annum, $375; to so manufacture between 2,500 and 30,000 gallons per annum, $250; to so manufacture between 1,000 and 2,500 gallons per annum, $125; to so manufacture less than 1,000 gallons per annum, $63. No farm winery license shall be held by the holder of a plenary winery license or be situated on a premises licensed as a plenary winery.

The holder of this license shall also have the right to sell and distribute his products to retailers licensed in accordance with this chapter, except that the holder of this license shall not use a common carrier for such distribution. The fee for this additional privilege shall be $100. The holder of this license shall have the right to sell his products in original packages at retail to consumers in 15 salesrooms apart from the winery premises for consumption on or off the premises, and for sampling purposes for consumption on the premises, at a fee of $250 for each salesroom. Licensees shall not jointly control and operate salesrooms. Additionally, the holder of this license may ship not more than 12 cases of wine per year, subject to regulation, to any person within or without this State over 21 years of age for personal consumption and not for resale. A case of wine shall not exceed a maximum of nine liters. A copy of the original invoice shall be available for inspection by persons authorized to enforce the alcoholic beverage laws of this State for a minimum period of three years at the licensed premises of the winery. For the purposes of this subsection, "sampling" means the selling at a nominal charge or the gratuitous offering of an open container not exceeding one and one-half ounces of any wine.

A holder of this license who produces not more than 250,000 gallons per year shall not own, either in whole or in part, or hold, either directly or indirectly, any interest in a winery that produces more than 250,000 gallons per year.

Unless otherwise indicated, for the purposes of this subsection, with respect to farm winery licenses, "manufacture" means the vinification, aging, storage, blending, clarification, stabilization and bottling of wine or juice from New Jersey fruit to the extent required by this subsection.

Wine blending license. 2c. The holder of this license shall be entitled, subject to rules and regulations, to blend, treat, mix, and bottle fermented wines and fruit juices with non-alcoholic beverages, and to sell and distribute his products to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse. The fee for this license shall be $625.

Instructional winemaking facility license. 2d. The holder of this license shall be entitled, subject to rules and regulations, to instruct persons in and provide them with the opportunity to participate directly in the process of winemaking and to directly assist such persons in the process of winemaking while in the process of instruction on the premises of the facility. The holder of this license also shall be entitled to manufacture wine on the premises not in excess of an amount of 10% of the wine produced annually on the premises of the facility, which shall be used only to replace quantities lost or discarded during the winemaking process, to maintain a warehouse, and to offer samples produced by persons who have received instruction in winemaking on the premises by the licensee for sampling purposes only on the licensed premises for the purpose of promoting winemaking for personal or household use or consumption. Wine produced on the premises of an instructional winemaking facility shall be used, consumed or disposed of on the facility's premises or distributed from the facility's premises to a person who has participated directly in the process of winemaking for the person's personal or household use or consumption. The holder of this license may sell mercantile items traditionally associated with winemaking and novelty wearing apparel identified with the name of the establishment licensed under the provisions of this section. The holder of this license may use the licensed premises for an event or affair, including an event or affair at which a plenary retail consumption licensee serves alcoholic beverages in compliance with all applicable statutes and regulations promulgated by the director. The fee for this license shall be $1,000. For the purposes of this subsection, "sampling" means the gratuitous offering of an open container not exceeding one and one-half ounces of any wine.

Out-of-State winery license. 2e. Provided that the applicant does not produce more than 250,000 gallons of wine per year, the holder of a valid winery license issued in any other state may make application to the director for this license. The holder of this license shall have the right to sell and distribute his products to wholesalers licensed in accordance with this chapter and to sell such wine at retail in original packages in 16 salesrooms apart from the winery premises for consumption on or off the premises at a fee of $250 for each salesroom. Licensees shall not jointly control and operate salesrooms. The annual fee for this license shall be $938. A copy of a current license issued by another state shall accompany the application. The holder of this license also shall have the right to sell and distribute his products to retailers licensed in accordance with this chapter, except that the holder of this license shall not use a common carrier for such distribution. The fee for this additional privilege shall be graduated as follows: a licensee who manufactures more than 150,000 gallons, but not in excess of 250,000 gallons per annum, $1,000; a licensee who manufactures more than 100,000 gallons, but not in excess of 150,000 gallons per annum, $500; a licensee who manufactures more than 50,000 gallons, but not in excess of 100,000 gallons per annum, $250; a licensee who manufactures 50,000 gallons or less per annum, $100. Additionally, the holder of this license may ship not more than 12 cases of wine per year, subject to regulation, to any person within or without this State over 21 years of age for personal consumption and not for resale. A case of wine shall not exceed a maximum of nine liters. A copy of the original invoice shall be available for inspection by persons authorized to enforce the alcoholic beverage laws of this State for a minimum period of three years at the licensed premises of the winery.

The licensee shall collect from the customer the tax due on the sale pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) and shall pay the tax due on the delivery of alcoholic beverages pursuant to the "Alcoholic beverage tax law," R.S.54:41-1 et seq. The Director of the Division of Taxation in the Department of the Treasury shall promulgate such rules and regulations necessary to effectuate the provisions of this paragraph, and may provide by regulation for the co-administration of the tax due on the delivery of alcoholic beverages pursuant to the "Alcoholic beverage tax law," R.S.54:41-1 et seq. with the administration of the tax due on the sale pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

A holder of this license who produces not more than 250,000 gallons per year shall not own, either in whole or in part, or hold, either directly or indirectly, any interest in a winery that produces more than 250,000 gallons per year.

Plenary distillery license. 3a. The holder of this license shall be entitled, subject to rules and regulations, to manufacture any distilled alcoholic beverages and rectify, blend, treat and mix, and to sell and distribute his products to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse. The fee for this license shall be $12,500.

Limited distillery license. 3b. The holder of this license shall be entitled, subject to rules and regulations, to manufacture and bottle any alcoholic beverages distilled from fruit juices and rectify, blend, treat, mix, compound with wine and add necessary sweetening and flavor to make cordial or liqueur, and to sell and distribute to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution and to warehouse these products. The fee for this license shall be $3,750.

Supplementary limited distillery license. 3c. The holder of this license shall be entitled, subject to rules and regulations, to bottle and rebottle, in a quantity to be expressed in said license, dependent upon the following fees, alcoholic beverages distilled from fruit juices by such holder pursuant to a prior plenary or limited distillery license, and to sell and distribute his products to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse. The fee for this license shall be graduated as follows: to so bottle and rebottle not more than 5,000 wine gallons per annum, $313; to so bottle and rebottle not more than 10,000 wine gallons per annum, $625; to so bottle and rebottle without limit as to amount, $1,250.

Craft distillery license. 3d. The holder of this license shall be entitled, subject to rules and regulations, to manufacture not more than 20,000 gallons of distilled alcoholic beverages, to rectify, blend, treat and mix distilled alcoholic beverages, to sell and distribute this product to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse. The holder of this license shall be entitled to sell this product at retail to consumers on the licensed premises of the distillery for consumption on the premises, but only in connection with a tour of the distillery, and for consumption off the premises in a quantity of not more than five liters per person. In addition, the holder of this license may offer any person not more than three samples per calendar day for sampling purposes only. For the purposes of this subsection, "sampling" means the gratuitous offering of an open container not exceeding one-half ounce serving of distilled alcoholic beverage produced on the distillery premises. Nothing in this subsection shall be deemed to permit the direct shipment of distilled spirits either within or without this State.

The holder of this license shall not sell food or operate a restaurant on the licensed premises. A holder of this license who certifies that not less than 51% of the raw materials used in the production of distilled alcoholic beverages under this section are grown in this State or purchased from providers located in this State may, consistent with all applicable federal laws and regulations, label these distilled alcoholic beverages as "New Jersey Distilled." The fee for this license shall be $938.

Rectifier and blender license. 4. The holder of this license shall be entitled, subject to rules and regulations, to rectify, blend, treat and mix distilled alcoholic beverages, and to fortify, blend, and treat fermented alcoholic beverages, and prepare mixtures of alcoholic beverages, and to sell and distribute his products to wholesalers and retailers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse. The fee for this license shall be $7,500.

Bonded warehouse bottling license. 5. The holder of this license shall be entitled, subject to rules and regulations, to bottle alcoholic beverages in bond on behalf of all persons authorized by federal and State law and regulations to withdraw alcoholic beverages from bond. The fee for this license shall be $625. This license shall be issued only to persons holding permits to operate Internal Revenue bonded warehouses pursuant to the laws of the United States.

The provisions of section 21 of P.L.2003, c.117 amendatory of this section shall apply to licenses issued or transferred on or after July 1, 2003, and to license renewals commencing on or after July 1, 2003.

amended 1938, c.30; 1938, c.296; 1938, c.429; 1939, c.235; 1940, c.83; 1942, c.154; 1949, c.276; 1950, c.340; 1954, c.26, s.1; 1964, c.228; 1965, c.208; 1969, c.100; 1970, c.78, s.1; 1976, c.44, s.1; 1981, c.280, s.1; 1985, c.130; 1985, c.131; 1989, c.209, s.1; 1993, c.216, s.1; 1993, c.372; 2003, c.117, s.21; 2004, c.102, s.1; 2007, c.329, s.1; 2011, c.207, s.1; 2012, c.47, s.1; 2013, c.92.



Section 33:1-10.1 - Taxes Collected, Paid.

33:1-10.1 Taxes collected, paid.

2.The taxes collected and paid pursuant to the licenses issued pursuant to R.S.33:1-10 shall be governed by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq., including the tax clearance and license suspension provisions of section 5 of P.L.2004, c.58 (C.54:50-26.3).

L.2011, c.207, s.2.



Section 33:1-11 - Class B Alcoholic Licenses; Subdivisions, Classifications; Fees.

33:1-11 Class B alcoholic licenses; subdivisions, classifications; fees.

33:1-11. Class B licenses shall be subdivided and classified as follows:

Plenary wholesale license. 1. The holder of this license shall be entitled, subject to rules and regulations, to sell and distribute alcoholic beverages to retailers and wholesalers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse and salesroom; provided, however, that the delivery of such alcoholic beverages by the holder of this license to retailers licensed under this Title shall be from inventory in a warehouse located in New Jersey which is operated under a plenary wholesale license. The fee for this license shall be $8,750.

Limited wholesale license. 2a. The holder of this license shall be entitled, subject to rules and regulations, to sell and distribute brewed malt alcoholic beverages and naturally fermented wines to retailers and wholesalers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse and salesroom. The fee for this license shall be $1,875.

Wine wholesale license. 2b. The holder of this license shall be entitled, subject to rules and regulations, to sell and distribute any naturally fermented, treated, blended, fortified and sparkling wines to retailers and wholesalers licensed in accordance with this chapter, and to sell and distribute without this State to any persons pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse and salesroom; provided, however, that the delivery of such wines by the holder of this license to retailers licensed under this Title shall be from inventory in a warehouse located in New Jersey which is operated under a wine wholesale license. The fee for this license shall be $3,750.

State beverage distributor's license. 2c.(1) The holder of this license shall be entitled, subject to rules and regulations, to sell and distribute unchilled, brewed, malt alcoholic beverages in original containers only, in quantities of not less than 144 fluid ounces and chilled draught malt alcoholic beverages in kegs, barrels or other similar containers of at least one fluid gallon in capacity, to retailers licensed in accordance with this chapter, and to sell and distribute without this State to any person pursuant to the laws of the places of such sale and distribution, and to maintain a warehouse and salesroom. The holder of this license may sell unchilled, brewed, malt alcoholic beverages in original containers only, in quantities of not less than 144 fluid ounces and chilled draught malt alcoholic beverages in kegs, barrels or other similar containers of at least 7.75 fluid gallons in capacity, at retail; provided, however, that such sales shall be made only for consumption off the licensed premises. This license shall not be issued to any person holding a plenary or limited brewery license, nor shall it be issued to any person directly or indirectly interested in any brewery within or without this State. This license shall not be issued for premises in or upon which any retail business, except the sale of malt alcoholic beverages and nonalcoholic beverages, is carried on. The fee for this license shall be $1,031.

(2)After the effective date of P.L.1995, c. 309 any license issued or transferred pursuant to this subsection for a premises located in a municipality in a county of the fifth or sixth class shall be limited to prohibit retail sales.

(3)The holder of a license issued pursuant to this subsection shall not be entitled to sell malt alcoholic beverages at retail as provided in paragraph (1) of this subsection, at hours of the day or on days of the week during which sales by holders of plenary retail distributors licenses are prohibited in the municipality in which the licensed premises is located or in a municipality which, in accordance with the provisions of this title, prohibits all retail sales of wine and malt alcoholic beverages in original bottle or can containers.

The provisions of section 22 of P.L.2003 , c.117 amendatory of this section shall apply to licenses issued or transferred on or after July 1, 2003, and to license renewals commencing on or after July 1, 2003.

Amended 1942, c.158; 1954, c.26, s.2; 1964, c.170; 1970, c.78, s.2; 1976, c.44, s.2; 1982, c.166, s.1; 1995, c.309; 2003, c.117, s.22.



Section 33:1-11.1 - Sales By Class A Or Class B Licensees To Organizations Of Army, Navy Or Air Force Personnel

33:1-11.1. Sales by Class A or Class B licensees to organizations of army, navy or air force personnel
The holder of any valid and unrevoked Class A or Class B license, as defined in sections 33:1-10 and 33:1-11 of the Revised Statutes, except the holder of a bonded warehouse bottling license, shall be entitled, subject to rules and regulations, to distribute and sell alcoholic beverages within the limits of his license to any voluntary unincorporated organization of army, navy or air force personnel for consumption on the military installation whereon such organization is established pursuant to regulations promulgated by the Secretary of War, the Secretary of the Navy or the Secretary of the Air Force, or, if the consent of the State Department of Defense shall have first been obtained, under the State National Guard regulations.

L.1941, c. 326, p. 868, s. 1. Amended by L.1950, c. 26, p. 55, s. 1, eff. April 11, 1950.



Section 33:1-11.2 - Definitions

33:1-11.2. Definitions
For the purposes of this act, the following phrases shall be deemed to have the meanings herein given to them:

(a) Foreign person--a person resident in or incorporated under the laws of any State other than the State of New Jersey.

(b) Resident person--a person resident in or incorporated under the laws of the State of New Jersey.

L.1956, c. 110, p. 495, s. 1, eff. July 1, 1956.



Section 33:1-11.3 - Foreign Persons Holding Class B Licenses; Sales To Resident Retail Licensees Prohibited; Exception

33:1-11.3. Foreign persons holding Class B licenses; sales to resident retail licensees prohibited; exception
No foreign person holding a Class B license in this State shall sell or distribute alcoholic beverages directly to any retail licensee within this State unless a resident person is permitted to sell and distribute alcoholic beverages directly to all persons licensed to sell the same at retail in the State or nation in which such foreign person is resident or incorporated on the same terms and conditions as such foreign person enjoys such privilege in such State or nation.

L.1956, c. 110, p. 495, s. 2.



Section 33:1-11.4 - Inapplicability To Foreigners Who Also Hold Class A License

33:1-11.4. Inapplicability to foreigners who also hold Class A license
The provisions of this act shall not apply to any foreign person holding a Class B license who also holds a Class A license.

L.1956, c. 110, p. 495, s. 3.



Section 33:1-11.5 - Revocation Or Suspension Of License

33:1-11.5. Revocation or suspension of license
If, in the opinion of the director, privileges conferred by any Class B license, whether held by a resident person or a foreign person, are being used to circumvent or evade the provisions of this act, the director may revoke such Class B license, or suspend the same until such time as the holder thereof satisfies the director that such license, or the privileges conferred thereby, will not be used to circumvent or evade the provisions of this act.

L.1956, c. 110, p. 495, s. 4.



Section 33:1-11.6 - Active Use Required For Renewal; Fee

33:1-11.6. Active use required for renewal; fee
2. No State beverage distributor's license, as defined in subsection c. of section 2 of R.S.33:1-11, shall be renewed if it has not been actively used in connection with the operation of a licensed premises within a period of two years prior to the commencement date of the license period for which the renewal application is filed, unless the director, for good cause and after a hearing, authorizes a further application for renewal; provided, however, that, if the licensee has been deprived of the use of the licensed premises as a result of eminent domain, fire or other casualty, and establishes by affidavit filed with the director that he is making a good faith effort to resume active use of the license in connection with the operation of a licensed premises, then the period of two years provided for in this section shall be automatically extended for an additional two years. Commencing on the effective date of this act, no additional State beverage distributors' licenses shall be issued to exceed the number in existence on the date this act takes effect.

Any request for relief under this section shall be accompanied by a nonreturnable filing fee of $100.00 payable to the director.

L.1982,c.166,s.2; amended 1992,c.188,s.6.



Section 33:1-12 - Class C Licenses; Classifications; Fees.

33:1-12 Class C licenses; classifications; fees.

33:1-12. Class C licenses shall be subdivided and classified as follows:

Plenary retail consumption license. 1. The holder of this license shall be entitled, subject to rules and regulations, to sell any alcoholic beverages for consumption on the licensed premises by the glass or other open receptacle, and also to sell any alcoholic beverages in original containers for consumption off the licensed premises; but this license shall not be issued to permit the sale of alcoholic beverages in or upon any premises in which a grocery, delicatessen, drug store or other mercantile business is carried on, except as hereinafter provided. The holder of this license shall be permitted to conduct consumer wine, beer and spirits tasting events and samplings for a fee or on a complimentary basis pursuant to conditions established by rules and regulations of the Division of Alcoholic Beverage Control, provided however, that the holder of this license complies with the terms and conditions set forth in section 3 of P.L.2009, c.216 (C.33:1-12d). Subject to such rules and regulations established from time to time by the director, the holder of this license shall be permitted to sell alcoholic beverages in or upon the premises in which any of the following is carried on: the keeping of a hotel or restaurant including the sale of mercantile items incidental thereto as an accommodation to patrons; the sale, at an entertainment facility as defined in R.S.33:1-1, having a seating capacity for no less than 4,000 patrons, of mercantile items traditionally associated with the type of event or program held at the site; the sale of distillers', brewers' and vintners' packaged merchandise prepacked as a unit with other suitable objects as gift items to be sold only as a unit; the sale of novelty wearing apparel identified with the name of the establishment licensed under the provisions of this section; the sale of cigars, cigarettes, packaged crackers, chips, nuts and similar snacks and ice at retail as an accommodation to patrons, or the retail sale of nonalcoholic beverages as accessory beverages to alcoholic beverages; or, in commercial bowling establishments, the retail sale or rental of bowling accessories and the retail sale from vending machines of candy, ice cream and nonalcoholic beverages. The fee for this license shall be fixed by the governing board or body of the municipality in which the licensed premises are situated, by ordinance, at not less than $250 and not more than $2,500. No ordinance shall be enacted which shall raise or lower the fee to be charged for this license by more than 20% from that charged in the preceding license year or $500.00, whichever is the lesser. The governing board or body of each municipality may, by ordinance, enact that no plenary retail consumption license shall be granted within its respective municipality.

The holder of this license shall be permitted to obtain a restricted brewery license issued pursuant to subsection 1c. of R.S.33:1-10 and to operate a restricted brewery immediately adjoining the licensed premises in accordance with the restrictions set forth in that subsection. All fees related to the issuance of both licenses shall be paid in accordance with statutory law.

Seasonal retail consumption license. 2. The holder of this license shall be entitled, subject to rules and regulations, to sell any alcoholic beverages for consumption on the licensed premises by the glass or other open receptacle, and also to sell any alcoholic beverages in original containers for consumption off the licensed premises, during the summer season from May 1 until November 14, inclusive, or during the winter season from November 15 until April 30, inclusive; but this license shall not be issued to permit the sale of alcoholic beverages in or upon any premises in which a grocery, delicatessen, drug store or other mercantile business is carried on, except as hereinafter provided. Subject to such rules and regulations established from time to time by the director, the holder of this license shall be permitted to sell alcoholic beverages in or upon the premises in which any of the following is carried on: the keeping of a hotel or restaurant including the sale of mercantile items incidental thereto as an accommodation to patrons; the sale of distillers', brewers' and vintners' packaged merchandise prepacked as a unit with other suitable objects as gift items to be sold only as a unit; the sale of novelty wearing apparel identified with the name of the establishment licensed under the provisions of this section; the sale of cigars, cigarettes, packaged crackers, chips, nuts and similar snacks and ice at retail as an accommodation to patrons; or the retail sale of nonalcoholic beverages as accessory beverages to alcoholic beverages. The fee for this license shall be fixed by the governing board or body of the municipality in which the licensed premises are situated, by ordinance, at 75% of the fee fixed by said board or body for plenary retail consumption licenses. The governing board or body of each municipality may, by ordinance, enact that no seasonal retail consumption license shall be granted within its respective municipality.

Plenary retail distribution license. 3. a. The holder of this license shall be entitled, subject to rules and regulations, to sell any alcoholic beverages for consumption off the licensed premises, but only in original containers; except that licensees shall be permitted to conduct consumer wine, beer, and spirits tasting events and samplings on a complimentary basis pursuant to conditions established by rules and regulations of the Division of Alcoholic Beverage Control, provided however, that the holder of this license complies with the terms and conditions set forth in section 3 of P.L.2009, c.216 (C.33:1-12d).

The governing board or body of each municipality may, by ordinance, enact that this license shall not be issued to permit the sale of alcoholic beverages in or upon any premises in which any other mercantile business is carried on, except that any such ordinance, heretofore or hereafter adopted, shall not prohibit the retail sale of distillers', brewers' and vintners' packaged merchandise prepacked as a unit with other suitable objects as gift items to be sold only as a unit; the sale of novelty wearing apparel identified with the name of the establishment licensed under the provisions of this act; cigars, cigarettes, packaged crackers, chips, nuts and similar snacks, ice, and nonalcoholic beverages as accessory beverages to alcoholic beverages. The fee for this license shall be fixed by the governing board or body of the municipality in which the licensed premises are situated, by ordinance, at not less than $125 and not more than $2,500. No ordinance shall be enacted which shall raise or lower the fee to be charged for this license by more than 20% from that charged in the preceding license year or $500.00, whichever is the lesser. The governing board or body of each municipality may, by ordinance, enact that no plenary retail distribution license shall be granted within its respective municipality.

Limited retail distribution license. 3. b. The holder of this license shall be entitled, subject to rules and regulations, to sell any unchilled, brewed, malt alcoholic beverages in quantities of not less than 72 fluid ounces for consumption off the licensed premises, but only in original containers; provided, however, that this license shall be issued only for premises operated and conducted by the licensee as a bona fide grocery store, meat market, meat and grocery store, delicatessen, or other type of bona fide food store at which groceries or other foodstuffs are sold at retail; and provided further that this license shall not be issued except for premises at which the sale of groceries or other foodstuffs is the primary and principal business and at which the sale of alcoholic beverages is merely incidental and subordinate thereto. The fee for this license shall be fixed by the governing body or board of the municipality in which the licensed premises are situated, by ordinance, at not less than $31 and not more than $63. The governing board or body of each municipality may, by ordinance, enact that no limited retail distribution license shall be granted within its respective municipality.

Plenary retail transit license. 4. The holder of this license shall be entitled, subject to rules and regulations, to sell any alcoholic beverages, for consumption only, on railroad trains, airplanes, limousines and boats, while in transit. The fee for this license for use by a railroad or air transport company shall be $375, for use by the owners of limousines shall be $31 per vehicle, and for use on a boat shall be $63 on a boat 65 feet or less in length, $125 on a boat more than 65 feet in length but not more than 110 feet in length, and $375 on a boat more than 110 feet in length; such boat lengths shall be determined in the manner prescribed by the Bureau of Customs of the United States Government or any federal agency successor thereto for boat measurement in connection with issuance of marine documents. A license issued under this provision to a railroad or air transport company shall cover all railroad cars and planes operated by any such company within the State of New Jersey. A license for a boat or limousine issued under this provision shall apply only to the particular boat or limousine for which issued, and shall permit the purchase of alcoholic beverages for sale or service in a boat or limousine to be made from any Class A and B licensee or from any Class C licensee whose license privilege permits the sale of alcoholic beverages in original containers for off-premises consumption. An interest in a plenary retail transit license issued in accordance with this section shall be excluded in determining the maximum number of retail licenses permitted under P.L.1962, c.152 (C.33:1-12.31 et seq.).

Club license. 5. The holder of this license shall be entitled, subject to rules and regulations, to sell any alcoholic beverages but only for immediate consumption on the licensed premises and only to bona fide club members and their guests. The fee for this license shall be fixed by the governing board or body of the municipality in which the licensed premises are situated, by ordinance, at not less than $63 and not more than $188. The governing board or body of each municipality may, by ordinance, enact that no club licenses shall be granted within its respective municipality. Club licenses may be issued only to such corporations, associations and organizations as are operated for benevolent, charitable, fraternal, social, religious, recreational, athletic, or similar purposes, and not for private gain, and which comply with all conditions which may be imposed by the Director of the Division of Alcoholic Beverage Control by rules and regulations.

The provisions of section 23 of P.L.2003, c.117 amendatory of this section shall apply to licenses issued or transferred on or after July 1, 2003, and to license renewals commencing on or after July 1, 2003.

Sporting facility license. 6. The holder of this license shall be entitled, subject to rules and regulations, to sell at retail or to serve any alcoholic beverages as the owner, operator, lessee, or concessionaire of a sporting facility by the glass or other receptacle or in original containers only on the premises of the sporting facility.

Notwithstanding any other provision of Title 33 of the Revised Statutes and subject to conditions established by the director, the holder of this license may share direction and control of the premises to be licensed and share proceeds and profits from the sale of alcoholic beverages with the owner, operator, concessionaire, or lessee of the facility. The holder of this license shall be permitted to conduct consumer wine, beer, and spirits tasting events and samplings for a fee or on a complimentary basis provided, however, the license holder complies with the provisions of section 3 of P.L.2009, c.216 (C.33:1-12d) and rules and regulations promulgated thereto. Notwithstanding any law, rule or regulation to the contrary, the holder of this license shall be entitled to establish an all-inclusive area within the licensed sporting facility, provided the all-inclusive area is limited to one area within the sporting facility for each game or event and the capacity of the all-inclusive area does not exceed 500 persons.

The fee for this license shall be $2,500 for venues with a capacity of less than 7,500 persons; $5,000 for venues with a capacity of not less than 7,500 persons but not more than 14,999 persons; $7,500 for venues with a capacity of not less than 15,000 persons but not more than 22,499 persons; and $10,000 for venues with a capacity of 22,500 persons or more.

For the purposes of this subsection:

"Sporting facility" means a stadium, arena, team training facility, or similar venue located on public property where alcoholic beverages are served or sold at retail for consumption on the premises by the glass or other open receptacle or in original containers.

"Team training facility" shall include team offices and team headquarters.

amended 1942, c.156; 1946, c.272; 1951, c.163; 1956, c.215; 1957, c.179; 1966, c.180; 1967, c.296; 1968, c.335; 1969, c.183; 1976, c.44, s.3; 1976, c.54; 1985, c.157, s.2; 1993, c.198; 1993, c.216, s.2; 1996, c.83; 1997, c.8, s.2; 2003, c.117, s.23; 2003, c.279; 2009, c.216, s.1; 2015, c.86, s.1.



Section 33:1-12A - Posting Of Notice Required.

33:1-12a Posting of notice required.

1.A person who holds a Class C license, except a plenary retail transit license, or a club license shall ensure that a warning notice prepared by the Department of Health and Senior Services is posted prominently in any service area as well as on a wall, towel dispenser or other appropriate location in any public rest room for women patrons on the licensed premises. The notice shall warn patrons that alcohol consumption during pregnancy has been determined to be harmful to the fetus and can cause birth defects, low birth weight and Fetal Alcohol Syndrome, which is one of the leading causes of intellectual disabilities.

L.1993, c.43, s.1; amended 2010, c.50, s.61.



Section 33:1-12B - $50 Fine

33:1-12b. $50 fine
3. A person who fails to comply with the provisions of this act may be subject to a fine of $50.

L.1993,c.43,s.3.



Section 33:1-12C - Definitions Relative To Alcoholic Beverage Tastings And Samplings.

33:1-12c Definitions relative to alcoholic beverage tastings and samplings.

2.As used in this act:

"Sample" means a small amount of an alcoholic beverage.

"Sampling" means a licensee or permittee offering a sample to a consumer for the purpose of inducing or promoting a sale.

"Tasting event" means a scheduled event hosted by a licensee or permittee, at which samples may be provided, that may be open to the general public or limited by invitation.

L.2009, c.216, s.2.



Section 33:1-12D - Terms, Conditions Relative To Consumer Wine, Beer And Spirits Tasting Events And Samplings.

33:1-12d Terms, conditions relative to consumer wine, beer and spirits tasting events and samplings.

3.The following terms and conditions shall apply to consumer wine, beer, and spirits tasting events and samplings conducted by or on the premises of the holder of a plenary retail consumption license or plenary retail distribution license:

a.Samples shall not be offered to, or allowed to be consumed by, any person under the legal age for consuming alcoholic beverages or an intoxicated person;

b.Tasting events and samplings shall not be conducted when the sale of alcoholic beverages is otherwise prohibited;

c.Tasting events and samplings shall be confined to the licensed premises;

d.In any one calendar day, each consumer shall be limited to no more than four one-and-one-half ounce samples of wine, four three ounce samples of beer, or three one-half ounce samples of spirits;

e.Any supplier, manufacturer, importer, wholesaler, solicitor, or an authorized representative licensed or permitted by the division may participate in, assist with, and promote consumer wine, beer, and spirits tasting events up to two times per month at the licensed premises, but samples shall not be served by any employee of a wholesaler. A solicitor employed by a supplier, manufacturer or importer who holds a wholesale license, or an authorized representative licensed or permitted by the division, may serve samples at a tasting event;

f.Wine, beer, and spirits used in tasting events and samplings shall be owned by the plenary retail consumption or plenary retail distribution licensee;

g.Tasting events may be advertised in any type of media, including, but not limited to, print, radio, television, Internet, and signs, and these advertisements may include the date, time, and location of the event, such as the name and address of the licensed premises and other information regarding the event; and

h.A supplier, manufacturer, importer, wholesaler, solicitor, or authorized representative licensed or permitted by the division may provide the licensee upon whose premises the tasting event will be held with permissible advertising and promotional materials for use at the event and permissible consumer novelties for distribution to the consumer attending the event.

Notwithstanding any other penalty that may be lawfully imposed, a person who violates subsections a. through h. of this section shall be fined an amount to be established by the director.

L.2009, c.216, s.3.



Section 33:1-12.13 - Renewal Licenses; New Licenses

33:1-12.13. Renewal licenses; new licenses
For the purposes of this act any license for a new license term, which is issued to replace a license which expired on the last day of the license term which immediately preceded the commencement of said new license term or which is issued to replace a license which will expire on the last day of the license term which immediately precedes the commencement of said new license term, shall be deemed to be a renewal of the expired or expiring license; provided, that said license is of the same class and type as the expired or expiring license, covers the same licensed premises, is issued to the holder of the expired or expiring license and is issued pursuant to an application therefor which shall have been filed with the proper issuing authority prior to the commencement of said new license term or not later than thirty days after the commencement thereof. Licenses issued otherwise than as above herein provided shall be deemed to be new licenses.

L.1947, c. 94, p. 501, s. 1.



Section 33:1-12.14 - New Retail Licenses; Limitation.

33:1-12.14 New retail licenses; limitation.

2.Except as otherwise provided in this act, no new plenary retail consumption or seasonal retail consumption license shall be issued in a municipality unless and until the combined total number of such licenses existing in the municipality is fewer than one for each 3,000 of its population according to the most recent estimates issued by the U.S. Bureau of the Census; provided, however, in the year that the official federal decennial counts are received by the Governor, those federal decennial counts shall be used. No new plenary retail distribution license shall be issued in a municipality unless and until the number of such licenses existing in the municipality is fewer than one for each 7,500 of its population according to the most recent estimates issued by the U.S. Bureau of the Census; provided, however, in the year that the official federal decennial counts are received by the Governor, those federal decennial counts shall be used.

L.1947,c.94,s.2; amended 1960, c.72; 1969, c.170, s.1; 1971, c.196; 1999, c.189.



Section 33:1-12.15 - Municipalities Under 1000, Licenses In

33:1-12.15. Municipalities under 1000, licenses in
Nothing in this act shall prevent the issuance and existence of one plenary or seasonal retail consumption license and one plenary retail distribution license in a municipality whose population as shown by the last then preceding Federal census is less than one thousand.

L.1947, c. 94, p. 502, s. 3.



Section 33:1-12.16 - Renewal Or Transfer Of Existing Licenses

33:1-12.16. Renewal or transfer of existing licenses
Nothing in this act shall prevent the renewal of licenses existing on the effective date of this act, or the transfer of such licenses or the renewal of licenses so transferred.

L.1947, c. 94, p. 502, s. 4.



Section 33:1-12.17 - Seasonal Retail Consumption Licenses To Persons Who Had Licenses In Previous Season; Transfer

33:1-12.17. Seasonal retail consumption licenses to persons who had licenses in previous season; transfer
Nothing in this act shall be deemed to prevent the issuance of a new seasonal retail consumption license to a person who held such a license in the municipality for the same premises, and for the same seasonal period, during the then next preceding summer or winter season, nor shall anything in this act prevent the transfer of such a license so issued.

L.1947, c. 94, p. 502, s. 5.



Section 33:1-12.18 - Issuance Of New License Permitted To Applicants Filing Within One Year Of Expiration; Fee.

33:1-12.18 Issuance of new license permitted to applicants filing within one year of expiration; fee.

6. a. Except as provided in subsection d. of this section, in any case in which a timely renewal was not filed, nothing in this act shall be deemed to prevent the issuance of a new license to a person who files an application therefor within one year following the expiration of the license renewal period, but who pays the municipal and State renewal fees for the year for which a timely renewal application was not filed, if the director shall determine in writing that the applicant's failure to apply for a renewal of his license was due to circumstances beyond his control or other extraordinary circumstances.

b.Any request for relief under this section shall be filed not later than one year following the expiration of the license renewal period for the license which was not renewed in a timely manner and shall be accompanied by a nonreturnable filing fee of $100 payable to the director for each license term.

c.A new license issued pursuant to this section shall be assigned the same license number as the license which was not renewed in a timely manner.

d.Notwithstanding subsection a. of this section, a person with an expired license which was not renewed within the five years immediately preceding the enactment of P.L.2010, c.14, but who pays the municipal and State renewal fees for each year for which a timely renewal application was not filed, may file for issuance of a new license in accordance with subsection a. of this section within six months of the effective date of P.L.2010, c.14.

L.1947, c.94, s.6; amended 1992, c.188, s.7; 2010, c.14, s.1.



Section 33:1-12.19 - New License Where Licensee Served In Armed Forces

33:1-12.19. New license where licensee served in armed forces
Nothing in this act shall prevent the issuance, in a municipality, of a new license to a person who, having held a license of the same class in the municipality, surrendered his license or permitted it to expire because of his induction into or service in the armed forces of the United States; provided, however, that such ex-licensee shall have filed the application for a new license within one year from the completion of his active service in said armed forces.

L.1947, c. 94, p. 502, s. 7.



Section 33:1-12.20 - Licensure Of Certain Hotels, Motels.

33:1-12.20 Licensure of certain hotels, motels.

8. a. Nothing in this act shall prevent the issuance, in a municipality, of a new license to a person who operates a hotel or motel containing 100 guest sleeping rooms or who may hereafter construct and establish a new hotel or motel containing at least 100 guest sleeping rooms.

b.A person who holds a license issued pursuant to subsection a. of this section and who has been required by law to reduce the number of sleeping rooms in the hotel may continue to hold the license if the hotel has at least 75 sleeping rooms, has been in continuous operation for at least 120 years in the same building, and is listed in the National Register of Historic Places.

c. (1) After the effective date of P.L.2009, c.83, a minimum bid not to exceed $25,000 plus $50 per sleeping room may be required for the issuance of a license pursuant to the provisions of this section if the dining facilities of the hotel or motel are regularly and principally used to provide only meals for catered events and breakfast for guests of the hotel or motel.

(2)This subsection shall not be construed to prohibit a municipality from requiring a minimum bid for any license issued under the provisions of this section to a hotel or motel that does not meet the criteria set forth in paragraph (1) of this subsection.

L.1947, c.94, s.8; amended 1968, c.359, s.1; 2000, c.160; 2009, c.83.



Section 33:1-12.20A - Licenses Contingent On Completion Of Construction; Rights Of Holder

33:1-12.20a. Licenses contingent on completion of construction; rights of holder
Nothing in this act shall affect the right of the holder of any license issued or approved for issuance, contingent on completion of construction for a hotel or motel premises to use and to renew such license.

L.1968, c. 359, s. 2, eff. Jan. 1, 1969.



Section 33:1-12.21 - Municipal Regulations Limiting Number Of License, Act Is In Addition To

33:1-12.21. Municipal regulations limiting number of license, act is in addition to
This act is in addition to and not in exclusion of municipal regulations, limiting the number of licenses to sell alcoholic beverages at retail, duly adopted pursuant to the authority granted by section 33:1-40 of the Revised Statutes.

L.1947, c. 94, p. 503, s. 9.



Section 33:1-12.22 - Effective Date

33:1-12.22. Effective date
This act shall take effect May fifteenth, one thousand nine hundred and forty-seven.

L.1947, c. 94, p. 503, s. 10.



Section 33:1-12.22A - License Transferred To Spouse And Surrendered During Licensee's Service In Armed Forces; New License

33:1-12.22a. License transferred to spouse and surrendered during licensee's service in armed forces; new license
Nothing in the act to which this act is a supplement shall prevent the issuance, in a municipality, of a new license to sell alcoholic beverages at retail, to a person who, having served honorably in the armed forces of the United States and having held a license of the same class in the municipality, transferred said license to his spouse within the last past fifteen years and having served some time during said fifteen years in the armed forces of the United States, and whose spouse, during his service in the armed forces of the United States, surrendered said license or permitted it to expire; provided, that no license of the same class has been issued in said municipality since the surrender or expiration of said license; and provided further, that such person has filed or shall file his application for a new license within one year from the effective date of this act.

L.1950, c. 145, p. 298, s. 1, eff. May 26, 1950.



Section 33:1-12.22B - Sixth Class Counties; Retail Licensees Who Served In Armed Forces And Permitted License To Lapse; Issuance Of License

33:1-12.22b. Sixth class counties; retail licensees who served in armed forces and permitted license to lapse; issuance of license
In any county of the sixth class, any person who held a license to sell alcoholic beverages at retail for a period of two years prior to serving in the armed forces of the United States and who permitted said license to lapse, may apply for such license from the municipality originally issuing the same, and such municipality may, if the applicant is otherwise eligible for such license, issue the same regardless of any jurisdictional dispute between such municipality and an adjoining municipality as to boundary lines; provided, that application for said license is made or has been made within six months of the honorable discharge of the applicant from the armed forces of the United States.

L.1950, c. 145, p. 298, s. 2.



Section 33:1-12.23 - Sale And Display For Off-premises Consumption

33:1-12.23. Sale and display for off-premises consumption
The holder of a plenary retail consumption license or a seasonal retail consumption license, after the effective date of this act, may sell and display for sale alcoholic beverages in original containers for consumption off the licensed premises only in the public barroom of the licensed premises, such barroom being a room containing a public bar, counter or similar piece of equipment designed for and used to facilitate the sale and dispensing of alcoholic beverages by the glass or other open receptacle for consumption on the licensed premises; provided, however, that where, prior to the effective date of this act, alcoholic beverages in original containers for off-premises consumption were sold and displayed for sale by the holder of such license, either to the exclusion of sale for consumption on the licensed premises or upon a portion of the licensed premises other than the public barroom, such sale and display shall be permitted as heretofore and notwithstanding renewal or transfer of the license either from person to person or place to place, subject to rules and regulations to be promulgated by the commissioner.

L.1948, c. 98, p. 552, s. 1, eff. May 28, 1948.



Section 33:1-12.24 - Municipalities In Which Sale For Consumption On Premises Is Prohibited, Effect Of Act In

33:1-12.24. Municipalities in which sale for consumption on premises is prohibited, effect of act in
Nothing in this act shall be deemed to limit the sale and display for sale of alcoholic beverages in original containers for consumption off the licensed premises to the public barroom on premises licensed under plenary retail consumption license or seasonal retail consumption license in any municipality in which the sale of alcoholic beverages by the glass or other open receptacle for consumption on the licensed premises is prohibited by law notwithstanding that, prior to such prohibition, such sale and display for sale was required to be limited to the public barroom.

L.1948, c. 98, p. 552, s. 2.



Section 33:1-12.25 - Hotel Guests, Sale And Delivery To

33:1-12.25. Hotel guests, sale and delivery to
Nothing in this act shall be deemed to prohibit the lawful sale and delivery of alcoholic beverages in original containers by the holder of a plenary retail consumption license or seasonal retail consumption license issued for hotel premises to guests of the hotel in the regular course of business.

L.1948, c. 98, p. 553, s. 3.



Section 33:1-12.26 - Renewal Of Expired Or Expiring License, What Is; New Licenses

33:1-12.26. Renewal of expired or expiring license, what is; new licenses
For the purposes of this act any license for a new license term, which is issued to replace a license which expired on the last day of the license term which immediately preceded the commencement of said new license term or which is issued to replace a license which will expire on the last day of the license term which immediately precedes the commencement of said new license term, shall be deemed to be a renewal of the expired or expiring license; provided, that said license is of the same class and type as the expired or expiring license, covers the same licensed premises, is issued to the holder of the expired or expiring license and is issued pursuant to an application therefor which shall have been filed with the proper issuing authority prior to the commencement of said new license term or not later than thirty days after the commencement thereof. Licenses issued otherwise than as above herein provided shall be deemed to be new licenses.

L.1952, c. 284, p. 970, s. 1, eff. May 23, 1952.



Section 33:1-12.27 - New Limited Retail Distribution License; Issuance

33:1-12.27. New limited retail distribution license; issuance
No new limited retail distribution license shall be issued in any municipality after this act becomes effective, except as provided in section four of this act.

L.1952, c. 284, p. 970, s. 2.



Section 33:1-12.28 - Renewal Of Existing Limited Retail Distribution Licenses

33:1-12.28. Renewal of existing limited retail distribution licenses
Nothing in this act shall prevent the renewal of limited retail distribution licenses existing on the effective date of this act, or the transfer of such licenses or the renewal of licenses so transferred.

L.1952, c. 284, p. 970, s. 3.



Section 33:1-12.29 - New Limited Retail Distribution License Within 60 Days After Expiration Of Renewal Period

33:1-12.29. New limited retail distribution license within 60 days after expiration of renewal period
Nothing in this act shall be deemed to prevent the issuance of a new limited retail distribution license to a person who files application therefor within sixty days following the expiration of the license renewal period if the State director shall determine in writing that the applicant's failure to apply for a renewal of his license was due to circumstances beyond his control.

L.1952, c. 284, p. 971, s. 4.



Section 33:1-12.30 - Death Of Licensee And Cessation Of Business; Issuance Of New License In Place Of Voided License

33:1-12.30. Death of licensee and cessation of business; issuance of new license in place of voided license
In any municipality wherein not more than one retail consumption license and not more than one plenary retail distribution license may be issued pursuant to State law and wherein one license of either type or of each type is issued, if the holder of either type of license dies or shall have died and operation of the business ceases or shall have ceased during the license term and if no application for extension or transfer of the license is or shall have been filed within ninety days following the decease, the municipal issuing authority may by resolution void said license and thereafter it shall be lawful to issue in such municipality a new license of the same type as that of the license so voided.

L.1953, First Sp.Sess., c. 437, p. 2403, s. 1, eff. Dec. 21, 1953.



Section 33:1-12.31 - Acquisition Of Beneficial Interest In More Than Two Retail Licenses Prohibited

33:1-12.31. Acquisition of beneficial interest in more than two retail licenses prohibited
On and after the effective date of this act no person, as the same is defined in R.S. 33:1-1, shall, except as hereinafter provided, acquire a beneficial interest in more than a total of two alcoholic beverage retail licenses, but nothing herein shall require any such person who has, on August 3, 1962, such an interest in more than two such licenses to surrender, dispose of, or release his interest in any such license or licenses.

L.1962, c. 152, s. 1, eff. Aug. 3, 1962. Amended by L.1971, c. 217, s. 1, eff. June 17, 1971.



Section 33:1-12.32 - Alcoholic Beverage Licenses.

33:1-12.32 Alcoholic beverage licenses.

2.The provisions of this act shall not apply to the acquisition of an additional license or licenses or an interest therein, when such license is issued to a person for use in connection with the operation of a hotel containing at least 50 sleeping rooms, for use in connection with the operation of a restaurant, for use in connection with the operation of a bowling establishment consisting of more than 20 lanes, but only so long as the person uses the license in connection with the operation of that bowling establishment, or for use on premises within the grounds of an international airport, nor shall the provisions of this act affect the right of any person to dispose of an interest in a license or licenses by will or to the transfer of such an interest by descent and distribution.

Any additional license acquired for use in connection with a restaurant or bowling establishment consisting of more than 20 lanes or for use on premises within the grounds of an international airport, as herein authorized, shall be limited, however, to the sale of alcoholic beverages for consumption on the licensed premises only, except that this restriction shall not apply to the sale of malt alcoholic beverages produced on the licensed premises of a restricted brewery pursuant to R.S.33:1-10.

L.1962, c.152, s.2; amended 1964, c.220, s.1; 1983, c.91; 1985, c.65; 2012, c.47, s.2.



Section 33:1-12.33 - Inheritance Of Beneficial Interest In Retail License; Time Within Which To Comply With Act

33:1-12.33. Inheritance of beneficial interest in retail license; time within which to comply with act
Whenever a person shall acquire a beneficial interest in a retail license from the estate of a decedent which results in such person having a beneficial interest in more than 2 licenses, the Director of Alcoholic Beverage Control shall, by order, prescribe a reasonable time within which such person shall comply with the provisions of this act and the holding of any such license or interest during the time permitted under such an order shall not constitute a violation of this act.

L.1962, c. 152, s. 3.



Section 33:1-12.34 - Membership In Organization Holding Club License

33:1-12.34. Membership in organization holding club license
Membership in any organization which is or may become the holder of a club license shall not constitute acquisition of an interest in a retail license.

L.1962, c. 152, s. 4.



Section 33:1-12.35 - Right To Continue To Hold, Use And Renew Existing Licenses

33:1-12.35. Right to continue to hold, use and renew existing licenses
Nothing in this act shall affect the right of any holder of retail licenses heretofore acquired to continue to hold, use and renew such licenses.

L.1962, c. 152, s. 5.



Section 33:1-12.36 - Corporate Licenses

33:1-12.36. Corporate licenses
Nothing in this act shall affect (a) the right of any person having a beneficial interest in a retail license or licenses to hold or acquire an interest of not more than 10% of any corporation the shares of which are traded on a national securities exchange or regularly traded in an over-the-counter market by one or more members of a national or affiliated securities association or (b) the right of any person to hold or acquire an interest in a corporation from his parent or grandparent provided such child or grandchild does not have a beneficial interest in any retail license or licenses other than those held by the corporation.

L.1962, c. 152, s. 6. Amended by L.1965, c. 197, s. 1, eff. Dec. 17, 1965.



Section 33:1-12.37 - Violation; Penalty

33:1-12.37. Violation; penalty
Any person violating any provision of this act or of any rule or regulation issued pursuant to this act shall be punished by a fine of not less than $50.00 and not more than $250.00 and such person shall also be subject to the penalties and provisions of chapter 1 of Title 33 which are applicable thereto by virtue of such violation.

L.1962, c. 152, s. 7. Amended by L.1964, c. 220, s. 2.



Section 33:1-12.38 - Rules And Regulations

33:1-12.38. Rules and regulations
The Director of the Division of Alcoholic Beverage Control may adopt from time to time such rules and regulations as shall be necessary or desirable to carry out the provisions of this act and of the act to which this act is a supplement.

L.1964, c. 220, s. 3.



Section 33:1-12.39 - Active Use Required For Renewal Of Class C License; Fee

33:1-12.39. Active use required for renewal of Class C license; fee

1. No Class C license, as the same is defined in R.S.33:1-12, shall be renewed if the same has not been actively used in connection with the operation of a licensed premises within a period of two years prior to the commencement date of the license period for which the renewal application is filed unless the director, for good cause and after a hearing, authorizes a further application for one or more renewals within a stated period of years; provided, however that, if the licensee has been deprived of the use of the licensed premises as a result of eminent domain, fire or other casualty, and establishes by affidavit filed with the director that he is making a good faith effort to resume active use of the license in connection with the operation of a licensed premise then the period of two years provided for in this section shall be automatically extended for an additional period of two years.

Any request for relief under this section shall be accompanied by a nonreturnable filing fee of $100.00 payable to the director.

L.1977,c.246,s.1; amended 1992, c.188, s.8; 1996, c.127,s.1.



Section 33:1-12.40 - Findings, Declarations

33:1-12.40. Findings, declarations
The Legislature finds and declares that:



a. The retail alcoholic beverage industry is one of the most highly regulated industries of the State, controlled by a broad array of laws enacted by the Legislature and regulations promulgated by the Director of the Division of Alcoholic Beverage Control.

b. It is the public policy of this State, as set forth in section 4 of P.L.1985, c.258 (C.33:1-3.1), to strictly regulate alcoholic beverages to protect the health, safety and welfare of its citizens, to foster moderation and responsibility in the use and consumption of alcoholic beverages, to protect the collection of State taxes imposed upon alcoholic beverages, and to protect the interest of consumers against fraud and misleading practices in the sale of alcoholic beverages.

c. Participation in the alcoholic beverage industry as a licensee under Title 33 of the Revised Statutes is deemed a revocable privilege conditioned upon the proper and continued qualification of the licensee.

d. Notwithstanding the degree to which retail licensees are regulated, licensees are not required to demonstrate knowledge and understanding of the laws and regulations or their social responsibilities, for the purpose of obtaining or renewing the privilege to hold a retail alcoholic beverage license.

e. Since the alcoholic beverage industry was deregulated in 1980, market forces have impacted the retail industry to such an extent that a significant number of licenses have changed, and continue to change, hands and a large segment of new licensees have insufficient knowledge of their legal and social responsibilities.

f. These disruptive market forces and the numerous transfers of license ownership have occurred during a period of intensive legislative scrutiny of the industry, the enactment of many new laws and regulations, and the development of programs directed at the responsible sale and consumption of alcoholic beverages.

g. Retail alcoholic beverage licensees should be required to periodically demonstrate a knowledge and understanding of the regulations, laws, and public policies of the State impacting upon their industry before their license privileges are renewed.

L.1991,c.9,s.1.



Section 33:1-12.41 - Definitions

33:1-12.41. Definitions
As used in this act:



"Division" means the Division of Alcoholic Beverage Control in the Department of Law and Public Safety.



"Director" means the Director of the Division of Alcoholic Beverage Control in the Department of Law and Public Safety.



L.1991,c.9,s.2.



Section 33:1-12.42 - Plenary Retail Licensees Required To Complete Educational Program

33:1-12.42. Plenary retail licensees required to complete educational program
If the Director determines to establish an educational program pursuant to section 4 of this act, all holders of a plenary retail or limited retail distribution license issued under R.S.33:1-12, or their designees pursuant to section 5 of this act, shall be required to successfully complete the educational program prescribed in section 4 of P.L.1991, c.9 (C.33:1-12.43).

L.1991,c.9,s.3.



Section 33:1-12.43 - Establishment Of Educational Programs For Plenary Retail Licensees

33:1-12.43. Establishment of educational programs for plenary retail licensees
The director may, in the director's discretion, establish initial and supplemental educational programs for plenary retail and limited retail distribution licensees and shall grant a certificate of completion when a licensee satisfactorily completes each program.

L.1991,c.9,s.4.



Section 33:1-12.44 - Educational Program, Scheduling, Attendance, Curriculum, Fees

33:1-12.44. Educational program, scheduling, attendance, curriculum, fees
If an educational program is established by the director pursuant to section 4 of this act, the director shall by regulation determine:



a. The person or persons who may attend the educational programs as designees of the licensee;



b. The dates and geographic locations at which the programs shall be offered;



c. The penalties for failure to successfully complete the educational requirements;



d. The curriculum for the educational programs and the instructors or lecturers who shall conduct the programs; and



e. Registration fees to be charged licensees for attending initial and supplemental training programs.



L.1991,c.9,s.5.



Section 33:1-12.45 - Contract With Non-profit Educational Organization To Provide Educational Program

33:1-12.45. Contract with non-profit educational organization to provide educational program
In order to meet the requirements and intent of this act on the most cost effective basis, the director may contract with a non-profit educational organization chartered in this State to conduct all or part of the educational program. The registration fees collected may be used by the division to defray the cost of the programs. If the director contracts with a non-profit organization to conduct the educational programs, the programs shall be made available and reasonably accessible to all licensees.

L.1991,c.9,s.6.



Section 33:1-12.46 - Completion Of Educational Program Required Within Nine Months

33:1-12.46. Completion of educational program required within nine months
All plenary retail and limited retail distribution licensees shall be required to successfully complete the initial educational program within nine months of the effective date of regulations establishing any educational program. The director shall determine the time schedule for successful completion of supplemental training programs.

L.1991,c.9,s.7.



Section 33:1-12.47 - Certificate Of Completion Of Educational Program Required For License Renewal

33:1-12.47. Certificate of completion of educational program required for license renewal
Upon application for renewal of any plenary retail or limited retail distribution license, the licensee shall present to the licensing authority the certificate of completion of the initial educational program and any supplemental programs which may have been required by the director under the time schedule established pursuant to section 7 of this act. The director shall determine penalties for failure to comply with this section.

L.1991,c.9,s.8.



Section 33:1-12.48 - Rules, Regulations

33:1-12.48. Rules, regulations
The director shall promulgate rules and regulations necessary to effectuate the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1991,c.9,s.9.



Section 33:1-12.49 - Issuance Of Special Permits To Serve Alcoholic Beverages In "Qualifying Development Projects."

33:1-12.49 Issuance of special permits to serve alcoholic beverages in "qualifying development projects."

1. a. The Director of the Division of Alcoholic Beverage Control may issue one or more special permits to one or more individual corporations or other types of legal entities operating a restaurant on any premises located in a qualifying development project, as defined in subsection g. of this section.

b.Each permit may authorize the sale of alcoholic beverages on the operator's premises in accordance with an agreement, approved by the director, between the holder of a plenary retail consumption license pursuant to R.S.33:1-12 and the operator of those premises, which may provide for the terms and conditions of the management and operation of the premises and may establish legal liability and responsibility between the licensee and the operator for any violation of Title 33 of the Revised Statutes, provided that the licensee primarily shall be responsible for ensuring compliance with the terms and conditions of the permit and applicable statutes and regulations on the premises of the permit holders. In the case of a serious violation or a series of violations by an operator, the director also may impose penalties against the licensee which would result in a substantial revocation or suspension of the license.

c.The permits and plenary retail consumption license under which the permits were issued shall be subject to all the provisions of Title 33 of the Revised Statutes, rules and regulations promulgated by the director and municipal ordinances. Any violation by an operator may result in the denial of the renewal of the operator's permit. Any series of violations by multiple operators within the qualifying development project may result in the denial of the issuance of future permits or the renewal of existing permits.

d.No person who would fail to qualify as a licensee under Title 33 of the Revised Statutes shall be permitted to operate a licensed premises holding a special permit under this act.

e.Application for each permit shall be made on an annual basis and the administrative fee for the permit shall be fixed by the director. One-half of the administrative fee shall be allocated to the director and one-half of the administrative fee shall be allocated to the municipality in which the licensed premises is located. In addition, the initial administrative fee for a permit shall be based upon the average sales price for plenary retail consumption licenses recently sold in the county where the permit is being issued, reduced by the fair market value of the limitation on transferability, as set forth in subsection f. of this section.

f.No permit issued pursuant to this section shall be transferred to any premises other than a premises located within the same qualifying development project.

g.As used in this act, a "qualifying development project" means a real estate development project that:

(1)Is located in a municipality which lacks the anticipated number of plenary retail consumption licenses to be utilized within the real estate development project, as determined by the Director of the Division of Alcoholic Beverage Control;

(2)Is expected to generate directly or indirectly at least $250 million of private investments and more than $7.5 million annually in new sales and use tax revenue or hotel and motel occupancy fee revenue;

(3)Consists of at least 200 contiguous acres of land approved as a single unitary development by the planning board or zoning board of adjustment of the municipality where the real estate development project is located;

(4)Is contiguous to a minimum 1,500 acres of land which, in the aggregate, have been either preserved by the operator of the real estate development project or sold or donated by the operator or adjacent landowners to the State for a public use purpose;

(5)Includes a ski area as defined in section 2 of P.L.1979, c.29 (C.5:13-2); and

(6)Holds, through any entity having an interest in all or a part of the real estate development project, a plenary retail consumption license.

L.2006, c.17, s.1.



Section 33:1-12.50 - Special Retail Consumption, Distribution Licensing In Qualifying Development Projects.

33:1-12.50 Special retail consumption, distribution licensing in qualifying development projects.

1. a. The Director of the Division of Alcoholic Beverage Control may issue special retail consumption licenses to one or more individual corporations or other types of legal entities operating a hotel, restaurant or bar on any premises located in a qualifying development project, as defined in subsection g. of this section. The number of such special retail consumption licenses that may be issued in a specific qualifying development project shall be calculated by dividing the total square footage of improvements within the qualifying development project by 50,000, not to exceed three licenses. The director, as the issuing authority, is authorized to issue, transfer, and renew such special retail consumption licenses. Except as otherwise provided by this act, each special retail consumption license shall be governed by the provisions of R.S.33:1-12 with respect to plenary retail consumption licenses.

b.The director may issue a special retail distribution license to one or more individual corporations or other types of legal entities operating a retail business on any premises located in a qualifying development project, as defined in subsection g. of this section. The number of such special retail distribution licenses that may be issued in a given qualifying development project shall be calculated by dividing the total square footage of improvements within the qualifying development project by 100,000, not to exceed two licenses. The director, as the issuing authority, is authorized to issue, transfer, and renew such special retail distribution licenses. Except as otherwise provided by this act, each special retail distribution license shall be governed by the provisions of R.S.33:1-12 with respect to plenary retail distribution licenses.

c.The special retail consumption or special retail distribution licenses shall be subject to all the provisions of Title 33 of the Revised Statutes, rules and regulations promulgated by the director and municipal ordinances.

d.A person who would fail to qualify as a licensee under Title 33 of the Revised Statutes shall not be permitted to operate a licensed premises holding a special license under this act.

e.Application for each special license shall be made to the director. Every applicant, at the expense of the applicant, shall retain an economist or similar expert, approved by the director, to determine the appropriate initial issuance fee for the special license. The economist or expert shall base this determination upon the average sales price for plenary retail consumption licenses or distribution licenses, depending on the license sought, recently sold within the county and within five miles of the premises in the qualifying development project where the license is being issued, reduced by the fair market value of the limitation on transferability, as set forth in subsection f. of this section. One-half of the initial issuance fee shall be allocated to the director and one-half shall be allocated to the municipality in which the licensed premises is located. The annual renewal fee shall be $2,500.

f.No license issued pursuant to this section shall be transferred to any premises other than a premises located within the same qualifying development project.

g.As used in this act, a "qualifying development project" means a real estate development project that:

(1)is located in a municipality which has a population of fewer than 1,000 residents; and

(2)is in an area subject to a redevelopment plan adopted by the New Jersey Meadowlands Commission pursuant to section 20 of P.L.1968, c.404 (C.13:17-21).

L.2013, c.63, s.1.



Section 33:1-12.51 - Rules, Regulations.

33:1-12.51 Rules, regulations.

2.The Director of the Division of Alcoholic Beverage Control may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

L.2013, c.63, s.2.



Section 33:1-13 - Class D, Transportation Licenses; Fees.

33:1-13 Class D, transportation licenses; fees.

33:1-13. Class D licenses shall be as follows:

Transportation license. The holder of this license shall be entitled, subject to rules and regulations, to transport alcoholic beverages into, out of, through and within the State of New Jersey and to maintain a warehouse. The fee for this license shall be $625.

The provisions of section 24 of P.L.2003, c.117 amendatory of this section shall apply to licenses issued or transferred on or after July 1, 2003, and to license renewals commencing on or after July 1, 2003.

Amended 1970, c.78, s.3; 2003, c.117, s.24.



Section 33:1-14 - Class E Licenses; Subdivisions; Fees.

33:1-14 Class E licenses; subdivisions; fees.

33:1-14. Class E licenses shall be subdivided and classified as follows:

Public warehouse license. 1. The holder of this license shall be entitled, subject to rules and regulations, to receive for purposes of storing and warehousing and to store and warehouse alcoholic beverages in the licensed public warehouse; but this license shall not authorize the transportation of alcoholic beverages. The fee for this license shall be $500.

Broker's license. 2. The holder of this license shall be entitled, subject to rules and regulations, to act as a broker in the purchase and sale of alcoholic beverages for a fee or commission, for or on behalf of a person authorized to manufacture or sell at wholesale alcoholic beverages within or without the State. Such license shall not entitle the holder to buy or sell any alcoholic beverages for his own account, or take or deliver title to such alcoholic beverages, or receive or store any alcoholic beverages in his own name in this State, or offer, negotiate for the sale of or sell any alcoholic beverages to any wholesaler or retailer within this State; but such licensee shall be permitted, subject to rules and regulations, to use samples of alcoholic beverages in connection with the exercise of the privileges of such license. Such licensee's activities hereunder shall not be deemed to constitute a sale within the meaning of paragraph "w" of section 33:1-1 of the Revised Statutes. The fee for this license shall be $500.

The provisions of section 25 of P.L.2003, c.117 amendatory of this section shall apply to licenses issued or transferred on or after July 1, 2003, and to license renewals commencing on or after July 1, 2003.

Amended 1954, c.26, s.3; 1955, c.101; 1970, c.78, s.4; 2003, c.117, s.25.



Section 33:1-15 - Separate License For Each Warehouse, Salesroom Or Office

33:1-15. Separate license for each warehouse, salesroom or office
Any licensee entitled to maintain a warehouse or salesroom shall, if approved by the commissioner, secure a separate license for each additional warehouse or salesroom or separate office desired, and pay as a fee therefor twenty-five per cent of the fee paid for his license, each additional warehouse or salesroom or separate office being deemed a separate place of business.



Section 33:1-16 - One License For Premises Located In More Than One Municipality; Division Of Fee; Number Of Licenses

33:1-16. One license for premises located in more than one municipality; division of fee; number of licenses
Whenever it shall appear that a building or premises to be licensed is located in more than 1 municipality, whether originally so constructed or whether resulting from enlargement or addition to the building or premises, it shall not be necessary to secure more than 1 license of the same class for the building or premises. Application may be made in 1 of the municipalities having jurisdiction over any part of the building or premises and said municipalities shall agree upon a satisfactory division of the fee. If the municipalities cannot agree upon a satisfactory division of the fee it shall then be the duty of the commissioner to determine the proportionate amount of the fee to be paid to each of the municipalities; but in no case shall the total fee to be paid exceed the higher license fee as fixed in any of the municipalities in which part of the building or premises is located. For the purpose of any statute fixing limits on the number of licenses which may be issued in a municipality, any license issued in compliance with this section shall be charged only to the municipality in whose name the same is issued.

Amended by L.1959, c. 67, p. 183, s. 1, eff. June 3, 1959.



Section 33:1-17 - Licensee To Give Bond; Custody Of Bonds

33:1-17. Licensee to give bond; custody of bonds
Before any Class A, Class B, Class D or Class E license shall be issued, each such licensee shall give a bond to the state of New Jersey, to be approved by the state tax commissioner as to form and amount, conditioned for the payment of all taxes, penalties and interest imposed by the laws of this state upon the sale or delivery of alcoholic beverages. Such bonds shall be transmitted to and be held by the state tax commissioner, and all such bonds heretofore received and now held by the commissioner of the department of alcoholic beverage control shall be transmitted forthwith to the state tax commissioner.



Section 33:1-17.1 - Requirement Of Alcoholic Beverage Retail Licensee Clearance Certificate

33:1-17.1. Requirement of alcoholic beverage retail licensee clearance certificate
2. An alcoholic beverage retail license or license that confers the right to sell alcoholic beverages to consumers shall not be issued, renewed or transferred unless the licensee, if subject to review in the prior calendar year pursuant to section 3 of P.L.1995, c.161 (C.54:50-28), or prospective licensee, if subject to review pursuant to section 3 of P.L.1995, c.161 (C.54:50-28), shall have been issued an alcoholic beverage retail licensee clearance certificate for the review period pursuant to section 3 of P.L.1995, c.161 (C.54:50-28).

L.1995,c.161,s.2.



Section 33:1-18 - Director To Administer Issuance Of Certain Licenses.

33:1-18 Director to administer issuance of certain licenses.

33:1-18. It shall be the duty of the director to administer the issuance of manufacturers', wholesalers', plenary retail transit, sporting facility, vendor, transportation and public warehouse licenses, in accordance with this chapter.

amended 2015, c.86, s.2.



Section 33:1-19 - Municipal Board Or Body To Administer Issuance Of Certain Licenses; "Other Issuing Authority" Construed

33:1-19. Municipal board or body to administer issuance of certain licenses; "other issuing authority" construed
It shall be the duty of the governing board or body of each municipality, except in such municipalities as shall have created municipal boards pursuant to this chapter, in which latter event it shall be the duty of such respective municipal boards, to administer the issuance of all other licenses within their respective municipalities, in accordance with this chapter, and forthwith to report the issuance of all such licenses to the commissioner. The issuing authorities constituted by this section are sometimes hereinafter referred to as "other issuing authority" .



Section 33:1-19.1 - Issuance Of New, Additional Licenses, Publication Of Notice.

33:1-19.1 Issuance of new, additional licenses, publication of notice.

1.Whenever a municipality is authorized to issue one or more new or additional plenary retail consumption, seasonal retail consumption or plenary retail distribution licenses or a plenary retail consumption license acquired pursuant to section 3 of P.L.2007, c.351 (C.33:1-24.3) and the governing body by resolution determines to permit the issuance thereof, the governing body shall cause to be published a notice of the proposed issuance of said license or licenses and that applications therefor will be accepted by the governing body or in municipalities having a municipal board of alcoholic beverage control or municipal excise commission, by the board or commission, as the case may be. The notice shall specify a time and date after which no further applications will be accepted. The notice shall be published in a newspaper circulating generally in the municipality by not less than two insertions, 1 week apart, the second of which shall be made not less than 30 days prior to the time and date specified in the notice as the time and date after which no further applications will be accepted.

L.1975, c.275, s.1; amended 2007, c.351, s.4.



Section 33:1-19.2 - Issuance Of License After Publication Of Notice

33:1-19.2. Issuance of license after publication of notice
The provisions of this act shall not be construed to require the issuance of any license or licenses with respect to which a notice has been published pursuant to this act, but in any case in which any such license or licenses have not been issued within 6 months after the closing time and date for acceptance of applications specified in the notice, no such license or licenses shall be issued without again complying with the provisions of this act.

L.1975, c. 275, s. 2, eff. Jan. 12, 1976.



Section 33:1-19.3 - Issuance To Highest Qualified Bidder; Public Sale; Qualifications

33:1-19.3. Issuance to highest qualified bidder; public sale; qualifications
Whenever a municipality is authorized to issue one or more plenary retail consumption, seasonal retail consumption or plenary retail distribution licenses and the governing body determines to permit the issuance thereof, the governing body by resolution may authorize that such license or licenses be issued to the highest qualified bidder therefor and shall conduct a public sale for such purpose or direct that such a sale be conducted by the municipal board of alcoholic beverage control or municipal excise commission in a municipality where such board or commission exists. The governing body by resolution may also prescribe qualifications for prospective bidders including the requirement that a licensee, as a condition of the award of the license, shall operate a restaurant, public accommodation or other facility; provided, however, that no municipal license requirement is contrary or inconsistent with law, rule or regulation. The governing body may, by resolution, fix a minimum bid and conditions of sale with the reservation of the right to reject all bids where the highest bid is not accepted.

L.1981, c. 416, s. 1, eff. Jan. 9, 1982.



Section 33:1-19.4 - Bids; Notice And Invitation; Publication; Contents; Announcement Of Qualified Applicants

33:1-19.4. Bids; notice and invitation; publication; contents; announcement of qualified applicants
If a governing body determines to conduct a sale pursuant to this act notice thereof and an invitation to bid shall be published in a newspaper circulating generally in the municipality by not less than two insertions, to be published not less than 1 week apart, and none to be published less than 30 days prior to the date of the sale. The notice shall also specify that any prospective bidder shall apply and qualify for a license prior to the sale, that proof of qualification for a license shall be included with the bid, and that all bids shall be sealed. The notice shall also specify, as determined by governing body resolution, the minimum acceptable bid, any special requirements for prospective licensees, general conditions of sale including the statement that the municipality reserves the right to reject all bids where the highest bid is not accepted. The notice shall specify the time and place at which bids shall be received and opened and that all prospective bidders shall qualify no later than 5 business days prior to the opening of bids. The agent for the municipal governing body, municipal board of alcoholic beverage control, or municipal excise commission, as the case may be, shall 5 days prior to opening the bids, publicly announce those applicants who meet the qualifications for bidding as fixed by law, rules and regulations, and resolution. No bid shall be opened from or on behalf of any prospective bidder who does not qualify. No bid shall be considered which does not contain proof of qualification.

L.1981, c. 416, s. 2, eff. Jan. 9, 1982.



Section 33:1-19.5 - Issuance Of License Or Rejection Of All Bids; Postponement Or Cancellation Of Sale; Disposition Of Funds

33:1-19.5. Issuance of license or rejection of all bids; postponement or cancellation of sale; disposition of funds
Upon the conclusion of a sale the issuing authority shall issue a license to the highest qualified bidder therefor upon payment of his bid and the license fee, or shall reject all bids if the highest bid is not accepted. A sale may be postponed or canceled at any time prior to the opening of the bids. Funds derived from the conduct of a sale shall be remitted to the municipal treasurer for the general use of the municipality.

L.1981, c. 416, s. 3, eff. Jan. 9, 1982.



Section 33:1-19.6 - Inapplicability Of Act To Powers Of Issuing Authority; Appeals

33:1-19.6. Inapplicability of act to powers of issuing authority; appeals
Nothing in this act shall limit or restrict any issuing authority in the reasonable exercise of any of its powers over the issuance of alcoholic beverage licenses and no appeal shall lie from any action of the issuing authority under the provisions of this act except where the ground for such appeal is that the appellant had qualified as a bidder and submitted a higher bid than the successful applicant.

L.1981, c. 416, s. 4, eff. Jan. 9, 1982.



Section 33:1-19.7 - Plenary Retail Consumption License, Nonprofit Theater

33:1-19.7. Plenary retail consumption license, nonprofit theater
1. It shall be lawful for the governing board or body of any municipality, upon the approval of the Director of the Division of Alcoholic Beverage Control, to issue a plenary retail consumption license to a nonprofit corporation, which conducts musical or theatrical performances or concerts on premises with a seating capacity of 1,000 persons or more, authorizing the sale of alcoholic beverages by the nonprofit corporation or its restaurant operator who has been approved pursuant to procedures established by the Division of Alcoholic Beverage Control for consumption on the licensed premises only during performances and the two hours immediately preceding and the two hours immediately following performances.

For the purposes of this section, "licensed premises" shall include the premises where the musical or theatrical performance or concert is held and any adjacent premises owned and operated by the licensee.

A license issued under the provisions of this act shall not be counted in determining the number of licenses under P.L.1947, c.94 (C.33:1-12.13 et seq.) or under P.L.1968, c.277 (C.40:48-2.40 et seq.).

L.1985,c.151,s.1; amended 1994,c.18.



Section 33:1-20 - License To Member Of Issuing Authority Issued Only By Director; Additional Fee

33:1-20. License to member of issuing authority issued only by director; additional fee
No license other than a club license shall be issued under this chapter by any issuing authority to any member thereof or to any corporation, organization or association in which any member thereof is interested directly or indirectly; but in any such case application for such license may be made by such member, corporation, organization or association directly to the director who is hereby authorized to issue such license, subject to rules and regulations, upon the same terms and conditions and for the same fee as other licenses of the same class are issued or are issuable by the said governing board or body. In addition to the fee for such license, which shall be payable to the municipality, a fee of $50.00 shall be payable to the director to be accounted for by him as are license fees.

Amended by L.1970, c. 77, s. 1, eff. May 29, 1970; L.1976, c. 44, s. 4, eff. June 30, 1976.



Section 33:1-22 - Appeal To Director From Action Of Issuing Authority; Fee; Procedure

33:1-22. Appeal to director from action of issuing authority; fee; procedure
33:1-22. If the other issuing authority shall refuse to issue any license, or if the other issuing authority shall refuse to extend the license for a limited time not exceeding its term, to the executor or administrator of a deceased licensee, or to a person who shall be appointed by the courts having jurisdiction, in the event of the incompetency of any licensee, the applicant shall be notified forthwith of the refusal by a notice served personally upon the applicant, or sent to him by registered mail addressed to him at the address stated in the application. The applicant may within 30 days after the date of service or of mailing of the notice, upon payment to the director of a nonreturnable filing fee of $100.00, appeal to the director from the action of the issuing authority. If the other issuing authority shall issue a license, or grant an extension of the license for a limited time not exceeding its term, to the executor or administrator of a deceased licensee, or to a person who shall be appointed by the courts having jurisdiction, in the event of the incompetency of any licensee, any taxpayer or other aggrieved person opposing the issuance of the license may, within 30 days after the issuance of the license, upon payment to the director of a nonreturnable filing fee of $100.00, appeal to the director from the action of the issuing authority. The director shall fix a time for the hearing of the appeal and before hearing the same, shall give at least five days' notice of the time so fixed to the applicant, taxpayer, or other aggrieved person and other issuing authority.

Where an appeal is taken from the denial of an application for a renewal of a license, the director may, in his discretion, issue an order upon the respondent issuing authority to show cause why the term of the license should not be extended pending the determination of the appeal, together with ad interim relief extending the term of the license pending the return of the order to show cause. If it shall appear upon the return of the order to show cause that the action of the respondent issuing authority is prima facie erroneous and that irreparable injury to the appellant would otherwise result, the director may, subject to conditions as he may impose, order that the term of the license be extended pending a final determination of the appeal.

Amended 1946,c.316; 1971,c.9,s.1; 1992,c.188,s.2.



Section 33:1-23 - Enumeration Of Duties Of Commissioner

33:1-23. Enumeration of duties of commissioner
It shall be the duty of the commissioner to administer and enforce this chapter and administer the department of alcoholic beverage control; to make an annual report to the governor of the activities of his department; to investigate applicants for Class A, Class B, Class D, Class E, and plenary retail transit licenses, and all licensees, and to inspect all licensed premises; to conduct hearings in accordance with this chapter; to make and conduct searches, seizures and forfeitures in accordance with this chapter; to dispose of articles seized and forfeited; to maintain proper records; to maintain a petty cash fund not in excess of one thousand dollars; to requisition the purchase of necessary supplies and equipment; to co-operate with municipalities and municipal boards in enforcing this chapter; to keep full and correct minutes; to publish lists of all licenses issued; and to do, perform, take and adopt all other acts, procedures and methods designed to insure the fair, impartial, stringent and comprehensive administration of this chapter.

The enumeration of the above specific duties shall not be construed to limit or restrict in any way the general authority given by this chapter to the commissioner.



Section 33:1-23.1 - Regulation By Commissioner Of Sales In Violation Of Fair Trade Contract

33:1-23.1. Regulation by Commissioner of sales in violation of fair trade contract
The State Commissioner of Alcoholic Beverage Control is hereby vested with the following powers to be exercised in such manner as will assist in properly supervising the liquor industry and promoting temperance: The commissioner may, in his discretion, by rule or regulation, prohibit or regulate the sale of alcoholic beverages within this State in violation of any fair trade contract entered into pursuant to the legislative sanction afforded by Revised Statutes, Title 56, chapter four.

L.1938, c. 208, p. 492, s. 1.



Section 33:1-24 - Duties Of Municipal Authorities Issuing Licenses

33:1-24. Duties of municipal authorities issuing licenses
It shall be the duty of each other issuing authority to receive applications for such licenses as such other issuing authority is authorized to issue; to investigate applicants and to inspect premises sought to be licensed; to conduct public hearings on applications and revocations; to enforce primarily the provisions of this chapter and the rules and regulations so far as the same pertain or refer to or are in any way connected with retail licenses, except plenary retail transit licenses; to maintain proper records; to keep full and correct minutes; and to do, perform, take and adopt all other acts, procedures and methods designed to insure the fair, impartial, stringent and comprehensive administration of this chapter. The enumeration of the above specific duties shall not be construed to limit or restrict in any way the general authority given by this chapter to each said other issuing authority.



Section 33:1-24.1 - Findings, Declarations Relative To Issuance Of Special Licenses To Serve Alcoholic Beverages In Smart Growth Development Projects.

33:1-24.1 Findings, declarations relative to issuance of special licenses to serve alcoholic beverages in smart growth development projects.

1.The Legislature finds and declares that:

a.Smart growth is an innovative approach to land use planning that directs the State's resources and funding to projects that enhance the quality of life for New Jersey residents;

b.Smart growth encourages the development of distinctive, attractive communities with mixed use development, walkable town centers and neighborhoods, a range of housing options, and a variety of transportation modes;

c.Small businesses, including restaurants and other establishments that serve alcoholic beverages, enhance the economic viability of a smart growth community and the quality of life for residents and visitors;

d.Many municipalities in New Jersey do not have a sufficient number of liquor licenses for all the establishments that wish to serve alcoholic beverages to patrons; and

e.In order to foster and encourage development in smart growth communities, it is appropriate to create special licenses to serve alcoholic beverages for establishments located in smart growth projects and to provide financial compensation to alcoholic beverage licensees in those communities who already have established businesses and paid market value for their licenses.

L.2007, c.351, s.1.



Section 33:1-24.2 - Definitions Relative To Issuance Of Special Licenses To Serve Alcoholic Beverages In Smart Growth Development Projects; Issuance, Conditions; Fees.

33:1-24.2 Definitions relative to issuance of special licenses to serve alcoholic beverages in smart growth development projects; issuance, conditions; fees.

2. a. As used in this act:

"Smart growth development project" or "project" means a development project that:

(1)Is located in a smart growth area as defined in section 1 of P.L.2004, c.89 (C.52:27D-10.2); is expected to generate, directly or indirectly, at least $50 million of private investments and more than $25 million annually in new sales and use tax revenue; and consists of at least five acres of land under the control of a developer; or

(2)Is expected to increase the value of all taxable property in a municipality by not less than 40% over the value of that property for the previous tax year as shown in column six of the abstract of ratables.

b.The Director of the Division of Alcoholic Beverage Control, upon approval of the municipality, may issue one or more special licenses to one or more individual corporations or other types of legal entities operating a premises where alcoholic beverages are intended to be served that is located in a smart growth development project. The license shall authorize the sale of alcoholic beverages for immediate consumption on the operator's premises. If the project is located within the boundaries of two or more municipalities, each municipality shall approve the issuance of the license or licenses. The director may issue not more than 566 such licenses.

c.No person who would fail to qualify as a licensee under Title 33 of the Revised Statutes shall be permitted to hold an interest in a special license under the provisions of this section.

d.Licenses shall be subject to all the provisions of Title 33 of the Revised Statutes, rules and regulations promulgated by the director and municipal ordinances.

e.No license issued pursuant to this section shall be transferred to any premises other than a premises located within the same smart growth development project.

f.Application for the initial issuance and renewal of each license shall be made to the director on an annual basis. The fee for the initial issuance of the license shall be two and one half times the average sale price for the three most recent sales of plenary retail consumption licenses in the municipality where the license is being issued during the preceding five years. If the project is located within the boundaries of two or more municipalities, the highest average sale price of the two or more municipalities shall be used. If less than three plenary retail consumption licenses have been sold in the municipality or municipalities, as the case may be, within the previous five years, the municipality or municipalities, as the case may be, shall obtain an appraisal, at the applicant's expense, to determine the appropriate fee for the license. The appraisal process shall include an examination of previous transactions in the municipality or municipalities, as the case may be, and shall reflect what a willing buyer, under no pressure to buy, would pay a willing seller, under no pressure to sell, for a plenary retail consumption license in that municipality or municipalities, as the case may be. One half of the amount of the application fee for the initial issuance of the license shall be paid upon the issuance of the license and the other half of that amount shall be paid one year later. The director shall establish an annual fee for the license which shall not exceed the fee which may be imposed by a municipality for a plenary retail consumption license pursuant to R.S.33:1-12.

g.The fee for the initial issuance of the license shall be distributed in the following manner:

(1)Twenty-five percent shall be paid to the municipality wherein the smart growth development project is located and if the project is located within the boundaries of two or more municipalities, the fee shall be divided equally among those municipalities;

(2)Twenty-five percent shall be paid to the Director of the Division of Alcoholic Beverage Control;

(3)Fifty percent shall be divided equally among and paid to the plenary retail consumption licensees in the municipality or municipalities where the licensed premises will be located.

h.If the individual corporation or entity holding the license determines to sell a license issued pursuant to this section, the license shall be sold for the sum paid pursuant to paragraph (3) of subsection g. of this section.

i.The director shall not issue a special concessionaire permit for any location or premises which is eligible to obtain a license to serve alcoholic beverages under the provisions of this act.

j.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director shall adopt rules and regulations to effectuate the purposes of this act.

L.2007, c.351, s.2.



Section 33:1-24.3 - Acquisition, Sale Of Inactive Plenary Retail Consumption Licenses.

33:1-24.3 Acquisition, sale of inactive plenary retail consumption licenses.

3. a. Notwithstanding the provisions of section 1 of P.L.1977, c.246 (C.33:1-12.39), a municipality in which is located an urban enterprise zone as designated pursuant to P.L.1983, c.303 (C.52:27H-60 et al.) or any supplement thereto, and a Planning Area 1 (Metropolitan), as designated pursuant to the "State Planning Act," sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.), may acquire any existing plenary retail consumption licenses within the municipality that are inactive and retain any such licenses in an inactive status for a period of up to five years.

b.A municipality subject to the provisions of subsection a. of this section may issue at public sale one or more of any such inactive plenary retail consumption licenses in a manner consistent with the provisions of P.L.1975, c.275 (C.33:1-19.1 et seq.), to no more than one corporation or legal entity for each such plenary retail consumption license for use only at a licensed premises that shall be located in a development project within a smart growth area, as defined in section 1 of P.L.2004, c.89 (C.52:27D-10.2), in the municipality. The use of any such plenary retail consumption license shall be in a manner consistent with the provisions of Title 33 of the Revised Statutes and any regulations promulgated thereunder by the director.

L.2007, c.351, s.3.



Section 33:1-25 - Issuance Of License, Application, Qualifications; Criminal Record Background Check, Fee.

33:1-25 Issuance of license, application, qualifications; criminal record background check, fee.

33:1-25. No license of any class shall be issued to any person under the age of 18 years or to any person who has been convicted of a crime involving moral turpitude. A beneficiary of a trust who is not otherwise disqualified to hold an interest in a license may qualify regardless of age so long as the trustee of the trust qualifies and the trustee shall hold the beneficiary's interest in trust until the beneficiary is at least the age of majority.

Each applicant shall submit to the director the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The director is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the director in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

In applications by corporations, except for club licenses, the names and addresses of, and the amount of stock held by, all stockholders holding 1% or more of any of the stock thereof, and the names and addresses of all officers and of all members of the board of directors must be stated in the application, and if one or more of the officers or members of the board of directors or one or more of the owners, directly or indirectly, of more than 10% of the stock would fail to qualify as an individual applicant in all respects, no license of any class shall be granted.

In applications for club licenses, the names and addresses of all officers, trustees, directors, or other governing official, together with the names and addresses of all members of the corporation, association or organization, must be stated in the application.

In applications by partnerships, the application shall contain the names and addresses of all of the partners. No license shall be issued unless all of the partners would qualify as individual applicants.

A photostatic copy of all federal permits necessary to the lawful conduct of the business for which a State license is sought and which relate to alcoholic beverages, or other evidence in lieu thereof satisfactory to the director, must accompany the license application, together with a deposit of the full amount of the required license fee, which deposit to the extent of 90% thereof shall be returned to the applicant by the director or other issuing authority if the application is denied, and the remaining 10% shall constitute an investigation fee and be accounted for as other license fees.

Every applicant for a license that is not a renewal of an annual license shall cause a notice of the making of the application to be published in a form prescribed by rules and regulations, once per week for two weeks successively in a newspaper printed in the English language, published and circulated in the municipality in which the licensed premises are located; but if there shall be no such newspaper, then the notice shall be published in a newspaper, printed in the English language, published and circulated in the county in which the licensed premises are located. No publication shall be required with respect to applications for transportation or public warehouse licenses or with respect to applications for renewal of licenses.

The Division of Alcoholic Beverage Control shall cause a general notice of the making of annual renewal applications and the manner in which members of the public may object to the approving of the applications to be published in a form prescribed by rules and regulations, once per week from the week of April 1 through the week of June 1 in a newspaper printed in the English language published and circulated in the counties in which the premises of applicants for renewals of annual licenses are located. Any application for the renewal of an annual license shall be made by May 1, and none shall be approved before May 1.

Every person filing an application for license, renewal of license or transfer of license with a municipal issuing authority shall, within 10 days of such filing, file with the director a copy of the application together with a nonreturnable filing fee of $200.

Applicants for licenses shall answer questions as may be asked and make declarations as shall be required by the form of application for license as may be promulgated by the director from time to time. All applications shall be duly sworn to by each of the applicants, except in the case of applicants in the military service of the United States whose applications may be signed in their behalf by an attorney-in-fact holding a power of attorney in form approved by the director, and except in cases of applications by corporations which shall be duly sworn to by the president or vice-president. All statements in the applications required to be made by law or by rules and regulations shall be deemed material, and any person who shall knowingly misstate any material fact, under oath, in the application shall be guilty of a misdemeanor. Fraud, misrepresentation, false statements, misleading statements, evasions or suppression of material facts in the securing of a license are grounds for suspension or revocation of the license.

The provisions of section 26 of P.L.2003, c.117 amendatory of this section shall apply to licenses issued or transferred on or after July 1, 2003, and to license renewals commencing on or after July 1, 2003.

Amended 1941, c.97; 1942, c.249; 1943, c.46; 1960, c.117; 1970, c.77, s.2; 1973, c.14, s.1; 1975, c.99; 1976, c.44, s.5; 1992, c.188, s.3; 2003, c.117, s.26; 2003, c.199, s.18; 2008, c.56.



Section 33:1-25.1 - Peace Officers; Right To Leadership Or Titular Position In Nonprofit Organization With Club License

33:1-25.1. Peace officers; right to leadership or titular position in nonprofit organization with club license
Nothing within the provisions of Title 33 of the Revised Statutes or any regulation promulgated by the Division of Alcoholic Beverage Control in the Department of Law and Public Safety shall prohibit any regular police officer, peace officer or any other person whose powers or duties include the enforcement of the alcoholic beverage laws or regulations from assuming any leadership or titular position in any fraternal, veterans', religious, or similar type of nonprofit organization that is a club licensee.

L.1981, c. 267, s. 1, eff. Aug. 24, 1981.



Section 33:1-25.2 - Nonprofit Organization; Use Of Name Other Than Peace Officer As Licensee

33:1-25.2. Nonprofit organization; use of name other than peace officer as licensee
Any nonprofit organization holding a club license shall name as the licensee a person other than a regular police officer, peace officer or any other person whose powers or duties include the enforcement of the alcoholic beverage laws or regulations.

L.1981, c. 267, s. 2, eff. Aug. 24, 1981.



Section 33:1-26 - License, Terms, Transfer; Fee.

33:1-26 License, terms, transfer; fee.

33:1-26. All licenses shall be for a term of one year from July 1 in each year. The respective fees for any such license shall be prorated according to the effective date of the license and based on the respective annual fee as in this chapter provided. Where the license fee deposited with the application exceeds the prorated fee, a refund of the excess shall be made to the licensee. Licenses are not transferable except as hereinafter provided. A separate license is required for each specific place of business and the operation and effect of every license is confined to the licensed premises. No retail license of any class shall be issued to any holder of a manufacturer's or wholesaler's license, and no manufacturer's or wholesaler's license shall be issued to the holder of a retail license of any class. Any person who shall exercise or attempt to exercise, or hold himself out as authorized to exercise, the rights and privileges of a licensee except the licensee and then only with respect to the licensed premises, shall be guilty of a misdemeanor.

In case of death, bankruptcy, receivership or incompetency of the licensee, or if for any other reason whatsoever the operation of the business covered by the license shall devolve by operation of law upon a person other than the licensee, the director or the issuing authority may, in his or its discretion, extend the license for a limited time, not exceeding its term, to the executor, administrator, trustee, receiver or other person upon whom the same has devolved by operation of law as aforesaid. Under no circumstances, however, shall a license, or rights thereunder, be deemed property, subject to inheritance, sale, pledge, lien, levy, attachment, execution, seizure for debts, or any other transfer or disposition whatsoever, except for payment of taxes, fees, interest and penalties imposed by any State tax law for which a lien may attach pursuant to R.S.54:49-1 or pursuant to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., or any similar State lien of tax, except to the extent expressly provided by this chapter.

On application made therefor setting forth the same matters and things with reference to the premises to which a transfer of license is sought as are required to be set forth in connection with an original application for license, as to the premises, and after publication of notice of intention to apply for transfer, in the same manner as is required in case of an application for license as to the premises, the director or other issuing authority may transfer, upon payment of a fee of 10% of the annual license fee for the license sought to be transferred, any license issued by him or it respectively to a different place of business than that specified therein, by endorsing permission upon the license.

On application made therefor setting forth the same matters and things with reference to the person to whom a transfer of license is sought as are required to be set forth in connection with an original application for license, which application for transfer shall be signed and sworn to by the person to whom the transfer of license is sought and shall bear the consent in writing of the licensee to the transfer, and after publication of notice of intention by the person to whom the transfer of license is sought, to apply for transfer in the same manner as is required in the case of an original application for license, the director or other issuing authority, as the case may be, may transfer any license issued by him or it respectively to the applicant for transfer by endorsing the license. The application and the applicant shall comply with all requirements of this chapter pertaining to an original application for license and shall be accompanied, in lieu of the license fee required on the original application, by a fee of 10% of the annual license fee for the license sought to be transferred, which 10% shall be retained by the director or other issuing authority, as the case may be, whether the transfer be granted or not, and accounted for as other license fees.

If the other issuing authority shall refuse to grant a transfer the applicant shall be notified forthwith of the refusal by a notice served personally upon the applicant, or sent to him by registered mail addressed to him at the address stated in the application, and the applicant may, within 30 days after the date of service or mailing of the notice, appeal to the director from the action of the issuing authority. If the other issuing authority shall grant a transfer, any taxpayer or other aggrieved person opposing the grant of the transfer may, within 30 days after the grant of the transfer, appeal to the director from the action of the issuing authority.

No person who would fail to qualify as a licensee under this chapter shall be knowingly employed by or connected in any business capacity whatsoever with a licensee. A person failing to qualify as to age or by reason of conviction of a crime involving moral turpitude may, with the approval of the director, and subject to rules and regulations, be employed by any licensee, but the employee if disqualified by age shall not, in any manner whatsoever serve, sell or solicit the sale or participate in the manufacture, rectification, blending, treating, fortification, mixing, processing or bottling of any alcoholic beverage; and further provided, that no permit shall be necessary for the employment in a bona fide hotel or restaurant of any person failing to qualify as to age so long as the person shall not in any manner whatsoever serve, sell or solicit the sale of any alcoholic beverage, or participate in the mixing, processing or preparation thereof. Except for a person convicted of a sex offense as enumerated in subsection b. of N.J.S.2C:7-2 or a person convicted of a crime involving moral turpitude committed while employed on a licensed premises, a person who has been convicted of a crime involving moral turpitude may be employed by a Class C licensee without obtaining the approval of the director or a rehabilitation employment permit provided the person's responsibilities do not involve serving, selling or soliciting the sale of any alcoholic beverage; participating in the mixing, processing or preparation of alcoholic beverages; providing private security or admission-monitoring services for the premises; or providing or participating in any management or professional services.

Each person seeking to be employed or connected in any business capacity whatsoever with a licensee shall submit to the director the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The director is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the director in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

Any request for relief under this section shall be accompanied by a nonreturnable filing fee of $100.00 payable to the director.

amended 1938, c.297; 1941, c.296; 1941, c.405; 1943, c.152; 1955, c.43; 1970, c.78, s.5; 1973, c.14, s.2; 1973, c.285; 1992, c.188, s.4; 1993, c.232, s.1; 2003, c.199, s.19; 2012, c.32.



Section 33:1-26.1 - Peace Officers; Employment In Business Licensed To Sell Alcoholic Beverages

33:1-26.1. Peace officers; employment in business licensed to sell alcoholic beverages
Nothing within the provisions of Title 33 of the Revised Statutes or any regulation promulgated pursuant thereto by the Division of Alcoholic Beverage Control in the Department of Law and Public Safety shall prohibit permanent, full-time members of municipal police departments or of county police departments from being employed, other than in the municipality, or in the county, as the case may be, for which they serve as police officers, by a business licensed to sell alcoholic beverages in this State.

A police officer so employed shall not, while engaged in the selling, serving, possessing or delivering of any alcoholic beverages:

a. Have in his possession any firearm; or

b. Wear or display any uniform, badge or insignia which would identify him as a police officer.

No police officer so employed shall be permitted to work in excess of 24 hours a week in any such establishment.

L.1982, c. 84, s. 1, eff. July 23, 1982.



Section 33:1-27 - Fee For Issuance Of License; Exceptions

33:1-27. Fee for issuance of license; exceptions
33:1-27. Any statute or exemption to the contrary notwithstanding, no license shall be issued to any person except upon payment of the full fee therefor or as above prorated; but no license shall be required and no fee charged in connection with the retail sale of alcoholic beverages for consumption on the premises where sold, when sold at any camp, post or regimental exchange duly organized under the regulations of the United States Army or Navy or Marine Corps or Coast Guard or when sold by any voluntary unincorporated organization of the Armed Forces operating a place for the sale of goods pursuant to the regulations promulgated by the Secretaries of the respective Departments of National Government under which the Armed Services operate or, if the consent of the State Military Board shall have been first obtained, under the State National Guard regulations.

Amended 1951,c.74; 1952,c.126; 1992,c.188,s.10.



Section 33:1-28 - Transportation Of Alcoholic Beverages By Licensees

33:1-28. Transportation of alcoholic beverages by licensees
33:1-28. Licensees, except public warehouse licensees, may transport alcoholic beverages in their own vehicles, solely, however, for their own respective business in connection with and as defined in their respective licenses, without possessing a transportation license; provided, however, that such vehicles while so used shall be marked in the manner prescribed for all vehicles authorized to transport alcoholic beverages as shall be provided in rules and regulations. Each vehicle so used shall bear a transit insignia to be furnished by the director at a fee of $50.00 each.

Amended 1942,c.157; 1954,c.26,s.4; 1959,c.174; 1970,c.78,s.6; 1976,c.44,s.6; 1992,c.188,s.12.



Section 33:1-28A - Special Permit

33:1-28a. Special permit
The Director of the Division of Alcoholic Beverage Control or, pursuant to rules and regulations, any designated agent of the director, may issue a special permit for the temporary or emergency transportation of alcoholic beverages into or out of the State in any vehicle which is not otherwise so authorized in accordance with R.S. 33:1-28. The fee for these permits shall be $25.00 and, where a designated agent issues the permit, the agent may receive an additional surcharge in an amount to be fixed by the director.

P.L. 1988, c. 67, s. 1.



Section 33:1-29 - Regulation Of Use Of Alcoholic Beverages By Druggists And Hospitals; Sales To

33:1-29. Regulation of use of alcoholic beverages by druggists and hospitals; sales to
Druggists and pharmacists duly registered under the laws of this state as such may, upon their respective registered premises as aforesaid, without license hereunder, purchase and use alcoholic beverages for the compounding of physicians' prescriptions and for the preparation of mixtures and medicines, unfit for use as beverages, and sell same after being so compounded or prepared, subject to rules and regulations; but they may not sell alcoholic beverages otherwise than as aforesaid and particularly shall not sell the same in either original containers or by glass or other open containers, except under a license obtained under this chapter permitting the same.

Hospitals may purchase and use alcoholic beverages for the compounding of physicians' prescriptions, and for the preparation of mixtures and medicines unfit for use as beverages, and for dispensing to patients in accordance with physicians' orders and prescriptions, without license therefor, subject to rules and regulations.

Wholesale licensees may sell alcoholic beverages, directly to druggists and pharmacists, registered as aforesaid, and to hospitals, for use as herein authorized, subject to rules and regulations.

The commissioner shall have and exercise the same powers of investigation and of prescribing rules and regulations with regard to the alcoholic beverages purchased, used, mixed, compounded or dispensed pursuant to this section as are by this chapter accorded to him in connection with the sale, distribution, rectification, blending, treating, fortifying, mixing, processing, warehousing and transportation of all alcoholic beverages.



Section 33:1-30 - Sale Of Alcohols Unfit For Use As Beverages; Preparations And Products Excepted; Violations; Misdemeanor

33:1-30. Sale of alcohols unfit for use as beverages; preparations and products excepted; violations; misdemeanor
This chapter is not designed to prohibit sales of denatured alcohol and alcoholic mixtures or composition or articles of commerce containing alcohol which are unfit for use as beverages without license hereunder.

No provision of this chapter shall apply to alcohol intended for and actually used in the manufacture and sale of any of the following when they are unfit in fact for beverage purposes, namely:

a. Denatured alcohol produced and used pursuant to acts of congress and regulations promulgated thereunder.

b. Patent, proprietary, medicinal, pharmaceutical, antiseptic and toilet preparations.

c. Flavoring extracts, syrups and food products.

d. Scientific, chemical, mechanical and industrial products.

Any person who shall knowingly sell, use or transport any of the products enumerated in paragraphs "a" , "b" , "c" or "d" for beverage purposes, or who shall use, sell or transport any of the same under circumstances from which he might reasonably deduce the intention of the purchaser or consignee to use them for such purposes shall be guilty of a misdemeanor.

The commissioner shall have the power to investigate the sale, purchase, use and transportation of industrial alcohol as set forth above to the extent reasonably necessary to prevent conversion into alcoholic beverages fit for consumption.



Section 33:1-31 - Suspension, Revocation Of License

33:1-31. Suspension, revocation of license
33:1-31. Any license, whether issued by the director or any other issuing authority, may be suspended or revoked by the director, or the other issuing authority may suspend or revoke any license issued by it, for any of the following causes:

a. Violation of any of the provisions of this chapter;

b. Manufacture, transportation, distribution or sale of alcoholic beverages in a manner or to an extent not permitted by the license or by law;

c. Nonpayment of any excise tax or other payment required by law to be paid to the State Tax Commissioner;

d. Failure to comply with any of the provisions of subtitle 8 of the Title Taxation ( s.54:41-1 et seq.);

e. Failure to have at all times a valid, unrevoked permit, license or special tax stamp, or other indicia of payment, of all fees, taxes, penalties and payments required by any law of the United States;

f. Failure to have at all times proper stamps or other proper evidence of payment of any tax required to be paid by any law of this State;

g. Any violation of rules and regulations;

h. Any violation of any ordinance, resolution or regulation of any other issuing authority or governing board or body;

i. Any other act or happening, occurring after the time of making of an application for a license which if it had occurred before said time would have prevented the issuance of the license; or

j. For any other cause designated by this chapter.

No suspension or revocation of any license shall be made until a five-day notice of the charges preferred against the licensee shall have been given to him personally or by mailing the same by registered mail addressed to him at the licensed premises and a reasonable opportunity to be heard thereon afforded to him.

A suspension or revocation of license shall be effected by a notice in writing of such suspension or revocation, designating the effective date thereof, and in case of suspension, the term of such suspension, which notice may be served upon the licensee personally or by mailing the same by registered mail addressed to him at the licensed premises. Such suspension or revocation shall apply to the licensee and to the licensed premises.

A revocation shall render the licensee and the officers, directors and each owner, directly or indirectly, of more than 10% of the stock of a corporate licensee ineligible to hold or receive any other license, of any kind or class under this chapter, for a period of two years from the effective date of such revocation and a second revocation shall render the licensee and the officers, directors and each owner, directly or indirectly, of more than 10% of the stock of a corporate licensee ineligible to hold or receive any such license at any time thereafter. Any revocation may, in the discretion of the director or other issuing authority as the case may be, render the licensed premises ineligible to become the subject of any further license, of any kind or class under this chapter, during a period of two years from the effective date of the revocation.

The director may, in his discretion and subject to rules and regulations, accept from any licensee an offer in compromise in such amount as may in the discretion of the director be proper under the circumstances in lieu of any suspension of any license by the director or any other issuing authority.

No refund, except as expressly permitted by section 33:1-26 of this Title, shall be made of any portion of a license fee after issuance of a license; but if any licensee, except a seasonal retail consumption licensee, shall voluntarily surrender his license, there shall be returned to him, after deducting as a surrender fee 50% of the license fee paid by him, the prorated fee for the unexpired term; provided, that such licensee shall not have committed any violation of this chapter or of any rule or regulation or done anything which in the fair discretion of the director or other issuing authority, as the case may be, should bar or preclude such licensee from making such claim for refund and that all taxes and other set-offs or counterclaims which shall have accrued and shall have become due and payable to this State or any municipality, or both, have been paid. Such refund, if any, shall be made as of the date of such surrender. The surrender of a license shall not bar proceedings to revoke such license. The refusal of the other issuing authority to grant any refund hereunder shall be subject to appeal to the director within 30 days after notice of such refusal is mailed to or served upon the licensee. Surrenders of retail licenses shall be promptly certified by the issuing authority to the director. Surrender fees shall be accounted for as are investigation fees. If any licensee to whom a refund shall become due under the provisions of this section shall be indebted to the State of New Jersey for any taxes, penalties or interest by virtue of the provisions of subtitle 8 of the Title Taxation ( s. 54:41-1 et seq.), it shall be the duty of the issuing authority before making any such refund, upon receipt of a certificate of the State Tax Commissioner evidencing the said indebtedness to the State of New Jersey, to deduct therefrom, and to remit forthwith to the State Tax Commissioner the amount of such taxes, penalties and interest.

In the event of any suspension or revocation of any license by the other issuing authority, the licensee may, within 30 days after the date of service or of mailing of said notice of suspension or of revocation, upon payment to the director of a nonreturnable filing fee of $100.00, appeal to the director from the action of the other issuing authority in suspending or revoking such license which appeal shall act as a stay of such suspension or revocation pending the determination thereof unless the director shall otherwise order. When any person files with any other issuing authority written complaint against a licensee specifying charges and requesting that proceedings be instituted to revoke or suspend such license, he may appeal to the director from its refusal to revoke or suspend such license or other action taken by it in connection therewith within 30 days from the time of service upon or mailing of notice to him of such refusal or action. The director shall thereupon fix a time for the hearing of the appeal and before hearing the same shall give at least five days' notice of the time so fixed to such licensee, other issuing authority and appellant.

Amended 1955,c.80; 1971,c.9,s.2; 1992,c.188,s.11.



Section 33:1-31.1 - Automatic Suspension Of License Upon Conviction Of Violation; Effect Of Appeal

33:1-31.1. Automatic suspension of license upon conviction of violation; effect of appeal
Upon conviction of violation of any of the provisions of this chapter, any license held at the time of said conviction pursuant to this chapter by the person convicted or by any partnership of which he is then a member, or by any corporation of which he was a director or officer or stockholder owning ten per cent or more of the stock either at the time of the conviction or the violation resulting therein, shall suspend automatically and without notice. The pendency of an appeal from the conviction shall not affect the suspension which shall continue for the balance of the term of the license unless the commissioner, in his discretion and for good cause shown, shall otherwise order. Nothing herein contained shall bar proceedings pursuant to this chapter to revoke or suspend any license.



Section 33:1-31.2 - Application For Removal Of Statutory Disqualification; Fee.

33:1-31.2 Application for removal of statutory disqualification; fee.

33:1-31.2. Any person convicted of a crime involving moral turpitude may, after the lapse of five years from the date of conviction, apply to the commissioner for an order removing the resulting statutory disqualification from obtaining or holding any license or permit under this chapter. Whenever any such application is made and it appears to the satisfaction of the commissioner that at least five years have elapsed from the date of conviction, that the applicant has conducted himself in a law-abiding manner during that period and that his association with the alcoholic beverage industry will not be contrary to the public interest, the commissioner may, in his discretion and subject to rules and regulations, enter an order removing the applicant's disqualification from obtaining or holding a license or permit because of the conviction.

On and after the date of the entry of the order, the person therein named shall be qualified to obtain and hold a license or permit under this chapter, notwithstanding the conviction therein referred to, provided he is, in all other respects, qualified under this chapter.

Any request for relief under this section shall be accompanied by a nonreturnable filing fee of $100.00 payable to the director. Each applicant shall submit to the director the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The director is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the director in the event a current holder of a license or employee or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

Amended 1938, c.350; 1992, c.188, s.5; 2003, c.199, s.20.



Section 33:1-32 - Conditions To Issuance Of License

33:1-32. Conditions to issuance of license
Subject to rules and regulations, each issuing authority by resolution, first approved by the commissioner, may impose any condition or conditions to the issuance of any license deemed necessary and proper to accomplish the objects of this chapter and secure compliance with the provisions hereof, and all such licenses shall become effective only upon compliance with the conditions so stated and shall be revocable for subsequent violation thereof.



Section 33:1-33 - Refusal Of License To Persons Failing To Pay Tax Or License Fee; Bond Or Cash Deposit

33:1-33. Refusal of license to persons failing to pay tax or license fee; bond or cash deposit
No license shall be issued to any person to whom a license shall have been issued under an act entitled "An act concerning the manufacture, distribution and sale of certain beverages having an alcoholic content and providing for licenses, regulations and fees in connection therewith and penalties for violations thereof," approved April twelfth, one thousand nine hundred and thirty-three (L.1933, c. 85, p. 176), as amended and supplemented, or under this chapter, and who shall have failed to pay to this state or to any municipality of this state any tax, license fee or penalty which shall have accrued pursuant to the provisions of said act and of this chapter and of subtitle 8 of the title Taxation (s. 54:41-1 et seq.), unless such person shall have posted with the state tax commissioner, or the municipality, as the case may be, a cash deposit in an amount, or a bond in form, with sureties and in an amount satisfactory to the state tax commissioner, or the municipality, as the case may be, to secure the payment of said tax, license fee or penalty, and this provision shall remain in force and effect notwithstanding the repeal of any of the aforesaid laws.



Section 33:1-34 - Notice Of Change In Facts Set Forth In Application; Corporations

33:1-34. Notice of change in facts set forth in application; corporations
Whenever any change shall occur in the facts as set forth in any application for license, the licensee shall file with the director and the other issuing authority, where applicable, a notice in writing of such change within 10 days after the occurrence thereof; said change, when so notified, shall thereupon become part of said application for license to the end that subsequent changes must likewise be so notified; but no notice need be given by corporate licensees of changes in stockholdings therein unless and until the aggregate of such changes, if made before the time of said application, would have prevented the issuance of the license.

Amended by L.1970, c. 77, s. 3, eff. May 29, 1970.



Section 33:1-35 - Investigations, Inspections, Searches And Examinations; Examination Of Witnesses; Subpoenas; Procedure On Failure To Obey; Powers Of Deputy Directors

33:1-35. Investigations, inspections, searches and examinations; examination of witnesses; subpoenas; procedure on failure to obey; powers of deputy directors
The Director of the Division of Alcoholic Beverage Control and each other issuing authority may make, or cause to be made, such investigations as he or it shall deem proper in the administration of this chapter and of any and all other laws now or which may hereafter be in force and effect concerning alcoholic beverages, or the manufacture, distribution or sale thereof, or the collection of taxes thereon, including the inspection and search of premises for which the license is sought or has been issued, of any building containing the same, of licensed buildings, examination of the books, records, accounts, documents and papers of the licensees or on the licensed premises.

Every applicant for a license, and every licensee, and every director, officer, agent and employee of every licensee, shall, on demand, exhibit to the director or other issuing authority, as the case may be, or to his or its deputies or investigators, or inspectors or agents all of the matters and things which the director of the division or other issuing authority, as the case may be, is hereby authorized or empowered to investigate, inspect or examine, and to facilitate, as far as may be in their power so to do, in any such investigation, examination or inspection, and they shall not in any way hinder or delay or cause the hindrance or delay of same, in any manner whatsoever. Investigations, inspections and searches of licensed premises may be made without search warrant by the director, his deputies, inspectors or investigators, by each other issuing authority and by any officer.

For the purpose of any investigation, examination or inspection, revocation, rule to show cause and every other proceeding authorized under this chapter or appropriate for its enforcement, the director, his deputy directors, attorneys and legal assistants designated to act on his behalf, and each other issuing authority may examine, under oath, any and all persons whatsoever and compel by subpoena the attendance of witnesses and the production of books, records, accounts, papers and documents of any person or persons and the director, his deputy directors, inspectors and investigators and each other issuing authority may take any oath or affirmation of any person to any deposition, statement, report or application required in the administration of this chapter, or of any and all other laws now or which may hereafter be in force and effect concerning alcoholic beverages, or the manufacture, distribution and the sale thereof, or the collection of taxes thereon.

The fees of witnesses required to attend before the director or other issuing authority shall be the same as those allowed to witnesses in the Superior Court.

The above enumerations of purposes and powers shall not be construed as exclusive and shall not limit such power to investigate, examine and subpoena for any purpose consonant with the administration and enforcement of this chapter.

If a person subpoenaed to attend any hearing refuses or fails to appear or to be examined, or to answer any question or to produce any books, records, accounts, papers and documents when ordered so to do by the director, the director or other issuing authority, as the case may be, may apply to the Superior Court to compel the person to comply forthwith with the subpoena, direction or order of the director or the other issuing authority, as the case may be.

Each deputy director shall have and exercise all the powers conferred by this chapter upon the director to the extent that the same shall be delegated to him by the director by rules and regulations.

One of such deputy directors shall be designated by the director with power to perform all of the duties of the director in case of his absence or inability to act for any cause and who shall also have authority to so act in the event of the death of the director until a successor has been appointed and qualified.

Amended by L.1943, c. 37, p. 74, s. 1; L.1953, c. 32, p. 575, s. 2, eff. March 19, 1953.



Section 33:1-36 - Service Of Subpoenas

33:1-36. Service of subpoenas
Each chief of police, or other official who for the time being shall exercise the functions of the office of chief of police, of each municipality, shall, upon request of the commissioner, cause to be served any subpoena which may be directed to any person residing or being within such municipality. No fee shall be charged for this service by such chief of police or by the members of any municipal police department.

Subpoenas may also be served by any officer as hereinbefore defined, or by any deputy, agent or employee of the commissioner, or of the issuing authority, as the case may be.



Section 33:1-37 - Seal; Authentication; Fee; Inspection Of Records; Certification Of Facts And Findings

33:1-37. Seal; authentication; fee; inspection of records; certification of facts and findings
The commissioner shall adopt an official seal. Copies of any act, rule, regulation, order or decision made by him and of any paper or papers filed in any office maintained by him, may be authenticated under said seal and when so authenticated shall be evidenced in all courts of this state of the same weight and force as the originals thereof. For authenticating any such copy he shall receive such fees as are fixed by him, commensurate with the reasonable cost of the services rendered, to be accounted for by him as in case of license fees, as hereinbefore provided. All records and files of the department shall be open for inspection, pursuant to rules and regulations.

The commissioner may certify under said seal any facts concerning the records and files of the department and said certificates shall be received as evidence in all courts of this state to prove the facts contained therein. The commissioner may certify under said seal any findings with respect to the physical properties, nature, flavor, specific gravity, purity, ingredients, proof and alcoholic content of any alcoholic beverage and that such findings are in an analysis made by a graduate chemist regularly employed by the department of alcoholic beverage control and said certificate shall be received as evidence to prove the facts contained therein.



Section 33:1-38 - Commissioner To Hear Appeals; Powers On Appeal; Execution Of Orders

33:1-38. Commissioner to hear appeals; powers on appeal; execution of orders
The commissioner is hereby empowered and it is his duty to hear and conduct all appeals provided for by this chapter and thereupon to render written decisions stating conclusions and reason therefor upon each matter so appealed, and enter orders pursuant thereto. Said decisions and orders shall be binding upon all persons and shall be honored and forthwith executed by the other issuing authority.

The commissioner is hereby authorized to order the other issuing authority to issue a license when and if, after a hearing on the appeal of an applicant therefor, the commissioner shall decide that a license was improperly refused or improperly revoked by the other issuing authority; to order the other issuing authority to suspend or revoke a license, or to forthwith terminate the suspension or cancel the revocation of a license, when and if, after a hearing on appeal, the commissioner shall reverse the decision of the other issuing authority; to establish procedure and rules; and to make all findings, rulings, decisions and orders as may be right and proper and consonant with the spirit of this chapter.

Where any order entered by the commissioner pursuant to any appeal taken under this chapter, except from the denial of a refund, is not honored and executed within ten days after the date thereof, it shall be deemed self-executed and shall have the same force and effect as though actually complied with by the other issuing authority.



Section 33:1-39 - Rules And Regulations By Commissioner; Subjects Covered

33:1-39. Rules and regulations by commissioner; subjects covered
The commissioner may make such general rules and regulations and such special rulings and findings as may be necessary for the proper regulation and control of the manufacture, sale and distribution of alcoholic beverages and the enforcement of this chapter, in addition thereto, and not inconsistent therewith, and may alter, amend, repeal and publish the same from time to time.

Such rules and regulations may cover the following subjects: Specification of duties of holders of any office, position or employment in the department of alcoholic beverage control; instructions for municipalities and municipal boards; all forms necessary or convenient in the administration of this chapter; tax paid, licensed vehicle and other insignia; inspections, investigations, searches, seizures, findings and such activities as may become necessary from time to time; hours of sale; sales on credit; sales to defectives and habitual drunkards; out-of-door sales; limitation of sales, limitation of the quantity to be sold to a consumer for off-premises consumption, unfair competition; racketeering; prostitution; solicitation; disorderly houses; criminals; disreputable characters; gambling, slot machines and gambling devices; control of signs and other displays on licensed premises; use of screens; identification of licensees and their employees; employment of aliens, minors and females; storage; warehouses; transportation; health and sanitary requirements; standards of cleanliness, orderliness and decency; sampling and analysis of products; standards of purity and labeling; records to be kept by licensees and availability thereof; practices unduly designed to increase consumption of alcoholic beverages; gifts of equipment, products and things of value; and such other matters whatsoever as are or may become necessary in the fair, impartial, stringent and comprehensive administration of this chapter.

Amended by L.1943, c. 154, p. 435, s. 1, eff. April 8, 1943.



Section 33:1-39.1 - Reciprocal Rules And Regulations With Other States

33:1-39.1. Reciprocal rules and regulations with other states
The commissioner may make such reciprocal rules and regulations and special rulings pertaining to any one or more states designated therein as may be necessary for the proper regulation and control of the manufacture, sale and distribution of alcoholic beverages and the enforcement of this chapter, in addition thereto and not inconsistent therewith, and alter, amend, repeal and publish the same from time to time.



Section 33:1-39.2 - Regulation Of Sales To Consumers

33:1-39.2. Regulation of sales to consumers
The Director of the Division of Alcoholic Beverage Control shall, in accordance with R.S. 33:1-39, make and promulgate such rules and regulations with respect to sales by licensees selling to consumers relative to the following subjects as will assist in properly supervising the alcoholic beverage industry and preventing discrimination in the alcoholic beverage industry:

(a) Gifts of things of value in connection with or as an inducement to the purchase of malt alcoholic beverages,

(b) Combination sales of malt alcoholic beverages of different brands, of different manufacturers, of different names or trade names, or combination sales of any alcoholic beverages and other merchandise,

(c) Publication and maintenance of prices at which malt alcoholic beverages may be sold within recognized trading areas or below which malt alcoholic beverages may not be sold within such areas.

L. 1956, c. 110, p. 496, s. 5, eff. July 1, 1956. Amended by L. 1985, c. 258, s. 2, eff. July 31, 1985.



Section 33:1-40 - Municipal Regulation Of Number Of Retail Licenses, Hours Of Sale, Etc.

33:1-40. Municipal regulation of number of retail licenses, hours of sale, etc.
The governing board or body of each municipality may, as regards said municipality, by ordinance, limit the number of licenses to sell alcoholic beverages at retail, but any such limitation adopted by ordinance or resolution prior to July first, one thousand nine hundred and thirty-seven, shall continue in full force and effect until repealed, amended or otherwise altered by ordinance. The governing board or body of each municipality may, as regards said municipality, by ordinance or resolution, limit the hours between which the sale of alcoholic beverages at retail may be made, prohibit the retail sale of alcoholic beverages on Sunday, and, subject to the approval of the commissioner first obtained, regulate the conduct of any business licensed to sell alcoholic beverages at retail and the nature and condition of the premises upon which any such business is to be conducted. The aforesaid limitations of number of licenses and of hours of sale shall be subject respectively to appeal to the commissioner, as hereinafter provided.

The governing board or body of each municipality may make, enforce, amend and repeal such ordinances as it may deem necessary to prevent the possession, sale, distribution and transportation of alcoholic beverages within its municipality in violation of this chapter.

The governing board or body of each municipality may, by ordinance, enact that no more than one retail license shall be granted to any person in said municipality and that said license shall cover only the licensed premises; but nothing herein contained shall operate to disqualify a guardian, executor, administrator, trustee, receiver, or any other fiduciary or court officer from obtaining or from holding more than one such license in different official capacities.



Section 33:1-40.3 - Sale Of Wine And Malt Alcoholic Beverages In Original Containers

33:1-40.3. Sale of wine and malt alcoholic beverages in original containers


1. Whenever the sale of alcoholic beverages for consumption on the premises and off the premises or either thereof is authorized in any municipality by ordinance or rule or regulation of the Division of Alcoholic Beverage Control, by the holder of a retail consumption or retail distribution license, such ordinance or rule shall authorize the sale of wine and malt alcoholic beverages in original bottle or can containers for consumption off the premises on the same days and during the same hours as the sale of alcoholic beverages for consumption on the premises is permitted and authorized in the municipality. If a municipality has no ordinance or local law that authorizes the sale of alcoholic beverages for consumption on the premises, then the municipality may by ordinance authorize the sale of wine and malt alcoholic beverages in original bottle or can containers by retail distribution licensees any time between the hours of 12:30 p.m. and 6:30 p.m. on Sunday, in addition to such weekday hours as may be authorized by ordinance.

Notwithstanding the provisions of this section or any other law to the contrary, a city of the first class may establish by ordinance separate hours for:

(1) sales by each type of retail license set forth in R.S.33:1-12, and

(2) sales by such licensees for consumption on the premises and consumption off the premises.

All parts of ordinances and regulations of the Director of the Division of Alcoholic Beverage Control inconsistent with the provisions of this act are superseded to the extent of such inconsistency.

L.1971,c.184,s.1; amended 1973, c.287; 1981, c.69, s.1; 1991, c.370; 1997, c.54.



Section 33:1-41 - Appeal From Limitation Of Number Of Retail Licenses Or Hours Of Sale

33:1-41. Appeal from limitation of number of retail licenses or hours of sale
If any person affected or who might be affected by any limitation of the number of licenses or of the hours between which sales of alcoholic beverages at retail may be made shall consider himself aggrieved thereby, he may appeal to the commissioner in respect thereto and thereupon the commissioner, after public hearing, may set aside, vacate and repeal the limitation complained of or change, alter, amend or otherwise modify the same.



Section 33:1-42 - Sales In Public Buildings Of State Or Political Subdivisions Prohibited; Exceptions

33:1-42. Sales in public buildings of state or political subdivisions prohibited; exceptions
No sales of alcoholic beverages shall be made in any public buildings belonging to or under the control of the state or any political subdivision thereof except as to the national guard as hereinbefore provided, and except as permitted by the commissioner in specified cases and subject to rules and regulations.



Section 33:1-43 - Alcoholic Beverage Retailing Restrictions

33:1-43. Alcoholic beverage retailing restrictions
33:1-43. a. It shall be unlawful for any owner, part owner, stockholder or officer or director of any corporation, or any other person whatsoever interested in any way whatsoever in any brewery, winery, distillery or rectifying and blending plant, or any wholesaler of alcoholic beverages, to conduct, own either in whole or in part, or be directly or indirectly interested in the retailing of any alcoholic beverages in New Jersey except as provided in this chapter, and such interest shall include any payments or delivery of money or property by way of loan or otherwise accompanied by an agreement to sell the product of said brewery, winery, distillery, rectifying and blending plant or wholesaler.

b. It shall be unlawful for any owner, part owner, stockholder or officer or director of any corporation, or any other person whatsoever, interested in any way whatsoever in the retailing of alcoholic beverages to conduct, own either whole or in part, or to be a shareholder, officer or director of a corporation or association, directly or indirectly, interested in any brewery, winery, distillery, rectifying and blending plant, or wholesaling or importing interest of any kind whatsoever.

No interest in the retailing of alcoholic beverages shall be deemed to exist by reason of the ownership, delivery or loan of interior signs designed for and exclusively used for advertising the product of or product offered for sale by such brewery, winery, distillery or rectifying and blending plant or wholesaler.

c. Nothing in this section shall prohibit:



(1) The exercise of limited retail privileges by Class A or Class B licensees conferred pursuant to R.S.33:1-10, R.S.33:1-11, by rule or regulation or by special permit issued by the director;

(2) Any owner, part owner, stockholder, officer or director of any corporation, or any other person whatsoever interested in any way whatsoever in any brewery, winery, distillery, rectifying and blending plant or any wholesaler of alcoholic beverages, from conducting, owning, either in whole or in part, or being directly or indirectly interested in the retailing of any alcoholic beverages, under any retail consumption license or State issued permit, in conjunction with and as a part of the operations of a hotel or motel;

(3) Any owner, part owner, stockholder or officer or director of any corporation, or any other person or corporation interested in any way whatsoever in the retailing of alcoholic beverages, under a retail consumption license or State issued permit, in conjunction with and as a part of the operations of a hotel or motel from conducting, owning, either in whole or in part, or being a shareholder, officer or director of a corporation or association, directly or indirectly interested in any brewery, winery, distillery, rectifying and blending plant, or wholesaling or importing interest of any kind whatsoever; or

(4) The exercise of a restricted brewery license privilege by an immediately adjoining restaurant having a plenary retail consumption license issued under R.S.33:1-12.

No more than 20% of the total gross annual revenues of a hotel or motel described in paragraphs (2) and (3) shall be derived from the sale of alcoholic beverages by the hotel or motel. A retail licensee described in paragraphs (2) and (3) shall not purchase or sell any alcoholic beverage product produced or sold by the brewery, winery, distillery, rectifying and blending plant, wholesaler or importer that has any interest in the retail license of the hotel or motel, unless the total of all such products is 5% or less of the total volume of alcoholic beverage products purchased and sold annually by the hotel or motel holding the retail license. The retail licensee shall, within 30 days following the effective date of this act, file with the Division of Alcoholic Beverage Control a list of all alcoholic beverage products which shall not be purchased or sold by the hotel or motel except to the extent permitted herein. Thereafter, the retail licensee shall file a new or amended list with the division within 30 days of any changed circumstances which affect the information on the list. This list shall be made available to the public upon request.

For purposes of this subsection "hotel" or "motel" means an establishment containing at least 100 guest room accommodations where the relationship between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest.

Amended 1938,c.147; 1939,c.225; 1940,c.234; 1966,c.58,s.1; 1983,c.572; 1987,c.433; 1993,c.216,s.3.



Section 33:1-43A - Limited Right Of Wholesaler To Acquire Interest In Corporation

33:1-43a. Limited right of wholesaler to acquire interest in corporation
Nothing in this act shall affect the right of any person having any interest whatsoever in the wholesaling in this State of alcoholic beverages, other than malt alcoholic beverages, to hold or acquire an interest of not more than 10% of any corporation, the shares of which are traded on a national securities exchange or regularly traded in an over-the-counter market by one or more members of a national or affiliated securities association.

L.1966, c. 58, s. 2, eff. June 2, 1966.



Section 33:1-43.1 - Loans Or Furnishing Of Fixtures To Retail Licensee By Brewer Prohibited; Exceptions

33:1-43.1. Loans or furnishing of fixtures to retail licensee by brewer prohibited; exceptions
No owner, part owner, stockholder, officer or director of any corporation or any other person whatsoever interested in any way whatsoever in any brewery shall make any loan, directly or indirectly, to any retail licensee; but the foregoing shall not prohibit the extension, subject to rules and regulations, of reasonable credit in respect to ordinary current sales of brewery products.

No owner, part owner, stockholder, officer or director of any corporation or any other person whatsoever interested in any way whatsoever in any brewery shall furnish, repair or replace fixtures in any licensed retail business, except that the cleaning and repairing of pipes and similar matters may be permitted by rules and regulations.



Section 33:1-43.2 - Services, Items, Equipment, Availability To Retailers, Conditions.

33:1-43.2 Services, items, equipment, availability to retailers, conditions.

10. a. Manufacturers, importing entities or wholesalers, as these terms are defined in R.S.33:1-1, or third parties at the direction of manufacturers, importing entities or wholesalers, may sell, lease or provide services, items or equipment to retailers that are intended to enhance or protect the quality, display, availability or marketing of their products to consumers, including:

(1)Cleaning and needed repairs of dispensing systems for alcoholic beverage products, including draught systems for malt alcoholic beverages, powered decanter systems for wine and pouring systems, and decanter racks or blending machines for distilled spirits.

(2)Certain equipment, such as tap handles, filters, faucets, tavern heads, regulators, and similar ancillary equipment, that protects the quality or taste of the alcoholic beverage products produced or supplied by the appropriate licensee, subject to the provisions of R.S.33:1-43.1. Substantial equipment such as complete draught or refrigeration systems, or coolant shall only be sold at no less than fair market value; however nothing in this subsection shall be construed to prevent a licensee from renting or providing such substantial equipment to a retailer on a short-term temporary basis for special events.

(3)Delivery of alcoholic beverages into a retail account at the number of locations as mutually agreed upon by the wholesaler and the retailer.

(4)Occasional, unscheduled placing, and stocking of alcoholic beverages sold by the wholesaler within a retail accounts' premises, to ensure the alcoholic beverages will be available for consumers to purchase, as mutually agreed upon by the wholesaler and retailer, and regular rotation of alcoholic beverages sold by the wholesaler as necessary to ensure the freshness of those products with a limited shelf life.

(5)Shelf management, marketing and pricing recommendations, and implementation of shelf management decisions and resets of a manufacturer's supplier's, wholesaler's, or third party's own products as mutually agreed upon by the wholesaler and the retailer.

(6)Building product displays, including price signs denoting prices established by the retailer, sweepstakes prizes for customers as part of a display and advertising items such as point of sale advertising and consumer novelties, as mutually agreed upon by the wholesaler and retailer.

b.A licensee may provide reasonable entertainment to another licensee, such as engaging in sporting activities, taking a licensee to an entertainment or sports event, or providing meals and beverages to the licensee. The licensee shall not condition the provision of such services, equipment, consumer sweepstakes prizes or entertainment on an agreement to sell the alcoholic beverage products of a manufacturer, supplier or wholesaler. A retailer shall not request the provision of such services, equipment, consumer sweepstakes prizes or entertainment as a condition for selling the alcoholic beverage products of a manufacturer, supplier or wholesaler.

L.2005,c.243,s.10.



Section 33:1-44 - Municipal Referendum On Retail Sales Of Alcoholic Beverages Except Brewed Malt And Fermented Wine

33:1-44. Municipal referendum on retail sales of alcoholic beverages except brewed malt and fermented wine
Whenever a petition, signed by at least fifteen per centum (15%) of the qualified electors of any municipality as evidenced by the total number of votes cast for members of the General Assembly, at the then next preceding general election held for the election of all of the members of the General Assembly, in such municipality, shall be presented to the governing board or body thereof, requesting a referendum on the question hereinafter stated, such governing board or body shall adopt forthwith a resolution directing the clerk of the county in which such municipality is situated to print, pursuant to Title 19, Elections, hereinafter referred to as the "general election law," upon the official ballot to be used in such municipality at the next ensuing general election a question to read: "Shall the retail sale of alcoholic beverages other than brewed malt alcoholic beverages and naturally fermented wine, for consumption on the licensed premises by the glass or other open receptacle pursuant to chapter one of the Title Intoxicating Liquors of the Revised Statutes (s. 33:1-1 et seq.), be permitted in this municipality?" Thereupon the clerk or secretary of said governing board or body shall forthwith deliver to the county clerk a certified copy of such resolution. If the copy shall be delivered to the county clerk not less than thirty days before such general election, he shall cause such question to be printed in an appropriate place on the ballot to be used in such municipality at the next ensuing general election pursuant to the general election law and thereupon all proceedings with respect to the referendum on such question shall be subject to and governed by the general election law as in other cases of the submission of public questions to the electorate.

If a majority of the legal voters voting upon the question shall vote "Yes," the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, having authority to issue such licenses, of the action taken by the legal voters of such municipality and the retail sales as aforesaid of such alcoholic beverages and the issuing of licenses pursuant to this chapter shall be permitted in such municipality.

If a majority of the legal voters voting upon the question shall vote "No," then the clerk of the governing board or body of the municipality shall forthwith in writing notify the commissioner and municipal board, if any, having authority to issue such licenses, of the action taken by the legal voters of the municipality, and after thirty days have elapsed after the date of such vote the retail sale of alcoholic beverages, other than brewed malt alcoholic beverages and naturally fermented wines, for consumption on the licensed premises by the glass or other open receptacle (such retail sale being sometimes hereinafter called "prohibited sale" ), shall be unlawful in such municipality and constitute a violation of this chapter, and it shall forthwith upon such vote be unlawful for the other issuing authority of the municipality, having authority to issue licenses, to issue any license in respect to such municipality which shall permit such prohibited sale, and all licenses theretofore issued in respect to such municipality which shall have licensed such prohibited sale shall, to the extent that they permitted such prohibited sale, become void and inoperative thirty days after the date of such vote.

Whenever a referendum shall have been had in any municipality pursuant to this section, no further referendum on the same question shall be held therein prior to the general election to be held in such municipality in the fifth year thereafter and so long as such referendum remains effective, all ordinances, resolutions or regulations inconsistent with the result of such referendum shall have no effect within such municipality.

Amended by L.1948, c. 20, p. 71, s. 1; L.1949, c. 296, p. 898, s. 1, eff. June 14, 1949.



Section 33:1-45 - Municipal Referendum On Retail Sales Of All Kinds Of Alcoholic Beverages

33:1-45. Municipal referendum on retail sales of all kinds of alcoholic beverages
Whenever a petition signed by at least fifteen per centum (15%) of the qualified electors of any municipality as evidenced by the total number of votes cast for members of the General Assembly, at the then next preceding general election held for the election of all of the members of the General Assembly, in such municipality, shall be presented to the governing board or body thereof, requesting a referendum on the question hereinafter stated, such governing board or body shall adopt forthwith a resolution directing the clerk of the county in which such municipality is situated to print, pursuant to Title 19, Elections, hereinafter referred to as the "general election law," upon the official ballot to be used in such municipality at the next ensuing general election a question to read: "Shall the retail sale of all kinds of alcoholic beverages, for consumption on the licensed premises by the glass or other open receptacle pursuant to chapter one of the Title Intoxicating Liquors of the Revised Statutes (s. 33:1-1 et seq.), be permitted in this municipality?" Thereupon the clerk or secretary of such governing board or body shall forthwith deliver to such county clerk a certified copy of the resolution. If the copy shall be delivered to the county clerk not less than thirty days before such general election, he shall cause such question to be printed in an appropriate place on the ballot to be used in such municipality at the next ensuing general election pursuant to the general election law and thereupon all proceedings with respect to the referendum on such question shall be subject to and governed by the general election law as in other cases of the submission of public questions to the electorate.

If a majority of the legal voters voting upon the question shall vote "Yes," the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, having authority to issue such licenses, of the action taken by the legal voters of such municipality and the retail sales as aforesaid of such alcoholic beverages and the issuing of licenses pursuant to this chapter shall be permitted in such municipality.

If a majority of the legal voters voting upon the question shall vote "No," then the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, having authority to issue such licenses, of the action taken by the legal voters of the municipality, and after thirty days have elapsed after the date of such vote, the retail sale of all kinds of alcoholic beverages for consumption on the licensed premises by the glass or other open receptacle (such retail sale being sometimes hereinafter called "prohibited sale" ), shall be unlawful in such municipality and constitute a violation of this chapter, and it shall forthwith upon such vote be unlawful for the other issuing authority of such municipality having authority to issue licenses to issue any license in respect to such municipality which shall permit such prohibited sale and all licenses theretofore issued in respect to such municipality which shall have licensed such prohibited sale shall, to the extent that they permitted such prohibited sale, become void and inoperative thirty days after the date of such vote.

Whenever a referendum shall have been had in any municipality pursuant to this section, no further referendum on the same question shall be held therein prior to the general election to be held in such municipality in the fifth year thereafter and so long as such referendum remains effective, all ordinances, resolutions or regulations inconsistent with the result of such referendum shall have no effect within such municipality.

Amended by L.1948, c. 20, p. 73, s. 2; L.1949, c. 296, p. 900, s. 2.



Section 33:1-45.1 - Club License Where Vote Was "No" In Referendum; Duration Of Act

33:1-45.1. Club license where vote was "No" in referendum; duration of act
It shall be lawful for the municipal issuing authority of any municipality in which a referendum has been held pursuant to the provisions of Revised Statutes, section 33:1-45, wherein a majority of the legal voters of said municipality voted "No," to issue a club license as defined in and regulated by subparagraph five of section 33:1-12 of the Revised Statutes, to any constituent unit, chartered or otherwise duly enfranchised chapter or member club of a national organization or association which is in possession of suitable premises and which is operated for benevolent, charitable, fraternal, social, religious, recreational, athletic, or similar purposes, and not for private gain, and which comply with all conditions which may be imposed by the director of the division of alcoholic beverage control in the department of law and public safety.

This law shall not be effective after August first, one thousand nine hundred and forty-nine, except, however, that any national club, organization, or association, or any constituent unit chartered or otherwise duly enfranchised chapter thereof holding a license issued by said municipality previous to August first, one thousand nine hundred and forty-nine, shall be entitled to retain said license and any renewals thereof regardless of the provisions of this act.

L.1949, c. 255, p. 819, s. 1, eff. May 25, 1949.



Section 33:1-46 - Municipal Referendum On Retail Sales Of Alcoholic Beverages, Except For Consumption On Trains, Airplanes And Boats

33:1-46. Municipal referendum on retail sales of alcoholic beverages, except for consumption on trains, airplanes and boats
Whenever a petition, signed by at least fifteen per centum (15%) of the qualified electors of any municipality as evidenced by the total number of votes cast for members of the General Assembly, at the then next preceding general election held for the election of all of the members of the General Assembly, in such municipality, shall be presented to the governing board or body thereof, requesting a referendum on the question hereinafter stated, such governing board or body shall adopt forthwith a resolution directing the clerk of the county in which such municipality is situated to print, pursuant to Title 19, Elections, hereinafter referred to as the "general election law," upon the official ballot to be used in such municipality at the next ensuing general election, a question to read: "Shall the sale of all alcoholic beverages at retail, except for consumption on railroad trains, airplanes and boats, and the issuance of any retail licenses, except as aforesaid, pursuant to chapter one of the Title Intoxicating Liquors of the Revised Statutes (s. 33:1-1 et seq.), be permitted in this municipality?" Thereupon the clerk or secretary of the governing board or body of such municipality shall forthwith deliver to such county clerk a certified copy of such resolution. If the copy shall be delivered to the county clerk not less than thirty days before such general election, he shall cause such question to be printed in an appropriate place on the ballot to be used in such municipality at the next ensuing general election, pursuant to the general election law and thereupon all proceedings with respect to the referendum on such question shall be subject to and governed by the general election law as in other cases of the submission of public questions to the electorate.

If a majority of the legal voters voting upon the question shall vote "Yes," the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, having authority to issue such licenses, of the action taken by the legal voters of such municipality and retail sales of alcoholic beverages and the issuing of retail licenses pursuant to this chapter shall be permitted in such municipality.

If a majority of the legal voters voting upon the question shall vote "No," then the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, having authority to issue such licenses, of the action taken by the legal voters of such municipality and thereupon it shall be unlawful for the other issuing authority of such municipality, having authority to issue plenary retail consumption, plenary retail distribution and limited retail consumption licenses, to issue any such licenses in respect to such municipality, and all such licenses theretofore issued in respect to such municipality shall become void and inoperative thirty days after the date of such vote, and thereupon the municipal board of such municipality shall be dissolved, and the offices of its members shall terminate and all its activities hereunder shall cease; but if in a later referendum held pursuant to this chapter a majority of the legal voters voting upon the same question last above stated shall vote "Yes," a municipal board for such municipality may forthwith be appointed in the same manner and with the same effect as when this chapter first became effective. Whenever any such license shall become void and inoperative by virtue of such referendum there shall be returned to the licensee the prorated license fee for the unexpired term.

Whenever a referendum shall have been had in any municipality pursuant to this section, no further referendum on the same question shall be held therein prior to the general election to be held in such municipality in the fifth year thereafter and so long as such referendum remains effective, all ordinances, resolutions or regulations inconsistent with the result of such referendum shall have no effect within such municipality.

Amended by L.1948, c. 20, p. 75, s. 3; L.1949, c. 296, p. 902, s. 3.



Section 33:1-46.1 - Club License; Authority To Issue After Municipal Referendum

33:1-46.1. Club license; authority to issue after municipal referendum
It shall be lawful for the governing board or body of any municipality in which a referendum has been held pursuant to the provisions of R.S. 33:1-45 or R.S. 33:1-46, wherein a majority of the legal voters of said municipality voted "No," to issue a club license as defined in and regulated by subsection 5 of R.S. 33:1-12, to any constituent unit, chartered or otherwise duly enfranchised chapter or member club of a national or state order, organization or association, or to a bona fide golf and country club in said municipality, incorporated not for pecuniary gain, and which is in possession of a suitable premises and to adopt an enabling ordinance therefor.

L.1945, c. 55, p. 321, s. 1. Amended by L.1953, c. 367, p. 1954, s. 1, eff. August 11, 1953; L.1983, c. 365, s. 1, eff. Oct. 13, 1983.



Section 33:1-46.2 - Special Permits To Golf And Country Clubs; License Fee

33:1-46.2. Special permits to golf and country clubs; license fee
The director may, subject to rules and regulations, issue special permits to a constituent unit, chartered or otherwise duly enfranchised chapter or member club of a national or state order, organization or association, or to a bona fide golf and country club in the event that the said municipality has failed or neglected to adopt an enabling ordinance as aforesaid, or has failed or neglected to properly act upon an application by such a constituent unit, chartered or otherwise duly enfranchised chapter or member club or a bona fide golf and country club for a club license, as aforesaid; the fee for the same shall be determined in each case by the director and shall not be less nor more than the fee provided for by subsection 5 of R.S. 33:1-12.

L.1945, c. 55, p. 321, s. 2. Amended by L.1983, c. 365, s. 2, eff. Oct. 13, 1983.



Section 33:1-46.3 - Powers Granted Director Cumulative

33:1-46.3. Powers granted director cumulative
Nothing in this act shall be deemed to limit or modify any powers otherwise granted by law to the director.

L.1945, c. 55, p. 321, s. 3. Amended by L.1983, c. 365, s. 3, eff. Oct. 13, 1983.



Section 33:1-47 - Municipal Referendum On Sunday Sales

33:1-47. Municipal referendum on Sunday sales
Whenever a petition, signed by at least fifteen per centum (15%) of the qualified electors of any municipality as evidenced by the total number of votes cast for members of the General Assembly, at the then next preceding general election held for the election of all of the members of the General Assembly, in such municipality, shall be presented to the governing board or body thereof, requesting a referendum on the question hereinafter stated, such governing board or body shall adopt forthwith a resolution directing the clerk of the county in which such municipality is situated to print, pursuant to Title 19, Elections, hereinafter referred to as the "general election law," upon the official ballot to be used in such municipality at the next ensuing general election, a question to read: "Shall the sale of alcoholic beverages be permitted on Sundays in this municipality?" Thereupon the clerk or secretary of the governing board or body of such municipality shall forthwith deliver to such county clerk a certified copy of such resolution. If such copy shall be delivered to the county clerk not less than thirty days before such general election, he shall cause such question to be printed in an appropriate place on the ballot to be used in such municipality at the next ensuing general election, pursuant to the general election law and thereupon all proceedings with respect to the referendum on such question shall be subject to and governed by the general election law as in other cases of the submission of public questions to the electorate.

If a majority of the legal voters voting upon the question shall vote "Yes," the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, having authority to issue such licenses, of the action taken by the legal voters of such municipality and the sale of alcoholic beverages on Sundays pursuant to the provisions of this chapter shall be permitted in such municipality.

If a majority of the legal voters voting upon the question shall vote "No," then the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, as the case may be, having authority to issue such licenses of the action taken by the legal voters of such municipality, and thereupon it shall be unlawful for any person to sell alcoholic beverages in such municipality on Sundays and such sale shall constitute a violation of this chapter.

Whenever a referendum shall have been had in any municipality pursuant to this section, no further referendum on the same question shall be held therein prior to the general election to be held in such municipality in the fifth year thereafter and so long as such referendum remains effective, all ordinances, resolutions or regulations inconsistent with the result of such referendum shall have no effect within such municipality.

Amended by L.1948, c. 20, p. 77, s. 4; L.1949, c. 296, p. 904, s. 4.



Section 33:1-47.1 - Municipal Referendum On Hours Of Retail Sales

33:1-47.1. Municipal referendum on hours of retail sales
Whenever a petition, signed by at least fifteen per centum (15%) of the qualified electors of any municipality as evidenced by the total number of votes cast at the then next preceding general election, held for the election of all of the members of the General Assembly in such municipality, shall be presented to the governing board or body thereof, requesting a referendum on any proposed questions as to whether the hours between which the sale of alcoholic beverages at retail may be made in such municipality on week days, Sundays, either or both, shall be fixed as provided in such petition, which questions shall be specifically and separately set forth in the petition, such governing board or body shall adopt forthwith a resolution directing the clerk of the county in which such municipality is situated to print such question or questions stated in the petition pursuant to Title 19, Elections, hereinafter referred to as the "general election law," upon the official ballot to be used in such municipality at the next ensuing general election. Thereupon the clerk or secretary of such governing board or body shall forthwith deliver to such county clerk a certified copy of such resolution. If such copy shall be delivered to such county clerk not less than thirty days before such general election, he shall cause such question or questions to be printed in an appropriate place on the ballot to be used in such municipality at the next ensuing general election, pursuant to the general election law, and shall cause to be printed on the ballot immediately below the printed question or questions the following:

"Explanatory Statement--A "Yes' is a vote to permit sales only within the hours set forth in the question or questions printed above. A "No' vote is a vote against changing the hours during which sales of alcoholic beverages are now permitted in this municipality," and thereupon all proceedings with respect to the referendum on such question or questions shall be subject to and governed by the general election law as in other cases of the submission of public questions to the electorate.

If a majority of the legal voters shall vote affirmatively on the question of whether the hours of sale shall be fixed in the manner set forth in such question or questions, the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, of the action taken by the legal voters of such municipality and thereafter the retail sale of alcoholic beverages may be made only within the hours fixed by such referendum. Such sale at any other time within such municipality shall be unlawful and constitute a violation of this chapter.

If a majority of legal voters voting upon such question or questions shall vote in the negative on the question of whether the hours of sale shall be fixed in the manner set forth in such question or questions, the clerk of the governing board or body of such municipality shall forthwith in writing notify the commissioner and municipal board, if any, of the action taken by the legal voters of such municipality and thereafter the hours between which the sale of alcoholic beverages at retail may be made may be regulated as theretofore in such municipality.

No petition under this section shall be received by the governing board or body while any other petition covering the same subject matter which has theretofore been presented hereunder has not been voted upon.

Whenever a referendum shall have been had in any municipality pursuant to this section, no further referendum on the same question shall be held therein prior to the general election to be held in such municipality in the fifth year thereafter and so long as such referendum remains effective, all ordinances, resolutions or regulations inconsistent with the result of such referendum shall have no effect within such municipality.

Amended by L.1945, c. 259, p. 786, s. 1; L.1948, c. 20, p. 79, s. 5; L.1949, c. 296, p. 905, s. 5.



Section 33:1-48 - Municipal Boards Certified To Commissioner

33:1-48. Municipal boards certified to commissioner
All municipal boards created under this chapter shall be certified to the commissioner in writing under seal of the municipality, if any, and attested by the clerk thereof, or person performing for the time being the duties of clerk, and all appointments thereto shall become effective upon filing of a certificate of an acceptance thereof by each member thereof with the commissioner.



Section 33:1-49 - Purchase Of Illicit Beverage; Misdemeanor

33:1-49. Purchase of illicit beverage; misdemeanor
No person, except an officer, or other person authorized by and acting pursuant to instructions from such officer, so doing in the course of and for the purpose of enforcing this chapter shall knowingly purchase, receive or procure any illicit beverage. Any person who shall violate this provision shall be guilty of a misdemeanor and punished by a fine of not less than ten dollars and not more than one hundred dollars, or imprisonment for not less than two days and not more than ten days, or both.



Section 33:1-50 - Manufacture, Sale, Possession, Etc., In Violation Of Chapter; Misdemeanor

33:1-50. Manufacture, sale, possession, etc., in violation of chapter; misdemeanor
Any person who shall:

a. Manufacture, sell, distribute, bottle, rectify, blend, treat, fortify, mix, process, warehouse or transport any alcoholic beverage in violation of this chapter; or

b. Import, own, possess, keep or store in this state alcoholic beverages with intent to manufacture, sell, distribute, bottle, rectify, blend, treat, fortify, mix, process, warehouse or transport alcoholic beverages in violation of the provisions of this chapter; or

c. Own, possess, keep or store in this state any implement or paraphernalia for the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of alcoholic beverages with intent to use the same in the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of alcoholic beverages in violation of this chapter; or

d. Aid or abet another in the manufacture, sale, distribution, bottling, rectifying, blending, treating, fortifying, mixing, processing, warehousing or transportation of alcoholic beverages in violation of this chapter; or

e. Possess, have custody of, offer for sale or sell any illicit beverage--

Shall be guilty of a misdemeanor, and punished by a fine of not less than one hundred dollars and not more than one thousand dollars, or imprisonment for not less than thirty days and not more than three years, or both.



Section 33:1-51 - Other Violations Of Chapter; Misdemeanor

33:1-51. Other violations of chapter; misdemeanor
Any person who shall knowingly violate any of the other provisions of this chapter shall be guilty of a misdemeanor and punished by a fine of not less than fifty dollars and not more than two hundred fifty dollars, or imprisonment for not less than ten days and not more than ninety days, or both.



Section 33:1-52 - Aiding In Violations; Misdemeanor

33:1-52. Aiding in violations; misdemeanor
Any person who shall knowingly aid or abet another in the violation of this chapter shall be guilty of a misdemeanor punishable in the same manner as the violation aided or abetted.



Section 33:1-53 - Conviction Of Second Offense

33:1-53. Conviction of second offense
In case any person shall, after conviction of an offense under this chapter, be convicted of another offense under this chapter, such other and subsequent offense shall be punishable by a fine or imprisonment, the maximum and minimum limits of which shall be twice the limits otherwise by this chapter imposed, or by both such fine and imprisonment, in the discretion of the court.



Section 33:1-54 - Violation Upon Leased Premises; Termination Of Lease; Notice; Summary Proceedings

33:1-54. Violation upon leased premises; termination of lease; notice; summary proceedings
Any violation of this chapter upon any leased premises by any lessee or sublessee, or by any other person with the knowledge and consent of the lessee, or sublessee, shall, at the option of lessor, immediate or remote, upon five days' written notice to such lessee or sublessee of the exercise of such option and the cause therefor, cause the term of the lease forthwith, at the expiration of such five days, to cease and come to an end, and the right to possession of the leased premises shall thereupon revert to the lessor, together with such further rights in the lessor as may be reserved to him by the terms of said lease or by law, or by both, noncompliance with this chapter and the exercise of lessor's option being a limitation upon the term of the lease. The lessor may enforce his right of possession hereunder by summary proceedings as for term ended, as prescribed by article 5 of chapter 58 of the title Administration of Civil and Criminal Justice (s. 2:58-16 et seq.). This section shall not affect any lease made and entered into prior to the sixth day of December, one thousand nine hundred and thirty-three.



Section 33:1-55 - Maintenance Of Place Where Unlawful Property Is Kept, Manufactured Or Sold

33:1-55. Maintenance of place where unlawful property is kept, manufactured or sold
No person shall knowingly keep, occupy or maintain any premises, building, vehicle or place whatsoever wherein unlawful property is owned, possessed, kept, stored, manufactured, sold, distributed or transported, and all unlawful property may be seized by any officer and be confiscated and disposed of as in this chapter provided.



Section 33:1-56 - Issuing Search Warrant; Private Dwellings

33:1-56. Issuing search warrant; private dwellings
Any magistrate, hereinafter termed the "issuing magistrate" , may issue a search warrant in the manner hereinafter provided, to search any premises, building, vehicle or place whatsoever containing, or believed upon probable cause, to contain unlawful property; but no search warrant shall issue to search any private dwelling, occupied exclusively as such, unless there is probable cause to believe it is being used for, or in connection with, unlawful alcoholic beverage activity and provided that such use be evidenced by oath of some person, on his own knowledge.



Section 33:1-57 - Prerequisites To Issuance Of Search Warrant; Contents; Service

33:1-57. Prerequisites to issuance of search warrant; contents; service
A search warrant shall only issue after (1) proof under oath, which may be by written affidavit or deposition, has been produced before the issuing magistrate setting forth facts tending to establish the grounds of the application, or probable cause for believing that such grounds exist, and (2) naming or describing the person or describing the premises, building, vehicle or other place to be searched.

If the issuing magistrate is satisfied of the existence of the grounds of the application, or that there is probable cause to believe their existence, he must issue a search warrant, signed by him with the title of his office, to any officer, or officers, stating the particular grounds, or probable cause, for its issuance, and the name or names of the person or persons sworn in support thereof, and commanding him forthwith to search the person, or the premises, building, vehicle or place to be searched.

A search warrant shall be served by the officer, or any of the officers, to whom the same is directed, but by no other person excepting in aid of said officer, he being present and acting in its execution.



Section 33:1-58 - Breaking And Entry In Execution Of Warrant

33:1-58. Breaking and entry in execution of warrant
The officer or officers to whom the search warrant is directed may break open any outer or inner door or window of any premises, building, vehicle or other place, or anything contained therein, to execute the warrant if, after pronouncement of his authority and purpose, he does not receive admission, and also when necessary for his own liberation or that of any person aiding him in the execution of the warrant.



Section 33:1-59 - Service Of Warrant In Nighttime

33:1-59. Service of warrant in nighttime
No search warrant shall be served in the nighttime except for special cause shown to the satisfaction of the issuing magistrate and upon insertion in the warrant of a direction that it may be served in the nighttime.



Section 33:1-60 - Execution And Return Of Warrant; Time Limit

33:1-60. Execution and return of warrant; time limit
Every search warrant shall be executed and returned to the issuing magistrate within forty-eight hours after its issuance, after which time, unless executed, it shall be void.



Section 33:1-61 - Receipt For And Inventory Of Property Seized

33:1-61. Receipt for and inventory of property seized
Any officer who shall seize any property under a search warrant shall give a copy of the warrant, together with an itemized receipt for the property, to the person from whom it was taken or in whose possession it was found or, in the absence of any person, such officer shall leave said copy and receipt in the place where he found the property. The officer who executes a search warrant shall return the same to the issuing magistrate, together with a written inventory of the property taken, made in the presence of at least one credible person other than the officer. The magistrate shall, upon request, exhibit the inventory to any person claiming the property and to the applicant for the warrant and allow copies to be made thereof.



Section 33:1-62 - Return Of Illegally Seized Property

33:1-62. Return of illegally seized property
In case any person shall be deprived of any property, or the possession of any property, under color of any search warrant, except substantially in accordance with the procedure herein set forth, the issuing magistrate, upon timely application therefor, shall require the return of said property, except such property as shall be proven beyond a reasonable doubt to be unlawful property.



Section 33:1-63 - Resisting Officer Serving Or Executing Search Warrant; Misdemeanor

33:1-63. Resisting officer serving or executing search warrant; misdemeanor
Any person who shall knowingly and willfully obstruct, resist or oppose any officer or person assisting an officer, in serving or executing, or attempting to serve or execute, any search warrant authorized by this chapter shall be guilty of a misdemeanor.



Section 33:1-64 - Procuring Search Warrant Without Probable Cause; Misdemeanor

33:1-64. Procuring search warrant without probable cause; misdemeanor
Any person who shall maliciously and without probable cause procure a search warrant to be issued and executed shall be guilty of a misdemeanor.



Section 33:1-65 - Search Without Warrant; Misdemeanor

33:1-65. Search without warrant; misdemeanor
Any person who shall intentionally search any private dwelling occupied exclusively for dwelling purposes, without a warrant therefor, or who shall maliciously and without probable cause, and without a warrant therefor, search any other building, premises, vehicle or place, shall be guilty of a misdemeanor.



Section 33:1-66 - Seizure Of Unlawful Property; Bond Or Cash For Return; Replevin; Forfeiture, Sale, Etc., Of Unclaimed Property; Hearing; Certain Property Subject To Seizure; Manufacture, Sale, Etc., Of Unlawful Property; Return Of Seized Property; Liens Upon Seized Property

33:1-66. Seizure of unlawful property; bond or cash for return; replevin; forfeiture, sale, etc., of unclaimed property; hearing; certain property subject to seizure; manufacture, sale, etc., of unlawful property; return of seized property; liens upon seized property
a. Any officer knowing, or having reasonable cause to believe, that any person is engaged in unlawful alcoholic beverage activity, it shall be his duty to investigate, under proper search warrant when necessary, which it shall be his further duty to apply for, and to seize all property which he shall know, or have reasonable ground to believe is unlawful property, including in the case of illicit alcoholic beverages within any vehicle, the vehicle containing the same, and to arrest all persons whom he shall know, or have reasonable ground to believe, are committing, or have committed, a misdemeanor under this chapter and to make complaint against such persons as in other cases of misdemeanors. All property when seized shall be under the jurisdiction of the Director of the Division of Alcoholic Beverage Control subject to this chapter.

Any seized property shall be returned to any person claiming the same upon execution and delivery by him to the director of a bond in a form and with sureties satisfactory to the director in a sum double the retail value of the property, as appraised by the director, conditioned, (1) to pay to the director for the use of the State the full retail value of such property in case the same shall appear to have been unlawful property, and (2) in case it shall appear that said property was not unlawful property, to pay such part of the retail value thereof as may represent the value of the outstanding right, title, interest, lien or claim of any other person, to such other person, which bond shall be enforceable, as other obligations for payment of money, by civil action in any court of competent jurisdiction, first by the director, to be instituted within one year from the date thereof, and, secondly, by such other person as third party beneficiaries, at any time after final judgment in such action by the director, or after the expiration of said year in case no such action shall have been instituted by the director in the meantime.

In lieu of such bond, the claimant to the seized property may pay to the director for the use of the State the retail value thereof in cash, as appraised by the director, under protest, subject to the right of the person making the payment to recover such sum upon establishing that the property was not unlawful property by an action to be commenced within one year from the date of such payment, and not thereafter, in any court of competent jurisdiction.

Such claimant may, in lieu of either remedy, bring an action for the replevin of the property against the director in any court of competent jurisdiction according to the forms and procedure including the delivery of a bond, of such court, such action to be commenced within thirty days from the seizure of such property and not thereafter.

If the director shall be satisfied that property seized was not unlawful property he may return the same to the person from whom or the place from which the same was taken. If any seized property shall not be reclaimed within thirty days, after determination by him that such property is unlawful property, and subject to rules and regulations, the director shall forfeit such property and may, in his discretion, order that the seized property in whole or in part be sold, destroyed or retained for the use of hospitals and State, county and municipal institutions. The forfeiture of any seized property shall terminate all property interests therein and in any proceeds therefrom, including the interests of the owner, any conditional vendor, chattel mortgagee or other lienor and all other persons.

No such forfeiture, sale, destruction or retention for use of hospitals and State, county and municipal institutions shall be had except after hearing, of which notice, of not less than fifteen nor more than thirty days, shall be given by mail to all persons known or believed by the director to have an interest in the seized property and by publication twice in a newspaper to be designated by the director and circulating in the county where the property was seized, once in each of the two consecutive calendar weeks preceding such hearing. After such hearing, the director shall file his determination in the form of an order which shall be subject to review by the Superior Court in a proceeding in lieu of prerogative writ.

All moneys received by the director hereunder shall be reserved during the time allowed any person an opportunity of establishing a right thereto and shall immediately thereafter be accounted for by the director as in the case of license fees received hereunder.

All sales by the director shall convey the director's right, title and interest which shall be that of sole and absolute ownership, free and clear of all outstanding title, rights, interest and liens.

Property seized and released shall thereafter be subject to further seizure because of ownership, possession or use thereof in connection with further unlawful alcoholic beverage activities.

b. All alcoholic beverages, fixtures and personal property located in or upon any premises, building, yard or inclosure connected with a building, in which an illicit beverage is found, possessed, stored or kept, are hereby declared unlawful property and shall be seized, forfeited and disposed of in the same manner as other unlawful property seized under this section.

c. All alcoholic beverages manufactured, sold, imported or transported in violation of rules and regulations, together with any vehicle containing the same, are hereby declared unlawful property and shall be seized, forfeited and disposed of in the same manner as other unlawful property seized under this section.

d. Any contrivance, preparation, compound, tablet, substance or recipe advertised, designed or intended for use in the manufacture of alcoholic beverages for personal consumption or otherwise in violation of this chapter is hereby declared unlawful property and shall be seized, forfeited and disposed of in the same manner as other unlawful property seized under this section. Any person who shall advertise, manufacture, sell or possess for sale, or cause to be advertised, manufactured, sold or possessed for sale property declared unlawful under this paragraph, shall be guilty of a misdemeanor and punished by a fine of not less than one hundred dollars ($100.00) and not more than five hundred dollars ($500.00), or imprisonment for not less than thirty days and not more than six months, or both.

e. The director upon being satisfied that a person whose property has been seized or forfeited pursuant to the provisions of this section has acted in good faith and has unknowingly violated the provisions thereof, may order that such property be returned upon payment of the reasonable costs incurred in connection with the seizure, such costs to be determined by the director.

The director may, upon being satisfied that a common carrier, whose vehicle has been seized under the provisions of this chapter, has acted in good faith and had no knowledge at the time of the seizure, that the vehicle contained illicit alcoholic beverages, order that the seized vehicle be returned to the common carrier.

f. The director, upon being satisfied that a person having a bona fide and valid lien upon or interest in property seized or forfeited pursuant to the provisions of this section has acted in good faith and had no knowledge of the unlawful use to which the property was put or of such facts as would have led a person of ordinary prudence to discover such use, may, in his discretion and subject to rules and regulations, recognize the validity and priority of such claim or interest. Where the validity and priority of a lien or interest have been so recognized by the director, he may (1) order, where it appears that the amount or value of such lien or interest exceeds the value of the property plus costs, that the property be returned to the innocent claimant upon payment of the reasonable costs incurred in connection with the seizure, such costs to be determined by the director, or (2) order that the property be sold and that the amount of the lien or value of the interest, which amount or value shall be established to the satisfaction of the director, be paid out of the proceeds of sale after having deducted therefrom the reasonable costs incurred in connection with the seizure, such costs to be determined by the director.

Amended by L.1953, c. 32, p. 577, s. 3, eff. March 19, 1953.



Section 33:1-67 - Solicitor's Permit Required; Exceptions; Issuance; Fee; Violations; Penalty

33:1-67. Solicitor's permit required; exceptions; issuance; fee; violations; penalty
No individual shall offer for sale or solicit any order in the State for the purchase or sale of any alcoholic beverage, whether such sale is to be made within or without this State, unless such person shall have a solicitor's permit issued by the director hereunder.

Nothing contained in this section shall prohibit such offer or solicitation by any licensee himself or any employee of any retail licensee in connection with and in the course of the licensed business.

The director is empowered to issue, subject to rules and regulations, solicitor's permits, which shall set forth such facts as may be prescribed by the director and shall authorize the permittee to make offers for such sales and solicit orders for such sales of alcoholic beverages as are in accordance with this chapter, and any rules and regulations promulgated thereunder, on behalf of any vendor or vendors represented by the solicitor and designated in the permit. The fee for such permits shall be $15.00 per annum or any part thereof for solicitors employed exclusively by licensees whose licenses permit sale of malt alcoholic beverages only, and $25.00 per annum or any part thereof for solicitors employed by other licensees. A separate fee shall be paid for each vendor designated in the permit. Such permits shall expire on June 30 following their issuance, except as otherwise specified therein.

Any person who violates any provisions of this section shall be guilty of a misdemeanor and punished by a fine of not less than $50.00 and not more than $200.00 or imprisonment for not less than 10 days or not more than 3 months, or both.

Amended by L.1954, c. 26, p. 94, s. 5, eff. May 11, 1954; L.1970, c. 78, s. 7.



Section 33:1-68 - Detention Of Evidence

33:1-68. Detention of evidence
Nothing in this chapter contained shall prohibit the detention of evidence pursuant to law.



Section 33:1-69 - Place Of Sale; Determination

33:1-69. Place of sale; determination
In case of sale of an alcoholic beverage in which a delivery is accompanied by transportation, whether by a common carrier or otherwise, the sale shall be deemed to be made in the county wherein the delivery was made or in the county where the transfer of title, or agreement for sale, was made, or in the county from or to which the shipment was made, and prosecution for such sale may be had in any one of such counties.



Section 33:1-70 - Each Violation Separate Offense; Name Of Purchaser Unnecessary In Affidavits, Indictments, Etc.

33:1-70. Each violation separate offense; name of purchaser unnecessary in affidavits, indictments, etc.
Every violation of this chapter shall constitute a separate offense. In any affidavit, information, complaint or indictment for a violation of this chapter, separate offenses may be united, and the defendant may be tried on one or more counts at one trial, and the penalty for each separate offense may be imposed.

It shall not be necessary in any affidavit, information, complaint or indictment involving a sale of alcoholic beverages to give the name of the purchaser thereof, and it shall not in any affidavit, information, complaint or indictment be necessary to include any defensive negative averments, but it shall be sufficient to state the act or acts constituting the violation and that the same was or were then and there prohibited by law, saving, however, to all defendants the right to require a bill of particulars as in other cases.



Section 33:1-71 - Officers To Use Diligence; Arrests

33:1-71. Officers to use diligence; arrests
To the end that local police and other enforcing agencies shall enforce this chapter in the interest of economy and effective control, all officers shall use all due diligence to detect violations of this chapter and shall apprehend the offenders and make a proper complaint before a magistrate. Arrests may be made as in other cases of misdemeanors.



Section 33:1-72 - Sale Of Warehouse Receipts; License Required; Fee.

33:1-72 Sale of warehouse receipts; license required; fee.

33:1-72. The sale of receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages is prohibited, except under and pursuant to the provisions of a warehouse receipts license issued by the director. The holder of such license shall be entitled to sell such warehouse receipts subject to rules and regulations and the fee therefor shall be $375. No publication shall be required with respect to applications for warehouse receipts licenses.

The provisions of section 27 of P.L.2003, c.117 amendatory of this section shall apply to licenses issued or transferred on or after July 1, 2003, and to license renewals commencing on or after July 1, 2003.

Amended 1954, c.26, s.6; 1970, c.78, s.8; 2003, c.117, s.27.



Section 33:1-73 - Intention And Construction Of Law

33:1-73. Intention and construction of law
This chapter is intended to be remedial of abuses inherent in liquor traffic and shall be liberally construed.



Section 33:1-74 - Temporary Permits; Fees.

33:1-74 Temporary permits; fees.

33:1-74. a. To provide for contingencies where it would be appropriate and consonant with the spirit of this chapter to issue a license but the contingency has not been expressly provided for, the director of the division may for special cause shown, subject to rules and regulations, issue temporary permits. The fee for a one-day permit authorizing the sale of alcoholic beverages for consumption on a designated premises by a civic, religious, educational or veterans organization shall be $100 and for a one-day permit authorizing such sale by any other organization, $150. The fee for any other type of temporary permit shall be determined in each case by the director of the division and shall not be less than $10 nor more than $2,000, payable to the director of the division and to be accounted for by the director as are license fees.

b.As to any designated premises such temporary permits shall not exceed in the aggregate 25 in any one calendar year, but the director of the division may by said rules and regulations provide for a lesser number in the aggregate for any such designated premises in any one calendar year.

c.The issuance of temporary permits to authorize the sale of alcoholic beverages by the glass or other open receptacle by civic, religious, educational, veterans or other qualified organizations shall be permissible, notwithstanding that the sale of alcoholic beverages has otherwise been prohibited by referendum under R.S.33:1-44 through R.S.33:1-47 or municipal ordinance or resolution.

Amended 1960, c.92; 1976, c.44, s.7; 1982, c.37, s.1; 1991, c.334; 1992, c.188, s.13; 2003, c.117, s.28.



Section 33:1-75 - Special Permits Authorizing Manufacture Of Wines In An Instructional Winemaking Facility.

33:1-75 Special permits authorizing manufacture of wines in an instructional winemaking facility.

33:1-75. a. (Deleted by amendment, P.L.2011, c.169).

b.The director may, subject to rules and regulations, issue special permits authorizing the manufacture of wines in an instructional winemaking facility by a person who is 21 years of age or older, residing within or without this State, in quantities not exceeding 200 gallons per calendar year for the person's personal or household use or consumption.

c.The director shall, by regulation, establish a reasonable fee to cover the costs incurred in issuing the special permits required by this section.

d.A person manufacturing wines pursuant to this section shall not be liable for any tax imposed under the "Alcoholic beverage tax law," R.S.54:41-1 et seq.

amended 1954, c.26, s.7; 1991, c.302; 2007, c.329, s.2; 2011, c.169, s.1.



Section 33:1-75.1 - Certain Persons Permitted To Manufacture Wine, Malt Alcoholic Beverages At Home, Noncommercial Premises.

33:1-75.1 Certain persons permitted to manufacture wine, malt alcoholic beverages at home, noncommercial premises.

2. a. A person who is 21 years of age or older may manufacture within a home or other noncommercial premises wines or malt alcoholic beverages in quantities not exceeding 200 gallons per calendar year for the person's personal or household use or consumption.

b.A special permit shall not be required to manufacture wines or malt alcoholic beverages pursuant to this section.

c.A person manufacturing malt alcoholic beverages pursuant to this section shall not be liable for any tax imposed under the "Alcoholic beverage tax law," R.S.54:41-1 et seq.

L.2011, c.169, s.2.



Section 33:1-76 - Sales Within 200 Feet Of Church Or School Prohibited; Waiver; Exceptions

33:1-76. Sales within 200 feet of church or school prohibited; waiver; exceptions
Anything to the contrary hereinbefore notwithstanding, and for the benefit not of property but of persons attendant therein, no license shall be issued for the sale of alcoholic beverages within two hundred feet of any church or public schoolhouse or private schoolhouse not conducted for pecuniary profit, except to manufacturers, wholesalers, hotels, clubs and fraternal organizations which owned or were actually in possession of the licensed premises on December sixth, one thousand nine hundred and thirty-three. The protection of this section may be waived at the issuance of the license and at each renewal thereafter, by the duly authorized governing body on authority of such church or school, such waiver to be effective until the date of the next renewal of the license. Said two hundred feet shall be measured in the normal way that a pedestrian would properly walk from the nearest entrance of said church or school to the nearest entrance of the premises sought to be licensed.

The prohibition contained in this section shall not apply to the renewal of any license where no such church or schoolhouse was located within two hundred feet of the licensed premises as aforesaid at the time of the issuance of the license, nor to the issuance or renewal, or both, of any license where such premises have been heretofore licensed for the sale of alcoholic beverages or intoxicating liquors, and such church or schoolhouse was constructed or established, or both, during the time said premises were operated under said previous license.



Section 33:1-76.1 - Renewal Or Reissuance Of Club Or Class B Wholesale License Granted On Waiver

33:1-76.1. Renewal or reissuance of club or Class B wholesale license granted on waiver
Notwithstanding the provisions of section 33:1-76 of the Revised Statutes if a club or Class B (wholesale) license has been or shall be granted on a waiver of its protection granted on authority of a church or school, the holder of such license shall be entitled to apply for renewal thereof without further or renewed authority, or waiver, of the church or school; but the renewal or reissuance of such license after a revocation, or subsequent transfer of such license, shall not be permitted without a new waiver granted on authority of the church or school.

L.1961, c. 83, p. 632, s. 1. Amended by L.1965, c. 188, s. 2, eff. Dec. 14, 1965.



Section 33:1-76.2 - Plenary Or Limited Retail Distribution Licenses; Renewal On Annual Waivers For 15 Or More Years; Effect

33:1-76.2. Plenary or limited retail distribution licenses; renewal on annual waivers for 15 or more years; effect
Notwithstanding the provisions of Revised Statutes 33:1-76 if a plenary or limited retail distribution license has been or shall be granted on a waiver of its protection granted on authority of a church or school, and such license has been, or shall have been renewed on authority of annual waivers by the church or school for 15 or more consecutive years, the holder of such license shall thereafter be entitled to apply for renewal or reissuance thereof without further or renewed authority, or waiver, of the church or school; but the renewal or reissuance of such license after a revocation, shall not be permitted without a new waiver granted on authority of the church or school.

L.1967, c. 152, s. 1, eff. July 10, 1967.



Section 33:1-77 - Defenses Of Sellers

33:1-77. Defenses of sellers
33:1-77. Anyone who sells any alcoholic beverage to a person under the legal age for purchasing alcoholic beverages is a disorderly person; provided, however, that the establishment of all of the following facts by a person making any such sale shall constitute a defense to any prosecution therefor: (a) that the purchaser falsely represented in writing, or by producing a driver's license bearing a photograph of the licensee, or by producing a photographic identification card issued pursuant to section 2 of P.L.1980, c. 47 (C.39:3-29.3), or a similar card issued pursuant to the laws of this State, another state or the federal government that he or she was of legal age to make the purchase, (b) that the appearance of the purchaser was such that an ordinary prudent person would believe him or her to be of legal age to make the purchase, and (c) that the sale was made in good faith relying upon such written representation, or production of a driver's license bearing a photograph of the licensee, or production of a photographic identification card issued pursuant to section 2 of P.L.1980, c. 47 (C.39:3-29.3), or a similar card issued pursuant to the laws of this State, another state or the federal government and appearance and in the reasonable belief that the purchaser was actually of legal age to make the purchase.

Amended 1939, c.228; 1971, c.54; 1982, c.61, s.1; 1983, c.565, s.2; 1985, c.503, s.1; 2003, c.175, s.3.



Section 33:1-78 - Bottling Without License; Misdemeanor

33:1-78. Bottling without license; misdemeanor
Any person, except a person holding a brewery, distillery, winery or rectifier's license under this chapter, who shall bottle alcoholic beverages for sale or resale shall be guilty of a misdemeanor.



Section 33:1-79 - Licensees To Purchase And Sell Alcoholic Beverages Of Certain Manufacturers Only

33:1-79. Licensees to purchase and sell alcoholic beverages of certain manufacturers only
No licensee hereunder may purchase or sell any alcoholic beverages unless the same shall have been manufactured by manufacturers licensed as such hereunder, or, if manufactured by foreign manufacturers not licensed as such hereunder, unless said foreign manufacturers shall have complied with the same standards and requirements as are or shall be prescribed by rules and regulations for manufacturers licensed as such under this chapter.



Section 33:1-80 - Issue Of Stamps, Labels, Etc.; Fees

33:1-80. Issue of stamps, labels, etc.; fees
Subject to rules and regulations, the commissioner may issue to foreign manufacturers and to persons licensed under this chapter, stamps, labels and other indicia evidencing compliance with prescribed standards upon payment of fees to be fixed by him commensurate with the reasonable cost of the services involved and to be accounted for by him as are license fees.



Section 33:1-81 - Misrepresenting Age To Induce Sale Or Delivery To Minor; Disorderly Person

33:1-81. Misrepresenting age to induce sale or delivery to minor; disorderly person
33:1-81. It shall be unlawful for:

(a) A person under the legal age for purchasing alcoholic beverages to enter any premises licensed for the retail sale of alcoholic beverages for the purpose of purchasing, or having served or delivered to him or her, any alcoholic beverage; or

(b) A person under the legal age for purchasing alcoholic beverages to consume any alcoholic beverage on premises licensed for the retail sale of alcoholic beverages, or to purchase, attempt to purchase or have another purchase for him any alcoholic beverage; or

(c) Any person to misrepresent or misstate his age, or the age of any other person for the purpose of inducing any licensee or any employee of any licensee, to sell, serve or deliver any alcoholic beverage to a person under the legal age for purchasing alcoholic beverages; or

(d) Any person to enter any premises licensed for the retail sale of alcoholic beverages for the purpose of purchasing, or to purchase alcoholic beverages, for another person who does not because of his age have the right to purchase and consume alcoholic beverages.

Any person who shall violate any of the provisions of this section shall be deemed and adjudged to be a disorderly person, and upon conviction thereof, shall be punished by a fine of not less than $500.00. In addition, the court shall suspend or postpone the person's license to operate a motor vehicle for six months.

Upon the conviction of any person under this section, the court shall forward a report to the Division of Motor Vehicles stating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If a person at the time of the imposition of a sentence is less than 17 years of age, the period of license postponement, including a suspension or postponement of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period of six months after the person reaches the age of 17 years.

If a person at the time of the imposition of a sentence has a valid driver's license issued by this State, the court shall immediately collect the license and forward it to the division along with the report. If for any reason the license cannot be collected, the court shall include in the report the complete name, address, date of birth, eye color, and sex of the person as well as the first and last date of the license suspension period imposed by the court.

The court shall inform the person orally and in writing that if the person is convicted of operating a motor vehicle during the period of license suspension or postponement, the person shall be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40.

If the person convicted under this section is not a New Jersey resident, the court shall suspend or postpone, as appropriate given the age at the time of sentencing, the non-resident driving privilege of the person and submit to the division the required report. The court shall not collect the license of a non-resident convicted under this section. Upon receipt of a report by the court, the division shall notify the appropriate officials in the licensing jurisdiction of the suspension or postponement.

In addition to the general penalties prescribed for an offense, the court may require any person under the legal age to purchase alcoholic beverages who violates this act to participate in an alcohol education or treatment program authorized by the Department of Health for a period not to exceed the maximum period of confinement prescribed by law for the offense for which the individual has been convicted.

Amended 1939,c.246; 1953,c.37,s.4; 1964,c.40; 1979,c.265; 1983,c.574(s.2 eff. date amended 1985,c.113,s.2); 1985,c.113,s.1; 1991,c.169,s.1.



Section 33:1-81.1 - Hearing; Attendance By Parent Or Guardian; Subpoena

33:1-81.1. Hearing; attendance by parent or guardian; subpoena
In any hearing for a violation of section 33:1-81 of the Revised Statutes the court in its discretion may require the attendance at such hearing of a parent or guardian, if there be no parent, of the minor charged with such violation if such parent or guardian is a resident of the State and may, in its discretion, compel such attendance by subpoena.

L.1956, c. 52, p. 104, s. 1, eff. May 22, 1956.



Section 33:1-81.1A - Violations By Parent, Guardian, Notification, Fine

33:1-81.1a. Violations by parent, guardian, notification, fine
A parent, guardian or other person having legal custody of a person under 18 years of age found in violation of R.S.33:1-81 or section 1 of P.L.1979, c.264 (C.2C:33-15) shall be notified of the violation in writing. The parent, guardian or other person having legal custody of a person under 18 years of age shall be subject to a fine in the amount of $500.00 upon any subsequent violation of R.S.33:1-81 or section 1 of P.L.1979, c.264 (C.2C:33-15) on the part of such person if it is shown that the parent, guardian or other person having legal custody failed or neglected to exercise reasonable supervision or control over the conduct of the person under 18 years of age.

L.1991,c.169,s.3.



Section 33:1-81.2 - Identification Card; Contents

33:1-81.2. Identification card; contents
1.The county clerk in any county shall before the effective date of P.L.2003, c.175 issue, upon application of any resident of that county who shall have attained the age of 21 years, and who shall have supplied the clerk with the necessary information required by rules and regulations made by the Director of Alcoholic Beverage Control, an identification card bearing the applicant's date of birth, physical description, photograph, signature, and such other information, as said regulation may require, attesting to the age of the applicant. The identification card shall be signed by the applicant in the clerk's presence. Such cards shall be numbered and a permanent record thereof maintained by the clerk. No further cards shall be issued on or after the effective date of P.L.2003, c.175 and cards issued prior to that date shall have no validity on or after the effective date of P.L.2003, c.175; provided however, that the county clerk shall continue to maintain the permanent record of each card previously issued pursuant to the authority of this section.

L.1968,c.313,s.1; amended 2003, c.175, s.4.



Section 33:1-81.7 - Transfer Of Card; Penalty

33:1-81.7. Transfer of card; penalty
It shall be unlawful for the owner of an identification card, as defined by this act, to transfer said card to any other person for the purpose of aiding such person to secure alcoholic beverages. Any person who shall transfer such identification card for the purpose of aiding such transferee to obtain alcoholic beverages shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to pay a fine of not more than $300.00, or undergo imprisonment for not more than 60 days. Any person not entitled thereto who shall have unlawfully procured or have issued or transferred to him, as aforesaid, identification card or any person who shall make any false statement on any card required by subsection (c) hereof to be signed by him shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to pay a fine of not more than $300.00, or undergo imprisonment for not more than 60 days.

L.1968, c. 313, s. 6, eff. Sept. 26, 1968.



Section 33:1-81.8 - Alcoholic Beverage Licensee Not Relieved From Liabilities By Presentation

33:1-81.8. Alcoholic beverage licensee not relieved from liabilities by presentation
The fact of the possession or presentation of the identification card prescribed by this act by any person in connection with the purchase or attempted purchase, of any alcoholic beverage from any alcoholic beverage licensee shall not be deemed to relieve such licensee of the obligations, responsibilities, or liabilities imposed by law upon such licensee.

L.1968, c. 313, s. 7, eff. Sept. 26, 1968.



Section 33:1-85 - Retail Licensees To Sell Or Possess Alcohol Only Pursuant To Special Permit

33:1-85. Retail licensees to sell or possess alcohol only pursuant to special permit
No retail licensee shall sell, offer for sale or possess in or upon the licensed premises nor shall any person sell or offer for sale at retail to consumers any alcohol for any purpose, except pursuant to and within the limitations of a special permit issued by the State Commissioner of Alcoholic Beverage Control.

L.1939, c. 173, p. 523, s. 1.



Section 33:1-86 - Punishment For Violating Section 33:1-85

33:1-86. Punishment for violating section 33:1-85
Any person who sells or offers for sale, or any retail licensee who sells, offers for sale or possesses alcohol in violation of this act shall be punished by a fine of not less than one hundred dollars ($100.00) and not more than one thousand dollars ($1,000.00), or by imprisonment of not less than thirty (30) days and not more than three (3) years, or by both fine and imprisonment in the discretion of the court.

L.1939, c. 173, p. 524, s. 2.



Section 33:1-87 - Exemptions From Provisions Of Act

33:1-87. Exemptions from provisions of act
Nothing herein contained shall apply to the sale or possession of alcohol which is not intended for beverage purposes and has been denatured or otherwise rendered unfit in fact for beverage purposes, nor with the possession of alcohol for the actual manufacture of United States Pharmacopoeia and National Formulary preparations and for the compounding of physicians' original prescriptions by pharmacists registered by the Board of Pharmacy of the State of New Jersey under the laws of the State of New Jersey, who are owners or managers of pharmacies registered with the Board of Pharmacy and operated under unlimited permits issued by the Board of Pharmacy of the State of New Jersey.

L.1939, c. 173, p. 524, s. 3.



Section 33:1-88 - Alcoholic Beverage Deemed Prima Facie Illicit; No Label; False Label; No Indicia Of Tax Payment

33:1-88. Alcoholic beverage deemed prima facie illicit; no label; false label; no indicia of tax payment
Any alcoholic beverage in any keg, barrel, can, bottle, flask or similar container shall, in any proceeding under the chapter which this act supplements, be deemed prima facie an illicit beverage where the container (1) does not bear any label describing its contents, or (2) bears a label which does not truly describe its contents, or (3) does not bear such indicia of payment of tax as is required by the laws of the United States and the State of New Jersey.

L.1939, c. 177, p. 530, s. 1.



Section 33:1-89 - Discrimination In Price To Retailers Prohibited

33:1-89. Discrimination in price to retailers prohibited
It shall be unlawful for any manufacturer, wholesaler, or other person privileged to sell to retailers to discriminate in price, directly or indirectly, between different retailers purchasing alcoholic beverages other than malt beverages bearing the same brand or trade name and of like age and quality.

L.1939, c. 87, p. 174, s. 1.



Section 33:1-90 - Discounts, Rebates Or Other Allowances To Retailers

33:1-90. Discounts, rebates or other allowances to retailers
It shall be unlawful for any manufacturer, wholesaler, or other person privileged to sell to retailers to grant, directly or indirectly, to any retailer purchasing alcoholic beverages other than malt beverages, any discount, rebate, free goods, allowance or other inducement over and above any discount, rebate, free goods, allowance or other inducement available to any other retailer purchasing from him alcoholic beverages bearing the same brand or trade name and of like age, quality and quantity.

L.1939, c. 87, p. 175, s. 2.



Section 33:1-91 - Participation In Unlawful Transactions Prohibited

33:1-91. Participation in unlawful transactions prohibited
It shall be unlawful for any manufacturer, wholesaler, retailer and for any of their stockholders, officers, directors and employees, to participate, directly or indirectly, in any transactions which are declared unlawful by the preceding paragraphs of this act.

L.1939, c. 87, p. 175, s. 3.



Section 33:1-92 - Penalties

33:1-92. Penalties
Violation of this act shall be punished by a fine of not more than five hundred dollars ($500.00) or by imprisonment of not more than thirty (30) days or by both such fine and imprisonment in the discretion of the court.

L.1939, c. 87, p. 175, s. 4.



Section 33:1-93 - Regulation Of Sales To Retailers

33:1-93. Regulation of sales to retailers
The Director of the Division of Alcoholic Beverage Control is hereby vested with power to promulgate such rules and regulations on the following subjects as will assist in properly supervising the alcoholic beverage industry: (a) maximum discounts, rebates, free goods, allowances and other inducements to retailers by manufacturers, wholesalers and other persons privileged to sell to retailers; (b) gifts and deliveries of money, products and other things of value by manufacturers, wholesalers, other persons privileged to sell to retailers, their stockholders, officers, directors and employees, to retailers, their stockholders, directors, officers and employees; (c) maintenance and publication of invoice prices, discounts, rebates, free goods, allowances and other inducements; and (d) such other matters as may be necessary to fulfill the restrictions embodied in this act.

L. 1939, c. 87, p. 175, s. 5. Amended by L. 1985, c. 258, s. 3, eff. July 31, 1985.



Section 33:1-93.6 - Discrimination In Sales To Wholesalers

33:1-93.6. Discrimination in sales to wholesalers
There shall be no discrimination in the sale of any nationally advertised brand of alcoholic beverage other than malt alcoholic beverage, by importers, blenders, distillers, rectifiers and wineries, to duly licensed wholesalers of alcoholic beverages who are authorized by such importers, blenders, distillers, rectifiers and wineries to sell such nationally advertised brand in New Jersey.

L.1966, c. 59, s. 1, eff. June 2, 1966.



Section 33:1-93.7 - Refusal To Sell; Hearing; Fee

33:1-93.7. Refusal to sell; hearing; fee
2. In the event any such importer, blender, distiller, rectifier or winery shall refuse to sell alcoholic beverages, other than malt alcoholic beverages, to any such individual wholesaler or comply with the provisions of this act, then the wholesaler shall petition the director setting forth the facts and demanding a hearing thereon to determine whether or not the refusal to sell was discriminatory.

Any petition under this section shall be accompanied by a nonreturnable filing fee of $100.00 payable to the director.

L.1966,c.59,s.2; amended 1992,c.188,s.9.



Section 33:1-93.8 - Order To Complete Sale To Wholesaler

33:1-93.8. Order to complete sale to wholesaler
If the director shall determine that said refusal to sell is discriminatory and shall be satisfied with the ability of the wholesaler to pay for such merchandise as ordered, he shall order the importer, blender, distiller, rectifier or winery to complete said sale of alcoholic beverages other than malt alcoholic beverages, to the wholesaler.

L.1966, c. 59, s. 3.



Section 33:1-93.9 - Noncompliance With Director's Order

33:1-93.9. Noncompliance with director's order
In the event said importer, blender, distiller, rectifier or winery refuses to complete said sale or to comply with the terms of the director's order, the director shall issue an order to every licensed wholesaler prohibiting purchase by such wholesaler of any alcoholic beverages other than malt alcoholic beverages, of said importer, blender, distiller, rectifier or winery directly or indirectly until there is strict compliance by said importer, blender, distiller, rectifier or winery with the order of the director.

L.1966, c. 59, s. 4.



Section 33:1-93.10 - Rules And Regulations

33:1-93.10. Rules and regulations
The director shall adopt and promulgate such rules and regulations as may be necessary to carry out and insure compliance with the provisions of this act.

L.1966, c. 59, s. 5.



Section 33:1-93.11 - Repeal

33:1-93.11. Repeal
"An act concerning alcoholic beverages, and supplementing chapter 1 of Title 33 of the Revised Statutes," approved June 25, 1942, is repealed.

L.1966, c. 59, s. 6.



Section 33:1-93.12 - Short Title.

33:1-93.12 Short title.

1.Sections 1 through 9 of this act shall be known and may be cited as the "Malt Alcoholic Beverage Practices Act."

L.2005,c.243,s.1.



Section 33:1-93.13 - Findings, Declarations Relative To Malt Alcoholic Beverages.

33:1-93.13 Findings, declarations relative to malt alcoholic beverages.

2.The Legislature finds and declares that:

a.The distribution and sale of malt alcoholic beverages in this State vitally affects the general economy and revenues of the State, as well as the public interest and public welfare.

b.It is appropriate to recognize the guiding characteristics regarding the distribution of malt alcoholic beverages to foster responsible industry practices involving the moderate and responsible use of these beverages, to provide a framework for the malt alcohol beverage industry that recognizes and encourages the beneficial aspects of competition, to provide trade stability, to maintain the three-tier distribution system, to protect the interests of the consumer regarding product quality and freshness and to achieve all facets of the legislatively declared public policy of this State as set forth in section 4 of P.L.1985, c.258 (C.33:1-3.1).

c.It is therefore fitting and proper to regulate the business relationship between brewers and wholesalers of malt alcoholic beverages and set forth their respective responsibilities to further the public policy of this State and protect beer wholesalers from unreasonable demands and requirements by brewers, while devoting sufficient efforts and resources to the distribution and sale of malt alcoholic beverages.

d.The Legislature also finds and declares that nothing in sections 1 through 9 of this act shall be construed in any manner whatsoever to apply to wholesalers of wines and spirits and that sections 1 through 9 of the act shall be strictly limited to the responsibilities of brewers and wholesalers. But section 10 of this act shall apply to wholesalers of beer, wine and spirits alike.

L.2005,c.243,s.2.



Section 33:1-93.14 - Definitions Relative To Malt Alcoholic Beverages.

33:1-93.14 Definitions relative to malt alcoholic beverages.

3.As used in sections 1 through 9 of this act:

"Base product" is a malt alcoholic beverage product distributed by a wholesaler.

"Brand extension" means any malt alcoholic beverage product offered for sale in the State, other than on a test market basis in a defined market area, that uses as part of its brand name, logo, packaging or trade dress, including but not limited to, the name of the brewer if the brewer's name is a part of the product name, or that is sold or marketed to the beer trade or to the consumer substantially in association with, a brand name, logo, packaging or trade dress, including, but not limited to, the name of the brewer if the brewer's name is a part of the product name, of a malt alcoholic beverage product then distributed by a wholesaler.

"Brewer" means any person, whether located within or outside the State who:

a.brews, manufactures, imports, markets or supplies malt alcoholic beverages and sells malt alcoholic beverages to a plenary wholesale licensee or a limited wholesale licensee for the purpose of resale;

b.is an agent or broker of such a person who solicits orders for or arranges sales of such person's malt alcoholic beverages to a plenary wholesale licensee or a limited wholesale licensee for the purpose of resale; or

c.is a successor brewer.

"Fair market value" of an asset means the price at which the asset would change hands between a willing seller and a willing buyer when neither is acting under compulsion and when both have knowledge of the relevant facts.

"Good cause" means and is limited to a failure to substantially comply with reasonable terms contained in a contract or agreement between a brewer and wholesaler that contains the same terms as the brewer's contract with similarly situated United States, not including United States territories or possessions, distributors.

"Person" means a natural person, corporation, partnership, trust, or other entity and, in case of an entity, it shall include any other entity, except a natural person, which has a majority interest in such entity or effectively controls such entity.

"Sale or transfer" means any disposition of a contract, agreement or relationship between a brewer and a wholesaler or of any rights to acquire and distribute products of a brewer, or any interest therein, with or without consideration, including, but not limited to, bequest, inheritance, gift, exchange, lease or license.

"Successor brewer" means any person, not under common control with the predecessor brewer, who by any means, including, without limitation, by way of purchase, assignment, transfer, lease, license, appointment, contract, agreement, joint venture, merger, or other disposition of all or part of the business, assets, including trademarks, brands, distribution rights and other intangible assets, or ownership interests of a brewer, acquires the business or malt alcoholic beverage brands of another brewer, or otherwise succeeds to a brewer's interest with respect to any malt alcoholic beverage brands.

"Wholesaler" means a plenary wholesale licensee or a limited wholesale licensee who purchases malt alcoholic beverages from a brewer for the purpose of resale to Class C licensees or State Beverage Distributor Licensees.

L.2005,c.243,s.3.



Section 33:1-93.15 - Contract, Agreement Between Brewer And Wholesaler.

33:1-93.15 Contract, agreement between brewer and wholesaler.

4. a. Every brewer shall contract and agree in writing with a wholesaler for all supply, distribution and sale of the products of the brewer in this State, and each contract shall provide and specify the rights and duties of the brewer and the wholesaler with regard to such supply, distribution and sale. The terms and provisions of such contracts shall be reasonable, reflect the parties' mutuality of purpose and community of interest in the responsible sale and marketing of their products, and shall comply with and conform to State law and the terms of this act. The provisions of this act may not be waived or modified by written or oral agreement, estoppel or otherwise, and any provision of a contract or ancillary agreement that directly or indirectly requires or amounts to a waiver of any provision of this act, or that would relieve any person of any obligation or liability under this act, or that imposes unreasonable standards of performance on a wholesaler, shall be a violation of this act and shall be null, void and of no effect.

b.This act shall apply to all contracts, agreements and relationships among any brewers and wholesalers, including contracts, agreements or relationships entered into, renewed, extended or modified after the effective date of this act. Contracts, agreements and relationships existing prior to the effective date of this act that are continuing in nature, have an indefinite term or have no specific duration shall be deemed for purposes of this act to have been renewed 60 days after the effective date of this act.

c.The terms or provisions of a contract or agreement between a brewer and wholesaler shall not permit a brewer, and it shall be a violation of this act for a brewer:

(1)to terminate, cancel or refuse to renew a contract, agreement or relationship with a wholesaler, or to fail or refuse to grant to a wholesaler the right to purchase and resell any brand extension under the same form of agreement as the base product, in part or in whole, except where the brewer establishes that it has acted for good cause and in good faith;

(2)to terminate, cancel or refuse to renew a contract, agreement or relationship with a wholesaler, in part or in whole, because the wholesaler refuses or fails to accept an unreasonable amendment to the contract, agreement or relationship;

(3)to terminate, cancel or refuse to renew a contract, agreement or relationship with a wholesaler, in part or in whole, without first giving the wholesaler written notice setting forth all of the alleged deficiencies on the part of the wholesaler and giving the wholesaler a reasonable opportunity of not more than 120 days to cure the alleged deficiencies; provided, however, that such period for cure may be increased or reduced to a commercially reasonable period by an order of a court in this State in a proceeding in which each party shall bear its own costs and expenses;

(4)to require the brewer's consent to the acquisition, sale or transfer of distribution rights for products other than those of the brewer or of assets unrelated to the distribution of the brewer's products;

(5)to unreasonably withhold consent to a proposed sale or transfer of any ownership interests in the wholesaler to the spouse, children or heirs of existing holders of such ownership interests or to employees of the wholesaler, or to trusts for the benefit of such persons, except upon a statement of reasonable grounds, provided such transfer does not result in a sale or transfer of effective control, including but not limited to a change in the persons holding the majority voting power, of the wholesaler; or to take more than 30 days to approve or disapprove the proposed sale or transfer after the brewer has received written notice of the proposal from the wholesaler and received all reasonably requested information from the wholesaler to enable the brewer to pass upon the proposed sale or transfer.

(6)to unreasonably withhold consent to a proposed sale or transfer, in part or in whole, of any ownership interests in the wholesaler or the distribution rights for the brewer's products, assets of the wholesaler related to the distribution of the brewer's products, or of ownership interests in the wholesaler to other parties, except upon a statement of reasonable grounds that are based upon reasonable, previously announced, in an agreement with its wholesalers or otherwise, standards of the brewer, relating to the qualifications of such transferee relating to the character, financial ability or business experience of the proposed transferee, or relating to the resulting market combinations or territory to be serviced by the transferee; or to take more than 30 days to approve or disapprove the proposed sale or transfer after the brewer has received written notice of the proposal from the wholesaler and received all reasonably requested information from the wholesaler to enable the brewer to pass upon the proposed sale or transfer, provided that such period may be extended by agreement of the parties; provided, however, that at any time within such 30-day period prior to the date on which the brewer approves or disapproves such a proposed sale or transfer, the brewer shall have the right and option to purchase, and in the event of a brewer's disapproval relating to the resulting market combinations or territory to be serviced by the transferee, the wholesaler shall have the right and option to require the brewer to purchase at the price and on the terms and conditions set forth in the agreement between the wholesaler and the proposed transferee, all of the distribution rights, assets or ownership interest that are the subject of the proposed sale or transfer, at the price and on the terms and conditions set forth in the agreement between the wholesaler and the proposed transferee, subject to the following:

(a)if the proposed transferee is the spouse, children or heirs of existing holders of ownership interests in the wholesaler, then the brewer shall not have the right and option to purchase such ownership interest;

(b)if the proposed transferee is an existing holder of ownership interests in the wholesaler, or is the manager or the successor manager of the wholesaler, then if the brewer exercises its option to purchase under this section, the wholesaler may, instead of selling or transferring to the brewer, rescind the proposed sale or transfer by notice to the brewer; and

(c)the brewer shall complete such purchase within 60 days of its exercise of its right to do so.

(7)to allow more than one wholesaler to sell any of the brewer's product lines or brands within the same territory or area at the same time. This paragraph shall not apply to contracts or agreements entered into prior to the effective date of this act, or future renewals of such contracts or agreements, to the extent that, as permitted under the existing contract or agreement and the future renewals allow, as of the effective date of this act, different wholesalers to sell certain but not all of the brewer's brands or brand extensions within the same territory or area at the same time;

(8)to unreasonably fail to consent to the wholesaler's designation of an individual as the wholesaler's manager or successor-manager in accordance with previously announced non-discriminatory and reasonable qualifications and standards;

(9)to withdraw approval of an individual as the wholesaler's manager or successor-manager unless in good faith and with just cause based upon deficiencies in the performance of the manager or successor-manager, which in the case of the manager shall be material deficiencies;

(10) to prohibit, directly or indirectly, the right of free association among wholesalers for any lawful purpose; or

(11) to fail to act, during the term of the contract, agreement or relationship between them in a manner consistent with the covenant of good faith and fair dealing implicit in State contract law.

A wholesaler also shall act in a manner consistent with the covenant of good faith and fair dealing implied in State contract law.

d.It shall not be a violation of this act for a successor brewer to:

(1)terminate, in whole or in part, its contract, agreement or relationship with a wholesaler, or the contract, agreement or relationship with a wholesaler of the brewer it succeeded, for the purpose of transferring the distribution rights in the wholesaler's territory for the malt alcoholic beverage brands to which the successor brewer succeeded, to a wholesaler or wholesalers that then distributes other products of the successor brewer in such territory, provided that the successor brewer or the second wholesaler or wholesalers first pays to the first wholesaler the fair market value of the first wholesaler's business with respect to the terminated brand or brands; provided, however, that such termination shall not be permitted, and may be enjoined, where it may cause irreparable injury to the first wholesaler and the standards for injunctive relief are otherwise met; and provided further that a rebuttable presumption of such irreparable injury shall be inferred when the terminated brand or brands represent 20% or more of the first wholesaler's gross sales; or

(2)to assume and continue the contract, agreement or relationship of the brewer it succeeded with a wholesaler in the wholesaler's territory for the malt alcoholic beverage brands to which it succeeded, notwithstanding that the successor brewer distributes other products in such territory through another wholesaler.

e.Whether the terms of a contract, agreement or relationship conform with the provisions of this section shall be determined by a court of this State in the context of a specific case or controversy among wholesalers and brewers only, and not by generally applicable rule, regulation or otherwise. In any such determination proper consideration should be given to relevant precedents provided under the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.), and the fact that a term of a contract, agreement or relationship may be a term of the kind described in section 9 of this act shall not be considered in making such determination.

L.2005,c.243,s.4.



Section 33:1-93.16 - Termination Of Contract, Agreement By Brewer, Conditions.

33:1-93.16 Termination of contract, agreement by brewer, conditions.

5.Notwithstanding the provisions of paragraphs (1) through (3) of subsection c. of section 4 of this act, a brewer may immediately terminate a contract or agreement with a wholesaler, to the extent provided in reasonable terms of the contract or agreement that contains the same terms as the brewer's contract with similarly situated United States, not including United States territories or possessions, distributors, if any of the following occur:

a.The assignment or attempted assignment by the wholesaler for the benefit of creditors, the institution of proceedings in bankruptcy by or against the wholesaler, the dissolution or liquidation of the wholesaler, the insolvency of the wholesaler or the wholesaler's failure to pay for malt alcoholic beverages in accordance with the agreed terms;

b.Failure of any owner to sell his ownership interest in a wholesaler within 120 days after the:

(1)owner has been convicted of a felony or crime of the third degree or higher which, in the reasonable judgment of the brewer, may adversely affect the goodwill or interests of the wholesaler or the brewer and the brewer notifies the wholesaler that it requires such sale; or

(2)brewer learns of such conviction and notifies the wholesaler that it requires such sale because, in the reasonable judgment of the brewer, it may adversely affect the goodwill or interests of the wholesaler or the brewer and the brewer notifies the wholesaler that it requires such sale;

c.Fraudulent conduct of the wholesaler, in any of its dealings with the brewer or the brewer's products, that is known to, or should have been known to the senior management or the owners of the wholesaler;

d.Revocation or suspension for more than 31 days of the wholesaler's federal basic permit or of any state or local license required of a wholesaler for the normal operation of its business;

e.Intentional sale, directly or indirectly, of malt alcoholic beverages by a wholesaler outside the sales territory prescribed by the brewer; or

f.Without brewer consent, the wholesaler engages in changes in ownership, the establishment of trusts or other ownership interests, enters into buy-sell agreements, or grants an option to purchase an ownership interest; this provision will not apply if the wholesaler establishes that the brewer's failure to consent, after having received notice as provided in paragraph (5) or (6) of subsection c. of section 4 of this act, was in violation of this act.

L.2005,c.243,s.5.



Section 33:1-93.17 - Representation Of Brewer By Wholesaler, Standards.

33:1-93.17 Representation of brewer by wholesaler, standards.

6.During the term of a contract or agreement between a brewer and a wholesaler subject to this act, the wholesaler shall, in accordance with the reasonable standards of such contract or agreement, as reasonably relied upon by the wholesaler, enforced without discriminatory intent and in good faith, and uniformly applicable to similarly situated distributors, maintain physical facilities, equipment and personnel so that the product and brand of the brewer are properly represented in the territory of the wholesaler, the reputation and trade name of the brewer are reasonably protected, and the public is served.

L.2005,c.243,s.6.



Section 33:1-93.18 - Actions Against Brewer, Remedies.

33:1-93.18 Actions against brewer, remedies.

7. a. Any brewer or wholesaler may bring an action against a brewer for violation of this act, or against a successor brewer in connection with a termination pursuant to paragraph (1) of subsection d. of section 4 of this act, in the Superior Court of the State of New Jersey. Any brewer who violates any provision of this act, and any successor brewer who terminates a contract, agreement or relationship with a wholesaler pursuant to paragraph (1) of subsection d. of section 4 of this act, shall pay the injured wholesaler all reasonable damages sustained by it as a result of the brewer's violations. Injunctive and other equitable relief also shall be available in appropriate circumstances under the applicable standards for such relief under State law. Injunctive equitable relief shall be granted against an actual or threatened unlawful failure or refusal to grant a wholesaler the right to purchase and resell a brand extension. The wholesaler or brewer who sues alleging a violation of this act shall, if successful, also be entitled to the costs of the action including, but not limited to, reasonable attorney's fees.

b.Without limiting the provisions of subsection a. of this section, if a brewer violates paragraph (1), (2) or (3) of subsection c. of section 4 of this act, the injured wholesaler's reasonable damages shall include the fair market value of the wholesaler's business with respect to the terminated brand or brands.

c.If a brewer terminates or fails to renew, in whole or in part, a contract, agreement or relationship with a wholesaler for good cause and in good faith, other than terminations or failures to renew properly based upon grounds for immediate termination under section 5 of this act, the brewer shall pay to the wholesaler reasonable compensation, which may be established by a reasonable liquidated damages provision in a written contract or written agreement between the brewer and the wholesaler. Payment for inventory and other tangible assets owned and used by the wholesaler in its operation as a wholesaler for the brewer's products as provided for under the standards of a written contract or written agreement, as well as a payment determined by multiplying by two the wholesaler's pre-tax net income attributable to the sale of the brewer's brand or brands for the wholesaler's most recently completed fiscal year preceding the year in which the termination occurs, is deemed to be a reasonable liquidated damages provision under this act for such a termination of the right to distribute brands representing more than 20% of the wholesaler's revenues. This payment shall not be deemed reasonable compensation in any other circumstance or to represent a basis for calculating fair market value. In particular and without limitation, in the case of brands representing 20% or less of a wholesaler's revenues, which may not require significant incremental expenses for delivery, sales and service, making a net income standard inappropriate, such payment shall not be deemed to be a reasonable liquidated damages provision under this act.

d.In the event of a termination under section 5 of this act, payment for inventory in the manner prescribed under the reasonable standards of a contract or agreement is reasonable compensation under this act.

e.Nothing in this act shall be deemed to give a right of action for violation of this act to any third party to the relationship between a brewer and a wholesaler, except for a brewer adversely affected by another brewer's violation of this act with respect to a common wholesaler.

L.2005,c.243,s.7.



Section 33:1-93.19 - Nonseverability Of Act, Application Or Not Of Franchise Practices Act.

33:1-93.19 Nonseverability of act, application or not of Franchise Practices Act.

8.If any material provision within any section of this act is held invalid, the remainder of this act and the act as a whole shall be held invalid; provided that if the application of any material provision within any section of this act to any person or circumstance is held invalid, then the remainder of this act and the act as a whole shall be held invalid as to such person or circumstance. The "Franchise Practices Act," P.L.1971, c. 356 (C.56:10-1 et seq.) shall not apply to those agreements subject to this act; provided, however, that as the material provisions of this act are not severable, this section shall not be severable from the provisions of sections 3, 4 and 7 of this act, and in the event that any provision thereof is held invalid, then the "Franchise Practices Act" shall be fully applicable to the extent it would otherwise apply as if this act had not been enacted, and if the application of any provision thereof to any person or circumstance is held invalid, then the "Franchise Practices Act" shall be fully applicable to such person or circumstance to the extent it would otherwise apply as if this act had not been enacted with respect to such person or circumstance.

L.2005,c.243,s.8.



Section 33:1-93.20 - Justification For Input By Brewer Into Operations Of Wholesaler; Conditions, Terms.

33:1-93.20 Justification for input by brewer into operations of wholesaler; conditions, terms.

9.The Legislature finds that where a brewer's products represent more than 20% of a wholesaler's gross sales and the brewer and wholesaler have a community of interest in the marketing of the brewer's products, there is a justification for certain input by the brewer into the operations of the wholesaler, but that such input from numerous brewers representing smaller percentages of a wholesaler's gross sales might subject wholesalers to inconsistent obligations, create uncertainty as to those obligations, and interfere unreasonably with the wholesaler's ability to operate its business. Accordingly, consistent with the legislatively declared public policy of this State in section 4 of P.L.1985, c.258 (C.33:1-3.1), the use of the following terms in any agreement or contract, including agreements or contracts existing on the effective date of this act, between manufacturers of malt alcoholic beverages and wholesalers, shall not be construed to grant such manufacturer or wholesaler an interest in another manufacturer or wholesaler under the relevant provisions of Title 33 of the Revised Statutes or any rule or regulation promulgated thereunder provided that the brewer's products represent more than 20% of the wholesaler's gross sales and the brewer and wholesaler have a community of interest in the marketing of the brewer's products:

a.Terms providing brewers the ability to give reasonable consent to wholesaler ownership and management changes, including successor management;

b.Terms setting forth quality, operational, marketing and sales standards designed to properly represent the products, brands, reputation and trade name of the brewer, in the territory and at retail, including terms under which a wholesaler commits to provide certain efforts and resources toward a brewer's products;

c.Terms concerning ordering and inventory methods with respect to the brewer's products; and

d.Terms requiring wholesalers to provide financial information to a brewer related to sales and operations of the brewer's products, and reasonable aggregated financial information related to the sales and operations of all other malt alcoholic beverage products distributed by the wholesaler.

L.2005,c.243,s.9.



Section 33:1-94 - Retail Regulations By Municipalities To Be Governed By Ordinance Only

33:1-94. Retail regulations by municipalities to be governed by ordinance only
No regulation concerning the sale, transportation, delivery, serving, mixing, distribution, storing or possession of alcoholic beverages at retail, or the conduct of any business licensed to sell alcoholic beverages at retail, or the nature and condition of the premises upon which the sale of alcoholic beverages at retail may be made, or the retail sale of alcoholic beverages on Sunday, or the fixing of license fees, shall hereafter be adopted by the governing board or body of any municipality except by ordinance; provided, however, all such regulations heretofore adopted by the governing board or body of any municipality whether by ordinance or resolution shall continue in full force and effect until repealed, amended or otherwise altered or changed by ordinance.

L.1939, c. 234, p. 634, s. 1.



Section 33:1-96 - Licenses For New License Terms Deemed Renewals

33:1-96. Licenses for new license terms deemed renewals
Any license for a new license term, which is issued to replace a license which expired on the last day of the license term which immediately preceded the commencement of said new license term or which is issued to replace a license which will expire on the last day of the license term which immediately precedes the commencement of said new license term shall be deemed to be a renewal of the expired or expiring license; provided, that said license is of the same class and type as the expired or expiring license, covers the same licensed premises, is issued to the holder of the expired or expiring license and is issued pursuant to an application therefor which shall have been filed with the proper issuing authority prior to the commencement of said new license term or not later than thirty days after the commencement thereof. Licenses issued otherwise than as above herein provided shall be deemed to be new licenses.

L.1939, c. 281, p. 702, s. 1. Amended by L.1944, c. 187, p. 695, s. 1, eff. April 20, 1944.



Section 33:1-97 - Special Auction Permit To Nonprofit Organization; Fee, Duration

33:1-97. Special auction permit to nonprofit organization; fee, duration
1. a. The director may issue a special auction permit to any nonprofit organization operating solely for civic, religious, educational, charitable, fraternal, social or recreational purposes. The fee for the license shall be $100.

b.The permit shall only entitle the permittee to sell at auction alcoholic beverages donated to the organization. A person licensed under Title 33 of the Revised Statutes may in any calendar year donate alcoholic beverages to a maximum of three nonprofit organizations which have been issued a permit under this section, provided such donations are not made in connection with a sale of an alcoholic beverage.

c.The permit shall be valid only for the date specified. Only one such permit shall be issued to a nonprofit organization in any calender year.

d.Pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director shall promulgate regulations to effectuate the provisions of this act.

L.2001, c.115, s.1.



Section 33:2-1 - Stills And Distilling Apparatus Registered With Commissioner; Powers Of Commissioner; Definitions

33:2-1. Stills and distilling apparatus registered with commissioner; powers of commissioner; definitions
Every person having in his possession or custody or under his control any still or any distilling apparatus set up, dismantled or in the process of construction or parts thereof, shall register the same with the commissioner of alcoholic beverage control, hereinafter in this chapter called the "commissioner" .

The commissioner shall have and exercise the same powers of investigation and of prescribing rules and regulations with respect to such stills and distilling apparatus and parts thereof as are accorded to him by chapter 1 of this title (s. 33:1-1 et seq.), in connection with the manufacture of alcoholic beverages.

The definitions set forth in section 33:1-1 of this title shall also apply to this chapter.



Section 33:2-2 - Stills Not Registered Declared Unlawful Property

33:2-2. Stills not registered declared unlawful property
Any such still or distilling apparatus or parts thereof not registered pursuant to section 33:2-1 of this title, together with all articles, implements or paraphernalia used or adaptable for use in connection therewith and all personal property of whatsoever kind, found in a building or in any yard or inclosure connected with a building or on the premises in which such still or distilling apparatus or parts thereof are found, are declared to be unlawful property.



Section 33:2-3 - Seizure Of Unregistered Stills; Search Warrant; Arrest Of Offenders

33:2-3. Seizure of unregistered stills; search warrant; arrest of offenders
Any officer knowing or having reasonable cause to believe that any still or distilling apparatus or any parts thereof constitute such unlawful property, it shall be his duty to investigate, under proper search warrant when necessary, which it shall be his further duty to apply for, and to seize such still or distilling apparatus or parts thereof, together with all articles, implements or paraphernalia used or adaptable for use in connection therewith and all personal property of whatsoever kind, found in a building or in any yard or inclosure connected with a building or on the premises in which such still or distilling apparatus or parts thereof are found, and to arrest all persons whom he shall know, or have reasonable ground to believe, are committing, or have committed, a misdemeanor under this chapter and to make complaint against such persons as in other cases of misdemeanors. All property when seized shall be under the jurisdiction of the commissioner.



Section 33:2-4 - Hearing By Commissioner; Notice

33:2-4. Hearing by commissioner; notice
When any property is seized pursuant to section 33:2-3 of this title, the commissioner within fifteen days of such seizure shall cause to be posted at the place of seizure a notice that a hearing will be held by the commissioner at a place and time named in such notice which time shall not be less than five nor more than thirty days after the posting of such notice, to determine whether the seized property constitutes such unlawful property.

At least three days prior to the date of hearing a notice thereof shall be published in a newspaper printed and circulating in the county where the property was seized and shall be mailed to any person known or believed by the commissioner to have an interest in the seized property and to the record owner of and any person known or believed to have an interest in any building or premises in or on which the seized property was located when seized.



Section 33:2-5 - Forfeiture And Sale Of Seized Property; Padlocking Premises

33:2-5. Forfeiture and sale of seized property; padlocking premises
If after such hearing the commissioner determines that the seized property constitutes such unlawful property he shall declare such property forfeited and may, in his discretion, order that the seized property, in whole or in part, be sold, destroyed or retained for the use of hospitals, and state, county and municipal institutions and that the building or premises in or on which such unlawful property was located when seized shall not be occupied or used for any purpose whatsoever for such period, not exceeding one year, as shall be fixed by the commissioner.



Section 33:2-6 - Director's Determination In Form Of Order; Review

33:2-6. Director's determination in form of order; review
The determination of the director shall be in the form of an order which shall be subject to review by the Superior Court by a proceeding in lieu of prerogative writ.

Amended by L.1953, c. 32, p. 582, s. 5, eff. March 19, 1953.



Section 33:2-7 - Return Of Seized Property; Costs

33:2-7. Return of seized property; costs
The commissioner, upon being satisfied that the seized property does not constitute unlawful property, shall return the same to the person or place from whom or which the same was taken. The commissioner, upon being satisfied that a person whose property has been seized or forfeited pursuant to the provisions of this chapter has acted in good faith and has unknowingly violated the provisions of this chapter, may order that such property be returned upon payment of the reasonable costs incurred in connection with the seizure, such costs to be determined by the commissioner.



Section 33:2-8 - Accounting For Moneys

33:2-8. Accounting for moneys
All moneys received by the commissioner under this chapter shall be accounted for as in the case of license fees.



Section 33:2-9 - Violating Padlocking Order; Misdemeanor

33:2-9. Violating padlocking order; misdemeanor
Any person who shall knowingly violate any order of the commissioner that a building or premises shall not be occupied or used for any purpose whatsoever shall be guilty of a misdemeanor, and punished by a fine of not less than one hundred dollars and not more than five hundred dollars, or imprisonment for not less than thirty days and not more than six months, or both.



Section 33:2-10 - Failure To Register Still; Misdemeanor

33:2-10. Failure to register still; misdemeanor
Any person who shall have in his possession or custody or under his control any still or distilling apparatus set up, dismantled, or in the process of construction, or parts thereof without having registered same in accordance with the provisions of this chapter shall be guilty of a misdemeanor, and punished by a fine of not less than one hundred dollars and not more than one thousand dollars or imprisonment for not less than thirty days and not more than three years, or both.



Section 33:2-11 - Unregistered Stills In Actual Operation Declared Nuisance; Destruction

33:2-11. Unregistered stills in actual operation declared nuisance; destruction
Any still not registered pursuant to this chapter in actual operation in the manufacture of illicit beverages or set up for such purpose, is hereby declared to be a nuisance per se and such still, parts thereof and all other property actually used in connection therewith when seized may be destroyed at the direction of the commissioner at the time of the seizure or thereafter, without notice or hearing, anything in this chapter to the contrary notwithstanding.



Section 33:3-9 - Manufacture, Sale, Etc., Of Poisoned Liquors; Penalty

33:3-9. Manufacture, sale, etc., of poisoned liquors; penalty
Any person, corporation, partnership or member of any association or any agent, servant or employee of any person, corporation, partnership or member of any association who shall manufacture, transport, possess, sell, barter, give away, furnish or otherwise dispose of any alcohol for internal consumption, any whiskey, gin, brandy, wine or any other alcoholic beverage of any nature whatsoever containing any poisonous chemical or chemicals or any poisonous ingredients of any description whatsoever which, if taken internally, will injuriously affect the health or bodily condition of any person or which will cause the death of any person shall be guilty of a misdemeanor.



Section 33:3-10 - Sale, Etc. Of Poisoned Liquors Causing Serious Injury Or Death; Penalty; Certain Laws Unaffected

33:3-10. Sale, etc. of poisoned liquors causing serious injury or death; penalty; certain laws unaffected
Any person, corporation, partnership or member of any association or any agent, servant or employee of any person, corporation, partnership or member of any association who shall have sold, bartered, given away, furnished or otherwise disposed of to any person whatsoever any alcohol for internal consumption, whiskey, gin, brandy, wine or any other alcoholic beverage of any nature whatsoever containing any poisonous chemical or chemicals or any poisonous ingredients of any description whatsoever which shall have caused serious injury to the health or bodily condition of any person or shall have caused the death of any person shall be guilty of a high misdemeanor and shall be punishable by a fine of not exceeding two thousand dollars ($2,000.00), or imprisonment at hard labor or otherwise not exceeding ten years, or both.

Nothing in this section is intended to diminish, alter or in anywise change or in anywise affect the provisions of sections 2A:113-1 to 2A:113-5 of the New Jersey Statutes.

Amended by L.1953, c. 32, p. 582, s. 6, eff. March 19, 1953.



Section 33:4-1 - Commission Created; Purpose And Powers

33:4-1. Commission created; purpose and powers
The Commissioner of Alcoholic Beverage Control, the Commissioner of Institutions and Agencies, the Commissioner of Education and the Director of Health, are hereby constituted a commission, to be known as the Commission on Alcoholism and Promotion of Temperance, and empowered to prepare and administer a program for the rehabilitation of alcoholics and the promotion and furtherance of temperance and temperance education in this State; to utilize such facilities in this State, including equipment, and professional and other personnel, as may be made available for said purposes; and to expend such sums for said purposes as may, from time to time, be appropriated therefor by the Legislature.

L.1945, c. 94, p. 435, s. 1, eff. April 4, 1945.






Title 34 - Labor And Workmen's Compensation

Section 34:1-1 - Definitions

34:1-1. Definitions
As used in this title:

"Commissioner" means the commissioner of labor.

"Deputy commissioner" means the several deputy commissioners of labor except in chapter 15 of this title (s. 34:15-1 et seq.), in which "deputy commissioner" shall mean the several deputy commissioners of compensation.

"Department" means the department of labor.

"Inspector" means agents and employees of the department whose duty it is to make any inspection or investigation.



Section 34:1-2 - Department Continued; Organization

34:1-2. Department continued; organization
The department of labor, hereinafter in this title referred to as the "department" , organized by an act entitled "An act to reorganize the department of labor; to provide for the execution of its powers and the performance of its duties through departmental bureaus, under the supervision and control of the commissioner of labor; and as incidental to such reorganization, to provide for the transfer and assignment of officials and employees in the present department, and to extend the term of office of the commissioner of labor," passed March fourteenth, one thousand nine hundred and sixteen (L.1916, c. 40, p. 67), as amended and supplemented, is continued.

It shall consist of:

One commissioner;

A bureau of general and structural inspection and explosives;

A bureau of hygiene, sanitation, and mine inspection;

A bureau of electrical and mechanical equipment;

A bureau of engineers' and firemen's licenses;

A bureau of statistics and records;

A workmen's compensation bureau;

A bureau of employment;

A bureau for women and children.



Section 34:1-3 - Principal Office

34:1-3. Principal office
The department shall have its principal office in Trenton.



Section 34:1-4 - Commissioner; Appointment, Term And Salary

34:1-4. Commissioner; appointment, term and salary
The commissioner shall be a citizen and resident of this state, appointed by the governor, by and with the advice and consent of the senate. He shall hold his office for the term of five years and until his successor is appointed and qualified. He shall receive a salary of six thousand dollars per annum. He shall also be chairman of the workmen's compensation bureau and for his services in that capacity shall receive the sum of fifteen hundred dollars per annum.



Section 34:1-5 - Duties Of Commissioner; Assignment Of Duties To Bureaus; Supervision Over Deputies And Inspectors

34:1-5. Duties of commissioner; assignment of duties to bureaus; supervision over deputies and inspectors
The commissioner shall be the executive and administrative head of the department. All powers and duties vested in and devolved upon the commissioner or the department shall be exercised and performed by him in person or under his personal supervision and control, through and by any bureau or representative thereof duly authorized by the commissioner for that purpose. When not inconsistent with the provisions of any statute, he shall assign to the various bureaus and cause to be performed through them, under his supervision and in his name, such duties as may have been or hereafter may be devolved generally upon the department or upon the commissioner, to the end that through the several bureaus, each performing its assigned correlated functions, the work of the department shall be economically, efficiently and promptly performed.

The commissioner shall exercise supervision and control over the deputy commissioners and the inspectors.



Section 34:1-5.1 - Annual Determination Of Resort Municipalities.

34:1-5.1 Annual determination of resort municipalities.

2.The Department of Labor shall annually determine which municipalities qualify as resort municipalities and determine and certify the annual mean population of resort municipalities. This information shall be transmitted to the Office of the Attorney General by March 31 following the end of the reporting year for use in the preparation of per capita crime statistics pursuant to section 4 of P.L.1966, c.37 (C.52:17B-5.4). The first determination shall be made as soon as practicable, but no later than one year after the effective date of this act.

L.1998,c.50,s.2.



Section 34:1-5.2 - Annual Mean Population Of Resort Municipalities.

34:1-5.2 Annual mean population of resort municipalities.

3.As used in this act:

"Annual mean population" means for each resort municipality the following:

12P + 3SP

AMP =.................

12

where AMP equals Annual Mean Population

P equals Population

SP equals Seasonal Population.

"Population" means the year-round population of the resort municipality shown in the most recent State population estimates published by the Department of Labor, except that in the year of promulgation of a federal decennial census, the census figures shall be used.

"Resort municipality" means a municipality which, because of its recreational, entertainment or amusement characteristics or facilities or its close proximity to such characteristics or facilities, experiences a total increase during the seasonal period in the number of persons temporarily resident therein of 25 percent or more of its population.

"Seasonal population" means the average of the estimated number of persons temporarily resident in the municipality during the three consecutive months when the temporary population is greatest.

"Temporarily resident" means the occupying for any period of time during the seasonal period by any person not counted as a resident of the municipality for population purposes of an accommodation in a rented residential unit or vacation home.

L.1998,c.50,s.3.



Section 34:1-5.3 - Estimated Seasonal Population Of Resort Municipalities.

34:1-5.3 Estimated seasonal population of resort municipalities.

4. a. The seasonal population of each resort municipality shall be estimated by the Department of Labor by taking into account such factors as it deems advisable and appropriate to determine such estimates.

b.The department may call for and obtain any records and assistance of the several departments and divisions of the State and the respective municipalities as it deems necessary or helpful in carrying out the purposes of this act.

L.1998,c.50,s.4.



Section 34:1-5.4 - Rules, Regulations.

34:1-5.4 Rules, regulations.

5.The Commissioner of Labor may adopt and promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations to effectuate the purposes of this act as he shall deem necessary.

L.1998,c.50,s.5.



Section 34:1-6 - Inspections; Enforcement Districts

34:1-6. Inspections; enforcement districts
The commissioner shall enforce the provisions of this title and exercise supervision and control over the deputy commissioners, bureau chiefs and all inspectors, and shall, as often as is practicable, cause inspections to be made of all establishments and places regulated or affected by this title.

He may divide the state into districts and assign inspectors to such districts and in his discretion transfer them from one district to another.



Section 34:1-7 - Inspectors Graded

34:1-7. Inspectors graded
Inspectors shall be classified into four grades which shall be designated respectively first grade, second grade, third grade and fourth grade.

Inspectors of each grade shall receive such compensation as is or may be fixed by the civil service commission in accordance with the provisions of law.

Inspectors of the third and fourth grades shall be appointed from the list of eligibles for each respective grade as ascertained by open competitive examination and submitted by the board of civil service commissioners.

Any inspector having satisfactorily served five years as inspector of the third grade shall on recommendation of the commissioner be admitted to a noncompetitive promotion examination by the board of civil service commissioners and upon successfully passing such examination shall be promoted to the second grade.

Similarly any inspector having satisfactorily served five years as inspector of the second grade shall on recommendation of the commissioner be admitted to a noncompetitive promotion examination conducted by the board of civil service commissioners, and, upon successfully passing such examination, shall be promoted to the first grade.

Appointments of inspectors of the first and second grades shall not be made otherwise than after noncompetitive promotion examination.



Section 34:1-8 - Inspectors; Duties

34:1-8. Inspectors; duties
Inspectors shall perform such duties as the commissioner shall direct.



Section 34:1-9 - Personnel; Employment; Assignment And Transfers; Salaries

34:1-9. Personnel; employment; assignment and transfers; salaries
The commissioner shall be the appointing authority of the department and shall in accordance with the civil service laws employ such inspectors, clerks, stenographers and other personnel as he may consider necessary and shall fix the salaries of officers and employees, subject to the provisions of Title 11, Civil Service, except where otherwise provided by statute. He may assign or transfer clerks, stenographers and inspectors from one bureau to another or combine the clerical force of two or more bureaus as may be necessary or advisable. He may require from one bureau assistance in the work of another bureau. He may abolish any office or position which in his judgment it may be unnecessary to retain.

The organization of the department is intended to facilitate the economical and efficient performance of its work and not to impair the control or responsibility of the commissioner.



Section 34:1-10 - Additional Personnel

34:1-10. Additional personnel
The commissioner may employ additional inspectors, expert investigators or advisers for such period as he shall consider necessary and at such compensation as shall be fixed by him or otherwise determinable by authority of law. He may also appoint volunteer inspectors to serve without compensation. All persons appointed under this section shall have the same rights and powers as regular inspectors.



Section 34:1-11 - Expenses Allowed

34:1-11. Expenses allowed
Deputy commissioners, bureau heads and inspectors of the department shall, in addition to the annual salaries received by them, receive the necessary expenses incurred by them in the performance of their duties.



Section 34:1-12 - Badges And Certificates Of Authority

34:1-12. Badges and certificates of authority
The deputy commissioners, chief inspectors and inspectors shall be provided with certificates of authority by the secretary of state, which shall be exhibited on demand by the person in charge of any place about to be inspected or investigated.

The commissioner may provide badges for department and bureau officers and inspectors.



Section 34:1-13 - Oaths And Affidavits; Authority To Administer

34:1-13. Oaths and affidavits; authority to administer
The commissioner, deputy commissioners and inspectors may administer oaths and take affidavits in matters relating to the enforcement of the provisions of this title.



Section 34:1-14 - Inspectors Not To Engage In Other Business; Hours Of Labor

34:1-14. Inspectors not to engage in other business; hours of labor
No inspector shall engage in any business, occupation or employment during his term of office that will in any way interfere with or prevent his full and faithful performance of his duties.

Each inspector shall, except when prevented by illness or other disability, devote at least eight hours each day, Sundays, Saturdays and holidays excepted, and four hours each Saturday, to the discharge of his duties.



Section 34:1-15 - Inspections And Reports

34:1-15. Inspections and reports
The commissioner, deputy commissioners and inspectors shall have the right at all reasonable hours to enter and inspect all places and establishments regulated or affected by this title and each inspector shall make a report in writing of such inspections to the commissioner at least once in each week.



Section 34:1-16 - Obstructing Or Impersonating Officers; Penalty

34:1-16. Obstructing or impersonating officers; penalty
No person shall obstruct, hinder or delay, or interfere with, by force or otherwise, the performance of any duty under the provisions of this title by the commissioner or by any of the deputy commissioners, inspectors or truant officers, or refuse to answer, in writing or otherwise, questions asked by such officers relating to the matters coming under the provisions of article 2 of chapter 2 (s. 34:2-2 et seq.) and article 4 of chapter 2 (s. 34:2-31 et seq.) of this title. No person shall impersonate an officer or inspector of the department or forge his certificate of authority.

Any person, corporation or firm violating any of the provisions of this section shall, for each offense, be liable to a penalty of fifty dollars.



Section 34:1-17 - Minors; Reports To School Officers

34:1-17. Minors; reports to school officers
Each inspector shall note in writing the names of minors discharged from any employment and within twenty-four hours thereafter shall send or deliver a list of such minors with their names in full, residence by street and number, name of place from which discharged and date of discharge, to the principal of the public school in district where such minors reside or to the truant officer in charge of such district.



Section 34:1-18 - Prosecutions For Violations

34:1-18. Prosecutions for violations
The commissioner shall prosecute violations of the provisions of this title in any court of competent jurisdiction.



Section 34:1-19 - Report To Governor

34:1-19. Report to governor
The commissioner shall, on or before October thirty-first in each year, make report to the governor of the work of the department.



Section 34:1-20 - Rules, Regulations And Orders

34:1-20. Rules, regulations and orders
The commissioner may make and publish rules and regulations not inconsistent with law as he shall deem necessary to enforce the provisions of this title.

Whenever any condition is found to exist in contravention of any provision of this title, the commissioner may by written order signed by him specifying the things to be done and the time for compliance, require such condition to be corrected.



Section 34:1-23 - Fees For Approval Of Plans, Specifications, Buildings, Or New Work; Computation; Disposition

34:1-23. Fees for approval of plans, specifications, buildings, or new work; computation; disposition
The commissioner may charge a fee of not less than $15.00 nor more than $1,000.00 for issuing a certificate of approval of any plans or specifications, or both, required by law or regulation of the department to be submitted to him for approval.

In fixing the amount of such fees required by the preceding paragraph, the commissioner shall make the computation on the following basis: A fee of $15.00 for the first $15,000.00 of approved valuation or any part thereof, and thereafter $1.00 per $1,000.00 of approved valuation or part thereof, up to a maximum fee of $1,000.00. Before a valuation is submitted to the commissioner on a form for that and other purposes for approval, the commissioner may prepare or order to be prepared by the applicant an estimate of cost and the decision of the commissioner as to the proper amount to be considered the approved valuation for the work shall be final.

The commissioner may charge a fee of not less than $5.00 nor more than $20.00 for issuing a certificate of approval of (a) any building or premises or the occupancy of said building or premises coming under his jurisdiction, where such approval is required to be issued by him for a specific purpose by law or regulation of the department, or (b) new work performed in such building on recommendation of the commissioner; provided, that nothing contained herein shall be construed to decrease the amount of any fee provided for by any other statute or regulation of the department.

In fixing the amount of such fees provided for in the preceding paragraph the commissioner shall be governed by the amount of work and expense involved in the examination of such building.

Notwithstanding the provisions of any other general, local or special laws, all fees and moneys derived from the operation of this section shall be remitted to the State Treasurer and by him deposited in the General State Fund and the cost of administration of this section shall be included in the annual appropriation law.

Amended by L.1942, c. 234, p. 636, s. 1; L.1950, c. 39, p. 75, s. 1; L.1971, c. 154, s. 5, eff. May 20, 1971.



Section 34:1-24 - Fees For Blue Prints And Publications

34:1-24. Fees for blue prints and publications
The commissioner may charge a reasonable fee for blue prints, literature and publications issued by the department.



Section 34:1-25 - Moneys Paid To State Treasurer

34:1-25. Moneys paid to state treasurer
Fees and moneys collected by the commissioner under the provisions of this title shall be paid by him to the state treasurer.



Section 34:1-38.1 - Mechanical Inspection Bureau; Composition; Examining Board; Appointment; Qualifications Of Members; Duties Of Bureau

34:1-38.1. Mechanical inspection bureau; composition; examining board; appointment; qualifications of members; duties of bureau
There shall be within the Division of Labor, Department of Labor and Industry, a mechanical inspection bureau which shall administer engineers' and firemen's licensing and boiler, pressure vessel and refrigeration plant inspection, and shall contain an examining board and a board of boiler, pressure vessel and refrigeration rules. There shall be within the mechanical inspection bureau a deputy director of the Division of Labor in charge of the bureau, an assistant chief of said bureau and an examining board composed of the deputy director, the assistant chief and not less than 2 nor more than 4 additional examiners. They shall be appointed by the Commissioner of Labor and Industry in accordance with Title 11, Civil Service, of the Revised Statutes. The members of the board shall: (1) be citizens of the State of New Jersey; (2) have held, for at least 1 year, a Class I, Grade A operating engineer's license issued by the Department of Labor and Industry; and (3) either (a) have had experience for at least 10 years as a Grade A or Grade B New Jersey licensed engineer, or (b) have held a position of equal responsibility and duration or (c) have been engaged for at least 5 years as an inspector pursuant to sections 34:1-34 through 34:1-45 of the Revised Statutes.

The members of the mechanical inspection bureau shall perform such duties as the commissioner shall prescribe and from time to time, report to the commissioner in such form as he shall approve.

L.1960, c. 134, p. 646, s. 1.



Section 34:1-38.2 - Powers And Duties Of Examining Board

34:1-38.2. Powers and duties of examining board
The examining board of the mechanical inspection bureau shall administer the licensing of engineers and firemen and the inspection of boilers, pressure vessels and refrigeration plants. The examining board shall exercise supervision over all inspections of boilers, pressure vessels and refrigeration plants required by law, in addition to those actually performed by the Mechanical Inspection Bureau.

L.1960, c. 134, p. 647, s. 2.



Section 34:1-40 - Prescription Of Duties And Adoption Of Rules And Regulations By Commissioner; Conduct Of Examinations; Issuance Of Licenses

34:1-40. Prescription of duties and adoption of rules and regulations by commissioner; conduct of examinations; issuance of licenses
The commissioner shall prescribe the duties of and adopt all necessary rules, regulations and by-laws for the operation of the mechanical inspection bureau not inconsistent with law, and shall prescribe rules for the enforcement of chapter 7 of this Title (34:7-1 et seq.) and for the examination and licensing of persons required to be licensed by the provisions of said chapter. Such regulations shall specify the terms and conditions under which licenses shall be issued or renewed; and provide for revocation of license for proper cause. The license examinations shall be conducted by 1 or more members of the examining board.

All licenses recommended by the examining board shall issue under the hand and seal of the commissioner whose office shall preserve a record thereof. Such licenses shall also be signed by the member or members of the examining board conducting the examination therefor.

Amended by L.1946, c. 249, p. 883, s. 2; L.1960, c. 134, p. 647, s. 3.



Section 34:1-41 - Expenses Of Members Of Mechanical Inspection Bureau

34:1-41. Expenses of members of mechanical inspection bureau
Each member of the mechanical inspection bureau shall be paid his necessary expenses incurred in the performance of duty.

Amended by L.1960, c. 134, p. 648, s. 4.



Section 34:1-44 - Inspectors; Eligibility And Qualifications; Certificate

34:1-44. Inspectors; eligibility and qualifications; certificate
Any citizen of the State having had at least 5 years' experience as engineer in the maintenance and operation of steam boilers, or as boiler maker, or as inspector for an insurance company specializing in the inspection and insurance of boilers and licensed to do business within the State, who shall satisfactorily pass the examination held by the examining board as required by section 34:1-45 of this Title, and who shall meet the requirements of the Civil Service Commission with regards to character, fitness and physical condition, shall receive from the commissioner a certificate of competency which shall authorize him to inspect boilers, pressure vessels and refrigeration plants within the State and which shall make him eligible for examination by the Civil Service Commission for the position of boiler, pressure vessel and refrigeration plant inspector in the department.

Amended by L.1960, c. 134, p. 648, s. 5.



Section 34:1-45 - Examinations

34:1-45. Examinations
The commissioner shall from time to time direct the examining board of the mechanical inspection bureau to hold examinations for inspectors and shall prescribe the rules for and scope of such examination.

Amended by L.1960, c. 134, p. 648, s. 6.



Section 34:1-47 - Board Of Boiler, Pressure Vessel And Refrigeration Rules; Composition; Rules And Regulations

34:1-47. Board of boiler, pressure vessel and refrigeration rules; composition; rules and regulations
The Governor shall appoint 6 citizens of this State, 2 of whom shall be professional engineers licensed by this State, and who shall represent the following interests: one manufacturer of boilers, pressure vessels or refrigeration equipment; one authorized insuror of boilers, pressure vessels and refrigeration equipment in this State; one operator of boiler, pressure vessels or refrigeration equipment in this State and licensed by the Mechanical Inspection Bureau; 2 users of boilers, pressure vessels or refrigeration equipment in this State, and one resident of this State representing the general public.

All of these appointees shall serve at the pleasure of the Governor, and together with the commissioner and the examining board in the mechanical inspection bureau shall constitute a board of boiler, pressure vessel and refrigeration rules. This board shall meet at the call of the commissioner, or his designee, who shall be chairman, and it shall promulgate, after a public hearing, subsequent to the publication of notice of said hearing, rules and regulations for the safe and proper construction and installation and use of steam boilers, pressure vessels and refrigeration plants which are subject to the provisions of article 2, chapter 7 of this Title.

Amended by L.1960, c. 134, p. 648, s. 7; L.1967, c. 213, s. 1, eff. Oct. 5, 1967.



Section 34:1-48 - Chief Of Bureau Of Statistics And Records; Appointment

34:1-48. Chief of bureau of statistics and records; appointment
The bureau of statistics and records shall be under the direction of a chief of bureau who shall be appointed by the commissioner.



Section 34:1-49 - Duties Of Bureau In General

34:1-49. Duties of bureau in general
The bureau of statistics and records shall collect, classify and report to the legislature, on or before the last day of October in each year, statistical details relating to labor in the state with particular regard to the commercial, industrial, social, educational and sanitary condition of the laboring classes, and in all suitable and lawful ways foster and encourage all productive industries, with the view to their permanent establishment upon a prosperous basis, both to employer and employed.



Section 34:1-50 - Commercial Statistics And Information

34:1-50. Commercial statistics and information
The annual report of the bureau shall include statistics showing the number of private firms and corporations engaged in the several industries in this state; the capital invested; amount of raw material used and its cost value; amount of goods manufactured and the selling price of said goods; the number of persons employed, by months, and distinguished as to sex; total wages paid; classification of wages, and such other information as may be necessary to show the true condition of each of said manufacturing industries.



Section 34:1-51 - Names Of Informants Not To Be Divulged

34:1-51. Names of informants not to be divulged
The information secured shall be presented in the annual report by figures only; the names of persons, firms or corporations shall in no case be printed and the business of manufacturers, individually, shall not be divulged.



Section 34:1-52 - Returns By Employers

34:1-52. Returns by employers
It shall be the duty of every owner, operator, lessee, manager or superintendent of every factory, mill, workshop, mine or other establishment or industry in which labor is employed within this state, to make such reports or returns on blanks furnished by the bureau as the bureau may require for compiling statistics authorized by law within the time prescribed therefor, and to certify to the correctness of the same.



Section 34:1-53 - Penalty For Failure To Report

34:1-53. Penalty for failure to report
Any owner, operator, lessee, manager or superintendent of an establishment or industry in which labor is employed within this state, who willfully neglects or refuses to make return or report as and when required pursuant to section 34:1-52 of this title shall be subject to a penalty of fifty dollars for each such failure or delay, to be recovered in an action at law brought by and in the name of the commissioner.



Section 34:1-54 - Power Of Chief Of Bureau To Examine Witnesses

34:1-54. Power of chief of bureau to examine witnesses
The chief of the bureau of statistics and records shall have power to examine witnesses under oath.



Section 34:1-55 - Bulletins And Pamphlets

34:1-55. Bulletins and pamphlets
The bureau of industrial statistics and records shall publish and issue from time to time bulletins and pamphlets pertaining to its work and shall perform such other duties as the commissioner shall direct.



Section 34:1-56 - Industrial Directory

34:1-56. Industrial directory
The bureau of statistics and records shall continue the compilation and publication every third year, or oftener if in the judgment of the commissioner the interests of the state will be served thereby, of a revised industrial directory including such features for advertising the state, its manufacturing interests and industrial opportunities as commend themselves to the judgment of the commissioner and the chief of bureau.



Section 34:1-57 - Workmen's Compensation Bureau; Director; Compensation

34:1-57. Workmen's compensation bureau; director; compensation
The workmen's compensation bureau shall consist of the commissioner who shall act as chairman, a director, deputy commissioners of compensation appointed by the commissioner; and such referees and other employees as may, in the judgment of the commissioner, be necessary. Appointments under this section shall be made in accordance with the provisions of Title 11, Civil Service.

The director of the bureau shall be designated by the commissioner from among the deputy commissioners of compensation with approval of the Governor. Such deputy commissioner shall also serve as secretary of the bureau, and may continue to perform the duties of a deputy commissioner of compensation. He shall receive compensation of nine thousand five hundred dollars ($9,500.00) per annum, and upon his designation he shall retain all of his prior civil service status as a deputy commissioner of compensation under the provisions of Title 11, Civil Service.

The director, subject to supervision and direction of the commissioner, shall:

(a) be the administrative head of the bureau;

(b) prescribe the organization of the bureau, and the duties of his subordinates and assistants, except as may otherwise be provided by law;

(c) direct and supervise the activities of all members of the bureau;

(d) make an annual report to the commissioner of the work of the bureau, which report shall be published annually for general distribution at such reasonable charge, not exceeding cost, as the commissioner shall determine.

Amended by L.1945, c. 74, p. 378, s. 2.



Section 34:1-57.2 - First Director

34:1-57.2. First director
The first director of the workmen's compensation bureau to be designated under this act shall be the deputy commissioner of compensation serving upon the effective date hereof in the capacity of secretary of the bureau.

L.1945, c. 74, p. 379, s. 3.



Section 34:1-58 - Deputy Commissioner; Compensation Board

34:1-58. Deputy commissioner; compensation board
Any referee, who is a counselor at law duly admitted to practice by the supreme court, and who has served as a referee in the bureau for not less than two years, may at the discretion of the commissioner be certified to the civil service commission as eligible for examination for the position of deputy commissioner of compensation, and upon successfully passing the examination, he may be advanced to said office, as a member of the workmen's compensation board in addition to the deputy commissioners appointed under section 34:1-57 of this title.



Section 34:1-59 - Bureau Of Employment

34:1-59. Bureau of employment
The bureau of employment shall consist of a chief of bureau appointed by the commissioner and such clerks and employees as may be necessary. The commissioner may, for the purposes of the bureau, use such offices as may be available.



Section 34:1-60 - Subdivisions Of Employment Bureau

34:1-60. Subdivisions of employment bureau
The department is authorized to establish such subdivisions of the bureau of employment as he may deem advisable for the following purposes:

To bring together employers seeking employees and working people seeking employment;

To supply information as to opportunities for securing employment in this state and the character of the work to be performed;

To supply such information as may enable persons to secure industrial and agricultural training and employment;

To investigate the extent and causes of unemployment in the state and as far as possible suggest remedies therefor;

To adopt the most efficient means to avoid unemployment;

To provide employment and to prevent distress from involuntary idleness;

To keep a record of all labor disturbances and strikes.



Section 34:1-61 - Co-operation; Advisory Assistants

34:1-61. Co-operation; advisory assistants
The commissioner is authorized to co-operate with other public employment bureaus, whether operated by voluntary, charitable or eleemosynary organizations, or by municipalities in this or other states, or by states, or by the United States government.

He may appoint, to aid in carrying on his work in various parts of this state, advisory committees or agents who shall serve without pay.



Section 34:1-62 - Federal Employment Service; Planned Co-operation; Custody And Disbursement Of Funds

34:1-62. Federal employment service; planned co-operation; custody and disbursement of funds
The bureau of employment of the New Jersey department of labor is hereby designated as the state agency which shall co-operate with the employment service of the United States department of labor as provided by act of congress approved June sixth, one thousand nine hundred and thirty-three, entitled "An act to provide for the establishment of a national employment system and for co-operation with the states in the promotion of such system, and for other purposes," which act is hereby accepted by the state of New Jersey.

The bureau of employment is empowered and directed to do all that may be required to secure for this state the benefits of the appropriations under said act of congress for each and every purpose specified therein.

The employment bureau and the state rehabilitation commission shall prepare a plan of co-operation in carrying out the provisions of said act. The bureau of employment is authorized to use state funds or funds otherwise made available in matching federal funds available to the state of New Jersey.

The state treasurer shall be the custodian of all money paid to the state from appropriations under said act. He shall receive and provide for the proper custody of the same. He shall disburse the same upon warrant of the state comptroller when such disbursement has been certified by the commissioner.



Section 34:1-63 - Information As To Employment

34:1-63. Information as to employment
The commissioner shall collect and disseminate all data as to unemployment and places offering employment in the manner most likely to enable the unemployed to secure employment.



Section 34:1-64 - Publication Of Information

34:1-64. Publication of information
The commissioner in his discretion may issue such bulletins, notices, circulars or other printed matter as may be necessary in furtherance of the purposes and duties of the bureau of employment.



Section 34:1-65 - Records Of Strikes

34:1-65. Records of strikes
The bureau of employment and bureaus co-operating in carrying out the provisions of sections 34:1-59 to 34:1-64, 34:1-66 to 34:1-69 of this title, shall keep a record of all labor disturbances or strikes within the territory covered by each office. All such bureaus shall give notice of the existence of any labor disturbance or strike to all applicants for a position who may be affected thereby.



Section 34:1-66 - Migrant Laborers

34:1-66. Migrant laborers
The bureau of employment shall assist migrant laborers in securing suitable employment, investigate their living and working conditions, and counsel them in matters of sanitation, and proper housing.



Section 34:1-67 - Veterans Aided

34:1-67. Veterans aided
The bureau of employment shall investigate unemployment conditions affecting soldiers and sailors of the United States after their discharge from service, collect and compile data as to opportunities for employment and formulate plans for placing such soldiers and sailors desiring employment in suitable positions.

The bureau may act as agent of the federal government and its agencies in the placing of soldiers and sailors in suitable and available employments.



Section 34:1-68 - Lists Of Sources Of Employment

34:1-68. Lists of sources of employment
Each office of the bureau of employment shall in co-operation with the chief executive officers of the several municipalities within its district prepare and preserve a list of all available employments and sources of employment within such municipalities and all data in relation thereto.

Each office shall prepare and keep on file a list of all discharged soldiers and sailors who may apply for employment or who reside in its district and shall transmit a copy of such list to the commissioner.

The commissioner from time to time shall furnish to each office a list of available employments within the state and such other data as he shall deem necessary to the end that soldiers and sailors desiring employment may have available information as to opportunities for employment elsewhere in the state.



Section 34:1-69 - No Fees Permitted

34:1-69. No fees permitted
No compensation shall be charged or received, directly or indirectly, for any service performed pursuant to sections 34:1-59 to 34:1-68 of this title from any person applying for employment or desiring an employee.



Section 34:1-69.1 - Division Of The Deaf

34:1-69.1. Division of the deaf
There is hereby created in the Department of Labor and Industry a division to be devoted to the interests of the deaf.

L.1941, c. 197, p. 586, s. 1. Amended by L.1977, c. 166, s. 2, eff. July 31, 1977.



Section 34:1-69.1A - Advisory Council On The Deaf And Hard Of Hearing; Membership; Terms; Compensation; Vacancies

34:1-69.1a. Advisory Council on the Deaf and Hard of Hearing; membership; terms; compensation; vacancies
8. a. There shall be within the Division of the Deaf and Hard of Hearing an Advisory Council on the Deaf and Hard of Hearing which shall consist of 18 members. One representative from each of the following shall be ex-officio members: Department of Education, Department of Health, Department of Human Services, Division of Vocational Rehabilitation Services in the Department of Labor, Commission on Higher Education and the Marie Katzenbach School for the Deaf. Twelve members shall be appointed by the Governor: one shall be a business person selected from a list of candidates supplied by the New Jersey State Chamber of Commerce, one lay citizen born of deaf parents, five citizens who are deaf, two of whom shall be chosen from the professions and three to be lay persons, and five citizens who are hard of hearing. In considering the appointment of the five citizens who are deaf the Governor shall give appropriate consideration to persons recommended by profoundly deaf adults represented by the New Jersey Association of the Deaf, Incorporated. In considering the appointment of the five citizens who are hard of hearing, the Governor shall give appropriate consideration to persons recommended by hard of hearing adults represented by the organization, Self Help for Hard of Hearing People, Inc. Each appointive member shall serve for a term of three years and until his successor is appointed and qualifies, except that of the members first appointed the Governor shall designate the appointee's terms so that two shall be appointed for terms of one year, two for terms of two years and three for terms of three years.

b. Members of the Advisory Council on the Deaf and Hard of Hearing shall serve without compensation but shall be entitled to reimbursement for expenses incurred in performance of their duties. Vacancies on the council shall be filled for the unexpired term. Members may be removed by the Governor for cause.

.1977,c.166,s.8; amended 1995,c.168,s.1.



Section 34:1-69.2 - Director Of The Division Of The Deaf

34:1-69.2. Director of the division of the deaf
The Commissioner of Labor and Industry shall appoint a competent person to have charge of such Division of the Deaf, who shall be fully conversant with the sign language of the deaf as ascertained by at least three certified members of the New Jersey Registry of Interpreters for the Deaf; such appointee to be known as Director of the Division of the Deaf, and to be subject to the regular rules and regulations of the Department of Labor and Industry. The director shall be appointed without regard to the provisions of Title 11 (Civil Service) of the Revised Statutes and shall serve at the pleasure of the Commissioner of Labor and Industry.

L.1941, c. 197, p. 586, s. 2. Amended by L.1977, c. 166, s. 3, eff. July 31, 1977; L.1978, c. 173, s. 1, eff. Dec. 28, 1978.



Section 34:1-69.3 - Duties Of Director

34:1-69.3. Duties of director
The director of such division shall collect and tabulate statistics pertaining to the deaf, their employment and welfare; shall ascertain primarily by annual review of the New Jersey job market, by reference to occupational information publications of the United States Department of Labor as well as other sources herein identified what trades or occupations are most suitable for them; shall arrange for Statewide vocational retraining when necessary; shall endeavor to create new fields of employment to which they may adapt themselves, and to place them in such various lines of employment; investigate may file a complaint with the Division on Civil Rights on behalf of any deaf persons and assist them in any subsequent proceedings involving any, and all acts of discrimination against them by specific employers, industries, corporations or organizations with whom they may seek employment including the State and shall use his best efforts for the general welfare of all the deaf within the State. He shall develop field contacts to increase the employability of deaf persons and seek the cooperation of all State departments, officers and State agencies and minor governmental bodies to the end that deaf persons may be employed in such capacities in the government of the State, or any subdivision thereof, as they may fill as efficiently as other persons. He shall make such reports and recommendations to his superior as may be requested or as may be required by law, or otherwise, and issue such reports in pamphlet form, or otherwise, as may be necessary or desirable to advance the best interests of the division and the deaf people of the State in general.

L.1941, c. 197, p. 586, s. 3. Amended by L.1977, c. 166, s. 4, eff. July 31, 1977.



Section 34:1-69.3A - Annual Report

34:1-69.3a. Annual report
The Director of the Division of the Deaf shall report annually to the Legislature. Such report shall include, but not be limited to, a review of the status of services to deaf persons within the State, recommended priorities for development and coordination of such services, evaluation of achievements resulting from recommendations made in the preceding annual report, and a statement of the division's goals for the next year and the programs planned to achieve them.

L.1977, c. 166, s. 9, eff. July 31, 1977.



Section 34:1-69.4 - Assistants; Qualifications; Compensation

34:1-69.4. Assistants; qualifications; compensation
The Commissioner of Labor and Industry shall employ additional assistants who are competent and experienced in working and communicating with the deaf at such compensation as is required to effectively carry out the provisions of this act.

L.1941, c. 197, p. 587, s. 4. Amended by L.1977, c. 166, s. 5, eff. July 31, 1977.



Section 34:1-69.5 - Compensation And Expenses Of Director

34:1-69.5. Compensation and expenses of director
The Director of the Division of the Deaf shall receive such compensation as shall be determined by the Commissioner of Labor and Industry and such actual and necessary expenses as shall be incurred in the performance of their official duties, to be paid in the same manner as the compensation and expenses of other employees of the Department of Labor and Industry.

L.1941, c. 197, p. 587, s. 5. Amended by L.1977, c. 166, s. 6, eff. July 31, 1977.



Section 34:1-69.6 - "Deaf" Defined

34:1-69.6. "Deaf" defined
The term "deaf" , for purposes of the Division of the Deaf and as used in this act, means those persons in whom the sense of hearing is nonfunctional for ordinary purposes of life and includes two distinct classes based on the time of the loss of hearing; a. the congenitally deaf, those who were born deaf and, b. the adventitiously deaf, those who were born with normal hearing but in whom the sense of hearing becomes nonfunctional through illness, accident, etc. In clinical terms deaf means a hearing loss above 25 db ISO in the 500-2,000 frequency Hz range unaided in the better ear, and so designated by a certified audiologist.

L.1941, c. 197, p. 587, s. 6. Amended by L.1977, c. 166, s. 7, eff. July 31, 1977.



Section 34:1-69.7 - Legislative Findings And Declarations

34:1-69.7. Legislative findings and declarations
The Legislature finds and declares that it shall be the policy of this State to secure the rights of hearing impaired persons who, because of impairment of hearing or speech, are unable to readily understand or communicate spoken language and who consequently cannot be fully protected in legal proceedings unless qualified interpreters are available to assist them.

L.1983, c. 564, s. 1, eff. Jan. 17, 1984.



Section 34:1-69.8 - Definitions

34:1-69.8. Definitions
As used in this act:

a. "Appointing authority" means the presiding judge or justice of any court, the chairman of any board, commission, or authority, the director or commissioner of any department or agency, or any other person presiding at any hearing or other proceeding in which a qualified interpreter is required pursuant to this act.

b. "Hearing impaired person" means a person whose hearing is impaired so as to prohibit the person from understanding oral communication. The term further includes a person who, because of loss of hearing, cannot communicate spoken language.

c. "Principal party in interest" means a person who is a named party in any proceeding or who will be directly affected by the decision or action which may be made or taken.

d. "Qualified interpreter" means an interpreter certified by the National Registry of Interpreters for the Deaf, Inc. and listed by the State Division of the Deaf in the Department of Labor or the New Jersey Registry of Interpreters for the Deaf.

e. "Intermediary interpreter" means a certified interpreter who, because of his intimate acquaintance with hearing impaired persons with minimal language skills, can be used as an intermediary between the hearing impaired person and a qualified interpreter.

L.1983, c. 564, s. 2, eff. Jan. 17, 1984.



Section 34:1-69.9 - Intermediary Interpreter To Assist Qualified Interpreter

34:1-69.9. Intermediary interpreter to assist qualified interpreter
If a qualified interpreter or the hearing impaired client states that the interpretation is not satisfactory and that an intermediary interpreter will improve the quality of interpretation, the appointing authority shall appoint an intermediary interpreter to assist the qualified interpreter. An intermediary interpreter shall be subject to the same provisions that govern a qualified interpreter under this act.

L.1983, c. 564, s. 3, eff. Jan. 17, 1984.



Section 34:1-69.10 - Qualified Interpreter For Hearing Impaired Persons' Appointment; Prohibition Of Retention In Custody Pending Arrival

34:1-69.10. Qualified interpreter for hearing impaired persons' appointment; prohibition of retention in custody pending arrival
The appointing authority shall appoint a qualified interpreter to assist a hearing impaired person throughout the proceedings and in preparation with counsel as follows:

a. In any case before any court or grand jury in which a hearing impaired person is a party, either as a complainant, defendant or witness, or as hearing impaired parent of a juvenile;

b. At all stages in any proceeding of a judicial or quasi-judicial nature before any State agency or county or municipal governing body or agency in which a hearing impaired person is a principal party in interest, either as a complainant, defendant, witness or supplicant, or as hearing impaired parent of a juvenile;

c. In any proceedings in which a hearing impaired person may be subject to confinement or criminal sanction or in any proceeding preliminary thereto, including a coroner's inquest, grand jury proceedings and proceedings related to mental health commitments. A hearing impaired person who has been arrested and who is otherwise eligible for release shall not be held in custody pending the arrival of an interpreter.

(1) When a hearing impaired person is arrested for an alleged violation of a criminal law, a qualified interpreter shall be appointed prior to reading of Miranda warnings, interrogating or taking a statement from the hearing impaired person.

(2) Any statement, written or oral, made by a hearing impaired person in reply to a question from a law enforcement officer or any other person having a prosecutorial function in any criminal or quasi-criminal proceeding shall not be used against that hearing impaired person unless either the statement was made or elicited through a qualified interpreter and was made knowingly, voluntarily and intelligently, or the hearing impaired person has requested a waiver pursuant to section 10 of this act and the court makes a finding that any statement made by the hearing impaired person was made knowingly, voluntarily and intelligently.

(3) The provisions of this subsection shall not apply to apprehensions, arrests or statements involving a violation of Title 39 of the Revised Statutes (Motor Vehicles and Traffic Regulation).

L.1983, c. 564, s. 4, eff. Jan. 17, 1984.



Section 34:1-69.11 - Positioning Of Interpreter

34:1-69.11. Positioning of interpreter
In any action or proceeding in which an interpreter is required to be appointed, the court or administrative authority may not commence proceedings until the appointed interpreter is in full view of and spatially situated to assure proper communication with the hearing impaired person involved as a participant.

L.1983, c. 564, s. 5, eff. Jan. 17, 1984.



Section 34:1-69.12 - List Of Qualified Interpreters; Request; Substitution For Appointed Interpreter

34:1-69.12. List of qualified interpreters; request; substitution for appointed interpreter
Whenever an appointing authority is required to appoint an interpreter, the appointing authority shall request a list of qualified interpreters from either the State Division of the Deaf in the Department of Labor or the New Jersey Registry of Interpreters for the Deaf.

If the appointing authority's choice of a qualified interpreter does not meet the needs or wishes of the hearing impaired person, the appointing authority shall appoint another qualified interpreter.

L.1983, c. 564, s. 6, eff. Jan. 17, 1984.



Section 34:1-69.13 - List Of Qualified Interpreters; Maintenance

34:1-69.13. List of qualified interpreters; maintenance
a. The State Division of the Deaf in the Department of Labor, created pursuant to P.L.1941, c. 197 (C. 34:1-69.1 et seq.) shall maintain a list of qualified interpreters and provide the list to appointing authorities upon request.

b. The division shall regularly obtain a list of qualified interpreters from the New Jersey Registry of Interpreters for the Deaf and ensure that the list contains the most current information available from the registry.

L.1983, c. 564, s. 7, eff. Jan. 17, 1984.



Section 34:1-69.14 - Oath

34:1-69.14. Oath
Every appointed interpreter before entering upon his duties, shall take an oath that he will make a true interpretation in an understandable manner to the person for whom he is appointed and that he will repeat the statements of the person in the English language to the best of his skill and judgment.

L.1983, c. 564, s. 8, eff. Jan. 17, 1984.



Section 34:1-69.15 - Fees And Expenses

34:1-69.15. Fees and expenses
a. An appointed interpreter shall receive a reasonable fee for his services, together with his actual expenses for travel and waiting time.

b. The Supreme Court shall establish rules governing the method for payment and the amount of the fee. In the case of any civil or criminal proceeding before a court in this State the fee shall be paid by the court and in the case of any proceeding before a State agency or a county or municipal governing body or agency the fee shall be paid that agency or governing body.

L.1983, c. 564, s. 9, eff. Jan. 17, 1984.



Section 34:1-69.16 - Waiver Of Right To Interpreter

34:1-69.16. Waiver of right to interpreter
The right of a hearing impaired person to an interpreter shall not be waived unless the hearing impaired person requests a waiver in writing. The waiver shall be granted if the hearing impaired person's counsel and the appointing authority approve the request for a waiver.

L.1983, c. 564, s. 10, eff. Jan. 17, 1984.



Section 34:1-69.17 - Information To Remain Confidential And Privileged

34:1-69.17. Information to remain confidential and privileged
Any information that the interpreter gathers from the hearing impaired person pertaining to any proceeding then pending shall at all times remain confidential and privileged on an equal basis with the attorney-client privilege.

L.1983, c. 564, s. 11, eff. Jan. 17, 1984.



Section 34:1-70 - Recovery Of Penalties, Procedure

34:1-70. Recovery of penalties, procedure
34:1-70. Except as otherwise in this Title specifically provided, a proceeding for the recovery of a penalty for the violation of any provision of this Title shall be by a civil action in the name of the commissioner, to be instituted in the Superior Court or a municipal court of the municipality, where the offense was committed.

If a corporation violates the provisions of this Title and if, according to the practice of the court in which the action is brought, service of process cannot be made upon it in the county where the offense was committed, then such service may be made upon the manager, superintendent, foreman or person in charge of the business where such offense was committed. If an individual violating the provisions of this Title is the owner or operator of the business wherein the offense was committed, and if he does not reside in the county where such offense was committed, service of process against him may be made upon the manager, superintendent, foreman or person in charge of the business.

If an individual is committed under execution against his body, he shall not be discharged under the insolvent debtors law of the State, but shall only be discharged by the court issuing the execution, or by the Superior Court, when it is satisfied that further confinement will not result in the payment of the judgment and costs.

Amended 1953,c.33,s.1; 1991,c.91,s.343.



Section 34:1A-1 - Department Of Labor And Industry Established; "Department" Defined

34:1A-1. Department of Labor and Industry established; "department" defined
There is hereby established in the Executive Branch of the State Government a principal department which shall be known as the Department of Labor and Industry.

As used in this act, unless the context clearly indicates otherwise, the word "department" means the Department of Labor and Industry established herein.

L.1948, c. 446, p. 1762, s. 1.



Section 34:1A-1.1 - Change Of Name Of Department Of Labor And Industry To Department Of Labor

34:1A-1.1. Change of name of department of labor and industry to department of labor
On the effective date of this act the Department of Labor and Industry established pursuant to P.L.1948, c. 446 (C. 34:1A-1 et seq.) shall be entitled and known as the Department of Labor and whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Department of Labor and Industry, the same shall mean and refer to the Department of Labor.

L.1981, c. 122, s. 29, eff. April 16, 1981.



Section 34:1A-1.2 - Department Of Labor And Workforce Development; Reference.

34:1A-1.2 Department of Labor and Workforce Development; reference.
1.On and after the effective date of this 2004 amendatory and supplementary act, the Department of Labor shall be entitled and known as the Department of Labor and Workforce Development and whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Department of Labor, the same shall mean and refer to the Department of Labor and Workforce Development.

L.2004,c.39,s.1.



Section 34:1A-1.3 - Transfer Of Workforce Development Programs From Dhs.

34:1A-1.3 Transfer of workforce development programs from DHS.
2. a. To the extent not inconsistent with any federal law, and notwithstanding any other State law, all employment-directed and workforce development programs and activities of the Department of Human Services which are funded through the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.), the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, 42 U.S.C. s.601 et seq., and the federal Food Stamp Act of 1977, Pub.L.95-113, 7 U.S.C. s. 2011 et seq. are hereby transferred to the Department of Labor and Workforce Development.

b.The employment-directed and workforce development programs and activities which shall be transferred from the Department of Human Services to the Department of Labor and Workforce Development pursuant to this section and provided by the Department of Labor and Workforce Development shall include, but not be limited to:

(1)Career guidance;

(2)Labor market information;

(3)Employability assessment;

(4)Development of Employability Development Plans;

(5)Employment-directed case management;

(6)Subsidized and unsubsidized employment in the public and private sectors;

(7)Job search and readiness programs;

(8)Community work experience programs;

(9)Alternative work experience programs;

(10) Community service programs;

(11) On-the -job training;

(12) Vocational education and training;

(13) Employment-related education and job skill training;

(14) Basic skills and literacy training;

(15) Work-related educational enhancements;

(16) A proportionate share of employment and training related expenses;

(17) Referral and access to work support services, including transport and childcare services;

(18) Early employment initiative; and

(19) Career advancement vouchers.

c.The programmatic, administrative and support staff and equipment comprising the employment-directed and workforce development programs and activities in the Department of Human Services are transferred to the Department of Labor and Workforce Development pursuant to this section and the "State Agency Transfer Act, "P.L.1971, c.375 (C.52:14D-1 et seq.), with all of their functions, powers and duties and a proportionate share of the resources to maintain the programs and activities.

L.2004,c.39,s.2.



Section 34:1A-1.4 - New Jersey Youth Corps Transferred.

34:1A-1.4 New Jersey Youth Corps transferred.
3.The New Jersey Youth Corps, established pursuant to P.L.1984, c.198 (C.9:25-1 et seq.), is hereby transferred to the Department of Labor and Workforce Development. To the extent not inconsistent with any federal law, and notwithstanding any other State law, the Department of Labor and Workforce Development is authorized to enhance, strengthen and expand the New Jersey Youth Corps program. The programmatic, administrative and support staff and equipment assigned to the New Jersey Youth Corps are transferred to the Department of Labor and Workforce Development, with all of their functions, powers and duties and the resources to maintain the programs and activities pursuant to this section and the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.2004,c.39,s.3.



Section 34:1A-1.5 - Certain Powers, Functions, Duties Of Doe Transferred.

34:1A-1.5 Certain powers, functions, duties of DOE transferred.
4. a. Notwithstanding any other State law, all powers, functions and duties of the Department of Education with respect to the following employment-directed and workforce development programs and activities are hereby transferred to the Department of Labor and Workforce Development:

(1)The administration and provision of adult education and literacy activities as defined in 20 U.S.C. s.9202;

(2)Operational authority for the approval of private or proprietary trade, business or vocational schools or similar training institutions pursuant to section 2 of P.L.1966, c.13 (C.44:12-2); and

(3)Registration and approval of registered apprenticeship programs under a joint agreement negotiated with the Bureau of Apprenticeship and Training in the United States Department of Labor.

b.The programmatic, administrative and support staff and equipment comprising the employment-directed and workforce development programs and activities in the Department of Education are transferred to the Department of Labor and Workforce Development pursuant to this section and the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1et seq.), with all of their functions, powers and duties and a proportionate share of the resources to maintain the programs and activities.

L.2004,c.39,s.4.



Section 34:1A-1.6 - Construction Of Act Relative To Civil Service Tenure, Rights, Protection.

34:1A-1.6 Construction of act relative to Civil Service tenure, rights, protection.
5. a. Nothing in this 2004 amendatory and supplementary act and no transfer carried out pursuant to this act shall be construed or permitted to deprive any person of any tenure rights or reduce or deny any right or protection provided him or her by Title 11A, Civil Service, of the New Jersey Statutes, or under any pension law or retirement system.

b.All staff who are hired to work at a One Stop Career Center and supported by any resources transferred to the Department of Labor and Workforce Development pursuant to section 2, 3 or 4 of this act, shall be hired and employed by the State pursuant to Title 11A, Civil Service, of the New Jersey Statutes, be hired and employed by a political subdivision of the State, or be qualified staff hired and employed by a non-profit organization which began functioning as the One Stop Career Center operator with the written consent of the chief elected official and the commissioner prior to the effective date of this act.

c.Any staff member, including staff located at any One Stop Career Center, providing services to unemployment insurance claimants or services to employment service clients shall be hired and employed pursuant to Title 11A, Civil Service, of the New Jersey Statutes, if that staff member is supported by any funds provided to the State under the Wagner-Peyser Act (29 U.S.C. s.49 et seq.) or section 903 of the Social Security Act (42 U.S.C. s.1103), as amended.

d.For the purpose of this section, "One Stop Career Center" means any of the facilities established, sponsored or designated by the State, a political subdivision of the State or a Workforce Investment Board in a local area to coordinate or make available State and local programs providing employment and training services or other employment-directed and workforce development programs and activities, including job placement services, and any other similar facility as may be established, sponsored or designated at any later time to coordinate or make available any of those programs, services or activities, and "qualified staff" means staff whose qualifications meet standards set by regulations adopted by the Commissioner of Labor and Workforce Development.

L.2004,c.39,s.5.



Section 34:1A-1.7 - Short Title.

34:1A-1.7 Short title.

1. This act shall be known as "The Domestic Violence and Workforce Development Initiative Act."

L.2005,c.309,s.1.



Section 34:1A-1.8 - Requirements For Job Training Counselors For Victims Of Domestic Violence.

34:1A-1.8 Requirements for job training counselors for victims of domestic violence.

2.Each counselor who provides counseling pursuant to section 4 of P.L.1992, c.48 (C.34:15B-38), section 7 of P.L.1992, c.43 (C.34:15D-7), or section 3 of P.L.1992, c.47 (C.43:21-59), and any other staff member of the Department of Labor and Workforce Development or of a One Stop Career Center as defined in subsection d. of section 5 of P.L.2004, c.39 (C.34:1A-1.6) who processes unemployment compensation claims and has direct, in person, contact with claimants or who provides counseling or employment services to claimants, shall:

a.Be trained to implement the provisions of this section applicable to the counselor or staff member and to understand and address employment, training, income security, safety and related issues facing individuals who are victims of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19);

b.Comply with standards adopted by the Commissioner of Labor and Workforce Development, in consultation with the Advisory Council on Domestic Violence created pursuant to P.L.1979, c.337 (C.30:14-1 et seq.), regarding the screening or self-screening of each individual receiving any of the indicated counseling or employment services or applying for unemployment compensation, to ascertain whether the individual is a victim of domestic violence;

c.For each individual who is or appears to be a victim of domestic violence, make referrals to services determined to be appropriate in the case of the individual, including, but not limited to, any appropriate referral to a designated domestic violence agency as defined in subsection (j) of R.S.43:21-5 or a community shelter for victims of domestic violence certified pursuant to standards and procedures established by P.L.1979, c.337 (C.30:14-1 et seq.), and disclose the rights that the individual may have to unemployment compensation pursuant to subsection (j) of R.S.43:21-5 , but shall not provide domestic violence counseling or be regarded as a Certified Domestic Violence Specialist;

d.Include in any Employability Development Plan developed for the individual appropriate accommodations for the individual's needs as a victim of domestic violence; and

e.Comply with all requirements regarding the confidentiality of the individual, including, as applicable, the requirements of section 4 of P.L.1992, c.48 (C.34:15B-38), section 7 of P.L.1992, c.43 (C.34:15D-7), section 3 of P.L.1992, c.47 (C.43:21-59) and the "Address Confidentiality Program Act," R.S.47:4-1 et seq.

The training conducted pursuant to subsection a. of this section shall be conducted by a Certified Domestic Violence Specialist or, if a Certified Domestic Violence Specialist is not available to conduct the training, by another person found by the Commissioner of Labor and Workforce Development, in consultation with the Commissioner of Community Affairs, to have equivalent qualifications and expertise regarding domestic violence issues, based on standards of qualification and expertise developed by the commissioner in consultation with the Advisory Council on Domestic Violence created pursuant to P.L.1979, c.337 (C.30:14-1 et seq.). For the purposes of this section, "Certified Domestic Violence Specialist" means a person who has fulfilled the requirements of certification as a Domestic Violence Specialist established by the New Jersey Association of Domestic Violence Professionals.

L.2005,c.309,s.2.



Section 34:1A-1.9 - Rules, Regulations.

34:1A-1.9 Rules, regulations.

3.The Commissioner of Labor and Workforce Development shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), and in consultation with the Advisory Council on Domestic Violence created pursuant to P.L.1979, c.337 (C.30:14-1 et seq.) and the Commissioner of Community Affairs, adopt rules and regulations to effectuate the purposes of section 2 of this act.

L.2005,c.309,s.3.



Section 34:1A-1.10 - Credentials Review Board Established.

34:1A-1.10 Credentials Review Board established.

25.There is established, in the Department of Labor and Workforce Development, the Credentials Review Board, for the purpose of directing the technical credentialing process for the workforce investment system and approving such credentials as it deems appropriate for issuance to individuals in connection with employment and training programs. The board shall include the following members or their designated representatives: the Commissioner of Education; the Staff Director of the Center for Occupational Employment Information; the Chairman of the Commission on Higher Education; the Director of the Division of Vocational Education; the Commissioner of Labor and Workforce Development; the Executive Director of the State Employment and Training Commission; a Workforce Investment Board director as designated by the commissioner; and a One-Stop Career Center operator as designated by the department.

L.2005,c.354,s.25.



Section 34:1A-1.11 - Definitions Relative To Suspension, Revocation Of Certain Employer Licenses.

34:1A-1.11 Definitions relative to suspension, revocation of certain employer licenses.

1.As used in this act:

"Agency" means any agency, department, board or commission of this State, or of any political subdivision of this State, that issues a license for purposes of operating a business in this State.

"Commissioner" means the Commissioner of Labor and Workforce Development.

"License" means any agency permit, certificate, approval, registration, charter or similar form of authorization that is required by law and that is issued by any agency for the purposes of operating a business in this State, and includes, but is not limited to:

(1)A certificate of incorporation pursuant to the "New Jersey Business Corporation Act," N.J.S.14A:1-1 et seq.;

(2)A certificate of authority pursuant to N.J.S.14A:13-1 et seq.;

(3)A statement of qualification or a statement of foreign qualification pursuant to the "Uniform Partnership Act (1996)," P.L.2000, c.161 (C.42:1A-1 et al.);

(4)A certificate of limited partnership or a certificate of authority pursuant to the "Uniform Limited Partnership Law (1976)," P.L.1983, c.489 (C.42:2A-1 et seq.);

(5)A certificate of formation or certified registration pursuant to the "New Jersey Limited Liability Company Act," P.L.1993, c.210 (C.42:2B-1 et seq.); and

(6)Any license, certificate, permit or registration pursuant to R.S.48:16-1 et seq., R.S.48:16-13 et seq.; the "New Jersey Alcoholic Beverage Control Act," R.S.33:1-1 et seq.; section 4 of P.L.2001, c.260 (C.34:8-70); P.L.1971, c.192 (C.34:8A-7 et seq.); section 12 of P.L.1975, c.217 (C.52:27D-130); section 14 of P.L.1981, c.1 (C.56:8-1.1); or "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.).

"State wage, benefit and tax laws" means:

(1)P.L.1965, c.173 (C.34:11-4.1 et seq.);

(2)The "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.);

(3)The "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.);

(4)The workers' compensation law, R.S.34:15-1 et seq.;

(5)The "unemployment compensation law," R.S.43:21-1 et seq.;

(6)The "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.);

(7)P.L.2008, c.17 (C.43:21-39.1 et al.); and

(8)The "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.

L.2009, c.194, s.1.



Section 34:1A-1.12 - Commissioner's Actions Relative To Employer Violations.

34:1A-1.12 Commissioner's actions relative to employer violations.

2. a. If the commissioner determines that an employer has failed, for one or more of its employees, to maintain and report every record regarding wages, benefits and taxes which the employer is required to maintain and report pursuant to State wage, benefit and tax laws, as defined in section 1 of this act, and has, in connection with that failure to maintain or report the records, failed to pay wages, benefits, taxes or other contributions or assessments as required by those laws, the commissioner shall, as an alternative to, or in addition to, any other actions taken in the enforcement of those laws, notify the employer of the determination and have an audit of the employer and any successor firm of the employer conducted not more than 12 months after the determination.

b.If, in an audit conducted pursuant to subsection a. of this section, the commissioner determines that the employer or any successor firm to the employer has continued in its failure to maintain or report records as required by those laws and continued in its failure to pay wages, benefits, taxes or other contributions or assessments as required by those laws, the commissioner:

(1)May, after affording the employer or successor firm notice and an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), issue a written determination directing any appropriate agency to suspend any one or more licenses that are held by the employer or successor firm, for a period of time determined by the commissioner. In determining the length of a suspension, the commissioner shall consider any of the following factors which are relevant:

(a)The number of employees for which the employer or successor firm failed to maintain or report required records and pay required wages, benefits, taxes or other contributions or assessments;

(b)The total amount of wages, benefits, taxes or other contributions or assessments not paid by the employer or successor firm;

(c)Any other harm resulting from the violation;

(d)Whether the employer or successor firm made good faith efforts to comply with any applicable requirements;

(e)The duration of the violation;

(f)The role of the directors, officers or principals of the employer or successor firm in the violation;

(g)Any prior misconduct by the employer or successor firm; and

(h)Any other factors the commissioner considers relevant; and

(2)Shall conduct a subsequent audit or inspection of the employer or any successor firm of the employer not more than 12 months after the date of the commissioner's written determination.

c.If, in the subsequent audit or inspection conducted pursuant to subsection b. of this section, the commissioner determines that the employer or successor firm has continued in its failure to maintain or report records as required pursuant to State wage, benefit and tax laws, as defined in section 1 of this act, and continued in its failure to pay wages, benefits, taxes or other contributions or assessments as required by those laws, the commissioner, after affording the employer or successor firm notice and an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall issue a written determination directing any appropriate agency to permanently revoke any one or more licenses that are held by the employer or any successor firm to the employer and that are necessary to operate the employer or successor firm.

d.Upon receipt of any written determination of the commissioner directing an agency to suspend or revoke a license pursuant to this section, and notwithstanding any other law, the agency shall immediately suspend or revoke the license.

e.In instances where an employee leasing company has entered into an employee leasing agreement with a client company pursuant to P.L.2001, c.260 (C.34:8-67 et seq.), any written determination by the commissioner directing agencies to suspend an employer license pursuant to subsection b. of this section, or revoke an employer license pursuant to subsection c. of this section, for a failure or continued failure to keep records regarding, and to pay, wages, benefits and taxes pursuant to State wage, benefit and tax laws, shall be for the suspension or revocation of the licenses of the client company and not the licenses of the employee leasing company if the commissioner determines that the failure or continued failure was caused by incomplete, inaccurate, misleading, or false information provided to the employee leasing company by the client company. Nothing in this subsection shall be construed as diminishing or limiting the authority or obligation of the commissioner to rescind the registration of an employee leasing company pursuant to the provisions of section 10 of P.L.2001, c.260 (C.34:8-76).

L.2009, c.194, s.2.



Section 34:1A-1.13 - Presumption Of Successor Firm.

34:1A-1.13 Presumption of successor firm.

3.A rebuttable presumption that an employer has established a successor firm shall arise if the two parties share two or more of the following capacities or characteristics:

a.Performing similar work within the same geographical area;

b.Occupying the same premises;

c.Having the same telephone or fax number;

d.Having the same e-mail address or Internet website;

e.Employing substantially the same work force, administrative employees, or both;

f.Utilizing the same tools, equipment or facilities;

g.Employing or engaging the services of any person or persons involved in the direction or control of the other; or

h.Listing substantially the same work experience.

L.2009, c.194, s.3.



Section 34:1A-1.14 - Notification Of Employer Responsibility Relative To Record Maintenance.

34:1A-1.14 Notification of employer responsibility relative to record maintenance.

4. a. Each employer which is required to maintain and report records regarding wages, benefits, taxes and other contributions and assessments pursuant to State wage, benefit and tax laws, as defined in section 1 of this act, shall conspicuously post notification, in a place or places accessible to all employees in each of the employer's workplaces, in a form issued by regulation adopted by the commissioner, of the obligation of the employer to maintain and report those records. The employer shall also provide each employee a written copy of the notification not later than 30 days after the form of the notification is issued, or, if the employee is hired after the issuance, at the time of the employee's hiring. In adopting the regulation regarding the notification requirement, the commissioner shall, to the greatest extent practicable, design the notification in a manner which coordinates or consolidates the notification with any other notifications required pursuant to State wage, benefit and tax laws, as defined in section 1 of this act. The notification shall also provide information on how an employee or the employee's authorized representative, may contact, by telephone, mail and e-mail, a representative of the commissioner to provide information to, or file a complaint with, the representative regarding possible violations of the requirements of this act or any State wage, benefit and tax law, as defined in section 1 of this act, or may obtain information about any actual violation, including any audit undertaken pursuant to this act.

b.No employer shall discharge or in any other manner discriminate against an employee because the employee has made an inquiry or complaint to his employer, to the commissioner or to his authorized representative regarding any possible violation by the employer of the provisions of this act or any State wage, benefit and tax laws, as defined in section 1 of this act, or because the employee has caused to be instituted or is about to cause to be instituted any proceeding under or related to this act or those laws, or because the employee has testified or is about to testify in the proceeding.

c.Any employer who violates any provision of this section shall be guilty of a disorderly persons offense and shall, upon conviction, be fined not less than $100 nor more than $1,000. In the case of a discharge or other discriminatory action in violation of this section, the employer shall also be required to offer reinstatement in employment to the discharged employee and to correct any discriminatory action, and to pay to the employee all reasonable legal costs of the action, all wages and benefits lost as a result of the discharge or discriminatory action, plus punitive damages equal to two times the lost wages and benefits, under penalty of contempt proceedings for failure to comply with the requirement.

L.2009, c.194, s.4.



Section 34:1A-1.15 - Provision Of Information Relative To Certain Employee Leave And Benefit Rights.

34:1A-1.15 Provision of information relative to certain employee leave and benefit rights.
1. a. The Department of Labor and Workforce Development shall maintain on its Internet website a webpage developed by the department, in consultation with the Department of Law and Public Safety, of information regarding any rights provided by law to employees in New Jersey to receive benefits during family leave or disability, and any rights provided by law for employees to return to work after leave.

b.The information required pursuant to subsection a. of this section shall include, but not be limited to:

(1)information that an employee eligible to receive benefits for the purpose of caring for a child during the first 12 months after the child's birth, may be also eligible for temporary disability benefits pursuant to P.L.1948, c.110 (C.43:21-25 et al.) during pregnancy and recovery from childbirth for the period that a legally licensed practitioner specified under subsection (d) of section 15 of P.L.1948, c.110 (C.43:21-39) deems necessary, and that an employee eligible for temporary disability benefits in connection with pregnancy and recovery from childbirth may also be eligible for family leave benefits to care for the child after recovery from childbirth;

(2)information regarding an employee's rights to return to work pursuant to the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.), the "New Jersey Security and Financial Empowerment Act," P.L.2013, c.82 (C.34:11C-1 et seq.), and the federal "Family and Medical Leave Act of 1993," Pub.L.103-3 (29 U.S.C.s.2601 et seq.), including an explanation of the types of employers subject to each of those acts and an explanation of an employee's rights if the employer is not subject to those acts;

(3)links to texts of: the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.); the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.); P.L.2008, c.17 (C.43:21-39.1 et seq.); the "New Jersey Security and Financial Empowerment Act," P.L.2013, c.82 (C.34:11c-1 et seq.); and R.S.34:15-1 et seq.; and

(4)instructions for claiming the benefits provided to workers pursuant to each law indicated in paragraph (3) of this subsection and information on where employers and employees can make inquiries or request resources relevant to each of those laws.

L.2015, c.248, s.1.



Section 34:1A-2 - Commissioner Of Labor And Industry; Head Of Department; Appointment; Term; Salary

34:1A-2. Commissioner of Labor and Industry; head of department; appointment; term; salary
The administrator and head of the department shall be a commissioner, who shall be known as the Commissioner of Labor and Industry, and who shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. He shall receive such salary as shall be provided by law.

L.1948, c. 446, p. 1763, s. 2.



Section 34:1A-3 - Duties Of Commissioner

34:1A-3. Duties of Commissioner
The commissioner, as head of the department, shall:

(a) Administer the work of the department;

(b) Appoint and remove officers and other personnel employed within the department, subject to the provisions of Title 11 of the Revised Statutes, Civil Service, and other applicable statutes, except as herein otherwise specifically provided;

(c) Perform, exercise and discharge the functions, powers and duties of the department through such divisions as may be established by this act or otherwise by law;

(d) Organize the work of the department in such divisions, not inconsistent with the provisions of this act and in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation;

(e) Adopt, issue and promulgate, in the name of the department, such rules and regulations as may be authorized by law;

(f) Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees;

(g) Institute or cause to be instituted such legal proceedings or processes as may be necessary properly to enforce and give effect to any of his powers or duties;

(h) Make an annual report to the Governor and to the Legislature of the department's operations, and render such other reports as the Governor shall from time to time request or as may be required by law;

(i) Co-ordinate the activities of the department, and the several divisions and other agencies therein, in a manner designed to eliminate overlapping and duplicating functions;

(j) Integrate within the department, so far as practicable, all staff services of the department and of the several divisions and other agencies therein; and

(k) Perform such other functions as may be prescribed in this act or by any other law.

L.1948, c. 446, p. 1763, s. 3.



Section 34:1A-4 - Delegation Of Powers By Commissioner

34:1A-4. Delegation of powers by commissioner
The commissioner may delegate to subordinate officers or employees in the department such of his powers as he may deem desirable, to be exercised under his supervision and direction, and shall, by order, rule or regulation filed with the Secretary of State designate one or more officers or employees in the department who may act for him and on his behalf in the event of his absence or disability.

L.1948, c. 446, p. 1764, s. 4.



Section 34:1A-5 - Divisions In Department

34:1A-5. Divisions in Department
There is hereby established in the Department of Labor and Industry a Division of Labor, a Division of Workmen's Compensation, and a Division of Employment Security.

L.1948, c. 446, p. 1764, s. 5.



Section 34:1A-5.1 - Reference To Division Of Workmen's Compensation To Mean And Refer To Division Of Workers' Compensation

34:1A-5.1. Reference to division of workmen's compensation to mean and refer to division of workers' compensation
Notwithstanding any other law to the contrary, the division heretofore referred to as the Division of Workmen's Compensation in the Department of Labor and Industry shall be known as the Division of Workers' Compensation, and whenever the term "Division of Workmen's Compensation" is used in any law or statute such term shall mean and refer to the Division of Workers' Compensation.

L.1975, c. 352, s. 1, eff. March 3, 1976.



Section 34:1A-6 - Powers And Duties Of Existing Department Of Labor, Of Commissioner Of Labor And Of Unemployment Compensation Commission Transferred

34:1A-6. Powers and duties of existing Department of Labor, of Commissioner of Labor and of Unemployment Compensation Commission transferred
All of the functions, powers and duties of the existing Department of Labor, of the Commissioner of Labor, and of the respective bureaus and divisions therein, of the existing Unemployment Compensation Commission, and of the respective bureaus and divisions therein, and of the executive director of such commission are continued, but such functions, powers and duties are hereby transferred to the Department of Labor and Industry established hereunder.

L.1948, c. 446, p. 1764, s. 6.



Section 34:1A-7 - Division Of Labor To Perform Duties Transferred Exclusive Of Those Administered Through Workmen's Compensation Bureau And Those Performed Under Chapter Fifteen Of Title 34

34:1A-7. Division of Labor to perform duties transferred exclusive of those administered through workmen's compensation bureau and those performed under chapter fifteen of Title 34
All of the functions, powers and duties of the existing Department of Labor and of the respective bureaus and divisions therein and of the Commissioner of Labor herein transferred to the Department of Labor and Industry, exclusive of those of, or relating to, or administered through, the workmen's compensation bureau and those exercised or performed in the administration of the provisions of chapter fifteen of Title 34 of the Revised Statutes, and the acts amendatory and supplementary thereof, are hereby assigned to, and shall be exercised and performed through, the Division of Labor in the department.

L.1948, c. 446, p. 1765, s. 7.



Section 34:1A-7.1 - Orientation Program To Educate Employers About Wage And Hour Laws, Etc.

34:1A-7.1. Orientation program to educate employers about wage and hour laws, etc.
27. The Division of Workplace Standards shall conduct an extensive orientation program to educate new and existing employers about wage and hour laws and, as appropriate, other laws pertaining to workplace standards. To implement the program, the division may foster cooperative efforts with any appropriate business organization, trade association, civic or community organization or educational institution.

L.1991,c.205,s.27.



Section 34:1A-8 - Director Of Division Of Labor

34:1A-8. Director of Division of Labor
The Division of Labor shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1948, c. 446, p. 1765, s. 8.



Section 34:1A-9 - Bureau Of Migrant Labor; Transfer Of Functions, Powers And Duties To

34:1A-9. Bureau of migrant labor; transfer of functions, powers and duties to
There shall be within the Division of Labor, a Bureau of Migrant Labor.

The division of migrant labor of the existing Department of Labor and Industry, together with all of its functions, powers and duties is continued, but such division is transferred to and constituted the Bureau of Migrant Labor in the Division of Labor.

L.1948, c. 446, p. 1765, s. 9. Amended by L.1967, c. 91, s. 14, eff. June 7, 1967.



Section 34:1A-10 - Organization Of Existing Department Of Labor Continued; Divisions Constituted Bureaus; Deputy Directors

34:1A-10. Organization of existing Department of Labor continued; divisions constituted bureaus; deputy directors
Except as otherwise provided herein or as may be changed pursuant to authorization contained herein or in any other law, the organization of the existing Department of Labor is continued as the organization of the Division of Labor established hereunder; provided, however, that divisions in the Department of Labor shall hereafter be constituted bureaus in the Division of Labor established hereunder, and any person appointed, pursuant to law, as a deputy in such division shall hereafter be known and designated as a deputy director in such division.

L.1948, c. 446, p. 1766, s. 10.



Section 34:1A-11 - Division Of Workmen's Compensation; Powers And Duties

34:1A-11. Division of Workmen's Compensation; powers and duties
All of the functions, powers and duties of the workmen's compensation bureau of the existing Department of Labor, and those exercised or performed by it or any of its officers or employees in the administration of the provisions of chapter fifteen of Title 34 of the Revised Statutes, and the acts amendatory and supplementary thereof, and all of the functions, powers and duties of the existing Department of Labor and of the Commissioner of Labor relating to or administered through such workmen's compensation bureau, and all of the functions, powers and duties of the director and secretary of such bureau, are hereby assigned to, and shall be exercised and performed through, the Division of Workmen's Compensation in the department.

L.1948, c. 446, p. 1766, s. 11.



Section 34:1A-12 - Division Of Workmen's Compensation; Officials And Employees In Division; Director; Powers And Duties

34:1A-12. Division of Workmen's Compensation; officials and employees in Division; director; powers and duties
The Division of Workmen's Compensation shall consist of the Commissioner of Labor and Industry who shall act as chairman, a director who shall be appointed as hereinafter provided, judges of compensation appointed by the commissioner, and such referees and other employees as may, in the judgment of the commissioner, be necessary. Appointments of such judges of compensation, referees and other employees shall be made in accordance with the provisions of Title 11 of the Revised Statutes, Civil Service.

The Director of the Division of Workmen's Compensation shall be a person qualified by training and experience to direct the work of such division. He shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The Director of the Division of Workmen's Compensation shall, subject to the supervision and direction of the Commissioner of Labor and Industry:

(a) Be the administrative head of the division;

(b) Prescribe the organization of the division, and the duties of his subordinates and assistants, except as may otherwise be provided by law;

(c) Direct and supervise the activities of all members of the division;

(d) Make an annual report to the Commissioner of Labor and Industry of the work of the division, which report shall be published annually for general distribution at such reasonable charge, not exceeding cost, as the commissioner shall determine;

(e) Perform such other functions of the department as the commissioner may prescribe.

The Director of the Division of Workmen's Compensation shall also serve as secretary of such division, and may perform the duties of a judge of compensation.

L.1948, c. 446, p. 1766, s. 12. Amended by L.1950, c. 54, p. 95, s. 1; L.1960, c. 58, p. 487, s. 1.



Section 34:1A-12.1 - Director And Each Judge Of Compensation To Be Attorneys

34:1A-12.1. Director and each judge of compensation to be attorneys
The Director of the Division of Workmen's Compensation and each judge of compensation shall be an attorney-at-law of the State of New Jersey.

L.1952, c. 269, p. 921, s. 5. Amended by L.1960, c. 58, p. 488, s. 2.



Section 34:1A-12.2 - Referee, Qualifications Of

34:1A-12.2. Referee, qualifications of
Any person hereafter appointed as a "referee," "referee, formal hearings," "supervising referee," or "supervising referee, formal hearings" shall be an attorney-at-law of the State of New Jersey, except that a referee or a referee, formal hearings who, on July 1, 1966, had been a referee or a referee, formal hearings for a period of not less than 5 years may be appointed as a "referee," "referee, formal hearings," or as a "supervising referee" or "supervising referee, formal hearings," notwithstanding that he is not such an attorney-at-law.

L.1952, c. 269, p. 921, s. 6. Amended by L.1960, c. 57, p. 486, s. 1; L.1967, c. 128, s. 1, eff. June 22, 1967.



Section 34:1A-12.3 - Continuation Of Deputy Directors As Judges Of Compensation

34:1A-12.3. Continuation of deputy directors as judges of compensation
All persons heretofore appointed and serving as deputy directors of compensation shall continue in such appointments, as heretofore, with the title of judge of compensation.

L.1960, c. 58, p. 488, s. 3.



Section 34:1A-12.4 - Director Of Division Of Worker's Compensation; Duties

34:1A-12.4. Director of Division of Worker's Compensation; duties
4. The Director of the Division of Worker's Compensation shall:



a. cause copies of the voter registration forms furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be prominently displayed at each public office of the division and to be made readily available to each individual who, when applying for benefits under R.S.43:21-19 et seq., may wish, on a voluntary basis, to register to vote. An employee of the division shall provide the applicant with any assistance necessary in completing the form; shall inform the applicant that the applicant may leave the completed form with the employee; and, if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark it with the date on which it was so received, and forward it to the Secretary of State;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office of the division which distributes application forms for benefits administered by the division;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each office of the division which distributes application forms for benefits administered by the division which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4); and

d. provide for the collection of completed voter registration forms by any employee of the division who is employed in any office which distributes application forms for benefits administered by the division, and for the transmittal of the forms to the Secretary of State.

L.1991,c.318,s.4; amended 1994,c.182,s.19.



Section 34:1A-13 - Organization Of Existing Workmen's Compensation Bureau Continued

34:1A-13. Organization of existing workmen's compensation bureau continued
Except as otherwise provided herein or as may be changed pursuant to authorization contained herein or in any other law, the organization of the workmen's compensation bureau of the existing Department of Labor is continued as the organization of the Division of Workmen's Compensation established hereunder.

L.1948, c. 446, p. 1767, s. 13.



Section 34:1A-14 - Powers And Duties Of The Unemployment Compensation Commission Assigned To Division Of Employment Security

34:1A-14. Powers and duties of the Unemployment Compensation Commission assigned to Division of Employment Security
All of the functions, powers and duties of the Unemployment Compensation Commission, of the respective bureaus and divisions therein, and of the executive director of such commission, are hereby assigned to, and shall be exercised and performed through, the Division of Employment Security in the Department of Labor and Industry established hereunder.

L.1948, c. 446, p. 1768, s. 14.



Section 34:1A-15 - Director Of Division Of Employment Security

34:1A-15. Director of division of Employment Security
The division of Employment Security shall be under the immediate supervision of a director who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1948, c. 446, p. 1768, s. 15.



Section 34:1A-15.1 - Director Of Division Of Employment Services; Duties

34:1A-15.1. Director of Division of Employment Services; duties
5. The Director of the Division of Employment Services shall:



a. cause copies of the voter registration forms furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be prominently displayed at each public office of the division and to be made readily available to each individual who, when applying for services administered by the division, may wish, on a voluntary basis, to register to vote. An employee of the division shall inquire of every applicant for such services whether the applicant, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the applicant that whether or not the applicant chooses to register will not affect the applicant's eligibility for those services. The employee shall provide the applicant with any assistance necessary in completing the form; shall inform the applicant that the applicant may leave the completed form with the employee; and, if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark it with the date on which it was so received, and forward it to the Secretary of State;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office of the division which receives applications for services administered by the division;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each office of the division that receives applications for services administered by the division which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4); and

d. provide for the collection of completed voter registration forms by any employee of the division who is employed in any office which receives applications for services administered by the division, and for the transmittal of the forms to the Secretary of State.

L.1991,c.318,s.5.



Section 34:1A-15.2 - Director Of The Division Of Unemployment And Temporary Disability Insurance; Duties

34:1A-15.2. Director of the Division of Unemployment and Temporary Disability Insurance; duties
6. The Director of the Division of Unemployment and Temporary Disability Insurance shall:

a. cause copies of the voter registration forms furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be prominently displayed at each public office of the division and to be made readily available to each individual who, when applying for benefits administered by the division, may wish, on a voluntary basis, to register to vote. An employee of the division shall inquire of every applicant for such services whether the applicant, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the applicant that whether or not the applicant chooses to register will not affect the applicant's eligibility for those benefits. The employee shall provide the applicant with any assistance necessary in completing the form; shall inform the applicant that the applicant may leave the completed form with the employee; and, if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark it with the date on which it was so received, and forward it to the Secretary of State;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office of the division which receives applications for services administered by the division;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each office of the division that receives applications for services administered by the division which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4); and

d. provide for the collection of completed voter registration forms by any employee of the division who is employed in any office which receives applications for services administered by the division, and for the transmittal of the forms to the Secretary of State.

L.1991,c.318,s.6.



Section 34:1A-17 - Powers And Duties Of Employment Security Council

34:1A-17. Powers and duties of Employment Security Council
The Employment Security Council shall:

(a) Consult and advise with the Commissioner of Labor or his designated representative with respect to the administration and operation of the unemployment compensation law and the temporary disability benefits law;

(b) Review the operation and effect of the unemployment compensation law and the temporary disability benefits law in their several parts, and to that end hold hearings with respect thereto as it may deem necessary or desirable; and

(c) Report to the Governor and the Legislature annually and at such other times as it may deem in the public interest with respect to its findings and conclusions.

The commissioner shall, insofar as practicable, consult the council on all matters of major policies and procedures involved in or connected with the administration of the unemployment compensation law and the temporary disability benefits law and he shall inform the council of the action taken in connection with such matters.

The council shall have access to all files and records of the division and may require any officer or employee therein to provide such information as it may deem necessary in the performance of its functions.

L.1948, c. 446, p. 1769, s. 17. Amended by L.1984, c. 24, s. 14, eff. Oct. 1, 1984.



Section 34:1A-18 - Advisory Council On Disability Benefits In Division Of Employment Security; Powers

34:1A-18. Advisory Council on Disability Benefits in Division of Employment Security; powers
There shall also be within the Division of Employment Security the Advisory Council on Disability Benefits, as established by and constituted under the Temporary Disability Benefits Law, except that, in keeping with the purposes and provisions of this act, the council shall aid, consult with and advise the Commissioner of Labor and Industry and the Director of the Division of Employment Security. The council shall have access to all files and records of the division relating to the administration of the Temporary Disability Benefits Law, and may require any officer or employee therein to provide such information as it may deem necessary in the performance of its functions.

L.1948, c. 446, p. 1770, s. 18.



Section 34:1A-19 - Board Of Review In Division Of Employment Security

34:1A-19. Board of Review in Division of Employment Security
There shall be within the Division of Employment Security a Board of Review consisting of three members, who shall act as a final appeals board in cases of benefit disputes, including appeals from determinations with respect to demands by the deputy for refunds of benefits under section 43:21-16(d) of the Revised Statutes, and who shall supervise the work of local appeal tribunals which may be organized pursuant to the unemployment compensation law. The members of the Board of Review shall be appointed by the director of the Division of Employment Security, subject to the approval of the commissioner, pursuant to the provisions of Title 11 of the Revised Statutes, Civil Service. The first board constituted under this act shall consist of the members of the Board of Review constituted pursuant to section 43:21-10 of the Revised Statutes in office on the effective date of this act. No member of the Board of Review shall participate in any case in which he is an interested party.

L.1948, c. 446, p. 1770, s. 19.



Section 34:1A-20 - Appeal Tribunals; Membership; Compensation; Disqualification For Interest; Alternates; Disputed Benefit Claims

34:1A-20. Appeal tribunals; membership; compensation; disqualification for interest; alternates; disputed benefit claims
To hear and decide disputed benefit claims, including appeals from determinations with respect to demands by the deputy for refunds of benefits under section 43:21-16(d) of the Revised Statutes, the director of the Division of Employment Security, with the approval of the Commissioner of Labor and Industry, shall establish one or more impartial appeal tribunals consisting in each case of either a salaried examiner or a body consisting of three members, one of whom shall be a salaried examiner, who shall serve as chairman, one of whom shall be a representative of employers and the other of whom shall be a representative of employees; each of the latter two members shall serve at the pleasure of the commissioner and be paid a fee of not more than twenty dollars ($20.00) per day of active service on such tribunal plus necessary expenses. No person shall participate on behalf of the division in any case in which he is an interested party. The director of the Division of Employment Security may designate alternates to serve in the absence or disqualification of any member of an appeal tribunal. The chairman shall act alone in the absence or disqualification of any other member and his alternates. In no case shall the hearings proceed unless the chairman of the appeal tribunal is present.

Disputed claims for benefits under approved private plans established in accordance with the Temporary Disability Benefits Law shall be heard, reviewed, and determined as provided in section 26(a) of that act.

L.1948, c. 446, p. 1771, s. 20.



Section 34:1A-21 - Organization Of Existing Unemployment Compensation Commission Continued; Divisions Constituted Bureaus

34:1A-21. Organization of existing Unemployment Compensation Commission continued; divisions constituted bureaus
Except as otherwise provided herein or as may be changed pursuant to authorization contained herein or in any other law, the organization of the existing Unemployment Compensation Commission is continued as the organization of the Division of Employment Security established hereunder; provided, however, that any division required by law in the Unemployment Compensation Commission shall hereafter be constituted a bureau in the Division of Employment Security established hereunder.

L.1948, c. 446, p. 1771, s. 21.



Section 34:1A-23 - New Jersey State Board Of Mediation Transferred To Department Of Labor And Industry; Removal Of Members

34:1A-23. New Jersey State Board of Mediation transferred to Department of Labor and Industry; removal of members
The New Jersey State Board of Mediation of the existing Department of Labor and all of its functions, powers and duties are hereby transferred to the Department of Labor and Industry established hereunder. Such board shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon, it by law. This act shall not affect the terms of office of the present members of such board. Such board shall continue to be constituted as provided by existing law. Any member of such board may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1948, c. 446, p. 1772, s. 23.



Section 34:1A-24 - Directors Of Divisions; Unclassified Service Of Civil Service; Removal; Vacancies

34:1A-24. Directors of divisions; unclassified service of civil service; removal; vacancies
The director of each division in the Department of Labor and Industry shall be in the unclassified service of the civil service of the State. Any such director may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

Any vacancy occurring in the office of director of any division in the department shall be filled in the same manner as the original appointment.

L.1948, c. 446, p. 1772, s. 24.



Section 34:1A-25 - Appropriations Transferred

34:1A-25. Appropriations transferred
All appropriations and other moneys available to become available to any department, commission, board, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or to any office or agency designated, continued or constituted therein, are hereby transferred to the Department of Labor and Industry established hereunder, and shall be available for the objects and purposes for which appropriated subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1948, c. 446, p. 1772, s. 25.



Section 34:1A-26 - Employees; Transfer

34:1A-26. Employees; transfer
Such employees of any department, commission, board, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or to any office or agency designated, continued or constituted therein, as the Commissioner of Labor and Industry may determine are needed for the proper performance of the functions and duties imposed upon the Department of Labor and Industry, or such office or agency therein, are hereby transferred to the department, office or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1948, c. 446, p. 1773, s. 26.



Section 34:1A-27 - Civil Service, Pension And Retirement Rights Not Affected

34:1A-27. Civil service, pension and retirement rights not affected
Nothing in this act shall be construed to deprive any person holding any office or position not abolished pursuant to the provisions of this act, of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service. Nothing in this act shall be construed to deprive any person of any right or protection provided him under any pension law or retirement system.

L.1948, c. 446, p. 1773, s. 27.



Section 34:1A-28 - Files, Books, Records And Property Transferred

34:1A-28. Files, books, records and property transferred
All files, books, papers, records, equipment and other property of any department, commission, board, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or to any officer or agency designated, continued or constituted hereunder, shall upon the effective date of this act be transferred to the department, officer or agency to which such assignment or transfer has been made hereunder.

L.1948, c. 446, p. 1773, s. 28.



Section 34:1A-29 - Orders, Rules And Regulations Continued

34:1A-29. Orders, rules and regulations continued
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, commission, board, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or to any officer or agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1948, c. 446, p. 1773, s. 29.



Section 34:1A-30 - Pending Actions Or Proceedings; Orders Or Recommendations Not Affected

34:1A-30. Pending actions or proceedings; orders or recommendations not affected
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, commission, board, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or to any officer or agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, commission, board, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Labor and Industry or to any officer or agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, commission, board, officer or other agency on the effective date of this act shall be continued by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1948, c. 446, p. 1774, s. 30.



Section 34:1A-31 - Commissions And Offices Abolished

34:1A-31. Commissions and offices abolished
The Unemployment Compensation Commission, the office of executive director of the Unemployment Compensation Commission, the office of director of the New Jersey State Employment Service Division of the Unemployment Compensation Commission and the office of commissioner of labor are hereby abolished.

The term of office of the present commissioner of labor shall expire on the effective date of this act.

L.1948, c. 446, p. 1774, s. 31.



Section 34:1A-32 - Definition Of Terms Referred To In Laws, Contracts Or Documents

34:1A-32. Definition of terms referred to in laws, contracts or documents
Subject to the provisions of this act:

Whenever the term "Commissioner of Labor" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Commissioner of Labor and Industry designated as the head of the Department of Labor and Industry established hereunder.

Whenever the term "Unemployment Compensation Commission" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Commissioner of Labor and Industry designated as the head of the Department of Labor and Industry established hereunder.

Whenever the term "Department of Labor" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Labor established hereunder.

Whenever the term "deputy commissioner of labor" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to a deputy director in the Division of Labor established hereunder.

Whenever the term "deputy commissioner of workmen's compensation" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to a deputy director of workmen's compensation in the Division of Workmen's Compensation established hereunder.

Whenever the term "inspector of the department of labor" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to an inspector of the Division of Labor established hereunder.

Whenever the term "workmen's compensation bureau" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Workmen's Compensation established hereunder.

Whenever the term "secretary of the workmen's compensation bureau" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the secretary of the Division of Workmen's Compensation established hereunder.

Whenever the term "division of migrant labor in the department of labor" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Bureau of Migrant Labor in the Division of Labor established hereunder.

Whenever the term "Executive Director of the Unemployment Compensation Commission" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the director of the Division of Employment Security established hereunder.

Whenever the term "New Jersey State Employment Service Division" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the New Jersey State Employment Service Bureau in the Division of Employment Security established hereunder.

Whenever the term "board of review" occurs or any reference is made thereto in the unemployment compensation law, the same shall be deemed to mean or refer to the Board of Review in the Division of Employment Security established hereunder.

Whenever the term "appeal tribunal" occurs or any reference is made thereto in the unemployment compensation law, the same shall be deemed to mean or refer to an appeal tribunal in the Division of Employment Security established hereunder.

L.1948, c. 446, p. 1775, s. 32.



Section 34:1A-33 - Repeal

34:1A-33. Repeal
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 446, p. 1776, s. 33.



Section 34:1A-34 - Short Title

34:1A-34. Short title
This act shall be known as, and may be cited as the "Department of Labor and Industry Act of 1948."

L.1948, c. 446, p. 1776, s. 34.



Section 34:1A-35 - Effective Date

34:1A-35. Effective date
This act shall take effect on the first day of January, one thousand nine hundred and forty-nine, except that any appointment, and any confirmation or approval of any appointment, permitted by this act may be made prior to such date.

L.1948, c. 446, p. 1777, s. 35.



Section 34:1A-36 - State Apprenticeship Council

34:1A-36. State Apprenticeship Council
The Governor shall appoint, with the advice and consent of the Senate, a State Apprenticeship Council in the Division of Labor in the Department of Labor and Industry, composed of three representatives each from employer and employee organizations respectively and one representative of the general public, who shall be the chairman. The council by majority vote may designate one of its members, other than the chairman, as vice-chairman to act in the absence or disability of the chairman. Each member shall be appointed for a term of three years. Each member shall hold office until his successor is appointed and has qualified, and any vacancy shall be filled by appointment for the unexpired portion of the term. The Commissioner of Education and the Commissioner of Labor and Industry shall ex officio be members of such council without vote. The members of the council shall receive no compensation for their services.

The council may: (a) establish suggested standards for apprenticeship agreements in conformity with the provisions of this act; (b) adopt such rules and regulations as may be necessary to carry out the intent and purposes of this act; (c) compile such data as may be deemed necessary to determine trends of employment opportunity in various trades; (d) terminate or cancel any apprenticeship agreement in accordance with the provisions of such agreement; (e) perform such other duties as may be necessary to give full effect to the provisions of this act.

The council shall annually make a report to the Commissioner of Labor and Industry of its activities and findings.

L.1953, c. 198, p. 1501, s. 1.



Section 34:1A-37 - Personnel

34:1A-37. Personnel
The Commissioner of Labor and Industry shall appoint a person to be in charge of apprentice training in the Division of Labor in the Department of Labor and Industry. The Commissioner of Labor and Industry is authorized to appoint such clerical, technical, and professional assistants and may also designate such available personnel as shall be necessary to effectuate the purposes of this act. The personnel appointed under this act, shall receive annual compensations in accordance with their respective positions as classified by the Civil Service Commission and within the ranges established therefor and within the limits of available appropriations.

The person in charge of apprentice training shall further the purposes of this act, and his duties shall include (a) encouragement and promotion of the making of such apprenticeship agreements as may conform to the standards established by or in accordance with this act; (b) settlements of differences arising out of apprenticeship agreements when such differences cannot be adjusted locally or in accordance with established trade procedure; (c) supervision of the execution of agreements and maintenance of standards; (d) acting as secretary of the council and of State joint apprenticeship committees; (e) registration of such apprenticeship agreements as the council shall authorize as conforming to the standards herein; (f) keeping a record of apprenticeship agreements and upon performance thereof issuing certificates of completion of apprenticeship; (g) co-operation with other State apprenticeship councils and the Federal Committee on Apprenticeship in promoting and maintaining bona fide apprenticeships.

L.1953, c. 198, p. 1502, s. 2.



Section 34:1A-38 - Related And Supplemental Instruction

34:1A-38. Related and supplemental instruction
Related and supplemental instruction for apprentices, co-ordination of instruction with job experience, and the selection of teachers and co-ordinators for such instruction shall be the responsibility of State and local vocational education boards.

In accordance with statutory provisions, the State Department of Education shall be responsible for and provide related training as required by apprenticeship programs set up under this act. The State Apprenticeship Council may accept other related instruction facilities where vocational education related instruction facilities are not available or where registered apprenticeship programs designate other facilities for related instruction.

L.1953, c. 198, p. 1503, s. 3.



Section 34:1A-39 - Local, Regional And State Joint Apprenticeship Committees

34:1A-39. Local, regional and State joint apprenticeship committees
Local and State joint apprenticeship committees may be approved, in any trade or group of trades, in trade areas or regions of the State by the council, whenever the apprentice training needs of such trade or group of trades or such areas or regions justify such establishment. Such local, regional or State joint apprenticeship committees shall be composed of an equal number of employer and employee representatives chosen from names submitted by the respective local or State employer and employee organizations in such trade or group of trades and also such additional members representing local boards of education or other educational agencies as may be deemed advisable. In a trade or group of trades in which there is no bona fide employer or employee organization, the joint committee shall be composed of persons known to represent the interests of employers and of employees respectively, or a State joint apprenticeship committee may be approved as, or the council may act itself as, the joint committee in such trade or group of trades. Subject to a review by the council and in accordance with the standards established by the council, such committees may devise standards for apprenticeship agreements and give such aid as may be necessary in their operation, in their respective trades and localities.

L.1953, c. 198, p. 1503, s. 4.



Section 34:1A-40 - Standards For Apprenticeship Agreements

34:1A-40. Standards for apprenticeship agreements
Standards for apprenticeship agreements may be as follows:

(1) A statement of the trade or craft to be taught and the required hours for completion of apprenticeship which shall be not less than four thousand hours of reasonably continuous employment.

(2) A statement of the processes in the trade or craft divisions in which the apprentice is to be taught and the approximate amount of time to be spent at each process.

(3) A statement of the number of hours to be spent by the apprentice in work and the number of hours to be spent in related and supplemental instruction, which instruction shall be not less than one hundred forty-four hours per year.

(4) A statement that apprentices shall be not less than sixteen years of age.

(5) A statement of the progressively increasing scale of wages to be paid the apprentice.

(6) Provision for a period of probation during which the apprenticeship council, or the person in charge of apprenticeship when authorized by the council, shall be directed to terminate an apprenticeship agreement at the request in writing of any party thereto. After the probationary period the apprenticeship council, or the person in charge of apprenticeship, when authorized by the council, shall be empowered to terminate the registration of an apprentice upon agreement of the parties.

(7) Provision that the services of the person in charge and the apprenticeship council may be utilized for consultation regarding the settlement of differences arising out of the apprenticeship agreement where such differences cannot be adjusted locally or in accordance with the established trade procedure.

(8) Provision that if an employer is unable to fulfill his obligation under the apprenticeship agreement he may transfer such obligation to another employer.

(9) Such additional standards as may be prescribed in accordance with the provisions of this act.

L.1953, c. 198, p. 1504, s. 5.



Section 34:1A-41 - Apprenticeship Agreements

34:1A-41. Apprenticeship agreements
For the purposes of this act an apprenticeship agreement shall be deemed to be:

(1) An individual written agreement between an employer and an apprentice, or (2) a written agreement between an employer or an association of employers, and an organization of employees describing conditions of employment for apprentices, or (3) a written statement describing conditions of employment for apprentices in a plant where there is no bona fide employee organization.

L.1953, c. 198, p. 1505, s. 6.



Section 34:1A-42 - Limitation

34:1A-42. Limitation
The provisions of this act shall apply to a person, firm, corporation or craft only after such person, firm, corporation or craft has voluntarily elected to conform with its provisions.

L.1953, c. 198, p. 1505, s. 7.



Section 34:1A-43 - Separability

34:1A-43. Separability
If any provision of this act or the application thereof to any person or circumstances, is held invalid, the remainder of the act, and the application of such provision to other persons and circumstances, shall not be affected thereby.

L.1953, c. 198, p. 1505, s. 8.



Section 34:1A-44 - Effective Date

34:1A-44. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-three.

L.1953, c. 198, p. 1505, s. 9.



Section 34:1A-45 - Short Title

34:1A-45. Short title
This act shall be known and may be cited as the "Division of Travel and Tourism Act."

L.1977, c. 225, s. 1.



Section 34:1A-46 - Legislative Findings And Declarations.

34:1A-46 Legislative findings and declarations.

2.The Legislature hereby finds and declares that:

a.Increased revenues for this State and more employment opportunities for its citizens will result from the proper promotion throughout the United States and the world of the many tourist attractions which New Jersey has to offer to vacationers and travelers.

b.Such proper promotion--and the desired expansion of tourism in New Jersey--will be enhanced by the formulation of a master plan for the development of the tourist industry throughout New Jersey.

c.It is an objective of State programs, agencies, and resources to provide an optimum of satisfaction and high-quality service to visitors, to protect the natural beauty of New Jersey, and to sustain, promote, and expand the economic health of the tourist industry in a manner and to the extent compatible with such goals.

d.Because of the crucial importance tourism plays in New Jersey's economy, the Department of State is therefore charged with the mandate to increase tourism through promotional, informational, educational, and developmental programs. These initiatives are to be designed to support a State policy of maintaining and increasing New Jersey's standing as a premier national and international travel destination. To implement this policy, the Department of State shall create advertisements for use on television, radio, the Internet and in print, to promote the State's diverse appeal to prospective national and international vacationers and travelers as part of its advertising, public relations, and marketing campaign. In addition, as required pursuant to section 9 of P.L.1977, c.225 (C.34:1A-53), the Division of Travel and Tourism shall annually review the 10-year master plan developed pursuant to section 8 of P.L.1977, c.225 (C.34:1A-52) by the director of the division with the assistance of the New Jersey Tourism Policy Council, and submit a report to the Governor and Legislature containing an evaluation of the preceding year's activities and developments in tourism and the revisions recommended in the master plan.

e.In the advancement and promotion of New Jersey's tourism industry, it is necessary to require that the division report semiannually to the Governor and the Legislature on the efforts of the division to promote tourism in New Jersey and on the expenditure of funds allocated to tourism advertising and promotion from hotel and motel occupancy fees pursuant to section 2 of P.L.2003, c.114 (C.54:32D-2). As tourism may be particularly sensitive to changing economic conditions, a frequent review of the State's tourism planning and activities may necessitate revisions in the State's tourism policy to further encourage tourism promotion and to otherwise meet the challenges of implementing this policy.

L.1977, c.225, s.2; amended 2005, c.378, s.1; 2007, c.253, s.1.



Section 34:1A-47 - Definitions.

34:1A-47 Definitions.

3.As used in this act, unless a different meaning appears from the context:

"Council" means the New Jersey Tourism Policy Council.

"Department" means the Department of State.

"Director" means the Director of the Division of Travel and Tourism.

"Division" means the Division of Travel and Tourism in the Department of State.

"Elected local official" means the county executive of any county wherein that office is established, a member of the governing body of a county, or a mayor or member of the governing body of a municipality.

"Tourism" means activities involved in providing and marketing services and products, including accommodations, for nonresidents and residents who travel to and in New Jersey for recreation and pleasure.

"Tourist industry" means the industry consisting of private and public organizations which directly or indirectly provide services and products to nonresidents and residents who travel to and in New Jersey for recreation and pleasure.

L.1977, c.225, s.3; amended 1991, c.280, s.1; 2005, c.378, s.2; 2007, c.253, s.2.



Section 34:1A-48 - Division Of Travel And Tourism; Establishment; Director; Appointment.

34:1A-48 Division of Travel and Tourism; establishment; director; appointment.

4.There is hereby established in the Department of State the Division of Travel and Tourism. The division shall be under the supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. The director shall be appointed by the Governor after consultation with the council and with the advice and consent of the Senate. The director shall serve during the term of office of the Governor appointing the director and until the director's successor is appointed and qualified. The director shall receive such salary as shall be provided by law and shall devote the director's entire time and attention to the duties of the director's office and shall not, while in office, engage in any other gainful pursuit. The Governor may remove the director from office for cause, upon notice and opportunity to be heard.

L.1977, c.225, s.4; amended 2005, c.378, s.3; 2007, c.253, s.3.



Section 34:1A-48.1 - Division Of Travel And Tourism Transferred To The Department Of State.

34:1A-48.1 Division of Travel and Tourism transferred to the Department of State.

4. a. All the functions, powers, and duties of the Division of Travel and Tourism in the New Jersey Commerce, Economic Growth and Tourism Commission are transferred to the Department of State.

b.All appropriations and other moneys available and to become available to the division are hereby continued in the Department of State and shall be available for the objects and purposes for which such moneys are appropriated subject to any terms, restrictions, limitations, or other requirements imposed by State or federal law.

c.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Division of Travel and Tourism in the New Jersey Commerce, Economic Growth and Tourism Commission, the same shall mean and refer to the Division of Travel and Tourism in the Department of State.

L.2007, c.253, s.4.



Section 34:1A-49 - Transfer Of Functions, Power And Duties Of Office Of Tourism And Promotion To Division Of Travel And Tourism

34:1A-49. Transfer of functions, power and duties of office of tourism and promotion to division of travel and tourism
All the functions, powers, and duties of the Office of Tourism and Promotion in the Division of Economic Development in the Department of Labor and Industry are transferred to the Division of Travel and Tourism established hereunder.

L.1977, c. 225, s. 5.



Section 34:1A-50 - Transfer Made In Accordance With State Agency Transfer Act

34:1A-50. Transfer made in accordance with State Agency Transfer Act
The transfer directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1977, c. 225, s. 6.



Section 34:1A-51 - New Jersey Tourism Policy Council.

34:1A-51 New Jersey Tourism Policy Council.

7. a. There is created in the division the New Jersey Tourism Policy Council which shall consist of 23 members:

(1)Two members of the Senate, who shall serve as ex officio, non-voting members to be appointed by the President thereof, not more than one of whom shall be of the same political party, and two members of the General Assembly, who shall serve as ex officio, non-voting members to be appointed by the Speaker thereof, not more than one of whom shall be of the same political party;

(2)Nine public members, who shall be residents of this State, not more than five of whom shall be of the same political party, who shall be appointed by the Governor with the advice and consent of the Senate, who shall include persons who by experience or training represent the areas of the tourist industry as follows:

One representative of the lodging sector;

One representative of the food service sector;

One representative of the eco-tourism sector;

One representative of the cultural arts sector;

One representative of the convention and visitor bureaus or tour/receptive services sectors;

One representative of the entertainment or amusement sector;

One representative of the outdoor recreation sector;

One representative of the historical community; and

One representative of a Statewide travel and tourism association representing the various sectors of the tourism industry;

(3)The Secretary of State, who shall serve ex officio as a voting member and chair of the council;

(4)Six elected local officials, not more than three of whom shall be of the same political party, who shall be appointed by the Governor with the advice and consent of the Senate, and of whom one shall be a resident of Cape May or Cumberland County, one shall be a resident of Atlantic County, one shall be a resident of Burlington, Camden, Gloucester, Mercer or Salem County, one shall be a resident of Monmouth or Ocean County, one shall be a resident of Bergen, Essex, Hudson, Middlesex, Passaic or Union County, and one shall be a resident of Hunterdon, Morris, Somerset, Sussex or Warren County; and

(5)The executive directors of the New Jersey Sports and Exposition Authority, the Casino Reinvestment Development Authority, and the Atlantic City Convention Center Authority, or their designees, all of whom shall serve ex officio and as voting members.

b. (1) The public members of the council shall be appointed to three-year terms, except that public members initially appointed on or after the effective date of P.L.2005, c.378, representing the lodging, food service, and eco-tourism sectors shall be appointed to a two-year term, and public members representing the cultural arts and outdoor recreation sectors and the historical community shall be appointed to a one-year term. Public members shall serve until their successors are appointed and qualified. Vacancies occurring other than by expiration of term shall be filled for the unexpired term only.

(2)The term of appointment, as a member of the council, of an elected local official appointed pursuant to paragraph 4 of subsection a. of this section shall be the same as the term of office, as an elected local official, that the person is serving at the time of such appointment. In the event that a member of the council appointed pursuant to that paragraph no longer serves as an elected local official, the term of appointment for that member shall cease and the Governor may, with the advice and consent of the Senate, appoint a replacement to serve for the remainder of the unexpired term. In the case of a person who, at the time of such appointment, serves as an elected local official in two different offices, the term of the person's appointment to the council shall be measured by the longer of the terms as an elected local official. Nothing in this paragraph shall preclude the reappointment as an elected local official member of the council of a person whose term of office as such elected local official has expired, but who has been reelected to succeed himself in the same local office.

c.(Deleted by amendment, P.L.1991, c.280).

d.(Deleted by amendment, P.L.1991, c.280).

e.The members of the council shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties as members.

f.(Deleted by amendment, P.L.1991, c.280).

g.The council shall meet at the call of the chair and not less than once every month.

h.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Tourism Advisory Council, the same shall mean and refer to the New Jersey Tourism Policy Council in the Division of Travel and Tourism.

L.1977, c.225, s.7; amended 1991, c.280, ss.2,3; 1997, c.10; 2001, c.255; 2005, c.378, s.4; 2007, c.253, s.5.



Section 34:1A-52 - Master Plan; Contents

34:1A-52. Master plan; contents
The director, upon consultation with the council, shall develop a 10-year master plan for the growth of tourism for presentation to the Governor and the Legislature no later than February 1, 1979.

The plan shall include, but not be limited to, consideration of the following:

a. New Jersey's need for additional job opportunities and for tax revenues;

b. The optimum distribution of the tourist industry throughout the State and the effect of such industry on the environment;

c. The upgrading and improvement of the facilities and services available to tourists in New Jersey;

d. The development of tourist destination areas attractive in appearance, manageable in terms of densities, and with wholesome recreational opportunities;

e. The protection and preservation of shoreline areas;

f. The providing of access to shoreline areas for tourists and the assurance of the rights of residents to the use of public beaches and public beach access areas, surfing and fishing sites, hiking trails, and other recreational sites and scenic areas;

g. The reconstruction, maintenance, and preservation of sites which have been important in New Jersey history and American history;

h. The promotion of various cultural and ethnic holidays, observances, and festivities and of understanding by visitors and residents of the social and cultural contributions of all ethnic groups and people residing in New Jersey; and

i. The desirability and the feasibility of creating a Department of Tourism.

L.1977, c. 225, s. 8.



Section 34:1A-52.1 - New Jersey Governor's Cup Hydrofest Series; Designated.

34:1A-52.1 New Jersey Governor's Cup Hydrofest Series; designated.

1.The Sunset Lake Hydrofest in Wildwood Crest, New Jersey, is designated as the New Jersey Governor's Cup Hydrofest Series.

L.2009, JR4, s.1.



Section 34:1A-52.2 - Designation Of Trophy, Commendation.

34:1A-52.2 Designation of trophy, commendation.

2.An appropriate perpetual trophy or commendation, to be provided by the governing body of the event, shall be designated as the New Jersey Governor's Cup of the Sunset Lake Hydrofest in Wildwood Crest, New Jersey.

L.2009, JR4, s.2.



Section 34:1A-52.3 - Annual Award.

34:1A-52.3 Annual award.

3.Every year, the Governor, or the designee thereof, shall award the New Jersey Governor's Cup to the winner of the Sunset Lake Hydrofest.

L.2009, JR4, s.3.



Section 34:1A-53 - Powers And Duties Of Division.

34:1A-53 Powers and duties of division.

9.In the pursuance and promotion of a State policy on tourism, the division, at the direction of the Secretary of State, shall:

a.Provide and promote adequate opportunities for county and municipal participation, federal agency participation, and private citizens' involvement in the decision-making process of tourism planning and policy formulation;

b.Encourage all State, county, and municipal governmental and private agencies to do their utmost to assure the personal safety of residents and tourists both within and without tourist destination areas;

c.Take whatever administrative, litigable, and legislative steps as are necessary to minimize the problems of tourists in not receiving contracted services, including transportation, tours, hotels;

d.Attempt to reconcile and balance the activities and accommodations of the tourist with the daily pursuits and lifestyles of the residents;

e.Develop an understanding among all citizens of the role of tourism in New Jersey, both in terms of its economic and social importance and the problems it presents, through appropriate formal and informal learning experiences;

f.Cooperate with the Department of Education to promote throughout the educational system of New Jersey an awareness of New Jersey history and culture;

g.Ensure that the growth of the tourist industry is consistent with the attainment of economic, social, physical, and environmental objectives in any State plan and county plans that are adopted;

h.Continuously monitor and evaluate the social costs of growth of the tourist industry against the social benefits;

i.Emphasize in the State's tourism promotional efforts the high quality of the State's natural and cultural features;

j.Promote the tourist industry through such activities as Visitors Bureaus and similar county and municipal agencies, and assure that the tourist industry contributes its fair share of the cost of such promotion;

k.Request and receive from any department, division, board, bureau, commission, or other agency of the State, or any political subdivision or public authority thereof, such assistance and data as may be necessary to enable the division to carry out its responsibilities under this act;

l.In consultation with the council, review annually and, if necessary, revise or update the 10-year master plan developed pursuant to section 8 of P.L.1977, c.225 (C.34:1A-52), and submit a report to the Governor and the Legislature containing an evaluation of the preceding year's activities and developments in tourism and the revisions recommended in the master plan;

m.At the direction of the council, operate the division's Travel and Tourism Cooperative Marketing Campaign Program; and

n.Establish and operate the division's Travel and Tourism Advertising and Promotion Program.

L.1977, c.225, s.9; amended 2005, c.378, s.6; 2007, c.253, s.6.



Section 34:1A-53.1 - Reports Required From Division.

34:1A-53.1 Reports required from division.

8.In addition to the powers and duties of the division as provided in section 9 of P.L.1977, c.225 (C.34:1A-53), the division shall submit a report no later than January 31 and July 31 of every year on the tourism marketing campaigns of the division and the expenditure of funds appropriated to the division for tourism promotion to the Governor, the President of the Senate, the Speaker of the General Assembly, the Senate Wagering, Tourism and Historic Preservation Committee and the Assembly Tourism and Gaming Committee, or their successors. The report shall include, but not be limited to, the following information:

a.A description of the efforts of the division to promote New Jersey tourism in the six-month period ending on December 31 and June 30 preceding the respective dates on which the report is due. The report shall list: (1) the type of each promotion made, including but not limited to, promotions in the form of print, radio, Internet or television advertisements, tourism information or reference guides, tourism event calendars or the attendance by employees of the division at conferences relevant to tourism promotion, (2) the content of each such advertisement, guide, calendar or other promotional aid made, or conference attended, (3) the dates and locations where tourism advertisements were shown, when such guides, calendars or other promotional aids were made available, or when such conferences took place, and (4) the aggregate amount of money expended on each advertisement, guide, calendar, promotional aid or conference listed;

b.A list of entities that received, in the six-month period ending on December 31 and June 30 preceding the respective dates on which the report is due, State matching funds under the division's Travel and Tourism Cooperative Marketing Campaign Program and the division's Advertising and Promotion Program, the amount of funds each entity received from either program, and the amount of each of the recipient entity's expenditures made from the funds of either program; and

c.A general description of the potential tourism promotion efforts the division is considering for the six-month period beginning on January 1 and July 1 preceding the respective dates on which the report is due. Such description shall be distributed to the members of the council. A member of the public may receive a copy of such description upon request.

The report shall identify whether or not each of the efforts to promote tourism listed in the report is consistent with the provisions of the 10-year master plan developed pursuant to section 8 of P.L.1977, c.225 (C.34:1A-52), identify the relevant provisions of the master plan with which the effort to promote tourism is consistent or inconsistent, and provide an explanation of the consistency or inconsistency.

L.2005, c.378, s.8; amended 2007, c.253, s.7.



Section 34:1A-54 - Duties Of Council.

34:1A-54 Duties of council.

10.The council shall:

a.Aid the division in the formulation and updating of the 10-year master plan developed pursuant to section 8 of P.L.1977, c.225 (C.34:1A-52) and the annual review thereof;

b.Consider all matters referred to it by the Secretary of State;

c.Make recommendations to the division on any matter relating to tourism and the tourist industry in New Jersey and to those objectives and responsibilities specified in sections 8 and 9 of P.L.1977, c.225 (C.34:1A-52 and C.34:1A-53);

d.Direct the division to review the spending of funds by the regional tourism councils and provide comments and recommendations to such councils on the spending of funds when appropriate;

e.Direct the division to encourage the development of local marketing organizations, including but not limited to destination marketing organizations and convention and visitor bureaus;

f.Direct the division to ensure that a recipient of funding by the Department of State for tourism promotion is in compliance with all terms of the funding agreement, and that the recipient's promotional message is consistent with the promotional message for the State established by the Secretary of State;

g.Direct the division on the operation of the division's Travel and Tourism Cooperative Marketing Campaign Program;

h.Commission the New Jersey Center for Hospitality and Tourism at Richard Stockton College of New Jersey to conduct an annual survey and analysis of New Jersey's tourism industry for the purpose of providing data to improve the effectiveness of tourism promotion. The council shall direct the division to make the survey and analysis results available to tourism groups throughout the State. In a year during which the New Jersey Center for Hospitality and Tourism is unable or unavailable to conduct the survey and analysis, the council shall choose another entity to conduct the survey and analysis for that year; and

i.Perform other duties as assigned by the Secretary of State.

L.1977, c.225, s.10; amended 2005, c.378, s.7; 2007, c.253, s.8.



Section 34:1A-55 - Severability

34:1A-55. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1977, c. 225, s. 11.



Section 34:1A-56 - Repealer

34:1A-56. Repealer
All acts and parts of acts inconsistent with this act are, to the extent of such inconsistency, superseded and repealed.

L.1977, c. 225, s. 12.



Section 34:1A-69.1 - Immunity From Liability For Injury Caused By Product Or Invention Fostered Or Advanced By L.1977, C. 429

34:1A-69.1. Immunity from liability for injury caused by product or invention fostered or advanced by L.1977, c. 429
The State, its offices, departments, divisions, bureaus, boards, commissions and agencies, including the Office for Promoting Technical Innovation, as well as the employees thereof, shall not be liable in tort, contract, or implied warranty for any injury caused by a product or invention, or its development that in any way was fostered or advanced pursuant to the provisions of P.L.1977, c. 429.

L.1981, c. 53, s. 3, eff. March 2, 1981.



Section 34:1A-69.2 - Nonliability For Debts, Claims, Obligations Or Judgments Incurred By Or Asserted Against Party To Agreements Under L.1977, C. 429

34:1A-69.2. Nonliability for debts, claims, obligations or judgments incurred by or asserted against party to agreements under L.1977, c. 429
The State, its offices, departments, divisions, bureaus, boards, commissions, and agencies, including the Office for Promoting Technical Innovation, as well as the employees thereof, shall not be liable for any debts, claims, obligations or judgments incurred by or asserted against a party to agreements entered into pursuant to this act.

L.1981, c. 53, s. 4, eff. March 2, 1981.



Section 34:1A-69.3 - Short Title

34:1A-69.3. Short title
This act shall be known and may be cited as the "New Products, New Jobs Act of 1980."

L.1981, c. 53, s. 5, eff. March 2, 1981.



Section 34:1A-70 - Legislative Findings And Declarations

34:1A-70. Legislative findings and declarations
The Legislature hereby finds and declares that it is not in the public interest for any citizens of this State to be unemployed solely because of an inability to reach a place of potential employment. Lack of transportation to job sites in New Jersey is a barrier to employment for many people as evidenced by a Department of Labor and Industry study in June of 1977 indicating that 23% of unemployed workers surveyed could not be placed in jobs principally because they could not reach one or more specific places of employment. This problem will be compounded to a greater degree in the future as employers continue to relocate outside of urban centers, thus becoming relatively more inaccessible to inner city workers who lack transportation.

L.1978, c. 41, s. 1.



Section 34:1A-71 - Short Title

34:1A-71. Short title
This act shall be known and may be cited as the "Jobs Transportation Demonstration Act of 1978."

L.1978, c. 41, s. 2.



Section 34:1A-72 - Demonstration Projects To Transport Persons To Job Sites, Interviews And Training; Funding

34:1A-72. Demonstration projects to transport persons to job sites, interviews and training; funding
The Commissioner of the Department of Labor and Industry is hereby authorized to develop and administer a program to provide funds for demonstration projects to transport persons to job sites, job interviews, and job training to which persons would otherwise have no available transportation. Such projects may be authorized on an intra- or inter-county basis, or at the State level, as the commissioner deems feasible and desirable.

L.1978, c. 41, s. 3.



Section 34:1A-73 - Standards For Allocation Of Funds

34:1A-73. Standards for allocation of funds
The commissioner shall establish standards for the allocation of funds pursuant to this act which standards shall:

a. Be responsive to areas of high unemployment;

b. Guarantee that each applicant for a grant receive funds sufficient to operate at least one demonstration vehicle; and

c. Reflect optimal service-delivery regions, be they intra- or inter-county in nature.

L.1978, c. 41, s. 4.



Section 34:1A-74 - Authorized Intra-state Services

34:1A-74. Authorized intra-state services
Demonstration projects funded under this act shall be limited to three basic intra-State services as follows:

a. Transporting persons from employment service centers, or other centralized sites to employment interviews;

b. Transporting persons to places of employment for a maximum period of 10 weeks during which time said persons shall attempt to arrange for their own transportation; provided, however, that the commissioner may provide flexible standards for extending the 10-week limitation in cases of need; and

c. Transporting unemployed workers to job training programs.

L.1978, c. 41, s. 5.



Section 34:1A-75 - Rules And Regulations

34:1A-75. Rules and regulations
The commissioner shall promulgate rules and regulations deemed necessary and proper to administer the act.

L.1978, c. 41, s. 6.



Section 34:1A-85 - Definitions Relative To State's Workforce Investment System.

34:1A-85 Definitions relative to State's workforce investment system.

26.As used in sections 26 through 29 of P.L.2005, c.354 (C.34:1A-85 through C.34:1A-88):

"Career cluster" means any of the career clusters and related educational programs as defined in the Perkins Act and the federal Department of Education's career cluster taxonomy.

"Center for Occupational Employment Information" or "center" means the Center for Occupational Employment Information established pursuant to section 27 of P.L.2005, c.354 (C.34:1A-86).

"Career pathway" means any of the career pathways and related educational programs as defined in the Perkins Act and the federal Department of Education's career cluster taxonomy.

"Federal job training funds" means any moneys expended pursuant to the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.) or any other federal law to obtain employment and training services or other employment-directed and workforce development programs and activities, including employment and training services as defined in section 1 of P.L.1992, c.48, (C.34:15B-35) and employment-directed and workforce development programs and activities as described in sections 2 and 4 of P.L.2004, c.39 (C.34:1A-1.3 and 34:1A-1.5).

"Occupational license" means a license, registration or certificate which, when issued by an authorized entity of government or recognized industry, enables an individual to work within a recognized occupation in the State of New Jersey.

"Perkins Act" means the Carl D. Perkins Vocational and Applied Technology Education Amendments of 1998, Pub.L.105-332 (20 U.S.C. s.2301 et seq.).

"Qualifying agency" means any executive agency of State government, including, but not limited to, the Departments of Community Affairs, Education, Environmental Protection, Health and Senior Services, Human Services, Labor and Workforce Development, Law and Public Safety, Military and Veterans' Affairs and the Commission on Higher Education. A qualifying agency may include any additional agency of State government, which oversees the operation of, or collects or disseminates information from any qualifying school, or issues an occupational license.

"Qualifying school" means, except as provided below, a government unit, person, association, firm, corporation, private organization, or any entity doing business or maintaining facilities within the State, whether operating for profit or not for profit which:

(1)Offers or maintains a course of instruction or instructional program utilized to prepare individuals for future education or the workplace, including instruction in literacy or basic skills, or provides supplemental instruction in recognized occupational skills, pre-employment skills or literacy skills;

(2)Offers instruction by any method including, but not limited to, classroom, shop, laboratory experience, correspondence, Internet and other distance learning media, or any combination thereof;

(3)Offers instruction to the general public or in conjunction with New Jersey's workforce investment system; or,

(4)Charges tuition or other fees or costs, or receives public funding for the delivery of any of the above types of instruction.

"Qualifying school" shall not mean:

(1)Colleges and universities licensed by the Commission on Higher Education or other schools, institutions and entities which are otherwise regulated and approved pursuant to any other law or rule making process of this State;

(2)Employers offering instruction to their employees directly or through a contract instructor, where there is no cost to the employee and no profit to the employer; or

(3)Schools offering instruction for the purpose of self-enrichment, avocational, cultural, or recreational in nature.

"Regional" means a geographic configuration used to aggregate information as designated by the Center for Occupational Employment Information.

"Service provider," "training provider" or "provider" means a provider of employment and training services including but not limited to a private or public school or institution of higher education, a business, a labor organization or a community-based organization.

"State Employment and Training Commission" or "commission" means the "State Employment and Training Commission" created pursuant to section 5 of P.L.1989, c.293 (C.34:15C-2).

"State job training funds" means any moneys expended from the Workforce Development Partnership Fund created pursuant to section 9 of P.L.1992, c.43 (C.34:15D-9), the Supplemental Workforce Fund for Basic Skills established pursuant to section 1 of P.L.2001, c.152 (C.34:15D-21) or any other source of State moneys to obtain employment and training services or other employment-directed and workforce development programs and activities, including employment and training services as defined in section 3 of P.L.1992, c.43 (C.34:15D-3) and employment-directed and workforce development programs and activities as described in sections 2 and 4 of P.L.2004, c.39 (C.34:1A-1.3 and 34:1A-1.5).

"Student outcome information" means information pertaining to individual enrollment, participation, and completion in any education or training program designed to provide workforce skills or provide supplemental education or training in a recognized occupation. This information shall include, but not be limited to, the participant's Social Security number, gender, date of birth, date of enrollment, any date of completion, date of termination, date of start in a job, date of application for a license, licensing examination result, date of issue of a license, any credential issued, and other information as specified by the commission or the center. For any individual who does not have a Social Security number, the qualifying agency may substitute an alternate method of identification. However, at the time of start into employment the alternate code shall be cross-referenced with the individual's valid Social Security number.

L.2005,c.354,s.26.



Section 34:1A-86 - Center For Occupational Employment Information.

34:1A-86 Center for Occupational Employment Information.

27.There is established in the Department of Labor and Workforce Development, the Center for Occupational Employment Information, which shall:

a.Serve as the entity designated to carry out the State level career information activities prescribed in the Perkins Act. In accordance with that act, the center shall, in cooperation with the New Jersey Department of Education and the Commission on Higher Education:

(1)Provide support for career guidance and academic counseling programs designed to promote improved career and education decision-making by individuals, especially in areas of career information delivery and use;

(2)Make information and planning resources that relate educational preparation to career goals and expectations available, on the Internet to the extent possible, to students, parents, teachers, administrators, counselors, job-seekers, workers and other clients of the workforce investment system, including the consumer report card on the effectiveness of qualified schools and other approved training providers placed on the State Eligible Training Provider List provided pursuant to subsection f. of this section and required to be made available pursuant to section 13 of P.L.2005, c.354 (C.34:15C-10.1), section 4 of P.L.1992, c.48 (C.34:15B-38), section 7 of P.L.1992, c.43 (C.34:15D-7) and section 3 of P.L.1992, c.47 (C.43:21-59);

(3)Equip workforce investment system professionals, including teachers, administrators, and counselors, with the knowledge and skills needed to assist clients of the workforce investment system, including students and parents, with career exploration, educational opportunities and education financing;

(4)Assist appropriate State entities in tailoring career-related educational resources and training for use by such entities;

(5)Improve coordination and communication among administrators and planners of programs included in the State's workforce investment system to ensure non-duplication of efforts and the appropriate use of shared information and data; and

(6)Provide ongoing means for clients of the workforce investment system, including students and parents, to provide comments and feedback on products and services and to update resources, as appropriate, to better meet customer requirements.

b.Design and implement a comprehensive workforce information system to meet the needs for the planning and operation of all public and private training and job placement programs, which is responsive to the economic demands of the employer community and education and training needs of the State and of Workforce Investment Board areas within the State, as recommended by the commission and designated by the Commissioner of Labor and Workforce Development. In doing so, the center shall insure that the information:

(1)Is delivered in a user friendly, timely and easily understood manner;

(2)Pays special attention to the particular needs of each Workforce Investment Board and is consistent with the labor market of each Workforce Investment Board; and

(3)Is delivered, to the extent possible, on the Internet in a format designed to meet the needs of all user groups.

c.Use the occupational employment information system to implement an electronic career information delivery system, which shall provide students, parents, counselors and other career decision makers with accurate, timely and locally relevant information on the careers available in the New Jersey labor market.

d.Analyze, not less than once every two years and on a regional basis, the relationship between the projected need for trained individuals in each of the career clusters and each of the career pathways, and the total number of individuals being trained in the skills or skill sets needed to work in each of the clusters and pathways. Based on this relationship, the center shall designate as a labor demand occupation any occupation that is in a cluster or pathway for which the number of individuals needed significantly exceeds, or shall exceed, the number being trained, and may designate as a labor demand occupation an occupation for which the center determines that the number of individuals needed significantly exceeds, or will exceed, the number being trained, even if that is not the case for the entire career cluster or pathway to which the occupation belongs. In cases where a Workforce Investment Board established pursuant to section 18 of P.L.1989, c.293 (C.34:15C-15) submits information to the center that there is or is likely to be, in the region for which the board is responsible, a significant excess of demand over supply of adequately trained workers for an occupation, the center may conduct a survey of the need or anticipated need in that region for trained workers in that occupation and, whether or not it conducts that survey, shall, in conjunction with the board, determine whether to designate the occupation to be a labor demand occupation in that region. The center may utilize survey data obtained by other agencies or from other sources to fulfill its responsibilities under this subsection.

e.Assist the commission in preparing the New Jersey Unified Workforce Investment Plan pursuant to section 10 of P.L.1989, c.293 (C.34:15C-7) by providing information requested by the commission.

f.Compile information provided to the department by training providers on the State Eligible Training Provider List pursuant to sections 14 and 29 of P.L.2005, c.354 (C.34:15C-10.2 and C.34:1A-88) into a consumer report card on the effectiveness of qualified schools and other approved training providers. The consumer report card shall include, at a minimum, the following information compiled annually: the number of enrollees; the completion rate; placement in employment information, including the names of employers where placements are made ; licensing information; examination results; enrollee demographic information; and information showing the long-term success of former trainees of each provider and school in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training.

g. Ensure that the data needed to produce a consumer report card, pursuant to subsection f. of this section, is submitted by the training providers and qualified schools to the department in a timely manner and, for those training providers and qualified schools that do not submit the data in a timely manner, implement and enforce a process to revoke or suspend the entity from the State Eligible Training Provider List, pursuant to section 14 of P.L.2005, c.354 (C.34:15C-10.2).

L.2005, c.354, s.27; amended 2013, c.208, s.1.



Section 34:1A-87 - Steering Committee To Manage Center.

34:1A-87 Steering committee to manage center.

28.The center shall be managed by a Steering Committee comprised of the Commissioners of Community Affairs, Education, Health and Senior Services, Human Services, and Labor and Workforce Development; the Executive Directors of the Commission on Higher Education, the State Employment and Training Commission; the Executive Director of the New Jersey Commerce Commission; the Director of the Division of Vocational Rehabilitation Services; a director or member of a Workforce Investment Board as designated by the Executive Director of the State Employment and Training Commission; and a One-Stop Career Center operator as designated by the Commissioner of Labor and Workforce Development. The committee shall set policy for the operation of the center and shall have the authority to increase membership of the committee, as it deems necessary, to carry out the purposes of sections 27 through 29 of P.L.2005, c.354 (C.34:1A-86 through C.34:1A-88).

L.2005, c.354, s.28; amended 2007, c.253, s.12.



Section 34:1A-88 - Authority To Access Files, Records.

34:1A-88 Authority to access files, records.

29. a. The Center for Occupational Employment Information and the State Employment and Training Commission are authorized to access the files and records of other State agencies which administer or distribute State job training funds or federal job training funds or issue any license necessary for an individual to work in a specific occupation. Student outcomes and licensing information, including individual Social Security numbers, shall be reported to the commission through the center by:

(1)Each qualifying agency;

(2)Each qualifying school; and

(3)Each training provider receiving State job training funds or federal job training funds, including a provider which is not a qualifying school.

The entities required to report that information shall include, but not be limited to, all post-secondary institutions engaged in any form of workforce preparation or adult literacy education and training.

b.The information required by this section shall be provided annually, or on any other mutually agreed schedule, to the center by December 31st, for the preceding 12-month period ending June 30th.

c.The information reported or accessed pursuant to subsection a. of this section may be used by the commission and the center for:

(1)The development and analysis of information on the demand

for trained workers in any of the recognized career clusters, career pathways or occupations at the State and local area level as required or permitted by subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86).

(2)Establishing standards for training and job placement;

(3)Evaluating the effectiveness of programs, services and service providers under the State's workforce investment system and providing information regarding those evaluations, including the collection of information used to help produce a consumer report card on service providers showing the long-term success of former trainees of each provider in obtaining permanent employment and increasing earnings;

(4)Assisting in determining which training providers to place on the State Eligible Training Provider List;

(5)Assisting State agencies in preparing reports to federal grantor agencies; and

(6)Any other purpose deemed necessary for the accomplishment of the mission of the center as determined by the center's steering committee or any federal funding agency.

d.Information reported to the center by a qualifying agency or school or other training provider shall not be utilized for any purpose other than the governmental purposes authorized in subsection c. of this section. The center shall only use aggregate statistical summaries of individual data in assessing or evaluating any program at a qualifying school or other training provider. The commission and the center shall adopt standards and procedures to prevent any State agency from publishing, disclosing or releasing information which could identify any individual and shall not publish, disclose or otherwise release information which could identify any individual, except to an agency of government requiring such information in the performance of its statutory duties. Any executive agency of State government precluded by law from sharing information on specific individuals may provide student outcome and licensing information through statistical summary or other forms which prevent the identification of specific individuals.

e.The commission, the center, each qualifying agency, and any entity which reports student outcome or licensing information to a qualifying agency, shall comply with all pertinent State and federal laws regarding the privacy of students and other participants in employment and training programs, including but not limited to, the Privacy Act of 1974, Pub.L.93-579 (5 U.S.C. s.552 and 20 U.S.C. s.1232g) and shall provide all disclosures to the students and participants required by those laws.
L.2005,c.354,s.29.



Section 34:1B-1 - Short Title

34:1B-1. Short title
This act shall be known and may be cited as "The New Jersey Economic Development Authority Act."

L.1974, c. 80, s. 1, eff. Aug. 7, 1974.



Section 34:1B-2 - Legislative Findings, Determinations.

34:1B-2 Legislative findings, determinations.

2.The Legislature hereby finds and determines that:

a.Department of Labor and Workforce Development statistics of recent years indicate a continuing decline in manufacturing employment within the State, which is a contributing factor to the drastic unemployment existing within the State, which far exceeds the national average, thus adversely affecting the economy of the State and the prosperity, safety, health and general welfare of its inhabitants and their standard of living; that there is an urgent need to protect and enhance the quality of the natural environment and to reduce, abate and prevent environmental pollution derived from the operation of industry, utilities and commerce within the State; and that the availability of financial assistance and suitable facilities are important inducements to new and varied employment promoting enterprises to locate in the State, to existing enterprises to remain and expand in the State, and to industry, utilities and commerce to reduce, abate and prevent environmental pollution.

b.The provision of buildings, structures and other facilities to increase opportunity for employment in manufacturing, industrial, commercial, recreational, retail and service enterprises in the State is in the public interest and it is a public purpose for the State to induce and to accelerate opportunity for employment in such enterprises.

c.In order to aid in supplying these needs and to assist in the immediate reduction of unemployment and to provide sufficient employment for the citizens of the State in the future, it is necessary and in the public interest to aid and encourage the immediate commencement of new construction projects of all types, to induce and facilitate the acquisition and installation at an accelerated rate of such devices, equipment and facilities as may be required to reduce, abate and prevent environmental pollution by industry, utilities and commerce.

d.The availability of financial assistance by the State will reduce present unemployment and improve future employment opportunities by encouraging and inducing the undertaking of such construction projects, the location, retaining or expanding of employment promoting enterprises within the State, and the accelerated acquisition and installation of energy saving improvements and pollution control devices, equipment and facilities.

e.In many municipalities in our State substantial and persistent unemployment exists; and many existing residential, industrial, commercial and manufacturing facilities within such municipalities are either obsolete, inefficient, dilapidated or are located without regard to the master plans of such municipalities; and the obsolescence and abandonment of existing facilities will increase with further technological advances, the provision of modern, efficient facilities in other states and the difficulty which many municipalities have in attracting new facilities; and that many existing and planned employment promoting facilities are far from or not easily accessible to the places of residence of substantial numbers of unemployed and underemployed persons.

f.By virtue of their architectural and cultural heritage, their positions as principal centers of communication and transportation and their concentration of productive and energy efficient facilities, many municipalities are capable of ameliorating the conditions of deterioration which impede sound community growth and development; and that building a proper balance of housing, industrial and commercial facilities and increasing the attractiveness of such municipalities to persons of all income levels is essential to restoring such municipalities as desirable places to live, work, shop and enjoy life's amenities; that the accomplishment of these objectives is beyond remedy solely by the regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the powers provided herein, and that the exercise of the powers herein provided is critical to continuing the process of revitalizing such municipalities and will serve an urgent public use and purpose.

The Legislature further determines that in order to aid in remedying the aforesaid conditions and to further and implement the purposes of this act, that there shall be created a body politic and corporate having the powers, duties and functions provided in this act; and that the authority and powers conferred under this act, and the expenditure of moneys pursuant thereto constitute a serving of a valid public purpose; and that the enactment of the provisions hereinafter set forth is in the public interest and for the public benefit and good, and is hereby so declared to be as a matter of express legislative determination.

The Legislature further finds and determines that:

g.It is essential that this and future generations of young people be given the fullest opportunity to learn and develop their intellectual capacities; that institutions of public elementary and secondary education within the State be provided with the appropriate additional means required to assist these young citizens in achieving the required levels of learning and the complete development of their intellectual abilities; and that the resources of the State be employed to meet the tremendous demand for public elementary and secondary educational opportunities.

h.Public elementary and secondary educational facilities are an integral part of the effort in this State to provide educational opportunities; it is the purpose of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.) to provide a measure of assistance and an alternative method of financing to enable school districts to provide the facilities which are so critically needed; the inventory of public elementary and secondary school buildings and the equipment and capital resources currently available are aging, both chronologically and technologically; and the current funding at the federal, State, and local levels and the current mechanisms for construction of these capital projects are inadequate to meet the demonstrated need for school facilities, and these inadequacies necessitate additional sources of funding and the coordination of construction activities at the State level to meet those needs.

i.While the credit status of New Jersey's school districts is sound, it can be economically more reasonable to finance the costs of developing the educational infrastructure of the State's public elementary and secondary schools by providing for the funding of capital projects through the issuance of bonds, notes or other obligations by the New Jersey Economic Development Authority, to be retired through annual payments made by the State subject to appropriation by the State Legislature, and to provide for the use of the proceeds of those bonds, notes or other obligations to pay for educational infrastructure projects; and such a structure would substantially reduce the costs of financing and provide for a more efficient use of the funds available for the development of the educational infrastructure.

j.(Deleted by amendment, P.L.2007, c.137).

L.1974, c.80, s.2; amended 1975, c.32, s.1; 1975, c.253, s.1; 1977, c.393, s.1; 1983, c.282, s.1; 2000, c.72, s.43; 2007, c.137, s.51.



Section 34:1B-3 - Definitions.

34:1B-3 Definitions.

3.As used in the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.), P.L.1979, c.303 (C.34:1B-5.1 et seq.), sections 50 through 54 of P.L.2000, c.72 (C.34:1B-5.5 through 34:1B-5.9), P.L.1981, c.505 (C.34:1B-7.1 et seq.), P.L.1986, c.127 (C.34:1B-7.7 et seq.), P.L.1992, c.16 (C.34:1B-7.10 et al.), section 6 of P.L.2001, c.401 (C.34:1B-4.1), and P.L.2007, c.137 (C.52:18A-235 et al.), unless a different meaning clearly appears from the context:

"Authority" means the New Jersey Economic Development Authority, created by section 4 of P.L.1974, c.80 (C.34:1B-4).

"Bonds" means bonds or other obligations issued by the authority pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), "Economic Recovery Bonds or Notes" issued pursuant to P.L.1992, c.16 (C.34:1B-7.10 et al.), or bonds, notes, other obligations and refunding bonds issued by the authority pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.).

"Cost" means the cost of the acquisition, construction, reconstruction, repair, alteration, improvement and extension of any building, structure, facility including water transmission facilities, or other improvement; the cost of machinery and equipment; the cost of acquisition, construction, reconstruction, repair, alteration, improvement and extension of energy saving improvements or pollution control devices, equipment or facilities; the cost of lands, rights-in-lands, easements, privileges, agreements, franchises, utility extensions, disposal facilities, access roads and site development deemed by the authority to be necessary or useful and convenient for any project or school facilities project or in connection therewith; discount on bonds; cost of issuance of bonds; engineering and inspection costs; costs of financial, legal, professional and other estimates and advice; organization, administrative, insurance, operating and other expenses of the authority or any person prior to and during any acquisition or construction, and all such expenses as may be necessary or incident to the financing, acquisition, construction or completion of any project or school facilities project or part thereof, and also such provision for reserves for payment or security of principal of or interest on bonds during or after such acquisition or construction as the authority may determine.

"County" means any county of any class.

"County solid waste facility" means a solid waste facility that is designated by a public authority or county in its adopted district solid waste management plan as approved by the department prior to November 10, 1997 as the in-county facility to which solid waste generated within the boundaries of the county is transported for final disposal, or transfer for transportation to an offsite solid waste facility or designated out-of-district disposal site for disposal, as appropriate, pursuant to interdistrict or intradistrict waste flow orders issued by the department, regardless of whether the county solid waste facility was acquired, constructed, operated, abandoned or canceled.

"Department" means the Department of Environmental Protection.

"Development property" means any real or personal property, interest therein, improvements thereon, appurtenances thereto and air or other rights in connection therewith, including land, buildings, plants, structures, systems, works, machinery and equipment acquired or to be acquired by purchase, gift or otherwise by the authority within an urban growth zone.

"Person" means any person, including individuals, firms, partnerships, associations, societies, trusts, public or private corporations, or other legal entities, including public or governmental bodies, as well as natural persons. "Person" shall include the plural as well as the singular.

"Pollution control project" means any device, equipment, improvement, structure or facility, or any land and any building, structure, facility or other improvement thereon, or any combination thereof, whether or not in existence or under construction, or the refinancing thereof in order to facilitate improvements or additions thereto or upgrading thereof, and all real and personal property deemed necessary thereto, having to do with or the end purpose of which is the control, abatement or prevention of land, sewer, water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, thermal pollution control facility, radiation contamination control facility, wastewater collection system, wastewater treatment works, sewage treatment works system, sewage treatment system or solid waste facility or site; provided that the authority shall have received from the Commissioner of the State Department of Environmental Protection or the commissioner's duly authorized representative a certificate stating the opinion that, based upon information, facts and circumstances available to the State Department of Environmental Protection and any other pertinent data, (1) the pollution control facilities do not conflict with, overlap or duplicate any other planned or existing pollution control facilities undertaken or planned by another public agency or authority within any political subdivision, and (2) the facilities, as designed, will be a pollution control project as defined in the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.) and are in furtherance of the purpose of abating or controlling pollution.

"Project" means: (1) (a) acquisition, construction, reconstruction, repair, alteration, improvement and extension of any building, structure, facility, including water transmission facilities or other improvement, whether or not in existence or under construction, (b) purchase and installation of equipment and machinery, (c) acquisition and improvement of real estate and the extension or provision of utilities, access roads and other appurtenant facilities; and (2) (a) the acquisition, financing, or refinancing of inventory, raw materials, supplies, work in process, or stock in trade, or (b) the financing, refinancing or consolidation of secured or unsecured debt, borrowings, or obligations, or (c) the provision of financing for any other expense incurred in the ordinary course of business; all of which are to be used or occupied by any person in any enterprise promoting employment, either for the manufacturing, processing or assembly of materials or products, or for research or office purposes, including, but not limited to, medical and other professional facilities, or for industrial, recreational, hotel or motel facilities, public utility and warehousing, or for commercial and service purposes, including, but not limited to, retail outlets, retail shopping centers, restaurant and retail food outlets, and any and all other employment promoting enterprises, including, but not limited to, motion picture and television studios and facilities and commercial fishing facilities, commercial facilities for recreational fishermen, fishing vessels, aquaculture facilities and marketing facilities for fish and fish products and (d) acquisition of an equity interest in, including capital stock of, any corporation; or any combination of the above, which the authority determines will: (i) tend to maintain or provide gainful employment opportunities within and for the people of the State, or (ii) aid, assist and encourage the economic development or redevelopment of any political subdivision of the State, or (iii) maintain or increase the tax base of the State or of any political subdivision of the State, or (iv) maintain or diversify and expand employment promoting enterprises within the State; and (3) the cost of acquisition, construction, reconstruction, repair, alteration, improvement and extension of an energy saving improvement or pollution control project which the authority determines will tend to reduce the consumption in a building devoted to industrial or commercial purposes, or in an office building, of nonrenewable sources of energy or to reduce, abate or prevent environmental pollution within the State; and (4) the acquisition, construction, reconstruction, repair, alteration, improvement, extension, development, financing or refinancing of infrastructure, including parking facilities or structures, and transportation facilities or improvements related to economic development and of cultural, recreational and tourism facilities or improvements related to economic development and of capital facilities for primary and secondary schools and of mixed use projects consisting of housing and commercial development; and (5) the establishment, acquisition, construction, rehabilitation, improvement, and ownership of port facilities as defined in section 3 of P.L.1997, c.150 (C.34:1B-146). Project may also include: (i) reimbursement to any person for costs in connection with any project, or the refinancing of any project or portion thereof, if determined by the authority as necessary and in the public interest to maintain employment and the tax base of any political subdivision and will facilitate improvements thereto or the completion thereof, and (ii) development property and any construction, reconstruction, improvement, alteration, equipment or maintenance or repair, or planning and designing in connection therewith. For the purpose of carrying out mixed use projects consisting of both housing and commercial development, the authority may enter into agreements with the New Jersey Housing and Mortgage Finance Agency for loan guarantees for any such project in accordance with the provisions of P.L.1995, c.359 (C.55:14K-64 et al.), and for that purpose shall allocate to the New Jersey Housing and Mortgage Finance Agency, under such agreements, funding available pursuant to subsection a. of section 4 of P.L.1992, c.16 (C.34:1B-7.13). Project shall not include a school facilities project.

"Public authority" means a municipal or county utilities authority created pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.); a county improvement authority created pursuant to the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.); or a pollution control financing authority created pursuant to the "New Jersey Pollution Control Financing Law," P.L.1973, c.376 (C.40:37C-1 et seq.) that has issued solid waste facility bonds or that has been designated by the county pursuant to section 12 of P.L.1975, c.326 (C.13:1E-21) to supervise the implementation of the district solid waste management plan.

"Revenues" means receipts, fees, rentals or other payments to be received on account of lease, mortgage, conditional sale, or sale, and payments and any other income derived from the lease, sale or other disposition of a project, moneys in such reserve and insurance funds or accounts or other funds and accounts, and income from the investment thereof, established in connection with the issuance of bonds or notes for a project or projects, and fees, charges or other moneys to be received by the authority in respect of projects or school facilities projects and contracts with persons.

"Resolution" means any resolution adopted or trust agreement executed by the authority, pursuant to which bonds of the authority are authorized to be issued.

"Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids, except for source separated recyclable materials or source separated food waste collected by livestock producers approved by the State Department of Agriculture to collect, prepare and feed such wastes to livestock on their own farms.

"Solid waste disposal" means the storage, treatment, utilization, processing, or final disposal of solid waste.

"Solid waste facility bonds" means the bonds, notes or other evidences of financial indebtedness issued by, or on behalf of, any public authority or county related to the planning, design, acquisition, construction, renovation, installation, operation or management of a county solid waste facility.

"Solid waste facilities" means, and includes, the plants, structures and other real and personal property acquired, constructed or operated by, or on behalf of, any county or public authority pursuant to the provisions of the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) or any other act, including transfer stations, incinerators, resource recovery facilities, including co-composting facilities, sanitary landfill facilities or other plants for the disposal of solid waste, and all vehicles, equipment and other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or disposal of solid waste in a sanitary manner.

"Energy saving improvement" means the construction, purchase and installation in a building devoted to industrial or commercial purposes of any of the following, designed to reduce the amount of energy from nonrenewable sources needed for heating and cooling that building: insulation, replacement burners, replacement high efficiency heating and air conditioning units, including modular boilers and furnaces, water heaters, central air conditioners with or without heat recovery to make hot water for industrial or commercial purposes or in office buildings, and any solar heating or cooling system improvement, including any system which captures solar radiation to heat a fluid which passes over or through the collector element of that system and then transfers that fluid to a point within the system where the heat is withdrawn from the fluid for direct usage or storage. These systems shall include, but not necessarily be limited to, systems incorporating flat plate, evacuated tube or focusing solar collectors.The foregoing list shall not be construed to be exhaustive, and shall not serve to exclude other improvements consistent with the legislative intent of the provisions of P.L.1983, c.282.

"Urban growth zone" means any area within a municipality receiving State aid pursuant to the provisions of P.L.1978, c.14 (C.52:27D-178 et seq.) or a municipality certified by the Commissioner of Community Affairs to qualify under such law in every respect except population, which area has been so designated pursuant to an ordinance of the governing body of such municipality.

"District" means a local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes, a county special services school district established pursuant to article 8 of chapter 46 of Title 18A of the New Jersey Statutes, a county vocational school district established pursuant to article 3 of chapter 54 of Title 18A of the New Jersey Statutes, and a school district under full State intervention pursuant to P.L.1987, c.399 (C.18A:7A-34 et al.).

"Local unit" means a county, municipality, board of education or any other political entity authorized to construct, operate and maintain a school facilities project and to borrow money for those purposes pursuant to law.

"Other facilities" means athletic stadiums, swimming pools, any associated structures or related equipment tied to such facilities including, but not limited to, grandstands and night field lights, greenhouses, facilities used for non-instructional or non-educational purposes, and any structure, building, or facility used solely for school administration.

"Refunding bonds" means bonds, notes or other obligations issued to refinance bonds previously issued by the authority pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.).

"School facilities project" means the planning, acquisition, demolition, construction, improvement, alteration, modernization, renovation, reconstruction or capital maintenance of all or any part of a school facility or of any other personal property necessary for, or ancillary to, any school facility, and shall include fixtures, furnishings and equipment, and shall also include, but is not limited to, site acquisition, site development, the services of design professionals, such as engineers and architects, construction management, legal services, financing costs and administrative costs and expenses incurred in connection with the project.

"School facility" means and includes any structure, building or facility used wholly or in part for educational purposes by a district and facilities that physically support such structures, buildings, and facilities such as district wastewater treatment facilities, power generating facilities, and steam generating facilities, but shall exclude other facilities.

L.1974, c.80, s.3; amended 1975, c.32, s.2; 1975, c.253, s.2; 1977, c.43; 1977, c.393, s.2; 1978, c.20, s.1; 1979, c.199, s.11; 1983, c.282, s.2; 1992, c.16, s.11; 1995, c.359, s.8; 1997, c.150, s.22; 2000, c.72, s.44; 2001, c.401, s.1; 2007, c.137, s.52; 2009, c.57, s.1.



Section 34:1B-4 - "New Jersey Economic Development Authority."

34:1B-4 "New Jersey Economic Development Authority."

4. a. There is hereby established in, but not of, the Department of the Treasury a public body corporate and politic, with corporate succession, to be known as the "New Jersey Economic Development Authority." The authority is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.) or section 6 of P.L.2001, c.401 (C.34:1B-4.1) shall be deemed and held to be an essential governmental function of the State.

b.The authority shall consist of the Commissioner of Banking and Insurance, the Commissioner of Labor and Workforce Development, the Commissioner of Environmental Protection, an officer or employee of the Executive Branch of State government appointed by the Governor, and the State Treasurer, who shall be members ex officio, and eight public members appointed by the Governor as follows: two public members (who shall not be legislators) shall be appointed by the Governor upon recommendation of the Senate President; two public members (who shall not be legislators) shall be appointed by the Governor upon recommendation of the Speaker of the General Assembly; and four public members shall be appointed by the Governor, all for terms of three years. In addition, a public member of the State Economic Recovery Board established pursuant to section 36 of P.L.2002, c.43 (C.52:27BBB-36) appointed by the board, shall serve as a non-voting, ex officio member of the authority. Each member shall hold office for the term of the member's appointment and until the member's successor shall have been appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only. In the event the authority shall by resolution determine to accept the declaration of an urban growth zone by any municipality, the mayor or other chief executive officer of such municipality shall ex officio be a member of the authority for the purpose of participating and voting on all matters pertaining to such urban growth zone.

The Governor shall appoint three alternate members of the authority, of which one alternate member (who shall not be a legislator) shall be appointed by the Governor upon the recommendation of the Senate President, and one alternate member (who shall not be a legislator) shall be appointed by the Governor upon the recommendation of the Speaker of the General Assembly; and one alternate member shall be appointed by the Governor, all for terms of three years. The chairperson may authorize an alternate member, in order of appointment, to exercise all of the powers, duties and responsibilities of such member, including, but not limited to, the right to vote on matters before the authority.

Each alternate member shall hold office for the term of the member's appointment and until the member's successor shall have been appointed and qualified. An alternate member shall be eligible for reappointment. Any vacancy in the alternate membership occurring other than by the expiration of a term shall be filled in the same manner as the original appointment but for the unexpired term only. Any reference to a member of the authority in this act shall be deemed to include alternate members unless the context indicates otherwise.

The terms of office of the members and alternate members of the authority appointed by the Governor who are serving on July 18, 2000 shall expire upon the appointment by the Governor of eight public members and three alternate members. The initial appointments of the eight public members shall be as follows: the two members appointed upon the recommendation of the President of the Senate and the two members appointed upon the recommendation of the Speaker of the General Assembly shall serve terms of three years; two members shall serve terms of two years; and two members shall serve terms of one year. The initial appointments of the alternate members shall be as follows: the alternate member appointed upon the recommendation of the President of the Senate shall serve a term of three years; the alternate member appointed upon the recommendation of the Speaker of the General Assembly shall serve a term of two years; and one alternate member shall serve a term of one year. No member shall be appointed who is holding elective office.

c.Each member appointed by the Governor may be removed from office by the Governor, for cause, after a public hearing, and may be suspended by the Governor pending the completion of such hearing. Each member before entering upon his duties shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of his ability. A record of such oaths shall be filed in the office of the Secretary of State.

d.A chairperson shall be appointed by the Governor from the public members. The members of the authority shall elect from their remaining number a vice chairperson and a treasurer thereof. The authority shall employ an executive director who shall be its secretary and chief executive officer. The powers of the authority shall be vested in the members thereof in office from time to time and seven members of the authority shall constitute a quorum at any meeting thereof; provided, however, that the public member designated by the State Economic Recovery Board pursuant to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.) shall not count toward the quorum. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of at least seven members of the authority. No vacancy in the membership of the authority shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the authority.

e.Each member of the authority shall execute a bond to be conditioned upon the faithful performance of the duties of such member in such form and amount as may be prescribed by the Director of the Division of Budget and Accounting in the Department of the Treasury. Such bonds shall be filed in the office of the Secretary of State. At all times thereafter the members and treasurer of the authority shall maintain such bonds in full force and effect. All costs of such bonds shall be borne by the authority.

f.The members of the authority shall serve without compensation, but the authority shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no officer or employee of the State shall be deemed to have forfeited or shall forfeit any office or employment or any benefits or emoluments thereof by reason of the acceptance of the office of ex officio member of the authority or any services therein.

g.Each ex officio member of the authority may designate an officer or employee of the member's department to represent the member at meetings of the authority, and each such designee may lawfully vote and otherwise act on behalf of the member for whom the person constitutes the designee. Any such designation shall be in writing delivered to the authority and shall continue in effect until revoked or amended by writing delivered to the authority.

h.The authority may be dissolved by act of the Legislature on condition that the authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the authority, all property, funds and assets thereof shall be vested in the State.

i.A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the authority shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after the copy of the minutes shall have been so delivered, unless during such 10-day period the Governor shall approve the same in which case such action shall become effective upon such approval. If, in that 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting, such action shall be null and void and of no effect. The powers conferred in this subsection i. upon the Governor shall be exercised with due regard for the rights of the holders of bonds and notes of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection i. shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or notes or for the benefit, protection or security of the holders thereof.

j.On or before March 31 in each year, the authority shall make an annual report of its activities for the preceding calendar year to the Governor and the Legislature. Each such report shall set forth a complete operating and financial statement covering the authority's operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and cause a copy thereof to be filed with the Secretary of State and the Director of the Division of Budget and Accounting in the Department of the Treasury.

k.The Director of the Division of Budget and Accounting in the Department of the Treasury and the director's legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts, books and records of the authority including its receipts, disbursements, contracts, sinking funds, investments and any other matters relating thereto and to its financial standing.

l.No member, officer, employee or agent of the authority shall be interested, either directly or indirectly, in any project or school facilities project, or in any contract, sale, purchase, lease or transfer of real or personal property to which the authority is a party.

L.1974, c.80, s.4; amended 1977, c.393, s.3; 1980, c.50; 1981, c.122, s.13; 1991, c.392; 1992, c.16, s.12; 1995, c.227; 2000, c.72, s.45; 2001, c.401, s.2; 2002, c.43, s.69; 2007, c.253, s.13; 2008, c.27, s.27.



Section 34:1B-4.1 - Contracts To Secure Bonds, Other Obligations.

34:1B-4.1 Contracts to secure bonds, other obligations.

6. a. The New Jersey Economic Development Authority and the State Treasurer are hereby authorized to enter into one or more contracts to secure, in whole or in part, any bonds, refunding bonds or other obligations of the authority issued for the purposes set forth in subsection ee. of section 5 of P.L.1974, c.80 (C.34:1B-5), upon such terms and conditions as are determined by the parties; provided, however, that any obligation of the State incurred under the contract or contracts, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes set forth in subsection ee. of section 5 of P.L.1974, c.80 (C.34:1B-5), as provided by law.

b.In any resolution authorizing the issuance of bonds, refunding bonds or other obligations of the authority issued for the purposes set forth in subsection ee. of section 5 of P.L.1974, c.80 (C.34:1B-5), the authority may pledge the contract with the State Treasurer, or any part thereof, for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the authority for payments of bonds, refunding bonds or other obligations of the authority.

c.The State Treasurer shall pay from the General Fund to the authority in each State fiscal year, in accordance with a contract or contracts between the State Treasurer and the authority, an amount equivalent to the amount due to be paid for debt service incurred in the particular fiscal year on the bonds or refunding bonds of the authority issued pursuant to subsection ee. of section 5 of P.L.1974, c.80 (C.34:1B-5), and any additional costs incurred in connection with any agreements entered into by the authority relating to these bonds or refunding bonds.

d.The provisions of any other law, rule, regulation or order to the contrary notwithstanding, the bonds, refunding bonds or other obligations of the authority issued for the purposes set forth in subsection ee. of section 5 of P.L.1974, c.80 (C.34:1B-5) shall be special and limited obligations of the authority, payable from and secured by such funds and moneys as determined by the authority in accordance with the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.) or section 6 of P.L.2001, c.401 (C.34:1B-4.1), and shall not be in any way a debt or liability of the State or of any political subdivision thereof, except as otherwise provided in this section, and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision thereof, either legal, moral or otherwise, and nothing contained in the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.) or section 6 of P.L.2001, c.401 (C.34:1B-4.1) shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the authority in connection therewith shall contain on the face thereof a statement to that effect.

L.2001,c.401,s.6.



Section 34:1B-5 - Powers.

34:1B-5 Powers.

5.The authority shall have the following powers:

a.To adopt bylaws for the regulation of its affairs and the conduct of its business;

b.To adopt and have a seal and to alter the same at pleasure;

c.To sue and be sued;

d.To acquire in the name of the authority by purchase or otherwise, on such terms and conditions and such manner as it may deem proper, or by the exercise of the power of eminent domain in the manner provided by the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), any lands or interests therein or other property which it may determine is reasonably necessary for any project; provided, however, that the authority in connection with any project shall not take by exercise of the power of eminent domain any real property except upon consent thereto given by resolution of the governing body of the municipality in which such real property is located; and provided further that the authority shall be limited in its exercise of the power of eminent domain in connection with any project in qualifying municipalities as defined under the provisions of P.L.1978, c.14 (C.52:27D-178 et seq.), or to municipalities which had a population, according to the latest federal decennial census, in excess of 10,000;
e.To enter into contracts with a person upon such terms and conditions as the authority shall determine to be reasonable, including, but not limited to, reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of the project and to pay or compromise any claims arising therefrom;

f.To establish and maintain reserve and insurance funds with respect to the financing of the project or the school facilities project and any project financed pursuant to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.);

g.To sell, convey or lease to any person all or any portion of a project for such consideration and upon such terms as the authority may determine to be reasonable;

h.To mortgage, pledge or assign or otherwise encumber all or any portion of a project, or revenues, whenever it shall find such action to be in furtherance of the purposes of this act, P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), P.L.2007, c.137 (C.52:18A-235 et al.), and sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.);

i.To grant options to purchase or renew a lease for any of its projects on such terms as the authority may determine to be reasonable;

j.To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from the State or any agency, instrumentality or political subdivision thereof, or from any other source and to comply, subject to the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.), section 6 of P.L.2001, c.401 (C.34:1B-4.1), P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), and P.L.2007, c.137 (C.52:18A-235 et al.), with the terms and conditions thereof;

k.In connection with any action undertaken by the authority in the performance of its duties and any application for assistance or commitments therefor and modifications thereof, to require and collect such fees and charges as the authority shall determine to be reasonable, including but not limited to fees and charges for the authority's administrative, organizational, insurance, operating, legal, and other expenses;

l.To adopt, amend and repeal regulations to carry out the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.), section 6 of P.L.2001, c.401 (C.34:1B-4.1), P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), and P.L.2007, c.137 (C.52:18A-235 et al.);

m.To acquire, purchase, manage and operate, hold and dispose of real and personal property or interests therein, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the performance of its duties;

n.To purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness;

o.To purchase, acquire, attach, seize, accept or take title to any project or school facilities project by conveyance or by foreclosure, and sell, lease, manage or operate any project or school facilities project for a use specified in this act, P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), P.L.2007, c.137 (C.52:18A-235 et al.), and sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.);

p.To borrow money and to issue bonds of the authority and to provide for the rights of the holders thereof, as provided in P.L.1974, c.80 (C.34:1B-1 et seq.), section 6 of P.L.2001, c.401 (C.34:1B-4.1), P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), P.L.2007, c.137 (C.52:18A-235 et al.), and sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.);

q.To extend credit or make loans to any person for the planning, designing, acquiring, constructing, reconstructing, improving, equipping and furnishing of a project or school facilities project, which credits or loans may be secured by loan and security agreements, mortgages, leases and any other instruments, upon such terms and conditions as the authority shall deem reasonable, including provision for the establishment and maintenance of reserve and insurance funds, and to require the inclusion in any mortgage, lease, contract, loan and security agreement or other instrument, of such provisions for the construction, use, operation and maintenance and financing of a project or school facilities project as the authority may deem necessary or desirable;

r.To guarantee up to 90% of the amount of a loan to a person, if the proceeds of the loan are to be applied to the purchase and installation, in a building devoted to industrial or commercial purposes, or in an office building, of an energy improvement system;

s.To employ consulting engineers, architects, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the redevelopment utility to carry out the purposes of P.L.1974, c.80 (C.34:1B-1 et seq.), section 6 of P.L.2001, c.401 (C.34:1B-4.1), P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), P.L.2007, c.137 (C.52:18A-235 et al.), and sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.), and to fix and pay their compensation from funds available to the redevelopment utility therefor, all without regard to the provisions of Title 11A of the New Jersey Statutes;

t.To do and perform any acts and things authorized by P.L.1974, c.80 (C.34:1B-1 et seq.), section 6 of P.L.2001, c.401 (C.34:1B-4.1), P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), P.L.2007, c.137 (C.52:18A-235 et al.), and sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.), under, through or by means of its own officers, agents and employees, or by contract with any person;

u.To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable;

v.To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in P.L.1974, c.80 (C.34:1B-1 et seq.), section 6 of P.L.2001, c.401 (C.34:1B-4.1), P.L.2000, c.72 (C.18A:7G-1 et al.), the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), P.L.2007, c.137 (C.52:18A-235 et al.), and sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.);

w.To construct, reconstruct, rehabilitate, improve, alter, equip, maintain or repair or provide for the construction, reconstruction, improvement, alteration, equipping or maintenance or repair of any development property and lot, award and enter into construction contracts, purchase orders and other contracts with respect thereto, upon such terms and conditions as the authority shall determine to be reasonable, including, but not limited to, reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of any such development property and the settlement of any claims arising therefrom and the establishment and maintenance of reserve funds with respect to the financing of such development property;

x.When authorized by the governing body of a municipality exercising jurisdiction over an urban growth zone, to construct, cause to be constructed or to provide financial assistance to projects in an urban growth zone which shall be exempt from the terms and requirements of the land use ordinances and regulations, including, but not limited to, the master plan and zoning ordinances, of such municipality;

y.To enter into business employment incentive agreements as provided in the "Business Employment Incentive Program Act," P.L.1996, c.26 (C.34:1B-124 et al.);

z.To enter into agreements or contracts, execute instruments, and do and perform all acts or things necessary, convenient or desirable for the purposes of the redevelopment utility to carry out any power expressly provided pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), P.L.2000, c.72 (C.18A:7G-1 et al.), and P.L.2007, c.137 (C.52:18A-235 et al.), including, but not limited to, entering into contracts with the State Treasurer, the Commissioner of Education, districts, the New Jersey Schools Development Authority, and any other entity which may be required in order to carry out the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.), P.L.2007, c.137 (C.52:18A-235 et al.), and sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.);

aa.(Deleted by amendment, P.L.2007, c.137);

bb.To make and contract to make loans to local units to finance the cost of school facilities projects and to acquire and contract to acquire bonds, notes or other obligations issued or to be issued by local units to evidence the loans, all in accordance with the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.), and P.L.2007, c.137 (C.52:18A-235 et al.);

cc.Subject to any agreement with holders of its bonds issued to finance a project or school facilities project, obtain as security or to provide liquidity for payment of all or any part of the principal of and interest and premium on the bonds of the authority or for the purchase upon tender or otherwise of the bonds, lines of credit, letters of credit, reimbursement agreements, interest rate exchange agreements, currency exchange agreements, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements, and other security agreements or instruments in any amounts and upon any terms as the authority may determine and pay any fees and expenses required in connection therewith;

dd.To charge to and collect from local units, the State and any other person, any fees and charges in connection with the authority's actions undertaken with respect to school facilities projects, including, but not limited to, fees and charges for the authority's administrative, organization, insurance, operating and other expenses incident to the financing of school facilities projects;

ee.To make loans to refinance solid waste facility bonds through the issuance of bonds or other obligations and the execution of any agreements with counties or public authorities to effect the refunding or rescheduling of solid waste facility bonds, or otherwise provide for the payment of all or a portion of any series of solid waste facility bonds. Any county or public authority refunding or rescheduling its solid waste facility bonds pursuant to this subsection shall provide for the payment of not less than fifty percent of the aggregate debt service for the refunded or rescheduled debt of the particular county or public authority for the duration of the loan; except that, whenever the solid waste facility bonds to be refinanced were issued by a public authority and the county solid waste facility was utilized as a regional county solid waste facility, as designated in the respective adopted district solid waste management plans of the participating counties as approved by the department prior to November 10, 1997, and the utilization of the facility was established pursuant to tonnage obligations set forth in their respective interdistrict agreements, the public authority refunding or rescheduling its solid waste facility bonds pursuant to this subsection shall provide for the payment of a percentage of the aggregate debt service for the refunded or rescheduled debt of the public authority not to exceed the percentage of the specified tonnage obligation of the host county for the duration of the loan. Whenever the solid waste facility bonds are the obligation of a public authority, the relevant county shall execute a deficiency agreement with the authority, which shall provide that the county pledges to cover any shortfall and to pay deficiencies in scheduled repayment obligations of the public authority. All costs associated with the issuance of bonds pursuant to this subsection may be paid by the authority from the proceeds of these bonds. Any county or public authority is hereby authorized to enter into any agreement with the authority necessary, desirable or convenient to effectuate the provisions of this subsection.

The authority shall not issue bonds or other obligations to effect the refunding or rescheduling of solid waste facility bonds after December 31, 2002. The authority may refund its own bonds issued for the purposes herein at any time;

ff.To pool loans for any local government units that are refunding bonds and do and perform any and all acts or things necessary, convenient or desirable for the purpose of the authority to achieve more favorable interest rates and terms for those local governmental units;

gg.To finance projects approved by the board, provide staff support to the board, oversee and monitor progress on the part of the board in carrying out the revitalization, economic development and restoration projects authorized pursuant to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.) and otherwise fulfilling its responsibilities pursuant thereto;

hh.To offer financial assistance to qualified film production companies as provided in the "New Jersey Film Production Assistance Act," P.L.2003, c.182 (C.34:1B-178 et al.); and

ii.To finance or develop private or public parking facilities or structures, which may include the use of solar photovoltaic equipment, in municipalities qualified to receive State aid pursuant to the provisions of P.L.1978, c.14 (C.52:27D-178 et seq.) and municipalities that contain areas designated pursuant to P.L.1985, c.398 (C.52:18A-196 et al.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), or a town center, and to provide appropriate assistance, including but not limited to, extensions of credit, loans, and guarantees, to municipalities qualified to receive State aid pursuant to the provisions of P.L.1978, c.14 (C.52:27D-178 et seq.) and municipalities that contain areas designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), or a town center, and their agencies and instrumentalities or to private entities whose projects are located in those municipalities, in order to facilitate the financing and development of parking facilities or structures in such municipalities. The authority may serve as the issuing agent of bonds to finance the undertaking of a project for the purposes of this subsection.

L.1974, c.80, s.5; amended 1977, c.393, s.4; 1981, c.462, s.31; 1983, c.282, s.3; 1996, c.26, s.16; 2000, c.72, s.46; 2001, c.401, s.3; 2002, c.42, s.10; 2002, c.43, s.41; 2003, c.182, s.8; 2007, c.137, s.53; 2009, c.57, s.2; 2009, c.90, s.14; 2010, c.28, s.3.



Section 34:1B-5.1 - Rules And Regulations Relative To Payment Of Prevailing Wage Rate; "Authority Financial Assistance" Defined.

34:1B-5.1 Rules and regulations relative to payment of prevailing wage rate; "authority financial assistance" defined.
1.The New Jersey Economic Development Authority shall adopt rules and regulations requiring that not less than the prevailing wage rate be paid to workers employed in the performance of any construction contract, including contracts for millwork fabrication, undertaken in connection with authority financial assistance or any of its projects, those projects which it undertakes pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.), or undertaken to fulfill any condition of receiving authority financial assistance, including the performance of any contract to construct, renovate or otherwise prepare a facility for operations which are necessary for the receipt of authority financial assistance, unless the work performed under the contract is performed on a facility owned by a landlord of the entity receiving the assistance and less than 55% of the facility is leased by the entity at the time of the contract and under any agreement to subsequently lease the facility. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.). For the purposes of this section, "authority financial assistance" means any loan, loan guarantee, grant, incentive, tax exemption or other financial assistance that is approved, funded, authorized, administered or provided by the authority to any entity and is provided before, during or after completion of a project, including but not limited to, all authority financial assistance received by the entity pursuant to the "Business Employment Incentive Program Act," P.L.1996, c.26 (C.34:1B-124 et al.) that enables the entity to engage in a construction contract, but this section shall not be construed as requiring the payment of the prevailing wage for construction commencing more than two years after an entity has executed with the authority a commitment letter regarding authority financial assistance and the first payment or other provision of the assistance is received.

L.1979,c.303,s.1; amended 2000, c.72, s.47; 2002, c.43, s.58; 2002, c.78, s.1; 2007, c.137, s.54; 2007, c.245.



Section 34:1B-5.2 - Administration And Enforcement Of Rules And Regulations

34:1B-5.2. Administration and enforcement of rules and regulations

2.The rules and regulations adopted under section 1 of this act shall provide for the proper and appropriate administration and enforcement of such regulations.

L.1979,c.303,s.2; amended 2002, c.78,s.2.



Section 34:1B-5.3 - Violation Of Rules And Regulations

34:1B-5.3. Violation of rules and regulations
A violation of the rules and regulations adopted pursuant to section 1 of this act shall be deemed to be a violation of P.L.1963, c. 150 (C. 34:11-56.25 et seq.). The Commissioner of Labor and Industry and any worker shall have the same powers of enforcement against violations of such rules and regulations as are provided by Sections 11 through 16, inclusive, of P.L.1963, c. 150 (C. 34:11-56.35--34:11-56.40).

L.1979, c. 303, s. 3, eff. Jan. 17, 1980.



Section 34:1B-5.4 - Rules, Regulations Relative To Establishment Of Affirmative Action Program.

34:1B-5.4 Rules, regulations relative to establishment of affirmative action program.

4. a. The New Jersey Economic Development Authority shall adopt rules and regulations to establish an affirmative action program for the hiring of minority workers employed in the performance of construction contracts undertaken in connection with any of its projects, and to expand the business opportunities of socially and economically disadvantaged contractors and vendors seeking to provide materials and services for those contracts, consistent with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.) and the authority shall provide for the proper enforcement and administration of such rules and regulations.

b.(Deleted by amendment, P.L.2007, c.137).

L.1979, c.303, s.4; amended 2000, c.72, s.48; 2007, c.137, s.55.



Section 34:1B-5.5 - Limitation Of Claims, Damages, Losses, Liabilities, Costs For School Facilities Projects.

34:1B-5.5 Limitation of claims, damages, losses, liabilities, costs for school facilities projects.

50.In the exercise of powers granted by P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.) in connection with any school facilities project, any and all claims, damages, losses, liabilities or costs that the authority may incur shall be payable only from the amounts made available to the authority pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.). In connection with any agreement or contract entered into by the authority relating to any school facilities project, there shall be no recovery against the authority for punitive or consequential damages arising out of contract nor shall there be any recovery against the authority for claims based upon implied warranties or upon contracts implied in law.

L.2000, c.72, s.50; amended 2007, c.137, s.56.



Section 34:1B-5.9 - Bonds Deemed Fully Negotiable.

34:1B-5.9 Bonds deemed fully negotiable.

54.Notwithstanding the provisions of any law to the contrary, any bonds issued pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) or P.L.2007, c.137 (C.52:18A-235 et al.) or P.L.2008, c.39 (C.18A:7G-14.1 et al.) shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting the bond or coupon shall be conclusively deemed to have agreed that the bond or coupon is and shall be fully negotiable within the meaning and for all purposes of Title 12A.

L.2000, c.72, s.54; amended 2007, c.137, s.57; 2008, c.39, s.7.



Section 34:1B-6 - Determinations Prior To Commitment For Assistance.

34:1B-6 Determinations prior to commitment for assistance.

6.Prior to making any commitment for assistance, the authority shall, by resolution duly adopted, find and determine, on the basis of all information reasonably available to it, that such assistance will tend to maintain or provide gainful employment for the inhabitants of the State, or will reduce the consumption, in a building devoted to industrial or commercial purposes, or in an office building, of nonrenewable sources of energy, or will eliminate and reduce environmental pollution derived from the operation of industry, utilities and commerce, and improve living conditions, and shall serve a public purpose by contributing to the prosperity, health and general welfare of the inhabitants of the State, and will tend to aid and assist in the economic growth, development or redevelopment of the political subdivision wherein it is to be located, and such finding and determination shall be conclusive for all purposes of this act.

The authority shall also find and determine, on the basis of all information reasonably available to it, that such assistance, or any part thereof, used to construct, improve or refinance any pollution control facility as defined by this act will not impair any obligation undertaken by any County Industrial Pollution Control Financing Authority created pursuant to P.L.1973, c.376 (C.40:37C-1 et seq.).

L.1974, c.80, s.6; amended 1975, c.32, s.3; 1975, c.253, s.3; 1983, c.282, s.4; 2008, c.27, s.28.



Section 34:1B-7 - Economic Development Fund

34:1B-7. Economic development fund
a. The authority shall establish and maintain a special fund called the "economic development fund" into which shall be deposited such moneys (1) as shall be appropriated by the State for the purpose of such fund; (2) if the authority so determines in any resolution authorizing any particular bonds, as shall be received by the authority from the sale of such bonds as provided by law; (3) as shall be received by the authority from the repayment of loans made pursuant to this act; (4) any other moneys or funds of the authority which it determines to deposit therein. Moneys at any time in the economic development fund may be used by the authority for any purpose of this act, including but not limited to payment of administrative expenses incurred by the authority in the performance of its duties, subject only to any agreements with the holders of particular bonds or notes.

b. The authority may, in any resolution authorizing the issuance of bonds or notes, create or authorize the creation within said economic development fund of special funds to be held in pledge or otherwise for payment or redemption of such bonds or notes, reserves or other purposes and to covenant as to use and disposition of the moneys held in such funds.

c. Moneys at any time in the economic development fund may be used to guarantee loans made to project applicants by persons, provided that the authority determines that there is a reasonable prospect for repayment of such loans.

d. Moneys at any time in the economic development fund may be invested in any direct obligations of, or obligations as to which the principal and interest thereof is guaranteed by, the United States of America or such other obligations as the authority may approve.

L.1974, c. 80, s. 7, eff. Aug. 7, 1974. Amended by L.1978, c. 20, s. 2, eff. May 9, 1978.



Section 34:1B-7.1 - Legislative Findings And Declarations

34:1B-7.1. Legislative findings and declarations
The Legislature finds that there continue to exist in the State's urban communities high unemployment, low levels of new capital investment, depressed living and working conditions and deteriorating tax bases; that vigorous action to effectively utilize their positions as principal centers of communication and transportation and their concentration of productive and energy-efficient facilities can halt the decline in economic activity and the underemployment of economic resources in these communities, reverse the deterioration of the value of existing investment therein and the level of public revenue collection on that investment, and eliminate the disincentive to new investment; and that the improvement of these communities is vital to the safety, health and welfare of the residents thereof and of the State, and constitutes a major opportunity for enhancing the economic condition of the State, for augmenting the fiscal resources of government and for stimulating private and public efforts to enhance the attractiveness and desirability of the State as a place to live and work.

The Legislature determines that it is a public purpose of the New Jersey Economic Development Authority as articulated in P.L.1977, c. 460 to provide for the acquisition, clearance, construction, and redevelopment of industrial and commercial centers in urban areas within the State in order to induce private business to invest in employment generating facilities in such areas; that the authority, with the direction and assistance of the Legislature, has established a successful model program for the use of public funds to leverage private investment capital for the development of urban communities of the State; that under this program industrial park improvements to formerly vacant sites in several urban communities have resulted in modern and secure industrial facilities generating new tax ratables and employment opportunities by attracting substantial private investment; and that the availability of financial assistance by the State will be a necessary and critical element in the successful undertaking, financing and completion of projects under this program now and in the future.

The Legislature declares that it is in the public interest of this State to continue and strengthen the existing program of the authority to undertake industrial and commercial parks in urban communities as part of a general State effort to provide support for the revitalization and development of communities of this State; and that the authority's efforts in this regard provide a most reasonable and appropriate method of directing public funds available for community economic development efforts toward their proper ends and purposes.

L.1981, c. 505, s. 1.



Section 34:1B-7.2 - Fund For Community Development Purposes

34:1B-7.2. Fund for community development purposes
2. The economic development fund established in the New Jersey Economic Development Authority under section 7 of P.L.1974, c.80 (C.34:1B-7) shall be a fund for community development purposes with the meaning and intent of the "Community Development Bond Act of 1981," P.L.1981, c.486, and shall be eligible to receive appropriations from the "Community Development Bond Fund" established under that act. All moneys appropriated to, and deposited in, the economic development fund shall be subject to all terms and conditions of "The New Jersey Economic Development Authority Act," P.L.1974, c.80 (C.34:1B-1 et seq.), except as otherwise prescribed in this act.

L.1981,c.505,s.2.



Section 34:1B-7.3 - Appropriations To Economic Development Fund; Use

34:1B-7.3. Appropriations to economic development fund; use
Amounts appropriated to the economic development fund from the "Community Development Bond Fund" shall be used for the purpose of paying or financing the costs of projects undertaken by the New Jersey Economic Development Authority, including the acquisition, preparation, clearance, and improvement of land, for the development of new industrial and commercial parks and the redevelopment of existing industrial facilities in municipalities qualified to receive State aid pursuant to the provisions of P.L.1978, c. 14 (C. 52:27D-178 et seq.). Projects so undertaken by the authority shall assist in the location, maintenance and expansion of employment-generating facilities in those municipalities.

L.1981, c. 505, s. 3.



Section 34:1B-7.4 - Financing Of Projects; Economic Feasibility And Recovery Of Costs

34:1B-7.4. Financing of projects; economic feasibility and recovery of costs
Financing of projects pursuant to this act shall be in such form, amount and on such terms as the authority shall believe necessary in order to assure the economic feasibility of a project and to assure, to the greatest degree compatible with that purpose, the full recovery of costs incurred by the authority in the undertaking of the project. The authority shall assure by the terms of the financing of projects that at least 75% of the moneys appropriated to the economic development fund from the "Community Development Bond Fund" shall be recovered and shall continue thereafter to be available for financing under this act.

L.1981, c. 505, s. 4.



Section 34:1B-7.5 - Projects; Factors For Consideration For Financial Assistance

34:1B-7.5. Projects; factors for consideration for financial assistance
With respect to projects for which costs are to be financed by the authority pursuant to this act, the authority shall in determining those projects, and in the planning and undertaking of those projects, consider the following in addition to any factors required to be considered pursuant to P.L.1974, c. 80 (C. 34:1B-1 et seq.):

a. The economic feasibility of the project;

b. The extent of economic and related social distress in the municipality and adjacent area to be affected by the project;

c. The degree to which the project will advance Statewide and regional strategies and objectives;

d. The likelihood that a project shall, after its completion, be able to repay to the fund all or part of any financing costs incurred;

e. The relationship of the project to a comprehensive local development strategy, including projects undertaken, or planned to be undertaken, within the municipality pursuant to the "New Jersey Local Development Financing Fund Act," P.L......, c......... (C............)(now pending before the Legislature as Senate Bill No. 1548 of 1980); and

f. The degree to which the project utilizes, enhances, protects and promotes public transportation systems.

L.1981, c. 505, s. 5.



Section 34:1B-7.6 - Annual Report

34:1B-7.6. Annual report
The authority shall annually report to the Governor and the Legislature concerning the financing of projects undertaken, and concerning projects planned to be undertaken, pursuant to this act. The report shall include a description of consideration given in each project to the factors set forth in section 5 of this act. The first report shall be made on or before July 1, 1983, and subsequent reports shall be made on July 1 of each year thereafter.

L.1981, c. 505, s. 6.



Section 34:1B-7.7 - Repayment By Economic Development Authority

34:1B-7.7. Repayment by Economic Development Authority
The New Jersey Economic Development Authority, as successor to the New Jersey State Area Redevelopment Authority through the Executive Reorganization Plan filed February 27, 1978, shall repay without interest to the State Treasurer all moneys realized from borrowers upon loans they obtained through the New Jersey State Area Redevelopment Authority, which loans were made from the sums transferred to the authority under section 10 of P.L. 1962, c. 204, section 1 of P.L. 1970, c. 253, and section 1 of P.L. 1973, c. 75 (C. 2A:37-41.2), from the special trust fund established by N.J.S. 2A:37-41, up to the amounts originally transferred. The repayment from moneys realized from borrowers shall be considered as cash received from payments of principal and interest from the borrowers and received from the liquidation of collateral securing such loans. Such repayments shall be net of all direct expenses incurred in servicing the loan or in protecting and collecting the collateral, or both.

L. 1986, c. 127, s. 1, eff. Oct. 9, 1986.



Section 34:1B-7.8 - Funds Transferred

34:1B-7.8. Funds transferred
All sums appropriated or transferred to the New Jersey Area Redevelopment Authority, except those referred to in section 1 of this act, or to the New Jersey Urban Loan Authority, from any source, are transferred to the New Jersey Economic Development Authority economic development fund to carry out the purposes of P.L. 1974, c. 80 (C. 34:1B-1 et seq.).

L. 1986, c. 127, s. 2, eff. Oct. 9, 1986.



Section 34:1B-7.9 - Prepayment At Discount

34:1B-7.9. Prepayment at discount
The New Jersey Economic Development Authority, as successor to the New Jersey State Area Redevelopment Authority, may, after negotiation and agreement with the State Treasurer, prepay all outstanding appropriations due in future years to the State Treasurer, discounted at an interest rate agreeable to the State Treasurer and the New Jersey Economic Development Authority.

L. 1986, c. 127, s. 3, eff. Oct. 9, 1986.



Section 34:1B-7.10 - Short Title

34:1B-7.10. Short title
1. Sections one through ten of this act shall be known and may be cited as the "Economic Recovery Fund Act."

L.1992,c.16,s.1.



Section 34:1B-7.11 - Findings, Determinations

34:1B-7.11. Findings, determinations
2. The Legislature finds and determines that limitations on the availability of loan funds from financial institutions has seriously impeded the development and completion of many economic development projects, including the expansion of manufacturing operations and high technology business ventures, the development of infrastructure and transportation improvements to stimulate economic development, and cultural, recreational and tourism facilities or improvements; that it is in the public interest to establish an Economic Recovery Fund to enable the State to make direct investments in economic development projects, to establish new programs to assist small business, and to leverage moneys for economic recovery in the most effective and creative manner through such mechanisms as public-private partnerships, grants, guarantees and direct loans; and that the Economic Development Authority is the appropriate entity to implement the goals of a diverse economic recovery program.

L.1992,c.16,s.2.



Section 34:1B-7.12 - "Economic Recovery Fund" Established

34:1B-7.12. "Economic Recovery Fund" established
3. a. The New Jersey Economic Development Authority shall establish and maintain a special nonlapsing fund to be known as the "Economic Recovery Fund," hereinafter the "fund," into which shall be deposited such moneys: (1) as shall be paid to the fund by the State Treasurer pursuant to a contract between the State Treasurer and the authority authorized by this act; (2) as shall be otherwise appropriated by the State for the purpose of such fund; (3) if the authority so determines in any resolution authorizing any particular bonds, as shall be received by the authority from the sale of such bonds as provided by law; (4) as shall be received by the authority from the repayment of loans made from the fund; and (5) any other moneys or funds of the authority which it determines to deposit therein.

Moneys in the fund may be invested in such obligations as the authority may approve and interest or other earnings on such investments shall be credited to the fund.

b. In addition to any other powers which may be conferred on the authority by this act, the authority, by resolution, shall have the power to: (1) pay all or part of the cost of any project or projects; (2) make loans, guarantees, equity investments, and grants, or provide other forms of financing for any project; and (3) provide for the funding, or refunding, of any bonds; further, the authority shall have the power to incur indebtedness, borrow money and issue bonds secured wholly by the moneys in the fund for the purpose of providing funds for the powers conferred by this paragraph and any other power of the authority.

c. The authority may, in any resolution authorizing the issuance of bonds or notes, create or authorize the creation within the fund of special program accounts, to be held in pledge or otherwise for payment or redemption of such bonds or notes, revenues or other purposes and to covenant as to the use and disposition of the moneys held in such accounts.

L.1992,c.16,s.3.



Section 34:1B-7.13 - Use Of Moneys In Fund.

34:1B-7.13 Use of moneys in fund.

4.The authority may use the moneys in the fund to pay principal of, premium, if any, and interest on bonds or notes, which shall be entitled "Economic Recovery Fund Bonds or Notes," as appropriate, the proceeds, or net proceeds, of which shall be deposited into the fund, or used for purposes of the fund, and moneys in the fund, including money received from the sale of bonds shall, in such manner as is determined by the authority, and pursuant to subsections d., e., and f. of this section, be used for the financing of projects as set forth in section 3 of P.L.1974, c.80 (C.34:1B-3) and to establish:

a.an economic growth account for business programs, which will invest in small and medium-size businesses that have the greatest potential for creating jobs and stimulating economic growth through such elements as a Statewide lending pool for small business, a business composite bond guarantee, a fund to further supplement the export finance program of the authority to provide direct loans and working capital necessary for New Jersey businesses to compete in the global market, real estate partnerships, a Statewide composite bond pool to assist municipalities in acquiring needed financing for capital expenditures, community-based assistance to assist municipalities in establishing local development corporations to stimulate economic development, a venture capital fund for start-up costs for businesses developing new concepts and inventions, a fund to assist businesses with expansion in such areas as manufacturing retooling to improve quality, to reduce production costs and to train employees to apply the latest technology, and a "Main Street Business Assistance Program" to provide guarantees and loans to small and mid-size businesses and not-for-profit corporations to stimulate the economy. The authority may promulgate rules and regulations for the effective implementation of the "Main Street Business Assistance Program." Notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the authority may adopt, immediately upon filing with the Office of Administrative Law, such regulations as are necessary to implement the provisions of this act, which shall be effective for a period not to exceed 12 months following enactment, and may thereafter be amended, adopted, or readopted by the authority in accordance with the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

b.an economic development infrastructure program account, which shall provide for the financing and development of infrastructure and transportation projects, including but not limited to ports, terminal and transit facilities, roads and airports, parking facilities used in connection with transit facilities, and related facilities, including public-private partnerships, that are integral to economic growth;

c.an account for a cultural, recreational, fine and performing arts, military and veterans memorial, historic preservation project and tourism facilities and improvements program, which shall provide for the financing and development of cultural, recreational, fine and performing arts, military and veterans memorial, historic preservation and tourism projects, including partnerships with public, private and nonprofit entities;

d.an account, into which shall be deposited an amount not less than $45,000,000, out of the total amounts deposited or credited to the fund from the proceeds of the sale of Economic Recovery Fund Bonds or Notes, for the financing of capital facilities for primary and secondary schools in the State for the purpose of the renovation, repair or alteration of existing school buildings, the construction of new school buildings or the conversion of existing school buildings to other instructional purposes.

(1)Of the amount deposited in the account, not less than $25,000,000 shall be deposited in the "Public School Facilities Code Compliance Loan Fund" established pursuant to section 4 of P.L.1993, c.102 (C.34:1B-7.23).

(2)Of the amount deposited in the account, not less than $20,000,000 shall be deposited in the "Public School Facilities Loan Assistance Fund" established pursuant to section 5 of P.L.1993, c.102 (C.34:1B-7.24);

e.an environmental cleanup assistance account, into which shall be deposited an amount not less than $10,000,000, out of the total amounts deposited or credited to the fund from the proceeds of the sale of Economic Recovery Fund Bonds or Notes, to provide financial assistance to the persons and other entities entitled to apply for financial assistance pursuant to P.L.1993, c.139; and

f.an account, into which shall be deposited an amount not less than $15,000,000, out of the total amounts deposited or credited to the fund from the proceeds of the sale of Economic Recovery Fund Bonds or Notes, for the financing of shore restoration, maintenance, monitoring, protection and preservation projects pursuant to the shore protection master plan prepared by the Department of Environmental Protection pursuant to P.L.1978, c.157.

L.1992, c.16, s.4; amended 1993, c.102, s.11; 1993, c.286, s.1; 2008, c.117, s.2; 2010, c.28, s.2.



Section 34:1B-7.14 - Determination Of Projects To Be Financed

34:1B-7.14. Determination of projects to be financed
5. With respect to projects to be financed by the authority pursuant to this act and undertaken with moneys from the Economic Recovery Fund, the authority shall in determining those projects, and in the planning and undertaking of those projects, consider the following factors:

a. The economic feasibility of the project;



b. The degree to which the project will advance Statewide and regional strategies and objectives;

c. The degree to which the project maximizes the leveraging of other sources of funds; and

d. The degree to which the project promotes economic development, the creation or retention of jobs, and the stimulation of private sector investment and expansion.

L.1992,C.16,s.5.



Section 34:1B-7.15 - Payments To Economic Recovery Fund

34:1B-7.15. Payments to Economic Recovery Fund
6. Commencing with fiscal year 1992, the State Treasurer shall in each fiscal year pay from the General Fund to the Economic Recovery Fund, in accordance with a contract between the treasurer and the authority, an amount equivalent to the amount due to be paid in that State fiscal year to the State by the Port Authority of New York and New Jersey pursuant to the regional economic development agreement dated January 1, 1990 among the States of New York and New Jersey and the Port Authority of New York and New Jersey, provided that all such payments from the General Fund shall be subject to and dependent upon appropriations being made for such purposes by the Legislature.

L.1992,c.16,s.6.



Section 34:1B-7.16 - Contracts For Implementation Of Payment Arrangement

34:1B-7.16. Contracts for implementation of payment arrangement
7. The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in section 6 of this act. The contract or contracts shall commence with the State fiscal year beginning July 1, 1991 and shall provide for payment by the State Treasurer of the amount provided for in section 6 of this act. The contract or contracts shall contain terms and conditions as determined by the parties and shall, where appropriate, contain terms and conditions necessary and desirable to secure any bonds, notes and other obligations of the authority issued or incurred pursuant to this act, provided, however, that the incurrence of any obligation by the State under the contract or contracts, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.1992,c.16,s.7.



Section 34:1B-7.17 - Report To Governor, Legislature

34:1B-7.17. Report to Governor, Legislature
8. The authority shall report six months after the effective date of this section, and annually thereafter not later than September 15, to the Governor and the Legislature concerning the financing of projects currently under consideration and projects undertaken with moneys in the Economic Recovery Fund during the preceding fiscal year. The initial report and each annual report required under this section shall include a description of each project funded by such loans, guarantees, grants or other forms of financing as may be made available under section 4 of this act and a detailed analysis of the consideration given in each project to the factors set forth in section 5 of this act.

L.1992,c.16,s.8.



Section 34:1B-7.18 - Legislative Approval Of Certain Transactions

34:1B-7.18. Legislative approval of certain transactions
9. Notice of loans, guarantees, grants or other forms of financing for projects from such funds as may be made available under subsections a. and e. of section 4 of this act shall be submitted to the Legislature at least 30 days prior to the closing of any transaction but the transaction may proceed subsequent to that notice. Loans, guarantees, grants or other forms of financing for projects from such funds as may be made available under subsections b. and c. of section 4 of this act shall be submitted to the Legislature for approval at least 45 days prior to the closing of any transaction. If the Legislature takes no action within that period, the transaction shall be deemed to be approved.

L.1992,c.16,s.9.



Section 34:1B-7.19 - Definitions; Program Authorized

34:1B-7.19. Definitions; program authorized
10. a. The following words or terms as used in this section shall have the following meaning unless a different meaning clearly appears from the context:

"Small business enterprise" shall mean a business which has its principal place of business in this State, is independently owned and operated and meets all other qualifications as may be established in accordance with P.L.1987, c.55 (C.52:27H-21.7 et seq.).

"Special assistance small business enterprise" means (1) a small business enterprise having its principal place of business in a municipality in this State in which an urban enterprise zone has been established pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.), or (2) a small business enterprise having at least 50% of its employees who are economically disadvantaged individuals.

"Economically disadvantaged individual" means a person who (1) resides in a municipality in this State in which an urban enterprise zone has been established, or (2) has been unemployed or the recipient of public assistance benefits for a period of at least one year immediately prior to accepting employment with a special assistance small business enterprise.

b. The authority may, by resolution, establish a special assistance small business enterprise program for projects to be funded from the accounts established by section 4 of this act.

L.1992,c.16,s.10.



Section 34:1B-7.20 - Short Title

34:1B-7.20. Short title
1. Sections 1 through 10 of this 1993 amendatory and supplementary act shall be known and may be cited as the "Public School Capital Finance Assistance Act."

L.1993,c.102,s.1.



Section 34:1B-7.21 - Findings, Declarations

34:1B-7.21. Findings, declarations
2. The Legislature finds and declares that the northeastern region of the country and New Jersey, in particular, continues to be seriously affected by the national economic downturn; that public sector involvement to finance urgently needed projects through the Economic Recovery Fund, established pursuant to section 4 of P.L.1992, c.16 (C.34:1B-7.13), is necessary to stimulate growth and provide employment during this ongoing recessionary economy; that, as part of this program to boost economic growth in the State, it is essential to address the current estimated unmet need of two billion dollars for the renovation, repair, conversion, alteration and construction of school buildings in the State in order to provide safe and adequate pubic school buildings; that the limitations on the availability of funds from other sources has impaired the ability of school districts to go forward with financing necessary to complete repairs, renovations, alterations, conversions and construction of school buildings; that the lack of adequate buildings and facilities has seriously impeded the ability of school districts to provide a thorough and efficient system of education to all pupils as required by the State Constitution; and that the State cannot ignore its obligation to remedy conditions which jeopardize the health, safety and general welfare of our children.

L.1993,c.102,s.2.



Section 34:1B-7.22 - Definitions

34:1B-7.22. Definitions
3. As used in this act:



"Authority" means the New Jersey Economic Development Authority established by section 4 of P.L.1974, c.80 (C.34:1B-4);

"Commissioner" means the Commissioner of the Department of Education;



"Cost or costs" means the expenses incurred in connection with: the renovation, repair, alteration, construction, or conversion of any school building or any other project authorized under this 1993 amendatory and supplementary act; the acquisition and development of any real or personal property for use in connection with any project authorized under this 1993 amendatory and supplementary act, including any rights or interests therein; the execution of any agreements and franchises deemed by the authority to be necessary or useful and convenient in connection with any project authorized under this 1993 amendatory and supplementary act; the procurement of engineering, inspection, planning, legal, financial or other professional services, including the services of a bond registrar or an authenticating agent; the cost of issuance of bonds, including any interest or discount thereon; the administrative, organizational, operating or other expenses incident to the financing, completion and placing into service of projects authorized under this 1993 amendatory and supplementary act; the establishment of a reserve fund or funds for working capital, operating, maintenance or replacement expenses and for the payment or security of principal or interest on bonds, as the authority may determine; and reimbursement to any fund of the State of moneys which may have been transferred or advanced therefrom to any fund created by this act, or of any moneys which may have been expended therefrom for or in connection with any project authorized under this 1993 amendatory and supplementary act;

"Department" means the Department of Education;



"Project" means any work which is necessary for the construction, renovation, repair, alteration or conversion of a public school building by the school district;

"Public school" means a school, under collegiate grade, which is operated by a school district;

"School building" means any structure, building, or facility used wholly or in part for academic purposes by a school district; and

"School district" means any local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes and any county special services or county vocational school districts established pursuant to chapter 46 or chapter 54 of Title 18A of the New Jersey Statutes.

L.1993,c.102,s.3.



Section 34:1B-7.23 - "Public School Facilities Code Compliance Loan Fund"

34:1B-7.23."Public School Facilities Code Compliance Loan Fund"

4. a. The authority shall establish and maintain a special nonlapsing revolving fund to be known as the "Public School Facilities Code Compliance Loan Fund," hereinafter the "compliance fund," which shall be credited with: (1) the $25 million allocated from the Economic Recovery Fund pursuant to paragraph (1) of subsection d. of section 4 of P.L.1992, c.16 (C.34:1B-7:13); (2) any moneys that shall be received by the authority from the repayment of loans made from the compliance fund and interest thereon; and (3) any other moneys which the authority determines to deposit therein.

b. The authority may use the moneys in the compliance fund to finance not less than 25%, and not more than 50%, of the total cost of any project, in accordance with the criteria set forth in this section, for the purpose of providing low-interest loans to school districts, to finance the renovation, repair or other alteration of existing school buildings, the construction of new school buildings or the conversion of existing school buildings to other instructional purposes, if such renovation, repair, alteration, construction or conversion is required to bring buildings that, at the time of application, do not meet State health and safety code requirements, into compliance with those requirements.

c. Upon application by a school district for a low-interest loan, the commissioner is authorized and empowered to determine whether the renovations, repairs, alterations, conversion or construction are necessary to meet State health and safety code requirements. If the commissioner determines that such work is necessary, the commissioner shall certify that the school district is eligible for a low-interest loan pursuant to this section to finance the renovation, repair, alteration, conversion or construction described in the application.

d. (1) Upon certification, the commissioner shall waive the holding of a referendum or the requirement for approval by a board of school estimate pursuant to subsection (d) of N.J.S.18A:20-4.2 or N.J.S.18A:24-5 et seq., as the case may be, or the requirement for approval of the project by a capital projects control board pursuant to P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as appropriate, and the school district may, upon receiving the certification and waiver, apply to the authority for a loan pursuant to this section. The terms of the loan and the repayment schedule shall be established by the authority. The repayments to the authority by the school districts shall be treated as net debt service by the school districts for school aid purposes. In addition to the amount of taxes determined by the legal voters of the district at the annual school election, the secretary of the board of education shall certify the amount required for the repayment of the interest and principal of the loan in the same manner required for interest and debt redemption charges pursuant to N.J.S.18A:22-33, and the amount so certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the school district for such purposes.

(2) All repayments, and interest thereon, shall be deposited by the authority in the compliance fund, for use in the manner provided for in this section, except insofar as the authority may direct that such amounts be deposited in the small projects fund established pursuant to section 7 of P.L.1993, c.102 (C.34:1B-7.25).

(3) Notwithstanding any provision of this section to the contrary, on and after the effective date of P.L.1996, c.48 (C.34:1B-7.23a et al.), any loan repayments and interest thereon on deposit or deposited into the compliance fund shall be paid by the authority to the State Treasurer for deposit into the General Fund of the State, provided that the payment does not violate any existing agreement of the authority with bondholders.

e. The authority, in consultation with the commissioner shall, in determining whether to grant approval of any loan application pursuant to this section, take into consideration the severity of the need for the particular project, the ability of the school district to begin and complete the project in an expeditious manner, the ability of the school district to proceed with the funding of the balance of the funds for the project, and the extent to which the approval of the project contributes to the equable distribution of moneys in the compliance fund.

f. The balance of the moneys needed for a project for which an application for a loan is made pursuant to this section may be funded by the school district by: (1) the issuance of bonds, or other borrowing, excluding lease-purchase agreements, pursuant to the provisions of subsection (d) of N.J.S.18A:20-4.2, N.J.S.18A:24-5 et seq., or P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as appropriate; except that the commissioner shall waive the holding of a referendum or the requirement for approval by a board of school estimate pursuant to subsection (d) of N.J.S.18A:20-4.2, or N.J.S.18A:24-5 et seq., as the case may be, or the requirement for approval of the project by a capital projects control board pursuant to P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as appropriate; (2) borrowing from the "Public Schools Small Projects Loan Assistance Fund" established pursuant to section 7 of P.L.1993, c.102 (C.34:1B-7.25), if the total cost of the project does not exceed $5,000,000, and in any such case the commissioner shall waive the holding of a referendum or the requirement for approval by a board of school estimate pursuant to subsection (d) of N.J.S.18A:20-4.2 or N.J.S.18A:24-5 et seq., as the case may be, or approval of the project by a capital projects control board pursuant to P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as appropriate; (3) moneys of the school district not necessary for the completion of any other specific projects; and (4) any other lawful source; except that no project funded or approved to be funded by school district bonds authorized, pursuant to law, prior to December 31, 1992 shall be funded pursuant to P.L.1993, c.102 (C.34:1B-7.20 et al.).

g. Any school district shall be eligible to receive additional loans pursuant to this section even if the district has received a previous loan; provided that those additional loans are in conformity with the selection criteria established pursuant to this section.

h. Net earnings received from the investment or deposit of moneys in the compliance fund by the authority shall be redeposited in the fund for use for the purposes of this section.

L.1993,c.102,s.4; amended 1996, c.48, s.1.



Section 34:1B-7.24 - "Public School Facilities Loan Assistance Fund"

34:1B-7.24. "Public School Facilities Loan Assistance Fund"

5. a. The authority shall establish and maintain a special nonlapsing revolving fund to be known as the "Public School Facilities Loan Assistance Fund," hereinafter the "facilities fund," which shall be credited with: (1) not less than $105,000,000 from the amount of capital funding appropriated for school facilities pursuant to the annual appropriations act for the State fiscal year ending June 30, 1994, P.L.1993 c.155 ; (2) the $20,000,000 allocated from the Economic Recovery Fund pursuant to paragraph (2) of subsection d. of section 4 of P.L.1992, c.16 (C.34:1B-7.13); (3) any moneys that shall be received by the authority from the repayment of loans made from the facilities fund and interest thereon; and (4) any other moneys which the authority determines to deposit therein.

b. The authority may use the moneys in the facilities fund to provide for low interest loans to finance not less than 25%, and not more than 50%, of the total cost of any project, in accordance with the criteria set forth in this section, for the purpose of renovation, repair or other alteration of existing school buildings, for construction of new school buildings or for the conversion of existing school buildings to other instructional purposes, whether or not that renovation, repair, alteration, construction or conversion is required to bring buildings that, at the time of application do not meet State health and safety code requirements, into compliance with those requirements.

c. Upon application by any school district to the authority for a loan to be made pursuant to subsection b. of this section, the authority shall, in consultation with the commissioner, determine whether to grant approval for the loan based upon the appropriate authorization for the loan pursuant to subsection (d) of N.J.S.18A:20-4.2, or the project pursuant to P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as the case may be, the relationship of the project to the enhancement of the school's academic programs, the ability of the school district to begin and complete the project in an expeditious manner, the ability of the school district to proceed with the funding of the balance of the moneys needed for the project, and the extent to which approval of the project would contribute to the equable distribution of moneys in the facilities fund.

d. The balance of the moneys needed for a project for which an application for a loan is made pursuant to subsection b. of this section may be funded by the school district by: (1) the issuance of bonds, or other borrowing, excluding lease-purchase agreements, pursuant to the provisions of subsection (d) of N.J.S.18A:20-4.2, N.J.S.18A:24-5 et seq., or P.L.1991, c.139 (C.18A:7A-46.1 et seq.) as appropriate; (2) if the borrowing of money or the issuance of bonds is authorized pursuant to subsection (d) of N.J.S.18A:20-4.2 or N.J.S.18A:24-5 et seq., as the case may be, or if the project is approved pursuant to P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as appropriate, borrowing from the "Public Schools Small Projects Loan Assistance Fund" established pursuant to section 7 of P.L.1993, c.102 (C. 34:1B-7.25), if the total cost of the project does not exceed $5,000,000; (3) moneys of the school district not necessary for the completion of any other specific projects; and (4) any other lawful source; except that no project funded or approved to be funded by school district bonds authorized, pursuant to law, prior to December 31, 1992 shall be funded pursuant to P.L.1993, c.102 (C.34:1B-7.20 et al.).

e. (1) The authority shall establish the terms of the loan which shall include, but not be limited to, the rate of interest, a schedule for drawing down loan funds, and a repayment schedule. The repayments shall be treated by the school district as net debt service for school aid purposes. In addition to the amount of taxes determined by the legal voters of the district at the annual school election, the secretary of the board of education shall certify the amount required for the repayment of the interest and principal of the loan in the same manner required for interest and debt redemption charges pursuant to N.J.S.18A:22-33, and the amount so certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the school district for such purposes.

(2) All repayments, and interest thereon, shall be deposited by the authority in the facilities fund for use in the manner provided for in this section, except insofar as the authority may direct that such amounts be deposited in the small projects fund established pursuant to section 7 of P.L.1993, c.102 (C.34:1B-7.25).

(3) Notwithstanding any provision of this section to the contrary, on and after the effective date of P.L.1996, c.48 (C.34:1B-7.23a et al.), any loan repayments and interest thereon on deposit or deposited into the facilities fund shall be paid by the authority to the State Treasurer for deposit into the General Fund of the State, provided that the payment shall not violate any existing agreement of the authority with bondholders.

f. Net earnings received from the investment or deposit of moneys in the facilities fund by the authority shall be redeposited in the fund for use for the purposes of this section.

L.1993,c.102,s.5; amended 1996, c.48, s.2.



Section 34:1B-7.25 - Issuance Of Bonds; "Public Schools Small Projects Loan Assistance Fund"

34:1B-7.25. Issuance of bonds; "Public Schools Small Projects Loan Assistance Fund"
7. a. The New Jersey Economic Development Authority is authorized to issue bonds, in an aggregate amount not exceeding $100,000,000, the proceeds from which shall be used to provide matching funds to assist in the financing of school district projects in accordance with the provisions of this section. The bonds so issued shall be secured by the repayment by school districts of loans made pursuant to this 1993 amendatory and supplementary act, or, in the case of default on any such loan repayment, by the school facilities financing bond reserve established pursuant to section 6 of this 1993 amendatory and supplementary act.

b. The authority shall establish and maintain a special nonlapsing revolving fund to be known as the "Public Schools Small Projects Loan Assistance Fund," hereinafter the "small projects fund," which shall be credited with: (1) the proceeds of the sale of bonds pursuant to subsection a. of this section; (2) any moneys that shall be received by the authority from the repayment of loans made from the small projects fund and interest thereon; and (3) any other moneys which the authority determines to deposit therein.

c. The authority shall use the monies in the small projects fund exclusively for: (1) matching funds to provide market rate loans to school districts to finance an amount up to the remaining balance of the cost of a project approved for funding from the compliance fund pursuant to section 4 of this 1993 amendatory and supplementary act or from the facilities fund pursuant to section 5 of this 1993 amendatory and supplementary act, whether or not the project is required to bring the buildings that, at the time of application do not meet State health and safety code requirements, into compliance with those requirements; provided that the total cost of the project, including moneys received from the compliance fund or the facilities fund, does not exceed $5,000,000; and (2) payment of any principal, interest, premium and expenses incurred in connection with the bonds issued pursuant to subsection a. of this section.

d. (1) The authority shall establish the terms of the market rate loans which shall include, but not be limited to, the actual rate of interest, a schedule for drawing down loan funds, and the repayment schedule for the loans. The repayments shall be treated by the school district as net debt service for school aid purposes. In addition to the amount of taxes determined by the legal voters of the district at the annual school election, the secretary of the board of education shall certify the amount required for the repayment of the interest and principal of the loan in the same manner required for interest and debt redemption charges pursuant to N.J.S.18A:22-33, and the amount so certified shall be included in the taxes assessed, levied and collected in the municipality or municipalities comprising the school district for such purposes.

(2) All repayments, and interest thereon, shall be deposited by the authority in the small projects fund for use in the manner provided for in this section.

e. Net earnings received from the investment or deposit of monies in the small projects fund by the authority shall be redeposited in the fund for use for the purposes of this section.

L.1993,c.102,s.7.



Section 34:1B-7.26 - Preliminary Approval Of Loan Application

34:1B-7.26. Preliminary approval of loan application
8. In the case of a school district that has applied for any loan pursuant to this 1993 amendatory and supplementary act, and that is required to seek authorization for the issuance of bonds, or for other borrowing, or for a project involving the issuance of bonds or other borrowing pursuant to the provisions of subsection (d) of N.J.S.18A:20-4.2, N.J.S.18A:24-5 et seq., or P.L.1991, c.139 (C.18A:7A-46.1 et seq.), as the case may be, or a waiver of any such requirement, as appropriate, the authority may grant preliminary approval of that application, provided that final approval of the application shall be conditioned upon the granting of the appropriate approval to the school district, or the waiver thereof, within a time period to be determined by the authority and stated, in writing, as part of the preliminary approval. No monies shall be disbursed for any project under this 1993 amendatory and supplementary act until final approval of the pertinent application is granted.

L.1993,c.102,s.8.



Section 34:1B-7.27 - Adoption Of Rules, Taking Administrative Action

34:1B-7.27. Adoption of rules, taking administrative action
10. The authority is hereby empowered and directed to adopt summarily any rule, and to take any administrative action whatsoever, necessary to effectuate the purposes of this 1993 amendatory and supplementary act without being subject to the provisions or requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that any rules and regulations so adopted shall be filed with the Secretary of State and shall provide for the prompt publication of the rules and regulations after the filing of same.

L.1993,c.102,s.10.



Section 34:1B-7.28 - Short Title

34:1B-7.28. Short title
1. This act shall be known and may be cited as the "New Jersey Boat Industry Loan Guarantee Fund Act."

L.1993,c.358,s.1.



Section 34:1B-7.29 - Findings, Declarations

34:1B-7.29. Findings, declarations
2. The Legislature finds and declares that the regional and national economic downturn which began in late 1989 continues to negatively affect the State, resulting in an alarming number of layoffs in all sectors of the economy; that during this period, one of the hardest hit sectors of the New Jersey economy has been its boat building industry, especially that portion of the industry involved in the construction and distribution of luxury boats; that the reason for this slide in the luxury boat building industry, in addition to the slumping regional economy, has been the drastic fiscal impact of the 10% federal excise tax on the sale of new boats costing over $100,000, imposed in January 1991; that this federal excise tax has further exacerbated these negative economic effects, resulting in a 75% reduction in new boat sales and a similar reduction in the boat building labor force; that while the repeal of the federal excise tax on luxury boats is expected to provide New Jersey's boat building industry with a necessary spark, the industry will still need additional financial assistance to fully recover, having been drained over the past three years of the liquidity necessary to meet payrolls and purchase materials needed to substantially increase production and respond to a three year pent-up demand; that it is in the public interest to establish a program administered by the New Jersey Economic Development Authority designed to provide loan guarantees to manufacturers, assemblers and distributors of luxury boats in New Jersey; and that such a program should be developed through the use of moneys made available for such purposes pursuant to the "Economic Recovery Fund Act," P.L.1992, c.16 (C.34:1B-7.10 et seq.), and any other moneys made available to the authority.

L.1993,c.358,s.2.



Section 34:1B-7.30 - Definitions

34:1B-7.30. Definitions
3. As used in this act:



"Authority" means the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Boat" means a vessel or watercraft, other than a personal watercraft or sea plane on the water, used or capable of being used as a means of transportation on water, which may be temporarily or permanently equipped with machinery for propulsion.

"Boat manufacturer or distributor" means an independently owned and operated business which: (1) manufactures, assembles or distributes boats in this State the retail value of which is at least $100,000 each, or manufactures or provides marine products in this State for such boats and (2) prior to January 1, 1991, manufactured, assembled or distributed boats in this State the retail value of which was at least $100,000 each, or manufactured or provided marine products in this State for such boats.

"Cost" means the expenses incurred in connection with the operation of a boat manufacturer or distributor, which can be reasonably expected to be recovered through the financing of the operation, and which shall include, but need not be limited to, the costs of planning, fixed assets, materials, working capital, floor plan funding and any other costs determined by the authority to be necessary to carry out the purposes of this act.

"Fixed assets" means any real property, interests in real property, plant, equipment, and other assets commonly accepted as fixed assets.

"Marine products" means those parts and materials utilized in the design, construction and maintenance of boats, which shall include, but need not be limited to, parts and materials used in boat engines, generators, transmissions, exhaust systems and electrical, plumbing, heating and cooling systems, except that marine products shall not include any oil or oil-based products or materials.

"Participating bank" means a State- or federally-chartered bank, savings bank or savings and loan association, or a bank organized under the laws of a foreign government, deemed eligible by the authority for participation in the program.

"Program" means the "New Jersey Boat Industry Loan Guarantee Program" established by the authority pursuant to section 4 of this act.

"Working capital" means those liquid capital assets other than fixed assets.



L.1993,c.358,s.3.



Section 34:1B-7.31 - "New Jersey Boat Industry Loan Guarantee Program" Established

34:1B-7.31. "New Jersey Boat Industry Loan Guarantee Program" established
4. The New Jersey Economic Development Authority shall establish a "New Jersey Boat Industry Loan Guarantee Program" to provide loan guarantees for boat manufacturers or distributors in the State.

L.1993,c.358,s.4.



Section 34:1B-7.32 - "New Jersey Boat Industry Loan Guarantee Fund"

34:1B-7.32. "New Jersey Boat Industry Loan Guarantee Fund"
5. a. To implement the program, the authority shall establish and maintain a special revolving fund to be known as the "New Jersey Boat Industry Loan Guarantee Fund," hereinafter the "guarantee fund," which shall be credited with: (1) an amount from the Economic Recovery Fund established pursuant to section 3 of P.L.1992, c.16 (C.34:1B-7.12) which the authority determines is necessary to effectively implement the program, within the limits of funding available from the Economic Recovery Fund; (2) any moneys that shall be received by the authority from the repayment of the moneys in the guarantee fund used to provide loan guarantees pursuant to this act and interest thereon; and (3) other moneys of the authority, including but not limited to, any moneys available from other business assistance programs administered by the authority which it is authorized and determines to deposit therein.

b. The authority shall use the moneys in the guarantee fund to: (1) enter, within six years of the effective date of this act, into loan guarantee agreements with participating banks and boat manufacturers or distributors qualified pursuant to subsection d. of this section, to guarantee up to 90 percent of the loans or lines of credit provided by participating banks, in accordance with section 7 of this act; and (2) defray the administrative expenses of the authority in carrying out the purposes and provisions of this act.

c. Applications for loan guarantees under this act shall be submitted by boat manufacturers or distributors in a form and manner determined by the authority. Upon application by a boat manufacturer or distributor for a loan guarantee pursuant to this section, the authority, in consultation with the Office of Labor Statistics in the Division of Planning and Research of the Department of Labor, shall determine whether the loan for which the application for a loan guarantee has been submitted is expected to result in a net increase in the number of jobs provided to New Jersey residents in the State, which may include the re-employment of personnel temporarily discharged by the boat manufacturer or distributor during the years 1990 through 1993, inclusive. If it is determined by the authority that the loan is likely to meet this goal, the authority shall certify that the boat manufacturer or distributor is eligible to receive a loan guarantee pursuant to this section.

d. In evaluating a loan guarantee application submitted by a boat manufacturer or distributor and certified as eligible by the authority pursuant to subsection c. of this section, the authority shall place primary emphasis on the applicant's record of profitability and financial stability prior to January 1, 1991, and on projections by the applicant, including the data and assumptions forming the basis thereof, of recovered profitability and financial stability over the term of the loan guarantee. The portion of the direct loans or lines of credit provided by participating banks may be guaranteed by the authority pursuant to section 7 of this act only if an eligible boat manufacturer or distributor has been qualified therefor by demonstrating to the satisfaction of the authority that the eligible boat manufacturer or distributor has the ability, reputation and credit-worthiness necessary to reach a market and generate sales.

e. No loan guarantee entered into pursuant to this section shall be for a period of more than five years. Upon expiration of the period of all loan guarantees entered into pursuant to this act, all repayments, and interest thereon, and all moneys remaining in the guarantee fund shall be credited to and deposited in the "Economic Recovery Fund," established pursuant to section 3 of P.L.1992, c.16 (C.34:1B-7.12) for any of the purposes thereof.

f. Moneys in the guarantee fund may be invested in such obligations as the authority may approve and, except as otherwise provided in subsection e. of this section, net earnings received from the investment or deposit of moneys in the guarantee fund by the authority shall be redeposited in the guarantee fund for use for the purposes of this act.

L.1993,c.358,s.5.



Section 34:1B-7.33 - Establishment Of Reserves

34:1B-7.33. Establishment of reserves
6. The authority shall establish sufficient reserves and liquid reserves to provide a sufficient and actuarially sound basis for its pledges contained in any loan guarantee agreement entered into pursuant to this act.

L.1993,c.358,s.6.



Section 34:1B-7.34 - Agreements

34:1B-7.34. Agreements
7. The authority shall enter into agreements with participating banks and boat manufacturers or distributors qualified pursuant to subsection d. of section 5 of this act to use the moneys from the guarantee fund to guarantee direct loans or revolving lines of credit provided by participating banks to finance the costs of such qualified boat manufacturers or distributors. The agreements shall provide that the loans or lines of credit for financing the costs of eligible boat manufacturers or distributors shall come from participating banks. The agreements shall also provide for any other terms or conditions which the authority and the participating banks stipulate to as being necessary or desirable to make loans, establish and extend lines of credit, guarantee loans and otherwise effectuate the purpose of the program.

L.1993,c.358,s.7.



Section 34:1B-7.35 - Report To Governor, Legislature

34:1B-7.35. Report to Governor, Legislature
8. Within fifteen months following the effective date of this act, and on or before February 15 of each succeeding year in which a loan guarantee agreement entered into under this act is in effect, the authority shall prepare a report on the program. The report may be issued separately, or in combination with the reports required by law on financial assistance to boat manufacturers or distributors in this State, and shall include, but need not be limited to, a description of the demand for the program from eligible and qualified boat manufacturers and distributors and participating banks, the efforts made by the authority to promote the program, the total amount of loan guarantees approved by the authority pursuant to the program and an assessment of the effectiveness of the program in meeting the goals of this act. The authority shall submit its report to the Governor and the Legislature, including therein any recommendations for legislation to improve the effectiveness of the program.

L.1993,c.358,s.8.



Section 34:1B-7.36 - Rules, Regulations

34:1B-7.36. Rules, regulations
9. The authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to effectuate the purposes of this act. In developing procedures and forms to be used in connection with the application for and approval of loan guarantees pursuant to this act, the authority shall consider the special needs and problems of boat manufacturers and distributors in the State.

L.1993,c.358,s.9.



Section 34:1B-7.37 - Short Title

34:1B-7.37. Short title
1. This act shall be known and may be cited as the "New Jersey Emerging Technology and Biotechnology Financial Assistance Act."

L.1995,c.137,s.1.



Section 34:1B-7.38 - Findings, Declarations

34:1B-7.38. Findings, declarations
2. The Legislature finds and declares that:



a. Biotechnology is an emerging technology that holds great promise for designing living organisms that can be used for the treatment of diseases, and improvements to plants and animals, and to otherwise provide for exceptional advances for the betterment of living things;

b. The development and support of biotechnology is especially important in light of the long-established pharmaceutical industry in the State, the many related university research programs on biotechnology, and the sizable investment, to date, of State funds in academic "centers of excellence," and is also vital to the fulfillment of certain responsibilities of the New Jersey Commission on Science and Technology;

c. In order for society to appreciate the anticipated potential rewards from emerging technology and biotechnology research, private industry must have access to sufficient financial resources to conduct research and transfer research discoveries into viable, commercial products;

d. As an emerging technology, biotechnology, the biotechnology industry, and the industry's required concomitant facilities face significant obstacles in obtaining financial assistance because of the perceived risk of investing in such new ventures;

e. Because of the substantial employment opportunities that could be created by successful emerging technology and biotechnology industries and the resulting importance of such industries to the State's economic base, the State can best stimulate and encourage private investment in emerging technology and biotechnology by directing the New Jersey Economic Development Authority to provide financial assistance to emerging technology and biotechnology companies located in the State;

f. In considering how to best allocate its resources pursuant to this act, the authority should give due consideration to further supporting emerging technology or biotechnology joint ventures by providing economic development funds and assistance to help stimulate growth in disadvantaged urban areas of the State, where public-private partnerships have already been formed, or will be formed, to promote emerging technology and biotechnology research and product development initiatives.

L.1995,c.137,s.2.



Section 34:1B-7.39 - Definitions Relative To Emerging Technology, Biotechnology.

34:1B-7.39. Definitions relative to emerging technology, biotechnology.
3. As used in this act:

"Authority" means the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4);

"Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge;

"Biotechnology company" means a person, whose headquarters or base of operations is located in New Jersey, engaged in the research, development, production, or provision of biotechnology for the purpose of developing or providing products or processes for specific commercial or public purposes, including but not limited to, medical, pharmaceutical, nutritional, and other health-related purposes, agricultural purposes, and environmental purposes, or a person, whose headquarters or base of operations is located in New Jersey, engaged in providing services or products necessary for such research, development, production, or provision;

"Cost" means the expenses incurred in connection with the operation of an emerging technology or biotechnology company in the State and shall include, but need not be limited to, the expenses of fixed assets, such as the construction, acquisition and development of real estate, materials, start-up, tenant fit-out, working capital, and any other expenses determined by the authority to be necessary to carry out the purposes of this act;

"Emerging technology company" means a person, whose headquarters or base of operations is located in New Jersey, and who employs some combination of the following: highly educated or trained managers and workers, or both, employed in New Jersey who use sophisticated scientific research service or production equipment, processes or knowledge to discover, develop, test, transfer or manufacture a product or service;

"Financial institution" means an individual or organization deemed eligible by the authority for participation in the program and shall include, but need not be limited to, State-chartered or federally-chartered banks, savings banks or savings and loan associations, banks organized under the laws of a foreign government, private individuals, insurance companies, landlords, finance companies and venture capitalists;

"Fixed assets" means any real property, interests in real property, plant, equipment, and any other assets commonly accepted as fixed assets;

"Program" means the "New Jersey Emerging Technology and Biotechnology Financial Assistance Program" established by the authority pursuant to section 4 of this act; and

"Working capital" means those liquid capital assets other than fixed assets.

L.1995,c.137,s.3.



Section 34:1B-7.40 - "New Jersey Emerging Technology And Biotechnology Financial Assistance Program" Established

34:1B-7.40. "New Jersey Emerging Technology and Biotechnology Financial Assistance Program" established
4. The authority shall establish a "New Jersey Emerging Technology and Biotechnology Financial Assistance Program" to stimulate increased financing to help fund the costs incurred by new or expanding emerging technology and biotechnology companies in the State.

L.1995,c.137,s.4.



Section 34:1B-7.41 - "New Jersey Emerging Technology And Biotechnology Financial Assistance Fund"

34:1B-7.41. "New Jersey Emerging Technology and Biotechnology Financial Assistance Fund"
5. a. To implement the program, the authority shall establish and maintain a special account to be known as the "New Jersey Emerging Technology and Biotechnology Financial Assistance Fund," hereinafter the "assistance fund," which shall be credited with: (1) an amount from the Economic Recovery Fund established pursuant to section 3 of P.L.1992, c.16 (C.34:1B-7.12) which the authority determines is necessary to effectively implement the program, within the limits of funding available from the Economic Recovery Fund; (2) any moneys that shall be received by the authority from the repayment of the moneys in the assistance fund used to provide financial assistance pursuant to this act and interest thereon; (3) other moneys of the authority, including but not limited to, any moneys available from other business assistance programs administered by the authority which it determines to deposit therein; and (4) any appropriation made by the Legislature to effectuate the purposes of this act.

b. The authority shall use the moneys in the assistance fund to: (1) provide or participate in the provision of financial assistance to emerging technology or biotechnology companies deemed approved pursuant to section 6 of this act, which assistance may include, but need not be limited to, loan guarantees and assistance in establishing lines of credit, real estate development assistance, and technical advice on locating private and public sources of funding; and (2) defray the administrative expenses of the authority in carrying out the purposes and provisions of this act.

c. The maximum amount and term of a loan, line of credit or other form of financial assistance made pursuant to this act shall be determined by the authority.

d. Moneys in the assistance fund may be invested in such obligations as the authority may approve and net earnings received from the investment or deposit of moneys in the assistance fund by the authority shall be redeposited in the assistance fund for use for the purposes of this act.

e. The authority shall establish sufficient reserves and liquid reserves to provide a sufficient and actuarially sound basis for its pledges contained in any financial assistance agreement entered into pursuant to this act.

f. The authority is authorized to disburse moneys in the assistance fund for purposes unrelated to this act if, for a period of at least three years, no moneys are disbursed from the assistance fund for the purposes set forth pursuant to this act.

L.1995,c.137,s.5.



Section 34:1B-7.42 - Applications For Money From Fund; Criteria; Agreements.

34:1B-7.42 Applications for money from fund; criteria; agreements.

6. a. Applications for money from the assistance fund established under this act shall be submitted by emerging technology or biotechnology companies in a form and manner determined by the authority. The authority shall approve or disapprove applications pursuant to the criteria developed pursuant to subsection c. of this section, and may employ any institution of higher education in this State in the approval process.

b. The authority shall enter into written agreements with emerging technology or biotechnology companies approved for financial assistance pursuant to this act, and, as appropriate, with financial institutions concerning the type, amount and terms of the financial assistance provided.

c. The authority shall, in consultation with the Department of Commerce and Economic Development, the New Jersey Commission on Science and Technology and any institution of higher education in New Jersey, develop criteria for the approval or disapproval of applications submitted pursuant to subsection a. of this section. Such criteria shall include, but need not be limited to, an evaluation of the emerging technology or biotechnology company's actual or potential scientific and technological viability, a determination that the emerging technology or biotechnology company's principal products or services are sufficiently innovative to provide a competitive advantage, a determination that the proposed financial assistance will result in significant growth in permanent, full-time employment in the State, a determination that the emerging technology or biotechnology company has been unable to secure financial assistance on affordable terms from conventional sources, a determination that the financial assistance provided pursuant to this act demonstrates the prospect of a high rate of return on investment, and the extent to which the applicant's proposed or expanded activities will enhance or diversify the State's capacity and competitiveness in the field of emerging technology or biotechnology.

d. The Department of Commerce and Economic Development and the authority may promote economic development in disadvantaged urban areas of the State, where emerging technology or biotechnology joint ventures have been or will be established.

L.1995, c.137, s.6.



Section 34:1B-7.42A - Corporation Business Tax Benefit Certificate Transfer Program.

34:1B-7.42a Corporation business tax benefit certificate transfer program.

1. a. The New Jersey Economic Development Authority shall establish within the New Jersey Emerging Technology and Biotechnology Financial Assistance Program established pursuant to P.L.1995, c.137 (C.34:1B-7.37 et seq.), a corporation business tax benefit certificate transfer program to allow new or expanding emerging technology and biotechnology companies in this State with unused amounts of research and development tax credits otherwise allowable which cannot be applied for the credit's tax year due to the limitations of subsection b. of section 1 of P.L.1993, c.175 (C.54:10A-5.24) and unused net operating loss carryover pursuant to subparagraph (B) of paragraph (6) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4), to surrender those tax benefits for use by other corporation business taxpayers in this State, provided that the taxpayer receiving the surrendered tax benefits is not affiliated with a corporation that is surrendering its tax benefits under the program established under P.L.1997, c.334. For the purposes of this section, the test of affiliation is whether the same entity directly or indirectly owns or controls 5% or more of the voting rights or 5% or more of the value of all classes of stock of both the taxpayer receiving the benefits and a corporation that is surrendering the benefits. The tax benefits may be used on the corporation business tax returns to be filed by those taxpayers in exchange for private financial assistance to be provided by the corporation business taxpayer that is the recipient of the corporation business tax benefit certificate to assist in the funding of costs incurred by the new or expanding emerging technology and biotechnology company.

b.The authority, in cooperation with the Division of Taxation in the Department of the Treasury, shall review and approve applications by new or expanding emerging technology and biotechnology companies in this State with unused but otherwise allowable carryover of research and development tax credits pursuant to section 1 of P.L.1993, c.175 (C.54:10A-5.24), and unused but otherwise allowable net operating loss carryover pursuant to paragraph (6) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4), to surrender those tax benefits in exchange for private financial assistance to be made by the corporation business taxpayer that is the recipient of the corporation business tax benefit certificate in an amount equal to at least 80% of the amount of the surrendered tax benefit. Provided that the amount of the surrendered tax benefit for a surrendered research and development tax credit carryover is the amount of the credit, and provided that the amount of the surrendered tax benefit for a surrendered net operating loss carryover is the amount of the loss multiplied by the new or expanding emerging technology or biotechnology company's anticipated allocation factor, as determined pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6) for the tax year in which the benefit is transferred and subsequently multiplied by the corporation business tax rate provided pursuant to subsection (c) of section 5 of P.L.1945, c.162 (C.54:10A-5). The authority shall be authorized to approve the transfer of no more than $60,000,000 of tax benefits in a State fiscal year. If the total amount of transferable tax benefits requested to be surrendered by approved applicants exceeds $60,000,000 for a State fiscal year, the authority, in cooperation with the Division of Taxation in the Department of the Treasury, shall not be authorized to approve the transfer of more than $60,000,000 for that State fiscal year and shall allocate the transfer of tax benefits by approved companies using the following method:

(1)an eligible applicant with $250,000 or less of transferable tax benefits shall be authorized to surrender the entire amount of its transferable tax benefits;

(2)an eligible applicant with more than $250,000 of transferable tax benefits shall be authorized to surrender a minimum of $250,000 of its transferable tax benefits;

(3)(Deleted by amendment, P.L.2009, c.90.)

(4)an eligible applicant with more than $250,000 shall also be authorized to surrender additional transferable tax benefits determined by multiplying the applicant's transferable tax benefits less the minimum transferable tax benefits that company is authorized to surrender under paragraph (2) of this subsection by a fraction, the numerator of which is the total amount of transferable tax benefits that the authority is authorized to approve less the total amount of transferable tax benefits approved under paragraphs (1), (2), and (5) of this subsection and the denominator of which is the total amount of transferable tax benefits requested to be surrendered by all eligible applicants less the total amount of transferable tax benefits approved under paragraphs (1), (2), and (5) of this subsection;

(5)The authority shall establish the boundaries for three innovation zones to be geographically distributed in the northern, central, and southern portions of this State. Of the $60,000,000 of transferable tax benefits authorized for each State fiscal year, $10,000,000 shall be allocated for the surrender of transferable tax benefits exclusively by new and expanding emerging technology and biotechnology companies that operate within the boundaries of the innovation zones, except that any portion of the $10,000,000 that is not so approved shall be available for that State fiscal year for the surrender of transferable tax benefits by new and expanding emerging technology and biotechnology companies that do not operate within the boundaries of an innovation zone.

If the total amount of transferable tax benefits that would be authorized using the above method exceeds $60,000,000 for a State fiscal year, then the authority, in cooperation with the Division of Taxation in the Department of the Treasury, shall limit the total amount of tax benefits authorized to be transferred to $60,000,000 by applying the above method on an apportioned basis.

For purposes of this section transferable tax benefits include an eligible applicant's unused but otherwise allowable carryover of net operating losses multiplied by the applicant's anticipated allocation factor as determined pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6) for the tax year in which the benefit is transferred and subsequently multiplied by the corporation business tax rate as provided in subsection (c) of section 5 of P.L.1945, c.162 (C.54:10A-5) plus the total amount of the applicant's unused but otherwise allowable carryover of research and development tax credits. An eligible applicant's transferable tax benefits shall be limited to net operating losses and research and development tax credits that the applicant requests to surrender in its application to the authority and shall not, in total, exceed the maximum amount of tax benefits that the applicant is eligible to surrender.

No application for a corporation business tax benefit transfer certificate shall be approved in which the new or expanding emerging technology or biotechnology company (1) has demonstrated positive net operating income in any of the two previous full years of ongoing operations as determined on its financial statements issued according to generally accepted accounting standards endorsed by the Financial Accounting Standards Board; or (2) is directly or indirectly at least 50 percent owned or controlled by another corporation that has demonstrated positive net operating income in any of the two previous full years of ongoing operations as determined on its financial statements issued according to generally accepted accounting standards endorsed by the Financial Accounting Standards Board or is part of a consolidated group of affiliated corporations, as filed for federal income tax purposes, that in the aggregate has demonstrated positive net operating income in any of the two previous full years of ongoing operations as determined on its combined financial statements issued according to generally accepted accounting standards endorsed by the Financial Accounting Standards Board.

The maximum lifetime value of surrendered tax benefits that a corporation shall be permitted to surrender pursuant to the program is $15,000,000. Applications must be received on or before June 30 of each State fiscal year.

The authority, in consultation with the Division of Taxation, shall establish rules for the recapture of all, or a portion of, the amount of a grant of a corporation business tax benefit certificate from the new or expanding emerging technology and biotechnology company having surrendered tax benefits pursuant to this section in the event the taxpayer fails to use the private financial assistance received for the surrender of tax benefits as required by this section or fails to maintain a headquarters or a base of operation in this State during the five years following receipt of the private financial assistance; except if the failure to maintain a headquarters or a base of operation in this State is due to the liquidation of the new or expanding emerging technology and biotechnology company.

c.The authority, in cooperation with the Division of Taxation in the Department of the Treasury, shall review and approve applications by taxpayers under the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.), to acquire surrendered tax benefits approved pursuant to subsection b. of this section which shall be issued in the form of corporation business tax benefit transfer certificates, in exchange for private financial assistance to be made by the taxpayer in an amount equal to at least 80% of the amount of the surrendered tax benefit of an emerging technology or biotechnology company in the State. A corporation business tax benefit transfer certificate shall not be issued unless the applicant certifies that as of the date of the exchange of the corporation business tax benefit certificate it is operating as a new or expanding emerging technology or biotechnology company and has no current intention to cease operating as a new or expanding emerging technology or biotechnology company.

The private financial assistance shall assist in funding expenses incurred in connection with the operation of the new or expanding emerging technology or biotechnology company in the State, including but not limited to the expenses of fixed assets, such as the construction and acquisition and development of real estate, materials, start-up, tenant fit-out, working capital, salaries, research and development expenditures and any other expenses determined by the authority to be necessary to carry out the purposes of the New Jersey Emerging Technology and Biotechnology Financial Assistance Program.

The authority shall require a corporation business taxpayer that acquires a corporation business tax benefit certificate to enter into a written agreement with the new or expanding emerging technology or biotechnology company concerning the terms and conditions of the private financial assistance made in exchange for the certificate. The written agreement may contain terms concerning the maintenance by the new or expanding emerging technology or biotechnology company of a headquarters or a base of operation in this State.

d.(Deleted by amendment, P.L.2009, c.90.)

L.1997, c.334, s.1; amended 1999, c.140, s.2; 2004, c.65, s.18; 2009, c.90, s.29.



Section 34:1B-7.42B - Definitions Relative To Certain Corporation Tax Benefit Program.

34:1B-7.42b Definitions relative to certain corporation tax benefit program.

1.As used in P.L.1997, c.334 (C.34:1B-7.42a et al.):

"Authority" means the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances that add to that body of fundamental knowledge.

"Biotechnology company" means an emerging corporation that has its headquarters or base of operations in this State; that owns, has filed for, or has a valid license to use protected, proprietary intellectual property; and that is engaged in the research, development, production, or provision of biotechnology for the purpose of developing or providing products or processes for specific commercial or public purposes, including but not limited to, medical, pharmaceutical, nutritional, and other health-related purposes, agricultural purposes, and environmental purposes.

"Full-time employee" means a person employed by a new or expanding emerging technology or biotechnology company for consideration for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment and whose wages are subject to withholding as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or who is a partner of a new or expanding emerging technology or biotechnology company who works for the partnership for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose distributive share of income, gain, loss, or deduction, or whose guaranteed payments, or any combination thereof, is subject to the payment of estimated taxes, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. To qualify as a "full-time employee," an employee shall also receive from the new or expanding emerging technology or biotechnology company health benefits under a group health plan as defined under section 14 of P.L.1997, c.146 (C.17B:27-54), a health benefits plan as defined under section 1 of P.L.1992, c.162 (C.17B:27A-17), or a policy or contract of health insurance covering more than one person issued pursuant to Article 2 of chapter 27 of Title 17B of the New Jersey Statutes. "Full-time employee" shall not include any person who works as an independent contractor or on a consulting basis for the new or expanding emerging technology or biotechnology company.

"New or expanding" means a technology or biotechnology company that (1) on June 30 of the year in which the company files an application for surrender of unused but otherwise allowable tax benefits under P.L.1997, c.334 (C.34:1B-7.42a et al.) and on the date of the exchange of the corporation business tax benefit certificate, has fewer than 225 employees in the United States of America; (2) on June 30 of the year in which the company files such an application, has at least one full-time employee working in this State if the company has been incorporated for less than three years, has at least five full-time employees working in this State if the company has been incorporated for more than three years but less than five years, and has at least 10 full-time employees working in this State if the company has been incorporated for more than five years; and (3) on the date of the exchange of the corporation business tax benefit certificate, the company has the requisite number of full-time employees in New Jersey that were required on June 30 as set forth in part (2) of this definition.

"Technology company" means an emerging corporation that has its headquarters or base of operations in this State; that owns, has filed for, or has a valid license to use protected, proprietary intellectual property; and that employs some combination of the following: highly educated or trained managers and workers, or both, employed in this State who use sophisticated scientific research service or production equipment, processes or knowledge to discover, develop, test, transfer or manufacture a product or service.

L.1999, c.140, s.1; amended 2009, c.90, s.30; 2010, c.10, s.2.



Section 34:1B-7.42C - Authorization To Approve Certain Transfers Of Tax Benefits.

34:1B-7.42c Authorization to approve certain transfers of tax benefits.

1.Notwithstanding the provisions of subsection b. of section 1 of P.L.1997, c.334 (C.34:1B-7.42a) or the provisions of any other law, rule, or regulation to the contrary, the authority shall be authorized to approve the transfer of no more than $30,000,000 of tax benefits in State Fiscal Year 2011; provided however, that of the $30,000,000 of transferable tax benefits authorized for State Fiscal Year 2011, $5,000,000 shall be allocated by the authority for the surrender of transferable tax benefits exclusively by new or expanding emerging technology and biotechnology companies that operate within the boundaries of an innovation zone; provided further, that any portion of the $5,000,000 that is not so approved by the authority shall be available in State Fiscal Year 2011 for the surrender of transferable tax benefits by new or expanding emerging technology and biotechnology companies that do not operate within the boundaries of an innovation zone.

L.2010, c.20, s.1.



Section 34:1B-7.43 - Report

34:1B-7.43. Report
7. Not later than one year following the effective date of this act, and for each succeeding year in which a financial assistance agreement entered into under this act is in effect, the authority shall prepare a report on the program. The report shall include, but need not be limited to, a description of the demand for the program from emerging technology and biotechnology companies and financial institutions, the efforts made by the authority to promote the program, the total amount of financial assistance approved by the authority pursuant to the program and an assessment of the effectiveness of the program in meeting the goals of this act. The authority shall submit its report to the Governor and the Legislature, including therein any recommendations for legislation to improve the effectiveness of the program.

L.1995,c.137,s.7.



Section 34:1B-7.44 - Rules, Regulations

34:1B-7.44. Rules, regulations
8. The authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to effectuate the purposes of this act. In developing procedures and forms to be used in connection with the application for and approval of financial assistance pursuant to this act, the authority shall consider the special needs and problems of emerging technology and biotechnology companies in the State.

L.1995,c.137,s.8.



Section 34:1B-7.45 - Short Title

34:1B-7.45. Short title

1. This act shall be known and may be cited as the "Pension Bond Financing Act of 1997."

L.1997,c.114,s.1.



Section 34:1B-7.46 - Findings, Declarations Relative To Issuance Of Bonds, Notes, Other Obligations To Fund Accrued Pension Liability

34:1B-7.46. Findings, declarations relative to issuance of bonds, notes, other obligations to fund accrued pension liability

2. The Legislature finds and declares that:

a. The State currently makes contributions on an annual basis to fund the State's obligations under its various pension funds and retirement systems, consisting, in part, of the "unfunded accrued liability contribution" representing pension benefits earned in prior years which, pursuant to standard actuarial practices, are not yet fully funded.

b. The State's current unfunded accrued liability is approximately $3.2 billion for the following State pension funds and retirement systems: the Teachers' Pension and Annuity Fund; the Public Employees' Retirement System - State portion only; the Police and Firemen's Retirement System - State portion only; the State Police Retirement System; the Judicial Retirement System; the Prison Officers' Pension Fund; and the Consolidated Police and Firemen's Pension Fund; and the primary reason for this unfunded accrued liability is the required inclusion of funding for pension adjustment or cost-of-living-adjustment benefits within these funds or systems.

c. It is in the public interest to fund this unfunded accrued liability, in full or in part, through the issuance of bonds, notes or other obligations by the New Jersey Economic Development Authority which shall be retired through annual payments to be made by the State, subject to appropriation by the State Legislature.

d. By issuing bonds, notes or other obligations to fund, in full or in part, this unfunded accrued liability, the State will achieve significant savings and will eliminate the need for pension contributions on an annual basis to fund this unfunded accrued liability.

e. It is intended that the proceeds from sale or sales of bonds, notes or other obligations for the purposes of funding the unfunded accrued pension liability shall not be less than approximately $2.7 billion; provided, however, that notwithstanding the foregoing, any series of bonds, notes or other obligations issued under this act, whether or not yielding proceeds of $2.7 billion or less, shall be authorized and valid if issued in accordance with section 4 of this act.

f. It is anticipated that the bonds, notes or other obligations to be issued will be amortized over a shorter period of time than the actuarial amortization of the unfunded liability; and the difference between the payment of principal and interest on the bonds, notes or other obligations and the estimated contributions by the State under the actuarial amortization will provide significant savings to the State.

L.1997,c.114,s.2.



Section 34:1B-7.47 - Definitions Relative To Issuance Of Bonds, Notes, Other Obligations To Fund Accrued Pension Liability

34:1B-7.47. Definitions relative to issuance of bonds, notes, other obligations to fund accrued pension liability

3. As used in this act:

a. "Bonds" means bonds, notes or other obligations issued by the authority pursuant to this act.

b. "New Jersey Economic Development Authority" or "authority" means the New Jersey Economic Development Authority created pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

c. "Refunding bonds" means bonds, notes or other obligations issued to refinance bonds, notes or other obligations previously issued by the authority pursuant to section 4 of this act.

d. "Unfunded accrued pension liability" means the unfunded accrued liability of the State under: the Teachers' Pension and Annuity Fund, determined as of March 31, 1996 under N.J.S.18A:66-18; the Judicial Retirement System, determined as of June 30, 1996 under section 33 of P.L.1973, c.140 (C.43:6A-33); the Prison Officers' Pension Fund, determined as of June 30, 1996 under P.L.1941, c.220 (C.42:7-7 et seq.); the Public Employees' Retirement System, determined as of March 31, 1996 under section 24 of P.L.1954, c.84 (C.43:15A-24); the Consolidated Police and Firemen's Pension Fund, determined as of June 30, 1996 under R.S.43:16-5; the Police and Firemen's Retirement System, determined as of June 30, 1995 under section 15 of P.L.1944, c.255 (C.43:16A-15); and the State Police Retirement System, determined as of June 30, 1996 under section 34 of P.L.1965, c.89 (C.53:5A-34), and certified by the State Treasurer and reported to the authority pursuant to section 4 of this act.

L.1997,c.114,s.3.



Section 34:1B-7.48 - Powers Of Authority Concerning Bonds

34:1B-7.48. Powers of authority concerning bonds

4. Notwithstanding the provisions of any law, rule, regulation or order to the contrary:

a. The authority shall have the power, pursuant to the provisions of this act and P.L.1974, c.80 (C.34:1B-1 et seq.), to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by moneys received pursuant to sections 5 and 6 of this act, for the purpose of providing funds for the payment, in full or in part, of the unfunded accrued pension liability, as such unfunded accrued pension liability is certified by the State Treasurer and reported to the authority, and any costs related to the issuance thereof. The authority may establish reserve or other funds to further secure bonds and refunding bonds. The bonds shall be in the amount to yield proceeds of $2.75 billion to fund, all or in part, the unfunded accrued pension liability, plus additional bonds to pay for the costs of issuance.

b. The authority may, in any resolution authorizing the issuance of bonds or refunding bonds, pledge the contract with the State Treasurer, provided for in section 6 of this act, or any part thereof, for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the authority for payments of bonds and refunding bonds. All costs associated with the issuance of bonds and refunding bonds by the authority for the purposes set forth in this act may be paid by the authority from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to sections 5 and 6 of this act, which costs may include, but are not limited to, any costs relating to the issuance of the bonds or refunding bonds, administrative costs of the authority attributable to the payment of the unfunded accrued pension liability, and costs attributable to the agreements described in subsection c. of this section. The bonds or refunding bonds shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds, whether the bonds are in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 38 years, the rate or rates of interest payable on the bonds, which may be at fixed rates or variable rates, and which interest may be current interest or may accrue, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, terms of redemption, privileges of exchangeability or interchangeability, and entitlement to priorities of payment or security in the amounts to be received by the authority pursuant to sections 5 and 6 of this act. The bonds may be sold at a public or private sale at a price or prices determined by the authority. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section, including agreements to sell bonds or refunding bonds to any person and to comply with the laws of any jurisdiction relating thereto.

c. In connection with any bonds or refunding bonds issued pursuant to this act, the authority may also enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the authority.

d. No resolution adopted by the authority authorizing the issuance of bonds or refunding bonds pursuant to this act shall be adopted or otherwise made effective without the approval in writing of the State Treasurer. Except as provided by subsection i. of section 4 of P.L.1974, c.80 (C.34:1B-4), bonds or refunding bonds may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act.

e. Bonds and refunding bonds issued by the authority pursuant to this act shall be special and limited obligations of the authority payable from, and secured by, such funds and moneys determined by the authority in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to the provisions of this act shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

f. The authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of financial advisors and experts, placement agents, underwriters, appraisers, and such other advisors, consultants and agents as may be necessary to effectuate the purposes of this act.

g. The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this act, after payment of any costs related to the issuance of such bonds, shall be paid by the authority to the Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Prison Officers' Pension Fund, the Public Employees' Retirement System, the Consolidated Police and Firemen's Pension Fund, the Police and Firemen's Retirement System, and the State Police Retirement System to be applied to the payment, in full or in part, of the unfunded accrued pension liability of the State under these funds and systems as directed by the State Treasurer, or in such other manner as the State Treasurer and the authority may determine.

h. All bonds or refunding bonds issued by the authority are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the authority and pledged and available to pay or secure the payment on bonds or refunding bonds and the interest thereon, shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer, inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

i. The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to the provisions of this act, that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds or refunding bonds or agreements made pursuant to subsection c. of section 4 of this act except that the failure of the Legislature to appropriate moneys for any purpose of this act shall not be deemed a violation of this section.

j. Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of this State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any bonds or refunding bonds issued by the authority under the provisions of this act; and said bonds and refunding bonds are hereby made securities which may properly and legally be deposited with, and received by any State or municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

L.1997,c.114,s.4.



Section 34:1B-7.49 - Payments Of Debt Service To Authority; Schedule

34:1B-7.49. Payments of debt service to authority; schedule
5. a. The State Treasurer shall, in each State fiscal year, pay from the General Fund to the authority, in accordance with a contract or contracts between the State Treasurer and the authority, authorized pursuant to section 6 of this act, an amount equivalent to the amount due to be paid in such State fiscal year to pay the debt service incurred for such State fiscal year on the bonds or refunding bonds of the authority issued pursuant to this act and any additional costs authorized by section 4 of this act.

b. In addition to such terms and conditions as are agreed upon pursuant to section 6 of this act, the contract or contracts shall provide that all such payments from the General Fund shall be subject to, and dependent upon, appropriations being made from time to time by the Legislature for such purposes and shall further provide for a payment schedule and requirements as follows:

(1) For State fiscal year 1998, an amount not less than the amount that would be required to be applied in that State fiscal year to the amortization schedule of the unfunded accrued pension liability, as that liability is defined in subsection d. of section 3 of this act and actuarially determined as of the dates specified therein (hereinafter "unfunded accrued pension liability payment");

(2) For each of the State fiscal years from 1999 through 2004, inclusive, an amount not less than the sum of the respective unfunded accrued pension liability payment plus $25 million;

(3) For each of the State fiscal years from 2005 through 2020, inclusive, an amount not less than the respective unfunded accrued pension liability payment;

(4) For each of the State fiscal years from 2021 through 2035, or such State fiscal year after 2021 and prior to 2035 in which the last of the bonds issued under this act are retired, as appropriate, an amount not less than the unfunded accrued pension liability payment for State fiscal year 2020 and not more than the unfunded accrued pension liability payment for State fiscal year 2021;



Section 34:1B-7.50 - State, Authority Contracts Authorized; Terms, Conditions

34:1B-7.50. State, authority contracts authorized; terms, conditions
6. The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in section 5 of this act. The contract or contracts shall provide for payment by the State Treasurer of the amounts required to be paid pursuant to section 5 of this act and shall set forth the procedure for the transfer of moneys for the purpose of paying such moneys. The contract or contracts shall contain such terms and conditions as are determined by the parties, and shall include, but not be limited to, terms and conditions necessary and desirable to secure any bonds or refunding bonds of the authority issued pursuant to this act; provided, however, that notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such funds as shall be determined by the contract or contracts and further provided that the incurrence of any obligation of the State under the contract or contracts, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.1997,c.114,s.6.



Section 34:1B-7.51 - Annual Report, Contents

34:1B-7.51. Annual report, contents

7. The State Treasurer shall, on or before April 1 of each year, issue a report on the financing provided for in this act to the Governor, the Senate President, the Speaker of the General Assembly, and the chairs of the Senate Budget and Appropriations Committee and the Assembly Appropriations Committee or the respective successor committees. The report shall include, but not be limited to: the outstanding debt and the payments provided for in section 5 of this act for the current State fiscal year; the cumulative amount of debt incurred, debt retired and payments and, as appropriate, debt outstanding from prior State fiscal years for which bonds or refunding bonds have been issued pursuant to this act; and estimates of same for the remainder of time in which any debt incurred pursuant to this act is outstanding.

L.1997,c.114,s.7.



Section 34:1B-7.52 - Supersedure By Act

34:1B-7.52. Supersedure by act

8. It is the intent of the Legislature that in the event of any conflict or inconsistency between the provisions of this act and any other law pertaining to the purposes of this act, to the extent of the conflict or inconsistency, the provisions of this act shall be enforced and the provisions of the other law shall be of no effect.

L.1997,c.114,s.8.



Section 34:1B-7.53 - Severability Of Act

34:1B-7.53. Severability of act

9. If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which the judgment shall have been rendered.

L.1997,c.114,s.9.



Section 34:1B-8 - Public Utility Facilities; Definition; Powers

34:1B-8. Public utility facilities; definition; powers
The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances herein called "public utility facilities" of any public utility, as defined in R.S. 48:2-13, in, on, along, over or under any project.

Whenever the authority shall determine that it is necessary that any such public utility facilities which now are, or hereafter may be, located in, on, along, over or under any project, should be relocated, or should be removed from such project, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights of the public utility paid to the public utility in connection with the relocation or removal of such property, shall be ascertained and paid by the authority as a part of the cost of such project. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations.

L.1974, c. 80, s. 8, eff. Aug. 7, 1974.



Section 34:1B-9 - Power To Authorize Issuance Of Bonds.

34:1B-9 Power to authorize issuance of bonds.

9.For the purpose of providing funds (a) to pay all or any part of the cost of any project or projects, (b) to make loans in accordance with the provisions of P.L.1974, c.80 (C.34:1B-1 et seq.), and (c) for the funding or refunding any bonds pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.) or section 6 of P.L.2001, c.401 (C.34:1B-4.1), the authority shall have power to authorize or provide for the issuance of bonds pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.).

L.1974,c.80,s.9; amended 2001, c.401, s.4.



Section 34:1B-10 - Powers Of Authority By Resolution.

34:1B-10 Powers of authority by resolution.

10.By resolution, the authority shall have power to incur indebtedness, borrow money and issue its bonds for the purposes stated in section 9 of P.L.1974, c.80 (C.34:1B-9). Except as may otherwise be expressly provided by the authority, or by the provisions of section 6 of P.L.2001, c.401 (C.34:1B-4.1), every issue of its bonds shall be general obligations of the authority payable from any revenues or moneys of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys. Such bonds shall be authorized by resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 40 years from the date thereof, bear interest at a rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as such resolution may provide. Bonds of the authority may be sold by the authority at public or private sale at such price or prices as the authority shall determine.

L.1974,c.80,s.10; amended 2001, c.401, s.5.



Section 34:1B-11 - Bonds; Negotiability

34:1B-11. Bonds; negotiability
Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of Title 12A, Commercial Transactions, of the New Jersey Statutes, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said Title 12A.

L.1974, c. 80, s. 11, eff. Aug. 7, 1974.



Section 34:1B-12 - Covenants With Bondholders

34:1B-12. Covenants with bondholders
In order to secure the payment of such bonds and in addition to its other powers, the authority shall have power by resolution to covenant and agree with the several holders of such bonds, as to:

a. The custody, security, use, expenditure or application of the proceeds of the bonds;

b. The use, regulation, operation, maintenance, insurance or disposition of all or any part of any project or projects;

c. Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

d. The use and disposition of any moneys of the authority, including all revenues or other moneys derived or to be derived from any project or projects;

e. Pledging, setting aside, depositing or trusteeing all or any part of the revenues or other moneys of the authority to secure the payment of the principal of or interest on the bonds or any other obligations and the powers and duties of any trustee with regard thereto;

f. The setting aside out of the revenues or other moneys of the authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

g. The rents, fees or other charges for the use of any project or projects, including any parts thereof theretofore constructed or acquired and any parts, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same;

h. Limitation on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the authority;

i. Vesting in a trustee or trustees, fiscal or escrow agent or agents within or without the State such property, rights, powers and duties in trust as the authority may determine and limiting the rights, duties and powers of such trustee or agent;

j. Payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the resolution or of any covenant or contract with the holders of the bonds;

k. The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

l. Any other matter or course of conduct which, by recital in the resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of the resolution and all such covenants and agreements shall constitute valid and legally-binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action, suit or proceeding in any court of competent jurisdiction, or by proceeding in lieu of prerogative writ.

L.1974, c. 80, s. 12, eff. Aug. 7, 1974. Amended by L.1975, c. 253, s. 4, eff. Nov. 25, 1975.



Section 34:1B-13 - Pledge Of Revenues; Lien

34:1B-13. Pledge of revenues; lien
Any pledge of revenues or other moneys made by the authority shall be valid and binding from the time when the pledge is made; the revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need by filed or recorded except in the records of the authority.

L.1974, c. 80, s. 13, eff. Aug. 7, 1974.



Section 34:1B-14 - Nonliability Of Members Of Authority, Or Of State Or Political Subdivision

34:1B-14. Nonliability of members of authority, or of state or political subdivision
Neither the members of the authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued by the authority pursuant to this act shall not be in any way a debt or liability of the State or of any political subdivision thereof and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision, either legal, moral or otherwise, and nothing in this act contained shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision, and all such bonds shall contain on the face thereof a statement to that effect.

L.1974, c. 80, s. 14, eff. Aug. 7, 1974.



Section 34:1B-15 - Powers Constitute Essential Governmental Function; Tax Exempt Status.

34:1B-15 Powers constitute essential governmental function; tax exempt status.

15.The exercise of the powers granted by this act, P.L.2000, c.72 (C.18A:7G-1 et al.), and P.L.2007, c.137 (C.52:18A-235 et al.) shall constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of a project or school facilities project, or any property or moneys of the authority, and the authority, its projects and school facilities projects, property and moneys and any bonds and notes issued under the provisions of this act, P.L.2000, c.72 (C.18A:7G-1 et al.), and P.L.2007, c.137 (C.52:18A-235 et al.), their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the State except for transfer, inheritance and estate taxes and by any political subdivision of the State; provided, that any person occupying a project whether as lessee, vendee or otherwise shall, as long as title thereto shall remain in the authority, pay to the political subdivision in which such project is located a payment in lieu of taxes which shall equal the taxes on real and personal property, including water and sewer service charges or assessments, which such person would have been required to pay had it been the owner of such property during the period for which such payment is made and neither the authority nor its projects, properties, money or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. If and to the extent the proceedings under which the bonds authorized to be issued under the provisions of this act so provide, the authority may agree to cooperate with such person occupying a project, in connection with any administrative or judicial proceedings for determining the validity or amount of such payments and may agree to appoint or designate and reserve the right in and for such person to take all action which the authority may lawfully take in respect of such payments and all matters relating thereto, provided such person shall bear and pay all costs and expenses of the authority thereby incurred at the request of such person or by reason of any such action taken by such person in behalf of the authority. If such person occupying a project has paid the amounts in lieu of taxes required by this section to be paid such person shall not be required to pay any such taxes as to which a payment in lieu thereof has been made to the State or to any political subdivision, any other statute to the contrary notwithstanding.

L.1974, c.80, s.15; amended 2000, c.72, s.49; 2007, c.137, s.58.



Section 34:1B-15.1 - Contiguous Municipalities With Project; Agreements To Share Revenues; Reciprocal Ordinances

34:1B-15.1. Contiguous municipalities with project; agreements to share revenues; reciprocal ordinances
The governing bodies of any two contiguous municipalities within which is located or is to be located a New Jersey Economic Development Authority project situated in part within each municipality, may by reciprocal ordinances enter into agreements with each other to share all tax revenues, payments in lieu of taxes or other revenues as shall be derived from the entire project, and to which they are by law entitled, in such proportion as they deem proper.

L.1977, c. 463, s. 1, eff. March 2, 1978.



Section 34:1B-15.2 - Agreement; Apportionment Of Costs Of Services And Services To Be Supplied

34:1B-15.2. Agreement; apportionment of costs of services and services to be supplied
Any agreement entered into pursuant to section 1 of this act for the sharing of payments and revenues derived from a project shall also set forth the manner in which the costs of municipal services to such project are to be apportioned and specify the services to be supplied by each municipality in sufficient detail so as to permit the owners, occupants and users of property within the project to determine the responsibilities of each participating municipality.

L.1977, c. 463, s. 2, eff. March 2, 1978.



Section 34:1B-16 - Legal Investments

34:1B-16. Legal investments
Notwithstanding any restriction contained in any other law, the State and all political subdivisions of this State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control in any bonds or notes issued by the authority under the provisions of this act; and said bonds and notes are hereby made securities which may properly and legally be deposited with and received by any State or municipal officers or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

L.1974, c. 80, s. 16, eff. Aug. 7, 1974.



Section 34:1B-17 - Sureties Or Collateral For Deposits Of Authority

34:1B-17. Sureties or collateral for deposits of authority
All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to the authority a good and sufficient undertaking with such sureties as shall be approved by the authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the authority or its authorized agent all such funds as may be deposited with it by the authority and agreed interest thereon, at such times or upon such demands as may be agreed with the authority or in lieu of such sureties, deposit with the authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the authority may approve. The deposits of the authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the authority and such bank or banking institution.

L.1974, c. 80, s. 17, eff. Aug. 7, 1974.



Section 34:1B-18 - Inapplicability Of Other Laws

34:1B-18. Inapplicability of other laws
The foregoing sections of this act shall be deemed to provide a complete method for the doing of things authorized thereby and shall be regarded as not in conflict with, or as restrictive of, powers conferred by any other laws, and the provisions of this act shall be complete authority for the issuance of bonds by the authority and the provisions of any other laws shall not apply to the issuance of such bonds.

L.1974, c. 80, s. 18, eff. Aug. 7, 1974.



Section 34:1B-19 - Severability

34:1B-19. Severability
If any section, part, phrase, or provision of this act of the application thereof to any person, project or circumstances, be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons, projects or circumstances.

L.1974, c. 80, s. 19, eff. Aug. 7, 1974.



Section 34:1B-20 - Counties; Contracts With Authority; Resolution; Powers For Financial Aid

34:1B-20. Counties; contracts with authority; resolution; powers for financial aid
a. Any county, by resolution of its governing body, shall have power to enter into contracts with the authority relating to any project or projects situated within the county; provided, however, that any such resolution shall be introduced in writing at a meeting of the governing body and shall be passed upon first reading which may be by title, and thereafter, the resolution shall be published with notice of the introduction thereof and of the date, time and place of further consideration for final passage, and on the date and at the time and place so advertised, all persons interested shall be given the opportunity to be heard and after such hearing, the governing body may proceed to reject or finally adopt the resolution by the recorded affirmative votes of at least two-thirds of the full membership of the governing body; and provided, further, that such resolution shall contain findings and determinations of the governing body (1) that the project will maintain employment opportunities in such county or provide new employment opportunities in such county and (2) that the contract with the authority is a necessary inducement to the undertaking of such project in that it makes the financing thereof feasible. Such contract or contracts may provide for the payment to the authority by such county annually or otherwise of such sum or sums of money, computed at fixed amounts or by any formula, or in any other manner as may be fixed in or pursuant thereto. Any such contract may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such county and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such county whether or not an appropriation is made thereby prior to authorization or execution of such contract. Every such county is hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to carry out and perform any such contract entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such county.

b. For the purpose of aiding the authority and cooperating in the planning, designing, acquiring, constructing, reconstructing, improving, equipping and furnishing of any project situate in any county, any such county, by ordinance of its governing body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such ordinance and accepted by the authority (1) to appropriate moneys for the purposes of the authority with respect to such project, and to loan or donate such money to the authority in such installments and upon such terms as may be agreed upon with the authority, (2) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize or perform and after appropriation of the moneys, if any, necessary for such performance, to covenant and agree with the authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (3) to appropriate money for all or any part of the cost of the acquisition or construction of such project, and, in accordance with the limitations and exceptions thereto and in the manner or mode of procedure prescribed by the local bond law to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of such project and appropriation, and to pay the proceeds of such bonds to the authority.

c. Any contract, and any instrument making or evidencing the same, may be pledged or assigned by the authority, with the consent of the county executing such contract, to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

L.1975, c. 253, s. 5, eff. Nov. 25, 1975.



Section 34:1B-21 - Property Of Authority; Exemption From Execution Or Other Judicial Process

34:1B-21. Property of authority; exemption from execution or other judicial process
All property of an authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the authority on or with respect to any project or any revenues or other moneys.

L.1975, c. 253, s. 6, eff. Nov. 25, 1975.



Section 34:1B-21.1 - Short Title

34:1B-21.1. Short title
1. This act shall be known and may be cited as the "Good Driver Protection Act of 1994."

L.1994,c.57,s.1.



Section 34:1B-21.2 - Findings, Declarations

34:1B-21.2. Findings, declarations
2. The Legislature hereby finds and declares:



a. The Market Transition Facility, created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11) to serve as an interim residual market mechanism and successor to the New Jersey Automobile Full Insurance Underwriting Association created pursuant to P.L.1983, c.65 (C.17:30E-1 et seq.), ceased issuing and renewing private passenger automobile insurance policies on September 30, 1992. It is expected to have an operating deficit which the facility has projected to be approximately $1.3 billion.

b. The "Fair Automobile Insurance Reform Act of 1990," P.L.1990, c.8 (C.17:33B-1 et al.), provided that any losses sustained in the operation of the facility be apportioned to the member insurers of the facility. Subsequently, certain of these member insurers filed suit against the Commissioner of Insurance, challenging an order of the commissioner which apportioned these losses among the member insurers. Pending a resolution of the court challenge, the Superior Court has enjoined the use by the facility of the amounts paid by the member insurers in accordance with the commissioner's order; as a result, those persons with claims against the facility have not been paid.

c. In its present financial condition, it is likely that the facility would be declared financially impaired or insolvent under the provisions of P.L.1975, c.113 (C.17:30C-1 et seq.). Because of the interim nature of the facility, however, initiating proceedings under that law is not in the best interests of the facility's policyholders and other claimants under the policies written by it. Because of this, and given the cost of pursuing protracted litigation with member insurers over this issue, it is deemed to be in the public interest to find a means of providing the necessary money to pay the claims now pending against the facility in the most expeditious manner possible.

d. Moreover, to safeguard the interests of the policyholders and the public, it is deemed to be in the public interest for the Commissioner of Insurance to take immediate possession of the property and assets of the facility, in accordance with the provisions of this act, and for the commissioner to evaluate and monitor the performance of those entities charged with paying claims on the facility's behalf and to make such adjustments to any executory contracts of the facility as he believes are in the best interest of the policyholders and the public, including the modification or termination of such contracts or consolidation of servicing operations.

L.1994,c.57,s.2.



Section 34:1B-21.3 - Definitions

34:1B-21.3. Definitions
3. For the purposes of sections 1 through 15 of this act:



"Commissioner" means the Commissioner of Insurance.



"Division of Motor Vehicles Surcharge Fund" or "DMV Surcharge Fund" means the fund created pursuant to section 12 of this act.

"Market Transition Facility" or "facility" means the Market Transition Facility created pursuant to section 88 of P.L.1990, c.8 (C.17:33B-11).

"Market Transition Facility Revenue Fund" or "Facility Revenue Fund" means the fund created pursuant to section 7 of this act.

"New Jersey Economic Development Authority" or "authority" means the New Jersey Economic Development Authority created pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

L.1994,c.57,s.3.

34:1B-21.4 Issuance of Market Transition Facility, Motor Vehicle Commission bonds, notes.

4. a. The authority shall have the power to issue Market Transition Facility bonds or notes in an amount not to exceed $ 750 million, pursuant to the provisions of this act, under the powers given to it by and pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), for the purpose of providing funds for the payment of the current and anticipated liabilities and expenses of the facility, as such liabilities and expenses are certified by the commissioner. Bonds issued for the purpose of refinancing previously issued bonds or notes shall not be included in the calculation of the dollar amount limitation and bonds issued for the purpose of refinancing previously issued bonds or notes shall be approved by the Joint Budget Oversight Committee prior to the refinancing. The bonds or notes shall be secured wholly or in part by the monies in the Market Transition Facility Revenue Fund. The authority may establish a debt service reserve fund, which may be augmented or replenished from time to time from funds in the Facility Revenue Fund. All Market Transition Facility bonds shall have a final maturity of not later than July 1, 2011.

b.The authority shall also have the power to issue New Jersey Motor Vehicle Commission bonds, notes or other obligations, pursuant to P.L.1994, c.57 (C.34:1B-21.1 et seq.) and to the powers given to it by and pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), for the purpose of providing funds for the payment of any and all capital costs of New Jersey Motor Vehicle Commission facilities, including, but not limited to, the acquisition, demolition, construction or maintenance of all or any part of a New Jersey Motor Vehicle Commission facility; any other personal property necessary for, or ancillary to, any New Jersey Motor Vehicle Commission facility, including fixtures, furnishings and equipment, including computer equipment and computer software; site acquisition, site development, acquisition of land or other real property interests necessary in the development of a New Jersey Motor Vehicle Commission facility; the services of design professionals, such as engineers and architects; construction management, legal services, financing and administrative costs and expenses incurred in connection with any such project; provided, however, that bonds, notes or other obligations shall not be issued in an amount exceeding $160 million in the aggregate without the prior approval of the Joint Budget Oversight Committee. Bonds issued for the purpose of refinancing previously issued bonds, notes or other obligations shall not be included in the calculation of the dollar amount limitation. The bonds, notes or other obligations shall be secured wholly or in part by the monies in the Market Transition Facility Revenue Fund from and after such time as all Market Transition Facility bonds, notes and obligations issued pursuant to the section and the costs thereof are discharged and no longer outstanding. The authority may establish a debt service reserve fund, which may be augmented or replenished from time to time from monies in the Market Transition Facility Revenue Fund.

c.Of the aggregate amount of New Jersey Motor Vehicle Commission bonds, notes or other obligations authorized to be issued in subsection b. of this section, $10,000,000 of the proceeds of those bonds, notes or other obligations shall be transferred by the New Jersey Motor Vehicle Commission to the Administrative Office of the Courts for improvements to the Automated Traffic System, which improvements shall be deemed included in the purpose of providing for the payment of the costs of any and all capital costs of the commission facilities.

L.1994,c.57,s.4; amended 2003, c.13, s.111; 2004, c.83, s.1.



Section 34:1B-21.4 - Issuance Of Market Transition Facility, Motor Vehicle Commission Bonds, Notes.

34:1B-21.4 Issuance of Market Transition Facility, Motor Vehicle Commission bonds, notes.

4. a. The authority shall have the power to issue Market Transition Facility bonds or notes in an amount not to exceed $ 750 million, pursuant to the provisions of this act, under the powers given to it by and pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), for the purpose of providing funds for the payment of the current and anticipated liabilities and expenses of the facility, as such liabilities and expenses are certified by the commissioner. Bonds issued for the purpose of refinancing previously issued bonds or notes shall not be included in the calculation of the dollar amount limitation and bonds issued for the purpose of refinancing previously issued bonds or notes shall be approved by the Joint Budget Oversight Committee prior to the refinancing. The bonds or notes shall be secured wholly or in part by the monies in the Market Transition Facility Revenue Fund. The authority may establish a debt service reserve fund, which may be augmented or replenished from time to time from funds in the Facility Revenue Fund. All Market Transition Facility bonds shall have a final maturity of not later than July 1, 2011.

b.The authority shall also have the power to issue New Jersey Motor Vehicle Commission bonds, notes or other obligations, pursuant to P.L.1994, c.57 (C.34:1B-21.1 et seq.) and to the powers given to it by and pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), for the purpose of providing funds for the payment of any and all capital costs of New Jersey Motor Vehicle Commission facilities, including, but not limited to, the acquisition, demolition, construction or maintenance of all or any part of a New Jersey Motor Vehicle Commission facility; any other personal property necessary for, or ancillary to, any New Jersey Motor Vehicle Commission facility, including fixtures, furnishings and equipment, including computer equipment and computer software; site acquisition, site development, acquisition of land or other real property interests necessary in the development of a New Jersey Motor Vehicle Commission facility; the services of design professionals, such as engineers and architects; construction management, legal services, financing and administrative costs and expenses incurred in connection with any such project; provided, however, that bonds, notes or other obligations shall not be issued in an amount exceeding $160 million in the aggregate without the prior approval of the Joint Budget Oversight Committee. Bonds issued for the purpose of refinancing previously issued bonds, notes or other obligations shall not be included in the calculation of the dollar amount limitation. The bonds, notes or other obligations shall be secured wholly or in part by the monies in the Market Transition Facility Revenue Fund from and after such time as all Market Transition Facility bonds, notes and obligations issued pursuant to the section and the costs thereof are discharged and no longer outstanding. The authority may establish a debt service reserve fund, which may be augmented or replenished from time to time from monies in the Market Transition Facility Revenue Fund.

c.Of the aggregate amount of New Jersey Motor Vehicle Commission bonds, notes or other obligations authorized to be issued in subsection b. of this section, $10,000,000 of the proceeds of those bonds, notes or other obligations shall be transferred by the New Jersey Motor Vehicle Commission to the Administrative Office of the Courts for improvements to the Automated Traffic System, which improvements shall be deemed included in the purpose of providing for the payment of the costs of any and all capital costs of the commission facilities.

L.1994,c.57,s.4; amended 2003, c.13, s.111; 2004, c.83, s.1.



Section 34:1B-21.5 - Powers Of Authority.

34:1B-21.5 Powers of authority.

5. a. For the purpose of providing funds for payment of current and anticipated liabilities and expenses of the facility, the authority shall have the power to provide for the funding or refunding of any bonds or notes, incur indebtedness, borrow money and issue bonds or notes secured in whole or in part by the monies in the Facility Revenue Fund. The bonds or notes shall be payable from the monies in the Facility Revenue Fund. The bonds or notes shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds, whether the bonds are in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 30 years, the rate or rates of interest payable on the bonds, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, and terms of redemption. The bonds may be sold at a public or private sale at a price or prices determined by the authority.

b.For the purpose of providing funds for payment of any and all capital costs of New Jersey Motor Vehicle Commission facilities, including, but not limited to the acquisition, demolition, construction or maintenance of all or any part of a New Jersey Motor Vehicle Commission facility; any other personal property necessary for, or ancillary to, any New Jersey Motor Vehicle Commission facility, including fixtures, furnishings and equipment, including computer equipment and computer software; site acquisition, site development, acquisition of land or other real property interests necessary in the development of a New Jersey Motor Vehicle Commission facility; the services of design professionals, such as engineers and architects; construction management, legal services, financing and administrative costs and expenses incurred in connection with any such project, the authority shall have the power to provide for the funding or refunding of any bonds or notes, incur indebtedness, borrow money and issue bonds or notes secured in whole or in part by the monies in the Facility Revenue Fund from and after such time as all Market Transition Facility bonds, notes and obligations issued pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4) and the costs thereof are discharged and no longer outstanding. The bonds or notes shall be payable solely from the monies in the Facility Revenue Fund. The bonds and notes shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds, whether the bonds are in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 30 years, the rate or rates of interest payable on the bonds, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, and terms of redemption. The bonds may be sold at a public or private sale at a price or prices determined by the authority.

L.1994,c.57,s.5; amended 2003, c.13, s.112; 2004, c.83, s.2.



Section 34:1B-21.5A - Applicability Of P. L.2004, C.83 To Prior Bond Proceeds.

34:1B-21.5a Applicability of P.L.2004, c.83 to prior bond proceeds.

3. Notwithstanding any other provisions of law to the contrary, the provisions of section 4 of P.L.1994, c.57 (C.34:1B-21.4) and section 5 of P.L.1994, c.57 (C.34:1B-21.5), as amended by this act, shall also apply to the use of the proceeds of bonds issued prior to the effective date of this act.

L.2004,c.83,s.3.



Section 34:1B-21.6 - Payment Of Redemption Of Bonds, Notes.

34:1B-21.6 Payment of redemption of bonds, notes.

6.The authority may, in any resolution authorizing the issuance of the bonds or notes, pledge the Facility Revenue Fund or a portion thereof for payment of the redemption of the Market Transition Facility bonds or notes and, from and after such time as all Market Transition Facility bonds, notes and obligations issued pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4) and the costs thereof are discharged and no longer outstanding, New Jersey Motor Vehicle Commission bonds or notes, and covenant as to the use and disposition of monies in the Facility Revenue Fund. All costs associated with the issuance of the bonds or notes by the authority for the purposes set forth in P.L.1994, c.57 (C.34:1B-21.1 et seq.) may be paid by the authority from the Facility Revenue Fund, which costs may include, but shall not be limited to, any costs related to the issuance of the bonds or notes, operating expenses of the authority attributable to the payment of facility current and anticipated liabilities and expenses, and costs of, and any payment due under, any agreement entered into pursuant to the provisions of subsection b. of section 8 of P.L.1994, c.57 (C.34:1B-21.8). Monies in the Facility Revenue Fund shall not be used for any other project of the authority.

L.1994,c.57,s.6; amended 2003, c.13, s.113.



Section 34:1B-21.7 - "Market Transition Facility Revenue Fund."

34:1B-21.7 "Market Transition Facility Revenue Fund."

7.There is created within the authority a special nonlapsing fund, to be known as the "Market Transition Facility Revenue Fund." The Facility Revenue Fund shall consist of:

a.Such moneys as may be transferred to the Facility Revenue Fund by the State Treasurer, upon appropriation by the Legislature, pursuant to section 14 of P.L.1994, c.57 (C.34:1B-21.14);

b.Such moneys as may be appropriated to the Facility Revenue Fund by the Legislature from surcharges levied pursuant to the provisions of subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35), except that any such moneys in excess of the amounts required to be used by the authority pursuant to any bond resolutions authorizing the issuance of Market Transition Facility bonds and notes, the authority's agreement with the State Treasurer authorized by section 13 of P.L.1994, c.57 (C.34:1B-21.13) and any bond resolutions authorizing the issuance of Motor Vehicle Commission bonds and notes shall be at least annually remitted

(1)in each fiscal year commencing prior to July 1, 2006, to the General Fund provided that the first $7,500,000 of such moneys so transferred in each such fiscal year shall be remitted to the "Alcohol Treatment Programs Fund" created in section 2 of P.L.2001, c.48 (C.26:2B-9.2); and

(2)in each fiscal year commencing on or after July 1, 2006, to the Motor Vehicle Surcharges Revenue Fund established pursuant to section 6 of the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.28), to be applied as set forth therein, until such time as all bonds, notes and other obligations issued or entered into pursuant to section 4 of P.L.2004, c.70 (C.34:1B-21.26) and the costs thereof are discharged and no longer outstanding;

c.Interest or other income derived from the investment of moneys in the Facility Revenue Fund; and

d.Any other moneys as may be deposited from time to time, except that such moneys shall not be appropriated from the General Fund.

Moneys in the Facility Revenue Fund shall be managed and invested by the Division of Investment in the Department of the Treasury.

L.1994,c.57,s.7; amended 2003, c.13, s.114; 2004, c.70, s.8.



Section 34:1B-21.8 - Use Of Monies, Agreements, Exemption From Taxation.

34:1B-21.8 Use of monies, agreements, exemption from taxation.

8. a. The authority may use the monies in the Market Transition Facility Revenue Fund to pay the principal and interest and premium, if any, on the Market Transition Facility bonds or notes issued by it pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4) and, from and after such time as all Market Transition Facility bonds, notes and obligations issued pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4) and the costs thereof are discharged and no longer outstanding, New Jersey Motor Vehicle Commission bonds or notes issued by it pursuant to section 4 of P.L.1994, c.57. The authority may create any other fund or funds by resolution of the authority which it deems necessary to further secure the Market Transition Facility bonds or notes or the New Jersey Motor Vehicle Commission bonds or notes or otherwise effectuate the purposes of this act, including a fund for the deposit of the proceeds from Market Transition Facility bonds or notes or the New Jersey Motor Vehicle Commission bonds or notes provided for in section 4 of P.L.1994, c.57.

b.The authority may, in connection with its duties and responsibilities under P.L.1994, c.57 (C.34:1B-21.1 et seq.), or in connection with any duties and responsibilities provided for in P.L.1974, c.80 (C.34:1B-1 et seq.), enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, insurance contract, surety bond, commitment to purchase bonds, purchase or sale agreement, or commitments or other contracts or agreements in connection with the authorization, issuance, sale or payment of bonds.

c.All Market Transition Facility bonds or notes and New Jersey Motor Vehicle Commission bonds or notes issued by the authority are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other monies received or to be received by the authority and pledged and available to pay or secure the payment on Market Transition Facility bonds or notes and the New Jersey Motor Vehicle Commission bonds or notes or pledged or available to pay or secure payment on such bonds or notes or interest thereon shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

L.1994,c.57,s.8; amended 2003, c.13, s.115.



Section 34:1B-21.9 - Bonds, Notes As Special, Limited Obligations.

34:1B-21.9 Bonds, notes as special, limited obligations.

9.Market Transition Facility bonds and notes issued by the authority shall be special and limited obligations which are payable only from monies on deposit in the Facility Revenue Fund. New Jersey Motor Vehicle Commission bonds and notes issued by the authority shall be special and limited obligations which are payable only from monies on deposit in the Facility Revenue Fund from and after such time as all Market Transition Facility bonds, notes and obligations issued pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4) and the costs thereof are discharged and no longer outstanding. Neither the members of the authority nor any other person executing the Market Transition Facility bonds or notes or the New Jersey Motor Vehicle Commission bonds or notes provided for in section 4 of P.L.1994, c.57, shall be liable personally with respect to payment of interest and principal on these bonds or notes or obligations of the facility. Market Transition Facility bonds, notes, New Jersey Motor Vehicle Commission bonds or notes, or any other obligations issued pursuant to the provisions of P.L.1994, c.57 (C.34:1B-21.1 et seq.), shall not be a debt or liability of the State or any agency or instrumentality thereof, either legal, moral, or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision, and all debt instruments issued by the authority shall contain a statement to that effect on their face.

L.1994,c.57,s.9; amended 2003, c.13, s.116.



Section 34:1B-21.10 - State Pledge Regarding Bonds, Notes, Other Obligations.

34:1B-21.10 State pledge regarding bonds, notes, other obligations.

10.The State hereby pledges and covenants with the holders of any Market Transition Facility bonds, notes or other obligations and New Jersey Motor Vehicle Commission bonds, notes or other obligations issued pursuant to the provisions of P.L.1994, c.57, that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds, notes, or other obligations. The State also pledges and covenants with the holders of any such bonds, notes, or obligations, that it will not act to prevent the authority from obtaining any of the revenues provided for in this act, which shall be sufficient to meet all costs and expenses in connection with the issuance of such obligations, until the bonds, notes, or other obligations, together with interest thereon, are fully met and discharged or payment thereof is fully provided for, except that the failure of the State to appropriate monies for any purpose of this act shall not be deemed a violation of this section.

L.1994,c.57,s.10; amended 2003, c.13, s.117.



Section 34:1B-21.11 - Statement From Department Of The Treasury, Authority

34:1B-21.11. Statement from Department of the Treasury, authority
11. No later than four months following the issuance of any Market Transition Facility bonds or notes, the Department of the Treasury, in conjunction with the authority, shall provide a statement providing:

a. All final costs on an item by item basis associated with the issuance of the Market Transition Facility bonds or notes. This statement shall be distributed to the President of the Senate and the Speaker of the General Assembly. The statement shall list, as applicable, costs for:

(1) Bond counsel;



(2) Financial advisors;



(3) Paying agents and registrars;



(4) Rating agencies;



(5) Official statement printing;



(6) Bond printing;



(7) Trustees;



(8) Credit enhancement;



(9) Liquidity facility; and



(10) Miscellaneous issuance costs;



b. The final breakdown of the principal amount of bonds allocated to each senior manager, co-senior manager and manager participating in the bond issuance, and each underwriter's spread, broken down into the following components where applicable, and accompanied by a list of underwriter spreads from recent comparable bond issues:

(1) Management fees;



(2) Underwriting fees;



(3) Selling concessions;



(4) Underwriter's counsel; and



(5) Other costs.



L.1994,c.57,s.11.



Section 34:1B-21.12 - "Division Of Motor Vehicles Surcharge Fund."

34:1B-21.12 "Division of Motor Vehicles Surcharge Fund."

12.There is created within the Department of the Treasury a special nonlapsing fund to be known as the "Division of Motor Vehicles Surcharge Fund," which, beginning September 1, 1996 or earlier as provided pursuant to this section, shall be comprised of moneys transferred to the DMV Surcharge Fund from the Market Transition Facility which, notwithstanding the provisions of this section to the contrary, may be appropriated, immediately upon receipt from the Market Transition Facility, by the Legislature to the Facility Revenue Fund and all moneys collected pursuant to subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35) and any interest or other income earned thereon. Moneys in the DMV Surcharge Fund shall be managed and invested by the Division of Investment in the Department of the Treasury. Commencing September 1, 1996, or at such earlier time as may be certified by the commissioner that moneys on deposit in the New Jersey Automobile Insurance Guaranty Fund created pursuant to section 23 of P.L.1990, c.8 (C.17:33B-5) are sufficient to satisfy the current and anticipated financial obligations of the New Jersey Automobile Full Insurance Underwriting Association, the moneys in the DMV Surcharge Fund shall be disbursed from time to time by the State Treasurer, upon appropriation by the Legislature, to the Market Transition Facility Revenue Fund, for payment of principal, interest and premium on the Market Transition Facility bonds or notes and New Jersey Motor Vehicle Commission bonds or notes issued by the authority pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4). From and after such time as all Market Transition Facility bonds, notes and obligations and all New Jersey Motor Vehicle Commission bonds, notes and obligations issued pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4) and the costs thereof are discharged and no longer outstanding, all amounts on deposit in the DMV Surcharge Fund shall be disbursed from time to time by the State Treasurer, upon appropriation by the Legislature, to the Motor Vehicle Surcharges Revenue Fund established pursuant to section 6 of the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.28) to be applied as set forth in section 6 of P.L.2004, c.70 (C.34:1B-21.28) until such time as all bonds (including refunding bonds), notes and other obligations issued or entered into pursuant to section 4 of P.L.2004, c.70 (C.34:1B-21.26) and the costs thereof are discharged and no longer outstanding.

L.1994,c.57,s.12; amended 2001, c.48, s.1; 2003, c.13, s.118; 2004, c.70, s.9.



Section 34:1B-21.13 - Agreements Between Eda And State; Eda And Motor Vehicle Commission.

34:1B-21.13 Agreements between EDA and State; EDA and Motor Vehicle Commission.

13. a. The State Treasurer and the authority may enter into any agreements as may be necessary to effectuate the provisions of this act, which may include, but not be limited to, procedures for the transfer of monies from the DMV Surcharge Fund to the Market Transition Facility Revenue Fund as provided for in section 12 of this act, commencing with the fiscal year beginning July 1, 1994, with respect to the terms and conditions relative to the securing of Market Transition Facility bonds, notes, and other obligations of the authority and New Jersey Motor Vehicle Commission bonds, notes and other obligations of the authority, the pledge and assignment of any agreement or agreements authorized herein, or any payments to the trustees of these bondholders. Notwithstanding any provision of P.L.1974, c.80 (C.34:1B-1 et seq.), this act or any regulation of the authority to the contrary, the authority shall be paid only such fees as shall be determined by the agreement.

b.The commissioner and the authority shall also enter into an agreement relative to a procedure for the transfer of monies for the purpose of paying the current and anticipated liabilities and expenses of the facility, including private passenger automobile claims and other claims against the facility. The agreement shall contain a provision that the commissioner shall certify from time to time, but not more frequently than monthly, an amount necessary to fund payments made, or anticipated to be made by or on behalf of the Market Transition Facility. The commissioner's certification shall be deemed conclusive. The authority shall cause the transfer to be made to the designated transferee within 15 days of the receipt of the commissioner's certification.

c.The authority is authorized to enter into an agreement with the New Jersey Motor Vehicle Commission relative to the provision by the authority to the commission of the proceeds from the sale of the New Jersey Motor Vehicle Commission bonds for the purpose of providing funds for the payment of the costs of any and all capital improvements to or for New Jersey Motor Vehicle Commission facilities, including, but not limited to, building improvements and the acquisition and installation of furniture, fixtures, machinery, computers and electronic equipment.

L.1994,c.57,s.13; amended 2003, c.13, s.119.



Section 34:1B-21.14 - Transfer Of Monies To Facility Revenue Fund

34:1B-21.14. Transfer of monies to Facility Revenue Fund
14. The State Treasurer shall, as soon as practicable after the effective date of this act, and upon appropriation by the Legislature, transfer to the Market Transition Facility Revenue Fund $100 million of the monies transferred to the DMV Surcharge Fund by the Market Transition Facility.

L.1994,c.57,s.14.



Section 34:1B-21.15 - Semi-annual Reports

34:1B-21.15. Semi-annual reports
15. a. The commissioner shall prepare a semi-annual report for the Governor, the President of the Senate and the Speaker of the General Assembly on the financial condition of the New Jersey Automobile Full Insurance Underwriting Association, the Market Transition Facility and the New Jersey Automobile Insurance Guaranty Fund.

b. The authority shall prepare a semi-annual report for the Governor, the President of the Senate and the Speaker of the General Assembly on the receipts and disbursements of the Market Transition Facility Revenue Fund.

c. The State Treasurer shall prepare a semi-annual report for the Governor, the President of the Senate and the Speaker of the General Assembly on the receipts and disbursements of the DMV Surcharge Fund.

L.1994,c.57,s.15.



Section 34:1B-21.16 - Short Title.

34:1B-21.16 Short title.

1.This act shall be known and may be cited as the "Cigarette Tax Securitization Act of 2004."

L.2004,c.68,s.1.



Section 34:1B-21.17 - Definitions Relative To Issuance Of Cigarette Tax Securitization Bonds.

34:1B-21.17 Definitions relative to issuance of cigarette tax securitization bonds.

2.The following words or terms as used in this act shall have the following meanings unless a different meaning clearly appears from the context:

"Authority" means the New Jersey Economic Development Authority created pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.);

"Bonds" means any bonds, notes or other obligations issued or entered into by the authority pursuant to this act;

"Cigarette Tax" means the tax imposed by the State pursuant to the "Cigarette Tax Act," P.L.1948, c.65 (C.54:40A-1 et seq.), as amended and supplemented, on the sale, use or possession for sale or use within the State of each cigarette;

"Cigarette Tax Securitization Fund" means the fund by that name created and established pursuant to section 7 of this act;

"Cigarette Tax Securitization Proceeds Fund" means the fund by that name created and established pursuant to section 3 of this act;

"Dedicated Cigarette Tax Revenue Fund" means the fund by that name created and established pursuant to section 5 of this act;

"Dedicated Cigarette Tax Revenues" means an amount equal to the revenue collected by the State during each State fiscal year beginning on and after July 1, 2006 from $0.0325 of the cigarette tax; and

"Refunding Bonds" means any bonds, notes or other obligations issued by the authority to refinance bonds, notes or other obligations previously issued or entered into by the authority pursuant to this act.

L.2004,c.68,s.2.



Section 34:1B-21.18 - "Cigarette Tax Securitization Proceeds Fund."

34:1B-21.18 "Cigarette Tax Securitization Proceeds Fund."

3. a. The authority shall establish and maintain a special nonlapsing fund to be known as the "Cigarette Tax Securitization Proceeds Fund" into which shall be deposited the following moneys:

(1)the proceeds from the sale of all bonds (other than refunding bonds) issued by the authority pursuant to this act which are remaining after any required deposit to any reserve or other fund established for such bonds or any refunding bonds in accordance with subsection a. of section 4 of this act and after the payment of all costs, fees and other expenses related to, or incurred by the authority or the State in connection with, the issuance of such bonds or any refunding bonds;

(2)any amounts which shall be appropriated by the Legislature for the purposes of such fund; and

(3)any other amounts or funds which the authority shall determine to deposit into such fund.

Moneys on deposit in the Cigarette Tax Securitization Proceeds Fund shall be invested in such obligations as the authority may determine or as shall otherwise be provided in any contract between the authority and the State Treasurer authorized and entered into pursuant to section 6 of this act, and interest or other earnings on any such investments shall be credited to such fund.

b.Amounts on deposit in the Cigarette Tax Securitization Proceeds Fund shall be withdrawn by the authority from time to time, upon written request of the State Treasurer or as otherwise provided in any contract between the authority and the State Treasurer authorized and entered into pursuant to section 6 of this act, and paid to the State Treasurer for deposit into either the General Fund of the State or the Cigarette Tax Securitization Fund, as determined by the State Treasurer, and used for any lawful purpose of the State for which moneys on deposit in the General Fund may be used. All amounts withdrawn from the Cigarette Tax Securitization Proceeds Fund and deposited into the General Fund of the State as provided in this subsection shall represent financial resources and revenues of the State from that fund as certified by the Governor pursuant to Article VIII, Section II, paragraph 2 of the State Constitution for the State annual appropriation act for such State fiscal year, and as may be applicable for such annual appropriation act as may be amended and supplemented from time to time. Notwithstanding any provision of this subsection to the contrary, the State Treasurer shall not request the authority to pay, and the authority shall not pay, to the State Treasurer during any State fiscal year amounts on deposit in the Cigarette Tax Securitization Proceeds Fund which are in excess of the amounts anticipated as revenues from such fund.

L.2004,c.68,s.3.



Section 34:1B-21.19 - Powers Of Authority.

34:1B-21.19 Powers of authority.

4.Notwithstanding the provisions of any law, rule, regulation or order to the contrary:

a.The authority shall have the power, pursuant to and in accordance with the provisions of this act and P.L.1974, c.80 (C.34:1B-1 et seq.), to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by money received pursuant to this act for the purpose of providing funds

(1)for deposit into the Cigarette Tax Securitization Proceeds Fund;

(2)in the case of refunding bonds, to apply to the refunding, purchase or payment of any bonds issued pursuant to this act;

(3)to fund any capitalized interest on such bonds or refunding bonds;

(4)to fund any reserve or other fund as may be established by the authority for such bonds or refunding bonds and to further secure such bonds and refunding bonds as may be determined by the authority; and

(5)to pay all costs, fees and other expenses related to, or incurred by the authority or the State in connection with, the issuance of such bonds or refunding bonds.

b.The authority may, in any resolution authorizing the issuance of bonds or refunding bonds issued by the authority pursuant to this act, pledge any contract entered into with the State Treasurer pursuant to section 6 of this act, or any part thereof, to secure the payment, purchase or redemption of bonds or refunding bonds or any obligations of the authority under any contract or agreement entered into by the authority pursuant to subsection c. of this section 4, and covenant as to the use and disposition of money available to the authority for the payment, purchase or redemption of bonds and refunding bonds and the payment of any obligations of the authority under any contract or agreement entered into by the authority pursuant to subsection c. of this section 4. All costs, fees and other expenses related to, or incurred by the authority or the State in connection with, the issuance of bonds or refunding bonds by the authority for the purposes set forth in this act may be paid by the authority from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to sections 5 and 6 of this act, which costs, fees and other expenses may include, but are not limited to, any initial or annual administrative costs and fees of the authority attributable to any bonds or refunding bonds issued pursuant to this act, all legal, accounting, trustee or other professional fees, costs and expenses, and all other costs, fees, expenses, liabilities or obligations attributable to any agreement, contract or other commitment described in subsection c. of this section and any required rebate or other payment to the United States of America. The bonds or refunding bonds shall be authorized by resolution adopted by the authority, which shall stipulate the manner of execution and form of the bonds, whether the bonds or refunding bonds are to be issued in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 40 years, the rate or rates of interest payable on the bonds, which may be at fixed rates or variable rates, and which interest may be current interest or may accrue, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, terms of redemption, privileges of exchangeability or interchangeability, and entitlement to priorities of payment or security in the amounts to be received by the authority pursuant to sections 5 and 6 of this act. The bonds may be sold at a public or private sale at a price or prices determined by the authority. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section, including agreements to sell bonds or refunding bonds to any person and to comply with the laws of any jurisdiction relating thereto.

c.In connection with any bonds or refunding bonds issued or to be issued pursuant to this act, the authority may also enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements (and in connection therewith, agreements establishing a line of credit, letter of credit, insurance or relating to the collateralization of the obligations thereunder), float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements as shall be determined and approved by the authority.

d.No resolution adopted by the authority authorizing the issuance of bonds or refunding bonds pursuant to this act shall be adopted or otherwise made effective without the approval in writing of the State Treasurer. Except as provided by subsection i. of section 4 of P.L.1974, c.80 (C.34:1B-4), bonds or refunding bonds may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act.

e.Bonds and refunding bonds issued by the authority pursuant to this act shall be special and limited obligations of the authority payable from, and secured by, such funds and moneys determined by the authority in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to the provisions of this act shall not be a debt or liability of the State or any agency or instrumentality thereof, other than a special and limited obligation of the authority, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof other than the authority, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

f.The authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of bond counsel, financial advisors and experts, placement agents, underwriters, trustees, verification agents, remarketing agents, auction agents, broker-dealers, appraisers, and such other advisors, consultants and agents as may be necessary to effectuate the purposes of this act.

g.All bonds or refunding bonds issued by the authority pursuant to this act are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the authority and pledged and available to pay or secure the payment of bonds or refunding bonds and the interest thereon, shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

h.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to the provisions of this act, that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds or refunding bonds or agreements made pursuant to subsection c. of this section, except that the failure of the Legislature to appropriate moneys for any purpose of this act shall not be deemed a violation of this section.

i.Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of the State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any bonds or refunding bonds issued by the authority under the provisions of this act; and said bonds and refunding bonds are hereby made securities which may properly and legally be deposited with, and received by any State or municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

L.2004,c.68,s.4.



Section 34:1B-21.20 - "Dedicated Cigarette Tax Revenue Fund."

34:1B-21.20 "Dedicated Cigarette Tax Revenue Fund."

5. a. There is hereby created and established in the Department of the Treasury a separate nonlapsing fund to be known as the "Dedicated Cigarette Tax Revenue Fund." During the State fiscal year beginning July 1, 2006 and during each succeeding State fiscal year in which the authority has outstanding bonds or refunding bonds which have been issued pursuant to this act or is obligated to make any payments under any contract or agreement entered into by the authority pursuant to subsection c. of section 4 of this act, the State Treasurer shall credit to such Fund, on a monthly basis, an amount equivalent to the dedicated cigarette tax revenues received by the State during each calendar month of such fiscal year. Provided however, that:

(1)no credits of dedicated cigarette tax revenues shall be made to the Dedicated Cigarette Tax Revenue Fund in any State fiscal year until the deposits of $150,000,000 of revenue from the cigarette tax required by section 4 of P.L.1997, c.264 (C.26:2H-18.58g) into the Health Care Subsidy Fund have been fully made in such fiscal year,

(2)in each month of a State fiscal year beginning after the month in which the final deposits of $150,000,000 of revenue from the cigarette tax required by section 4 of P.L.1997, c.264 (C.26:2H-18.58g) into the Health Care Subsidy Fund have been fully made for such fiscal year, the State Treasurer shall credit to the Dedicated Cigarette Tax Revenue Fund an amount equivalent to all revenue collected by the State from the cigarette tax during such calendar month until the amount credited to the Dedicated Cigarette Tax Revenue Fund from the beginning of such fiscal year equals the amount that would have been credited to such Fund since the beginning of such fiscal year in accordance with the preceding sentence if the deposits of $150,000,000 of revenue from the cigarette tax required by section 4 of P.L.1997, c.264 (C.26:2H-18.58g) into the Health Care Subsidy Fund were not required to have been made, and

(3)thereafter, in each month of a State fiscal year, the State Treasurer shall credit (a) to the Dedicated Cigarette Tax Revenue Fund an amount equivalent to the dedicated cigarette tax revenues and (b) to the Health Care Subsidy Fund an amount equivalent to all remaining revenue collected by the State from the cigarette tax during such calendar month; provided, however, that the amount so credited to the Health Care Subsidy Fund shall not exceed $215,000,000 in the aggregate for all such months in the State fiscal year, and shall not exceed $241,500,000 in the aggregate for all such months in State fiscal years commencing on or after July 1, 2009.

b.In each State fiscal year during which the authority has outstanding bonds or refunding bonds which have been issued pursuant to this act or is obligated to make any payments under any contract or agreement entered into by the authority pursuant to subsection c. of section 4 of this act, the State Treasurer shall pay to the authority solely from the Dedicated Cigarette Tax Revenue Fund in accordance with the provisions of any contract between the authority and the State Treasurer authorized and entered into pursuant to section 6 of this act, an amount equal to the debt service payable on the authority's then outstanding bonds or refunding bonds issued pursuant to this act during such fiscal year and any amounts required to be paid by the authority during such fiscal year under any contract or agreement entered into by the authority pursuant to subsection c. of section 4 of this act and such other additional amounts as shall be authorized by this act and required to be paid to the authority pursuant to any contract between the authority and the State Treasurer authorized and entered into pursuant to section 6 of this act; provided, however, that the payment of all such amounts to the authority shall be subject to and dependent upon appropriations being made from time to time by the Legislature of the amounts thereof for the purposes of this act. Notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such amounts as shall be required by the provisions of any contract between the authority and the State Treasurer authorized and entered into pursuant to section 6 of this act and the incurrence of any obligation of the State under any such contract, including any payments to be made thereunder from the Dedicated Cigarette Tax Revenue Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

c.If the authority no longer has outstanding bonds or refunding bonds which have been issued pursuant to this act and is no longer obligated to make any payments under any contract or agreement entered into by the authority pursuant to subsection c. of section 4 of this act or to pay any other costs, fees, expenses, liabilities and other obligations incurred by the authority and the State pursuant to this act, then all monies on deposit in the Dedicated Cigarette Tax Revenue Fund shall be transferred to the General Fund.

L.2004, c.68, s.5; amended 2006, c.98, s.2; 2009, c.70, s.4.



Section 34:1B-21.21 - Contracts To Implement Payment Arrangement.

34:1B-21.21 Contracts to implement payment arrangement.

6.The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in section 5 of this act. The contract or contracts shall provide for payment by the State Treasurer of the amounts required to be paid from the Dedicated Cigarette Tax Revenue Fund pursuant to section 5 of this act and shall set forth the procedure for the transfer of moneys for the purpose of paying such amounts. The contract or contracts shall contain such terms and conditions as are determined by the authority and the State Treasurer, and shall include, but not be limited to, terms and conditions necessary and desirable to secure any bonds or refunding bonds of the authority issued pursuant to this act or any obligations of the authority under any contract or agreement entered into by the authority pursuant to subsection c. of section 4 of this act; provided however, that notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such amounts as shall be required by the provisions of any contract or contracts, and the incurrence of any obligation of the State under any such contract or contracts, including any payments to be made thereunder from the Dedicated Cigarette Tax Revenue Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.2004,c.68,s.6.



Section 34:1B-21.22 - "Cigarette Tax Securitization Fund."

34:1B-21.22 "Cigarette Tax Securitization Fund."

7.There is hereby created and established in the Department of the Treasury a separate non-lapsing fund to be known as the "Cigarette Tax Securitization Fund." Revenue derived from the proceeds of bonds issued by the authority pursuant to this act may be deposited into the Cigarette Tax Securitization Fund and balances therein may be transferred to the General Fund.

L.2004,c.68,s.7.



Section 34:1B-21.23 - Short Title.

34:1B-21.23 Short title.

1.This act shall be known and may be cited as the "Motor Vehicle Surcharges Securitization Act of 2004."

L.2004,c.70,s.1.



Section 34:1B-21.24 - Definitions Relative To Motor Vehicle Surcharges Securitization Bonds.

34:1B-21.24 Definitions relative to motor vehicle surcharges securitization bonds.

2.The following words or terms as used in this act shall have the following meanings unless a different meaning clearly appears from the context:

"Agency" means the New Jersey Housing and Mortgage Finance Agency created pursuant to P.L.1983, c.530 (C.55:14K-1 et seq.);

"Authority" means the New Jersey Economic Development Authority created pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.);

"Bonds" means any bonds, notes or other obligations issued or entered into by the authority, bearing either a fixed rate or a variable rate of interest, issued by the authority pursuant to the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.23 et al.), the proceeds of which shall be applied in accordance with that act and P.L.2005, c.163 (C.34:1B-21.25a et al.);

"Community residences" means group homes, supervised apartments, and other types of shared living environments that provide housing and treatment or specialized services needed to assist individuals with special needs to live in community settings;

"Cost of special needs housing project" means any and all expenses reasonably incurred by a project sponsor in connection with the acquisition, construction, improvement, or rehabilitation of property which is or shall be used for a special needs housing project, including, but not limited to, the costs and expenses of engineering, inspection, planning, legal, financial, or other professional services; the funding of appropriate reserves to address the anticipated future capital needs of a special needs housing project; and the administrative, organizational, or other expenses incident to the financing, completing, and placing into service of any special needs housing project authorized by P.L.2005, c.163 (C.34:1B-21.25a et al.);

"Dedicated Motor Vehicle Surcharge Revenues" means:

a.on and after July 1, 2006, moneys required to be transferred to the Motor Vehicle Surcharges Revenue Fund from the Facility Revenue Fund pursuant to subsection b. of section 7 of P.L.1994, c.57 (C.34:1B-21.7),

b.on and after July 1, 2006, all Unsafe Driving Surcharges required to be transferred to the Motor Vehicle Surcharges Revenue Fund from the Unsafe Driving Surcharges Fund pursuant to section 5 of this act, and

c.after such time as all Market Transition Facility bonds, notes and obligations and all New Jersey Motor Vehicle Commission bonds, notes and obligations issued pursuant to section 4 of P.L.1994, c.57 (C.34:1B-21.4), and the costs thereof are discharged and no longer outstanding, all other plan surcharges collected by the commission pursuant to subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35) and required to be transferred to the Motor Vehicle Surcharges Revenue Fund from the DMV Surcharge Fund pursuant to section 12 of P.L.1994, c.57 (C.34:1B-21.12);

"Division of Motor Vehicles Surcharge Fund" or "DMV Surcharge Fund" means the fund created pursuant to section 12 of P.L.1994, c.57 (C.34:1B-21.12);

"Individuals with mental illness" means individuals with a psychiatric disability or individuals with a mental illness eligible for housing or services funded by the Division of Mental Health Services in the Department of Human Services;

"Individuals with special needs" means individuals with mental illness, individuals with physical or developmental disabilities and individuals in other emerging special needs groups identified by State agencies;

"Market Transition Facility Revenue Fund" or "Facility Revenue Fund" means the fund created pursuant to section 7 of P.L.1994, c.57 (C.34:1B-21.7);

"Motor Vehicle Surcharges Revenue Fund" means the fund within the authority created and established pursuant to section 6 of this act;

"Motor Vehicle Surcharges Securitization Proceeds Fund" means the fund created and established pursuant to section 3 of this act;

"Permanent supportive housing" means a range of permanent housing options such as apartments, condominiums, townhouses, single and multi-family homes, single room occupancy housing, shared living and supportive living arrangements that provide access to on-site or off-site supportive services for individuals and families who can benefit from housing with services;

"Project sponsor" means any person, partnership, corporation, limited liability company, association, whether organized as for profit or not for profit, or any governmental entity to which the agency has made or proposes to make a loan or a grant, or otherwise to provide assistance, to finance a special needs housing project;

"Refunding Bonds" means any bonds, notes or other obligations issued by the authority to refinance bonds, notes or other obligations previously issued by the authority pursuant to this act;

"Special needs housing project" means a housing development, or such portion of a housing development, that is permanent supportive housing or a community residence that is primarily for occupancy by individuals with special needs who shall occupy such housing as their usual and permanent residence, together with any structures or facilities, appurtenant or ancillary thereto, and shall include the planning, development, acquisition, construction and rehabilitation of structures, and residences undertaken by a project sponsor for such purposes, including the cost of land and structures, construction, rehabilitation or any interest therein;

"Unsafe Driving Surcharges Fund" means the fund within the Department of the Treasury created and established pursuant to section 5 of this act; and

"Unsafe Driving Surcharges" means the revenues received by the State resulting from the plan surcharges established as such pursuant to subparagraph (a) of paragraph (2) of subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35) and assessed and collected pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2) for convictions for unsafe driving pursuant to that section.

L.2004,c.70,s.2; amended 2005, c.163, s.4.



Section 34:1B-21.25 - "Motor Vehicle Surcharges Securitization Proceeds Fund."

34:1B-21.25 "Motor Vehicle Surcharges Securitization Proceeds Fund."

3. a. The authority shall establish and maintain a special nonlapsing fund to be known as the "Motor Vehicle Surcharges Securitization Proceeds Fund" into which shall be deposited the following moneys:

(1)the proceeds from the sale of all bonds (other than refunding bonds) issued by the authority pursuant to this act which are remaining after any required deposit to any reserve or other fund established for such bonds or refunding bonds in accordance with subsection a. of section 4 of this act and after the payment of all costs, fees and other expenses related to, or incurred by the authority or the State in connection with, the issuance of such bonds or refunding bonds;

(2)any amounts which shall be appropriated by the State Legislature for the purposes of such fund; and

(3)any other amounts or funds which the authority shall determine to deposit into such fund. Moneys on deposit in the Motor Vehicle Surcharges Securitization Proceeds Fund shall be invested in such obligations as the authority may determine or as shall otherwise be provided in any contract between the authority and the State Treasurer authorized and entered into pursuant to section 7 of this act, and interest or other earnings on any such investments shall be credited to such fund.

b.Amounts on deposit in the Motor Vehicle Surcharges Securitization Proceeds Fund shall be withdrawn by the authority from time to time, and applied as set forth in paragraphs (1) and (2) of this subsection.

(1)Upon written request of the State Treasurer or as otherwise provided in any contract between the authority and the State Treasurer authorized and entered into pursuant to section 7 of this act, and paid to the State Treasurer for deposit either into the General Fund of the State or into the Motor Vehicle Surcharges Securitization Fund, as determined by the State Treasurer, and used for any lawful purpose of the State for which moneys on deposit in the General Fund may be used. All amounts withdrawn from the Motor Vehicle Surcharges Securitization Proceeds Fund and deposited into the General Fund of the State as provided in this paragraph shall represent financial resources and revenues of the State upon deposit into the General Fund. Notwithstanding any provision of this paragraph to the contrary, the State Treasurer shall not request the authority to pay, and the authority shall not pay, to the State Treasurer during State fiscal year 2005 for deposit into the General Fund of the State, amounts on deposit in the Motor Vehicle Surcharges Securitization Proceeds Fund which are in excess of the amounts anticipated as revenues from that fund as certified by the Governor pursuant to Article VIII, Section II, paragraph 2 of the State Constitution for the State annual appropriation act for State fiscal year 2005.

(2)Upon written request of the agency or as otherwise provided in any contract between the authority and the agency authorized and entered into pursuant to P.L.2005, c.163 (C.34:1B-21.25a et al.), an amount not to exceed $200,000,000 in the aggregate from the proceeds of bonds authorized under the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.23 et al.), shall be paid to the agency for deposit into the Special Needs Housing Trust Fund to fund the costs of special needs housing projects authorized pursuant to P.L.2005, c.163 (C.34:1B-21.25a et al.).

L.2004,c.70,s.3; amended 2005, c.163, s.5.



Section 34:1B-21.25A - Findings, Declarations Relative To Special Needs Housing; Trust Fund, Established; Use.

34:1B-21.25a Findings, declarations relative to special needs housing; trust fund, established; use.

1. a. The Legislature finds and declares that:

(1)The State of New Jersey has the responsibility of providing for and assuring the continued operation of safe and humane residences for individuals who require supportive housing or extended care in a community residence;

(2)The State of New Jersey requires additional funding to continue efforts to create permanent supportive housing and community residences as alternatives to institutionalization or homelessness for those who would benefit from these programs;

(3)The State of New Jersey requires immediate programs: (i) to create additional units of permanent supportive housing and community residences through new construction or substantial rehabilitation; and (ii) to support community grants and loans to develop and ensure the long-term viability of such housing and residential opportunities for individuals with special needs with priority given to individuals with mental illness;

(4)Implementation of these programs will be a substantial step toward meeting the immediate and critical need of the people of New Jersey, will substantially further the public interest, and can most economically be financed through a bond issue;

(5)The establishment of the Special Needs Housing Trust Fund under the auspices of the New Jersey Housing and Mortgage Finance Agency, funded through the issuance of bonds by the New Jersey Economic Development Authority under the already authorized "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.23 et al.), is the most desirable means to provide funding and to implement the programs.

b.There is established in the agency a special nonlapsing, revolving fund to be known as the Special Needs Housing Trust Fund. The proceeds from the sale of bonds issued by the authority pursuant to the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.23 et al.), to finance special needs housing projects pursuant to P.L.2005, c.163 (C.34:1B-21.25a et al.) and deposited into the Motor Vehicle Surcharges Securitization Proceeds Fund shall be paid by the authority to the agency for deposit into the Special Needs Housing Trust Fund based upon executed agreements between the authority and the State Treasurer. For the purpose of obtaining moneys from the authority to be deposited into the Special Needs Housing Trust Fund, the agency may enter into agreements with the authority to receive moneys from the authority for any purposes authorized by P.L.2005, c.163 (C.34:1B-21.25a et al.) and specified in the agreements between the agency and the authority. The proceeds of this fund shall be deposited in those depositories as may be selected by the agency to the credit of the fund.

c.Funds deposited into the Special Needs Housing Trust Fund shall be used by the agency to make loans, grants or other investments to finance or otherwise pay the costs of special needs housing projects, upon such terms as the agency shall determine. In making any of the foregoing loans, grants or other investments, the agency shall not be limited by any of the restrictions imposed by P.L.1983, c.530 (C.55:14K-1 et seq.) on eligible loans, funding or financial assistance for housing projects, or other financing vehicles, and shall give priority to special needs housing projects benefiting persons with mental illness. Special needs housing projects funded from the Special Needs Housing Trust Fund shall be eligible for exemption from real property taxation pursuant to subsection b. of section 37 of P.L.1983, c.530 (C.55:14K-37).

d.Pending their application to the purposes provided in P.L.2005, c.163 (C.34:1B-21.25a et al.), the moneys in the Special Needs Housing Trust Fund may be invested and reinvested as are other trust funds in the custody of the agency, in the manner provided by law. Net earnings received from the investment or deposit of moneys in the Special Needs Housing Trust Fund shall remain in such fund and be applied to the purposes set forth in P.L.2005, c.163 (C.34:1B-21.25a et al.).

e.The agency is authorized to promulgate the rules and regulations, policies and procedures necessary to effectuate the provisions and purposes of P.L.2005, c.163 (C.34:1B-21.25a et al.) in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005,c.163,s.1.



Section 34:1B-21.26 - Powers Of Authority.

34:1B-21.26 Powers of authority.

4.Notwithstanding the provisions of any law, rule, regulation or order to the contrary:

a.The authority shall have the power, pursuant to and in accordance with the provisions of this act and P.L.1974, c.80 (C.34:1B-1 et seq.), to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by money received pursuant to this act for the purpose of providing funds:

(1)for deposit into the Motor Vehicle Surcharges Securitization Proceeds Fund;

(2)in the case of refunding bonds, to apply to the refunding, purchase or payment of any bonds issued pursuant to this act;

(3)to fund any capitalized interest on such bonds or refunding bonds;

(4)to fund any reserve or other fund as may be established by the authority for such bonds or refunding bonds and to further secure such bonds and refunding bonds as may be determined by the authority; and

(5)to pay all costs, fees and other expenses related to, or incurred by the authority or the State in connection with, the issuance of such bonds or refunding bonds.

b.The authority may, in any resolution authorizing the issuance of bonds or refunding bonds issued by the authority pursuant to this act, or the execution and delivery of any agreement authorized pursuant to subsection c. of this section, pledge the amounts from time to time on deposit in the Motor Vehicle Surcharges Revenue Fund and any contract entered into with the State Treasurer pursuant to section 7 of this act, or any part thereof, to secure the payment, purchase or redemption of the bonds or refunding bonds issued pursuant to this act or any obligations of the authority under any agreement entered into pursuant to subsection c. of this section, and covenant as to the use and disposition of money on deposit in the Motor Vehicle Surcharges Revenue Fund for payments of bonds and refunding bonds. All costs, fees and other expenses related to, or incurred by the authority or the State in connection with, the issuance of bonds or refunding bonds by the authority for the purposes set forth in this act may be paid by the authority from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to sections 5 and 7 of this act, section 7 of P.L.1994, c.57 (C.34:1B-21.7) and section 12 of P.L.1994, c.57 (C.34:1B-21.12), which costs, fees and other expenses may include, but are not limited to, any initial or annual administrative costs and fees of the authority attributable to any bonds or refunding bonds issued pursuant to this act, all legal, accounting, trustee or other professional fees, costs and expenses, all other costs, fees and expenses (including, but not limited to, termination payments) attributable to any agreement, contract or other commitment described in subsection c. of this section and any required rebate or other payment to the United States of America. The bonds or refunding bonds shall be authorized by resolution adopted by the authority, which shall stipulate the manner of execution and form of the bonds, whether the bonds or refunding bonds are to be issued in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 40 years, the rate or rates of interest payable on the bonds, which may be at fixed rates or variable rates, and which interest may be current interest or may accrue, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, terms of redemption, privileges of exchangeability or interchangeability, and entitlement to priorities of payment or security in the amounts to be received by the authority pursuant to sections 5 and 6 of this act. The bonds may be sold at a public or private sale at a price or prices determined by the authority. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section, including agreements to sell bonds or refunding bonds to any person and to comply with the laws of any jurisdiction relating thereto.

c.In connection with any bonds or refunding bonds issued or to be issued pursuant to this act, the authority may also enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the authority.

d.No resolution adopted by the authority authorizing the issuance of bonds or refunding bonds pursuant to this act shall be adopted or otherwise made effective without the approval in writing of the State Treasurer. Except as provided by subsection i. of section 4 of P.L.1974, c.80 (C.34:1B-4), bonds or refunding bonds may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act.

e.Bonds and refunding bonds issued by the authority pursuant to this act shall be special and limited obligations of the authority payable from, and secured by, such funds and moneys determined by the authority in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to the provisions of this act shall not be a debt or liability of the State or any agency or instrumentality thereof, other than a special and limited obligation of the authority, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, other than the authority, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

f.The authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of bond counsel, financial advisors and experts, placement agents, underwriters, trustees, verification agents, remarketing agents, auction agents, broker-dealers, appraisers, and such other advisors, consultants and agents as may be necessary to effectuate the purposes of this act.

g.All bonds or refunding bonds issued by the authority pursuant to this act are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the authority and pledged and available to pay or secure the payment of bonds or refunding bonds and the interest thereon, shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

h.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to the provisions of this act, that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds or refunding bonds or agreements made pursuant to subsection c. of this section, except that the failure of the State Legislature to appropriate moneys for any purpose of this act shall not be deemed a violation of this section.

i.Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of this State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any bonds or refunding bonds issued by the authority under the provisions of this act; and said bonds and refunding bonds are hereby made securities which may properly and legally be deposited with, and received by any State or municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

L.2004,c.70,s.4.



Section 34:1B-21.27 - "Unsafe Driving Surcharges Fund."

34:1B-21.27 "Unsafe Driving Surcharges Fund."

5.There is hereby established in the Department of the Treasury a special nonlapsing fund to be known as the "Unsafe Driving Surcharges Fund" which, beginning July 1, 2006, shall be comprised of all unsafe driving surcharges and any interest or other income earned thereon. Moneys in the Unsafe Driving Surcharges Fund shall be managed and invested by the Division of Investment in the Department of the Treasury. All moneys in the Unsafe Driving Surcharges Fund shall be disbursed not less frequently than monthly by the State Treasurer, upon appropriation, to the Motor Vehicle Surcharges Revenue Fund until all bonds and refunding bonds issued or entered into pursuant to section 4 of this act and the costs thereof have been paid in full.

L.2004,c.70,s.5.



Section 34:1B-21.28 - "Motor Vehicle Surcharges Revenue Fund."

34:1B-21.28 "Motor Vehicle Surcharges Revenue Fund."

6. a. There is created within the authority a special nonlapsing fund, to be known as the "Motor Vehicle Surcharges Revenue Fund." The Motor Vehicle Surcharges Revenue Fund shall consist of:

(1)such moneys as may be appropriated to the Motor Vehicle Surcharges Revenue Fund by the Legislature and paid to the authority by the State Treasurer from Dedicated Motor Vehicle Surcharges Revenues;

(2)interest or other income derived from the investment of moneys in the Motor Vehicle Surcharges Revenue Fund; and

(3)any other moneys as may be deposited from time to time, except that such moneys shall not be appropriated from the General Fund.

b.In each State fiscal year during which the authority has outstanding bonds or refunding bonds which have been issued pursuant to this act, moneys in the Motor Vehicle Surcharges Revenue Fund may be used by the authority, in accordance with the provisions of any bond resolutions authorizing the issuance of bonds or refunding bonds pursuant to this act and any contract between the authority and the State Treasurer authorized and entered into pursuant to section 7 of this act, to pay debt service payable on the authority's then outstanding bonds or refunding bonds issued pursuant to this act and any amounts due in connection with any agreements entered into pursuant to subsection c. of section 4 of this act due in such fiscal year, to replenish any reserve or other fund established for such bonds or refunding bonds issued in accordance with subsection a. of section 4 of this act, and to pay any and all other additional amounts as shall be authorized by this act and required to be paid by the authority during such fiscal year, provided however, that the payment of all such amounts to the authority by the State Treasurer shall be subject to and dependent upon appropriations being made from time to time by the Legislature of the amounts thereof for the purposes of this act. Notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such amounts as shall be required by the provisions of any contract between the authority and the State Treasurer authorized and entered into pursuant to section 7 of this act and the incurrence of any obligation of the State under any such contract, including any payments to be made thereunder, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

c.In each fiscal year beginning on or after July 1, 2006, all amounts on deposit in the Motor Vehicle Surcharges Revenue Fund in excess of the amount necessary to pay any amounts required to be paid by the authority pursuant to any bond resolutions authorizing the issuance of bonds or refunding bonds pursuant to this act or pursuant to any contract between the authority and the State Treasurer authorized or entered into pursuant to section 7 of this act and payable during such fiscal year shall be transferred to the General Fund, provided that the first $7,500,000 of such moneys so transferred in each fiscal year shall be remitted to the "Alcohol Treatment Programs Fund" created in section 2 of P.L.2001, c.48 (C.26:2B-9.2).

L.2004,c.70,s.6.



Section 34:1B-21.29 - Contracts To Implement Payment Arrangement.

34:1B-21.29 Contracts to implement payment arrangement.

7.The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in section 5 of this act. The contract or contracts shall provide for payment by the State Treasurer of the dedicated motor vehicle surcharge revenues and shall set forth the procedure for the transfer of moneys for the purpose of paying such amounts. The contract or contracts shall contain such terms and conditions as are determined by the authority and the State Treasurer, and shall include, but not be limited to, terms and conditions necessary and desirable to secure any bonds or refunding bonds of the authority issued under and pursuant to this act and the obligations of the authority under any agreement entered into pursuant to subsection c. of section 4 of this act; provided however, that notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such amounts as shall be required by the provisions of any contract or contracts, and the incurrence of any obligation of the State under any such contract or contracts, including any payments to be made thereunder from the dedicated motor vehicle surcharge revenues, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.2004,c.70,s.7.



Section 34:1B-21.30 - Motor Vehicle Surcharges Securitization Fund.

34:1B-21.30 Motor Vehicle Surcharges Securitization Fund.

11.There is hereby created in the Department of the Treasury a separate nonlapsing fund to be known as the Motor Vehicle Surcharges Securitization Fund. Revenue derived from bonds issued under the "Motor Vehicle Surcharges Securitization Act of 2004," P.L.2004, c.70 (C.34:1B-21.23 et al.) may be deposited into the Motor Vehicle Surcharges Securitization Fund and balances therein may be transferred to the General Fund.

L.2004,c.70,s.11.



Section 34:1B-21.31 - Definitions Relative To Financing Of Certain Stem Cell, Life Sciences, And Biomedical Research Facilities.

34:1B-21.31 Definitions relative to financing of certain stem cell, life sciences, and biomedical research facilities.

1.As used in this act, the following words or terms shall have the following meanings unless a different meaning clearly appears from the context:

"Authority" means the New Jersey Economic Development Authority created pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.);

"Biomedical research facilities" means one or more facilities owned by Rutgers, the State University, located in Camden, New Jersey, and operated by a consortium of Rutgers, The State University, The Coriell Institute for Medical Research, the Robert Wood Johnson Medical School at Camden, and the Cancer Institute of New Jersey, South Jersey, which will be utilized for biomedical research and related activities, including all facilities ancillary thereto;

"Blood collection facilities" means one or more facilities located in the State that will be utilized by the Elie Katz Umbilical Cord Blood Program at Community Blood Services located in Allendale, New Jersey, for cord blood collection to support stem cell research and related activities, including all facilities ancillary thereto;

"Bonds" means any bonds, notes or other obligations issued or entered into by the authority pursuant to this act;

"Cancer research facilities" means one or more facilities located in Belleville, New Jersey, that will be utilized by the Garden State Cancer Center for cancer research and related activities, including all facilities ancillary thereto;

"Capital cost" means the expenses incurred in connection with: the planning, construction, reconstruction, development, erection, acquisition, extension, improvement, rehabilitation and equipping of State capital construction projects authorized by this act; the acquisition by purchase, lease, or otherwise, and the development of any real or personal property, and the acquisition and construction of new structures and equipment for use in connection with a State capital construction project authorized by this act, including any rights or interests therein, the execution of any agreements and franchises deemed to be necessary or useful and convenient in connection with any State capital construction project authorized by this act; the procurement of engineering, inspection, planning, legal, financial, or other professional services; the administrative, organizational, operating or other expenses incident to the financing, completing, and placing into service of any State capital construction project authorized by this act;

"Refunding bonds" means any bonds, notes or other obligations issued by the authority to refinance bonds, notes or other obligations previously issued or entered into by the authority pursuant to this act;

"State capital construction project" means a project that includes the acquisition of land, and the acquisition and construction of new structures and equipment for capital facilities by grant of the authority for State use and use by other units of government, which use shall include the occupancy by the State and other units of government, and the leasing and licensing of facilities to other entities by the State or other units of government, including stem cell research facilities - New Brunswick and stem cell research facilities - Newark, biomedical research facilities, blood collection facilities and cancer research facilities, whose estimated cost of land, planning, acquisition, construction, furnishing and equipping is estimated to be $50,000 or more;

"Stem cell research facilities - New Brunswick" means facilities located in New Brunswick, New Jersey, which shall be only utilized for stem cell research, including all facilities ancillary thereto; and

"Stem cell research facilities - Newark" means facilities operated by the New Jersey Institute of Technology and located in Newark, New Jersey, which shall be only utilized for stem cell research, including all facilities ancillary thereto.

L.2006,c.102,s.1.



Section 34:1B-21.32 - Findings, Declarations Relative To Certain Stem Cell, Life Sciences, And Biomedical Research.

34:1B-21.32 Findings, declarations relative to certain stem cell, life sciences, and biomedical research.

2.The Legislature finds and declares that:

Millions of people suffer from currently incurable diseases and injuries, and recent medical science, including the use of new regenerative medical therapies such as the use of a special type of human cells called "stem cells," provides indications that cures and treatments for certain of these diseases and injuries can be developed;

The development of such cures and treatments will improve New Jersey's health care system, can reduce long-term health care costs, and can benefit the New Jersey economy by creating projects, jobs and therapies;

The State of New Jersey is home to many of the leading life sciences, biotechnology and pharmaceutical companies and the State seeks to preserve its leading role, attract investment, attract scientists, enhance research and, toward that end, seeks to finance facilities for entities involved in stem cell research, life sciences and biomedical research;

Financing stem cell research facilities and life sciences and biomedical research facilities will substantially further the public interest and can most economically be financed through a bond issue; and

The State of New Jersey has determined that bonds issued by the New Jersey Economic Development Authority are the most desirable means to provide funding for such facilities and projects.

L.2006,c.102,s.2.



Section 34:1B-21.33 - Powers Of Authority.

34:1B-21.33 Powers of authority.

3.Notwithstanding the provisions of any law, rule, regulation or order to the contrary:

a.The authority shall have the power, pursuant to the provisions of this act and P.L.1974, c.80 (C.34:1B-1 et seq.), to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by money received pursuant to this act for the purpose of providing funds for State capital construction projects and any costs related to the issuance of such bonds. The authority may establish reserve or other funds to further secure bonds and refunding bonds. The bonds shall be in the amount to yield proceeds to fund, all or in part, the payment of State capital construction projects plus additional bonds to pay for the costs of issuance.

b.The authority may, in any resolution authorizing the issuance of bonds or refunding bonds, pledge the contract with the State Treasurer, provided for in section 4 of P.L.2006, c.102 (C.34:1B-21.34), or any part thereof, to secure the payment, purchase or redemption of the bonds or refunding bonds or any obligations of the authority under any contract or agreement entered into by the authority pursuant to subsection c. of this section, and covenant as to the use and disposition of money available to the authority for the payment, purchase or redemption of bonds and refunding bonds and the payment of any obligations of the authority under any contract or agreement entered into by the authority pursuant to subsection c. of this section. All costs, fees and other expenses related to, or incurred by the authority or the State in connection with, the issuance of bonds and refunding bonds by the authority for the purposes set forth in this act may be paid by the authority from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to section 4 of P.L.2006, c.102 (C.34:1B-21.34), which costs, fees and other expenses may include, but are not limited to, any initial or annual administrative costs and fees of the authority attributable to any bonds or refunding bonds issued pursuant to this act, all legal, accounting, trustee or other professional fees, costs or expenses, any costs and fees relating to the issuance of the bonds or refunding bonds, the fees and costs of bond counsel and any other professional fees and costs attributable to the agreements described in subsection c. of this section. The bonds or refunding bonds shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds, whether the bonds are in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 20 years, the rate or rates of interest payable on the bonds, which may be at fixed rates or variable rates, and which interest may be current interest or may accrue, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, terms of redemption, privileges of exchangeability or interchangeability, and entitlement to priorities of payment or security in the amounts to be received by the authority pursuant to section 4 of P.L.2006, c.102 (C.34:1B-21.34). The bonds may be sold at a public or private sale at a price or prices determined by the authority. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section, including agreements to sell bonds or refunding bonds to any person and to comply with the laws of any jurisdiction relating thereto.

c.In connection with any bonds or refunding bonds issued pursuant to this act, the authority may also enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the authority.

d.No resolution adopted by the authority authorizing the issuance of bonds or refunding bonds pursuant to this act shall be adopted or otherwise made effective without the approval in writing of the State Treasurer and the Joint Budget Oversight Committee. Except as provided by subsection i. of section 4 of P.L.1974, c.80 (C.34:1B-4), bonds or refunding bonds may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act.

e.Bonds and refunding bonds issued by the authority pursuant to this act shall be special and limited obligations of the authority payable from, and secured by, such funds and moneys determined by the authority in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to the provisions of this act shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

f.The authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of bond counsel, financial advisors and experts, placement agents, underwriters, trustees, verification agents, remarketing agents, broker-dealers, appraisers, and such other advisors, consultants and agents as may be necessary to effectuate the purposes of this act.

g.The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this act, after payment of any costs related to the issuance of such bonds, shall be paid by the authority to be applied to the payment, in full or in part, for the purposes set forth in subsection a. of this section as directed by the State Treasurer.

h.All bonds or refunding bonds issued by the authority are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the authority and pledged and available to pay or secure the payment on bonds or refunding bonds and the interest thereon, shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

i.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to the provisions of this act, that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds or refunding bonds or agreements made pursuant to subsection c. of this section except that the failure of the Legislature to appropriate moneys for any purpose of this act shall not be deemed a violation of this section.

j.Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of this State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any bonds or refunding bonds issued by the authority under the provisions of this act; and said bonds and refunding bonds are hereby made securities which may properly and legally be deposited with, and received by any State or municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

L.2006,c.102,s.3.



Section 34:1B-21.34 - Appropriations For Payment Of Obligations Incurred.

34:1B-21.34 Appropriations for payment of obligations incurred.

4.In each State fiscal year during which the authority has outstanding bonds or refunding bonds which have been issued pursuant to this act, or is obligated to make any payments under any contract or agreement entered into by the authority pursuant to subsection c. of section 3 of P.L.2006, c.102 (C.34:1B-21.33), the State Treasurer shall pay from the General Fund to the authority, in accordance with a contract or contracts between the State Treasurer and the authority, authorized pursuant to section 5 of P.L.2006, c.102 (C.34:1B-21.35), an amount equivalent to the debt service payable on the authority's then outstanding bonds or refunding bonds issued pursuant to this act during such fiscal year and any amounts required to be paid by the authority during such fiscal year under any contract or agreement entered into by the authority pursuant to subsection c. of section 3 of P.L.2006, c.102 (C.34:1B-21.33). Notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such funds as shall be required by the provisions of any contract between the State Treasurer authorized and entered into pursuant to section 5 of P.L.2006, c.102 (C.34:1B-21.35) and further provided that the incurrence of any obligation of the State under any such contract, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.2006,c.102,s.4.



Section 34:1B-21.35 - Contracts To Implement Payment Arrangement.

34:1B-21.35 Contracts to implement payment arrangement.

5.The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in section 4 of P.L.2006, c.102 (C.34:1B-21.34). The contract or contracts shall provide for payment by the State Treasurer of the amounts required to be paid pursuant to section 4 of P.L.2006, c.102 (C.34:1B-21.34) and shall set forth the procedure for the transfer of moneys for the purpose of paying such amounts. The contract or contracts shall contain such terms and conditions as are determined by the authority and the State Treasurer, and shall include, but not be limited to, terms and conditions necessary and desirable to secure any bonds or refunding bonds of the authority issued pursuant to this act or any obligations of the authority under any contract or agreement entered into by the authority pursuant to subsection c. of section 4 of P.L.2006, c.102 (C.34:1B-21.34); provided however, that notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such amounts as shall be required by the provisions of any contract or contracts and further provided that the incurrence of any obligation of the State under any such contract or contracts, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.2006,c.102,s.5.



Section 34:1B-21.36 - Amounts Provided By Authority; Projects, Amounts, Certain.

34:1B-21.36 Amounts provided by authority; projects, amounts, certain.

6.From the proceeds of the bonds issued pursuant to section 3 of P.L.2006, c.102 (C.34:1B-21.33) for State capital construction projects, the following amounts shall be provided by the authority from time to time, and applied as set forth in this section upon written request of the State Treasurer pursuant to an agreement between the authority and the State Treasurer authorized and entered into pursuant to this section:

a.From $270,000,000 in the aggregate from the proceeds of bonds issued after enactment of this act:

(1)an amount not to exceed $150,000,000 shall be utilized by the authority, pursuant to an agreement between the State Treasurer and the authority, to fund the capital costs of stem cell research facilities - New Brunswick;

(2)an amount not to exceed $50,000,000 shall be utilized by the authority, pursuant to an agreement between the State Treasurer and the authority, to fund the capital costs of biomedical research facilities;

(3)an amount not to exceed $50,000,000 shall be utilized by the authority, pursuant to an agreement between the State Treasurer and the authority, to fund the capital costs of stem cell research facilities - Newark;

(4)an amount not to exceed $10,000,000 shall be utilized by the authority, pursuant to an agreement between the State Treasurer and the authority, to fund the capital costs of blood collection facilities; and

(5)an amount not to exceed $10,000,000 shall be utilized by the authority, pursuant to an agreement between the State Treasurer and the authority, to fund the capital costs of cancer research facilities.

b.Any agreement entered into pursuant to this section shall specify the scope of the State capital construction project, the use of the proceeds of the bonds, the acquisition plan for the State capital construction project site, the proposed occupants and permitted uses of the State capital construction project, the proposed operational plan and operating budget for the project including any rental income from the project, and such other matters as the State Treasurer shall determine.

L.2006,c.102,s.6.



Section 34:1B-22 - Short Title

34:1B-22. Short title
This act shall be known as the "Motion Picture and Television Development Act" .

L.1977, c. 44, s. 1, eff. March 22, 1977.



Section 34:1B-23 - Legislative Findings And Determinations

34:1B-23. Legislative findings and determinations
The Legislature finds and determines that the economy of the State of New Jersey has suffered considerably in recent years because of the inflation and employment problems confronting this Nation; that the development of a strong motion picture and television industry would contribute substantially to the improvement of the State's economy; that the development of a strong motion picture and television industry would contribute to the social well-being of the State and its people; that New Jersey offers outstanding and unique human and natural resources for the development of a strong motion picture and television industry; that New Jersey's efforts and programs in the production of motion picture and television enjoy great public support and encouragement; and that the State requires an agency to promote the development of a viable State motion picture.

L.1977, c. 44, s. 2, eff. March 22, 1977.



Section 34:1B-24 - Motion Picture And Television Development Commission.

34:1B-24 Motion Picture and Television Development Commission.

3. a. There is hereby established in but not of the Division of Business Assistance, Marketing, and International Trade in the New Jersey Economic Development Authority a Motion Picture and Television Development Commission.

b.The commission shall consist of eight public members, no more than four of whom shall be members of the same political party, who shall be appointed by the Governor with the advice and consent of the Senate, and the Chairman of the New Jersey State Council on the Arts, and the Commissioner of Labor and Workforce Development or their designees serving in an ex officio capacity. The Governor shall appoint from the ten members a chairman who shall serve in that office at the pleasure of the Governor.

c.The public members of the commission shall be appointed initially for the following terms: three members for a term of two years; three members for a term of three years; and two members for a term of four years. The initial members shall serve from the date of the original appointment for the aforementioned specified terms and until their respective successors shall be duly appointed and qualified. The term of each such appointed member shall be designated by the Governor at the time of his appointment. The successors to the initially appointed members shall each be appointed for a term of four years, except that any person appointed to fill a vacancy shall serve only for the unexpired term.

d.The members of the commission shall serve without compensation, but the commission may reimburse its members for necessary expenses incurred in the discharge of their duties.

L.1977, c.44, s.3; amended 1979, c.199, s.72.



Section 34:1B-25 - Organization; Vote Required; Executive Director And Other Employees

34:1B-25. Organization; vote required; executive director and other employees
The Motion Picture and Television Development Commission shall organize itself in such manner as it deems desirable and necessary, but no action shall be taken or motion or resolution adopted by the commission except by an affirmative vote of a majority of the authorized members of said body. The commission may appoint and employ an executive director and such other professional, technical, and clerical assistants as it may require, without regard to the provisions of Title 11, Civil Service, of the Revised Statutes.

L.1977, c. 44, s. 4, eff. March 22, 1977.



Section 34:1B-26 - Annual Report

34:1B-26. Annual report
On or before December 31 of each year, the Motion Picture and Television Development Commission shall make an annual report of its activities for the Governor and the Legislature.

L.1977, c. 44, s. 5, eff. March 22, 1977.



Section 34:1B-27 - Powers.

34:1B-27 Powers.

6.The Motion Picture and Television Development Commission shall have the following powers:

a.To adopt such rules and regulations as it deems advisable with respect to the conduct of its own affairs.

b.To hold hearings, and to do or perform any acts which may be necessary, desirable or proper to carry out the purposes of this act.

c.To request and obtain from any department, division, board, bureau, commission, or other agency of the State or of any county, municipality, authority or other political subdivision within the State such assistance and data as will enable it properly to carry out its powers and duties hereunder.

d.To accept any federal funds granted, by act of Congress or by Executive Order, for all or any of the purposes of this act.

e.To accept any gifts, donations, bequests, or grants of funds from private and public agencies for all or any of the purposes of this act.

f.To coordinate the activities of similar councils or boards appointed by any city or county within the State for all or any of the purposes of this act.

g.To create advisory councils necessary for the performance of responsibilities pursuant to this act and to appoint members thereto.

h.To directly secure any and all location permits from any department, division, board, bureau, commission, or other agency of the State or from any county, municipality, authority, or other political subdivision within the State for applicants interested in motion picture and television production within the State.

i. to establish reasonable fees, pursuant to the provisions of the "Administrative Procedure Act," for the services provided by the commission.

L.1977,c.44,s.6; amended 2003, c.117, s.44.



Section 34:1B-28 - Programs To Promote Motion Picture And Television Industry

34:1B-28. Programs to promote motion picture and television industry
The Motion Picture and Television Development Commission shall prepare and implement programs to promote a motion picture and television industry within the State. Such a program shall include but not be limited to:

a. The preparation and distribution of appropriate promotional and informational materials pointing out desirable locations within the State, explaining the benefits and advantages of producing within the State, and detailing the services available at the State and local level and within industry;

b. Facilitate cooperation from local government, State and Federal government agencies and private sector groups in regard to applications, locations, production, and ancillary facilities;

c. Cooperate with all sections of management and labor engaged in the motion picture and television industry.

L.1977, c. 44, s. 7, eff. March 22, 1977.



Section 34:1B-29 - Severability

34:1B-29. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person, project or circumstances, be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this act or the application thereof to other persons, projects or circumstances.

L.1977, c. 44, s. 8, eff. March 22, 1977.



Section 34:1B-30 - Legislative Findings

34:1B-30. Legislative findings
The Legislature finds:

a. During the past decade, a number of industrial plants and other facilities located in this State have permanently terminated operations or relocated operations to sites in other states or abroad; and,

b. These terminations and relocations have had a serious and undesirable impact upon the economies of the communities in which they have occurred and upon the State as a whole, lowering the value of land and improvements which are abandoned or devoted to less intensive uses than formerly; reducing employment, business and personal income, and the resources of the State to the extent these depend thereon; and increasing claims upon those resources; and,

c. Even more important than the impact of these closings on the general State economy and the public sector are the social and personal costs to working persons and their families of confronting the forbidding alternatives of, on the one hand, permanent unemployment, and on the other, either extensive mid-career retraining or forced relocation or both; and,

d. In a small number of cases across the nation, employees have met the threat of plant shutdown by collectively establishing a stock ownership trust to purchase the facility in question and to continue its operations under the direction of a trusteeship acting on behalf of the employee owners; and,

e. These trusts can serve to save jobs, continue economic development otherwise likely to be suspended and promote within the private enterprise system the goal or worker participation in the risks and rewards of equity ownership; and

f. In view of the facts hereinabove cited, and further in view of the avowed public policy of the Executive and Legislative branches to preserve and expand manufacturing and other economic activity in the State, the Legislature finds that a high priority must be given by relevant State agencies to the provision of technical and administrative assistance to workers seeking to save jobs by forming employee stock ownership trusts.

L.1981, c. 82, s. 1, eff. March 25, 1981.



Section 34:1B-31 - Short Title

34:1B-31. Short title
This act shall be known and may be cited as the "Worker Owned Corporation Study Act" .

L.1981, c. 82, s. 2, eff. March 25, 1981.



Section 34:1B-32 - Study Of Best Means To Encourage Employee Stock Ownership Plans

34:1B-32. Study of best means to encourage employee stock ownership plans
The Department of Labor and Industry is directed to undertake a study as to the best means of providing encouragement and assistance to the formulation of employee stock ownership plans providing for the partial or total acquisition, through purchase, distribution in lieu of compensation or a combination of these or any other lawful means, of shares of stock or other instruments of equity in facilities by persons employed at these facilities in cases in which operations at these facilities would, absent employee equity ownership, be terminated, relocated outside of the State, or so reduced in volume as to entail the permanent layoff of a substantial number of the employees.

L.1981, c. 82, s. 3, eff. March 25, 1981.



Section 34:1B-33 - Conduct Of Study; Considerations, Consultations And Investigations

34:1B-33. Conduct of study; considerations, consultations and investigations
In conducting its study, the department shall: a. consider Federal and State law relating directly or indirectly to these plans, and to the organization and operation of any trusts established pursuant thereto, including but not limited, to the Federal Internal Revenue Code and any regulations promulgated thereunder, the Federal Securities Act of 1933 and other Federal statutes providing for regulation of the issuance of securities, the Federal Employee Retirement Income Security Act of 1974, the Chrysler loan guarantee legislation enacted by the United States Congress in 1979, and other Federal and State laws relating to employment, compensation, taxation and retirement; b. consult with relevant persons in the public sector, including but not limited to, officers and employees of the New Jersey Economic Development Authority and of the Division of Economic Development in the Department of Labor and Industry, with relevant persons in the private sector, including trustees of any existing employee stock ownership trust and employees of any firm operating under such a trust, and with members of the academic community and of relevant branches of the legal profession; c. examine the experience of trusts organized pursuant to an employee stock ownership plan in this State or in any other state; and, d. make other investigations as it may deem necessary in carrying out the purposes of this act.

L.1981, c. 82, s. 4, eff. March 25, 1981.



Section 34:1B-34 - Development Of Plan

34:1B-34. Development of plan
Pursuant to the findings and conclusions of the study conducted as provided in sections 3. and 4. of this act, the Department of Labor and Industry shall develop a plan to encourage and assist the formulation of employee stock ownership plans providing for the acquisition by employees thereof of facilities in this State which are subject to closure or drastically curtailed operation and shall determine the amount of any costs of implementing the plan.

L.1981, c. 82, s. 5, eff. March 25, 1981.



Section 34:1B-35 - Annual Reports To Legislature

34:1B-35. Annual reports to legislature
The Commissioner of the Department of Labor and Industry shall within 1 year of the effective date of this act report the findings and conclusions of the study, together with details of the plan developed pursuant thereto, to the Legislature, and shall include in his report any recommendations for legislation which he deems appropriate. Thereafter the commissioner shall annually submit to the Legislature a report concerning the formation of new employee stock ownership trusts and the operation of existing employee stock ownership trusts in this State, and shall include in the report on account of State activity, during the previous year, in connection with these trusts.

L.1981, c. 82, s. 6, eff. March 25, 1981.



Section 34:1B-36 - Short Title

34:1B-36. Short title
This act shall be known and may be cited as the "New Jersey Local Development Financing Fund Act."

L.1983, c. 190, s. 1, eff. May 23, 1983.



Section 34:1B-37 - Legislative Findings And Declaration

34:1B-37. Legislative findings and declaration
The Legislature finds that there continue to exist in the State areas of high unemployment, low levels of new capital investment, depressed living and working conditions, and a deteriorating tax base; that vigorous action can halt the decline or threat of decline in economic activity and the underemployment of economic resources in these areas, avert economic losses, reverse the deterioration of the value of existing investment therein and the level of public revenue collections on that investment, and eliminate the disincentive to new investment; and that the improvement of these areas is vital to the safety, health and welfare of the residents thereof and of the State, and constitutes a major opportunity for enhancing the economic condition of the State, for augmenting the fiscal resources of government and for assisting private and public efforts on behalf of community development.

The Legislature determines that the development and redevelopment of these areas require substantial private capital spending; that the stimulation of that spending in turn requires the leadership of the State and of the citizens of the municipalities concerned as to financial commitment and as to public participation in the planning of the course of economic renewal; that many municipalities, counties, local development corporations and other entities engaged in economic development in these areas of the State have shown a willingness to cooperate with the private sector, the dynamism and discipline of which are essential to reviving all aspects of a community, and to help the private sector make the necessary financial commitment to undertake economic enterprises in older communities; that many entrepreneurs, and the public entities for economic development which work with them, have experienced difficulty in raising start-up money for projects of relative risk which are justified both on economic grounds and on grounds of their potential contribution to the welfare of the communities in which they are located; that expanded activity by entrepreneurs and these entities is necessary to the commercial and industrial redevelopment of these communities; and that the problems posed by the decline of these communities is beyond remedy solely through the exercise by government of its regulatory and police power and, because of the greater relative risk, have not been effectively addressed by the operations of private enterprise.

The Legislature, therefore, declares that in order to aid in remedying the aforesaid conditions of underemployment and underinvestment as they obtain in certain urban municipalities of the State, and to further the purposes of this act, there shall be created a State fund, under the supervision of the Department of Commerce and Economic Development, to provide direct State financial assistance to local commercial and industrial projects as provided in this act, that the authority and powers conferred hereunder and the expenditure of public moneys as provided herein are in service of a valid public purpose and that the enactment of the provisions hereinafter set forth is in the public interest and for the public benefit and good and is so declared as a matter of express legislative determination.

L.1983, c. 190, s. 2, May 23, 1983.



Section 34:1B-38 - Definitions

34:1B-38. Definitions
As used in this act:

a. "Fund" means the New Jersey Local Development Financing Fund established in section 4 of this act.

b. "Commissioner" means the Commissioner of the Department of Commerce and Economic Development or his designated representative, which may be the New Jersey Economic Development Authority.

c. "Sponsor" means the governing body of a municipality or, with the approval of the government of a municipality, a local development corporation, community development corporation, municipal port authority established pursuant to the provisions of P.L.1960, c. 192 (C. 40:68A-29 et seq.), or governing body of a county, or, with the approval of the government of a county, a county development corporation or other public entity designated by the commissioner as a sponsor.

d. "Municipality" means a municipality qualifying for aid pursuant to P.L.1978, c. 14 (C. 52:27D-178 et seq.) or which would qualify under that act except for the population criterion.

e. "Project" means an industrial or commercial enterprise within a municipality that would not be undertaken in its intended scope without the provision of financial assistance pursuant to this act and will be economically viable with the assistance.

f. "Eligible project" means a project which has been approved by the commissioner to receive financial assistance from the New Jersey Local Development Financing Fund.

g. "Eligible project cost" means the cost of planning, developing, executing, and making operative an industrial or commercial redevelopment project. Eligible project cost includes the cost:

(1) Of purchasing, leasing, condemning, or otherwise acquiring land or other property, or an interest therein, in the designated project area or as necessary for a right-of-way or other easement to or from the project area;

(2) Incurred for, or in connection with or incidental to, acquiring and managing the land, property or interest;

(3) Incurred for or in connection with the relocating and moving of persons displaced by the acquisition;

(4) Of development or redevelopment, including:

(a) The comprehensive renovation or rehabilitation of the land, property or interest;

(b) The cost of equipment and fixtures which are part of the real estate and the cost of production machinery and equipment necessary for the operation of the project;

(c) The cost of energy conservation improvements designed to encourage the efficient use of energy resources, including renewable and alternative energy resources and cogenerating facilities; and

(d) The disposition of land or other property for these purposes;

(5) Of demolishing, removing, relocating, renovating, altering, constructing, reconstructing, installing or repairing any land or any building, street, highway, alley, utility, service or other structure or improvement;

(6) Of acquisition, construction, reconstruction, rehabilitation or installation of public facilities and improvements necessary to a project; and

(7) Incurred for or incidental to doing anything enumerated in this subsection, including the cost and expense of securing:

(a) Administrative, appraisal, economic and environmental analyses;

(b) Engineering service;

(c) Planning service;

(d) Design service;

(e) Architectural service;

(f) Surveying service; and

(g) Other professional service.

L.1983, c. 190, s. 3, eff. May 23, 1983. Amended by L.1983, c. 326, s. 1, eff. Sept. 1, 1983.



Section 34:1B-39 - Establishment Of Fund; Source Of Deposits; Use Of Funds

34:1B-39. Establishment of fund; source of deposits; use of funds
There is established the New Jersey Local Development Financing Fund, a special depository fund into which shall be deposited moneys for carrying out the purposes of this act. The fund shall be continuing and nonlapsing. The State Treasurer shall hold and account for the fund. The State Treasurer shall upon certification of the commissioner and warrant of the Director of the Division of Budget and Accounting pay from the fund to a sponsor the amount of moneys approved by the commissioner to be used for the support of projects as provided in this act. Moneys which may be deposited into the fund shall include, but are not limited to, the following:

(1) Proceeds from the sale of bonds which may be authorized by the State;

(2) Appropriations made by the Legislature;

(3) Funds provided by the Federal Government;

(4) Loan repayments, dividends and interest received in connection with loans and investments made pursuant to the provisions of this act; and

(5) Other funds which may be made available for the purpose of carrying out the provisions of this act.

Moneys deposited in the fund may be used for any purpose of this act, including, but not limited to, the payment, if approved by the State Treasurer, of reasonable and necessary administrative expenses incurred by the Department of Commerce and Economic Development, but not to exceed in any fiscal year 1% of the amount authorized to the fund pursuant to the "Community Development Bond Act of 1982" (P.L.1981, c. 486), and not provided by line item appropriation, in carrying out the provisions of this act, subject only to any agreements with the holders of particular bonds or notes. Moneys deposited in the fund may be invested in any direct obligations of, or obligations as to which the principal and interest thereof is guaranteed by, the United States of America or in such other obligations as the State Treasurer may approve.

Moneys deposited in the fund shall be used to provide financial assistance to sponsors for the implementation of projects. Financial assistance provided by the fund shall be used to meet eligible project costs.

L.1983, c. 190, s. 4, eff. May 23, 1983.



Section 34:1B-40 - Form, Amount And Terms Of Financial Assistance; Repayment

34:1B-40. Form, amount and terms of financial assistance; repayment
Financial assistance provided from the fund shall include, but not be limited to, loans, loan guarantees, grants, secondary mortgages and equity participation. The form, amount and terms of financial assistance provided shall be determined by the commissioner, subject to the availability of funds and requirements of this act. No more than 20% of the total financial assistance provided from the fund shall be in the form of grants or other nonlending assistance. Lending assistance from the fund shall be made on a revolving loan basis in order to assure the continued reutilization of the fund's resources. Any financial assistance provided from the fund to a participant through a sponsor shall be repaid to the fund by the participant on such terms as the commissioner shall determine.

L.1983, c. 190, s. 5, eff. May 23, 1983.



Section 34:1B-41 - Criteria For Evaluating And Ranking Applications For Financial Assistance

34:1B-41. Criteria for evaluating and ranking applications for financial assistance
The commissioner shall evaluate and rank each application for financial assistance for a project in accordance with the following criteria:

a. Primary criterion:

(1) The number of unemployed persons in the municipality in which the project is to be located.

b. Secondary criteria:

(1) The number of permanent jobs to be created or maintained directly by the project, excluding the period of construction or development;

(2) The number of jobs preserved by the completion of the project in the case of an existing enterprise;

(3) The increase in the valuation of real property in the municipality as a result of the completion of the project;

(4) The percentage of the total eligible project cost to be financed from private resources;

(5) The percentage of total eligible project cost to be financed by federal aid; and

(6) Whether the project will result in the maintenance or provision of at least the same number of housing units at comparable rates as exists prior to the undertaking of the project.

c. Other criteria:

(1) Whether the project will be located in an area targeted for economic development and receiving federal, State or local development incentives under other programs;

(2) The extent to which the project will contribute to an economic revitalization of a municipality or region;

(3) The extent to which the project will promote the rehabilitation of the physical environment of the immediate area in which it is to be located;

(4) The degree to which the project will advance State or regional planning and development strategies;

(5) The extent to which the location of the project is accessible to and promotes the use of public transportation; and

(6) The degree of community support for and participation in the planning of the project.

L.1983, c. 190, s. 6, eff. May 23, 1983.



Section 34:1B-42 - Schedule Of Application Periods; Ranking Of Applications; Finding Of Feasibility

34:1B-42. Schedule of application periods; ranking of applications; finding of feasibility
The commissioner shall annually establish a schedule of discrete application periods for the next year, provided that no period shall be less than one month nor more than six months. At the end of each application period, the commissioner shall rank and order all applications received during the period, after evaluation of each application in accordance with the specific criteria provided in section 6 of this act and, if a project is justified in relation to competing applications and the amount of funds available, the commissioner shall make a preliminary finding of feasibility and communicate to the applicant sponsor any recommended changes in the project plan and any conditions to the provision of assistance under this act, not inconsistent with this act or any other law. An application which does not receive a preliminary finding of feasibility within an application period shall be considered rejected, and shall be eligible for consideration in any future evaluation of projects only upon the submission of a new application.

L.1983, c. 190, s. 7, eff. May 23, 1983.



Section 34:1B-43 - Project Plan; Contents; Determinations Prior To Final Approval

34:1B-43. Project plan; contents; determinations prior to final approval
a. Prior to final approval of financial assistance under this act, the project sponsor shall file with the commissioner a project plan which shall provide such information as the commissioner deems necessary, and which shall include:

(1) A marketability and proposed land-use study supported by appropriate appraisal reports;

(2) A plan for the utilization of minority contractors and assurance of equal opportunity for employment in connection with the project;

(3) A statement of the impact of the project on the natural, historic and social environment;

(4) Where applicable, a plan for relocating project area residents;

(5) Any additional information, drawings, plans, reports, or estimates which the commissioner may require;

(6) A statement of the impact of the project on the State transportation system, including provisions concerning access to public transportation and impact on highway capacity and traffic flow;

(7) A statement of the impact of the project on energy consumption and of measures included to promote energy conservation;

(8) Evidence of the fiscal stability of the participants in the project, other than the sponsor, including the posting of a bond by the participants, and such other evidence as the commissioner shall require; and

(9) A resolution in support of the project by the governing body of the municipality in which the project is to be located.

b. Prior to the issuance of final approval of financial assistance under this act, the commissioner shall determine: (1) that the commitment of private resources to the project is guaranteed as to the amount of these resources and as to the schedule of their availability for meeting project costs and that these private resources will provide at least 50% of the total eligible project cost; (2) that the project has met or is reasonably assured of meeting the requirements of any pertinent law, ordinance and administrative regulation, including but not limited to environmental protection and affirmative action requirements; (3) that the project would not be undertaken but for the provision of that financial assistance and that the project would not be undertaken in its intended scope without the provision of financial assistance pursuant to this act and will be economically viable with this assistance; (4) that there exists adequate assurance of repayment of financial assistance where repayment is required; and (5) that the participants in the project are of a good moral character. At the same time he shall furnish his findings to the presiding officers of both houses of the Legislature and to the Director of the Division of Budget and Program Review in the Office of Legislative Services.

L.1983, c. 190, s. 8, eff. May 23, 1983.



Section 34:1B-44 - Approval Or Disapproval Of Application; Notice

34:1B-44. Approval or disapproval of application; notice
Upon receipt of any revised project plan prepared as a result of any recommendations made pursuant to the provisions of section 7 of this act, and of any information required pursuant to the provisions of section 8 of this act, the commissioner shall approve or disapprove any application by a sponsor for designation of a project as an eligible project and for assistance to that project under this act. The commissioner shall within 10 days of his approval or disapproval: (1) transmit notice thereof to the sponsor, to the presiding officers of both houses of the Legislature and to the Director of the Division of Budget and Program Review in the Office of Legislative Services; and (2) in the case of the approval of a project as an eligible project, transmit to the State Treasurer a copy of the notice of his approval, together with a statement of his determination, pursuant to section 5 of this act, of the terms of financial assistance.

L.1983, c. 190, s. 9, eff. May 23, 1983.



Section 34:1B-45 - Arrangement For Financial Assistance; Repayment

34:1B-45. Arrangement for financial assistance; repayment
Upon receipt of a copy of the notice of approval of a project as an eligible project and accompanying statement of the terms of financial assistance, the State Treasurer shall arrange with the sponsor of the eligible project the provision of financial assistance for which the project has been approved. The terms of financial assistance shall require that any assistance from the fund provided by the sponsor to a participant shall be repaid to the fund by the participant.

L.1983, c. 190, s. 10, eff. May 23, 1983.



Section 34:1B-46 - Report

34:1B-46. Report
The commissioner shall require each sponsor of an eligible project receiving assistance from the New Jersey Local Development Financing Fund pursuant to the provisions of this act annually to submit a report of the sponsor's activities undertaken in furtherance of the purposes of this act.

L.1983, c. 190, s. 11, eff. May 23, 1983.



Section 34:1B-47 - Findings, Declarations

34:1B-47. Findings, declarations
The Legislature finds and declares:

a. That entrepreneurship is a vital component of the national heritage that fosters the health and dynamism of the overall economy;

b. That despite their contribution as major generators of employment, small businesses are struggling to survive in the private sector;

c. That due to a historical legacy of disregard and discrimination, minorities and women control a disproportionately small fraction of the productive resources of the State and are therefore largely excluded from the mainstream of the overall economy;

d. That the problems of inadequate capital and management expertise that pertain to businesses owned by minorities and women are the same problems that pertain, in varying degrees, to all small businesses;

e. That the public sector at both the national and State levels has recognized the appropriateness of the role of encouraging small businesses generally and women and minorities in particular;

f. That the continuing disparity of capital accumulation in the South Jersey region has hampered the survival of small entrepreneurs and the economic development and independence of minorities and women, and has limited opportunities for enterprise development by individuals from each of these populations;

g. That economic development within the small business and minority communities and among women increases the prosperity of the entire State by generating revenues and reducing the State burden of unemployment, welfare and other supportive social services;

h. That in order to promote these goals it is necessary to establish a permanent government entity, an authority, with a long-term mandate for the delivery of financial and overall assistance to small businesses and businesses owned by minorities and women;

i. That the authority shall focus efforts clearly on areas of greatest need and shall have a commitment toward the establishment of quality programs;

j. That the authority shall be responsible, both directly and as an intermediary, for providing financing and for coordinating a wide range of intensive and ongoing business expertise;

k. That the authority shall pursue its mandate in accordance with a well-conceived business strategy and underwriting standards that approximate those utilized by traditional lenders;

L. That the authority's success in fulfilling its mandate shall be measured by the ultimate viability of the enterprises it assists.

L. 1985, c. 386, s. 1, eff. Dec. 18, 1985.



Section 34:1B-48 - Definitions

34:1B-48. Definitions
For the purposes of this act:

a. "Authority" means the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises established pursuant to the provisions of this act;

b. "Board" means the board of directors of the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises established pursuant to the provisions of this act;

c. "Eligible business" means a small business or a minority or women's business determined to be eligible to receive assistance and participate in programs according to the standards established pursuant to this act;

d. "Minority" means a person who is:

(1) Black, which is a person having origins in any of the black racial groups in Africa; or

(2) Hispanic, which is a person of Spanish or Portuguese culture, with origins in Mexico, South or Central America, or the Caribbean islands, regardless of race; or

(3) Asian-American, which is a person having origins in any of the original peoples of the Far East, Southeast Asia, and Indian subcontinent, Hawaii, or the Pacific Islands; or

(4) American Indian or Alaskan native, which is a person having origins in any of the original peoples of North America;

e. "Minority business" means a business in which at least 51% of the beneficial ownership of the business is held by minorities, and in which the majority of the management are minorities;

f. "Small business" means a business in which at least 51% of the beneficial ownership of the business is held by persons other than minorities or women and the majority of the management of which is other than minorities or women, and which business is of a type and size defined by the Commissioner of the Department of Commerce and Economic Development as a small business, which definition shall be similar to that of the federal Small Business Administration;

g. "Women" means a woman, regardless of race;

h. "Women's business" means a business in which at least 51% of the beneficial ownership of the business is held by women, and in which the majority of the management are women.

L. 1985, c. 386, s. 2, eff. Dec. 18, 1985.



Section 34:1B-49 - Development Authority For Small Businesses, Minorities And Women's Enterprises

34:1B-49. Development Authority for Small Businesses, Minorities and Women's Enterprises
a. There is established in but not of the Department of Commerce and Economic Development the New Jersey Development Authority for Small Businesses, Minorities' and Women's Enterprises, which shall assist in providing financing and other services to eligible businesses. The board of directors of the authority shall consist of six members appointed by the Governor with the advice and consent of the Senate. The Executive Director of the New Jersey Economic Development Authority, the Commissioner of the Department of Commerce and Economic Development, and the State Treasurer, or their designees, shall be members ex officio. At least one member of the board shall be an investment banker, one member shall have experience in small business finance, and one member shall have experience in market analysis. At least one member of the board shall be a minority, and one member shall be a woman. One member of the board shall be a resident of Atlantic City. In addition to the six members of the board, the Governor shall appoint a nonvoting member who represents the casino industry. Initially, the Governor shall appoint two members for a term of one year, two members for a term of two years, and three members for a term of three years. Thereafter, all members appointed by the Governor shall serve for three-year terms. Each member shall hold office for the term of his appointment and until his successor has been appointed and qualified. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

b. Any member of the board may be removed by the Governor for cause after notice and hearing.

c. The Governor shall select a chairman and the members of the board shall elect a vice chairman. The authority shall recommend at least three candidates for the position of Executive Director to the Governor, who shall appoint one of the candidates to the position, with the advice and consent of the Senate. A majority of the members of the board shall constitute a quorum. Any action may be taken by the affirmative vote of a majority of the quorum.

d. The members of the board shall serve without compensation, but shall be reimbursed by the authority for their actual expenses. No officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment or any benefits or emoluments by reason of his appointment to the board or his appointment as a consultant to the board or his performance of other services for the authority.

e. A true copy of the minutes of every meeting of the board, certified by the secretary of the board, shall be delivered by the secretary to the Governor. No action taken at a meeting shall have effect until the 10th day following the delivery of the minutes to the Governor, Saturdays, Sundays and public holidays excepted, unless within that period the Governor has approved the minutes, in which case the action shall become effective upon his approvaL. If, within the 10-day period, the Governor returns the copy of the minutes with his veto of any action taken by the board or any member thereof at the meeting, that action shall be null and void and of no effect. The Governor may approve all or part of the action taken at such meeting prior to the expiration of the 10-day period.

f. On or before March 31 of every year, the authority shall make an annual report on its activities in the preceding calendar year to the Governor and the Legislature, which shall include a statement of its investment policy and its underwriting guidelines as well as a complete operating and financial statement covering the authority's operations during the preceding year. The board shall cause an audit to be made at least once in each calendar year by certified public accountants. A copy of the audit shall be filed with the State Treasurer and shall be available for public inspection.

L. 1985, c. 386, s. 3, eff. Dec. 18, 1985.



Section 34:1B-50 - Powers Of Authority

34:1B-50. Powers of authority
The authority shall have the power:

a. To adopt bylaws for the regulation of its affairs and the conduct of its business, which shall include a code of ethics with respect to conflicts of interest;

b. To sue or be sued in the name of the authority, provided that a judgment against the authority shall not create any direct liability against its directors, employees, or its agents;

c. To indemnify its directors, employees and agents for any and all claims, suits, costs of investigations, costs of defense, settlements, or judgments against them on account of an act or omission in the scope of a director's duties, or an employee's or agent's employment, but the authority shall refuse to indemnify if it determines that the act or failure to act was because of actual fraud, willful misconduct, or actual malice;

d. To enter into any contracts as are necessary or proper to carry out the provisions and purposes of this act;

e. To establish and maintain any reserve or insurance funds as may be necessary to carry out the provisions of this act;

f. To sell, convey, lease, purchase, or otherwise acquire real or personal property to carry out its functions under the act;

g. To borrow money, to issue bonds, notes, or other debt instruments, which may be at a fixed rate of return or otherwise, commensurate with the risk, and to provide for the rights of holders thereof as provided in this act, which obligations shall be an eligible investment pursuant to the provisions of section 144 of P.L. 1977, c. 110 (C. 5:12-144) and section 33 of P.L. 1984, c. 218 (C. 5:12-181);

h. Subject to any agreements with bondholders or noteholders, to purchase bonds or notes of the authority out of any funds or money of the authority available therefor and to hold, cancel, or resell these bonds or notes;

i. To contract for and to accept any gifts, grants, loans of funds or financial or other aid in any form from any person, including an individual, authority, partnership, or otherwise, or from the United States of America or any agency or instrumentality thereof, or from the State or any agency, instrumentality, or political subdivision thereof;

j. In connection with any application for financing or other assistance under this act, to require and collect any reasonable fees and charges, including commitment fees, as the authority may deem necessary for its services;

k. Subject to any agreement with bondholders or noteholders, to invest moneys of the authority not required for immediate use, including proceeds from the sale of bonds and notes, in any obligations, securities, and other investments which the authority deems prudent;

L. To appoint and employ any persons as may be necessary to carry out the purposes of this act, and to determine their qualifications, terms of office, duties and compensation without regard to the provisions of Title 11, Civil Service, of the Revised Statutes;

m. To extend credit, make long-term or short-term loans, loan guarantees, or provide other financial assistance, including letters of credit or guarantees of letters of credit; n. To establish underwriting standards for eligibility for financial assistance, as provided in section 5 of this act;

o. To establish a financial and technical assistance investment policy which delineates the proposed allocation of assistance by the authority by type of business, which policy shall include a provision that no more than 50% of the total assistance made available by the authority be made available to small businesses, and no more than 25% of the total assistance made available by the authority be made available to minorities and 25% of the total assistance made available by the authority be made available to women; except that notwithstanding the foregoing, and in addition to the funds otherwise allocated by the authority to minorities and women pursuant to this subsection, 100% of the funds made available pursuant to the provisions of section 33 of P.L. 1984, c. 218 (C. 5:12-181), shall be made available to minorities and women, 50% of which shall be made available to women, and 50% of which shall be made available to minorities and shall be invested in accordance with the geographic restrictions established by that act; provided, however, that any repayment of principal and interest due to the Casino Reinvestment Development Authority with respect to obligations purchased or monies otherwise invested in the New Jersey Development Authority for Small Businesses, Minorities, and Women's Enterprises shall be the obligation of the New Jersey Development Authority for Small Businesses, Minorities', and Women's Enterprises;

p. To establish standards for providing a letter of credit or other guarantee for businesses which are unable to secure performance bonds;

q. To take any security which it deems necessary in connection with any direct loan or any guaranteed loan or other extension of credit;

r. To purchase any loan or assistance package which is consistent with the underwriting standards established by the authority from any person, including any financial institution or subsidiary thereof, and to contract with any person to originate these loans;

s. To participate with financial institutions and other investors in providing financial assistance to eligible businesses, under underwriting standards established by the authority, by means of direct loan participations or loan guarantees;

t. To make any rules and regulations necessary to effectuate the purposes of this act;

u. To take any other actions which are reasonable and necessary to effectuate the provisions of this act.

L. 1985, c. 386, s. 4, eff. Dec. 18, 1985.



Section 34:1B-51 - Loans, Other Extensions Of Credit

34:1B-51. Loans, other extensions of credit
a. The authority may make long-term or short-term loans or other extensions of credit to eligible businesses under terms and conditions established by the authority. The authority shall establish uniform underwriting standards for loans and other extensions of credit, which shall include minimum equity requirements, and the use by the businesses of an approved accounting system. The authority may, either as a condition of granting the loan or at any time during the term of the loan, and in conjunction with the Commissioner of the Department of Commerce and Economic Development, require the use by the businesses of technical assistance approved by it.

b. The authority may cooperate with the New Jersey Economic Development Authority and the federal Small Business Administration in arranging assistance for eligible businesses or may participate with these agencies in providing loans or other extensions of credit to eligible businesses.

c. The authority may contract with any depository institution to maintain a portion of its funds on deposit for a specified period of time at a specified rate of interest as part of an arrangement whereby the depository institution agrees to make loans or other extensions of credit to eligible businesses, except that the compensating balance so deposited shall not be treated as a guarantee.

L. 1985, c. 386, s. 5, eff. Dec. 18, 1985.



Section 34:1B-52 - Waiver Of Bonding Requirements

34:1B-52. Waiver of bonding requirements
a. The authority shall establish requirements as may be necessary and practical for the use of minority or women's businesses on projects financed in whole or in part by the authority. The authority may waive bonding requirements in full or in part in order to facilitate the use of a minority or women's business if:

(1) The minority or women's business has been rejected by two surety companies authorized to do business in this State; and

(2) The minority or women's business meets the underwriting standards established pursuant to subsection p. of section 4 of this act.

The authority may require a cash deposit, increase the amount of retention, or limit or eliminate periodic payments. No waiver may be extended more than three times to any one contractor.

b. The authority may provide assistance to eligible businesses which are unable to secure bonding for projects other than those financed by the authority. Upon presentation of evidence in writing that an eligible business has been rejected by two surety companies authorized to do business in this State, and if the applicant meets the underwriting standards established pursuant to subsection p. of section 4 of this act, the authority may guarantee the performance of the applicant through a letter of credit or by other means.

L. 1985, c. 386, s. 6, eff. Dec. 18, 1985.



Section 34:1B-53 - Issuance Of Bonds

34:1B-53. Issuance of bonds
The authority shall, by resolution of the board, have the power to incur indebtedness, borrow money and issue bonds to provide long-term and short-term financing to eligible businesses pursuant to the provisions of this act. Every issue of its bonds shall be general obligations of the authority payable from any revenues of the authority, subject only to agreements with the holders of particular bonds or notes pledging any particular revenues or moneys. The bonds may be issued in one or more series and shall bear dates, mature at times not exceeding 40 years, bear interest at rates, be in a form, either coupon or registered, carry any conversion or registration privileges, have any rank or priority, be executed in a manner, be payable from a source in a medium of payment at places inside or outside the State, and be subject to any terms of redemption, with or without premium, as the resolution may provide. Bonds of the authority may be sold by the authority at a public or private sale at prices as the authority may determine.

L. 1985, c. 386, s. 7, eff. Dec. 18, 1985.



Section 34:1B-54 - No State Liability

34:1B-54. No State liability
Bonds and notes of the authority issued under the provisions of this act shall not be in any way a debt or liability of the State or of any political subdivision thereof or be or constitute a pledge of the faith and credit of the State or of any political subdivision thereof but all bonds and notes, unless funded or refunded by the bonds or notes of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this act. Each bond and note shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from revenues or funds of the agency and that neither the State nor any political subdivision thereof is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on the bonds or notes.

L. 1985, c. 386, s. 8, eff. Dec. 18, 1985.



Section 34:1B-55 - Bonds Fully Negotiable

34:1B-55. Bonds fully negotiable
Any bond or other obligation issued by the authority pursuant to this act shall be fully negotiable, within the meaning and for the purposes of Title 12A of the New Jersey Statutes, and each holder of a bond or other obligation or any coupon appurtenant thereto, by accepting the bond or coupon, shall be conclusively deemed to have agreed that the bond, obligation or coupon is and shall be fully negotiable within the meaning and for the purposes of Title 12A.

L. 1985, c. 386, s. 9, eff. Dec. 18, 1985.



Section 34:1B-56 - Power To Covenant

34:1B-56. Power to covenant
In order to secure the payment of its bonds and in addition to its other powers, the authority shall have power by resolution to covenant and agree with the several holders of the bonds, as to:

a. The custody, security, use, expenditure or application of the proceeds of the bonds;

b. Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of the bonds or obligations as to any lien or security, or the acceleration of the maturity of the bonds or obligations;

c. The use and disposition of any moneys of the authority, including all revenues or other moneys derived or to be derived from any of the authority's activities;

d. The pledging, setting aside, depositing or trusteeing all or any part of the revenues or other moneys of the authority to secure the payment of the principal or interest on the bonds or any other obligations and the powers and duties of any trustees with regard thereto;

e. The setting aside out of the revenues or other moneys of the authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

f. The rents, fees or other charges for the use of any projects, including any part of any project previously constructed or acquired and any part, replacement or improvement of any project subsequently constructed or acquired, and the fixing, establishment, collection and enforcement of the same;

g. Limitation on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the authority;

h. Vesting in trustees, fiscal or escrow agents within or without the State property, rights, powers and duties in trust as the authority may determine and limiting the rights, duties and powers of those trustees or agents;

i. Payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the resolution or of any covenant or contract with the holders of the bonds;

j. The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which that consent may be given or evidenced; or

k. Any other matter or course of conduct which, by recital in the resolution, is declared to further secure the payment of the principal of or interest on the bonds.

L. 1985, c. 386, s. 10, eff. Dec. 18, 1985.



Section 34:1B-57 - Casino Authority Investments

34:1B-57. Casino authority investments
On obligations purchased or monies otherwise invested by the Casino Reinvestment Development Authority as required by section 33 of P.L. 1984, c. 218 (C. 5:12-181), the authority shall covenant and agree to guarantee the Casino Reinvestment Development Authority at least the rate of return established by subsection d. of section 14 of P.L. 1984, c. 218 (C. 5:12-162). The Casino Reinvestment Development Authority shall have a priority interest with respect to obligations purchased or monies otherwise invested in the authority, so long as the security interest is perfected in the manner set forth within Title 12A of the New Jersey Statutes.

L. 1985, c. 386, s. 11, eff. Dec. 18, 1985.



Section 34:1B-58 - Contracts Binding

34:1B-58. Contracts binding
All provisions of the resolution and all covenants and agreements shall constitute valid and legally-binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and shall be enforceable by holders by appropriate action, suit or proceeding in any court of competent jurisdiction or by proceeding in lieu of prerogative writ.

L. 1985, c. 386, s. 12, eff. Dec. 18, 1985.



Section 34:1B-59 - No Personal Interest

34:1B-59. No personal interest
No member of the board, officer, employee or agent of the authority shall have an interest, either directly or indirectly, in any project, transaction or business activity in which the authority is a party.

L. 1985, c. 386, s. 13, eff. Dec. 18, 1985.



Section 34:1B-60 - Expenses From Revenues

34:1B-60. Expenses from revenues
All expenses incurred in carrying out the provisions of this act shall be payable solely from revenues or funds provided or to be provided under the provisions of this act and nothing in this act shall be construed to authorize the authority to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

L. 1985, c. 386, s. 14, eff. Dec. 18, 1985.



Section 34:1B-61 - Authorized Investment

34:1B-61. Authorized investment
Notwithstanding the provisions of any other law to the contrary, the State, its political subdivisions, agencies and instrumentalities, their officers, boards, commissioners, departments, any trust company, State or federally chartered bank, savings bank, savings and loan association, investment companies, insurance companies, all executors, administrators, guardians and fiduciaries, and all other persons whosoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may legally invest funds belonging to them or within their control in bonds or notes issued by the authority pursuant to the provisions of this act. These bonds and notes are securities which may properly and legally be deposited with and received by any State or municipal officer or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

L. 1985, c. 386, s. 15, eff. Dec. 18, 1985.



Section 34:1B-62 - Short Title

34:1B-62. Short title
1. This act shall be known and may be cited as the "New Jersey Global Export Network Act."

L.1993,c.197,s.1.



Section 34:1B-63 - Findings, Determinations

34:1B-63. Findings, determinations
2. The Legislature finds and determines that:



a. The rapid change in global political and economic events and the effects thereof on the economy of the United States in general, and New Jersey in particular, require this State to expand its role in the promotion of international trade and the exportation of New Jersey products and services;

b. Businesses located in this State currently export approximately $8 billion in goods and services, and increased promotion of the exportation of products produced by New Jersey businesses has been shown to have a positive effect upon the overall economy by creating new jobs, promoting market diversification, aiding in the development of new product ideas and sources of supply, and expanding the market share of local businesses;

c. The New Jersey Economic Development Authority should provide increased financial assistance to small- and medium-sized businesses located in New Jersey which may have difficulty commencing or enhancing their export activities due to limitations on the availability of loan funds from financial institutions, and the existing export working capital loan and loan guarantee program of the authority should be further supplemented;

d. The activities of the State in promoting the export of New Jersey goods and services in the global marketplace have taken on greater significance in light of the possible approval by the United States Congress of federal implementing legislation for the North American Free Trade Agreement (NAFTA) with Canada and Mexico, the continuing negotiations on the General Agreement on Tariffs and Trade (GATT), Uruguay Round of Multi-Lateral Trade Negotiations, and the rapid progress toward European Community integration, which will provide new opportunities for American businesses to engage in fair competition in service markets of foreign countries;

e. In light of the European Community's program to establish a single internal market having largely been accomplished, with over 90% of the regulations having been adopted to remove trade barriers and other restrictions on the movement of goods, services and capital within the 12 European Community countries, the European Community markets offer dramatically increased opportunities for export trade by New Jersey firms;

f. The State's export trade with Mexico can be further enhanced through increased emphasis on the export potential of the State's industrial sector in the fields of analytical and laboratory equipment, electronics, plastics, health and medical equipment, high-tech industries and transfer of technology to the manufacturing sector;

g. The emergence of new export markets in the republics of the former Soviet Union provides increased opportunities for New Jersey firms to export products and services that are in high demand in these areas, especially in the fields of environmental technology, pharmaceuticals, medical technology, food processing and telecommunications; and

h. Given the importance to New Jersey of exporting more of the State's goods and services to foreign markets, it is in the public interest to establish a supplemental program with the active participation of New Jersey banks to offer New Jersey businesses export finance assistance for fixed asset needs or loans for working capital, to authorize the Economic Development Authority to solicit the participation of certain financial institutions in support thereof, to utilize moneys made available for such purposes pursuant to the "Economic Recovery Fund Act," and other programs administered by the authority, and to thereby promote New Jersey's role in the expanding global marketplace.

L.1993,c.197,s.2.



Section 34:1B-64 - Definitions

34:1B-64. Definitions
3. As used in this act:



"Authority" means the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Eligible export business" means a small- or medium-sized business which has its principal place of business located in this State and is engaged in the provision of goods or services to foreign export markets. The authority shall promulgate by rule a detailed definition which shall set forth the criteria to be used to determine eligibility for the program pursuant to the provisions of this act.

"Fixed assets" means any real property, interests in real property, plants, equipment, and other assets commonly accepted as fixed assets.

"Participating bank" means a bank as defined pursuant to section 1 of P.L.1948, c.67 (C.17:9A-1) deemed eligible by the authority for participation in the program.

"Program" means the "New Jersey Global Export Network Program" established by the authority pursuant to section 4 of this act.

"Working capital" means those liquid capital assets other than fixed assets.

L.1993,c.197,s.3.



Section 34:1B-65 - "New Jersey Global Export Network Program"

34:1B-65. "New Jersey Global Export Network Program"
4. The New Jersey Economic Development Authority shall, in consultation with the Division of International Trade and the Division of Economic Development in the Department of Commerce and Economic Development, establish the "New Jersey Global Export Network Program," to assist eligible export businesses to expand their role in the exportation of New Jersey products and services. The authority shall give priority consideration to eligible export businesses utilizing locally produced materials and supplies to add at least 50% of the value to the products or services. As used in this section, "locally produced materials and supplies" means articles, materials and supplies produced or manufactured in this State. The activities of the program shall be deemed to be supplementary to, and not in lieu of, the powers of the authority prescribed by law.

L.1993,c.197,s.4.



Section 34:1B-66 - "Global Export Network Assistance Fund"

34:1B-66. "Global Export Network Assistance Fund"
5. a. In order to effectuate the purposes of the program, the authority shall establish and maintain a special non-lapsing revolving fund to be known as the "Global Export Network Assistance Fund," hereinafter the "network assistance fund," which shall be credited with: (1) an amount from the Economic Recovery Fund established pursuant to section 4 of P.L.1992, c.16 (C.34:1B-7.13) which the authority determines is necessary to effectively implement the program, within the limits of funding available from the Economic Recovery Fund, based upon the response to the program by eligible export businesses and participating banks; (2) any moneys that shall be received by the authority from the repayment of the moneys in the network assistance fund used to provide direct loans or revolving credit lines pursuant to this act and interest thereon; and (3) other moneys of the authority, including but not limited to, any moneys available from other business loan programs administered by the authority which it determines to deposit therein.

b. The authority may use the moneys in the network assistance fund established pursuant to this section for:

(1) funding direct loans or revolving lines of credit agreements for eligible export businesses for the production of goods and services for export, and guaranteeing up to 25% of the loans or lines of credit provided by participating banks, in accordance with section 7 of this act;

(2) making payments in fulfillment of the terms of any direct loans, revolving lines of credit agreements, or guarantee agreements, entered into pursuant to section 7 of this act; and

(3) defraying the administrative costs of the authority in carrying out the purposes and provisions of this act.

c. The portion of the direct loans or lines of credit provided by participating banks may be guaranteed by the authority pursuant to section 7 of this act only if an eligible export business has qualified therefor by demonstrating to the satisfaction of the authority that the eligible export business has the ability to develop new or expanded export activities, with particular emphasis on products or services which will be in high demand as a result of the expected approval of the North American Free Trade Agreement (NAFTA), the General Agreement on Trade and Tariffs (GATT) and the European Community (EC) integration, and that the eligible export business has sufficient ability, reputation and credit-worthiness.

d. The maximum amount and term of the loan, line of credit or guarantee made pursuant to this act shall be determined by the authority.

L.1993,c.197,s.5.



Section 34:1B-67 - Establishment Of Reserves, Liquid Reserves

34:1B-67. Establishment of reserves, liquid reserves
6. The authority shall establish sufficient reserves and liquid reserves, aside from those moneys required to provide a sufficient and actuarially sound basis for its pledges contained in any loan, line of credit or guarantee agreement entered into pursuant to this act.

L.1993,c.197,s.6.



Section 34:1B-68 - Agreements With Participating Banks

34:1B-68. Agreements with participating banks
7. The authority shall enter into agreements with participating banks to use the moneys from the network assistance fund to provide up to 25% of the direct loans or revolving lines of credit for fixed asset needs and working capital of eligible exporting businesses. The agreements shall further provide that the balance of the loans or lines of credit for financing the fixed asset needs and working capital of eligible export businesses shall come from participating banks. The authority may also use moneys from the network assistance fund to guarantee up to 25% of the portion of the loans or lines of credit to be provided by the participating banks in those cases where the authority determines that such a guarantee is necessary for an agreement authorized by this section. The agreements shall also provide for any other terms or conditions which the authority and the participating banks stipulate to as being necessary or desirable to make loans, establish and extend lines of credit, guarantee loans and otherwise effectuate the purpose of the program.

L.1993,c.197,s.7.



Section 34:1B-69 - Rules, Regulations

34:1B-69. Rules, regulations
8. The authority shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations governing the making of loans, extending of credit and the issuance of guarantees pursuant to this act.

L.1993,c.197,s.8.



Section 34:1B-70 - Short Title

34:1B-70.Short title
1. This act shall be known and may be cited as the "Micro-Business Development and Assistance Act."

L.1995,c.206,s.1.



Section 34:1B-71 - Findings, Declarations Relative To Microlending

34:1B-71.Findings, declarations relative to microlending
2. The Legislature finds and declares that:

a. Approximately 98% of New Jersey's employers are small business operators and more than 1.5 million employees are working in small businesses in this State;

b. Testimony taken at legislative hearings revealed that between 1987 and 1992, corporate down-sizing created a sizeable group of displaced and dislocated private sector workers, 12 to 14% of whom have undertaken self-employment opportunities, with the balance remaining underemployed or unemployed;

c. While the New Jersey Development Authority for Small Businesses, Minorities' and Women's Enterprises has a peer group micro-lending program in place which targets certain geographical regions of the State, it is imperative that we find new and innovative ways to help unemployed and underemployed individuals throughout the entire State to re-enter the marketplace; and

d. Experience in numerous other states and in certain urban areas in New Jersey has shown that "microlending," or carefully underwriting small loans to individual entrepreneurs with well-developed, realistic business plans, has been successful in helping individuals, without regard to geographical location, to start, maintain and expand small businesses.

L.1995,c.206,s.2.



Section 34:1B-72 - Definitions

34:1B-72.Definitions
3. As used in this act:

"Certified micro-business development corporation" means a micro-business development corporation certified pursuant to section 7 of this act;

"Commissioner" means the Commissioner of Commerce and Economic Development;

"Department" means the Department of Commerce and Economic Development;

"Development loan" means money loaned to a certified micro-business development corporation by the authority for the purpose of making a micro-business loan pursuant to section 6 of this act;

"Micro-business development corporation" means a nonprofit corporation established prior to or after the effective date of this act, and pursuant to Title 15 of the Revised Statutes, Title 15A of the New Jersey Statutes, or other law of this State to provide training, technical assistance, and access to capital for the startup or expansion of qualified micro-businesses;

"Micro-business loan" means a loan made from or guaranteed by a revolving loan fund contributed to by the micro-business assistance program;

"Program" means the micro-business assistance program established pursuant to section 4 of this act; and

"Qualified micro-business" means a business enterprise, which has its principal place of business in this State, is independently owned and operated as a sole proprietorship, partnership or corporation, with 20 or fewer employees in full-time positions and with a level of gross income from operations defined by the authority as a micro-business.

L.1995,c.206,s.3.



Section 34:1B-73 - New Jersey Micro-business Assistance Program

34:1B-73.New Jersey Micro-Business Assistance Program
4. a. There is created, in the New Jersey Economic Development Authority , a "New Jersey Micro-Business Assistance Program," hereinafter, "the program." The program shall be established by the authority in collaboration with the department. The program shall consist of loans, loan guarantees, or both, and training and technical assistance which shall be provided to qualified micro-businesses through a network of regional micro-business development corporations.

b. To implement the program, the authority shall, to the greatest extent feasible, cooperate with micro-business development corporations in no less than three service regions of the State consisting of one or more counties in seeking to involve the resources of local banks and financial institutions in order to leverage dollars available for the program. The service regions shall be determined by the authority on the basis of: comparative unemployment or underemployment; an economic environment conducive to the establishment or expansion of businesses built around qualified micro-businesses; the need for assistance in maintaining, rehabilitating or refurbishing micro-businesses where such activity will protect or enhance a small-business economy; and the level of anticipated financial and other participation of county economic development agencies, municipal economic development agencies or business organizations, and county or municipal educational and nonprofit organizations.

c. In designing and implementing the program, the authority is authorized to enter into agreements with county and municipal agencies, and local business, educational and nonprofit organizations, in order to leverage its development loans with funds from such entities. Such agreements may also require participation from the county and municipal level where training and technical assistance, and other self-employment services are concerned. The terms and conditions of all loans and loan guarantees provided by the authority shall be determined by the authority.

L.1995,c.206,s.4.



Section 34:1B-74 - "New Jersey Micro-business Assistance Fund"

34:1B-74."New Jersey Micro-Business Assistance Fund"
5. a. To implement the program, the authority shall establish and maintain a special revolving fund to be known as the "New Jersey Micro-Business Assistance Fund," hereinafter, "the assistance fund," which shall be credited with:

(1) such moneys from the economic growth account of the "Economic Recovery Fund" established pursuant to section 4 of P.L.1992, c.16 (C.34:1B-7.13), which the authority determines are necessary to effectively implement the program, within the limits of funding available from the Economic Recovery Fund, based upon the response to the program by micro-business development corporations; (2) any moneys that shall be received by the authority from the repayment of the moneys in the assistance fund used to provide micro-business development loans pursuant to this act and interest thereon; (3) moneys as may be available to the authority from business assistance programs administered by the authority or by other State agencies or authorities including, but not limited to, the New Jersey Development Authority for Small Businesses, Minorities' and Women's Enterprises established pursuant to P.L.1985, c.386 (C.34:1B-47 et seq.), the New Jersey Urban Development Corporation established pursuant to P.L.1985, c.227 (C.55:19-1 et seq.), the department or administered by federal agencies or by private sector foundations ; (4) appropriations made by the Legislature to effectuate the purposes of this act; (5) fees collected from applicants pursuant to subsection c. of this section; and (6) other moneys made available including, but not limited to, funds provided by agreement with private investors, small business investment corporations, banks and other lending institutions to effectuate the purposes of this act.

b. Moneys in the assistance fund which are determined by the authority not to be needed for current responsibilities of the assistance fund, may be invested by the authority in any direct obligations as to which the principal and interest thereof are guaranteed by the United States of America or any other obligation deemed appropriate by the authority. The authority may appoint a director to manage the activities associated with the assistance fund. The director shall receive compensation as determined by the authority.

c. The authority may charge fees in connection with applications for financial assistance from the assistance fund as it deems reasonable.

L.1995,c.206,s.5.



Section 34:1B-75 - Development Loans To Micro-business Development Corporations

34:1B-75.Development loans to micro-business development corporations
6. a. The authority shall use the moneys in the assistance fund established pursuant to section 5 of this act to make development loans to micro-business development corporations certified by the authority to participate in the program. Moneys received from micro-business development corporations in repayment of a development loan shall be deposited in the assistance fund. The authority may make development loans from the assistance fund in amounts not to exceed $250,000 per loan to a certified micro-business development corporation.

b. In determining the criteria for making development loans, the authority shall , in addition to applying its customary underwriting criteria, also consider:

(1) the plan for providing services to qualified micro-businesses;

(2) the scope of services to be provided by the certified micro-business development corporation;

(3) the geographic representation of all regions of the State, including both urban and rural municipalities;

(4) the plan for providing service to minorities, women and low-income persons;

(5) the ability of the corporation to provide business training and technical assistance to qualified micro-business clients;

(6) the ability of the corporation, with its plan, to monitor and provide financial oversight of recipients of micro-business loans, to administer a revolving loan fund, and to investigate and qualify financing proposals and to service credit accounts;

(7) sources and sufficiency of operating funds for the certified micro-business development corporations; and

(8) the intent of the corporation, with its plan and written indications of local institutional support, to provide services to the service region within which it is located.

c. Development loan funds may be used by a certified micro-business development corporation to:

(1) satisfy matching requirements for other State, federal, or private funding only if funding is intended and used for the purpose of providing or enhancing the certified micro-business development corporation's ability to provide and administer loans, technical assistance, or management-training to qualified micro-businesses;

(2) establish a revolving loan fund from which the certified micro-business development corporation may make loans to qualified micro-businesses, provided that a single loan does not exceed $50,000 and the outstanding balance of all loans to a qualified micro-business or a project participated in by more than one qualified micro-business or to two or more qualified micro-businesses in which any one person holds more than a 20% equity share does not exceed $50,000; and

(3) establish a guarantee fund from which the certified micro-business development corporation may guarantee loans made by financial institutions to qualified micro-businesses. However, a single guarantee may not exceed $50,000, and the aggregate of all guarantees to a qualified micro-business or a project participated in by more than one qualified micro-business or to two or more qualified micro-businesses in which any one person holds more than a 20% equity share may not exceed $50,000.

d. Development loan funds may not be:

(1) loaned for relending or investment in stocks, bonds, or other securities or for property not intended for use in production by the recipient of the loan; or

(2) used to refinance a nonperforming loan held by a financial institution or to pay the operating costs of a certified micro-business development corporation. However, interest income earned from the proceeds of a development loan may be used to pay operating expenses.

e. Certified micro-business development corporations are required to contribute cash from other sources to leverage and secure development loans from the program. Contributions provided by the corporation must be in a ratio of at least $1 from other sources for each $3 from the program. These contributions may come from a public or private source other than the program and may be in the form of equity capital, loans, or grants.

f. Development loans shall be made pursuant to a development loan agreement and may be amortization or term loans, bear interest at less than the market rate, be renewable, be callable, and contain other terms and conditions considered appropriate by the authority that are consistent with the purposes of this act and with rules and regulations promulgated by the authority to implement this act.

g. (1) Unless subject to federal law, rule or regulation, each certified micro-business development corporation that receives a development loan under this act shall undergo an audit, at its own expense, at least once every two years. The authority shall designate an auditor to conduct the audit.

(2) If an audit is performed under a requirement of federal law, rule or regulation, the department shall waive the audit required in this subsection with respect to all issues addressed by the federal audit report. However, the authority may require an audit of matters that are not, in the authority's judgment, addressed by the federal report including, but not limited to, verification of compliance with requirements specific to the program, such as job-generation standards and reporting.

h. A certified micro-business development corporation that is in default for nonperformance under rules and regulations established by the authority may be required to refund the outstanding balance of development loans awarded prior to the default declaration. A development loan is secured by a first lien on the receivables of the corporation receiving the loan.

L.1995,c.206,s.6.



Section 34:1B-76 - Certification Of Micro-business Development Corporation

34:1B-76.Certification of micro-business development corporation
7. The authority may certify a micro-business development corporation when it determines that the corporation:

a. has developed a viable plan for providing training, access to financing, and technical assistance for qualified micro-businesses;

b. has broad-based community support in a designated service region of the State, as reflected, for example, by the membership of its board of directors, and has demonstrated support from other regional entities to provide assistance with service delivery and financial aspects; and

c. has an adequate source of operating capital.

L.1995,c.206,s.7.



Section 34:1B-77 - Additional Powers Of Authority

34:1B-77.Additional powers of authority
8. a. The authority shall have, in addition to the powers enumerated in section 5 of P.L.1974, c.80 (C.34:1B-5), the power to enter into written agreements, including limited partnership agreements, with one or more professional investors or small business investment corporations or with one or more State agencies or authorities for the purposes of establishing a pool of moneys to be deposited in the assistance fund and to provide moneys, to be used exclusively for development loans to micro-business development corporations. The pooled moneys provided by the authority from the assistance fund shall be fixed at an interest rate to be determined by the authority and shall be for a term not exceeding one year.

b. The authority may also accept grants, donations, and other private and public income, including payments of interest on loans made by the authority.

c. The authority shall deposit all moneys received under this section in the assistance fund established pursuant to section 5 of this act.

L.1995,c.206,s.8.



Section 34:1B-78 - Additional Duties Of Authority

34:1B-78.Additional duties of authority
9. In addition to the duties of the authority required under section 7 of P.L.1974, c.80 (C.34:1B-7), the authority shall, in conjunction with certified development corporations and the department, prepare a report within two years following the effective date of this act, and not later than September 15 of each third year thereafter. The report shall include, but not be limited to, a description of the demand for the program from qualified micro-businesses, types of businesses the fund has assisted, the efforts made by the authority and the development corporations to promote the program and to establish a pool of funds from private and public sources, the total amount of loans or lines of credit issued by the authority or the development corporations, as appropriate, from the assistance fund or the revolving lines of credit, as the case may be, and an assessment of the effectiveness of the program in meeting the goals of this act. The authority shall submit its reports to the Governor and the Legislature, along with any recommendations for legislation to improve the effectiveness of the program.

L.1995,c.206,s.9.



Section 34:1B-79 - Rules, Regulations

34:1B-79.Rules, regulations
10. The authority and the department shall jointly adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as may be necessary to effectuate the purposes of this act including, but not limited to, the criteria and procedures concerning certification of micro-business development corporations, the criteria and procedures for selecting from competing development loan applications and for awarding development loans to certified micro-business development corporations, criteria and procedures to be followed by certified micro-business development corporations in administering revolving loan funds supported by the program, criteria for determining the terms and conditions of development loans and loan repayments, and criteria for determining nonperformance and declaring default in the administration of development loans.

L.1995,c.206,s.10.



Section 34:1B-80 - Short Title

34:1B-80.Short title
1. This act shall be known and may be cited as the "New Jersey Industry Sector Network Development Act."

L.1995,c.207,s.1.



Section 34:1B-81 - Findings, Declarations Relative To Strategies Promoting Businesses

34:1B-81.Findings, declarations relative to strategies promoting businesses
2. The Legislature finds and declares that:

a. The Department of Commerce and Economic Development admirably provides generic services and technical assistance to businesses that request such help;

b. The department should now complement its existing, generic types of assistance with appropriate, specific strategies oriented towards promoting businesses in high potential and mid-potential growth industry sectors, and businesses in declining industry sectors that have the potential for revitalization; and

c. These new, specific strategies may include assistance in the creation of industry sector networks wherein similar businesses work together and learn from each other thereby enabling such networks to benefit from economies of scale and thus enhance their competitiveness in current markets and also permit their entry into new, larger markets.

L.1995,c.207,s.2.



Section 34:1B-82 - Definitions

34:1B-82.Definitions
3. As used in this act:

"Commissioner" means the Commissioner of Commerce and Economic Development;

"Department" means the Department of Commerce and Economic Development;

"Economic master plan commission" means the New Jersey Economic Master Plan Commission established by Executive Order No. 1 issued by the Governor on January 18, 1994;

"Industry sector network" means clusters of two or more businesses within a key industry working jointly to manufacture, sell or market products, develop technologies or create or disseminate information; and

"Key industry" means an industry that makes or could make an important contribution to the economy of the State, which may include, but need not be limited to, healthcare, pharmaceuticals, chemicals, communications, telecommunications, electronics, software, insurance, tourism, transportation, construction, agriculture, and biotechnology.

L.1995,c.207,s.3.



Section 34:1B-83 - Assistance To Key Industries

34:1B-83.Assistance to key industries
4. The commissioner may undertake to act through the Division of Economic Development, or through a nonprofit entity which may include a nonprofit corporation organized to implement the recommendations of the economic master plan commission, to assist key industries with:

a. The creation of industry sector networks and the development of a program designed to train persons who would assist in the formation of such networks;

b. The development of industry related markets;

c. The establishment of industry related training and education programs;

d. The improvement of industry products or quality of services;

e. The development of solutions to industry problems that hinder the marketing of products or services;

f. The adoption of policies to assure that industry proprietary information remains confidential; and

g. Such other industry problems or opportunities that may arise or be so identified.

L.1995,c.207,s.4.



Section 34:1B-84 - Coordination, Cooperation With Programs, Organizations

34:1B-84.Coordination, cooperation with programs, organizations
5. In implementing the goals of section 4 of this act, the commissioner shall encourage the division or a designated nonprofit entity, as the case may be, to coordinate efforts with existing economic development programs and to cooperate with other public and private organizations, which may include, but need not be limited to, State and local agencies and commissions involved with business network development, utility companies, industry trade and business groups or associations, or private sector nonprofit groups organized to promote economic development in the State.

L.1995,c.207,s.5.



Section 34:1B-85 - Private Industry Membership Fees For Sector Networks

34:1B-85.Private industry membership fees for sector networks
6. To the extent that the commissioner acts pursuant to section 4 of this act, the commissioner shall encourage industry sector networks to support their network activities with private industry membership fees to enable the networks to be self-supporting, and shall encourage members of particular industry sector networks to adopt, by mutual agreement of the members, a schedule of fees to be paid by members of the particular network.

L.1995,c.207,s.6.



Section 34:1B-86 - Allocation Of Matching Funds

34:1B-86.Allocation of matching funds
7. The commissioner may allocate matching funds to help an industry sector network with network start-up costs and activities in order to stimulate private sector financing to promote self-sufficient networks.

L.1995,c.207,s.7.



Section 34:1B-87 - Rules, Regulations

34:1B-87.Rules, regulations
8. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt any rule and regulation necessary to effectuate the purposes of this act.

L.1995,c.207,s.8.



Section 34:1B-88 - Short Title

34:1B-88.Short title
1. This act shall be known and may be cited as the "New Jersey Business Relocation Mission Private Partnership Act."

L.1995,c.208,s.1.



Section 34:1B-89 - Findings, Declarations Relative To Business Relocations

34:1B-89.Findings, declarations relative to business relocations
2. The Legislature finds and declares that:

a. A 1993 survey of business relocations reveals that business relocations to New Jersey came from 12 other states and nine foreign locations;

b. Intra-regional moves accounted for over three-fourths of the business relocations with 56 businesses moving to this State from New York, and eight from New England and Pennsylvania;

c. Businesses which relocated to New Jersey represent a wide variety of industries including manufacturing, transportation, financial services and other service industries;

d. Testimony taken during hearings held by the General Assembly Task Force on Business Retention, Expansion and Export Opportunities revealed that other states have been much more aggressive than New Jersey in promoting business relocations through telemarketing, direct mail and "on site" visits to promote business relocations from other states and foreign locations; and

e. It is, therefore, in the public interest for New Jersey to participate in the organization of State Relocation Missions and Foreign Relocation Missions in order to compete more effectively with what other states are doing to promote business relocations from other states and foreign locations.

L.1995,c.208,s.2.



Section 34:1B-90 - Establishment Of State Relocation Missions, Terms Defined

34:1B-90.Establishment of State Relocation Missions, terms defined
3. The Department of Commerce and Economic Development, hereinafter "the department," acting through the Division of Economic Development, or through a nonprofit entity designated by the department which may include a nonprofit corporation organized to implement the recommendations of the economic master plan commission, is authorized to work with private sector businesses to develop public-private partnerships to establish State Relocation Missions in regions of the United States which are competitive with New Jersey. As used in this section, "economic master plan commission" means the New Jersey Economic Master Plan Commission established pursuant to Executive Order No. 1 issued by the Governor on January 18, 1994. The purpose of these missions, which shall utilize the resources of interested public utilities, county economic development departments, industry sector networks, New Jersey firms and private sector nonprofit groups involved in promoting economic development in the State, shall be to recruit companies to New Jersey which have expressed an interest in relocating to other states. As used in this section, "industry sector network" means clusters of two or more businesses that are (1) within an industry that makes or could make an important contribution to the economy of the State, which may include, but need not be limited to, healthcare, pharmaceuticals, chemicals, communications, telecommunications, electronics, software, insurance, tourism, transportation, construction, agriculture, and biotechnology, and (2) working jointly to manufacture, sell or market products, develop technologies or create or disseminate information.

L.1995,c.208,s.3.



Section 34:1B-91 - Establishment Of Foreign Relocation Missions

34:1B-91.Establishment of Foreign Relocation Missions
4. The department, acting through the Division of International Trade, or through a nonprofit entity designated by the department which may include a nonprofit corporation organized to implement the recommendations of the economic master plan commission, is authorized to work with private sector businesses to develop public-private partnerships to establish Foreign Relocation Missions in addition to the existing foreign offices established by the department. As used in this section, economic master plan commission means the New Jersey Economic Master Plan Commission established pursuant to Executive Order No. 1 issued by the Governor on January 18, 1994. The department may consult with the Port Authority of New York and New Jersey and the Delaware River Port Authority, as well as other public and private organizations, including private sector nonprofit groups involved in promoting economic development in the State to jointly develop relocation missions to recruit foreign companies to New Jersey which have expressed an interest in relocating from their present countries. The department shall strive, to the extent feasible, to utilize the resources of private sector businesses involved in the public-private partnerships developed pursuant to this section and to arrange for the sharing of office space, personnel and equipment with other public and private organizations which may have established offices in foreign locations in order to reduce the costs of establishing the Foreign Relocation Missions.

L.1995,c.208,s.4.



Section 34:1B-92 - Report To Governor, Legislature

34:1B-92.Report to Governor, Legislature
5. The department shall, within 18 months following the effective date of this act, submit a report to the Governor and the Legislature describing the efforts made by the department, or a designated nonprofit entity, to promote public-private partnerships to develop State and foreign relocation missions, the total number of such missions established and any recommendations for legislation to better effectuate the goals of this act.

L.1995,c.208,s.5.



Section 34:1B-93 - Short Title

34:1B-93.Short title
1. This act shall be known and may be cited as the "Export Financing Opportunities Act."

L.1995,c.209,s.1.



Section 34:1B-94 - Findings, Declarations Relative To Export Financing.

34:1B-94 Findings, declarations relative to export financing.

2.The Legislature finds and declares that:

a.Currently, despite the existence of banks with active international export departments, small and medium-sized businesses in New Jersey find it difficult to obtain pre-export financing and other export finance services needed to defray the costs of potentially profitable orders.

b.Although there is currently a State-sponsored export working capital program for small and medium-sized businesses and an export loan guarantee program offered in conjunction with participating banks, relatively few transactions have been approved under these programs.

c.The public interest calls for encouraging the growth of exports and small and medium-sized businesses as well as providing stimulation to the economy and to employment by the creation of an export financing company supported by both public and private funds.

d.The public funding of an export financing company shall be accomplished by the purchase of stock or an interest in the company, as the case may be, by the New Jersey Economic Development Authority and other public entities involved in international export markets, such purchases to be specifically limited as to the percentage of participation.

e.The capitalization of the export financing company would be so structured that the New Jersey Economic Development Authority and other public entities would incur minimal risk on their investment, with private investors assuming most of the risk and earning more of the profits should the new venture prove successful.

L.1995,c.209,s.2; amended 1999, c.38, s.1.



Section 34:1B-95 - Definitions.

34:1B-95 Definitions.

3.As used in this act:

"Authority" means the New Jersey Economic Development Authority, established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Commissioner" means the Commissioner of Commerce and Economic Development.

"Department" means the Department of Commerce and Economic Development.

"Export financing company" means a private corporation or limited liability company incorporated or organized for the purpose of financing the export activities of small or medium-sized businesses.

"Limited liability company" means a company organized pursuant to the "New Jersey Limited Liability Company Act," P.L.1993, c.210 (C.42:2B-1 et seq.).

"Small or medium-sized business" means a business enterprise, which has its principal place of business in this State, is independently owned and operated as a sole proprietorship, partnership, corporation, or limited liability company with a level of gross income from operations defined by the authority as a small or medium-sized business.

L.1995,c.209,s.3; amended 1999, c.38, s.2.



Section 34:1B-96 - Investment Of Moneys In Export Financing Company.

34:1B-96 Investment of moneys in export financing company.

4.The authority is authorized, notwithstanding any law to the contrary, to invest such moneys from the "Economic Recovery Fund," established pursuant to section 3 of P.L.1992, c.16 (C.34:1B-7.12), or from other export or business assistance programs administered by the authority, as may be available and which the authority deems appropriate for the purposes of this act, in an export financing company, hereinafter "the company," to be incorporated or organized pursuant to the provisions of this act, which, together with those investments which may be made in the stock or interest of the company by other public entities involved in international export markets that may include, but not necessarily be limited to, the Delaware River Port Authority and the Port Authority of New York and New Jersey, shall be at a minimum amount to be determined by the authority. The moneys shall be used for the purchase of stock or an interest in the company, provided that the class of stock or interest purchased by the authority and other public entities shall be of such type and character as to require the company to repay the investment of funds from the authority and other public entities prior to the repayment of funds from private sources, but in no event shall the amount of such stock or interest purchased by the authority and other public entities exceed 49% of the total outstanding stock or total shared interest of the company. The authority is authorized in its discretion to sell or otherwise dispose of the stock or interest purchased by the authority as shall be in the interest of the authority but the authority shall sell or otherwise dispose of the stock or interest no later than three years after the date of purchase.

Nothing in this act shall be construed to preclude the company from being organized as a limited liability company or to preclude the authority and other public entities involved in international export markets from purchasing an interest in such a limited liability company provided that the interest purchased by the authority and other public entities shall not exceed 49 percent of the total shared interest of the company, and provided that the operating agreement of the company grants the authority and any other public entity the right to resign and receive a distribution, representing the fair value of the authority's or public entity's interest in the company, prior to the resignation of and distribution to any private members.1

L.1995, c.209, s.4; amended 1999, c.38, s.3; 2007, c.39, s.3.



Section 34:1B-97 - Qualification As Export Financing Company.

34:1B-97 Qualification as export financing company.

5.In order to qualify as an export financing company eligible to be the subject of an investment by the authority and by the other public entities involved in international export markets, a company shall:

a.Have a board of directors or board of trustees appropriate to the form of incorporation or organization of the company consisting of: (1) the commissioner and the chairman of the authority, who shall be members ex officio; and (2) representatives of export trading companies, banking and other financial institutions, and other representatives of the private sector, who shall be selected by private stockholders or members, and who shall constitute the majority of the membership of the board.

b.Retain the services of an independent commercial auditor:

(1)to determine the extent to which funds made available to the company for its purposes have been expended in a manner that is consistent with the purposes of this act and the charter or operating agreement of the company; and

(2)to prepare and submit to the Legislature, the State Treasurer, the authority and the other public entities participating in the purchase of stock or an interest in the company, an independent certified statement annually containing the findings and determinations of such auditor.

c.In connection with the investment of authority moneys in the company pursuant to this act, solicit other forms of support, such as grants from the federal government or from other public and private sources, and make available its stock or a shared interest for purchase by private entities.

L.1995,c.209,s.5; amended 1999, c.38, s.4.



Section 34:1B-98 - Purpose Of Company

34:1B-98.Purpose of company
6. a. The company shall have as its purpose the making of loans and loan guarantees to small or medium-sized businesses to assist in their export activities. Such loans and loan guarantees shall include, but not be limited to, pre-export financing and working capital loans. The criteria for the making of loans and loan guarantees shall be "transaction" based, that is to say, based upon the project in question rather than upon the assets which the business receiving the loan or loan guarantee possesses.

b. The company shall also have as its purpose the providing of other export-related services as its board may from time to time approve.

c. The company shall also have as an authorized purpose the entering into agreements with financial institutions, to the extent feasible, in order to assist in the making of loans and loan guarantees by the company and in the perfecting of related matters.

d. The company shall actively solicit, to the extent feasible, the involvement of private banks, other lending institutions and the private insurance market to assist the company in the lending process and in providing the export-related services required by small or medium-sized businesses.

L.1995,c.209,s.6.



Section 34:1B-99 - Export Finance Company Advisory Council.

34:1B-99 Export Finance Company Advisory Council.

7. a. There is established an Export Finance Company Advisory Council in, but not of, the Department of Commerce and Economic Development. The council shall be made up of eleven members: one shall be the Commissioner of Commerce and Economic Development, or the commissioner's designee; one shall be the Chairman of the New Jersey Economic Development Authority, or the chairman's designee; three public members shall be appointed by the Governor; three public members shall be appointed by the President of the Senate; and three public members shall be appointed by the Speaker of the General Assembly, one of whom shall be designated by the Speaker as chair of the council. The appointment of the members shall take place within 60 days of the effective date of this act. The appointee of the Speaker of the General Assembly designated as chair of the council shall convene the council as soon as is practicable following the appointment of at least six public members to the council.

b.The members of the council shall serve without compensation.

c.The council is authorized, empowered and directed to:

(1)Develop a form of organization and a plan of operation for the export financing company consistent with the purposes of this act. In so doing the council shall consider, but not be limited to, the form of organization, plan of operation and experiences of local and regional business partnerships organized jointly by the public and private sectors in the State for business development purposes.

(2)Seek out and gain commitments from persons, natural and otherwise, to be initial investors in, incorporators of or founding members of the export financing company.

(3)Cooperate and coordinate its efforts at gaining public and private sources of equity capital for the establishment of the company with the Department of Commerce and Economic Development.

(4)Investigate the feasibility of gaining additional public sources of equity capital for the establishment of the company from sources which may include, but need not be limited to, other departments and agencies of this State and in other states which are engaged in economic development and which seek to cooperate with the council to assist it in the accomplishment of its mission.

(5)Continue to interact with and to monitor the export finance company, as well as provide advisory input, during and subsequent to its creation and expansion.

d.Within one year of the effective date of this act, the council shall provide the Governor and the Legislature with information concerning the results of its efforts under subsection c. of this section, the status of the export financing company and the implementation of the goals of this act.

e.Nothing in this act shall prohibit public members of the council from being among those who serve on the export finance company board of directors or board of trustees, as appropriate to its organizational charter or operating agreement.

L.1995,c.209,s.7; amended 1999, c.38, s.5.



Section 34:1B-100 - Regional And Contractual Arrangements Encouraged

34:1B-100.Regional and contractual arrangements encouraged
8. Nothing in this act shall be construed to prevent the council from developing regional partnerships and contractual arrangements with other states which may be interested in investing in the export financing company in return for gaining access for companies in those states to financial assistance and other services to be provided by the company. The council should strive, to the extent feasible, to develop such partnerships and arrangements in order to broaden the pool of potential public and private investors needed to underwrite the financing of the company.

L.1995,c.209,s.8.



Section 34:1B-101 - Short Title

34:1B-101.Short title
1. This amendatory and supplementary act shall be known and may be cited as the "New Jersey Purchase First Program Act."

L.1995,c.210,s.1.



Section 34:1B-102 - Findings, Declarations Relative To Business Directories, Public-private Cooperation

34:1B-102.Findings, declarations relative to business directories, public-private cooperation
2. The Legislature finds and declares that:

a. Hearings held by the General Assembly Task Force on Business Retention, Expansion and Export Opportunities revealed that many companies buy products or services from out-of-state businesses because they are unaware that such goods or services are available from companies within this State, often at a substantial discount from the costs of purchasing the same goods or services from out-of-state companies;

b. While the Division of International Trade in the Department of Commerce and Economic Development has developed directories useful for trade purposes which highlight certain selected industries in this State, cutbacks in staff and the limited resources of the department impede its efforts to develop and promote a more comprehensive set of State and regional business directories that could promote the sale of New Jersey's goods and services to other companies within the State as well as to companies in other states and foreign locations; and

c. Given the importance to the State's economy of encouraging the purchase of goods and services from New Jersey businesses, it is in the public interest for the State to place a priority on encouraging the development and use of comprehensive business directories and to undertake public-private cooperation in promoting the purchase of products and services produced in this State.

L.1995,c.210,s.2.



Section 34:1B-103 - New Jersey Purchase First Program

34:1B-103.New Jersey Purchase First Program
3. There is established, within the Department of Commerce and Economic Development, hereinafter "the department," the New Jersey Purchase First Program, hereinafter "the program." The purpose of the program shall be to promote and develop markets for New Jersey's goods and services by encouraging private sector businesses to produce and distribute comprehensive State and regional business directories , hereinafter, the "directories," and by coordinating its efforts with privately funded campaigns to stimulate and encourage businesses and industries to buy goods and services produced in this State. The program shall be administered by the department in consultation with the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

L.1995,c.210,s.3.



Section 34:1B-104 - Development, Distribution Of Directories; "Industry Sector Network" Defined

34:1B-104.Development, distribution of directories; "industry sector network" defined
4. a. In order to implement the purpose of the program, the department shall, within one year of the effective date of this amendatory and supplementary act, consult with New Jersey business groups in order to develop ways to stimulate the development of directories by the private sector. The groups to be consulted may include, but need not be limited to, the New Jersey Business and Industry Association, the New Jersey State Chamber of Commerce, the South Jersey Chamber of Commerce, municipal chambers of commerce, State and local economic development agencies, other local business groups, regional offices of the department, private sector nonprofit entities organized to promote economic development in the State, and community college associations.

The department shall provide advice, based on its experience in producing departmental business directories, to business and trade groups and associations in order to facilitate the development of comprehensive business directories, to the greatest extent possible, through private sector financing.

b. The directories shall include, but not necessarily be limited to, a catalog of New Jersey manufacturing, supply, distribution and service businesses by product or service description, as appropriate, in a manner to be determined by the commissioner of the department in consultation with the business groups enumerated in subsection a. of this section. The directories shall be available for purchase by businesses throughout the State and outside the State.

c. The department shall encourage private sector businesses, private sector nonprofit entities, regional groups or partnerships and industry sector networks to make the directories available as soon as practicable and to implement steps to inform the business community throughout the State of the benefits of using the directories to purchase goods and services from New Jersey businesses. As used in this section, "industry sector network" means clusters of two or more businesses that are (1) within an industry that makes or could make an important contribution to the economy of the State, which may include, but need not be limited to, healthcare, pharmaceuticals, chemicals, communications, telecommunications, electronics, software, insurance, tourism, transportation, construction, agriculture, and biotechnology, and (2) working jointly to manufacture, sell or market products, develop technologies or create or disseminate information.

L.1995,c.210,s.4.



Section 34:1B-105 - Report To Governor, Legislature

34:1B-105.Report to Governor, Legislature
6. Within 24 months of the effective date of this amendatory and supplementary act, the commissioner shall report to the Governor and the Legislature on the outcome of the program authorized under this amendatory and supplementary act, including any recommendations regarding the improvement and expansion of the program.

L.1995,c.210,s.6.



Section 34:1B-106 - Rules, Regulations

34:1B-106.Rules, regulations
7. The department may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as may be necessary to effectuate the purposes of this amendatory and supplementary act.

L.1995,c.210,s.7.



Section 34:1B-112 - Short Title.

34:1B-112 Short title.

1.This act shall be known and may be cited as the "Business Retention and Relocation Assistance Act."

L.1996,c.25,s.1; amended 2004, c.65, s.1.



Section 34:1B-113 - Definitions Relative To Business Retention And Relocation Assistance.

34:1B-113 Definitions relative to business retention and relocation assistance.

2.As used in this act:

"Affiliate" means an entity that directly or indirectly controls, is under common control with, or is controlled by the business. Control exists in all cases in which the entity is a member of a controlled group of corporations as defined pursuant to section 1563 of the Internal Revenue Code of 1986 (26 U.S.C. s.1563) or the entity is an organization in a group of organizations under common control as defined pursuant to subsection (b) or (c) of section 414 of the Internal Revenue Code of 1986 (26 U.S.C. s.414). An entity may establish by clear and convincing evidence, as determined by the Director of the Division of Taxation in the Department of the Treasury, that control exists in situations involving lesser percentages of ownership than required by those statutes;

"Authority" means the New Jersey Economic Development Authority created pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.);

"Business retention or relocation grant of tax credits" or "grant of tax credits" means a grant which consists of the value of corporation business tax credits against the liability imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) or credits against the taxes imposed on insurers pursuant to P.L.1945, c.132 (C.54:18A-1 et al.), section 1 of P.L.1950, c.231 (C.17:32-15), and N.J.S.17B:23-5, provided to fund a portion of retention and relocation costs pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.);

"Business" means an employer located in this State that has operated continuously in the State, in whole or in part, in its current form or as a predecessor entity for at least 10 years prior to filing an application pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.) and which is subject to the provisions of R.S.43:21-1 et seq. and may include a sole proprietorship, a partnership, or a corporation that has made an election under Subchapter S of Chapter One of Subtitle A of the Internal Revenue Code of 1986, or any other business entity through which income flows as a distributive share to its owners, limited liability company, nonprofit corporation, or any other form of business organization located either within or outside the State. A business shall include an affiliate of the business if that business applies for a credit based upon any capital investment made by an affiliate or based upon retained full-time jobs of an affiliate;

"Capital investment" means expenses that the business incurs following its submission of an application to the authority pursuant to section 5 of P.L.1996, c.25 (C.34:1B-116), but prior to the Capital Investment Completion Date, as shall be defined in the project agreement, for: (1) the site preparation and construction, renovation, improvement, equipping of, or obtaining and installing fixtures and machinery, apparatus or equipment in, a newly constructed, renovated or improved building, structure, facility, or improvement to real property in this State; and (2) obtaining and installing fixtures and machinery, apparatus or equipment in a building, structure, or facility in this State. Provided however, that "capital investment" shall not include soft costs such as financing and design, furniture or decorative items such as artwork or plants, or office equipment if the office equipment is property with a recovery period of less than five years. The recovery period of any property, for purposes of this section, shall be determined as of the date such property is first placed in service or use in this State by the business, determined in accordance with section 168 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.168). A business that acquires or leases a qualified business facility shall also be deemed to have acquired the capital investment made or acquired by the seller or landlord, as the case may be;

"Certificate of compliance" means a certificate issued by the authority pursuant to section 9 of P.L.1996, c.25 (C.34:1B-120);

"Chief executive officer" means the chief executive officer of the New Jersey Economic Development Authority;

"Commitment duration" means the tax credit term and five years from the end of the tax credit term specified in the project agreement entered into pursuant to section 5 of P.L.1996, c.25 (C.34:1B-116);

"Designated industry" means an industry identified by the authority as desirable for the State to maintain, which may be designated and amended via the promulgation of rules by the authority to reflect changing market conditions;

"Designated urban center" means an urban center designated in the State Development and Redevelopment Plan adopted by the State Planning Commission;

"Eligible position" means a full-time position retained by a business in this State for which a business provides employee health benefits under a group health plan as defined under section 14 of P.L.1997, c.146 (C.17B:27-54), a health benefits plan as defined under section 1 of P.L.1992, c.162 (C.17B:27A-17), or a policy or contract of health insurance covering more than one person issued pursuant to Article 2 of Chapter 27 of Title 17B of the New Jersey Statutes;

"Full-time employee" means a person employed by the business for consideration for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice, as determined by the authority, as full-time employment, or a person who is employed by a professional employer organization pursuant to an employee leasing agreement between the business and the professional employer organization, in accordance with P.L.2001, c.260 (C.34:8-67 et seq.) for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice, as determined by the authority, as full-time employment, and whose wages are subject to withholding as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. or an employee who is a resident of another State but whose income is not subject to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. or who is a partner of a business who works for the partnership for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice, as determined by the authority, as full-time employment, and whose distributive share of income, gain, loss, or deduction, or whose guaranteed payments, or any combination thereof, is subject to the payment of estimated taxes, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. "Full-time employee" shall not include any person who works as an independent contractor or on a consulting basis for the business;

"New business location" means the premises to which a business will relocate that the business has either purchased or built or for which the business has entered into a purchase agreement or a written lease for a period of no less than the commitment duration or eight years, whichever is greater, from the date of relocation. A "new business location" also means the business's current location or locations if the business makes a capital investment equal to the total value of the business retention or relocation grant of tax credits to the business at that location or locations;

"Program" means the Business Retention and Relocation Assistance Grant Program created pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.);

"Project agreement" means an agreement between a business and the authority that sets the forecasted schedule for completion and occupancy of the project, the date the commitment duration shall commence, the amount and tax credit term of the applicable grant of tax credits, and other such provisions which further the purposes of P.L.1996, c.25 (C.34:1B-112 et seq.);

"Retained full-time job" means an eligible position that currently exists in New Jersey and is filled by a full-time employee but which, because of a potential relocation by the business, is at risk of being lost to another state or country. For the purposes of determining a number of retained full-time jobs, the eligible positions of an affiliate shall be considered the eligible positions of the business;

"Tax credit term" means the period of time commencing with the first issuance of tax credits and continuing during the period in which the recipient of a grant of tax credits is eligible to apply the tax credits pursuant to section 7 of P.L.2004, c.65 (C.34:1B-115.3); and

"Yearly tax credit amount" means $1,500 times the number of retained full-time jobs. "Yearly tax credit amount" does not include the amount of any bonus award authorized pursuant to section 5 of P.L.2004, c.65 (C.34:1B-115.1).

L.1996, c.25, s.2; amended 2004, c.65, s.2; 2007, c.253, s.14; 2010, c.123, s.1; 2011, c.149, s.12.



Section 34:1B-114 - Business Retention And Relocation Assistance Grant Program.

34:1B-114 Business Retention and Relocation Assistance Grant Program.

3. a. The Business Retention and Relocation Assistance Grant Program is hereby established as a program under the jurisdiction of the New Jersey Economic Development Authority and shall be administered by the authority. The purpose of the program is to encourage economic development and job creation and to preserve jobs that currently exist in New Jersey but which are in danger of being relocated to premises outside of the State. To implement that purpose, and to the extent that funding for the program is available, the program may provide grants of tax credits. To be eligible for any grant of tax credits pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.), a business shall demonstrate to the authority, at the time of application, that the grant of tax credits and resultant retention of full-time jobs and any capital investment will yield a net positive benefit to the State. The net benefit resulting from the retention of full-time jobs and any capital investment by a business that has had grant pre-application meetings with the authority and has executed contracts relating to the new business location during the period commencing May 1, 2010 until the enactment of P.L.2010, c.123, shall be calculated from the date of the initial grant pre-application meeting.

b. (1) If an application under P.L.1996, c.25 (C.34:1B-112 et seq.) has been received by the authority prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), then, to the extent that there remains sufficient financial authorization for the grant of tax credits, the authority is authorized to consider the application and to make a grant of tax credits to an eligible applicant, provided that the authority shall take final action on that grant of tax credits no later than December 31, 2013.

(2)A business shall apply for a grant of tax credits under the Business Retention and Relocation Assistance Grant Program prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), and shall submit its documentation for approval of a grant of tax credits no later than 90 calendar days after the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

(3)If a business has submitted an application under P.L.1996, c.25 (C.34:1B-112 et seq.) and that application has not been approved for any reason, the lack of approval shall not serve to prejudice in any way the consideration of a new application as may be submitted by a business for the provision of incentives offered pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

L.1996, c.25, s.3; amended 2004, c.65, s.3; 2007, c.253, s.15; 2010, c.123, s.2; 2013, c.161, s.2.



Section 34:1B-115 - Grant Of Tax Credits; Qualifications.

34:1B-115 Grant of tax credits; qualifications.

4. a. To qualify for a grant of tax credits, a business shall enter into an agreement to undertake a project to:

(1)relocate or maintain a minimum of 50 retained full-time jobs from one or more locations within this State to a new business location or locations in this State; and

(2)maintain the retained full-time jobs pursuant to the project agreement for the commitment duration.

b.A project that consists solely of point-of-final-purchase retail facilities shall not be eligible for a grant of tax credits. If a project consists of both point-of-final-purchase retail facilities and non-retail facilities, only the portion of the project consisting of non-retail facilities shall be eligible for a grant of tax credits. If a warehouse facility is part of a point-of-final-purchase retail facility and supplies only that facility, the warehouse facility shall not be eligible for a grant of tax credits. For the purposes of this section, catalog distribution centers shall not be considered point-of-final-purchase retail facilities.

L.1996, c.25, s.4; amended 2004, c.65, s.4; 2007, c.310, s.1; 2010, c.123, s.3.



Section 34:1B-115.1 - Bonus Awards To Certain Businesses.

34:1B-115.1 Bonus awards to certain businesses.

5. a. In addition to any grant of tax credits determined pursuant to section 7 of P.L.2004, c.65 (C.34:1B-115.3), a bonus award equivalent to 50% of the amount of the original grant of tax credits shall be made to any business that relocates more than 2,000 full-time employees covered by the project agreement from one or more locations outside of a designated urban center into a designated urban center, provided that all other applicable requirements of P.L.1996, c.25 (C.34:1B-112 et seq.) are satisfied; and provided further that no grant of tax credits shall be awarded pursuant to this section for any job that is moved from its current location in an urban enterprise zone designated pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.) to a location that is not within an urban enterprise zone; however, that if the move from the urban enterprise zone is to a facility already owned or leased by the same business and that business already employs at least the same number of persons as those being relocated from the urban enterprise zone a grant of tax credits may still be awarded pursuant to this section.

b.In addition to any grant of tax credits determined pursuant to section 7 of P.L.2004, c.65 (C.34:1B-115.3), and in addition to any bonus award pursuant to subsection a. of this section, a bonus award equivalent to 50% of the amount of the grant of tax credits pursuant to section 7 of P.L.2004, c.65 (C.34:1B-115.3) shall be made to any business that makes a capital investment in an amount that is at least twice that of the total value of the grant of tax credits granted pursuant to section 7 of P.L.2004, c.65 (C.34:1B-115.3) and the grant of tax credits pursuant to this subsection. A bonus award made pursuant to this subsection may be limited, so that when added to the tax credits granted pursuant to section 7 of P.L.2004, c.65 (C.34:1B-115.3), the total amount shall not exceed 50% of the amount of the capital investment in this State.

L.2004, c.65, s.5; amended 2010, c.123, s.4.



Section 34:1B-115.2 - Qualification For Grant Of Tax Credits.

34:1B-115.2 Qualification for grant of tax credits.

6.To qualify for a grant of tax credits pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.), a business shall demonstrate that the receipt of assistance pursuant to P.L.1996, c.25, will be a material factor in the business' decision not to relocate outside of New Jersey; provided however, that a business that relocates 1,500 or more retained full-time jobs covered by a project agreement from outside of a designated urban center to one or more new locations within a designated urban center shall not be required to make such a demonstration if the business applies for a grant of tax credits within six months of signing its lease or purchase agreement. A business that has had grant pre-application meetings with the authority and has executed contracts relating to the new business location during the period commencing May 1, 2010 until the enactment of P.L.2010, c.123 shall not be deemed ineligible for the grant due to the material factor requirement.

L.2004, c.65, s.6; amended 2010, c.123, s.5.



Section 34:1B-115.3 - Limit On Total Value Of Grants Of Tax Credits; Approval Schedule.

34:1B-115.3 Limit on total value of grants of tax credits; approval schedule.

7. a. The total value of the grants of tax credits, approved by the authority pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.), that may be applied against tax liability for any tax period shall not exceed an aggregate annual limit of $20,000,000. The total value of the grants of tax credits, issued pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.), that a single business may apply against its tax liability shall not exceed an aggregate annual limit of $10,000,000 in a fiscal year. A tax credit issued pursuant to P.L.1996, c.25 may be applied against liability in the single tax period in which the tax credit or portion of the tax credit may be applied as prescribed by the project agreement and as set forth in subsection b. of this section and shall expire thereafter.

b.Subject to the limitation set forth in subsection a. of this section, grants of tax credits shall be approved for qualifying businesses according to the following schedule, and shall be issued upon the execution and satisfaction of the requirements of the project agreement between the authority and the business with an approved project:

(1)for a project that covers a business relocating or retaining 50 to 250 full-time employees, a grant of tax credits shall be for the yearly tax credit amount plus any applicable bonus award determined pursuant to section 5 of P.L.2004, c.65 (C.34:1B-115.1), and may be applied against liability in the tax period in which the tax credit is issued;

(2)for a project that covers a business relocating or retaining 251 to 400 full-time employees, a grant of tax credits shall be for two times the yearly tax credit amount plus any applicable bonus award determined pursuant to section 5 of P.L.2004, c.65 (C.34:1B-115.1), and may be applied against liability in the tax period in which the tax credit is issued and the following tax period, for one-half of the total grant award per tax period, provided that the use of the credit must be accompanied by a certificate of compliance;

(3)for a project that covers a business relocating or retaining 401 to 600 full-time employees, a grant of tax credits shall be for three times the yearly tax credit amount plus any applicable bonus award determined pursuant to section 5 of P.L.2004, c.65 (C.34:1B-115.1) and may be applied against liability in the tax period in which the tax credit is issued and the following two tax periods, for one-third of the total grant award per tax period, provided that the use of the credit must be accompanied by a certificate of compliance;

(4)for a project that covers a business relocating or retaining 601 to 800 full-time employees, a grant of tax credits shall be for four times the yearly tax credit amount plus any applicable bonus award determined pursuant to section 5 of P.L.2004, c.65 (C.34:1B-115.1) and may be applied against liability in the tax period in which the tax credit is issued and the following three tax periods, for one-fourth of the total grant award per tax period, provided that the use of the credit must be accompanied by a certificate of compliance;

(5)for a project that covers a business relocating or retaining 801 to 1,000 full-time employees, a grant of tax credits shall be for five times the yearly tax credit amount plus any applicable bonus award determined pursuant to section 5 of P.L.2004, c.65 (C.34:1B-115.1) and may be applied against liability in the tax period in which the tax credit is issued and the following four tax periods for one-fifth of the total grant award per tax period, provided that the use of the credit must be accompanied by a certificate of compliance; and

(6)for a project that covers a business relocating or retaining 1,001 or more full-time employees, a grant of tax credits shall be for six times the yearly tax credit amount plus any applicable bonus award determined pursuant to section 5 of P.L.2004, c.65 (C.34:1B-115.1) and may be applied against liability in the tax period in which the tax credit is issued and the following five tax periods, for one-sixth of the total grant award per tax period, provided that the use of the credit must be accompanied by a certificate of compliance.

c.If the approval of a grant of tax credits pursuant to this section would exceed the $20,000,000 aggregate annual limit, the authority may award a smaller grant of tax credits or no grants of tax credits, as necessary to comply with the aggregate annual limit.

L.2004, c.65, s.7; amended 2007, c.310, s.2; 2010, c.123, s.6; 2011, c.149, s.13.



Section 34:1B-116 - Grant Application.

34:1B-116 Grant application.

5.Each business seeking a grant of tax credits for a project shall submit an application for approval of the project to the authority in a form and manner prescribed in regulations adopted by the authority. The application must be submitted to the authority for approval at least 45 days prior to moving to the new business location; provided however, a business relocating 1,500 or more retained full-time jobs to one or more new locations within a designated urban center shall, if relocating to a leased location, submit an application within six months of executing its lease. A business that has had grant pre-application meetings with the authority and has executed contracts relating to the new business location during the period commencing May 1, 2010 until the enactment of P.L.2010, c.123 shall not be deemed ineligible for the grant due to the requirement to apply 45 days before moving to the new business location. The application for approval of a project shall include:

a.A schedule of short-term and long-term employment projections of the business in the State based upon the relocation;

b.(Deleted by amendment, P.L.2004, c.65.)

c.Terms of any lease agreements, either existing or proposed, or details of the purchase or building of the new business location, if applicable;

d.An estimate of the projected retained State tax revenues resulting from the relocation;

e.A description of the type of contribution the business can make to the long-term growth of the State's economy and a description of the potential impact on the State's economy if the jobs are not retained;

f.Evidence that the business or a predecessor entity has been operating, in whole or in part, in this State for at least 10 years prior to the filing of the application;

g.Evidence of alternative relocation plans, such as an analysis of the cost effectiveness of remaining in this State versus relocation under the alternative plans;

h.(Deleted by amendment, P.L.2010, c.123); and

i.Any other necessary and relevant information as determined by the authority.

The authority staff may provide whatever assistance the authority deems appropriate in the preparation of an application for approval of a project and may issue grants of tax credits pursuant to the project agreement entered between the authority and the business.

The project agreement shall include terms establishing the starting date, or event that will determine the starting date, of the commitment duration and any other terms or conditions as determined by the authority, which shall include the number of full-time jobs that must be maintained in the State by the business over the commitment duration.

L.1996, c.25, s.5; amended 2004, c.65, s.8; 2010, c.123, s.7.



Section 34:1B-118 - Grant Limitations.

34:1B-118 Grant limitations.

7. a. A business that is receiving a business employment incentive grant pursuant to the provisions of P.L.1996, c.26 (C.34:1B-124 et al.) shall not be eligible to receive a grant of tax credits under P.L.1996, c.25 (C.34:1B-112 et seq.) with respect to a job which is included in the calculation of a grant pursuant to P.L.1996, c.26.

b.A business that is receiving any other grant by operation of State law shall be eligible to receive a grant of tax credits under P.L.1996, c.25 (C.34:1B-112 et seq.); provided, however, that a business that is receiving another State grant shall not be eligible to receive assistance with respect to any job that is currently the subject of any other State grant, except for grants from the Office of Customized Training pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et seq.), and provided further that a business shall not receive an amount as a grant of tax credits pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.) unless the State will realize a net positive benefit from the grant of tax credits and resultant retention of full-time jobs and any capital investment when combined with such other grants, except upon the approval of the State Treasurer. Amounts received as grants from the Office of Customized Training pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et seq.), shall be excluded from the calculation of the total amount permitted under this subsection.

L.1996, c.25, s.7; amended 2004, c.65, s.10; 2010, c.123, s.9.



Section 34:1B-118.1 - Award, Amount Of Grant; Factors.

34:1B-118.1 Award, amount of grant; factors.

11.In considering the award and the amount of any grant of tax credits made pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.), the authority may consider, as part of the authority's overall review process, the following factors:

a.The number of full-time jobs retained;

b.The quality of the full-time jobs retained, including but not limited to the salaries and benefits provided to retained full-time employees;

c.Any capital investments made by the business at the new business location;

d.The nature of the business' operations, including but not limited to whether the business is a designated industry;

e.The potential impact on the State if the business were to relocate to another state;

f.The site of the new business location and its consistency with the smart growth goals, strategies and policies of the State Development and Redevelopment Plan established pursuant to section 5 of P.L.1985, c.398 (C.52:18A-200);

g.Whether positions average at least 1.5 times the minimum hourly wage during the commitment duration; and

h.The duration and extent of past operations by the business in New Jersey and any other information indicating the business' level of commitment to the State and the likelihood that the business will continue to operate in this State in the future.

L.2004, c.65, s.11; amended 2010, c.123, s.10.



Section 34:1B-119 - Rules, Regulations Relative To Program.

34:1B-119 Rules, regulations relative to program.

8.The authority shall, after consultation with the Director of the Division of Taxation, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to govern the proper conduct and operation of the program consistent with the provisions of P.L.1996, c.25 (C.34:1B-112 et seq.) including, but not limited to, a procedure for recapturing relocation grants of tax credits awarded pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.) in those cases in which the authority determines that the business receiving the grant of tax credits fails to meet or comply with any condition or requirement attached by the authority to the receipt of the grant of tax credits or included in rules and regulations adopted by the authority governing the implementation of the program. The Director of the Division of Taxation, after consultation with the authority, is authorized to promulgate such rules and regulations as may be necessary to effect the tax-related provisions of the program.

L.1996, c.25, s.8; amended 2004, c.65, s.12; 2010, c.123, s.11.



Section 34:1B-120 - Certificate Of Compliance Indicating Amount Of Tax Credits.

34:1B-120 Certificate of compliance indicating amount of tax credits.

9.As determined by the authority, a business which is awarded a grant of tax credits under P.L.1996, c.25 (C.34:1B-112 et seq.) shall submit annually, no later than March 1st of each year, commencing in the year in which the grant of tax credits is issued and for the remainder of the commitment duration, a certificate of compliance that indicates that the business continues to maintain the number of retained full-time jobs as specified in the project agreement. Upon receipt and review thereof during the tax credit term, the authority shall issue a certificate of compliance indicating the amount of tax credits that the business may apply against liability pursuant to section 7 of P.L.2004, c.65 (C.34:1B-115.3). Any reduction in the number of retained full-time jobs below the number prescribed under the terms of the project agreement shall proportionately reduce the amount of tax credits the business may apply against liability in that tax period and the credits that may no longer be applied for that tax period shall be forfeited. However, if in any tax period, the number of retained full-time jobs drops below the minimum number of retained full-time jobs indicated in the paragraph of subsection b. of section 7 of P.L.2004, c.65 (C.34:1B-115.3) pursuant to which the project agreement was executed such that the business would no longer be eligible to apply the credits for the number of years for which it was approved, then the authority shall reduce the amount of tax credits the business may apply against liability and the number of years in which the business may apply the tax credits. The grant shall be subject to recapture provisions pursuant to the project agreement.

L.1996, c.25, s.9; amended 2004, c.65, s.13; 2010, c.123, s.12.



Section 34:1B-120.1 - Rules For Recapture Of Tax Credits.

34:1B-120.1 Rules for recapture of tax credits.

14.The authority is authorized to pursue, and shall adopt rules for, the recapture of all, or a portion of, the grant of tax credits, based on criteria established by the authority pursuant to regulation or under the terms of the project agreement. The rules shall allow for the authority to pursue the full or partial recapture or, in its discretion, to notify the Director of the Division of Taxation in the Department of the Treasury, who shall issue a recapture assessment which shall be based upon the proportionate value of the grant of tax credits that corresponds to the amount and period of noncompliance, in which case, the recapture of funds shall be subject to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq. Recaptured funds shall be deposited in the General Fund of the State.

L.2004, c.65, s.14; amended 2010, c.123, s.13.



Section 34:1B-120.2 - Corporation Business Tax, Insurance Premiums Tax Credits.

34:1B-120.2 Corporation business tax, insurance premiums tax credits.

17. a. The authority shall establish a corporation business tax credit and insurance premiums tax credit certificate transfer program to allow businesses in this State with unused amounts of tax credits issued under P.L.1996, c.25 (C.34:1B-112 et seq.), and otherwise allowable, that cannot be applied by the business to which originally issued before the expiration of the credit, to surrender those tax credits for use by other corporation business and insurance premiums taxpayers in this State. The tax credits may be used on the corporation business tax and insurance premiums tax returns to be filed by those taxpayers in exchange for private financial assistance to be provided by the corporation business taxpayer or insurance premiums taxpayer that is the recipient of the corporation business tax credit certificate or insurance premiums tax credit certificate to assist in the funding of costs incurred by the relocating business.

b.Businesses may apply to the executive director of the authority and the Director of the Division of Taxation for a tax credit transfer certificate, covering one or more years. Upon receipt thereof, the business may sell or assign the tax credit certificate in exchange for private financial assistance to be made by the purchaser in an amount equal to at least 75% of the amount of the surrendered tax credit of a business relocating in the State. The private financial assistance shall assist in funding expenses incurred in connection with the operation of the business in the State, including but not limited to the expenses of fixed assets, such as the construction and acquisition and development of real estate, materials, start-up, tenant fit-out, working capital, salaries, research and development expenditures and any other expenses determined by the authority to be necessary to carry out the purposes of P.L.1996, c.25 (C.34:1B-112 et seq.).

c.The authority shall establish procedures to facilitate such transfers and encourage liquidity and simplicity in the market for the purchase and sale of such certificates, including, in the authority's discretion, coordinating the applications for surrender and acquisition of unused but otherwise allowable tax credits pursuant to this section in a manner that can best stimulate and encourage the extension of private financial assistance to businesses in this State.

d.The authority shall, in consultation with the Director of the Division of Taxation, develop criteria for the approval or disapproval of applications.

L.2004, c.65, s.17; amended 2010, c.123, s.14; 2011, c.149, s.14.



Section 34:1B-121 - Annual Report On Program.

34:1B-121 Annual report on program.

10. The authority shall prepare and transmit to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on or before November 1st of each year, a report concerning the impact of the program on job retention in the State.

L.1996, c.25, s.10; amended 2004, c.65, s.15; 2010, c.123, s.15.



Section 34:1B-123 - Appropriation Capped By Retained Tax Revenue.

34:1B-123 Appropriation capped by retained tax revenue.

12. There is appropriated to the New Jersey Commerce and Economic Growth Commission from the General Fund such sums as may be necessary, as certified by the commissioner and the Director of the Division of Budget and Accounting, to fund business retention and relocation grants of tax credits made under P.L.1996, c.25 (C.34:1B-112 et seq.), the amount of which shall not exceed the retained State tax revenues as defined in section 2 of P.L.1996, c.25 (C.34:1B-113).

L.1996,c.25,s.12; amended 2004, c.65, s.16.



Section 34:1B-124 - Short Title

34:1B-124. Short title

1. Sections 1 through 17 of this act shall be known and may be cited as the "Business Employment Incentive Program Act."

L.1996,c.26,s.1.



Section 34:1B-125 - Definitions Relative To Business Employment Incentives.

34:1B-125 Definitions relative to business employment incentives.
2.As used in sections 1 through 17 of P.L.1996, c.26 (C.34:1B-124 et seq.) and in sections 9 through 11 of P.L.2003, c.166 (C.34:1B-139.1 through C.34:1B-139.3), unless a different meaning clearly appears from the context:

"Advanced computing" means a technology used in the designing and developing of computing hardware and software, including innovations in designing the full spectrum of hardware from hand-held calculators to super computers, and peripheral equipment.

"Advanced computing company" means a person, whose headquarters or base of operations is located in New Jersey, engaged in the research, development, production, or provision of advanced computing for the purpose of developing or providing products or processes for specific commercial or public purposes.

"Advanced materials" means materials with engineered properties created through the development of specialized processing and synthesis technology, including ceramics, high value-added metals, electronic materials, composites, polymers, and biomaterials."Advanced materials company" means a person, whose headquarters or base of operations is located in New Jersey, engaged in the research, development, production, or provision of advanced materials for the purpose of developing or providing products or processes for specific commercial or public purposes.

"Application year" means the grant year for which an eligible partnership submits the information required under section 8 of P.L.1996, c.26 (C.34:1B-131).

"Authority" means the New Jersey Economic Development Authority created pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Base years" means the first two complete calendar years following the effective date of an agreement.

"Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies, and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge.

"Biotechnology company" means a person, whose headquarters or base of operations is located in New Jersey, engaged in the research, development, production, or provision of biotechnology for the purpose of developing or providing products or processes for specific commercial or public purposes, including but not limited to, medical, pharmaceutical, nutritional, and other health-related purposes, agricultural purposes, and environmental purposes, or a person, whose headquarters or base of operations is located in New Jersey, engaged in providing services or products necessary for such research, development, production, or provision.

"Bonds" means bonds, notes, or other obligations issued by the authority pursuant to P.L.1996, c.26 (C.34:1B-124 et seq.).

"Business" means a corporation; sole proprietorship; partnership; corporation that has made an election under Subchapter S of Chapter One of Subtitle A of the Internal Revenue Code of 1986, or any other business entity through which income flows as a distributive share to its owners; limited liability company; nonprofit corporation; or any other form of business organization located either within or outside this State. A grant received under P.L.1996, c.26 (C.34:1B-124 et seq.) by a partnership, Subchapter S-Corporation, or other business entity shall be apportioned among the persons to whom the income or profit of the partnership, Subchapter S-Corporation, or other entity is distributed, in the same proportions as those in which the income or profit is distributed.

"Business employment incentive agreement" or "agreement" means the written agreement between the authority and a business proposing a project in this State in accordance with the provisions of P.L.1996, c.26 (C.34:1B-124 et seq.) which establishes the terms and conditions of a grant to be awarded pursuant to P.L.1996, c.26 (C.34:1B-124 et seq.).

"Designated industry" means a business engaged in the field of biotechnology, pharmaceuticals, financial services, transportation and logistics, advanced computing, advanced materials, electronic device technology, environmental technology, or medical device technology.

"Director" means the Director of the Division of Taxation.

"Division" means the Division of Taxation in the Department of the Treasury.

"Electronic device technology" means a technology involving microelectronics, semiconductors, electronic equipment, and instrumentation, radio frequency, microwave, and millimeter electronics, and optical and optic-electrical devices, or data and digital communications and imaging devices.

"Electronic device technology company" means a person, whose headquarters or base of operations is located in New Jersey, engaged in the research, development, production, or provision of electronic device technology for the purpose of developing or providing products or processes for specific commercial or public purposes.

"Eligible partnership" means a partnership or limited liability company that is qualified to receive a grant as established in P.L.1996, c.26 (C.34:1B-124 et seq.).

"Eligible position" is a new full-time position created by a business in New Jersey or transferred from another state by the business under the terms and conditions set forth in P.L.1996, c.26 (C.34:1B-124 et seq.) during the base years or in subsequent years of a grant. In determining if positions are eligible positions, the authority shall give greater consideration to positions that average at least 1.5 times the minimum hourly wage during the term of an agreement authorized pursuant to P.L.1996, c.26 (C.34:1B-124 et seq.). For grants awarded on or after July 1, 2003, eligible position includes only a position for which a business provides employee health benefits under a group health plan as defined under section 14 of P.L.1997, c.146 (C.17B:27-54), a health benefits plan as defined under section 1 of P.L.1992, c.162 (C.17B:27A-17), or a policy or contract of health insurance covering more than one person issued pursuant to Article 2 of Title 17B of the New Jersey Statutes. An "eligible position" shall also include all current and future partners or members of a partnership or limited liability company created by a business in New Jersey or transferred from another state by the business pursuant to the conditions set forth in P.L.1996, c.26 (C.34:1B-124 et seq.) during the base years or in subsequent years of a grant. An "eligible position" shall also include a position occupied by a resident of this State whose position is relocated to this State from another state but who does not qualify as a "new employee" because prior to relocation the resident's wages or the resident's distributive share of income from a gain, from a loss or deduction, or the resident's guaranteed payments or any combination thereof, prior to the relocation, were not subject to income taxes imposed by the state or municipality in which the position was previously located. An "eligible position" shall also include a position occupied by a resident of another State whose position is relocated to this State but whose income is not subject to the New Jersey gross income tax pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. An "eligible position" shall not include any position located within New Jersey, which, within a period either three months prior to the business' application for a grant under P.L.1996, c.26 (C.34:1B-124 et seq.) or six months after the date of application, ceases to exist or be located within New Jersey.

"Employment incentive" means the amount of a grant, either in cash or in tax credits, determined pursuant to subsection a. of section 6 of P.L.1996, c.26 (C.34:1B-129).

"Environmental technology" means assessment and prevention of threats or damage to human health or the environment, environmental cleanup, or the development of alternative energy sources.

"Environmental technology company" means a person, whose headquarters or base of operations is located in New Jersey, engaged in the research, development, production, or provision of environmental technology for the purpose of developing or providing products or processes for specific commercial or public purposes.

"Estimated tax" means an amount calculated for a partner in an eligible position equal to 6.37 percent of the lesser of: a. the amount of the partner's net income from the eligible partnership that is sourced to New Jersey as reflected in Column B of the partner's Schedule NJK-1 of the application year less the amount of the partner's net income from the eligible partnership that is sourced to New Jersey as reflected in column B of the partner's Schedule NJK-1 in the foundation year; or b. the net of all items of partnership income upon which tax has been paid as reflected on the partner's New Jersey Gross Income Tax return in the application year.

"Foundation year" means the year immediately prior to the creation of the eligible position.

"Full-time employee" means a person who is employed for consideration for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, whose wages are subject to withholding as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., and who is determined by the authority to be employed in a permanent position according to criteria it develops, or who is a partner of an eligible partnership, who works for the partnership for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose distributive share of income, gain, loss, or deduction, or whose guaranteed payments, or any combination thereof, is subject to the payment of estimated taxes, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. "Full-time employee" shall not include any person who works as an independent contractor or on a consulting basis for the business.

"Grant" means a business employment incentive grant as established in P.L.1996, c.26 (C.34:1B-124 et seq.).

"Medical device technology" means a technology involving any medical equipment or product, other than a pharmaceutical product, that has therapeutic value, diagnostic value, or both, and is regulated by the federal Food and Drug Administration.

"Medical device technology company" means a person, whose headquarters or base of operations is located in New Jersey, engaged in the research, development, production, or provision of medical device technology for the purpose of developing or providing products or processes for specific commercial or public purposes.

"Net income from the eligible partnership" means the net combination of a partner's distributive share of the eligible partnership's income, gain, loss, deduction, or guaranteed payments.

"New employee" means a full-time employee first employed in an eligible position on the project which is the subject of an agreement or who is a partner of an eligible partnership, who works for the partnership for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose distributive share of income, gain, loss or deduction, or whose guaranteed payments, or any combination thereof, is subject to the payment of estimated taxes, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.; except that a New Jersey resident whose position is relocated to this State shall not be classified as a "new employee" unless the employee's wages, or the employee's distributive share of income from a gain, from a loss or deduction, or the employee's guaranteed payments or any combination thereof, prior to the relocation, were subject to income taxes imposed by the state or municipality in which the position was previously located. "New employee" may also include an employee rehired or called back from a layoff during or following the base years to a vacant position previously held by that employee or to a new position established during or following the base years. "New employee" shall not include any employee who was previously employed in New Jersey by the business or by a related person as defined in section 2 of P.L.1993, c.170 (C.54:10A-5.5) if the employee is transferred to the business, which is the subject of an agreement, unless the employee's position at the employee's previous employer is filled by a new employee. "New employee" also shall not include a child, grandchild, parent, or spouse of an individual associated with the business who has direct or indirect ownership of at least 15 percent of the profits, capital, or value of the business. New employee shall also include an employee whose position is relocated to this State but whose income is not subject to the New Jersey gross income tax pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.

"Partner" means a person who is entitled to either a distributive share of a partnership's income, gain, loss, or deduction, or guaranteed payments, or any combination thereof, by virtue of holding an interest in the partnership. "Partner" also includes a person who is a member of a limited liability company which is treated as a partnership, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.

"Refunding Bonds" means bonds, notes or other obligations issued to refinance bonds, notes or other obligations previously issued by the authority pursuant to the provisions of P.L.1996, c.26 (C.34:1B-124 et seq.).

"Residual withholdings" means for any period of time, the excess of the estimated cumulative withholdings for all executed agreements eligible for payments under P.L.1996, c.26 (C.34:1B-124 et seq.) over the cumulative anticipated grant amounts.

"Schedule NJK-1" means Schedule NJK-1 as the form existed for taxable year 1997.

"Withholdings" means the amount withheld by a business from the wages of new employees or estimated taxes paid by, or on behalf of, partners that are new employees, or any combination thereof, pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., and, if the new employee is an employee whose position has moved to New Jersey but whose income is not subject to the New Jersey gross income tax pursuant to N.J.S.54A:1-1 et seq., the amount of withholding that would occur if the employee were to move to New Jersey.

L.1996, c.26, s.2; amended 1998, c.33, s.1; 2003, c.166, s.1; 2015, c.194, s.1.



Section 34:1B-126 - Business Employment Incentive Program Established

34:1B-126. Business Employment Incentive Program established

3. There is established the Business Employment Incentive Program to be administered by the New Jersey Economic Development Authority. In order to foster job creation in this State, the authority may enter into agreements with businesses to provide business employment incentive grants in accordance with the provisions of this act if it finds that:

a. The project proposed by the business will create, during the term of the agreement, a net increase in employment by the business and its related persons, as defined in section 2 of P.L.1993, c.170 (C.54:10A-5.5), in the State as provided in section 4 of this act;

b. The project is economically sound and will benefit the people of New Jersey by increasing opportunities for employment and by strengthening New Jersey's economy; and

c. The authority determines that the receipt of the business employment incentive grant will be a material factor in the business' decision to go forward with the project.

L.1996,c.26,s.3.



Section 34:1B-127 - Project Requirements.

34:1B-127 Project requirements.

4. a. A business may apply to the authority for a grant for any project which:

(1)Will create at least 25 eligible positions in the base years; or

(2)Will create at least 10 eligible positions in the base years if the business is an advanced computing company, an advanced materials company, a biotechnology company, an electronic device technology company, an environmental technology company, or a medical device technology company.

b.In the case of a business which is a landlord, the business may apply to the authority for a grant for any project in which at least 25 eligible positions are created in the base years.

c.A project which consists solely of point-of-final-purchase retail facilities shall not be eligible for a grant under P.L.1996, c.26 (C.34:1B-124 et seq.). If a project consists of both point-of-final-purchase retail facilities and non-retail facilities, only the portion of the project consisting of non-retail facilities shall be eligible for a grant, and only the withholdings from new employees which are employed in the portion of the project which represents non-retail facilities shall be used to determine the amount of the grant. If a warehouse facility is part of a point-of-final-purchase retail facility and supplies only that facility, the warehouse facility shall not be eligible for a grant. For the purposes of P.L.1996, c.26 (C.34:1B-124 et seq.), catalog distribution centers shall not be considered point-of-final-purchase retail facilities.

d. (1) If an application under P.L.1996, c.26 (C.34:1B-124 et seq.) has been received by the authority prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), and, to the extent that there remains sufficient appropriations for grant issuance, then the authority is authorized to consider the application and to make a grant to an eligible applicant, provided that the authority shall take final action on that grant no later than December 31, 2013.

(2)A business shall apply for a grant under the Business Employment Incentive Program prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), and shall submit its documentation for approval of a grant no later than 90 calendar days after the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

(3)If a business has submitted an application under P.L.1996, c.26 (C.34:1B-124 et seq.) and that application has not been approved for any reason, the lack of approval shall not serve to prejudice in any way the consideration of a new application as may be submitted by a business for the provision of incentives offered pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

L.1996, c.26, s.4; amended 2003, c.166, s.2; 2013, c.161, s.3.



Section 34:1B-128 - Grant Application.

34:1B-128 Grant application.

5.A business shall apply to the authority for a grant on a form prescribed by the authority which shall include:

a.The name of the business, the proposed location of the project, and the type of activity which will be engaged in at the project site;

b.The names and addresses of the principals or management of the business, and the nature of the form of business organization under which it is operated;

c.The most recent financial statement of the business;

d.The number of eligible positions proposed to be created during the base years and thereafter; and

e.An estimate of the total withholdings.

L.1996,c.26,s.5; amended 2003, c.166, s.3.



Section 34:1B-129 - Employment Incentive Grant Criteria; Tax Credit Transfer Certificate.

34:1B-129 Employment incentive grant criteria; tax credit transfer certificate.
6. a. The amount of the employment incentive awarded as a grant by the authority shall either be awarded in cash or as a tax credit. In each case, the amount of the grant shall be not less than 10 percent and not more than 50 percent of the withholdings of the business, or not less than 10 percent and not more than 30 percent of the estimated tax of the partners of an eligible partnership whether paid directly by the partner or by the eligible partnership on behalf of the partner's account, or any combination thereof, and shall be subject to the provisions of sections 10 and 11 of P.L.1996, c.26 (C.34:1B-133 and C.34:1B-134). In no case shall the aggregate amount of the employment incentive grant awarded pursuant to a business employment incentive agreement entered into on or after July 1, 2003 exceed an average of $50,000 for all new employees over the term of the grant. The employment incentive shall be based on criteria developed by the authority after considering the following:

(1)The number of eligible positions to be created;

(2)The expected duration of those positions;

(3)The type of contribution the business can make to the long-term growth of the State's economy;

(4)The amount of other financial assistance the business will receive from the State for the project;

(5)The total dollar investment the business is making in the project;

(6)Whether the business is a designated industry;

(7)Impact of the business on State tax revenues; and

(8)Such other related factors determined by the authority.

b.A business may be eligible to be awarded a grant, either in cash or in tax credits, of up to 80 percent of the withholdings of the business or up to 50 percent of the estimated tax of the partners of an eligible partnership if the grant promotes smart growth and the goals, strategies, and policies of the State Development and Redevelopment Plan, established pursuant to section 5 of P.L.1985, c.398 (C.52:18A-200), as determined by and based upon criteria promulgated by the authority following consultation with the Office of State Planning in the Department of State.

c.The term of the grant shall not exceed 10 years.

d.At the discretion of the authority, the grant may apply to new employees or partners in eligible positions created during the base years, and during the remainder of the term of the grant.

e.Within 180 days of the date of enactment of P.L.2015, c.194 (C.34:1B-137.1 et al.), a business that was approved for a grant prior to the enactment of P.L.2015, c.194 (C.34:1B-137.1 et al.), may direct the authority to convert the grant to a tax credit against the tax liability otherwise due pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15), or N.J.S.17B:23-5. The direction to convert the grant to a tax credit shall be irrevocable. An approved tax credit shall be issued in the manner and for the amounts as follows and may only be applied in the tax period for which they are issued and shall not be carried forward:

(1)For grants accrued but not paid during calendar years 2008 through 2013, the tax credit shall be equal to an approved amount and shall be issued in five installments over a five-year period beginning in the 2017 tax accounting or privilege period of the business or tax credit transferee in the following percentages: in year one, 30 percent of the accrued amount; in year two, 30 percent of the accrued amount; in year three, 20 percent of the accrued amount; in year four, 10 percent of the accrued amount; in year five, 10 percent of the accrued amount. To the extent any amount in this paragraph has not been approved by the authority by the commencement of State fiscal year 2017, the aggregate tax credit that would have been issued in State fiscal year 2017 shall be issued in the year the amount is approved and the five-year period shall commence in that fiscal year;

(2)For a grant accrued but not paid during calendar year 2014, the tax credit shall be equal to any approved amount and shall be issued in four equal installments over a four-year period beginning in the 2019 tax accounting or privilege period of the business or tax credit transferee;

(3)For a grant accrued but not paid during calendar year 2015, the tax credit shall be equal to any approved amount and shall be issued in four equal installments over a four-year period beginning in the 2019 tax accounting or privilege period of the business or tax credit transferee;

(4)For a grant accrued but not paid during calendar year 2016, the tax credit shall be equal to any approved amount and shall be issued in three equal installments over a three-year period beginning in the 2020 tax accounting or privilege period of the business or tax credit transferee;

(5)For a grant accrued but not paid during calendar year 2017, the tax credit shall be equal to any approved amount and shall be issued in three equal installments over a three-year period beginning in the 2020 tax accounting or privilege period of the business or tax credit transferee;

(6)For a grant accrued but not paid during calendar year 2018, the tax credit shall be equal to any approved amount and shall be issued in two equal installments over a two-year period beginning in the 2022 tax accounting or privilege period of the business or tax credit transferee;

(7)For a grant accrued but not paid during calendar year 2019, the tax credit shall be equal to any approved amount and shall be issued in two equal installments over a two-year period beginning in the 2022 tax accounting or privilege period of the business or tax credit transferee;

(8)For a grant accrued but not paid during calendar year 2020, the tax credit shall be equal to any approved amount and shall be issued in two equal installments over a two-year period beginning in the 2023 tax accounting or privilege period of the business or tax credit transferee;

(9)For a grant accrued but not paid during calendar year 2021, the tax credit shall be equal to any approved amount and shall be issued in two equal installments over a two-year period beginning in the 2023 tax accounting or privilege period of the business or tax credit transferee;

(10) For a grant accrued but not paid during calendar year 2022, the tax credit shall be equal to any approved amount and shall be paid in two equal installments over a two-year period beginning in the 2023 tax accounting or privilege period of the business or tax credit transferee;

(11) For a grant accrued but not paid during calendar year 2023, the tax credit shall be equal to any approved amount and shall be issued in two equal installments over a two-year period beginning in the 2023 tax accounting or privilege period of the business or tax credit transferee;

(12) For a grant accrued but not paid during calendar year 2024, the tax credit shall be equal to any approved amount and shall be issued in the 2025 tax accounting or privilege period of the business or tax credit transferee; and

(13) For a grant accrued but not paid during calendar year 2025, the tax credit shall be equal to any approved amount and shall be issued in the 2025 tax accounting or privilege period of the business or tax credit transferee.

f.The amount of the credit allowed pursuant to this section shall be applied against the tax otherwise due under section 5 of P.L.1945, c.162 (C.54:10A-5), sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and C.54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15), or N.J.S.17B:23-5, prior to all other credits and payments. If the credit exceeds the amount of tax liability otherwise due from a business that pays taxes under section 5 of P.L.1945, c.162 (C.54:10A-5), that amount of excess shall be an overpayment for the purposes of R.S.54:49-15, provided, however, that section 7 of P.L.1992, c.175 (C.54:49-15.1) shall not apply.

g.A business that does not pay taxes under section 5 of P.L.1945, c.162 (C.54:10A-5), sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15), or N.J.S.17B:23-5 may apply to the executive director of the authority for a tax credit transfer certificate, covering one or more years. The tax credit transfer certificate, upon receipt thereof by the business from the executive director of the authority, may be sold or assigned, in full or in part, in an amount not less than $100,000, or the amount of the refundable tax credit issued if less than $100,000, of tax credits to any other person that may have a tax liability pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15), or N.J.S.17B:23-5. The tax credit transfer certificate provided to the business shall include a statement waiving the business's right to claim that amount of the credit against the taxes that the business has elected to sell or assign. The sale or assignment of any amount of a tax credit transfer certificate allowed under this section shall not be exchanged for consideration received by the business of less than 75 percent of the transferred credit amount before considering any further discounting to present value which shall be permitted. Any amount of a tax credit transfer certificate used by a purchaser or assignee against a tax liability shall be subject to the same privileges, limitations, and conditions that apply to the use of the credit by the business that originally applied for and was allowed the tax credit, including treating the amount of excess as an overpayment under subsection f. of this section. The tax credit transferee may not transfer its tax credit to any other party.

L.1996, c.26, s.6; amended 1998, c.33, s.2; 2003, c.166, s.4; 2015, c.194, s.2.



Section 34:1B-130 - Incentive Agreement

34:1B-130. Incentive agreement

7. The business employment incentive agreement shall include, but shall not be limited to, the following:

a. A detailed description of the proposed project which will result in job creation, and the number of new employees to be hired in the base years;

b. The term of the grant, and the first year for which the grant may be claimed;

c. The new employees whose positions are subjects of the grant, pursuant to subsection c. of section 6 of this act;

d. A requirement that the applicant maintain the project at a location in New Jersey for at least 1.5 times the number of years of the term of the grant, with at least the number of eligible positions as required by section 4 of this act;

e. The employment incentive, as determined pursuant to subsection a. of section 6 of this act;

f. A method for determining the number of new employees who are employed during a grant year;

g. A method for the business to report annually to the authority the number of new employees for which the grant is to be made;

h. A requirement that the business report to the authority annually the aggregate amount of withholdings during the grant year;

i. A provision permitting an audit of the payroll records of the business by the authority from time to time, as the authority deems necessary;

j. A provision which permits the authority to amend an agreement pursuant to section 9 of this act;

k. A provision which requires the business to maintain operations at the project location or another location approved by the authority for at least 1.5 times the term of the grant, and a provision to permit the authority to recapture all or part of the grant at its discretion if the business does not remain at the site for the required term; and

l. A provision establishing the conditions under which the grant agreement may be terminated and grant funds recaptured by the authority.

L.1996,c.26,s.7.



Section 34:1B-131 - Submission Of Nj Tax Return, Other Information; Audit.

34:1B-131 Submission of NJ tax return, other information; audit.

8. a. No later than March 1 of each year, for the preceding grant year, every business which is awarded a grant under this act shall submit to the authority a copy of its applicable New Jersey tax return within 30 days of filing showing business income and withholdings as a condition of its continuation in the grant program, together with an annual payroll report showing (1) the eligible positions which were created during the base years and (2) the new eligible positions created during each subsequent year of the grant. Should any business which is awarded a grant under this act fail to submit to the authority a copy of its annual payroll report or submit its annual payroll report without the information required by (1) and (2) above, any grant payment to be received by any such business shall be forfeited for the applicable reporting year unless the Executive Director of the authority determines that there are extenuating circumstances excusing the timely filing required herein.

b.The division may require by regulation any information which it deems necessary to effectuate the provisions of this act.

c.The authority may cause an audit of any business receiving a grant to be conducted at any time.

L.1996,c.26,s.8; amended 2003, c.166, s.5.



Section 34:1B-132 - Failure Of Business To Comply, Circumstances

34:1B-132. Failure of business to comply, circumstances

9.a. If the business receiving a grant fails to meet or comply with any condition or requirement set forth in a grant agreement or in rules and regulations of the authority or the division, the authority may amend the agreement to reduce the amount of the employment incentive or the term of the grant agreement. The reduction of the employment incentive shall be applicable to the grant year immediately following the grant year in which the authority amends the agreement.

b. If a business fails to maintain employment at the levels stipulated in the agreement or otherwise fails to comply with any condition of the grant agreement for any two consecutive years, the authority may terminate the agreement.

L.1996,c.26,s.9.



Section 34:1B-133 - Disbursement Conditions.

34:1B-133 Disbursement conditions.

10.No amount shall be disbursed to a recipient business as a grant under this act in any year until the State Treasurer has certified that the amount of withholdings or estimated taxes of partners, or any combination thereof, received in that year by the division from the business or the partners of the business equals or exceeds the amount of the grant.

L.1996,c.26,s.10; amended 1998, c.33, s.3.



Section 34:1B-134 - Grant Limitations.

34:1B-134 Grant limitations.

11. a. A business that is receiving a business relocation grant pursuant to the provisions of P.L.1996, c. 25 (C.34:1B-112 et seq.) shall not be eligible to receive a grant under this act except upon the approval of the State Treasurer.

b.A business that is receiving any other grant by operation of State law shall not receive an amount as a grant pursuant to this act which, when combined with such other grants, exceeds the total of 50% of its withholdings or 30% of its estimated tax, or any combination thereof paid, except upon the approval of the State Treasurer. Amounts received as grants from the Office of Customized Training pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et seq.) shall be excluded from the calculation of the total amount permitted under this subsection.

c.A business that qualifies under subsection b. of section 6 of P.L.1996, c.26 (C.34:1B-129) for a grant of up to 80% of its withholdings or up to 50% of its estimated tax and is receiving any other grant by operation of State law shall not receive an amount as a grant pursuant to this act which, when combined with such other grants, exceeds the total of up to 80% of its withholdings or 50% of the estimated tax, or any combination thereof paid except upon approval of the State Treasurer. Amounts received as grants from the Office of Customized Training pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et seq.) shall be excluded from the calculation of the total amount permitted under this subsection.

L.1996,c.26,s.11; amended 1998, c.33, s.4; 2003, c.166, s.6.



Section 34:1B-135 - Implementation, Study.

34:1B-135. Implementation, study.

12. The department shall conduct a study to determine the minimum funding level required to implement the Business Employment Incentive Program successfully. Major consideration shall be given to the rate of return for each job created as a result of business employment incentive grants.

L.1996,c.26,s.12.



Section 34:1B-136 - Fees

34:1B-136. Fees

13. The authority shall establish an application fee for a grant application and service fees payable by each business which is a grant recipient to pay the costs of the administration of the program.

L.1996,c.26,s.13.



Section 34:1B-137 - Rules.

34:1B-137 Rules.

14. The New Jersey Economic Development Authority, after consultation with the department and the Division of Taxation, shall in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules necessary to implement the provisions of the Business Employment Incentive Program not related to the collection or determination of taxes and tax withholding. The rules shall provide for the recipients of business employment incentive grants to be charged an initial application fee, and ongoing service fees, to cover the administrative costs related to the program. The Director of the Division of Taxation is authorized to promulgate those rules necessary to effectuate the tax related provisions of the Business Employment Incentive Program.

L.1996,c.26,s.14; amended 2003, c.166, s.7.



Section 34:1B-137.1 - Rules, Regulations.

34:1B-137.1 Rules, regulations.
4.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to the contrary, the Executive Director of the New Jersey Economic Development Authority may adopt immediately upon filing with the Office of Administrative Law such rules and regulations as the executive director determines to be necessary and appropriate to effectuate the purposes of P.L.2015, c.194 (C.34:1B-137.1 et al.), which rules and regulations shall be effective for a period not to exceed 360 calendar days following the effective date of P.L.2015, c.194 (C.34:1B-137.1 et al.) and may thereafter be amended, adopted, or readopted by the executive director in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.194, s.4.



Section 34:1B-138 - Annual Report.

34:1B-138 Annual report.
15.The authority shall submit a report on the Business Employment Incentive Program to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature on or before October 31 of each year. The report shall include information on the number of agreements entered into during the preceding fiscal year, a description of the project under each agreement, the number of jobs created, new income tax revenue received from withholdings, amounts awarded as grants and an update on the status of projects under agreement before the preceding fiscal year.

L.1996, c.26, s.15; amended 2003, c.166, s.8; 2015, c.194, s.3.



Section 34:1B-139 - Appropriation Capped By New Revenues

34:1B-139. Appropriation capped by new revenues

17. There is appropriated to the New Jersey Economic Development Authority from the General Fund such sums as may be necessary to fund the Business Employment Incentive Program established by this act, the amount of which shall not exceed the total amount of revenues received as withholdings, as defined in section 2 of P.L.1996, c.26 (C.34:1B-125) from all businesses receiving grants pursuant to this act, as certified by the Director of the Division of Taxation.

L.1996,c.26,s.17.

34:1B-139.1 Powers of authority relative to bonds.

9.Notwithstanding the provisions of any law, rule, regulation or order to the contrary:

a.The authority shall have the power, pursuant to the provisions of this act and P.L.1974, c.80 (C.34:1B-1 et seq.), to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by money received pursuant to this act for the purpose of (1) providing funds for the payment, in full or in part, of the grants provided to businesses under sections 1 through 14 of P.L.1996, c.26 (C.34:1B-124 through 34:1B-137); (2) providing funds to be used by the authority only for the purposes enumerated in subsections a. and b. of section 4 of P.L.1992, c.16 (C.34:1B-7.13) for payments to, or for the benefit of, designated industries that have the greatest potential to create eligible positions and promote State development strategies; and (3) and any costs related to the issuance of such bonds. The authority may establish reserve or other funds to further secure bonds and refunding bonds. The bonds shall be in the amount to yield proceeds to fund, all or in part, the payment of grants provided to business under this act, plus additional bonds to pay for the costs of issuance. Notwithstanding anything to the contrary, bonds issued for the purposes of paragraph (2) of this subsection, excluding refunding bonds, may only be issued upon certification by the authority at the time of issuance to the effect that payments for principal and interest on such bonds and any additional costs authorized by that paragraph (2) may not exceed an amount equivalent to the residual withholdings anticipated at the time of issuance of such bonds for the applicable fiscal years.

b.The authority may, in any resolution authorizing the issuance of bonds or refunding bonds, pledge the contract with the State Treasurer, provided for in section 10 of P.L.2003, c.166 (C.34:1B-139.2), or any part thereof, for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the authority for payments of bonds and refunding bonds. All costs associated with the issuance of bonds and refunding bonds by the authority for the purposes set forth in this act may be paid by the authority from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to sections 10 and 11 of P.L.2003, c.166 (C.34:1B-139.2 and C.34:1B-139.3), which costs may include, but are not limited to, any costs and fees relating to the issuance of the bonds or refunding bonds, annual administrative costs and fees of the authority attributable to the payment of grants issued to businesses under this act, the fees and costs of bond counsel and any other professional fees and costs attributable to the agreements described in subsection c. of this section. The bonds or refunding bonds shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds, whether the bonds are in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 20 years, the rate or rates of interest payable on the bonds, which may be at fixed rates or variable rates, and which interest may be current interest or may accrue, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, terms of redemption, privileges of exchangeability or interchangeability, and entitlement to priorities of payment or security in the amounts to be received by the authority pursuant to sections 10 and 11 of P.L.2003, c.166 (C.34:1B-139.2 and C.34:1B-139.3). The bonds may be sold at a public or private sale at a price or prices determined by the authority. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section, including agreements to sell bonds or refunding bonds to any person and to comply with the laws of any jurisdiction relating thereto.

c.In connection with any bonds or refunding bonds issued pursuant to this act, the authority may also enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the authority.

d. (1) No resolution adopted by the authority authorizing the issuance of bonds or refunding bonds pursuant to this act shall be adopted or otherwise made effective without the approval in writing of the State Treasurer and the Joint Budget Oversight Committee. Except as provided by subsection i. of section 4 of P.L.1974, c.80 (C.34:1B-4), bonds or refunding bonds may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act.

(2)Subsequent to the issuance of bonds for the purposes of paragraph (2) of subsection a. of this section, but prior to the expenditure of the proceeds of the issuance of those bonds for any program, the authority shall provide the Joint Budget Oversight Committee with a detailed description of the program to be funded. No expenditure for such program, shall occur without approval by the committee of that program; provided however, that if the committee fails to consider any program for approval within 14 calendar days from date of receipt of the program description from authority, each such program not considered shall be deemed approved. "Program" for purposes of this section does not include costs of issuance. In addition, the authority shall provide the committee with an itemized, detailed list of persons, businesses or other entities that will receive financing under such approved programs prior to the funding being distributed, including other public entities for the purpose of the public entity making grants, loans or entering into other financial transactions.

When the funds allocated to a public entity for the purpose of the public entity making grants, loans or entering into other financial transactions are subsequently allocated by that other public entity, the entity shall provide to the authority so that the authority can provide to the Joint Budget Oversight Committee an itemized, detailed list of persons, businesses or other entities, that will receive such funds, and the amount that each will so receive.

e.Bonds and refunding bonds issued by the authority pursuant to this act shall be special and limited obligations of the authority payable from, and secured by, such funds and moneys determined by the authority in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to the provisions of this act shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

f.The authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of bond counsel, financial advisors and experts, placement agents, underwriters, appraisers, and such other advisors, consultants and agents as may be necessary to effectuate the purposes of this act.

g.The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this act, after payment of any costs related to the issuance of such bonds, shall be paid by the authority to be applied to the payment, in full or in part, for the purposes set forth in subsection a. of this section as directed by the State Treasurer.

h.All bonds or refunding bonds issued by the authority are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the authority and pledged and available to pay or secure the payment on bonds or refunding bonds and the interest thereon, shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

i.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to the provisions of this act, that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds or refunding bonds or agreements made pursuant to subsection c. of this section except that the failure of the Legislature to appropriate moneys for any purpose of this act shall not be deemed a violation of this section.

j.Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of this State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any bonds or refunding bonds issued by the authority under the provisions of this act; and said bonds and refunding bonds are hereby made securities which may properly and legally be deposited with, and received by any State or municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

L.2003,c.166,s.9; amended 2003, c.274.



Section 34:1B-139.1 - Powers Of Authority Relative To Bonds.

34:1B-139.1 Powers of authority relative to bonds.

9.Notwithstanding the provisions of any law, rule, regulation or order to the contrary:

a.The authority shall have the power, pursuant to the provisions of this act and P.L.1974, c.80 (C.34:1B-1 et seq.), to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by money received pursuant to this act for the purpose of (1) providing funds for the payment, in full or in part, of the grants provided to businesses under sections 1 through 14 of P.L.1996, c.26 (C.34:1B-124 through 34:1B-137); (2) providing funds to be used by the authority only for the purposes enumerated in subsections a. and b. of section 4 of P.L.1992, c.16 (C.34:1B-7.13) for payments to, or for the benefit of, designated industries that have the greatest potential to create eligible positions and promote State development strategies; and (3) and any costs related to the issuance of such bonds. The authority may establish reserve or other funds to further secure bonds and refunding bonds. The bonds shall be in the amount to yield proceeds to fund, all or in part, the payment of grants provided to business under this act, plus additional bonds to pay for the costs of issuance. Notwithstanding anything to the contrary, bonds issued for the purposes of paragraph (2) of this subsection, excluding refunding bonds, may only be issued upon certification by the authority at the time of issuance to the effect that payments for principal and interest on such bonds and any additional costs authorized by that paragraph (2) may not exceed an amount equivalent to the residual withholdings anticipated at the time of issuance of such bonds for the applicable fiscal years.

b.The authority may, in any resolution authorizing the issuance of bonds or refunding bonds, pledge the contract with the State Treasurer, provided for in section 10 of P.L.2003, c.166 (C.34:1B-139.2), or any part thereof, for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the authority for payments of bonds and refunding bonds. All costs associated with the issuance of bonds and refunding bonds by the authority for the purposes set forth in this act may be paid by the authority from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to sections 10 and 11 of P.L.2003, c.166 (C.34:1B-139.2 and C.34:1B-139.3), which costs may include, but are not limited to, any costs and fees relating to the issuance of the bonds or refunding bonds, annual administrative costs and fees of the authority attributable to the payment of grants issued to businesses under this act, the fees and costs of bond counsel and any other professional fees and costs attributable to the agreements described in subsection c. of this section. The bonds or refunding bonds shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds, whether the bonds are in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 20 years, the rate or rates of interest payable on the bonds, which may be at fixed rates or variable rates, and which interest may be current interest or may accrue, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, terms of redemption, privileges of exchangeability or interchangeability, and entitlement to priorities of payment or security in the amounts to be received by the authority pursuant to sections 10 and 11 of P.L.2003, c.166 (C.34:1B-139.2 and C.34:1B-139.3). The bonds may be sold at a public or private sale at a price or prices determined by the authority. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section, including agreements to sell bonds or refunding bonds to any person and to comply with the laws of any jurisdiction relating thereto.

c.In connection with any bonds or refunding bonds issued pursuant to this act, the authority may also enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the authority.

d. (1) No resolution adopted by the authority authorizing the issuance of bonds or refunding bonds pursuant to this act shall be adopted or otherwise made effective without the approval in writing of the State Treasurer and the Joint Budget Oversight Committee. Except as provided by subsection i. of section 4 of P.L.1974, c.80 (C.34:1B-4), bonds or refunding bonds may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act.

(2)Subsequent to the issuance of bonds for the purposes of paragraph (2) of subsection a. of this section, but prior to the expenditure of the proceeds of the issuance of those bonds for any program, the authority shall provide the Joint Budget Oversight Committee with a detailed description of the program to be funded. No expenditure for such program, shall occur without approval by the committee of that program; provided however, that if the committee fails to consider any program for approval within 14 calendar days from date of receipt of the program description from authority, each such program not considered shall be deemed approved. "Program" for purposes of this section does not include costs of issuance. In addition, the authority shall provide the committee with an itemized, detailed list of persons, businesses or other entities that will receive financing under such approved programs prior to the funding being distributed, including other public entities for the purpose of the public entity making grants, loans or entering into other financial transactions.

When the funds allocated to a public entity for the purpose of the public entity making grants, loans or entering into other financial transactions are subsequently allocated by that other public entity, the entity shall provide to the authority so that the authority can provide to the Joint Budget Oversight Committee an itemized, detailed list of persons, businesses or other entities, that will receive such funds, and the amount that each will so receive.

e.Bonds and refunding bonds issued by the authority pursuant to this act shall be special and limited obligations of the authority payable from, and secured by, such funds and moneys determined by the authority in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to the provisions of this act shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

f.The authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of bond counsel, financial advisors and experts, placement agents, underwriters, appraisers, and such other advisors, consultants and agents as may be necessary to effectuate the purposes of this act.

g.The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this act, after payment of any costs related to the issuance of such bonds, shall be paid by the authority to be applied to the payment, in full or in part, for the purposes set forth in subsection a. of this section as directed by the State Treasurer.

h.All bonds or refunding bonds issued by the authority are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the authority and pledged and available to pay or secure the payment on bonds or refunding bonds and the interest thereon, shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

i.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to the provisions of this act, that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds or refunding bonds or agreements made pursuant to subsection c. of this section except that the failure of the Legislature to appropriate moneys for any purpose of this act shall not be deemed a violation of this section.

j.Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of this State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any bonds or refunding bonds issued by the authority under the provisions of this act; and said bonds and refunding bonds are hereby made securities which may properly and legally be deposited with, and received by any State or municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

L.2003,c.166,s.9; amended 2003, c.274.



Section 34:1B-139.2 - Contract Payments To Authority For Debt Service.

34:1B-139.2 Contract payments to authority for debt service.

10. The State Treasurer shall, in each State fiscal year, pay from the General Fund to the authority, in accordance with a contract or contracts between the State Treasurer and the authority, authorized pursuant to section 11 of P.L.2003, c.166 (C.34:1B-139.3), an amount equivalent to the amount due to be paid in such State fiscal year to pay the debt service incurred for such State fiscal year on the bonds or refunding bonds of the authority issued pursuant to this act and any additional costs authorized by section 9 of P.L.2003, c.166 (C.34:1B-139.1). Notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such funds as shall be determined by the contract or contracts and further provided that the incurrence of any obligation of the State under the contract or contracts, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.2003,c.166,s.10.



Section 34:1B-139.3 - Contracts Between State Treasurer And Authority Authorized.

34:1B-139.3 Contracts between State Treasurer and authority authorized.

11. The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in section 10 of P.L.2003, c.166 (C.34:1B-139.2). The contract or contracts shall provide for payment by the State Treasurer of the amounts required to be paid pursuant to section 10 of P.L.2003, c.166 (C.34:1B-139.2) and shall set forth the procedure for the transfer of moneys for the purpose of paying such moneys. The contract or contracts shall contain such terms and conditions as are determined by the parties, and shall include, but not be limited to, terms and conditions necessary and desirable to secure any bonds or refunding bonds of the authority issued pursuant to this act; provided however, that notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such funds as shall be determined by the contract or contracts and further provided that the incurrence of any obligation of the State under the contract or contracts, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of this act.

L.2003,c.166,s.11.



Section 34:1B-141 - Project Application Procedure; Priority List; Appropriations

34:1B-141 Project application procedure; priority list; appropriations
7. a. The Department of Commerce and Economic Development shall establish a process under which applicants may apply for monies made available from the "1996 Economic Development Site Fund," established pursuant to section 20 of P.L. 1996, c.70.

b. It shall be the duty of the Department of Commerce and Economic Development to review and evaluate applications received pursuant to the process established in subsection a. of this section to determine whether the project is eligible pursuant to the provisions of section 8 of P.L. 1997, c.97 (C.34:1B-142). Of those projects deemed eligible, the Department of Commerce and Economic Development shall include a description of each project and its purpose, impact, cost, and construction schedule and a recommendation for the approval or disapproval by the task force.

c. Upon the development of the project priority list, the Department of Commerce and Economic Development shall submit the list to the task force for its approval. The task force is authorized to approve, disapprove or approve with modifications, a project priority list. Upon approval of a project priority list containing projects eligible pursuant to section 8 of P.L.1997, c.97 (C.34:1B-142), and authorized to receive funding pursuant to section 8 of P.L.1996, c.70, the task force shall submit a project priority list to the President of the Senate and the Speaker of the General Assembly, who shall cause the project priority list to be introduced in each House in the form of legislative appropriations bills.

d. The Legislature shall consider, and may amend or supplement, the appropriations bills containing the project priority list. The monies authorized to be appropriated pursuant to this subsection shall be appropriated from the "1996 Economic Development Site Fund," established pursuant to section 20 of P.L.1996, c.70, to the Department of Commerce and Economic Development for the projects designated in the legislation. The Department of Commerce and Economic Development shall administer the projects designated in the legislation.

e. No monies appropriated pursuant to subsection d. of this section shall be expended for any economic development site related project unless the expenditure is authorized pursuant to the legislation approved in accordance with the provisions of subsection d. of this section.

f. Nothing in this section shall preclude the Legislature from developing a project priority list and making appropriations therefor.

L.1997,c.97,s.7.



Section 34:1B-142 - Eligibility For Economic Development Site Funds

34:1B-142 Eligibility for economic development site funds
8. a. To be eligible to receive monies from the "1996 Economic Development Site Fund," established pursuant to section 20 of P.L.1996, c.70, an economic development site project must meet at least two of the following criteria:

(1) The project will support or enhance the existing economic base of the region in which it is located, which may include, but need not be limited to, the agricultural, tourism and commercial sectors, or improvements to the region's infrastructure;

(2) The project will result in the rehabilitation or expansion of existing facilities in the region in which it is located;

(3) The project will result in the creation or retention of jobs in the region in which it is located; and

(4) The project will foster the development of business or commercial ventures which will promote long-term economic growth in the region in which it is located.

b. No monies from the "1996 Economic Development Site Fund," established pursuant to section 20 of P.L.1996, c.70, shall be expended for an economic development site outside of the Delaware River and Bay Region.

c. For the purposes of sections 6, 7 and 8 of P.L.1997, c.97 (C.34:1B-140, C.34:1B-141 and C.34:1B-142): "Delaware River and Bay Region" means all the State territory located within the "port district," as defined pursuant to section 1(6) of P.L.1951, c.288 (C.32:3-13.23); and "economic development site" means land, equipment, buildings, appurtenant infrastructure and miscellaneous site improvements designed to promote economic activity and new jobs in the Delaware River and Bay Region.

L.1997,c.97,s.8.



Section 34:1B-143 - Appropriation From Fund

34:1B-143 Appropriation from fund
9. The Legislature shall, from time to time, appropriate monies from the "1996 Economic Development Site Fund," established pursuant to section 20 of P.L.1996, c.70, to the Department of Commerce and Economic Development for the projects designated in the legislation. Any appropriation from this fund shall specify the projects involved, all of which shall meet the requirements of section 8 of P.L.1997, c.97 (C.34:1B-142).

L.1997,c.97,s.9.



Section 34:1B-144 - Short Title

34:1B-144 Short title
1. Sections 2 through 19 of this act shall be known and may be cited as the "Port Unification and Financing Act."

L.1997,c.150,s.1.



Section 34:1B-145 - Findings, Declarations Relative To Unification Of Ports

34:1B-145 Findings, declarations relative to unification of ports
2. The Legislature finds and declares:

a. The Legislature of the State of New Jersey approved legislation in 1992, concurred in by the Commonwealth of Pennsylvania and approved by the Congress of the United States, amending the Compact creating the Delaware River Port Authority to facilitate the unification of the ports of the Delaware river by authorizing the creation of a subsidiary corporation or corporations and the taking of other measures to effectuate the unification.

b. Pursuant to the provisions of the Compact amendments, the merger or unification of port facilities in the State of New Jersey must be done in accordance with State law.

c. It is therefore in the public interest, pursuant to existing law, for this Legislature to consent to legislation that will direct that, upon the refunding, refinancing or defeasance of the outstanding bonds of the South Jersey Port Corporation, the port facilities of that corporation, along with its assets, liabilities and obligations, will be transferred to the New Jersey Economic Development Authority for operation and maintenance of all or a portion of the facilities by a subsidiary corporation of the Delaware River Port Authority, with the employees of the South Jersey Port Corporation to be employed by the subsidiary corporation. The subsidiary corporation shall operate pursuant to the same principles set forth in R.S.32:3-1 et seq. for the operation of the Delaware River Port Authority.

L.1997,c.150,s.2.



Section 34:1B-146 - Definitions Relative To Unification Of Ports

34:1B-146 Definitions relative to unification of ports
3. As used in this act:

"Authority" or "New Jersey Economic Development Authority" means the New Jersey Economic Development Authority created pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4) or a subsidiary corporation of the authority created pursuant to section 16 of this act.

"Compact creating the Delaware River Port Authority" or "Compact" means the compact or agreement between the State of New Jersey and the Commonwealth of Pennsylvania entitled "Agreement between the Commonwealth of Pennsylvania and the State of New Jersey creating the Delaware River Joint Commission as a body corporate and politic and defining its powers and duties," as amended and supplemented (R.S.32:3-1 et seq.).

"Marine facilities" means port facilities to be used for piers, wharves, docks, bulkheads, slips, basins, vehicular roadways, railroad connections, side tracks, sidings, warehousing, storage or other buildings and structures, facilities or improvements, or other real property, necessary, convenient or accessory to the support, operation, maintenance or accommodation of steamships or other vessels and their cargoes or passengers, as shall be determined by the authority on or before the entering into of the initial agreement provided for in subsection b. of section 4 of this act with respect to the lease, management, or other operation of all or a portion of the port facilities, and upon subsequent changes in use or control of the marine facilities.

"Port facility" means a marine terminal or part thereof or any port property or facility. In the case of the port facilities of the South Jersey Port Corporation, the term "port facility" shall include the foregoing and any other real or personal property under the jurisdiction, ownership or control of that corporation and transferred to or acquired by the authority pursuant to this act.

"Port Facility Revenue Fund" means the fund created by section 6 of this act.

"Redevelopment facilities" means port facilities excluding the marine facilities and any personal property.

"Salem facility rights" means (1) property owned by the South Jersey Port Corporation and leased to Salem Terminals, Limited Liability Company, an Ohio limited liability company; (2) property owned by the South Jersey Port Corporation and leased to the Mid-Atlantic Shipping and Stevedoring, Inc.; and (3) all rights under the foreign trade zone approved by the United States Department of Commerce-Foreign Trade Zone Board by Order Number 358 establishing Foreign Trade Zone 142; provided, however, that the property described in paragraphs (1) and (2) of this definition shall not be deemed to be Salem facility rights at the time such property is no longer subject to the leases described in this definition.

"South Jersey Port Corporation" means the South Jersey Port Corporation created pursuant to P.L.1968, c.60 (C.12:11A-1 et seq.).

"State contract" means the contract or agreement entered into by the State Treasurer and the authority concerning the payment of the bonds issued pursuant to this act.

"Subsidiary" means a subsidiary corporation of the New Jersey Economic Development Authority created pursuant to section 16 of this act.

"Subsidiary corporation" means a subsidiary corporation which has been established by the Delaware River Port Authority pursuant to subdivision (m) of Article I of the compact creating the Delaware River Port Authority (R.S.32:3-2).

"Transfer date" means the date on which all bonds issued by the South Jersey Port Corporation cease to be outstanding within the meaning of the resolutions pursuant to which those bonds were issued, as certified by the trustee or trustees thereunder.

L.1997,c.150,s.3.



Section 34:1B-147 - Powers Of Authority

34:1B-147 Powers of authority
4. a. For the purpose of providing funds for the financing of the establishment, acquisition, construction, rehabilitation, improvement and ownership of port facilities, the authority shall have the power to issue bonds or notes, incur indebtedness, borrow money or incur other obligations secured in whole or in part by the moneys in the Port Facility Revenue Fund or by any state contract or both and also to issue such bonds, notes or other indebtedness for the purpose of defeasing, refinancing or refunding the existing bonded and other indebtedness of an authority or corporation having jurisdiction, ownership or control of port facilities. However, the authority shall not issue bonds, notes or other obligations for defeasing, refinancing or refunding the bonds or notes of the South Jersey Port Corporation until a subsidiary corporation has been formally established by the Delaware River Port Authority and the State Treasurer and the authority have approved an agreement pursuant to subsection b. of this section providing for the lease, management or other operation of all or a portion of the port facilities of the South Jersey Port Corporation. The bonds or notes shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds or notes, whether the bonds or notes are in one or more series, the date of issue, time or times of maturity, which (in the case of bonds) shall not exceed 30 years, the rate or rates of interest payable on the bonds or notes, the denomination or denominations in which the bonds or notes are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment and terms of redemption. The bonds or notes may be sold at a public or private sale at a price or prices determined by the authority.

b. The authority is hereby authorized to enter into any agreement with a subsidiary corporation with respect to the lease, management or other operation of all or a portion of the port facilities on such terms as the authority shall deem appropriate, such agreement to be subject to the approval of the State Treasurer.

The authority shall, however, be authorized to enter into an agreement with a subsidiary corporation under this section where the directors of such subsidiary corporation are required to be residents of the State of New Jersey and one or more other states only on the following conditions: The bylaws of the subsidiary corporation shall provide, and continue to provide, for the exercise of a veto by the Governor of the State of New Jersey with respect to an action of a director of the subsidiary corporation appointed from the State of New Jersey, which exercise is hereby authorized in the same form and manner as provided in P.L.1991, c.516 (C.32:3-4a et seq.) for the veto of an action of a commissioner of the Delaware River Port Authority appointed from the State of New Jersey; the exercise of the veto by the Governor of the State of New Jersey pursuant to this section shall not serve to dissolve the subsidiary corporation; the number of directors of the corporation from the State of New Jersey shall be the same as the number of directors of the corporation from each of the other states; and no action of the corporation shall be binding unless at least a simple majority of the directors from each state and at least a simple majority of the directors from New Jersey shall vote in favor thereof. The provisions of this section shall also be binding on any entity which is a successor to the authority.

The authority is hereby authorized also to enter into any agreement with the South Jersey Port Corporation with respect to the defense of litigation against the South Jersey Port Corporation.

c. The authority is hereby authorized to convey or reconvey the port facilities to any other entity, including but not limited to the South Jersey Port Corporation, subject to the approval of the State Treasurer and the Legislature. The authority shall submit for approval to the Legislature, on a day when both the General Assembly and the Senate are in session, a plan for conveying or reconveying the port facilities to an entity other than the subsidiary corporation. The date of the submission shall be entered into the Senate Journal and the Minutes of the General Assembly. The Legislature shall be deemed to have approved the plan unless within 45 days of the submission of the plan by the authority to the Legislature, the Legislature adopts by affirmative vote of a majority of the authorized membership of both of the houses a concurrent resolution disapproving the plan. The time period shall commence on the day of submission and expire on the 45th day after submission or for a house not meeting on the 45th day, on the next meeting of that house.

d. In addition to any other provisions of an agreement, an agreement between the authority and a subsidiary corporation for the lease, management or other operation of port facilities acquired from the South Jersey Port Corporation, except as provided in section 15 of this act, shall require an annual payment to the authority for the rental of the port facilities in New Jersey. The annual payment shall be deposited into the Port Facility Revenue Fund created by section 6 of this act.

L.1997,c.150,s.4.



Section 34:1B-148 - Payment Of, Redemption Of Bonds, Notes

34:1B-148 Payment of, redemption of bonds, notes
5. The authority may, in any resolution authorizing the issuance of bonds or notes pursuant to this act, pledge the Port Facility Revenue Fund or a portion thereof for payment of the redemption of the bonds or notes, or the principal and interest thereon, and covenant as to the use and disposition of moneys in the Port Facility Revenue Fund. All costs associated with the issuance of the bonds or notes by the authority for the purposes set forth in this act may be paid by the authority from the proceeds of bonds or notes or from the Port Facility Revenue Fund, as the authority shall determine, which costs may include, but shall not be limited to, any costs related to the issuance of bonds or notes, operating expenses of the authority attributable to the payment of current and anticipated liabilities and expenses, and costs of, and any payment due under, any agreement, including any agreement entered into pursuant to the provisions of subsection b. of section 7 of this act. Moneys in the Port Facility Revenue Fund shall not be used for any other purposes of the authority than those provided in this act.

L.1997,c.150,s.5.



Section 34:1B-149 - "Port Facility Revenue Fund"

34:1B-149 "Port Facility Revenue Fund"
6. There is created within the authority a special nonlapsing fund, to be known as the "Port Facility Revenue Fund." This fund shall consist of:

a. Such moneys as may be transferred to the fund by the State Treasurer, upon appropriation by the Legislature;

b. Such moneys as may have been or may be authorized by, or appropriated to, the South Jersey Port Corporation for the payment of debt service with respect to the port facilities of the corporation and which may be transferred to the authority by the corporation on or after the acquisition of the port facilities of the corporation by the authority or which may be transferred to the authority pursuant to section 14 of this act;

c. Interest or other income derived from the investment of moneys in the fund; and

d. Payments received by the authority under subsection d. of section 4 of this act.

Moneys in the fund shall be managed and invested by the Division of Investment in the Department of the Treasury.

L.1997,c.150,s.6.



Section 34:1B-150 - Use Of Moneys In Port Facility Revenue Fund

34:1B-150 Use of moneys in Port Facility Revenue Fund
7. a. The authority may use moneys in the Port Facility Revenue Fund to pay the principal and interest and premium, if any, on the bonds or notes issued by it pursuant to this act and in connection with the lease, management, or other operation of the port facilities transferred pursuant to this act and as provided in subsection b. of section 4 of this act. The authority may create any other fund or funds by resolution of the authority which it deems necessary to further secure the bonds or notes or otherwise effectuate the purposes of this act, including funds for the deposit of the proceeds from bonds or notes issued pursuant to this act.

b. The authority may, in connection with its duties and responsibilities under this act or in connection with any duties and responsibilities provided for in P.L.1974, c.80 (C.34:1B-1 et seq.), enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange or other like agreement, forward purchase agreement, insurance contract, surety bond, commitment to purchase bonds or notes, purchase or sale agreement or commitments or other contracts or agreements in connection with the authorization, issuance, sale or payment of bonds or notes.

c. All bonds or notes issued by the authority are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon or to be received by the authority and pledged and available to pay or secure the payment on bonds or notes or pledged or available to pay or secure payment on such bonds or notes or interest thereon shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer, inheritance and estate taxes pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

L.1997,c.150,s.7.



Section 34:1B-151 - Bonds, Notes Considered Special, Limited Obligations

34:1B-151 Bonds, notes considered special, limited obligations
8. Bonds and notes issued by the authority pursuant to the provisions of this act shall be special and limited obligations which are payable only from the sources enumerated in this act. Neither the members of the authority nor any other person executing the bonds or notes issued pursuant to this act shall be liable personally with respect to payment of interest and principal on these bonds, notes, or any other obligations issued pursuant to this act. The bonds, notes, or any other obligations issued pursuant to the provisions of this act shall not be a debt or liability of the State or any agency or instrumentality thereof, either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision and all debt instruments issued by the authority shall contain a statement to that effect on their face.

L.1997,c.150,s.8.



Section 34:1B-152 - Pledges, Covenants With Holders Of Bonds, Notes, Obligations

34:1B-152 Pledges, covenants with holders of bonds, notes, obligations
9. The State hereby pledges and covenants with holders of any bonds, notes or other obligations issued pursuant to this act that it will not limit or alter the rights or powers vested in the authority by this act, nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds, notes or other obligations. The State also pledges and covenants with the holders of any such bonds, notes or obligations, that it will not act to prevent the authority from obtaining any of the revenues provided for in this act, which shall be sufficient to meet all costs and expenses in connection with the issuance of such obligations, until the bonds, notes or other obligations, together with interest thereon, are fully met and discharged or payment thereof is fully provided for, except that the failure of the State to appropriate moneys for any purposes of this act shall not be deemed a violation of this section.

L.1997,c.150,s.9.



Section 34:1B-153 - Immunity For Authority, Members, Employees

34:1B-153 Immunity for authority, members, employees
10. Notwithstanding the provisions of any other law to the contrary, the State shall indemnify and save harmless the authority, its members or employees from any actions, claims, judgments or awards of any type, arising from or as the result of any act or omission by or on behalf of the South Jersey Port Corporation or the subsidiary corporation or in relation to the port facilities transferred to the authority pursuant to this act or arising from or as the result of the condition of those facilities. The State may, in addition, enter into an agreement with the authority to provide for the payment of liability insurance premiums for the provision of liability insurance coverage for the authority, its members or employees with respect to any such action or claim instituted or asserted after the transfer of the port facilities. The amount and terms of such liability coverage shall be subject to the approval of the State Treasurer. The State shall, in addition, provide for the payment of annual administrative expenses of the authority associated with the ownership and operation of port facilities, in an amount authorized by the State Treasurer.

L.1997,c.150,s.10.



Section 34:1B-154 - Immunity For South Jersey Port Corporation, Members, Employees

34:1B-154 Immunity for South Jersey Port Corporation, members, employees
11. Notwithstanding the provisions of any other law to the contrary, the State Treasurer is authorized to enter into an agreement with the South Jersey Port Corporation on or after the transfer of the port facilities of the corporation to the authority, which shall provide that the State shall indemnify and save harmless the South Jersey Port Corporation, its members, or employees from any actions, claims, judgments or awards of any type, arising from or as the result of any act or omission by or on behalf of the South Jersey Port Corporation. Such agreement may, in addition, provide for the payment of liability insurance premiums for the provision of liability insurance coverage for the South Jersey Port Corporation, its members, or employees with respect to any such action or claim instituted or asserted after the transfer of the port facilities to the authority. The amount and terms of any such liability insurance coverage shall be subject to the approval of the State Treasurer.

L.1997,c.150,s.11.



Section 34:1B-155 - Limited Immunity For Delaware River Port Authority

34:1B-155 Limited immunity for Delaware River Port Authority
12. Notwithstanding any other provision of law to the contrary, the State Treasurer is authorized to enter into an agreement with the Delaware River Port Authority or the subsidiary corporation, or both, which would provide that the State shall indemnify and save harmless the Delaware River Port Authority or the subsidiary corporation, or both, from any and all claims or causes of action which are based on the condition of the port facilities transferred pursuant to this act. The State Treasurer is not authorized to enter into an agreement which obligates the State to indemnify or save harmless the Delaware River Port Authority or the subsidiary corporation from any damages which directly result from any act or omission by the Delaware River Port Authority or the subsidiary corporation, or both, or any of their agents, servants or employees.

L.1997,c.150,s.12.



Section 34:1B-156 - Agreements Authorized

34:1B-156 Agreements authorized
13. The State Treasurer and the authority may enter into any agreements as may be necessary to effectuate the provisions of this act, which may include, but not be limited to, procedures for the transfer of moneys to the Port Facility Revenue Fund as provided for in section 6 of this act, with respect to the terms and conditions relative to the securing of bonds, notes and other obligations of the authority, the pledge and assignment of any agreement or agreements authorized by this act, or any payments to the trustees of the holders of these bonds. Notwithstanding any provision of P.L.1974, c.80 (C.34:1B-1 et seq.), this act or any regulation of the authority to the contrary, the authority shall be paid only such fees as shall be determined by an agreement entered into pursuant to this section. Any such agreements entered into pursuant to this section shall require that the subsidiary corporation shall indemnify and save harmless the authority, its members or employees from any actions, claims, judgments or awards of any type regarding the lease, operation and management of the port facilities by the subsidiary corporation.

L.1997,c.150,s.13.



Section 34:1B-157 - Cooperation Of South Jersey Port Corporation With Authority To Effect Transfer

34:1B-157 Cooperation of South Jersey Port Corporation with authority to effect transfer
14. a. The South Jersey Port Corporation shall cooperate with the authority in the defeasing, refunding or refinancing of the outstanding obligations of the corporation by the authority as authorized by this act and the corporation shall take such steps as are necessary in order to implement such defeasing, refunding or refinancing.

b. On the transfer date:

(1) All right, title and interest of the South Jersey Port Corporation in its port facilities, except as provided in section 15 of this act, and in any of its records and papers, as well as its assets, funds, obligations and liabilities, are hereby transferred to the authority to be held, used and applied for the purposes of this act.

(2) All powers and duties which hitherto were exercised by the corporation with respect to its port facilities transferred pursuant to this section may henceforth be exercised by the authority. The authority may permit the exercise of these powers and duties by the subsidiary corporation as may be necessary or convenient to operate and maintain the port facilities which are the subject of the lease, management or operational agreement between the authority and the subsidiary corporation authorized pursuant to subsection b. of section 4 of this act.

(3) All moneys transferred pursuant to this act shall be deposited in the "Port Facility Revenue Fund" established by section 6 of this act.

(4) All creditors of the corporation and persons having claims against or contracts with the corporation of any kind or character may enforce such debts, claims and contracts against the authority in the same manner as they might have had against the corporation, and the rights and remedies of such creditors and persons having claims or contracts shall not be limited or restricted in any manner by this act, except as provided in this section. All debts, liabilities, obligations, agreements and covenants of the corporation, except to the extent otherwise specifically provided or established to the contrary in this act, are hereby imposed upon the authority. In continuing the functions and carrying out the contracts, obligations, powers and duties of the corporation, the authority, or the subsidiary corporation, as the case may be, are authorized to act in their own name or in the name of the corporation as may be convenient or advisable under the circumstances from time to time.

(5) The lease, management or operational agreement referred to in paragraph (2) of this subsection shall provide that all officers and employees of the corporation shall be employed by the subsidiary corporation until determined otherwise by that corporation. The employees shall retain all of their rights and benefits under existing collective bargaining agreements or contracts until such time as new or revised agreements or contracts are agreed to or these agreements or contracts shall expire. All existing bargaining agents shall be retained to act on behalf of those employees until such time as the employees shall, pursuant to law, elect to change those agents. The provisions of this paragraph shall not apply to any officer or employee appointed or employed, or any collective bargaining agreement entered into, on or after the effective date of this act.

c. As soon as may be practicable after the transfer date, the authority shall notify the Governor, the presiding officers of each house of the Legislature, and the President of the Delaware River Port Authority that the transfer has occurred, the date of the transfer, and any other information concerning the transfer the authority deems appropriate.

d. (1) After the transfer date, the subsidiary corporation which has entered into the lease, management or operational agreement shall annually submit to the authority a written report on the carrying out of its responsibilities under the agreement in addition to any other reports as may be required by the agreement. The annual report shall include a financial summary of revenues and expenditures relating to the ports. The report shall also be submitted to the Legislature.

(2) In addition to any other reports required to be submitted to the Legislature, the Delaware River Port Authority shall submit to the Legislature, at least 60 days prior to action taken to authorize or adopt, any plan developed by the Delaware River Port Authority to finance any capital project for the construction, reconstruction, development or improvement of the port facilities located in New Jersey that are operated and maintained by the subsidiary corporation pursuant to the provisions of P.L.1997, c.150 (C.34:1B-144 et al.). Upon the initial submission of such a plan, the authority shall annually thereafter submit written progress reports on the implementation of the plan with the final progress report submitted upon the completion of projects set forth in the initial plan.

L.1997,c.150,s.14.



Section 34:1B-158 - Authority Not To Acquire Certain Port Facilities

34:1B-158 Authority not to acquire certain port facilities
15. Notwithstanding the provisions of this act to the contrary, the authority shall not acquire from the South Jersey Port Corporation the former port facilities of the Salem Municipal Port Authority as acquired previously from the Salem Municipal Port Authority by the South Jersey Port Corporation. The South Jersey Port Corporation shall, not later than six months after the effective date of this act, enter into a lease or other agreement with a person other than a public entity to operate and maintain the former port facilities of the Salem Municipal Port Authority previously acquired by the South Jersey Port Corporation, including other real property previously acquired by that corporation from the county of Salem or the City of Salem and located in the City of Salem.

If the South Jersey Port Corporation fails to enter into such a lease or other agreement within that six-month period, the South Jersey Port Corporation shall, at the expiration of that period, transfer all right, title and interest to those facilities to the New Jersey Economic Development Authority. If the South Jersey Port Corporation has entered into such lease or other agreement within the six-month period, the South Jersey Port Corporation shall, at the expiration or termination of such lease or other agreement, transfer all right, title and interest to those facilities to the New Jersey Economic Development Authority unless the lessee or operator of those facilities shall have exercised an option to purchase or acquire the facilities pursuant to the lease or agreement. The New Jersey Economic Development Authority shall be authorized to acquire all right, title, and interest to those facilities if transferred pursuant to this section.

Any agreement entered into pursuant to this section shall be subject to the approval of the State Treasurer and if such an agreement shall result in any payments to the South Jersey Port Corporation such payments shall be remitted to the State Treasurer for deposit in the General Fund less those amounts that the South Jersey Port Corporation is required to pay to other public entities under the terms of leases referred to in paragraphs (1) and (2) of "Salem facility rights" as defined in section 3 of this act.

L.1997,c.150,s.15.



Section 34:1B-159 - Additional Powers Of Authority To Form Subsidiary

34:1B-159 Additional powers of authority to form subsidiary
16. a. To effectuate any of its authorized purposes either directly or indirectly, the authority, in addition to any powers granted to it elsewhere in P.L.1997, c.150 (C.34:1B-144 et al.), shall have the authority to form, purchase or assume control of one or more subsidiaries, in the manner and for the purposes set forth in this section.

b. The authority may form a subsidiary by filing with the Secretary of State a certificate of incorporation, which may be amended from time to time and which shall set forth the name of the subsidiary, its duration, the location of its principal office, the joint owners thereof if any such joint owners shall be provided for by an agreement between the authority and the joint owners, and the purposes of the subsidiary.

c. The directors of the subsidiary shall be members or employees of the authority, who shall constitute at least a majority, and such other persons representing any joint owner or owners, if any, as may be provided for in the agreement in connection with the incorporation of the subsidiary.

d. The subsidiary shall have all the powers vested in the authority which the authority may delegate to it by terms of the agreement entered into pursuant to subsection b. of this section, except that it shall not have the power to contract indebtedness independently of the authority. The subsidiary and any of its properties, functions and activities shall have all the privileges, immunities, tax exemptions and other exemptions as the authority's property, functions and activities. The subsidiary shall also be subject to the restrictions and limitations to which the authority is subject. The subsidiary shall be subject to suit as if it were the authority itself.

e. Whenever the State or any municipality, commission, public authority, agency, office, department, board, or division is authorized and empowered for any purposes of P.L.1997, c.150 (C.34:1B-144 et al.) to cooperate and enter into agreements with the authority or to grant any consent to the authority or to grant, convey, lease or otherwise transfer any property to the authority or to execute any document, the State or such municipality, commission, public authority, agency, officer, department, board, or division shall have the same authorization and power for any of such purposes to cooperate and enter into agreements with the subsidiary, to grant consents to the subsidiary, to grant, convey, lease or otherwise transfer property to the subsidiary and to execute documents for the subsidiary.

f. Among the powers that shall be granted to a subsidiary established by the authority, or which may be exercised by the authority itself, are:

(1) The power to participate as a co-owner or co-venturer in any activity financed by a loan from the authority;

(2) The power to issue its stock and employ the proceeds of such issuance for capital investment in, or other expenses in connection with, the projects of the subsidiary, upon authorization by the authority; and

(3) The power to enter into leases, subleases or other conveyances of property, or to grant easements, or licenses for the use of property.

L.1997,c.150,s.16.



Section 34:1B-160 - Joint Ventures

34:1B-160 Joint ventures
17. The authority, or any subsidiary, may enter into agreements with any individual, partnership, trust, association or corporation, or any public agency, under which the authority or subsidiary and such other entity or entities shall undertake a project as a joint venture, with the authority or subsidiary providing such financial assistance, through loans, grants or the acquisition of an ownership interest in the project, and such technical or managerial assistance or advice, as the agreement may provide for.

L.1997,c.150,s.17.



Section 34:1B-161 - Written Summary Of Developments In Camden

34:1B-161 Written summary of developments in Camden
18. When undertaking any construction, reconstruction, or other improvement of property which is part of the marine facilities or redevelopment facilities located in the City of Camden, the authority shall provide the Planning Board of the City of Camden with a written summary, for informational purposes only, or an informational presentation to the Planning Board of the City of Camden which shall describe the proposed development.

L.1997,c.150,s.18.



Section 34:1B-162 - Authority's Activities, Tax Exempt; In Lieu Of Taxes On Commercial Activities

34:1B-162 Authority's activities, tax exempt; in lieu of taxes on commercial activities
19. a. The exercise of the powers granted by this act shall constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of its port facilities as defined in section 3 of P.L.1997, c.150 (C.34:1B-146), or any property or moneys of the authority, and the authority, its port facilities, property and moneys and any bonds and notes issued under the provisions of this act, their transfer and the income there-from, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the State except for transfer, inheritance and estate taxes and by any political subdivision of the State.

b. Notwithstanding the provisions of section 15 of P.L.1974, c.80 (C.34:1B-15) to the contrary: (1) any person occupying port facilities of the authority used as redevelopment facilities for commercial purposes, whether as lessee, vendee or otherwise, except a subsidiary corporation as defined in section 3 of P.L.1997, c.150 (C.34:1B-146), shall pay to any political subdivision in which such redevelopment facilities are located a payment in lieu of taxes which shall equal the taxes on real and personal property, including water and sewer service charges and assessments, which that person would have been required to pay to the respective political subdivisions had it been the owner of the property during the period for which such payment is made and neither the subsidiary nor the authority nor any of their projects, properties, moneys or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof; (2) the State shall make a payment in lieu of taxes on the authority's port facilities used as marine facilities for commercial purposes and occupied by any person as lessee, except a subsidiary corporation as defined in section 3 of P.L.1997, c.150 (C.34:1B-146) and neither the subsidiary nor the authority nor any of their projects, properties, moneys, or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. The payment by the State shall be made to the City of Camden, subject to annual appropriation by the Legislature, and shall be equal to 40 percent of the fair market value of the property, determined by the Department of the Treasury at the time of transfer of the facilities to the authority pursuant to this act, multiplied by the local municipal purposes tax rate.

c. Payments made pursuant to this section shall be paid to the political subdivision in the fiscal year commencing on July 1 following the year in which the occupancy occurred. Such payments shall only be payable for that portion of the year in which the facilities subject to the payment were actually occupied by a lessee, vendee or otherwise or in the case of paragraph (2) of subsection b. of this section by a lessee.

d. Any property transferred to the authority pursuant to the provisions of this act, which is not occupied by a lessee, vendee or otherwise, as provided in this section, shall not be subject to a payment in lieu of taxes.

e. In the event that the port facilities of the authority are transferred to another entity which is not subject to taxation, the provisions of this section concerning payments in lieu of taxes shall continue, and any person occupying the transferred redevelopment facilities as a lessee, vendee or otherwise, except a subsidiary corporation defined in section 3 of P.L.1997, c.150 (C.34:1B-146), shall make the payments prescribed in paragraph (1) of subsection b. of this section, and the entity to which the marine facilities are transferred, rather than the State, shall continue to make the payments prescribed in paragraph (2) of subsection b. of this section unless the entity and the City of Camden shall enter into an agreement to provide for a different method of determining the amount of payment in lieu of taxes or otherwise to alter the amount of the payment provided for in paragraph (2) of subsection b. of this section.

f. Notwithstanding the provisions of this section to the contrary, the governing body of a county or municipality in which the port facilities of the authority used as redevelopment facilities are located may, by resolution or ordinance, as appropriate, provide for the reduction in the amount of the in lieu of tax payment which a vendee, lessee or otherwise is required to pay under paragraph (1) of subsection b. of this section. The reduction in the amount shall be for a term of no greater than 20 years from the date of initial occupancy by the vendee, lessee or otherwise and shall be so structured that the total reduction shall constitute no greater than 75 percent of the in lieu of tax payment required under paragraph (1) of subsection b. of this section over the 20-year or lesser period, and shall only be adopted upon a finding that the reduction would be in the best interest of the county or municipality.

L.1997,c.150,s.19.



Section 34:1B-163 - Eligibility Of Employees For State Health Benefits Program

34:1B-163 Eligibility of employees for State Health Benefits Program
27. A subsidiary corporation or other corporation established by the Delaware River Port Authority which has employees eligible to participate in the State Health Benefits Program as provided in section 3 of P.L.1964, c.125 (C.52:14-17.34) shall participate in the program in accordance with the laws and rules governing the program as long as it has employees participating in the program.

L.1997,c.150,s.27.



Section 34:1B-164 - Concurrent Resolution Expressing Disapproval Of Legislature

34:1B-164 Concurrent resolution expressing disapproval of Legislature
28. At any time, the Legislature may express its disapproval of a decision, action or procedure of the subsidiary corporation established by the Delaware River Port Authority pursuant to the provisions of the "Port Unification and Financing Act,"P.L.1997, c.150 (C.34:1B-144 et al.), by an affirmative vote of a majority of the authorized membership of both houses adopting a concurrent resolution setting forth the Legislature's findings and declarations and expressing the Legislature's disapproval of the matter at issue. Upon adoption, the concurrent resolution shall be transmitted by the Clerk of the General Assembly or the Secretary of the Senate to the Governor, all the directors of the subsidiary corporation from each state, the chairman and executive director of the Delaware River Port Authority, and the chairman and executive director of the New Jersey Economic Development Authority.

L.1997,c.150,s.28.



Section 34:1B-165 - Short Title.

34:1B-165 Short title.

1.This act shall be known and may be cited as the "Local-State Business Incentive Promotion Act."

L.1998,c.94,s.1.



Section 34:1B-166 - Definitions Relative To Local-state Business Incentive Promotion.

34:1B-166 Definitions relative to local-State business incentive promotion.

2.As used in this act:

"Act" means the "Local-State Business Incentive Promotion Act."

"Applicant" means any business within a county or municipality applying for a loan pursuant to this act.

"Authority" means the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Business" means a corporation; sole proprietorship; partnership; corporation that has made an election under Subchapter S of Chapter One of Subtitle A of the Internal Revenue Code of 1986, or any other business entity through which income flows as a distributive share to its owners; limited liability company; nonprofit corporation; or any other form of business organization located either within or outside this State.

"Loan" means money loaned to a business by the authority for the purpose of retaining existing business or attracting new business to a county or municipality pursuant to this act.

"Program" means the Local-State Business Incentive Promotion Program established pursuant to section 3 of this act.

L.1998,c.94,s.2.



Section 34:1B-167 - "Local-state Business Incentive Promotion Program" Created.

34:1B-167 "Local-State Business Incentive Promotion Program" created.

3. a. There is created, in the authority, a "Local-State Business Incentive Promotion Program." The program shall be established by the authority. The program shall consist of loans which shall be provided to qualified applicants in order to retain existing businesses or to attract new businesses within a county or municipality by providing the businesses with financing for a project, which may include, but not limited to; the development of transportation services, parking facilities or other types of investments needed to assist local business retention and attraction efforts; the promotion of environmental, quality of life and public safety projects to make an area more conducive for existing businesses to expand and to attract new businesses to an area; and the acquisition of buildings and real property needed to retain businesses or to attract businesses to locate within the area.

b. In designing and implementing the program, the authority shall enter into agreements with local agencies, businesses and nonprofit organizations for matching funds in order to leverage its loans with funds from such entities. The terms and conditions of any agreements for matching funds shall be determined by the authority.

L.1998,c.94,s.3.



Section 34:1B-168 - Use Of Moneys; Sources.

34:1B-168 Use of moneys; sources.

4. a. To implement this act, the authority shall establish and maintain the program with moneys to be used by the authority for the purposes specified in this act. Moneys to be utilized by the program shall include, but not be limited to:

(1)such moneys from the "Economic Recovery Fund" established pursuant to section 3 of P.L.1992, c.16 (C.34:1B-7.12), that the authority determines are available and necessary in response to the demand for the program, and such other business development fund moneys that the authority determines are available and necessary, in response to the demand for the program, to effectively implement the purposes of this act;

(2)moneys that shall be received by the authority from the repayment of loans pursuant to this act and interest thereon;

(3)moneys as may be available to the authority from business development programs administered by other State agencies or authorities and which the authority determines are necessary in response to the demand for the program;

(4)appropriations made by the Legislature to effectuate the purposes of this act;

(5)fees collected from applicants pursuant to subsection c. of this section; and

(6)such other moneys as may be made available including, but not limited to, funds provided by agreement with private investors to effectuate the purposes of this act.

b.Moneys in the program which are determined by the authority not to be needed for current responsibilities of the program, may be invested by the authority in any direct obligations as to which principal and interest are guaranteed by the United States of America or any other obligation deemed appropriate by the authority.

c.The authority may charge fees in connection with the provision of loans from the program.

d.The authority is authorized to disburse moneys in the program for purposes unrelated to this act if, for a period of at least three years, no moneys are disbursed from the program for the purposes set forth pursuant to this act.

L.1998,c.94,s.4.



Section 34:1B-169 - Loan Criteria.

34:1B-169 Loan criteria.

5. a. The authority shall use the moneys from the program to provide loans to applicants determined to be qualified by the authority to participate in the program, in accordance with the criteria set forth in this section, and in accordance with the authority's underwriting criteria. The authority shall give priority consideration to those project applicants that have leveraged resources pursuant to paragraph (5) of subsection b. of this section, provided that the authority determines that the project is fiscally prudent and meets the authority's underwriting criteria. Moneys received in repayment of loans shall be deposited in the program. The maximum amount of each loan from the program that is provided to each qualified applicant shall be determined in accordance with criteria to be adopted by the authority pursuant to section 10 of this act.

b.In determining the criteria for qualifying applicants for loans, the authority shall consider:

(1)the need to provide assistance for retaining and attracting businesses and jobs;

(2)the level of potential job creation and the longevity of such jobs;

(3)the conduciveness of the economic environment for the establishment, expansion or relocation of businesses within the jurisdiction of the project;

(4)the geographic representation of all regions of the State, including both urban and rural municipalities; and

(5)the level of financial and other participation by local economic development agencies, county or municipal government entities, nonprofit or for-profit organizations and lending institutions.

c.The authority shall require applicants to contribute cash from other sources to leverage the amount of moneys received from the program. Contributions provided from other sources shall be in a ratio of at least $1 from other sources for each $2 from the program. These contributions may come from a public or private source other than the program.

d.Loans to stimulate the retention or attraction of businesses in accordance with this act shall be made by the authority pursuant to a loan agreement and may be amortization or term loans, bear interest at less than the market rate, be renewable, be callable, and contain other terms and conditions considered appropriate by the authority that are consistent with the purposes of this act and with rules and regulations adopted by the authority to implement the program.

e.The authority may require, as a condition of receiving a loan under the program, that a business which an applicant seeks to retain or attract shall continue operating at a location in New Jersey for at least 1.5 times the number of years of the term of the loan.

L.1998,c.94,s.5.



Section 34:1B-170 - Investment Of Moneys.

34:1B-170 Investment of moneys.

6.The authority shall have, in addition to the powers set forth in section 5 of P.L.1974, c.80 (C.34:1B-5), the power to enter into written agreements with one or more private investors, or with one or more State agencies or authorities for the purpose of establishing a pool of moneys to be deposited in the program and to provide moneys to be used exclusively for loans to stimulate the retention or attraction of businesses pursuant to this act. The pooled moneys provided as loans by the authority from the program shall be fixed at an interest rate to be determined by the authority and shall be for a term to be established by the authority.

L.1998,c.94,s.6.



Section 34:1B-171 - Coordination Of Efforts, Activities.

34:1B-171 Coordination of efforts, activities.

7. a. The authority shall seek to coordinate its efforts and activities, to the greatest extent feasible, with the county or municipality, in order to retain or attract businesses in the applicant's jurisdiction.

b.The authority shall actively seek the advice of county economic development offices in order to improve the effectiveness of the program.


L.1998,c.94,s.7.



Section 34:1B-172 - Report, Contents.

34:1B-172 Report, contents.

8.In addition to the duties of the authority required under section 4 of P.L.1974, c.80 (C.34:1B-4), the authority shall prepare a report within two years following the effective date of this act, and not later than September 15 of each third year thereafter, which shall describe: the demand for the program; the number of applicants assisted by the program; the efforts made by the authority to promote the program and to establish a pool of funds from private and public sources pursuant to section 6 of this act; the total number of loans and the average amount of such loans provided by the authority; and an assessment of the effectiveness of the program in meeting the goals of this act. The authority shall submit its report to the Governor and the Legislature, along with any recommendations for legislation to improve the effectiveness of the program.

L.1998,c.94,s.8.



Section 34:1B-173 - Agreement, Cancelled, Rescinded.

34:1B-173 Agreement, cancelled, rescinded.

9.If a project fails to meet or comply with a condition or requirement set forth in a loan agreement with the authority or in rules and regulations of the authority, the authority may cancel or rescind the agreement or amend the agreement to reduce the amount of the loan or the term of the loan agreement.

L.1998,c.94,s.9.



Section 34:1B-174 - Rules, Regulations.

34:1B-174 Rules, regulations.

10. The authority may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as may be necessary to effectuate the purposes of this act.

L.1998,c.94,s.10.



Section 34:1B-175 - Findings, Determinations Relative To Informational Sessions For Veterans

34:1B-175. Findings, determinations relative to informational sessions for veterans
1.The Legislature finds and determines that:

a.In order to encourage and assist veterans to avail themselves of the State's business assistance programs, it is important to provide for the establishment of informational sessions to make veterans aware of such resources.

b.It is the purpose of this act to provide for the establishment of informational sessions for veterans in this State to inform them of the authority's business assistance programs and to facilitate their application for such programs.

L.1999,c.276, s.1.



Section 34:1B-176 - Development Of Informational Sessions By Eda

34:1B-176. Development of informational sessions by EDA
2. a. The New Jersey Economic Development Authority (hereinafter referred to as "the authority"), established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4), shall, in consultation with the Adjutant General of the Department of Military and Veterans' Affairs (hereinafter referred to as "the department"), develop informational sessions to inform veterans of the availability of the authority's assistance programs.

b.The informational sessions shall be conducted by the authority through the network of veterans' service offices, operated by the department, in the form of lectures, demonstrations or discussions to familiarize veterans with the types of programs administered by the authority and to provide assistance to veterans with the application process required for the programs. The sessions shall also include such printed or otherwise duplicated materials as the authority shall consider necessary or expedient to render the sessions effective.

c.The number of sessions and the content of the sessions shall be determined by the authority, in consultation with the department, so as to most properly effectuate the purposes of this act.

L.1999,c.276, s.2.



Section 34:1B-177 - Preparation Of Report To Governor, Legislature

34:1B-177. Preparation of report to Governor, Legislature
3.The authority shall prepare a report within two years following the effective date of this act, and not less than every third year thereafter, which shall include, but not be limited to: a description of the demand for the sessions from veterans in this State, the efforts made by the authority to promote the sessions; an assessment of the effectiveness of the informational sessions in meeting the goals of this act; and any recommendations for legislation to improve the effectiveness of the sessions. The authority shall submit its reports to the Governor and the Legislature.

L.1999,c.276, s.3.



Section 34:1B-178 - Short Title

34:1B-178. Short title
1.Sections 1 through 7 of this act shall be known and may be cited as the "New Jersey Film Production Assistance Act."

L.2003,c.182,s.1.



Section 34:1B-179 - Findings, Declarations Relative To Film Production Assistance

34:1B-179. Findings, declarations relative to film production assistance
2.The Legislature finds and declares that:

a.The film industry spent over $69 million in this State in the year 2000 on a record 664 different projects including 88 feature films;

b.The creation of additional incentives to attract film companies to this State will make substantial contributions to the State's continued economic growth and development;

c.In order to attract greater investment by film companies in this State, it is important to establish a film production assistance program with sufficient incentives to encourage new film projects and investment in this State.

L.2003,c.182,s.2.



Section 34:1B-180 - Definitions Relative To Film Production Assistance

34:1B-180. Definitions relative to film production assistance
3.As used in this act:

"Above-the-line expenses" means the major expenses committed to a film project before production begins and may include storywriting, salaries for the producer, director, and cast, travel and living, and production fees if the film project is bought from another film production company.

"Act" means the New Jersey Film Production Assistance Act.

"Authority" means the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Below-the-line expenses" means all physical production costs not included in the above-the-line expenses of a film project and may include material costs, music rights, publicity, or advertisements.

"Film production company" or "company" means a person engaged in the business of making motion picture or television images for theatrical, commercial or educational purposes.

"Film project" means a single media or multimedia program produced by a film production company including, but not limited to, motion pictures, feature films, shorts and documentaries, television films or episodes or similar programs fixed on film, videotape, computer disk, laser disk or other similar means that is intended for exhibition in theaters, by television stations or by other means for the home viewing market but does not include any film production that is produced by or on behalf of a corporation or other person for its own internal use for advertising, educational, training or similar purposes. "Film project" shall not mean a single media or multimedia program produced by a film production company if records, as required under 18 U.S.C. s.2257, are to be maintained by that film production company with respect to any performer portrayed in that single media or multimedia program.

"Financial assistance" means a loan guarantee.

"Program" means the "New Jersey Film Production Assistance Program" established in the authority pursuant to section 4 of P.L.2003, c.180 (C.34:1B-182).

L.2003,c.182,s.3.



Section 34:1B-181 - New Jersey Film Production Assistance Program

34:1B-181. New Jersey Film Production Assistance Program
4. a. There is created in the authority the New Jersey Film Production Assistance Program. The purpose of the program shall be to attract film production companies with financial assistance from the authority in order to promote and encourage the development of film projects and investments by film production companies in this State.

b.The authority shall adopt eligibility criteria for providing financial assistance to film production companies. These criteria shall limit financial assistance to film production companies that:

(1)want to engage in film projects where more than 70 percent of the shooting days take place in this State and where at least 50 percent of the amount of the below-the-line expenses of the operating budget of the film project is spent in this State;

(2)have obtained a minimum of one-half of the estimated total production costs from other sources;

(3)provide in their employment contracts that not less than the prevailing wage rate, as determined by the Commissioner of Labor, pursuant to the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), shall be paid to workers employed in the performance of contracts in connection with a proposed project, including construction, reconstruction, rehabilitation or demolition of property and improvements thereon; and

(4)have posted such financial security as may be deemed to be necessary by the authority.

c.The authority shall provide financial assistance to eligible film production companies to facilitate their film projects in New Jersey. In order to be eligible for the financial assistance, film production companies shall, in addition to meeting the authority's customary underwriting criteria, demonstrate to the authority's satisfaction that they meet the eligibility criteria adopted pursuant to subsection b. of this section. If at any time the authority determines that a film production company does not meet such criteria, any financial assistance provided shall be withdrawn or any financial assistance to be provided shall be rendered null and void, as appropriate.

d.The authority shall utilize the program to stimulate greater investment in this State by film production companies through measures that include, but are not limited to:

(1)identifying low-interest loans or tax credits that may be available from the State or from federal government agencies or private organizations to promote the planning and development of film projects in this State; and

(2)in consultation with the Department of the Treasury, identifying existing surplus State property that could be utilized by film production companies for film projects.

L.2003,c.182,s.4.



Section 34:1B-182 - Establishment, Maintenance Of Program; Funding; Use

34:1B-182. Establishment, maintenance of program; funding; use
5. a. To implement this act, the authority shall establish and maintain the program with moneys to be used by the authority for the purposes specified in this act. Moneys to be utilized by the program shall include, but not be limited to:

(1)any moneys that shall be received by the authority from the repayment of the moneys in the account used to provide financial assistance to film production companies pursuant to P.L.2003, c.182 (C.34:1B-178 et al.);

(2)any moneys that shall be received by the authority from other business assistance programs administered by the authority which it determines to deposit therein; and

(3)any other source that the authority may determine is available to effectuate the purposes of the program.

b.The authority shall use the moneys available for the program to:

(1)provide, for a period of five years after the effective date of this act, financial assistance to film production companies deemed eligible pursuant to section 4 of P.L.2003, c.182 (C.34:1B-181); and

(2)defray the administrative expenses of carrying out the purposes and provisions of P.L.2003, c.182 (C.34:1B-178 et al.). Such administrative expenses may be used by the authority to employ an administrator and additional personnel or consultants to oversee the operations of the program and to prepare any reports or other documentation regarding the program with the assistance of the authority. Such administrator, additional personnel or consultants shall review each application for financial assistance for the purpose of assisting the authority in an investigation and analysis of the financial soundness of the film project or film production company.

Within 30 days of the end of the five-year period as provided in paragraph (1) of subsection b. of this section, the authority shall determine whether sufficient interest in financial assistance from qualified film production companies warrants the continuation of the program and the authority may discontinue the program at the end of such period if the authority determines that such interest is not evident. The authority shall notify the Governor and Legislature of its decision and issue a report of its findings and any suggestions for improvement to the program if such suggestions are warranted.

c.The maximum amount of any loan that is guaranteed by the authority and is to be provided to a film production company, pursuant to P.L.2003, c.182 (C.34:1B-178 et al.), shall not exceed either $1,500,000 per film project, or an amount that is no greater than 30 percent of any loan for the film project that is derived from private sources, whichever amount is less. The authority shall not have a balance outstanding of all loans guaranteed pursuant to P.L.2003, c.182 (C.34:1B-178 et al.) of an amount greater than $10 million at any time, except that the authority may increase this amount if the authority determines that the demand for financial assistance warrants such increase.

d.The authority shall provide in any agreement between the authority and a film production company for financial assistance from the program that the authority shall retain a security interest in the assets of the film production company including, but not limited to, all revenues, payments, money and proceeds generated by the company's film project, to the extent necessary to insure the authority's full recovery of the amount of any financial assistance. Prior to the granting of any financial assistance, the authority shall require the film production company to enter into a faithful performance bond, completion bond or similar security with the authority in such form, amount and terms as shall be determined by the authority.

L.2003,c.182,s.5.



Section 34:1B-183 - Report To Governor, Legislature

34:1B-183. Report to Governor, Legislature
6.Within two years of the effective date of P.L.2003, c.182 (C.34:1B-178 et al.), the authority shall submit a written report to the Governor and the Legislature describing the status of the program, the demand for the program, the total amount of financial assistance awarded by the authority from the program and an assessment of the success of the program in meeting the goals of this act and any recommendations for improving the operation and effectiveness of the program.

L.2003,c.182,s.6.



Section 34:1B-184 - Rules, Regulations

34:1B-184. Rules, regulations
7.The authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to effectuate the purposes of this act.

L.2003,c.182,s.7.



Section 34:1B-185 - Definitions Relative To Sales Tax Exemption Program.

34:1B-185 Definitions relative to sales tax exemption program.

19.As used in sections 19 through 22 of P.L.2004, c.65 (C.34:1B-185 through C.34:1B-188) the following terms shall have the following meanings:

"Eligible property" means machinery, equipment, furniture and furnishings, fixtures, and building materials, but "eligible property" shall not include "motor vehicles" as defined pursuant to section 2 of P.L.1966, c.30 (C.54:32B-2), parts with a useful life of one year or less, or tools or supplies used in connection with the eligible property;

"Headquarters" means the single location that serves as the national administrative center of a business, at which the primary office of the chief executive officer or chief operating officer of the business, as well as the offices of the management officials responsible for key businesswide functions such as finance, legal, marketing, and human resources, are located;

"Life sciences business" means a business engaged principally in the production of medical equipment, ophthalmic goods, medical or dental instruments, diagnostic substances, biopharmaceutical products; or physical and biological research; or biotechnology;

"Manufacturing facility" means a business location at which more than 50% of the business personal property that is housed in the facility is eligible for the sales tax exemption pursuant to subsection a. of section 25 of P.L.1980, c.105 (C. 54:32B-8.13) for machinery, apparatus or equipment used in the production of tangible personal property; and

"Research and development facility" means a business location at which more than 50% of the business personal property that is purchased for the facility is eligible for the sales tax exemption pursuant to section 26 of P.L.1980, c.105 (C.54:32B-8.14) for property used in research and development.

L.2004, c.65, s.19; amended 2007, c.253, s.16.



Section 34:1B-186 - Program To Approve Issuance Of Certificates To Qualifying Businesses.

34:1B-186 Program to approve issuance of certificates to qualifying businesses.

20.The New Jersey Commerce Commission shall establish and administer a program to approve the issuance of sales and use tax exemption certificates to qualifying businesses as specified in sections 19 through 22 of P.L.2004, c.65 (C.34:1B-185 through C.34:1B-188). The receipts from the certificate holder's purchase of eligible property located or placed at the business location covered by the project approval within the period established pursuant to the terms and conditions of the project approval for the approved business location shall be exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

L.2004, c.65, s.20; amended 2007, c.253, s.17.



Section 34:1B-187 - Submission Of Project Application; Eligibility.

34:1B-187 Submission of project application; eligibility.

21. a. A business seeking to participate in the sales and use tax exemption certificate program established pursuant to sections 19 through 22 of P.L.2004, c.65 (C.34:1B-185 through C.34:1B-188) shall submit a project application to the New Jersey Commerce Commission in such form as required by the New Jersey Commerce Commission.

b.The location for the project shall be situated in designated Planning Area 1 or 2, as defined in the State Development and Redevelopment Plan adopted by the State Planning Commission; provided however, that a business project involving the renovation or expansion of an existing facility that is not located in designated Planning Area 1 or 2 may be eligible to participate in the program, at the determination of the New Jersey Commerce Commission, if all other applicable criteria are satisfied.

A business located in an urban enterprise zone designated pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et al.) as of the effective date of this section shall not be eligible to participate in this program if the relocation project is from a facility within the urban enterprise zone to a facility outside an urban enterprise zone; provided however, that if the relocation is to a facility already owned or leased by the same business and that business already employs at least the same number of persons as those being relocated from the urban enterprise zone, it may be eligible to apply.

c.To be eligible to apply for the sales and use tax exemption certificate program, a business shall have operated continuously in this State, in whole or in part, in its current form or as a predecessor entity, for at least 10 years prior to filing an application and shall satisfy at least one of the following criteria:

(1)the business has 1,000 or more full-time employees in the State and the project involves relocating 500 or more full-time employees into a new business location or locations;

(2)the business is a life sciences business or a manufacturing facility and the project is: constructing one or more new research and development facilities, constructing one or more new manufacturing facilities in this State, or relocating to a new headquarters in this State that will employ 250 or more full-time employees;

(3)the business is a life sciences business or a manufacturing business and the project is constructing a new, or substantially rehabilitating a vacant, property that will separately or collectively:

(a)be predominately a new research and development facility;

(b)be predominately a new manufacturing facility;

(c)house the headquarters of the business; or

(d)separately or collectively be a combination of subparagraphs (a), (b) and (c);

provided, that the new or substantially rehabilitated facility will house a minimum of 250 full-time employees. For the purposes of this subparagraph, "predominantly" means a majority of the employees housed in the new facility are engaged in that activity, or a majority of the square footage of the new facility is used in that activity; or a majority of the total value of the investment made will be employed in that activity; or other measures of activity as may be determined by the New Jersey Commerce Commission that demonstrate that a critical concentration of research and development, manufacturing, or both, will occur at the new facility; or

(4)the business is, at the time of enactment of this section, currently receiving a structured finance special guarantee pursuant to N.J.A.C.19:31-2.1(c)3.ii(5) for the project.

d.For the purposes of determining a number of full-time employees pursuant to subsection c. of this section, the full-time employees of the members of a "controlled group of corporations" as defined pursuant to section 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1563, shall be considered the employees of a single employer.

e.A project may be completed in up to two phases provided that it will be the national headquarters of a life sciences or manufacturing company, and will include a significant research and development facility, a significant manufacturing facility, or combination thereof if: (1) the first completed phase will house at least 200 full-time employees and the second phase will house at least 100 additional employees; and (2) the project is pre-approved for phases and that all phases are completed within 30 months of project approval.

f.Upon approval of a project, the Executive Director of the New Jersey Commerce Commission shall notify the Director of the Division of Taxation in the Department of the Treasury of the terms and conditions of the project approval and the director shall issue a certificate of exemption pursuant to the terms and conditions of the project approval. In general, the sales and use tax exemption certificate provided by sections 19 through 22 of P.L.2004, c.65 (C.34:1B-185 through C.34:1B-188) should not apply to purchases initiated by the business after the date that the temporary certificate of occupancy is issued, or in cases where no temporary certificate of occupancy is issued should not apply to purchases initiated by the business more than one year from the project commencement date; however, the duration of the certificate of exemption shall be pursuant to the terms and conditions of the project approval.

L.2004, c.65, s.21; amended 2007, c.253, s.18.



Section 34:1B-188 - Rules, Regulations.

34:1B-188 Rules, regulations.

22.The New Jersey Commerce Commission shall, after consultation with the Director of the Division of Taxation in the Department of the Treasury, adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to govern the proper conduct and operation of the program consistent with the provisions of sections 19 through 22 of P.L.2004, c.65 (C.34:1B-185 through C.34:1B-188).

L.2004, c.65, s.22; amended 2007, c.253, s.19.



Section 34:1B-189 - Low-interest Loans For Medical Offices In Health Enterprise Zones, Definitions.

34:1B-189 Low-interest loans for medical offices in Health Enterprise Zones, definitions.

3. a. In consultation with the Commissioner of Health and Senior Services, the Executive Director of the New Jersey Economic Development Authority shall establish and administer a program that makes low-interest loans for the purposes of constructing and renovating medical offices in Health Enterprise Zones as described in section 1 of P.L.2004, c.139 (C.54A:3-7) and the offices of a qualified practice that is located within 5 miles of a Health Enterprise Zone and purchasing medical equipment for use by primary care providers as defined in N.J.S.18A:71C-32 at practices located in Health Enterprise Zones or at qualified practices that are located within 5 miles of a Health Enterprise Zone. The executive director shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C:52:14B-1 et seq.), necessary to effectuate the purposes of this section.

b.For the purposes of this section:

"Qualified practice" means a practice at which 50% or more of the total amount received for services at that practice for the taxable year are qualified receipts and 50% or more of the patients whose services are compensated by qualified receipts reside in a Health Enterprise Zone; and

"Qualified receipts" means amounts received for services from the Medicaid program pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), including amounts received from managed care organizations under contract with the Medicaid program, the FamilyCare Health Coverage Program pursuant to P.L.2000, c.71 (C.30:4J-1 et seq.), and the Children's Health Care Coverage Program pursuant to P.L.1997, c.272 (C.30:4I-1 et seq.) for providing health care services to eligible program recipients.

L.2004,c.139,s.3.



Section 34:1B-190 - Short Title.

34:1B-190 Short title.
1.This act shall be known and may be cited as the "Sports and Entertainment District Urban Revitalization Act."

L.2007, c.30,s.1.



Section 34:1B-191 - Findings, Declarations Relative To Sports And Entertainment Districts.

34:1B-191 Findings, declarations relative to sports and entertainment districts.
2.The Legislature finds and declares that:

a.The blighted condition of the land and buildings in certain areas of the State discourages serious private investment, therein, a situation which is often exacerbated by the onerous tax rates which beset those municipalities.

b.The development and expansion of significant commercial and entertainment establishments can generate tangible long-term benefits for the State, its local political subdivisions, its businesses and its citizens. These benefits include increases in State sales and use tax revenues, employment and local property tax revenues, and new employment opportunities.

c.It is in the public interest to provide the means to finance certain costs of development and redevelopment in order to promote private investment, to create jobs, stimulate commercial, recreational, cultural, entertainment, civic and educational enterprises, and otherwise create favorable conditions for increases in economic activity, property values and employment opportunities.

d.The potential for substantial gains in new tax revenues, job creation, economic activity, increased recreational opportunities, and the enhancement of the quality of life in the State justifies the use of public financing to encourage private investment and to promote development and redevelopment projects that would be spurred by such State assistance.

e.It is appropriate to authorize the issuance of bonds and other notes and obligations and to provide the basis upon which to secure contract bonds, notes or other financial obligations issued in accordance with P.L.2007, c.30 (C.34:1B-190 et seq.) with respect to financing or refinancing the project costs authorized in P.L.2007, c.30 (C.34:1B-190 et seq.).

L.2007, c.30,s.2.



Section 34:1B-192 - Definitions Relative To Sports And Entertainment Districts

34:1B-192 Definitions relative to sports and entertainment districts
3.As used in this act:

"Authority" means the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.).

"Developer" means any person or entity, whether public or private, including a State entity, that proposes to undertake a project pursuant to a development agreement.

"District" or "sports and entertainment district" means a geographic area which includes a project as set forth in the ordinance pursuant to section 4 of P.L.2007, c.30 (C.34:1B-193).

"Eligible municipality" means a municipality: (1) in which is located part of an urban enterprise zone that has been designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) or any supplement thereto; and (2) which has a population greater than 25,000 and less than 29,000 according to the latest federal decennial census in a county of the third class with a population density greater than 295 and less than 304 persons per square mile according to the latest federal decennial census.

"Infrastructure improvements" means the construction or rehabilitation of any street, highway, utility, transportation or parking facilities, or other similar improvements; the acquisition of any interest in land as necessary or convenient for the acquisition of any right-of-way or other easement for the purpose of constructing infrastructure improvements; the acquisition, construction or reconstruction of land and site improvements, including demolition, clearance, removal, construction, reconstruction, fill, environmental enhancement or abatement, or other site preparation for development of a sports and entertainment district.

"Project" means a sports and entertainment facility and may include infrastructure improvements that are associated with the sports and entertainment facility.

"Project cost" means the cost of a project, including the financing, acquisition, development, construction, redevelopment, rehabilitation, reconstruction and improvement costs thereof, financing costs and the administrative costs, including any administrative costs of the authority if bonds are issued pursuant to section 16 of P.L.2007, c.30 (C.34:1B-205) and incurred in connection with a sports and entertainment facility which is financed, in whole or in part, by the revenues dedicated by a municipality to a project as authorized pursuant to section 5 of P.L.2007, c.30 (C.34:1B-194).

"Sports and entertainment facility" means any privately or publicly owned or operated facility located in a sports and entertainment district that is used primarily for sports contests, entertainment, or both, such as a theater, stadium, museum, arena, automobile racetrack, or other place where performances, concerts, exhibits, games or contests are held.

"State Treasurer" or "treasurer" means the treasurer of the State of New Jersey.

L.2007, c.30,s.3.



Section 34:1B-193 - Establishment Of A Sports And Entertainment District.

34:1B-193 Establishment of a sports and entertainment district.
4.The governing body of any eligible municipality may, by ordinance, establish a sports and entertainment district in order to encourage and promote the development of a project within the district. A sports and entertainment district shall consist of an area of the municipality designated in a project plan prepared by the developer. The project plan shall be approved by municipal ordinance, duly adopted by the governing body.

The ordinance shall include or incorporate:

a.a description of the proposed project, the anticipated period of construction, and a description and map of the proposed sports and entertainment district;

b.an estimate of the amount of tax revenues that are anticipated to be generated annually within the sports and entertainment district for that period of time covered by the project plan and an estimate of those revenues to be allocated to the project;

c.an assessment of the economic benefits of the project, including a projection of the value of private investment that is anticipated to be generated, directly or indirectly, in the sports and entertainment district as a result of the undertaking of the project or other proposed development within the sports and entertainment district;

d.documentation as to the necessary approvals relating to the project;

e.demonstration that at least $20 million in private investment has been committed to the project; and

f.documentation that the district has been identified in the appropriate plan.

L.2007, c.30,s.4.



Section 34:1B-194 - Tax Revenues Dedicated To Sports And Entertainment District; Imposition Of Taxes.

34:1B-194 Tax revenues dedicated to sports and entertainment district; imposition of taxes.
5.The governing body of a municipality that establishes a sports and entertainment district may, as part of the ordinance establishing the district: impose one or more of the taxes enumerated in subsection a. of this section; dedicate some or all of those taxes; and dedicate some or all of the taxes enumerated in subsection b. of this section solely for the purposes of financing the project costs of a sports and entertainment facility for the life of the project, as appropriate, except that none of the taxes enumerated in subsection a. or b. of this section shall be imposed or dedicated for a period of more than 30 years.

a.The municipality may, by ordinance, impose any or all of the following:

(1)a tax at the rate of 2% on the receipts from every sale within the district of tangible personal property subject to taxation pursuant to subsection (a) of section 3 of P.L.1966, c.30 (C.54:32B-3);

(2)a tax at the rate of 2% on the receipts from every sale within the district of food and drink subject to taxation pursuant to subsection (c) of section 3 of P.L.1966, c.30 (C.54:32B-3);

(3)a tax at the rate of 2% on charges of rent for every occupancy of a room or rooms in a hotel located within the district and subject to taxation pursuant to subsection (d) of section 3 of P.L.1966, c.30 (C.54:32B-3); or

(4)a tax at the rate of 2% on the admission charge to a place of amusement within the district and subject to taxation pursuant to subsection (e) of section 3 of P.L.1966, c.30 (C.54:32B-3).

b.The municipality may dedicate, by ordinance, any hotel and motel occupancy tax revenues collected within the district that the municipality is authorized to impose pursuant to section 3 of P.L.2003, c.114 (C.40:48F-1) and, at the discretion of the municipality, an additional charge of 2%.

c.A tax imposed under subsection a. of this section shall be in addition to any other tax or fee imposed pursuant to statute or local ordinance or resolution by any governmental entity upon the same transaction.

d.A copy of an ordinance adopted pursuant to section 4 of P.L.2007, c.30 (C.34:1B-193) shall be transmitted upon adoption or amendment thereof to the State Treasurer. An ordinance so adopted or any amendment thereto shall provide that the tax provisions of the ordinance or any amendment to the tax provisions shall take effect on the first day of the first full month occurring 90 days after the date of transmittal to the State Treasurer.

e.A municipality that creates a district pursuant to section 4 of P.L.2007, c.30 (C.34:1B-193), which overlaps, in whole or in part, with an urban enterprise zone in which the receipts of certain sales are exempt to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), pursuant to section 21 of P.L.1983, c.303 (C.52:27H-80), shall continue to administer those sales tax revenues

collected within the designated urban enterprise zone as otherwise provided pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.).

L.2007, c.30,s.5.



Section 34:1B-195 - Provisions Of Ordinance Imposing Tax.

34:1B-195 Provisions of ordinance imposing tax.
6.An ordinance imposing a tax pursuant to subsection a. of section 5 of P.L.2007, c.30 (C.34:1B-194) shall contain the following provisions:

a.All taxes imposed by the ordinance shall be paid by the purchaser;

b.A vendor shall not assume or absorb any tax imposed by the ordinance;

c.A vendor shall not in any manner advertise or hold out to any person or to the public in general, in any manner, directly or indirectly, that the tax will be assumed or absorbed by the vendor, that the tax will not be separately charged and stated to the customer, or that the tax will be refunded to the customer;

d.Each assumption or absorption by a vendor of the tax shall be deemed a separate offense and each representation or advertisement by a vendor for each day the representation or advertisement continues shall be deemed a separate offense; and

e.Penalties as fixed in the ordinance, for violation of the foregoing provisions.

L.2007, c.30,s.6.



Section 34:1B-196 - Collection Of Tax.

34:1B-196 Collection of tax.
7. a. A tax imposed pursuant to a municipal ordinance adopted under the provisions of subsection a. of section 5 of P.L.2007, c.30 (C.34:1B-194) shall be collected on behalf of the municipality by the person collecting the receipts, charges or rent from the customer.

b.Each person required to collect a tax imposed by the ordinance shall be personally liable for the tax imposed, collected or required to be collected hereunder. Any such person shall have the same right in respect to collecting the tax from a customer as if the tax were a part of the rent and payable at the same time; provided, however, that the chief fiscal officer of the municipality shall be joined as a party in any action or proceeding brought to collect the tax.

L.2007, c.30,s.7.



Section 34:1B-197 - Forwarding Of Tax Collected To Director Of Taxation.

34:1B-197 Forwarding of tax collected to Director of Taxation.
8. a. A person required to collect a tax imposed pursuant to the provisions of subsection a. of section 5 of P.L.2007, c.30 (C.34:1B-194) shall, on or before the dates required pursuant to section 17 of P.L.1966, c.30 (C.54:32B-17), forward to the Director of the Division of Taxation in the Department of the Treasury the tax collected in the preceding month and make and file a return for the preceding month with the director on any form and containing any information as the director shall prescribe as necessary to determine liability for the tax in the preceding month during which the person was required to collect the tax.

b.The director may permit or require returns to be made covering other periods and upon any dates as the director may specify. In addition, the director may require payments of tax liability at any intervals and based upon any classifications as the director may designate. In prescribing any other periods to be covered by the return or intervals or classifications for payment of tax liability, the director may take into account the dollar volume of tax involved as well as the need for ensuring the prompt and orderly collection of the tax imposed.

c.The director may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

L.2007, c.30,s.8.



Section 34:1B-198 - Submission Of Ordinance As Application To State Treasurer; Criteria For Approval.

34:1B-198 Submission of ordinance as application to State Treasurer; criteria for approval.
9.When an ordinance establishing or amending a district has passed first reading, it shall be submitted to the State Treasurer as an application, together with all included and incorporated certificates and documents and such additional documentation as the treasurer shall require.

The treasurer shall approve the ordinance if it is determined that:

a.the planned sports and entertainment facility is likely to be realized and would not likely be accomplished by private enterprise without the creation of the district and the financing of the proposed project or projects;

b.the $20 million commitment of private investment is assured;

c.the creation of the district will contribute to the economic development of the municipality; and

d.the size of the proposed district, the financial needs in order to accomplish the project and the amount of the revenues anticipated to be raised from the discretionary taxes do not exceed the size and amount necessary to accomplish the purposes of the plan.

L.2007, c.30,s.9.



Section 34:1B-199 - Treasurer's Recommendations; Approval; Adoption Of Ordinance.

34:1B-199 Treasurer's recommendations; approval; adoption of ordinance.
10. a. The treasurer may make written recommendations as to any aspect of the ordinance and the plan and any related fiscal matters which in the opinion of the treasurer shall be changed in order to effectuate the plan. The treasurer may condition the approval of the ordinance upon the adoption of the treasurer's recommendations by the municipality.

b.The treasurer shall approve, approve with conditions, or disapprove the ordinance within 60 days of receipt of an application which the treasurer has deemed to be complete. If the treasurer disapproves the ordinance the treasurer shall, within 30 days of signifying disapproval thereof, set forth reasons in writing for the disapproval. The municipality may amend the ordinance and resubmit it to the treasurer.

c.Upon receipt of the approved ordinance from the treasurer, the municipal governing body may adopt the ordinance at a meeting of the governing body by a majority of the authorized membership thereof in the same manner as the adoption of other ordinances of the governing body.

L.2007, c.30,s.10.



Section 34:1B-200 - Amending Ordinance Required For Changing District Boundaries, Pledged Revenues.

34:1B-200 Amending ordinance required for changing district boundaries, pledged revenues.
11. After adoption of the ordinance establishing a district, there shall be no expansion or contraction of the boundaries of the district or the designation of the pledged revenues without adoption of an amending ordinance approved by the treasurer as provided in sections 9 and 10 of P.L.2007, c.30 (C.34:1B-198 and C.34:1B-199).

L.2007, c.30,s.11.



Section 34:1B-201 - Preparation Of Final Financial Plan By Developer.

34:1B-201 Preparation of final financial plan by developer.
12. Before any tax revenues are made available to the developer for the purposes of undertaking the sports and entertainment facility, the developer shall prepare a final financial plan for that project, which shall be consistent with the project plan prepared by the developer and approved by the treasurer pursuant to section 9 of P.L.2007, c.30 (C.34:1B-198), which shall be submitted to the governing body pursuant to section 13 of P.L.2007, c.30 (C.34:1B-202). That plan shall include:

a.a description of the project or projects to be financed, including the projected cost and construction schedule;

b.a description of any development to be undertaken by any developer in connection with the project, including an estimate of the eligible revenues anticipated from the development;

c.demonstration that the developer has complied with the investment commitment required pursuant to subsection e. of section 4 of P.L.2007, c.30 (C.34:1B-193);

d.a description of the eligible revenues to be pledged to the support of the project, or to the bonds or other obligations to be issued or incurred; and

e.a description of other anticipated projects for the district and the anticipated means of financing those projects.

L.2007, c.30,s.12.



Section 34:1B-202 - Submission Of Final Financial Plan To Municipality, Approval By Treasurer.

34:1B-202 Submission of final financial plan to municipality, approval by treasurer.
13.The final financial plan prepared pursuant to section 12 of P.L.2007, c.30 (C.34:1B-201) shall be submitted to the governing body of the municipality for approval by ordinance. When an ordinance approving a final financial plan has been introduced in writing at a meeting of the governing body and passed first reading, which may be by title, by a majority of the authorized membership thereof, it shall be submitted to the treasurer, together with all included and incorporated certificates and documents and such additional supporting documentation as the treasurer may by rule prescribe.

The treasurer shall approve the plan if the treasurer determines that:

a.the project is likely to be realized and would not be accomplished by private enterprise without the public support authorized pursuant to P.L.2007, c.30 (C.34:1B-190 et seq.);

b.the pledged revenues will be sufficient to assist in the financing of the sports and entertainment facility, as anticipated in the financial forecasts;

c.eligible revenues to be made available for project costs will be sufficient to back the bonds or other obligations to be issued or incurred pursuant to subsection a. of section 16 of P.L.2007, c.30 (C.34:1B-205) or to otherwise fulfill any financial commitments made by the developer to the State pursuant to subsection c. of section 16 of P.L.2007, c.30 (C.34:1B-205);

d.the developer has demonstrated, to the satisfaction of the treasurer, that the commitment of private funds required pursuant to subsection e. of section 4 of P.L.2007, c.30 (C.34:1B-193) has been satisfied; and

e.there are no other factors which, in the determination of the treasurer, should prevent the undertaking of the project.

L.2007, c.30,s.13.



Section 34:1B-203 - Treasurer's Recommendations Relative To Final Financial Plan.

34:1B-203 Treasurer's recommendations relative to final financial plan.
14. a. The treasurer may make written recommendations as to any aspect of the final financial plan and any related fiscal matters which, in the determination of the treasurer, must be addressed in order to effectuate the plan, and the treasurer may condition approval of the plan upon the adoption of the treasurer's recommendations.

b.The treasurer shall approve, approve with conditions, or disapprove the plan within 60 days of the receipt of an application which the treasurer has deemed to be complete. If the treasurer disapproves the plan, the treasurer shall set forth the reasons in writing within 30 days of the disapproval thereof. The governing body may amend the ordinance and resubmit it to the treasurer.

c.Upon receipt of the approved ordinance from the treasurer, the municipal governing body may adopt the ordinance at a meeting of the governing body by a majority of the authorized membership thereof. Any changes to the plan as embodied in the ordinance, including the pledge or utilization of eligible revenues subject, however, to any rights of bondholders shall be by amendment of the ordinance adopted and approved by the same method as the ordinance was initially approved in connection with the proposed final financial plan included in the ordinance establishing the district.

L.2007, c.30,s.14.



Section 34:1B-204 - Collection, Administration Of Tax.

34:1B-204 Collection, administration of tax.
15. a. The Director of the Division of Taxation shall collect and administer any tax imposed pursuant to the provisions of subsection a. of section 5 of P.L.2007, c.30 (C.34:1B-194). In carrying out the provisions of this section, the director shall have all the powers granted in P.L.1966, c.30 (C.54:32B-1 et seq.);

b.The director shall determine and certify to the treasurer on a quarterly or more frequent basis, as prescribed by the treasurer, the amount of revenues collected in each municipality pursuant to subsection a. of section 5 of P.L.2007, c.30 (C.34:1B-194);

c.The treasurer, upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a quarterly or more frequent basis, as prescribed by the treasurer, those amounts determined and certified under subsection a. of this section into the fund established pursuant to subsection b. of section 16 of P.L.2007, c.30 (C.34:1B-205);

d.A tax imposed pursuant to the provisions of subsection a. of section 5 of P.L.2007, c.30 (C.34:1B-194) shall be governed by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq.

L.2007, c.30,s.15.



Section 34:1B-205 - Use Of Revenues; Fund, Uses.

34:1B-205 Use of revenues; fund, uses.
16. a. Revenues collected pursuant to the taxes imposed pursuant to section 5 of P.L.2007, c.30 (C.34:1B-194) shall be used to finance project costs whether those costs are incurred through the issuance of bonds or other financial assistance. In the event that bonds are to be issued to cover project costs, the New Jersey Economic Development Authority may serve as the issuing agent of bonds to finance the undertaking of a project pursuant to P.L.2007, c.30 (C.34:1B-190 et seq.).

b.Upon the approval by the treasurer of a final financial plan pursuant to section 13 of P.L.2007, c.30 (C.34:1B-202), the treasurer shall establish the "(name of municipality) Sports and Entertainment Facility Revenue Fund" into which shall be deposited those revenues collected through the imposition of taxes authorized under section 5 of P.L.2007, c.30 (C.34:1B-194), and any interest or other income earned thereon. Moneys in the "(name of municipality) Sports and Entertainment Facility Revenue Fund" shall be managed and invested by the Division of Investment in the Department of the Treasury. All moneys in the fund shall be disbursed by the treasurer either to be directed toward the repayment of the principal and interest on bonds issued for the purposes of undertaking a project or as financial assistance undertaken pursuant to subsection c. of this section.

c.Moneys deposited in the fund may be used to provide financial assistance to a developer toward the costs of financing the infrastructure improvements of a project, except that such financial assistance shall only be given to a developer for infrastructure improvements that were undertaken after the date of an approval of the ordinance by the treasurer under section 9 of P.L.2007, c.30 (C.34:1B-198). Financial assistance provided from the fund shall be limited to loans, loan guarantees, grants or secondary mortgages and provided solely for the purposes as provided in this subsection. The form, amount and terms of financial assistance provided shall be determined by the treasurer, subject to the availability of funds, the terms of the financial plan, and any other requirements of P.L.2007, c.30 (C.34:1B-190 et seq.).

L.2007, c.30,s.16.



Section 34:1B-206 - Bonds Not Considered Debt, Liability Of State.

34:1B-206 Bonds not considered debt, liability of State.
17. Bonds issued by the New Jersey Economic Development Authority or other State entity for the purposes as provided in section 16 of P.L.2007, c.30 (C.34:1B-205) shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by section 16 of P.L.2007, c.30 (C.34:1B-205), either legal, moral or otherwise.

L.2007, c.30,s.17.



Section 34:1B-207 - Short Title.

34:1B-207 Short title.

1.This act shall be known and may be cited as the "Urban Transit Hub Tax Credit Act."

L.2007, c.346, s.1.



Section 34:1B-208 - Definitions Relative To The "Urban Transit Hub Tax Credit Act."

34:1B-208 Definitions relative to the "Urban Transit Hub Tax Credit Act."

2.As used in this act:

"Affiliate" means an entity that directly or indirectly controls, is under common control with, or is controlled by the business. Control exists in all cases in which the entity is a member of a controlled group of corporations as defined pursuant to section 1563 of the Internal Revenue Code of 1986 (26 U.S.C.s.1563) or the entity is an organization in a group of organizations under common control as defined pursuant to subsection (b) or (c) of section 414 of the Internal Revenue Code of 1986 (26 U.S.C.s.414). A taxpayer may establish by clear and convincing evidence, as determined by the Director of the Division of Taxation in the Department of the Treasury, that control exists in situations involving lesser percentages of ownership than required by those statutes. An affiliate of a business may contribute to meeting either the qualified investment or full-time employee requirements of a business that applies for a credit under section 3 of P.L.2007, c.346 (C.34:1B-209).

"Authority" means the New Jersey Economic Development Authority established by section 4 of P.L.1974, c.80 (C.34:1B-4).

"Business" means a corporation that is subject to the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), a corporation that is subject to the tax imposed pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15) or N.J.S.17B:23-5, or is a partnership, an S corporation, or a limited liability corporation. A business shall include an affiliate of the business if that business applies for a credit based upon any capital investment made by or full-time employees of an affiliate.

"Capital investment" in a qualified business facility means expenses incurred after, but before the end of the eighth year after, the effective date of P.L.2007, c.346 (C.34:1B-207 et seq.) for: a. the site preparation and construction, repair, renovation, improvement, equipping, or furnishing of a building, structure, facility or improvement to real property; and b. obtaining and installing furnishings and machinery, apparatus or equipment for the operation of a business in a building, structure, facility or improvement to real property.

"Eligible municipality" means a municipality: (1) which qualifies for State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) or which was continued to be a qualified municipality thereunder pursuant to P.L.2007, c.111; and (2) in which 30 percent or more of the value of real property was exempt from local property taxation during tax year 2006. The percentage of exempt property shall be calculated by dividing the total exempt value by the sum of the net valuation which is taxable and that which is tax exempt.

"Full-time employee" means a person employed by the business for consideration for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, or a person who is employed by a professional employer organization pursuant to an employee leasing agreement between the business and the professional employer organization, in accordance with P.L.2001, c.260 (C.34:8-67 et seq.) for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose wages are subject to withholding as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. or an employee who is a resident of another State but whose income is not subject to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. or who is a partner of a business who works for the partnership for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose distributive share of income, gain, loss, or deduction, or whose guaranteed payments, or any combination thereof, is subject to the payment of estimated taxes, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. "Full-time employee" shall not include any person who works as an independent contractor or on a consulting basis for the business.

"Mixed use project" means a project comprising both a qualified business facility and a qualified residential project.

"Partnership" means an entity classified as a partnership for federal income tax purposes.

"Professional employer organization" means an employee leasing company registered with the Department of Labor and Workforce Development pursuant to P.L.2001, c.260 (C.34:8-67 et seq.).

"Qualified business facility" means any building, complex of buildings or structural components of buildings, and all machinery and equipment located within a designated urban transit hub in an eligible municipality, used in connection with the operation of a business.

"Qualified residential project" shall have the meaning ascribed to that term under section 34 of P.L.2009, c.90 (C.34:1B-209.2).

"Residential unit" means a residential dwelling unit such as a rental apartment, a condominium or cooperative unit, a hotel room, or a dormitory room.

"Urban transit hub" means:

a. (1) property located within a 1/2-mile radius surrounding the mid point of a New Jersey Transit Corporation, Port Authority Transit Corporation or Port Authority Trans-Hudson Corporation rail station platform area, including all light rail stations, and

(2)property located within a one-mile radius of the mid point of the platform area of such a rail station if the property is in a qualified municipality under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et seq.) or in an area that is the subject of a Choice Neighborhoods Transformation Plan funded by the federal Department of Housing and Urban Development, and

(3)the site of the campus of an acute care medical facility located within a one-mile radius of the mid point of the platform area of such a rail station, and

(4)the site of a closed hospital located within a one-mile radius of the mid point of the platform area of such a rail station;

b.property located within a 1/2-mile radius surrounding the mid point of one of up to two underground light rail stations' platform areas that are most proximate to an interstate rail station;

c.property adjacent to, or connected by rail spur to, a freight rail line if the business utilizes that freight line at any rail spur located adjacent to or within a one-mile radius surrounding the entrance to the property for loading and unloading freight cars on trains;

which property shall have been specifically delineated by the authority pursuant to subsection e. of section 3 of P.L.2007, c.346 (C.34:1B-209).

A property which is partially included within the radius shall only be considered part of the urban transit hub if over 50 percent of its land area falls within the radius.

"Rail station" shall not include any rail station located at an international airport, except that any property within a 1/2-mile radius surrounding the mid point of a New Jersey Transit Corporation rail station platform area at an international airport upon which a qualified business facility is constructed or renovated commencing after the effective date of P.L.2011, c.149 (C.34:1B-242 et al.) shall be deemed an urban transit hub, excluding any property owned or controlled by the Port Authority of New York and New Jersey.

L.2007, c.346, s.2; amended 2009, c.90, s.31; 2011, c.89, s.1; 2011, c.149, s.10.



Section 34:1B-209 - Credit For Qualified Business Facilities, Conditions For Eligibility; Allowance.

34:1B-209 Credit for qualified business facilities, conditions for eligibility; allowance.

3. a. (1) A business, upon application to and approval from the authority, shall be allowed a credit of 100 percent of its capital investment, made after the effective date of P.L.2007, c.346 (C.34:1B-207 et seq.) but prior to its submission of documentation pursuant to subsection c. of this section, in a qualified business facility within an eligible municipality, pursuant to the restrictions and requirements of this section. To be eligible for any tax credits authorized under this section, a business shall demonstrate to the authority, at the time of application, that the State's financial support of the proposed capital investment in a qualified business facility will yield a net positive benefit to both the State and the eligible municipality. The value of all credits approved by the authority pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.) shall not exceed $1,750,000,000, except as may be increased by the authority as set forth in paragraph (5) of subsection a. of P.L.2009, c.90 (C.34:1B-209.3) and section 6 of P.L.2010, c.57 (C.34:1B-209.4).

(2)A business, other than a tenant eligible pursuant to paragraph (3) of this subsection, shall make or acquire capital investments totaling not less than $50,000,000 in a qualified business facility, at which the business shall employ not fewer than 250 full-time employees to be eligible for a credit under this section. A business that acquires a qualified business facility shall also be deemed to have acquired the capital investment made or acquired by the seller.

(3)A business that is a tenant in a qualified business facility, the owner of which has made or acquired capital investments in the facility totaling not less than $50,000,000, shall occupy a leased area of the qualified business facility that represents at least $17,500,000 of the capital investment in the facility at which the tenant business and up to two other tenants in the qualified business facility shall employ not fewer than 250 full-time employees in the aggregate to be eligible for a credit under this section. The amount of capital investment in a facility that a leased area represents shall be equal to that percentage of the owner's total capital investment in the facility that the percentage of net leasable area leased by the tenant is of the total net leasable area of the qualified business facility. Capital investments made by a tenant shall be deemed to be included in the calculation of the capital investment made or acquired by the owner, but only to the extent necessary to meet the owner's minimum capital investment of $50,000,000. Capital investments made by a tenant and not allocated to meet the owner's minimum capital investment threshold of $50,000,000 shall be added to the amount of capital investment represented by the tenant's leased area in the qualified business facility.

(4)A business shall not be allowed tax credits under this section if the business participates in a business employment incentive agreement, pursuant to P.L.1996, c.26 (C.34:1B-124 et seq.), relating to the same capital and employees that qualify the business for this credit, or if the business receives assistance pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.). A business that is allowed a tax credit under this section shall not be eligible for incentives authorized pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.). A business shall not qualify for a tax credit under this section, based upon its capital investment and the employment of full-time employees, if that capital investment or employment was the basis for which a grant was provided to the business pursuant to the "InvestNJ Business Grant Program Act," P.L.2008, c.112 (C.34:1B-237 et seq.).

(5)Full-time employment for an accounting or a privilege period shall be determined as the average of the monthly full-time employment for the period.

(6)The capital investment of the owner of a qualified business facility is that percentage of the capital investment made or acquired by the owner of the building that the percentage of net leasable area of the qualified business facility not leased to tenants is of the total net leasable area of the qualified business facility.

(7)A business shall be allowed a tax credit of 100 percent of its capital investment, made after the effective date of P.L.2011, c.89 but prior to its submission of documentation pursuant to subsection c. of this section, in a qualified business facility that is part of a mixed use project, provided that (a) the qualified business facility represents at least $17,500,000 of the total capital investment in the mixed use project, (b) the business employs not fewer than 250 full-time employees in the qualified business facility, and (c) the total capital investment in the mixed use project of which the qualified business facility is a part is not less than $50,000,000. The allowance of credits under this paragraph shall be subject to the restrictions and requirements, to the extent that those are not inconsistent with the provisions of this paragraph, set forth in paragraphs (1) through (6) of this subsection, including, but not limited to, the requirement that the business shall demonstrate to the authority, at the time of application, that the State's financial support of the proposed capital investment in a qualified business facility will yield a net positive benefit to both the State and the eligible municipality.

(8)In determining whether a proposed capital investment will yield a net positive benefit, the authority shall not consider the transfer of an existing job from one location in the State to another location in the State as the creation of a new job, unless (a) the business proposes to transfer existing jobs to a municipality in the State as part of a consolidation of business operations from two or more other locations that are not in the same municipality whether in-State or out-of-State, or (b) the business's chief executive officer, or equivalent officer, submits a certification to the authority indicating that the existing jobs are at risk of leaving the State and that the business's chief executive officer, or equivalent officer, has reviewed the information submitted to the authority and that the representations contained therein are accurate, and the business intends to employ not fewer than 500 full-time employees in the qualified business facility. In the event that this certification by the business's chief executive officer, or equivalent officer, is found to be willfully false, the authority may revoke any award of tax credits in their entirety, which revocation shall be in addition to any other criminal or civil penalties that the business and the officer may be subject to. When considering an application involving intra-State job transfers, the authority shall require the company to submit the following information as part of its application: a full economic analysis of all locations under consideration by the company; all lease agreements, ownership documents, or substantially similar documentation for the business's current in-State locations; and all lease agreements, ownership documents, or substantially similar documentation for the potential out-of-State location alternatives, to the extent they exist. Based on this information, and any other information deemed relevant by the authority, the authority shall independently verify and confirm, by way of making a factual finding by separate vote of the authority's board, the business's assertion that the jobs are actually at risk of leaving the State, before a business may be awarded any tax credits under this section.

b. (1) If applications under this section have been received by the authority prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), then, to the extent that there remains sufficient financial authorization for the award of a tax credit, the authority is authorized to consider those applications and to make awards of tax credits to eligible applicants, provided that the authority shall take final action on those applications no later than December 31, 2013.

(2)A business shall apply for the credit under this section prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), and shall submit its documentation for approval of its credit amount no later than April 26, 2019.

(3)If a business has submitted an application under this section and that application has not been approved for any reason, the lack of approval shall not serve to prejudice in any way the consideration of a new application as may be submitted for the qualified business facility for the provision of incentives offered pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

(4)Tax credits awarded pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.) for applications submitted to and approved by the authority prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), shall be administered by the authority in the manner established prior to that date.

(5)With respect to an application received by the authority prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.) for a qualified business facility that is located on or adjacent to the campus of an acute care medical facility, (a) the minimum number of full-time employees required for eligibility under the program may be employed by any number of tenants or other occupants of the facility, in the aggregate, and the initial satisfaction of the requirement following completion of the project shall be deemed to satisfy the employment requirements of the program in all respects, and (b) if the capital investment in the facility exceeds $100,000,000, the determination of the net positive benefit yield shall be based on the benefits generated during a period of up to 30 years following the completion of the project, as determined by the authority.

c. (1) The amount of credit allowed shall, except as otherwise provided, be equal to the capital investment made by the business, or the capital investment represented by the business's leased area, or area owned by the business as a condominium, and shall be taken over a 10-year period, at the rate of one-tenth of the total amount of the business's credit for each tax accounting or privilege period of the business, beginning with the tax period in which the business is first certified by the authority as having met the investment capital and employment qualifications, subject to any reduction or disqualification as provided by subsection d. of this section as determined by annual review by the authority. In conducting its annual review, the authority may require a business to submit any information determined by the authority to be necessary and relevant to its review.

The credit amount for any tax period ending after July 28, 2019 during which the documentation of a business's credit amount remains uncertified shall be forfeited, although credit amounts for the remainder of the years of the 10-year credit period shall remain available to it.

The credit amount that may be taken for a tax period of the business that exceeds the final liabilities of the business for the tax period may be carried forward for use by the business in the next 20 successive tax periods, and shall expire thereafter, provided that the value of all credits approved by the authority against tax liabilities pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.) in any fiscal year shall not exceed $260,000,000.

The amount of credit allowed for a tax period to a business that is a tenant in a qualified business facility shall not exceed the business's total lease payments for occupancy of the qualified business facility for the tax period.

(2)A business that is a partnership shall not be allowed a credit under this section directly, but the amount of credit of an owner of a business shall be determined by allocating to each owner of the partnership that proportion of the credit of the business that is equal to the owner of the partnership's share, whether or not distributed, of the total distributive income or gain of the partnership for its tax period ending within or at the end of the owner's tax period, or that proportion that is allocated by an agreement, if any, among the owners of the partnership that has been provided to the Director of the Division of Taxation in the Department of the Treasury by the time and accompanied by the additional information as the director may require.

(3)The amount of credit allowed may be applied against the tax liability otherwise due pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), pursuant to section 1 of P.L.1950, c.231 (C.17:32-15), or pursuant to N.J.S.17B:23-5.

d. (1) If, in any tax period, fewer than 200 full-time employees of the business at the qualified business facility are employed in new full-time positions, the amount of the credit otherwise determined pursuant to final calculation of the award of tax credits pursuant to subsection c. of this section shall be reduced by 20 percent for that tax period and each subsequent tax period until the first period for which documentation demonstrating the restoration of the 200 full-time employees employed in new full-time positions at the qualified business facility has been reviewed and approved by the authority, for which tax period and each subsequent tax period the full amount of the credit shall be allowed; provided, however, that for businesses applying before January 1, 2010, there shall be no reduction if a business relocates to an urban transit hub from another location or other locations in the same municipality. For the purposes of this paragraph, a "new full-time position" means a position created by the business at the qualified business facility that did not previously exist in this State.

(2)If, in any tax period, the business reduces the total number of full-time employees in its Statewide workforce by more than 20 percent from the number of full-time employees in its Statewide workforce in the last tax accounting or privilege period prior to the credit amount approval under subsection a. of this section, then the business shall forfeit its credit amount for that tax period and each subsequent tax period, until the first tax period for which documentation demonstrating the restoration of the business's Statewide workforce to the threshold levels required by this paragraph has been reviewed and approved by the authority, for which tax period and each subsequent tax period the full amount of the credit shall be allowed.

(3)If, in any tax period, (a) the number of full-time employees employed by the business at the qualified business facility located in an urban transit hub within an eligible municipality drops below 250, or (b) the number of full-time employees, who are not the subject of intra-State job transfers, pursuant to paragraph (8) of subsection a. of this section, employed by the business at any other business facility in the State, whether or not located in an urban transit hub within an eligible municipality, drops by more than 20 percent from the number of full-time employees in its workforce in the last tax accounting or privilege period prior to the credit amount approval under this section, then the business shall forfeit its credit amount for that tax period and each subsequent tax period, until the first tax period for which documentation demonstrating the restoration of the number of full-time employees employed by the business at the qualified business facility to 250 or an increase above the 20 percent reduction has been reviewed and approved by the authority, for which tax period and each subsequent tax period the full amount of the credit shall be allowed.

(4) (i) If the qualified business facility is sold in whole or in part during the 10-year eligibility period, the new owner shall not acquire the capital investment of the seller and the seller shall forfeit all credits for the tax period in which the sale occurs and all subsequent tax periods; provided, however, that any credits of tenants shall remain unaffected.

(ii) If a tenant subleases its tenancy in whole or in part during the 10-year eligibility period, the new tenant shall not acquire the credit of the sublessor, and the sublessor tenant shall forfeit all credits for the tax period of its sublease and all subsequent tax periods.

e. (1) The Executive Director of the New Jersey Economic Development Authority, in consultation with the Director of the Division of Taxation in the Department of the Treasury, shall adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement P.L.2007, c.346 (C.34:1B-207 et seq.), including, but not limited to: examples of and the determination of capital investment; the enumeration of eligible municipalities; specific delineation of urban transit hubs; the determination of the limits, if any, on the expense or type of furnishings that may constitute capital improvements; the promulgation of procedures and forms necessary to apply for a credit, including the enumeration of the certification procedures and allocation of tax credits for different phases of a qualified business facility or mixed use project; and provisions for credit applicants to be charged an initial application fee, and ongoing service fees, to cover the administrative costs related to the credit.

(2)Through regulation, the authority shall establish standards based on the green building manual prepared by the Commissioner of Community Affairs, pursuant to section 1 of P.L.2007, c.132 (C.52:27D-130.6), regarding the use of renewable energy, energy-efficient technology, and non-renewable resources in order to reduce environmental degradation and encourage long-term cost reduction.

L.2007, c.346, s.3; amended 2009, c.90, s.32; 2011, c.89, s.2; 2011, c.149, s.11; 2012, c.35, s.1; 2013, c.161, s.4; 2015, c.252, s.1.



Section 34:1B-209.1 - Application For Tax Credit Transfer Certificate.

34:1B-209.1 Application for tax credit transfer certificate.

33.A business may apply to the Director of the Division of Taxation in the Department of the Treasury and the executive director of the authority for a tax credit transfer certificate, covering one or more years, in lieu of the business being allowed any amount of the credit against the tax liability of the business. The tax credit transfer certificate, upon receipt thereof by the business from the director and the executive director of the authority, may be sold or assigned, in full or in part, in an amount not less than $25,000 of tax credits to any other person that may have a tax liability pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), pursuant to section 1 of P.L.1950, c.231 (C.17:32-15), or pursuant to N.J.S.17B:23-5. The certificate provided to the business shall include a statement waiving the business's right to claim that amount of the credit against the taxes that the business has elected to sell or assign. The sale or assignment of any amount of a tax credit transfer certificate allowed under this section shall not be exchanged for consideration received by the business of less than 75 percent of the transferred credit amount before considering any further discounting to present value which shall be permitted. Any amount of a tax credit transfer certificate used by a purchaser or assignee against a tax liability shall be subject to the same limitations and conditions that apply to the use of the credit by the business that originally applied for and was allowed the credit.

L.2009, c.90, s.33; amended 2013, c.161, s.5; 2014, c.63, s.1.



Section 34:1B-209.2 - Definitions.

34:1B-209.2 Definitions.

34.As used in sections 34 and 35 of P.L.2009, c.90 (C.34:1B-209.2 and C.34:1B-209.3), the terms "affiliate," "authority," "capital investment," "eligible municipality," "partnership," "residential unit," and "urban transit hub" shall have the same meanings as ascribed thereto in the "Urban Transit Hub Tax Credit Act," P.L.2007, c.346 (C.34:1B-207 et seq.), as amended by P.L.2009, c.90 (C.52:27D-489a et al.), provided that all references therein to "business" and "qualified business facility" shall be deemed to refer respectively to "developer" and "qualified residential project," as such terms are defined in this section. Provided however, for purposes of a "mixed use project" as that term is defined and used pursuant to subparagraph b. of paragraph (4) of subsection a. of section 35 of P.L.2009, c.90 (C.34:1B-209.3), "qualified business facility" means that term as defined pursuant to section 2 of P.L.2007, c.346 (C.34:1B-208). In addition, as used in sections 34 and 35 of P.L.2009, c.90 (C.34:1B-209.2 and C.34:1B-209.3):

"Developer" shall have the same meaning as "business," as such term is defined in the "Urban Transit Hub Tax Credit Act," P.L.2007, c.346 (C.34:1B-207 et seq.), as amended by P.L.2009, c.90 (C.52:27D-489a et al.).

"Qualified residential project" means any building, complex of buildings or structural components of buildings consisting predominantly of residential units, located in an urban transit hub within an eligible municipality.

L.2009, c.90, s.34; amended 2011, c.89, s.3.



Section 34:1B-209.3 - Developer Allowed Certain Tax Credits.

34:1B-209.3 Developer allowed certain tax credits.
35. a. (1) A developer, upon application to and approval from the authority, shall be allowed a credit of up to 35 percent of its capital investment, or up to 40 percent for a project located in a Garden State Growth Zone, made after the effective date of P.L.2009, c.90 (C.52:27D-489a et al.) but prior to its submission of documentation pursuant to subsection c. of this section, in a qualified residential project, pursuant to the restrictions and requirements of this section. To be eligible for any tax credits authorized under this section, a developer shall demonstrate to the authority, through a project pro forma analysis at the time of application, that the qualified residential project is likely to be realized with the provision of tax credits at the level requested, but is not likely to be accomplished by private enterprise without the tax credits. The value of all credits approved by the authority pursuant to this section for qualified residential projects may be up to $150,000,000, except as may be increased by the authority as set forth below and as set forth in paragraph (5) of this subsection; provided; however, that the combined value of all credits approved by the authority pursuant to section 3 of P.L.2007, c.346 (C.34:1B-207) and this section shall not exceed $1,750,000,000, except as may be increased by the authority as set forth in paragraph (5) of this subsection. The authority shall monitor application and allocation activity under P.L.2007, c.346 (C.34:1B-207 et seq.), and if sufficient credits are available after taking into account allocation under P.L.2007, c.346 (C.34:1B-207 et seq.) to those qualified business facilities for which applications have been filed or for which applications are reasonably anticipated, and if the executive director judges certain qualified residential projects to be meritorious, the aforementioned $150,000,000 cap may, in the discretion of the executive director, from time to time, be exceeded for allocation to qualified residential projects in amounts as the executive director deems reasonable, justified, and appropriate. In allocating all credits to qualified residential projects under this section, the executive director shall take into account, together with other factors deemed relevant by the executive director: input from the municipality in which the project is to be located; whether the project contributes to the recovery of areas affected by Hurricane Sandy; whether the project furthers specific State or municipal planning and development objectives, or both; and whether the project furthers a public purpose, such as catalyzing urban development or maximizing the value of vacant, dilapidated, outmoded, government-owned, or underutilized property, or both.

(2)A developer shall make or acquire capital investments totaling not less than $50,000,000 in a qualified residential project to be eligible for a credit under this section. A developer that acquires a qualified residential project shall also be deemed to have acquired the capital investment made or acquired by the seller.

(3)The capital investment requirement may be met by the developer or by one or more of its affiliates.

(4)A developer of a mixed use project shall be allowed a credit pursuant to subparagraph (a) or (b) of this paragraph, but not both.

(a)A developer shall be allowed a credit in accordance with this section for a qualified residential project that includes a mixed use project.

(b)A developer shall be allowed a credit of up to 35 percent of its capital investment, or up to 40 percent for a project located in a Garden State Growth Zone, made after the effective date of P.L.2011, c.89, but prior to its submission of documentation pursuant to subsection c. of this section, in a qualified residential project that is part of a mixed use project, provided that:

(i) the capital investment in the qualified residential project represents at least $17,500,000 of the total capital investment in the mixed use project; and

(ii) the total capital investment in the mixed use project of which the qualified residential project is a part is not less than $50,000,000.

The allowance of credits under this paragraph shall be subject to the restrictions and requirements, to the extent that those are not inconsistent with the provisions of this paragraph, set forth in paragraphs (1) through (3) of this subsection, including, but not limited to, the requirement prescribed in paragraph (1) of this subsection that the developer shall demonstrate to the authority, through a project pro forma analysis at the time of application, that the qualified residential project is likely to be realized with the provision of tax credits at the level requested but is not likely to be accomplished by private enterprise without the tax credits.

As used in this subparagraph:

"Mixed use project" means a project comprising both a qualified residential project and a qualified business facility.

(5)The authority may approve and allocate credits for qualified residential projects in a value sufficient to meet the requirements of all applications that were received by the authority between October 24, 2012 and December 21, 2012, without regard to the terms of any competitive solicitation, except for the $33,000,000 per project cap, and without need for reapplication by any applicant. The authority shall take final action on those applications prior to the 120th day after the date of enactment of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

b. (1) A developer shall apply for the credit under this section on or prior to December 21, 2012 but may thereafter supplement an application as may be requested by the authority. A developer shall submit its documentation for approval of its credit amount no later than April 26, 2019.

(2)If a developer has submitted an application under this section and the application has not been approved for any reason, the lack of approval shall not serve to prejudice in any way the consideration of a new application as may be submitted for the project for the provision of incentives offered pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

c.The credit shall be administered in accordance with the provisions of subsections c. and e. of section 3 of P.L.2007, c.346 (C.34:1B-209), as amended by section 32 of P.L.2009, c.90, and section 33 of P.L.2009, c.90 (C.34:1B-209.1), except that:

(1)all references therein to "business" and "qualified business facility" shall be deemed to refer respectively to "developer" and "qualified residential project," as those terms are defined in section 34 of P.L.2009, c.90 (C.34:1B-209.2); and

(2)all references therein to credits claimed by tenants and to reductions or disqualifications in credits as determined by annual review of the authority shall be disregarded.

For purposes of a "mixed use project" as that term is used and defined pursuant to subparagraph (b) of paragraph (4) of subsection a. of this section, "qualified business facility" means that term as defined pursuant to section 2 of P.L.2007, c.346 (C.34:1B-208).

L.2009, c.90, s.35; amended 2011, c.89, s.4; 2012, c.35, s.2; 2013, c.161, s.6; 2015, c.252, s.2.



Section 34:1B-209.4 - Credit To Business For Wind Energy Facility; Eligibility.

34:1B-209.4 Credit to business for wind energy facility; eligibility.

6. a. (1) A business, upon application to and approval from the authority, shall be allowed a credit of 100 percent of its capital investment, made after the effective date of P.L.2010, c.57 (C.48:3-87.1 et al.) but prior to its submission of documentation pursuant to subsection c. of this section, in a qualified wind energy facility located within an eligible wind energy zone, pursuant to the restrictions and requirements of this section. To be eligible for any tax credits authorized under this section, a business shall demonstrate to the authority, at the time of application, that the State's financial support of the proposed capital investment in a qualified wind energy facility will yield a net positive benefit to the State. The value of all credits approved by the authority pursuant to this section may be up to $100,000,000, except as may be increased by the authority if the chief executive officer judges certain qualified offshore wind projects to be meritorious. Credits provided pursuant to this section shall not be applicable to the cap on the credits provided in section 3 of P.L.2007, c.346 (C.34:1B-209).

(2) (a) A business, other than a tenant eligible pursuant to subparagraph (b) of this paragraph, shall make or acquire capital investments totaling not less than $50,000,000 in a qualified wind energy facility, at which the business, including tenants at the qualified wind energy facility, shall employ at least 300 new, full-time employees, to be eligible for a credit under this section. A business that acquires a qualified wind energy facility after the effective date of P.L.2010, c.57 (C.48:3-87.1 et al.) shall also be deemed to have acquired the capital investment made or acquired by the seller.

(b)A business that is a tenant in the qualified wind energy facility, the owner of which has made or acquired capital investments in the facility totaling more than $50,000,000, shall occupy a leased area of the qualified wind energy facility that represents at least $17,500,000 of the capital investment in the qualified wind energy facility at which at least 300 new, full-time employees in the aggregate are employed, to be eligible for a credit under this section. The amount of capital investment in a facility that a leased area represents shall be equal to that percentage of the owner's total capital investment in the facility that the percentage of net leasable area leased by the tenant is of the total net leasable area of the qualified business facility. Capital investments made by a tenant shall be deemed to be included in the calculation of the capital investment made or acquired by the owner, but only to the extent necessary to meet the owner's minimum capital investment of $50,000,000. Capital investments made by a tenant and not allocated to meet the owner's minimum capital investment threshold of $50,000,000 shall be added to the amount of capital investment represented by the tenant's leased area in the qualified wind energy facility.

(c)The calculation of the number of new, full-time employees required pursuant to subparagraphs (a) and (b) of this paragraph may include the number of new, full-time positions resulting from an equipment supply coordination agreement with equipment manufacturers, suppliers, installers and operators associated with the supply chain required to support the qualified wind energy facility.

For the purposes of this paragraph, "full time employee" shall not include an employee who is a resident of another state and whose income is not subject to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., unless that state has entered into a reciprocity agreement with the State of New Jersey, provided that any employee whose work is provided pursuant to a collective bargaining agreement with the port district in the wind energy zone may be included.

(3)A business shall not be allowed a tax credit pursuant to this section if the business participates in a business employment incentive grant relating to the same capital and employees that qualify the business for this credit, or if the business receives assistance pursuant to the "Business Retention and Relocation Assistance Act," P.L.1996, c.25 (C.34:1B-112 et seq.). A business that is allowed a tax credit under this section shall not be eligible for incentives authorized pursuant to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.).

(4)Full-time employment for an accounting or privilege period shall be determined as the average of the monthly full-time employment for the period.

b.A business shall apply for the credit by August 1, 2016, and a business shall submit its documentation for approval of its credit amount by August 1, 2019.

c.The credit allowed pursuant to this section shall be administered in accordance with the provisions of subsection c. of section 3 of P.L.2007, c.346 (C.34:1B-209) and section 33 of P.L.2009, c.90 (C.34:1B-209.1), except that all references therein to "qualified business facility" shall be deemed to refer to "qualified wind energy facility," as that term is defined in subsection f. of this section.

d.The amount of the credit allowed pursuant to this section shall, except as otherwise provided, be equal to the capital investment made by the business, or the capital investment represented by the business' leased area, and shall be taken over a 10-year period, at the rate of one-tenth of the total amount of the business' credit for each tax accounting or privilege period of the business, beginning with the tax period in which the business is first approved by the authority as having met the investment capital and employment qualifications, subject to any disqualification as determined by annual review by the authority. In conducting its annual review, the authority may require a business to submit any information determined by the authority to be necessary and relevant to its review. The credit amount for any tax period ending after the date eight years after the effective date of P.L.2007, c.346 (C.34:1B-207 et seq.) during which the documentation of a business' credit amount remains unapproved shall be forfeited, although credit amounts for the remainder of the years of the 10-year credit period shall remain available. The amount of the credit allowed for a tax period to a business that is a tenant in a qualified wind energy facility shall not exceed the business' total lease payments for occupancy of the qualified wind energy facility for the tax period.

e.The authority shall adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement this section, including but not limited to: examples of and the determination of capital investment; nature of businesses and employment positions constituting and participating in an equipment supply coordination agreement; determination of the types of businesses that may be eligible and expenses that may constitute capital improvements; promulgation of procedures and forms necessary to apply for a credit; and provisions for applicants to be charged an initial application fee, and ongoing service fees, to cover the administrative costs related to the credit.

The rules established by the authority pursuant to this subsection shall be effective immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 12 months and may, thereafter, be amended, adopted or readopted in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

f.As used in this section: the terms "authority," "business," and "capital investment" shall have the same meanings as defined in section 2 of the "Urban Transit Hub Tax Credit Act," P.L.2007, c.346 (C.34:1B-208), except that all references therein to "qualified business facility" shall be deemed to refer to "qualified wind energy facility" as defined in this subsection.

In addition, as used in this section:

"Equipment supply coordination agreement" means an agreement between a business and equipment manufacturer, supplier, installer, and operator that supports a qualified offshore wind project, or other wind energy project as determined by the authority, and that indicates the number of new, full-time jobs to be created by the agreement participants towards the employment requirement as set forth in paragraph (2) of subsection a. of this section.

"Qualified offshore wind project" means the same as the term is defined in section 3 of P.L.1999, c.23 (C.48:3-51).

"Qualified wind energy facility" means any building, complex of buildings, or structural components of buildings, including water access infrastructure, and all machinery and equipment used in the manufacturing, assembly, development or administration of component parts that support the development and operation of a qualified offshore wind project, or other wind energy project as determined by the authority, and that are located in a wind energy zone.

"Wind energy zone" means property located in the South Jersey Port District established pursuant to "The South Jersey Port Corporation Act," P.L.1968, c.60 (C.12:11A-1 et seq.).

L.2010, c.57, s.6; amended 2012, c.35, s.3; 2013, c.161, s.25.



Section 34:1B-210 - Findings, Declarations Relative To Abolishing The New Jersey Commerce Commission.

34:1B-210 Findings, declarations relative to abolishing the New Jersey Commerce Commission.

1.The Legislature finds and declares that:

a.It is the policy of the State of New Jersey to stimulate economic growth and development by efforts that are efficient and coordinated across all sectors, departments, and agencies.

b.The State's efforts to deliver effective economic growth and development assistance and improve the New Jersey economy currently flow through a number of different programs, enacted and amended incrementally over time, which are administered by a number of different entities.

c.Greater coordination of the State's economic development efforts will achieve benefits, including short- and long-term budget savings during this period of unprecedented fiscal challenges facing the State, as well as enhancements to the effectiveness of the State's economic growth and development efforts.

d.By consolidating the New Jersey Commerce Commission and transferring its primary functions to the Division of Business Assistance, Marketing, and International Trade in the New Jersey Economic Development Authority, the coordination of these related but distinct functions will be advanced.

e.Such consolidation will enhance the work of the Division of Business Assistance, Marketing, and International Trade, which markets New Jersey and the opportunities in this State to the business community of the nation and the world, and the New Jersey Economic Development Authority, which provides financing on specific business projects, by improving cooperation and coordination among the agencies charged with these separate functions.

f.Further, the State's economic development activities will be improved by consolidating the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises into the New Jersey Economic Development Authority, which can deliver the financial and other assistance needed for such businesses and enterprises, and by consolidating other economic development entities.

g.State efforts to classify businesses that are small or minority- or women-owned to participate in State purchasing and procurement processes also will be more effective if the registration and certification programs of the New Jersey Commerce Commission are placed directly within the Department of the Treasury, which serves as the procurement agency of the State.

L.2008, c.27, s.1.



Section 34:1B-211 - Definitions Relative To C.34:1b-210 et Seq.

34:1B-211 Definitions relative to C.34:1B-210 et seq.

2.For purposes of sections 1 through 26 of P.L.2008, c.27 (C.34:1B-210 et seq.), the following terms shall have the meaning indicated:

"Authority" means the New Jersey Economic Development Authority established by P.L.1974, c.80 (C.34:1B-1 et seq.).

"Authority board" means the board of directors of the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.).

"Director" means the Director of the Division of Business Assistance, Marketing, and International Trade.

"Division" means the Division of Business Assistance, Marketing, and International Trade established by this act.

L.2008, c.27, s.2.



Section 34:1B-212 - New Jersey Commerce Commission Abolished.

34:1B-212 New Jersey Commerce Commission abolished.

3. a. The New Jersey Commerce Commission created by P.L.1998, c.44 (C.52:27C-61 et al.) as a body corporate and politic and allocated in, but not of, the Department of the Treasury, is abolished and all of its functions, powers, and duties, except as otherwise provided in this act, are continued and transferred to the Division of Business Assistance, Marketing, and International Trade in the New Jersey Economic Development Authority.

b.The functions, powers, and duties of the New Jersey Commerce Commission not specifically allocated under this act are continued and are transferred to the New Jersey Economic Development Authority, to be allocated within the authority as determined by the authority board.

c.Except as otherwise provided in this act, whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the New Jersey Commerce Commission, Board of Directors of the New Jersey Commerce Commission, the Commerce, Economic Growth and Tourism Commission, the Commerce and Economic Growth Commission, the Department of Commerce and Economic Development, the Commissioner of the Department of Commerce and Economic Development, or the Chief Executive Officer and Secretary of the Commerce and Economic Growth Commission, the same shall mean and refer to the division.

L.2008, c.27, s.3.



Section 34:1B-213 - Disposition Of Executive Director, Employees Of New Jersey Commerce Commission.

34:1B-213 Disposition of Executive Director, employees of New Jersey Commerce Commission.

4.With respect to the Executive Director and employees of the New Jersey Commerce Commission:

a.Notwithstanding the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), the office and term of the Executive Director of the New Jersey Commerce Commission, established by section 31 of P.L.2007, c.253 (C.52:27C-71.1), shall terminate not later than ninety days following the effective date of this act.

b.Employees of the New Jersey Commerce Commission who are employed by the Commission on the date of enactment of P.L.2008, c.27 (C.34:1B-210 et al.) are continued and transferred to the division, except for: (1) employees assigned to perform the work of the Urban Enterprise Zone Authority who may be transferred to the Department of the Treasury; or (2) employees who are transferred as otherwise specified in this act. Such transfers shall be consistent with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.). Nothing contained in this act shall be construed to alter the representation status, bargaining rights and bargained-for terms and conditions of employment, or lack thereof, of any New Jersey Commerce Commission employee in office or employment on the effective date of this act, nor shall the establishment of the division and its placement in the authority alter such conditions for employees of the authority in office or employment on that effective date, except as specifically provided herein.

L.2008, c.27, s.4.



Section 34:1B-214 - Regulations Continued.

34:1B-214 Regulations continued.

5.Except as otherwise provided in this act, regulations of the New Jersey Commerce Commission shall continue in effect until amended or repealed pursuant to law.

L.2008, c.27, s.5.



Section 34:1B-215 - Division Of Business Assistance, Marketing, And International Trade Established.

34:1B-215 Division of Business Assistance, Marketing, and International Trade established.

6. a. In order to improve efficiency, achieve savings, and enhance the productivity of the State's interaction with the private sector, there is hereby established in the New Jersey Economic Development Authority the Division of Business Assistance, Marketing, and International Trade. To preserve the independence of the financing functions of the authority, notwithstanding this allocation, the division shall maintain a budget separate from the authority which shall be funded through annual appropriation by the Legislature from the General Fund.

b.The division shall be under the supervision of a director, appointed by the Governor, who shall be employed by and report to the Executive Director of the New Jersey Economic Development Authority. The director shall be a person qualified by training and experience to direct the work of the division.

c.The functions, powers, and duties of the board of directors of the New Jersey Commerce Commission are continued and are transferred to the authority board except as otherwise provided in this act.

L.2008, c.27, s.6.



Section 34:1B-216 - Transfer Of Functions, Powers, Duties Of Executive Director.

34:1B-216 Transfer of functions, powers, duties of Executive Director.

7. a. The functions, powers, and duties of the Executive Director of the New Jersey Commerce Commission, established pursuant to section 31 of P.L.2007, c.253 (C.52:27C-71.1), except as otherwise provided, are continued and transferred to the Director of the Division of Business Assistance, Marketing, and International Trade.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Executive Director of the New Jersey Commerce Commission, the same shall mean and refer to the director of the division.

L.2008, c.27, s.7.



Section 34:1B-217 - Transfer Of Functions, Powers, Duties Of Office Of Marketing And Communications.

34:1B-217 Transfer of functions, powers, duties of Office of Marketing and Communications.

8. a. The functions, powers, and duties of the Office of Marketing and Communications in the New Jersey Commerce Commission are continued and are transferred to the Division of Business Assistance, Marketing, and International Trade.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Office of Marketing and Communications in the New Jersey Commerce Commission, the same shall mean and refer to the division.

L.2008, c.27, s.8.



Section 34:1B-218 - Transfer Of Functions, Powers, Duties Of Office Of Business Advocacy.

34:1B-218 Transfer of functions, powers, duties of Office of Business Advocacy.

9. a. The functions, powers, and duties of the Office of Business Advocacy in the New Jersey Commerce Commission are continued and are transferred to the Division of Business Assistance, Marketing, and International Trade.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Office of Business Advocacy in the New Jersey Commerce Commission, the same shall mean and refer to the division.

L.2008, c.27, s.9.



Section 34:1B-219 - Transfer Of Certain Functions, Powers, Duties Of New Jersey Commerce Commission.

34:1B-219 Transfer of certain functions, powers, duties of New Jersey Commerce Commission.

10. a. The functions, powers, and duties of the New Jersey Commerce Commission regarding those business retention and relocation assistance programs that include the Business Retention and Relocation Act Grant Program established by section 3 of P.L.1996, c.25 (C.34:1B-114), the Business Retention and Relocation Act Tax Credit Certificate Transfer Program established by section 17 of P.L.2004, c.65 (C.34:1B-120.2), the Sales Tax Exemption Program established by sections 19 through 22 of P.L.2004, c.65 (C.34:1B-185 through 34:1B-188), and the Urban Enterprise Zone Energy Sales Tax Exemption Program established by section 23 of P.L.2004, c.65 (C.52:27H-87.1), except as otherwise provided, are continued and transferred to the New Jersey Economic Development Authority to be administered within that authority as the Authority Board so determines.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Business Retention and Relocation Act Grant Program, Business Retention and Relocation Act Tax Credit Certificate Transfer Program, Sales Tax Exemption Program or Urban Enterprise Zone Energy Sales Tax Exemption Program in the New Jersey Commerce Commission, the same shall mean and refer to the authority.

L.2008, c.27, s.10.



Section 34:1B-220 - Transfer Of Energy Sales Tax Exemption Program For Certain Counties.

34:1B-220 Transfer of Energy Sales Tax Exemption Program for certain counties.

11. a. The functions, powers, and duties of the New Jersey Commerce Commission for the Energy Sales Tax Exemption Program for Certain Counties, established by subsection c. of section 1 of P.L.2005, c.374 (C.52:27H-87.1) as amended, except as otherwise provided, are continued and are transferred to the New Jersey Economic Development Authority to be administered within that authority as the authority board so determines.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Energy Sales Tax Exemption Program for Certain Counties in the New Jersey Commerce Commission, the same shall mean and refer to the authority.

L.2008, c.27, s.11.



Section 34:1B-221 - Transfer Of Brownfields Reimbursement Program.

34:1B-221 Transfer of Brownfields Reimbursement Program.

12. a. The functions, powers, and duties of the New Jersey Commerce Commission for the Brownfields Reimbursement Program, established by sections 34 through 39 of P.L.1997, c.278 (C.58:10B-26 through 58:10B-31), except as otherwise provided, are continued and are transferred to the New Jersey Economic Development Authority to be administered within that authority as the authority board so determines. The authority shall, after consultation with the Director of the Division of Taxation in the Department of the Treasury, adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to govern the proper conduct and operation of the program.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Brownfields Reimbursement Program in the New Jersey Commerce Commission, the same shall mean and refer to the authority.

L.2008, c.27, s.12.



Section 34:1B-222 - Transfer Of Municipal Landfill Closure And Remediation Reimbursement Program.

34:1B-222 Transfer of Municipal Landfill Closure and Remediation Reimbursement Program.

13. a. The functions, powers, and duties of the New Jersey Commerce Commission for the Municipal Landfill Closure and Remediation Reimbursement Program established by P.L.1996, c.124 (C.13:1E-116.1 through 13:1E-116.7), except as otherwise provided, are continued and are transferred to the New Jersey Economic Development Authority to be administered within that authority as the authority board so determines. The authority shall, after consultation with the Director of the Division of Taxation in the Department of the Treasury, adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to govern the proper conduct and operation of the program.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Municipal Landfill Closure and Remediation Reimbursement Program in the New Jersey Commerce Commission, the same shall mean and refer to the authority.

L.2008, c.27, s.13.



Section 34:1B-223 - Transfer Of New Jersey Economic Development Site Program.

34:1B-223 Transfer of New Jersey Economic Development Site Program.

14. a. The functions, powers, and duties of the New Jersey Commerce Commission for the New Jersey Economic Development Site Program, established by P.L.1996, c.70, P.L.1997, c.97 (C.34:1B-140 through 34:1B-143), and section 31 of P.L.1998, c.44 (C.52:27C-91), except as otherwise provided, are continued and are transferred to the Division of Business Assistance, Marketing, and International Trade.

b.Whenever, in any law, rule, regulation, order, contract, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the New Jersey Economic Development Site Program in the New Jersey Commerce Commission, the same shall mean and refer to the division.

L.2008, c.27, s.14.



Section 34:1B-224 - Transfer Of Urban Transit Hub Tax Credit Program.

34:1B-224 Transfer of Urban Transit Hub Tax Credit Program.

15. a. The functions, powers, and duties of the New Jersey Commerce Commission relating to the Urban Transit Hub Tax Credit Program established by P.L.2007, c.346 (C.34:1B-207 through 34:1B-209), except as otherwise provided, are continued and are transferred to the New Jersey Economic Development Authority to be administered within that authority as the authority board so determines.

b.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Urban Transit Hub Tax Credit Program in the New Jersey Commerce Commission, the same shall mean and refer to the authority.

L.2008, c.27, s.15.



Section 34:1B-225 - Transfer Of New Jersey Urban Enterprise Zone Authority, Office Of Urban Enterprise Zone Authority.

34:1B-225 Transfer of New Jersey Urban Enterprise Zone Authority, Office of Urban Enterprise Zone Authority.

16. a. The New Jersey Urban Enterprise Zone Authority in the New Jersey Commerce Commission, transferred to the Department of the Treasury pursuant to subsection a. of section 28 of P.L.1998, c.44 (C.52:27C-88), and the Office of Urban Enterprise Zone Authority in the New Jersey Commerce Commission which provides services necessary and incidental to the New Jersey Urban Enterprise Zone Authority pursuant to subsection d. of section 28 of P.L.1998, c.44 (C.52:27C-88), together with their respective functions, powers, and duties, are continued and are transferred to the Department of Community Affairs, provided however, that the authority shall be in, but not of, that department.

b.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the New Jersey Urban Enterprise Zone Authority or the Office of Urban Enterprise Zone Authority in the Department of the Treasury or the New Jersey Commerce Commission, the same shall mean and refer to the Department of Community Affairs.

L.2008, c.27, s.16.



Section 34:1B-226 - Transfer Of Division Of International Trade And Protocol.

34:1B-226 Transfer of Division of International Trade and Protocol.

17. a. The functions, powers, and duties of the New Jersey Commerce Commission relating to the international trade functions of the Division of International Trade, established by section 23 of P.L.1981, c.122 (C.52:27H-22), and supplemented by sections 1 and 2 of P.L.1985, c.160 (C.52:27H-22.1 and 52:27H-22.2), sections 1 through 3 of P.L.1987, c.303 (C.52:27H-22.2a through 52:27H-22.2c), sections 1 through 3 of P.L.1987, c.334 (C.52:27H-22.4 through 52:27H-22.6), and sections 1 through 8 of P.L.1995, c.275 (C.52:27H-22.7 through 52:27H-22.14), and most recently known as the Office of International Trade and Protocol, except as otherwise provided, are continued and are transferred to the Division of Business Assistance, Marketing, and International Trade. The office and term of the Director of the Division of International Trade shall terminate upon the effective date of this act.

b.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Division of International Trade or the Office of International Trade and Protocol in the New Jersey Commerce Commission, the same shall mean and refer to the division.

L.2008, c.27, s.17.



Section 34:1B-227 - Transfer Of Division Of Development For Small Businesses And Women's And Minority Businesses.

34:1B-227 Transfer of Division of Development for Small Businesses and Women's and Minority Businesses.

18. a. The functions, powers, and duties of the Division of Development for Small Businesses and Women's and Minority Businesses, presently known as the Office of Business Services in the New Jersey Commerce Commission, created by section 3 of P.L.1987, c.55 (C.52:27H-21.9), except as otherwise provided, are continued and are transferred to the Department of the Treasury to be administered within that department as the Treasurer so determines. The office and term of the director of the Division of Development for Small Businesses and Women's and Minority Businesses, established by law, shall terminate upon the effective date of this act. Any employees of the Commission who are assigned to perform the work of the Office of Business Services may be transferred to the Department of the Treasury subject to the protections set forth in subsection b. of section 4 of this act.

b.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Division of Development for Small Businesses and Women's and Minority Businesses, more recently known as the Office of Business Services, or the Director of that office, in the New Jersey Commerce Commission, the same shall mean and refer to the State Treasurer.

L.2008, c.27, s.18.



Section 34:1B-228 - Transfer Of Authority To Appoint Certain Executive Directors.

34:1B-228 Transfer of authority to appoint certain executive directors.

19. a. The functions, powers, and duties of the New Jersey Commerce Commission to appoint executive directors of the New Jersey Economic Development Authority, established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), and the New Jersey Commission on Science and Technology, established pursuant to P.L.1985, c.102 (C.52:9X-1 et seq.) are continued and are transferred to the Governor. Each such executive director shall be employed by and report to the board of the respective agency and shall receive such compensation as shall be fixed by the board of the respective agency.

b.The functions, powers, and duties of the New Jersey Commerce Commission to serve as a member of the board of agencies and to provide administrative assistance to agencies are transferred to the Division of Business Assistance, Marketing, and International Trade unless otherwise provided by this act.

c.Notwithstanding the provisions of any law, rule, regulation, or order to the contrary, the functions, powers, and duties of the New Jersey Commerce Commission and the executive director of the New Jersey Commerce Commission are transferred to the New Jersey Economic Development Authority and the Executive Director of the New Jersey Economic Development Authority, respectively, with regard to the following statutorily established boards, councils, commissions, authorities, and other organizations:

(1)State Employment and Training Commission, established pursuant to section 5 of P.L.1989, c.293 (C.34:15C-2);

(2)State Council for Adult Literacy Education Services, established pursuant to section 2 of P.L.1999, c.107 (C.34:15C-18);

(3)Council on Armed Forces and Veterans' Affairs, established pursuant to P.L.1983, c.61 (C.52:27H-45 et seq.) and transferred to and established in the Department of Military and Veterans' Affairs, pursuant to section 2 of P.L.1992, c.86 (C.38A:3-16);

(4)The Foundation for Technology Advancement, authorized to be established pursuant to section 1 of P.L.2005, c.373 (C.52:27C-96);

(5)The Main Street New Jersey Advisory Board, established pursuant to section 5 of P.L.2001, c.238 (C.52:27D-456);

(6)The Brownfields Redevelopment Task Force, established pursuant to section 5 of P.L.1997, c.278 (C.58:10B-23);

(7) The Fort Monmouth Economic Revitalization Planning Authority, established pursuant to section 4 of P.L.2006, c.16 (C.52:27I-4);

(8)The South Jersey Transportation Authority, established pursuant to section 4 of P.L.1991, c.252 (C.27:25A-4);

(9)The Aquaculture Advisory Council, established pursuant to section 5 of P.L.1997, c.236 (C.4:27-5);

(10) The Clean Air Council, established pursuant to section 3 of P.L.1967, c.106 (C.26:2C-3.2);

(11) The Community Financial Services Advisory Board, established pursuant to section 3 of P.L.1991, c.294 (C.17:16Q-3); and

(12) The New Jersey Redevelopment Authority, established pursuant to section 4 of P.L.1996, c.62 (C.55:19-23).

d.Notwithstanding the provisions of any law, rule, regulation, or order to the contrary, the functions, powers, and duties of the New Jersey Commerce Commission and the executive director of the New Jersey Commerce Commission, except as otherwise provided in this act, are transferred to the Division and the Director of the Division, respectively, with regard to any council, commission, committee, task force, or other organization established by executive order.

L.2008, c.27, s.19.



Section 34:1B-229 - Transfer Of Tourism-related Functions To Department Of State.

34:1B-229 Transfer of tourism-related functions to Department of State.

20. a. The functions, powers, and duties of the New Jersey Commerce Commission, pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.), with respect to a tourism improvement and development authority, established pursuant to section 18 of P.L.1992, c.165 (C.40:54D-18), are continued and are transferred to the Department of State, to be administered within that department as the Secretary so determines. Any employees of the New Jersey Commerce Commission who are assigned to perform the work of the Tourism Improvement and Development Authority may be transferred to the Department of State subject to the protections set forth in subsection b. of section 4 of this act.

b.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the New Jersey Commerce Commission, the Department of Commerce and Economic Development, or the Commissioner of the Department of Commerce and Economic Development, with respect to a tourism improvement and development authority, the same shall mean and refer to the New Jersey Department of State.

L.2008, c.27, s.20.



Section 34:1B-232 - Export Finance Company Advisory Council Abolished.

34:1B-232 Export Finance Company Advisory Council abolished.

23. a. The Export Finance Company Advisory Council, established pursuant to section 7 of P.L.1995, c.209 (C.34:1B-99) in, but not of, the Department of the Treasury, is abolished and all of its functions, powers, and duties are continued and transferred to the Division of Business Assistance, Marketing, and International Trade.

b.Except as otherwise provided in this act, whenever in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Export Finance Company Advisory Council in, but not of, the Department of the Treasury, the same shall mean and refer to the division.

L.2008, c.27, s.23.



Section 34:1B-233 - Transfer Of Motion Picture And Television Development Commission.

34:1B-233 Transfer of Motion Picture and Television Development Commission.

24. a. The Motion Picture and Television Development Commission, established pursuant to section 3 of P.L.1977, c.44 (C.34:1B-24), is transferred in, but not of, the Division of Business Assistance, Marketing, and International Trade in the New Jersey Economic Development Authority, but notwithstanding this transfer, the Motion Picture and Television Development Commission shall be independent of any supervision and control by the authority or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Motion Picture and Television Development Commission, the same shall mean and refer to the Motion Picture and Television Development Commission in, but not of, the division.

c.The Division of Business Assistance, Marketing, and International Trade shall provide staff services necessary to support the functions of the Motion Picture and Television Development Commission.

L.2008, c.27, s.24.



Section 34:1B-234 - New Jersey Development Authority For Small Businesses, Minorities And Women's Enterprises Abolished.

34:1B-234 New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises abolished.

25. a. The New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises created by section 3 of P.L.1985, c.386 (C.34:1B-49), in but not of the Department of the Treasury, is abolished and all of its functions, powers, and duties are continued and transferred to the New Jersey Economic Development Authority to be allocated within the New Jersey Economic Development Authority as determined by the authority board.

b.Except as otherwise provided in this act, whenever in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises, the same shall mean and refer to the New Jersey Economic Development Authority.

L.2008, c.27, s.25.



Section 34:1B-236 - Authorization, Procedure For Transfers.

34:1B-236 Authorization, procedure for transfers.

30.All transfers directed by this act shall take place in accordance with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), except as provided in this act.

L.2008, c.27, s.30.



Section 34:1B-237 - Short Title.

34:1B-237 Short title.

1.This act shall be known and may be cited as the "InvestNJ Business Grant Program Act."

L.2008, c.112, s.1.



Section 34:1B-238 - Definitions Relative To The "Investnj Business Grant Program Act."

34:1B-238 Definitions relative to the "InvestNJ Business Grant Program Act."

2.As used in this act:

"Authority" means the New Jersey Economic Development Authority established by section 4 of P.L.1974, c.80 (C.34:1B-4).

"Business" means any entity including, but not limited to a corporation, an S corporation, limited liability corporation, partnership, limited liability partnership, and sole proprietorship, and shall include all entities related by common ownership or control.

"Capital investment" means expenses of at least $5,000 incurred for the direct use and operation of a business for (1) the site preparation and construction, renovation, improvement, equipping of, or obtaining and installing fixtures and machinery, apparatus or equipment in, a newly constructed, renovated or improved building, structure, facility, or improvement to real property; and (2) obtaining and installing fixtures and machinery, apparatus or equipment in a building, structure, or facility. Provided however, that "capital investment" shall not include soft costs such as financing and design, furniture or decorative items such as artwork or plants, or office equipment if the office equipment is property with a recovery period of less than five years. The recovery period of any property, for purposes of this section, shall be determined as of the date such property is first placed in service or use in this State by the business, determined in accordance with section 168 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.168). "Capital investment" shall also include remediation of a business facility site, but only to the extent the remediation has not received financial assistance from another federal, State or local government funding source.

"Chief Executive Officer" means the Chief Executive Officer of the New Jersey Economic Development Authority.

"Eligible position" means a full-time position filled by an individual whose wages are subject to withholding as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. An eligible position shall include only a position for which a business provides employee health benefits under a group health plan as defined under section 14 of P.L.1997, c.146 (C.17B:27-54), a health benefits plan as defined under section 1 of P.L.1992, c.162 (C.17B:27A-17), or a policy or contract of health insurance covering more than one person issued pursuant to Article 2 of chapter 27 of Title 17B of the New Jersey Statutes. An eligible position shall not include an independent contractor or a consultant.

L.2008, c.112, s.2.



Section 34:1B-239 - Invest In New Jersey Business Grant Program.

34:1B-239 Invest in New Jersey Business Grant Program.

3. a. There is established the Invest in New Jersey Business Grant Program to be administered by the New Jersey Economic Development Authority. The program shall include an investment grant component to provide an incentive to businesses, during the current national economic crisis, to encourage capital investments by the award of grants of up to 7 percent of the qualifying capital investment made by a business in New Jersey during a limited period.

b.The Chief Executive Officer shall approve the issuance of a grant to a business that:

(1)has operated continuously for at least two years prior to filing an application for a grant;

(2)employs at least 5 full-time employees; and

(3)makes a capital investment in New Jersey after the effective date of P.L.2008, c.112 (C.34:1B-237 et seq.) but prior to January 1, 2011.

c.A business seeking to participate in the investment grant component shall submit an application in such form as required by the Chief Executive Officer. Such application shall include such information as the officer shall determine is necessary to administer the grant program. All applications shall be submitted prior to January 1, 2011.

d.The Chief Executive Officer shall review and may approve an application for the grant program. The Chief Executive Officer shall issue payment of the grant amount pursuant to a series of scheduled payments as the Chief Executive Officer may determine and subject to the submission of proof by an approved applicant of the expenditures contributing to the capital investment. A grantee that fails to comply with a grant agreement that shall be made as a condition of a grant award shall repay any grant amount received and, if so determined by the Chief Executive Officer, shall pay a penalty not in excess of ten percent of the grant amount.

e.The value of the grant shall be 7 percent of the capital investment provided that no grantee shall receive more than $1,000,000 pursuant to this section. Provided further, that the sum of grants awarded pursuant to this section shall not exceed $70,000,000 of which not more than $20,000,000 shall be allocated for capital investment grants described under paragraph (2) of "capital investment" as defined in section 2 of this act.

f.For the purpose of determining eligibility for a grant pursuant to this section, the authority shall exclude any expenses incurred at a site for which the business is receiving a business employment incentive grant pursuant to the provisions of P.L.1996, c.26 (C.34:1B-124 et al.), a business retention and relocation assistance grant pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.) or an urban transit hub tax credit pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.), and shall exclude any expenses covered by a retail sales purchase exemption pursuant to section 20 of P.L.1983, c.303 (C.52:27H-79), section 25 of P.L.1980, c.105 (C.54:32B-8.13), section 26 of P.L.1980, c.105 (C.54:32B-8.14), section 28 of P.L.1980, c.105 (C.54:32B-8.16), section 41 of P.L.1980, c.105 (C.54:32B-8.29), section 45 of P.L.1980, c.105 (C.54:32B-8.33), or section 1 of P.L.1981, c.546 (C.54:32B-8.36).

L.2008, c.112, s.3.



Section 34:1B-240 - Employment Grant Component For Eligible Businesses.

34:1B-240 Employment grant component for eligible businesses.

4. a. There is also established under the Invest in New Jersey Business Grant Program to be administered by the New Jersey Economic Development Authority, an employment grant component to provide an incentive to businesses, during the current national economic crisis, to create full-time jobs that are retained for at least one year by the award of a grant of $3,000 to qualified businesses for each eligible position created.

b.The Chief Executive Officer shall approve the issuance of a grant to a business that:

(1)has operated continuously in this State for at least two years prior to filing an application for a grant;

(2)employs at least 5 full-time employees;

(3)adds an eligible position created in New Jersey after December 1, 2008 and before January 1, 2011, for a period of at least 12 consecutive months in this State; and

(4)the applicant has experienced a net increase in employment of eligible positions in this State during the same 12 consecutive months.

c.A business seeking to participate in the grant program shall submit an application in such form as required by the Chief Executive Officer. Such application shall include such information as the Chief Executive Officer shall determine is necessary to administer the grant program. All applications shall be submitted prior to January 1, 2011.

d.The Chief Executive Officer shall review and may approve an application for the grant program. The Chief Executive Officer shall issue payment of the grant upon the submission of proof by an approved applicant of the employment of an individual in the eligible position during a period of at least 12 consecutive months in this State and proof of the other requirements set forth in subsection b. of this section. Such submission shall be subject to review and audit by the Department of Labor and Workforce Development.

e.The value of the grant shall be $3,000 for each eligible position, provided that no grantee shall receive more than $500,000 in grants pursuant to this section. Provided further, that the sum of grants awarded pursuant to this section shall not exceed $50,000,000.

f.For the purpose of determining eligibility for a grant pursuant to this section, the authority shall not include any position that is included in the calculation of a business employment incentive grant pursuant to the provisions of P.L.1996, c.26 (C.34:1B-124 et al.), a business retention and relocation assistance grant pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.) or an urban transit hub tax credit pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.).

L.2008, c.112, s.4.



Section 34:1B-241 - Rules, Regulations.

34:1B-241 Rules, regulations.

5.The authority may promulgate rules and regulations necessary for the effective implementation of P.L.2008, c.112 (C.34:1B-237 et seq.). Notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the authority may adopt, immediately upon filing with the Office of Administrative Law, such regulations as are necessary to implement the provisions of P.L.2008, c.112 (C.34:1B-237 et seq.), which shall be effective for a period not to exceed 12 months following enactment, and may thereafter be amended, adopted, or readopted by the authority in accordance with the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Such regulations may include, but shall not be limited to: examples of and the determination of capital investment; the determination of the limits, if any, on the expense or type of furnishings that may constitute capital investments; and the promulgation of procedures and forms necessary to apply for a benefit under P.L.2008, c.112 (C.34:1B-237 et seq.).

L.2008, c.112, s.5.



Section 34:1B-241.1 - Definitions Relative To A Small Business Loan Program.

34:1B-241.1 Definitions relative to a small business loan program.

1.As used in this act:

"Authority" means the New Jersey Economic Development Authority established by section 4 of P.L.1974, c.80 (C.34:1B-4).

"Eligible small business" means a business entity that, at the time of application for participation in the small business loan program established pursuant to section 2 of P.L.2011, c.201 (C.34:1B-241.2), is independently owned and operated, operates primarily within this State, and which satisfies other criteria that may be established by the authority.

L.2011, c.201, s.1.



Section 34:1B-241.2 - Maintenance, Administration Of Small Business Loan Program.

34:1B-241.2 Maintenance, administration of small business loan program.

2. a. The authority shall maintain and administer a small business loan program for the purpose of providing small business loans to eligible small businesses.

b.Small business loans may be made to an eligible small business. The loan funds may be applied to any aspect of the business that supports its capital purchases, employee training, and salaries for new positions as determined by the authority.

c.In order to receive a small business loan, a business, at the time of application, shall provide proof that it is an eligible small business and shall enter into a small business loan agreement with the authority.

d.The authority shall review and may approve applications for the loan program.

e.A business seeking to participate in the small business loan program shall submit an application in such form as the authority shall require. Such application shall include such information as the authority shall determine is necessary in consideration of the provisions of P.L.2011, c.123 (C.52:14B-21.1 et seq.).

f. Small business loans under this section shall be made pursuant to a small business loan agreement made pursuant to subsection c. of this section and shall bear interest at rates and terms deemed appropriate by the authority, and contain other terms and conditions considered appropriate by the authority that are consistent with the purposes of P.L.2011, c.201 (C.34:1B-241.1 et seq.) and with rules and regulations promulgated by the authority to implement P.L.2011, c.201.

g.The authority may, in its discretion, require an eligible small business that receives a small business loan under the program administered pursuant to P.L.2011, c.201 (C.34:1B-241.1 et seq.) to submit an audited financial statement to the authority in order to ensure the business's continued vitality.

h.The authority may, either through the adoption of rules and regulations, or through the terms of the small business loan agreement made pursuant to subsection c. of this section, establish terms governing the incidence of default by an eligible small business that receives a small business loan under the program administered pursuant to P.L.2011, c.201 (C.34:1B-241.1 et seq.).

i.In determining whether to provide a loan to an eligible small business, the authority shall consider, along with other criteria that the authority in its discretion deems appropriate, whether the business commits to increasing its full-time employment level in the State.

L.2011, c.201, s.2.



Section 34:1B-241.3 - Rules, Regulations.

34:1B-241.3 Rules, regulations.

3.The authority may adopt such rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as may be necessary to effectuate the purposes of P.L.2011, c.201 (C.34:1B-241.1 et seq.).

L.2011, c.201, s.3.



Section 34:1B-242 - Short Title.

34:1B-242 Short title.

1.Sections 1 through 9 of this act shall be known and may be cited as the "Grow New Jersey Assistance Act."

L.2011, c.149, s.1.



Section 34:1B-243 - Definitions Relative To The "Grow New Jersey Assistance Act."

34:1B-243 Definitions relative to the "Grow New Jersey Assistance Act."
2.As used in P.L.2011, c.149 (C.34:1B-242 et seq.):

"Affiliate" means an entity that directly or indirectly controls, is under common control with, or is controlled by the business. Control exists in all cases in which the entity is a member of a controlled group of corporations as defined pursuant to section 1563 of the Internal Revenue Code of 1986 (26 U.S.C.s.1563) or the entity is an organization in a group of organizations under common control as defined pursuant to subsection (b) or (c) of section 414 of the Internal Revenue Code of 1986 (26 U.S.C.s.414). A taxpayer may establish by clear and convincing evidence, as determined by the Director of the Division of Taxation in the Department of the Treasury, that control exists in situations involving lesser percentages of ownership than required by those statutes. An affiliate of a business may contribute to meeting either the qualified investment or full-time employee requirements of a business that applies for a credit under section 3 of P.L.2007, c.346 (C.34:1B-209).

"Authority" means the New Jersey Economic Development Authority established by section 4 of P.L.1974, c.80 (C.34:1B-4).

"Aviation district" means the area within a one-mile radius of the outermost boundary of the "Atlantic City International Airport," established pursuant to section 24 of P.L.1991, c.252 (C.27:25A-24).

"Business" means an applicant proposing to own or lease premises in a qualified business facility that is:

a corporation that is subject to the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5);

a corporation that is subject to the tax imposed pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15) or N.J.S.17B:23-5;

a partnership;

an S corporation;

a limited liability company; or

a non-profit corporation.

If the business or tenant is a cooperative or part of a cooperative, then the cooperative may qualify for credits by counting the full-time employees and capital investments of its member organizations, and the cooperative may distribute credits to its member organizations. If the business or tenant is a cooperative that leases to its member organizations, the lease shall be treated as a lease to an affiliate or affiliates.

A business shall include an affiliate of the business if that business applies for a credit based upon any capital investment made by or full-time employees of an affiliate.

"Capital investment" in a qualified business facility means expenses by a business or any affiliate of the business incurred after application for:

a. site preparation and construction, repair, renovation, improvement, equipping, or furnishing on real property or of a building, structure, facility, or improvement to real property;

b.obtaining and installing furnishings and machinery, apparatus, or equipment, including but not limited to material goods subject to bonus depreciation under sections 168 and 179 of the federal Internal Revenue Code (26 U.S.C. s.168 and s.179), for the operation of a business on real property or in a building, structure, facility, or improvement to real property;

c.receiving Highlands Development Credits under the Highlands Transfer Development Rights Program authorized pursuant to section 13 of P.L.2004, c.120 (C.13:20-13); or

d.any of the foregoing.

In addition to the foregoing, in a Garden State Growth Zone, the following qualify as a capital investment: any and all development, redevelopment and relocation costs, including, but not limited to, site acquisition if made within 24 months of application to the authority, engineering, legal, accounting, and other professional services required; and relocation, environmental remediation, and infrastructure improvements for the project area, including, but not limited to, on- and off-site utility, road, pier, wharf, bulkhead, or sidewalk construction or repair.

In addition to the foregoing, if a business acquires or leases a qualified business facility, the capital investment made or acquired by the seller or owner, as the case may be, if pertaining primarily to the premises of the qualified business facility, shall be considered a capital investment by the business and, if pertaining generally to the qualified business facility being acquired or leased, shall be allocated to the premises of the qualified business facility on the basis of the gross leasable area of the premises in relation to the total gross leasable area in the qualified business facility. The capital investment described herein may include any capital investment made or acquired within 24 months prior to the date of application so long as the amount of capital investment made or acquired by the business, any affiliate of the business, or any owner after the date of application equals at least 50 percent of the amount of capital investment, allocated to the premises of the qualified business facility being acquired or leased on the basis of the gross leasable area of such premises in relation to the total gross leasable area in the qualified business facility made or acquired prior to the date of application.

"Commitment period" means the period of time that is 1.5 times the eligibility period.

"Deep poverty pocket" means a population census tract having a poverty level of 20 percent or more, and which is located within the qualified incentive area and has been determined by the authority to be an area appropriate for development and in need of economic development incentive assistance.

"Disaster recovery project" means a project located on property that has been wholly or substantially damaged or destroyed as a result of a federally-declared disaster which, after utilizing all disaster funds available from federal, State, county, and local funding sources, demonstrates to the satisfaction of the authority that access to additional funding authorized pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), is necessary to complete such redevelopment project, and which is located within the qualified incentive area and has been determined by the authority to be in an area appropriate for development and in need of economic development incentive assistance.

"Distressed municipality" means a municipality that is qualified to receive assistance under P.L.1978, c.14 (C.52:27D-178 et seq.), a municipality under the supervision of the Local Finance Board pursuant to the provisions of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.), a municipality identified by the Director of the Division of Local Government Services in the Department of Community Affairs to be facing serious fiscal distress, a SDA municipality, or a municipality in which a major rail station is located.

"Eligibility period" means the period in which a business may claim a tax credit under the Grow New Jersey Assistance Program, beginning with the tax period in which the authority accepts certification of the business that it has met the capital investment and employment requirements of the Grow New Jersey Assistance Program and extending thereafter for a term of not more than 10 years, with the term to be determined solely at the discretion of the applicant.

"Eligible position" or "full-time job" means a full-time position in a business in this State which the business has filled with a full-time employee.

"Full-time employee" means a person:

a.who is employed by a business for consideration for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, or

b.who is employed by a professional employer organization pursuant to an employee leasing agreement between the business and the professional employer organization, in accordance with P.L.2001, c.260 (C.34:8-67 et seq.) for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose wages are subject to withholding as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or

c.who is a resident of another State but whose income is not subject to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. or who is a partner of a business who works for the partnership for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose distributive share of income, gain, loss, or deduction, or whose guaranteed payments, or any combination thereof, is subject to the payment of estimated taxes, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., and

d.who, except for purposes of the Statewide workforce, is provided, by the business, with employee health benefits under a health benefits plan authorized pursuant to State or federal law.

With respect to a logistics, manufacturing, energy, defense, aviation, or maritime business, excluding primarily warehouse or distribution operations, located in a port district having a container terminal:

the requirement that employee health benefits are to be provided shall be deemed to be satisfied if such benefits are provided in accordance with industry practice by a third party obligated to provide such benefits pursuant to a collective bargaining agreement;

full-time employment shall include, but not be limited to, employees that have been hired by way of a labor union hiring hall or its equivalent;

35 hours of employment per week at a qualified business facility shall constitute one "full-time employee," regardless of whether or not the hours of work were performed by one or more persons.

For any project located in a Garden State Growth Zone which qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or any project located in the Atlantic City Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, and which will include a retail facility of at least 150,000 square feet, of which at least 50 percent will be occupied by either a full-service supermarket or grocery store, 30 hours of employment per week at a qualified business facility shall constitute one "full-time employee," regardless of whether or not the hours of work were performed by one or more persons, and the requirement that employee health benefits are to be provided shall be deemed to be satisfied if the employees of the business are covered by a collective bargaining agreement.

"Full-time employee" shall not include any person who works as an independent contractor or on a consulting basis for the business. Full-time employee shall also not include any person who at the time of project application works in New Jersey for consideration for at least 35 hours per week, or who renders any other standard of service generally accepted by custom or practice as full-time employment but who prior to project application was not provided, by the business, with employee health benefits under a health benefits plan authorized pursuant to State or federal law.

"Garden State Growth Zone" or "growth zone" means the four New Jersey cities with the lowest median family income based on the 2009 American Community Survey from the US Census, (Table 708. Household, Family, and Per Capita Income and Individuals, and Families Below Poverty Level by City: 2009); or a municipality which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority.

"Highlands development credit receiving area or redevelopment area" means an area located within a qualified incentive area and designated by the Highlands Water Protection and Planning Council for the receipt of Highlands Development Credits under the Highlands Transfer Development Rights Program authorized pursuant to section 13 of P.L.2004, c.120 (C.13:20-13).

"Incentive agreement" means the contract between the business and the authority, which sets forth the terms and conditions under which the business shall be eligible to receive the incentives authorized pursuant to the program.

"Incentive effective date" means the date the authority issues a tax credit based on documentation submitted by a business pursuant to paragraph (1) of subsection b. of section 6 of P.L.2011, c.149 (C.34:1B-247).

"Major rail station" means a railroad station located within a qualified incentive area which provides access to the public to a minimum of six rail passenger service lines operated by the New Jersey Transit Corporation.

"Mega project" means:

a.a qualified business facility located in a port district housing a business in the logistics, manufacturing, energy, defense, or maritime industries, either:

(1)having a capital investment in excess of $20,000,000, and at which more than 250 full-time employees of such business are created or retained, or

(2)at which more than 1,000 full-time employees of such business are created or retained;

b.a qualified business facility located in an aviation district housing a business in the aviation industry, in a Garden State Growth Zone, or in a priority area housing the United States headquarters and related facilities of an automobile manufacturer, either:

(1)having a capital investment in excess of $20,000,000, and at which more than 250 full-time employees of such business are created or retained, or

(2)at which more than 1,000 full-time employees of such business are created or retained;

c.a qualified business facility located in an urban transit hub housing a business of any kind, having a capital investment in excess of $50,000,000, and at which more than 250 full-time employees of a business are created or retained;

d.a project located in an area designated in need of redevelopment, pursuant to P.L.1992, c.79 (C.40A:12A-1 et al.) prior to the enactment of P.L.2014, c.63 (C.34:1B-251 et al.) within Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, or Salem counties having a capital investment in excess of $20,000,000, and at which more than 150 full-time employees of a business are created or retained; or

e.a qualified business facility primarily used by a business principally engaged in research, development, or manufacture of a drug or device, as defined in R.S.24:1-1, or primarily used by a business licensed to conduct a clinical laboratory and business facility pursuant to the "New Jersey Clinical Laboratory Improvement Act," P.L.1975, c.166 (C.45:9-42.26 et seq.), either:

(1)having a capital investment in excess of $20,000,000, and at which more than 250 full-time employees of such business are created or retained, or

(2)at which more than 1,000 full-time employees of such business are created or retained.

"Minimum environmental and sustainability standards" means standards established by the authority in accordance with the green building manual prepared by the Commissioner of Community Affairs pursuant to section 1 of P.L.2007, c.132 (C.52:27D-130.6), regarding the use of renewable energy, energy-efficient technology, and non-renewable resources in order to reduce environmental degradation and encourage long-term cost reduction.

"Moderate-income housing" means housing affordable, according to United States Department of Housing and Urban Development or other recognized standards for home ownership and rental costs, and occupied or reserved for occupancy by households with a gross household income equal to more than 50 percent but less than 80 percent of the median gross household income for households of the same size within the housing region in which the housing is located.

"Municipal Revitalization Index" means the 2007 index by the Office for Planning Advocacy within the Department of State measuring or ranking municipal distress.

"New full-time job" means an eligible position created by the business at the qualified business facility that did not previously exist in this State. For the purposes of determining a number of new full-time jobs, the eligible positions of an affiliate shall be considered eligible positions of the business.

"Other eligible area" means the portions of the qualified incentive area that are not located within a distressed municipality, or the priority area.

"Partnership" means an entity classified as a partnership for federal income tax purposes.

"Port district" means the portions of a qualified incentive area that are located within:

a.the "Port of New York District" of the Port Authority of New York and New Jersey, as defined in Article II of the Compact Between the States of New York and New Jersey of 1921; or

b.a 15-mile radius of the outermost boundary of each marine terminal facility established, acquired, constructed, rehabilitated, or improved by the South Jersey Port District established pursuant to "The South Jersey Port Corporation Act," P.L.1968, c.60 (C.12:11A-1 et seq.).

"Priority area" means the portions of the qualified incentive area that are not located within a distressed municipality and which:

a.are designated pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et seq.), as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), a designated center under the State Development and Redevelopment Plan, or a designated growth center in an endorsed plan until June 30, 2013, or until the State Planning Commission revises and readopts New Jersey's State Strategic Plan and adopts regulations to revise this definition;

b.intersect with portions of: a deep poverty pocket, a port district, or federally-owned land approved for closure under a federal Commission on Base Realignment and Closure action;

c.are the proposed site of a disaster recovery project, a qualified incubator facility, a highlands development credit receiving area or redevelopment area, a tourism destination project, or transit oriented development; or

d.contain: a vacant commercial building having over 400,000 square feet of office, laboratory, or industrial space available for occupancy for a period of over one year; or a site that has been negatively impacted by the approval of a "qualified business facility," as defined pursuant to section 2 of P.L.2007, c.346 (C.34:1B-208).

"Professional employer organization" means an employee leasing company registered with the Department of Labor and Workforce Development pursuant to P.L.2001, c.260 (C.34:8-67 et seq.).

"Program" means the "Grow New Jersey Assistance Program" established pursuant to section 3 of P.L.2011, c.149 (C.34:1B-244).

"Qualified business facility" means any building, complex of buildings or structural components of buildings, and all machinery and equipment located within a qualified incentive area, used in connection with the operation of a business that is not engaged in final point of sale retail business at that location unless the building, complex of buildings or structural components of buildings, and all machinery and equipment located within a qualified incentive area, are used in connection with the operation of:

a.a final point of sale retail business located in a Garden State Growth Zone that will include a retail facility of at least 150,000 square feet, of which at least 50 percent is occupied by either a full-service supermarket or grocery store; or

b.a tourism destination project located in the Atlantic City Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219).

"Qualified incentive area" means:

a.an aviation district;

b.a port district;

c.a distressed municipality or urban transit hub municipality;

d.an area (1) designated pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et seq.), as:

(a)Planning Area 1 (Metropolitan);

(b)Planning Area 2 (Suburban); or

(c)Planning Area 3 (Fringe Planning Area);

(2)located within a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6) or subject to a redevelopment plan adopted by the New Jersey Meadowlands Commission pursuant to section 20 of P.L.1968, c.404 (C.13:17-21);

(3)located within any land owned by the New Jersey Sports and Exposition Authority, established pursuant to P.L.1971, c.137 (C.5:10-1 et seq.), within the boundaries of the Hackensack Meadowlands District as delineated in section 4 of P.L.1968, c.404 (C.13:17-4);

(4)located within a regional growth area, town, village, or a military and federal installation area designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.);

(5)located within the planning area of the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3) or a highlands development credit receiving area or redevelopment area;

(6)located within a Garden State Growth Zone;

(7)located within land approved for closure under any federal Commission on Base Realignment and Closure action; or

(8)located only within the following portions of the areas designated pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.), as Planning Area 4A (Rural Planning Area), Planning Area 4B (Rural/Environmentally Sensitive) or Planning Area 5 (Environmentally Sensitive) if Planning Area 4A (Rural Planning Area), Planning Area 4B (Rural/Environmentally Sensitive) or Planning Area 5 (Environmentally Sensitive) is located within:

(a)a designated center under the State Development and Redevelopment Plan;

(b)a designated growth center in an endorsed plan until the State Planning Commission revises and readopts New Jersey's State Strategic Plan and adopts regulations to revise this definition as it pertains to Statewide planning areas;

(c)any area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) or in need of rehabilitation pursuant to section 14 of P.L.1992, c.79 (C.40A:12A-14);

(d)any area on which a structure exists or previously existed including any desired expansion of the footprint of the existing or previously existing structure provided such expansion otherwise complies with all applicable federal, State, county, and local permits and approvals;

(e)the planning area of the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3) or a highlands development credit receiving area or redevelopment area; or

(f) any area on which an existing tourism destination project is located.

"Qualified incentive area" shall not include any property located within the preservation area of the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3).

"Qualified incubator facility" means a commercial building located within a qualified incentive area: which contains 50,000 or more square feet of office, laboratory, or industrial space; which is located near, and presents opportunities for collaboration with, a research institution, teaching hospital, college, or university; and within which, at least 50 percent of the gross leasable area is restricted for use by one or more technology startup companies during the commitment period.

"Retained full-time job" means an eligible position that currently exists in New Jersey and is filled by a full-time employee but which, because of a potential relocation by the business, is at risk of being lost to another state or country, or eliminated. For the purposes of determining a number of retained full-time jobs, the eligible positions of an affiliate shall be considered eligible positions of the business. For the purposes of the certifications and annual reports required in the incentive agreement pursuant to subsection e. of section 4 of P.L.2011, c.149 (C.34:1B-245), to the extent an eligible position that was the basis of the award no longer exists, a business shall include as a retained full-time job a new eligible position that is filled by a full-time employee provided that the position is included in the order of date of hire and is not the basis for any other incentive award. For a project located in a Garden State Growth Zone which qualified for the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), retained full-time job shall include any employee previously employed in New Jersey and transferred to the new location in the Garden State Growth Zone which qualified for the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.).

"SDA district" means an SDA district as defined in section 3 of P.L.2000, c.72 (C.18A:7G-3).

"SDA municipality" means a municipality in which an SDA district is situate.

"Targeted industry" means any industry identified from time to time by the authority including initially, a transportation, manufacturing, defense, energy, logistics, life sciences, technology, health, and finance business, but excluding a primarily warehouse or distribution business.

"Technology startup company" means a for profit business that has been in operation fewer than five years and is developing or possesses a proprietary technology or business method of a high-technology or life science-related product, process, or service which the business intends to move to commercialization.

"Tourism destination project" means a qualified non-gaming business facility that will be among the most visited privately owned or operated tourism or recreation sites in the State, and which is located within the qualified incentive area and has been determined by the authority to be in an area appropriate for development and in need of economic development incentive assistance, including a non-gaming business within an established Tourism District with a significant impact on the economic viability of that District.

"Transit oriented development" means a qualified business facility located within a 1/2-mile radius, or one-mile radius for projects located in a Garden State Growth Zone, surrounding the mid-point of a New Jersey Transit Corporation, Port Authority Transit Corporation, or Port Authority Trans-Hudson Corporation rail, bus, or ferry station platform area, including all light rail stations.

"Urban transit hub" means an urban transit hub, as defined in section 2 of P.L.2007, c.346 (C.34:1B-208), that is located within an eligible municipality, as defined in section 2 of P.L.2007, c.346 (C.34:1B-208) and also located within a qualified incentive area.

"Urban transit hub municipality" means a municipality: a. which qualifies for State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.), or which has continued to be a qualified municipality thereunder pursuant to P.L.2007, c.111; and b. in which 30 percent or more of the value of real property was exempt from local property taxation during tax year 2006. The percentage of exempt property shall be calculated by dividing the total exempt value by the sum of the net valuation which is taxable and that which is tax exempt.

L.2011, c.149, s.2; amended 2013, c.161, s.7; 2014, c.63, s.2; 2015, c.217, s.1.



Section 34:1B-244 - Grow New Jersey Assistance Program.

34:1B-244 Grow New Jersey Assistance Program.

3. a.The Grow New Jersey Assistance Program is hereby established as a program under the jurisdiction of the New Jersey Economic Development Authority and shall be administered by the authority. The purpose of the program is to encourage economic development and job creation and to preserve jobs that currently exist in New Jersey but which are in danger of being relocated outside of the State. To implement this purpose, the program may provide tax credits to eligible businesses for an eligibility period not to exceed 10 years.

To be eligible for any tax credits pursuant to P.L.2011, c.149 (C.34:1B-242 et al.), a business's chief executive officer or equivalent officer shall demonstrate to the authority, at the time of application, that:

(1)the business, expressly including its landlord or seller, will make, acquire, or lease a capital investment equal to, or greater than, the applicable amount set forth in subsection b. of this section at a qualified business facility at which it will:

(a)retain full-time jobs in an amount equal to or greater than the applicable number set forth in subsection c. of this section;

(b)create new full-time jobs in an amount equal to or greater than the applicable number set forth in subsection c. of this section; or

(c)in combination, retain full-time jobs and create new full-time jobs in an amount equal to or greater than the applicable number set forth in subsection c. of this section;

(2)the qualified business facility shall be constructed in accordance with the minimum environmental and sustainability standards;

(3)the capital investment resultant from the award of tax credits and the resultant retention and creation of full-time jobs will yield a net positive benefit to the State equaling at least 110 percent of the requested tax credit allocation amount, which determination is calculated prior to taking into account the value of the requested tax credit and shall be based on the benefits generated during the first 20 years following the completion of the project, except that:

(a)for a mega project or a project located in a Garden State Growth Zone, the determination shall be based on the benefits generated during a period of up to 30 years following the completion of the project, as determined by the authority, and

(b)for a project located in a Garden State Growth Zone which qualified for the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), the net positive benefit determination shall be based on the benefits generated during a period of up to 35 years following completion of the project, as determined by the authority, and shall equal at least 100 percent of the requested tax credit allocation amount and may utilize the value of those property taxes subject to the provisions of section 24 of P.L.2013 c.161 (C.52:27D-489s), or the value of those property taxes that would have been assessed on the new construction, improvements, or substantial rehabilitation of structures on real property if the structures were not exempt because they are on real property owned by a public entity, and incremental sales and excise taxes that are derived from activities within the area and which are rebated or retained by the municipality pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.) or any other law providing for such rebate or retention; and

(4)except as provided in subsection f. of this section, the award of tax credits will be a material factor in the business's decision to create or retain the minimum number of new or retained full-time jobs for eligibility under the program.

With respect to the provisions of paragraph (3) of this subsection, in the case of a project located in a Garden State Growth Zone, the authority, in its discretion, may award bonuses in its net positive benefit calculation.

b.For all projects approved after the effective date of P.L.2013, c.161, the minimum capital investment required to be eligible under this program shall be as follows:

(1)for the rehabilitation, improvement, fit-out, or retrofit of an existing industrial, warehousing, logistics, or research and development premises for continued similar use by the business in at least 51 percent of the gross leasable area of the premises, a minimum investment of $20 per square foot of gross leasable area;

(2)for the new construction of an industrial, warehousing, logistics, or research and development premises for similar use by the business in at least 51 percent of the gross leasable area of the premises, a minimum investment of $60 per square foot of gross leasable area;

(3)for the rehabilitation, improvement, fit-out, or retrofit of an existing premises that does not qualify pursuant to paragraph (1) or (2) of this subsection, a minimum investment of $40 per square foot of gross leasable area; and

(4)for the new construction of a premises that does not qualify pursuant to paragraph (1) or (2) of this subsection, a minimum investment of $120 per square foot of gross leasable area.

The minimum capital investment required by this subsection shall be reduced by one-third for projects located in a Garden State Growth Zone or projects located within Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, or Salem counties.

c.The minimum number of new or retained full-time jobs required to be eligible under this program shall be as follows:

(1)for a business that is a technology startup company or a manufacturing company, a minimum of 10 new or 25 retained full-time jobs;

(2)for a business engaged primarily in a targeted industry other than a technology startup company or a manufacturing company, a minimum of 25 new or 35 retained full-time jobs; and

(3)for any other business, a minimum of 35 new or 50 retained full-time jobs.

The minimum number of new or retained full-time jobs required by this subsection shall be reduced by one-quarter for projects located in a Garden State Growth Zone or projects located within Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, or Salem counties.

d.To assist the authority in determining whether a proposed capital investment will yield a net positive benefit, the business's chief executive officer, or equivalent officer, shall submit a certification to the authority indicating: (1) that any existing full-time jobs are at risk of leaving the State or being eliminated; (2) that any projected creation or retention, as applicable, of new full-time jobs would not occur but for the provision of tax credits under the program; and (3) that the business's chief executive officer, or equivalent officer, has reviewed the information submitted to the authority and that the representations contained therein are accurate, provided however, that in satisfaction of the provisions of paragraphs (1) and (2) of this subsection, the certification with respect to a project in a Garden State Growth Zone that qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or a project located in a Garden State Growth Zone which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, shall indicate that the provision of tax credits under the program is a material factor in the business decision to make a capital investment and locate in a Garden State Growth Zone that qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or a Garden State Growth Zone which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority. In the event that this certification by the business's chief executive officer, or equivalent officer, is found to be willfully false, the authority may revoke any award of tax credits in their entirety, which revocation shall be in addition to any other criminal or civil penalties that the business and the officer may be subject to. When considering an application involving intra-State job transfers, the authority shall require the business to submit the following information as part of its application: a full economic analysis of all locations under consideration by the business; all lease agreements, ownership documents, or substantially similar documentation for the business's current in-State locations; and all lease agreements, ownership documents, or substantially similar documentation for the potential out-of-State location alternatives, to the extent they exist. Based on this information, and any other information deemed relevant by the authority, the authority shall independently verify and confirm, by way of making a factual finding by separate vote of the authority's board, the business's assertion that the jobs are actually at risk of leaving the State, and as to the date or dates at which the authority expects that those jobs would actually leave the State, or, with respect to projects located in a Garden State Growth Zone that qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or projects located in a Garden State Growth Zone which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, the business's assertion that the provision of tax credits under the program is a material factor in the business's decision to make a capital investment and locate in a Garden State Growth Zone that qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or in a Garden State Growth Zone which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, before a business may be awarded any tax credits under this section.

e.A project that consists solely of point-of-final-purchase retail facilities shall not be eligible for a grant of tax credits. If a project consists of both point-of-final-purchase retail facilities and non-retail facilities, only the portion of the project consisting of non-retail facilities shall be eligible for a grant of tax credits. For a qualified business facility that is a mixed-use project that includes retail facilities and that is located in a Garden State Growth Zone or the Atlantic City Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, retail facilities in an amount up to 7.5 percent of the mixed-use project may be included in the mixed-use project application for a grant of tax credits along with the non-retail facilities, and that application may include in the aggregate the pro-rata number of full-time employees employed by any number of tenants or other occupants of the included retail facilities. If a warehouse facility is part of a point-of-final-purchase retail facility and supplies only that facility, the warehouse facility shall not be eligible for a grant of tax credits. For the purposes of this section, a retail facility of at least 150,000 square feet, of which at least 50 percent is occupied by a full-service supermarket or grocery store, located in a Garden State Growth Zone which qualified under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or a tourism destination project in the Atlantic City Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219), or catalog distribution centers shall not be considered point-of-final-purchase retail facilities.

f.The authority may determine as eligible for tax credits under the program any business that is required to respond to a request for proposals and to fulfill a contract with the federal government although the business's chief executive officer or equivalent officer has not demonstrated to the authority that the award of tax credits will be a material factor in the business's decision to retain the minimum number of retained full-time jobs, as otherwise required by this section. The authority may, in its discretion, consider the economic benefit of the retained jobs servicing the contract in conducting a net benefit analysis required by paragraph (4) of subsection a. of this section. For the purposes of this subsection, "retained full-time jobs" includes jobs that are at risk of being eliminated. Applications to the authority for eligibility under the program pursuant to the criteria set forth in this subsection shall be completed by December 31, 2013. Submission of a proposal to the federal government prior to authority approval shall not disqualify a business from the program.

g.Nothing shall preclude a business from applying for tax credits under the program for more than one project pursuant to one or more applications.

L.2011, c.149, s.3; amended 2013, c.161, s.8; 2014, c.63, s.3.



Section 34:1B-245 - Incentive Agreement Required Prior To Issuance Of Tax Credits.

34:1B-245 Incentive agreement required prior to issuance of tax credits.

4.The authority shall require an eligible business to enter into an incentive agreement prior to the issuance of tax credits. The incentive agreement shall include, but shall not be limited to, the following:

a.A detailed description of the proposed project which will result in job creation or retention, and the number of new or retained full-time jobs that are approved for tax credits.

b.The eligibility period of the tax credits, including the first year for which the tax credits may be claimed.

c.Personnel information that will enable the authority to administer the program.

d.A requirement that the applicant maintain the project at a location in New Jersey for the commitment period, with at least the minimum number of full-time employees as required by this program, and a provision to permit the authority to recapture all or part of any tax credits awarded, at its discretion, if the business does not remain in compliance with this provision for the required term, and in the instance of the business terminating an existing incentive agreement in order to participate in an incentive agreement authorized pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), such permitted recapture may be calculated to recognize the period of time that the business was in compliance prior to termination.

e.A method for the business to certify that it has met the capital investment and employment requirements of the program pursuant to paragraph (1) of subsection a. of section 3 of P.L.2011, c.149 (C.34:1B-244) and to report annually to the authority the number of full-time employees for which the tax credits are to be made.

f.A provision permitting an audit of the payroll records of the business from time to time, as the authority deems necessary.

g.A provision which permits the authority to amend the agreement.

h.A provision establishing the conditions under which the agreement may be terminated.

L.2011, c.149, s.4; amended 2013, c.161, s.9.



Section 34:1B-246 - Total Amount Of Tax Credit For Eligible Business.

34:1B-246 Total amount of tax credit for eligible business.

5. a. The total amount of tax credit for an eligible business for each new or retained full-time job shall be as set forth in subsections b. through f. of this section. The total tax credit amount shall be calculated and credited to the business annually for each year of the eligibility period. Notwithstanding any other provisions of P.L.2013, c.161 (C.52:27D-489p et al.), a business may assign its ability to apply for the tax credit under this subsection to a non-profit organization with a mission dedicated to attracting investment and completing development and redevelopment projects in a Garden State Growth Zone. The non-profit organization or organization operating a qualified incubator facility may make an application on behalf of a business which meets the requirements for the tax credit, or a group of non-qualifying businesses or positions, located at a qualified business facility, that shall be considered a unified project for the purposes of the incentives provided under this section. For any project located in a Garden State Growth Zone that qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or any project located in a Garden State Growth Zone which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, and which will include a retail facility of at least 150,000 square feet, of which at least 50 percent will be occupied by either a full-service supermarket or grocery store, a business may assign its ability to apply for the tax credit under this subsection to the developer of the facility. The developer may make an application on behalf of the business which meets the requirements for the tax credit, or a group of non-qualifying businesses located at the business facility, that shall be considered a unified project for the purposes of the incentives provided under this section, and the developer may apply for tax credits available based on the number of jobs provided by the business or businesses and the total capital investment of the business or businesses and the developer.

b.The base amount of the tax credit for each new or retained full-time job shall be as follows:

(1)for a qualified business facility located within an urban transit hub municipality or Garden State Growth Zone or is a mega project, $5,000 per year;

(2)for a qualified business facility located within a distressed municipality but not qualifying under paragraph (1) of this subsection, $4,000 per year;

(3)for a project in a priority area, $3,000 per year; and

(4)for a project in other eligible areas, $500 per year.

c.In addition to the base amount of the tax credit, the amount of the tax credit to be awarded for each new or retained full-time job shall be increased if the qualified business facility meets any of the following priority criteria or other additional or replacement criteria determined by the authority from time to time in response to evolving economic or market conditions:

(1)for a qualified business facility located in a deep poverty pocket or in an area that is the subject of a Choice Neighborhoods Transformation Plan funded by the federal Department of Housing and Urban Development, an increase of $1,500 per year;

(2)for a qualified business facility located in a qualified incubator facility, an increase of $500 per year;

(3)for a qualified business facility located in a mixed-use development that incorporates sufficient moderate income housing on site to accommodate a minimum of 20 percent of the full-time employees of the business, an increase of $500 per year;

(4)for a qualified business facility located within a transit oriented development, an increase of $2,000 per year;

(5)for a qualified business facility, other than a mega project, at which the capital investment in industrial premises for industrial use by the business is in excess of the minimum capital investment required for eligibility pursuant to subsection b. of section 3 of P.L.2011, c.149 (C.34:1B-244), an increase of $1,000 per year for each additional amount of investment that exceeds the minimum amount required for eligibility by 20 percent, with a maximum increase of $3,000 per year;

(6)for a business with new full-time jobs and retained full-time jobs at the project with an average salary in excess of the existing average salary for the county in which the project is located, or, in the case of a project in a Garden State Growth Zone, a business that employs full-time positions at the project with an average salary in excess of the average salary for the Garden State Growth Zone, an increase of $250 per year during the commitment period for each 35 percent by which the project's average salary levels exceeds the county or Garden State Growth Zone average salary, with a maximum increase of $1,500 per year;

(7)for a business with large numbers of new full-time jobs and retained full-time jobs during the commitment period, the increases shall be in accordance with the following schedule:

(a)if the number of new full-time jobs and retained full-time jobs is between 251 and 400, $500 per year;

(b)if the number of new full-time jobs and retained full-time jobs is between 401 and 600, $750 per year;

(c) if the number of new full-time jobs and retained full-time jobs is between 601 and 800, $1000 per year;

(d)if the number of new full-time jobs and retained full-time jobs is between 801 and 1,000, $1,250 per year;

(e)if the number of new full-time jobs and retained full-time jobs is in excess of 1,000, $1,500 per year;

(8)for a business in a targeted industry, an increase of $500 per year;

(9)for a qualified business facility exceeding the Leadership in Energy and Environmental Design's "Silver" rating standards or completes substantial environmental remediation, an additional increase of $250 per year;

(10) for a mega project or a project located within a Garden State Growth Zone at which the capital investment in industrial premises for industrial use by the business is in excess of the minimum capital investment required for eligibility pursuant to subsection b. of section 3 of P.L.2011, c.149 (C.34:1B-244), an increase of $1,000 per year for each additional amount of investment that exceeds the minimum amount by 20 percent, with a maximum increase of $5,000 per year;

(11) for a project in which a business retains at least 400 jobs and is located within the municipality in which it was located immediately prior to the filing of the application hereunder and is the United States headquarters of an automobile manufacturer, an increase of $1,500 per year;

(12) for a project located in a municipality in Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, and Salem counties with a 2007 Municipality Revitalization Index greater than 465, an increase of $1,000 per year;

(13) for a project located within a half-mile of any light rail station constructed after the effective date of P.L.2013, c.161 (C.52:27D-489p et al.), an increase of $1,000 per year;

(14) for a marine terminal project in a municipality located outside the Garden State Growth Zone, but within the geographical boundaries of the South Jersey Port District, an increase of $1,500 per year;

(15) for a project located within an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and C.40A:12A-6), and which is located within a quarter mile of at least one United States Highway and at least two New Jersey State Highways, an increase of $1,500 per year;

(16) for a project that generates solar energy on site for use within the project of an amount that equals at least 50 percent of the project's electric supply service needs, an increase of $250 per year; and

(17) for a qualified business facility that includes a vacant commercial building having over 1,000,000 square feet of office or laboratory space available for occupancy for a period of over one year, an increase of $1,000 per year.

d.The gross amount of the tax credit for an eligible business for each new or retained full-time job shall be the sum of the base amount as set forth pursuant to subsection b. of this section and the various additional bonus amounts for which the business is eligible pursuant to subsection c. of this section, subject to the following limitations:

(1)for a mega project or a project in a Garden State Growth Zone, the gross amount for each new or retained full-time job shall not exceed $15,000 per year;

(2)for a qualified business facility located within an urban transit hub municipality, the gross amount for each new or retained full-time job shall not exceed $12,000 per year;

(3)for a qualified business facility in a distressed municipality the gross amount for each new or retained full-time job shall not exceed $11,000 per year;

(4)for a qualified business facility in other priority areas, the gross amount for each new or retained full-time job shall not exceed $10,500 per year;

(5)for a qualified business facility in other eligible areas, the gross amount for each new or retained full-time job shall not exceed $6,000 per year; and

(6)for a disaster recovery project, the gross amount for each new or retained full-time job shall not exceed $2,000 per year.

Notwithstanding anything to the contrary set forth herein and in the provisions of subsections a. through f. of this section, but subject to the provisions of paragraph (1) of subsection f. of this section, for a project located within a Garden State Growth Zone which qualifies for the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), which creates 35 or more full-time jobs new to the municipality, the total tax credit shall be:

(a)for a project which creates 35 or more full-time jobs new to the municipality and makes a capital investment of at least $5,000,000, the total tax credit amount per full-time job shall be the greater of: (i) the total tax credit amount for a qualifying project in a Garden State Growth Zone as calculated pursuant to subsections a. through f. of this section; or (ii) the total capital investment of the project divided by the total number of full-time jobs at that project but not greater than $2,000,000 per year over the grant term of ten years;

(b)for a project which creates 70 or more full-time jobs new to the municipality and makes a capital investment of at least $10,000,000, the total tax credit amount per full-time job shall be the greater of: (i) the total tax credit amount for a qualifying project in a Garden State Growth Zone as calculated pursuant to subsections a. through f. of this section; or (ii) the total capital investment of the project divided by the total number of full-time jobs at that project but not greater than $3,000,000 per year over the grant term of ten years;

(c)for a project which creates 100 or more full-time jobs new to the municipality and makes a capital investment of at least $15,000,000, the total tax credit amount per full-time job shall be the greater of: (i) the total tax credit amount for a qualifying project in a Garden State Growth Zone as calculated pursuant to subsections a. through f. of this section; or (ii) the total capital investment of the project divided by the total number of full-time jobs at that project but not greater than $4,000,000 per year over the grant term of ten years;

(d)for a project which creates 150 or more full-time jobs new to the municipality and makes a capital investment of at least $20,000,000, the total tax credit amount per full-time job shall be the greater of: (i) the total tax credit amount for a qualifying project in a Garden State Growth Zone as calculated pursuant to subsections a. through f. of this section; or (ii) the total capital investment of the project divided by the total number of full-time jobs at that project but not greater than $5,000,000 per year over the grant term of ten years; or

(e)for a project which creates 250 or more full-time jobs new to the municipality and makes a capital investment of at least $30,000,000, the total tax credit amount per full-time job shall be the greater of: (i) the total tax credit amount for a qualifying project in a Garden State Growth Zone as calculated pursuant to subsections a. through f. of this section; or (ii) the total capital investment of the project divided by the total number of full-time jobs as defined herein at that project divided by the ten-year grant term.

e.After the determination by the authority of the gross amount of tax credits for which a business is eligible pursuant to subsection d. of this section, the final total tax credit amount shall be calculated as follows: (1) for each new full-time job, the business shall be allowed tax credits equaling 100 percent of the gross amount of tax credits for each new full-time job; and (2) for each retained full-time job, the business shall be allowed tax credits equaling the lesser of 50 percent of the gross amount of tax credits for each retained full-time job, or one-tenth of the capital investment divided by the number of retained and new full-time jobs per year over the grant term of ten years, unless the jobs are part of a mega project which is the United States headquarters of an automobile manufacturer located within a priority area or in a Garden State Growth Zone, in which case the business shall be entitled to tax credits equaling 100 percent of the gross amount of tax credits for each retained full-time job, or unless the new qualified business facility would replace a facility that has been wholly or substantially damaged as a result of a federally-declared disaster, in which case the business shall be entitled to tax credits equaling 100 percent of the gross amount of tax credits for each retained full-time job.

f.Notwithstanding the provisions of subsections a. through e. of this section, for each application approved by the authority's board, the amount of tax credits available to be applied by the business annually shall not exceed:

(1)$35,000,000 and provides a net benefit to the State as provided herein with respect to a qualified business facility in a Garden State Growth Zone which qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority;

(2)$30,000,000 and provides a net benefit to the State as provided herein with respect to a mega project or a qualified business facility in a Garden State Growth Zone;

(3)$10,000,000 and provides a net benefit to the State as provided herein with respect to a qualified business facility in an urban transit hub municipality;

(4)$8,000,000 and provides a net benefit to the State as provided herein with respect to a qualified business facility in a distressed municipality;

(5)$4,000,000 and provides a net benefit to the State as provided herein with respect to a qualified business facility in other priority areas, but not more than 90 percent of the withholdings of the business from the qualified business facility; and

(6)$2,500,000 and provides a net benefit to the State as provided herein with respect to a qualified business facility in other eligible areas, but not more than 90 percent of the withholdings of the business from the qualified business facility.

Under paragraphs (1) through (6) of this subsection, with the exception of a project located within a Garden State Growth Zone which qualifies for the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.) , or which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, that divides the total capital investment of the project by the total number of full-time jobs at that project, for each application for tax credits in excess of $4,000,000 annually, the amount of tax credits available to be applied by the business annually shall be the lesser of the maximum amount under the applicable subsection or an amount determined by the authority necessary to complete the project, with such determination made by the authority's utilization of a full economic analysis of all locations under consideration by the business; all lease agreements, ownership documents, or substantially similar documentation for the business's current in-State locations, as applicable; and all lease agreements, ownership documents, or substantially similar documentation for the potential out-of-State location alternatives, to the extent they exist. Based on this information, and any other information deemed relevant by the authority, the authority shall independently verify and confirm the amount necessary to complete the project.

L.2011, c.149, s.5; amended 2013, c.161, s.10; 2014, c.63, s.4.



Section 34:1B-247 - Limit On Combined Value Of Approved Credits.

34:1B-247 Limit on combined value of approved credits.
6. a. (1) The combined value of all credits approved by the authority pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.) and P.L.2011, c.149 (C.34:1B-242 et al.) prior to December 31, 2013 shall not exceed $1,750,000,000, except as may be increased by the authority as set forth in paragraph (5) of subsection a. of section 35 of P.L.2009, c.90 (C.34:1B-209.3). Following the enactment of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), there shall be no monetary cap on the value of credits approved by the authority attributable to the program pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

(2)(Deleted by amendment, P.L.2013, c.161).

(3)(Deleted by amendment, P.L.2013, c.161).

(4)(Deleted by amendment, P.L.2013, c.161).

(5)(Deleted by amendment, P.L.2013, c.161).

b. (1) A business shall submit an application for tax credits prior to July 1, 2019. The authority shall not approve an application for tax credits unless the application was submitted prior to July 1, 2019.

(2) (a) A business shall submit its documentation indicating that it has met the capital investment and employment requirements specified in the incentive agreement for certification of its tax credit amount within three years following the date of approval of its application by the authority. The authority shall have the discretion to grant two six-month extensions of this deadline. Except as provided in subparagraph (b) of this paragraph, in no event shall the incentive effective date occur later than four years following the date of approval of an application by the authority.

(b)As of the effective date of P.L.2015, c.252, a business which applied for the tax credit prior to July 1, 2014 under P.L.2011, c.149 (C.34:1B-242 et al.), shall submit its documentation to the authority no later than July 28, 2018, indicating that it has met the capital investment and employment requirements specified in the incentive agreement for certification of its tax credit amount.

(3)Full-time employment for an accounting or privilege period shall be determined as the average of the monthly full-time employment for the period.

(4)A business seeking a credit for a mega project shall apply for the credit within four years after the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

c. (1) In conducting its annual review, the authority may require a business to submit any information determined by the authority to be necessary and relevant to its review.

The credit amount for any tax period for which the documentation of a business's credit amount remains uncertified as of a date three years after the closing date of that period shall be forfeited, although credit amounts for the remainder of the years of the eligibility period shall remain available to it.

The credit amount may be taken by the tax certificate holder for the tax period for which it was issued or may be carried forward for use by the tax certificate holder in any of the next 20 successive tax periods, and shall expire thereafter. The tax certificate holder may transfer the tax credit amount on or after the date of issuance or at any time within three years of the date of issuance for use by the transferee in the tax period during which it was transferred or in any of the next three successive tax periods. Notwithstanding the foregoing, no more than the amount of tax credits equal to the total credit amount divided by the duration of the eligibility period in years may be taken in any tax period.

(2)Credits granted to a partnership shall be passed through to the partners, members, or owners, respectively, pro-rata or pursuant to an executed agreement among the partners, members, or owners documenting an alternate distribution method provided to the Director of the Division of Taxation in the Department of the Treasury accompanied by any additional information as the director may require.

(3)The amount of credit allowed may be applied against the tax liability otherwise due pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and C.54:18A-3), pursuant to section 1 of P.L.1950, c.231 (C.17:32-15), or pursuant to N.J.S.17B:23-5.

d. (1) If, in any tax period, the business reduces the total number of full-time employees in its Statewide workforce by more than 20 percent from the number of full-time employees in its Statewide workforce in the last tax period prior to the credit amount approval under section 3 of P.L.2011, c.149 (C.34:1B-244), then the business shall forfeit its credit amount for that tax period and each subsequent tax period, until the first tax period for which documentation demonstrating the restoration of the business's Statewide workforce to the threshold levels required by this paragraph has been reviewed and approved by the authority, for which tax period and each subsequent tax period the full amount of the credit shall be allowed.

(2)If, in any tax period, the number of full-time employees employed by the business at the qualified business facility located within a qualified incentive area drops below 80 percent of the number of new and retained full-time jobs specified in the incentive agreement, then the business shall forfeit its credit amount for that tax period and each subsequent tax period, until the first tax period for which documentation demonstrating the restoration of the number of full-time employees employed by the business at the qualified business facility to 80 percent of the number of jobs specified in the incentive agreement.

(3) (a) If the qualified business facility is sold by the owner in whole or in part during the eligibility period, the new owner shall not acquire the capital investment of the seller and the seller shall forfeit all credits for the tax period in which the sale occurs and all subsequent tax periods, provided however that any credits of the business shall remain unaffected.

(b)In connection with a regional distribution facility of foodstuffs, the business entity or entities which own or lease the facility shall qualify as a business regardless of: (i) the type of the business entity or entities which own or lease the facility; (ii) the ownership or leasing of the facility by more than one business entity; or (iii) the ownership of the business entity or entities which own or lease the facility. The ownership or leasing, whether by members, shareholders, partners, or other owners of the business entity or entities, shall be treated as ownership or leasing by affiliates. The members, shareholders, partners, or other ownership or leasing participants and others that are tenants in the facility shall be treated as affiliates for the purpose of counting the full-time employees and capital investments in the facility. The business entity or entities may distribute credits to members, shareholders, partners, or other ownership or leasing participants in accordance with their respective interests. If the business entity or entities or their members, shareholders, partners, or other ownership or leasing participants lease space in the facility to members, shareholders, partners, or other ownership or leasing participants or others as tenants in the facility, the leases shall be treated as a lease to an affiliate, and the business entity or entities shall not be subject to forfeiture of the credits. For the purposes of this section, leasing shall include subleasing and tenants shall include subtenants.

(4) (a) For a project located within a Garden State Growth Zone, if, in any tax period, the number of full-time employees employed by the business at the qualified business facility located within a qualified incentive area increases above the number of full-time employees specified in the incentive agreement, then the business shall be entitled to an increased base credit amount for that tax period and each subsequent tax period, for each additional full-time employee added above the number of full-time employees specified in the incentive agreement, until the first tax period for which documentation demonstrating a reduction of the number of full-time employees employed by the business at the qualified business facility, at which time the tax credit amount will be adjusted accordingly pursuant to this section.

(b)For a project located within a Garden State Growth Zone which qualifies under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority, and which qualifies for a tax credit pursuant to subsubparagraph (ii) of subparagraphs (a) through (e) of paragraph (6) of subsection d. of section 5 of P.L.2011, c.149 (C.34:1B-246), if, in any tax period the number of full-time employees employed by the business at the qualified business facility located within a qualified incentive area increases above the number of full-time employees specified in the incentive agreement such that the business shall then meet the minimum number of employees required in subparagraph (b), (c), (d), or (e) of paragraph (6) of subsection d. of section 5 of P.L.2011, c.149 (C.34:1B-246), then the authority shall recalculate the total tax credit amount per full-time job by using the certified capital investment of the project allowable under the applicable subsubparagraph and the number of full-time jobs certified on the date of the recalculation and applying those numbers to subparagraph (b), (c), (d), or (e) of paragraph (6) of subsection d. of section 5 of P.L.2011, c.149 (C.34:1B-246), until the first tax period for which documentation demonstrating a reduction of the number of full-time employees employed by the business at the qualified business facility, at which time the tax credit amount shall be adjusted accordingly pursuant to this section.

e.The authority shall not enter into an incentive agreement with a business that has previously received incentives pursuant to the "Business Retention and Relocation Assistance Act," P.L.1996, c.25 (C.34:1B-112 et seq.), the "Business Employment Incentive Program Act," P.L.1996, c.26 (C.34:1B-124 et seq.), or any other program administered by the authority unless:

(1)the business has satisfied all of its obligations underlying the previous award of incentives or is compliant with section 4 of P.L.2011, c.149 (C.34:1B-245); or

(2)the capital investment incurred and new or retained full-time jobs pledged by the business in the new incentive agreement are separate and apart from any capital investment or jobs underlying the previous award of incentives.

f.A business which has already applied for a tax credit incentive award prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), but who has not yet been approved for the tax credits, or has not executed an agreement with the authority, may proceed under that application or seek to amend the application or reapply for a tax credit incentive award for the same project or any part thereof for the purpose of availing itself of any more favorable provisions of the program.

L.2011, c.149, s.6; amended 2012, c.35, s.4; 2013, c.161, s.11; 2014, c.63, s.5; 2015, c.252, s.4.



Section 34:1B-248 - Application For Tax Credit Transfer Certificate.

34:1B-248 Application for tax credit transfer certificate.

7.A business may apply to the Director of the Division of Taxation in the Department of the Treasury and the chief executive officer of the authority for a tax credit transfer certificate, covering one or more years, in lieu of the business being allowed any amount of the credit against the tax liability of the business. The tax credit transfer certificate, upon receipt thereof by the business from the director and the chief executive officer of the authority, may be sold or assigned, in full or in part, in an amount not less than $25,000, to any other person that may have a tax liability pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), pursuant to section 1 of P.L.1950, c.231 (C.17:32-15), or pursuant to N.J.S.17B:23-5. The certificate provided to the business shall include a statement waiving the business's right to claim that amount of the credit against the taxes that the business has elected to sell or assign. The sale or assignment of any amount of a tax credit transfer certificate allowed under this section shall not be exchanged for consideration received by the business of less than 75 percent of the transferred credit amount before considering any further discounting to present value which shall be permitted. Any amount of a tax credit transfer certificate used by a purchaser or assignee against a tax liability shall be subject to the same limitations and conditions that apply to the use of the credit by the business that originally applied for and was allowed the credit.

L.2011, c.149, s.7; amended 2014, c.63, s.6.



Section 34:1B-249 - Rules, Regulations Adopted By Chief Executive Officer, Authority.

34:1B-249 Rules, regulations adopted by chief executive officer, authority.

8. a. The chief executive officer of the authority, in consultation with the Director of the Division of Taxation in the Department of the Treasury, shall adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement P.L.2011, c.149 (C.34:1B-242 et al.), including but not limited to: examples of and the determination of capital investment; the enumeration of qualified incentive areas; the enumeration of specific targeted industries; specific delineation of the incentive areas; the determination of the limits, if any, on the expense or type of furnishings that may constitute capital improvements; the promulgation of procedures and forms necessary to apply for a tax credit, including the enumeration of the certification procedures and allocation of tax credits for different phases of a qualified business facility; and provisions for tax credit applicants to be charged an initial application fee, and ongoing service fees, to cover the administrative costs related to the tax credit.

b.Through regulation, the authority shall establish standards by which qualified business facilities shall be constructed or renovated in compliance with the minimum environmental and sustainability standards.

L.2011, c.149, s.8; amended 2013, c.161, s.12.



Section 34:1B-250 - Certain Sales, Conveyances Authorized.

34:1B-250 Certain sales, conveyances authorized.

9. a. Notwithstanding the provisions of P.L.1962, c. 220 (C.52:31-1.1 et seq.), P.L. 2011, c.85, or any other law or regulation to the contrary, and without the requirement for the approval by any other party or entity, the State Treasurer is hereby authorized to sell and convey, to the New Jersey Performing Arts Center, in one or more series of transactions, all or any portion of the State of New Jersey's right, title and interest in the land and improvements located in the City of Newark, County of Essex, now subject to the sublease between the State Treasurer and the New Jersey Performing Arts Center which appear on the tax map of the City of Newark and are designated as Block 125, Lots 23, 26 and 115, Block 126.01, Lot 21, such portion of Block 17, Lot 1, which was designated for commercial development pursuant to the sublease, and Block 17, Lots 20 and 21. Such conveyances shall be on such terms and conditions, and for such consideration, as shall be determined by the State Treasurer in the State Treasurer's sole discretion. The proceeds from any such sales and conveyances shall be deposited and applied as provided by law. In the event that the identification of any of the property contained in this section by block and lot number is inaccurate, the State Treasurer is authorized to convey such blocks and lots which are subject to the sublease between the State Treasurer and the New Jersey Performing Arts Center as represent the actual parcels to be conveyed.

b.The State Treasurer is hereby authorized to enter into any agreements, and to amend any existing agreements, required to effectuate this sale and conveyance to the New Jersey Performing Arts Center and any such agreements and amendments shall not require the approval of any other party or entity, notwithstanding any other law or regulation to the contrary.

c.The New Jersey Economic Development Authority is hereby authorized to sell and convey all or any portion of its right, title, and interest in the property described in subsection a. of this section to the New Jersey Performing Arts Center, in one or more series of transactions on such terms and conditions, and for such consideration, as shall be determined by the authority in its sole discretion and to enter into any agreements and amend any existing agreements required to effectuate this sale and conveyance. Any such sale or conveyance shall not require the approval of any other party or entity, notwithstanding any other law or regulation to the contrary.

L.2011, c.149, s.9.



Section 34:1B-251 - Definitions Relative To Certain Economic Development Projects.

34:1B-251 Definitions relative to certain economic development projects.
10. a. For the purposes of this section:

"Authority" means the New Jersey Economic Development Authority established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Government entity" means the State government, a local unit of government, or a State or local government agency or authority.

"Providing public infrastructure" means undertaking and paying for the construction of public infrastructure; contributing money or paying debt service for the construction of public infrastructure; or deeding land to a government entity for use as public infrastructure.

"Public infrastructure" means: (1) buildings and structures, such as schools; fire houses; police stations; recreation centers; public works garages; and water and sewer treatment and pumping facilities; (2) open space with improvements such as athletic fields; playgrounds; planned parks; (3) open space without improvements; and (4) public transportation facilities such as train stations and public parking facilities. To qualify as public infrastructure under this section, the facilities, land, or both, shall have a minimum fair market value of $5 million; provided, however, that multiple lands and facilities, valued individually at less than $5 million, that are part of the same redevelopment project may be aggregated to achieve the minimum $5 million requirement. In the case of open space without improvements, the land shall have a minimum fair market value of at least $1 million prior to its dedication as open space. Sidewalks, streets, roads, ramps, and jug handles shall not be deemed public infrastructure for the purposes of this section.

"Tax credit" means a credit equal to 100 percent of the applicant's cost of providing public infrastructure for use to offset a tax liability.

"Tax liability" means a liability for the taxes imposed pursuant to the "Corporation Business Tax (1945)," P.L.1945, c.162 (C.54:10A-1 et seq.), and liability for basic, general, additional, and supplemental realty transfer fees imposed pursuant to P.L.1968, c.49 (C.46:15-5 et seq.), as amended and supplemented.

"Urban transit hub municipality" means an urban transit hub municipality, as defined in section 2 of P.L.2011, c.149 (C.34:1B-243).

b.Commencing with October 24, 2014, the effective date of P.L.2014, c.63 (C.34:1B-251 et al.), and ending on December 31 of the fifth complete year next following, an applicant that has agreed to, or has provided, public infrastructure may apply to the New Jersey Economic Development Authority for a tax credit under the following conditions:

(1)The applicant or another entity by contract or development agreement either makes a new capital investment in an amount equal to or greater than $10,000,000 at any time during the term set forth in this subsection, or causes another entity by contract or development agreement to construct a building, complex of buildings or other similar structures or facilities, which relies on the completed public infrastructure and completes construction during the term set forth in this subsection.

(2)The applicant has not received a tax credit under the "Grow New Jersey Assistance Program" established by section 3 of P.L.2011, c.149 (C.34:1B-244).

(3)The applicant has not received a grant under a State or a local Economic Redevelopment and Growth Grant program pursuant to section 4 or section 5 of P.L.2009, c.90 (C.52:27D-489d or C.52:27D-489e).

(4)The applicant is not a "Garden State Growth Zone Development Entity," as defined in section 23 of P.L.2013, c.161 (C.52:27D-489r).

(5)The applicant is not partnered with the New Jersey Sports and Exposition Authority for the capital investment pursuant to this section.

c.The New Jersey Economic Development Authority shall grant an application for a tax credit if the government entity receiving the public infrastructure adopts a resolution and files it with the authority, consenting to the award of the tax credit and the ownership of the public infrastructure is transferred to that government entity, and either: (1) the construction commences after January 1, 2013; (2) the construction is completed, as evidenced by a certificate of occupancy or other certificate of completion, after January 1, 2013; (3) the first monetary or debt service payment occurs after January 1, 2013; or (4) the land is deeded to the government entity after January 1, 2013.

d. (1) (a) Except as provided in subparagraph (b) of this paragraph, the total amount of tax credits that may be awarded to an eligible applicant for a single project shall not exceed $5,000,000.

(b)In the case of an applicant engaged in a brownfields redevelopment project comprising park and infrastructure development within an urban transit hub municipality, the total amount of tax credits the authority may award to the applicant shall not exceed $2,000,000 cumulative of all applications submitted under this section by the applicant. As used in this subparagraph, "applicant" means an entity applying for a tax credit pursuant to subsection b. of this section and shall include its subsidiaries, its parent, affiliated entities, and common principal owners.

(c) The total value of all tax credits approved by the authority pursuant to this section shall not exceed $22,000,000.

(2)A tax credit granted pursuant to this section may be transferred in the same manner as tax credits are transferred under section 33 of P.L.2009, c.90 (C.34:1B-209.1).

(3)Except for the limitations set forth in paragraph (1) of this subsection, nothing in this section shall prohibit an applicant from applying for and being awarded multiple tax credit awards based on separate public infrastructure projects.

e.The chief executive of the authority, in consultation with the Director of the Division of Taxation in the Department of the Treasury, may adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to implement the provisions of this section.

L.2014, c.63, s.10; amended 2015, c.217, s.2.



Section 34:2-1 - Definitions

34:2-1. Definitions
As used in this chapter:

"Bakery" includes all buildings, rooms or places where biscuits, pies, bread, crackers, cakes and confectionery are made or manufactured for sale.

"Custodian" means any person, organization or society having the legal custody of a child.

"Laundry" means any place which laundry work is regularly carried on.

"Manufacturing establishment" means any place where articles for use or consumption are regularly made.

"Mercantile establishment" means any place where goods, wares, or merchandise are offered for sale.

"Restaurant" means any place where meals or refreshments, both food and drink, are served to the public.



Section 34:2-21.1 - Definitions

34:2-21.1. Definitions
(a) "Employment certificate" means a certificate granted by the issuing officer authorizing the employment of a child as permitted under this act.

(b) "Age certificate" means a certificate issued for a person between the ages of 18 and 21 years.

(c) "Issuing officer" means any superintendent of schools, supervising principal, or teacher in a school district who is designated by the board of education in the district to issue certificates or permits in accordance with the provisions of this act.

(d) "School district" means any geographical area having authority over the public schools within that area.

(e) "Agriculture" includes farming in all its branches and among other things includes the cultivation and tillage of the soil, dairying, the production, cultivation, growing, and harvesting of any agricultural or horticultural commodities (including commodities defined as agricultural commodities in subsection (g) of section 15 of the Agricultural Marketing Act, 46 Stat. 11 (12 U.S.C. s. 141 et seq.), as amended), the planting, transplanting and care of trees and shrubs and plants, the raising of livestock, bees, fur-bearing animals or poultry, and any practices (including any forestry or lumbering operations) performed by a farmer or on a farm as an incident to or in conjunction with such farming operations, including preparation for market, delivery to storage or to market or to carriers for transportation to market, provided that such practices shall be performed in connection with the handling of agricultural or horticultural commodities the major portion of which have been produced upon the premises of an owning or leasing employer.

(f) "Newspaper carrier" means any minor between 12 and 18 years of age who engages in the occupation of delivering, soliciting, selling and collecting for, newspapers outside of school hours on residential routes.

(g) "Restaurant" means any establishment or business primarily engaged in the preparation and serving of meals or refreshments, both food and drink, and shall include but not be limited to the following: dining establishments, catering establishments, industrial caterers, and drive-in restaurants.

(h) "Theatrical production" means and includes stage, motion picture and television performances and rehearsals therefor.

(i) "Seasonal amusement" means any exclusively recreational or amusement establishment or business which does not operate more than seven months in any calendar year or which has received during any consecutive six months of the preceding calendar year average receipts equal to or less than 33 1/3% percent of its average receipts for the other six months of that year. "Seasonal amusement" includes but is not limited to amusement rides and amusement device ticket sales, and operations of games. However, "seasonal amusement" does not include retail, eating or drinking concessions, camps, beach and swimming facilities, movie theatres, theatrical productions, athletic events, professional entertainment, pool and billiard parlors, circuses and outdoor shows, sport activities or centers, country club athletic facilities, bowling alleys, race tracks and like facilities which are not part of a diversified amusement enterprise.

L. 1940, c. 153, s. 1; amended by L. 1964, c. 288, s. 1; 1965, c. 3, s. 1; 1968, c. 61, s. 1; 1972, c. 196; 1981, c. 331, s. 1; 1987, c. 125, s. 1.



Section 34:2-21.2 - Minors Under 16 Not To Be Employed; Exceptions; Nonresidents

34:2-21.2. Minors under 16 not to be employed; exceptions; nonresidents
No minor under 16 years of age shall be employed, permitted, or suffered to work in, about, or in connection with any gainful occupation at any time; provided, that minors between 14 and 16 years of age may be employed, permitted or suffered to work outside school hours and during school vacations but not in or for a factory or in any occupation otherwise prohibited by law or by order or regulation made in pursuance of law; and provided, further, that minors under 16 years of age may engage in professional employment in theatrical productions upon the obtaining of a permit therefor and may engage outside school hours and during school vacations in agricultural pursuits or in street trades and as newspaperboys as defined in this act, in accordance with the provisions of section 15 of this act. Minors may also engage in employment in domestic service performed outside of school hours or during school vacationS with the permission of the minor's parents or legal guardian, in a residence other than the minor's own home. Nothing in this act shall be construed to apply to the work of a minor engaged in domestic service or agricultural pursuits performed outside of school hours or during school vacations in connection with the minor's own home and directly for his parents or legal guardian.

Except as to the employment of a minor for whom a theatrical employment permit has been issued, no minor under 16 years of age not a resident of this State shall be employed, permitted or suffered to work in any occupation or service whatsoever at any time during which the law of the state of his residence required his attendance at school, or at any time during the hours when the public schools in the district in which employment in such occupation or services may be available are in session.

L.1940, c. 153, p. 332, s. 2. Amended by L.1956, c. 127, p. 530, s. 1; L.1962, c. 91, s. 9; L.1964, c. 288, s. 2; L.1983, c. 196, s. 1, eff. May 27, 1983.



Section 34:2-21.3 - Limitations On Minors' Working Hours

34:2-21.3. Limitations on minors' working hours
3.Except as provided in section 15 of P.L.1940, c.153 (C.34:2-21.15) and except for domestic service or messengers employed by communications companies subject to the supervision and control of the Federal Communications Commission, no minor under 18 years of age shall be employed, permitted, or suffered to work in, about, or in connection with any gainful occupation more than six consecutive days in any one week, or more than 40 hours in any one week, or more than eight hours in any one day, nor shall any minor under 16 years of age be so employed, permitted, or suffered to work before 7 a.m. or after 7 p.m. of any day, except a minor who is 14 or 15 years of age may work in a restaurant, supermarket or other retail establishment, or in any occupation not prohibited by the provisions of this act, P.L.1940, c.153 (C.34:2-21.1 et seq.) or by regulations promulgated by the commissioner pursuant to this act, P.L.1940, c.153 (C.34:2-21.1 et seq.), during the period beginning on the last day of a minor's school year and ending on Labor Day of each year until 9 p.m. of any day with written permission from a parent or legal guardian, and except a minor who is 14 or 15 years of age may be employed as a little league umpire for little leagues chartered by Little League Baseball, Incorporated, until 9 p.m. of any day with written permission from a parent or legal guardian; nor shall any minor between 16 and 18 years of age be so employed, permitted, or suffered to work before 6 a.m. or after 11 p.m. of any day; provided that minors between 16 and 18 years of age may be employed after 11 p.m. during any regular vacation season, and on days which do not precede a regularly scheduled school day, with a special written permit from their parents or legal guardian stating the hours they are permitted to work; provided that minors between 16 and 18 years of age may be employed in a seasonal amusement or restaurant occupation after 11 p.m. and following 12:01 a.m. of the next day, if that employment is a continuation of a workday which began before 11 p.m., either during any regular school vacation season, or on workdays which do not begin on a day which precedes a regularly scheduled school day, with a special written permit from their parents or legal guardian stating the hours they are permitted to work, except that in no case shall minors between 16 and 18 years of age be employed after 3 a.m. or before 6 a.m. on a day which precedes a regularly scheduled school day; provided, further, that minors may be employed in a concert or a theatrical performance up to 11:30 p.m.; and provided, further, that minors not less than 16 years of age and who are attending school may be employed as pinsetters, lane attendants, or busboys in public bowling alleys up to 11:30 p.m., but may not be so employed during the school term without a special written permit from the superintendent of schools or the supervising principal, as the case may be, which permit shall state that the minor has undergone a complete physical examination by the medical inspector, and, in the opinion of the superintendent or supervising principal, may be so employed, without injury to health or interference with progress in school, such special permits to be good for a period of three months only and are revocable in the discretion of the superintendent or supervising principal. Such permit may not be renewed until satisfactory evidence has been submitted to the superintendent or supervising principal showing that the minor has had a physical examination and the minor's health is not being injured by said work; and provided, further, that minors between 16 and 18 years of age may not be employed after 10 p.m. during the regular school vacation seasons in or for a factory or in any occupation otherwise prohibited by law or by order or regulation made in pursuance of law. The hours of work of minors under 16 employed outside school hours shall not exceed three hours in any one day when school is in session and shall not exceed in any one week when school is in session the maximum number of hours permitted for that period under the federal "Fair Labor Standards Act of 1938," 29 U.S.C.s.201 et seq., and regulations promulgated pursuant to that federal act.

This section is not applicable to the employment of a minor between 16 and 18 years of age during the months of June, July, August or September by a summer resident camp, conference or retreat operated by a nonprofit or religious corporation or association, unless the employment is primarily general maintenance work or food service activities.

L.1940,c.153,s.3; amended 1941, c.139, s.1; 1968, c.61, s.2; 1979, c.228; 1980, c.22; 1981, c.331, s.2; 1984, c.68; 1988, c.112, s.1; 1989, c.121, s.1; 1998, c.138.



Section 34:2-21.4 - Lunch Period For Minors Under 18

34:2-21.4. Lunch period for minors under 18
No minor under eighteen years of age shall be employed or permitted to work for more than five hours continuously without an interval of at least thirty minutes for a lunch period, and no period of less than thirty minutes shall be deemed to interrupt a continuous period of work.

L.1940, c. 153, p. 334, s. 4.



Section 34:2-21.5 - Posting Of Law, List Of Prohibited Occupations And Schedule Of Hours Of Labor; Permitting Minors To Begin Later Or Stop Earlier Than Time Stated In Schedule

34:2-21.5. Posting of law, list of prohibited occupations and schedule of hours of labor; permitting minors to begin later or stop earlier than time stated in schedule
Every employer shall post and keep conspicuously posted in the establishment wherein any minor under 18 is employed, permitted, or suffered to work a printed abstract of this act and a list of the occupations prohibited to such minors, to be furnished by the Department of Labor, and a schedule of hours of labor which shall contain the name of each minor under 18 the maximum number of hours he shall be required or permitted to work during each day of the week, the total hours per week, the time of commencing and stopping work each day, and the time for the beginning and ending of the daily meal period. An employer may permit such minor to begin work after the time for beginning, and stop before the time for ending work stated in the schedule; but he shall not otherwise employ or permit him to work except as stated in the schedule. This schedule shall be on a form provided by the Department of Labor and shall remain the property of that department. Nothing in this section shall apply to the employment of minors in agricultural pursuits or in domestic service in private homes, or as newspaperboys as provided in this act.

L.1940, c. 153, p. 334, s. 5. Amended by L.1964, c. 288, s. 3.



Section 34:2-21.6 - Record Of Employment Of Minors Under 19

34:2-21.6. Record of employment of minors under 19
Every employer shall keep a record, in a form approved by the Department of Labor, which shall state the name, date of birth and address of each person under 19 years of age employed, the number of hours worked by said person on each day of the week, the hours of beginning and ending such work, the hours of beginning and ending meal periods, the amount of wages paid, and such other information as the department shall by regulation require. Such record shall be kept on file for at least 1 year after the entry of the record and shall be open to the inspection of the Department of Labor, of attendance officers and of police officers. Nothing in this section shall apply to the employment of minors in agricultural pursuits, or in domestic service in private homes, or as newspaperboys as provided in this act.

L.1940, c. 153, p. 334, s. 6. Amended by L.1964, c. 288, s. 4.



Section 34:2-21.7 - Employment Certificates For Minors

34:2-21.7 Employment certificates for minors
(a) Except as permitted under section 15 of this act, no minor under 18 years of age shall be employed, permitted, or suffered to work in, about, or in connection with any gainful occupation, unless and until the person employing such minor shall procure and keep on file an employment certificate or special permit for such minor, issued by the issuing officer of the school district in which the child resides, or of the district in which the child has obtained a promise of employment if the child is a nonresident of the State; provided, that:

(1) No certificate or special permit shall be required for any child 16 years of age or over employed in agricultural pursuits;

(2) No certificate or special permit shall be required for any child 14 years of age or over employed at such times as the schools of his district are not in session, at any agricultural fair, horse, dog, or farm show the duration of which does not exceed 10 days; and

(3) No vacation certificate shall be required in the first 14 days of employment for any minor 15 years of age or over employed in seasonal amusement, food service, restaurant or retail occupations, at such times as the schools of his district are not in session, provided that no minor under 16 years of age shall be permitted to operate, or service, or to work in, about, or in connection with power-driven machinery.

(b) The employment covered under this section shall not require or involve work in, about, or in connection with employments prohibited by P.L. 1970, c. 115 (C. 34:2-21.15) and P.L. 1973, c. 204 (C. 34:2-21.17) of the child labor laws.

(c) Such certificate or special permit shall be issued in triplicate in such form and in accordance with such instructions as may be prescribed by the Commissioner of Education. The Commissioner of Education shall supply to the issuing officers all blank forms to be used in connection with the issuance of such certificates, and special permits as provided for in section 15 of this act.

(d) Employment certificates shall be of two kinds, regular certificates permitting employment during school hours, and vacation certificates permitting employment during the school vacation and during the school term at such times as the public schools are not in session.

(e) The original copy of the employment certificate shall be mailed by the issuing officer to the prospective employer of the minor for whom it is issued; a duplicate copy shall be mailed to the Department of Labor in Trenton as provided in section 12 of this act, and a triplicate copy shall be kept in the files of the issuing officer. The issuing officer may refuse to grant a certificate, if in his judgment, the best interests of the minor would be served by such refusal and he shall keep a record of such refusals, and the reasons therefor.

L.1940, c.153, s.7; amended by L. 1977, c. 163; 1981, c. 541, s. 1; 1987, c. 125, s. 2.



Section 34:2-21.8 - Issuance Of Certificates; Prerequisites

34:2-21.8 Issuance of certificates; prerequisites
8.The issuing officer shall issue such certificates only upon the application in person of the minor desiring employment, and after having approved and filed the following papers:

(1)A promise of employment signed by the prospective employer or by someone duly authorized by him, setting forth the specific nature of the occupation in which he intends to employ such minor, the wage to be paid such minor, and the number of hours per day and days per week which said minor shall be employed.

(2)Evidence of age showing that the minor is of the age required by this act, which evidence shall consist of one of the following proofs of age and shall be required in the order herein designated, as follows:

(a)A birth certificate or certified transcript thereof or a signed statement of the recorded date and place of birth issued by a registrar of vital statistics or other officer charged with the duty of recording births, or

(b)A baptismal certificate or attested transcript thereof showing the date and place of birth, and date and place of baptism of the minor, or

(c)Other documentary evidence of age satisfactory to the issuing officer, such as a bona fide contemporary record of the date and place of the minor's birth kept in the Bible in which the records of the births in the family of the minor are preserved, or a passport, showing the age of the minor, or a certificate of arrival in the United States, issued by the Office of Immigration and Naturalization Services, showing the age of the minor, or a life insurance policy, provided that such other documentary evidence has been in existence at least one year prior to the time it is offered as evidence, and provided further that a school record of age or an affidavit of a parent or guardian or other written statement of age shall not be accepted, except as specified in paragraph (d) of this section.

(d)In the case none of the aforesaid proofs of age shall be obtainable and only in such case, the issuing officer may accept the school record or the school-census record of the age of the minor together with the sworn statement of a parent or guardian as to the age of the minor and also with a certificate signed by the physician or advanced practice nurse authorized to sign the statements of physical fitness required by this section, specifying what in his opinion is the physical age of the minor. Such certificates shall show the height and weight of the minor and other facts concerning his physical development which were revealed by such examination and upon which the opinion of the physician or advanced practice nurse is based as to the physical age of the minor. If the school or school-census record of age is not obtainable, the sworn statement of the minor's parent or guardian, certifying to the name, date and place of birth of the minor, together with a physician's or advanced practice nurse's certificate of age as hereinbefore specified, may be accepted as evidence of age. The issuing officer shall administer said sworn statement.

The issuing officer shall, in issuing a certificate for a minor, require the evidence of age specified in paragraph (a) of this section in preference to that specified in paragraphs (b), (c) and (d) of this section and shall not accept the evidence of age permitted by any subsequent paragraph unless he shall receive and file evidence that the evidence of age required by the preceding paragraph or paragraphs cannot be obtained.

(3)A statement of physical fitness, signed by a medical inspector employed by the applicable board of education, or any other physician licensed to practice medicine and surgery, or advanced practice nurse, setting forth that such minor has been thoroughly examined by such medical inspector, or such other physician licensed to practice medicine and surgery, or advanced practice nurse, that he either is physically fit for employment in occupations permitted for persons under 18 years of age, or is physically fit to be employed under certain limitations, specified in the statement. If the statement of physical fitness is limited, the employment certificate issued thereon shall state clearly the limitations upon its use, and shall be valid only when used under the limitations so stated. The method of making such examinations shall be prescribed jointly by the Commissioner of Education and the State Department of Health and Senior Services; provided, however, no minor shall be required to submit to a physical examination, whose parent or guardian objects thereto in writing on the grounds such examination is contrary to his religious beliefs and practices.

(4)A school record signed by the principal of the school which the minor has last attended or by someone duly authorized by him, giving the full name, date of birth, grade last completed, and residence of the minor, provided, that in the case of a vacation certificate issued for work before or after school hours, such record shall also state that the child is a regular attendant at school, and in the opinion of the principal may perform such work without impairment of his progress in school, but such principal's statement shall not be required for the issuance of a vacation certificate for work during regular school vacations.

L.1940,c.153,s.8; amended 1968, c.314, 2004,c.168,s.1.



Section 34:2-21.9 - Age Certificates To Persons Between 18 And 21; Contents; Retention By Employer During Employment

34:2-21.9. Age certificates to persons between 18 and 21; contents; retention by employer during employment
Upon request, it shall be the duty of the issuing officer to issue to any young person between the ages of eighteen and twenty-one years residing in his district and applying in person, who expresses a desire to enter employment, an age certificate upon presentation of the same proof of age as is required for the issuance of employment certificates under this act. A young person between the said ages nonresident of the State may apply to the issuing authority of any district where such person states he intends to seek employment. The age certificate shall state the color, name, sex, date and place of birth, residence, color of hair and eyes, height, and distinguishing facial marks, if any, and the kind of proof of age submitted. All copies thereof shall be signed in person by the applicant in the presence of the said issuing officer in whose name it is issued.

Any employer before employing a minor may require him to produce an age certificate and sign his name for comparison with the signature on the certificate. If in his judgment the signature and characteristics of the child correspond with the signature and description in the certificate, the employer, on employing the child, may require and retain the certificate during the minor's employment and shall return it to the minor upon the termination of his employment.

L.1940, c. 153, p. 338, s. 9.



Section 34:2-21.10 - Employment Certificate; Contents

34:2-21.10. Employment certificate; contents
An employment certificate shall state the name, sex, color, date and place of birth, residence, color of hair and eyes, height, weight, any distinguishing facial marks of the child--the employer's name, address and type of business, the occupation of the child, the kind of proof of age submitted, the grade completed, physician's approval and the name and address of parent. Every such certificate shall be signed in the presence of the issuing officer by the child in whose name it is issued.

L.1940, c. 153, p. 339, s. 10.



Section 34:2-21.11 - Certificate Or Permit As Conclusive Evidence Of Age

34:2-21.11. Certificate or permit as conclusive evidence of age
An employment or age certificate or special permit issued in accordance with this act shall be conclusive evidence of the age of the minor for whom issued in any proceeding involving the employment of a minor under the child-labor or workmen's compensation law or any other labor law of the State, as to any act occurring subsequent to its issuance.

L.1940, c. 153, p. 339, s. 11.



Section 34:2-21.12 - Filing Of Duplicate Certificates Or Permits; Cancellation; Return Of Original Papers; Destruction Of Certificates And Permits When Minors Become 21

34:2-21.12. Filing of duplicate certificates or permits; cancellation; return of original papers; destruction of certificates and permits when minors become 21
Every issuing officer issuing an employment or an age certificate or special permit, shall send immediately to the Department of Labor at Trenton, a duplicate of the certificate or permit and the original papers upon which the certificate or special permit was granted. The department shall examine and promptly return to the issuing officer the said original papers and shall keep on file the duplicate of said certificate or permit. Whenever there is reason to believe that an employment or an age certificate or special permit was improperly issued, the Commissioner of Labor shall notify the Commissioner of Education and the board of education of the school district in which the certificate was issued. The board of education of the school district may cancel any employment or any age certificate or special permit issued by it, and shall cancel the same when directed so to do by the Commissioner of Education. Whenever any employment certificate has been cancelled, the board of education cancelling the same shall immediately notify the Commissioner of Education, the Commissioner of Labor and the person by whom the child is employed, of its action, and such employer shall immediately upon receiving notice forward the certificate to the board of education.

All birth certificates, baptismal certificates, passports, insurance policies or other original papers submitted in proof of age shall be returned to the minor upon request after they have been returned to the issuing officer by the Department of Labor and after the issuing officer has transcribed for his files information pertinent to the issuance of the certificates. The Commissioner of Labor and the issuing officer may destroy all employment and age certificates and special permits or copies thereof when the birth dates set forth in such certificates and special permits are more than twenty-one years before the date of destruction.

L.1940, c. 153, p. 339, s. 12.



Section 34:2-21.13 - Employment Of Children Who Are Nonresidents Of School District; Duplicate Of Certificate

34:2-21.13. Employment of children who are nonresidents of school district; duplicate of certificate
If a child within the ages for compulsory school attendance is employed in a school district other than that in which he lives, the issuing officer of the district in which the child lives shall immediately send a duplicate of the certificate, properly filled out and the address of the employer to the superintendent of schools of the county in which the child resides who shall thereupon send said duplicate to the superintendent of schools of the county in which the child is employed.

L.1940, c. 153, p. 340, s. 13.



Section 34:2-21.14 - Return Of Certificate After Employment Terminates; New Certificates; Certificate Valid Only For One Employer And One Occupation; Employer To Keep Certificate Accessible; Prima Facie Evidence

34:2-21.14. Return of certificate after employment terminates; new certificates; certificate valid only for one employer and one occupation; employer to keep certificate accessible; prima facie evidence
Every employer receiving an employment certificate shall within two days after termination of the employment return said certificate to the person issuing it. A new employment certificate shall not be issued for any minor except upon the presentation of a new promise of employment. An employment certificate shall be valid only for the employer for whom issued and for the occupation designated in the promise of employment. Said employer shall, during the period of the minor's employment, keep such certificate on file at the place of employment and accessible to any issuing officer and to any attendance officer, inspector, or other person authorized to enforce this act. The failure of any employer to produce for inspection such employment certificate, or the presence of any minor under eighteen years of age in his place of work at any time other than that specified in the posted schedule of hours required by this act, shall be prima facie evidence of the unlawful employment of the minor. The presence of any minor under eighteen years of age in any place of employment shall be prima facie evidence of the employment of such minor, except that the presence on any farm or place of agricultural pursuit of any such minor shall not constitute such prima facie evidence.

L.1940, c. 153, p. 341, s. 14.



Section 34:2-21.15 - Street Trade; Agricultural Pursuits; Ages When Permitted; Special Permits; Newspaper Carriers

34:2-21.15. Street trade; agricultural pursuits; ages when permitted; special permits; newspaper carriers
Except as hereinafter provided as to newspaper carriers, no minor under 14 years of age may engage in any street trade, which term, for the purpose of this section shall include the selling, offering for sale, soliciting for, collecting for, displaying, or distributing any articles, goods, merchandise, commercial service, posters, circulars, newspapers or magazines or in blacking shoes on any street or other public place or from house to house. No minor under 12 years of age may be employed in agricultural pursuits.

Whenever a minor has graduated from vocational school, approved by the Commissioner of Education and is 17 years of age, the minor's diploma or certified copy thereof and an employment certificate mailed to the employer by the issuing officer shall be deemed a special permit to engage in those pursuits in which the minor majored in said vocational school during those hours permitted for persons 18 years of age and over.

Except as hereinafter provided as to newspaper carriers, whenever a minor under 16 years of age desires to work during such times as the schools of the district in which the minor resides are not in session in any street trade or in agricultural pursuits, the parent, guardian or other person having the custody and control of the minor may file with the issuing officer in the school district in which the minor resides an application for a special permit authorizing such work. Such application shall show the exact character of the work the minor is to do, and the hours and wages and special conditions under which said work is to be performed.

If upon investigation it is found that the facts set forth in the application are true and that the work will not interfere with the minor's health or standing in school, the issuing officer shall, upon presentation to the issuing officer of the same proof of age as is required for the issuance of an employment certificate, issue a special permit, allowing the minor to work at such times as the public schools in the district are not in session, but such work except in agricultural pursuits, and as newspaper carriers, to be otherwise subject to the maximum hours of labor provisions set for minors under 16 years of age in section 3 of this act; provided, that nothing in this act shall prevent newspaper carriers as defined in this act, between 11 and 14 years of age, from delivering, soliciting, selling and collecting for newspapers on routes in residential neighborhoods between the hours of 6:00 o'clock in the morning and 7:00 o'clock in the evening of any day; and newspaper carriers 14 years of age and older from delivering, soliciting, selling and collecting for newspapers on routes in residential neighborhoods between the hours of 5:30 o'clock in the morning and 8:00 o'clock in the evening of any day; and provided further that no newspaper carrier under the age of 18 years shall be permitted to engage in such occupation beyond the period of time wherein the combined hours devoted to said occupation as a newspaper carrier and the hours in school shall exceed a total of 40 hours per week and not more than 8 hours in any 1 day; and provided, further, that minors engaged in agricultural pursuits may be employed no more than 10 hours per day.

Such special permit shall show the name, address, and date of birth of the minor for whom it is issued, the kind of proof of age submitted, the nature of the occupation in which the minor is to engage, and such other information as the commissioner of Education may require.

Any such special permit for work in agriculture shall be issued for a period not to exceed 6 months and shall show its date of expiration. Any person employing a minor under 16 years of age in agriculture shall obtain such a certificate from the minor and keep it on file during the period of the minor's employment and shall return it to the minor to whom it is issued upon termination of the minor's employment.

Upon application by the parent, guardian or other person having custody and control of a newspaper carrier as defined in this act, between the ages of 11 and 18 years of age, to the publisher of any newspaper in this State and upon receiving satisfactory proof of age and a signed statement of physical fitness, such publisher may issue to such newspaper carrier a special permit on a form prescribed and approved by the Commissioner of Education, whereby the newspaper carrier shall be permitted to deliver, solicit, sell and collect for newspapers outside of the newspaper carrier's school hours on residential routes, and on Sundays and during school vacations and no other employment certificate shall be required.

Such special permit shall show the name, address and date of birth of the newspaper carrier for whom it is issued, and such other information as the Commissioner of Education may require.

The publisher shall forthwith mail 3 copies of such special permit to the issuing officer as defined in section 1 of this act, one of which copies shall be forwarded to the Commissioner of Education and one copy to the Commissioner of Labor and Industry in such manner as may be provided by regulation of said commissioners. A copy of such special permit shall also be furnished by the publisher to the parent, guardian or other person having custody and control of the newspaper carrier and the publisher shall retain at all times a file copy thereof.

The special permit shall remain in full force and effect unless and until the publisher has knowledge of or is notified by the issuing officer or the Commissioner of Labor and Industry that the newspaper carrier is not physically fit or that in the opinion of the issuing officer or the Commissioner of Labor and Industry, engaging in the occupation as a newspaper carrier will be harmful to the newspaper carrier's education. In such case, the said special permit shall be suspended unless and until the issuing officer shall revoke said notification. In the event of such notification and suspension, however, if either the parent, guardian or other person having custody and control of the newspaper carrier or the publisher shall deem such decision to be erroneous, an appeal may be made to the Commissioner of Education who shall have authority to affirm, reverse or modify such decision of the issuing officer or the Commissioner of Labor and Industry.

The publisher shall keep a record of the name, address and birth date of each newspaper carrier to whom such special permit is issued; the date said newspaper carrier commenced and ceased delivering newspapers published by said publisher together with a record of the number of newspapers sold to each newspaper carrier and a general description of the area of the route served by each newspaper carrier. Such records shall be kept on file by said publisher for a period of 2 years after the newspaper carrier has ceased delivering newspapers published by said publisher.

The special permit shall remain in full force and effect unless and until the publisher is notified by the issuing officer or the Commissioner of Labor and Industry that the newspaper carrier is not physically fit or that the newspaper carrier's school record is such that engaging in the occupation of a newspaper carrier will be harmful to the newspaper carrier's education. In such case, however, if either the parent, guardian or other person having custody and control of the newspaper carrier or the publisher shall deem such decision to be erroneous, an appeal may be made to the Commissioner of Education who shall have authority to reverse or modify such decision of the issuing officer or the Commissioner of Labor and Industry.

L.1940, c. 153, p. 341, s. 15. Amended by L.1964, c. 288, s. 5; L.1965, c. 3, s. 2; L.1970, c. 115, s. 1, eff. June 26, 1970; L.1980, c. 90, s. 1; L.1981, c. 490, s. 1, eff. Jan. 12, 1982.



Section 34:2-21.16 - Fees Or Expenses Not To Be Paid By Child, Parent Or Guardian

34:2-21.16. Fees or expenses not to be paid by child, parent or guardian
No fees or expenses incurred in obtaining any certificates under this act shall be charged to or paid by any child, parent, guardian or other person having custody or control of such a child for any service had under this act.

L.1940, c. 153, p. 343, s. 16.



Section 34:2-21.17 - Prohibited Employment

34:2-21.17. Prohibited employment
17. No minor under 16 years of age shall be employed, permitted or suffered to work in, about, or in connection with power-driven machinery.

No minor under 18 years of age shall be employed, permitted or suffered to work in, about, or in connection with the following:

The manufacture or packing of paints, colors, white lead, or red lead;



The handling of dangerous or poisonous acids or dyes; injurious quantities of toxic or noxious dust, gases, vapors or fumes;

Work involving exposure to benzol or any benzol compound which is volatile or which can penetrate the skin;

The manufacture, transportation or use of explosives or highly inflammable substances;

Oiling, wiping, or cleaning machinery in motion or assisting therein;



Operation or helping in the operation of power-driven woodworking machinery; provided, that apprentices operating under conditions of bona fide apprenticeship may operate such machines under competent instruction and supervision;

Grinding, abrasive, polishing or buffing machines; provided, that apprentices operating under conditions of bona fide apprenticeship may grind their own tools;

Punch presses or stamping machines if the clearance between the ram and the dye or the stripper exceeds 1/4 inch;

Cutting machines having a guillotine action;



Corrugating, crimping or embossing machines;



Paper lace machines;



Dough brakes or mixing machines in bakeries or cracker machinery;



Calender rolls or mixing rolls in rubber manufacturing;



Centrifugal extractors, or mangles in laundries or dry cleaning establishments;

Ore reduction works, smelters, hot rolling mills, furnaces, foundries, forging shops, or any other place in which the heating, melting, or heat treatment of metals is carried on;

Mines or quarries;



Steam boilers carrying a pressure in excess of 15 pounds;



Construction work of any kind, except in the construction of affordable housing as a volunteer for a nonprofit organization as provided in section 1 of P.L.1994, c.82 (C.34:2-21.17d);

Fabrication or assembly of ships;



Operation or repair of elevators or other hoisting apparatus;



The transportation of payrolls other than within the premises of the employer.

No minor under 18 years of age shall be employed, permitted, or suffered to work in, about, or in connection with any establishment where alcoholic liquors are distilled, rectified, compounded, brewed, manufactured, bottled, or are sold for consumption on the premises, or in a pool or billiard room; provided, however, this paragraph shall not apply to minors 16 years of age or over, employed as pinsetters, lane attendants, or busboys in public bowling alleys as provided in section 3 of P.L.1940, c.153 (C.34:2-21.3) or to minors employed in theatrical productions where alcoholic beverages are sold on the premises.

Minors 14 years of age or over may be employed as golf course caddies and pool attendants.

No minor under 18 years of age shall be employed, permitted, or suffered to work in any place of employment, or at any occupation hazardous or injurious to the life, health, safety, or welfare of such minor, as such occupation shall, from time to time, be determined and declared by the Commissioner of Labor to be hazardous or injurious to the life, health, safety, or welfare of such minor, after a public hearing thereon and after such notice as the commissioner may by regulation prescribe.

None of the provisions of this section regarding employment in connection with alcoholic liquors shall be construed to prevent the employment of minors 16 years of age or more in a restaurant as defined in section 1 of P.L.1940, c.153 (C.34:2-21.1) and as provided for in section 3 of P.L.1940, c.153 (C.34:2-21.3), in a public bowling alley as provided in this section, or in the executive offices, maintenance departments, or pool or beach areas of a hotel, motel or guesthouse; provided, however, that no minor shall engage in the preparation, sale or serving of alcoholic beverages, nor in the preparation of photographs, nor in any dancing or theatrical exhibition or performance which is not part of a theatrical production where alcoholic beverages are sold on the premises, while so employed; and provided, further, that any minor so employed shall be closely supervised while engaged in the clearing of alcoholic beverages.

Nothing in this section shall be deemed to apply to the work done by pupils in public or private schools of New Jersey, under the supervision and instruction of officers or teachers of such organizations or schools, or to a minor who is 17 years of age employed in the type of work in which such minor majored under the conditions of the special vocational school graduate permit provided in section 15 of P.L.1940, c.153 (C.34:2-21.15).

Nothing in this section shall be construed to prevent minors 16 years of age or older who are members of a Junior Firemen's Auxiliary, created pursuant to N.J.S.40A:14-95, from engaging in any activities authorized by N.J.S.40A:14-98.

Notwithstanding any provision of this section to the contrary, a minor who is 15 years of age or older may work as a cashier or bagger on or near a supermarket or retail establishment cash register conveyor belt.

L.1940,c.153,s.17; amended 1941,c.139,s.2; 1957,c.131; 1968,c.61,s.3; 1970,c.115, s.2; 1973,c.204; 1979,c.202; 1980,c.90,s.2; 1981,c.83,s.1; 1981,c.331,s.3; 1981,c.511,s.18; 1988,c.112,s.2; 1989,c.121,s.2; 1994,c.82,s.3.



Section 34:2-21.17A - Inapplicability Of S. 34:2-21.17 To Participants In Junior Achievement Program

34:2-21.17a. Inapplicability of s. 34:2-21.17 to participants in junior achievement program
Section 17 to P.L. 1940, c. 153 (C. 34:2-21.17) shall not apply to minors under the age of 18 years who participate or work in any junior achievement program. As used in this act "junior achievement program" means any program under which minors under the age of 18 engage in business enterprises or activities pursuant to an economics education program conducted under the guidance of adult sponsors from private business and industry.

L.1982, c. 170, s. 1, eff. Nov. 5, 1982.



Section 34:2-21.17B - Provisions For Minors As Volunteers At Recycling Centers

34:2-21.17b. Provisions for minors as volunteers at recycling centers
Concurrent with all other provisions of P.L. 1940, c. 153 (C. 34:2-21.1 et seq.), minors who are 12 through 17 years of age shall be permitted to work as volunteers at community operated noncommercial recycling centers operated by a municipality or a community service organization authorized by a municipality to operate a recycling center subject to the following provisions:

a. That these recycling centers handle only those waste products normally included in the municipal waste stream such as newspapers and glass and metal beverage containers;

b. That under no circumstances shall a minor be permitted to work in a community recycling center that is in any way associated with a profit making commercial enterprise other than to sell the recyclable products referred to in subsection a.;

c. That no minor shall operate, perform maintenance, clean, inspect or work in, about, or in connection with any power driven machinery involved in the recycling process;

d. That no minor shall work in a community recycling center without the safety equipment required by law;

e. That no minor shall be permitted to work as a volunteer at a recycling center except under the direct supervision of an adult;

f. That no minor shall handle or be exposed to hazardous waste products or other hazardous substances; and

g. That the municipality which operates the center or authorizes the operation of the center by a community service organization has secured adequate liability insurance to provide compensation for all injuries sustained by minors working voluntarily at the center.

For the purposes of this section, "community operated noncommercial recycling center" means any recycling center that is sponsored by a municipality and is engaged in the recycling activity as a community service.

L. 1987, c. 249, s. 1.



Section 34:2-21.17C - Not Considered Employee.

34:2-21.17c. Not considered employee.
A minor working voluntarily at a recycling center shall not be deemed an employee under R.S. 34:15-36. A municipality or community service organization which uses the services of a minor under this act shall not be subject to R.S. 34:15-10, provided that the municipality or organization has fully complied with P.L. 1940, c. 153 (C. 34:2-21.1 et seq.) and the provisions of this act.

L. 1987, c. 249, s. 2.



Section 34:2-21.17D - Employment Of Minors As Volunteers For Certain Nonprofit Organizations

34:2-21.17d. Employment of minors as volunteers for certain nonprofit organizations
1. Concurrent with all other provisions of P.L.1940, c.153 (C.34:2-21.1 et seq.), minors who are 14 through 17 years of age shall be permitted to work as volunteers for nonprofit organizations engaged in the construction of affordable housing as determined by the Commissioner of Labor subject to the following provisions:

a. That under no circumstances shall a minor be permitted to work in a project involving the construction of affordable housing that is in any way associated with a profit-making commercial enterprise;

b. That no minor shall operate, perform maintenance, clean, inspect or work in, about, or in connection with any power-driven machinery involved in the construction of affordable housing;

c. That no minor shall engage in the construction of affordable housing without the safety equipment required by law;

d. That no minor shall be permitted to work as a volunteer in the construction of affordable housing except under the direct supervision of an adult;

e. That no minor shall be exposed to hazardous waste products or other hazardous substances;

f. That no minor shall be permitted to work on any excavation, scaffolding or roofing;

g. That no minor shall be permitted to work:



(1) during school hours;



(2) before 7 a.m.;



(3) after 7 p.m.; except that minors may work until 9 p.m. between Memorial Day and Labor Day;

(4) for more than five consecutive hours without a half-hour break; and

(5) for more than 18 hours per week when school is in session; and



h. That the nonprofit organization engaged in the construction of affordable housing has secured liability insurance to provide compensation for all injuries, including, but not limited to, occupational illness, sustained by minors working voluntarily in the construction of affordable housing. The insurance required by this section shall have coverage limits of at least $2,500,000 per occurrence, at least $2,500,000 aggregate per year and $250,000 for property damage, or such higher amounts as the Commissioner of Insurance may promulgate from time to time to adjust for inflation.

L.1994,c.82,s.1.



Section 34:2-21.17E - Minor Working Voluntarily Not Deemed Employee

34:2-21.17e. Minor working voluntarily not deemed employee
2. A minor working voluntarily in the construction of affordable housing pursuant to section 1 of this act shall not be deemed an employee under R.S.34:15-36. A nonprofit organization which uses the services of a minor under this act shall not be subject to R.S.34:15-10, provided that the nonprofit organization has fully complied with P.L.1940, c.153 (C.34:2-21.1 et seq.) and the provisions of this act.

L.1994,c.82,s.2.



Section 34:2-21.17F - Inapplicability Of C.34:2-21.17 Under Certain Circumstances; "Educational Program In Science" Defined.

34:2-21.17f Inapplicability of C.34:2-21.17 under certain circumstances; "educational program in science" defined.

1.Section 17 of P.L.1940, c.153 (C.34:2-21.17) shall not apply to minors under the age of 18 who have successfully reached the ninth or higher grade level and who have the approval of a parent or guardian to participate or work in any educational program in science. A school student shall not participate or work in the program more than 20 hours per week during the school year.

As used in this act "educational program in science " means a program in which any minor under the age of 18 who has successfully reached the ninth or higher grade level participates in a scientific project or activity located in a research facility pursuant to an educational program under the supervision of the minor's school and adult sponsors from private business and industry, provided that no supervision by a school shall be required if the minor is a high school graduate.

L.2000,c.31,s.1.



Section 34:2-21.17G - Rules, Regulations.

34:2-21.17g Rules, regulations.

2.The Commissioner of Labor, in consultation with the Commissioner of Education, shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to implement the provisions of this act.

L.2000,c.31,s.2.



Section 34:2-21.18 - Enforcement Of Act; Inspection Of Places And Certificates

34:2-21.18. Enforcement of act; inspection of places and certificates
It shall be the duty of the Department of Labor and its inspectors and agents, acting under the Commissioner of Labor, to enforce the provisions of this act, to make complaints against persons violating its provisions, and to prosecute violations of the same. The Commissioner of Labor and any inspector or other authorized person acting under him, attendance officers and other persons employed by law to compel the attendance of children at school, and officers and agents of any duly incorporated society for the protection of children from cruelty and neglect, shall have authority to enter and inspect at any time any place or establishment covered by this act, and to have access to employment or age certificates or special permits kept on file by the employers and such other records as may aid in the enforcement of this act.

L.1940, c. 153, p. 345, s. 18.



Section 34:2-21.19 - Penalty, Child Labor Law Enforcement Trust Fund, Advisory Board; Annual Report.

34:2-21.19 Penalty, Child Labor Law Enforcement Trust Fund, Advisory Board; annual report.

19. a. Whoever employs or permits or suffers any minor to be employed or to work in violation of this act, or of any order or ruling issued under the provisions of this act, or obstructs the Department of Labor and Workforce Development, its officers or agents, or any other person authorized to inspect places of employment under this act, and whoever, having under his control or custody any minor, permits or suffers him to be employed or to work in violation of this act, shall be guilty of an offense. If a defendant acts knowingly, an offense under this section shall be a crime of the fourth degree. Otherwise it shall be a disorderly persons offense and the defendant shall, upon conviction for a violation, be punished by a fine of not less than $100 nor more than $2,000 for an initial violation and not less than $200 nor more than $4,000 for each subsequent violation. Each day during which any violation of this act continues shall constitute a separate and distinct offense, and the employment of any minor in violation of the act shall with respect to each minor so employed, constitute a separate and distinct offense.

b.As an alternative to or in addition to any other sanctions provided by law for violations of P.L.1940, c.153 (C.34:2-21.1 et seq.), when the Commissioner of Labor and Workforce Development finds that an individual has violated that act, the commissioner is authorized to assess and collect administrative penalties of not more than $500 for a first violation, not more than $1,000 for a second violation, and not more than $2,500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer, and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor and Workforce Development provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c. 274 (C.2A:58-10 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be deposited in the Child Labor Law Enforcement Trust Fund established pursuant to subsection c. of this section.

c.There is established in the Department of Labor and Workforce Development the Child Labor Law Enforcement Trust Fund. All moneys in the fund shall be applied by the department toward the enforcement of the provisions of P.L.l940, c.153 (C.34:2-21.1 et seq.) and to disseminate information and publicity regarding those provisions to employers, employer organizations, employees, unions, and teachers, counselors, social workers and other professionals engaged in work involving the welfare of children.

d.There is established a Child Labor Law Enforcement Advisory Board to advise the Commissioner of Labor and Workforce Development, and issue an annual report, regarding the use of moneys from the Child Labor Law Enforcement Trust Fund and other issues the board deems appropriate concerning child labor, including the impact of excessive or hazardous work on the educational success, health and general well-being of children. The board shall consist of the commissioner or his designee, who shall serve as the chair, and seven members appointed by the commissioner as follows: two members representing organizations of employers in industries with significant numbers of employees who are minors, two members representing labor unions in industries with significant numbers of employees who are minors, one member representing an organization of school administrators, one member representing an organization of school employees, and one member who is an individual with expertise on the impact of excessive or hazardous work on the educational success, health, and general well-being of children. Members appointed by the commissioner shall be appointed for two-year terms and may be appointed for any number of terms. Members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties. Action may be taken by the board by an affirmative vote of a majority of its members. The first annual report shall be issued not later than 12 months after the effective date of this act. Each annual report may include recommendations to enhance the enforcement and publicizing of the provisions of P.L.l940, c.153 (C.34:2-21.1 et seq.). The advisory board shall have access to reports, data and other information regarding child labor in the possession of the department and assistance from department personnel as required to perform its duties.

L.1940,c.153,s.19; amended 1981, c.331, s.9; 1991, c.205, s.6; 2005, c.167.



Section 34:2-21.20 - Partial Invalidity

34:2-21.20. Partial invalidity
If any provisions of this act or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provisions to other persons or circumstances shall not be affected thereby.

L.1940, c. 153, p. 346, s. 20.



Section 34:2-21.21 - Repeals

34:2-21.21. Repeals
The provisions of article two, chapter two, of Title 34, Revised Statutes [s.s. 34:2-2 to 34:2-21], and of sections 18:14-15 to 18:14-33, inclusive, of the Revised Statutes, are hereby repealed.

L.1940, c. 153, p. 346, s. 21.



Section 34:2-21.22 - Effective Date

34:2-21.22. Effective date
This act shall take effect September first, one thousand nine hundred and forty.

L.1940, c. 153, p. 346, s. 22.



Section 34:2-21.22A - Newspaperboys; Effect Of Act Upon Rights Under Workmen's Compensation Act

34:2-21.22a. Newspaperboys; effect of act upon rights under Workmen's Compensation Act
Nothing in this act shall be construed to affect adversely any right or rights of newspaperboys under the provisions of chapter 15 of Title 34 of the Revised Statutes of New Jersey.

L.1965, c. 3, s. 3.



Section 34:2-21.57 - Definitions

34:2-21.57. Definitions
As used in this act:

a. "Professional employment" means employment for pay as an actor or performer in a theatrical production.

b. "Theatrical production" means and includes stage, motion picture and television performances and rehearsals therefor.

c. "Prohibited performance" means and includes appearances as a rope or wire walker or rider, gymnast, wrestler, boxer, contortionist, acrobat, rider of a horse or other animal unless the minor is trained to safely ride such horse or animal or rider of any vehicle other than that generally used by a minor of the same age, or appearance in any illegal, indecent or immoral exhibition, practice, or theatrical production or in any practice, exhibition or theatrical production dangerous to the life, limb, health or morals of a minor, or appearance or exhibition of any physically deformed or mentally deficient minor.

L.1962, c. 91, s. 1. Amended by L.1981, c. 147, s. 1, eff. May 14, 1981; L.1981, c. 331, s. 4, eff. Dec. 14, 1981.



Section 34:2-21.58 - Theatrical Productions; Employment Of Minors Under 16

34:2-21.58. Theatrical productions; employment of minors under 16
Notwithstanding any provision of the child labor laws of this State, the professional employment of minors under the age of 16 years in theatrical productions is authorized upon compliance with the conditions in this act set forth.

L.1962, c. 91, s. 2. Amended by L.1977, c. 430, s. 1, eff. Feb. 28, 1978.



Section 34:2-21.59 - Permit; Grounds For Issuance

34:2-21.59. Permit; grounds for issuance
a. Upon application of an employer, bearing the endorsed approval of a parent or guardian of the minor a permit authorizing employment of the minor in a theatrical production may be issued if:

(a) The minor is in good health and will not likely be endangered by the working conditions of the prospective employment as certified by a currently issued statement of a licensed physician based upon a physical examination which, for minors under 8 years of age, includes a visual acuity screening if practicable;

(b) The place of employment is approved by the Department of Labor and the period for which the permit is desired is not in excess of 3 months;

(c) The minor is not attending public school and the application is for a period other than during the school summer vacation period, that he is receiving equivalent instruction approved by the Department of Education or by the state or county of his residence if he be a nonresident of New Jersey;

(d) The proposed employment will not exceed two shows or productions in a day or a total of eight shows or productions in any week where the professional employment is reasonably separable into discrete shows or productions; that the employment will not be for more than 6 days in any week, 5 hours in any day or a total of 24 hours, including rehearsal time, in any week and that the minor will not be employed before 7:00 a.m. or after 11:30 p.m. and that school and theatrical performance time shall not exceed 8 hours in any 1 day and that the combined time spent on a set or on call and performance time shall not exceed a total of eight hours in any one day;

(e) The employment does not involve a type of prohibited performance as hereinafter defined; and

(f) The minor will be under the direct care and supervision of an adult who is a parent, guardian or a representative of the employer, named in the application, at all times during his employment or while living away from home when required as an incident of such employment.

b. A permit or certificate, as the case may be, may be issued by the issuing officer or by the Commissioner of Labor in cases involving a significant contribution to the development of the motion picture industry in the State as determined by the Motion Picture and Television Development Commission. In such cases, the commissioner shall also have the authority to alter or amend the hours of the day but not the total hours in the day during which a minor may work as set forth in paragraph (d), subsection a. of this section, if such alteration or amendment will not foreseeably impair the educational instruction, supervision, health and welfare of the minor, and such an alteration or amendment is necessary for good reasons shown by the employer. The commissioner shall set forth the terms of any alteration or amendment in the permit or certificate.

L.1962, c. 91, s. 3. Amended by L.1977, c. 430, s. 2, eff. Feb. 28, 1978; L.1981, c. 147, s. 2, eff. May 14, 1981; L.1981, c. 331, s. 5, eff. Dec. 14, 1981.



Section 34:2-21.60 - Refusal To Grant Permit Or Certificate; Grounds; Record

34:2-21.60. Refusal to grant permit or certificate; grounds; record
The issuing officer or the Commissioner of Labor, pursuant to section 3b. of P.L.1962, c. 91 (C. 34:2-21.59), may refuse to grant a permit or certificate if, in his judgment, the best interests of the minor would be served by such refusal and he shall keep a record of such refusals, and the reasons therefor. A refusal by the issuing officer shall not preclude a contrary decision by the commissioner.

L.1962, c. 91, s. 4. Amended by L.1981, c. 147, s. 3, eff. May 14, 1981; L.1981, c. 331, s. 6, eff. Dec. 14, 1981.



Section 34:2-21.61 - Renewal Of Permits; Inspection

34:2-21.61. Renewal of permits; inspection
Permits may be renewed upon application. A separate permit shall be required for each employee. The employer shall have the permit available for inspection at all times at the place of employment.

L.1962, c. 91, s. 5.



Section 34:2-21.62 - Delivery Of Application To Department Of Labor

34:2-21.62. Delivery of application to department of labor
The Department of Education shall deliver a copy of each application to the Department of Labor.

L.1962, c. 91, s. 6. Amended by L.1981, c. 147, s. 4, eff. May 14, 1981.



Section 34:2-21.63A - Employment Of Minor Under 16 To Perform Indecent Or Immoral Exhibition; High Misdemeanor

34:2-21.63a. Employment of minor under 16 to perform indecent or immoral exhibition; high misdemeanor
Any person who obtains a permit under this act and employs a minor under the age of 16 to perform an indecent or immoral exhibition, which exhibition is a prohibited performance under this act, shall be guilty of a high misdemeanor. For the purpose of this act, indecent or immoral exhibition means (1) sexual intercourse, or (2) anal intercourse, or (3) masturbation, or (4) bestiality, or (5) sadism, or (6) masochism, or (7) fellatio, or (8) cunnilingus, or (9) any other sexual activity, or (10) nudity, if such nudity is to be depicted for the purpose of sexual stimulation or gratification of any person who may view such depiction.

L.1977, c. 430, s. 3, eff. Feb. 28, 1978.



Section 34:2-21.63B - Violations; Penalty

34:2-21.63b. Violations; penalty
Whoever obtains any permit under this act (P.L.1962, c. 91; C. 34:2-21.57 et seq.) upon any false statement made in applying therefor, or employs or permits or suffers any minor to be employed or to work in violation of this act or of the terms of any permit issued under this act or of any order or ruling issued under the provisions of this act, or obstructs the Departments of Labor and Education, their officers or agents, or any other person authorized to inspect places of employment under this act, and whoever, having under his control or custody any minor, permits or suffers him to be employed or to work in violation of this act is guilty of an offense. Where a defendant acts knowingly, an offense under this section shall be a crime of the fourth degree. Otherwise, it shall be a disorderly persons offense. Each day during which any violation of this act continues shall constitute a separate and distinct offense, and the employment of any minor in violation of the act shall with respect to each minor so employed, constitute a separate and distinct offense.

L.1981, c. 147, s. 6, eff. May 14, 1981. Amended by L.1981, c. 331, s. 7, eff. Dec. 14, 1981.



Section 34:2-21.64 - Forms And Regulations; Safeguards Governing Working Conditions, Supervision And Education

34:2-21.64. Forms and regulations; safeguards governing working conditions, supervision and education
The Department of Education and the Department of Labor shall prescribe forms and regulations concerning applications for and issuance of permits and certificates and the Department of Labor may issue regulations concerning the administration and enforcement of this act and, notwithstanding any provisions of law to the contrary, after consultation with the Department of Education, shall prescribe special safeguards governing the working conditions, supervision and education of minors under the age of 16, with particular attention to minors under the age of 6 years not inconsistent with the purposes of this act.

L.1962, c. 91, s. 8. Amended by L.1977, c. 430, s. 4, eff. Feb. 28, 1978; L.1981, c. 147, s. 5, eff. May 14, 1981; L.1981, c. 331, s. 8, eff. Dec. 14, 1981.



Section 34:2-29 - Seats To Be Provided

34:2-29. Seats to be provided
Every employer of one or more employees in any manufacturing, mechanical or mercantile establishment or in the services and operations incident to any commercial employment shall provide and maintain suitable seats conveniently situated and shall permit the use of such seats by employees at all times except when necessarily engaged in the discharge of duties that cannot properly be performed in a sitting position.

Amended by L.1980, c. 90, s. 3.



Section 34:2-30 - Inspections

34:2-30. Inspections
The commissioner shall see that the provisions of R.S. 34:2-29 of this title are carried out in all mercantile establishments, and shall, at reasonable intervals, examine and inspect all such mercantile establishments to see that the seats required to be provided by R.S. 34:2-29 are fully maintained and that employees are permitted to use them freely and without hindrance.

Amended by L.1980, c. 90, s. 4.



Section 34:2-30.1 - Penalty; Notice To Offender

34:2-30.1. Penalty; notice to offender
Any individual, firm or corporation owning or managing an establishment of the kind mentioned in section 34:2-29 of this title, who shall fail to comply with the requirements of said section 34:2-29 within ten days after the date on which notice to do so has been served by the commissioner or one of his deputies shall be liable to a penalty of twenty-five dollars for each offense, and a failure to comply within the period of ten days, with such repetition of such notice as may be necessary, shall each constitute a separate offense.



Section 34:2-31 - Protection Of Openings In Floor

34:2-31. Protection of openings in floor
The openings of all hoistways, hatchways, elevators and wellholes on every floor of any mercantile establishment shall be protected by good and sufficient trapdoors or self-closing hatches and safety catches, or strong guard rails at least three feet high, and shall be kept closed and protected at all times except when in actual use by the occupant of the building having the use and control of the same.



Section 34:2-32 - Ventilation

34:2-32. Ventilation
Every mercantile establishment shall be provided with proper and sufficient means of ventilation. Any owner, agent, lessee or employer failing to provide suitable ventilation within twenty days after service upon him of a written order signed by the commissioner so to do, shall be subject to a penalty of ten dollars for each day such failure continues after the expiration of the time given by such order to make the change.



Section 34:2-33 - Toilet Facilities

34:2-33. Toilet facilities
Every mercantile establishment shall maintain sufficient, suitable, clean, convenient and separate water-closets for each sex which shall be properly screened and ventilated. The water-closets for each sex shall have separate approaches. A suitable and convenient wash room for each sex shall be provided if ordered by the commissioner.

A dressing room shall be provided for each sex when the commissioner shall so order.

Amended by L.1980, c. 90, s. 5.



Section 34:2-34 - Abstract Of Law; Posting

34:2-34. Abstract of law; posting
An abstract of this article shall be prepared and furnished upon request by the commissioner to every employer affected thereby, and every employer to whom such abstract is sent or delivered shall post it and keep it posted in plain view, in such place that it can be easily read by the employees or operatives in going into or coming out of said mercantile establishment.



Section 34:2-35 - Orders For Enforcement Of Article; Penalty

34:2-35. Orders for enforcement of article; penalty
The commissioner, to carry into effect the provisions of sections 34:2-31, 34:2-33 and 34:2-34 of this title shall have authority to make such orders in writing for the protection and safety of employees and operatives and the enforcement of said sections in places coming under the provisions thereof, as shall, in his judgment, seem necessary to carry into effect the provisions of said sections. Such orders shall be signed by the commissioner and shall specify what shall be necessary to be done and within what time. Any corporation, firm or person violating any of the provisions of said sections 34:2-31, 34:2-33 or 34:2-34 shall be liable to a penalty of fifty dollars.



Section 34:3A-4 - Findings, Declarations

34:3A-4. Findings, declarations
The Legislature finds and declares that:



a. Because of the fire hazards directly associated with dispensing fuel, it is in the public interest that gasoline station operators have the control needed over that activity to ensure compliance with appropriate safety procedures, including turning off vehicle engines and refraining from smoking while fuel is dispensed;

b. At self-service gasoline stations in other states, cashiers are often unable to maintain a clear view of the activities of customers dispensing gasoline, or to give their undivided attention to observing customers; therefore, when customers, rather than attendants, are permitted to dispense fuel, it is far more difficult to enforce compliance with safety procedures;

c. The State needs stronger measures to enforce both compliance by customers with the ban on self-service and compliance by attendants with safety procedures;



d. The higher general liability insurance premium rates charged to self-service stations reflect the fact that customers who leave their vehicles to dispense gasoline or other inflammable liquids face significant inconveniences and dangers, including the risks of crime and fall-related personal injury, which are a special burden to drivers with physical infirmities, such as the handicapped and some senior citizens;

e. Exposure to toxic gasoline fumes represents a health hazard when customers dispense their own gasoline, particularly in the case of pregnant women;



f. The significantly higher prices usually charged for full-service gasoline in states where self-service is permitted results in discrimination against low income individuals, who are under greater economic pressure to undergo the inconvenience and hazards of dispensing their own gasoline;

g. The increasing use of self-service has contributed to the diminished availability of repair facilities and maintenance services at gasoline stations;



h. Even in filling stations which offer both self-service and full-service gasoline, customers are less likely, because of the much higher price usually charged for full service, to have attendants make needed maintenance checks, thus causing significant neglect of maintenance and danger both to the customers and to other motorists, as well as the unneeded costly repairs which often result from deferred maintenance;

i. The prohibition of customer self-service does not constitute a restraint of trade in derogation of the general public interest because the Legislature finds no conclusive evidence that self-service gasoline provides a sustained reduction in gasoline prices charged to customers; and

j. A prohibition of self-service gasoline will therefore promote the common welfare by providing increased safety and convenience without causing economic harm to the public in general.



L.1989, c.263, s.1.



Section 34:3A-5 - Definitions

34:3A-5. Definitions
As used in this act:



"Attendant" means a retail dealer or employee of a retail dealer.



"Commissioner" means the Commissioner of Labor.



"Fuel" means any liquid commonly or commercially known or sold as gasoline, or other inflammable liquid, which is sold for use as fuel in the internal combustion engines of motor vehicles.



"Gasoline station" or "station" means a place of business located in the State and used for the retail sale and dispensing of fuel into the tanks of motor vehicles.



"Retail dealer" means a person operating a gasoline station.



L.1989, c.263, s.2.



Section 34:3A-6 - Dispensing Of Fuel; Regulations

34:3A-6. Dispensing of fuel; regulations
It shall be unlawful for any attendant to:



a. Dispense fuel into the tank of a motor vehicle while the vehicle's engine is in operation;



b. Dispense fuel into any portable container not in compliance with regulations adopted pursuant to section 8 of this act;



c. Dispense fuel while smoking; or



d. Permit any person who is not an attendant to dispense fuel into the tank of a motor vehicle or any container.



L.1989, c.263, s.3.



Section 34:3A-7 - Training, Supervision Of Attendants

34:3A-7. Training, supervision of attendants
No person shall dispense fuel at a gasoline station, unless the person is an attendant who has received instructions regarding the dispensing of fuel, had practical experience dispensing fuel under the direct supervision of an experienced operator for a period of not less than one full working day, and, upon examination at the end of that period, demonstrated his understanding of those instructions. The instructions shall include a full explanation of the prohibitions of section 3 of this act and any emergency procedures established pursuant to section 8 of this act.

L.1989, c.263, s.4.



Section 34:3A-8 - Certification Of Attendants

34:3A-8. Certification of attendants
There shall be available at each station for inspection by the commissioner a certificate for each person who dispenses fuel at the station certifying that the person meets the requirements of section 4 of this act. The certificate shall be signed by the person and the retail dealer who operates the station.

L.1989, c.263, s.5.



Section 34:3A-9 - Pump Shutoff Switch; Required

34:3A-9. Pump shutoff switch; required
Each gasoline station shall be equipped, at a location remote from the dispensing pumps, with a clearly identified and easily accessible switch or circuit breaker to shut off the power to all dispensing pumps in the event of an emergency or of a customer or other unauthorized person operating or attempting to operate the pump.

L.1989, c.263, s.6.



Section 34:3A-10 - Penalties For Violations; Retail Gasoline Dispensing Safety Account; Established

34:3A-10. Penalties for violations; Retail Gasoline Dispensing Safety Account; established
A violator of any provision of this act shall be liable for a penalty of not less than $50.00 and not more than $250.00 for a first offense and not more than $500.00 for each subsequent offense. Each day that a gasoline station operates in violation of the provisions of section 5 or 6 of this act is a separate violation by the retail dealer who operates the station. The penalties shall be sued for and recovered by the commissioner, in summary proceedings pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq., in the county or municipality where the offense occurred.

There is established a nonlapsing dedicated account to be known as the Retail Gasoline Dispensing Safety Account. Penalties collected pursuant to this section shall be credited to the account and appropriated to fund expenses of effectuating the purposes of this act. If, at the close of a fiscal year, moneys are available beyond the funds necessary to meet those expenses, the commissioner shall determine an appropriate amount to be returned to the General Fund for general State purposes.

L.1989, c.263, s.7.



Section 34:3A-11 - Rules, Regulations

34:3A-11. Rules, regulations
The commissioner shall, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations as are necessary to effectuate the purposes of this act, including regulations establishing emergency procedures and standards concerning pump shutoff switches and other safety equipment to be used at gasoline stations, and standards for portable containers for fuel dispensed at gasoline stations, which standards shall be consistent with other State and federal regulations.

L.1989, c.263, s.8.



Section 34:4-1 - Device To Prevent Moving Until Door Closed

34:4-1. Device to prevent moving until door closed
Every elevator moving in a vertical shaft, used for carrying passengers, shall have some interlocking device that will automatically prevent the elevator car from being moved in either direction until the shaft door or gate at which the elevator car is standing is closed and securely fastened.



Section 34:4-2 - Approval Of Device

34:4-2. Approval of device
Every device, before being used or installed as required by section 34:4-1 of this title in any building within the jurisdiction of the department of labor, under the labor laws, shall have the approval of the commissioner.

Every such device before being used or installed in any other building shall have the approval of the commissioner, except in municipalities having a regularly appointed building inspector, in which case the approval of the building inspector shall be sufficient.



Section 34:4-3 - Enforcement; Penalty For Noncompliance

34:4-3. Enforcement; penalty for noncompliance
The commissioner or the building inspector, as the case may be, shall enforce the provisions of this chapter by order in writing served upon the owner, tenant or lessee, specifying the directions to be executed and the time limited for the completion thereof.

A person neglecting to comply with the terms of such order within the time limited, or any extension thereof granted by the commissioner or building inspector shall be liable to a penalty of one hundred dollars and to a further penalty of ten dollars for each day that shall elapse after the expiration of the time limit until compliance is made with the terms of such order. Such penalties shall be cumulative, and more than one penalty may be recovered in the same action.



Section 34:4-4 - Who Shall Sue For Penalties

34:4-4. Who shall sue for penalties
All penalties under this chapter arising in municipalities having a building inspector as mentioned in sections 34:4-2 and 34:4-3 of this title shall be sued for by the building inspector for the benefit of the municipality, and the moneys collected shall be paid into the treasury of the municipality.

All penalties under this chapter arising in municipalities having no building inspector and such as shall come within the jurisdiction of the department of labor shall be sued for by the commissioner and the moneys shall be paid into the state treasury.



Section 34:4-5 - Action For Penalty; Jurisdiction

34:4-5. Action for penalty; jurisdiction
34:4-5. All proceedings brought under the provisions of this chapter shall be by a civil action in the name of the commissioner or building inspector, to be instituted in the Superior Court or municipal court of the municipality, where the offense occurs.

Amended 1953,c.33,s.5; 1991,c.91,s.344.



Section 34:4-6 - Service, On Whom Made

34:4-6. Service, on whom made
Service shall be made on the owner or owners, person or persons or any of them, owning the place or operating the business wherein the offense is committed, if he or they reside in the county where such offense is committed; and if he or they do not reside therein, then on the superintendent, foreman or person in charge of such business or place, or in case of a building, upon the agent in charge of the building, or if there be no such agent, by affixing a copy thereof to the main outer door of such building.

If a corporation commits an offense and no officer or director thereof resides in the county where such offense is committed, service may be made upon the superintendent, foreman or person in charge of the business or place where the offense was committed.

Amended by L.1953, c. 33, p. 584, s. 6.



Section 34:4-9 - Existing Regulations Not Nullified

34:4-9. Existing regulations not nullified
Nothing in this chapter shall be construed to nullify any ordinance, rule or regulation not inconsistent with the provisions of this chapter, which may have been passed or promulgated by any board, commission or department of the state, or any municipality in this state or by any committee, board or officer of any such municipality authorized to promulgate rules and regulations governing the use and control of elevators.



Section 34:4A-1 - Short Title

34:4A-1. Short title
This act shall be known and may be cited as the "Ski Lift Safety Act."

L.1975, c. 226, s. 1, eff. Oct. 15, 1975.



Section 34:4A-2 - Public Policy

34:4A-2. Public policy
It shall be the policy of the State of New Jersey to protect its citizens and visitors from unnecessary mechanical hazards in the operation of ski tows, lifts and tramways, to ensure that proper design and construction are used, that accepted safety devices and sufficient personnel are provided for, and that periodic inspections and adjustments are made which are deemed essential to the safe operation of ski tows, ski lifts and tramways. The primary responsibility for design, construction, maintenance and inspection rests with the operators of such passenger tramway devices. The State, through the Department of Labor and Industry, as hereinafter provided, shall register all ski lift devices, establish reasonable standards of design and operational practices and make such independent inspections as may be necessary in carrying out this policy.

L.1975, c. 226, s. 2, eff. Oct. 15, 1975.



Section 34:4A-3 - Definitions

34:4A-3. Definitions
As used in this act, except where otherwise clearly required by the context,

a. "Passenger tramway" means a device used to transport passengers uphill, on skis or in cars on tracks or suspended in the air, by the use of steel cables, chains or belts or by ropes, and usually supported by trestles or towers with one or more spans, and includes

(1) "aerial passenger tramway," a device used to transport passengers in two open or enclosed cars attached to and suspended from a moving wire rope, or attached to a moving wire rope and supported on a standing wire rope, or similar devices;

(2) "multicar aerial passenger tramway," a device used to transport passengers in several open or enclosed cars attached to and suspended from a moving wire rope, or attached to a moving wire rope and supported on a standing wire rope, or similar devices;

(3) "skimobile," a device in which a passenger car running on steel or wooden tracks is attached to and pulled by a steel cable, or similar devices;

(4) "chairlift," a type of transportation on which passengers are carried on chairs suspended in the air and attached to a moving cable, chain or link belt supported by trestles or towers with one or more spans, or similar devices;

(5) "J-bar," "T-bar," "poma lift" or "platter pull," so called and similar types of devices, being means of transportation which pull skiers riding on skis by means of an attachment to a main overhead cable supported by trestles or towers with one or more spans;

(6) "rope tow," a type of transportation which pulls the skiers riding on skis as the skier grasps the rope manually, or similar devices;

b. "Operator" means a person who owns, manages or directs the operation of a passenger tramway, and includes the State or any political subdivision or instrumentality thereof;

c. "Commissioner" means the Commissioner of the Department of Labor and Industry, or any officer or employee of the department assigned by him to carry out any of the functions, duties and powers conferred or imposed upon him by this act.

L.1975, c. 226, s. 3, eff. Oct. 15, 1975.



Section 34:4A-4 - Rules, Regulations And Codes; Publication; Furnishing To Registered Operators

34:4A-4. Rules, regulations and codes; publication; furnishing to registered operators
The commissioner may adopt and from time to time supplement, alter or repeal reasonable rules, regulations and codes relating to public safety in the construction, operation and maintenance of passenger tramways. Such rules, regulations and codes shall conform as nearly as practicable to established standards, if any, and shall not be discriminatory in their application to operators of passenger tramways. The procedures regarding such adoption, supplement, alteration or repeal shall conform to the applicable provisions of the "Administrative Procedure Act" (P.L.1968, c. 410; C. 52:14B-1 et seq.). The commissioner shall cause the text of such rules, regulations and codes and of any changes therein resulting from supplement, alteration or repeal from time to time to be published in pamphlet form and a copy thereof furnished without charge to each registered operator. Rules, regulations or codes adopted by the commissioner shall in no way reduce or diminish the standard of care imposed upon passenger tramway operators under existing law.

L.1975, c. 226, s. 4, eff. Oct. 15, 1975.



Section 34:4A-5 - Passenger Tramway; Registration; Application; Issuance; Inspections; Supplemental Application; Expiration; Display

34:4A-5. Passenger tramway; registration; application; issuance; inspections; supplemental application; expiration; display
a. A passenger tramway shall not be operated in this State unless it has been registered by the commissioner, in the manner provided in this section.

b. On or before October 1 in 1974 and each year thereafter, every operator of a passenger tramway shall apply to the commissioner, on forms supplied by him, for registration of the passenger tramway or tramways which such operator owns or manages or the operation of which he directs. The application shall contain such information as the commissioner may reasonably require in order for him to determine whether the passenger tramways sought to be registered comply with the intent of this act and the rules, regulations and codes adopted pursuant to this act.

c. The commissioner shall issue to the applying operator without delay registration certificates for each passenger tramway for which such registration is sought when he is satisfied.

(1) that the facts in the application are sufficient to enable him to fulfill his duties under this act; and

(2) that each such passenger tramway sought to be registered complies with the rules and regulations adopted pursuant to this act.

d. In order to satisfy himself that the conditions described in paragraphs (1) and (2) of subsection c. of this section have been fulfilled, the commissioner may cause to be made such inspections described in section 7 of this act as he may reasonably deem necessary.

e. When an operator installs a passenger tramway subsequent to October 1 of any year, such operator shall file a supplemental application for registration of such passenger tramway. Upon receipt of such supplemental application the commissioner shall proceed immediately to initiate proceedings leading to the registration or rejection of registration of such passenger tramway pursuant to the provisions of this act.

f. Each registration shall expire on September 30 next following the day of issue.

g. Each operator shall cause the registration certificate for each passenger tramway thus registered to be displayed prominently at the place where passengers are loaded thereon.

L.1975, c. 226, s. 5, eff. Oct. 15, 1975.



Section 34:4A-6 - Construction Of New Or Alteration Of Passenger Tramway; Submission Of Plans And Specifications

34:4A-6. Construction of new or alteration of passenger tramway; submission of plans and specifications
Before constructing a new or altering an existing passenger tramway the operator or prospective operator shall submit plans and specifications to the commissioner. The commissioner may make recommendations relative to the safety of the layout and equipment, but such recommendations shall not relieve the operator or prospective operator of his primary responsibility as set forth in section 2 of this act.

L.1975, c. 226, s. 6, eff. Oct. 15, 1975.



Section 34:4A-7 - Inspection By Commissioner Or Certification Of Compliance By Qualified Inspector

34:4A-7. Inspection by commissioner or certification of compliance by qualified inspector
The commissioner may cause to be made such inspection of the construction, operation and maintenance of passenger tramways as he may reasonably require for the purpose of assuring compliance with the codes, rules and regulations adopted pursuant to this act. Certification of compliance by a qualified inspector who has been approved by the commissioner may be accepted instead of other inspection. In any legal proceedings, a certificate of compliance issued pursuant to this section shall be competent evidence only for the purpose of establishing the fact of issuance of said certificate, and for no other purpose.

L.1975, c. 226, s. 7, eff. Oct. 15, 1975.



Section 34:4A-8 - Violation Of Rules, Regulations Or Code; Report; Complaint By Any Person; Forwarding To Operator; Investigation; Order; Service; Emergency Order To Stop Operation

34:4A-8. Violation of rules, regulations or code; report; complaint by any person; forwarding to operator; investigation; order; service; emergency order to stop operation
a. If as a result of an inspection it is found that there exists any violation of the rules, regulations or codes, adopted under this act, or that there exists a condition in passenger tramway construction, operation or maintenance endangering the safety of the public, an immediate report shall be made to the commissioner for appropriate investigation and order.

b. Any person may make written complaint to the commissioner setting forth any thing or act claimed to be done or omitted to be done by any registered operator which is alleged to be in violation of any rule, regulation or code adopted under this act, or setting forth any condition in passenger tramway construction, operation or maintenance which is alleged to endanger the safety of the public. Thereupon the commissioner shall cause a copy of said complaint to be forwarded to the registered operator complained of, which may be accompanied by an order requiring that the matters complained of be answered in writing within a time to be specified by the commissioner. The commissioner may investigate the matter complained of if it shall appear that there are reasonable grounds therefor.

c. If after investigation the commissioner finds that such a violation of rules, regulations or codes exists, or that there is a condition in passenger tramway construction, operation or maintenance endangering the safety of the public, he shall forthwith issue a written order setting forth his findings, the corrective action to be taken, and fixing a reasonable time for compliance therewith. Such order shall be served upon the operator involved by registered mail, and shall become final, unless the operator shall apply to the commissioner for a hearing in the manner provided in this section.

d. When facts are presented to the commissioner tending to show that an unreasonable hazard exists in the continued operation of a tramway, he may, after such verification of the facts as is practical under the circumstances and consistent with the public safety, issue an emergency order requiring the operator of said tramway forthwith to cease using the same for the transportation of passengers. Such emergency order shall be in writing and notice thereof may be served by any person upon the operator or his agent immediately in control of said tramway by a true and attested copy of such order, the return of such service to be shown by an affidavit on the back thereof. Such emergency order shall be effective for a period not to exceed 48 hours from the time of service. Immediately after the issuance of an emergency order hereunder, the commissioner shall conduct an investigation into the facts of the case as contemplated in subsection c. of this section and shall take such action under subsection c. as may be appropriate.

L.1975, c. 226, s. 8, eff. Oct. 15, 1975.



Section 34:4A-9 - Operator Aggrieved By Order; Application For Review; Hearing; Decision; Appeal

34:4A-9. Operator aggrieved by order; application for review; hearing; decision; appeal
a. Any operator who is aggrieved by an order issued pursuant to subsection c. of section 8 of this act may, within 10 days after the service of such order, apply to the commissioner for a review of such order. It shall be the duty of the commissioner to provide such hearing at the earliest convenient day. At such hearing the operator shall have the right to be heard personally or by counsel, to cross-examine witnesses appearing against him and to produce evidence in his own behalf. After such hearing the commissioner shall report his findings in writing and make such order as the facts may require. Such hearing and decision shall conform to the applicable provisions of the "Administrative Procedure Act" (P.L.1968, c. 410; C. 52:14B-1 et seq.).

b. Any operator aggrieved by a decision of the commissioner after such hearing may, within 45 days after the effective date thereof, appeal therefrom to the Superior Court. No such appeal shall suspend the operation of an order made by the commissioner; but the court may suspend such order pending determination of the appeal whenever in the opinion of the court justice may require such suspension. The Superior Court shall hear the appeal at the earliest convenient day and shall make such decree as justice may require.

L.1975, c. 226, s. 9, eff. Oct. 15, 1975.



Section 34:4A-10 - Illegal Operation; Penalty

34:4A-10. Illegal operation; penalty
Any operator who operates a passenger tramway which has not been registered by the commissioner as provided in this act, or after its registration has been suspended or its operation forbidden by a lawful order of the commissioner under this act, is a disorderly person and shall be subject to a fine of not more than $50.00 or imprisonment for not more than 10 days, or both; and each day during which such illegal operation of a passenger tramway continues shall constitute a separate offense.

L.1975, c. 226, s. 10, eff. Oct. 15, 1975.



Section 34:4A-11 - Failure Of Operator To Comply With Order; Order For Cessation Of Operation

34:4A-11. Failure of operator to comply with order; order for cessation of operation
If any operator fails to comply with a lawful order issued by the commissioner pursuant to the provisions of this act, the commissioner may order the operator to cease operations for such time as the commissioner considers necessary for the protection of the safety of the public.

L.1975, c. 226, s. 11, eff. Oct. 15, 1975.



Section 34:4A-12 - Injunctions To Compel Compliance

34:4A-12. Injunctions to compel compliance
The commissioner shall have the power to bring injunctive proceedings in any court of competent jurisdiction to compel compliance with any lawful order made by him pursuant to the provisions of this act.

L.1975, c. 226, s. 12, eff. Oct. 15, 1975.



Section 34:4A-13 - Discharge Or Discrimination Against Employee Due To Actions To Help Enforce This Act; Penalties

34:4A-13. Discharge or discrimination against employee due to actions to help enforce this act; penalties
Any operator who discharges or in any other manner discriminates against any employee because such employee has made any complaint to the commissioner regarding a violation of this act or any rule or regulation promulgated hereunder, or because such employee has caused to be instituted or is about to cause to be instituted any proceeding under or related to this act or any rule or regulation promulgated hereunder, or because such employee has testified or is about to testify in any such proceeding, shall be guilty of a misdemeanor and shall, upon conviction therefor, be fined not less than $50.00 nor more than $200.00. Such operator shall be required, as a condition of such judgment of conviction, to offer reinstatement in employment to any such discharged employee and to correct any such discriminatory action, and also to pay to any such employee, in full, all wages lost as a result of such discharge or discriminatory action.

L.1975, c. 226, s. 13, eff. Oct. 15, 1975.



Section 34:4A-14 - Violations; Penalty

34:4A-14. Violations; penalty
In addition to any other sanctions herein or otherwise provided by law, the commissioner, upon notice and hearing, may impose a penalty not exceeding $500.00 for any violation of this act or of any rule or regulation promulgated hereunder. Unsatisfied penalties shall be recovered by and in the name of the commissioner in a civil action by a summary proceeding under the Penalty Enforcement Law (N.J.S. 2A:58-1). Where any violation of this act or of any rule or regulation promulgated hereunder is of a continuing nature, each day during which such violation continues after the date fixed by the commissioner in any order or notice for the correction or termination of such violation, shall constitute an additional, separate, and distinct offense.

L.1975, c. 226, s. 14, eff. Oct. 15, 1975.



Section 34:4A-15 - Fees

34:4A-15. Fees
The commissioner shall charge operators a reasonable fee for conducting inspections, processing applications, and meeting all other responsibilities under this act.

L.1975, c. 226, s. 15, eff. Oct. 15, 1975.



Section 34:5-166 - Short Title

34:5-166. Short title
This act shall be known and may be cited as the "Construction Safety Act."

L.1962, c. 45, s. 1.



Section 34:5-167 - Definitions.

34:5-167 Definitions.

2.The following terms wherever used or referred to in this act shall have the following meanings unless a different meaning clearly appears from the context;

a."Act" means this act and rules and regulations promulgated and adopted hereunder.

b."Approved" means approved by the commissioner.

c."Bureau" means Bureau of Engineering and Safety in the Division of Labor, Department of Labor and Workforce Development.

d."Commissioner" means the Commissioner of the Department of Labor and Workforce Development, or his authorized representative.

e.(Deleted by amendment, P.L.2007, c.39).

f."Department" means the Department of Labor and Workforce Development.

g."Employee" means any person suffered or permitted to work by an employer, having a specific regard to any of the activities included in section 3 of this act.

h."Employer" means any corporation, partnership, individual proprietorship, joint venture, firm, company or other similar legal entity engaged in activities included in section 3 of this act or any person acting in the direct interest of any of the foregoing in relation to any employee or place of employment, having specific regard to any of the activities included in section 3 of this act.

i."Place of employment" means any place in or about which an employee is suffered or permitted to work having specific regard to any of the activities included in section 3 of this act.

L.1962, c.45, s.2; amended 2007, c.39, s.17.



Section 34:5-168 - Construction Safety Act; Compliance By Employers In Construction Industry; Certificate Of Registration; Fees

34:5-168. Construction Safety Act; compliance by employers in construction industry; certificate of registration; fees
Any employer engaging in any activity related to the erection, construction, alteration, demolition, repair or maintenance of buildings, structures, bridges, highways, roadways, dams, tunnels, sewers, underground buildings or structures, pipelines or ducts and all other construction projects or facilities, shall comply with all requirements reasonably necessary for the health and safety of employees and the general public. Such requirements shall be set forth in rules and regulations adopted under the Construction Safety Act. The application and certificate forms shall be prescribed by the commissioner.

A certificate of registration shall expire 1 year from its effective date, unless sooner revoked or suspended by the commissioner. A certificate of registration may be renewed upon the filing of an application for renewal on a form prescribed by the commissioner. A certificate of registration shall at all times be prominently displayed at each place of business of the employer.

The commissioner shall have the power and authority to charge an annual registration fee of not less than $15.00 nor more than $50.00 for each certificate of registration issued.

L.1962, c. 45, s. 3. Amended by L.1971, c. 154, s. 2, eff. May 20, 1971.



Section 34:5-169 - Rules And Regulations; Promulgation By Commissioner.

34:5-169 Rules and regulations; promulgation by commissioner.

4.The commissioner shall make and promulgate rules and regulations reasonably necessary to implement the purposes of this act. Such rules and regulations shall go into effect 90 days following promulgation or at such later date as the rules and regulations shall provide. The commissioner shall consult and seek the advice of interested and qualified associations, agencies and persons. A notice of intent to promulgate proposed rules and regulations shall be published by the commissioner at least 30 days prior to the promulgation of such rules and regulations. This notice of intent shall state briefly the purpose of the proposed rules and regulations and shall state that a copy of the proposed rules and regulations may be obtained by any person upon written request to the department.

L.1962, c.45, s.4; amended 2007, c.39, s.18.



Section 34:5-170 - Enforcement Of Act By Commissioner; Powers And Duties; Violations; Prosecutions

34:5-170. Enforcement of act by commissioner; powers and duties; violations; prosecutions
The commissioner shall enforce the provisions of this act, make complaints against persons violating its provisions and prosecute violations of the same.

The commissioner shall have the power and authority to examine and inspect any part of any project or facility included in section 3 of this act, and to make such investigation as is reasonably necessary to carry out the provisions of this act.

No person shall obstruct, hinder or delay or interfere with by force or otherwise the performance by the commissioner of any duty under the provisions of this act.

If upon inspection the commissioner discovers a condition which exists in violation of the provisions of this act he shall be authorized to order such violation to cease and to take such steps necessary to enforce such an order. Said order shall state the items which are in violation of the provisions of this act and shall provide a reasonable specified time within which the violations must cease. The person responsible shall make the corrections necessary to comply with the requirements of this act within the time specified in the order.

If the violation constitutes an imminent hazard and the commissioner's order is not obeyed, he shall forthwith order the cessation of work and shall prohibit the employment of any persons within the hazardous area except for the purpose of eliminating the imminent hazard. Upon notice received from the person responsible that the imminent hazard has been eliminated, a reinspection shall be made within 1 working day. If upon reinspection the commissioner determines that the imminent hazard has been eliminated, work may be resumed immediately. If the reinspection is not made within 1 working day following said notice, work may be resumed. Where the person responsible denies that a violation constituting an imminent hazard exists, he shall have the right to apply to the commissioner for a hearing which must be afforded and a decision rendered within 48 hours of the request for a hearing. If the commissioner rules against the petitioning party, he shall have the right to apply for injunctive relief against the order to cease work. Jurisdiction for such injunctive relief shall be in the Law Division of the Superior Court of New Jersey, but the only issue to be determined shall be the existence of a violation constituting an imminent hazard. Such relief may be sought by an Order to Show Cause and may be granted ex parte pending a hearing of the matter.

Nothing herein shall be deemed to prevent the commissioner from prosecuting any violation of this act, notwithstanding that such violations are corrected in accordance with his order.

L.1962, c. 45, s. 5.



Section 34:5-171 - Exceptions To Rules And Regulations; Authority To Grant

34:5-171. Exceptions to rules and regulations; authority to grant
The commissioner shall have the power and authority to grant exceptions from the literal requirements of rules and regulations promulgated under this act. Such exception shall be granted in any particular case only where it is clearly evident that it is necessary to prevent undue hardship or where existing conditions prevent compliance. In no case shall any exception be granted unless in the opinion of the commissioner reasonable protection of the health and safety of workers and the public will be maintained thereby. An application for an exception shall be filed in writing with the commissioner, setting forth specifically the requirements of the rules and regulations from which an exception is desired and the reason why enforcement of the applicable provisions of the rules and regulations is unreasonable. The commissioner shall grant or deny the exception within 30 days from the date of receipt by him of the application. The commissioner shall maintain a record of all exceptions granted and shall make such record reasonably available for public examination and shall mail a copy of all rulings granting exceptions to the members of the council.

L.1962, c. 45, s. 6.



Section 34:5-173 - Construction Safety Section In Bureau Of Engineering And Safety; Functions

34:5-173. Construction Safety Section in Bureau of Engineering and Safety; functions
There is hereby created a Construction Safety Section in the Bureau of Engineering and Safety in the Division of Labor, Department of Labor and Industry, the function of which shall be, under the direction of the commissioner, to administer and enforce the provisions of this act, and to perform such other duties as the commissioner may direct or as may be provided by law.

L.1962, c. 45, s. 8.



Section 34:5-174 - Chief Engineer And Safety Inspectors; Appointment; Qualifications

34:5-174. Chief engineer and safety inspectors; appointment; qualifications
The commissioner shall appoint a licensed professional engineer of this State who has had 5 years experience in any of the construction activities listed in section 3 of this act as chief engineer in charge of the Construction Safety Section established in this act. Construction safety inspectors shall have a minimum of 5 years experience in construction work. All such appointments shall be made in accordance with the provisions of Title 11 of the Revised Statutes, Civil Service.

L.1962, c. 45, s. 9.



Section 34:5-175 - Report Of Loss Of Life Or Serious Accident

34:5-175. Report of loss of life or serious accident
Whenever loss of life or serious accident shall occur at a place of employment covered by this act, the commissioner may require the person in charge to report such loss of life or serious accident to the department in the quickest manner possible, and, in addition, to report in writing the pertinent facts concerning the accident and the injured or deceased persons within 24 hours after such occurrence in a manner prescribed by the commissioner.

L.1962, c. 45, s. 10.



Section 34:5-176 - Privileged Records; Inadmissibility As Evidence; Exception

34:5-176. Privileged records; inadmissibility as evidence; exception
The record or determination of any proceeding under this act or any statement or report of any kind whatsoever obtained or received in connection with the administration or enforcement of the provisions of this act shall be privileged and not admissible as evidence in a court of law in a civil action for any purpose whatsoever, except such actions that may be brought for the enforcement of this act.

L.1962, c. 45, s. 11.



Section 34:5-177 - Burden Of Care

34:5-177. Burden of care
This act shall not in any way increase the burden of care ordinarily imposed by the common law of the State upon those within its jurisdiction.

L.1962, c. 45, s. 12.



Section 34:5-178 - Violations; Penalties; Compromise Of Claims

34:5-178. Violations; penalties; compromise of claims
Any employer or any officer, agent or employee thereof who violates any of the provisions of this act shall be liable to a penalty of not less than $25.00 nor more than $500.00 to be collected in a civil action by a summary proceeding under the penalty enforcement law (N.J.S. 2A:58-1 et seq.). Any violation of the act by an officer, agent or employee shall also be a violation of the act by his employer if he had actual control over the cause of such violation. Where the violation is of a continuing nature, each day during which it continues after the date given by which the violation must be eliminated in accordance with the order of the commissioner shall constitute an additional separate and distinct offense, except during the time an appeal from said order may be taken or is pending.

The commissioner is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the commissioner as may appear appropriate and equitable under all of the circumstances.

L.1962, c. 45, s. 13.



Section 34:5-179 - Duties Of Persons Near High Voltage Lines

34:5-179. Duties of persons near high voltage lines
This act is not intended to alter in any way the duties of persons to take precautions in the proximity of high voltage lines imposed by P.L.1948, c. 249.

L.1962, c. 45, s. 14.



Section 34:5-180 - Exempt Employers

34:5-180. Exempt employers
This act shall not apply to any employer subject to the provisions of section 34:6-141 of the Revised Statutes, to any employer subject to the provisions of chapter 197 of the laws of 1954, to any public utility subject to the jurisdiction of, control, supervision and regulation by the Board of Public Utility Commissioners in the Department of Public Utilities of this State, to any public utility subject to the jurisdiction of, control, supervision and regulation by a Federal regulatory body, or to natural gas pipeline utilities subject to the provisions of the New Jersey Natural Gas Safety Act (chapter 166 of the laws of 1952).

L.1962, c. 45, s. 15.



Section 34:5-181 - Repeals

34:5-181. Repeals
Sections 34:3-1 to 34:3-20, inclusive, section 34:3-23, sections 34:5-1 to 34:5-23, inclusive, sections 34:5-33 to 34:5-162, inclusive, sections 34:5-164 and 34:5-165 of the Revised Statutes are hereby repealed; provided, however, that any rules and regulations adopted pursuant to the provisions of any section repealed herein shall remain in force and effect until 6 months following the effective date of this act or until sooner replaced by rules and regulations adopted under the provisions of this act.

L.1962, c. 45, s. 16.



Section 34:5-182 - Dry Cutting, Grinding Of Masonry, Certain Circumstances; Prohibited.

34:5-182 Dry cutting, grinding of masonry, certain circumstances; prohibited.

1.In order to protect the health and safety of employees against the effects of silicosis and other respiratory diseases, the dry cutting of masonry units by means of hand-held, gas-powered or electrical, portable chop saws or skill saws and the dry grinding of masonry materials shall be prohibited, except in instances in which it is determined, in a manner consistent with all applicable standards promulgated pursuant to the federal Occupational Safety and Health Act of 1970 (29 U.S.C.s.651 et seq.), that the use of water in the cutting or grinding is not feasible. In any instance in which it is determined pursuant to this section that the use of water in the cutting or grinding is not feasible:

a.The employer shall use engineering and work practice controls to control the dust, such as a vacuum with high efficiency particulate air filter, or other dust control system;

b.Any dry cutting which occurs shall be done in a designated area away from craftworkers if possible; and

c.The employer shall provide workers with full face respirators as part of a complete respiratory program which includes training, the proper selection of respiratory cartridges and fit-testing to ensure that the workers are able to wear the respirators.

The provisions of this section shall not apply to emergency service personnel responding to emergency situations.

L.2004,c.172,s.1.



Section 34:5A-1 - Short Title

34:5A-1. Short title
This act shall be known and may be cited as the "Worker and Community Right to Know Act."

L.1983, c. 315, s. 1, eff. Aug. 29, 1984.



Section 34:5A-2 - Legislative Findings And Declarations

34:5A-2. Legislative findings and declarations
The Legislature finds and declares that the proliferation of hazardous substances in the environment poses a growing threat to the public health, safety, and welfare; that the constantly increasing number and variety of hazardous substances, and the many routes of exposure to them make it difficult and expensive to adequately monitor and detect any adverse health effects attributable thereto; that individuals themselves are often able to detect and thus minimize effects of exposure to hazardous substances if they are aware of the identity of the substances and the early symptoms of unsafe exposure; and that individuals have an inherent right to know the full range of the risks they face so that they can make reasoned decisions and take informed action concerning their employment and their living conditions.

The Legislature further declares that local health, fire, police, safety and other government officials require detained information about the identity, characteristics, and quantities of hazardous substances used and stored in communities within their jurisdictions, in order to adequately plan for, and respond to, emergencies, and enforce compliance with applicable laws and regulations concerning these substances.

The Legislature further declares that the extent of the toxic contamination of the air, water, and land in this State has caused a high degree of concern among its residents; and that much of this concern is needlessly aggravated by the unfamiliarity of these substances to residents.

The Legislature therefore determines that it is in the public interest to establish a comprehensive program for the disclosure of information about hazardous substances in the workplace and the community, and to provide a procedure whereby residents of this State may gain access to this information.

L.1983, c. 315, s. 2, eff. Aug. 29, 1984.



Section 34:5A-3 - Definitions

34:5A-3. Definitions
3. As used in this act:



a. "Chemical Abstracts Service number" means the unique identification number assigned by the Chemical Abstracts Service to chemicals.

b. "Chemical name" means the scientific designation of a chemical in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry or the Chemical Abstracts Service rules of nomenclature.

c. "Common name" means any designation or identification such as a code name, code number, trade name, brand name or generic name used to identify a chemical other than by its chemical name.

d. "Container" means a receptacle used to hold a liquid, solid, or gaseous substance, including, but not limited to, bottles, pipelines, bags, barrels, boxes, cans, cylinders, drums, cartons, vessels, vats, and stationary or mobile storage tanks. "Container" shall not include process containers.

e. "Council" means the Right to Know Advisory Council created pursuant to section 18 of this act.

f. "County health department" means a county health agency established pursuant to P.L.1975, c.329 (C.26:3A2-1 et seq.), or the office of a county clerk in a county which has not established a department.

g. "Employee representative" means a certified collective bargaining agent or an attorney whom an employee authorizes to exercise his rights to request information pursuant to the provisions of this act, or a parent or legal guardian of a minor employee.

h. "Employer" means any person or corporation in the State engaged in business operations which has a Standard Industrial Classification, as designated in the Standard Industrial Classification Manual prepared by the federal Office of Management and Budget, within the following Major Group Numbers, Group Numbers, or Industry Numbers, as the case may be, except as otherwise provided herein: Major Group Number 07 (Agricultural Services), only Industry Number 0782--Lawn and garden services; Major Group Numbers 20 through 39 inclusive (manufacturing industries); Major Group Number 45 (Transportation by Air), only Industry Number 4511--Air Transportation, certified carriers, and Group Number 458--Air Transportation Services; Major Group Number 46 (Pipelines, Except Natural Gas); Major Group Number 47 (Transportation Services), only Group Numbers 471--Freight Forwarding, 474--Rental of Railroad Cars, and 478--Miscellaneous Services Incidental to Transportation; Major Group Number 48 (Communication), only Group Numbers 481--Telephone Communication, and 482--Telegraph Communication; Major Group Number 49 (Electric, Gas and Sanitary Services); Major Group Number 50 (Wholesale Trade--Durable Goods), only Industry Numbers 5085--Industrial Supplies, 5087--Service Establishment Equipment and Supplies, and 5093--Scrap and Waste Materials; Major Group Number 51 (Wholesale trade, nondurable goods), only Group Numbers 512--Drugs, Drug Proprietaries and Druggist's Sundries, 516--Chemicals and Allied Products, 517--Petroleum and petroleum products, 518--Beer, Wine and Distilled Alcoholic Beverages, and 519--Miscellaneous Nondurable Goods; Major Group Number 55 (Automobile Dealers and Gasoline Service Stations), only Group Numbers 551--Motor Vehicle Dealers (New and Used), 552--Motor Vehicle Dealers (Used only), and 554--Gasoline Service Stations; Major Group Number 72 (Personal Services), only Industry Numbers 7216--Dry Cleaning Plants, Except Rug Cleaning, 7217--Carpet and Upholstery Cleaning, and 7218--Industrial Launderers; Major Group Number 73 (Business Services), only Industry Number 7397 Commercial testing laboratories; Major Group Number 75 (automotive repair, services, and garages), only Group Number 753--Automotive Repair Shops; Major Group Number 76 (miscellaneous repair services), only Industry Number 7692--Welding Repair; Major Group Number 80 (health services), only Group Number 806--Hospitals; and Major Group Number 82 (educational services), only Group Numbers 821--Elementary and Secondary Schools and 822--Colleges and Universities, and Industry Number 8249--Vocational Schools. Except for the purposes of section 26 of this act, "employer" means the State and local governments, or any agency, authority, department, bureau, or instrumentality thereof, or any non-profit, non-public school, college or university.

i. "Environmental hazardous substance" means any substance on the environmental hazardous substance list.

j. "Environmental hazardous substance list" means the list of environmental hazardous substances developed by the Department of Environmental Protection pursuant to section 4 of this act.

k. "Environmental survey" means a written form prepared by the Department of Environmental Protection and transmitted to an employer, on which the employer shall provide certain information concerning each of the environmental hazardous substances at his facility, including, but not limited to, the following:

(1) The chemical name and Chemical Abstracts Service number of the environmental hazardous substance;

(2) A description of the use of the environmental hazardous substance at the facility;



(3) The quantity of the environmental hazardous substance produced at the facility;



(4) The quantity of the environmental hazardous substance brought into the facility;



(5) The quantity of the environmental hazardous substance consumed at the facility;



(6) The quantity of the environmental hazardous substance shipped out of the facility as or in products;

(7) The maximum inventory of the environmental hazardous substance stored at the facility, the method of storage, and the frequency and methods of transfer;

(8) The total stack or point-source emissions of the environmental hazardous substance;



(9) The total estimated fugitive or nonpoint-source emissions of the environmental hazardous substance;

(10) The total discharge of the environmental hazardous substance into the surface or groundwater, the treatment methods, and the raw wastewater volume and loadings;

(11) The total discharge of the environmental hazardous substance into publicly owned treatment works;

(12) The quantity, and methods of disposal, of any wastes containing an environmental hazardous substance, the method of on-site storage of these wastes, the location or locations of the final disposal site for these wastes, and the identity of the hauler of the wastes;

(13) The total quantity of environmental hazardous substances generated at the facility, including hazardous substances generated as nonproduct output;

(14) The quantity of environmental hazardous substances recycled on-site and off-site; and

(15) Information pertaining to pollution prevention activities at the facility.



As used in this subsection, "pollution prevention" and "nonproduct output" shall have the same meaning as set forth in section 3 of P.L.1991, c.235 (C.13:1D-37).

l. "Facility" means the building, equipment and contiguous area at a single location used for the conduct of business. Except for the purposes of subsection c. of section 13, section 14, and subsection b. of section 25 of this act, "facility" shall not include a research and development laboratory.

m. "Hazardous substance" means any substance, or substance contained in a mixture, included on the workplace hazardous substance list developed by the Department of Health pursuant to section 5 of this act, introduced by an employer to be used, studied, produced, or otherwise handled at a facility. "Hazardous substance" shall not include:

(1) Any article containing a hazardous substance if the hazardous substance is present in a solid form which does not pose any acute or chronic health hazard to an employee exposed to it;

(2) Any hazardous substance constituting less than 1% of a mixture unless the hazardous substance is present in an aggregate amount of 500 pounds or more at a facility;

(3) Any hazardous substance which is a special health hazard substance constituting less than the threshold percentage established by the Department of Health for that special health hazard substance when present in a mixture; or

(4) Any hazardous substance present in the same form and concentration as a product packaged for distribution and use by the general public to which an employee's exposure during handling is not significantly greater than a consumer's exposure during the principal use of the toxic substance.

n. "Hazardous substance fact sheet" means a written document prepared by the Department of Health for each hazardous substance and transmitted by the department to employers pursuant to the provisions of this act, which shall include, but not be limited to, the following information:

(1) The chemical name, the Chemical Abstracts Service number, the trade name, and common names of the hazardous substance;

(2) A reference to all relevant information on the hazardous substance from the most recent edition of the National Institute for Occupational Safety and Health's Registry of Toxic Effects of Chemical Substances;

(3) The hazardous substance's solubility in water, vapor pressure at standard conditions of temperature and pressure, and flash point;

(4) The hazard posed by the hazardous substance, including its toxicity, carcinogenicity, mutagenicity, teratogenicity, flammability, explosiveness, corrosivity and reactivity, including specific information on its reactivity with water;

(5) A description, in nontechnical language, of the acute and chronic health effects of exposure to the hazardous substance, including the medical conditions that might be aggravated by exposure, and any permissible exposure limits established by the federal Occupational Safety and Health Administration;

(6) The potential routes and symptoms of exposure to the hazardous substance;



(7) The proper precautions, practices, necessary personal protective equipment, recommended engineering controls, and any other necessary and appropriate measures for the safe handling of the hazardous substance, including specific information on how to extinguish or control a fire that involves the hazardous substance; and

(8) The appropriate emergency and first aid procedures for spills, fires, potential explosions, and accidental or unplanned emissions involving the hazardous substance.

o. "Label" means a sign, emblem, sticker, or marker affixed to or stenciled onto a container listing the information required pursuant to section 14 of this act.

p. "Mixture" means a combination of two or more substances not involving a chemical reaction.

q. "Process container" means a container, excluding a pipeline, the content of which is changed frequently; a container of 10 gallons or less in capacity, into which substances are transferred from labeled containers, and which is intended only for the immediate use of the employee who performs the transfer; a container on which a label would be obscured by heat, spillage or other factors; or a test tube, beaker, vial, or other container which is routinely used and reused.

r. "Research and development laboratory" means a specially designated area used primarily for research, development, and testing activity, and not primarily involved in the production of goods for commercial sale, in which hazardous substances or environmental hazardous substances are used by or under the direct supervision of a technically qualified person.

s. "Special health hazard substance" means any hazardous substance on the special health hazard substance list.

t. "Special health hazard substance list" means the list of special health hazard substances developed by the Department of Health pursuant to section 5 of this act for which an employer may not make a trade secret claim.

u. "Trade secret" means any formula, plan, pattern, process, production data, information, or compilation of information, which is not patented, which is known only to an employer and certain other individuals, and which is used in the fabrication and production of an article of trade or service, and which gives the employer possessing it a competitive advantage over businesses who do not possess it, or the secrecy of which is certified by an appropriate official of the federal government as necessary for national defense purposes. The chemical name and Chemical Abstracts Service number of a substance shall be considered a trade secret only if the employer can establish that the substance is unknown to competitors. In determining whether a trade secret is valid pursuant to section 15 of this act, the Department of Health, or the Department of Environmental Protection, as the case may be, shall consider material provided by the employer concerning (1) the extent to which the information for which the trade secret claim is made is known outside the employer's business; (2) the extent to which the information is known by employees and others involved in the employer's business; (3) the extent of measures taken by the employer to guard the secrecy of the information; (4) the value of the information, to the employer or the employer's competitor; (5) the amount of effort or money expended by the employer in developing the information; and (6) the ease or difficulty with which the information could be disclosed by analytical techniques, laboratory procedures, or other means.

v. "Trade secret registry number" means a code number temporarily or permanently assigned to the identity of a substance in a container by the Department of Health pursuant to section 15 of this act.

w. "Trade secret claim" means a written request, made by an employer pursuant to section 15 of this act, to withhold the public disclosure of information on the grounds that the disclosure would reveal a trade secret.

x. "Workplace hazardous substance list" means the list of hazardous substances developed by the Department of Health pursuant to section 5 of this act.

y. "Workplace survey" means a written document, prepared by the Department of Health and completed by an employer pursuant to this act, on which the employer shall report each hazardous substance present at his facility.

L.1983,c.315,s.3; amended 1985,c.543; 1991,c.25; 1991,c.235,s.17.



Section 34:5A-4 - Development Of Environmental Hazardous Substance List

34:5A-4. Development of environmental hazardous substance list
4. a. The Department of Environmental Protection shall develop an environmental hazardous substance list which shall include the list of substances developed and used by the department for the purposes of the Industrial Survey Project, established pursuant to P.L.1970, c.33 (C.13:1D-1 et seq.), and any substance on the list established by the United States Environmental Protection Agency for reporting pursuant to 42 U.S.C. s.11023 and may include other substances which the department, based on documented scientific evidence, determines pose a threat to the public health and safety.

b. The department shall develop an environmental survey, which shall be designed to enable employers to report information about environmental hazardous substances at their facilities.

c. The department shall prepare and, upon request, make available to employers, county health departments, or the public a Spanish translation of the environmental survey. The department shall also prepare and make available a Spanish translation of any written material prepared by the department to inform the public of the information available pursuant to the provisions of this act.

d. Three months prior to the effective date of this act the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the environmental hazardous substance list.

L.1983,c.315,s.4; amended 1991,c.235,s.18.



Section 34:5A-5 - Workplace Hazardous Substance List; Special Health Hazard Substance List; Workplace Survey; Hazardous Substance Fact Sheet; Spanish Translation

34:5A-5. Workplace hazardous substance list; special health hazard substance list; workplace survey; hazardous substance fact sheet; Spanish translation
a. The Department of Health shall develop a workplace hazardous substance list which shall include:

(1) Any substance or substance contained in a mixture regulated by the federal Occupational Safety and Health Administration under Title 29 of the Code of Federal Regulations, Part 1910, subpart z;

(2) Any environmental hazardous substance; and

(3) Any other substance which the department, based on documented scientific evidence, determines poses a threat to the health or safety of an employee.

b. The department shall develop a special health hazard substance list comprising hazardous substances which, because of their known carcinogenicity, mutagenicity, teratogenicity, flammability, explosiveness, corrosivity, or reactivity pose a special hazard to health and safety, and for which an employer shall not be permitted to make a trade secret claim.

c. The department shall develop a workplace survey designed to facilitate the reporting by employers of those hazardous substances present at their facilities. The workplace survey shall include a copy of the special health hazard substance list.

d. The department shall develop a hazardous substance fact sheet for each hazardous substance on the workplace hazardous substance list.

e. The department shall prepare and, upon request, make available to employers, county health departments, and the public a Spanish translation of the workplace survey and each hazardous substance fact sheet. The department shall also prepare and make available a Spanish translation of any written material prepared by the department to inform employees of their rights under this act.

f. Three months prior to the effective date of this act, the department shall adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), a workplace hazardous substance list.

L.1983, c. 315, s. 5, eff. Aug. 29, 1984.



Section 34:5A-6 - Distribution Of Workplace And Environmental Surveys To Employer

34:5A-6. Distribution of workplace and environmental surveys to employer
a. Within five days of the effective date of this act, the Department of Health shall transmit copies of the workplace survey to the Department of Labor. Upon receipt of the workplace survey, the Department of Labor shall transmit the workplace survey to each employer in the State.

b. Within five days of the effective date of this act, the Department of Environmental Protection shall transmit an environmental survey to each employer whose business activities, according to criteria developed by the department, warrant the reporting of the information required on the environmental survey. The department may transmit an environmental survey to every employer.

L.1983, c. 315, s. 6, eff. Aug. 29, 1984.



Section 34:5A-7 - Completion, Transmittal Of Workplace Survey

34:5A-7. Completion, transmittal of workplace survey
7. a. Except as otherwise provided in section 15 of this act, an employer shall have until October 30, 1985, or within 90 days of the employer's receipt of the workplace survey, whichever is later, to complete the survey and transmit a copy of the completed survey to the Department of Health, the health department of the county in which the employer's facility is located, the local fire department, and the local police department. If an employer has reason to believe that a mixture present at his facility contains a hazardous substance as a component, but is unable to obtain from the manufacturer or supplier of the mixture the chemical names and Chemical Abstracts Service numbers of the components of the mixture, he shall list the mixture by its common name in the space provided on the survey. The department shall have the responsibility to obtain the chemical names and Chemical Abstracts Service numbers of the components of the mixture so listed, and, upon obtaining this information, shall transmit it to the employer along with any appropriate hazardous substance fact sheet or sheets and directions to the employer on how to communicate this information to his employees.

b. Except as otherwise provided in section 15 of this act, an employer shall transmit a copy of the completed environmental survey to the Department of Environmental Protection and the health department of the county in which the employer's facility is located, and pertinent sections of the survey to the local fire department and the local police department on the date on which Toxic Chemical Release Forms are due to be transmitted to the United States Environmental Protection Agency pursuant to 42 U.S.C. s.11023.

L.1983,c.315,s.7; amended 1985,c.64,s.1; l985,c.2l6,s.l; 1991,c.235,s.19.



Section 34:5A-8 - Hazardous Substance Fact Sheets

34:5A-8. Hazardous substance fact sheets
a. Upon receipt of a completed workplace survey from an employer, the Department of Health shall transmit to that employer a hazardous substance fact sheet for each hazardous substance reported by the employer on the workplace survey. If an employer makes a trade secret claim for information on the workplace survey pursuant to section 15 of this act, the department shall transmit a hazardous substance fact sheet for that substance with the identity of the substance concealed.

b. Any employer whose workplace survey transmitted to the Department of Health pursuant to section 7 of this act indicates that no hazardous substances are present at the facility shall be exempt from the provisions of this act for that facility, except for the requirement to annually update the workplace survey pursuant to section 10 of this act, and except for the provisions of section 33 of this act. Any employer exempted from the provisions of this act pursuant to this subsection who transmits to the Department of Health an update of the workplace survey which indicates that a hazardous substance is present at the employer's facility shall immediately be subject to the provisions of this act.

L. 1983, c. 315, s. 8, eff. Aug. 29, 1984. Amended by L. 1985, c. 534, s. 1, eff. Jan. 21, 1986.



Section 34:5A-9 - Environmental Surveys; File; Clarifying Information; Update; Request For Copy

34:5A-9. Environmental surveys; file; clarifying information; update; request for copy
a. The Department of Environmental Protection shall maintain a file of all completed environmental surveys received from employers. Each environmental survey received by the department shall be retained by the department for 30 years.

b. The department may require an employer to submit information clarifying any statement made on the environmental survey. The department, subject to the provisions of section 15 of this act if applicable, shall transmit this clarifying information to the appropriate county health department, local fire department, and local police department as it deems necessary.

c. The department shall require every employer to update the environmental survey for his facility every other year. If there is any significant change during a nonreporting year in the information reported on his environmental survey, the employer shall inform the department of the change. The department may require an employer to update the environmental survey for his facility every year.

d. Any person may request in writing from the department a copy of an environmental survey for a facility, and the department shall transmit any survey so requested within 30 days of the request therefor.

L.1983, c. 315, s. 9, eff. Aug. 29, 1984.



Section 34:5A-10 - Retention Of Workplace Surveys

34:5A-10. Retention of workplace surveys
10. a. The Department of Health shall maintain a file of all completed workplace surveys received from employers. Each workplace survey received shall be retained by the department for 30 years. The department shall also retain for 30 years each hazardous substance fact sheet.

b. The department shall require every employer to update the workplace survey for his facility every five years, and shall supply each employer with any necessary additional hazardous substance fact sheets. If any additional workplace hazardous substance is present at the employer's facility during a non-reporting year that had not been previously reported, the employer shall inform the department and all other appropriate departments or entities which receive a copy of the completed survey as required pursuant to section 7 of P.L.1983, c.315 (C.34:5A-7) of the change no later than the July 15 following the change.

c. Upon request by the department, an employer shall provide the department with copies of employee health and exposure records, including those maintained for, and supplied to, the federal government.

d. Any person may request in writing from the department a copy of a workplace survey for a facility, together with the appropriate hazardous substance fact sheets, and the department shall transmit any material so requested within 30 days of the request therefor. Any request by an employee for material pertaining to the facility where he is employed made pursuant to this subsection shall be treated by the department as confidential.

L.1983,c.315,s.10; amended 1995,c.259,s.4.



Section 34:5A-10.1 - Definitions Relative To Use, Storage Of Hazardous Substances In Schools, Child Care Centers.

34:5A-10.1 Definitions relative to use, storage of hazardous substances in schools, child care centers.

1.As used in this act:

"Child care center" means a child care center licensed pursuant to the provisions of P.L.1983, c.492 (C.30:5B-1 et seq.);

"Hazardous substance" means any substance, or substance in a mixture, included on the hazardous substance list developed by the Department of Health pursuant to the "Worker and Community Right to Know Act," P.L.1983, c.315 (C.34:5A-1 et seq.).

"Hazardous substance" shall not include:

(1)Any article containing a hazardous substance if the hazardous substance is present in a solid form which does not pose any acute or chronic health hazard to any person exposed to it;

(2)Any hazardous substance constituting less than one percent of a mixture unless the hazardous substance is present in an aggregate amount of 500 pounds or more in a container in a public or private school or child care center building;

(3)Any hazardous substance which is a special health hazardous substance constituting less than the threshold percentage established by the Department of Health pursuant to P.L.1983, c.315 (C.34:5A-1 et seq.), for that special health hazardous substance when present in a mixture;

(4)Any hazardous substance present in the same form and concentration as a product packaged for distribution and use by consumers and which is not a product intended primarily for commercial use;

(5)Any fuel in a motor vehicle;

(6)Tobacco or tobacco products;

(7)Wood or wood products;

(8)Foods, drugs, or cosmetics;

(9)Hazardous substances which are an integral part of a building's structure or furnishings;

(10) Products which are personal property and are intended for personal use; and

(11) Any substance used in the routine maintenance of a public or private school or child care center building or its grounds, any substance used in a classroom science laboratory, any substance used in a school occupational training facility, including laboratories and shops, and any substance used in the normal operation of the classrooms or administrative offices of a public or private school or child care center, including any substance used in the heating or cooling of the school or child care center;

"Hazardous substance fact sheet" means the hazardous substance fact sheets prepared by the Department of Health pursuant to the "Worker and Community Right to Know Act," P.L.1983, c.315 (C.34:5A-1 et seq.);

"Public school or private school" has the same meaning as set forth in N.J.S.18A:1-1.

L.1997, c.364, s.1; amended 2012, c.17, s.399.



Section 34:5A-10.2 - Use Of Hazardous Substance Prohibited When Children Are Expected To Be Present; Exceptions.

34:5A-10.2 Use of hazardous substance prohibited when children are expected to be present; exceptions.

2. a. No person shall use or allow the use of any hazardous substance in or on any building or grounds used as a public school, a private school, or child care center at any time when children are expected to be present in the building. The provisions of this subsection shall not apply when an emergency condition, as deemed by the Board of Education or the chief school administrator in the case of any public school, or the person having responsibility for the operation of any private school or child care center, necessitates the use of a hazardous substance when children are present.

b.Any person who uses or stores, or causes or allows the use or storage of any hazardous substance in or on any building or grounds used as a public school, a private school, or child care center shall ensure that the use or storage of that hazardous substance is in compliance with the regulations adopted by the Department of Health pursuant to section 5 of P.L.1997, c.364 (C.34:5A-10.5).

L.1997, c.364, s.2; amended 2012, c.17, s.400.



Section 34:5A-10.3 - Posting Of Notice Of Construction, Activity Involving Hazardous Substance

34:5A-10.3. Posting of notice of construction, activity involving hazardous substance
3. a. The Board of Education or the chief school administrator in the case of any public school, or the person having responsibility for the operation of any private school or child care center, shall post on a bulletin board located in the public or private school or child care center a notice of any construction or other activity to take place at that school or child care center that will involve the use of a hazardous substance. The notice shall state the activity to be conducted and the hazardous substances to be used. The notice shall be posted at least two days prior to the construction or other activity except where an emergency condition, as deemed by the Board of Education or the chief school administrator in the case of any public school, or the person having responsibility for the operation of any private school or child care center, prevents the two-day notice in which case the notice shall be posted as soon as practicable.

b.The Board of Education or the chief school administrator in the case of any public school, or the person having responsibility for the operation of any private school or child care center shall make available to any person who requests it, the hazardous substance fact sheet for any hazardous substance being stored on site or that is being used in or on the school or center building or grounds during any construction or other activity.

c.The Board of Education or the chief school administrator in the case of any public school, or the person having responsibility for the operation of any private school or child care center shall, at least once per year, send a notice to a parent or guardian of each child attending the school or child care center, which notice may be contained in the school's or center's annual handbook, stating that notice of any construction or other activities involving the use of any hazardous substances will be posted on a bulletin board in the school or child care center, that hazardous substances may be stored at the school or child care center at various times throughout the year, and that hazardous substance fact sheets for any of the hazardous substances being used or stored are available at the school or child care center.

L.1997,c.364,s.3.



Section 34:5A-10.4 - Responsibility For Enforcement; Violations, Penalties

34:5A-10.4. Responsibility for enforcement; violations, penalties
4.The local health agency for the jurisdiction in which the public or private school or child care center is located shall enforce the provisions of this act. Whenever, on the basis of information available, a local health agency finds that a person has violated any of the provisions of P.L.1997, c.364 (C.34:5A-10.1 et seq.), the local health agency may bring an action in a court of competent jurisdiction to impose a civil penalty for that violation. Any person who violates any provision of this act shall be subject, upon order of a court, to a civil penalty not to exceed $2,500 for each day during which the violation continues. Any penalty imposed pursuant to this section may be collected, and any costs incurred in connection therewith may be recovered, in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

L.1997,c.364,s.4.



Section 34:5A-10.5 - Regulations.

34:5A-10.5 Regulations.

401. Section 5 of P.L.1997, c.364 (C.34:5A-10.5) is amended to read as follows:

5.The Department of Health, in consultation with the Departments of Education, Human Services, Children and Families and Environmental Protection, and within 180 days of the enactment of P.L.1997, c.364 (C.34:5A-10.1 et seq.), shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulations necessary to implement the provisions of this act which are consistent with federal and State indoor air quality standards and standards governing the exposure of children to hazardous substances as they are adopted by the federal government.

L.1997, c.364, s.5; amended 2006, c.47, s.183; 2012, c.17, s.401.



Section 34:5A-11 - Request For Spanish Translation

34:5A-11. Request for Spanish translation
a. An employer shall, upon request, provide an employee whose native language is Spanish with a Spanish translation of a workplace survey, hazardous substance fact sheet, and, if applicable, an environmental survey obtained from the Department of Health or the Department of Environmental Protection, as the case may be. An employer shall, upon request, provide employees whose native language is Spanish with the education and training program required pursuant to section 13 of this act in Spanish.

b. A county health department shall, upon request, provide copies of the environmental survey and the workplace survey in a Spanish translation provided by the Department of Health and Department of Environmental Protection.

L.1983, c. 315, s. 11, eff. Aug. 29, 1984.



Section 34:5A-12 - Employer's Central File; Posting Of Notice; Distribution Of Literature On Employee Rights; Employee Access To Information

34:5A-12. Employer's central file; posting of notice; distribution of literature on employee rights; employee access to information
Every employer shall establish and maintain a central file at his facility in which he shall retain a workplace survey for the facility, appropriate hazardous substance fact sheets, and, if applicable, a copy of the environmental survey for the facility. Every employer shall post on bulletin boards readily accessible to employees a notice of the availability of the information in the file. Every employer employing employees whose native language is Spanish shall also post the notice in Spanish. Every employer shall supply employees with any material designed and provided by the Department of Health, the Department of Environmental Protection, or the Department of Labor to inform employees of their rights under this act. An employer shall provide an employee with access to a workplace survey, appropriate hazardous substance fact sheets, and, if applicable, an environmental survey, within five working days of a request therefor.

L.1983, c. 315, s. 12, eff. Aug. 29, 1984.



Section 34:5A-13 - Employee Education, Training Program; Certification Of Instructors

34:5A-13. Employee education, training program; certification of instructors
13. a. Every employer shall have until October 30, 1985 to establish an education and training program for his employees, which shall be designed to inform employees in writing and orally of the nature of the hazardous substances to which they are exposed in the course of their employment and the potential health risks which the hazardous substances pose, and to train them in the proper and safe procedures for handling the hazardous substances under all circumstances. An employer shall provide his employees with the program not later than December 31, 1985, and every two years thereafter. Any person who becomes an employee after the conclusion of the initial program shall be provided with the program within the first month of employment. Prior to entering an employment agreement with a prospective employee an employer shall notify a prospective employee of the availability of workplace surveys and appropriate hazardous substance fact sheets for the facility at which the prospective employee will be employed; except that this notification requirement shall not be applicable to employers before December 31, 1985.

b. Any employer who has established an employee education and training program for hazardous substances prior to the effective date of this act may request the Department of Health to certify that education and training program, which certification shall constitute compliance with subsection a. of this section.

c. Every employer shall establish an education and training program for his employees who work in a research and development laboratory, which shall be designed to inform employees in writing and orally of the nature of the hazardous substances to which they are exposed in the course of their employment and the potential health risks which the hazardous substances pose, and to train them in the proper and safe procedures for handling the hazardous substances under all circumstances. An employer shall provide his employees with the program not later than December 31, 1985, and every two years thereafter. Any person who becomes an employee after the conclusion of the initial program shall be provided with the program within the first month of employment.

d. The Department of Health shall establish a program for the certification of education and training programs provided to employers, for remuneration, for purposes of compliance with P.L.1983, c.315. The certification shall be valid for at least 12 months, shall provide for provisional and permanent certification, and shall be renewable.

e. The Department of Health shall establish a program for the certification of persons who are paid pursuant to the terms of a contract by employers to conduct education and training programs for purposes of compliance with P.L.1983, c.315. The certification shall be valid for at least 12 months, shall provide for provisional and permanent certification, and shall be renewable.

f. A person paid pursuant to the terms of a contract by an employer to conduct or provide an education and training program for purposes of compliance with P.L.1983, c.315 shall be required to be certified pursuant to subsection d. or e. of this section, as appropriate, prior to conducting or providing the program.

g. The fee for certification for a 12-month period and the fee for a renewal of a certification each shall not exceed $500.00. The fee for the certification and renewal shall be established pursuant to rules and regulations adopted by the Department of Health. All revenues from fees for the issuance or renewal of certifications shall be credited to the "Worker and Community Right to Know Fund" created pursuant to section 26 of P.L.1983, c.315. Applications for certification shall be made to the Commissioner of Health in the manner and on a form as the commissioner shall prescribe by rule or regulation.

h. The Department of Health shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to implement the provisions of this section.

i. Any person required to be certified by the Department of Health pursuant to this section who violates the provisions of subsection f. of this section, or any rule or regulation adopted pursuant thereto, shall be guilty of a disorderly persons offense.

j. The Commissioner of Health, upon making a finding that a person granted certification has violated any provision of this section or any rules or regulations adopted pursuant thereto, may revoke, suspend, or modify any certification issued pursuant to subsection d. or e. of this section. A person whose certification is to be revoked, suspended, or modified pursuant to this subsection shall be entitled to a hearing, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to contest that action.

L.1983,c.315,s.13; amended 1985,c.64,s.2; l985,c.2l6,s.2; 1989,c.155,s.1; 1995,c.259,s.5.



Section 34:5A-14 - Labeling Of Containers.

34:5A-14 Labeling of containers.

14. a. Every employer shall have until October 30, 1985 to take any action necessary to assure that every container at the employer's facility containing a hazardous substance shall bear a label indicating the chemical name and Chemical Abstracts Service number of the hazardous substance or the trade secret registry number assigned to the hazardous substance. The labels on all containers except pipelines and underground storage tanks shall be designed and affixed in such a manner to ensure that if there is a flood or other natural disaster when the container is transported or stored, the label shall remain in place and visible. Employers may label containers in a research and development laboratory by means of a code or number system, if the code or number system will enable an employee to readily make a cross-reference to a hazardous substance fact sheet which will provide the employee with the chemical name and Chemical Abstracts Service number of the hazardous substance contained in the container, or the trade secret registry number assigned to the hazardous substance. The code or number system shall be designed to allow the employee free and ready access at all times to the chemical name and Chemical Abstracts Service number of the hazardous substance in the container, shall be designed to allow the employee access to this information without the permission or assistance of management, and shall be available to the employee at close proximity to the employee's specific job location or locations. Employers shall be required to label pipelines only at the valve or valves located at the point at which a hazardous substance enters a facility's pipeline system, and at normally operated valves, outlets, vents, drains, and sample connections designed to allow the release of a hazardous substance from the pipeline.

b.Within two years of the effective date of this act, every employer shall take any action necessary to assure that every container at the employer's facility bears a label indicating the chemical name and Chemical Abstracts Service number of the substance in the container, except as provided in subsection d. of this section, or the trade secret registry number assigned to the substance. Employers may label containers in a research and development laboratory by means of a code or number system, if the code or number system will enable an employee to readily make a cross-reference to documentary material retained on file by the employer at the facility which will provide the employee with the chemical name and Chemical Abstracts Service number of the substance contained in the container, except as provided in subsection d. of this section, or the trade secret registry number assigned to the substance. The code or number system shall be designed to allow the employee free and ready access at all times to the chemical name and Chemical Abstracts Service number of the substance in the container, shall be designed to allow the employee access to this information without the permission or assistance of management, and shall be available to the employee at close proximity to the employee's specific job location or locations. If a container contains a mixture, an employer shall be required to insure that the label identify the chemical names and Chemical Abstracts Service numbers, except as provided in subsection d. of this section, or the trade secret registry numbers, of the five most predominant substances contained in the mixture. The provisions of this subsection shall not apply to any substance constituting less than 1% of a mixture unless the substance is present at the facility in an aggregate amount of 500 pounds or more. Employers shall be required to label pipelines only at the valve or valves located at the point at which a substance enters a facility's pipeline system, and at normally operated valves, outlets, vents, drains, and sample connections designed to allow the release of a substance from the pipeline. One year after the effective date of this act the Department of Health shall establish criteria for containers which, because of the finished and durable characteristics of their contents, shall be exempt from the provisions of this subsection. These standards shall be consistent with the intent of this subsection to provide for the labeling of every container which may contain a substance which is potentially hazardous.

c.The labeling requirements of subsections a. and b. of this section shall not apply to containers labeled pursuant to the "Federal Insecticide, Fungicide, and Rodenticide Act," 61 Stat. 163 (7 U.S.C. s.121 et al.), except that the label for any such container except pipelines and underground storage tanks shall be designed and affixed in such a manner to ensure that if there is a flood or other natural disaster when the container is transported or stored, the label shall remain in place and visible. The Department of Health may, by rule and regulation, certify containers labeled pursuant to any other federal act as labeled in compliance with the provisions of this section.

d.One year after the effective date of this act the Department of Health shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a list of substances the containers of which may be labeled with the common names and Chemical Abstracts Service numbers of their contents. The department shall include on the list adopted pursuant to this subsection only substances which are widely recognized by their common names. An employer shall provide the chemical name of a substance in a container labeled pursuant to this subsection within five working days of the request therefor.

L.1983, c.315, s.14; amended 1985, c.64, s.3; 1985, c.216, s.3; 2007, c.190, s.1; 2012, c.17, s.402.



Section 34:5A-15 - Trade Secret Claim

34:5A-15. Trade secret claim
a. If an employer believes that disclosing information required by this act will reveal a trade secret, he may file with the appropriate department a trade secret claim as herein provided. As used in this section, "department" means either the Department of Health or Department of Environmental Protection, as the case may be.

b. If an employer claims that disclosing information on either the workplace survey or the environmental survey would reveal a trade secret, he shall file with the appropriate department a trade secret claim within 90 days of receipt of the survey. An employer making a trade secret claim shall submit two copies of the survey to the department, one with the information for which a trade secret claim is being made concealed, and one in an envelope marked "Confidential" containing the information for which a trade secret claim is being made, which the department, during the pendency of the trade secret claim, shall keep in a locked file or room. On the copies of the survey sent to the county health department, local fire department, and local police department, and retained on file at the facility, the employer shall conceal the information for which he is making a trade secret claim.

c. If an employer claims that labeling a container pursuant to the provisions of section 14 of this act would reveal a trade secret, he shall file a trade secret claim with the Department of Health. Upon receipt of the trade secret claim, the department shall assign a trade secret registry number to the claim, and transmit the trade secret registry number to the employer. Upon receipt of the trade secret registry number, the employer shall affix the trade secret registry number to each container containing a substance for which the trade secret claim was made.

d. The department shall act to make a determination on the validity of a trade secret claim when a request is made pursuant to the provisions of this act for the disclosure of the information for which the trade secret claim was made, or at any time that the department deems appropriate. Upon making a determination on the validity of a trade secret claim, the department shall inform the employer of the determination by certified mail. If the department determines that the employer's trade secret claim is not valid, the employer shall have 45 days from the receipt of the department's determination to file with the department a written request for an administrative hearing on the determination. If the employer does not file such a request within 45 days, the department shall take action to provide that the information for which the trade secret claim was made be disclosed pursuant to the provisions of this act. If an employer requests an administrative hearing pursuant to the provisions of this subsection, the department shall refer the matter to the Office of Administrative Law, for a hearing thereon. At the hearing the employer shall have the burden to show that the trade secret claim is valid. Within 45 days of receipt of the administrative law judge's recommendation, the department shall affirm, reject, or modify the recommendation. The department's action shall be considered the final agency action for the purposes of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), and shall be subject only to judicial review as provided in the Rules of Court. The department shall inform the employer of its decision on the administrative law judge's recommendation by certified mail. If the department determines that the trade secret claim is not valid, the employer shall have 45 days to notify the department in writing that he has filed to appeal the department's decision in the courts. If the employer does not so notify the department, the department shall take action to provide that the information for which the trade secret claim was made be disclosed pursuant to the provisions of this act.

e. The department shall provide any information for which a trade secret claim is pending or has been approved pursuant to this section to a physician or osteopath when such information is needed for medical diagnosis or treatment. The department shall require the physician or osteopath to sign an agreement protecting the confidentiality of information disclosed pursuant to this subsection.

f. Any workplace survey or environmental survey containing information for which a trade secret claim is pending or has been approved shall be made available to the public with that information concealed.

g. The subject of any trade secret claim pending or approved shall be treated as confidential information. Except as provided in subsection e. of this section, the department shall not disclose any confidential information to any person except an officer or employee of the State in connection with the official duties of the officer or employee under any law for the protection of public health, or to the contractors of the State and their employees if in the opinion of the department the disclosure is necessary for the completion of any work contracted for in connection with the implementation of this act. Any officer or employee of the State, contractor of the State, physician or osteopath, or employee of a county health department, local fire department, or local police department who has access to any confidential information, and who willingly and knowingly discloses the confidential information to any person not authorized to receive it, is guilty of a crime of the third degree.

h. The provisions of this section shall not apply to the disclosure of information concerning emissions, and shall not apply to the disclosure of any information required pursuant to any other act.

i. The Department of Health and the Department of Environmental Protection shall jointly adopt rules and regulations to implement the provisions of this section.

L.1983, c. 315, s. 15, eff. Aug. 29, 1984.



Section 34:5A-16 - Employee Requests For Information; Refusal To Work; Complaint; Civil Actions; Penalty

34:5A-16. Employee requests for information; refusal to work; complaint; civil actions; penalty
a. Any employee or employee representative may request, in writing, from his employer, a copy of a workplace survey, hazardous substance fact sheet, or, where applicable, an environmental survey filed pursuant to the provisions of this act for the facility at which he is employed. The employer shall supply this material within five working days of the request. Any employee or employee representative may request, in writing, the chemical name and Chemical Abstracts Service number of the substance contained in any container which is not labeled pursuant to the provisions of section 14 of this act, and the employer shall supply the employee or employee representative with this information within five working days of the request. An employee shall have the right to refuse to work with a hazardous substance for which a request was made and not honored without loss of pay or forfeit of any other privilege until the request is honored.

b. Any employee or employee representative who believes that an employer has not complied with the provisions of subsection a. of this section may file a complaint with the Commissioner of the Department of Labor. Upon receipt of the complaint, the commissioner shall investigate the allegations contained in the complaint. If the commissioner, following an administrative hearing conducted pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), finds that the employer has violated the provisions of subsection a. of this section, he shall initiate a civil action by summary proceeding pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). Any employer violating the provisions of subsection a. of this section is liable to a penalty of not less than $2,500.00 for each offense.

L.1983, c. 315, s. 16, eff. Aug. 29, 1984.



Section 34:5A-17 - Discharge Or Penalizing Of Employee For Exercising Rights; Complaint; Adjudication

34:5A-17. Discharge or penalizing of employee for exercising rights; complaint; adjudication
a. No employer shall discharge, cause to be discharged, or otherwise discipline, penalize, or discriminate against any employee because the employee or his employee representative has exercised any right established in this act.

b. Any employee who believes that he has been discharged, or otherwise disciplined, penalized, or discriminated against by an employer in violation of subsection a. of this section may, within 30 days of the violation, or within 30 days of obtaining knowledge that a violation occurred, file a complaint with the Commissioner of the Department of Labor alleging the violation. Within 30 days of the receipt of a complaint, the commissioner shall conduct an investigation of the complaint. If after the investigation the commissioner determines that there is probable cause that the complaint is valid, he may refer the complaint to the Office of Administrative Law, which, upon the referral, shall commence an adjudicatory proceeding on the complaint, to be conducted as a contested case pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), and P.L. 1978, c. 67 (C. 52:14F-1 et seq.). If the Commissioner of Labor or the employee introduces evidence that prior to the alleged violation the employee exercised any right provided in this act, the employer shall have the burden to show just cause for his action by clear and convincing evidence. Within 45 days of the receipt of the recommendations of the administrative law judge, the commissioner shall adopt, reject, or modify the recommendations. The final decision of the commissioner shall be considered the final agency action thereon for the purposes of the "Administrative Procedure Act" and shall be subject only to judicial review as provided in the Rules of Court.

L.1983, c. 315, s. 17, eff. Aug. 29, 1984.



Section 34:5A-21 - Joint Procedures Concerning Revision Of Workplace Or Environmental Hazardous Substance List.

34:5A-21 Joint procedures concerning revision of workplace or environmental hazardous substance list.

21.The Department of Health, the Department of Environmental Protection, and the Department of Labor and Workforce Development shall jointly establish a procedure for annually receiving information from the public and any other interested party, concerning any revision of the workplace hazardous substance list and any revision of the environmental hazardous substance list. This procedure shall include a mechanism for revising the workplace hazardous substance list and the environmental hazardous substance list. Any revision of the workplace hazardous substance list or environmental hazardous substance list shall be based on documented scientific evidence. The Department of Health and the Department of Environmental Protection shall publicly announce any revisions of the workplace hazardous substance list or the environmental hazardous substance list, and any such additions or revisions shall be made pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1983, c.315, s.21; amended 2010, c.87, s.19; 2012, c.17, s.403.



Section 34:5A-22 - County Health Department File Of Surveys; Public Access

34:5A-22. County health department file of surveys; public access
Each county health department shall maintain a file of workplace surveys and environmental surveys transmitted to it pursuant to the provisions of this act. These surveys, pursuant to the provisions of subsection f. of section 15 of this act, shall be made available to the public at reasonable hours and at a fee not to exceed the cost of reproducing the surveys.

L.1983, c. 315, s. 22, eff. Aug. 29, 1984.



Section 34:5A-23 - Civil Actions For Violations; Jurisdiction; Award

34:5A-23. Civil actions for violations; jurisdiction; award
Any person may bring a civil action in law or equity on his own behalf against any employer for a violation of any provision of this act or any rule and regulation promulgated pursuant thereto or against the Department of Environmental Protection or the Department of Health for failure to enforce the provisions of this act or any rule or regulation promulgated pursuant thereto. The Superior Court shall have jurisdiction over these actions. The court may award, whenever it deems appropriate, costs of litigation, including reasonable attorney and expert witness fees.

L.1983, c. 315, s. 23, eff. Aug. 29, 1984.



Section 34:5A-24 - Substances Not Included On Hazardous Substance Lists; Reporting; Liability

34:5A-24. Substances not included on hazardous substance lists; reporting; liability
Substances not included on the workplace hazardous substance list or the environmental hazardous substance list shall not be subject to the reporting provisions of this act. However, the absence of any substance from the workplace hazardous substance list or the environmental hazardous substance list, or the provision of any information by an employer to an employee or any other person pursuant to the provisions of this act, shall not in any way affect any other liability of an employer with regard to safeguarding the health and safety of an employee or any other person exposed to the substance, nor shall it affect any other duty or responsibility of an employer to warn ultimate users of a substance of any potential health hazards associated with the use of the substance pursuant to the provisions of any law or rule or regulation adopted pursuant thereto.

L.1983, c. 315, s. 24, eff. Aug. 29, 1984.



Section 34:5A-25 - Local Police Or Fire Departments; Availability Of Surveys To Public; Request For Additional Information; Communications Program With Research And Development Laboratory

34:5A-25. Local police or fire departments; availability of surveys to public; request for additional information; communications program with research and development laboratory
a. No local police department or local fire department receiving workplace surveys or environmental surveys pursuant to the provisions of this act shall make the surveys available to the public. Any county health department, local police department, or local fire department may request from an employer submitting surveys to it further information concerning the surveys, and the employer shall provide the additional information upon the request therefor. The employer may require the requester to sign an agreement protecting the confidentiality of any additional information provided pursuant to this section.

b. Every employer with a research and development laboratory at his facility shall establish a communications program with the local fire department, which shall be designed to assist the fire department in adequately preparing to respond to emergencies at the research and development laboratory.

L.1983, c. 315, s. 25, eff. Aug. 29, 1984.



Section 34:5A-26 - "Worker And Community Right To Know Fund."

34:5A-26 "Worker and Community Right to Know Fund."

26. a. There is established in the Department of the Treasury a nonlapsing, revolving fund to be known as the "Worker and Community Right To Know Fund." The "Worker and Community Right To Know Fund" shall be credited with all fees collected pursuant to paragraph (1) of subsection b. of this section and interest on moneys in the "Worker and Community Right To Know Fund" shall be credited to the "Worker and Community Right To Know Fund" and all moneys in the "Worker and Community Right To Know Fund" are appropriated for the purposes of the "Worker and Community Right To Know Fund", and no moneys shall be expended for those purposes without the specific appropriation thereof by the Legislature. The State Treasurer shall be the administrator of the "Worker and Community Right To Know Fund", and all disbursements from the "Worker and Community Right To Know Fund" shall be made by the State Treasurer upon the warrant of the Director of the Division of Budget and Accounting.

b. (1) The Department of Labor and Workforce Development shall annually assess each employer a fee of not less than $75.00 nor more than an amount equal to $4.00 per employee to provide for the implementation of the provisions of this act. All fees collected by the department pursuant to this paragraph shall be deposited in the "Worker and Community Right To Know Fund".

(2)The Department of Labor and Workforce Development shall annually assess each employer a fee of $2.00 per employee for the implementation of P.L.1991, c.235 (C.13:1D-35 et seq.). All fees collected by the department pursuant to this paragraph shall be deposited in the "Pollution Prevention Fund" established pursuant to section 16 of P.L.1991, c.235 (C.13:1D-50), and shall be used only for the implementation of P.L.1991, c.235 (C.13:1D-35 et seq.).

c.The moneys in the "Worker and Community Right To Know Fund" shall be disbursed only for the following purposes:

(1)Expenses approved by the Director of the Division of Budget and Accounting and incurred by the Department of Health, the Department of Environmental Protection, the Department of Labor and Workforce Development, the Department of the Treasury, and the county health departments in implementing the provisions of this act; and

(2)Repayment to the General Fund of any moneys appropriated by law in order to implement the provisions of this act.

d.The State Treasurer shall annually disburse the moneys in the "Worker and Community Right To Know Fund" for expenditures approved by the Director of the Division of Budget and Accounting pursuant to paragraph (1) of subsection c. of this section, but in no case in an amount to the several departments that is greater than the following percentages of the "Worker and Community Right To Know Fund" available in any one year: the Department of Health, 40%; the Department of Environmental Protection, 20%; the county health departments, 15%; the Department of Labor and Workforce Development, 15%; and the Department of the Treasury, 10%.

e.Beginning two years after the effective date of this act, the State Treasurer shall make an annual audit of the "Worker and Community Right To Know Fund" to determine the adequacy of moneys on deposit in the "Worker and Community Right To Know Fund" to support the implementation of the provisions of this act. If the State Treasurer, in consultation with the Department of Health, the Department of Environmental Protection, and the Department of Labor and Workforce Development makes a determination that the revenues in the "Worker and Community Right To Know Fund" are sufficient to warrant a reduction in the fees imposed pursuant to paragraph (1) of subsection b. of this section for the ensuing year, the State Treasurer may reduce the amount of the fees imposed during that year by an amount warranted by the balance in the "Worker and Community Right To Know Fund" at the time of the determination.

L.1983, c.315, s.26; amended 1989, c.155, s.2; 1991, c.235, s.20; 2003, c.117, s.19; 2012, c.17, s.404.



Section 34:5A-26.1 - Fee Refund

34:5A-26.1. Fee refund
The Department of Labor shall refund any fee collected pursuant to section 26 of P.L. 1983, c. 315 (C. 34:5A-26) to any employer who has paid this fee and is exempt from the fee pursuant to section 8 of P.L. 1983, c. 315 (C. 34:5A-8).

L. 1985, c. 534, s. 2, eff. Jan. 21, 1986.



Section 34:5A-27 - Legislative Intent

34:5A-27. Legislative intent
It is the intent of the Legislature that the program established by this act for the disclosure of information concerning hazardous substances to employees and the public constitute the principal program in this State. To this end, no municipality or county shall enact any law or ordinance requiring the disclosure of information about, or the identification of, hazardous substances in the workplace or the environment to the extent that the disclosure of information or identification is provided for under this act, and, further, the enactment of this act shall supersede any municipal or county law or ordinance enacted subsequent to May 11, 1983 providing for this disclosure or identification.

L.1983, c. 315, s. 27, eff. Aug. 29, 1984.



Section 34:5A-28 - Joint Report

34:5A-28. Joint report
Within two years of the effective date of this act the Department of Health, the Department of Environmental Protection, and the Department of Labor shall jointly prepare and submit to the Governor and the Legislature a report evaluating the implementation of this act, together with any recommendations for legislative or administrative action deemed necessary or appropriate.

L.1983, c. 315, s. 30, eff. Aug. 29, 1984.



Section 34:5A-29 - Right To Enter Facility To Determine Compliance

34:5A-29. Right to enter facility to determine compliance
a. The Department of Health shall have the right to enter an employer's facility during the normal operating hours of the facility to determine the employer's compliance with the provisions of subsection a. of section 7, and sections 10, 11, 12, 13, and 14 of this act, and any rules and any regulations adopted pursuant thereto.

b. The Department of Environmental Protection shall have the right to enter an employer's facility during the normal operating hours of the facility to determine compliance with subsection b. of section 7 and section 9 of this act, and any rules and any regulations adopted pursuant thereto.

L.1983, c. 315, s. 31, eff. Aug. 29, 1984.



Section 34:5A-30 - Rules And Regulations

34:5A-30. Rules and regulations
Except as otherwise provided in this act, the Department of Health, the Department of Environmental Protection, the Department of Labor and the Department of the Treasury shall adopt any rules and regulations necessary to carry out their respective responsibilities under this act.

L.1983, c. 315, s. 32, eff. Aug. 29, 1984.



Section 34:5A-31 - Remedies

34:5A-31. Remedies
33. a. Whenever, on the basis of information available to him, the Commissioner of Environmental Protection finds that an employer is in violation of subsection b. of section 7, or of subsection b. or c. of section 9 of this act, or any rule and regulation adopted pursuant thereto, or the Commissioner of Health finds that an employer is in violation of subsection a. of section 7, or of section 10, 11, 12, 13, or 14 of this act, or any rule and regulation adopted pursuant thereto, the Commissioner of Environmental Protection, or the Commissioner of Health, as the case may be, shall:

(1) Issue an order in accordance with subsection b. of this section requiring the employer to comply;

(2) Bring a civil action in accordance with subsection c. of this section;



(3) Levy a civil administrative penalty in accordance with subsection d. of this section; or

(4) Bring an action for a civil penalty in accordance with subsection e. of this section.

The exercise of any of the remedies provided in this section shall not preclude recourse to any other remedy so provided.

b. Whenever, on the basis of information available to him, the Commissioner of Environmental Protection finds that an employer is in violation of subsection b. of section 7, or of subsection b. or c. of section 9 of this act or any rule or regulation adopted pursuant thereto, or the Commissioner of Health finds that an employer is in violation of subsection a. of section 7, or of section 10, 11, 12, 13, or 14 of this act, or any rule or regulation adopted pursuant thereto, the Commissioner of Environmental Protection or the Commissioner of Health, as the case may be, may issue an order (1) specifying the provision or provisions of this act, or the rule or regulation adopted pursuant thereto of which the employer is in violation; (2) citing the action which caused the violation; (3) requiring compliance with the provision of this act or the rules and regulations adopted pursuant thereto of which he is in violation; and (4) giving notice to the employer of his right to a hearing on the matters contained in the order.

c. The Commissioner of Environmental Protection or the Commissioner of Health, as appropriate, is authorized to commence a civil action in Superior Court for appropriate relief from a violation of this act. This relief may include an assessment against the violator for the costs of any investigation, inspection, or monitoring survey which led to the discovery and establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection.

d. The Commissioner of Environmental Protection or the Commissioner of Health, as appropriate, is authorized to impose a civil administrative penalty of not more than $2,500.00 for each violation and additional penalties of not more than $1,000.00 for each day during which a violation continues after receipt of an order from the commissioner to cease the violation. Any amount imposed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, and duration. No civil administrative penalty shall be imposed until after the employer has been notified by certified mail or personal service. The notice shall include a reference to the section of the act, rule, regulation or order violated; a concise statement of the facts alleged to constitute a violation; a statement of the amount of the civil administrative penalties to be imposed; and a statement of the employer's right to a hearing. The employer shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. Subsequent to the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after imposing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order upon the expiration of the 20-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of a civil administrative penalty shall not be deemed to affect the availability of any other enforcement provision in connection with the violation for which the penalty is levied. A civil administrative penalty imposed under this section may be compromised by the commissioner upon the posting of a performance bond by the employer, or upon terms and conditions the commissioner may establish by regulation.

e. An employer who violates this act, an order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay in full a civil administrative penalty levied pursuant to subsection d. of this section, shall be subject, upon order of a court, to a civil penalty not to exceed $2,500.00 for each day during which the violation continues. An employer who willfully or knowingly violates this act, or who willfully or knowingly makes a false statement, representation, or certification in any document filed or required to be maintained under this act, or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device required to be maintained pursuant to this act, is subject upon order of a court, to a civil penalty of not less than $10,000.00, nor more than $5,000.00 per day of violation. Any penalty imposed pursuant to this subsection may be collected, and any costs incurred in connection therewith may be recovered, in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

L.1983,c.315,s.33; amended 1991,c.91,s.345.



Section 34:5A-32 - Findings

34:5A-32. Findings
1. The Legislature finds that the application, enclosure, removal and encapsulation of asbestos when improperly performed creates unnecessary health and safety hazards which are detrimental to the State's interest in protecting the health, safety, and welfare of all citizens thereby exposed to such asbestos hazards.

L.1984,c.173,s.1; amended 1994,c.21,s.1.



Section 34:5A-33 - Policy Declaration

34:5A-33. Policy declaration
2. The Legislature declares it to be its purpose and policy to reduce asbestos-related hazards by:

a. Encouraging contracting parties, citizens and insurance companies in their efforts to reduce disabling asbestos hazards and to stimulate initiation of new and to perfect existing programs for controlling the application, use and removal of asbestos, an extremely dangerous substance;

b. Creating a climate for developing innovative methods, techniques and approaches for dealing with life-destroying asbestos materials;

c. Encouraging competence and knowledge in the field of asbestos application, enclosure, repair, removal, and encapsulation by the licensing of employers, including contractors, and the permitting of employees in an effort to ensure that incompetent work will not pose a health and safety threat to the public-at-large through subsequent exposure to asbestos;

d. Providing for the adoption of standards for the application, enclosure, removal, encapsulation, storage, sale, disposal and use of asbestos and asbestos-containing material; and

e. Establishing an enforcement program for these standards, which shall include reporting procedures.

L.1984,c.173,s.2; amended 1994,c.21,s.2.



Section 34:5A-34 - Definitions

34:5A-34. Definitions
3. As used in this act:



a. "Asbestos" means the asbestiform varieties of chrysotile (serpentine); crocidolite (riebeckite); amosite (cummuningtonitegrunerite); anthophyllite; termolite; and actinolite;

b. "Asbestos-containing material" means any material which contains more than 1% asbestos by weight;

c. "Employee" means any person suffered or permitted to work by an employer;

d. "Employer" means a body, board, person, corporation, partnership, proprietorship, joint venture, fund, authority or similar entity employing, permitting or suffering another to work. In the case of a corporation, the officers of the corporation and any agents having the management of the corporation shall be deemed to be employers of the employees of the corporation for the purposes of this act. This term shall apply to private employers and to the State, its political subdivisions, and any boards, commissions, schools, institutions, or authorities created or recognized thereby;

e. "Friable" means asbestos-containing material that when dry may be crumbled, pulverized or reduced to powder by hand pressure, and includes previously nonfriable asbestos-containing material after that material becomes damaged to the extent that when dry it may be crumbled, pulverized or reduced to powder by hand pressure.

L.1984,c.173,s.3; amended 1994,c.21,s.3.



Section 34:5A-35 - Specifications Required

34:5A-35. Specifications required
4. Any private or public agency letting contracts for any activity involving the application, enclosure, repair, removal or encapsulation of asbestos in any structure for which a license is required shall include in these contracts specifications that these contracts are to be performed by contractors and subcontractors licensed by the Commissioner of Labor.

L.1984,c.173,s.4; amended 1994,c.21,s.4.



Section 34:5A-36 - License For Asbestos Work; Exception

34:5A-36. License for asbestos work; exception
5. No employer shall either directly or indirectly perform any of the functions of application, enclosure, removal, or encapsulation of asbestos in any structure, nor enter into any contract with the owner or the owner's representative for the employer to perform such work or services, without first obtaining a nontransferable license from the Commissioner of Labor, except private employers subject to the federal Occupational Safety and Health Act of 1970 (29 U.S.C. s. 651 et seq.) who use their own employees to apply, enclose, remove, repair, or encapsulate asbestos in their own facility, or as otherwise exempted pursuant to section 7 of P.L.1994, c.21 (C.34:5A-43).

This license shall be in writing, shall be dated when issued, shall contain an expiration date, and shall be signed by the commissioner. The commissioner may issue employer licenses with such conditions as the commissioner deems necessary, and as adopted by regulation, specifying the scope of work authorized by such license. No license shall be issued by the commissioner unless the employer has completed a course of training certified by, and satisfactorily has completed an examination approved by, the Department of Health. The license shall give the name and address of the employer to whom it is issued. Licensed employers shall post a sign indicating, in letters more than four inches in height, "LICENSED BY THE STATE OF NEW JERSEY FOR ASBESTOS WORK," readily visible outdoors at the work site. The actual license shall be readily available at the work site for inspection by representatives of the Commissioners of Labor and Health and the contracting agency.

L.1984,c.173,s.5; amended 1994,c.21,s.5.



Section 34:5A-37 - Performance Permit, Exception

34:5A-37. Performance permit, exception
6. Every employee performing functions of application, enclosure, repair, removal, or encapsulation of asbestos, with the exception of employees of an employer subject to the federal Occupational Safety and Health Act of 1970 (29 U.S.C. s. 651 et seq.) applying, enclosing, repairing, removing, or encapsulating asbestos at the employer's own facility, or as otherwise exempted pursuant to section 7 of P.L.1994, c.21 (C.34:5A-43), shall first procure from the Commissioner of Labor a performance permit. No permit shall be issued unless the employee has taken a course of training in asbestos control and removal, passed an examination thereon, and demonstrated the ability to perform asbestos control and removal safely, in accordance with the current state-of-the-art technology. The Commissioner of Health shall certify the course of training and approve the examination necessary for a permit. This permit shall be in writing, shall be dated when issued, shall contain an expiration date, and shall be signed by the Commissioner of Labor. It shall give the name and address of the employee to whom it is issued. The permit shall be carried upon the worker's person and be readily available for inspection by representatives of the Commissioners of Labor and Health and the contracting agency. The Commissioner of Labor may place reasonable conditions on employee permits which specify the scope of work authorized by such permit.

L.1984,c.173,s.6; amended 1994,c.21,s.6.



Section 34:5A-38 - Issuance Of License, Permits; Certification Of Training Courses; Fees

34:5A-38. Issuance of license, permits; certification of training courses; fees
7. Beginning not later than one year following the effective date of this act, licenses and permits shall be issued by the Commissioner of Labor, or his designee, and shall be valid for 12 months, in accordance with regulations promulgated under provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The Commissioner of Labor shall, in accordance with fee schedules adopted by regulation, establish, charge, and collect reasonable annual fees for licenses and permits. There shall annually be appropriated an amount equivalent to the amount anticipated to be collected by the Department of Labor pursuant to the provisions of this act and that amount shall be applied to enforcement and administration costs of the Division of Workplace Standards in the Department of Labor. The Commissioner of Health shall, in accordance with fee schedules adopted by regulation, establish, charge, and collect reasonable annual fees for the certification of all training agencies administering training courses and for the administration of all examinations required by this act. There shall annually be appropriated an amount equivalent to the amount anticipated to be collected by the Department of Health for the administration of the training and examination programs certified or approved by the department.

L.1984,c.173,s.7; amended 1994,c.21,s.8.



Section 34:5A-39 - Standards, Regulations; Hearings

34:5A-39. Standards, regulations; hearings
8. Not later than six months after the effective date of this act, the Commissioners of Labor and Health jointly shall, in consultation with the Commissioner of Environmental Protection, adopt all standards and regulations which they deem necessary for the proper administration and enforcement of this act. These standards and regulations shall include, but shall not be limited to, protective equipment specifications; application, enclosure, removal, and encapsulation procedures; administrative penalties; waste disposal; self-monitoring; cleanup; health checkup; license and permit issuance, suspension, renewal and revocation; fee charges; experience necessary for license or permit qualification; general subject matter of qualifying examinations; and continuing education. Any suspension, revocation, or refusal to renew any permit or license pursuant to this act shall be effectuated as follows: the department that is responsible for the issuance of the permit or license may suspend, revoke, or refuse to renew any license or permit because of a violation of any provision of this act. Prior to that suspension, revocation, or failure to renew, the department shall afford the applicant, licensee, or permit holder an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that, if the department has reason to believe that a condition exists at a job site which poses an imminent threat to the public health, safety or welfare, it may order the immediate suspension of the license, permit, or certification pending the outcome of the hearing.

L.1984,c.173,s.8; amended 1985,c.523; 1994,c.21,s.9.



Section 34:5A-40 - Enforcement

34:5A-40. Enforcement
9. This act, and its standards and regulations, shall be enforced by the Commissioners of Labor and Health, who have the right-of-entry to all pertinent premises and records for purposes of inspection and information. Both commissioners may employ the following powers and remedies in enforcing their respective responsibilities under this act:

a. Whenever either commissioner finds that a person has violated any provision of this act for which that commissioner has the responsibility of enforcement, that commissioner may issue an administrative order specifying the provision or provisions of the act which the person has violated, ordering abatement of the violation and giving notice of the person's right to a hearing on the matters contained in the order. The person shall have 10 calendar days from receipt of the order within which to deliver to the commissioner a written request for a hearing. After the hearing, and upon finding that a violation has occurred, the commissioner may issue a final order. If no hearing is requested, the order shall become final upon expiration of the 10-day period. A request for a hearing shall not automatically stay the effect of an administrative order. A stay of an administrative order may only be granted by the commissioner upon a written request and a factual basis clearly supporting the appropriateness of the stay.

b. Either commissioner may institute an action or proceeding in the Superior Court for injunctive or other relief for any violation of this act for which that commissioner has the responsibility of enforcement and the court may proceed in the action in a summary manner. In the proceeding, the relief may restrain any violation or compel the taking of any action required pursuant to this act, and the court may grant temporary or interlocutory relief. The relief may include, singularly or in combination:

(1) A temporary or permanent restraining order or injunctive relief;



(2) Assessment of the violator for the costs of any investigation or inspection leading to the establishment of the violation and for the reasonable costs of preparing and litigating the case; and

(3) Assessment of the violator for the costs incurred by the State in correcting or terminating any adverse health and environmental effects resulting from the violation.

c. Either commissioner may assess a civil administrative penalty for any violation of this act for which that commissioner has the responsibility of enforcement not to exceed $25,000 for each violation. Each day during which the violation continues shall constitute an additional, separate and distinct offense. No assessment shall be levied pursuant to this section until after the violator has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute violated, a concise statement of the facts alleged to constitute a violation, a statement of the amount of civil administrative penalties to be imposed, and a statement of the violator's right to a hearing. The violator shall have 10 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing, and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 10-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount the department determines appropriate. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to "the penalty enforcement law," N.J.S. 2A:58-1 et seq.

d. A person who violates an administrative order issued pursuant to subsection a. of this section, or a court order issued pursuant to subsection b. of this section, or who fails to pay in full an administrative assessment pursuant to subsection c. of this section is subject, upon order of a court of competent jurisdiction, to a civil penalty not to exceed $50,000 per day for such violation.

The pursuit of any of the remedies specified in this section shall not preclude the commissioner from seeking any other remedy.

L.1984,c.173,s.9; amended 1994,c.21,s.10.



Section 34:5A-41 - Violations; Penalties.

34:5A-41 Violations; penalties.

10.Any person who knowingly hinders or delays the Commissioners of Labor and Workforce Development or Health or the authorized representative thereof, in the performance of the duty to enforce this act, or knowingly submits false or misleading information on any license or permit application required by this act, or fails to obtain licenses or permits required by the provisions of this act, or refuses to make these licenses or permits accessible to either commissioner, or the authorized representative thereof, or otherwise violates any provision of this act or any regulation adopted under this act, shall, upon conviction, be guilty of a crime of the third degree and, notwithstanding the provisions of N.J.S.2C:43-3, shall be subject to a fine of not more than $25,000 in addition to any other appropriate disposition authorized by subsection b. of N.J.S.2C:43-2.

L.1984, c.173, s.10; amended 1994, c.21, s.11; 1997, c.325, s.5; 2012, c.17, s.405.



Section 34:5A-42 - Discrimination Against Complaining Employee; Penalties

34:5A-42. Discrimination against complaining employee; penalties
Any employer who discriminates against or otherwise sanctions an employee who complains or cooperates with the Commissioner of Labor or Health, or the designee thereof, in administering this act is a disorderly person and upon conviction is subject to the penalties specified in section 10 of this act.

L.1984, c. 173, s. 11, eff. Oct. 31, 1984.



Section 34:5A-43 - Adoption Of Standards; Exemptions; Fees

34:5A-43. Adoption of standards; exemptions; fees
7. a. The Commissioner of Health shall, by regulation, adopt standards and other requirements for the certification of training programs and for approving examinations for the issuance of licenses or permits pursuant to P.L.1984, c.173 (C.34:5A-32 et seq.).

b. The Commissioner of Health may, by regulation, exempt from the license or permit requirements of P.L.1984, c.173 (C.34:5A-32 et seq.) designated asbestos-related activities should sufficient data indicate that no significant asbestos exposure exists. These exempted activities shall involve non-friable asbestos-containing material that is not rendered friable by the activity.

c. The Department of Health shall, in accordance with fee schedules adopted by regulation, establish, charge, and collect reasonable annual fees for the certification of all training agencies administering training courses and for approving all examinations required by this act. There shall annually be appropriated an amount equivalent to the amount anticipated to be collected by the Department of Health for the administration of the training and examination programs certified or approved by the department.

L.1994,c.21,s.7.



Section 34:5A-44 - Petition For Enforcement Action

34:5A-44. Petition for enforcement action
12. Any person who believes that a violation of this act has occurred may petition the Commissioner of Health or the Commissioner of Labor to bring an enforcement action pursuant to this section. Any citizen complaint filed pursuant to this section shall specify the provision alleged to have been violated, the facts which constitute the alleged violation and the name and address of the citizen lodging the complaint. Upon receipt of a citizen's complaint pursuant to this section, the commissioner who is responsible for enforcement action regarding the violation shall:

a. Give notice of the complaint within 10 calendar days to the person alleged to be in violation;

b. Give notice to the citizen who filed the complaint of the scheduling of an enforcement investigation inspection to investigate the complaint within 30 calendar days of its having been filed;

c. Afford the complaining citizen or his or her representative an opportunity to be present during the enforcement investigation inspection. Public employees who bring complaints shall have the right to accompany the commissioner on an enforcement investigation inspection and shall receive payment of normal wages for time spent during normal working hours on the inspection;

d. Afford the complaining citizen access to all public records regarding the commissioner's investigation; and

e. Render a final decision within 90 calendar days of receipt of a citizen complaint on the appropriate disposition, after investigation, of the citizen's complaint. The decision shall either reference the initiation of an enforcement action or state the factual and legal basis of the decision not to bring an enforcement action.

Public employees bringing a complaint pursuant to this section shall have all protections and rights set forth in section 21 of P.L.1983, c.516 (C.34:6A-45).

L.1994,c.21,s.12.



Section 34:6-21.1 - Reports Of Fires In Industrial Establishments

34:6-21.1. Reports of fires in industrial establishments
The fire chief of every municipality, or in the absence thereof, the person in responsible charge of fire fighting in such municipalities, shall report the occurrence of every fire in an industrial establishment in the municipality to the Commissioner of Labor and Industry or his duly authorized representative, on or before the tenth of the month following the month in which the fire occurred.

L.1950, c. 51, p. 90, s. 1.



Section 34:6-21.2 - Form Of Report

34:6-21.2. Form of report
The report shall be made on forms prescribed and furnished by the commissioner and shall identify the premises by ownership and location, state the number of injuries and fatalities that were caused by the fire, contain an estimate of amount of fire damage, contain a statement of probable cause and origin where known or determined and furnish other information which may be determined by the commissioner to be necessary to determine fire causes and losses in the industries of this State.

L.1950, c. 51, p. 90, s. 2.



Section 34:6-21.3 - Effective Date

34:6-21.3. Effective date
This act shall take effect July first, one thousand nine hundred and fifty.

L.1950, c. 51, p. 90, s. 3.



Section 34:6-47.1 - Definitions

34:6-47.1. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of Labor or any of his authorized representatives.

b. "High-voltage lines" means electrical conductors installed above ground and having a voltage differential in excess of 750 volts between any pair of conductors or between any conductor and ground. In the case of alternating current, the voltage shall be measured in R.M.S. value. This definition shall not include approved armored cable used to supply power to portable equipment and insulated power cables enclosed in approved metallic raceways.

L. 1948, c. 249, s. 1; amended by L. 1966, c. 261, s. 2; 1987, c. 124, s. 2.



Section 34:6-47.2 - Prohibited Activity

34:6-47.2. Prohibited activity
No employer or supervising agent of an employer shall require or permit an employee to participate in the operation, erection, transportation, handling, or storage of any tools, machinery, equipment, supplies, materials, or apparatus or the moving of any building, if in the course of such operation, erection, transportation, handling, storage or moving it is possible for such tools, machinery, equipment, supplies, materials, apparatus or building, to come within 6 feet of a high-voltage line; or to participate in any activity which would cause the employee to come within 6 feet of a high-voltage line; unless precautionary action has been taken to protect against the danger from contact with such high-voltage line, either by de-energizing such high-voltage line and grounding it where necessary, or other effective methods or devices which have been approved in advance by the commissioner for the particular case and for the particular location.

No person shall operate, erect, transport, handle or store any tools, machinery, equipment, supplies, materials or apparatus, or move any building, if in the course of such operation, erection, transportation, handling, storage or moving, it is possible for such tools, machinery, equipment, supplies, materials, apparatus or building, to come within 6 feet of a high-voltage line unless precautionary action has been taken to protect against the danger from contact with such high-voltage line either by de-energizing such high-voltage line and grounding it where necessary, or by using other effective methods or devices which have been approved in advance by the commissioner for the particular case and for the particular location.

In no case shall the required 6 foot clearance be provided by moving or displacing any conductor, except where the same is temporarily relocated pursuant to arrangements made with the owner or person in charge of the high-voltage line.

L.1948, c. 249, p. 1100, s. 2. Amended by L.1966, c. 261, s. 3.



Section 34:6-47.4 - Warning Sign Required

34:6-47.4. Warning sign required
The owner, agent, lessee, bailee, user, or employer responsible for the operations of equipment capable of coming in contact with a high-voltage line in the course of its operation, shall post and maintain in plain view of the operator on each piece of such equipment, an approved durable warning sign legible at a distance of 12 feet reading "Unlawful to operate this equipment within 6 feet of high-voltage lines" . The owner, agent, lessee, bailee, user, or employer responsible for the operations of equipment shall provide such other warning signs on equipment or at the work site as may be required by regulations promulgated hereunder. The requirement that warning signs be posted shall not apply to railway equipment operating on railway right-of-way in relation to high-voltage conductors of such railway system under conditions for which exemption is granted under section 8 of this act.

L.1948, c. 249, p. 1101, s. 4. Amended by L.1966, c. 261, s. 4.



Section 34:6-47.5 - Notification To Power Company And Responsibility For Safeguards

34:6-47.5. Notification to power company and responsibility for safeguards
Whenever any activity is to be performed requiring precautionary action under section 2 of this act, the employer, contractor or other person responsible for the activity shall, promptly notify the owner or person in charge of the high-voltage line of the intended activity and shall fully comply with and shall be responsible for the cost and for the completion of the precautionary action required under section 2 of this act before proceeding with such activity.

L.1948, c. 249, p. 1102, s. 5. Amended by L.1966, c. 261, s. 5.



Section 34:6-47.6 - Enforcement

34:6-47.6. Enforcement
The commissioner shall administer and enforce the provisions of this act and he is hereby empowered to prescribe and promulgate rules and regulations consistent herewith.

L.1948, c. 249, p. 1102, s. 6.



Section 34:6-47.7A - Penalty For Violation

34:6-47.7a. Penalty for violation
6. Any person violating any of the provisions of P.L.1948, c.249 (C.34:6-47.1 et seq.) shall be liable to a penalty of not less than $500.00 nor more than $5,000.00 to be collected in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any violation of P.L.1948, c.249 (C.34:6-47.1 et seq.) by an officer, agent or employee shall also be a violation of P.L.1948, c.249 (C.34:6-47.1 et seq.) by his employer if such employer had knowledge of and actual control over the cause of such violation. Where the violation is of a continuing nature each day during which it continues, shall constitute an additional, separate and distinct offense. Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

The commissioner is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the commissioner as may appear appropriate and equitable under all of the circumstances.

L.1966,c.261,s.6.; amended 1987,c.124,s.3; 1991,c.205,s.23.



Section 34:6-47.8 - Exceptions.

34:6-47.8 Exceptions.

8.This act shall not be construed as applying to, shall not apply to, and is not intended to apply to, the construction, reconstruction, operations, and maintenance of overhead electrical conductors and their supporting structures and associated equipment by authorized and qualified electrical workers; nor to the authorized and qualified employees of any person engaged in the construction, reconstruction, operation, and maintenance of overhead electrical circuits or conductors and their supporting structures and associated equipment of rail transportation systems, or electrical generating, transmission, distribution, and communication systems. This exception when applied to railway systems, shall be construed as permitting operation of standard rail equipment, which is normally used in the transportation of freight or passengers or both and the operation of relief trains, or other equipment in emergencies, or in maintenance of way service, at a distance of less than 6 feet from any high-voltage conductor of such railway system; but this act shall be construed as prohibiting normal repair or construction operations at a distance of less than 6 feet from any high-voltage conductor by other than properly qualified and authorized persons or employees under the direct supervision of an authorized person who is familiar with the hazards involved, unless there has been compliance with the safety provisions of sections 2, 4, and 5 hereof.

This act shall not be construed as applying to, shall not apply to and is not intended to apply to, motor vehicle transportation across or along a public road or highway where such transportation is subject to the requirements of Title 39, Motor Vehicles and Traffic Regulation of the Revised Statutes, nor to motor vehicle transportation subject to the requirements of the New Jersey Turnpike Authority, P.L.1948, c.454 (C.27:23-1 et seq.).

L.1948, c.249, s.8; amended 1966, c.261, s.7; 2013, c.253, s.17.



Section 34:6-47.9 - Partial Invalidity

34:6-47.9. Partial invalidity
In case any provision of this act shall be adjudged unconstitutional or void for any reason, such adjudication shall not affect any of the other provisions of this act.

L.1948, c. 249, p. 1103, s. 9.



Section 34:6-67.2 - Application Of Chapter

34:6-67.2. Application of chapter
Whenever, in the chapter to which this act is a supplement, reference is made to a factory, to a workshop, or to a place where the manufacture of goods of any kind is carried on, it shall be presumed, unless the context of the particular section in which it appears expressly states to the contrary, that said words or phrases, or any of them, refer, among other things, to newspaper plants, in which newspapers are printed or published, and to any place in which persons are employed in the printing or publishing industry. Said newspaper plants and other places in which persons are employed in the printing or publishing industry are expressly included within the terms and provisions, the requirements and prohibitions contained in said chapter 6 of Title 34, wherever reference is made to any factory, workshop, mill or other place where the manufacture of goods is carried on, except where the context of the particular section of said chapter expressly states to the contrary.

L.1962, c. 192, s. 1.



Section 34:6-98.1 - Short Title

34:6-98.1. Short title
This act shall be known and may be cited as the Mine Safety Act.

L.1954, c. 197, p. 730, s. 1.



Section 34:6-98.2 - Definitions Relative To Mine Safety.

34:6-98.2 Definitions relative to mine safety.

2.As used in this act:

"Approved" means approved by the commissioner.

"Commissioner" means the Commissioner of Labor and Workforce Development or any of his authorized representatives.

"Department" means the Department of Labor and Workforce Development.

"Excavations" or "workings" means shafts, tunnels, entries, winzes, raises, stopes, open cut and any and all working places and parts of a mine, either above ground or underground, excavated or being excavated, whether abandoned or in use.

"Face" means the advancing breast of any place of work.

"Mine" includes any mines within the State, whether on the surface or underground and any mining plant, material, equipment or explosives on the surface or underground, which may contribute to the mining or handling of ore or other metalliferous or nonmetalliferous products. The term "mine" shall also include quarry, sand pit, gravel pit, clay pit and shale pit.

"Operator" means the person, firm, association, company, corporation or any officers or agents thereof, in immediate possession of any mine or mining claim or its accessories as owner or lessee and, as such, responsible for its management and condition.

"Section" means the mine safety section within the Department of Labor and Workforce Development.

"Superintendent" means the person who has immediate supervision of a mine for an operator.

Words used in the singular shall include the plural, and the plural shall include the singular.

L.1954, c.197, s.2; amended 2007, c.155, s.1.



Section 34:6-98.3 - Mine Safety Section, Powers, Duties.

34:6-98.3 Mine safety section, powers, duties.

3. a. There is hereby created within the Department of Labor and Workforce Development a mine safety section.

b.The mine safety section shall be under the immediate supervision of a section chief, who shall be responsible for the efficient, effective administration of the work of the section. The section chief shall be assisted by and supervise such other mine safety inspectors, technicians and other employees as may be necessary to perform the work.

c.The section chief shall personally or by assignment to employees of the section, inspect, investigate, inquire and examine into the operation, workings, methods, safety devices and appliances, machinery, sanitation, ventilation, means of ingress and egress, means taken to protect the lives and insure the safety and health of miners, together with the causes of accidents, injuries and fatalities and means taken to comply with the law; conduct scientific tests to determine amount and condition of air together with contaminants therein or for any purpose that shall provide for the maintenance of safe, sanitary and healthful conditions, furnish such reports and do other related work as required.

d.Employees of the section shall have the power and authority, upon exhibition of official credentials, at all reasonable hours to enter and examine any part of a mine, mining plant, equipment or workings. All operators and their employees shall render all assistance necessary to facilitate such examination.

e.(Deleted by amendment, P.L.2007, c.155).

f.(Deleted by amendment, P.L.2007, c.155).

g.(Deleted by amendment, P.L.2007, c.155).

h.No employee of the department shall make public, directly or indirectly to any person any knowledge or information obtained by him in the exercise of his official duties concerning ores, ore bodies or values of any mine or part thereof. Any employee who shall violate any of the provisions of this subsection shall be guilty of a crime of the fourth degree and, on conviction, shall be punished by a fine of not less than $500.00 nor more than $1,000.00 or imprisonment in the county jail not to exceed 1 year, or both, and shall be dismissed from his position.

i.It shall be the duty of the section to cause to have inspected at least once in every 3 months, every underground mine in this State, and every other working mine at least twice each year, and more often, if it is deemed necessary for the safety of the persons involved with the mine.

j.After every inspection, the mine safety inspector shall enter forthwith in a book to be kept at the mine and designated as the "record of mine safety inspection," the portion of the mine inspected, the nature of the inspection and the dangers and defects observed. This record shall be open at all reasonable hours to the examination of the operator, any employee or the designated representative of the employees of the mine inspected. Nothing contained in or omitted from any entry in such record shall limit or affect the duty and obligations of the operator, superintendent or employee.

L.1954, c.197, s.3; amended 1973, c.257, s.1; 1981, c.458, s.1; 2007, c.155, s.2.



Section 34:6-98.4 - Authority And Duties Of The Commissioner.

34:6-98.4 Authority and duties of the commissioner.

4. a. The commissioner shall administer the provisions of this act and may promulgate, make, amend and repeal necessary and reasonable rules and regulations not inconsistent with the provisions of this act. Such rules and regulations shall have the force and effect of law and shall be enforced in the same manner. It is the policy and intent of this section that the physical plant, operations and methods of the mining industry or any part thereof including mines abandoned prior to the passage of this act and mines abandoned subsequent to the passage of this act shall be so constructed, equipped, arranged, operated, maintained and conducted in all respects as to provide for reasonable and adequate protection to the lives, health and safety of miners, others employed in the mining industry and frequenting the same, the owners of the surface of the ground above such mines and the general public, as well as the protection of property.

b.When requested to do so, the commissioner may make tests, or have same made, to determine if any device, safeguard or equipment may be approved for use in connection with any provisions of this act. The commissioner may charge a fee for such approval, payable by the approval applicant, in any amount commensurate with the cost to the State for making such tests or have same made, in which case he may require the applicant to pay all cost directly to the private agency making the test.

c.The commissioner shall appoint all personnel pursuant to the provisions of Title 11A of the New Jersey Statutes and arrange for all services necessary to administer the provisions of this act. He shall arrange for operations to be conducted in branch offices located near the mining centers of the State if, in his opinion, the effectiveness of the service can be thereby improved.

d.If, upon examination or inspection, it shall appear to an inspector that a mine or part thereof is, from any cause, in a dangerous condition, or fails to comply with the provisions of this act or any rule or regulation promulgated hereunder, he shall so report to the section and the commissioner shall at once notify the operator in charge thereof, such notice to be in writing and to be served by copy upon the operator. Said notice shall state in detail in what particular said mine or part thereof is deemed dangerous, insecure and not in compliance with the provisions of this act, and provide a reasonable specified time to comply. The operator of said mine shall forthwith make such change in order to comply with the requirements of this act.

e.In case of any civil or criminal proceedings at law against the parties so notified, on account of loss of life or bodily injuries sustained by an employee, subsequent to such notice, and in consequence of such dangerous condition, and without an affirmative and diligent effort having been made to remedy the same to the satisfaction of the commissioner, a certified copy of the notice served by the commissioner shall be prima facie evidence of the negligence of such party or parties.

f.If it appears from a reexamination of the mine by the inspector that such changes or compliances have not been made within the time specified in such notice, and that the mine or part of such mine is still in an unlawful condition or dangerous to life, health or property and in the opinion of the commissioner, it is necessary for the protection of life, health or property that such mine or part of the mine be vacated, the commissioner shall forthwith order the cessation of the operation and working of said mine or part of mine, and order that the employees shall not be permitted therein for any purpose other than to remedy the defects complained of, until the provisions of this act are complied with to the satisfaction of the commissioner. The operator of said mine shall forthwith obey said order.

g.If a representative of the section finds conditions in any mine which in his opinion are dangerous to the health and lives of employees, owners of the surface of the ground above the mine or the general public, he shall report the facts forthwith to the commissioner. The commissioner shall order all workings stopped in the particular section of the mine in which the dangerous condition was found, if in his opinion such an action is necessary to preserve life and limb. Work shall not be resumed until the commissioner so authorizes.

h.The commissioner shall have the power and authority to require that every mine, pit or quarry of any operator be registered with him and that a certificate of registration be obtained before the opening of such mine, pit or quarry. The application and certificate forms shall be prescribed by the commissioner.

A certificate of registration shall expire 1 year from its effective date, unless sooner revoked or suspended by the commissioner. A certificate of registration may be renewed upon the filing of an application of renewal on a form prescribed by the commissioner. A certificate of registration shall at all times be prominently displayed at each mine, pit or quarry of the operator.

The commissioner shall have the power and authority to charge an annual registration fee of not less than $500 nor more than $3,000 for each certificate of registration issued. Thereafter, these fees may be adjusted by the commissioner in accordance with fee schedules adopted by regulation.

L.1954, c.197, s.4; amended 1971, c.154, s.3; 1973, c.257, s.2; 2007, c.155, s.3.



Section 34:6-98.5 - Annual Report To Governor.

34:6-98.5 Annual report to Governor.

5.The commissioner shall embody in his annual report to the Governor a statistical summary and report of work of the section during the year ending June 30.

a.The report shall contain a statement showing for each mine, the number of persons employed underground and above-ground; the number and nature of fatal, lost-time injuries and serious accidents; the number of inspections made, complaints filed, inquests attended, workings ordered vacated and violations found; and any other information deemed important and relevant to safety in the mining industry of the State together with such recommendations as in the judgment of the commissioner are necessary to enforce the law, insure the safety of persons in mines and preserve property. The commissioner may prepare supplemental reports containing any or all of the above described statements, from time to time. A copy of any supplemental or annual report shall be made publicly available.

L.1954, c.197, s.5; amended 2007, c.155, s.4.



Section 34:6-98.6 - General Requirements.

34:6-98.6 General requirements.

6. a. Every operator shall comply with the provisions of this act and the rules and regulations issued hereunder and every person shall comply with such provisions as applicable to that person.

b.Every operator before opening a new mine, pit or quarry, shall report the location of such proposed mine, pit or quarry and the operator's name and address in writing to the commissioner and to the local governing body of the municipality in which the mine, pit or quarry is to be located, and make application in writing to the commissioner for permission to open such mine, pit or quarry.

c.Every operator shall report the location of the mine and the name and address of the owner of the surface and of the mineral rights in writing to the commissioner and the local governing bodies involved before the commencement of operations by him.

d.Every operator abandoning or permanently discontinuing any mine, pit or quarry shall notify the commissioner and the local governing bodies involved in writing no less than 60 days prior to such abandonment or discontinuance.

e.The operator shall post at the surface entrance, or around the surface extremities of any mine, pit or quarry, appropriate, conspicuous and readily legible warning notices of the existence and dangers thereof and shall also place or cause to be placed guardrails, fences or other approved means, sufficient to prevent accidental fallings in any operating or abandoned mine, pit or quarry as the commissioner may direct.

f.The protection shall include adequate fences, when any such mine or area is declared a hazard as provided by this act, or effective and secure capping of surface access to mine workings or other protective measures which in the judgment of the commissioner are necessary to prevent injury to persons or damage to property by accidental fallings into the abandoned mine.

In any case where an abandoned mine constitutes an imminent hazard to persons and the order of the commissioner to protect such mine has not been complied with in the time specified, the commissioner is authorized to take such steps as may be necessary to eliminate the imminent hazard. The operator of the mine shall reimburse the commissioner for the actual cost of whatever corrective measures have been employed in eliminating the imminent hazard. The cost of any such corrective measures, until reimbursed, shall constitute a lien on such property and the mineral rights thereto.

The provisions of subsection e. of this section shall be applicable to mines abandoned prior to the passage of this act when any such mine is declared a hazard by the municipal governing body or by the State, after public hearing, and after such protection is requested by the municipality or State.

g.It shall be the duty of the mine operator, superintendent, or anyone in charge of a mine, with 10 or more persons, to keep at such places about the mine as may be designated by the commissioner, a stretcher and a woolen and waterproof blanket, in good condition, for use in caring for any person who may be injured at the mine. When more than 50 persons are employed, two or more stretchers with woolen and waterproof blankets shall be kept, and in all mines, a supply of first-aid equipment as may be prescribed by the section shall be kept readily accessible for the treatment of anyone injured. In all mines a first-aid corps shall be organized, consisting of the foreman, shift bosses, and other employees designated by the operator or superintendent of the mine to cause the organization of such; and to procure the services of a physician or qualified first-aid instructor to instruct the members of such first-aid corps from time to time, not less than once in each calendar month, until a sufficient number of members of such corps as may be required by the section shall be certified by said physician or instructor to be qualified in the proper handling and treatment of injured persons before treatment by a physician.

h.Adequate medical care or attention shall be provided for all injuries arising out of and in the course of employment.

i.When considered necessary by the section, and so ordered by it, the operator of every underground mine shall make and maintain, or cause to be made and maintained, a reasonably accurate map of the workings of such mine. At least once in every 6 months, or more often, if necessary, the operator or engineer of such mine shall cause to be shown, with reasonable accuracy on the map of said mine, all the excavations made therein during the time elapsed since such excavations were last shown on said map, and all parts of said mine which were worked and abandoned during said elapsed period of time shall be clearly indicated on said map, and all underground workings shall be surveyed and mapped before they are allowed to become inaccessible. Such maps shall at all times be open to examination by an inspector of the section.

j.No person shall disobey an order given in pursuance of the law, or do a willful act whereby the lives or health of persons working in such mines, or the security of a mine, or the machinery connected therewith, may be endangered.

k.Notices shall be placed by the superintendent, or under his direction by the mine foreman or shift boss, at the entrance of any working place deemed dangerous, and at the entrance to old or abandoned workings; and no person other than those who are authorized by the operator or superintendent, shall remove or go beyond any caution board or danger signal so placed.

l.At any mine employing 25 or more persons underground, the operator shall provide, and keep in a readily accessible place, at least 2 approved portable oxygen breathing apparatuses in condition to be used in case of emergency; also, the operator or superintendent of such mine shall provide training and periodic drills for a mine rescue crew in the use of such apparatuses, fire protection methods and rescue work all in a manner as may be required by the section. Tests, at least once monthly, of apparatuses by the actual use thereof shall be made.

m.It shall be the duty of the superintendent of any mine, within the provisions of this act, to keep at all times in the office of the mine and in the timekeeper's office thereof, in an accessible place and subject to inspection by all persons, at least one printed copy of this act.

n.No minor under 18 years of age shall be employed, permitted or suffered to work in, about, or in connection with any mine.

o.Strangers and visitors shall not be allowed underground unless accompanied by the owner, official or employee deputized to accompany them.

p.No person shall be required, without his consent, to work underground in any mine for more than 8 hours in any consecutive 24 hours, which 8 hours shall be reckoned from the time he arrives at his place of work in the mine until he leaves such place, provided that:

(a)A Saturday shift may work longer hours for the purpose of avoiding work on Sunday or changing shift at the end of the week or giving any of the persons a part holiday;

(b)The said limit shall not apply to a foreman, pumpman, cagetender, or any person engaged solely in surveying or measuring, nor shall it apply in cases of emergency, where life or property is in imminent danger, or in any case of repair work.

q.No person shall knowingly injure or destroy any equipment or machinery of any mine; nor, unless lawfully authorized to do so, obstruct or open an airway, handle or disturb any part of the machinery of the hoisting engine of the mine, open the door of a mine and neglect to close it, endanger the mine or those working therein, disobey an order given in pursuance of the law, or do a willful act whereby the lives or health of persons working in such mines, or the security of a mine, or the machinery connected therewith, may be endangered.

L.1954, c.197, s.6; amended 1973, c.257, s.3; 2007, c.155, s.5.



Section 34:6-98.7 - Safety.

34:6-98.7 Safety.

7. a. Every mine shall be so constructed, equipped, arranged, operated, maintained and conducted in all respects as to provide reasonable and adequate protection to the lives, health and safety of all persons employed therein, or legally frequenting the same, the owners of the surface of the ground above the mine, the general public and to provide for the protection of property.

b.No person shall work or be permitted to work alone in an unsafe place.

c.No person shall be permitted to work in an unsafe place unless for the purpose of making it safe, and then only after proper precautions have been taken to protect the persons who are doing the work.

No person shall be in solitary employment at a working face unless he is in communication with another employee at reasonable intervals as determined by the commissioner.

d.An air current sufficient to remove smoke, dust and noxious gases and to insure the safety of every person shall be conducted along every passageway and working place in underground workings in such a manner and in accordance with the standards established by the section.

e.Every mine shall install and maintain approved washing, dressing and toilet facilities and every underground mine shall install and maintain an approved miner's dryhouse for drying the working clothes of the miners.

f.The commissioner shall require that an underground mine, operating either through a vertical or inclined shaft, or a horizontal tunnel, and producing from stoping operations shall have not less than two approved outlets, at least 150 feet apart. Where there is no such escapement shaft or opening, work thereon must be commenced as soon as stoping begins, and must be diligently prosecuted until the escapement shaft, raise, or opening is completed and continued to and connected with the lowest workings. The subterranean workings shall connect such outlets with each other in a safe, approved manner. Such outlets shall at all times provide safe and separate passage between the subterranean workings and the surface.

g.Every mine shall be properly and sufficiently protected in an approved manner against the hazards of fire from any cause.

h.All working places and travel roads shall be, when necessary, kept timbered, barricaded, or otherwise guarded to prevent injury to any person from falling material, falling objects or fall of such person.

i.When advancing a drift, exit, level or incline toward a mine working that is suspected to be filled with water, a bore hole must be kept at least 20 feet in advance of the breast of the drive, and also, if necessary, in directions laterally from the course of the drive. Such additional precautionary measures shall be taken as may be deemed necessary by the commissioner to obviate the danger of a sudden break through of water.

j.No raise shall be allowed to approach within 10 feet of any portion of a winze or stope in which there is a dangerous accumulation of water, unless such winze or stope be first unwatered by bailing or pumping or by means of a bore from the raise.

k.In every mine where, in the opinion of the commissioner, there is danger of a sudden inrush of water, such additional raises, drifts or other workings shall be constructed as are necessary to insure the escape of persons from the lower workings, and all sumps and places for the storage of water in mines shall be so constructed as to prevent leakage as far as possible, and insure the safety of the persons working below the same.

l.It shall be unlawful for any operator to impound water or to keep water impounded within any mine in which persons are working below the water so impounded in such manner as to endanger the safety of such persons, unless the water be impounded by a dam or dams or wall or walls approved by the section.

m.Every place where drilling or blasting work is being carried on in an underground mine shall be adequately supplied at all times with clean water under pressure or other approved appliances for controlling dust.

n.Potable drinking water shall be available to employees during working hours.

o.Approved personal protective equipment shall be worn by all employees during the course of their work as required by standards and the rules and regulations promulgated pursuant to the provisions of this act.

L.1954, c.197, s.7; amended 1973, c.257, s.4; 2007, c.155, s.6.



Section 34:6-98.8 - Explosives.

34:6-98.8 Explosives.

8. a. When explosives are used in a mine or quarry, the manner of storing, keeping, handling, moving, charging and firing, or in any manner using such explosives, shall be in accordance with the requirements of the "Explosives Act," P.L.1960, c.55 (C.21:1A-128 et seq.), as amended or supplemented, and the rules and regulations now in effect or hereafter issued thereunder, except for the following limitations:

b.All explosives in excess of the amount required for the work of 1-day underground operations may be stored underground in a safely located secondary storage magazine. The maximum amount of explosives to be stored in such magazine shall not exceed the requirements for a 48 hours' supply.

c.The commissioner may regulate and limit the amount of explosives stored in a primary magazine in any underground portion of a mine with due regard for the safety of miners.

d.Any temporary supply for the work of a shift shall be kept in such a place that its accidental discharge will not endanger the miners.

L.1954, c.197, s.8; amended 2007, c.155, s.7.



Section 34:6-98.9 - Complaints; Serious Accidents.

34:6-98.9 Complaints; serious accidents.

9. a. Whenever the commissioner receives a complaint in writing signed by 2 or more persons employed in a mine, setting forth that the mine or part thereof in which he or they are working is being operated contrary to law, or is dangerous in any respect to the health or lives of those employed therein, he shall cause to be inspected such mine as soon as possible. The names of the persons making such complaint shall be kept secret, unless permission to disclose them be expressly granted by the persons making the complaint. Such complaint shall in all cases set forth the nature of the danger existing at the mine, and the time when such danger was first observed. If, after such inspection, it is found that the conditions are dangerous to the health or lives of those employed therein, the commissioner shall serve a notice, setting forth fully the facts, upon the operator or any person having charge of such mine, and shall order the operator of said mine or mines to remove such dangerous or harmful conditions, and the operator of said mine shall obey said order.

b.Whenever loss of life or serious accident shall occur in any mine, the operator thereof shall forthwith give notice immediately in the quickest possible manner, and, in addition, shall report the facts thereof in writing within 24 hours after such occurrence in a manner prescribed by the section.

The refusal or failure of said owner, agent, manager or operator to so report shall be a misdemeanor. The section, upon receipt of notice of such accident, shall investigate the same and make, or cause to be made, a report which shall be filed for future reference. In case of the loss of life, any inspector of the section may take testimony of witnesses relative to the same, for the purpose of ascertaining the cause of such accident, and for his information in filing a report concerning the same. If, after making such investigation, the section considers the facts warrant it, a copy of the report of such accident and all papers relating thereto shall be forwarded to the county prosecutor of the county in which the accident or loss of life occurred, together with an accompanying statement, showing in what particular or particulars it is believed the law to have been violated, and if upon the receipt thereof, the prosecuting officer of the said county deems the facts sufficient to make a prima facie case of criminal action against any person or persons, he shall present such evidence to the grand jury, or take such steps for the criminal prosecution of such operator, employees or persons as may seem advisable.

L.1954, c.197, s.9; amended 2007, c.155, s.8.



Section 34:6-98.10 - Limitation Of Municipal Ordinances

34:6-98.10. Limitation of municipal ordinances
No municipality or other governmental subdivision shall have the power to make any ordinance, by-law or resolution providing for safety to workers in the mining industry or providing for protection of property that does not comply with the standards herein established by this act, and the rules and regulations promulgated by the commissioner hereunder. Nothing in this act shall, however, limit the right of any municipality or other governmental subdivision to make inspections of mining operations.

L.1954, c. 197, p. 743, s. 10.



Section 34:6-98.11 - Hearing Of Aggrieved Persons

34:6-98.11. Hearing of aggrieved persons
a. Any person aggrieved by an act of the commissioner or the department under this act may, upon application made within 15 days after notice thereof, be entitled to a hearing before the commissioner who shall, within 30 days thereafter, hold a hearing of which at least 15 days' written notice shall be given to all interested parties. Within 30 days after such hearing, the commissioner shall issue an appropriate order modifying, approving or disapproving its prior order or act. A copy of such order shall be served upon all interested parties.

b. Pending the determination by the commissioner and upon application therefor, the commissioner may stay the operation of such order upon such terms and conditions as he may deem proper.

L.1954, c. 197, p. 744, s. 11.



Section 34:6-98.12 - Appropriation

34:6-98.12. Appropriation
There is hereby appropriated to the Department of Labor and Industry the sum of $70,000.00 for the use of the commissioner in administering and enforcing the provisions of this act.

L.1954, c. 197, p. 744, s. 12.



Section 34:6-98.13 - Enforcement Of Act

34:6-98.13. Enforcement of act
It shall be the duty of the commissioner to enforce the provisions of this act, to make complaints against persons or firms; companies or corporations, or agents thereof; and operators, violating any of its provisions and to prosecute violations of the same.

L.1954, c. 197, p. 744, s. 13.



Section 34:6-98.14 - Violations, Penalties.

34:6-98.14 Violations, penalties.

14.Any person violating any of the provisions of this act shall be liable to a penalty of not more than $2,500 for the first offense, not more than $5,000 for the second offense and not more than $10,000 for the third and any subsequent offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Any person violating any provision of this act which results in serious bodily injury, shall be liable for a penalty of not less than $100 nor more than $25,000 to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Any violation of the act by an officer, agent or employee shall also be a violation of the act by his employer if such employer had knowledge of and actual control over the cause of such violation. Where the violation is of a continuing nature each day during which it continues, after the date given by which the violation must be eliminated in the order by the commissioner, shall constitute an additional separate and distinct offense, except during the time an appeal from said order may be taken or is pending.

The commissioner is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the commissioner as may appear appropriate and equitable under all of the circumstances.

L.1954, c.197, s.14; amended 1973, c.257, s.5; 2007, c.155, s.9.



Section 34:6-98.15 - Provisions Severable

34:6-98.15. Provisions severable
If any section, subsection, sentence, clause or phrase of this act is held to be unconstitutional or invalid, such decision shall not affect the remaining portion of this act.

L.1954, c. 197, p. 745, s. 15.



Section 34:6-98.16 - Inconsistent Acts Superseded

34:6-98.16. Inconsistent acts superseded
All acts or parts of acts inconsistent with this act are hereby superseded.

L.1954, c. 197, p. 745, s. 16.



Section 34:6-98.17 - Repeals

34:6-98.17. Repeals
Article 9 of chapter 6 of Title 34 of the Revised Statutes (sections 34:6-68 to 34:6-98) and sections 34:1-34, 34:1-35, 34:1-36 of the Revised Statutes are hereby repealed.

L.1954, c. 197, p. 745, s. 17.



Section 34:6-98.18 - Effective Date

34:6-98.18. Effective date
This act shall take effect October 1, 1954, providing however, that sections 3 and 12 of this act shall take effect immediately.

L.1954, c. 197, p. 745, s. 18.



Section 34:6-119.1 - Company Defined

34:6-119.1. Company defined
As used in this act, "company" and "companies" include corporations, associations, and any and all other legal entities.

L.1966, c. 112, s. 1, eff. June 17, 1966.



Section 34:6-119.2 - Facilities For Employees; Rest Rooms, Lunch Rooms, Etc.

34:6-119.2. Facilities for employees; rest rooms, lunch rooms, etc.
Every railroad company, express company, car-loading and freight-forwarding company and airline company, which is a common carrier of passengers and freight, or either, or both, and which has or shall have in this State, a station, office, depot, shop, platform shelter houses, section headquarters, assembly points or other place incidental to the conduct of its business as a common carrier, where its employees are required to assemble or to be in attendance in the performance of their work as such employees, shall provide and maintain for its employees, in such cases as the Commissioner of Labor and Industry of New Jersey shall certify to be necessary, adequate facilities for the health and comfort of said employees, including rest rooms, rooms wherein lunches may be eaten, lockers, washrooms and toilets, with separate facilities for men and women where both men and women are employed. As used in this section, "stations" shall include stations for passengers and freight, "offices" shall include yard offices as well as other offices, "depots" shall include passenger and freight depots, "shops" shall include locomotive shops, diesel shops and other shops and "platforms" shall include platforms for loading or unloading of freight and express, or for either, or both. And "shelter houses, section headquarters, assembly points" shall include tool houses, car houses or any location used as an assembly point.

L.1966, c. 112, s. 2.



Section 34:6-119.3 - Determination Of Adequacy By Commissioner; Rules And Regulations

34:6-119.3. Determination of adequacy by commissioner; rules and regulations
The Commissioner of Labor and Industry shall have the authority to determine the adequacy of the said facilities and may order the furnishing and maintaining of adequate facilities of the kind prescribed by this act and fix the time, which shall not exceed 6 months, within which such facilities shall be provided. The Commissioner of Labor and Industry may prescribe rules and regulations to administer and effectuate the purposes of this act. Such rules and regulations shall have the force and effect of law and shall be enforced in the same manner.

L.1966, c. 112, s. 3.



Section 34:6-119.4 - Compliance With Act

34:6-119.4. Compliance with act
The said companies shall comply with the provisions of this act within 6 months from the effective date of this act, except that in the case of any new constructions and installations, compliance with this act shall coincide with the commencement of the use of such constructions and installations.

L.1966, c. 112, s. 4.



Section 34:6-119.5 - Investigations And Inquiries By Department Of Health

34:6-119.5. Investigations and inquiries by Department of Health
Nothing herein contained shall be deemed to preclude investigations and inquiries by the State Department of Health pursuant to section 26:2-34 of the Revised Statutes.

L.1966, c. 112, s. 5.



Section 34:6-119.6 - Violation Of Act; Penalty

34:6-119.6. Violation of act; penalty
6. Any company, the officers and agents thereof, and any other person who shall violate any of the provisions of this act or of any order made by the Commissioner of Labor pursuant to this act, shall be liable to a penalty of $50.00 for the first violation and $100.00 for each subsequent violation. In the case of a continuing violation, the violation on each day shall be deemed to be a separate violation. Any such penalty shall be enforced and collected in accordance with "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). Any such penalty may be collected or enforced by summary proceedings or in a summary manner. Any action to collect or enforce any such penalty shall be brought in the name of the Commissioner of Labor in the Superior Court. All penalties recovered under this act shall be paid into the treasury of this State.

L.1966,c.112,s.6; amended 1991,c.91,s.346.



Section 34:6-120 - Short Title Of Article

34:6-120. Short title of article
This article may be cited by its short title as "the home work law" .



Section 34:6-121 - Tenement Defined

34:6-121. Tenement defined
Within the meaning of this article a tenement is any house or building or portion thereof which is rented, leased, let or hired out to be occupied or is occupied as the home or residence of three families or more, living independently of each other and doing their cooking upon the premises.



Section 34:6-122 - License Required

34:6-122. License required
No dwelling, tenement, or room therein, or building situated immediately in the rear of a tenement or dwelling shall be used for the purpose of manufacturing, altering, repairing, finishing or distributing therein, for hire or reward, any goods whatsoever unless a license is secured therefor, as provided in this article.



Section 34:6-123 - Application For License

34:6-123. Application for license
Application for such a license shall be made to the commissioner by any family or member thereof, or any person desiring to manufacture, alter, repair, finish or distribute any goods in any dwelling, tenement, or room therein, or building situated immediately in the rear of a tenement or dwelling. Each license shall run continuously for a period of one year, whereupon a new or further license must be obtained. Each application for such a license shall describe the dwelling, tenement, room or building, shall specify the number of persons to be employed therein, and be in such form as the commissioner may determine. Blank applications shall be prepared and furnished by the commissioner.



Section 34:6-124 - Investigation Before Granting License

34:6-124. Investigation before granting license
Before any such license is granted, an inspection of the dwelling, tenement, room, or building sought to be licensed, shall be made by the commissioner, factory inspector or investigator. If the commissioner or such inspectors or investigators ascertain that such dwelling, tenement, room, or building is in a clean and proper sanitary condition, and that the goods specified in the application may be manufactured, altered, repaired, finished or distributed therein under clean and healthful conditions, the commissioner shall grant the license.



Section 34:6-125 - Number Of Employees

34:6-125. Number of employees
Each license shall state the maximum number of persons who may be employed in the dwelling, tenement, room, or building. The number shall be determined by the number of cubic feet of air space contained in each room mentioned in the license, allowing not less than two hundred and fifty cubic feet for each person employed between the hours of six o'clock in the morning and six o'clock in the evening, unless by special written permit of the commissioner and not less than four hundred cubic feet for each person employed therein between the hours of six in the evening and six in the morning, but no permit shall be issued unless the dwelling, tenement, room, or building has suitable light at all times during work hours.



Section 34:6-126 - License To Be Posted; Revocation

34:6-126. License to be posted; revocation
The license must be posted in a conspicuous place in the room or rooms where the work is carried on. The license may be revoked by the commissioner if the health of the community or of the employees requires it, or if it appears that the place to which the license relates is not in a healthy and proper sanitary condition. Every room in which goods are manufactured, altered, repaired, finished or distributed shall be kept in a clean and sanitary condition, and shall be subject to examination and inspection by the commissioner, factory inspectors, investigators, local boards of health, or tenement house inspectors for the purpose of ascertaining whether the goods, or any part or parts thereof, are clean and free from vermin and every matter of infectious or contagious nature.



Section 34:6-127 - Diseases To Be Reported

34:6-127. Diseases to be reported
Any person holding such license shall immediately report to the department any case of infectious or contagious disease occurring in the place covered by the license. If the commissioner, factory inspector, investigator, local board of health, or tenement house inspector shall find evidence of infectious or contagious disease present in any place subject to the provisions of this article he or it shall issue such orders as the public health may require and shall condemn and destroy such infectious and contagious goods.



Section 34:6-128 - Contracts To Manufacture In Unlicensed Place Unlawful

34:6-128. Contracts to manufacture in unlicensed place unlawful
It shall be unlawful for any person to contract to manufacture, alter, repair, finish or distribute for such purposes any goods whatsoever in an unlicensed dwelling, tenement or room therein or building situated immediately in the rear of a tenement or dwelling, not licensed as provided in this article. It shall also be unlawful for any person to receive from, handle or convey to others or to sell, offer for sale, to expose for sale or hold in stock any goods that have been manufactured or altered or repaired or finished or distributed for such purposes in any such unlicensed dwelling, tenement, room, or building.



Section 34:6-129 - Separate Living Quarters; Toilets

34:6-129. Separate living quarters; toilets
The commissioner may, when he deems it necessary, require that any and all rooms to which this article applies, shall be separate from and have no door, window or other opening into any living or sleeping room. He may further require or direct a separate outside entrance to the rooms where the work is carried on, and if such work is carried on above the first floor, he may direct that a separate and distinct stairway leading thereto be constructed and every such room shall be well and sufficiently heated and ventilated by ordinary, or, if necessary, by mechanical appliances. He may also require suitable closet arrangements and separate toilets when and as he deems it necessary.



Section 34:6-130 - Contract Record

34:6-130. Contract record
Any person, by himself or by his agent, contracting for the manufacturing, altering, repairing, finishing or distributing in any place regulated by this article of any goods whatsoever, shall keep a register of the names and addresses plainly written in English of the persons to whom the article or goods are given, and the place where the articles are to be so manufactured, altered, repaired, finished or distributed. The register shall be subject to inspection on demand by the commissioner or factory inspectors or investigators, and a copy thereof shall be furnished at his or their request.



Section 34:6-130.1 - Records Of And Payment For Homework In Hand Knitting Industry

34:6-130.1. Records of and payment for homework in hand knitting industry
All homeworkers engaged or employed in the hand knitting industry shall keep a daily record of work done, and all employers in said industry shall likewise keep and maintain a record of the daily work done by any such homeworker or employee. All records shall be kept and maintained by all parties for a period of two years. All employers shall henceforth be required to pay each employee for work done immediately upon the completion and delivery of the same.

L.1940, c. 98, p. 232, s. 1.



Section 34:6-130.2 - Violations Of Section 34:6-130.1; Penalties

34:6-130.2. Violations of section 34:6-130.1; penalties
Any violation of the provisions hereof shall subject the offender to a penalty of not less than fifty dollars ($50.00) for the first offense, and a penalty of not less than two hundred dollars ($200.00) for a second and each subsequent offense. All penalties sued for hereunder shall be in accordance with the practice and procedure contained in section 34:6-136 of the Revised Statutes.

L.1940, c. 98, p. 232, s. 2.



Section 34:6-131 - Manufacture Of Infants' Clothing, Dolls And Dolls' Clothing Prohibited In Tenement Houses

34:6-131. Manufacture of infants' clothing, dolls and dolls' clothing prohibited in tenement houses
The manufacturing, altering, repairing or finishing in whole or in part, or distributing for the purposes thereof, of any dolls, dolls' clothing, articles of children's or infants' wearing apparel in any tenement house is hereby prohibited, notwithstanding anything to the contrary elsewhere in this article.



Section 34:6-132 - Infants' And Dolls' Clothing And Dolls; Manufacture In Dwelling

34:6-132. Infants' and dolls' clothing and dolls; manufacture in dwelling
No license to manufacture, alter, repair or finish in whole or in part, or distribute for the purposes thereof, any dolls, dolls' clothing, or articles of children's or infants' wearing apparel, shall be granted for any dwelling unless the applicant shall also first secure the approval of the local board of health.



Section 34:6-133 - Tailors And Seamstresses Exempted

34:6-133. Tailors and seamstresses exempted
Nothing in this article shall be held to prevent the employment of a tailor or seamstress by any person for the purpose of making, altering, repairing or finishing any articles of wearing apparel for the personal use of such person or for the personal use of his family.



Section 34:6-134 - Penalty

34:6-134. Penalty
Any corporation, the officers and agents thereof, the members of any firm, the agents thereof, and any other person who shall violate any of the provisions of this article shall be liable to a penalty of twenty-five dollars for the first violation and fifty dollars for each subsequent violation.



Section 34:6-135 - Disorderly House

34:6-135. Disorderly house
Any place where manufacturing, altering, repairing, finishing or distributing for the purposes thereof, of any goods, for hire or reward, is habitually carried on in violation of this article shall be deemed a disorderly house, and the officers or agents of any corporation, the members of any firm, and any other person owning, operating or managing the business shall be deemed to be guilty of keeping a disorderly house, and upon conviction thereof, shall be fined a sum not to exceed five hundred dollars, or shall be imprisoned for a term not to exceed two years, or both.



Section 34:6-136 - Recovery Of Penalties; Disposition

34:6-136. Recovery of penalties; disposition
34:6-136. Any penalty for a violation of this article shall be recovered in a civil action brought in the name of the commissioner in the Superior Court or municipal court of the municipality, where the offense is committed.

A penalty recovered shall be transmitted by the clerk of the court to the commissioner and by him paid into the treasury of this State.

Amended 1953,c.33, s.16; 1991,c.91,s.347.



Section 34:6-136.1 - Declaration Of Policy

34:6-136.1. Declaration of policy
(a) The Legislature has long recognized, through laws regulating the employment of men, women and children, that working conditions detrimental to health and welfare result in injury not only to the workers immediately affected but to the public interest as a whole. Now the Legislature finds that industrial home work runs counter to, and tends to defeat, the purpose of these laws because it is performed at excessively low wages for long and irregular hours, under insanitary and otherwise unhealthful working conditions, in constant competition with factory production and free from effective regulation; that these factors result in (1) serious danger to the health, efficiency and general well-being of home workers, (2) the breakdown of standards of employment for factory workers in this State, (3) rendering more difficult the enforcement of laws governing the standards of employment for such factory workers, (4) unfair competition between employers in factory production and employers utilizing industrial home work, and (5) detriment to the consumer and the public welfare.

(b) It is hereby declared to be the policy of this act, through the exercise by the Legislature of the police power, to control strictly the methods of production by industrial home work in this State.

L.1941, c. 308, p. 828, s. 1.



Section 34:6-136.2 - Definitions

34:6-136.2. Definitions
Whenever used in this act.

(a) "Person" means any individual; firm; partnership, or the officers or agents thereof; domestic corporation or foreign corporation, or the officers or agents of such domestic or foreign corporation; company, association or society, or the officers or agents thereof; the legal representatives of a deceased individual; the receiver, trustee or successor of an individual, firm, partnership, domestic corporation or foreign corporation, company, association, or society.

(b) "To manufacture" includes to prepare, alter, repair, finish or process in whole or in part, or handle in any way connected with the production, wrapping, packaging or preparation for display of an article or materials.

(c) "Home" means any room, house, apartment or other premises, whichever is most extensive, used in whole or in part as a place of dwelling; and includes outbuildings upon premises that are primarily used as a place of dwelling, where such outbuildings are under the control of the persons dwelling on such premises.

(d) "Employer" means any person, including any independent contractor, who, directly or indirectly or through an employee, agent, independent contractor, subcontractor, or any other person,

(1) in any way distributes or delivers or causes to be distributed or delivered to another person any articles or materials to be manufactured within this State in a home, and thereafter to be returned to him, not for the personal use of himself or of a member of his family, or thereafter to be disposed of otherwise in accordance with his direction; or

(2) sells or causes to be sold to another person any articles or materials for the purpose of having such materials or articles manufactured within this State in a home and of then rebuying such materials or articles, after such manufacture, either by himself, or by someone designated by him.

(e) "Industrial homework" means any manufacture, in a home, of materials or articles for an employer, but shall not be construed to mean or include any manufacture performed for an employer by any person employed by him at the place of manufacture, where such place is used for manufacturing only, and who does not dwell in the building where the manufacture is performed, even though persons may dwell in other parts of such building; provided, however, that where persons dwell in such building, the living quarters shall be entirely separate and independent from the part of the building where the manufacture is performed and have independent entrances separated by open air. A place of manufacture shall not be construed to be a cellar or basement of a house or an outbuilding.

(f) "Home worker" means any person engaged in manufacturing, in a home, materials or articles for an employer.

(g) "Industry" shall mean any trade, business, industry, or any portion or branch thereof, or groups of industries.

(h) "Commissioner" means the Commissioner of Labor of the State of New Jersey or any of his authorized representatives.

(i) "Tenement" means any house or building or portion thereof which is rented, leased, let or hired out to be occupied or is occupied as the home or residence of three families or more, living independently of each other and doing their cooking upon the premises.

(j) Words used in the singular shall include the plural and the plural the singular.

L.1941, c. 308, p. 829, s. 2. Amended by L.1942, c. 307, p. 1137, s. 1.



Section 34:6-136.3 - Prohibited Homework

34:6-136.3. Prohibited homework
Prohibited homework. The manufacture of any of the following by industrial homework shall be unlawful, and no permit or certificate issued under this act shall be deemed to authorize such manufacture: (1) Articles of food or drink, (2) Articles for use in connection with the serving of food or drink, (3) Toys and dolls, (4) Tobacco, (5) Drugs and poisons, (6) Bandages and other sanitary goods, (7) Explosives, fireworks, and articles of like character, (8) Articles of infants' and children's wearing apparel, (9) Articles of women's or men's wearing apparel, (10) Articles, the processing of which requires exposure to substances determined by the commissioner to be hazardous to the health or safety of persons so exposed, (11) the manufacture or distribution of dolls' clothing in any tenement house is hereby prohibited, anything to the contrary herein notwithstanding.

L.1941,c.308,s.3; amended 1991,c.47,s.1.



Section 34:6-136.4 - Power To Prohibit

34:6-136.4. Power to prohibit
(a) The commissioner shall have the power upon his own initiative, and it shall be his duty upon receipt of a petition of fifty or more residents of this State, to make an investigation of any industry which employs home workers, in order to determine: (1) Whether the wages and conditions of employment are injurious to the health and welfare of home workers in such industry; and (2) Whether the wages and conditions of employment of home workers prevailing in such industry have the effect of rendering unduly difficult the maintenance of existing labor standards in or the observance and enforcement of labor standards established by law or regulation for factory workers in such industry.

(b) If, on the basis of information in his possession, with or without an investigation, and after a public hearing as provided for by section five of this act, the commissioner shall find that industrial home work cannot be continued within any industry without: (1) injuring the health and welfare of the home workers within that industry, or (2) rendering unduly difficult the maintenance of existing labor standards of factory workers in that industry or the observance and enforcement of labor standards established by law or regulation for factory workers in that industry, the commissioner shall by order prohibit industrial home work in such industry, except as may be otherwise provided in such order pursuant to the provisions of section six of this act, and no permit issued under this act shall be deemed thereafter to authorize the furnishing of articles or materials for industrial home work prohibited by such order.

L.1941, c. 308, p. 830, s. 4.



Section 34:6-136.5 - Hearings

34:6-136.5. Hearings
Before making such order the commissioner shall hold a public hearing or hearings at which an opportunity to be heard shall be afforded to any employer, or representatives of employers, and any home worker, or representative of home workers, and any other person or persons having an interest in the subject matter of hearing. A public notice of such hearing shall be given in such manner as may be fixed by the commissioner. Such notice shall be given at least thirty days before the hearing is held. Such hearing or hearings shall be in such place or places as the commissioner deems most convenient to the employer and home workers to be affected by such order.

L.1941, c. 308, p. 831, s. 5.



Section 34:6-136.6 - Orders

34:6-136.6. Orders
(a) The commissioner shall determine the effective date of such order, which date shall be not less than ninety days after the date of its promulgation. The order shall set forth the type or types of manufacturing which are prohibited after its effective date, and shall contain such terms and conditions as the commissioner may deem necessary to carry out the purpose and policy of this act and to safeguard its provisions. The commissioner may in such order permit limited distribution of industrial home work under such terms or conditions as are hereinafter prescribed by subsection (b) of this section, to any person if he finds (1) That such person is unable to adjust to factory employment because of old age or physical or mental deficiency or disability, or is unable to leave the home because his services are essential to care for an invalid in the home; and (2) That such limited distribution is not inconsistent with the purpose and policy of this act.

(b) Industrial home work shall be performed under subsection (a) of this section only where (1) the employer maintains a factory or business in this State in which persons are employed on operations which are the same or similar to the home work operations permitted and, provided further, that the commissioner shall determine the ratio, which shall not exceed one-third, of the number of home workers engaged by an employer to the number of persons employed by said employer in his factory or business, said determination to be based on conditions of employment, maintenance of existing labor standards and other factors involving the preservation of the best interests of this State; (2) on any operation, a home worker is paid at least the same rate as that paid to workers on the same or similar operations in the factory or business; and (3) the employer and home worker comply with such other terms or conditions as the commissioner may by rule or regulation prescribe to safeguard the health and welfare of home workers and the wages and working conditions of factory workers, and to effectuate the purpose of this section.

L.1941, c. 308, p. 832, s. 6.



Section 34:6-136.7 - Permit Required

34:6-136.7. Permit required
(a) Every employer must procure from the commissioner an employer's permit. Application for such permit shall list the names and addresses of home workers and shall be made on a form prescribed by the commissioner. Such permit shall be in writing, dated when issued, and signed by the commissioner. It shall give the name and address of the person to whom it is issued and shall designate and limit the acts that are permitted. Such permit shall be valid for a period of one year from the date of its issuance, unless sooner revoked, and shall not be transferable for any cause.

(b) Such permit shall be issued or remain valid only where the employer (1) maintains a factory or business within this State or (2) operates through another employer possessing a valid permit and maintaining a factory or business within this State. A permit shall only be issued when the same conditions specified in section 6(b) of this act exist, prevail or are established.

(c) No such permit shall be issued to or remain valid for any independent contractor to act for an employer unless such other employer or employers for whose direct or indirect benefit or account such independent contractor so acts possesses a valid employer's permit; nor shall any such permit be issued to any person, or to the successor in interest of any person, or to a person directly or indirectly owned or controlled by any person, whose employer's permit has been revoked by the commissioner within two years prior to the latest application for such permit.

(d) No employer shall deliver or cause to be delivered any article or materials for industrial home work to an independent contractor who is not in possession of a valid employer's permit.

(e) No employer shall deliver or cause to be delivered any article or materials for industrial home work unless (1) such an employer is in possession of a valid permit; (2) the home worker is in possession of a valid home worker's certificate where such article or materials are distributed to said home worker by employer; (3) where subsequent distribution is intended, such person is in possession of a valid permit. The commissioner may revoke any employer's permit for violation of this section. The employer shall also be subject to the penalties provided in this act for such violation.

(f) Before any permit is granted to an employer to distribute industrial home work from a home, an inspection of home or room therein shall be made by the commissioner. If the commissioner ascertains that such home or room therein is in a clean and proper sanitary condition and that the articles or materials may be distributed for manufacturing purposes under clean and healthful conditions, the commissioner shall grant the permit and allow the use of such home or room therein for the purpose of distributing industrial home work. Every room in which industrial home work is distributed shall be kept in a clean and sanitary condition and shall be subject to examination and inspection by the commissioner, local boards of health or tenement house inspection for the purpose of ascertaining whether said articles or materials are clean and free from vermin and every matter of infectious or contagious nature.

(g) Any person holding a permit issued by the commissioner shall immediately report to the commissioner any case of infectious or contagious disease, of which the employer has knowledge, occurring in a place or home used for the distribution of industrial home work. If the commissioner, local board of health or tenement house inspector shall find evidence of infectious or contagious disease present in any home or room therein where industrial home work is distributed, the commissioner, local board of health, or tenement house inspector shall issue such orders as the public health may require and shall condemn and destroy such infectious and contagious goods.

(h) The permit must be posted in a conspicuous place in the room where industrial home work is distributed except that where such distribution is made from a factory or business, the employer shall file and keep the permit on file on the premises from which such home work is distributed.

L.1941, c. 308, p. 833, s. 7.



Section 34:6-136.8 - Fees

34:6-136.8. Fees
A fee of $150.00 shall be paid to the Department of Labor and Industry for the original issuance of an employer's permit. For each annual renewal of such permit, the employer shall pay to the department a fee of: (1) $150.00, where at no time during the preceding calendar year did the employer directly or indirectly have business relations with more than 25 home workers; (2) $300.00, where at any time during the preceding calendar year the employer directly or indirectly had business relations with more than 25 home workers.

L.1941, c. 308, p. 835, s. 8. Amended by L.1971, c. 154, s. 6, eff. May 20, 1971.



Section 34:6-136.9 - Revocation Of Permit

34:6-136.9. Revocation of permit
If the commissioner has reason to believe that a person having an employer's permit is not observing the provisions of this act or any rule, regulation or order issued thereunder, or the conditions of the employer's permit, the commissioner may, on ten days' notice, summon such person to appear before the commissioner to show cause why the commissioner should not find that he has failed to observe such provisions or conditions.

(b) If, after such notice and opportunity to be heard, the commissioner finds as a fact that such person has failed to observe or comply with a provision of this act, his permit, or a regulation or order issued by the commissioner under authority of this act, the commissioner may revoke the permit of such person.

(c) The commissioner may revoke a permit if the health of the community or of the employees require it, or if it appears that the place in which the industrial home work is distributed is not in a healthy or proper sanitary condition.

L.1941, c. 308, p. 835, s. 9.



Section 34:6-136.10 - Home Worker's Certificate

34:6-136.10. Home worker's certificate
(a) Every person desiring to engage in industrial home work within this State must procure from the commissioner a home worker's certificate which shall be issued without cost and which shall be valid for a period of one year from the date of its issuance, unless sooner revoked or suspended. Application for such certificate shall be made in such form as the commissioner may by regulation prescribe. No home worker's certificate shall be issued: (1) To any person under the age of sixteen years; or (2) To any person suffering from an infectious, contagious, or communicable disease or living in a home that is not clean, sanitary and free from infectious, contagious or communicable disease.

(b) The commissioner may, upon reasonable notice and opportunity to be heard, revoke or suspend any home worker's certificate if he finds that the holder is performing industrial home work contrary to the conditions under which the certificate was issued or to any provision of this act or has permitted any person not holding a valid home worker's certificate to assist him in performing his industrial home work. The commissioner may also revoke a home worker's certificate if the health of the community or the persons in the home requires it, or if it appears that the home to which such certificate relates is not in a healthy and proper sanitary condition.

(c) Before any application for a home worker's certificate is approved and such certificate is issued, the commissioner shall cause an inspection of the home to be made. If the home is in a clean and proper sanitary condition and if the articles or materials may be manufactured therein under clean and healthful conditions, the commissioner shall issue the certificate permitting the use of such home for performing industrial home work by the home worker. Home worker's certificates shall not be transferable, because of a change in address of a home worker and a new application shall be made and certificate issued subject to the above inspection.

(d) The home worker's certificate must be posted in a conspicuous place in the room or rooms where the industrial home work is being manufactured.

(e) Every room in a home where articles or materials are being manufactured shall be kept in a clean and sanitary condition and shall be subject to examination and inspection by the commissioner, local boards of health or tenement house inspectors for the purpose of ascertaining whether said articles or materials are clean and free from vermin and every matter of infectious or contagious nature.

(f) Any person holding a home worker's certificate shall immediately report to the commissioner any case of infectious or contagious disease occurring in the home. If the commissioner, local board of health or tenement house inspector shall find evidence of infectious or contagious disease present in any home where industrial home work is being carried on, premises where industrial home work is being distributed, the commissioner, local board of health or tenement house inspector shall issue such orders as the public health may require and shall condemn and destroy such infectious and contagious goods and such local board or inspector shall forward a copy of such order to the commissioner.

(g) The commissioner may, when he deems it necessary, require that any and all rooms in a home used for industrial home work or the distribution thereof, shall be separate from and have no door, window or other opening into any living or sleeping room.

(h) In addition to the other requirements of this act, no home workers' certificate shall be issued for the manufacture of dolls' clothing nor shall a permit be issued for the distribution of dolls' clothing for manufacture unless the applicant thereof shall first secure the approval of the local board of health.

L.1941, c. 308, p. 836, s. 10.



Section 34:6-136.11 - Records To Be Kept

34:6-136.11. Records to be kept
Each employer shall keep within this State in such form and manner as the commissioner may by rule, regulation or order prescribe and shall forward to the commissioner at such intervals and upon such blanks as the commissioner may by rule, regulation or order prescribe and provide a complete and accurate record of: (1) All persons engaged in industrial home work directly or indirectly for or in behalf of such employer; (2) All places where such persons work; (3) All articles or materials directly or indirectly distributed to such persons; (4) All articles or materials manufactured by such persons; (5) The net cash wages received by each home worker and such piecework rates at which each home worker is compensated; (6) All independent contractors to whom he has furnished materials to be manufactured by industrial home work; and (7) Such other facts and information as may be pertinent to the proper enforcement and effectuation of the provisions of this act.

L.1941, c. 308, p. 838, s. 11.



Section 34:6-136.12 - Conditions Of Manufacture

34:6-136.12. Conditions of manufacture
Industrial home work shall be performed: (1) Only by a person possessing a valid home worker's certificate, and resident in the home in which the work is done; (2) Only by persons 16 years of age or over; (3) Only in accordance with the wages, hours or working conditions established for labor in factories or businesses by persons of the same age as the home workers by State law or regulation or any applicable Federal law or regulation; (4) Only in accordance with the provisions of any State law or regulation, including the provisions of this act, or of any applicable Federal law or regulation, relating to employment and applicable to home workers; and (5) Only in a home that is clean and sanitary and free from any infectious, contagious or communicable disease.

Every employer shall be deemed to have accepted responsibility for the observance of the conditions of manufacture specified by this section and of such terms and conditions as may be specified pursuant to section 6 of this act; and each of such conditions shall be deemed to be a condition of the employer's permit to the same extent as though it were expressly set forth therein.

L.1941, c. 308, p. 838, s. 12. Amended by L.1980, c. 90, s. 6.



Section 34:6-136.13 - Labels Required

34:6-136.13. Labels required
No employer shall deliver or cause to be delivered any materials or articles to be manufactured by any home worker unless there has been conspicuously affixed to each article a label or other mark of identification bearing the employer's name and address, printed or written legibly in English. But if the goods are of such a nature that they cannot be individually so labeled or identified, then the employer shall conspicuously label in such manner as the commissioner may by rule or regulation prescribe.

L.1941, c. 308, p. 839, s. 13.



Section 34:6-136.14 - Unlawfully Manufactured Or Distributed Articles Or Materials

34:6-136.14. Unlawfully manufactured or distributed articles or materials
(a) Any article or material which is being manufactured in a home in violation of any provisions of this act may be removed by the commissioner and may be retained by him until claimed by the employer. The commissioner shall by registered mail give notice of such removal to the person whose name and address are affixed to the article or material as provided by section thirteen. Unless the article or material so removed is claimed within thirty days thereafter, it may be destroyed or otherwise disposed of. Where the owner or the article or material cannot be determined, unless such article or material removed by the commissioner is claimed within thirty days after such removal, it may be destroyed or otherwise disposed of.

(b) It shall be a violation of this act for any person to receive from, handle or convey to others, to sell, offer for sale, to expose for sale or hold in stock any articles or materials that have been manufactured by a home worker, who does not possess a valid home worker's certificate or distributed for manufacture by persons not in possession of a valid permit.

L.1941, c. 308, p. 839, s. 14.



Section 34:6-136.15 - Agreements To Contributions By Employees Void

34:6-136.15. Agreements to contributions by employees void
Any agreement by a home worker to pay any portion of a payment required of any other person by any provision of this act shall be void and of no effect.

L.1941, c. 308, p. 840, s. 15.



Section 34:6-136.16 - Enforcement; Administration, Oaths, Affidavits, Subpoenas, Witnesses

34:6-136.16. Enforcement; administration, oaths, affidavits, subpoenas, witnesses
16. Enforcement, administration, oaths, affidavits, subpoenas, witnesses.



(a) The commissioner shall enforce and administer the provisions of this act and the commissioner is directed to make all inspections and investigations necessary for proper enforcement and administration thereof.

(b) In the administration of this act the commissioner shall have the power to administer oaths, take affidavits and the depositions of witnesses and issue subpoenas for and compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents, records, testimony and other evidence of whatever description. In the case of failure of any person to comply with any order of the commissioner or subpoena, lawfully issued, or on the refusal of any witness to produce evidence or to testify as to any matter regarding which he may be lawfully interrogated, it shall be the duty of the Special Civil Part, Law Division, of the Superior Court or the Superior Court, or the judge thereof, upon application by the commissioner to compel obedience by proceedings for contempt, as in the case of disobedience of a subpoena issued for such court or a refusal to testify therein.

(c) Notwithstanding the provisions of any other general, local or special law, all fees and other moneys derived from the operation of this act shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1941,c.308,s.16; amended 1950,c.42; 1991,c.91,s.348; 1991,c.205,s.14.



Section 34:6-136.17 - Rules And Regulations

34:6-136.17. Rules and regulations
The commissioner shall have the power to make, issue, amend and rescind such rules, regulations and orders as are necessary or appropriate to carry out the provisions of this act. Without limiting the generality of the foregoing, such rules, regulations or orders may define the terms used in this act.

L.1941, c. 308, p. 841, s. 17.



Section 34:6-136.18 - Injunctive Relief Against Violations

34:6-136.18. Injunctive relief against violations
The commissioner shall have the power to institute a civil action in the Superior Court for injunctive relief, and such court shall have the power to restrain any employer from violating any of the provisions of this act. The court may proceed in the action in a summary manner or otherwise.

L.1941, c. 308, p. 841, s. 18. Amended by L.1953, c. 33, p. 586, s. 17.



Section 34:6-136.19 - Penalties

34:6-136.19. Penalties
19. Penalties. Any employer or person who: (1) Directly or indirectly in any way, distributes, delivers or causes to be distributed or delivered, or sells or causes to be sold, articles or materials for industrial home work in violation of any provision of this act or of any rule, regulation or order issued thereunder; or (2) Violates or fails to comply with any provision of this act or any rule, regulation or order issued thereunder; or (3) Does not possess a valid employer's permit issued by the commissioner pursuant to section 7 of this act or fails to comply with any provision or condition of that permit; or (4) Refuses to allow the commissioner or his authorized representative to enter his place of business or other place for the purpose of investigating in the enforcement of this act, and of inspecting any records required to be kept by section 10 of this act; or (5) Willfully makes a false statement or representation in order to lower the amount of fees due from him under this act; or (6) Makes any deduction from the wages or salary of a home worker in order to pay any portion of a payment which the employer or person is required to make by this act; shall be guilty of a disorderly persons offense and, upon conviction for a violation, shall be punished by a fine of not less than $100 nor more than $1,000. If an employer or person knowingly violates this act or if an employer or person commits a second violation or multiple violation of this act, that employer or person shall be guilty of a crime of the fourth degree. Each day a violation is continued and each home worker engaged in industrial home work directly or indirectly for or in behalf of the employer or person in violation of any provision of this act or any rule, regulation or order issued thereunder shall be considered a separate offense.

As an alternative to or in addition to any other sanctions provided by law for violations of any provision of Article 12 of chapter 6 of Title 34 of the Revised Statutes when the Commissioner of Labor finds that an employer has violated that article, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $250 for a first violation and up to a maximum of $500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1941,s.308,s.19; amended 1989,c.161; 1991,c.205,s.15.



Section 34:6-136.20 - Construction

34:6-136.20. Construction
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

L.1941, c. 308, p. 842, s. 20.



Section 34:6-136.21 - Exemptions

34:6-136.21. Exemptions
Nothing in this act shall be held to prevent the employment of a tailor or seamstress by any person for the purpose of making, altering, repairing or finishing any articles of wearing apparel for the personal use of such person or members of his family.

L.1941, c. 308, p. 842, s. 21.



Section 34:6-136.22 - Disorderly House

34:6-136.22. Disorderly house
Any home or other place where industrial home work is habitually carried on or articles or materials are habitually being distributed for manufacture in violation of any of the provisions of this act shall be a disorderly house and any person owning, operating or managing a business involving such industrial home work or the distribution of such articles or materials for manufacture shall be deemed guilty of keeping a disorderly house, and, upon conviction thereof, shall be fined a sum of not less than two hundred dollars ($200.00) nor more than five hundred dollars ($500.00), or shall be imprisoned for a term not to exceed two years or both.

L.1941, c. 308, p. 842, s. 22.



Section 34:6-136.23 - Time Of Taking Effect

34:6-136.23. Time of taking effect
This act shall take effect ninety days after its adoption; except sections seven (a), (b) and (c), section eight, and section sixteen (c) which shall take effect immediately, and except that the commissioner shall have power immediately to promulgate rules and regulations, appoint such officers and employees, and fix their compensation, as may be necessary to carry out the provisions of this act, and do such other things as may be necessary to set up the machinery required to enforce the provisions of this act.

L.1941, c. 308, p. 843, s. 24.



Section 34:6-144 - Findings, Declarations

34:6-144. Findings, declarations
1. The Legislature finds and declares that:

a. There is growing concern over the increasing number of people working for employers in certain segments of the apparel industry under conditions which may violate State laws and regulations concerning wages and hours, child labor, unemployment and temporary disability insurance, and workers' compensation and the payment of payroll taxes;

b. Persons working under these unlawful sweatshop conditions are being exploited daily;

c. It is the sense of this Legislature that this exploitation of garment workers must be eliminated; and

d. Therefore, it is necessary and proper for the Legislature to create a special task force to enforce the State's labor laws in the apparel industry and to establish a registration system for employers in that industry.

L.1987,c.458,s.1.



Section 34:6-145 - Definitions

34:6-145. Definitions
2. As used in this act:

a. "Apparel industry" means the making, cutting, sewing, finishing, assembling, pressing or otherwise producing of apparel, designed or intended to be worn by any individual and sold or offered for sale for that purpose, but does not include cleaning, pressing or tailoring services performed upon apparel sold or offered for sale at retail;

b. "Commissioner" means the Commissioner of Labor;

c. "Contractor" means any person who contracts to perform in this State the cutting, sewing, finishing, assembling, pressing or otherwise producing of any apparel, or a section or component of apparel, designed or intended to be worn by any individual and sold or offered for sale, except at retail, for that purpose. "Contractor" shall include, but not be limited to, a subcontractor, jobber or wholesaler, but shall not include a production employee employed for wages who does not employ others;

d. "Department" means the State Department of Labor;

e. "Manufacturer" means any person who contracts with a contractor to perform in this State the cutting, sewing, finishing, assembling, pressing or producing of any apparel, or a section or component of apparel, designed or intended to be worn by any individual and sold or offered for sale, except at retail, for that purpose, or who cuts, sews, finishes, assembles, presses or otherwise produces in this State any apparel, or a section or component of apparel, designed or intended to be worn by any individual and sold or offered for sale, except at retail, for that purpose. "Manufacturer" shall not include a production employee employed for wages who does not employ others;

f. "Production employee" means any person who is employed by a contractor or manufacturer directly to perform the cutting, sewing, finishing, assembling, pressing or otherwise producing of any apparel, or a section or component of apparel, designed or intended to be worn by any individual and sold or offered for sale, except at retail, for that purpose;

g. "Apparel industry unit" means the Special Task Force on the Apparel Industry created by section 4 of this act and reestablished as the apparel industry unit by this 1991 amendatory and supplementary act.

L.1987,c.458,s.2; amended 1991,c.189,s.4.



Section 34:6-146 - Registration Of Manufacturers, Contractors

34:6-146. Registration of manufacturers, contractors
3. a. No manufacturer or contractor shall engage in the apparel industry in this State unless the manufacturer or contractor is registered as a manufacturer or contractor with the department, in writing, on a form provided by the commissioner. That form shall contain the following information: whether the manufacturer or contractor is a sole proprietorship, partnership, or corporation; the manufacturer's or contractor's name and principal business address in the State; the name and address of each person with a financial interest in the manufacturer's or contractor's business and the amount of that interest, except that if the manufacturer or contractor is a publicly-traded corporation, only the names and addresses of the corporation officers shall be required; the manufacturer's or contractor's tax identification number; and, if the registrant is a contractor, whether that contractor subcontracts the cutting or sewing of apparel or sections or components thereof. Divisions, subsidiary corporations, or related companies may, at the option of the manufacturer or contractor, be named and included under one omnibus registration.

b. The commissioner shall issue pursuant to the provisions of this act, a certificate of registration upon receipt of a manufacturer's or contractor's completed registration form and documentation that the manufacturer or contractor has paid any surety bond required pursuant to subsection h. of section 7 of P.L.1987, c.458 (C.34:6-150) and provides workers' compensation coverage for the manufacturer's or contractor's production employees working in this State. The initial fee for each registration shall be $300. Each subsequent annual registration fee shall be $300. The commissioner may prorate the initial annual registration fee if the certificate of registration is for a period of less than 12 months. Registrations shall be renewed on or before January 15th of each year, and all fees shall be payable to the Division of Workplace Standards. With respect to manufacturers or contractors operating prior to or on the effective date of this act, the initial registration shall be filed on or before the first day of the sixth month following the effective date of this act and shall be effective until the following January 15th. With respect to new manufacturers or contractors, the initial registration shall be filed upon the commencement of manufacturing or contracting in the apparel industry and shall be effective until the following January 15th. The commissioner may, by order, compel registration pursuant to this subsection.

L.1987,c.458,s.3; amended 1991,c.189,s.5.



Section 34:6-147 - Special Task Force On The Apparel Industry Reestablished As Apparel Industry Unit

34:6-147. Special Task Force on the Apparel Industry reestablished as apparel industry unit
4. The commissioner shall establish, within 120 days of the effective date of this act, a Special Task Force on the Apparel Industry to enforce State labor laws affecting the employment of production employees in the apparel industry and to exercise the special duties and powers set forth in sections 5 and 6 of this act. The special task force shall include personnel from the department who shall be charged with ensuring compliance with the State's wage and hour, unemployment compensation, temporary disability, workers' compensation, and industrial homework laws. Upon the effective date of this 1991 amendatory and supplementary act, the special task force shall be reestablished as the apparel industry unit.

L.1987,c.458,s.4; amended 1991,c.189,s.6.



Section 34:6-148 - Duties Of Apparel Industry Unit

34:6-148. Duties of apparel industry unit
5. The apparel industry unit is charged with the following duties:

a. To inspect manufacturers and contractors, with respect to their production employees, for compliance with the registration requirements of section 3 of this act;

b. To inspect manufacturers and contractors, with respect to their production employees, for compliance with other labor and payroll tax laws of this State that affect the employment of production employees; and

c. To ensure, with respect to their production employees, compliance by manufacturers and contractors with the orders of, and assessments of civil penalties by, the commissioner pursuant to this act and other labor laws of this State applicable to the employment of production employees.

L.1987,c.458,s.5; amended 1991,c.189,s.7.



Section 34:6-149 - Powers Of Apparel Industry Unit.

34:6-149 Powers of apparel industry unit.

6.The apparel industry unit shall have the following powers:

a.To investigate and conduct inspections at locations where an apparel industry manufacturer or contractor is operating to ensure compliance with this act;

b.To inspect books, records and premises of manufacturers and contractors, with respect to their production employees, to determine compliance with the State's labor laws, including but not limited to, laws concerning wages, overtime compensation, unemployment compensation and temporary disability insurance, workers' compensation coverage, child labor, and industrial homework laws, and, if the apparel industry unit determines that a manufacturer or contractor has violated a provision of any of those laws with respect to its production employees, to assess and collect, on behalf of the commissioner, any administrative penalty authorized by law. If the violation is of a provision of a labor law for which the assessment and collection of an administrative penalty is not otherwise authorized, the apparel industry unit is hereby authorized to assess and collect an administrative penalty of not less than $250 and not more than $500 for a first violation and not less than $500 and not more than $1,000 for each subsequent violation, specified in a schedule of penalties promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). No administrative penalty shall be levied pursuant to this subsection unless the commissioner or his designee provides the violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing within 15 days following the receipt of the notice. If a hearing is requested, the commissioner, or his designee, may issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon the expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any penalty imposed under this subsection shall be paid to the Division of Workplace Standards and applied to enforcement and administrative costs of the division; and

c.To serve as the designee of the commissioner for the purpose of taking any action authorized by this act necessary to implement its provisions.

L.1987,c.458,s.6; amended 1991, c.189, s.8; 1999, c.4, s.1.



Section 34:6-150 - Violations, Penalties.

34:6-150 Violations, penalties.

7. a. Any manufacturer or contractor who has failed to comply with the registration requirements of section 3 of this act shall be deemed to have violated this act.

b.Any manufacturer or contractor who has failed to comply, for the second time within any three-year period, with an order issued by the commissioner to comply with the registration requirements of section 3 of this act shall be deemed to have violated this act.

c.Any manufacturer or contractor who contracts for the performance of any apparel industry service, as identified in subsection a. of section 2 of this act, with any other manufacturer or contractor whom the manufacturer or contractor knows does not hold a valid registration shall be deemed to have violated this act. A contractor or manufacturer who knowingly violates this subsection c. within three years after having been found liable for a civil or administrative penalty for violating this subsection c. is guilty of a crime of the fourth degree.

d.No manufacturer or contractor shall perform services or hold himself out as being able to perform services as a registered manufacturer or contractor unless he holds a valid registration pursuant to this act. A contractor or manufacturer who knowingly violates this subsection d. within three years after having been found liable for a civil or administrative penalty for violating this subsection d. is guilty of a crime of the fourth degree.

e.If the commissioner or his designee determines that any manufacturer or contractor commits a violation as provided in subsection a., b., or c. of this section, or violates subsection d. of this section, the commissioner or his designee may impose a civil penalty, and such penalty shall be made with due consideration of the size and past experience of the manufacturer or contractor and the seriousness of the violation, upon the manufacturer or contractor of not less than $1,000 and not more than $2,000 for an initial violation and not less than $2,000 and not more than $4,000 for each subsequent violation, and, as an alternative or in addition to the civil penalty, the commissioner or his designee is authorized to assess and collect an administrative penalty, of not less than $250 and not more than $500 for a first violation and not less than $500 and not more than $1,000 for each subsequent violation, specified in a schedule of penalties to be promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). No administrative penalty shall be levied pursuant to this subsection unless the commissioner or his designee provides the violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing within 15 days following the receipt of the notice. If a hearing is requested, the commissioner, or his designee, may issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon the expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The civil or administrative penalties shall be paid to the Division of Workplace Standards and applied to enforcement and administrative costs of the division, except as provided in subsection b. of section 11 of this act. Any civil penalty imposed pursuant to this section shall be enforceable in a summary manner pursuant to Rule 4:70 of the Rules Governing the Courts of the State of New Jersey.

f.If any manufacturer or contractor fails to comply with an order by the commissioner to register or renew registration, the commissioner may seek and obtain in a summary action in Superior Court an injunction prohibiting such unlawful activity.

g.An intentional failure to comply with the registration requirements of section 3 of this act shall be a crime of the fourth degree.

h.The commissioner or his designee may, after a hearing thereon, and after due consideration of the size and past experience of the manufacturer or contractor and the seriousness of the violation, require as a condition of continued registration, the payment of a surety bond or may revoke, by order, the registration of any manufacturer or contractor for any period ranging from 30 days to one year upon being found guilty of:

(1)A second violation of the same provision of this act within any three-year period; or

(2)A second violation within any three-year period of the same provision of any other labor law applicable to the employment of production employees.

The surety bond shall be payable to the State and shall be for the benefit of production employees damaged by any failure of the manufacturer or contractor to pay wages or benefits or otherwise comply with the provisions of law. The surety bond shall be in the sum and form that the commissioner deems necessary for the protection of the production employees, but shall not exceed $2,500 per production employee.

i.Any manufacturer or contractor who contracts, for the second time within any three-year period, for the performance of any apparel industry service with any other manufacturer or contractor whom the manufacturer or contractor knows has failed to comply with the registration requirements of section 3 of this act, shall, if the other manufacturer or contractor has failed to pay any civil penalty assessed under subsection e. of this section, be liable to pay a civil penalty equal to the civil penalty that the other manufacturer or contractor has been assessed.

j.Nothing herein shall affect either the authority of the department to enforce the industrial homework laws of this State or the right of any manufacturer to possess or repossess any apparel, or sections or components of apparel, that are located at any contractor with whom it has contracted.
L.1987,c.458,s.7; amended 1991, c.189, s.9; 1999, c.4, s.2.



Section 34:6-151 - Additional Penalties

34:6-151. Additional penalties
1. a. The commissioner may, in addition to seeking civil, administrative, or criminal penalties pursuant to P.L.1987, c.458 (C.34:6-144 et seq.), order the apparel industry unit to confiscate any partially or completely assembled articles of apparel and any equipment used in the assembly of apparel from any manufacturer or contractor who is violating any provision of P.L.1987, c.458 (C.34:6-144 et seq.) and has previously been found liable for a civil or administrative penalty for two or more separate violations of P.L.1987, c.458 (C.34:6-144 et seq.) during the immediately preceding three-year period. All items confiscated shall be placed in the custody of the apparel industry unit until the confiscation order becomes final and until the final resolution of any appeal of the final confiscation order pursuant to subsection b. of this section.

b. Prior to the time that the confiscation order becomes final, the commissioner or his designee shall provide the manufacturer or contractor with notification of the violation and confiscation by certified mail and an opportunity to request from the commissioner or his designee, by certified mail, a hearing before the commissioner or his designee within 15 days following receipt of the notice. If a hearing is requested, the commissioner or his designee shall hold the hearing within 10 days following receipt of the request and may issue a final confiscation order upon such hearing and a finding that a violation has occurred. If a hearing is not requested, the commissioner or his designee shall issue a final confiscation order upon the expiration of the 15-day period. The manufacturer or contractor may appeal the final confiscation order to the Appellate Division of the Superior Court within 30 days following the issuing of the final confiscation order. Upon issuance of a final confiscation order or, if an appeal is made to the Appellate Division, upon the final resolution of that appeal, title to the confiscated goods shall vest in the State, and the apparel industry unit shall dispose of them pursuant to regulations adopted by the commissioner.

L.1991,c.189,s.1.



Section 34:6-152 - List Of Violators Made Public

34:6-152. List of violators made public
2. The commissioner or his designee shall make public a list of all manufacturers and contractors which have been found guilty of violations of P.L.1987, c.458 (C.34:6-144 et seq.) or any other act for which a manufacturer or contractor may, pursuant to P.L.1987, c.458 (C.34:6-144 et seq.), be subject to a revocation of registration or confiscation of items of apparel or equipment for a subsequent violation. The commissioner or his designee shall update that public list in a timely manner. The commissioner shall make the list and any updates of the list available upon the request to any requesting manufacturer, contractor, or organization representing manufacturers or contractors.

L.1991,c.189,s.2.



Section 34:6-153 - Manufacturer, Contractor To Keep Records On Production Employees

34:6-153. Manufacturer, contractor to keep records on production employees
3. Each manufacturer and contractor shall keep accurate records regarding all of its production employees during the preceding three years and make those records available to the apparel industry unit upon request. The records shall include:

a. The name and address of each production employee and the age of each production employee who is a minor;

b. The number of hours of work and the time of day that work begins and ends for each production employee;

c. The wages, wage rates, and piece rates paid during each payroll period; and

d. Contract worksheets indicating the price per unit agreed upon between manufacturer and contractor.

L.1991,c.189,s.3.



Section 34:6-154 - Information Confidential, Use By Apparel Industry Unit

34:6-154. Information confidential, use by apparel industry unit
8. Information obtained or collected by the department pursuant to this act shall be exempt from P.L.1963, c.73 (C.47:1A-1 et seq.), and shall be used exclusively by the apparel industry unit in effectuating the purposes of this act.

L.1987,c.458,s.8; amended 1991,c.189,s.10.



Section 34:6-155 - Report

34:6-155. Report
9. Two years after the effective date of this act the special task force shall issue a report on its activities. This report shall be delivered to the labor committees and appropriations committees of the Legislature.

L.1987,c.458,s.9.



Section 34:6-156 - Training For Apparel Industry Unit

34:6-156. Training for apparel industry unit
10. The apparel industry unit shall receive training to be provided by the State in each of the areas of the State's labor laws and other applicable State laws necessary to carry out the duties and powers of section 5 and section 6 of this act.

L.1987,c.458,s.10, amended 1991,c.189,s.11.



Section 34:6-157 - Appropriation

34:6-157. Appropriation
11. a. There is appropriated from the General Fund $350,000.00 to the Division of Workplace Standards in the Department of Labor to effectuate the purposes of this act.

b. Receipts from registration fees and penalties collected pursuant to the provisions of this act, up to $350,000.00, shall be deposited in the General Fund. Receipts in excess of that amount are appropriated to the division to effectuate the purposes of this act.

L.1987,c.458,s.11.



Section 34:6-158 - Findings, Declarations Relative To Procurement Of Apparel.

34:6-158 Findings, declarations relative to procurement of apparel.

1.The Legislature finds and declares that:

a.A significant portion of the apparel industry has a history of poor conditions for its workers;

b.The largest part of the apparel purchases of the State of New Jersey are for State employee uniforms, which should project a positive image for the State and help to instill pride on the part of State employees;

c.The State of New Jersey has, as a market participant, a compelling interest in guaranteeing that these uniforms and all of the other apparel it acquires are produced in the United States of America in conditions which are conducive to the reliable provision of high quality apparel and of which the State, its citizens, and its employees may be proud; and

d.It is, therefore, an appropriate policy to ensure that the State's interests as a market participant are protected with respect to apparel contracts entered into by the State and its instrumentalities.

L.2009, c.247, s.1; amended 2013, c.253, s.18.



Section 34:6-159 - Definitions Relative To Procurement Of Apparel.

34:6-159 Definitions relative to procurement of apparel.

2.For the purpose of P.L.2009, c.247 (C.34:6-158 et seq.):

"Apparel" means any clothing, headwear, linens or fabric.

"Apparel contracts" shall include all purchases, rentals or other acquisitions of apparel products by the State of New Jersey, including authorizations by the State of New Jersey for vendors to sell apparel products through cash allowances or vouchers issued by the State of New Jersey, and license agreements with a public body.

"Apparel production" shall include the cutting and manufacturing of apparel products performed by the vendor or by any sub-contractors, not including the production of supplies or sundries such as buttons, zippers, and thread.

"Bidder" means any person making a bid with a public body to serve as a vendor to a public body.

"Commissioner" means the Commissioner of Labor and Workforce Development.

"Poverty line" means the official poverty line based on family size, established and adjusted under section 673 (2) of Subtitle B of the "Community Services Block Grant Act," Pub.L.97-35 (42 U.S.C. s.9902 (2)).

"Public body" means the State of New Jersey, any agency of the State or any authority created by the Legislature.

"Vendor" means any person or business selling or otherwise providing apparel to or for a public body or entering into a license agreement with a public body to produce or provide items of apparel bearing names, trademarks or images of, or related to, the public body.

L.2009, c.247, s.2; amended 2013, c.253, s.19.



Section 34:6-160 - Apparel Production In Compliance With Certain Requirements.

34:6-160 Apparel production in compliance with certain requirements.

3.When purchasing or otherwise obtaining apparel from a vendor, including approving a vendor for participation in allowance or voucher programs, a public body shall require that all apparel production is in compliance with each of the following requirements, except in the case of a requirement that is adjudicated to be unenforceable because of preemption by federal law:

a.All apparel production under the contract shall be performed in the United States, except in cases in which the commissioner determines that it is not possible for the public body to obtain apparel produced in the United States which meets the necessary requirements of the public body;

b.Apparel production workers employed to produce the apparel shall be provided a work environment that is safe, healthy, and free of discrimination on the basis of race, national origin, religion, sex and sexual preference;

c.Apparel production workers employed to produce the apparel shall be provided non-poverty compensation at an hourly rate determined by the commissioner to be not less than the poverty line for a family of three, based on 40 hours of work a week for 50 weeks a year;

d.Apparel production workers employed to produce the apparel shall not be terminated except for just-cause and vendors and their contractors and sub-contractors shall provide a mechanism to resolve all disputes with apparel production workers;

e.Vendors and their contractors and sub-contractors shall adapt a neutrality position with respect to attempts to organize by their employees, and agree to voluntarily recognize a union when a majority of workers have signed cards authorizing union representation;

f.The facilities where the apparel production occurs shall be open to inspection by the commissioner, any political subdivision of this State, any other state or other governmental or intergovernmental unit with which the commissioner cooperates, or by any appropriate consortia in which the commissioner participates; and

g.No contractor or sub-contractor involved in the providing or production of apparel has a pattern or practice of violation of legal employment protections, including laws and regulations governing wages and hours, discrimination, occupational safety and health, child labor, industrial homework, workers' compensation, and occupational safety and health.

Every apparel contract and bid application shall contain a provision or provisions detailing the requirements of P.L.2009, c.247 (C.34:6-158 et seq.), and compliance with P.L.2009, c.247 (C.34:6-158 et seq.) shall be made a binding part of all apparel contracts.

L.2009, c.247, s.3; amended 2013, c.253, s.20.



Section 34:6-161 - Information Provided To Public Body By Bidder For Apparel Contract.

34:6-161 Information provided to public body by bidder for apparel contract.

4.Every bidder for an apparel contract with a public body shall inform the public body in writing of the following information, which shall be made available by the public body to the public as soon as possible, but in no case less than 30 days before a decision is made to award an apparel contract to a bidder:

a.Every location where apparel production is to take place, including any sub-contractor locations;

b.The name, business address, and names of principal officers of each sub-contractor to be used for apparel production in fulfillment of an apparel contract; and

c.An affidavit that each apparel production location meets the requirements of P.L.2009, c.247 (C.34:6-158 et seq.).

Any changes to the reported information during the term of an apparel contract must be reported by the vendor to the public body. The public body shall report all information required under this section to the commissioner, who shall make the information available upon request to the public.

L.2009, c.247, s.4; amended 2013, c.253, s.21.



Section 34:6-162 - Apparel Procurement Board.

34:6-162 Apparel Procurement Board.

5. a. The Apparel Procurement Board is established and shall be composed of seven individuals as follows: three individuals selected by the New Jersey State AFL-CIO who represent unions of uniformed personnel of the State; three individuals selected by the Governor who represent agencies that employ uniformed personnel of the State; and one individual selected by the commissioner to represent the commissioner. After the effective date of this act, members shall be appointed to serve for terms of three years. Each member appointed pursuant to this act shall hold office for the term of appointment and until he is reappointed or a successor is appointed and qualified. Each member serving upon the effective date who was selected prior to the effective date of this act shall hold office until a successor is appointed and qualified or the member is appointed pursuant to this act, after which he will hold office for the term of appointment. A member appointed to fill a vacancy occurring in the membership of the board for any reason other than the expiration of the term shall have a term of appointment for the unexpired term only. Each vacancy shall be filled in the same manner as the original appointment. Any appointed member may be removed from office by the Governor, for cause, after a hearing and may be suspended by the Governor pending the completion of the hearing. Members of the board shall serve without compensation.

b.The Apparel Procurement Board shall be administered by the commissioner and shall have the power to receive complaints that any bidder or contractor is not in compliance with this act, and recommend an investigation into the merits of such complaints. If the commissioner determines, upon a hearing after notice, that a vendor, sub-contractor or bidder has not complied with any requirement of this act, including any finding of failure to provide truthful information as required by this act, the commissioner may terminate an existing apparel contract at the earliest feasible date, and may bar the vendor or bidder from receiving pending or subsequent apparel contracts for a period determined by the commissioner, but there shall be a period of debarment of not less than three years if the contractor or subcontractor demonstrates a pattern of repeated serious noncompliance with the provisions of this act.

c.The commissioner and the board shall give priority to coordinating enforcement, monitoring and information collection activities with any political subdivision of this State, with any other state or its political subdivisions and with any other governmental and intergovernmental units and shall give priority to participating in any appropriate consortia which assist in enforcement, monitoring and information collection activities and are independent of the monitored industries.

L.2009, c.247, s.5.



Section 34:6A-1 - Short Title

34:6A-1. Short title
This act shall be known and may be cited as the "Worker Health and Safety Act."

L.1965, c. 154, s. 1, eff. June 19, 1965.



Section 34:6A-2 - Definitions

34:6A-2. Definitions
The following terms wherever used or referred to in this act shall have the following meaning:

(a) "Act" means this act and rules and regulations promulgated hereunder.

(b) "Board" means the Industrial Safety Board established under this act.

(c) "Bureau" means the Bureau of Engineering and Safety in the Division of Labor, Department of Labor and Industry established under this act.

(d) "Commissioner" means the Commissioner of the Department of Labor and Industry or his authorized representatives.

(e) "Committee" means the New Jersey State Industrial Safety Committee established under this act.

(f) "Department" means the Department of Labor and Industry.

(g) "Employee" means any person engaged in service to an employer for wages, salary or other compensation.

(h) "Employer" means any person or corporation, partnership, individual proprietorship, joint venture, firm, company or other similar legal entity who engages the services of an employee and who pays his wages, salary, or other compensation; and any person exercising supervision of employees on an employer's behalf.

(i) "Owner" means the person possessing legal or equitable title. For the purposes of this act "Person possessing equitable title" shall mean that person or corporation, partnership, individual proprietorship, joint venture, firm, company or other legal entity that has actual control over the premises used in whole or in part as a place of employment.

(j) "Place of employment" means any building or other premises occupied by an employer in or about which an employee customarily is suffered or permitted to work.

L.1965, c. 154, s. 2.



Section 34:6A-3 - Safe And Healthful Place Of Employment

34:6A-3. Safe and healthful place of employment
Every employer shall furnish a place of employment which shall be reasonably safe and healthful for employees. Every employer shall install, maintain and use such employee protective devices and safeguards including methods of sanitation and hygiene and where a substantial risk of physical injury is inherent in the nature of a specific work operation shall also with respect to such work operation establish and enforce such work methods, as are reasonably necessary to protect the life, health and safety of employees, with due regard for the nature of the work required.

L.1965, c. 154, s. 3.



Section 34:6A-4 - Structural Adequacy; Fire Prevention; Ventilation And Lighting; Elevators

34:6A-4. Structural adequacy; fire prevention; ventilation and lighting; elevators
The owner of any premises used in whole or in part as a place of employment shall be responsible for its structural adequacy, protection against the origin and spread of fire and for the provision of adequate general ventilation and lighting, emergency egresses, fire warning systems and for safe elevator systems.

L.1965, c. 154, s. 4.



Section 34:6A-5 - Protective Devices Or Safeguards; Rendering Ineffective

34:6A-5. Protective devices or safeguards; rendering ineffective
No person shall render ineffective any employee protective devices or safeguards installed or provided in compliance with the provisions of this act for the protection of the health or safety of any employee.

L.1965, c. 154, s. 5.



Section 34:6A-6 - Enforcement Of Act; Entry And Inspection

34:6A-6. Enforcement of act; entry and inspection
The commissioner shall enforce the provisions of this act, make complaints against persons violating its provisions and prosecute violations of the same.

The commissioner shall have the power and authority, without notice or delay during regular working hours or other reasonable hours within reasonable limits and in a reasonable manner, to enter and inspect any place of employment and all pertinent conditions, structures, machinery, apparatus, devices, equipment and materials and to question privately the owner and any employer or employee.

No person shall obstruct, hinder or delay or interfere with by force or otherwise the performance by the commissioner of any duty under the provisions of this act.

L.1965, c. 154, s. 6. Amended by L.1973, c. 259, s. 1, eff. Nov. 28, 1973.



Section 34:6A-7 - Written Orders As To Violations; Imminent Physical Hazards

34:6A-7. Written orders as to violations; imminent physical hazards
If upon inspection the commissioner discovers a condition which exists in violation of the provisions of this act he shall be authorized to order in writing such violation to cease and to take such steps necessary to enforce such an order. Said written order shall state the items which are in violation of the provisions of this act and shall provide a reasonable specified time within which the violations must cease. The person responsible shall make the corrections necessary to comply with the requirements of this act within the time specified in the order.

If the violation constitutes an imminent physical hazard and the commissioner's order is not obeyed he may forthwith prohibit the employment of any person in any place or in any activity which would expose him to the imminent physical hazard. Upon notice received from the responsible employer or owner that the imminent physical hazard has been eliminated, a reinspection shall be made within one working day. If upon reinspection the commissioner determines that the imminent physical hazard has been eliminated, work may be resumed immediately. If the reinspection is not made within one working day following said notice, work may be resumed. Where the person responsible denies that a violation constituting an imminent physical hazard exists, he shall have the right to apply to the commissioner for a hearing which must be afforded and a decision rendered within 48 hours of the request for a hearing. If the commissioner rules against the petitioning party, the petitioning party shall have the right to apply for injunctive relief against the order to cease work. Jurisdiction for such injunctive relief shall be in the Chancery Division of the Superior Court of New Jersey, but the only issue to be determined shall be the existence of a violation constituting an imminent physical hazard. Such relief may be sought by an order to show cause and may be granted ex parte pending a hearing de novo of the matter.

L.1956, c. 154, s. 7.



Section 34:6A-8 - Aggrieved Persons; Hearings

34:6A-8. Aggrieved persons; hearings
Any person aggrieved by a ruling, action or order of the commissioner under this act upon application made within 15 days after written notice thereof shall be entitled to a hearing before the commissioner who shall within 30 days thereafter hold a hearing of which at least 15 days' written notice shall be given to all interested parties. Within 30 days after such hearing the commissioner shall issue an appropriate order modifying, approving or disapproving his prior ruling, action or order. A copy of such order shall be served upon all interested parties. Pending the determination by the commissioner and upon application therefor the commissioner may stay the operation of such ruling, action or order upon such terms and conditions as are reasonably necessary to insure compliance with the provisions of this statute.

L.1965, c. 154, s. 8.



Section 34:6A-9 - Rules And Regulations

34:6A-9. Rules and regulations
The commissioner shall make and promulgate rules and regulations reasonably necessary to implement the purposes of this act. Such rules and regulations shall have the force and effect of law and shall be enforced in the manner provided in this act.

Buildings or other structures in use on the effective date of this act as a place of employment other than a place where the manufacturing of goods of any kind is carried on shall not be made to comply with the requirements of rules and regulations promulgated hereunder substantially affecting such building or other structures unless such compliance is essential to correct an unsafe or unhealthful condition which constitutes a serious and substantial threat to the health or safety of employees.

The commissioner shall before promulgation furnish a copy of proposed rules and regulations to the members of the committee for its review and recommendations. Within 90 days of the receipt of said proposed rules and regulations the committee shall provide the commissioner and the board with its written recommendations. Following receipt of the committee's recommendations or upon the expiration of 90 days, the commissioner shall furnish to every member of the board a copy of the proposed rules and regulations with or without change in his discretion and at the same time a notice of intent to promulgate proposed rules and regulations shall be published by the commissioner. This notice of intent shall state briefly the purpose of the proposed rules and regulations, shall state that a copy of the proposed rules and regulations may be obtained by any person upon written request to the department, and shall fix the date, time and place for a public hearing on the proposed rules and regulations, which date shall be not less than 21 days after the publication of the notice. All person appearing at such hearing shall be given the opportunity to be heard. Rules and regulations, as so proposed or as changed by the commissioner after such hearing, may be promulgated by the commissioner 90 days following delivery to the board to be effective on such date as the rules and regulations shall provide unless disapproved by a majority of the board and if so disapproved such rules or regulations shall not become effective. Within 30 days after the public hearing and on 30 days' notice the commissioner shall call a meeting of the board for the purpose of discussing the proposed rules and regulations. If any changes were made in the proposed rules or regulations following the public hearing, a copy of such change shall accompany such notice. At any meeting called for such purpose disapproval shall be by vote of the majority of the members of the board.

L.1965, c. 154, s. 9.



Section 34:6A-10 - Submission Of Plans And Specifications

34:6A-10. Submission of plans and specifications
The commissioner shall have the power and authority to require by rules and regulations promulgated hereunder that the owner of any building or structure to be erected or adapted as a place of employment submit to the commissioner such plans and specifications for his approval and other data relative thereto before the building or structure is erected or adapted.

He shall further have the power and authority to require by rules and regulations promulgated hereunder that prior to the installation of sanitation facilities, fire prevention and protection, egresses, exhaust and ventilating systems, elevators and other conveying equipment and employee protective devices and equipment the owner or employer submit plans and specifications for his approval and other data relative thereto.

L.1965, c. 154, s. 10.



Section 34:6A-11 - Certificate Of Registration; Duration; Renewal; Display; Fee

34:6A-11. Certificate of registration; duration; renewal; display; fee
The commissioner shall have the power and authority to require that places of employment be registered with the department; and that a certificate of registration be obtained from the department for each place of employment. The application and certificate forms shall be prescribed by the commissioner.

A certificate of registration shall expire 1 year from its effective date, unless sooner revoked or suspended by the commissioner; provided, however, that the commissioner may in his discretion require every employer subject to this chapter to register on a date to be fixed by him, which shall be not sooner than 3 months nor later than 15 months from the effective date of this act. A certificate of registration may be renewed upon the filing of an application for renewal upon a form prescribed by the commissioner. A certificate of registration shall at all times be prominently displayed at each place of employment of the employer.

The commissioner shall have the power and authority to charge an annual registration fee of not less than $15.00 nor more than $50.00 for each certificate of registration issued.

L.1965, c. 154, s. 11. Amended by L.1971, c. 154, s. 1, eff. May 20, 1971.



Section 34:6A-12 - Report Of Accidental Deaths, Fines, Etc.

34:6A-12. Report of accidental deaths, fines, etc.
Whenever accidental loss of life, or a major fire, major explosion or major structural failure shall occur at a place of employment, the employer shall report such occurrence to the bureau in the quickest manner possible.

L.1965, c. 154, s. 12.



Section 34:6A-13 - Service And Assistance To Employers

34:6A-13. Service and assistance to employers
The commissioner is authorized to provide service and assistance to employers in carrying out their responsibilities under this act and to suggest to employers or groups of employers methods and procedures by which they may develop safety programs to carry out such responsibilities.

L.1965, c. 154, s. 13.



Section 34:6A-14 - Bureau Of Engineering And Safety

34:6A-14. Bureau of Engineering and Safety
There is hereby established within the Division of Labor of the Department a Bureau of Engineering and Safety, the function of which shall be, under the direction of the commissioner, to administer and enforce the provisions of this act and to perform such other duties as the commissioner may direct or as may be provided by law. The bureau shall be administered by a deputy director of the Division of Labor, appointed by the commissioner, who shall be a licensed professional engineer of this State, but this requirement shall not apply to, or affect the continuance in such position of, the deputy director administering the bureau on the effective date of this act.

L.1965, c. 154, s. 14.



Section 34:6A-15 - New Jersey State Industrial Safety Committee

34:6A-15. New Jersey State Industrial Safety Committee
There is hereby established within the department the New Jersey State Industrial Safety Committee. The membership, in a number not to exceed 100, shall be appointed by the commissioner and shall comprise persons who have taken a prominent part in the field of accident prevention, or are responsible for accident prevention matters in the organization by which they are employed. In appointing members the commissioner shall, insofar as possible give representation to the various geographical areas of the State and to the various kinds of places of employment subject to this act.

The committee shall adopt rules to govern its proceedings, which rules shall be subject to ratification by the commissioner.

It shall be the function of the committee to advise the commissioner and the board with respect to rules and regulations proposed to be adopted under this act; and to advise the commissioner on matters of safety promotion and accident prevention generally.

L.1965, c. 154, s. 15.



Section 34:6A-16 - Industrial Safety Board

34:6A-16. Industrial Safety Board
There is hereby established within the department an industrial safety board. The board shall consist of 15 members, all of whom shall be residents of the State of New Jersey; 14 appointed by the Governor and the commissioner who shall serve as chairman. Members appointed by the Governor shall be appointed for a 4-year term commencing on July 1 of the year of appointment, except that of those first appointed, 3 shall be appointed for a term of 1 year, 3 for a term of 2 years, 4 for a term of 3 years, and 4 for a term of 4 years, which terms shall commence on July 1, 1965. Each member shall hold over after the expiration of his term until his successor has been appointed and has qualified. The Governor may remove any appointed member of the board for cause after a public hearing.

Of the members appointed by the Governor, one member shall be selected from a list of names submitted by the American Society of Safety Engineers; one member from a list of names submitted by the American Industrial Hygiene Association, New Jersey section; 2 members from a list of names submitted by the New Jersey AFL-CIO; one member from a list of names submitted by the New Jersey State Industrial Safety Committee; one member from a list of names submitted by the American Insurance Association; one member from a list of names submitted by the American Mutual Insurance Alliances; one member from a list of names submitted by the New Jersey State Chamber of Commerce; one member from a list of names submitted by the New Jersey Manufacturer's Association; one member from a list of names submitted by the South Jersey Manufacturers' Association; one member from a list of names submitted by the Medical Society of New Jersey; one member from a list of names submitted by New Jersey Society of Architects, a Chapter of the American Institute of Architects; one member from a list of names submitted by New Jersey Society of Professional Engineers; and one member from a list of names submitted by the Self-Insurers' Association of New Jersey. At least 3 names shall be submitted by each organization for each member that is to be appointed from its list. Should any organization fail to submit a list the Governor shall appoint a public member or public members, as the case may be, in lieu of the member to be selected from such organization.

The members of the board shall serve without compensation except for the actual expense incurred while engaged in their duties as members of the board. It shall be the duty of the board to act upon proposed rules and regulations in accordance with the provisions of section 9 of this act. The board shall meet at such time as the commissioner may designate at the time and place selected by him. A meeting of the board shall be called by the commissioner when requested by any 3 members of the board. The head of the bureau shall serve as secretary of the board.

L.1965, c. 154, s. 16. Amended by L.1969, c. 96, s. 1, eff. June 26, 1969.



Section 34:6A-17 - Existing Rights Or Remedies Unaffected; Burden Of Care

34:6A-17. Existing rights or remedies unaffected; burden of care
This act shall not in any way enlarge or diminish any right or remedy otherwise existent pursuant to the Revised Statutes of New Jersey or at common law, or increase the burden of care ordinarily imposed by the common law of the State upon those within its jurisdiction.

L.1965, c. 154, s. 17.



Section 34:6A-18 - Appeals

34:6A-18. Appeals
Except as otherwise provided herein, relief from any final order, ruling, or action of the commissioner made pursuant to this act may be sought by application to the Appellate Division of the Superior Court of New Jersey.

L.1965, c. 154, s. 18.



Section 34:6A-19 - Penalties; Compromise Of Claims

34:6A-19. Penalties; compromise of claims
Any person violating any of the provisions of this act shall be liable to a penalty of not less than $25.00 nor more than $500.00 to be collected in a civil action by a summary proceeding under the Penalty Enforcement Law (N.J.S. 2A:58-1). Any violation of the act by an officer, agent or employee shall also be a violation of the act by his employer if such employer had knowledge of and actual control over the cause of such violation. Where the violation is of a continuing nature each day during which it continues, after the date given by which the violation must be eliminated in the order by the commissioner, shall constitute an additional, separate and distinct offense, except during the time an appeal from said order may be taken or is pending.

The commissioner is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the commissioner as may appear appropriate and equitable under all of the circumstances.

L.1965, c. 154, s. 19.



Section 34:6A-20 - Repealer; Savings Clause

34:6A-20. Repealer; savings clause
Revised Statutes sections 34:1-29 through 34:1-33; 34:1-37; 34:6-1 through 34:6-47; 34:6-48 through 34:6-67.1; 34:6-99 through 34:6-104; and 34:6-137 through 34:6-143 are hereby repealed; provided, however, that any rules and regulations adopted pursuant to the provisions of any section repealed herein shall remain in force and effect until 5 years following the effective date of this act or until sooner replaced by rules and regulations adopted under the provisions of this act.

L.1965, c. 154, s. 20.



Section 34:6A-21 - Severability

34:6A-21. Severability
If any section, clause or phrase of this act is held unconstitutional or invalid, such decision shall not affect the remaining portions of this act.

L.1965, c. 154, s. 21.



Section 34:6A-22 - Exemptions

34:6A-22. Exemptions
This act is not intended to apply and shall not apply to the following:

(a) Places of employment under the exclusive jurisdiction of the Federal Government with respect to the health and safety of employees;

(b) Places of employment subject to the provisions of the Mine Safety Act, P.L.1954, c. 197;

(c) Employment and places of employment subject to the provisions of the Construction Safety Act, P.L.1962, c. 45;

(d) Domestic employment;

(e) Transportation equipment coming under the jurisdiction of the Interstate Commerce Commission, Federal Aviation Administration, or of the New Jersey Division of Motor Vehicles;

(f) Institutions requiring a license issued by the Department of Institutions and Agencies pursuant to Revised Statutes 30:11-1;

(g) Schools, colleges and universities;

(h) Places of employment with fewer than 4 employees except places of employment in which the manufacturing of goods of any kind is carried on and except as hereinafter provided in paragraph (o) of this section;

(i) Agricultural employment;

(j) Banks and other financial institutions;

(k) Places of employment in which the employees are primarily engaged in office operations and buildings under the actual control of one employer and in which the employees are primarily engaged in office operations or laboratories primarily engaged in research, development, or testing conducted on premises, in separate buildings, or in building sections devoted exclusively to these operations;

(l) Public utilities which own, operate, manage or control any autobus, canal, express, railroad, street railway, traction railway, subway, pipeline, gas, electric light, heat, power, water, oil, sewer, telephone or telegraph system, plant or equipment for public use, under privileges granted by the State or by any political subdivision thereof, with respect to work operations performed in connection with the plant or facilities of such public utility located in the public streets and highways, roads and alleys, private rights-of-way, or upon their customers' premises;

(m) Liquefied petroleum gas bulk plants and facilities subject to the jurisdiction and supervision of the Superintendent of State Police, pursuant to chapter 139 of the laws of 1950 (N.J.S.A. 21:1B-1 to 21:1B-8);

(n) Natural gas pipeline utilities subject to the provisions of the Natural Gas Safety Act (P.L.1952, c. 166) (N.J.S.A. 48:10-2 to 48:10-9); and

(o) Establishments with fewer than 10 employees and which are devoted exclusively to the sale of goods, or furnishing of services, at retail.

L.1965, c. 154, s. 22.



Section 34:6A-23 - Exceptions From Literal Requirements Of Rules And Regulations

34:6A-23. Exceptions from literal requirements of rules and regulations
The commissioner shall have the power and authority to grant exceptions from the literal requirements of rules and regulations promulgated under this act. Such exception shall be granted in any particular case only where it is clearly evident that it is necessary to prevent undue hardship or where existing conditions prevent compliance. In no case shall any exception be granted unless in the opinion of the commissioner reasonable protection of the health and safety of workers and the public will be maintained thereby. An application for an exception shall be filed in writing with the commissioner, setting forth specifically the requirements of the rules and regulations from which an exception is desired and the reason why enforcement of the applicable provisions of the rules and regulations is unreasonable. The commissioner shall grant or deny the exception within 30 days from the date of receipt by him of the application. The commissioner shall maintain a record of all exceptions granted and shall make such record reasonably available for public examination and shall mail a copy of all rulings granting exceptions to the members of the board.

L.1965, c. 145, s. 23.



Section 34:6A-24 - Duties Of Health Department Not Abrogated

34:6A-24. Duties of Health Department not abrogated
This act is not intended to abrogate the duties of the New Jersey State Department of Health under chapter 177, laws of 1947.

L.1965, c. 154, s. 24.



Section 34:6A-25 - Short Title

34:6A-25. Short title
This act shall be known and may be cited as the "New Jersey Public Employees' Occupational Safety and Health Act." L.1983, c. 516, s. 1, eff. Jan. 17, 1984.



Section 34:6A-26 - Legislative Findings

34:6A-26. Legislative findings
The Legislature finds that the safety and health of public employees in the workplace is of primary public concern. Personal injuries and illnesses arising out of work situations result not only in wage loss and increased medical expenses for employees, but also in decreased productivity and increased workers' compensation expenses for employers. The Legislature therefore declares: a. that it is the policy of this State to ensure that all public employees be provided with safe and healthful work environments free from recognized hazards, b. that it is the responsibility of the State to promulgate standards for the protection of the health and safety of its public workforce, and c. that it is in the public interest for public employers and public employees to join in a cooperative effort to enforce these standards.

L.1983, c. 516, s. 2, eff. Jan. 17, 1984.



Section 34:6A-27 - Definition

34:6A-27. Definition
As used in this act:

a. "Advisory board" means the Public Employees' Occupational Safety and Health Advisory Board created by section 4 of this act;

b. "Commissioner" means the Commissioner of Labor or his designee;

c. "Employer" means public employer and shall include any person acting directly on behalf of, or with the knowledge and ratification of: (1) the State, or any department, division, bureau, board, council, agency or authority of the State, except any bi-state agency; or (2) any county, municipality, or any department, division, bureau, board, council, agency or authority of any county or municipality, or of any school district or special purpose district created pursuant to law;

d. "Employee" means any public employee, any person holding a position by appointment or employment in the service of an "employer" as that term is used in this act and shall include any individual whose work has ceased as a consequence of, or in connection with, any administrative or judicial action instituted under this act; provided, however, that elected officials, members of boards and commissions, and managerial executives as defined in the "New Jersey Employer-Employee Relations Act," P.L.1941, c. 100 (C. 34:13A-1 et seq.). shall be excluded from the coverage of this act;

e. "Employee representative" means a "representative" as that term is defined in the "New Jersey Employer-Employee Relations Act," P.L.1941, c. 100 (C. 34:13A-1 et seq.);

f. "Review commission" means the Occupational Safety and Health Review Commission created by section 18 of this act;

g. "Secretary" means the Secretary of the United States Department of Labor;

h. "Workplace" means a place where public employees are assigned to work.

L.1983, c. 516, s. 3, eff. Jan. 17, 1984.



Section 34:6A-28 - Advisory Board

34:6A-28. Advisory board
There is created a Public Employees' Occupational Safety and Health Advisory Board to assist the commissioner in establishing standards for the occupational safety and health of public employees. The board shall make itself available to receive information regarding matters of concern to public employees in the areas of occupational safety and health. The advisory board, under the chairmanship of the commissioner, shall consist of the Commissioner of Education, the Commissioner of Health, the Commissioner of Environmental Protection, the Commissioner of Community Affairs, the State Treasurer, or their designees, and 18 members to be appointed by the Governor, as follows: one member representing the fire service, one member representing municipalities, one member representing municipal employees, one member representing county government, one member representing employees of county government, one member representing State employees, one member representing public health care facilities, one member representing employees of public health care facilities, one member representing correctional institutions, one member representing employees of correctional institutions, one member representing law enforcement employees, one member representing local school boards, one member representing local school board employees, one member representing Rutgers, The State University, one member representing employees in institutions of higher education, and three members representing the public. The members selected by the Governor shall be selected on the basis of their experience and competence in the field of occupational safety and health. No more than nine members appointed by the Governor shall be from the same political party. Each member shall serve for a term of three years and until his successor is appointed and qualified. A vacancy shall be filled by appointment by the Governor to the unexpired term. The members of the advisory board shall serve without compensation but shall be entitled to reimbursement for their actual traveling expenses and other expenses incurred in the performance of their duties.

L.1983,c.516,s.4; amended 1990,c.129,s.1.



Section 34:6A-29 - Plan For Health And Safety Standards

34:6A-29. Plan for health and safety standards
5. The commissioner shall, in consultation with the Commissioner of Health, the Commissioner of Community Affairs and the advisory board, promulgate a plan for the development and enforcement of occupational safety and health standards with respect to public employers and public employees, in accordance with section 18(c) of the "Occupational Safety and Health Act of 1970," Pub.L.91-596 (29 U.S.C. s.651 et seq.). The Department of Labor shall be the sole agency responsible for administering and enforcing this plan throughout the State. The plan shall:

a. Provide for the development and enforcement of safety and health standards;

b. Provide for the right of entry and inspection in all workplaces by the commissioner;

c. Provide for the right of entry and inspection in all workplaces by the Commissioner of Health;

d. Prohibit advance notice of inspections;



e. Contain satisfactory assurances that the Department of Labor and the Department of Health have the legal authority and qualified personnel necessary to carry out their responsibilities under this act;

f. Give satisfactory assurances that the State will devote adequate funds to the administration and enforcement of the standards;

g. Contain satisfactory assurances that the State will, to the extent permitted by law, establish and maintain an effective and comprehensive occupational safety and health program applicable to all employees of public agencies of the State and its political subdivisions, which program is as effective as the corresponding provisions of the "Occupational Safety and Health Act of 1970," Pub.L.91-596 (29 U.S.C. s.651 et seq.);

h. Provide that the Department of Labor shall make such reports to the secretary in the form and containing the information that the secretary from time to time requires; and

i. Provide for such cooperation with the Department of Community Affairs in implementing the plan as is consistent with the provisions of P.L.1983, c.516 (C.34:6A-25 et seq.) and the "Occupational Safety and Health Act of 1970," Pub.L.91-596 (29 U.S.C. s.651 et seq.).

L.1983,c.516,s.5; amended 1995,c.186,s.1.



Section 34:6A-30 - Adoption Of Standards

34:6A-30. Adoption of standards
6. a. The commissioner shall provide for the adoption of all applicable occupational health and safety standards, amendments or changes adopted or recognized by the secretary under the authority of the "Occupational Safety and Health Act of 1970." Whenever the United States Secretary of Labor adopts a standard pursuant to the provisions of the "Occupational Safety and Health Act of 1970" (29 U.S.C. s.651 et seq.), the commissioner shall publish that federal standard in the New Jersey Register in accordance with the provisions of section 5 of P.L.1968, c.410 (C.52:14B-5) and, notwithstanding the provisions of section 4 of P.L.1968, c.410 (C.52:14B-4), that federal standard shall be deemed to be duly adopted as a State regulation upon its publication by the commissioner.

b. The commissioner shall not adopt any standard within the scope of the State uniform construction code adopted pursuant to P.L.1975, c.217 (C.52:27D-119 et seq.) or the uniform fire safety code adopted pursuant to P.L.1983, c.383 (C.52:27D-192 et al.), unless the standard is a standard adopted pursuant to subsection a. of this section. If the Commissioner of Community Affairs determines that a standard for building or structural safety adopted by the commissioner pursuant to subsection a. of this section is more stringent than the applicable standards adopted into code pursuant to the State uniform construction code or the uniform fire safety code, he shall adopt a rule incorporating the more stringent standard into the relevant code. If the Commissioner of Community Affairs determines that there is a difference between a provision of any new or existing standard adopted pursuant to subsection a. of this section and a provision of the uniform construction code or the uniform fire safety code, and he determines that the provision of the code is as effective as the provision of the standard, he shall prepare and submit to the commissioner an application for submission to the Secretary of Labor seeking (1) the approval of that provision of the uniform construction code or the uniform fire safety code as being as effective as the provision of the standard and (2) the approval of the incorporation of the code provision into the State plan.

c. Where no federal standards are applicable or where standards more stringent than the federal standards are deemed advisable, the commissioner shall, in consultation with the Commissioner of Health and the Commissioner of Community Affairs and, with the advice of the advisory board, provide for the development of State standards as may be necessary in special circumstances.

d. The commissioner and the Commissioner of Health, or their designees, shall meet with the advisory board at each scheduled meeting for these purposes. The advisory board shall meet not less than four times each year.

e. The Commissioner of Health shall not adopt standards or issue orders to comply in any area but shall be charged with inspection, investigation and related activities in the following areas:

(1) Occupational health and environmental control;



(2) Medical and first aid;



(3) Toxic and hazardous substances;



(4) Respiratory protective equipment; and



(5) Sanitation.



The Commissioner of Labor shall be charged with inspection, investigation and related activities for all other regulated areas and with adopting of standards and issuing orders to comply in all regulated areas.

L.1983,c.516,s.6; amended 1995,c.186,s.2.



Section 34:6A-31 - Promotion Of Goals Of The Act

34:6A-31. Promotion of goals of the act
7. The commissioner, in consultation with the Commissioner of Health and the Commissioner of Community Affairs and with the advice of the advisory board, shall:

a. Provide for a method of encouraging employers and employees in their efforts to reduce the number of safety and health hazards arising from undesirable, inappropriate, or unnecessarily hazardous or unhealthful working conditions at the workplace and of stimulating employers and employees to institute new, and to perfect existing, programs for providing safe and healthful working conditions;

b. Provide for the publication and dissemination to employers, employees, and labor organizations, and the posting, where appropriate, by employers of informational, educational and training materials calculated to aid and assist in achieving the objectives of this act;

c. Provide for the establishment of new, and for the perfection and expansion of existing, programs for occupational safety and health education for employers and employees and institute methods and procedures for the establishment of a program for voluntary compliance by employers and employees with the standards established pursuant to this act.

L.1983,c.516,s.7; amended 1995,c.186,s.3.



Section 34:6A-32 - Promulgation Of Regulations.

34:6A-32 Promulgation of regulations.

8.The commissioner shall, in consultation with the Commissioner of Health and the Commissioner of Community Affairs and with the advice of the advisory board, promulgate all regulations which the commissioner deems necessary for the proper administration and enforcement of this act. A variance may be granted if the commissioner determines that the applicant is in compliance with the requirements for a permanent variance as set forth in subsection c. of section 15 of this act. The variance shall not be deemed to be a variation approved pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) or the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et al.) or any other building or fire safety standard or code.

Space leased by a public employer shall be subject to current health or safety rules and regulations. Any deficiency, including a deficiency resulting either from occupant use or deferred maintenance by the lessor, shall be subject to correction in accordance with the governing rules and regulations at the time that the deficiency is cited by the commissioner or the Commissioner of Health. However, a lease of any duration may not be entered into unless the leased property is in conformance with such rules and regulations as are in effect at the time the lease is executed.

No fire company, first aid, or rescue squad, whether paid, part-paid, or volunteer, shall be required to pay to the Department of Labor and Workforce Development or the Department of Health any registration or inspection fee imposed by rule or regulation with regard to the filling of air cylinders for respiratory equipment used by the fire company, first aid, or rescue squad.

L.1983, c.516, s.8; amended 1995, c.186, s.4; 2000, c.126, s.6; 2012, c.17, s.406.



Section 34:6A-33 - Responsibilities Of Employers

34:6A-33. Responsibilities of employers
9. Every employer shall:



a. Provide each of his employees with employment and a place of employment which are free from recognized hazards which may cause serious injury, physical harm or death to his employees; and

b. Comply with occupational safety and health standards promulgated under this act.

L.1983,c.516,s.9; amended 1995,c.186,s.5.



Section 34:6A-34 - Duty Of Compliance By Public Employees

34:6A-34. Duty of compliance by public employees
Every public employee shall comply with occupational safety and health standards and all regulations promulgated under this act which are applicable to his own actions and conduct.

L.1983, c. 516, s. 10, eff. Jan. 17, 1984.



Section 34:6A-35 - Inspections; Compliance

34:6A-35. Inspections; compliance
11. a. The commissioner and the Commissioner of Health shall be charged with making inspections in their jurisdictional areas as specified in section 6 of P.L.1983, c.516 (C.34:6A-30). The commissioner may call on the professional staff of other departments whenever he deems their assistance necessary.

b. Each commissioner shall have the right of immediate entry at reasonable hours and without advance notice into any workplace to conduct such investigations as he may deem necessary. Each commissioner shall maintain records of the results of any investigation under his jurisdiction, which, after a final agency or judicial action is taken regarding any order to comply which results from the inspection, shall be made available to the public upon request, except that any information which identifies an individual employee shall be confidential. The authority of each commissioner to inspect any premises for purposes of investigating an alleged violation under his jurisdiction shall not be limited to the alleged violation but shall extend to any other area of the premises in which he has reason to believe that a violation of any provision of this act under his jurisdiction exists. The Commissioner of Health shall make his inspection records available to the commissioner for purposes of enforcement.

c. If either commissioner concludes that conditions or practices in violation of any provision of this act under his jurisdiction exist in any workplace, he shall inform the affected employees and employers of the danger.

d. Each order to comply issued under this section, or a copy or copies thereof, shall be prominently posted at or near each place where a violation referred to in the order to comply occurred and the commissioner shall make the order available to employee representatives, affected employees and, upon request, to the public.

e. Any employee who accompanies either commissioner on an inspection shall receive payment of normal wages for the time spent during the inspection.

f. Where there is no authorized employee representative, each commissioner or his authorized representative shall consult with a reasonable number of employees concerning matters of health and safety in the workplace.

g. Any person who gives advance notice of any inspection to be conducted under this act, without authority from the commissioner, the Commissioner of Health or their designees, shall, upon conviction, be punished by a fine of not more than $1,000 or by imprisonment for not more than six months, or by both.

L.1983,c.516,s.11; amended 1995,c.186,s.6.



Section 34:6A-36 - Notice Of Safety Violation

34:6A-36. Notice of safety violation
12. a. Any employee, group of employees or employee representative who believes that a violation of a safety standard exists, or that an imminent danger exists, may request an inspection by giving notice to the commissioner of the violation or danger. The notice and request shall be in writing, shall set forth the grounds for the notice and shall be signed by the employee, a group of employees or an employee representative. Upon the request of the person giving the notice, his name or the name of any employee representative giving the notice shall be withheld. The commissioner shall conduct an appropriate inspection at the earliest time possible.

The commissioner shall so interpret and administer this section so as to encourage any employee, group of employees or employee representative who believes that a violation of a safety standard exists, or that an imminent danger exists, to report that violation or danger in the first instance to the employer's safety officer.

b. A representative of the employer, the employee or employees giving the notice and an employee representative shall be given the opportunity to accompany the commissioner during an inspection for the purpose of aiding in such inspection. Where there is no authorized employee representative, the commissioner shall consult with a reasonable number of employees concerning matters of safety in the workplace.

c. Any employee who accompanies the commissioner on an inspection shall receive payment of normal wages for the time spent during the inspection.

d. The information obtained by the commissioner under this section shall be obtained with a minimum burden upon the employer.

L.1983,c.516,s.12; amended 1995,c.186,s.7.



Section 34:6A-38 - Notice Of Health Standard Violation

34:6A-38. Notice of health standard violation
14. a. Any employee, group of employees or employee representative who believes that a violation of a health standard exists, or that an imminent danger exists, may request an inspection by giving notice to the Commissioner of Health of the violation or danger. The notice and request shall be in writing, shall set forth the grounds for the notice and shall be signed by the employee, a group of employees or employee representative. Upon the request of the person giving the notice, his name or the name of any employee representative giving the notice shall be withheld. The Commissioner of Health shall conduct an appropriate inspection at the earliest time possible. In any case of a possible imminent hazard, the commissioner may request the assistance of other State agencies having appropriate expertise.

The Commissioner of Health shall so interpret and administer this section so as to encourage any employee, group of employees or employee representative who believes that a violation of a health standard exists, or that an imminent danger exists, to report that violation or danger in the first instance to the employer's safety officer.

b. A representative of the employer, an employee giving the notice and an employee representative shall be given the opportunity to accompany the Commissioner of Health during an inspection for the purpose of aiding in such inspection. Where there is no authorized employee representative, the Commissioner of Health shall consult with a reasonable number of employees concerning matters of health in the workplace.

c. Any employee who accompanies the Commissioner of Health or the Commissioner of Community Affairs on an inspection shall receive payment of normal wages for the time spent during the inspection.

d. The information obtained by the Commissioner of Health under this section shall be obtained with a minimum burden upon the employer.

L.1983,c.516,s.14; amended 1995,c.186,s.8.



Section 34:6A-39 - Variances

34:6A-39. Variances
15. a. Any employer may apply to the commissioner for a temporary order granting a variance from a standard or any provision thereof promulgated under this act. A temporary order shall be granted only if the employer files an application with the commissioner which meets the requirements of this section and establishes in a hearing conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and P.L.1978, c.67 (C.52:14F-1 et seq.) that:

(1) he is unable to comply with the standard by its effective date because of the unavailability of professional or technical personnel or of materials and equipment needed to comply with the standard or because necessary construction or alteration of facilities cannot be completed by the effective date;

(2) he is taking all available steps to safeguard employees against the hazards covered by the standard; and

(3) he has an effective program for complying with the standard as quickly as practicable.

Any temporary order issued under this section shall prescribe the practices, means, methods, operations and processes which the employer shall adopt and use while the order is in effect and the order shall state in detail what the employer's program shall be for complying with the standard.

A temporary order may be granted only if notice to the employees is given; provided, however, that the commissioner may issue one interim order to be effective until a decision is made on the basis of the hearing. An employee representative or, where one does not exist, the affected employees, may appear at the hearing, with or without counsel, and submit testimony concerning the employer's application for the variance. No temporary order may be in effect for longer than the period needed by the employer to achieve compliance with the standard or one year, whichever is shorter, except that such an order may be renewed no more than twice so long as the requirements of this section are met and if an application for renewal is filed at least 90 days prior to the expiration date of the order. No interim renewal of an order may remain in effect longer than 180 days.

b. An application for temporary variance shall contain:



(1) a specification of the standard or portion thereof from which the employer seeks a variance;

(2) a representation by the employer, supported by representations from qualified persons who have firsthand knowledge of the facts represented, that he is unable to comply with the standard or portion thereof and a detailed statement of the reasons therefor;

(3) a statement of the steps he has taken and will take, with specific dates, to protect employees against the hazard covered by the standard;

(4) a statement of when he expects to be able to comply with the standard and what steps he has taken and what steps he will take, with dates specified, to comply with the standard;

(5) a certification that he has informed his employees of the application by giving a copy thereof to their employee representative where one exists, and posting a statement at the place where notices to employees are normally posted, giving a summary of the application and specifying where a copy may be examined. A description of the notification procedure used by the employer shall be contained in the certification. The information to the employees shall also inform them of their right to appear and be heard, as set forth in subsection a. of this section, at the hearing on the variance application; and

(6) a statement, if appropriate, that such a variance is necessary to permit an employer to participate in an experiment approved by him designed to demonstrate or validate new and improved techniques to safeguard the health or safety of workers.

c. Any affected employer may apply to the commissioner for a rule or order for a permanent variance from a standard promulgated under this act. An employee representative or, where one does not exist, the affected employees, shall be given notice of each such application and shall be afforded an opportunity to participate in a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C. 52:14B-1 et seq.) and P.L.1978, c.67 (C.52:14F-1 et seq.) on the merits of the application, with or without counsel, and to submit testimony. The commissioner shall issue such rule or order if he determines on the record, after an opportunity for an inspection, where appropriate, that the proponent of the variance has demonstrated, by a preponderance of the evidence, that the conditions, practices, means, methods, operations or processes used or proposed to be used by an employer will provide workplaces which are as safe and healthful as those which would prevail if he complied with the standard. The rule or order so issued shall prescribe the conditions the employer shall maintain and the practices, means, methods, operations and processes which he shall adopt and utilize to the extent they differ from any standard adopted pursuant to this act. Such a rule or order may be modified or revoked upon application by an employer, any employee, group of employees or employee representative, or by the commissioner on his own motion, in the manner prescribed for its issuance under this section at any time after six months from its issuance.

d. In determining whether to grant a variance from a health standard, the commissioner shall consult with the Commissioner of Health.

L.1983,c.516,s.15; amended 1995,c.186,s.9.



Section 34:6A-40 - Employer Records; Reports

34:6A-40. Employer records; reports
16. In accordance with the regulations which shall be adopted by the commissioner, each employer shall make, keep, preserve and make available the following records to the commissioner and the Commissioner of Health:

a. Records regarding the employer's activities relating to this act as the commissioner deems necessary or appropriate for the enforcement of this act or for developing information regarding the causes and prevention of occupational accidents and illness.

b. Records regarding work-related deaths, injuries and illnesses other than minor injuries which require only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or of motion, or transfer to another job.

c. Records regarding employee exposure to potentially toxic materials or other harmful physical agents which the regulations require to be monitored or measured. The regulations shall provide employees or their representatives with an opportunity to observe the monitoring or measurement and access to the records of the monitoring or measurement. Each employee or former employee shall be informed of and have access to all records which will indicate his own exposure to toxic materials or harmful physical agents and the properties, characteristics and effects thereof. Each employer shall promptly notify any employee who has been or is being exposed to toxic materials of harmful physical agents in concentrations or at levels which exceed those prescribed by any safety and health standard promulgated under this act, and shall inform any employee who is being exposed of the corrective action being taken and the time limit for compliance pursuant to subsection a. of section 17 of this act.

Each employer shall, in accordance with regulations which shall be adopted by the commissioner, file with the commissioner periodic reports based on the records kept pursuant to this section. The commissioner shall develop and maintain an effective program of collection, compilation, analysis and reporting to the public of statistics on work-related deaths, injuries and illnesses other than minor injuries which require only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or of motion, or transfer to another job, except that any information which identifies an individual employee shall be confidential. The commissioner shall promote, encourage or directly engage in programs of studies, information and communication concerning occupational safety and health statistics.

L.1983,c.516,s.16; amended 1995,c.186,s.10.



Section 34:6A-41 - Compliance Orders; Violations; Penalties

34:6A-41. Compliance orders; violations; penalties
17. a. If the commissioner determines that an employer has violated a provision of this act, or a safety standard or regulation promulgated under this act, if the commissioner receives a certification from the Commissioner of Health that an employer violation has been determined to exist within the Commissioner of Health's jurisdiction, or if the commissioner receives a report from the Department of Labor or the Department of Health, prepared as a result of the investigation of the death or serious injury of one or more firefighters, which indicates the existence of a violation of this act or of a safety standard promulgated under this act, he shall with reasonable promptness, and in no case more than six months after his determination or the receipt of the certificate or report, issue to the employer a written order to comply which shall describe the nature of the violation, including a reference to the provision of the section, standard, regulation or order alleged to have been violated, the sanction therefor, where appropriate, and shall fix a reasonable time for compliance.

b. If the commissioner issues to an employer an order to comply, the employer shall post such order or a copy thereof at or near each location of the violation cited in the order so that it is clearly visible to affected employees. The commissioner shall make such order available to employee representatives and affected employees, and shall make the order available to the public upon request.

c. If no notice of intent to contest any provision of the order is filed with the commissioner by an employer, employee or employee representative within fifteen working days of the issuance of an order to comply, the order shall be deemed final and not subject to review by any court or agency. If, within fifteen working days of the issuance of an order to comply, any employer, employee or employee representative files a notice with the commissioner of intent to contest any provision of the order, the commissioner shall immediately advise the Occupational Safety and Health Review Commission of the notification, and the commission shall afford an opportunity for a hearing. The review commission shall thereafter issue an order, based on a finding of fact, affirming, modifying, or vacating the commissioner's order to comply or the proposed penalty, or directing other appropriate relief, and the order shall become final 45 days after its issuance. The rules of procedure prescribed by the review commission shall provide affected employers, employees, or representatives of affected employees an opportunity to participate as parties to hearings under this subsection.

d. If the time for compliance with an order of the commissioner issued pursuant to this section elapses, and the employer has not made a good faith effort to comply, the commissioner shall impose a civil administrative penalty of up to $7,000 per day for each violation of a provision of P.L.1983, c.516 (C.34:6A-25 et seq.), or of a standard or regulation promulgated under that act, or of an order to comply. Any employer who willfully or repeatedly violates the requirements of this section or any standard, rule, order or regulation promulgated under that act shall be assessed a civil administrative penalty of up to $70,000 for each violation. Penalties imposed under this section may be recovered with costs in a civil action commenced by the commissioner by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the Superior Court or a municipal court, either of which shall have jurisdiction to enforce "the penalty enforcement law" in connection with this act. If the violation is of a continuing nature, each day during which it continues after the date given for compliance in accordance with the order of the commissioner shall constitute an additional separate and distinct offense.

e. The commissioner is authorized to compromise and settle any claim for a penalty under this section in such amount as, in the discretion of the commissioner, may appear appropriate and equitable under all of the circumstances. In any claim involving investigations conducted by the Department of Health, the commissioner shall make the determination as to the compromise or settlement of the claim in consultation with the Commissioner of Health.

L.1983,c.516,s.17; amended 1991,c.91,s.349; 1991,c.186,s.2; 1995,c.186,s.11.



Section 34:6A-42 - Occupational Safety And Health Review Commission

34:6A-42. Occupational Safety and Health Review Commission
18. a. There is established an Occupational Safety and Health Review Commission within the Department of Labor to hear appeals regarding orders to comply and penalties issued under this act. The commission shall consist of three members appointed by the Governor from among persons who by reason of training, education or experience are qualified to carry out the functions of the commission. The Governor shall designate one of the members of the commission to serve as chairman.

b. Members of the review commission shall serve terms of four years and until their successors are appointed. The salaries, compensation and wages of the members of the commission shall be established by the commissioner. The Department of Labor shall provide the review commission with the support staff necessary for the review commission to perform its duties. The members and the support staff shall be reimbursed for necessary expenses incurred in the performance of their duties.

c. The review commission shall meet as often as is necessary to hear and rule on appeals regarding orders to comply and penalties issued under this act. The review commission shall adopt rules with respect to the procedural aspects of its hearings.

d. An employee or employee representative may participate as a party to any proceeding regarding the employees' employer before the review commission.

e. The review commission shall hear and make a determination upon any proceeding instituted before it, and shall make a report of the determination which shall constitute its final disposition of the proceedings. The report shall become the final order of the commission 45 days after the issuance of the report.

f. In the conduct of hearings the review commission may subpena and examine witnesses, require the production of evidence, administer oaths and take testimony and depositions.

g. After hearing an appeal the review commission may sustain, modify or dismiss a citation or penalty.

L.1983,c.516,s.18; amended 1995,c.186,s.12.



Section 34:6A-43 - Appeals From Decision Of Review Commission

34:6A-43. Appeals from decision of review commission
Any appeal from a decision of the review commission shall be to the Appellate Division of the Superior Court.

L.1983, c. 516, s. 19, eff. Jan. 17, 1984.



Section 34:6A-44 - Restraining Orders

34:6A-44. Restraining orders
The Attorney General, at the request of and on behalf of the commissioner, may bring an action in the Superior Court to restrain any conditions or practices in any workplace which the commissioner determines, in accordance with section 17 of this act, are such that a danger exists which could reasonably be expected to cause death or serious physical harm. Any order issued under this act may require such steps to be taken as may be necessary to avoid, correct or remove such imminent danger and prohibit the employment or presence of any individual in locations or under conditions where such imminent danger exists.

L.1983, c. 516, s. 20, eff. Jan. 17, 1984.



Section 34:6A-45 - Retaliatory Discrimination Prohibited

34:6A-45. Retaliatory discrimination prohibited
21. a. No person shall discharge, or otherwise discipline, or in any manner discriminate against any employee because such employee has filed any complaint or instituted or caused to be instituted any proceeding under or related to this section or has testified or is about to testify in any such proceeding, or because of the exercise by such employee on behalf of himself or others of any right afforded by this section.

b. Any employee who believes that he has been discharged, disciplined or otherwise discriminated against by any person in violation of this section may, within 180 days after the employee first has knowledge such violation did occur, file a complaint with the commissioner alleging that discrimination. Upon receipt of the complaint, the commissioner shall cause an investigation to be made as he deems appropriate. If, upon that investigation, the commissioner or his designee determines that the provisions of this section have been violated, he shall, not more than 90 days after the receipt of the complaint, notify the employer and the employee of his determination, which shall include an order for all appropriate relief, including rehiring or reinstatement of the employee to his former position with back pay and reasonable legal costs. The notice shall become the commissioner's final determination, unless, within 15 days of receipt of the notice, the employer or employee requests a hearing before the commissioner or his designee, in which case the commissioner shall issue his final determination not more than 45 days after the hearing report is issued.

c. Nothing in this section shall be deemed to diminish the rights of any employee under any law, rule or regulation or under any collective negotiation agreement.

d. Any waiver by an employee or applicant for employment of the benefits or requirements of this act shall be against public policy and be void and any employer's request or requirement that an employee waive any rights under this act as a condition of employment or continued employment shall constitute an act of discrimination.

L.1983,c.516,s.21; amended 1995,c.186,s.13.



Section 34:6A-47 - Advisors To Commission Of Capital Budgeting And Planning On Workplace Safety And Health

34:6A-47. Advisors to commission of capital budgeting and planning on workplace safety and health
The Commissioner of Labor, the Commissioner of Community Affairs and the Commissioner of Health shall serve in an advisory capacity to the New Jersey Commission on Capital Budgeting and Planning on matters of workplace safety and health, to ensure that new construction meets the standards established by this act.

L.1983, c. 516, s. 23, eff. Jan. 17, 1984.



Section 34:6A-48 - Act Inapplicable To Right To Strike

34:6A-48. Act inapplicable to right to strike
Nothing in this act shall be deemed to give public employees the right to strike over occupational safety and health issues.

L.1983, c. 516, s. 24, eff. Jan. 17, 1984.



Section 34:6A-49 - Uniform Codes Not Superseded, Permits Required

34:6A-49. Uniform codes not superseded, permits required
25. Except as provided in section 6 of P.L.1983, c.516 (C.34:6A-30), nothing in this act shall be deemed to conflict with or supersede any provision of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) or the code promulgated thereunder or to affect or limit the powers, duties, authorities and responsibilities of the Commissioner of Community Affairs or any enforcing agency thereunder. Except as provided in section 6 of P.L.1983, c.516 (C.34:6A-30), nothing in this act shall be deemed to conflict with or supersede any provision of the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et al.), or the code promulgated thereunder, nor affect or limit the powers, duties, authorities and responsibilities of the Commissioner of Community Affairs or any enforcing agency thereunder.

Whenever an action taken to comply with the provisions of this act makes it necessary for a property owner or employer to obtain a permit pursuant to the State uniform construction code, the owner or employer shall obtain the permit from the enforcing agency having jurisdiction. The commissioner shall inform any owner or employer who is required to take an action to be in compliance that it is the responsibility of the owner or employer to contact the agency having jurisdiction to determine whether a permit is required and to obtain any required permit.

L.1983,c.516,s.25; amended 1995,c.186,s.14.



Section 34:6A-50 - Annual Report

34:6A-50. Annual report
16. a. Not later than December 31 of the first full calendar year following the effective date of this 1995 amendatory and supplementary act and not later than December 31 of each subsequent year, the commissioner shall, in consultation with the Commissioners of Health and Community Affairs, issue to the Governor and the Legislature an annual report on the effects of this 1995 amendatory and supplementary act on the protections provided, State plan approval, and costs and benefits to public employees and employers.

b. The report issued pursuant to subsection a. of this section on the fifth full calendar year following the effective date of this 1995 amendatory and supplementary act shall include any recommendations the commissioner deems appropriate for amendments to, or the repeal of, this 1995 amendatory and supplementary act, provided that the recommendations shall include an implementation plan which includes measures to offset any loss of federal funding caused by any recommended amendments or repeal.

L.1995,c.186,s.16.



Section 34:6B-1 - Smoking, Use Of Tobacco Products Shall Not Affect Employment

34:6B-1. Smoking, use of tobacco products shall not affect employment
1. No employer shall refuse to hire or employ any person or shall discharge from employment or take any adverse action against any employee with respect to compensation, terms, conditions or other privileges of employment because that person does or does not smoke or use other tobacco products, unless the employer has a rational basis for doing so which is reasonably related to the employment, including the responsibilities of the employee or prospective employee.

L.1991,c.207,s.1.



Section 34:6B-2 - Law, Workplace Policies Not Affected

34:6B-2. Law, workplace policies not affected
2. Nothing contained in this act shall be construed to affect any applicable laws, rules or workplace policies concerning smoking or the use of other tobacco products during the course of employment.

L.1991,c.207,s.2.



Section 34:6B-3 - Aggrieved Person May Institute Civil Action

34:6B-3. Aggrieved person may institute civil action
3. Upon a violation of any provision of this act, an aggrieved person may, in addition to any other available remedy, institute civil action in a court of competent jurisdiction, within one year from the date of the alleged violation, for relief as follows:

a. With respect to a prospective employee, the court may:



(1) order injunctive relief as it deems appropriate;



(2) award compensatory and consequential damages incurred by the prospective employee as a result of the violation; or

(3) award reasonable attorneys' fees and court costs.



b. With respect to an employee or former employee, the court may:



(1) order injunctive relief as it deems appropriate, including reinstatement of the employee to the same position held before the violation or the position the employee would have held but for the violation, as well as the reinstatement of full fringe benefits and seniority rights;

(2) award compensatory and consequential damages incurred by the employee or former employee as a result of the violation, including compensation for lost wages, benefits and other remuneration; or

(3) award reasonable attorneys' fees and court costs.



L.1991,c.207,s.3.



Section 34:6B-4 - Penalties

34:6B-4. Penalties
4. Any employer who violates any provision of this act shall be subject to a civil penalty in an amount not to exceed $2,000 for the first violation and $5,000 for each subsequent violation, collectible by the Commissioner of Labor in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1991,c.207,s.4.



Section 34:6B-5 - Definitions Relative To Disclosure Of Personal Information For Certain Electronic Communications Devices.

34:6B-5 Definitions relative to disclosure of personal information for certain electronic communications devices.

1.For purposes of this act:

"Electronic communications device" means any device that uses electronic signals to create, transmit, and receive information, including a computer, telephone, personal digital assistant, or other similar device.

"Employer" means an employer or employer's agent, representative, or designee. The term "employer" does not include the Department of Corrections, State Parole Board, county corrections departments, or any State or local law enforcement agency.

"Personal account" means an account, service or profile on a social networking website that is used by a current or prospective employee exclusively for personal communications unrelated to any business purposes of the employer. This definition shall not apply to any account, service or profile created, maintained, used or accessed by a current or prospective employee for business purposes of the employer or to engage in business related communications.

"Social networking website" means an Internet-based service that allows individuals to construct a public or semi-public profile within a bounded system created by the service, create a list of other users with whom they share a connection within the system, and view and navigate their list of connections and those made by others within the system.

L.2013, c.155, s.1.



Section 34:6B-6 - Prohibited Actions By Employers.

34:6B-6 Prohibited actions by employers.

2.No employer shall require or request a current or prospective employee to provide or disclose any user name or password, or in any way provide the employer access to, a personal account through an electronic communications device.

L.2013, c.155, s.2.



Section 34:6B-7 - Waiver, Limitation Of Protection Prohibited.

34:6B-7 Waiver, limitation of protection prohibited.

3.No employer shall require an individual to waive or limit any protection granted under this act as a condition of applying for or receiving an offer of employment. An agreement to waive any right or protection under this act is against the public policy of this State and is void and unenforceable.

L.2013, c.155, s.3.



Section 34:6B-8 - Retaliation, Discrimination Prohibited.

34:6B-8 Retaliation, discrimination prohibited.

4.No employer shall retaliate or discriminate against an individual because the individual has done or was about to do any of the following:

a.Refuse to provide or disclose any user name or password, or in any way provide access to, a personal account through an electronic communications device;

b.Report an alleged violation of this act to the Commissioner of Labor and Workforce Development;

c.Testify, assist, or participate in any investigation, proceeding, or action concerning a violation of this act; or

d.Otherwise oppose a violation of this act.

L.2013, c.155, s.4.



Section 34:6B-9 - Violations, Penalties.

34:6B-9 Violations, penalties.

5.An employer who violates any provision of this act shall be subject to a civil penalty in an amount not to exceed $1,000 for the first violation and $2,500 for each subsequent violation, collectible by the Commissioner of Labor and Workforce Development in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2013, c.155, s.5.



Section 34:6B-10 - Construction Of Act.

34:6B-10 Construction of act.

6. a. Nothing in this act shall be construed to prevent an employer from complying with the requirements of State or federal statutes, rules or regulations, case law or rules of self-regulatory organizations.

b.Nothing in this act shall prevent an employer from implementing and enforcing a policy pertaining to the use of an employer issued electronic communications device or any accounts or services provided by the employer or that the employee uses for business purposes.

c.Nothing in this act shall prevent an employer from conducting an investigation:

(1)for the purpose of ensuring compliance with applicable laws, regulatory requirements or prohibitions against work-related employee misconduct based on the receipt of specific information about activity on a personal account by an employee; or

(2)of an employee's actions based on the receipt of specific information about the unauthorized transfer of an employer's proprietary information, confidential information or financial data to a personal account by an employee.

d.Nothing in this act shall prevent an employer from viewing, accessing, or utilizing information about a current or prospective employee that can be obtained in the public domain.

L.2013, c.155, s.6.



Section 34:6B-11 - Short Title.

34:6B-11 Short title.

1.This act shall be known and may be cited as "The Opportunity to Compete Act."

L.2014, c.32, s.1.



Section 34:6B-12 - Findings, Declarations Relative To Certain Employment Rights Of Persons With Criminal Records.

34:6B-12 Findings, declarations relative to certain employment rights of persons with criminal records.

2.The Legislature finds and declares that:

a.Removing obstacles to employment for people with criminal records provides economic and social opportunities to a large group of people living in New Jersey, increasing the productivity, health, and safety of New Jersey communities.

b.Criminal background checks by employers have increased dramatically in recent years, with estimates of 90 percent of large employers in the United States now conducting background checks as part of the hiring process.

c.Barriers to employment based on criminal records stand to affect an estimated 65 million adults in the United States with criminal records.

d.Employment advertisements in New Jersey frequently include language regarding criminal records that either explicitly precludes or strongly dissuades people from applying.

e.Individuals with criminal records represent a group of job seekers ready and able to contribute and add to the workforce.

f.Securing employment significantly reduces the risk of recidivism for persons with criminal records.

g.Currently, at least 64 states, counties, and cities have enacted or passed statutes, ordinances, or policies to remove barriers to the employment of persons with criminal histories by public and private employers.

h.The nation's largest public employer, the United States government, and the nation's largest private employer have each implemented their own policies removing barriers to the employment of persons with criminal histories.

i.Numerous other major businesses and organizations have voluntarily implemented their own policies removing barriers to the employment of those with criminal histories.

j.It is the intent and purpose of "The Opportunity to Compete Act" to improve the economic viability, health, and security of New Jersey communities and to assist people with criminal records to reintegrate into the community, become productive members of the workforce, and to provide for their families and themselves.

L.2014, c.32, s.2.



Section 34:6B-13 - Definitions Relative To Certain Employment Rights Of Persons With Criminal Records.

34:6B-13 Definitions relative to certain employment rights of persons with criminal records.

3.As used in this act:

"Advertisement" means any circulation, mailing, posting, or any other form of publication, utilizing any media, promoting an employer or intending to alert its audience, regardless of size, to the availability of any position of employment.

"Applicant for employment" means any person whom an employer considers when identifying potential employees, through any means, including, but not limited to, recruitment, solicitation, or seeking personal information, or any person who requests to be considered for employment by an employer, or who requests information from an employer related to seeking employment, and shall include any person who currently is an employee of the employer.

"Criminal record" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, release or conviction, including, but not limited to, any sentence arising from a verdict or plea of guilty or nolo contendere, including a sentence of incarceration, a suspended sentence, a sentence of probation, or a sentence of conditional discharge.

"Employee" shall mean a person who is hired for a wage, salary, fee, or payment to perform work for an employer, but excludes any person employed in the domestic service of any family or person at the person's home, any independent contractors, or any directors or trustees. The term also shall include interns and apprentices.

"Employer" means any person, company, corporation, firm, labor organization, or association which has 15 or more employees over 20 calendar weeks and does business, employs persons, or takes applications for employment within this State, including the State, any county or municipality, or any instrumentality thereof. The term shall include job placement and referral agencies and other employment agencies, but excludes the United States or any of its departments, agencies, boards, or commissions, or any employee or agent thereof.

"Employment" means any occupation, vocation, job, or work with pay, including temporary or seasonal work, contingent work, and work through the services of a temporary or other employment agency; any form of vocational apprenticeship; or any internship. The physical location of the prospective employment shall be in whole, or substantial part, within this State.

"Employment application" means a form, questionnaire or similar document or collection of documents that an applicant for employment is required by an employer to complete.

"Initial employment application process" means the period beginning when an applicant for employment first makes an inquiry to an employer about a prospective employment position or job vacancy or when an employer first makes any inquiry to an applicant for employment about a prospective employment position or job vacancy, and ending when an employer has conducted a first interview, whether in person or by any other means of an applicant for employment.

L.2014, c.32, s.3.



Section 34:6B-14 - Prohibited Actions By Employer During Initial Employment Application Process.

34:6B-14 Prohibited actions by employer during initial employment application process.

4. a. Except as otherwise provided in section 6 of this act:

(1)An employer shall not require an applicant for employment to complete any employment application that makes any inquiries regarding an applicant's criminal record during the initial employment application process.

(2)An employer shall not make any oral or written inquiry regarding an applicant's criminal record during the initial employment application process.

b.Notwithstanding the provisions of subsection a. of this section, if an applicant discloses any information regarding the applicant's criminal record, by voluntary oral or written disclosure, during the initial employment application process, the employer may make inquiries regarding the applicant's criminal record during the initial employment application process.

c.Nothing set forth in this section shall be construed to prohibit an employer from requiring an applicant for employment to complete an employment application that makes any inquiries regarding an applicant's criminal record after the initial employment application process has concluded or from making any oral or written inquiries regarding an applicant's criminal record after the initial employment application process has concluded. The provisions of this section shall not preclude an employer from refusing to hire an applicant for employment based upon the applicant's criminal record, unless the criminal record or relevant portion thereof has been expunged or erased through executive pardon, provided that such refusal is consistent with other applicable laws, rules and regulations.

L.2014, c.32, s.4.



Section 34:6B-15 - Prohibitions Relative To Employer Advertisements.

34:6B-15 Prohibitions relative to employer advertisements.

5.Unless otherwise permitted or required by law, an employer shall not knowingly or purposefully publish, or cause to be published, any advertisement that solicits applicants for employment where that advertisement explicitly provides that the employer will not consider any applicant who has been arrested or convicted of one or more crimes or offenses. The provisions of this section shall not apply to any advertisement that solicits applicants for a position in law enforcement, corrections, the judiciary, homeland security, or emergency management, or any other employment position where a criminal history record background check is required by law, rule or regulation, or where an arrest or conviction by the person for one or more crimes or offenses would or may preclude the person from holding such employment as required by any law, rule or regulation, or where any law, rule, or regulation restricts an employer's ability to engage in specified business activities based on the criminal records of its employees. Nothing set forth in this section shall be construed as prohibiting an employer from publishing, or causing to be published, an advertisement that contains any provision setting forth any other qualifications for employment, as permitted by law, including, but not limited to, the holding of a current and valid professional or occupational license, certificate, registration, permit or other credential, or a minimum level of education, training or professional, occupational, or field experience.

L.2014, c.32, s.6.



Section 34:6B-16 - Exceptions To Prohibited Actions By Employers.

34:6B-16 Exceptions to prohibited actions by employers.

6.The provisions of subsection a. of section 4 of this act shall not prohibit an employer from requiring an applicant for employment to complete an employment application that makes any inquiries regarding an applicant's criminal record during the initial employment application process or from making any oral or written inquiries regarding an applicant's criminal record during the initial employment application process if:

a.The employment sought or being considered is for a position in law enforcement, corrections, the judiciary, homeland security or emergency management;

b.The employment sought or being considered is for a position where a criminal history record background check is required by law, rule or regulation, or where an arrest or conviction by the person for one or more crimes or offenses would or may preclude the person from holding such employment as required by any law, rule or regulation, or where any law, rule, or regulation restricts an employer's ability to engage in specified business activities based on the criminal records of its employees; or

c.The employment sought or being considered is for a position designated by the employer to be part of a program or systematic effort designed predominantly or exclusively to encourage the employment of persons who have been arrested or convicted of one or more crimes or offenses.

L.2014, c.32, s.6.



Section 34:6B-17 - Criminal Histories Relative To Employment With Local Government.

34:6B-17 Criminal histories relative to employment with local government.

7. a. The governing body of a county or municipality shall not adopt any ordinance, resolution, law, rule or regulation regarding criminal histories in the employment context, except for ordinances adopted to regulate municipal operations.

b.The provisions of this act shall preempt any ordinance, resolution, law, rule or regulation adopted by the governing body of a county or municipality prior to the effective date of this act regarding criminal histories in the employment context, except for ordinances adopted to regulate municipal operations.

L.2014, c.32, s.7.



Section 34:6B-18 - Penalties Sole Remedy; Construction Of Act.

34:6B-18 Penalties sole remedy; construction of act.

8.The penalties set forth in section 9 of this act shall be the sole remedy provided for violations of this act. Nothing set forth in this act shall be construed as creating or establishing a standard of care or duty for employers with respect to any law other than this act. Evidence that an employer has violated, or is alleged to have violated, the provisions of this act, shall not be admissible in any legal proceeding with respect to any law or claim other than a proceeding to enforce the provisions of this act. Nothing set forth in this act shall be construed as creating, establishing or authorizing a private cause of action by an aggrieved person against an employer who has violated, or is alleged to have violated, the provisions of this act.

L.2014, c.32, s.8.



Section 34:6B-19 - Violations, Penalties.

34:6B-19 Violations, penalties.

9.Any employer who violates this act shall be liable for a civil penalty in an amount not to exceed $1,000 for the first violation, $5,000 for the second violation, and $10,000 for each subsequent violation collectible by the Commissioner of Labor and Workforce Development in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2014, c.32, s.9.



Section 34:7-1 - License Necessary; Emergencies; Exceptions; Administration; Examinations

34:7-1. License necessary; emergencies; exceptions; administration; examinations
No unlicensed person shall operate a steam generator, similar equipment potentially capable of generating steam having relief devices set over 15 psig. and rated at or developing over 6 boiler horsepower or a steam power generator, if over 6 horsepower; a hoisting machine regardless of motive power, whenever the boom length exceeds 99 feet; a refrigerating plant of over 24 tons of refrigerating capacity, utilizing refrigerants of a flammable or toxic nature; or a steam or hot water heating plant of which the indicated or rated capacity exceeds either 499 square feet of heating surface or 100 boiler horsepower or 1,000 kilowatts or 4,000,000 British thermal units input regardless of pressure or temperature conditions; and no owner, agent, superintendent, manager or other person having charge of any building or work in which such equipment is located, or used, shall use, or cause or allow to be used, any such equipment described in this section unless the same is in charge of a properly licensed person, except in emergency, and then for no longer than 15 days unless the commissioner in writing extends such time, of which emergency the owner of such equipment, or the agent, superintendent, manager or other person in charge thereof shall promptly notify the mechanical inspection bureau in writing, stating fully the circumstances.

The provisions of this chapter shall not require a license of any person in charge of or operating the following:

(1) any equipment installed for emergency purposes only, or

(2) any equipment under the jurisdiction and control of the United States Government, the operation of which is actively regulated by a Federal agency, or

(3) any railroad locomotive boiler or any type locomotive used in the service of a common carrier, or

(4) any refrigerating plant utilizing refrigerants classified as being in Group 1 in the Safety Code for Mechanical Refrigeration of the American Society of Refrigerating Engineers approved by the American Standards Association, Inc., or

(5) Any equipment having relief devices set at or under 15 pounds per square inch gage or reliably regulated to operate at a temperature not greater than 200`F when serving a heating plant in a building which is unoccupied. A building shall not be deemed to be "occupied" solely on the basis of attendance by custodial or security personnel, or

(6) any steam generating equipment having relief devices set at or under 15 pounds per square inch gage or hot water equipment reliably regulated to operate automatically at a temperature not greater than 250`F, and having relief devices set at or under 160 pounds per square inch gage when serving a heating plant other than in a building of public assembly providing (a) the equipment shall be protected by such type of automatic safety control system which is approved by the State mechanical inspection bureau for automatic operation; and (b) the boiler plant and its safety components are inspected operationally at reasonable intervals, when the building is occupied, by a person designated by the owner, agent, superintendent, or manager, which person's qualifications to operate such equipment have been certified by the State mechanical inspection bureau on the basis of 90 days' experience and reasonable examination by that bureau in respect of such equipment. The "operational inspection" referred to in this subparagraph shall mean visual inspection of all indicators, gages, thermometers, external connections and other items which may be viewed by an external inspection. A log book shall be maintained on the premises recording such inspections, which log book shall be open to inspection by any designated representative of the State mechanical inspection bureau.

The provisions of this article shall be administered by the commissioner through the mechanical inspection bureau. Examinations for license under this article shall be conducted by the examining board or by any member of said board.

Amended by L.1946, c. 249, p. 883, s. 3; L.1960, c. 132, p. 638, s. 1; L.1966, c. 182, s. 1, L.1967, c. 2, s. 1; L.1967, c. 214, s. 1, eff. Oct. 5, 1967.



Section 34:7-2 - Application

34:7-2. Application
Application for license shall be made on forms to be provided for that purpose by the mechanical inspection bureau and shall state clearly the name, residence, age and qualifying experience of the applicant. An applicant must be a citizen of the United States or have officially declared his intention of becoming a citizen.

Amended by L.1946, c. 249, p. 884, s. 4; L.1960, c. 132, p. 640, s. 2; L.1969, c. 81, s. 1, eff. June 11, 1969.



Section 34:7-2.1 - Declaration Of Becoming A Citizen

34:7-2.1. Declaration of becoming a citizen
Every applicant qualifying for a license who is not a citizen of the United States but who officially declared his intention of becoming a citizen shall be issued a license and shall be entitled to annual renewals thereof during the 5-year period immediately following his declaration of said intention and thereafter he shall be entitled to renewals only upon proof that he has become a citizen of the United States.

L.1969, c. 81, s. 2, eff. June 11, 1969.

34:7-3 Fees; revocation or suspension of license.

34:7-3. Each application for examination and for any license issued by the bureau shall be accompanied by fees as set forth in this section. The fees, established hereunder pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05. Thereafter, such fees may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation. Such fees shall be made payable to the Commissioner of Labor. There shall be no other charge for the initial examination or for one re-examination taken within six months of the original examination. Failure to appear for examination or to obtain a passing grade shall not entitle the applicant to a refund of any fee.



Original application$50

Raise of grade or additional

classification application$40

Additional examinations, in excess of

2, on any application$20

Annual license renewal if requested no

later than expiration date$20

License renewal for 3 years if requested

no later than expiration date$40

Application for renewal, if made not more

than 3 years after expiration and if all

penalties lawfully imposed upon the

applicant by the Mechanical Inspection

Bureau have been paid

1 year$30

3 years$60



Upon failure to so renew a license for a period of 3 years and 1 day after expiration date all records pertaining to such license may be destroyed pursuant to the "Destruction of Public Records Law (1953)," P.L.1953, c.410 (C.47:3-15 et seq.) and any application for renewal of the license will be treated as an original application for examination. All fees collected under this article shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

Any license may be revoked or suspended by the commissioner upon receiving evidence of incompetence, negligence, intoxication while on duty or other reason establishing that the licensee is unfit to hold a license, after notice is given to the licensee and a hearing afforded him before one or more members of the examining board. In case revocation or suspension is recommended by the member or members conducting the hearing, it shall not be acted upon by the commissioner until at least 15 days' notice of the recommendation shall be given to the licensee and an opportunity afforded him within that time period to ask for a rehearing before the commissioner. After rehearing, if requested, the commissioner may affirm, modify or dismiss such recommendation. Pending a hearing or rehearing as provided in this paragraph, the commissioner may authorize the suspension of a license in the interest of health and safety.

Amended 1946, c.249, s.5; 1960, c.132, s.3; 1966, c.193; 1982, c.54, s.1; 1991, c.205, s.7; 2003, c.117, s.1.



Section 34:7-3 - Fees; Revocation Or Suspension Of License.

34:7-3 Fees; revocation or suspension of license.

34:7-3. Each application for examination and for any license issued by the bureau shall be accompanied by fees as set forth in this section. The fees, established hereunder pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05. Thereafter, such fees may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation. Such fees shall be made payable to the Commissioner of Labor. There shall be no other charge for the initial examination or for one re-examination taken within six months of the original examination. Failure to appear for examination or to obtain a passing grade shall not entitle the applicant to a refund of any fee.



Original application$50

Raise of grade or additional

classification application$40

Additional examinations, in excess of

2, on any application$20

Annual license renewal if requested no

later than expiration date$20

License renewal for 3 years if requested

no later than expiration date$40

Application for renewal, if made not more

than 3 years after expiration and if all

penalties lawfully imposed upon the

applicant by the Mechanical Inspection

Bureau have been paid

1 year$30

3 years$60



Upon failure to so renew a license for a period of 3 years and 1 day after expiration date all records pertaining to such license may be destroyed pursuant to the "Destruction of Public Records Law (1953)," P.L.1953, c.410 (C.47:3-15 et seq.) and any application for renewal of the license will be treated as an original application for examination. All fees collected under this article shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

Any license may be revoked or suspended by the commissioner upon receiving evidence of incompetence, negligence, intoxication while on duty or other reason establishing that the licensee is unfit to hold a license, after notice is given to the licensee and a hearing afforded him before one or more members of the examining board. In case revocation or suspension is recommended by the member or members conducting the hearing, it shall not be acted upon by the commissioner until at least 15 days' notice of the recommendation shall be given to the licensee and an opportunity afforded him within that time period to ask for a rehearing before the commissioner. After rehearing, if requested, the commissioner may affirm, modify or dismiss such recommendation. Pending a hearing or rehearing as provided in this paragraph, the commissioner may authorize the suspension of a license in the interest of health and safety.

Amended 1946, c.249, s.5; 1960, c.132, s.3; 1966, c.193; 1982, c.54, s.1; 1991, c.205, s.7; 2003, c.117, s.1.



Section 34:7-4 - Form Of License

34:7-4. Form of license
The form of license shall be such as the commissioner shall approve.



Section 34:7-5 - Production Of License And Equipment Inspection Certificates On Demand

34:7-5. Production of license and equipment inspection certificates on demand
Every engineer and fireman licensed under this chapter shall, while in charge of or operating any equipment described in section 34:7-1, produce all licenses and equipment inspection certificates required under this chapter upon demand by the commissioner or any employee of the Department of Labor and Industry.

Amended by L.1946, c. 249, p. 885, s. 6; L.1960, c. 132, p. 641, s. 4.



Section 34:7-6 - Penalties.

34:7-6 Penalties.

34:7-6. Any person who shall violate any of the provisions of this article shall be liable to a penalty of not less than $500 nor more than $5,000 per day for each violation, to be collected by suit or compromise. An officer of a corporation violating any of the provisions of this article shall be personally liable, for the violation by such corporation. Any manager, superintendent or other person in charge of any building or other places in which this article is violated shall be liable for such violation. Any sum collected as a penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

Amended 1946, c.249, s.7; 1991, c.205, s.8; 2003, c.117, s.2.



Section 34:7-7 - Jurisdiction

34:7-7. Jurisdiction
34:7-7. The Superior Court and municipal court shall have jurisdiction of proceedings for the collection and enforcement of a penalty imposed because of the violation of any provision of this article. The proceedings shall be summary and in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) and may be brought in the municipality where the offense was committed, or where the offender may be summoned or arrested, or where he resides.

Amended 1953,c.33,s.18; 1991,c.91,s.350.



Section 34:7-8 - Complaint; Process

34:7-8. Complaint; process
All proceedings brought for a violation of this article shall be brought in the name of the commissioner as plaintiff. Process shall be either a summons or warrant and shall issue only at the instance of the commissioner, or a member of the bureau of engineers' and firemen's licenses or an employee of the department.

Amended by L.1953, c. 33, p. 586, s. 19.



Section 34:7-9 - Service Of Process

34:7-9. Service of process
34:7-9. Any process under the provisions of this article shall be served by the commissioner or a member of the engineers' and firemen's license bureau or by any officer authorized to serve process in the Superior Court, Law Division, Special Civil Part, or municipal courts.

Amended 1953,c.33,s.20; 1991,c.91,s.351.



Section 34:7-12 - Execution; Commitment

34:7-12. Execution; commitment
If after issuance of execution against any person convicted of violating this article, sufficient goods and chattels be not found to satisfy the execution, the court shall commit the defendant to the common jail of the county where the conviction is had for a period not exceeding thirty days.

Amended by L.1953, c. 33, p. 587, s. 23.



Section 34:7-14 - Inspection Of Boilers.

34:7-14 Inspection of boilers.

34:7-14. a. All steam or hot water boilers or similar equipment potentially capable of generating steam, except steam boilers having adequate relief devices set to discharge at a pressure not greater than 15 pounds per square inch, gage, or hot water boilers having adequate relief devices set to discharge at a pressure not greater than 160 pounds per square inch, gage, and which hot water boilers are reliably limited to temperatures not exceeding 250 degrees Fahrenheit, when such steam or hot water boilers serve dwellings of less than six-family units or other dwellings with accommodations for less than 25 persons, shall be inspected and be subject to a hydrostatic test, if necessary, at least once in each year, at 12-month intervals, by an inspector of the Division of Workplace Standards, excepting, however, such as may be insured after having been regularly inspected in accordance with the terms of this article by insurance companies, whose inspectors shall have satisfactorily passed an examination or received certificates of competency approved by the commissioner. Such inspection shall be as completely internal and external as construction permits, except that in the case of a steam or hot water boiler or similar equipment, the operation of which is an integral part of or necessary to a continuous processing operation, internal inspections may, at the discretion of the commissioner, be performed at intervals in excess of 12 months as permitted by the shutting down of the processing operation. The inspection of any equipment described in this chapter by a certified inspector of an insurance company shall be acceptable in lieu of State inspection. This article shall not apply to any boiler having less than 10 square feet of heating surface or a heat input of less than 10 kilowatts or 40,000 British Thermal Units per hour or to equipment under the jurisdiction and control of the United States Government, the inspection of which is actively regulated by a federal agency, or to equipment used solely for the propulsion of motor vehicles regulated by Title 39 of the Revised Statutes.

b.All other pressure vessels may be inspected and be subject to test after installation and periodically at such intervals as the commissioner may by rule establish. Inspection and test shall be performed by an inspector of the Division of Workplace Standards excepting, however, such as may be insured after having been regularly inspected in accordance with the terms of this article, by insurance companies, whose inspectors shall have satisfactorily passed an examination or received certificates of competency approved by the commissioner, or such as may be regularly inspected by a certified user-inspector of a registered inspection agency approved by the commissioner. Such user-inspection shall have passed an examination or received a certificate of competency from the commissioner, and the inspection shall be conducted in such manner as the commissioner may by rule provide. The inspection of any equipment described in this subsection by a certified inspector of an insurance company or a certified user-inspector of a registered inspection agency shall be acceptable in lieu of State inspection where such inspections are recorded with the Division of Workplace Standards accompanied by fees in accordance with the following schedule; the fees established hereunder pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05, after which such fees may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation: one to 25 vessels, $15.00 each; 26 to 100 vessels, $7.50 each; 101 to 500 vessels, $6.00 each; and over 500 vessels, $4.50 each. These fees are to be collected from the owner or user but payable by the inspection agency to the Department of Labor.

This subsection shall not apply to any pressure vessels:

(1)Subject to internal or external pressure not exceeding 15 psig; or

(2)Having inside diameter not exceeding 6 inches; or

(3)Used for water storage purposes serving dwellings of less than

six-family units or other dwellings with accommodations for less than 25 persons, when none of the following limitations is exceeded:

(a)200 degrees Fahrenheit

(b)120 gallons water containing capacity

(c)160 psig; or

(4)Under the jurisdiction and control of the United States Government, the inspection of which is actively regulated by a federal agency; or to equipment used solely for the propulsion of motor vehicles regulated by Title 39 of the Revised Statutes.

Amended 1946, c.92, s.1; 1960, c.133, s.1; 1967, c.211, s.1; 1971, c.154, s.9; 1971, c.348, s.1; 1982, c.54, s.2; 1985, c.109, s.1; 2003, c.117, s.3.



Section 34:7-15 - Fee For Inspecting And Testing; Inspection Of New Vessels Or Vessels Under Construction.

34:7-15 Fee for inspecting and testing; inspection of new vessels or vessels under construction.

34:7-15. a. For each internal and external inspection of vessels specified in subsection a. of R.S.34:7-14, which shall include hydrostatic test if found necessary, the owner, lessee or operator of the vessel shall pay to the Department of Labor a fee of $40 for vessels having 10 and not over 60 square feet of heating surface, $55 for vessels over 60 and not over 1,000 square feet of heating surface and $75 for vessels over 1,000 square feet of heating surface; plus the actual travel expenses of the inspector. The fees established under this subsection pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05, and thereafter may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation.

b.For each inspection of vessels specified in subsection b. of R.S.34:7-14, the owner, lessee or operator of the vessel shall pay to the Department of Labor a fee of $10.00 for vessels not over 30 square feet size, $20.00 for vessels over 30 but not over 60 square feet size, $30.00 for vessels over 60 but not over 100 square feet size, $40.00 for vessels over 100 square feet. In determining size rating, the extreme diameter multiplied by the vessel length, or equivalent dimensions, shall be used. The fees established under this subsection pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05, and thereafter may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation.

c.The Division of Workplace Standards shall maintain an inspection service for the purpose of providing shop inspection of those vessels regulated by Chapter 7 of Title 34 of the Revised Statutes, which are under construction or new, or which are to be used for a purpose other than that for which originally approved, or which have never been subject to a previous inspection in New Jersey. This service shall be provided for New Jersey builders, owners or users of such vessels upon their request only. The fees for this serviceshall be set by the commissioner and shall be: (1) not more than $50.00 for each vessel inspected, provided that he may establish a charge for each visit, for the purpose of inspection, of not less than $100.00 nor more than $300; (2) for construction review of vessel not designed in accordance with standards set by the Board of Boiler, Pressure Vessel and Refrigeration Rules, not less than $500 nor more than $1,500. The fees established under this subsection pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05 and thereafter may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation.

Amended 1946, c.92, s.2; 1960, c.133, s.2; 1967, c.211, s.2; 1971, c.154, s.10; 1982, c.54, s.3; 1985, c.109, s.2; 1991, c.205, s.9; 2003, c.117, s.4.



Section 34:7-16 - Additional External Inspection; Fee.

34:7-16 Additional external inspection; fee.

34:7-16. In addition to the annual internal and external inspection, there may be an external inspection if found necessary of each vessel specified in subsection a. of R.S.34:7-14, which shall be made as nearly as may be at the expiration of 6 months from each annual inspection and for which the owner, lessee or operator shall pay to the Department of Labor a fee of $50. The fees established hereunder pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05 and thereafter may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation. Each vessel insured by an insurance company may also be given an external inspection by a certified inspector.

Amended 1946, c.92, s.3; 1967, c.211, ss.3,10; 1971, c.154, s.11; 1982, c.54, s.4; 1991, c.205, s.10; 2003, c.117, s.5.



Section 34:7-17 - Commissioner May Order Additional Inspections

34:7-17. Commissioner may order additional inspections
Whenever it shall be deemed necessary by the commissioner, additional inspections may be made of vessels specified in section 34:7-14a. of this Title, which shall be paid for in accordance with section 34:7-16 of this Title.

Amended by L.1967, c. 211, s. 4; L.1971, c. 154, s. 12, eff. May 20, 1971.



Section 34:7-18 - Rules And Regulations

34:7-18. Rules and regulations
The commissioner may make such rules and regulations covering the manner of conducting inspections, the method of collecting fees, the settlement of accounts and payment of money on the part of certified inspectors by insurance companies or registered inspection agencies as he may deem necessary.

Amended by L.1971, c. 154, s. 13, eff. May 20, 1971.



Section 34:7-19 - Report By Insurance Company Making Inspection.

34:7-19 Report by insurance company making inspection.

34:7-19. An insurance company making an inspection of any vessel specified in R.S. 34:7-14 shall make a report of such inspection to the commissioner in such manner and at such intervals as he may by rules provide, and shall pay the commissioner a fee of $20. The fee established hereunder pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05, and thereafter may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation.

The fees shall be payable by and collected from the owner, lessee or operator by the insurer or inspector at the time of inspection for each boiler insured within the State. It is further provided that payment of these fees may be made by the insurer through other methods when required or allowed by the commissioner, as provided in R.S.34:7-18.

Amended 1946, c.92, s.4; 1967, c.211, s.5; 1991, c.205, s.11; 2003, c.117, s.6.



Section 34:7-20 - Report By Owner; Fees

34:7-20. Report by owner; fees
The owner of any vessel specified in section 34:7-14 of this Title shall within 30 days after service on him of written notice so to do, furnish to the commissioner a report of an inspection made in accordance with this article, in default of which the commissioner shall assign an inspector to make the inspection in accordance with the terms of such notice. The fees for any inspection made under this section shall be paid by the owner to the commissioner. On the owner's failure to pay such fee within 30 days after the inspection the commissioner is authorized to sue for its collection in any court of competent jurisdiction.

Amended by L.1967, c. 211, s. 6.



Section 34:7-21 - Unfit Vessel Not To Be Used

34:7-21. Unfit vessel not to be used
If after inspection it is found that any vessel specified in section 34:7-14 of this Title is unfit for use the inspector shall order its use to be discontinued until properly repaired or replaced. The owner before resuming its use shall cause proper repairs or replacements to be made and shall on the completion thereof notify the commissioner who shall cause a further inspection to be made. If the inspector finds such vessel fit for use he shall deliver to the owner evidence of approval for further use.

Amended by L.1967, c. 211, s. 7; L.1971, c. 154, s. 14, eff. May 20, 1971.



Section 34:7-22 - Reinspection

34:7-22. Reinspection
The owner or operator of any vessel specified in section 34:7-14 of this Title, dissatisfied with the result of any inspection may appeal to the commissioner by mail. Upon receipt of the appeal, the commissioner shall direct one of the members of the Mechanical Inspection Bureau to conduct an inspection of such vessel and make a report to him, and he shall thereupon render his decision, which shall be final.

Amended by L.1967, c. 211, s. 8.



Section 34:7-23 - Conformance To Standards

34:7-23. Conformance to standards
34:7-23. No steam boiler, pressure vessel or refrigeration system shall be sold, installed or used in this State unless it conforms to such rules, regulations and standards as are from time to time adopted by the Board of Boiler, Pressure Vessel and Refrigeration Rules and approval by the commissioner under authority of R.S. 34:1-47.

Amended by L. 1960,c.133,s.3; 1987,c.336,s.1.



Section 34:7-24 - Evidence Of Approval

34:7-24. Evidence of approval
Upon payment of inspection fees and filing of inspection report, the commissioner shall deliver evidence of approval to the owner or operator of any vessel passing inspection.

Amended by L.1946, c. 92, p. 314, s. 5; L.1967, c. 211, s. 9.



Section 34:7-25 - Refrigeration Systems; Inspection; Fees; Certificate.

34:7-25 Refrigeration systems; inspection; fees; certificate.


34:7-25. All refrigeration systems using flammable or toxic refrigerants of over three tons of refrigerating capacity or requiring over six driving horsepower, and all refrigeration systems using nonflammable and nontoxic refrigerants of over 18 tons of refrigerating capacity or requiring over 36 driving horsepower, having relief devices set over 15 pounds per square inch gage and used in a plant of any size or storage capacity, shall be inspected annually by an inspector of the Mechanical Inspection Bureau or of an insurance company, as provided in subsection a. of R.S.4:7-14; and the owner, lessee or operator shall comply with the recommendations of the inspector in conformity with the rules and regulations adopted by the Board of Boiler, Pressure Vessel and Refrigeration Rules of the Mechanical Inspection Bureau and approved by the commissioner.

The fees for such inspection by an inspector of the Mechanical Inspection Bureau shall be as follows:

a.Refrigeration systems of 25 tons and over, but less than 300 tons of refrigerating capacity, the sum of $75 for each inspection;

b.Refrigeration systems under 25 tons and over 3 tons of refrigerating capacity, the sum of $50 for each inspection;

c.Refrigeration systems of 300 tons or over of refrigerating capacity, the sum of $100 for each inspection.

The fees established hereinabove pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05, and thereafter may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation.

The annual inspection and inspection reports of refrigeration systems by insurance companies licensed to do business within this State and otherwise complying with this chapter shall be accepted in lieu of other inspections. Each insurance company shall file with the commissioner a report of each inspection and shall pay to him a fee of $20 for each annual refrigeration system inspection, to be collected by the insurer from the owner or lessee of the plant inspected. Such fee as established pursuant to the amendatory provisions of P.L.2003, c.117 shall be in effect for State fiscal years 2003-04 and 2004-05, and thereafter may be adjusted by the Commissioner of Labor in accordance with fee schedules adopted by regulation. After the owner, lessee or operator has complied with the rules or regulations, a certificate shall be issued by the Mechanical Inspection Bureau, which certificate shall be valid for one year and be the authority for the operation of the refrigeration system during such time. Upon expiration, the certificate shall be renewed by the Mechanical Inspection Bureau if the refrigeration system is found to be in proper condition for operation within the prescribed rules of the Mechanical Inspection Bureau. All fees collected under chapter 7 of Title 34 of the Revised Statutes shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

Amended 1960, c.133, s.4; 1967, c.212, s.1; 1971, c.154, s.15; 1982, c.54, s.5; 1991, c.205, s.12; 2003, c.117, s.7.



Section 34:7-26 - Penalties; Recovery.

34:7-26 Penalties; recovery.

34:7-26. Any owner, lessee, seller or operator of any steam or hot water boiler or similar equipment specified in R.S.34:7-14, pressure vessel or refrigeration system who shall sell, use, cause or allow to be used such steam or hot water boiler or similar equipment specified in R.S.34:7-14, pressure vessel or refrigeration system in violation of any provision of this article shall be liable to a penalty of not less than $500.00 nor more than $10,000.00 for each first offense and not less than $500.00 nor more than $25,000.00 for each subsequent offense, to be collected by a civil action or, in the commissioner's discretion, to be imposed by the commissioner as a compromise. All civil actions shall be brought by the Department of Labor as plaintiff, and may be brought in the Special Civil Part, Law Division of the Superior Court of the county, or municipal court of the municipality, wherein such violation shall occur. Any sum collected as a penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

Amended 1946, c.92, s.6; 1953, c.33, s.25; 1960, c.133, s.5; 1987, c.366, s.2; 1991, c.205, s.13; 2003, c.117, s.8.



Section 34:8-43 - Definitions

34:8-43. Definitions
As used in this act:

"Accepting employment" means that a job seeker has entered into an agreement with an employer which includes:

(1) The terms and conditions of employment;

(2) The salary or wages and any benefits to be paid to the job seeker as compensation for employment; and

(3) The date, time and place employment will commence.



"A career consulting or outplacement organization" means any person, required to be registered under section 24 of this act, providing or rendering services, with or without related products, in connection with advice, instruction, analysis, recommendation or assistance concerning past, present, or future employment or compensation for an individual's time, labor or effort.

"Agent" means any individual who performs any function or activity for or on behalf of any person, the purpose of which is to provide services or products to individuals seeking employment, career guidance or counseling, or employment related services or products.

"Applicant" means any person applying for licensing or registration under this act.

"Attorney General" means the Attorney General of this State or a designee.



"Baby sitter" means and includes any individual under 16 years of age, other than a registered nurse or a licensed nurse, entrusted temporarily with the care of children during the absence of their parents, guardians, or individuals standing in loco parentis to them. This definition shall not include persons regularly employed by agencies, or institutions operated by or under the control or supervision of this State, or any of its political subdivisions, nor any child care facilities operated for the care of children when the facilities are similarly controlled or supervised.

"Booking agency" means any person who procures, offers, promises, or attempts to procure employment for performing artists, or athletes, not under the jurisdiction of the Athletic Control Board, and who collects a fee for providing those services.

"Bureau" means the Bureau of Employment and Personnel Services in the Division of Consumer Affairs within the Department of Law and Public Safety created pursuant to section 2 of this act.

"Career counseling service" means any business that, through its agents or otherwise, procures or represents itself as procuring employment or employment assistance or advertises in any manner the following services for a fee: career counseling; vocational guidance; aptitude, achievement or vocational testing; executive consulting; personnel consulting; career management, evaluation, or planning; the development of resumes and other promotional materials relating to the preparation for employment; or referral services relating to employment or employment qualifications. A career counseling service shall be licensed as an employment agency pursuant to the provisions of this act. A career counseling service shall not include career consulting or outplacement organizations required to be registered under section 24 of this act.

"Chief" means the Chief of the Bureau of Employment and Personnel Services.

"Consulting firm" means any person required to be registered under section 23 of this act that:

(1) Identifies, appraises, refers or recommends individuals to be considered for employment by the employer; and

(2) Is compensated for services solely by payments from the employer and is not, in any instance, compensated, directly or indirectly, by an individual who is identified, appraised, referred or recommended.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, or his designee.

"Employer" means a person seeking to obtain individuals to perform services, tasks, or labor for which a salary, wage, or other compensation or benefits are to be paid.

"Employment agency" means any person who, for a fee, charge or commission:

(1) Procures or obtains, or offers, promises or attempts to procure, obtain, or assist in procuring or obtaining employment for a job seeker or employees for an employer; or

(2) Supplies job seekers to employers seeking employees on a part-time or temporary assignment basis who has not filed notification with the Attorney General pursuant to the provisions of section 1 of P.L.1981, c.1 (C.56:8-1.1); or

(3) Procures, obtains, offers, promises or attempts to procure or obtain employment or engagements for actors, actresses, performing artists, vocalists, musicians or models; or

(4) Acts as a placement firm, career counseling service, or resume service; or

(5) Acts as a nurses' registry.

The director shall have the authority to determine, from time to time, that a particular employment agency or career-related service or product, not otherwise expressly subject to the provisions of this act, is subject to whichever requirements of this act he deems appropriate.

"Fee, charge or commission" means any payment of money, or promise to pay money to a person in consideration for performance of any service for which licensure or registration is required by this act, or the excess of money received by a person furnishing employment or job seekers over what he has paid for transportation, transfer of baggage or lodging for a job seeker. "Fee, charge or commission" shall also include the difference between the amount of money received by any person who either furnishes job seekers or performers for any entertainment, exhibition or performance, or who furnishes baby sitters for any occasion, and the amount paid by the person to the job seekers, performers or baby sitters.

"Job listing service" means any person required to be registered under section 25 of this act who, by advertisement or other means, offers to provide job seekers with a list of employers, a list of job openings or a similar publication, or prepares resumes or lists of applicants for distribution to potential employers, where a fee or other valuable consideration is exacted or attempted to be collected, either directly or indirectly.

"Job seeker" means any individual seeking employment, career guidance or counseling or employment related services or products.



"Job seeker contingent liability" means a provision in an agreement between an employment agency and a job seeker whereby the job seeker may become liable, in whole or in part, to pay a fee, charge or commission of any amount, directly or indirectly, on account of any service rendered by the employment agency.

"Just cause for voluntary termination of employment by a job seeker" means and includes, but is not limited to, cases in which material misrepresentations of the terms or conditions of employment have been relied upon by a job seeker who would not have accepted the employment if the grounds for termination were known before acceptance of the employment.

"License" means a license issued by the director to any person to:

(1) Carry on the business of an employment agency; and

(2) Perform, as an agent of the agency, any of the functions related to the operation of the agency.

"Performing artist" means a model, musical, theatrical or other entertainment performer employed or engaged individually or in a group.

"Person" means any natural person or legal representative, partnership, corporation, company, trust, business entity or association, and any agent, employee, salesperson, partner, officer, director, member, stockholder, associate, trustee or cestuis que trustent thereof.

"Prepaid computer job matching service" means any person required to be registered under section 25 of this act who is engaged in the business of matching job seekers with employment opportunities, pursuant to an arrangement under which the job seeker is required to pay a fee in advance of, or contemporaneously with, the supplying of the matching, but which does not otherwise involve services for the procurement of employment by the person conducting the service.

"Primary location" means an address used for 90 or more calendar days by a person for the conduct of an activity regulated under this act.

"Principal owner" means any person who, directly or indirectly, holds a beneficial interest or ownership in an applicant or who has the ability to control an applicant.



"Temporary employment" means employment in which the duration is fixed as some definite agreed period of time or by the occurrence of some specified event, either of which shall be clearly stated to all parties at the time of referral to the employment.



"Temporary help service firm" means any person who operates a business which consists of employing individuals directly or indirectly for the purpose of assigning the employed individuals to assist the firm's customers in the handling of the customers' temporary, excess or special work loads, and who, in addition to the payment of wages or salaries to the employed individuals, pays federal social security taxes and State and federal unemployment insurance; carries worker's compensation insurance as required by State law; and sustains responsibility for the actions of the employed individuals while they render services to the firm's customers. A temporary help service firm is required to comply with the provisions of P.L.1960, c.39 (C.56:8-1 et seq.).

L.1989, c.331, s.1.



Section 34:8-44 - Disclosure Statement; Hearing After Denial Of Registration, License; Notification Of Change In Disclosure Statement

34:8-44. Disclosure statement; hearing after denial of registration, license; notification of change in disclosure statement
In addition to any other procedure, condition or information required by this act:

a. Every applicant shall file a disclosure statement with the chief stating whether or not the applicant has been convicted of any crime, which for the purposes of this act shall mean a violation of any of the following provisions of the "New Jersey Code of Criminal Justice," Title 2C of the New Jersey Statutes as amended and supplemented, or the equivalent under the laws of any other jurisdiction:

(1) Any crime of the first degree;

(2) Any crime which is a second or third degree crime and is a violation of chapter 20 or 21 of Title 2C of the New Jersey Statutes; or

(3) Any other crime which is a violation of N.J.S.2C:5-1, 2C:5-2, 2C:11-2 through 2C:11-4, 2C:12-1, 2C:12-3, 2C:13-1, 2C:14-2, 2C:15-1, subsection a. or b. of 2C:17-1, subsection a. or b. of 2C:17-2, 2C:18-2, 2C:20-1, 2C:20-2, 2C:20-4, 2C:20-5, 2C:20-7, 2C:20-9, 2C:21-2 through 2C:21-4, 2C:21-6, 2C:21-7, 2C:21-12, 2C:21-14, 2C:21-15, or 2C:21-19, chapter 27 or 28 of Title 2C of the New Jersey Statutes, N.J.S.2C:30-2, 2C:30-3, 2C:35-5, 2C:35-10, or 2C:37-1 through 2C:37-4.

b. Each disclosure statement may be reviewed and used by the director as grounds for denying licensure or registration, except that in cases in which the provisions of P.L.1968, c.282 (C.2A:168A-1 et seq.) apply, the director shall comply with the requirements of that act.

c. An applicant who is denied licensure or registration pursuant to this section shall, upon a written request transmitted to the director within 30 calendar days of the denial, be afforded an opportunity for a hearing in the manner provided for contested cases pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d. An applicant shall have the continuing duty to provide any assistance or information requested by the director, and to cooperate in any inquiry, investigation, or hearing conducted by the director.



e. If any of the information required to be included in the disclosure statement changes, or if any additional information should be added after the filing of the statement, the applicant shall provide that information to the chief, in writing, within 30 calendar days of the change or addition.

L.1989, c.331, s.3.



Section 34:8-45 - Applicability Of Act; Licensure Or Registration Required For Court Action

34:8-45. Applicability of act; licensure or registration required for court action
a. The provisions of this act shall apply to any person engaging in any of the activities regulated by this act including persons whose residence or principal place of business is located outside of this State.

b. A person shall not bring or maintain an action in any court of this State for the collection of a fee, charge or commission for the performance of any of the activities regulated by this act without alleging and proving licensure or registration, as appropriate, at the time the alleged cause of action arose.

L.1989, c.331, s.4.



Section 34:8-45.1 - Consideration As Health Care Service Firm; Terms Defined.

34:8-45.1 Consideration as Health Care Service Firm; terms defined.

1. a. Notwithstanding any other law or regulation to the contrary, an employment agency required to be licensed pursuant to P.L.1989, c.331 (C.34:8-43 et al.), or any other firm, company, business, agency, or other entity that is not a home health care agency licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) or a hospice licensed pursuant to P.L.1997, c.78 (C.26:2H-79 et seq.), which places or arranges for the placement of personnel to provide companion services, health care, or personal care services in the personal residence of a person with a disability or a senior citizen age 60 or older, regardless of the title by which the provider of the services is known, shall be registered as a Health Care Service Firm pursuant to N.J.A.C.13:45B-13.1 et seq. and shall be subject to the rules and regulations governing Health Care Service Firms adopted by the Division of Consumer Affairs in the Department of Law and Public Safety.

As used in this section:

"Companion services" means non-medical, basic supervision and socialization services which do not include assistance with activities of daily living, and which are provided in the individual's home. Companion services may include the performance of household chores.

"Health care services" means any services rendered for the purpose of maintaining or restoring an individual's physical or mental health or any health-related services, and for which a license or certification is required as a pre-condition to the rendering of such services.

"Personal care services" means services performed by licensed or certified personnel for the purpose of assisting an individual with activities of daily living that may involve physical contact. Services include, but are not limited to, bathing, toileting, transferring, dressing, grooming, and assistance with ambulation, exercise, or other aspects of personal hygiene.

b.(Deleted by amendment, P.L.2014, c.29)

c.As a condition of being registered under P.L.1989, c.331 (C.34:8-43 et al.), a health care service firm shall obtain within 12 months of registration accreditation from an accrediting body that is recognized by the Commissioner of Human Services as an accrediting body for homemaker agencies participating in the Medicaid program, as set forth at N.J.A.C.10:60-1.2. For purposes of accreditation pursuant to this subsection, the accrediting body shall apply the standards set forth in N.J.A.C.13:37-14.1 et seq. and N.J.A.C.13:45B-13.1 et seq., as applicable.

d.As a condition of registration under P.L.1989, c.331 (C.34:8-43 et al.), every health care service firm shall submit to the director an audit the third calendar year after registration and every third year thereafter. The audit shall be conducted by a certified public accountant licensed by the State of New Jersey and shall encompass an examination of the subject firm's financial records, financial statements, the general management of its operations, and its internal control systems. The audit shall include an audit report with an unqualified opinion and shall be accompanied by any management letters prepared by the auditor in connection with the audit commenting on the internal controls or management practices of the health care service firm. The audit shall be divided into two components: compliance and financial. The compliance component of the audit shall evaluate the firm's compliance with relevant laws and regulations governing health care service firms. The financial component shall include an audit of the financial statements and accompanying notes, as specified in the Statements on Auditing Standards issued by the American Institute of Certified Public Accountants.

L.2002, c.126, s.1; amended 2014, c.29, s.1.



Section 34:8-45.1A - Memorandum Of Understanding.

34:8-45.1a Memorandum of understanding.

2.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall enter into a memorandum of understanding with an accrediting body chosen by the director through appropriate procurement processes authorized to accredit a health care service firm pursuant to subsection c. of section 1 of P.L.2002, c.126 (C.34:8-45.1). The memorandum of understanding shall establish the standards for accreditation and for reporting the results of audits performed pursuant to subsection d. of section 1 of P.L.2002, c.126 to the Division.

L.2014, c.29, s.2.



Section 34:8-45.1B - Report To Governor, Legislature.

34:8-45.1b Report to Governor, Legislature.

3.No more than three years after the enactment of P.L.2014, c.29, the Director of the Division of Consumer Affairs shall submit a written report to the Governor and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), providing a comprehensive review and analysis on the effectiveness of the licensure, accreditation, and audit provisions of P.L.2014, c.29 and recommendations for any additional resources necessary to make such provisions more effective.

L.2014, c.29, s.3.



Section 34:8-45.1C - Rules, Regulations.

34:8-45.1c Rules, regulations.

4.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the purposes of this act.

L.2014, c.29, s.4.



Section 34:8-45.2 - Rules, Regulations.

34:8-45.2 Rules, regulations.

2.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

L.2002,c.126,s.2.



Section 34:8-46 - Cases Where Act Not Applicable

34:8-46. Cases where act not applicable
The provisions of this act shall not apply to:

a. A teachers' registry conducted by an association of certified teachers, whose membership is not less than 10 certified teachers, incorporated as a nonprofit organization under the laws of New Jersey, and operated under the supervision of a teacher recognized and approved as a certified teacher by the Department of Education of this State, or by the duly established authority of the state in which the employment is procured, which registry procures positions only for certified teachers who are recognized and approved as certified teachers by the Department of Education of this State;

b. Any State, federal, municipal or charitable agency which does not charge fees;

c. Any department or bureau which is maintained by persons for the purpose of securing help for themselves and does not charge fees to job seekers. The exemption from the provisions of this act provided by this subsection shall not be construed to exempt associations or organizations of employers from the requirement to procure the licenses or registration otherwise required under this act;

d. The procuring of employment by any labor union for any of its members in any job coming under the jurisdiction of the union; provided, that no fee is charged any member for being furnished employment or information where employment may be procured;

e. Any nurses' registry operated by any association of registered nurses, whose membership is not less than 10 registered nurses, duly incorporated as a nonprofit organization under the laws of New Jersey, and operated under the supervision of a registered nurse authorized to practice in the State of New Jersey; except that no nurses' registry shall furnish help or employment to anyone other than a registered nurse, a practical nurse licensed by the State, or a person, other than a baby sitter, who is approved by the registered nurse in charge of the nurses' registry and is sent by the agency to an employer to assist nonprofessionally in the care of the sick or ailing; f. Any association of farmers which:

(1) Is duly incorporated on a nonprofit basis, under the laws of New Jersey;

(2) Is certified to the director by the Secretary of Agriculture of New Jersey as being an association of bona fide farmers of New Jersey;

(3) Does not furnish job seekers to employers other than members of their association; and

(4) Does not charge fees to any job seeker for being furnished employment or information where employment may be procured.

g. Any person who furnishes farmers with field or harvest workers to be employed on a seasonal basis, and charges no fee either directly or indirectly to any worker, if the wages of the workers are paid directly to the workers by the farmers who employ them.

The exemptions established in this subsection and subsection f. of this section shall not apply to any person who induces or attempts to induce a person working under contract with an employer to leave the employment in which he is working under that contract before the contract is completed or the worker is no longer responsible for its completion;

h. Any temporary help service firm which does not:

(1) Charge a fee or liquidated charge to any individual employed by the firm or in connection with employment by the firm;

(2) Prevent or inhibit, by contract, any of the individuals it employs from becoming employed by any other person;



(3) Knowingly send individuals it employs to, or knowingly continue to render services to, any plant or office where a strike or lockout is in progress for the purpose of replacing individuals who are striking or who are locked out. Any person conducting a temporary help service firm which knowingly sends its employed individuals to, or knowingly continues to render services to, a plant or office where a strike or lockout is in progress for the purpose of replacing those individuals who are striking or who are locked out or, directly or indirectly counsels, aids or abets that action shall be liable to a penalty of $1,000 upon each occurrence. The penalty shall be sued for, and received by and in the name of the Attorney General and shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

This exclusion shall apply to temporary help service firms operated by any person who also operates an employment agency as long as the businesses are independently operated as prescribed by rules and regulations promulgated by the Attorney General;

i. Any news periodical which contains listings of or classified advertisements for jobs, positions, employers, or job seekers where the periodical also contains news stories of general interest, articles or essays of opinion, features and other advertising and which is offered to the general public for sale at a nominal fee;

j. Any nonprofit educational, religious or charitable institution which provides career counseling, job placement or other employment-related services, skills evaluation, skills analysis, or testing for vocational ability in order to develop a vocational profile to counsel individuals and recommend placement opportunities as part of the fulfillment of its educational, religious or charitable purpose;

k. Any copying, printing, duplicating or resume preparation service which in no instance charges a fee, directly or indirectly, for providing any employment-related service other than copying, printing, duplicating or assisting in arranging the layout of a resume.

L.1989, c.331, s.5.



Section 34:8-47 - Application For Employment Agency License

34:8-47. Application for employment agency license
a. An application for an employment agency license required by this act shall be made in writing to the chief in the form prescribed by the director. The application shall state the complete address, including street and number, of the building and place where the agency is to be conducted and shall enumerate the types of services which the applicant intends to provide. The applicant shall furnish any additional information as may be required by the director for the purpose of investigating the character and responsibility of the applicant and its principal owners or its officers and directors.

b. The chief shall act upon any application for a license within 30 days after receiving it, except that the director may extend the maximum time for acting upon an application to 60 days for the purpose of allowing an applicant to submit additional information or if a hearing on an application is required.

c. The director shall provide for the issuance of, and shall prescribe the form for, the licenses to be issued pursuant to this act.

d. An employment agency license shall not be transferred by the licensee to another person or amended without the written consent of the director and the payment of the fee prescribed by this act.

e. All licenses shall expire on January 1 of the year following their issuance.



L.1989, c.331, s.6.



Section 34:8-48 - Application For Agent's License; Cancellation Of License; Issuance Of New License; Conditional License

34:8-48. Application for agent's license; cancellation of license; issuance of new license; conditional license
a. An application for an agent's license shall state the name and address of the applicant and any other name used by the applicant in the last six years, the name of the holder of the employment agency license by whom the applicant expects to be employed, and any other information concerning the applicant required by the chief to assist in the determination of the applicant's qualifications to provide the services for which the applicant would be licensed.



b. An agent's license shall not be issued until the holder of the employment agency license named in the application confirms to the chief in writing that the applicant is or will be employed by the employment agency. A license issued to an agent of an employment agency shall not authorize employment by any other employment agency.



c. An applicant for an agent's license under this act shall, by means of whatever written examination is required by the director, reasonably satisfy the chief that the applicant:



(1) Has knowledge of the provisions of this act and applicable rules and regulations which is sufficient to ensure that the applicant is able to comply with the applicable laws and regulations; and



(2) Has knowledge of and experience in the fields of employment specified in the application which is sufficient to ensure that the applicant is able to render adequate and efficient service to job seekers.



d. An applicant for an agent's license shall furnish information which will reasonably satisfy the chief that the applicant has sufficient knowledge of employment opportunities, career guidance or counseling, or employment-related services or products which the applicant intends to provide to job seekers.



e. Upon the termination of the employment of the holder of an agent's license, the holder of the employment agency license by whom the holder of the agent's license has been employed shall promptly notify the chief of the termination of employment. The agent's license shall thereupon be canceled and the agent entitled to the issuance of a new license for the unexpired term of the old license without payment of an additional fee upon the written request of the agent, and the holder of the employment agency license who is to be named in the new license as the new employer, except that the director may refuse to issue the new license for any good cause shown within the provisions of this act.



f. For the purpose of enabling individuals to secure experience and knowledge necessary to qualify them as an agent, the director may waive any of the requirements of this section which the director deems proper and issue a conditional license authorizing the holder to perform functions requiring a license, when acting under the direct supervision of a duly qualified licensed agent. The conditional license shall remain in effect for not more than one year.



g. The director shall provide for the issuance of, and shall prescribe the form for, the licenses authorized to be issued pursuant to this act.



h. The director may require licenses to be posted and identification cards to be carried.



i. All licenses shall expire on January 1 of the year following their issuance.



L.1989, c.331, s.7.



Section 34:8-49 - Posting Of Bond As Surety; Suit On Bond; Revocation Of License

34:8-49. Posting of bond as surety; suit on bond; revocation of license
a. Before an employment agency license is issued, the applicant shall post with the director a bond in the amount of $10,000, with a duly authorized surety company as surety, to be approved by the director.

b. The bond shall be retained by the chief until 90 days after either the expiration or revocation of the employment agency license, as appropriate.



c. The bond shall be payable to the State of New Jersey and upon the condition that the person applying for the license will comply with this act and will pay all damages occasioned to any person by reason of any misrepresentative, deceptive, or misleading act or practice, or any unlawful act or omission of any licensed person, agents, or employees, while acting within the scope of employment, made, committed or omitted in the business conducted under the license, or caused by any violation of this act in carrying on the business for which the license is granted.

d. In case of a breach of the condition of any bond, application may be made to the director by the person injured by the breach for leave to sue upon the bond, which shall be granted by the director if it is proven that the condition of the bond has been breached and that the person has been injured. The person obtaining leave to sue shall be furnished with a certified copy of the bond and shall be authorized to institute suit on the bond in the person's name for the recovery of damages sustained by the breach.

e. If at any time, in the opinion of the director, the surety on any bond shall become irresponsible, the person holding the license shall, upon notice from the director, give a new bond, subject to the provisions of this section. The failure to give a new bond within 10 days after notice, at the direction of the director, shall operate as revocation of the license, and the license shall be returned to the director.

L.1989, c.331, s.8.



Section 34:8-50 - Annual Fees

34:8-50. Annual fees
Any license issued in accordance with this act shall be issued upon an annual basis. The fees therefor shall be nonrefundable and shall be charged as follows:

a. Employment agency license. . . . . . . . . . $250

b. Agent's license . . . . . . . . . . . . . . . 25

c. Transfer of agent's license . . . . . . . . . . . 10



L.1989, c.331, s.9.



Section 34:8-51 - Requirements

34:8-51. Requirements
a. Every employment agency shall:

(1) Keep and make available to the chief, or a designee, during regular business hours, records containing information regarding services provided, products sold to job seekers or employers, and fees charged or collected, and other information required by rules and regulations to enable the chief to determine the status of compliance with the provisions of this act;

(2) Require all job seekers applying for positions of trust or work with private families to furnish the agency with names and addresses of individuals available as character references, and shall communicate, orally or in writing, with at least one of the individuals given by the job seeker as a character reference. If the job seeker has not furnished the name of any individuals available as character references, or if no favorable statement has been received from a character reference, the agency shall so advise the prospective employer to whom the job seeker is referred. This information shall be written upon the referral slip given by the agency to the job seeker to present to the prospective employer. The written result of the verification to determine the character and responsibility of any job seeker shall be kept on file in the agency subject to examination by the chief. If the employer voluntarily waives, in writing, a verification of references, the licensed agency shall not be required to make the verification;

(3) Give to each job seeker a copy of every writing the job seeker has signed, the form of which complies with P.L.1980, c.125 (C.56:12-1 et seq.).



(4) Furnish to each job seeker, who is sent to a prospective employer for an interview concerning the job seeker's qualifications or future employment in a job for which no order has been given to the agency, a card or paper containing the names of the job seeker and prospective employer, the address of the prospective employer and any other particulars the agency may determine are necessary. In each case, there shall be printed in bold-faced type on the card or paper the following:

"This card of introduction is given to . . . . . . . . . . . (name of job seeker) with the understanding that there is no obligation to this employment agency for any fee until, as a result of the services rendered by this agency, . . . . . . . . . (name of job seeker) is employed in a job with respect to which the agency received a bona fide order from an employer. . . . . . . . . . . (name of job seeker) has agreed to pay the fee under the foregoing conditions if the fee is not paid by an employer."

(5) Post in the agency in the places that the chief, or a designee, directs, an abstract of this act and the rules and regulations promulgated by the director. The chief shall provide the abstracts and charge for the printing of these abstracts.

b. In addition to the requirements set forth in subsection a., each employment agency which charges or may charge the job seeker a fee shall:

(1) File with the chief, for the chief's approval, a schedule of fees proposed to be charged for any service rendered or product sold to job seekers and adhere to the schedule in charging for these services or products. The chief shall not approve the fee schedule unless the chief is satisfied that the fee schedule is on a form which makes the schedule reasonably understandable by job seekers and that the fee schedule is in compliance with all other provisions of this section. The schedule of fees may thereafter be changed or supplemented, by filing an amended or supplemental schedule with the bureau. The changes shall not become effective until approval has been granted by the chief and the amended or supplemental fee schedule has been posted for not less than seven days in a conspicuous manner in the office of the agency. It shall be unlawful for any employment agency to charge, demand, collect or receive a greater fee for any service rendered or product sold to a job seeker than is specified in the most recent schedule filed with the bureau;

(2) Post the schedule of fees in a conspicuous manner in the office of the agency using forms provided by the chief;

(3) Compute fees paid by a job seeker seeking employment on the basis of permanent employment, unless the employment is temporary employment. Where temporary employment merges into permanent employment, or where a job seeker accepts permanent employment within 30 days after the termination of temporary employment, the permanent employment may be considered the result of the references to the temporary position and the fee may be based on the permanent employment with due credit given for the payment made for the temporary employment;

(4) Not charge to a job seeker who obtains employment and who is discharged without cause or who voluntarily terminates employment for just cause more than 1% of the scheduled fee for each day worked. For purposes of this paragraph, the employment agency shall repay to any job seeker so discharged or terminated any excess of the maximum fee in accordance with the fee schedule, allowing three days' time to determine that the termination was not due to any fault on the part of the job seeker. The employment agency may, however, by separate written agreement between the employment agency and the job seeker, retain the fee or any part of the fee which has been paid for the job from which the job seeker has been discharged without cause or terminated, if the agency furnishes the job seeker with another job and allows due credit for the retained payment;

(5) Not charge a job seeker who either fails to report for duty after accepting employment or voluntarily terminates employment without just cause within 30 days more than 30% of the scheduled fee;

(6) Obtain a bona fide order for employment prior to collecting any fee from a job seeker or sending out a job seeker to any place of employment. Except as may be otherwise provided in rules and regulations, no charge or advance fee of any kind shall be charged, demanded, collected, or received by the agency from a job seeker seeking employment until employment has been obtained by or through the efforts of the agency;

(7) Give to every job seeker from whom a fee is received, at the time payment is received, a receipt which shall state the name of the job seeker, the name and address of the employment agency and its agent, the date and amount of the fee and the purpose for which it was paid; and

(8) Furnish each job seeker, who is sent to a prospective employer, with a card or similar paper containing the nature of the prospective employment, the names of the job seeker and prospective employer, and the address of the employer.

L.1989, c.331, s.10.



Section 34:8-52 - Violations

34:8-52. Violations
It shall be a violation of the provisions of this act for any person to:

a. Open, conduct, or maintain, either directly or indirectly, an employment agency or perform any of the functions of an employment agency without first obtaining a valid employment agency license from the director and complying with all requirements of this act regarding agents' licenses for the agents of the agency. A license shall not authorize the furnishing of help or employment or the furnishing of information where help or employment may be procured in the capacity of baby sitters. A license shall not authorize activities of any person other than the individual person or persons holding the license, except that a corporation may be the holder of an employment agency license. A license shall not authorize activities at any place other than the place designated in the license except upon issuance of a special permit by the director. A licensee may engage in activities requiring registration under sections 23, 24 and 25 of this act if it complies with the requirements of those sections.

b. Conduct business, or any phase thereof, in any room or place where:

(1) An individual sleeps or conducts his or her household affairs, unless the business premises have separate ingress and egress from the residential premises;

(2) Premises are rented or leased on an hourly, daily, weekly, or other transient basis except as otherwise provided by regulation;

c. Charge or accept payment of any fees which are greater than those shown by any schedule of fees which is required to be filed with the chief and posted in the agency;

d. Accept and receive any gift as, or in lieu of, a fee;

e. Divide or offer to divide fees, directly or indirectly, with prospective or actual employers or any agent, employee, or representative;

f. Accept payment of a fee or attempt to collect any fee for a service rendered or product sold where employment has not been accepted, except that the requirements of this subsection shall not apply to any career counseling service if that service receives no prepayment for services or products and provides services or products strictly on an hourly basis, with no financial obligation required of the job seeker beyond the hourly fee for the services or products rendered;

g. Falsely state or imply to a job seeker that the person is seeking to obtain individuals to perform services, tasks or labor for which salary, wages, or other compensation is to be paid;

h. Send or cause to be sent any individual to any place used for unlawful purposes;

i. Place or assist in placing an individual under 18 years of age into employment which is in violation of the laws of this State;

j. Induce or compel any individual to enter the agency, for any purpose, by the use of force or by taking forcible possession of the individual's property;

k. Publish or cause to be published any deceptive or misleading notice or advertisement. All advertisements of any agency by any means, including, but not limited to, cards, circulars or signs, or in newspapers and other publications, and all letterheads, receipts and blanks, shall contain the name and address of the agency;

l. Make a deceptive or misleading representation to a job seeker or employer, or enter into any contract with any job seeker or employer or induce or attempt to induce any job seeker or employer to make any agreement, the provisions of which contract or agreement, if fulfilled, violate this act;

m. Require that a job seeker enter into a contract with the agency or any specific lender for the purpose of fulfilling a financial obligation to the employment agency;

n. Demand, charge, collect, or receive a fee unless in accordance with the terms of a written contract or agreement with a job seeker;

o. Engage in any act or practice in violation of P.L.1960, c.39 (C.56:8-1 et seq.) and regulations promulgated thereunder.



L.1989, c.331, s.11.



Section 34:8-53 - Refusal Or Revocation; Suspension; Renewal

34:8-53. Refusal or revocation; suspension; renewal
The director may refuse to issue, and may revoke, any license for failure to comply with, or violation of, the provisions of this act or for any other good cause shown, within the meaning and purpose of this act. A refusal or revocation shall not be made except upon reasonable notice to, and opportunity to be heard by, the applicant or licensee. The director may, if he finds it to be in the public interest, suspend a license for any period of time that he determines to be proper or assess a penalty in lieu of suspension, or both, and may issue a new license, notwithstanding the revocation of a prior license, provided that he finds the applicant to have become entitled to the new license.

L.1989, c.331, s.12.



Section 34:8-54 - Powers Of Director

34:8-54. Powers of director
To accomplish the objectives and carry out the duties prescribed by this act, the director may issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, promulgate rules and regulations, and prescribe forms as may be necessary.

L.1989, c.331, s.13.



Section 34:8-55 - Investigation

34:8-55. Investigation
Whenever it appears to the director that a person has engaged in, is engaging in, or is about to engage in, any practice declared to be unlawful by this act, or whenever the director believes it to be in the public interest that an investigation should be made to ascertain whether a person has engaged in, is engaging in, or is about to engage in, any unlawful practice, the director may:

a. Require the person to file, on forms prescribed by him, a written statement or report, under oath or otherwise, concerning the facts and circumstances regarding the practice which is under investigation;

b. Examine under oath any person in connection with the practice under investigation;

c. Examine any record, book, document, account, contract, or paper as he deems necessary; and

d. Pursuant to an order of the Superior Court, impound any record, book, document, account, contract, or paper that is produced in accordance with this act, and retain it until the completion of all proceedings in connection with the materials produced.

L.1989, c.331, s.14.



Section 34:8-56 - Service Of Notice Or Subpoena

34:8-56. Service of notice or subpoena
Service by the director of any notice requiring a person to file a statement or report, or of a subpoena upon the person, shall be made personally within this State, but if this cannot be done, substituted service may be made in the following manner:

a. Personal service outside this State;

b. The mailing by registered or certified mail to the last known place of business or residence inside or outside the State of the person;

c. As to any person other than an individual, in accordance with the Rules Governing the Courts of the State of New Jersey pertaining to service of process, provided, however, that service shall be made by the director; or

d. Any service as the Superior Court may direct in lieu of personal service within the State.



L.1989, c.331, s.15.



Section 34:8-57 - Order From Superior Court

34:8-57. Order from Superior Court
If a person fails or refuses to file any statement or report requested by the director, or obey any subpoena issued by the director, the director may seek and obtain an order from the Superior Court:

a. Adjudging the person in contempt of court;

b. Granting injunctive relief, without notice, restraining any and all acts and practices for which a license is required in the provisions of this act;

c. Directing the payment of reasonable attorneys' fees and costs of the investigation and suit; and

d. Granting any other relief as may be required, until the person files the statement or report, or obeys the subpoena.



L.1989, c.331, s.16.



Section 34:8-58 - Injunction; Other Court Actions

34:8-58. Injunction; other court actions
a. Whenever it appears to the director that a person has engaged in, is engaging in, or is about to engage in, any practice which is a violation of the provisions of this act, the director may seek and obtain in a summary action in the Superior Court an injunction prohibiting the person from continuing the practices or engaging therein or doing any acts in furtherance thereof.

b. In addition to any other remedy, the court may: enjoin an individual from managing or owning any business organization within this State, and from serving as an officer, director, trustee, member of any executive board or similar governing body, principal, manager, stockholder owning 10% or more of the aggregate outstanding capital stock of all classes of any corporation doing business in this State; vacate or annul the charter of a corporation created by or under the laws of this State; revoke the certificate of authority to do business in this State of a foreign corporation; and revoke any licenses issued pursuant to law to the person whenever the charter, authority, or license have been or may be used to engage in or to further unlawful practices. The court may grant any relief as may be necessary to prevent the use or employment by a person of any unlawful practices, or which may be necessary to restore to any person in interest any moneys or property, real or personal, which may have been acquired by means of any practices declared to be unlawful.

L.1989, c.331, s.17.



Section 34:8-59 - Action Authorized After Finding Of Violation

34:8-59. Action authorized after finding of violation
Whenever it appears to the director that a person has engaged in, is engaging in, or is about to engage in, any practice which is a violation of the provisions of this act, the director may hold hearings on the violation and upon finding the violation to have been committed, may enter an order:

a. Directing the person to cease and desist or refrain from committing the practice in the future;

b. Directing the person to restore to any person in interest any moneys or property, real or personal, which may have been acquired by means of any unlawful practice;

c. Assessing reasonable attorneys' fees and costs of investigation and suit;

d. Assessing a penalty in the amount authorized by the provisions of section 19 of this act, which the director deems proper under the circumstances; and



e. Directing the person to reimburse the job seeker for transportation expenses if no employment of the kind applied for exists at the place to which the job seeker is sent and the person did not have a bona fide order, either oral or written, from the prospective employer.

L.1989, c.331, s.18.



Section 34:8-60 - Penalties For Violation Of Cease And Desist Order

34:8-60. Penalties for violation of cease and desist order
Whenever it appears to the director that a person against whom a cease and desist order has been entered has violated the order, the director may bring a summary proceeding in the Superior Court based upon the violation. A person found to have violated a cease and desist order shall be liable for civil penalties in the amount of not less than $1,000 or more than $25,000 for each violation of the order, together with reasonable attorneys' fees and cost of investigation and suit. If any person fails to pay a civil penalty imposed by the court for violation of a cease and desist order, the court imposing the penalty is authorized, upon application of the director, to grant any relief which may be obtained under any statute or court rule governing the collection and enforcement of penalties.

L.1989, c.331, s.19.



Section 34:8-61 - Additional Penalties

34:8-61. Additional penalties
In addition to any other penalty provided by law, a person who violates any of the provisions of this act shall be liable for a penalty of not more than $2,000 for the first offense and not more than $5,000 for the second and each subsequent offense.

L.1989, c.331, s.20.



Section 34:8-62 - Director To Recover Attorneys' Fees And Costs

34:8-62. Director to recover attorneys' fees and costs
In any action or proceeding brought under this act the director may recover reasonable attorneys' fees and costs of investigation and suit.



L.1989, c.331, s.21.



Section 34:8-63 - Certificate Of Indebtedness To Clerk

34:8-63. Certificate of indebtedness to clerk
Upon the failure of a person to comply within 10 days after service of any order of the director directing payment of penalties, costs, attorneys' fees, reimbursement, or restoration of moneys or property, the director may issue a certificate to the clerk of the Superior Court that the person is indebted to the State for these payments. A copy of the certificate shall be served upon the person against whom the order was entered. The clerk shall immediately enter upon his record of docketed judgments the name of the person so indebted, a designation of the statutes under which the payments are imposed, the amount of each payment imposed, and a listing of property ordered restored, and the date of the certification. The entry shall have the same force and effect as the entry of the docketed judgment in the Superior Court. The entry, however, shall be without prejudice to the right of appeal to the Appellate Division of the Superior Court from the final order of the director.

L.1989, c.331, s.22.



Section 34:8-64 - Registration Of Consulting Firm; Revocation; Suspension

34:8-64. Registration of consulting firm; revocation; suspension
a. Every consulting firm operating within this State shall, within 60 days following the effective date of this act and annually thereafter, register in writing with the chief on a form prescribed by regulation.



b. Each registration form shall state the firm's name, and any fictitious or trade name used in its operation, each primary location, including street and street number of the building and place where its business is to be conducted, and the names and residence addresses of its principal owners or officers.

c. The director shall establish by rule and collect an annual fee from firm registrants, which shall not be more than the fee paid by employment agencies, to be used to the extent necessary to defray expenses incurred by the bureau in the performance of its duties under this section.

d. In addition to any act or practice in violation of P.L.1960, c.39 (C.56:8-1 et seq.), it shall be a violation of this act for any registrant or its agent to:



(1) Make, or cause to be made, publish or cause to be published, any false, misleading, or deceptive advertisement or representation concerning the services or products that the registrant provides to job seekers.

(2) Disseminate information to a job seeker knowing or recklessly disregarding information that:

(a) The job does not exist or the job seeker is not qualified for the job;

(b) The job has been described or advertised by or on behalf of the registered firm in a false, misleading, or deceptive manner;

(c) The registrant has not confirmed the availability of the job at the time of dissemination of the information; or

(d) The registrant has not obtained written or oral permission to list the job from the employer or an authorized agent of the employer.

e. The director may refuse to issue, and may revoke, any registration for failure to comply with, or violation of, the provisions of this section or for any other good cause shown, within the meaning and purpose of this section. A refusal or revocation shall not be made except upon reasonable notice to, and opportunity to be heard by, the applicant or registrant.

f. The director, instead of revoking a registration, may suspend the registration for a period of time determined to be proper, or assess a penalty in lieu of suspension, or both, and may issue a new registration notwithstanding the revocation of a prior registration, provided that the applicant is found to have become entitled to the new registration.

g. A registered consulting firm shall be permitted to provide temporary help services in the course of its business.

h. A registered firm may engage in activities requiring registration under sections 24 and 25 of this act if it complies with the requirements of those sections.

i. Any person who fails to comply with the provisions of this section or rules and regulations promulgated by the director shall be subject to the provisions of sections 14 through 22 of this act.



L.1989, c.331, s.23.



Section 34:8-65 - Registration Of Career Consulting Or Outplacement Organization; Fee; Bond; Explanation Of Product Or Services; Cancellation Of Contract; Complaint

34:8-65. Registration of career consulting or outplacement organization; fee; bond; explanation of product or services; cancellation of contract; complaint
a. Every career consulting or outplacement organization operating within this State shall, within 60 days following the effective date of this act and annually thereafter, register in writing with the chief on a form prescribed by regulation.

b. Each registration form shall state the organization's name, and any fictitious or trade name used in its operation, each primary location, including street and street number of the building and place where its business is to be conducted, and the names and residence addresses of its principal owners or officers.

c. In addition to registering pursuant to this section, each career consulting or outplacement organization shall notify the chief, in writing, whenever it utilizes any location, including mobile units, other than its primary location for services rendered to job seekers.

d. Every agent, duly authorized and empowered by the owner of the registered organization to solicit business or otherwise act as an agent of the registered organization, shall, within 60 days following the effective date of this act and annually thereafter, register, in writing, with the chief on a form prescribed by regulation.

e. The director shall establish by rule and collect an annual fee from organization and agent registrants, which shall not be more than that paid by employment agencies or agents, to be used to the extent necessary to defray all expenses incurred by the bureau in the performance of its duties under this section.

f. Each registered organization shall, at the time of its initial registration with the director and annually thereafter, post a bond in the amount of $10,000 with a duly authorized surety company as surety, to be approved by the director. The bond shall be retained by the chief until 90 days after either the expiration or revocation of the registration. The director shall promulgate rules and regulations setting forth the terms and conditions of this bond and supply the prospective registrant firm with an approved form.

g. Every career consulting or outplacement organization registered under this section shall provide each prospective job seeker desiring its services or products with a written explanation of each service or product which it provides or makes available to job seekers and the price for each service or product which shall be made available to the job seeker at the time of the signing of any contract for services or products.

h. Any job seeker who signs a contract with any registered organization shall have the right to cancel the contract within three calendar days of the time of its signing and, upon the return of any materials provided to the job seeker by the registered organization, shall be entitled to receive a full refund of any fee, charge, or commission paid by the job seeker.

i. Not more than one-third of any fee, charge or commission shall be collected by the registered organization for its services or products more than 60 days in advance of the date on which the registrant provides its services or products as stated in its contract.

j. Every registered organization shall respond, in writing, within nine calendar days of receipt of any written complaint by a job seeker, stating the registered organization's position with respect to the complaint. Copies of a job seeker's complaint and the response shall be kept in a separate file by the registered organization for a period of one year after the date of the resolution of the complaint, or two years after the date of the complaint, whichever is later.

k. If a demand for refund is denied by a registered organization and if the denial is found to have been in bad faith or if the registered organization fails to respond to a demand for a refund, a court in an action instituted by the job seeker shall award damages to the job seeker in an amount not to exceed $200 in addition to actual damages sustained by the job seeker, together with reasonable attorneys' fees, filing fees, and reasonable costs of suit. If the registered organization refuses or is unable to pay the amount awarded by the court, the award may be satisfied out of the registered organization's bond.

l. A registered organization shall not:

(1) Negotiate a job seeker's compensation and demand or receive a percentage therefrom as a fee, charge, or commission unless the percentage fee, charge, or commission has been disclosed to and accepted by the job seeker in the contract;

(2) Contract with employers on behalf of a job seeker; or

(3) Solicit job openings from employers or otherwise act as an intermediary for job seekers.

m. Every contract for career consulting or outplacement organizations shall be in writing. A copy of the contract shall be given to the job seeker at the time the job seeker signs the contract. The contract shall contain all of the following:

(1) The name, address, and telephone number of the organization and the name of the organization's agent.

(2) The name and address of the individual signing the contract and the job seeker to whom the services are to be provided.

(3) A description of the services or products to be provided; a statement of when those services or products are to be provided and by which organizations, if other than the contracting organization; the term of the contract; and refund provisions, as applicable, if the described services or products are not provided according to the contract.

(4) The amount of the fee to be charged to or collected from the job seeker receiving the services or products or from any other individual, and the date or dates when that fee is required to be paid.

(5) The following statements, in at least 10-point bold-faced type:

"No verbal or written promise or guarantee of any job or employment is made or implied under the terms of this contract.

This organization is registered with the Bureau of Employment and Personnel Services of the State of New Jersey, (current address of the bureau). Inquiries concerning your contract may be sent to this address."

(6) The following statement, in at least 10-point bold-faced type:

"YOUR RIGHT TO CANCEL

You may cancel this contract for services or products, without any penalty or obligation, if notice of cancellation is given, in writing, within three calendar days after you have signed this contract.



To cancel this contract, just mail or deliver a signed and dated copy of the following cancellation notice or any other written notice of cancellation, or send a telegram containing a notice of cancellation, to (name of registrant) at (address of its place of business), not later than midnight of the third calendar day after you signed this contract.

CANCELLATION NOTICE

I hereby cancel this contract.

Dated: . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . .

Job seeker's Signature

. . . . . . . . . . . . . . . . . .

Job seeker's Name (print)

. . . . . . . . . . . . . . . . . .

Address"

The requirement that the contract include this statement regarding the right to cancel shall not apply when time is of the essence and the services or products must be performed or provided within three calendar days of the date that the contract is entered into pursuant to the request of the job seeker, if the job seeker furnishes the registered organization with a separate dated and signed personal statement in the job seeker's own handwriting, describing the situation requiring the immediate provision of services or products and expressly acknowledging and waiving the right to cancel the contract within three calendar days.

(7) Any further information specified in regulations adopted by the director.

n. The requirements of this section shall not apply to any person who receives no prepayment for services or products from a job seeker and who:

(1) Provides services or products strictly on an hourly basis, with no financial obligation required of the job seeker beyond the hourly fee for services or products rendered; or

(2) Provides outplacement services exclusively as part of a job seeker's benefit or severance package with a current or former employer.

o. Newspaper advertising pertaining to services offered or provided in this State by career consulting or outplacement organizations appearing within or adjacent to help-wanted advertising shall contain the phrase "not an employment agency" in a clear, conspicuous, and prominent manner.

p. In addition to any act or practice in violation of P.L.1960, c.39 (C.56:8-1 et seq.), it shall be a violation of this act for any registrant or its agent to:

(1) Make, or cause to be made, publish or cause to be published, any false, misleading, or deceptive advertisement or representations concerning the services or products that the registrant provides to job seekers.

(2) Disseminate information to a job seeker knowing or recklessly disregarding information that:

(a) The job does not exist or the job seeker is not qualified for the job;

(b) The job has been described or advertised by or on behalf of the registered organization in a false, misleading, or deceptive manner;

(c) The registrant has not confirmed the availability of the job at the time of dissemination of the information; or

(d) The registrant has not obtained written or oral permission to list the job from the employer or any authorized agent of the employer.

q. The director may refuse to issue, and may revoke, any registration for any failure to comply with, or violation of, the provisions of this section or for any other good cause shown, within the meaning and purpose of this section. A refusal or revocation shall not be made except upon reasonable notice to, and opportunity to be heard by, the applicant or registrant. The director, instead of revoking any registration, may suspend the registration for a period of time as shall be determined to be appropriate, or assess a penalty in lieu of suspension, or both, and may issue a new registration notwithstanding the revocation of a prior registration provided that the applicant is found to have become entitled to the new registration.

r. A registered organization may engage in activities requiring registration under sections 23 and 25 of this act if it complies with the requirements of those sections.

s. Any person who fails to comply with the provisions of this section or rules and regulations promulgated by the director shall be subject to sections 14 through 22 of this act.



L.1989, c.331, s.24.



Section 34:8-66 - Registration Of Prepaid Computer Job Matching Service Or Job Listing Service; Annual Fee; Bond; Contract; Refund Conditions; Violations

34:8-66. Registration of prepaid computer job matching service or job listing service; annual fee; bond; contract; refund conditions; violations
a. Every prepaid computer job matching service or job listing service operating or providing services or products within this State shall, within 60 days following the effective date of this act and annually thereafter, register, in writing, with the chief on a form prescribed by regulation.

b. Each registration form shall state the service's name and fictitious or trade name used in its operation, each primary location, including street and street number of the building and place where its business is to be conducted, and the names and residence addresses of its principal owners or officers.

c. In addition to registering pursuant to this section, a prepaid computer matching service or job listing service shall notify the bureau in writing whenever it utilizes any location, including mobile units, other than its primary location for the provision of services or products to job seekers.

d. Every agent, duly authorized and empowered by the owner of the registered service to solicit business or otherwise act as an agent of the registered service, shall, within 60 days following the effective date of this act and annually thereafter, register, in writing, with the chief on a form prescribed by regulation.

e. The director shall establish by rule and collect an annual fee from service and agent registrants, which shall not be more than that paid by employment agencies or agents, to be used to the extent necessary to defray all expenses incurred by the bureau in the performance of its duties under this section.

f. Each service applicant shall at the time of its initial registration with the director and annually thereafter, post a bond in the amount of $10,000 with a duly authorized surety company as surety, to be approved by the director. The bond shall be retained by the chief until 90 days after either the expiration or revocation of the registration. The director shall promulgate rules and regulations setting forth the terms and conditions of this bond and supply the service applicant firm with an approved form.

g. Prior to the acceptance of a fee from a job seeker, a registered service shall provide the job seeker with a written contract which shall include the following:

(1) The name of the registered service and the address and telephone number of each primary or other location of the registered service providing the listing to the job seeker.

(2) Acknowledgement of receipt of the registered service's fee schedule.

(3) A description of the service or product to be performed or product to be provided by the registered service, including significant conditions, restrictions, and limitations where applicable.

(4) A description of the job seeker's specifications for the employment opportunity, including, but not limited to, the following:

(a) Type of job.

(b) Interests of job seeker.

(c) Qualifications of job seeker.

(d) Salary, benefits, and other conditions of employment.

(e) Location of job.

(5) The contract expiration date, which shall not be later than 90 days from the date of execution of the contract.

(6) A clause setting forth the right to a full refund of the fee paid in advance.

(7) The signature of the registered service's agent.

(8) The following statement, printed on the face of the contract in type no smaller than 10-point bold-faced type:

"This service is registered with the Bureau of Employment and Personnel Services of the State of New Jersey, (current address of bureau). Inquiries concerning your contract may be sent to this address."



(9) At the bottom of the contract a notice to the effect that the contract is the property of the job seeker and shall not be taken from the job seeker.



h. Every contract or receipt shall be made and numbered consecutively in original and duplicate, both to be signed by the job seeker and the service's agent. The original shall be given to the job seeker and the duplicate shall be kept on file at the service's primary location.

i. The form of contract proposed to be used by a registrant to effect compliance with this section shall be filed with the bureau prior to use. Any modification of a form previously filed with the bureau, including a change in the name or a primary location of the registered service, shall also be filed prior to use.

j. A registered service shall refund in full the advance fee paid by a job seeker if the service does not, within five calendar days after execution of the contract, supply at least three employment opportunities then available to the job seeker and meeting the specifications of the contract. A registered service will be deemed to have supplied information meeting the specifications of the job seeker if the information supplied meets the contract specifications with reference to:

(1) Name of employer and type of job;



(2) Interests of job seeker;



(3) Qualifications of job seeker;



(4) Salary, benefits, and other conditions of employment;



(5) Location of job; and



(6) Any other specification expressly set forth in the contract.



A demand for the return of the fee shall be made by or on behalf of the job seeker within 10 calendar days following the expiration of the five-day period referred to above by delivery or by registered or certified mail to the address of the office or location set forth in the contract.

k. A registered service shall refund any amount in excess of a $25 service charge to the job seeker if the job seeker does not obtain a job, provided that the job seeker demands a return of that part of the fee within 10 calendar days after the expiration of the contract.

l. If employment, once obtained, lasts less than 90 days, the fee paid shall be refunded as specified in subsection b. of section 10 of this act.



m. Each contract shall also contain refund provisions, approved by the bureau, which shall, unless different language is approved in writing by the bureau prior to use, read as follows:

"RIGHT TO REFUND

If within five calendar days after payment of any advance fee, the registrant has not supplied the job seeker with at least three available employment opportunities meeting the specifications of the contract as to (1) name of the employer and type of job; (2) interest of job seeker; (3) qualifications of job seeker; (4) salary, benefits, and other conditions of employment; (5) location of job; and (6) any other specification expressly set forth in the contract, the full amount of the fee paid shall be refunded to the job seeker within 10 calendar days after the expiration of the five-day period."

If the job seeker does not obtain a job through the services of the registered service, any amount paid in fees in excess of a $25 service charge shall be refunded to the job seeker, upon demand by the job seeker made within 10 calendar days of the expiration of the contract.

n. Every registered service shall respond, in writing, within nine calendar days of receipt of any written complaint by a job seeker, stating the registered service's position with respect to that complaint. A copy of a job seeker's complaint and the response shall be kept in a separate file by the registered service for a period of one year after the date of the resolution of the complaint, or two years after the date of the complaint, whichever is later.

o. If a demand for refund is denied by a registered service, and if the denial is found to have been in bad faith or if the registered service fails to respond to a demand for a refund, a court in an action instituted by the job seeker shall award damages to the job seeker in an amount not to exceed $200.00 in addition to actual damages sustained by the job seeker, together with reasonable attorneys' fees, filing fees, and reasonable costs of suit. If the registered service refuses or is unable to pay the amount awarded by the court, the award may be satisfied out of the registered service's bond.

p. In addition to any act or practice in violation of P.L.1960, c.39 (C.56:8-1 et seq.), it shall be a violation of this act for any registrant or its agent to:



(1) Make, or cause to be made, publish or cause to be published, any false, misleading, or deceptive advertisement or representations concerning the services or products that the registrant provides to job seekers; or

(2) Disseminate information to a job seeker knowing or recklessly disregarding information that:



(a) The job does not exist or the job seeker is not qualified for the job;



(b) The job has been described or advertised by or on behalf of the registered service in a false, misleading, or deceptive manner;

(c) The registrant has not confirmed the availability of the job at the time of dissemination of the information; or

(d) The registrant has not obtained written or oral permission to list the job from the employer or an authorized agent of the employer.



q. The director may refuse to issue, and may revoke, any registration for any failure to comply with, or any violation of, the provisions of this section or for any other good cause shown, within the meaning and purpose of this section. A refusal shall not be made except upon reasonable notice to, and opportunity to be heard by, the applicant or registrant as the case may be. The director instead of revoking any registration may suspend the registration for a period of time as determined to be proper, or assess a penalty in lieu of suspension, or both; and may issue a new registration notwithstanding the revocation of a prior registration provided that the applicant is found to have become entitled to the new registration.

r. Any person who fails to comply with the provisions of this section or rules and regulations promulgated by the director shall be subject to the provisions of sections 14 through 22 of this act.

L.1989, c.331, s.25.



Section 34:8-67 - Definitions Relative To Employee Leasing Companies.

34:8-67 Definitions relative to employee leasing companies.

1.For the purposes of this act:
"Assurance organization" means an independent and qualified entity approved by the commissioner to certify the qualifications of an employee leasing company or employee leasing company group for registration under P.L.2001, c.260 (C.34:8-67 et seq.).
"Client company" means a sole proprietorship, partnership, corporation or other business entity, which enters into an employee leasing agreement and is assigned employees by the employee leasing company.
"Commissioner" means the Commissioner of Labor and Workforce Development.
"Covered employee" means an individual co-employed by an employee leasing company and a client company pursuant to an employee leasing agreement.
"Department" means the Department of Labor and Workforce Development.
"Employee leasing agreement" or "professional employer agreement" means an arrangement, under written contract, whereby:
(1)An employee leasing company and a client company co-employ covered employees; and
(2)The arrangement is intended to be, or is, ongoing rather than temporary in nature, and not aimed at temporarily supplementing the client company's work force.
"Employee leasing company" or "professional employer organization" means a sole proprietorship, partnership, corporation or other business entity, which devotes a substantial portion of its business to providing the services of employees pursuant to one or more employee leasing agreements and provides services of a nature customarily understood to be employer responsibilities including, but not limited to, those responsibilities provided in section 2 of this act.

L.2001, c.260, s.1; amended 2011, c.118, s.1.



Section 34:8-68 - Provisions Of Leasing Agreements.

34:8-68 Provisions of leasing agreements.

2. a. Every employee leasing agreement shall provide that the employee leasing company:
(1)Reserves a right of direction and control over each covered employee assigned to the client company's location. However, a client company may retain sufficient direction and control over the covered employee as is necessary to conduct the client company's business and without which the client company would be unable to conduct its business, discharge any fiduciary responsibility that it may have, or comply with any applicable licensure, regulatory or statutory requirement of the client company;
(2)Assumes responsibility for the payment of wages to each covered employee without regard to payments by the client company to the employee leasing company, except that the provisions of this paragraph shall not affect the client company's obligations with respect to the payment of wages to covered employees;
(3)Assumes responsibility for the payment of payroll taxes and collection of taxes from payroll on each covered employee;
(4)Retains authority to hire, terminate, discipline, and reassign each covered employee. However, no covered employee shall be reassigned to another client company without that covered employee's consent and the client company may have the right to accept or cancel the assignment of any covered employee;
(5)Has given written notice of the relationship between the employee leasing company and the client company to each covered employee it assigns to perform services at the client company's work site;
(6)Shall, except for newly established business entities, hire its initial employee complement from among employees of the client company at the time of execution of the employee leasing agreement at comparable terms and conditions of employment as are in existence at the client company at the time of execution of the employee leasing agreement and as designated by the client company. Throughout the term of the employee leasing agreement the covered employees shall be considered employees of the employee leasing company and the client company and upon the termination of the employee leasing agreement, the covered employees shall be considered employees of the client company;
(7)Continue to honor and abide by existing collective bargaining agreements applicable to covered employees. The client company shall also continue to honor and abide by all collective bargaining agreements applicable to covered employees. Every employee leasing company which enters into a contract with a client company, which has a collective bargaining representative for the covered employees, shall require that client company to enter into an agreement with the employee leasing company containing the following language:
"The client company shall continue to honor and abide by the terms of any applicable collective bargaining agreements, and upon expiration thereof, any obligations of the client company to bargain in good faith in connection with such collective bargaining agreements shall not be affected in any manner by the employee leasing agreement."
(8)Shall provide workers' compensation insurance for their covered employees.
b.Every employee leasing agreement shall provide that the employee leasing company and the client company shall each retain a right of direction and control over management of safety, risk and hazard control at the work site or sites affecting each covered employee including:
(1)Responsibility for performing safety inspections of client company equipment and premises;
(2)Responsibility for the promulgation and administration of employment and safety policies; and
(3)Responsibility for the management of workers' compensation claims, the filings thereof, and procedures related thereto.
c.Nothing in this section or this act shall alter the rights or obligations of client companies, employee leasing companies or covered employees under the National Labor Relations Act, 29 U.S.C. s.151 et seq.
d. (1) Nothing in P.L.2001, c.260 (C.34:8-67 et seq.) or in any employee leasing agreement shall diminish, abolish or remove any obligations of covered employees to a client company or any obligations of any client company to a covered employee existing prior to the effective date of an employee leasing agreement, or create any new or additional enforceable right of a covered employee against an employee leasing company that is not specifically provided by the appropriate employee leasing agreement or P.L.2001, c.260 (C.34:8-67 et seq.).
(2)Nothing in P.L.2001, c.260 (C.34:8-67 et seq.) or in any employee leasing agreement shall affect, modify, or amend any contractual relationship or restrictive covenant between a covered employee and any client company in effect at the time an employee leasing agreement becomes effective; nor shall it prohibit or amend any contractual relationship or restrictive covenant that is entered into subsequently between a client company and a covered employee. An employee leasing company shall have no responsibility or liability in connection with, or arising out of, any such existing or new contractual relationship or restrictive covenant unless the employee leasing company has specifically agreed otherwise in writing.
e. (1) Nothing in P.L.2001, c.260 (C.34:8-67 et seq.) or in any employee leasing agreement shall affect, modify or amend any state or local registration or certification requirement applicable to any client company or covered employee.
(2)A covered employee who is required to be licensed, registered, or certified pursuant to any State law or regulation shall be considered solely an employee of the client company for purposes of that license, registration, or certification requirement.
(3)An employee leasing company shall not be deemed to engage in any occupation, trade, profession, or other activity that is subject to licensing, registration, or certification requirements, or is otherwise regulated by a governmental entity, solely by entering into an employee leasing agreement with a client company who is subject to those requirements or regulations.
(4)A client company shall have the sole right of direction and control of the professional or licensed activities of covered employees and the client company's business. Those covered employees and client companies shall remain subject to regulation by the regulatory or governmental entity responsible for licensing, registration, or certification of those covered employees or client companies.
f.A client company's certification as a small, minority-owned, disadvantaged, woman-owned business enterprise or an historically underutilized business for the purposes of any bid, contract, purchase order, or agreement entered into with the State or a political subdivision of the State, shall not be affected because the client company has entered into an employee leasing agreement with an employee leasing company.
g.Any benefit that a client company is required to provide to covered employees that is provided to covered employees by an employee leasing company through an employee leasing agreement shall be credited against the client company's obligation to fulfill the requirement.

L.2001, c.260, s.2; amended 2011, c.118, s.2.



Section 34:8-68.1 - Responsibilities Of Client Company.

34:8-68.1 Responsibilities of client company.

6. a. Except to the extent otherwise expressly provided by an applicable employee leasing agreement, a client company shall be solely responsible for the quality, adequacy or safety of the goods or services produced or sold in the client company's business, for directing, supervising, training and controlling the work of the covered employees with respect to the business activities of the client company, and for the acts, errors or omissions of covered employees with regard to those activities.
b.Except to the extent otherwise expressly provided by an applicable employee leasing agreement, a client company shall not be liable for the acts, errors or omissions of an employee leasing company, or of any covered employee when the covered employee is acting under the express direction and control of the employee leasing company, and an employee leasing company shall not be liable for the acts, errors, or omissions of a client company or of any covered employee when the covered employee is acting under the express direction and control of the client company.
c.Except to the extent otherwise expressly provided by an applicable employee leasing agreement or other employment contract, insurance contract or bond, a covered employee shall not be considered, solely as the result of being a covered employee, an employee of the employee leasing company for purposes of general liability insurance, fidelity bonds, surety bonds, employer's liability which is not covered by workers' compensation, or other liability insurance carried by the employee leasing company.

L.2011, c.118, s.6.



Section 34:8-69 - Relationship Between Leasing Company, Client Company.

34:8-69 Relationship between leasing company, client company.

3.The employee leasing company and the client company shall not be owned or controlled by the same interests or be a part of a "controlled group of corporations" as that term is defined in section 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1563

L.2001,c.260,s.3.



Section 34:8-70 - Registration Of Leasing Company.

34:8-70 Registration of leasing company.

4. a. An employee leasing company shall register with the commissioner and provide a list of its client companies with covered employees in this State, both upon the initial registration of the employee leasing company, and thereafter, annually by January 31st, listing all client companies as of the immediately preceding December 31st. The list shall include the following information with regard to each client company:
(1)Client company's name;
(2)Client company's physical location address;
(3)Description of client company's economic activity;
(4)Client company's state tax identification number;
(5)Percent of client company's workforce being leased;
(6)Effective date and duration of employee leasing agreement;
(7)A copy of the standard form of agreement entered into between the employee leasing company and the client company;
(a)The standard form of agreement shall be accompanied by a certified list of all client companies with covered employees in this State contracting with the employee leasing company for its services.
(b)The employee leasing company shall be required to notify the Department of Labor and Workforce Development on an annual basis of any material changes in the standard form of agreement which relate to the requirements set forth in section 2 of this act, and when any particular client company has agreed to terms which deviate from the standard form of agreement;
(8)Proof of written disclosure to client companies upon the signing of an employee leasing agreement, as required in section 8 of this act;
(9)Proof of current workers' compensation coverage, which may be in the form of a letter from the insurance carrier, and which shall include the name of the carrier, date of commencement of coverage under the policy, term of the coverage, and verification of premiums paid; and
(10) Confirmation that all leased employees are covered by workers' compensation insurance.
b.Employee leasing companies shall also report to the department, on a quarterly basis, wage information regarding each covered employee as required by law, rule or regulation.
c.All records, reports and other information obtained from employee leasing companies under this act, except to the extent necessary for the proper administration by the department of this act and all applicable labor laws, shall be confidential and shall not be published or open to public inspection other than to public employees in the performance of their public duties.
d.The department shall establish a limited registration and renewal process and appropriate forms for an employee leasing company that (1) is not domiciled in this State; (2) is licensed or registered as an employee leasing company or professional employer organization in another state; (3) does not maintain an office in this State or directly solicit client companies located or domiciled in this State; and (4) is not responsible for more than 50 covered employees employed in this State on the date of registration or renewal. If during the term of a limited registration an employee leasing company becomes responsible for more than 50 covered employees, the employee leasing company shall re-register with the department pursuant to subsection a. of this section within 30 days of the end of the quarter in which the employee leasing company became responsible for more than 50 covered employees, but shall not be charged any additional registration fee, if a registration fee is required. An employee leasing company requesting a limited registration pursuant to this subsection shall provide the department with a list of client companies and the number of covered employees at each of those companies and such other information as the department shall prescribe. Any employee leasing company receiving a limited registration from the department shall not be required to comply with the provisions of subsections a. and b. of section 5 of P.L.2001, c.260 (C.34:8-71).
e.Two or more employee leasing companies that are majority owned by the same ultimate parent company, entity or person may register as an employee leasing company group, and may satisfy the registration requirements imposed pursuant to this section and the financial reporting required pursuant to section 5 of P.L.2001, c.260 (C.34:8-71), and any other filing requirements authorized by the department, on a combined or consolidated basis, provided that the employee leasing company group demonstrates positive working capital pursuant to section 5 of P.L.2001, c.260 (C.34:8-71). Each employee leasing company covered under an employee leasing company group registration shall guarantee the financial capacity obligations of each other employee leasing company covered under the employee leasing company group registration.
f.The department may require that every initial application and subsequent annual reporting submitted pursuant to this section shall be accompanied by a fee of up to $500. If such a fee is required, every initial application and subsequent annual reporting submitted by an employee leasing company group pursuant to subsection e. of this section shall be accompanied by a fee of the required amount for each employee leasing company included in the employee leasing company group.

L.2001, c.260, s.4; amended 2011, c.118, s.3.



Section 34:8-71 - Registration, Annual Reporting.

34:8-71 Registration, annual reporting.

5. a. (1) Every initial registration and subsequent annual reporting shall be accompanied by a financial statement prepared in accordance with generally accepted accounting principles and audited by an independent certified public accountant, which statement shall show a positive working capital, computed as current assets minus current liabilities. The financial statement shall be without qualification as to the going concern status of the employee leasing company.
(2)At the time of an application for an initial registration an employee leasing company shall submit to the department an audited financial statement prepared within 13 months of the application. Thereafter, an employee leasing company shall file with the department on an annual basis, within 180 days of the end of the employee leasing company's fiscal year, a current audited financial statement. An employee leasing company may request the department for an extension for this filing, which shall be accompanied by a letter from the employee leasing company's independent certified public accountant stating the reasons for the requested extension and the anticipated date of the completion of the audited financial statement.
b. (1) An employee leasing company that does not have a positive working capital may provide to the department, in lieu thereof, a bond, irrevocable letter of credit, or securities with a minimum market value equaling the amount necessary to achieve a positive working capital plus up to $100,000, such additional amount to be determined by the commissioner or his designee. The securities so deposited shall include authorizations to the commissioner, or his designee, to sell those securities in an amount sufficient to pay any taxes, wages, benefits or other entitlement due a covered employee, if the employee leasing company does not make those payments when due. The provisions of this paragraph shall not apply to an employee leasing company group registered pursuant to subsection e. of section 4 of P.L.2001, c.260 (C.34:8-70).
(2)The commissioner, or his designee, may also require that bond or deposit if the commissioner finds that the leasing company has had its license or registration suspended, denied, or limited in any other jurisdiction; or that there have been instances in which the employee leasing company has not paid covered employees' wages or benefits when due, or failed to make timely payment of any federal or state payroll taxes or unemployment compensation contributions when due, or for other good cause.
(3)Any bond or securities deposited under this subsection shall not be included for the purpose of the calculation of positive working capital required by subsection a. of this section.
c.An employee leasing company shall submit to the commissioner, or his designee, within 60 days after the end of each calendar quarter, a certification by an independent certified public accountant that all applicable federal and state payroll taxes for covered employees in this State have been paid on a timely basis for that quarter. If the commissioner or his designee does not receive that certification within the 60-day period, the department shall notify the employee leasing company within five business days of the expiration of the 60-day period. If that certification is not received within 10 business days following the notification by the department, the department shall notify the client companies listed on the employee leasing company's annual report required pursuant to section 4 of this act that the certification was not received.
d.Two or more employee leasing companies that are majority owned by the same ultimate parent company, entity or person may comply with the provisions of this section pursuant to subsection e. of section 4 of P.L.2001, c.260 (C.34:8-70).
e.The department may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) rules and regulations to permit, to the extent authorized pursuant to the "Uniform Electronic Transactions Act," P.L.2001, c.116 (C.12A:12-1 et seq.), employee leasing companies to electronically file applications, documents, reports and other filings required by P.L.2001, c.260 (C.34:8-67 et seq.). The department may also adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules to provide for the acceptance of electronic filings and other assurance by an assurance organization that provides satisfactory assurance of compliance acceptable to the department consistent with or in lieu of the requirements of section 4 of P.L.2001, c.260 (C.34:8-70) and of this section and other requirements of P.L.2001, c.260 (C.34:8-67 et seq.) or the rules promulgated pursuant to it. The rules may permit an employee leasing company or an employee leasing company group to authorize an assurance organization to act on behalf of an employee leasing company or an employee leasing company group in complying with P.L.2001, c.260 (C.34:8-67 et seq.) and any rules and regulations adopted pursuant thereto, including electronic filings of information and payment of fees that may be required. The rules and regulations adopted pursuant to this subsection may include, but need not be limited to, an identification of those other provisions of P.L.2001, c.260 (C.34:8-67 et seq.) that may be complied with through an independent assurance organization. Use of an approved assurance organization shall be optional and not mandatory for an employee leasing company or an employee leasing company group. Nothing in this subsection shall limit or change the department's authority to register or rescind the registration of an employee leasing company or to investigate or enforce any provision of P.L.2001, c.260 (C.34:8-67 et seq.).

L.2001, c.260, s.5; amended 2011, c.118, s.4.



Section 34:8-72 - Co-employment Of Covered Employees.

34:8-72 Co-employment of covered employees.

6. a. An employee leasing company registered under this act and the respective client companies with which it has entered into employee leasing agreements shall be the co-employers of their covered employees for the payment of wages and other employment benefits due, including the obligation under the workers' compensation law, R.S.34:15-1 et seq., to maintain insurance coverage for covered employees for personal injuries to, or for the death of, those employees by accident arising out of and in the course of employment through policies issued by an insurance carrier licensed in the State of New Jersey. Such policies shall state the name of the employee leasing company as the labor contractor for each client company, by name.

b.For purposes of P.L.2001, c.260 (C.34:8-67 et seq.), the agreement between the employee leasing company and the client company shall be one of co-employment, whereby the employee leasing company, having accepted the responsibilities set forth in section 2 of P.L.2001, c.260 (C.34:8-68), may submit reports to the department and make contributions to the Unemployment Compensation and State Disability Benefits Funds in the manner prescribed in section 7 of P.L.2001, c.260 (C.34:8-73), on behalf of those covered employees covered by the employee leasing agreement. In addition, the provisions of R.S.34:15-8, regarding the exclusivity of the remedy under the workers' compensation law for personal injuries to, or for the death of, employees by accident arising out of and in the course of their employment, shall apply to the employee leasing company and the client company, and their employees.

c.The employee leasing company shall file reports prescribed under the "unemployment compensation law," R.S.43:21-1 et seq. on behalf of its covered employees as set forth in section 3 of P.L.2013, c.225 (C.43:21-7.8).

L.2001, c.260, s.6; amended 2011, c.118, s.5; 2013, c.225, s.1.



Section 34:8-73 - Actions Upon Entry, Dissolution Of Leasing Agreement.

34:8-73 Actions upon entry, dissolution of leasing agreement.

7. a. Upon entering into the employee leasing agreement:

(1)If the employee leasing company acquires the client company's total workforce, the employee leasing company shall report wages and pay contributions pursuant to section 3 of P.L.2013, c.225 (C.43:21-7.8).

(2)If the employee leasing company acquires less than all of the client company's total workforce, the employee leasing company shall report wages and pay contributions pursuant to section 3 of P.L.2013, c.225 (C.43:21-7.8) with respect to that portion of the workforce so acquired.

b.Upon dissolution of the employee leasing agreement:

(1)If, under the dissolved employee leasing agreement, the employee leasing company used the Entity Level Reporting Method under subsection b. of section 3 of P.L.2013, c.225 (C.43:21-7.8) to report and pay all required contributions to the unemployment compensation fund as required under R.S.43:21-7, and the client company had leased all or a portion of its total workforce, the employee leasing company shall, at the time of dissolution, provide the department with the data necessary to calculate the benefit experience of the client company for purposes of determining the client company's separate benefit experience.

(2)If, under the dissolved employee leasing agreement, the employee leasing company elected to use the Client Level Reporting Method under subsection c. of section 3 of P.L.2013, c.225 (C.43:21-7.8), to report and pay all required contributions to the unemployment compensation fund as required under R.S. 43:21-7, and the client company had leased all or a portion of its total workforce, the department shall compute its benefit experience in accordance with subparagraph (f) of paragraph (4) of subsection c. of section 3 of P.L.2013, c.225 (C.43:21-7.8).

(3)(Deleted by amendment, P.L.2013, c.225)

(4)(Deleted by amendment, P.L.2013, c.225)

(5)(Deleted by amendment, P.L.2013, c.225).

L.2001, c.260, s.7; amended 2013, c.225, s.2.



Section 34:8-74 - Calculation Of Unemployment Benefit Experience.

34:8-74 Calculation of unemployment benefit experience.


8.The employee leasing company shall provide to each client company, upon signing of an employee leasing agreement, written disclosure as to the method to be utilized for calculation of unemployment benefit experience contribution rates and temporary disability contribution rates upon both the inception and dissolution of the employee leasing relationship.

L.2001,c.260,s.8.



Section 34:8-75 - Inapplicability To Temporary Help Service Firms, Unit Operating As Cooperative.

34:8-75 Inapplicability to temporary help service firms, unit operating as cooperative.

9. a. The provisions of this act shall not apply to temporary help service firms, as defined in section 1 of P.L.1989, c.331 (C.34:8-43), or farm labor crew leaders who are subject to P.L.1971, c.192 (C.34:8A-7 et seq.).

b.The provisions of this act shall not apply to an employing unit operating as a cooperative subject to the provisions of Subchapter T of the federal Internal Revenue Code of 1986, 26 U.S.C.s.1381 et seq.

c.Nothing in this act shall exempt either a client company or the covered employees leased to a client company from any applicable State, local, or federal licensing, registration or certification statutes and regulations.

d.Any covered employee who must be licensed, registered or certified, according to law, shall be treated as a covered employee of the client company for the purposes of the license, registration or certification.

e.The provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.) shall remain applicable in all respects to those client companies of the employee leasing company who participate in public construction contracts as set forth in that act.

L.2001,c.260,s.9; amended 2001,c.282,s.1.



Section 34:8-76 - Noncompliance, Rescinding Of Registration.

34:8-76 Noncompliance, rescinding of registration.


10. a. If an employee leasing company fails to comply with any of the requirements set forth in this act, the department may rescind the registration of that employee leasing company, thereby also rescinding the employee leasing company's co-employer status for purposes of the act, but not relieving the employee leasing company or client company from liabilities accrued.

b.If the department rescinds the registration of an employee leasing company, all client companies of the employee leasing company thereafter shall file reports and make contributions separately, as provided in R.S.43:21-1 et seq. The department shall calculate the respective unemployment benefit experience contribution rates and temporary disability contribution rates of the employee leasing company and client company, thereafter, as set forth in subsection b. of section 7 of this act, and the exclusive remedy provision of R.S.34:15-8 shall, as of the date upon which the department has rescinded the registration of the employee leasing company, no longer apply to the employee leasing company relative to personal injuries to, or the death of, any employee formerly covered by the employee leasing agreement, by accident arising out of and in the course of employment, as otherwise provided in the workers' compensation law.

c.Notwithstanding any provisions of this act to the contrary, repeated and egregious violations by an employee leasing company of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), the "unemployment compensation law," R.S.43:21-1 et seq., the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or other applicable State or federal tax laws, the "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.), the laws concerning the regulation of child labor, Chapter 2 of Title 34 of the Revised Statutes, the "Construction Safety Act," P.L.1962, c.45 (C.34:5-166 et seq.), the "Worker and Community Right to Know Act," P.L.1983, c.315 (C.34:5A-1 et seq.), the "Worker Health and Safety Act," P.L.1965, c.154 (C.34:6A-1 et seq.), the laws concerning the regulation of employment agencies, including P.L.1989, c.331 (C.34:8-43 et seq.), the laws concerning suppliers of labor, including P.L.1971, c.192 (C.34:8A-7 et seq.), the Seasonal Farm Labor Act, P.L.1945, c.71 (C.34:9A-1 et seq.), the "Construction Workers' Fringe Benefit Security Act," P.L.1987, c.150 (C.34:11A-1 et seq.), the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.), the laws concerning the regulation of labor unions, including chapter 12 of Title 34 of the Revised Statutes, the laws concerning the regulation of labor disputes in general, including P.L.1960, c.193 (C.34:13C-1 et seq.), the workers' compensation law, chapter 15 of Title 34 of the Revised Statutes, the "Conscientious Employee Protection Act," P.L.1986, c.105 (C.34:19-1 et seq.), "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.), the federal "Occupational Safety and Health Act," 29 U.S.C. s.651 et seq., the "Fair Labor Standards Act of 1938," 29 U.S.C. s.201 et seq., or the "National Labor Relations Act," 29 U.S.C. s.151 et seq., shall result in rescission of registration of an employee leasing company by the commissioner.

d.Whenever the department shall find cause to rescind the registration of an employee leasing company, it shall notify the registrant in writing of the reasons therefor, and provide the registrant with an opportunity for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Whenever the department rescinds a registration, it shall simultaneously notify the client companies listed on the annual report required pursuant to section 4 of this act of that action.

L.2001,c.260,s.10.



Section 34:8-77 - Compliance With C.17:22a-1 et Seq.

34:8-77 Compliance with C.17:22A-1 et seq.


11.Nothing in this act shall exempt an employee leasing company or any employee thereof from compliance with the provisions of P.L.1987, c.293 (C.17:22A-1 et seq.) if its activities fall within the scope of that act or any regulation promulgated pursuant to that act.

L.2001,c.260,s.11.



Section 34:8-78 - Rules, Regulations.

34:8-78 Rules, regulations.
12.The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate those rules and regulations necessary to effectuate the purposes of this act.

L.2001,c.260,s.12.



Section 34:8-79 - Information Provided To Patients Receiving Home Care Services Regulated By Division Of Consumer Affairs

34:8-79. Information provided to patients receiving home care services regulated by Division of Consumer Affairs
2. a. The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the Commissioner of Health and Senior Services, shall require that, no later than the 180th day after the date of enactment of this act, each health care service firm regulated by the Division of Consumer Affairs shall provide the following information to each patient receiving home-based services from that firm, or to a person designated by the patient:

(1)`the name and certification or licensure title, as applicable, of the homemaker-home health aide or other health care professional whose practice is regulated pursuant to Title 45 of the Revised Statutes, to be displayed on an identification tag as required by regulation of the New Jersey Board of Nursing, or as otherwise to be prescribed by regulation of the director for other health care professionals, that the homemaker-home health aide or other health care professional shall wear at all times while examining, observing or caring for the patient; and

(2)a copy of the most current edition of the consumer guide to homemaker-home health aides published by the New Jersey Board of Nursing.

b.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the Commissioner of Health and Senior Services, shall require that, no later than the 180th day after the date of enactment of this act, each health care service firm, employment agency or registry and temporary help service firm or personnel consultant regulated by the Division of Consumer Affairs shall provide the following information in writing to each consumer receiving home-based services, including, but not limited to, domestic, companion, sitter and live-in services, from a person who is employed by that firm, agency, registry or consultant and is not a certified homemaker-home health aide or other health care professional whose practice is regulated pursuant to Title 45 of the Revised Statutes, or to a person designated by the consumer:

(1) notification that the person is not a certified homemaker-home health aide or other health care professional whose practice is regulated pursuant to Title 45 of the Revised Statutes;

(2)any training received by that person which the firm, agency, registry or consultant deems relevant to the provision of those services that the person is assigned to provide to the consumer;

(3)proof that the person is a United States citizen or legally documented alien; and

(4)evidence of employment history verification or character references for that person.

c.The information provided pursuant to subsections a. and b. of this section shall be provided:

(1)in advance of the provision of services to the patient or consumer, as applicable, whenever possible; and

(2)otherwise upon the initial visit to the patient's or consumer's home of the person assigned to provide services to the patient or consumer.

d.Beginning on the first day of the 13th month after the date of enactment of this act, the identification tag required pursuant to subsection a. of this section shall include a photograph of the homemaker-home health aide or other health care professional.

e.The director, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this section.

L.2002,c.81,s.2.



Section 34:8A-7 - Definitions

34:8A-7. Definitions
As used in this act:

a. "Crew leader" means any person who transports, recruits, supplies or hires farm or food processing laborers and who, for any money or other valuable consideration paid, anticipated or promised to be paid, directly or indirectly by any farm operator or laborer, directs all or any part of the work of such workers, or any person who recruits, supplies, or hires farm or food processing laborers for any money or other valuable consideration paid, anticipated or promised to be paid, directly or indirectly by any farm operator or laborer, but shall not include any owner or lessee of a farm or food processing plant who recruits or hires laborers for work on his farm or in his plant.

b. "Commissioner" means the Commissioner of the Department of Labor and Industry or his authorized representative.

c. "Seasonal farm worker" means any person who is engaged in seasonal or temporary farm work and is a term that may be used interchangeably with the terms "migrant laborer" and "temporary farm worker."

L.1971, c. 192, s. 1, eff. June 7, 1971. Amended by L.1975, c. 49, s. 2, eff. April 7, 1975.



Section 34:8A-8 - Crew Leader; Certificate Of Registration; Necessity; Duration; Nontransferability; Display; Agents; Responsibility Of Registrant

34:8A-8. Crew leader; certificate of registration; necessity; duration; nontransferability; display; agents; responsibility of registrant
No person shall act as a crew leader, nor shall any person employ a crew leader unless he possesses a current and valid certificate of registration issued by the Department of Labor and Industry. The application and certificate of registration forms shall be prescribed by the commissioner.

A certificate of registration shall expire at midnight on December 31 of the year for which it is granted unless sooner revoked or suspended by the commissioner. A certificate of registration may be renewed each year upon the filing of an application of renewal on a form prescribed by the commissioner. The certificate of registration, once issued, shall not be transferable, shall be kept by the registrant in his immediate personal possession and shall be displayed by the registrant upon request of the commissioner or any properly designated representatives of the commissioner or upon the request of the person by whom the crew leader is employed or upon the request of any seasonal farm worker or prospective seasonal farm worker.

Any person holding a valid certificate of registration pursuant to this act, or any regular employee of such a person, shall wear and display when engaging in activities as a crew leader such identification as the commissioner may require, showing such registration to be duly certified by the State and such regular employee to be the agent of such registrant.

Every such regular employee shall be subject to the provisions of this act and of any rules and regulations promulgated pursuant to this act to the same extent as if he were required to obtain a certificate of registration in his own name. For the purpose of this act, every registrant shall be responsible for the activities of every agent designated by him, and shall be subject to any penalties under this act, including the refusal, suspension or revocation of a certificate of registration, proceeding from any act of any agent designated by him, while such agent is engaged in activities as crew leader.

L.1971, c. 192, s. 2, eff. June 7, 1971. Amended by L.1975, c. 49, s. 3, eff. April 7, 1975.



Section 34:8A-9 - Requirements Of Applicants For Certificate; Rules And Regulations; Grounds For Refusal To Issue

34:8A-9. Requirements of applicants for certificate; rules and regulations; grounds for refusal to issue
All applicants for a crew leader certificate of registration shall furnish evidence satisfactory to the commissioner of his good character, knowledge of and experience with the labor laws applicable to crew leaders and farmers and food processing laborers and any other evidence which the commissioner may establish by rule and regulation. In addition, any applicant transporting seasonal farm workers shall furnish proof satisfactory to the commissioner of compliance with the statutory and regulatory requirements of the New Jersey Division of Motor Vehicles. The commissioner may refuse to issue a certificate of registration to any applicant who does not meet the requirements of this section or any applicable rules or regulations issued hereunder.

The commissioner may, however, at his discretion and upon receipt of a signed application from a crew leader stating seasonal farm workers will not be transported by him issue a registration certificate on which the words "not authorized to transport" are conspicuously placed.

L.1971, c. 192, s. 3, eff. July 7, 1971.



Section 34:8A-10 - Duties Of Crew Leader

34:8A-10. Duties of crew leader
In addition to any other responsibilities imposed by law upon the crew leader, he shall:

a. Keep records of place of work, gross payments, deductions, and names and addresses of all workers to whom payments are made, in those instances where a crew leader is party to the disbursement of any wages or other compensation due and payable to any seasonal farm worker for time, labor or employment. In addition, for workers employed on a time basis, the number of units of time employed and the rate per unit of time shall be recorded on the payroll records, and for workers employed on a piece rate basis, the number of units of work performed, the number of units of time employed and the rate per unit shall be recorded on such records;

b. Ascertain and disclose to each seasonal farm worker at the time the worker is recruited the following information to the best of his knowledge and belief: (1) the area of employment, (2) the crops and operations on which he may be employed, (3) the transportation, housing and insurance to be provided him, (4) the wage rates to be paid him, and (5) the charges to be made by the crew leader for his services;

c. File with the commissioner a correct change of address immediately upon each occasion such crew leader permanently changes his address;

d. Display conspicuously at all times and offer a copy thereof to each seasonal farm worker or head of a seasonal farm worker household a bilingual (Spanish/English) handbill or similar notice stating the terms and conditions of employment in such form and in such manner as the commissioner may prescribe and which shall include the information required in subsection b. of this section, and in addition the name and address of the crew leader, the name and address of the employer upon whose premises the work is to be performed, and the date or period for which such employment is offered. Every such handbill shall have printed thereon a schematic pay schedule, columnizing on the left under the heading "Hours Worked" the numbers 1 through 10 and to the right under the heading "Minimum Wage" the corresponding total minimum wages for each number of hours worked, and preceded by the words, "Even if you work by piece rate, you must receive no less than the following:"

e. Designate an agent, in such a manner and on such forms as the commissioner may prescribe, which agent may be the commissioner but who in any case shall be available to accept service of summons in any action against such crew leader at any and all times during which such crew leader is absent from the jurisdiction of the State or otherwise unavailable to accept service.

In those instances where a crew leader is party to the disbursement of any wages or other compensation due and payable to any seasonal farm worker for time, labor or employment, he shall make, immediately upon termination of the period of employment for which the worker was employed, such payment or compensation to such seasonal farm worker on the same premises where said labor or employment was performed or provided.

L.1971, c. 192, s. 4, eff. June 7, 1971. Amended by L.1975, c. 49, s. 4, eff. April 7, 1975.



Section 34:8A-10.1 - Retaliatory Action Against Worker For Exercise Of Legal Right; Prohibition; Presumption; Liability

34:8A-10.1. Retaliatory action against worker for exercise of legal right; prohibition; presumption; liability
It shall be unlawful for any crew leader to terminate, suspend, demote, transfer, or take adverse action against any past, present or prospective seasonal farm worker in retaliation for the exercise by such seasonal farm worker of any right secured under the laws and regulations of the State or Federal Government.

A rebuttable presumption that an action is retaliatory shall arise from any termination, suspension, demotion or taking of adverse action on the part of the crew leader which action occurs within a period of 60 days following any act by a seasonal farm worker to exercise any right secured under the provisions of this act or under the laws and regulations of the State or any agency or political subdivision thereof which establish the rights of persons engaged in farm labor or which establish duties of employers of persons engaged in farm labor.

Any person aggrieved hereunder may maintain a civil action against the crew leader. Any crew leader found to have violated this act shall be liable to such person aggrieved for full reinstatement and for back wages accumulated during the period of such unlawful retaliation and to exemplary damages in treble the amount of back wages found due, and for costs and attorney's fees.

L.1975, c. 49, s. 6, eff. April 7, 1975.



Section 34:8A-11 - Refusal To Renew, Revocation Or Suspension Of Certificate; Hearing; Notice; Grounds

34:8A-11. Refusal to renew, revocation or suspension of certificate; hearing; notice; grounds
The commissioner may refuse to renew and may revoke or suspend any certificate of registration after a hearing upon reasonable notice if the applicant:

a. Fails to comply with the provisions of this act or any rules and regulations promulgated hereunder;

b. Knowingly misrepresents to any seasonal farm worker facts relating to working conditions and hours or to the wages to be paid;

c. Knowingly misrepresents any material fact in his application for a crew leader certificate of registration;

d. Violates any State or Federal labor or criminal law; or

e. Is not in fact the real party in interest in holding such certificate of registration and that the real party in interest in any such application or certificate of registration is a person, firm, partnership, association, or corporation which previously has applied for such certification and has been denied such certification, or which previously has been issued a certificate of registration which was subsequently revoked, suspended, or not renewed in this or any other state requiring the registration of crew leaders.

Such action by the commissioner shall be in addition to any other penalties provided by law.

L.1971, c. 192, s. 5, eff. June 7, 1971. Amended by L.1975, c. 49, s. 5, eff. April 7, 1975.



Section 34:8A-11.1 - Duties Of Commissioner

34:8A-11.1. Duties of commissioner
The commissioner or his designated representative shall investigate and gather data with respect to matters which may aid in carrying out the provisions of this act. In any case in which a complaint has been filed with the commissioner regarding a violation of this act or with respect to which the commissioner has reasonable grounds to believe that a crew leader has violated any provisions of this act, the commissioner or his designated representative shall investigate and gather data respecting such case, and may, in connection therewith, issue subpenas requiring the attendance and testimony of witnesses or the production of any evidence in connection with such investigation. The commissioner or any agent designated by him for such purposes may administer oaths and affirmations, examine witnesses, and receive evidence.

In addition, the commissioner shall affirmatively monitor and investigate the activities and operations of crew leaders as described in this act without respect to specific complaints, at such frequency and in such a manner as is reasonably necessary to assure the enforcement of the provisions of this act by adopting and implementing a plan to include, as a minimum, (1) the interviewing each month, April through November, of a representative cross section of seasonal farm workers employed by virtue of the services of crew leaders registered with the State, and (2) the making of periodic inspections of records such as those required by subsection a. of section 4 (C. 34:8A-10) of the act hereby supplemented.

L.1975, c. 49, s. 7, eff. April 7, 1975.



Section 34:8A-12 - Penalties

34:8A-12. Penalties
6. Any person who violates any of the provisions of this act or of the rules and regulations promulgated hereunder shall be a disorderly person and upon conviction, for each violation, shall be punished by a fine of not less than $100 and not more than $1,000, or imprisonment for not more than 30 days, or both. Any sum collected as a fine pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1971,c.192,s.6; amended 1991,c.205,s.24.



Section 34:8A-13 - Violation Of Act; Injunction; Parties

34:8A-13. Violation of act; injunction; parties
Upon a violation of any of the provisions of this act, any aggrieved seasonal farm worker, the commissioner or the Attorney General are specifically authorized to institute a civil action in a court of competent jurisdiction for injunctive relief to restrain the violation and for such other further relief as the court shall deem proper. In such an action the court may proceed in a summary manner. Neither the institution of the action, nor any of the proceedings therein, shall relieve any party to such proceedings from the penalty prescribed for a violation of this act.

L.1971, c. 192, s. 7, eff. June 7, 1971.



Section 34:8A-14 - Additional Penalties

34:8A-14. Additional penalties
8. In addition to any other sanctions herein or otherwise provided by law, the commissioner, upon notice and hearing, may impose a penalty not exceeding $500.00 for any violation of this act or of any rule or regulation duly issued hereunder. Such penalty shall be used for, and recovered by and in the name of the commissioner in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Where any violation of this act or of any rule or regulation duly issued hereunder is of a continuing nature, each day during which such violation continues after the date fixed by the commissioner in any order or notice for the correction or termination of such violation, shall constitute an additional separate and distinct offense, except during the time an appeal from said order or notice may be taken or is pending. It shall be a complete defense to any action for a penalty pursuant to this section for the defendant to prove that the violation complained of is solely the result of the willful destruction by the occupants of any camp; provided, that proof of such fact shall not alter any duty to correct or terminate said violation as ordered by the commissioner. Any sum collected as a penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1971,c.192,s.8; amended 1991,c.205,s.25.



Section 34:8A-15 - Commissioner Of Department Of Labor And Industry; Enforcement Of Act; Promulgation Of Rules And Regulations

34:8A-15. Commissioner of department of labor and industry; enforcement of act; promulgation of rules and regulations
The Commissioner of the Department of Labor and Industry is specifically authorized to enforce the provisions of this act and to promulgate all rules and regulations which, in his discretion, are necessary to carry out the provisions of this act.

L.1971, c. 192, s. 9, eff. June 7, 1971.



Section 34:8A-16 - Agreement By Employee To Waive Or Modify Rights; Invalidity

34:8A-16. Agreement by employee to waive or modify rights; invalidity
Any agreement by an employee purporting to waive or to modify his rights hereunder, shall be void as contrary to public policy.

L.1975, c. 49, s. 8, eff. April 7, 1975.



Section 34:8A-17 - Severability

34:8A-17. Severability
If any provision of this act, or the application thereof to any person or circumstances, shall be held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

L.1975, c. 49, s. 9, eff. April 7, 1975.



Section 34:8B-1 - Provisions Prohibited In Advertisements For Job Vacancies.

34:8B-1 Provisions prohibited in advertisements for job vacancies.



Section 34:8B-2 - Violations, Penalties.

34:8B-2 Violations, penalties.

2. a. Any employer who violates this act shall be subject to a civil penalty in an amount not to exceed $1,000 for the first violation, $5,000 for the second violation and $10,000 for each subsequent violation, collectible by the Commissioner of Labor and Workforce Development in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.Nothing set forth in this act shall be construed as creating, establishing or authorizing a private cause of action by an aggrieved person against an employer who has violated, or is alleged to have violated, the provisions of this act.
L.2011, c.40, s.2.



Section 34:9-1 - Employment Of Aliens On Public Works Forbidden; Penalty

34:9-1. Employment of aliens on public works forbidden; penalty
It shall be unlawful for the state or any county, municipality, board, committee, commission or officer thereof, officer, body or organization having charge of any public work or any construction, whether the same be a building, excavation, pipe-laying, bridge or dock-building, sewer or drainage construction, road building, paving, or any other form or kind of public work, which shall be undertaken and done at public expense or for any person or corporation, to employ as a mechanic or laborer upon such public work or construction, or any part thereof, any person who is not at the time of such employment a citizen of the United States. Any contractor or officer who shall violate the provisions of this section shall forfeit and pay the sum of one hundred dollars, with costs, to be recovered in an action at law in any court of competent jurisdiction, which penalty when recovered shall be paid into the treasury of the state, or county or municipality within which and under whose authority such officer or contractor claims to act.



Section 34:9-2 - Resident Citizens To Be Preferred In Employment On Public Works

34:9-2. Resident citizens to be preferred in employment on public works
In the construction of any public work for the state, or any county, city, town, township, or borough, or other municipal corporation or any board, committee, commission or officer thereof, whether the same be a building, excavation, sewer, or drainage construction, road building, paving, bridge, or any other form or kind of public work, preference in employment thereon shall be given to citizens of the state of New Jersey who have resided and maintained domiciles within the state for a period of not less than one year immediately prior to such employment. Persons other than citizens of the state may be employed when such citizens are not available.

Every contract for the construction of public works shall provide that if this section is not complied with the contract shall be voidable at the instance of the state, county or municipality.

All boards, officers, agents or employees having the power to enter into contracts which provide for the expenditure of public money on public works, shall file in the office of the commissioner of labor the names and addresses of all contractors holding contracts with the state, or any county, or municipal corporation, or with any board, committee, commission or officer thereof. Upon the demand of the commissioner a contractor shall furnish a list of the names and addresses of all his or its subcontractors.

Each contractor performing work for the state, or for any county, or municipal corporation, or for any board, committee, commission, or officer thereof shall keep a list of his or its employees, stating whether they are native born citizens or naturalized citizens, and in case of naturalization, the date thereof and the name of the court in which granted.

Any person, firm, or corporation violating the provisions of this section shall be deemed and adjudged a disorderly person, and upon conviction shall be punishable by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment of not less than thirty days nor more than ninety days, or by both such fine and imprisonment.



Section 34:9A-1 - Short Title

34:9A-1. Short title
This act shall be known as the Seasonal Farm Labor Act.

L.1945, c. 71, p. 350, s. 1. Amended by L.1967, c. 91, s. 2, eff. June 7, 1967.



Section 34:9A-2 - Definitions

34:9A-2. Definitions
As used in this act, unless the context clearly requires a different meaning:

(a) " Farm labor camp," or "Migrant labor camp" shall mean one or more tents, vehicles, buildings or structures, together with the tract of land appertaining thereto, used as living quarters by seasonal, temporary or migrant workers directly or indirectly in connection with any work or place where work is being performed, whether or not rent is paid or reserved in connection with the use or occupancy of such premises.

(b) "Commissioner" shall mean the Commissioner of Labor and Industry or any of his authorized deputies, representatives, agents or employees.

(c) "Department" shall mean the Department of Labor and Industry.

(d) "Bureau" shall mean the bureau of migrant labor established by this act.

(e) The terms "seasonal worker," "temporary worker" and "migrant worker" may be used interchangeably and shall include any person who is engaged in any seasonal or temporary work.

(f) All other words and phrases shall be defined and construed as provided by chapter 1 of Title 1 of the Revised Statutes.

L.1945, c. 71, p. 350, s. 2. Amended by L.1967, c. 91, s. 3, eff. June 7, 1967.



Section 34:9A-3 - Bureau Of Migrant Labor; Establishment

34:9A-3. Bureau of migrant labor; establishment
There is hereby established in the Department of Labor and Industry a bureau of migrant labor.

L.1945, c. 71, p. 351, s. 3. Amended by L.1967, c. 91, s. 4, eff. June 7, 1967.



Section 34:9A-4.1 - Migrant Labor Board; Abolition; Transfer Of Functions, Powers And Duties

34:9A-4.1. Migrant labor board; abolition; transfer of functions, powers and duties
The migrant labor board is hereby abolished and all of its functions, powers and duties are vested in the Commissioner of Labor and Industry. Any rules or regulations previously approved by the migrant labor board shall remain in full force and effect unless or until modified by the commissioner.

L.1967, c. 91, s. 12, eff. June 7, 1967.



Section 34:9A-7 - Deputy Commissioner Of Labor; Appointment

34:9A-7. Deputy commissioner of labor; appointment
The Commissioner of Labor and Industry shall have the duties and exercise the powers of the bureau through such deputy commissioner of labor as he may designate.

L.1945, c. 71, p. 352, s. 7. Amended by L.1967, c. 91, s. 5, eff. June 7, 1967.



Section 34:9A-7.1 - Seasonal Worker Defined

34:9A-7.1. Seasonal worker defined
As used in this act "seasonal worker" shall mean any person who is engaged in any seasonal or temporary work.

L.1971, c. 194, s. 1, eff. June 7, 1971.



Section 34:9A-7.2 - Certified Spanish Language Interpreters; Permanent And Temporary Staff

34:9A-7.2. Certified Spanish language interpreters; permanent and temporary staff
The Commissioner of the Department of Labor and Industry shall provide for and establish in the Bureau of Migrant Labor a permanent staff of certified Spanish language interpreters and other personnel as necessary to aid and assist seasonal workers in interpreting language in connection with matters involving any Federal, State, county or local governmental agency.

In addition to said permanent staff, the commissioner shall maintain a roster of certified Spanish language interpreters to be available at such times and places on a temporary basis as the commissioner determines.

L.1971, c. 194, s. 2, eff. June 7, 1971.



Section 34:9A-7.3 - Permanent Staff Employment Under Civil Service; Employment And Compensation Of Temporary Staff

34:9A-7.3. Permanent staff employment under civil service; employment and compensation of temporary staff
Interpreters and other employees for the permanent staff shall be appointed and employed by the commissioner subject to the provisions of Title 11 of the Revised Statutes. Temporary interpreters shall not be appointed pursuant to Title 11 of the Revised Statutes and they shall receive payment for their services on a per diem or such other basis as the commissioner determines to be appropriate.

L.1971, c. 194, s. 3, eff. June 7, 1971.



Section 34:9A-7.4 - Rules And Regulations

34:9A-7.4. Rules and regulations
The commissioner is authorized to adopt, promulgate and enforce such rules and regulations pertaining to the qualification and certification of interpreters and their duties and such other matters as he determines necessary to implement this act.

L.1971, c. 194, s. 4, eff. June 7, 1971.



Section 34:9A-9 - Duties And Powers Of Bureau

34:9A-9. Duties and powers of bureau
The bureau shall:

(a) Enforce the provisions of article 2 of this act either directly or through interdepartmental agreements;

(b) Enforce all other applicable labor laws, including, but not limited to, those relating to private employment agencies, child labor, wage payments and wage claims, with respect to migrant labor camps;

(c) Provide inspectional services to encourage minimum standards of housing and sanitation in migrant labor camps;

(d) Advise and consult with employers of migrant labor as to the ways and means of improving living conditions of migrant workers;

(e) In co-operation with the Department of Health, prescribe minimum standards of sanitation, and preventive and curative health services, not inconsistent with this act, for migrant workers;

(f) In co-operation with the Department of Education, provide, so far as possible, educational facilities for the children of migrant workers;

(g) In co-operation with the Department of State Police, provide for a minimum standard of protection for migrant workers;

(h) In co-operation with the Department of Community Affairs, plan, locate and construct (as soon as conditions permit) experimental State camps for migrant workers; provided, however, that no such camp shall be located or constructed in any municipality where there is not located an industry or farm employing migrant labor without the consent of the governing body of said municipality;

(i) In co-operation with the Department of Agriculture, conduct an educational program for employers of migrant labor pertaining to the standards, methods and objectives of the division of migrant labor;

(j) In co-operation with the Department of Institutions and Agencies, help devise ways and means for resolving the welfare problems that require attention.

L.1945, c. 71, p. 353, s. 9. Amended by L.1967, c. 91, s. 6, eff. June 7, 1967.



Section 34:9A-10 - Inspectional Services

34:9A-10. Inspectional services
Each camp shall from time to time be inspected by the bureau. Inspectors shall be trained and authorized to consult with and assist camp owners and operators with respect to the requirements of this act. Inspectors shall also ascertain and report to the commissioner all violations of this act, and perform such other duties as the commissioner shall direct.

L.1945, c. 71, p. 354, s. 10. Amended by L.1967, c. 91, s. 7, eff. June 7, 1967.



Section 34:9A-11 - Preventive And Curative Public Health Services

34:9A-11. Preventive and curative public health services
The bureau through the Department of Health shall make surveys to determine the adequacy of preventive and curative health services available to occupants of migrant labor camps, and where such services are found inadequate, to determine desirable ways and means to make them available. The commissioner shall arrange, to the extent of the available appropriations, through the Department of Health for the provision of such supplementary services. Said services may be provided through the use of one or more traveling dispensaries, by a contract with physicians, dentists, hospitals or clinics, or in such other manner as may be recommended by the Department of Health.

L.1945, c. 71, p. 354, s. 11. Amended by L.1967, c. 91, s. 8, eff. June 7, 1967.



Section 34:9A-12 - Communicable Diseases

34:9A-12. Communicable diseases
For the purpose of this act the commissioner may through the State Director of Health exercise the powers of a local board or health officer with respect to communicable diseases defined by chapter four of Title 26 of the Revised Statutes. The commissioner shall make such arrangements and agreements with the Department of Health and other interested departments and agencies as will facilitate the processing of notices of cases of communicable diseases in migrant labor camps and expedite the treatment of such cases.

L.1945, c. 71, p. 355, s. 12.



Section 34:9A-13 - Notice Of Communicable Diseases; Quarantine; Food Poisoning

34:9A-13. Notice of communicable diseases; quarantine; food poisoning
It shall be the duty of the person in charge of a camp to report immediately to the local health authority the name and address of any individual in the camp known to have or suspected of having a communicable disease. Until official action in such case has been taken, strict isolation shall be maintained.

The person in charge of a migrant camp shall co-operate and assist in the enforcement of any quarantine or isolation measures imposed by any public authority having jurisdiction.

Whenever there shall occur in any camp an outbreak of suspected food poisoning or an unusual prevalence of any illness in which fever, diarrhea, sore throat, vomiting, or jaundice is a prominent symptom, it shall be the duty of the person in charge of the camp to report immediately the existence of such an outbreak or disease prevalence to the State Director of Health, district or local health officer verbally, or by telegram or telephone; such officer shall forthwith investigate the outbreak and shall report by telegram or telephone immediately the existence of such an outbreak to the commissioner or deputy commissioner in charge of the division. Local health officers shall exercise due diligence in ascertaining the existence of such outbreaks or the unusual prevalence of disease in camps.

L.1945, c. 71, p. 355, s. 13.



Section 34:9A-14 - Construction And Operation Of Camps; Field Surveys And Censuses

34:9A-14. Construction and operation of camps; field surveys and censuses
The bureau in co-operation with the Department of Community Affairs, shall make field surveys and censuses adequate to determine the number, location and character of migrant agricultural workers, the needs of their employers, and the most desirable locations for public migrant labor camps. The commissioner may, as soon as a survey and census is completed and he finds a project to be feasible, contract with the public housing and development authority in the Department of Community Affairs for the acquisition or construction of one or more camps. The bureau may operate such public camps or it may contract for their operation by such authority or by one or more municipalities.

L.1945, c. 71, p. 356, s. 14. Amended by L.1967, c. 91, s. 9, eff. June 7, 1967.



Section 34:9A-15 - Personnel; Appointments

34:9A-15. Personnel; appointments
The commissioner may appoint such professional, technical and clerical assistants and employees as may be necessary for the performance of his functions under this act.

L.1945, c. 71, p. 356, s. 15.



Section 34:9A-16 - Rules And Regulations

34:9A-16. Rules and regulations
The commissioner may make, modify and repeal rules and regulations for the interpretation and application of the provisions of this act, and, in his discretion he may temporarily suspend the operation of one or more sections of this act whenever he finds that material priorities or manpower shortages make it impracticable to comply therewith.

L.1945, c. 71, p. 356, s. 16. Amended by L.1967, c. 91, s. 10, eff. June 7, 1967.



Section 34:9A-17 - Civil Penalties

34:9A-17. Civil penalties
In addition to any other sanctions herein or otherwise provided by law, the commissioner, upon notice and hearing, may impose a penalty not exceeding $500.00 for any violation of this act or of any rule or regulation duly issued hereunder. Such penalty shall be used for, and recovered by and in the name of the commissioner in a civil action by a summary proceeding under the Penalty Enforcement Law (N.J.S. 2A:58-1). Where any violation of this act or of any rule or regulation duly issued hereunder is of a continuing nature, each day during which such violation continues after the date fixed by the commissioner in any order or notice for the correction or termination of such violation, shall constitute an additional separate and distinct offense, except during the time an appeal from said order or notice may be taken or is pending. It shall be a complete defense to any action for a penalty pursuant to this section for the defendant to prove that the violation complained of is solely the result of the willful destruction by the occupants of any camp; provided, that proof of such fact shall not alter any duty to correct or terminate said violation as ordered by the commissioner.

L.1945, c. 71, p. 356, s. 17. Amended by L.1967, c. 259, s. 1, eff. Dec. 26, 1967.



Section 34:9A-18 - Entry And Inspection

34:9A-18. Entry and inspection
The commissioner, his authorized officers and agents may, for the purpose of this act:

(a) Enter public or private property to determine whether there exists any camp to which this article applies;

(b) Enter and inspect all camps wheresoever situated, and inspect all accommodations, equipment, or paraphernalia connected therewith;

(c) Enter and inspect the land adjacent to the camp to determine whether the sanitary and other requirements of this act have been or are being complied with.

L.1945, c. 71, p. 357, s. 18.



Section 34:9A-19 - Prohibition Of Violations

34:9A-19. Prohibition of violations
No person, or any agent or officer thereof, shall construct, establish, maintain, operate, or occupy, or permit the construction, establishment, maintenance, operation, occupancy or use of any camp which does not fully comply with any of the requirements of this act.

L.1945, c. 71, p. 357, s. 19. Amended by L.1967, c. 259, s. 2, eff. Dec. 26, 1967.



Section 34:9A-20 - Certified Labor Camps; Application; Inspections; Erection, Construction Or Alteration

34:9A-20. Certified labor camps; application; inspections; erection, construction or alteration
Each person employing any person to work in or at camps to which this article applies shall apply, not later than 60 days prior to the opening of any such camp in any calendar year to the bureau for a certificate of compliance of such camp with the requirements of this act. Such application shall be made on such forms and contain such information, drawings or photographs as the commissioner may deem necessary to enable him to determine the fact of compliance. A separate application shall be made and a separate certificate issued for each camp. The commissioner shall cause each camp to be inspected within 45 days of receipt of an application for a certificate of compliance. If the commissioner finds from the application and inspection that a camp fully complies with the requirements of this act, he shall issue a certificate to that effect. No camp shall be maintained, operated, used or occupied until the commissioner shall have issued therefor a certificate as required by this section; provided, that if no inspection of a camp has been made within 45 days of the receipt of an application for a certificate of compliance, such camp may open but shall be closed by the commissioner if subsequent inspection discloses the fact that such camp does not substantially comply with the requirements of this act.

No camp shall be erected, constructed or substantially altered subsequent to the effective date of this act until the plans and specifications for such erection, construction or alteration have been submitted to, and approved by, the commissioner. The commissioner shall approve any plans and specifications submitted to him pursuant to this section if he finds that such plans and specifications fully comply with the requirements of this act and any rule or regulation duly issued hereunder.

L.1945, c. 71, p. 357, s. 20. Amended by L.1967, c. 91, s. 11, eff. June 7, 1967; L.1967, c. 259, s. 3, eff. Dec. 26, 1967.



Section 34:9A-21 - Use Of Certificate; Revocation

34:9A-21. Use of certificate; revocation
No person shall display any certificate issued under this article in or about any premises other than the camp for which the certificate was issued; nor shall any person advertise, represent or describe any camp for which such a certificate has not been issued, or for which a certificate has been issued and subsequently revoked, as a certified labor camp. Whenever the commissioner finds that a camp for which a certificate has been issued no longer complies with the requirements of this act he shall revoke the certificate upon reasonable notice to the holder thereof.

L.1945, c. 71, p. 357, s. 21.



Section 34:9A-22 - Shelter; Sleeping Places, Requirements

34:9A-22. Shelter; sleeping places, requirements
Every camp shall provide sleeping places in reasonably good structural condition, including adequate provision against fire hazards, so as to shelter the occupants against the elements and to exclude ground dampness. Sleeping places shall be kept clean and free from vermin and matter of an infectious or contagious nature. The grounds around sleeping places shall be properly drained and shall be kept clean and free from accumulations of dirt, filth, garbage, and deleterious matter.

L.1945, c. 71, p. 358, s. 22.



Section 34:9A-23 - Beds Or Bunks

34:9A-23. Beds or bunks
Each sleeping place shall be equipped with beds or bunks made of steel, canvas, or other sanitary material, so constructed as to afford reasonable comfort to the user, and so arranged as to allow a clear space of at least twenty inches, extending from the floor to the ceiling or roof, between each bed or bunk or tier thereof.

L.1945, c. 71, p. 358, s. 23.



Section 34:9A-24 - Air And Privacy

34:9A-24. Air and privacy
Every sleeping place erected or constructed subsequent to the effective date of this act shall contain sufficient air space and partitions to insure an adequate supply of fresh air, and reasonable privacy for each occupant; provided, that each such sleeping place shall conform to the standards prescribed by the Secretary of Labor of the United States pursuant to 48 United States Statutes at Large 117, section 12, approved June 6, 1933 (29 U.S.C. 49k, as amended and supplemented.

Every sleeping place which, on the effective date of this act, is maintained, operated, occupied or used by persons working in or at camps to which this article applies, shall be made to conform, no later than January 1, 1970, to the standards prescribed by the Secretary of Labor of the United States pursuant to 48 United States Statutes at Large 117, section 12, approved June 6, 1933 (29 U.S.C. 49k), as amended and supplemented; provided, that the commissioner, upon proper application therefor, may grant exceptions from the literal requirements of this section and any rule or regulation duly issued hereunder, if he finds that strict compliance would cause undue hardship and that the exception, if granted, will not unreasonably jeopardize the health of safety of the intended occupants.

L.1945, c. 71, p. 358, s. 24. Amended by L.1967, c. 259, s. 4, eff. Dec. 26, 1967.



Section 34:9A-25 - Food Preparation

34:9A-25. Food preparation
Every camp shall be provided with adequate stoves or similar cooking facilities. Every tent, or structure where food is cooked, prepared or served in a camp shall be kept in a clean and sanitary condition and the openings thereof shall be screened. All utensils, in which food is prepared or kept, or from which food is to be eaten, and all implements used in the eating of food shall be kept in a clean, unbroken, and sanitary condition.

L.1945, c. 71, p. 358, s. 25.



Section 34:9A-26 - Water

34:9A-26. Water
(a) The occupants of each camp shall be provided a potable water supply in accordance with the following requirements:

(1) Each camp shall be provided with an adequate supply of potable water which is of safe sanitary quality.

(2) Wells or springs used as sources of water supply shall have tight covers and be so constructed and located as to preclude their pollution by seepage from cesspools, privies, sewers, sewage treatment works, stables or manure piles, or pollution from surface drainage. The water from such sources shall be obtained by free gravity flow or by a metal pump with watertight connection to a concrete slab covering such well or spring. If the pump is situated adjacent to the well or spring, it shall be so located and connected as to prevent pollution of the water.

(3) Basins, pressure tanks or reservoirs used for the storage of drinking water subsequently distributed without treatment shall be so lined, curbed, covered, or otherwise protected as may be necessary to prevent pollution of the supply by surface water, and to preclude pollution of an accidental, incidental or willful nature. Water therefrom shall be delivered to the camp fixtures, if such fixtures are provided, by means of a watertight discharge pipe by gravity or by pumping.

(4) No common drinking cup shall be used. If drinking fountains are provided they shall be of sanitary design and construction.

(b) The occupants of each camp erected or constructed subsequent to the effective date of this act shall be provided a potable water supply system in accordance with the provisions of "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, chapter 199, and any standards or regulations duly issued pursuant thereto by the Commissioner of Health; provided, that the commissioner, for good cause shown, and upon consultation with the Commissioner of Health, is authorized to amend or revise any such standard or regulation for application to the camps to which this article applies.

(c) The occupants of each camp which, on the effective date of this act, is maintained, occupied or used by persons working in or at camps to which the article applies, shall be provided, no later than January 1, 1970, with a potable water supply system in accordance with the provisions of "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, chapter 199, and any standards or regulations duly issued pursuant thereto by the Commissioner of Health; provided, that the commissioner, for good cause shown and upon consultation with the Commissioner of Health, is authorized to amend or revise any such standard or regulation for application to the camps to which this article applies.

(d) The commissioner, upon proper application therefor, may grant exceptions from the literal requirements of this section and any rule or regulation duly issued hereunder, it he finds that strict compliance would cause undue hardship and that the exception, if granted, will not unreasonably jeopardize the health or safety of the intended occupants.

L.1945, c. 71, p. 359, s. 26. Amended by L.1967, c. 259, s. 5, eff. Dec. 26, 1967.



Section 34:9A-27 - Bathing Facilities

34:9A-27. Bathing facilities
(a) Convenient and suitable bathing facilities of a reasonable nature to suit conditions, kept clean and sanitary, shall be provided for every camp.

(b) The occupants of each camp erected or constructed subsequent to the effective date of this act shall be provided convenient and suitable bathing facilities of a reasonable nature to suit conditions which shall be kept clean and sanitary, shall be constructed in accordance with regulations promulgated by the commissioner, and whose effluent shall be discharged into and treated by sewerage facilities constructed in accordance with the provisions of "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, chapter 199, and any standards and regulations duly issued pursuant thereto by the Commissioner of Health; provided, that the commissioner for good cause shown and upon consultation with the Commissioner of Health, is authorized to amend or revise any such standard or regulation for application to the camps to which this article applies.

(c) The occupants of each camp which, on the effective date of this act, is maintained, occupied or used by persons working in or at camps to which this article applies, shall be provided, no later than January 1, 1970, convenient and suitable bathing facilities of a reasonable nature to suit conditions which shall be kept clean and sanitary, shall be constructed in accordance with regulations promulgated by the commissioner, and whose effluent shall be discharged into and treated by sewerage facilities constructed in accordance with the provisions of "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, chapter 199, and any standards or regulations duly issued pursuant thereto by the Commissioner of Health; provided, that the commissioner, for good cause shown and upon consultation with the Commissioner of Health, is authorized to amend or revise any such standard or regulation for application to the camps to which this article applies.

(d) The commissioner, upon proper application therefor, may grant exceptions from the literal requirements of this section and any rule or regulation duly issued hereunder, if he finds that strict compliance would cause undue hardship and that the exception, if granted, will not unreasonably jeopardize the health or safety of the intended occupants.

L.1945, c. 71, p. 359, s. 27. Amended by L.1967, c. 259, s. 6, eff. Dec. 26, 1967.



Section 34:9A-28 - Toilets And Privies

34:9A-28. Toilets and privies
(a) Each camp to which this article applies shall provide privy or other toilet facilities and a sewage disposal system in accordance with the following requirements:

(1) An adequate number of convenient and suitable privy or other toilet facilities, kept clean and sanitary shall be provided for every camp. A privy other than a water-closet shall consist of a pit at least 2 feet deep with a suitable shelter. The openings of the shelter and pit shall be inclosed by screening or other suitable fly netting. No privy pit shall be filled with excreta to nearer than 1 foot from the surface of the ground and the excreta in the pit shall be covered with earth, ashes, lime or other similar substance.

(2) Privies shall be so located, constructed and maintained that they shall not be offensive to the users, nor permit access of flies to the privy vaults nor by leakage or seepage offer a possible pollution of any water supply, adjacent surface waters or ground surfaces.

(3) Sewage disposal systems shall not allow exposure of sewage or sewage effluent on the surface of the ground. All drainage from the kitchen sink shall be carried through a covered drain to a covered cesspool or septic tank or otherwise disposed of in such a way as not to become offensive or insanitary.

(b) Each camp erected or constructed subsequent to the effective date of this act shall provide a water-carried sewerage disposal system in accordance with the provisions of "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, chapter 199, and any standards or regulations duly issued pursuant thereto by the Commissioner of Health; provided, that the commissioner, for good cause shown and upon consultation with the Commissioner of Health, is authorized to amend or revise any such standard or regulation for application to the camps to which this article applies; and provided further, that the commissioner, for good cause shown and upon consultation with the Commissioner of Health, may approve a nonwater carried sewerage disposal system for use at a camp if, but only if, he finds that, by reason of location, topography, soil permeability or ground water elevation, a nonwater carried sewerage disposal system offers protection to the health and welfare of the occupants of a camp superior to that offered by a water-carried sewerage disposal system.

(c) Each camp which, on the effective date of this act, is maintained, occupied or used by persons working in or at camps to which this article applies, shall provide, no later than January 1, 1970, a water-carried sewerage disposal system in accordance with the provisions of "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, chapter 199, and any standards or regulations duly issued pursuant thereto by the Commissioner of Health; provided, that the commissioner, for good cause shown and upon consultation with the Commissioner of Health, is authorized to amend or revise any such standard or regulation for application to the camps to which this article applies; and provided further, that the commissioner for good cause shown and upon consultation with the Commissioner of Health, may approve a nonwater carried sewerage disposal system for use at a camp if, but only if, he finds that, by reason of location, topography, soil permeability or ground water elevation, a nonwater carried sewerage disposal system offers protection to the health and welfare of the occupants of a camp superior to that offered by a water-carried sewerage disposal system.

(d) The commissioner, upon proper application therefor, may grant exceptions from the literal requirements of this section and any rule or regulation duly issued hereunder, if he finds that strict compliance would cause undue hardship and that the exception, if granted, will not unreasonably jeopardize the health or safety of the intended occupants.

L.1945, c. 71, p. 359, s. 28. Amended by L.1967, c. 259, s. 7, eff. Dec. 26, 1967.



Section 34:9A-29 - Garbage And Wastes

34:9A-29. Garbage and wastes
All garbage, kitchen wastes, and rubbish in camps shall be deposited in suitable covered receptacles which shall be emptied daily and the contents buried or otherwise disposed of in accordance with regulations duly issued by the commissioner.

L.1945, c. 71, p. 360, s. 29. Amended by L.1967, c. 259, s. 8, eff. Dec. 26, 1967.



Section 34:9A-30 - Milk, Food And Meals; Sales By Concessionaires

34:9A-30. Milk, food and meals; sales by concessionaires
Wherever milk, food or meals are prepared, served, furnished or offered for sale in a camp by the owner, operator or concessionaire,

(a) The kitchen and dining rooms shall be separated from sleeping quarters and toilets.

(b) The doors and windows of kitchens, dining rooms and mess halls shall be adequately screened against insects.

(c) The kitchen and dining rooms shall be adequately equipped for the preparation and serving of food.

(d) Walls, floors and ceilings of kitchen and dining rooms shall be so constructed as to permit them to be readily cleaned and they shall be kept clean and in good repair.

(e) Adequate provisions shall be made for sanitary storage, handling, and protection of food and milk supplies until served or used.

(f) Adequate facilities, including a plentiful supply of hot water for washing of dishes and utensils, shall be provided; dishes and utensils shall be washed, cleansed and effectively disinfected promptly after each use.

L.1945, c. 71, p. 360, s. 30.



Section 34:9A-31 - Responsibility

34:9A-31. Responsibility
Every person, or the agent or officer thereof, employing persons to work in or at camps to which this article applies and the superintendent or overseer in charge of the work in or at such camps shall carry out the provisions of this article. Said person, or the agent or officer thereof, and said superintendent or overseer, shall maintain a record of the names of the persons who work in or at said camp, and shall produce such record upon the request of the commissioner. At every camp a responsible person shall be appointed to assist in keeping the camp clean.

L.1945, c. 71, p. 361, s. 31. Amended by L.1967, c. 259, s. 9, eff. Dec. 26, 1967.



Section 34:9A-32 - Public Nuisance

34:9A-32. Public nuisance
Any camp which does not conform to this article shall be deemed a public nuisance and if not made to conform within five days or within such longer period of time as may be allowed by the commissioner by written notice, shall be abated by proper suit brought by the Attorney-General upon request of the commissioner.

L.1945, c. 71, p. 361, s. 32.



Section 34:9A-33 - Peace Officers

34:9A-33. Peace officers
For the purpose of securing the enforcement of this article the officers and agents of the commissioner shall have the authority of peace officers to make arrests, to serve any process or notice throughout the State, and may exercise such other authority of peace officers as may become necessary in securing the enforcement of this article.

L.1945, c. 71, p. 361, s. 33.



Section 34:9A-34 - Penalties

34:9A-34. Penalties
Any person, or the agent or officer thereof, who violates any provision of this article or of any rule or regulation duly issued under this act, shall be guilty of a misdemeanor and upon conviction thereof shall be punishable by a fine of not more than $1,000.00, or imprisonment for not more than 1 year, or both. It shall be a complete defense to any criminal proceeding pursuant to this section for the defendant to prove that the violation complained of is solely the result of the willful destruction by the occupants of any camp.

L.1945, c. 71, p. 362, s. 34. Amended by L.1967, c. 259, s. 10, eff. Dec. 26, 1967.



Section 34:9A-35 - Appropriations

34:9A-35. Appropriations
There is hereby appropriated to the division for the remainder of the current fiscal year ending June thirtieth, one thousand nine hundred and forty-five, for the purposes of this act, the sum of one hundred thousand dollars ($100,000.00), of which twenty-five thousand dollars ($25,000.00) or so much thereof as may be necessary shall be for the planning and construction of public migrant labor camps, and seventy-five thousand dollars ($75,000.00) or so much thereof as may be necessary shall be for personal and contractual services, equipment and expenses; and any unexpended balances thereof are hereby appropriated, respectively, for the fiscal year ending June thirtieth, one thousand nine hundred and forty-six.

L.1945, c. 71, p. 362, s. 35.



Section 34:9A-36 - Effective Dates

34:9A-36. Effective dates
Sections one to seventeen, inclusive, and sections twenty, twenty-one, thirty-three and thirty-five of this act shall take effect immediately. The remaining sections of this act shall take effect September fifteenth, one thousand nine hundred and forty-five.

L.1945, c. 71, p. 362, s. 36.



Section 34:9A-37 - Definitions

34:9A-37. Definitions
As used in this act:

(a) "Farm operator" means any individual, corporation, partnership, joint venture, firm, company, or other legal entity, or any officers or agents thereof, in immediate possession of any farm as owner or lessee, and, as such, responsible for its management and condition.

(b) "Seasonal farm worker" means any person who is engaged in seasonal or temporary farm work and is a term that may be used interchangeably with the terms "migrant laborer" and "temporary farm worker."

L.1971, c. 193, s. 1.



Section 34:9A-38 - Furnishing Drinking Water And Toilet Facilities In Fields

34:9A-38. Furnishing drinking water and toilet facilities in fields
At any farm where seasonal farm workers labor in a field that is an unreasonable distance from central facilities, the farm operator shall provide in the working area a sufficient supply of cool, potable water, and for each sex sufficient, suitable and separate privies or other toilet facilities which shall be properly screened, ventilated and kept clean and suitable facilities for the washing of hands.

L.1971, c. 193, s. 2.



Section 34:9A-39 - Commissioner Of Department Of Labor And Industry; Enforcement Of Act; Promulgation Of Rules And Regulations

34:9A-39. Commissioner of department of labor and industry; enforcement of act; promulgation of rules and regulations
The Commissioner of the Department of Labor and Industry is authorized to enforce this act and to promulgate all reasonable rules and regulations which, in his discretion, are necessary to carry out the provisions of this act.

L.1971, c. 193, s. 3.



Section 34:9A-40 - Violations; Penalties; Collection; Defenses

34:9A-40. Violations; penalties; collection; defenses
4. Any farm operator who violates any of the provisions of this act or the rules and regulations promulgated hereunder shall be subject to a penalty of not less than $50.00 nor more than $500.00 to be collected in a civil action commenced by the commissioner by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the Superior Court or a municipal court, which shall have jurisdiction to enforce said penalty enforcement law in connection with this act. If the violation is of a continuing nature, each day during which it continues after the date given by which the violation must be eliminated in accordance with the order of the department shall constitute an additional, separate and distinct offense.

It shall be a complete defense to any action for a penalty pursuant to this section for the defendant to prove that the violation complained of is solely the result of the willful destruction by the occupants of any camp; provided, that proof of such fact shall not alter any duty to correct or terminate said violation as ordered by the commissioner.

L.1971,c.193,s.4; amended 1991,c.91,s.352.



Section 34:9A-41 - Violations Of Act; Injunction; Parties

34:9A-41. Violations of act; injunction; parties
Upon a violation of this act or of any rules and regulations promulgated hereunder, any aggrieved seasonal farm worker and the Commissioner of the Department of Labor and Industry shall be entitled to institute a civil action in a court of competent jurisdiction for injunctive relief to restrain such violation and for such other relief as the court shall deem proper, and the court may proceed in a summary manner in such action. Neither the institution of such action, nor any of the proceedings therein shall relieve any party to such proceedings from the penalty proscribed for a violation of this act.

L.1971, c. 193, s. 5.



Section 34:10-3 - Twelve Hours Maximum Day

34:10-3. Twelve hours maximum day
Twelve hours' labor to be performed within twelve consecutive hours with reasonable time for meals not less than one-half hour for each shall constitute a day's labor for any employee in the operation of street railroads and elevated railroads owned or operated by corporations incorporated under the laws of this state.



Section 34:10-4 - Penalty

34:10-4. Penalty
It shall be a misdemeanor for any officer or agent of any such corporation to exact from any employee more than twelve hours' labor within the twenty-four hours of the natural day, and within twelve consecutive hours therein as in section 34:10-3 of this title provided. In case of accident or unexpected contingency demanding more than the usual service by the corporation to the public, or from its employees to the corporation, extra labor may be permitted and exacted for extra compensation.



Section 34:10-5 - Intent And Purpose Of Law

34:10-5. Intent and purpose of law
It is the true intent and purpose of this article to limit the usual hours of labor of the employees of such railroad corporations to twelve hours actual work a day, to be performed within a period of twelve consecutive hours as aforesaid, whether such employees be employed by the trip or trips, the job, the hour, the day, the week, the month, or in any other manner.



Section 34:11-2 - Weekly Payment Of Wages By Railroad, Express, Car-loading And Car-forwarding Companies; Agreements To Contrary; Action By Employee

34:11-2. Weekly payment of wages by railroad, express, car-loading and car-forwarding companies; agreements to contrary; action by employee
Every railroad, express, car-loading, and car-forwarding company authorized to do business by the laws of this State shall pay once each week to each employee, the wages earned for the 7-day period ending not more than 14 days prior to such payment. Wages means those earnings derived from basic pro rata rates of pay pursuant to a labor agreement, and shall not include incentives, bonuses, and other similar types of fringe payments.

If, at any time of payment, as required by this section, any employee of any such railroad or other company shall be absent from his regular place of labor, and shall not receive his wages through a duly authorized representative, he shall be entitled to such payment at any time thereafter, upon demand upon the proper paymaster at the place where such wages are usually paid and at the place when the next pay is due.

It shall not be lawful for any such railroad or other company to enter into or make any agreement with any employee for the payment of the wages of any such employee otherwise than as provided in this section, except to pay such wages at shorter intervals than as herein provided. Every agreement made in violation of this section shall be deemed to be null and void, and shall not be a defense to the action for the penalty provided for in section 34:11-3 of this Title; and each and every employee with whom any agreement in violation of this section shall be made by such railroad or other company shall have his action and right of action against such railroad or other company for the full amount of his wages in any court of competent jurisdiction in this State.

Amended by L.1974, c. 172, s. 1, eff. Jan. 1, 1975.



Section 34:11-3 - Penalty For Violation; Suit; Limitation Of Action; Disposition Of Penalties

34:11-3. Penalty for violation; suit; limitation of action; disposition of penalties
Any railroad company which shall violate the provisions of section 34:11-2 of this title shall forfeit and pay the sum of twenty-five dollars for each violation to be recovered in any court of competent jurisdiction by any person who shall sue for the same, one-half of the penalty to go to the person suing therefor, and the remainder to go to the state; provided, complaint of such violation be made within sixty days from the date the wages become payable according to the terms of said section 34:11-2.



Section 34:11-4.1 - Definitions

34:11-4.1. Definitions
1. As used in this act:



a. "Employer" means any individual, partnership, association, joint stock company, trust, corporation, the administrator or executor of the estate of a deceased individual, or the receiver, trustee, or successor of any of the same, employing any person in this State.

For the purposes of this act the officers of a corporation and any agents having the management of such corporation shall be deemed to be the employers of the employees of the corporation.

b. "Employee" means any person suffered or permitted to work by an employer, except that independent contractors and subcontractors shall not be considered employees.

c. "Wages" means the direct monetary compensation for labor or services rendered by an employee, where the amount is determined on a time, task, piece, or commission basis excluding any form of supplementary incentives and bonuses which are calculated independently of regular wages and paid in addition thereto.

d. "Commissioner" means the Commissioner of Labor.



L.1965,c.173,s.1; amended 1991,c.205,s.1.



Section 34:11-4.2 - Time And Mode Of Payment; Paydays.

34:11-4.2 Time and mode of payment; paydays.

2.Except as otherwise provided by law, every employer shall pay the full amount of wages due to his employees at least twice during each calendar month, on regular paydays designated in advance by the employer, in lawful money of the United States or with checks on banks where suitable arrangements are made for the cashing of such checks by employees without difficulty and for the full amount for which they are drawn. An employer may establish regular paydays less frequently than semimonthly for bona fide executive, supervisory and other special classifications of employees provided that the employee shall be paid in full at least once each calendar month on a regularly established schedule.

If a regular payday falls on a nonwork day, that is, a day on which the workplace of an employee is not open for business, payment shall be made on the immediately preceding work day, except where it is otherwise provided for in a collective bargaining agreement.

The end of the pay period for which payment is made on a regular payday shall be not more than 10 working days before such regular payday, provided that if the regular payday falls on a nonwork day payment shall be made on the preceding work day.

L.1965,c.173,s.2; amended 2002, c.93.



Section 34:11-4.2A - Payment By Deposit In Financial Institution; Consent By Employee; Cancellation; Notice

34:11-4.2a. Payment by deposit in financial institution; consent by employee; cancellation; notice
In lieu of paying wages directly to employees as provided by P.L.1965, c. 173, s. 2 (C. 34:11-4.2), an employer may, with the consent of some or all his employees, arrange with a financial institution or financial institutions to pay the wages of each employee so consenting by causing the amount of such employee's wages to be deposited in an account maintained in any such financial institution in the name of such employee, subject to withdrawal and other disposition by such employee to the same extent and in the same manner as if such deposit were made directly by such employee. Any such employee may, on timely notice to the employer, elect not to have his wages deposited as provided herein, and to be paid such wages directly in the manner otherwise provided by law. Financial institution as used herein means any State-chartered or Federally-chartered institution authorized to accept deposits in New Jersey.

L.1975, c. 143, s. 1, eff. July 7, 1975.



Section 34:11-4.3 - Termination Or Suspension Of Employment

34:11-4.3. Termination or suspension of employment
Whenever an employer discharges an employee, or when the work of an employee is suspended as a result of a labor dispute, or when an employee for any reason whatsoever is laid off, or whenever an employee quits, resigns, or leaves employment for any reason, the employer shall pay the employee all wages due not later than the regular payday for the pay period during which the employee's termination, suspension or cessation of employment (whether temporary or permanent) took place, as established in accordance with section 2 of this act; or in the case of employees compensated in part or in full by an incentive system, a reasonable approximation of all wages due, until the exact amounts due can be computed; provided, however, that when any employee is suspended as a result of a labor dispute and such labor dispute involves those employees who make up payrolls, the employer may have an additional 10 days in which to pay such wages. Such payment may be made either through the regular pay channels or by mail if requested by the employee.

L.1965, c. 173, s. 3.



Section 34:11-4.4 - Withholding From Wages.

34:11-4.4 Withholding from wages.

4.No employer may withhold or divert any portion of an employee's wages unless:

a.The employer is required or empowered to do so by New Jersey or United States law; or

b.The amounts withheld or diverted are for:

(1)Contributions authorized either in writing by employees, or under a collective bargaining agreement, to employee welfare, insurance, hospitalization, medical or surgical or both, pension, retirement, and profit-sharing plans, and to plans establishing individual retirement annuities on a group or individual basis, as defined by section 408 (b) of the federal Internal Revenue Code of 1986 (26 U.S.C.s.408(b)), or individual retirement accounts at any State or federally chartered bank, savings bank, or savings and loan association, as defined by section 408 (a) of the federal Internal Revenue Code of 1986 (26 U.S.C.s.408(a)), for the employee, his spouse or both.

(2)Contributions authorized either in writing by employees, or under a collective bargaining agreement, for payment into company-operated thrift plans; or security option or security purchase plans to buy securities of the employing corporation, an affiliated corporation, or other corporations at market price or less, provided such securities are listed on a stock exchange or are marketable over the counter.

(3)Payments authorized by employees for payment into employee personal savings accounts, such as payments to a credit union, savings fund society, savings and loan or building and loan association; and payments to banks for Christmas, vacation, or other savings funds; provided all such deductions are approved by the employer.

(4)Payments for company products purchased in accordance with a periodic payment schedule contained in the original purchase agreement; payments for employer loans to employees, in accordance with a periodic payment schedule contained in the original loan agreement; payments for safety equipment; payments for the purchase of United States Government bonds; payments to correct payroll errors; and payments of costs and related fees for the replacement of employee identification, which is used to allow employees access to sterile or secured areas of airports, in accordance with a fee schedule described in any airline media plan approved by the federal Transportation Security Administration; provided all such deductions are approved by the employer.

(5)Contributions authorized by employees for organized and generally recognized charities; provided the deductions for such contributions are approved by the employer.

(6)Payments authorized by employees or their collective bargaining agents for the rental of work clothing or uniforms or for the laundering or dry cleaning of work clothing or uniforms; provided the deductions for such payments are approved by the employer.

(7)Labor organization dues and initiation fees, and such other labor organization charges permitted by law.

(8)Contributions authorized in writing by employees, pursuant to a collective bargaining agreement, to a political committee, continuing political committee, or both, as defined in section 3 of P.L.1973, c.83 (C.19:44A-3), established by the employees' labor union for the purpose of making contributions to aid or promote the nomination, election or defeat of any candidate for a public office of the State or of a county, municipality or school district or the passage or defeat of any public question, subject to the conditions specified in section 2 of P.L.1991, c.190 (C.34:11-4.4a).

(9)Contributions authorized in writing by employees to any political committee or continuing political committee, other than a committee provided for in paragraph (8) of this subsection, for the purpose of making contributions to aid or promote the nomination, election or defeat of any candidate for a public office of the State or of a county, municipality or school district or the passage or defeat of any public question, subject to the conditions specified in section 2 of P.L.1991, c.190 (C.34:11-4.4a); in making a payroll deduction pursuant to this paragraph the administrative expenses incurred by the employer shall be borne by such committee, at the option of the employer.

(10) Payments authorized by employees for employer-sponsored programs for the purchase of insurance or annuities on a group or individual basis, if otherwise permitted by law.

(11) Such other contributions, deductions and payments as the Commissioner of Labor and Workforce Development may authorize by regulation as proper and in conformity with the intent and purpose of this act, if such deductions are approved by the employer.

L.1965, c.173, s.4; amended 1977, c.205; 1983, c.445, s.3; 1991, c.190, s.1; 1997, c.35; 2009, c.226.



Section 34:11-4.4A - Contributions Withheld, Diverted; Conditions

34:11-4.4a. Contributions withheld, diverted; conditions
2. In the case of contributions withheld or diverted pursuant to paragraph (8) or (9) of subsection b. of section 4 of P.L.1965, c.173 (C.34:11-4.4), the contribution shall be withheld or diverted only after compliance with the following conditions:

a. The payroll deduction authorization must be signed by the employee and contain the following explanatory statement:

I recognize that my/any contribution through payroll deduction is completely voluntary and in compliance with State law. It shall be unlawful for any person soliciting an employee for contribution to such a fund to fail to inform such employee of his or her right to refuse to contribute without reprisal.

Any questions relative to compliance with election law may be directed to the Election Law Enforcement Commission, 28 West State Street, Trenton, New Jersey 08625, (609) 292-8700.

b. Any political action committee or continuing political committee which elects to solicit employees under the provisions of section 4 of P.L.1965, c.173 (C.34:11-4.4) shall file with the Election Law Enforcement Commission a statement of registration which identifies the title of the committee and the general category of entity or entities, including, but not limited to, business organizations, labor organizations, professional or trade associations, candidates for or holders of public offices, political parties, ideological groups, or civic associations, the interests of which are shared by the leadership, members or financial supporters of the committee.

The statement of registration shall include: (1) the names and mailing addresses of the persons having control over the management of the affairs of the committee; (2) in the case of any person identified under paragraph (1) of this subsection b. who is an individual, the occupation of that individual, and the name and mailing address of the individual's employer, or, in the case of any such entity which is a corporation, partnership, unincorporated association or other organization, the name and mailing address of the organization; and (3) an explanatory statement as to the process utilized for the selection of recipients of funds raised by committee.

c. The political action committee or continuing political committee shall provide space on the payroll deduction authorization document to allow the employee to direct his or her contributions to specific candidates.

d. No employee may elect to contribute more than $5 per week by means of payroll deduction. No employee may have wages withheld or diverted for more than one political action committee or continuing political committee.

e. No solicitation shall be made for employee contributions on the job or at the workplace.

f. Any political action committee or continuing political committee which elects to solicit employees under the provisions of this act shall annually provide each employee participant with a financial statement indicating disbursement of funds including administrative charges.

L.1991,c.190,s.2.



Section 34:11-4.5 - Death Of Employee

34:11-4.5. Death of employee
a. In the event of the death of an employee all wages due the deceased employee may, upon proper demand on the employer, be paid, in the absence of actual notice of the pendency of probate proceedings, without requiring letters testamentary or of administration in the following order of preference to decedent's:

(1) surviving spouse,

(2) children 18 years of age and over in equal shares, or to the guardian of children under 18 years of age,

(3) father and mother or survivor,

(4) sisters and brothers,

or to the person who pays the funeral expenses.

b. Payments under subsection a. of this section made after presentation of proof of relationship shall be a release and discharge of the employer to the amount of such payment.

L.1965, c. 173, s. 5.



Section 34:11-4.6 - Dissemination Of Information; Records

34:11-4.6. Dissemination of information; records
Every employer shall:

a. Notify his employees at the time of hiring, of the rate of pay, and of the regular payday designated by the employer in accordance with section 2 of this act.

b. Notify his employees of any changes in the pay rates or pay days prior to the time of such changes.

c. Furnish each employee with a statement of deductions made from his wages in accordance with section 4 of this act for each pay period such deductions are made.

d. Keep posted in a place accessible to his employees an abstract of this act furnished by the commissioner, and

e. Make such records as to the persons employed by him, including wage and hour records and preserve such records for such periods of time, as the commissioner shall prescribe by regulation as necessary or appropriate for the enforcement of the provisions of this act, provided that records of the number of hours worked shall not be required as to any person employed in a bona fide executive, administrative or professional capacity or in the capacity of outside salesman 18 years of age or older where the wages of such person or persons are not determined by the number of hours worked.

L.1965, c. 173, s. 6.



Section 34:11-4.7 - Agreements By Employer With Employee

34:11-4.7. Agreements by employer with employee
It shall be unlawful for any employer to enter into or make any agreement with any employee for the payment of wages of any such employee otherwise than as provided in this act, except to pay wages at shorter intervals than as herein provided, or to pay wages in advance. Every agreement made in violation of this section shall be deemed to be null and void, and the penalties in this act provided may be enforced notwithstanding such agreement; and each and every employee with whom any agreement in violation of this section shall be made by any such employer, or the agent or agents thereof, shall have a right of civil action against any such employer for the full amount of his wages in any court of competent jurisdiction in this State.

L.1965, c. 173, s. 7.



Section 34:11-4.8 - Dispute Over Amount Of Wages

34:11-4.8. Dispute over amount of wages
a. In case of a dispute over the amount of wages, the employer shall pay, without condition and within the time set by this act, all wages, or parts thereof, conceded by him to be due, leaving to the employee all remedies to which he might otherwise be entitled, including those provided under this act, as to any balance claimed.

b. The acceptance by an employee of a payment under this section shall not constitute a release as to the balance of his claim and any release required by an employer as a condition to payment shall be in violation of this act and shall be null and void.

L.1965, c. 173, s. 8.

34:11-4.9 Duties of commissioner.

9. a. The commissioner shall enforce and administer the provisions of this act and the commissioner or his authorized representatives are empowered to investigate charges of violations of this act.

b.The commissioner or his authorized representatives are empowered to enter and inspect such places, question such employees and investigate such facts, conditions or matters as they may deem appropriate to determine whether any person has violated any provision of this act or any rule or regulation issued hereunder or which may aid in the enforcement of the provisions of this act.

c.The commissioner or his authorized representatives shall have power to administer oaths and examine witnesses under oath, issue subpoenas, compel the attendance of witnesses, and the production of papers, books, accounts, records, payrolls, documents, and testimony, and to take depositions and affidavits in any proceeding before the commissioner.

d.If a person fails to comply with any subpoena lawfully issued, or on the refusal of any witness to testify to any matter regarding which he may be lawfully interrogated, it shall be the duty of the Superior Court, on application by the commissioner, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

e.The commissioner is authorized to supervise the payment of amounts due to employees pursuant to Article 1 of chapter 11 of Title 34 of the Revised Statutes, and the employer may be required to make these payments to the commissioner to be held in a special account in trust for the employees, and paid on order of the commissioner directly to the employee or employees affected. The employer shall also pay the commissioner an administrative fee equal to not less than 10% or more than 25% of any payment made to the commissioner pursuant to this section. The amount of the administrative fee shall be specified in a schedule of fees to be promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The fee shall be applied to enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

f.The commissioner or his designee is authorized to enter into a reciprocal agreement with the labor department or other corresponding agency of any other state or with a person or body authorized to act on behalf of that agency, for the collection of claims and judgments for wages, administrative fees or penalties based on claims arising in each others' states.

To the extent provided for by the laws of the other state or by any reciprocal agreement entered into with an agency of the other state as provided in this subsection, the commissioner or his designee may: (1) maintain actions in the courts of the other state for the collection of claims and judgments for wages, administrative fees and penalties; and (2) assign the claims and judgments to the agency in the other state for collection.

Upon the written consent of the agency in the other state, or the person or body authorized to act on behalf of that agency, the commissioner or his designee may maintain actions in the courts of this State upon assigned claims and judgments for wages, administrative fees and penalties arising in the other state in the same manner and to the same extent that such actions by the commissioner or his designees are authorized when arising in this State, but only if the other state extends, by law or agreement, a like comity to cases arising in this State.

L.1965,c.173,s.9; amended 1991, c.91, s.353; 1991, c.205, s.2; 2000, c.14.



Section 34:11-4.9 - Duties Of Commissioner.

34:11-4.9 Duties of commissioner.

9. a. The commissioner shall enforce and administer the provisions of this act and the commissioner or his authorized representatives are empowered to investigate charges of violations of this act.

b.The commissioner or his authorized representatives are empowered to enter and inspect such places, question such employees and investigate such facts, conditions or matters as they may deem appropriate to determine whether any person has violated any provision of this act or any rule or regulation issued hereunder or which may aid in the enforcement of the provisions of this act.

c.The commissioner or his authorized representatives shall have power to administer oaths and examine witnesses under oath, issue subpoenas, compel the attendance of witnesses, and the production of papers, books, accounts, records, payrolls, documents, and testimony, and to take depositions and affidavits in any proceeding before the commissioner.

d.If a person fails to comply with any subpoena lawfully issued, or on the refusal of any witness to testify to any matter regarding which he may be lawfully interrogated, it shall be the duty of the Superior Court, on application by the commissioner, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

e.The commissioner is authorized to supervise the payment of amounts due to employees pursuant to Article 1 of chapter 11 of Title 34 of the Revised Statutes, and the employer may be required to make these payments to the commissioner to be held in a special account in trust for the employees, and paid on order of the commissioner directly to the employee or employees affected. The employer shall also pay the commissioner an administrative fee equal to not less than 10% or more than 25% of any payment made to the commissioner pursuant to this section. The amount of the administrative fee shall be specified in a schedule of fees to be promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The fee shall be applied to enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

f.The commissioner or his designee is authorized to enter into a reciprocal agreement with the labor department or other corresponding agency of any other state or with a person or body authorized to act on behalf of that agency, for the collection of claims and judgments for wages, administrative fees or penalties based on claims arising in each others' states.

To the extent provided for by the laws of the other state or by any reciprocal agreement entered into with an agency of the other state as provided in this subsection, the commissioner or his designee may: (1) maintain actions in the courts of the other state for the collection of claims and judgments for wages, administrative fees and penalties; and (2) assign the claims and judgments to the agency in the other state for collection.

Upon the written consent of the agency in the other state, or the person or body authorized to act on behalf of that agency, the commissioner or his designee may maintain actions in the courts of this State upon assigned claims and judgments for wages, administrative fees and penalties arising in the other state in the same manner and to the same extent that such actions by the commissioner or his designees are authorized when arising in this State, but only if the other state extends, by law or agreement, a like comity to cases arising in this State.

L.1965,c.173,s.9; amended 1991, c.91, s.353; 1991, c.205, s.2; 2000, c.14.



Section 34:11-4.10 - Penalty

34:11-4.10. Penalty
10. Any employer who knowingly and willfully violates any provision of P.L.1965, c.173 (34:11-4.1 et seq.) shall be guilty of a disorderly persons offense and, upon conviction for a violation, shall be punished by a fine of not less than $100 nor more than $1,000. Each day during which any violation of this act continues shall constitute a separate and distinct offense.

As an alternative to or in addition to any other sanctions provided by law for violations of P.L.1965, c.173 (C.34:11-4.1 et seq.), when the Commissioner of Labor finds that an employer has violated that act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $250 for a first violation and up to a maximum of $500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1965,c.173,s.10; amended 1991,c.205,s.3.



Section 34:11-4.11 - Rules And Regulations

34:11-4.11. Rules and regulations
The commissioner is authorized to propose and issue, from time to time, rules and regulations to implement the provisions of this act. Such proposed rules and regulations shall be published and made available to the public with notice that the same shall become effective on a specified date, not earlier than 60 days from publication thereof, and that a public hearing on the proposed rule or regulation shall be held at a place, date and time specified, on a date not earlier than 15 days from the date published copies are made available to the public. At any public hearing held under this section, all interested parties shall have the right to present testimony either orally or in writing, and the commissioner shall consider all testimony offered before promulgating a final rule or regulation.

L.1965, c. 173, s. 11.



Section 34:11-4.12 - Construction Of Act

34:11-4.12. Construction of act
Nothing in this act shall be deemed to require any employer to amend, change, revise or suspend any pay practice, procedure, policy or system that is authorized or permitted under any provision of this act.

L.1965, c. 173, s. 12.



Section 34:11-4.13 - Repeal

34:11-4.13. Repeal
The following sections of the Revised Statutes are repealed: 34:11-4, 34:11-6, 34:11-7, 34:11-23, 34:11-24 and 34:11-27 to 34:11-30, inclusive.

L.1965, c. 173, s. 13.



Section 34:11-4.14 - Unlawful Diverting Of Wages

34:11-4.14. Unlawful diverting of wages
13. a. It shall be unlawful for any person to purchase or have assigned to him, other than by order of court, any salary, wages, commissions, pay or other compensation for services, or any part thereof, due or to become due to any employee and any purchase or assignment, whenever executed, shall be void. It shall also be unlawful for any person to withhold or to pay to any other person on the basis of any assignment or purchase prohibited by this section any salary, wages, commissions, pay or other compensation due to any employee.

b.Any person who violates this section, or attempts to do so, shall be liable to the employee for the amount of the salary, wages, commissions, or other compensation for services withheld from the employee.

c.Nothing contained in this section shall be construed to make unlawful the withholding or diverting of wages by any employer in accordance with section 4 of P.L.1965, c.173 (C.34:11-4.4).

L.1999,c.90, s.13.



Section 34:11-10 - Commitment For Failure To Pay Judgment

34:11-10. Commitment for failure to pay judgment
The court shall cause a defendant who refuses or neglects to pay forthwith the amount of a judgment rendered against him and the costs and charges incident thereto, to be committed to the county jail for a period not exceeding one hundred days in the case of a first conviction, and in case of a conviction for a second, subsequent or continuing violation, for a period not exceeding two hundred days.



Section 34:11-16 - Enforcement Of Act By Department Of Labor

34:11-16. Enforcement of act by department of labor
The department of labor shall enforce the provisions of this article and for that purpose the commissioner shall designate such of his employees or assistants as may be necessary.



Section 34:11-17 - Negotiable Orders

34:11-17. Negotiable orders
It shall be unlawful for any person or corporation to pay their employees in store goods or merchandise, or to issue for the payment of labor any order or other paper whatsoever, unless the same is negotiable and by its terms redeemable for face value at sight in lawful money of the United States, by the person giving or issuing the same, but nothing in this section shall prevent any private individual from giving orders for goods and merchandise on any store in the profits or business of which he has no interest, directly or indirectly.



Section 34:11-18 - Forfeiture On Issuing Orders In Payment For Labor; No Offset; Limitations

34:11-18. Forfeiture on issuing orders in payment for labor; no offset; limitations
Any employer paying its employees in store goods or merchandise or giving or issuing or authorizing to be given or issued in payment for labor, any due bills or orders contrary to any law shall forfeit the amount of wages or pay for which such orders were given and the same shall not be offset against any claims for wages but recovery may be had for such wages in full as though no such orders or due bills had been given or paid and no settlement with the employer shall bar an action therefor until after the lapse of one year from such settlement.



Section 34:11-19 - Punishment For Issuing Orders In Payment For Labor

34:11-19. Punishment for issuing orders in payment for labor
Any person giving or issuing in payment of labor, any due bills or orders contrary to law shall be guilty of a misdemeanor and punishable by fine of not more than five hundred dollars.



Section 34:11-21 - Attempting To Control Employees In Purchase Of Store Goods Unlawful

34:11-21. Attempting to control employees in purchase of store goods unlawful
It shall not be lawful for an employer, or his agents, clerks or superintendents, owning or controlling any stores for the sale of general store goods or merchandise in connection with his manufacturing or other business, to attempt to control his employees in the purchase of store goods or supplies at such stores by withholding payment of wages beyond the usual time of payment, whereby the employee would be compelled to purchase supplies at any such stores.



Section 34:11-22 - Penalty For Attempting To Control Employees In Purchase Of Store Goods

34:11-22. Penalty for attempting to control employees in purchase of store goods
Any person offending against the provisions of section 34:11-21 of this title shall be guilty of a misdemeanor and on conviction thereof shall be fined not to exceed one hundred dollars, with costs of suit, for each offense to be sued by and for the benefit of any citizen of the state.



Section 34:11-24.1 - Medical Examinations Requested By Employers; Imposition Of Cost On Employees Prohibited

34:11-24.1. Medical examinations requested by employers; imposition of cost on employees prohibited
No employer or prospective employer shall deduct from the wages of any employee or from the wages to be paid to a prospective employee any sum, or in any manner require payment of any sum from such employee or prospective employee, to defray the cost of any medical examination of such employee or prospective employee when such examination is made at the request or direction of the employer, by a physician designated by said employer, as a condition of entering or continuing employment, and in the event that the employee or prospective employee pays for any such medical examination, the employer or prospective employer shall reimburse the employee or prospective employee for the amount of any such payment.

L.1952, c. 147, p. 505, s. 1.



Section 34:11-24.2 - Penalty For Violation

34:11-24.2. Penalty for violation
Every person who shall violate any of the provisions of this act shall be liable to a penalty of one hundred dollars ($100.00), to be recovered by and in the name of the Department of Labor and Industry for the use of the State.

L.1952, c. 147, p. 506, s. 2.



Section 34:11-24.3 - Effective Date

34:11-24.3. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 147, p. 506, s. 3.



Section 34:11-31 - Payment Of Wages Condition Precedent To Removal Of Employer's Personal Property On Levy Of Execution Or Other Process

34:11-31. Payment of wages condition precedent to removal of employer's personal property on levy of execution or other process
No personal property, being in this state and belonging to any person, corporation or manufacturer, shall be liable to be removed by virtue of any execution, attachment or other process, unless the party, by whom or at whose suit such process was issued or sued out, shall first pay or cause to be paid to the operatives, mechanics and other employees of such person, manufacturer or corporation the wages then owing from such person, manufacturer or corporation. The wages required to be paid as aforesaid shall not exceed two months' wages, and, if the wages due and owing as aforesaid shall exceed two months' wages, the party at whose suit such process is sued out may, upon paying or causing to be paid to such employees two months' wages, proceed to execute his process; and the sheriff or other officer shall levy and pay to the plaintiff, as well the money so paid for wages as the money to be made by virtue of such process.



Section 34:11-32 - Procedure Where Personal Property Is Removed Under Process Without Payment Of Wages Of Debtor's Employees

34:11-32. Procedure where personal property is removed under process without payment of wages of debtor's employees
If an officer shall by virtue of execution, attachment or other process remove any personal property from the possession or premises of any employer against whom the process is directed without first paying to the employees of such employer their wages owing and earned or accrued to the amount specified in section 34:11-31 of this title, such personal property shall not be sold by the officer until ten days after such removal and then not until the plaintiff or party causing the levy shall, before the sale, pay to such employees such wages upon the payment of which the process may be executed and sale made; provided the persons to whom such wages may be owing, shall within ten days after such removal give notice to the officer holding such process of the amount of wages due, and claim the same, which notice may be served by delivery to the officer or leaving a copy thereof at his usual place of abode.



Section 34:11-33 - Wages For Services Bestowed On Property Of Manufacturers In Hands Of Receivers

34:11-33. Wages for services bestowed on property of manufacturers in hands of receivers
Whenever personal property of a manufacturer, distiller, brewer or producer of manufactured articles shall come into the possession of a receiver, any employee who has bestowed labor or services upon any of such personal property for which there is then due and owing to him wages, may apply to the court appointing such receiver for the payment of such wages. The court may proceed in a summary manner or otherwise, and shall determine the amount of wages that are due and unpaid, and direct the receiver forthwith to sell so much of such personal property as may be necessary to pay such wages to such employees in preference to any other creditors and without delay.

Amended by L.1953, c. 33, p. 589, s. 37.



Section 34:11-33.1 - Income Or Wage Tax Advantages For New Jersey Residents With Income From Other Jurisdictions; Legislative Findings

34:11-33.1. Income or wage tax advantages for New Jersey residents with income from other jurisdictions; legislative findings
It is hereby found that residents of this State with income taxable in the State of New York heretofore have been allowed only limited itemized deductions, as compared with residents of the State of New York, in the computation of income taxable by the State of New York; that by chapter 68 of the laws of New York of 1961, approved March 1, 1961, the State of New York altered this discriminatory feature of its laws by authorizing residents of the State of New Jersey to claim all or part of all types of itemized deductions available to residents of the State of New York; but that said chapter 68 provided that residents of the State of New Jersey may claim such additional itemized deductions only if the State of New Jersey shall have authorized certain withholding of taxes by employers in New Jersey who employ residents of New York and shall have entered into an agreement with the State of New York to provide to it certain information concerning its residents who are employed in the State of New Jersey, to aid in the collection of the income tax from such residents. It being the desire of the Legislature to authorize the steps necessary to secure for its residents the benefits of said chapter 68, and such other tax benefits as may be or become available by virtue of other laws of the State of New York or other jurisdictions, this act is enacted to authorize compliance with the conditions so prescribed by the State of New York and with other similar conditions prescribed by such other laws.

L.1961, c. 10, p. 29, s. 1.



Section 34:11-33.2 - Definitions

34:11-33.2. Definitions
In this act, unless the context otherwise indicates,

(a) "Tax advantage" refers to income or wage taxes, and means (1) a less inclusive definition of taxable income or wages, (2) a lower rate of tax, (3) a greater number of or amount of available exemptions, or (4) a greater number or amount of available deductions, or any of the foregoing, and

(b) "Foreign taxing jurisdiction" or "jurisdiction" means a sister State or any municipality or other subdivision of a sister State which imposes a tax on the income or wages of residents of this State from sources within such jurisdiction.

L.1961, c. 10, p. 30, s. 2.



Section 34:11-33.3 - Authority To Enter Into Agreement With Other Jurisdiction; Declaration Of Determination

34:11-33.3. Authority to enter into agreement with other jurisdiction; declaration of determination
If the State Treasurer shall determine, as evidenced by a declaration filed in the office of the Secretary of State, that (a) the laws of a foreign taxing jurisdiction offer a tax advantage to residents of this State contingent in whole or in part upon the existence of an agreement between that jurisdiction and this State under which this State will furnish to that jurisdiction, or agency thereof, information in regard to names and addresses, in that jurisdiction, of such categories of residents of that jurisdiction employed in this State as shall be specified by that jurisdiction, or agency thereof, and that (b) compliance with the prerequisites to securing such tax advantage is within the authority of this State under this act and will not, in the judgment of the State Treasurer, be unduly burdensome in comparison to the advantage to be derived; then, upon the filing of such declaration of determination, the Division of Taxation in the Department of the Treasury, on behalf of this State, shall enter into such agreement with that jurisdiction.

L.1961, c. 10, p. 30, s. 3.



Section 34:11-33.4 - Furnishing Of Required Information To Other Jurisdiction; Powers And Duties Of Division Of Taxation

34:11-33.4. Furnishing of required information to other jurisdiction; powers and duties of division of taxation
If an agreement with a foreign taxing jurisdiction is in force pursuant to section 3 hereof, the Division of Taxation shall ascertain, from any source available to it, such information as may be required to be furnished to such jurisdiction under or by virtue of the terms of the agreement, and shall furnish that information to such jurisdiction in compliance with said agreement. The division is authorized, to the extent necessary to comply with the terms of said agreement, to adopt and enforce rules and regulations requiring employers within this State to furnish the division with information in regard to names and addresses, in such jurisdiction, of persons employed by them who reside in such jurisdiction. The division, by such rules and regulations, may provide that any employer who fails to furnish the required information within the time prescribed by the division, shall, unless the employer shall establish to the satisfaction of the division that such failure was in good faith and was not willful, be liable to a penalty, with respect to each such name and address not reported, of $1.00 for each calendar month or fraction thereof that the information was withheld; provided, nevertheless, that the amount of such penalties which may be assessed against a single employer shall not exceed $1,000.00 for any calendar year. Such penalty shall be recoverable under the provisions of the Penalty Enforcement Law.

L.1961, c. 10, p. 31, s. 4.



Section 34:11-33.5 - Reimbursement For Expenses Incurred Or Paid By New Jersey; Termination Of Agreement

34:11-33.5. Reimbursement for expenses incurred or paid by New Jersey; termination of agreement
An agreement under section 3, hereof, may provide for payment or reimbursement by the foreign taxing jurisdiction, if authorized by the laws of such jurisdiction, of expenses incurred or paid by the State of New Jersey in the performance of such agreement. Such agreement may also provide for its termination by the State Treasurer of this State.

L.1961, c. 10, p. 31, s. 5.



Section 34:11-33.6 - Withholding Of Tax From Salary Or Wages Of Employees Subject To Tax Of Other Jurisdiction

34:11-33.6. Withholding of tax from salary or wages of employees subject to tax of other jurisdiction
Any person, firm, association, partnership or corporation employing 1 or more persons in this State who are residents of a foreign taxing jurisdiction which is a party to an agreement in force under section 3, hereof, may, for each pay period, deduct and withhold an amount, computed as hereinafter provided, from the salary or wages of an employee who resides in such jurisdiction and whose salary or wages are subject to the income or wage tax of such jurisdiction, for the purpose of crediting such amount on account of such income or wage tax due or to become due from such employee to such jurisdiction. Such amount shall be computed in such a manner as to result, so far as practicable, in withholding from the employee's salary or wages during each calendar year an amount substantially equivalent to the tax reasonably estimated to be or become due from such employee to such jurisdiction as taxes upon his wages or the income of his wages from such employer during such calendar year. Amounts so deducted and withheld shall be held as a trust fund for payment to such jurisdiction. The method of determining the amount to be deducted and withheld, and the time and manner of payment over to such jurisdiction, may be further prescribed by rules and regulations of the Division of Taxation. For each pay period during which any deduction or withholding is so made, the employer shall furnish to such jurisdiction a statement of the name, place of residence, amount of salary or wages earned by, and amount of salary or wages so deducted or withheld from, such employee.

L.1961, c. 10, p. 31, s. 6.



Section 34:11-56.1 - Definitions

34:11-56.1. Definitions
As used in this act:

a. "Employee" includes any person, either male or female, employed by an employer, but shall not include persons performing volunteer service for nonprofit organizations or corporations nor persons employed on a farm, or in domestic service in a private home, or in a hotel.

b. "Employer" includes any person acting directly or indirectly in the interest, or as agent, of an employer in relation to an employee and further includes one or more individuals, partnerships, corporations, associations, legal representatives, trustees, trustees in bankruptcy, or receivers, but such term shall not include nonprofit hospital associations or corporations.

c. "Employ" includes to suffer or permit to work.

d. "Occupation" includes any industry, trade, business or branch thereof, or any employment or class of employment.

e. "Commissioner" means the Commissioner of Labor and Industry of the State of New Jersey.

L.1952, c. 9, p. 45, s. 1.



Section 34:11-56.2 - Discrimination In Pay Based On Sex Prohibited

34:11-56.2. Discrimination in pay based on sex prohibited
No employer shall discriminate in any way in the rate or method of payment of wages to any employee because of his or her sex. A differential in pay between employees based on a reasonable factor or factors other than sex shall not constitute discrimination within the meaning of this section.

L.1952, c. 9, p. 46, s. 2.



Section 34:11-56.3 - Enforcement Of Act

34:11-56.3. Enforcement of act
The Commissioner of Labor and Industry shall have the power and it shall be his duty to carry out and enforce the provisions of this act.

L.1952, c. 9, p. 46, s. 3.



Section 34:11-56.4 - Inspection Of Records; Obtaining Of Information

34:11-56.4. Inspection of records; obtaining of information
The commissioner, or his authorized representative, shall have the power to enter the place of employment of any employer to inspect and copy payrolls and other employment records, to compare character of work and skills on which persons employed by the employer are engaged, to question such persons under subpoena, if necessary, and to obtain such other information as is reasonably necessary to the administration and enforcement of this act.

L.1952, c. 9, p. 46, s. 4.



Section 34:11-56.5 - Regulations, Power To Make

34:11-56.5. Regulations, power to make
The commissioner shall have the power to issue such regulations, not inconsistent with the purpose and provisions of this act, as he deems necessary or appropriate for the efficient administration thereof.

L.1952, c. 9, p. 46, s. 5.



Section 34:11-56.6 - Violations Of Act

34:11-56.6. Violations of act
Any employer who willfully violates any provision of this act, or who discharges or in any other manner discriminates against any employee because such employee has made any complaint to his or her employer, the commissioner, or any other person, or instituted, or caused to be instituted any proceeding under or related to this act, or has testified or is about to testify in any such proceedings, shall be guilty of a misdemeanor and, upon conviction thereof, be punished by a fine of not less than fifty dollars ($50.00), nor more than two hundred dollars ($200.00), or by imprisonment for not less than ten days nor more than ninety days, or by both fine and imprisonment.

L.1952, c. 9, p. 46, s. 6.



Section 34:11-56.7 - Failure To Furnish Records; Interference With Commissioner In Performance Of Duties

34:11-56.7. Failure to furnish records; interference with commissioner in performance of duties
Any employer who willfully fails to furnish required records and information to the commissioner upon request, or who falsifies such records or who hinders, delays, or otherwise interferes with the commissioner, or his authorized representative, in the performance of his duties in the enforcement of this act, or refuses such official entry into any place of employment which he is authorized by this act to inspect, shall be guilty of a misdemeanor and, upon conviction be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200.00).

L.1952, c. 9, p. 47, s. 7.



Section 34:11-56.8 - Actions By Or On Behalf Of Employees; Damages

34:11-56.8. Actions by or on behalf of employees; damages
If any employee, because of his or her employer's violation of the provisions of section two of this act, is discriminated against in the payment of wages, such employee may recover in a civil action the full amount of the salary or wages due from the employer plus an additional equal amount as liquidated damages, together with costs and such reasonable attorney's fees as may be allowed by the court, and any agreement between such employee and employer to work for less than such salary or wages shall be no defense to the action. At the request of any employee paid less than the wage to which she may be entitled under this act, the commissioner may take an assignment of such wage claim in trust for the assigning employee and may bring any legal action necessary to collect such claim, including the liquidated damages provided by this section without cost to the employee. The court in such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of the action. The commissioner shall not be required to pay the filing fee, or other costs, in connection with such action. The commissioner shall have power to join various claimants against the employer in one cause of action.

L.1952, c. 9, p. 47, s. 8.



Section 34:11-56.9 - Notice Of Alleged Violation; Hearing

34:11-56.9. Notice of alleged violation; hearing
If complaint shall be made to the commissioner, or if he shall have reason to believe that any provision of this act has been violated, he may cause notice of such alleged violation to be given to the alleged violator, giving the party so notified the opportunity to answer such complaint. The alleged violator shall be given an opportunity, at his request, to be heard with regard to such alleged violation, under such rules and regulations as may be prescribed by the commissioner provided that the complaining party and all interested persons shall be notified of such hearing and given an opportunity to be present. If, as the result of such hearing, it shall appear that the purposes of this act may be served and any violation corrected without the institution of any prosecution, the commissioner shall not be obligated to institute any prosecution for any such violation.

L.1952, c. 9, p. 48, s. 9.



Section 34:11-56.10 - Partial Invalidity

34:11-56.10. Partial invalidity
The provisions of this act shall be construed as severable and if any part be held unconstitutional, or for any other reason invalid, the remaining parts shall not be affected thereby.

L.1952, c. 9, p. 48, s. 10.



Section 34:11-56.11 - Effective Date

34:11-56.11. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 9, p. 48, s. 11.



Section 34:11-56.12 - Notification To Certain Employees.

34:11-56.12 Notification to certain employees.

1. a. Every employer in this State, with 50 or more employees, shall conspicuously post notification, in a place or places accessible to all workers in each of the employer's workplaces, in a form issued by regulation promulgated by the Commissioner of Labor and Workforce Development, detailing the right to be free of gender inequity or bias in pay, compensation, benefits or other terms or conditions of employment under the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.), P.L.1952, c.9 (C.34:11-56.1 et seq.), Title VII of the Civil Rights Act of 1964, Pub.L. 88-352 (42 U.S.C. s.2000e et seq.), and the Equal Pay Act of 1963, Pub.L. 88-38 (29 U.S.C. s.206(d)), which prohibit wage or compensation discrimination based on gender.

b.The employer shall provide each worker of the employer with a written copy of the notification: not later than 30 days after the form of the notification is issued by the commissioner; at the time of the worker's hiring, if the worker is hired after the issuance; annually, on or before December 31 of each year; and at any time, upon the first request of the worker. The employer shall make the written copy of the notification available to each worker:

(1)By email delivery;

(2)Via printed material, including, but not limited to, a pay check insert, brochure or similar informational packet provided to new hires, an attachment to an employee manual or policy book, or flyer distributed at an employee meeting; or

(3)Through an Internet or Intranet website, if the site is for the exclusive use of all workers, can be accessed by all workers, and the employer provides notice to the workers of its posting.

The notification provided by the employer pursuant to this subsection shall contain an acknowledgement that the worker has received the notification and has read and understands its terms. The acknowledgement shall be signed by the worker, in writing or by means of electronic verification, and returned to the employer within 30 days of its receipt.

c.The commissioner shall make the notification required by this section available in English, Spanish, and any other language that the commissioner determines is the first language of a significant number of workers in the State. This determination shall be, at the discretion of the commissioner, based on the numerical percentages of all workers in the State for whom English or Spanish is not a first language or in a manner consistent with any regulations promulgated by the commissioner for this purpose. The employer shall post and provide the notification in English, Spanish, and any other language for which the commissioner has made the notification available and which the employer reasonably believes is the first language of a significant number of the employer's workforce.

L.2012, c.57, s.1.



Section 34:11-56.25 - Public Policy

34:11-56.25. Public policy
It is declared to be the public policy of this State to establish a prevailing wage level for workmen engaged in public works in order to safeguard their efficiency and general well being and to protect them as well as their employers from the effects of serious and unfair competition resulting from wage levels detrimental to efficiency and well-being.

L.1963, c. 150, s. 1.



Section 34:11-56.26 - Definitions.

34:11-56.26 Definitions.

2. As used in this act:

(1)"Department" means the Department of Labor and Workforce Development of the State of New Jersey.

(2)"Locality" means any political subdivision of the State, combination of the same or parts thereof, or any geographical area or areas classified, designated and fixed by the commissioner from time to time, provided that in determining the "locality," the commissioner shall be guided by the boundary lines of political subdivisions or parts thereof, or by a consideration of the areas with respect to which it has been the practice of employers of particular crafts or trades to engage in collective bargaining with the representatives of workers in such craft or trade.

(3)"Maintenance work" means the repair of existing facilities when the size, type or extent of such facilities is not thereby changed or increased. "Maintenance work" also means any work on a maintenance-related project that exceeds the scope of work and capabilities of in-house maintenance personnel, requires the solicitation of bids, and has an aggregate value exceeding $50,000.

(4)"Public body" means the State of New Jersey, any of its political subdivisions, any authority created by the Legislature of the State of New Jersey and any instrumentality or agency of the State of New Jersey or of any of its political subdivisions.

(5)"Public work" means construction, reconstruction, demolition, alteration, custom fabrication, or repair work, or maintenance work, including painting and decorating, done under contract and paid for in whole or in part out of the funds of a public body, except work performed under a rehabilitation program. "Public work" shall also mean construction, reconstruction, demolition, alteration, custom fabrication, or repair work, done on any property or premises, whether or not the work is paid for from public funds, if, at the time of the entering into of the contract the property or premises is owned by the public body or:

(a)Not less than 55% of the property or premises is leased by a public body, or is subject to an agreement to be subsequently leased by the public body; and

(b)The portion of the property or premises that is leased or subject to an agreement to be subsequently leased by the public body measures more than 20,000 square feet.

(6)"Commissioner" means the Commissioner of Labor and Workforce Development or his duly authorized representatives.

(7)"Workman" or "worker" includes laborer, mechanic, skilled or semi-skilled, laborer and apprentices or helpers employed by any contractor or subcontractor and engaged in the performance of services directly upon a public work, regardless of whether their work becomes a component part thereof, but does not include material suppliers or their employees who do not perform services at the job site. For the purpose of P.L.1963, c.150 (C.34:11-56.25 et seq.), contractors or subcontractors engaged in custom fabrication shall not be regarded as material suppliers.

(8)"Work performed under a rehabilitation program" means work arranged by and at a State institution primarily for teaching and upgrading the skills and employment opportunities of the inmates of such institutions.

(9)"Prevailing wage" means the wage rate paid by virtue of collective bargaining agreements by employers employing a majority of workers of that craft or trade subject to said collective bargaining agreements, in the locality in which the public work is done.

(10) "Act" means the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.) and the rules and regulations issued hereunder.

(11) "Prevailing wage contract threshold amount" means:

(a)In the case of any public work paid for in whole or in part out of the funds of a municipality in the State of New Jersey or done on property or premises owned by a public body or leased or to be leased by the municipality, the dollar amount established for the then current calendar year by the commissioner through rules and regulations promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which amount shall be equal to $9,850 on July 1, 1994 and which amount shall be adjusted on July 1 every five calendar years thereafter in direct proportion to the rise or fall in the average of the Consumer Price Indices for Urban Wage Earners and Clerical Workers for the New York metropolitan and the Philadelphia metropolitan regions as reported by the United States Department of Labor during the last full calendar year preceding the date upon which the adjustment is made; and

(b)In the case of any public work other than a public work described in paragraph (a) of this subsection, an amount equal to $2,000.

(12) "Custom fabrication" means the fabrication of plumbing, heating, cooling, ventilation or exhaust duct systems, and mechanical insulation.

L.1963, c.150, s.2; amended 1966, c.118; 1974, c.64; 1990, c.27, s.1; 1995, c.259, s.13; 2004, c.101; 2007, c.68, s.1; 2009, c.249.



Section 34:11-56.27 - Prevailing Wage Rate Required In Contract.

34:11-56.27 Prevailing wage rate required in contract.
3.Every contract in excess of the prevailing wage contract threshold amount for any public work to which any public body is a party or for public work to be done on property or premises owned by a public body or leased or to be leased by a public body shall contain a provision stating the prevailing wage rate which can be paid (as shall be designated by the commissioner) to the workers employed in the performance of the contract and the contract shall contain a stipulation that such workers shall be paid not less than such prevailing wage rate. Such contract shall also contain a provision that in the event it is found that any worker, employed by the contractor or any subcontractor covered by said contract, has been paid a rate of wages less than the prevailing wage required to be paid by such contract, the public body, the lessee to whom the public body is leasing a property or premises or the lessor from whom the public body is leasing or will be leasing a property or premises may terminate the contractor's or subcontractor's right to proceed with the work, or such part of the work as to which there has been a failure to pay required wages and to prosecute the work to completion or otherwise. The contractor and his sureties shall be liable for any excess costs occasioned thereby to the public body, any lessee to whom the public body is leasing a property or premises or any lessor from whom the public body is leasing or will be leasing a property or premises.

L.1963,c.150,s.3; amended 1990, c.27, s.2; 1995, c.259, s.14; 2007, c.68, s.2.



Section 34:11-56.28 - Specification Of Prevailing Wage Rate By Craft In Contract.

34:11-56.28 Specification of prevailing wage rate by craft in contract.
4.The public body, any lessee to whom the public body is leasing a property or premises and any lessor from whom the public body is leasing or will be leasing a property or premises awarding any contract for public work or otherwise undertaking any public work shall ascertain from the commissioner the prevailing wage rate in the locality in which the public work is to be performed for each craft or trade needed to perform the contract and shall specify in the contract itself what the prevailing wage rate in the locality is for each craft or trade or classification of all workers needed to perform the contract during the anticipated term thereof. Nothing in this act however shall prohibit the payment of more than the prevailing wage rate to any worker employed on a public work.

L.1963,c.150,s.4; amended 1990, c.27, s.3; 2007, c.68, s.3.



Section 34:11-56.29 - Record Of Wages Paid By Contractor And Subcontractor

34:11-56.29. Record of wages paid by contractor and subcontractor
Every contractor and subcontractor shall keep an accurate record showing the name, craft or trade, and actual hourly rate of wages paid to each worker employed by him in connection with a public work and such records shall be preserved for two years from date of payment. The record shall be open at all reasonable hours to the inspection of the public body awarding the contract, to any other party to the lease or agreement to lease pursuant to which the public work is done, and to the commissioner.

L.1963,c.150,s.5; amended 1990,c.27,s.4.



Section 34:11-56.30 - Establishment Of Prevailing Wage Rate By Commissioner

34:11-56.30. Establishment of prevailing wage rate by commissioner
The commissioner shall determine the prevailing wage rate and forthwith shall establish the prevailing wage in the locality in which the public work is to be performed for each craft or trade or classification of all workmen needed to perform public work contracts. The prevailing wage shall be determined and computed in accordance with rules and regulations issued by the commissioner as may be required to carry out the provisions of this act; provided, however, that employer contributions for employee benefits pursuant to a then existing bona fide collective bargaining agreement shall be considered an integral part of the wage rate paid by employers of any craft or trade in the locality under consideration for the purpose of determining the prevailing wage under this act. Said wage determination shall be conclusive for a period of 2 years from date of issuance unless superseded within said 2-year period by a later determination. The commissioner shall forthwith announce all said determinations and give notice by mail of all determinations of prevailing wage rates made pursuant to this section to any representative of any craft or trade, any employer, or any representative of any group of employers who shall in writing request the commissioner so to do.

L.1963, c. 150, s. 6.



Section 34:11-56.31 - Powers Of Commissioner.

34:11-56.31 Powers of commissioner.
7.The commissioner shall have the authority to:

(a)investigate and ascertain the wages of workmen employed in any public work in the State;

(b)enter and inspect the place of business or employment of any employer or workmen in any public work in the State, for the purpose of examining and inspecting any or all books, registers, payrolls, and other records of any such employer that in any way relate to or have a bearing upon the question of wages, hours, and other conditions of employment of any such workmen; copy any or all of such books, registers, payrolls, and other records as he or his authorized representative may deem necessary or appropriate; obtain proof of, and question, any worker's identity to determine whether the worker's identity is accurately and truthfully included or reported in any or all books, registers, payrolls, and other records of the employer that in any way relate to or have a bearing upon the question of wages, hours, and other conditions of employment in the public work; and question such workmen for the purpose of ascertaining whether the provisions of this act have been and are being complied with;

(c)require from such employer full and correct statements in writing, including sworn statements, with respect to wages, hours, names, addresses, and such other information pertaining to his workmen and their employment as the commissioner, or his authorized representative may deem necessary or appropriate; and

(d)require any employer to file, within 10 days of receipt of a request, any records enumerated in subsections (b) and (c) of this section, sworn to as to their validity and accuracy. If the employer fails to provide the requested records within 10 days, the commissioner may direct within 15 days the fiscal or financial officer charged with the custody and disbursements of the funds of the public body which contracted for the public work immediately to withhold from payment to the employer up to 25% of the amount, not to exceed $100,000.00, to be paid to the employer under the terms of the contract pursuant to which the public work is being performed. The amount withheld shall be immediately released upon receipt by the public body of a notice from the commissioner indicating that the request for records has been satisfied.

L.1963, c.150, s.7; amended 1987, c.451; 2015, c.281.



Section 34:11-56.32 - Posting Of Prevailing Wage Rates

34:11-56.32. Posting of prevailing wage rates
Contractors and subcontractors performing public work of a public body subject to the provisions of this act shall post the prevailing wage rates for each craft and classification involved as determined by the commissioner, including the effective date of any changes thereof, in prominent and easily accessible places at the site of the work or at such place or places as are used by them to pay workmen their wages.

L.1963, c. 150, s. 8.



Section 34:11-56.33 - Statement By Contractor Of Amounts Due Workers; Deductions From Payments To Contractor; Payments To Workers

34:11-56.33. Statement by contractor of amounts due workers; deductions from payments to contractor; payments to workers
(a) Before final payment is made by or on behalf of any public body or before the lessor makes such payment, of any sum or sums due on a public work it shall be the duty of the treasure34:11-56.33 Statement by contractor of amounts due workers; deductions from payment to contractor; payments to workers.
9. (a) Before final payment is made by or on behalf of any public body or before any lessee to whom the public body is leasing a property or premises or any lessor from whom the public body is leasing or will be leasing a property or premises makes such payment, of any sum or sums due on a public work, it shall be the duty of the treasurer of the public body or other officer or person charged with the custody and disbursement of the funds of the public body, the lessee to whom the public body is leasing a property or premises or the lessor from whom the public body is leasing or will be leasing a property or premises, as the case may be, to require the contractor and subcontractor to file written statements with the public body in a form satisfactory to the commissioner certifying to the amounts then due and owing from such contractor and subcontractor filing such statement to any and all workers for wages due on account of the public work, setting forth therein the names of the persons whose wages are unpaid and the amount due to each respectively, which statement shall be verified by the oath of the contractor or subcontractor, as the case may be, that he has read such statement subscribed by him, knows the contents thereof, and that the same is true of his own knowledge; provided, however, that nothing herein shall impair the right of a contractor to receive final payment because of the failure of any subcontractor to comply with provisions of this act.

(b)In case any worker shall have filed a protest in writing within three months from the date of the occurrence of the incident complained of with the commissioner, objecting to the payment to any contractor to the extent of the amount or amounts due or to become due to the worker for wages for work performed on a public work, the commissioner may direct the fiscal or financial officer of the public body or other person charged with the custody and disbursements of the funds of the public body, the lessee to whom the public body is leasing a property or premises or the lessor from whom the public body is leasing or will be leasing a property or premises, as the case may be, to deduct from the whole amount of any payment, the sum or sums admitted by any contractor in such statement or statements so filed to be due and owing by him on account of wages earned on such public work.

Such fiscal or financial officer, the lessee to whom the public body is leasing a property or premises or the lessor from whom the public body is leasing or will be leasing a property or premises, shall withhold the amount so deducted for the benefit of the worker whose wages are unpaid as shown by the verified statement filed by such contractor, and shall pay directly to any worker the amount shown by such statement to be due to him for such wages. Such payment shall thereby discharge the obligation of the contractor to the person receiving such payment to the extent of the amount thereof.

L.1963,c.150,s.9; amended 1990, c.27, s.5; 2007, c.68, s.4.



Section 34:11-56.34 - Notice Of Failure To Pay Prevailing Wages; Protest By Worker.

34:11-56.34 Notice of failure to pay prevailing wages; protest by worker.
10. (a) The fiscal or financial officer of any public body, the lessee to whom the public body is leasing a property or premises or the lessor from whom the public body is leasing or will be leasing a property or premises, having public work performed under which any worker shall have been paid less than the prevailing wage shall forthwith notify the commissioner in writing of the name of the person or firm failing to pay the prevailing wages.

(b)Any worker may within two years from the date of the occurrence of the incident complained of file a protest in writing with the commissioner objecting to the amount of wages paid for service performed by him on a public work as being less than the prevailing wages for such services.

(c)It shall not constitute a failure to pay the prevailing wage rates for the work of a particular craft or classification where the prevailing wage rate determined for a specific craft or classification has been paid and thereafter one or more craft unions contend that the work should have been assigned to their members instead of the members of the specific craft to whom it was assigned or by whom it was performed.

L.1963,c.150,s.10; amended 1990, c.27, s.6; 2007, c.68, s.5.



Section 34:11-56.35 - Penalties.

34:11-56.35 Penalties.

11. (a) Any employer who willfully hinders or delays the commissioner in the performance of his duties in the enforcement of this act, or fails to make, keep, and preserve any records as required under the provisions of this act, or falsifies any such record, or refuses to make any such record accessible to the commissioner upon demand, or refuses to furnish a sworn statement of such record or any other information required for the proper enforcement of this act to the commissioner upon demand, or pays or agrees to pay wages at a rate less than the rate applicable under this act or otherwise violates any provision of this act or of any regulation or order issued under this act shall be guilty of a disorderly persons offense and shall, upon conviction therefor, be fined not less than $100.00 nor more than $1,000 or be imprisoned for not less than 10 nor more than 90 days, or by both such fine and imprisonment. Each week, in any day of which a worker is paid less than the rate applicable to him under this act and each worker so paid, shall constitute a separate offense.

(b)As an alternative to or in addition to any other sanctions provided by law for violations of any provision of P.L.1963, c.150 (C.34:11-56.25 et seq.), when the Commissioner of Labor finds that an employer has violated that act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $2,500 for a first violation and up to a maximum of $5,000 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

(c)When the Commissioner of Labor finds that the employer has violated provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.), the commissioner may refer the matter to the Attorney General or his designee for investigation and prosecution. Nothing in this subsection shall be deemed to limit the authority of the Attorney General to investigate and prosecute violations of the New Jersey Code of Criminal Justice, nor to limit the commissioner's ability to refer any matter for criminal investigation or prosecution.

L.1963,c.150,s.11; amended 1991, c.205, s.18; 2002, c.95; 2003, c.276, s.1.



Section 34:11-56.36 - Alternative Sanction For Payment Of Wages Due

34:11-56.36. Alternative sanction for payment of wages due
12. As an alternative to any other sanctions or in addition thereto, herein or otherwise provided by law for violation of this act, the commissioner is authorized to supervise the payment of amounts due to workers under this act, and the employer may be required to make these payments to the commissioner to be held in a special account in trust for the workers, and paid on order of the commissioner directly to the worker or workers affected. The employer shall also pay the commissioner an administrative fee equal to not less than 10% or more than 25% of any payment made to the commissioner pursuant to this section. The amount of the administrative fee shall be specified in a schedule of fees to be promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The fee shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1963,c.150,s.12; amended 1991,c.205,s.19.



Section 34:11-56.37 - Lists Relative To Contractors Performing Prevailing Wage Public Work.

34:11-56.37 Lists relative to contractors performing prevailing wage public work.
13. a. In the event that the commissioner shall determine, after investigation, that any contractor or subcontractor has failed to pay the prevailing wage he shall thereupon list and keep on record the name of such contractor or subcontractor and forthwith give notice by mail of such list to any public body who shall request the commissioner so to do. Where the person responsible denies that a failure to pay the prevailing wage has occurred, he shall have the right to apply to the commissioner for a hearing which must be afforded and a decision rendered within 48 hours of the request for a hearing. If the commissioner rules against the petitioning party he shall have the right to apply for injunctive relief in the Superior Court against the listing by the commissioner.

b.The commissioner shall create, maintain, and distribute an informational list for contractors and subcontractors who bid on and perform public work, which includes but need not be limited to wage payment, recordkeeping, and registration requirements, and applicable penalties, pursuant to the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.) and "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.). The commissioner shall prominently display the informational list on a website maintained by the Department of Labor and Workforce Development and shall distribute to any contractor, subcontractor, or public body, upon request, the informational list, as well as the list of the names of contractors and subcontractors who have failed to pay prevailing wages as determined

pursuant to subsection a. of this section, or who have failed to pay any State employer payroll tax.

L.1963, c.150, s.13; amended 2015, c.282.



Section 34:11-56.38 - Prohibition Against Award Of Contract To Non-complying Contractors; Definition; Presumption.

34:11-56.38 Prohibition against award of contract to non-complying contractors; definition; presumption.
14. The public body awarding any contract for public work, or otherwise undertaking any public work, or entering into a lease or agreement to lease pursuant to which public work is to be done, shall first ascertain from the commissioner the list of names of contractors or subcontractors who have failed to pay prevailing wages as determined in section 13 of this act, and no contract shall be awarded to such contractor or subcontractor, or to any firm, corporation or partnership in which such contractor or subcontractor has an interest until three years have elapsed from the date of listing as determined in section 13 of this act.

For purposes of this section, "interest" shall mean an interest in the firm, corporation or partnership bidding on, or performing public work, whether having the interest as an owner, partner, officer, manager, employee, agent, consultant or representative. The term may also include, but not be limited to, all instances in which the contractor or subcontractor listed by the commissioner under section 13 of this act has received payments, whether those payments are in the form of cash or any other form of compensation from the firm, corporation or partnership, or when the contractor or subcontractor listed by the commissioner under section 13 of this act has entered into any contract or agreement with the firm, corporation or partnership for services performed or to be performed, for services that have been or will be assigned or subletted, or for the sale, rental or lease of vehicles, tools, equipment or supplies during the period from the initiation of the proceedings under section 13 of this act against the contractor or subcontractor until three years have elapsed from the date that the contractor or subcontractor has been listed by the commissioner under section 13 of this act. The term "interest" shall not include shares held in a publicly traded corporation if the shares were not received as compensation after the initiation of proceedings under section 13 of this act from a firm, corporation or partnership bidding or performing public work.

A rebuttable presumption that a contractor or subcontractor listed by the commissioner under section 13 of this act has an interest in another firm, corporation or partnership may arise if the two share any of the following capacities or characteristics: (1) perform similar work within the same geographical area and within the same monetary range, (2) occupy the same premises, (3) have the same telephone number or fax number, (4) have the same email address or internet website, (5) employ substantially the same administrative employees, (6) utilize the same tools and equipment, (7) employ or engage the services of any listed person or persons involved in the direction or control of the other, or (8) list substantially the same work experience in order to obtain the requisite pre-qualification rating from the Department of the Treasury, or any other entity, to participate in any public work.

If a rebuttable presumption has arisen that a contractor or subcontractor listed by the commissioner under section 13 of this act has an interest in another firm, corporation or partnership, the adversely affected contractor or subcontractor, including the firm, corporation or partnership, which would by virtue of a finding of "interest" be prevented under this section from being awarded public work, may request a hearing, which shall be conducted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1963,c.150,s.14; amended 1990, c.27, s.7; 2007, c.67, s.1.



Section 34:11-56.39 - Penalty For Discrimination

34:11-56.39. Penalty for discrimination
15. Any employer who discharges or in any other manner discriminates against any worker because the worker has made any complaint to his employer, to the public body or to the commissioner that he has not been paid wages in accordance with the provisions of this act, or because the worker has caused to be instituted or is about to cause to be instituted any proceeding under or related to this act, or because the worker has testified or is about to testify in any such proceeding shall be guilty of a disorderly persons offense and shall, upon conviction therefor, be fined not less than $100 nor more than $1,000.

As an alternative to or in addition to any other sanctions provided by law for violations of any provision of P.L.1963, c.150 (C.34:11-56.25 et seq.), when the Commissioner of Labor finds that an employer has violated that act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $250 for a first violation and up to a maximum of $500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1963,c.150,s.15; amended 1991,c.205,s.20.



Section 34:11-56.40 - Action For Recovery Of Full Amount Of Prevailing Wage

34:11-56.40. Action for recovery of full amount of prevailing wage
If any workman is paid by an employer less than the prevailing wage to which such workman is entitled under the provisions of this act such workman may recover in a civil action the full amount of such prevailing wage less any amount actually paid to him or her by the employer together with costs and such reasonable attorney's fees as may be allowed by the court, and any agreement between such workman and the employer to work for less than such prevailing wage shall be no defense to the action. Any workman shall be entitled to maintain such action for and on behalf of himself or other workmen similarly situated, and such workman and workmen may designate an agent or representative to maintain such action for and on behalf of all workmen similarly situated. At the request of any workman paid less than the prevailing wage to which such workman was entitled under the provisions of this act the commissioner may take an assignment of the wage claim in trust for the assigning workman and may bring any legal action necessary to collect the claim, and the employer shall be required to pay the costs and such reasonable attorney's fees as may be allowed by the court.

L.1963, c. 150, s. 16.



Section 34:11-56.41 - Collective Bargaining; Effect Of Act

34:11-56.41. Collective bargaining; effect of act
Nothing in this act shall be deemed to interfere with, impede, or in any way diminish the right of workmen to bargain collectively through representatives of their own choosing in order to establish wages in excess of any applicable minimum under this act.

L.1963, c. 150, s. 17.



Section 34:11-56.42 - Partial Invalidity

34:11-56.42. Partial invalidity
If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act and the application thereof, to other persons or circumstances shall not be affected thereby.

L.1963, c. 150, s. 18.



Section 34:11-56.43 - Rules And Regulations

34:11-56.43. Rules and regulations
The commissioner is hereby authorized and empowered to prescribe, adopt, promulgate, rescind and enforce rules and regulations as may be required for the administration and enforcement of the provisions of this act.

L.1963, c. 150, s. 19.



Section 34:11-56.44 - Short Title

34:11-56.44. Short title
This act shall be known as the "New Jersey Prevailing Wage Act."

L.1963, c. 150, s. 20.



Section 34:11-56.45 - Repeal Of Inconsistent Acts

34:11-56.45. Repeal of inconsistent acts
All acts and parts of acts are repealed insofar as they are inconsistent herewith.

L.1963, c. 150, s. 21.



Section 34:11-56.46 - Effective Date

34:11-56.46. Effective date
This act shall take effect January 1, 1964.

L.1963, c. 150, s. 22.



Section 34:11-56.47 - Action For Damages Permitted By Certain Persons Bidding On Public Contracts; Conditions; Definitions

34:11-56.47. Action for damages permitted by certain persons bidding on public contracts; conditions; definitions
1. a. Any person who submits a bid directly to a public body for a contract for any public work subject to the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.) and is not awarded the contract and whose bid is the lowest bid other than the bid accepted by the public body or, if, pursuant to law, the contract is awarded on the basis of factors other than or in addition to the lowest bid, whose bid is the highest in rank other than the bid accepted by the public body (hereinafter referred to in this section as the "plaintiff") may bring an action for damages in a court of competent jurisdiction against the contractor who was directly awarded the contract by the public body or any subcontractor of that contractor (hereinafter referred to in this section as the "defendant") alleging that the defendant has, in connection with work performed pursuant to the contract, violated the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.) or failed to pay any contribution, tax, assessment or benefit required by any other applicable law. If there is more than one losing bidder, a bidder with a higher bid than the second lowest bidder or lower rank than the second highest rank, if, pursuant to law, the contract is awarded on the basis of factors other than or in addition to the lowest bid, may bring the action if that bidder gives written notice of his intention to bring an action, sent by first-class mail and certified mail, return receipt requested, to every other losing bidder whose bid was lower than his or whose bid was higher in rank than his and none of the bidders notified files an action within 30 days following the date of their receipt of notice. The written notice of intention to bring an action must contain the following: (1) a statement of the specific violations or failures to pay allegedly committed, which shall not preclude, in the course of the action, consideration of other violations or failures to pay as may be revealed in the course of discovery, (2) a statement that the action is to be filed pursuant to this act, and (3) a statement that the recipient of the notice may have the right to file an action and will be precluded from doing so if he does not file an action within 30 days of his receipt of the notice. If no other losing bidder so notified files an action within 30 days of his receipt of the notice, the losing bidder who sent the notice shall file an action pursuant to this act within 15 days of the last day any of the recipients of the notice could have filed an action. If more than one bidder files an action, all actions other than that filed by the bidder whose bid is the lowest of the bidders who filed actions, or, if, pursuant to law, the contract is awarded on the basis of factors other than or in addition to the lowest bid, whose bid is the highest in rank of the bidders who filed actions, shall be dismissed.

b. Upon a finding by the court that the plaintiff was a responsible bidder for the contract and a finding that one or more defendants violated the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.) or failed to pay any contribution, tax, assessment or benefit required by any other applicable law in connection with work performed pursuant to the contract, and that the plaintiff submitted a bid for the contract which was less than the sum total of the bid accepted by the public body plus any additional amount that the defendant or defendants would have paid during the term of the contract to be in full compliance with P.L.1963, c.150 (C.34:11-56.25 et seq.) and other applicable laws in connection with the contract, the court shall order the defendant or defendants to pay to the plaintiff the entire amount of damages sustained plus costs and reasonable attorney's fees or, if the court finds the noncompliance to be intentional, three times the amount of damages sustained plus costs and reasonable attorney's fees, except that the court shall order no payment to the plaintiff if the court finds that the violation or failure to pay was caused by minor record keeping mistakes or minor computational errors or by other minor mistakes. The occurrence of more than two violations or failures to pay shall lead to the rebuttable presumption that the violation or failure to pay at issue is not minor. If there are two or more defendants, the court shall allocate the payments for damages sustained and attorney's fees among the defendants in a reasonable manner. Nothing in this section shall be construed as requiring payments to a plaintiff by any contractor or subcontractor who has not violated the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.) or failed to pay any contribution, tax, assessment or benefit required by any other applicable law in connection with work performed pursuant to the contract. A plaintiff may designate an agent or representative to maintain the action if the violation or failure to pay has an adverse effect on the agent or representative or, if the agent or representative is an organization or association, on any member of the organization or association. If the plaintiff prevails, the agent or representative shall be entitled to reimbursement for costs and reasonable attorney's fees of the agent or representative but not to a financial interest in the damages awarded.

c. For the purposes of this section, the damages sustained by a plaintiff shall include the plaintiff's costs of preparing and submitting the bid and may, if sought by the plaintiff, include profits that the court determines the plaintiff would have made if the plaintiff had been awarded the contract and complied with P.L.1963, c.150 (C.34:11-56.25 et seq.) and other applicable laws.

d. If the court determines that the defendant did not, in connection with work performed pursuant to the contract, violate the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.) or fail to pay any contribution, tax, assessment or benefit required by other applicable law, the court shall order the plaintiff to pay the costs and reasonable attorney's fees of the defendant. Nothing herein shall preclude a defendant who is found to have committed minor record keeping mistakes, minor computational errors or other minor mistakes from being awarded relief pursuant to section 1 of P.L.1988, c.46 (C.2A:15-59.1).

e. As used in this section:

"Person" means any individual, corporation, company, partnership, firm, association or business;

"Contractor" means a person who is directly awarded a contract for a public work by a public body; and

"Subcontractor" means any subcontractor or lower tier subcontractor of a contractor.

L.1996,c.71.



Section 34:11-56.48 - Short Title.

34:11-56.48 Short title.

1.This act shall be known and may be cited as "The Public Works Contractor Registration Act."

L.1999,c.238,s.1.



Section 34:11-56.49 - Findings, Declarations Relative To Public Works Contractors.

34:11-56.49 Findings, declarations relative to public works contractors.

2.The Legislature finds and declares that:

a.There is growing concern over the increasing number of construction industry workers on public works projects laboring under conditions which violate State labor laws and regulations concerning wages, unemployment and temporary disability insurance, workers' compensation insurance, and the payment of payroll taxes;

b.Contractors and subcontractors receiving the benefit of public tax dollars for their work should not be allowed to exploit their workers by denying them benefits and pay mandated by law;

c.It is therefore necessary and proper for the Legislature to establish a registration system for contractors and subcontractors engaged in public works projects in order to better enforce existing labor laws and regulations in the public works industry.

L.1999,c.238,s.2.



Section 34:11-56.50 - Definitions Relative To Public Works Contractors.

34:11-56.50 Definitions relative to public works contractors.
3.As used in this act:

"Commissioner" means the Commissioner of Labor and Workforce Development or his duly authorized representatives.

"Contractor" means a person, partnership, association, joint stock company, trust, corporation, or other legal business entity or successor thereof who enters into a contract which is subject to the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), and includes any subcontractor or lower tier subcontractor of a contractor as defined herein.

"Department" means the Department of Labor and Workforce Development.

"Director" means the Director of the Division of Wage and Hour Compliance in the Department of Labor and Workforce Development.

"Worker" includes laborer, mechanic, skilled or semi-skilled laborer and apprentices or helpers employed by any contractor or subcontractor and engaged in the performance of services directly upon a public work, regardless of whether their work becomes a component part thereof, but does not include material suppliers or their employees who do not perform services at the job site.

L.1999,c.238,s.3; amended 2003, c.91., s.1; 2007, c.67, s.2.



Section 34:11-56.51 - Registration Required For Contractors, Subcontractors.

34:11-56.51 Registration required for contractors, subcontractors.

4.No contractor shall bid on any contract for public work as defined in section 2 of P.L.1963, c.150 (C.34:11-56.26) unless the contractor is registered pursuant to this act. No contractor shall list a subcontractor in a bid proposal for the contract unless the subcontractor is registered pursuant to P.L.1999, c.238 (C.34:11-56.48 et seq.) at the time the bid is made. No contractor or subcontractor, including a subcontractor not listed in the bid proposal, shall engage in the performance of any public work subject to the contract, unless the contractor or subcontractor is registered pursuant to that act.

L.1999,c.238,s.4; amended 2003, c.91., s.2.



Section 34:11-56.52 - Contractor To Register In Writing; Form; Requisites.

34:11-56.52 Contractor to register in writing; form; requisites.

5. a. A contractor shall register in writing with the department on a form provided by the commissioner. The form shall require the following information:

(1)The name, principal business address and telephone number of the contractor;

(2)Whether the contractor is a corporation, partnership, sole proprietorship, or other form of business entity;

(3)If the contractor's principal business address is not within the State, the name and address of the contractor's custodian of records and agent for service of process in this State;

(4)The name and address of each person with a financial interest in the contractor and the percentage interest, except that if the contractor is a publicly-traded corporation, the contractor shall supply the names and addresses of the corporation's officers;

(5)The contractor's tax identification number and unemployment insurance registration number; and

(6)Any other relevant and appropriate information as determined by the commissioner.

b.At the time of registration, and subsequently upon request, the contractor shall submit to the commissioner documentation demonstrating that the contractor has worker's compensation insurance coverage for all workers as required by law.

L.1999,c.238,s.5.



Section 34:11-56.53 - Nonrefundable Registration Fees.

34:11-56.53 Nonrefundable registration fees.

6. a. The contractor shall pay an initial annual non-refundable registration fee of $300 to the commissioner. The non-refundable registration fee for the second annual registration shall be $300. Upon successful completion of two consecutive years of registration, a contractor may elect to register for a two-year period and pay a non-refundable registration fee of $500.

b.A contractor who is performing public work on the effective date of this act shall submit the registration application form and fee to the commissioner within 30 days of the effective date of this act.

c.Registration fees collected pursuant to this act shall be applied toward the enforcement and administration costs of the Division of Workplace Standards, Office of Wage and Hour Compliance, Public Contracts section and Registration section within the department.

L.1999,c.238,s.6; amended 2003, c.91., s.3.



Section 34:11-56.54 - Issuance Of Certificate Of Registration.

34:11-56.54 Issuance of certificate of registration.

7.Upon receipt of the fee, form and documentation required by section 5 of this act, the commissioner shall issue a certificate of registration to the contractor. A registration certificate shall be valid for one calendar year from the date of registration. Registrations shall be renewed not less than 30 days before the expiration date of the immediately preceding registration.

L.1999,c.238,s.7.



Section 34:11-56.55 - Submission Of All Subcontractor Registration Certificates By Contractor.

34:11-56.55 Submission of all subcontractor registration certificates by contractor.

8.Each contractor shall, after the bid is made and prior to the awarding of the contract, submit to the public entity the certificates of registration for all subcontractors listed in the bid proposal. Applications for registration shall not be accepted as a substitute for a certificate of registration for the purposes of this section.

L.1999,c.238,s.8; amended 2003, c.91., s.4.



Section 34:11-56.56 - Violation; Disorderly Persons Offense; Other Penalties; Suspension; Hearing.

34:11-56.56 Violation; disorderly persons offense; other penalties; suspension; hearing.
9. a. A contractor who: (1) willfully hinders or delays the commissioner in the performance of his duties in the enforcement of this act; (2) fails to make, keep, and preserve any records as required under the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.); (3) falsifies any such record, or refuses to make any such record accessible to the commissioner upon demand; (4) refuses to furnish a sworn statement of such records or any other information required for the enforcement of this act to the commissioner upon demand; (5) pays or agrees to pay wages at a rate less than the rate prescribed by the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.); or (6) otherwise violates any provision of this act, shall be guilty of a disorderly persons offense.

b.As an alternative to or in addition to sanctions provided by the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), the commissioner may, after providing the contractor with notice of any alleged violation of this act, and with an opportunity to request a hearing before the commissioner or his designee:

(1)Deny renewal, revoke or suspend the registration of a contractor for a period of not more than five years; or

(2)Require a contractor, as a condition of initial or continued registration, to provide a surety bond payable to the State. The surety bond shall be for the benefit of workers damaged by any failure of a contractor to pay wages or benefits pursuant to or otherwise comply with the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.) or this act. The surety bond shall be in the amount and form that the commissioner deems necessary for the protection of the contractor's workers, but shall not exceed $10,000 per worker. The surety bond shall be issued by a surety that meets the requirements of N.J.S.2A:44-143.

c.The director may order the immediate suspension of a contractor's registration, prior to a formal hearing on the revocation of the contractor's registration pursuant to subsection b. of this section, if the director determines that ordering an immediate suspension is in the public interest and provided that the contractor is afforded an opportunity to contest the immediate suspension in the following manner:

(1)The director shall notify the contractor in writing of the immediate revocation and the contractor's rights under the subsection.

(2)The contractor may notify the director of its request for an opportunity to be heard and contest the immediate suspension in writing within 72 hours of its receipt of immediate suspension notification.

(3)Within seven business days of receipt of the notification from the contractor pursuant to paragraph (2) of this subsection, the director shall grant the contractor a hearing to contest the immediate suspension. The director shall permit the contractor to present evidence at the hearing.

(4)The director shall issue a written decision within five business days of the hearing either upholding or reversing the contractor's immediate suspension. The decision shall include the grounds for upholding or reversing the contractor's immediate suspension.

(5)If the contractor disagrees with the written decision, the contractor may appeal the decision to the commissioner, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.If the director intends to impose an immediate suspension as set forth in subsection c. of this section, based upon a rebuttable presumption as set forth in section 14 of P.L.1963, c.150 (C.34:11-56.38), the director shall provide the contractor with a notice of intent to suspend and the contractor may request a hearing before the Director of the Division of Wage and Hour Compliance within 72 hours of the receipt of the notice of intent to suspend in order to present evidence expeditiously in support of the position that the suspension should not be imposed. The suspension shall not take effect prior to the expiration of the 72-hour opportunity to request a hearing. If such a request is not made, the suspension shall take effect at the end of the 72-hour period. If such a request is made, the suspension shall take effect only after the director conducts the hearing.

e.If the director orders the immediate suspension of a contractor's registration pursuant to subsection b. of this section, the violation shall have no effect on the registration of any contractor or subcontractor, regardless of tier, in the contractual chain with the suspended contractor.

L.1999,c.238,s.9; amended 2003, c.91., s.5; 2007, c.67, s.3.



Section 34:11-56.57 - Regulations.

34:11-56.57 Regulations.

10.The commissioner may adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.1999,c.238,s.10.



Section 34:11-56.58 - Prevailing Wage Levels For Employees Furnishing State Building Services.

34:11-56.58 Prevailing wage levels for employees furnishing State building services.
1.It is declared to be the public policy of this State to establish prevailing wage levels for the employees of contractors and subcontractors furnishing building services for any property or premises owned or leased by the State in order to safeguard the efficiency and general well-being of those employees and to protect them and their employers from the effects of serious and unfair competition based on low wage levels which are detrimental to efficiency and well-being.

L.2005,c.379,s.1.



Section 34:11-56.59 - Definitions Relative To Prevailing Wage Levels For Employees Furnishing State Building Services.

34:11-56.59 Definitions relative to prevailing wage levels for employees furnishing State building services.

2.As used in this act:

"Commissioner" means the Commissioner of Labor and Workforce Development or the commissioner's duly authorized representatives.

"Building services" means any cleaning or building maintenance work, including but not limited to sweeping, vacuuming, floor cleaning, cleaning of rest rooms, collecting refuse or trash, window cleaning, engineering, securing, patrolling, or other work in connection with the care, securing, or maintenance of an existing building, except that "building services" shall not include any maintenance work or other public work for which a contractor is required to pay the "prevailing wage" as defined in section 2 of P.L.1963, c.150 (C.34:11-56.26).

"Leased by the State" means that not less than 55% of the property or premises is leased by the State, provided that the portion of the property or premises that is leased by the State measures more than 20,000 square feet.

"Prevailing wage for building services "means the wage and benefit rates designated by the commissioner based on the determinations made by the General Services Administration pursuant to the federal "Service Contract Act of 1965" (41 U.S.C. s.351 et seq.), for the appropriate localities and classifications of building service employees.

"The State" means the State of New Jersey and all of its departments, bureaus, boards, commissions, agencies and instrumentalities, including any State institutions of higher education, but does not include political subdivisions.

"State institutions of higher education," means Rutgers, The State University of New Jersey, Rowan University, and the New Jersey Institute of Technology, and any of the State colleges or universities established pursuant to chapter 64 of Title 18A of the New Jersey Statutes, but does not include any county college established pursuant to chapter 64A of Title 18A of the New Jersey Statutes.

L.2005, c.379, s.2; amended 2012, c.45, s.119.



Section 34:11-56.60 - Contract To Contain Provision For Prevailing Wage, Building Services Rates.

34:11-56.60 Contract to contain provision for prevailing wage, building services rates.
3.Every contract to furnish building services for any property or premises owned or leased by the State shall contain a provision stating the prevailing wage for building services rates that are applicable to the workers employed in the performance of the contract and shall contain a stipulation that those workers shall be paid not less than the indicated prevailing wage for building services rates. The contract shall provide for annual adjustments of the prevailing wage for building services during the term of the contract, and shall provide that if it is found that any worker employed by the contractor or any subcontractor covered by the contract, has been paid less than the required prevailing wage, the State Treasurer may terminate the contractor or subcontractor's right to proceed with the work, and the contractor and his sureties shall be liable to the State for any excess costs occasioned by the termination.

L.2005,c.379,s.3.



Section 34:11-56.61 - Record Of Employee Wages, Benefits.

34:11-56.61 Record of employee wages, benefits.
4.Each contractor and subcontractor shall keep an accurate record showing the name, classification, and actual hourly rate of wages and any benefits paid to each worker employed by him to perform building services pursuant to a State contract or subcontract, and shall preserve those records for two years after the date of payment. The record shall be open at all reasonable hours to inspection by the Director of the Division of Purchase and Property and the commissioner.

L.2005,c.379,s.4.



Section 34:11-56.62 - Civil Action To Recover Prevailing Wage For Building Services.

34:11-56.62 Civil action to recover prevailing wage for building services.
5.Any worker paid less than the prevailing wage for building services to which the worker is entitled by the provisions of this act may recover in a civil action the full amount of the prevailing wage for building services less any amount actually paid to the worker by the employer together with any costs and reasonable attorney's fees allowed by the court, and an agreement between the worker and the employer to work for less than the prevailing wage for building services shall not be a defense to the action. The worker shall be entitled to maintain an action for and on behalf of the worker or other workers similarly situated and the worker or workers may designate an agent or representative to maintain such actions for and on behalf of all workers similarly situated. At the request of any worker paid less than the prevailing wage for building services required under the provisions of this act, the commissioner may take an assignment of the wage claim in trust for the assigning worker or workers and may bring any legal action necessary to collect the claim, and the employer shall be required to pay any costs and such reasonable attorney's fee as are allowed by the court.

L.2005,c.379,s.5.



Section 34:11-56.63 - Authority Of Commissioner.

34:11-56.63 Authority of commissioner.
6.The commissioner shall have the authority to:

a.investigate and ascertain the wages of any employees of a contractor or subcontractor furnishing building services for any property or premises owned or leased by the State;

b.enter and inspect the place of business or employment of any contractor or subcontractor furnishing building services for any property or premises owned or leased by the State, for the purpose of examining and inspecting any or all books, registers, payrolls, and other records of any such contractor or subcontractor that in any way relate to or have a bearing upon the question of wages, hours, and other conditions of employment of any employees of such contractor or subcontractor; copy any or all of such books, registers, payrolls, and other records as the commissioner may deem necessary or appropriate; and question the employees of such contractor or subcontractor for the purpose of ascertaining whether the provisions of this act have been and are being complied with;

c.require from such contractor or subcontractor full and correct statements in writing, including sworn statements, with respect to wages, hours, names, addresses, and other information pertaining to the contractor or subcontractor's workers and their employment as the commissioner may deem necessary or appropriate; and

d.require any contractor or subcontractor to file, within 10 days of receipt of a request, any records enumerated in subsections b. and c. of this section, sworn as to their validity and accuracy, If the contractor or subcontractor fails to provide the requested records within 10 days, the State Treasurer may immediately withhold from payment to the employer up to 25% of the amount, not to exceed $100,000, to be paid to the employer under the terms of the contract pursuant to which the building services work is being performed. The amount withheld shall be immediately released upon receipt by the State Treasurer of a notice from the commissioner indicating that the request for records has been satisfied.

L.2005,c.379,s.6.



Section 34:11-56.64 - Violations; Fines, Penalties.

34:11-56.64 Violations; fines, penalties.
7.Any contractor or subcontractor who willfully hinders or delays the commissioner in the performance of the commissioner's duties in the enforcement of this act, or fails to make, keep, and preserve any records as required under the provisions of this act, or falsifies any such record, or refuses to make any such record accessible to the commissioner upon demand, or refuses to furnish a sworn statement of such record or any other information required for the proper enforcement of this act to the commissioner upon demand, or pays or agrees to pay wages at a rate less than the rate applicable under this act or otherwise violates any provision of this act or of any regulation or order issued under this act shall be guilty of a disorderly persons offense and shall, upon conviction therefor, be fined not less than $100.00 nor more than $1,000 or be imprisoned for not less than 10 nor more than 90 days, or by both such fine and imprisonment. Each week, in any day of which a worker is paid less than the rate applicable to that worker under this act and each worker so paid, shall constitute a separate offense.

As an alternative to or in addition to any other sanctions provided by law for violations of any provision of this act, if the commissioner finds that a contractor or subcontractor has violated the act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $250 for a first violation and up to a maximum of $500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act,'' P.L.1968, c.410 (C. 52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the contractor or subcontractor, the seriousness of the violation, the good faith of the contractor or subcontractor and the size of the contractor's or subcontractor's business. No administrative penalty shall be levied pursuant to this section unless the commissioner provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or the commissioner's designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty shall be due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor and Workforce Development.

L.2005,c.379,s.7.



Section 34:11-56.65 - Alternative, Additional Sanctions.

34:11-56.65 Alternative, additional sanctions.
8.As an alternative to any other sanctions or in addition thereto, herein or otherwise provided by law for violation of this act, the commissioner is authorized to supervise the payment of amounts due to workers under this act, and the contractor or subcontractor may be required to make these payments to the commissioner to be held in a special account in trust for the workers, and paid on order of the commissioner directly to the worker or workers affected. The contractor or subcontractor shall also pay the commissioner an administrative fee equal to not less than 10% or more than 25% of any payment made to the commissioner pursuant to this section. The amount of the administrative fee shall be specified in a schedule of fees to be promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act,'' P.L.1968, c. 410 (C. 52:14B-1 et seq.). The fee shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor and Workforce Development.

L.2005,c.379,s.8.



Section 34:11-56.66 - Retaliation Against Complaining Worker, Disorderly Persons Offense.

34:11-56.66 Retaliation against complaining worker, disorderly persons offense.
9.Any contractor or subcontractor who discharges or in any other manner discriminates against any worker because the worker has made any complaint to the worker's employer, to the State Treasurer or to the commissioner that the worker has not been paid wages in accordance with the provisions of this act, or because the worker has caused to be instituted or is about to cause to be instituted any proceeding under or related to this act, or because the worker has testified or is about to testify in any such proceeding shall be guilty of a disorderly persons offense and shall, upon conviction therefor, be fined not less than $100 nor more than $1,000.

As an alternative to or in addition to any other sanctions provided by law for violations of any provision of this act, if the commissioner finds that a contractor or subcontractor has violated the act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $250 for a first violation and up to a maximum of $500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act,'' P.L.1968, c. 410 (C. 52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the contractor or subcontractor, the seriousness of the violation, the good faith of the contractor or subcontractor and the size of the contractor's or subcontractor's business. No administrative penalty shall be levied pursuant to this section unless the commissioner provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or the commissioner's designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty shall be due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor and Workforce Development.

L.2005,c.379,s.9.



Section 34:11-56.67 - Collective Bargaining Rights Unaffected.

34:11-56.67 Collective bargaining rights unaffected.
10. Nothing in this act shall be deemed to interfere with, impede, or in any way diminish the right of workers to bargain collectively through representatives of their own choosing in order to establish wages in excess of any applicable minimum under this act.

L.2005,c.379,s.10.



Section 34:11-56.68 - Severability.

34:11-56.68 Severability.
11. If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act and the application thereof, to other persons or circumstances shall not be affected thereby.

L.2005,c.379,s.11.



Section 34:11-56.69 - Rules, Regulations.

34:11-56.69 Rules, regulations.
12. The commissioner is hereby authorized and empowered to prescribe, adopt, promulgate, rescind and enforce rules and regulations as may be required for the administration and enforcement of the provisions of this act.

L.2005,c.379,s.12.



Section 34:11-56.70 - Special License Authorizing Employment At Less Than Prevailing Wage For Building Services Rates.

34:11-56.70 Special license authorizing employment at less than prevailing wage for building services rates.
13. For any occupation for which prevailing wage for building services rates are established by or pursuant to this act, the commissioner or the Director of Wage and Hour Compliance in the Department of Labor and Workforce Development may cause to be issued to any employee, including a learner, apprentice, or student, whose earning capacity is impaired by age or physical or developmental disability or injury, a special license authorizing employment at wages less than the prevailing wage for building services for a period of time as shall be fixed by the commissioner or the Director of Wage and Hour Compliance and stated in the license.

Nothing in this section is intended to undermine the purposes of this act.

L.2005,c.379,s.13.



Section 34:11-56A - Minimum Wage Level; Establishment

34:11-56a. Minimum wage level; establishment
It is declared to be the public policy of this State to establish a minimum wage level for workers in order to safeguard their health, efficiency, and general well-being and to protect them as well as their employers from the effects of serious and unfair competition resulting from wage levels detrimental to their health, efficiency and well-being.

L.1966, c. 113, s. 1, eff. June 17, 1966.



Section 34:11-56A1 - Definitions.

34:11-56a1 Definitions.
2.As used in this act:

(a)"Commissioner" means the Commissioner of Labor.

(b)"Director" means the director in charge of the bureau referred to in section 3 of this act.

(c)"Wage board" means a board created as provided in section 10 of this act.

(d)"Wages" means any moneys due an employee from an employer for services rendered or made available by the employee to the employer as a result of their employment relationship including commissions, bonus and piecework compensation and including any gratuities received by an employee for services rendered for an employer or a customer of an employer and the fair value of any food or lodgings supplied by an employer to an employee. The commissioner may, by regulation, establish the average value of gratuities received by an employee in any occupation and the fair value of food and lodging provided to employees in any occupation, which average values shall be acceptable for the purposes of determining compliance with this act in the absence of evidence of the actual value of such items.

(e)"Regular hourly wage" means the amount that an employee is regularly paid for each hour of work as determined by dividing the total hours of work during the week into the employee's total earnings for the week, exclusive of overtime premium pay.

(f)"Employ" includes to suffer or to permit to work.

(g)"Employer" includes any individual, partnership, association, corporation or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee.

(h)"Employee" includes any individual employed by an employer.

(i)"Occupation" means any occupation, service, trade, business, industry or branch or group of industries or employment or class of employment in which employees are gainfully employed.

(j)"Minimum fair wage order" means a wage order promulgated pursuant to this act.

(k)"Fair wage" means a wage fairly and reasonably commensurate with the value of the service or class of service rendered and sufficient to meet the minimum cost of living necessary for health.

(l)"Oppressive and unreasonable wage" means a wage which is both less than the fair and reasonable value of the service rendered and less than sufficient to meet the minimum cost of living necessary for health.

(m) "Limousine" means a motor vehicle used in the business of carrying passengers for hire to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route and with a seating capacity in no event of more than 14 passengers, not including the driver, provided, that such a motor vehicle shall not have a seating capacity in excess of four passengers, not including the driver, beyond the maximum passenger seating capacity of the vehicle, not including the driver, at the time of manufacture. "Limousine" shall not include taxicabs, hotel or airport shuttles and buses, buses employed solely in transporting school children or teachers to and from school, vehicles owned and operated directly or indirectly by businesses engaged in the practice of mortuary science when those vehicles are used exclusively for providing transportation related to the provision of funeral services or vehicles owned and operated without charge or remuneration by a business entity for its own purposes.

L.1966,c.113,s.2; amended 1995, c.387, s.1; 1999, c.356, s.2; 2001, c.416, s.2.



Section 34:11-56A2 - Bureau For Administration Of Act; Director And Assistants

34:11-56a2. Bureau for administration of act; director and assistants
The commissioner shall maintain a bureau in the department to which the administration of this act, and of any minimum wage orders or regulations promulgated hereunder, shall be assigned, said bureau to consist of a director in charge and such assistants and employees as the commissioner may deem desirable.

L.1966, c. 113, s. 3.



Section 34:11-56A3 - Employment At Unreasonable Wage Declared Contrary To Public Policy; Contract Or Agreement Void

34:11-56a3. Employment at unreasonable wage declared contrary to public policy; contract or agreement void
The employment of an employee in any occupation in this State at an oppressive and unreasonable wage is hereby declared to be contrary to public policy and any contract, agreement or understanding for or in relation to such employment shall be void.

L.1966, c. 113, s. 4.



Section 34:11-56A4 - Minimum Wage Rate; Exemptions.

34:11-56a4 Minimum wage rate; exemptions.
5.Every employer shall pay to each of his employees wages at a rate of not less than $5.05 per hour as of April 1, 1992 and, after January 1, 1999 the federal minimum hourly wage rate set by section 6(a)(1) of the federal "Fair Labor Standards Act of 1938" (29 U.S.C. s.206(a)(1)), and, as of October 1, 2005, $6.15 per hour, and as of October 1, 2006, $7.15 per hour for 40 hours of working time in any week and 1 1/2 times such employee's regular hourly wage for each hour of working time in excess of 40 hours in any week, except this overtime rate shall not include any individual employed in a bona fide executive, administrative, or professional capacity or, if an applicable wage order has been issued by the commissioner under section 17 (C.34:11-56a16) of this act, not less than the wages prescribed in said order. The wage rates fixed in this section shall not be applicable to part-time employees primarily engaged in the care and tending of children in the home of the employer, to persons under the age of 18 not possessing a special vocational school graduate permit issued pursuant to section 15 of P.L.1940, c.153 (C.34:2-21.15), or to persons employed as salesmen of motor vehicles, or to persons employed as outside salesmen as such terms shall be defined and delimited in regulations adopted by the commissioner, or to persons employed in a volunteer capacity and receiving only incidental benefits at a county or other agricultural fair by a nonprofit or religious corporation or a nonprofit or religious association which conducts or participates in that fair.

The provisions of this section for the payment to an employee of not less than 1 1/2 times such employee's regular hourly rate for each hour of working time in excess of 40 hours in any week shall not apply to employees engaged to labor on a farm or employed in a hotel or to an employee of a common carrier of passengers by motor bus or to a limousine driver who is an employee of an employer engaged in the business of operating limousines or to employees engaged in labor relative to the raising or care of livestock.

Employees engaged on a piece-rate or regular hourly rate basis to labor on a farm shall be paid for each day worked not less than the minimum hourly wage rate multiplied by the total number of hours worked.

Full-time students may be employed by the college or university at which they are enrolled at not less than 85% of the effective minimum wage rate.

Notwithstanding the provisions of this section to the contrary, every trucking industry employer shall pay to all drivers, helpers, loaders and mechanics for whom the Secretary of Transportation may prescribe maximum hours of work for the safe operation of vehicles, pursuant to section 31502(b) of the federal Motor Carrier Act, 49 U.S.C.s.31502(b), an overtime rate not less than 1 1/2 times the minimum wage required pursuant to this section and N.J.A.C. 12:56-3.1. Employees engaged in the trucking industry shall be paid no less than the minimum wage rate as provided in this section and N.J.A.C. 12:56-3.1. As used in this section, "trucking industry employer" means any business or establishment primarily operating for the purpose of conveying property from one place to another by road or highway, including the storage and warehousing of goods and property. Such an employer shall also be subject to the jurisdiction of the Secretary of Transportation pursuant to the federal Motor Carrier Act, 49 U.S.C.s.31501 et seq., whose employees are exempt under section 213(b)(1) of the federal "Fair Labor Standards Act of 1938," 29 U.S.C. s.213(b)(1), which provides an exemption to employees regulated by section 207 of the federal "Fair Labor Standards Act of 1938," 29 U.S.C.s.207, and the Interstate Commerce Act, 49 U.S.C.s.501 et al.

The provisions of this section shall not be construed as prohibiting any political subdivision of the State from adopting an ordinance, resolution, regulation or rule, or entering into any agreement, establishing any standard for vendors, contractors and subcontractors of the subdivision regarding wage rates or overtime compensation which is higher than the standards provided for in this section, and no provision of any other State or federal law establishing a minimum standard regarding wages or other terms and conditions of employment shall be construed as preventing a political subdivision of the State from adopting an ordinance, resolution, regulation or rule, or entering into any agreement, establishing a standard for vendors, contractors and subcontractors of the subdivision which is higher than the State or federal law or which otherwise provides greater protections or rights to employees of the vendors, contractors and subcontractors of the subdivision, unless the State or federal law expressly prohibits the subdivision from adopting the ordinance, resolution, regulation or rule, or entering into the agreement.

L.1966,c.113,s.5; amended 1968, c.19; 1970, c.115, s.3; 1971, c.195; 1972, c.84, s.1; 1974, c.62, s.1; 1974, c.63, s.1; 1976, c.88, s.1; 1979, c.32, s.1; 1980, c.182, s.1; 1985, c.132; 1990, c.18; 1995, c.387, s.2; 1999, c.6; 1999, c.370; 2005, c.70, s.1.



Section 34:11-56A4.1 - Summer Camps, Conferences And Retreats; Exception

34:11-56a4.1. Summer camps, conferences and retreats; exception
The provisions of the act to which this act is a supplement in respect to minimum wages and compensation for overtime work shall not be applicable during the months of June, July, August or September of the year to summer camps, conferences and retreats operated by any nonprofit or religious corporation or association.

L.1967, c. 89, s. 1, eff. June 2, 1967. Amended by L.1968, c. 58, s. 1, eff. June 11, 1968.



Section 34:11-56A4.2 - Application Of Act To Wages Under Wage Orders

34:11-56a4.2. Application of act to wages under wage orders
The provisions of this act shall be applicable to wages covered by wage orders issued pursuant to section 17 of P.L.1966, c. 113 (C. 34:11-56a16).

L.1972, c. 84, s. 2.



Section 34:11-56A4.3 - Date Of Application Of Act

34:11-56a4.3. Date of application of act
The provisions of this act shall be applicable to wages covered by wage orders issued pursuant to section 17 of P.L.1966, c. 113 (C. 34:11-56a16).

L.1974, c. 62, s. 2; L.1974, c. 63, s. 2.



Section 34:11-56A4.4 - Date Of Application Of L.1976, C. 88

34:11-56a4.4. Date of application of L.1976, c. 88
The provisions of this act shall be applicable to wages covered by wage orders issued pursuant to section 17 of P.L.1966, c. 113 (C. 34:11-56a16).

L.1976, c. 88, s. 2.



Section 34:11-56A4.5 - Application Of L.1979, C. 32

34:11-56a4.5. Application of L.1979, c. 32
The provisions of this act shall be applicable to wages covered by wage orders issued pursuant to section 17 of P.L.1966, c. 113 (C. 34:11-56a16).

L.1979, c. 32, s. 2, eff. March 1, 1979.



Section 34:11-56A4.6 - Application Of L.1980, C. 182

34:11-56a4.6. Application of L.1980, c. 182
The provisions of this act shall be applicable to wages covered by wage orders issued pursuant to section 17 of P.L.1966, c. 113 (C. 34:11-56a16).

L.1980, c. 182, s. 2, eff. Jan. 1, 1981.



Section 34:11-56A4.7 - "New Jersey Minimum Wage Advisory Commission."

34:11-56a4.7 "New Jersey Minimum Wage Advisory Commission."
2. a. There is created a commission to be known as the "New Jersey Minimum Wage Advisory Commission," which shall be a permanent, independent body in but not of the Department of Labor and Workforce Development. The commission shall consist of five members as follows: the Commissioner of Labor and Workforce Development, ex officio, who shall serve as chair of the commission, and four members appointed by the Governor as follows: two persons who shall be nominated by organizations who represent the interests of the business community in this State and two persons who shall be nominated by the New Jersey State AFL-CIO.

b.Members shall be appointed not later than December 31, 2005. Members shall be appointed for four-year terms and may be re-appointed for any number of terms. Any member of the commission may be removed from office by the Governor, for cause, upon notice and opportunity to be heard. Vacancies shall be filled in the same manner as the original appointment for the balance of the unexpired term. A member shall continue to serve upon the expiration of his term until a successor is appointed and qualified, unless the member is removed by the Governor.

c.Action may be taken by the commission by an affirmative vote of a majority of its members and a majority of the commission shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the commission.

d.Members of the commission shall serve without compensation, but may be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the commission within the limits of funds appropriated or otherwise made available for that purpose.

L.2005,c.70,s.2.



Section 34:11-56A4.8 - Annual Evaluation Of Adequacy Of Minimum Wage.

34:11-56a4.8 Annual evaluation of adequacy of minimum wage.
3. a. The commission shall annually evaluate the adequacy of the minimum wage relative to the following factors:

(1)The overall cost of living in the State;

(2)Changes in the components of the cost of living which have the greatest impact on low-income families, including increases in the cost of housing, food, transportation, health care and child care;

(3)The cost of living in the State compared to that of other states;

(4)Changes in the purchasing power of the minimum wage; and

(5)Changes in the value of the minimum wage relative to the federal poverty guidelines, the federal lower living standard income level guidelines and the self-sufficiency standards established as goals for State and federal employment and training services pursuant to section 3 of P.L.1992, c.43 (C.34:15D-3) and section 1 of P.L.1992, c.48 (C.34:15B-35).

b.In furtherance of its evaluation, the commission may hold public meetings or hearings within the State on any matter or matters related to the provisions of this act, and call to its assistance and avail itself of the services of the John J. Heldrich Center for Workforce Development and the employees of any other State department, board, commission or agency which the commission determines possesses relevant data, analytical and professional expertise or other resources which may assist the commission in discharging its duties under this act. Each department, board, commission or agency of this State is hereby directed, to the extent not inconsistent with law, to cooperate fully with the commission and to furnish such information and assistance as is necessary to accomplish the purposes of this act.

c.The commission shall submit a written report of its findings regarding the adequacy of the minimum wage and its recommendations as to whether, or how much, to increase the minimum wage to the Governor and to the Legislature, who shall immediately review the commission report upon its receipt. Each House of the Legislature shall consider the commission report within 120 days of the receipt of the report. The first report shall be submitted to the Legislature no sooner than October 1, 2007 and no later than December 31, 2007, and subsequent reports shall be submitted in one year intervals thereafter.

L.2005,c.70,s.3.



Section 34:11-56A5 - Administrative Regulations; Publication; Duration

34:11-56a5. Administrative regulations; publication; duration
For any occupation for which no wage order issued pursuant to section 17 of this act is in effect, the commissioner shall, within 6 months after the rate provided in section 5 is in effect, make such administrative regulations as he shall deem appropriate to carry out the purposes of this act or necessary to prevent the circumvention or evasion thereof, and to safeguard the minimum wage rates hereby established. Such regulations may include regulations defining and governing outside salesmen; learners and apprentices, their number, proportion and length of service; part-time pay; bonuses, overtime pay; special pay for special or extra work; or permitted charges to employees or allowances for board, lodging, apparel or other facilities or services customarily furnished by employers to employees; or allowances for such other special conditions or circumstances.

The commissioner shall publish such regulations as he proposes to issue and such regulations may be issued pursuant to this section only after a public hearing, subsequent to publication of notice of the hearing, at which any person may be heard.

Such administrative regulations shall remain in effect only until such time as a wage order governing the occupation or occupations concerned, and to the extent inconsistent therewith, has been promulgated and becomes effective as provided in this act.

L.1966, c. 113, s. 6.



Section 34:11-56A6 - Authority Of Commissioner And Director

34:11-56a6. Authority of commissioner and director
The commissioner, the director and their authorized representatives shall have the authority to:

(a) investigate and ascertain the wages of persons employed in any occupation in the State;

(b) enter and inspect the place of business or employment of any employer or employees in any occupation in the State, for the purpose of examining and inspecting any or all books, registers, payrolls and other records of any such employer that in any way relate to or have a bearing upon the question of wages, hours, and other conditions of employment of any such employees; copy any or all of such books, registers, payrolls, and other records as he or his authorized representative may deem necessary or appropriate; and question such employees for the purpose of ascertaining whether the provisions of this act and the orders and regulations issued hereunder have been and are being complied with; and

(c) require from such employer full and correct statements in writing, including sworn statements, with respect to wages, hours, names, addresses and such other information pertaining to his employees and their employment as the commissioner, the director or their authorized representatives may deem necessary or appropriate.

L.1966, c. 113, s. 7.



Section 34:11-56A7 - Investigation Of Occupation

34:11-56a7. Investigation of occupation
The commissioner shall have the power, on his own motion, and it shall be his duty upon the petition of 50 or more residents of the State, to cause the director to investigate any occupation to ascertain whether a substantial number of employees are receiving less than a fair wage.

L.1966, c. 113, s. 8.



Section 34:11-56A8 - Appointment Of Wage Board; Report Upon Establishment Of Minimum Fair Wage Rates

34:11-56a8. Appointment of wage board; report upon establishment of minimum fair wage rates
If the commissioner is of the opinion that a substantial number of employees in any occupation or occupations are receiving less than a fair wage, he shall appoint a wage board as provided in section 10 of this act to report upon the establishment of minimum fair wage rates for employees in such occupation or occupations.

L.1966, c. 113, s. 9.



Section 34:11-56A9 - Wage Board; Membership; Quorum; Rules And Regulations; Compensation

34:11-56a9. Wage board; membership; quorum; rules and regulations; compensation
A wage board shall be composed of not more than 3 representatives of the employers in any occupation, an equal number of representatives of the employees in such occupations and not more than 3 disinterested persons representing the public, one of whom shall be designated by the commissioner as chairman. The commissioner after conferring with the director shall appoint the members of the wage board, the representatives of the employers and employees to be selected so far as practicable from nominations submitted by the employers and employees. Two-thirds of the members shall constitute a quorum and the recommendations or report of the wage board shall require a vote of not less than a majority of all its members. The commissioner after conferring with the director shall make and establish from time to time rules and regulations governing the selection of a wage board and its mode of procedure not inconsistent with this act. The members of a wage board shall serve without pay but may be reimbursed for all necessary expenses.

L.1966, c. 113, s. 10.



Section 34:11-56A10 - Powers Of Wage Board

34:11-56a10. Powers of wage board
A wage board shall have power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of all books, records, and other evidence relative to matters under investigation. Such subpoena shall be signed and issued by the chairman of the wage board and shall be served and have the same effect as if issued out of the Superior Court. A wage board shall have power to cause depositions of witnesses residing within or without the State to be taken in the manner prescribed for like dispositions in civil actions in the Superior Court.

L.1966, c. 113, s. 11.



Section 34:11-56A11 - Presentation Of Evidence And Information To Wage Board; Witnesses

34:11-56a11. Presentation of evidence and information to wage board; witnesses
The commissioner or the director shall present to a wage board promptly upon its organization all the evidence and information in the possession of the commissioner or director relating to the wages of employees in the occupations for which the wage board was appointed and all other information which the commissioner or the director deems relevant to the establishment of a minimum fair wage, and shall cause to be brought before the committee any witnesses whom the commissioner or the director deems material. A wage board may summon other witnesses or call upon the commissioner or the director to furnish additional information to aid it in its deliberations.

L.1966, c. 113, s. 12.



Section 34:11-56A12 - Rules Of Evidence And Procedure

34:11-56a12. Rules of evidence and procedure
The commissioner and the wage board in establishing a minimum fair wage, shall not be bound by technical rules of evidence or procedure, but may consider all relevant circumstances affecting the value of the service or class of service rendered; may consider the wages paid in the State for work of like or comparable character by employers who voluntarily maintain minimum fair wage standards; and may be guided by like considerations as would guide a court in a suit for the reasonable value of services rendered at the request of the employer without agreement as to amount of wages to be paid.

L.1966, c. 113, s. 13.



Section 34:11-56A13 - Recommendations Of Wage Board

34:11-56a13. Recommendations of wage board
The report of the wage board shall recommend minimum fair wage rates, on an hourly, daily or weekly basis for the employees in the occupation or occupations for which the wage board was appointed. The wage board may recommend establishment or modification of the number of hours per week after which the overtime rate established in section 5 shall apply and may recommend the establishment or modification of said overtime rate. The board may also recommend permitted charges to the employees or allowances for board, lodging, apparel, or other facilities or services customarily furnished by the employer to the employee; or allowances for such other special conditions or circumstances excluding gratuities which may be usual in a particular employer-employee relationship. A wage board may differentiate and classify employments in any occupation according to the nature of the service rendered and recommend appropriate minimum fair wage rates for different employments. It may recommend minimum fair wage rates varying with localities if in the judgment of the wage board conditions make such local differentiation proper.

A wage board may recommend a suitable scale of rates for learners and apprentices or students in any occupation which may be less than the regular minimum fair wage rates recommended for experienced employees.

L.1966, c. 113, s. 14.



Section 34:11-56A14 - Submission Of Report Of Wage Board

34:11-56a14. Submission of report of wage board
Within 60 days of its organization a wage board shall submit to the commissioner a report including its recommendations as to minimum fair wage standards for the employees in the occupation or occupations the wage standards of which the wage board was appointed to investigate. If its report is not submitted within such time the commissioner may constitute a new wage board.

L.1966, c. 113, s. 15.



Section 34:11-56A15 - Acceptance Or Rejection Of Report By Commissioner

34:11-56a15. Acceptance or rejection of report by commissioner
On submission of the report of a wage board the commissioner shall within 10 days confer with the director and accept or reject the report.

If he rejects the report, he shall resubmit the matter to the same wage board or to a new wage board with a statement of his reasons for the rejection.

If he accepts the report, it shall be published within 30 days together with such proposed administrative regulations as the commissioner after conferring with the director may deem appropriate to supplement the report of the wage board and to safeguard the minimum fair wage standards to be established.

At the same time notice shall be given of a public hearing before the commissioner or the director, not sooner than 15 nor more than 30 days after such publication, at which all persons favoring or opposing the recommendations contained in the report or the proposed regulations may be heard.

L.1966, c. 113, s. 16.



Section 34:11-56A16 - Approval Or Disapproval Of Report Following Public Hearing; Effective Date Of Wage Order

34:11-56a16. Approval or disapproval of report following public hearing; effective date of wage order
Within 10 days after the hearing the commissioner shall confer with the director and approve or disapprove the report of the wage board. If the report is disapproved the commissioner may resubmit the matter to the same wage board or to a new wage board. If the report is approved, the commissioner shall make a wage order which shall define minimum fair wage rates in the occupation or occupations as recommended in the report of the wage board and which shall include such proposed administrative regulations as the commissioner may deem appropriate to supplement the report of the wage board and to safeguard the minimum fair wage standards established. Such administrative regulations may include among other things, regulations defining and governing learners and apprentices, their rates, number, proportion or length of service; piece rates or their relations to time rates; overtime or part-time rates, bonuses or special pay for special or extra work; deductions for board, lodging, apparel or other items or services supplied by the employer; and other special conditions or circumstances excluding gratuities; and in view of the diversities and complexities of different occupations and the dangers of evasion and nullification, the commissioner may provide in such regulations without departing from the basic minimum rates recommended by the wage board such modifications or reductions of or addition to such rates in or for such special cases or classes of cases as those herein enumerated as the commissioner may find appropriate to safeguard the basic minimum rates established. Said wage order shall take effect upon expiration of 180 days from the date of the issuance of the order.

L.1966, c. 113, s. 17.



Section 34:11-56A17 - Special Certificates Or Licenses For Employment At Wages Less Than Minimum

34:11-56a17. Special certificates or licenses for employment at wages less than minimum
(a) The commissioner, to the extent necessary in order to prevent curtailment of opportunities for employment, shall by regulation provide for the employment of learners, apprentices and students, under special certificates issued pursuant to regulations of the commissioner, at such wages lower than the minimum wage applicable under the provisions of this act and subject to such limitations as to time, number, proportion and length of service as the commissioner shall prescribe.

(b) For any occupation for which minimum fair wage order rates or minimum wage rates are established by or pursuant to this act the commissioner or the director may cause to be issued to an employee, including a learner, apprentice or student, whose earning capacity is impaired by age or physical or mental deficiency or injury, a special license authorizing employment at such wages less than such minimum wage rates and for such period of time as shall be fixed by the commissioner or the director and stated in the license.

L.1966, c. 113, s. 18. Amended by L.1980, c. 90, s. 9.



Section 34:11-56A18 - Modification Of Wage Order

34:11-56a18. Modification of wage order
At any time after a minimum fair wage order has been in effect for 1 year or more, the commissioner may, on his own motion, after conferring with the director, and shall, on petition of 50 or more residents of the State, reconsider the minimum fair wage rates set therein and reconvene the same wage board or appoint a new board to recommend whether or not the rate, or rates, contained in such order, shall be modified. The report of such wage board shall be dealt with in the manner prescribed in sections 15, 16 and 17 of this act.

L.1966, c. 113, s. 19.



Section 34:11-56A19 - Additions Or Modifications To Administrative Regulations; Hearing; Notice

34:11-56a19. Additions or modifications to administrative regulations; hearing; notice
The commissioner may, from time to time after conference with the director and without reference to a wage board, propose such modifications of or additions to any administrative regulations issued pursuant to sections 6 and 17 of this act as he may deem appropriate to effectuate the purposes of this article; provided, such proposed modifications or additions could legally have been included in the original regulation. Notice shall be given of a public hearing to be held by the commissioner or director not less than 15 days after such notice, at which all persons in favor of or opposed to the proposed modifications or additions may be heard. After the hearing the commissioner may make an order putting into effect the proposed modifications of or additions to the administrative regulations as he deems appropriate.

L.1966, c. 113, s. 20.



Section 34:11-56A20 - Records Of Wages And Hours

34:11-56a20. Records of wages and hours
21. Every employer of employees subject to this act shall keep a true and accurate record of the hours worked by each and the wages paid by him to each and shall furnish to the commissioner or the director or their authorized representative upon demand a sworn statement of the same. Such records shall be open to inspection by the commissioner or the director or their authorized representative at any reasonable time. No employer shall be found guilty of violating this provision for failure to keep a true and accurate record of the hours worked by outside salesmen, buyers of poultry, eggs, cream, milk or other perishable commodities in their natural or raw state, homeworkers legally employed in accordance with the laws of this State or any person employed in a bona fide executive, administrative or professional capacity, except that no exemption from record keeping pursuant to this section in regard to any person employed in a bona fide executive, administrative or professional capacity shall be construed to permit an employer to pay wages at a rate which violates the provisions of section 5 of P.L.1966, c.113 (C.34:11-56a4).

L.1966,c.113,s.21; amended 1993,c.91,s.1.



Section 34:11-56A21 - Summary Of Act, Orders, And Regulations; Posting

34:11-56a21. Summary of act, orders, and regulations; posting
Every employer subject to any provision of this act or of any regulations or orders issued under this act shall keep a summary of this act, approved by the commissioner, and copies of any applicable wage orders and regulations issued under this act, or a summary of such wage orders and regulations, posted in a conspicuous and accessible place in or about the premises wherein any person subject thereto is employed. Employers shall be furnished copies of such summaries, orders, and regulations by the State on request without charge.

L.1966, c. 113, s. 22.



Section 34:11-56A22 - Violations; Penalties

34:11-56a22. Violations; penalties
23. Any employer who willfully hinders or delays the commissioner, the director or their authorized representatives in the performance of his duties in the enforcement of this act, or fails to make, keep, and preserve any records as required under the provisions of this act, or falsifies any such record, or refuses to make any such record accessible to the commissioner, the director or their authorized representatives upon demand, or refuses to furnish a sworn statement of such record or any other information required for the proper enforcement of this act to the commissioner, the director or their authorized representatives upon demand, or pays or agrees to pay wages at a rate less than the rate applicable under this act or any wage order issued pursuant thereto, or otherwise violates any provision of this act or of any regulation or order issued under this act shall be guilty of a disorderly persons offense and shall, upon conviction for a first violation, be punished by a fine of not less than $100 nor more than $1,000 or by imprisonment for not less than 10 nor more than 90 days or by both the fine and imprisonment and, upon conviction for a second or subsequent violation, be punished by a fine of not less than $500 nor more than $1,000 or by imprisonment for not less than 10 nor more than 100 days or by both the fine and imprisonment. Each week, in any day of which an employee is paid less than the rate applicable to him under this act or under a minimum fair wage order, and each employee so paid, shall constitute a separate offense.

As an alternative to or in addition to any other sanctions provided by law for violations of the "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.), when the Commissioner of Labor finds that an individual has violated that act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $250 for a first violation and up to a maximum of $500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1966,c.113,s.23; amended 1991,c.205,s.5.



Section 34:11-56A23 - Payment Of Amounts Due Employees

34:11-56a23. Payment of amounts due employees
24. As an alternative to any other sanctions or in addition thereto, herein or otherwise provided by law for violation of this act or of any rule or regulation duly issued hereunder, the Commissioner of Labor is authorized to supervise the payment of amounts due to employees under this act, and the employer may be required to make these payments to the commissioner to be held in a special account in trust for the employee, and paid on order of the commissioner directly to the employee or employees affected. The employer shall also pay the commissioner an administrative fee equal to not less than 10% or more than 25% of any payment made to the commissioner pursuant to this section. The amount of the administrative fee shall be specified in a schedule of fees to be promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The fee shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1966,c.113,s.24; amended 1991,c.205,s.21.



Section 34:11-56A24 - Penalty For Violation

34:11-56a24. Penalty for violation
25. Any employer who discharges or in any other manner discriminates against any employee because such employee has made any complaint to his employer, to the commissioner, the director or to their authorized representatives that he has not been paid wages in accordance with the provisions of this act, or because such employee has caused to be instituted or is about to cause to be instituted any proceeding under or related to this act, or because such employee has testified or is about to testify in any such proceeding, or because such employee has served or is about to serve on a wage board, shall be guilty of a disorderly persons offense and shall, upon conviction therefor, be fined not less than $100 nor more than $1,000. Such employer shall be required, as a condition of such judgment of conviction, to offer reinstatement in employment to any such discharged employee and to correct any such discriminatory action, and also to pay to any such employee in full, all wages lost as a result of such discharge or discriminatory action, under penalty of contempt proceedings for failure to comply with such requirement.

As an alternative to or in addition to any other sanctions provided by law for violations of P.L.1966, c.113 (C.34:11-56a et seq.), when the Commissioner of Labor finds that an employer has violated that act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $250 for a first violation and up to a maximum of $500 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor.

L.1966,c.113,s.25; amended 1991,c.205,s.22.



Section 34:11-56A25 - Civil Action By Employee To Recover Amount Of Minimum Wage Less Amount Paid

34:11-56a25. Civil action by employee to recover amount of minimum wage less amount paid
If any employee is paid by an employer less than the minimum fair wage to which such employee is entitled under the provisions of this act or by virtue of a minimum fair wage order such employee may recover in a civil action the full amount of such minimum wage less any amount actually paid to him or her by the employer together with costs and such reasonable attorney's fees as may be allowed by the court, and any agreement between such employee and the employer to work for less than such minimum fair wage shall be no defense to the action. An employee shall be entitled to maintain such action for and on behalf of himself or other employees similarly situated, and such employee and employees may designate an agent or representative to maintain such action for and on behalf of all employees similarly situated. At the request of any employee paid less than the minimum wage to which such employee was entitled under the provisions of this act or under an order, the commissioner may take an assignment of the wage claim in trust for the assigning employee and may bring any legal action necessary to collect the claim, and the employer shall be required to pay the costs and such reasonable attorney's fees as may be allowed by the court.

L.1966, c. 113, s. 26.



Section 34:11-56A25.1 - Limitations; Commencement Of Action

34:11-56a25.1. Limitations; commencement of action
No claim for unpaid minimum wages, unpaid overtime compensation, or other damages under this act shall be valid with respect to any such claim which has arisen more than 2 years prior to the commencement of an action for the recovery thereof. In determining when an action is commenced, the action shall be considered to be commenced on the date when a complaint is filed with the Commissioner of the Department of Labor and Industry or the Director of the Wage and Hour Bureau, and notice of such complaint is served upon the employer; or, where an audit by the Department of Labor and Industry discloses a probable cause of action for unpaid minimum wages, unpaid overtime compensation, or other damages, and notice of such probable cause of action is served upon the employer by the Director of the Wage and Hour Bureau; or where a cause of action is commenced in a court of appropriate jurisdiction.

L.1967, c. 216, s. 1, eff. Oct. 5, 1967.



Section 34:11-56A25.2 - Defense To Action

34:11-56a25.2. Defense to action
In any action or proceeding commenced prior to or on or after the date of the enactment of this act based on any act or omission prior to or on or after the date of the enactment of this act, no employer shall be subject to any liability or punishment for or on account of the failure of the employer to pay minimum wages or overtime compensation under this act, if he pleads and proves that the act or omission complained of was in good faith in conformity with and in reliance on any written administrative regulation, order, ruling, approval or interpretation by the Commissioner of the Department of Labor and Industry or the Director of the Wage and Hour Bureau, or any administrative practice or enforcement policy of such department or bureau with respect to the class of employers to which he belonged. Such a defense, if established, shall be a complete bar to the action or proceeding, notwithstanding, that after such act or omission, such administrative regulation, order, ruling, approval, interpretation, practice, or enforcement policy is modified or rescinded or is determined by judicial authority to be invalid or of no legal effect.

L.1967, c. 216, s. 2, eff. Oct. 5, 1967.



Section 34:11-56A26 - Protection Of Right To Collective Bargaining

34:11-56a26. Protection of right to collective bargaining
Nothing in this act shall be deemed to interfere with, impede, or in any way diminish the right of employees to bargain collectively through representatives of their own choosing in order to establish wages in excess of the applicable minima under this act.

L.1966, c. 113, s. 27.



Section 34:11-56A27 - Partial Invalidity

34:11-56a27. Partial invalidity
If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act and the application thereof, to other persons or circumstances shall not be affected thereby.

L.1966, c. 113, s. 28.



Section 34:11-56A28 - Supplementation Of Provisions Of Minimum Wage Standards Act

34:11-56a28. Supplementation of provisions of Minimum Wage Standards Act
This act shall supplement the provisions of article 2 of chapter 11 of Title 34 of the Revised Statutes. Nothing herein shall be deemed to supersede any of the provisions of said article 2 of chapter 11, of Title 34, except insofar as the wages entitled to be received by any employee under the provisions of this act and the regulations and wage orders issued thereunder exceed the wages such employee is entitled to receive under the provisions of said article 2, of chapter 11, of Title 34 of the Revised Statutes and the regulations and wage orders issued pursuant thereto.

L.1966, c. 113, s. 29.



Section 34:11-56A29 - Short Title

34:11-56a29. Short title
This act shall be known as the "New Jersey State Wage and Hour Law."

L.1966, c. 113, s. 30.



Section 34:11-56A30 - Application Of Act To Minors

34:11-56a30. Application of act to minors
Except with respect to the minimum wage rates established by P.L.1966, c. 113, s. 5, the provisions of the "New Jersey State Wage and Hour Law," P.L.1966, c. 113 (C. 34:11-56a1 et seq.) are applicable to the employment of minors. Wage orders pertaining to minors including those promulgated under R.S. 34:11-34 through R.S. 34:11-56, on the effective date of this act shall remain in force until superseded by wage orders or regulations issued pursuant to P.L.1966, c. 113.

L.1980, c. 90, s. 8.



Section 34:11-56A31 - Establishment Of Maximum Work Week For Certain Health Care Facility Employees.

34:11-56a31 Establishment of maximum work week for certain health care facility employees.

1.It is declared to be the public policy of this State to establish a maximum work week for certain hourly wage health care facility employees, beyond which the employees cannot be required to perform overtime work, in order to safeguard their health, efficiency, and general well-being as well as the health and general well-being of the persons to whom these employees provide services.

L.2001,c.300,s.1.



Section 34:11-56A32 - Definitions Relative To Work Hours For Certain Health Care Facility Employees.

34:11-56a32 Definitions relative to work hours for certain health care facility employees.

2.As used in this act:

"Employee" means an individual employed by a health care facility who is involved in direct patient care activities or clinical services and who receives an hourly wage, but shall not include a physician.

"Employer" means an individual, partnership, association, corporation or person or group of persons acting directly or indirectly in the interest of a health care facility.

"Health care facility" means a health care facility licensed by the Department of Health and Senior Services pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), a State or county psychiatric hospital, a State developmental center, or a health care service firm registered by the Division of Consumer Affairs in the Department of Law and Public Safety pursuant to P.L.1960, c.39 (C.56:8-1 et seq.).

"On-call time" means time spent by an employee who is not currently working on the premises of the place of employment, but who is compensated for availability, or as a condition of employment has agreed to be available, to return to the premises of the place of employment on short notice if the need arises.

"Reasonable efforts" means that the employer shall: a. seek persons who volunteer to work extra time from all available qualified staff who are working at the time of the unforeseeable emergent circumstance; b. contact all qualified employees who have made themselves available to work extra time; c. seek the use of per diem staff; and d. seek personnel from a contracted temporary agency when such staff is permitted by law or regulation.

"Unforeseeable emergent circumstance" means an unpredictable or unavoidable occurrence at unscheduled intervals relating to health care delivery that requires immediate action.

L.2001,c.300,s.2.



Section 34:11-56A33 - Excessive Work Shift Contrary To Public Policy.

34:11-56a33 Excessive work shift contrary to public policy.

3.The requirement that an employee of a health care facility accept work in excess of an agreed to, predetermined and regularly scheduled daily work shift, not to exceed 40 hours per week, except in the case of an unforeseeable emergent circumstance when the overtime is required only as a last resort and is not used to fill vacancies resulting from chronic short staffing and the employer has exhausted reasonable efforts to obtain staffing, is declared to be contrary to public policy and any such requirement contained in any contract, agreement or understanding executed or renewed after the effective date of this act shall be void.

L.2001,c.300,s.3.



Section 34:11-56A34 - Health Care Facility Employee Work Shift Determined; Exceptions Voluntary.

34:11-56a34 Health care facility employee work shift determined; exceptions voluntary.

4. a. Notwithstanding any provision of law to the contrary, no health care facility shall require an employee to accept work in excess of an agreed to, predetermined and regularly scheduled daily work shift, not to exceed 40 hours per week.

b.The acceptance by any employee of such work in excess of an agreed to, predetermined and regularly scheduled daily work shift, not to exceed 40 hours per week, shall be strictly voluntary and the refusal of any employee to accept such overtime work shall not be grounds for discrimination, dismissal, discharge or any other penalty or employment decision adverse to the employee.

c.The provisions of this section shall not apply in the case of an unforeseeable emergent circumstance when: (1) the overtime is required only as a last resort and is not used to fill vacancies resulting from chronic short staffing, and (2) the employer has exhausted reasonable efforts to obtain staffing. In the event of such an unforeseeable emergent circumstance, the employer shall provide the employee with necessary time, up to a maximum of one hour, to arrange for the care of the employee's minor children or elderly or disabled family members.

The requirement that the employer shall exhaust reasonable efforts to obtain staffing shall not apply in the event of any declared national, State or municipal emergency or a disaster or other catastrophic event which substantially affects or increases the need for health care services.

d.In the event that an employer requires an employee to work overtime pursuant to subsection c. of this section, the employer shall document in writing the reasonable efforts it has exhausted. The documentation shall be made available for review by the Department of Health and Senior Services and the Department of Labor.

L.2001,c.300,s.4.



Section 34:11-56A35 - Violations, Sanctions.

34:11-56a35 Violations, sanctions.

5.An employer who violates the provisions of this act shall be subject to the sanctions provided by law for violations of the "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.).

L.2001,c.300,s.5.



Section 34:11-56A36 - Construction, Applicability Of Act.

34:11-56a36 Construction, applicability of act.

6. a. The provisions of this act shall not be construed to impair or negate any employer-employee collective bargaining agreement or any other employer-employee contract in effect on the effective date of this act.

b.The provisions of this act shall not apply to employees of assisted living facilities licensed by the Department of Health and Senior Services who are provided with room and board as a benefit of their employment and reside in the facility on a full-time basis.

c.The provisions of this act shall not apply to on-call time, but nothing in this act shall be construed to permit an employer to use on-call time as a substitute for mandatory overtime.

L.2001,c.300,s.6.



Section 34:11-56A37 - Collection Of Data Relative To Mandatory Overtime Prohibition, Report.

34:11-56a37 Collection of data relative to mandatory overtime prohibition, report.

7.The Departments of Health and Senior Services, Human Services, and Law and Public Safety shall each collect data from all health care facilities which the respective department licenses, operates or regulates, as to the potential impact of the mandatory overtime prohibition on employee availability and other considerations, and shall jointly report their findings to the Senate and General Assembly Health Committees within 18 months of the date of enactment of this act.

L.2001,c.300,s.7.



Section 34:11-56A38 - Rules, Regulations.

34:11-56a38 Rules, regulations.

8.The Commissioner of Health and Senior Services, in consultation with the Attorney General and the Commissioners of Human Services and Labor, shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), within six months of the date of enactment of this act, to carry out the purposes of this act.

L.2001,c.300,s.8.



Section 34:11-57 - Definitions

34:11-57. Definitions
As used in this article:

"Commissioner" means the Commissioner of Labor and Industry or any person or persons in the department designated in writing by him for the purposes of this article.

"Employee" means any natural person who works for another for hire.

"Employer" means any person, partnership, firm or corporation employing another for hire.

"Wages" means any moneys due an employee from the employer whether payable by the hour, day, week, semimonthly, monthly or yearly and shall include commissions, bonus, piecework compensation and any other benefits arising out of an employment contract.

Amended by L.1964, c. 92, s. 1.



Section 34:11-58 - Investigation Of Wage Claims; Testimony; Award And Judgment.

34:11-58 Investigation of wage claims; testimony; award and judgment.
34:11-58. The commissioner is authorized and empowered to investigate any claim for wages due an employee and in such investigation may summon the defendant, subpoena witnesses, administer oaths, take testimony and shall upon such proceeding make a decision or award when the sum in controversy, exclusive of costs, does not exceed $30,000.00.

Such decision or award shall be a judgment when a certified copy thereof is filed with the Superior Court.

Such judgment shall be entered in the same manner and have the same effect and be subject to the same proceedings as are judgments rendered in suits duly heard and determined by courts of competent jurisdiction.

The commissioner is authorized to supervise the payment of amounts due to employees under an award made pursuant to this section, and the employer may be required to make these payments to the commissioner to be held in a special account in trust for the employees, and paid on order of the commissioner directly to the employee or employees affected. The employer shall also pay the commissioner an administrative fee equal to not less than 10% or more than 25% of any payment made to the commissioner pursuant to this section. The amount of the administrative fee shall be specified in a schedule of fees to be promulgated by rule or regulation of the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The fee shall be applied to enforcement and administration costs of the Division of Workplace Standards in the Department of Labor and Workforce Development.

Amended 1953, c.33, s.40; 1964, c.92, s.2; 1985, c.135, s.1; 1991, c.205, s.4; 2006, c.25.



Section 34:11-59 - Claim Docketed; Summons; Service

34:11-59. Claim docketed; summons; service
An employee may file a written claim for wages against an employer in the wage collection division of the department which shall be entered in a book to be called the wage collection docket.

Upon the filing of claim, the department shall issue a summons returnable between the hours of nine o'clock in the forenoon and three o'clock in the afternoon, both inclusive, which shall also specify a certain time and place for the appearance of the defendant, not less than five nor more than fifteen days from the date of such process, which summons shall be served at least five days before the time of appearance mentioned therein, by reading the same to the defendant and delivering to him a copy thereof if he shall be found and if not found by leaving a copy thereof in his house or with some other person of his family over the age of fourteen years. Such persons being served with summons and complaint shall be informed of the contents thereof and the person serving the summons shall indorse thereon a return of the time and manner he executed the same, and sign his name thereon. At the time and place specified in the summons, the commissioner shall inquire in a summary way into the merits of the employee's claim and defenses of the defendant, if any.



Section 34:11-60 - Process To Run Throughout State; By Whom Served

34:11-60. Process to run throughout state; by whom served
Process of the wage collection division shall run throughout the state. Service of process shall be made either by a constable or a process server of the department.



Section 34:11-61 - Commissioner May Administer Oaths, Take Testimony, Etc.; Process In Name Of Commissioner

34:11-61. Commissioner may administer oaths, take testimony, etc.; process in name of commissioner
The commissioner shall have power to administer oaths, hear testimony and take or cause to be taken depositions of witnesses residing within or without the state. The summonses, subpoenas, and orders to take testimony and for production of documents, emanating from the wage collection division shall issue in the name of the commissioner and under the seal of the department.



Section 34:11-62 - Set-off; Dismissal Where Balance Due Defendant Exceeds $1,000.00

34:11-62. Set-off; dismissal where balance due defendant exceeds $1,000.00
Set-off; dismissal where balance due defendant exceeds $1,000.00. If the defendant files a set-off against the plaintiff for more than $1,000.00 and at the trial it shall be proved that the balance exceeding $1,000.00 is due the defendant then suit shall be dismissed unless the defendant consents to accept judgment for $1,000.00 and costs in full settlement of this claim, but in no event shall a counterclaim for unliquidated damages be set up against plaintiff for wages in the wage collection section.

Amended by L. 1985, c. 135, s. 2, eff. April 12, 1985.



Section 34:11-63 - Appeals, Procedure

34:11-63. Appeals, procedure
34:11-63. From any judgment which may be obtained in the wage collection division, except such as shall be given by confession, either party may, upon filing a notice of appeal with the wage collection division within twenty days after judgment shall be given, appeal to the Superior Court. The appellant shall give a bond in every case, except where the judgment appealed from is partially in his favor and no set-off against his demand has been allowed by the division, or where the court otherwise orders. The bond shall be secured by one sufficient surety, either a freeholder in the county or a surety company authorized to do business in New Jersey, and shall be in double the amount of such judgment or of any off-set allowed by the division, conditioned that the appellant shall prosecute his appeal in the Superior Court, stand to and abide the judgment of the court, and pay such costs as shall be taxed against him if the judgment be affirmed. The wage collection division shall then prepare a transcript of the record to be filed in the Superior Court.

Amended 1953,c.33,s.41; 1991,c.91,s.354.



Section 34:11-65 - Evidence On Appeal

34:11-65. Evidence on appeal
Upon the trial of any appeal either party may produce any witness not produced or sworn in the court below, or any documentary evidence not offered or admitted in the court below, if otherwise legal and competent, without notice to the opposite party.



Section 34:11-66 - Jury Trial, Procedure

34:11-66. Jury trial, procedure
34:11-66. Nothing in this article shall prevent the claimant from instituting an action for his claim in any court of competent jurisdiction or be construed to deny or limit the right of the plaintiff or defendant to a trial by jury. Where either party demands a trial by jury, he shall pay, at least two days before the return date or the adjourned date of hearing of his cause, the statutory jury fee to the wage collection division and thereupon the wage collection division of the department shall file the entire record, in the cause, in the Superior Court, for trial by jury of the issues presented by the claimant and defendant. The jury fee so received shall be paid to the court wherein the cause is to be tried by the judge and jury. The judgment shall be docketed in the Superior Court as are other judgments of the wage collection division.

Amended 1953,c.33,s.43; 1991,c.91,s.355.



Section 34:11-67 - Fees And Costs

34:11-67. Fees and costs
34:11-67. No filing fee shall be charged by the wage collection division, for accepting a wage claim, and no advance fees shall be charged by constables making service of process on wage claims of the wage collection division, nor shall any fee be charged by any county clerk for filing of any award or determination of the wage collection division or sheriff for execution and levy but the collection of any wage claim either by execution or otherwise shall carry taxed costs of service, filing, recording fees, executions, and similar items, in accordance with the schedule of costs as prescribed for the Superior Court, Law Division, Special Civil Part. All moneys received by way of taxed costs shall be retained by the wage collection division and at the end of each calendar year shall be paid into the State treasury for the use of the State.

Amended 1953,c.33,s.44; 1971,c.154,s.8; 1991,c.91,s.356.



Section 34:11-68 - Records Required Relative To Collection, Transportation Of Solid Waste.

34:11-68 Records required relative to collection, transportation of solid waste.

1. a. Every contract with a public body under which a contractor or subcontractor engages in the work of the collection or transportation of solid waste, including any recyclable materials other than recycled or reclaimed asphalt or concrete, for the public body shall contain a provision requiring the contractor and subcontractor to keep an accurate record showing the name, the actual hourly rate of wages paid to, and the actual daily, overtime and weekly hours worked by, each individual engaged in the collection and transportation work done under the contract, and any other records deemed necessary by the commissioner for the enforcement of wage payments, and the records shall be preserved for two years from the date of payment. The record shall be open at all reasonable hours to the inspection of the public body awarding the contract, any other party to the contract, and the commissioner, and the contractor or subcontractor shall submit a certified payroll record showing only the name, the actual hourly rate of wages paid to, and the actual daily, overtime and weekly hours worked by each individual engaged in the collection and transportation work done under the contract, in a form satisfactory to the commissioner, to the public body for each payroll period not more than 10 days after the payment of wages. The public body shall make the certified payroll record open at all reasonable hours to the inspection of any party to the contract, the commissioner, and any member of the public.

b.With respect to any contract with a public body for the collection or transportation of solid waste, including any recyclable materials other than recycled or reclaimed asphalt or concrete, the commissioner shall have the authority to investigate and ascertain the wages of workers employed in connection with the contract, enter and inspect the place of business or employment of the workers to question the workers and examine, inspect and copy any books, registers, payrolls, and other records regarding the wages, hours, and other conditions of employment of the workers, require from the contractor or subcontractor written statements, including sworn statements, regarding wages, hours, names, addresses, and other information about the workers the commissioner deems appropriate, and require the contractor or subcontractor to file, within 10 days of receipt of a request, any records enumerated in this section, sworn to as to their validity and accuracy. If the contractor or subcontractor fails to provide the requested records within 10 days, the commissioner may direct within 15 days the fiscal or financial officer charged with the custody and disbursements of the funds of the public body which contracted for the work to withhold immediately from payment to the contractor or subcontractor up to 25% of the amount, not to exceed $100,000, to be paid to the contractor or subcontractor under the terms of the contract. The amount withheld shall be immediately released upon receipt by the public body of a notice from the commissioner indicating that the request for records has been satisfied.

c.Any contractor or subcontractor who willfully hinders or delays the commissioner in the performance of his duties in the enforcement of this section, or fails to make, keep or preserve any records required under the provisions of this act, or falsifies any of the records, or refuses to furnish or make available any of the records to the commissioner upon demand, otherwise violates any provision of this act or any regulation or order issued under this act, shall be guilty of a disorderly persons offense and shall, upon conviction, be subject to a fine of not less than $100 nor more than $1,000, imprisonment for not less than 10 nor more than 90 days, or by both the fine and imprisonment. As an alternative to or in addition to any other sanctions, if the commissioner finds that the contractor or subcontractor has violated this act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $2,500 for a first violation and up to a maximum of $5,000 for each subsequent violation, specified in a schedule of penalties to be promulgated as a rule or regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors including the history of previous violations, the seriousness of the violation, the good faith of the contractor or subcontractor and the size of the business. No administrative penalty shall be levied pursuant to this section unless the commissioner provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon such hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Any sum collected as a fine or penalty pursuant to this section shall be applied toward enforcement and administrative costs of the Division of Wage and Hour Compliance in the Department of Labor and Workforce Development.

d.For the purposes of this section:

"Commissioner" means the Commissioner of Labor and Workforce Development or his duly authorized representatives.

"Public body" means the State of New Jersey, any of its political subdivisions, any authority created by the Legislature of the State of New Jersey and any instrumentality or agency of the State of New Jersey or of any of its political subdivisions.

"Contractor" or "subcontractor" means a contractor or subcontractor who employs less than 1,000 employees in the State of New Jersey.

L.2009, c.88, s.1.



Section 34:11A-1 - Short Title

34:11A-1. Short title
This act shall be known and may be cited as the "Construction Workers' Fringe Benefit Security Act."

L. 1987, c. 150, s. 1.



Section 34:11A-2 - Definitions

34:11A-2. Definitions
As used in this act:

a. "Construction employer" means a person in the business of building, constructing, altering or repairing any building, road, bridge or structure in this State;

b. "Construction fund" means all moneys in the custody of the owner of a project, which moneys are designated for the construction, alteration or repair of any private or public project;

c. "Fringe benefits" means any benefits agreed to be paid by a construction employer to a fringe benefit fund;

d. "Fringe benefit fund" means any fund established pursuant to the terms of a collective bargaining agreement entered into between a construction employer and a representative labor organization, or pursuant to the terms of a fringe benefit trust indenture entered into between the trustees of a fund and the construction employer, for the collection, investment and payment of fringe benefits;

e. "Prime contractor" means a construction employer who has a direct contract with the owner of a public or private project;

f. "Private project" means the construction, repair or alteration of any building, road, bridge or structure or any other improvements to real property for any person other than this State, any agency, commission or department thereof, or any county, municipality or school district or any agency or instrumentality thereof;

g. "Public project" means the construction, alteration or repair of any building, road, bridge or structure or any other improvements to real property for this State, any agency, commission or department thereof, or any county, municipality or school district or any agency or instrumentality thereof;

h. "Public project owner" means the head of the public agency with jurisdiction over the public project;

i. "Subcontractor" means a construction employer who has a contract with a prime contractor or with the subcontractor of the prime contractor; and

j. "Worker" means any person engaged in a skilled or unskilled construction trade or craft in this State.

L. 1987, c. 150, s. 2.



Section 34:11A-3 - Applicable Fringe Benefit Funds

34:11A-3. Applicable fringe benefit funds
The provisions of this act shall apply only to fringe benefit funds which are a. located within and established for the benefit of workers in this State or b. located outside of the State but which cover workers employed by any construction employer in the construction, repair or alteration of any private project or public project within this State.

L. 1987, c. 150, s. 3.



Section 34:11A-4 - Relief For Delinquent Payment

34:11A-4. Relief for delinquent payment
a. (1) If a subcontractor is at least four weeks delinquent in the payment of fringe benefits, as certified by the trustees of the specific fringe benefit fund or by their designated representative, the fringe benefit fund shall be entitled to the relief provided pursuant to section 5 of this act; provided that the fringe benefit fund shall have given written notice within 45 days of the date of the existence of a delinquency by certified mail, return receipt requested, to the prime contractor and the subcontractor advising them of the delinquency.

(2) If the delinquency is not rectified within 30 days after receipt of notice by the prime contractor, the fringe benefit fund shall give written notice, by certified mail, return receipt requested, to the subcontractor, prime contractor and private or public project owner of the fringe benefit funds claimed for payment of fringe benefits from the construction fund.

b. If a prime contractor is at least four weeks delinquent in the payment of fringe benefits, as certified by the trustees of the specific fringe benefit fund or by their designated representative, the fringe benefit fund shall be entitled to the relief provided pursuant to section 5 of this act; provided that the fringe benefit fund shall have given written notice within 45 days of the date of the existence of a delinquency by certified mail, return receipt requested, to the prime contractor and the private or public project owner, advising them of the delinquency.

c. The written notices required under this section shall not be filed with any county clerk or in any public registry. If the notices cannot be delivered by certified mail, they may be sent by personal service.

d. The remedies provided herein are effective as against the construction fund. No rights against the real property upon which the project is constructed, altered or repaired shall be created by this act.

L. 1987, c. 150, s. 4.



Section 34:11A-5 - Withholding Of Fringe Benefit Funds

34:11A-5. Withholding of fringe benefit funds
a. Upon receipt of the notice required by paragraph (2) of subsection a. of section 4 of this act or subsection b. of section 4 of this act, a private or public project owner shall withhold from the sums otherwise due the prime contractor, a sum equal to the amount claimed due by the fringe benefit fund and any further sums subsequently demanded by the fringe benefit fund arising out of work performed at the private or public project, which sums shall be segregated from the construction fund and held in trust by the private or public project owner or deposited with the clerk of the Superior Court and paid to the fringe benefit fund claiming the delinquency.

b. The amount withheld or deposited by the private or public project owner shall not exceed the amount due and owing from that owner to the prime contractor at the time notice is received by the owner.

c. The extent to which notice for a subcontractor delinquency shall create liability upon the owner shall be limited to the amount due and owing, at the time notice is received, by the owner to the prime contractor, or by the prime contractor to the delinquent subcontractor or by the subcontractor who is in privity with the delinquent subcontractor, whichever is less.

d. Payment by the private or public project owner to the fringe benefit fund shall be made within 45 days of such demand, unless and only to the extent that the subcontractor or prime contractor against whom such delinquency claim has been asserted notifies the owner and the fringe benefit fund in writing by certified mail, return receipt requested, prior to the expiration of the 45 day period that it contests the claim of the fringe benefit fund. Whenever a notice of contest has been sent by the claimed delinquent construction employer, the private or public project owner shall hold a sum in the amount claimed due by the fringe benefit fund as trustee and payment therefrom shall be made upon the entry of a final judgment of a court of competent jurisdiction or upon receipt of the consent of all of the parties.

L. 1987, c. 150, s. 5.



Section 34:11A-6 - Release From Obligation

34:11A-6. Release from obligation
Any private or public project owner, prime contractor or subcontractor who makes a proper payment to a fringe benefit fund or deposits the payment with the clerk of the Superior Court, in accordance with section 5 of this act, shall be released of any obligation to any party in privity with that private or public project owner, prime contractor or subcontractor, to the extent of the payment or deposit made.

L. 1987, c. 150, s. 6.



Section 34:11A-7 - Actions Commenced By Fringe Benefit Fund

34:11A-7. Actions commenced by fringe benefit fund
With regard to actions commenced by a fringe benefit fund in the courts of this State, the private or public project owner shall not be named a party in such action if the total delinquent sum demanded by the fringe benefit fund is deposited with the clerk of the Superior Court prior to the commencement of an action.

L. 1987, c. 150, s. 7.



Section 34:11A-8 - Entitlement To Remedies

34:11A-8. Entitlement to remedies
Fringe benefit funds entitled to the remedies against a private or public project owner provided pursuant to sections 4 and 5 of this act are entitled only to those fringe benefits earned by workers on the particular project constructed for the owner.

L. 1987, c. 150, s. 8.



Section 34:11A-9 - Insolvency

34:11A-9. Insolvency
If a construction employer files for insolvency or makes an assignment of rights pursuant to the laws of this State, any delinquent fringe benefits shall be entitled to the same priority as delinquent wages in such proceedings.

L. 1987, c. 150, s. 9.



Section 34:11A-10 - Responsibility For Damages

34:11A-10. Responsibility for damages
If a notice filed pursuant to section 4 of this act is willfully or knowingly in excess of the amounts due the fringe benefit fund, the fund shall be responsible for any damages incurred.

L. 1987, c. 150, s. 10.



Section 34:11A-11 - Responsibility For Costs, Fees

34:11A-11. Responsibility for costs, fees
All costs and fees arising out of the procedures established in section 5 of this act shall be the responsibility of the delinquent party. Where no delinquency is determined, the costs, fees, and damages arising out of the procedures established in section 5 of this act shall be the responsibility of the fringe benefit fund.

L. 1987, c. 150, s. 11.



Section 34:11A-12 - Additional Remedies

34:11A-12. Additional remedies
The remedies provided pursuant to the act shall be in addition and not in lieu of any other remedies provided under the laws of this State.

L. 1987, c. 150, s. 12.



Section 34:11A-13 - Notification To Employees On Coverage For Treatment Of Breast Cancer

34:11A-13. Notification to employees on coverage for treatment of breast cancer
9. An employer in this State who provides coverage to his employees or their dependents for treatment of breast cancer shall annually and upon request of an employee at other times during the year, notify his employees whether the employees' coverage for treatment of breast cancer is subject to the requirements of P.L.1997, c.149 (C.17:48-6q et al.) concerning the minimum time a patient shall be permitted to remain at an inpatient care facility following a mastectomy.

L.1997,c.149,s.9.



Section 34:11A-14 - Notification To Employees By Employers With Self-funded Health Plans

34:11A-14 Notification to employees by employers with self-funded health plans
18. An employer who provides a comprehensive self-funded health benefits plan to his employees or their dependents in this State shall annually, and upon request of an employee at other times during the year, notify his employees that they are covered by a self-insured plan that is not subject to regulation by the State of New Jersey, and specify which mandated health insurance benefits, established by statute, are not covered by the self-insured plan. The Commissioner of Health and Senior Services shall notify the Commissioner of Labor of any health insurance mandates enacted into law, and the Commissioner of Labor shall notify employers in a timely manner of the health insurance mandates subject to the provisions of this section.

L.1997,c.192,s.18.



Section 34:11A-15 - Notification To Employees Of Coverage For Biologically-based Mental Illness.

34:11A-15 Notification to employees of coverage for biologically-based mental illness.

9.An employer in this State who provides health benefits coverage to his employees or their dependents for treatment of biologically-based mental illness shall annually, and upon request of an employee at other times during the year, notify his employees whether the employees' coverage for treatment of biologically-based mental illness is subject to the requirements of this act.

L.1999,c.106,s.9.



Section 34:11A-16 - Findings, Declarations Relative To Notification With Regard To Health Benefits Plans.

34:11A-16 Findings, declarations relative to notification with regard to health benefits plans.

1.The Legislature finds and declares that:

a.Many employers in this State offer health benefits coverage to their employees under a health benefits plan as an incentive to attract and retain qualified employees.

b.Health benefits coverage is very important to employees and their families and the availability of such coverage through an employer can be the determining factor as to whether an individual accepts employment with a particular employer.

c.According to data tabulated by the Urban Institute based on the 1999 National Survey of America's Families, approximately 5.5 million New Jersey residents, which includes employees and their dependents, were covered by an employer-sponsored health benefits plan in 1999.

d.In certain instances, an employer may make a business decision not to continue an employee health benefits plan, due to rising health care costs and other economic factors, and may not always notify the employees beforehand of its decision.

e.It is a disservice to the working people of this State not to require that an employer provide prior notification to its employees when the employee health benefits plan will be terminated, for whatever reason.

L.2003,c.27,s.1.



Section 34:11A-17 - Notice By Employer Of Termination, Change Of Benefits.

34:11A-17 Notice by employer of termination, change of benefits.

2.An employer that provides a health benefits plan as defined in section 2 of P.L.1997, c.192 (C.26:2S-2) to its employees in this State shall provide, in writing, 30 days' prior notice to those employees before the health benefits plan is terminated; except that, in the case of an employer that changes a health benefits plan, the employer shall immediately notify its employees in writing of the change upon receipt by the employer of notification from the health insurer that its employees will be covered by the new plan.

L.2003,c.27,s.2.



Section 34:11A-18 - Violations, Penalties.

34:11A-18 Violations, penalties.

3. a. The Commissioner of Labor shall enforce and administer the provisions of sections 1 through 4 of this act, and the commissioner or his authorized representatives are empowered to investigate violations of those provisions.

b.When the commissioner finds that an employer has violated this act by failing to provide the notice required pursuant to section 2 of this act, the commissioner is authorized to assess and collect administrative penalties specified in a schedule of penalties to be promulgated by the commissioner by regulation. The penalty amount shall be based on the number of employees covered under the health benefits plan and shall not exceed $200 an employee.

c.No administrative penalty shall be levied pursuant to this section unless the commissioner provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon that hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order.

d.Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2003,c.27,s.3.



Section 34:11A-19 - Regulations.

34:11A-19 Regulations.

4.The Commissioner of Labor shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of sections 1 through 4 of this act.

L.2003,c.27,s.4.



Section 34:11A-20 - Regulations Relative To Employer Providing Health Benefits Plan And Domestic Partners.

34:11A-20 Regulations relative to employer providing health benefits plan and domestic partners.

57. a. An employer that provides a health benefits plan as defined in section 2 of P.L.1997, c.192 (C.26:2S-2) to its employees and their dependents in this State may require that an employee contribute a portion or the full amount of the cost of dependent coverage under the plan for the employee's domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

b.Nothing in P.L.2003, c.246 (C.26:8A-1 et al.) shall be construed to require an employer to provide dependent coverage for an employee's domestic partner.

c.Notwithstanding any other provisions of law to the contrary, the provisions of subsections a. and b. of this section shall not be deemed to be an unlawful discrimination under the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.).

L.2003,c.246,s.57.



Section 34:11B-1 - Short Title

34:11B-1. Short title
This act shall be known and may be cited as the "Family Leave Act."



L.1989, c.261, s.1.



Section 34:11B-2 - Findings, Declarations

34:11B-2. Findings, declarations
The Legislature finds and declares that the number of families in the State in which both parents or a single parent is employed outside of the home has increased dramatically and continues to increase and that due to lack of employment policies to accommodate working parents, many individuals are forced to choose between job security and parenting or providing care for ill family members. The Legislature further finds that it is necessary to promote the economic security of families by guaranteeing jobs to wage earners who choose to take a period of leave upon the birth or placement for adoption of a child or serious health condition of a family member. The Legislature, therefore, declares that it is the policy of the State to protect and promote the stability and economic security of family units. The Legislature further declares that employees should be entitled to take a period of leave upon the birth or placement for adoption of a child or serious health condition of a family member without risk of termination of employment or retaliation by employers and without loss of certain benefits.

L.1989, c.261, s.2.



Section 34:11B-3 - Definitions.

34:11B-3 Definitions.

3.As used in this act:

a."Child" means a biological, adopted, or resource family child, stepchild, legal ward, or child of a parent who is

(1)under 18 years of age; or

(2)18 years of age or older but incapable of self-care because of a mental or physical impairment.

b."Director" means the Director of the Division on Civil Rights.

c."Division" means the Division on Civil Rights in the Department of Law and Public Safety.

d."Employ" means to suffer or permit to work for compensation, and includes ongoing, contractual relationships in which the employer retains substantial direct or indirect control over the employee's employment opportunities or terms and conditions of employment.

e."Employee" means a person who is employed for at least 12 months by an employer, with respect to whom benefits are sought under this act, for not less than 1,000 base hours during the immediately preceding 12-month period. Any time, up to a maximum of 90 calendar days, during which a person is laid off or furloughed by an employer due to that employer curtailing operations because of a state of emergency declared after October 22, 2012, shall be regarded as time in which the person is employed for the purpose of determining eligibility for leave time under this act. In making the determination, the base hours per week during the layoff or furlough shall be deemed to be the same as the average number of hours worked per week during the rest of the 12-month period.

f."Employer" means a person or corporation, partnership, individual proprietorship, joint venture, firm or company or other similar legal entity which engages the services of an employee and which:

(1)With respect to the period of time from the effective date of this act until the 365th day following the effective date of this act, employs 100 or more employees for each working day during each of 20 or more calendar workweeks in the then current or immediately preceding calendar year;

(2)With respect to the period of time from the 366th day following the effective date of this act until the 1,095th day following the effective date of this act, employs 75 or more employees for each working day during each of 20 or more calendar workweeks in the then current or immediately preceding calendar year; and

(3)With respect to any time after the 1,095th day following the effective date of this act, employs 50 or more employees for each working day during each of 20 or more calendar workweeks in the then current or immediately preceding calendar year. "Employer" includes the State, any political subdivision thereof, and all public offices, agencies, boards or bodies.

g."Employment benefits" means all benefits and policies provided or made available to employees by an employer, and includes group life insurance, health insurance, disability insurance, sick leave, annual leave, pensions, or other similar benefits.

h."Parent" means a person who is the biological parent, adoptive parent, resource family parent, step-parent, parent-in-law or legal guardian, having a "parent-child relationship" with a child as defined by law, or having sole or joint legal or physical custody, care, guardianship, or visitation with a child.

i."Family leave" means leave from employment so that the employee may provide care made necessary by reason of:

(1)the birth of a child of the employee;

(2)the placement of a child with the employee in connection with adoption of such child by the employee; or

(3)the serious health condition of a family member of the employee.

j."Family member" means a child, parent, spouse, or one partner in a civil union couple.

k."Reduced leave schedule" means leave scheduled for fewer than an employee's usual number of hours worked per workweek but not for fewer than an employee's usual number of hours worked per workday, unless agreed to by the employee and the employer.

l."Serious health condition" means an illness, injury, impairment, or physical or mental condition which requires:

(1)inpatient care in a hospital, hospice, or residential medical care facility; or

(2)continuing medical treatment or continuing supervision by a health care provider.

m."State of emergency" means a natural or man-made disaster or emergency for which a state of emergency has been declared by the President of the United States or the Governor, or for which a state of emergency has been declared by a municipal emergency management coordinator.

L.1989, c.261, s.3; amended 2004, c.130, s.111; 2006, c.103, s.89; 2013, c.221, s.1.



Section 34:11B-4 - Duration, Frequency Of Family Leave; Payment By Employer; Certification; Denial Of Leave

34:11B-4. Duration, frequency of family leave; payment by employer; certification; denial of leave
An employee of an employer in this State subject to the provisions of this act shall be entitled to a family leave of 12 weeks in any 24-month period upon advance notice to the employer, unless the employer denies family leave to the employee pursuant to subsection h. of this section.

a. In the case of a family member who has a serious health condition, the leave may be taken intermittently when medically necessary, if:

(1) The total time within which the leave is taken does not exceed a 12-month period for each serious health condition episode;



(2) The employee provides the employer with prior notice of the leave in a manner which is reasonable and practicable; and



(3) The employee makes a reasonable effort to schedule the leave so as not to disrupt unduly the operations of the employer.



b. In the case of the birth or adoption of a healthy child, the leave may be taken intermittently if agreed to by the employer and the employee.



c. Leave taken because of the birth or placement for adoption of a child may commence at any time within a year after the date of the birth or placement for adoption.



d. Family leave required by this act may be paid, unpaid, or a combination of paid and unpaid leave. If an employer provides paid family leave for fewer than 12 workweeks, the additional weeks of leave added to attain the 12-workweek total required by this act may be unpaid.

e. An employer may require that any period of family leave be supported by certification issued by a duly licensed health care provider or any other health care provider determined by the director to be capable of providing adequate certification.

(1) Where the certification is for the serious health condition of a family member of the employee, the certification shall be sufficient if it states: (a) the date on which the serious health condition commenced; (b) the probable duration of the condition; and (c) the medical facts within the provider's knowledge regarding the condition;

(2) Where the certification is for the birth or placement of the child, the certification need only state the date of birth or date of placement, whichever is appropriate.

In any case in which the employer has reason to doubt the validity of the certification provided pursuant to paragraph (1) of this subsection, the employer may require, at its own expense, that an employee obtain an opinion regarding the serious health condition from a second health care provider designated or approved, but not employed on a regular basis, by the employer. If the second opinion differs from the certification provided pursuant to paragraph (1) of this subsection, the employer may require, at its own expense, that the employee obtain the opinion of a third health care provider designated or approved jointly by the employer and the employee concerning the serious health condition. The opinion of the third health care provider shall be considered to be final and shall be binding on the employer and the employee.

f. In any case in which the necessity for leave under this act is foreseeable, based upon an expected birth or placement of the child for adoption, the employee shall provide the employer with prior notice of the expected birth or placement of the child for adoption in a manner which is reasonable and practicable.

g. No employee shall, during any period of leave taken pursuant to this section, perform services on a full-time basis for any person for whom the employee did not provide those services immediately prior to commencement of the leave.

h. An employer may deny family leave to the employee if:



(1) The employee is a salaried employee who is among the highest paid 5% of the employer's employees or the seven highest paid employees of the employer, whichever is greater;



(2) The denial is necessary to prevent substantial and grievous economic injury to the employer's operations; and



(3) The employer notifies the employee of its intent to deny the leave at the time the employer determines that the denial is necessary.



i. In any case in which the leave has already commenced at the time of the notification pursuant to paragraph (3) of subsection h. of this section, the employee shall return to work within 10 working days of the date of notification.

L.1989, c.261, s.4.



Section 34:11B-5 - Reduced Leave Schedule

34:11B-5. Reduced leave schedule
An employee shall be entitled, at the option of the employee, to take this leave on a reduced leave schedule, except that:



a. The employee shall not be entitled to a reduced leave schedule for a period exceeding 24 consecutive weeks; and



b. The employee shall not be entitled to take the leave on a reduced leave schedule without an agreement between the employer and employee, if the leave is taken upon the birth or adoption of a healthy child.

The employee shall make a reasonable effort to schedule reduced leave so as not to disrupt unduly the operations of the employer and the employee shall provide the employer with prior notice of the care, medical treatment, or continuing supervision by a health care provider necessary due to a serious health condition of a family member, in a manner which is reasonable and practicable. Leave taken on a reduced leave schedule shall not result in a reduction of the total amount of leave to which an employee is entitled.

L.1989, c.261, s.5.



Section 34:11B-6 - Employees To Be Informed Of Their Rights And Obligations

34:11B-6. Employees to be informed of their rights and obligations
An employer shall display conspicuous notice of its employees' rights and obligations pursuant to the provisions of this act, and use other appropriate means to keep its employees so informed.

L.1989, c.261, s.6.



Section 34:11B-7 - Return From Leave; Conditions

34:11B-7. Return from leave; conditions
An employee who exercises the right to family leave under section 4 of this act shall, upon the expiration of the leave, be entitled to be restored by the employer to the position held by the employee when the leave commenced or to an equivalent position of like seniority, status, employment benefits, pay, and other terms and conditions of employment. If during a leave provided by this act, the employer experiences a reduction in force or layoff and the employee would have lost his position had the employee not been on leave, as a result of the reduction in force or pursuant to the good faith operation of a bona fide layoff and recall system including a system under a collective bargaining agreement where applicable, the employee shall not be entitled to reinstatement to the former or an equivalent position. The employee shall retain all rights under any applicable layoff and recall system, including a system under a collective bargaining agreement, as if the employee had not taken the leave.

L.1989, c.261, s.7.



Section 34:11B-8 - Continuation Of Health Benefits During Leave

34:11B-8. Continuation of health benefits during leave
a. During a leave taken under section 4 of this act, the employer shall maintain coverage under any group health insurance policy, group subscriber contract or health care plan at the level and under the conditions coverage would have been provided if the employee had continued in employment continuously from the date the employee commenced the leave to the date the employee returns to work pursuant to section 7 of this act or the date on which the employee's coverage would have expired had the employee not been on leave, whichever is sooner.

b. During a leave taken under section 4 of this act, the employer shall provide any employment benefits that are not required to be maintained pursuant to subsection a. of this section pursuant to the employer's policy with regard to employment benefits for employees on temporary leave from employment.

L.1989, c.261, s.8.



Section 34:11B-9 - Withholding Of Rights, Benefits; Discharge Of Employee, Unlawful

34:11B-9. Withholding of rights, benefits; discharge of employee, unlawful
a. It shall be unlawful for any employer to interfere with, restrain or deny the exercise of, or the attempt to exercise, the rights provided under this act or to withhold the benefits provided for under this act.

b. It shall be unlawful for an employer to discharge or discriminate against an individual for opposing a practice made unlawful by this act.



c. It shall be unlawful for a person to discharge or discriminate against an individual because the individual:



(1) has filed a charge, or has instituted or caused to be instituted a proceeding, under or related to this act;



(2) has given or is about to give information in connection with an inquiry or proceeding relating to a right provided under this act; or



(3) has testified or is about to testify in an inquiry or proceeding relating to a right provided under this act.



L.1989, c.261, s.9.



Section 34:11B-10 - Penalty For Violation By Employer

34:11B-10. Penalty for violation by employer
The penalty for an employer violating this act is, in addition to other relief or affirmative action provided by law, not more than $2,000.00 for the first offense and not more than $5,000.00 for the second and each subsequent offense, to be recovered in a summary civil action in the name of the Attorney General and collected pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

L.1989, c.261, s.10.



Section 34:11B-11 - Suits, Complaints, Permitted; Punitive Damages

34:11B-11. Suits, complaints, permitted; punitive damages
Any person may initiate suit in Superior Court or file a complaint with the division on either an individual or class basis. In addition to the remedies provided in section 16 of P.L.1945, c.169 (C.10:5-17), the aggrieved party may be awarded punitive damages in an amount not greater than $10,000.00 except that in the case of a class action or a director's complaint the total amount of punitive damages shall not exceed $500,000.00 or 1% of the net worth of the defendant, whichever is less. In determining the amount of punitive damages, the court or director shall consider, among other relevant factors, the amount of compensatory damages awarded, the amount of civil penalty to be paid by the employer, the frequency and persistence of the violation of this act by the employer, the resources of the employer, the number of persons adversely affected by the violation, and the extent to which the employer's failure to comply with this act was intentional.

L.1989, c.261, s.11.



Section 34:11B-12 - Award Of Attorneys' Fees

34:11B-12. Award of attorneys' fees
In an action or complaint brought under this act, the prevailing party may be awarded reasonable attorneys' fees as part of the cost, provided however, that no attorneys' fees shall be awarded to the employer unless there is a determination that the action was brought in bad faith.

L.1989, c.261, s.12.



Section 34:11B-13 - Family Leave In Addition To Temporary Disability Benefits

34:11B-13. Family leave in addition to temporary disability benefits
Family leave granted under this act is in addition to, and shall not abridge nor conflict with, any rights pursuant to the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.).

L.1989, c.261, s.13.



Section 34:11B-14 - Benefits Provided By Collective Bargaining Agreement; Reduction Prohibited

34:11B-14. Benefits provided by collective bargaining agreement; reduction prohibited
No provision of this act shall be deemed to justify an employer in reducing employment benefits provided by the employer or required by a collective bargaining agreement which are in excess of those required by this act. Nor shall any provision of this act, or any regulations promulgated to implement or enforce this act, be construed to prohibit the negotiation and provision through collective bargaining agreements of leave policies or benefit programs which provide benefits in excess of those required by this act. This provision shall apply irrespective of the date that a collective bargaining agreement takes effect.

L.1989, c.261, s.14.



Section 34:11B-15 - Reports On Impact, Benefits Of Act

34:11B-15. Reports on impact, benefits of act
a. The director shall provide reports to the Governor, the President of the Senate and the Speaker of the General Assembly, each of which reports shall describe the actual or potential costs, impact or benefits of this act on businesses which have:

(1) Not less than 100 employees;



(2) Less than 100 employees but not less than 75 employees; and



(3) Less than 75 employees but not less than 50 employees; and



(4) Less than 50 employees.



Each report shall also indicate the total number of employees in each of the categories indicated above, the total number of employees in each category to which the provisions of this act apply and the total number of employees from each category who utilize the benefits under this act.

b. The first report shall be provided not later than the end of the second year following the effective date of this act. The second report shall be provided not later than the end of the fourth year following the effective date of this act. Thereafter, a report shall be provided on an annual basis.

L.1989, c.261, s.15.



Section 34:11B-16 - Rules, Regulations

34:11B-16. Rules, regulations
The director shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), deemed necessary for the implementation and enforcement of this act.

L.1989, c.261, s.16.



Section 34:11C-1 - Short Title.

34:11C-1 Short title.

1.This act shall be known as the "New Jersey Security and Financial Empowerment Act" or "NJ SAFE Act."

L.2013, c.82, s.1.



Section 34:11C-2 - Definitions Relative To Victims Of Domestic, Sexual Violence.

34:11C-2 Definitions relative to victims of domestic, sexual violence.

2.As used in this act:

"Employee" means a person who is employed for at least 12 months by an employer, with respect to whom benefits are sought under this act, for not less than 1,000 base hours during the immediately preceding 12-month period. Any time, up to a maximum of 90 calendar days, during which a person is laid off or furloughed by an employer due to that employer curtailing operations because of a state of emergency declared after October 22, 2012, shall be regarded as time in which the person is employed for the purpose of determining eligibility for leave time under this act. In making the determination, the base hours per week during the layoff or furlough shall be deemed to be the same as the average number of hours worked per week during the rest of the 12-month period.

"Employer" means a person or corporation, partnership, individual proprietorship, joint venture, firm or company, or other similar legal entity which engages the services of an employee and employs 25 or more employees for each working day during each of 20 or more calendar workweeks in the then current or immediately preceding calendar year. "Employer" includes the State, any political subdivision thereof, and all public offices, agencies, boards, or bodies.

"State of emergency" means a natural or man-made disaster or emergency for which a state of emergency has been declared by the President of the United States or the Governor, or for which a state of emergency has been declared by a municipal emergency management coordinator.

L.2013, c.82, s.2; amended 2013, c.221, s.2.



Section 34:11C-3 - Regulations Relative To Employees Affected By Domestic, Sexual Violence; Definitions.

34:11C-3 Regulations relative to employees affected by domestic, sexual violence; definitions.

C.34:11C-3 Regulations relative to employees affected by domestic, sexual violence; definitions.
3. a. Any employee of an employer in the State who was a victim of an incident of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19) or a sexually violent offense as defined in section 3 of P.L.1998, c.71 (C.30:4-27.26), or whose child, parent, spouse, domestic partner, or civil union partner was a victim shall be entitled to unpaid leave of no more than 20 days in one 12-month period, to be used in the 12-month period next following any incident of domestic violence or any sexually violent offense as provided in this section. For purposes of this section, each incident of domestic violence or any sexually violent offense shall constitute a separate offense for which an employee is entitled to unpaid leave, provided that the employee has not exhausted the allotted 20 days for the 12-month period. The unpaid leave may be taken intermittently in intervals of no less than one day, as needed for the purpose of engaging in any of the following activities as they relate to the incident of domestic violence or sexually violent offense:
(1)seeking medical attention for, or recovering from, physical or psychological injuries caused by domestic or sexual violence to the employee or the employee's child, parent, spouse, domestic partner, or civil union partner;
(2)obtaining services from a victim services organization for the employee or the employee's child, parent, spouse, domestic partner, or civil union partner;
(3)obtaining psychological or other counseling for the employee or the employee's child, parent, spouse, domestic partner, or civil union partner;
(4)participating in safety planning, temporarily or permanently relocating, or taking other actions to increase the safety of the employee or the employee's child, parent, spouse, domestic partner, or civil union partner from future domestic or sexual violence or to ensure economic security;
(5)seeking legal assistance or remedies to ensure the health and safety of the employee or the employee's child, parent, spouse, domestic partner, or civil union partner, including preparing for, or participating in, any civil or criminal legal proceeding related to or derived from domestic or sexual violence; or
(6)attending, participating in, or preparing for a criminal or civil court proceeding relating to an incident of domestic or sexual violence of which the employee or the employee's child, parent, spouse, domestic partner, or civil union partner, was a victim.
An eligible employee may elect, or an employer may require the employee, to use any of the accrued paid vacation leave, personal leave, or medical or sick leave of the employee during any part of the 20-day period of unpaid leave provided under this subsection. In such case, any paid leave provided by the employer, and accrued pursuant to established policies of the employer, shall run concurrently with the unpaid leave provided under this subsection and, accordingly, the employee shall receive pay pursuant to the employer's applicable paid leave policy during the period of otherwise unpaid leave. If an employee requests leave for a reason covered by both this subsection and the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) or the federal "Family and Medical Leave Act of 1993," Pub.L.103-3 (29 U.S.C. s.2601 et seq.), the leave shall count simultaneously against the employee's entitlement under each respective law.
Leave granted under this section shall not conflict with any rights pursuant to the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.), the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), or the federal "Family and Medical Leave Act of 1993," Pub.L.103-3 (29 U.S.C. s.2601 et seq.).
b.Prior to taking the leave provided for in this section, an employee shall, if the necessity for the leave is foreseeable, provide the employer with written notice of the need for the leave. The notice shall be provided to the employer as far in advance as is reasonable and practical under the circumstances.
c.Nothing contained in this act shall be construed to prohibit an employer from requiring that a period of leave provided pursuant to this section be supported by the employee with documentation of the domestic violence or sexually violent offense which is the basis for the leave. If the employer requires the documentation, the employee shall be regarded as having provided sufficient documentation if the employee provides one or more of the following:
(1)a domestic violence restraining order or other documentation of equitable relief issued by a court of competent jurisdiction;
(2)a letter or other written documentation from the county or municipal prosecutor documenting the domestic violence or sexually violent offense;
(3)documentation of the conviction of a person for the domestic violence or sexually violent offense;
(4)medical documentation of the domestic violence or sexually violent offense;
(5)certification from a certified Domestic Violence Specialist or the director of a designated domestic violence agency or Rape Crisis Center, that the employee or employee's child, parent, spouse, domestic partner, or civil union partner is a victim of domestic violence or a sexually violent offense; or
(6)other documentation or certification of the domestic violence or sexually violent offense provided by a social worker, member of the clergy, shelter worker, or other professional who has assisted the employee or employee's child, parent, spouse, domestic partner, or civil union partner in dealing with the domestic violence or sexually violent offenses.
For the purposes of this subsection:
"Certified Domestic Violence Specialist" means a person who has fulfilled the requirements of certification as a Domestic Violence Specialist established by the New Jersey Association of Domestic Violence Professionals; and "designated domestic violence agency" means a county-wide organization with a primary purpose to provide services to victims of domestic violence, and which provides services that conform to the core domestic violence services profile as defined by the Division of Child Protection and Permanency in the Department of Children and Families and is under contract with the division for the express purpose of providing the services.
"Rape Crisis Center" means an office, institution, or center offering assistance to victims of sexual offenses through crisis intervention, medical and legal information, and follow-up counseling.
d.An employer shall display conspicuous notice of its employees' rights and obligations pursuant to the provisions of this act, in such form and in such manner as the Commissioner of Labor and Workforce Development shall prescribe, and use other appropriate means to keep its employees so informed.
e.No provision of this act shall be construed as requiring or permitting an employer to reduce employment benefits provided by the employer or required by a collective bargaining agreement which are in excess of those required by this act. Nor shall any provision of this act be construed to prohibit the negotiation and provision through collective bargaining agreements of leave policies or benefit programs which provide benefits in excess of those required by this act. This provision shall apply irrespective of the date that a collective bargaining agreement takes effect.
Nothing contained in this act shall be construed as permitting an employer to:
(1)rescind or reduce any employment benefit accrued prior to the date on which the leave taken pursuant to this act commenced; or
(2)rescind or reduce any employment benefit, unless the rescission or reduction of the benefit is based on changes that would have occurred if an employee continued to work without taking the leave provided pursuant to this section.
f.All information provided to an employer pursuant to subsection c. of this section, and any information regarding a leave taken pursuant to this section and any failure of an employee to return to work, shall be retained in the strictest confidentiality, unless the disclosure is voluntarily authorized in writing by the employee or is required by a federal or State law, rule, or regulation.

L.2013, c.82, s.3.



Section 34:11C-4 - Certain Actions By Employer Prohibited.

34:11C-4 Certain actions by employer prohibited.

4.An employer shall not discharge, harass or otherwise discriminate or retaliate or threaten to discharge, harass or otherwise discriminate or retaliate against an employee with respect to the compensation, terms, conditions or privileges of employment on the basis that the employee took or requested any leave to which the employee was entitled pursuant to section 3 of this act or on the basis that the employee refused to authorize the release of information deemed confidential pursuant to subsection f. of section 3 of this act.

L.2013, c.82, s.4.



Section 34:11C-5 - Violations; Penalties.

34:11C-5 Violations; penalties.

5. a. Upon a violation of any of the provisions of section 3 or section 4 of this act, an employee or former employee may institute a civil action in the Superior Court for relief. All remedies available in common law tort actions shall be available to a prevailing plaintiff. The court may also order any or all of the following relief:

(1)an assessment of a civil fine of not less than $1,000 and not more than $2,000 for the first violation of any of the provisions of section 3 or section 4 of this act and not more than $5,000 for each subsequent violation;

(2)an injunction to restrain the continued violation of any of the provisions of section 3 or section 4 of this act;

(3)reinstatement of the employee to the same position or to a position equivalent to that which the employee held prior to unlawful discharge or retaliatory action;

(4)reinstatement of full fringe benefits and seniority rights;

(5)Compensation for any lost wages, benefits and other remuneration;

(6)payment of reasonable costs and attorney's fees.

b.An action brought under this section shall be commenced within one year of the date of the alleged violation.

c.A private cause of action provided for in this section shall be the sole remedy for a violation of this act.

L.2013, c.82, s.5.



Section 34:12-1 - Combinations To Persuade Others As To Employment Not Unlawful

34:12-1. Combinations to persuade others as to employment not unlawful
It shall not be unlawful for any two or more persons to unite, combine or bind themselves by oath, covenant, agreement, alliance or otherwise, to persuade, advise or encourage, by peaceable means, any person or persons to enter into any combination for or against leaving or entering into the employment of any person.



Section 34:12-2 - Employer Shall Not Require Renouncement Of Membership In Society Or Brotherhood As Condition Of Employment

34:12-2. Employer shall not require renouncement of membership in society or brotherhood as condition of employment
No corporation doing business in this state shall, directly or indirectly, require, as a condition of employment of labor in any branch of its service, that any applicants for employment shall, either individually or collectively, be required to sign any paper, document, or writing of any description, by which an obligation is made or implied of renouncing existing membership in an organization, society or brotherhood, or by which a promise is given of not joining such organization at any future time.



Section 34:12-3 - Employer Shall Not Require Employees To Renounce Membership In Or Refrain From Joining Society Or Brotherhood

34:12-3. Employer shall not require employees to renounce membership in or refrain from joining society or brotherhood
No corporation doing business in this state shall require directly or indirectly that any individuals shall either individually or collectively, in any manner promise to renounce existing membership in a lodge, brotherhood, or labor organization of any kind, or promise to refrain from joining any such lodge, brotherhood, or organization at any future time.



Section 34:12-4 - Penalty

34:12-4. Penalty
Any violation of either section 34:12-2 or section 34:12-3 of this title shall be punishable by a fine not to exceed five hundred dollars or three months' imprisonment, or both, as the court may direct.



Section 34:12-5 - Contracts Against Membership In Labor Unions Or Employers' Organizations Void

34:12-5. Contracts against membership in labor unions or employers' organizations void
Every contract, agreement, promise or undertaking whether written or oral, express or implied between an employer and employee or prospective employee whereby either party promises or agrees not to join, become or remain a member of any organization or combination of employers or employees, or to withdraw from an employment relation in the event that he join, become or remain a member of any such organization or combination is declared to be contrary to public policy and wholly void and shall not provide or afford any basis for legal or equitable relief in any court.



Section 34:13-1 - Appointment Of Arbitrators

34:13-1. Appointment of arbitrators
Whenever any grievance or dispute of any nature shall arise between any employer, joint stock association, company or corporation engaged in manufacturing, hereinafter in this chapter termed "employer" , and his, their or its employees, it shall be lawful by the mutual consent of the parties to submit the same in writing to a board of arbitrators for hearing and settlement. The board shall be composed of five persons. A majority of the employees, at a meeting duly held for that purpose, shall have the power to designate two arbitrators; the employer shall have the power to designate two arbitrators; and the four arbitrators so designated shall designate a fifth person as arbitrator, who shall be the chairman of the board.



Section 34:13-2 - Oath Of Arbitrators

34:13-2. Oath of arbitrators
Each arbitrator shall, before he proceeds to the business of the arbitration, take and subscribe an oath, to be taken and subscribed before any officer authorized to administer the same, faithfully and impartially to hear and examine the grievance in dispute or question, and to discharge his duties as such arbitrator according to the best of his skill and understanding.



Section 34:13-3 - Board To Select Secretary And To Give Notice Of Time And Place Of Hearing

34:13-3. Board to select secretary and to give notice of time and place of hearing
When the board is ready for the transaction of business, it shall select one of its number to act as secretary, whose duty it shall be, when ordered by the board, to give at least two days' notice in writing to the parties to the dispute of the time and place of hearing the same, which notice may be served personally on the parties or by fixing the same to the principal outer door or gate of the establishment of the employer. Where for any reason, service cannot be so made the notice may be served as the board shall direct.



Section 34:13-4 - Subpoenas For Production Of Books; Attendance Of Witnesses; Penalty

34:13-4. Subpoenas for production of books; attendance of witnesses; penalty
It shall be lawful for the clerk of any court of record within the county wherein such board of arbitrators may be, to issue subpoenas for the production of books and papers and for the attendance of witnesses before the board. If any such witness, when so subpoenaed, shall not appear in accordance with the command of such writ, or, if appearing, shall refuse to be sworn and give evidence, he shall be liable to the same fines and penalties as he would be had such default or refusal been committed in a court of record in this State.

Amended by L.1953, c. 33, p. 592, s. 45.



Section 34:13-5 - Proceedings Before Board

34:13-5. Proceedings before board
Witnesses shall be examined on oath or affirmation which oath or affirmation the chairman of the board is empowered to administer. A majority of the board may provide for the examination and investigation of books, documents and accounts pertaining to the matters in dispute and belonging to either party. The board may unanimously direct that instead of producing books, papers and accounts before the board, an accountant agreed upon by the entire board may be appointed to examine such books, papers and accounts, and such accountant shall be sworn well and truly to examine such books, documents and accounts as may be presented to him, and to report the result of his examination in writing. Before the examination, the information desired and required by the board shall be plainly stated in writing and presented to the accountant, which statement shall be signed by the board. Attorneys at law or other agents of either party to the dispute shall not be permitted to appear or take part in any of the proceedings of the board, but the same shall be, as far as possible, voluntary.



Section 34:13-6 - Rules

34:13-6. Rules
The board may make and enforce rules for its government and the transaction of business before it and fix its sessions and adjournments, and shall hear and examine such proof as may be given relative to the matter in dispute.



Section 34:13-7 - Decision Of Board; Time, Requisites And Effect

34:13-7. Decision of board; time, requisites and effect
After the matter in dispute has been fully heard, the board, or a majority thereof, shall, within five days, render a decision thereon, which decision shall be reduced to writing, signed by the arbitrators agreeing thereto, and shall set forth such details as will clearly show the points considered by the board and the nature of the decision. The decision shall be a final settlement of the matters referred to the board, and shall be binding and conclusive between the parties. It shall be executed in three parts, one copy of which shall be given to each of the parties to the dispute, and the remaining copy shall be filed in the office of the clerk of the county, there to remain of record.



Section 34:13-8 - Power Of Board To Cease On Decision And Report; Other Differences May Be Submitted

34:13-8. Power of board to cease on decision and report; other differences may be submitted
When the board has reached a decision and filed its report, its power shall cease, unless there may be in existence at the same time other similar grievances or disputes between the same classes of persons mentioned in section 34:13-1 of this title, and in such case such persons may submit their differences to the board, which shall have power to act and arbitrate and decide upon them as fully as if the board was originally created for the settlement of such other difference or differences.



Section 34:13-9 - Board To Receive No Compensation; Expenses

34:13-9. Board to receive no compensation; expenses
The members of the board shall not receive any compensation for their services, but the expenses of the board may be met and paid by voluntary subscriptions, which the board is hereby authorized to receive for that purpose.



Section 34:13A-1 - Short Title

34:13A-1. Short title
This act shall be known and may be cited as "New Jersey Employer-Employee Relations Act."

L.1941, c. 100, p. 228, s. 1. Amended by L.1968, c. 303, s. 2, eff. July 1, 1968.



Section 34:13A-2 - Declaration Of Policy

34:13A-2. Declaration of policy
It is hereby declared as the public policy of this State that the best interests of the people of the State are served by the prevention or prompt settlement of labor disputes, both in the private and public sectors; that strikes, lockouts, work stoppages and other forms of employer and employee strife, regardless where the merits of the controversy lie, are forces productive ultimately of economic and public waste; that the interests and rights of the consumers and the people of the State, while not direct parties thereto, should always be considered, respected and protected; and that the voluntary mediation of such public and private employer-employee disputes under the guidance and supervision of a governmental agency will tend to promote permanent, public and private employer-employee peace and the health, welfare, comfort and safety of the people of the State. To carry out such policy, the necessity for the enactment of the provisions of this act is hereby declared as a matter of legislative determination.

L.1941, c. 100, p. 228, s. 2. Amended by L.1968, c. 303, s. 3, eff. July 1, 1968.



Section 34:13A-3 - Definitions.

34:13A-3 Definitions.

3.When used in this act:

(a)The term "board" shall mean New Jersey State Board of Mediation.

(b)The term "commission" shall mean New Jersey Public Employment Relations Commission.

(c)The term "employer" includes an employer and any person acting, directly or indirectly, on behalf of or in the interest of an employer with the employer's knowledge or ratification, but a labor organization, or any officer or agent thereof, shall be considered an employer only with respect to individuals employed by such organization. This term shall include "public employers" and shall mean the State of New Jersey, or the several counties and municipalities thereof, or any other political subdivision of the State, or a school district, or any special district, or any authority, commission, or board, or any branch or agency of the public service. The term shall also include the Delaware River Port Authority, established pursuant to R.S.32:3-1 et seq.

(d)The term "employee" shall include any employee, and shall not be limited to the employees of a particular employer unless this act explicitly states otherwise, and shall include any individual whose work has ceased as a consequence of or in connection with any current labor dispute or because of any unfair labor practice and who has not obtained any other regular and substantially equivalent employment. This term, however, shall not include any individual taking the place of any employee whose work has ceased as aforesaid, nor shall it include any individual employed by his parent or spouse, or in the domestic service of any person in the home of the employer, or employed by any company owning or operating a railroad or railway express subject to the provisions of the Railway Labor Act (45 U.S.C. s.151 et seq.). This term shall include any public employee, i.e., any person holding a position, by appointment or contract, or employment in the service of a public employer, including the Delaware River Port Authority, except elected officials, members of boards and commissions, managerial executives and confidential employees.

(e)The term "representative" is not limited to individuals but shall include labor organizations, and individual representatives need not themselves be employed by, and the labor organization serving as a representative need not be limited in membership to the employees of, the employer whose employees are represented. This term shall include any organization, agency or person authorized or designated by a public employer, public employee, group of public employees, or public employee association to act on its behalf and represent it or them.

(f)"Managerial executives" of a public employer, in the case of the State of New Jersey, means persons who formulate management policies and practices, but shall not mean persons who are charged with the responsibility of directing the effectuation of such management policies and practices, except that, in the case of the Executive Branch of the State of New Jersey, "managerial executive" shall include only personnel at or above the level of assistant commissioner.

In the case of any public employer other than the State of New Jersey, "managerial executives" of a public employer means persons who formulate management policies and practices, and persons who are charged with the responsibility of directing the effectuation of such management policies and practices, except that in any school district this term shall include only the superintendent or other chief administrator, and the assistant superintendent of the district.

(g)"Confidential employees" of a public employer means employees whose functional responsibilities or knowledge in connection with the issues involved in the collective negotiations process would make their membership in any appropriate negotiating unit incompatible with their official duties.

"Confidential employees" of the State of New Jersey means employees who have direct involvement in representing the State in the collective negotiations process making their membership in any appropriate negotiating unit incompatible with their official duties.

L.1941, c.100, s.3; amended 1941, c.299; 1968, c.303, s.4; 1974, c.123, s.2; 2009, c.210, s.4; 2009, c.314, s.1.



Section 34:13A-4 - State Board Of Mediation; Establishment; Membership

34:13A-4. State Board of Mediation; establishment; membership
There is hereby established in the Department of Labor and Industry a board to be known as the New Jersey State Board of Mediation. The membership of such board shall consist of seven persons to be appointed by the Governor, by and with the advice and consent of the Senate. Of such members, two shall be representative of employees, two shall be representative of employers and three shall be representative of the public. Of the members first appointed, one shall be appointed for a term of 1 year; two for a term of 2 years and two for a term of 3 years. Of the two additional members provided for by this amendment, the original appointees shall hold office for 2 years. Their successors shall be appointed for terms of 3 years. The chairman of the board shall be a member who shall have been designated a representative of the public and who shall be named as chairman by the Governor: the chairman so named shall serve as chairman during his term as a member of the board. A vacancy occurring in the membership of the board for any cause, other than expiration of term, shall be filled by the Governor and the person so appointed shall hold office for the unexpired term of the member whose office has become vacant.

Of the members whose terms have not expired, the Governor shall designate each as a representative of either employees or employers or the public, which designation shall be filed with the Secretary of State, and all appointments hereafter made shall include a designation indicating that such appointee is to be a representative of employees, employers or the public, as the case may be.

For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the New Jersey State Board of Mediation is hereby allocated within the Department of Labor and Industry and assigned for administrative purposes to the Assistant Commissioner of Labor for Labor Relations and Work Place Standards, but notwithstanding said allocation and assignment, the board shall be independent of any supervision or control by the department or by any board or officer thereof.

L.1941, c. 100, p. 229, s. 4. Amended by L.1945, c. 32, p. 88, s. 1; L.1973, c. 326, s. 1, eff. Dec. 18, 1973.



Section 34:13A-5 - Objective

34:13A-5. Objective
It shall be the objective of the board hereby established to take such steps as will most effectively and expeditiously carry out the policy declared in section two of this act and the powers and duties conferred and imposed upon the board by this act or by law shall at all times be performed and discharged with the accomplishment of such objective as the ultimate goal.

L.1941, c. 100, p. 230, s. 5.



Section 34:13A-5.1 - Establishment Of Division Of Public Employment Relations And Division Of Private Employment Dispute Settlement.

34:13A-5.1 Establishment of division of public employment relations and division of private employment dispute settlement.

5.There is hereby established a Division of Public Employment Relations and a Division of Private Employment Dispute Settlement.

(a)The Division of Public Employment Relations shall be concerned exclusively with matters of public employment related to determining negotiating units, elections, certifications and settlement of public employee representative and public employer disputes and grievance procedures. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Division of Public Employment Relations is hereby allocated within the Department of Labor and Workforce Development, and located in the city of Trenton, but notwithstanding said allocation, the office shall be independent of any supervision or control by the department or by any board or officer thereof.

(b) The Division of Private Employment Dispute Settlement shall assist the New Jersey State Board of Mediation in the resolution of disputes in private employment. The New Jersey State Board of Mediation, its objectives and the powers and duties granted by this act and the act of which this act is amendatory and supplementary shall be concerned exclusively with matters of private employment and the office shall continue to be located in the city of Newark.

(c)In the case of a private employer not regulated by the National Labor Relations Board pursuant to the National Labor Relations Act (29 U.S.C. s.151 et seq.), the New Jersey State Board of Mediation shall designate a representative for a unit of employees of the private employer for the purposes of collective bargaining when:

(1)In any case in which the board determines that only one employee organization is seeking to be the majority representative, that organization demonstrates that a majority of employees in the unit have shown their preference to have that organization be their representative by signing authorization cards indicating that preference; or

(2)The employees in the unit have selected a representative by an election that conforms with the procedures outlined in section 159 of the National Labor Relations Act (29 U.S.C. s.159).

For the purposes of paragraph (1) of this subsection, an authorization card indicating preference shall not be valid unless it is printed in a language understood by the employee who signs it.

Any employer who refuses to provide information requested by the New Jersey State Board of Mediation or otherwise acts to prevent the board from carrying out its responsibilities pursuant to this subsection (c) shall have violated this subsection and shall be liable to a fine of not more than $1,000, to be recovered under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) in the name of the board and to be used by the board for costs of implementing this subsection. In addition, an employee organization seeking to represent the employees of the employer may institute an action in a court of competent jurisdiction to obtain an injunction to restrain any continuation of the violation, to reimburse the employee organization or any affected employee for any damages caused by the violation plus reasonable costs and attorney's fees of the action.

The provisions of this subsection (c) shall not apply to religious or parochial schools or their employees or to any private nonprofit organization exempt from federal taxation under section 501 of the Internal Revenue Code of 1986 (26 U.S.C. s. 501).

(d)In the case of a private employer regulated by the National Labor Relations Board pursuant to the National Labor Relations Act (29 U.S.C. s. 151 et seq.), the New Jersey State Board of Mediation shall, based on the mutual agreement of the private employer and an organization seeking to represent employees of the employer, designate a representative for a unit of employees of the private employer for the purposes of collective bargaining when:

(1)In any case in which the board determines that only one employee organization is seeking to be the majority representative, that organization demonstrates, in a manner mutually agreed upon by the representative and the employer, that a majority of employees in the unit have shown their preference to have that organization be their representative by signing authorization cards indicating that preference; or

(2)the employees in the unit have selected the representative by an election that conforms with the procedures outlined in section 159 of the National Labor Relations Act (29 U.S.C. s.159).

(e)For the purposes of subsections (c) and (d) of this section, "employee unit" means an appropriate group of employees for the purposes of collective bargaining as determined, if necessary, by the New Jersey State Board of Mediation.

L.1968,c.303,s.5; amended 1973, c.326, s.2; 2005, c.161, s.1.



Section 34:13A-5.2 - Public Employment Relations Commission

34:13A-5.2. Public Employment Relations Commission
There is hereby established in the Division of Public Employment Relations a commission to be known as the New Jersey Public Employment Relations Commission. This commission, in addition to the powers and duties granted by this act, shall have in the public employment area the same powers and duties granted to the labor mediation board in sections 7 and 10 of P.L. 1941, c. 100, and in sections 2 and 3 of P.L. 1945, c. 32. This commission shall make policy and establish rules and regulations concerning employer-employee relations in public employment relating to dispute settlement, grievance procedures and administration including enforcement of statutory provisions concerning representative elections and related matters and to implement fully all the provisions of this act. The commission shall consist of seven members to be appointed by the Governor, by and with the advice and consent of the Senate. Of such members, two shall be representative of public employers, two shall be representative of public employee organizations and three shall be representative of the public including the appointee who is designated as chairman. Of the first appointees, two shall be appointed for two years, two for a term of three years and three, including the chairman, for a term of four years. Their successors shall be appointed for terms of three years each, and until their successors are appointed and qualified, except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the member whose office has become vacant.

The members of the commission, other than the chairman, shall be compensated at the rate of $250.00 for each six hour day spent in attendance at meetings and consultations and shall be reimbursed for necessary expenses in connection with the discharge of their duties except that no commission member who receives a salary or other form of compensation as a representative of any employer or employee group, organization or association, shall be compensated by the commission for any deliberations directly involving members of said employer or employee group, organization or association. Compensation for more, or less than, six hours per day, shall be prorated in proportion to the time involved.

The chairman of the commission shall be its chief executive officer and administrator, shall devote his full time to the performance of his duties as chairman of the Public Employment Relations Commission and shall receive such compensation as shall be provided by law.

L. 1968, c. 303, s. 6; amended 1974,c.123,s.3; 1987,c.456.



Section 34:13A-5.3 - Employee Organizations; Right To Form Or Join; Collective Negotiations; Grievance Procedures.

34:13A-5.3 Employee organizations; right to form or join; collective negotiations; grievance procedures.
7.Except as hereinafter provided, public employees shall have, and shall be protected in the exercise of, the right, freely and without fear of penalty or reprisal, to form, join and assist any employee organization or to refrain from any such activity; provided, however, that this right shall not extend to elected officials, members of boards and commissions, managerial executives, or confidential employees, except in a school district the term managerial executive shall mean the superintendent of schools or his equivalent, nor, except where established practice, prior agreement or special circumstances dictate the contrary, shall any supervisor having the power to hire, discharge, discipline, or to effectively recommend the same, have the right to be represented in collective negotiations by an employee organization that admits nonsupervisory personnel to membership, and the fact that any organization has such supervisory employees as members shall not deny the right of that organization to represent the appropriate unit in collective negotiations; and provided further, that, except where established practice, prior agreement, or special circumstances dictate the contrary, no policeman shall have the right to join an employee organization that admits employees other than policemen to membership. The negotiating unit shall be defined with due regard for the community of interest among the employees concerned, but the commission shall not intervene in matters of recognition and unit definition except in the event of a dispute.

Representatives designated or selected by public employees for the purposes of collective negotiation by the majority of the employees in a unit appropriate for such purposes, by the majority of the employees voting in an election conducted by the commission as authorized by this act or, at the option of the representative in a case in which the commission finds that only one representative is seeking to be the majority representative, by a majority of the employees in the unit signing authorization cards indicating their preference for that representative, shall be the exclusive representatives for collective negotiation concerning the terms and conditions of employment of the employees in such unit. An authorization card indicating preference shall not be valid unless it is printed in a language understood by the employees who signs it.

Nothing herein shall be construed to prevent any official from meeting with an employee organization for the purpose of hearing the views and requests of its members in such unit so long as (a) the majority representative is informed of the meeting; (b) any changes or modifications in terms and conditions of employment are made only through negotiation with the majority representative; and (c) a minority organization shall not present or process grievances. Nothing herein shall be construed to deny to any individual employee his rights under Civil Service laws or regulations. When no majority representative has been selected as the bargaining agent for the unit of which an individual employee is a part, he may present his own grievance either personally or through an appropriate representative or an organization of which he is a member and have such grievance adjusted.

A majority representative of public employees in an appropriate unit shall be entitled to act for and to negotiate agreements covering all employees in the unit and shall be responsible for representing the interest of all such employees without discrimination and without regard to employee organization membership. Proposed new rules or modifications of existing rules governing working conditions shall be negotiated with the majority representative before they are established. In addition, the majority representative and designated representatives of the public employer shall meet at reasonable times and negotiate in good faith with respect to grievances, disciplinary disputes, and other terms and conditions of employment. Nothing herein shall be construed as permitting negotiation of the standards or criteria for employee performance.

When an agreement is reached on the terms and conditions of employment, it shall be embodied in writing and signed by the authorized representatives of the public employer and the majority representative.

Public employers shall negotiate written policies setting forth grievance and disciplinary review procedures by means of which their employees or representatives of employees may appeal the interpretation, application or violation of policies, agreements, and administrative decisions, including disciplinary determinations, affecting them, provided that such grievance and disciplinary review procedures shall be included in any agreement entered into between the public employer and the representative organization. Such grievance and disciplinary review procedures may provide for binding arbitration as a means for resolving disputes. Except as otherwise provided herein, the procedures agreed to by the parties may not replace or be inconsistent with any alternate statutory appeal procedure nor may they provide for binding arbitration of disputes involving the discipline of employees with statutory protection under tenure or civil service laws, except that such procedures may provide for binding arbitration of disputes involving the minor discipline of any public employees protected under the provisions of section 7 of P.L.1968, c.303 (C.34:13A-5.3), other than public employees subject to discipline pursuant to R.S.53:1-10. Grievance and disciplinary review procedures established by agreement between the public employer and the representative organization shall be utilized for any dispute covered by the terms of such agreement. For the purposes of this section, minor discipline shall mean a suspension or fine of less than five days unless the employee has been suspended or fined an aggregate of 15 or more days or received more than three suspensions or fines of five days or less in one calendar year.

Where the State of New Jersey and the majority representative have agreed to a disciplinary review procedure that provides for binding arbitration of disputes involving the major discipline of any public employee protected under the provisions of this section, other than public employees subject to discipline pursuant to R.S.53:1-10, the grievance and disciplinary review procedures established by agreement between the State of New Jersey and the majority representative shall be utilized for any dispute covered by the terms of such agreement. For the purposes of this section, major discipline shall mean a removal, disciplinary demotion, suspension or fine of more than five days, or less where the aggregate number of days suspended or fined in any one calendar year is 15 or more days or unless the employee received more than three suspensions or fines of five days or less in one calendar year.

In interpreting the meaning and extent of a provision of a collective negotiation agreement providing for grievance arbitration, a court or agency shall be bound by a presumption in favor of arbitration. Doubts as to the scope of an arbitration clause shall be resolved in favor of requiring arbitration.

L.1968,c.303,s.7; amended 1974, c.123, s.4; 1982, c.103, s.1; 1996, c.115, s.4; 2003, c.119, s.2; 2005, c.161, s.2; 2005, c.380.



Section 34:13A-5.4 - Unfair Practices; Proceedings For Enforcement; Determination Of Questions Within Scope Of Collective Negotiations; Appeal; Rules For Representation Elections And Negotiations; Order Of Enforcement

34:13A-5.4. Unfair practices; proceedings for enforcement; determination of questions within scope of collective negotiations; appeal; rules for representation elections and negotiations; order of enforcement
a. Public employers, their representatives or agents are prohibited from:

(1) Interfering with, restraining or coercing employees in the exercise of the rights guaranteed to them by this act.

(2) Dominating or interfering with the formation, existence or administration of any employee organization.

(3) Discriminating in regard to hire or tenure of employment or any term or condition of employment to encourage or discourage employees in the exercise of the rights guaranteed to them by this act.

(4) Discharging or otherwise discriminating against any employee because he has signed or filed an affidavit, petition or complaint or given any information or testimony under this act.

(5) Refusing to negotiate in good faith with a majority representative of employees in an appropriate unit concerning terms and conditions of employment of employees in that unit, or refusing to process grievances presented by the majority representative.

(6) Refusing to reduce a negotiated agreement to writing and to sign such agreement.

(7) Violating any of the rules and regulations established by the commission.

b. Employee organizations, their representatives or agents are prohibited from:

(1) Interfering with, restraining or coercing employees in the exercise of the rights guaranteed to them by this act.

(2) Interfering with, restraining or coercing a public employer in the selection of his representative for the purposes of negotiations or the adjustment of grievances.

(3) Refusing to negotiate in good faith with a public employer, if they are the majority representative of employees in an appropriate unit concerning terms and conditions of employment of employees in that unit.

(4) Refusing to reduce a negotiated agreement to writing and to sign such agreement.

(5) Violating any of the rules and regulations established by the commission.

c. The commission shall have exclusive power as hereinafter provided to prevent anyone from engaging in any unfair practice listed in subsections a. and b. above. Whenever it is charged that anyone has engaged or is engaging in any such unfair practice, the commission, or any designated agent thereof, shall have authority to issue and cause to be served upon such party a complaint stating the specific unfair practice charged and including a notice of hearing containing the date and place of hearing before the commission or any designated agent thereof; provided that no complaint shall issue based upon any unfair practice occurring more than 6 months prior to the filing of the charge unless the person aggrieved thereby was prevented from filing such charge in which event the 6-month period shall be computed from the day he was no longer so prevented.

In any such proceeding, the provisions of the Administrative Procedure Act P.L.1968, c. 410 (C. 52:14B-1 et seq.) shall be applicable. Evidence shall be taken at the hearing and filed with the commission. If, upon all the evidence taken, the commission shall determine that any party charged has engaged or is engaging in any such unfair practice, the commission shall state its findings of fact and conclusions of law and issue and cause to be served on such party an order requiring such party to cease and desist from such unfair practice, and to take such reasonable affirmative action as will effectuate the policies of this act. All cases in which a complaint and notice of hearing on a charge is actually issued by the commission, shall be prosecuted before the commission or its agent, or both, by the representative of the employee organization or party filing the charge or his authorized representative.

d. The commission shall at all times have the power and duty, upon the request of any public employer or majority representative, to make a determination as to whether a matter in dispute is within the scope of collective negotiations. The commission shall serve the parties with its findings of fact and conclusions of law. Any determination made by the commission pursuant to this subsection may be appealed to the Appellate Division of the Superior Court.

e. The commission shall adopt such rules as may be required to regulate the conduct of representation elections, and to regulate the time of commencement of negotiations and of institution of impasse procedures so that there will be full opportunity for negotiations and the resolution of impasses prior to required budget submission dates.

f. The commission shall have the power to apply to the Appellate Division of the Superior Court for an appropriate order enforcing any order of the commission issued under subsection c. or d. hereof, and its findings of fact, if based upon substantial evidence on the record as a whole, shall not, in such action, be set aside or modified; any order for remedial or affirmative action, if reasonably designed to effectuate the purposes of this act, shall be affirmed and enforced in such proceeding.

L.1974, c. 123, s. 1. Amended by L.1979, c. 477, s. 1, eff. July 1, 1980.



Section 34:13A-5.5 - Representation Fee In Lieu Of Dues

34:13A-5.5 Representation fee in lieu of dues
2. a. Notwithstanding any other provisions of law to the contrary, the majority representative and the public employer of public employees in an appropriate unit shall, where requested by the majority representative, negotiate concerning the subject of requiring the payment by all nonmember employees in the unit to the majority representative of a representation fee in lieu of dues for services rendered by the majority representative. Where agreement is reached it shall be embodied in writing and signed by the authorized representatives of the public employer and the majority representative. If no agreement is reached, the majority representative may petition the commission to conduct an investigation. If the commission determines during the investigation that a majority of the employees in the negotiations unit are voluntary dues paying members of the majority representative and that the majority representative maintains a demand and return system as required by subsection c. of this section and section 3 of P.L.1979, c.477 (C.34:13A-5.6), the commission shall order the public employer to institute a payroll deduction of the representation fee in lieu of dues from the wages or salaries of the employees in the negotiationsunit who are not members of the majority representative.

b.The representation fee in lieu of dues shall be in an amount equivalent to the regular membership dues, initiation fees and assessments charged by the majority representative to its own members less the cost of benefits financed through the dues, fees and assessments and available to or benefitting only its members, but in no event shall such fee exceed 85% of the regular membership dues, fees and assessments.

c.Any public employee who pays a representation fee in lieu of dues shall have the right to demand and receive from the majority representative, under proceedings established and maintained in accordance with section 3 of P.L.1979, c.477 (C.34:13A-5.6), a return of any part of that fee paid by him which represents the employee's additional pro rata share of expenditures by the majority representative that is either in aid of activities or causes of a partisan political or ideological nature only incidentally related to the terms and conditions of employment or applied toward the cost of any other benefits available only to members of the majority representative. The pro rata share subject to refund shall not reflect, however, the costs of support of lobbying activities designed to foster policy goals in collective negotiations and contract administration or to secure for the employees represented advantages in wages, hours, and other conditions of employment in addition to those secured through collective negotiations with the public employer.

L.1979,c.477,s.2; amended 2002, c.46, s.1.



Section 34:13A-5.6 - Representation Fee In Lieu Of Dues By Payroll Deduction

34:13A-5.6 Representation fee in lieu of dues by payroll deduction
3.Where a negotiated agreement is reached, pursuant to section 2 of P.L.1979, c.477 (C.34:13A-5.5), or where the public employer has been ordered by the commission to institute a payroll deduction of the representation fee in lieu of dues, a majority representative of public employees in an appropriate unit shall be entitled to a representation fee in lieu of dues by payroll deduction from the wages or salaries of the employees in such unit who are not members of a majority representative; provided, however, that membership in the majority representative is available to all employees in the unit on an equal basis and that the representation fee in lieu of dues shall be available only to a majority representative that has established and maintained a demand and return system which provides pro rata returns as described in subsection c. of section 2 of P.L.1979, c.477 (C.34:13A-5.5). The demand and return system shall include a provision by which persons who pay a representation fee in lieu of dues may obtain review of the amount returned through full and fair proceedings placing the burden of proof on the majority representative. Such proceedings shall provide for an appeal to a board consisting of three members to be appointed by the Governor, by and with the advice and consent of the Senate, who shall serve without compensation but shall be reimbursed for actual expenses reasonably incurred in the performance of their official duties. Of such members, one shall be representative of public employers, one shall be representative of public employee organizations and one, as chairman, who shall represent the interest of the public as a strictly impartial member not having had more than a casual association or relationship with any public employers, public employer organizations or public employee organizations in the 10 years prior to appointment. Of the first appointees, one shall be appointed for one year, one for a term of two years and the chairman, for a term of three years. Their successors shall be appointed for terms of two years each and until their successors are appointed and qualified, except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the member whose office has become vacant. Nothing herein shall be deemed to require any employee to become a member of the majority representative.

L.1979,c.477,s.3; amended 2002, c.46, s.2.



Section 34:13A-5.7 - Discrimination Between Nonmembers And Members On Basis Of Payment Of Fee; Unfair Practice

34:13A-5.7. Discrimination between nonmembers and members on basis of payment of fee; unfair practice
Any action engaged in by a public employer, its representatives or agents, or by an employee organization, its representatives or agents, which discriminates between nonmembers who pay the said representation fee and members with regard to the payment of such fee other than as allowed under this act, shall be treated as an unfair practice within the meaning of subsection 1(a) or subsection 1(b) of this act.

L.1979, c. 477, s. 4, eff. July 1, 1980.



Section 34:13A-5.8 - Payment To Majority Representative

34:13A-5.8. Payment to majority representative
Payment of the representation fee in lieu of dues shall be made to the majority representative during the term of the collective negotiation agreement affecting such nonmember employees and during the period, if any, between successive agreements so providing, on or after, but in no case sooner than the thirtieth day following the beginning of an employee's employment in a position included in the appropriate negotiations unit, and the tenth day following reentry into the appropriate unit for employees who previously served in a position included in the appropriate unit who continued in the employ of the public employer in an excluded position and individuals being reemployed in such unit from a reemployment list. For the purposes of this section, individuals employed on a 10-month basis or who are reappointed from year to year shall be considered to be in continuous employment.

L.1979, c. 477, s. 5, eff. July 1, 1980.



Section 34:13A-5.9 - Rules And Regulations

34:13A-5.9. Rules and regulations
The commission may promulgate rules or regulations to effectuate the purposes of this act.

L.1979, c. 477, s. 6, eff. July 1, 1980.



Section 34:13A-5.10 - Findings, Declarations Relative To Collective Negotiations Units For Executive Branch Employees.

34:13A-5.10 Findings, declarations relative to collective negotiations units for Executive Branch employees.

1. a. The Legislature finds and declares that, for more than three decades, there have been broad-based collective negotiations units for the employees in the Executive Branch of State government. This existing unit structure has contributed to the stability of labor relations between the public employees and the Executive Branch and has served to avoid disruption of services to the public. To foster continued harmonious labor relations between State employees and the Executive Branch, the existing structure for collective negotiations units must be codified.

In addition, the Legislature finds and declares that the structure should be expanded to permit collective negotiations for managers and deputy attorneys general who are not covered by the ten units for civilian employees of the Executive Branch.

b. (1) There shall be only twelve collective negotiations units for civilian employees of the Executive Branch of State government. The units shall be as follows: administrative and clerical; professional; primary level supervisory; high level supervisory; operations, maintenance and services; crafts; inspection and security; health care and rehabilitation services; State colleges and universities; State colleges and universities adjuncts ;deputy attorneys general; and State government managers.

(2)An existing or newly established title that is not assigned managerial, executive or confidential duties, as defined in subsections (f) and (g) of section 3 of P.L.1941, c.100 (C.34:13A-3), may be placed in one of the twelve collective negotiations units for civilian employees by the Governor's Office of Employee Relations. Such placements may be challenged through a unit clarification procedure pursuant to the rules of the New Jersey Public Employment Relations Commission.

L.2005, c.142, s.1; amended 2009, c.314, s.2.



Section 34:13A-6 - Powers And Duties

34:13A-6. Powers and duties
(a) Upon its own motion, in an existing, imminent or threatened labor dispute in private employment, the board, through the Division of Private Employment Dispute Settlement, may, and, upon the request of the parties or either party to the dispute, must take such steps as it may deem expedient to effect a voluntary, amicable and expeditious adjustment and settlement of the differences and issues between employer and employees which have precipitated or culminated in or threaten to precipitate or culminate in such labor dispute.

(b) Whenever negotiations between a public employer and an exclusive representative concerning the terms and conditions of employment shall reach an impasse, the commission, through the Division of Public Employment Relations shall, upon the request of either party, take such steps as it may deem expedient to effect a voluntary resolution of the impasse. In the event of a failure to resolve the impasse by mediation the Division of Public Employment Relations is empowered to recommend or invoke factfinding with recommendation for settlement, the cost of which shall be borne by the commission.

(c) The board in private employment, through the Division of Private Employment Dispute Settlement, and the commission in public employment, through the Division of Public Employment Relations, shall take the following steps to avoid or terminate labor disputes: (1) to arrange for, hold, adjourn or reconvene a conference or conferences between the disputants or one or more of their representatives or any of them; (2) to invite the disputants or their representatives or any of them to attend such conference and submit, either orally or in writing, the grievances of and differences between the disputants; (3) to discuss such grievances and differences with the disputants and their representatives; and (4) to assist in negotiating and drafting agreements for the adjustment in settlement of such grievances and differences and for the termination or avoidance, as the case may be, of the existing or threatened labor dispute.

(d) The commission, through the Division of Public Employment Relations, is hereby empowered to resolve questions concerning representation of public employees by conducting a secret ballot election or utilizing any other appropriate and suitable method designed to ascertain the free choice of the employees. The division shall decide in each instance which unit of employees is appropriate for collective negotiation, provided that, except where dictated by established practice, prior agreement, or special circumstances, no unit shall be appropriate which includes (1) both supervisors and nonsupervisors, (2) both professional and nonprofessional employees unless a majority of such professional employees vote for inclusion in such unit or, (3) both craft and noncraft employees unless a majority of such craft employees vote for inclusion in such unit. All of the powers and duties conferred or imposed upon the division that are necessary for the administration of this subdivision, and not inconsistent with it, are to that extent hereby made applicable. Should formal hearings be required, in the opinion of said division to determine the appropriate unit, it shall have the power to issue subpenas as described below, and shall determine the rules and regulations for the conduct of such hearing or hearings.

(e) For the purposes of this section the Division of Public Employment Relations shall have the authority and power to hold hearings, subpena witnesses, compel their attendance, administer oaths, take the testimony or deposition of any person under oath, and in connection therewith, to issue subpenas duces tecum, and to require the production and examination of any governmental or other books or papers relating to any matter described above.

(f) In carrying out any of its work under this act, the board may designate one of its members, or an officer of the board to act in its behalf and may delegate to such designee one or more of its duties hereunder and, for such purpose, such designee shall have all the powers hereby conferred upon the board in connection with the discharge of the duty or duties so delegated. In carrying out any of its work under this act, the commission may designate one of its members or an officer of the commission to act on its behalf and may delegate to such designee one or more of its duties hereunder and, for such purpose, such designee shall have all of the powers hereby conferred upon the commission in connection with the discharge of the duty or duties so delegated.

(g) The board and commission may also appoint and designate other persons or groups of persons to act for and on its behalf and may delegate to such persons or groups of persons any and all of the powers conferred upon it by this act so far as it is reasonably necessary to effectuate the purposes of this act. Such persons shall serve without compensation but shall be reimbursed for any necessary expenses.

(h) The personnel of the Division of Public Employment Relations shall include only individuals familiar with the field of public employee-management relations. The commission's determination that a person is familiar in this field shall not be reviewable by any other body.

L.1941, c. 100, p. 230, s. 6. Amended by L.1968, c. 303, s. 8, eff. July 1, 1968; L.1974, c. 123, s. 5.



Section 34:13A-6.1 - Priority Of Reorganization Plan Of Department Of Labor And Industry

34:13A-6.1. Priority of reorganization plan of department of labor and industry
To the extent that the reorganization plan of the Department of Labor and Industry which was submitted to the Legislature on May 11, 1972 (effective July 10, 1972) is inconsistent with, changes or alters the powers of either the New Jersey Public Employment Relations Commission in the Division of Public Employment Relations or the Board of Mediation in the Division of Private Employment Dispute Settlement as they existed prior to the effective date of said reorganization, such reorganization plan shall be to such extent superseded and inoperative.

L.1973, c. 326, s. 3, eff. Dec. 18, 1973.



Section 34:13A-7 - Arbitration

34:13A-7. Arbitration
Whenever a controversy shall arise between an employer and his employees which is not settled either in conference between representatives of the parties or through mediation in the manner provided by this act, such controversy may, by agreement of the parties, be submitted to arbitration, one person to be selected by the employer, one person to be selected by the employees, and a third selected by the representatives of the employer and employees, and in the event of any such appointment or selection not being made upon the request of the parties in the controversy, the department may select the third person to arbitrate the matter submitted; provided, however, that the failure or refusal of either party to submit a controversy to arbitration shall not be construed as a violation of the policy or purpose of this act, or of any provision thereof, nor shall failure or refusal to arbitrate constitute a basis for any action at law or suit in equity.

L.1941, c. 100, p. 231, s. 7.



Section 34:13A-8 - Strikes

34:13A-8. Strikes
Nothing in this act shall be construed to interfere with, impede or diminish in any way the right of private employees to strike or engage in other lawful concerted activities.

L.1941, c. 100, p. 231, s. 8. Amended by L.1968, c. 303, s. 9, eff. July 1, 1968.



Section 34:13A-8.1 - Effect Of Act Upon Prior Agreements Or Upon Pension Statutes

34:13A-8.1. Effect of act upon prior agreements or upon pension statutes
Nothing in this act shall be construed to annul or modify, or to preclude the continuation of any agreement during its current term heretofore entered into between any public employer and any employee organization nor shall any provision hereof annul or modify any pension statute or statutes of this State.

L.1968, c. 303, s. 10, eff. July 1, 1968. Amended by L.1974, c. 123, s. 6.



Section 34:13A-8.2 - Filed Contracts In Public Employment

34:13A-8.2. Filed contracts in public employment
The commission shall collect and maintain a current file of filed contracts in public employment. Public employers shall file with the commission a copy of any contracts it has negotiated with public employee representatives following the consummation of negotiations.

L.1968, c. 303, s. 11.



Section 34:13A-8.3 - Development And Maintenance Of Programs

34:13A-8.3. Development and maintenance of programs
The commission in conjunction with the Institute of Management and Labor of Rutgers, The State University, shall develop and maintain a program for the guidance of public employees and public employers in employee-management relations, to provide technical advice to public employees and public employers on employee-management programs, to assist in the development of programs for training employee and management personnel in the principles and procedures of consultation, negotiation and the settlement of disputes in the public service, and for the training of employee and management officials in the discharge of their employee-management relations responsibilities in the public interest.

L.1968, c. 303, s. 12, eff. July 1, 1968. Amended by L.1974, c. 123, s. 7.



Section 34:13A-9 - Personnel; Compensation

34:13A-9. Personnel; compensation
(1) For the performance of its work, under this act, the board may request and shall avail itself of and utilize the service of any officer or employee of the Department of Labor and Industry who shall render such assistance as the board may require without additional compensation. The board may, within the amount available therefor by appropriation, appoint a secretary and such other assistants and employees as it may require for the consummation of its work, prescribe their duties and fix their compensation. (2) Each member of the board shall be entitled to be reimbursed for his traveling and other expenses actually and necessarily incurred by him in the performance of his duties, and, in addition, shall receive a per diem allowance of $50.00 for each day, or part thereof, spent in the rendition of service to or for the board under this act; provided, however, that no member shall in any case receive per diem compensation as such member in an amount in excess of $5,000.00 for any 1 fiscal year.

L.1941, c. 100, p. 231, s. 9. Amended by L.1945, c. 32, p. 89, s. 2; L.1967, c. 110, s. 1, eff. June 15, 1967.



Section 34:13A-10 - Disqualifications

34:13A-10. Disqualifications
No member or officer of the board having any financial or other interest in a trade, business, industry or occupation in which a labor dispute exists or is threatened and of which the board has taken cognizance, shall be qualified to participate in any way in the acts or efforts of the board in connection with the settlement or avoidance thereof.

L.1941, c. 100, p. 232, s. 10.



Section 34:13A-10.1 - Board Members; Participation; Membership Or Employment In Other Agencies

34:13A-10.1. Board members; participation; membership or employment in other agencies
No member of the board shall take any part, directly or indirectly, in any proceeding involving any relation between employees and employers before any board, bureau, commission, officer or court, unless such member in such proceeding takes the part of the same group whether employees, employers, or the public, as he represents on the Board of Mediation.

No member of the board shall be a member or employee of any other public board, body, commission, bureau or agency which deals with employer and employee relations, whether Federal, State or local, except that he may be a member of any such board, body, commission, bureau or agency if his membership thereon is as a representative of the same group, whether employees, employers or the public, as it is on the Board of Mediation.

L.1945, c. 32, p. 90, s. 3.



Section 34:13A-11 - Rules

34:13A-11. Rules
The board shall have power to adopt, alter, amend or repeal such rules in connection with the voluntary mediation of labor disputes in private employment and the commission shall have the same powers in public employment, as may be necessary for the proper administration and enforcement of the provisions of this act.

L.1941, c. 100, p. 232, s. 11. Amended by L.1968, c. 303, s. 13, eff. July 1, 1968.



Section 34:13A-12 - Construction

34:13A-12. Construction
Nothing contained in this act shall be construed as interfering with, impeding or diminishing in any way any right guaranteed by law or by the Constitution of the State or of the United States.

L.1941, c. 100, p. 232, s. 12.



Section 34:13A-13 - Separability Of Provisions

34:13A-13. Separability of provisions
If any clause, sentence, paragraph or part of this act, or the application thereof to any person or circumstances, shall for any reason be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this act, and the application of such provisions to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof, directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved. It is hereby declared to be the legislative intent that this act would have been adopted had such invalid provisions not been included herein.

L.1941, c. 100, p. 232, s. 13.



Section 34:13A-14 - Findings, Declarations Relative To Compulsory Arbitration Procedure

34:13A-14. Findings, declarations relative to compulsory arbitration procedure
1.The Legislature finds and declares:

a. Recognizing the unique and essential duties which law enforcement officers and firefighters perform for the benefit and protection of the people of this State, cognizant of the life threatening dangers these public servants regularly confront in the daily pursuit of their public mission, and fully conscious of the fact that these public employees, by legal and moral precept, do not enjoy the right to strike, it is the public policy of this State that it is requisite to the high morale of such employees, the efficient operation of such departments, and to the general well-being and benefit of the citizens of this State to afford an alternate, expeditious, effective and binding procedure for the resolution of disputes; and

b. It also is the public policy of this State to ensure that the procedure so established fairly and adequately recognizes and gives all due consideration to the interests and welfare of the taxpaying public; and

c. Further, it is the public policy of this State to prescribe the scope of the authority delegated for the purposes of this reform act; to provide that the authority so delegated be statutorily limited, reasonable, and infused with stringent safeguards, while at the same time affording arbitrators the decision making authority necessary to protect the public good; and to mandate that in exercising the authority delegated under this reform act, arbitrators fully recognize and consider the public interest and the impact that their decisions have on the public welfare, and fairly and reasonably perform their statutory responsibilities to the end that labor peace between the public employer and its employees will be stabilized and promoted, and that the general public interest and welfare shall be preserved; and, therefore,

d. To that end the provisions of this reform act, providing for compulsory arbitration, shall be liberally construed.

L.1977,c.85,s.1; amended 1995,c.425,s.2.



Section 34:13A-14A - Short Title

34:13A-14a. Short title
1.This act shall be known and may be cited as the "Police and Fire Public Interest Arbitration Reform Act."

L.1995,c.425,s.1.



Section 34:13A-15 - Definitions

34:13A-15. Definitions
"Public fire department" means any department of a municipality, county, fire district or the State or any agency thereof having employees engaged in firefighting provided that such firefighting employees are included in a negotiating unit exclusively comprised of firefighting employees.

"Public police department" means any police department or organization of a municipality, county or park, or the State, or any agency thereof having employees engaged in performing police services including but not necessarily limited to units composed of State troopers, police officers, detectives and investigators of counties, county parks and park commissions, grades of sheriff's officers and investigators; State motor vehicle officers, inspectors and investigators of the Alcoholic Beverage Commission, conservation officers in Fish, Game and Shell Fisheries, rangers in parks, marine patrolmen; correction officers, keepers, cottage officers, interstate escort officers, juvenile officers in the Department of Corrections and patrolmen of the Human Services and Corrections Departments; patrolmen of Capitol police and patrolmen of the Palisades Interstate Park Commission.

L.1977, c. 85, s. 2, eff. May 10, 1977.



Section 34:13A-16 - Negotiations Between Public Fire, Police Department And Exclusive Representative; Unfair Practice Charge; Negotiation; Factfinding; Arbitration.

34:13A-16 Negotiations between public fire, police department and exclusive representative; unfair practice charge; negotiation; factfinding; arbitration.

3. a. (1) Negotiations between a public fire or police department and an exclusive representative concerning the terms and conditions of employment shall begin at least 120 days prior to the day on which their collective negotiation agreement is to expire. The parties shall meet at least three times during that 120-day period. The first of those three meetings shall take place no later than the 90th day prior to the day on which their collective negotiation agreement is to expire. By mutual consent, the parties may agree to extend the period during which the second and third meetings are required to take place beyond the day on which their collective negotiation agreement is to expire. A violation of this paragraph shall constitute an unfair practice and the violator shall be subject to the penalties prescribed by the commission pursuant to rule and regulation.

Prior to the expiration of their collective negotiation agreement, either party may file an unfair practice charge with the commission alleging that the other party is refusing to negotiate in good faith. The charge shall be filed in the manner, form and time specified by the commission in rule and regulation. If the charge is sustained, the commission shall order that the respondent be assessed for all legal and administrative costs associated with the filing and resolution of the charge; if the charge is dismissed, the commission shall order that the charging party be assessed for all legal and administrative costs associated with the filing and resolution of the charge. The filing and resolution of the unfair practice charge shall not delay or impair the impasse resolution process.

(2)Whenever those negotiations concerning the terms and conditions of employment shall reach an impasse, the commission, through the Division of Public Employment Relations shall, upon the request of either party, or upon its own motion take such steps, including the assignment of a mediator, as it may deem expedient to effect a voluntary resolution of the impasse.

b. (1) In the event of a failure to resolve the impasse by mediation, the Division of Public Employment Relations, at the request of either party, shall invoke factfinding with recommendation for settlement of all issues in dispute unless the parties reach a voluntary settlement prior to the issuance of the factfinder's report and recommended terms of settlement. Factfindings shall be limited to those issues that are within the required scope of negotiations unless the parties to the factfinding agree to factfinding on permissive subjects of negotiation.

(2)Notwithstanding the provisions of paragraph (2) of subsection a. of this section or paragraph (1) of this subsection, either party may petition the commission for arbitration on or after the date on which their collective negotiation agreement expires. The petition shall be filed in a manner and form prescribed by the commission. The party filing the petition shall notify the other party of its action. The notice shall be given in a manner and form prescribed by the commission.

Any mediation or factfinding invoked pursuant to paragraph (2) of subsection a. of this section or paragraph (1) of subsection b. of this section shall terminate immediately upon the filing of a petition for arbitration.

(3)Upon the filing of a petition for arbitration pursuant to paragraph (2) of this subsection, an arbitrator selected pursuant to paragraph (1) of subsection e. of this section shall conduct an initial meeting as a mediation session to effect a voluntary resolution of the impasse.

c.(Deleted by amendment, P.L.2010, c.105)

d.The resolution of issues in dispute shall be binding arbitration under which the award on the unsettled issues is determined by conventional arbitration. The arbitrator shall determine whether the total net annual economic changes for each year of the agreement are reasonable under the nine statutory criteria set forth in subsection g. of this section and shall adhere to the limitations set forth in section 2 of P.L.2010, c.105 (C.34:13A-16.7). The non-petitioning party, within five days of receipt of the petition, shall separately notify the commission in writing of all issues in dispute. The filing of the written response shall not delay, in any manner, the interest arbitration process.

e. (1) The commission shall take measures to assure the impartial selection of an arbitrator or arbitrators from its special panel of arbitrators. On the first business day following receipt of an interest arbitration petition, the commission shall, independent of and without any participation by either of the parties, randomly select an arbitrator from its special panel of arbitrators. The selection by the commission shall be final and shall not be subject to review or appeal.

(2)Applicants for initial appointment to the commission's special panel of arbitrators shall be chosen based on their professional qualifications, knowledge, and experience, in accordance with the criteria and rules adopted by the commission. Such rules shall include relevant knowledge of local government operations and budgeting. Appointment to the commission's special panel of arbitrators shall be for a three-year term, with reappointment contingent upon a screening process similar to that used for determining initial appointments. Arbitrators currently serving on the panel shall demonstrate to the commission their professional qualification, knowledge and experience, in accordance with the criteria and rules adopted by the commission, within one year of the effective date of this act. Any arbitrator who does not satisfactorily demonstrate such to the commission within the specified time shall be disqualified.

(3)Arbitrators serving on the commission's special panel shall be guided by and subject to the objectives and principles set forth in the "Code of Professional Responsibility for Arbitrators of Labor-Management Disputers" of the National Academy of Arbitrators, the American Arbitration Association, and the Federal Mediation and Conciliation Service.

(4)Arbitrators shall be required to complete annual training offered by the State Ethics Commission. Any arbitrator failing to satisfactorily complete the annual training shall be immediately removed from the special panel.

The commission may suspend, remove, or otherwise discipline an arbitrator for a violation of P.L.1977, c.85 (C.34:13A-14 et seq.), section 4 of P.L.1995, c.425 (C.34:13A-16.1) or for good cause. An arbitrator who fails to render an award within the time requirements set forth in this section shall be fined $1,000 for each day that the award is late.

f. (1) At a time prescribed by the commission, the parties shall submit to the arbitrator their final offers on each economic and non-economic issue in dispute. The offers submitted pursuant to this section shall be used by the arbitrator for the purposes of determining an award pursuant to subsection d. of this section.

(2)In the event of a dispute, the commission shall have the power to decide which issues are economic issues. Economic issues include those items which have a direct relation to employee income including wages, salaries, hours in relation to earnings, and other forms of compensation such as paid vacation, paid holidays, health and medical insurance, and other economic benefits to employees.

(3)Throughout formal arbitration proceedings the chosen arbitrator may mediate or assist the parties in reaching a mutually agreeable settlement.

All parties to arbitration shall present, at the formal hearing before the issuance of the award, written estimates of the financial impact of their last offer on the taxpayers of the local unit to the arbitrator with the submission of their last offer.

(4)Arbitration shall be limited to those subjects that are within the required scope of collective negotiations, except that the parties may agree to submit to arbitration one or more permissive subjects of negotiation.

(5) The decision of an arbitrator or panel of arbitrators shall include an opinion and an award, and shall be rendered within 90 calendar days of the commission's assignment of that arbitrator.

Each arbitrator's decision shall be accompanied by a written report explaining how each of the statutory criteria played into the arbitrator's determination of the final award. The report shall certify that the arbitrator took the statutory limitations imposed on the local levy cap into account in making the award.

Any arbitrator violating the provisions of this paragraph may be subject to the commission's powers under paragraph (3) of subsection e. of this section. The decision shall be final and binding upon the parties and shall be irreversible, except:

(a)Within 14 calendar days of receiving an award, an aggrieved party may file notice of an appeal of an award to the commission on the grounds that the arbitrator failed to apply the criteria specified in subsection g. of this section or violated the standards set forth in N.J.S.2A:24-8 or N.J.S.2A:24-9. The appeal shall be filed in a form and manner prescribed by the commission. In deciding an appeal, the commission, pursuant to rule and regulation and upon petition, may afford the parties the opportunity to present oral arguments. The commission may affirm, modify, correct or vacate the award or may, at its discretion, remand the award to the same arbitrator or to another arbitrator, selected by lot, for reconsideration. The commission's decision shall be rendered no later than 60 calendar days after the filing of the appeal with the commission.

Arbitration appeal decisions shall be accompanied by a written report explaining how each of the statutory criteria played into their determination of the final award. The report shall certify that in deciding the appeal, the commission took the local levy cap into account in making the award.

An aggrieved party may appeal a decision of the commission to the Appellate Division of the Superior Court.

(b)An arbitrator's award shall be implemented immediately.

(6)The parties shall share equally the costs of arbitration subject to a fee schedule approved by the commission. The fee schedule shall provide that the cost of services provided by the arbitrator shall not exceed $1,000 per day. The total cost of services of an arbitrator shall not exceed $10,000. If the parties cancel an arbitration proceeding without good cause, the arbitrator may impose a fee of not more than $500. The parties shall share equally in paying that fee if the request to cancel or adjourn is a joint request. Otherwise, the party causing such cancellation shall be responsible for payment of the entire fee.

g.The arbitrator shall decide the dispute based on a reasonable determination of the issues, giving due weight to those factors listed below that are judged relevant for the resolution of the specific dispute. In the award, the arbitrator or panel of arbitrators shall indicate which of the factors are deemed relevant, satisfactorily explain why the others are not relevant, and provide an analysis of the evidence on each relevant factor; provided, however, that in every interest arbitration proceeding, the parties shall introduce evidence regarding the factor set forth in paragraph (6) of this subsection and the arbitrator shall analyze and consider the factor set forth in paragraph (6) of this subsection in any award:

(1)The interests and welfare of the public. Among the items the arbitrator or panel of arbitrators shall assess when considering this factor are the limitations imposed upon the employer by P.L.1976, c.68 (C.40A:4-45.1 et seq.).

(2)Comparison of the wages, salaries, hours, and conditions of employment of the employees involved in the arbitration proceedings with the wages, hours, and conditions of employment of other employees performing the same or similar services and with other employees generally:

(a)In private employment in general; provided, however, each party shall have the right to submit additional evidence for the arbitrator's consideration.

(b)In public employment in general; provided, however, each party shall have the right to submit additional evidence for the arbitrator's consideration.

(c)In public employment in the same or similar comparable jurisdictions, as determined in accordance with section 5 of P.L.1995, c.425 (C.34:13A-16.2); provided, however, that each party shall have the right to submit additional evidence concerning the comparability of jurisdictions for the arbitrator's consideration.

(3)The overall compensation presently received by the employees, inclusive of direct wages, salary, vacations, holidays, excused leaves, insurance and pensions, medical and hospitalization benefits, and all other economic benefits received.

(4)Stipulations of the parties.

(5)The lawful authority of the employer. Among the items the arbitrator or panel of arbitrators shall assess when considering this factor are the limitations imposed upon the employer by P.L.1976, c.68 (C.40A:4-45.1 et seq.).

(6)The financial impact on the governing unit, its residents, the limitations imposed upon the local unit's property tax levy pursuant to section 10 of P.L.2007, c.62 (C.40A:4-45.45), and taxpayers. When considering this factor in a dispute in which the public employer is a county or a municipality, the arbitrator or panel of arbitrators shall take into account, to the extent that evidence is introduced, how the award will affect the municipal or county purposes element, as the case may be, of the local property tax; a comparison of the percentage of the municipal purposes element or, in the case of a county, the county purposes element, required to fund the employees' contract in the preceding local budget year with that required under the award for the current local budget year; the impact of the award for each income sector of the property taxpayers of the local unit; the impact of the award on the ability of the governing body to (a) maintain existing local programs and services, (b) expand existing local programs and services for which public moneys have been designated by the governing body in a proposed local budget, or (c) initiate any new programs and services for which public moneys have been designated by the governing body in a proposed local budget.

(7)The cost of living.

(8)The continuity and stability of employment including seniority rights and such other factors not confined to the foregoing which are ordinarily or traditionally considered in the determination of wages, hours, and conditions of employment through collective negotiations and collective bargaining between the parties in the public service and in private employment.

(9)Statutory restrictions imposed on the employer. Among the items the arbitrator or panel of arbitrators shall assess when considering this factor are the limitations imposed upon the employer by section 10 of P.L.2007, c.62 (C.40A:4-45.45).

h.A mediator, factfinder, or arbitrator while functioning in a mediatory capacity shall not be required to disclose any files, records, reports, documents, or other papers classified as confidential received or prepared by him or to testify with regard to mediation, conducted by him under this act on behalf of any party to any cause pending in any type of proceeding under this act. Nothing contained herein shall exempt such an individual from disclosing information relating to the commission of a crime.
L.1977, c.85, s.3; amended 1995, c.425, s.3; 1997, c.183; 2007, c.62, s.14; 2010, c.105, s.1; 2014, c.11, s.1.



Section 34:13A-16.1 - Annual Continuing Education Program For Arbitrators

34:13A-16.1. Annual continuing education program for arbitrators
4.The commission shall establish an annual continuing education program for the arbitrators appointed to its special panel of arbitrators. The program shall include sessions or seminars on topics and issues of relevance and importance to arbitrators serving on the commission's special panel of arbitrators, such as public employer budgeting and finance, public management and administration, employment trends and labor costs in the public sector, pertinent court decisions, employment issues relating to law enforcement officers and firefighters, and such other topics as the commission shall deem appropriate and necessary. In preparing the curriculum for the annual education program required under this section, the commission shall solicit suggestions from employees' representatives and public employers concerning the topics and issues each of those parties deem relevant and important.

Every arbitrator shall be required to participate in the commission's continuing education program. If a mediator or an arbitrator in any year fails to participate, the commission may remove that person from its special panel of arbitrators. If an arbitrator fails to participate in the continuing education program for two consecutive years, the commission shall immediately remove that individual from the special panel.

L.1995,c.425,s.4.



Section 34:13A-16.2 - Guidelines For Determining Comparability Of Jurisdictions

34:13A-16.2. Guidelines for determining comparability of jurisdictions
5. a. The commission shall promulgate guidelines for determining the comparability of jurisdictions for the purposes of paragraph (2) of subsection g. of section 3 of P.L.1977, c.85 (C.34:13A-16).

b. The commission shall review the guidelines promulgated under this section at least once every four years and may modify or amend them as is deemed necessary; provided, however, that the commission shall review and modify those guidelines in each year in which a federal decennial census becomes effective pursuant to R.S.52:4-1.

L.1995,c.425,s.5.



Section 34:13A-16.3 - Fee Schedule; Commission's Costs

34:13A-16.3. Fee schedule; commission's costs
6.The commission may establish a fee schedule to cover the costs of effectuating the provisions of P.L.1977, c.85 (C.34:13A-14 et seq.), as amended and supplemented; provided, however, that the fees so assessed shall not exceed the commission's actual cost of effectuating those provisions.

L.1995,c.425,s.6.



Section 34:13A-16.4 - Biennial Reports

34:13A-16.4. Biennial reports
7.The commission shall submit biennial reports to the Governor and the Legislature on the effects of this amendatory and supplementary act on the negotiations and settlements between local governmental units and their public police departments and public fire departments and to include with that report any recommendations it may have for changes in the law. The reports required under this section shall be submitted in January of even numbered years.

L.1995,c.425,s.7.



Section 34:13A-16.5 - Rules, Regulations

34:13A-16.5. Rules, regulations
8.The commission, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.1995,c.425,s.8.



Section 34:13A-16.6 - Survey Of Private Sector Wage Increases

34:13A-16.6. Survey of private sector wage increases
9.Beginning on the July 1 next following the enactment of P.L.1995, c.425 (C.34:13A-14a et al.) and each July 1 thereafter, the New Jersey Public Employment Relations Commission shall perform, or cause to be performed, a survey of private sector wage increases for use by all interested parties in public sector wage negotiations. The survey shall include information on a Statewide and countywide basis. The survey shall be completed by September 1 next following enactment and by September 1 of each year thereafter. The survey shall be a public document and the commission shall make it available to all interested parties at a cost not exceeding the actual cost of producing the survey.

L.1995,c.425,s.9.



Section 34:13A-16.7 - Definitions Relative To Police And Fire Arbitration; Limitation On Awards.

34:13A-16.7 Definitions relative to police and fire arbitration; limitation on awards.

2. a. As used in this section:

"Base salary" means the salary provided pursuant to a salary guide or table and any amount provided pursuant to a salary increment, including any amount provided for longevity or length of service. It also shall include any other item agreed to by the parties, or any other item that was included in the base salary as understood by the parties in the prior contract. Base salary shall not include non-salary economic issues, pension and health and medical insurance costs.

"Non-salary economic issues" means any economic issue that is not included in the definition of base salary.

b.An arbitrator shall not render any award pursuant to section 3 of P.L.1977, c.85 (C.34:13A-16) which, in the first year of the collective negotiation agreement awarded by the arbitrator, increases base salary items by more than 2.0 percent of the aggregate amount expended by the public employer on base salary items for the members of the affected employee organization in the twelve months immediately preceding the expiration of the collective negotiation agreement subject to arbitration. In each subsequent year of the agreement awarded by the arbitrator, base salary items shall not be increased by more than 2.0 percent of the aggregate amount expended by the public employer on base salary items for the members of the affected employee organization in the immediately preceding year of the agreement awarded by the arbitrator.

The parties may agree, or the arbitrator may decide, to distribute the aggregate monetary value of the award over the term of the collective negotiation agreement in unequal annual percentage increases, which shall not be greater than the compounded value of a 2.0 percent increase per year over the corresponding length of the collective negotiation agreement. An award of an arbitrator shall not include base salary items and non-salary economic issues which were not included in the prior collective negotiations agreement.

L.2010, c.105, s.2; amended 2014, c.11, s.2.



Section 34:13A-16.8 - Police And Fire Public Interest Arbitration Impact Task Force.

34:13A-16.8 Police and Fire Public Interest Arbitration Impact Task Force.

3. a. There is established a task force, to be known as the Police and Fire Public Interest Arbitration Impact Task Force.

b.The task force shall be comprised of eight members as follows:

(1)four to be appointed by the Governor;

(2)two to be appointed by the Senate President; and

(3)two to be appointed by the Speaker of the General Assembly.

c.All appointments shall be made within 30 days of the effective date of P.L.2010, c.105 (C.34:13A-16.7 et al.). Vacancies in the membership shall be filled in the same manner as the original appointments. The members of the task force shall serve without compensation but may be reimbursed, within the limits of funds made available to the task force, for necessary travel expenses incurred in the performance of their duties.

d. (1) The task force shall organize as soon as is practicable upon the appointment of a majority of its members and shall select a chairperson from among the appointees of the Governor and a vice chairperson from among the appointees of the Legislature. The Chair of the Public Employment Relations Commission shall serve as non-voting executive director of the task force.

(2)The task force shall meet within 60 days of the effective date of P.L.2010, c.105 (C.34:13A-16.7 et al.) and shall meet thereafter at the call of its chair. In furtherance of its evaluation, the task force may hold public meetings or hearings within the State on any matter or matters related to the provisions of this act, and call to its assistance and avail itself of the services of the Public Employment Relations Commission and the employees of any State department, board, task force or agency which the task force determines possesses relevant data, analytical and professional expertise or other resources which may assist the task force in discharging its duties under this act. Each department, board, commission or agency of this State is hereby directed, to the extent not inconsistent with law, to cooperate fully with the task force and to furnish such information and assistance as is necessary to accomplish the purposes of this act. In addition, in order to facilitate the work of the task force, the Public Employment Relations Commission shall post on its website all collective negotiations agreements and interest arbitration awards entered or awarded after the date of enactment, including a summary of contract or arbitration award terms in a standard format developed by the Public Employment Relations Commission to facilitate comparisons. All collective negotiations agreements shall be submitted to the Public Employment Relations Commission within 15 days of contract execution.

e. (1) It shall be the duty of the task force to study the effect and impact of the arbitration award cap upon local property taxes; collective bargaining agreements; arbitration awards; municipal services; municipal expenditures; municipal public safety services, particularly changes in crime rates and response times to emergency situations; police and fire recruitment, hiring and retention; the professional profile of police and fire departments, particularly with regard to age, experience, and staffing levels; and such other matters as the members deem appropriate and necessary to evaluate the effects and impact of the arbitration award cap.

(2)Specifically, the task force shall study total compensation rates, including factors subject to the arbitration award cap and factors exempt from the arbitration award cap, of police and fire personnel throughout the State and make recommendations thereon. The task force also shall study the interest arbitration process and make recommendations concerning its continued use in connection with police and fire labor contracts disputes. The task force shall make findings as to the relative growth in total compensation cost attributable to factors subject to the arbitration award cap and to factors exempt from the arbitration award cap, for both collective bargaining agreements and arbitration awards.

f.The task force shall annually report its findings, along with any recommendations it may have, to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature. The task force's final report due on or before December 31, 2017 shall include, in addition to any other findings and recommendations, a specific recommendation for any amendments to the arbitration award cap. Upon the filing of its final report on or before December 31, 2017, the task force shall expire.

L.2010, c.105, s.3; amended 2014, c.11, s.3.



Section 34:13A-16.9 - Effective Date.

34:13A-16.9 Effective date.

4.This act shall take effect January 1, 2011; provided however, section 2 of P.L.2010, c.105 (C.34:13A-16.7) shall apply only to collective negotiations between a public employer and the exclusive representative of a public police department or public fire department that relate to negotiated agreements expiring on that effective date or any date thereafter until or on December 31, 2017, whereupon, after December 31, 2017, the provisions of section 2 of P.L.2010, c.105 (C.34:13A-16.7) shall become inoperative for all parties except those whose collective negotiations agreements expired prior to or on December 31, 2017 but for whom a final settlement has not been reached.

L.2010, c.105, s.4; amended 2014, c.11, s.4.



Section 34:13A-17 - Powers Of Arbitrator

34:13A-17. Powers of arbitrator
The arbitrator may administer oaths, require the attendance of witnesses, and the production of such books, papers, contracts, agreements and documents as he may deem material to a just determination of the issues in dispute, and for such purpose may issue subpenas. If any person refuses to obey a subpena, or refuses to be sworn or to testify, or if any witness, party or attorney is guilty of any contempt while in attendance at any hearing, the arbitrator may, or the Attorney General if requested shall, invoke the aid of the Superior Court within the county in which the hearing is being held, which court shall issue an appropriate order. Any failure to obey the order may be punished by the court as contempt.

L.1977, c. 85, s. 4, eff. May 10, 1977.



Section 34:13A-18 - Limitations On Finding, Opinion, Order Of Arbitrator

34:13A-18. Limitations on finding, opinion, order of arbitrator
5.The arbitrator shall not issue any finding, opinion or order regarding the issue of whether or not a public employer shall remain as a participant in the New Jersey State Health Benefits Program or any governmental retirement system or pension fund, or statutory retirement or pension plan; nor, in the case of a participating public employer, shall the arbitrator issue any finding, opinion or order regarding any aspect of the rights, duties, obligations in or associated with the New Jersey State Health Benefits Program or any governmental retirement system or pension fund, or statutory retirement or pension plan; nor shall the arbitrator issue any finding, opinion or order reducing, eliminating or otherwise modifying retiree benefits which exist as a result of a negotiated agreement, ordinance or resolution because of the enactment of legislation providing such benefits for those who do not already receive them.

L.1977,c.85,s.5; amended 1997, c.330, s.4.



Section 34:13A-19 - Decision; Enforcement; Venue; Effective Date Of Award; Amendment Or Modification

34:13A-19. Decision; enforcement; venue; effective date of award; amendment or modification
The decision of the arbitrator may be enforced at the instance of either party in the Superior Court with venue laid in the county in which the dispute arose. The commencement of a new public employer fiscal year after the initiation of arbitration procedures under this act, but before the arbitration decision, or its enforcement, shall not be deemed to render a dispute moot, or to otherwise impair the jurisdiction or authority of the arbitrator or his decision. Increases in rates of compensation awarded by the arbitrator shall take effect on the date of implementation prescribed in the award. The parties, by stipulation, may at any time amend or modify an award of arbitration.

L.1977, c. 85, s. 6, eff. May 10, 1977.



Section 34:13A-21 - Change In Conditions During Pendency Of Proceedings; Prohibition Without Consent

34:13A-21. Change in conditions during pendency of proceedings; prohibition without consent
During the pendency of proceedings before the arbitrator, existing wages, hours and other conditions of employment shall not be changed by action of either party without the consent of the other, any change in or of the public employer or employee representative notwithstanding; but a party may so consent without prejudice to his rights or position under this supplementary act.

L.1977, c. 85, s. 8, eff. May 10, 1977.



Section 34:13A-22 - Definitions

34:13A-22. Definitions
As used in this act:



"Commission" means the New Jersey Public Employment Relations Commission.



"Commissioner" means the Commissioner of Education.



"Discipline" includes all forms of discipline, except tenure charges filed pursuant to the provisions of subsubarticle 2 of subarticle B of Article 2 of chapter 6 of Subtitle 3 of Title 18A of the New Jersey Statutes, N.J.S. 18A:6-10 et seq., or the withholding of increments pursuant to N.J.S.18A:29-14.

"Employees" means employees of an employer as defined by this act.



"Employer" means any local or regional school district, educational services commission, jointure commission, county special services school district, or board or commission under the authority of the commissioner or the State Board of Education.

"Extracurricular activities" include those activities or assignments not specified as part of the teaching and duty assignments scheduled in the regular work day, work week, or work year.



"Minor discipline" includes, but is not limited to, various forms of fines and suspensions, but does not include tenure charges filed pursuant to the provisions of subsubarticle 2 of subarticle B of Article 2 of chapter 6 of Subtitle 3 of Title 18A of the New Jersey Statutes, N.J.S.18A:6-10 et seq., or the withholding of increments pursuant to N.J.S.18A:29-14, letters of reprimand, or suspensions with pay pursuant to section 1 of P.L. 1971, c. 435 (C.18A:6-8.3) and N.J.S. 18A:25-6.

"Regular work day, work week, or work year" means that period of time that all members of the bargaining unit are required to be present and at work.



"Teaching staff member" means a member of the professional staff of any employer holding office, position or employment of such character that the qualifications, for the office, position or employment, require him to hold a valid and effective standard, provisional or emergency certificate, appropriate to that office, position or employment, issued by the State Board of Examiners. "Teaching staff member" includes a school nurse.

L.1989, c.269, s.1.



Section 34:13A-23 - Assignment To Extracurricular Activities; Subject To Collective Negotiations

34:13A-23. Assignment to extracurricular activities; subject to collective negotiations
All aspects of assignment to, retention in, dismissal from, and any terms and conditions of employment concerning extracurricular activities shall be deemed mandatory subjects for collective negotiations between an employer and the majority representative of the employees in a collective bargaining unit, except that the establishment of qualifications for such positions shall not constitute a mandatory subject for negotiations. If the negotiated selection procedures fail to produce a qualified candidate from within the district the employer may employ from outside the district any qualified person who holds an appropriate New Jersey teaching certificate. If the employer is unable to employ a qualified person from outside of the district, the employer may assign a qualified teaching staff member from within the district.

L.1989, c.269, s.2.



Section 34:13A-24 - Imposition Of Minor Discipline

34:13A-24. Imposition of minor discipline
a. Notwithstanding any other law to the contrary, and if negotiated with the majority representative of the employees in the appropriate collective bargaining unit, an employer shall have the authority to impose minor discipline on employees. Nothing contained herein shall limit the authority of the employer to impose, in the absence of a negotiated agreement regarding minor discipline, any disciplinary sanction which is authorized and not prohibited by law.

b. The scope of such negotiations shall include a schedule setting forth the acts and omissions for which minor discipline may be imposed, and also the penalty to be imposed for any act or omission warranting imposition of minor discipline.

c. Fines and suspensions for minor discipline shall not constitute a reduction in compensation pursuant to the provisions of N.J.S.18A:6-10.



L.1989, c.269, s.3.



Section 34:13A-25 - Transfer Of Employees

34:13A-25. Transfer of employees
Transfers of employees by employers between work sites shall not be mandatorily negotiable except that no employer shall transfer an employee for disciplinary reasons.



L.1989, c.269, s.4.



Section 34:13A-26 - Withholding Increment For Disciplinary Reasons

34:13A-26. Withholding increment for disciplinary reasons
Disputes involving the withholding of an employee's increment by an employer for predominately disciplinary reasons shall be subject to the grievance procedures established pursuant to law and shall be subject to the provisions of section 8 of this act.

L.1989, c.269, s.5.



Section 34:13A-27 - Resolution Of Disputes

34:13A-27. Resolution of disputes
a. If there is a dispute as to whether a transfer of an employee between work sites or withholding of an increment of a teaching staff member is disciplinary, the commission shall determine whether the basis for the transfer or withholding is predominately disciplinary.

b. If the commission determines that the basis for a transfer is predominately disciplinary, the commission shall have the authority to take reasonable action to effectuate the purposes of this act.



c. If the commission determines that the basis for an increment withholding is predominately disciplinary, the dispute shall be resolved through the grievance procedures established pursuant to law and shall be subject to the provisions of section 8 of this act.

d. If a dispute involving the reason for the withholding of a teaching staff member's increment is submitted to the commission pursuant to subsection a. of this section, and the commission determines that the reason for the increment withholding relates predominately to the evaluation of a teaching staff member's teaching performance, the teaching staff member may file a petition of appeal pursuant to N.J.S.18A:6-9 and N.J.S.18A:29-14, and the petition shall be deemed to be timely if filed within 90 days of notice of the commission's decision, or of the final judicial decision in any appeal from the decision of the commission, whichever date is later.

L.1989, c.269, s.6.



Section 34:13A-28 - Additional Rights

34:13A-28. Additional rights
Nothing in this act shall be deemed to restrict or limit any right established or provided by section 7 of P.L.1968, c.303 (C.34:13A-5.3); this act shall be construed as providing additional rights in addition to and supplementing the rights provided by that section.

L.1989, c.269, s.7.



Section 34:13A-29 - Grievance Procedures; Binding Arbitration

34:13A-29. Grievance procedures; binding arbitration
a. The grievance procedures that employers covered by this act are required to negotiate pursuant to section 7 of P.L.1968, c.303 (C.34:13A-5.3) shall be deemed to require binding arbitration as the terminal step with respect to disputes concerning imposition of reprimands and discipline as that term is defined in this act.

b. In any grievance procedure negotiated pursuant to this act, the burden of proof shall be on the employer covered by this act seeking to impose discipline as that term is defined in this act.

L.1989, c.269, s.8.



Section 34:13A-30 - Employment With Public Employee Labor Organizations, Certain; Prohibited.

34:13A-30 Employment with public employee labor organizations, certain; prohibited.
1.During the period in which an individual, pursuant to section 504 of Pub.L.86-257 (29 U.S.C.s.504), is prohibited from serving: as a consultant or adviser to any labor organization; as an officer, director, trustee, member of any executive board or similar governing body, business agent, manager, organizer, employee or representative in any capacity of any labor organization; as a labor relations consultant or adviser to a person engaged in an industry or activity affecting commerce, or as an officer, director, agent or employee of any group or association of employers dealing with any labor organization, or in a position having specific collective bargaining authority or direct responsibility in the area of labor-management relations in any corporation or association engaged in an industry or activity affecting commerce; in a position which permits the individual to receive a share of the proceeds from providing goods or services to any labor organization, or as an officer, executive or administrative employee of any entity, the activities of which are in whole or substantial part devoted to providing goods or services to any labor organization; or in any capacity involving decision-making authority over, or custody or control of, the moneys, funds, assets or property of a labor organization, the individual shall also be prohibited from serving:

(a)As a consultant or adviser to any organization representing public employees;

(b)As an officer, director, trustee, member of any governing body, business agent, manager, organizer, employee or representative in any capacity of any organization representing public employees;

(c)As a labor relations consultant or adviser to any public employer, or as an officer, director, agent or employee of any group or association of public employers, or in a position in which the individual has collective bargaining authority or responsibility in the area of labor-management relations for a public employer;

(d)In a position which permits the individual to receive a share of the proceeds from providing goods or services to any organization representing public employees, or as an officer, executive or administrative employee of any entity the activities of which are in whole or substantial part devoted to providing goods or services to any organization representing public employees; or

(e)In any capacity involving decision-making authority over, or custody or control of, the moneys, funds, assets or property of an organization representing public employees.

For the purposes of this section, "labor organization" means a labor organization as defined in section 3 of Pub.L.86-257 (29 U.S.C. s.402).

L.1999,c.3,s.1.



Section 34:13A-31 - Has Been Reallocated To 34:11a-14

34:13A-31 has been reallocated to 34:11A-14



Section 34:13A-32 - Definitions Relative To School Employee Collective Negotiations.

34:13A-32 Definitions relative to school employee collective negotiations.

2.For the purposes of this act:

"Employer" or "public employer" means any local or regional school district, charter school and its board of trustees, vocational school district, educational services commission, jointure commission, county special services school district, community college, county college, or board or commission under the authority of the Commissioner of Education, the State Board of Education, or the New Jersey Commission on Higher Education.

"Majority representative" means the majority representative of the employees in a collective bargaining unit which is recognized or certified as the majority representative as the result of recognition or certification procedures under the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), or is voluntarily recognized by the employer.

"Commission" means the New Jersey Public Employment Relations Commission.

L.2003,c.126,s.2.



Section 34:13A-33 - Terms, Conditions Of Employment Under Expired Agreements.

34:13A-33 Terms, conditions of employment under expired agreements.

3.Notwithstanding the expiration of a collective negotiations agreement, an impasse in negotiations, an exhaustion of the commission's impasse procedures, or the utilization or completion of the procedures required by this act, and notwithstanding any law or regulation to the contrary, no public employer, its representatives, or its agents shall unilaterally impose, modify, amend, delete or alter any terms and conditions of employment as set forth in the expired or expiring collective negotiations agreement, or unilaterally impose, modify, amend, delete, or alter any other negotiable terms and conditions of employment, without specific agreement of the majority representative.

L.2003,c.126,s.3.



Section 34:13A-34 - Participation In Mandatory Fact Finding; Report; Appointment Of Super Conciliator.

34:13A-34 Participation in mandatory fact finding; report; appointment of super conciliator.

4. a. In any case in which collective negotiations between an employer and a majority representative have failed to result in the parties reaching agreement on the terms of a negotiated agreement and the commission's mediation procedures have been exhausted with no final agreement having been reached, the parties shall be required to participate in mandatory fact finding, which shall be conducted by a fact finder under the jurisdiction of the commission, subject to procedures established by the commission pursuant to regulation. The fact finder shall be appointed no later than 30 days after the last meeting between the parties and the mediator in connection with the mediation pursuant to this act.

b. Following completion of such fact finding, the fact finder's report shall be made available to the parties immediately after its issuance, and to the public 10 days thereafter.

c. If the employer and the majority representative do not reach a voluntary negotiated agreement within 20 days after the issuance of the fact finder's report, the commission shall appoint a super conciliator to assist the parties, based upon procedures and subject to qualifications established by the commission pursuant to regulation.

L.2003,c.126,s.4.



Section 34:13A-35 - Investigatory Proceedings.

34:13A-35 Investigatory proceedings.

5.The super conciliator shall promptly schedule investigatory proceedings. The purpose of the proceedings shall be to:

a. Investigate and acquire all relevant information regarding the dispute between the parties;

b. Discuss with the parties their differences, and utilize means and mechanisms, including but not limited to requiring 24-hour per day negotiations, until a voluntary settlement is reached, and provide recommendations to resolve the parties' differences;

c. Modify or amend the fact finder's report for reconsideration by the parties in a further effort to achieve a voluntary settlement by the parties; and

d. Institute any other non-binding procedures deemed appropriate by the super conciliator.

L.2003,c.126,s.5.



Section 34:13A-36 - Final Report.

34:13A-36 Final report.

6.If the actions taken by the super conciliator fail to resolve the dispute, the super conciliator shall issue a final report, which shall be provided to the parties promptly and made available to the public within 10 days thereafter.

L.2003,c.126,s.6.



Section 34:13A-37 - Confidentiality; Exceptions.

34:13A-37 Confidentiality; exceptions.

7.The mediator, fact finder, or super conciliator, while functioning in a mediatory capacity, shall not be required to disclose any files, records, reports, documents, or other papers classified as confidential which are received or prepared by him or to testify with regard to mediation conducted by him under this act. Nothing contained herein shall exempt an individual from disclosing information relating to the commission of a crime.

L.2003,c.126,s.7.



Section 34:13A-38 - Report To Governor, Legislature.

34:13A-38 Report to Governor, Legislature.

8.Five years after the effective date of this act, the commission shall submit a report to the Governor and to the Legislature on the effects of this act on the negotiations and settlement between school employees and their employers with any recommendations it may have for any changes in the law.

L.2003,c.126,s.8.



Section 34:13A-39 - Rules, Regulations.

34:13A-39 Rules, regulations.

9.The commission, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall promulgate rules and regulations to effectuate the purposes of this act.

L.2003,c.126,s.9.



Section 34:13A-40 - Definitions Relative To Employee Assistance Programs For Certain Public Employees.

34:13A-40 Definitions relative to employee assistance programs for certain public employees.

1.For the purposes of this act:

"Civil union" means a civil union as defined in section 2 of P.L.2006, c.103 (C.37:1-29).

"Employee assistance program" means a program in which a public employer provides or contracts with a service provider to provide assistance to the employer's employees and their dependents to resolve problems which may affect employee work performance, irrespective of whether the problems originate on the job, including, but not limited to, marital and family problems, emotional problems, substance abuse, compulsive gambling, financial problems, and medical problems.

"Dependent" means an employee's spouse, civil union partner, or domestic partner, an unmarried child of the employee who is less than 31 years of age and lives with the employee in a regular parent-child relationship, or an unmarried child of the employee who is not less than 31 years of age and is not capable of self support. "Child of the employee" includes any child, stepchild, legally adopted child, or foster child of the employee, or of a domestic partner or civil union partner of the employee, who is reported for coverage and dependent upon the employee for support and maintenance.

"Domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

"Employee" means an employee of a public employer.

"Public employer" means the State of New Jersey, or the counties and municipalities thereof, or any other political subdivision of the State, or a school district, or any special district, or any authority, including a bi-state authority, or any commission, or board, or any branch or agency of the public service.

L.2011, c.69, s.1.



Section 34:13A-41 - Employee Assistance Programs; Licensure, Establishment.

34:13A-41 Employee assistance programs; licensure, establishment.

2.Employee assistance programs may provide advice, counseling, treatment, referral and other assistance, except that nothing in this act shall be construed to authorize a person to provide any service in connection with an employee assistance program without holding the license required by law to provide the service. An employee assistance program may be established through a negotiated agreement between the majority representative of the employees in an appropriate bargaining unit and a public employer, or established by a public employer through the adoption of a policy which conforms to the requirements of this act.

L.2011, c.69, s.2.



Section 34:13A-42 - Prohibited Actions By Public Employer.

34:13A-42 Prohibited actions by public employer.

3.No public employer shall take any action against an employee of the employer, including termination, because the employee or a dependent of the employee has obtained counseling, referrals or other services from an employee assistance program or has obtained treatment or other services from any program to which the employee assistance program refers the employee or dependent, unless the employee was referred by the employer to the employee assistance program due to issues related to job performance and fails to make a good faith effort to comply with the recommendations made by the employee assistance program. The provisions of this section shall not be construed as preventing the public employer from taking any action which the employer is otherwise authorized to take for workplace misconduct of the employee or poor work performance, even if the misconduct or poor performance is related to a problem for which the employee is obtaining services provided by an employee assistance program or other program to which the employee assistance program refers the employee.

L.2011, c.69, s.3.



Section 34:13A-43 - Confidentiality; Waivers.

34:13A-43 Confidentiality; waivers.

4. a. Except as provided in subsection b. of this section, each request by an employee or dependent for assistance from, referral to, participation in, or referral by, an employee assistance program shall be confidential, and no public employer, service provider or other person shall divulge to any person that an employee or dependent has requested assistance from, been referred to, or participated in, an employee assistance program or any treatment program to which the employee assistance program refers the employee or dependent. The requirement of confidentiality shall apply to all information related to an employee assistance program, including but not limited to any statements, materials, documents, evaluations, impressions, conclusions, findings, or acts taken in the course of, or in connection with, the program. If, however, a public employer documents to the employee assistance program that the employee has accepted a referral by a public employer for assistance during normal working hours with sick leave or other paid leave, the public employer shall be entitled to know whether the employee has kept his appointment and the amount of time of the appointment.

b.The requirements for confidentiality provided for in subsection a. of this section may be waived only if:

(1)the employee or dependent to whom the information applies has requested and authorized a waiver; the waiver is in writing and specifies the information to be released and the persons to whom the information may be provided; and the information released is the information authorized for release by the employee or dependent and is released only to the persons designated by the employee or dependent, provided that a public employer may not require an employee to authorize a waiver pursuant to this subsection or take any action against an employee for not authorizing the waiver;

(2)the employee assistance program advisor reasonably believes that the employee is at substantial risk of imminent death or serious bodily injury to self or others; or

(3) the advisor is reporting suspected child abuse or neglect.

c.The provisions of this act shall not be construed to affect other evidentiary privileges and recognized exceptions.

L.2011, c.69, s.4.



Section 34:13B-1 - Declaration Of Policy

34:13B-1. Declaration of policy
It is hereby declared to be the policy of the State that heat, light, power, sanitation, transportation, communication, and water are life essentials of the people; that the possibility of labor strike in utilities operating under governmental franchise is a threat to the welfare and health of the people; that utilities operating under such franchise are clothed with public interest, and the State's regulation of the labor relations affecting such public utilities is necessary in the public interest.

It is further declared to be the policy of this State that after the taking of possession of any public utility by the State pursuant to the provisions of section thirteen hereof, such public utility shall become for purposes of production and operation a State facility and the use and operation thereof by the State in the public interest shall be considered a governmental function of the State of New Jersey.

L.1946, c. 38, p. 87, s. 1. Amended by L.1947, c. 75, p. 447, s. 3.



Section 34:13B-2 - Collective Bargaining

34:13B-2. Collective bargaining
Employees shall have the right to organize and bargain collectively through representatives of their own choosing. The majority of any craft or class of employees shall have the right to determine who shall be the representative of the craft or class for the purposes of this act. No public utility, its officers or agents, shall deny or in any way question the right of its employees to join, organize or assist in organizing the labor organization of their choice, and it shall be unlawful for any public utility to interfere in any way with the organization of its employees, or to use the funds of the public utility in maintaining or assisting or contributing to any labor organization, labor representative, or other agency of collective bargaining, or in performing any work therefor, or to influence or coerce employees in an effort to induce them to join or remain or not to join or remain members of any labor organization; provided, however, that it shall not be unlawful to require as a condition of employment, membership in any labor organization, not initiated, created or existing as a result of practices declared unlawful hereby; provided, that nothing in this act shall be construed to prohibit a public utility from permitting an employee, individually, or local representatives of employees from conferring with management during working hours without loss of time, or to prohibit a public utility from furnishing free transportation to its employees while engaged in the business of a labor organization. In the event of a controversy as to who are the representatives of any given craft or class of employees of a utility for the purpose of collective bargaining or of a controversy as to which employees of a utility constitute or are members of a given craft or class and entitled to vote in an election for the choice of representatives for purposes of collective bargaining, the State Board of Mediation shall determine such question or questions and certify its findings to the employees and to the utility. Such finding of the State Board of Mediation shall be conclusive.

L.1946, c. 38, p. 87, s. 2.



Section 34:13B-2.1 - Construction Contractors, Employees, Osha Certification, Payment Of Rate For Trade, Craft; Required On Public Utility Work.

34:13B-2.1 Construction contractors, employees, OSHA certification, payment of rate for trade, craft; required on public utility work.

2.Any construction contractor contracting with a public utility to engage in construction work on a public utility shall employ on the site only employees who have successfully completed any OSHA-certified safety training required for work to be performed on that site.

Any employee employed by a construction contractor engaged in construction work on a public utility shall be paid the wage rate for their craft or trade as determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.).

A construction contractor who is found by the Commissioner of Labor and Workforce Development to be in violation of the provisions of this section shall be subject to the provisions of sections 11 and 12 of P.L.1963, c.150 (C.34:11-56.35 and 34:11-56.36) which apply to an employer for a violation of P.L.1963, c.150 (C.34:11-56.25 et seq.).

Nothing in this section shall be construed to apply to any public utility affiliate not regulated under the provisions of Title 48 of the Revised Statutes.

The Commissioner of Labor and Workforce Development shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt regulations to effectuate the provisions of this section.

L.2007, c.343, s.2.



Section 34:13B-3 - Additional Powers To State Board Of Mediation

34:13B-3. Additional powers to State Board of Mediation
There is hereby included in the functions of the State Board of Mediation the following responsibility:

(A) The determination of who are the representatives of any given craft or class of employees of a utility; which employees of a utility constitute or are members of a given craft or class and entitled to vote in an election for choice of representatives of such craft or class for purposes of collective bargaining. It shall be the duty of the State Board of Mediation to recognize as an appropriate bargaining unit, any craft, group, or class of employees of a utility, the majority of whom desire to be represented as such class, craft or group.

L.1946, c. 38, p. 88, s. 3.



Section 34:13B-4 - Contracts Between A Utility And Its Employees

34:13B-4. Contracts between a utility and its employees
All labor agreements hereafter entered into between the management of a utility and its employees or any craft or class of employees shall be reduced to writing and continue for a period of not less than one year from the date of the expiration of the previous agreement entered into between the management of the utility and its employees or if there has been no such previous agreement then for a period of not less than one year from the date of the actual execution of the agreement. Such agreement shall be presumed to continue in force and effect from year to year after the date fixed for its original termination unless either or both parties thereto inform the other, in writing, of the specific changes desired to be made therein and shall also file a copy of such demands with the State Board of Mediation, at least sixty days before the original termination date or sixty days before the end of any yearly renewal period.

L.1946, c. 38, p. 89, s. 4.



Section 34:13B-5 - Written Notice Of Changes Desired In Existing Labor Contracts Required

34:13B-5. Written notice of changes desired in existing labor contracts required
In the case of all existing labor contracts, agreements or understandings which do not provide for at least a sixty-day notice of desired changes and which contracts, agreements or understandings terminate after seventy days following the effective date of this act, the parties thereto shall nevertheless inform, in writing, the other party or parties of any specific changes desired to be made in said contract, agreement or understanding and file a copy of such desired changes with the State Board of Mediation at least sixty days before the date fixed for the termination of said contract, agreement or understanding. In the case of labor contracts, agreements or understandings terminating within seventy days after this act shall become effective, the parties thereto shall forthwith, or not later than ten days after the effective date of this act, inform the other party, in writing, of the specific changes desired to be made in said contract, agreement or understanding and promptly file a copy of such demands with the State Board of Mediation.

L.1946, c. 38, p. 89, s. 5.



Section 34:13B-6 - Expired Labor Contracts; Written Notice Of Desired Changes Required

34:13B-6. Expired labor contracts; written notice of desired changes required
Whenever at the time of the passage of this act a labor contract between a utility and its employees has existed and has expired, and where services are still being performed by the said employees under the terms of said expired contract, the said employees, through their duly elected representatives, if they desire to enter into a contract with the utility or if they desire to seek changes in the terms of wages, hours or working conditions, or if the utility shall desire in any way to effect the terms of wages, working conditions, et cetera, under which employment is now being carried on then and in that case the party desiring such changes shall within ten days after the effective date of this act inform the other party in writing of the specific changes desired to be made in said terms of employment either by contract, in writing, or otherwise, and shall promptly file a copy of such demands with the State Board of Mediation.

L.1946, c. 38, p. 90, s. 6.



Section 34:13B-7 - Change In Terms Of Employment Not The Subject Of Contract; Notice Of Changes Desired

34:13B-7. Change in terms of employment not the subject of contract; notice of changes desired
Whenever, after the passage of this act, a situation exists in any utility whereby employees are rendering services under terms and conditions which were not at the time of the passage of this act and which have not heretofore been the subject of the contract, and said employees desire to effectuate a change in the terms of employment or a utility desires to effectuate a change in said terms of employment then and in that event, it shall be the duty of the party desiring such change, not less than sixty days prior to the desired effective date thereof, to inform the other party in writing of the specific changes so desired in the manner in which they are desired, either by written contract or otherwise and to file a copy of such terms with the State Board of Mediation.

L.1946, c. 38, p. 90, s. 7.



Section 34:13B-13 - Seizure

34:13B-13. Seizure
Should either party in a labor dispute between a utility and its employees, after having given sixty days' notice thereof, or failing to give such notice, engage in any strike, work stoppage or lockout which, in the opinion of the Governor, will result in the failure to continue the operation of the public utility, and threatens the public interest, health and welfare, or in the event that neither side has given notice to the other of an intention to seek a change in working conditions, and there occurs a lockout, strike or work stoppage, which, in the opinion of the Governor, threatens to impair the operation of the utility so as to interfere with the public interest, health and welfare, then and in that case he is authorized to take immediate possession of the plant, equipment or facility for the use and operation by the State of New Jersey in the public interest. Such power and authority may be exercised by the Governor through such department or agency of the government as he may designate and may be exercised after his investigation and proclamation that there is a threatened or actual interruption of the operation of such public utility as the result of a labor dispute, a threatened or actual strike, a lockout or other labor disturbance, and that the public interest, health and welfare are jeopardized, and that the exercise of such authority is necessary to insure the operation of such public utility; provided, that whenever such public utility, its plant, equipment or facility has been or is hereafter so taken by reason of a strike, lockout, threatened strike, threatened lockout, work stoppage or slow-down, or other cause, such utility, plant, equipment or facility shall be returned to the owners thereof as soon as practicable after the settlement of said labor dispute.

L.1946, c. 38, p. 93, s. 13. Amended by L.1950, c. 14, p. 39, s. 1.



Section 34:13B-14 - Rules And Regulations

34:13B-14. Rules and regulations
The Governor is authorized to prescribe the necessary rules and regulations to carry out the provisions of this act.

L.1946, c. 38, p. 94, s. 14.



Section 34:13B-15 - Labor Not To Be Required Without Employee's Consent

34:13B-15. Labor not to be required without employee's consent
Under no circumstances shall any employee be required to render, perform or engage in any work, labor or service without his consent; nor shall anything in this act, or in any amendment thereof or supplement thereto, be construed to make the quitting of his work, labor or services by an individual employee an illegal or prohibited act; nor shall any court issue any process to compel the performance by an individual employee of such work, labor or service without his consent.

L.1946, c. 38, p. 94, s. 15. Amended by L.1947, c. 75, p. 451, s. 9.



Section 34:13B-16 - Definitions.

34:13B-16 Definitions.

16. (a) The term "public utility" shall include autobusses; bridge companies; canal companies; electric light, heat and power companies; ferries and steamboats; gas companies; pipeline companies; railroads; sewer companies; steam and water power companies; street railways; telegraph and telephone companies; tunnel companies; water companies.

(b)The term "person" means any individual, firm, copartnership, corporation, company, association, or joint stock association; and includes any trustee, receiver, assignee, or personal representative thereof.

(c)The term "representative" means any person or persons, labor union, organization, or corporation designated either by a utility or group of utilities or by its or their employees to act or do for them.

(d)The term "collective bargaining" shall be understood to embody the philosophy of bargaining by employees through representatives of their own choosing, and shall include the right of representatives of employees' units to be consulted and to bargain upon the exceptional as well as the routine wages, hours, rules, and working conditions.

(e)The term "labor dispute" shall involve any controversy between employer and employees as to hours, wages, and working conditions. The fact that employees have amicable relations with their employers shall not preclude the existence of a dispute among them concerning their representative for collective bargaining purposes.

(f)The term "employee" shall refer to anyone in the service of another, actually engaged in or connected with the operation of any public utility throughout the State.

(g)The term "construction work on a public utility" shall, in connection with the construction of any public utility in the State, mean construction, reconstruction, installation, demolition, restoration, and alteration of facilities of the public utility. The term "construction work on a public utility" shall not be construed to include operational work, including flaggers, snow plowing, vegetation management in and around utility rights of way, mark outs, janitorial services, landscaping, leak surveyors, meter work, and miscellaneous repairs.

L.1946, c.38, s.16; amended 2007, c.343, s.1.



Section 34:13B-17 - Severability

34:13B-17. Severability
If any clause, sentence, paragraph or part of this act, or of any supplement thereto or amendment thereof, or the application thereof to any person or circumstances, shall for any reason be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this act, or such supplement thereto or amendment thereof, and the application of such provision to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof, directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved. It is hereby declared to be the legislative intent that this act and such supplement thereto and amendment thereof would have been adopted had such invalid provision not been included therein.

L.1946, c. 38, p. 95, s. 17. Amended by L.1947, c. 75, p. 451, s. 10.



Section 34:13B-18 - Sixty-day Notice Of Intention To Strike

34:13B-18. Sixty-day notice of intention to strike
It shall be unlawful for any employee or representative of any craft, class or group of employees of a public utility to institute, participate in or aid in the conduct of a strike or work stoppage or for a public utility or any officer, agent or representative thereof to institute, participate in or aid in any lockout until sixty days shall have elapsed after written notice of intention to institute, participate or aid in the conduct of a strike or work stoppage or lockout has been served by the employee or representative intending to institute, participate in or aid in a strike or work stoppage or the public utility intending to institute, participate in or aid in a lockout upon the State Board of Mediation and the other party to the dispute. Said notice may be served on or after but not before the termination of the collective bargaining agreement between the parties and in cases where no such collective bargaining agreement exists, may be served at or after but not before the expiration of the notice of desired changes required to be served under the provisions of the act which this act supplements. During the aforementioned sixty-day period it shall be the duty of all parties to continue their endeavors in good faith to reach an agreement and said sixty-day period may be extended by written agreement of the parties, filed with the State Board of Mediation.

L.1947, c. 47, p. 160, s. 2.



Section 34:13B-19 - Strike After Seizure

34:13B-19. Strike after seizure
After the Governor has taken or shall take possession of any plant, equipment or facility of any public utility for the use and operation by the State of New Jersey in the public interest, pursuant to the provisions of section thirteen of the act which this act supplements, and during the continuance of such possession, the relationship between the Government of the State of New Jersey and the persons employed at such public utility, except those who elect to quit such employment, shall be that of employer and employee; and during the continuance of such possession it shall be unlawful for any person employed at such plant or facility to participate in or aid in any strike, concerted work stoppage or concerted refusal to work for the State as a means of enforcing demands of employees against the State or for any other purpose contrary to the provisions of this act.

L.1947, c. 47, p. 161, s. 3. Amended by L.1947, c. 75, p. 447, s. 4.



Section 34:13B-20 - Board Of Arbitration; Submission To Board

34:13B-20. Board of arbitration; submission to Board
Within ten days after the Governor has taken or shall take possession of any plant, equipment or facility of any public utility pursuant to the provisions of section thirteen of the act which this act supplements, or within ten days after the effective date of this act, whichever is later, any and all disputes then existing between the public utility and the employees shall be submitted to a Board of Arbitration to be constituted within such ten-day period as follows: the management of such public utility and the representatives of such employees shall each designate in writing one person to serve as a member of such Board of Arbitration and file such designation with the State Board of Mediation; the two persons so designated shall choose three disinterested and impartial persons and shall file such designations with the State Board of Mediation, and the five thus appointed shall compose, and act as the Board of Arbitration. Such board shall elect one of its members to serve as chairman thereof. In the event that the persons designated by the management and the representatives of the employees shall, within such ten-day period, fail to choose the three disinterested and impartial persons hereinabove referred to, and file the designations of such persons with the State Board of Mediation, then the Governor shall, upon being notified to that effect by the State Board of Mediation, forthwith appoint such three disinterested and impartial persons to serve as members of such Board of Arbitration and shall designate one of the members of such board to serve as chairman thereof.

In the event that either the management of the public utility involved or the representatives of the craft, class or group of employees shall fail or neglect to designate, as hereinabove provided, persons to represent them respectively upon such Board of Arbitration, within such ten-day period, then the Governor shall, upon being notified thereof by the State Board of Mediation, forthwith appoint five disinterested and impartial persons to constitute such Board of Arbitration and shall designate one of the members of such board to serve as chairman thereof. All appointments hereinabove required to be made shall be filed with the State Board of Mediation.

L.1947, c. 47, p. 161, s. 4. Amended by L.1947, c. 75, p. 447, s. 5.



Section 34:13B-21 - Hearing; Powers Of Board; Refusal To Testify Or Produce Evidence

34:13B-21. Hearing; powers of Board; refusal to testify or produce evidence
The Board of Arbitration shall promptly proceed to arbitrate the matters submitted to it. It shall promptly hold hearings and shall have the power to administer oaths and compel by subpoena the attendance of witnesses and the furnishing and production by any person of such information, books, records, papers and documents as may be necessary to a determination of the issue or issues in dispute. If a person subpoenaed to attend any hearing refuses or fails to appear or to be examined, or to answer any question or to produce any books, records, papers and documents when ordered so to do by the Board of Arbitration, such board may apply to the Superior Court to compel the person to comply forthwith with the subpoena, direction or order of the board. Both parties to the dispute shall be afforded an opportunity to be present at the hearing, both personally and by counsel, and to present such oral and documentary evidence as the Board of Arbitration shall deem relevant to the issue or issues in controversy.

L.1947, c. 47, p. 162, s. 5. Amended by L.1947, c. 75, p. 449, s. 6; L.1953, c. 33, p. 592, s. 46.



Section 34:13B-23 - Findings And Award; Duration Of Order; Retroactive Effect

34:13B-23. Findings and award; duration of order; retroactive effect
The findings, decision and order of the Board of Arbitration shall, unless modified or reversed on appeal, be conclusive and binding upon all of the parties to the dispute and such order of such board shall be complied with by the parties in accordance with the terms thereof. The order of the Board of Arbitration shall remain in effect for a period of one year from the date thereof unless the board shall fix a lesser period therefor after having given due consideration to the duration of any prior contract between the public utility and the employees thereof, and any practice with respect to the duration of such contract existing in the same or similar industries. The Board of Arbitration may, in its discretion, with respect to any labor dispute existing at the effective date of this act, provide that any award made by it shall be retroactive to the day of the return to work by the employees or, with respect to any labor dispute occurring after the effective date of this act, to the day of the taking of possession pursuant to the provisions of section thirteen of the act which this act supplements, or to the day of the return to work by the employees, or to the day of the termination of any contract between the public utility and its employees.

Within thirty days after the Board of Arbitration has filed with the Governor such findings, decision and order, any party to the dispute aggrieved thereby may secure judicial review thereof by appeal therefrom to the Appellate Division of the Superior Court. A copy of the notice of appeal shall be served upon the chairman of the Board of Arbitration and upon the other party to the dispute or its attorney. In any such appeal the findings of the Board of Arbitration upon the facts, if supported by any evidence, shall be conclusive. The filing of such notice of appeal shall not supersede or stay the order of the Board of Arbitration unless the Appellate Division shall so direct.

L.1947, c. 47, p. 163, s. 7. Amended by L.1947, c. 75, p. 449, s. 7; L.1953, c. 33, p. 593, s. 47.



Section 34:13B-24 - Lockout, Strike Or Work Stoppage; Penalty

34:13B-24. Lockout, strike or work stoppage; penalty
Any lockout, authorized or engaged in, by any public utility in violation of any provision of this act, or any failure or refusal by a public utility to abide by the terms of any decision or order made by any board of arbitration constituted in accordance with the provisions of this act, or any strike or concerted work stoppage, authorized or engaged in, or continued to be engaged in by any labor union or representative of any craft, class or group of employees of a public utility, or any concerted action on the part of a substantial number of the members of any labor union resulting in an interruption of the operation of any public utility, in violation of any provision of this act or in connection with any refusal to abide by the terms of any decision or order made by any board of arbitration constituted in accordance with the provisions of this act, shall subject such public utility and any officer or agent thereof participating or aiding therein or such labor union or representative of any craft, class or group of employees of a public utility to a penalty in the sum of ten thousand dollars ($10,000.00) per day for each day during the period of such lockout, strike, concerted work stoppage, or failure or refusal to abide by the terms of such decision or order, such penalty to be recovered in the name of the State in an action at law in any court of competent jurisdiction.

L.1947, c. 47, p. 164, s. 8. Amended by L.1947, c. 75, p. 450, s. 8; L.1950, c. 14, p. 40, s. 2.



Section 34:13B-25 - Violations

34:13B-25. Violations
Any officer or agent of any public utility or labor union, or any person performing the duties of such officer or agent, who shall willfully violate, or aid and abet the violation of any of the provisions of this act, or attempt to do so, shall, for each such offense, be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250.00). Each day's continuance of the violation shall constitute a separate offense.

L.1947, c. 47, p. 164, s. 9. Amended by L.1947, c. 75, p. 453, s. 12.



Section 34:13B-26 - Injunctive Relief; Declaratory Or Other Relief

34:13B-26. Injunctive relief; declaratory or other relief
Notwithstanding the provisions of any other law to the contrary:

The commissioner, director or other chief administrative officer of any department or agency of the Government of the State of New Jersey through which the power and authority of the Governor in the use and operation of the plant, equipment or facility of any public utility is exercised pursuant to the provisions of section thirteen of chapter thirty-eight of the laws of one thousand nine hundred and forty-six, or the Attorney-General, may institute an action in the Superior Court in the name of this State, on the relation of said commissioner, director or other chief administrative officer, or Attorney-General, as the case may be, for injunctive relief to prohibit any violation of any of the provisions of this act, or of any provision of any act which this act supplements or amends, or for any declaratory and other relief. The court shall have power and authority to grant such relief and make or render such orders and judgments as it shall determine to be equitable and just in the premises.

L.1947, c. 75, p. 452, s. 11. Amended by L.1953, c. 33, p. 594, s. 48.



Section 34:13B-27 - Written Findings And Decision; Factors To Be Considered

34:13B-27. Written findings and decision; factors to be considered
(a) It shall be the duty of each board of arbitration appointed pursuant to chapter forty-seven of the laws of one thousand nine hundred and forty-seven to make written findings of fact and to promulgate a written decision and order upon the issue or issues presented in each case and on the basis of the evidence in the record; provided, however, that such issue or issues shall have been in dispute between the parties; and provided further, that the board shall not render findings of fact, decision or order upon any issue or issues which are not proper subjects for collective bargaining for the reason that they do not pertain to wages, hours or conditions of employment.

(b) Where there is no contract between the parties, or where there is a contract but the parties are negotiating a new contract or amendments to the existing contract, and issues arise which are the subject of dispute between the parties in such negotiations, the board shall make a just and reasonable determination of the dispute, and in determining such issues, base its findings of fact, decision and order upon the following factors:

(1) The interests and welfare of the public.

(2) Comparison of the wages, hours and conditions of employment of the employees involved in the arbitration proceedings, and the wages, hours and conditions of employment of employees doing the same, similar or comparable work or work requiring the same, similar or comparable skills and expenditure of energy and effort, giving consideration to such factors as are peculiar to the industry involved.

(3) Comparison of wages, hours and conditions of employment as reflected in industries in general and in public utilities in particular throughout the nation and in the State of New Jersey.

(4) The security and tenure of employment with due regard for the effect of technological changes thereon as well as the effect of any unique skills and attributes developed in the industry.

(5) Such other factors not confined to the foregoing which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, arbitration or otherwise between the parties or in the industry.

(c) The board shall not be bound by the strict rules of evidence applicable in a court of law.

(d) The findings of fact, decision and order of the board shall be made within thirty days after submission of the issues in dispute or within such additional period as may be agreed upon by a majority of the members of such board. The findings of fact, decision and order of such board shall forthwith be filed by such board with the Governor, and a copy of such findings of fact, decision and order shall be submitted to each of the parties to the dispute and another copy thereof filed with the State Board of Mediation.

L.1949, c. 308, p. 995, s. 1.



Section 34:13B-28 - Repeal

34:13B-28. Repeal
Section six of chapter forty-seven of the laws of one thousand nine hundred and forty-seven is repealed.

L.1949, c. 308, p. 997, s. 2.



Section 34:13C-1 - Importation Or Transportation Of Strikebreakers

34:13C-1. Importation or transportation of strikebreakers
It shall be unlawful for any person, firm, partnership or corporation to import from outside the boundaries of the State of New Jersey, or to transport within the State of New Jersey, or to supply from without the State any person or persons for the purpose of being or becoming employed with an object of:

(a) interfering by force or violence or threats thereof, or coercing or intimidating persons lawfully picketing the premises of an employer or engaged in other lawful activities in support of a strike, during the existence of a labor dispute; or

(b) coercing or intimidating or interfering by force or violence or threats thereof with the right of employees to form, join or assist labor organizations or the rights of employees or their representatives to engage in collective bargaining with their employers.

(c) replacing in employment any employees of any employer who are lawfully on strike or who have been locked out.

L.1960, c. 193, p. 833, s. 1.



Section 34:13C-2 - Recruitment, Etc., Of Persons To Take Place Of Employees During Strike Or Lockout

34:13C-2. Recruitment, etc., of persons to take place of employees during strike or lockout
It shall be unlawful for any person, firm or corporation, not directly involved in a strike or lockout, to recruit any person or persons for employment, or to secure or offer to secure for any person or persons any employment, when the purpose of such recruiting, securing or offering to secure employment, is to have such persons take the place in employment of employees in an industry where a strike or a lockout exists.

L.1960, c. 193, p. 834, s. 2.



Section 34:13C-3 - Applicability Of Provisions To Employment Agents And New Jersey Employment Service

34:13C-3. Applicability of provisions to employment agents and New Jersey Employment Service
Employment agents licensed as such under the laws of the State of New Jersey, and the New Jersey Employment Service shall not be affected by sections 1 or 2 of this act, but no such employment agent, and no person acting on behalf of the New Jersey Employment Service shall knowingly refer an applicant for employment to an employer any of whose employees are then engaged in a strike or have been locked out.

L.1960, c. 193, p. 834, s. 3.



Section 34:13C-4 - Importation Of Union Pickets

34:13C-4. Importation of union pickets
This act shall apply to the importation of union pickets from without the State.

L.1960, c. 193, p. 834, s. 4.



Section 34:13C-5 - Violation; Penalty

34:13C-5. Violation; penalty
Any person violating any of the provisions of this act shall be guilty of a misdemeanor.

L.1960, c. 193, p. 834, s. 5.



Section 34:13C-6 - Inapplicability Of Act To Common Carriers

34:13C-6. Inapplicability of act to common carriers
This act shall not apply to common carriers.

L.1960, c. 193, p. 834, s. 6.



Section 34:15-1 - Employees' Right To Recover For Negligent Injury; Willful Negligence As Defense; Jury Question

34:15-1. Employees' right to recover for negligent injury; willful negligence as defense; jury question
When personal injury is caused to an employee by accident arising out of and in the course of his employment, of which the actual or lawfully imputed negligence of the employer is the natural and proximate cause, he shall receive compensation therefor from his employer, provided the employee was himself not willfully negligent at the time of receiving such injury, and the question of whether the employee was willfully negligent shall be one of fact to be submitted to the jury, subject to the usual superintending powers of a court to set aside a verdict rendered contrary to the evidence.



Section 34:15-2 - Defenses Abolished

34:15-2. Defenses abolished
The right to compensation as provided by this article shall not be defeated upon the ground that the injury was caused in any degree by the negligence of a fellow employee; or that the injured employee assumed the risks inherent in or incidental to or arising out of his employment or arising from the failure of the employer to provide and maintain safe premises and suitable appliances; which said grounds of defense are hereby abolished.



Section 34:15-3 - Contract Not To Bar Liability

34:15-3. Contract not to bar liability
If an employer enters into a contract, written or verbal, with an independent contractor to do part of such employer's work, or if such contractor enters into a contract, written or verbal, with a subcontractor to do all or any part of such work comprised in such contractor's contract with the employer, such contract or subcontract shall not bar the liability of the employer for injury caused to an employee of such contractor or subcontractor by any defect in the condition of the ways, works, machinery or plant if the defect arose or had not been discovered and remedied through the negligence of the employer or some one intrusted by him with the duty of seeing that they were in proper condition. This section shall apply only to actions arising under this article.



Section 34:15-4 - Death Of Employee

34:15-4. Death of employee
The provisions of this article shall apply to any claim for the death of an employee arising under sections 2A:31-1 to 2A:31-6 of the New Jersey Statutes.

Amended by L.1953, c. 33, p. 594, s. 49.



Section 34:15-5 - Burden Of Proof

34:15-5. Burden of proof
In all actions at law brought pursuant to this article, the burden of proof to establish willful negligence of the injured employee shall be upon the defendant.



Section 34:15-6 - Liens For Legal Services

34:15-6. Liens for legal services
34:15-6. No claim for legal services or disbursements pertaining to any demand or suit under this chapter shall be an enforceable lien against the amount paid as compensation, unless approved in writing by the court in which the claim is sued upon, or in case of settlement without trial, by the Superior Court, unless notice in writing be given the defendant of such claim, in which event the same shall be a lien against the amount paid as compensation, subject to determination of the amount and approval hereinbefore provided.

Amended 1953,c.33,s.50; 1991,c.91,s.357.



Section 34:15-7 - Compensation By Agreement; Defenses; Burden Of Proof

34:15-7. Compensation by agreement; defenses; burden of proof
When employer and employee shall by agreement, either express or implied, as hereinafter provided, accept the provisions of this article compensation for personal injuries to, or for the death of, such employee by accident arising out of and in the course of employment shall be made by the employer without regard to the negligence of the employer, according to the schedule contained in sections 34:15-12 and 34:15-13 of this Title in all cases except when the injury or death is intentionally self-inflicted, or when intoxication or the unlawful use of controlled dangerous substances as defined in the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c. 266 (C. 24:21-1 et seq.), or willful failure to make use of a reasonable and proper personal protective device or devices furnished by the employer, which has or have been clearly made a requirement of the employee's employment by the employer and uniformly enforced and which an employer can properly document that despite repeated warnings, the employee has willfully failed to properly and effectively utilize, is the natural and proximate cause of injury or death provided, however, this latter provision shall not apply where there is such imminent danger or need for immediate action which does not allow for appropriate use of personal protective device or devices, and the burden of the proof of such fact shall be upon the employer or when recreational or social activities, unless such recreational or social activities are a regular incident of employment and produce a benefit to the employer beyond improvement in employee health and morale, are the natural and proximate cause of the injury or death.

Amended by L.1979, c. 283, s. 1, eff. Jan. 10, 1980.



Section 34:15-7.1 - Horseplay Or Skylarking On Part Of Fellow Employees

34:15-7.1. Horseplay or skylarking on part of fellow employees
An accident to an employee causing his injury or death, suffered while engaged in his employment but resulting from horseplay or skylarking on the part of a fellow employee, not instigated or taken part in by the employee who suffers the accident, shall be construed to have arisen out of and in the course of the employment of such employee and shall be compensable under the act hereby supplemented accordingly.

L.1956, c. 141, p. 579, s. 9.



Section 34:15-7.2 - Claim Based On Cardiovascular Or Cerebral Vascular Causes; Preponderance Of Credible Evidence Of Proof Of Cause By Work Effort

34:15-7.2. Claim based on cardiovascular or cerebral vascular causes; preponderance of credible evidence of proof of cause by work effort
In any claim for compensation for injury or death from cardiovascular or cerebral vascular causes, the claimant shall prove by a preponderance of the credible evidence that the injury or death was produced by the work effort or strain involving a substantial condition, event or happening in excess of the wear and tear of the claimant's daily living and in reasonable medical probability caused in a material degree the cardiovascular or cerebral vascular injury or death resulting therefrom.

Material degree means an appreciable degree or a degree substantially greater than de minimis.

L.1979, c. 283, s. 3, eff. Jan. 10, 1980.



Section 34:15-7.3 - Worker's Compensation For Injury, Death Occurring While Responding To Law Enforcement, Public Safety, Medical Emergency

34:15-7.3. Worker's compensation for injury, death occurring while responding to law enforcement, public safety, medical emergency
a. For any cardiovascular or cerebrovascular injury or death which occurs to an individual covered by subsection b. of this section while that individual is engaged in a response to an emergency, there shall be a rebuttable presumption that the injury or death is compensable under R.S. 34:15-1 et seq., if that injury or death occurs while the individual is responding, under orders from competent authority, to a law enforcement, public safety or medical emergency as defined in subsection c. of this section.



b. This section shall apply to:



(1) Any permanent or temporary member of a paid or part-paid fire or police department and force;

(2) Any member of a volunteer fire company;

(3) Any member of a volunteer first aid or rescue squad; and

(4) Any special, reserve, or auxiliary policeman doing volunteer duty.

c. As used in this section, "law enforcement, public safety or medical emergency" means any combination of circumstances requiring immediate action to prevent the loss of human life, the destruction of property, or the violation of the criminal laws of this State or its political subdivisions, and includes, but is not limited to, the suppression of a fire, a firemanic drill, the apprehension of a criminal, or medical and rescue service.

1987,c.382.



Section 34:15-8 - Election Surrender Of Other Remedies

34:15-8. Election surrender of other remedies
Such agreement shall be a surrender by the parties thereto of their rights to any other method, form or amount of compensation or determination thereof than as provided in this article and an acceptance of all the provisions of this article, and shall bind the employee and for compensation for the employee's death shall bind the employee's personal representatives, surviving spouse and next of kin, as well as the employer, and those conducting the employer's business during bankruptcy or insolvency.

If an injury or death is compensable under this article, a person shall not be liable to anyone at common law or otherwise on account of such injury or death for any act or omission occurring while such person was in the same employ as the person injured or killed, except for intentional wrong.

Amended by L.1961, c. 2, p. 14, s. 1; L.1979, c. 283, s. 2, eff. Jan. 10, 1980.



Section 34:15-9 - Presumption As To Acceptance Of Elective Compensation Provisions

34:15-9. Presumption as to acceptance of elective compensation provisions
Every contract of hiring made subsequent to the fourth day of July, one thousand nine hundred and eleven, shall be presumed to have been made with reference to the provisions of this article, and unless there be as a part of such contract an express statement in writing prior to any accident, either in the contract itself or by written notice from either party to the other, that the provisions of this article are not intended to apply, then it shall be presumed that the parties have accepted the provisions of this article and have agreed to be bound thereby.

Every contract of hiring made or implied or in operation before the fourth day of July, one thousand nine hundred and eleven, shall be presumed to continue subject to the provisions of this article unless either party shall prior to accident, in writing, notify the other party to such contract that the provisions of this article are not intended to apply.



Section 34:15-10 - Employment Of Minors

34:15-10. Employment of minors
34:15-10. In the employment of minors, this article shall be presumed to apply unless the notice be given by or to the parent or guardian of the minor. If the injured employee at the time of the accident or compensable occupational disease is a minor under 14 years of age employed in violation of the labor law or a minor between 14 and 18 years of age employed, permitted or suffered to work without an employment certificate or special permit if required by law or at an occupation prohibited at the minor's age by law, a compensation or death benefit shall be payable to the employee or his dependents which shall be double the amount payable under the schedules provided in R.S.34:15-12 and R.S.34:15-13.

The possession of such duly issued employment certificate shall be conclusive evidence for an employer that the minor has reached the age certified to therein and no extra compensation shall be payable to any minor engaged in an employment allowed by the law for the age and sex certified to in such certificate. If the certificate presented by the employee as one issued to that person shall have been really issued to another child and the real age of the employee shall be such that employment in any capacity or in the particular capacity the employee was employed by the employer was prohibited and if the employer shall show to the satisfaction of the Division of Workers' Compensation that the employer accepted the certificate in good faith as having been issued to the employee and could not have, despite reasonable diligence, discovered the fraud, in such event no extra compensation shall be paid to the employee illegally employed.

The employer alone and not the insurance carrier shall be liable for the extra compensation or death benefit which is over and above the amount of the compensation or death benefit provided under R.S.34:15-12 or R.S.34:15-13. Any provision in an insurance policy undertaking to relieve an employer from the liability for the extra compensation or extra death benefit shall be void.

Nothing in this chapter contained shall deprive an infant under the age of 18 years of the right or rights now existing to recover damages in a common law or other appropriate action or proceeding for injuries received by reason of the negligence of his or her master.

Nothing in this section regarding the payment of a compensation or death benefit in double the amount payable under the schedules provided in R.S.34:15-12 and R.S.34:15-13 shall apply to: members of a junior firemen's auxiliary established pursuant to N.J.S.40A:14-95; employees, of the age of 18 years or under, employed in summer camps operated by the Boy Scouts of America, the Girl Scouts of America, the Knights of Columbus, the Young Men's Christian Association, the Young Women's Christian Association, the Young Men's Hebrew Association, or any domestic corporation organized solely for religious or charitable purposes; student-learners employed in a cooperative vocational education program approved by the State Board of Education; persons, 18 years of age or younger, participating, under the supervision of the Palisades Interstate Park Commission, in volunteer programs in that part of the Palisades Interstate Park located in New Jersey; or persons, 18 years of age or younger, doing volunteer work for the Division of Parks and Forestry, the Division of Fish, Game and Wildlife, or the New Jersey Natural Lands Trust, as authorized by the Commissioner of Environmental Protection, or for the New Jersey Historic Trust.

Amended 1940, c.176; 1945, c.74, s.4; 1956, c.141, s.1; 1971, c.416; 1979, c.283, s.4; 1987, c.259, s.2; 1997, c.199, s.1; 1999, c.152, s.50.



Section 34:15-11 - Termination Of Contract

34:15-11. Termination of contract
The contract for the operation of the provisions of this article may be terminated by either party upon sixty days' notice in writing prior to any accident.



Section 34:15-12 - Schedule Of Payments

34:15-12. Schedule of payments
34:15-12. Following is a schedule of compensation:

a. For injury producing temporary disability, 70% of the worker's weekly wages received at the time of the injury, subject to a maximum compensation of 75% of the average weekly wages earned by all employees covered by the "unemployment compensation law" (R.S.43:21-1 et seq.) and a minimum of 20% of such average weekly wages a week. This compensation shall be paid during the period of such disability, not however, beyond 400 weeks. The amount of the maximum compensation shall be computed, determined, rounded out to the nearest dollar, and promulgated by the Commissioner of Labor on or before September 1 in each year based on said average weekly wages as of the calendar year preceding, and shall be effective as to injuries occurring in the calendar year following such promulgation. In any year in which the maximum benefit rate based upon said computation would not be increased or decreased beyond $1.00 in amount, the rate promulgated theretofore shall continue.

b. For disability total in character and permanent in quality, 70% of the weekly wages received at the time of injury, subject to a maximum and a minimum compensation as stated in subsection a. of this section. This compensation shall be paid for a period of 450 weeks, at which time compensation payments shall cease unless the employee shall have submitted to such physical or educational rehabilitation as may have been ordered by the rehabilitation commission, and can show that because of such disability it is impossible for the employee to obtain wages or earnings equal to those earned at the time of the accident, in which case further weekly payments shall be made during the period of such disability, the amount thereof to be the previous weekly compensation payment diminished by that portion thereof that the wage, or earnings, the employee is then able to earn, bears to the wages received at the time of the accident. If the employee's wages or earnings equal or exceed wages received at the time of the accident, then the compensation rate shall be reduced to $5.00. In calculating compensation for this extension beyond 450 weeks the above minimum provision shall not apply. This extension of compensation payments beyond 450 weeks shall be subject to such periodic reconsiderations and extensions as the case may require, and shall apply only to disability total in character and permanent in quality, and shall not apply to any accident occurring prior to July 4, 1923.

c. For disability partial in character and permanent in quality, weekly compensation shall be paid based upon 70% of the weekly wages received at the time of the injury, subject to a maximum compensation per week of 75% of the Statewide average weekly wages (SAWW) earned by all employees covered by the "unemployment compensation law" (R.S.43:21-1 et seq.) and paid in accordance with the following "Disability Wage and Compensation Schedule" and a minimum of $35.00 per week. The amount of awards for up to and including 180 weeks shall remain at the amounts listed in the "Disability Wage and Compensation Schedule" until January 1, 1982. On January 1, 1982, the dollar amounts listed for the first 180 weeks in the "Disability Wage and Compensation Schedule" shall be replaced by the following percentages of the Statewide average weekly wage:

$47-20% of the Statewide $61-26% SAWW

average weekly $63-27% SAWW

wages, hereinafter $66-28% SAWW

referred to as "SAWW" $68-29% SAWW

$49-21% SAWW $70-30% SAWW

$51-22% SAWW $73-31% SAWW

$54-23% SAWW $75-32% SAWW

$56-24% SAWW $77-33% SAWW

$59-25% SAWW $80-34% SAWW

$82-35% SAWW

In the event that the 20% limitation for attorney fees as set forth in R.S.34:15-64 is reduced to a maximum of 10% before January 1, 1982, the above schedule shall be effective within 60 days of such reduction in attorney fees. All amounts in the "Disability Wage and Compensation Schedule" shall be rounded out to the nearest dollar. When a claim petition alleges more than one disability, the number of weeks in the award shall be determined and entered separately for each such disability and the number of weeks for each disability shall not be cumulative when entering an award.

DISABILITY WAGE AND COMPENSATION SCHEDULE



Weeks of Allowable Maximum Weekly Compensation

Compensation Applicable



irst 90 weeks. . . . . $47

91 through 96 weeks . . $49

97 through 102 weeks. . $49 for the first 96 weeks then $51

for each remaining week

103 through 108 weeks . $49 for the first 96 weeks then $51

for the next 6 weeks then $54 for

each remaining week

109-114 weeks . . . . . $49 for the first 96 weeks then

$51 for the next 6 weeks then $54

for the next 6 weeks then $56 for

each remaining week

115-120 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for each remaining week

121-126 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for each remaining week

127-132 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for each remaining week

133-138 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for each remaining week

139-144 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for the next 6 weeks

then $68 for each remaining week

145-150 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for the next 6 weeks

then $68 for the next 6 weeks

then $70 for each remaining week

151-156 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for the next 6 weeks

then $68 for the next 6 weeks

then $70 for the next 6 weeks

then $73 for each remaining week

157-162 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for the next 6 weeks

then $68 for the next 6 weeks

then $70 for the next 6 weeks

then $73 for the next 6 weeks

then $75 for each remaining week

163-168 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for the next 6 weeks

then $68 for the next 6 weeks

then $70 for the next 6 weeks

then $73 for the next 6 weeks

then $75 for the next 6 weeks

then $77 for each remaining week

169-174 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for the next 6 weeks

then $68 for the next 6 weeks

then $70 for the next 6 weeks

then $73 for the next 6 weeks

then $75 for the next 6 weeks

then $77 for the next 6 weeks

then $80 for each remaining week

175-180 weeks . . . . . $49 for the first 96 weeks

then $51 for the next 6 weeks

then $54 for the next 6 weeks

then $56 for the next 6 weeks

then $59 for the next 6 weeks

then $61 for the next 6 weeks

then $63 for the next 6 weeks

then $66 for the next 6 weeks

then $68 for the next 6 weeks

then $70 for the next 6 weeks

then $73 for the next 6 weeks

then $75 for the next 6 weeks

then $77 for the next 6 weeks

then $80 for the next 6 weeks

then $82 for each remaining week

181-210 weeks . . . . . 35% of the Statewide average

weekly wages, hereinafter referred

to as "SAWW"

211-240 weeks . . . . . 40% of SAWW

241-270 weeks . . . . . 45% of SAWW

271-300 weeks . . . . . 50% of SAWW

301-330 weeks . . . . . 55% of SAWW

331-360 weeks . . . . . 60% of SAWW

361-390 weeks . . . . . 65% of SAWW

391-420 weeks . . . . . 70% of SAWW

421-600 weeks . . . . . 75% of SAWW

Said compensation shall be expressly subject to the provisions of R.S.34:15-37, and shall be paid to the employee for the period named in the following schedule (paragraphs 1 to 23 inclusive):

Lost Member Number of Weeks'

Compensation

1. Thumb . . . . . . . . . . . 75

2. First finger (commonly called index finger). . . 50

3. Second finger . . . . . . . 40

4. Third finger. . . . . . . . 30

5. Fourth finger (commonly called little finger) . . 20

6. Great toe . . . . . . . . . 40

7. Toe, other than a great toe. . . . . . . . 15

8. Hand, or thumb and first and second fingers

(on one hand) or four fingers (on one hand). . . 245

9. Arm . . . . . . . . . . . 330

10. Foot. . . . . . . . . . . 230

11. Leg . . . . . . . . . . . 315



12. The loss of the first phalange of the thumb or of any finger shall be considered to be equal to the loss of 1/2 of such thumb or finger, and the compensation shall be for 1/2 of the periods of time above specified. The loss of any portion of the thumb or any finger between the terminal joint and the end thereof shall be compensated for a like proportion of the period of time prescribed for the loss of the first phalange of such member.

13. The loss of the first phalange and any portion of the second shall be considered as the loss of the entire finger or thumb, but in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand.

14. The loss of the first phalange of any toe shall be considered to be equal to the loss of 1/2 of such toe, and compensation shall be for 1/2 of the period of time above specified.

15. The loss of the first phalange and any portion of the second shall be considered as the loss of the entire toe.



16. For the loss of vision of an eye, 200 weeks.



17. For the enucleation of an eye, 25 weeks, in addition to such compensation, if any, as may be allowable under paragraph 16 of this subsection.

18. For the loss of a natural tooth, four weeks for each tooth lost.



19. For the total loss of hearing in one ear, 60 weeks. For the total loss of hearing in both ears by one accident, 200 weeks.



20. The loss of both hands, or both arms, or both feet, or both legs, or both eyes, or any two thereof as the result of any one accident, shall constitute total and permanent disability to be compensated according to the provisions of subsection b. of this section.

21. Amputation between the elbow and the wrist shall be considered as the equivalent of the loss of a hand and amputation at the elbow shall be considered equivalent to the loss of the arm. Amputation between the knee and ankle shall be considered as the equivalent of the loss of a foot, and amputation at the knee shall be considered equivalent to the loss of the leg. An additional amount of 30% of the amputation award shall be added to that award to compute the total award made in amputations of body members, provided, however, that this additional amount shall not be subject to legal fees.

22. In all lesser or other cases involving permanent loss, or where the usefulness of a member of any physical function is permanently impaired, the duration of compensation shall bear such relation to the specific periods of time stated in the above schedule as the disabilities bear to those produced by the injuries named in the schedule. In cases in which the disability is determined as a percentage of total and permanent disability, the duration of the compensation shall be a corresponding portion of 600 weeks. Should the employer and employee be unable to agree upon the amount of compensation to be paid in cases not covered by the schedule, either party may appeal to the Division of Workers' Compensation for a settlement of the controversy.

23. Where there is a traumatic hernia, compensation will be allowed if notice thereof is given by the claimant to the employer within 48 hours after the occurrence of the hernia but any Sunday, Saturday or holiday shall be excluded from this 48-hour period.

d. If previous loss of function to the body, head, a member or an organ is established by competent evidence, and subsequently an injury or occupational disease arising out of and in the course of an employment occurs to that part of the body, head, member or organ, where there was a previous loss of function, then the employer or the employer's insurance carrier at the time of the subsequent injury or occupational disease shall not be liable for any such loss and credit shall be given the employer or the employer's insurance carrier for the previous loss of function and the burden of proof in such matters shall rest on the employer.

e. In case of the death of the person from any cause other than the accident or occupational disease, during the period of payments for permanent injury, the remaining payments shall be paid to such of the deceased person's dependents as are included in the provisions of R.S.34:15-13 or, if no dependents, the remaining amount due, but not exceeding $3,500.00, shall be paid in a lump sum to the proper person for burial and funeral expenses; but no compensation shall be due any other person than the injured employee on account of compensation being paid in excess of 450 weeks on account of disability total in character and permanent in quality as provided by subsection b. of this section.



Amended 1939,c.287; 1942,c.97; 1945,c.74,s.5; 1950,c.175; 1951,c.105; 1956,c.141,s.2; 1962,c.57,s.1; 1966,c.126,s.1; 1979,c.283,s.5; 1990,c.122,s.1.



Section 34:15-12.1 - Employees Receiving Subsistence Payments From Veterans Administration; Special Benefits

34:15-12.1. Employees receiving subsistence payments from Veterans Administration; special benefits
Any employee receiving subsistence payments from the Veterans Administration of the Federal Government under the Act of Congress of June twenty-second, one thousand nine hundred and forty-four, known as the Servicemen's Readjustment Act of 1944, or any act amendatory thereof or supplemental thereto, as a veteran, in connection with educational training on the job, and who obtains compensation pursuant to chapter fifteen of Title 34 of the Revised Statutes, and whose wages were less than an amount entitling the employee to the maximum rate of compensation, shall be entitled to the special benefits provided by this act upon the following conditions:

(a) The accident to the employee must have occurred subsequent to July first, one thousand nine hundred and forty-six;

(b) The accident must have occurred under circumstances entitling the employee to compensation under said chapter;

(c) The employee's wages must have been less than forty-five dollars ($45.00) per week;

(d) The employee's wages must have been received by him during the period for which the subsistence was paid;

(e) The compensation must have included compensation for a permanent disability, either partial or total.

L.1947, c. 364, p. 1174, s. 1. Amended by L.1953, c. 223, p. 1678, s. 1.



Section 34:15-12.2 - Fund From Which Special Benefit Payable

34:15-12.2. Fund from which special benefit payable
Any such employee shall be entitled to receive a special benefit payable from the fund provided for by sections 34:15-94 and 34:15-95 of the Revised Statutes.

L.1947, c. 364, p. 1175, s. 2.



Section 34:15-12.3 - Amount Of Special Benefit

34:15-12.3. Amount of special benefit
The amount of such special benefit shall be computed by determining the difference between the amount of the compensation for such permanent disability and any temporary disability and the amount which such compensation would have been had the employee received such subsistence payments in connection with educational training as wages from his employer instead of from the said veterans administration.

L.1947, c. 364, p. 1175, s. 3. Amended by L.1950, c. 342, p. 1133, s. 1.



Section 34:15-12.4 - Application For Special Benefits; Payment

34:15-12.4. Application for special benefits; payment
Such special benefits shall be applied for, ordered paid, and payable in similar manner as other payments from said fund to employees are applied for, ordered paid, and payable.

L.1947, c. 364, p. 1175, s. 4.



Section 34:15-12.5 - Retroactive Effect

34:15-12.5. Retroactive effect
This act shall apply to accidents occurring after July first, one thousand nine hundred and forty-six.

L.1947, c. 364, p. 1175, s. 5.



Section 34:15-12.6 - Period For Making Application

34:15-12.6. Period for making application
Applications for such special benefits must be made not later than within one year from the date of the last payment of compensation to the employee.

L.1947, c. 364, p. 1175, s. 6.



Section 34:15-12.7 - Damage To Prosthetic Devices, Hearing Aids, Artificial Members; Dental Appliances Or Eyeglasses; Liability

34:15-12.7. Damage to prosthetic devices, hearing aids, artificial members; dental appliances or eyeglasses; liability
Whenever as the result of an accident for which compensation is payable to any employee of any employer under article 2 of chapter 15 of Title 34 of the Revised Statutes, to which this act is a supplement, such employee sustains damage to, or destruction of, a prosthetic device, hearing aid, artificial member, dental appliance or eyeglasses, it shall be the obligation of the employer to repair or replace the same or to make payment of the cost or value thereof, upon claim made therefor, which obligation shall be in addition to the obligation for the payment of the compensation payable to said employee for injuries sustained as a result of such accident.

L.1956, c. 141, p. 579, s. 10. Amended by L.1963, c. 81, s. 9, eff. June 4, 1963.



Section 34:15-13 - Death Benefits, Burial Expenses; Computation And Distribution.

34:15-13 Death benefits, burial expenses; computation and distribution.

34:15-13. Except as hereinafter provided, in case of death, compensation shall be computed, but not distributed, on the following basis:

a.For one or more dependents, 70% of wages.

b.(Deleted by amendment, P.L.2003, c.253).

c.(Deleted by amendment, P.L.2003, c.253).

d.(Deleted by amendment, P.L.2003, c.253).

e.(Deleted by amendment, P.L.2003, c.253).

f.The term "dependents" shall apply to and include any or all of the following who are dependent upon the deceased at the time of accident or the occurrence of occupational disease, or at the time of death, namely: husband, wife, parent, stepparents, grandparents, children, stepchildren, grandchildren, child in esse, posthumous child, illegitimate children, brothers, sisters, half brothers, half sisters, niece, nephew. Legally adopted children shall, in every particular, be considered as natural children. Dependency shall be conclusively presumed as to the decedent's spouse and to any natural child of a decedent under 18 years of age or, if enrolled as a full-time student, under 23 years of age, who was actually a part of the decedent's household at the time of the decedent's death. Every provision of this article applying to one class shall be equally applicable to the other, except for the surviving spouses of members of the State Police or members of fire or police departments or forces who die in line of duty. Should any dependent of a deceased employee die during the period covered by such weekly payments the right of such dependent to compensation under this section shall cease, but should the surviving spouse of a deceased employee, other than the surviving spouse of a deceased member of the State Police or member of a fire or police department or force who died in line of duty, remarry during such period and before the total compensation is paid, the spouse shall be entitled to receive the remainder of the compensation which would have been due the spouse had the spouse not remarried, or 100 times the amount of weekly compensation paid immediately preceding the remarriage, whichever is the lesser. If the deceased was a member of the State Police or member of a fire or police department or force who died in the line of duty, the compensation shall be paid to the surviving spouse during the entire period of survivorship, even if the surviving spouse remarries, but the surviving spouse shall not receive a lump sum payment pursuant to this subsection. The foregoing schedule applies only to persons wholly dependent, and in the case of persons only partially dependent, except in the case of the surviving spouse and children who were actually a part of the decedent's household at the time of death, the compensation shall be such proportion of the scheduled percentage as the amounts actually contributed to them by the deceased for their support constituted of his total wages and the provision as to a minimum of 20% of the average weekly wage as set forth in subsection a. of R.S.34:15-12 shall not apply to such compensation. In determining the number of dependents, where the deceased employee was a minor, the number of persons dependent upon the deceased employee shall be determined in the same way as if the deceased employee were an adult, notwithstanding any rule of law as to the person entitled to a minor's wages. Nothing in this subsection pertaining to the surviving spouse of a member of the State Police or member of a fire or police department or force who died in the line of duty shall be construed to entitle the surviving spouse to resumed payments of compensation if that surviving spouse received a lump sum payment pursuant to this subsection or remarried prior to the effective date of P.L.2013, c.62.

g.Compensation shall be computed upon the foregoing basis. Distribution shall be made among dependents, if more than one, according to the order of the Division of Workers' Compensation, which shall, when applied to for that purpose, determine, upon the facts being presented to it, the proportion to be paid to or on behalf of each dependent according to the relative-dependency. Payment on behalf of infants shall be made to the surviving parent, if any, or to the statutory or testamentary guardian.

h.If death results from the accident or occupational disease, whether there be dependents or not, expenses of the last sickness of the deceased employee shall be paid in accordance with the provisions for medical and hospital service as set forth in R.S.34:15-15. In addition, the cost of burial and of a funeral, not to exceed $3,500 shall be paid to the dependent or other person having paid the costs of burial and the funeral. In the event that the dependent or other person has paid less than $3,500 for the costs of burial and the funeral, the dependent or other person shall be reimbursed in the amount paid and, if the costs of burial and the funeral exceed the amount so paid, the difference between the said amount and $3,500 or so much thereof as may be necessary to pay the cost of burial and the funeral, shall be paid to the undertaker or embalmer or the dependent or other person having paid the costs of burial and the funeral. In the event that no part of the costs of burial and the funeral have been paid, the amount of such cost of burial and the funeral, not to exceed $3,500, shall be paid to the undertaker or embalmer or the dependent or other person who is to pay the costs of burial and the funeral.

i.In computing compensation to those named in this section, except husband, wife, parents and stepparents, and except as otherwise provided in this section, only those under 18 or over 40 years of age shall be included and then only for that period in which they are under 18 or over 40; provided, however, that payments to such physically or mentally deficient persons as are for such reason dependent shall be made during the full compensation period of 450 weeks.

j.The maximum compensation in case of death shall be subject to the maximum compensation as stated in subsection a. of R.S.34:15-12 and a minimum of 20% of average weekly wages per week as set forth in subsection a. of R.S.34:15-12, except in the case of partial dependency as provided in this section. This compensation shall be paid, in the case of a surviving spouse, other than a surviving spouse of a member of the State Police or member of a fire or police department or force who died in the line of duty, during the entire period of survivorship or until such surviving spouse shall remarry and, in the case of other dependents, during 450 weeks and if at the expiration of 450 weeks there shall be one or more dependents under 18 years of age, compensation shall be continued for such dependents until they reach 18 years of age, or 23 years of age while enrolled as a full-time student, at the schedule provided under subsection a. of this section. If the deceased was a member of the State Police or member of a fire or police department or force who died in the line of duty, the compensation shall be paid to the surviving spouse during the entire period of survivorship, even if the surviving spouse remarries, but the surviving spouse shall not receive a lump sum payment pursuant to subsection f. of this section.

amended 1938, c.36; 1945, c.74, s.6; 1953, c.159; 1956, c.141, s.3; 1966, c.126, s.2; 1979, c.283, s.6; 1990, c.122, s.2; 1995, c.185; 2003, c.253, s.1; 2013, c.62.



Section 34:15-15 - Medical And Hospital Service.

34:15-15 Medical and hospital service.

34:15-15. The employer shall furnish to the injured worker such medical, surgical and other treatment, and hospital service as shall be necessary to cure and relieve the worker of the effects of the injury and to restore the functions of the injured member or organ where such restoration is possible; provided, however, that the employer shall not be liable to furnish or pay for physicians' or surgeons' services in excess of $50.00 and in addition to furnish hospital service in excess of $50.00, unless the injured worker or the worker's physician who provides treatment, or any other person on the worker's behalf, shall file a petition with the Division of Workers' Compensation stating the need for physicians' or surgeons' services in excess of $50.00, as aforesaid, and such hospital service or appliances in excess of $50.00, as aforesaid, and the Division of Workers' Compensation after investigating the need of the same and giving the employer an opportunity to be heard, shall determine that such physicians' and surgeons' treatment and hospital services are or were necessary, and that the fees for the same are reasonable and shall make an order requiring the employer to pay for or furnish the same. The mere furnishing of medical treatment or the payment thereof by the employer shall not be construed to be an admission of liability.

If the employer shall refuse or neglect to comply with the foregoing provisions of this section, the employee may secure such treatment and services as may be necessary and as may come within the terms of this section, and the employer shall be liable to pay therefor; provided, however, that the employer shall not be liable for any amount expended by the employee or by any third person on the employee's behalf for any such physicians' treatment and hospital services, unless such employee or any person on the employee's behalf shall have requested the employer to furnish the same and the employer shall have refused or neglected so to do, or unless the nature of the injury required such services, and the employer or the superintendent or foreman of the employer, having knowledge of such injury shall have neglected to provide the same, or unless the injury occurred under such conditions as make impossible the notification of the employer, or unless the circumstances are so peculiar as shall justify, in the opinion of the Division of Workers' Compensation, the expenditures assumed by the employee for such physicians' treatment and hospital services, apparatus and appliances.

All fees and other charges for such physicians' and surgeons' treatment and hospital treatment shall be reasonable and based upon the usual fees and charges which prevail in the same community for similar physicians', surgeons' and hospital services.When an injured employee may be partially or wholly relieved of the effects of a permanent injury, by use of an artificial limb or other appliance, which phrase shall also include artificial teeth or glass eye, the Division of Workers' Compensation, acting under competent medical advice, is empowered to determine the character and nature of such limb or appliance, and to require the employer or the employer's insurance carrier to furnish the same.

Fees for treatments or medical services that have been authorized by the employer or its carrier or its third party administrator or determined by the Division of Workers' Compensation to be the responsibility of the employer, its carrier or third party administrator, or have been paid by the employer, its carrier or third party administrator pursuant to the workers' compensation law, R.S.34:15-1 et seq., shall not be charged against or collectible from the injured worker. Exclusive jurisdiction for any disputed medical charge arising from any claim for compensation for a work-related injury or illness shall be vested in the division. The treatment of an injured worker or the payment of workers' compensation to an injured worker or dependent of an injured or deceased worker shall not be delayed because of a claim by a medical provider.

amended 1979, c.283, s.7; 2012, c.67.



Section 34:15-15.1 - Reimbursement Of Insurance Company Or Others Paying Medical, Surgical Or Hospital Expenses

34:15-15.1. Reimbursement of insurance company or others paying medical, surgical or hospital expenses
Whenever the expenses of medical, surgical or hospital services, to which the petitioner would be entitled to reimbursement if such petitioner had paid the same as provided in section 34:15-15 of the Revised Statutes, shall have been paid by any insurance company or other organization by virtue of any insurance policy, contract or agreement which may have been procured by or on behalf of such petitioner, or shall have been paid by any person, organization or corporation on behalf of such petitioner, the deputy directors or referees of the Division of Workmen's Compensation are authorized to incorporate in any award, order or approval of settlement, an order requiring the employer or his insurance carrier to reimburse such insurance company, corporation, person or organization in the amount of such medical, surgical or hospital services so paid on behalf of such petitioner.

L.1953, c. 207, p. 1563, s. 1.



Section 34:15-15.2 - Hospital Service; Care Required; Expenses

34:15-15.2. Hospital service; care required; expenses
Whenever hospital service is required to cure or to relieve an injured workman of the effects of the injury or to restore the functions of the injured member or organ or to provide treatment for occupational disease in accordance with the provisions of the chapter hereby supplemented, the injured workman shall be entitled to hospital service of a quality and character no less than that provided for patients receiving services known as "semi-private" room care, and shall be entitled to such nursing service as may be deemed proper by the treating physician, the expense thereof to be paid or reimbursed, in accordance with the provisions of section 34:15-15 of the Revised Statutes and chapter 207 of the laws of 1953, by the employer. No hospital shall supply the injured workman with services of lesser quality or character than "semi-private" room care if a "semi-private" room or a "private room" is available.

L.1966, c. 115, s. 1, eff. June 17, 1966.



Section 34:15-15.3 - Motion By Worker For Emergent Medical Treatment.

34:15-15.3 Motion by worker for emergent medical treatment.

1.When through medical documentation a physician states that a worker is in need of emergent medical care that is not, following a request by the worker to the employer or the employer's carrier, being provided or authorized by the employer, the worker may file a motion for emergent medical treatment with or after the filing of a claim petition. The physician shall further state that delay of treatment will result in irreparable harm or damage and state the specific nature of the irreparable harm or damage. The motion, to which shall be appended all medical records in possession of the moving party, shall also be served on the employer and the employer's carrier, or their attorneys, at the time of filing. An answer to the motion shall be filed not later than five calendar days after the date of service. An initial conference on the motion shall take place within five calendar days of the filing of the answer. Thereafter the judge of compensation shall schedule the matter for a hearing in accordance with the rules adopted pursuant to section 3 of this act. The respondent shall be provided 15 calendar days from the date of service of the motion to secure a medical examination if it requires one.

L.2008, c.96, s.1.



Section 34:15-15.4 - Designation Of Contact Person By Carrier, Self-insured Employer.

34:15-15.4 Designation of contact person by carrier, self-insured employer.

2.Every carrier and self-insured employer shall designate a contact person who is responsible for responding to issues concerning medical and temporary disability benefits where no claim petition has been filed or where a claim petition has not been answered. The full name, telephone number, address, e-mail address, and fax number of the contact person shall be submitted to the division. Any changes in information about the contact person shall be immediately submitted to the division as they occur. After an answer is filed with the division, the attorney of record for the respondent shall act as the contact person in the case. Failure to comply with the provisions of this section shall result in a fine of $2,500 for each day of noncompliance, payable to the Second Injury Fund.

L.2008, c.96, s.2.



Section 34:15-16 - Compensation To Run Consecutively; Payment For Compensation, Medical Treatment, Etc., After Termination Of Liability

34:15-16. Compensation to run consecutively; payment for compensation, medical treatment, etc., after termination of liability
Compensation for all classes of injuries shall run consecutively, and not concurrently, except as provided in this section and in section 34:15-15 of this Title, as follows: First, medical and hospital services and medicines as provided in said section 34:15-15. After the waiting period, compensation during temporary disability. If total period of disability extends beyond 4 7 days, compensation to cover waiting period. Following both, either or none of the above, compensation consecutively for each permanent injury, except that permanent disability, total or partial, shall not be determined or awarded until after 26 weeks from the date of the employee's final active medical treatment, or until after 26 weeks from the date of the employee's return to work, whichever is earlier, or, if no time is lost or no treatment is rendered, then permanent disability, total or partial, shall not be determined or awarded until after 26 weeks from the date of the accident, except in cases of amputation or enucleation or death from other cause within that time and except when earlier determination of permanent disability is waived by the employer or his insurance carrier. Nothing herein contained shall prevent an employer or his insurance carrier from paying permanent disability compensation voluntarily prior to the expiration of the 26-week period. Following any or all or none of the above, if death results from the accident, expenses of last sickness and burial. Following which compensation to dependents, if any.

Where an employer or his insurance carrier desires to pay for or furnish compensation, medical, surgical, or hospital treatment, drugs, orthopedic or prosthetic appliances, after the date when payments under sections 34:15-12 and 34:15-13 of this Title have terminated, the employer or his insurance carrier may, in writing, reserve the defense of the jurisdictional limitations provided by sections 34:15-27, 34:15-34, 34:15-41 and 34:15-51 of this Title; provided, that the reservation is approved by a deputy director after advising the petitioner personally of his rights and of the effect of such reservation.

Amended by L.1945, c. 74, p. 390, s. 8; L.1956, c. 141, p. 572, s. 4; L.1959, c. 138, p. 579, s. 1; L.1966, c. 126, s. 4.



Section 34:15-17 - Notification Of Employer

34:15-17. Notification of employer
Unless the employer shall have actual knowledge of the occurrence of the injury, or unless the employee, or some one on his behalf, or some of the dependents, or some one on their behalf, shall give notice thereof to the employer within fourteen days of the occurrence of the injury, then no compensation shall be due until such notice is given or knowledge obtained. If the notice is given, or the knowledge obtained within thirty days from the occurrence of the injury, no want, failure, or inaccuracy of a notice shall be a bar to obtaining compensation, unless the employer shall show that he was prejudiced by such want, defect or inaccuracy, and then only to the extent of such prejudice. If the notice is given, or the knowledge obtained within ninety days, and if the employee, or other beneficiary, shall show that his failure to give prior notice was due to his mistake, inadvertence, ignorance of fact or law, or inability, or to the fraud, misrepresentation or deceit of another person, or to any other reasonable cause or excuse, then compensation may be allowed, unless, and then to the extent only that the employer shall show that he was prejudiced by failure to receive such notice. Unless knowledge be obtained, or notice given, within ninety days after the occurrence of the injury, no compensation shall be allowed.



Section 34:15-18 - Service Of Notice; Form; Sufficiency

34:15-18. Service of notice; form; sufficiency
The notice referred to may be served personally upon the employer, or upon any agent of the employer upon whom a summons may be served in a civil action, or by sending it through the mail to the employer at the last known residence or business place thereof within the state, and shall be substantially in the following form:

"To (name of employer):



You are hereby notified that a personal injury was received by (name of employee injured), who was in your employ at (place) while engaged as (nature of employment), on or about the ....... day of ................... , nineteen hundred and ........ , and that compensation will be claimed therefor.

Signed,



.................................................. ."



No variation from this form shall be material if the notice is sufficient to advise the employer that a certain employee, by name, received an injury in the course of his employment on or about a specified time, at or near a certain place. Notice served at the office of, or on the person who was the employee's immediate superior, shall be a compliance with this article.



Section 34:15-19 - Examination Of Employee As To Physical Condition; X-rays

34:15-19. Examination of employee as to physical condition; X-rays
After an injury, the employee, if so requested by his employer, must submit himself for physical examination and X-ray at some reasonable time and place within this state, and as often as may be reasonably requested, to a physician or physicians authorized to practice under the laws of this state. If the employee requests, he shall be entitled to have a physician or physicians of his own selection present to participate in such examination. The refusal of the employee to submit to such examination shall deprive him of the right to compensation during the continuance of such refusal. When a right to compensation is thus suspended no compensation shall be payable in respect to the period of suspension. On request, the workmen's compensation bureau may examine the X-ray for the purpose of determining the amount of disability due, if any.



Section 34:15-20 - Dispute; Submission To Division; Order Approving Settlement

34:15-20. Dispute; submission to division; order approving settlement
In case of a dispute over or failure to agree upon a claim for compensation between employer and employee, or the dependents of the employee, either party may submit the claim, both as to the questions of fact, the nature and effect of the injuries, and the amount of compensation therefor according to the schedule herein provided, to the Division of Workers' Compensation, as prescribed in article 4 of this chapter (section 34:15-49 et seq.). After a petition for compensation or dependency claims has been filed, seeking compensation by reason of accident, injury or occupational disease of any employee, and when the petitioner is represented by an attorney of the State of New Jersey, and when it shall appear that the issue or issues involve the question of jurisdiction, liability, causal relationship or dependency of the petitioner under this chapter, and the petitioner and the respondent are desirous of entering into a lump-sum settlement of the controversy, a judge of compensation may with the consent of the parties, after considering the testimony of the petitioner and other witnesses, together with any stipulation of the parties, and after such judge of compensation has determined that such settlement is fair and just under all the circumstances, enter "an order approving settlement." Such settlement, when so approved, notwithstanding any other provisions of this chapter, shall have the force and effect of a dismissal of the claim petition and shall be final and conclusive upon the employee and the employee's dependents, and shall be a complete surrender of any right to compensation or other benefits arising out of such claim under the statute. Any payments made under this section shall be recognized as payments of workers' compensation benefits for insurance rating purposes only.

Amended by L.1979, c. 283, s. 8, eff. Jan. 10, 1980.



Section 34:15-21 - Payments In Case Of Death; To Whom Made; Bond

34:15-21. Payments in case of death; to whom made; bond
34:15-21. Payments in case of death; to whom made; bond. In case of death, compensation payments may be made directly to dependents of full age and on behalf of infants to the surviving parent, if any, or to the statutory or testamentary guardian of any such infant. The Division of Workers' Compensation, on application or when a petition has been filed, may order such payments to be made to the administrator or executor of the decedent, or to such person as would be appointed administrator of the estate of the decedent, and may, if compensation is to be paid weekly, require, in the discretion of the division, the filing with the division of a bond, with satisfactory surety, to the dependents, in an amount determined by the division, for the proper application of the compensation payments. If a commutation of the award is ordered and it is impracticable to make distribution of the commuted sum among the persons entitled thereto, then the division, on making the commutation, shall require a bond, with such sureties and in such amount as will, in the judgment of the division, fully secure the persons severally entitled to portions of the commuted sum.

Amended 1990,c.122,s.3.



Section 34:15-22 - Dispute; Procedure; Agreement No Bar To Determination On Merits

34:15-22. Dispute; procedure; agreement no bar to determination on merits
Procedure in case of dispute shall be in accordance with article four of this chapter (section 34:15-49, et seq.).

No agreement between an employee and his employer or insurance carrier for compensation shall operate as a bar to the formal determination of any controversy, unless such agreement has been approved by the commissioner, the director, a deputy director or a referee designated as a "referee, formal hearings," in open court; provided, that after a petition has been filed and when the petitioner is represented by an attorney licensed in the State of New Jersey, and when it shall appear to the commissioner, the director, a deputy director or a referee designated as a "referee, formal hearings," that the only issue involved is the extent of disability, the commissioner, the director, a deputy director or a referee designated as a "referee, formal hearings," may, with the consent of the parties, after considering the sworn testimony of the petitioner and such other witnesses present, together with any stipulations of the parties, enter a determination and rule for judgment which shall include a finding of fact as to the amount of the then present disability. Such determination and rule for judgment may be reopened only in accordance with the provisions of section 34:15-27 of this Title; provided, that after a petition has been filed and when the petitioner is represented by an attorney of the State of New Jersey, and where the only issue involved is agreed by the parties to be the extent of disability, the parties may enter into a settlement concerning the extent of disability and present such settlement to the commissioner, the director, a deputy director or a referee who, after considering the sworn testimony of the petitioner and such other witnesses present together with any stipulations of the parties and the consent of the petitioner, may enter an order approving settlement which shall include a finding that the terms of the settlement are fair and just and which order shall have the same effect as a determination and rule for judgment. Such determination and rule for judgment or order approving settlement may be reopened only in accordance with the provisions of section 34:15-27 of this Title.

Amended by L.1945, c. 74, p. 390, s. 9; L.1952, c. 269, p. 918, s. 1.



Section 34:15-23 - Refusal Of Medical And Surgical Treatment By Employee

34:15-23. Refusal of medical and surgical treatment by employee
Whenever it shall appear that an employer is being prejudiced by virtue of the refusal of an injured employee to accept proffered medical and surgical treatment deemed necessary by the physician selected by the employer, or his failure or neglect to comply with the instructions of the physician in charge of the case, the employer is hereby authorized to file a petition with the workmen's compensation bureau, which is hereby empowered to order proper medical and surgical treatment at the expense of the employer. In the event of refusal or neglect by the employee to comply with this order the bureau shall make such modification in the award contained in the schedule as the evidence produced shall justify.



Section 34:15-24 - Payment Of Whole Award In Trust

34:15-24. Payment of whole award in trust
At any time after the entry of the award, a sum equal to all future installments of compensation may where death or the nature of the injury renders the amount of future payments certain, by leave of court, be paid by the employer to any savings bank, trust company or life insurance company in good standing and authorized, to do business in this state and having an office in the county in which the award was entered, and such sum, together with all interest thereon, shall thereafter be held in trust for the employee or the dependents of the employee, who shall have no further recourse against the employer. The payment of such sum by the employer, evidenced by the receipt of the trustee noted upon the docket of the clerk of the court, shall operate as a satisfaction of said award as to the employer. Payments from said fund shall be made by the trustee in the same amounts and at the same times as are herein required of the employer until the fund and interest shall be exhausted. In the appointment of the trustee, preference shall be given, in the discretion of the court, to the choice of the employee or the dependents of the deceased employee. The expense of administration of such trust shall be fixed by the court and paid by the employer.



Section 34:15-25 - Commutation Of Award

34:15-25. Commutation of award
34:15-25. Compensation may be commuted by the bureau at its present value, when discounted at five per centum (5%) simple interest, upon application of either party, with due notice to the other, if it appears that such commutation will be for the best interest of the employees or the dependents of the deceased employee, or that it will avoid undue expense or undue hardship to either party, or that the employee or dependent has removed or is about to remove from the United States, or that the employer has sold or otherwise disposed of the greater part of his business or assets.

Unless so approved, no compensation payments shall be commuted.



In determining whether commutation will be for the best interest of the employee or the dependents of the deceased employee, or that it will avoid undue expense or undue hardship to either party, the bureau and the Superior Court will regard the intention of this chapter that compensation payments are in lieu of wages, and are to be received by the injured employee or his dependents in the same manner in which wages are ordinarily paid. Commutation is to be allowed only when it clearly appears that an unusual circumstance warrants a departure from the normal manner of payment and not to enable the injured employee or dependents of a deceased employee to satisfy a debt, or to make payment to physicians, lawyers or others.

Amended 1953,c.33,s.51; 1991,c.91,s.358.



Section 34:15-26 - Counsel Fees

34:15-26. Counsel fees
34:15-26. When any proceedings have been taken under the provisions of article two of this chapter, the bureau or the Superior Court shall, as a part of the determination and order, either for payment or for commutation of payment, settle and determine the amount of compensation to be paid by the injured employee or his dependents, on behalf of whom such proceedings are instituted, to his legal advisers, and it shall be unlawful for any lawyer, or other person acting in that behalf, to ask for, contract for or receive any larger sum than the amount so fixed. In the order determining weekly payments where no commutation is made, the bureau or the court shall also determine the amount to be paid per week from the compensation payment on account of the legal fee thus awarded, and it shall be unlawful for the legal adviser, or other person acting in that behalf, to ask for, contract for or receive a larger sum per week than the allowance thus determined.

Amended 1945,c.74,s.10; 1953,c.33,s.52; 1991,c.91,s.359.



Section 34:15-27 - Modification Of Agreement.

34:15-27 Modification of agreement.

34:15-27. An agreement for compensation may be modified at any time by a subsequent agreement. Upon the application of any party, a formal award, determination, judgment, or order approving settlement may be reviewed within two years from the date when the injured person last received a payment on the ground that the incapacity of the injured employee has subsequently increased. If a party entitled to a review under this section shall become mentally incapacitated within the two-year period, the mental incapacity shall constitute grounds for tolling the unexpired balance of the two-year period, which shall only begin to run again after the party returns to mental capacity. An award, determination, judgment, or order approving settlement may be reviewed at any time on the ground that the disability has diminished. In such case, the provisions of R.S.34:15-19 with reference to medical examination shall apply.

amended 1952, c.269, s.2; 1975, c.319; 2013, c.103, s.104.



Section 34:15-28 - Interest On Payments Withheld.

34:15-28 Interest on payments withheld.

34:15-28. Interest on payments withheld. Whenever lawful compensation shall have been withheld from an injured employee or dependents for a term of 60 or more days following entry of a judgment or order, simple interest on each weekly payment for the period of delay of each payment may, at the discretion of the division, be added to the amount due at the time of settlement. The annual rate of interest on payments withheld shall equal the average rate of return, to the nearest whole or one-half percent, for the corresponding preceding fiscal year terminating on June 30, of the State of New Jersey Cash Management Fund (State accounts) as reported by the Division of Investment in the Department of the Treasury.

Amended 1987, c.126, s.2; 2007, c.3.



Section 34:15-28.1 - Delay Or Refusal In Payment Of Temporary Disability Compensation; Penalty

34:15-28.1. Delay or refusal in payment of temporary disability compensation; penalty
If a self-insured or uninsured employer or employer's insurance carrier, having actual knowledge of the occurrence of the injury, or having received notice thereof such that temporary disability compensation is due pursuant to R.S. 34:15-17, unreasonably or negligently delays or refuses to pay temporary disability compensation, or unreasonably or negligently delays denial of a claim, it shall be liable to the petitioner for an additional amount of 25% of the amounts then due plus any reasonable legal fees incurred by the petitioner as a result of and in relation to such delays or refusals. A delay of 30 days or more shall give rise to a rebuttable presumption of unreasonable and negligent conduct on the part of a self-insured or uninsured employer or an employer's insurance carrier.

L.1979, c. 468, s. 1.



Section 34:15-28.2 - Powers Of Judges Of Compensation.

34:15-28.2 Powers of judges of compensation.

1.If any employer, insurer, claimant, or counsel to the employer, insurer, or claimant, or other party to a claim for compensation, fails to comply with any order of a judge of compensation or with the requirements of any statute or regulation regarding workers' compensation, a judge of compensation may, in addition to any other remedies provided by law:

a.Impose costs, simple interest on any moneys due, an additional assessment not to exceed 25% of moneys due for unreasonable payment delay, and reasonable legal fees, to enforce the order, statute or regulation;

b.Impose additional fines and other penalties on parties or counsel in an amount not exceeding $5,000 for unreasonable delay, with the proceeds of the penalties paid into the Second Injury Fund;

c.Close proofs, dismiss a claim or suppress a defense as to any party;

d.Exclude evidence or witnesses;

e.Hold a separate hearing on any issue of contempt and, upon a finding of contempt by the judge of compensation, the successful party or the judge of compensation may file a motion with the Superior Court for enforcement of those contempt proceedings; and

f.Take other actions deemed appropriate by the judge of compensation with respect to the claim.

L.2008, c.93, s.1.



Section 34:15-28.3 - Fines, Penalties, Assessments, Costs Not Included In Expense Base Of Insurer.

34:15-28.3 Fines, penalties, assessments, costs not included in expense base of insurer.

2.Any fine, penalty, assessment, or cost, imposed on an insurer pursuant to section 1 of this act, shall not be included in the expense base of that insurer for the purpose of determining rates.

L.2008, c.93, s.2.



Section 34:15-28.4 - Rules, Regulations.

34:15-28.4 Rules, regulations.

3.The Commissioner of Labor and Workforce Development shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations necessary to implement the provisions of this act.

L.2008, c.93, s.3.



Section 34:15-29 - Compensation Preferential Lien; Claim Not Assignable; Set Offs

34:15-29. Compensation preferential lien; claim not assignable; set offs
The right of compensation granted by this chapter shall have the same preference against the assets of the employer as is now or may hereafter be allowed by law for a claim for unpaid wages for labor. Claims or payments due under this chapter shall not be assignable, and shall be exempt from all claims of creditors and from levy, execution or attachment. The right of compensation granted by this chapter may be set off against disability pension benefits or payments but shall not be set off against employees' retirement pension benefits or payments.

Amended by L.1977, c. 156, s. 1, eff. July 14, 1977.



Section 34:15-30 - Occupational Disease; Compensation For Death Or Injury; Exception

34:15-30. Occupational disease; compensation for death or injury; exception
When employer and employee have accepted the provisions of this article as aforesaid, compensation for personal injuries to or for death of such employee by any compensable occupational disease arising out of and in the course of his employment, as hereinafter defined, shall be made by the employer to the extent hereinafter set forth and without regard to the negligence of the employer, except that no compensation shall be payable when the injury or death by occupational disease is caused by willful self-exposure to a known hazard or by the employee's willful failure to make use of a reasonable and proper guard or personal protective device furnished by the employer which has been clearly made a requirement of the employee's employment by the employer and which an employer can properly document that despite repeated warnings, the employee has willfully failed to properly and effectively utilize, provided, however, this latter provision shall not apply where there is such imminent danger or need for immediate action which does not allow for appropriate use of personal protective device or devices.

Amended by L.1949, c. 29, p. 102, s. 1; L.1979, c. 283, s. 9, eff. Jan. 10, 1980.



Section 34:15-31 - "Compensable Occupational Disease" Defined

34:15-31. "Compensable occupational disease" defined
a. For the purpose of this article, the phrase "compensable occupational disease" shall include all diseases arising out of and in the course of employment, which are due in a material degree to causes and conditions which are or were characteristic of or peculiar to a particular trade, occupation, process or place of employment.

b. Deterioration of a tissue, organ or part of the body in which the function of such tissue, organ or part of the body is diminished due to the natural aging process thereof is not compensable.

Amended by L.1938, c. 419, p. 1208, s. 1; L.1945, c. 53, p. 318, s. 1; L.1949, c. 29, p. 103, s. 2; L.1979, c. 283, s. 10, eff. Jan. 10, 1980.



Section 34:15-32 - Occupational Disease; Determining Disability And Amount Of Compensation

34:15-32. Occupational disease; determining disability and amount of compensation
The compensation payable for death or disability total in character and permanent in quality resulting from an occupational disease shall be the same in amount and duration and shall be payable in the same manner and to the same persons as would have been entitled thereto had the death or disability been caused by an accident arising out of and in the course of the employment.

In determining the duration of temporary and permanent partial disability, either or both, and the duration of payment for the disability due to occupational diseases, the same rules and regulations as are now applicable to accident or injury occurring under this article shall apply.



Section 34:15-33.2 - Effective Date

34:15-33.2. Effective date
This act shall take effect on January first, one thousand nine hundred and forty-nine.

L.1948, c. 468, p. 1916, s. 4.

34:15-33.3 Application to uninsured employer's fund for certain claims for exposure to asbestos.

2. a. In the case of a claim for compensation for an occupational disease resulting in injury or death from an exposure to asbestos, if after due diligence, the standards for which shall be set forth by the Director of the Division of Workers' Compensation: (1) the workers' compensation insurer of an employer, the employer, or the principals of the employer where the claimant was last exposed cannot be located; or (2) the employee making the claim worked for more than one employer, during which time the exposure to asbestos may reasonably be deemed to have taken place but the employer or employers where the petitioner was last exposed cannot reasonably be identified, an application shall be made to the uninsured employer's fund, created pursuant to section 10 of P.L.1966, c.126 (C.34:15-120.1), and any award by a judge of compensation shall be payable from the fund. For the purposes of this section "occupational disease resulting in injury or death from an exposure to asbestos" means asbestosis or any asbestos-induced cancer, including mesothelioma.

b.In the case of any claim paid by the uninsured employer's fund pursuant to this section, the fund shall have the right of subrogation against (1) any insurer or employer identified as liable as set forth under the provisions of subsection a. of this section; or (2) against the stock workers' compensation security fund, or the mutual workers' compensation security fund, if an insolvent insurer is determined to be liable; or (3) against the New Jersey Self-Insurers Guaranty Association if an insolvent self-insurer is determined to be liable.

c.The fund shall have a lien pursuant to R.S.34:15-40 against any award received by the claimant from a third party resulting from the exposure to asbestos.

d.Compensation shall be based on the last date of exposure, if known, or if the last date of exposure cannot be known, the judge shall establish an appropriate date.

e.To ensure sufficient funding for the payment of claims under this section, the State Treasurer shall, within 30 days following the effective date of P.L.2003, c.253 (C.34:15-33.3 et al.) and upon request of the Commissioner of Labor, transfer an amount not to exceed $500,000 from the Second Injury Fund to the uninsured employer's fund. At the end of the first calendar quarter immediately following that effective date and at the end of each calendar quarter thereafter, the State Treasurer shall, upon request of the Commissioner of Labor, transfer from the Second Injury Fund to the uninsured employer's fund an amount estimated by the Commissioner of Labor to be required by the uninsured employer's fund for payment of such claims for the next following calendar quarter. Amounts transferred from the Second Injury Fund under the provisions of this subsection shall be included in the determination of surcharges and assessments for the Second Injury Fund and shall be excluded from the determination of surcharges and assessments for the uninsured employer's fund.

f.The Commissioner of Labor shall, within 180 days following the effective date of P.L.2003, c.253 (C.34:15-33.3 et al.), promulgate rules and regulations as necessary to effectuate the purposes of that act.

L.2003,c.253,s.2.



Section 34:15-33.3 - Application To Uninsured Employer's Fund For Certain Claims For Exposure To Asbestos.

34:15-33.3 Application to uninsured employer's fund for certain claims for exposure to asbestos.

2. a. In the case of a claim for compensation for an occupational disease resulting in injury or death from an exposure to asbestos, if after due diligence, the standards for which shall be set forth by the Director of the Division of Workers' Compensation: (1) the workers' compensation insurer of an employer, the employer, or the principals of the employer where the claimant was last exposed cannot be located; or (2) the employee making the claim worked for more than one employer, during which time the exposure to asbestos may reasonably be deemed to have taken place but the employer or employers where the petitioner was last exposed cannot reasonably be identified, an application shall be made to the uninsured employer's fund, created pursuant to section 10 of P.L.1966, c.126 (C.34:15-120.1), and any award by a judge of compensation shall be payable from the fund. For the purposes of this section "occupational disease resulting in injury or death from an exposure to asbestos" means asbestosis or any asbestos-induced cancer, including mesothelioma.

b.In the case of any claim paid by the uninsured employer's fund pursuant to this section, the fund shall have the right of subrogation against (1) any insurer or employer identified as liable as set forth under the provisions of subsection a. of this section; or (2) against the stock workers' compensation security fund, or the mutual workers' compensation security fund, if an insolvent insurer is determined to be liable; or (3) against the New Jersey Self-Insurers Guaranty Association if an insolvent self-insurer is determined to be liable.

c.The fund shall have a lien pursuant to R.S.34:15-40 against any award received by the claimant from a third party resulting from the exposure to asbestos.

d.Compensation shall be based on the last date of exposure, if known, or if the last date of exposure cannot be known, the judge shall establish an appropriate date.

e.To ensure sufficient funding for the payment of claims under this section, the State Treasurer shall, within 30 days following the effective date of P.L.2003, c.253 (C.34:15-33.3 et al.) and upon request of the Commissioner of Labor, transfer an amount not to exceed $500,000 from the Second Injury Fund to the uninsured employer's fund. At the end of the first calendar quarter immediately following that effective date and at the end of each calendar quarter thereafter, the State Treasurer shall, upon request of the Commissioner of Labor, transfer from the Second Injury Fund to the uninsured employer's fund an amount estimated by the Commissioner of Labor to be required by the uninsured employer's fund for payment of such claims for the next following calendar quarter. Amounts transferred from the Second Injury Fund under the provisions of this subsection shall be included in the determination of surcharges and assessments for the Second Injury Fund and shall be excluded from the determination of surcharges and assessments for the uninsured employer's fund.

f.The Commissioner of Labor shall, within 180 days following the effective date of P.L.2003, c.253 (C.34:15-33.3 et al.), promulgate rules and regulations as necessary to effectuate the purposes of that act.

L.2003,c.253,s.2.



Section 34:15-34 - Time For Claiming Compensation For Occupational Disease

34:15-34. Time for claiming compensation for occupational disease
Notwithstanding the time limitation for the filing of claims for compensation as set forth in sections 34:15-41 and 34:15-51, or as set forth in any other section of this Title, there shall be no time limitation upon the filing of claims for compensation for compensable occupational disease, as hereinabove defined; provided, however, that where a claimant knew the nature of the disability and its relation to the employment, all claims for compensation for compensable occupational disease except as herein provided shall be barred unless a petition is filed in duplicate with the secretary of the division in Trenton within 2 years after the date on which the claimant first knew the nature of the disability and its relation to the employment; provided further, that in case an agreement of compensation for compensable occupational disease has been made between such employer and such claimant, then an employee's claim for compensation shall be barred unless a petition for compensation is duly filed with such secretary within 2 years after the failure of the employer to make payment pursuant to the terms of such agreement; or in case a part of the compensation has been paid by such employer, then within 2 years after the last payment of compensation. It is the express intention of the Legislature that, except in any case where claim is made for asbestosis, radiation poisoning, siderosis, anthracosis, silicosis, mercury poisoning, beryllium poisoning, chrome poisoning, lead poisoning or any occupational disease having the same characteristics of the above enumerated diseases as subsequently determined by the National Institute for Occupational Safety and Health, the provisions of this section shall not be applied retroactively but shall be applied only to those employees who shall cease to have been exposed in the course of employment to causes of compensable occupational diseases as defined in 34:15-31(a) subsequent to January 1, 1980.

A payment or agreement to pay by the insurance carrier shall, for the purpose of this section, be deemed a payment or agreement by the employer.

Amended by L.1948, c. 468, p. 1915, s. 2; L.1966, c. 126, s. 5; L.1971, c. 397, s. 1, eff. Jan. 10, 1972; L.1974, c. 65, s. 1, eff. July 3, 1974; L.1979, c. 283, s. 11, eff. Jan. 10, 1980.



Section 34:15-35 - Provisions Applicable To Occupational Diseases; Claim For Accident Excluded

34:15-35. Provisions applicable to occupational diseases; claim for accident excluded
All provisions of this article and article 3 of this title (s. 34:15-36 et seq.), applicable to claims for injury or death by accident, shall apply to injury or death by compensable occupational disease, except to the extent that they are inconsistent with the provisions contained in sections 34:15-30 to 34:15-34 of this title. The provisions in said sections 34:15-30 to 34:15-34 shall not apply to any claim for compensation for injury resulting from accident.



Section 34:15-35.10 - Occupational Hearing Loss

34:15-35.10. Occupational hearing loss
Compensation for noise induced occupational loss of hearing which constitutes an occupational disease shall be paid only as provided in this act. All provisions of chapter 15 of Title 34 of the Revised Statutes applicable to claims for injury by accident, shall apply to compensable occupational hearing loss, except to the extent that they are inconsistent with the provisions of this act.

L.1979, c. 285, s. 1.



Section 34:15-35.11 - Definitions

34:15-35.11. Definitions
As used in this act:

a. "Noise induced occupational hearing loss" means a permanent bilateral loss of hearing acuity of the sensorineural type due to prolonged, habitual exposure to hazardous noise in employment. For purposes of this supplementary act, sudden hearing loss resulting from a single, short noise exposure, such as an explosion, shall not be considered an occupational disease but shall be considered as an injury by accident. Exceptional cases of sensorineural hearing loss can be considered occupational hearing loss provided it can be established that the cause was short term exposures to high intensity noise levels.

b. "Sensorineural hearing loss" means a loss of hearing acuity due to damage to the inner ear which can result from numerous causes, as distinguished from conductive hearing loss which results from disease or injury involving the middle ear or outer ear or both and which is not caused by prolonged exposure to noise.

c. "Prolonged exposure" means exposure to hazardous noise in employment for a period of at least 1 year.

d. "Habitual exposure" means exposure to noise exceeding the allowable daily dose, at least 3 days each week, for at least 40 weeks each year.

e. "Hazardous noise" mean noise which exceeds the permissible daily exposure to the corresponding noise level as shown in the following table:

Noise Level (dBA) Permissible Daily Exposure

90 8 hours

95 4 hours

100 2 hours

105 1 hour

110 30 minutes

115 15 minutes



f. "Hearing threshold level" means the lowest decibel sound which may be heard on the audiometer 50% of the times presented during audiometric testing.

L.1979, c. 285, s. 2.



Section 34:15-35.12 - Degree Of Hearing Loss; Determination Of Degree

34:15-35.12. Degree of hearing loss; determination of degree
a. For purposes of determining the degree of hearing loss for awarding compensation for noise induced occupational hearing loss, the average hearing threshold for each ear shall be determined by adding the hearing thresholds (ANSI) for the three frequencies 1,000, 2,000 and 3,000 Hertz and dividing that sum by three. To determine the binaural disability, subtract the 30dB (low fence) from the obtained average in each ear. This decibel amount is then multiplied by 1.5% for each ear. Then multiply the smaller percentage (the better ear) by 5 and add the larger number (the poorer ear) and divide the resulting number by 6. This resulting number is the percentage of binaural hearing disability to be used pursuant to the provisions of section 9 of this act.

b. If the better ear has a hearing loss of 30 dB or less as measured from O dB on an audiometer calibrated to ANSI S3.6-1969 American National Standard "Specifications for Audiometers," or 20 dB or less as measured on an audiometer calibrated to ASA-Z 24.5-1951 "American Standard Specifications for Pure-Tone Audiometers for Screening Purposes," the hearing loss shall not be compensable. If the audiogram is performed on an ASA calibrated audiometer, the hearing threshold level must be converted to ANSI calibration levels.

L.1979, c. 285, s. 3.



Section 34:15-35.13 - Liability For Hearing Loss; Previous Hearing Loss; Audiometric Testing

34:15-35.13. Liability for hearing loss; previous hearing loss; audiometric testing
a. Where hearing loss measurement is practicable, an employer shall be liable for the hearing loss of an employee to which his employment has contributed. If previous occupational hearing loss or hearing loss from non-occupational causes is established by competent evidence, including the results of a placement audiogram, the employer shall not be liable for the hearing loss so established whether or not compensation has previously been paid or awarded, and shall be liable only for the difference between the percentage of disability determined as of the date of disability, as herein defined and the percentage of disability established by the placement audiogram.

b. An employer may require an employee to undergo audiometric testing at the expense of the employer at the time of termination of employment. The employer shall be required to notify the employee, in writing, of this requirement and the penalty, as provided herein, for noncompliance with such requirement at or before the employee's termination date. In the event of refusal or failure by the employee to undergo audiometric testing within 60 days after receipt of written notice of the scheduling of such test by the employer, the employee shall be penalized by losing any right to compensation as granted by this act, unless such failure is due to a legitimate reason as determined by the division.

c. Any employee who undergoes audiometric testing at the direction of an employer may request, within 2 weeks of such testing, a copy and brief explanation of the results which shall be provided to him within 2 weeks of said request.

d. For purposes of verifying the degree of hearing loss for awarding compensation, an employee may introduce audiometric test results obtained within 30 days after employer testing at his own expense from any individual approved for performing hearing tests pursuant to section 7.

L.1979, c. 285, s. 4.



Section 34:15-35.14 - Administration Of Testing; Fraud

34:15-35.14. Administration of testing; fraud
A judge or referee of compensation shall have the discretion to order further audiometric testing if there is any suspicion of fraud or any question of reliability in the administration of the testing provided for by sections 3 and 4 of this act.

L.1979, c. 285, s. 5.



Section 34:15-35.15 - Frequencies; Evaluation Of Hearing Loss

34:15-35.15. Frequencies; evaluation of hearing loss
In any evaluation of occupational hearing loss, only hearing levels at frequencies of 1,000, 2,000, and 3,000 Hertz shall be considered.

L.1979, c. 285, s. 6.



Section 34:15-35.16 - Hearing Tests; Instruments; Test Conditions

34:15-35.16. Hearing tests; instruments; test conditions
Hearing levels shall be determined at all times by using puretone air-conduction audiometric instruments calibrated in accordance with American National Standard ANSI S3.6-1969-R 1973 and ANSI S3.13-1972 and performed in an environment as prescribed by American National Standard S3.1-1960 R 1971 (American Standard Criteria for Background Noise in Audiometer Rooms). To measure permanent hearing loss, hearing tests shall be performed after at least 16 hours absence from exposure to hazardous noise. The calibration of an audiometric instrument used to measure permanent hearing loss shall have been performed within 1 year of the time of the hearing examination, to assure that the audiometer is within the tolerances permitted by the ANSI standards.

L.1979, c. 285, s. 7.



Section 34:15-35.17 - Audiometric Technician To Perform Hearing Test; Audiologic Evaluation

34:15-35.17. Audiometric technician to perform hearing test; audiologic evaluation
All hearing tests shall be performed by a person at the level of a certified audiometric technician or above; an individual who meets the training requirements specified by the Intersociety Committee on Audiometric Technician Training (American Industrial Hygiene Association Journal 27:303-304, May-June 1966) and the State Department of Health. If hearing loss is demonstrated, an employee shall be referred for audiologic evaluation by a certified audiologist holding a certificate of clinical competence issued by the American Speech and Hearing Association or its equivalent or a physician certified by the American Board of Otolaryngology.

L.1979, c. 285, s. 8.



Section 34:15-35.18 - Compensation Amount

34:15-35.18. Compensation amount
There shall be payable for total hearing loss 200 weeks of compensation. Partial disability compensation shall be paid for such periods as are proportionate to the relation which the calculated percentage loss bears to 100% hearing loss and shall be paid at the weekly compensation rate provided in R.S. 34:15-12c. or any amendments thereto.

L.1979, c. 285, s. 9.



Section 34:15-35.19 - Filing Claims; Time Limitations

34:15-35.19. Filing claims; time limitations
Time limitations for the filing of claims for compensation for occupational hearing loss shall be in accordance with time limitations for the filing of claims for compensation for compensable occupational disease set forth in R.S. 34:15-34.

L.1979, c. 285, s. 10.



Section 34:15-35.20 - Time For Filing Claims; Date Of Disability

34:15-35.20. Time for filing claims; date of disability
No claims for compensation for occupational hearing loss shall be filed until after 4 full consecutive calendar weeks have elapsed since removal from exposure to hazardous noise in employment. Removal from exposure to hazardous noise in employment may be achieved by use of effective ear protection devices. The last day of such exposure shall be the date of disability.

L.1979, c. 285, s. 11.



Section 34:15-35.21 - Award; Use Of Hearing Aids

34:15-35.21. Award; use of hearing aids
No reduction in award for hearing loss shall be made if the ability of the employee to understand speech is improved by the use of a hearing aid.

L.1979, c. 285, s. 12.



Section 34:15-35.22 - Failure To Use Protective Devices, Compensation For Hearing Loss

34:15-35.22. Failure to use protective devices, compensation for hearing loss
No compensation shall be payable for loss of hearing caused by hazardous noise after the effective date of this act if an employer can properly document that despite repeated warnings, an employee willfully fails to properly and effectively utilize suitable protective device or devices provided by the employer capable of diminishing loss of hearing due to occupational exposure to hazardous noise.

L.1979, c. 285, s. 13.



Section 34:15-36 - Definitions.

34:15-36 Definitions.

34:15-36. "Willful negligence" within the intent of this chapter shall consist of (1) deliberate act or deliberate failure to act, or (2) such conduct as evidences reckless indifference to safety, or (3) intoxication, operating as the proximate cause of injury, or (4) unlawful use of a controlled dangerous substance as defined in the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-1 et seq.).

"Employer" is declared to be synonymous with master, and includes natural persons, partnerships, and corporations; "employee" is synonymous with servant, and includes all natural persons, including officers of corporations, who perform service for an employer for financial consideration, exclusive of (1) employees eligible under the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C.s.901 et seq.), for benefits payable with respect to accidental death or injury, or occupational disease or infection; and (2) casual employments, which shall be defined, if in connection with the employer's business, as employment the occasion for which arises by chance or is purely accidental; or if not in connection with any business of the employer, as employment not regular, periodic or recurring; provided, however, that forest fire wardens and forest firefighters employed by the State of New Jersey shall, in no event, be deemed casual employees.

A self-employed person, partners of a limited liability partnership, members of a limited liability company or partners of a partnership who actively perform services on behalf of the self-employed person's business, the limited liability partnership, limited liability company or the partnership shall be deemed an "employee" of the business, limited liability partnership, limited liability company or partnership for purposes of receipt of benefits and payment of premiums pursuant to this chapter, if the business, limited liability partnership, limited liability company or partnership elects, when the workers' compensation policy of the business, limited liability partnership, limited liability company or partnership is purchased or renewed, to obtain coverage for the person, the limited liability partners, the limited liability company members or the partners. If the business, limited liability partnership, limited liability company or partnership elects to obtain coverage for the self-employed person, limited liability partners, limited liability company members or the partners, the election may only be made at purchase or at renewal and may not be withdrawn during the policy term. If the business, limited liability partnership, limited liability company or partnership performs services covered under a homeowner's policy or other policies providing comprehensive personal liability insurance for domestic servants, household employees or the dependents thereof, the workers' compensation policy of the business, limited liability partnership, limited liability company or partnership shall have primary responsibility for the payment of benefits. Notwithstanding the provisions of R.S.34:15-71 and 34:15-72, the business, limited liability partnership, limited liability company or partnership shall not be required to purchase a policy unless the business, limited liability partnership, limited liability company or partnership is an "employer" of a least one employee as defined in this section who is not a self-employed person, limited liability partner, limited liability company member or partner actively performing services on behalf of the business, limited liability partnership, limited liability company or partnership.

Notwithstanding any other provision of law to the contrary, no insurer or insurance producer as defined in section 2 of P.L.1987, c.293 (C.17:22A-2) shall be liable in an action for damages on account of the failure of a business, limited liability partnership, limited liability company or partnership to elect to obtain workers' compensation coverage for a self-employed person, limited liability partner, limited liability company member or partner, unless the insurer or insurance producer causes damage by a willful, wanton or grossly negligent act of commission or omission. Every application for workers' compensation made on or after the effective date of this amendatory act shall include notice, as approved by the Commissioner of Banking and Insurance, concerning the availability of workers' compensation coverage for self-employed persons, limited liability partners, limited liability company members or partners. That application shall also contain a notice of election of coverage and shall clearly state that coverage for self-employed persons, limited liability partners, limited liability company members and partners shall not be provided under the policy unless the application containing the notice of election is executed and filed with the insurer or insurance producer. The application containing the notice of election shall also contain a statement that the insurer or insurance producer shall not be liable in an action for damages on account of the failure of a business, limited liability partnership, limited liability company or partnership to elect to obtain workers' compensation coverage for a self-employed person, limited liability partner, limited liability company member or partner, unless the insurer or insurance producer causes damage by a willful, wanton or grossly negligent act of commission or omission. The failure of a self-employed person, limited liability partnership, limited liability company or partnership to elect to obtain workers' compensation coverage for the self-employed person, the limited liability partners, the limited liability company members or the partners shall not affect benefits available under any other accident or health policy.

Employment shall be deemed to commence when an employee arrives at the employer's place of employment to report for work and shall terminate when the employee leaves the employer's place of employment, excluding areas not under the control of the employer; provided, however, when the employee is required by the employer to be away from the employer's place of employment, the employee shall be deemed to be in the course of employment when the employee is engaged in the direct performance of duties assigned or directed by the employer; but the employment of employee paid travel time by an employer for time spent traveling to and from a job site or of any employee who utilizes an employer authorized vehicle shall commence and terminate with the time spent traveling to and from a job site or the authorized operation of a vehicle on business authorized by the employer. Travel by a policeman, fireman, or a member of a first aid or rescue squad, in responding to and returning from an emergency, shall be deemed to be in the course of employment.

Employment shall also be deemed to commence when an employee is traveling in a ridesharing arrangement between his or her place of residence or terminal near such place and his or her place of employment, if one of the following conditions is satisfied: the vehicle used in the ridesharing arrangement is owned, leased or contracted for by the employer, or the employee is required by the employer to travel in a ridesharing arrangement as a condition of employment.

"Disability permanent in quality and partial in character" means a permanent impairment caused by a compensable accident or compensable occupational disease, based upon demonstrable objective medical evidence, which restricts the function of the body or of its members or organs; included in the criteria which shall be considered shall be whether there has been a lessening to a material degree of an employee's working ability. Subject to the above provisions, nothing in this definition shall be construed to preclude benefits to a worker who returns to work following a compensable accident even if there be no reduction in earnings. Injuries such as minor lacerations, minor contusions, minor sprains, and scars which do not constitute significant permanent disfigurement, and occupational disease of a minor nature such as mild dermatitis and mild bronchitis shall not constitute permanent disability within the meaning of this definition.

"Disability permanent in quality and total in character" means a physical or neuropsychiatric total permanent impairment caused by a compensable accident or compensable occupational disease, where no fundamental or marked improvement in such condition can be reasonably expected.

Factors other than physical and neuropsychiatric impairments may be considered in the determination of permanent total disability, where such physical and neuropsychiatric impairments constitute at least 75% or higher of total disability.

"Ridesharing" means the transportation of persons in a motor vehicle, with a maximum carrying capacity of not more than 15 passengers, including the driver, where such transportation is incidental to the purpose of the driver. This term shall include such ridesharing arrangements known as carpools and vanpools.

"Medical services, medical treatment, physicians' services and physicians' treatment" shall include, but not be limited to, the services which a chiropractor is authorized by law to perform and which are authorized by an employer pursuant to the provisions of R.S.34:15-1 et seq.

Amended 1945, c.74, s.11; 1956, c.141, s.5; 1956, c.160, s.1; 1956, c.216; 1979, c.283, s.12;1981, c.413, s.6; 1986, c.35; 1989, c.227; 1994, c.74; 1999, c.383.



Section 34:15-37 - Wages; Computation

34:15-37. Wages; computation
"Wages," when used in this chapter shall be construed to mean the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the accident. Board and lodging when furnished by the employer as part of the wages shall be included and valued at $25.00 per week, unless the money value of such advantages shall have been otherwise fixed by the parties of the time of hiring. Where prior to the accident, the rate of wages is fixed by the output of the employee, the daily wages shall be calculated by dividing the number of days the worker was actually employed into the total amount the employee earned during the preceding 6 months, or so much thereof as shall refer to employment by the same employer. When the rate of wages is fixed by the hour, the daily wage shall be found by multiplying the hourly rate by the customary number of working hours constituting an ordinary day in the character of the work involved. In any case the weekly wage shall be found by multiplying the daily wage by the customary number of working days constituting an ordinary week in the character of the work involved; provided, however, if the employee worked less than the customary number of working days constituting an ordinary week in the character of the work involved, the weekly wage for the purposes of compensation under provisions of R.S. 34:15-12a only shall be found by multiplying the hourly rate by the number of hours of work regularly performed by that employee in the character of the work involved. Gratuities, received regularly in the course of employment from other than the employer, shall be included in determining the weekly wage only in those cases where the employer or employee has kept a regular daily or weekly record of the amount of gratuities so received. In such cases the average weekly amount of gratuities over a period of 6 months, or for the entire time of employment, whichever period is less, shall be added to the fixed weekly wage to determine the employee's total weekly wage. If no such record has been kept, then the average amount of the weekly gratuities shall be fixed by the judge of compensation or the referee hearing the matter.

Amended by L.1945, c. 74, p. 392, s. 12; L.1966, c. 126, s. 6; L.1979, c. 283, s. 13, eff. Jan. 10, 1980.



Section 34:15-38 - Method Of Calculating Compensation For Temporary Disability

34:15-38. Method of calculating compensation for temporary disability
To calculate the number of weeks and fraction thereof that compensation is payable for temporary disability, determine the number of calendar days of disability from and including as a full day the day that the employee is first unable to continue at work by reason of the accident, including also Saturdays, Sundays and holidays, up to the first working day that the employee is able to resume work and continue permanently thereat; subtract from this number the waiting period and any days and fraction thereof the employee was able to work during this time, and divide the remainder by 7. If, however, the total period of disability extends beyond 7 days, the waiting period shall not be subtracted from the number indicated above. The resulting whole number and sevenths will be the required period for which compensation is payable on account of temporary disability.

Amended by L.1945, c. 74, p. 393, s. 13; L.1966, c. 126, s. 7.



Section 34:15-39 - Agreements And Releases Invalid

34:15-39. Agreements and releases invalid
No agreement, composition, or release of damages made before the happening of any accident, except the agreement defined in section 34:15-7 of this title shall be valid or shall bar a claim for damages for the injury resulting therefrom, and any such agreement is declared to be against public policy. The receipt of benefits from any association, society, or fund to which the employee shall have been a contributor shall not bar the recovery of damages by action at law or the recovery of compensation under article 2 of this chapter (s. 34:15-7 et seq.).



Section 34:15-39.1 - Unlawful Discharge Of, Or Discrimination Against, Employee Claiming Compensation Benefits; Penalty

34:15-39.1. Unlawful discharge of, or discrimination against, employee claiming compensation benefits; penalty
It shall be unlawful for any employer or his duly authorized agent to discharge or in any other manner discriminate against an employee as to his employment because such employee has claimed or attempted to claim workmen's compensation benefits from such employer, or because he has testified, or is about to testify, in any proceeding under the chapter to which this act is a supplement. For any violation of this act, the employer or agent shall be punished by a fine of not less than $100.00 nor more than $1,000.00 or imprisonment for not more than 60 days or both. Any employee so discriminated against shall be restored to his employment and shall be compensated by his employer for any loss of wages arising out of such discrimination; provided, if such employee shall cease to be qualified to perform the duties of his employment he shall not be entitled to such restoration and compensation.

L.1966, c. 157, s. 1, eff. June 18, 1966. Amended by L.1968, c. 258, s. 1, eff. Sept. 4, 1968.



Section 34:15-39.2 - Additional Penalty; Summary Recovery

34:15-39.2. Additional penalty; summary recovery
As an alternative to any other sanctions herein or otherwise provided by law, the Commissioner of Labor and Industry may impose a penalty not exceeding $1,000.00 for any violation of this act. He may proceed in a summary manner for the recovery of such penalty, for the use of the State in any court of competent jurisdiction.

L.1966, c. 157, s. 2.



Section 34:15-39.3 - Liability Of Employer For Penalty

34:15-39.3. Liability of employer for penalty
The employer alone and not his insurance carrier shall be liable for any penalty under this act.

L.1966, c. 157, s. 3.



Section 34:15-40 - Liability Of Third Party.

34:15-40 Liability of third party.

34:15-40. Where a third person is liable to the employee or his dependents for an injury or death, the existence of a right of compensation from the employer or insurance carrier under this statute shall not operate as a bar to the action of the employee or his dependents, nor be regarded as establishing a measure of damage therein. In the event that the employee or his dependents shall recover and be paid from the said third person or his insurance carrier, any sum in release or in judgment on account of his or its liability to the injured employee or his dependents, the liability of the employer under this statute thereupon shall be only such as is hereinafter in this section provided.

(a)The obligation of the employer or his insurance carrier under this statute to make compensation payments shall continue until the payment, if any, by such third person or his insurance carrier is made.

(b)If the sum recovered by the employee or his dependents from the third person or his insurance carrier is equivalent to or greater than the liability of the employer or his insurance carrier under this statute, the employer or his insurance carrier shall be released from such liability and shall be entitled to be reimbursed, as hereinafter provided, for the medical expenses incurred and compensation payments theretofore paid to the injured employee or his dependents less employee's expenses of suit and attorney's fee as hereinafter defined.

(c)If the sum recovered by the employee or his dependents as aforesaid is less than the liability of the employer or his insurance carrier under this statute, the employer or his insurance carrier shall be liable for the difference, plus the employee's expenses of suit and attorney's fee as hereinafter defined, and shall be entitled to be reimbursed, as hereinafter provided for so much of the medical expenses incurred and compensation payments theretofore paid to the injured employee or his dependents as exceeds the amount of such difference plus such employee's expenses of suit and attorney's fee.

(d)If at any time prior to the payment by the third person or his insurance carrier to the injured employee or his dependents, the employer or his insurance carrier shall serve notice, as hereinafter provided, upon such third person or his insurance carrier that compensation has been applied for by the injured employee or his dependents it shall thereupon become the duty of such third person or his insurance carrier, before making any payment to the injured employee or his dependents, to inquire from such employer or his insurance carrier the amount of medical expenses incurred and compensation theretofore paid to the injured employee or to his dependents. Where such notice shall have been served, it shall further become the duty of such third person or his insurance carrier, before making any payment as aforesaid, to inquire from such injured employee or his dependents the amount of the expenses of suit and attorney's fee, or either of them in the action or settlement of the claim against such third person or his insurance carrier. Thereafter, out of that part of any amount about to be paid in release or in judgment by such third person or his insurance carrier on account of his or its liability to the injured employee or his dependents, the employer or his insurance carrier shall be entitled to receive from such third person or his insurance carrier so much thereof as may be due the employer or insurance carrier pursuant to subparagraph (b) or (c) of this section. Such sum shall be deducted by such third person or his insurance carrier from the sum to be paid in release or in judgment to the injured employee or his dependents and shall be paid by such third person or his insurance carrier to the employer or his insurance carrier. Service of notice, hereinbefore required to be made by the employer or his insurance carrier upon such third person or his insurance carrier, shall be by registered mail, return receipt and in cases other than an individual shall be mailed to the registered office of such other third person or his insurance carrier.

(e)As used in this section, "expenses of suit" shall mean such expenses, but not in excess of $750 and "attorney's fee" shall mean such fee, but not in excess of 33 1/3 % of that part of the sum paid in release or in judgment to the injured employee or his dependents by such third person or his insurance carrier to which the employer or his insurance carrier shall be entitled in reimbursement under the provisions of this section, but on all sums in excess thereof, this percentage shall not be binding.

(f)When an injured employee or his dependents fail within 1 year of the accident to either effect a settlement with the third person or his insurance carrier or institute proceedings for recovery of damages for his injuries and loss against the third person, the employer or his insurance carrier, 10 days after a written demand on the injured employee or his dependents, can either effect a settlement with the third person or his insurance carrier or institute proceedings against the third person for the recovery of damages for the injuries and loss sustained by such injured employee or his dependents and any settlement made with the third person or his insurance carrier or proceedings had and taken by such employer or his insurance carrier against such third person, and such right of action shall be only for such right of action that the injured employee or his dependents would have had against the third person, and shall constitute a bar to any further claim or action by the injured employee or his dependents against the third person. If a settlement is effected between the employer or his insurance carrier and the third person or his insurance carrier, or a judgment is recovered by the employer or his insurance carrier against the third person for the injuries and loss sustained by the employee or his dependents and if the amount secured or obtained by the employer or his insurance carrier is in excess of the employer's obligation to the employee or his dependents and the expense of suit, such excess shall be paid to the employee or his dependents. The legal action contemplated hereinabove shall be a civil action at law in the name of the injured employee or by the employer or insurance carrier in the name of the employee to the use of the employer or insurance carrier, or by the proper party for the benefit of the next of kin of the employee. Where an injured employee or his dependents have instituted proceedings for recovery of damages for his injuries and loss against a third person and such proceedings are dismissed for lack of prosecution, the employer or insurance carrier shall, upon application made within 90 days thereafter, be entitled to have such dismissal set aside, and to continue the prosecution of such proceedings in the name of the injured employee or dependents in accordance with the provisions of this section.

(g)If such employee or his dependents effect a settlement with the third person or his insurance carrier or institute proceedings against the third person prior to the service of notice upon the third person or his insurance carrier of the compensation obligation of the employer or his insurance carrier or prior to the institution of any proceedings against the third person by the employer or his insurance carrier for the injuries and loss sustained by such employee or his dependents, such employer or his insurance carrier is barred from instituting any action or proceedings against the third person for the injuries and loss sustained by such employee or his dependents.

The words "third person" as used in this section include corporations, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals.

Amended 1951, c.169; 1956, c.141, s.6; 2007, c.23.



Section 34:15-41 - Claims Barred After Two Years

34:15-41. Claims barred after two years
In case of personal injury or death all claims for compensation on account thereof shall be forever barred unless a petition is filed in duplicate with the secretary of the workmen's compensation bureau, as prescribed by section 34:15-51 of this title.



Section 34:15-41.1 - Claimant In Country At War With United States Or With Which Postal Communications Are Suspended; Limitations

34:15-41.1. Claimant in country at war with United States or with which postal communications are suspended; limitations
In computing any limitation of time for filing petitions and instituting proceedings prescribed by chapter fifteen of Title 34 of the Revised Statutes, the time during which any claimant is in a foreign country, while the government of or in control of said country is at war with the Government of the United States or while postal communications between said country and the United States are suspended, and twelve months thereafter shall not be computed as part of any such period of limitation.

L.1943, c. 72, p. 281, s. 1.



Section 34:15-42 - Constitutionality And Construction

34:15-42. Constitutionality and construction
Article 1 of this chapter (s. 34:15-1 et seq.), and article 2 of this chapter (s. 34:15-7 et seq.), are declared to be inseparable and if either be declared void or inoperative in an essential part so that the whole of such article must fall, the other article shall fall with it and not stand alone.

Article 1 of this chapter (s. 34:15-1 et seq.) shall not apply in cases where article 2 of this chapter (s. 34:15-7 et seq.) becomes operative but shall apply in all other cases and in such cases shall be in extension of the common law.



Section 34:15-43 - Compensation For Injury In Line Of Duty.

34:15-43 Compensation for injury in line of duty.

34:15-43. Every officer, appointed or elected, and every employee of the State, county, municipality or any board or commission, or any other governing body, including boards of education, and governing bodies of service districts, individuals who are under the general supervision of the Palisades Interstate Park Commission and who work in that part of the Palisades Interstate Park which is located in this State, and also each and every member of a volunteer fire company doing public fire duty and also each and every active volunteer, first aid or rescue squad worker, including each and every authorized worker who is not a member of the volunteer fire company within which the first aid or rescue squad may have been created, doing public first aid or rescue duty under the control or supervision of any commission, council, or any other governing body of any municipality, any board of fire commissioners of such municipality or of any fire district within the State, or of the board of managers of any State institution, every county fire marshal and assistant county fire marshal, every special, reserve or auxiliary policeman doing volunteer public police duty under the control or supervision of any commission, council or any other governing body of any municipality, every emergency management volunteer doing emergency management service for the State, every health care worker, public health worker and support services personnel, registered with the Emergency Health Care Provider Registry pursuant to section 6 of P.L.2005, c.222 (C.26:13-6), and any person doing volunteer work for the Division of Parks and Forestry, the Division of Fish and Wildlife, or the New Jersey Natural Lands Trust, as authorized by the Commissioner of Environmental Protection, or for the New Jersey Historic Trust, and any person doing work related to bioterrorism, or volunteering, for the Department of Agriculture, as authorized by the Secretary of Agriculture, who may be injured in line of duty shall be compensated under and by virtue of the provisions of this article and article 2 of this chapter (R.S.34:15-7 et seq.). No former employee who has been retired on pension by reason of injury or disability shall be entitled under this section to compensation for such injury or disability; provided, however, that such employee, despite retirement, shall, nevertheless, be entitled to the medical, surgical and other treatment and hospital services as set forth in R.S.34:15-15.

Benefits available under this section to emergency management volunteers and volunteers participating in activities of the Division of Parks and Forestry, the Division of Fish and Wildlife, the New Jersey Natural Lands Trust or the New Jersey Historic Trust, shall not be paid to any claimant who has another single source of injury or death benefits that provides the claimant with an amount of compensation that exceeds the compensation available to the claimant under R.S.34:15-1 et seq.

As used in this section, the terms "doing public fire duty" and "who may be injured in line of duty," as applied to members of volunteer fire companies, county fire marshals or assistant county fire marshals, and the term "doing public first aid or rescue duty," as applied to active volunteer first aid or rescue squad workers, shall be deemed to include participation in any authorized construction, installation, alteration, maintenance or repair work upon the premises, apparatus or other equipment owned or used by the fire company or the first aid or rescue squad, participation in any State, county, municipal or regional search and rescue task force or team, participation in any authorized public drill, showing, exhibition, fund raising activity or parade, and to include also the rendering of assistance in case of fire and, when authorized, in connection with other events affecting the public health or safety, in any political subdivision or territory of another state of the United States or on property ceded to the federal government while such assistance is being rendered and while going to and returning from the place in which it is rendered.

Also, as used in this section, "doing public police duty" and "who may be injured in line of duty" as applied to special, reserve or auxiliary policemen, shall be deemed to include participation in any authorized public drill, showing, exhibition or parade, and to include also the rendering of assistance in connection with other events affecting the public health or safety in the municipality, and also, when authorized, in connection with any such events in any political subdivision or territory of this or any other state of the United States or on property ceded to the federal government while such assistance is being rendered and while going to and returning from the place in which it is rendered.

As used in this section, the terms "doing emergency management service" and "who may be injured in the line of duty," as applied to emergency management volunteers and health care workers, public health workers and support services personnel registered with the Emergency Health Care Provider Registry pursuant to section 6 of P.L.2005, c.222 (C.26:13-6), mean participation in any activities authorized pursuant to P.L.1942, c.251 (C.App.A:9-33 et seq.), including participation in any State, county, municipal or regional search and rescue task force or team, except that the terms shall not include activities engaged in by a member of an emergency management agency of the United States Government or of another state, whether pursuant to a mutual aid compact or otherwise.

Every member of a volunteer fire company shall be deemed to be doing public fire duty under the control or supervision of any such commission, council, governing body, board of fire commissioners or fire district or board of managers of any State institution within the meaning of this section, if such control or supervision is provided for by statute or by rule or regulation of the board of managers or the superintendent of such State institution, or if the fire company of which he is a member receives contributions from, or a substantial part of its expenses or equipment are paid for by, the municipality, or board of fire commissioners of the fire district or if such fire company has been or hereafter shall be designated by ordinance as the fire department of the municipality.

Every active volunteer, first aid or rescue squad worker, including every authorized worker who is not a member of the volunteer fire company within which the first aid or rescue squad may have been created, shall be deemed to be doing public first aid or rescue duty under the control or supervision of any such commission, council, governing body, board of fire commissioners or fire district within the meaning of this section if such control or supervision is provided for by statute, or if the first aid or rescue squad of which he is a member or authorized worker receives or is eligible to receive contributions from, or a substantial part of its expenses or equipment are paid for by, the municipality, or board of fire commissioners of the fire district, or if such first aid or rescue squad has been or hereafter shall be designated by ordinance as the first aid or rescue squad of the municipality.

As used in this section and in R.S.34:15-74, the term "authorized worker" shall mean and include, in addition to an active volunteer fireman and an active volunteer first aid or rescue squad worker, any person performing any public fire duty or public first aid or rescue squad duty, as the same are defined in this section, at the request of the chief or acting chief of a fire company or the president or person in charge of a first aid or rescue squad for the time being.

A member of a volunteer fire company, active volunteer first aid or rescue squad worker, county fire marshal, assistant county fire marshal, special, reserve or auxiliary policeman or emergency management volunteer serving a volunteer organization duly created and under the control or supervision of any commission, council or any other governing body of any municipality, any board of fire commissioners of that municipality or of any fire district within the State, or of the board of managers of any State institution, who participated in a search and rescue task force or team in response to the terrorist attacks of September 11, 2001 without the authorization of that volunteer organization's governing body and who suffered injury or death as a result of participation in that search and rescue task force or team shall be deemed an employee of this State for the purpose of workers' compensation benefits as would have accrued if the injury or death had occurred in the performance of the duties of the volunteer company or squad of which he was a member.

Whenever a member of a volunteer fire company, active volunteer first aid or rescue squad worker, county fire marshal, assistant county fire marshal, special, reserve or auxiliary policeman or emergency management volunteer serving a volunteer organization duly created and under the control or supervision of any commission, council or any other governing body of any municipality, any board of fire commissioners of that municipality or of any fire district within the State, or of the board of managers of any State institution, participates in a national, multi-state, State, municipal or regional search and rescue task force or team without the authorization of that volunteer organization's governing body but pursuant to a Declaration of Emergency by the Governor of the State of New Jersey specifically authorizing volunteers to respond immediately to the emergency without requiring the authorization of the volunteer company or squad, and the member of the volunteer fire company, active volunteer first aid or rescue squad worker, county fire marshal, assistant county fire marshal, special, reserve or auxiliary policeman or emergency management volunteer suffers injury or death as a result of participation in that search and rescue task force or team, he shall be deemed an employee of this State for the purpose of workers' compensation benefits as would have accrued if the injury or death had occurred in the performance of the duties of the volunteer company or squad of which he was a member.

Nothing herein contained shall be construed as affecting or changing in any way the provisions of any statute providing for sick, disability, vacation or other leave for public employees or any provision of any retirement or pension fund provided by law.

Amended 1946, c.300, s.1; 1948, c.269; 1948, c.430, s.1; 1951, c.211; 1952, c.317; 1953, c.414; 1955, c.102; 1956, c.160, s.2; 1958, c.149, s.1; 1964, c.257, s.1; 1978, c.145, s.1; 1987, c.259, s.3; 1995, c.369, s.5; 1995, c.383, s.1; 1997, c.199, s.2; 1999, c.152, s.51; 1999, c.251, s.2; 2001, c.325, s.1; 2005, c.222, s.33.



Section 34:15-43.2 - Volunteer Fire Department Members; Respiratory Diseases; Presumption Of Occupational Disease

34:15-43.2. Volunteer fire department members; respiratory diseases; presumption of occupational disease
Any condition or impairment of health of any member of a volunteer fire department caused by any disease of the respiratory system shall be held and presumed to be an occupational disease unless the contrary be made to appear in rebuttal by satisfactory proof; providing

(a) Such disease develops or first manifests itself during a period while such member is an active member of such department; and

(b) Said member, upon entering said volunteer fire service, has or shall have undergone a medical examination, which examination failed or fails to disclose the presence of such disease or diseases; and

(c) Such disease develops or first manifests itself within 90 days from the event medically determined to be the cause thereof.

Any present member who did not undergo a medical examination upon entering said volunteer fire service, may undergo such examination within 180 days after the effective date of this act and in the event such examination does not disclose the presence of such disease or diseases, he shall thereafter be entitled to the benefits of this act.

L.1964, c. 291, s. 1. Amended by L.1965, c. 65, s. 1.



Section 34:15-43.3 - Time Of Development Or First Manifestation Of Respiratory Disease

34:15-43.3. Time of development or first manifestation of respiratory disease
For the purposes herein expressed, the time of development or first manifestation of such disease or diseases shall only be determined by and run from the date of first notice of the existence of such disease or diseases to such member by a physician, or the date of death as a result of such disease or diseases.

L.1964, c. 291, s. 2.



Section 34:15-43.4 - Maximum Benefits For Volunteers

34:15-43.4. Maximum benefits for volunteers
A person participating under the supervision of the Palisades Interstate Park Commission, in a volunteer program in that part of the Palisades Interstate Park located in New Jersey, who is deemed to be an employee of this State under R.S. 32:14-4 for the purpose of receiving workers' compensation coverage, is eligible for compensation for injury or death, or both, under chapter 15 of Title 34 of the Revised Statutes, based upon a weekly salary or compensation conclusively presumed to be received by this person in an amount sufficient to entitle him, or, in the event of his death, his dependents, to receive the maximum compensation available under chapter 15 of Title 34 of the Revised Statutes.

L. 1987, c. 259, s. 4.



Section 34:15-44 - Names Of Public Employees Carried On Pay Roll

34:15-44. Names of public employees carried on pay roll
When any payment of compensation under this chapter shall be due to any public employee, the name of the injured employee, or in case of his death, the names of the persons to whom payment is to be made as his dependents, shall be carried upon the pay roll, and payment shall be made in the same manner and from the same source in which and from which the wages of the injured employee were paid. In event that any extraordinary payment larger than the weekly rate of compensation shall be due, such payment shall be made from any fund available for the maintenance or incidental expenses of the institution, department, board or governing body under and by which the employee was employed.



Section 34:15-45 - Guardian's Powers

34:15-45. Guardian's powers
34:15-45. In any case where a person under the age of twenty-one years shall be entitled to receive any compensation or distributive share under this chapter any duly authorized guardian of the person and property of such person appointed by the surrogate or by the Superior Court, shall be authorized and empowered to act for such person to the same extent as a duly appointed guardian ad litem appointed by any court of this State and shall have the right and authority to compromise and make composition in behalf of such person of any disputed claim for compensation arising under this chapter; provided the terms of such compromise or composition shall be approved by an order of the Division of Workers' Compensation upon presentation of the facts and terms thereof to the division, before the same shall become effective.

Amended 1953,c.33,s.53; 1991,c.91,s.360.



Section 34:15-46 - Parent To Act As Guardian

34:15-46. Parent to act as guardian
34:15-46. In case a person under the age of twenty-one years shall be entitled to receive a sum or sums amounting, in the aggregate, to not more than two hundred fifty dollars ($250.00) as compensation for injuries, or as a distributive share under this chapter, the father, mother or natural guardian upon whom said person shall be dependent for support shall be authorized and empowered to receive and receipt for such moneys to the same extent as a guardian of the person and property of such person duly appointed by the surrogate of the county in which such person resides or by the Superior Court. The release or discharge of such father, mother or natural guardian shall be a full and complete discharge of all claims or demands of the said person thereunder.

Amended 1953,c.33,s.54; 1991,c.91,s.361.



Section 34:15-48 - Representative Appointed For Compensation Beneficiary

34:15-48. Representative appointed for compensation beneficiary
The commissioner and each deputy commissioner of compensation is hereby authorized and empowered when in his judgment it shall be advisable, to appoint a representative with power to act for a person who may be entitled to compensation, by legally receiving and disbursing said compensation under the direction of the commissioner or any deputy commissioner of compensation, when it shall appear that such person is mentally, legally or physically unable to properly receive or disburse said compensation, or when said person, after due diligence, cannot be located. Whenever the person entitled to compensation is a minor child, and the commissioner or any deputy commissioner of compensation shall determine that there is no proper person available to receive and disburse said compensation for such child, then the State Board of Children's Guardians, as constituted by the provisions of chapter five, of Title Institutions and Agencies (s. 30:5-1 et seq.), may be appointed as the representative of such minor child.

Amended by L.1947, c. 31, p. 85, s. 1.



Section 34:15-49 - Jurisdiction Of Division; Salaries, Qualifications, Tenure Of Judges, Etc.

34:15-49 Jurisdiction of division; salaries, qualifications, tenure of judges, etc.

34:15-49. a. The Division of Workers' Compensation shall have the exclusive original jurisdiction of all claims for workers' compensation benefits under this chapter. The judges of the Division of Workers' Compensation shall hereinafter be appointed on a bipartisan basis by the Governor, with the advice and consent of the Senate, to initial terms of three years at an annual salary, for the first year, in an amount equal to 75% of the annual salary of a Judge of the Superior Court. During the initial three-year term, each judge shall be subject to a program of evaluation developed by the Director of the Division of Workers' Compensation. Upon receipt of a satisfactory annual evaluation from the director, the annual salary of a nontenured judge shall be increased to 78 2/3% of the annual salary of a Judge of the Superior Court after one year; 81 2/3% of the annual salary of a Judge of the Superior Court after two years; and, after three years and upon tenure as provided pursuant to the provisions of this section, the annual salary of a tenured judge of compensation shall be 85% of the annual salary of a Judge of the Superior Court. Reappointment of a judge shall be by the Governor, with the advice and consent of the Senate. The director's evaluations shall be made available to the Senate Judiciary Committee if the candidate has been renominated by the Governor. Upon confirmation after the initial three-year term, a judge of the Division of Workers' Compensation shall have tenure, and shall serve during good behavior. All judges of compensation appointed prior to the effective date of P.L.1991, c.513 shall continue to have tenure and shall continue to serve during good behavior. The annual salary of the director shall be 89% of the annual salary of a Judge of the Superior Court. The Chief Judge of Compensation shall be the Director of the Division of Workers' Compensation and may be known as the Director/Chief Judge of the division.

In addition to salary, a judge of compensation regularly assigned as an administrative supervisory judge of compensation by the director shall receive additional compensation of $2,500 per annum during the period of such assignment; and a judge of compensation regularly assigned as a supervising judge of compensation by the director shall receive additional compensation of $1,500 per annum during the period of such assignment.

Judges of compensation shall not engage in the practice of law, shall devote full time to their judicial duties, and shall have been licensed attorneys in the State of New Jersey for 10 years prior to their appointments. The director of the division shall have the same qualifications for appointment and be subject to the same restrictions as a judge of compensation.

All judges of compensation shall be retired upon attaining the age of 70 years, except that any judge of compensation who has retired on pension or retirement allowance may, with the judge's consent, be recalled by the Director /Chief Judge of the Division of Workers' Compensation for service as a recalled judge in the Division of Workers' Compensation. No recalled judge shall serve beyond his 80th birthday.

Upon such recall the retired judge shall have all the powers of a judge of compensation and shall be paid a per diem allowance fixed by the Director/Chief Judge of the Division of Workers' Compensation. In addition the recalled judge shall be reimbursed for reasonable expenses actually incurred by him in connection with his assignment and shall be provided with such facilities as may be required in the performance of his duties. Such per diem compensation and expenses shall be paid by the State. Payment for services and expenses shall be made in the same manner as payment is made to the judges of the Division of Workers' Compensation from which he retired.

b.An increase in an annual salary of a judge or the director under subsection a. of this section that results due to the increase in the salary of a Judge of the Superior Court provided in N.J.S.2B:2-4 as amended in section 1 of P.L.1995, c.424 (N.J.S.2B:2-4) shall not be granted until July 1, 1996.

Amended 1941, c.194; 1969, c.252, s.2; 1973, c.313; 1977, c.314; 1979, c.368; 1991, c.513, s.1; 1995, c.424, s.3; 1999, c.380, s.7; 2005, c.6, s.3.



Section 34:15-49.1 - Referees Designated Judges Of Compensation

34:15-49.1. Referees designated judges of compensation
Notwithstanding the provisions of R.S. 34:15-49 to the contrary, referees of formal hearings in the Division of Workers' Compensation who have been so employed for a period of 10 years or more and who have been attorneys at law of this State for a period of 10 years or more, are hereby designated judges of compensation and shall commence service as judges of compensation upon the effective date of this act at the first step in salary range 39 of the appropriate compensation plan adopted by the Civil Service Commission in accordance with chapter 8 of Title 11 of the Revised Statutes.

L.1981, c. 353, s. 1, eff. Dec. 26, 1981.



Section 34:15-49.2 - Inapplicability Of Mandatory Retirement For Worker's Compensation Judges, Certain.

34:15-49.2 Inapplicability of mandatory retirement for worker's compensation judges, certain.

18.The mandatory retirement provisions implemented pursuant to this act, P.L.1999, c.380 (C.52:14-15.115 et al.), shall be inapplicable for three years after the effective date of this act to any judge of the Division of Workers' Compensation who is in service on the effective date of this act.


L.1999,c.380,s.18.



Section 34:15-49.3 - Certain Worker's Compensation Judges Permitted To Work Beyond Age 70.

34:15-49.3 Certain worker's compensation judges permitted to work beyond age 70.

20.Notwithstanding the provisions of this act, P.L.1999, c.380 (C.52:14-15.115 et al.), to the contrary, any judge of the Division of Workers' Compensation who is 60 years of age or older on the effective date of this act shall be permitted to continue service as a judge until attaining 10 years of service under the "Public Employees' Retirement System Act," P.L.1954, c.84 (C.43:15A-1et seq.).

L.1999,c.380,s.20.



Section 34:15-50 - Approval And Filing Of Agreement

34:15-50. Approval and filing of agreement
Whenever an employer or his insurance carrier and an injured employee, or the dependents of a deceased employee, shall, by agreement, duly signed, settle upon and determine the compensation due to the injured employee, or to the dependents of a deceased employee, as provided by law, the employer or the insurance carrier shall forthwith file with the bureau a true copy of the agreement. The agreement shall not bind the employer or injured employee, or the dependents of a deceased employee, unless approved by the bureau. If an agreement for lawful and adequate compensation, approved by the bureau, is not filed within twenty-one days after the date of the happening of the injury, the bureau shall, so far as practicable, endeavor to bring about a settlement of the pending claim. If no petition is filed by the injured employee, or the dependents of a deceased employee, the bureau may institute an inquiry on its own motion, to determine the reasons for the failure to agree as to compensation, and may, either before or after the institution of the inquiry, with the consent of the injured employee, or the dependents of a deceased employee, file a petition for compensation. When such petition is filed by said bureau, on its own initiative, the subsequent proceedings shall be the same as is hereinafter set forth in cases where the claimant files a petition.



Section 34:15-51 - Filing Of Petition; Two Year Limit

34:15-51. Filing of petition; two year limit
34:15-51. Every claimant for compensation under Article 2 of this chapter (R.S. 34:15-7 et seq.) shall, unless a settlement is effected or a petition filed under the provisions of R.S. 34:15-50, submit to the Division of Workers' Compensation a petition filed and verified in a manner prescribed by regulation, within two years after the date on which the accident occurred, or in case an agreement for compensation has been made between the employer and the claimant, then within two years after the failure of the employer to make payment pursuant to the terms of such agreement; or in case a part of the compensation has been paid by the employer, then within two years after the last payment of compensation except that repair or replacement of prosthetic devices shall not be construed to extend the time for filing of a claim petition. A payment, or agreement to pay by the insurance carrier, shall for the purpose of this section be deemed payment or agreement by the employer. The petition shall state the respective addresses of the petitioner and of the defendant, the facts relating to employment at the time of injury, the injury in its extent and character, the amount of wages received at the time of injury, the knowledge of the employer or notice of the occurrence of the accident, and such other facts as may be necessary and proper for the information of the division and shall state the matter or matters in dispute and the contention of the petitioner with reference thereto. A paper copy of the petition shall be verified by the oath or affirmation of the petitioner. Proceedings on behalf of an infant shall be instituted and prosecuted by a guardian, guardian ad litem, or next friend, and payment, if any, shall be made to the guardian, guardian ad litem, or next friend. The division shall prepare and print forms of petitions and shall furnish assistance to claimants in the preparation of such petitions, when requested so to do.

Amended 1979, c.283, s.14; 2001, c.94, s.1.



Section 34:15-52 - Copy Of Petition Forwarded To Employer

34:15-52. Copy of petition forwarded to employer
34:15-52. Within five days after the filing of the petition or as soon thereafter as is practicable, the Division of Workers' Compensation shall cause a copy of the petition to be forwarded to the employer. The copy shall include a notice directing the employer to file an answer thereto with the division within 30 days after the notice is forwarded, unless the division for good cause shall grant further time, which answer shall give the address of the respondent, and admit or deny the substantial averments of the petition, and shall state the contention of the defendant with reference to the matters in dispute as disclosed by the petition. The answer shall be verified by the oath or affirmation of the respondent, and shall be filed in a manner prescribed by regulation.

Amended 1979, c.283, s.15; 2001, c.94, s.2.



Section 34:15-53 - Time, Place And Notice Of Hearing; Adjournment

34:15-53. Time, place and notice of hearing; adjournment
Within 20 days after the filing of an answer, or the expiration of the time for filing an answer if no answer is filed, the secretary of the division shall fix a time and place for hearing the petition, or shall send the petition and answer or a transcript of the petition and answer to the director, a deputy director or 1 of the referees, in which case such director, deputy director or referee, within 20 days after the filing of the answer, shall fix a time and place for the hearing of the petition. Such time shall be not less than 4 weeks nor more than 6 weeks after the filing of the petition, provided however, that in cases where the extent of permanent disability, total or partial, is an issue, the determination of such issue shall be deferred as provided in section 34:15-16 of this Title. The petition shall be heard either in the county in which the injury occurred or in which the petitioner or respondent resides, or in which the respondent's place of business is located, or in which the respondent may be served with process. When a time and place has been fixed for such hearing, the director, deputy director or the referee to whom the cause has been referred shall give at least 10 days' notice to each party of the time and place of hearing. The director, deputy director or any referee to whom a cause has been referred, shall have power to adjourn the hearing thereof from time to time in his discretion.

Amended by L.1945, c. 74, p. 394, s. 14; L.1956, c. 141, p. 578, s. 7.



Section 34:15-54 - Dismissal Of Petition; Notice; Reinstatement

34:15-54. Dismissal of petition; notice; reinstatement
No petition shall be dismissed for want of prosecution or for failure to formally adjourn the cause, until after notice shall be served by the respondent on the petitioner or his attorney that unless the cause is moved for hearing within one month from the date of the service thereof, the claim will be considered abandoned and the petition dismissed subject, however, to the right to have the petition reinstated for good cause shown, upon application made to the deputy commissioner before whom the matter was heard or to the Commissioner of Labor within one year thereafter. No claim heretofore made shall be considered abandoned because the petition was dismissed under this section, if such petition has been reinstated for good cause shown, and such petition shall be deemed to have been dismissed without prejudice to further proceedings upon said petition, and further proceedings thereon shall be as effective as though said petition had not been dismissed.

Amended by L.1947, c. 267, p. 968, s. 1.



Section 34:15-54.1 - Referee's Powers As To Dismissal Of Petitions For Want Of Prosecution And Reinstatement; Discontinuances

34:15-54.1. Referee's powers as to dismissal of petitions for want of prosecution and reinstatement; discontinuances
Any referee designated as a "referee, formal hearings," shall have the same power as a deputy director in respect to the dismissal of formal petitions for want of prosecution and reinstatement thereof in accordance with the provisions of section 34:15-54 of the Revised Statutes, and the approval of discontinuances of formal petitions.

L.1952, c. 269, p. 921, s. 7.



Section 34:15-55 - Service Of Papers

34:15-55. Service of papers
It shall be sufficient service of any paper, except the original notice to the defendant, if the same is sent by registered mail, addressed to the petitioner at the address contained in the petition, or to the defendant at the address contained in the answer.



Section 34:15-55.1 - Secretary Of Workmen's Compensation Bureau As Agent For Service Of Process On Nonresidents; Method And Effect Of Service; Continuances

34:15-55.1. Secretary of workmen's compensation bureau as agent for service of process on nonresidents; method and effect of service; continuances
Any employer, not a resident of this State, or any employer not licensed to do business in this State, or any resident employer who becomes a nonresident of this State after the occurrence of an injury to an employee, who shall employ or who shall have employed any person to perform work, labor or services within this State shall be deemed by the accepting of the privilege of engaging in such work, labor and services by his or its employees to make, constitute and appoint the secretary of the workmen's compensation bureau as his or its agent for the acceptance of process in any proceeding by any such employee or dependent or representative of such employee, under and by virtue of this chapter; and the acceptance of such privilege or the entering into this State for the purpose of engaging in such employment shall be a signification of such employer that any such process issued against him or it, which is so served, shall be of the same legal force and validity as if served upon him or it personally.

Service of such process shall be made by leaving a copy of the petition with the secretary of the bureau, or some one designated by him in his office, and such service shall be sufficient service upon such nonresident employer; provided, that notice of such service and a copy of the petition are forthwith sent by registered mail to the respondent to the address stated in such petition, by the secretary of the bureau, or such person acting for him in his office, and the respondent's return receipt and the affidavit of the secretary of the bureau, or such person in his office acting for him, of the compliance therewith are appended to such petition and filed in the office of the secretary of the bureau wherein such action may be pending; provided, also, that the date of the mailing and the date of the receipt of the return card aforesaid are properly indorsed on such petition and signed by the secretary of the bureau, or some one acting for him.

The workmen's compensation bureau in which such action is pending may order such continuance as may be necessary to afford the respondent a reasonable opportunity to defend the action. The secretary of the bureau shall keep a record of all such processes which shall show the day and hour of such service.

This section shall be construed to extend the right of service of process upon nonresidents and shall not be construed as limiting any provisions for the service of process now or hereafter existing.

Amended by L.1945, c. 74, p. 394, s. 15.



Section 34:15-56 - Rules Of Evidence

34:15-56. Rules of evidence
At such hearing evidence, exclusive of ex parte affidavits, may be produced by both parties, but the official conducting the hearing shall not be bound by the rules of evidence.



Section 34:15-57 - Summary Hearing; Power To Modify And Commute Award, Determination And Rule For Judgment Or Order Approving Settlement

34:15-57. Summary hearing; power to modify and commute award, determination and rule for judgment or order approving settlement
The commissioner, the director, and each deputy director, is hereby authorized to hear and determine the matters in dispute in a summary manner, and each shall have power to modify any award of compensation, determination and rule for judgment or order approving settlement and to provide for the commutation of any such award, determination and rule for judgment or order approving settlement.

Amended by L.1952, c. 269, p. 919, s. 3.



Section 34:15-57.1 - Reimbursement Of Benefits Paid Under Temporary Disability Benefits Law

34:15-57.1. Reimbursement of benefits paid under Temporary Disability Benefits Law
Whenever an employee becomes entitled to or is awarded compensation for temporary disability pursuant to chapter fifteen of Title 34 of the Revised Statutes for the same weeks or period with respect to which he has received disability benefits pursuant to the Temporary Disability Benefits Law (P.L.1948, c. 110), the Deputy Directors or Referees of the Division of Workmen's Compensation are authorized to incorporate in such award, order, or approval of settlement, an order requiring the employer or his insurance carrier to reimburse the Division of Employment Security of the New Jersey Department of Labor and Industry, the employer involved in the claim under chapter fifteen of Title 34 of the Revised Statutes, or his insurance carrier, as the case may be, the amount of any disability benefits it may have paid to such employee.

L.1950, c. 174, p. 402, s. 1.



Section 34:15-57.2 - Inquiry As To Other Payments Received Before Paying Compensation; Proof Of Amounts Paid

34:15-57.2. Inquiry as to other payments received before paying compensation; proof of amounts paid
Whenever an employer or his insurance carrier involved in the claim under chapter fifteen of Title 34 of the Revised Statutes shall receive written notice from the Division of Employment Security of the New Jersey Department of Labor and Industry that disability benefits have been paid to an employee as a result of an accident or sickness for which the said employee may be entitled to benefits under chapter fifteen of Title 34 of the Revised Statutes, such employer or his insurance carrier, as the case may be, shall, before making any payment on account of any pending award, order, or settlement under said chapter fifteen of Title 34 of the Revised Statutes, inquire of the employee as to whether or not he has received disability benefits by reason of the same accident or sickness and advise the Division of Employment Security of the New Jersey Department of Labor and Industry or the employer who made payment of the disability benefits, or his insurance carrier, as the case may be, of the result of such inquiry.

In proceedings before the Division of Workmen's Compensation, it shall be the duty of the employer against whom claim is made under chapter fifteen of Title 34 of the Revised Statutes, and his insurance carrier, if any, to present, at any hearing involving a workmen's compensation claim affected by this act, sufficient proof as to the amounts paid under the Temporary Disability Benefits Law (P.L.1948, c. 110), for which reimbursement is allowable in pursuance of the provisions of the Temporary Disability Benefits Law (P.L.1948, c. 110), such proof to be furnished by the Division of Employment Security of the New Jersey Department of Labor and Industry, the employer who made payment of the disability benefits or his insurance carrier, as the case may be.

L.1950, c. 174, p. 402, s. 2.



Section 34:15-57.3 - Effective Date

34:15-57.3. Effective date
This act shall take effect on the first day of July, one thousand nine hundred and fifty.

L.1950, c. 174, p. 403, s. 3.



Section 34:15-57.4 - Workers' Compensation Fraud, Crime Of Fourth Degree; Civil Liability.

34:15-57.4 Workers' compensation fraud, crime of fourth degree; civil liability.

1. a. A person shall be guilty of a crime of the fourth degree if the person purposely or knowingly:

(1)Makes, when making a claim for benefits pursuant to R.S.34:15-1 et seq., a false or misleading statement, representation or submission concerning any fact that is material to that claim for the purpose of wrongfully obtaining the benefits;

(2)Makes a false or misleading statement, representation or submission, including a misclassification of employees, or engages in a deceptive leasing practice, for the purpose of evading the full payment of benefits or premiums pursuant to R.S.34:15-1 et seq.; or

(3)Coerces, solicits or encourages, or employs or contracts with a person to coerce, solicit or encourage, any individual to make a false or misleading statement, representation or submission concerning any fact that is material to a claim for benefits, or the payment of benefits or premiums, pursuant to R.S.34:15-1 et seq. for the purpose of wrongfully obtaining the benefits or of evading the full payment of the benefits or premiums.

b.Any person who wrongfully obtains benefits or evades the full payment of benefits or premiums by means of a violation of the provisions of subsection a. of this section shall be civilly liable to any person injured by the violation for damages and all reasonable costs and attorney fees of the injured person.

c. (1) If a person purposely or knowingly makes, when making a claim for benefits pursuant to R.S.34:15-1 et seq., a false or misleading statement, representation or submission concerning any fact which is material to that claim for the purpose of obtaining the benefits, the division may order the immediate termination or denial of benefits with respect to that claim and a forfeiture of all rights of compensation or payments sought with respect to the claim.

(2)Notwithstanding any other provision of law, and in addition to any other remedy available under law, if that person has received benefits pursuant to R.S.34:15-1 et seq. to which the person is not entitled, he is liable to repay that sum plus simple interest to the employer or the carrier or have the sum plus simple interest deducted from future benefits payable to that person, and the division shall issue an order providing for the repayment or deduction.

(3)Notwithstanding any other provision of law, and in addition to any other remedy available under law, a person who evades the full payment of premiums pursuant to R.S.34:15-1 et seq. or improperly denies or delays benefits pursuant to R.S.34:15-1 et seq. is liable to pay the sum due and owing plus simple interest.

d.Nothing in this section shall preclude, if the evidence so warrants, indictment and conviction for a violation of any provision of chapter 20, 21 or 28 of Title 2C of the New Jersey Statutes or any other law. For the purpose of this section,"purposely," "knowingly" and "purposely or knowingly" have the same meaning as is provided in chapter 2 of Title 2C of the New Jersey Statutes.

L.1998,c.74,s.1.



Section 34:15-57A - Notice Of Unemployment Compensation, Conditions

34:15-57a. Notice of unemployment compensation, conditions
3. The Division of Workers' Compensation shall provide notice to each individual receiving compensation under the provisions of the workers' compensation law (chapter 15 of Title 34 of the Revised Statutes), explaining the conditions under which the individual may receive unemployment compensation pursuant to this 1991 amendatory and supplementary act.

L.1991,c.486,s.3



Section 34:15-58 - Judgment And Settlement Filed, Receipts, Bar Of Judgment

34:15-58. Judgment and settlement filed, receipts, bar of judgment
34:15-58. A statement containing the date and place of hearing, together with the decision, award, determination and rule for judgment or the order approving settlement, shall be legibly written in ink or typewritten and filed in the office of the secretary at Trenton, by the officer hearing such cause, which statement, together with the petition and answer, shall constitute the record of the cause. A copy of the decision, award, determination and rule for judgment or order approving settlement, if same results in an award to the petitioner, shall, as soon as practicable after the same is rendered, be filed in the office of the clerk of the county in which the hearing was held, and when so filed, shall have the same effect and may be collected and docketed in the same manner as judgments rendered in causes tried in the Superior Court. The employer may once every month file receipt of payment, verified by affidavit that the receipts are accurate and true, with the clerk of the court, which shall be entered in satisfaction of the award, determination and rule for judgment or order approving settlement, to the extent of such payments. The official conducting the hearing shall, within fifteen days after the rendering of the award, determination and rule for judgment or order approving settlement, mail to each of the parties a statement of the substance of the award, determination and rule for judgment or order approving settlement, or a copy of such award, determination and rule for judgment or order approving settlement. The decision, award, determination and rule for judgment or order approving settlement shall be final and conclusive between the parties and shall bar any subsequent action or proceeding, unless reopened by the Division of Workers' Compensation or appealed as hereinafter provided.

Amended 1952,c.269,s.4; 1991,c.91,s.362.



Section 34:15-59 - Docket; Records

34:15-59. Docket; records
The secretary of the bureau shall keep a docket in which shall be entered the title of each cause, the date of the determination thereof, the date of appeal, if any, and the date on which the record in case of appeal was transmitted to the appellant. The secretary shall also file the record of each case left with him by the official conducting the hearing, and shall keep a card index of such record in such manner as to afford ready reference thereto. Such records shall be open to the inspection of the public.



Section 34:15-60 - Subpoenas, Fees, Contempt

34:15-60. Subpoenas, fees, contempt
34:15-60. The director, each deputy director and each of the referees shall have the same power as the Superior Court to issue subpoenas to compel the attendance of witnesses and the production of books and papers. The fees for the attendance of witnesses shall be such as are now provided for the attendance of witnesses in other civil cases, and shall be paid by the party arranging for the attendance of such witnesses. The subpoenas shall be authenticated by the seal of the department, and either party to any such proceeding may, without charge, secure subpoenas from the director, a deputy director or any referee. Misconduct on the part of any person attending a hearing, or the failure of any witness, when duly subpoenaed to attend or give testimony shall be punishable by the director, each deputy director and each of the referees, in the same manner as such failure is punishable by the Superior Court in a case therein pending.

Amended 1939,c.291; 1953,c.33,s.55; 1991,c.91,s.363.



Section 34:15-61 - Administering Oaths; Perjury

34:15-61. Administering oaths; perjury
The commissioner, each deputy commissioner and each referee shall have power to administer oaths. Any person who, having been sworn as a witness in any such proceeding, shall willfully give false testimony shall be guilty of perjury.



Section 34:15-62 - Public Hearings

34:15-62. Public hearings
All hearings conducted under this chapter shall be open to the public.



Section 34:15-63 - No Filing Fees

34:15-63. No filing fees
Neither party shall pay any fees for filing any papers with the division or with the secretary thereof, and the clerk of any county shall file any papers required by this chapter to be filed with him without the payment of any fee.

Amended by L.1941, c. 167, p. 531, s. 1; L.1957, c. 100, p. 195, s. 1.



Section 34:15-64 - Rules, Regulations, Fees For Witnesses, Attorneys.

34:15-64 Rules, regulations, fees for witnesses, attorneys.
34:15-64. a. The commissioner, director and the judges of compensation may make such rules and regulations for the conduct of the hearing not inconsistent with the provisions of this chapter as may, in the commissioner's judgment, be necessary. The official conducting any hearing under this chapter may allow to the party in whose favor judgment is entered, costs of witness fees and a reasonable attorney fee, not exceeding 20% of the judgment; and a reasonable fee not exceeding $400 for any one witness, except that the following fees may be allowed for a medical witness:

(1) (a) A fee of not more than $600 paid to an evaluating physician for an opinion regarding the need for medical treatment or for an estimation of permanent disability, if the physician provides the opinion or estimation in a written report; and

(b)An additional fee of not more than $400 paid to the evaluating physician who makes a court appearance to give testimony; or

(2) (a) A fee of not more than $450 paid to a treating physician for the preparation and submission of a report including the entire record of treatment, medical history, opinions regarding diagnosis, prognosis, causal relationships between the treated condition and the claim, the claimant's ability to return to work with or without restrictions, what, if any, restrictions are appropriate, and the anticipated date of return to work, and any recommendations for further treatment; and

(b) (i) An additional fee of not more than $300 per hour, with the total amount not to exceed $2,500, paid to the treating physician who gives testimony concerning causal relationship, ability to work or the need for treatment; or

(ii)An additional fee of not more than $300 per hour, with the total amount not to exceed $1,500, paid to the treating physician who gives a deposition concerning causal relationship, ability to work or the need for treatment.

b. (1) No fee for an evaluating physician pursuant to this section shall be contingent on whether a judgment or award is or is not made in favor of the petitioner.

(2)No evaluating or treating physician shall charge any fee for a report, testimony or deposition in excess of the amount permitted pursuant to the provisions of this section.

c.A fee shall be allowed at the discretion of the judge of compensation when, in the official's judgment, the services of an attorney and medical witnesses are necessary for the proper presentation of the case. In determining a reasonable fee for medical witnesses, the official shall consider (1) the time, personnel, and other cost factors required to conduct the examination; (2) the extent, adequacy and completeness of the medical evaluation; (3) the objective measurement of bodily function and the avoidance of the use of subjective complaints; and (4) the necessity of a court appearance of the medical witness. When, however, at a reasonable time, prior to any hearing compensation has been offered and the amount then due has been tendered in good faith or paid within 26 weeks from the date of the notification to the employer of an accident or an occupational disease or the employee's final active medical treatment or within 26 weeks after the employee's return to work whichever is later or within 26 weeks after employer's notification of the employee's death, the reasonable allowance for attorney fee shall be based upon only that part of the judgment or award in excess of the amount of compensation, theretofore offered, tendered in good faith or paid. When the amount of the judgment, or when that part of the judgment or award in excess of compensation, offered, tendered in good faith or paid as aforesaid, is less than $200, an attorney fee may be allowed not in excess of $50.

d.All counsel fees of claimants' attorneys for services performed in matters before the Division of Workers' Compensation, whether or not allowed as part of a judgment, shall be first approved by the judge of compensation before payment. Whenever a judgment or award is made in favor of a petitioner, the judges of compensation or referees of formal hearings shall direct amounts to be deducted for the petitioner's expenses and to be paid directly to the persons entitled to the same, the remainder to be paid directly to the petitioner.

amended 1945, c.74, s.16; 1952, c.318; 1979, c.283, s.16; 1981, c.414, s.1; 1995, c.303; 2002, c.112; 2015, c.216.



Section 34:15-65 - Deposition Of Absent Witness

34:15-65. Deposition of absent witness
The deposition of a witness whose attendance before said bureau cannot be secured by reason of his absence from the State, or by reason of his physical inability to attend the hearing may be taken upon order of the official to whom said cause has been referred. In any such case the procedure for taking such depositions shall conform as nearly as practicable with the procedure for taking depositions in the Superior Court.

Amended by L.1953, c. 33, p. 598, s. 56.



Section 34:15-66 - Appeal; Costs

34:15-66. Appeal; costs
Any party may appeal from the judgment of a judge of compensation to the Appellate Division of the Superior Court, which appeal shall be taken in accordance with the rules of court. The judgment entered in any court on any such appeal shall be conclusive and binding, and proceedings thereon shall only be for the recovery of moneys thereby determined to be due. Nothing herein contained shall be construed as limiting the jurisdiction of the Supreme Court. Costs may be awarded in accordance with the rules of any court to which an appeal is taken.

Amended by L.1945, c. 74, p. 397, s. 17; L.1953, c. 33, p. 598, s. 57; L.1956, c. 141, p. 579, s. 8; L.1971, c. 463, s. 1, eff. March 2, 1972.



Section 34:15-66.1 - Judgment Docketed; Execution; Supplementary Proceedings

34:15-66.1. Judgment docketed; execution; supplementary proceedings
Any judgment entered in the Appellate Division of the Superior Court pursuant to the provisions of section 34:15-66 of this Title may be entered and docketed in the Law Division of the Superior Court, and shall thenceforward operate as a judgment recovered in that court as in any other case. Upon failure to comply with the original order for compensation the court may order that the entire amount of compensation shall become due immediately, and execution may issue upon proof of such failure for the entire amount of compensation, without discount or commutation. Supplementary proceedings in aid of execution may be resorted to upon a judgment so entered and docketed and becoming due in whole, as in any other case.

Amended by L.1971, c. 463, s. 2, eff. March 2, 1972.



Section 34:15-68 - Physical Examination Of Employee

34:15-68. Physical examination of employee
In all cases where it shall be necessary to make a physical examination of an employee in an inquiry to award compensation, the examination shall be made by a physician who is the same sex as the employee if so requested by the employee.

Amended by L.1980, c. 90, s. 10.



Section 34:15-69 - Copy Of Judgment To Be Filed With Director

34:15-69. Copy of judgment to be filed with director
Whenever any judgment is entered in the Appellate Division of the Superior Court upon any matter arising under the provisions of this chapter the clerk of the Appellate Division of the Superior Court shall forthwith forward to the director a copy of the judgment, which need not be certified and for which no charge shall be made.

Amended by L.1953, c. 33, p. 599, s. 60; L.1971, c. 463, s. 3, eff. March 2, 1972.



Section 34:15-69.1 - Discontinuance Or Sale Of Business; Discharge Of Employer From Further Liability; Assumption Of Obligations By Third Party

34:15-69.1. Discontinuance or sale of business; discharge of employer from further liability; assumption of obligations by third party
Whenever any employer has discontinued his business or sold or otherwise disposed of the greater part of his business or assets, the division may, upon application to the commissioner or any deputy director by any party to an award, upon 10 days' written notice to all other parties, and after hearing, order such employer discharged from further liability for such award, provided that said commissioner or deputy director finds that a third party has filed with the division a satisfactory undertaking in writing assuming all obligations of such award and the claim or claims upon which it is based in lieu of and in place of such employer and provided further that such third party either is an employer operating under section 34:15-77 of this Title or has filed with the division a certificate signed by the Commissioner of Banking and Insurance certifying that such third party meets all requirements to become an employer operating under said section, or is a stock company or mutual association authorized to write workmen's compensation or employer's liability insurance in this State.

L.1956, c. 209, p. 749, s. 1.



Section 34:15-69.2 - Order; Filing; Effect

34:15-69.2. Order; filing; effect
2. Such order shall by its terms discharge the employer from any and all claims, demands or liabilities whatsoever for or on account of such an award or the claim or claims upon which it is based and shall substitute such third party as the respondent, obligor and debtor of and on account of such award, the claim or claims upon which it is based and any and all claims, demands or liabilities whatsoever arising therefrom. The employee or the dependents of the employee or the personal representatives thereof shall have no further recourse whatsoever against such employer, but shall have and retain all their rights against such third party as though he were the employer against whom the award was originally entered. Such order shall be filed in the office of the secretary in Trenton in accordance with section 34:15-58 of this Title, and shall constitute part of the record in the cause, and a copy of such order shall be filed in the office of the clerk of the county in which the original award was filed, shall be indexed and cross-indexed by said clerk to said original award and, when so filed and indexed and cross-indexed to such award, shall have the same effect as to such third party and may be collected and docketed in the same manner as judgments rendered in causes tried in the Superior Court.

L.1956,c.209,s.2; amended 1991,c.91,s.364.



Section 34:15-69.3 - Applicability Of Provisions Of Title To Third Party Assuming Obligations

34:15-69.3. Applicability of provisions of Title to third party assuming obligations
All provisions of this Title not inconsistent herewith shall thenceforth apply as against such third party with the same force and effect as though such third party were the party against whom the original award was entered.

L.1956, c. 209, p. 750, s. 3.



Section 34:15-70 - Short Title

34:15-70. Short title
This article may be cited as the "employers' liability insurance law" .



Section 34:15-71 - Employer's Obligation To Injured Employee

34:15-71. Employer's obligation to injured employee
Every employer, except the state or a municipality, county or school district, who is now or hereafter becomes subject to the provisions of article 2 of this chapter (s. 34:15-7 et seq.), as therein provided, shall forthwith make sufficient provision for the complete payment of any obligation which he may incur to an injured employee, or his dependents under the provisions of said article 2, by one of the methods hereinafter set forth in sections 34:15-77 and 34:15-78 of this title.



Section 34:15-72 - Employers Not Electing Benefits Of Compensation Law Required To Insure

34:15-72. Employers not electing benefits of compensation law required to insure
In like manner every employer except the state or a municipality, county or school district who is now or hereafter becomes subject to the provisions of article 1 of this chapter (s. 34:15-1 et seq.) shall forthwith make sufficient provision for the complete payment of any obligation which he may incur to an injured employee or his administrators or next of kin under said article 1 of this chapter.



Section 34:15-73 - Proof Of Compliance

34:15-73. Proof of compliance
On demand of the commissioner of banking and insurance personally or in writing mailed to the post-office address of the employer by registered mail, the employer shall file with such commissioner on forms prescribed by him proof of compliance with the provisions of this article.



Section 34:15-74 - Compensation Insurance Provided For Certain Volunteers By Municipality Or County

34:15-74.Compensation insurance provided for certain volunteers by municipality or county
34:15-74. Except as otherwise provided in this section, the governing body of every municipality and the committee of every fire district shall provide compensation insurance for special, reserve or auxiliary policemen doing volunteer public police duty, for volunteer firemen doing public fire duty and volunteer first aid and emergency squad workers doing public first aid and rescue duty under the control or supervision of any commission, council or other governing body of the municipality or any board of fire commissioners of such municipality or of any fire district, and the board of chosen freeholders shall provide compensation insurance for county fire marshals and assistant county fire marshals, within the meaning of R.S.34:15-43. Such insurance shall provide compensation for every special, reserve or auxiliary policeman, and for every such fireman or authorized first aid or rescue squad worker or county fire marshal or assistant county fire marshal who shall be a member of any first aid or rescue squad created within the fire company of which he is a member or authorized first aid or rescue squad worker, or composed of members and authorized first aid or rescue squad workers of different fire companies in the same municipality for injuries received while acting in response to any call made upon such squad, for first aid or rescue work, whether such call be made because of a fire or otherwise.

The provisions of this section shall not require the governing body of any municipality or the committee of any fire district which contributes to the support of a volunteer fire company or volunteer first aid or rescue squad serving said municipality or district but located, or its headquarters maintained, without said municipality or district to provide compensation insurance for the members of said company or squad who are covered by compensation insurance carried by the municipality or district within which said company or squad is located, or its headquarters maintained, whenever evidence of such insurance coverage is supplied to or otherwise obtained by said governing body or committee, nor shall the provisions of this section require the governing body of any municipality or the committee of any fire district to provide compensation insurance whenever evidence that a fire company has obtained its own insurance coverage is provided to the governing body or committee.

Except as otherwise provided by this section, the governing body of a municipality or county shall provide compensation insurance for each emergency management volunteer registered with and doing emergency management service on behalf of that municipality or county pursuant to P.L.1942, c.251 (C.App. A:9-33 et seq.), unless the governing body provides workers' compensation coverage for each emergency management volunteer and has evidence of such coverage or the governing body has received or obtained proof that workers' compensation insurance coverage for each emergency management volunteer is provided by an emergency management council.

The provisions of this section shall not require the governing body of a municipality to pay for compensation insurance or make reimbursement of any portion of the expense of medical, surgical or hospital treatment for an emergency management volunteer, if that insurance or reimbursement is being furnished by the United States Government or any agent thereof.

Amended 1940,c.108; 1946,c.300,s.2; 1948,c.430,s.2; 1952,c.316,s.1; 1953,c.340,s.1; 1958,c.149,s.2; 1964,c.257,s.2; 1978,c.145,s.2; 1995,c.383,s.2.



Section 34:15-74.1 - Compensation Insurance By Volunteer Fire Company For Volunteer Firemen And Volunteer First Aid Or Rescue Squad Workers

34:15-74.1. Compensation insurance by volunteer fire company for volunteer firemen and volunteer first aid or rescue squad workers
Any volunteer fire company may provide compensation insurance for member volunteer firemen doing public fire duty and volunteer first aid or rescue squad workers doing public first aid and rescue duty for a first aid or rescue squad organized within such a fire company. Such insurance shall provide compensation under and by virtue of the article to which this section is a supplement and of article 2, of chapter 15, of Title 34 of the Revised Statutes for every such fireman or authorized first aid or rescue squad worker who may be injured in line of duty, as the same is defined in R.S. 34:15-43.

Evidence of the insurance coverage authorized by this section shall be provided by the fire company to the governing body of any municipality or the committee of any fire district which contributes to the support and maintenance of such fire company.

L.1964, c. 257, s. 3, eff. Jan. 1, 1965.



Section 34:15-74.2 - Compensation Insurance By Board Of Education For Members Of Board

34:15-74.2. Compensation insurance by board of education for members of board
Every board of education shall provide compensation insurance for its members covering the performance of their official duties as members of the board and also as members or officers of a county school board federation or of the State Federation of District Boards of Education. All payments of compensation to such board members shall be governed by and be subject to the provisions of this chapter. The premiums therefor shall be paid by the board, and the insurance shall protect such persons from loss by reason of injury or death suffered while in the performance of duty as herein provided.

L.1967, c. 297, s. 1, eff. Feb. 15, 1968.



Section 34:15-75 - Compensation For Injury, Death For Certain Volunteers.

34:15-75 Compensation for injury, death for certain volunteers.

34:15-75. Compensation for injury and death, either or both, of any volunteer fireman, county fire marshal, assistant county fire marshal, volunteer first aid or rescue squad worker, volunteer driver of any municipally-owned or operated ambulance, forest fire warden or forest fire fighter employed by the State of New Jersey, member of a board of education, special reserve or auxiliary policeman doing volunteer public police duty under the control or supervision of any commission, council or any other governing body of any municipality, emergency management volunteer doing emergency management service, health care workers, public health workers and support services personnel registered with the Emergency Health Care Provider Registry pursuant to section 6 of P.L.2005, c.222 (C.26:13-6) and doing emergency management service for the State, or any volunteer worker for the Division of Parks and Forestry, the Division of Fish and Wildlife, the New Jersey Natural Lands Trust or the New Jersey Historic Trust, shall:

a.Be based upon a weekly salary or compensation conclusively presumed to be received by such person in an amount sufficient to entitle him, or, in the event of his death, his dependents, to receive the maximum compensation by this chapter authorized; and

b.Not be subject to the seven-day waiting period provided in R.S.34:15-14.

Amended 1945, c.74, s.18; 1951, c.276; 1952, c.316, s.2; 1953, c.340, s.2; 1967, c.297, s.2; 1978, c.145, s.3; 1995, c.383, s.3; 1997, c.199, s.3; 2001, c.328, s.2; 2005, c.222, s.34.



Section 34:15-76 - Payments To Certain Volunteers

34:15-76.Payments to certain volunteers
34:15-76. All payments of compensation to volunteer firemen, county fire marshals, assistant county fire marshals, volunteer first aid or rescue squad workers, volunteer drivers of any municipally-owned or operated ambulance, special, reserve or auxiliary policemen doing volunteer public police duty under the control or supervision of any commission, council or any other governing body of any municipality, or emergency management volunteers doing emergency management service, shall be governed by and be subject to the provisions of this chapter. The premiums therefor shall be paid from the tax levy, and the insurance shall protect such persons from loss by reason of injury or death suffered while engaged in the performance of duty.

Amended 1952,c.316,s.3; 1953,c.340,s.3; 1978,c.145,s.4; 1995,c.383, s.5.



Section 34:15-77 - Employer Carrying Own Insurance

34:15-77. Employer carrying own insurance
Any employer desiring to carry his own liability insurance may make application to the Commissioner of Insurance showing his financial ability to pay compensation. The commissioner, if satisfied of the applicant's financial ability and the permanence of his business, shall by written order exempt the applicant from insuring the whole or any part of his compensation liability.

The commissioner may from time to time require any employer exempted as herein provided to furnish further statements of financial ability and if at any time it appears to him that any such employer is no longer financially able to carry the risk of compensation liability the commissioner shall revoke his order granting exemption, whereupon the employer shall immediately insure his liability under this chapter in a mutual association or other insurance company authorized to engage in workers' compensation in this State.

Whenever the commissioner is not satisfied with the financial ability and the permanence of the business of an employer exempted as herein provided, or of a new applicant for exemption, he may consider, and shall have the authority to accept, as evidence of such ability to pay compensation, (a) a guaranty by the parent corporation of such applicant that said parent corporation will discharge the applicant's liability under this chapter; (b) a separate account or reserve fund, or any deposit thereupon, maintained by an applicant to discharge his liability under this chapter; (c) a surety bond executed by an association or corporation licensed to do business in this State, provided the surety on any such surety bond undertakes to discharge the applicant's liability under this chapter; or (d) a contract of an employer with an insurance carrier covering liability for a portion of the compensation required under article 2, chapter 15, Title 34 of the Revised Statutes.

Any employer or group of employers exempted as herein provided may for its own protection insure its liability for the payment of any stated loss in excess of $100,000.00 by reason of any single accident or by reason of occupational diseases scheduled in this chapter; provided, that any such contract of insurance shall operate only between the employer or group of employers and its insurance carrier and shall not be subject to any of the provisions of this chapter.

An application pertaining only to a change of name of a presently exempt employer, without any change in the financial structure of said employer, shall not be considered as a new application for exemption under this act.

Pursuant to rules and regulations established by the Commissioner of Insurance, 10 or more employers licensed by the State as hospitals under the "Health Care Facilities Planning Act," P.L.1971, c. 136 (C. 26:2H-1 et seq.) may make application to the commissioner for permission to enter into agreements to pool their liabilities under this chapter for the purpose of qualifying as self-insurers. An employer member of the approved group shall be classified as a self-insurer.

Amended by L.1968, c. 311, s. 1, eff. Sept. 26, 1968; L.1983, c. 376, s. 1, eff. Nov. 10, 1983.



Section 34:15-77.1 - Hospitals; Group Self-insurance; Conditions

34:15-77.1. Hospitals; group self-insurance; conditions
With respect to any group of employers licensed by the State as hospitals who adopt a plan for self-insurance for the payment of compensation to their employees, at least the following conditions shall apply:

a. Under such group plan, the group shall assume the liability of all the employers within the group under the terms of a trust agreement approved by the commissioner, and pay all compensation for which the employers are liable under Title 34 of the Revised Statutes;

b. When making application to the commissioner for permission to establish a group plan for self-insurance, the group shall present satisfactory proof to the commissioner of its financial ability to pay such compensation for the employers who are members of the group, including a statement of the group's revenues, their source, and assurance for their continuance;

c. If required by the commissioner, the group shall deposit with the commissioner such types and amounts of securities or surety bonds as the commissioner deems necessary to provide assurance that such benefits as are payable by the group will continue to be paid and that the group will meet its statutory obligations;

d. The commissioner may require the group to file any and all agreements, contracts, and such other pertinent documents as he may deem necessary relating to the organization of the employers in the group:

e. Each group self-insurer, in its application for self-insurance shall set forth the names and addresses of each of its officers, directors, trustees, and general manager. No officer, director, trustee, or employee of the group self-insurer may represent or participate directly or indirectly on behalf of an injured worker or his dependents in any workers' compensation proceeding.

L.1983, c. 376, s. 2, eff. Nov. 10, 1983.



Section 34:15-77.2 - Liability For Compensation Prescribed By Title 34; Bankruptcy Of Participating Employer

34:15-77.2. Liability for compensation prescribed by Title 34; bankruptcy of participating employer
Any employer licensed by the State as a hospital who participates in group self-insurance shall not be relieved from the liability for compensation prescribed by Title 34 of the Revised Statutes except by the payment thereof by the group self-insurer or by himself. The insolvency or bankruptcy of a participating employer shall not relieve the group self-insurer from the payment of compensation for injuries or death sustained by an employee during the time the employer was a participant in such group self-insurance.

L.1983, c. 376, s. 3, eff. Nov. 10, 1983.



Section 34:15-77.3 - Addition Or Termination Of Participating Employers; Notice

34:15-77.3. Addition or termination of participating employers; notice
Such group self-insurer shall promptly notify the commissioner, on a form to be prescribed by the commissioner, of the addition of any participating employer or employers. Notice of termination of any participating employer in a group self-insurance plan shall be given to the commissioner at least 10 days before the effective date of such termination of participation. Such notice shall also be sent by registered mail to all other members of the group self-insurance plan.

L.1983, c. 376, s. 4, eff. Nov. 10, 1983.



Section 34:15-77.4 - Termination Of Plan; Surety Bond; Insurance Policy

34:15-77.4. Termination of plan; surety bond; insurance policy
If such a group self-insurance plan is terminated, the securities or surety bond on deposit with the commissioner shall remain in the custody of the commissioner for a period of at least 26 months. At the expiration of such time or such further period as the commissioner may deem proper and necessary, he may accept in lieu thereof, and for the additional purpose of securing such further and future contingent liability as may arise from prior injuries to workers and be incurred by reason of any change in the condition of such workers which warrant awards for additional compensation, a policy of insurance furnished by the group self-insurer, its successor, assigns, or others carrying on or liquidating such self-insurance group.

L.1983, c. 376, s. 5, eff. Nov. 10, 1983.



Section 34:15-77.5 - Financial Statement; Description Of Service Organizations

34:15-77.5. Financial statement; description of service organizations
Every such group self-insurer shall, on an annual basis, or as often as the commissioner deems it necessary, furnish to the commissioner:

a. A financial statement of the group's assets and liabilities, the claims paid during the preceding 12 months, current reserves, incurred losses, and any other information that the commissioner may require; and

b. A description of the service organizations maintained by the employer or group for the prevention of injuries and claims administration services.

L.1983, c. 376, s. 6, eff. Nov. 10, 1983.



Section 34:15-77.6 - Annual Examination

34:15-77.6. Annual examination
The commissioner may conduct such annual examinations of each such group self-insurer as he deems necessary and proper.

L.1983, c. 376, s. 7, eff. Nov. 10, 1983.



Section 34:15-77.7 - Denial Of Application Or Revocation Of Consent

34:15-77.7. Denial of application or revocation of consent
The commissioner shall have the authority to deny the application of any group of self-insurers to pay such benefits, or to revoke his consent for any group continuing to pay for good cause shown, including, but not limited to:

a. Failure to comply with regulations adopted by the commissioner or with any provisions of this act;

b. Failure to comply with a lawful order of the commissioner;

c. Deterioration of financial condition to such an extent that such deterioration would have an adverse affect on the ability of the self-insurance group to pay expected losses.

L.1983, c. 376, s. 8, eff. Nov. 10, 1983.



Section 34:15-77.8 - Rules And Regulations

34:15-77.8. Rules and regulations
The Commissioner of Insurance shall promulgate such rules and regulations, including appropriate fee schedules, as he deems necessary to effectuate the provisions of this act.

L.1983, c. 376, s. 9, eff. Nov. 10, 1983.



Section 34:15-78 - Insurance In Stock Or Mutual Company; Notice Filed By Company; Domestic Help Excepted

34:15-78. Insurance in stock or mutual company; notice filed by company; domestic help excepted
Every employer not operating under section 34:15-77 of this title shall insure and keep insured his liability in any stock company or mutual association authorized to engage in workmen's compensation or employer's liability insurance in this State. If insurance be effected by either method mentioned in this section, the insurance company or mutual association shall file with the commissioner of banking and insurance a notice setting forth the name of the insurance company, its principle office in this State, together with a copy of the policy of insurance and copies of all indorsements attached and such other data in relation thereto as the commissioner of banking and insurance may require except that no such filing shall be required in connection with insurance coverage for domestic servants or household employees written pursuant to P.L.1979, c.380.

Amended by L.1979, c. 380, s. 2.



Section 34:15-79 - Penalties For Failure To Carry Insurance.

34:15-79 Penalties for failure to carry insurance.

34:15-79. a. An employer who fails to provide the protection prescribed in this article, who misrepresents one or more employees as independent contractors, or who provides false, incomplete or misleading information concerning the number of employees , shall be guilty of a disorderly persons offense and, if the failure, misrepresentation or provision of false, incomplete or misleading information is knowing, shall be guilty of a crime of the fourth degree, and shall be subject to a stop-work order issued by the Director of the Division of Workers' Compensation pursuant to subsection e. of this section. In cases where a workers' compensation award in the Division of Workers' Compensation of New Jersey against the defendant is not paid at the time of the sentence, the court may suspend sentence upon that defendant and place him on probation for any period with an order to pay the delinquent compensation award to the claimant through the probation office of the county. Where the employer is a corporation, any officer who is actively engaged in the corporate business, including, but not limited to, the president, vice-president, secretary, and the treasurer thereof shall be liable for failure to secure the protection prescribed by this article. Any contractor placing work with a subcontractor shall, in the event of the subcontractor's failing to carry workers' compensation insurance as required by this article, become liable for any compensation which may be due an employee or the dependents of a deceased employee of a subcontractor. The contractor shall then have a right of action against the subcontractor for reimbursement.

b.A rebuttable presumption that an employer has established a successor firm, corporation or partnership shall arise if the two share at least three of the following capacities or characteristics: (1) perform similar work; (2) occupy the same premises; (3) have the same telephone or fax number; (4) have the same email address or Internet website; (5) perform work in the same geographical area; (6) employ substantially the same work force; (7) utilize the same tools and equipment; (8) employ or engage the services of any person or persons involved in the direction or control of the other; or (9) list substantially the same work experience. If it is determined that an employer has established a successor firm, corporation or partnership, the "uninsured employer's fund" shall have a subrogation right against the successor firm, corporation or partnership for any benefits paid pursuant to R.S.34:15-1 et seq. by the "uninsured employer's fund," the injured worker may seek benefits not otherwise paid or payable by the "uninsured employer's fund" from the successor firm, corporation or partnership, and the successor firm, corporation or partnership shall have all of the same responsibilities regarding workers' compensation required pursuant to R.S.34:15-1 et seq. as the original employer.

c.Failure to produce at the time of the trial or upon written request by the division proof of workers' compensation insurance coverage by a mutual association or stock company authorized to write coverage on such risks in this State or written authorization by the Commissioner of Banking and Insurance to self-insure for workers' compensation pursuant to R.S.34:15-77, which was in force for the time cited by the division, creates a rebuttable presumption that the employer was uninsured when charged with a violation of this section.

d.The Director of the Division of Workers' Compensation, or any officer or employee of the division designated by the director, upon finding that an employer has failed for a period of not less than 10 consecutive days to make the provisions for payment of compensation required by R.S.34:15-71 and R.S.34:15-72, shall impose upon that employer, in addition to all other penalties, fines or assessments provided for in chapter 15 of Title 34 of the Revised Statutes or in any supplement thereto, a penalty in the amount of up to $5,000 and when the period exceeds 10 days, an additional penalty of up to $5,000 for each period of 10 days thereafter. All penalties under this act shall be enforced and collected in accordance with section 12 of P.L.1966, c.126 (C.34:15-120.3). Failure or refusal to comply with a stop work order issued by the Director of the Division of Workers' Compensation pursuant to subsection e. of this section shall, in addition to any other penalties provided by law, result in the assessment of a penalty of not less than $1,000 and not more than $5,000 for each day found not to be in compliance. All penalties collected under this section shall be paid into the "uninsured employer's fund."

e.If the Director of the Division of Workers' Compensation determines, after investigation, that an employer knowingly failed to provide the protection prescribed in this article, knowingly misrepresented one or more employees as independent contractors, or knowingly provided false, incomplete or misleading information concerning the number of employees , the director shall issue, not later than 72 hours after making the determination, a stop-work order requiring the cessation of all business operations of that employer at every site at which the violation occurred. The order shall take effect when served upon the employer, or, for a particular employer worksite, when served at that worksite. The order shall remain in effect until the director issues an order releasing the stop-work order upon finding that the employer has come into compliance with the requirements of this section and has paid any penalty assessed under this section. A stop-work order issued pursuant to this section against an employer shall apply against any successor firm, corporation or partnership of the employer in the same manner that it applies to the employer. An employer who is subject to a stop-work order shall have the right to apply to the director, not more than 10 days after the order is issued, for a hearing to contest whether the employer committed the violation on which the order was based, and the hearing shall be afforded and a decision rendered within 48 hours of the application.

f.The Commissioner of Labor and Workforce Development shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations necessary to implement the provisions of this section.

Amended 1938, c.130; 1966, c.126, s.8; 1988, c.25, s.13; 1995, c.393, s.1; 2008, c.94, s.1; 2009, c.87.



Section 34:15-79.1 - Proof Of Workers' Compensation Coverage Required With Certain Annual Reports Of Employers.

34:15-79.1 Proof of workers' compensation coverage required with certain annual reports of employers.

1. a. Every corporation, limited partnership, limited liability company, limited liability partnership or other employer required by law to submit an annual report, shall also include valid proof of workers' compensation coverage, if applicable, as part of the annual report. Without the inclusion of the valid proof of coverage, the annual report is not complete for purposes of filing, the requirement to submit the annual report is not fulfilled, and all requirements concerning the failure to submit the annual report shall apply.

b.For the purposes of this section, valid proof of current workers' compensation coverage shall be in the form of:

(1)Documentation of a current order from the Commissioner of Banking and Insurance authorizing the employer to be a self-insured employer pursuant to R.S.34:15-77; or

(2)A letter from an insurance carrier or verification from the employer which includes the name of the carrier, insurance policy number and date of commencement of coverage under the policy.

L.2008, c.95, s.1.



Section 34:15-80 - Notices Of Insurance Posted

34:15-80. Notices of insurance posted
Every employer who has complied with the provisions of this article shall post and maintain in a conspicuous place or places in and about his place of business, typewritten or printed notices in such form as the commissioner of banking and insurance may prescribe stating that he has secured the payment of compensation to his employees and their dependents in accordance with the provisions of this article and shall name the company or companies insuring his liability, or shall state that the employer has qualified before the commissioner of banking and insurance for the carrying of his own liability.



Section 34:15-81 - Cancellation Of Contract; Notice

34:15-81. Cancellation of contract; notice
Any contract of insurance issued by a stock company or mutual association against liability arising under this chapter may be canceled by either the employer or the insurance carrier within the time limited by such contract for its expiration.

No such policy shall be deemed to be canceled until:

a. At least ten days' notice in writing of the election to terminate such contract is given by registered mail by the party seeking cancellation thereof to the other party thereto; and

b. Until like notice shall be filed in the office of the commissioner of banking and insurance, together with a certified statement that the notice provided for by paragraph "a" of this section has been given; and

c. Until ten days have elapsed after the filing required by paragraph "b" of this section has been made.

The provisions "b" and "c" of this section shall not apply where the employer has replaced the contract to be canceled by other insurance, and notice of such replacement has been filed with the Commissioner of Banking and Insurance. In such event the notice required by provision "a" may, if given by the insurance carrier, recite as the termination date the effective date of the other insurance, and the contract shall be terminated retroactively as of that date. No notice of cancellation of any such contract need be filed in the office of the Commissioner of Banking and Insurance where the employer is not required by any law of this State to effect such insurance.

Amended by L.1948, c. 58, p. 145, s. 1.



Section 34:15-82 - Liability For Injuries Or Death

34:15-82. Liability for injuries or death
An employer securing the payment of compensation by any of the methods prescribed in section 34:15-78 of this title notwithstanding, shall be liable primarily for the payment of proper compensation for personal injuries or death sustained by his employees. The employer shall have recourse for the amount thereof against his insurance carrier. But the insurance carrier shall be directly liable to the injured employee, or his dependents, in event of the death, insolvency, bankruptcy or other proceedings, as a result of which the conduct of the employer's business may be and continue to be in the charge of an executor, administrator, receiver, trustee or assignee.



Section 34:15-83 - Insurance Contract For Benefit Of Employees And Dependents

34:15-83. Insurance contract for benefit of employees and dependents
Every contract of insurance covering the liability of an employer for compensation to injured employees or their dependents, written by a stock company or a mutual association, shall provide, or be construed to provide, that it is made for the benefit of the several employees of the insured employer and their dependents, and that such contract may be enforced by any of such employees or their dependents, suing thereon in his or their names as though distinctly made party thereto.



Section 34:15-84 - Enforcement Of Provisions

34:15-84. Enforcement of provisions
34:15-84. Every such contract shall further provide, or be construed to provide, that any injured employee or his dependents may enforce the provisions thereof to his or their benefit, either by agreement with the employer and the insurance carrier, in event that compensation be settled by agreement, or by joining the insurance carrier with the employer in his petition filed for the purpose of enforcing his claim for compensation, or by subsequent application to the Superior Court, upon the failure of the employer, for any reason, to make adequate and continuous compensation payments.

Amended 1953,c.33,s.61; 1991,c.91,s.365.



Section 34:15-85 - Knowledge Of Injury; Jurisdiction

34:15-85. Knowledge of injury; jurisdiction
Every such contract shall provide, or be construed to provide, that, as between the employee and the insurance carrier, the notice to or knowledge of the occurrence of the injury on the part of the employer shall be deemed notice or knowledge, as the case may be, on the part of the insurance carrier; that jurisdiction of the employer shall, for the purpose of this article, be jurisdiction of the insurance carrier, and that the insurance carrier shall in all things be bound by and subject to the orders, findings, decisions or awards rendered against the employer for the payment of compensation.



Section 34:15-86 - Insurance Carrier Directly Liable

34:15-86. Insurance carrier directly liable
Every such contract shall provide, or be construed to provide, that, upon the death, insolvency or bankruptcy of the insured employer, or upon his assignment for the benefit of creditors, the insurance carrier shall immediately become directly liable for all compensation payments due to any injured employee or his dependents by virtue of prior agreement or award until completion thereof, or that may thereafter become due during the period for which the requisite premiums have been paid by the employer.



Section 34:15-87 - Limitations And Restrictions On Liability

34:15-87. Limitations and restrictions on liability
No policy of insurance against liability arising under this chapter shall contain any limitation of the liability of the insurer to an amount less than that payable by the assured on account of his entire liability under this chapter, and no provision of such policy shall be construed to restrict the liability of the insurer to any stated business, plant, location, or employment carried on by an assured unless the business, plant, location, or employment excluded by such restriction shall be concurrently separately insured or exempted as provided for in this article.

No such policy of insurance or any indorsement thereon shall insure against any liability whatsoever other than the liability of the employer for compensation under this chapter and for damages imposed by law because of personal injuries, including death at any time resulting therefrom, sustained by his employees.

No action shall be maintained for the collection of premiums on any policy violating any provision of this article. Any policy issued contrary to the provisions of this section shall be construed as incorporating the provisions herein contained. No insurer shall, in action brought upon such policy, plead in defense of such action any provision of such policy which violates any provision of this section.

Amended by L.1939, c. 68, p. 112, s. 1.



Section 34:15-88 - Classification Of Risks, Rates, Schedules And Rules; Approval By Insurance Commissioner

34:15-88. Classification of risks, rates, schedules and rules; approval by insurance commissioner
Every insurance company or mutual association which insures employers against liability either under this chapter or for damages imposed by law arising out of any other liability to employees because of personal injuries including death at any time resulting therefrom, or both, shall file with the commissioner of banking and insurance its classification of risks and premiums and rules pertaining thereto, together with the basis rates and system of merit or schedule rating applicable to such insurance which system of merit or schedule rating shall be applied as hereinafter provided. Neither classifications of risks, rules pertaining thereto, basis rates, nor system of merit or schedule rating shall take effect until the commissioner of banking and insurance shall have approved the classifications, rules, basis rates, and system of merit or schedule rating, as reasonable and adequate for the risks to which they respectively apply. The commissioner of banking and insurance may withdraw his approval of any classification, rule, basis rate, or system of merit or schedule rating if he shall find that such classification, rule, rate, or system of merit or schedule rating is unreasonable or inadequate for the risks to which they respectively apply. To secure the impartial application of such approved classifications, rules, rates, or system of merit or schedule rating, the commissioner of banking and insurance is hereby authorized to create, organize and supervise such rating and inspection bureau with such jurisdiction under his supervision as hereinafter provided. No insurance company or mutual association writing workmen's compensation or employer's liability insurance in this state shall issue, renew, or carry any insurance against the liability of an employer either for compensation or for damages imposed by law, because of personal injuries, including death at any time resulting therefrom, sustained by his employees, or for both, except in accordance with the classifications, rules, basis rates, and system of merit or schedule rating approved by the commissioner of banking and insurance as aforesaid and applied by the rating and inspection bureau; provided, however, that any departure from the basis rate filed with and approved by the commissioner of banking and insurance on account of the application of a system of merit or schedule rating approved by the commissioner of banking and insurance shall be clearly set forth in the insurance contract or indorsements attached thereto. If any insurance company or mutual association authorized to write workmen's compensation or employer's liability insurance in this state shall violate any of the provisions of this act, the commissioner of banking and insurance, may, in his discretion, after public hearing, suspend the authority of said insurance company or mutual association to transact workmen's compensation or employer's liability insurance in this state for such period as said commissioner shall fix.



Section 34:15-89.1 - Notification To Mutual Associations, Stock Companies Of Requirements Of Employer Id Numbers.

34:15-89.1 Notification to mutual associations, stock companies of requirements of employer ID numbers.

2. a. On or before March 1, 1996 and thereafter, the Compensation Rating and Inspection Bureau shall notify all mutual associations and stock companies authorized to write workers' compensation or employer's liability insurance on risks located in this State of the requirements of subsections b. and c. of this section.

b.On and after July 1, 1996, all mutual associations and stock companies authorized to write workers' compensation or employer's liability policies on risks located in this State shall, upon application for new policies or renewal of any existing policies, require submission of the employer identification number as assigned by the Department of Labor and Workforce Development pursuant to the provisions of the "unemployment compensation law," R.S.43:21-1 et seq., by each employer and shall maintain the identification number in their records and shall include the identification number on policies of insurance to be filed with the Compensation Rating and Inspection Bureau.

If the employer has been exempted from or is otherwise not subject to the provisions of the "unemployment compensation law," the mutual association or stock company writing workers' compensation insurance or employer's liability insurance coverage on risks of that employer shall, in a form and manner prescribed by the division, assign an identification number to that employer.

If an employer fails or refuses to comply with the reporting requirements of this subsection, the mutual association or stock company shall immediately notify the Division of Workers' Compensation of such failure or refusal. Failure or refusal without reasonable cause shall result in the assessment of a penalty of up to $1,000 for each failure or refusal which shall be enforceable on a petition filed by the "uninsured employer's fund" in a summary proceeding before a judge of compensation upon notice to the employer and the proceeds of which shall be paid into the "uninsured employer's fund." Likewise, if a mutual association or stock company fails or refuses without reasonable cause to comply with the reporting requirements of this subsection and its insured employer has complied with those reporting requirements, a penalty of up to $1,000 for each such failure or refusal shall be enforceable on a petition filed by the "uninsured employer's fund" in a summary proceeding before a judge of compensation upon notice to the mutual association or stock company and any proceeds of the penalty shall be paid into the "uninsured employer's fund."

c.On and after July 1, 1996 the Compensation Rating and Inspection Bureau shall record and maintain the employer identification numbers received from mutual associations and stock companies pursuant to subsection b. of this section. The bureau shall, upon request of the Division of Workers' Compensation, provide to the division information, in a form and manner as prescribed by the division, with respect to the workers' compensation or employer's liability insurance coverage status of employers in this State, including the employer identification numbers.

d.On or before March 1, 1996 the Department of Banking and Insurance shall provide to the Division of Workers' Compensation a complete list of all employers engaged in business in this State who have been authorized, pursuant to the provisions of R.S.34:15-77 et seq., to self-insure for the payment of compensation. After that date, the department shall continue to provide notification to the division, in a form and manner as prescribed by the division, of any newly approved self-insured employer or the rescission of the authority for any previously approved employer to self-insure. On or before July 1, 2008 and thereafter, as may be requested by the division and in a form and manner as prescribed by the division, the Department of Banking and Insurance shall provide to the division a complete list of all mutual associations and stock companies authorized to write workers' compensation or employer's liability insurance coverage on risks in the State.

L.1995, c.393, s.2; amended 2008, c.94, s.2.



Section 34:15-90.1 - Compensation Rating And Inspection Bureau Continued; Directors, Appointment, Terms.

34:15-90.1 Compensation Rating and Inspection Bureau continued; directors, appointment, terms.

1. a. The Compensation Rating and Inspection Bureau, established and continued by R.S.34:15-89, consisting of all insurers authorized to write workers' compensation or employers' liability insurance within this State as provided under R.S.34:15-90, is continued as provided by this act. No insurer shall write workers' compensation or employers' liability insurance in this State unless it is a member of the Compensation Rating and Inspection Bureau. Each member of the Compensation Rating and Inspection Bureau shall have one representative entitled to one vote in the administration of the Compensation Rating and Inspection Bureau's affairs.

b.The Compensation Rating and Inspection Bureau shall be governed by a committee of 10 directors. The Commissioner of Banking and Insurance or his designee shall serve as an ex-officio, non-voting director. Six directors of the governing committee shall be elected by the insurer members as provided in the approved plan of operation. Three directors shall be appointed by the commissioner: one of whom shall be an individual appointed from a list or lists of nominees provided by one or more recognized Statewide organizations representing licensed insurance producers; one of whom shall be an individual appointed from a list or lists of nominees provided by one or more recognized Statewide business organizations; and one of whom shall be an individual appointed from a list or lists of nominees provided by one or more recognized Statewide labor organizations.

Initially, two of the elected directors and one of the appointed directors shall serve for a term of three years; two of the elected directors and one of the appointed directors shall serve for a term of two years; and two of the elected directors and one of the appointed directors shall serve for a term of one year. Thereafter, all board members shall serve for a term of three years. Vacancies shall be filled in the same manner as the original selection.

L.2008, c.97, s.1.



Section 34:15-90.2 - Authority Of Compensation Rating And Inspection Bureau.

34:15-90.2 Authority of Compensation Rating and Inspection Bureau.

2.The Compensation Rating and Inspection Bureau shall have authority to:

a.Enter into contracts as are necessary or proper to carry out the provisions and purposes of this act;

b.Sue or be sued, including taking any legal actions as may be necessary for recovery of any assessments;

c.Establish rules, conditions, and procedures for assessment of its members;

d.Assess members in accordance with chapter 15 of Title 34 of the Revised Statutes;

e.Appoint from among its members appropriate legal, actuarial, and other subcommittees of the governing committee as necessary to provide technical assistance in the operation of the bureau;

f.Establish and maintain rules, regulations and premium rates for workers' compensation and employers' liability insurance and equitably adjust the same, as far as practical, to the hazard of individual risks, by inspection by the bureau;

g.Adopt means for assuring uniform and accurate audit of payrolls as they relate to policies of workers' compensation and employers' liability insurance by auditors, appointed by the bureau, or by such other means as the bureau may, with the approval of the commissioner, establish;

h.Furnish upon request to any of its members or to any employer upon whose risks a rating has been promulgated by it, information as to such rating, including the method of its computation, and shall encourage employers to reduce the number and severity of accidents by adjusting premiums and rates through the use of credits and debits or other proper factors, under such uniform system of experience or other forms of merit rating as may be approved by the commissioner;

i.Prepare and file, for the approval of the commissioner, and for the use by all of its members, any amendments to its policy forms and its system of classification of risks and premiums thereto, together with the basis rates and system of merit or schedule rating applicable to such insurance, as currently set forth in the New Jersey Workers' Compensation and Employers' Liability Insurance Manual;

j.Develop and submit, for the approval of the commissioner, any amendments to its rules of procedure as currently set forth in the New Jersey Workers' Compensation and Employers' Liability Insurance Manual;

k.Resolve disputes concerning the application of its rating system to specific cases, in accordance with the workers' compensation and employers' liability insurance policy and the bureau's rules of procedure, subject to appeal to the commissioner; and

l.Take such other actions as may be reasonable and necessary to carry out its functions as provided in its approved rules of procedures, or as directed by the commissioner.

L.2008, c.97, s.2.



Section 34:15-90.3 - Effective Date.

34:15-90.3 Effective date.

4.This act shall take effect July 1, 2009, except that the Commissioner of Banking and Insurance may take such anticipatory administrative action in advance as shall be necessary for the orderly transition of the new Compensation Rating and Inspection Bureau and proper implementation of this act.

L.2008, c.97, s.4.



Section 34:15-91 - Actuary And Additional Assistants In Insurance Department

34:15-91. Actuary and additional assistants in insurance department
The commissioner of banking and insurance is authorized to employ an actuary and necessary assistants and to fix their compensation, subject to the provisions of Title 11, Civil Service, except where otherwise provided by statute; to compel the production of all books, data, papers and records necessary for the actuary to compile statistics for determining the pure cost of workmen's compensation and employers' liability insurance; and to examine, either personally or through any person appointed by him, the pay roll records and workmen's compensation or employers' liability policies and all data relating to such records and policies of any employer subject to the provisions of this article in order to determine whether such provisions are being complied with.

The information in the possession of the actuary shall be available to the compensation rating and inspection bureau in fixing rates.



Section 34:15-92 - Domestic Help Excepted

34:15-92. Domestic help excepted
Each employer of domestic servants or household employees and every stock company or mutual association affording insurance for the liability of such employers by reason of that employment shall be exempted from the provisions of R.S. 34:15-79, and R.S. 34:15-80. The provisions of R.S. 34:15-81 shall not be applicable where the insurance coverage is afforded pursuant to P.L......., c...... (now pending before the Legislature as Assembly Bill No. 949 of 1978).

Amended by L.1969, c. 212, s. 1; L.1979, c. 380, s. 3.



Section 34:15-92.1 - Other Exceptions

34:15-92.1. Other exceptions
If and when any class or classes of employers or employees shall be excepted from the provisions of article 2 of this chapter (s. 34:15-7 et seq.) by an act or acts of the legislature, such employers as may be thereby excepted shall, from the date when such act or acts shall become effective, be likewise excepted from the provisions of this article.



Section 34:15-93 - Expense Of Enforcement; Payments By Insurers

34:15-93. Expense of enforcement; payments by insurers
To defray the expenses of the commissioner of banking and insurance in carrying out the provisions of this article, each mutual association and each stock company writing workmen's compensation or employers' liability insurance in this state shall annually on or before the first day of June of each year pay to the state tax commissioner for the use of the state a sum equal to one-quarter of one per cent of the net premiums received by it for workmen's compensation and employers' liability insurance written or renewed by it on risks within the state as reported to the commissioner of banking and insurance for the calendar year next preceding the due date of such payment.

The commissioner of banking and insurance shall annually on or before June first of each year ascertain and report to the state tax commissioner all facts necessary to enable the latter to determine, fix and collect all sums payable under this section.



Section 34:15-94 - Annual Surcharge For Second Injury Fund.

34:15-94 Annual surcharge for Second Injury Fund.

34:15-94. a. (Deleted by amendment, P.L.1999, c.408).

b.Commencing January 1, 1989 and on the first day of each year thereafter, the Commissioner of Labor shall levy an annual surcharge upon all policyholders and self-insured employers for the purpose of providing moneys to the Second Injury Fund. Each policyholder and self-insured employer shall be liable for payment of the annual surcharge in accordance with the provisions of this section and all regulations promulgated pursuant hereto. The annual surcharge levied under this section shall be applied to all workers' compensation and employer's liability insurance policies providing coverage on or after January 1, 1989 and, in the case of self-insured employers, to coverage provided on or after January 1, 1989. Notwithstanding any law to the contrary, the surcharge levied pursuant to this section shall not apply: to any reinsurance or retrocessional transaction; to the State or any political subdivision thereof which acts as a self-insured employer; or to any workers' compensation endorsement required pursuant to section 1 of P.L.1979, c.380 (C.17:36-5.29).

c.On or before July 31 of 1988 and of each year thereafter:

(1)Each insurer and self-insured employer shall submit to the Commissioner of Labor, in a form and manner prescribed by the Commissioner of Labor, a report of the total compensation payments made by the insurer or self-insured employer during the 12-month period ending on the immediately preceding June 30th;

(2)Each insurer shall submit to the Commissioner of Banking and Insurance, in a form and manner prescribed by the Commissioner of Banking and Insurance, a report of the total earned premiums collected by the insurer on all workers' compensation or employer's liability policies written on risks located in this State pursuant to the provisions of R.S.17:17-1 et seq., during the 12-month period ending on the immediately preceding June 30th;

(3)The Commissioner of Labor shall estimate the amount of special adjustment and supplemental benefits payable by each insurer writing workers' compensation or employer's liability insurance in the State and by each self-insured employer pursuant to R.S.34:15-95 during the then current fiscal year;

(4)The Commissioner of Labor shall make a determination of the aggregate annual surcharge to be levied upon policyholders and self-insured employers during the next following calendar year, which shall be an amount equal to (a) 150%, in the case of any calendar year commencing prior to January 1, 2000, and (b) 125%, in the case of any calendar year commencing after December 31, 1999, of the compensation and benefits estimated by the Commissioner of Labor to be payable from the Second Injury Fund during the next following calendar year plus 100% of the amount estimated by the Commissioner of Labor to be necessary for the cost of administration of the Division of Workers' Compensation in the Department of Labor, less the estimated amount of net assets exceeding $5,000,000.00 which will remain in the Second Injury Fund on December 31st of the then current calendar year, and the Commissioner of Labor shall submit an informational copy to the Joint Budget Oversight Committee. For the purpose of determining the annual surcharge to be levied upon policyholders and self-insured employers as prescribed herein, any amount transferred from the Second Injury Fund to the General Fund pursuant to P.L.2002, c.12 and pursuant to P.L.2002, c.38 shall be added back to the Second Injury Fund for computational purposes only;

(5)The Commissioner of Labor shall apportion the aggregate annual surcharge calculated pursuant to paragraph (4) of this subsection among policyholders as a group and self-insured employers as a separate group. Policyholders shall be liable to pay that portion of the aggregate annual surcharge that is equal to the proportion that the compensation payments made by all policyholders during the 12-month period ending on the immediately preceding June 30th bear to the total compensation payments made by all policyholders and self-insured employers during the 12-month period ending on the immediately preceding June 30th. Self-insured employers shall be liable to pay that portion of the aggregate annual surcharge that is equal to the proportion that the compensation payments made by all self-insured employers during the 12-month period ending on the immediately preceding June 30th bear to the total compensation payments made by all policyholders and self-insured employers during the 12-month period ending on the immediately preceding June 30th; and

(6)The Commissioner of Labor shall notify the Commissioner of Banking and Insurance of the aggregate annual surcharge amount applicable to policyholders during the next following calendar year.

d.On or before September 15 of 1988 and of each year thereafter:

(1)In consultation with the Commissioner of Labor, the Commissioner of Banking and Insurance shall determine the annual policyholder surcharge rate to be applied to each workers' compensation and employer's liability policy during the next following calendar year, and shall notify insurers of the annual policyholder surcharge rate to be applied to policy premiums during the next following calendar year. The annual policyholder surcharge rate shall be established as a percentage, which shall be equal to the percentage relationship that the annual surcharge amount which is applicable to all policyholders bears to the total earned premiums for workers' compensation and employer's liability coverage written on risks located in this State for the 12-month period ending on the immediately preceding June 30th.

(2)The Commissioner of Labor shall notify each self-insured employer of the amount of the annual surcharge applicable to that self-insured employer during the next following calendar year. The net annual surcharge for each self-insured employer shall be established as a pro rata portion of the annual surcharge applicable to all self-insured employers, which shall be chargeable to the self-insured employer in the proportion that the self-insured employer's compensation payments during the 12-month period ending on the immediately preceding June 30th bear to the total compensation payments made by all self-insured employers during the 12-month period ending on the immediately preceding June 30th, less the estimated amount of special adjustment and supplemental benefits payable by that self-insured employer pursuant to R.S.34:15-95 during the then current fiscal year.

e. (1) Every insurer providing workers' compensation and employer's liability insurance shall collect from each of its policyholders, on behalf of the Commissioner of Labor and in accordance with subsections b., c. and d. of this section, an amount equal to the annual policyholder surcharge rate established by the Commissioner of Banking and Insurance pursuant to subsection d. of this section, multiplied by the amount of the policyholder's premium. The surcharge to be collected from the policyholder shall be stated separately on the policy or billing statement and be collected at the same time and in the same manner that the premium or other charges for the coverage are collected. On or before the 30th day after the end of the calendar quarter commencing January 1, 1989, and on or before the 30th day following the end of each calendar quarter thereafter, each insurer shall report to the Commissioner of Labor, on forms as the commissioner may require, the total amount of its workers' compensation and employer's liability insurance earned premiums for the preceding quarterly accounting period, and remit the surcharge collected from policyholders on those premiums, less special adjustment and supplemental benefits paid during the preceding calendar quarter by the insurer pursuant to the workers' compensation law, R.S.34:15-1 et seq. No insurer or its agent shall be entitled to any portion of any surcharge imposed pursuant to this section as a fee or commission for its collection nor shall that surcharge be subject to any taxes, licenses or fees.

(2)On or before the 30th day after the end of each calendar quarter commencing January 1, 1989, and on or before the 30th day following the end of each calendar quarter thereafter, each self-insured employer shall remit to the Commissioner of Labor an amount equal to one-fourth of the effective net annual surcharge as established for that self-insured employer during the then current calendar year pursuant to subsection d. of this section, less special adjustment and supplemental benefits paid during the preceding calendar quarter by the self-insured employer pursuant to the workers' compensation law, R.S.34:15-1 et seq.

f.The Commissioner of Labor shall promulgate within 180 days of the effective date of this act and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations as may be necessary for the apportionment and collection of annual surcharges from policyholders and self-insured employers covered by this section.

g.The Commissioner of Banking and Insurance shall promulgate within 180 days of the effective date of this act and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations as may be necessary for the collection, and provision to the Commissioner of Labor, of information with respect to earned premiums of insurers and the establishment of the annual surcharge rate for policyholders.

h.For each 30-day period or part thereof during which a policyholder, self-insured employer, or insurer fails to make a payment or transfer of payment as required by this section or regulations promulgated pursuant hereto, a penalty of one-half of one percent (0.5%) of the amount of delinquent payment or transfer of payment shall be assessed against the delinquent policyholder, self-insured employer or insurer. In no case of single failure, however, shall penalties assessed under this section exceed five percent (5.0%) of the amount of surcharge unpaid or untransferred. Penalties assessed under this subsection shall be collected in a civil action by a summary proceeding brought by the Commissioner of Labor pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), and shall be deposited by the commissioner in the Second Injury Fund.

i.For each 30-day period during which an insurer or self-insured employer fails to file a report as required by this section, the Commissioner of Labor shall assess a penalty of $100.00 against the insurer or self-insured employer and, upon collection thereof, shall deposit those moneys in the "uninsured employer's fund." As a result of any single failure, however, no such penalty shall exceed a total of $500.00. During the period of any such failure to file this report, the estimate by the Department of Labor of the amounts of such compensation payments or earned premiums shall be used for the purposes cited in the workers' compensation law, R.S.34:15-1 et seq.

j.The Commissioner of Labor may, with the authorization of and appropriation by the Legislature, transfer from the Second Injury Fund an amount necessary for the cost of administration of the Division of Workers' Compensation in the Department of Labor.

k.As used in this section, "policyholder" means a holder of a policy of workers' compensation or employer's liability insurance issued by an insurer. "Insurer" means a domestic, foreign or alien mutual association or stock company writing workers' compensation or employer's liability insurance on risks located in this State and subject to premium taxes pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.). "Self-insured employer" means an employer which self-insures for workers' compensation or employer's liability insurance pursuant to the provisions of R.S.34:15-77.

Amended 1938, c.198, s.1; 1945, c.10, s.1; 1950, c.89, s.1; 1952, c.80; 1966, c.65; 1968, c.319; 1980, c.83, s.3; 1986, c.82, s.1; 1988, c.26, s.1; 1990, c.46; 1999, c. 408; 2002, c.5. 2003, c.111.



Section 34:15-95 - Second Injury Fund

34:15-95. Second Injury Fund
The sums collected under R.S. 34:15-94 shall constitute a fund, to be known as the Second Injury Fund, out of which a sum shall be set aside each year by the Commissioner of Labor from which compensation payments in accordance with the provisions of paragraph (b) of R.S. 34:15-12 shall be made to persons totally disabled, as a result of experiencing a subsequent permanent injury under conditions entitling such persons to compensation therefor, when such persons had previously been permanently and partially disabled from some other cause; provided, however, that, notwithstanding the time limit fixed therein, the provisions of paragraph (b) of R.S. 34:15-12 relative to extension of compensation payments beyond 400 or 450 weeks, as the case may be, shall, with respect to payments from the Second Injury Fund, apply to any accident occurring since June 27, 1923, and in no case shall be less than $5.00 per week; provided further, however, that no person shall be eligible to receive payments from the Second Injury Fund:

(a) If the disability resulting from the injury caused by the person's last compensable accident in itself and irrespective of any previous condition or disability constitutes total and permanent disability within the meaning of this Title.

(b) (Deleted by amendment.)

(c) If the disease or condition existing prior to the last compensable accident is progressive and by reason of such progression subsequent to the last compensable accident renders the person totally disabled within the meaning of this Title.

(d) If a person who is rendered permanently partially disabled by the last compensable injury subsequently becomes permanently totally disabled by reason of progressive physical deterioration or preexisting condition or disease.

Nothing in the provisions of said paragraphs (a), (c) and (d), however, shall be construed to deny the benefits provided by this section to any person who has been previously disabled by reason of total loss of, or total and permanent loss of use of, a hand or arm or foot or leg or eye, when the total disability is due to the total loss of, or total and permanent loss of use of, two or more of said major members of the body, or to any person who in successive accidents has suffered compensable injuries, each of which, severally, causes permanent partial disability, but which in conjunction result in permanent total disability. Nor shall anything in paragraphs (a), (c) and (d), aforesaid apply to the case of any person who is now receiving or who has heretofore received payments from the Second Injury Fund.

Upon the approval of an application for benefits, the compensation payable from the Second Injury Fund shall be made from the date when the final payment of compensation by the employer is or was payable for the injury or injuries sustained in the employment wherein the employee became totally and permanently disabled; provided, that no payment from the Second Injury Fund shall be made for any period prior to the date of filing of application therefor; provided, however, that a person who has received compensation payments from the Second Injury Fund and who is reinstated or ordered placed on said fund shall receive payments from the date of last payment from the Second Injury Fund, save only in the case of a person to whom payments have been made and then discontinued or suspended because of the rehabilitation of such person in accordance with the provisions of paragraph (b) of R.S. 34:15-12, or actual employment for any reason whatsoever, in which case payments from the Second Injury Fund shall be made from the date of filing application for reinstatement. Payments to such totally disabled employees shall be made from said fund by the State Treasurer upon warrants of the Commissioner of Labor. This section shall be applicable to any accident occurring since June 27, 1923, insofar as the eligibility of and benefits payable to such employees of this class is concerned; provided, however, that nothing contained herein shall limit or deprive those persons now receiving or who have received the benefits under this section from participating in the Second Injury Fund. All payments from the Second Injury Fund shall be made by biweekly installment payments. From the fund herein created the Commissioner of Labor may use in any one fiscal year a sum not to exceed the sum of $12,500.00 for the cost of administration of the fund including personnel, printing, professional fees, and expenses incurred by the Commissioner of Labor in the prosecution of defenses in the Division of Workers' Compensation, and of appeals and proceedings for review of decisions on applications for benefits from the Second Injury Fund. No costs or counsel fee for the applicant shall be allowed against the fund.

The Commissioner of Labor shall annually submit an accounting of the fund to the State Treasurer.

All payments into the Second Injury Fund which may have heretofore been made or required at any time or times are hereby validated and confirmed, notwithstanding that at the time of such payment or payments the fund may have equaled or exceeded the sum of $200,000.00.

Amended 1938,c.198,s.2; 1940,c.133,s.1; 1945,c.10,s.2; 1945, c.74,s.19; 1950,c.89,s.2; 1965,c.124; 1979,c.283,s.17; 1988, c.26,s.2.



Section 34:15-95.1 - Application For Benefits; Decision; Review; Commissioner Of Labor As Party

34:15-95.1. Application for benefits; decision; review; Commissioner of Labor as party
Applications for benefits under this act shall be made by a verified petition filed in duplicate within 2 years after the date of the last payment of compensation by the employer or the insurance carrier addressed to the Commissioner of Labor who shall refer it to a judge of Compensation to hear testimony and for a decision as to whether the petitioner shall or shall not be admitted to the benefits provided under this act; provided, however, that the limitation herein shall not apply to those persons now receiving or who have received compensation payments from said fund and whose accident occurred since June 27, 1923. Review of said decision shall be in accordance with R.S. 34:15-66. In all proceedings affecting the fund under this act the Commissioner of Labor shall be a necessary party.

L.1938, c. 198, p. 476, s. 3. Amended by L.1940, c. 133, p. 291, s. 2; L.1983, c. 421, s. 1, eff. Jan. 5, 1984.



Section 34:15-95.2 - Vested Rights

34:15-95.2. Vested rights
No person shall be deemed to acquire or to have acquired any vested rights, under the provisions of this section.

L.1940, c. 133, p. 291, s. 3.



Section 34:15-95.3 - Application Of Chapter; Exemption Of Mutual Agricultural Insurance Companies

34:15-95.3. Application of chapter; exemption of mutual agricultural insurance companies
Nothing in this article (s. 34:15-70 et seq.) shall apply to any mutual agricultural insurance company incorporated under chapter 252 of the laws of 1905, being "A supplement to an act entitled "An act to provide for the regulation and incorporation of insurance companies and to regulate the transaction of insurance business in this State,' approved April 3, 1902," so long as any such company continues to confine the issuance of its policies of insurance to persons engaged in agricultural pursuits.

L.1954, c. 191, p. 721, s. 1.



Section 34:15-95.4 - Special Adjustment Benefit Payment

34:15-95.4. Special adjustment benefit payment
Any employee or dependent receiving weekly benefits as provided under R.S. 34:15-95, R.S. 34:15-12(b) or R.S. 34:15-13 at a rate applicable prior to January 1, 1980, and whose payment is less than the maximum compensation rate in effect for the year 1980, shall be entitled to receive a special adjustment benefit payment from the Second Injury Fund and from those sources as provided for by this 1980 amendatory and supplementary act.

Any dependent, as defined in R.S. 34:15-13, of a person totally disabled who dies while receiving compensation from the Second Injury Fund, shall become entitled to dependent benefits under this chapter which are comparable to payments made to other dependents under the workers' compensation law, R.S. 34:15-1 et seq., on or after the effective date of this 1980 amendatory and supplementary act.

All compensation payments made under this chapter to a dependent, as defined under R.S. 34:15-13, of an individual who dies while receiving such compensation, shall be payable only where the compensable occupational injury or disease of the decedent is a material contributing factor to his death.

The payment of these adjustment benefits shall be paid to an employee or dependent as long as the employee or dependent is eligible to receive payments under R.S. 34:15-95, R.S. 34:15-12(b), R.S. 34:15-13, or this section.

The amount of the special adjustment benefit payment shall be such that when added to the workers' compensation rate awarded pursuant to R.S. 34:15-95, R.S. 34:15-12(b), R.S. 34:15-13 or this section as a result of injury or death, the total shall bear the same percentage relationship to the 1980 maximum workers' compensation rate that the worker's own compensation rate awarded as a result of the injury or death bears to the then effective maximum workers' compensation rate. The amount of the special adjustment benefit shall be payable at a rate of 35% of the adjustment during the fiscal year 1981 commencing July 1, 1980; 75% of the adjustment during the fiscal year 1982; and 100% of the adjustment during the fiscal year 1983 and thereafter. The special adjustment benefit payment provided herein shall be reduced by an amount equal to the individual's benefit payable under the Federal Old-Age, Survivors' and Disability Insurance Act (not including increases in such benefits due to any federal statutory increases after May 31, 1980), Black Lung benefits, or the employer's share of disability pension payments received from or on account of an employer. Where any person refuses to authorize the release of information concerning the amount of benefits payable under the aforementioned benefits, the division's estimate of that amount shall be deemed to be correct unless and until the actual amount is established and no adjustment shall be made for any period of time covered by any such refusal.

Payments of the adjustment shall be made from the Second Injury Fund in the manner hereinafter provided. The Commissioner of Labor shall make payments from Second Injury Fund directly to the persons who are now receiving benefits under R.S. 34:15-95 and to their dependents becoming eligible for dependents' benefits under this 1980 amendatory and supplementary act by increasing or, as the case may be, setting the biweekly compensation payments to include the biweekly special adjustment. In the case of persons who are entitled to compensation under R.S. 34:15-12(b) or R.S. 34:15-13, the insurance carrier or self-insured employer in the second and subsequent fiscal years after enactment shall increase the weekly compensation payments to include the weekly special adjustment. For such special adjustment payments and supplements to special adjustment payments paid during the period July 1, 1981 and December 31, 1988, insurance carriers and self-insured employers shall credit the payments against the assessments payable by the insurance carrier or self-insurer under R.S. 34:15-94. The insurance carrier or self-insurer claiming such credit shall submit vouchers upon forms prescribed by the Commissioner of Labor, identifying each case and indicating the weekly benefit adjustment applicable thereto on or before June 30, 1989.

Beginning in the fiscal year 1984 and in every fiscal year thereafter, a supplement to the special adjustment benefit payment shall be paid to all employees or dependents entitled to the special adjustment benefit payment. The supplement to the special adjustment benefit payment shall be paid in an amount, in combination with income from all sources referred to in this section, which bears the same percentage relationship to the then current maximum workers' compensation rate that the worker's own compensation rate awarded as a result of the injury or death bears to the then effective maximum workers' compensation rate. Beginning in fiscal year 1986 and in every fiscal year thereafter, payment of supplements to the special adjustment benefits shall be made from the Second Injury Fund. Payment of supplements to the special adjustment benefits for fiscal years 1984 and 1985 shall be from interest earned and accrued upon moneys belonging to "the stock workers' compensation security fund" and "the mutual workers' compensation security fund" during fiscal years 1981 through 1985, and from special assessments upon self-insured employers in the same proportions as provided under R.S. 34:15-94.

P.L. 1980, c. 83, s. 1; amended 1981,c.149,s.1; 1986,c.82,s.2; 1988,c.26,s.3.



Section 34:15-95.5 - Reduction Of Disability Benefits For Persons Under Age Sixty-two; Exception

34:15-95.5. Reduction of disability benefits for persons under age sixty-two; exception
For persons under the age of 62 receiving benefits as provided under R.S. 34:15-95, or R.S. 34:15-12(b), and whose period of disability began after December 31, 1979, such compensation benefits shall be reduced by an amount equal to the disability benefits payable under the Federal Old-Age, Survivors' and Disability Insurance Act, as now or hereafter amended, not to exceed the amount of the reduction established pursuant to 42 U.S.C. s. 424a. However, such reduction shall not apply when the combined disability benefits provided under R.S. 34:15-95, or R.S. 34:15-12(b), and the Federal Old-Age, Survivors' and Disability Insurance Act is less than the total benefits to which the Federal reduction would apply, pursuant to 42 U.S.C. s. 424a. Where any person refuses to authorize the release of information concerning the amount of benefits payable under said Federal act, the division's estimate of said amount shall be deemed to be correct unless and until the actual amount is established, and no adjustment shall be made for any period of time covered by any such refusal.

L.1980, c. 83, s. 9, eff. August 21, 1980. Amended by L.1983, c. 97, s. 1, eff. March 11, 1983.



Section 34:15-96 - First Report Of Accident.

34:15-96 First report of accident.

34:15-96. First report of accident. Every employer who has made provisions for payment of obligations to an injured employee as required by article 5 of this chapter (R.S.34:15-70 et seq.) shall, upon the happening of any accident or the occurrence of any compensable occupational disease in its establishment, promptly furnish the insurance carrier, or the third party administrator, if applicable, with information necessary to enable it to carry out the intent of this chapter. Within three weeks after learning of an accident, or obtaining knowledge of the occurrence of a compensable occupational disease, every insurance carrier, third party administrator, statutory non-insured employer, including the State, county, municipality or school district, and duly authorized self-insured employer not utilizing a third party administrator shall file a report designated as "first notice of accident" in electronic data interchange media with the Division of Workers' Compensation through the Compensation Rating and Inspection Bureau in a format prescribed by the Compensation Rating and Inspection Bureau with a report sent to the employer. The reports, if filed through interim vendors, shall not be used for any purpose other than formatting and transmitting this information to the Compensation Rating and Inspection Bureau and the Division of Workers' Compensation. For purposes of this section, "interim vendor" means a software supplier, network service provider, programming consultants or an insurance support organization, except that an insurance support organization may disclose the information to prevent the misrepresentation or nondisclosure of information which is material to an insurance claim.

If the employer disagrees with the report, the employer may prepare and sign an amended report and file it with the insurance carrier, or third party administrator, if applicable. Any resultant change shall be filed by the insurance carrier, or third party administrator, if applicable, with the Division of Workers' Compensation through the Compensation Rating and Inspection Bureau as provided for in this section.

The Compensation Rating and Inspection Bureau shall make provisions to insure that information received pursuant to this section shall be readily available to the Division of Workers' Compensation or any person authorized by the Commissioner of Labor pursuant to R.S.34:15-99.

Amended 2001, c.326, s.1.



Section 34:15-98 - Final Report Of Accident.

34:15-98 Final report of accident.

34:15-98. Final report of accident. Not more than 26 weeks after an insurance carrier, third party administrator, self-insured employer or statutory non-insured employer learns that an employee has recovered so as to be able to resume work or has reached maximum medical improvement prior to resumption of work, the insurance carrier, third party administrator, self-insured employer or statutory non-insured employer shall prepare a final report, and take the steps necessary to have it copied to the employee. The report shall be transmitted to the Division of Workers' Compensation through the Compensation Rating and Inspection Bureau in the manner prescribed in R.S.34:15-96. This report shall be fully prepared before presentation to the employee. It shall be unlawful to present any injured employee with a blank report to be later filled out and filed with the Compensation Rating and Inspection Bureau.

If the employee disagrees with the report, the employee may forward written objections directly to the Division of Workers' Compensation with a copy to the insurance carrier, third party administrator, self-insured employer or statutory non-insured employer, if applicable. Any resultant change to the final report shall be filed by the insurance carrier, third party administrator, self-insured employer or statutory non-insured employer with the Division of Workers' Compensation through the Compensation Rating and Inspection Bureau in the manner prescribed in R.S.34:15-96.

The report shall be retained by the insurance carrier, third party administrator, self-insured employer or statutory non-insured employer for 10 years. Any written objections forwarded by an employee to the Division of Workers' Compensation pursuant to this section shall be retained by the division for 10 years.

The Compensation Rating and Inspection Bureau shall insure that information received pursuant to this section shall be readily available to the Division of Workers' Compensation or any person authorized by the Commissioner of Labor pursuant to R.S.34:15-99.

Amended 2001, c.326, s.2.



Section 34:15-99 - Report Not Public.

34:15-99 Report not public.

34:15-99. Report not public. The reports of accidents filed with, or transmitted or forwarded to, the Division of Workers' Compensation or the Compensation Rating and Inspection Bureau, shall not be made public, and shall not be open to inspection unless, in the opinion of the Commissioner of Labor, some public interest shall so require, and such reports shall not be used as evidence against any employer in any suit or action at law brought by an employee for the recovery of damages.

Amended 2001, c.326, s.3.



Section 34:15-100 - Medical Reports

34:15-100. Medical reports
As a part of the necessary medical service required by the compensation law, the employer or insurance carrier shall, when directed so to do, file with the workmen's compensation bureau copies of such medical certificates or reports as it may have on file.



Section 34:15-101 - Penalty For Noncompliance

34:15-101. Penalty for noncompliance
Every employer, insurer or other person failing to comply with the terms of this article shall, for each offense, be liable to a penalty of not less than ten nor more than fifty dollars, the amount thereof to be determined by and paid to the commissioner of labor. Upon refusal to pay such fine, the same shall be recovered in an action at law by the commissioner of labor in the name of the state of New Jersey.



Section 34:15-102 - Rules And Regulations; Agreements Filed

34:15-102. Rules and regulations; agreements filed
The workmen's compensation bureau is authorized to make such rules and regulations as may be necessary to carry out the purpose of this article and the bureau is hereby directed to keep on file the agreements filed with it for a period of eight years. Any agreement, however, covering a period greater than eight years shall be kept on file for the full term of the agreement.



Section 34:15-103 - Short Title

34:15-103. Short title
This article may be cited as the workers' compensation security fund act.

Amended by L.1980, c. 83, s. 4, eff. Aug. 21, 1980.



Section 34:15-104 - Definitions.

34:15-104 Definitions.

34:15-104. As used in this article, unless the context or subject matter otherwise requires:

"Fund" means the workers' compensation security fund created by R.S.34:15-105.

"Fund year" means the calendar year.

"Carrier" means any stock corporation, reciprocal or association organized and operating on the mutual plan, authorized to transact the business of workers' compensation insurance in this State, except an insolvent carrier.

"Insolvent carrier" means a carrier which has been determined to be insolvent, or for which or for the assets of which a receiver has been appointed by a court or public officer of competent jurisdiction and authority.

"Covered claims" means "compensation," "benefits," "death benefits," and "payments of losses" with respect to the injury or death of workers under this chapter, R.S. 34:15-1 et seq., or the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s.901 et seq.), arising from coverage of risks located or resident in this State.

"Compensation rate" means the rate of compensation provided by the workers' compensation act, R.S.34:15-1 et seq.

Amended 1987, c.250, s.1; 2004, c.179, s.1.



Section 34:15-105 - Workers' Compensation Security Fund.

34:15-105 Workers' compensation security fund.

34:15-105. There is hereby created a fund to be known as "the workers' compensation security fund," for the purpose of assuring to persons entitled thereto the compensation provided by this chapter, R.S.34:15-1 et seq., or the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s. 901 et seq.), or both, for employments insured in insolvent carriers and for the purpose of providing money for first year annual adjustments for benefit payments and supplemental payments during fiscal years 1984 and 1985 provided for by P.L.1980, c.83 (C.34:15-95.4 et al.). Such fund shall be applicable to the payment of valid claims for compensation or death benefits arising from a standard, primary workers' compensation policy heretofore or hereafter made pursuant to this chapter or the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s. 901 et seq.), and remaining unpaid, in whole or in part, by reason of the default, after March 26, 1935, of an insolvent carrier. Expenses of administration also shall be paid from the fund as herein provided. Such fund shall consist of all contributions received and paid into the fund by carriers, as herein defined, all property and securities acquired by and through the use of moneys belonging to the fund, and of interest earned upon moneys deposited or invested as herein provided. The fund shall be administered by the New Jersey Property-Liability Guaranty Association in accordance with the provisions of this chapter.

Compensation pursuant to the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s.901 et seq.), shall be payable under this article only with respect to coverage or risks located or resident in this State. The insolvency, bankruptcy, or dissolution of the insured shall effect a termination of compensation provided under this article for claims arising under the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s.901 et seq.).

amended 1980, c.83, s.5; 1986, c.82, s.3; 1987, c.250, s.2; 2004, c.179, s.2; 2009, c.327, s.2.



Section 34:15-105.1 - Workers' Compensation Security Fund Transferred.

34:15-105.1 Workers' compensation security fund transferred.

1.The workers' compensation security fund created pursuant to R.S.34:15-105, along with all its functions, powers and duties and all its assets, liabilities and balances, is hereby transferred to the New Jersey Property-Liability Insurance Guaranty Association, established pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.).

L.2009, c.327, s.1.



Section 34:15-106 - Annual Returns By Carriers; "Net Written Premiums" Defined.

34:15-106 Annual returns by carriers; "net written premiums" defined.

34:15-106. Every carrier shall annually file with the Commissioner of Banking and Insurance returns, under oath, on a form to be prescribed and furnished by the commissioner, stating the amount of net written premiums on policies issued, renewed or extended by such carrier, to insure payment of compensation pursuant to this chapter or the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s.901 et seq.), as authorized by this article. For the purposes of this article "net written premiums" shall mean gross written premiums less return premiums on policies returned not taken, and on policies canceled.

amended 1987, c.250, s.3; 2004, c.179, s.3; 2009, c.327, s.3.



Section 34:15-107 - Contributions To The Fund.

34:15-107 Contributions to the fund.

34:15-107. For the privilege of carrying on the business of workers' compensation insurance in this State, every carrier shall pay into the fund a sum equal to one per cent of its net written premiums as shown by the return hereinbefore prescribed for the period covered by such return.

amended 2004, c.179, s.4; 2009, c.327, s.4.



Section 34:15-108 - Contributions, When Ceased; Resumption Of Contributions.

34:15-108 Contributions, when ceased; resumption of contributions.

34:15-108. When the aggregate amount of all such payments into the fund, together with accumulated interest thereon, less all its expenditures and known liabilities, becomes equal to 5% of the loss reserves of all carriers for the payment of benefits under this chapter or the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s. 901 et seq.), as authorized by this article, as of December 31, next preceding, no further contributions to the fund shall be required to be made. But whenever thereafter, the amount of the fund shall be reduced below 5% of such loss reserves as of said date by reason of payments from and known liabilities of the fund, then contributions to the fund may be resumed forthwith pursuant to regulations of the Commissioner of Banking and Insurance, and may continue until the fund, over and above its known liabilities, shall be equal to not less than 3% nor more than 5% of such reserves.

The Commissioner of Banking and Insurance may by regulation provide that the amount of the fund may fluctuate between 3% and 5% of loss reserves of all carriers whenever he finds it to be in the best interest of the fund or advisable for its proper administration.

Amended 1980, c.83, s.6; 1987, c.250, s.4; 2004, c.179, s.5.



Section 34:15-111 - Payment Of Claims; Application; Recovery.

34:15-111 Payment of claims; application; recovery.

34:15-111. A valid claim for compensation or death benefits, or installments thereof, heretofore or hereafter made pursuant to this chapter or the federal "Longshore and Harbor Workers' Compensation Act," 44 Stat. 1424 (33 U.S.C. s.901 et seq.), as authorized by this article, which has remained or shall remain due and unpaid for 60 days, by reason of default by an insolvent carrier, shall be paid from the fund in the manner provided in this section. Any person in interest may file with the New Jersey Property-Liability Insurance Guaranty Association an application for payment of compensation or death benefits from the fund on a form to be prescribed and furnished by the New Jersey Property-Liability Insurance Guaranty Association. If there has been an award, final or otherwise, a certified copy thereof shall accompany the application.

Any person recovering under R.S.34:15-103 et seq. shall be deemed to have assigned his rights under the policy to the fund to the extent of his recovery from the fund. Every insured or claimant seeking the protection of R.S.34:15-103 et seq. shall cooperate with the fund to the same extent as that person would have been required to cooperate with the insolvent carrier. The fund shall have no cause of action against the insured employer or the insolvent carrier for any sums it has paid out, except those causes of action that the insolvent carrier would have had if those sums had been paid by the insolvent carrier, including, but not limited to, the right to receive the benefit of, and to enforce any and all obligations on the part of the insured, to either fund directly (or indirectly through a third party administrator), or secure the payment of, compensation due under the policies of the insolvent carrier, to the extent of claims paid. The foregoing vests the fund with an exclusive cause of action against the insured and includes the right to enforce against the insured the rights of the carrier with respect to any obligation of the insured to reimburse the carrier for deductibles or pay claims within a deductible. Further, the fund is vested with a first lien in any collateral provided by the insured to the carrier to secure the insured's performance, to the extent of claims paid by the fund, which lien can be perfected by notice to the liquidator. In the case of an insolvent insurer operating on a plan with an assessment liability, payments of claims of the fund shall not operate to reduce the liability of insureds to the receiver, liquidator or statutory successor for unpaid assessments.

The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the fund or its representatives. The court having jurisdiction shall grant a claim priority equal to that to which the claimant would have been entitled in the absence of R.S.34:15-103 et seq. against the assets of the insolvent carrier. The expenses of the fund or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

Except as otherwise provided in this section, an employer may pay such award or part thereof in advance of payment from the fund and shall thereupon be subrogated to the rights of the employee or other party in interest against the fund to the extent of the amount so paid.

The New Jersey Property-Liability Insurance Guaranty Association shall be entitled to recover the sum of all liabilities of such insolvent carrier assumed by such fund from such carrier, its receiver, liquidator, rehabilitator or trustee in bankruptcy and may prosecute an action or other proceedings therefor. All moneys recovered in any such action or proceedings shall forthwith be placed to the credit of the fund to reimburse the fund to the extent of the moneys so recovered and paid.

amended 1987, c.250, s.5; 2004, c.179, s.8; 2009, c.327, s.5.



Section 34:15-117 - Insolvency Of Carrier; Notice To Division Of Workers' Compensation; Report Of Conditions.

34:15-117 Insolvency of carrier; notice to Division of Workers' Compensation; report of conditions.

34:15-117. Forthwith upon any carrier becoming insolvent, the Commissioner of Banking and Insurance shall so notify the Division of Workers' Compensation, and the division shall immediately advise the commissioner: (a) of all claims for compensation pending or thereafter made against an employer insured by such insolvent carrier, or against such insolvent carrier; (b) of all unpaid or continuing agreements, awards or decisions made upon claims prior to or after the date of such notice from such commissioner; and (c) of all appeals from or applications for modifications or recision or review of such agreements, awards or decisions.

Amended 2004, c.179, s.9.



Section 34:15-120.1 - Uninsured Employer's Fund

34:15-120.1. Uninsured employer's fund
a. There is hereby created a fund which shall be known as the "uninsured employer's fund" to provide for the payment of awards against uninsured defaulting employers who fail to provide compensation to employees or their beneficiaries in accordance with the provisions of the workers' compensation law, R.S. 34:15-1 et seq.

The fund shall be administered, maintained, and disbursed by the Commissioner of Labor as hereinafter provided.

b. (1) For the purpose of establishing and maintaining this fund, the Commissioner of Labor shall impose on January 1, 1989 and on the first day of each year thereafter, except as provided below, an annual surcharge upon each workers' compensation policyholder and employer's liability insurance policyholder and each self-insured employer insured pursuant to R.S. 34:15-77. Each workers' compensation and employer's liability insurance policyholder and self-insured employer shall be liable for payment of the annual surcharge in accordance with the provisions of this section and all regulations promulgated pursuant thereto. The annual surcharge imposed under this section shall apply to all workers' compensation and employer's liability insurance policies written or renewed or, in the case of self-insured employers, to coverage provided on or after January 1, 1989. However, the surcharge shall not apply: to any reinsurance or retrocessional transaction; to the State or any political subdivision thereof which acts as a self-insured employer; or to any workers' compensation endorsement required pursuant to section 1 of P.L. 1979, c. 380 (C. 17:36-5.29).

If the Commissioner of Labor determines, pursuant to paragraph (2) of this subsection b., that the "uninsured employer's fund" will have to its credit a sum in excess of $500,000.00 at the end of any calendar year, the annual surcharge shall be suspended for the next following year and its collection not resumed until the calendar year immediately following any calendar year in which the balance in the fund is reduced below $500,000.00.

(2) For the calendar year 1989, the total amount of the surcharge levied by the commissioner shall be $500,000.00. On September 1 of 1989 and of each year thereafter, the Commissioner of Labor shall estimate the amount of benefits that have been paid and will be paid from the "uninsured employer's fund" during that calendar year, and shall calculate in consultation with the Commissioner of Insurance, the total amount of the annual surcharge for the "uninsured employer's fund" to be levied during the next following calendar year upon all workers' compensation and employer's liability insurance policyholders and self-insured employers pursuant to paragraph (1) of this subsection b. The total amount of the annual surcharge shall equal 150% of the moneys estimated by the Commissioner of Labor to be payable from the "uninsured employer's fund" during the calendar year preceding the year during which the annual surcharge will be imposed.

(3) The total amount of the annual surcharge calculated pursuant to paragraph (2) of this subsection b. shall be added to the aggregate annual surcharge amount to be levied upon and apportioned among all workers' compensation and employer's liability policyholders and self-insured employers pursuant to R.S. 34:15-94, and be levied and apportioned in the same manner as the annual surcharge for the Second Injury Fund as provided in R.S. 34:15-94. The surcharge to be collected from policyholders and self-insured employers pursuant to this section shall, however, be stated separately on the policy or billing statement and the amount of the surcharge as applied pursuant to this section shall not be subject to reduction for special adjustment and supplemental benefits paid or payable under the workers' compensation law, R.S. 34:15-1 et seq.

(4) As used in this subsection, "policyholder" means a holder of a workers' compensation and employer's liability insurance policy issued by an insurer that is a domestic, foreign or alien mutual association or stock company writing workers' compensation or employer's liability insurance on risks located in this State and subject to premium taxes pursuant to P.L. 1945, c. 132 (C. 54:18A-1). "Self-insured employer" means an employer which self-insures for workers' compensation or employer's liability insurance pursuant to the provisions of R.S. 34:15-77.

(5) All moneys collected pursuant to this section shall be deposited in the "uninsured employer's fund." Collection of the annual surcharge shall be under the authority of the Commissioner of Labor as defined in R.S. 34:15-94.

c. The Director of the Division of Workers' Compensation upon rendering a decision with respect to any claim for compensation under chapter 15 of Title 34 of the Revised Statutes that the employer liable therefor has failed to secure the payment of compensation with respect to a claim in accordance with R.S. 34:15-71 or R.S. 34:15-72, shall impose a penalty of $1,000.00 against the employer and direct its payment into the "uninsured employer's fund" in connection with each such claim. The director shall also impose an additional assessment of 15% of the award or awards made in each claim. This additional assessment shall not exceed, however, the sum of $5,000.00 on any one claim, and shall be paid into the "uninsured employer's fund."

If the employer fails to pay these assessments into the fund within 10 days after date of mailing of notice thereof to him, this shall constitute a default in payment of compensation due pursuant to the provisions of the workers' compensation law, R.S. 34:15-1 et seq., and judgment therefor shall be entered in accordance therewith.

All sums collected from an uninsured defaulting employer with respect to any claim for compensation referred to in this section but not payable from the fund, whether such collection is made prior or subsequent to entry of judgment against the employer, shall be deemed in payment of and applicable first in satisfaction of any compensation and benefits due from the employer with respect to the claim and security demand, if any, in connection therewith and only when the obligations are satisfied in full shall the balance of said sums collected, if any, be deemed payment in satisfaction of and applicable to the assessments above prescribed in this section.

All sums recovered from uninsured defaulting employers on judgments entered for failure to pay assessments as hereinafter provided and for failure to pay compensation and benefits which were paid from the "uninsured employer's fund," shall upon recovery be paid into that fund.

P.L. 1966, c. 126, s. 10; amended 1988,c.25,s.1.



Section 34:15-120.2 - Benefit Payments

34:15-120.2. Benefit payments
a. In any case in which a claim for compensation is filed pursuant to the provisions of the workers' compensation law, R.S. 34:15-1 et seq., and the employer has failed to secure the payment of compensation as required by R.S. 34:15-71 or R.S. 34:15-72 and to make payment of compensation according to the terms of any award within 45 days thereafter and fails or refuses to deposit with the director within 10 days after demand the commuted or estimated value of the compensation payable under the award as security for prompt and convenient payment of compensation periodically as it accrues, then, unless a notice of appeal has been timely filed, the award shall be payable out of the "uninsured employer's fund."

b. Benefit payments from the "uninsured employer's fund" may include:

(1) Compensation for reasonable medical expenses covered by the workers' compensation law, R.S. 34:15-1 et seq.; and

(2) Compensation for temporary disability as provided in subsection a. of R.S. 34:15-12.

c. Benefit payments from the "uninsured employer's fund" shall not include:

(1) Any compensation not included in the award or judgment upon which a claim against the fund is made;

(2) Extra compensation or death benefits pursuant to R.S. 34:15-10.

d. Temporary disability benefits paid from the "uninsured employer's fund" shall be offset or reduced by an amount equal to the amount of disability benefits received by the claimant pursuant to the federal "Old-Age, Survivors' and Disability Insurance Act" (42 U.S.C. s. 401 et al.).

e. Benefits shall be paid to a claimant from the "uninsured employer's fund" only if the claimant: (1) was, at the time of the injury or death, an employee performing service for an employer outside of casual employment as defined in R.S. 34:15-36; and (2) did not recover full compensation for reasonable medical expenses and temporary disability benefits from the uninsured defaulting employer.

P.L. 1966, c. 126, s. 11; amended 1988,c.25,s.2.



Section 34:15-120.3 - Default By Uninsured Employer; Judgment.

34:15-120.3 Default by uninsured employer; judgment.

12. The director, in any case in which an award of compensation payable by an uninsured employer or an assessment has been ordered by the director, shall file with the Clerk of the Superior Court, (1) a statement containing the findings of fact, conclusions of law, award and judgment of the judge making the award, or (2) a certified copy of the director's order imposing, and the demand for payment of, the assessment, and, the filing of that statement or order, as the case may be, shall have the same effect and may be collected and docketed in the same manner as judgments rendered in causes tried in the Superior Court. The court shall vacate or modify such judgment to conform to any later award or decision by any authorized officer of the division upon presentation of a statement thereof as provided for above. The award may be compromised by the Commissioner of Labor and Workforce Development as in his discretion may best serve the interest of the persons entitled to receive the compensation or benefits.

L.1966, c.126, s.12; amended 2009, c.291.



Section 34:15-120.4 - Application For Compensation

34:15-120.4. Application for compensation
a. After an award has been entered against an employer for compensation under any provision of the workers' compensation law, R.S. 34:15-1 et seq., and the Director of the Division of Workers' Compensation has filed an order for payment of compensation and assessments with the Clerk of the Superior Court pursuant to section 12 of P.L. 1966, c. 126 (C. 34:15-120.3) as a result of the employer's failure to provide lawful compensation, the claimant may apply to the Commissioner of Labor for compensation from the "uninsured employer's fund" in accordance with the procedures established by the Commissioner of Labor pursuant to section 16 of P.L. 1966, c. 126 (C. 34:15-120.7).

b. The Commissioner of Labor is charged with the conservation of the assets of the "uninsured employer's fund." Notwithstanding the provisions of any other section of this act, no payments shall be made from the fund except upon application to and approval by the commissioner. Review of any decision by the commissioner shall be in accordance with R.S. 34:15-66.

c. The Commissioner of Labor shall have the authority to establish rules for the review of claims against the "uninsured employer's fund" and hire and reimburse medical and other expert witnesses that are necessary to a proper conservation and defense of the moneys in the fund.

d. Upon being notified by the Commissioner of Labor that a decision of the commissioner regarding claims against the "uninsured employer's fund" is being appealed pursuant to R.S. 34:15-66, the Attorney General, or his designee, shall defend the fund.

e. The Commissioner of Labor may also employ such employees as may be required to maintain and conserve the "uninsured employer's fund," and may also employ legal counsel to represent the fund and conduct investigations on behalf of the fund.

P.L. 1966, c. 126, s. 13; amended 1988,c.25,s.3.



Section 34:15-120.5 - Subrogation; Right Of Fund Against Employer

34:15-120.5. Subrogation; right of fund against employer
To the extent of the compensation and benefits paid or payable to an employee or his dependents from the uninsured employers' fund, the fund, by subrogation, shall be entitled to all the rights, powers and benefits of the employee or his dependents against the employer arising under the provisions of chapter 15 of Title 34 of the Revised Statutes; and in any case or situation contemplated by section 34:15-40 of the Revised Statutes, the fund, shall have the same rights as the employer.

L.1966, c. 126, s. 14.



Section 34:15-120.6 - Annual Accounting

34:15-120.6. Annual accounting
The commissioner shall annually submit an accounting of the "uninsured employer's fund" to the State Treasurer and to the appropriations and labor committees of both houses of the State Legislature. The report to the Legislature shall include the following information: an estimate of the total amount of benefits paid from the fund in the preceding calendar year; an estimate of the benefits that may be paid from the fund in the current calendar year; a determination of the average cost to employers in the State, on a per employee basis, of providing benefits through the "uninsured employer's fund;" and a determination of the amount of money drawn from the fund during the preceding calendar year for administrative purposes pursuant to section 8 of P.L. 1988, c. 25 (C. 34:15-120.10). Payments to applicants from the fund shall be made by the State Treasurer upon warrants of the Commissioner of Labor.

P.L. 1966, c. 126, s. 15; amended 1988,c.25,s.4.



Section 34:15-120.7 - Rules, Regulations

34:15-120.7. Rules, regulations
The commissioner may make all rules and regulations necessary for the processing and payment of compensation out of the "uninsured employer's fund."

The commissioner shall promulgate, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), regulations to establish and administer an application and review process for claims made against the fund.

P.L. 1966, c. 126, s. 16; amended 1988,c.25,s.5.



Section 34:15-120.8 - Limitation On Liability

34:15-120.8. Limitation on liability
The liability of the "uninsured employer's fund" and the State with respect to payment of any compensation, benefits, expenses, fees for disbursements properly chargeable against the fund shall be limited to the assets in the fund as exceed $50,000.00, and the fund and the State shall not otherwise in any way or manner be liable for the making of any such payment.

P.L. 1966, c. 126, s. 17; amended 1988,c.25,s.6.



Section 34:15-120.9 - Action Against Employer

34:15-120.9. Action against employer
If an employer fails to provide compensation to an employee or his beneficiaries as required by chapter 15 of Title 34 of the Revised Statutes, the employee, who has sustained a compensable injury or died as a result of his employment, or his beneficiaries may bring an action against the employer to recover all or part of any damages and costs sustained by the employee for any injury or death which has been deemed compensable under the workers' compensation law, R.S. 34:15-1 et seq., and for which the employee or his estate has not received compensation from the "uninsured employer's fund."

P.L. 1988, c. 25, s. 7.



Section 34:15-120.10 - Administrative Expenses; $10,000 Limit

34:15-120.10. Administrative expenses; $10,000 limit
In any fiscal year during which benefit payments are made from the "uninsured employer's fund," the Commissioner of Labor shall apply an amount equal to $100.00 for each employee to whom such benefits have been paid from the fund toward the expenses of the Department of Labor arising from the administration of those benefit payments and the fund. However, the total amount withdrawn from the fund to cover administrative expenses shall not exceed $10,000.00 during any fiscal year.

P.L. 1988, c. 25, s. 8.



Section 34:15-120.11 - Duties Of Division Of Workers' Compensation

34:15-120.11. Duties of Division of Workers' Compensation
Notwithstanding the provisions of any other law, the Division of Workers' Compensation shall use every available administrative means to ensure that benefit payments from the "uninsured employer's fund" are paid only to individuals who meet the eligibility requirements of the workers' compensation law, R.S. 34:15-1 et seq., and that persons who are required to make payments pursuant to the workers' compensation law have provided lawful compensation and paid any penalty, fine, or assessment imposed pursuant to that law.

P.L. 1988, c. 25, s. 9.



Section 34:15-120.12 - Notification Of Change In Income

34:15-120.12. Notification of change in income
The burden shall be upon the claimant to immediately notify in writing the Director of the Division of Workers' Compensation of any increase or decrease in his income that may affect his eligibility for benefits payable from the "uninsured employer's fund." Ten days after notice has been given to the claimant and the Attorney General, the director may modify or terminate an award payable from the fund as conditions may require. Any payment to a claimant pursuant to this 1988 amendatory and supplementary act which is later determined by the Commissioner of Labor to have been procured by fraud, mistake, or an unreported change in condition, shall be recovered from the claimant and deposited in the fund.

P.L. 1988, c. 25, s. 10.



Section 34:15-120.13 - Exhaustion Of Remedies

34:15-120.13. Exhaustion of remedies
The Commissioner of Labor shall, on behalf of the "uninsured employer's fund," exhaust all remedies at law against the uninsured delinquent employer of the claimant to collect the amount of any award to the claimant paid by the fund.

P.L. 1988, c. 25, s. 11.



Section 34:15-120.14 - Other Obligations Unaffected

34:15-120.14. Other obligations unaffected
Nothing in this act, P.L. 1988, c. 25 (C. 34:15-120.9 et seq.), shall affect the obligations of insurance carriers or self-insured employers imposed by any other section of the workers' compensation law, R.S. 34:15-1 et seq.

P.L. 1988, c. 25, s. 12.



Section 34:15-120.15 - Definitions

34:15-120.15. Definitions
1. As used in this act:



"Association" means the New Jersey Self-Insurers Guaranty Association created in subsection a. of section 2 of this act.

"Board of directors" or "board" means the board of directors of the association established under section 3 of this act.

"Commissioner" means the Commissioner of Insurance.



"Department" means the Department of Insurance.



"Fund" means the Insolvency Fund created pursuant to section 5 of this act.

"Injured worker" or "employee" means an employee of an employer or a dependent of the employee to whom the employer is obligated to pay compensation pursuant to chapter 15 of Title 34 of the Revised Statutes.

"Insolvent member" means a member employer: (1) (a) which files for relief in bankruptcy under Title 11 of the United States Code, 11 U.S.C. s.101 et seq.; (b) against which involuntary bankruptcy proceedings are filed under that title; or (c) for which a receiver has been appointed by a court of competent jurisdiction; and (2) which is determined to be insolvent by the board as provided in its plan of operation, based upon the member employer's ability to pay compensation pursuant to R.S.34:15-77.

"Member employer" or "member" means a self-insurer which is a member of the association.

"Self-insurer" means an employer, other than a governmental entity, which self-insures for the purposes of workers' compensation as permitted by R.S.34:15-77.

L.1993,c.107,s.1.



Section 34:15-120.16 - "New Jersey Self-insurers Guaranty Association"

34:15-120.16. "New Jersey Self-Insurers Guaranty Association"
2. a. There is created a nonprofit entity to be known as the "New Jersey Self-Insurers Guaranty Association." All self-insurers shall be members of the association as a condition of their authority to self-insure in this State. The association shall perform its functions under a plan of operation as established and approved under section 6 of this act and shall exercise its powers and duties through a board of directors as established under section 3 of this act.

b. A member may voluntarily withdraw from the association when the member voluntarily terminates the self-insurance privilege and pays all assessments due to the date of that termination. However, the withdrawing member shall continue to be bound by the provisions of this act relating to the period of its membership and any claims charged pursuant thereto. A withdrawing member shall also be required to provide to the department upon withdrawal, and at 12-month intervals thereafter, satisfactory proof that it continues to meet the standards of R.S.34:15-77 in relation to claims incurred while the withdrawing member exercised the privilege of self-insurance. Such reporting shall continue until the withdrawing member satisfies the department that there is no remaining value to claims incurred while the withdrawing member was self-insured. If during this reporting period the withdrawing member fails to meet the standards of R.S.34:15-77, the withdrawing member shall thereupon, and at six-month intervals thereafter, provide to the department and the association the certified opinion of an independent actuary who is a member of the American Society of Actuaries of the actuarial present value of the determined and estimated future compensation payments of the withdrawing member for claims incurred while it was a self-insurer, using a discount rate of four percent. With each such opinion, the withdrawing member shall deposit with the department security in an amount equal to the value certified by the actuary and of a type that is acceptable for the purposes of R.S.34:15-77. The withdrawing member shall continue to provide such opinions and to provide such security until such time as the latest opinion shows no remaining value of claims. The association has a cause of action against a withdrawing member, and against any successor of a withdrawing member, who fails to timely provide the required opinion or who fails to maintain the required deposit with the department. The association shall be entitled to recover a judgment in the amount of the actuarial present value of the determined and estimated future compensation payments of the withdrawing member for claims incurred during the time that the withdrawing member exercised the privilege of self-insurance, together with reasonable attorney's fees. For purposes of this section, the "successor of a withdrawing member" means any person, business entity, or group of persons or business entities, which holds or acquires legal or beneficial title to the majority of the assets or the majority of the shares of the withdrawing member.

L.1993,c.107,s.2.



Section 34:15-120.17 - Board Of Directors

34:15-120.17. Board of directors
3. The board of directors of the association shall consist of five persons and shall be organized as established in the plan of operation. With respect to initial appointments, the commissioner shall, within 180 days of the effective date of this act, approve and appoint to the board persons who are employed or who have been employed by a self-insurer in this State required to become a member of the association pursuant to the provisions of section 2 of this act and are, or were, as the case may be, responsible for the administration of workers' compensation for that self-insurer for at least five years and who are recommended by the self-insurers in this State required to become members of the association pursuant to the provisions of section 2 of this act. If the commissioner finds that any person so recommended does not have the necessary qualifications for service on the board and a majority of the board has been appointed, the commissioner shall request the directors thus far approved and appointed to recommend another person for appointment to the board. Each director shall serve for a four-year term and may be reappointed. Appointments other than initial appointments shall be made by the commissioner upon recommendation of members of the association. Any vacancy on the board shall be filled for the remaining period of the term in the same manner as appointments other than initial appointments are made. Each director may be reimbursed from assets of the association for expenses incurred in carrying out the duties of the board on behalf of the association.

L.1993,c.107,s.3.



Section 34:15-120.18 - Association Obligated For Payment Of Compensation; Powers; Assessments

34:15-120.18. Association obligated for payment of compensation; powers; assessments
4. a. Upon creation of the Insolvency Fund pursuant to the provisions of section 5 of this act, the association is obligated for payment of compensation under chapter 15 of Title 34 of the Revised Statutes to insolvent members' employees resulting from: (1) incidents and injuries existing prior to the member becoming an insolvent member; and (2) incidents and injuries occurring after the member has become an insolvent member, if the employee makes timely claim for those payments according to procedures set forth by a court of competent jurisdiction over the delinquency or bankruptcy proceedings of the insolvent member. Such obligation includes only that amount due the injured worker or workers of the insolvent member under chapter 15 of Title 34 of the Revised Statutes. In no event is the association obligated to a claimant in an amount in excess of the obligation of the insolvent member. The association shall be deemed the insolvent member for purposes of chapter 15 of Title 34 of the Revised Statutes to the extent of its obligation on the covered claims and, to that extent, shall have all rights, duties and obligations of the insolvent member as if the member had not become insolvent. However, in no event shall the association be liable for any penalties or interest or for compensation payments which were due before the member became an insolvent member.

b. The association may:



(1) Employ or retain those persons necessary to handle claims and perform other duties of the association.

(2) Borrow funds necessary to effect the purposes of this act in accordance with the plan of operation.

(3) Sue or be sued.



(4) Negotiate and become a party to those contracts as are necessary to carry out the purposes of this act.

(5) Purchase reinsurance as it determines necessary pursuant to the plan of operation.

(6) Review all applicants for membership in the association. Prior to a final determination by the department as to whether or not to approve any applicant for membership in the association, the association may issue opinions to the department concerning any applicant, which opinions shall be considered by the department prior to any final determination.

(7) Charge fees to any member of the association to cover the actual costs of examining the financial condition of that member.

(8) Charge an applicant for membership in the association a fee sufficient to cover the actual costs of examining the financial condition of the applicant.

c. (1) To the extent necessary to secure funds for the payment of covered claims and also to pay the reasonable costs to administer them, the association shall levy assessments on its members. The assessment charged to each member shall be in the proportion that the member's compensation payments during the 12-month period ending on the June 30th immediately preceding the date of the assessment bear to the total compensation payments made by all members during that period. The assessment levied against any member in any one year shall be in an amount not exceeding 1.5 percent of the total compensation paid by the member during the 12-month period ending on the June 30th immediately preceding the date of the assessment, except that the association shall increase the assessment to not more than two percent each year as needed to establish and sustain a prefunded reserve of $1,000,000. Assessments shall be administered by the board of directors in the manner specified by the plan of operation. Each member so assessed shall have at least 30 days' written notice as to the date the assessment is due and payable. The association shall levy assessments against any newly admitted member of the association so that the basis of contribution of any newly admitted member is the same as previously admitted members, provision for which shall be contained in the plan of operation.

(2) If, in any one year, funds available from such assessments, together with funds previously raised, are not sufficient to make all the payments or reimbursements then owing, the funds available shall be prorated, and the unpaid portion shall be paid as soon thereafter as sufficient additional funds become available.

(3) No State funds of any kind shall be allocated or paid to the association or any of its accounts.

d. The association shall make every reasonable effort and undertake all appropriate actions to obtain from an insolvent member whatever funds are needed to pay compensation due to employees of the insolvent member.

L.1993,c.107,s.4.



Section 34:15-120.19 - Insolvency Fund

34:15-120.19. Insolvency Fund
5. Upon the adoption of a plan of operation or the adoption of rules by the commissioner pursuant to subsection a. of section 6 of this act, there shall be created an Insolvency Fund to be managed by the association.

a. The Insolvency Fund is created for purposes of meeting the obligations of insolvent members incurred while members of the association and other insolvent self-insurers as provided in section 15 of this act and after the exhaustion of any bond, as required under chapter 15 of Title 34 of the Revised Statutes. However, if the bond, surety, or reinsurance policy is payable to the association, the association shall commence to provide benefits out of the fund and be reimbursed from the bond, surety, or reinsurance policy. The method of operation of the fund shall be defined in the plan of operation pursuant to section 6 of this act.

b. The department shall have the authority to audit the financial soundness of the fund annually.

c. The commissioner may offer certain amendments to the plan of operation to the board of directors for purposes of assuring the ongoing financial soundness of the fund and its ability to meet the obligations of this act.

d. The department actuary may make recommendations to improve the orderly payment of claims.

L.1993,c.107,s.5.



Section 34:15-120.20 - Plan Of Operation

34:15-120.20. Plan of operation
6. a. (1) Within one year of the effective date of this act, the board of directors shall submit to the commissioner a proposed plan of operation for the fair, reasonable and equitable administration of the association and the fund. The plan of operation, and any amendments thereto, shall take effect upon approval in writing by the commissioner.

(2) If the board of directors fails to submit a plan within one year of the effective date of this act, or thereafter fails to submit any acceptable amendments to the plan, the commissioner shall promulgate the rules necessary to effectuate the provisions of this section. The rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the board of directors and approved by the commissioner.

b. The plan of operation shall establish the programs necessary to protect against the insolvency of a member of the association and shall provide that the members of the association shall be responsible for maintaining an adequate fund to meet the obligations of insolvent members and other insolvent self-insurers provided for under this act and the board of directors is authorized to contract and employ those persons with the necessary expertise to carry out these stated purposes.

c. All member employers shall comply with the plan of operation.

d. The plan of operation shall:



(1) Establish the procedures whereby all the powers and duties of the association under sections 4 and 15 of this act will be performed.

(2) Establish procedures for handling assets of the association.

(3) Establish the amount and method of reimbursing members of the board of directors under section 3 of this act.

(4) Establish procedures and standards for determining the insolvency of member employers pursuant to the provisions of this act.

(5) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent member shall be deemed notice to the association or its agent, and a list of those claims shall be submitted periodically to the association or similar organization in another state by the receiver or liquidator.

(6) Establish regular places and times for meetings of the board of directors.

(7) Establish procedures for records to be kept of all financial transactions of the association and its agents and the board of directors.

(8) Provide that any member employer aggrieved by any final action or decision of the association may appeal to the department within 30 days after the action or decision.

(9) Establish the procedures whereby recommendations of candidates for the board of directors shall be submitted to the commissioner.

(10) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

e. The plan of operation may provide that any or all of the powers and duties of the association, except those specified under paragraphs (1), (2) and (4) of subsection d. of this section, be delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association or its equivalent in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation of powers or duties under this subsection shall take effect only with the approval of both the board of directors and the commissioner and may be made only to a corporation, association, or organization which extends protection which is not substantially less favorable and effective than the protection provided by this act.

L.1993,c.107,s.6.



Section 34:15-120.21 - Written Notice Of Bankruptcy Proceedings, Determination Of Insolvency

34:15-120.21. Written notice of bankruptcy proceedings, determination of insolvency
7. a. A member employer which files for relief in bankruptcy under Title 11 of the United States Code, 11 U.S.C. s.101 et seq.; or against which involuntary bankruptcy proceedings are filed under that title; or for which a receiver is appointed by a court of competent jurisdiction, shall file written notice of that fact with the commissioner and the board of directors of the association within 30 days of the occurrence of such an event.

b. Upon receipt of the notice required by subsection a. of this section, the board shall review the member employer's ability to pay compensation pursuant to R.S.34:15-77 and make a determination as to insolvency. If the board determines at any time that the member employer is insolvent, it shall notify the commissioner and the members of the association not later than three business days after the determination of insolvency.

L.1993,c.107,s.7.



Section 34:15-120.22 - Powers Of Department

34:15-120.22. Powers of department
8. The department may:



a. Require that the association notify other interested parties of the determination of insolvency and of their rights under this act. Notification shall be by mail at the last known address thereof when available; but, if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

b. Suspend or revoke the authority of any member employer failing to pay an assessment when due or failing to comply with the plan of operation to self-insure in this State. As an alternative, the department may levy a fine on any member employer failing to pay an assessment when due. Such fine shall not exceed five percent of the unpaid assessment per month, except that no fine shall be less than $100 per month.

L.1993,c.107,s.8.



Section 34:15-120.23 - Assignment Of Rights To Association

34:15-120.23. Assignment of rights to association
9. a. Any person who recovers from the association under this act shall be deemed to have assigned his rights to the association to the extent of that recovery. Every claimant seeking the protection of this act shall cooperate with the association to the same extent as that person would have been required to cooperate with the insolvent member. The association shall have no cause of action against the employee of the insolvent member for any sums the association has paid out, except those causes of action which the insolvent member would have had if the sums had been paid by the insolvent member. In the case of an insolvent member operating with assessment liability, payments of claims by the association shall not operate to reduce the liability of the insolvent member to the receiver, liquidator, or statutory successor for unpaid assessments.

b. The receiver, liquidator, or statutory successor of an insolvent member shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant those claims priority against the assets of the insolvent member equal to that to which the claimant would have been entitled in the absence of this act. The expense of the association or similar organization in handling claims shall be accorded the same priority as the expenses of the liquidator.

c. The association shall file periodically with the receiver or liquidator of the insolvent member statements of the covered claims paid by the association and estimates of anticipated claims on the association, which shall preserve the rights of the association against the assets of the insolvent member.

L.1993,c.107,s.9.



Section 34:15-120.24 - Detection, Prevention Of Employer Insolvencies

34:15-120.24. Detection, prevention of employer insolvencies
10. To aid in the detection and prevention of employer insolvencies:

a. Upon determination by majority vote of the membership of the board that any member employer may be insolvent or in a financial condition hazardous to the employees thereof or to the public, it shall be the duty of the board of directors to notify the department of any information indicating that condition.

b. The board of directors may, upon majority vote of the membership of the board, request that the department determine the condition of any member employer which the board in good faith believes may no longer be qualified to be a member of the association. Within 30 days of the receipt of that request or, for good cause shown, within a reasonable time thereafter, the department shall make such determination and shall forthwith advise the board of its findings. Each request for a determination shall be kept on file by the department, but the request shall not be open to public inspection prior to the release of the determination to the public.

c. It shall also be the duty of the department to report to the board of directors when it has reasonable cause to believe that a member employer may be in such a financial condition as to be no longer qualified to be a member of the association.

d. The board of directors may, upon majority vote of the membership of the board, make reports and recommendations to the department upon any matter which is germane to the solvency, liquidation, rehabilitation, or conservation of any member employer. Such reports and recommendations shall not be considered public documents.

e. The board of directors may, upon majority vote of the membership of the board, make recommendations to the department for the detection and prevention of employer insolvencies.

f. The board of directors shall, at the conclusion of any member's insolvency in which the association was obligated to pay covered claims, prepare a report on the history and cause of that insolvency, based on the information available to the association, and shall submit that report to the department.

L.1993,c.107,s.10.



Section 34:15-120.25 - Examination, Regulation Of Association

34:15-120.25. Examination, regulation of association
11. The association shall be subject to examination and regulation by the department. No later than March 30 of each year, the board of directors shall submit a financial report for the preceding calendar year in a form approved by the department.

L.1993,c.107,s.11.



Section 34:15-120.26 - Immunity From Liability

34:15-120.26. Immunity from liability
12. There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member employer, the association or its agents or employees, the board of directors, or the department or its representatives for any action or omission by them in the performance of their powers and duties under this act.

L.1993,c.107,s.12.



Section 34:15-120.27 - Stay Of Proceedings

34:15-120.27. Stay of proceedings
13. a. All proceedings in which an insolvent member is a party, or is obligated to defend a party, in any court or before any quasi-judicial body or administrative board in this State shall be stayed for up to six months, or for such additional period from the date the member becomes insolvent, as is deemed necessary by a court of competent jurisdiction to permit proper defense by the association of all pending causes of action as to any covered claims arising from a judgment under any decision, verdict, or finding based on the default of the insolvent member. The association, either on its own behalf or on behalf of the insolvent member, may apply to have that judgment, order, decision, verdict or finding set aside by the same court or administrator that made that judgment, order, decision, verdict or finding and shall be permitted to defend against that claim on the merits. If requested by the association, the stay of proceedings may be shortened or waived.

b. In any proceeding in bankruptcy in which the payment of benefits has been stayed, the association shall appear and move to lift the stay so that the orderly administration of claims can proceed.

L.1993,c.107,s.13.



Section 34:15-120.28 - Deadline For Filing Claims

34:15-120.28. Deadline for filing claims
14. Notwithstanding any other provision of chapter 15 of Title 34 of the Revised Statutes, a covered claim, as defined therein, with respect to which settlement is not effected and pursuant to which suit is not instituted against the insured of an insolvent member or the association within one year after the deadline for filing claims with the receiver of the insolvent member, or any extension of the deadline, shall thenceforth be barred as a claim against the association.

L.1993,c.107,s.14.



Section 34:15-120.29 - Additional Obligations Of Association

34:15-120.29. Additional obligations of association
15. In addition to its obligation to pay compensation to the employees of insolvent members pursuant to section 4 of this act, the association shall be obligated for payment of compensation under chapter 15 of Title 34 of the Revised Statutes to the employees of any self-insurer declared to be insolvent by a court of competent jurisdiction on or after October 1, 1990, but prior to the effective date of this act, as if that self-insurer were an insolvent member subject to the provisions of this act.

L.1993,c.107,s.15.



Section 34:15-120.30 - Construction Of Act

34:15-120.30. Construction of act
16. This act shall not be construed as reducing, to any degree or in any way, the responsibility of the commissioner to exercise caution in authorizing any employer to become a self-insured employer, or the commissioner's responsibility to require guarantees, reserve funds, surety bonds or partial insurance as needed to provide adequate assurance of the employer's ability to pay compensation pursuant to R.S.34:15-77. The purpose of the association is to provide an assurance of the payment of workers' compensation to the employees of insolvent members, not to exempt any employer, even an insolvent employer, from the responsibility to provide workers' compensation to victims of workplace injury or illness, or to reduce, to any degree or in any way, the responsibility of a self-insured employer to provide appropriate guarantees, funds, bonds or other assurances that compensation will be available pursuant to R.S.34:15-77.

L.1993,c.107,s.16.



Section 34:15-121 - Workers' Compensation Formal Cases; Records, Destruction

34:15-121. Workers' compensation formal cases; records, destruction

1. Any records of, or pertaining to, workers' compensation formal cases, wherein original claim petitions have been on file for 45 or more years, may be destroyed by the Division of Workers' Compensation in the State Department of Labor; provided, the Commissioner of Labor shall approve such destruction.

L.1953,c.94,s.1; amended 1997, c.9, s.1.



Section 34:15-122 - Records Of Workmen's Compensation Of Kind Specified In Article Six

34:15-122. Records of workmen's compensation of kind specified in article six
Any records of, or pertaining to, workmen's compensation of the kind and character specified in article six of chapter fifteen of Title 34 of the Revised Statutes, which have been or shall have been on file for eight or more years, may be destroyed by the Division of Workmen's Compensation; provided, the Commissioner of Labor and Industry shall approve such destruction.

L.1953, c. 94, p. 1022, s. 2.



Section 34:15-123 - Agreements For Payment Of Workmen's Compensation

34:15-123. Agreements for payment of workmen's compensation
Agreements for the payment of workmen's compensation, which have been or shall have been on file for eight or more years, may be destroyed by the Division of Workmen's Compensation; provided, the Commissioner of Labor and Industry shall approve such destruction. Any agreement, however, covering a period greater than eight years shall be kept on file for the full term of the agreement.

L.1953, c. 94, p. 1022, s. 3.



Section 34:15-124 - Records And Papers Not Part Of Record Of Workmen's Compensation Formal Cases

34:15-124. Records and papers not part of record of workmen's compensation formal cases
Records and papers of, or pertaining to, workmen's compensation cases, on file in the Division of Workmen's Compensation and its predecessor, Workmen's Compensation Bureau, which do not constitute a part of the record of any workmen's compensation formal case, may be destroyed by the Division of Workmen's Compensation; provided, the Commissioner of Labor and Industry and the Bureau of Archives and History in the State Department of Education shall approve such destruction.

L.1953, c. 94, p. 1023, s. 4.



Section 34:15-125 - Records On Microfilm Or Other Media, Destruction

34:15-125. Records on microfilm or other media, destruction

5. Any records of, or pertaining to, workers' compensation formal cases, which have not been on file for 45 or more years but which have been microfilmed or retained in full in other media, provided such microfilms or information retained in other media shall be preserved in full and arranged for convenient examination, may be destroyed by the Division of Workers' Compensation; provided, the Commissioner of Labor shall approve such destruction.

L.1953,c.94,s.5; amended 1997, c.9, s.2.



Section 34:15-126 - Force, Effect Of Microfilm Or Other Media

34:15-126. Force, effect of microfilm or other media

6. Any microfilm made or information retained in other media by the Division of Workers' Compensation pursuant to law, or a certified copy of such microfilm or information retained in other media, shall have the same force and effect as the original in any court or public proceeding and shall be evidential in like manner and to the same effect as though the original record had been there produced and proved.

L.1953,c.94,s.6; amended 1997, c.9, s.3.



Section 34:15-127 - Liability For Destruction Of Records

34:15-127. Liability for destruction of records
No official, or member of the Department of Labor and Industry, shall be held liable on his bond, or in the way of damages, for loss, or in any other manner, because of the destruction of any records or papers pursuant to this act.

L.1953, c. 94, p. 1023, s. 7.



Section 34:15-128 - Limited Right To Inspect, Copy Records.

34:15-128 Limited right to inspect, copy records.

1. a. Notwithstanding any other provision of the chapter to which this act is a supplement or of any other law, no records maintained by the Division of Workers' Compensation or the Compensation Rating and Inspection Bureau shall be disclosed to any person who seeks disclosure of the records for the purpose of selling or furnishing for a consideration to others information from those records or reports or abstracts of workers' compensation records or work-injury records pertaining to any claimant. No information shall be disclosed from those records to any person not in the division, unless:

(1)The information is provided in a manner which makes it impossible to identify any claimant;

(2)The records are opened for the exclusive purpose of permitting a claimant, employer, insurance carrier or authorized agent of the claimant, employer or insurance carrier to conduct an investigation by or on behalf of the claimant, employer or insurance carrier in connection with any pending workers' compensation case to which the claimant, employer or insurance carrier is a party, and the party seeking access to the records certifies to the division that the information from the records will be used only for purposes directly related to the case;

(3)The records are opened for the exclusive purpose of permitting a third party directly involved in a workers' compensation case, including any workers' compensation lienholders, or an authorized agent of the third party, to conduct an investigation by or on behalf of the third party in connection with the case, and the party seeking access to the records certifies to the division that the information from the records will be used only for purposes directly related to the case;

(4)The records are subpoenaed by the Commissioner of Banking and Insurance pursuant to section 10 of P.L.1983, c.320 (C.17:33A-10) or by a court of competent jurisdiction in a civil or criminal proceeding;

(5)The division provides the information to another governmental agency pursuant to law, for a duly recognized purpose of that agency, which agency shall not subsequently disclose any of the information to any person, organization, entity or governmental agency not entitled to receive the information from the Compensation Rating and Inspection Bureau or the Division of Workers' Compensation pursuant to the workers' compensation law, R.S. 34:15-1 et seq.; or

(6)The information is information about the claimant requested by the claimant, in which case the division shall disclose the information and the claimant shall not be charged fees in excess of the cost of providing copies of the information.

b.Notwithstanding any other provision of law, no information from records maintained by the Compensation Rating and Inspection Bureau pertaining to any work injury or illness or workers' compensation claim shall be disclosed to any business or other member of the public unless the bureau discloses the information in a manner which makes it impossible to identify the claimant.

c.Notwithstanding any other provision of law, no information provided by the division to any other governmental agency pursuant to subsection a. of this section shall be disclosed by the agency to any business or other member of the public unless the information is disclosed to the business or other member of the public in a manner which makes it impossible to identify the claimant.

d.Notwithstanding the restrictions on disclosure set forth under subsections a. through c. of this section, a claimant may authorize the release of records of the claimant to a specific person not otherwise authorized to receive the records, by submitting written authorization for the release to the division specifically directing the division to release workers' compensation records to that person. However, no such authorization directing disclosure of records to a prospective employer shall be valid, nor shall an authorization permitting disclosure of records in connection with assessing fitness or capability for employment be valid, and no disclosure of records shall be made with respect thereto, unless requested pursuant to and consistent with the federal "Americans with Disabilities Act of 1990," 42 U.S.C. s.12101 et seq. and the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.). It shall be unlawful for any person to consider for the purpose of assessing eligibility for a benefit, or as the basis for an employment-related action, an individual's failure to provide authorization under this subsection.

L.1966,c.164,s.1; amended 2001, c.326, s.4.



Section 34:15-128.1 - Short Title.

34:15-128.1 Short title.

5.Sections 6 through 9 of this act shall be known and may be cited as the "Workers' Compensation Medical Information Confidentiality Act."

L.2001,c.326,s.5.



Section 34:15-128.2 - Definitions Relative To "Workers' Compensation Medical Information Confidentiality Act."

34:15-128.2 Definitions relative to "Workers' Compensation Medical Information Confidentiality Act."

6.For the purposes of section 1 of P.L.1966, c.164 (C.34:15-128) and sections 6 through 9 of this amendatory and supplementary act:

"Disclose" means to release, transfer, open for inspection, make available for copying or otherwise divulge information to any person other than the individual who is the subject of the information.

"Division" means the Division of Workers' Compensation.

"Medical information" means information, whether oral or recorded in any form or medium, that is created or received by a health care provider regarding an individual which is or may be used in connection with a workers' compensation case, or that is provided to the employer or its workers' compensation insurer or their agents in connection with the case, and relates to an individual's past, present or future physical or mental health or condition, the provision of health care to an individual, or the past, present or future payment for the provision of health care to an individual.

"Workers' compensation case" or "case" means any case in which an individual seeks workers' compensation benefits, whether or not the individual files a formal claim with the division.

L.2001,c.326,s.6.



Section 34:15-128.3 - Disclosure Of Medical Information.

34:15-128.3 Disclosure of medical information.

7. a. In any case of an individual seeking workers' compensation from an employer, it shall be unlawful for the employer, the workers' compensation insurance carrier of the employer, a health care provider treating or evaluating the individual in connection with the case, or a third party in the case, or their agents, to disclose any medical information regarding the individual to any person other than a participant in that workers' compensation case, a reinsurer, the health care provider, medical and non-medical experts retained in connection with the case, the division, or the Compensation Rating and Inspection Bureau, except under the following circumstances:

(1)The information is disclosed in a manner that makes it impossible to ascertain the identity of the individual;

(2)The information is collected, used or disclosed to or from an insurance support organization, provided that the information is used only to perform the insurance functions of claims settlement, detection and prevention of fraud, or detection and prevention of a misrepresentation or nondisclosure which is material to an insurance claim;

(3)Records containing the information are subpoenaed by the Commissioner of Banking and Insurance pursuant to section 10 of P.L.1983, c.320 (C.17:33A-10) or by a court of competent jurisdiction in a civil or criminal proceeding; or

(4)The information is disclosed to another employer or insurance carrier of that employer for the sole purpose of determining the credit to be given to the other employer or carrier pursuant to subsection d. of R.S.34:15-12 if the individual seeks compensation from the other employer or insurance carrier.

b.The Commissioner of Banking and Insurance shall have the power to examine and investigate the affairs of every insurance support organization that receives information pursuant to this section in order to determine whether the insurance support organization has been or is engaged in any conduct in violation of sections 6 through 9 of this amendatory and supplementary act.

L.2001,c.326,s.7.



Section 34:15-128.4 - Withholding Information Unlawful; Certain Circumstances.

34:15-128.4 Withholding information unlawful; certain circumstances.

8.Except for medical or non-medical evaluations performed for the purposes of evaluating the permanency of an employee's disability requested by the employer or its insurance carrier, in any case of an individual seeking workers' compensation from an employer, it shall be unlawful for the employer, the workers' compensation insurance carrier of the employer, a health care provider treating or evaluating the individual in connection with the case, or a third party in the case, or their agents, to withhold from the individual any medical information they have regarding that individual which is requested by the individual, and if an individual requests the medical information, the individual shall not be charged fees in excess of the cost of providing copies of the information.

L.2001,c.326,s.8.



Section 34:15-128.5 - Violations, Fine, Penalty.

34:15-128.5 Violations, fine, penalty.

9.Any person who violates any provision of section 7 or 8 of this amendatory and supplementary act shall be subject to a fine of not less than $100 nor more than $1,000 or imprisonment for not more than 60 days or both.

L.2001,c.326,s.9.



Section 34:15-129 - Short Title

34:15-129.Short title
1. This act shall be known and may be cited as the "New Jersey Horse Racing Injury Compensation Board Act."

L.1995,c.329,s.1.



Section 34:15-130 - Findings, Declarations.

34:15-130 Findings, declarations.

2.The Legislature finds and declares that, whereas current law already requires virtually all employers to provide for the payment of workers' compensation benefits to injured employees, because of the unique nature of the horse racing industry, difficulties have arisen in ensuring that coverage is provided to employees. For example, out-of-State horse owners are sometimes unaware of their obligation to provide such coverage, or because a jockey may ride the horses of more than one owner, there may be confusion as to who the responsible employer is. As a result, serious injuries have been sustained for which there is no coverage.

It is, therefore, in the public interest to ensure that workers' compensation coverage is available to persons employed in the thoroughbred and standardbred horse racing industries in New Jersey by collectively securing workers' compensation insurance coverage for certain designated horse racing industry employees who are eligible to receive that coverage pursuant to the provisions of this act, the costs of which shall be funded by the horse racing industry, and the assessments for funding that coverage shall be calculated separately for the thoroughbred and standardbred industries, based on their respective experience.

It is also in the public interest for the Legislature to provide, through this act, sufficient guidance and clarity regarding which horse racing industry employees are eligible for coverage secured by the New Jersey Horse Racing Injury Compensation Board pursuant to this act, and the circumstances that must exist for that coverage to be applicable.

L.1995, c.329, s.2; amended 2008, c.11, s.1.



Section 34:15-131 - Definitions Relative To The New Jersey Horse Racing Injury Compensation Board.

34:15-131 Definitions relative to the New Jersey Horse Racing Injury Compensation Board.

3.As used in this act:

"Board" means the New Jersey Horse Racing Injury Compensation Board established by section 4 of P.L.1995, c.329 (C.34:15-132).

"Commission" means the New Jersey Racing Commission established pursuant to section 1 of P.L.1940, c.17 (C.5:5-22).

"Horse racing industry employee" means:

a.the driver of a standardbred horse, who is licensed or is required to be licensed by the commission, while that driver is engaged in performing those services for which that driver is or is required to be licensed at a permitted New Jersey racetrack in connection with the racing of a horse. That standardbred driver shall be considered to be the horse racing industry employee of a standardbred owner for the purposes of calculating, allocating and assessing the cost of workers' compensation insurance coverage;

b.the jockey, jockey apprentice or exercise rider of a thoroughbred horse, who is licensed or is required to be licensed by the commission, while engaged in performing those services for which that jockey, jockey apprentice or exercise rider is or is required to be licensed at a permitted New Jersey racetrack in connection with the racing or exercising of a horse. That jockey, jockey apprentice or exercise rider shall be considered to be the horse racing industry employee of a thoroughbred owner for the purposes of calculating, allocating and assessing the cost of workers' compensation insurance coverage; and

c.the stable employees of a thoroughbred trainer, who are licensed or are required to be licensed by the commission, while those stable employees are engaged in performing those services for which those stable employees are licensed or are required to be licensed at a permitted New Jersey racetrack, during the period of time the trainer's horses are stabled at the permitted New Jersey racetrack. Stable employees as defined herein shall include assistant trainers, grooms, and hot walkers.

A "horse racing industry employee" shall not mean a standardbred owner, standardbred trainer, thoroughbred owner, or thoroughbred trainer.

"Permitted New Jersey racetrack" means a New Jersey racetrack that has been approved by the commission to hold a horse race meeting as evidenced by a valid permit issued pursuant to section 18 of P.L.1940, c.17 (C.5:5-38) for the year in which the race meeting is held.

"Stabled" means the long-term placement of horses in assigned stalls in barns located on the grounds of a permitted New Jersey racetrack, in which stalls the horses reside continuously for the purpose of racing at any permitted racetrack in New Jersey, or the short-term placement of those horses in stalls located on the grounds of an out-of-State racetrack in connection with the pre-race detention requirements of that out-of-State racetrack, provided the horses are returned to their permanent stabled location at the permitted New Jersey racetrack within a maximum of 48 hours after that out-of-State race.

L.1995, c.329, s.3; amended 1998, c.11, s.1; 1999, c.378, s.1; 2004, c.119; 2008, c.11, s.2.



Section 34:15-132 - "New Jersey Horse Racing Injury Compensation Board" Established

34:15-132. "New Jersey Horse Racing Injury Compensation Board" established

4. There is hereby established the "New Jersey Horse Racing Injury Compensation Board," which shall be in, but not of, the Department of Law and Public Safety.

a. The board shall consist of seven members as follows: the Commissioner of Banking and Insurance, or his designee; the Attorney General, or his designee; one member of the New Jersey Racing Commission elected by the members of the commission, or his designee; and four members of the horse racing industry appointed by the Governor, one of whom shall represent the thoroughbred industry, one of whom shall represent the standardbred industry, one of whom shall represent the racetrack owners and one of whom shall represent jockeys regularly riding at New Jersey racetracks. In making these appointments, the Governor shall take into consideration the recommendations of the thoroughbred and standardbred industries, the racetrack owners and the organization which represents the largest number of jockeys regularly riding at New Jersey racetracks, respectively.

b. Members of the board shall serve without compensation but may be reimbursed for their expenses out of the administrative funds of the board.

c. The affirmative vote of at least four members shall constitute a majority for the transaction of any business and a quorum shall consist of a simple majority.

L.1995,c.329,s.4; amended 1997,c.103,s.1.



Section 34:15-133 - Powers Of Board

34:15-133.Powers of board
5. The board shall have the power to:

a.purchase and serve as the master policyholder for any insurance, or self-insure pursuant to R.S.34:15-77, for the purposes of this act;

b.enter into contracts with other persons, entities or public bodies for any professional, administrative or other services, including legal counsel if approved by the Attorney General, as may be necessary to carry out the duties of the board and the purposes of this act;

c.assess, collect and disburse all money due or payable to or by the board, or authorize such collection and disbursement;

d.invest moneys held in trust under any fund in investments which are approved by the State Investment Council for the investment of surplus moneys of the State;

e.approve assessments, surplus, limits of coverage, limits of excess or reinsurance, coverage documents and other financial and operating policies of the board;

f.promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act; and

g.take all actions necessary to carry out the provisions of this act.

L.1995,c.329,s.5.



Section 34:15-134 - Insurance Coverage; Assessments.

34:15-134 Insurance coverage; assessments.

6. a. The board shall secure workers' compensation insurance coverage for horse racing industry employees.

b.The board shall assess and collect sufficient funds to pay the costs of the insurance or self insurance coverage required by this act and by the workers' compensation laws of this State and to pay any additional costs necessary to carry out its other duties. The board shall ascertain the total funding necessary, establish the sums that are to be paid and establish by regulation the method of assessing and collecting these moneys. Assessments shall include, but shall not be limited to, deductions from gross overnight purses paid to owners, so long as such deductions do not exceed 3% of standardbred purses or 4% of thoroughbred purses, as applicable, and additional assessments may be collected as needed from standardbred owners, thoroughbred owners and thoroughbred trainers who are licensed or are required to be licensed by the commission. Track owners shall not be assessed for such costs.

c.Assessments for workers' compensation insurance coverage pursuant to this act shall be calculated and allocated separately for the thoroughbred and standardbred industries, based on their respective loss experience, and any assessments pursuant to subsection b. of this section shall be allocated accordingly. No public funds, other than the moneys collected pursuant to subsection b. of this section, shall be used for the purpose of self insurance or for paying the costs of workers' compensation insurance or workers' compensation benefits pursuant to this act.

L.1995, c.329, s.6; amended 1998, c.11, s.2; 1999, c.378, s.3; 2008, c.11, s.3.



Section 34:15-134.1 - Trainer To Carry Compensation Insurance For Employees, Eligibility For Coverage.

34:15-134.1 Trainer to carry compensation insurance for employees, eligibility for coverage.

2.Notwithstanding any provision of P.L.1995, c.329 (C.34:15-129 et seq.), as amended:

a.A standardbred trainer who is licensed or is required to be licensed by the commission shall carry compensation insurance covering the standardbred trainer's employees as required by R.S.34:15-1 et seq., regardless of where the standardbred trainer's horses are stabled;

b.With respect to the stable employees of a thoroughbred trainer, the workers' compensation policy secured by the board shall cover only those stable employees who are licensed or are required to be licensed by the commission when they are employed to work at a permitted New Jersey racetrack to care for the horses located there. To be eligible for coverage and benefits under the workers' compensation policy secured by the board, those stable employees shall be injured at a permitted New Jersey racetrack while they are engaged in performing services for which they are licensed or are required to be licensed. Those thoroughbred trainer's stable employees shall remain eligible for coverage under the workers' compensation policy secured by the board, if the trainer requires them to accompany a horse that is transported from the permitted New Jersey racetrack where it is stabled to compete in a race at an out-of-State racetrack. Those stable employees shall remain eligible for coverage under the board's policy for that period of time in which the out-of-State racetrack requires the horse to be present prior to the race, provided that the horse is returned to stabling at a permitted New Jersey racetrack within a maximum of 48 hours after the race. The workers' compensation policy of the board shall not cover those stable employees who are licensed or are required to be licensed by the commission who work with horses that the trainer has stabled at a location other than a permitted New Jersey racetrack;

c.A thoroughbred trainer who is licensed or is required to be licensed by the commission shall carry compensation insurance covering the thoroughbred trainer's employees as required by R.S.34:15-1 et seq. when the trainer's horses are not stabled at a permitted New Jersey racetrack. A thoroughbred trainer whose horses are stabled at a permitted New Jersey racetrack and whose stable employees receive workers' compensation coverage through the policy secured by the board shall immediately obtain compensation insurance covering these stable employees as required by R.S.34:15-1 et seq. if and when that trainer's horses are no longer stabled at a permitted New Jersey racetrack; and

d.A thoroughbred trainer whose stable employees receive workers' compensation coverage through the policy secured by the board shall ascertain and comply with the workers' compensation requirements of any other state to which that thoroughbred trainer is subject to jurisdiction. In such cases when a state other than New Jersey requires a thoroughbred trainer to obtain workers' compensation insurance coverage pursuant to the terms and conditions of its laws, any workers' compensation coverage provided through the policy secured by the board shall be secondary to the coverage required by the other state.

L.1999, c.378, s.2; amended 2008, c.11, s.4.



Section 34:15-135 - Employee, Employer Relationship Under The Act.

34:15-135 Employee, employer relationship under the act.

7. a. For the purposes of this act and R.S.34:15-36, a horse racing industry employee shall be deemed to be in the employment of the New Jersey Horse Racing Injury Compensation Board and in the employment of all standardbred owners, thoroughbred owners, or thoroughbred trainers, as the case may be, who are licensed or are required to be licensed by the commission and whose horses are stabled at a permitted New Jersey racetrack at the time of any occurrence for which workers' compensation benefits are payable pursuant to R.S.34:15-1 et seq. as supplemented by this act, and not solely in the employment of a particular owner or trainer. A horse racing industry employee shall not be deemed to be in the employment of the New Jersey Horse Racing Injury Compensation Board for any other purpose.

b.For the purposes of this act and R.S.34:15-36, the New Jersey Horse Racing Injury Compensation Board and all standardbred owners, thoroughbred owners, or thoroughbred trainers who are licensed or are required to be licensed by the commission and whose horses are stabled at a permitted New Jersey racetrack shall be deemed the employer of a horse racing industry employee at the time of any event for which workers' compensation benefits are payable pursuant to R.S.34:15-1 et seq., as supplemented by this act. The New Jersey Racing Injury Compensation Board shall not be deemed the employer of a horse racing industry employee for any other purpose.

c.With respect to horse racing industry employees, the requirements of R.S.34:15-1 et seq. regarding the provision of workers' compensation insurance by employers are satisfied in full by compliance with the requirements imposed upon standardbred owners, thoroughbred owners, and thoroughbred trainers by this act and any rules or regulations promulgated hereunder. If the responsible owner or trainer fails to comply with the requirements of this act or any rules or regulations promulgated hereunder and if the board is still required to pay the award on behalf of that owner or trainer who has been found to have violated this act or any rule or regulation promulgated hereunder, then the board is hereby authorized to impose a penalty on that owner or trainer in an amount not to exceed $10,000 per violation.

d.The provisions of this act shall not apply to employees of an owner or trainer who are not horse racing industry employees.

L.1995, c.329, s.7; amended 1998, c.11, s.3; 1999, c.378, s.4; 2008, c.11, s.5.



Section 34:15-136 - Computing Wages

34:15-136.Computing wages
8. Notwithstanding the provision of any other law, in determining workers' compensation benefits pursuant to R.S.34:15-1 et seq., the wages of a horse racing industry employee shall be computed in the manner provided under R.S.34:15-37.

L.1995,c.329,s.8.



Section 34:15-136.1 - Documentation, Maintenance Of Complete And Accurate Records Of Wages Paid.

34:15-136.1 Documentation, maintenance of complete and accurate records of wages paid.

6. a. A thoroughbred trainer shall document and maintain complete and accurate records of all wages paid, whether by check or in cash, to stable employees and, notwithstanding the provisions of subsection b. of the definition of "Horse racing industry employee" in section 3 of P.L.1995, c.329 (C.34:15-131), to exercise riders who are hired in connection with the exercising or racing of a horse the trainer trains, who receive workers' compensation coverage through the policy secured by the board. A thoroughbred trainer shall produce these records within five days when directed to do so by the board or a designated agent of the board. The board is hereby authorized to impose a penalty in an amount not to exceed $1,000 per violation on any trainer who fails to produce complete and accurate records within the time period allotted by this subsection.

b.The appropriate horseman's bookkeeper, consistent with regulations promulgated by the New Jersey Racing Commission, shall document and maintain complete and accurate records of all wages paid, whether by check or in cash, to a jockey or jockey apprentice or driver who receives workers' compensation coverage through the policy secured by the board.

L.2008, c.11, s.6.



Section 34:15-137 - Act As Supplemental To Other Arrangements

34:15-137.Act as supplemental to other arrangements
9. Nothing in this act shall affect any existing contract or policy of employers' liability insurance or the liability of any insurance company or provider, or any arrangement now existing between employers and employees, providing for the payment to such employees, their families, dependents or representatives of sick, accident or death benefits in addition to the workers' compensation coverage provided pursuant to this act; but the liability for such compensation shall not be reduced or affected by any insurance, contribution or other benefit whatsoever, due to or received by the person entitled to such compensation, and the person so entitled shall, irrespective of any such insurance or other contract, have the right to recover the compensation directly from the employer under an existing contract or policy of employers' liability insurance. The board shall have the same rights provided other employers under R.S.34:15-40.

L.1995,c.329,s.9.



Section 34:15-138 - Plan Of Operation

34:15-138.Plan of operation
10. a. The board shall create a plan of operation to ensure fair, reasonable, and equitable administration. The plan of operation and any amendments thereto shall become effective upon approval in writing by the board.

b.The plan of operation shall constitute the bylaws of the board and shall in addition to the requirements enumerated elsewhere in this act:

(1)establish procedures for handling the assets of the board;

(2)establish regular places and times for meetings of the board;

(3)establish procedures for records to be kept of all financial transactions of the board and its agents;

(4)contain such additional provisions as the board may designate necessary or proper for the execution of the powers and duties of the board.

L.1995,c.329,s.10.



Section 34:15-139 - Commission Examination, Financial Report

34:15-139.Commission examination, financial report
11. The board shall be subject to examination by the commission. The board shall submit to the commission no later than March 31 of each year, a financial report for the preceding calendar year in a form approved by the commission, and a report of its activities during the preceding calendar year.

L.1995,c.329,s.11.



Section 34:15-140 - Tax Exemption

34:15-140.Tax exemption
12. The board shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions.

L.1995,c.329,s.12.



Section 34:15-141 - Liability Limited

34:15-141.Liability limited
13. a. The liability of the board and the State with respect to payment of any compensation, benefits, expenses, fees or disbursements properly chargeable against the board shall be limited to the assets held by the board and the board and the State shall not otherwise in any way or manner be liable for the making of any such payment.

b.The liability of the board under this act is limited to the provision of workers' compensation insurance coverage and any sanctions resulting from the failure to so provide. The board may purchase such insurance as necessary to protect any director, officer, agent or other representative from liability.

L.1995,c.329,s.13.



Section 34:15-142 - Applicability Of R. S.34:15-1 et Seq.

34:15-142.Applicability of R.S.34:15-1 et seq.
14. The provisions of R.S.34:15-1 et seq. shall apply to the provision of workers' compensation insurance under this act in all respects, except as otherwise specifically provided herein.

L.1995,c.329,s.14.



Section 34:15-143 - Definitions relative to electronic medical bills for workers' compensation claims.

34:15-143 Definitions relative to electronic medical bills for workers' compensation claims.
1. As used in this act:

"Complete electronic medical bill" means a medical bill that meets all of the following criteria: (1) it is submitted in the correct uniform billing format, with the correct uniform billing code sets, transmitted in compliance with the guidelines; (2) the bill and electronic attachments provide all information required pursuant to this act; and (3) the health care provider, its billing representative, or any company that has purchased the rights to pursue its bill has provided all information that the employer, employer's insurance carrier, or workers' compensation third party administrator requested.

"Electronic bill" means a communication between computerized data exchange systems that complies with the guidelines enumerated.

"Guidelines" means the format established by the Commissioner of Labor and Workforce Development in consultation with the Commissioner of Banking and Insurance pursuant to this act, which shall be based upon the International Association of Industrial Accident Boards and Commissions (IAIABC) Workers' Compensation Electronic Medical Billing Rule and Companion Guide.

L.2016, c.64, s.1.



Section 34:15-144 - Rules, regulations.

34:15-144 Rules, regulations.
2. The Commissioner of Labor and Workforce Development shall adopt rules and regulations which:

a. require that all healthcare providers, their billing representative, or any company that has purchased the rights to pursue their bill submit complete electronic medical bills for payment on standardized electronic forms following the guidelines established pursuant to this act;

b. require employers, workers' compensation insurance carriers of employers, or workers' compensation third-party administrators to comply with the guidelines and accept electronic bills for the payment of medical services;

c. ensure confidentiality of medical information submitted on electronic bills for payment of medical services pursuant to the "Workers' Compensation Medical Information Confidentiality Act," sections 5 through 9 of P.L.2001, c.326 (C.34:15-128.1 et seq.);

d. require that employers, workers' compensation insurance carriers of employers, or workers' compensation third party administrators acknowledge receipt of a complete electronic medical bill to the party that sent the complete electronic medical bill in compliance with the guidelines;

e. provide that payment for a complete electronic medical bill deemed by the employer, workers' compensation insurance carrier, or the workers' compensation third-party administrator to be compensable shall be paid within 60 days or less; and

f. ensure that employers, workers' compensation insurance carriers for the employer, and their third party administrators may exchange electronic data and establish payment deadlines through PPO or IPA contracts or agreements with health care providers or their billing representatives in a non-prescribed format or timeline, independent of the guidelines.

L.2016, c.64, s.2.



Section 34:15-145 - Jurisdiction vested in division.

34:15-145 Jurisdiction vested in division.
3. Exclusive jurisdiction for failure to comply with this act shall be vested in the division pursuant to R.S.34:15-15.

L.2016, c.64, s.3.



Section 34:15-146 - Inapplicability of act.

34:15-146 Inapplicability of act.
4. This act shall not apply to any provider that:

a. submits less than 25 medical bills per month to employers, workers' compensation insurance carriers, or the workers' compensation third-party administrators;

b. furnishes services only outside of the United States;

c. experiences a disruption in electricity and communication connections that are beyond its control; or

d. demonstrates that a specific and unusual circumstance exists that precludes submission of electronic bills. The Commissioner of Labor and Workforce Development may enumerate or provide examples of unusual circumstances that may preclude electronic submission.

L.2016, c.64, s.4.



Section 34:15B-35 - Definitions Relative To Job Training.

34:15B-35 Definitions relative to job training.

1.As used in this act:

"Approved community-based or faith-based organization" means an organization which is an approved service provider, a nonprofit organization exempt from federal taxation under section 501 of the Internal Revenue Code of 1986 (26 U.S.C. s.501), and approved by the commissioner as demonstrating expertise and effectiveness in the field of workforce investment and being representative of a community or a significant segment of a community where the organization provides services.

"Approved service provider" or "approved training provider" means a service provider which is on the State Eligible Training Provider List.

"Apprenticeship Policy Committee" means the New Jersey Apprenticeship Policy Committee established by an agreement between the Bureau of Apprenticeship and Training in the United States Department of Labor, the State Department of Labor and Workforce Development and the State Department of Education and consisting of a representative of the Commissioner of the State Department of Education, a representative of the Commissioner of the State Department of Labor and Workforce Development, the Director of Region II of the Bureau of Apprenticeship and Training in the United States Department of Labor, and a representative of the New Jersey State AFL-CIO.

"Commissioner" means the Commissioner of Labor and Workforce Development.

"Credential" means a credential recognized by the Department of Education or the Commission on Higher Education, or approved by the Credentials Review Board established by the Department of Labor and Workforce Development pursuant to section 25 of P.L.2005, c.354 (C.34:1A-1.10).

"Department" means the Department of Labor and Workforce Development.

"Employment and training services" means:

a.Counseling provided pursuant to section 4 of this act;

b.Occupational training; or

c.Remedial instruction.

"Federal job training funds" means any moneys expended to obtain employment and training services, pursuant to the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.) or any other federal law pursuant to which moneys may be expended to obtain employment and training services or other employment-directed and workforce development programs and activities, except that, to the extent that the application of any specific provision of this act would cause the amount of federal job training funds provided to the State to be reduced, that provision shall not apply.

"Labor demand occupation" means an occupation which:

a.The Center for Occupational Employment Information has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, on a regional basis, subject to a significant excess of demand over supply for trained workers, based on a comparison of the total need or anticipated need for trained workers with the total number being trained; or

b.The Center for Occupational Employment Information, in conjunction with a Workforce Investment Board, has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, in the region for which the board is responsible, subject to a significant excess of demand over supply for adequately trained workers, based on a comparison of total need or anticipated need for trained workers with the total number being trained.

"Office of Customized Training" means the Office of Customized Training established pursuant to section 5 of P.L.1992, c.43 (C.34:15D-5).

"One Stop Career Center" means any of the facilities established, sponsored or designated by the State, a political subdivision of the State and a Workforce Investment Board in a local area to coordinate or make available State and local programs providing employment and training services or other employment-directed and workforce development programs and activities, including job placement services, and any other similar facility as may be established, sponsored or designated at any later time to coordinate or make available any of those programs, services or activities.

"Permanent employment" means full-time employment unsubsidized by government training funds which provides a significant opportunity for career advancement and long-term job security.

"Poverty level" means the official poverty level based on family size, established and adjusted under section 673 (2) of Subtitle B of the "Community Services Block Grant Act," Pub.L.97-35 (42 U.S.C. s.9902 (2)).

"Qualified job counselor" means a job counselor whose qualifications meet standards established by the commissioner.

"Qualified staff" means staff whose qualifications meet standards set by regulations adopted by the Commissioner of Labor and Workforce Development.

"Remedial education" or "remedial instruction" means any literacy or other basic skills training or instruction which may not be directly related to a particular occupation but is needed to facilitate success in occupational training or work performance, including training or instruction in basic mathematics, reading comprehension, basic computer literacy, English proficiency and work-readiness skills.

"Self-sufficiency" for an individual means a level of earnings from employment not lower than 250% of the poverty level for an individual, taking into account the size of the individual's family.

"Service provider," "training provider" or "provider" means a provider of employment and training services including but not limited to a private or public school or institution of higher education, a business, a labor organization or a community-based organization.

"State Eligible Training Provider List" means the Statewide list of eligible training providers maintained pursuant to section 14 of P.L.2005, c.354 (C.34:15C-10.2).

"Vocational training" or "occupational training" means training or instruction which is related to an occupation and is designed to enhance the marketable skills and earning power of a worker or job seeker.

"Workforce investment services" means core, intensive, and training services as defined by the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.).

L.1992, c.48, s.1; amended 2001, c.152, s.4; 2004, c.39, s.6; 2005, c.354, s.1.



Section 34:15B-36 - Funding Of Vocational Training.

34:15B-36 Funding of vocational training.
2. a. All vocational training funded with federal job training funds shall be training which is likely to substantially enhance the trainee's marketable skills and earning power and is for a labor demand occupation.

b.Federal job training funds shall not be used for job training or any related activities which induce, encourage or assist: any displacement or partial displacement of currently employed workers by trainees by means such as reduced hours of currently employed workers; any replacement of laid off workers by trainees; or any relocation of operations resulting in a loss of employment at a previous workplace, except in cases of multi-establishment employers consolidating establishments. No federal job training funds shall be used for job training in any case in which an employer relocates within the State and does not offer each affected employee the equivalent benefits, pay and working conditions if the employee moves to the new location and into a job or position involving comparable skills, responsibilities, experience and seniority to the prior job or position.

c.Federal job training funds shall not be used for job training or any related activities which impair existing contracts for services or collective bargaining agreements, except that job training or any related activities which are inconsistent with the terms of a collective bargaining agreement may be undertaken with the written concurrence of the collective bargaining unit and employer who are parties to the agreement.

d.Any federal job training funds which are provided directly to an employer or indirectly to an employer through a consortium shall be regarded as customized training grants and be administered by the Office of Customized Training and the employer and any consortium shall comply with all requirements of section 5 of P.L.1992, c.43 (C.34:15D-5), except that federal job training funds provided directly or indirectly to an employer for use in connection with any program which includes apprenticeship training or activities shall be exempt from the requirement of this subsection d. to be administered by the Office of Customized Training and be subject to the requirements of section 5 of P.L.1992, c.43 (C.34:15D-5), but the funds shall be exempt only if approved by the Apprenticeship Policy Committee, as defined in section 3 of P.L.1993, c.268 (C.34:15E-3) and the employer complies with the provisions of subsection e. of section 5 of P.L.1993, c.268 (C.34:15E-5). Employment and training services funded by federal job training funds shall not replace, supplant, compete with or duplicate any approved apprenticeship program.

e.All staff who are hired and supported by any federal job training funds, including any of those staff located at any One Stop Career Center, but not including any staff of a service provider providing training services funded by a customized training grant pursuant to subsection d. of this section or an individual training grant pursuant to section 4 of P.L.1992, c.48 (C.34:15B-38), shall be hired and employed by the State pursuant to Title 11A, Civil Service, of the New Jersey Statutes, be hired and employed by a political subdivision of the State, or be qualified staff hired and employed by a non-profit organization which began functioning as the One Stop Career Center operator with the written consent of the chief elected official and the commissioner prior to the effective date of P.L.2004,c.39 (C.34:1A-1.2 et al.), or be qualified staff hired and employed by an approved community-based or faith-based organization to provide services at the level of staffing provided in an agreement entered into by the organization before the effective date of P.L.2004,c.39 (C.34:1A-1.2 et al.).

L.1992,c.48,s.2; amended 2001, c.152, s.5; 2004, c.39, s.7.



Section 34:15B-37 - Funding Of On The Job Training.

34:15B-37 Funding of on the job training.

3. a. On the job training shall not be paid for with federal job training funds for any employment found by the commissioner to be of a level of skill and complexity too low to merit training.

b.The duration of on the job training for any individual shall not exceed the duration indicated by the Bureau of Labor Statistics' Occupational Information Network, or "O*NET," for the occupation for which the training is provided and shall in no case exceed 26 weeks. The department shall set the duration of on the job training for an individual for less than the indicated maximum, when training for the maximum duration is not warranted because of the level of the individual's previous training, education or work experience.

c.On the job training shall not be paid for with federal job training funds unless it is accompanied, concurrently or otherwise, by whatever amount of classroom-based or equivalent occupational training, remedial instruction or both, is deemed appropriate for the worker by the commissioner.

d.Each employer receiving federal job training funds for on the job training shall retain or place in permanent employment each trainee who successfully completes the training. The commissioner may, for a time period he deems appropriate, provide for the withholding of whatever portion he deems appropriate of the funding as a final payment for training, contingent upon the retention of a program completer as required pursuant to this section.

e.On the job training shall not be paid for with federal job training funds unless the trainee is provided benefits, pay and working conditions at a level and extent not less than the benefits and working conditions of other trainees or employees of the trainee's employer with comparable skills, responsibilities, experience and seniority.

L.1992,c.48,s.3; amended 2001, c.152, s.6; 2005, c.354, s.2.



Section 34:15B-38 - Counseling Requirement.

34:15B-38 Counseling requirement.

4. a. No individual shall receive employment and training services paid for with federal job training funds other than counseling unless the individual first receives counseling pursuant to this section. The counseling shall be provided by a job counselor hired and employed by the State pursuant to Title 11A, Civil Service, of the New Jersey Statutes, or hired and employed by a political subdivision of the State, or be provided by a qualified job counselor hired and employed by a non-profit organization which began functioning as the One Stop Career Center operator with the written consent of the chief elected official and the commissioner prior to the effective date of P.L.2004, c.39 (C.34:1A-1.2 et al.), or hired and employed by an approved community-based or faith-based organization to provide counseling which the organization entered into an agreement to provide before the effective date of P.L.2004, c.39 (C.34:1A-1.2 et al.). The purpose of any counseling provided pursuant to this section is to assist each individual in obtaining the employment and training services most likely to enable the individual to obtain employment providing self-sufficiency for the individual and also to provide the individual with the greatest opportunity for long-range career advancement with high levels of productivity and earning power. The counseling shall include:

(1)Testing and assessment of the individual's job skills and aptitudes, including the individual's literacy skills and other basic skills. Basic skills testing and assessment shall be provided to the individual unless information is provided regarding the individual's educational background and occupational or professional experience which clearly demonstrates that the individual's basic skill level meets the standards established pursuant to section 14 of P.L.1989, c.293 (C.34:15C-11) or unless the individual is already participating in a remedial instruction program which meets those standards;

(2)An evaluation by a qualified job counselor of what remedial instruction, if any, is determined to be necessary for the individual to advance in his current career or occupation or to succeed in any particular occupational training which the individual would undertake under the program, provided that the remedial instruction shall be at a level not lower than that needed to meet the standards established pursuant to section 14 of P.L.1989, c.293 (C.34:15C-11);

(3)The provision of information to the individual regarding the labor demand occupations, including the information about the wage levels in those occupations, and information regarding the effectiveness of approved service providers of occupational training in labor demand occupations which the individual is considering, including a consumer report card on service providers showing the long-term success of former trainees of each provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training;

(4)The timely provision of information to the individual regarding the services and benefits available to the individual, and all actions required of the individual to obtain the services and benefits, under programs supported by federal job training funds or the provisions of P.L.1992, c.47 (C.43:21-57 et al.), and the provision to the individual of a written statement of the individual's rights and responsibilities with respect to programs for which the individual is eligible, which includes a full disclosure to the individual of his right to obtain the services most likely to enable the individual to obtain employment providing self-sufficiency and the individual's right not to be denied employment and training services for any of the reasons indicated in section 5 of P.L.1992, c.48 (C.34:15B-39), including the individual's right not to be denied training services because the individual already has identifiable vocational skills, if those existing skills are for employment with a level of earnings lower than the level of self-sufficiency;

(5)Discussion with the counselor of the results of the testing and evaluation; and

(6)The development of a written Employability Development Plan identifying the training and employment services or other workforce investment services, including any needed remedial instruction, to be provided to the individual.

b.Federal job training funds shall be used to provide training and employment services or other workforce investment services to an individual identified in an Employability Development Plan developed pursuant to this section only if the counselor who evaluates the individual pursuant to this section determines that the individual can reasonably be expected to successfully complete the training and instruction identified in the plan.

c.All information regarding an individual applicant or trainee which is obtained or compiled in connection with the testing, assessment and evaluation and which may be identified with the individual shall be confidential and shall not be released to an entity other than the individual, the counselor, the department, the commission or partners of the One-Stop system as necessary for them to provide training and employment services or other workforce investment services to the individual, unless the individual provides written permission to the department for the release of the information or the information is used solely for program evaluation.

L.1992,c.48,s.4; amended 2004, c.39, s.8; 2005, c.354, s.3.



Section 34:15B-39 - Eligibility For Employment, Training Services.

34:15B-39 Eligibility for employment, training services.

5.An otherwise qualified individual shall not be denied employment and training services or other workforce investment services included in the Employability Development Plan developed for the individual pursuant to section 4 of this act for any of the following reasons: the services include remedial instruction needed by the individual to advance in the individual's current employment or occupation or to succeed in the occupational component of the training; the qualified displaced worker or other individual has identifiable occupational skills but the training services are needed to enable the individual to develop skills necessary to attain at least the level of self-sufficiency; the training is part of a program under which the individual may obtain a college degree enhancing the individual's marketable skills and earning power; the individual has previously received a training grant; the length of the training period under the program; or the lack of a prior guarantee of employment upon completion of the training, except for on the job training. This section shall not be construed as requiring that federal job training funds be used to pay for employment and training services or other workforce investment services for which other assistance, such as State or federal student financial aid, is provided.

L.1992,c.48,s.5; amended 2001, c.152, s.7; 2005, c.354, s.4.



Section 34:15B-40 - Approval, Evaluation Of Service Provider.

34:15B-40 Approval, evaluation of service provider.

6. a. No federal job training funds shall be used to obtain employment and training services from a service provider unless the provider is an approved service provider and the provider agrees to provide, on a first-come, first-served basis, the services it offers to any trainee who is referred to it to obtain the offered services, if included in the individual's Employability Development Plan developed pursuant to section 4 of this act, up to the total number of trainees that the provider agrees to serve.

b.Each service provider shall maintain, make available and submit appropriate records and data for monitoring and evaluation purposes, as required by the State Employment and Training Commission. The records and data shall include, but not be limited to:

(1)A record for each trainee enrolled, including the trainee's name, Social Security number, gender, date of birth, date of enrollment, and any date of completion, termination, start in a job or application for a license, any licensing examination result, date of issue of a license or credential issued, and any other information specified by the State Employment and Training Commission or the Center for Occupational Employment Information. For any individual who does not have a Social Security number, the service provider may substitute an alternate method of identification, except that, at the time of start into employment, the alternate code shall be cross-referenced with the individual's valid Social Security number;

(2)A record of all administrative and overhead expenses of the provider related to the providing of employment and training services funded by the program and the provider's direct expenses of providing the services; and

(3)Any other information deemed appropriate by the commissioner or the State Employment and Training Commission for evaluation purposes.

c.In the case of a provider of occupational training services, the commissioner shall collect the information needed to measure effectively the long-term success of the former trainees of the provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training. The commission shall set such standards as it deems appropriate regarding comparisons of the former trainees with groups of otherwise similar individuals who did not receive the training. The information obtained pursuant to this subsection shall be used to:

(1)Assist in evaluating the performance of providers of occupational training services;

(2)Assist in determining which providers of occupational training services to place on the State Eligible Training Provider List; and

(3)Assist in providing reliable information regarding the quality of available providers of occupational training services as part of the counseling provided pursuant to section 4 of this act, including the furnishing, for use in the counseling, including counseling provided pursuant to section 4 of P.L.1992, c.48 (C.34:15B-38), section 7 of P.L.1992, c.43 (C.34:15D-7) and section 3 of P.L.1992, c.47 (C.43:21-59), of a consumer report card on service providers showing the long-term success of former trainees of each provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training.

d.The State Employment and Training Commission, the commissioner, and each service provider shall comply with all pertinent State and federal laws regarding the privacy of students and other participants in employment and training programs, including but not limited to, the Privacy Act of 1974, Pub.L.93-579 (5 U.S.C. s.552 and 20 U.S.C. s.1232g), and shall provide all disclosures to the students and participants required by those laws.

L.1992,c.48,s.6; amended 2005, c.354, s.5.



Section 34:15C-1 - Definitions.

34:15C-1 Definitions.

4.As used in this act:

a."At-risk youth" means a teenage high school dropout or a teenage parent or other teenager whose pattern of behavior is likely to result in becoming a high school dropout.

b."Commission" means the State Employment and Training Commission established pursuant to section 5 of this act.

c."Federal job training funds" means any moneys expended pursuant to the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.) or any other federal law to obtain employment and training services or other employment-directed and workforce development programs and activities, including employment and training services as defined in section 1 of P.L.1992, c.48 (C.34:15B-35) and employment-directed and workforce development programs and activities as described in sections 2 and 4 of P.L.2004, c.39 (C.34:1A-1.3 and 34:1A-1.5).

d."Labor demand occupation" means an occupation which:

(1)The Center for Occupational Employment Information has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, on a regional basis, subject to a significant excess of demand over supply for trained workers, based on a comparison of the total need or anticipated need for trained workers with the total number being trained; or

(2)The Center for Occupational Employment Information, in conjunction with a Workforce Investment Board, has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, in the region for which the board is responsible, subject to a significant excess of demand over supply for adequately trained workers, based on a comparison of total need or anticipated need for trained workers with the total number being trained.

e."Owner" of a qualifying school means any person who acts as the proprietor of a qualifying school, including any individual who has an ownership interest of five percent or more in the qualifying school.

f. (1) "Qualifying school" means, except as provided in paragraph (2) of this subsection f., a government unit, person, association, firm, corporation, private organization, or any entity doing business or maintaining facilities within the State, whether operating on a for profit or not for profit basis, which:

(a)Offers or maintains a course of instruction or instructional program utilized to prepare individuals for future education or the workplace, including instruction in literacy or basic skills, or provides supplemental instruction in recognized occupational skills, pre-employment skills or literacy skills;

(b)Offers instruction by any method including, but not limited to, classroom, shop, laboratory experience, correspondence, Internet and other distance learning media, or any combination thereof;

(c)Offers instruction to the general public or in conjunction with New Jersey's workforce investment system; and

(d)Charges tuition or other fees or costs, or receives public funding for the delivery of any of the above types of instruction.

(2)"Qualifying school" does not mean:

(a)Colleges and universities licensed by the Commission on Higher Education or other schools, institutions and entities, including public or private schools below college level, which are regulated and approved pursuant to any law of this State other than this 2005 amendatory and supplementary act;

(b)Employers offering instruction to their employees directly or through a contract instructor, where there is no cost to the employee and no profit to the employer; or

(c)Schools offering instruction which is avocational, cultural or recreational in nature.

g."Service provider," "training provider" or "provider" means a provider of employment and training services including, but not limited to, a private or public school or institution of higher education, a business, a labor organization or a community-based organization.

h."State job training funds" means any moneys expended from the Workforce Development Partnership Fund created pursuant to section 9 of P.L.1992, c.43 (C.34:15D-9), the Supplemental Workforce Fund for Basic Skills established pursuant to section 1 of P.L.2001, c.152 (C.34:15D-21) or any other source of State moneys to obtain employment and training services or other employment-directed and workforce development programs and activities, including employment and training services as defined in section 3 of P.L.1992, c.43 (C.34:15D-3) and employment-directed and workforce development programs and activities as described in sections 2 and 4 of P.L.2004, c.39 (C.34:1A-1.3 and 34:1A-1.5).

i."Workforce Investment Board" means a board established pursuant to the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.).

j."Workforce investment programs" means programs and services that are State or federally funded and designed to develop, improve, or maintain the productivity and earning power of workers and job seekers, including employment and training services, as defined in section 1 of P.L.1992, c.48 (C.34:15B-35) and section 3 of P.L.1992, c.43 (C.34:15D-3), and including employment-directed and workforce development programs and activities as described in sections 2 and 4 of P.L.2004, c.39 (C.34:1A-1.3 and 34:1A-1.5).

k."Workforce investment services" means core, intensive, and training services as defined by the "Workforce Investment Act of 1998," Pub.L.105-220 (29 U.S.C. s.2801 et seq.).

L.1989,c.293,s.4; amended 2005, c.354, s.6.



Section 34:15C-2 - State Employment And Training Commission; Created

34:15C-2. State Employment and Training Commission; created
There is created in the Executive Branch of the State Government a commission which shall be known as the State Employment and Training Commission. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Labor, but notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof.

L.1989, c.293, s.5.



Section 34:15C-3 - Members Of The Commission; Appointments; Terms

34:15C-3. Members of the commission; appointments; terms
The commission shall consist of the following members: the Commissioners of Commerce, Energy and Economic Development, Community Affairs, Education, Human Services, and Labor and the Chancellor of Higher Education, all of whom shall serve ex officio; one member of the Senate appointed by the Governor to serve during the two-year legislative session in which the appointment is made; one member of the General Assembly appointed by the Governor to serve during the two-year legislative session in which the appointment is made; and a number of public members as determined by the Governor pursuant to section 122 of the "Job Training Partnership Act," Pub.L.97-300 (29 U.S.C. s. 1532). The public members shall be appointed by the Governor with the advice and consent of the Senate for terms of three years, except that of the public members first appointed by the Governor, not less than 30% shall be appointed for three years, not less than 30% shall be appointed for two years, and the others shall be appointed for one year. Not more than half of the members appointed by the Governor shall be of the same political party. The composition of the commission shall be consistent with the composition required for a State job training coordinating council pursuant to section 122(a)(3) of the "Job Training Partnership Act," Pub.L.97-300 (29 U.S.C. s. 1532). Each member shall hold office for the term of appointment and until his successor is appointed and qualified. A member appointed to fill a vacancy occurring in the membership of the board for any reason other than the expiration of the term shall have a term of appointment for the unexpired term only. All vacancies shall be filled in the same manner as the original appointment. A member may be appointed for any number of successive terms. Any member appointed by the Governor may be removed from office by the Governor, for cause, after a hearing and may be suspended by the Governor pending the completion of the hearing. Members of the board shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties as members. Action may be taken and motions and resolutions may be adopted by the board at a board meeting by an affirmative vote of a majority of the members. The Governor shall select a chairperson who shall be a nongovernmental member of the commission. Advanced notification for, and copies of the minutes of, each meeting of the commission shall be filed with the Governor, the President of the Senate and the Speaker of the General Assembly.

L.1989, c.293, s.6.



Section 34:15C-4 - Appointment Of Executive Director; Duties

34:15C-4. Appointment of executive director; duties
The commission shall appoint an executive director. The executive director shall report to the chairperson of the commission and be responsible for administering the daily operations of the commission, and may appoint not more than four administrators. The executive director and the administrators shall serve in the State unclassified service. The commission may also hire and employ, pursuant to Title 11A, Civil Service, of the New Jersey Statutes, other professional, technical, and clerical staff as may be necessary to perform the functions assigned to the commission. The commission may call to its assistance and avail itself of the services of the employees of any other units of State government as it may require and as may be available to it for that purpose.

L.1989, c.293, s.7.



Section 34:15C-5 - Purpose Of Commission.

34:15C-5 Purpose of commission.

8.The purpose of the commission shall be to develop and assist in the implementation of a State workforce investment policy with the goal of creating a coherent, integrated system of workforce investment programs and services which, in concert with the efforts of the private sector, will provide each citizen of the State with equal access to the learning opportunities needed to attain and maintain high levels of productivity and earning power. The principal emphasis of the workforce investment policy shall be developing a strategy to fill significant gaps in New Jersey's workforce investment efforts, with special attention to finding ways to mobilize and channel public and private resources to individuals who would otherwise be denied access to the training and education they need to make their fullest contribution to the economic well being of the State. To the extent practicable, the strategy shall emphasize types of training and education which foster the communication and critical thinking skills in workers and job seekers which will be of greatest benefit for long term career advancement.

L.1989,c.293,s.8; amended 2005, c.354, s.7.



Section 34:15C-6 - Duties Of Commission.

34:15C-6 Duties of commission.

9.The commission shall:

a.Issue the New Jersey Unified Workforce Investment Plan pursuant to the provisions of the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.) and section 10 of P.L.1989, c.293 (C.34:15C-7);

b.Establish performance standards for workforce investment programs pursuant to the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.) and section 11 of P.L.1989, c.293 (C.34:15C-8);

c.Act to ensure the full participation of Workforce Investment Boards in the planning and supervision of local workforce investment systems. The commission shall be responsible to oversee and develop appropriate standards to ensure Workforce Investment Board compliance with State and federal law, the State plan, and other relevant requirements regarding membership, staffing, meetings, and functions;

d.Foster and coordinate initiatives of the Department of Education and Commission on Higher Education to enhance the contributions of public schools and institutions of higher education to the implementation of the State workforce investment policy;

e.Examine federal and State laws and regulations to assess whether those laws and regulations present barriers to achieving any of the goals of this act. The commission shall, from time to time as it deems appropriate, issue to the Governor and the Legislature reports on its findings, including recommendations for changes in State or federal laws or regulations concerning workforce investment programs or services, including, when appropriate, recommendations to merge other State advisory structures and functions into the commission;

f.Perform the duties assigned to a State Workforce Investment Board pursuant to subsection (d) of section 111 of the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2821);

g.Have the authority to enter into agreements with the head of each State department or commission which administers or funds education, employment or training programs, including, but not limited to, the Departments of Labor and Workforce Development, Community Affairs, Education, and Human Services and the Commission on Higher Education, the New Jersey Economic Development Authority, and the Juvenile Justice Commission, which agreements are for the purpose of assigning planning, policy guidance and oversight functions to each Workforce Investment Board with respect to any workforce investment program funded or administered by the State department or commission within the Workforce Investment Board's respective labor market area or local area, as the case may be; and

h.Establish guidelines to be used by the Workforce Investment Boards in performing the planning, policy guidance, and oversight functions assigned to the boards under any agreement reached by the commission with a department or commission pursuant to subsection g. of this section. The commission shall approve all local Workforce Investment Board plans that meet the criteria established by the commission for the establishment of One-Stop systems. The Department of Labor and Workforce Development shall approve the operational portion of the plans for programs administered by the department.

The commission shall have access to all files and records of other State agencies and may require any officer or employee therein to provide such information as it may deem necessary in the performance of its functions.

Nothing in P.L.2005, c.354 (C.34:15C-7.1 et al.) shall be construed as affecting the authority of the State Treasurer to review and approve training programs for State employees pursuant to N.J.S.11A:6-25.

L.1989, c.293, s.9; amended 2005, c.354, s.8; 2007, c.253, s.20; 2008, c.29, s.91.



Section 34:15C-6.1 - Report Evaluating, Projecting State's Workforce Needs.

34:15C-6.1 Report evaluating, projecting State's workforce needs.
1.The commission shall, at least annually, prepare a report that evaluates and projects the State's workforce needs.

a.The report, at a minimum, shall include information that describes the following:

(1)the demand for various kinds of trained workers across all industry sectors or categories of occupations;

(2)the number of individuals receiving the credentials necessary to meet the demand for workers as described in paragraph (1) of this subsection;

(3)the absence or shortages of workforce training and educational programs available for individuals to receive the necessary credentials to meet the demand described in paragraph (1) of this subsection; and

(4)the public or private institutions or organizations that are capable of addressing the absence or shortages of training and educational programs, as described in paragraph (3) of this subsection, through the expansion of existing programs or the creation of new programs.

b.The commission shall encourage the use of the report by public and private institutions and organizations to evaluate, develop, and plan new and existing workforce training and educational programs.

c.The commission shall avail itself of the resources and data of the Department of Labor and Workforce Development and the Office of the Secretary of Higher Education in order to create the report.

d.The commission shall submit the report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), and shall make the report available to the public by posting it on the commission's official website.

L.2015, c.280, s.1.



Section 34:15C-7 - Preparation Of New Jersey Unified Workforce Investment Plan.

34:15C-7 Preparation of New Jersey Unified Workforce Investment Plan.

10.The commission shall prepare a New Jersey Unified Workforce Investment Plan. The plan shall include:

a.A description of the State workforce investment policy developed pursuant to section 8 of this act;

b.An assessment and an evaluation of the demand for various kinds of trained workers in New Jersey and recommendations on how to direct the State's workforce investment efforts to be most effective in using that demand to increase the productivity and earning power of the work force;

c.(Deleted by amendment, P.L.2005, c.354.)

d.A description of any performance standards established pursuant to section 11 of this act and remedial instruction standards established pursuant to section 14 of this act and any evaluation of workforce investment activities based on those standards;

e.Evaluations of other existing workforce investment programs, their goals and structures, and the consistency of each program with the State workforce investment policy developed by the commission;

f. (1) Evaluations of the organizational structures, functions and activities of governmental agencies performing advisory functions or activities in relation to workforce investment programs or services, including advisory functions and activities performed in connection with vocational education, adult education, apprenticeship, vocational rehabilitation and human services programs; and

(2)Recommendations to the Governor about coordination of the State's efforts in these program areas, including, if the commission deems appropriate, a recommendation to the Governor for the transfer of these advisory functions and activities to the jurisdiction of the commission; and

g.Recommendations for any other changes the commission deems appropriate in the overall structure of the State's workforce investment system, including the consolidation of duplicative programs and services and the reallocation of State and federal funds to the agencies able to make the best use of those funds.

The New Jersey Unified State Workforce Investment Plan shall be submitted to the Governor, the Legislature and each department charged with the operation of any program or service which is evaluated by the commission or the subject of a recommendation in the report consistent with the timetable established by the federal Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.).

The New Jersey Unified State Workforce Investment Plan shall be a strategic unified workforce investment plan encompassing all of the required and optional One-Stop partners prescribed by the federal Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.). The plan is intended to create a comprehensive workforce investment system in New Jersey. The programs included in the plan shall include but not be limited to workforce investment-related activities and programs authorized under: the Carl D. Perkins Vocational and Applied Technology Education Amendments of 1998, Pub.L.105-332 (20 U.S.C. s.2301 et seq.); the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.), including activities for adults, dislocated workers and youth under Title I of that act and adult education and family literacy programs under Title II of that act; the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.); the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193 (42 U.S.C. 601 et seq.); the federal Food and Agricultural Act of 1977, Pub.L.95-113 (7 U.S.C.s. 2011 et seq.); chapter 2 of Title II of the Trade Act of 1974, Pub.L.93-618 (19 U.S.C. s.2102 et seq.); the Wagner-Peyser Act (29 U.S.C. s.49 et seq.); Part B of Title I of the "Rehabilitation Act of 1973" (29 U.S.C. s.701 et seq.); 38 U.S.C. s.4100 et seq. and 38 U.S.C. s.4200 et seq., including veterans' employment, disabled veterans' outreach, and local veterans' employment representative programs; the "unemployment compensation law," R.S.43:21-1 et seq.; the "Older Americans Act of 1965" (42 U.S.C. s.3001 et seq.); Titles V and XIX of the Social Security Act (42 U.S.C. s.701 et seq. and 42 U.S.C. s.1396 et seq.); U.S. Department of Housing and Urban Development Community Development Block Grants, public housing programs; and Community Services Block Grant Act; and the State Workforce Development Partnership Program, P.L.1992, c.43 (C.34:15D-1 et seq.), including individual grants, customized training, youth transition to work, occupational health and safety training, tuition waivers and basic skills including literacy.

The commission may, at any other time as it deems appropriate, issue additional reports to the Governor and the Legislature concerning any of the subjects addressed in the New Jersey Unified Workforce Investment Plan. Significant changes in the economy or technology or in federal or State policy on any area included in the workforce investment system may result in modifications to the plan.

The commission shall conduct a periodic, comprehensive evaluation of the activities of the workforce investment system and make a periodic report to the Governor and the Legislature regarding the effectiveness of the workforce investment system in implementing the purposes of this act.

L.1989,c.293,s.10; amended 2005, c.354, s.9.



Section 34:15C-7.1 - Selection Of Industries With Growing, Unmet Demand For Skilled Workers.

34:15C-7.1 Selection of industries with growing, unmet demand for skilled workers.

12. a. The State Employment and Training Commission shall select industries in which a growing or unmet demand for skilled workers, professionals or other personnel provides an opportunity to generate significant growth in employment or careers providing access to self-sufficiency and shall create State-level industry task forces consisting of key stakeholders in each selected industry to analyze the most significant mismatches between labor supply and demand in the industry and develop Statewide strategies to rectify those mismatches. The membership of each task force shall be selected by the commission and shall include leaders of businesses, labor unions, professional associations and other stakeholders in the industry and representatives from State departments and agencies which the commission determines may be of assistance in rectifying the mismatches of supply and demand.

b.The commission shall select Workforce Investment Boards and direct them to create regional planning bodies to address the workforce needs in the regions under the jurisdictions of the boards of specific industries, occupations or career clusters in which a growing or unmet demand for skilled workers, professionals or other personnel provides an opportunity to generate significant growth in employment or careers providing self-sufficiency. The membership of each regional planning body shall include representatives of Workforce Investment Boards and One Stop Career Center partners and leaders of businesses, labor unions and professional associations and other stakeholders of the industries, occupations, career clusters or employers in the region. The region under a regional planning body shall be selected by the commission to enhance local delivery systems by providing meaningful geographic boundaries for labor market rationalization. The region selected for one industry, occupation or career cluster may be different from the region selected for another industry, occupation or career cluster. The size of regions under regional planning bodies may vary in accordance with the concentration of the relevant work forces or in accordance with other factors. The commission may also determine any areas outside of the State which would benefit from a joint effort with a regional planning body and direct the body to seek cooperation with the Workforce Investment Board or boards outside of the State that have jurisdiction over those areas.

c.The purpose of each regional planning body shall be to develop, for its area of jurisdiction, strategies to match labor market supply and demands and support a demand-side focus anchoring the employment and training system to the labor market in a manner which increases opportunities for employment and careers providing access to self-sufficiency. Those strategies may include job skill training and utilization of labor market and demographic information to match the location of jobs with the residence of workers. The planning for the development of the strategy shall include an analysis of the adequacy of the transportation system to get the workers to the jobs and the suitability of the training being offered in an area for the needs of the local workplace, and shall take into consideration any Statewide strategy developed by a Statewide industry task force pursuant to subsection a. of this section which is relevant to the jurisdiction of the regional planning body.

d.The Legislature finds and declares that the current and growing shortage of skilled and credentialed health care professionals, paraprofessionals, and entry-level workers has reached crisis proportions. The commission shall establish a State-level industry taskforce on the health care industry, as well as regional planning bodies on the health care industry in each region designated by the commission, to address this problem and promote enduring partnerships among employers, labor unions, professional associations and other stakeholders in the health care industry, the public workforce investment system, primary, secondary and postsecondary education, and social service providers to develop and sustain solutions in the areas of recruitment, retention, training and education capacity-building in that industry in a manner which increases opportunities for employment and careers providing access to self-sufficiency.

L.2005,c.354,s.12.



Section 34:15C-8 - Establishment Of Performance Standards For Evaluating Workforce Investment System.

34:15C-8 Establishment of performance standards for evaluating workforce investment system.

11. a. The commission shall establish quantifiable performance standards for evaluating the workforce investment system, and guidelines for procedures to encourage and enforce compliance with those standards. The commission shall establish the standards and procedures in conjunction with any department or commission which funds or administers workforce investment programs.

The standards shall be designed to measure the success of the system in assisting the individuals it serves to attain and maintain high levels of productivity and earning power, through preparation for employment in occupations with significant opportunities for career advancement. The standards shall take into account the specific needs and characteristics of the target populations.

b.Each workforce investment program, including any program funded or established pursuant to the Workforce Investment Act of 1998, Pub. L. 105-220 (29 U.S.C. s. 2901 et seq.), the Carl D. Perkins Vocational and Applied Technology Education Amendments of 1998, Pub.L.105-332 (20 U.S.C. s.2301 et seq.), or the State Workforce Development Partnership Program, P.L.1992, c.43 (C.34:15D-1 et seq.), is hereby deemed to be subject to the performance standards and guidelines established pursuant to subsection a. of this section. The performance standards for the program shall be based on factors including, but not limited to:

(1)The percentage of trainees who are placed, following completion of the program, in employment in the occupation for which they are trained or who are enrolled for further education or training, if those enrollments are a goal of the program;

(2)The success of the program in sustaining or increasing the trainees' levels of earnings, based on the wage levels upon placement in employment, and the trainees' retention in employment; and

(3)(Deleted by amendment, P.L.2005, c.354.)

(4)The success of the program in facilitating the remedial instruction which the program is required to make available to trainees under standards established pursuant to section 14 of this act.

In establishing performance standards, the commission shall not use criteria which may adversely affect the assessment of a program because of any emphasis the program may have on long-term occupational training and instruction.

The commission shall establish dates by which each department administering workforce investment programs shall adopt the standards and guidelines for use in the planning, budgeting and administration of those programs.

The standards shall apply to a program which is State or federally funded except to the extent that application of the standards would prevent the program from receiving the federal funding.

L.1989,c.293,s.11; amended 2005, c.354, s.10.



Section 34:15C-10 - Commission Shall Establish Requirements For Each Workforce Investment Program.

34:15C-10 Commission shall establish requirements for each workforce investment program.

13.The commission shall establish such requirements as it deems appropriate for each workforce investment program to utilize the comprehensive occupational information compiled and disseminated by the Center for Occupational Employment Information established pursuant to section 27 of P.L.2005, c.354 (C.34:1A-86) and other information developed cooperatively by the Department of Labor and Workforce Development and the commission for program planning and individual career decision-making.

L.1989,c.293,s.13; amended 2005, c.354, s.11.



Section 34:15C-10.1 - Certificate Of Approval For, Application By Qualifying Schools.

34:15C-10.1 Certificate of approval for, application by qualifying schools.

13. a. A qualifying school shall make a written application to the Commissioner of Labor and Workforce Development for a certificate of approval, and shall not be permitted to operate unless it receives the certificate of approval issued by the Commissioner of Labor and Workforce Development and the Commissioner of Education pursuant to the rules that they promulgate. The application shall be in the form prescribed by the commissioners and shall furnish the information required by the commissioners. Upon receipt of this application, with the required documentation, the Commissioner of Labor and Workforce Development shall cause to be conducted an evaluation of the applicant school prior to the issuance of a certificate of approval. The certificate shall be in a form prescribed by the Commissioners of Labor and Workforce Development and Education and shall be prominently displayed so that it is visible to the general public. The certificate is issued to the applicant owner and school and is nontransferable. In the event of a change of ownership, the new owner is required to apply for a change in ownership subject to the conditions and fees prescribed by the Commissioner of Labor and Workforce Development and prior to the issuance of a new certificate of approval. Approval shall also be required for changes in location and any additional locations. Program and course curricula and instructional personnel and administrator credentials shall be submitted for approval and contain sufficient information for proper evaluation as determined by the Commissioner of Education. The personnel of a qualifying school shall meet the qualifications set forth by the Commissioners of Labor and Workforce Development and Education in order to own, operate, market, supervise, or offer instruction.

b.A casino gaming school shall not receive a certificate of approval pursuant to subsection a. of this section unless the school is licensed by the New Jersey Casino Control Commission pursuant to subsection a. of section 92 of P.L.1977, c.110 (C.5:12-92).

c.An applicant shall not be issued a certificate of approval if, upon the review and consideration of the submitted application, the application is found to be not in accordance with the rules and regulations set forth by the Commissioners of Labor and Workforce Development and Education. The Commissioners of Labor and Workforce Development and Education may revoke, suspend, or place reasonable conditions upon the continued approval represented by the certificate. Prior to revocation, the Commissioners of Labor and Workforce Development and Education shall notify the holder in writing of the impending action and set forth the grounds for the action. The Commissioners of Labor and Workforce Development and Education may reexamine a school during the year in which notice or conditions have been imposed. A certificate of approval may be revoked, suspended, or made conditional if the Commissioners of Labor and Workforce Development and Education have reasonable cause to believe that the school is guilty of violating this section or any of the rules adopted under this section or is found to be financially unsound.

d.An approved qualifying school shall maintain a permanent student record for each student enrolled. This information shall include, but not be limited to, the student's Social Security number, gender, date of birth, date of enrollment, and any date of completion, date of termination, date of start in a job, date of application for a license, licensing examination result, date of issue of a license, any credential issued, and other information as specified by the State Employment and Training Commission or the Center for Occupational Employment Information. For any individual who does not have a Social Security number, the qualifying agency may substitute an alternate method of identification, except that, at the time of start into employment the alternate code shall be cross-referenced with the individual's valid Social Security number. The applicant school shall submit a record retention plan to the Commissioner of Labor and Workforce Development that describes the method by which a student or other legitimate requester may obtain a copy of the permanent record verifying attendance and academic achievement of a student at the school. The plan shall identify the organization or individual responsible for maintaining and responding to requests for and distributing records in the event that the school ceases operation or closes. The Department of Labor and Workforce Development and the Department of Education may adopt additional regulations prescribing the manner in which student records, including transcripts, shall be maintained and distributed, and regulations setting penalties for failure to comply with an approved record retention plan.

e.An approved qualifying school shall be open for monitoring and inspection to any officer, representative or agent designated by the Commissioners of Labor and Workforce Development and Education. The Departments of Labor and Workforce Development and Education shall conduct examinations of all facilities and methods of operating, as they deem appropriate.

f.The Departments of Labor and Workforce Development and Education shall continue to oversee the proper conduct of qualifying schools and shall maintain rules governing curricula, qualifications of instructors and supervisors, facilities, record keeping requirements and any other matters essential to the maintenance of quality instruction and the business integrity of qualifying schools.

g.An approved qualifying school shall submit an annual report to the Commissioner of Labor and Workforce Development. The annual report shall include, but not be limited to, enrollment information, post-training placement information and tuition received as well as an electronic or paper copy of student transcripts. Failure to furnish the required report shall be just cause for the commissioner to amend, suspend or revoke the approval to operate as previously granted by whatever governmental entity, or to take other appropriate actions. The annual report shall be for the period of July 1 through June 30 of the preceding year and shall be submitted, not later than 30 calendar days after the close of the reporting period, in the format and on the forms provided by the commissioner. A qualifying school shall also submit any additional reports as requested by the commissioner on a more frequent basis. A qualifying school shall submit the name and Social Security number of each newly enrolled student on a reporting basis to be established by the commissioner.

h.Objective performance standards and measures for evaluating qualifying schools shall be jointly developed and implemented by the State Board of Education and the New Jersey State Employment and Training Commission. Policy makers and consumers shall be provided with information concerning approved programs and shall be provided access to a consumer report card on the effectiveness of the qualifying schools on the State Eligible Training Provider List showing the long-term success of former trainees of each qualifying school in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training.

i.Any State or federal funds which become available for the school approval functions performed by the Department of Labor and Workforce Development or the Department of Education, as described in this act, shall be appropriated to the respective department for the regulation and oversight of qualifying schools pursuant to the provisions of this act.

j.The Commissioner of the Department of Labor and Workforce Development shall, in consultation with the Department of Education, adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as necessary to establish approval and renewal fees and to effectuate the provisions of this section. Existing rules and regulations, as of the effective date of P.L.2005, c.354 (C.34:15C-7.1 et al.), shall remain in effect for one year or until rules and regulations adopted pursuant to this subsection replace them.

L.2005, c.354, s.13.



Section 34:15C-10.2 - State Eligible Training Provider List.

34:15C-10.2 State Eligible Training Provider List.

14. a. The Department of Labor and Workforce Development shall maintain a Statewide list of approved training providers known as the State Eligible Training Provider List. In order to be placed and retained on the list, a training provider shall meet:

(1)The requirements of section 122 of the "Workforce Investment Act of 1998," Pub.L.105-220 (29 U.S.C. s.2842);

(2)The requirements of this section;

(3)Any requirement applicable to that training provider pursuant to section 13 of P.L.2005, c.354 (C.34:15C-10.1), section 6 of P.L.1992, c.48 (C.34:15B-40) and section 6 of P.L.1992, c.43 (C.34:15D-8);

(4)All reporting requirements of section 29 of P.L.2005, c.354 (C.34:1A-88); and

(5)Any other requirements established by the State Employment and Training Commission.

No training provider who is not an approved training provider included on the State Eligible Training Provider List shall receive any federal job training funds or State job training funds.

b.In order to be placed on the State Eligible Training Provider List, each training provider, including a school, shall obtain approval from an authorized government agency. Any provider that is not aligned with a specific cognizant agency shall be required to obtain approval from the Department of Labor and Workforce Development. Authorized government agencies shall include, but are not limited to, the following:

(1)The Commission on Higher Education: The commission shall approve programs from all institutions under its jurisdiction. This approval includes course work for degrees and certificates awarded by higher education institutions including public and private institutions.

(2)The Department of Education: The Department of Education shall approve all institutions in its jurisdiction. Programs operated by the Division of Vocational Rehabilitation Services shall be approved by the Department of Education cooperatively with the Department of Labor and Workforce Development. Private schools controlled or operated by a charitable institution or any school controlled or operated by a religious denomination requesting to be included on the State Eligible Training Provider List shall be approved by the Department of Labor and Workforce Development in consultation with the Department of Education or any other appropriate State agency. Appropriate fees may be charged for certification and annual renewal.

(3)State departments responsible for licensing: Training providers are approved by any State department authorized to license training providers for specific training programs.

(4)The federal government: Training providers required to be approved by an agency of the federal government shall be included on the State Eligible Training Provider List after submission of the application and documentation indicating approval by the appropriate agency.

(5)Out-of-state approval: Training providers located in other states may be on the State Eligible Training Provider List if they demonstrate that they are approved by an appropriate state agency in the state in which they are located. Those providers shall complete the appropriate application process, submit to the Center for Occupational Employment Information proof of their approval, agree to the established reports, agree to any other requirements established for in-State providers, and comply with the specific requirements of the funding source.

c.Where applicable, training programs shall align with or use existing nationally recognized, industry-based skill standards and certifications as the basis for developing competency based learning objectives, curricula, instructional methods, teaching materials and worksite activities; prepare students to satisfy employer knowledge and skill requirements assessed by related examination, and provide students with the opportunity to take exams and receive certifications or licenses.

d.Each training provider shall apply to be placed on the State Eligible Training Provider List and provide a record for each trainee enrolled. This information shall include, but not be limited to, the participant's Social Security number, gender, date of birth, date of enrollment, any date of completion, date of termination, date of start in a job, date of application for a license, licensing examination result, date of issue of a license, any credential issued, and other information as specified by the State Employment and Training Commission or Center for Occupational Employment Information. For individuals who do not have a Social Security number, the qualifying agency may substitute an alternate method of identification, except that, at the time of start into employment, the alternate code shall be cross-referenced with the individual's valid Social Security number. In addition, the training provider shall agree to provide any other information deemed appropriate by the State Employment and Training Commission, the Department of Labor and Workforce Development and the Department of Education for evaluation purposes.

e.Every training provider shall provide access for on site visitation and monitoring by the State or its designee upon request.

f.Objective performance standards and measures for evaluating training providers shall be jointly developed and implemented by the State Board of Education and the New Jersey State Employment and Training Commission. Policy makers and consumers shall be provided with information concerning training providers on the State Eligible Training Provider List and shall be provided a consumer report card, compiled by the Center for Occupational Employment Information pursuant to section 27 of P.L.2005, c.354 (C.34:1A-86), on the effectiveness of those training providers showing the long-term success of former trainees of each provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training.

g.Any qualifying school which has a currently valid certificate of approval issued pursuant to section 13 of P.L.2005, c.354 (C.34:15C-10.1) and complies with all requirements of this section applicable to the school shall be placed on the State Eligible Training Provider List and any qualifying school which has its certificate revoked or suspended shall be removed from the list until the certification is reinstated.

h.In order to be placed on and maintain eligibility for the State Eligible Training Provider List, each training provider, including a school, shall submit the required information for the compilation of consumer report cards pursuant to section 27 of P.L. 2005, c.354 (C.34:1A-86), to the Center for Occupational Employment Information in a timely manner. Any training provider or qualified school that does not submit the required information in a timely manner shall have its certificate revoked or suspended and shall be removed from the list until the certification is reinstated.

L.2005, c.354, s.14; amended 2013, c.208, s.2.



Section 34:15C-11 - Commission To Coordinate Initiatives With State Departments.

34:15C-11 Commission to coordinate initiatives with State departments.

14. a. The commission shall foster and coordinate workforce investment initiatives of all State Departments. It shall promote initiatives of the Department of Education and the Commission on Higher Education to maximize the contributions of the State's public schools and institutions of higher education in implementing the State workforce investment policy developed by the commission. The commission shall foster and coordinate initiatives of the Department of Education and the Commission on Higher Education that will enhance the State's efforts to assist at-risk youths in achieving educational success and making successful transitions to work. The commission shall foster initiatives of the Commission on Higher Education among institutions of higher education that will enhance the State's workforce investment efforts, including: the coordination of vocational programs between institutions; more use of facilities at institutions which provide education at or above the level of county colleges, including, but not limited to, the Advanced Technology Centers established pursuant to P.L.1985, c.102 (C.52:9X-1 et seq.), P.L.1985, c.103 (C.18A:64J-1 et seq.), P.L.1985, c.104 (C.18A:64J-8 et seq.), P.L.1985, c.105 (C.18A:64J-15 et seq.), and P.L.1985, c.106 (C.18A:64J-22 et seq.); developing more programs to offer four year degrees for working students who attend only at nights and on weekends; and expanding programs which provide college credit for training and educational experiences outside of traditional academic contexts.

b.The commission shall have the responsibility, jointly with the Department of Education, the Department of Labor and Workforce Development and the Commission on Higher Education, to: (1) establish standards regarding the minimum levels of remedial instruction which shall be made available to a trainee under any workforce investment program, including any program of training undertaken in connection with additional unemployment compensation benefits provided pursuant to the provisions of P.L.1992, c.47 (C.43:21-57 et al.) or any program funded or established pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et al.) or the Workforce Investment Act of 1998, Pub. L. 105-220 (29 U.S.C. s.2801 et seq.); and (2) coordinate the development of appropriate intake and assessment instruments and procedures for the assessment of persons seeking access to workforce investment programs. The remedial instruction standards shall be determined through the use of common diagnostic tools, curricula, and evaluation techniques, and shall take into account the differing needs and characteristics of the various target populations which the programs serve. The remedial instruction standards shall be based on evaluations of the minimum levels of basic skills needed to succeed in particular types of occupational training offered under the programs and any additional improvements in basic skills needed by individuals of each target population to successfully adapt to the State's changing economy. The standard for the minimum level of remedial instruction that shall be made available to an individual receiving the occupational training for a particular occupation shall not be less than the level necessary to attain the minimum basic skill levels indicated as needed for that occupation in the Bureau of Labor Statistics' Occupational Information Network, or "O*NET." The commission, the Department of Education, the Department of Labor and Workforce Development and the Commission on Higher Education, may jointly set this standard at a higher level, but if they do not, the level indicated in the Bureau of Labor Statistics' Occupational Information Network, or "O*NET," shall be regarded as the established standard.

L.1989,c.293,s.14; amended 1992, c.43, s.14; 1992, c.47, s.12; 1992, c.48, s.9; 2005, c.354, s.15.



Section 34:15C-12 - Preparation Of Annual Budget For Commission, Funding.

34:15C-12 Preparation of annual budget for commission, funding.

15. a. The chairperson of the commission shall prepare an annual budget for the commission. Resources to support the activities of the commission and commission staff shall be contributed by each of the State's workforce investment system's partner State departments. Up to 15 percent of allowable State administrative funds from all federally supported and State-supported workforce investment programs may be used to support the commission.

b.Funding for the commission and local Workforce Investment Boards shall be obtained from all workforce investment programs. Funding shall be established cooperatively by the departments who are partners to the workforce investment system. The Commissioner of Labor and Workforce Development, in consultation with the commission, shall set criteria and standards for any Workforce Investment Board administrators hired with these administrative resources.

L.1989,c.293,s.15; amended 2005, c.354, s.16.



Section 34:15C-13 - Rules, Regulations

34:15C-13. Rules, regulations
The commission shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the provisions of this act.

L.1989, c.293, s.16.



Section 34:15C-15 - Workforce Investment Boards; Representatives; Duties, Powers.

34:15C-15 Workforce Investment Boards; representatives; duties, powers.

18. a. Each workforce investment area shall be under the jurisdiction of a Workforce Investment Board. Each local workforce investment area established by the Governor shall have the same boundaries as the labor market area of which it is a part, except in cases where the boundaries are different because the Governor is required, pursuant to section 116 of Pub. L.105-220 (29 U.S.C. s. 2831), to approve a request to be a workforce investment area.

b.Each Workforce Investment Board shall be in conformity with section 116 of Pub. L. 105-220 (29 U.S.C. s.2831) and the guidelines issued by the State Employment and Training Commission and shall consist of:

(1)Representatives of businesses who:

(a)Are owners of businesses, chief executives or operating officers of businesses, and other business executives or employers with optimum policy making or hiring authority;

(b)Represent businesses with employment opportunities that reflect the employment opportunities of the local area;

(c)Are appointed from among individuals nominated by local business organizations and business trade associations; and

(d)Constitute a majority of the membership of the local board;

(2)Representatives of local educational entities who:

(a)Are representatives of local educational agencies, local school boards, entities providing adult education and literacy activities, county vocational technical schools and post-secondary educational institutions, including representatives of community colleges; and

(b)Are selected from nominations by regional or local educational agencies, institutions or organizations representing such local educational entities;

(3)Representatives of local area labor organizations who are nominated by local labor federations;

(4)Representatives of community-based organizations including organizations representing individuals with disabilities, organizations representing veterans, and faith-based organizations;

(5)Representatives of local economic development agencies including private sector entities;

(6)Representatives of each of the One-Stop partners; and

(7)Representatives that chief elected officials deem appropriate for board membership.

The chairperson of the board shall be selected from among members of the board who are representative of business in the local area.

c.Members of the board shall be appointed from among individuals nominated by appropriate organizations in accordance with section 117 of Pub. L. 105-220 (29 U.S.C. s.2832). If there is only one unit of general local government in the local area with experience in administering workforce investment programs, the chief elected official of that unit shall determine the initial number of members on the board and shall appoint the members. If there are two or more units in the local area with experience in administering job training programs, the chief elected officials of those units shall, in accordance with an agreement entered into by all of those units, determine the initial number of members on the board and appoint the members. In the absence of an agreement by all of the units, the Governor shall determine the initial number of members on the board and appoint the members. Members shall be appointed for fixed and staggered terms and may serve until their successors are appointed. A vacancy in the membership of the board shall be filled in the same manner as the original appointment. A member of the board may be removed for cause in accordance with procedures established by the board.

d.The Governor shall certify a board if it is determined that the board's composition and appointments are consistent with the provisions of this section and section 117 of Pub. L. 105-220 (29 U.S.C. s.2832) and the requirements of the State Employment and Training Commission. The certification shall be made or denied not later than 30 days after the date on which a list of members and necessary supporting documentation are submitted to the Governor. The board shall, within 30 days after its certification by the Governor, be convened by the official or officials who made the appointments to the board under subsection c. of this section. The board shall meet at least four times per year, with meetings open to attendance by interested persons pursuant to the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

e.Each Workforce Investment Board established pursuant to this act shall:

(1)Provide policy guidance for, and exercise oversight with respect to, all workforce investment programs within its labor market area in partnership with the unit or units of general local government within the area. To provide the policy guidance and oversight, the board shall review and evaluate the programs and, as appropriate, make recommendations to the Governor, the Legislature, or any State agency or local governing entity involved in the funding or administration of the programs. The recommendations shall be based primarily on how effective each program is in meeting relevant performance standards, including standards regarding the cost and quality of training and the characteristics of participants. The board shall provide any planning, policy guidance or oversight with respect to workforce investment programs in accordance with any agreement entered into pursuant to subsection g. of section 9 of this act by the commission and the department administering or funding the programs.

(2)Establish skill level and competency guidelines, which may be above the criteria established by the commission, consistent with the provisions of this act to be used as a basis for the selection of skill training programs and competency curriculum in its local area;

(3)Assist in the development, approval and submission of the State workforce investment operating plan for its labor market area;

(4)Prepare, approve and submit to the Department of Labor and Workforce Development and the State Employment and Training Commission a budget for itself in accordance with the Workforce Investment Act of 1998, Pub. L. 105-220 (29 U.S.C. s. 2801 et seq.);

(5)Submit to the State Employment and Training Commission, by September 1 of each year, an annual report covering the immediately preceding program period of July 1 to June 30. The report shall contain:

(a)An account of activities during the program period, including all coordination activities undertaken by the board to eliminate unnecessary duplication of services and foster a unified One-Stop delivery system;

(b)Information describing the extent to which the activities failed or succeeded in meeting relevant performance standards; and

(c)The skill level and competency guidelines to be used in the upcoming year;

(6)Fulfill any other role or function of a Workforce Investment Board required pursuant to Pub. L. 105-220 (29 U.S.C. s. 2801 et seq.); and

(7)Assume any additional responsibilities assigned to it by the Governor in consultation with the State Employment and Training Commission.

f.In order to carry out its functions under this act, a Workforce Investment Board may:

(1)Hire staff;

(2)Incorporate as a non-profit or other entity;

(3)Select, under agreement with the chief elected official or officials, the administrative entity for workforce investment programs funded within the workforce investment area;

(4)Seek, obtain and expend additional funding for the programs from public and private sources; and

(5)Establish as many committees as are necessary to satisfactorily perform its duties. There shall be, at a minimum, a local Youth Council, a Disability Committee, a One-Stop Committee and a Literacy Committee.

g.(Deleted by amendment, P.L.2005, c.354.)

h.No member of a Workforce Investment Board established pursuant to this act shall cast a vote on the provision of services by that member or any organization which that member directly represents or vote on any matter which would provide direct financial benefit to that member. Workforce Investment Boards shall be subject to policies concerning conflict of interest and nepotism prescribed by the Commissioner of Labor and Workforce Development.

i.(Deleted by amendment, P.L.2005, c.354.)

L.1989,c.293,s.18; amended 2005, c.354, s.17.



Section 34:15C-15.1 - Workforce Investment Board To Maintain Internet Website, Webpage; Contents.

34:15C-15.1 Workforce investment board to maintain Internet website, webpage; contents.

2.Each Workforce Investment Board shall maintain either an Internet website or a webpage on the county's Internet website. The purpose of the website or webpage shall be to provide increased public access to the board's operations and activities. The following information, if applicable, shall be posted on the board's website or webpage:

a.a description of the board's mission and responsibilities;

b.the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website or webpage;

c.the most recent Comprehensive Annual Financial Report or similar financial information;

d.the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website or webpage;

e.the board's rules, regulations, and official policy statements deemed relevant by the board to the interests of the residents within the county;

f.notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the Workforce Investment Board, setting forth the time, date, location, and agenda of the meeting;

g.the approved minutes including all resolutions of the board for each meeting of the Workforce Investment Board and its committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website or webpage;

h.the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the Workforce Investment Board; and

i.a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the Workforce Investment Board.

L.2011, c.167, s.2.



Section 34:15C-17 - Findings, Declarations Relative To Adult Literacy.

34:15C-17 Findings, declarations relative to adult literacy.

1.The Legislature finds and declares that:

a.Education affects an individual's employability, wages, productivity, ability to function effectively in the family and community, and ultimately, it affects the State's economic well-being;

b.Low literacy skills rob individuals of their future and undermine the economy of the State;

c.Almost one-half of New Jersey's adults function at the lowest levels of literacy as defined by the National Adult Literacy Survey;

d.Low literacy levels are related to crime, unemployment and underemployment, public assistance, and many other social problems on which the State invests hundreds of millions of dollars each year;

e.A literate population is a precondition for solving many of society's ills; and

f.Developing a solid, well-coordinated literacy delivery system will enhance the chances of adults' success in the labor market and in society as a whole.

L.1999,c.107,s.1.



Section 34:15C-18 - State Council For Adult Literacy Education Services.

34:15C-18 State Council for Adult Literacy Education Services.

2. a. There is created within the State Employment and Training Commission, established pursuant to section 5 of P.L.1989, c.293 (C.34:15C-2) in the Department of Labor and Workforce Development, a State Council for Adult Literacy Education Services.

b.The 27-member council shall consist of the following ex officio members: the Commissioners of Labor and Workforce Development, Human Services, Education, Community Affairs and Corrections, the Executive Director of the New Jersey Commerce Commission, the Executive Director of the Commission on Higher Education, and the Executive Director of the State Employment and Training Commission. The council shall also include one member of the Senate appointed by the President thereof and one member of the General Assembly appointed by the Speaker thereof, who shall serve during the two-year legislative session in which the appointment is made and who shall not be of the same political party; and 17 public members as follows: five public members appointed by the Governor including a member of a Workforce Investment Board literacy committee, a State or national adult education expert and three representatives of the business community, at least one of whom shall represent a small business; six public members appointed by the President of the Senate including a student or former student who received adult literacy services and a representative from each of the following: a county college, a four-year institution of higher education, the State Library or a local library, a Department of Education-funded adult education provider of adult basic education programs, general educational development programs or English as a second language programs and a community-based organization which is an adult education provider; and six public members appointed by the Speaker of the General Assembly including a representative from each of the following: a vocational school providing adult academic education programs, a trade union, the New Jersey Network, the New Jersey Association of Lifelong Learning, the Literacy Volunteers of America and the New Jersey Education Association.

c.The public members shall serve for terms of three years, but of the public members first appointed, six shall serve a term of three years, six shall serve a term of two years and five shall serve a term of one year. Each member shall hold office for the term of appointment and until his successor is appointed and qualified. A member appointed to fill a vacancy occurring in the membership of the board for any reason other than the expiration of the term shall have a term of appointment for the unexpired term only. All vacancies shall be filled in the same manner as the original appointment. A member may be appointed for any number of successive terms. A member may be removed from office by the Governor, for cause, after a hearing and may be suspended by the Governor pending the completion of the hearing.

d.The members shall select annually a chairperson and a vice-chairperson, who shall be nongovernmental members of the council, and shall appoint an executive director. The executive director shall report to the chairperson of the council and be responsible for administering the daily operations of the council. The executive director shall serve in the State unclassified service. The council may call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes.

e.Members of the council shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties as members, within the limits of funds appropriated or otherwise made available to the council for its purposes. Actions may be taken and motions and resolutions may be adopted by the council by an affirmative vote of a majority of the members.

L.1999, c.107, s.2; amended 2005, c.354, s.18; 2007, c.253, s.21.



Section 34:15C-19 - Purpose Of Council.

34:15C-19 Purpose of council.

3.The purpose of the council shall be to facilitate Statewide and local policy development, planning and oversight in consultation with the stakeholders in the area of adult literacy education. The responsibilities of the council shall include, but not be limited to:

a.developing a broad-based Statewide master plan, which integrates and coordinates all adult literacy programs. At a minimum, the plan shall address service delivery, consolidation and coordination, funding and accountability, staff development and training, technology and advocacy. The plan shall include a proposal to consolidate the State supported literacy programs;

b.facilitating State planning and local planning through Workforce Investment Boards and among service providers to assure concurrence with the State master plan for adult literacy education, developed by the council pursuant to subsection a. of this section;

c.reviewing federal and State legislation, and developing and modifying literacy plans accordingly;

d.developing appropriate performance standards and impact measures and Statewide benchmarks to measure the entire system and programs of adult literacy services;

e.developing a Statewide strategy to facilitate and improve professional development and information sharing for practitioners and policy makers and to promote the availability of services to learners, employers, and service providers;

f.improving communication among federal, State, and local literacy initiatives;

g.recommending strategies to broaden adult literacy efforts so that literacy levels of the entire family are improved; and

h.working with public and private sector organizations to develop strategies to publicize the problem of low-literate populations as well as the services available to address this problem.

L.1999,c.107,s.3.



Section 34:15C-20 - Annual Report To Governor, Legislature.

34:15C-20 Annual report to Governor, Legislature.

4.The council shall report annually to the Governor and the Legislature. The annual report shall include, but not be limited to, the accomplishments and initiatives of the reporting period. The first annual report shall also include the State master plan developed pursuant to subsection a. of section 3 of this act.

L.1999,c.107,s.4.



Section 34:15C-21 - Council On Gender Parity In Labor And Education.

34:15C-21 Council on Gender Parity in Labor and Education.

1. a. There is created, in the New Jersey State Employment and Training Commission, a council which shall be known as the Council on Gender Parity in Labor and Education.

b.The council shall consist of 16 members who are individuals with experience in the fields of labor, education, training, or gender equity. The 16 members shall include: six members appointed by the Director of the Division on Women; six members appointed by the Executive Director of the State Employment and Training Commission; and four members who shall serve ex officio, one of whom shall be appointed by the Commissioner of Children and Families, one by the Commissioner of Education, one by the Commissioner of Human Services, and one by the Executive Director of the Commission on Higher Education. Not more than half of the members appointed by the Director of the Division on Women and not more than half of the members appointed by the Executive Director of the State Employment and Training Commission shall be of the same political party. The members appointed by the director and executive director shall serve for terms of three years, except that of the eight members first appointed by the director and the executive director, four shall be appointed for three years, two shall be appointed for two years, and two shall be appointed for one year. Each member shall hold office for the term of appointment and until his successor is appointed and qualified. A member appointed to fill a vacancy occurring in the membership of the council for any reason other than the expiration of the term shall have a term of appointment for the unexpired term only. Vacancies shall be filled in the same manner as the original appointment. A member may be appointed for any number of successive terms. Any member appointed by the director or the executive director may be removed from the council by the director or the executive director, as the case may be, for cause, after a hearing and may be suspended by the director or the executive director pending the completion of the hearing.

c.Members of the council shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties as members. Action may be taken and motions and resolutions may be adopted by the council at a council meeting by an affirmative vote of a majority of the members. The council shall elect from its members a chairperson who shall be a nongovernmental member of the council. Advanced notification for, and copies of the minutes of, each meeting of the council shall be filed with the Governor, the President of the Senate, and the Speaker of the General Assembly.

L.1999, c.223, s.1; amended 2005, c.354, s.19; 2012, c.16, s.129.



Section 34:15C-22 - Duties Of Council.

34:15C-22 Duties of council.

2.The Council shall:

a.Assess the effectiveness of State programs designed to provide gender equity in labor, education, and training;

b.Make recommendations to the Commissioners of Children and Families, Education, Human Services, and Labor and Workforce Development, and the Secretary of Higher Education regarding the needs, priorities, programs, and policies related to access and equity for labor, education, and workforce training throughout the State;

c.Review current and proposed legislation and regulations pertaining to gender equity in labor, education, and workforce training and make recommendations regarding possible legislation and regulations to the State Employment and Training Commission and the Division on Women;

d.Develop policies to insure that State agencies set benchmarks and integrate their data collection systems to assess progress toward achieving gender equity and take action to insure that appropriate data collection systems exist where needed;

e.Develop policies to promote linkages among individuals, schools, organizations, and public agencies providing gender equity services and programs;

f.Educate and provide information to the public on the issues and current developments in gender equity by issuing reports and holding events such as conferences and symposia;

g.Submit an annual report to the Governor, the Legislature, the State Employment and Training Commission, and the Division on Women of its assessments and recommendations made pursuant to this section;

h.Conduct studies and promote research, as practicable, to develop the means to correct gender inequitable practices, including practices leading to pay disparities between men and women and publish and otherwise make available to employers, labor organizations, professional associations, educational institutions, the media, and the general public the findings resulting from these studies and other materials;

i.Develop and make available information, as practicable, regarding best practices for workplace gender equity to enable employers to evaluate job categories based on objective criteria, such as educational requirements, skill requirements, independence, working conditions, and responsibility; and

j.Establish a Statewide recognition of exceptional practices, as practicable, to promote gender equity in the workplace to be presented to a workplace, as shall be defined by the Council, that, at a minimum, has demonstrated it has made a substantial effort to eliminate pay disparities between men and women, and thus deserves special recognition, in addition to any other requirements and specifications the Council deems appropriate in the determination of the workplace to be recognized.

L.1999, c.223, s.2; amended 2011, c.186, s.1; 2012, c.16, s.130.



Section 34:15C-23 - Authority Of Council.

34:15C-23 Authority of council.

3.The council is authorized to:

a.Hold public hearings;

b.Employ staff, responsible to the Executive Director of the State Employment and Training Commission, to assist the council to implement the purposes of this act; and

c.Avail itself of the services of the employees and have access to the records of any instrumentality of the State, as necessary or useful to implement the purposes of this act.



L.1999,c.223,s.3.



Section 34:15D-1 - Short Title

34:15D-1. Short title
1. This act shall be known and may be cited as the "1992 New Jersey Employment and Workforce Development Act."

L.1992,c.43,s.1.



Section 34:15D-2 - Findings, Declarations

34:15D-2. Findings, declarations
2. The Legislature finds and declares that:



a. New Jersey, facing an intensely competitive world economy, must choose whether to compete against countries that have low-paid, unskilled workforces or to compete for the high-productivity jobs that can provide a foundation for an economic leadership position for New Jersey and high living standards for all of its citizens;

b. If New Jersey is going to take the high-skill, high-productivity, high-wage path, it will need a genuine partnership between business, labor and government to invest in the first-rate training and education for front-line workers needed to stimulate greater worker involvement in promoting innovation, quality control and responsiveness to rapid technological advances in production;

c. Current private sector efforts to train and educate employees in New Jersey are extensive, involving the expenditure of hundreds of millions of dollars, but the overwhelming majority of those expenditures goes to the minority of employees, usually placed in management, scientific and technical positions, who already have college degrees;

d. The inadequate emphasis on training and ongoing education for the broad majority of front-line workers is further compounded by the fact that 90% of job training expenditures by American businesses is spent by only one half of one percent of American businesses;

e. Although current training programs for the long-term jobless and other disadvantaged individuals have increased skilled labor resources in the State, and although federal funding for those programs is inadequate to cover more than a small minority of those eligible, there is an even greater need for new public resources to upgrade the skills of vastly larger numbers of currently employed, or recently displaced, mainstream front-line workers;

f. Proposals have been made by the administrations of both Governor Kean and Governor Florio to redirect existing payroll taxes to fund a broader and more in-depth program of worker training and access to lifelong education, a method successfully employed by other States and by leading international industrial competitors, such as Germany, Japan and France;

g. The potential contribution of business-labor cooperation to create a highly productive workforce has also been demonstrated, domestically and overseas, by the effectiveness of apprenticeship programs in certain skilled trades;

h. It is therefore an appropriate public purpose to sustain the current level of support of training programs for disadvantaged individuals and to establish, with the active participation of New Jersey's business and labor communities, a broader program of expanded, high-quality training and education, including needed basic skills education, for currently employed and recently displaced front-line workers, funded by the redirection of a portion of existing payroll taxes.

L.1992,c.43,s.2.



Section 34:15D-3 - Definitions Relative To Workforce Development.

34:15D-3 Definitions relative to workforce development.

3.As used in this act:

"Administrative costs" means any costs incurred by the department to administer the program, including any cost required to collect information and conduct evaluations of service providers pursuant to section 8 of this act and conduct surveys of occupations pursuant to section 12 of this act, to the extent that funding is not available from federal or other sources.

"Apprenticeship Policy Committee" means the New Jersey Apprenticeship Policy Committee established by an agreement between the Bureau of Apprenticeship and Training in the United States Department of Labor, the State Department of Labor and Workforce Development and the State Department of Education and consisting of a representative of the Commissioner of the State Department of Education, a representative of the Commissioner of the State Department of Labor and Workforce Development, the Director of Region II of the Bureau of Apprenticeship and Training in the United States Department of Labor and a representative of the New Jersey State AFL-CIO.

"Approved community-based or faith-based organization" means an organization which is an approved service provider, a nonprofit organization exempt from federal taxation under section 501 of the Internal Revenue Code of 1986 (26 U.S.C. s. 501), and approved by the commissioner as demonstrating expertise and effectiveness in the field of workforce investment and being representative of a community or a significant segment of a community where the organization provides services.

"Approved service provider" or "approved training provider" means a service provider which is on the State Eligible Training Provider List.

"Commission" means the State Employment and Training Commission.

"Commissioner" means the Commissioner of Labor and Workforce Development or the commissioner's designees.

"Credential" means a credential recognized by the Department of Education or the Commission on Higher Education, or approved by the Credentials Review Board established by the Department of Labor and Workforce Development pursuant to section 25 of P.L.2005, c.354 (C.34:1A-1.10).

"Customized training services" means employment and training services which are provided by the Office of Customized Training pursuant to section 5 of this act.

"Department" means the State Department of Labor and Workforce Development.

"Employer" or "business" means any employer subject to the provisions of R.S.43:21-1 et seq.

"Employment and training services" means:

a.Counseling provided pursuant to section 7 of this act;

b.Occupational training;

c.Remedial instruction; or

d.Occupational safety and health training.

e.In the case of a qualified disadvantaged worker who is or was receiving, or is eligible for but not receiving, benefits under the Work First New Jersey program, "employment and training services" includes, in addition to any of the benefits listed in subsections a. through d. above, Supplemental Workforce Development Benefits approved as part of the workers' Employability Development Plan pursuant to section 7 of P.L.1992, c.43 (C.34:15D-7).

"Fund" means the Workforce Development Partnership Fund established pursuant to section 9 of this act.

"Labor Demand Occupation" means an occupation which:

a.The Center for Occupational Employment Information has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, on a regional basis, subject to a significant excess of demand over supply for trained workers, based on a comparison of the total need or anticipated need for trained workers with the total number being trained; or

b.The Center for Occupational Employment Information, in conjunction with a Workforce Investment Board, has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, in the region for which the board is responsible, subject to a significant excess of demand over supply for adequately trained workers, based on a comparison of total need or anticipated need for trained workers with the total number being trained.

"Occupational safety and health training" means training or instruction which is designed to assist in the recognition and prevention of potential health and safety hazards related to an occupation.

"Office" means the Office of Customized Training established pursuant to section 5 of this act.

"One Stop Career Center" means any of the facilities established, sponsored or designated by the State, a political subdivision of the State and a Workforce Investment Board in a local area to coordinate or make available State and local programs providing employment and training services or other employment-directed and workforce development programs and activities, including job placement services, and any other similar facility as may be established, sponsored or designated at any later time to coordinate or make available any of those programs, services or activities.

"Permanent employment" means full-time employment unsubsidized by government training funds which provides a significant opportunity for career advancement and long-term job security.

"Poverty level" means the official poverty level based on family size, established and adjusted under section 673 (2) of Subtitle B of the "Community Services Block Grant Act," Payable-35 (42 U.S.C. s. 9902 (2)).

"Program" means the Workforce Development Partnership Program created pursuant to this act.

"Qualified disadvantaged worker" means a worker who is not a qualified displaced worker or a qualified employed worker but who otherwise meets the following criteria:

a.Is unemployed;

b.Is working part-time and actively seeking full-time work or is working full-time but is earning wages substantially below the median salary for others in the labor force with similar qualifications and experience; or

c.Is certified by the Department of Human Services as:

(1)Currently receiving public assistance;

(2)Having been recently removed from the public assistance rolls because of gross income exceeding the grant standard for assistance; or

(3)Being eligible for public assistance but not receiving the assistance because of a failure to apply for it.

"Qualified displaced worker" means a worker who:

a.Is unemployed, and:

(1)Is currently receiving unemployment benefits pursuant to R.S.43:21-1 et seq. or any federal or State unemployment benefit extension; or

(2)Has exhausted eligibility for the benefits or extended benefits during the preceding 52 weeks; or

b.Meets the criteria set by the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.), to be regarded as a "dislocated worker" pursuant to that act.

"Qualified employed worker" means a worker who is employed by an employer participating in a customized training program, or other employed worker who is in need of remedial instruction.

"Qualified job counselor" means a job counselor whose qualifications meet standards established by the commissioner.

"Qualified staff" means staff whose qualifications meet standards set by regulations adopted by the commissioner.

"Remedial education" or "remedial instruction" means any literacy or other basic skills training or instruction which may not be directly related to a particular occupation but is needed to facilitate success in occupational training or work performance, including training or instruction in mathematics, reading comprehension, computer literacy, English proficiency and work-readiness skills.

"Self-sufficiency" for an individual means a level of earnings from employment not lower than 250% of the poverty level for an individual, taking into account the size of the individual's family.

"Service provider," "training provider" or "provider" means a provider of employment and training services including but not limited to a private or public school or institution of higher education, a business, a labor organization or a community-based organization.

"State Eligible Training Provider List" means the Statewide list of eligible training providers maintained pursuant to section 14 of P.L.2005, c.354 (C.34:15C-10.2).

"Supplemental Workforce Fund for Basic Skills" means the fund established pursuant to section 1 of P.L.2001, c.152 (C.34:15D-21).

"Total revenues dedicated to the program during any one fiscal year" means all moneys received for the fund during any fiscal year, including moneys withdrawn from the State disability benefits fund pursuant to section 3 of P.L.1992, c.44 (C.34:15D-14), minus any repayment made during that fiscal year from the fund to the State disability benefits fund pursuant to that section.

"Training grant" means a grant provided to fund occupational training and any needed remedial instruction for a qualified displaced or disadvantaged worker pursuant to section 6 of this act, or to fund needed remedial instruction for a qualified employed worker pursuant to section 1 of P.L.2001, c.152 (C.34:15D-21).

"Vocational training" or "occupational training" means training or instruction which is related to an occupation and is designed to enhance the marketable skills and earning power of a worker or job seeker.

"Workforce Investment Services" means core, intensive, and training services as defined by the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.).

L.1992,c.43,s.3; amended 2001, c.152, s.8; 2004, c.39, s.9; 2005, c.354, s.20.



Section 34:15D-4 - Workforce Development Partnership Program.

34:15D-4 Workforce Development Partnership Program.

4. a. The Workforce Development Partnership Program is hereby established in the Department of Labor and Workforce Development and shall be administered by the Commissioner of Labor and Workforce Development. The purpose of the program is to provide qualified displaced, disadvantaged and employed workers with the employment and training services most likely to enable the individual to obtain employment providing self-sufficiency for the individual and also to provide the greatest opportunity for long-range career advancement with high levels of productivity and earning power. To implement that purpose, the program shall provide those services by means of training grants or customized training services in coordination with funding for the services from federal or other sources. The commissioner is authorized to expend moneys from the Workforce Development Partnership Fund to provide the training grants or customized training services and provide for each of the following:

(1)The cost of counseling required pursuant to section 7 of P.L.1992, c.43 (C.34:15D-7), to the extent that adequate funding for counseling is not available from federal or other sources;

(2)Reasonable administrative costs, which shall not exceed 10% of the revenues collected pursuant to section 2 of P.L.1992, c.44 (C.34:15D-13) during any fiscal year ending before July 1, 2001, except for additional start-up administrative costs approved by the Director of the Office of Management and Budget during the first year of the program's operation;

(3)Reasonable costs, which shall not exceed 0.5% of the revenues collected pursuant to section 2 of P.L.1992, c.44 (C.34:15D-13) during any fiscal year ending before July 1, 2001, as required by the State Employment and Training Commission to design criteria and conduct an annual evaluation of the program; and

(4)The cost of reimbursement to individuals for excess contributions pursuant to section 6 of P.L.1992, c.44 (C.34:15D-17).

b.Not more than 10% of the moneys received by any service provider pursuant to this act shall be expended on anything other than direct costs to the provider of providing the employment and training services, which direct costs shall not include any administrative or overhead expense of the provider.

c.Training and employment services or other workforce investment services shall be provided to a worker who receives counseling pursuant to section 7 of P.L.1992, c.43 (C.34:15D-7) only if the counselor who evaluates the worker pursuant to that section determines that the worker can reasonably be expected to successfully complete the training and instruction identified in the Employability Development Plan developed pursuant to that section for the worker.

d.All occupational training provided under this act:

(1)Shall be training which is likely to substantially enhance the individual's marketable skills and earning power; and

(2)Shall be training for a labor demand occupation, except for:

(a)Customized training provided to the present employees of a business which the commissioner deems to be in need of the training to prevent job loss caused by obsolete skills, technological change or national or global competition; or

(b)Customized training provided to employees at a facility which is being relocated from another state into New Jersey; or

(c)Entrepreneurial training and technical assistance supported by training grants provided pursuant to subsection b. of section 6 of P.L.1992, c.43 (C.34:15D-6).

e.During any fiscal year ending before July 1, 2001, not less than 25% of the total revenues dedicated to the program during any one fiscal year shall be reserved to provide employment and training services for qualified displaced workers; not less than six percent of the total revenues dedicated to the program during any one fiscal year shall be reserved to provide employment and training services for qualified disadvantaged workers; not less than 45% of the total revenues dedicated to the program during any one fiscal year shall be reserved for and appropriated to the Office of Customized Training; not less than 3% of the total revenues dedicated to the program during any one fiscal year shall be reserved for occupational safety and health training; and 5% of the total revenues dedicated to the program during any one fiscal year shall be reserved for and appropriated to the Youth Transitions to Work Partnership created pursuant to P.L.1993, c.268 (C.34:15E-1 et seq.).

f.Funds available under the program shall not be used for activities which induce, encourage or assist: any displacement of currently employed workers by trainees, including partial displacement by means such as reduced hours of currently employed workers; any replacement of laid off workers by trainees; or any relocation of operations resulting in a loss of employment at a previous workplace located in the State.

g.On-the-job training shall not be funded by the program for any employment found by the commissioner to be of a level of skill and complexity too low to merit training. The duration of on-the-job training funded by the program for any worker shall not exceed the duration indicated by the Bureau of Labor Statistics' Occupational Information Network, or "O*NET," for the occupation for which the training is provided and shall in no case exceed 26 weeks. The department shall set the duration of on-the-job training for a worker for less than the indicated maximum, when training for the maximum duration is not warranted because of the level of the individual's previous training, education or work experience. On-the-job training shall not be funded by the program unless it is accompanied, concurrently or otherwise, by whatever amount of classroom-based or equivalent occupational training, remedial instruction or both, is deemed appropriate for the worker by the commissioner. On-the-job training shall not be funded by the program unless the trainee is provided benefits, pay and working conditions at a level and extent not less than the benefits and working conditions of other trainees or employees of the trainee's employer with comparable skills, responsibilities, experience and seniority.

h.Employment and training services funded by the program shall not replace, supplant, compete with or duplicate in any way approved apprenticeship programs.

i.No activities funded by the program shall impair existing contracts for services or collective bargaining agreements, except that activities which would be inconsistent with the terms of a collective bargaining agreement may be undertaken with the written concurrence of the collective bargaining unit and employer who are parties to the agreement.

j.All staff who are hired and supported by moneys from the Workforce Development Partnership Fund, including any of those staff located at any One Stop Career Center, but not including any staff of a service provider providing employment and training services supported by a customized training grant pursuant to section 5 of P.L.1992, c.43 (C.34:15D-5) or an individual training grant pursuant to section 6 of P.L.1992, c.43 (C.34:15D-6), shall be hired and employed by the State pursuant to Title 11A, Civil Service, of the New Jersey Statutes, be hired and employed by a political subdivision of the State, or be qualified staff hired and employed by a non-profit organization which began functioning as the One Stop Career Center operator with the written consent of the chief elected official and the commissioner prior to the effective date of P.L.2004, c.39 (C.34:1A-1.2 et al.), or be qualified staff hired and employed by an approved community-based or faith-based organization to provide services at the level of staffing provided in an agreement entered into by the organization before the effective date of P.L.2004, c.39 (C.34:1A-1.2 et al.).

L.1992,c.43,s.4; amended 1993, c.268, s.12; 1994, c.73, s.1; 1995, c.394, s.10; 1995, c.422, s.2; 2001, c.152, s.9; 2004, c.39, s.10; 2005, c.354, s.21.



Section 34:15D-5 - Office Of Customized Training Established.

34:15D-5 Office of Customized Training established.

5. a. There is hereby established, as part of the Workforce Development Partnership Program, the Office of Customized Training. Moneys allocated to the office from the fund shall be used to provide employment and training services to eligible applicants approved by the commissioner.

b.An applicant shall be eligible for customized training services if it is one of the following:

(1)An individual employer that seeks the customized training services to create, upgrade or retain jobs in a labor demand occupation;

(2)An individual employer that seeks customized training services to upgrade or retain jobs in an occupation which is not a labor demand occupation, if the commissioner determines that the services are necessary to prevent the likely loss of the jobs or that the services are being provided to employees at a facility which is being relocated from another state into New Jersey;

(3)An employer organization, labor organization or community-based or faith-based organization seeking the customized training services to provide training in labor demand occupations in a particular industry; or

(4)A consortium made up of one or more educational institutions and one or more eligible individual employers or labor, employer or community-based or faith-based organizations that seeks the customized training services to provide training in labor demand occupations in a particular industry.

c.Each applicant seeking funding for customized training services shall submit an application to the commissioner in a form and manner prescribed in regulations adopted by the commissioner. The application shall be accompanied by a business plan of each employer which will receive customized training services if the application is approved. The business plan shall include:

(1)A justification of the need for the services and funding from the office, including information sufficient to demonstrate to the satisfaction of the commissioner that the applicant will provide significantly less of the services if the requested funding is not provided by the office;

(2)A comprehensive long-term human resource development plan which:

(a)Extends significantly beyond the period of time in which the services are funded by the office;

(b)Significantly enhances the productivity and competitiveness of the employer operations located in the State and the employment security of workers employed by the employer in the State; and

(c)States the number of current or newly-hired workers who will be trained under the grant and the pay levels of jobs which will be created or retained for those workers as a result of the funding and the plan.

(3)Evidence, if the training sought is for an occupation which is not a labor demand occupation, that the customized training services are needed to prevent job loss caused by obsolete skills, technological change or national or global competition or that the services are being provided to employees at a facility which is being relocated from another state into New Jersey;

(4)Information demonstrating that most of the individuals receiving the services will be trained primarily for work in the direct production of goods or services;

(5)A commitment to provide the information needed by the commissioner to evaluate the success of the funding and the plan in creating and retaining jobs, to assure compliance with the provisions of P.L.1992, c.43 (C.34:15D-1 et seq.); and

(6)Any other information or commitments which the commissioner deems appropriate to assure compliance with the provisions of P.L.1992, c.43 (C.34:15D-1 et seq.).

The commissioner may provide whatever assistance he deems appropriate in the preparation of the application and business plan, which may include labor market information, projections of occupational demand and information and advice on alternative training and instruction strategies.

d.Each employer that receives a grant for customized training services shall contribute a minimum of 50% of the total cost of the customized training services, except that the commissioner shall set a higher or lower minimum contribution by an employer, if warranted by the size and economic resources of the employer or other factors deemed appropriate by the commissioner, and except that, for individuals hired by the employer through a One Stop Career Center who receive classroom training under the grant and were recipients of benefits under the Work First New Jersey program at any time during the 12 months preceding the date of employment, the employer shall be eligible for reimbursement of up to 50% of wages paid to the individual during the classroom training in addition to reimbursement for tuition and other direct costs of the training as determined to be appropriate by the office, and provided, further, that no individual shall be hired or placed in a manner which results in a violation of the restrictions of subsection f. of section 4 of P.L.1992, c.43 (C.34:15D-4) against displacing current employees.

e.Each employer receiving a grant for customized training services shall hire or retain in permanent employment each worker who successfully completes the training and instruction provided under the customized training. The employer shall be entitled to select the qualified employed, disadvantaged or displaced workers who will participate in the customized training, except that if any collective bargaining unit represents a qualified employed worker, the selection shall be conducted in a manner acceptable to both the employer and the collective bargaining unit. The commissioner shall provide for the withholding, for a time period he deems appropriate, of whatever portion he deems appropriate of program funding as a final payment for customized training services, contingent upon the hiring and retention of a program completer as required pursuant to this section. If an employer receiving a grant for customized training services pursuant to this section relocates or outsources any or all of the jobs out of the State for which the customized training services were provided under the grant within three years following the end date of the customized contract, the employer shall, if all of the jobs are relocated or outsourced, return all of the moneys provided to the employer by the State for customized training services, or, if only a portion of the jobs are relocated or outsourced, return a part of the moneys, deemed by the commissioner to be appropriate and proportional to the portion of the jobs relocated or outsourced, and the returned amount shall be deposited into the Workforce Development Partnership Fund.

f.The customized training services provided to an approved applicant may include any combination of employment and training services or any single employment and training service approved by the commissioner, including remedial instruction provided to upgrade workplace literacy. Each service may be provided by a separate approved service provider. No training or employment service shall be funded through a customized training grant, unless the service is provided directly by an employer or is provided by an approved service provider. An employer who directly provides training and employment services to his own employees shall not be regarded as a service provider and shall not be subject to any requirement to obtain approval by the State as a service provider, including the requirements of section 13 of P.L.2005, c.354 (C.34:15C-10.1) to be approved as a qualifying school or the requirements of section 14 of P.L.2005, c.354 (C.34:15C-10.2) to be included on the State Eligible Training Provider List.

g.Customized training services shall include any remedial instruction determined necessary pursuant to section 7 of this act. Applications for customized training services shall include estimates of the total need for remedial instruction determined in a manner deemed appropriate by the commissioner.

h.Any business seeking customized training services shall, in the manner prescribed by the commissioner, participate in the development of a plan to provide the services. Any business seeking customized training services for workers represented by a collective bargaining unit shall notify the collective bargaining unit and permit it to participate in developing the plan. No customized training services shall be provided to a business employing workers represented by a collective bargaining unit without the written consent of both the business and the collective bargaining unit.

i.Any business receiving customized training services shall be responsible for providing workers' compensation coverage for any worker participating in the customized training.

j.The commissioner shall establish an annual goal that 15% or more of the jobs to be created or retained in connection with training supported by grants from the office shall be jobs provided to individuals who were recipients of benefits under the Work First New Jersey program at any time during the 12 months prior to being placed in the jobs. The means to attain the goal shall include coordinated efforts between the office and One Stop Career Centers to prepare recipients for employment and make them available to employers, but shall not include any policy which may penalize employers or discourage employers from using customized training service provided by the office.

L.1992,c.43,s.5; amended 2004, c.39, s.11; 2005, c.354, s.22.



Section 34:15D-6 - Training Grants.

34:15D-6 Training grants.

6. a. The Workforce Development Partnership Program shall, to the extent that resources available in the fund permit, provide, for each qualified displaced or disadvantaged worker who undergoes counseling pursuant to section 7 of this act, a training grant to pay for employment and training services which are identified in the Employability Development Plan developed pursuant to that section for that worker. No training grant made pursuant to this subsection during the first 12 months following July 1, 1992 shall exceed the amount deemed reasonable by the commissioner for the particular training, which amount shall not exceed $4,000, except that the commissioner may permit an additional amount, if he deems it necessary to provide remedial education identified in the Employability Development Plan.

b.The Workforce Development Partnership Program may provide, for any individual who is selected to receive a self-employment assistance allowance pursuant to section 4 of P.L.1995, c.394 (C.43:21-70), a training grant to pay for entrepreneurial training and technical assistance deemed necessary and appropriate by the commissioner to help the individual to become self-employed. A training grant made pursuant to this subsection shall be in an amount deemed reasonable by the commissioner for the particular training, but, during the first 12 months following January 1, 1996, shall not be in an amount which exceeds $400, or, if the grant is for training provided by any public institution of higher education indicated in N.J.S.18A:62-1, shall not be in an amount which exceeds $1,500.

c.The maximum amounts permitted for training grants made pursuant to subsection a. or b. of this section may be adjusted annually thereafter by the commissioner, taking into consideration changes in the prevailing costs of services and the availability of alternative sources of funding for the services. Any cost for employment and training services which exceeds the amount of a training grant shall be the responsibility of the worker receiving the grant. The cost of counseling provided pursuant to section 7 of this act shall not be charged against the training grant. No portion of a training grant may be expended on wage subsidies.

d.If the requirements of this section and sections 4 and 7 of this act are met, a qualified displaced, disadvantaged or employed worker shall not be denied a training grant for any of the following reasons: the training includes remedial education needed by the worker to advance in his current employment or occupation or to succeed in the vocational component of the training; the qualified displaced worker or other individual has identifiable vocational skills but the training services are needed to enable the individual to develop skills necessary to attain at least the level of self-sufficiency; the training is part of a program under which the worker may obtain any college degree enhancing the worker's marketable skills and earning power; the worker has previously received a training grant; the length of the training period under the program; or the lack of a prior guarantee of employment upon completion of the training.

L.1992,c.43,s.6; amended 1995, c.394, s.11; 2001, c.152, s.10.



Section 34:15D-7 - Counseling.

34:15D-7 Counseling.

7.Counseling shall be made available by the department to each qualified displaced worker or qualified disadvantaged worker applying to participate in the Workforce Development Partnership program and, in the case of a qualified disadvantaged worker who is a recipient of, or eligible for, benefits under the Work First New Jersey Program, to participate in the Workforce Development Partnership program or in any of those employment-directed workforce development programs or activities transferred to the Department of Labor and Workforce Development pursuant to section 2 of P.L.2004, c.39 (C.34:1A-1.3) which provide employment and training services as defined in section 3 of P.L.1992, c.43 (C.34:15D-3), including the services indicated in paragraphs (11) through (16) of subsection b. of section 2 of P.L.2004, c.39 (C.34:1A-1.3). Counseling may also be made available to a qualified employed worker who seeks remedial instruction or is selected to participate in a customized training program, if the worker's employer requests the counseling. The counseling shall be provided by a job counselor hired and employed by the State pursuant to Title 11A, Civil Service, of the New Jersey Statutes, or hired and employed by a political subdivision of the State, or be provided by a qualified job counselor hired and employed by a non-profit organization which began functioning as the One Stop Career Center operator with the written consent of the chief elected official and the commissioner prior to the effective date of P.L.2004, c.39 (C.34:1A-1.2 et al.), or hired and employed by an approved community-based or faith-based organization to provide counseling which the organization entered into an agreement to provide before the effective date of P.L.2004, c.39 (C.34:1A-1.2 et al.). In the case of a qualified disadvantaged worker who is a recipient of, or is eligible for, benefits under the Work First New Jersey Program, the counseling provided pursuant to this section shall be the counseling for the provision of employment and training services either under the Workforce Development Partnership program or under programs or activities transferred to the Department of Labor and Workforce Development pursuant to section 2 of P.L.2004, c.39 (C.34:1A-1.3), but the counseling provided pursuant to this section shall be provided in conjunction and in coordination with counseling provided in connection with any services, other than training and employment services, made available to the disadvantaged worker under programs or activities transferred to the Department of Labor and Workforce Development pursuant to section 2 of P.L.2004, c.39 (C.34:1A-1.3). The purpose of any counseling made available pursuant to this section is to assist each worker in obtaining the employment and training services most likely to enable the worker to obtain employment providing self-sufficiency for the worker and also to provide the worker with the greatest opportunity for long-range career advancement with high levels of productivity and earning power. The counseling shall include:

a.Testing and assessment of the worker's job skills and aptitudes, including the worker's literacy skills and other basic skills. Basic skills testing and assessment shall be provided to the worker unless information is provided regarding the worker's educational background and occupational or professional experience which clearly demonstrates that the worker's basic skill level meets the standards established pursuant to section 14 of P.L.1989, c.293 (C.34:15C-11) or unless the worker is already participating in a remedial instruction program which meets those standards;

b.An evaluation by a qualified job counselor of what remedial instruction, if any, is determined to be necessary for the worker to advance in his current employment or occupation or to succeed in any particular occupational training which the worker would undertake under the program, provided that the remedial instruction shall be at a level not lower than that needed to meet the standards established pursuant to section 14 of P.L.1989, c.293 (C.34:15C-11);

c.The provision to the worker of information regarding any of the labor demand occupations for which training meets the requirements of section 4 of this act in the worker's case, including information about the wage levels in those occupations, and information regarding the effectiveness of approved service providers of occupational training in occupations which the worker is considering, including a consumer report card on service providers showing the long-term success of former trainees of each provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training;

d.The timely provision of information to the worker regarding the services and benefits available to the worker, and all actions required of the worker to obtain the services and benefits, under the provisions of this act and P.L.1992, c.47 (C.43:21-57 et al.), and under the Work First New Jersey program in the case of a qualified disadvantaged worker receiving or eligible for benefits under that program; and the provision to the worker of a written statement of the worker's rights and responsibilities with respect to programs for which the worker is eligible, which includes a full disclosure to the worker of the worker's right to obtain the services most likely to enable the worker to obtain employment providing self-sufficiency and the workers' right not to be denied training services for any of the reasons indicated in subsection d. of section 6 of P.L.1992, c.43 (C.34:15D-6), including the worker's right not to be denied training services because the worker already has identifiable occupational skills, if those existing skills are for employment with a level of earnings lower than the level of self-sufficiency;

e.Discussion with the counselor of the results of the testing and evaluation; and

f.The development of a written Employability Development Plan identifying the training, employment and other workforce investment services, including any needed remedial instruction, to be provided to the worker pursuant to this act. In the case of a qualified disadvantaged worker, the Employability Development Plan will be, to the greatest extent possible while remaining in compliance with any applicable federal requirements, coordinated and made consistent with any individual responsibility plan developed for the worker under the Work First New Jersey program. In the case of a qualified disadvantaged worker who is or was receiving, or who is eligible for but not receiving, benefits under the Work First New Jersey program, and who does not have a marketable bachelor's degree, the counselor may approve, as part of the workers' Employability Development Plan, the replacement of Work First New Jersey program benefits by Supplemental Workforce Development Benefits paid to the disadvantaged worker for full-time educational activity without, or with insufficient, other work activity from available resources for employment-directed and workforce development programs and activities transferred from the Department of Human Services pursuant to section 2 of P.L.2004, c.39 (C.34:1A-1.3) or from the account of the Workforce Development Partnership Fund reserved for qualified disadvantaged workers pursuant to subsection b. of section 9 of P.L.1992, c.43 (C.34:15D-9), for any period of time for which the counselor determines that:

(1)Full-time remedial instruction to obtain a high school diploma or G.E.D. or full-time post secondary education in a two-year or four-year degree-granting educational program with a course of study related to work, even if the duration of the full-time education is longer than two years, is the training and employment service that is most likely to enable the worker to obtain employment providing self-sufficiency;

(2)The worker has responsibility during that period of time for the care of dependent children or other family members unable to care for themselves the magnitude of which, if added to the full-time instructional or educational activities indicated in paragraph (1) of this subsection, make it likely that any additional work activity will jeopardize the success of the instructional or educational activity; and

(3)Providing Work First New Jersey program benefits to the worker during that period of time for the full-time instructional or educational activity without, or with insufficient, work activities would result in a loss of benefits for the worker pursuant to section 9 of P.L.1997, c.38 (C.44:10-63) or would be counted toward the maximum limit of 60 cumulative months of Work First New Jersey program benefits provided to the worker pursuant to section 2 of P.L.1997, c.37 (C.44:10-72).

With respect to the use of the funds deposited during any fiscal year in the account of the Workforce Development Partnership Fund reserved for qualified disadvantaged workers pursuant to subsection b. of section 9 of P.L.1992, c.43 (C.34:15D-9), first priority shall be given for the payment of Supplemental Workforce Development Benefits pursuant to this subsection. Not more than 1,500 qualified disadvantaged workers shall receive Supplemental Workforce Development Benefits pursuant to this subsection at any one time. With respect to using available resources for employment-directed and workforce development programs and activities transferred from the Department of Human Services pursuant to section 2 of P.L.2004, c.39 (C.34:1A-1.3) for Supplemental Workforce Development Benefits, no federal funds which are part of those resources may be used for Supplemental Workforce Development Benefits which result in the imposition of conditions of participation other than those established by this subsection. If federal funds are used for childcare costs of a participant, the Department of Human Services may transfer the funds to the Child Care and Development Block Grant, as permitted by law and as needed to permit the use of the federal funds while preventing any loss of benefits to the participant and preventing the childcare time from being counted toward the participant's maximum limit of 60 cumulative months of Work First New Jersey program benefits. The counselor shall assist in facilitating the use, to the maximum extent possible, of Pell grants or other available educational grants to pay for tuition and other educational costs of a recipient of Supplemental Workforce Development Benefits provided pursuant to this section. The requirements for receiving Supplemental Workforce Development Benefits may include work-site experience which will enhance the participant's employability in the participant's field, provided that the required sum of class hours for a full-time class schedule, hours of study time at not less than one and one half times class time, and hours of work-site experience, shall not exceed 40 hours per week and that the commissioner shall adopt regulations for reasonable adjustments in participation requirements for good cause, including verifiable needs related to physical or mental health problems, illness, accident or death or serious personal or family problems that necessitate reduced participation, provided further that no individual shall receive Supplemental Workforce Development Benefits for a period of more than five years. The commissioner shall adopt regulations setting standards for satisfactory academic progress for continued participation. Participation may not be denied for any of the reasons which subsection d. of section 6 of P.L.1992, c.43 (C.34:15D-6) prohibits from being used to deny training grants. For the purposes of this section, "Work First New Jersey benefits" means benefits for which a worker and the worker's family would be eligible if the worker was participating in the Work First New Jersey program or any successor program to the Work First New Jersey program.

Counseling made available at the request of an employer participating in a customized training program may include only those components requested by the employer.

All information regarding a worker applicant or trainee which is obtained or compiled in connection with the testing, assessment and evaluation and which may be identified with the worker shall be confidential and shall not be released to an entity other than the worker, the counselor, the department or partners of the One-Stop system as necessary for them to provide training and employment services or other workforce investment services to the individual, unless the worker provides written permission to the department for the release of the information or the information is used solely for program evaluation.

L.1992,c.43,s.7; amended 2001, c.152, s.11; 2004, c.39, s.12; 2005, c.354, s.23.



Section 34:15D-8 - Employment, Training Services; Criteria.

34:15D-8 Employment, training services; criteria.

8. a. No employment and training services shall be obtained from a service provider with moneys from the fund unless the provider is located in New Jersey and the provider is an approved service provider, except that, in the case of occupational safety and health training, the service provider shall be approved by the commissioner in consultation with the Commissioner of Health and Senior Services.

b.No service provider shall be approved to be funded by the program to provide an employment and training service unless the provider agrees to provide the service to each trainee referred to it on a first-come, first-served basis, up to the total number of trainees that the provider agrees to serve. This subsection shall not be construed as limiting or curtailing in any way an employer's right to select the workers who participate in customized training pursuant to the provisions of subsection e. of section 5 of this act.

c.Each service provider shall maintain, make available and submit appropriate records and data for monitoring and evaluation purposes, as required by the State Employment and Training Commission and the department. The records and data shall include, but not be limited to:

(1)A record for each student enrolled, including the student's name, Social Security number, gender, date of birth, date of enrollment, and any date of completion, termination, start in a job or application for a license, any licensing examination result, date of issue of a license or credential issued, and any other information specified by the State Employment and Training Commission or the Center for Occupational Employment Information. For any individual who does not have a Social Security number, the service provider may substitute an alternate method of identification, except that, at the time of start into employment, the alternate code shall be cross-referenced with the individual's valid Social Security number;

(2)A record of all administrative and overhead expenses of the provider related to the providing of employment and training services funded by the program and the provider's direct expenses of providing the services; and

(3)Any other information deemed appropriate by the commissioner or the State Employment and Training Commission for evaluation purposes.

d.In the case of a provider of occupational training services, the commissioner shall collect the information needed to effectively measure the long-term success of the former trainees of the provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training. The commission shall set such standards as it deems appropriate regarding comparisons of the former trainees with groups of otherwise similar individuals who did not receive the training. The information obtained pursuant to this subsection shall be used to:

(1)Assist in evaluating the performance of providers of occupational training services;

(2)Assist in determining which providers of occupational training services to place on the State Eligible Training Provider List;

(3)Assist in providing reliable information regarding the quality of available providers of occupational training services as part of the counseling provided pursuant to section 7 of this act, including the furnishing, for use in the counseling, including counseling provided pursuant to section 4 of P.L.1992, c.48 (C.34:15B-38), section 7 of P.L.1992, c.43 (C.34:15D-7) and section 3 of P.L.1992, c.47 (C.43:21-59), of a consumer report card on service providers showing the long-term success of former trainees of each provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training; and

(4)Assist in evaluating the overall effectiveness of training funded by the program.

e.The State Employment and Training Commission, the commissioner, and each service provider shall comply with all pertinent State and federal laws regarding the privacy of students and other participants in employment and training programs, including but not limited to, the Privacy Act of 1974, Pub. L.93-579 (5 U.S.C. s.552 and 20 U.S.C. s.1232g), and shall provide all disclosures to the students and participants required by those laws.

L.1992,c.43,s.8; amended 2005, c.354, s.24.



Section 34:15D-9 - Workforce Development Partnership Fund.

34:15D-9 Workforce Development Partnership Fund.
9. a. A restricted, nonlapsing, revolving Workforce Development Partnership Fund, to be managed and invested by the State Treasurer, is hereby established to: provide employment and training services to qualified displaced, disadvantaged and employed workers by means of training grants or customized training services; provide for the other costs indicated in subsection a. of section 4 of P.L.1992, c.43 (C.34:15D-4); provide for the New Jersey Innovation and Research Fellowship Program as provided for in section 3 of P.L.2015, c.235 (C.34:15D-26); and facilitate the provision of education and training to youth by means of grants provided by the Youth Transitions to Work Partnership pursuant to the provisions of P.L.1993, c.268 (C.34:15E-1 et al.). All appropriations to the fund, all interest accumulated on balances in the fund and all cash received for the fund from any other source shall be used solely for the purposes specifically delineated by this act.

b.During any fiscal year beginning after June 30, 2001, of the total revenues dedicated to the program during any one fiscal year: 25% shall be deposited in an account of the Workforce Development Partnership Fund reserved to provide employment and training services for qualified displaced workers; 6% shall be deposited in an account of the Workforce Development Partnership Fund reserved to provide employment and training services for qualified disadvantaged workers; 42% shall be deposited in an account of the Workforce Development Partnership Fund reserved for and appropriated to the Office of Customized Training; 3% shall be deposited in an account of the Workforce Development Partnership Fund reserved for occupational safety and health training; 5% shall be deposited in an account of the Workforce Development Partnership Fund reserved for the Youth Transitions to Work Partnership created pursuant to P.L.1993, c.268 (C.34:15E-1 et seq.); 3% shall be deposited in an account of the Workforce Development Partnership Fund reserved for the New Jersey Innovation and Research Fellowship Program established pursuant to section 3 of P.L.2015, c.235 (C.34:15D-26); 10% shall be deposited in an account of the Workforce Development Partnership Fund reserved for administrative costs as defined in section 3 of P.L.1992, c.43 (C.34:15D-3); 0.5% shall be deposited in an account of the Workforce Development Partnership Fund reserved for the State Employment and Training Commission to design criteria and conduct an annual evaluation of the program; and 5.5% shall be deposited in an account of the Workforce Development Partnership Fund to be used, at the discretion of the commissioner, for any of the purposes indicated in subsection a. of section 4 of P.L.1992, c.43 (C.34:15D-4).

c.Beginning January 1, 1995, through June 30, 2002, the balance in the fund as of the previous December 31, as determined in accordance with generally accepted accounting principles, shall not exceed 1.5 times the amount of contributions deposited for the calendar year then ended. If the balance exceeds this amount, the excess shall be deposited into the unemployment compensation fund within seven business days of the date that the determination is made.

d.Beginning July 1, 2002, and for any subsequent fiscal year, if the unexpended cash balance in any of the accounts indicated in subsection b. of this section, less any amount awarded in grants but not yet disbursed from the account, is determined to exceed 20% of the amount of contributions collected for deposit in the account pursuant to this subsection during the fiscal year then ended, the excess shall be regarded as an unemployment compensation contribution and deposited into the unemployment compensation fund within seven business days of the date that the determination is made.

L.2015, c.235, s.2.



Section 34:15D-10 - Commissioner's Duties

34:15D-10. Commissioner's duties
10. The commissioner shall, in a manner which complies with all provisions of this act:

a. Implement performance measurements for the program consistent with the provisions of section 8 of this act and with the criteria and procedures established by the State Employment and Training Commission pursuant to section 13 of this act;

b. Establish minimum standards for consideration of proposals from applicants for customized training services;

c. Establish review and approval procedures for training grant applications from qualified displaced and disadvantaged workers; and

d. Ensure the provision of adequate fiscal accounting controls for the monitoring and auditing of training grants and customized training services provided pursuant to this act.

L.1992,c.43,s.10.



Section 34:15D-11 - Rules, Regulations

34:15D-11. Rules, regulations
11. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to govern the proper conduct and operation of the program consistent with the provisions of this act. These rules and regulations may include guidelines in addition to, but not inconsistent with, those provided by this act regarding:

a. Contracts between applicants for customized training services, the program, service providers or any combination of the three;

b. The issuance of training grants to qualified displaced and disadvantaged workers;

c. Eligibility and priority of employment and training services to employers and qualified displaced, disadvantaged and employed workers; and

d. Qualifications of instruction, facilities, financial responsibility, business practices, and any other matter essential to the maintenance of the adequacy of employment and training services.

L.1992,c.43,s.11.



Section 34:15D-12 - Definitions

34:15D-12. Definitions
1. For the purposes of sections 1 through 9 of this act:



"Commissioner" is the Commissioner of Labor, or designee of the commissioner.



"Department" means the New Jersey Department of Labor.



"Employer" means any employer subject to R.S.43:21-1 et seq.



"Fund" or "Workforce Development Partnership Fund" means the Workforce Development Partnership Fund created pursuant to section 9 of P.L.1992, c.43 (C.34:15D-9).

L.1992,c.44,s.1.



Section 34:15D-13 - Employer And Worker Contributions

34:15D-13. Employer and worker contributions
2. Beginning on January 1, 1993, each worker shall contribute to the Workforce Development Partnership Fund an amount equal to 0.025% of the worker's wages as determined in accordance with paragraph (3) of subsection (b) of R.S.43:21-7 regarding the worker's employment with an employer.

Also beginning on January 1, 1993, each employer shall contribute to the Workforce Development Partnership Fund an amount equal to the amount that the employer's contribution to the Unemployment Compensation Fund is decreased pursuant to subparagraph (G) of paragraph (5) of subsection (c) of R.S.43:21-7.

L.1992,c.44,s.2; amended 1995,c.422,s.4.



Section 34:15D-14 - Transfer Of Funds To Workforce Development Partnership Fund

34:15D-14. Transfer of funds to Workforce Development Partnership Fund
3. The State Treasurer is hereby authorized and directed to requisition and withdraw on or after July 1, 1992 an amount not to exceed $25,000,000 from revenues received pursuant to paragraph (1) of subsection (e) of R.S.43:21-7, at the discretion of the commissioner, from the State disability benefits fund established pursuant to section 22 of P.L.1948, c.110 (C.43:21-46) and to deposit the sum in the Workforce Development Partnership Fund. No transfers may be made from the State disability benefits fund to the Workforce Development Partnership Fund at any time after one year following the effective date of this act. The amount transferred shall be repaid to the State disability benefits fund with interest at the rate earned by the investments made with moneys remaining in the State disability benefits fund. The repayment period shall not exceed three years and shall begin no later than January 1, 1994. For purposes of determining the balance in the State disability benefits fund as prescribed pursuant to subsubparagraph (1) of subparagraph (E) of paragraph (3) of subsection (e) of R.S.43:21-7, the amount of any outstanding advances to the Workforce Development Partnership Fund along with accrued interest shall be included therein.

L.1992,c.44,s.3.



Section 34:15D-15 - Employer Responsibilities For Workers' Contributions

34:15D-15. Employer responsibilities for workers' contributions
4. Notwithstanding the provisions of any other law to the contrary, each employer shall: withhold in trust the amount of all workers' contributions from their wages at the time wages are paid, show the deduction on the payroll records, furnish the evidence thereof and permit any inspection of the records as prescribed by the commissioner, and transmit all workers' contributions and other contributions due from the employer pursuant to this act to the department in a manner and at the times that the commissioner prescribes. Interest and any expense to the department of recovery may be assessed by the commissioner on payments not made within the prescribed due dates at the same rate as provided for pursuant to paragraph (1) of subsection (a) of R.S.43:21-14. If any employer fails to deduct the contributions of any workers at the time their wages are paid, or fails to make a deduction therefor at the time wages are paid for the next succeeding payroll period, the employer shall be solely liable for those contributions.

L.1992,c.44,s.4.



Section 34:15D-16 - Failure Of Employer To Make Report; Deficiencies

34:15D-16. Failure of employer to make report; deficiencies
5. If an employer fails to make any report or permit any inspection required by the commissioner to implement the provisions of this act, an estimate shall be made regarding the liability of the employer from information available and the employer shall be assessed for any amount due, including the amount that was withheld or that should have been withheld from its employees for deposit into the fund. Also, if, after an examination of any report filed, a deficiency is discovered with respect to the taxable wages reported, the employer shall be assessed the amount of any determined deficiency. Additional remedies through the court may be established by the commissioner, including the charging of any expenses incurred by the department in recovering the assessment.

L.1992,c.44,s.5.



Section 34:15D-17 - Refund To Taxpayer

34:15D-17. Refund to taxpayer
6. a. If an employee receives wages from more than one employer during any calendar year, and the sum of the employee's contributions deposited in the Workforce Development Partnership Fund exceeds an amount equal to 0.025% of the wages determined in accordance with the provisions of paragraph (3) of subsection (b) of R.S.43:21-7 during the calendar year beginning January 1, 1993 or any subsequent calendar year, the employee shall be entitled to a refund of the excess if a claim establishing the employee's right to the refund is made within two years after the end of the respective calendar year in which the wages are received and are the subject of the claim. The commissioner shall refund any overpayment from the fund without interest.

b. Any employee who is a taxpayer and entitled, pursuant to the provisions of subsection a. of this section, to a refund of contributions deducted during a tax year from his wages shall, in lieu of the refund, be entitled to a credit in the full amount thereof against the tax otherwise due on his New Jersey gross income for that tax year if he submits his claim for the credit and accompanies that claim with evidence of his right to the credit in the manner provided by regulation by the Director of the Division of Taxation. In any case in which the amount, or any portion thereof, of any credit allowed hereunder results in or increases an excess of income tax payment over income tax liability, the amount of the new or increased excess shall be considered an overpayment and shall be refunded to the taxpayer in the manner provided by subsection (a) of N.J.S.54A:9-7.

L.1992,c.44,s.6; amended 1995,c.422,s.5.



Section 34:15D-18 - Cancellation, Refusal To Honor Checks

34:15D-18. Cancellation, refusal to honor checks
7. The State Treasurer, as treasurer and custodian of the Workforce Development Partnership Fund, is hereby authorized and directed to cancel of record and to refuse to honor checks issued against the fund which have not been presented for payment within six years from the date of issuance. Upon that cancellation, revenues held on deposit for payment of the checks shall be credited to the fund.

L.1992,c.44,s.7.



Section 34:15D-19 - Schedule Of Fines

34:15D-19. Schedule of fines
8. A schedule of fines, no fine exceeding $1,000 for a single offense, shall be established by the commissioner for any of the following actions or omissions with respect to the collection of contributions or the use of moneys disbursed from the fund:

a. A false statement or misrepresentation made knowingly;



b. Failure to disclose a material fact;



c. Attempt to defraud;



d. Willful failure or refusal to: withhold or transfer any contribution or other payment; furnish any report or information; or produce or permit the inspection or copying of records as required pursuant to this act; and

e. Willful violation of any provision of this act or any rule or regulation promulgated pursuant to this act.

The fines shall be recoverable in a civil action by the commissioner in the name of the State of New Jersey. In addition to penalties established for any person, employing unit, employer or entity, each shall be liable for each offense upon conviction before any court of competent jurisdiction at the discretion of the court. All fines shall be payable to the commissioner for deposit in the fund.

L.1992,c.44,s.8.



Section 34:15D-20 - Rules, Regulations

34:15D-20. Rules, regulations
9. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) promulgate rules and regulations necessary to implement the provisions of this act, including any requirements regarding the keeping and reporting of records and any sanctions against false statement, misrepresentation, willful violations or fraud.

L.1992,c.44,s.9.



Section 34:15D-21 - "Supplemental Workforce Fund For Basic Skills."

34:15D-21 "Supplemental Workforce Fund for Basic Skills."

1. a. A restricted, nonlapsing, revolving "Supplemental Workforce Fund for Basic Skills," to be managed and invested by the State Treasurer, is hereby established in the Department of Labor and Workforce Development to provide basic skills training. All moneys appropriated to the fund, all interest accumulated on balances in the fund and all cash received for the fund from any other source shall be allocated by the Commissioner of Labor and Workforce Development as follows:

(1)24% shall be deposited in an account reserved to support basic skills training delivered by the State's One Stop Career Centers to qualified displaced, disadvantaged and employed workers pursuant to Employability Development Plans developed pursuant to section 7 of P.L.1992, c.43 (C.34:15D-7);

(2)28% shall be deposited in an account reserved for Workforce Investment Boards to provide grants for basic skills training for qualified displaced, disadvantaged and employed workers pursuant to Employability Development Plans developed pursuant to section 7 of P.L.1992, c.43 (C.34:15D-7) and for other individuals with learning disabilities or otherwise in need of vocational rehabilitation services;

(3)25% shall be deposited in an account reserved for grants to consortia including one or more of any of the following: eligible individual employers, employer organizations, labor organizations, community-based organizations or educational institutions to provide basic skills training to qualified displaced, disadvantaged or employed workers or to other individuals seeking to enter apprenticeship training;

(4)13% shall be deposited in an account reserved for a grant to the New Jersey Community College Consortium for Workforce and Economic Development, a part of the New Jersey Council of County Colleges, to provide basic skills training to qualified displaced, disadvantaged or employed workers. The New Jersey Community College Consortium for Workforce and Economic Development may request additional funds, beyond the amount provided for in this paragraph, from the Commissioner of Labor and Workforce Development, which funds shall be provided in connection with paragraph (3) of this subsection, at the discretion of the commissioner and without any special preference over any other applicant seeking funds in connection with paragraph (3) of this subsection, for the purpose of providing basic skills training to qualified displaced, disadvantaged or employed workers. Any request for those additional funds shall only be authorized after a determination by the commissioner that the funds provided in connection with this paragraph have been encumbered and that there is a demand for additional funds to provide basic skills training; and

(5)10% shall be deposited in an account to be used, at the discretion of the commissioner, for any of the purposes indicated in this subsection a. and any administrative costs incurred by the Department of Labor and Workforce Development in connection with the fund.

b.Any grant provided in connection with paragraph (3) of subsection a. of this section directly to an employer or to an employer through a consortium shall be regarded as a customized training grant and shall be administered by the Office of Customized Training and the employer and consortium shall comply with all requirements of section 5 of P.L.1992, c.43 (C.34:15D-5), except that any grants provided directly or indirectly to an employer for use in connection with any program which includes apprenticeship training or activities or preparation for entry into apprenticeship training shall be exempt from the requirement of this subsection b. to be administered by the Office of Customized Training and be subject to the requirements of section 5 of P.L.1992, c.43 (C.34:15D-5), if it is approved by the Apprenticeship Policy Committee, as defined in section 3 of P.L.1993, c.268 (C.34:15E-3), and the employer complies with the provisions of subsection e. of section 5 of P.L.1993, c.268 (C.34:15E-5). Any grant provided in connection with paragraph (2) of subsection a. of this section directly to an individual shall be regarded as an individual training grant and shall be subject to the requirements of subsections a., c. and d. of section 6 of P.L.1992, c.43 (C.34:15D-6).

Also, any funds provided in connection with paragraph (4) of subsection a. of this section shall be provided to the New Jersey Community College Consortium for Workforce and Economic Development by the Office of Customized Training, and shall comply with the following requirements:

(1)The New Jersey Community College Consortium for Workforce and Economic Development shall work with all the community colleges throughout the State of New Jersey to deliver basic skills training in the most effective and efficient manner possible at any of their 63 campuses or at any appropriate business facility;

(2)There shall be no charge to the employer sending employees to the training, but the employer shall pay employees regular wages for the hours the training takes place, except that any waiver of this requirement to pay employees regular wages, for the hours of training, authorized by the Commissioner of Labor and Workforce Development, may, at the discretion of the commissioner, be offered to the New Jersey Community College Consortium for Workforce and Economic Development on the same basis as any other grant recipient;

(3)The employers sending their employees to this training shall not be asked to provide any paperwork or complete any financial disclosure forms, including a tax clearance certificate as provided in section 1 of P.L.2007, c.101 (C.54:50-39), except that employers shall provide the employees participating in the training with the information that the employees need to comply with paragraph (4) of this subsection, and shall provide the New Jersey Community College Consortium for Workforce and Economic Development with the information the employer has regarding its participating employees that the consortium needs to produce the annual report required pursuant to paragraph (7) of this subsection;

(4)The employees being trained shall provide the Federal Employer Identification Number (FEIN) of their employer and the employer's contact information at the beginning of the training;

(5)The mean class size for training under this subsection shall be 10, but the New Jersey Community College Consortium for Workforce and Economic Development may aggregate employees from multiple employers in a single training to reach that mean of 10;

(6)The training provided under this subsection shall be basic skills training, but the apportionment of classes in the different areas of basic skills as defined by subsection h. of this section may be determined by the New Jersey Community College Consortium for Workforce and Economic Development in consultation with representatives of the business community;

(7)The New Jersey Community College Consortium for Workforce and Economic Development shall file an annual report by September 1 of each year with the New Jersey Legislature and the New Jersey Department of Labor and Workforce Development containing the total number of workers trained, the total funds expended on training, the number of workers trained in each area of basic skills training, the number of businesses with employees trained, the number of classes held in each area of basic skills training, the number of classes held at each community college, the wage ranges of the workers trained, the job titles of the workers trained and the results of the pre-training and post-training assessments. The report shall also include an analysis of the strengths and weaknesses of the training program and how it can be improved in the following year. The report shall supplant all requirements for any other reporting that the New Jersey Community College Consortium for Workforce and Economic Development may be asked to complete with respect to the funds it receives through paragraph (4) of subsection a. of this section; and

(8)The New Jersey Community College Consortium for Workforce and Economic Development shall work with the business community to promote this program to businesses across the State, including chambers of commerce, Statewide associations, such as the New Jersey Business and Industry Association, and any other appropriate business organizations.

c.Any employment and training services funded by the Supplemental Workforce Fund for Basic Skills shall be provided in a manner which complies with the provisions of subsections b., c., f., g., h. and i. of section 4 of P.L.1992, c.43 (C.34:15D-4), to the extent that those subsections pertain to remedial education. Any service provider receiving moneys from the Supplemental Workforce Fund for Basic Skills shall be subject to the provisions of section 8 of P.L.1992, c.43 (C.34:15D-8) and section 8 of P.L.1992, c.44 (C.34:15D-19).

d.All staff located at any One Stop Career Center supported by funds provided from the Supplemental Workforce Fund for Basic Skills shall be hired and employed by the State pursuant to Title 11A, Civil Service, of the New Jersey Statutes.

e.Beginning July 1, 2002, and for any subsequent fiscal year, if the unexpended cash balance in any of the accounts indicated in subsection a. of this section, less any amount awarded in grants but not yet disbursed from the account, is determined to exceed 20% of the amount of contributions collected for deposit in the account pursuant to this subsection during the fiscal year then ended, the excess shall be regarded as an unemployment compensation contribution and deposited into the unemployment compensation fund within seven business days of the date that the determination is made.

f.The Commissioner of Labor and Workforce Development shall establish standards of performance for providers of basic skills training pursuant to this act. The standards shall include, but not be limited to, standards for the curriculum or training to be furnished, qualifications for persons who will provide the training under the act, and standards for establishing what constitutes successful completion of the training program. The commissioner shall establish means of determining the ability of enrollees to gain or maintain employment following the successful completion of a training program established pursuant to this section. In the event that the commissioner determines that a provider has not conducted its training program in accordance with the standards of performance, he may take that action necessary to correct the deficiencies of the provider, or terminate the contract with the provider of basic skills services if the provider fails to respond to remedial action.

g.The State Employment and Training Commission shall review and evaluate the operations of programs supported by the Supplemental Workforce Fund for Basic Skills established pursuant to this section, with special consideration to how those programs assist in the implementation of the goals of the Strategic Five-Year State Plan for New Jersey's Workforce Investment System, and shall consult with the Commissioner of Labor and Workforce Development regarding its findings.

h.For the purpose of this section:

"Basic skills training" means basic mathematics, reading comprehension, basic computer literacy, English proficiency and work-readiness skills and shall be regarded as a form of "remedial education" for the purposes of section 3 of P.L.1992, c.43 (C.34:15D-3);

"One Stop Career Center" means one of the centers established in local areas to coordinate a variety of State and local programs providing employment and training services, including job placement services, or any other similar State or local government-sponsored center providing employment and training services as may be developed at any later time; and

"Qualified disadvantaged worker," "qualified displaced worker," "qualified employed worker," and "employment and training services" have the meanings given to them by section 3 of P.L.1992, c.43 (C.34:15D-3).

L.2001, c.152, s.1; amended 2009, c.199, s.3; 2012, c.7.



Section 34:15D-21.1 - Short Title.

34:15D-21.1 Short title.

1.This act shall be known and may be cited as the "New Jersey Basic Skills Training Program for Economic Growth Act."

L.2009, c.199, s.1.



Section 34:15D-21.2 - Findings, Declarations Relative To The Basic Skills Training Program.

34:15D-21.2 Findings, declarations relative to the basic skills training program.

2.The Legislature finds and declares that:

a.A skilled workforce is one of the most critical issues to New Jersey businesses and the State's economic competitiveness, and, unfortunately, the basic computer, mathematics, communications and English skills of many New Jersey workers is less than what employers require for success;

b.In 2007, a public-private partnership formed between the New Jersey Department of Labor and Workforce Development, the New Jersey Community College Consortium for Workforce and Economic Development, and the New Jersey Business and Industry Association to provide basic skills training with more flexibility to businesses throughout the State by means of a grant from the Supplemental Workforce Fund for Basic Skills;

c.During the first two years of this training program, 750 employers sent almost 10,000 enrollees to be trained, significantly more than any other single New Jersey Department of Labor and Workforce Development grant program;

d.This program was successful in reaching so many more workers and businesses because of its flexibility, in not requiring employers to complete any paperwork or financial disclosure, not charging them for the training, other than requiring that they pay their employees while they are trained, and not requiring every class to have a minimum of ten employees from a single employer;

e.Credit for this flexibility and the program's success should be given to Governor Jon S. Corzine, Commissioner David J. Socolow and the grant staff at the New Jersey Department of Labor and Workforce Development, because they understood that the focus of this grant should be on training as many workers as possible and not on fitting within previous grant structures and traditions, and without them, 750 businesses would not have been helped and 10,000 enrollees would not have been trained;

f.This program has been positive for all those involved: the employees receiving portable training and skills; the employers improving their workforce; the community colleges being optimally utilized to provide the most effective and efficient method of training; and the State positively contributing to workers, businesses and economic development with no new costs; and

g.Legislation is needed to ensure that the success of this program and the flexibilities afforded it by the Governor and commissioner are made permanent in the statutes.

L.2009, c.199, s.2.



Section 34:15D-22 - Contributions To Fund.

34:15D-22 Contributions to fund.

2.Beginning on January 1, 2002, each worker shall contribute to the Supplemental Workforce Fund for Basic Skills an amount equal to 0.0175% of the worker's wages as determined in accordance with paragraph (3) of subsection (b) of R.S.43:21-7 regarding the worker's employment with an employer.

Beginning on July 1, 2001, each employer shall contribute to the Supplemental Workforce Fund for Basic Skills an amount equal to the amount that the employer's contribution is decreased pursuant to subparagraph (J) of paragraph (5) of subsection (c) of R.S.43:21-7.

L.2001,c.152,s.2.



Section 34:15D-23 - Refund Of Excess Employee Contributions.

34:15D-23 Refund of excess employee contributions.

3.If an employee receives wages from more than one employer during any calendar year, and the sum of the employee's contributions deposited in the Supplemental Workforce Fund for Basic Skills exceeds an amount equal to 0.0175% of the wages determined in accordance with the provisions of paragraph (3) of subsection (b) of R.S.43:21-7 during the calendar year beginning January 1, 2002 or any subsequent calendar year, the employee shall be entitled to a refund of the excess if a claim establishing the employee's right to the refund is made within two years after the end of the respective calendar year in which the wages are received and are the subject of the claim. The commissioner shall refund any overpayment from the fund without interest.

Any employee who is a taxpayer and entitled, pursuant to the provisions of this section, to a refund of contributions deducted during a tax year from his wages shall, in lieu of the refund, be entitled to a credit in the full amount thereof against the tax otherwise due on his New Jersey gross income for that tax year if he submits his claim for the credit and accompanies that claim with evidence of his right to the credit in the manner provided by regulation by the Director of the Division of Taxation. In any case in which the amount, or any portion thereof, of any credit allowed hereunder results in or increases an excess of income tax payment over income tax liability, the amount of the new or increased excess shall be considered an overpayment and shall be refunded to the taxpayer in the manner provided by subsection (a) of N.J.S.54A:9-7.

L.2001,c.152,s.3.



Section 34:15D-24 - "Nj Place" Program.

34:15D-24 "NJ PLACE" program.

1. a. There is established, in the Department of Labor and Workforce Development and under the direction of the State Employment and Training Commission as part of the commission's responsibilities pursuant to subsection d. of section 9 of P.L.1989, c.293 (C.34:15C-6), the New Jersey Pathways Leading Apprentices to a College Education, or "NJ PLACE", program. The purpose of the program is to facilitate cooperation between appropriate State agencies, employer organizations, labor organizations, schools, and two-year and four-year institutions of higher education to enter into agreements to provide college credit in connection with apprenticeship programs and permit the work of apprentices in those programs to be credited towards two-year and four-year college degrees. To implement its purpose, the program shall continue the current process of negotiations between county colleges and other institutions of higher education, employer organizations, labor organizations and State agencies which has resulted in the establishment of an associate in applied science in technical studies degree program into which credits are transferred for the time spent by apprentices in classroom and non-classroom apprenticeship training and education. While most of these existing articulation agreements establishing transfer credits are between county colleges and construction trade apprenticeships, the NJ PLACE program shall work to facilitate agreements involving additional apprenticeship programs outside, as well as inside, of the construction industry and involving four-year, as well as two-year, college degrees.

b.The NJ PLACE program shall coordinate its efforts to promote apprenticeship programs and related higher education with the efforts of the "Youth Transitions to Work Partnership Act," created pursuant to P.L.1993, c.268 (C.34:15E-1 et al.) and consortia of businesses, business organizations, labor organizations and educational institutions funded by that partnership to link newly established and existing apprenticeship programs with secondary schools and institutions of higher education to provide effective transitions for high school graduates into those programs.

c.The State Employment and Training Commission is authorized to obtain, accept and utilize resources for the NJ PLACE program as may be, or may become, available from appropriate State, federal and non-governmental sources of funding for employment, training and educational purposes, including the Workforce Development Partnership Fund created pursuant to section 9 of P.L.1992, c.43 (C.34:15D-9), the "Supplemental Workforce Fund for Basic Skills" established pursuant to section 1 of P.L.2001, c.152 (C.34:15D-21), or funds available pursuant to the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.).

d.For the purposes of this section, "apprenticeship program" means a registered apprenticeship program providing to each trainee combined classroom and on-the-job training under the direct and close supervision of a highly skilled worker in an occupation recognized as an apprenticeable trade, registered by the Office of Apprenticeship of the U.S. Department of Labor, and meeting the standards established by the office.

L.2009, c.200, s.1.



Section 34:15D-25 - Findings, Declarations Relative To Workforce Development Funds.

34:15D-25 Findings, declarations relative to workforce development funds.
1.The Legislature finds and declares that:

a.New Jersey, the headquarters of many of the leaders in the field of industrial research and development, has a long, successful history of innovation in the technology field.

b.New Jersey is the birthplace of such varied technology and inventions as: the quadruplex telegraph in 1874; the phonograph in 1877; the "band aid" in 1920; air conditioning in 1921; the first long distance television transmission in 1927; condensed soup in 1939; the first commercial mobile telephone service in 1947; tetracycline in 1952; the solar cell battery in 1954; bubble wrap and the laser in 1957; vaccines to prevent the mumps and the measles in 1963; the UNIX operating system in 1969; and the digital signal processor chip in 1980.

c.Some of the most important inventors and technology companies in the world call New Jersey home. These companies, working in concert with universities, business partners and scientists, are part of the innovation ecosystem that consumers in the State, nation and around the world depend on and need to drive the economy.

d.An innovation ecosystem is an environment in which the persons who have the knowledge, ideas and actions are connected by institutional entities, such as universities, business firms, research institutes, state and local governments, and policy makers, to the materials and capital needed to spur development, inventions and economic growth.

e.It is essential that New Jersey acts to fertilize, maintain and grow an innovation ecosystem that allows technological ideas to flourish in New Jersey, and to expand upon the already rich environment for the development of technology in the State.

f.By directing workforce development funds toward the establishment of technological seed growth in New Jersey, the State will assist in the growth of the type of innovation ecosystem that has created such groundbreaking technology in the past.

g.Legislation is needed to dedicate workforce development funds to create a grants-funded fellowship program to support technology research and innovation throughout the State.

L.2015, c.235, s.1.



Section 34:15D-26 - New Jersey Innovation And Research Fellowship Program.

34:15D-26 New Jersey Innovation and Research Fellowship Program.
3. a. The Department of Labor and Workforce Development, in consultation with the New Jersey Economic Development Authority, shall establish the New Jersey Innovation and Research Fellowship Program.

b.The New Jersey Innovation and Research Fellowship Program shall be funded through the funds reserved for that program from the Workforce Development Partnership Fund pursuant to section 9 of P.L.1992, c. 43 (C.34:15D-9). The funds shall be distributed by the department as follows:

(1)The department shall work in consultation with the New Jersey Economic Development Authority to fund, no less than, 20 fellowships, administered by the department, which focus on information technology research and innovation. The fellowships may be provided to entities, of which at least eight shall be large businesses, employing more than 25 people and eight shall be small businesses, employing from two to 24 people. The remainder of the fellowships may be authorized according to the discretion of the department.

(2)The fellowships shall be issued for two to three years each and shall be used primarily for research and innovation; not capital purchases.

c.The department, in consultation with the New Jersey Economic Development Authority, shall promulgate rules and regulations providing for the establishment, administration and evaluation of the New Jersey Innovation and Research Fellowship Program.

d.The department, in consultation with the New Jersey Economic Development Authority, shall conduct an evaluation of the effectiveness of the New Jersey Innovation and Research Fellowship Program to spur growth in the information technology research fields no later than five years after the approval of the first fellowship.

L.2015, c.235, s.3.



Section 34:15D-27 - New Jersey Military Skills Council.

34:15D-27 New Jersey Military Skills Council.
1. a. There is established in the Department of State the New Jersey Military Skills Council, which shall be comprised of the Secretary of State, the Adjutant General, the Commissioner of Labor and Workforce Development, the Chairperson of the State Employment and Training Commission, the Secretary of Higher Education, and the Commissioner of Education, or their designees, who shall serve ex officio. The council shall also include one member from the Senate appointed by the President of the Senate, one member from the General Assembly appointed by the Speaker of the General Assembly, one member from the Senate appointed by the Minority Leader of the Senate, and one member from the General Assembly appointed by the Minority Leader of the General Assembly, who shall serve during the two-year legislative session in which the appointment is made, and one public member appointed by the President of the Senate and one public member appointed by the Speaker of the General Assembly.

b. The council shall organize as soon as its membership has been appointed and shall select a chairman and vice-chairman from among its members and may select a secretary, who need not be a member of the council. The council shall meet quarterly, and at such other times as may be necessary.

c. It shall be the duty of the council to assess the condition of military skills and training in the State and to advise the Department of Labor and Workforce Development and the Department of Education on expenditures from the Workforce Development Partnership Fund and other State funds for the training and education of workers in preparation for jobs with the military and supporting industries.

d. In developing an assessment of the condition of military skills and training in the State, the council shall:

(1) develop a comprehensive needs analysis of the State's military installations and key industries;

(2) explore barriers impeding workforce alignment with the federal government and offer solutions to overcome those barriers;

(3) identify opportunities for growth and deficiencies in the current skill sets of the workforce;

(4) examine methods to develop and align curriculum, specifically science, technology, engineering, and math, at all levels of education in preparation for jobs with the military and supporting industries, as well as methods for increasing enrollment of students of all ages in science, technology, engineering, and math programs;

(5) develop methods to improve understanding of the resources, benefits, and improved outcomes for service members resulting from federal or State legislation that provides opportunities for veterans, such as the federal Post-9/11 Veterans Educational Assistance Act of 2008;

(6) prepare workforce development strategies for the jobs of today and the future, by expanding academic and training opportunities to support workforce needs and exploring public-private partnerships to support workforce development; and

(7) engage with educators, the military, and industry to ensure that workforce alignment initiatives address military, public, and private sector needs.

e. The council shall submit an annual report to the Legislature by March 1 of each year, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1).

L.2016, c.16, s.1.



Section 34:15E-1 - Short Title

34:15E-1. Short title
1. This act shall be known and may be cited as the "Youth Transitions to Work Partnership Act."

L.1993,c.268,s.1.



Section 34:15E-2 - Findings, Declarations

34:15E-2. Findings, declarations
2. The Legislature finds and declares that:



a. To succeed in the face of intensely competitive conditions, the economy of New Jersey requires the creation of a growing pool of highly trained, technologically sophisticated young workers, which can be achieved, in part, by providing greater opportunities and incentives for youths who in the past have not sought college education or even completed high school;

b. The potential value of work-based, hands-on learning to create that growing pool has been demonstrated by the high quality of the training and education provided by existing registered apprenticeship programs;

c. The benefits of apprenticeship training in creating a highly-skilled workforce, however, are limited to less than 3% of the workforce of the United States or this State, compared to more than two thirds of German workers;

d. In this State, as well as in this nation, most participants do not enter apprenticeship programs until six or more years after their graduation from high school;

e. Education and training for careers in skilled trades are unattractive to many high school students and their parents, because workers in those trades are rarely provided with the opportunities for lifelong occupationally relevant learning and ongoing advancement that are commonplace in professional occupations;

f. The experience of German and Japanese schools and employers clearly demonstrates that all youth need a strong educational foundation in order to have the flexibility to succeed in the face of rapid economic change and that work-based learning is a necessary supplement to, but not a substitute for, high academic standards;

g. It is therefore an appropriate public purpose to establish a Youth Transitions to Work Partnership to establish new apprenticeship programs for high-wage, high-skill, labor demand occupations and link those new programs and existing apprenticeship programs with secondary schools and institutions of higher education to provide effective transitions for high school graduates into those programs, while sustaining or enhancing educational standards, and to create opportunities for lifelong occupationally relevant learning and ongoing career advancement for front-line workers, thereby motivating youth to greater success in secondary and post-secondary education.

L.1993,c.268,s.2.



Section 34:15E-3 - Definitions.

34:15E-3 Definitions.

3.As used in this act:

"Apprenticeship Policy Committee" or "committee" means the New Jersey Apprenticeship Policy Committee which:

a.Was established by a written agreement of: the Bureau of Apprenticeship and Training in the U.S. Department of Labor; the State Department of Labor and Workforce Development; and the State Department of Education; and

b.Consists of: the Assistant Commissioner, State Department of Education, Division of Adult and Occupational Education; the Director of Region II of the Bureau of Apprenticeship and Training in the U.S. Department of Labor; an assistant commissioner of the State Department of Labor and Workforce Development; and a representative of the New Jersey State AFL-CIO.

"Apprenticeship program" means a registered apprenticeship program providing to each trainee combined classroom and on-the-job training under the direct and close supervision of a highly skilled worker in an occupation recognized as an apprenticeable trade, and registered by the Bureau of Apprenticeship and Training of the U.S. Department of Labor and meeting the standards established by the bureau, or registered by a State apprenticeship agency recognized by the bureau.

"Labor demand occupation" means an occupation for which there is or is likely to be an excess of demand over supply for adequately trained workers, including, but not limited to, an occupation designated as a labor demand occupation by the New Jersey Occupational Information Coordinating Committee pursuant to section 12 of P.L.1992, c.43 (C.34:1A-78).

"Youth Transitions to Work Partnership" or "Partnership" means the Youth Transitions to Work Partnership established pursuant to section 4 of this act.

L.1993, c.268, s.3; amended 2007, c.39, s.15.



Section 34:15E-4 - Youth Transitions To Work Partnership Established; Purpose

34:15E-4. Youth Transitions to Work Partnership established; purpose
4. a. The Youth Transitions to Work Partnership is hereby established in, but not of, the Department of Labor. Notwithstanding any appropriations that are made to the Youth Transitions to Work Partnership from the revenues collected pursuant to section 2 of P.L.1992, c.44 (C.34:15D-13), the Youth Transitions to Work Partnership is separate from the Workforce Development Partnership Program and not subject to the requirements of P.L.1992, c.43 (C.34:15D-1 et al.).

b. The purpose of the Youth Transitions to Work Partnership is to facilitate effective transitions by youths to high-skill, high-wage employment in labor demand occupations with long-term career potential and opportunities for occupationally relevant lifelong learning, and thereby motivate youth to greater success in secondary and post-secondary education. To implement that purpose, the partnership shall provide consortia of businesses, business organizations, labor organizations and educational institutions with:

(1) Grants pursuant to section 5 of this act for the establishment of new apprenticeship programs in occupations or industries which do not currently have apprenticeship programs in this State; and

(2) Grants pursuant to sections 6 and 7 of this act to establish new programs to link education and higher education to either existing apprenticeship programs or new apprenticeship programs established pursuant to section 5 of this act.

c. All training, education or other services provided pursuant to this act shall be for careers in occupations which are labor demand occupations and have an average level of pay in the State which exceeds 80% of the average level of pay for all workers in the State or shall be in connection with an apprenticeship program in which the average level of pay upon completion of the program exceeds 80% of the average level of pay for all workers in the State.

d. Funds available in connection with the partnership shall not be used for activities which:

(1) Induce, encourage or assist: any displacement of currently employed workers by trainees, including partial displacement by means such as reduced hours of currently employed workers; any replacement of laid off workers by trainees; or any relocation of operations resulting in a loss of employment at a previous workplace;

(2) Replace, supplant, compete with or duplicate in any way existing approved apprenticeship programs; or

(3) Impair existing contracts for services or collective bargaining agreements, except that activities which would be inconsistent with the terms of a collective bargaining agreement may be undertaken with the written concurrence of the collective bargaining unit and employer who are parties to the agreement.

e. Any business which has an individual working for it under a program established under a grant provided by the partnership shall be responsible for providing workers' compensation coverage for the individual.

L.1993,c.268,s.4; amended 1994,c.73,s.2.



Section 34:15E-5 - Grant Eligibility

34:15E-5. Grant eligibility
5. a. To be eligible for a grant from the partnership, a consortium shall include:

(1) Each employer that employs apprentices in connection with the grant or participates in developing or providing linkage services pursuant to section 6 of this act;

(2) Each educational institution that provides classroom training or education to the apprentices or participates in developing or providing linkage services pursuant to section 6 or 7 of this act; and

(3) Any labor organization which represents workers employed by a participating employer.

b. The consortium may also include:



(1) Any business or trade organization representing the employer; and

(2) Any labor organization which represents workers in the occupation for which the apprentices will be trained.

c. Each consortium applying for a grant from the partnership shall submit an application to the committee in a form and manner prescribed by the committee. Each application from a consortium shall describe how each participant in the consortium will carry out its responsibilities in establishing a permanent apprenticeship program, including the role of each employer, educational institution and, where applicable, labor organization, in developing curriculum and occupation skill standards, the role of each employer in providing skilled workers as job coaches and mentors for apprentices and the role of each participant in establishing and operating related linkage programs pursuant to section 6 or 7 of this act. The application shall include a comprehensive long-term human resource development plan from each participating employer and a commitment from participating employers to continue participation in the apprenticeship program on a long-term basis significantly beyond the term of the grant.

d. Each member of the committee and each member of the council may direct or request the department or agency that member represents on the committee or council to provide whatever technical assistance the member deems appropriate in the preparation of an application by a consortium.

e. Each business, business organization, labor organization and educational institution included in a consortium applying for a grant shall be permitted to participate in planning for the use of grant moneys. No grant moneys shall be provided to a business employing workers represented by a labor organization without the written consent of both the business and the collective bargaining unit and, where no labor organization represents the employees, no grant shall be provided without the written consent of both the business and a labor organization, if any exists, which represents workers in the occupation for which the apprentices will be trained.

f. Grants awarded pursuant to this section or section 6 or 7 of this act shall be awarded by the committee, in consultation with the council, based on the committee's determination of which applying consortia are most likely to successfully create permanent new apprenticeship programs in occupations or industries which do not currently have apprenticeship programs in this State or are most likely to successfully create linkage programs for new or existing apprenticeship programs in compliance with the requirements of this act. When considering applications for grants made pursuant to this section or section 6 or 7 of this act, the committee shall give priority to any applicant which made a valid application to the Department of Education for a Youth Apprenticeship grant prior to June 15, 1993. The committee, the Department of Labor and the Department of Education shall provide assistance to the applicant in making whatever modifications are necessary to bring the application into compliance with the provisions of this act. If the occupation for which training was to be provided under the Youth Apprenticeship grant application is not an occupation which currently has an apprenticeship program in this State, the committee, the Department of Labor and the Department of Education shall assist the applicant in modifying the application so that it provides for the creation of a new apprenticeship program.

g. Except that a grant to establish linkage programs pursuant to sections 6 and 7 of this act for an existing apprenticeship program which shall provide funding only for the linkage programs, each grant to a consortium shall include subgrants to each of the following consortium participants that seeks a subgrant:

(1) A subgrant to each participating employer to pay costs to the employer during the term of the grant related to the establishment or operation of the apprenticeship program and any associated linkage program established pursuant to sections 6 and 7 of this act, except for the wages of apprentices or student learners, which shall be paid entirely by the employer. The costs paid by the subgrant may include, but are not limited to: employer costs of developing curriculum and occupation skill standards; employer costs of providing skilled workers as job coaches and mentors or other employer-sponsored services for apprentices or student learners, including tuition for classes at the option of the employer when not available from other sources; and other employer costs in establishing and operating related linkage programs pursuant to section 6 or 7 of this act, including any employer involvement in counseling and recruitment efforts. These subgrants shall be administered by the committee and shall be financed by moneys appropriated to the partnership pursuant to this act. A subgrant may also be provided pursuant to this paragraph to a participating labor organization which incurs costs related to the grant;

(2) A subgrant to each participating educational institution providing classroom training and education for apprentices under the grant to pay costs to the institution during the term of the grant related to the establishment or operation of the apprenticeship program, which may include, but are not limited to, staff and staff development costs, costs of developing curriculum and occupational skill standards, costs of child care for apprentices who are parents, and costs related to increased responsibilities for apprenticeship coordinators when not available from other sources. These subgrants shall be financed by moneys appropriated to the partnership pursuant to this act and shall be administered by the committee in consultation with the Chancellor of Higher Education, and the committee is authorized to require such matching funds from the institution as the committee deems appropriate;

(3) A subgrant to each educational institution which participates in developing or operating any linkage program established pursuant to section 6 of this act to pay costs to the institution during the term of the grant related to the linkage program which may include, but are not limited to, staff and staff development costs, costs of developing curriculum and occupational skill standards, costs of child care for student learners or apprentices who are parents, and costs related to increased responsibilities for apprenticeship coordinators when not available from other sources. These subgrants shall be financed by moneys appropriated to the partnership pursuant to this act and shall be administered by the committee, which is authorized to require such matching funds from the institution as the committee deems appropriate; and

(4) A subgrant to each educational institution which participates in developing or operating any linkage program established pursuant to section 7 of this act to pay costs to the institution during the term of the grant related to the linkage program. These subgrants shall be financed by moneys appropriated to the partnership pursuant to this act and shall be administered by the committee in consultation with the Chancellor of Higher Education, and the committee is authorized to require such matching funds from the institution as the committee deems appropriate.

L.1993,c.268,s.5.



Section 34:15E-6 - School-to-apprenticeship Linkage Program, Establishment

34:15E-6. School-to-apprenticeship linkage program, establishment
6. a. Each consortium which is awarded a grant from the partnership shall establish a school-to-apprenticeship linkage program for high school students, which shall include the development of the curriculum which will best prepare students to qualify for apprenticeships established under the grant, thus encouraging high school completion and increasing graduation rates. Grants may also be provided to a consortium pursuant to this section to create new linkage programs for existing apprenticeship programs. The linkage program may include workplace experience, but not in violation of applicable child labor standards, and shall not involve any reduction of the classroom time of a participating student or of academic standards. The provisions of this section shall not be construed as prohibiting nontraditional scheduling of classroom time. If the school-to-apprenticeship linkage program includes a workplace experience component:

(1) The student shall be regarded as a student learner and subject to the provisions of section 1 of P.L.1993, c. (C. ) (pending before the Legislature as Assembly Bill, No. 2619);

(2) The workplace experience component shall be regarded as cooperative vocational education and subject to the provisions of section 1 of P.L.1993, c. (C. )(pending before the Legislature as Assembly Bill, No. 2619); and

(3) Employers participating in the consortium who hire student learners shall do so based on recommendations of the students' educational institutions which give consideration to the overall academic achievement of the students.

To the greatest extent permitted by federal law, a participating employer shall also consider the overall academic achievement of students when selecting apprentices under the grant.

b. Each school-to-apprenticeship linkage program shall include counseling, recruitment, child care for student learners who are parents and other services as are needed to maximize program participation by women and minority-group members who are economically disadvantaged individuals, have barriers to employment, or both. The objectives of these services shall include increasing the success of women in nontraditional employment and encouraging greater academic achievement among at-risk and other students.

L.1993,c.268,s.6.



Section 34:15E-7 - Program Link To Post-secondary Education Options Established

34:15E-7. Program link to post-secondary education options established
7. Each consortium which is awarded a grant from the partnership shall establish a program which provides the option of linkages from apprenticeship to subsequent post-secondary education. Grants may also be provided to consortiums pursuant to this section to create new linkage programs for existing apprenticeship programs. Each participating educational institution in a consortium which is awarded a grant shall develop or modify the classroom curriculum for apprentices to make the classroom training applicable toward associate and baccalaureate degrees. In addition, participating educational institutions shall develop, to the extent feasible, articulation in post-secondary programs which provides participating apprentices with options to progress from apprenticeable trades to professional occupations. The purpose of the program is to enhance the prestige of education for skilled technical work by providing front-line workers with opportunities for lifelong vocationally-relevant learning and advancement.

L.1993,c.268,s.7.



Section 34:15F-1 - Findings, Declarations Relative To Mentoring Programs.

34:15F-1 Findings, declarations relative to mentoring programs.

1.The Legislature finds and declares that there are a significant number of students in New Jersey who are economically and socially disadvantaged and who are alienated from the community and school. These students are at-risk of substance abuse, teen pregnancy or other behavioral problems that inhibit academic achievement and successful integration into society.

The Legislature further finds that mentoring programs that develop relationships between professionally trained and committed adult volunteers and at-risk students, for the purpose of providing support, counseling, reinforcement and constructive examples, create an environment in which students can achieve their full academic potential and which fosters their future success as productive citizens of the State.

L.1999,c.279,s.1.



Section 34:15F-2 - Definitions Relative To Mentoring Programs.

34:15F-2 Definitions relative to mentoring programs.

2.As used in this act:

"Commissioner" means the Commissioner of Labor and Workforce Development;

"Department" means the Department of Labor and Workforce Development;

"Educational foundation" means a nonprofit organization that may be created by or on behalf of a board of education or a nonprofit organization that has experience in the establishment of mentoring programs or the provision of services to at-risk youth;

"Joint committee" means the Joint Committee on Mentoring;

"Mentor" means a volunteer from the community who agrees to participate in a mentoring program;

"Program" means the At-Risk Youth Mentoring Program established by this act; and

"SDA district" means an SDA district as defined pursuant to section 3 of P.L.2000, c.72 (C.18A:7G-3).

L.1999, c.279, s.2; amended 2004, c.61, s.2; 2007, c.260, s.79.



Section 34:15F-3 - At-risk Youth Mentoring Program.

34:15F-3 At-Risk Youth Mentoring Program.

3.There is established in the Department of Labor and Workforce Development an At-Risk Youth Mentoring Program to be administered by the Commissioner of Labor and Workforce Development pursuant to the provisions of this act. The commissioner shall consult with the Department of Human Services, the Department of Children and Families, and the Department of Education and other appropriate State agencies regarding the development, operation and administration of the program. The commissioner shall also consult with the Community Agencies Corporation of New Jersey and other public and private nonprofit organizations providing youth mentoring services. The program shall provide for the training of volunteer mentors through local collaborative partnerships between the school district, the educational foundation and other community based organizations and for the assignment of mentors to at-risk students enrolled within a participating school district. The program shall also provide for collaboration with public and private organizations that provide comprehensive health, employment, and social services to youth. The purpose of the program shall be to enable at-risk students to develop a relationship with a caring and responsible adult to provide the personal and emotional support necessary for school success and future successful functioning in society.

L.1999, c.279, s.3; amended 2006, c.47, s.182.



Section 34:15F-4 - "At-risk Youth Mentoring Grant Fund."

34:15F-4 "At-Risk Youth Mentoring Grant Fund."

4.There is established within the Department of Labor a separate grant fund to be known as the "At-Risk Youth Mentoring Grant Fund." An educational foundation shall be eligible to apply for a grant of a minimum of $25,000 up to a maximum of $50,000, depending on the size of the program, in order to pay the expenses associated with the operation and maintenance of a mentoring program. During the first year of implementation of the program, only educational foundations operating in Abbott districts shall be eligible to receive a grant.

L.1999,c.279,s.4.



Section 34:15F-5 - Application For Grant.

34:15F-5 Application for grant.

5.An educational foundation shall submit an application for a grant to the commissioner for his review. The application shall provide the following information: the name of the educational foundation; the name of the school district that created or authorized the creation of the foundation if applicable; the name of the coordinating teacher; a description of the activities of the program; the number and grade level of the students who will participate in the program; the process of student referral to the program; the selection criteria for student participants, which shall include the identification of students who are not successfully meeting the core curriculum content standards and district standards of behavior; the procedure for the identification and selection of adult mentors; an implementation schedule; a plan for supervision of the program; a training plan; a plan for quality assurance and evaluation;and the process which will be utilized to match students to mentors. An educational foundation shall also submit with its application a letter of commitment defining agreements to provide mentoring services for at-risk public school students in its respective school district. Preference may be given to applicants that have prior experience in the establishment and oversight of mentoring programs and the provision of services to at-risk youth.

L.1999,c.279,s.5.



Section 34:15F-6 - Participation Of Mentor; Student Schedules.

34:15F-6 Participation of mentor; student schedules.

6. a. Under the program each mentor shall commit to participate in the program for a minimum of one calendar year. Each student shall meet with a mentor one day per week for at least one hour unless the district determines that some other schedule would be of greater benefit to the student. Any meeting between the mentor and the student may also occur off school property or before or after school hours for the purpose of engaging in enrichment activities.

b.A program shall not serve less than 25 students nor exceed 50 students, unless exceeding such a limit is approved by the commissioner.

L.1999,c.279,s.6.



Section 34:15F-7 - Criminal History Record Check For Mentor.

34:15F-7 Criminal history record check for mentor.

7.Notwithstanding any provision of P.L.1986, c.116 (C.18A:6-7.1 et seq.) to the contrary, a mentor shall undergo a criminal history record check in accordance with the procedures established in that act, except that the educational foundation shall bear the cost of the check, including all costs for administering and providing the check.

L.1999,c.279,s.7.



Section 34:15F-8 - Joint Committee On Mentoring.

34:15F-8 Joint Committee on Mentoring.

8.There is created a joint legislative committee to be known as the Joint Committee on Mentoring. The joint committee shall be comprised of 12 members, six members from each House. The President of the Senate and the Minority Leader of the Senate shall each appoint three members, and the Speaker of the General Assembly and the Minority Leader of the General Assembly shall each appoint three members.


L.1999,c.279,s.8.



Section 34:15F-9 - Annual Report On Progress Of Mentoring Program; Report To Governor, Legislature After Three Years.

34:15F-9 Annual report on progress of mentoring program; report to Governor, Legislature after three years.

9. a. An educational foundation shall submit an annual report on the progress of its mentoring program to the department and to the joint committee on or before May 1 of each year. The report shall include information concerning the number of mentors and students participating in the program, the approximate number of hours each mentor spent with the students over the course of the preceding year, the utilization of grant funds, and a general description of activities conducted pursuant to the program. The department may establish additional reporting requirements as necessary.

b.On or before January 1 of the third year of the program, the commissioner shall report to the Governor, the joint committee, the President of the Senate, the Speaker of the General Assembly, and the Minority Leaders of the Senate and the General Assembly on the effectiveness and implementation of the program. The report shall include a recommendation on whether the program should be continued. If the Legislature does not act on the recommendation by the adoption of a concurrent resolution within 60 days of the commissioner's submission of the report, then the commissioner's recommendation regarding continuation of the program shall take effect following the expiration of the third year of the program.

L.1999,c.279,s.9.



Section 34:15F-11 - Rules, Regulations.

34:15F-11 Rules, regulations.

11. The Department of Labor shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the rules and regulations necessary to carry out the provisions of this act.

L. 1999, c.279, s.11.



Section 34:15F-12 - Youth Employment And After School Incentive Pilot Program.

34:15F-12 Youth Employment and After School Incentive Pilot Program.

1. a. There is established in the Department of Labor and Workforce Development a Youth Employment and After School Incentive Pilot Program which shall be administered by the Commissioner of Labor and Workforce Development, pursuant to the provisions of P.L.2001, c.446 (C.34:15F-12 et seq.). The program shall provide for employment opportunities for disadvantaged youth with private and nonprofit employers. The purpose of the program shall be to enable disadvantaged youth to acquire job knowledge and skills and an understanding of the linkage between the skills, behaviors, and attitudes necessary to function as an adult in the workplace.

As used in P.L.2001, c.446 (C.34:15F-12 et seq.), "disadvantaged youth" means public and nonpublic school students as well as youth who are not students who reside in municipalities where both the rates of unemployment and violent crime significantly exceed the Statewide rates of unemployment and violent crime by percentages which shall be designated by the commissioner. The term shall include youth in these municipalities who are participating in a program of aftercare following their release from juvenile detention or community facilities.

b.There is established in, but not of, the Department of Labor and Workforce Development the Disadvantaged Youth Employment Opportunities Council. Notwithstanding the allocation of the council to the Department of Labor and Workforce Development, the council shall directly report to the Chairperson of the State Employment and Training Commission established by section 5 of P.L.1989, c.293 (C.34:15C-2). The council shall consist of 18 members: the Commissioner of Labor and Workforce Development, the Commissioner of Education, the Executive Director of the New Jersey Commission on Higher Education, the Chief Executive Officer and Secretary of the New Jersey Commerce, Economic Growth and Tourism Commission, the Secretary of State and the Executive Director of the Juvenile Justice Commission, or their designees, who shall serve ex officio and as nonvoting members; and 12 public members appointed by the Governor, the President of the Senate and the Speaker of the General Assembly. The Governor shall appoint two religious leaders and two representatives of education organizations. The President of the Senate and the Speaker of the Assembly shall each appoint a leader of the business community, a labor leader, a representative of a county vocational-technical school, and a person representing organizations that have expertise serving the needs of disadvantaged youth. The public members shall serve for terms of three years, may be reappointed and may serve until a successor has been appointed. Of the public members first appointed, six shall be appointed for terms of three years, and six shall be appointed for terms of two years. A vacancy in the membership, occurring other than by expiration of a term, shall be filled in the same manner as the original appointment, but for the unexpired term only. The members shall serve without compensation, but the council may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

The council shall organize as soon as its members are appointed and shall select a chairman and vice-chairman from among its members and may select a secretary, who need not be a member of the council. The council shall meet monthly, and at such other times as may be necessary.

The council may employ, prescribe the duties and fix and pay the compensation of such persons it may deem necessary to carry out the duties of the council within the limits of available appropriations.

It shall be the duty of the council to:

(1)Develop a master plan to increase employment opportunities for disadvantaged youth;

(2)Enlist the commitment of the State's business leadership to provide employment opportunities for disadvantaged youth;

(3)Enlist the support of the State's key unions which operate apprenticeship and similar programs;

(4)Develop proposals for innovative efforts to assist economically disadvantaged youth to enroll in and successfully complete employment programs;

(5)Involve all sectors of the community, including high level representatives of business, youth-serving agencies, foundations, local school systems, the communications media, and the religious community in an effort to promote and coordinate employment opportunities for disadvantaged youth; and

(6)In conjunction with the Department of Labor and Workforce Development and the Commerce, Economic Growth and Tourism Commission, seek to identify and maximize any available federal funding for the purpose of enhancing employment opportunities provided under P.L.2001, c.446 (C.34:15F-12 et seq.).

The council shall be entitled to call to its assistance and avail itself of the services of such employees of any State, county or municipal department, board, bureau, commission, or agency as it may require and as may be available to it for these purposes.

The Commissioner of Labor and Workforce Development, in consultation with the State Employment and Training Commission and the council, may promulgate rules and regulations necessary to effectuate the purposes of P.L.2001, c.446 (C.34:15F-12 et seq.).

L.2001, c.446, s.1; amended 2007, c.189, s.1.



Section 34:15F-13 - Development, Administration Of Program.

34:15F-13 Development, administration of program.

2. a. In cooperation with the Disadvantaged Youth Employment Opportunities Council established in section 1 of P.L.2001, c.446 (C.34:15F-12), the Commissioner of Labor and Workforce Development, in consultation with the State Employment and Training Commission shall develop and administer the employment program established under this act. The commissioner shall, to the greatest extent feasible, attempt to achieve a balance of enrolled disadvantaged youth from the northern, central, and southern parts of the State.

b.The Commissioner of Labor and Workforce Development, in consultation with the State Employment and Training Commission, the Department of Education, the Juvenile Justice Commission, and the council, shall develop procedures relating to the program referral process; establish the selection criteria for participants which shall include the identification of local disadvantaged youths assessed by local law enforcement and juvenile corrections authorities as being at risk of gang membership or involvement or reinvolvement in the criminal justice system and students who are not meeting minimal district standards of behavior and academic achievement; provide a listing of employers who have agreed to participate in the program; and establish the process which will be utilized for matching disadvantaged youth to employment opportunities that will enhance the self-esteem and assimilation of life skills necessary for productive functioning in the school setting and society.

L.2001, c.446, s.2; amended 2007, c.189, s.2.



Section 34:15F-14 - Maximum Hours Of Employment For Youths.

34:15F-14 Maximum hours of employment for youths.

3. a. The State's limitations on hours of employment for child labor shall govern the maximum hours of employment for youths employed through the program. For participation in the employment program, the youth shall receive from the employer compensation of not less than the minimum wage rate pursuant to section 5 of P.L.1966, c.113 (C.34:11-56a4).

b.The Commissioner of Labor and Workforce Development, in conjunction with the State Employment and Training Commission and the council, shall endeavor to work with the Secretary of State, the Commissioner of Education, major Statewide education organizations, and nonprofit organizations providing specialized services to youth to publicize the opportunities available under the program and promote the voluntary participation therein of school districts and students.

L.2001, c.446, s.3; amended 2007, c.189, s.3.



Section 34:15F-15 - Plan To Collect Data On Effectiveness Of Program.

34:15F-15 Plan to collect data on effectiveness of program.

4. a. The Commissioner of Labor and Workforce Development shall implement a plan to collect data on the effectiveness of the program in meeting the needs and conditions of disadvantaged youths which place them at risk of academic or social failure or both. The plan shall include a system to track participants to determine if they successfully completed the school year and whether such students and other youth participants succeed in making productive contributions to their communities.

b.Within two years following the effective date of P.L.2001, c.446 (C.34:15F-12 et seq.), the Commissioners of Labor and Workforce Development and Education, in concert with the State Employment and Training Commission and the council established in section 1 of P.L.2001, c.446 (C.34:15F-12), shall submit to the Governor and the Legislature an evaluation of the Youth Employment and After School Incentive Pilot Program and recommendations to the Legislature that will enable them to better coordinate and improve the effectiveness of their efforts.

L.2001, c.446, s.4; amended 2007, c.189, s.4.



Section 34:15F-16 - Eligibility For Tax Credit Allotments.

34:15F-16 Eligibility for tax credit allotments.

5.Employers participating in the employment program established under this act shall be eligible for the tax credit allotments authorized under the provisions of P.L. , c. (C. ) (now pending before the Legislature as Assembly Bill No.1918 of 2000).

L.2001,c.446,s.5.



Section 34:15F-17 - Study, Report On Providing Students With Information And Employment In High-demand Industries.

34:15F-17 Study, report on providing students with information and employment in high-demand industries.

1.The Commissioner of Education and the Commissioner of Labor and Workforce Development shall undertake a review of all existing efforts of their respective departments that provide middle and high school students with information concerning employment in high-demand industries and shall report directly to the Governor no later than three months after the effective date of this act on whether those efforts provide sufficient career guidance to such students.

L.2013,c .256, s.1.



Section 34:16-20 - Definitions

34:16-20. Definitions
As used in this chapter:

"Commission" means the State Rehabilitation Commission, Department of Labor and Industry, for the rehabilitation of handicapped persons.

"Maintenance" means payments to cover the handicapped individual's basic living expenses, such as: food, shelter, clothing, health maintenance, and other subsistence expenses essential to achievement of individual's vocational rehabilitation or independent living rehabilitation objective.

"Handicapped individual" means, for the purpose of vocational rehabilitation services, any individual who is under a physical or mental disability which constitutes a substantial handicap to employment, but which is of such a nature that vocational rehabilitation services may reasonably be expected to render him fit to engage in a gainful occupation.

"Severely handicapped individual" means, for the purpose of independent living rehabilitation services, an individual who is under such physical or mental disability, as defined by rules and regulations of the commission, as to require institutional care or nursing home care or attendance in his household continuously or for a substantial portion of the time, but who reasonably can be expected as a result of independent living rehabilitation services to achieve an independent living status.

"Independent living status" means that degree of independence for severely handicapped individuals which will eliminate the need for institutional care or nursing home care or eliminate or substantially reduce the need for an attendant's care at home and which may in many instances make such persons capable of achieving vocational rehabilitation.

"Prosthetic device" means any appliance designed to support or take the place of a part of the body, or to increase the acuity of a sensory organ.

"Vocational rehabilitation services" means diagnostic and related services (including transportation) incidental to the determination of eligibility for and the nature and scope of services to be provided; training, books and training material, including necessary small tools, such prosthetic devices as are essential to obtaining or retaining employment, occupational licenses, guidance and placement services for handicapped individuals; and in the case of any such individual found to require financial assistance with respect thereto, after full consideration of his eligibility for any similar benefit by way of pension, compensation, and insurance, any other goods and services necessary to render such individual fit to engage in a gainful occupation (including gainful homebound work), including but not limited to the following physical restoration and other goods and services:

(1) Corrective surgery or therapeutic treatment to correct or improve a physical or mental condition which constitutes a substantial handicap to employment;

(2) Necessary hospitalization in connection with surgery or treatment specified in paragraph 1;

(3) Maintenance, not exceeding the estimated cost of subsistence, during rehabilitation;

(4) Tools, equipment, initial stocks and supplies, including equipment and initial stocks and supplies for vending stands;

(5) Transportation (except where necessary in connection with determination of eligibility or nature and scope of services).

(6) Acquisition of vending stands or other equipment, and initial stocks and supplies for small business enterprises conducted by severely handicapped individuals under the supervision of the State agency;

(7) The establishment of public and other nonprofit rehabilitation facilities to provide services for handicapped individuals and the establishment of public and other nonprofit workshops for the severely handicapped.

"Vocational rehabilitation services" (for purposes of the determination of rehabilitation potential) also means, diagnosis and related services (including transportation), training, books and training material, including necessary small tools, prosthetic devices, and guidance, which are provided to an individual who has a physical or mental disability which constitutes a substantial handicap to employment, during the period specified to be necessary for and which are provided for the purpose of ascertaining whether it may be reasonably expected that such individual will be rendered fit to engage in a gainful occupation through the provision of goods and services described in the preceding paragraph; and in the case of any such individual found to require financial assistance with respect thereto, after full consideration of his eligibility for any similar benefit by way of pension, compensation and insurance, any other goods and services necessary to the determination of a rehabilitation potential, including but not limited to physical restoration and other goods and services.

"Independent living rehabilitation service" means counseling, diagnostic and related services (including transportation) rendered severely handicapped individuals, and needed prosthetic appliances, books and training materials and other devices which will contribute to independent living, training in the use thereof, and in the case of any such individual found to require financial assistance with respect thereto, after full consideration of his eligibility for any similar benefits by way of pension, compensation and insurance, such term shall include but shall not be limited to the following: (1) physical restoration and related services, including corrective surgery, therapeutic treatment, and hospitalization; (2) maintenance needed to assure the availability of such services, not exceeding the estimated cost of subsistence; (3) such rehabilitation services necessary for the achievement of independent living status.

"Rehabilitation facility" means a facility operated for the primary purpose of assisting in the vocational rehabilitation and independent living rehabilitation of handicapped and severely handicapped individuals, (1) which provides one or more of the following types of service: testing, fitting, or training in the use of prosthetic devices; prevocational or conditioning therapy; physical or occupational therapy, adjustment training, evaluation, treatment, or control of special disabilities; or (2) through which is provided an integrated program of medical, psychological, social and vocational evaluation and services under competent professional supervision; provided, that the major portion of such evaluation and service is furnished within the facility, and that all medical and related health services are prescribed by, or under the formal supervision of, persons licensed to practice medicine or surgery in the State.

"Workshop" means a place where any manufacture or handiwork is carried on, and which is operated for the primary purpose of providing gainful employment to handicapped individuals (1) as an interim step in the rehabilitation process for those who cannot be readily absorbed in the competitive labor market; or (2) during such time as employment opportunities for them in the competitive labor market do not exist.

"Gainful occupation" includes employment in the competitive labor market; practice of a profession; self-employment; homemaking, farm or family work (including work for which payment is in kind rather than cash); sheltered employment; and home industries or other homebound work of a gainful nature.

L.1955, c. 64, p. 210, s. 1. Amended by L.1961, c. 20, p. 98, s. 1; L.1967, c. 123, s. 1, eff. June 21, 1967; L.1969, c. 91, s. 1, eff. June 20, 1969.



Section 34:16-21 - Rehabilitation Commission; Membership

34:16-21. Rehabilitation commission; membership
There is hereby established the Rehabilitation Commission which is placed in the Department of Labor and Industry for housekeeping purposes. The commission is hereby designated as the sole State agency to administer and supervise vocational rehabilitation and independent living rehabilitation authorized by this chapter. The commission shall consist of the Commissioner of Labor and Industry, the Commissioner of Education, the Commissioner of the Department of Institutions and Agencies, the Commissioner of Health, ex officio, or such deputy as any of them respectfully designate, and 8 members appointed by the Governor.

Of the 8 members so appointed by the Governor, one and only one shall be a person who by reason of vocation, activities and affiliations can be considered as a representative of the employers of labor of the State. One member, and only one, shall be a person who by reason of vocation, activities and affiliations can be considered as a representative of organized labor of the State. Two members, one of whom shall be a woman, shall be chosen because of their special interest in and knowledge of the field of social welfare.

L.1955, c. 64, p. 213, s. 2. Amended by L.1961, c. 20, s. 2; L.1967, c. 123, s. 2, eff. June 21, 1967.



Section 34:16-22 - Chairman

34:16-22. Chairman
The chairman of the commission shall be the Commissioner of Labor and Industry of the State of New Jersey.

L.1955, c. 64, p. 213, s. 3.



Section 34:16-23 - Terms Of Office; Vacancies

34:16-23. Terms of office; vacancies
Of the members of the commission appointed by the Governor, the first members shall be appointed, 3 for 1 year, 3 for 2 years, 2 for 3 years, and their successors shall be appointed for terms of 3 years. The members so appointed shall hold over until their respective successors are appointed and shall qualify. Vacancies shall be filled for the unexpired terms only.

L.1955, c. 64, p. 213, s. 4.



Section 34:16-24 - Compensation; Expenses

34:16-24. Compensation; expenses
The members of the commission shall serve without pay but actual expenses incurred in the performance of their duties shall be paid out of funds appropriated for the purposes of the commission.

L.1955, c. 64, p. 213, s. 5.



Section 34:16-25 - Removal Of Members

34:16-25. Removal of members
The Governor may at any time remove for inefficiency or neglect of duty any member of the commission appointed by him, charges in writing having been preferred and sustained after public hearing.

L.1955, c. 64, p. 213, s. 6.



Section 34:16-26 - Report To Governor; Recommendations

34:16-26. Report to Governor; recommendations
The commission shall annually make report to the Governor of its work in carrying out the provisions of this chapter and shall submit to him its recommendations concerning legislation and a statement of the sum necessary for such work for the ensuing year.

L.1955, c. 64, p. 214, s. 7.



Section 34:16-27 - Powers Of Commission.

34:16-27 Powers of commission.

8.The commission shall be authorized to:

(a)Adopt and promulgate such rules and regulations as may be necessary to carry out the provisions of this act.

(b)Provide vocational rehabilitation and independent living rehabilitation services, directly or through public or private instrumentalities to eligible handicapped individuals without discrimination as to sex, race, color, creed or national origin, except that the commission shall not duplicate services provided for blind persons under the care of the State commission to ameliorate the condition of the blind and deaf persons under the care of the Marie H. Katzenbach School for the Deaf, nor shall the commission provide services for persons who in its judgment are not feasible for rehabilitation. In case vocational rehabilitation and independent living rehabilitation services cannot be provided to all eligible handicapped persons who apply for such services, the commission shall provide, by regulation, the order to be followed in selecting those to whom such services will be provided.

(c)Construct or establish and operate rehabilitation facilities and workshops, which may include residential accommodations related to the rehabilitation of handicapped individuals and make grants to public and other nonprofit organizations for such purposes.

(d)Establish and supervise the operation of vending stands and other small businesses established pursuant to this act to be conducted by severely handicapped individuals.

(e)Make studies, investigations, demonstrations, and reports, and provide training and instruction (including the establishment and maintenance of such research fellowships and traineeships with such stipends and allowances as may be deemed necessary) in matters relating to vocational rehabilitation and independent living rehabilitation.

(f)Enter into reciprocal agreements with other States to provide for the vocational rehabilitation and independent living rehabilitation of residents of the States concerned.

(g)Accept and use gifts made, by will or otherwise, for carrying out the purposes of this chapter. Gifts made under such conditions as in the judgment of the commission are proper and consistent with the provisions of this chapter, may be accepted, held, invested, reinvested, or used in accordance with the conditions, if any, of the gift.

(h)Take such action as it deems necessary or appropriate to carry out the purposes of this act.

L.1955, c.64, s.8; amended 1961, c.20, s.3; 1967, c.123, s.3; 1969, c.91, s.2; 2007, c.39, s.4.



Section 34:16-28 - Director; Employees And Special Assistants

34:16-28. Director; employees and special assistants
The commission shall appoint a director, who shall be its executive officer and have primary responsibility for, and shall devote his full time to the administration of the program, and who shall employ such staff and special assistants as may be necessary to carry out the purposes and objects of this chapter. The chairman of the commission shall be the individual with whom the director shall consult when the commission is not in session. Notwithstanding the provisions of this act or any other law to the contrary, the director and all employees and special assistants shall be appointed pursuant to the provisions of Title 11, Civil Service, and shall continue to be subject thereto.

L.1955, c. 64, p. 215, s. 9.



Section 34:16-29 - Cooperation With Other Agencies; Administration; Services And Facilities

34:16-29. Cooperation with other agencies; administration; services and facilities
The commission is also authorized:

(a) To co-operate with the Federal Government in carrying out the purposes of any Federal statutes pertaining to vocational rehabilitation and independent living rehabilitation and to adopt such methods of administration as are found by the Federal Government to further the proper and efficient operation of agreements or plans for vocational rehabilitation and independent living rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of such Federal statutes.

(b) To comply with conditions specified in Federal statutes which authorize the use of Federal funds by the commission without matching State funds, notwithstanding other sections of this statute.

(c) To co-operate with and utilize the services of the State agency or agencies administering the State's Public Assistance program, the Federal Bureau of Old-Age and Survivors' Insurance (Department of Health, Education and Welfare), and other public and private agencies providing services related to vocational rehabilitation and independent living rehabilitation, and with the State system of public employment offices in the State, and shall make maximum feasible utilization of the job placement and employment counseling services and other services and facilities of such offices.

(d) To co-operate with and make grants to political subdivisions, other public and nonprofit organizations and agencies, for the construction of or for the establishment of workshops and rehabilitation facilities, and in providing vocational rehabilitation and independent living rehabilitation services to utilize such facilities meeting the standards established by the commission.

(e) Upon designation by the Governor, to perform other related functions and services for the Federal Government, including making determinations of disability under Title II of the Federal Social Security Act.

L.1955, c. 64, p. 215, s. 10. Amended by L.1961, c. 20, p. 104, s. 4; L.1967, c. 123, s. 4, eff. June 21, 1967.



Section 34:16-29.1 - Division Of Vocational Rehabilitation Services Administrators, Duties

34:16-29.1. Division of Vocational Rehabilitation Services administrators, duties
32. The director or other chief administrative officer of the Division of Vocational Rehabilitation Services in the Department of Labor shall:

a. cause copies of the voter registration forms and instructions provided for in subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at each office thereof to each person appearing in person at the office to apply for services or assistance provided by the office or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the person wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form will be retained by the employee. If the person wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the applicant that the applicant may leave the completed form with the employee or mail it personally to the Secretary of State; and if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the Secretary of State. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each such office;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages in those offices which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d. provide for the collection of completed voter registration forms by any employee of the office and for the transmittal of the forms to the Secretary of State;

e. provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any person with a disability who receives assistance or services at that person's home from an employee of the office;

f. inform each employee of the office who assists in registering a person to vote that that employee shall not:

(1) seek to influence an applicant's political preference or party registration;

(2) display any such political preference or party allegiance;



(3) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g. make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at any office is used for any purpose other than voter registration.

L.1994,c.182,s.32.



Section 34:16-30 - State Treasurer As Custodian Of Funds

34:16-30. State treasurer as custodian of funds
The State Treasurer is hereby designated as the custodian of all funds received from the Federal Government for the purpose of carrying out any Federal statutes pertaining to vocational rehabilitation and independent living rehabilitation or any agreement authorized by this chapter. The State Treasurer shall make disbursements from such funds and from all State funds available for vocational rehabilitation and independent living rehabilitation purposes upon certification by the commission.

L.1955, c. 64, p. 216, s. 11. Amended by L.1961, c. 20, p. 104, s. 5.



Section 34:16-31 - Hearings

34:16-31. Hearings
Any individual applying for or receiving vocational rehabilitation or independent living rehabilitation who is aggrieved by any action or inaction of the commission shall be entitled in accordance with regulations to a hearing by the commission.

L.1955, c. 64, p. 216, s. 12. Amended by L.1961, c. 20, p. 105, s. 6.



Section 34:16-32 - Prohibited Activities

34:16-32. Prohibited activities
No officer or employee engaged in the administration of the vocational rehabilitation and independent living rehabilitation programs shall use his official authority to influence or permit the use of the vocational rehabilitation and independent living rehabilitation programs for the purpose of interfering with an election or affecting the results thereof or for any partisan political purpose. No such officer or employee shall solicit or receive, nor shall any officer or employee be obliged to contribute or render, any service, assistance, subscription, assessment, or contribution for any political purpose. Any officer or employee violating this provision shall be subject to discharge or suspension.

L.1955, c. 64, p. 216, s. 13. Amended by L.1961, c. 20, p. 105, s. 7.



Section 34:16-33 - Confidential Character Of Records

34:16-33. Confidential character of records
All records relating to the receipt of or application for vocational rehabilitation or independent living rehabilitation services shall be confidential and shall not be published or open to public inspection. No member, officer or employee of the commission shall, except for purposes directly connected with the administration of the vocational rehabilitation or independent living rehabilitation programs, and in accordance with regulations, solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning persons applying for or receiving vocational rehabilitation or independent living rehabilitation, directly or indirectly derived from the records, papers, files, or communications of the State or subdivisions or agencies thereof, or acquired in the course of the performance of official duties. Any such act on the part of a member, officer or employee of the commission shall be grounds for dismissal by the Governor as to members and as to officers and employees, in accordance with the provisions of Title 11, Civil Service, of the Revised Statutes and of rules and regulations issued pursuant thereto.

L.1955, c. 64, p. 217, s. 14. Amended by L.1961, c. 20, p. 105, s. 8.



Section 34:16-34 - Amendment Or Repeal Of Act

34:16-34. Amendment or repeal of act
The Legislature reserves the right to amend or repeal all or any part of this act at any time; and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this act or by acts done pursuant thereto shall exist subject to the power of the Legislature to amend or repeal this act at any time.

L.1955, c. 64, p. 217, s. 15.



Section 34:16-35 - Severability

34:16-35. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

L.1955, c. 64, p. 217, s. 16.



Section 34:16-36 - Liberal Construction

34:16-36. Liberal construction
The provisions of this chapter shall be liberally construed in order that its purposes and objects may be fully effectuated.

L.1955, c. 64, p. 217, s. 17.



Section 34:16-37 - Repeals

34:16-37. Repeals
Sections 34:16-1, 34:16-2, 34:16-3, 34:16-4, 34:16-5, 34:16-6, 34:16-7, 34:16-8, 34:16-9, 34:16-10, 34:16-11, 34:16-12, 34:16-13, 34:16-14, 34:16-15, 34:16-16, 34:16-17, 34:16-18, 34:16-19, 18:17-6, 18:17-7, 18:17-8, and 18:17-9 of the Revised Statutes and "An act authorizing the New Jersey Rehabilitation Commission to appoint therein special examiners to serve tuberculous persons," approved May 24, 1941 (P.L.1941, c. 155), and section 22 of the "Department of Labor and Industry Act of 1948," approved October 21, 1948 (P.L.1948, c. 446), are repealed.

L.1955, c. 64, p. 218, s. 18.



Section 34:16-38 - Short Title

34:16-38. Short title
This act shall be known and may be cited as the "Vocational Rehabilitation Act of 1955."

L.1955, c. 64, p. 218, s. 19.



Section 34:16-39 - Short Title

34:16-39. Short title
This act shall be known and cited as the "Sheltered Workshop Act of 1971."

L.1971, c. 272, s. 1.



Section 34:16-40 - Definitions

34:16-40. Definitions
As used in this act:

a. "Sheltered workshop" means an occupation oriented facility operated by a nonprofit agency, public or private, which except for its staff, employs only handicapped persons;

b. "Division" means the Division of Vocational Rehabilitation Services in the Department of Labor and Industry;

c. "Commission" means the New Jersey Commission for the Blind and Visually Impaired in the Department of Human Services;

d. "Extended employee" means a severely handicapped person who meets the following requirements: (1) shall have completed a prescribed workshop program; (2) shall have been found, due to the nature and severity of his disability to be incapable of competing in the open or customary labor market; and (3) shall have been certified as being an extended employee by the staff of the division or the commission or (4) shall have been certified by the division or the commission as an extended employee qualified to perform industrial homework under the supervision of a sheltered workshop;

e. "Extended employment program" means a program designed for those persons whose handicapped conditions fit them only for sheltered employment in a sheltered workshop or in performance of industrial homework under the supervision of a sheltered workshop, after completion of a certified program of vocational evaluation and training, or for those severely handicapped persons who were not eligible for vocational rehabilitation services under laws and regulations in effect at the date of enactment of this act and who could benefit from the provisions of this act.

L.1971, c. 272, s. 2. Amended by L.1973, c. 45, s. 1, eff. Feb. 27, 1973; L.1979, c. 335, s. 1, eff. Jan. 21, 1980.



Section 34:16-41 - Programs Of Vocational Rehabilitation Or Extended Employment

34:16-41. Programs of vocational rehabilitation or extended employment
The division shall administer a program of vocational rehabilitation to an extended employee and shall plan, institute, support, and administer a program of extended employment in, or under the supervision of a sheltered workshop provided for in this act.

L.1971, c. 272, s. 3. Amended by L.1973, c. 45, s. 2, eff. Feb. 27, 1973; L.1979, c. 335, s. 2, eff. Jan. 21, 1980.



Section 34:16-42 - Contracts With Approved Sheltered Workshops; Amount Payable

34:16-42. Contracts with approved sheltered workshops; amount payable
The division is hereby authorized to contract with an approved sheltered workshop for the furnishing of extended employment programs to severely handicapped persons when it shall appear to the satisfaction of the division, or upon certification to the division by the commission, that a severely handicapped person could reasonably be expected to benefit from, or reasonably requires extended rehabilitation services. The division is authorized to contract for the payment of a sum for each severely handicapped person not exceeding the amount appropriated for the purposes of this act toward the cost of providing an extended employment program pursuant to this act.

L.1971, c. 272, s. 4. Amended by L.1979, c. 335, s. 3, eff. Jan. 21, 1980.



Section 34:16-43 - Determination Of Eligibility For Extended Employment Program; Standards For Operation Of Sheltered Workshop; Progress Reports

34:16-43. Determination of eligibility for extended employment program; standards for operation of sheltered workshop; progress reports
The division and the commission are hereby vested with the authority: a. to determine the eligibility of severely handicapped persons for the extended employment program in consultation with the sheltered workshops providing the program; b. to establish standards of staffing, physical plant and services required for the operation of facilities of sheltered workshops furnishing services under this act by contract with the State; and c. to require an appropriate progress report on each individual participating in the extended employment program.

L.1971, c. 272, s. 5. Amended by L.1979, c. 335, s. 4, eff. Jan. 21, 1980.



Section 34:16-44 - Inapplicability Of Requirement For Employer's Permit Relating To Ratio Of Employees In Home Work To Those In Factory For Extended Employment Program Of Sheltered Workshop

34:16-44. Inapplicability of requirement for employer's permit relating to ratio of employees in home work to those in factory for extended employment program of sheltered workshop
The provisions of P.L.1941, c. 308 (C. 34:6-136.1 et seq.) relating to the ratio of employees engaged in home work to those employed in a factory and the requirement for an employer's permit shall not apply to an extended employment program of a sheltered workshop.

L.1973, c. 45, s. 3, eff. Feb. 27, 1973.



Section 34:16-45 - Handicapped Workers Labor; Policy Of Authentication Of Source Of Goods

34:16-45. Handicapped workers labor; policy of authentication of source of goods
It is the policy of the State to assist handicapped persons and organizations established to aid handicapped persons in the sale of goods or articles which are the product of handicapped workers' labor by providing a means of authenticating the source of such goods and articles and by preventing misrepresentation as to items offered for sale as the product of handicapped persons.

L.1975, c. 350, s. 1, eff. March 3, 1976.



Section 34:16-46 - Definitions

34:16-46. Definitions
As used in this act:

a. "Handicapped person" means any individual who is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which is of a long-continued or indefinite duration or which can be expected to result in death.

b. "Direct labor" means all work required for the preparation, processing and assembling of goods or articles including the packaging and packing thereof, but not including time spent in the supervision, administration, inspection, and shipping of such operations, or in the production of component materials by other than handicapped persons.

L.1975, c. 350, s. 2, eff. March 3, 1976.



Section 34:16-47 - Manufacturer Or Distributor Of Goods Made By Handicapped Persons; Registration; Identification Labels; Fees; Duration

34:16-47. Manufacturer or distributor of goods made by handicapped persons; registration; identification labels; fees; duration
To facilitate ready and authoritative identification of goods or articles made by handicapped persons, any handicapped person and any public or private institution or agency, firm, association or corporation engaged in the manufacture or distribution of goods or articles made by handicapped persons shall apply to the division for registration and authorization to use an official imprint, stamp, symbol, or label, designed or approved by the division to identify goods and articles as made by handicapped persons. Nothing in this act shall authorize the identification of goods or articles as made by handicapped persons when the direct labor performed by handicapped persons in connection therewith shall consist solely of the packaging or packing thereof as distinguished from the preparation, processing or assembling of such goods or articles. The division shall investigate each application, under rules and regulations it shall adopt for the administration of this act, to assure that such person or organization is actually engaged in the manufacture or distribution of handicapped goods or articles. The division may register without investigation nonresident individuals and out-of-state agencies, firms, associations, or corporations upon proof that they are recognized and approved by the state of their residence or organized pursuant to a law of such state imposing requirements substantially similar to those prescribed pursuant to this act.

No fee shall be charged for registration of an individual handicapped person who manufactures and sells products of his own labor. A fee of $25.00 shall be charged and collected for registration of any other person, firm or corporation. All registrations shall be valid for 1 year from date of issue.

L.1975, c. 350, s. 3, eff. March 3, 1976. Amended by L.1979, c. 335, s. 5, eff. Jan. 21, 1980.



Section 34:16-48 - Sale Of Goods Made By Handicapped Persons; Label; Necessity; Requirements

34:16-48. Sale of goods made by handicapped persons; label; necessity; requirements
No goods or articles made in this or any other state may be displayed, advertised, solicited for sale by telephone, mail or otherwise, offered for sale or sold in this State upon a representation that such goods or articles are made by handicapped persons unless they are identified as such by label, imprint, stamp, or symbol and no such goods or articles may be so identified unless at least 75% of the total hours of direct labor of producing such goods or articles shall have been performed by a handicapped person or persons.

L.1975, c. 350, s. 4, eff. March 3, 1976.



Section 34:16-49 - Labels Or Stamps; Contents

34:16-49. Labels or stamps; contents
Any handicapped worker, or any public or private institution or agency, corporation, firm, or association, registered with the division pursuant to this act, engaged in the manufacture or distribution of articles of merchandise, made or manufactured by a handicapped person or persons, shall imprint or stamp upon such articles of merchandise or affix thereto labels containing the words, "made by a handicapped worker" or "made by the handicapped" or "handicapped made," to which shall be added the name of the manufacturer, the place of manufacture and such other information as the division may prescribe.

L.1975, c. 350, s. 5, eff. March 3, 1976. Amended by L.1979, c. 335, s. 6, eff. Jan. 21, 1980.



Section 34:16-50 - Violations

34:16-50. Violations
Any person, firm, corporation, institution, or association who (a) shall use or employ an imprint, stamp, or symbol or label issued or approved by the division or an imitation thereof without having registered with the division, or (b) who shall directly or indirectly by any means indicate or tend to indicate or represent that the goods or articles were made by a handicapped person or persons when in fact such goods or articles were not so made, or (c) who shall directly or indirectly by any means indicate or tend to indicate or represent that the goods or articles were sold by or for the benefit of the handicapped when in fact such sale was not by or of substantial benefit to a handicapped person or persons is a disorderly person.

L.1975, c. 350, s. 6, eff. March 3, 1976. Amended by L.1979, c. 335, s. 7, eff. Jan. 21, 1980.



Section 34:16-51 - Findings, Declarations

34:16-51. Findings, declarations
The Legislature finds and declares that many handicapped citizens enrolled in sheltered (extended) employment programs at sheltered workshops earn subminimum wages in a noncompetitive working environment and therefore require financial assistance so that they may meet their transportation costs.

The Legislature further finds and declares that the Department of Labor through its Division of Vocational Rehabilitation Services, in conjunction with the Division of Developmental Disabilities in the Department of Human Services and the sheltered workshops of this State, should play a major role in defraying the costs of public transportation and paratransit expenses of handicapped citizens enrolled in sheltered (extended) employment programs at sheltered workshops.

L. 1987, c. 455, s. 1.



Section 34:16-52 - Definitions

34:16-52. Definitions
As used in this act:

a. "Division" means the Division of Vocational Rehabilitation Services in the Department of Labor.

b. "Handicapped citizen" means any individual who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, is unable without special facilities or special planning or design to utilize mass transportation facilities and services as effectively as persons who are not so affected.

c. "Paratransit" means and includes any service, other than motorbus regular route service and charter services, including, but not limited to, dial-a-ride, nonregular route, jitney or community minibus, and shared-ride services such as vanpools, limousines or taxicabs which are regularly available to the public. Paratransit shall not include limousine or taxicab service reserved for the private and exclusive use of individual passengers.

d. "Public transportation" means all rail passenger service operated by the New Jersey Transit Corporation, and all motorbus regular route service operated pursuant to P.L. 1979, c. 150 (C. 27:25-1 et seq.) or operated pursuant to R.S. 48:4-3.

e. "Sheltered (extended) employment programs" means those programs established pursuant to regulations adopted pursuant to section 8 of P.L. 1955, c. 64 (C. 34:16-27).

f. "Sheltered workshop" means a facility possessing a valid certificate to vend services to the division issued by the director thereof, in compliance with the rules and regulations governing vocational rehabilitation facilities.

L. 1987, c. 455, s. 2.



Section 34:16-53 - Transportation Expense Program

34:16-53. Transportation expense program
The Commissioner of Labor is directed to establish and implement within 120 days of the effective date of this act a program to be administered by the division to defray the public transportation or paratransit expenses of handicapped citizens enrolled in sheltered (extended) employment programs at sheltered workshops. The program may provide for the defraying of these expenses by the purchase of bus cards or other appropriate methods as prescribed by the commissioner.

L. 1987, c. 455, s. 3.



Section 34:16-54 - Annual Survey

34:16-54. Annual survey
The division shall annually conduct a survey to assess the transportation needs of these sheltered workshops.

L. 1987, c. 455, s. 4.



Section 34:16-55 - Rules, Regulations

34:16-55. Rules, regulations
The Commissioner of Labor shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) to effectuate the purposes of this act.

L. 1987, c. 455, s. 5.



Section 34:17-1 - Purposes

34:17-1. Purposes
Any seven or more persons, residents in this state, may associate themselves into a society for the purpose of carrying on any lawful mechanical, mining, manufacturing or trading business, or of trading and dealing in goods, wares and merchandise or chattels, or of buying, selling, mortgaging, settling, owning, leasing and improving real estate and erecting buildings thereon, within this state, upon making and filing a certificate of association in writing, in the manner hereinafter provided.



Section 34:17-2 - Certificate Of Association; Contents

34:17-2. Certificate of association; contents
The certificate of association shall set forth:

a. The name assumed to designate such society and to be used in its business and dealings, which name shall have the word "co-operative" as a distinguishing part thereof, but shall in no respect be similar to that of any other society organized under this chapter;

b. The place or places in this state where the business of the society is to be conducted; and the location of its principal office;

c. The objects for which the society is formed;

d. The total amount of capital stock of the society, the number of shares into which the same is divided, the par value of each share, the manner in which the installments on the shares shall be paid, the number of shares subscribed, and the amount actually paid in cash on account of the same;

e. The terms of admission of members;

f. The mode of application of profits; and

g. The mode of altering and amending the certificate of association and the by-laws of the society.



Section 34:17-3 - Certificate; Signing; Acknowledging; Recording And Filing

34:17-3. Certificate; signing; acknowledging; recording and filing
Such certificate shall be signed by the persons originally associating themselves together, shall be proved or acknowledged by at least seven of them before an officer qualified to take acknowledgments of deeds of real estate, and after being approved by the commissioner of labor, shall be recorded in the office of the clerk of the county where the principal office or place of business of the society shall be located and a copy thereof shall be filed in the office of the commissioner of labor. Thereupon the persons so associating shall be deemed to be a body corporate with all the powers incident thereto.



Section 34:17-4 - First Meeting

34:17-4. First meeting
The first meeting of such society shall be called by a notice signed by a majority of the persons named in the certificate of association, designating the time, place and purpose of the meeting, and shall be personally served on all persons signing the certificate, or by advertisement in a newspaper published in the county where the society shall have been incorporated, if such personal service cannot be made.

At such meeting or at any adjourned meeting thereof, a majority of the persons so signing shall constitute a quorum for the transaction of business and may elect the directors and other officers as hereafter provided, and may adopt by-laws, rules and regulations for the government of the society.



Section 34:17-5 - Board Of Directors; Officers And Agents

34:17-5. Board of directors; officers and agents
The business of every such society shall be managed and conducted by a board of not less than five directors, who shall be members in the society, and shall be annually elected at such time and place as shall be provided in the by-laws thereof. One of the directors shall be chosen president and one treasurer, and such directors and officers shall hold their respective offices until their successors are duly qualified. The society shall also have a secretary and such other officers, agents and factors as may be necessary to carry on its business, and shall choose them in the manner prescribed in the by-laws thereof.



Section 34:17-6 - By-laws

34:17-6. By-laws
The by-laws of such society shall provide:

a. For an annual meeting of the members thereof and such other regular and special meetings as may be deemed desirable, the number of members necessary to constitute a quorum for the transaction of business and the right of voting thereat;

b. For the election of directors and other officers, agents and factors, and their respective powers and duties;

c. For the limitation of the amount of such real and personal estate as the purposes of the society shall require;

d. Whether the shares, or any number of them, shall be transferable, and if it is determined that they shall be transferable, provision for their transfer and registration, and the consent of the board of directors to the same, and if it is determined that the shares shall not be transferable, provision for paying to members the balance due to them on withdrawal, or of paying nominees in cases hereinafter mentioned;

e. How members may withdraw from the society;

f. Whether and by what authority any part of the capital may be invested in or on security of another society through which its products are disposed of or its supplies secured;

g. Whether and to what extent credit in its business transactions may be given or taken;

h. In what sum and with what sureties the treasurer and other fiduciary officers and agents shall give bonds for the faithful performance of their respective duties;

i. For the audit of accounts;

j. For the distribution of the net profits; and

k. For the custody, use and device of the seal, which shall bear the corporate name of the society.



Section 34:17-7 - Name Affixed On Outside Of Place Of Business

34:17-7. Name affixed on outside of place of business
Every such society shall paint or affix, and shall keep painted or affixed, its name on the outside of every office or place in which the business of the association is carried on, in a conspicuous position in letters easily legible.



Section 34:17-8 - Registered Office; Change

34:17-8. Registered office; change
Every such society shall have a registered office to which all communications and notices may be addressed. Notices in writing of the location of such office, and of any change therein, shall be filed with the commissioner of labor, and in the office of the clerk of the county where the office of the society is located.



Section 34:17-9 - Capital Stock

34:17-9. Capital stock
The capital stock of such society shall be divided into shares the par value of which shall not be more than fifty dollars, and no share shall be issued for less than its par value. No certificate of shares shall be issued to any member until his shares are fully paid up.



Section 34:17-10 - Member Entitled To One Vote

34:17-10. Member entitled to one vote
No member of such society shall be entitled to more than one vote upon any subject, which vote must be cast in person. The board of directors may, unless otherwise provided in the by-laws, fix and regulate the number of shares to be held by any one member.



Section 34:17-11 - Holding Interest In Other Society

34:17-11. Holding interest in other society
Any society incorporated under this chapter may hold in its corporate name any amount of interest in any other society through which its products are disposed of or its supplies secured, but not in excess of one-third in value of the paid-up capital of the society holding such interest.



Section 34:17-12 - Annual Report

34:17-12. Annual report
The board of directors of every society incorporated under this chapter shall annually make a statement in writing of the condition of such society, setting forth:

a. The amount of capital stock and the number and par value of shares issued;

b. The number of stockholders and the number of shares held by each; and

c. The amount and character of the property of the society and of its debts and liabilities.

Such statement shall be signed and sworn to by a majority of directors, including the treasurer, and filed in the office of the clerk of the county where the principal office of the society is located, and immediately thereafter a copy of such statement shall be forwarded to the commissioner of labor. If the commissioner of labor shall have reason to doubt the correctness of the statement, or upon the written request of five members of the society, he shall cause an examination of the books and affairs of the society to be made and shall render a correct statement to the members thereof. Every member or creditor thereof shall be entitled to receive from the secretary of the society a copy of the annual statement, and every director or other officer refusing to comply with the requirements of this section, or making and signing a false annual statement of the condition of the society, shall forfeit for each offense the sum of one hundred dollars, to be recovered in an action at law in any court of competent jurisdiction in this state by any member or creditor of the society who shall sue for the same.



Section 34:17-13 - Inspection Of Books

34:17-13. Inspection of books
Any member or other person having an interest in the fund of any such society may inspect its books, at all reasonable hours, at its office.



Section 34:17-14 - Distribution Of Profits; Sinking Fund

34:17-14. Distribution of profits; sinking fund
There shall be such distribution of the profits of such society among the workmen, purchasers and members as shall be prescribed in the certificate of association, at such times as therein prescribed, as often at least as once in twelve months, but no such distribution shall be made until a sum equal to five per cent of the net profits shall have been appropriated for a contingent or sinking fund and such appropriation shall continue to be made until there shall be accumulated a sum equal to thirty per cent of the capital stock of such society.



Section 34:17-15 - Transfer Of Shares

34:17-15. Transfer of shares
Any member of such society, by a writing under his hand, delivered at the office of the society, may nominate any person, being the husband, wife, father, mother, child, brother, sister, nephew or niece or other relative of such member, to whom his shares of the capital stock of the society shall be transferred at his decease, and from time to time may revoke or vary such nomination by a writing similarly delivered.

The society shall keep a book, wherein the names of all persons so nominated, and the number of shares to be transferred shall be recorded, but in lieu of making such transfer, the society may provide for the payment to all such nominees of the full value of shares intended to be transferred.

If by the by-laws of the society the shares are transferable, this section shall not be construed to forbid the transfer of such shares by sale or will or otherwise, subject to the consent of the board of directors.



Section 34:17-16 - Contribution By Stockholder

34:17-16. Contribution by stockholder
When the whole capital of such society has not been paid in, and its assets are insufficient for the payment of its debts, liabilities and obligations, each stockholder shall be bound to pay on each share held by him the sum necessary to complete the amount of such share, as fixed in the certificate of association, or such proportion as shall be required to satisfy such debts, liabilities and obligations.

No such contribution shall be required from any person after the expiration of one year from the time he has ceased to be a member, or for any debt, liability or obligation contracted after he has ceased to be a member of such society.



Section 34:17-17 - Reincorporation Under Chapter

34:17-17. Reincorporation under chapter
Any association incorporated under an act entitled "An act to encourage the organization and regulate co-operative associations of workmen," approved March twenty-second, one thousand eight hundred and eighty-one (L.1881, c. 139, p. 163), may come under and be subject to the provisions and liabilities of this chapter, in the same manner as if formed under the same, if such association makes and files the certificate required by section 34:17-2 of this title.



Section 34:17-18 - Dissolution

34:17-18. Dissolution
Any society formed pursuant to this chapter may be dissolved in the manner provided by section 14:13-1 of the title Corporations, General.



Section 34:18-1 - Fidelity Deposits By Employees As Trust Funds

34:18-1. Fidelity deposits by employees as trust funds
Any and all sums of money taken or received by any employer from any employee as deposit or security for the faithful performance by such employee of his duties shall be deemed to be trust funds held in trust by such employer for and on behalf of such employee, to be repaid upon the termination of employment or the balance thereof in accordance with the provisions of any contract of employment. Such employer shall not be required to segregate such moneys nor deposit such moneys in separate accounts; provided, however, that such employer shall at all times have available in cash, on deposit or in readily negotiable securities a sum not less than the aggregate amount of such trust funds.

L.1939, c. 117, p. 424, s. 1.



Section 34:18-2 - Failure To Segregate Security Moneys; Bankruptcy; Insolvency

34:18-2. Failure to segregate security moneys; bankruptcy; insolvency
The failure of any employer to segregate such moneys or to deposit such moneys in separate accounts shall not be deemed or taken to constitute a discontinuance of such relationship of trust, and the inability to trace any such trust funds shall not be deemed or taken as a discontinuance of such relationship of trust. Upon the bankruptcy or insolvency of any such employer who shall not have segregated such moneys or deposited such moneys in separate accounts, the first moneys realized from the assets of any such employer shall be taken and set aside in an amount equal to the sums of money taken or received by said employer as deposit or security aforesaid, and dealt with as if such moneys had been segregated by said employer or deposited in separate accounts and the trust aforesaid shall be impressed thereon.

L.1939, c. 117, p. 425, s. 2.



Section 34:18-3 - Failure To Repay Security Moneys; Punishment

34:18-3. Failure to repay security moneys; punishment
Any employer who shall fail to pay back to an employee such deposit or security moneys or so much thereof as may be due upon the termination of employment, or in accordance with the provisions of the contract of employment shall be guilty of a misdemeanor, and upon conviction shall be subject to a fine not exceeding one thousand dollars ($1,000.00) or imprisonment for a period not exceeding one year, or both.

L.1939, c. 117, p. 425, s. 3.



Section 34:18-4 - Contracts Waiving Statutory Provisions Void

34:18-4. Contracts waiving statutory provisions void
Any contract or agreement between any employer and employee whereby the provisions of section one (1) and two (2) hereof are waived or whereby said employee may agree that any or all sums of money paid by him to his employer as deposit or security for the faithful performance of his duties shall not constitute a trust fund in accordance with the provisions of section one (1) and two (2) shall be void.

L.1939, c. 117, p. 425, s. 4.



Section 34:18-5 - "Employer" Defined

34:18-5. "Employer" defined
The term employer shall include any individual, or members of firms or partnerships, and all officers of corporations having to do with the management of such corporations or the financial affairs thereof.

L.1939, c. 117, p. 426, s. 5.



Section 34:19-1 - Short Title

34:19-1. Short title
This act shall be known and may be cited as the "Conscientious Employee Protection Act."

L. 1986, c. 105, s. 1, eff. Sept. 5, 1986.



Section 34:19-2 - Definitions

34:19-2. Definitions

2. As used in this act:

a. "Employer" means any individual, partnership, association, corporation or any person or group of persons acting directly or indirectly on behalf of or in the interest of an employer with the employer's consent and shall include all branches of State Government, or the several counties and municipalities thereof, or any other political subdivision of the State, or a school district, or any special district, or any authority, commission, or board or any other agency or instrumentality thereof.

b. "Employee" means any individual who performs services for and under the control and direction of an employer for wages or other remuneration.

c. "Public body" means:

(1) the United States Congress, and State legislature, or any popularly-elected local governmental body, or any member or employee thereof;

(2) any federal, State, or local judiciary, or any member or employee thereof, or any grand or petit jury;

(3) any federal, State, or local regulatory, administrative, or public agency or authority, or instrumentality thereof;

(4) any federal, State, or local law enforcement agency, prosecutorial office, or police or peace officer;

(5) any federal, State or local department of an executive branch of government; or

(6) any division, board, bureau, office, committee or commission of any of the public bodies described in the above paragraphs of this subsection.

d. "Supervisor" means any individual with an employer's organization who has the authority to direct and control the work performance of the affected employee, who has authority to take corrective action regarding the violation of the law, rule or regulation of which the employee complains, or who has been designated by the employer on the notice required under section 7 of this act.

e. "Retaliatory action" means the discharge, suspension or demotion of an employee, or other adverse employment action taken against an employee in the terms and conditions of employment.

f. "Improper quality of patient care" means, with respect to patient care, any practice, procedure, action or failure to act of an employer that is a health care provider which violates any law or any rule, regulation or declaratory ruling adopted pursuant to law, or any professional code of ethics.

L.1986,c.105,s.2; amended 1997, c.98, s.1.



Section 34:19-3 - Retaliatory Action Prohibited.

34:19-3 Retaliatory action prohibited.

3.An employer shall not take any retaliatory action against an employee because the employee does any of the following:

a.Discloses, or threatens to disclose to a supervisor or to a public body an activity, policy or practice of the employer, or another employer, with whom there is a business relationship, that the employee reasonably believes:

(1)is in violation of a law, or a rule or regulation promulgated pursuant to law, including any violation involving deception of, or misrepresentation to, any shareholder, investor, client, patient, customer, employee, former employee, retiree or pensioner of the employer or any governmental entity, or, in the case of an employee who is a licensed or certified health care professional, reasonably believes constitutes improper quality of patient care; or

(2)is fraudulent or criminal, including any activity, policy or practice of deception or misrepresentation which the employee reasonably believes may defraud any shareholder, investor, client, patient, customer, employee, former employee, retiree or pensioner of the employer or any governmental entity;

b.Provides information to, or testifies before, any public body conducting an investigation, hearing or inquiry into any violation of law, or a rule or regulation promulgated pursuant to law by the employer, or another employer, with whom there is a business relationship, including any violation involving deception of, or misrepresentation to, any shareholder, investor, client, patient, customer, employee, former employee, retiree or pensioner of the employer or any governmental entity, or, in the case of an employee who is a licensed or certified health care professional, provides information to, or testifies before, any public body conducting an investigation, hearing or inquiry into the quality of patient care; or

c.Objects to, or refuses to participate in any activity, policy or practice which the employee reasonably believes:

(1)is in violation of a law, or a rule or regulation promulgated pursuant to law, including any violation involving deception of, or misrepresentation to, any shareholder, investor, client, patient, customer, employee, former employee, retiree or pensioner of the employer or any governmental entity, or, if the employee is a licensed or certified health care professional, constitutes improper quality of patient care;

(2)is fraudulent or criminal, including any activity, policy or practice of deception or misrepresentation which the employee reasonably believes may defraud any shareholder, investor, client, patient, customer, employee, former employee, retiree or pensioner of the employer or any governmental entity; or

(3)is incompatible with a clear mandate of public policy concerning the public health, safety or welfare or protection of the environment.

L.1986,c.105,s.3; amended 1989, c.220; 1997, c.98, s.2; 2005, c.329, s.1.



Section 34:19-4 - Written Notice Required

34:19-4. Written notice required
The protection against retaliatory action provided by this act pertaining to disclosure to a public body shall not apply to an employee who makes a disclosure to a public body unless the employee has brought the activity, policy or practice in violation of a law, or a rule or regulation promulgated pursuant to law to the attention of a supervisor of the employee by written notice and has afforded the employer a reasonable opportunity to correct the activity, policy or practice. Disclosure shall not be required where the employee is reasonably certain that the activity, policy or practice is known to one or more supervisors of the employer or where the employee reasonably fears physical harm as a result of the disclosure provided, however, that the situation is emergency in nature.

L. 1986, c. 105, s. 4, eff. Sept. 5, 1986.



Section 34:19-5 - Civil Action, Jury Trial; Remedies.

34:19-5 Civil action, jury trial; remedies.

5.Upon a violation of any of the provisions of this act, an aggrieved employee or former employee may, within one year, institute a civil action in a court of competent jurisdiction. Upon the application of any party, a jury trial shall be directed to try the validity of any claim under this act specified in the suit. All remedies available in common law tort actions shall be available to prevailing plaintiffs. These remedies are in addition to any legal or equitable relief provided by this act or any other statute. The court shall also order, where appropriate and to the fullest extent possible:

a.An injunction to restrain any violation of this act which is continuing at the time that the court issues its order;

b.The reinstatement of the employee to the same position held before the retaliatory action, or to an equivalent position;

c.The reinstatement of full fringe benefits and seniority rights;

d.The compensation for all lost wages, benefits and other remuneration; and

e.The payment by the employer of reasonable costs, and attorney's fees.

In addition, the court or jury may order: the assessment of a civil fine of not more than $10,000 for the first violation of the act and not more than $20,000 for each subsequent violation, which shall be paid to the State Treasurer for deposit in the General Fund; punitive damages; or both a civil fine and punitive damages. In determining the amount of punitive damages, the court or jury shall consider not only the amount of compensatory damages awarded to the employee, but also the amount of all damages caused to shareholders, investors, clients, patients, customers, employees, former employees, retirees or pensioners of the employer, or to the public or any governmental entity, by the activities, policies or practices of the employer which the employee disclosed, threatened to disclose, provided testimony regarding, objected to, or refused to participate in.

L.1986,c.105,s.5; amended 1990, c.12, s.4; 2005, c.329, s.2.



Section 34:19-6 - Fees, Costs To Employer

34:19-6. Fees, costs to employer
A court, upon notice of motion in accordance with the Rules Governing the Courts of the State of New Jersey, may also order that reasonable attorneys' fees and court costs be awarded to an employer if the court determines that an action brought by an employee under this act was without basis in law or in fact. However, an employee shall not be assessed attorneys' fees under this section if, after exercising reasonable and diligent efforts after filing a suit, the employee files a voluntary dismissal concerning the employer, within a reasonable time after determining that the employer would not be found to be liable for damages.

L. 1986, c. 105, s. 6, eff. Sept. 5, 1986.



Section 34:19-7 - Posting Of Notices.

34:19-7 Posting of notices.

7.An employer shall conspicuously display, and annually distribute to all employees, written or electronic notices of its employees' protections, obligations, rights and procedures under this act, and use other appropriate means to keep its employees so informed. Each notice posted or distributed pursuant to this section shall be in English, Spanish and at the employer's discretion, any other language spoken by the majority of the employer's employees. The notice shall include the name of the person or persons the employer has designated to receive written notifications pursuant to section 4 of this act. The Commissioner of Labor and Workforce Development shall make available to employers a text of a notice fulfilling the requirements of this section and provide copies of the notice suitable for display and distribution to any employers who request the copies, charging them as much as is needed to pay the costs of the department. The commissioner shall also provide notices printed in a language other than English and Spanish, at the request of the employer.

The requirement that an employer annually distribute to all employees written notices of the protections, obligations, rights and procedures provided to the employees by the provisions of P.L.1986, c.105 (C.34:19-1 et seq.) shall not apply to any employer who has less than 10 employees.

L.1986,c.105,s.7; amended 2004, c.148.



Section 34:19-8 - Other Rights, Remedies Unaffected

34:19-8. Other rights, remedies unaffected
Nothing in this act shall be deemed to diminish the rights, privileges, or remedies of any employee under any other federal or State law or regulation or under any collective bargaining agreement or employment contract; except that the institution of an action in accordance with this act shall be deemed a waiver of the rights and remedies available under any other contract, collective bargaining agreement, State law, rule or regulation or under the common law.

L. 1986, c. 105, s. 8, eff. Sept. 5, 1986.



Section 34:19-9 - Definitions Relative To Employer Communications On Religious, Political Matters To Employees.

34:19-9 Definitions relative to employer communications on religious, political matters to employees.

1.For the purposes of this act:

"Employer" means a person engaged in business who has employees, including the State and any political subdivision or other instrumentality of the State.

"Employee" means any person engaged in service to an employer for wages, salary or other compensation.

"Political matters" include political party affiliation and decisions to join or not join or participate in any lawful political, social, or community organization or activity.

L.2006, c.53, s.1.



Section 34:19-10 - Required Participation By Employee In Meetings, Communications Prohibited; Exception.

34:19-10 Required participation by employee in meetings, communications prohibited; exception.

2.No employer or employer's agent, representative or designee may, except as provided in section 3 of this act, require its employees to attend an employer-sponsored meeting or participate in any communications with the employer or its agents or representatives, the purpose of which is to communicate the employer's opinion about religious or political matters.

This act shall not be construed as prohibiting an employer from permitting its employees to voluntarily attend employer-sponsored meetings or providing other communications to the employees, if the employer notifies the employees that they may refuse to attend the meetings or accept the communications without penalty.

L.2006, c.53, s.2.



Section 34:19-11 - Permitted Communication About Religious, Political Matters.

34:19-11 Permitted communication about religious, political matters.

3. a. An employer or its agent, representative or designee may communicate to employees information about religious or political matters that the employer is required by law to communicate, but only to the extent required by law.

b.Nothing in this act shall prohibit:

(1)A religious organization from requiring its employees to attend an employer-sponsored meeting or to participate in any communications with the employer or its agents or representatives, the purpose of which is to communicate the employer's religious beliefs, practices or tenets;

(2)A political organization or party from requiring its employees to attend an employer-sponsored meeting or to participate in any communications with the employer or its agents or representatives, the purpose of which is to communicate the employer's political tenets or purposes; or

(3)An educational institution from requiring a student or instructor to attend lectures on political or religious matters that are part of the regular course work at the institution.

L.2006, c.53, s.3.



Section 34:19-12 - Retaliation Against Complaining Employee Prohibited.

34:19-12 Retaliation against complaining employee prohibited.

4.No employer or employer's agent, representative or designee shall discharge, discipline or otherwise penalize or threaten to discharge, discipline or otherwise penalize any employee because the employee, or a person acting on behalf of the employee, makes a good faith report, verbally or in writing, of a violation or suspected violation of this act.

L.2006, c.53, s.4.



Section 34:19-13 - Civil Action By Aggrieved Employee.

34:19-13 Civil action by aggrieved employee.

5.Any aggrieved employee may enforce the provisions of this act by means of a civil action brought no later than ninety days after the date of the alleged violation in a court of competent jurisdiction. The court shall award a prevailing employee all appropriate relief, including any of the following which are applicable to the violation:

a.A restraining order against any continuing violation;

b.The reinstatement of the employee to the employee's former position or an equivalent position and the reestablishment of any employee benefits and seniority rights;

c.The payment of any lost wages, benefits or other remuneration; and

d.The payment of reasonable attorneys' fees and costs of the action.

In addition, the court may award the prevailing employee punitive damages not greater than treble damages, or an assessment of a civil fine of not more than $1,000 for a first violation of the act and not more than $5,000 for each subsequent violation, which shall be paid to the State Treasurer for deposit in the General Fund.

L.2006, c.53, s.5.



Section 34:19-14 - Construction Of Act.

34:19-14 Construction of act.

6.Nothing in this act shall be construed to limit an employee's right to bring a common law cause of action against an employer for wrongful termination or to diminish or impair the rights of a person under any collective bargaining agreement.

L.2006, c.53, s.6.



Section 34:20-1 - Short Title.

34:20-1 Short title.

1.This act shall be known and may be cited as the "Construction Industry Independent Contractor Act."

L.2007, c.114, s.1.



Section 34:20-2 - Findings, Declarations Relative To Classification Of Construction Employees.

34:20-2 Findings, declarations relative to classification of construction employees.

2.The Legislature finds that employers in the construction industry who improperly classify employees as independent contractors deprive these workers of proper Social Security benefits and other benefits, while reducing the employers' State and federal tax withholdings and related obligations. Moreover, this practice puts businesses that bear higher costs for complying with the law at a competitive disadvantage.

L.2007, c.114, s.2.



Section 34:20-3 - Definitions Relative To Classification Of Construction Employees.

34:20-3 Definitions relative to classification of construction employees.

3.For purposes of this act:

"Employer" means a partnership, association, joint stock company, trust, corporation, or other legal business entity or successor thereof who is primarily engaged in the business of, or enters into a contract for, making improvements to real property and includes any subcontractor or lower tier contractor.

"Public body" means the State of New Jersey, any of its political subdivisions, any authority created by the Legislature of the State of New Jersey and any instrumentality or agency of the State of New Jersey or of any of its political subdivisions.

"Public work" means construction, reconstruction, demolition, alteration, custom fabrication, or repair work, or maintenance work, including painting and decorating, done under contract and paid for in whole or in part out of the funds of a public body, except work performed under a rehabilitation program. "Public work" shall also mean construction, reconstruction, demolition, alteration, custom fabrication, or repair work, done on any property or premises, whether or not the work is paid for from public funds, if, at the time of the entering into of the contract:

(a)Not less than 55% of the property or premises is leased by a public body, or is subject to an agreement to be subsequently leased by the public body; and

(b)The portion of the property or premises that is leased or subject to an agreement to be subsequently leased by the public body measures more than 20,000 square feet.

L.2007, c.114, s.3.



Section 34:20-4 - Certain Services Deemed Employment; Exceptions.

34:20-4 Certain services deemed employment; exceptions.

4.For purposes of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), the "unemployment compensation law," R.S.43:21-1 et seq., the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or other applicable State tax laws, P.L.1965, c.173 (C.34:11-4.1 et seq.) and the "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.), services performed in the making of improvements to real property by an individual for remuneration paid by an employer shall be deemed to be employment unless and until it is shown to the satisfaction of the Department of Labor and Workforce Development that:

a.the individual has been and will continue to be free from control or direction over the performance of that service, both under his contract of service and in fact; and

b.the service is either outside the usual course of the business for which the service is performed, or the service is performed outside of all the places of business of the employer for which the service is performed; and

c.the individual is customarily engaged in an independently established trade, occupation, profession or business.

The failure to withhold federal or State income taxes or to pay unemployment compensation contributions or workers' compensation premiums with respect to an individual's wages shall not be considered in making a determination under this section.

L.2007, c.114, s.4.



Section 34:20-5 - Improper Classification Of Construction Employees, Degree Of Offense, Crime; Penalties.

34:20-5 Improper classification of construction employees, degree of offense, crime; penalties.

5. a. An employer, or any officer, agent, superintendent, foreman, or employee of the employer who fails to properly classify an individual as an employee in accordance with section 4 of this act, for purposes of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.), the "unemployment compensation law," R.S.43:21-1 et seq., the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., P.L.1965, c.173 (C.34:11-4.1 et seq.) or other applicable State tax laws, and the "New Jersey State Wage and Hour Law," P.L.1966, c.113 (C.34:11-56a et seq.), and fails to pay wages, benefits, taxes or other contributions required by any of those acts, shall be:

(1)Guilty of a disorderly persons offense and shall, upon conviction, be fined not less than $100 nor more than $1,000 or be imprisoned for not less than 10 nor more than 90 days, or both. Each week, in any day of which an employee is misclassified and each employee so misclassified, shall constitute a separate offense.

(2)If the failure is done knowingly, guilty of a crime of the second degree if the contract amount is for $75,000 or above; guilty of a crime of the third degree if the contract amount exceeds $2,500, but is less than $75,000; and guilty of a crime of the fourth degree if the contract amount is for $2,500 or less. In addition, the violator shall be deemed to have caused loss to the employees in any amount by which the employees were underpaid in connection with the misclassification and shall be subject to the provisions of N.J.S.2C:43-3 regarding fines and restitution to victims and be subject to other pertinent provisions of Title 2C of the New Jersey Statutes, including, but not limited to, N.J.S.2C:43-4, 2C:43-6 and 2C:44-1.

b.As an alternative to or in addition to any other sanctions provided by law for violations of any provision of this act, when the Commissioner of Labor and Workforce Development finds that an employer has violated this act, the commissioner is authorized to assess and collect administrative penalties, up to a maximum of $2,500 for a first violation and up to a maximum of $5,000 for each subsequent violation, specified in a schedule of penalties to be promulgated by regulation by the commissioner in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). When determining the amount of the penalty imposed because of a violation, the commissioner shall consider factors which include the history of previous violations by the employer, the seriousness of the violation, the good faith of the employer and the size of the employer's business. No administrative penalty shall be levied pursuant to this section unless the Commissioner of Labor and Workforce Development provides the alleged violator with notification of the violation and of the amount of the penalty by certified mail and an opportunity to request a hearing before the commissioner or his designee within 15 days following the receipt of the notice. If a hearing is requested, the commissioner shall issue a final order upon that hearing and a finding that a violation has occurred. If no hearing is requested, the notice shall become a final order upon expiration of the 15-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Any penalty imposed pursuant to this section may be recovered with costs in a summary proceeding commenced by the commissioner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.Any sum collected as a penalty pursuant to this section shall be applied toward enforcement and administration costs of the Division of Workplace Standards in the Department of Labor and Workforce Development.

d.When the Commissioner of Labor and Workforce Development finds that the employer has violated provisions of this act, the commissioner may refer the matter to the Attorney General or his designee for investigation and prosecution. Nothing in this subsection shall be deemed to limit the authority of the Attorney General to investigate and prosecute violations of the New Jersey Code of Criminal Justice, nor to limit the commissioner's ability to refer any matter for criminal investigation or prosecution.

e.A complaint or indictment under the provisions of subsection a. or subsection d. of this section may be brought in Superior Court in accordance with the Rules of Court of the State of New Jersey.

L.2007, c.114, s.5.



Section 34:20-6 - Penalty For Knowingly Improperly Classifying Construction Employee; Debarment.

34:20-6 Penalty for knowingly improperly classifying construction employee; debarment.

6.If the Commissioner of Labor and Workforce Development determines, after investigation, that an employer or any officer, agent, superintendent, foreman, or employee of the employer has knowingly failed to properly classify an individual as an employee in accordance with section 4 of this act and failed to pay required wages, benefits, taxes or other contributions, or if a final conviction and disposition of a violation of this act is made pursuant to section 5 of this act in which the violator is found to be guilty of a crime of the second, third or fourth degree, then the commissioner shall place the employer on a list of employers who are prohibited from contracting, directly or indirectly, with any public body for the construction of any public building or other public work projects, or from performing any work on the same, for a period of three years. The commissioner shall give notice by mail of that list to any public body who shall request the commissioner so to do.

In the case of a determination by the commissioner, if the person responsible denies that a failure to properly classify an employee has occurred, he shall have the right to apply to the commissioner for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which shall be afforded and a decision shall be rendered within 48 hours of the request for a hearing. The commissioner may bring an action in Superior Court to enjoin or invalidate any contract award made in violation of this section.

L.2007, c.114, s.6.



Section 34:20-7 - Suspension Of Contractor's Registration; Notification, Hearing, Appeal; Stop-work Order, Civil Penalty For Continued Violation.

34:20-7 Suspension of contractor's registration; notification, hearing, appeal; stop-work order, civil penalty for continued violation.

7. a. If the Commissioner of Labor and Workforce Development determines, after investigation, that an employer failed to properly classify an individual as an employee in accordance with section 4 of this act, the commissioner may order the immediate suspension of a contractor's registration issued pursuant to section 7 of P.L.1999, c.238 (C.34:11-56.54), if the commissioner also determines that ordering an immediate suspension is in the public interest, and provided that the contractor is afforded an opportunity to contest the immediate suspension in the following manner:

(1)The commissioner shall notify the contractor in writing of the immediate revocation and the contractor's rights under this subsection.

(2)The contractor may notify the commissioner of its request for an opportunity to be heard and contest the immediate suspension in writing within 72 hours of its receipt of immediate suspension notification.

(3)Within seven business days of receipt of the notification from the contractor pursuant to paragraph (2) of this subsection, the commissioner shall grant the contractor a hearing to contest the immediate suspension. The commissioner shall permit the contractor to present evidence at the hearing.

(4)The commissioner shall issue a written decision within five business days of the hearing either upholding or reversing the contractor's immediate suspension. The decision shall include the grounds for upholding or reversing the contractor's immediate suspension.

(5)If the contractor disagrees with the written decision, the contractor may appeal the decision to the commissioner, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.If the commissioner orders the immediate suspension of a contractor's registration pursuant to subsection a. of this section, the violation shall have no effect on the registration of any contractor or subcontractor, regardless of tier, in the contractual chain with the suspended contractor.

c.For a second violation of the provisions of this act, the commissioner shall issue a stop-work order requiring the cessation of all business operations at every site at which the violation occurred within 72 hours of that determination. The order shall take effect when served upon the employer, or, for a particular employer worksite, when served at that worksite. The order shall remain in effect until the commissioner issues an order releasing the stop-work order upon finding that the employer has properly classified the individual as an employee and has paid any penalty assessed under this section. As a condition of release from a stop-work order, the commissioner may require an employer who is found to have failed to properly classify an individual as an employee to file with the department periodic reports for a probationary period that shall not exceed two years that demonstrate the employer's continued compliance with this section. The department shall promulgate rules and regulations to determine filing times and report requirements.

d.For a third or any subsequent violation of the provisions of this act, the commissioner shall issue a stop-work order requiring the cessation of all business operations of the violator within 72 hours of that determination. The order shall take effect when served upon the employer. The order shall remain in effect until the commissioner issues an order releasing the stop-work order upon finding that the employer has properly classified the individual as an employee and has paid any penalty assessed under this section. As a condition of release from a stop-work order, the commissioner may require an employer who is found to have failed to properly classify an individual as an employee, to file with the department periodic reports for a probationary period that shall not exceed two years that demonstrate the employer's continued compliance with this section. The department shall promulgate rules and regulations to determine filing times and report requirements.

e.Stop-work orders and penalty assessment orders issued pursuant to this section against an employer shall be in effect against any successor corporation or business entity that has one or more of the same principals or officers as the employer against whom the stop-work order was issued and which is engaged in the same or equivalent trade or activity.

f.The commissioner may assess a civil penalty of $5,000 per day against an employer for each day that it conducts business operations that are in violation of a stop-work order issued pursuant to this section.

g.In addition to any other penalties provided for in this section, the commissioner may assess against an employer a civil penalty of $5,000 for each individual who the employer failed to properly classify as an employee.

h.If the employer denies that a failure to properly classify an employee has occurred, the employer shall have the right to apply to the commissioner to request a hearing, which shall be afforded and a decision rendered within 48 hours of the request for the hearing.

i.The penalty shall be collected by the commissioner in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2007, c.114, s.7.



Section 34:20-8 - Improper Classification Of Construction Worker, Civil Action By Employee.

34:20-8 Improper classification of construction worker, civil action by employee.

8. a. No employer shall require or request that any individual enter into an agreement or sign a document which results in the misclassification of the individual as an independent contractor or otherwise does not accurately reflect the employment relationship with the employer.

b.An individual employed as a construction worker who has not been properly classified as an employee may bring a civil action for damages against the employer or any other employer who was in contract with the employee, for failing to properly classify the employee if the employer had knowledge of the misclassification. An individual representative, including a labor organization, may bring the action on behalf of the individual or as a class action. The court may award attorneys fees and other costs of the action in addition to damages to an individual or class of individuals who have not been properly classified as employees in accordance with section 4 of this act.

L.2007, c.114, s.8.



Section 34:20-9 - Discrimination, Retaliation Prohibited.

34:20-9 Discrimination, retaliation prohibited.

9.It shall be unlawful for an employer or any other party to discriminate in any manner or take adverse action against any person in retaliation for exercising rights protected under this act. Rights protected under this act include, but are not limited to: the right to file a complaint or inform any person about an employer's noncompliance with this act; the right to inform any person of his potential rights and to assist him in asserting those rights. Any person who in good faith alleges noncompliance with this act shall be afforded the rights provided by this act, notwithstanding his failure on the merits. Taking adverse action against a person within 90 days of the person's exercise of rights protected under this act shall raise a rebuttable presumption of having done so in retaliation for the exercise of those rights.

L.2007, c.114, s.9.



Section 34:20-10 - Severability.

34:20-10 Severability.

10.The provisions of this act shall be deemed to be severable and if any section, subsection, paragraph, sentence or other part of this act is declared to be unconstitutional, or the applicability thereof to any person is held invalid, the remainder of this act shall not thereby be deemed to be unconstitutional or invalid.

L.2007, c.114, s.10.



Section 34:20-11 - Rules, Regulations.

34:20-11 Rules, regulations.

11.The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), make and promulgate rules and regulations necessary to implement the purposes of this act.

L.2007, c.114, s.11.



Section 34:21-1 - Definitions Relative To Prenotification Of Certain Plant Closings, Transfers And Mass Layoffs.

34:21-1 Definitions relative to prenotification of certain plant closings, transfers and mass layoffs.

1.As used in this act:

"Commissioner" means the Commissioner of Labor and Workforce Development.

"Department" means the Department of Labor and Workforce Development.

"Employer" means an individual or private business entity which employs the workforce at an establishment.

"Establishment" means a single place of employment which has been operated by an employer for a period longer than three years, but shall not include a temporary construction site. "Establishment" may be a single location or a group of contiguous locations, including groups of facilities which form an office or industrial park or separate facilities just across the street from each other.

"Facility" means a building.

"Full-time employee" means an employee who is not a part-time employee.

"Mass layoff" means a reduction in force which is not the result of a transfer or termination of operations and which results in the termination of employment at an establishment during any 30-day period for 500 or more full-time employees or for 50 or more of the full-time employees representing one third or more of the full-time employees at the establishment.

"Operating unit" means an organizationally distinct product, operation, or specific work function within or across facilities at a single establishment.

"Part-time employee" means an employee who is employed for an average of fewer than 20 hours per week or who has been employed for fewer than six of the 12 months preceding the date on which notice is required pursuant to this act.

"Response team" means the plant closing response team established pursuant to section 5 of this act.

"Termination of employment" means the layoff of an employee without a commitment to reinstate the employee to his previous employment within six months of the layoff, except that "termination of employment" shall not mean a voluntary departure or retirement or a discharge or suspension for misconduct of the employee connected with the employment or any layoff of a seasonal employee or refer to any situation in which an employer offers to an employee, at a location inside the State and not more than 50 miles from the previous place of employment, the same employment or a position with equivalent status, benefits, pay and other terms and conditions of employment, and, except that a layoff of more than six months which, at its outset, was announced to be a layoff of six months or less, shall not be treated as a termination of employment under this act if the extension beyond six months is caused by business circumstances not reasonably foreseeable at the time of the initial layoff, and notice is given at the time it becomes reasonably foreseeable that the extension beyond six months will be required.

"Termination of operations" means the permanent or temporary shutdown of a single establishment, or of one or more facilities or operating units within a single establishment, except that "termination of operations" shall not include a termination of operations made necessary because of a fire, flood, natural disaster, national emergency, act of war, civil disorder or industrial sabotage, decertification from participation in the Medicare and Medicaid programs as provided under Titles XVIII and XIX of the federal "Social Security Act," Pub.L. 74-271 (42 U.S.C. s.1395 et seq.) or license revocation pursuant to P.L.1971, c.136 (C.26:2H-1 et al.).

"Transfer of operations" means the permanent or temporary transfer of a single establishment, or one or more facilities or operating units within a single establishment, to another location, inside or outside of this State.

L.2007, c.212, s.1.



Section 34:21-2 - Requirements For Establishment Subject To Transfer, Termination Of Operations, Mass Layoffs.

34:21-2 Requirements for establishment subject to transfer, termination of operations, mass layoffs.

2.If an establishment is subject to a transfer of operations or a termination of operations which results, during any continuous period of not more than 30 days, in the termination of employment of 50 or more full-time employees, or if an employer conducts a mass layoff, the employer who operates the establishment or conducts the mass layoff shall:

a.Provide, in the case of an employer who employs 100 or more full-time employees, not less than 60days, or the period of time required pursuant to the federal "Worker Adjustment and Retraining Notification Act," 29 U.S.C. s.2101 et seq., or any amendments thereto, whichever is longer, before the first termination of employment occurs in connection with the termination or transfer of operations, or mass layoff, notification of the termination or transfer of operations or mass layoff to the Commissioner of Labor and Workforce Development, the chief elected official of the municipality where the establishment is located, each employee whose employment is to be terminated and any collective bargaining units of employees at the establishment;

b.Provide to each full-time employee whose employment is terminated and to whom the employer provides less than the number of days of notification required pursuant to subsection a. of this section, severance pay equal to one week of pay for each full year of employment. The rate of severance pay provided by the employer pursuant to this subsection b. shall be the average regular rate of compensation received during the employee's last three years of employment with the employer or the final regular rate of compensation paid to the employee, whichever rate is higher. The severance pay provided by the employer pursuant to this subsection b. shall be in addition to any severance pay provided by the employer pursuant to a collective bargaining agreement or for any other reason, except that any back pay provided by the employer to the employee pursuant to section 5 of the "Worker Adjustment and Retraining Notification Act," Pub.L.100-379 (29 U.S.C. s.2104), because of a violation of section 3 of that act (29 U.S.C. s. 2102) shall be credited toward meeting the severance pay requirements of this subsection b.; and

c.Provide the response team with the amount of on-site work-time access to the employees of the establishment that the response team determines is necessary for the response team to carry out its responsibilities pursuant to section 5 of this act.

In determining whether a termination or transfer of operations or a mass layoff is subject to the notification requirements of this section, any terminations of employment for two or more groups at a single establishment occurring within any 90-day period, when each group has less than the number of terminations which would trigger the notification requirements of this section but the aggregate for all of the groups exceeds that number, shall be regarded as subject to the notification requirements unless the employer demonstrates that the cause of the terminations for each group is separate and distinct from the causes of the terminations for the other group or groups.

L.2007, c.212, s.2.



Section 34:21-3 - Contents Of Required Notification.

34:21-3 Contents of required notification.

3.The notification provided pursuant to subsection a. of section 2 of this act shall include:

a.A statement of the number of employees whose employment will be terminated in connection with the mass layoff or transfer or termination of operations of the establishment, the date or dates on which the mass layoff or transfer or termination of operations and each termination of employment will occur;

b.A statement of the reasons for the mass layoff or transfer or termination of operations;

c.A statement of any employment available to employees at any other establishment operated by the employer, and information regarding the benefits, pay and other terms and conditions of that employment and the location of the other establishment;

d.A statement of any employee rights with respect to wages, severance pay, benefits, pension or other terms of employment as they relate to the termination, including, but not limited to, any rights based on a collective bargaining agreement or other existing employer policy;

e.A disclosure of the amount of the severance pay which is payable pursuant to the provisions of subsection b. of section 2 of this act; and

f.A statement of the employees' right to receive from the response team, pursuant to subsection c. of section 2 and subsection a. of section 5 of this act, information, referral and counseling regarding: public programs which may make it possible to delay or prevent the transfer or termination of operations or mass layoff; public programs and benefits to assist the employees; and employee rights based on law.

The notification shall be in writing and, after the commissioner has made a form for the notification available to employers, provided on that form. The commissioner shall make the form available to employers not more than 90 days following the effective date of this act.

L.2007, c.212, s.3.



Section 34:21-4 - Construction Of Act Relative To Collective Bargaining Agreements.

34:21-4 Construction of act relative to collective bargaining agreements.

4.This act shall not be construed as limiting or modifying any provision of a collective bargaining agreement which requires notification, severance payment or other benefits on terms which are more favorable to employees than those required by this act.

L.2007, c.212, s.4.



Section 34:21-5 - Establishment Of Response Team.

34:21-5 Establishment of response team.

5. a. There is established, in the Department of Labor and Workforce Development, a response team. The purpose of the response team is to provide appropriate information, referral and counseling, as rapidly as possible, to workers who are, or may be, subject to plant closings or mass layoffs, and the management of establishments where those workers are or were employed.

b.In the case of each transfer or termination of the operations in an establishment which results in the termination of 50 or more employees, the response team shall:

(1)Offer to meet with the representatives of the management of the establishment to discuss available public programs which may make it possible to delay or prevent the transfer or termination of operations, including economic development incentive and workforce development programs, shared work unemployment compensation benefit programs, and coordinated utilization of any of those programs which are applicable;

(2)Meet on site with workers and provide information, referral and counseling regarding:

(a)Available public programs which may make it possible to delay or prevent the transfer or termination of operations, including economic development incentive and workforce development programs, shared work unemployment compensation benefit programs, and coordinated utilization of any of those programs which are applicable;

(b)Public programs or benefits which may be available to assist the employees, including, but not limited to, unemployment compensation benefits, job training or retraining programs, and job search assistance; and

(c)Employee rights based on this act or any other law which applies to the employees with respect to wages, severance pay, benefits, pensions or other terms of employment as they relate to the termination of employment; and

(3)Seek to facilitate cooperation between representatives of the management and employees at the establishment to most effectively utilize available public programs which may make it possible to delay or prevent the transfer or termination of operations or to assist employees if it is not possible to prevent the termination.

L.2007, c.212, s.5; amended 2011, c.154, s.10.



Section 34:21-6 - Initiation Of Suit By Aggrieved Employee, Former Employee.

34:21-6 Initiation of suit by aggrieved employee, former employee.

6.An aggrieved employee or former employee or his authorized representative may initiate suit in Superior Court under this act either individually or on behalf of employees or former employees affected by a violation of the provisions of this act. If an action is undertaken on behalf of affected employees or former employees, the party initiating the action shall inform the department, which shall notify each affected employee or former employee. If the court finds the employer has violated the provisions of this act, it shall award to the aggrieved present or former employees: costs of the action, including reasonable attorneys' fees; and compensatory damages, including lost wages, benefits and other remuneration. Any award of compensatory damages for lost wages shall be limited to the amount of severance pay required pursuant to subsection b. of section 2 of this act.

L.2007, c.212, s.6.



Section 34:21-7 - Short Title.

34:21-7 Short title.

7.This act shall be known and may be cited as the "Millville Dallas Airmotive Plant Job Loss Notification Act."

L.2007, c.212, s.7.






Title 35 - Legal Advertisements

Section 35:1-1 - Definitions

35:1-1. Definitions
As used in this title, "official advertising" and "official advertisements" include all matters required by law to be published.



Section 35:1-2 - Newspapers Qualified As Legal Newspapers

35:1-2. Newspapers qualified as legal newspapers
All newspapers printed and published in the English language within the state at least once a week for at least one year continuously shall be deemed legal newspapers for the publication of official advertisements.

Any court or county officer may publish official advertisements in any Sunday newspaper published in the county for the period of at least one year and such publication shall be valid in all respects.



Section 35:1-2A - Newspapers Published On Sunday; Requisites

35:1-2a. Newspapers published on Sunday; requisites
Wherever publication of a legal notice of any kind is authorized or required to be published in a newspaper, such publication may be made in a newspaper published on any Sunday in the same manner and to the same effect as though such newspaper were published on a day of the week other than a Sunday; provided, that the newspaper in which such publication shall be had is printed and published in the English language, within this State, and has been or shall have been published at least once a week for at least 2 years continuously.

L.1957, c. 91, p. 178, s. 1, eff. June 21, 1957.



Section 35:1-2.1 - State Publications; Qualifications Of Newspapers; Unqualified Newspaper Acquiring A Qualified Newspaper

35:1-2.1. State publications; qualifications of newspapers; unqualified newspaper acquiring a qualified newspaper
Whenever it is required to publish resolutions, official proclamations, notices or advertising of any sort, kind or character, including proposals for bids on public work and otherwise, by this State or by any board or body constituted and established for the performance of any State duty or by any State official or office or commission, the newspaper or newspapers selected for such publication must meet and satisfy the following qualifications, namely: said newspaper or newspapers shall be entirely printed in the English language, shall be printed and published within the State of New Jersey, shall be a newspaper of general paid circulation possessing an average news content of not less than thirty-five per centum (35%), shall have been published continuously in the municipality where its publication office is situate for not less than two years and shall have been entered for two years as second-class mail matter under the postal laws and regulations of the United States. In case a newspaper cannot meet these qualifications, itself, but has acquired another newspaper which meets these qualifications, the acquiring newspaper shall be deemed to meet these qualifications if it is published in the same municipality and entered in the same post office as was the acquired newspaper. Continuous publication within the meaning of this section shall not be deemed interrupted by any involuntary suspension of publication for a period not exceeding six months, resulting from loss, destruction, mechanical or electrical failure of typesetting equipment or printing presses or the unavailability, due to conditions beyond the control of the publisher, of paper or other materials and supplies necessary for operation, or resulting from a labor dispute with a recognized labor union, and any newspaper so affected shall not be disqualified hereunder in the event that publication is resumed within said period of six months.

Amended by L.1938, c. 328, p. 838, s. 1; L.1941, c. 147, p. 489, s. 1; L.1941, c. 409, p. 1052, s. 1; L.1953, c. 411, p. 2067, s. 1, eff. Sept. 18, 1953.



Section 35:1-2.2 - Publication By Counties, Municipalities, Individuals Or Corporations; Additional Qualifications Of Newspaper

35:1-2.2. Publication by counties, municipalities, individuals or corporations; additional qualifications of newspaper
Whenever, by law, it is required that there be published by printing and publishing in a newspaper or newspapers, ordinances, resolutions or notices or advertisements of any sort, kind or character by any county, city or other municipality or municipal corporation, or by any municipal board or official board, or body, or office, or officials, or by any person or corporation, such newspaper or newspapers must, in addition to any other qualification now required by law, meet the following qualifications, namely: said newspaper or newspapers shall be entirely printed in the English language, shall be printed and published within the State of New Jersey, shall be a newspaper of general paid circulation possessing an average news content of not less than 35%, shall have been published continuously in the municipality where its publication office is situate for not less than 2 years and shall have been entered for 2 years as second-class mail matter under the postal laws and regulations of the United States. In case a newspaper cannot meet these qualifications itself but has acquired another newspaper which meets these qualifications, the acquiring newspaper shall be deemed to meet these qualifications if it is published in the same municipality and entered in the same post office as was the acquired newspaper. Continuous publication within the meaning of this section shall not be deemed interrupted by any involuntary suspension of publication for a period not exceeding 6 months resulting from loss, destruction, mechanical or electrical failure of typesetting equipment or printing presses or the unavailability, due to conditions beyond the control or the publisher, of paper or other materials and supplies necessary for operation, or resulting from a labor dispute with a recognized labor union, and any newspaper so affected shall not be disqualified hereunder in the event that publication is resumed within said period of 6 months.

For the purposes of this section and for the purpose of qualifying for legal advertisements generally, any newspaper which for not less than 2 years shall have been continuously printed in a building located within two municipalities and which for not less than 2 years shall have continuously maintained its editorial and business offices in said building shall be deemed to have been published continuously in each of said municipalities during that period and its publication office shall be deemed to have been situate in each municipality during that period.

In the event any newspaper which shall have been qualified to publish legal advertisements shall move its publication office to any municipality in the same county or in an adjacent county in this State and which shall otherwise continue to meet the qualifications of this section, it shall be qualified to publish legal advertisements which it was qualified to publish prior to moving said publication office for a period of 2 years after the date of the moving of its publication office or such period as said newspaper shall have the highest paid circulation of any newspaper within the county or municipality which shall use said newspaper for legal advertisements.

Amended by L.1938, c. 328, p. 838, s. 1; L.1941, c. 147, p. 490, s. 2; L.1941, c. 409, p. 1053, s. 2; L.1953, c. 342, p. 1903, s. 1; L.1953, c. 411, p. 2068, s. 2; L.1962, c. 186, s. 1, eff. Dec. 7, 1962; L.1973, c. 332, s. 1, eff. Dec. 27, 1973; L.1979, c. 84, s. 1, eff. May 7, 1979.



Section 35:1-2.2A - Publication In County Or Municipal Newspaper; Exception

35:1-2.2a. Publication in county or municipal newspaper; exception
Notwithstanding any other provision of law whenever, by law, it is required that there be published by printing and publishing in a newspaper, which meets the qualifications set forth in Revised Statutes 35:1-2.2, ordinances, resolutions or notices or advertisements of any sort, kind or character by any county, or by any city or other municipality or municipal corporation, or by any municipal board or official board, or body, or office, or officials, or by any person or corporation of such county, such notice or advertisement may be published in a newspaper published in such county or municipality, as may be required by the statute prescribing the method of publication, except that there shall hereafter be no requirement that the newspaper be printed in any such county or municipality provided that the said newspaper is printed in the State of New Jersey.

L.1968, c. 133, s. 1, eff. July 9, 1968.



Section 35:1-2.4 - Legal Newspaper Whose Owner Enters Military Or Naval Service; Resumption Of Publication After Discharge Or Death

35:1-2.4. Legal newspaper whose owner enters military or naval service; resumption of publication after discharge or death
If any person heretofore and subsequent to December seventh, one thousand nine hundred and forty-one, entered, or hereafter, in time of war, shall enter the active military or naval service of the United States, or the active service of the United States Merchant Marine, and such person at the time of such entry was or is the owner of a legal newspaper meeting and satisfying all the qualifications for the publication of official advertisements, and such newspaper was or is obliged to suspend publication because of such entry of such person, such newspaper upon resumption of publication within six months after the time of such person's discharge from such service, or within six months after the time of such person's death while in service, shall be deemed to have met and satisfied all the qualifications of a legal newspaper for the publication of official advertisements during the whole of such period of suspension.

L.1943, c. 105, p. 337, s. 1, eff. April 7, 1943.



Section 35:1-3 - Change Of Name; Certificate, Record And Filing

35:1-3. Change of name; certificate, record and filing
The name of any newspaper published within the state may be changed by recording and filing a certificate under the hand of its proprietor, or if its proprietor be a corporation under the corporate seal, setting forth the name of the newspaper, its proprietorship, place of publication, the new name adopted and the date when the change of name shall take effect, which shall be not less than one week after the filing of the certificate.

The execution of the certificate shall be proved or acknowledged as required for deeds of real estate and shall be recorded in a book to be kept for that purpose in the office of the clerk of the county in which the newspaper is published, and after being recorded shall be filed in the office of the secretary of state. The certificate or a copy duly certified by the secretary of state shall be competent evidence in any court.



Section 35:1-4 - Change Of Name; No Interruption Of Legal Status

35:1-4. Change of name; no interruption of legal status
When a newspaper shall change its name as provided in section 35:1-3 of this title, its continuance as a legal newspaper shall not be interrupted nor shall the validity of any legal publication be in anywise affected.



Section 35:2-1 - Rates For Official Advertising

35:2-1. Rates for official advertising
The price to be paid for publishing all official advertising as defined in R.S. 35:1-1 in newspapers shall be as follows:

In newspapers published in the State of New Jersey having a bona fide net paid circulation of up to 2,500 copies, the rate shall be $0.25 per line for each insertion; in the case of any newspaper having a bona fide net paid circulation of not less than 2,500 copies nor more than 5,000 copies, the rate shall be $0.31 per line for each insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 5,000 copies and not more than 10,000 copies, the rate shall be $0.34 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 10,000 copies and not more than 30,000 copies, the rate shall be $0.35 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 30,000 and not more than 45,000 copies, the rate shall be $0.36 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 45,000 copies and not more than 60,000 copies, the rate shall be $0.38 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 60,000 copies and not more than 75,000 copies, the rate shall be $0.44 per line per insertion; and in the case of any newspaper having bona fide net paid circulation of not less than 75,000 copies and of more than 100,000 copies, the rate shall be $0.60 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 100,000 copies, and not more than 125,000 copies, the rate shall be $0.66 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 125,000 copies, and not more than 150,000, the rate shall be $0.72 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation of not less than 150,000 copies and not more than 200,000 copies, the rate shall be $0.82 per line per insertion; and in the case of newspapers having a bona fide net paid circulation of not less than 200,000 copies and not more than 300,000 copies, the rate shall be $0.91 per line per insertion; and in the case of any newspaper having a bona fide net paid circulation in excess of 300,000 copies the rate shall be $1.00 per line per insertion; but before any newspaper can charge the foregoing rates, the publisher or business manager of such newspaper must file with the properly authorized officer of every municipality, county or governing body, placing official advertising in such newspaper, an affidavit setting forth the average net paid circulation of such newspaper for the 12-month period ending September 30 next preceding and the rate to be charged for official advertising, which in no case shall be in excess of, or below, the rates provided in the foregoing schedule.

Lines shall be calculated upon the basis of the space that a 6 point line, 8 picas wide would occupy.

Amended by L.1944, c. 156, p. 587, s. 1; L.1952, c. 250, p. 834, s. 1; L.1955, c. 233, p. 898, s. 1; L.1962, c. 130, s. 1, eff. July 27, 1962; L.1968, c. 134, s. 1, eff. July 9, 1977; L.1977, c. 433, s. 1; L.1983, c. 117, s. 1.



Section 35:2-2 - "Subsequent Insertions" Defined

35:2-2. "Subsequent insertions" defined
The price fixed for "subsequent insertions" shall apply only to subsequent insertions in issues of consecutive weeks.



Section 35:2-3 - Price For Publishing Advertisements To Be Printed Therewith

35:2-3. Price for publishing advertisements to be printed therewith
There shall be printed and published on and with every official advertisement a statement of the price therefor established by law, which price shall be the legal amount due for the whole length of time that the same is to be published. No charge shall be made or recovery had for publishing any official advertising unaccompanied by such statement of price.



Section 35:2-3.1 - Advertising In Papers Published Outside Municipality

35:2-3.1. Advertising in papers published outside municipality
When in the judgment of the governing body of any county, city, town, borough or township or any municipality or any division thereof, it is to the best interest to bring to the attention of the greatest possible number of its citizens, any of its legal notices, ordinances, resolutions, audits or notice of any kind, it shall be lawful for said governing body of any said county, city, town, borough or township or any municipality or any division of the same to cause to be published its legal notices, ordinances, resolutions, audits or notices of any kind at the legal rates fixed by law, in any newspaper legally qualified published outside of said county, city, town, borough, township or municipality thereof, but circulated within said county, city, town, borough, township or municipality; provided, same is published within the State of New Jersey, when in their judgment said publication will inform the greatest number of its citizens of any action of said governing body; and provided further, that the number of insertions shall not exceed the number required by law.

L.1944, c. 83, p. 163, s. 1, eff. April 6, 1944.



Section 35:2-3.2 - Publication Outside Municipality Additional Requirement

35:2-3.2. Publication outside municipality additional requirement
This authorization of such publication shall in no wise relieve the governing body from the requirements of publication of all legal notices, ordinances, resolutions, audits or notices in any newspaper published within the county, city, borough, township or municipality now, duly authorized by law to publish the same but shall be in addition to the legal requirements and not in place thereof.

L.1944, c. 83, p. 164, s. 2, eff. April 6, 1944.






Title 36 - Legal Holidays

Section 36:1-1 - Legal Holidays.

36:1-1 Legal holidays.

36:1-1. a. The following days in each year shall, for all purposes whatsoever as regards the presenting for payment or acceptance, and of the protesting and giving notice of dishonor, of bills of exchange, bank checks and promissory notes be treated and considered as the first day of the week, commonly called Sunday, and as public holidays, except as provided under subsection d. of this section: January 1, known as New Year's Day; the third Monday in January, known as Martin Luther King's Birthday; February 12, known as Lincoln's Birthday; the third Monday in February, known as Washington's Birthday; the day designated and known as Good Friday; the last Monday in May, known as Memorial Day; July 4, known as Independence Day; the first Monday in September, known as Labor Day; the second Monday in October, known as Columbus Day; November 11, known as Armistice Day or Veterans' Day; the fourth Thursday in November, known as Thanksgiving Day; December 25, known as Christmas Day; any general election day in this State; every Saturday; and any day heretofore or hereafter appointed, ordered or recommended by the Governor of this State, or the President of the United States, as a day of fasting and prayer, or other religious observance, or as a bank holiday or holidays. All such bills, checks and notes, otherwise presentable for acceptance or payment on any of the days herein enumerated, shall be deemed to be payable and be presentable for acceptance or payment on the secular or business day next succeeding any such holiday.

b.Whenever any of the days herein enumerated can and shall fall on a Sunday, the Monday next following shall, for any of the purposes herein enumerated be deemed a public holiday, except as provided under subsection d. of this section; and bills of exchange, checks and promissory notes which otherwise would be presentable for acceptance or payment on such Monday shall be deemed to be presentable for acceptance or payment on the secular or business day next succeeding such holiday.

c.In construing this section, every Saturday shall, until 12 o'clock noon, be deemed a secular or business day, except as is hereinbefore provided in regard to bills of exchange, bank checks and promissory notes, and the days herein enumerated except bank holidays and Saturdays shall be considered as the first day of the week, commonly called Sunday, and public holidays, for all purposes whatsoever as regards the transaction of business in the public offices of this State, or counties of this State, except as provided under subsection d. of this section; but on all other days or half days, except Sunday or as otherwise provided by law, such offices shall be kept open for the transaction of business.

d.Notwithstanding the provisions of subsections a. through c. of this section, when the provisions of this subsection take effect, the following day each calendar year shall not be considered a public holiday for the purposes of conducting State government business:

February 12, known as Lincoln's Birthday.

All public offices of State government in this State shall be open on this day for the transaction of business.

Amended 1938, c.115; 1940, c.85; 1942, c.123; 1946, c.55; 1947, c.10; 1955, c.21; 1969, c.132, s.1; 1974, c.179; 1977, c.65; 1984, c.97; 2008, c.89, s.26.



Section 36:1-1.1 - Saturdays Public Holidays

36:1-1.1. Saturdays public holidays
Each Saturday in each year shall, for all purposes whatsoever as regards the transaction of business in the public offices of this State, and the counties and municipalities in this State, be considered as the first day of the week, commonly called Sunday, and as public holidays.

L.1946, c. 129, p. 609, s. 1. Amended by L.1954, c. 196, p. 729, s. 1; L.1955, c. 196, p. 774, s. 1, eff. Aug. 5, 1955.



Section 36:1-1.2 - Legal Holiday On Saturday; Preceding Friday Deemed To Be Holiday.

36:1-1.2 Legal holiday on Saturday; preceding Friday deemed to be holiday.


1.Whenever any legal holiday enumerated in R.S.36:1-1 other than Saturday, and other than those days enumerated under subsection d. of R.S.36:1-1, can and shall fall on a Saturday, the preceding Friday shall be deemed to be said holiday for State employees, and the public offices of the State government shall be closed for the transaction of business.

L.1978, c.135, s.1; amended 2008, c.89. s.27.



Section 36:1-2 - Transaction Of Business On Holidays

36:1-2. Transaction of business on holidays
36:1-2. Transaction of business on holidays. Any person or corporation, including without limitation a bank, trust company, banking institution and savings and loan association, may transact either private or public business in this State on any designated holiday, in the same manner as on any other day of the week on which it is lawful to transact such business.

Amended 1988,c.34,s.1.



Section 36:1-3 - Sales Of Real And Personal Property On Designated Holidays

36:1-3. Sales of real and personal property on designated holidays
36:1-3. Sales of real and personal property on designated holidays. Any sale of real or personal property made by any public officer, or by any citizen of this State, on any designated holiday, shall be as valid as though such sale was made on any other day of the week on which it is lawful to sell and transfer real or personal property.

Amended 1988,c.34,s.2.



Section 36:1-4 - Transactions By Certain Financial Institutions After 12 O'clock Noon On Saturdays And Public Holidays

36:1-4. Transactions by certain financial institutions after 12 o'clock noon on Saturdays and public holidays
36:1-4. Transactions by certain financial institutions after 12 o'clock noon on Saturdays and public holidays. The payment, certification or acceptance of any check or other negotiable instrument or any other transaction by any bank or trust company, banking institution or savings and loan association shall not be void or voidable or invalid because done or performed on a day designated in R.S. 36:1-1 as a public holiday, including Saturday between 12 o'clock noon and midnight, if such payment, certification, acceptance or other transaction would be valid if done or performed at a time or on a day which is not designated as a public holiday. Nothing herein contained shall be construed to compel any bank or trust company, banking institution or savings and loan association to keep open, or to perform any of the acts or transactions aforesaid, on any Saturday after 12 o'clock noon or on any day designated as a public holiday except at its own option.

Amended 1988, c. 34, s. 3.



Section 36:1-5 - Mother's Day

36:1-5. Mother's day
For the purpose of paying a special tribute to mothers, the second Sunday of May in each year is designated as a day for the general observance of that purpose and shall be known as Mother's Day.

L.1944, c. 116, p. 319, s. 1, eff. April 13, 1944.



Section 36:1-6 - Father's Day

36:1-6. Father's day
For the purpose of paying a special tribute to fathers, the third Sunday of June in each year is designated as a day for the general observance of that purpose and shall be known as Father's Day.

L.1944, c. 116, p. 319, s. 2, eff. April 13, 1944.



Section 36:1-8 - Volunteer Fireman's Day

36:1-8. Volunteer Fireman's day
For the purpose of paying special tribute to volunteer firemen, the second Sunday of January in each year is designated for the general observance of that purpose and shall be known as "Volunteer Fireman's Day."

L.1978, c. 28, s. 1, eff. June 5, 1978.



Section 36:1-9 - Volunteer First Aid And Rescue Squad Day

36:1-9. Volunteer first aid and rescue squad day
For the purpose of paying special tribute to volunteer first aid and rescue squads, the third Sunday in January in each year is designated for the general observance of that purpose and shall be known as "Volunteer First Aid and Rescue Squad Day."

L.1981, c. 84, s. 1, eff. March 25, 1981.



Section 36:1-10 - Legislative Findings And Declaration

36:1-10. Legislative findings and declaration
The Legislature finds and declares:

a. That the tenth day of June marks the anniversary of one of the most heinous criminal acts in the history of Western civilization, the brutal extermination of the peaceful village of Lidice, Czechoslovakia by the barbaric members of the Nazi security police on June 10, 1942.

b. On that dark day in 1942 every male resident of Lidice over the age of 16 was murdered; all of the women were condemned to the dreaded Ravensbrueck concentration camp; four pregnant women were taken to a maternity hospital where their newly born children were murdered; and all of the surviving children of Lidice were sent outside of Czechoslovakia and dispersed.

c. After the people of Lidice had been so thoroughly savaged, the Nazi security police turned their perverted fury on the village itself, first burning it, then dynamiting the ruins, and finally leveling the site of the village to the ground.

d. This barbarous act of depravity so aroused the wrath of the world, that towns and villages in many countries renamed themselves Lidice so that the memory of that peaceful little village might be preserved.

e. It is the firm belief of this Legislature that the memory of the hideous outrage that was committed against Lidice must not be allowed to fade, lest a similar fate befall other communities.

L.1983, c. 210, s. 1, eff. June 10, 1983.



Section 36:1-11 - Lidice Memorial Day; Designation

36:1-11. Lidice memorial day; designation
The tenth day of June in each year is designated as Lidice Memorial Day in honor of the innocent victims of the Nazi outrage that was committed against Lidice, Czechoslovakia. The Governor of the State is requested annually to call on the people of the world to remember the fate of Lidice, Czechoslovakia, and to honor the memory of the innocent victims of the brutal outrage that was committed on June 10, 1942.

L.1983, c. 210, s. 2, eff. June 10, 1983.



Section 36:1-12 - Findings, Declarations Relative To Kristallnacht

36:1-12. Findings, declarations relative to Kristallnacht
1.The Legislature finds and declares:

a. On the night of November 9-10, 1938, organized gangs of Nazi Gestapo agents instigated a horrible wave of wanton destruction aimed at Jews, Jewish synagogues, homes and shops in almost every town and city in Germany;

b. That night, Kristallnacht - "The Night of Broken Glass," witnessed some of the most brutal acts of intentional savagery ever committed by a sovereign government against a religious minority;

c. This barbaric and unprecedented event was coordinated and stimulated by the Gestapo, the dreaded secret police of Adolph Hitler and his tyrannical Nazi government which ruled Germany, for the express purpose of burning Jewish synagogues, destroying Jewish property and arresting as many Jews as possible;

d. The gruesome pogrom resulted in the burning of 119 synagogues, of which 76 were completely destroyed; the destruction or looting of 7,500 Jewish shops and homes; and the death of at least 36 Jews and the serious injury of at least 36 more;

e. On that same night of horror, 20,000 Jews were systematically rounded up "for their own protection" and sent to the heinous concentration camps of Dachau, Oranienburg-Sachenhausen and Buchenwald where their heads were shaven and they were forced to wear coarse prison suits stamped with the yellow Star of David and where death was a frequent and brutal visitor;

f. To compound the senseless tribulations suffered by Jews on Kristallnacht, the Nazis forced them to pay 25 million marks for the destruction of their own property and levied an additional fine of one billion marks, supposedly for their "crimes" against the state;

g. Kristallnacht for the first time confirmed to the world the truly evil nature of the Nazis and the totalitarian German government of Hitler, and it served as a horrible and ominous omen of how that government was in later years to coldly murder six million Jews and others in a mindless attempt at the genocide of an entire religious minority; and

h. It is imperative for the current generation of Americans and residents of New Jersey to remember the brutality of Kristallnacht and its importance as a portent of the Holocaust which later destroyed six million Jews and millions of others.

L.1995,c.258,s.1.



Section 36:1-13 - Kristallnacht Memorial Night Designated

36:1-13. Kristallnacht Memorial Night designated
2.The night of November 9-10 in each year is designated as Kristallnacht Memorial Night in New Jersey in honor of the innocent victims of that Nazi outrage. On the night of every November 9-10, the State Capitol Joint Management Commission, established pursuant to P.L.1992, c.67 (C.52:31-34 et seq.), shall ensure that each room and office in each State building within the Capitol Complex remains lit for the entire night as a remembrance of the terrible events of Kristallnacht and the Holocaust, and as a symbol of hope that humanity will finally unite to put an end to genocide. The State Capitol Joint Management Commission shall consult with the New Jersey Commission on Holocaust Education, established pursuant to P.L.1991, c.193 (C.18A:4A-1 et seq.), on increasing public awareness of Kristallnacht Memorial Night in New Jersey.

L.1995,c.258,s.2.



Section 36:2-1 - Crispus Attucks Day

36:2-1. Crispus Attucks Day
In order to pay respect to Crispus Attucks, the first American patriot to give his life in our country's war of freedom, the fifth day of March, in each year, is designated as a day for the general observance of that purpose and shall be known as Crispus Attucks Day; provided, however, that when said day shall fall on any secular or business day of the week, no business transaction, allowable or permissible on such secular or business day, shall be prohibited.

L.1949, c. 49, p. 336, s. 1, eff. April 25, 1949.



Section 36:2-1.1 - Special Commemorations Posted On Department Of State Website.

36:2-1.1 Special commemorations posted on Department of State website.

1.The Department of State shall post, within 60 days after the date of enactment of this act, and maintain on its Internet website a list of the specific days, weeks, or months designated by State law for special commemorations each year, consistent with its mission to advance the cultural and historical heritage of the State and encourage the civic engagement of State residents.

L.2013, c.251, s.1.



Section 36:2-2 - American Flag Week

36:2-2. American Flag Week
The Governor of the State of New Jersey is requested, annually, to issue an appropriate proclamation designating the period of June 7 through June 14 of each year as American Flag Week, and calling upon all citizens of the State to display the flag of the United States of America on those days.

L.1965, c. 37, s. 1, eff. May 5, 1965.



Section 36:2-3 - New Jersey Day

36:2-3. New Jersey Day
The Governor of the State of New Jersey is requested to issue annually an appropriate proclamation designating April 17 as New Jersey Day and calling upon all citizens and residents of this State to commemorate and observe said day as the anniversary of the beginning of unified government in New Jersey by directing, and participating in, programs recalling our heritage and its meaning to New Jersey today and in the future.

L.1970, c. 30, s. 1, eff. April 17, 1970.



Section 36:2-4 - Women's History Week; Designation

36:2-4. Women's history week; designation
The second week of March in each year shall be designated as "Women's History Week" in the State of New Jersey in recognition of the significant and diverse contributions of women to the development of both the State of New Jersey and the United States of America.

L.1982, c. 11, s. 1, eff. March 19, 1982.



Section 36:2-5 - Governor's Proclamation; Women's History Week

36:2-5. Governor's proclamation; women's history week
The Governor is requested to issue a proclamation proclaiming the aforesaid designation and with the Legislature to call upon all citizens of the State, all educational institutions and all other public and private agencies and organizations to celebrate Women's History Week by appropriate observances.

L.1982, c. 11, s. 2, eff. March 19, 1982.



Section 36:2-6 - Law Day On May 1; Annual Proclamation By Governor

36:2-6. Law Day on May 1; annual proclamation by Governor
The Governor of the State of New Jersey is requested to issue annually an appropriate proclamation designating May 1 as "Law Day" and calling upon all citizens and residents of this State to commemorate and observe said day as a special day of celebration in appreciation of their liberties and the reaffirmation of their loyalty to the United States of America; of their rededication to the ideals of equality and justice under law and respect for basic human rights; and for the cultivation of that respect for law that is so vital to the democratic way of life. The citizens and residents of this State are urged to partake in the appropriate observance of "Law Day," including the display of the flag of the United States and consideration of the sanctity of law and respect for its impartial principles so unfortunately absent in many other nations throughout the world.

L.1982, c. 232, s. 1, eff. Jan. 7, 1983.



Section 36:2-7 - "New Jersey P. O. W.-m. I. A. Recognition Day" Designated.

36:2-7 "New Jersey P.O.W.-M.I.A. Recognition Day" designated.

1.The third Friday in September of each year shall be designated as "New Jersey P.O.W.-M.I.A. Recognition Day" in recognition of the sacrifices of the citizens of this State and of our Nation who were captured by the enemy or are missing in action.

L.1984,c.83,s.1; amended 1999, c.123, s.2.



Section 36:2-8 - Request For Proclamation By Governor

36:2-8. Request for proclamation by Governor
The Governor is requested to issue a proclamation proclaiming this designation and with the Legislature to call annually upon the citizens of this State to recognize this date with appropriate observances.

L.1984, c. 83, s. 2, eff. July 17, 1984.



Section 36:2-9 - New Jersey Retired Teachers Day

36:2-9. New Jersey Retired Teachers Day
The Governor shall designate the first Sunday in November of each year as "New Jersey Retired Teachers Day," a day on which the people of New Jersey can pay tribute to the retired teachers of the State in grateful recognition of the instruction and guidance they have provided, and the example they have set, for the youth of New Jersey.

Joint Resolution No. 18, 1984, s. 1, eff. Oct. 30, 1984.



Section 36:2-10 - Police, Firemen, First Aid Day

36:2-10. Police, firemen, first aid day
The third Sunday in May of each year shall be designated as "Police, Firemen and First Aid Recognition Day" in the State of New Jersey in recognition of the dedicated service the members of police and fire departments and various first aid, ambulance and rescue services in the State have rendered to their fellow citizens.

L. 1986, c. 45, s. 1, eff. July 9, 1986.



Section 36:2-11 - Annual Observance

36:2-11. Annual observance
The Governor shall issue annually a proclamation designating the third Sunday in May of each year as "Police, Firemen and First Aid Recognition Day" and with the Legislature call upon all citizens of the State and all other public and private agencies and organizations to celebrate "Police, Firemen and First Aid Recognition Day" by appropriate observances.

L. 1986, c. 45, s. 2, eff. July 9, 1986.



Section 36:2-12 - Literacy Awareness Week

36:2-12. Literacy Awareness Week
That the first full week of July of each year shall be proclaimed as "Literacy Awareness Week" in New Jersey.

L.1989, JR 2



Section 36:2-13 - Missing Persons' Month

36:2-13. Missing Persons' Month
The period of May 25 through June 25 is permanently designated and declared "Missing Persons' Month" in the State of New Jersey.

L.1989,c.83,s.2.



Section 36:2-14 - Dissemination Of Information

36:2-14. Dissemination of information
All government agencies and appropriate private agencies and associations in this State are urged to recognize "Missing Persons' Month" by working cooperatively to make available to the public more in-depth information regarding the true statistics and scope of the missing persons issue.

L.1989,c.83,s.3.



Section 36:2-15 - Grandparents' Day

36:2-15 Grandparents' Day

1.The Sunday after Labor Day of each year shall be proclaimed as "Grandparents' Day" in New Jersey.

1989, JR 5; amended 1998, c.75, s.1.



Section 36:2-16 - New Jersey Shore Celebration Day; Established

36:2-16. New Jersey Shore Celebration Day; established
It is declared that the second Saturday preceding the last Monday in May, known as Memorial Day, shall be New Jersey Shore Celebration Day, to be annually observed with appropriate festivities by the people.

L.1990,JR 2,s.1.



Section 36:2-17 - Observance Of New Jersey Shore Celebration Day; Cooperation, Coordination; Encouraged

36:2-17. Observance of New Jersey Shore Celebration Day; cooperation, coordination; encouraged
The State government, the government of every county bordering on the New Jersey shore, and the government of every municipality located within a county bordering on the New Jersey shore are encouraged to coordinate their respective observances and cooperate to make New Jersey Shore Celebration Day an annual coastwide event.

L.1990,JR 2,s.2.



Section 36:2-18 - "Vietnam Veterans' Remembrance Day" Designated

36:2-18. "Vietnam Veterans' Remembrance Day" designated
May 7th of each year shall be designated as "Vietnam Veterans' Remembrance Day" in the State of New Jersey to honor those veterans who served in Vietnam with valor and to remember the heroic men and women from this State who lost their lives in the service of their country.

L.1991,c.100,s.1.



Section 36:2-19 - Observance Of "Vietnam Veterans' Remembrance Day"

36:2-19. Observance of "Vietnam Veterans' Remembrance Day"
The Governor shall annually issue a proclamation designating May 7th as "Vietnam Veterans' Remembrance Day" and with the Legislature call upon the citizens of this State to recognize this day with appropriate observances.

L.1991,c.100,s.2.



Section 36:2-20 - "Korean War Veterans' Day" Designated

36:2-20. "Korean War Veterans' Day" designated
1. July 27 of each year shall be designated as "Korean War Veterans' Day" in New Jersey in recognition of the courage and unwavering patriotism of those men and women of this State who served in the armed forces during the Korean War.

L.1991,c.221,s.1.



Section 36:2-21 - Gubernatorial Proclamation

36:2-21. Gubernatorial proclamation
2. The Governor shall issue annually a proclamation designating this day as "Korean War Veterans' Day" and with the Legislature call upon the citizens of this State to recognize this day with appropriate observances.

L.1991,c.221,s.2.



Section 36:2-22 - "Holocaust Remembrance Day"

36:2-22. "Holocaust Remembrance Day"
1. There is hereby designated an annual "Holocaust Remembrance Day," which shall be that day in each year which corresponds to the 27th day of the month of Nissan in the Hebrew calendar except in any year in which that 27th day falls on a public holiday or religious holiday, in which event the Governor shall designate another day, as near to that 27th day as practical, as "Holocaust Remembrance Day" in that year. All citizens of this State as well as public and private organizations are urged to recognize "Holocaust Remembrance Day" by appropriate observances.

L.1991,JR5.



Section 36:2-23 - Findings, Declarations

36:2-23. Findings, declarations
1. The Legislature finds and declares that:



a. Alzheimer's Disease is a terminal, organic brain disease of unknown origin that causes steady brain deterioration and leads to a complete breakdown of a person's ability to communicate, move about, or control bodily functions and eventually results in death;

b. Alzheimer's Disease is the fourth leading cause of death in the United States and affects two to four million Americans between the ages of 40 and 80, including about 400,000 residents of New Jersey;

c. While presently incurable, Alzheimer's Disease is often confused with other diseases of intellectual impairment, thus necessitating that the specific diagnosis of a person's medical conditions be conducted with great care, since the other causes of impairment can be treated;

d. Alzheimer's Disease has been called a disease which not only "robs the mind of the victim" but "breaks the heart of the family" because it inflicts tremendous burdens on loved ones who must endure emotional, social, physical and financial stress while providing care and comfort to the victim of this ever-worsening disease; and

e. While research continues in a search for cures and controls for this devastating disease, it is important that citizens of this State develop an awareness of the nature of Alzheimer's Disease, understand the toll it takes on the victim and his or her family, encourage the development of support and assistance groups for these families, and promote efforts for advocacy for the needs of those afflicted with Alzheimer's Disease and their caregivers.

L.1991,c.319,s.1.



Section 36:2-24 - "Alzheimer's Disease Awareness Month," "Alzheimer's Disease Awareness Day"; Designated.

36:2-24 "Alzheimer's Disease Awareness Month," "Alzheimer's Disease Awareness Day"; designated.

2.The month of November is permanently designated as "Alzheimer's Disease Awareness Month" and the first Monday in November is permanently designated as "Alzheimer's Disease Awareness Day" in the State of New Jersey.

L.1991, c.319, s.2; amended 2007, c.66, s.1.



Section 36:2-25 - Recognition, Encouragement, Assistance.

36:2-25 Recognition, encouragement, assistance.

3.The Governor and the Legislature urge all citizens to recognize "Alzheimer's Disease Awareness Month" and "Alzheimer's Disease Awareness Day," and to provide encouragement and assistance to those organizations that offer educational, advocacy and support services for Alzheimer's victims and their caregivers.

L.1991, c.319, s.3; amended 2007, c.66, s.2.



Section 36:2-26 - "First Aid Week" Designated; Annual Award Established

36:2-26. "First Aid Week" designated; annual award established
1. a. The second week of May in each year shall be designated as "First Aid Week" in the State of New Jersey in recognition of services rendered by first aid volunteers.

b. Each year during the second week of May designated as "First Aid Week," an award for First Aid Volunteer of the Year shall be presented by the Governor, for the individual's dedication to service and volunteer assistance.

c. Nominations for the award shall be submitted by the president of any county or municipal first aid, rescue, or emergency squad in the State at any time during the year to the Governor, with a written statement setting forth the reasons for the individual's nomination.

As used in this act, "first aid, rescue, or emergency squad" means any duly incorporated first aid and emergency or volunteer ambulance or rescue squad association providing volunteer public first aid, ambulance or rescue service in a given area.

d. From the nominations submitted, the Governor shall select one recipient. The award shall be presented by the Governor in a public ceremony on a day during the second week of May known as "First Aid Week."

L.1991,c.367.



Section 36:2-27 - Woman Police Officer Of The Year Award

36:2-27. Woman Police Officer of the Year Award
1. a. Each year on August 26, Women's Equality Day, an award for Woman Police Officer of the Year shall be presented by the Governor to an individual in recognition of her devotion to duty and heroism. This award shall be known as the Abigail Powlett Award.

b. Nominations for the award may be submitted by any municipal, county or State police department in the State, at any time during the year, to the Office of the Attorney General in the Department of Law and Public Safety with a written statement setting forth the reasons for the individual's nomination.

c. From the nominations submitted, the Attorney General shall recommend one candidate to the Governor who shall present the award in a public ceremony.

L.1991,c.443.



Section 36:2-28 - "Garden Week" Designated

36:2-28. "Garden Week" designated
1. The first full week of June each year shall be designated as "Garden Week" in New Jersey for the purpose of recognizing and promoting the benefits of gardening.

L.1992,J.R.3,s.1.



Section 36:2-29 - Observation Of "Garden Week" Encouraged

36:2-29. Observation of "Garden Week" encouraged
2. The people of the State and all appropriate State and local governmental entities are urged to observe "Garden Week" by participating in activities that recognize and promote the benefits of gardening.

L.1992,J.R.3,s.2.



Section 36:2-30 - "Child Abuse Awareness Month," Designated

36:2-30. "Child Abuse Awareness Month," designated
2. The month of April is permanently designated and declared "Child Abuse Awareness Month" in the State of New Jersey.

L.1992,c.42.



Section 36:2-31 - "Long-term Care Week" Designated

36:2-31. "Long-Term Care Week" designated
1. a. The second full week of May in each year shall be designated as "Long-Term Care Week" in the State of New Jersey to increase public awareness of the contributions made by persons in the long-term care field who are providing care to some of the most vulnerable members of our community.

b. Each year during "Long-Term Care Week," awards for County Long-Term Care Volunteer of the Year shall be presented by the Governor to a volunteer in each county for that individual's dedication to service and invaluable volunteer assistance.

c. Nominations for the award shall be submitted by persons involved in the long-term care field in the State at any time during the year to the Governor, with a written statement setting forth the reasons for the individual's nomination.

d. From the nominations submitted, the Governor shall select a recipient from each county. The award shall be presented by the Governor in a public ceremony on a day during "Long-Term Care Week."

L.1993,c.61.



Section 36:2-32 - "Women Veterans Awareness Month" Designated

36:2-32. "Women Veterans Awareness Month" designated
1. The month of May is designated as "Women Veterans Awareness Month" in the State of New Jersey to acknowledge and commemorate the sacrifices endured and valor displayed by American women veterans.

L.1993,JR6.



Section 36:2-33 - "Senior Citizen's Day" Designated

36:2-33. "Senior Citizen's Day" designated
2. May 15th is permanently designated "Senior Citizen's Day" in New Jersey.



L.1994,c.41.



Section 36:2-34 - "A Day Of Prayer In New Jersey" Designated

36:2-34. "A Day of Prayer in New Jersey" designated
1. The first Thursday in May each year is designated as "A Day of Prayer in New Jersey" and the citizens of New Jersey are urged to observe the day in ways appropriate to its importance and significance.

L.1994,c.44.



Section 36:2-35 - "Take Our Daughters To Work Day" Designated

36:2-35. "Take our Daughters to Work Day" designated
1. The last Thursday in April shall be permanently established as "Take our Daughters to Work Day."

L.1995, J.R.4, s.1.



Section 36:2-36 - "Prostate Cancer Awareness Month" Designated

36:2-36. "Prostate Cancer Awareness Month" designated
1. The month of June in each year is designated as "Prostate Cancer Awareness Month" in the State of New Jersey, and the citizens of New Jersey are urged to observe the month with appropriate activities and programs.

L.1995,J.R.5,s.1.



Section 36:2-37 - "Delaware Bay Day" Designated

36:2-37. "Delaware Bay Day" designated
1. The second Saturday in June of each year shall be designated as "Delaware Bay Day" in New Jersey for the purposes of recognizing and celebrating the importance and beauty of the Delaware bay ecosystem.

L.1996,JR1,s.1.



Section 36:2-38 - Observation Of "Delaware Bay Day"

36:2-38. Observation of "Delaware Bay Day"
2. The people of the State and all appropriate State and local governmental entities are urged to observe "Delaware Bay Day" by participating in activities that recognize and celebrate the importance and beauty of the Delaware bay ecosystem.

L.1996,JR1,s.2.



Section 36:2-40 - Children's Memorial Day Designated

36:2-40. Children's Memorial Day designated
1. May 25 shall be permanently established as "Children's Memorial Day."

L.1996,JR4,s.1.



Section 36:2-41 - "Native American Day," Dedicated, Proclaimed

36:2-41. "Native American Day," dedicated, proclaimed
1. The fourth Friday of September of every year shall be dedicated and proclaimed as "Native American Day."

L.1996, JR7.



Section 36:2-42 - New Jersey Seafood Promotion Month Designated

36:2-42. New Jersey Seafood Promotion Month designated
1. October is hereby designated as New Jersey Seafood Promotion Month.

L.1996, JR8.



Section 36:2-43 - Irish-american History And Heritage Week Designated

36:2-43. Irish-American History and Heritage Week designated
1. The week including March 17 of every year is designated as Irish-American History and Heritage Week.

L.1997, JR 2, s.1.



Section 36:2-44 - "Hepatitis C Awareness Month" Designated.

36:2-44 "Hepatitis C Awareness Month" designated.
1.The month of March in each year is designated as "Hepatitis C Awareness Month" in the State of New Jersey.

L.1997, JR9, s.1.



Section 36:2-45 - Determination Of Prevalence, Implementation Of Education Programs.

36:2-45 Determination of prevalence, implementation of education programs.
2.The Department of Health and Senior Services and all other public and private entities entrusted with the health of the citizens of this State are urged to determine the prevalence of hepatitis C in the general population and to implement education programs for the general public and health care professionals in the prevalence, prevention, screening - especially targeted screening of high-risk New Jersey residents, and treatment of this disease.

L.1997,JR9,s.2.



Section 36:2-46 - Thomas Mundy Peterson Day Designated.

36:2-46 Thomas Mundy Peterson Day designated.
1.March 31 of each year is designated as Thomas Mundy Peterson Day in recognition of his historic vote on March 31, 1870.

L.1998, JR1, s.1.



Section 36:2-47 - "Toms River East Little League World Champions Day"; Designated.

36:2-47 "Toms River East Little League World Champions Day"; designated.
1.August 29th of each year is hereby designated as "Toms River East Little League World Champions Day" in New Jersey in recognition of the extraordinary accomplishments of the team informally known as the "Toms River East Twelve," the "Windsor Avenue Wonders" and the "Beasts from the East."

L.1998, JR6, s.1.



Section 36:2-48 - "Bill Of Rights Day In New Jersey," Designated

36:2-48. "Bill of Rights Day in New Jersey," designated
1.November 20 of each year is designated as "Bill of Rights Day in New Jersey" to recognize and to heighten awareness of the importance of the Bill of Rights to the people of this State and of our Nation.

L.1998,j.r.8, s.1.



Section 36:2-49 - Bill Of Rights, School Instruction

36:2-49. Bill of Rights, school instruction
2.The first ten amendments to the United States Constitution shall be a topic of instruction in the schools of New Jersey on November 20 in commemoration of the importance of the Bill of Rights and pursuant to N.J.S.18A:35-2.

L.1998,j.r.8, s.2.



Section 36:2-50 - "Peace Officers Memorial Day."

36:2-50 "Peace Officers Memorial Day."
2.May 15th is permanently designated "Peace Officers Memorial Day" in New Jersey and the local governmental units and the citizens of this State, along with the residents of each community, are encouraged:

a.To join in the observance of Peace Officers Memorial Day on May 15th of each year in order to recognize, applaud and sincerely thank those men and women who, serving night and day as law enforcement officers, protect and safeguard our lives and property;

b.To honor all those law enforcement officers--federal, State and local--who have been killed or disabled in the line of duty by displaying at half-staff the flag of the United States on that day; and

c.To organize and sponsor appropriate ceremonies and activities reflective of the sincere and deep appreciation the citizens of our State and communities extend to the men and women of the law enforcement community.

L.1998,c.150,s.2.



Section 36:2-52 - "Women's Wellness Month" Designated

36:2-52. "Women's Wellness Month" designated
1.The month of April in each year is designated "Women's Wellness Month" in the State of New Jersey in order to urge and empower women to take routine and crucial steps necessary to maintain and improve their health, to access information and education about their health and bodies, to schedule routine health check-ups, including pap smears, mammograms, breast examinations and blood cholesterol and bone density screenings, to participate in routine exercise, to maintain a diet based on recommended nutritional guidelines and to utilize information about available health and social services in their communities.

L.1999, JR4.



Section 36:2-53 - "Loyal Heart Award Day"; Designated.

36:2-53 "Loyal Heart Award Day"; designated.
2.The first Sunday in May is permanently designated "Loyal Heart Award Day" in New Jersey to recognize and honor the loyal efforts of caregivers in helping persons with disabilities achieve their fullest potential.

L.1999,c.74,s.2.

36:2-54 "Kindness Awareness Month in New Jersey" designated.
1.The month of May of each year is hereby designated as "Kindness Awareness Month in New Jersey." All citizens of this State are urged to partake in educational programs and activities to foster kindness.

L.1999, J.R.6, s.1.



Section 36:2-54 - "Kindness Awareness Month In New Jersey" Designated.

36:2-54 "Kindness Awareness Month in New Jersey" designated.
1.The month of May of each year is hereby designated as "Kindness Awareness Month in New Jersey." All citizens of this State are urged to partake in educational programs and activities to foster kindness.

L.1999, J.R.6, s.1.



Section 36:2-55 - "Human Potential Week" Established.

36:2-55 "Human Potential Week" established.
1.The second week in May shall be permanently established as "Human Potential Week" to promote greater awareness of the needs and concerns of people with disabilities and to highlight the significant contributions these individuals have made to their families and communities and to society as a whole.

L.1999, J.R.7, s.1.



Section 36:2-56 - Proclamation, Issuance By Governor.

36:2-56 Proclamation, issuance by Governor.
2.The Governor shall annually issue a proclamation establishing the second week in May as "Human Potential Week" and, with the Legislature, call upon all citizens of the State to celebrate this week with appropriate activities and programs.

L.1999, J.R.7, s.2.



Section 36:2-57 - "Pearl Harbor Remembrance Day" Designated

36:2-57. "Pearl Harbor Remembrance Day" designated
1.December 7 of each year is designated as "Pearl Harbor Remembrance Day" in New Jersey.

L.1999,JR10,s.1.



Section 36:2-58 - Annual Proclamation

36:2-58. Annual proclamation
2.The Governor shall annually issue a proclamation calling on the people of this State to observe the day with appropriate ceremonies and activities.

L.1999,JR10,s.2.



Section 36:2-59 - Flying Flag At Half-staff

36:2-59. Flying flag at half-staff
3.All State and local government agencies and interested organizations, groups and individuals are urged to fly the flags of the United States and the State of New Jersey at half-staff each December 7 in honor of the individuals who died in the attack on Pearl Harbor.

L.1999,JR10,s.3.



Section 36:2-60 - "New Jersey Cares About Children With Cancer Month" Designated.

36:2-60 "New Jersey Cares about Children with Cancer Month" designated.
1.The month of September is permanently designated as "New Jersey Cares about Children with Cancer Month" in order to promote the progress made in combating this disease in children and to highlight the fact that more has to be done in New Jersey to help cancer treatment specialists, health care providers, health care planners and researchers provide children with the services necessary to prevent these cancers in the future.

L.1999,J.R.11,s.1.



Section 36:2-61 - Annual Proclamation.

36:2-61 Annual proclamation.

2.The Governor shall annually issue a proclamation establishing September as "New Jersey Cares about Children with Cancer Month" and, with the Legislature, call upon the appropriate agencies of State and local government, private organizations and all the citizens of the State to celebrate the month with appropriate activities and programs.

L.1999, J.R.11,s.2.



Section 36:2-62 - "National Airborne Day," August 16; Designated.

36:2-62 "National Airborne Day," August 16; designated.

1.The State of New Jersey hereby declares August 16 in each year as "National Airborne Day" in recognition of the first official Army parachute jump on August 16, 1940.

L.1999, J.R.13,s.1.



Section 36:2-63 - Parkinson's Disease Awareness Month" Designated.

36:2-63 Parkinson's Disease Awareness Month" designated.

1.The month of April of each year is hereby designated as "Parkinson's Disease Awareness Month" in New Jersey.

L.1999,J.R.17,s.1.



Section 36:2-64 - Proclamation.

36:2-64 Proclamation.

2.The Governor shall issue a proclamation calling upon public officials and the citizens of this State to observe the month each year with appropriate activities and programs.

L.1999,J.R.17,s.2.



Section 36:2-65 - Parents Of Fallen Military Sons And Daughters Day Designated

36:2-65. Parents of Fallen Military Sons and Daughters Day designated
1.The last Sunday in September is designated as Parents of Fallen Military Sons and Daughters Day in tribute to all parents whose sons and daughters died as a result of their service with our Armed Forces, and in acknowledgment of the contributions, commitment, and sacrifices made by those parents individually and through American Gold Star Mothers, Incorporated.

L.2000, J.R.1.



Section 36:2-66 - Foster Children's Day Designated

36:2-66. Foster Children's Day designated
1.December 12 of each year is permanently designated as "Foster Children's Day" in New Jersey to recognize the unique needs and experiences of foster children and to provide an opportunity for State and local government, private organizations and the general public to engage in charitable efforts which acknowledge that these foster children are important and loved.

L.2000,JR2,s.1.



Section 36:2-67 - Annual Proclamation

36:2-67. Annual proclamation
2.The Governor shall annually issue a proclamation designating December 12 of each year as "Foster Children's Day" and, with the Legislature, call upon the appropriate agencies of the State and local government, private organizations and all citizens of the State to celebrate "Foster Children's Day" through suitable activities, programs and exercises.

L.2000,JR2,s.2.



Section 36:2-68 - "Child Appreciation Month," May; Designated

36:2-68. "Child Appreciation Month," May; designated
1.The month of May in each year is designated as "Child Appreciation Month" in New Jersey to recognize the importance of our children's contributions to this State and to the United States and to provide an opportunity for State and local governmentsand the general public to join with all children, families, private organizations and churches to participate appropriately in its observance.

L.2001,JR2.



Section 36:2-69 - "New Jersey Credit Union Day"; Designated.

36:2-69 "New Jersey Credit Union Day"; designated.
1.The third Thursday of October of each year is designated as "New Jersey Credit Union Day". The Governor shall annually issue a proclamation calling on the people of this State to observe the day with appropriate activities and programs.

L.2001,J.R.5,s.1.



Section 36:2-70 - "Patriots Day", Third Monday In April; Designated

36:2-70. "Patriots Day", third Monday in April; designated
1.The third Monday in April of each year is designated as "Patriots Day" in New Jersey for the purpose of recognizing and commemorating the day patriotic colonists fired the "shot heard around the world" and the start of the American Revolution.

L.2001,J.R.6,s.1.



Section 36:2-71 - Observation Of "Patriots Day"

36:2-71 Observation of "Patriots Day"
2.The people of this State and all public and private entities are urged to observe "Patriots Day" by engaging in appropriate activities that recognize and commemorate this nation's revolutionary struggle and the ideals and principles for which the American Revolution was fought.

L.2001,J.R.6,s.2.



Section 36:2-72 - "Unicef Day," October 31; Designated

36:2-72. "UNICEF Day," October 31; designated
1.October 31st, Halloween, of each year is designated as "UNICEF Day" in New Jersey for the purpose of honoring and supporting the efforts of UNICEF, the United Nations Children's Fund, in helping the underprivileged children of the world.

L.2002,JR1,s.1.



Section 36:2-73 - "Minority And Multicultural Health Month," September; Designated

36:2-73. "Minority and Multicultural Health Month," September; designated

1.The month of September in each year is designated as "Minority and Multicultural Health Month" in the State of New Jersey.

L.2002,JR2,s.1.



Section 36:2-74 - "Sexual Assault Awareness Month," April, Designated

36:2-74. "Sexual Assault Awareness Month," April, designated
1.The month of April in each year is designated as "Sexual Assault Awareness Month" in New Jersey to increase the public's understanding of sexual violence, the role it plays in society and ways in which it can be prevented.

L.2002,JR3.



Section 36:2-75 - "Epilepsy Awareness Month," November; Designated.

36:2-75 "Epilepsy Awareness Month," November; designated.

1.The month of November in each year is designated as "Epilepsy Awareness Month" in the State of New Jersey.

L.2002,JR4,s.1.

36:2-76 "Liberty Day," March 16; designated.

1.March 16 is designated as "Liberty Day" throughout the State of New Jersey and all citizens are urged to participate in "Liberty Day" observance.

L.2003,c.35,s.1.



Section 36:2-76 - "Liberty Day," March 16; Designated.

36:2-76 "Liberty Day," March 16; designated.

1.March 16 is designated as "Liberty Day" throughout the State of New Jersey and all citizens are urged to participate in "Liberty Day" observance.

L.2003,c.35,s.1.



Section 36:2-77 - Observance Of "Liberty Day."

36:2-77 Observance of "Liberty Day."

2.The Governor shall issue a proclamation calling upon public officials and the citizens of this State to observe March 16th of each year with appropriate ceremonies and activities.

L.2003,c.35,s.2.



Section 36:2-78 - "School Psychologists Month," April; Designated.

36:2-78 "School Psychologists Month," April; designated.

1.The month of April of each year is designated as "School Psychologists Month" in the State of New Jersey.

L.2003,J.R.1,s.1.



Section 36:2-79 - Observance Of "School Psychologists Month."

36:2-79 Observance of "School Psychologists Month."

2.The Governor and the Legislature hereby pay tribute and commend school psychologists for their tireless efforts and demonstrated concern and compassion on behalf of students, parents and teachers and call upon the citizenry of New Jersey to participate fittingly in the observance of "School Psychologists Month."

L.2003,J.R.1,s.2.



Section 36:2-80 - "Juneteenth Independence Day"; Designated.

36:2-80 "Juneteenth Independence Day"; designated.

2.The third Saturday in June of each year is hereby designated as "Juneteenth Independence Day" in New Jersey to commemorate and celebrate the emancipation of African-Americans and foster respect for all cultures.

L.2004,c.3, s.2.



Section 36:2-81 - Annual Observation, Call By Governor.

36:2-81 Annual observation, call by Governor.

3.The Governor shall annually issue a proclamation and call upon public officials, private organizations and all citizens of this State to observe this emancipation celebration each year with appropriate events and activities.

L.2004,c.3,s.3.

36:2-82 "Lung Cancer Awareness Month," November; designated.

1.The month of November annually is designated "Lung Cancer Awareness Month" in the State of New Jersey.

L.2004,J.R.3,s.1.



Section 36:2-82 - "Lung Cancer Awareness Month," November; Designated.

36:2-82 "Lung Cancer Awareness Month," November; designated.

1.The month of November annually is designated "Lung Cancer Awareness Month" in the State of New Jersey.

L.2004,J.R.3,s.1.



Section 36:2-83 - "Black History Month," February; Designated.

36:2-83 "Black History Month," February; designated.

1.The month of February of each year is designated as "Black History Month" in the State of New Jersey in recognition of the many accomplishments of Black Americans and their contributions to the history of this nation and State.

L.2005, J.R.2, s.1.



Section 36:2-84 - New Jersey P. O. W.-m. I. A. Week Of Remembrance, April 9 Through April 15; Designated.

36:2-84 New Jersey P.O.W.-M.I.A. Week of Remembrance, April 9 through April 15; designated.

1.The week of April 9th through 15th of each year is designated as New Jersey P.O.W.-M.I.A. Week of Remembrance in order to pay public tribute to the thousands of men and women who have suffered as prisoners of war or who remain missing in action.

L.2005, J.R.3, s.1.



Section 36:2-85 - "Cystic Fibrosis Awareness Month," May; Designated.

36:2-85 "Cystic Fibrosis Awareness Month," May; designated.
1.The month of May of each year is designated as "Cystic Fibrosis Awareness Month" in the State of New Jersey to increase public awareness of cystic fibrosis as one of the most common fatal inherited diseases in the United States and the needs of persons who are coping with this disease.

L.2015, J.R.4, s.1; amended 2015, J.R.15, s.1.



Section 36:2-86 - "Breast Cancer Awareness Month," October; Designated.

36:2-86 "Breast Cancer Awareness Month," October; designated.

1.The month of October in each year is designated as "Breast Cancer Awareness Month" in the State of New Jersey.

L.2005, J.R.7, s.1.



Section 36:2-87 - "Brain Injury Awareness Month," March; Designated.

36:2-87 "Brain Injury Awareness Month," March; designated.

1.The month of March in each year is designated as "Brain Injury Awareness Month" in the State of New Jersey.

L.2006, J.R.1.



Section 36:2-88 - "Adult Onset Disability Awareness Month," May; Designated.

36:2-88 "Adult Onset Disability Awareness Month," May; designated.

1.The Month of May is designated as "Adult Onset Disability Awareness Month" in the State of New Jersey to raise awareness of the fact that disabilities can emerge during adulthood, to acknowledge the diversity among people with adult onset disabilities, and to recognize the many contributions of individuals with adult onset disabilities.

Public officials and citizens of this State are urged to observe the month with appropriate activities and programs.

L.2007, J.R.1.



Section 36:2-89 - "New Jersey Early Intervention Week," Third Week Of May; Designated.

36:2-89 "New Jersey Early Intervention Week," third week of May; designated.

1.The third week of May is designated "New Jersey Early Intervention Week."

2007, JR 2, s.1.



Section 36:2-90 - "Rett Syndrome Awareness Day," Third Tuesday In October; Designated.

36:2-90 "Rett Syndrome Awareness Day," third Tuesday in October; designated.

1.The third Tuesday in October of each year is designated as "Rett Syndrome Awareness Day" in the State of New Jersey.

2007, JR 4, s.1.



Section 36:2-91 - "Gifted And Talented Students Month," March; Designated.

36:2-91 "Gifted and Talented Students Month," March; designated.

1.The Legislature hereby designates the month of March of each year as "Gifted and Talented Students Month" in New Jersey in order to raise public awareness of gifted and talented students so that they may be identified and matched with a program that will nurture their abilities.

L.2007, J.R.5, s.1.



Section 36:2-92 - Annual Proclamation, Observance Of "Gifted And Talented Students Month."

36:2-92 Annual proclamation, observance of "Gifted and Talented Students Month."

2.The Governor is requested to annually issue a proclamation calling upon public officials and the citizens of this State to observe "Gifted and Talented Students Month" with appropriate activities and programs.

L.2007, J.R.5, s.2.



Section 36:2-93 - "Diwali Month," October 15 Through November 14; Designated.

36:2-93 "Diwali Month," October 15 through November 14; designated.

1.October 15 through November 14 of each year is designated as "Diwali Month" in New Jersey and celebrates the religious and historical significance of this festival.

L.2007, J.R.6, s.1.



Section 36:2-94 - Annual Proclamation, Observance Of "Diwali Month."

36:2-94 Annual proclamation, observance of "Diwali Month."

2.The Governor is respectfully urged to annually issue a proclamation recognizing October 15 through November 14 as "Diwali Month" in New Jersey and calling upon public officials and the citizens of New Jersey to observe the month with appropriate activities and programs.

L.2007, J.R.6, s.2.



Section 36:2-95 - "Lymphedema Awareness Day," March 6; Designated.

36:2-95 "Lymphedema Awareness Day," March 6; designated.
1.The Legislature recognizes March 6th of each year as "Lymphedema Awareness Day" in the State of New Jersey.

L.2007,JR8,c.1.



Section 36:2-96 - Observance Of "Lymphadema Awareness Day."

36:2-96 Observance of "Lymphadema Awareness Day."
2.The Governor is respectfully requested to annually issue a proclamation calling upon public officials, the health care community and the citizens of New Jersey to observe the day with appropriate activities and programs, which promote awareness of the treatment needs and severity of lymphedema and which honor inspirational lymphedema patients.

L.2007,JR8,c.2.



Section 36:2-97 - "Motorcycle Awareness Month," May; Designated.

36:2-97 "Motorcycle Awareness Month," May; designated.
1.The month of May is hereby designated as "Motorcycle Awareness Month" in the State of New Jersey.

L.2007,JR9.



Section 36:2-98 - New Jersey Declared Hero Campaign State.

36:2-98 New Jersey declared HERO campaign state.

1.As of December 18, 2006, the State of New Jersey is declared a HERO Campaign state.

L.2007, J.R.10, s.1.



Section 36:2-99 - Annual Observance Of Declaration.

36:2-99 Annual observance of declaration.

2.The Governor is requested to issue annually a proclamation calling upon the public officials and the citizens of New Jersey to observe the declaration throughout the State with appropriate activities and programs.

L.2007, J.R.10, s.2.



Section 36:2-100 - "Mitochondrial Disease Awareness Week", Third Week Of September;

36:2-100 "Mitochondrial Disease Awareness Week", third week of September; designated.
1.The third full week of September in each year is designated as "Mitochondrial Disease Awareness Week" in the State of New Jersey, and the citizens of New Jersey are urged to observe the week with appropriate activities and programs.

L.2007, JR11.



Section 36:2-101 - "New Jersey Eyeglass Recycling Month," May; Designated.

36:2-101 "New Jersey Eyeglass Recycling Month," May; designated.

1.The month of May of each year shall be designated as "New Jersey Eyeglass Recycling Month."

L.2007, JR12, s.1.



Section 36:2-102 - Observance, Activities, Programs.

36:2-102 Observance, activities, programs.

2.The Governor shall issue a proclamation calling upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2007, JR12, s.2.



Section 36:2-103 - "Volunteer Blood Donor Awareness Month," September; Designated.

36:2-103 "Volunteer Blood Donor Awareness Month," September; designated.
1.September of each year is designated as "Volunteer Blood Donor Awareness Month" in New Jersey to increase the public's awareness and understanding of blood donation as a critical public health need throughout the State.

L.2007, JR13,s.1.



Section 36:2-104 - Observance Of "Volunteer Blood Donor Awareness Month."

36:2-104 Observance of "Volunteer Blood Donor Awareness Month."
2.The Governor is respectfully requested to annually issue a proclamation recognizing September as "Volunteer Blood Donor Awareness Month" in New Jersey and calling upon public officials and citizens of this State to observe the month with appropriate activities and programs.

L.2007, JR13,s.2.



Section 36:2-105 - "Veterans' Month," November; Designated.

36:2-105 "Veterans' Month," November; designated.
1.The month of November of each year is designated as "Veterans' Month" in the State of New Jersey in recognition of the accomplishments, contributions and sacrifices of veterans in the service of this nation and State.

L.2007, JR14,s.1.



Section 36:2-106 - Observance Of "Veterans' Month."

36:2-106 Observance of "Veterans' Month."
2.The Governor is requested to annually issue a proclamation calling upon public officials and citizens of this State to observe "Veterans' Month" with appropriate activities and programs.

L.2007, JR14,s.2.



Section 36:2-107 - "Pulmonary Hypertension Awareness Month," November; Designated.

36:2-107 "Pulmonary Hypertension Awareness Month," November; designated.
1.The month of November of each year is designated as "Pulmonary Hypertension Awareness Month" in New Jersey.

L.2007,JR16,s.1.



Section 36:2-108 - Issuance Of Annual Proclamation Relative To Seriousness Of Pulmonary Hypertension.

36:2-108 Issuance of annual proclamation relative to seriousness of pulmonary hypertension.
2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of the State to recognize the seriousness of pulmonary hypertension and the meritorious work of the Pulmonary Hypertension Association to find a cure for this disorder.

L.2007,JR16,s.2.



Section 36:2-109 - "Jewish Heritage Month," April; Designated.

36:2-109 "Jewish Heritage Month," April; designated.

1.The month of April of each year is hereby designated as "Jewish Heritage Month" in the State of New Jersey to recognize and honor the diverse contributions and achievements Jewish Americans have made to the development of our State and the nation.

L.2008, JR1, s.1.



Section 36:2-110 - Annual Observance.

36:2-110 Annual observance.
2.The Governor is requested to annually issue a proclamation and call upon public officials, private organizations, and all citizens and residents of this State to observe this month each year with appropriate events and activities.

L.2008, JR1, s.2.



Section 36:2-111 - "Lyme Disease Awareness Month," May; Designated.

36:2-111 "Lyme Disease Awareness Month," May; designated.
1.The month of May of each year is designated as "Lyme Disease Awareness Month" to recognize the importance of prevention, early detection and effective treatment of the disease throughout the State.

L.2008,JR2,s.1.



Section 36:2-112 - Observance Of "Lyme Disease Awareness Month."

36:2-112 Observance of "Lyme Disease Awareness Month."
2.The Governor is respectfully requested to annually issue a proclamation recognizing May as "Lyme Disease Awareness Month" in New Jersey and calling upon public officials and the citizens of New Jersey to observe the month with appropriate activities and programs.

L.2008,JR2,s.2.



Section 36:2-113 - "Fibromyalgia Awareness Month," May; Designated.

36:2-113 "Fibromyalgia Awareness Month," May; designated.
1.May of each year is designated as "Fibromyalgia Awareness Month" in New Jersey to foster awareness and understanding of fibromyalgia among health care professionals and the general public.

L.2008,JR3,s.1.



Section 36:2-114 - Observance Of "Fibromyalgia Awareness Month."

36:2-114 Observance of "Fibromyalgia Awareness Month."
2.The Governor is respectfully requested to annually issue a proclamation recognizing May as "Fibromyalgia Awareness Month" in New Jersey and calling upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2008,JR3,s.2.



Section 36:2-115 - "Leukemia, Lymphoma, And Myeloma Awareness Month," September; Designated.

36:2-115 "Leukemia, Lymphoma, and Myeloma Awareness Month," September; designated.

1.September of each year is designated as "Leukemia, Lymphoma, and Myeloma Awareness Month" in New Jersey to enable New Jersey to join with The Leukemia & Lymphoma Society in designating September as Leukemia, Lymphoma, and Myeloma Awareness Month, increase awareness and understanding of blood-related cancers, and encourage participation in voluntary activities to support education programs and the funding of research programs to find a cure for leukemia, lymphoma, and myeloma.

L.2008, JR4, s.1.



Section 36:2-116 - Issuance Of Annual Proclamation.

36:2-116 Issuance of annual proclamation.

2.The Governor is respectfully requested to annually issue a proclamation recognizing September as "Leukemia, Lymphoma, and Myeloma Awareness Month" in New Jersey and calling upon public officials and the citizens of New Jersey to observe the month with appropriate activities and programs.

L.2008, JR4, s.2.



Section 36:2-117 - "Blindness Awareness Month," October; Designated.

36:2-117 "Blindness Awareness Month," October; designated.

1.October of each year is designated as "Blindness Awareness Month" in New Jersey to increase public awareness about eye disease and eye care and ways to address the rising trend of blindness and severe visual impairment.

L.2008, JR5, s.1.



Section 36:2-118 - Proclamation, Activities, Programs.

36:2-118 Proclamation, activities, programs.

2.The Governor is respectfully requested to annually issue a proclamation recognizing October as "Blindness Awareness Month" in New Jersey and calling upon public officials and citizens of this State to observe the month with appropriate activities and programs.

L.2008, JR5, s.2.



Section 36:2-119 - Hispanic Heritage Month, September 15 Through October 15; Designated.

36:2-119 Hispanic Heritage Month, September 15 through October 15; designated.

1. a. September 15 through October 15 of each year is designated as Hispanic Heritage Month in New Jersey in order to recognize the enormous contributions Hispanic people have made to this State and country throughout our history.

b.The Governor and Legislature of the State shall annually call upon the people of this State to acknowledge this designation each year with appropriate events and activities.

L.2008, JR6, s.1.



Section 36:2-120 - "Drunk Driving Awareness Month," December; Designated.

36:2-120 "Drunk Driving Awareness Month," December; designated.

1.In memory of those individuals who were killed by drunk drivers, the month of December of each year is designated as "Drunk Driving Awareness Month."

L.2008, JR7, s.1.



Section 36:2-121 - Issuance Of Proclamation.

36:2-121 Issuance of proclamation.

2.The Governor is requested to annually issue a proclamation calling upon the public officials and the citizens of New Jersey to observe the month with appropriate activities and programs.

L.2008, JR7, s.2.



Section 36:2-122 - "Salute To Hospitalized Veterans Week," Week Of February 14; Designated.

36:2-122 "Salute To Hospitalized Veterans Week," week of February 14; designated.

1.The week of February 14 in each year is designated as "Salute To Hospitalized Veterans Week" in the State of New Jersey.

L.2009, JR1, s.1.



Section 36:2-123 - Observance Of "Salute To Hospitalized Veterans Week."

36:2-123 Observance of "Salute To Hospitalized Veterans Week."

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of this State to observe the week with appropriate activities and programs.

L.2009, JR1, s.2.



Section 36:2-124 - "Prescription Drug Abuse Awareness Month," March; Designated.

36:2-124 "Prescription Drug Abuse Awareness Month," March; designated.

1.The month of March of each year is designated as "Prescription Drug Abuse Awareness Month" in New Jersey.

L.2009, JR2, s.1.



Section 36:2-125 - Annual Observance.

36:2-125 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of the State to observe the month of March of each year with appropriate activities and programs.

L.2009, JR2, s.2.



Section 36:2-126 - "Brain Tumor Awareness Month," May; Designated.

36:2-126 "Brain Tumor Awareness Month," May; designated.

1.The month of May of each year is designated as "Brain Tumor Awareness Month" in New Jersey in order to promote public awareness about brain tumors.

L.2009, JR3, s.1.



Section 36:2-127 - Observance.

36:2-127 Observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of the State to observe the month with appropriate activities and programs.

L.2009, JR3, s.2.



Section 36:2-128 - "New Jersey Wine Month," November; Designated.

36:2-128 "New Jersey Wine Month," November; designated.

1.The month of November of each year is declared "New Jersey Wine Month" to acknowledge the significant contributions and accomplishments of the New Jersey wine industry, and the people of New Jersey are urged to explore the wine culture and history of this State, especially during this month.

L.2009, J.R.5, s.1.



Section 36:2-129 - Observance.

36:2-129 Observance.

2.The Governor shall annually issue a proclamation calling upon the State's wine industry, the New Jersey Department of Agriculture, and the New Jersey Department of State to observe and promote the month with appropriate activities and programs.

L.2009, J.R.5, s.2.



Section 36:2-130 - "Freedom Walk Day," Sunday Before September 11; Designated.

36:2-130 "Freedom Walk Day," Sunday before September 11; designated.

1.The Sunday before September 11th of each year is designated as "Freedom Walk Day" in the State of New Jersey in support of the service men and women and veterans of the United States Armed Forces, the Reserve components thereof, and the National Guard, and the emergency responders of this Nation, and in memory of the victims of the September 11, 2001 terrorist attacks in New York City, Pennsylvania and Washington, D.C.

L.2009, J.R.6, s.1.



Section 36:2-131 - Observance.

36:2-131 Observance.

2.The Governor shall annually issue a proclamation and call upon public officials, private organizations, and all citizens and residents of this State to observe this day each year with appropriate events and activities.

L.2009, J.R.6, s.2.



Section 36:2-132 - "Eating Disorders Awareness Month," February; Designated.

36:2-132 "Eating Disorders Awareness Month," February; designated.

1.The month of February of each year is designated as "Eating Disorders Awareness Month" in New Jersey in order to increase public awareness of eating disorders and the need to expand research for treatment and a cure, broaden access to treatment, and promote healthful eating habits and a healthy body image.

L.2009, J.R.7, s.1.



Section 36:2-133 - Annual Observance.

36:2-133 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of the State to observe the month with appropriate activities and programs.
L.2009, J.R.7, s.2.



Section 36:2-134 - Findings, Declarations Relative To Ovarian Cancer.

36:2-134 Findings, declarations relative to ovarian cancer.

1.The Legislature finds and declares that:

a.Among women in the United States, ovarian cancer is the fifth leading cause of cancer death and the eighth most common type of cancer; ovarian cancer causes more deaths than any other gynecologic cancer in the United States, yet it accounts for about 3% of all cancers in the United States;

b.According to the U.S. Cancer Statistics: 2004 Incidence and Mortality report, 20,095 women in the United States learned they had ovarian cancer in 2004, and 14,716 died from the disease;

c.For 2004, the rate in the United States of new cases of ovarian cancer was 12.5 and the mortality rate for this type of cancer was 8.8 for every 100,000 women; in New Jersey, during the same year, the rate of new cases of ovarian cancer was 13.3 and the mortality rate was 8.6 for every 100,000 women;

d.The Centers for Disease Control and Prevention reports that it is estimated that more than $2.2 billion is spent annually on the treatment of ovarian cancer in the United States;

e.Although all women are at risk for ovarian cancer, older women are more likely to get the disease; about 90% of women who get the disease are 40 years of age or older, with most being 55 years of age or older; additionally, more than half the deaths from ovarian cancer occur in women between the ages of 55 and 74 and approximately one quarter of ovarian cancer deaths occur in women between 35 and 54 years of age;

f.When ovarian cancer is found and treated in its earliest stages, the five-year survival rate is 95%; however, most women who suffer from ovarian cancer are not diagnosed until the later stages of the cancer when the disease has spread, and the five-year survival rate for these women is 30%;

g.Early detection and treatment often mean the difference between life and death, so it is important to increase awareness of the factors that put certain women at a higher risk for the disease: increased age, having a personal history of breast cancer or a family history of breast, ovarian, uterine, colon or other gastrointestinal cancers, and bearing no children;

h.Cancer experts have advised that there is a set of health problems, including general abdominal discomfort or pain (gas, indigestion, pressure, bloating or cramps), nausea, diarrhea, constipation, frequent urination, loss of appetite, difficulty eating, feeling full after a meal, unexplained weight gain or weight loss, and abdominal bleeding from the vagina, that may be early symptoms of ovarian cancer;

i.Because these symptoms are vague and non-specific, women and their physicians often attribute them to more common conditions; by the time the cancer is diagnosed the tumor has often spread beyond the ovaries, making the disease one of the deadliest forms of cancer;

j.Although the development of a screening test to detect ovarian cancer remains a very active area of research, currently there are no definitive prevention strategies to help combat the disease; consequently, having regular pelvic examinations and increasing public awareness of the risk factors and health problems that might indicate the onset of ovarian cancer may be the only ways to decrease a woman's overall risk of dying from this type of cancer; and

k.It is proper and fitting for the State of New Jersey to permanently designate the month of September as "Ovarian Cancer Awareness Month."

L.2009, c.130, s.1; amended 2013, c.164, s.1.



Section 36:2-135 - "Ovarian Cancer Awareness Month," September; Designated.

36:2-135 "Ovarian Cancer Awareness Month," September; designated.

2.The month of September is permanently designated as "Ovarian Cancer Awareness Month" in New Jersey to promote awareness among the general public and the health care community of the symptoms of ovarian cancer, the importance of early detection, and the risk factors associated with developing ovarian cancer.

L.2009, c.130, s.2; amended 2013, c.164, s.3.



Section 36:2-136 - Annual Observance Of "Ovarian Cancer Awareness Month."

36:2-136 Annual observance of "Ovarian Cancer Awareness Month."

3. The Governor shall annually issue a proclamation and call upon public officials, private organizations, the health care community, and all citizens of the State of New Jersey to observe "Ovarian Cancer Awareness Month" with appropriate events and activities.

L.2009, c.130, s.3.



Section 36:2-137 - "Hypertrophic Cardiomyopathy Awareness Week," Last Week Of May; Designated.

36:2-137 "Hypertrophic Cardiomyopathy Awareness Week," last week of May; designated.

1.The last week of May of each year is designated as "Hypertrophic Cardiomyopathy Awareness Week" in the State of New Jersey in order to develop an awareness and understanding of hypertrophic cardiomyopathy.

L.2009, J.R.8, s.1.



Section 36:2-138 - Annual Observance.

36:2-138 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation calling upon public officials and citizens of this State to observe "Hypertrophic Cardiomyopathy Awareness Week" with appropriate activities and programs.

L.2009, J.R.8, s.2.



Section 36:2-139 - "Firefighter Recognition Day," October 2; Designated.

36:2-139 "Firefighter Recognition Day," October 2; designated.

1.October 2 of each year shall be designated "Firefighter Recognition Day," to salute the contributions of firefighters to the security and well-being of this State.

L.2009, J.R.9, s.1.



Section 36:2-140 - Annual Celebration.

36:2-140 Annual celebration.

2.The Governor shall annually issue a proclamation establishing October 2 of each year as "Firefighter Recognition Day" and, with the Legislature, call upon all citizens of the State to celebrate this day with appropriate activities and programs.

L.2009, J.R.9, s.2.



Section 36:2-141 - Italian-american Heritage Month, October; Designated.

36:2-141 Italian-American Heritage Month, October; designated.

1.The month of October of every year is designated as Italian-American Heritage Month.

L.2009, J.R.10, s.1.



Section 36:2-142 - Observance Encouraged.

36:2-142 Observance encouraged.

2.The Governor and Legislature of the State of New Jersey encourage American history classes throughout the State to discuss and examine the contributions which Italian-Americans have made to the history of this country during Italian-American Heritage Month and the people of this State are encouraged to observe the month with appropriate activities and programs.

L.2009, J.R.10, s.2.



Section 36:2-143 - "Aviation Maintenance Technician Day:, May 24; Designated.

36:2-143 "Aviation Maintenance Technician Day:, May 24; designated.

1.May 24 of each year is designated as "Aviation Maintenance Technician Day" in the State of New Jersey.

L.2009, J.R.11, s.1.



Section 36:2-144 - Observance.

36:2-144 Observance.

2.The Governor is hereby requested to issue a proclamation calling upon public officials and the citizens of this State to observe the day with appropriate activities and programs.

L.2009, J.R.11, s.2.



Section 36:2-145 - "Postpartum Depression Awareness Day," October 20; Designated.

36:2-145 "Postpartum Depression Awareness Day," October 20; designated.

1.October 20 of each year is designated as "Postpartum Depression Awareness Day" in the State of New Jersey.

L.2009, J.R.12, s.1.



Section 36:2-146 - Observance.

36:2-146 Observance.

2.The Governor is hereby requested to issue a proclamation calling upon public officials and the citizens of this State to observe this day with appropriate activities and programs.

L.2009, J.R.12, s.2.



Section 36:2-147 - "Technology Innovation Week," First Week In March; Designated.

36:2-147 "Technology Innovation Week," first week in March; designated.

1.The first week in March of each year is designated as "Technology Innovation Week" in the State of New Jersey to celebrate innovation and encourage scientific and technological education throughout the State and, in particular, to celebrate the efforts of the young citizens of this State participating in the regional FIRST (For Inspiration and Recognition in Science and Technology) Competition.

L.2009, J.R.13, s.1.



Section 36:2-148 - Observance.

36:2-148 Observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and the citizens of this State to observe the week with appropriate activities and programs.

L.2009, J.R.13, s.2.



Section 36:2-149 - Gold Star Mother's Day, Last Sunday In September; Designated.

36:2-149 Gold Star Mother's Day, last Sunday in September; designated.

1.The last Sunday in September of each year is designated as Gold Star Mother's Day in the State of New Jersey in recognition of Gold Star Mothers who have suffered the supreme sacrifice of motherhood by losing sons and daughters in service with the United States Armed Forces.

L.2009, J.R.14, s.1.



Section 36:2-150 - Annual Observance.

36:2-150 Annual observance.

2.The Governor shall annually issue a proclamation and call upon public officials, private organizations and all citizens of this State to observe this day each year with appropriate ceremonies and activities.

L.2009, J.R.14, s.2.



Section 36:2-151 - "Denim Day," April 28; Designated.

36:2-151 "Denim Day," April 28; designated.

1.April 28 of each year shall be designated "Denim Day," to promote rape awareness throughout this State.

L.2009, J.R.15, s.1.



Section 36:2-152 - Annual Observance.

36:2-152 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation recognizing April 28 as "Denim Day" in New Jersey and calling upon public officials and the citizens of this State to observe the day with appropriate activities and programs.

L.2009, J.R.15, s.2.



Section 36:2-153 - "Childhood Obesity Prevention Month," March; Designated.

36:2-153 "Childhood Obesity Prevention Month," March; designated.

1.March of each year is designated as "Childhood Obesity Prevention Month" in New Jersey to promote preventative health and fitness strategies for overweight and obese children and adolescents, including awareness of proper nutrition, diet, and exercise.

L.2009, J.R.16, s.1.



Section 36:2-154 - Annual Observance.

36:2-154 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation recognizing March as "Childhood Obesity Prevention Month" in New Jersey calling upon public officials and citizens of this State to observe the month with appropriate activities and programs, and to coordinate their activities and programs with those annually planned for National Nutrition Month.

L.2009, J.R.16, s.2.



Section 36:2-155 - "Mesothelioma Awareness Day," September 26; Designated.

36:2-155 "Mesothelioma Awareness Day," September 26; designated.

1.September 26 of each year is designated as "Mesothelioma Awareness Day" in New Jersey, in order to promote increased public awareness about Mesothelioma, its causes and symptoms, and the need for effective treatments for the disease.

L.2010, J.R.1, s.1.



Section 36:2-156 - Annual Observance

36:2-156 Annual observance

2.The Governor is requested to annually issue a proclamation calling upon public officials and citizens of this State to observe "Mesothelioma Awareness Day" with appropriate activities and programs.

L.2010, J.R.1, s.2.



Section 36:2-157 - "Pain Awareness Month," September; Designated.

36:2-157 "Pain Awareness Month," September; designated.

1.September of each year is designated as "Pain Awareness Month" in New Jersey.

L.2010, J.R.2, s.1.



Section 36:2-158 - Annual Observance.

36:2-158 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials, health care providers and the citizens of this State to observe "Pain Awareness Month." The Governor is also urged to encourage these individuals to learn more about pain management by participating in appropriate activities and programs designed to educate the citizens of this State about acute and chronic pain, and the importance of appropriate and effective pain management.

L.2010, J.R.2, s.2.



Section 36:2-159 - "Immunization Awareness Month," August; Designated.

36:2-159 "Immunization Awareness Month," August; designated.

1.The month of August of each year is designated as "Immunization Awareness Month" in New Jersey in order to promote public awareness about the safety and effectiveness of immunizations and their importance for preventing disease and death.

L.2010, J.R.3, s.1.



Section 36:2-160 - Annual Observance.

36:2-160 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of the State to observe the month with appropriate activities and programs.

L.2010, J.R.3, s.2.



Section 36:2-161 - "Fall Prevention Week"; Designated.

36:2-161 "Fall Prevention Week"; designated.

1.The third full week of September in each year is designated as "Fall Prevention Awareness Week."

L.2010, J.R.4, s.1.



Section 36:2-162 - Annual Observance.

36:2-162 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials, health care professionals, and the citizens of this State to observe the week with appropriate activities and programs designed to raise public awareness of this significant community health issue and effective measures for preventing falls among the senior citizens of this State.

L.2010, J.R.4, s.2.



Section 36:2-163 - "Crime Victims' Rights Week"; Last Full Week In April; Designated.

36:2-163 "Crime Victims' Rights Week"; last full week in April; designated.

1.The Legislature hereby designates the last full week in April of each year as "Crime Victims' Rights Week" in New Jersey. In so doing, the Legislature will be drawing attention to victims' rights and ensure that every individual who is victimized by crime is provided compassionate and adequate support to recover from the impact of crime and is given the opportunity to participate fully in the criminal justice system.

L.2010, J.R.5, s.1.



Section 36:2-164 - Annual Observance.

36:2-164 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and the citizens of this State to observe the week with appropriate activities and programs.

L.2010, J.R.5, s.2.



Section 36:2-165 - "Teen Cancer Awareness Week," Third Week In January; Designated.

36:2-165 "Teen Cancer Awareness Week," third week in January; designated.

1.The third week in January of each year is designated as "Teen Cancer Awareness Week" in the State of New Jersey in order to promote awareness about teen cancers and the unique medical and social needs of teens with cancer.

L.2010, J.R.6, s.1.



Section 36:2-166 - Annual Observance.

36:2-166 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of New Jersey to observe the week with appropriate activities and programs, which promote awareness about teens with cancer.

L.2010, J.R.6, s.2.



Section 36:2-167 - "Asperger's Syndrome Awareness Week"; Designated.

36:2-167 "Asperger's Syndrome Awareness Week"; designated.

1.The second full week in April of each year is designated as "Asperger's Syndrome Awareness Week" in the State of New Jersey to foster an awareness and understanding of Asperger's Syndrome.

L.2011, J.R.1, s.1.



Section 36:2-168 - Annual Observance.

36:2-168 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and citizens of this State to observe "Asperger's Syndrome Awareness Week" with appropriate activities and programs.

L.2011, J.R.1, s.2.



Section 36:2-169 - "Aphasia Awareness Month," June; Designated.

36:2-169 "Aphasia Awareness Month," June; designated.

1.The month of June in each year is designated as "Aphasia Awareness Month" in New Jersey in order to raise public awareness of this often-misunderstood communication disorder, and to honor the work of the Adler Aphasia Center which provides unique rehabilitation and support services to people with aphasia and their families.

L.2011, J.R.2, s.1.



Section 36:2-170 - Annual Observance.

36:2-170 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of this State to observe the month with appropriate activities and programs designed to raise public awareness of this disorder.

L.2011, J.R.2, s.2.



Section 36:2-171 - "Children's Dental Health Month," February; Designated.

36:2-171 "Children's Dental Health Month," February; designated.

1.The month of February in each year is designated as "Children's Dental Health Month" in the State of New Jersey to increase public awareness of the importance of good oral health among all of New Jersey's children.

L.2011, J.R.3, s.1.



Section 36:2-172 - Annual Observance.

36:2-172 Annual observance.

2.The Departments of State, Health and Senior Services and Human Services, and all other public and private entities entrusted with the health of the citizens of this State are urged to observe the month with appropriate activities and programs.

L.2011, J.R.3, s.2.



Section 36:2-173 - "K9 Veterans Day," March 13; Designated.

36:2-173 "K9 Veterans Day," March 13; designated.

1.March 13 of each year is designated as "K9 Veterans Day" in the State of New Jersey. The Governor is requested to annually issue a proclamation calling upon public officials and the citizens of this State to observe the day with appropriate activities and programs.

L.2011, c.54, s.1.



Section 36:2-174 - Women's History Month, March; Designated.

36:2-174 Women's History Month, March; designated.

1.The month of March of each year is designated as Women's History Month in the State of New Jersey in recognition of the many accomplishments of American women and their contributions to the history of this nation and State.

L.2011, J.R.4, s.1.



Section 36:2-175 - Annual Observance.

36:2-175 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and citizens of this State to observe Women's History Month with appropriate activities and programs.

L.2011, J.R.4, s.2.



Section 36:2-176 - "American Red Cross Month," March; Designated.

36:2-176 "American Red Cross Month," March; designated.

1.March of each year shall be designated "American Red Cross Month," to promote awareness of the humanitarian efforts of the American Red Cross and to urge the citizens of this State to support the organization and its mission.

L.2011, J.R.5, s.1.



Section 36:2-177 - Annual Observance.

36:2-177 Annual observance.

2.The Governor shall annually issue a proclamation recognizing March as "American Red Cross Month" in New Jersey and calling upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2011, J.R.5, s.2.



Section 36:2-178 - "Alcohol Awareness For New Jersey Youth Month," April; Designated.

36:2-178 "Alcohol Awareness for New Jersey Youth Month," April; designated.

1.April of each year shall be designated "Alcohol Awareness for New Jersey Youth Month," to promote awareness of, and invite public and school sponsored discourse and assemblies on, the topic of underage alcohol consumption throughout this State.

L.2011, J.R.6, s.1.



Section 36:2-179 - Observance.

36:2-179 Observance.

2.The Governor is respectfully requested to annually issue a proclamation recognizing April as "Alcohol Awareness for New Jersey Youth Month" in New Jersey and calling upon public officials, local boards of education, school administrators, and the citizens of this State to observe the month with appropriate activities and programs.

L.2011, J.R.6, s.2.



Section 36:2-180 - "Lupus Awareness Month," May; Designated.

36:2-180 "Lupus Awareness Month," May; designated.

1.The month of May is permanently designated as "Lupus Awareness Month" in New Jersey in order to promote public awareness about lupus, its symptoms, and the need for effective treatments for the disease, and to join the Lupus Foundation of America-New Jersey Chapter in advocating for increased funding for research, education, and community services for persons with the disease, their caregivers, and their families.

L.2011, J.R.7, s.1.



Section 36:2-181 - Annual Observance.

36:2-181 Annual observance.

2.The Governor shall annually issue a proclamation and call upon public officials and the citizens of this State to observe "Lupus Awareness Month" with appropriate events and activities.

L.2011, J.R.7, s.2.



Section 36:2-182 - "Diabetic Peripheral Neuropathy Awareness Week."

36:2-182 "Diabetic Peripheral Neuropathy Awareness Week."

1.The third full week of May in each year is designated as "Diabetic Peripheral Neuropathy Awareness Week."

L.2011, J.R.8, s.1.



Section 36:2-183 - Annual Observance.

36:2-183 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of this State to observe the week with appropriate activities and programs.

L.2011, J.R.8, s.2.



Section 36:2-184 - "Colorectal Cancer Awareness Month," March; Designated.

36:2-184 "Colorectal Cancer Awareness Month," March; designated.

1.March of each year is designated as "Colorectal Cancer Awareness Month" in the State of New Jersey, and the citizens of New Jersey are urged to observe the day with appropriate activities and programs.

L.2011, J.R.9, s.1.



Section 36:2-185 - Annual Observance.

36:2-185 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of New Jersey to observe the day with appropriate activities and programs.

L.2011, J.R.9, s.2.



Section 36:2-186 - "Donate Life Month," April; Designated.

36:2-186 "Donate Life Month," April; designated.

3.The month of April in each year is designated as "Donate Life Month" in the State of New Jersey. The Governor shall issue a proclamation calling upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2012, c.4, s.3.



Section 36:2-187 - "Corrections Officer Day," July 30; Designated.

36:2-187 "Corrections Officer Day," July 30; designated.

1.July 30 of each year shall be designated as "Corrections Officer Day" in the State of New Jersey in recognition of the dedicated service corrections officers have rendered to their fellow citizens.

L.2012, c.21, s.1.



Section 36:2-188 - Annual Proclamation.

36:2-188 Annual proclamation.

2.The Governor shall issue annually a proclamation designating July 30 of each year as "Corrections Officer Day," and with the Legislature call upon all citizens of the State and all other public and private agencies and organizations to celebrate "Corrections Officer Day" by appropriate observance.

L.2012, c.21, s.2.



Section 36:2-189 - Flags Flown At Half-staff At Correctional Facilities.

36:2-189 Flags flown at half-staff at correctional facilities.

3.The Governor shall direct the staff at the State's correctional facilities to fly the flag of the United States and the State flag at half-staff in honor of all those corrections officers who have been killed in the line of duty.

L.2012, c.21, s.3.



Section 36:2-190 - "Men's Health Awareness Month," June; Designated.

36:2-190 "Men's Health Awareness Month," June; designated.

1.June of each year is designated as "Men's Health Awareness Month."

L.2012, J.R.2, s.1.



Section 36:2-191 - Annual Observance.

36:2-191 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2012, J.R.2, s.2.



Section 36:2-192 - "Agent Orange Awareness Month," October; Designated.

36:2-192 "Agent Orange Awareness Month," October; designated.

1.The Legislature of the State of New Jersey hereby declares October of every year as "Agent Orange Awareness Month," encourages all citizens and residents of this State to increase their awareness about the negative health effects associated with exposure to Agent Orange during the Vietnam war, and especially urges all Vietnam veterans to seek proper medical screening, and free medical care from the United States Department of Veterans Affairs, when possible.

L.2012, J.R.3, s.1.



Section 36:2-193 - Annual Observance.

36:2-193 Annual observance.

2.The Governor is requested to issue a proclamation calling upon the public officials and all citizens and residents of New Jersey to observe the month with appropriate activities and programs.

L.2012, J.R.3, s.2.



Section 36:2-194 - "Neuroendocrine Tumor Cancer Awareness Day," November 10; Designated.

36:2-194 "Neuroendocrine Tumor Cancer Awareness Day," November 10; designated.

1.November 10 of each year is designated as "Neuroendocrine Tumor Cancer Awareness Day" in the State of New Jersey in recognition of the plight of those suffering from the disease, and in order to foster greater awareness and understanding both among the general public and within the medical community so that further research may be funded, treatments may improve, diagnoses may be more timely and accurate, and more lives may be saved.

L.2012, J.R.4, s.1.



Section 36:2-195 - Annual Observance.

36:2-195 Annual observance.

2.The Governor shall annually issue a proclamation calling upon officials and the citizens of this State to observe "Neuroendocrine Tumor Cancer Awareness Day" with appropriate activities and programs.

L.2012, J.R.4, s.2.



Section 36:2-196 - Asian Pacific American Heritage Month, May; Designated.

36:2-196 Asian Pacific American Heritage Month, May; designated.

1.The month of May each year is designated as Asian Pacific American Heritage Month in the State of New Jersey to acknowledge the positive impact the Asian Pacific American population has had on the State and its citizens and residents.

L.2012, J.R.5, s.1.



Section 36:2-197 - Annual Observance.

36:2-197 Annual observance.

2.The Governor is requested to annually issue a proclamation and call upon public officials, private organizations, and all citizens and residents of this State to observe the month of May each year with appropriate events and activities.

L.2012, J.R.5, s.2.



Section 36:2-198 - "Displaced Homemakers Awareness Month," May; Designated.

36:2-198 "Displaced Homemakers Awareness Month," May; designated.

1.The month of May is designated as "Displaced Homemakers Awareness Month" in the State of New Jersey in order to recognize the grave challenges faced by the State's more than 750,000 displaced homemakers and to foster increased public attention to their situation.

L.2013, J.R.2, s.1.



Section 36:2-199 - Annual Observance.

36:2-199 Annual observance.

2.The Legislature requests the Governor to annually issue a proclamation calling upon public officials and the citizens of this State to observe "Displaced Homemakers Awareness Month" with appropriate activities and programs.

L.2013, J.R.2, s.2.



Section 36:2-200 - "Multiple Sclerosis Education And Awareness Month," March; Designated.

36:2-200 "Multiple Sclerosis Education and Awareness Month," March; designated.

1.March of each year is designated as "Multiple Sclerosis Education and Awareness Month."

L.2013, J.R.3, s.1.



Section 36:2-201 - Annual Observance.

36:2-201 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2013, J.R.3, s.2.



Section 36:2-202 - "Human Trafficking Prevention Month," January; Designated.

36:2-202 "Human Trafficking Prevention Month," January; designated.

1.The month of January of each year shall be designated as "Human Trafficking Prevention Month," to promote ongoing education about the signs and consequences of human trafficking, to recognize and advance efforts to end human trafficking in all of its forms, and to encourage support for the victims of human trafficking throughout the State of New Jersey and across the world.

L.2013, J.R.5, s.1.



Section 36:2-203 - Annual Observance.

36:2-203 Annual observance.

2.The Governor shall annually issue a proclamation recognizing January as "Human Trafficking Prevention Month" in New Jersey and shall call upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2013, J.R.5, s.2.



Section 36:2-204 - "Human Trafficking Awareness Day," January 11; Designated.

36:2-204 "Human Trafficking Awareness Day," January 11; designated.

1.January 11 of each year shall be designated as "Human Trafficking Awareness Day," to raise public awareness about the signs and consequences of human trafficking, to promote opposition to human trafficking in all of its forms, and to encourage support for the victims of human trafficking throughout the State of New Jersey and across the world.

L.2013, J.R.6, s.1.



Section 36:2-205 - Annual Observance.

36:2-205 Annual observance.

2.The Governor shall annually issue a proclamation recognizing January 11 as "Human Trafficking Awareness Day" in New Jersey and shall call upon public officials and the citizens of this State to observe the day with appropriate activities and programs.

L.2013, J.R.6, s.2.



Section 36:2-206 - "Neonatal Alloimmune Thrombocytopenia Awareness Day," June 7; Designated.

36:2-206 "Neonatal Alloimmune Thrombocytopenia Awareness Day," June 7; designated.

1.June 7th of each year is designated as "Neonatal Alloimmune Thrombocytopenia Awareness Day" to promote an awareness of the seriousness and the challenges of neonatal alloimmune thrombocytopenia and encourage parents to undergo testing and treatment as early as possible.

L.2013, J.R.7, s.1.



Section 36:2-207 - Annual Observance.

36:2-207 Annual observance.

2.The Governor shall issue a proclamation recognizing June 7th of each year as "Neonatal Alloimmune Thrombocytopenia Awareness Day" and calling upon public officials and the citizens of New Jersey to observe the day with appropriate activities and programs.

L.2013, J.R.7, s.2.



Section 36:2-208 - "Children's Product Safety Awareness Month," November; Designated.

36:2-208 "Children's Product Safety Awareness Month," November; designated.

1.The month of November of each year is designated as "Children's Product Safety Awareness Month" in New Jersey in order to increase public awareness of the importance of play in the lives of children and the need to be vigilant about the safety of children's products so that play can be safe, fun, and beneficial.

L.2013, J.R.8, s.1.



Section 36:2-209 - Annual Observance.

36:2-209 Annual observance.

2.The Governor is respectfully requested to issue a proclamation annually designating November as "Children's Product Safety Awareness Month" in New Jersey and calling upon the parents in this State to learn more about safe play and to review their children's products, and other products in the home to which children have access, to ensure that they meet federal safety standards.

L.2013, J.R.8, s.2.



Section 36:2-210 - Implementation Of Plan To Increase Public Awareness.

36:2-210 Implementation of plan to increase public awareness.

3.The New Jersey Division of Consumer Affairs is respectfully requested to implement a plan to increase public awareness of the U.S. Consumer Product Safety Commission's recall notification website that makes people aware of unsafe, hazardous or defective products, especially those intended for children.

L.2013, J.R.8, s.3.



Section 36:2-211 - "Clarence Clemons Day," January 11; Designated.

36:2-211 "Clarence Clemons Day," January 11; designated.

1.January 11 of each year shall be designated "Clarence Clemons Day" in the State of New Jersey in recognition of the many accomplishments of Clarence Clemons and his artistic contributions to this State.

L.2013, J.R.9, s.1.



Section 36:2-212 - Annual Observance.

36:2-212 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and citizens of this State to observe "Clarence Clemons Day" with appropriate activities and programs.

L.2013, J.R.9, s.2.



Section 36:2-213 - "Assistance Animal Recognition Day," Wednesday Of Second Week Of August; Designated.

36:2-213 "Assistance Animal Recognition Day," Wednesday of second week of August; designated.

1.Wednesday of the second week of August each year is designated "Assistance Animal Recognition Day" in the State of New Jersey in order to highlight the important role that assistance animals play in the lives of persons with disabilities and to promote awareness of the rights of persons with disabilities and their assistance animals.

L.2013, J.R.10, s.1.



Section 36:2-214 - Annual Observance.

36:2-214 Annual observance.

2.The Governor is requested to annually issue a proclamation recognizing the day and calling upon public officials and the citizens of this State to observe the day with appropriate activities and programs.

L.2013, J.R.10, s.2.



Section 36:2-215 - "National Dwarfism Awareness Month," October; Designated.

36:2-215 "National Dwarfism Awareness Month," October; designated.

1.The month of October of each year shall be designated as "National Dwarfism Awareness Month" to promote public understanding of dwarfism, to improve efforts to support people with dwarfism and end discrimination towards them, and to celebrate their contributions to New Jersey's economic strength and social diversity.

L.2013, J.R.11, s.1.



Section 36:2-216 - Annual Observance.

36:2-216 Annual observance.

2.The Governor shall annually issue a proclamation recognizing October as "National Dwarfism Awareness Month" in New Jersey and shall call upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2013, J.R.11, s.2.



Section 36:2-217 - "Chronic Obstructive Pulmonary Disease Awareness Month," November; Designated.

36:2-217 "Chronic Obstructive Pulmonary Disease Awareness Month," November; designated.

1.The month of November of each year shall be designated as "Chronic Obstructive Pulmonary Disease Awareness Month" to raise awareness about this deadly disease's causes and considerable impacts on the citizens of this State and to promote improved prevention, detection, and treatment of the disease.

L.2013, J.R.12, s.1.



Section 36:2-218 - Annual Observance.

36:2-218 Annual observance.

2.The Governor shall annually issue a proclamation recognizing November as "Chronic Obstructive Pulmonary Disease Awareness Month" in New Jersey and shall call upon public officials and the citizens of this State to observe the month with appropriate activities and programs.

L.2013, J.R.12, s.2.



Section 36:2-219 - "Turner Syndrome Awareness Month," February; Designated.

36:2-219 "Turner Syndrome Awareness Month," February; designated.

1.The month of February of each year is designated as "Turner Syndrome Awareness Month" in New Jersey to increase awareness of Turner Syndrome among health care professionals and the general public.

L.2013, J.R.13, s.1.



Section 36:2-220 - Annual Observance.

36:2-220 Annual observance.

2.The Governor shall annually issue a proclamation recognizing February as "Turner Syndrome Awareness Month" in New Jersey and calling upon public officials and the people of this State to observe the month with appropriate activities and programs.

L.2013, J.R.13, s.2.



Section 36:2-221 - "Disability History And Awareness Month," October; Designated.

36:2-221 "Disability History and Awareness Month," October; designated.

1.October of each year is designated as "Disability History and Awareness Month" in New Jersey to foster awareness and understanding of the history, achievements, and experiences of people with disabilities.

L.2013, J.R.14, s.1.



Section 36:2-222 - Annual Observance.

36:2-222 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation recognizing October as "Disability History and Awareness Month" in New Jersey and public officials and the citizens of this State are called upon to observe the month with appropriate activities and programs.

L.2013, J.R.14, s.2.



Section 36:2-223 - Development, Distribution Of Curriculum Guidelines.

36:2-223 Development, distribution of curriculum guidelines.

3.The Commissioner of Education is urged to develop and distribute curriculum guidelines for the teaching of subjects and topics concerning and relating to disability history, people with disabilities, and the disability rights movement to each school district in the State and to encourage their adoption by such districts.

L.2013, J.R.14, s.3.



Section 36:2-224 - "Teen Dating Violence Awareness And Prevention Month," February; Designated.

36:2-224 "Teen Dating Violence Awareness and Prevention Month," February; designated.

1.February of each year is designated as "Teen Dating Violence Awareness and Prevention Month" in New Jersey in order to promote public awareness and increase prevention of teen dating violence.

L.2013, J.R.15, s.1.



Section 36:2-225 - Annual Observance.

36:2-225 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation recognizing February as "Teen Dating Violence Awareness and Prevention Month" in New Jersey and calling upon public officials, high schools, law enforcement agencies, the citizens of the State, and other interested groups to observe the month with appropriate activities and programs.

L.2013, J.R.15, s.2.



Section 36:2-226 - "Congenital Adrenal Hyperplasia Awareness Month," June; Designated.

36:2-226 "Congenital Adrenal Hyperplasia Awareness Month," June; designated.

1.The month of June is designated as "Congenital Adrenal Hyperplasia Awareness Month" in the State of New Jersey in recognition of the struggles faced by the people and families afflicted by the disorder and to raise awareness of this little-known condition.

L.2013, J.R.16, s.1.



Section 36:2-227 - Annual Observance.

36:2-227 Annual observance.

2.The Legislature requests the Governor to annually issue a proclamation calling upon public officials and the citizens of New Jersey to observe "Congenital Adrenal Hyperplasia Awareness Month" with appropriate activities and programs.

L.2013, J.R.16, s.2.



Section 36:2-228 - "Patient Advocate Day," November 15; Designated.

36:2-228 "Patient Advocate Day," November 15; designated.

1.November 15 of each year is designated as "Patient Advocate Day" in New Jersey in order to affirm the commitment of this State to achieving the goal of progressive, fiscally sound, fair, and effective health care for every New Jersey citizen, and to stand in voice and action as an advocate for the patient now and in the future.

L.2013, J.R.17, s.1.



Section 36:2-229 - Annual Observance.

36:2-229 Annual observance.

2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of this State to observe "Patient Advocate Day" with appropriate activities and programs and to join with one another to bring the goal of progressive, fiscally sound, fair, and effective health care for every New Jersey citizen to fruition.

L.2013, J.R.17, s.2.



Section 36:2-230 - "Attention Deficit/hyperactivity Disorder Awareness Day," January 21; Designated.

36:2-230 "Attention Deficit/Hyperactivity Disorder Awareness Day," January 21; designated.

1.January 21 of each year shall be designated as "Attention Deficit/Hyperactivity Disorder Awareness Day" to raise awareness of this disorder's signs and consequences, to highlight the behavioral health services available for children and adults coping with the disorder, and to promote innovations in diagnosing and treating the disorder.

L.2013, J.R.18, s.1.



Section 36:2-231 - Annual Observance.

36:2-231 Annual observance.

2.The Governor shall annually issue a proclamation recognizing January 21 as "Attention Deficit/Hyperactivity Disorder Awareness Day" in New Jersey and shall call upon public officials and the citizens of this State to observe the day with appropriate activities and programs.

L.2013, J.R.18, s.2.



Section 36:2-232 - "Doctors' Day," March 30; Designated.

36:2-232 "Doctors' Day," March 30; designated.

1.March 30th is designated as "Doctors' Day" in the State of New Jersey in order to recognize physicians for the care they provide and the contributions they have made to advance the field of medicine.

L.2014, J.R.1, s.1.



Section 36:2-233 - Annual Observance.

36:2-233 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and citizens of this State to observe "Doctors' Day" with appropriate activities and programs.

L.2014, J.R.1, s.2.



Section 36:2-234 - "Military Appreciation Month," May; Designated, Annual Observance.

36:2-234 "Military Appreciation Month," May; designated, annual observance.

1. a. The month of May of every year is hereby designated as "Military Appreciation Month" in New Jersey. All citizens and residents of this State are encouraged to recognize, honor, and show appreciation to all members of the United States Armed Forces, past and present, as well as their families.

b.The Governor shall annually issue a proclamation declaring May of every year as "Military Appreciation Month" in New Jersey and, with the Legislature, call upon the citizens of this State to recognize this month with appropriate activities, programs, and events.

L.2014, c.18, s.1.



Section 36:2-235 - "Dominican Pride Day," Second Saturday In July; Designated.

36:2-235 "Dominican Pride Day," second Saturday in July; designated.

1.The second Saturday of July of each year is permanently designated as "Dominican Pride Day" in New Jersey, in recognition of the outstanding history and geography of the Dominican Republic and, most of all, the wonderful contributions of Dominican-Americans and other Dominicans to all aspects of American life and to this State.

L.2014, J.R.2, s.1.



Section 36:2-236 - "New Jersey Arts, Culture, History, And Tourism Month," June; Designated.

36:2-236 "New Jersey Arts, Culture, History, and Tourism Month," June; designated.

1.The month of June is designated as "New Jersey Arts, Culture, History, and Tourism Month," in recognition of the State's numerous unique recreational, cultural, and historic attractions, and the vital role tourism plays in contributing to the State's well-being.

L.2014, J.R.3, s.1.



Section 36:2-237 - Annual Observance.

36:2-237 Annual observance.

2.The Governor is requested to annually issue a proclamation and call upon public officials, private organizations, and all citizens and residents of this State to celebrate and experience the contribution these attractions make to the overall quality of life and economic prosperity of New Jersey.

L.2014, J.R.3, s.2.



Section 36:2-238 - "Veterans' Education Awareness Week," Second Full Week In November; Designated.

36:2-238 "Veterans' Education Awareness Week," second full week in November; designated.

1.The second full week in November of each year is designated as "Veterans' Education Awareness Week" in New Jersey in order to raise public awareness of the Post-9/11 GI bill, the educational benefits that veterans are entitled to, and the resources available to help veterans maximize their educational benefits under the Post-9/11 GI Bill, including the use of the Operation College Promise website.

L.2014, J.R.4, s.1.



Section 36:2-239 - Annual Observance.

36:2-239 Annual observance.

2.The Governor is respectfully requested to issue a proclamation calling upon public officials and citizens of this State to observe "Veterans' Education Awareness Week" with appropriate activities and programs.

L.2014, J.R.4, s.2.



Section 36:2-240 - "Pollinator Week"; Designated; Annual Observance.

36:2-240 "Pollinator Week"; designated; annual observance.

1. a. One week each year shall be designated as "Pollinator Week" which shall fall on the dates designated in the annual proclamation of "National Pollinator Week" by the United States Department of Agriculture, or such other appropriate federal agency, except that if the United States Department of Agriculture, or such other appropriate federal agency, fails to make such a proclamation by May 31st in any given year, then, in that year, the week beginning on the third Monday in June shall be designated as "Pollinator Week" in this State.

b.The Governor may annually issue a proclamation calling upon public officials and the citizens of this State to observe the week with appropriate activities and programs.

L.2014, J.R.5, s.1.



Section 36:2-241 - "Children's Grief Awareness Day," Third Thursday In November; Designated.

36:2-241 "Children's Grief Awareness Day," third Thursday in November; designated.

1.The third Thursday in November of each year is permanently designated as "Children's Grief Awareness Day" in New Jersey in order to raise public awareness about childhood bereavement and give the citizens of the State the opportunity to express their support for the thousands of children and teens living in New Jersey who have suffered the loss of a loved one and recognize the efforts of local grief centers, such as Common Ground Grief Center in Manasquan, Good Grief in Morristown, and The Alcove Center for Grieving Children in Northfield, for their work on behalf of grieving children and teens.

L.2014, J.R.6, s.1.



Section 36:2-242 - Annual Observance.

36:2-242 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation recognizing the third Thursday in November as "Children's Grief Awareness Day" in New Jersey and calling upon public officials, the citizens of the State, and other interested groups to observe the month with appropriate activities and programs.

L.2014, J.R.6, s.2.



Section 36:2-243 - "Horticultural Therapy Week," Third Full Week In March; Designated.

36:2-243 "Horticultural Therapy Week," third full week in March; designated.

1.The third full week in March of each year is designated as "Horticultural Therapy Week" in New Jersey to increase public awareness of the importance of horticultural therapy in improving the quality of life for all and increasing opportunities for each individual to experience the endless benefits of the people-plant connection.

L.2015, J.R.1, s.1.



Section 36:2-244 - Annual Observance.

36:2-244 Annual observance.

2.The Governor shall issue a proclamation recognizing the third full week in March of each year as "Horticultural Therapy Week" and calling upon public officials and the citizens of this State to observe the week with appropriate activities and programs.

L.2015, J.R.1, s.2.



Section 36:2-245 - "General Aviation Appreciation Month," May; Designated.

36:2-245 "General Aviation Appreciation Month," May; designated.

1.The month of May of each year shall be designated as "General Aviation Appreciation Month" in the State of New Jersey in recognition of the importance of general aviation.

L.2015, J.R.2, s.1.



Section 36:2-246 - Observance.

36:2-246 Observance.

2.The Governor is requested to issue a proclamation and call upon public officials, private organizations, and the citizens of this State to observe this month with appropriate activities, programs, and events.

L.2015, J.R.2, s.2.



Section 36:2-247 - "Male Breast Cancer Awareness Week," Third Week Of October; Designated.

36:2-247 "Male Breast Cancer Awareness Week," third week of October; designated.

1.The third week of October of each year is designated as "Male Breast Cancer Awareness Week" in the State of New Jersey in order to foster public awareness and understanding of male breast cancer and to encourage early detection and prompt treatment.

L.2015, J.R.3, s.1.



Section 36:2-248 - Annual Observance.

36:2-248 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and the citizens of this State to observe "Male Breast Cancer Awareness Week" with appropriate activities and programs.

L.2015, J.R.3, s.2.



Section 36:2-249 - "Hunger Action Month," September; Designated.

36:2-249 "Hunger Action Month," September; designated.

1.September of each year is designated as "Hunger Action Month" in New Jersey to inspire the citizens of the State to take action to help eradicate hunger in New Jersey and to raise public awareness of the 49 million people in the United States who live in food-insecure households.

L.2015, J.R.4, s.1.



Section 36:2-250 - Annual Observance.

36:2-250 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation recognizing September as "Hunger Action Month" in New Jersey and calling upon public officials, the citizens of the State, and other interested groups to observe the day with appropriate activities and programs.

L.2015, J.R.4, s.2.



Section 36:2-251 - "Gold Star Mothers Appreciation Month," September; Designated.

36:2-251 "Gold Star Mothers Appreciation Month," September; designated.

1.The month of September of each year is designated as "Gold Star Mothers Appreciation Month" in recognition of and appreciation for the Gold Star Mothers who have suffered the supreme sacrifice of motherhood by losing sons and daughters in service with the United States Armed Forces.

L.2015, J.R.5, s.1.



Section 36:2-252 - Annual Observance.

36:2-252 Annual observance.

2.The Governor shall annually issue a proclamation and call upon public officials, private organizations, and all citizens of this State to observe this month each year with appropriate activities and programs.

L.2015, J.R.5, s.2.



Section 36:2-253 - "Linemen Appreciation Month," October; Designated.

36:2-253 "Linemen Appreciation Month," October; designated.

1.The month of October of each year is designated as "Linemen Appreciation Month" in the State of New Jersey in recognition of the essential commitment, hard-work, and service linemen provide to residents of this State.

L.2015, J.R.6, s.1.



Section 36:2-254 - Annual Observance.

36:2-254 Annual observance.

2.The Governor is respectfully requested to annually issue a proclamation calling upon public officials and citizens of this State to observe "Linemen Appreciation Month" with appropriate activities and programs.

L.2015, J.R.6, s.2.



Section 36:2-255 - "Als Awareness Day," "Als Awareness Month"; Designated.

36:2-255 "ALS Awareness Day," "ALS Awareness Month"; designated.

1.The third Wednesday in May of each year is designated as "ALS Awareness Day," and the month of May of each year is designated as "ALS Awareness Month" in New Jersey.

L.2015, J.R.7, s.1.



Section 36:2-256 - Annual Observance.

36:2-256 Annual observance.

2.The Governor is requested to annually issue a proclamation calling upon public officials and the citizens of the State to observe "ALS Awareness Day" and "ALS Awareness Month" with appropriate activities and programs to increase public awareness of ALS and the importance of research and funding to find a cure for the disease.
L.2015, J.R.7, s.2.



Section 36:2-257 - Dominican Restoration Day, August 16; Designated.

36:2-257 Dominican Restoration Day, August 16; designated.

1.August 16 of each year is permanently designated as Dominican Restoration Day in New Jersey, in recognition of the outstanding history and geography of the Dominican Republic and, most of all, the wonderful contributions of Dominican-Americans and other Dominicans to all aspects of American life and to this State.

L.2015, J.R.8, s.1.



Section 36:2-258 - "Sarcoidosis Awareness Month," April; Designated.

36:2-258 "Sarcoidosis Awareness Month," April; designated.
1.April of each year is designated as "Sarcoidosis Awareness Month" in New Jersey to raise public awareness about sarcoidosis and to encourage private citizens, public officials, community-based organizations, governmental agencies, and businesses to show support for people living with the disease.

L.2015, J.R.10, s.1.



Section 36:2-259 - Annual Observance.

36:2-259 Annual observance.
2.The Governor shall annually issue a proclamation calling upon public officials and the citizens of this State to observe "Sarcoidosis Awareness Month" with appropriate activities and programs.

L.2015, J.R.10, s.2.



Section 36:2-260 - "New Jersey Gleaning Week," Third Week In September; Designated.

36:2-260 "New Jersey Gleaning Week," third week in September; designated.

1.The third week in September each year is designated as "New Jersey Gleaning Week," in order to promote awareness of food insecurity and food waste, and to encourage residents to participate in gleaning to provide fresh, healthy food to those in need.

L.2015, J.R.11, s.1.



Section 36:2-261 - Annual Observance.

36:2-261 Annual observance.

2.The Governor may annually issue a proclamation calling upon public officials and citizens of the State to observe "New Jersey Gleaning Week" with appropriate activities and programs.

L.2015, J.R.11, s.2.



Section 36:2-262 - Publicizing.

36:2-262 Publicizing.
3.The Department of Agriculture shall take appropriate measures each year to publicize "New Jersey Gleaning Week."

L.2015, J.R.11, s.3.



Section 36:2-263 - "Farmers Against Hunger Day," Wednesday Of Third Week Of September; Designated.

36:2-263 "Farmers Against Hunger Day," Wednesday of third week of September; designated.
1.The Wednesday of the third week of September is designated as "Farmers Against Hunger Day" in order to recognize and promote the efforts of farmers, community organizations, businesses, and volunteers who donate and deliver fresh, healthy food to those in need.

L.2015, J.R.12, s.1.



Section 36:2-264 - Annual Observance.

36:2-264 Annual observance.
2.The Governor may annually issue a proclamation calling upon public officials and citizens of the State to observe "Farmers Against Hunger Day" with appropriate activities and programs, and to coordinate their activities and programs with those annually planned for "New Jersey Gleaning Week," established pursuant to J.R.11 of 2015.

L.2015, J.R.12, s.2.



Section 36:2-265 - Publicizing.

36:2-265 Publicizing.
3.The Department of Agriculture shall take appropriate measures each year to publicize "Farmers Against Hunger Day."

L.2015, J.R.12, s.3.



Section 36:2-266 - "Coast Guard Week," First Week In August; Designated.

36:2-266 "Coast Guard Week," first week in August; designated.
1.The first week in August of each year is designated as "Coast Guard Week" in New Jersey.

L.2015, J.R.13, s.1.



Section 36:2-267 - City Of Cape May Honored.

36:2-267 City of Cape May honored.
2.The State of New Jersey honors the city of Cape May, New Jersey, as the United States Coast Guard's enlisted accession point and recruit training center.

L.2015, J.R.13, s.2.



Section 36:2-268 - Annual Observance.

36:2-268 Annual observance.
3. The Governor is respectfully requested to issue a proclamation calling upon public officials and citizens of this State to observe "Coast Guard Week" with appropriate activities and programs.

L.2015, J.R.13, s.3.



Section 36:2-269 - "Hannah G. Solomon Day," January 14; Designated.

36:2-269 "Hannah G. Solomon Day," January 14; designated.

1.January 14 of each year is designated as "Hannah G. Solomon Day" to commemorate the anniversary of the birth of Hannah Solomon, a founder and the inaugural president of the National Council for Jewish Women.

L.2015, J.R.14, s.1.



Section 36:2-270 - Annual Observance.

36:2-270 Annual observance.
2.The Legislature requests the Governor to annually issue a Proclamation calling upon public officials and the citizens of this State to observe "Hannah G. Solomon Day" with appropriate activities and programs.

L.2015, J.R.14, s.2.



Section 36:2-271 - "Consumer Protection Week," first week of March; designated.

36:2-271 "Consumer Protection Week," first week of March; designated.
1. a. The first week of March of each year is designated as "Consumer Protection Week" in New Jersey, in conjunction with "National Consumer Protection Week," in order to educate citizens and increase public awareness of consumer rights and protections.

b. The Governor is respectfully requested to issue a proclamation annually designating the first week of March of each year as "Consumer Protection Week" in New Jersey and calling upon the Division of Consumer Affairs, consumer advocates, and consumers in this State to observe the week with appropriate activities and programs.

L.2016, J.R.1, s.1.



Section 36:2-272 - "Adult Vaccine Preventable Disease Awareness and Improvement Month," August; designated.

36:2-272 "Adult Vaccine Preventable Disease Awareness and Improvement Month," August; designated.
1. August of each year is designated as "Adult Vaccine Preventable Disease Awareness and Improvement Month" in New Jersey to increase public awareness of the importance of adults receiving vaccines against preventable diseases and to promote outreach and education efforts concerning adult vaccination.

L.2016, J.R.2, s.1.



Section 36:2-273 - Promotion to raise public awareness.

36:2-273 Promotion to raise public awareness.
2. The Department of Health shall take appropriate action to promote Adult Vaccine Preventable Disease Awareness and Improvement Month, including urging health care practitioners to discuss vaccines for preventable diseases with adult patients and adopting appropriate programs and initiatives to raise public awareness of the importance of adult vaccination.

L.2016, J.R.2, s.2.



Section 36:2-274 - "Pancreatic Cancer Awareness Month," November; designated.

36:2-274 "Pancreatic Cancer Awareness Month," November; designated.
1. November of each year is designated as "Pancreatic Cancer Awareness Month" in the State of New Jersey to help preserve the health of the residents of the State by fostering awareness and understanding of this deadly disease.

L.2016, J.R.6, s.1.



Section 36:2-275 - Annual observance.

36:2-275 Annual observance.
2. The Governor is requested to annually issue a proclamation calling upon public officials and the citizens of New Jersey to observe the month with appropriate activities and programs.

L.2016, J.R.6, s.2.



Section 36:2-276 - "New Jersey Careers in Utilities Week," third week in October; designated.

36:2-276 "New Jersey Careers in Utilities Week," third week in October; designated.
1. The third week in October of each year is designated as "New Jersey Careers in Utilities Week" in New Jersey to recognize the State's investor-owned public utility workforce and the various employment opportunities public utilities offer to thousands of hard working men and women, contributing to the welfare and prosperity of this State.

L.2016, J.R.7, s.1.



Section 36:2-277 - Annual observance.

36:2-277 Annual observance.
2. The Governor is respectfully requested to issue an annual proclamation calling upon public officials and citizens of this State to observe "New Jersey Careers in Utilities Week" with appropriate activities and programs.

L.2016, J.R.7, s.2.



Section 36:2-278 - "Shuck, Sip, and Slurp Weekend," third weekend in October; designated.

36:2-278 "Shuck, Sip, and Slurp Weekend," third weekend in October; designated.
1. The third weekend in October of each year is designated as the "Shuck, Sip, and Slurp Weekend" for the promotion of New Jersey oysters, wine, and beer.

L.2016, J.R.8, s.1.



Section 36:2-279 - Annual observance.

36:2-279 Annual observance.
2. The Governor may annually issue a proclamation calling upon public officials and citizens of the State to observe the "Shuck, Sip, and Slurp Weekend" with appropriate activities and programs.

L.2016, J.R.8, s.2.



Section 36:2-280 - Publicizing.

36:2-280 Publicizing.
3. The Department of Agriculture shall take appropriate measures each year to publicize the "Shuck, Sip, and Slurp Weekend."

L.2016, J.R.8, s.3.



Section 36:2-281 - "Native Plant Appreciation Month," June; designated.

36:2-281 "Native Plant Appreciation Month," June; designated.
1. June of each year is designated as "Native Plant Appreciation Month" in order to celebrate the diversity and value of New Jersey's native plants, recognize the critical role of native plants in the ecosystem, and encourage citizens to learn more about native plants and how to protect them.

L.2016, J.R.11, s.1.



Section 36:2-282 - Annual observance.

36:2-282 Annual observance.
2. The Governor shall annually issue a proclamation encouraging citizens of this State to observe "Native Plant Appreciation Month" with appropriate programs and activities, and to support local nurseries by buying native.

L.2016, J.R.11, s.2.






Title 37 - Marriages And Married Persons

Section 37:1-1 - Certain Marriages Or Civil Unions Prohibited.

37:1-1 Certain marriages or civil unions prohibited.

37:1-1. Certain marriages or civil unions prohibited.

a.A man shall not marry or enter into a civil union with any of his ancestors or descendants, or his sister or brother, or the daughter or son of his brother or sister, or the sister or brother of his father or mother, whether such collateral kindred be of the whole or half blood.

b.A woman shall not marry or enter into a civil union with any of her ancestors or descendants, or her sister or brother, or the daughter or son of her brother or sister, or the sister or brother of her father or mother, whether such collateral kindred be of the whole or half blood.

c.A marriage or civil union in violation of any of the foregoing provisions shall be absolutely void.

Amended 2006, c.103, s.6.



Section 37:1-2 - Necessity Of Marriage Or Civil Union License; "Licensing Officer" Defined.

37:1-2 Necessity of marriage or civil union license; "licensing officer" defined.

37:1-2. Necessity of marriage or civil union license; "licensing officer" defined.

Before a marriage or a civil union can be lawfully performed in this State, the persons intending to be married or to enter into a civil union shall obtain a marriage or civil union license from the licensing officer and deliver it to the person who is to officiate.

In the case of persons intending to be married or to enter into a civil union pursuant to section 7 of P.L.2011, c.179 (C.37:1-17.3), one of the persons intending to be married or to enter into a civil union and the attorney-in-fact for the other person shall obtain a marriage or civil union license and deliver it to the person who is to officiate.

If the marriage or civil union is to be performed by or before any religious society, institution or organization, the license shall be delivered to such religious society, institution or organization, or any officer thereof.

As used in this chapter, "licensing officer" means, as to cities of the first class, the city clerk; as to other municipalities, the State registrar; or the deputy of any said official designated by him to issue licenses during his absence.

amended 2006, c.103, s.7; 2011, c.179, s.2.



Section 37:1-3 - Where Marriage Or Civil Union License To Be Obtained.

37:1-3 Where marriage or civil union license to be obtained.

37:1-3. Where marriage or civil union license to be obtained.

The marriage or civil union license shall be issued by the licensing officer in the municipality in which either party resides or, if neither party is a resident of the State, in the municipality in which the proposed marriage or civil union is to be performed.

Amended 2006, c.103, s.8.



Section 37:1-4 - Issuance Of Marriage Or Civil Union License, Emergencies, Validity.

37:1-4 Issuance of marriage or civil union license, emergencies, validity.

37:1-4. Issuance of marriage or civil union license, emergencies, validity.

Except as provided in R.S.37:1-6, the marriage or civil union license shall not be issued by a licensing officer sooner than 72 hours after the application therefor has been made; provided, however, that the Superior Court may, by order, waive all or any part of said 72-hour period in cases of emergency, upon satisfactory proof being shown to it. Said order shall be filed with the licensing officer and attached to the application for the license.

A marriage or civil union license, when properly issued as provided in this article, shall be good and valid only for 30 days after the date of the issuance thereof.

Amended 1946, c.185, s.1; 1953, c.34, s.1; 1955, c.61; 1991, c.91, s.366; 2006, c.103, s.9.



Section 37:1-6 - Consent For Minors; Requirements.

37:1-6 Consent for minors; requirements.

37:1-6. A marriage or civil union license shall not be issued to a minor under the age of 18 years, unless the parents or guardian of the minor, if any, first certify, in the presence of two reputable witnesses, consent thereto, which shall be delivered to the licensing officer issuing the license. Consent to the proposed marriage or civil union by a parent or guardian who is mentally incapacitated shall not be required.

When a minor is under the age of 16 years, the consent required by this section must be approved in writing by a judge of the Superior Court, Chancery Division, Family Part and filed with the licensing officer.

The licensing officer shall transmit to the State registrar all consents, orders, and approvals subject to the same penalty as in the case of marriage or civil union certificates or licenses.

amended 1946, c.185, s.3; 1953, c.34, s.2; 1977, c.60; 1991, c.91, s.367; 2006, c.103, s.10; 2013, c.103, s.105.



Section 37:1-7 - Issuing Of License; Remarriage Or Reaffirming A Civil Union.

37:1-7 Issuing of license; remarriage or reaffirming a civil union.

37:1-7. Issuing of license; remarriage or reaffirming a civil union.

The licensing officer is hereby empowered to issue marriage or civil union licenses to the contracting parties who, either personally or through an attorney-in-fact pursuant to section 7 of P.L.2011, c.179 (C.37:1-17.3), apply therefor and are entitled under the laws of this State to contract matrimony or establish a civil union, authorizing the marriage or civil union of such parties, which license shall be substantially in the following form:

"State of New Jersey. County of city, town or township of

This is to certify that any person, religious society, institution or organization authorized by law to perform marriage or civil union ceremonies within the State of New Jersey to whom this may come, he or they not knowing any lawful impediment thereto, is hereby authorized and empowered to solemnize the rites of matrimony or the civil union between

A B of , in the county of and State of and C D of , in the county of and State of , and to certify the same to be the said parties, or either of them, under his hand and seal in his ministerial or official capacity.

In testimony whereof, I have hereunto set my hand and affixed the seal of said town, township or city at this day of two thousand and

, (Name and official title)"

If the contracting parties desire both a civil and a religious marriage or civil union ceremony, the licensing officer shall issue a license in duplicate, marking one as "issued for civil marriage or civil union ceremony" and one as "issued for religious marriage or civil union ceremony."

Nothing in this section shall be construed to prevent the remarriage of a couple already married to each other or to prevent a couple who has entered into a civil union to reaffirm their commitment to one another; provided, a new license is obtained and the marriage or civil union properly reported. Such license shall be plainly marked "Issued for remarriage--originally married to same mate at (state place) on (state date) or Issued for reaffirmation of a civil union-originally entered into a civil union to same mate at (state place) on (state date)." Such a license shall be issued without compliance with the provisions of R.S.37:1-4 and if applicable of the provisions of "An act concerning marriages" approved May third, one thousand nine hundred and thirty-eight (P.L.1938, c.126).

amended 1941, c.354; 2006, c.103, s.11; 2011, c.179, s.3.



Section 37:1-8 - Testimony Under Oath By Applicants As To Legality Of Proposed Marriage Or Civil Union; Witnesses; Perjury.

37:1-8 Testimony under oath by applicants as to legality of proposed marriage or civil union; witnesses; perjury.

37:1-8. Testimony under oath by applicants as to legality of proposed marriage or civil union; witnesses; perjury.

A licensing officer shall, before issuing a marriage or civil union license, require the contracting parties or, in the case of persons who intend to be married or to enter into a civil union pursuant to section 7 of P.L.2011, c.179 (C.37:1-17.3), one of the contracting parties and the attorney-in-fact for the other party, to appear before him and subscribe and swear to an oath attesting the truth of the facts respecting the legality of the proposed marriage or civil union as set forth in the form supplied by the State registrar. Said testimony shall be verified by a witness of legal age. A licensing officer shall issue a license only if it is thus made to appear before him that no legal impediment to the marriage or civil union exists. Every licensing officer may administer oaths to the contracting parties or, in the case of persons who intend to be married or to enter into a civil union pursuant to section 7 of P.L.2011, c.179 (C.37:1-17.3), to one of the contracting parties and to the attorney-in-fact for the other contracting party and their identifying witness.

Any identifying witness, applicant applying for a marriage or civil union license or attorney-in-fact who shall knowingly make false answers to any of the inquiries asked by the licensing officer shall be guilty of perjury.

amended 1946, c.185, s.4; 2006, c.103, s.12; 2011, c.179, s.4.



Section 37:1-9 - When Issuance Of License Prohibited.

37:1-9 When issuance of license prohibited.

37:1-9. No marriage license shall be issued when, at the time of making an application therefor, either applicant is a person currently adjudicated incapacitated.

amended 1958, c.158, s.2; 1981, c.254, s.1; 2013, c.103, s.106.



Section 37:1-10 - Common Law And Other Marriages Without License; Validity

37:1-10. Common law and other marriages without license; validity
Nothing in this chapter shall be deemed or taken to render any common law or other marriage, otherwise lawful, contracted before December first, nineteen hundred and thirty-nine, invalid by reason of the failure to take out a license as herein provided. But no marriage contracted on and after December first, nineteen hundred and thirty-nine, shall be valid unless the contracting parties shall have obtained a marriage license as required by section 37:1-2 of this Title, and unless, also, the marriage, after license duly issued therefor, shall have been performed by or before any person, religious society, institution or organization authorized by section 37:1-13 of this Title to solemnize marriages; and failure in any case to comply with both prerequisites aforesaid, which shall always be construed as mandatory and not merely directory, shall render the purported marriage absolutely void.

Amended by L.1939, c. 227, p. 624, s. 1, eff. July 18, 1939.



Section 37:1-11 - Illegal Issuance Of License A Disorderly Persons Offense.

37:1-11 Illegal issuance of license a disorderly persons offense.

37:1-11. Illegal issuance of license a disorderly persons offense.

Any licensing officer who issues a marriage or civil union license except as provided in this chapter shall be guilty of a disorderly persons offense.

Amended 2006, c.103, s.13.



Section 37:1-12 - Fees; Disposition In Cities Of First Class.

37:1-12 Fees; disposition in cities of first class.

37:1-12. Fees; disposition in cities of first class.

For issuing a marriage or civil union license, the licensing officer shall be entitled to receive from the applicants the sum of three dollars ($3.00).

Amended 1948, c.285, s.3; 2006, c.103, s.14.



Section 37:1-12.1 - Additional Fee.

37:1-12.1 Additional fee.

1.In addition to the fee for issuing a marriage or civil union license authorized pursuant to R.S.37:1-12, each licensing officer shall collect a fee of $25 from the marriage license or civil union license applicants which shall be forwarded on a quarterly basis to the Department of Human Services.

L.1981,c.382, s.1; amended 1992, c.136, s.1; 2006, c.103, s.15.



Section 37:1-12.2 - Trust Fund To Aid Victims Of Domestic Violence.

37:1-12.2 Trust fund to aid victims of domestic violence.

2.The Department of Human Services shall establish a trust fund for the deposit of the fees received pursuant to section 1 of P.L.1981, c.382 (C.37:1-12.1). The moneys from the trust fund shall be used for the specific purpose of establishing and maintaining shelters for the victims of domestic violence, or a. for providing grants-in-aid to such shelters established by local governments or private nonprofit organizations; or b. for providing grants-in-aid to non-residential agencies whose primary purpose is to serve victims of domestic violence in those counties which do not have emergency residential shelters for victims; or c. for providing grants-in-aid to any nonprofit, Statewide coalition whose membership includes a majority of the programs for battered women in New Jersey and whose board membership includes a majority of representatives of these programs and whose purpose is to provide services, community education, and technical assistance to these programs to establish and maintain shelter and related services for victims of domestic violence and their children.

L.1981, c.382, s.2; amended 1992, c.136, s.2; 2006, c.103, s.16.



Section 37:1-12.3 - Rules And Regulations

37:1-12.3. Rules and regulations
The Commissioner of the Department of Human Services shall adopt and promulgate such rules and regulations as are necessary to implement this act.

L.1981, c. 382, s. 3.



Section 37:1-13 - Authorization To Solemnize Marriages And Civil Unions.

37:1-13 Authorization to solemnize marriages and civil unions.

37:1-13. a. Authorization to solemnize marriages and civil unions.

Each judge of the United States Court of Appeals for the Third Circuit, each judge of a federal district court, United States magistrate, judge of a municipal court, judge of the Superior Court, judge of a tax court, retired judge of the Superior Court or Tax Court, or judge of the Superior Court or Tax Court, the former County Court, the former County Juvenile and Domestic Relations Court, or the former County District Court who has resigned in good standing, surrogate of any county, county clerk, and any mayor or former mayor not currently serving on the municipal governing body or the deputy mayor when authorized by the mayor, or chairman of any township committee or village president of this State, every member of the clergy of every religion, and any civil celebrant who is certified by the Secretary of State to solemnize marriages or civil unions as set forth in subsection b. of this section, are hereby authorized to solemnize marriages or civil unions between such persons as may lawfully enter into the matrimonial relation or civil union; and every religious society, institution or organization in this State may join together in marriage or civil union such persons according to the rules and customs of the society, institution or organization.

b.A civil celebrant shall be authorized to solemnize marriages or civil unions if certified to do so by the Secretary of State.

(1)A civil celebrant shall receive a certification from the Secretary of State to solemnize marriages or civil unions if the celebrant:

(a)is at least 18 years of age and has graduated from a secondary school in this State or another state;

(b)has completed a civil celebrant course offered by a non-denominational or educational charitable organization that is registered with the State under the "Charitable Registration and Investigation Act," P.L.1994, c.16 (C.45:17A-18 et seq.), and which course:

(i)includes classes that meet weekly or with more frequency, either administered in person or by other means, over a period of not less than six months; and

(ii)educates on topics including, but not limited to, celebrant philosophy and history, ceremonial structure, and ceremonial presentations; and

(c)(i) submits a completed application form, developed by the secretary pursuant to regulation, which includes the name and address of the celebrant-applicant along with any other relevant information on the celebrant-applicant required by the secretary, and supporting documentation with respect to all certification requirements set forth in this subsection; and

(ii)pays to the Department of State, at the time of submitting the completed application, a fee of not less than $50 or more than $75, as determined by the secretary by regulation, to cover costs for processing applications, producing and issuing certificates, and maintaining records on applications and certificates issued or denied.

(2)(a) A celebrant-applicant shall not be authorized to solemnize marriages or civil unions until the application for certification is approved and the certificate received from the secretary.

(b)A civil celebrant who has received a certification from the secretary may have that certification revoked, through a hearing before an administrative law judge, if the secretary determines that any information provided in the celebrant's application was inaccurate or otherwise did not comply with the certification requirements set forth in this subsection. A civil celebrant subject to a revocation hearing before an administrative law judge or any appeal thereof shall not be authorized to solemnize marriages or civil unions, and shall only again be authorized to do so if a final determination is made permitting the civil celebrant to retain the certification.

amended 1948, c.334, s.1; 1949, c.7, s.1; 1953, c.34, s.3; 1964, c.68; 1965, c.36; 1976, c.36; 1979, c.38; 1979, c.93; 1979, c.166, s.1; 1983, c.159; 1983, c.503; 1989, c.111; 1991, c.404; 1993, c.126; 1993, c.324; 1998, c.24; 2001, c.143; 2006, c.103, s.17; 2013, c.242; 2013, c.243.



Section 37:1-13.1 - Marriages Solemnized By Municipal Magistrate Or Magistrate Of Municipal Court; Validation

37:1-13.1. Marriages solemnized by municipal magistrate or magistrate of municipal court; validation
All marriages heretofore solemnized by any municipal magistrate or magistrate of the municipal court who was not at the time of such solemnization authorized to solemnize marriages shall, if otherwise valid, be as valid as if same had been solemnized by a person authorized to solemnize marriages.

L.1949, c. 7, p. 31, s. 2, eff. March 29, 1949.



Section 37:1-13.2 - Marriages Solemnized By Judge Of Court Of Record; Validation

37:1-13.2. Marriages solemnized by judge of court of record; validation
All marriages heretofore solemnized by any judge of a court of record in this State, who was not at the time of such solemnization authorized to solemnize marriages, if otherwise valid, shall be as valid as if the same had been solemnized by a person authorized to solemnize marriages.

L.1962, c. 93, s. 1, eff. June 25, 1962.



Section 37:1-14 - Certain Marriages Validated

37:1-14. Certain marriages validated
All marriages performed prior to March twenty-seventh, one thousand nine hundred and twelve, by a minister of any religion other than a stated or ordained minister of the gospel, if otherwise valid, shall be as valid as if the same had been performed by a stated and ordained minister of the gospel.



Section 37:1-15 - Solemnizing Without Presentation Of License; Disorderly Persons Offense.

37:1-15. Solemnizing without presentation of license; disorderly persons offense.

Any person, not authorized by R.S.37:1-13 to solemnize marriages or civil unions, who solemnizes a marriage or civil union or any person or religious society, institution or organization, authorized to solemnize marriages or civil unions, who solemnizes a marriage or civil union without the presentation of a license therefor, obtained in accordance with the provisions of article two of this chapter (R.S.37:1-2 et seq.), shall be guilty of a disorderly persons offense, and punished by a fine not exceeding five hundred dollars ($500.00), or imprisonment not exceeding six months, or both.

Amended 1948, c.127; 2006, c.103, s.18.



Section 37:1-16 - Interrogation Of Applicants Under Oath; Perjury.

37:1-16 Interrogation of applicants under oath; perjury.

37:1-16. Interrogation of applicants under oath; perjury.

Any person authorized to solemnize marriages or civil unions may administer oaths to the parties applying to be married or to enter into a civil union or, in the case of persons applying to be married or to enter into a civil union pursuant to section 7 of P.L.2011, c.179 (C.37:1-17.3), to one of the contracting parties and to the attorney-in-fact for the other contracting party, and may require them, or either of them, to make true answers to any inquiries made by him in order to ascertain whether, in his judgment, any legal impediment to the proposed marriage or civil union exists.

Any person who willfully makes false answers to any such inquiries shall, if the answers are reduced to writing, signed by the person making the same and attached to the certificate of marriage or civil union, be deemed guilty of perjury pursuant to N.J.S.2C:28-1.

amended 2006, c.103, s.19; 2011, c.179, s.5.



Section 37:1-17 - Marriage Or Civil Union License; Information Provided.

37:1-17 Marriage or civil union license; information provided.

37:1-17. Marriage or civil union license; information provided.

On the marriage or civil union license shall be the form for the certificate of marriage or civil union in quadruplicate, to which the licensing officer shall have set forth particularly therein the name, age, parentage, birthplace, residence, Social Security number and domestic status of each party, whether single, widowed, divorced, or a former civil union or domestic partner and the names and county of birth of their parents. The Social Security number shall be kept confidential and may only be released for child support enforcement purposes, and shall not be considered a public record pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.). The person by whom or the religious society, institution, or organization by or before which, the marriage or civil union was solemnized, shall personally or by legally authorized agent subscribe where indicated on the form the date and place of the marriage or civil union. Each certificate of marriage or civil union shall also contain the signature and residence of at least two witnesses who were present at the marriage or civil union ceremony.

Amended 1980, c.128, s.1; 1998, c.1, s.45; 2002, c.88, s.3; 2006, c.103, s.20.



Section 37:1-17.1 - License And Certificate Of Marriage Or Civil Union; Transmittal.

37:1-17.1 License and certificate of marriage or civil union; transmittal.

2.License and certificate of marriage or civil union; transmittal.

The license and the original certificate shall be transmitted pursuant to R.S.26:8-41. One copy of the certificate shall be retained by the local registrar and one copy shall be given to the persons contracting the marriage or civil union. In the case of persons who have married or entered into a civil union pursuant to section 7 of P.L.2011, c.179 (C.37:1-17.3), one copy of the certificate shall be retained by the local registrar and one copy shall be given to one of the contracting persons and to the attorney-in-fact for the other contracting person. The remaining copy shall be retained by the person solemnizing the marriage or civil union.

L.1980, c.128, s.2; amended 2006, c.103, s.21; 2011, c.179, s.6.



Section 37:1-17.2 - Delayed Reports; Filing; Contents; Affidavits; Evidence.

37:1-17.2 Delayed reports; filing; contents; affidavits; evidence.

3.Delayed reports; filing; contents; affidavits; evidence.

Any marriage or civil union which has occurred or which may hereafter occur and which is not recorded with the State registrar as required by this chapter, may be recorded by filing a delayed report with the State registrar, documented by a copy of the application for the license. The delayed report shall contain an affidavit of the person performing the marriage or civil union or if he is deceased or not available, of one or both witnesses to the marriage or civil union ceremony confirming that the ceremony was performed and the date and place of the marriage or civil union.

When it is impossible to secure the affidavit of the officiant or either of the witnesses, the affidavit may be made by a person who was present at the marriage or civil union ceremony, or the contracting parties, provided additional documentary evidence is presented.

The State registrar may require evidence of the correctness of the information in a delayed report and may refuse to accept a delayed report if the evidence is not submitted.

L.1980, c.128, s.3; amended 2006, c.103, s.22.



Section 37:1-17.3 - Entry Into Marriage, Civil Union By Proxy Under Certain Conditions.

37:1-17.3 Entry into marriage, civil union by proxy under certain conditions.

7.A member of the Armed Forces of the United States or the National Guard who is stationed overseas and serving in a conflict or a war and is unable to appear for the licensure and solemnization of his marriage or civil union may enter into that marriage or civil union by the appearance of an attorney-in-fact, commissioned and empowered in writing for that purpose through a power of attorney. The attorney-in-fact must personally appear before the licensing officer with the person who is not serving overseas, and present the original power of attorney duly signed by the party stationed overseas and acknowledged by a notary or witnessed by two officers of the United States Armed Forces or the National Guard. The power of attorney shall state the legal names of the parties to be married or enter into a civil union, and shall state that the power of attorney is solely for the purpose of authorizing the attorney-in-fact to obtain a marriage or civil union license on the person's behalf and to participate in the solemnization of the marriage or civil union. The original power of attorney shall be a part of the marriage or civil union certificate upon registration.

L.2011, c.179, s.7.



Section 37:1-18 - Penalty For False Certificate.

37:1-18 Penalty for false certificate.

37:1-18. Penalty for false certificate.

Any person, religious society, institution or organization authorized to solemnize marriages or civil unions, who makes any false certificate of marriage or civil union, shall be liable to a penalty of $100.00.

Amended 2006, c.103, s.23.



Section 37:1-19 - Penalty; How Recovered.

37:1-19 Penalty; how recovered.

37:1-19. Penalty; how recovered.

Any penalty incurred under any of the provisions of this article may be recovered with costs, in an action at law by and in the name of the local board of health of the municipality where the marriage or civil union occurred, or by and in the name of the Department of Health and Senior Services.

Amended 2006, c.103, s.24.



Section 37:1-27 - Tests; Information; Distribution By Issuer Of Marriage Or Civil Union Licenses.

37:1-27 Tests; information; distribution by issuer of marriage or civil union licenses.

1.Tests; information; distribution by issuer of marriage or civil union licenses. A licensing officer or other person issuing marriage or civil union licenses shall make information available to applicants concerning places where such applicants may be tested for genetic diseases including, but not limited to Cooley's Anemia, Sickle Cell Anemia, and Tay-Sachs Disease. Literature containing such information which has been prepared and provided by private organizations may be distributed to applicants by a licensing officer or other person issuing marriage or civil union licenses.

L.1977, c.282, s.1; amended 2006, c.103, s.25.



Section 37:1-28 - Findings, Declarations Concerning Civil Unions.

37:1-28 Findings, declarations concerning civil unions.

1.The Legislature finds and declares that:

a.Same-sex couples in New Jersey live together in committed relationships without the benefits and rights afforded to heterosexual couples who choose to marry;

b.Promoting such stable and durable relationships as well as eliminating obstacles and hardships these couples may face is necessary and proper and reaffirms this State's obligation to insure equality for all the citizens of New Jersey;

c.New Jersey was one of the first states to adopt comprehensive legislation prohibiting discrimination based on affectional or sexual orientation and one of the first states to formally recognize domestic partnerships by enacting the "Domestic Partnership Act," P.L.2003, c.246 (C.26:8A-1 et al.) on January 12, 2004 thereby guaranteeing in law certain rights and benefits to those individuals who enter into domestic partnerships;

d.Those rights and benefits afforded to same-sex couples under the "Domestic Partnership Act" should be expanded by the legal recognition of civil unions between same-sex couples in order to provide these couples with all the rights and benefits that married heterosexual couples enjoy;

e.It is the intent of the Legislature to comply with the constitutional mandate set forth by the New Jersey Supreme Court in the recent landmark decision of Lewis v. Harris, 188 N.J. 415 (October 25, 2006) wherein the Court held that the equal protection guarantee of Article I, paragraph 1 of the State Constitution was violated by denying rights and benefits to committed same-sex couples which were statutorily given to their heterosexual counterparts. The Court stated that the "State can fulfill that constitutional requirement in one of two ways. It can either amend the marriage statutes to include same-sex couples or enact a parallel statutory structure by another name, in which same-sex couples would not only enjoy the rights and benefits, but also bear the burdens and obligations of civil marriage." Id. at 463.

f.The Legislature has chosen to establish civil unions by amending the current marriage statute to include same-sex couples. In doing so, the Legislature is continuing its longstanding history of insuring equality under the laws for all New Jersey citizens by providing same-sex couples with the same rights and benefits as heterosexual couples who choose to marry.

L.2006,c.103,s.1.



Section 37:1-29 - Definitions Relative To Civil Unions.

37:1-29 Definitions relative to civil unions.

2.As used in this act:

"Civil union couple" means two persons who have established a civil union pursuant to this act.

"Civil union license or civil union certificate" means a document that certifies that the persons named on the license or certificate have established a civil union in this State in compliance with this act.

"Civil union" means the legally recognized union of two eligible individuals of the same sex established pursuant to this act. Parties to a civil union shall receive the same benefits and protections and be subject to the same responsibilities as spouses in a marriage.

"Commissioner" means the Commissioner of Health and Senior Services.

"One partner in a civil union couple" means a person who has established a civil union pursuant to the provisions of this act.

L.2006,c.103,s.2.



Section 37:1-30 - Requirements To Establish A Civil Union.

37:1-30 Requirements to establish a civil union.

3.For two persons to establish a civil union in this State, it shall be necessary that they satisfy all of the following criteria:

a.Not be a party to another civil union, domestic partnership or marriage in this State;

b.Be of the same sex ; and

c.Be at least 18 years of age, except as provided in section 10 of this act.

L.2006,c.103,s.3.



Section 37:1-31 - Legal Benefits, Protections, Responsibilities Of Civil Union Couples Equal To Those Of Married Couples.

37:1-31 Legal benefits, protections, responsibilities of civil union couples equal to those of married couples.

4. a. Civil union couples shall have all of the same benefits, protections and responsibilities under law, whether they derive from statute, administrative or court rule, public policy, common law or any other source of civil law, as are granted to spouses in a marriage.

b.The dissolution of civil unions shall follow the same procedures and be subject to the same substantive rights and obligations that are involved in the dissolution of marriage.

c.The laws of domestic relations, including annulment, premarital agreements, separation, divorce, child custody and support, property division and maintenance, and post-relationship spousal support, shall apply to civil union couples.

d.Civil union couples may modify the terms, conditions or effects of their civil union in the same manner and to the same extent as married persons who execute an antenuptial agreement or other agreement recognized and enforceable under the law, setting forth particular understandings with respect to their union.

e.The rights of civil union couples with respect to a child of whom either becomes the parent during the term of the civil union, shall be the same as those of a married couple with respect to a child of whom either spouse or partner in a civil union couple becomes the parent during the marriage.

f.All contracts made between persons in contemplation of a civil union shall remain in full force after such civil union takes place.

g.A copy of the record of the civil union received from the local or State registrar shall be presumptive evidence of the civil union in all courts.

L.2006,c.103,s.4.



Section 37:1-32 - Legal Benefits, Protections, Responsibilities Of Spouses Which Apply In Like Manner To Civil Union Couples; List Not Exclusive.

37:1-32 Legal benefits, protections, responsibilities of spouses which apply in like manner to civil union couples; list not exclusive.

5.The following list of legal benefits, protections and responsibilities of spouses shall apply in like manner to civil union couples, but shall not be construed to be an exclusive list of such benefits, protections and responsibilities:

a.laws relating to title, tenure, descent and distribution, intestate succession, survivorship, or other incidents of the acquisition, ownership or transfer, inter vivos or at death, of real or personal property, including but not limited to eligibility to hold real and personal property as tenants by the entirety;

b.causes of action related to or dependent upon spousal status, including an action for wrongful death, emotional distress, loss of consortium, or other torts or actions under contracts reciting, related to, or dependent upon spousal status;

c.probate law and procedure, including nonprobate transfer;

d.adoption law and procedures;

e.laws relating to insurance, health and pension benefits;

f.domestic violence protections pursuant to the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.) and domestic violence programs;

g.prohibitions against discrimination based upon marital status;

h.victim's compensation benefits, including but not limited to compensation to spouse, children and relatives of homicide victims;

i.workers' compensation benefits pursuant to chapter 15 of Title 34 of the Revised Statutes, including but not limited to survivors' benefits and payment of back wages;

j.laws relating to emergency and nonemergency medical care and treatment, hospital visitation and notification, and any rights guaranteed to a hospital patient pursuant to P.L.1989, c.170 (C.26:2H-12.7 et seq.) or a nursing home resident pursuant to P.L.1976, c.120 (C.30:13-1 et seq.);

k.advance directives for health care and designation as a health care representative pursuant to P.L.1991, c.201 (C.26:2H-53 et al.);

l.family leave benefits pursuant to P.L.1989, c.261 (C.34:11B-1 et seq.);

m.public assistance benefits under State law, including, but not limited to: Work First New Jersey benefits pursuant to P.L.1997, c.38 (C.44:10-55 et seq.); medical assistance pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.); Supplemental Security Income pursuant to P.L.1973, c.256 (C.44:7-85 et seq.); pharmaceutical assistance pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.) and P.L.2001, c.96 (C.30:4D-43 et seq.); hearing aid assistance pursuant to P.L.1987, c.298 (C.30:4D-36 et seq.); and utility benefits pursuant to P.L.1979, c.197 (C.48:2-29.15 et seq.) and P.L.1981, c.210 (C.48:2-29.30 et al.);

n.laws relating to taxes imposed by the State or a municipality including but not limited to homestead rebate tax allowances, tax deductions based on marital status or exemptions from realty transfer tax based on marital status;

o.laws relating to immunity from compelled testimony and the marital communication privilege;

p.the home ownership rights of a surviving spouse;

q.the right of a spouse to a surname change without petitioning the court;

r.laws relating to the making of, revoking and objecting to anatomical gifts pursuant to P.L.1969, c.161 (C.26:6-57 et seq.);

s.State pay for military service;

t.application for absentee ballots;

u.legal requirements for assignment of wages; and

v.laws related to tuition assistance for higher education for surviving spouses or children.

L.2006,c.103,s.5.



Section 37:1-33 - References To Marital Or Spousal Relationships To Include Civil Unions.

37:1-33 References to marital or spousal relationships to include civil unions.

92.Whenever in any law, rule, regulation, judicial or administrative proceeding or otherwise, reference is made to "marriage," "husband," "wife," "spouse," "family," "immediate family," "dependent," "next of kin," "widow," "widower," "widowed" or another word which in a specific context denotes a marital or spousal relationship, the same shall include a civil union pursuant to the provisions of this act.

L.2006, c.103, s.92.



Section 37:1-34 - Validity Of Civil Unions Entered Into In Foreign Jurisdictions.

37:1-34 Validity of civil unions entered into in foreign jurisdictions.

95.A civil union relationship entered into outside of this State, which is valid under the laws of the jurisdiction under which the civil union relationship was created, shall be valid in this State.

L.2006, c.103, s.95.



Section 37:1-35 - Rules And Regulations; Guidance On Replying To Form Questions.

37:1-35 Rules and regulations; guidance on replying to form questions.

93.The Commissioner of Health and Senior Services in consultation with the Director of the Administrative Office of the Courts, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations necessary to effectuate the purposes of this act. These rules and regulations shall address the issue of how partners in a civil union couple may legally answer questions on forms, governmental and private, concerning their status as partners in a civil union couple.

L.2006, c.103, s.93.



Section 37:1-36 - New Jersey Civil Union Review Commission, Establishment; Membership; Duties; Reports; Expiration.

37:1-36 New Jersey Civil Union Review Commission, establishment; membership; duties; reports; expiration.

94. a. There is hereby established the New Jersey Civil Union Review Commission commencing on the effective date of P.L.2006, c.103 (C.37:1-28 et al.).

b.The commission shall be composed of 13 members to be appointed as follows: the Attorney General or his designee, the Commissioner of the Department of Banking and Insurance or his designee, the Commissioner of Health and Senior Services or his designee, the Commissioner of Human Services or his designee, the Commissioner of the Department of Children and Families or his designee, the Director of the Division of Civil Rights in the Department of Law and Public Safety or his designee, one public member appointed by the President of the Senate, one public member appointed by the Speaker of the General Assembly, and five public members appointed by the Governor, with the advice and consent of the Senate, no more than three who shall be of the same political party.

c.It shall be the duty of the commission to study all aspects of P.L.2006, c.103 (C.37:1-28 et al.) which authorizes civil unions including, but not limited to:

(1)evaluate the implementation, operation and effectiveness of the act;

(2)collect information about the act's effectiveness from members of the public, State agencies and private and public sector businesses and organizations;

(3)determine whether additional protections are needed;

(4)collect information about the recognition and treatment of civil unions by other states and jurisdictions including the procedures for dissolution;

(5)evaluate the effect on same-sex couples, their children and other family members of being provided civil unions rather than marriage;

(6)evaluate the financial impact on the State of New Jersey of same-sex couples being provided civil unions rather than marriage; and

(7) review the "Domestic Partnership Act," P.L.2003, c.246 (C.26:8A-1 et al.) and make recommendations whether this act should be repealed.

d.The commission shall organize as soon as possible after the appointment of its members. The commission shall be established for a term of three years and the members shall be appointed for the full term of three years. Vacancies in the membership of the commission shall be filled in the same manner as the original appointment. The commission members shall choose a Chair from among its members.

e.The members of the commission shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties, within the limits of funds appropriated or otherwise made available to the commission for its purposes.

f.The commission is entitled to the assistance and service of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes, and to employ stenographic and clerical assistance and to incur traveling or other miscellaneous expenses as may be necessary in order to perform its duties, within the limits of funds appropriated or otherwise made available to it for its purposes.

g.The commission shall report semi-annually its findings and recommendations to the Legislature and the Governor.

h.The commission shall expire three years from the date of its initial organizational meeting and upon submission of its final report.

L.2006, c.103, s.94.



Section 37:2-30 - Minor Spouses; Authority To Join Adult Spouse In Transfer Of Realty

37:2-30. Minor spouses; authority to join adult spouse in transfer of realty
Any deed of conveyance or mortgage executed and acknowledged by an adult married person in conjunction with his or her minor spouse, if 17 years of age or older, conveying or mortgaging his or her, or their real estate, shall be valid and effectual notwithstanding the minority of such minor spouse at the time of such execution and acknowledgment, and any such deed or mortgage made shall be valid as if such minor spouse had at the time been of lawful age, and such minor spouse shall be liable on a bond or other obligation executed in connection with any such mortgage to the same extent as if such minor at the time of execution had been of full age, and any such bond or other obligation executed by any minor spouse shall be valid to the same extent.

L.1967, c. 139, s. 1, eff. July 5, 1967.



Section 37:2-31 - Short Title.

37:2-31 Short title.
37:2-31. This article shall be known and may be cited as the "Uniform Premarital and Pre-Civil Union Agreement Act." Source: New.

L.1988, c.99, amended 2006, s.103, s.26.



Section 37:2-32 - Definitions.

37:2-32 Definitions.

37:2-32. As used in this article:

a."Premarital or pre-civil union agreement" means an agreement between prospective spouses or partners in a civil union couple made in contemplation of marriage or a civil union and to be effective upon marriage or upon the parties establishing a civil union;

b."Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings;

c.(Deleted by amendment, P.L.2013, c.72).

amended 2006, c.103, s.27; 2013, c.72, s.1.



Section 37:2-33 - Formalties; Consideration.

37:2-33 Formalties; consideration.

37:2-33. Formalities; consideration.

A premarital or pre-civil union agreement shall be in writing, with a statement of assets annexed thereto, signed by both parties, and it is enforceable without consideration.

L.1988, c.99; amended 2006, s.103, s.28.



Section 37:2-34 - Contents Of Premarital Or Pre-civil Union Agreement.

37:2-34 Contents of premarital or pre-civil union agreement.

37:2-34. Contents of premarital or pre-civil union agreement.

Parties to a premarital or pre-civil union agreement may contract with respect to:

a.The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

b.The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

c.The disposition of property upon separation, marital dissolution, dissolution of a civil union, death, or the occurrence or nonoccurrence of any other event;

d.The modification or elimination of spousal or one partner in a civil union couple support;

e.The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

f.The ownership rights in and disposition of the death benefit from a life insurance policy;

g.The choice of law governing the construction of the agreement; and

h.Any other matter, including their personal rights and obligations, not in violation of public policy.

L.1988, c.99; amended 2006, s.103, s.29.



Section 37:2-35 - Premarital Or Pre-civil Union Agreement Not To Adversely Affect Right Of Child Support.

37:2-35 Premarital or pre-civil union agreement not to adversely affect right of child support.

37:2-35. Premarital or pre-civil union agreement not to adversely affect right of child support.

A premarital or pre-civil union agreement shall not adversely affect the right of a child to support.

L.1988, c.99; amended 2006, s.103, s.30.



Section 37:2-36 - When Premarital Or Pre-civil Union Agreement Becomes Effective.

37:2-36 When premarital or pre-civil union agreement becomes effective.

37:2-36. When premarital or pre-civil union agreement becomes effective.

A premarital or pre-civil union agreement becomes effective upon marriage of the parties or upon the parties establishing a civil union.

L.1988, c.99; amended 2006, s.103, s.31.



Section 37:2-37 - Amendment Or Revocation Of Premarital Or Pre-civil Union Agreement.

37:2-37 Amendment or revocation of premarital or pre-civil union agreement.

37:2-37. Amendment or revocation of premarital or pre-civil union agreement.

After marriage of the parties or the parties establishing a civil union, a premarital or pre-civil union agreement may be amended or revoked only by a written agreement signed by the parties, and the amended agreement or revocation is enforceable without consideration.

L.1988, c.99; amended 2006, s.103, s.32.



Section 37:2-38 - Enforcement Of Premarital Or Pre-civil Union Agreement; Generally.

37:2-38 Enforcement of premarital or pre-civil union agreement; generally.

37:2-38. Enforcement of premarital or pre-civil union agreement; generally.

The burden of proof to set aside a premarital or pre-civil union agreement shall be upon the party alleging the agreement to be unenforceable. A premarital or pre-civil union agreement shall not be enforceable if the party seeking to set aside the agreement proves, by clear and convincing evidence, that:

a.The party executed the agreement involuntarily; or

b.(Deleted by amendment, P.L.2013, c.72)

c.The agreement was unconscionable when it was executed because that party, before execution of the agreement:

(1)Was not provided full and fair disclosure of the earnings, property and financial obligations of the other party;

(2)Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided;

(3)Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party; or

(4)Did not consult with independent legal counsel and did not voluntarily and expressly waive, in writing, the opportunity to consult with independent legal counsel.

d.The issue of unconscionability of a premarital or pre-civil union agreement shall be determined by the court as a matter of law. An agreement shall not be deemed unconscionable unless the circumstances set out in subsection c. of this section are applicable.

amended 2006, c.103, s.33; 2013, c.72, s.2.



Section 37:2-39 - Enforcement Of Premarital Or Pre-civil Union Agreement; Marriage Or Civil Union Determined Void.

37:2-39 Enforcement of premarital or pre-civil union agreement; marriage or civil union determined void.

37:2-39. Enforcement of premarital or pre-civil union agreement; marriage or civil union determined void.

If a marriage or civil union is determined to be void, an agreement that would otherwise have been a premarital or pre-civil union agreement is enforceable only to the extent necessary to avoid an inequitable result.

L.1988, c.99; amended 2006, s.103, s.34.



Section 37:2-40 - Construction Of Article.

37:2-40 Construction of article.

37:2-40. Construction of article.

a.This article shall be construed to effectuate its general purpose to make uniform the law with respect to the subject of the article among states enacting the "Uniform Premarital Agreement Act."

b.This article shall be construed to apply to pre-civil union agreements executed on and after the effective date of P.L.2006, c.103 (C.37:1-28 et al.).

L.1988, c.99; amended 2006, s.103, s.35.



Section 37:2-41 - Application Of Article.

37:2-41 Application of article.

37:2-41. Application of article.

This article shall apply to premarital agreements executed on and after its effective date.

This article as amended by P.L.2006, c.103 (C.37:1-28 et al.) shall apply to pre-civil union agreements executed on and after the effective date of P.L.2006, c.103 (C.37:1-28 et al.).

L.1988, c.99; amended 2006, s.103, s.36.






Title 38 - Militia--soldiers, Sailors And Marines

Section 38:16-1 - Removal Of Veterans From Office Or Position

38:16-1. Removal of veterans from office or position
38:16-1. No person now holding any employment, position or office under the government of this State, or the government of any county or municipality, including any person employed by a school board or board of education, or who may hereafter be appointed to any such employment, office or position, whose term of employment, office or position is not now fixed by law, and receiving a salary from such State, county or municipality, including any person employed by a school board or board of education, who has served as a soldier, sailor, marine or nurse, in any war of the United States, or in the New Jersey State militia during the period of the World War, or who served as a member of the American Merchant Marine during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, and has been honorably discharged from the service of the United States or from such militia, or from such merchant marine service, prior to or during such employment in or occupancy of such position or office, shall be removed from such employment, position or office, except for good cause shown after a fair and impartial hearing, but such person shall hold his employment, position or office during good behavior, and shall not be removed for political reasons.

For the purposes of this section no term of office, position or employment of any person shall be deemed to be fixed by law or coterminous with that of the employing or appointing board or body by reason of the fact that such person was or is appointed or employed by a noncontinuous board or body; provided, however, that in no event is it intended that this act shall apply to appointments made for a fixed or stated period of time.

Amended 1942,c.83; 1991,c.389,s.9.



Section 38:16-2 - Charges Preferred; Hearing

38:16-2. Charges preferred; hearing
Before any person mentioned in section 38:16-1 of this title shall be dismissed from any position or office mentioned in such section, charges shall be preferred against him, a copy of which shall be served upon him and a time set for the hearing of same. The person so accused shall have the right to be represented by counsel, and may produce witnesses and testimony in his own behalf.



Section 38:16-3 - Abolition Of Office To Terminate Employment Prohibited

38:16-3. Abolition of office to terminate employment prohibited
No governing body of any state department, or of any county, municipality or school district, shall abolish any position or office held by a person mentioned in section 38:16-1 of this title or change the title of such position, office or employment or reduce the emoluments thereof for the purpose of terminating the service of such person.



Section 38:16-4 - Guaranteed Employment Until After A Hearing

38:16-4. Guaranteed employment until after a hearing
1. No person now holding any employment, position or office under a commission, elected or appointed by the governing bodies of two or more municipalities, which, by legislative authority, have entered into an agreement for the election or appointment of such commission, whose term of employment, office or position is not now fixed by law, who has served as a soldier, sailor, marine or nurse, in any war of the United States, or who served as a member of the American Merchant Marine during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, and has been honorably discharged from the service of the United States, prior to such employment in or occupancy of such position or office, shall be removed from such employment, position or office, except for good cause shown after a fair and impartial hearing, but such person shall hold his employment, position or office during good behavior, and shall not be removed for political reasons.

For the purposes of this section no term of office, position or employment of any person shall be deemed to be fixed by law or coterminous with that of the employing or appointing board or body by reason of the fact that such person was or is appointed or employed by a noncontinuous board or body.

L.1944,c.249,s.1; amended 1991,c.389,s.10.



Section 38:16-5 - Position Or Office Of Certain War Veterans Not To Be Abolished To Terminate Service

38:16-5. Position or office of certain war veterans not to be abolished to terminate service
No such commission shall abolish any position or office held by a person mentioned in paragraph one of this act, or change the title of such position, office or employment, or reduce the emoluments thereof for the purpose of terminating the service of such person.

L.1944, c. 249, p. 813, s. 2, eff. April 24, 1944.



Section 38:16-6 - Policemen, Firemen, And Motor Vehicle Inspectors; Time Spent In Armed Forces

38:16-6. Policemen, firemen, and motor vehicle inspectors; time spent in armed forces
Any time spent by any member of a police or fire department of any municipality or county of this State or by any State motor vehicle inspector in the armed forces of the United States during the present war shall be counted as time spent in the active service of the police or fire department of such municipality or county or of the State Department of Motor Vehicles, and any such policeman, fireman or motor vehicle inspector shall be entitled to be advanced in grade and to all increased pay that he might have received had he not entered the service of the United States but remained in active service in such police or fire department or State Department of Motor Vehicles.

L.1944, c. 86, p. 183, s. 1, eff. April 10, 1944.



Section 38:17-1 - Interment Of Indigent Veterans.

38:17-1 Interment of indigent veterans.

38:17-1. The board of chosen freeholders in each of the counties shall designate a proper authority, other than that designated by law for the care of paupers and the custody of criminals, who shall cause to be interred the bodies of all honorably discharged veterans of the United States Armed Forces, including the bodies of all honorably discharged members of the American Merchant Marine who served during World War II and have been declared by the United States Department of Defense to be eligible for federal veterans' benefits, who die without leaving means sufficient to defray funeral expenses. The expense of such funeral shall not exceed in any case the sum of $1,250 for burial or cremation.

amended 1945, c.302; 1947, c.175, s.1; 1951, c.136; 1967, c.160; 1991, c.389, s.11; 2013, c.238, s.1.



Section 38:17-2 - Appointment, Supervisor Of Veterans' Interment

38:17-2. Appointment, supervisor of veterans' interment
38:17-2. The board of chosen freeholders in each of the counties shall appoint a suitable person who shall be a resident of the county, as supervisor of veterans' interment; provided, that in making such appointment an honorably discharged soldier, sailor or marine who served in the Army, Navy or Marine Corps of the United States during any war in which the United States has been engaged, or an honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, shall be appointed. The supervisor of veterans' interment shall be paid such annual salary as may be fixed by the board of chosen freeholders of each county. The salary shall be paid in semimonthly installments by the county treasurer. Where any person has served as a superintendent of soldiers' burials or supervisor of veterans' interment, or as either or both, in any county for a period in the aggregate of two or more years prior to September 1, 1949, such superintendent of soldiers' burials or supervisor of veterans' interment shall be deemed to be a suitable person and may be appointed by the board of chosen freeholders as a supervisor of veterans' interment without any competitive examination.

Amended 1942,c.196; 1946,c.229; 1947,c.237; 1948,c.166; 1950,c.150; 1991,c.389,s.12.



Section 38:17-2.1 - Identification Of Indigent Deceased Person; Determination Of Veteran Status.

38:17-2.1 Identification of indigent deceased person; determination of veteran status.

2.The county medical examiner, or a designee, shall be responsible for the positive identification of an unidentified indigent deceased person. The supervisor of veterans' interment or county medical examiner, as appropriate, shall contact the Department of Military and Veterans' Affairs upon receipt of an unclaimed indigent deceased person to ascertain whether or not that person was a veteran. The supervisor of veterans' interment or county medical examiner, as appropriate, shall be notified upon determination of the veteran status of the person. If the person was a veteran, the supervisor of veterans' interment or county medical examiner, as appropriate, shall cause burial or cremation to occur within 72 hours of notification of veteran status.

L.2013, c.238, s.2.



Section 38:17-3 - Restriction As To Interment; Headstone.

38:17-3 Restriction as to interment; headstone.

38:17-3. Any interment provided for by sections 38:17-1 to 38:17-8 of this title shall not be made in any cemetery or plot used exclusively for the burial of pauper dead, but may be made in a county veterans' cemetery or, if appropriate, the Brigadier General William C. Doyle Veterans' Memorial Cemetery. The graves of any such deceased veterans may be marked by a headstone containing the name of the deceased and, if possible, the organization to which he belonged or in which he served. Such headstone shall be of such design and materials as shall be approved by the governor, adjutant general and quartermaster general.

amended 2013, c.238, s.3.



Section 38:17-4 - Liability For Expenses Of Burial, Cremation; Exemptions.

38:17-4 Liability for expenses of burial, cremation; exemptions.

38:17-4. The expense of the burial or cremation and headstone shall be borne and paid by the county in which the deceased shall be resident at the time of death, up to a cost of $250. The State shall provide additional funds for such expenses, if necessary, through an annual appropriation and subject to the availability of funds. The total cost shall not exceed $1,250 for burial or cremation.

If in any county there is located a home or other institution for the use, care, shelter and maintenance of such veterans not supported by the county, such county shall not be liable for the burial or cremation expenses and headstones of the deceased, unless the deceased was a bona fide resident of such county at the time of his admission to such home or institution, but the county in which he was resident at the time of his admission to such home or institution shall defray, bear and pay the cost of such burial or cremation and headstones.

amended 2013, c.238, s.4.



Section 38:17-5 - Payment Of Expense; Tax Levy

38:17-5. Payment of expense; tax levy
The board of chosen freeholders of the several counties shall annually place in the tax levy a sum sufficient for the purposes aforesaid.



Section 38:17-6 - Graves To Be In Proper Condition; Headstone; Tax Levy

38:17-6. Graves to be in proper condition; headstone; tax levy
If the graves of such veterans mentioned in section 38:17-1 of this title, in any of the counties, shall be in a state of dilapidation or decay, or shall not be marked with headstones, or any county shall not own burial lots in which the bodies of such veterans may be interred, and the board of chosen freeholders shall not have sufficient funds to pay for the burial of such veterans who have died, then such board may place in the tax levy a sum sufficient to repair and place such graves in a decent condition, to place suitable headstones thereon, and to purchase burial lots and pay the cost of interments as provided herein.



Section 38:17-7 - Board May Issue Bonds To Raise Funds

38:17-7. Board may issue bonds to raise funds
If in the judgment of any board of chosen freeholders the amount required for the purposes mentioned in section 38:17-6 of this Title, if placed in the tax levy for one fiscal year, would be too burdensome on the taxpayers of such county, such board may issue bonds to raise the funds to accomplish the purposes aforesaid.

Amended by L.1939, c. 24, p. 38, s. 1, eff. March 25, 1939.



Section 38:17-8 - Issuance And Sale Of Bonds; Limitation On Amount

38:17-8. Issuance and sale of bonds; limitation on amount
The bonds mentioned in section 38:17-7 of this Title shall be issued and sold in accordance with Title 40, chapter one, of the Revised Statutes. No board shall issue bonds in excess of one hundred thousand dollars, for the purposes aforesaid.

Amended by L.1939, c. 24, p. 39, s. 2, eff. March 25, 1939.



Section 38:17-9 - Graves To Be Decorated--expense; Tax Levy

38:17-9. Graves to be decorated--expense; tax levy
The supervisor of veterans' interment shall annually, on the thirtieth day of May known as Memorial Day or as near to such day as possible decorate, or cause to be decorated with suitable flags the graves in which are interred the bodies of deceased veterans of any war.

The expense of carrying out the provisions of this section shall be borne and paid by the county in which such "veterans" are buried. The board of freeholders of the several counties shall annually place in the tax levy a sum sufficient for the purposes herein mentioned.

Amended by L.1946, c. 230, p. 840, s. 1, eff. May 1, 1946.



Section 38:17-10 - Municipality May Maintain Burial Place For Revolutionary Soldiers

38:17-10. Municipality may maintain burial place for revolutionary soldiers
The governing body of any municipality may appropriate money for the purpose of maintaining cemetery or burial grounds within the municipality in which the remains of at least ten soldiers of the revolutionary war shall have been interred for a period of at least one hundred years.

Such cemetery or burial ground shall not be owned or controlled by any person or corporation deriving a profit from the use thereof.



Section 38:17-11 - Municipality May Share Expense For Care Of Burial Place

38:17-11. Municipality may share expense for care of burial place
The governing body of any such municipality may enter into an agreement with any duly incorporated patriotic, historic or civic society or association for the purpose of co-operating with such society or association or a branch or chapter thereof, for the maintenance and care of such cemetery or burial ground, and to share in the expense thereof to the extent of not exceeding the amount appropriated by the municipality for such purpose.

No agreement on the part of any municipality shall be for a term exceeding one year at a time.



Section 38:17-12 - Registration Of Veterans' Graves; Distribution Of Registration Records

38:17-12. Registration of veterans' graves; distribution of registration records
The Division of Veterans' Services of the Department of Economic Development shall distribute the registration records, formerly maintained by the State service officer, of veterans' graves in each county to the supervisor of veterans' interment in each county. Such records shall be maintained by such supervisor of veterans' interment in a suitable place therefore designated by the board of chosen freeholders by such county.

Each of such supervisor of veterans' interment is hereby charged with the duty of keeping the same up-to-date; of assembling, recording, checking, correcting and filing any and all records, charts or maps concerning the location within his county of the places of burial of veterans of all wars; and of using such forms therefore as the Department of Economic Development may prescribe; to the end that there shall be a complete and uniform record of all graves in New Jersey in which veterans are buried and that such records shall always be kept up-to-date.

L.1945, c. 201, p. 695, s. 1. Amended by L.1946, c. 233, p. 844, s. 1, eff. May 1, 1946.



Section 38:18-1 - Soldier, Time Of Emergency Defined

38:18-1. Soldier, time of emergency defined
38:18-1. As used in this chapter the word "soldier" means and includes any officer, soldier, sailor, marine, airman, nurse or any other person, male or female, regularly enlisted or inducted, who was or shall have been a part of the military or naval forces of the United States, and who took part in any war in which the United States was engaged, or who took part or shall have taken part in the present wars with the governments of Japan, Germany and Italy, or any of them, including any member of the American Merchant Marine who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, or who served or shall have served in the active military or naval service of the United States in time of emergency as herein defined, and who was a resident of this State at the time he was or shall be commissioned, enlisted, inducted, appointed or mustered into the military or naval service of the United States, and who has been or shall have been given an honorable or ordinary discharge or release therefrom, and continues to be a resident of this State.

As used herein the term "in time of emergency" shall mean and include any time after June 23, 1950, and on or prior to January 31, 1955.

Amended 1945,c.106,s.1; 1946,c.85,s.1; 1951,c.17; 1991,c.389,s.13.



Section 38:18-2 - Compensation To Blind Veterans, Spouses

38:18-2. Compensation to blind veterans, spouses
A soldier, who has sustained a total loss of sight as a result of his service during any of the wars mentioned in section 1 of this chapter, shall be paid for the term of his life, and upon his death his surviving spouse shall be paid, provided that the soldier or surviving spouse shall continue as a resident of this State, the sum of $750.00 annually, in monthly payments. Such payments shall be due and payable from the date of discharge or release of the soldier if application therefor shall be made within one year from the date of such discharge or release. If the application shall be made one year from the date of discharge or release of the soldier such payments shall be due and payable from the date of such application. Accrued payments to the date of certification shall be paid in one lump sum.

Amended by L. 1945, c. 106, p. 454, s. 2; L. 1946, c. 85, p. 294, s. 2; L. 1971, c. 329, s. 1, eff. Jan. 1, 1971; L. 1985, c. 116, s. 1, eff. April 9, 1985.



Section 38:18-3 - Proof Of Service And Disability; Certification By Adjutant General; Payment

38:18-3. Proof of service and disability; certification by adjutant general; payment
Evidence of the service and disability mentioned in this chapter shall be furnished to the Department of Economic Development, which shall examine the same and upon being satisfied that the service was performed and the soldier has been rendered totally blind as a result thereof, shall so certify to the State Comptroller who shall, upon receipt thereof, draw his warrant on the State Treasurer in favor of the applicant in a bulk sum for any accrued payments and in the sum of $750.00 annually, which the State Treasurer shall pay out of the money appropriated therefor by the Legislature.

Amended by L.1945, c. 106, p. 455, s. 3, L.1946, c. 85, p. 295, s. 3; L.1971, c. 329, s. 2, eff. Jan. 1, 1971.



Section 38:18-4 - Nonresidents

38:18-4. Nonresidents
Any soldier or surviving spouse receiving compensation pursuant to the provisions of R.S. 38:18-1 et seq. and who is required to, and who does, move without the State for reasons of health or employment shall notwithstanding such nonresidence be entitled to continue to receive such compensation. In the event such soldier or surviving spouse becomes entitled to compensation from the state to which he moves pursuant to an act of such state substantially similar to this act and the act to which this act is a supplement, such compensation shall immediately cease, unless such soldier or surviving spouse shall elect to receive such compensation to the exclusion of the compensation of the state to which he moves.

L. 1956, c. 166, p. 659, s. 1, eff. Dec. 3, 1956. Amended by L. 1985, c. 116, s. 2, eff. April 9, 1985.



Section 38:18A-1 - "Veteran" And "In Time Of Emergency" Defined

38:18A-1. "Veteran" and "in time of emergency" defined
1. As used in this act, the word "veteran" means and includes any officer, soldier, sailor, marine, airman, nurse, or any other person, male or female, regularly enlisted or inducted, who was or shall have been a part of the active military or naval forces of the United States, and who took part or shall have taken part in any war in which the United States was engaged, or who took part or shall taken part in the wars with the governments of Japan, Germany and Italy, or any of them, including any member of the American Merchant Marine who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, or who served or shall have served in the active military or naval service of the United States in time of emergency as herein defined, and who was a resident of this State at the time he was or shall be commissioned, enlisted, inducted, appointed or mustered into the active military or naval service of the United States, and who has been or shall have been given a discharge or release therefrom under conditions other than dishonorable and continues to be a resident of this State.

As used in this act the term "in time of emergency" shall mean (a) the Korean conflict and include any time after June 23, 1950, and prior to July 27, 1953 and (b) the Vietnam conflict and include any time after December 31, 1960, and prior to August 1, 1974.

L.1947,c.263,s.1; amended 1949,c.192,s.1; 1951,c.16; 1981,c.424,s.1; 1991,c.389,s.14.



Section 38:18A-2 - Compensation To Disabled Veterans, Spouses

38:18A-2. Compensation to disabled veterans, spouses
A veteran who served in the active military or naval forces of the United States and who is suffering from paraplegia and has permanent paralysis of both legs and lower parts of the body, or who is suffering from osteochondritis and has permanent loss of the use of both legs, or who is suffering from hemiplegia and has permanent paralysis of one leg and one arm or either side of the body, resulting from injury to the spinal cord, skeletal structure, or brain or who has suffered amputation of both hands, both feet or one hand and one foot, or who has lost the use of both feet or both legs, due to multiple sclerosis, sustained through enemy action, or accident, or resulting from disease contracted while in such active military or naval service, shall be paid for the term of his life, and upon his death his surviving spouse shall be paid, the sum of $750.00 annually in monthly payments. Such payments shall be due and payable from the date of discharge or release of the soldier if application therefor shall be made within one year from the date of such discharge or release. If the application shall be made after one year from the date of discharge or release of the soldier, such payment shall be due and payable from the date of such application. Accrued payments to the date of certification shall be paid in one lump sum.

Nothing in this act shall be intended to include paraplegia or hemiplegia resulting from locomotor ataxia or other forms of syphilis of the central nervous system or from chronic alcoholism, or to include other forms of disease resulting from the veteran's own misconduct which may produce signs and symptoms similar to those resulting from paraplegia, osteochondritis, hemiplegia or multiple sclerosis.

L. 1947, c. 263, p. 964, s. 2. Amended by L. 1949, c. 192, p. 642, s. 2; L. 1950, c. 196, p. 438, s. 1; L. 1951, c. 331, p. 1167, s. 1; L. 1955, c. 192, p. 758, s. 1, eff. Aug. 4, 1955; L. 1981, c. 424, s. 2, eff. Jan. 9, 1982; L. 1985, c. 116, s. 3, eff. April 9, 1985.



Section 38:18A-3 - Evidence Of Service And Disability

38:18A-3. Evidence of service and disability
Evidence of the service and disability mentioned in this act shall be furnished to the Division of Veterans' Services of the Department of Human Services, which shall examine the same and upon being satisfied that the service was performed and the veteran has been rendered permanently paralyzed or has permanently lost the use of both legs, or has suffered amputation, as defined in section 2 of this act, shall so certify to the Director of the Division of Budget and Accounting in the Department of the Treasury, who shall, upon receipt thereof, draw his warrant on the State Treasurer in favor of the applicant in the sum of $750.00 annually, which the State Treasurer shall pay out of the money appropriated therefor by the Legislature.

L.1947, c. 263, p. 965, s. 3. Amended by L.1949, c. 192, p. 643, s. 3; L.1950, c. 196, p. 439, s. 2; L.1951, c. 331, p. 1168, s. 2; L.1981, c. 424, s. 3, eff. Jan. 9, 1982.



Section 38:18A-4 - Continuation Of Payments

38:18A-4. Continuation of payments
Any veteran or surviving spouse receiving payments pursuant to the provisions of P.L. 1947, c. 263 (C. 38:18A-1 et seq.) and who is required to, and who does, move without the State for reasons of health or employment, and any veteran who heretofore was receiving payments pursuant to the provisions of P.L. 1947, c. 263 (C. 38:18A-1 et seq.) and who was required to, and who did, move without the State for reasons of health or employment, shall notwithstanding such nonresidence be entitled to continue to receive such payments. In the event such veteran or surviving spouse becomes entitled to payments from the state to which he moves pursuant to an act of such state substantially similar to this act and P.L. 1947, c. 263 (C. 38:18A-1 et seq.), such payments shall immediately cease, unless such veteran or surviving spouse shall elect to receive such payments to the exclusion of the payments of the state to which he moves.

L. 1954, c. 213, p. 788, s. 1. Amended by L. 1956, c. 207, p. 746, s. 1, eff. Jan. 4, 1957; L. 1985, c. 116, s. 4, eff. April 9, 1985.



Section 38:20-1 - "War Orphans" ; "War" ; "In Time Of Emergency" Defined

38:20-1. "War orphans" ; "war" ; "in time of emergency" defined
For the purpose of this chapter, the term "war orphans" shall mean and include any child between the ages of 16 and 21 years, domiciled in this State for at least 12 months prior to the time of application for benefits under this chapter, who being otherwise qualified is the child of any resident of this State who was killed in action or died from other causes while a member of the Armed Forces of the United States in time of war or emergency, or who is officially listed as "Missing In Action" by the Department of Defense or who died or shall hereafter die of disease or disability resulting from such war or emergency service.

As used in this act, "war" shall mean World War I, being any time between April 6, 1917, to July 2, 1921, and World War II, being any time between September 16, 1940, and September 2, 1945.

As used in this act, the term "in time of emergency" shall mean and include any time after June 23, 1950, and prior to the termination, suspension or revocation of the proclamation of the existence of a national emergency issued by the President of the United States on December 16, 1950, or termination of the existence of such national emergency by appropriate action of the President or Congress of the United States; the term "in time of emergency" shall also mean and include any time of armed hostility or conflict with a foreign adversary after December 31, 1960, and prior to the termination of the existence of such armed hostility or conflict with a foreign adversary by appropriate action of the President or Congress of the United States.

Amended by L.1944, c. 197, p. 713, s. 1; L.1951, c. 65, p. 426, s. 1; L.1955, c. 174, p. 730, s. 1, eff. July 28, 1955; L.1975, c. 225, s. 1, eff. Oct. 15, 1975.



Section 38:20-2 - Appropriation For Education; Sum Allotted Each Orphan

38:20-2. Appropriation for education; sum allotted each orphan
There is appropriated for the purposes of this chapter such sum as shall be included in any annual or supplemental appropriation act. In no case shall the sum exceed $500.00 for any one child annually. Such sum shall be used to defray the cost and expense of the attendance of any such orphan at any State educational or other technical or professional school of a secondary or college grade, approved by the State Board of Education located in this State or outside the State if the desired course is not offered by a school or college in the State. The sum so allotted in each case shall be used for tuition or matriculation fees, board and room rent, books and supplies and other purposes incidental thereto.

Amended by L.1952, c. 49, p. 369, s. 1; L.1955, c. 174, p. 731, s. 2; L.1966, c. 48, s. 1, eff. May 24, 1966.



Section 38:20-3 - Application For Benefits; Limited Allotments

38:20-3. Application for benefits; limited allotments
38:20-3. Application for such benefits shall be made to the Department of Military and Veterans' Affairs, which shall make rules and regulations to effectuate the provisions thereof. It shall ascertain and approve the educational aptitude of the applicant for the course of study desired to be pursued in accordance with tests or standards prescribed or approved by the State Department of Education and the financial need of the applicant and may satisfy itself of the attendance of such applicants and the accuracy of the charges made by the institution which the applicant attends. No more than four annual allotments of $500.00 each shall be allowed any such applicant.

Amended 1945,c.105; 1952,c.49,s.2; 1955,c.174,s.3; 1991,c.39,s.1.



Section 38:20-4 - Allotments When Child Over Twenty-one Years

38:20-4. Allotments when child over twenty-one years
When the application of any such war orphan shall have been granted in the first instance as herein provided, then the maximum number of annual allotments provided by section 38:20-3 of this title may be granted to such applicant for and during consecutive years regardless of the fact such applicant shall be over the age of twenty-one years at the time of the granting of any such annual allotment subsequent to the first.



Section 38:23-1 - Leave Of Absence For Public Officers, Employees.

38:23-1 Leave of absence for public officers, employees.

38:23-1. a. A permanent or full-time temporary officer or employee of the State or of a board, commission, authority or other instrumentality of the State, or of a county, school district or municipality, who is a member of the organized reserve of the Army of the United States, United States Naval Reserve, United States Air Force Reserve or United States Marine Corps Reserve, or other organization affiliated therewith, including the National Guard of other states, shall be entitled, in addition to pay received, if any, as a member of a reserve component of the Armed Forces of the United States, to leave of absence from his or her respective duty without loss of pay or time on all work days on which he or she shall be engaged in any period of Federal active duty, provided, however, that such leaves of absence shall not exceed 30 work days in any calendar year. Such leave of absence shall be in addition to the regular vacation or other accrued leave allowed such officer or employee. Any leave of absence for such duty in excess of 30 work days shall be without pay but without loss of time.

b.Notwithstanding subsection a. of this section, a full-time temporary officer or employee who has served under such temporary appointment for less than one year shall receive for the service hereinabove described leave without pay but without loss of time.

Amended 1953, c.351; 2001, c.351, s.1.



Section 38:23-2 - Leave Of Absence For State Or National Conventions

38:23-2. Leave of absence for State or national conventions
38:23-2. The head of every public department and of every court of this State, every superintendent or foreman on the public works of this State, the heads of the county offices of the several counties and the head of every department, bureau and office in the government of the various municipalities, shall give a leave of absence with pay to every person in the service of the State, county or municipality who is a duly authorized representative of the Grand Army of the Republic, United Spanish-American War Veterans, Disabled American Veterans, Disabled American Veterans' Auxiliary, Veterans of Foreign Wars, Ladies Auxiliaries of Veterans of Foreign Wars, Ladies Auxiliary, Veterans of World War I of the U.S.A., American Gold Star Mothers, Indian War Veterans, American Legion, American Legion Auxiliary, Jewish War Veterans of the United States, Ladies Auxiliary, Department of New Jersey, Jewish War Veterans of the U.S.A., Catholic War Veterans of the United States, Ladies Auxiliary of New Jersey State Department, Catholic War Veterans, The 369th Veterans Association, Incorporated, Women's Overseas Service League, American Veterans of World War Two, Korea and Vietnam, and AMVETS Ladies Auxiliary, Reserve Officers Association of the United States, Marine Corps League of the United States, Army and Navy Legion of Valor, the Twenty-ninth Division Association, Council of State Employees, War Veteran Public Employees Association, New Jersey Civil Service Association, Blind Veterans Association of New Jersey, Army and Air National Guard Association of New Jersey, The National Guard Association of the United States, The United States Coast Guard Auxiliary, Navy League, Veterans of World War I of the United States of America, Polish Legion of American Veterans, Polish Legion of American Veterans, Ladies Auxiliary, the Italian American War Veterans of the United States, Incorporated, the Ladies Auxiliary, Italian American War Veterans of the United States, Incorporated, the New Jersey Firemen's Association, the New Jersey State Exempt Firemen's Association and the Tuskegee Airmen, Incorporated, to attend any State or national convention of such organization.

A certificate of attendance to the State convention or encampment shall, upon request, be submitted by the representative so attending.

Leave of absence shall be for a period inclusive of the duration of the convention with a reasonable time allowed for time to travel to and from the convention. No person shall be entitled to a total of more than five days' leave of absence with pay each calendar year for the purpose of attending, as authorized representative, the State or national convention of one or more of the above enumerated organizations. The leaves of absence authorized hereunder shall not be cumulative and any unused leaves shall be canceled at the end of any given year.

Amended 1940,c.25; 1945,c.176; 1947,c.271; 1948,c.404,ss.1,2; 1951,c.219; 1952,c.207; 1954,c.114; 1955,c.149; 1962,c.32,s.1; 1962,c.210,s.1; 1963,c.63,s.1; 1964,c.145; 1965,c.181; 1966,c.232,s.1; 1967,c.233; 1975,c.263; 1975,c.332; 1977,c.106; 1993,c.79.



Section 38:23-3 - Compensation Of Public Officers Or Employees While In Military Or Naval Service

38:23-3. Compensation of public officers or employees while in military or naval service
Any officer, department, institution, committee, commission or other body of the state or any subdivision or municipality thereof, may pay in his or its discretion the whole or a part of the salaries or compensation of their employees or attaches during the time they are engaged in a branch of the military or naval service of the national government or of this state.

No greater portion of the salary or compensation of a commissioned officer as an employee of a department of the state or municipal government shall be paid to him under this section than will, when added to his salary as such commissioned officer, equal the amount paid to him by the state or municipal department before entering the military or naval service.



Section 38:23-4 - Leave Of Absence To Employees Of State, County, Municipality Or Other Political Subdivision Entering Military Or Naval Service.

38:23-4 Leave of absence to employees of State, county, municipality or other political subdivision entering military or naval service.
1.Every person holding office, position or employment, other than for a fixed term or period, under the government of this State or of any county, municipality, school district or other political subdivision of this State, or of any board, body, agency or commission of this State or any county, municipality or school district thereof, who after July first, one thousand nine hundred and forty, has entered, or hereafter shall enter, the active military or naval service of the United States or of this State, in time of war or an emergency, or for or during any period of training, or pursuant to or in connection with the operation of any system of selective service, or who, after July first, one thousand nine hundred and forty, has entered or hereafter, in time of war, shall enter the active service of the United States Merchant Marine, or the active service of the Women's Army Auxiliary Corps, the Women's Reserve of the Naval Reserve or any similar organization authorized by the United States to serve with the Army or Navy, shall be granted leave of absence for the period of such service and for a further period of three months after receiving his discharge from such service. If any such person shall be incapacitated by wound or sickness at the time of his discharge from such service, his leave of absence shall be extended until three months after his recovery from such wound or sickness, or until the expiration of two years from the date of his discharge from such service, whichever shall first occur.

In no case shall such person be discharged or separated from his office, position or employment during such period of leave of absence because of his entry into such service, or because of reasons of economy or efficiency or other related reason if entry into active military service in the Armed Forces of the United States was in time of war or an emergency. During the period of such leave of absence such person shall be entitled to all the rights, privileges and benefits that he would have had or acquired if he had actually served in such office, position or employment during such period of leave of absence except, unless otherwise provided by law, the right to compensation. Such leave of absence may be granted with or without pay as provided by law. Such person shall be entitled to resume the office, position or employment held by him at the time of his entrance into such service, provided he shall apply therefor before the expiration of his said leave of absence. If the employer's circumstances have so changed for reasons of economy or efficiency or other related reason as to make it impossible or unreasonable for such person who entered service in time of war or other emergency to resume the office, position or employment held prior to entrance into such service, the employer shall restore such person to a position of like seniority, status and pay, or any position available, if requested by such person, for which the person is able or qualified to perform the duties. Upon resumption of his office, position or employment, the service in such office, position or employment of the person temporarily filling the same shall immediately cease. No person who, after entry into such service, shall have been separated from any such service by a dishonorable discharge shall be entitled to any of the rights, privileges or benefits herein conferred.

L.1941,c.119,s.1; title amended 1942, c.327, s.1; amended 1942, c.327, s.2; 2007, c.239, s.1.



Section 38:23-4.1 - "Emergency" Defined

38:23-4.1. "Emergency" defined
As used in the act to which this act is a supplement, the term "emergency" shall include, but shall not be limited to, any period of time after June twenty-third, one thousand nine hundred and fifty, and prior to the termination, suspension or revocation of the proclamation of the existence of a national emergency issued by the President of the United States on December sixteenth, one thousand nine hundred and fifty, or termination of the existence of such national emergency by appropriate action of the President or Congress of the United States.

L.1951, c. 18, p. 50, s. 1, eff. April 2, 1968.



Section 38:23-5 - No Impairment To Pension Rights Because Of Military Service

38:23-5. No impairment to pension rights because of military service
1. No person holding any office, position or employment under the government of the State of New Jersey or of any county, municipality, school district or other political subdivision of the State, or under any board, body, agency or commission of the State or of any county, municipality or school district, who, heretofore and subsequent to July 1, 1940, entered or hereafter, in time of war, shall enter, or heretofore or hereafter in time of emergency entered or shall enter, the active military or naval service of the United States or the active service of the Women's Army Auxiliary Corps, the Women's Reserve of the Naval Reserve or any similar organization authorized by the United States to serve with the Army or Navy, including service as a member of the American Merchant Marine during World War II declared by the United States Department of Defense to be eligible for federal veterans' benefits, and who, at the time of such entry was or is a member in good standing of any pension, retirement, or annuity fund, shall suffer the loss or impairment of any of the rights, benefits or privileges accorded by the laws governing such pension, retirement or annuity funds; and the time spent in such service by any such person shall be considered as time spent in the office, position or employment held by him at the time of his entry into such service, in all calculations of the amount of pension to which he is entitled and of the years of service required to entitle him to retire; provided, however, that in the event of the death or disability of such person while in such service the pension to be paid such person or his dependents shall be the amount, if any, remaining after calculating the amount of pension that would be paid if such person had continued to hold such office, position or employment until the time of his death or disability and had continued to receive the same compensation as he received at the time of his entry into such service.

As used in this act the term "in time of emergency" shall mean and include any time after June 23, 1950, and on or prior to January 31, 1955.

L.1942,c.252,s.1; amended 1942,c.326,s.2; 1944,c.87; 1948,c.457; 1951,c.21,s.2; 1991,c.389,s.15.



Section 38:23-6 - Contributions To Pension Or Retirement Funds During Military Or Naval Service

38:23-6. Contributions to pension or retirement funds during military or naval service
During the period beginning with the time of the entry of such person into such service and ending at the earliest of (a) three months after the time of such person's discharge from such service or (b) the time such person resumes such office, position or employment or (c) the time of such person's death or disability while in such service, the proper officer of the State, county, municipality, school district, political subdivision, board, body, agency or commission shall contribute or cause to be contributed to such fund the amount required by the terms of the statute governing such fund based upon the amount of compensation received by such person prior to his entry into such service and during the period first mentioned in this section any such person receiving compensation from the State, county, municipality, school district, political subdivision, board, body, agency or commission, shall continue to contribute the amount required by statute to be paid by members of such fund and during the period first mentioned in this section any such person not receiving compensation from the State, county, municipality, school district, political subdivision, board, body, agency or commission shall not be required to contribute the amount required by statute to be paid by members of such fund, but said amount shall be contributed for such person by the State, county, municipality, school district, political subdivision, board, body, agency or commission.

L.1942, c. 252, p. 693, s. 2. Amended by L.1942, c. 326, p. 1167, s. 3, eff. April 10, 1944.



Section 38:23A-1 - Proof Or Acknowledgment Of Deeds Or Instruments Before Commissioned Officers; "In Time Of Emergency" Defined

38:23A-1. Proof or acknowledgment of deeds or instruments before commissioned officers; "in time of emergency" defined
Any oath, affirmation or affidavit, required or authorized to be taken or made in any suit or legal proceeding in this State or for any lawful purpose whatever, by any person in the military, naval or air force service of the United States or the spouse of any such person, or by any person who, is serving as a merchant seaman outside the limits of the United States included within the 48 States and the District of Columbia or, is outside said limits by permission, assignment or direction of any department or official of the United States Government in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged, or, in time of emergency, for use within this State or any acknowledgment or proof of any deed or other instrument, relating to real or personal property within this State, by any such person or the spouse of any person in such military, naval or air force service, in order to entitle such deed or instrument to be recorded or filed in any public office of this State, may be taken or made before any commissioned officer of the United States Army, Navy, Air Force or Marine Corps and the recital that he is such commissioned officer, including a recital of his rank and official designation as such and that the person taking or making such oath, affirmation or acknowledgment or making any such proof is in the military, naval or air force service of the United States or is the spouse of any such person or is serving as a merchant seaman outside the limits of the United States included within the 48 States and the District of Columbia or is outside said limits by permission, assignment or direction of any department or official of the United States Government in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged, or in time of emergency, in the jurat or certificate of such oath, affirmation, affidavit, acknowledgment or proof over his signature as such commissioned officer shall be sufficient proof that the person before whom the same is taken or made is such an officer and that such person taking or making such oath, affirmation, affidavit or acknowledgment or making such proof is in the military, naval or air force service of the United States or is the spouse of any such person or is serving as a merchant seaman outside the limits of the United States included within the 48 States and the District of Columbia or is outside said limits by permission, assignment or direction of any department or official of the United States in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged, or in time of emergency at the time of the taking or making the same and such oath, affirmation, affidavit, acknowledgment or proof when so taken or made and certified shall have the same force and effect as though taken or made before any other officer of this State authorized to take oaths, acknowledgments and proofs and any such deed or instrument when so acknowledged or proved, if otherwise sufficient, shall be entitled to recording or filing in any public office of this State without any other or additional certificate of the authority of such officer to take the acknowledgment or proof of the execution thereof. Any such certificate of acknowledgment shall be valid and sufficient to all intents and purposes, if it certifies that the party making such instrument appeared before such officer and acknowledged the same to be his act and deed; and any affidavit of proof by a witness, made before such officer shall be sufficient to all intents and purposes if the affiant swears that the party making such instrument executed and delivered the same as his act and deed. The failure to state the place of execution of any such deed or other instrument or of any such oath, affirmation, affidavit, acknowledgment or proof shall not invalidate the same deed or other instrument or said oath, affirmation, affidavit, acknowledgment or proof.

As used in this act the term "in time of emergency" shall mean and include any time after June 23, 1950, and prior to the termination, suspension or revocation of the proclamation of the existence of a national emergency issued by the President of the United States on December 16, 1950, or termination of the existence of such national emergency by appropriate action of the President or Congress of the United States.

L.1941, c. 333, p. 889, s. 1. Amended by L.1943, c. 156, p. 438, s. 1; L.1945, c. 234, p. 755, s. 2; L.1951, c. 92, p. 493, s. 1; L.1957, c. 136, p. 521, s. 1; L.1959, c. 74, p. 191, s. 2, eff. June 8, 1959.



Section 38:23A-2 - Age Limits Extended For Veterans

38:23A-2. Age limits extended for veterans
1. When the qualifications for any examination or test for, or appointment or election to any office, position or employment under the government of this State, or of any county, municipality, school district or other political subdivision of this State, or under any board, body, agency or commission of this State, or of any county, municipality or school district, includes a maximum age limit, any person who, heretofore and subsequent to July 1, 1940, entered or hereafter, in time of war, shall enter the active military or naval service of the United States or the active service of the Women's Army Corps, the Women's Reserve of the Naval Reserve or any similar organization authorized by the United States to serve with the Army or Navy, including service as a member of the American Merchant Marine during World War II which is declared by the United States Department of Defense to be eligible for federal veterans' benefits, shall be deemed to meet such maximum age requirement, if his actual age, less the period of such service, would meet the maximum age requirement in effect on the date the person entered into such service of the United States. As used in this section the term "war" shall include the conflicts in Viet Nam and Korea.

L.1944,c.98,s.1; amended 1946,c.206; 1984,c.44; 1991,c.389,s.16.



Section 38:23A-3 - Privileges Of Honorably Discharged Veterans; Persons Engaged In Public Service

38:23A-3. Privileges of honorably discharged veterans; persons engaged in public service
Whenever in any law, any rights, privileges or benefits are granted to persons holding any appointive office, position or employment in either the State, county or municipal government by reason of having been honorably discharged from the armed services of the United States in any of its wars, such persons shall include all those engaged in the public service in any of its branches within this State. No distinction shall be made by reason of the source of the public funds from which such person is paid or the changes in or from the governmental office, position or employment to any other branch of the government within this State.

L.1945, c. 175, p. 604, s. 1, eff. April 17, 1945.



Section 38:23A-4 - "Veteran" And "Present Emergency" Defined

38:23A-4. "Veteran" and "present emergency" defined
1. The word "veteran" as used in this act shall mean any person who served in the active military or naval service of the United States on or after September 16, 1940, and prior to the termination of the war by lawful federal authority, or during the present emergency, including any member of the American Merchant Marine who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, who was a resident of this State when he entered such active service, who shall have been discharged, or released, therefrom under conditions other than dishonorable and who either shall have served 90 days or shall have been discharged or released from active duty by reason of an actual service-incurred injury or disability.

The term "present emergency" as used in this act shall mean and include any time after June 23, 1950, and on or prior to January 31, 1955.

L.1946,c.51,s.1; amended 1952,c.116; 1991,c.389,s.17.



Section 38:23A-5 - Renewal Or Reinstatement Of Professional Or Occupational Licenses

38:23A-5. Renewal or reinstatement of professional or occupational licenses
Any veteran who at the time of entering such service or within one year prior thereto was the holder of a license, registration certificate or permit, to practice any profession or to engage in any occupation, issued by any State board, body or officer, pursuant to law, which expired, lapsed or was forfeited or shall expire, lapse or be forfeited, by limitation of time for failure to renew the same, or to pay an annual license or renewal fee, shall be entitled, without examination or re-examination, upon making application therefor within six months after his said discharge or release from such service, to a renewal or reinstatement of such license, registration certificate or permit until the next renewal or termination period of such license, registration certificate or permit, upon payment of the lawful fee, if any, provided for a renewal or reinstatement thereof, and upon the giving or renewal of any bond provided to be given or renewed upon a renewal or reinstatement of such license, registration certificate or permit.

L.1946, c. 51, p. 108, s. 2.



Section 38:23A-6 - Rules And Regulations

38:23A-6. Rules and regulations
Any such State board, body or officer may adopt rules and regulations to carry into effect the provisions of this act.

L.1946, c. 51, p. 109, s. 3.



Section 38:23A-7 - Apprentice And On-the-job Training For Veterans; "Present Emergency" Defined

38:23A-7. Apprentice and on-the-job training for veterans; "present emergency" defined
Each State department and each county and municipality in the State hereby is authorized and empowered to establish and maintain apprentice and on-the-job training programs for the employment of veterans of World War II as contemplated by public laws Nos. 16 and 346 of the Seventy-eighth Congress of the United States, and for persons who have served in the armed forces of the United States in the present emergency who may be entitled to on-the-job training benefits under any Federal law, and the head of each State Department and the governing body of each county and municipality is authorized to determine the positions to be included within such program and their rating and to fix the compensation to be paid to such veterans while serving therein under the supervision, and subject to the approval, of the Civil Service Commission in the case of State departments and the counties and municipalities in which subtitle three, of Title 11, Civil Service, of the Revised Statutes is in effect.

The term "present emergency" as used in this act shall mean and include any time after June twenty-third, one thousand nine hundred and fifty, and prior to the termination, suspension or revocation of the proclamation of the existence of a national emergency issued by the President of the United States on December sixteenth, one thousand nine hundred and fifty, or termination of the existence of such national emergency by appropriate action of the President or Congress of the United States.

L.1946, c. 162, p. 731, s. 1. Amended by L.1952, c. 232, p. 784, s. 2, eff. May 19, 1952.



Section 38:23B-1 - Purpose Of Act

38:23B-1. Purpose of act
The purposes of this act are to make it possible for certain qualified veterans to obtain: a. venture capital, at low rates of interest, which may be necessary to establish or re-establish themselves in a business or profession; and b. loans, at low rates of interest, which may be necessary to enable them to purchase household furnishings and household appliances required by them for use in their homes.

L.1944, c. 126, p. 345, s. 1. Amended by L.1946, c. 121, p. 562, s. 3, eff. April 22, 1946.



Section 38:23B-2 - Veterans Loan Authority

38:23B-2. Veterans loan authority
There is hereby created in the Department of Economic Development a "veterans loan authority," hereinafter referred to as the "authority," which shall be a body corporate and politic, with corporate succession. The functions, powers and duties of the authority shall be vested in and may be exercised by the commissioner of the Department of Economic Development, hereinafter referred to as the "commissioner."

L.1944, c. 126, p. 345, s. 2.



Section 38:23B-3 - Powers

38:23B-3. Powers
The authority shall have power to contract, to sue and be sued, to make, amend and rescind such rules and regulations as may be necessary to carry out the provisions of this act; but the authority may not in any manner, directly or indirectly, pledge the credit of the State.

L.1944, c. 126, p. 345, s. 3.



Section 38:23B-4 - Capitalization

38:23B-4. Capitalization
The authority shall have an original capitalization of five million dollars ($5,000,000.00) which shall be subscribed by the Treasurer of the State of New Jersey, and which is hereby appropriated out of the Post-War Reserve Account of the General State Fund or the balance held as reserve for post-war needs or to meet expenditures of an emergency nature in the State Highway System Fund.

L.1944, c. 126, p. 345, s. 4.



Section 38:23B-5 - Veterans Guaranteed Loan Fund

38:23B-5. Veterans guaranteed loan fund
All capital and revenues of the authority shall be held in trust in a veterans loan guaranty and insurance fund, hereinafter referred to as the "fund," to meet the obligations of the authority under this act; but any amounts in the fund in excess of the total amount of guaranteed or insured loans outstanding at any time shall be subject to such disposition as may be provided by law. Such amounts in the fund as the authority shall estimate are not needed for its current operations shall be invested and reinvested by the State Treasurer in such obligations as are legal for savings banks of this State.

L.1944, c. 126, p. 346, s. 5. Amended by L.1945, c. 185, p. 625, s. 1; L.1946, c. 121, p. 562, s. 5, eff. April 22, 1946.



Section 38:23B-6 - Authority To Make Loans Under Act

38:23B-6. Authority to make loans under act
With the exception of a building and loan association, any financial corporation under the supervision of the Department of Banking and Insurance and any national bank organized under the laws of the United States and doing business in this State, which are hereinafter referred to as "any bank," may, any other provisions of law to the contrary notwithstanding, make veterans' loans under this act, pursuant to such rules and regulations not inconsistent herewith, and using such forms, as the commissioner may prescribe.

L.1944, c. 126, p. 346, s. 6. Amended by L.1945, c. 185, p. 625, s. 2, eff. April 17, 1945.



Section 38:23B-7 - "Veteran" Defined; "National Emergency" Defined

38:23B-7. "Veteran" defined; "national emergency" defined
For the purpose of this act, a "veteran" shall mean any bona fide resident of the State who has or shall have served in the active military or naval service of the United States at any time after September sixteenth, one thousand nine hundred and forty, and prior to December thirty-first, one thousand nine hundred and forty-six, or at any time after June twenty-third, one thousand nine hundred and fifty, and prior to December sixteenth, one thousand nine hundred and fifty, or during a period of national emergency, and who shall have been discharged or released therefrom under conditions other than dishonorable after active service of ninety days or more, or has or shall have been discharged or released therefrom after less than ninety days of service for disability incurred in line of duty; except that no person shall be eligible for the benefits of this act by reason of service from which he has or shall have been discharged or released on his own initiative to accept employment unless he had served outside the continental limits of the United States or in Alaska.

As used in this act, the term "national emergency" shall mean the existence of a national emergency as proclaimed by the President of the United States on December sixteenth, one thousand nine hundred and fifty, and shall include the period of time following such proclamation and until the termination, suspension or revocation thereof, or termination of the existence of such national emergency by appropriate action of the President or Congress of the United States.

L.1944, c. 126, p. 346, s. 7. Amended by L.1951, c. 89, p. 484, s. 1, eff. May 22, 1951.



Section 38:23B-8 - Application For Loan; Time Limit; Minor Veterans Eligible For Loans

38:23B-8. Application for loan; time limit; minor veterans eligible for loans
A veteran, as defined herein, who has served in the active military or naval service of the United States at any time after September sixteenth, one thousand nine hundred and forty, and prior to December thirty-first, one thousand nine hundred and forty-six, may apply to any bank for a loan under the provisions of this act not later than June thirtieth, one thousand nine hundred and fifty-one. A veteran, as defined herein, who has or shall have served in the active military or naval service of the United States at any time after June twenty-third, one thousand nine hundred and fifty, and prior to December sixteenth, one thousand nine hundred and fifty, or during a period of national emergency as herein defined, may apply to any bank for a loan under the provisions of this act not later than two years after his discharge or release from such active service. Any veteran otherwise eligible for a loan pursuant to the provisions of this act, who is under the age of twenty-one years, is hereby empowered to enter into and contract for a loan or loans subject to the provisions of this act; provided, however, and notwithstanding any contrary provisions of law, such veteran shall not void such contract because of his age, nor shall such veteran hereafter interpose the defense that he is, or was at the time he entered into such contract, a minor in any action or proceeding arising out of any loan pursuant to the provisions of this act.

L.1944, c. 126, p. 346, s. 8. Amended by L.1945, c. 185, p. 626, s. 3; L.1946, c. 121, p. 563, s. 6; L.1950, c. 216, p. 540, s. 1; L.1951, c. 89, p. 485, s. 2.



Section 38:23B-9 - Approval Of Application For Business Loan

38:23B-9. Approval of application for business loan
Any application for a business loan made under this act shall be submitted to the commissioner for his approval. The commissioner shall approve the application only if he finds that:

a. The purpose of the loan is to establish or re-establish one or more veterans in a business, including any agricultural pursuit, or profession; and

b. The applicant has training or experience in the business or profession described in the application, or is otherwise qualified; and

c. The amount of the loan would not exceed the maximum amount reasonably necessary to start in the business or profession or three thousand dollars ($3,000.00), whichever is less; and

d. The ability and experience of the veteran, and the conditions under which he proposes to pursue such business or profession are reasonably favorable for the successful liquidation of the loan.

L.1944, c. 126, p. 347, s. 9. Amended by L.1945, c. 185, p. 626, s. 4; L.1946, c. 121, p. 563, s. 7, eff. April 22, 1946.



Section 38:23B-9.1 - Approval Of Application For Loan To Purchase Household Furnishings

38:23B-9.1. Approval of application for loan to purchase household furnishings
Any application for a loan to finance the purchase of household furnishings or household appliances, or both, made under this act shall be submitted to the commissioner for his approval. The commissioner shall approve the application only if he finds that:

a. The purpose of the loan is to finance the purchase by the applicant of specific household furnishings or household appliances, or both; and

b. Such household property is required by the applicant for use in his home; and

c. The amount of the loan would not exceed the maximum amount reasonably necessary to purchase such household property or one thousand dollars ($1,000.00), whichever is less; and

d. The conditions under which the applicant proposes to finance the purchase of such household property are reasonably favorable for the successful liquidation of the loan.

L.1946, c. 121, p. 563, s. 8.



Section 38:23B-10 - Effect Of Approval

38:23B-10. Effect of approval
Upon approval by the commissioner of a veterans' loan application, any bank may make the loan as approved and upon the terms and conditions required under this act.

L.1944, c. 126, p. 347, s. 10, eff. July 1, 1944.



Section 38:23B-11 - Bank Making Loan To Co-operate With Commissioner

38:23B-11. Bank making loan to co-operate with commissioner
Any bank making a veterans' loan shall co-operate with the commissioner in supervising the use of the credit in accordance with its purposes.

L.1944, c. 126, p. 347, s. 11.



Section 38:23B-12 - Terms Of Business Loan

38:23B-12. Terms of business loan
Each business loan made under this act shall:

a. Be evidenced by a note or other obligation approved by the commissioner.

b. Bear interest at a rate not exceeding four per centum (4%) per annum upon the unpaid balance.

c. Be payable as follows:

(1) In monthly or quarterly installments of interest, the first of which shall be payable not less than six months after the making of the loan and the last of which shall be payable not exceeding six years from the date of the obligation; and

(2) In monthly or quarterly installments of principal, the first of which shall be payable not less than twelve months after the making of the loan and the last of which shall be payable not exceeding six years from the date of the obligation; except, however, that any veteran at his option, may, on such form as the commissioner shall prescribe, waive the grace period, or any part thereof, herein provided him for the payment of the first installment of interest, or the grace period, or any part thereof, herein provided him for the payment of the first installment of principal, or both.

d. Be secured only by the personal liability of the maker, and not by any endorsers, comakers, collateral or other security; except that in accordance with such rules and regulations as prescribed by the commissioner, where the maker is married endorsement of the spouse may be required, and where the loan, or any part thereof, is made to finance the purchase or improvement of any property a lien on such property may be required.

Where the loan, or any part thereof, is made to finance the purchase or improvement of any property to be used by the veteran and any other person or persons in a business or profession to be conducted by them as partners, and a lien on such property is required pursuant to the rules and regulations of the commissioner, the instrument creating such lien may, pursuant to regulations prescribed by the commissioner, be required to be made and executed by such partners, individually and as copartners doing business under their trade name. Notwithstanding the provisions of any other law to the contrary every such lien instrument, properly recorded, shall be valid and effective against all creditors of such partnership.

L.1944, c. 126, p. 347, s. 12. Amended by L.1945, c. 185, p. 626, s. 5; L.1946, c. 121, p. 564, s. 9; L.1947, c. 190, p. 838, s. 1, eff. May 23, 1947.



Section 38:23B-12.1 - Terms Of Loan For Purchase Of Household Furnishings

38:23B-12.1. Terms of loan for purchase of household furnishings
Each loan to finance the purchase of household furnishings or household appliances, or both, made under this act shall:

a. Be evidenced by a note or notes or other obligation approved by the commissioner.

b. Bear interest at a rate not exceeding four per centum (4%) per annum upon the unpaid balance.

c. Be payable in monthly or quarterly installments of principal and interest, the first of which shall be payable not less than three months after the making of the loan and the last of which shall be payable not exceeding two years from the date of the obligation; except, however, that any veteran at his option, may, on such form as the commissioner shall prescribe, waive the grace period, or any part thereof, herein provided him for the payment of the first installment of principal and interest.

d. Be secured only by the personal liability of the maker, and not by any endorsers, comakers, collateral or other security; except that a lien on the property purchased with the proceeds of the loan shall be required, and, in accordance with such rules and regulations as prescribed by the commissioner, where the maker is married endorsement of the spouse may be required.

L.1946, c. 121, p. 565, s. 10. Amended by L.1947, c. 190, p. 840, s. 2.



Section 38:23B-13 - Cost Of Loan

38:23B-13. Cost of loan
The entire cost to the borrower of making any loan, regardless of amount, shall be included in a single charge of ten dollars ($10.00) for all costs, exclusive of interest, of which two dollars ($2.00) shall be paid by the bank to the authority; except, however, that whenever any veteran's loan is, under the provisions of this act, required to be secured by a lien on property purchased with all or part of the proceeds of such loan, an additional amount, not to exceed a maximum amount which shall be prescribed by the commissioner, may be charged to the borrower to defray the expenses incurred in connection with the making of the instrument creating the lien, including search fees and recording fees.

L.1944, c. 126, p. 348, s. 13. Amended by L.1946, c. 121, p. 566, s. 11.



Section 38:23B-14 - Extension Of Loan

38:23B-14. Extension of loan
Subject to such rules and regulations as the commissioner may prescribe, any veteran's loan heretofore or hereafter made under and pursuant to the provisions of this act for a period of less than six years may be extended or refinanced in the discretion of the bank without affecting the obligation of the authority hereunder; provided, provision is made for complete discharge of the obligation, and interest thereon, not later than six years from the date of the original loan. Except as the commissioner may prescribe in the terms of any instrument creating a lien required under the provisions of this act, installments may not be accelerated on any veteran's loan unless the loan is more than three months in arrears. A loan may be reduced at any time in the option of the borrower.

L.1944, c. 126, p. 348, s. 14. Amended by L.1945, c. 185, p. 627, s. 6; L.1946, c. 121, p. 566, s. 12.



Section 38:23B-14.1 - Insurance Or Guaranty; Election By Bank

38:23B-14.1. Insurance or guaranty; election by bank
The authority is hereby authorized and empowered to insure or guaranty, whichever any bank may elect in accordance with the provisions of section eight hereof, all veterans' loans heretofore or hereafter made by such bank, to the extent provided in section nine or section ten hereof respectively.

L.1945, c. 185, p. 628, s. 7.



Section 38:23B-14.2 - Notice Of Election By Bank As To Guarantee Or Insurance Of Loan

38:23B-14.2. Notice of election by bank as to guarantee or insurance of loan
Every bank which heretofore made any veteran's loan under and pursuant to the provisions of chapter one hundred twenty-six of the laws of one thousand nine hundred and forty-four and every bank which may hereafter make its initial veteran's loan shall elect, prior to the first day of July, one thousand nine hundred and forty-five, or simultaneously with the submission for approval of its initial veteran's loan, whichever is later, to have all veterans' loans made and to be made by such bank either insured in accordance with the provisions of section nine hereof or guaranteed in accordance with the provisions of section ten hereof. Notice of such election shall be made on such form as the commissioner shall prescribe.

L.1945, c. 185, p. 628, s. 8.



Section 38:23B-14.2A - Further Election By Bank

38:23B-14.2a. Further election by bank
Any bank which has heretofore elected, pursuant to the provisions of section eight of chapter one hundred eighty-five of the laws of one thousand nine hundred and forty-five, to have its approved veterans' loans guaranteed by the authority in accordance with the provisions of section ten of said chapter one hundred eighty-five of the laws of one thousand nine hundred and forty-five, may at any time elect to have all of its approved veterans' loans then outstanding and all approved veterans' loans thereafter to be made by it insured in accordance with the provisions of section nine of said chapter one hundred eighty-five of the laws of one thousand nine hundred and forty-five. Notice of such election shall be made on such form as the commissioner shall prescribe.

L.1946, c. 121, p. 567, s. 13, eff. April 22, 1946.



Section 38:23B-14.3 - Reserve Fund To Be Set Aside Where Bank Elects To Have Loans Insured; Defaults

38:23B-14.3. Reserve fund to be set aside where bank elects to have loans insured; defaults
In the event that a bank shall elect, pursuant to the provisions of section eight hereof, to have its approved veterans' loans insured by the authority, then the authority shall set aside out of the veterans guaranty and insurance fund a reserve fund to the credit of such bank equal to twenty per centum (20%) of the total face amount of all of such bank's approved veterans' loans outstanding at the time of such election. The authority shall add to such reserve fund twenty per centum (20%) of the amount of each approved veteran's loan thereafter made by such bank. In the event that the total of all amounts credited to said reserve fund shall at any time be in excess of the total face amount of all such bank's approved veterans' loans outstanding, then the authority shall withdraw such excess amount from said reserve fund.

The reserve fund so set aside shall be used by the authority to meet and pay any losses incurred by said bank by reason of such loans, but in no event shall any payment be made by the authority to any bank beyond the total balance set aside as the reserve fund for such bank at the time of such payment.

Whenever any approved veteran's note shall be in default to any such bank for thirty days after the date of maturity thereof, or whenever any installment thereon is more than three months in arrears, the authority shall, upon the demand of such bank, purchase from said bank such note by paying to said bank out of the reserve fund set aside to the credit of said bank, as herein provided, the total amount of principal and interest then due and owing to said bank on said note, but in no event shall any payment be made by the authority in excess of the amount then remaining to the credit of said bank in the reserve fund set aside for said bank, as herein provided.

L.1945, c. 185, p. 628, s. 9.



Section 38:23B-14.4 - Guaranteed Loans; Purchase Of Notes On Default

38:23B-14.4. Guaranteed loans; purchase of notes on default
In the event that a bank shall elect, pursuant to the provisions of section eight hereof, to have its veterans' loans guaranteed by the authority, then the authority shall purchase upon demand of such bank, to the extent of the resources of the veterans guaranty and insurance fund in excess of the total of all balances then held in reserve funds in accordance with the provisions of section nine hereof, any approved veteran's note which remains unpaid for thirty days after the date of maturity thereof, or on which any installment is more than three months in arrears, at a price equal to ninety per centum (90%) of the unpaid principal of such note.

L.1945, c. 185, p. 629, s. 10.



Section 38:23B-14.4A - Total Reserve Funds

38:23B-14.4a. Total reserve funds
The sum total of all reserve funds set aside by the authority in accordance with the provisions of section nine of chapter one hundred eighty-five of the laws of one thousand nine hundred and forty-five, together with such amount as the commissioner may set aside, out of the veterans guaranty and insurance fund, to meet the payment by the authority of approved veterans' notes submitted to it for purchase in accordance with the provisions of section ten of chapter one hundred eighty-five of the laws of one thousand nine hundred and forty-five, shall in no event be less than twenty per centum (20%) of the total face amount of all approved veterans' loans from time to time outstanding.

L.1946, c. 121, p. 566, s. 14, eff. April 22, 1946.



Section 38:23B-14.5 - Limit On Amount Of Guaranty And Insurance Liability Outstanding

38:23B-14.5. Limit on amount of guaranty and insurance liability outstanding
The total amount of guaranty and insurance liability of the authority which may be outstanding at any time shall in no event exceed the sum of eleven million dollars ($11,000,000.00).

L.1945, c. 185, p. 629, s. 11.



Section 38:23B-14.6 - Payments By Bank To Authority For Guaranty Or Insurance

38:23B-14.6. Payments by bank to authority for guaranty or insurance
Every bank which has made or which may hereafter make any approved veteran's loan or loans shall, in consideration of the guaranty or insurance, as herein provided, pay to the authority an amount equal to ten per centum (10%) of all interest received by it on all such loans, to be payable at such time or times and in such manner as the authority may prescribe.

L.1945, c. 185, p. 629, s. 12.



Section 38:23B-14.7 - Repeal

38:23B-14.7. Repeal
Section fifteen of the act of which this act is amendatory and supplementary is repealed.

L.1945, c. 185, p. 630, s. 14.



Section 38:23B-16 - Liquidation Of Notes Purchased; Deferred Payments

38:23B-16. Liquidation of notes purchased; deferred payments
The commissioner shall proceed to liquidate notes purchased by the authority as rapidly as possible, but shall develop and adopt programs for deferred payments by makers of such notes to avoid undue hardship or sacrifice of business values, without regard to the six-year limitations on maturity elsewhere contained in this act.

L.1944, c. 126, p. 349, s. 16. Amended by L.1945, c. 185, p. 630, s. 13, eff. April 17, 1945.



Section 38:23B-17 - Business Counsellors

38:23B-17. Business counsellors
The commissioner shall establish in each community where there may be a need, a business counseling service of nonsalaried counsellors, to advise with and assist veterans who apply for or obtain business loans under this act. Such counsellors shall be persons of proved business judgment and established reputation in the community, and shall be designated by the commissioner.

L.1944, c. 126, p. 349, s. 17. Amended by L.1947, c. 190, p. 840, s. 3, eff. May 23, 1947.



Section 38:23B-18 - Duties Of Counsellors

38:23B-18. Duties of counsellors
The commissioner shall, through the business counsellors, consult with veterans applying for business loans for the purpose of approving or disapproving such loans. Business counsellors shall from time to time visit the place of business or profession of veterans using business loans under this act, and shall supervise the uses of such loans, advise and assist the veteran with respect to the business or profession, and perform such other duties as the commissioner may delegate to them.

L.1944, c. 126, p. 349, s. 18. Amended by L.1946, c. 121, p. 567, s. 16; L.1947, c. 190, p. 841, s. 4, eff. May 23, 1947.



Section 38:23B-19 - Second Loans

38:23B-19. Second loans
For either one of the purposes set forth in section one of this act, no veteran shall accept more than one loan under the provisions of this act, regardless of the amount of such loan, except that a veteran who has received a veteran's loan for less than the maximum amount of the loan to which he may be entitled for such purpose under this act, and who is otherwise eligible for a veteran's loan, may apply for and receive a second veteran's loan for such purpose. In such application the veteran shall disclose that it is for a second veteran's loan for such purpose, and the bank making such loan shall make certain that any unpaid portion of the first loan is paid in full, both as to principal and interest, from the proceeds of such second veteran's loan. In no event shall any veteran receive more than four veterans' loans under the provisions of this act, of which not more than two, totalling not more than three thousand dollars ($3,000.00), shall be for the purpose of establishing or re-establishing himself in a business or profession, and not more than two, totalling not more than one thousand dollars ($1,000.00) shall be for the purpose of financing the purchase of specific household furnishings or household appliances, or both, required by him for use in his home.

L.1944, c. 126, p. 349, s. 19. Amended by L.1946, c. 121, p. 568, s. 17.



Section 38:23B-19.1 - Second Loans To Veterans Serving During National Emergency

38:23B-19.1. Second loans to veterans serving during national emergency
Any veteran who has served in the active military or naval service of the United States at any time after September sixteenth, one thousand nine hundred and forty, and prior to December thirty-first, one thousand nine hundred and forty-six; and who, having obtained one or more loans under the provisions of the Veterans' Loan Act (1944), repaid the same in full in accordance with the terms thereof; and who has also served in the active military or naval service of the United States after June twenty-third, one thousand nine hundred and fifty, and prior to December sixteenth, one thousand nine hundred and fifty, or during a period of national emergency as herein defined; and who applies for a loan under the provisions of said Veterans' Loan Act (1944) after his discharge or release from such further active service; shall, in regard to the limitation on the number of loans and amount thereof to any one veteran, contained in section nineteen of chapter one hundred twenty-six of the laws of one thousand nine hundred and forty-four, as amended, be deemed to be applying for a first loan under said Veterans' Loan Act (1944).

L.1951, c. 89, p. 486, s. 3, eff. May 22, 1951.



Section 38:23B-20 - Offenses And Penalties

38:23B-20. Offenses and penalties
Any person who, having obtained a veteran's loan under this act, solicits, applies for, or accepts another such loan, except as specifically authorized in this act, and any person who knowingly and willfully furnishes any false or misleading information for the purpose of obtaining a veteran's loan, or of enabling another to obtain a veteran's loan, under this act, shall be guilty of a misdemeanor and upon conviction thereof, be punished by a fine of not more than one thousand dollars ($1,000.00) or by imprisonment for not more than three years, or both.

L.1944, c. 126, p. 350, s. 20, eff. July 1, 1944.



Section 38:23B-21 - Name Of Act

38:23B-21. Name of act
This act shall be known as the Veterans' Loan Act (1944).

L.1944, c. 126, p. 350, s. 21. Amended by L.1946, c. 121, p. 568, s. 18, eff. April 22, 1946.



Section 38:23B-22 - Effective Date

38:23B-22. Effective date
This act shall take effect July first, one thousand nine hundred and forty-four.

L.1944, c. 126, p. 350, s. 22, eff. July 1, 1944.



Section 38:23B-22.1 - Veterans Loan Authority; Powers

38:23B-22.1. Veterans Loan Authority; powers
The Veterans Loan Authority in the Division of Veterans' Services in the Department of Conservation and Economic Development may, with respect to the exercise of its functions related to loans insured or guaranteed by it under the Veterans' Loan Act (1944), the provisions of any other law to the contrary notwithstanding:

a. Consent to the modification, with respect to rate of interest, time of payment of principal or interest or any portion thereof, security or other provisions of any note, contract, mortgage or any instrument securing a loan which has been guaranteed or insured by the Authority;

b. Authorize payment of or compromise, subject to the approval in writing of the Attorney-General, any claim upon or arising as a result of any such guaranty or insurance;

c. Authorize payment of, compromise, waive or release, subject to the approval in writing of the Attorney-General, any debt, right, title, claim, lien or demand, however acquired, including any equity or right of redemption, the waiver or release of any debt, right, title, claim, lien or demand including any equity or right of redemption shall be sufficient if executed by the commissioner or his duly authorized deputy on behalf of the Authority; and the register or county clerk of any county and the clerk of any court is hereby authorized to cancel of record any lien, including but not limited to judgments, chattel mortgages and conditional sales agreements whenever the document evidencing such cancellation or request for cancellation is signed by the commissioner or his duly authorized deputy on behalf of the Authority; and the register and the clerk of any county is authorized to record any documents of the Authority signed by the commissioner or his duly authorized deputy on its behalf.

d. Purchase at any sale, public or private, upon such terms and for such prices as it determines to be reasonable and take title to, property, real, personal or mixed;

e. Sell at public or private sale, exchange, assign, convey or otherwise dispose of any such property upon such terms and for such prices as it determines to be reasonable;

f. Complete, administer, operate, obtain and authorize payment for insurance on and maintain, renovate, repair, modernize, lease or otherwise deal with any property acquired or held by it pursuant to the Veterans' Loan Act (1944) or this act;

g. Authorize payment from the Veterans' Guaranty and Insurance Fund and any income received by the investment of said fund, subject to rules and regulations of the Authority, disbursements, costs, commissions, attorney's fees and other reasonable expenses related to and necessary for the making and protection of guaranteed or insured loans and the recovery of moneys loaned or management of property acquired in connection with such loans.

L.1950, c. 216, p. 540, s. 2, eff. June 13, 1950.



Section 38:23B-22.2 - Transfer Of Powers And Duties Of Veterans' Loan Authority To State Department Of Law And Public Safety

38:23B-22.2. Transfer of powers and duties of Veterans' Loan Authority to State Department of Law and Public Safety
On June 30, 1958, all of the powers, duties and functions of the Veterans' Loan Authority and all of its records, papers, documents, evidences of obligations, securities, trust funds and property shall be transferred to the State Department of Law and Public Safety and, thereupon, the Attorney-General shall, as speedily as possible, complete any and all unfinished transactions of the said Authority and wind up its affairs. The Attorney-General is authorized and empowered to do and perform any and all acts to effectuate the provisions of this section. Upon the filing with the Secretary of State of a certificate by the Attorney-General that said transactions and affairs have been concluded, the act amended and supplemented by this act shall cease to be operative.

L.1950, c. 216, p. 542, s. 3. Amended by L.1955, c. 40, p. 154, s. 1, eff. June 2, 1955.



Section 38:23B-23 - Loans To Minor Veterans

38:23B-23. Loans to minor veterans
Any contract, promissory note or other written obligation, pledge, mortgage or conveyance, made or endorsed or joined in by any person over eighteen years of age, for himself or as husband or wife of any other person or in any other capacity, and under twenty-one years of age, to any person, firm, association or corporation or to any governmental agency or corporation, either State or Federal, to repay, or secure payment of, a veteran's loan under the provisions of Title III, Public Law 346, Seventy-eighth Congress of the United States (Chapter 268-2d Session) approved June twenty-second, one thousand nine hundred and forty-four, known as the "Servicemen's Readjustment Act of 1944," or under the provisions of Titles I or II of the Bankhead-Jones Farm Tenant Act, 7 U.S.C. 1000 to 1029, Public Law 210, Seventy-fifth Congress of the United States, approved July twenty-second, one thousand nine hundred and thirty-seven, as amended by the Farmers' Home Administration Act of 1946, Public Law 731, Seventy-ninth Congress of the United States, approved August fourteenth, one thousand nine hundred and forty-six, or other similar Federal legislation, and of any act amendatory thereof or supplemental thereto, or under the provisions of "An act to provide for guaranteed or insured bank loans to certain war veterans for the purposes of establishing or re-establishing themselves in small businesses or professions, and of enabling them to purchase household furnishings and household appliances required by them for use in their homes, and providing appropriations therefor," approved April fourteenth, one thousand nine hundred and forty-four (P.L.1944, c. 126) as said title was amended by chapter one hundred twenty-one of the laws of one thousand nine hundred and forty-six, and of any act amendatory thereof or supplemental thereto, or payment whereof is guaranteed or insured by any such governmental agency or corporation as such a veteran's loan or which forms part of the same transaction as the making of such veteran's loan, shall, notwithstanding any provisions of law to the contrary, be as valid and binding as if said person were, at the time of making and executing or endorsing or joining in the same, of the age of twenty-one years and may be enforced in any action or proceeding by and against such person in his or her own name and shall be valid without the consent thereto of the parent or guardian of such person; and such person shall not disaffirm such instrument because of his or her age, nor shall any such person hereafter interpose the defense that he or she is, or was at the time of making and executing or endorsing or joining in such instrument, a minor, in any action or proceeding arising out of any such veteran's loan.

L.1946, c. 134, p. 620, s. 1. Amended by L.1947, c. 189, p. 835, s. 2, eff. May 23, 1947.



Section 38:23C-1 - Policy

38:23C-1. Policy
It is hereby declared to be the public policy of the State to maintain, secure and protect the civil and property rights of persons in the military service, as hereinafter defined, and of employees who are members of the organized militia or members of a reserve component of the Armed Forces of the United States.

All the provisions of this act shall be liberally construed for the accomplishment of this purpose.

This act shall be deemed an exercise of the police power of the State, for the protection of the public welfare, prosperity, health and peace of the people of the State.

L.1979, c. 317, s. 1, eff. Jan. 18, 1980.



Section 38:23C-2 - Definitions

38:23C-2. Definitions
As used in this act:

a. The term "military service" means duty by any person, male or female, in the active military service of the United States and active duty in the military service of the State pursuant to an order of the Governor issued pursuant to law.

b. The term "person" when used herein with reference to the holder of any right alleged to exist against a person in military service, or against a person secondarily liable under such right, shall include individuals, partnerships, corporations, and any other forms of business association.

c. The term "court" as used herein, shall include any State court of competent jurisdiction, whether or not a court of record.

L.1979, c. 317, s. 2, eff. Jan. 18, 1980.



Section 38:23C-3 - Sureties, Guarantors, Endorsers On Obligation; Stay Of Performance Of Enforcement; Vacation Of Judgment Or Decree; Waiver

38:23C-3. Sureties, guarantors, endorsers on obligation; stay of performance of enforcement; vacation of judgment or decree; waiver
a. Whenever, pursuant to any of the provisions of this act, the enforcement of any obligation or liability, the prosecution of any suit or proceeding, the entry or enforcement of any order, writ, judgment or decree, or the performance of any act, may be stayed, postponed or suspended, such stay, postponement or suspension may, in the discretion of the court, likewise be granted to sureties, guarantors, endorsers and others subject to the obligation or liability, the performance or enforcement of which is stayed, postponed or suspended.

b. When a judgment or decree is vacated or set aside, in whole or in part, as provided in this act, the same may, in the discretion of the court, likewise be set aside and vacated as to any surety, guarantor, endorsers, accommodation maker or other person whether primarily or secondarily liable upon the contract or liability for the enforcement of which the judgment or decree was entered.

c. Nothing contained in this act shall prevent a waiver in writing of the benefits afforded by paragraphs a. and b. of this section by any surety, guarantor, endorser, accommodation maker, or other persons whether primarily or secondarily liable upon the obligation or liability except that after the date of enactment of this act no such waiver shall be valid unless it is executed as an instrument separate from the obligation or liability in respect of which it applies, and no such waiver shall be valid after the beginning of the period of military service if executed by an individual who, subsequent to the execution of such waiver becomes a person in military service.

L.1979, c. 317, s. 3, eff. Jan. 18, 1980.



Section 38:23C-4 - Default In Appearance; Affidavit; Bond To Indemnify Defendant

38:23C-4. Default in appearance; affidavit; bond to indemnify defendant
In any civil action or proceeding commenced in any court, if there shall be a default of an appearance by the defendant, and plaintiff, within 20 days before the entry of judgment or final order, shall file in the court an affidavit setting forth facts showing that the defendant is not in military service. If unable to file such affidavit, plaintiff shall in lieu thereof file an affidavit setting forth either that the defendant is in the military service or that plaintiff is not able to determine whether or not defendant is in such service. If an affidavit is not filed showing that the defendant is not in the military service, no judgment or final order shall be entered without first securing an order of court directing such entry, and no such order shall be made if the defendant is in such service until after the court shall have appointed an attorney to represent defendant and protect his interest, and the court shall on application make such appointment. Unless it appears that the defendant is not in such service the court may require, as a condition before judgment or final order is entered, that the plaintiff file a bond, approved by the court, conditioned to indemnify the defendant, if in military service, against any loss or damage that he may suffer by reason of any judgment or final order should the judgment or final order be thereafter set aside in whole or in part. And the court may make such other and further order or enter such judgment as in its opinion may be necessary to protect the rights of the defendant under this act.

L.1979, c. 317, s. 4, eff. Jan. 18, 1980.



Section 38:23C-5 - False Affidavits; Perjury

38:23C-5. False affidavits; perjury
Any person who shall make or use an affidavit required under section 4, above, knowing it to be false, shall be guilty of perjury.

L.1979, c. 317, s. 5, eff. Jan. 18, 1980.



Section 38:23C-6 - Appointment Of Attorney For Party In Military Service

38:23C-6. Appointment of attorney for party in military service
In any action or proceeding in which a person in military service is a party, if such party does not personally appear therein or is not represented by an authorized attorney, the court may appoint an attorney to represent him; and in such case a like bond may be required and an order made to protect the rights of such person. But no attorney appointed under this act to protect a person in military service shall have power to waive any right of the person for whom he is appointed or bind him by his acts.

L.1979, c. 317, s. 6, eff. Jan. 18, 1980.



Section 38:23C-7 - Opening Judgment Rendered While Person In Military Service

38:23C-7. Opening judgment rendered while person in military service
If any judgment or final order shall be rendered in any action or proceeding governed by sections 4, 5 and 6, above against any person in military service during the period of such service, or within 30 days thereafter, and it appears that such person was prejudiced by reason of his military service in making his defense thereto, such judgment or order may, upon application, made by such person or his legal representative, not later than 90 days after the termination of such service, be opened by the court rendering the same and such defendant or his legal representative let in to defend; provided it is made to appear that the defendant has a meritorious or legal defense to the action or proceeding, or to some part thereof. Vacating, setting aside, or reversing any judgment or final order because of any of the provisions of this act shall not impair any right or title acquired by any bona fide purchaser for value under such judgment or order.

L.1979, c. 317, s. 7, eff. Jan. 18, 1980.



Section 38:23C-8 - Stay Of Proceedings

38:23C-8. Stay of proceedings
At any stage thereof, any action or proceeding in any court in which a person in military service is involved, either as plaintiff or defendant, during the period of such service or within 60 days thereafter may, in the discretion of the court in which it is pending, on its own motion, and shall, on application to it by such person or some person on his behalf, be stayed as provided in this act, unless, in the opinion of the court, the ability of plaintiff to prosecute the action, or the defendant to conduct his defense, is not materially affected by reason of his military service.

L.1979, c. 317, s. 8, eff. Jan. 18, 1980.



Section 38:23C-9 - Fines And Penalties; Relief From Enforcement

38:23C-9. Fines and penalties; relief from enforcement
When an action for compliance with the terms of any contract is stayed pursuant to this act no fine or penalty shall accrue by reason of failure to comply with the terms of such contract during the period of such stay, and in any case where a person fails to perform any obligation and a fine or penalty for such nonperformance is incurred a court may, on such terms as may be just, relieve against the enforcement of such fine or penalty if it shall appear that the person who would suffer by such fine or penalty was in the military service when the penalty was incurred, and that by reason of such service the ability of such person to pay or perform was thereby materially impaired.

L.1979, c. 317, s. 9, eff. Jan. 18, 1980.



Section 38:23C-10 - Stay Of Execution Of Judgment; Attachment Or Garnishment

38:23C-10. Stay of execution of judgment; attachment or garnishment
In any action or proceeding commenced in any court against a person in military service, before or during the period of such service, or within 60 days thereafter, the court may, in its discretion, on its own motion, or on application to it by such person or some person on his behalf shall, unless in the opinion of the court the ability of the defendant to comply with the judgment or order entered or sought is not materially affected by reason of his military service:

a. Stay the execution of any judgment or order entered against such person, as provided in this act; and

b. Vacate or stay any attachment or garnishment of property, money, or debts in the hands of another, whether before or after judgment as provided in this act.

L.1979, c. 317, s. 10, eff. Jan. 18, 1980.



Section 38:23C-11 - Period Of Stay

38:23C-11. Period of stay
Any stay of any action, proceeding, attachment, or execution ordered by any court under the provisions of this act may, except as otherwise provided, be ordered for the period of military service and 3 months thereafter or any part of such period, and subject to such terms as may be just, whether as to payment in installments of such amounts and at such times as the court may fix or otherwise. Where the person in military service is a codefendant with others the plaintiff may nevertheless, by leave of court, proceed against the others.

L.1979, c. 317, s. 11, eff. Jan. 18, 1980.



Section 38:23C-12 - Limitation Of Actions; Exclusion Of Period Of Military Service

38:23C-12. Limitation of actions; exclusion of period of military service
The period of military service shall not be included in computing any period now or hereafter to be limited by any law, regulation or order for the bringing of any action or proceeding in any court, board, bureau, commission, department or other agency of government of this State or any of its governmental subdivisions by or against any person in military service, or by or against his heirs, executors, administrators, or assigns, whether such cause of action or the right or privilege to institute such an action or proceeding shall have accrued prior to or during the period of such service, nor shall any part of such period which occurs after the date of enactment of this act be included in computing any period now or hereafter provided by any law for the redemption of real property sold or forfeited to enforce any obligation, tax or assessment.

L.1979, c. 317, s. 12, eff. Jan. 18, 1980.



Section 38:23C-13 - Eviction Or Distress Of Spouse, Children Or Dependents; Stay; Penalty

38:23C-13. Eviction or distress of spouse, children or dependents; stay; penalty
a. No eviction or distress shall be made during the period of military service in respect of any premises for which the agreed rent does not exceed $150.00 per month, occupied chiefly for dwelling purposes by the spouse, children, or other dependents of a person in military service, except upon leave of court granted upon application therefor or granted in any action or proceeding affecting the right of possession.

b. On any such application or in any such action the court may, in its discretion, on its own motion, and shall, on application, unless in the opinion of the court the ability of the tenant to pay the agreed rent is not materially affected by reason of military service, stay the proceedings for not longer than 3 months, as provided in this act, or it may make such other order as may be just.

c. Any person who shall knowingly take part in any eviction or distress otherwise than as provided in paragraph a. of this section, or attempts so to do, shall be adjudged a disorderly person, and shall be punishable by imprisonment not to exceed 6 months or by fine not to exceed $1,000.00, or both.

L.1979, c. 317, s. 13, eff. Jan. 18, 1980.



Section 38:23C-14 - Termination Of Leases; Conditions; Notice; Penalty For Detention Of Personal Effects.

38:23C-14 Termination of leases; conditions; notice; penalty for detention of personal effects.

14. a. The provisions of this section shall apply to any lease covering personal property, or premises occupied for dwelling, professional, business, agricultural, or similar purposes, in any case in which such lease was executed by or on the behalf of a person who, after the execution of such lease, entered military service, and the property so leased has been used, or premises so leased have been occupied for such purposes, or for a combination of such purposes, by such person or by him and his dependents.
The provisions of this section which apply to any lease covering personal property become effective after military service of more than 90 consecutive days.
b. (1) Any such lease, entered into with or without a view to purchase, may be terminated by notice in writing delivered to the lessor (or his grantee) or to the lessor's (or his grantee's) agent by the lessee at any time following the date of the beginning of his period of military service or in the case of a lease covering personal property, at any time after the 90th consecutive day of service. Delivery of such notice may be accomplished by placing it in an envelope properly stamped and duly addressed to the lessor (or his grantee) or to the lessor's (or his grantee's) agent and depositing the notice in the United States mails. Termination of any such lease providing for monthly payment of rent shall not be effective until 30 days after the first date on which the next rental payment is due and payable subsequent to the date when such notice is delivered or mailed. In the case of all other leases, termination shall be effected on the last day of the month following the month in which such notice is delivered or mailed and in such case any unpaid rental for a period preceding termination shall be proratably computed and any rental paid in advance for a period succeeding termination shall be refunded by the lessor (or his assignee). Upon application by the lessor to the appropriate court prior to the termination period provided for in the notice, any relief granted in this paragraph shall be subject to such modifications or restrictions as in the opinion of the court justice and equity may in the circumstances require.
(2)Upon termination of the lease, the former lessee and any co-signer shall have no further liability to the lessor or the lessor's assignee, except that the lessee and any co-signer shall be obligated to the lessor or assignee for any damages to the leased property. The lessor or lessor's assignee shall not impose any penalty or charge upon the lessee or any co-signer on the lease for early termination of the lease. This paragraph shall apply whether or not the person is the sole signatory of the lease.
c.Any person who shall knowingly seize, hold or detain the personal effects, clothing, furniture or other property of any person who has lawfully terminated a lease covered by this section, or in any manner interfere with the removal of such property from the premises covered by such lease, for the purpose of subjecting or attempting to subject any of such property to a claim for rent accruing subsequent to the date of termination of such lease, or attempts so to do, shall be adjudged a disorderly person and shall be punished by imprisonment not to exceed 6 months or by fine not to exceed $1,000.00, or both.

L.1979,c.317,s.14; amended 2005, c.320,s.1.



Section 38:23C-15 - Contract For Purchase Of Property, Recission, Termination; Cancellation Of Auto Lease, Due To Certain Military Service.

38:23C-15 Contract for purchase of property, recission, termination; cancellation of auto lease, due to certain military service.

15. a. (1) No person who has received, or whose assignor has received, under a contract for the purchase of real or personal property, or of lease or bailment with a view to purchase of such property, a deposit or installment of the purchase price or a deposit or installment under the contract, lease or bailment from a person or from the assignor of a person who, after the date of payment of such deposit or installment, has entered military service, shall exercise any right or option under such contract to rescind or terminate the contract or resume possession of the property for nonpayment of any installment thereunder due or for any other breach of the terms thereof occurring prior to or during the period of such military service, except by action in a court of competent jurisdiction; provided, that nothing contained in this section shall prevent the modification, termination, or cancellation of any such contract, or prevent the repossession, retention, foreclosure, sale or taking possession of property purchased or received or which is security for any obligation under such contract, pursuant to a mutual agreement of the parties thereto, or their assignees, if such agreement is executed in writing subsequent to the making of such contract and during or after the period of military service of the person concerned.

(2)Any person who has entered military service for a period of more than 90 consecutive days, who prior to such entry leased a non-commercial motor vehicle for personal use, whether with or without a view to purchase, may cancel the lease by giving written notice of cancellation to the lessor or the lessor's assignor at any time following the date of receipt of the order to enter such military service. Cancellation of a lease providing for monthly lease payments shall not be effective (1) until the last day of the month following the month in which notice of cancellation is made, or (2) when the leased motor vehicle is returned to the lessor or the lessor's assignor, whichever is later. Upon cancellation of the lease, the former lessee and any co-signer shall have no further liability to the lessor or the lessor's assignor, except that the lessee and any co-signer shall be obligated to the lessor or assignor for any damages to the motor vehicle and excess mileage over the pro rata amount permitted as of the date of cancellation of the lease. The lessor or lessor's assignor shall not impose any penalty or charge upon the lessee or any co-signer on the lease for early cancellation of the lease. This paragraph shall apply whether or not the person is the sole signatory of the lease.

b.Any person who shall knowingly resume possession of property which is the subject of this section, other than as provided in paragraph a. of this section, or attempt so to do, shall be adjudged a disorderly person and shall be punished by imprisonment not to exceed six months, or by fine not to exceed $1,000, or both.

c.Upon the hearing of such action, the court may order the repayment of prior installments or deposits or any part thereof, as a condition of terminating the contract and resuming possession of the property, or may, in its discretion, on its own motion, and shall, except as provided in section 17 of this act, on application to it by such person in military service or some person on his behalf, order a stay of proceedings as provided in this act except that such stay under this section may be ordered for the period of military service and six months thereafter or any part of such period, unless, in the opinion of the court, the ability of the defendant to comply with the terms of the contract is not materially affected by reason of such service; or it may make such other disposition of the case as may be equitable to conserve the interests of all parties.

L.1979,c.317,s.15; amended 2003, c.304.



Section 38:23C-16 - Application To Obligations; Discretion Of Court; Foreclosure

38:23C-16. Application to obligations; discretion of court; foreclosure
a. The provisions of this section shall apply only to obligations secured by mortgage, trust deed, or other security in the nature of a mortgage upon real or personal property owned by a person in military service at the commencement of the period of his military service and still so owned by him which obligations originated prior to such person's period of military service.

b. In any proceeding commenced in any court during the period of military service to enforce such obligation arising out of nonpayment of any sum thereunder due or out of any other breach of the terms thereof occurring prior to or during the period of such service the court may, after hearing, in its discretion, on its own motion, and shall, except as hereinafter provided in this act, on application to it by such person in military service or some person on his behalf, unless in the opinion of the court the ability of the defendant to comply with the terms of the obligation is not materially affected by reason of his military service:

(1) Stay the proceedings as provided in this act; or

(2) Make such other disposition of the case as may be equitable to conserve the interest of all parties.

c. No sale, foreclosure, or seizure of property for nonpayment of any sum due under any such obligation, or for any other breach of the terms thereof, whether under a power of sale, under a judgment entered upon warrant of attorney to confess judgment contained therein, or otherwise, shall be valid if made during the period of military service, or within 3 months thereafter, unless upon an order of sale previously granted by the court and a return thereto made and approved by the court.

d. Any person who shall knowingly cause to be made any sale, foreclosure or seizure of property defined as invalid by paragraph c. hereof, or attempts so to do, shall be adjudged a disorderly person and shall be punished by imprisonment not to exceed 6 months, or by fine not to exceed $1,000.00, or both.

L.1979, c. 317, s. 16, eff. Jan. 18, 1980.



Section 38:23C-17 - Payment Of Sum As Condition Of Foreclosure, Or Rescission Or Termination Of Contract

38:23C-17. Payment of sum as condition of foreclosure, or rescission or termination of contract
Where a proceeding to foreclose a mortgage upon or to resume possession of personal property, or to rescind or terminate a contract for the purchase thereof, has been stayed as provided in this act, the court may, unless in its opinion an undue hardship would result to the dependents of the person in military service, appoint three disinterested parties to appraise the property and, based upon the report of the appraisers, order such sum, if any, as may be just, paid to the person in military service or his dependent, as the case may be, as a condition of foreclosing the mortgage, resuming possession of the property, or rescinding or terminating the contract.

L.1979, c. 317, s. 17, eff. Jan. 18, 1980.



Section 38:23C-18 - Collection Of Taxes Or Assessments; Interest And Penalties

38:23C-18. Collection of taxes or assessments; interest and penalties
a. The provisions of this section shall apply when any taxes or assessments, whether general or special, other than taxes on income, whether falling due prior or during the period of military service in respect of personal property, money or credits or real property owned and occupied for dwelling, agricultural, or business purposes by a person in military service, or his dependents, at the commencement of his period of military service and still so occupied by his dependents or employees, are not paid.

b. No sale of such property shall be made to enforce the collection of such tax or assessment, or any proceeding or action for such purpose commenced, except upon leave of court granted upon application made therefor by the collector of taxes or other officer whose duty it is to enforce the collection of taxes or assessments. The court thereupon, unless in its opinion the ability of the person in military service to pay such taxes or assessments is not materially affected by reason of such service, may stay such proceedings or such sale, as provided in this act, for a period extending not more than 6 months after the termination of the period of military service of such person.

c. When by law such property may be sold or forfeited to enforce the collection of such tax or assessment, such person in military service shall have the right to redeem or commence an action to redeem such property, at any time not later than 6 months after the termination of such service, but in no case later than 6 months after the date when this act ceases to be in force; but this shall not be taken to shorten any period, now or hereafter provided by the laws of the State, or any political subdivision thereof, for such redemption.

d. Whenever any tax or assessment shall not be paid when due, such tax or assessment due and unpaid shall bear interest until paid at the rate of 6% per annum from the date when such tax first became a lien, and no other penalty or interest shall be incurred by reason of such nonpayment, whether such penalty or interest shall have accrued prior or shall accrue subsequent to the commencement of the period of military service of such person. Any lien for such unpaid taxes or assessment shall also include such interest thereon.

L.1979, c. 317, s. 18, eff. Jan. 18, 1980.



Section 38:23C-19 - Insurance Policies; Nonpayment Of Premium

38:23C-19. Insurance policies; nonpayment of premium
a. No policy which has not lapsed for the nonpayment of premium before the commencement of the period of military service of the insured, and which has been brought within the benefits of the Federal "soldiers' and sailors' civil relief act" shall lapse or be forfeited for the nonpayment of premium during the period of such service, or during 1 year after the expiration of such period, provided that in no case shall this prohibition extend for more than 1 year after this act ceases to be in force.

b. For the purposes of this section, the term "policy" shall include any contract of life insurance on the level premium or legal reserve plan. It shall also include any benefit in the nature of life insurance arising out of membership in any fraternal or beneficial association. In no case, however, shall the term "policy" include insurance exceeding a total face value of $5,000.00 whether in one or more companies. The term "premium" shall include membership dues or assessments in such association, and the date of issuance of policy as herein limited shall refer to the date of admission to membership in such association; the term "insured" shall include any person who is the holder of a policy as defined in this section; the term "insurer" shall include any corporation, partnership, or other form of association which secures or provides insurance under any policy as defined herein.

L.1979, c. 317, s. 19, eff. Jan. 18, 1980.



Section 38:23C-20 - Reemployment Of Persons After Completion Of Military Service.

38:23C-20 Reemployment of persons after completion of military service.
20. a. In the case of any person who, in order to perform military service, has left or leaves a position, other than a temporary position, in the employ of any employer, and who:

(1)Receives a certificate of completion of military service duly executed by an officer of the applicable force of the Armed Forces of the United States or by an officer of the applicable force of the organized militia;

(2)Is still qualified to perform the duties of such position; and

(3)Makes application for reemployment within 90 days after he is relieved from such service, if such position was in the employ of a private employer, such employer shall restore such person to such position, or to a position of like seniority, status and pay, unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so.

If the circumstances of an employer have so changed because of reasons of economy or efficiency or other related reason as to make it impossible or unreasonable to restore a person who left to enter active military service in the Armed Forces of the United States in time of war or emergency, such employer shall restore such person to any available position, if requested by such person, for which the person is able or qualified to perform the duties.

b.The benefits, rights and privileges granted to persons in the military service by this section shall be extended to and be applicable to any person who, in order to participate in assemblies or annual training or in order to attend service schools conducted by the Armed Forces of the United States for a period or periods up to and including three months, temporarily leaves or has left his position, other than a temporary position, in the employ of any employer and who, being qualified to perform the duties of such position, makes application for reemployment within 10 days after completion of such temporary period of service; provided that no such person shall be entitled to the said benefits, rights and privileges for such attendance at any service school or schools exceeding a total of three months during any four-year period.

c.The benefits, rights and privileges granted to persons in the military service by this section shall be extended to and be applicable to any person who is or becomes a member of the organized militia or of a reserve component of the Armed Forces of the United States and who, because of such membership is discharged by his employer or whose employment is suspended by his employer because of such membership and who, being qualified to perform the duties of such position, makes application for reemployment or termination of the period of his suspension within 10 days after such discharge or suspension.

d.Any person who is restored to a position in accordance with the provisions of this section shall be considered as having been on furlough or leave of absence during his period of military service, temporary service under paragraph b. hereof, or of discharge or suspension under paragraph c. hereof, shall be so restored without loss of seniority, shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time such person entered the military service or commenced such temporary service or was so discharged or suspended and shall not be discharged from such position without cause, within one year after such restoration.

e.In case any private employer fails or refuses to comply with the provisions of this section the Superior Court shall have the power, upon the filing of a complaint, by the person entitled to the benefits of such provisions, to specifically require such employer to comply with such provisions, and may, as an incident thereto, compensate such person for any loss of wages or benefits suffered by reason of such employer's unlawful action. The court shall order a speedy hearing in any such case, and shall advance it on the calendar. Any person claiming to be entitled to the benefits of the provisions of this section may appear and be represented by counsel, or, upon application to the Attorney General of the State, may request that the Attorney General appear and act on his behalf. If the Attorney General is reasonably satisfied that the person so applying is entitled to such benefits, he shall appear and act as attorney for such person in the amicable adjustment of the claim, or in the filing of any complaint and the prosecution thereof. In the hearing and determination of such applications under this section, no fees or court costs shall be assessed against a person so applying for such benefits.

L.1979,c.317,s.20; amended 1991, c.91, s.368; 2007, c.239, s.2.



Section 38:23C-21 - Transfer Or Acquisition Of Interests With Intent To Delay Just Enforcement

38:23C-21. Transfer or acquisition of interests with intent to delay just enforcement
Where in any proceeding to enforce a civil right in any court it is made to appear to the satisfaction of the court that any interest, property, or contract has since the date of the approval of this act been transferred or acquired with intent to delay the just enforcement of such right by taking advantage of this act, the court shall enter such judgment or make such order as might lawfully be entered or made, the provisions of this act to the contrary notwithstanding.

L.1979, c. 317, s. 21, eff. Jan. 18, 1980.



Section 38:23C-22 - Certificates Executed By Armed Forces Officers; Evidence; Persons In Military Service Reported Missing

38:23C-22. Certificates executed by Armed Forces officers; evidence; persons in military service reported missing
a. In any proceeding under this act a certificate executed by an officer of the applicable force of the Armed Forces of the United States or by an officer of the applicable force of the organized militia shall, when produced, be prima facie evidence of the facts therein certified and of the authority of the signer to issue the same.

b. When a person in military service has been reported missing, he shall be presumed to continue in such service until accounted for, and no period herein limited which begins or ends with the death of such person shall begin or end until the death of such person is in fact reported to or proved by the applicable force of the Armed Forces of the United States or of the organized militia, or until such death is proved by a court of competent jurisdiction; provided, that no period herein limited which begins or ends with the death of such person shall be extended beyond a period of 6 months after the time when this act ceases to be in force.

L.1979, c. 317, s. 22, eff. Jan. 18, 1980.



Section 38:23C-23 - Application For Relief On Obligation Or Liability; Hearing; Form Of Relief

38:23C-23. Application for relief on obligation or liability; hearing; form of relief
a. A person may, at any time during his period of military service or within 6 months thereafter, apply to a court for relief in respect of any obligation or liability incurred by such person prior to his period of military service or in respect of any tax or assessment whether falling due prior to or during his period of military service. The court, after appropriate notice and hearing, unless in its opinion the ability of the applicant to comply with the terms of such obligation or liability or to pay such tax or assessment has not been materially affected by reason of his military service, may grant the following relief:

In the case of an obligation payable under its terms in installments under a contract for the purchase of real estate, or secured by a mortgage or other instrument in the nature of a mortgage upon real estate, a stay of the enforcement of such obligation during the applicant's period of military service and, from the date of termination of such period of military service or from the date of application if made after such service, for a period equal to the period of the remaining life of the installment contract or other instrument plus a period of time equal to the period of military service of the applicant, or any part of such combined period, subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination of the period of military service or from the date of application, as the case may be, in equal installments during such combined period at such rate of interest on the unpaid balance as is prescribed in such contract, or other instrument evidencing the obligation, for installments paid when due, and subject to such other terms as may be just.

In the case of any other obligation, liability, tax, or assessment, a stay of the enforcement thereof during the applicant's period of military service and, from the date of termination of such period of military service or from the date of application if made after such service, for a period of time equal to the period of military service of the applicant or any part of such period, subject to payment of the balance of principal and accumulated interest due and unpaid at the date of the termination of such period of military service or the date of application as the case may be, in equal periodic installments during such extended period at such rate of interest as may be prescribed for such obligation, liability, tax, or assessment, if paid when due, and subject to such other terms as may be just.

b. When any court has granted a stay as provided in this section, no fine or penalty shall accrue during the period the terms and conditions of such stay are complied with by reason of failure to comply with the terms or conditions of the obligation, liability, tax, or assessment in respect of which such stay was granted.

L.1979, c. 317, s. 23, eff. Jan. 18, 1980.



Section 38:23C-23.1 - Definitions relative to certain payments by certain persons in military service.

38:23C-23.1 Definitions relative to certain payments by certain persons in military service.
1. a. As used in this section:

"Mortgagee" means the holder of a mortgage loan that is a State chartered bank, savings bank, savings and loan association or credit union, any person required to be licensed under the provisions of the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.), and any entity acting on behalf of the mortgagee named in the debt obligation including, but not limited to, servicers.

"Mortgagor" means a person who borrows money by mortgaging his property to the lender as security for a mortgage loan.

"Mortgage loan" means a loan made to a natural person or persons to whom credit is offered or extended primarily for personal, family or household purposes which is secured by a mortgage constituting a lien upon real property located in this State on which there is erected or to be erected a structure, which is the primary residence of the natural person or persons, containing one to six dwelling units, a portion of which structure may be used for nonresidential purposes, in the making of which the mortgagee relies primarily upon the value of the mortgaged property.

b. A person domiciled in this State who is mobilized for federal active duty as a member of the National Guard or a Reserve Component of the Armed Forces of the United States may, at the person's discretion, secure, if a request is made during this period of federal active duty service, a deferment of the payment of interest and principal on a mortgage loan that was secured by the person, or the person and another person jointly, before the date on which the person enters federal active duty.

c. A person may make a request pursuant to subsection b. of this section by mailing a written request to the mortgagee that shall include: (1) a copy of the person's military orders or a commanding officer letter on official letterhead from the person's commanding officer including a contact telephone number and setting forth the beginning and ending dates of the person's mobilization, or that, where applicable, the mobilization is ongoing, and (2) the name, address, and phone number of an individual who may be contacted regarding the mortgage loan while the person is in service on federal active duty. Upon receipt of the request with the required information, the mortgagee shall grant a deferment of the payment of interest and principal, effective as of the date of the person's entry on active duty. The deferment shall remain in effect while that person remains in service on federal active duty, and shall expire 60 calendar days after release or separation from federal active duty. Upon receipt of the request with the required information, the mortgagee shall prepare and send for signature to the person requesting the deferment, and any other mortgagor, a modification of agreement extending the term of the loan commensurate with the number of months of active duty service for which the person is receiving deferment, plus 60 calendar days. If the person and any other mortgagor does not sign and return the modification of agreement to the mortgagee within 30 calendar days of receipt thereof, the person shall not be entitled to the protections and benefits accorded under this section. If the person's mobilization begins less than 30 calendar days from the date of the issuance of the military orders, the person and any other mortgagor shall sign and return the modification of agreement to the mortgagee within 60 calendar days of the person's release or separation from federal active duty, and failure to do so shall result in the person being ineligible for the protections and benefits accorded under this section. The person requesting deferment shall inform the mortgagee of any modifications to the initial orders for federal active duty service.

d. Nothing contained in this section shall affect payments to or from escrow, as required by the loan agreement, for property taxes, special assessments, mortgage insurance, and hazard insurance, nor shall the person's monthly escrow payments following federal active duty service increase as a result of deferment, except commensurate with an increase in the amount for taxes or insurance premiums. Failure on behalf of the person to make the monthly payment to escrow shall not create a delinquency. Any payments to escrow not made may be included in the annual escrow analysis, and the payment to escrow following release from federal active duty may be increased if a shortage exists in the escrow account. Payments to or from escrow for taxes assessed against real and personal property solely owned by the resident, or with a spouse, shall be deferred if the person is granted a deferment pursuant to P.L.2015, c.277 (C.54:4-8.25 et seq.).

e. The following charges, incurred prior to the date of entry on active duty, when imposed pursuant to law, shall not increase during the period of deferment, nor shall they accrue as a result of the deferment: late or delinquency charges; attorneys' and collection fees; and recording or filing fees. Interest shall not be compounded as a result of deferment, that is, interest shall not be charged on the deferred interest.

L.2016, c.63, s.1.



Section 38:23C-24 - Severability

38:23C-24. Severability
If any clause, sentence, paragraph, section or part of this act or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this act, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved. It is hereby declared to be the legislative intent that this act would have been adopted had such invalid provisions not been included.

L.1979, c. 317, s. 24, eff. Jan. 18, 1980.



Section 38:23C-25 - Conflict Of Laws

38:23C-25. Conflict of laws
Insofar as the provisions of this act are inconsistent with the provisions of any other act, the provisions of this act shall be controlling.

L.1979, c. 317, s. 25, eff. Jan. 18, 1980.



Section 38:23C-26 - Title Of Act

38:23C-26. Title of act
This act shall be known and may be cited and referred to as the "New Jersey Soldiers' and Sailors' Civil Relief Act of 1979."

L.1979, c. 317, s. 26, eff. Jan. 18, 1980.



Section 38:25-1 - History Of Municipality's Participation In World War

38:25-1. History of municipality's participation in world war
The governing body of any municipality may prepare or have prepared a history of the part taken by such municipality or its citizens in the activities incident to or caused by their participation in the world war. Such governing body may make contracts for the publishing of the history and provide for the distribution thereof without cost or for sale. It may defray the costs of such work by appropriation in its annual budget.



Section 38:25-2 - Appropriations For Payment Of Indebtedness

38:25-2. Appropriations for payment of indebtedness
The governing body may make an appropriation in the annual budget or make an appropriation for and issue emergency notes as provided by section 40:2-31 of the title Municipalities and Counties, or appropriate funds from the surplus revenues of such municipality for the payment of such indebtedness.



Section 38:25-3 - Compilation Of Records Of Revolutionary War Soldiers

38:25-3. Compilation of records of revolutionary war soldiers
The adjutant general shall compile the records of the officers and men who served as soldiers and sailors or who performed military services in the revolutionary war, together with their official rank and the record of their military services, as appear by the records now on file in his office, or which may be hereafter acquired during the progress of the work.



Section 38:25-4 - Printing And Publication Of Compilation; Appropriation

38:25-4. Printing and publication of compilation; appropriation
Upon the completion of such compilation, the adjutant general shall proceed to have the same printed and published in one or more volumes of suitable size for reference purposes. He may expend for such compilation, printing and publishing, such sum, or so much thereof as may be necessary, as shall be appropriated for such purpose in any appropriation bill.



Section 38:25-5 - Honorable Discharges Of Veterans Recorded Without Cost

38:25-5. Honorable discharges of veterans recorded without cost
38:25-5. Each county clerk, or the register of deeds in counties having the same, shall record, without costs, when delivered to him for that purpose, in large and bound books of good paper to be provided for that purpose, and carefully preserved and indexed, and to be called and backed "honorable discharges of veterans," the honorable discharge or the certificate in lieu of an honorable discharge, and the record of service or notice of separation showing the record of service, as issued by the proper governmental agency of the Federal Government, of any soldier, sailor, marine or nurse who has or may hereafter serve in the army, navy, marine or air corps of the United States, or of any member of the American Merchant Marine during World War II who is declared by the United States Department of Defense to be eligible for federal veterans' benefits.

Amended 1948,c.153; 1991,c.389,s.18.



Section 38:25-6 - Certified Copy Of Discharge Furnished Upon Request; Fee

38:25-6. Certified copy of discharge furnished upon request; fee
The county clerks or registers of deeds aforesaid, shall upon request of a veteran, his mother, father, wife, brother, sister, child, heir or personal representative, furnish to such person a certified copy of the discharge so recorded. Such copy shall be certified in like manner as certifications are now given of deeds and other papers so recorded. The county clerk or register of deeds shall receive the fee mentioned in section 22:4-4 of the title Fees and Costs, for each copy so certified.



Section 38:25-7 - Supplies And Materials Furnished By Freeholders

38:25-7. Supplies and materials furnished by freeholders
The board of chosen freeholders of each county shall furnish to the county clerk or register of deeds, as the case may be, the necessary books, stationery, supplies and material in order to carry out the provisions of sections 38:25-5 and 38:25-6 of this title.



Section 38:25-8 - Adjutant General Relieved Of Certain Duties; Proceedings Of Encampments Of G. A. R. Furnished For State Archives

38:25-8. Adjutant general relieved of certain duties; proceedings of encampments of G.A.R. furnished for state archives
L.1921, c. 156, p. 434 (1924 Suppl. s.s. 129-327 to 129-329), entitled "An act to relieve the adjutant general of this state from certain duties assigned to him and to provide assistance to the Department of New Jersey, Grand Army of the Republic," approved April seventh, one thousand nine hundred and twenty-one, saved from repeal. [This act provides for the relief of certain duties assigned to the adjutant general under an act entitled "An act to make the proceedings of the Department of New Jersey, of the Grand Army of the Republic, a part of the military archives of this state and to provide for the printing of the same," approved March twenty-third, one thousand nine hundred and ten, and supplement thereto, approved April twentieth, one thousand nine hundred and twenty. The 1921 act also provides for an appropriation of one thousand dollars to the Department of New Jersey, Grand Army of the Republic, and further provides for copies of proceedings of the annual encampment of the department to be furnished for the archives of the state.]



Section 38:25-9 - Proceedings Of Encampments Of Veterans Of Foreign Wars Made Part Of Military Archives

38:25-9. Proceedings of encampments of veterans of foreign wars made part of military archives
When a properly prepared and duly certified copy of the proceedings of the annual encampments of the Veterans of Foreign Wars of the United States of America, Department of New Jersey, together with a complete series of the general and special orders, circulars, and other data which may form a part of the proceedings, shall be forwarded by the commander of such veteran organization to the adjutant general, such proceedings, so reported, shall be considered part of the military archives of this state.



Section 38:25-10 - Proceedings Printed And Bound; Distribution

38:25-10. Proceedings printed and bound; distribution
The adjutant general, shall in his discretion and under his direction, order such part of the proceedings as he shall approve, to be printed and bound. A printed and bound copy thereof shall be sent to each post and to each public library of this state together with seventy-five copies for exchange under the direction of the adjutant general. There shall also be sent one hundred advance, unbound copies of the annual report of the department commander and sundry officers for the use of the annual encampment.



Section 38:25-11 - Appropriation

38:25-11. Appropriation
For the payment of the printing and distribution of such proceedings there is hereby appropriated the sum of five hundred dollars, or so much thereof as may be necessary, when included in the annual or supplemental appropriation bills.



Section 38:25-12 - Preservation Of Record Of Proceedings Of Spanish American War Veterans; Appropriation

38:25-12. Preservation of record of proceedings of Spanish American war veterans; appropriation
The state treasurer shall, upon the warrant of the comptroller, pay, on the first day of May in each year, on requisition of the department commander, Spanish American War Veterans, Department of New Jersey, the sum of one thousand dollars, to the assistant quartermaster of such department or to such other officer as shall be designated. Such sum shall be used for the compilation and preservation of the record of proceedings of the Spanish American War Veterans, Department of New Jersey.



Section 38:25-13 - Copies Of Proceedings For State Archives

38:25-13. Copies of proceedings for state archives
The commander of the Department of New Jersey, Spanish American War Veterans, shall furnish to the adjutant general twenty bound copies of the proceedings for the archives of this state.



Section 38:25A-1 - Poppy Recognized Souvenir

38:25A-1. Poppy recognized souvenir
1. After the passage of this act the poppy or its replica in any material form shall be the recognized souvenir of the deceased veterans of the World Wars and military conflicts involving the Armed Forces of the United States and deceased members of the American Merchant Marine who served during World War II and have been declared by the United States Department of Defense to be eligible for federal veterans' benefits.

L.1938,c.207,s.1; 1965,c.28,s.2; 1981,c.231,s.2; 1991,c.389,s.19.



Section 38:25A-2 - Sale Of Poppies To Raise Funds For Veterans' Projects.

38:25A-2 Sale of poppies to raise funds for veterans' projects.
2.It shall be unlawful for any person, firm or corporation to sell or offer for sale to raise funds dedicated to veterans' projects any poppy or poppies made up in any material forming a replica of the natural poppy except as hereinafter provided.

L.1938,c.207,s.2; amended 2006, c.29, s.1.



Section 38:25A-3 - Sale Restricted To Veterans' Organizations

38:25A-3. Sale restricted to veterans' organizations
3. The sale and offering for sale of such poppy or poppies as heretofore mentioned shall be restricted to veterans' organizations chartered by an Act of Congress and to their auxiliaries, where such funds are devoted exclusively for the benefit of veterans of the World Wars and other military conflicts or for the benefit of members of the American Merchant Marine during World War II who are declared by the United States Department of Defense to be eligible for federal veterans' benefits and their families and such veterans' organizations in the State of New Jersey.

L.1938,c.207,s.3; amended 1943,c.85; 1965,c.28,s.3; 1981,c.231,s.3; 1991,c.389,s.20.



Section 38:25A-5 - Approved Label On Poppies

38:25A-5. Approved label on poppies
All such poppies or any poppy as heretofore designated shall bear a label approved and sanctioned by such veteran organizations as heretofore set forth.

L.1938, c. 207, p. 491, s. 5. Amended by L.1965, c. 28, s. 5.



Section 38:25A-6 - Municipal Regulation Of Sale Of Poppies.

38:25A-6 Municipal regulation of sale of poppies.
6.Nothing in this act shall in any way limit or interfere with the right of the governing body or law enforcement agency of any municipality of the State of New Jersey to enact by ordinance, resolution or otherwise, regulations governing the sale of poppies within said municipality; provided, that no such regulation shall extend the right of sale by persons, or for purposes, other than those mentioned in section three of this act, nor shall permit the sale of poppies other than those designated in section five of this act.

L.1938,c.207,s.6, amended 2006, c.29, s.2.



Section 38:25A-7 - Presumptive Evidence; Offense

38:25A-7. Presumptive evidence; offense
The sale or offering for sale of any such poppies or poppy except as herein provided shall be construed as presumptive evidence of intent to evade the provisions and restrictions of this act and upon conviction any person so charged shall be deemed and adjudged a disorderly person.

L.1938, c. 207, p. 491, s. 7, eff. May 18, 1938.



Section 38:25A-8 - Forget-me-not As Souvenir Of Disabled American Veterans Of World War

38:25A-8. Forget-me-not as souvenir of Disabled American Veterans of World War
After the passage of this act the forget-me-not, or its replica in any material form, shall be the recognized souvenir of the Disabled American Veterans of the World War.

L.1939, c. 135, p. 458, s. 1, eff. July 1, 1939.



Section 38:25A-9 - Sale Of Forget-me-nots To Raise Funds For Veterans

38:25A-9. Sale of forget-me-nots to raise funds for veterans
From and after the passage of this act it shall be unlawful for any person, firm or corporation to sell or offer for sale to raise funds dedicated to Disabled American Veterans of the World War forget-me-not or forget-me-nots made up in any material forming a replica of the natural forget-me-not except as hereinafter provided.

L.1939, c. 135, p. 458, s. 2, eff. July 1, 1939.



Section 38:25A-10 - Restriction On Sale Of Forget-me-nots

38:25A-10. Restriction on sale of forget-me-nots
The sale and offering for sale of such forget-me-nots or forget-me-not as heretofore mentioned shall be restricted to Disabled American Veterans of the World War and their auxiliaries, where such funds are devoted exclusively for the benefit of Disabled American Veterans of the World War and their families.

L.1939, c. 135, p. 458, s. 3, eff. July 1, 1939.



Section 38:25A-11 - Approved Label On Forget-me-nots

38:25A-11. Approved label on forget-me-nots
All such forget-me-nots or forget-me-not as heretofore designated shall bear a label approved and sanctioned by said Disabled American Veterans of the World War as heretofore set forth and can only be sold by existing chapters of the Disabled American Veterans of the World War as recognized by the Department of New Jersey of the Disabled American Veterans of the World War.

L.1939, c. 135, p. 458, s. 4, eff. July 1, 1939.



Section 38:25A-12 - Municipal Regulation Of Sale Of Forget-me-nots

38:25A-12. Municipal regulation of sale of forget-me-nots
Nothing in this act shall in anyway limit or interfere with the right of the governing body or law enforcement agency of any municipality of the State of New Jersey to enact by ordinance, resolution or otherwise, regulations governing the sale of forget-me-nots within said municipality; provided, that no such regulations shall extend the right of sale by persons, or for purposes, other than those mentioned in section three of this act, nor shall permit the sale of forget-me-nots other than those designated in section four of this act.

L.1939, c. 135, p. 458, s. 5, eff. July 1, 1939.



Section 38:25A-13 - Presumptive Evidence Of Intent To Violate; Offense

38:25A-13. Presumptive evidence of intent to violate; offense
The sale or offering for sale of any such forget-me-not or forget-me-nots except as herein provided shall be construed as presumptive evidence of intent to evade the provisions and restrictions of this act and upon conviction any person so charged shall be deemed and adjudged a disorderly person.

L.1939, c. 135, p. 459, s. 6, eff. July 1, 1939.



Section 38:25A-14 - Italian American War Veterans; Daisy As Souvenir

38:25A-14. Italian American War Veterans; daisy as souvenir
The labeled official flower, the daisy, or its replica in any material form, shall be the recognized souvenir of the Italian American War Veterans of the United States, Incorporated.

L.1951, c. 263, p. 914, s. 1. Amended by L.1961, c. 128, p. 753, s. 2, eff. Dec. 22, 1961.



Section 38:25A-15 - Sale Of Daisy In Labeled Form Restricted

38:25A-15. Sale of daisy in labeled form restricted
The sale and offering for sale of said flower in the labeled and artificial form shall be restricted to Italian American War Veterans of the United States, Incorporated, and their auxiliaries, where such funds are devoted exclusively for the benefit of the American World War Veterans and their families residing or hospitalized in the State of New Jersey.

L.1951, c. 263, p. 914, s. 2. Amended by L.1961, c. 128, p. 754, s. 3, eff. Dec. 22, 1961.



Section 38:25A-16 - Sale Of Labeled Artificial Daisy In Violation Of Act

38:25A-16. Sale of labeled artificial daisy in violation of act
The sale or offering for sale of any such labeled artificial daisy except as herein provided, shall be construed as presumptive evidence of intent to evade the provisions and restrictions of this act, and upon conviction any person so charged shall be deemed and adjudged a disorderly person.

L.1951, c. 263, p. 914, s. 3.



Section 38:25A-17 - American Veterans Of World War Ii, White Clover As Souvenir

38:25A-17. American Veterans of World War II, white clover as souvenir
The labeled official flower, the white clover, or its replica in any material form, shall be the recognized souvenir of the Amvets, American Veterans of World War II.

L.1954, c. 41, p. 110, s. 1, eff. June 8, 1954.



Section 38:25A-18 - Sale Of Artificial White Clovers, Except By Those Authorized, Forbidden

38:25A-18. Sale of artificial white clovers, except by those authorized, forbidden
It shall be unlawful for any person, firm or corporation to sell or offer for sale to raise funds dedicated to Amvets, American Veterans of World War II white clover or white clovers made up in any material forming a replica of the natural white clover except as hereinafter provided.

L.1954, c. 41, p. 110, s. 2, eff. June 8, 1954.



Section 38:25A-19 - Approval Of Label; Organizations Authorized To Sell Artificial White Clovers

38:25A-19. Approval of label; organizations authorized to sell artificial white clovers
All such white clover or white clovers as heretofore designated shall bear a label approved and sanctioned by said Amvets, American Veterans of World War II as heretofore set forth and can only be sold by posts, auxiliaries and subordinate units of Amvets, American Veterans of World War II as recognized by the Department of New Jersey of the Amvets, American Veterans of World War II.

L.1954, c. 41, p. 117, s. 3, eff. June 8, 1954.



Section 38:25A-20 - Sale Of Artificial White Clovers In Violation Of Act

38:25A-20. Sale of artificial white clovers in violation of act
The sale or offering for sale of any such white clover or white clovers except as herein provided shall be construed as presumptive evidence of intent to evade the provisions and restrictions of this act and upon conviction any person so charged shall be deemed and adjudged a disorderly person.

L.1954, c. 41, p. 111, s. 4, eff. June 8, 1954.






Title 38a - Military And Veterans Law

Section 38A:1-1 - Definitions.

38A:1-1 Definitions.

38A:1-1. The following definitions apply to this Title:

(a)"Militia" means all the military forces of this State, whether organized, or active or inactive.

(b)"National Guard" means the Army National Guard and the Air National Guard.

(c)"Army National Guard" means that part of the organized militia that is a land force, is trained and has its officers appointed under the 16th clause of section 8, Article I of the Constitution of the United States, is organized, armed and equipped wholly or partly at Federal expense, and is Federally recognized.

(d)"Army National Guard of the United States" is the reserve component of the Army of the United States all of whose members are members of the Army National Guard.

(e)"Air National Guard" means that part of the organized militia that is an air force, is trained and has its officers appointed under the 16th clause of section 8, Article I, of the Constitution of the United States, is organized, armed and equipped wholly or partly at Federal expense, and is Federally recognized.

(f)"Air National Guard of the United States" means the reserve component of the Air Force of the United States all of whose members are members of the Air National Guard.

(g)"Armed forces" means the land, air and sea forces established by State or Federal laws, as applicable.

(h)"Military" means any part of or all of the armed forces.

(i)"Active duty" means duty in the active military service.

(j)"Active duty for training" means duty in the active military service for training purposes.

(k)"Inactive duty training" means duty performed by a member of the organized militia other than active duty or active duty for training.

(l)"Officer" means commissioned officer or warrant officer.

(m)"Grade" means a step or degree, in a graduated field of office or military rank, that is established and designated as a grade by law or regulation.

(n)"Rank" means the order of precedence among members of the armed forces.

(o)"Permanent duty status" means full-time employment of a member of the organized militia ordered to active duty by the Governor to serve in the Department of Military and Veterans' Affairs.

(p)"Shall" is used in an imperative sense.

(q)"Will" is used in a permissive sense.

(r)"Regulations" means the rules and regulations on the governing and training of the militia.

(s)"Federal service" means duty in the active service of the United States.

(t)"Armory" means any building or training installation utilized by the organized militia.

L.1963, c.109; amended 1988, c.138, s.1; 2001, c.351, s.2.



Section 38A:1-2 - Composition Of Militia

38A:1-2. Composition of militia
38A:1-2. Composition of militia

The militia, except as hereinafter provided, shall consist of all able-bodied citizens of this State and all other able-bodied persons residing in this State who have made a legal declaration of intent to become citizens of the United States, who are at least 17 years of age and, except as hereinafter provided, not more than 45 years of age, and such other persons as may upon their own application be enlisted or commissioned therein in accordance with federal or State law and regulations.

L.1963, c.109; amended 1991,c.195.



Section 38A:1-3 - Classes Of Militia

38A:1-3. Classes of militia
The classes of the militia are:

(a) The organized militia, which consists of the National Guard, the Naval Militia and the State Guard; and

(b) The unorganized militia, which consists of the members of the militia who are not members of the organized militia.

L.1963, c. 109.



Section 38A:1-4 - Exemptions From Militia Duty

38A:1-4. Exemptions from militia duty
The persons exempt from militia duty under Federal laws and regulations issued thereunder shall be exempt from militia duty in this State.

In addition, the following persons shall be exempt from militia duty in this State.

(a) The judicial and executive officers of any political subdivision of this State.

(b) Such other persons as may hereafter be specifically exempted by the laws of this State, or by order of the Governor.

L.1963, c. 109.



Section 38A:1-5 - Persons Who May Administer Oaths

38A:1-5. Persons who may administer oaths
For the purposes of military justice and administration the following persons may administer oaths unless otherwise provided:

(a) Such persons as are authorized to do so by Federal laws and regulations.

(b) Such persons as are authorized by State laws and regulations to administer oaths for all purposes.

L.1963, c. 109.



Section 38A:1-6 - Federal Regulations To Govern

38A:1-6. Federal regulations to govern
Federal laws and regulations, forms, precedents and usages relating to and governing the armed forces of the United States and the militia shall, insofar as the same are applicable and not inconsistent with the constitution of this State, apply to and govern the military forces of this State.

L.1963, c. 109.



Section 38A:2-1 - Governor To Be Commander-in-chief

38A:2-1. Governor to be commander-in-chief
The Governor, or other person administering the government, shall be the commander-in-chief of the militia of this State, except as to any part thereof called or ordered into Federal service.

L.1963, c. 109.



Section 38A:2-2 - Governor's Staff

38A:2-2. Governor's staff
38A:2-2. The staff of the Governor shall consist of:

(a) Executive: The Adjutant General of the State Department of Military and Veterans' Affairs.

(b) Personnel: Such aides as may be appointed or detailed by the Governor from among the officers of the organized militia, in a grade not higher than the one held in the organized militia or in federal service, whose term of office, unless sooner terminated, shall expire with that of the Governor who shall have appointed or detailed them.

L.1963, c.109; amended 1984,c.181,s.3; 1988,c.138,s.2.



Section 38A:2-3 - Proclamation Of Martial Law

38A:2-3. Proclamation of martial law
Whenever the militia, or any part thereof, is employed in aid of civil authority, the Governor, if in his judgment the maintenance of law and order will thereby be promoted, may by proclamation, declare any county or municipality, or part thereof, in which the troops are serving to be subject to martial law.

L.1963, c. 109.



Section 38A:2-4 - Militia Ordered To Active Duty In Certain Cases

38A:2-4. Militia ordered to active duty in certain cases
The Governor may, in case of insurrection, invasion, tumult, riot, breach of the peace, natural disaster, or imminent danger to public safety, order to active duty all or any part of the militia that he may deem necessary. He may maintain such forces on such active duty until the exigencies shall have passed.

L.1963, c. 109.



Section 38A:2-5 - Call Or Order Into Federal Service

38A:2-5. Call or order into Federal service
Whenever the militia, or any part thereof, is called or ordered into Federal service under Federal laws and regulations, the Governor shall order for such service the militia, or such part thereof as may be required. All persons so called or ordered shall, upon release from Federal service, under such Federal and State laws and regulations as may be prescribed, resume their membership in the militia. All enlisted members shall continue to serve in the organized militia until the dates upon which their enlistments entered into prior to the call or order would have expired if uninterrupted, except as otherwise may be proclaimed under section 38A:6-4 of this Title.

L.1963, c. 109.



Section 38A:2-6 - Regulation By Governor

38A:2-6. Regulation by Governor
The Governor may prescribe regulations to carry out his functions and duties under this Title. Any such regulations which affect a Federally recognized component of the organized militia shall, however, conform to the Federal laws and regulations concerning the same.

L.1963, c. 109.



Section 38A:2-7 - Findings, Declarations Relative To A Permanent Tribute To Residents Serving In The Armed Forces.

38A:2-7 Findings, declarations relative to a permanent tribute to residents serving in the armed forces.

1.The Legislature finds and declares that:

a.There are many men and women of this State who bravely serve this Nation and State in the United States Armed Forces, the reserve components and the New Jersey National Guard; and

b.These brave men and women are true patriots who gallantly protect America from potential enemies to ensure our freedom and our way of life; and

c.Although there are memorials to those who have given their lives in the service of our country, there does not exist a proper tribute to those on active service in the United States Armed Forces, the reserve components and the New Jersey National Guard; and

d.It is fitting and proper that this State honor those actively serving by providing a tribute to them.

L.2009, c.274, s.1.



Section 38A:2-8 - Patriots Corner Established.

38A:2-8 Patriots Corner established.

2.There shall be established a permanent tribute to the men and women who are actively serving in the United States Armed Forces, the reserve components and the New Jersey National Guard. The tribute shall be called the Patriots Corner. The State House Commission shall establish a prominent location for the tribute within the State House, the type of tribute and design, as well as what specific information is to be displayed. The displayed information may include a photograph and biography of each service member. The State House Commission shall also be responsible for obtaining the information needed for the tribute and maintaining the site.

L.2009, c.274, s.2.



Section 38A:2-9 - Patriots Corner Tribute Fund.

38A:2-9 Patriots Corner Tribute Fund.

3.There is created in the Department of the Treasury a special, non-lapsing fund to be known as the Patriots Corner Tribute Fund. There shall be deposited into the fund the amounts made available for the purposes of the fund and monetary donations that may be received from any source for the purposes of the fund and any interest earned thereon. Monies deposited in the fund shall be dedicated for the support and funding of the establishment and maintenance of the Patriots Corner and projects concerned with the Patriots Corner.

L.2009, c.274, s.3.



Section 38A:3-1 - Principal Department

38A:3-1. Principal department
38A:3-1. The Department of Military and Veterans' Affairs shall be a principal department in the executive branch of the State Government.

L.1963, c.109; amended 1987,c.444,s.3; 1988,c.138,s.4.



Section 38A:3-1.1 - Findings, Declarations

38A:3-1.1. Findings, declarations
The Legislature finds and declares:

a. Since the establishment of this State more than 200 years ago, New Jersey's veterans have maintained their proud allegiance to the United States and have fought and died to preserve and protect our freedom and way of life;

b. Presently there are approximately 900,000 veterans with service in time of war or conflict residing in New Jersey, including more than 10,000 World War I veterans, 406,000 World War II veterans, 202,000 veterans of the Korean conflict, 203,000 veterans of the Vietnam conflict, 30,000 women veterans, and veterans of the Lebanon and Grenada peacekeeping missions;

c. The Departments of Higher Education, Human Services, Labor, and Treasury provide special services and benefits to these veterans and their dependents;

d. The Department of Human Services, which is the principal government agency that serves this State's veterans, has done an especially commendable job attending to this special group of residents;

e. Yet while 23 states in the United States have a separate cabinet-level Department of Veterans' Affairs, New Jersey lacks an executive department which is concerned primarily with the needs and problems of veterans in this State;

f. It is in the public interest to incorporate various services and programs which pertain specifically to veterans and their dependents into an executive department which can serve their needs more efficiently than is possible at present.

L. 1987, c. 444, s. 1.



Section 38A:3-1.2 - Department, Veteran Defined

38A:3-1.2. Department, veteran defined
As used in chapter 3 of Title 38A of the New Jersey Statutes:

a. "Department" means the Department of Military and Veterans' Affairs established pursuant to N.J.S. 38A:3-1 et seq. as amended;

b. "Veteran" means any person who has served in any branch of the armed forces of the United States for at least 90 days, except that if the term "veteran" is defined differently in any of the statutes cited by this act or in any federal statute, that definition shall be applicable for the purposes of those statutes.

L. 1987, c. 444, s. 2; amended 1988,c.138,s.3.



Section 38A:3-1A - Refer To Department Of Military And Veterans' Affairs

38A:3-1a. Refer to Department of Military and Veterans' Affairs
Whenever any statute shall refer to the Department of Defense or the Department of Veterans' Affairs and Defense, the same shall mean the Department of Military and Veterans' Affairs.

L. 1988, c. 138, s. 33.



Section 38A:3-2 - Personnel Of Department

38A:3-2. Personnel of department
38A:3-2. The Department of Military and Veterans' Affairs shall consist of:

(a) The Adjutant General;

(b) The deputy adjutant general;

(c) The assistant adjutant general, New Jersey Army National Guard;

(d) The assistant adjutant general, New Jersey Air National Guard;

(e) Such officers of the organized militia, active or inactive, authorized by the Governor for duty therein;

(f) Such clerks and employees as may be required, who may be detailed from the organized militia;

(g) State headquarters for selective service;

(h) The organized militia;

(i) The Administrator of Veterans' Affairs;

(j) The Director of the Division of Veterans' Administrative Services;

(k) The Director of the Division of Veterans' Loans, Grants and Services; and

(l) The Director of the Division of Veterans' Training, Information and Referrals.

L.1963, c.109; amended 1984,c.181,s.4; 1987,c.444,s.5; 1988,c.138,s.6.



Section 38A:3-2.2 - Regulations

38A:3-2.2. Regulations
The Adjutant General, Department of Military and Veterans' Affairs, shall have the power to promulgate regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), to carry out the purposes of this act which may be required by federal law.

L. 1973, c. 284, s. 2; amended 1984,c.181,s.5; 1988,c.138,s.8.



Section 38A:3-2.3 - Application Of State Agency Transfer Act

38A:3-2.3. Application of State Agency Transfer Act
The transfer directed by this act will be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1973, c. 284, s. 3, eff. Nov. 30, 1973.



Section 38A:3-2.4 - World War II Veterans' Memorial Fund.

38A:3-2.4 World War II Veterans' Memorial Fund.
1.There is created in the Department of the Treasury a dedicated, non-lapsing fund to be known as the World War II Veterans' Memorial Fund. The fund shall be credited with any money received by the World War II Memorial Commission established pursuant to Executive Order No. 107 of 2004 by Governor McGreevey through fundraising efforts and as donations or grants, and any monies as may thereafter be donated by members of the public or appropriated to the fund by law. All interest on monies in the fund shall be credited to the fund. Investment of such monies shall be consistent with policies of the Division of Investment. The monies in the fund shall be administered by the State Treasurer, to be held in the fund until appropriated by law. Not later than 180 days after the effective date of this act, and periodically thereafter, the State Treasurer shall certify to the Legislature the total amount of monies in the fund.

L.2005,c.59,s.1.



Section 38A:3-2.5 - Donations, Grants For World War II Memorial.

38A:3-2.5 Donations, grants for World War II Memorial.
2.The Adjutant General of the Department of Military and Veterans'Affairs and the Deputy Commissioner of Veterans' Affairs, on behalf of the World War II Memorial Commission established pursuant to Executive Order No. 107 of 2004 by Governor McGreevey, may solicit and accept donations or grants of money or property from any source for the purposes of the World War II Memorial and may distribute appropriations made by law for that purpose. Any donations or grants received shall be credited to the World War II Veterans'Memorial Fundcreated in section 1 of this act.

L.2005,c.59,s.2.



Section 38A:3-2A - Divisions Established

38A:3-2a. Divisions established
There is established in the department a Division of Veterans' Administrative Services, a Division of Veterans' Loans, Grants and Services, and a Division of Veterans' Training, Information and Referrals.

L. 1987, c. 444, s. 29.



Section 38A:3-2B - Division Of Veterans' Administrative Services

38A:3-2b. Division of Veterans' Administrative Services
The Division of Veterans' Administrative Services shall:

a. Supervise and operate the New Jersey Veterans' Memorial Home-Menlo Park, the New Jersey Veterans' Memorial Home-Vineland and the New Jersey Veterans' Memorial Home-Paramus; and

b. Supervise and operate the New Jersey Veterans' Memorial Cemetery-Arneytown.

L. 1987, c. 444, s. 30; amended 1988,c.138,s.7.



Section 38A:3-2B1 - Transfer Of Veterans' Remains

38A:3-2b1. Transfer of veterans' remains
The Division of Veterans' Administrative Services in the Department of Military and Veterans' Affairs is directed to establish a program to oversee the transfer of the remains of veterans from paupers' or potters' cemeteries to the Arneytown Veterans' Memorial Cemetery at the request of the veterans' next-of-kin, friends or fellow veterans. This service shall be provided without cost to the requester. As part of this program, the division shall also inform the general public that this service is available and explain the procedure for requesting that the remains be transferred to the Arneytown Veterans' Memorial Cemetery.

L.1989,c.135,s.2.



Section 38A:3-2B2 - Establishment Of Program To Appoint Guardians For Certain Veterans

38A:3-2b2 Establishment of program to appoint guardians for certain veterans
1. There is established in the Division of Veterans' Administrative Services in the Department of Military and Veterans' Affairs a program to assist an eligible family member of a veteran who is already in a New Jersey veterans' memorial home or an eligible family member of a veteran who is about to enter such a home in being appointed as guardian of the veteran. In the event that a family member of a veteran who is already in a New Jersey veterans' memorial home or is about to enter such a home is not willing or available to serve as guardian of that veteran, some other interested person closely associated with the veteran shall be eligible for assistance in being appointed as guardian under the program herein established. The assistance provided to a family member of a veteran or to some other interested and eligible person associated with a veteran shall be in the form of both technical and financial support.

L.1993,c.281,s.1.



Section 38A:3-2B3 - Duties Of Adjutant General

38A:3-2b3. Duties of Adjutant General
2. The Adjutant General of the Department of Military and Veterans' Affairs shall:

a. develop economic criteria for determining eligibility for financial assistance pursuant to the program established by this act; and

b. promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to implement the provisions of this act.

L.1993,c.281,s.2.



Section 38A:3-2B4 - Unclaimed Veterans' Cremains, Receipt By Certain Veterans' Organization After One Year.

38A:3-2b4 Unclaimed veterans' cremains, receipt by certain veterans' organization after one year.

2. a. A funeral director, licensed pursuant to P.L.1952, c.340 (C.45:7-32 et seq.), shall grant a qualified veterans' organization, as defined in subsection b. of section 2 of P.L.1983, c.385 (C.26:7-18.2), the right to receive the cremains of a veteran which have not been claimed by a relative or friend of the deceased within one year after cremation upon certification, to the satisfaction of the Commissioner of Health and Senior Services, that a diligent effort, as defined in subsection a. of section 2 of P.L.1983, c.385 (C.26:7-18.2), has been made to identify, locate and notify a relative or friend of the deceased within that one-year period, as provided under section 2 of P.L.1983, c.385 (C.26:7-18.2).

A qualified veterans' organization which takes possession of cremains pursuant to this section shall dispose of the cremains by scattering them at sea or by interring them on land in a dignified manner at the State-operated, Brigadier General William C. Doyle Memorial Cemetery, if the individual is eligible for interment at that facility.

b.A funeral home or mortuary, or an agent of the funeral home or mortuary, or a funeral director, or qualified veterans' organization, shall not be liable for damages in any civil action arising out of the disposal of cremains pursuant to this section unless the damages are the result of gross negligence or willful misconduct.

L.2009, c.14, s.2.



Section 38A:3-2B5 - Drug Testing Required For Certain Employees Of Veterans Memorial Homes.

38A:3-2b5 Drug testing required for certain employees of veterans memorial homes.

2. a. As a condition of employment as a direct care staff member at a New Jersey veterans memorial home, an applicant for employment shall consent to and undergo drug testing for controlled dangerous substances as provided in subsection f. of this section. The drug testing shall be at the expense of the applicant.

If a person applying for employment at a New Jersey veterans memorial home on or after the effective date of this act tests positive for the unlawful use of any controlled dangerous substance, or refuses to submit to drug testing, the person shall be removed from consideration for employment.

b.A person who is employed at a New Jersey veterans memorial home as a direct care staff member shall be subject to random drug testing for controlled dangerous substances performed at such intervals as the Adjutant General deems appropriate. The Adjutant General shall annually perform random drug tests on 100 direct care staff members.

c.A person who is employed at a New Jersey veterans memorial home as a direct care staff member may be required to undergo drug testing for controlled dangerous substances if the employee's immediate supervisor has reasonable suspicion to believe that the employee is illegally using a controlled dangerous substance, based on the employee's visible impairment or professional misconduct which relates adversely to patient care or safety. The supervisor shall report this information to his immediate supervisor in a form and manner specified by the Adjutant General, and if the supervisor concurs that there is reasonable suspicion to believe that an employee is illegally using a controlled dangerous substance, that supervisor shall notify the chief executive officer of the New Jersey veterans memorial home, or other executive level officer of the veterans memorial home designated by the Adjutant General, and request approval in writing for ordering the employee to undergo drug testing. Drug testing of an employee shall not be ordered without the written approval of the chief executive officer or other executive level officer designated by the Adjutant General.

d.An employee who tests positive for the unlawful use of any controlled dangerous substance may be referred to employee advisory services, or terminated from employment, as applicable, based on the employee's job title. An employee who refuses to submit to drug testing shall be terminated from employment. In all cases, however, the employee shall retain any available right of review by the Civil Service Commission.

e.The drug testing required pursuant to subsections b. and c. of this section shall be at the expense of the Department of Military and Veterans' Affairs.

f.Drug testing shall be performed by an outside drug testing facility in a manner prescribed by the Adjutant General.

g.The Adjutant General shall notify all affected employees of New Jersey veterans memorial homes of the provisions of this section.

h.As used in this section, "direct care staff member" means a: Human Services Technician; Human Services Assistant; physician; psychiatrist; dentist; psychologist; nurse; nurse assistant; physical, occupational, or speech therapist; social worker; and any other staff member employed by a veterans memorial home who provides direct care to a resident at the facility, as determined by the Adjutant General.

i.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Adjutant General shall adopt rules and regulations necessary to effectuate the purposes of this act, including, but not limited to, those rules and regulations necessary to ensure the confidentiality of the person undergoing drug testing, and that drug test results are not reported to law enforcement authorities.

L.2009, c.220, s.2.



Section 38A:3-2B6 - Financial Planning Assistance Program For Disabled Veterans And Their Caregivers.

38A:3-2b6 Financial planning assistance program for disabled veterans and their caregivers.
1.The New Jersey Department of Military and Veterans' Affairs, through its regional network of Veteran Service Offices, shall establish a financial planning assistance program for disabled veterans and their caregivers. The purpose of the program shall be to assist disabled veterans and their caregivers with planning for the financial burdens that may arise when a veteran is disabled and needs assistance with daily care and activities including, but not limited to, bathing, dressing, meal preparation, assistance with mobility, housekeeping, shopping, and driving or transportation.

"Caregiver" shall mean a spouse, parent, child, relative or other person who is 18 years of age or older and who has the primary responsibility of providing daily care for the eligible veteran. "Disabled veteran" shall mean any citizen and resident of this State now or hereafter honorably discharged or released under honorable circumstances from active service in any branch of the Armed Forces of the United States, a Reserve component therof, or the National Guard and who has been or shall be declared by the United States Veterans Administration, or its successor, to have a service-connected disability.

The Adjutant General of the Department of Military and Veterans' Affairs shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act.

L.2015, c.288, s.1.



Section 38A:3-2C - Administrative Services Director.

38A:3-2c Administrative services director.

31.The Division of Veterans' Administrative Services shall be under the immediate supervision of a director who shall be an honorably discharged veteran qualified by training and experience to direct the work of the division. The director shall be appointed by the Adjutant General, with the approval of the Governor, and shall serve at the pleasure of the Adjutant General.

L.1987, c.444, s.31.



Section 38A:3-2D - Division Of Veterans' Loans, Grants And Services

38A:3-2d. Division of Veterans' Loans, Grants and Services
32. The Division of Veterans' Loans, Grants and Services shall:

a. Administer the Blind Veterans' Allowance Program;

b. Administer the Paraplegic and Hemiplegic Allowance Program;

c. Maintain a continuous liaison with the Association of Blind Veterans and other similar State and national veterans' associations and organizations;

d. Provide all necessary assistance to the Agent Orange Commission upon request;

e. Administer the veterans' loan authority;

f. Supervise and operate the liaison and field offices which serve the federal Veterans' Administration Centers at Lyons and East Orange;

g. Compete for all grants, private and federal, other than education grants, that would fund programs to benefit the State's veterans and their dependents; and

h. Administer State tuition assistance programs for veterans and their dependents established pursuant to the provisions of chapter 71 of Title 18A of the New Jersey Statutes.

L.1987,c.444,s.32; amended 1991,c.273,s.13.



Section 38A:3-2D1 - Transfer Of Moneys, Property

38A:3-2d1. Transfer of moneys, property
14. a. All appropriations, grants, and other moneys available and to become available to the MIA/POW Tuition Assistance Program established pursuant to P.L.1975, c.331 (C.18A:71-61 et seq.), the Veterans' Tuition Credit Program established pursuant to P.L.1975, c.356 (C.18A:71-64 et seq.), and the Vietnam Veterans' Tuition Aid Program established pursuant to P.L.1985, c.114 (C.18A:71-76.1 et seq.) are transferred to the Department of Military and Veterans' Affairs and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or federal law.

b. All files, books, papers, records, equipment and other property of the tuition assistance programs enumerated in subsection a. of this section are transferred to the Department of Military and Veterans' Affairs.

c. Whenever in any statute, order, rule or regulation reference is made to the tuition assistance programs enumerated in subsection a. of this section as originally established in the Department of Higher Education, the same shall mean and refer to those programs as transferred to the Department of Military and Veterans' Affairs.

L.1991,c.273,s.14.



Section 38A:3-2E - Loans, Grants, Services Director

38A:3-2e. Loans, grants, services director
The Division of Veterans' Loans, Grants and Services shall be under the immediate supervision of a director who shall be an honorably discharged veteran qualified by training and experience to direct the work of the division. The director shall be appointed by the Adjutant General, with the approval of the Governor, and shall serve at the pleasure of the Adjutant General.

L. 1987, c. 444, s. 33.



Section 38A:3-2F - Division Of Training, Information And Referrals

38A:3-2f. Division of Training, Information and Referrals
The Division of Veterans' Training, Information and Referrals shall:

a. Administer the operations of the Vietnam Veterans' Outreach Program;

b. Administer all federal and State training and rehabilitation programs not administered by other State departments;

c. Provide current information to the general public on federal and State veterans' programs and benefits; and

d. Provide a continuous liaison between the department and the Department of Education and the Department of Higher Education to insure that veterans or their dependents seeking to apply for educational programs for veterans or their dependents are referred to the appropriate State office and provided with the information, forms and assistance necessary to apply for those programs.

L. 1987, c. 444, s. 34.



Section 38A:3-2G - Training, Information, Referrals Director

38A:3-2g. Training, information, referrals director
The Division of Veterans' Training, Information and Referrals shall be under the immediate supervision of a director who shall be an honorably discharged veteran qualified by training and experience to direct the work of the division. The director shall be appointed by the Adjutant General, with the approval of the Governor, and shall serve at the pleasure of the Adjutant General.

L. 1987, c. 444, s. 35.



Section 38A:3-2H - Salaries.

38A:3-2h Salaries.

36.Each director shall receive such salary as may be established by the Adjutant General with the approval of the Civil Service Commission and the Director of the Division of Budget and Accounting.

L.1987, c.444, s.36; amended 2008, c.29, s.92.



Section 38A:3-2I - Retention Of Civil Service Rights

38A:3-2i. Retention of civil service rights
In the event that a director is appointed from persons holding positions in the career service of the State, the director shall retain, during his or her tenure in such position, any rights or protection provided that person by Title 11A, Civil Service, of the New Jersey Statutes or any pension law or retirement system.

L. 1987, c. 444, s. 37.



Section 38A:3-3 - Adjutant General

38A:3-3. Adjutant General
38A:3-3. The head of the Department of Military and Veterans' Affairs shall be the Adjutant General, who shall be appointed with the grade of major general of the line, New Jersey Army National Guard, or major general, New Jersey Air National Guard, by the Governor, with the advice and consent of the Senate, from:

(a) Federally recognized general officers in the national guard who have served therein for the preceding 10 years; or

(b) Federally recognized commissioned officers in the national guard, who have served therein for the preceding 10 years and are now serving in a military grade not below that of a colonel, such officers having the qualifications to become federally-recognized as brigadier general of the line, New Jersey Army National Guard, or brigadier general, New Jersey Air National Guard.

L.1963, c.109; amended 1984,c.181,s.6; 1987,c.444,s.7; 1988,c.138,s.9.



Section 38A:3-4.1 - Administrator

38A:3-4.1. Administrator
The Administrator of Veterans' Affairs shall be an honorably discharged veteran qualified by training and experience to perform the duties of the office and shall be appointed by the Governor with the advice and consent of the Senate. The administrator shall, under the supervision of the Adjutant General, direct and oversee the activities of the Director of the Division of Veterans' Administrative Services, the Director of the Division of Veterans' Loans, Grants and Services and the Director of the Division of Veterans' Training, Information and Referrals.

L. 1987, c. 444, s. 11.



Section 38A:3-5 - Deputy Adjutant General.

38A:3-5 Deputy adjutant general.
38A:3-5. The deputy adjutant general shall be appointed by the Governor upon the nomination of the Adjutant General. The deputy adjutant general shall be a person who has served as a commissioned officer in the armed forces of the State and who is a federally recognized commissioned officer in a military rank not below that of colonel. He may be appointed with the grade of brigadier general. The duties of the deputy adjutant general shall be prescribed by the Adjutant General.

The deputy adjutant general shall have the authority to act for and in place of the Adjutant General during the absence or disability of the Adjutant General. If the office of the Adjutant General shall become vacant, the deputy adjutant general shall exercise the powers and perform the duties of the Adjutant General until a successor shall have been appointed and shall have qualified.

Any vacancy occurring in the office of the deputy adjutant general shall be filled in the same manner as the original appointment.



Section 38A:3-5.1 - Assistant Adjutant Generals; Rank

38A:3-5.1. Assistant adjutant generals; rank
8.The Governor may appoint, with the advice and consent of the Senate, an assistant adjutant general for the New Jersey Army National Guard, and an assistant adjutant general for the New Jersey Air National Guard, respectively, who shall serve at the pleasure of the Governor. The assistant adjutant general for the New Jersey Air National Guard may have the rank of major general and the assistant adjutant general for the New Jersey Army National Guard may have the rank of brigadier general during the term of office and each shall serve on the staff of the Adjutant General.

L.1984,c.181,s.8; amended 2001, c.317.



Section 38A:3-6 - Powers, Duties.

38A:3-6 Powers, duties.
38A:3-6. Under the direction of the Governor, the Adjutant General shall:

(a)Exercise control over the affairs of the Department of Military and Veterans' Affairs and in connection therewith make and issue such regulations governing the work of the Department of Military and Veterans' Affairs and the conduct of its employees as may, in his judgment, be necessary or desirable.

(b)Be the request officer of the Department of Military and Veterans' Affairs within the meaning of such term as defined in section 1 of P.L.1944, c.112 (C.52:27B-1).

(c)(Deleted by amendment, P.L.1988, c.138.)

(d)Command the organized militia of the State, with responsibility for recruiting, mobilization, administration, training, discipline, equipping, supply and general efficiency thereof. He may issue such regulations and delegate such command functions as he shall deem necessary. The regulations so issued shall, insofar as possible, conform to the federal laws and regulations concerning the same.

(e)Maintain the archives and be the custodian of the records and papers required, by laws or regulations, to be filed with the Department of Military and Veterans' Affairs.

(f)Supervise, administer and coordinate those activities of the selective service system for which the Governor is responsible.

(g)Acquire by gift, grant, purchase, exchange, eminent domain, or in any other lawful manner, in the name of and for the use of the State of New Jersey, all those parcels of land as shall be necessary for armories and other militia facilities, and supervise the design, construction, alteration, maintenance and repair of said property.

(h)Establish and maintain such headquarters as may be required for the militia.

(i)Exercise the powers vested in him and perform such other duties and functions as required of him by the Governor and by federal and State laws and regulations.

(j)Exercise all of the functions, powers and duties heretofore vested in the Director of the Division on Veterans' Programs and Special Services.

(k)Appoint and remove officers and other personnel employed within the department, subject to the provisions of N.J.S.38A:3-8 and Title 11A of the New Jersey Statutes and other applicable statutes, except as herein otherwise specifically provided.

(l)Have authority to organize and maintain an administrative division and to assign to employment therein secretarial, clerical and other assistants in the department or the Adjutant General's Office for the purpose of providing centralized support to all segments of the department, including budgeting, personnel administration and oversight of equal opportunity programs.

(m)Perform, exercise and discharge the functions, powers and duties of the department through such divisions as may be established by this act or otherwise by law.

(n)Organize the work of the department in divisions not inconsistent with the provisions of this act and in bureaus and other organizational units as the Adjutant General may determine to be necessary for efficient and effective operation.

(o)Adopt, issue and promulgate, in the name of the department, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be authorized by law.

(p)Institute, or cause to be instituted, legal proceedings or processes as necessary to properly enforce and give effect to any of the Adjutant General's powers or duties.

(q)Make an annual report to the Governor and to the Legislature of the department's operations, and render other reports as the Governor shall from time to time request or as may be required by law.

(r)Coordinate the activities of the department, and the several divisions and other agencies therein, in a manner designed to eliminate overlapping and duplicative functions.

(s)Integrate within the department, so far as practicable, all staff services of the department and of several divisions and other agencies therein.

(t)Request access to all relevant files and records of other State agencies, which may be made available to the Adjutant General by the head of a State agency, and request, subject to the permission of the head of the State agency, any officer or employee therein to provide information as necessary to assist in the performance of the functions of the department.

(u)Supervise and operate the New Jersey Veterans' Memorial Home-Menlo Park, the New Jersey Veterans' Memorial Home-Vineland, the New Jersey Veterans' Memorial Home-Paramus and the New Jersey Veterans' Memorial Cemetery-Arneytown.

(v)Supervise and operate the liaison office and the field offices which serve the federal Veterans' Affairs Medical Centers.

(w)Make application for federal grants and programs, other than education grants or funds.

(x)Administer the federally-funded training and rehabilitation programs, except for the administration of federally-funded education and training programs set forth in 38 U.S.C. s.36 et seq.

(y)Provide current information to the general public on State and federal veterans' programs and benefits; create a comprehensive public webpage for women veterans that includes, but is not limited to, the following information: veterans' legal rights, benefits, medical and insurance issues, education, the transition from active service to civilian life, and other resources available to veterans.

(z)Develop and administer the New Jersey Homeless Veterans Grant Program established pursuant to section 3 of P.L.2013, c.239 (C.38A:3-6.2b).

(aa) Encourage and facilitate the registration of each service member residing in New Jersey with the United States Department of Veterans Affairs, or its successor agency. Registration shall take place, as appropriate, when the service member returns from deployment on federal active duty or is discharged or as soon as possible thereafter. The term "service member" shall mean members of the New Jersey National Guard and members of the United States Armed Forces, or a Reserve component thereof, when the information on each member is made available to the department.

(bb) Develop and coordinate a volunteer-based program comprised of former service members to assist and mentor veterans who become involved with the criminal justice system, while the case is pending and afterward, in accessing assistance to resolve the underlying problems that led or contributed to the veteran's involvement with the criminal justice system including, but not limited to, offering support and guidance, securing housing, employment linkages, job training, education, transportation, disability compensation claims, discharge status, health care and other linkages available at the local State and federal level that can ease the challenge of reentry into civilian life.

amended 1984, c.181, s.9; 1987, c.444, s.8; 1988, c.138, s.10; 2013, c.239, s.2; 2015, c.209; 2015, c.246; 2015, c.290.



Section 38A:3-6.1 - Aid To Localities In Circumstances Which Threaten Or Endanger Public Health, Safety Or Welfare

38A:3-6.1. Aid to localities in circumstances which threaten or endanger public health, safety or welfare
In addition to any other powers, the Adjutant General under the direction of the Governor shall have the authority to order to active duty, with or without pay, in State service, such members of the New Jersey National Guard, that in his judgment are necessary to provide aid to localities in circumstances which threaten or are a danger to the public health, safety or welfare. He may authorize the employment of any supporting vehicles, equipment, communications or supplies as may be necessary to support the members so ordered. No member shall be ordered to active duty without pay unless the member has consented to such service. Members serving without pay shall have all of the obligations, rights, benefits, privileges, protections and immunities as if ordered to active duty with pay.

L.1979, c. 240, s. 1, eff. Dec. 12, 1979. Amended by L.1984, c. 181, s. 10, eff. Nov. 14, 1984.



Section 38A:3-6.2 - Grants

38A:3-6.2. Grants
The Adjutant General may apply for and accept on behalf of the State any grants from the federal government or any agency thereof, or from any foundation, corporation, association or individual, except for education grants or federal funds for education grants, and may comply with the terms, conditions and limitations thereof, for any purposes of the department. Any money so received may be expended by the department, subject to any limitations imposed in such grants, to effect any of the purposes of the department, as the case may be, upon warrant of the Director of the Division of Budget and Accounting of the Department of the Treasury on vouchers certified and approved by the commissioner. The power herein granted shall be in addition to and shall in no way limit the authority granted to the commissioner by this act or any other existing law.

L. 1987, c. 444, s. 12.



Section 38A:3-6.2A - Short Title.

38A:3-6.2a Short title.

1.This act shall be known and may be cited as the "New Jersey Homeless Veterans Grant Program Act."

L.2013, c.239, s.1.



Section 38A:3-6.2B - "New Jersey Homeless Veterans Grant Program."

38A:3-6.2b "New Jersey Homeless Veterans Grant Program."

3.There is established in the Department of Military and Veterans' Affairs the "New Jersey Homeless Veterans Grant Program." The purpose of this program shall be to award grants to organizations that assist homeless veterans in this State from funds appropriated to the department from the "Homeless Veterans Grant Fund" established pursuant to section 4 of P.L.2013, c.239 (C.54A:9-25.33). The grants shall be allocated on a competitive basis. The Adjutant General of the Department of Military and Veterans' Affairs shall develop criteria for the granting of awards. An organization that wishes to apply for a grant under this program shall submit an application to the Adjutant General. The application shall, at the minimum, include a description of how the organization will assist homeless veterans. The Adjutant General may adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to effectuate the grant program.

L.2013, c.239, s.3.



Section 38A:3-6.3 - Definitions

38A:3-6.3. Definitions
As used in this act, unless otherwise indicated by the context:



a. "Adjutant General" means the Adjutant General of the Department of Military and Veterans' Affairs.



b. "Advisory council" means the advisory council of a veterans' facility or of the veterans' cemetery.



c. "Member" means a person admitted to and receiving care in a veterans' facility.



d. "Veteran" means a person who has been honorably discharged from the active military service of the United States.



e. "Veterans' facility" means any home, institution, hospital, or part thereof, the admission to which is under the jurisdiction of the Department of Military and Veterans' Affairs.



L.1989,c.162,s.1.



Section 38A:3-6.4 - Powers Of The Adjutant General

38A:3-6.4. Powers of the Adjutant General
Subject to the provisions of this act, the Adjutant General of the Department of Military and Veterans' Affairs is authorized, directed and empowered to take such actions, and to issue such reasonable rules and regulations, as may be necessary for carrying out the purposes of this act, including specifically the following:

a. To provide standards and procedures for application and determination of eligibility for admission to veterans' facilities;



b. To establish standards and methods for designating the veterans' facility in which an eligible person shall receive care and treatment consistent with available services and individual needs and circumstances;



c. To establish standards of care, treatment and discipline governing the relationships between the veterans' facilities and persons admitted thereto;



d. To establish standards and procedures for determination and payment of such amounts, if any, which members shall be required to contribute toward the cost of care and treatment in accordance with their financial ability, basing such determination upon a formula of financial ability to pay promulgated annually, provided, however, that the amount so determined shall first be approved by the Director of the Division of Budget and Accounting in the Department of the Treasury;

e. To negotiate and enter into agreements or contracts with the Veterans Administration or any other appropriate State or federal agency, and to organize the work of the veterans' facilities, giving due regard to the opinion of the advisory councils, in any manner consistent with law to comply with the reasonable requirements of such State and federal agencies, in order to secure the maximum financial assistance and services for carrying out the purposes of this act.

L.1989,c.162,s.2.



Section 38A:3-6.4A - Definitions

38A:3-6.4a. Definitions
5. As used in sections 5 and 6 of P.L.1996, c.150 (C.38A:3-6.4a and 38A:3-6.4b):

"Adjutant General" means the Adjutant General of the Department of Military and Veterans' Affairs.

"Facility" means a veterans' facility as defined in section 1 of P.L.1989, c.162 (C.38A:3-6.3).

L.1996,c.150,s.5.



Section 38A:3-6.4B - Conditions Of Closing Facilities, Privatizing Services

38A:3-6.4b. Conditions of closing facilities, privatizing services
6. a. Except in the case of an emergency condition, the Adjutant General shall not implement a decision to close an existing facility or to privatize any services, functions or units of an existing facility, if the Adjutant General finds that the decision shall result in the abolition of 100 or more non-vacant, full-time positions in the career service at the existing facility or facilities affected by the decision, unless the Adjutant General has complied with the procedures set forth in this section.

b. Pursuant to subsection a. of this section, the Adjutant General shall conduct at least one public hearing which shall be held in the region in which the facility is located, or a central location designated by the Adjutant General if more than one facility is affected by the decision, to provide an opportunity for the public to submit testimony on the proposed closing or privatization. The hearing shall be conducted at least 45 days in advance of a facility closure, or at least 30 days prior to the issuance of a Request for Proposal. For a facility closure, the public hearing shall be held within 15 days of publication of a Notice of Intent to close a facility by the Adjutant General in accordance with subsection c. of this section. The Adjutant General shall select a publicly convenient location for the hearing and shall give all persons the opportunity to testify in person or to submit written testimony.

c. The Notice of Intent to close a facility pursuant to subsection b. of this section shall be mailed, telephoned, telegrammed or hand delivered to at least two newspapers for publication, at least one of which shall be within the geographic boundaries of the county where the facility is located. Failure to comply with the requirements of this subsection shall not invalidate or delay any facility closure.

d. The Adjutant General shall prepare a report setting forth a fiscal impact analysis, policy rationale and summary of the testimony received at any hearing held pursuant to this section. This report shall be submitted to the chairmen of the Joint Budget Oversight Committee within five days of the issuance of a Notice of Intent to Award or within 30 days following the last scheduled public hearing for a facility closure.

L.1996,c.150,s.6.



Section 38A:3-6.4C - Follow-up Studies Relative To Former Residents Of Veterans' Memorial Homes.

38A:3-6.4c Follow-up studies relative to former residents of veterans' memorial homes.
3.The Adjutant General shall conduct, or contract with another entity to conduct, a series of follow-up studies to assess the well-being of all former residents of State veterans' memorial homes who have made a transition into the community after the effective date of this act as a result of implementation of a plan to close a State veterans' memorial home, and also an assessment of the well-being of all former residents for each of the five years after the closure.

L.2015, c.197, s.3.



Section 38A:3-6.4D - Compilation Of Results Of Follow-up Studies; Reports.

38A:3-6.4d Compilation of results of follow-up studies; reports.
4. a. The Adjutant General shall compile the results of the follow-up studies conducted pursuant to section 3 of this act and shall include this information in a series of reports that the Adjutant General shall submit to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1).

b.The report of a follow-up study of the well-being of all former residents of State veterans' memorial homes, who have made a transition into the community after the effective date of this act as a result of implementation of a plan to close a State veterans' memorial home, shall be submitted one year after the beginning of implementation of the plan, and annually thereafter, until the veterans' memorial home has closed. In addition, for each of the five years after the closure of a home, a report of a follow-up study of the well-being of all former residents of the home shall be submitted.

c.Reports submitted pursuant to this section shall be made available on the website of the Department of Military and Veterans' Affairs.

L.2015, c.197, s.4.



Section 38A:3-6.5 - Application For Admission To Veterans' Facility

38A:3-6.5. Application for admission to veterans' facility
All applications for admission to a veterans' facility shall be made to, and in the manner and form prescribed by, the Adjutant General. The applicant shall provide a statement that he will accept placement in the facility designated by the Adjutant General, and that he will abide by the rules, regulations and discipline of the facility to which admitted.

L.1989,c.162,s.3.



Section 38A:3-6.6 - Admission Of Persons Without Sufficient Financial Ability To Veterans' Facility

38A:3-6.6. Admission of persons without sufficient financial ability to veterans' facility
The following persons, if they are without sufficient financial ability to provide for their support and necessary care in the community, may be admitted to a veterans' facility:



a. A disabled veteran who has been a resident of New Jersey for at least two years prior to the date of application;



b. The spouse of any person who has been admitted to a veterans' facility, provided that the spouse is not less than 50 years of age and has been married to such person for a period of not less than 10 years;



c. The surviving spouse of a person who died an honorable death while in the active military service of the United States, or who was a disabled veteran at the time of death, provided that the surviving spouse was the person's spouse at the time of the person's service or was married to the person not less than 10 years prior to the date of application and has not married since the person's death, and provided that the surviving spouse has been a resident of New Jersey for at least two years prior to the date of application; and

d. The parent of a person who was a resident of New Jersey at the time of entry into, and who died an honorable death in time of war or emergency while in, the active military service of the United States, provided that the parent has been a resident of New Jersey for at least two years prior to the date of application.

This section shall not be construed to prevent a veteran who actually served in a New Jersey military organization, and who is qualified for admission except for the required period of State residence, from being admitted to a veterans' facility, but preference shall be given to persons who have been residents of the State for a period of at least two years prior to application.

L.1989,c.162,s.4.



Section 38A:3-6.7 - Temporary Admission Of Disabled Veteran

38A:3-6.7. Temporary admission of disabled veteran
Any disabled veteran who is in distress may be admitted to a veterans' facility for a temporary period in accordance with rules and regulations promulgated by the Adjutant General.



L.1989,c.162,s.5.



Section 38A:3-6.8 - Benefits To Admitted Persons

38A:3-6.8. Benefits to admitted persons
A person admitted to a veterans' facility shall be entitled to all of its benefits and be furnished with clothing, subsistence, medical and surgical attendance, necessary to promote his health and welfare in accordance with the rules and regulations of the Adjutant General.



L.1989,c.162,s.6.



Section 38A:3-6.9 - Removal Of Member From Veterans' Facility

38A:3-6.9. Removal of member from veterans' facility
Any member may be removed from a veterans' facility on being restored to ability to promote his own support and welfare in the community, or for immorality, or for fraud or willful misrepresentation, or refusal to abide by the rules, regulations and discipline of the veterans' facility.



L.1989,c.162,s.7.



Section 38A:3-6.10 - Designation Of State Hospital As Treatment Unit For Mentally Ill Veterans

38A:3-6.10. Designation of State hospital as treatment unit for mentally ill veterans
The Adjutant General may from time to time request that the Commissioner of Human Services designate any State hospital for the care of the mentally ill, or a part thereof, as a treatment unit for veterans who require such care and who are eligible for admission to a veterans' facility. Upon making such designation the Commissioner of Human Services shall cause to be filed with the Adjutant General and the Secretary of State a certificate setting forth the fact thereof, a description of the precise treatment unit so designated and its location.

L.1989,c.162,s.8.



Section 38A:3-6.11 - Requirements For Admission Of Veteran To State Treatment Unit

38A:3-6.11. Requirements for admission of veteran to State treatment unit
Admission of a veteran to a treatment unit as designated pursuant to section 8 of P.L.1989, c.162 (C.38A:3-6.10) shall require:



a. A determination by the Department of Human Services that such veteran is mentally ill in accordance with the appropriate provisions of Title 30 of the Revised Statutes; and



b. A determination by the Adjutant General that such veteran is eligible for admission to a veterans' facility.



A veteran may be admitted to such treatment unit upon voluntary application, commitment or transfer.



L.1989,c.162,s.9.



Section 38A:3-6.12 - Funds

38A:3-6.12. Funds
The Adjutant General is authorized and empowered to accept and receive funds from the United States Government or any agency thereof, and to accept and receive payments from all members, their family, relatives and friends, towards the cost of care and treatment as provided in the rules and regulations pertaining thereto.

L.1989,c.162,s.10.



Section 38A:3-6.13 - Four Advisory Councils Created

38A:3-6.13. Four advisory councils created
There is created within the Division of Veterans' Administrative Services in the Department of Military and Veterans' Affairs four advisory councils to be known as:

a. The New Jersey Veterans' Memorial Home Advisory Council-Menlo Park;

b. The New Jersey Veterans' Memorial Home Advisory Council-Vineland;

c. The New Jersey Veterans' Memorial Home Advisory Council-Paramus; and

d. The New Jersey Veterans' Memorial Cemetery Advisory Council-Arneytown.

Each advisory council shall consist of seven members, at least five of whom are veterans, to be appointed by the Adjutant General with the approval of the Governor. The term of each council member, except for the initial members, shall be three years commencing on July 1 and ending on June 30 of the third year thereafter, and any vacancy shall be filled for the unexpired term only.

The initial membership of each veterans' facility advisory council, other than the New Jersey Veterans' Memorial Cemetery Advisory Council-Arneytown, shall include four of the persons serving on the effective date of this 1989 amendatory and supplementary act as members of the Veterans' Facilities Council. The New Jersey Veterans' Memorial Cemetery Advisory Council-Arneytown shall include three of the persons serving on the effective date of this 1989 amendatory and supplementary act as members of the Veterans' Facilities Council. All of the members who served originally on the Veterans' Facilities Council and who serve subsequently on an advisory council shall serve for the remainder of the term for which they had been appointed to the Veterans' Facilities Council. Additional and subsequent appointments shall be made in such manner that the terms of either two or three of the members of each advisory council shall expire on June 30 of each year.

The members of the advisory council shall receive no compensation for their services but shall be reimbursed for actual expenditures incurred in the performance of duty. They are subject to removal by the Adjutant General at any time for good and sufficient cause.

L.1989,c.162,s.11.



Section 38A:3-6.14 - Duties Of Advisory Councils

38A:3-6.14. Duties of advisory councils
Subject to the provisions of this act and under general policies established by the Adjutant General, the advisory councils of the veterans' facilities shall:



a. Recommend standards and procedures for application and termination of eligibility for admission to veterans' facilities;



b. Recommend standards and methods for designating the veterans' facility in which an eligible person shall receive care and treatment consistent with available services and individual needs and circumstances;



c. Recommend standards of care, treatment and discipline governing the relationships between the veterans' facilities and persons admitted thereto; and



d. Recommend standards and procedures for determination and payment of amounts which members may be required to contribute toward the cost of care and treatment in accordance with their financial ability.



L.1989,c.162,s.12.



Section 38A:3-6.15 - Duties Of Veterans' Memorial Cemetery Advisory Council - Arneytown

38A:3-6.15. Duties of Veterans' Memorial Cemetery Advisory Council - Arneytown
Subject to the provisions of this act and under general policies established by the Adjutant General, the New Jersey Veterans' Memorial Cemetery Advisory Council-Arneytown shall:



a. Recommend standards and procedures for application and determination of eligibility for interment in the veterans' cemetery; and



b. Advise the Adjutant General regarding operating policies and procedures as they apply to veterans' family members, funeral directors, and the relationship of the veterans' cemetery with the other veterans' facilities.



L.1989,c.162,s.13.



Section 38A:3-6.16 - Unclaimed Property

38A:3-6.16. Unclaimed property
Moneys, choses in action and effects deposited by a member in trust with the veterans' facility and unclaimed at the death of the member, dying intestate, shall be deemed to be the property of the veterans' facility. Such property shall be held in trust for three years following the death of the depositor, with power to invest the funds and to use the income for the benefit of the members as the advisory council of the veterans' facility and the Adjutant General may deem most advisable.

Upon claim made within three years following the death of the depositor and sustained by legal proof, the sufficiency of which shall be determined by the advisory council of the veterans' facility and the Adjutant General, such property shall be paid over to the claimant entitled thereto upon acknowledging, executing and delivering a proper release and discharge.

Such property remaining unclaimed three years after the death of its depositor shall be deemed to be the property of and subject to the absolute control and disposal of the veterans' facility, to be used for such purposes as the advisory council of the veterans' facility and the Adjutant General may deem most advisable.

L.1989,c.162,s.14.



Section 38A:3-6.17 - Functions, Powers, Duties Transferred To Adjutant General

38A:3-6.17. Functions, powers, duties transferred to Adjutant General
All the functions, powers and duties of the Commissioner of Human Services in regard to the New Jersey Veterans' Memorial Home for Disabled Soldiers at Menlo Park or the New Jersey Memorial Home for Disabled Soldiers, Sailors, Marines and Their Wives and Widows at Vineland are hereby transferred to and vested in the Adjutant General.

L.1989,c.162,s.15.



Section 38A:3-6.18 - Reference To Adjutant General

38A:3-6.18. Reference to Adjutant General
Whenever the term "Board of Managers of the New Jersey Memorial Home for Disabled Soldiers at Menlo Park" or the term "Board of Managers of the New Jersey Memorial Home for Disabled Soldiers, Sailors, Marines and Their Wives and Widows at Vineland" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Adjutant General.

L.1989,c.162,s.16.



Section 38A:3-6.19 - Adjutant General, Duties

38A:3-6.19. Adjutant General, duties
41. The Adjutant General of the Department of Military and Veterans' Affairs shall:

a. cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at each recruitment office of the New Jersey National Guard and to be made available to each person who, when appearing in person at such office to apply for enlistment in the Guard, may wish, on a voluntary basis, to register to vote;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each such office; and

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each recruitment office of the New Jersey National Guard which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

L.1994,c.182,s.41.



Section 38A:3-6A - Criteria For Designation As "Veteran," "Disabled Veteran."

38A:3-6a Criteria for designation as "veteran," "disabled veteran."

1. a. The Adjutant General of the Department of Military and Veterans' Affairs shall determine whether any person seeking to be considered a "veteran" or a "disabled veteran" under N.J.S.11A:5-1, N.J.S.18A:66-2, or a "veteran" under section 6 of P.L.1954, c.84 (C.43:15A-6) or section 1 of P.L.1983, c.391 (C.43:16A-11.7), meets the criteria set forth therein and shall be considered a veteran or disabled veteran, as appropriate, for the purposes of these laws. The Adjutant General of the Department of Military and Veterans' Affairs shall adjudicate an appeal from any person disputing the decision of the Adjutant General as to whether a person is to be considered a veteran or disabled veteran, as appropriate, for the purposes of these laws. The Adjutant General shall promptly notify the public entity responsible for administering each such law of the determination of the Adjutant General, and the determination shall be binding on such public entities.

b.The Adjutant General of the Department of Military and Veterans' Affairs shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act.

L.2000,c.127,s.1.



Section 38A:3-7 - Rank And Precedence

38A:3-7. Rank and precedence
The Adjutant General shall take rank and precedence above all other officers of the militia.

L.1963, c. 109. Amended by L.1984, c. 181, s. 11, eff. Nov. 14, 1984.



Section 38A:3-8 - Classes Of Personnel

38A:3-8. Classes of personnel
38A:3-8. The personnel of the Department of Military and Veterans' Affairs shall consist of the following classes of persons:

(a) Officers and enlisted members who are ordered to active duty on a permanent duty status, with the pay allowances of their grade and length of service in accordance with section 38A:4-3 of this title.

(b) Classified civil service employees.

(c) Unclassified civil service employees, who may be relieved, suspended or discharged for good cause. Such personnel shall be administered as far as practicable under similar regulations as those applicable to classified civil service, but shall be subject to military discipline and control as the Adjutant General deems appropriate, and shall include all personnel employed for the maintenance of armories.

(d) Technicians paid from federal funds. Such personnel shall be appointed by the Adjutant General, who shall determine their salaries and who may relieve, suspend or discharge such persons at any time for good cause, and shall be subject to military discipline and control.

L.1963, c.109; amended 1984,c.181,s.12; 1987,c.444,s.9; 1988,c.138,s.11.



Section 38A:3-9 - United States Property And Fiscal Officer

38A:3-9. United States Property and Fiscal Officer
The Governor shall appoint, designate or detail, subject to Federal laws and regulations, an officer of the National Guard of this State to be the United States Property and Fiscal Officer for this State. All such powers, functions and duties which are or may be imposed upon the United States Property and Fiscal Officer of the State by Federal laws and regulations shall be exercised and performed by such officer.

L.1963, c. 109.



Section 38A:3-10 - Fees For Services

38A:3-10. Fees for services
38A:3-10. The Adjutant General may demand and receive, for the services herein enumerated, except for those in proof of pension, establishment of veteran status, exemption from jury duty, or in lieu of lost discharges, the following fees:

(a) For every search made in his office for the military record of any member or former member of the armed forces, including any member of the American Merchant Marine during World War II who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, the sum of $1.00.

(b) For the furnishing of every certified copy of such record, the sum of $2.00.

The Adjutant General shall keep a true record and account of fees received under the provisions of this section and shall pay the same into the State Treasury in the manner prescribed by law.

L.1963, c.109; amended 1984,c.181,s.13; 1991,c.389,s.21.



Section 38A:3-11 - Certification Of Records

38A:3-11. Certification of records
38A:3-11. The Adjutant General shall have an appropriate seal and have affixed an impression of the same to all certificates of record issued from the Department of Military and Veterans' Affairs. Copies of any books, records, papers and documents, in the Department of Military and Veterans' Affairs certified by the Adjutant General or other designated officer of the department, under seal of the Department of Military and Veterans' Affairs shall be admitted as evidence in any court of the State, either civil or military, with the same force and effect as if the original had been produced.

L.1963, c.109; amended 1984,c.181,s.14; 1987,c.444,s.10; 1988,c.138,s.12.



Section 38A:3-12 - Veterans' Preference

38A:3-12. Veterans' preference
The department shall organize and administer a program of voluntary commitments by employers throughout the State to participate in a plan of veterans' preference in private employment and reemployment.

L. 1987, c. 444, s. 13.



Section 38A:3-13 - Quota; Disabled Veterans

38A:3-13. Quota; disabled veterans
The plan of veterans' preference in private employment shall provide for the fixing of a quota of veterans by the Adjutant General for all participating employers, but may not require any employed worker to be discharged. The plan shall also provide for the classification of disabled veterans in occupations for which they would not be handicapped, and for first preference in such occupations for such disabled veterans.

L. 1987, c. 444, s. 14.



Section 38A:3-14 - Employment Quota Preference Plan

38A:3-14. Employment quota preference plan
In the organization and administration of the employment quota preference plan, the Adjutant General, through appropriate federal, State and local agencies, shall:

a. Enroll employers who voluntarily commit themselves to the plan and certify the right of such employers to approved forms of public recognition;

b. Register veterans desiring employment, according to their occupational experience and capacities;

c. Register labor unions which are willing to participate through appropriate adjustment of their membership and other requirements, and certify the right of such unions to approved forms of public recognition;

d. Receive requests for workers from all participating employers; and

e. Either refer qualified veterans (with preference to the disabled) in response to such requisitions or certify that veterans are not available.

L. 1987, c. 444, s. 15.



Section 38A:3-15 - Departmental Approval

38A:3-15. Departmental approval
The department shall review and approve or disapprove all policies and work programs of State departments, agencies and instrumentalities relating to veterans' welfare, services or activities. No such activity or work program shall be undertaken or continued after disapproval by the department without specific authorization from the Governor.

L. 1987, c. 444, s. 16.



Section 38A:3-16 - Transfer Of Council On Armed Forces And Veterans' Affairs To Department Of Military And Veterans' Affairs; Membership.

38A:3-16 Transfer of Council on Armed Forces and Veterans' Affairs to Department of Military and Veterans' Affairs; membership.

2.The Council on Armed Forces and Veterans' Affairs established in the Department of Commerce and Economic Development pursuant to P.L.1983, c.61 (C.52:27H-45 et seq.) is hereby transferred to and established in the Department of Military and Veterans' Affairs. The council shall consist of 22 members: two to be appointed by the President of the Senate from the members thereof, no more than one of whom shall be from the same political party; two to be appointed by the Speaker of the General Assembly from the members thereof, no more than one of whom shall be from the same political party; the Adjutant General of the Department of Military and Veterans' Affairs, the Executive Director of the New Jersey Commerce Commission, the Commissioner of Education, the Commissioner of Environmental Protection, the Commissioner of Transportation, the State Treasurer, the Commissioner of Community Affairs, the Commissioner of Labor and Workforce Development, and the Chair of the New Jersey Commission on Higher Education, or their designees; and nine public members to be appointed by the Governor, with the advice and consent of the Senate. Eight of the public members shall be representatives of the community and business support groups for New Jersey's military installations and the United States Coast Guard training center. Each public member shall serve for a term of three years from the date of the member's appointment and until the member's successor is appointed and qualified. Vacancies resulting from causes other than by expiration of term shall be filled for the unexpired term only and shall be filled in the same manner as the original appointments were made.

L.1992, c.86, s.2; amended 2005, c.40, s.1; 2007, c.253, s.22.



Section 38A:3-17 - Council Members Entitled To Reimbursement

38A:3-17. Council members entitled to reimbursement
3. All members of the council shall serve without compensation, but they shall be entitled to be reimbursed for all necessary expenses incurred in the performance of their duties.

L.1992,c.86,s.3.



Section 38A:3-18 - Selection Of Chairman, Secretary

38A:3-18. Selection of chairman, secretary
4. The council shall select from among its members a chairman and also shall select a secretary, who need not be a member of the council.

L.1992,c.86,s.4.



Section 38A:3-19 - Purpose Of Council; Responsibilities.

38A:3-19 Purpose of council; responsibilities.

5.The council shall:

a.Be a structural liaison and public relations body on behalf of this State in all matters relating to federal military and naval installations located within this State or proposed to be located herein. The council shall communicate and cooperate with the President of the United States and with all other federal officials and employees and private persons for the effectuation of the purposes of this act.

b.Work with the public and private sectors to maximize the quality of life for all military personnel and their dependents by facilitating access to government services, educational institutions, recreation facilities, and job opportunities.

c.Increase public awareness of military missions performed in New Jersey and the economic impact they have on this State and its citizens.

d.Work with the State and local governments to improve the effectiveness of military installations by facilitating coordinated planning and expedited review of military and Coast Guard permits and other requests.

e.Work with the State and local governments and military and Coast Guard installations to minimize encroachment around military and Coast Guard installations.

f.Convene meetings at least twice a year with installation commanders to discuss how New Jersey can more effectively support military and Coast Guard installations in the State.

L.1992,c.86,s.5; amended 2005, c.40, s.2.



Section 38A:3-20 - Report To Governor, Legislature

38A:3-20. Report to Governor, Legislature
6. The council shall report its findings and recommendations to the Governor and the Legislature annually on the second Tuesday in January and at any other time as it deems necessary or desirable.

L.1992,c.86,s.6.



Section 38A:3-21 - Powers Of Council

38A:3-21. Powers of council
7. The council may hold hearings in any part of the State and by its subpena may compel the attendance of witnesses and the production of books, papers and records. It shall be entitled to the assistance and services of any State, county, municipal and school district employees as may be required, and the council may employ competent counsel, expert advisers and any other assistants as may be required for the proper accomplishment of the purposes of this act, provided that the compensation to be paid to the counsel, advisers and assistants shall be within the limits of the appropriation made therefor.

L.1992,c.86,s.7.



Section 38A:3-22 - Present Members Not Affected

38A:3-22. Present members not affected
8. This act shall not affect the membership or the terms of office of those persons who are members of the council on the effective date of this act.

L.1992,c.86,s.8.



Section 38A:3-23 - Free Tuition For Dependent Of Prisoner Of War, Person Missing In Action; Terms Defined.

38A:3-23 Free tuition for dependent of prisoner of war, person missing in action; terms defined.

3. a. Any dependent of a prisoner of war or a person missing in action, upon his being accepted to pursue a course of undergraduate study in any private institution of higher education in this State or in any public institution of higher education of this State as enumerated in N.J.S.18A:62-1, shall be allowed to obtain a bachelor's degree, or certificate of completion, for so long as he is eligible, free of tuition. Once a person qualifies as a dependent under this act there shall be no situation such as the return of the parent or the reported death of the parent that will terminate the eligibility of the dependent to the benefits under this act.

b.As used in this section:

"Dependent" means any child born before, during or after the period of time the child's parent was a prisoner of war or a person missing in action, or any child legally adopted or in the legal custody of the parent prior to, during or after the time the parent was a prisoner of war or a person missing in action.

"Prisoner of war" and "person missing in action" means any person who was a resident of this State at the time he or she entered service of the United States Armed Forces, or whose official residence is within this State, and who, while serving in said United States Armed Forces, has been declared to be a prisoner of war, or to be a person missing in action as established by the Secretary of Defense after January 1, 1960.

L.1999,c.46,s.3.



Section 38A:3-24 - Definitions Applicable To Sections 4 Through 11.

38A:3-24 Definitions applicable to sections 4 through 11.

4.As used in sections 4 through 11 of this act:

a."Approved course of study" means any curriculum or any combination of unit courses or subjects pursued at an educational institution which is accepted for Veteran's Educational Assistance pursuant to federal law.

b."Approved educational institution" means (1) any academic, professional or vocational school operating within this State or (2) any graduate level school operating within the United States or (3) any academic, professional or vocational school operating outside of this State; provided that the institution shall have made a prior written agreement to accept the tuition credit and reimbursement provided for in sections 8 and 9 of this act; provided further, that no more than 20% of the eligible veterans under paragraphs (1) and (3) of this subsection shall attend an approved educational institution operating outside of this State. To qualify as an "approved educational institution" under this act, an institution must have been approved for Veteran's Educational Assistance pursuant to federal law.

c."Department" means the Department of Military and Veterans' Affairs and includes any deputies or employees of the department designated to administer and enforce this act.

d."Eligible veteran" means any veteran of the Armed Forces of the United States residing in New Jersey who is or was eligible for Veteran's Educational Assistance pursuant to federal law and who (1) was domiciled in New Jersey at the time of his induction into the armed forces, or (2) has been domiciled in New Jersey for a period of not less than 12 consecutive months prior to the date of application, exclusive of any time spent on active duty.

L.1999,c.46,s.4.



Section 38A:3-25 - Full-time Course Equivalents Established.

38A:3-25 Full-time course equivalents established.

5.For the purposes of sections 4 through 11 of this act:

a. (1) an institutional trade or technical course offered at a nonaccredited school on a clock-hour basis involving shop practice as an integral part thereof shall be considered a full-time course when a minimum of 30 hours per week of attendance is required with no more than two and one-half hours of rest periods per week and no more than three hours of supervised study per week allowed;

(2)an institutional course offered at a nonaccredited school on a clock-hour basis in which theoretical or classroom instruction predominates shall be considered a full-time course when a minimum of 25 hours per week net of instruction, which may include customary intervals not to exceed 10 minutes between hours of instruction, is required and no more than three hours of supervised study per week is allowed;

b. (1) an institutional trade or technical course offered at an accredited school on a clock-hour basis which leads to a standard trade or technical degree and involves shop practice as an integral part thereof shall be considered a full-time course when a minimum of 22 hours per week of attendance is required with no more than two and one-half hours of rest periods per week and no more than three hours of supervised study per week allowed;

(2)an institutional course offered at an accredited school on a clock-hour basis which leads to a standard trade or technical degree in which theoretical or classroom instruction predominates shall be considered a full-time course when a minimum of 18 hours per week of instruction, which may include customary intervals not to exceed 10 minutes between hours of instruction, is required and no more than two and one-half hours of supervised study is allowed; c.an academic high school course requiring 16 units for a full course shall be considered a full-time course when a minimum of four units per year is required. For the purpose of this subsection, a unit is defined to be not less than 120 60-minute hours or their equivalent of study in any subject in one academic year; and

d.an institutional undergraduate course offered by a college or university on a quarter- or semester-hour basis shall be considered a full-time course when a minimum of 14 semester hours or the equivalent thereof, for which credit is granted toward a standard college degree, including those for which no credit is granted but which are required to be taken to correct an educational deficiency, is required, except that when the college or university certifies, upon the request of the department, that (a) full-time tuition is charged to all undergraduate students carrying a minimum of less than 14 semester hours or the equivalent thereof or (b) all undergraduate students carrying a minimum of less than 14 semester hours or the equivalent thereof are considered to be pursuing a full-time course for other administrative purposes, then such an institutional undergraduate course offered by the college or university with the minimum number of semester hours shall be considered a full-time course, but in the event the minimum number of semester hours is less than 12 semester hours or the equivalent thereof, then 12 semester hours or the equivalent thereof shall be considered a full-time course.

Each eligible veteran may select an approved course of study at any approved educational institution selected by him, which will accept and retain him as a student or trainee in any field or branch of knowledge which the institution finds him qualified to undertake or pursue.

L.1999,c.46,s.5.



Section 38A:3-26 - Tuition Credit For Eligible Veterans.

38A:3-26 Tuition credit for eligible veterans.

6.Any eligible veteran who desires tuition credit pursuant to this act, within eight years from the date of (a) his separation from active duty or (b) March 3, 1976, whichever is later, shall submit an application to the department which shall be in a form and contain information as the department shall prescribe. The department shall approve the application unless it finds that the veteran is ineligible for or not entitled to tuition credit or that his course of study is not approved pursuant to this act, or that he has already been approved. The department shall notify the veteran and his selected educational institution of the approval of his application.

L.1999,c.46,s.6.



Section 38A:3-27 - Schedule For Tuition Credit To Eligible Veteran.

38A:3-27 Schedule for tuition credit to eligible veteran.

7. a.Each eligible veteran shall be entitled to tuition credit pursuant to this act in accordance with the following schedule:

(1)For a period of one semester, or the equivalent thereof in part-time tuition credit, in the case of educational institutions regularly operated on the semester system, for each three months or fraction thereof of the veteran's service on active duty after December 31, 1960 and before May 7, 1975. If an eligible veteran has served a period of 18 months or more on active duty during such period of time, he shall be entitled to tuition credit pursuant to this act for a period of eight semesters, or the equivalent thereof in part-time tuition credit. The maximum credit hereunder shall be for a period of eight semesters; or

(2)For a period of one-quarter, or the equivalent thereof in part-time tuition credit, in the case of educational institutions regularly operated on the quarter system, for each two months or fraction thereof of the veteran's service on active duty after December 31, 1960 and before May 7, 1975. If an eligible veteran has served a period of 18 months or more on active duty during that period of time, he shall be entitled to tuition credit pursuant to this act for a period of 12 quarters. The maximum credit hereunder shall be for a period of 12 quarters; or

(3)For a period of one and one-half months of any tuition period, or the equivalent thereof in part-time tuition credit, in the case of educational institutions not operated on the quarter or semester system, for each month or fraction thereof of the veteran's service on active duty after December 31, 1960 and before May 7, 1975. If an eligible veteran has served a period of 18 months or more on active duty during that period of time, he shall be entitled to tuition credit pursuant to this act for 36 months of tuition credit, or the equivalent thereof in part-time tuition credit. The maximum credit hereunder shall be for a period of 36 months.

b.If an eligible veteran shall change his program of study from an educational institution regularly operated on the quarter or semester system or otherwise to an educational institution regularly operated on a different system, the remainder of his credit shall accordingly be redistributed by the department in such manner as to carry out the intent of this act.

L.1999,c.46,s.7.



Section 38A:3-28 - Amount Of Benefits.

38A:3-28 Amount of benefits.

8.Benefits hereunder shall be in the form of tuition credits limited by the lesser of full tuition or:

a.for educational institutions regularly operated on the semester system, $200 per semester.

b.for educational institutions regularly operated on the quarter system, $100 per quarter.

c.for educational institutions not regularly operated on the semester or quarter system, $400 per full school year prorated on an equal basis as the department shall determine.

d.for veterans pursuing a program of part-time education, the tuition credit shall be in such amounts as the department shall determine. These veterans shall be eligible to receive awards during summer terms, provided that the total award during the period from September 1 to August 31 of any academic year does not exceed the amount of assistance a full-time student at the same institution would receive.

L.1999,c.46,s.8.



Section 38A:3-28.1 - Provision Of Certain Information To Surviving Beneficiary Of Deceased Service Member.

38A:3-28.1 Provision of certain information to surviving beneficiary of deceased service member.

1. a. Upon receipt of the notice from the United States Department of Defense of the death of a service member who resided in this State and whose surviving beneficiary resides in this State, the Department of Military and Veterans' Affairs shall notify the appropriate State veterans service office and the office shall provide the surviving beneficiary of a deceased service member with a comprehensive packet containing information on all federal and State benefits for which the surviving beneficiary may be eligible. The department shall develop the packet and provide all State veterans service offices with a supply of packets for distribution.

This section shall also apply when a deceased service member is not a resident of this State, but whose surviving beneficiary is a resident of this State, if that information is known.

b.For the purpose of this section:

"Child" means the individual who is a son or daughter by birth or adoption.

"Deceased service member" means any member of the Armed Forces of the United States or a Reserve component thereof or a member of the National Guard who dies as a result of enemy action, accident or disease while on federal active duty, including active duty for training.

"Parent" means the individual who is a father or mother by birth or adoption.

"Spouse" means the individual to whom the deceased service member was legally married at the time of the member's death.

"Surviving beneficiary" means the spouse, child or parent of a deceased service member who resides in this State.

L.2010, c.11, s.1.



Section 38A:3-29 - Reimbursement For Tuition Credit.

38A:3-29 Reimbursement for tuition credit.

9.Reimbursement for tuition credit shall be made by the State Treasurer to the approved educational institution upon certification by the institution that the veteran is enrolled for the current period and upon certification by the department that the veteran is both eligible and entitled to tuition credit hereunder subject to the provisions of section 11 of this act. Reimbursement for tuition credit shall be made out of funds accumulated from the State Lottery.
L.1999,c.46,s.9.



Section 38A:3-30 - Benefits Not Considered Income To Determine Financial Need.

38A:3-30 Benefits not considered income to determine financial need.

10. Any benefits granted to eligible veterans pursuant to this act shall not be considered income or an asset in determining financial need for any financial assistance for higher education provided pursuant to Title 18A of the New Jersey Statutes.

L.1999,c.46,s.10.



Section 38A:3-31 - Apportionment Of Benefits.

38A:3-31 Apportionment of benefits.

11.In the event that the amount appropriated in any fiscal year is insufficient to carry out in full the provisions of sections 4 through 11 of this act, the department shall apportion the amount among the eligible veterans applying for tuition credit in proportion to the amount each veteran would be allocated if the full amount were appropriated.

L.1999,c.46,s.11.



Section 38A:3-32 - Definitions Applicable To Sections 12 Through 16.

38A:3-32 Definitions applicable to sections 12 through 16.

12.As used in sections 12 through 16 of this act:

"Vietnam veteran" means a resident of this State who:

a.served in the Armed Forces of the United States in Southeast Asia in the Vietnam conflict and received a Vietnam Service Ribbon or an Armed Forces Expeditionary Medal;

b.was honorably discharged or generally discharged under honorable conditions; and

c.has been domiciled in New Jersey on April 9, 1985, for a period of not less than two consecutive years, exclusive of any time spent on active duty.

L.1999,c.46,s.12.



Section 38A:3-33 - Tuition Assistance For Vietnam Veterans.

38A:3-33 Tuition assistance for Vietnam veterans.

13.A Vietnam veteran, upon being accepted to pursue a course of study for an initial undergraduate degree in a public institution of higher education of this State as enumerated in N.J.S.18A:62-1, shall be entitled to tuition assistance, while enrolled as a student in good standing at that college, in an amount up to the full tuition cost as determined by the Department of Military and Veterans' Affairs pursuant to section 17 of this act.

L.1999,c.46,s.13.



Section 38A:3-34 - Allowable Benefit Amount For Vietnam Veteran.

38A:3-34 Allowable benefit amount for Vietnam veteran.

14.A Vietnam veteran upon being accepted to pursue a course of study for an initial undergraduate degree at an independent college or university located in the State shall be entitled to tuition assistance, while enrolled as a student in good standing at that college or university, in an amount as determined by the Department of Military and Veterans' Affairs pursuant to section 17 of this act, but in an amount not more than the tuition charged at Rutgers, The State University.

L.1999,c.46,s.14.



Section 38A:3-35 - Granting Of Tuition Award After Other Sources Of Aid.

38A:3-35 Granting of tuition award after other sources of aid.

15. A tuition award shall not be granted pursuant to sections 13 and 14 of this act, unless the Vietnam veteran has applied for all other available State or federal student financial aid.

L.1999,c.46,s.15.



Section 38A:3-36 - Eligibility For Program.

38A:3-36 Eligibility for program.

16.Eligibility for this program shall be limited to a period of five years from April 9, 1985. A Vietnam veteran shall be eligible for a tuition award for four academic years, unless he is enrolled in an undergraduate program regularly requiring five academic years for completion, in which case he shall be entitled to a tuition award for a fifth year.

L.1999,c.46,s.16.



Section 38A:3-37 - Rules, Regulations.

38A:3-37 Rules, regulations.

17.The Department of Military and Veterans' Affairs shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt the rules and regulations necessary to effectuate the purposes of sections 3 through 16 of this act.

L.1999,c.46,s.17.



Section 38A:3-38 - Commission On Women Veterans.

38A:3-38 Commission on Women Veterans.

1.There is created in the New Jersey Department of Military and Veterans' Affairs, the Commission on Women Veterans, hereinafter referred to as "the commission". The commission shall work in collaboration with other State agencies and appropriate groups to study and review the needs, priorities, programs, and policies relating to women veterans, including, but not limited to, housing, health care, job training, and outreach. The commission shall ensure that all service providers and citizens are aware of the needs and services available to women veterans and make recommendations for community education and training programs. The commission shall provide outreach in conjunction with the Department of Military and Veterans' Affairs and other organizations to educate and recruit prospective veterans.

L.2007, c.319, s.1.



Section 38A:3-39 - Membership Of Commission; Terms; Vacancies.

38A:3-39 Membership of commission; terms; vacancies.

2.The commission shall consist of 15 members who are New Jersey residents. The Governor shall appoint 12 members and of the 12 appointed, nine shall be women. There shall be appointed one representative from each of the following branches of military service who may also be affiliated with an organization named below: the Army; the Air Force; the Coast Guard; the Marines; and the Navy. There shall also be appointed by the Governor, one representative from the Veterans of Foreign Wars, one representative from the American Legion, one representative from the Disabled American Veterans, one representative from the American Veterans, one representative from the New Jersey Army National Guard, one representative from the New Jersey Air National Guard, and one representative from the Military Order of the Purple Heart. The Commissioner of Military and Veterans' Affairs, the Commissioner of Labor and Workforce Development, and the Director of the Division on Women in the Department of Children and Families, or their respective designees, shall serve as ex-officio members.

The public members shall serve for terms of three years and until the appointment and qualification of their successors, except that of the initial appointment of public members, four shall be appointed for a term of three years, four shall be appointed for a term of two years, and four shall be appointed for a term of one year.

If any public member discontinues affiliation with the respective veterans' organization, the member shall immediately resign membership with the commission.

Any vacancy in the membership of the commission shall be filled in the same manner as the original appointments are made.

L.2007, c.319, s.2; amended 2012, c.16, s.131.



Section 38A:3-40 - Reimbursement Of Members.

38A:3-40 Reimbursement of members.

3.The members of the commission shall serve without compensation, but may be reimbursed for necessary and reasonable expenses incurred in the performance of their duties within the limits of funds appropriated or otherwise made available to it for its purposes.

L.2007, c.319, s.3.



Section 38A:3-41 - Organization, Officers.

38A:3-41 Organization, officers.

4.The commission shall organize as soon as may be practicable after the appointment of a majority of its members and shall select from among its members a chairperson and a vice chairperson, who shall be responsible for the coordination of all activities of the commission. The members shall select a secretary, who need not be a member of the commission.

L.2007, c.319, s.4.



Section 38A:3-42 - Meetings, Hearings.

38A:3-42 Meetings, hearings.

5.The commission shall meet at the call of the chairperson and hold hearings at such places as it shall designate. A meeting of the commission may also be called upon the request of eight of the commission members and eight members of the commission shall constitute a quorum at any meeting thereof. The commission shall meet not less than quarterly.

L.2007, c.319, s.5.



Section 38A:3-43 - Public Hearings.

38A:3-43 Public hearings.

6.The commission may conduct public hearings at such places and at such times as it shall designate, at which it may solicit the testimony of interested persons, groups and the general public.

L.2007, c.319, s.6.



Section 38A:3-44 - Assistance, Services Available To Commission.

38A:3-44 Assistance, services available to commission.

7.The commission shall be entitled to call to its assistance and avail itself of the services of such employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes. The Department of Military and Veterans' Affairs shall provide such organizational and personnel support as the commission may request.

L.2007, c.319, s.7.



Section 38A:3-45 - Reports To Governor, Legislature, Deputy Commissioner.

38A:3-45 Reports to Governor, Legislature, Deputy Commissioner.

8.The commission shall prepare and submit an initial report to the Governor, the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), and the Deputy Commissioner of Veterans' Affairs within six months of the organization of the commission.

The commission shall prepare and submit annual reports containing its findings, activities and recommendations, including any recommendations for administrative and legislative action that it deems appropriate, to the Governor, the Legislature and the Deputy Commissioner of Veterans' Affairs.

The commission shall periodically advise the Deputy Commissioner of Veterans' Affairs on its activities, findings and recommendations.

L.2007, c.319, s.8.



Section 38A:3-46 - Website To Provide Access To Information About Institutions Of Higher Education For Veterans.

38A:3-46 Website to provide access to information about institutions of higher education for veterans.

2.The Department of Military and Veterans' Affairs shall provide a link on its website to access the directory of public and independent institutions of higher education located on the website of the New Jersey Secretary of Higher Education. The link shall be placed on the page of the department's website that lists the education benefits available to veterans.

L.2011, c.151, s.2.



Section 38A:3-46A - Registry of organizations providing services to military veterans.

38A:3-46a Registry of organizations providing services to military veterans.
1. a. The Department of Military and Veterans' Affairs shall create and maintain a registry of all organizations that provide services to military veterans. The registry shall be prominently displayed, organized topically, on a public webpage to provide a comprehensive listing of organizations with services addressing the needs of veterans. The department shall actively seek out organizations to include on the registry, and organizations may also voluntarily submit requests to be included on the registry.

The department shall conduct a review of any organization prior to the organization's inclusion on the registry, and the department may, in its discretion, refuse to include an organization on the registry or remove an organization from the registry if the department determines that the organization's services do not reflect the purpose of the registry. Inclusion on the registry shall not be construed to be an endorsement of an organization by the department or State.

b. As used in this section, "organizations that provide services to veterans" includes any organization, not for profit or otherwise, exclusively providing services to veterans or primarily providing services to veterans, or any organization that provides services to a variety of recipients including veterans.

L.2016, c.82, s.1.



Section 38A:3-47 - Veterans Haven Councils.

38A:3-47 Veterans Haven Councils.

1. a. There is created within the Division of Veterans' Services in the Department of Military and Veterans' Affairs two advisory councils to be known as Veterans Haven North Council and Veterans Haven South Council. The Veterans Haven North Council shall represent the northern facility and the Veterans Haven South Council shall represent the southern facility. The two councils shall have joint meetings no less than once each calendar year.

Each council shall consist of eight members, at least five of whom are veterans, and shall include no less than two women. The Deputy Commissioner of Veterans' Affairs, or a designee, shall serve as a nonvoting ex-officio member on each council. Each member shall be appointed by the Adjutant General with the approval of the Governor. The term of each council member shall be three years, except that of the first appointments pursuant to this section, two shall be for a term of one year, two for a term of two years, and three for a term of three years. At no time shall a member be allowed to serve more than two terms in the aggregate, or on both councils at the same time.

b.The members of each council shall nominate a chairperson by majority vote of the members, and four members shall constitute a majority. The chairperson of each council shall be its presiding officer and shall serve until a successor has been nominated by the council.

c.Any vacancy shall be filled for the unexpired term only. Members of the council shall be subject to removal by the Adjutant General at any time for good and sufficient cause.

d.The members of the council shall receive no compensation for their services but shall be reimbursed for actual expenditures incurred in the performance of their duties within the limits of funds appropriated or otherwise made available for this purpose.

L.2011, c.170, s.1; amended 2013, c.260, s.1.



Section 38A:3-48 - Duties Of Veterans Haven Councils.

38A:3-48 Duties of Veterans Haven Councils.

2.Under general policies established by the Adjutant General, each Veterans Haven council shall:

a.Formulate comprehensive policies for the coordination of all services for the benefit of veterans housed at the Veterans Haven facilities;

b.Consult with and advise the Deputy Commissioner of Veterans' Affairs and the Director of Veterans' Services with respect to the work of each Veterans Haven facility;

c.Recommend standards and procedures for application and termination of eligibility for admission to each Veterans Haven facility; and

d.Recommend standards of care, treatment and discipline governing the relationship between each Veterans Haven facility and the persons admitted thereto.

amended 2013, c.260, s.2.



Section 38A:3-49 - Assistance For Travel For Certain Veterans.

38A:3-49 Assistance for travel for certain veterans.

1.The Department of Military and Veterans' Affairs shall establish a program to provide assistance to qualified veterans in in-patient and out-patient treatment programs to travel to attend medical counseling appointments for service-connected conditions approved and authorized by the United States Department of Veterans Affairs within this State.

The department shall:

a.develop, in cooperation with the New Jersey Transit Corporation and the United States Department of Veterans Affairs, a program to provide reimbursement, subject to available State or federal funding, to qualified veterans who spend their own funds to travel on public transportation to and from medical counseling appointments for service-connected conditions within the State using any motor bus or rail passenger service conducted by the corporation when the veteran is not otherwise eligible for payment for travel or reimbursement by means of any existing State or federal program;

b.develop, in cooperation with the United States Department of Veterans Affairs, a program to provide reimbursement to qualified veterans who spend their own funds to travel using private transportation to and from medical counseling appointments for service-connected conditions within the State by reimbursing on a per mile basis their operation of a privately-owned conveyance when that veteran is not otherwise eligible for payment for travel or reimbursement by means of any existing State or federal program, provided that the qualified veteran shall not use a for-hire private entity that charges for transportation unless such transportation is necessary for the qualified veteran due to a service-connected injury or disability for which the veteran has a certified rating provided by the United States Department of Veterans Affairs which prevents or hinders his or her ability to operate a privately-owned conveyance;

c.develop, in coordination with the United States Department of Veterans Affairs, a system for monitoring veterans who have applied for reimbursement;

d.notify the general public and eligible veterans that the program established by this section is available to qualified veterans; and

e.adopt such rules and regulations as may be necessary to effectuate the purposes of this act.

L.2015, c.211, s.1.



Section 38A:4-1 - Eligibility, Qualifications And Administration

38A:4-1. Eligibility, qualifications and administration
Officers and enlisted members of the organized militia shall be commissioned, warranted or enlisted with such qualifications and administered under such regulations as the Governor may prescribe except as otherwise prescribed by applicable Federal laws or regulations or by this Title.

L.1963, c. 109.



Section 38A:4-2 - Rank

38A:4-2. Rank
Rank of officers and enlisted members of the organized militia shall be determined by the same methods as are prescribed by Federal laws and regulations for the respective Armed Forces of the United States.

L.1963, c. 109.



Section 38A:4-3 - Pay, Allowances; $100 Daily Minimum For State Active Duty

38A:4-3. Pay, allowances; $100 daily minimum for State active duty
38A:4-3. a. An officer or enlisted member ordered to State active duty shall receive the pay and allowances prescribed by Federal laws and regulations for an officer or enlisted member of corresponding grade and length of service when on Federal active duty, provided that an officer or enlisted member of the Army National Guard or Air National Guard shall be paid a minimum of $100 of base pay for each day the officer or member is on State active duty.

b.Notwithstanding subsection a. of this section, the State shall not provide pay and allowances for State active duty service when pay and allowances for such service is provided out of Federal funds, unless Federal funds are insufficient to provide an officer or enlisted member with the minimum of $100 for each day of State active duty service. This provision shall not limit or restrict the applicability of 38A:4-4 to individuals detailed to the Department of Defense in a permanent duty status.

L.1963, c.109; amended 2003, c.141.



Section 38A:4-4 - Leave Of Absence Without Loss Of Pay, Exceptions.

38A:4-4 Leave of absence without loss of pay, exceptions.

38A:4-4. a. A permanent or full-time temporary officer or employee of the State or of a board, commission, authority or other instrumentality of the State or of a county, school district or municipality who is a member of the organized militia shall be entitled, in addition to pay received, if any, as a member of the organized militia, to leave of absence from his or her respective duties without loss of pay or time on all days during which he or she shall be engaged in any period of State or Federal active duty; provided, however, that the leaves of absence for Federal active duty or active duty for training shall not exceed 90 work days in the aggregate in any calendar year. Any leave of absence for such duty in excess of 90 work days shall be without pay but without loss of time.

b.Leave of absence for such military duty shall be in addition to the regular vacation or other accrued leave allowed such officers and employees by the State, county or municipal law, ordinance, resolution, or regulation.

c.Notwithstanding subsection a. of this section, a full-time temporary officer or employee who has served under such temporary appointment for less than one year shall receive for the service hereinabove described leave without pay but without loss of time.

Amended 2001, c.351, s.3.



Section 38A:4-6 - Exemption From Jury Duty

38A:4-6. Exemption from jury duty
Every officer and enlisted member of the organized militia, during his service therein, shall be exempt from jury duty.

L.1963, c. 109.



Section 38A:4-7 - Exemption From Process

38A:4-7. Exemption from process
No member of the organized militia shall be arrested on any warrant or other process, except for treason or a high misdemeanor, while going to, remaining at or during the performance of any duty of a military character or returning from any place at which he may be required by competent authority to attend for military duty.

L.1963, c. 109.



Section 38A:4-8 - Compensation Exempt From Legal Process

38A:4-8. Compensation exempt from legal process
The pay and allowances due or to become due to any member of the organized militia for military duty therein, and any compensation that may be awarded for injuries, disabilities or death sustained therein, shall be exempt from attachment, execution or other legal process.

L.1963, c. 109.



Section 38A:4-11 - Retirement; Detail To Active Duty

38A:4-11. Retirement; detail to active duty
(a) Any officer or enlisted member who shall have reached the age of 64 years shall be retired by the Governor. Any officer or enlisted members who shall have served at least 10 years in the military forces of this State, or who must be separated because Federal recognition shall have been or is scheduled to be withdrawn or terminated under honorable conditions, upon application to the Governor, may be retired.

(b) The Governor may order retired officers or enlisted members to active duty, if they consent thereto.

In time of war or imminent danger thereof retired officers and enlisted members may be ordered by the Governor to perform any military duty assigned by him.

L.1963, c. 109.



Section 38A:4-12 - Credit For War Service

38A:4-12. Credit for war service
For all purposes, officers and enlisted members who entered the active service of the United States in time of war by appointment or enlistment, or under call, order or draft by the President, or who shall hereafter enter such service under like conditions, shall be entitled to credit for the time served in the active service of the United States, as if such service had been rendered to or for the State.

L.1963, c. 109.



Section 38A:4-13 - Free Passage On Toll Roads And Other Toll Facilities

38A:4-13. Free passage on toll roads and other toll facilities
Any member of the New Jersey National Guard while going to, or returning from, any parade, encampment, drill, or meeting which he may be required to attend under the laws and regulations for said National Guard, shall, together with his conveyance and the military property of the State or of the United States, or both, in his charge, be allowed to pass free of charge through all toll gates and over all toll roads, bridges and ferries within this State, if he is in uniform or if he presents an order for duty or a certificate from his commanding officer that he is a member of the National Guard.

L.1968, c. 352, s. 1, eff. Nov. 25, 1968.



Section 38A:4-14 - Free Passage Through Toll Gates And Over Toll Roads And Facilities

38A:4-14. Free passage through toll gates and over toll roads and facilities
Any member of a reserve component of any of the Armed Forces of the United States while going to, or returning from, any parade, encampment, drill, meeting or active duty for training which he may be required to attend or undertake under the laws and regulations for such reserve component, shall, together with his conveyance and the military property of the United States in his charge, be allowed to pass free of charge through all toll gates and over all toll roads, bridges and ferries within this State, if he is in uniform or if he presents an order for duty or a certificate from his commanding officer that he is a member of such reserve component.

L.1968, c. 414, s. 1, eff. Jan. 14, 1969.



Section 38A:5-1 - Nominating, Appointing And Commissioning Of Officers

38A:5-1. Nominating, appointing and commissioning of officers
(a) The Governor shall nominate and appoint all general and flag officers of the militia, with the advice and consent of the Senate.

(b) All other officers of the militia shall be appointed and commissioned by the Governor upon recommendation of the Adjutant General after due consideration to nominations of the commanders in the normal chain of command.

(c) No person shall assume the status or perform the duties of an officer until he shall have been duly appointed and announced in orders issued by the Adjutant General.

(d) Officers shall be citizens of the United States, and unless otherwise prescribed by federal law and regulation, shall be at least 21 years of age.

L.1963, c. 109. Amended by L.1984, c. 181, s. 15, eff. Nov. 14, 1984.



Section 38A:5-2 - Oath Of Office

38A:5-2. Oath of office
Except when a comparable oath is subscribed to under Federal laws or regulations, every officer shall take and subscribe to the following oath of office:

"I , do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of New Jersey against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; and that I will obey the orders of the President of the United States and of the Governor of the State of New Jersey; that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of in the upon which I am about to enter, so help me God."

L.1963, c. 109.



Section 38A:5-3 - Acceptance Of Commission Or Warrant Deemed Resignation Of Other Commissions Or Warrants

38A:5-3. Acceptance of commission or warrant deemed resignation of other commissions or warrants
The acceptance of a commission or warrant in the militia shall be deemed a resignation by the person accepting the same of all other commissions or warrants held by him in the militia, provided, however, that acceptance of a commission in the State Guard in time of war or emergency shall not be so deemed a resignation.

The acceptance of a commission or warrant, or enlistment, in any of the Armed Forces of the United States, including the reserve components thereof, shall also be deemed a resignation by the person accepting the same or so enlisting of any commissions or warrants held in the militia, provided, however, that acceptance of temporary appointments while in Federal service or of a reserve commission in the same component as that in which serving in the militia shall not be so deemed a resignation.

L.1963, c. 109.



Section 38A:5-4 - Acceptance Of Commission Not To Vacate Civil Office

38A:5-4. Acceptance of commission not to vacate civil office
Any citizen of this State may accept and hold a commission in the militia or in any reserve component of the Armed Forces of the United States, without thereby vacating any civil office or position held. The acceptance or holding of any such commission shall not constitute holding of an office of trust or profit under the government of this State or of the United States incompatible with the holding of any civil office or position under the government of this State.

L.1963, c. 109.



Section 38A:5-5 - Uniforms And Equipment

38A:5-5. Uniforms and equipment
Officers shall provide themselves with the uniforms and equipment prescribed by applicable regulations.

L.1963, c. 109.



Section 38A:5-6 - Examination As To Fitness

38A:5-6. Examination as to fitness
The Governor, whenever he deems it to be for the good of the service, may order any officer to appear before a board of examination. The board of examination shall consist of 3 officers, senior in rank to the officer whose fitness for service is under examination, and such board shall be vested with the powers of courts of inquiry, to examine into the moral character, capacity, availability for active State or Federal service, and physical and professional fitness of such an officer. The board may recommend the retention of the officer being examined, the retirement because of physical inability to perform active service, or his discharge and the vacating of his commission or warrant. The findings of the board shall become effective upon approval by the Governor.

L.1963, c. 109.



Section 38A:5-7 - Resignation Of Officers

38A:5-7. Resignation of officers
An officer may resign his commission or warrant, but such resignation shall not become effective until it shall have been accepted by the Governor.

L.1963, c. 109.



Section 38A:5-8 - Vacating Commissions Or Warrants

38A:5-8. Vacating commissions or warrants
The commission or warrant of an officer shall be vacated:

(a) Upon acceptance by the Governor of the resignation of such officer; or

(b) By an order of the Governor discharging such officer:

(1) For his failure to maintain his qualifications for Federal recognition; or

(2) For the scheduled or actual termination or withdrawal of his Federal recognition where Federal recognition is a prerequisite for continued service; or

(3) For a change in Federal reserve status which makes him ineligible to continue assigned to a unit of the organized militia; or

(4) For his absence from duty without leave for more than 3 months; or

(5) Pursuant to the recommendation of a board of examination or the sentence of a court-martial.

L.1963, c. 109.



Section 38A:5-9 - Unassigned List

38A:5-9. Unassigned list
There shall be an unassigned list for officers. An officer may be included in the unassigned list:

(a) Pending acceptance of his resignation, or

(b) Pending his retirement as otherwise provided by this Title, or

(c) Pending withdrawal or termination of his Federal recognition, or

(d) Pending separation following unfavorable review of the recommendations or findings of a board of examination or a court-martial.

L.1963, c. 109.



Section 38A:6-1 - Terms Of Enlistment

38A:6-1. Terms of enlistment
Enlistments, reenlistments and extension of enlistments shall be for such periods as are prescribed by the Adjutant General by regulations except as otherwise provided by applicable federal laws or regulations for enlisted members required to have a federal reserve status.

L.1963, c. 109. Amended by L.1984, c. 181, s. 16, eff. Nov. 14, 1984.



Section 38A:6-2 - Oath Of Enlistment

38A:6-2. Oath of enlistment
Except when a comparable oath of enlistment is subscribed to under Federal law or regulations, every person who enlists or re-enlists shall take and subscribe to the following oath of enlistment:

"I do hereby acknowledge to have voluntarily enlisted this day of in the of the United States and the State of New Jersey, for a period of years, under the conditions prescribed by law, unless sooner discharged by proper authority. And I do solemnly swear that I will bear true faith and allegiance to the United States of America and to the State of New Jersey, and that I will serve them honestly and faithfully against all their enemies whomsoever, and that I will obey the orders of the President of the United States and of the Governor of the State of New Jersey and of the officers appointed over me according to law."

L.1963, c. 109.



Section 38A:6-3 - Who May Administer Oath Of Enlistment

38A:6-3. Who may administer oath of enlistment
Any commissioned officer of the organized militia or any commissioned officer of the Armed Forces of the United States detailed to duty with any component of the organized militia of this State, may administer the oath of enlistment to enlisted members.

L.1963, c. 109.



Section 38A:6-4 - Extension Of Terms Of Service

38A:6-4. Extension of terms of service
If an emergency is declared by the President, Congress, the Governor or the Legislature, the Governor may by proclamation, in accordance with Federal and State laws and regulations, extend the enlistments of enlisted members of the organized militia until 6 months after the termination of that emergency.

L.1963, c. 109.



Section 38A:7-1 - Organizations And Units

38A:7-1. Organizations and units
The National Guard shall consist of those organizations and units which are or hereafter may be authorized by Federal law and regulations issued thereunder for the National Guard. No change in branch, organization or allotment of a unit may be made without approval of the Governor.

L.1963, c. 109.



Section 38A:7-2 - Use Of Designations

38A:7-2. Use of designations
During the absence of any organization or unit of the National Guard in Federal service, its organization or unit designation shall not be given to or used by any other organization or unit.

L.1963, c. 109.



Section 38A:7-3 - Administration, Discipline And Training

38A:7-3. Administration, discipline and training
The administration, discipline and training of the National Guard shall conform to the applicable Federal and State laws and regulations.

L.1963, c. 109.



Section 38A:7-4 - Federal Recognition Of Officers And Enlisted Members

38A:7-4. Federal recognition of officers and enlisted members
Subject to such exceptions as may be set forth in Federal laws and regulations, or as otherwise prescribed by this Title, all officers and enlisted members of the National Guard shall meet the qualifications for Federal recognition as officers or enlisted members of the National Guard and be so recognized.

L.1963, c. 109.



Section 38A:7-5 - Inactive National Guard

38A:7-5. Inactive National Guard
There may be an inactive National Guard consisting of officers and enlisted members. The composition, purposes and general regulations governing the same shall be in accordance with Federal laws and regulations.

L.1963, c. 109.



Section 38A:8-1 - Organization And Composition

38A:8-1. Organization and composition
The Naval Militia may be organized, maintained and disbanded at the discretion of the Governor under applicable Federal laws and regulations. The Naval Militia shall consist of such organizations and units of the Naval Reserve of the United States as may be prescribed by the Governor and shall be composed of officers and enlisted men who meet the qualifications for membership in such Naval Reserve and are so enrolled therein.

L.1963, c. 109.



Section 38A:8-2 - Administration, Discipline And Training

38A:8-2. Administration, discipline and training
The administration, discipline and training of the Naval Militia shall conform to applicable Federal or State laws and regulations.

L.1963, c. 109.



Section 38A:8-3 - Inactive Naval Militia

38A:8-3. Inactive Naval Militia
There may be an inactive Naval Militia consisting of officers and enlisted members. Regulations governing the same will be as prescribed by the Governor.

L.1963, c. 109.



Section 38A:9-1 - Organization And Composition

38A:9-1. Organization and composition
The State Guard may be organized, maintained and disbanded at the discretion of the Governor at any time when additional defense forces are required and such action is not prohibited by Federal and State laws and regulations. Such forces shall be composed of officers commissioned or warranted therein or assigned thereto, and such able-bodied citizens of the State as shall volunteer for service therein, supplemented, if necessary, by men of the unorganized militia enrolled by draft or otherwise as provided by law or regulation.

L.1963, c. 109.



Section 38A:9-2 - Governor May Prescribe Regulations

38A:9-2. Governor may prescribe regulations
The State Guard shall be organized, armed, equipped, maintained, disciplined, governed, administered and trained under such regulations as the Governor may prescribe, which shall conform, insofar as practicable, with applicable Federal laws and regulations.

L.1963, c. 109.



Section 38A:9-3 - Use Of Armories And Equipment

38A:9-3. Use of armories and equipment
The Governor may make available to the State Guard the facilities of the State armories and their equipment and such other State premises and property as may be available, and he may requisition from the Federal Government for the use of the State Guard, arms, ammunition, clothing, equipment and other items in accordance with Federal laws and regulations. The governing body of every county, municipality, board, commission or district, including school districts, may make available to the State Guard any premises, facilities, equipment or other property belonging to, or in the possession or control of, any such body, municipality, board, body, commission or district.

L.1963, c. 109.



Section 38A:10-1 - Persons Subject

38A:10-1. Persons subject
All members of the organized militia, and all other persons lawfully called, ordered or drafted for duty in the organized militia from the dates they are required by the terms of the call, order or other directive to obey the same, are subject to this chapter.

L.1963, c. 109.



Section 38A:10-2 - Territorial Applicability

38A:10-2. Territorial applicability
(a) This chapter shall be applicable in all places within the State. It shall also apply to all persons subject to this chapter while serving without the State and while going to and returning from such service without the State in a like manner and to the same extent as while such persons are serving within the State.

(b) Courts-Martial and Courts of Inquiry may be convened and held in units of the organized militia while serving without the State with the same jurisdiction and powers as if held within the State, and offenses committed without the State may be tried and punished either without the State or within the State.

L.1963, c. 109.



Section 38A:10-3 - Military Courts

38A:10-3. Military courts
38A:10-3. The military courts for the militia of this State shall be constituted like similar courts of the armed forces of the United States. They shall have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures provided for those courts. The convening authority for such military courts and maximum punishments authorized shall be as prescribed by federal and State laws and regulations applicable to the national guard; provided, however, that special courts-martial may be convened only with the approval of the Adjutant General, Department of Military and Veterans' Affairs.

L.1963, c.109; amended 1984,c.181,s.17; 1988,c.138,s.13.



Section 38A:10-4 - Trial By Civil Authority; When Authorized

38A:10-4. Trial by civil authority; when authorized
In any case when the offense charged is also an offense against civil authority, the convening authority of a court-martial may, upon request of the civil authorities, order the person charged to be turned over to the appropriate civil authorities of such State, territory or place for trial.

L.1963, c. 109.



Section 38A:10-5 - Persons Authorized To Execute Process

38A:10-5. Persons authorized to execute process
All processes, writs, warrants and sentences of the military courts shall be directed to and executed by any sheriff, member of the State Police or any other officer or member of the police department of any municipality, or any other law enforcement officer of any county or municipality. They shall be similar in form to like processes, writs, or warrants issued by civil courts, or in such forms as may be prescribed by the Governor in regulations. All officers to whom such process, writ or warrant may be directed shall execute the same and make return thereof to the officer issuing them.

L.1963, c. 109.



Section 38A:10-6 - Confinement Of Persons Committed By Military Court

38A:10-6. Confinement of persons committed by military court
The keepers and wardens of all municipal or county jails shall receive the persons committed to them by a military court, and shall confine them in accordance with the direction of such court and according to law.

L.1963, c. 109.



Section 38A:10-7 - Payment Of Fines; Disposition

38A:10-7. Payment of fines; disposition
Fines shall be paid to the court imposing them, to the civil officer executing its process, or to the commanding officer of the organization of which the accused is a member. All fines imposed and collected by reason of the sentence of any court-martial, except such as may be payable to the United States, shall be paid into the organization fund of which the person is a member, and shall be accounted for in the same manner as other funds of such organization.

L.1963, c. 109.



Section 38A:10-8 - Indemnity For Action Of Military Court

38A:10-8. Indemnity for action of military court
No action or proceedings for damages shall be prosecuted or maintained against a member of a military court, or persons acting under its authority or reviewing its proceedings on account of the approval, or imposition or collection of any fine or other penalty, or the execution of any warrant, writ or other process of a military court.

L.1963, c. 109.



Section 38A:10-9 - Reporter And Witness Fees

38A:10-9. Reporter and witness fees
Any witness subpoenaed to appear before any military court shall receive the same fees as are provided by law for witnesses appearing in a civil court. The reporter of any court shall be paid for stenographic services the same fees as are provided by law for similar services in civil courts.

L.1963, c. 109.



Section 38A:10-10 - Fees Of Civil Officers; Costs; Records

38A:10-10. Fees of civil officers; costs; records
Fees for services of civil officers shall be the same as provided by law for services in civil courts. Costs will be levied and disbursed by the court. Records of all fees, costs and disbursements shall be kept in the headquarters of the organization concerned.

L.1963, c. 109.



Section 38A:11-1 - Funds Of Disbanded Organizations

38A:11-1. Funds of disbanded organizations
The Adjutant General shall secure and hold in custody the funds of disbanded organizations after settling such necessary obligations as may be presented for payment within six months after such disbandment. Whenever any disbanded organization shall be replaced within a year, the moneys shall be transferred by the Adjutant General to the new organization. If no new organization be organized within such year, the funds may be expended in such manner as he deems best.

L.1963, c. 109. Amended by L.1984, c. 181, s. 18, eff. Nov. 14, 1984.



Section 38A:11-2 - Bonds Of Officers Responsible For Funds And Public Property

38A:11-2. Bonds of officers responsible for funds and public property
Any officers to whom military property of the United States or of this State is issued or to whom public money is paid or who holds and disburses any military funds, shall be required to give bond with surety conditioned faithfully to perform the duties of his office and to account properly for all property, moneys or funds received and disbursed by him. Such bonds shall be in amount, form and with surety satisfactory to the Adjutant General and filed in his office. The premium thereon shall be paid by the State.

L.1963, c. 109. Amended by L.1984, c. 181, s. 19, eff. Nov. 14, 1984.



Section 38A:11-3 - Financial And Personal Responsibility

38A:11-3. Financial and personal responsibility
Every officer and enlisted member to whom public property has been or may hereafter be issued shall be financially and personally responsible to the State or to the United States, as their interest may appear, for its good condition, safe-keeping and return when called upon by the competent authority.

L.1963, c. 109.



Section 38A:11-4 - Liability For Lost Or Destroyed Property

38A:11-4. Liability for lost or destroyed property
In case of the loss, damage or destruction of such property, the person to whom the same has been issued shall not be relieved from liability unless it is shown to the satisfaction of the Governor, or of the Secretary of the Federal Service involved, or the authorized agent of either that the said loss, damage or destruction was unavoidable and not the fault of the person responsible for the property.

L.1963, c. 109.



Section 38A:11-5 - Value Of Lost Or Destroyed Property Chargeable To Person At Fault

38A:11-5. Value of lost or destroyed property chargeable to person at fault
Except as otherwise provided in this chapter the value of the property lost, damaged or destroyed shall be charged against the person at fault. Such person shall pay upon demand the value of such property to the Treasurer of the State of New Jersey or the Treasurer of the United States as may be determined by the evidence furnished.

L.1963, c. 109.



Section 38A:11-6 - Determination Of Value Of Lost Or Destroyed Property And Person Chargeable Therewith

38A:11-6. Determination of value of lost or destroyed property and person chargeable therewith
The value of the lost, damaged or destroyed property, and the person to be charged with the value thereof, shall be determined by a surveying officer appointed by the Governor or the Secretary of the Federal service involved, who shall file a report of his findings and recommendations through proper channels, for administrative action.

L.1963, c. 109.



Section 38A:11-7 - Recovery Of Moneys Due For Lost Or Destroyed Property

38A:11-7. Recovery of moneys due for lost or destroyed property
If any person at fault, or his surety, shall fail to pay the full value of the lost, damaged or destroyed property, the amount due may be deducted from any pay or allowances due or to become due to such person or it may be recovered by the methods prescribed by law for the recovery of moneys due the State or Federal Government in a civil court.

L.1963, c. 109.



Section 38A:11-8 - Action Before Superior Court

38A:11-8. Action before Superior Court
38A:11-8. Any officer of the militia charged with the care and responsibility of public property may bring an action in the Superior Court against any person who detains any arm, article of clothing or equipment, or any military supplies, being the property of the United States or of this State. The court may proceed in the action in a summary manner or otherwise, with a jury if a jury be demanded by the defendant. The court may require the defendant to deliver up such property to the plaintiff.

L.1963, c.109; amended 1991,c.91,s.369.



Section 38A:11-9 - Seizure Of Military Property

38A:11-9. Seizure of military property
Any officer of the militia charged with the care or custody of property of any organization of the militia may seize and hold any uniforms, arms, equipment or other military property of the Federal Government or of this State.

L.1963, c. 109.



Section 38A:11-10 - Issuance Of Search Warrant

38A:11-10. Issuance of search warrant
Any municipal court or other court of competent jurisdiction, on complaint made by any officer of the militia charged with the care or custody of any military property, that any such military property is unlawfully withheld from him by any person within the jurisdiction of such court, and that the same is believed to be in a particular place specified in the complaint, shall issue to any sheriff, constable, police officer or member of the State Police, a search warrant.

L.1963, c. 109.



Section 38A:11-11 - Delivery Of Property

38A:11-11. Delivery of property
On finding such property, the court issuing such warrant shall order the property to be delivered to the officer making the complaint.

L.1963, c. 109.



Section 38A:11-12 - Loan Of Equipage And Stores To Veterans Organizations

38A:11-12. Loan of equipage and stores to veterans organizations
When any lawfully organized association of veterans of any war from this State shall apply to the Adjutant General for the temporary loan of camp and garrison equipage, ordinance or other military stores, for any purpose not in conflict with or in violation of the laws of this State, or the United States, the Adjutant General shall examine into such application, and upon finding it a just and proper request may order and authorize the issuance of such stores.

The applicants shall be required to furnish good and sufficient bonds for the value of the stores issued. Such bonds shall first be approved by the Adjutant General and remain on file in the office of the Adjutant General.

L.1963, c. 109. Amended by L.1984, c. 181, s. 20, eff. Nov. 14, 1984.



Section 38A:11-13 - Military Property Exempt From Process Of Law

38A:11-13. Military property exempt from process of law
The uniforms, arms and equipment, and other military property of the United States or this State shall be exempt from every process of law, except as otherwise provided in the chapter.

L.1963, c. 109.



Section 38A:11-14 - Sale Of Military Property

38A:11-14. Sale of military property
Unserviceable, unsuitable or surplus military property may, after a proper survey, be sold under such terms and regulations as may be prescribed by the Adjutant General. Moneys derived from such sales shall be deposited as received with the State Treasurer and maintained by him in a separate account. Moneys credited to such an account shall be appropriated and used for the repair, replacement, improvement and maintenance of military property.

L.1963, c. 109. Amended by L.1984, c. 181, s. 21, eff. Nov. 14, 1984.



Section 38A:12-1 - Armories

38A:12-1. Armories
38A:12-1. The Adjutant General is authorized to lease or acquire by gift, grant, purchase, exchange, eminent domain, or in any other lawful manner, in the name of and for the use of the State of New Jersey such real property as shall be necessary for the purpose of armories or other military and veterans' facilities.

No real property leased by this State or the United States for armories or other military and veterans' facilities shall be subject to condemnation proceedings without first obtaining the approval of the Governor.

L.1963, c.109; amended 1984,c.181,s.22; 1988,c.138,s.14.



Section 38A:12-2 - Lease Or Conveyance Of Real Property By A County Or Municipality

38A:12-2. Lease or conveyance of real property by a county or municipality
Whenever the title to any real property required for an armory or other military facility is vested in a county or municipality, such county or municipality may convey or lease, with or without consideration, such real property to this State.

L.1963, c. 109.



Section 38A:12-3 - Supervision Of Construction

38A:12-3. Supervision of construction
38A:12-3. The Adjutant General shall, in compliance with the provisions of P.L. 1954, c. 48 (C. 52:34-6 et seq.), supervise the construction, repair and alterations of armories and other military and veterans' facilities.

L.1963, c.109; amended 1984,c.181,s.23; 1988,c.138,s.15.



Section 38A:12-4 - Construction Costs

38A:12-4. Construction costs
38A:12-4. The Adjutant General, on behalf of the State is authorized to make application for, and accept from, the federal government, or any agency thereof, a grant of money to pay part, or all of the cost of constructing armories or other military and veterans' facilities.

There shall be appropriated to the State Department of Military and Veterans' Affairs from time to time, such sums as may be necessary to meet the State's share, or the entire cost of such construction, when included in any annual or supplemental appropriation act.

L.1963, c.109; amended 1984,c.181,s.24; 1988,c.138,s.16.



Section 38A:12-5 - Nonmilitary Use

38A:12-5. Nonmilitary use
38A:12-5. The Adjutant General may lease, rent or permit the use of any armory or other military and veterans' facility, or any part thereof, for nonmilitary purposes, under such restrictions and for such compensation, if any, as he may by regulation prescribe.

L.1963, c.109; amended 1984,c.181,s.25; 1988,c.138,s.17.



Section 38A:12-6 - Sale Of Surplus Property

38A:12-6. Sale of surplus property
38A:12-6. When any buildings and real property have been declared by the Adjutant General to be surplus or unsuitable for military or veterans' purposes and their sale has been authorized by the governor, the Adjutant General, on behalf of the State, is authorized to convey such buildings and real property to the county or municipality in which the same are situate, or to other purchasers, at such price and upon such terms and conditions as shall be approved by the State House Commission.

Furthermore, if it will not interfere with or impair military or veterans' activities, the Adjutant General, on behalf of the State, may convey an easement to the county or municipality in which the land is situated or to a public utility company organized under Title 48 of the Revised Statutes at such price and upon such terms and conditions as shall be approved by the State House Commission.

L.1963, c.109; amended 1984,c.181,s.26; 1988,c.138,s.18.



Section 38A:12-7 - Use Of Proceeds

38A:12-7. Use of proceeds
The proceeds of any sale made pursuant to section 38A:12-6 of this Title shall be deposited as received with the State Treasurer and maintained by him in a separate account. Moneys credited to such an account shall be appropriated and used for the purchase of real property or for the construction, alteration or renovation of buildings for the use of the militia.

L.1963, c. 109.



Section 38A:12-8 - Purchase By County Or Municipality Authorized

38A:12-8. Purchase by county or municipality authorized
The board of chosen freeholders of any county or governing body of any municipality may purchase any building and real property referred to in section 38A:12-6 at the price and upon the terms and conditions so fixed.

L.1963, c. 109.



Section 38A:13-1 - Medical Care And Compensation

38A:13-1. Medical care and compensation
A member of the organized militia who incurs an injury, disease or disability in the line of duty, and whose claim is approved by the Adjutant General, or his duly appointed representative shall be entitled to the same benefits as are provided in article 2 of chapter 15 of Title 34. If the member incurs death under the same conditions, the dependent members of the family of the deceased, if any, shall be entitled to compensation as provided in article 2 of chapter 15 of Title 34. To the extent that a member or dependent may be entitled to receive federal benefits for particular elements of a claim, the benefits provided pursuant to this section shall be reduced by the amount of the federal benefits paid for each element of a claim.

As used in this chapter "in line of duty" means that the injury, disease, disability or death has been sustained in the discharge of duty, in going to and from that duty, or in responding to, preparing for, or returning from an emergency while under orders from competent authority.

L.1963, c.109; amended by L. 1984, c. 181, s. 27; 1987, c. 217, s. 1.



Section 38A:13-1.1 - Claim For Compensation

38A:13-1.1. Claim for compensation
In any claim for compensation for injury or death from cardiovascular or cerebrovascular causes, the claimant shall prove by a preponderance of the credible evidence that the injury or death was produced by effort or strain related to the performance of duty involving a substantial condition, event or happening in excess of the wear and tear of the claimant's daily living and in reasonable medical probability caused in a material degree the cardiovascular or cerebrovascular injury or death resulting therefrom.

Material degree means an appreciable degree or a degree substantially greater than de minimis.

L. 1987, c. 217, s. 2.



Section 38A:13-1.2 - Other Compensation Or Determination Surrendered By Militia Member

38A:13-1.2. Other compensation or determination surrendered by militia member
Any person who becomes a member of the organized militia of the State of New Jersey shall be deemed to have surrendered his right to any other method, form or amount of compensation or determination thereof from the State or the organized militia, other than as provided in this chapter for any injury or death occurring to him in line of duty. Such entry into the militia shall bind the member's personal representative, surviving spouse and next of kin, as well as the State of New Jersey and the organized militia.

Neither the State, the organized militia nor any member of the organized militia shall be liable to anyone at common law or otherwise for an injury or death compensable under this chapter, including any injury or death that results from an act or omission occurring while the member was in the same service of the organized militia as the person whose actions caused that injury or death, except for injury or death caused by an intentionally wrongful act of a comember.

L. 1987, c. 217, s. 3.



Section 38A:13-2 - Basis Of Compensation

38A:13-2. Basis of compensation
The earnings of the member in his civilian vocation shall be the basis for such compensation, but the basis shall not be less than the pay such person was entitled to receive as an active member of the militia.

L.1963, c. 109.



Section 38A:13-3 - Claimant Subject To Examination

38A:13-3. Claimant subject to examination
The Adjutant General may order an examination of a claimant to be made from time to time by a medical officer or officers or physician designated for that purpose. If the claimant refuses to permit such examination, he shall be barred from all right to any claim or allowance under this chapter. The Adjutant General may direct the removal of the claimant to a hospital for treatment on the recommendation of a medical officer or officers or a physician based on an examination. If the claimant refuses to permit such examination or to go to such hospital, or to follow the advice given or treatment prescribed for him therein, he may be barred from all right to any claim or allowance under this chapter at the discretion of the Adjutant General.

L.1963, c.109; amended by L. 1984, c. 181, s. 28; 1987, c. 217, s. 4.



Section 38A:13-4 - Board To Consider Claim

38A:13-4. Board to consider claim
Notwithstanding the provisions of section 10 of P.L. 1978, c. 67 (C. 52:14F-8), contested case matters before the Department of Defense shall be presented to the Adjutant General who may appoint a board of officers to inquire into the merits of any claim under this chapter. The board shall have the power to take evidence, administer oaths, issue subpoenas, compel witnesses to attend and testify, and produce books and papers, and to punish their failure to do so. The reports and findings of the board are subject to the approval or disapproval of the Adjutant General who may accept, reject or modify the report and the findings of fact and conclusions of law of the board of officers. The Adjutant General may in his discretion request the Division of Workers' Compensation in the Department of Labor to assign a workers' compensation judge to hear a contested matter in place of the board of officers. The Adjutant General shall promulgate regulations governing the procedures for hearing contested cases prior to a referral of a contested case to the Division of Workers' Compensation in the Department of Labor.

L.1963, c.109; amended by L. 1984, c. 181, s. 29; 1987, c. 217, s. 5.



Section 38A:13-5 - Payment Of Claims

38A:13-5. Payment of claims
The amount found by the Adjutant General to be due a member or his dependent family shall be paid by the State in the same manner as other State payments are made.

L.1963, c. 109. Amended by L.1984, c. 181, s. 30, eff. Nov. 14, 1984.



Section 38A:13-6 - Limitation On Claims

38A:13-6. Limitation on claims
A claim shall not be allowed unless it is presented to the Adjutant General within two years from the date of the injury, disease, disability or death. A claim which has been adjudicated or modified may be reopened at any time by the Adjutant General on the ground that the incapacitation has subsequently increased or decreased.

L.1963, c. 109. Amended by L.1984, c. 181, s. 31, eff. Nov. 14, 1984.



Section 38A:13-7 - Rehearing

38A:13-7. Rehearing
Upon application of any claimant made within six months of the notification to such claimant or his attorney of the determination, the Adjutant General may reopen a claim and may appoint another board, as provided in 38A:13-4 to consider said claim. Such board shall make its report to the Adjutant General in the same manner as the original board and may use the testimony taken before the original board or take additional testimony.

L.1963, c. 109. Amended by L.1984, c. 181, s. 32, eff. Nov. 14, 1984.



Section 38A:13-8 - Death In Line Of Duty; Benefits

38A:13-8. Death in line of duty; benefits
In the event a member of the organized militia on active duty ordered by competent authority, is killed or dies within 2 years from injuries sustained in such line of duty, he shall, in addition to the benefits provided by section 38A:13-1, be entitled to have a lump sum death benefit of $7,500.00 paid by the State on his account. Such death benefit shall be paid to the deceased militiaman's wife, if any, otherwise to his children, if any, in equal shares, and otherwise to those who would be entitled to share in his estate if he had died intestate.

L.1968, c. 278, s. 1, eff. Sept. 4, 1968.



Section 38A:13-9 - Death Benefit

38A:13-9. Death benefit
38A:13-9. The death benefit provided for in section 1 of this act shall not be payable where there is a lump sum death benefit payable as a result of the deceased militiaman's membership in a public employees' pension system, or when the militiaman was detailed to the Department of Military and Veterans' Affairs in a permanent duty status and entitled to benefits out of Federal funds.

L.1968, c.278, s.2; amended 1988,c.138,s.19.



Section 38A:13-10 - Findings, Declarations Relative To A Veteran Peer Support Telephone Helpline.

38A:13-10 Findings, declarations relative to a veteran peer support telephone helpline.

1. a. The Legislature finds and declares that the Department of Military and Veterans' Affairs, in conjunction with Rutgers, The State University of New Jersey, has established a veteran to veteran peer support program telephone helpline. The helpline receives and responds to calls from veterans, servicemembers, and their families. It provides them with access to a comprehensive mental health provider network of mental health professionals specializing in post traumatic stress disorder and other veterans issues. All services are free and confidential.

b.Since its inception, the helpline has fielded over 6,000 calls from veterans and their families and based on prior statistics, a 10% increase in calls has been projected.

c.The helpline is funded through an allocation from a State appropriation for post traumatic stress disorder. It is appropriate that the helpline have a separate annual appropriation.

L.2011, c.116, s.120; amended 2012, c.45, s.120.



Section 38A:13-11 - Establishment Of Helpline.

38A:13-11 Establishment of helpline.

2. a. The Department of Military and Veterans' Affairs shall establish, in coordination with University Behavioral HealthCare of Rutgers, The State University of New Jersey, a toll free veteran to veteran peer support helpline.

b.The helpline shall be accessible 24 hours a day seven days per week and shall respond to calls from veterans, servicemembers and their families. The operators of the helpline shall seek to identify the veterans, servicemembers and their families who should be referred to further peer support and counseling services, and provide referrals.

c.The operators of the helpline shall be trained by University Behavioral Healthcare of Rutgers, The State University of New Jersey and, to the greatest extent possible, shall be trained veterans or mental health professionals with military service expertise and (1) familiar with post traumatic stress disorder, traumatic brain injury and the emotional and psychological tensions, depressions, and anxieties unique to veterans, servicemembers, and their families or (2) trained to provide counseling services involving marriage and family life, substance abuse, personal stress management and other emotional or psychological disorders or conditions which may be likely to adversely affect the personal and service related well-being of veterans, servicemembers, and their families.

d.The Department of Military and Veterans' Affairs and Rutgers, The State University of New Jersey shall provide for the confidentiality of the names of the persons calling, the information discussed, and any referrals for further peer support or counseling; provided, however, the Department of Military and Veterans' Affairs and Rutgers, The State University of New Jersey may establish guidelines providing for the tracking of any person who exhibits a severe emotional or psychological disorder or condition which the operator handling the call reasonably believes might result in harm to the veteran or servicemember or any other person.

L.2011, c.116, s.2; amended 2012, c.45, s.121.



Section 38A:13-12 - List Of Credentialed Health Care Providers.

38A:13-12 List of credentialed health care providers.

3.University Behavioral Healthcare of Rutgers, The State University of New Jersey shall maintain a list of credentialed military-oriented behavioral healthcare providers throughout the State of New Jersey. Case management services shall also be provided to ensure that veterans, service members, and their families receive ongoing counseling throughout all pre and post deployment events in New Jersey. The continuum of services shall utilize the National Yellow Ribbon guidelines while providing ongoing peer support customized for each branch of military service.

L.2011, c.116, s.3; amended 2012, c.45, s.122.



Section 38A:13-13 - Quarterly Consultations.

38A:13-13 Quarterly consultations.

4.In establishing the helpline authorized under the provisions of section 2 of this act, P.L.2011, c.116 (C.38A:13-11) the Adjutant General of the Department of Military and Veterans' Affairs and University Behavioral Healthcare of Rutgers, The State University of New Jersey shall consult on a quarterly basis with the New Jersey Division of Mental Health Services within the Department of Human Services, the United States Department of Veterans' Affairs, the New Jersey Veterans Healthcare Network, at least two New Jersey Veteran Centers, and at least two State recognized veteran groups.

L.2011, c.116, s.4; amended 2012, c.45, s.123.



Section 38A:14-1 - Right Of Way While Performing Military Duty

38A:14-1. Right of way while performing military duty
The commanding officer of any organization or unit of the organized militia parading or performing any military duty in any street or highway may require all persons on such street or highway to yield the right of way to such troops. Motor vehicles traveling in military convoy, shall be accorded the right of way on all streets and highways of this State.

The exercise of the rights of way provided for in this section shall not interfere with the carriage of the United States mail, with the progress of ambulance, or the legitimate functions of the police and fire departments.

Any person who violates this section shall be guilty of a misdemeanor.

L.1963, c. 109.



Section 38A:14-2 - Unlawful Sale Or Detention Of Military Property

38A:14-2. Unlawful sale or detention of military property
Any person who shall secrete, sell, dispose of, offer for sale, purchase, retain after demand made by an officer or in any manner pledge or pawn any arms, equipment or other military property issued by the United States or this State for use of the militia, shall be guilty of a misdemeanor.

L.1963, c. 109.



Section 38A:14-3 - Discrimination Against Uniform

38A:14-3. Discrimination against uniform
Any person who shall exclude a person lawfully wearing a uniform of the militia from the equal enjoyment of any accommodation, facility or privilege furnished by innkeepers or common carriers or by owners, managers or lessees of theatres or other places of amusement, resort, or public accommodation because of that uniform, shall be guilty of a misdemeanor.

L.1963, c. 109.



Section 38A:14-4 - Depriving Members Of The Organized Militia Of Employment

38A:14-4. Depriving members of the organized militia of employment
Any person who, either by himself or with another, willfully deprives a member of the organized militia of his employment or prevents his being employed by himself or another, or obstructs or annoys such member in his employ in respect to his trade, business or employment because he is a member of the organized militia or is performing or about to perform some duty in connection therewith or dissuades any person from enlistment therein by threat or injury to him in respect to his business, employment or trade, in case he shall enlist, shall be guilty of a misdemeanor.

L.1963, c. 109.



Section 38A:14-5 - New Jersey Stolen Valor Act.

38A:14-5 New Jersey Stolen Valor Act.

38A:14-5. Any person who knowingly, with intent to impersonate and with intent to deceive, misrepresents oneself as a member or veteran of the United States Armed Forces or organized militia by wearing the uniform or any medal or insignia authorized for use by the members or veterans of the United States Armed Forces or the organized militia, by Federal and State laws and regulations, shall be guilty of a crime of the fourth degree.

Any person who knowingly, with intent to impersonate and with intent to deceive for the purpose of obtaining money, property, or other tangible benefit, misrepresents oneself as a member or veteran of the United States Armed Forces or organized militia by wearing the uniform or any medal or insignia authorized for use by the members or veterans of the United States Armed Forces or the organized militia, by Federal and State laws and regulations, shall be guilty of a crime of the third degree, subject to a minimum fine of $1,000.

Any person who knowingly, with intent to deceive for the purpose of obtaining money, property, or other tangible benefit, holds oneself out to be a recipient of any decoration or medal created by Federal and State laws and regulations to honor the members or veterans of the United States Armed Forces or the organized militia shall be guilty of a crime of the third degree, subject to a minimum fine of $1,000.

Any monies collected pursuant to this section shall be forwarded to the State Treasurer, and shall annually be appropriated to the Military Dependents Scholarship Fund, as established pursuant to P.L.2015, c.117 (C.18A:71B-98 et seq.), in the Higher Education Student Assistance Authority. Until such time as the Military Dependents Scholarship Fund is established, any monies collected pursuant to this section shall be forwarded to the State Treasurer, and deposited into the "NJ National Guard State Family Readiness Council Fund," as established, pursuant to section 1 of P.L.2011, c.117 (C.54A:9-25.29).

amended 2007, c.148; 2015, c.118.



Section 38A:14-6 - Trespass Upon Or Destruction Or Damage Of Militia Property

38A:14-6. Trespass upon or destruction or damage of militia property
Any person who willfully trespasses upon any camp or parade ground, rifle range, armory or property lawfully used by or in connection with the militia, or any part thereof, or injures any property situated thereon, or willfully violates thereon any regulations established to maintain order, preserve property or prevent accidents upon such property, or removes, mutilates or destroys any such property shall be guilty of a misdemeanor.

L.1963, c. 109.



Section 38A:14-7 - Trespassers And Disturbers May Be Placed In Arrest

38A:14-7. Trespassers and disturbers may be placed in arrest
The commanding officer upon any occasion of duty may place in arrest during the continuance thereof, any person who shall trespass upon a camp or parade ground, armory, arsenal, rifle range, or any other place devoted to or used for military purposes or shall in any manner interrupt or molest or disturb the orderly discharge of duty by those under arms, or shall disturb or prevent the passage of troops going to or returning from any duty.

L.1963, c. 109.



Section 38A:14-8 - Assault On Troops

38A:14-8. Assault on troops
Any person who assaults, fires at, throws missile at, against, or upon any uniformed member or members of the militia or other person lawfully aiding such member or members, when assembling or assembled for the purpose of performing any military duty, shall be guilty of a misdemeanor.

L.1963, c. 109.



Section 38A:14-9 - Interference Or Failure To Respond To Order Or Call

38A:14-9. Interference or failure to respond to order or call
Any person who willfully interferes with the execution of any order or call for troops made by the Governor, and any person ordered or called, who does not appear at the time and place designated within 24 hours of such time, or who does not produce a sworn certificate from a physician of physical disability indicating inability to respond as aforesaid shall be deemed guilty of a misdemeanor.

L.1963, c. 109.



Section 38A:14-10 - Gambling, Auction Sales And Huckstery Prohibited

38A:14-10. Gambling, auction sales and huckstery prohibited
The commanding officer may prohibit and prevent all gambling, auction sales and the peddling of all kinds of merchandise within the limits of the post, camp ground, or place of encampment.

L.1963, c. 109.



Section 38A:15-1 - Faithful Service Medals

38A:15-1. Faithful service medals
There may be issued to officers and enlisted members after at least 10 years active and faithful service in the organized militia an appropriate medal, and for each and every 5 years of subsequent active and faithful service a suitable numeral therefor, under such regulations as the Governor may prescribe.

L.1963, c. 109.



Section 38A:15-2 - Distinguished Service Medals.

38A:15-2 Distinguished service medals.

38A:15-2. The Governor may present in the name of the State of New Jersey a distinguished service medal of appropriate design, and ribbon to be worn in lieu thereof, to:

a.any member of the organized militia who, while serving in any capacity in the organized militia under orders of the Governor, or while in federal service, shall have been distinguished by especially meritorious service and who has been or may be cited in orders for distinguished service by the Governor or by appropriate federal authority;

b.any resident or former resident of the State of New Jersey who was a resident of this State at the time of entry into active military service or who has been a resident of this State for at least twenty years in the aggregate and (1) who while serving in the organized militia or in federal military service on active duty in time of war or emergency, shall have been distinguished by especially meritorious service and who has been or may be cited in orders for distinguished service by the Governor or by appropriate federal authority or (2) who shall have seen active military service in the Armed Forces of the United States of America in a combat theater of operations during time of war or emergency as attested to by the awarding of an honorable discharge and DD 214 or WD 53 by the respective Armed Force;

c.any deceased person who, on the date of induction into the organized militia or federal military service, was a resident of this State or who was a resident of this State at the time of death and for at least 20 years in the aggregate immediately preceding death and (1) who, while serving in the organized militia or in federal military service on active duty in time of war or emergency, shall have been distinguished by especially meritorious service and who has been or may be cited in orders for distinguished service by the Governor or appropriate federal authority or (2) who shall have seen active military service in the Armed Forces of the United States of America in a combat theater of operations during time of war or emergency as attested to by the awarding of an honorable discharge and DD 214 or WD 53 by the respective Armed Force or who, having seen such service, died while on active duty as evidenced by DD 1300; or

d.any person who, on the date of induction into the organized militia or federal military service, was a resident of this State or who is currently a resident of this State and has been a resident for at least 20 years in the aggregate and who, while serving in the organized militia or in federal military service on active duty in time of war or emergency, shall have been officially listed as a prisoner of war or missing in action by the United States Department of Defense.

The service medal for a deceased person or a person absent as a prisoner of war or missing in action shall be issued to the parent, spouse, sibling or other relative who submits all of the required forms and documentation on behalf of that person.

Amended 1987, c.388; 1994, c.36; 1998, c.131; 2003, c.237; 2007, c.309, s.1.



Section 38A:15-3 - Awards

38A:15-3. Awards
38A:15-3. The Adjutant General may procure and issue such service medals, ribbons, clasps, or similar devices as are authorized by the Legislature to be awarded to residents of the State of New Jersey who served on active duty in time of war or emergency or who served as members of the American Merchant Marine during World War II and are declared by the United States Department of Defense to be eligible for federal veterans' benefits.

L.1963, c.109; amended 1984,c.181,s.33; 1991,c.389,s.22.



Section 38A:15-4 - Creation Of New Jersey Pow-mia Medal; Award, Conditions.

38A:15-4 Creation of New Jersey POW-MIA medal; award, conditions.
1. a. The Governor may present in the name of the State of New Jersey a POW-MIA medal of appropriate design, and ribbon to be worn in lieu thereof, to:

(1)any person who, on the date of induction into the organized militia or federal military service, was a resident of this State and who, while serving in the organized militia or in federal military service on active duty in a combat theater of operation during time of war or emergency, shall have been officially listed as a prisoner of war or missing in action by the United States Department of Defense; or

(2)any person who, on the date of induction into the organized militia or federal military service, was not a resident of this State but currently resides in this State or was a resident at time of death and who, while serving in the organized militia or in federal military service on active duty in a combat theater of operation during time of war or emergency, shall have been officially listed as a prisoner of war or missing in action by the United States Department of Defense; and

(3)was taken prisoner and held captive or declared missing in action: (a) while engaged in an action against an enemy of the United States; (b) while engaged in military operations involving conflict with an opposing foreign force; or (c) while serving with friendly forces engaged in an armed conflict against an opposing force in which the United States is not a belligerent party.

b.The period of creditable military service must include the period of captivity from date of capture through date of release. While no minimum time period of captivity exists as eligibility criteria for the medal, the New Jersey Department of Military and Veterans' Affairs should determine each case on its merits.

c.The medal shall be issued only to those taken prisoner by foreign armed forces that are hostile to the United States, under circumstances which the Adjutant General, or his designee, finds to have been comparable to those under which persons have generally been held captive by enemy armed forces during periods of armed conflict.

d.Any person convicted by a United States military tribunal of misconduct or a criminal charge or whose discharge is less than honorable based on actions while a POW-MIA is ineligible for the medal. Any POW-MIA whose conduct was not in accord with the Code of Conduct and whose actions are documented by United States military records, is ineligible for the medal. Resolution of questionable cases shall be the responsibility of the Adjutant General or his designee.

e.No more than one medal shall be awarded. For subsequent acts justifying award of the medal, service stars shall be awarded and worn on the suspension and service ribbon of the medal. A period of captivity terminates on return to United States military control. Escapees who do not return to United States military control and are recaptured by an enemy do not begin a new period of captivity for subsequent award of the medal.

f.The medal may be awarded for a deceased person or a person absent as a prisoner of war or missing in action and, when so directed, may be presented to such representatives, as the Adjutant General considers appropriate, who submit all of the required forms and documentation on behalf of that person.

Return of remains, in and of itself, does not constitute evidence of POW-MIA status.

L.2006,c.79,s.1.



Section 38A:15-5 - Requests For, Issuance Of Medal.

38A:15-5 Requests for, issuance of medal.
2.The Department of Military and Veterans' Affairs shall receive requests for, and issue, the medal to eligible individuals or their next-of-kin, who shall use the "New Jersey Department of Military and Veterans' Affairs application for award/program" application, attaching a copy of DD Form 214 or WD Form 53 and death certificate copy, if applicable.

L.2006,c.79,s.2.



Section 38A:15-6 - "Pow-mia Medal Fund;" Use.

38A:15-6 "POW-MIA Medal Fund;" use.
3.There is created in the Department of the Treasury a special, non-lapsing fund to be known as the "POW-MIA Medal Fund." There shall be deposited into the fund the amounts made available for the purposes of the fund and monetary donations that may be received from any source for the purposes of the fund and any interest earned thereon. Monies deposited in the fund shall be dedicated for the design, manufacture and distribution of the medal.

L.2006,c.79,s.3.



Section 38A:15-7 - Creation Of New Jersey Honor Guard Ribbon.

38A:15-7 Creation of New Jersey Honor Guard Ribbon.

1. a. The Governor may present in the name of the State of New Jersey a New Jersey Honor Guard Ribbon of appropriate design to active members of the New Jersey National Guard, Honor Guard Retiree members and Contracted Civilian Buglers, who have served as Honor Guard Team Members in the National Guard New Jersey Honor Guard Program, and Honor Guard personnel working at Brigadier General William C. Doyle Veterans' Cemetery, who have performed a minimum of 30 Honor Guard Service missions for our deceased veterans, honoring "Those Who Served."

b.A Bronze Star shall be awarded for subsequent total Honor Guard Mission Services of 130 within a two-year period. The award shall be displayed to the left of the Honor Guard Program symbol on the Honor Guard Ribbon.

c.A Silver Star shall be awarded for subsequent total Honor Guard Mission Services of 200 within a three-year period. The award shall be displayed to the right of the Honor Guard Program symbol on the Honor Guard Ribbon.

d.Administrative support personnel shall receive the Honor Guard Ribbon when they complete a minimum of nine months of service in support of the Honor Guard Program honoring "Those Who Served."

e.No more than one ribbon shall be awarded to any person, except that a ribbon that is lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was issued may be replaced.

f.Determination of eligibility for an Honor Guard ribbon shall be the responsibility of the Adjutant General or his designee.

L.2010, c.58, s.1.



Section 38A:15-8 - New Jersey Honor Guard Ribbon Presented To Certain Military Funeral Buglers.

38A:15-8 New Jersey Honor Guard Ribbon presented to certain military funeral buglers.

1. a. The Governor may present in the name of the State of New Jersey a New Jersey Honor Guard Ribbon of appropriate design to any person who has served as a bugle performer at military funeral services in this State and who has performed a minimum of 30 funeral services for deceased veterans.

b.A star shall be awarded for 130 subsequent services within a two-year period. The award shall be displayed on the left of the Honor Guard Ribbon.

c.A second star shall be awarded for 200 subsequent services within a three-year period. The award shall be displayed on the right of the Honor Guard Ribbon.

d.No more than one ribbon shall be awarded to any person, except that a ribbon that is lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was issued may be replaced.

e.Determination of eligibility for an Honor Guard Ribbon shall be the responsibility of the Adjutant General of the Department of Military and Veterans' Affairs or a designee. At a minimum, to be eligible to receive the ribbon, a bugler shall be certified by the department and shall supply official documentation of each performance to the department.

L.2012, c.60, s.1.



Section 38A:16-1 - Use Without This State

38A:16-1. Use without this State
The military forces of this State, when not in Federal service, shall not be required to serve outside the boundaries of this State except:

(a) Upon the request of the Governor of another State, the Governor of this State, may, in his discretion, order any portion or all of such forces to assist the military, naval or police forces of such other State who are actually engaged in defending such other State. Such forces may be recalled by the Governor at his discretion.

(b) Any organization, unit, detachment or member of such forces, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces beyond the borders of this State into another State until they are apprehended or captured by such organization, unit, detachment or member or until the military, naval or police forces of the other State or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons; provided, such other State shall have given authority by law for such pursuit by such forces of this State. Any such person who shall be apprehended or captured in such other State by an organization, unit, detachment or member of the forces of this State shall without unnecessary delay be surrendered to the military, naval or police forces of the State in which he is taken or to the United States, but such surrender shall not constitute a waiver by this State of its right to extradite or prosecute such person for any crime committed in this State.

L.1963, c. 109.



Section 38A:16-2 - Permission To Forces Of Other States

38A:16-2. Permission to forces of other States
Any military or naval forces or any organization, unit, detachment or member thereof of another State who are in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces may continue such pursuit into this State until the military or police forces of this State or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons and are hereby authorized to arrest or capture such persons within this State while in fresh pursuit. Any such person who shall be captured or arrested by the military or naval forces of such other State while in this State shall without unnecessary delay be surrendered to the military or police forces of this State to be dealt with according to law. This section shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful, and nothing contained in this section shall be deemed to repeal any of the provisions of the Uniform Act on Interstate Fresh Pursuit of Criminals, chapter 156 of Title 2A of the Revised Statutes.

L.1963, c. 109.



Section 38A:17-1 - Agreements With Governors Of Bordering States For Protection Of Communication Facilities

38A:17-1. Agreements with Governors of bordering States for protection of communication facilities
The Governor is authorized from time to time to enter into agreements with the Governors of any States bordering on New Jersey for the protection in the event of emergency of any or all interstate bridges, tunnels, ferries and other communications facilities between New Jersey and such other States and by such agreements to fix and define the powers, duties, liabilities and immunities of the armed forces of New Jersey and of such other States with respect to the protection of such bridges, tunnels, ferries and other communications facilities.

L.1963, c. 109.



Section 38A:17-2 - "Emergency" Defined

38A:17-2. "Emergency" defined
As used in this chapter the term "emergency" shall mean and include any disaster resulting from enemy attack, sabotage or other hostile action, or from fire, flood, earthquake or other natural causes.

L.1963, c. 109.



Section 38A:18-1 - "Emergency" Defined

38A:18-1. "Emergency" defined
As used in this chapter the term "emergency" shall mean and include invasion or other hostile action, disaster, insurrection or imminent danger thereof.

L.1963, c. 109.



Section 38A:18-2 - Authority Of Governor

38A:18-2. Authority of Governor
With the prior or subsequent consent of the Congress of the United States, the Governor, on behalf of this State, is authorized to enter into, amend, supplement and implement agreements or compacts with the executive authorities of other States, providing for mutual military aid, and matters incidental thereto, in an emergency.

L.1963, c. 109.



Section 38A:18-3 - Subject Matter Of Agreements Or Compacts With Other States

38A:18-3. Subject matter of agreements or compacts with other States
Such agreements or compacts may include but shall not be limited to provisions for joint military action against a common enemy; for the protection of bridges, tunnels, ferries, pipelines, communication facilities and other vital installations, plants and facilities; for the military support of civil defense agencies; for the fresh pursuit, by the organized militia or military forces or any part thereof of a signatory State into the jurisdiction of any other signatory State, of persons acting or appearing to act in the interest of an enemy government or seeking or appearing to seek to overthrow the government of the United States or of any signatory State; for the powers, duties, rights, privileges and immunities of the members of the organized militia or military forces of any signatory State while so engaged outside their own jurisdiction; for such other matters as are of a military nature, or incidental thereto, and which the Governor may deem necessary or proper to promote the health, safety and welfare of the people of this State; for the allocation of all costs and expenses arising from the planning and operation of such agreements or compacts.

L.1963, c. 109.



Section 38A:18-4 - Governor's Power To Enter Into Interstate Compacts Not Limited By Act

38A:18-4. Governor's power to enter into interstate compacts not limited by act
Nothing contained in this chapter shall be construed as limiting, directly or indirectly, the power of the Governor to enter into interstate compacts or other agreements relating to mutual military aid and assistance in an emergency or impairing in any respect the force and effect thereof.

L.1963, c. 109.



Section 38A:19-1 - Statutes Repealed

38A:19-1. Statutes repealed
This act is a revision law and all acts and parts of acts inconsistent herewith are hereby superseded and repealed with all amendments and supplements and without limiting the general effect of this act in superseding and repealing acts inconsistent herewith the following acts and parts of acts are specifically repealed;

Chapter 1 of Title 38 of the Revised Statutes;

Chapter 2 of Title 38 of the Revised Statutes;

Chapter 3 of Title 38 of the Revised Statutes;

Chapter 4 of Title 38 of the Revised Statutes;

Chapter 5 of Title 38 of the Revised Statutes;

Chapter 7 of Title 38 of the Revised Statutes;

Chapter 8 of Title 38 of the Revised Statutes;

Chapter 9 of Title 38 of the Revised Statutes;

Chapter 10 of Title 38 of the Revised Statutes;

Chapter 11 of Title 38 of the Revised Statutes;

Chapter 12 of Title 38 of the Revised Statutes;

Chapter 13 of Title 38 of the Revised Statutes;

Chapter 14 of Title 38 of the Revised Statutes;

Chapter 15 of Title 38 of the Revised Statutes;

Chapter 19 of Title 38 of the Revised Statutes;

Chapter 22 of Title 38 of the Revised Statutes;

Chapter 26 of Title 38 of the Revised Statutes;

Chapter 27 of Title 38 of the Revised Statutes;

Laws of 1878, chapter 135

Laws of 1883, Joint Resolution No. 111

Laws of 1888, chapter 182

Laws of 1894, chapter 184

Laws of 1899, chapter 75

Laws of 1899, Joint Resolution No. 2

Laws of 1900, Joint Resolution No. 1

Laws of 1901, Joint Resolution No. 1

Laws of 1904, Joint Resolution No. 10

Laws of 1906, chapter 153

Laws of 1908, chapter 134

Laws of 1908, chapter 237

Laws of 1908, Joint Resolution No. 1

Laws of 1908, Joint Resolution No. 10

Laws of 1909, Joint Resolution No. 2

Laws of 1911, chapter 253

Laws of 1913, chapter 266

Laws of 1915, chapter 200

Laws of 1919, Joint Resolution No. 8

Laws of 1920, chapter 159

Laws of 1922, chapter 21

Laws of 1924, chapter 14

Laws of 1929, chapter 337

Laws of 1934, chapter 181

Laws of 1935, chapter 17

Laws of 1939, chapter 95

Laws of 1941, chapter 109

Laws of 1941, chapter 115

Laws of 1945, chapter 54

Laws of 1948, chapter 82

Laws of 1949, chapter 99

Laws of 1950, chapter 68

Laws of 1951, chapter 1

Laws of 1953, chapter 82

Laws of 1955, chapter 32

Laws of 1956, chapter 91

Laws of 1957, chapter 122

L.1963, c. 109, eff. July 1, 1963.



Section 38A:19-2 - Effect Of Repeal

38A:19-2. Effect of repeal
The repeal of any statute or part of a statute hereby effected shall not of itself revive any right or remedy abolished or superseded by said statute or part of a statute, so repealed.

L.1963, c. 109, eff. July 1, 1963.



Section 38A:19-3 - Act Not To Be Printed In Pamphlet Law

38A:19-3. Act not to be printed in Pamphlet Law
This act shall not be printed in the Pamphlet Law of this or any other session of the Legislature.

L.1963, c. 109, eff. July 1, 1963.



Section 38A:19-4 - Effective Date

38A:19-4. Effective date
This act shall take effect July 1, 1963.

L.1963, c. 109, eff. July 1, 1963.



Section 38A:20-1 - Statutes Saved From Repeal; Compiled

38A:20-1. Statutes saved from repeal; compiled
The statutes contained in this chapter, which consists of Interstate Compacts, are saved from repeal without change in substance and are compiled herein for convenience in reference only.

L.1963, c. 109.



Section 38A:20-2 - Interstate Compact For Mutual Military Aid In An Emergency

38A:20-2. Interstate Compact for Mutual Military Aid in an Emergency
An Act concerning mutual military aid and assistance by and between the State of New Jersey and other States, in an emergency, and approving and agreeing to an interstate compact therefor. (L.1951, c. 2, Approved February 15, 1951.)

WHEREAS, On the twelfth day of December, one thousand nine hundred and fifty, the Governor of the State of New York, for and on behalf of the State of New York, and the Governor of the State of New Jersey, for and on behalf of the State of New Jersey, agreed to an interstate compact for mutual military aid and assistance between such respective States, in an emergency; and

WHEREAS, Article II of said compact provides: "This compact shall become effective as to the signatory States when the Legislatures thereof have approved it and when the Congress has given its consent either before or after the date hereof. Any State not a party to this compact at the date hereof may become a party hereto."; and

WHEREAS, It is the purpose and object of said compact to promote the national security and the security of the States signatory thereto, and further protect the public health, safety and welfare; and

WHEREAS, It is the purpose and object of this act to approve said interstate compact; and

WHEREAS, By the provisions of chapter 68 of the laws of 1950, the Governor of this State is authorized from time to time to enter into agreements with Governors of States bordering on New Jersey for the protection in the event of emergency of interstate bridges, tunnels, ferries and other communications facilities between New Jersey and such other States; therefore

The State of New Jersey does hereby agree to, approve, and enter into a solemn compact with the State of New York (upon that State concurring therein, or otherwise approving thereof, by appropriate legislation) and with such other States as likewise concur therein or otherwise approve thereof, in form and terms as heretofore agreed to by the Governor of the State of New Jersey and the Governor of the State of New York, as follows:

An Interstate Compact for Mutual Military Aid in an Emergency

ARTICLE I



(1) The purposes of this compact are:



a. to provide for mutual military aid and assistance in an emergency by the military forces of a signatory State to the military forces of the other signatory States or of the United States, including among other military missions, the protection of interstate bridges, tunnels, ferries, pipe lines, communications facilities and other vital installations, plants and facilities; and the military support of civil defense agencies;

b. to provide for the fresh pursuit in case of an emergency, by the military forces or any part or member thereof of a signatory State into another State, of insurrectionists, saboteurs, enemies or enemy forces or persons seeking or appearing to seek to overthrow the government of the United States or of a signatory State;

c. to make provision for the powers, duties, rights, privileges and immunities of the members of the military forces of a signatory State while so engaged outside of their own State.

(2) a. "Emergency" as used in this compact shall mean and include invasion or other hostile action, disaster, insurrection or imminent danger thereof.

b. "State" as used in this compact shall include any signatory State.

c. "Military forces" as used in this compact shall include the organized militia, or any force thereof, of a signatory State.

ARTICLE II



This compact shall become effective as to the signatory States when the Legislatures thereof have approved it and when the Congress has given its consent either before or after the date hereof. Any State not a party to this compact at the date hereof may become a party hereto.

ARTICLE III



The Governor of each signatory State or his designated military representative shall constitute the Committee for Mutual Military Aid for the signatory States. It shall be the duty of the Committee for Mutual Military Aid to make joint plans for the employment of the military forces of the signatory States for mutual military aid and assistance in case of emergency.

ARTICLE IV



(1) It shall be the duty of each signatory State to integrate its plan for the employment of its military forces in case of emergency with the joint plans recommended by the Committee for Mutual Military Aid and with the emergency plans of the armed forces of the United States.

(2) In case of emergency, upon the request of the Governor of a signatory State, the Governor of each signatory State, to the extent consistent with the needs of his own State, shall order its military forces or such part thereof as he, in his discretion, may find necessary, to assist the military forces of the requesting State in order to carry out the purposes set forth in this compact. In such case, it shall be the duty of the Governor of each signatory State receiving such a request to issue the necessary orders for such use of the military forces of his State without the borders of his State and to direct the commander of such forces to place them under the operational control of the commander of the forces of the requesting State or of the United States which may be engaged in meeting the emergency.

(3) The Governor of any signatory State, in his discretion, may recall the military forces of his State serving without its borders or any part or any member of such forces.

ARTICLE V



In case of an emergency, any unit or member of the military forces of a signatory State which has been ordered into active service by the Governor may upon order of the officer in immediate command thereof continue beyond the borders of his own State into another signatory State in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces or persons seeking or appearing to seek to overthrow the government of the United States or of any one of the signatory States, until they are apprehended by such unit or member. Any such person who shall be apprehended or captured in a signatory State by a unit or member of the military forces of another signatory State shall without unnecessary delay be surrendered to the military or police forces of the State in which he is taken or to the forces of the United States. Such surrender shall not constitute a waiver by the State of the military forces making the capture, of its right to extradite or prosecute such persons for any crime committed in that State.

ARTICLE VI



(1) Whenever the military forces or any part thereof of any signatory State are engaged outside of their own State in carrying out the purposes of this compact, the individual members of such military forces so engaged shall not be liable, civilly or criminally, for any act or acts done by them in the performance of their duty.

(2) The individual members of such forces shall have the same powers, duties, rights, privileges and immunities as the members of the military forces of the State in which they are engaged, but in any event,

(3) Each signatory State shall save harmless any member of its military forces wherever serving and any member of the military forces of any other signatory State serving within its borders for any act or acts done by them in the performance of their duty while engaged in carrying out the purposes of this compact.

ARTICLE VII



(1) Each signatory State shall provide, in the same amounts and manner as if they were on duty within their own State, for the pay and allowances of the personnel of its military forces, and for the medical and hospital expenses, disability and death benefits, pensions and funeral expenses of wounded, injured or sick personnel and of dependents or representatives of deceased personnel of its military forces, in case such personnel shall suffer wounds, injuries, disease, disability or death while engaged without the State pursuant to this compact and while going to and returning from such other signatory State. Each signatory State shall provide in the same amounts and manner as if they were on duty within their own State for the logistical support and for other costs and expenses of its military forces while engaged without the State pursuant to this compact and while going to and returning from such other signatory State.

(2) Any signatory State rendering outside aid in case of insurrection or disaster not the result of invasion or hostile action, shall, if it so elects be reimbursed by the signatory State receiving such aid for the pay and allowances of its personnel, logistical support and all other costs and expenses referred to in section 1 of this article and incurred in connection with the request for aid. Such election shall be exercised by the Governor of the aiding State presenting a statement and request for reimbursement of such costs and expenses to the Governor of the requesting State.

ARTICLE VIII



Nothing in this compact shall be construed to limit or restrict the power of any signatory State in case of an emergency affecting that State only, to provide for the internal defense of any part of the territory of said State or for the protection and control of any bridge, tunnel, ferry, installation, plant or facility or any part thereof within the borders of such State or to prohibit the enforcement of any laws, rules and regulations or the execution of any plan with regard thereto.

ARTICLE IX



This compact shall continue in force and remain binding on each signatory State until the Legislature or the Governor of such State gives notice of withdrawal therefrom. Such notice of withdrawal shall not be effective until 6 months after said notice has been given to the Governor of each of the other signatory States.

In Witness Whereof, the States whose Governors have signed below have become parties to this compact.

12 December 1950.

.................................................

Thomas E. Dewey (Signed) [ SEAL ]

Governor of New York.

Attest: ........................................

Thomas J. Curran (Signed)

Secretary of State of the State of New York.



.................................................

Alfred E. Driscoll (Signed) [ SEAL ]

Governor of New Jersey.



By the Governor: ................................

Lloyd B. Marsh (Signed)

Secretary of State of the State of New Jersey.



Nothing contained in this act shall be construed as limiting, directly or indirectly, the power of the Governor to enter into interstate compacts or other agreements relating to mutual military aid and assistance in an emergency or impairing in any respect the force and effect thereof.

This act shall take effect immediately.

L.1963, c. 109.



Section 38A:20-3 - Interstate Civil Defense And Disaster Compact

38A:20-3. Interstate Civil Defense and Disaster Compact
An Act concerning interstate civil defense and ratifying on behalf of the State of New Jersey a compact therefor.

(L.1951, c. 8. Approved March 27, 1951.)

The Legislature of this State hereby ratifies a compact on behalf of the State of New Jersey with any other State legally joining therein in the form substantially as follows:

Interstate Civil Defense and Disaster Compact

The contracting States solemnly agree:

ARTICLE I

The purpose of this compact is to provide mutual aid among the States in meeting any emergency or disaster from enemy attack or other cause (natural or otherwise) including sabotage and subversive acts and direct attacks by bombs, shellfire, and atomic, radiological, chemical, bacteriological means, and other weapons. The prompt, full and effective utilization of the resources of the respective States, including such resources as may be available from the United States Government or any other source, are essential to the safety, care and welfare of the people in the event of enemy action or other emergency, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the Civil Defense agencies or similar bodies of the States that are parties hereto. The Directors of Civil Defense of all party States shall constitute a committee to formulate plans and take all necessary steps for the implementation of this compact.

ARTICLE II

It shall be the duty of each party State to formulate civil defense plans and programs for application within such State. There shall be frequent consultation between the representatives of the States and with the United States Government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out such civil defense plans and programs the party States shall so far as possible provide and follow uniform standards, practices and rules and regulations including:

(a) Insignia, arm bands and any other distinctive articles to designate and distinguish the different civil defense services;

(b) Blackouts and practice blackouts, air raid drills, mobilization of civil defense forces and other tests and exercises;

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith;

(d) The effective screening or extinguishing of all lights and lighting devices and appliances;

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services;

(f) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party State;

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during and subsequent to drills or attacks;

(h) The safety of public meetings or gatherings; and

(i) Mobile support units.

ARTICLE III

Any party State requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided, that it is understood that the State rendering aid may withhold resources to the extent necessary to provide reasonable protection for such State. Each party State shall extend to the civil defense forces of any other party State, while operating within its State limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving State), duties, rights, privileges and immunities as if they were performing their duties in the State in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders but the organizational units will come under the operational control of the civil defense authorities of the State receiving assistance.

ARTICLE IV

Whenever any person holds a license, certificate or other permit issued by any State evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving such skill in any party State to meet an emergency or disaster and such State shall give due recognition to such license, certificate or other permit as if issued in the State in which aid is rendered.

ARTICLE V

No party State or its officers or employees rendering aid in another State pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

ARTICLE VI

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more States may differ from that appropriate among other States party hereto, this instrument contains elements of a broad base common to all States, and nothing herein contained shall preclude any State from entering into supplementary agreements with another State or States. Such supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

ARTICLE VII

Each party State shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that State and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such State.

ARTICLE VIII

Any party State rendering aid in another State pursuant to this compact shall be reimbursed by the party State receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost incurred in connection with such requests; provided, that any aiding party State may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party State without charge or cost; and provided further, that any 2 or more party States may enter into supplementary agreements establishing a different allocation of costs as among those States. The United States Government may relieve the party State receiving aid from any liability and reimburse the party State supplying civil defense forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the State and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

ARTICLE IX

Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party States and the various local civil defense areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party State receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed by the party State of which the evacuees are residents, or by the United States Government under plans approved by it. After the termination of the emergency or disaster the party State of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

ARTICLE X

This compact shall be available to any State, territory or possession of the United States, and the District of Columbia. The term "State" may also include any neighboring foreign country or province or State thereof.

ARTICLE XI

The committee established pursuant to Article I of this compact may request the Civil Defense Agency of the United States Government to act as an informational and co-ordinating body under this compact, and representatives of such agency of the United States Government may attend meetings of such committee.

ARTICLE XII

This compact shall become operative immediately upon its ratification by any State as between it and any other State or States so ratifying and shall be subject to approval by Congress unless prior Congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party States and with the Civil Defense Agency and other appropriate agencies of the United States Government.

ARTICLE XIII

This compact shall continue in force and remain binding on each party State until the Legislature or the Governor of such party State takes action to withdraw therefrom. Such action shall not be effective until 30 days after notice thereof has been sent by the Governor of the party State desiring to withdraw to the Governors of all other party States.

ARTICLE XIV

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Duly authenticated copies of this act shall, upon its approval, be transmitted to the Governor of each State, to the President of the Senate of the United States, to the Speaker of the United States House of Representatives, to the Federal Civil Defense Administration, to the Secretary of State of the United States, and to the Council of State Governments.

Nothing contained in this act shall be construed as limiting, directly or indirectly, the power of the Governor to enter into interstate compacts or other agreements, relating to civil defense in an emergency, or impairing in any respect the force and effect thereof.

This act shall take effect immediately.

L.1963, c. 109.



Section 38A:20-3.1 - Article XV Of The Interstate Civil Defense And Disaster Compact On Mutual Aid.

38A:20-3.1 Article XV of the Interstate Civil Defense and Disaster Compact on mutual aid.

1. a. This article shall be in effect only as among those states which have enacted it into law or in which the governors have adopted it pursuant to constitutional or statutory authority sufficient to give it the force of law as part of this compact. Nothing contained in this article or in any supplementary agreement made in implementation thereof shall be construed to abridge, impair or supersede any other provision of this compact or any obligation undertaken by a state pursuant thereto, except that if its terms so provide, a supplementary agreement in implementation of this article may modify, expand or add to any such obligation as among the parties to the supplementary agreement.

b.In addition to the occurrences, circumstances and subject matters to which preceding articles of this compact make it applicable, this compact and the authorizations, entitlements and procedures thereof shall apply to:

(1)searches for and rescue of persons who are lost, marooned, or otherwise in danger;

(2)action useful in coping with disasters arising from any cause or designed to increase capability to cope with any such disasters;

(3)incidents, or the imminence thereof, which endanger the health or safety of the public and which require the use of special equipment, trained personnel or personnel in larger numbers than are locally available in order to reduce, counteract or remove the danger;

(4)the giving and receiving of aid by subdivisions of party states;

(5)exercises, drills or other training or practice activities designed to aid personnel to prepare for, cope with, or prevent any disaster or other emergency to which this compact applies.

c.Except as expressly limited by this compact or a supplementary agreement in force pursuant thereto, any aid authorized by this compact or such supplementary agreement may be furnished by any agency of a party state, a subdivision of such state, or by a joint agency of any two or more party states or of their subdivisions. Any joint agency providing such aid shall be entitled to reimbursement therefor to the same extent and in the same manner as a state. The personnel of such a joint agency, when rendering aid pursuant to this compact, shall have the same rights, authority and immunity as personnel of party states.

d.Nothing in this article shall be construed to exclude from the coverage of Articles I through XIV of this compact any matter which, in the absence of this article, could reasonably be construed to be covered thereby.

L.2007, c.116, s.1.



Section 38A:20-4 - Short Title.

38A:20-4 Short title.


1.This act shall be known and may be cited as "The Emergency Management Assistance Compact Act."

L.2001,c.249,s.1.



Section 38A:20-5 - Emergency Management Assistance Compact.

38A:20-5 Emergency Management Assistance Compact.

2.The Governor is hereby authorized and directed to execute a compact on behalf of this State with any other state legally joining therein in the form substantially as follows:



Emergency Management Assistance Compact



The contracting states solemnly agree:



ARTICLE I PURPOSE

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state or states, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency due to resource shortages, community disorders, insurgency, or enemy attack.

This compact also shall provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating the performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, when such actions occur outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.



ARTICLE II GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this Compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.



ARTICLE III PARTY STATE RESPONSIBILITIES

1.It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

a.Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, resource shortages, civil disorders, insurgency, or enemy attack.

b.Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

c.Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

d.Assist in warning communities adjacent to or crossing the state boundaries.

e.Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

f.Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

g.Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

2.The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

a.A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

b.The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

c.The specific place and time for staging of the assisting party's response and a point of contact at that location.

3.There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.



ARTICLE IV LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with its terms; except that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces shall continue under the command and control of their regular leaders, but the organizational units shall come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state or states, whichever is longer.



ARTICLE V LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.



ARTICLE VI LIABILITY

Officers or employees of a party state rendering aid to another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.



ARTICLE VII SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may include, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.



ARTICLE VIII COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.



ARTICLE IX REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; except that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and furthermore, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.



ARTICLE X EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support or repatriation of such evacuees.



ARTICLE XI IMPLEMENTATION

This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.



ARTICLE XII VALIDITY

This act shall be construed to effectuate the purposes stated in Article I of this compact. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this act and its applicability to other persons and circumstances shall not be affected.



ARTICLE XIII ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would, in the absence of express statutory authorization, be prohibited under Section 1385 of Title 18 of the United States Code.

L.2001,c.249,s.2.






Title 39 - Motor Vehicles And Traffic Regulation

Section 39:1-1 - Words And Phrases Defined.

39:1-1 Words and phrases defined.

39:1-1. As used in this subtitle, unless other meaning is clearly apparent from the language or context, or unless inconsistent with the manifest intention of the Legislature:

"Alley" means a public highway wherein the roadway does not exceed 12 feet in width.

"Authorized emergency vehicles" means vehicles of the fire department, police vehicles and such ambulances and other vehicles as are approved by the chief administrator when operated in response to an emergency call.

"Automobile" includes all motor vehicles except motorcycles.

"Berm" means that portion of the highway exclusive of roadway and shoulder, bordering the shoulder but not to be used for vehicular travel.

"Business district" means that portion of a highway and the territory contiguous thereto, where within any 600 feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, office buildings, railroad stations, and public buildings which occupy at least 300 feet of frontage on one side or 300 feet collectively on both sides of the roadway.

"Car pool" means two or more persons commuting on a daily basis to and from work by means of a vehicle with a seating capacity of nine passengers or less.

"Chief Administrator" or "Administrator" means the Chief Administrator of the New Jersey Motor Vehicle Commission.

"Commercial motor vehicle" includes every type of motor-driven vehicle used for commercial purposes on the highways, such as the transportation of goods, wares and merchandise, excepting such vehicles as are run only upon rails or tracks and vehicles of the passenger car type used for touring purposes or the carrying of farm products and milk, as the case may be.

"Commission" means the New Jersey Motor Vehicle Commission established by section 4 of P.L.2003, c.13 (C.39:2A-4).

"Commissioner" means the Commissioner of Transportation of this State.

"Commuter van" means a motor vehicle having a seating capacity of not less than seven nor more than 15 adult passengers, in which seven or more persons commute on a daily basis to and from work and which vehicle may also be operated by the driver or other designated persons for their personal use.

"Crosswalk" means that part of a highway at an intersection, either marked or unmarked existing at each approach of every roadway intersection, included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the shoulder, or, if none, from the edges of the roadway; also, any portion of a highway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other marking on the surface.

"Curb extension" or "bulbout" means a horizontal extension of the sidewalk into the street which results in a narrower roadway section.

"Dealer" includes every person actively engaged in the business of buying, selling or exchanging motor vehicles or motorcycles and who has an established place of business.

"Deputy Chief Administrator" means the deputy chief administrator of the commission.

"Driver" means the rider or driver of a horse, bicycle or motorcycle or the driver or operator of a motor vehicle, unless otherwise specified.

"Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities or packing that an ignition by fire, friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

"Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

"Flammable liquid" means any liquid having a flash point below 200 degrees Fahrenheit, and a vapor pressure not exceeding 40 pounds.

"Gross weight" means the combined weight of a vehicle and a load thereon.

"High occupancy vehicle" or "HOV" means a vehicle which is used to transport two or more persons and shall include public transportation, car pool, van pool, and other vehicles as determined by regulation of the Department of Transportation.

"Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

"Horse" includes mules and all other domestic animals used as draught animals or beasts of burden.

"Inside lane" means the lane nearest the center line of the roadway.

"Intersection" means the area embraced within the prolongation of the lateral curb lines or, if none, the lateral boundary lines of two or more highways which join one another at an angle, whether or not one such highway crosses another.

"Laned roadway" means a roadway which is divided into two or more clearly marked lanes for vehicular traffic.

"Leased limousine" means any limousine subject to regulation in the State which:

a.Is offered for rental or lease, without a driver, to be operated by a limousine service as the lessee, for the purpose of carrying passengers for hire; and

b.Is leased or rented for a period of one year or more following registration.

"Leased motor vehicle" means any motor vehicle subject to registration in this State which:

a.Is offered for rental or lease, without a driver, to be operated by the lessee, his agent or servant, for purposes other than the transportation of passengers for hire; and

b.Is leased or rented for a period of one year or more following registration.

"Limited-access highway" means every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway; and includes any highway designated as a "freeway" or "parkway" by authority of law.

"Local authorities" means every county, municipal and other local board or body having authority to adopt local police regulations under the Constitution and laws of this State, including every county governing body with relation to county roads.

"Low-speed vehicle" means a four-wheeled low-speed vehicle, as defined in 49 CFR s. 571.3(b), whose attainable speed is more than 20 miles per hour but not more than 25 miles per hour on a paved level surface and which is not powered by gasoline or diesel fuel and complies with federal safety standards as set forth in 49 CFR s. 571.500.

"Magistrate" means any municipal court and the Superior Court, and any officer having the powers of a committing magistrate and the chief administrator.

"Manufacturer" means a person engaged in the business of manufacturing or assembling motor vehicles, who will, under normal business conditions during the year, manufacture or assemble at least 10 new motor vehicles.

"Metal tire" means every tire the surface of which in contact with the highway is wholly or partly of metal or other hard nonresilient material.

"Mid-block crosswalk" means a crosswalk located away from an intersection, distinctly indicated by lines or markings on the surface.

"Motorized bicycle" means a pedal bicycle having a helper motor characterized in that either the maximum piston displacement is less than 50 cc. or said motor is rated at no more than 1.5 brake horsepower or is powered by an electric drive motor and said bicycle is capable of a maximum speed of no more than 25 miles per hour on a flat surface.

"Motorcycle" includes motorcycles, motor bikes, bicycles with motor attached and all motor-operated vehicles of the bicycle or tricycle type, except motorized bicycles as defined in this section, whether the motive power be a part thereof or attached thereto and having a saddle or seat with driver sitting astride or upon it or a platform on which the driver stands.

"Motor-drawn vehicle" includes trailers, semitrailers, or any other type of vehicle drawn by a motor-driven vehicle.

"Motor vehicle" includes all vehicles propelled otherwise than by muscular power, excepting such vehicles as run only upon rails or tracks and motorized bicycles.

"Motorized scooter" means a miniature motor vehicle and includes, but is not limited to, pocket bikes, super pocket bikes, scooters, mini-scooters, sport scooters, mini choppers, mini motorcycles, motorized skateboards and other vehicles with motors not manufactured in compliance with Federal Motor Vehicle Safety Standards and which have no permanent Federal Safety Certification stickers affixed to the vehicle by the original manufacturer. This term shall not include: electric personal assistive mobility devices, motorized bicycles or low-speed vehicles; or motorized wheelchairs, mobility scooters or similar mobility assisting devices used by persons with physical disabilities, or persons whose ambulatory mobility has been impaired by age or illness.

"Motorized skateboard" means a skateboard that is propelled otherwise than by muscular power.

"Motorized wheelchair" means any motor-driven wheelchair utilized to increase the independent mobility, in the activities of daily living, of an individual who has limited or no ambulation abilities, and includes mobility scooters manufactured specifically for such purposes and designed primarily for indoor use.

"Noncommercial truck" means every motor vehicle designed primarily for transportation of property, and which is not a "commercial vehicle."

"Official traffic control devices" means all signs, signals, markings, and devices not inconsistent with this subtitle placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning, or guiding traffic.

"Omnibus" includes all motor vehicles used for the transportation of passengers for hire, except commuter vans and vehicles used in ridesharing arrangements and school buses, if the same are not otherwise used in the transportation of passengers for hire.

"Operator" means a person who is in actual physical control of a vehicle or street car.

"Outside lane" means the lane nearest the curb or outer edge of the roadway.

"Owner" means a person who holds the legal title of a vehicle, or if a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or if a mortgagor of a vehicle is entitled to possession, then the conditional vendee, lessee or mortgagor shall be deemed the owner for the purpose of this subtitle.

"Parking" means the standing or waiting on a street, road or highway of a vehicle not actually engaged in receiving or discharging passengers or merchandise, unless in obedience to traffic regulations or traffic signs or signals.

"Passenger automobile" means all automobiles used and designed for the transportation of passengers, other than omnibuses and school buses.

"Pedestrian" means a person afoot.

"Person" includes natural persons, firms, copartnerships, associations, and corporations.

"Pneumatic tire" means every tire in which compressed air is designed to support the load.

"Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach, or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads, such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

"Private road or driveway" means every road or driveway not open to the use of the public for purposes of vehicular travel.

"Railroad train" means a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except street cars.

"Recreation vehicle" means a self-propelled or towed vehicle equipped to serve as temporary living quarters for recreational, camping or travel purposes and used solely as a family or personal conveyance.

"Residence district" means that portion of a highway and the territory contiguous thereto, not comprising a business district, where within any 600 feet along such highway there are buildings in use for business or residential purposes which occupy 300 feet or more of frontage on at least one side of the highway.

"Ridesharing" means the transportation of persons in a motor vehicle, with a maximum carrying capacity of not more than 15 passengers, including the driver, where such transportation is incidental to the purpose of the driver. The term shall include such ridesharing arrangements known as car pools and van pools.

"Right-of-way" means the privilege of the immediate use of the highway.

"Road tractor" means every motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn.

"Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two or more separate roadways, the term "roadway" as used herein shall refer to any such roadway separately, but not to all such roadways, collectively.

"Safety zone" means the area or space officially set aside within a highway for the exclusive use of pedestrians, which is so plainly marked or indicated by proper signs as to be plainly visible at all times while set apart as a safety zone.

"School bus" means every motor vehicle operated by, or under contract with, a public or governmental agency, or religious or other charitable organization or corporation, or privately operated for the transportation of children to or from school for secular or religious education, which complies with the regulations of the New Jersey Motor Vehicle Commission affecting school buses, including "School Vehicle Type I" and "School Vehicle Type II" as defined below:

"School Vehicle Type I" means any vehicle designed to transport 16 or more passengers, including the driver, used to transport enrolled children, and adults only when serving as chaperones, to or from a school, school connected activity, day camp, summer day camp, summer residence camp, nursery school, child care center, preschool center or other similar places of education. Such vehicle shall comply with the regulations of the New Jersey Motor Vehicle Commission and either the Department of Education or the Department of Human Services, whichever is the appropriate supervising agency.

"School Vehicle Type II" means any vehicle designed to transport less than 16 passengers, including the driver, used to transport enrolled children, and adults only when serving as chaperones, to or from a school, school connected activity, day camp, summer day camp, summer residence camp, nursery school, child care center, preschool center or other similar places of education. Such vehicle shall comply with the regulations of the New Jersey Motor Vehicle Commission and either the Department of Education or the Department of Human Services, whichever is the appropriate supervising agency.

"School zone" means that portion of a highway which is either contiguous to territory occupied by a school building or is where school crossings are established in the vicinity of a school, upon which are maintained appropriate "school signs" in accordance with specifications adopted by the chief administrator and in accordance with law.

"School crossing" means that portion of a highway where school children are required to cross the highway in the vicinity of a school.

"Semitrailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

"Shipper" means any person who shall deliver, or cause to be delivered, any commodity, produce or article for transportation as the contents or load of a commercial motor vehicle. In the case of a sealed ocean container, "shipper" shall not be construed to include any person whose activities with respect to the shipment are limited to the solicitation or negotiation of the sale, resale, or exchange of the commodity, produce or article within that container.

"Shoulder" means that portion of the highway, exclusive of and bordering the roadway, designed for emergency use but not ordinarily to be used for vehicular travel.

"Sidewalk" means that portion of a highway intended for the use of pedestrians, between the curb line or the lateral line of a shoulder, or if none, the lateral line of the roadway and the adjacent right-of-way line.

"Sign." See "Official traffic control devices."

"Slow-moving vehicle" means a vehicle run at a speed less than the maximum speed then and there permissible.

"Solid tire" means every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

"Street" means the same as highway.

"Street car" means a car other than a railroad train, for transporting persons or property and operated upon rails principally within a municipality.

"Stop," when required, means complete cessation from movement.

"Stopping or standing," when prohibited, means any cessation of movement of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic control sign or signal.

"Suburban business or residential district" means that portion of highway and the territory contiguous thereto, where within any 1,320 feet along that highway there is land in use for business or residential purposes and that land occupies more than 660 feet of frontage on one side or collectively more than 660 feet of frontage on both sides of that roadway.

"Through highway" means every highway or portion thereof at the entrances to which vehicular traffic from intersecting highways is required by law to stop before entering or crossing the same and when stop signs are erected as provided in this chapter.

"Trackless trolley" means every motor vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

"Traffic" means pedestrians, ridden or herded animals, vehicles, street cars, and other conveyances either singly, or together, while using any highway for purposes of travel.

"Traffic control signal" means a device, whether manually, electrically, mechanically, or otherwise controlled, by which traffic is alternately directed to stop and to proceed.

"Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.

"Truck" means every motor vehicle designed, used, or maintained primarily for the transportation of property.

"Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

"Van pooling" means seven or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry seven to 15 adult passengers.

"Vehicle" means every device in, upon or by which a person or property is or may be transported upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks or motorized bicycles.

Amended 1951, c.25; 1953, c.36, s.1; 1955, c.8, s.1; 1956, c.132; 1965, c.226, s.1; 1967, c.238, s.1; 1968, c.439, s.1; 1974, c.162; 1975, c.250, s.1; 1977, c.267, s.1; 1981, c.139, s.1; 1981, c.413, s.7; 1982, c.87, s.1; 1984, c.33, s.1; 1992, c.32, s.14; 1993, c.12, s.1; 1993, c.125, s.1; 1993, c.315, s.1; 1995, c.397, s.1; 2001, c.416, s.3; 2003, c.13, s.36; 2005, c.147, s.1; 2005, c.158, s.5; 2005, c.159, s.1; 2005, c.273, s.1; 2009, c.107, s.1.



Section 39:2-1 - Department Continued

39:2-1. Department continued
The department of motor vehicles, created and established by an act entitled "A supplement to an act entitled "An act defining motor vehicles and providing for the registration of the same and the licensing of the drivers thereof; fixing rules regulating the use and speed of motor vehicles; fixing the amount of license and registration fees; prescribing and regulating process and the service thereof and proceedings for the violation of the provisions of the act and penalties for said violations,' approved April eighth, one thousand nine hundred and twenty-one," passed March twenty-fourth, one thousand nine hundred and twenty-six (L.1926, c. 147, p. 228), as amended and supplemented is continued. The department shall have full charge of the registration and regulation of all motor vehicles as provided by L.1921, c. 208, p. 643, entitled "An act defining motor vehicles and providing for the registration of the same and the licensing of the drivers thereof; fixing rules regulating the use and speed of motor vehicles; fixing the amount of license and registration fees; prescribing and regulating process and the service thereof and proceedings for the violation of the provisions of the act and penalties for said violations" , effective January first, one thousand nine hundred and twenty-two, and the amendments and supplements thereto. The department shall also have such other duties and powers as are described in said L.1921, c. 208, p. 643, or as may hereafter be provided by law.



Section 39:2-2 - Director Of Division Of Motor Vehicles; Appointment; Term; Salary; Bond; Oath

39:2-2. Director of division of motor vehicles; appointment; term; salary; bond; oath
The division shall be administered by the Director of the Division of Motor Vehicles.

The director shall be appointed by the Governor with the advice and consent of the Senate and shall serve at the pleasure of the Governor during the Governor's term of office and until the director's successor is appointed and has qualified.

The director shall receive such salary as shall be provided by law.

The director shall give bond, conditioned for the faithful discharge of his duties, in the sum of $50,000.00, which bond shall be approved by a justice of the supreme court or a judge of the superior court, and shall be filed with the State Treasurer.

The director shall take an oath before one of the supreme court justices or superior court judges, in form similar to that now required by the State Treasurer, which oath shall be filed with the Secretary of State.

Amended by L.1944, c. 44, p. 100, s. 1; L.1953, c. 36, p. 617, s. 2; L.1962, c. 65, s. 8, eff. July 1, 1962; L.1971, c. 105, s. 1, eff. April 16, 1971; L.1975, c. 97, s. 1, eff. May 20, 1975.



Section 39:2-3 - Powers, Duties Of Commission.

39:2-3 Powers, duties of commission.

39:2-3. The commission shall:

a.Have all the powers and perform all the duties conferred or imposed upon it by this Title;

b.Have charge and supervision of the administration and enforcement of this Title and attend to the enforcement thereof, and for the purpose of enforcement may communicate with the police departments and police officers in the state;

c.Collect such data with respect to the proper restrictions to be placed upon motor vehicles and their use upon the public roads, turnpikes and thoroughfares as shall seem for the public good;

d.Execute all contracts entered into by the commission and approve all bills for disbursement of money under any provision of this chapter and chapter 3 of this title (R.S. 39:3-1 et seq.), which bills shall be paid by the State Treasurer upon the warrant of the comptroller out of any appropriation regularly made therefor.

Amended 2003, c.13, s.42.



Section 39:2-3.2 - Cooperation By Division Of Motor Vehicles To Register Voters

39:2-3.2. Cooperation by Division of Motor Vehicles to register voters
24. a. The Secretary of State, with the assistance and concurrence of the Director of the Division of Motor Vehicles, shall formulate a means of permitting a person to simultaneously apply for a motor vehicle driver's license and to register to vote which satisfies both the requirements necessary to receive a license to operate a motor vehicle, pursuant to R.S.39:3-10, and to be permitted to register to vote, pursuant to R.S.19:4-1.

The Division of Motor Vehicles, upon receipt of a completed voter registration application under this section, shall stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received and forward the document to the Secretary of State no later than the 10th day following the date of acceptance.

b. Each application for voter registration which is received by the Division of Motor Vehicles shall be considered and processed as the replacement for any pre-existing voter registration of the applicant.

c. Each change of address notification submitted to the Director of the Division of Motor Vehicles for the purpose of maintaining current information on a person's motor vehicle license shall be reported to the Secretary of State no later than the 10th day following its receipt by the Division of Motor Vehicles and shall serve as notification for the change of address process, unless the registrant indicates that the change of address is not for voter registration purposes.

L.1994,c.182,s.24.



Section 39:2-3.3 - Definitions Relative To Privacy Of Motor Vehicle Records.

39:2-3.3 Definitions relative to privacy of motor vehicle records.

1. As used in this act:

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation.

"Division" means the Division of Motor Vehicles in the Department of Transportation.

"Motor vehicle record" means any record that pertains to a motor vehicle operator's permit, driver's license, motor vehicle title, motor vehicle registration, or identification card issued by the Division of Motor Vehicles.

"Person" means an individual, organization or entity, but does not include the State or a political subdivision thereof.

"Personal information" means information that identifies an individual, including an individual's photograph; social security number; driver identification number; name; address other than the five-digit zip code; telephone number; and medical or disability information, but does not include information on vehicular accidents, driving violations, and driver's status.

L.1997,c.188,s.1.



Section 39:2-3.4 - Disclosure Of Personal Information Connected With Motor Vehicle Record.

39:2-3.4 Disclosure of personal information connected with motor vehicle record.

2. a. Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) or any other law to the contrary, except as provided in this act, the Motor Vehicle Commission and any officer, employee or contractor thereof shall not knowingly disclose or otherwise make available to any person personal information about any individual obtained by the commission in connection with a motor vehicle record.

b.A person requesting a motor vehicle record including personal information shall produce proper identification and shall complete and submit a written request form provided by the chief administrator for the commission's approval. The written request form shall bear notice that the making of false statements therein is punishable and shall include, but not be limited to, the requestor's name and address; the requestor's driver's license number or corporate identification number; the requestor's reason for requesting the record; the driver's license number or the name, address and birth date of the person whose driver record is requested; the license plate number or VIN number of the vehicle for which a record is requested; any additional information determined by the chief administrator to be appropriate and the requestor's certification as to the truth of the foregoing statements. Prior to the approval of the written request form, the commission may also require the requestor to submit documentary evidence supporting the reason for the request.

In lieu of completing a written request form for each record requested, the commission may permit a person to complete and submit for approval of the chief administrator or the chief administrator's designee, on a case by case basis, a written application form for participation in a public information program on an ongoing basis. The written application form shall bear notice that the making of false statements therein is punishable and shall include, but not be limited to, the applicant's name, address and telephone number; the nature of the applicant's business activity; a description of each of the applicant's intended uses of the information contained in the motor vehicle records to be requested; the number of employees with access to the information; the name, title and signature of the authorized company representative; and any additional information determined by the chief administrator to be appropriate. The chief administrator may also require the applicant to submit a copy of its business credentials, such as license to do business or certificate of incorporation. Prior to approval by the chief administrator or the chief administrator's designee, the applicant shall certify in writing as to the truth of all statements contained in the completed application form.

c.Personal information shall be disclosed for use in connection with matters of motor vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls or advisories; performance monitoring of motor vehicles and dealers by motor vehicle manufacturers; and removal of non-owner records from the original owner records of motor vehicle manufacturers to carry out the purposes of the Automobile Information Disclosure Act, Pub.L.85-506, the Motor Vehicle Information and Cost Saving Act, Pub.L.92-513, the National Traffic and Motor Vehicle Safety Act of 1966, Pub.L.89-563, the Anti-Car Theft Act of 1992, Pub.L.102-519, and the Clean Air Act, Pub.L.88-206, and may be disclosed as follows:

(1)For use by any government agency, including any court or law enforcement agency in carrying out its functions, or any private person or entity acting on behalf of a federal, State or local agency in carrying out its functions.

(2)For use in connection with matters of motor vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls, or advisories; performance monitoring of motor vehicles, motor vehicle parts and dealers; motor vehicle market research activities, including survey research; and the removal of non-owner records from the original owner records of motor vehicle manufacturers.

(3)For use in the normal course of business by a legitimate business or its agents, employees or contractors, but only:

(a)to verify the accuracy of personal information submitted by the individual to the business or its agents, employees, or contractors; and

(b)if such information as so submitted is not correct or is no longer correct, to obtain the correct information, but only for the purposes of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against the individual.

(4)For use in connection with any civil, criminal, administrative or arbitral proceeding in any federal, State or local court or agency or before any self-regulatory body, including service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, State or local court.

(5)For use in educational initiatives, research activities, and for use in producing statistical reports, so long as the personal information is not published, redisclosed, or used to contact individuals and, in the case of educational initiatives, only to organ procurement organizations as aggregated, non-identifying information.

(6)For use by any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation activities, antifraud activities, rating or underwriting.

(7)For use in providing notice to the owners of towed or impounded vehicles.

(8)For use by an employer or its agent or insurer to obtain or verify information relating to a holder of a commercial driver's license that is required under the "Commercial Motor Vehicle Safety Act," 49 U.S.C.App.s.2710 et seq.

(9)For use in connection with the operation of private toll transportation facilities.

(10) For use by any requestor, if the requestor demonstrates it has obtained the notarized written consent of the individual to whom the information pertains.

(11) For product and service mail communications from automotive-related manufacturers, dealers and businesses, if the commission has implemented methods and procedures to ensure that:

(a)individuals are provided an opportunity, in a clear and conspicuous manner, to prohibit such uses; and

(b)product and service mail communications from automotive-related manufacturers, dealers and businesses will not be directed at individuals who exercise their option under subparagraph (a) of this paragraph.

(12)For use by an organ procurement organization designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey, or any donor registry established by any such organization, exclusively for the purposes of determining, verifying, and recording organ and tissue donor designation and identity. For these purposes, an organ procurement organization shall have electronic access at all times, without exception, to real-time organ donor designation and identification information. An organ procurement organization may also have information for research activities, pursuant to paragraph (5) of subsection c. of this section.

d.As provided by the federal "Drivers' Privacy Protection Act of 1994," Pub.L.103-322, a person authorized to receive personal information under paragraphs (1) through (10) of subsection c. of this section may resell or redisclose the personal information only for a use permitted by paragraphs (1) through (10) of subsection c. of this section subject to regulation by the commission. A person authorized to receive personal information under paragraph (11) of subsection c. of this section may resell or redisclose the personal information pursuant to paragraph (11) of subsection c. of this section subject to regulation by the commission. An organization authorized to receive personal information under paragraph (12) of subsection c. of this section may redisclose the personal information only for the purposes set forth in that paragraph.

e.As provided by the federal "Drivers' Privacy Protection Act of 1994," Pub.L.103-322, a person authorized to receive personal information under this section who resells or rediscloses personal information covered by the provisions of this act shall keep for a period of five years records identifying each person or entity that receives information and the permitted purpose for which the information will be used and shall make such records available to the commission upon request. Any person who receives, from any source, personal information from a motor vehicle record shall release or disclose that information only in accordance with this act.

f.The release of personal information under this section shall not include an individual's social security number except in accordance with applicable State or federal law.

L.1997, c.188, s.2; amended 2007, c.80, s.2; 2008, c.48, s.12.



Section 39:2-3.5 - Violation, Fourth Degree Crime.

39:2-3.5 Violation, fourth degree crime.

3. A person who knowingly obtains or discloses personal information from a motor vehicle record for any use not permitted under section 2 of P.L.1997, c.188 (C.39:2-3.4) is guilty of a crime of the fourth degree.

L.1997,c.188,s.3.



Section 39:2-3.6 - Liability For Civil Action.

39:2-3.6 Liability for civil action.

4. a. A person who knowingly obtains, discloses or uses personal information from a motor vehicle record for a purpose not permitted under this act shall be liable to the individual to whom the information pertains, who may bring a civil action in the Superior Court.

b. The court may award:

(1) actual damages, but not less than liquidated damages in the amount of $2,500;

(2) punitive damages upon proof of willful or reckless disregard of the law;

(3) reasonable attorney's fees and other litigation costs reasonably incurred; and

(4) such other preliminary and equitable relief as the court determines to be appropriate.

L.1997,c.188,s.4.



Section 39:2-3.7 - Construction Of Act.

39:2-3.7 Construction of act.

5. Nothing in this act shall be construed as authorizing the division to obtain personal information, except as provided in subsection b. of section 2 of this act.

L.1997,c.188,s.5.



Section 39:2-3.8 - Electronic, Digital Processing Of Motor Vehicle Transactions.

39:2-3.8 Electronic, digital processing of motor vehicle transactions.

1. a. Whenever any law, rule or regulation requires or permits documents or information to be prepared by or submitted to the Division of Motor Vehicles in the Department of Transportation, the director may permit the documents or information to be prepared by or submitted to the division in electronic or digital form, or processed electronically. In no event shall an individual be required to submit documents or information only in electronic or digital form; nor shall documents or information be made available to an individual only in electronic or digital form. Submission in electronic or digital form may be permitted pursuant to this section notwithstanding that any law, rule or regulation requires documents or information to be written or to be submitted in writing, specifies that documents or information be signed, certified, verified or witnessed, or otherwise explicitly or implicitly requires the preparation or submission of documents or information on paper or in written form. As used in this subsection, "individual" means a natural person.

b.The director, after consultation with the State Records Committee in the Department of State, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulations specifying how the signature, verification, certification, witnessing or other formal requirements shall be met with respect to documents or information permitted to be prepared or submitted in electronic or digital form pursuant to this section and specifying such additional safeguards as the director deems necessary to protect the privacy, and prevent improper access to or disclosure, of any personal information as defined in section 1 of P.L.1997, c.188 (C.39:2-3.3) that may be transmitted in an electronic or digital form, or processed electronically. Regulations adopted pursuant to this subsection may permit the use of digital signature technology for the signing of documents and other appropriate purposes.

L.1999,c.149,s.1.



Section 39:2-4 - Deputy Director; Powers; Bonds; Oath

39:2-4. Deputy director; powers; bonds; oath
The director shall appoint a deputy director for a term to correspond with his term of office. He shall assist the director in the administration and enforcement of this subtitle and have all the powers of the director when deputized by the director in the performance of such duties as the director may assign to him. He shall receive such compensation as shall be approved by the director and the president of the Civil Service Commission subject to availability of funds.

The deputy director shall give bond, conditioned for the faithful discharge of his duties, in the sum of $50,000.00, which bond shall be approved by a judge of the Superior Court and filed with the State Treasurer. He shall also take an oath of office before a judge of the Superior Court, in form similar to that now required of the State Treasurer, which oath shall be filed with the Secretary of State.

Amended by L.1953, c. 36, p. 618, s. 3; L.1962, c. 65, s. 9, eff. July 1, 1962.



Section 39:2-9.1 - Abolishment Of Positions Of Chief Inspector, Deputy Chief Inspector, Inspector And Special Inspector

39:2-9.1. Abolishment of positions of chief inspector, deputy chief inspector, inspector and special inspector
The positions in the Division of Motor Vehicles designated chief inspector, deputy chief inspector, inspector and special inspector are abolished.

L.1983, c. 403, s. 1, eff. Dec. 23, 1983.



Section 39:2-9.2 - Reemployment Rights

39:2-9.2. Reemployment rights
A person employed in a position designated as chief inspector, deputy chief inspector, inspector, special inspector or equivalent Civil Service classifications shall have the following reemployment rights:

a. The person may be appointed, at his request and at the discretion of the superintendent of the Division of State Police, as a member of the State Police; or

b. The person shall be reemployed by the State of New Jersey, as provided by the laws governing Civil Service.

L.1983, c. 403, s. 2, eff. Dec. 23, 1983.



Section 39:2-9.3 - Appointment To State Police

39:2-9.3. Appointment to state police
a. An appointment to the State Police under this act shall be in accordance with R.S. 53:1-8, except that upon satisfactory conclusion of the two-year appointment period specified in R.S. 53:1-8, the person appointed shall serve continuously as a member of the State Police during good behavior, notwithstanding the requirements of R.S. 53:1-8.1.

b. A person appointed to the State Police under this act shall be ranked, approximately equivalent to his current salary range and step therein, by the superintendent, as adjusted by the State Treasurer, the President of the Civil Service Commission and the Director of the Division of Budget and Accounting.

c. For the purposes of internal management only, the seniority of a person appointed to the State Police under this act shall be determined by the superintendent.

d. No person appointed to the State Police under this act shall retain any entitlement upon retirement from the State Police to receive a lump sum payment as supplemental compensation for each full day of earned and unused accumulated sick leave, as authorized by section 1 of P.L.1973, c. 130 (C. 11:14-9).

L.1983, c. 403, s. 3, eff. Dec. 23, 1983.



Section 39:2-9.4 - Qualifications Of Appointee

39:2-9.4. Qualifications of appointee
Notwithstanding the provisions of R.S. 53:1-9, the Superintendent of the Division of State Police may establish the qualifications of a person appointed to the State Police under this act.

L.1983, c. 403, s. 4, eff. Dec. 23, 1983.



Section 39:2-9.5 - Transfer Of Pension Contributions And Reserves

39:2-9.5. Transfer of pension contributions and reserves
The Boards of Trustees of the Police and Firemen's Retirement System and the Public Employees' Retirement System shall cause to be made any transfer of pension contributions and reserves to the State Police Retirement System of New Jersey necessary to implement the provisions of this act.

L.1983, c. 403, s. 42, eff. Dec. 23, 1983.



Section 39:2-9.6 - Construction Of Act To Preserve Rights Of Tenure, Civil Service, Pension Or Retirements

39:2-9.6. Construction of act to preserve rights of tenure, civil service, pension or retirements
Except as otherwise provided in this act, nothing in this act shall be construed to deprive a person of tenure rights or of a right or protection under the laws concerning Civil Service, pension or retirement.

L.1983, c. 403, s. 43, eff. Dec. 23, 1983.



Section 39:2-9.7 - State Agency Transfer Act; Application To Act

39:2-9.7. State Agency Transfer Act; application to act
All of the provisions of this act, except as otherwise provided herein, shall be carried out in accordance with the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L.1983, c. 403, s. 44, eff. Dec. 23, 1983.



Section 39:2-9.8 - Construction Of Act Concerning Graduated Driver Licensing And Driving Schools.

39:2-9.8 Construction of act concerning graduated driver licensing and driving schools.

12.The provisions of this act are not intended, nor shall they be construed or used, as a basis to privatize existing services or programs, or in any manner reduce the number of State employees performing driver testing duties in the Division of Motor Vehicles.

L.2001,c.420,s.12.



Section 39:2-10 - Records And Seal; Authentication Of Documents

39:2-10. Records and seal; authentication of documents
The director shall keep a record of all his official acts, shall preserve copies of all decisions, rules and orders made by him and shall adopt an official seal. Copies of any act, rule, order or decision made by him and of any paper filed in his office may be authenticated under such seal, at a cost not to exceed $5.00 for each authentication, and when so authenticated shall be evidence the same as the original.

Amended by L.1975, c. 180, s. 1, eff. Jan. 1, 1976.



Section 39:2-11 - Office Facilities And Supplies

39:2-11. Office facilities and supplies
The state house commission shall provide suitable quarters for the department and shall furnish all necessary supplies and equipment for the proper enforcement of this subtitle.



Section 39:2-13 - Medical Advisory Panel

39:2-13. Medical advisory panel
There is hereby created in the Division of Motor Vehicles a special study and advisory panel to be known as the medical Advisory Panel consisting of physicians licensed to practice medicine and surgery (including physicians specialty-board certified in internal medicine, psychiatry, neurology, physical medicine, and ophthalmology), licensed optometrists, and officials of the division supervising motor vehicle driver licensing.

L.1977, c. 26, s. 1, eff. Feb. 24, 1977. Amended by L.1980, c. 37, s. 2, eff. June 19, 1980.



Section 39:2-14 - Appointments; Term; Reimbursement For Expenses

39:2-14. Appointments; term; reimbursement for expenses
The members of the panel shall be appointed by the Governor upon recommendations by the director and shall be in such number as the Governor and director shall deem appropriate. In recommending the physician and optometrist members, the director shall seek the advice and recommendations of the Medical Society of New Jersey with respect to the physician members, and the New Jersey Optometric Association with respect to the optometrist member or members. The panel and the members thereof shall serve at the pleasure of the Governor. They shall receive no compensation for their services but shall be reimbursed for the reasonable expenses actually incurred in the performance of their duties as approved by the director.

L.1977, c. 26, s. 2, eff. Feb. 24, 1977.



Section 39:2-15 - Duties; Recommendations; Adoption By Division

39:2-15. Duties; recommendations; adoption by division
The Medical Advisory Panel shall study and review all medical criteria and vision standards applicable to the licensing of motor vehicle drivers by the division and recommend such additions and revisions thereof as it shall deem necessary and appropriate. Any such recommended additions and revisions may be adopted by the division on a trial basis to determine the necessity and validity thereof.

The director may from time to time require panel members to give testimony at administrative hearings concerning applicants and licensees who may suffer from medical, vision, psychiatric, psychological or characterological disorders relating to a person's ability to safely operate a motor vehicle.

L.1977, c. 26, s. 3, eff. Feb. 24, 1977. Amended by L.1980, c. 37, s. 3, eff. June 19, 1980.



Section 39:2-16 - Nonliability For Civil Damages As A Result Of Providing Reports, Records, Etc.

39:2-16. Nonliability for civil damages as a result of providing reports, records, etc.
No member of the Medical Advisory Panel, the Director of the Division of Motor Vehicles or his employees, or any physician or optometrist licensed to practice in this State shall be liable for any civil damages as a result of providing any reports, records, examinations, opinions or recommendations pursuant to the act to which this act is a supplement.

L.1980, c. 173, s. 1, eff. Dec. 29, 1980.



Section 39:2A-1 - Short Title.

39:2A-1 Short title.

1.Sections 1 through 30, 32 through 35, 40, 41, 105, 109, 110 and 120 through 123 of this act shall be known and may be cited as "The Motor Vehicle Security and Customer Service Act."

L.2003,c.13,s.1.



Section 39:2A-2 - Findings, Declarations Relative To New Jersey Motor Vehicle Commission.

39:2A-2 Findings, declarations relative to New Jersey Motor Vehicle Commission.

2.The Legislature finds and declares that:

a.The Division of Motor Vehicle Services (DMV) is one of the State's principal customer service agencies with regular and direct contact with virtually every citizen;

b.The DMV has over 15 million contacts a year with the public, including 39 million transactions, more than any other State agency;

c.The DMV has responsibility for issuing and certifying motor vehicle driver's licenses, ensuring the proper registration of motor vehicles, as well as conducting safety and emissions inspections of motor vehicles;

d.The public expects courteous, efficient and accessible service from government agencies, including the DMV;

e.The DMV's failed security systems are contributing to a growing national problem of identity theft that is costing New Jersey and the nation millions of dollars each week;

f.In the past, the DMV has been unable to deal with fraud and corruption because of inadequate funding, training, security, internal controls and oversight;

g.The DMV must improve its security system and equipment, and its fraud detection, training and monitoring so that fraudulent driver's licenses, such as those used in the furtherance of terroristic activities, will be eliminated;

h.Internal audits and controls and investigations are also needed to detect patterns of fraud, theft, corruption, identity theft and mismanagement in the issuance of driver's licenses, registrations, and titles because DMV documents must be more resistant to compromise;

i.Criminals have used counterfeit passports, Social Security cards, county identification cards, pay stubs and W-2 forms to obtain fraudulent driver's licenses and identification cards in furtherance of identity-theft schemes;

j.Proper identification must be required at all phases of the licensing and driver testing process to assure that only those persons qualified to legally obtain licenses do so;

k.It is essential that DMV records be matched with Social Security Administration records in order to verify the validity of Social Security numbers in DMV databases;

l.Cameras, armed security guards, panic buttons, alarms, safety upgrades, card access systems and door replacements are needed in order to prevent fraud;

m.Employees or agents of the DMV should be required to undergo background checks and fingerprinting;

n.Cleaning crews and maintenance workers at DMV facilities must be supervised by DMV employees to ensure the security of DMV records;

o.In a time of rapidly changing information technology and Internet communications, the DMV lacks an information technology plan to bring it to the 21st Century and still operates on a decades-old computer network with patchwork hardware, antiquated software and obsolete display terminals that lack processing abilities;

p.Previous DMV efforts to implement complex technological mandates have failed, due to bureaucratic mismanagement, inefficient planning and inadequate oversight, as characterized by reports of the State Commission of Investigation;

q.The DMV has become a reactive agency, struggling to keep up with the demands of newly legislated responsibilities, and without the necessary resources to prevent fraud and corruption at its front-line agencies and without the ability to provide even adequate service to its six million customers;

r.The DMV needs a strategic business plan, which is a key to the operation of an agency, and must work within the confines of such plan in an effort to adopt best practices, improve customer service and gain back the confidence of New Jersey citizens and the Legislature;

s.The DMV's privatization of some of its agencies in July 1995 has created poor, disjointed and confused service delivery without consistency among the agencies in terms of policies and procedures, which has led to confusion and frustration in the minds of New Jersey citizens;

t.The DMV privatization has also resulted in poorly paid employees who have received inadequate benefits, resulting in a high turnover rate at DMV agencies;

u.A major benefit to a State-operated DMV system is the ability to centralize anti-fraud policies and procedures;

v.Historically, the privately-operated local motor vehicle agencies have been plagued with long lines, poor customer service and inadequate business practices that have routinely caused network delays and failures for hours at a time;

w.The DMV would be in a better position to plan for long-term improvements, replacements and daily operations if it had a dedicated and consistent source of funding;

x.In order to address the various problems with the DMV, a "FIX DMV Commission" was formed on April 25, 2002, by Governor's Executive Order Number 19 to conduct a comprehensive review of the DMV and to make recommendations on the restructuring and reorganization of the agency;

y.The "FIX DMV Commission" has reported that the DMV is in crisis and has recommended that a New Jersey Motor Vehicle Commission be formed in, but not of, the Department of Transportation to replace the current New Jersey Division of Motor Vehicles with the purposes of: (1) identifying and regulating drivers and motor vehicles to deter unlawful and unsafe acts; (2) identifying and correcting vehicle defects and limiting the amount of vehicle-produced air pollution; (3) focusing on and responding to customer service and security issues; and (4) effectuating change by bringing greater attention and resources to the needs of the organization;

z.It is therefore in the public interest to create a New Jersey Motor Vehicle Commission, the duties of which would include, but not be limited to: (1) addressing the multitude of functions assigned to it while curtailing fraudulent and criminal activities that present threats to the State's security system; (2) following a multi-year strategic business plan that is constantly reviewed and updated, thus avoiding the need for the cyclical reforms that have characterized its history; and (3) conducting operations on a fiscal year budget, controlling fees sufficient to fund the budget, adopting regulations regarding processes and fees; and implementing an annual strategic business plan.

L.2003,c.13,s.2.



Section 39:2A-3 - Definitions Relative To New Jersey Motor Vehicle Commission.

39:2A-3 Definitions relative to New Jersey Motor Vehicle Commission.

3.As used in this act:

"Agency" or "motor vehicle agency" means that enterprise run by an agent designated by the commission to be the commission's agent for the registering of motor vehicles, issuing registration certificates and licensing of drivers, as provided in R.S.39:3-3 and R.S.39:10-25.

"Agent" or "Motor Vehicle Agent" means a person designated as agent in R.S.39:3-3 and R.S.39:10-25.

"Board" means the board established by section 12 of P.L.2003, c.13 (C.39:2A-12).

"Chair" means the chair of the board.

"Chief Administrator" or "administrator" means the chief administrator of the commission.

"Commission" means the New Jersey Motor Vehicle Commission established and created by section 4 of P.L.2003, c.13 (C.39:2A-4).

"Commissioner" means the Commissioner of Transportation of this State.

"Department" means the Department of Transportation of this State.

"Deputy Chief Administrator" or "deputy administrator" means the deputy chief administrator of the commission and all references in any law, rule, regulation or order to the Deputy Director of the division shall mean and refer to the deputy administrator.

"Director" means the Director of the Division of Motor Vehicles.

"Division" or "DMV" means the Division of Motor Vehicles in the Department of Transportation.

"Service charge" means an amount charged by the commission for services rendered, which includes all new fees and surcharges, increases in existing fees and surcharges, and such amounts as provided in section 105 of P.L.2003, c.13 (C.39:2A-36). Service charges are revenue of the commission and are not subject to appropriation as Direct State Services by the Legislature.

L.2003, c.13, s.3; amended 2007, c.335, s.1.



Section 39:2A-4 - "New Jersey Motor Vehicle Commission" Established; Division Abolished.

39:2A-4 "New Jersey Motor Vehicle Commission" established; division abolished.

4. a. There is hereby established a body corporate and politic, with corporate succession, to be known as the "New Jersey Motor Vehicle Commission." The commission shall be established in the Executive Branch of the State Government and for the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated, in but not of, the Department of Transportation, but notwithstanding this allocation, the commission shall be independent of any supervision and control by the department or by any board or officer thereof. The commission is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the commission of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

b.The Division of Motor Vehicles, transferred to the Department of Transportation pursuant to Reorganization Plan No. 002-1995, is abolished as a division in the Department of Transportation, and all of its functions, powers and duties, except as herein otherwise provided, are transferred to, and are continued in the commission and shall be exercised by the chief administrator of the commission. Unless otherwise specified in this act, this transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.). All records, equipment and other personal property, appropriations, and any unexpended balances of funds appropriated or otherwise available to the division, shall be transferred to the commission pursuant to the "State Agency Transfer Act."

c.Whenever any law, rule, regulation, order, contract, tariff, document, reorganization plan, judicial, or administrative proceeding or otherwise thereunder, refers to the Division of Motor Vehicles in the Department of Law and Public Safety or in the Department of Transportation, or to the director thereof, the reference shall mean and refer to the commission, unless otherwise stated in this act.

d.Regulations adopted by the division shall continue with full force and effect until amended or repealed pursuant to law.

e.The commission shall operate on a fiscal year budget cycle.

f.The commission shall continue in existence until dissolved by act of the Legislature. However, any dissolution of the commission shall be on condition that the commission has no debts, contractual duties or obligations outstanding, or that provision has been made for the payment, discharge or retirement of these debts, contractual duties or obligations. Upon any dissolution of the commission, all property, rights, funds and assets thereof shall pass to and become vested in the State.

L.2003,c.13,s.4.



Section 39:2A-5 - Transfer Of Employees; Retirement System, Health Benefits.

39:2A-5 Transfer of employees; retirement system, health benefits.

5. a. Upon the abolishment of the division, all career service employees serving in the division on that date shall be employees of the commission and shall be transferred to the commission pursuant to the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.) and shall retain their present career service employment status and their collective bargaining status, including all rights of tenure, retirement, pension, disability, leave of absence, or similar benefits. Future employees of the commission shall be hired consistent with the provisions of Title 11A of the New Jersey Statutes and the rules promulgated thereunder.

b.Upon action of the commission, all agency employees shall become employees of the commission. Such employees shall be assigned to appropriate titles by the Civil Service Commission. Those private motor vehicle agency employees who were employed by the agency on or before January 1, 2003 and who are assigned to career service titles upon employment with the commission shall, upon completion of the special probationary period described in section 7 of P.L.2003, c.13 (C.39:2A-7), attain permanent, regular appointments in their respective titles. No special probationary period shall be required for those who have previously completed a probationary period during their previous State service employment. Except for managerial and confidential employees as defined by the "New Jersey Employer - Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), such employees shall be covered under the State of New Jersey's collective bargaining agreements and shall obtain all employment and collective bargaining rights consistent therewith.

c.Officers and employees of the commission shall be enrolled in the Public Employees' Retirement System and shall be eligible to participate in the State Health Benefits Program established pursuant to the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.).

L.2003, c.13, s.5; amended 2008, c.29, s.93.



Section 39:2A-6 - Employee Seniority, Benefits Transferred, Continued.

39:2A-6 Employee seniority, benefits transferred, continued.

6. a. Notwithstanding the provisions of Title 11A of the New Jersey Statutes and rules promulgated thereunder to the contrary, employees of a private motor vehicle agency who were employed with that agency immediately after serving in the division prior to its privatization, shall, upon returning to State service as employees of the commission, receive civil service seniority credit for all years of employment service retroactive to the date upon which they commenced State employment prior to employment with the private motor vehicle agency. These employees shall also receive civil service seniority credit for all years of employment with the private motor vehicle agency as if the employment were total and continuous.

b.Employees employed by the private motor vehicle agency who enter State service as employees of the commission but who have no prior State service shall receive civil service seniority credit for all years of employment with the private motor vehicle agency.

c.Civil service seniority credit for all employees referred to in subsections a. and b. of this section shall only be used to determine seniority credit for layoff and promotional purposes and accrual of paid leave.

d.Accumulated sick and vacation leave for employees entering or returning to State service as provided in subsections a. and b. of this section shall be transferred and credited to their State leave accounts immediately upon their return to State service.

L.2003,c.13,s.6.



Section 39:2A-7 - Probationary Period For Certain Employees.

39:2A-7 Probationary period for certain employees.

7.Notwithstanding the provisions of Title 11A of the New Jersey Statutes and the rules promulgated thereunder to the contrary, all employees entering or returning to State service other than those on a Special Reemployment List as employees of the commission following employment with a private motor vehicle agency, who have been employed with the private motor vehicle agency on or before January 1, 2003, and assigned to the career service shall be subject to a special probationary period unless they have already completed a probationary period during their previous State service employment. The special probationary period shall have a duration of six months from the date that the employees enter or return to State service as employees of the commission. Each employee's work performance shall be evaluated to determine whether the employee can satisfactorily perform the duties of the title to which the employee is appointed and progress reports shall be provided to the employee as provided by the rules of the Civil Service Commission. An employee who is determined to have satisfactorily performed the duties of the employee's career service title shall attain permanent status in that title at the conclusion of the special probationary period. An employee who is determined not to have satisfactorily performed the duties of that title during or at the conclusion of the special probationary period shall be immediately separated from State service and shall not have any right of appeal regarding the separation to the Civil Service Commission.

L.2003, c.13, s.7; amended 2008, c.29, s.94.



Section 39:2A-8 - Determination Of Employee Salaries.

39:2A-8 Determination of employee salaries.

8.Notwithstanding the provisions of Title 11A of the New Jersey Statutes and the rules promulgated thereunder to the contrary, the employees entering or returning to State service as employees of the commission in career service titles following employment with a private motor vehicle agency, shall receive a salary commensurate with total years of service as determined by the commission in the salary range assigned to the career service titles to which they have received an appointment.

L.2003,c.13,s.8.



Section 39:2A-9 - Testing Of Provisional Employees.

39:2A-9 Testing of provisional employees.

9. a. Notwithstanding the provisions of Title 11A of the New Jersey Statutes and the rules promulgated thereunder to the contrary, employees entering State service other than those on a Special Reemployment List as employees of the commission in career service titles following employment after January 1, 2003 with a private motor vehicle agency shall be considered provisional employees subject to competitive testing.

b.Notwithstanding the provisions of Title 11A of the New Jersey Statutes and the rules promulgated thereunder, employees entering State service as provided in subsection a. of this section shall not be subject to displacement by persons on preexisting Special Reemployment Lists. Special Reemployment Lists for applicable titles shall be used only to fill vacant positions in the commission.

L.2003,c.13,s.9.



Section 39:2A-10 - Powers Of Deputy Chief Administrator.

39:2A-10 Powers of deputy chief administrator.

10. The Deputy Chief Administrator shall assist the chief administrator in the day-to-day administration of the commission and shall have all of the powers and duties of the chief administrator, as authorized and assigned by the chief administrator.

The deputy chief administrator shall carry out all of the chief administrator's duties and responsibilities during the chief administrator's absence, disqualification or inability to serve, and shall perform such other duties and responsibilities as the chief administrator shall determine and assign. If a vacancy occurs in the office of the chief administrator for any reason, the deputy chief administrator shall become acting chief administrator to serve until a successor is appointed in accordance with section 12 of P.L.2003, c.13 (C.39:2A-12). The deputy chief administrator shall serve at the pleasure of the chief administrator and shall receive such salary as fixed by the chief administrator in accordance with the table of organization. The deputy chief administrator shall be in the State unclassified service.

L.2003, c.13, s.10; amended 2009, c.298, s.1.



Section 39:2A-11 - Administrator Considered "Appointing Authority."

39:2A-11 Administrator considered "appointing authority."

11.Except as otherwise provided by law, the administrator shall be considered the "appointing authority" for the commission within the contemplation of the civil service laws and the table of organization. The administrator may delegate such appointing authority to the deputy administrator as he deems necessary.

L.2003,c.13,s.11.



Section 39:2A-12 - Board; Membership; Appointment; Terms, Vacancies.

39:2A-12 Board; membership; appointment; terms, vacancies.

12. a. Except as otherwise provided by law, the commission shall be governed by a board which shall consist of the following eight members:

(1)The Commissioner of Transportation, who shall serve as an ex officio voting member;

(2)The State Attorney General, who shall serve as an ex officio voting member;

(3)The Chair of the board who shall be a nonvoting member and who shall also be the person appointed and serving as the chief administrator. The chief administrator shall be appointed by the Governor with the advice and consent of the Senate. The chief administrator shall serve at the pleasure of the Governor during the Governor's term of office, and shall receive such salary as shall be fixed by the Governor which is not greater than the salary of a cabinet-level official of the State. Prior to nomination, the Governor shall cause the Attorney General to conduct an inquiry into the nominee's background, financial stability, integrity and responsibility and reputation for good character, honesty and integrity. The person appointed and serving as chief administrator shall devote full time to the performance of the duties of that position. The chief administrator shall be in the State unclassified service;

(4)The State Treasurer, who shall serve as an ex officio voting member; and

(5)Four public members who shall be appointed by the Governor with the advice and consent of the Senate, not more than two of whom shall be of the same political party. The public members shall be voting members and serve for a term of four years. These members shall be New Jersey residents who shall provide appropriate geographic representation from throughout the State and who shall have experience and familiarity with public safety, customer service, security, or business operations. At least one member shall reside in a northern county (Bergen, Essex, Hudson, Morris, Passaic, Union, Sussex and Warren), at least one member shall reside in a central county (Hunterdon, Mercer, Middlesex, Monmouth and Somerset), and at least one member shall reside in a southern county (Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean and Salem).

b.Appointments of public members to the board shall be for terms of four years, except that in filling each vacancy, among the several public members, that first arises by expiration of the respective terms of those members following the effective date of P.L.2007, c.335 (C.39:2A-36.1 et al.), appointments shall be for terms as follows: one member for four years, one member for three years, one member for two years, and one member for one year. A public member may be appointed for any number of successive terms. The board may elect a secretary and a treasurer, who need not be members, and the same person may be elected to serve both as secretary and treasurer.

c.Each ex officio member of the board may designate two employees of the member's department or agency, who may represent the member at meetings of the board. A designee may lawfully vote and otherwise act on behalf of the member. The designation shall be in writing delivered to the board and shall continue in effect until revoked or amended by writing delivered to the board.

d.Each public member shall continue in office after the expiration of the member's term until a successor is appointed and qualified. The successor shall be appointed in like manner for the unexpired term only.

e.A vacancy in the membership of the board occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

L.2003, c.13, s.12; amended 2007, c.335, s.2; 2009 c.298, s.2.



Section 39:2A-13 - Powers, Duties Of Board.

39:2A-13 Powers, duties of board.

13. a. In addition to any powers and duties conferred upon it elsewhere in this act, the board shall be authorized to:

(1)Make, amend and repeal bylaws not inconsistent with State and federal law;

(2)Adopt an official seal;

(3)Maintain an office at such place or places within the State as it may designate;

(4)Apply for and accept grants from the State or federal government, or any agency thereof, or grants, gifts or other contributions from any foundation, corporation, association or individual, or any private source, and comply with the terms, conditions and limitations thereof, as necessary and proper to carry out the purposes of this act;

(5)Delegate to the chief administrator and any other officers of the commission such powers and duties as necessary and proper to carry out the purposes of this act;

(6)Operate, lease, license or contract in such manner as to produce revenue for the commission, as provided in this act, including engaging in advertising services pursuant to section 35 of P.L.2003, c.13 (C.39:2A-33);

(7)Accept and use any funds available to the commission;

(8)Enter into agreements or contracts to pay for goods from and services rendered by any public or private entity, and receive payment for services rendered to any public or private entity, including advertising services provided pursuant to section 35 of P.L.2003, c.13 (C.39:2A-33); and

(9)Enter into agreements or contracts, execute any and all instruments, and do and perform acts or things necessary, convenient or desirable for the purposes of the commission, or to carry out any power expressly or implicitly given in this act.

b.The board is further authorized to:

(1)Review and approve a statement of the vision, mission, and goals of the commission, as submitted by the chief administrator;

(2)Review and approve the strategic business plan of the commission which shall include the commission's long-term objectives, policies, and programs, including a facilities improvement and management plan and a table of organization, as submitted by the chief administrator;

(3)Review and approve the annual budget of the commission as submitted by the chief administrator and ensure that projected revenues and service charges are sufficient to adequately fund the commission both in the short and long-term;

(4)Receive reports and recommendations from any advisory council created pursuant to section 26 of P.L.2003, c.13 (C.39:2A-26) and provide policy direction related thereto to the chief administrator;

(5)Review and recommend all capital purchases and construction projects undertaken by the commission;

(6)Review any proposed bill, joint resolution or concurrent resolution introduced in either House of the Legislature which establishes or modifies any motor vehicle statute or regulation in this State. Such a review shall include, but not be limited to, an analysis of the fiscal impact of the bill or resolution on the commission and any comments upon or recommendations concerning the legislation including rejection, modification or approval. Additionally, the board shall suggest alternatives to the legislation which it deems may be appropriate; and

(7)Recommend to the Governor and the Legislature any statutory changes it deems appropriate, including, but not limited to, any revisions to fees or service charges or changes to programs, in order to insure the proper functioning and operation of the commission.

c.Except as provided in this section and section 21 of P.L.2003, c.13 (C.39:2A-21), all administrative functions, powers and duties of the commission may be exercised by the chief administrator and any reference to the commission in any law, rule or regulation may for this purpose be deemed to refer to the chief administrator.

L.2003, c.13, s.13; amended 2007, c.335, s.3; 2009 c.298, s.3.



Section 39:2A-14 - Election Of Vice-chair.

39:2A-14 Election of vice-chair.

14.The board shall elect annually, by a majority of the full membership of the board, one of its members, other than the Chair, to serve as Vice-Chair for the ensuing year. The Vice-Chair shall hold office until January 1 next ensuing. The Vice-Chair, acting in the capacity of presiding officer, shall carry out all of the responsibilities of the Chair of the board during the Chair's absence, disqualification, or inability to serve.

L.2003, c.13, s.14; amended 2007, c.335, s.4.



Section 39:2A-15 - Member Compensation.

39:2A-15 Member compensation.

15.Members other than those serving ex officio shall serve without compensation, but the board shall reimburse board members for actual expenses necessarily incurred in the discharge of their duties.

L.2003, c.13, s.15; amended 2007, c.335, s.5.



Section 39:2A-16 - Meetings Of Board.

39:2A-16 Meetings of board.

16. a. The board shall meet every other month or at more frequent times at the discretion of the Chair or as a majority of the board shall decide. Meetings of the board shall be held at such times and places as the Chair may deem necessary and convenient.

b.The meetings shall be subject to the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

c.Any other law, rule or regulation to the contrary notwithstanding, the board shall take all necessary steps to ensure that all interested persons are given adequate notice of board meetings and the agenda of such meetings, through the utilization of media engaged in the dissemination of information.

d.The powers of the board shall be vested in the members thereof. Four members of the board shall constitute a quorum at any meeting. Actions may be taken and motions and resolutions adopted by the board by the affirmative vote of at least four voting members. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

L.2003, c.13, s.16; amended 2007, c.335, s.6.



Section 39:2A-17 - Minutes Delivered To Governor, Effect Of Veto.

39:2A-17 Minutes delivered to Governor, effect of veto.

17.A true copy of the minutes of every meeting of the board shall be delivered by and under the certification of the secretary of the board, without delay, to the Governor. No action taken at the meeting shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after the minutes are delivered, unless during the 10-day period the Governor approves the minutes, in which case the action shall become effective upon approval. If, in that 10-day period, the Governor returns copies of the minutes with a veto of any action taken by the board or any member, the action shall be null and void and of no effect.

L.2003, c.13, s.17; amended 2007, c.335, s.7.



Section 39:2A-18 - Members Subject To Conflicts Of Interest Law.

39:2A-18 Members subject to Conflicts of Interest Law.

18.Members of the board shall be subject to the provisions of the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.).

L.2003, c.13, s.18; amended 2007, c.335, s.8.



Section 39:2A-19 - Removal Of Member.

39:2A-19 Removal of member.

19.Each appointed member of the board may be removed from office by the Governor for cause, after a public hearing and may be suspended by the Governor pending the completion of the hearing. Before assuming the duties of board membership, each member shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of the member's ability. A record of the oaths shall be filed in the office of the Secretary of State.

L.2003, c.13, s.19; amended 2007, c.335, s.9.



Section 39:2A-20 - Authorization Of Payment Methods Including Electronic.

39:2A-20 Authorization of payment methods including electronic.

20.The commission may, in acceptance of payment of any fees, fines, penalties, surcharges, service charges or other charges, authorize the use of a credit or debit card or any other electronic payment device.

L.2003,c.13,s.20.



Section 39:2A-21 - Rules, Regulations.

39:2A-21 Rules, regulations.

21.The board shall adopt all rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) for the proper functioning of the commission, and as necessary to effectuate the purposes of this act, except for those relating to the internal governance of the commission adopted by the administrator. Current rules and regulations of the division shall remain in full force and effect until such time as they are repealed or amended by the board or in accordance with any other law.

L.2003, c.13, s.21; amended 2007, c.335, s.10.



Section 39:2A-22 - Annual Report To Governor, Legislature.

39:2A-22 Annual report to Governor, Legislature.

22. a. On or before January 31 of each year, the commission shall file with the Governor, the presiding officer of each House of the Legislature, and the Senate Transportation Committee and the Assembly Transportation and Public Works Committee, or their successors, a report setting forth the operational, capital and financial expenditures of the previous year, and the operational, capital, and financial plan, and the table of organization and staffing plan, for the current year.

The commission shall include in this report the latest audited annual financial statement. In this statement, the commission shall disclose all revenues remitted to the commission and provide a detailed listing of the various categories in which it receives revenue, including any surplus revenue from the prior year.

The commission shall also include in the report an assessment of the service provided by the commission. The assessment shall include information or data or both relating to security improvements, annual transactions performed, customer wait times, and criminal complaints.

b.The commission shall cause a financial audit of its books and accounts to be made at least once each year by certified public accountants and a copy thereof shall be filed with the State Treasurer.

c.(Deleted by amendment, P.L.2007, c.335).

L.2003, c.13, s.22; amended 2007, c.335, s.11.



Section 39:2A-23 - Immunity From Liability.

39:2A-23 Immunity from liability.

23.Members of the board and officers and employees of the commission shall not be liable in an action for damages to any person for any action taken or recommendation made within the scope of their employment as a member, officer or employee if the action or recommendation was taken or made without malice. The members of the board shall be indemnified and their defense of any action provided for in the same manner and to the same extent as employees of the State under the "New Jersey Tort Claims Act," P.L.1972, c.45 (N.J.S.59:1-1 et seq.) on account of acts or omissions in the scope of their employment.

L.2003, c.13, s.23; amended 2007, c.335, s.12.



Section 39:2A-24 - Absolute, Qualified Immunities.

39:2A-24 Absolute, qualified immunities.

24.As the commission is a State agency, all absolute and qualified immunities and defenses provided to public entities and public employees by the "New Jersey Tort Claims Act," P.L.1972, c.45 (N.J.S.59:1-1 et seq.), the "New Jersey Contractual Liability Act," P.L.1972, c.45 (N.J.S.59:13-1 et seq.), and any other law shall apply to all interests held and activities performed by the commission and its employees pursuant to this act.

L.2003,c.13,s.24.



Section 39:2A-25 - Legal Representation.

39:2A-25 Legal representation.

25.The Attorney General shall provide legal representation to the commission and its employees to the same extent as representation is provided to other State agencies and their employees.

L.2003,c.13,s.25.



Section 39:2A-26 - Advisory Council.

39:2A-26 Advisory council.

26. There is created within the commission one advisory council, which shall provide the board with advice, technical expertise, information, guidance, and recommendations in the area of security and privacy. The board shall designate the appropriate State and local government representatives, interest group representatives, technical experts, and constituent representatives as appropriate to serve on the council. Federal government representatives and representatives of national organizations shall be asked to serve, and if willing, may be designated by the board to serve. All council members shall be designated by board action. The Chair, or the Chair's designee, shall serve on the council. The council shall meet and report to the board as frequently as the board requests. The council is as follows:

a.(Deleted by amendment, P.L.2009, c.298).

b.(Deleted by amendment, P.L.2009, c.298).

c.The Security and Privacy Advisory Council, which shall: advise the board as to how to effectively maintain the commission's system and business processes in the securest manner; help the board to address the commission's most serious security breaches; advise as to new or modified programs needed to achieve heightened security; and recommend methods to curtail fraudulent and criminal activities that present threats to the State's security as well as measures to protect the privacy of driver information, including but not limited to the Driver's Privacy Protection Act of 1994, Pub.L.103-322.

d.(Deleted by amendment, P.L.2009, c.298).

e.(Deleted by amendment, P.L.2009, c.298).

In addition to the council created above, the chief administrator may create and establish as necessary within the commission any other advisory council to examine issues affecting or identified by the commission. The members of such councils shall be designated, serve, meet and report to the board as provided for the members of the council created above. The Chair or Chair's designee shall serve on each council. The Safety Advisory Council, the Customer Service Advisory Council, the Business Advisory Council, and the Technology Advisory Council are abolished.

L.2003, c.13, s.26; amended 2007, c.335, s.13; 2009, c.298, s.4.



Section 39:2A-27 - Study On Location, Adequacy Of Agency Facilities.

39:2A-27 Study on location, adequacy of agency facilities.

27.The administrator is directed to immediately commence a study on the location and adequacy of agency facilities. Special attention shall be paid to siting agencies which are accessible to transit and parking facilities. The study shall examine the affordability and practicality of using smaller satellite offices. The study shall reexamine the location and number of the commission's regional service centers. The study shall reevaluate the core business practices used in the administration of motor vehicle services and so report to the commission.

L.2003,c.13,s.27.



Section 39:2A-28 - Powers, Duties Of Administrator.

39:2A-28 Powers, duties of administrator.

28.In addition to any powers and duties otherwise imposed by this act, the administrator shall have general responsibility for the implementation of this act, and shall, without limitation:

a.Perform, exercise and discharge the functions, powers and duties of the commission through such offices as may be established by this act or otherwise by law;

b.Administer and organize the work of the commission in such organizational units, and from time to time alter the plan of organization as deemed expedient, as necessary for the secure, efficient and effective operation of the commission;

c.Appoint, remove and fix the compensation of subordinate officers and other personnel employed by the commission in accordance with the commission's table of organization, except as herein otherwise specifically provided;

d.Appoint, remove, and fix the compensation and terms of employment of the deputy administrator, who shall serve in the State unclassified service, in accordance with the commission's table of organization;

e.Organize and maintain an administrative office and employ therein such secretarial, clerical and other assistants in the commission as the internal operations of the commission may require;

f.Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the commission, its officers and employees;

g.Prepare an annual budget, and submit it to the board;

h.Prepare annually, a strategic business plan and submit it to the board, including a facilities improvement and management plan and a table of organization;

i.Institute or cause to be instituted such legal proceedings or processes as may be necessary to properly enforce and give effect to any of the powers or duties of the administrator;

j.Report as the Governor shall from time to time request or as may be required by law;

k.Collect all fees, fines, penalties, surcharges, service charges and other charges imposed by this act and the regulations issued pursuant thereto or pursuant to law;

l.Develop and maintain a master list of all assets;

m.Oversee the implementation of the facilities improvement and management plan, in consultation with the State Treasurer; and

n.Perform such other functions as may be prescribed in this act or by any other law or by the board.

L.2003, c.13, s.28; amended 2007, c.335, s.14.



Section 39:2A-29 - Goals Of Administrator, Deputy Administrator.

39:2A-29 Goals of administrator, deputy administrator.

29.The administrator, and the deputy administrator under the direction of the administrator, shall have as their immediate goal the improvement of the safety and security of the State's motor vehicle licensing, registration, titling and inspection system and to this end are authorized to:

a.Make technological improvements, including the modernization of software and hardware, the addition of surveillance cameras, alarms, and access systems, and the utilization of biometrics;

b.Increase the number of audit staff, security guards, and other security-related employees;

c.Improve training and monitoring procedures;

d.Utilize document imaging from the field;

e.Integrate the New Jersey title database with the National Motor Vehicle Title Information System;

f.Improve license plate management, including an automated inventory system and reissuance program;

g.Acquire the ability to access State vital statistics data to immediately update driver's license information;

h.Implement additional proofs of identity verification for a non-driver identification card, driver's license, permits, and registrations;

I.Implement card access systems, clear visibility barriers and door replacements where needed;

j.Replace the written driver's license knowledge test with an online test;

k.Increase the use of credit or debit cards or any other electronic payment device;

l.Increase the use of scanned documents;

m.Match motor vehicle records with Social Security records to verify Social Security numbers in the motor vehicle database, to the extent allowable; and

n.Seek the assistance of the Immigration and Naturalization Service to verify authenticity of motor vehicle applicants and their eligibility for documents.

L.2003,c.13,s.29.



Section 39:2A-31 - Exercise Of Powers By Commission For People; Tax Exemption.

39:2A-31 Exercise of powers by commission for people; tax exemption.


32.The exercise of the powers granted by this act will be in all respects for the benefit of the people of the State, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of facilities and assets by the commission will constitute the performance of essential governmental functions, the commission shall not be required to pay any taxes or assessments upon any facility and assets or any property acquired or used by the commission under the provisions of this act or upon the income therefrom, and any facility and assets and any property acquired or used by the commission under the provisions of this act and the income therefrom shall be exempt from taxation.

L.2003,c.13,s.32.



Section 39:2A-32 - Fingerprinting, Criminal History Checks Of Employees; Use.

39:2A-32 Fingerprinting, criminal history checks of employees; use.

33. a. The commission shall require the fingerprinting of all prospective employees, employees of the commission, and employees of the agents of the commission, for purposes of determining employment eligibility in any title or capacity that is either directly or indirectly involved in the issuance or processing of driver's licenses, permits, business licenses, identification cards, driving records, or vehicle registrations and titles, and of all independent contractors and their employees who work on a motor vehicle premises or have access to motor vehicle records or documents. The commission is hereby authorized to exchange fingerprint data with, and receive criminal history record information from, the Federal Bureau of Investigation and the Division of State Police, consistent with the provisions of Pub.L.92-544, for use in determining employment eligibility.

b.The commission may, as deemed necessary by the commission, receive the results of periodic follow-ups of criminal history record checks of all employees of the commission and employees of its agents, for purposes of determining continuing employment eligibility in any title or capacity that is either directly or indirectly involved in the issuance or processing of driver's licenses, identification cards, driving records, or vehicle registrations and titles.

c.If the information from the criminal history record background check discloses that a prospective or current employee has a record of criminal history, the commission shall review the information with respect to the type and date of the criminal offense to determine if the person is qualified for employment with the commission. Criminal offenses which shall disqualify an individual from employment include, but are not limited to, any crime or offense, whether committed in New Jersey or in another jurisdiction, which in New Jersey would constitute murder, assault with intent to murder, espionage, treason, rape, kidnaping, unlawful possession of an explosive or weapon, extortion, armed robbery, distribution of or intent to distribute a controlled substance, possession of a controlled substance, willful destruction of property, burglary, theft, fraud, forgery, terrorism, solicitation of money or resources for a terrorist organization and aggravated assault.

d.Notwithstanding the provisions of subsection b. or c. of this section, an individual shall not be disqualified from employment or service under this act on the basis of any conviction disclosed by a criminal record check performed pursuant to this act without an opportunity to challenge the accuracy of the disqualifying criminal history record.

e.An individual who has been disqualified under the provisions of this act shall be entitled to reapply for the position if the disqualifying conviction is reversed.

f.Notwithstanding the provisions of subsection b. or c. of this section, an individual shall not be disqualified from employment or service on the basis of any conviction disclosed by a criminal history record background check performed pursuant to this act if the individual has affirmatively demonstrated to the administrator, clear and convincing evidence of the individual's rehabilitation. In determining whether an individual has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position which the applicant would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the applicant when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the applicant under their supervision.

L.2003,c.13,s.33.



Section 39:2A-33 - Contracts For Ancillary Services; Use Of Revenues; Rules, Regulations.

39:2A-33 Contracts for ancillary services; use of revenues; rules, regulations.

35. a. The commission may contract for ancillary services at facilities used by the commission, including but not limited to food and beverage concessions, service concessions that would be beneficial to its customers, and information services that would be of interest or informative to its customers, such as television displays, public service displays, and the like.

b.In entering into a contract pursuant to subsection a. of this section, the commission shall award a contract on the basis of competitive public bids or proposals to the responsible bidder or proposer whose bid or proposal is determined to be in the best interest of the State, price and other factors considered.

c.The commission may also sell, lease, or otherwise contract for advertising in or on its equipment or facilities, in any mailing it conducts, or in any publication it produces, including, but not limited to, the New Jersey Driver Manual distributed pursuant to R.S.39:3-41.

d.The commission is authorized to receive funds from contracts entered into pursuant to subsections a. and c. of this section and shall have the right to use the same. The revenue shall not be subject to appropriation as Direct State Services by the Legislature. In addition, this revenue shall not be restricted from use by the commission in any manner except as provided by law. This revenue shall be used in the furtherance of commission purposes. This revenue shall be considered revenue of the commission and shall not be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36).

e.In accordance with the "Administrative Procedure Act," P.L.1968, c.401 (C.52:14B-1 et seq.), the commission shall promulgate rules and regulations necessary to effectuate the purposes of this section, including, but not limited to, the criteria for determining the appropriateness of any advertising and the suitability of any advertising message.

L.2003, c.13, s.35; amended 2009, c.298, s.5.



Section 39:2A-34 - Reorganization Plans Superseded.

39:2A-34 Reorganization plans superseded.

40.To the extent that Reorganization Plans Nos. 002-1995 and 005-1998 are inconsistent with any provisions of this act, they are superseded to the extent of such inconsistencies and any reference in such Plans to the Division of Motor Vehicles in the Department of Transportation shall mean and refer to the commission.

L.2003,c.13,s.40.



Section 39:2A-35 - Transfer Of Commercial Bus Unit.

39:2A-35 Transfer of Commercial Bus Unit.

41.The Commercial Bus Unit in the Department of Transportation, together with all of its functions, powers and duties is transferred to and vested in the commission. This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.). All career service employees who serve in the Commercial Bus Unit shall be employees of the commission and shall retain their present civil service employment status and their collective bargaining status, including all rights of tenure, retirement pension, disability, leave of absence, or similar benefits. All records, property appropriations, and any unexpended balance of funds appropriated or otherwise available to the Commercial Bus Unit, shall be transferred to the commission pursuant to the "State Agency Transfer Act."

L.2003,c.13,s.41.



Section 39:2A-36 - Revenues To Be Remitted To Commission, General Fund.

39:2A-36 Revenues to be remitted to commission, General Fund.

105. a. The first $200,000,000 of fees and surcharges thereon collected pursuant to the following statutes shall be considered service charges which are revenues to be remitted to the New Jersey Motor Vehicle Commission and the remainder shall be remitted to the General Fund, provided that if the total amount of such fees and surcharges collected, as verified by the relevant fiscal year New Jersey Comprehensive Annual Financial Report, produce more or less revenue than the sum of $200,000,000 and the amount anticipated in the fiscal year 2004 Appropriations Act for those statutes, then the $200,000,000 in revenue from those service charges to the commission shall be increased or lowered proportionately:

Section 4 of P.L.1995, c.401 (C.12:7-73); section 24 of P.L.1984, c.152 (C.12:7A-24); section 28 of P.L.1984, c.152 (C.12:7A-28); section 1 of P.L.1983, c.65 (C.17:29A-33); section 6 of P.L.1983, c.65 (C.17:29A-35); section 9 of P.L.1998, c.108 (C.27:5F-42); R.S.39:2-10; section 1 of P.L.1969, c.301 (C.39:3-4b); section 2 of P.L.1969, c.301 (C.39:3-4c); R.S.39:3-8; section 2 of P.L.1968, c.439 (C.39:3-8.1); section 1 of P.L.1992, c.87 (C.39:3-8.2); R.S.39:3-10; section 23 of P.L.1975, c.180 (C.39:3-10a); section 1 of P.L.1977, c.23 (C.39:3-10b); section 1 of P.L.1979, c.261 (C.39:3-10f); section 22 of P.L.1990, c.103 (C.39:3-10.30); R.S.39:3-13; R.S.39:3-18; R.S.39:3-19; section 2 of P.L.1974, c.162 (C.39:3-19.2); section 12 of P.L.1979, c.224 (C.39:3-19.5); R.S.39:3-20; section 1 of P.L.1973, c.319 (C.39:3-20.1); R.S.39:3-21; R.S.39:3-24; R.S.39:3-25; R.S.39:3-26; section 2 of P.L.1964, c.195 (C.39:3-27.4); section 2 of P.L.1968, c.247 (C.39:3-27.6); section 2 of P.L.1977, c.369 (C.39:3-27.9); section 2 of P.L.1979, c.457 (C.39:3-27.16); section 2 of P.L.1981, c.139 (C.39:3-27.19); R.S.39:3-28; R.S.39:3-30; R.S.39:3-31; section 1 of P.L.1961, c.77 (C.39:3-31.1); R.S.39:3-32; section 1 of P.L.1999, c.192 (C.39:3-33a); section 1 of P.L.2001, c.35 (C.39:3-33b); section 2 of P.L.1959, c.56 (C.39:3-33.4); section 4 of P.L.1959, c.56 (C.39:3-33.6); R.S.39:3-36; section 1 of P.L.1979, c.314 (C.39:3-54.14); section 2 of P.L.1999, c.308 (C.39:3-75.2); R.S.39:3-84; section 2 of P.L.1999, c.396 (C.39:3-84.7); section 3 of P.L.1973, c.307 (C.39:3C-3); section 10 of P.L. 1983, c.105 (C.39:4-14.3j); section 23 of P.L.1983, c.105 (C.39:4-14.3w); R.S.39:4-26; R.S.39:4-30; section 11 of P.L.1985, c.14 (C.39:4-139.12); section 1 of P.L.1972, c.38 (C.39:5-30.4); section 31 of P.L.1994, c.60 (C.39:5-36.1); section 20 of P.L.1952, c.173 (C.39:6-42); section 2 of P.L.1983, c.141 (C.39:6B-3); R.S.39:7-3; section 3 of P.L.1975, c.156 (C.39:8-11); section 8 of P.L.1975, c.156 (C.39:8-16); section 9 of P.L.1975, c.156 (C.39:8-17); section 15 of P.L.1975, c.156 (C.39:8-23); section 5 of P.L.1995, c.112 (C.39:8-45); section 7 of P.L.1995, c.112 (C.39:8-47); section 12 of P.L.1995, c.112 (C.39:8-52); section 11 of P.L.1995, c.157 (C.39:8-69); section 13 of P.L.1995, c.112 (C.39:8-53); section 14 of P.L. 1995, c.112 (C.39:8-54); R.S.39:10-11; R.S.39:10-12; R.S.39:10-14; R.S.39:10-16; R.S.39:10-19; R.S.39:10-25; section 5 of P.L.1983, c.323 (C.39:10-35); section 8 of P.L.1983, c.455 (C.39:10A-15); R.S.39:11-8; section 2 of P.L.1951, c.216 (C.39:12-2); section 5 of P.L.1951, c.216 (C.39:12-5); and section 2 of P.L.1983, c.360 (C.39:13-2).

Proportional revenues remitted to the commission for the fiscal years beginning July 1, 2004 and thereafter shall have the same proportion as the proportional revenues remitted to the commission for the fiscal year beginning July 1, 2003, and this calculation shall not be impacted by the acceleration of revenue attributable to new passenger automobile registrations implemented pursuant to P.L.2004, c.64.

b.In addition to the proportionately increased or lowered revenue provided for in subsection a. of this section, the commission shall receive 100 percent of the revenues collected from any new service charge and 100 percent of the increased revenues collected from any existing service charge increased by law or regulation. Any new or increased service charge shall not be included in the calculation of the proportional revenue remitted to the commission.

c.In addition to the revenues provided for in subsections a. and b. of this section, all fees collected pursuant to Chapter 3 of Title 39 of the Revised Statutes required to defray the costs of the commission with respect to producing, issuing, renewing, and publicizing license plates, or related computer programming shall be considered revenues of the commission notwithstanding any other provision of law.

d.Revenues of the commission shall not be subject to appropriation as direct State services by the Legislature. In addition, the revenues of the commission shall not be restricted from use by the commission in any manner except as provided by law. Revenues of the commission may be used in the furtherance of any purpose of the commission or as otherwise provided for by law.

L.2003, c.13, s.105; amended 2004, c.64, s.5; 2007, c.335, s.15.



Section 39:2A-36.1 - Increase In Fees, Surcharges.

39:2A-36.1 Increase in fees, surcharges.

16. a. On and after the effective date of P.L.2007, c.335 (C.39:2A-36.1 et al.), the board may, by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), increase fees and surcharges collected pursuant to the following statutes, notwithstanding any law, rule, or regulation to the contrary:

Section 4 of P.L.1995, c.401 (C.12:7-73); section 24 of P.L.1984, c.152 (C.12:7A-24); section 28 of P.L.1984, c.152 (C.12:7A-28); section 1 of P.L.1983, c.65 (C.17:29A-33); section 6 of P.L.1983, c.65 (C.17:29A-35); section 9 of P.L.1998, c.108 (C.27:5F-42); R.S.39:2-10; section 1 of P.L.1969, c.301 (C.39:3-4b); section 2 of P.L.1969, c.301 (C.39:3-4c); section 2 of P.L.1968, c.439 (C.39:3-8.1); section 1 of P.L.1992, c.87 (C.39:3-8.2); section 23 of P.L.1975, c.180 (C.39:3-10a); section 1 of P.L.1977, c.23 (C.39:3-10b); section 1 of P.L.1979, c.261 (C.39:3-10f); section 22 of P.L.1990, c.103 (C.39:3-10.30); R.S.39:3-13; R.S.39:3-18; R.S.39:3-19; section 2 of P.L.1974, c.162 (C.39:3-19.2); section 12 of P.L.1979, c.224 (C.39:3-19.5); R.S.39:3-20; section 1 of P.L.1973, c.319 (C.39:3-20.1); R.S.39:3-21; R.S.39:3-24; R.S.39:3-25; R.S.39:3-26; section 2 of P.L.1964, c.195 (C.39:3-27.4); section 2 of P.L.1968, c.247 (C.39:3-27.6); section 2 of P.L.1977, c.369 (C.39:3-27.9); section 2 of P.L.1979, c.457 (C.39:3-27.16); section 2 of P.L.1981, c.139 (C.39:3-27.19); R.S.39:3-28; R.S.39:3-30; R.S.39:3-31; section 1 of P.L.1961, c.77 (C.39:3-31.1); R.S.39:3-32; section 1 of P.L.1999, c.192 (C.39:3-33a); section 1 of P.L.2001, c.35 (C.39:3-33b); section 2 of P.L.1959, c.56 (C.39:3-33.4); section 4 of P.L.1959, c.56 (C.39:3-33.6); R.S.39:3-36; section 1 of P.L.1979, c.314 (C.39:3-54.14); section 2 of P.L.1999, c.308 (C.39:3-75.2); R.S.39:3-84; section 2 of P.L.1999, c.396 (C.39:3-84.7); section 3 of P.L.1973, c.307 (C.39:3C-3); section 10 of P.L.1983, c.105 (C.39:4-14.3j); section 23 of P.L.1983, c.105 (C.39:4-14.3w); R.S.39:4-26; R.S.39:4-30; section 11 of P.L.1985, c.14 (C.39:4-139.12); section 1 of P.L.1972, c.38 (C.39:5-30.4); section 31 of P.L.1994, c.60 (C.39:5-36.1); section 20 of P.L.1952, c.173 (C.39:6-42); section 2 of P.L.1983, c.141 (C.39:6B-3); R.S.39:7-3; section 3 of P.L.1975, c.156 (C.39:8-11); section 8 of P.L.1975, c.156 (C.39:8-16); section 9 of P.L.1975, c.156 (C.39:8-17); section 15 of P.L.1975, c.156 (C.39:8-23); section 5 of P.L.1995, c.112 (C.39:8-45); section 7 of P.L.1995, c.112 (C.39:8-47); section 12 of P.L.1995, c.112 (C.39:8-52); section 11 of P.L.1995, c.157 (C.39:8-69); section 13 of P.L.1995, c.112 (C.39:8-53); section 14 of P.L.1995, c.112 (C.39:8-54); R.S.39:10-11; R.S.39:10-12; R.S.39:10-14; R.S.39:10-16; R.S.39:10-19; R.S.39:10-25; section 5 of P.L.1983, c.323 (C.39:10-35); section 8 of P.L.1983, c.455 (C.39:10A-15); R.S.39:11-8; section 2 of P.L.1951, c.216 (C.39:12-2); section 5 of P.L.1951, c.216 (C.39:12-5); and section 2 of P.L.1983, c.360 (C.39:13-2).

b. (1) In determining an appropriate increase of any fee or surcharge pursuant to subsection a. of this section, the board shall consider at least the following factors: (a) the year in which the fee or surcharge was last increased; (b) the actual costs to the State of New Jersey for administering any transaction, process, filing, registration, inspection, audit, or any license, permit, or other document issuance, for which the fee or surcharge is collected; and (c) the annual percentage increase in the Consumer Price Index or other similar relevant index.

No fee or surcharge set forth in this section shall be increased by regulation more than once during any five-year period, and no such fee or surcharge shall be increased beyond an amount that exceeds the actual costs to the State of New Jersey for administering any transaction, process, filing, registration, inspection, audit, or any license, permit, or other document issuance, for which the fee or surcharge is collected.

(2)All increases in a fee or surcharge after the first increase shall also be subject to the following limitation: the increase shall not exceed the cumulative annual percentage increase in the Consumer Price Index for the five fiscal years prior to the date of the proposed subsequent increase.

(3)All increases in fees or surcharges imposed by regulation proposed to be adopted in a calendar year shall be consolidated in one single regulatory proposal in that calendar year.

(4)As used in this section, the "Consumer Price Index" means the consumer price index for all urban consumers in the New York City and Philadelphia areas as reported by the Department of Labor or successor index.

c.Pursuant to subsection b. of section 105 of P.L.2003, c.13 (C.39:2A-36), 100 percent of the increased revenues collected from such increase shall be remitted to the commission.

L.2007, c.335, s.16.



Section 39:2A-37 - Fees Concerning Licenses, Effective Date, Revenue Of The Commission, Certain.

39:2A-37 Fees concerning licenses, effective date, revenue of the commission, certain.
109.Notwithstanding any other provision of law, all fees established pursuant to P.L.2001, c. 391 shall take effect on the enactment of P.L.2003, c.13 (C.39:2A-1 et al.). The $6 digitized picture fee shall be charged regardless of whether the license or identification card displays a picture, and shall be revenues of the commission for use in the furtherance of any commission purpose. This fee shall be considered revenues of the commission and shall not be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36).

Revenues of the commission shall not be subject to appropriation as direct State services by the Legislature. In addition, the revenues of the commission shall not be restricted from use by the commission in any manner except as provided by law. Revenues of the commission may be used in the furtherance of any purpose of the commission or as otherwise provided for in law.

L.2003,c.13,s.109.



Section 39:2A-38 - Additional Fees As Security Surcharge; Commission Revenue.

39:2A-38 Additional fees as security surcharge; commission revenue.

110. In addition to the vehicle registration fees imposed pursuant to the provisions of chapters 3, 4, and 8 of Title 39 of the Revised Statutes, the commission shall impose and collect an additional $7 for each new and renewal vehicle registration as a security surcharge, which surcharge shall take effect on the enactment of P.L.2003, c.13 (C.39:2A-1 et al.). The security surcharges collected pursuant to this section shall be revenues of the commission and shall not be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36). The security surcharge shall not be imposed on the registration of passenger vehicles registered to persons possessing a valid handicapped person identification card issued pursuant to section 2 of P.L.1949, c.280 (C.39:4-205) or to persons aged 65 years of age or older at the time of registration or registration renewal. Revenues of the commission shall not be subject to appropriation as direct State services by the Legislature. In addition, the revenues of the commission shall not be restricted from use by the commission in any manner except as provided by law. Revenues of the commission may be used in the furtherance of any purpose of the commission or as otherwise provided for in law.

L.2003, c.13, s.110; amended 2007, c.335, s.17.



Section 39:2A-39 - Monies Considered Revenues Of Commission.

39:2A-39 Monies considered revenues of commission.

120. All monies paid to the commission pursuant to section 1 of P.L.1952, c.176 (C.39:6-58) are revenues of the commission and shall not be subject to the calculation of proportional revenues remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36).

L.2003,c.13,s.120.



Section 39:2A-40 - Prior Law Superseded.

39:2A-40 Prior law superseded.

122. All acts and parts of acts inconsistent with any of the provisions of this act are superseded to the extent of such inconsistencies.

L.2003,c.13,s.122.



Section 39:2A-41 - Severability; Liberal Construction.

39:2A-41 Severability; liberal construction.

123. The provisions of this act shall be deemed to be severable, and if any phrase, clause, sentence or provision of this act is declared to be unconstitutional or the applicability thereof to any person is held invalid, the remainder of this act shall not thereby be deemed to be unconstitutional or invalid.

This act shall be liberally construed to obtain the objectives and effect the purposes thereof.

L.2003,c.13,s.123.



Section 39:2A-42 - Promotional Payment Incentives.

39:2A-42 Promotional payment incentives.

2. a. Notwithstanding the provisions of any other law to the contrary, no later than six months from the date of enactment of this act, and periodically thereafter, the Chief Administrator of the New Jersey Motor Vehicle Commission shall establish promotional payment incentives and shall offer such incentives to any driver who has failed to pay any motor vehicle surcharges levied pursuant to paragraph (1) or paragraph (3) of subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35) or who has been authorized by the chief administrator to pay a surcharge levied pursuant to paragraph (1) or paragraph (3) of subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35) on an installment basis. The promotional payment incentives afforded under this subsection shall not apply to surcharges levied pursuant to paragraph (2) of subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35) nor shall any driver who has any outstanding surcharges levied pursuant to that paragraph be eligible to participate in any promotional payment incentives established by the chief administrator.

Promotional payment incentives may include, but need not be limited to, waivers of down payments necessary to satisfy any surcharge suspension, waivers of interest for the payment of the full principal amount of any surcharges owed to the chief administrator, or any other incentive that the chief administrator establishes.

b.All monies collected pursuant to the provisions of this section shall be remitted to the "Motor Vehicle Surcharges Revenue Fund," established pursuant to section 6 of P.L.2004, c.70 (C.34:1B-21.28).

L.2009, c.224, s.2.



Section 39:2A-43 - "Mainland Memoriam Act."

39:2A-43 "Mainland Memoriam Act."
1. a. This act shall be known and may be cited as the "Mainland Memoriam Act."

b.As used in this section:

"Dealer" means any person engaged in the business of selling or leasing motor vehicles to consumers or other end users and licensed pursuant to R.S.39:10-19.

"Motor vehicle" means the same as that term is defined in R.S.39:1-1.

c. (1) The Chief Administrator of the New Jersey Motor Vehicle Commission shall create written informational material detailing the laws and conditions applicable to holders of special learner's permits, examination permits, and probationary driver's licenses and post the informational material on the official website of the commission.

(2)At the time of purchase or lease of a motor vehicle, a dealer shall provide, in a manner prescribed by the chief administrator, the written informational material created pursuant to paragraph (1) of this subsection to a person purchasing or leasing a motor vehicle from the dealer.

L.2015, c.286, s.1.



Section 39:3-1 - Certain Vehicles Excepted From Chapter

39:3-1. Certain vehicles excepted from chapter
Automobile fire engines and such self-propelling vehicles as are used neither for the conveyance of persons for hire, pleasure or business, nor for the transportation of freights, such as steam road rollers and traction engines are excepted from the provisions of this chapter.



Section 39:3-2 - Motor Vehicles Used On Rural Mail Routes Not Commercial Cars

39:3-2. Motor vehicles used on rural mail routes not commercial cars
Motor vehicles not of the commercial type may be used in the delivery of mail on rural free delivery routes and shall not be classed or considered as commercial cars.



Section 39:3-3 - Motor Vehicle Agents, Appointment, Duties; Background Checks.

39:3-3 Motor vehicle agents, appointment, duties; background checks.

39:3-3. A Motor Vehicle Agent (hereinafter "agent") shall administer and ensure the efficient operations of a local commission office. The board shall designate at least one person in each county to be its agent for the registering of motor vehicles, issuing registration certificates and licensing of drivers, subject to the requirements of this subtitle and to any rules and regulations the board imposes. The agent shall so act until the agent's authority is revoked by the board. All moneys received by such agents for registrations and licenses granted under the provisions of this chapter shall forthwith be deposited as received with the State Treasurer. Notwithstanding any provision of law to the contrary, all current agent contracts shall remain in effect until their expiration. Until the agent contract expires, the fee allowed the agent for registration certificates issued by him and for every license granted by him shall be fixed by the board on the basis of the registration or license fees collected by the agent. The board may limit the fee so paid to a maximum. Such fee shall be paid to the agent by the State Treasurer upon the voucher of the commission in the same manner as other State expenses are paid until the agent contract expires. At such time as the agent becomes a State employee, the agent shall receive a salary as fixed by the administrator in accordance with the commission table of organization. Future agent appointments shall be in the State unclassified service and the agents shall serve at the pleasure of the administrator. To determine suitability for appointment, all agents shall undergo a background check prior to appointment based upon an examination of State, federal and financial records. No person shall be appointed as an agent who has contributed $1,000 or more to any gubernatorial or State party committee in any one year during the five years preceding appointment. All agents appointed pursuant to this section shall be qualified by education and experience to administer and ensure the efficient operation of a local commission office. As used in this section, education and experience shall include a background in law enforcement, security services, customer relations or services; business administration, finance or management; or public administration or finance.

Amended 1955, c.8, ss.2,14; 1959, c.145, s.1; 2003, c. 13, s.43; 2007, c.335, s.18.



Section 39:3-4 - Registration Of Automobiles And Motorcycles, Application, Registration Certificates; Expiration; Issuance; Violations; Notification.

39:3-4 Registration of automobiles and motorcycles, application, registration certificates; expiration; issuance; violations; notification.
39:3-4. Except as hereinafter provided, every resident of this State and every nonresident whose automobile or motorcycle shall be driven in this State shall, before using such vehicle on the public highways, register the same, and no automobile or motorcycle shall be driven unless so registered.

Such registration shall be made in the following manner: An application in writing, signed by the applicant or by an agent or officer, in case the applicant is a corporation, shall be made to the chief administrator or the chief administrator's agent, on forms prepared and supplied by the chief administrator, containing the name, street address of the residence or the business of the owner, mailing address, if different from the street address of the owner's residence or business, and age of the owner, together with a description of the character of the automobile or motorcycle, including the name of the maker and the vehicle identification number, or the manufacturer's number or the number assigned by the chief administrator if the vehicle does not have a vehicle identification number, and any other statement that may be required by the chief administrator. A post office box shall appear on the application only as part of a mailing address that is submitted by the owner, agent or officer, as the case may be, in addition to the street address of the applicant's residence or business; provided, however, the chief administrator, upon application, shall permit a person who was a victim of a violation of N.J.S.2C:12-10, N.J.S.2C:14-2, or N.J.S.2C:25-17 et seq., or who the chief administrator otherwise determines to have good cause, to use as a mailing address a post office box, an address other than the applicant's address or other contact point. An owner whose last address appears on the records of the division as a post office box shall change his address on his application for renewal to the street address of his residence or business and, if different from his street address, his mailing address unless the chief administrator has determined, pursuant to this section, that the owner may use a post office box, an address other than the owner's address or other contact point as a mailing address. The application shall contain the name of the insurer of the vehicle and the policy number. If the vehicle is a leased motor vehicle, the application shall make note of that fact and shall include along with the name and street address of the lessor the name, street address and driver license number of the lessee.

Thereupon the chief administrator shall have the power to grant a registration certificate to the owner of any motor vehicle, if over 17 years of age, application for the registration having been properly made and the fee therefor paid, and the vehicle being of a type that complies with the requirements of this title. The form and contents of the registration certificate to be issued shall be determined by the chief administrator.

If the vehicle is a leased motor vehicle, the registration certificate shall, in addition to containing the name and street address of the lessor, identify the vehicle as a leased motor vehicle.

The chief administrator shall maintain a record of all registration certificates issued, and of the contents thereof.

Every registration shall expire and the registration certificate thereof become void on the last day of the twelfth calendar month following the calendar month in which the certificate was issued; provided, however, that the chief administrator may, at his discretion, require registrations which shall expire, and issue certificates thereof which shall become void, on a date fixed by him, which date shall not be sooner than three months nor later than 26 months after the date of issuance of such certificates, and the fees for such registrations, including any other fees or charges collected in connection with the registration fee, shall be fixed by the chief administrator in amounts proportionately less or greater than the fees established by law. The chief administrator may fix the expiration date for registration certificates at a date other than 12 months if the chief administrator determines that the change is necessary, appropriate or convenient in order to aid in implementing the vehicle inspection requirements of chapter 8 of Title 39 or for other good cause. The chief administrator may, for good cause extend a registration beyond the expiration date that appears upon the registration certificate for periods not to exceed 12 additional months. The chief administrator may extend the expiration date of a registration without payment of a proportionate fee when the chief administrator determines that such extension is necessary for good cause. If any registration is so extended, the owner shall pay upon renewal the full registration fee for the period fixed by the chief administrator as if no extension had been granted.

Notwithstanding any other provision of law to the contrary, every registration for new passenger automobiles shall expire and the registration certificate shall become void on the last day of the 48th calendar month following the calendar month in which the certificate was initially issued. On and after February 1, 2005, the provisions of this paragraph shall not apply to new passenger automobiles purchased by a rental company for use as rental passenger automobiles. As used in this paragraph, "rental company" means a person engaged in the business of renting motor vehicles; and "rental passenger automobile" means a passenger automobile that is rented without a driver and used in the transportation of persons or property other than commercial freight.

If the new passenger automobile being registered is a leased passenger automobile, the registration shall expire in accordance with the term of the lease. If the term of the lease extends beyond one or more 12-month periods by one or more months, the registration period shall be based upon the full year into which one or more of the months extend; provided, however, the registration period for a leased automobile shall not exceed 48-months.

Following the 48-month period of the initial registration of a new passenger automobile, the subsequent registration shall expire, and the registration certificate shall become void, on the last day of the 12th calendar month following the calendar month in which the certificate was next issued.

All motorcycles for which registrations have been issued prior to the effective date of P.L.1989, c.167 and which are scheduled to expire between November 1 and March 31 shall, upon renewal, be issued registrations by the chief administrator which shall expire on a date fixed by him, but in no case shall that expiration date be earlier than April 30 nor later than October 31. The fees for the renewal of the motorcycle registrations authorized under this paragraph shall be fixed by the chief administrator in an amount proportionately less or greater than the fee established by R.S.39:3-21.

Application forms for all renewals of registrations for passenger automobiles shall be sent to the last addresses of owners of motor vehicles and motorcycles, as they appear on the records of the division.

No person owning or having control over any unregistered vehicle shall permit the same to be parked or to stand on a public highway.

Any police officer is authorized to remove any unregistered vehicle from the public highway to a storage space or garage, and the expense involved in such removal and storing of the vehicle shall be borne by the owner of the vehicle, except that the expense shall be borne by the lessee of a leased vehicle.

Any person violating the provisions of this section shall be subject to a fine not exceeding $100, except that for the misstatement of any fact in the application required to be made to the chief administrator, the person making such statement or omitting the statement that the motor vehicle is to be used as a leased motor vehicle when that is the case shall be subject to the penalties provided in R.S.39:3-37.

The chief administrator may extend the expiration date of a registration certificate without payment of a proportionate fee when the chief administrator determines that such extension is necessary, appropriate or convenient to the implementation of vehicle inspection requirements. If any registration certificate is so extended, the owner shall pay upon renewal the full registration fee for the period fixed by the chief administrator as if no extension had been granted.

The New Jersey Motor Vehicle Commission shall make a reasonable effort to notify any lessor whose name and address is on file with the commission, or any other lessor the commission may determine it is necessary to notify, of the requirements of this amendatory act.

A lessor doing business in this State shall notify in writing the lessee of a motor vehicle registered pursuant to this Title of any change in its policies or procedures affecting the registration of the motor vehicle.

Amended 1938, c.66, s.1; 1940, c.246, s.1; 1944, c.5; 1949, c.275; 1952, c.45; 1954, c.172; 1955, c.8, s.3; 1957, c.107; 1968, c.321; 1969, c.103; 1972, c.205, s.1; 1983, c.403, s.6; 1989, c.167, s.2; 1989, c.326, s.1; 1993, c.125, s.2; 1995, c.112, s.27; 1997, c.189, s.1; 2003, c.204, s.3; 2003, c.212; 2004, c.64, s.1.



Section 39:3-4.1 - Licensing Motor Vehicles For Transportation Of Passengers For Hire

39:3-4.1. Licensing motor vehicles for transportation of passengers for hire
As used in this section the term "motor vehicle" is hereby defined as meaning any motor vehicle propelled otherwise than by muscular power (except such vehicles as run only on rails or tracks exclusively) carrying passengers for hire of any kind over the highways in this State, except (1) taxicabs, (2) hotel buses, (3) autobuses with a carrying capacity of not more than six passengers now or hereafter operated under municipal consent upon a route established wholly within the limits of a single municipality, which route does not in whole or in part parallel upon the same street the line of any street railway or traction railway or any other autobus line and (4) vehicles used in ridesharing arrangements.

No motor vehicle as herein defined shall be licensed by the commissioner until the applicant for such license shall first obtain a certificate from the Board of Public Utilities, that such motor vehicle conforms to the rules, regulations and specifications of the Board of Public Utilities, as to construction and safety devices of such motor vehicle; but all motor vehicles as herein defined and approved by the Board of Public Utilities, prior to June 6, 1936, shall not require the further approval of such board as a condition precedent to the issuance of such license.

Amended by L.1981, c. 413, s. 8, eff. Jan. 7, 1982.



Section 39:3-4A - Temporary Registration Of Motor Vehicle In Another State By Resident Of New Jersey

39:3-4a. Temporary registration of motor vehicle in another state by resident of New Jersey
Notwithstanding the provisions of Revised Statutes 39:3-4 every resident of this State who acquires and temporarily registers a motor vehicle in another State may operate such vehicle or cause such vehicle to be operated on the public highways of this State for a period not in excess of the unexpired term of such temporary registration in another State.

L.1967, c. 38, s. 1, eff. April 27, 1967.



Section 39:3-4B - Temporary Registration

39:3-4b. Temporary registration
Any nonresident purchasing an automobile in the State while enroute to another State or Federal district from a licensed dealer may register the same in New Jersey on a temporary basis.

Such temporary registration shall be made in the following manner: An application in writing, signed by the applicant or by an agent or officer in case the applicant is a corporation, shall be made to the director or his lawful agent, on forms prepared and supplied by the director, containing the name, address and age of the owner, together with a description of the character of the automobile, including the name of the maker and the manufacturer's number or the motor number, or both, and any other statement that may be required by the director. If the vehicle is insured by motor vehicle liability insurance as provided for in section 3 of chapter 173 of the laws of 1952, the applicant must file an accompanying certificate, issued by the insurance carrier. An application shall contain the name of the insurer of said vehicle and the policy number.

In the event that such insurance is terminated, the insurer shall notify the director within 30 days, following such termination.

Thereupon the director or licensed dealer shall have the power to grant a temporary registration certificate and temporary plates to the owner of any automobile, if over 17 years of age, either directly or through any licensed motor vehicle dealer who is not within the geographical district, application for the temporary registration having been properly made and the fee therefor paid, and the vehicle being of a type that complies with the requirements of this subtitle. The form and contents of the temporary registration certificate to be issued shall be prescribed by the director. The director shall maintain a record of all temporary registration certificates issued, and of the contents thereof.

Every temporary registration shall expire and the certificate thereof become void on the twentieth day following the date on which the certificate was issued; no temporary registration shall be renewed, except as a permanent registration pursuant to section 39:3-4 of the Revised Statutes, and after payment of the fees prescribed therein.

The director shall issue temporary registration certificates for the 20 day registration period, which shall be effective immediately.

Any person violating the provisions of this section shall be subject to a fine not exceeding $100.00, except that for the misstatement of any fact in the application required to be made by the director, the person making such statement shall be subject to the penalties provided in section 39:3-37 of this Title.

L.1969, c. 301, s. 1.



Section 39:3-4C - Rules, Regulations Relative To Issuance Of Temporary Registration Certificates, Plates.

39:3-4c Rules, regulations relative to issuance of temporary registration certificates, plates.

2. The chief administrator may prescribe rules and regulations governing the issuance of temporary registration certificates and temporary plates by motor vehicle dealers, motorized bicycle dealers, and the Motor Vehicle Commission and may require security in sufficient amount to guarantee payment of all fees and moneys to the State of New Jersey and, upon a finding that any abuse has been practiced by any licensed motor vehicle or motorized bicycle dealer, the chief administrator shall have the right to suspend such dealer's privilege or franchise to issue such temporary registration certificates and plates. Temporary registration certificates for vehicles to be permanently registered in New Jersey shall be valid for a period of 30 days. In the event permanent registration has been delayed by reason of a lost title certificate or failure of a lien holder to timely turn over a certificate of title, a second temporary registration certificate may be issued. A licensed motor vehicle or motorized bicycle dealer shall make a record in the form and manner prescribed by the chief administrator for each such second temporary registration certificate issued and shall pay an enhanced fee to be determined by the chief administrator for each such registration issued. Each licensed motor vehicle or motorized bicycle dealer shall annually determine the fees to be paid pursuant to this section and shall remit annually under certification the amount due to the Motor Vehicle Commission.

No temporary registration certificate shall be issued by a licensed dealer hereunder unless such licensed dealer has confirmed that the vehicle for which the temporary registration is to be issued is insured in accordance with the requirements of the "Motor Vehicle Security-Responsibility Law," P.L.1952, c.173 (C.39:6-23 et seq.), whether by a policy in the name of the purchaser or an endorsement to a policy in the name of the licensed dealer, provided, however, no permanent registration shall be issued unless a policy in the name of the purchaser or someone in the purchaser's household is confirmed.

A temporary registration certificate issued hereunder may be issued by any employee authorized by a licensed dealer to do so; however, the licensee shall be liable for the acts of any such authorized person in issuing temporary registrations, whether the particular unlawful acts were authorized or unauthorized.

Amended 1983, c.105, s.5; 2007, c.335, s.19.



Section 39:3-4D - "Geographical District" Defined

39:3-4d. "Geographical district" defined
"Geographical district" shall be defined as within a 5 mile radius of a motor vehicle agency or agent designated pursuant to section 39:3-3 of the Revised Statutes.

L.1969, c. 301, s. 3.



Section 39:3-4E - Rules And Regulations; Information By Insurers

39:3-4e. Rules and regulations; information by insurers
The director, after consultation with the Commissioner of Insurance, is hereby empowered to prescribe, adopt, promulgate, rescind and enforce rules and regulations requiring insurers to provide all information with respect to the issuance, renewal, cancellation, nonrenewal and termination of insurance as the director may deem necessary to assist the division in enforcement of the provisions of this Title relating to insurance coverage for motor vehicles.

L.1972, c. 205, s. 2, eff. Dec. 26, 1972.



Section 39:3-4F - Vehicles Registered In Foreign Country, Operation By Owner Permitted Temporarily

39:3-4f. Vehicles registered in foreign country, operation by owner permitted temporarily
A resident owner of any motor vehicle which has been registered in accordance with the laws respecting the registration of motor vehicles in a foreign country may operate the motor vehicle in this State for 20 days after the owner imports the motor vehicle into this State in the same manner and to the same extent as though the motor vehicle was registered in this State, provided the registration number is conspicuously displayed on the motor vehicle.

L.1989, c.210, s.1.



Section 39:3-5 - Denial Of Registration, Reciprocity

39:3-5. Denial of registration, reciprocity
39:3-5. The director may refuse registration in the case of any automobile, commercial motor vehicle, trailer, semitrailer, tractor or omnibus that shall not comply with the requirements of this title or that shall seem to him unsuitable for use on the roads and highways of this State. The director shall deny registration to any motor vehicle that has failed to comply with applicable inspection requirements of chapter 8 of Title 39, or of any rules and regulations adopted pursuant thereto, within the time limits established by the director and to any vehicle subject to the inspection jurisdiction of the Department of Transportation that has failed to comply with the applicable inspection requirements of Titles 27 and 48 of the Revised Statutes or of any rules and regulations adopted pursuant thereto. The director may suspend or revoke the registration reciprocity privilege of any motor vehicle that has failed to undergo inspection in accordance with chapter 8 of Title 39 or that is subject to the inspection jurisdiction of the Department of Transportation and has failed to undergo inspection in accordance with the requirements of Titles 27 and 48 of the Revised Statutes or of any rules and regulations adopted pursuant thereto.

Amended 1995,c.112,s.28.



Section 39:3-5.1 - Federal Tax Payment Required

39:3-5.1. Federal tax payment required
The Director of the Division of Motor Vehicles shall refuse registration of a vehicle which is subject to the federal heavy vehicle use tax if the applicant has failed to furnish proof of payment, in the form prescribed by the United States Secretary of the Treasury, that the federal heavy vehicle use tax imposed by section 4481 of the Internal Revenue Code of 1954 (26 U.S.C. s. 4481) has been paid.

L. 1985, c. 387, s. 1, eff. Dec. 19, 1985.



Section 39:3-6.1 - Definitions

39:3-6.1. Definitions
3. As used in this act unless other meaning is clearly apparent from the language or context, or unless inconsistent with the manifest intention of the Legislature:

"Commercial vehicle" means any vehicle which is operated in interstate commerce and used for the transportation of persons for hire, compensation or profit, or designed or used primarily for the transportation of property.

"Jurisdiction" means and includes a State, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country and a state or province of a foreign country.

"Properly registered," as applied to place of registration, means:



(a) The jurisdiction where the person registering the vehicle has his legal residence, or

(b) In the case of a commercial vehicle, the jurisdiction in which it is registered if the commercial enterprise in which such vehicle is used has a place of business therein and, if the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled in or from such place of business and, the vehicle has been assigned to such place of business, or

(c) In the case of a commercial vehicle, the jurisdiction where, because of an agreement or arrangement between two or more jurisdictions, or pursuant to a declaration, the vehicle has been registered as required by that jurisdiction.

In case of doubt or dispute as to the proper place of registration of a vehicle, the division shall make the final determination, but in making such determination, the division may confer with departments of the other jurisdictions affected.

"Fleet" means one or more commercial vehicles.



The words "division," "motor vehicle," "person," "vehicle," and "owner" shall each have the meanings ascribed to them respectively by R.S.39:1-1.

The director shall promulgate regulations, after public hearing, establishing definitions of other words and terms as may be necessary for the administration of this act.

L.1969,c.119,s.3; amended 1995,c.157,s.33.



Section 39:3-6.2 - Authority Of Director To Make Arrangements, Agreements Or Declarations

39:3-6.2. Authority of director to make arrangements, agreements or declarations
The director shall have the authority to execute or make arrangements, agreements or declarations to carry out the provisions of this act.

The director may enter into an agreement or arrangement with the duly authorized representatives of other jurisdictions, granting to vehicles or to owners of vehicles which are properly registered or licensed in such jurisdictions, and for which evidence of compliance is supplied, benefits, privileges and exemptions from the payment, wholly or partially, of any taxes, fees, or other charges imposed upon such vehicles or owners with respect to the operation or ownership of such vehicles under the laws of this State. Such an agreement or arrangement shall provide that vehicles properly registered or licensed in this State, when operated upon highways of such other jurisdiction, shall receive exemptions, benefits and privileges of a similar kind or to a similar degree as are extended to vehicles properly registered or licensed in such jurisdiction when operated in this State. Each such agreement or arrangement shall, in the judgment of the director be in the best interest of this State and the citizens thereof and shall be fair and equitable to this State and the citizens thereof, and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this State from the uninterrupted flow of commerce.

L.1969, c. 119, s. 4, eff. July 1, 1969.



Section 39:3-6.3 - Registration In Another Jurisdiction Of Vehicles Located Or Operated From Base In Such Jurisdiction

39:3-6.3. Registration in another jurisdiction of vehicles located or operated from base in such jurisdiction
An agreement or arrangement entered into, or a declaration issued under the authority of this act may contain provisions authorizing the registration or licensing in another jurisdiction of vehicles located in or operated from a base in such other jurisdiction which vehicles otherwise would be required to be registered or licensed in this State; and in such event the exemptions, benefits and privileges extended by such agreement, arrangement or declaration shall apply to such vehicles, when properly licensed or registered in such base jurisdiction.

L.1969, c. 119, s. 5, eff. July 1, 1969.



Section 39:3-6.5 - Exemptions, Benefits And Privileges; Examination Of Laws And Requirements Of Other Jurisdictions

39:3-6.5. Exemptions, benefits and privileges; examination of laws and requirements of other jurisdictions
In the absence of an agreement or arrangement with another jurisdiction, the director may examine the laws and requirements of such jurisdiction and declare the extent and nature of exemptions, benefits and privileges to be extended to vehicles properly registered or licensed in such other jurisdiction, or to the owners of such vehicles, which shall, in the judgment of the director be in the best interest of this State and the citizens thereof, and which shall be fair and equitable to this State and the citizens thereof, and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this State from the uninterrupted flow of commerce.

L.1969, c. 119, s. 7, eff. July 1, 1969.



Section 39:3-6.6 - Leased Vehicles

39:3-6.6. Leased vehicles
An agreement or arrangement entered into, or a declaration issued under the authority of this act, may contain provisions under which a leased vehicle properly registered by the lessor thereof may be entitled, subject to terms and conditions stated therein, to the exemptions, benefits and privileges extended by such agreement, arrangement or declaration.

L.1969, c. 119, s. 8, eff. July 1, 1969.



Section 39:3-6.7 - Vehicles Registered In Jurisdiction Where No Agreement, Arrangement Or Declaration Is In Effect; Commercial Vehicles

39:3-6.7. Vehicles registered in jurisdiction where no agreement, arrangement or declaration is in effect; commercial vehicles
After July 1, 1969 if no agreement, arrangement or declaration is in effect with respect to another jurisdiction as authorized by this act, any vehicle properly registered or licensed in such other jurisdiction, and for which evidence of compliance is supplied, shall receive, when operated in this State, the same exemptions, benefits and privileges granted by such other jurisdiction to vehicles properly registered in this State. Reciprocity extended under this section shall apply to commercial vehicles only when engaged exclusively in interstate commerce, except as to a foreign registered trailer or semitrailer in intrastate commerce when hauled by a truck, road tractor, or truck tractor registered with the director in conformity with Revised Statutes 39:3-20.

L.1969, c. 119, s. 9, eff. July 1, 1969.



Section 39:3-6.9 - Written Agreements, Arrangements Or Declarations Required; Filing

39:3-6.9. Written agreements, arrangements or declarations required; filing
All agreements, arrangements or declarations, or amendments thereto, shall be in writing and shall be filed in the office of the director. A copy of each agreement, arrangement or declaration, or amendment thereto, shall be filed by the director in the office of the Secretary of State within 10 days after execution, or the effective date of the instrument whichever is later.

L.1969, c. 119, s. 11, eff. July 1, 1969.



Section 39:3-6.10 - Suspension Or Cancellation Of Exemptions, Benefits, Or Privileges

39:3-6.10. Suspension or cancellation of exemptions, benefits, or privileges
Agreements, arrangements or declarations made under the authority of this act may include provisions authorizing the director to suspend or cancel the exemptions, benefits, or privileges granted thereunder to a person who violates any of the conditions or terms of such agreements, arrangements or declarations or who violates the laws of this State relating to motor vehicles, or regulations lawfully promulgated thereunder.

L.1969, c. 119, s. 12, eff. July 1, 1969.



Section 39:3-6.11 - Definitions Relative To Apportioned Vehicles

39:3-6.11. Definitions relative to apportioned vehicles
21. As used in this act:



"Apportioned vehicle" means any vehicle used or intended for use in two or more member jurisdictions that register vehicles; is used for the transportation of persons for hire or is designed, used, or maintained for transportation of persons for hire or is designed, used, or maintained for transportation of property; and has a declared gross weight in excess of 26,000 pounds, or has three or more axles regardless of weight, or is used in combination when the gross vehicle weight of such combination exceeds 26,000 pounds; except that recreation vehicles, vehicles displaying restricted plates, city pick-up and delivery vehicles, buses used in transportation of chartered parties, and government-owned vehicles are not apportioned vehicles.

"Base jurisdiction" means, for the purpose of fleet registration, the jurisdiction where the registrant has an established place of business, where mileage is accrued by the fleet vehicles and where operational records for the vehicles are maintained or can be made available.

"Fleet" means one or more apportioned vehicles.



"In-jurisdiction miles" means the total number of miles operated by a fleet of apportioned vehicles in a jurisdiction during the preceding year. Mileage of New Jersey registered vehicles accrued in jurisdictions that are not member jurisdictions shall be counted as in-jurisdiction miles operated in New Jersey.

"International Registration Plan" means a registration reciprocity agreement among the signatory states of the United States and provinces of Canada providing the payment of registration fees on the basis of fleet miles operated in each jurisdiction.

"Interstate operations" means apportioned vehicle movement between or through two or more jurisdictions.

"Jurisdiction" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a state, province or territory of a country.

"Member jurisdiction" means a jurisdiction which is a party to the International Registration Plan.

"Motor carrier audit" means a physical examination of a motor carrier's operational records including source documentation to verify fleet mileage and accuracy of the carrier's record keeping system.

"Negotiable title" means a title issued by a jurisdiction that documents ownership of a vehicle and can be used to transfer ownership.

"Operational records" means documents supporting miles traveled in each jurisdiction and total miles travelled, such as, but not limited to fuel reports, trip sheets, and logs.

"Owner" means a person, business firm, or corporation holding the negotiable title to a vehicle or in whom the legal right of possession or control of the vehicle is vested.

"Preceding year" means the period of twelve consecutive months immediately before July 1 of the year preceding the commencement of the registration year for which apportioned registration is sought.

"Reciprocity" means that an apportioned vehicle properly registered in New Jersey shall be exempt from further registration requirements by any other member jurisdictions.

"Reciprocity agreement" means the agreement, arrangement or understanding governing the reciprocal grant of rights and privileges to vehicles that are based in and properly registered under the applicable laws of the jurisdiction that are parties to the International Registration Plan.

"Registrant" means a person, business firm, or corporation in whose name a vehicle or fleet of vehicles is registered.

"Registration year" means the 12-month period when the registration plates issued by the base jurisdiction are valid according to the laws of the base jurisdiction.

"Restricted plate" means a registration plate that has restrictions of time, geographic area, mileage or commodities or persons which may be hauled, such as a dealer plate or a farm plate.

"Total miles" means the total number of miles accumulated in all jurisdictions during the preceding year by all vehicles of the fleet while they were a part of the fleet. Mileage accumulated by the fleet that did not engage in interstate operations shall not be included in total miles.

L.1995,c.157,s.21.



Section 39:3-6.12 - Membership In International Registration Plan

39:3-6.12. Membership in International Registration Plan
22 a. The Director of the Division of Motor Vehicles, on behalf of the State of New Jersey, may enter into and become a member of the International Registration Plan. Such plan may provide, but shall not be limited to, the following:

(1) the grant of full reciprocity, in accordance with the plan, to apportioned vehicles not based in New Jersey which are operated in interstate commerce in exchange for equivalent reciprocity for New Jersey-based apportioned vehicles;

(2) the exchange of audits of operational records or owners of fleets of apportioned vehicles with jurisdictions participating in the plan; and

(3) Provisions for the orderly administration of the plan, including the collection and disbursement of proportional registration fees, cooperative enforcement activities and the free exchange of information.

b. The director shall adopt rules and regulations in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to implement the provisions of the International Registration Plan.

c. The director may, by contract, agreement or otherwise, or by appointment as a motor vehicle agent or by licensing, authorize a private corporation, organization or association to register apportioned vehicles and to maintain and perform motor carrier audits of the records necessary for participation in the International Registration Plan on behalf of the Division of Motor Vehicles.

L.1995,c.157,s.22.



Section 39:3-6.13 - Registration Of Apportioned Vehicles

39:3-6.13. Registration of apportioned vehicles
23. a. The Division of Motor Vehicles or its designee shall register all apportioned vehicles within its jurisdiction upon application and payment of registration fees and upon proof of proper insurance and proof of filing of Federal Form 2290 pursuant to the federal highway motor vehicle use tax, 26 U.S.C. s.4481 et seq. A registration certificate shall be issued for each vehicle that is registered and that certificate shall identify the vehicle for which it is issued and shall list the jurisdictions in which the vehicle has been apportioned, the weight of the vehicle and the fee classification of the vehicle. The registration card shall be carried in or upon the vehicle for which it has been issued at all times.

b. Any registration issued for an apportioned vehicle pursuant to this section may be suspended, cancelled or revoked by the Division of Motor Vehicles in the event of the registrant's falsification of information, misstatement of fact, failure to pay fees, or failure to maintain the vehicle in accordance with standards set by the Federal Department of Transportation.

L.1995,c.157,s.23.



Section 39:3-6.14 - Registration, Administrative Fees.

39:3-6.14 Registration, administrative fees.

24. a. The registration fee for an apportioned vehicle shall be determined by the number of in-jurisdiction miles an apportioned vehicle drives in the State of New Jersey and in each of the jurisdictions in which it is authorized to travel by its registration. The formula used for the registration fee shall be in accord with the International Registration Plan and shall be set forth in regulation.

b.In addition to the registration fee, the commission shall set by regulation an administrative fee which will be collected from each registrant to subsidize the cost of the administration of the program.

c.The administrative fee collected pursuant to this act shall be forwarded to the State Treasurer and be deposited into the Commercial Vehicle Enforcement Fund established pursuant to section 17 of this act.

L.1995,c.157,s.24; amended 2003, c.13, s.100.



Section 39:3-6.15 - Preservation Of Operational Records

39:3-6.15. Preservation of operational records
25. a. A registrant whose application for apportioned registration has been accepted shall preserve its operational records for a period of three years after the close of the registration year. Such records shall be made available to the Division of Motor Vehicles or its designee upon request for an audit as to the accuracy of computation, payments and assessments for deficiencies or allowances for credit during the normal business hours of the day.

b. If a registrant fails to make records available to the Division of Motor Vehicles or its designee upon proper request or if a registrant fails to maintain operational records from which true liability can be determined, the Director of the Division of Motor Vehicles has the discretion to:

(1) suspend, revoke or cancel the registration.



(2) assess liability based upon the director's estimate of the actual miles traveled by the registrant in each jurisdiction; and

(3) take whatever action is reasonably necessary to advance the purposes of the International Registration Plan.

c. At the option of the carrier, on-board recording devices that are pre-approved by the director may be used in lieu of, or in addition to, handwritten trip reports for apportioned registration record keeping purposes.

L.1995,c.157,s.25.



Section 39:3-6.16 - Temporary Registration

39:3-6.16. Temporary registration
26. a. The Director of the Division of Motor Vehicles may issue temporary registration credentials for any vehicle or combination of vehicles that could be lawfully operated in the jurisdiction if full registration or apportioned registration were obtained.

b. A person desiring a temporary registration certificate shall make application therefor on forms provided by the division. Every application shall be accompanied by the fee established by regulation.

c. The temporary registration shall be carried in the cab of the vehicle for which the permit is issued and shall not be valid for more than 72 hours.

L.1995,c.157,s.26.



Section 39:3-6.17 - Violation, Fines

39:3-6.17. Violation, fines
27. A person who violates any provision of sections 21 through 26 of this act shall be subject to a fine of $500 for each offense. Such fine shall be forwarded by the judge to whom the same has been paid to the State Treasurer for deposit into the State General Fund.

L.1995,c.157,s.27.



Section 39:3-6.18 - Motor Carrier Audits Of Operational Records

39:3-6.18. Motor carrier audits of operational records
28. The Division of Motor Vehicles or its designee shall perform motor carrier audits of the operational records of carrier accounts registered in New Jersey in accordance with the International Registration Plan Agreement and, upon the completion of any such audit, shall notify each jurisdiction in which the registrant is apportioned of the accuracy of the records of the registrant.

L.1995,c.157,s.28.



Section 39:3-6.19 - Supersedure; Nonapplicability

39:3-6.19. Supersedure; nonapplicability
29. a. Registration of apportioned vehicles under this act and the State's participation in the International Registration Plan supersedes all other statutes, acts, and reciprocal agreements covering in whole or in part any of the matters covered by this act.

b. The State's participation in the International Registration Plan shall not affect any reciprocal or other agreement, arrangement or understanding the State has with any non-member jurisdiction.

L.1995,c.157,s.29.



Section 39:3-6.20 - "Proportional Registration Distributive Fund"

39:3-6.20. "Proportional Registration Distributive Fund"
30. a. The Division of Motor Vehicles shall distribute the registration fees collected for participating jurisdictions in accordance with the International Registration Program Agreement.

b. There is created within the State Treasury a special account to be known as the "Proportional Registration Distributive Fund" into which all fees collected for other jurisdictions shall be deposited and held in trust until distributed pursuant to subsection a. of this section.

c. Funds collected for other jurisdictions pursuant to the International Registration Plan shall not be considered funds of the State of New Jersey and shall not be appropriated for purposes other than distribution pursuant to subsection a. of this section.

L.1995,c.157,s.30.



Section 39:3-6.21 - Reciprocity

39:3-6.21. Reciprocity
31. After July 1, 1995, if no agreement, arrangement or declaration is in effect with respect to another jurisdiction as authorized by this act, any vehicle properly registered or licensed in such other jurisdiction, and for which evidence of compliance is supplied, shall receive, when operated in this State, the same exemptions, benefits, and privileges granted by such other jurisdiction to vehicles properly registered in this State. Reciprocity extended under this section shall apply to commercial vehicles only when engaged exclusively in interstate commerce, except as to a foreign registered trailer or semi-trailer in intrastate commerce when hauled by a truck, road tractor, or truck tractor registered with the director in conformity with R.S.39:3-20.

L.1995,c.157,s.31.



Section 39:3-7 - Power Of Attorney Given By Nonresident; Service Of Process

39:3-7. Power of attorney given by nonresident; service of process
Each owner, required by this subtitle to register his motor vehicle or motor cycle, who has a residence outside of the state shall file with the commissioner a duly executed instrument, constituting the commissioner and his successors in office his true and lawful attorney upon whom all original process in any action or legal proceeding against him, caused by the operation of his registered motor vehicle or motor cycle in this state, may be served, and shall agree therein that any original process against him which is so served shall have the same force and effect as if served on himself in this state. Service of the process shall be made by leaving a copy thereof in the commissioner's office with a service fee of two dollars, to be taxed on the plaintiff's costs of suit. The commissioner shall forthwith notify such owner of the service by registered letter directed to him at the post-office address stated in his application for registration.



Section 39:3-8 - Registration Fee For Passenger Automobile; Other Vehicles.

39:3-8 Registration fee for passenger automobile; other vehicles.
39:3-8. The applicant for registration for any passenger automobile manufactured in any model year prior to the 1971 model year shall pay to the chief administrator for each registration a fee of $14 for each such vehicle having a manufacturer's shipping weight of less than 2,700 pounds, a fee of $23 for each such vehicle having a manufacturer's shipping weight of 2,700 pounds or more, but not greater than 3,800 pounds, and a fee of $44 for each vehicle having a manufacturer's shipping weight in excess of 3,800 pounds; provided, however, an applicant who has been issued a handicapped person identification card pursuant to section 2 of P.L.1949, c.280 (C.39:4-205) and is registering a private passenger van manufactured in any model year prior to the 1971 model year which has been equipped with a wheelchair lift for the handicapped, or any other specially designed mechanical device for the handicapped as designated by the chief administrator that specifically requires installation only in a private passenger van because of the device's dimensions, operating characteristics or manufacturer's installation requirements, shall pay a fee of $14 for that vehicle. The applicant for registration for any passenger automobile manufactured in model year 1971 and thereafter, except as determined hereinafter, shall pay to the chief administrator for each registration a fee of $17 for each such vehicle having a manufacturer's shipping weight of less than 2,700 pounds, a fee of $28 for each such vehicle having a manufacturer's shipping weight of 2,700 pounds or more, but not greater than 3,800 pounds, and a fee of $51 for each such vehicle having a manufacturer's shipping weight in excess of 3,800 pounds; provided, however, an applicant who has been issued a handicapped person identification card pursuant to section 2 of P.L.1949, c.280 (C.39:4-205) and is registering a private passenger van manufactured in model year 1971 or thereafter, except as determined hereinafter, which has been equipped with a wheelchair lift for the handicapped, or any other specially designed mechanical device for the handicapped as designated by the chief administrator that specifically requires installation only in a private passenger van because of the device's dimensions, operating characteristics or manufacturer's installation requirements, shall pay a fee of $17 for that vehicle. The applicant for registration for any 1980 or thereafter model year passenger automobile registered on or after March 1, 1979 shall pay to the chief administrator for each registration a fee of $25 for each such vehicle having a manufacturer's shipping weight not greater than 3,500 pounds and a fee of $50 for each vehicle having a manufacturer's shipping weight in excess of 3,500 pounds; provided, however, an applicant who has been issued a handicapped person identification card pursuant to section 2 of P.L.1949, c.280 (C.39:4-205) and is registering any 1980 or thereafter model year private passenger van which has been equipped with a wheelchair lift for the handicapped, or any other specially designed mechanical device for the handicapped as designated by the chief administrator that specifically requires installation only in a private passenger van because of the device's dimensions, operating characteristics or manufacturer's installation requirements, shall pay a fee of $25 for that vehicle. Notwithstanding any other provision of law to the contrary, the applicant for registration for any new passenger automobile, for which the registration will expire on the last day of the 48th calendar month following the calendar month in which it was first issued, or for the term of the lease if the new passenger automobile is a leased motor vehicle subject to an extended registration period pursuant to R.S.39:3-4, shall prepay to the chief administrator the full amount due for the 48-month term, or the full amount due based upon the term of the lease if the new passenger automobile is a leased motor vehicle, upon the initial registration. The portion of that prepayment that is dedicated to specific purposes in accordance with section 110 of P.L.2003, c.13 (C.39:2A-38) and subsections a. and b. of section 1 of P.L.1992, c.87 (C.39:3-8.2) shall be deposited in their respective dedicated accounts. The chief administrator shall determine manufacturer's shipping weight and model year for each passenger automobile on the basis of the information contained in the certificate of origin, the application for registration or for renewal of registration, or the records of the division, or any or all of these; and any case in which the manufacturer's shipping weight of any particular passenger automobile is unavailable, or in doubt or dispute, the chief administrator may require that such automobile be weighed on a scale designated by him, and such actual weight shall be considered the manufacturer's shipping weight for the purposes of this section; but in all cases the chief administrator's determination of the manufacturer's shipping weight of any such automobile shall be final. The applicant for registration for passenger automobile shall also pay to the chief administrator the inspection fee fixed in R.S.39:8-2 in addition to the fees described hereinabove.

The chief administrator may also license private utility and house type semitrailers and trailers with a gross load not in excess of 2,000 pounds at a fee of $4.00 per annum and all other such utility and house-type semitrailers and trailers at $9.00 per annum. Application for such registration shall be made on a blank to be furnished by the commission and the application shall contain a statement to the effect that the vehicle so registered will not be used for the commercial transportation of goods, wares and merchandise, or for hire.

Except as provided in R.S.39:3-84 for recreation vehicles, no private utility or house type semitrailer or trailer with an outside width of more than 96 inches, a maximum height of 13 feet 6 inches, a maximum length for a single vehicle of more than 35 feet, a maximum length for a semitrailer and its towing vehicle of more than 45 feet, and a maximum length for a trailer and its towing vehicle of more than 50 feet, shall be operated on any highway in this State, except that a vehicle exceeding the above limitations may be operated when a special permit so to operate is secured in advance from the chief administrator. A house type semitrailer or trailer with an outside width of no more than 16 feet shall be entitled to operate with such a special permit if the vehicle is a manufactured home on a transportation system that is designed in accordance with the "Manufactured Home Construction and Safety Standards," 24 CFR part 3280.901 et seq., promulgated by the United States Department of Housing and Urban Development, as amended and supplemented, provided that the operator complies with the provisions of this Title and the rules and regulations issued thereunder. If such a vehicle has an outside width of more than 16 feet, it shall be entitled to operate with such a special permit if it is transported on a commercial type low-bed trailer, semitrailer or properly registered dolly wheels pursuant to rules and regulations established by the chief administrator. The application for such permit shall be accompanied by a fee fixed by the chief administrator. A special permit issued by the chief administrator shall be in the possession of the operator of the vehicle for which such permit was issued. In computing any dimensions of a vehicle, for the purposes of this section, there shall not be included in the dimensional limitations safety equipment such as mirrors or lights, provided such appliances do not exceed the overall limitations established by the chief administrator by rule or regulation.

Amended 1953, c.256; 1955, c.8, s.4; 1963, c.49, s.1; 1968, c.130, s.1; 1975, c.180, s.2; 1976, c.43, s.1; 1979, c.3; 1995, c.397, s.2; 1998, c.135, s.1; 1999, c.392, s.1; 2004, c.64, s.2



Section 39:3-8.1 - Licensing Of Noncommercial Trucks.

39:3-8.1 Licensing of noncommercial trucks.

2.The director may license noncommercial trucks at the same weight fees set forth in Revised Statutes 39:3-20; provided, however, applicants for registration who have been issued handicapped person identification cards pursuant to section 2 of P.L.1949, c.280 (C.39:4-205) and are registering a noncommercial truck which has been equipped with a wheelchair lift for the handicapped, or any other specially designed mechanical device for the handicapped as designated by the director that specifically requires installation only in a noncommercial truck or van because of the device's dimensions, operating characteristics or manufacturer's installation requirements, shall pay the same weight fees set forth in R.S.39:3-8 for similarly modified passenger automobiles of the same model year. Application for such registration shall be made on a form to be furnished by the division and the application shall contain a statement to the effect that the vehicle so registered will not be used for the commercial transportation of goods, wares and merchandise, or for hire, and that vehicles so registered will not contain any advertising, signs, lettering, names or addresses on its exterior, excepting trademarks and labels of the manufacturer and dealer.

L.1968,c.439,s.2; amended 1999, c.392, s.2.



Section 39:3-8.2 - Additional Fees.

39:3-8.2 Additional fees.
1. a. In addition to the motor vehicle registration fees imposed pursuant to the provisions of chapter 3 of Title 39 of the Revised Statutes, the chief administrator shall impose and collect an additional fee of $3 to be deposited in the New Jersey Emergency Medical Service Helicopter Response Program Fund created pursuant to section 2 of P.L.1992, c.87 (C.26:2K-36.1).

b.In addition to the motor vehicle registration fees imposed pursuant to the provisions of chapter 3 of Title 39 of the Revised Statutes, the chief administrator shall impose and collect an additional fee of $.50 to be deposited in the Traumatic Brain Injury Fund established pursuant to section 5 of P.L.2001, c.332 (C.30:6F-5).

c.In addition to the motor vehicle registration fees imposed pursuant to the provisions of chapter 3 of Title 39 of the Revised Statutes, the chief administrator shall impose and collect an additional fee of $1, which shall be deposited to a separate account dedicated for the funding of new State Police trooper classes. The Legislature shall annually appropriate the balance of the separate account to the Department of Law and Public Safety for the Division of State Police for the funding of new State Police trooper classes.

L.1992,c.87,s.1; amended 2001, c.332, s.9; 2005, c.311.



Section 39:3-8.3 - Definitions Relative To Certificate Of Ownership For Certain Motor Vehicles.

39:3-8.3 Definitions relative to certificate of ownership for certain motor vehicles.
1.As used in this act:

"Environmental Protection Administration average fuel efficiency rating" means the fuel efficiency rating for a particular motor vehicle calculated by adding together the Environmental Protection Administration's city and highway miles per gallon rating for that motor vehicle and dividing the resulting sum by two.

"Lease price" means the capitalized cost as stated in the agreement between a lessor and a lessee.

"Sales price" means the gross selling price appearing on a contract of sale.

L.2006,c.39,s.1.



Section 39:3-8.4 - Additional Fee For Certificate Of Ownership For Certain Motor Vehicles; Rules, Regulations.

39:3-8.4 Additional fee for certificate of ownership for certain motor vehicles; rules, regulations.
2. a. In addition to the motor vehicle registration fees imposed pursuant to the provisions of chapter 3 of Title 39 of the Revised Statutes, the chief administrator shall, as a condition for the issuance and filing of a certificate of ownership pursuant to R.S.39:10-11, impose and collect an additional fee for any new passenger automobile having:

(1)A sales price or lease price of $45,000 or more, prior to any credit or offset of that sales price or lease price resulting from any rebate or trade-in which lowers the price of the passenger automobile to less than $45,000, or

(2)An Environmental Protection Administration average fuel efficiency rating of less than 19 miles per gallon.

b.The additional fee authorized under subsection a. of this section shall be determined by multiplying the sales price or lease price for the new passenger automobile, prior to any credit or offset for any rebate or trade-in, by 0.4 percent. The fee imposed under this section shall be separately stated on any bill, receipt, invoice or similar document provided to the purchaser and shall not be subject to the retail sales taxes imposed under the provisions of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

c.In the case of a new passenger automobile purchased or leased in New Jersey, the fee shall be collected by the person required to collect the retail sales tax imposed on that motor vehicle pursuant to subsection a. of section 3 of P.L.1966, c.30 (C.54:32B-3). That person shall be personally liable for collecting, reporting and remitting the fee in a manner prescribed by the chief administrator.

In the case of a new passenger automobile purchased or leased in a jurisdiction other than New Jersey, the fee and any forms required by the chief administrator shall be remitted directly to the chief administrator. If the seller or lessor of the new passenger automobile in that other jurisdiction is required to collect the retail sales tax imposed on that motor vehicle pursuant to subsection a. of section 3 of P.L.1966, c.30 (C.54:32B-3) and is authorized to apply for the issuance and filing of a certificate of ownership pursuant to R.S.39:10-11, that seller or lessor may collect, report and remit the fee in a manner prescribed by the chief administrator.

d.The fee authorized under this section shall not be imposed on the sale or lease of any new passenger automobile having a sale price or lease price, as the case may be, over $45,000 that:

(1)Has an Environmental Protection Administration average fuel efficiency rating of 40 or more miles per gallon; or

(2)Is certified as a zero emission vehicle by the Commissioner of Environmental Protection pursuant to the provisions of P.L.2003, c.266 (C.26:2C-8.15 et al.).

e.The chief administrator, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.2006,c.39,s.2.



Section 39:3-9A - Legal Name Of Licensee; Endorsement.

39:3-9a Legal name of licensee; endorsement.

2.Each driver's license issued pursuant to R.S.39:3-10 shall have the legal name of the licensee endorsed thereon in his own handwriting. For purposes of this section, legal name shall mean the name recorded on a birth certificate unless otherwise changed by marriage, divorce or order of court. The director may require that only the legal name be recorded on the driver's license. A person who has been issued a driver's license pursuant to R.S.39:3-10 whose name is changed due to marriage, divorce or by order of court shall notify the director of the change in name within two weeks after the change is made.

A person who fails to notify the Director of the Division of Motor Vehicles of a change in name as required in this section shall be subject to a fine. A person who is fined under this section for a violation of this section shall not be subject to a surcharge under the New Jersey Merit Rating Plan as provided in section 6 of P.L.1983, c.65 (C.17:29A-35).

For the purposes of this section, a digitized signature image shall constitute a licensee's signature in his own handwriting. A digitized signature image is an electronic representation of a person's written signature.

L.1987,c.20,s.2; amended 1988, c.8, s.1; 1999, c.28, s.1.



Section 39:3-9B - Street Address On Driver's License; Exception.

39:3-9b Street address on driver's license; exception.

2. Each application for a driver's license, or a renewal thereof, required by R.S.39:3-10 shall contain the street address of the place of residence or business of the licensee at the time of application or renewal. A post office box shall appear on a driver's license application only as part of a mailing address that is submitted by the licensee in addition to the street address of the licensee's residence or business; provided, however, the director, upon application, shall permit a person who was a victim of a violation of N.J.S.2C:12-10, N.J.S.2C:14-2, or N.J.S.2C:25-17 et seq., or who the director otherwise determines to have good cause, to use as a mailing address a post office box, an address other than the applicant's address or other contact point. A licensee whose last address appears on the records of the division as a post office box shall change the address on the application for renewal to the street address of the licensee's residence or business and, if different from the street address, his mailing address unless the director has determined, pursuant to this section, that the licensee may use a post office box, an address other than the licensee's address or other contact point as a mailing address.

L.1989, c.326, s.2;amended 1997, c.189, s.2.



Section 39:3-9C - Rules, Regulations On Use Of Drivers' Addresses.

39:3-9c Rules, regulations on use of drivers' addresses.

3. Pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director, in consultation with the Attorney General, may promulgate rules and regulations to effectuate the purposes of P.L.1997, c.189.

L.1997,c.189,s.3.



Section 39:3-10 - Licensing Of Drivers; Classifications.

39:3-10 Licensing of drivers; classifications.

39:3-10. No person shall drive a motor vehicle on a public highway in this State unless the person is under supervision while participating in a behind-the-wheel driving course pursuant to section 6 of P.L.1977, c.25 (C.39:3-13.2a) or is in possession of a validated permit, or a probationary or basic driver's license issued to that person in accordance with this article.

No person under 18 years of age shall be issued a basic license to drive motor vehicles, nor shall a person be issued a validated permit, including a validated examination permit, until the applicant has passed a satisfactory examination and other requirements as to the applicant's ability as an operator. The examination shall include a test of the applicant's vision, the applicant's ability to understand traffic control devices, the applicant's knowledge of safe driving practices, including the dangers of driving a vehicle in an aggressive manner, which shall include, but not be limited to, unexpectedly altering the speed of a vehicle, making improper or erratic traffic lane changes, disregarding traffic control devices, failing to yield the right of way, and following another vehicle too closely, and of the effects that ingestion of alcohol or drugs has on a person's ability to operate a motor vehicle, the applicant's knowledge of such portions of the mechanism of motor vehicles as is necessary to insure the safe operation of a vehicle of the kind or kinds indicated by the applicant, and of the laws and ordinary usages of the road. No person shall sit for an examination for any permit without exhibiting photo identification deemed acceptable by the commission, unless that person is a high school student participating in a course of automobile driving education approved by the State Department of Education and conducted in a public, parochial, or private school of this State, pursuant to section 1 of P.L.1950, c.127 (C.39:3-13.1). The commission may waive the written law knowledge examination for any person 18 years of age or older possessing a valid driver's license issued by any other state, the District of Columbia, or the United States Territories of American Samoa, Guam, Puerto Rico, or the Virgin Islands. The commission shall be required to provide that person with a booklet that highlights those motor vehicle laws unique to New Jersey. A road test shall be required for a probationary license and serve as a demonstration of the applicant's ability to operate a vehicle of the class designated. No person shall sit for a road test unless that person exhibits photo identification deemed acceptable by the commission. A high school student who has completed a course of behind-the-wheel automobile driving education approved by the State Department of Education and conducted in a public, parochial, or private school of this State, who has been issued a special learner's permit pursuant to section 1 of P.L.1950, c.127 (C.39:3-13.1) prior to January 1, 2003, shall not be required to exhibit photo identification in order to sit for a road test. The commission may waive the road test for any person 18 years of age or older possessing a valid driver's license issued by any other state, the District of Columbia, or the United States Territories of American Samoa, Guam, Puerto Rico, or the Virgin Islands. The road test shall be given on public streets, where practicable and feasible, but may be preceded by an off-street screening process to assess basic skills. The commission shall approve locations for the road test which pose no more than a minimal risk of injury to the applicant, the examiner, and other motorists. No new locations for the road test shall be approved unless the test can be given on public streets.

A person who successfully completes a road test for a motorcycle license or a motorcycle endorsement when operating a motorcycle or motorized scooter with an engine displacement of less than 231 cubic centimeters shall be issued a motorcycle license or endorsement restricting the person's operation of such vehicles to any motorcycle with an engine displacement of 500 cubic centimeters or less. A person who successfully completes a road test for a motorcycle license or motorcycle endorsement when operating a motorcycle with an engine displacement of 231 or more cubic centimeters shall be issued a motorcycle license or endorsement without any restriction as to engine displacement. Any person who successfully completes an approved motorcycle safety education course established pursuant to the provisions of section 1 of P.L.1991, c.452 (C.27:5F-36) shall be issued a motorcycle license or endorsement without restriction as to engine displacement.

The commission shall issue a basic driver's license to operate a motor vehicle other than a motorcycle to a person over 18 years of age who previously has not been licensed to drive a motor vehicle in this State or another jurisdiction only if that person has: (1) operated a passenger automobile in compliance with the requirements of this title for not less than one year, not including any period of suspension or postponement, from the date of issuance of a probationary license pursuant to section 4 of P.L.1950, c.127 (C.39:3-13.4); (2) not been assessed more than two motor vehicle points; (3) not been convicted in the previous year for a violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), P.L.1992, c.189 (C.39:4-50.14), R.S.39:4-129, N.J.S.2C:11-5, subsection c. of N.J.S.2C:12-1, or any other motor vehicle-related violation the commission determines to be significant and applicable pursuant to regulation; and (4) passed an examination of the applicant's ability to operate a motor vehicle pursuant to this section.

The commission shall expand the driver's license examination by 20%. The additional questions to be added shall consist solely of questions developed in conjunction with the Department of Health concerning the use of alcohol or drugs as related to highway safety. The commission shall develop, in conjunction with the Department of Health, supplements to the driver's manual which shall include information necessary to answer any question on the driver's license examination concerning alcohol or drugs as related to highway safety.

Up to 20 questions may be added to the examination on subjects to be determined by the commission that are of particular relevance to youthful drivers, including the dangers of driving a vehicle in an aggressive manner, which shall include, but not be limited to, unexpectedly altering the speed of a vehicle, making improper or erratic traffic lane changes, disregarding traffic control devices, failing to yield the right of way, and following another vehicle too closely, after consultation with the Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety.

The commission shall expand the driver's license examination to include a question asking whether the applicant is aware of the provisions of the "Revised Uniform Anatomical Gift Act," P.L.2008, c.50 (C.26:6-77 et al.) and the procedure for indicating on the driver's license the intention to make a donation of body organs or tissues pursuant to P.L.1978, c.181 (C.39:3-12.2).

The commission shall expand the driver's license examination to include a question asking whether the applicant is aware of the dangers of failing to comply with this State's motor vehicle traffic laws and the "STOP for Nikhil Safety Pledge" set forth in subsection e. of R.S.39:3-41.

Any person applying for a driver's license to operate a motor vehicle or motorized bicycle in this State shall surrender to the commission any current driver's license issued to the applicant by another state or jurisdiction upon the applicant's receipt of a driver's license for this State. The commission shall refuse to issue a driver's license if the applicant fails to comply with this provision. An applicant for a permit or license who is less than 18 years of age, and who holds a permit or license for a passenger automobile issued by another state or country that is valid or has expired within a time period designated by the commission, shall be subject to the permit and license requirements and penalties applicable to State permit and license applicants who are of the same age; except that if the other state or country has permit or license standards substantially similar to those of this State, the credentials of the other state or country shall be acceptable.

The commission shall create classified licensing of drivers covering the following classifications:

a.Motorcycles, except that for the purposes of this section, motorcycle shall not include any three-wheeled motor vehicle equipped with a single cab with glazing enclosing the occupant, seats similar to those of a passenger vehicle or truck, seat belts and automotive steering or any vehicle defined as a motorcycle pursuant to R.S.39:1-1 having a motor with a maximum piston displacement that is less than 50 cubic centimeters or a motor that is rated at no more than 1.5 brake horsepower with a maximum speed of no more than 35 miles per hour on a flat surface.

b.Omnibuses as classified by R.S.39:3-10.1 and school buses classified under N.J.S.18A:39-1 et seq.

c.(Deleted by amendment, P.L.1999, c.28).

d.All motor vehicles not included in classifications a. and b. A license issued pursuant to this classification d. shall be referred to as the "basic driver's license."

Every applicant for a license under classification b. shall be a holder of a basic driver's license. Any issuance of a license under classification b. shall be by endorsement on the basic driver's license.

A driver's license for motorcycles may be issued separately, but if issued to the holder of a basic driver's license, it shall be by endorsement on the basic driver's license. The holder of a basic driver's license or a separately issued motorcycle license shall be authorized to operate a motorcycle having a motor with a maximum piston displacement that is less than 50 cubic centimeters or a motor that is rated at no more than 1.5 brake horsepower with a maximum speed no more than 35 miles per hour on a flat surface.

The commission, upon payment of the lawful fee and after it or a person authorized by it has examined the applicant and is satisfied of the applicant's ability as an operator, may, in its discretion, issue a license to the applicant to drive a motor vehicle. The license shall authorize him to drive any registered vehicle, of the kind or kinds indicated, and shall expire, except as otherwise provided, on the last day of the 48th calendar month following the calendar month in which such license was issued.

The commission may, at its discretion and for good cause shown, issue licenses which shall expire on a date fixed by it. If the commission issues a license to a person who has demonstrated authorization to be present in the United States for a period of time shorter than the standard period of the license, the commission shall fix the expiration date of the license at a date based on the period in which the person is authorized to be present in the United States under federal immigration laws. The commission may renew such a license only if it is demonstrated that the person's continued presence in the United States is authorized under federal law. The fee for licenses with expiration dates fixed by the commission shall be fixed by the commission in amounts proportionately less or greater than the fee herein established.

The required fee for a license for the 48-month period shall be as follows:

Motorcycle license or endorsement: $18.
Omnibus or school bus endorsement: $18.
Basic driver's license: $18.

The commission shall waive the payment of fees for issuance of omnibus endorsements whenever an applicant establishes to the commission's satisfaction that said applicant will use the omnibus endorsement exclusively for operating omnibuses owned by a nonprofit organization duly incorporated under Title 15 or 16 of the Revised Statutes or Title 15A of the New Jersey Statutes.

The commission shall issue licenses for the following license period on and after the first day of the calendar month immediately preceding the commencement of such period, such licenses to be effective immediately.

All applications for renewals of licenses shall be made in a manner prescribed by the commission and in accordance with procedures established by it.

The commission in its discretion may refuse to grant a permit or license to drive motor vehicles to a person who is, in its estimation, not a proper person to be granted such a permit or license, but no defect of the applicant shall debar the applicant from receiving a permit or license unless it can be shown by tests approved by the commission that the defect incapacitates the applicant from safely operating a motor vehicle.

In addition to requiring an applicant for a driver's license to submit satisfactory proof of identity and age, the commission also shall require the applicant to provide, as a condition for obtaining a permit and license, satisfactory proof that the applicant's presence in the United States is authorized under federal law.

If the commission has reasonable cause to suspect that any document presented by an applicant as proof of identity, age or legal residency is altered, false or otherwise invalid, the commission shall refuse to grant the permit or license until such time as the document may be verified by the issuing agency to the commission's satisfaction.

A person violating this section shall be subject to a fine not exceeding $500 or imprisonment in the county jail for not more than 60 days, but if that person has never been licensed to drive in this State or any other jurisdiction, the applicant shall be subject to a fine of not less than $200 and, in addition, the court shall issue an order to the commission requiring the commission to refuse to issue a license to operate a motor vehicle to the person for a period of not less than 180 days. The penalties provided for by this paragraph shall not be applicable in cases where failure to have actual possession of the operator's license is due to an administrative or technical error by the commission.

Nothing in this section shall be construed to alter or extend the expiration of any license issued prior to the date this amendatory and supplementary act becomes operative.

amended 1938, c.66, s.6; 1953, c.72; 1955, c.8, s.5; 1955, c.76, s.1; 1957, c.108; 1964, c.118; 1968, c.130, s.2; 1977, c.25, s.1; 1979, c.97, s.1; 1979, c.261, s.5; 1980, c.105, s.7; 1981, c.322, s.2; 1982, c.45, s.1; 1983, c.162; 1983, c.163; 1983, c.403, s.7; 1984, c.33, s.2; 1985, c.264, s.2; 1987, c.20, s.1; 1988, c.8, s.2; 1991, c.452, s.7; 1992, c.110, s.1; 1993, c.34, s.1; 1998, c.108, s.1; 1999, c.28, s.2 (Title of 1999, c.28 amended 2001, c.391, s.1); 2001, c.391, s.2; 2001, c.420, s.3; 2003, c.13, s.37; 2008, c.50, s.24; 2009, c.38, s.1; 2011, c.13, s.1; 2015, c.36, s.1; 2015, c.78, s.1.



Section 39:3-10.1 - Licensing Of Bus Drivers, Exemptions.

39:3-10.1 Licensing of bus drivers, exemptions.
39:3-10.1. No person shall drive any motor vehicle or trackless trolley with a capacity of more than six passengers used for the transportation of passengers for hire or for the transportation of passengers to or from summer day camps or summer residence camps or any bus as defined by the director used for the transportation of passengers, except vehicles used in ride-sharing arrangements, taxicabs, motor vehicles with a capacity of more than six passengers, which are owned and operated directly by businesses engaged in the practice of mortuary science when those vehicles are used exclusively for providing transportation related to the provision of funeral services and which shall not be used in that capacity at any time to pick up or discharge passengers to any airline terminal, train station or other transportation center or for any purpose not directly related to the provision of funeral services or any bus used to transport children to and from school pursuant to N.J.S.18A:39-1 et seq. or when being used by a private school to transport children to and from school, unless specially licensed so to do by the chief administrator or in the case of a nonresident, licensed pursuant to the laws of his resident state with respect to the licensing of bus drivers. Such license shall not be granted by the chief administrator until the applicant therefor is at least 18 years of age and has passed a satisfactory examination in ascertainment of his driving ability and familiarity with the mechanism of said vehicle and has presented evidence, satisfactory to the chief administrator of his previous experience (including proof that he has had at least three years of driving experience), good character and physical fitness. Said license shall be effective until suspended or revoked by the director; provided, the special licensee is also the holder of a license as provided for in R.S.39:3-10.

Every holder of a special license issued pursuant to this section shall furnish to the chief administrator satisfactory evidence of continuing physical fitness, good character and experience at the time of application renewal or such other time as the chief administrator may require, and in such form as the chief administrator may require. In addition, any person applying for a special license pursuant to this section for the transporting of children to and from schools, pursuant to N.J.S.18A:39-1 et seq., shall comply with the provisions of section 6 of P.L.1989, c.104 (C.18A:39-19.1).

The chief administrator may suspend or revoke a license granted under authority of this section for a violation of any of the provisions of this subtitle, or on other reasonable grounds, or where, in his opinion, the licensee is either physically or morally unfit to retain the same. Notwithstanding the provisions of any law to the contrary the chief administrator shall, upon notice of disqualification from the Commissioner of Education pursuant to section 6 of P.L.1989, c.104 (C.18A:39-19.1), immediately revoke the special license granted under authority of this section without the necessity of a further hearing.

The chief administrator may make such rules and regulations as he may deem necessary to carry out the provisions of this section.

Amended 1938, c.49; 1938, c.66, s.4; 1951, c.218; 1953, c.66; (1953, c.66 repealed 1954, c.12); 1955, c.23; 1965, c.119, s.5; 1975, c.180, s.3; 1975, c.284, s.1; 1977, c.25, s.2; 1979, c.147, s.1; 1981, c.413, s.9; 1985, c.246; 1989, c.104, s.5; 1990, c.103, s.27; 2004, c.124, s.1.



Section 39:3-10.1A - School Bus Drivers; Examination For Presence Of Controlled Dangerous Substance

39:3-10.1a. School bus drivers; examination for presence of controlled dangerous substance
All drivers of buses or other vehicles used by a board of education or by a private school for the transportation of pupils to and from school shall, in addition to any exam required by law, submit to a medical exam for the presence of alcohol, narcotics or habit-producing drugs within the scope of the "New Jersey Controlled Dangerous Substances Act" (P.L.1970, c. 226, C. 24:21-1 et seq.).

L.1975, c. 284, s. 2, eff. Jan. 1, 1977.



Section 39:3-10.4 - Report To Director By Physicians Of Persons Subject To Epileptiform Seizures

39:3-10.4. Report to director by physicians of persons subject to epileptiform seizures
Each physician treating any person 16 years of age or older for recurrent convulsive seizures or for recurrent periods of unconsciousness or for impairment or loss of motor coordination due to conditions such as, but not limited to, epilepsy in any of its forms, when such conditions persist or recur despite medical treatments, shall, within 24 hours after his determination of such fact, report the same to the Director of the Division of Motor Vehicles. The director, in consultation with the State Commissioner of Health, shall prescribe and furnish the forms on which such reports shall be made.

L.1970, c. 195, s. 1, eff. Sept. 4, 1970.



Section 39:3-10.5 - Report By Drivers' License Applicants Subject To Epileptiform Seizures

39:3-10.5. Report by drivers' license applicants subject to epileptiform seizures
Each person subject to recurrent convulsive seizures or recurrent periods of unconsciousness or impairment or loss of motor coordination due to conditions such as, but not limited to, epilepsy in any of its forms, shall at the time of his initial application for a driver's license or any subsequent application for a renewal thereof or at such other time as prescribed by the Director of the Division of Motor Vehicles, report the existence of such conditions to the Director of the Division of Motor Vehicles in a manner to be prescribed by the director.

L.1970, c. 195, s. 2, eff. Sept. 4, 1970.



Section 39:3-10.6 - Procedure For Evaluation And Screening Of Persons Subject To Epileptiform Seizures

39:3-10.6. Procedure for evaluation and screening of persons subject to epileptiform seizures
In order to be assured that no person is unwarrantedly denied the privilege of operating a motor vehicle in this State because of reports submitted under the provisions of this act, the Director of the Division of Motor Vehicles, in consultation with the State Commissioner of Health, shall establish a procedure for evaluation and screening of cases so reported.

L.1970, c. 195, s. 3, eff. Sept. 4, 1970.



Section 39:3-10.7 - Confidentiality Of Reports Of Persons Subject To Epileptiform Seizures

39:3-10.7. Confidentiality of reports of persons subject to epileptiform seizures
Reports submitted pursuant to the provisions of this act shall be for the information of the Director of the Division of Motor Vehicles in enforcing State motor vehicle laws and shall be kept in the confidence of the Division of Motor Vehicles and shall not be revealed or used by the division in any manner or any circumstances except for the purpose of determining the eligibility of any person to operate a motor vehicle on the highways of this State.

L.1970, c. 195, s. 4, eff. Sept. 4, 1970.



Section 39:3-10.8 - Violations Of Provisions Requiring Reports Of Persons Subject To Epileptiform Seizures

39:3-10.8. Violations of provisions requiring reports of persons subject to epileptiform seizures
Any person who is guilty of a violation of section 1 of this act shall be subject to a fine of $50.00 for each violation. Any person who is guilty of a violation of section 2 of this act shall be subject to a fine of $50.00 and, in the discretion of the Director of the Division of Motor Vehicles, to suspension or revocation of his driving privileges in accordance with the procedures prescribed by R.S. 39:5-30.

L.1970, c. 195, s. 5, eff. Sept. 4, 1970.



Section 39:3-10.8A - Person With Diabetes Permitted To Voluntarily Make Notation On License, Identification Card.

39:3-10.8a Person with diabetes permitted to voluntarily make notation on license, identification card.

1. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall permit a license or identification card holder to voluntarily indicate that the person is an insulin dependent diabetic.

b.The designation indicating that a person is an insulin dependent diabetic pursuant to subsection a. of this section shall be done in accordance with procedures prescribed by the chief administrator. The designation shall be used by a law enforcement official or emergency medical professional to diagnose a person who has been rendered unable to communicate due to a diabetic seizure and shall not be used for any other purpose by any other person.

L.2013, c.139, s.1.



Section 39:3-10.9 - Short Title

39:3-10.9. Short title
This act shall be known and may be cited as the "New Jersey Commercial Driver License Act."

L.1990,c.103,s.1.



Section 39:3-10.10 - Purpose

39:3-10.10. Purpose
The purpose of this act is to reduce or prevent commercial motor vehicle accidents, fatalities, and injuries by strengthening licensing and testing standards for drivers of commercial motor vehicles, and by disqualifying those drivers who have committed certain serious traffic violations or other specified offenses. This act is also designed to substantially conform the laws of this State to the requirements and standards established under the federal "Commercial Motor Vehicle Safety Act of 1986," Pub. L. 99-570 (49 U.S.C. s. 2701 et seq.) and the regulations promulgated pursuant to that federal law. This act is a remedial law and shall be liberally construed to promote the public health, safety, and welfare.

L.1990,c.103,s.2.



Section 39:3-10.11 - Definitions Relative To Commercial Driver Licenses.

39:3-10.11 Definitions relative to commercial driver licenses.

3.For purposes of this act, a term shall have the meaning set forth in R.S.39:1-1 unless another meaning for the term is set forth in this act, or unless another meaning is clearly apparent from the language or context of this act, or unless the meaning for the term set forth in R.S.39:1-1 is inconsistent with the manifest intent of the Legislature in this act.

For purposes of this act:

"Alcohol concentration" means:

a.The number of grams of alcohol per 100 milliliters of blood; or

b.The number of grams of alcohol per 210 liters of breath.

"Commercial driver license" or "CDL" means a license issued in accordance with this act to a person authorizing the person to operate a certain class of commercial motor vehicle.

"Commercial Driver License Information System" or "CDLIS" means the information system established pursuant to the federal "Commercial Motor Vehicle Safety Act of 1986," Pub.L.99-570 (49 U.S.C. s.2701 et seq.) to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers.

"Commercial motor vehicle" or "CMV" means a motor vehicle or combination of motor vehicles used or designed to transport passengers or property:

a.If the vehicle has a gross vehicle weight rating of 26,001 or more pounds or displays a gross vehicle weight rating of 26,001 or more pounds;

b.If the vehicle has a gross combination weight rating of 26,001 or more pounds inclusive of a towed unit with a gross vehicle weight rating of more than 10,000 pounds;

c.If the vehicle is designed to transport 16 or more passengers including the driver;

d.If the vehicle is designed to transport eight or more but less than 16 persons, including the driver, and is used to transport such persons for hire on a daily basis to and from places of employment;

e.If the vehicle is transporting or used in the transportation of hazardous materials and is required to be placarded in accordance with Subpart F. of 49 C.F.R. s.172, or the vehicle displays a hazardous material placard; or

f.If the vehicle is operated by, or under contract with, a public or governmental agency, or religious or other charitable organization or corporation, or is privately operated, and is used for the transportation of children to or from a school, school connected activity, day camp, summer day camp, summer residence camp, nursery school, child care center, preschool center or other similar places of education.

The chief administrator may, by regulation, include within this definition such other motor vehicles or combination of motor vehicles as he deems appropriate.

This term shall not include recreation vehicles.

This term shall not include motor vehicles designed to transport eight or more but less than sixteen persons, including the driver, which are owned and operated directly by businesses engaged in the practice of mortuary science when those vehicles are used exclusively for providing transportation related to the provision of funeral services and which shall not be used in that capacity at any time to pick up or discharge passengers to any airline terminal, train station or other transportation center, or for any purpose not directly related to the provision of funeral services.

"Controlled substance" means any substance so classified under subsection (6) of section 102 of the "Controlled Substances Act" (21 U.S.C. s.802), and includes all substances listed on Schedules I through V of 21 C.F.R. s.1308, or under P.L.1970, c.226 (C.24:21-1 et seq.) as they may be revised from time to time. The term, wherever it appears in this act or administrative regulation promulgated pursuant to this act, shall include controlled substance analogs.

"Controlled substance analog" means a substance that has a chemical structure substantially similar to that of a controlled dangerous substance and that was specifically designed to produce an effect substantially similar to that of a controlled dangerous substance. The term shall not include a substance manufactured or distributed in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of section 505 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. s.355).

"Conviction" means a final adjudication that a violation has occurred, a final judgment on a verdict, a finding of guilt in a tribunal of original jurisdiction, or a conviction following a plea of guilty, non vult or nolo contendere accepted by a court. It also includes an unvacated forfeiture of bail, bond or collateral deposited to secure the person's appearance in court, or the payment of a fine or court costs, or violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended, or probated.

"Disqualification" means either:

a.The suspension, revocation, cancellation, or any other withdrawal by a state of a person's privilege to operate a commercial motor vehicle;

b.A determination by the Federal Motor Carrier Safety Administration under the rules of practice for motor carrier safety contained in 49 C.F.R. s.386, that a person is no longer qualified to operate a commercial motor vehicle under 49 C.F.R. s.391; or

c.The loss of qualification which automatically follows conviction of an offense listed in 49 C.F.R. s.383.51.

"Domicile" means that state where a person has a true, fixed, and permanent home and principal residence and to which the person intends to return whenever the person is absent.

"Driver license" means a license issued by this State or any other jurisdiction to a person authorizing the person to operate a motor vehicle.

"Endorsement" means an authorization to a commercial driver license required to permit the holder of the license to operate certain types of commercial motor vehicles.

"Felony" means any offense under any federal law or the law of a state, including this State, that is punishable by death or imprisonment for a term exceeding one year. The term includes, but is not limited to, "crimes" as that term is defined in N.J.S.2C:1-1 et seq.

"Foreign jurisdiction" means any jurisdiction other than a state of the United States.

"Gross vehicle weight rating" or "GVWR" means the value specified by a manufacturer as the loaded weight of a single or a combination (articulated) vehicle, or the registered gross weight, whichever is greater. The GVWR of a combination (articulated) vehicle, commonly referred to as the "gross combination weight rating" or "GCWR," is the GVWR of the power unit plus the GVWR of the towed unit or units. In the absence of a value specified for the towed unit or units by the manufacturer, the GVWR of a combination (articulated) vehicle is the GVWR of the power unit plus the total weight of the towed unit, including the loads on them.

"Hazardous material" means a substance or material determined by the Secretary of the United States Department of Transportation to be capable of posing an unreasonable risk to health, safety, and property when transported in commerce and so designated pursuant to the provisions of the "Hazardous Materials Transportation Act" (49 U.S.C. s.1801 et seq.).

"Motor vehicle" includes all vehicles propelled otherwise than by muscular power, except such vehicles as run only upon rails or tracks. The term "motor vehicle" includes motorized bicycles.

"Non-commercial motor vehicle" means a motor vehicle or combination of motor vehicles other than a "commercial motor vehicle" as defined in this section.

"Out-of-service order" means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican, or local jurisdiction that a driver, a commercial motor vehicle, or a motor carrier operation is out-of-service pursuant to 49 C.F.R. s.386.72, 392.5, 395.13, 396.9, or any compatible law or the North American Uniform Out-of-Service Criteria.

"Recreation vehicle" means a self-propelled or towed vehicle equipped to serve as temporary living quarters for recreational, camping, or travel purposes and is used solely as a family or personal conveyance.

"Representative vehicle" means a motor vehicle which represents the type of motor vehicle that a commercial driver license applicant operates or expects to operate.

"Serious traffic violation" means conviction for one of the following offenses committed while operating a commercial motor vehicle:

a.Excessive speeding, involving any single offense for a speed of 15 miles per hour or more above the speed limit;

b.Reckless driving, as defined by state or local law or regulation, including, but not limited to, offenses of driving a commercial motor vehicle in willful or wanton disregard of the safety of persons or property, including violations of R.S.39:4-96;

c.Improper or erratic traffic lane changes;

d.Following a vehicle ahead too closely, including violations of R.S.39:4-89;

e.A violation, arising in connection with a fatal accident, of state or local law relating to motor vehicle traffic control, other than a parking violation;

f.Any other violation of a state or local law relating to motor vehicle traffic control determined by the Secretary of the United States Department of Transportation in 49 C.F.R. s.383.5 to be a serious traffic violation;

g.Driving a commercial motor vehicle without a commercial driver license in the driver's possession; or

h.Driving a commercial motor vehicle without the proper class of commercial driver license or endorsements for the specific vehicle group being operated or for the passengers or type of cargo being transported.

This term shall not include vehicle weight or defect violations.

"State" means a state of the United States or the District of Columbia.

"Tank vehicle" means any commercial motor vehicle that is designed to transport any liquid or gaseous material within a tank that is either permanently or temporarily attached to the vehicle or the chassis. Such vehicles include, but are not limited to, cargo tanks and portable tanks as defined by the chief administrator. However, this definition does not include portable tanks having a rated capacity under 1,000 gallons.

"Vehicle group" means a class or type of vehicle with certain operating characteristics.

L.1990, c.103, s.3; amended 2004, c.124, s.2; 2005, c.147, s.2; 2009, c.271, s.1.



Section 39:3-10.11A - Certain Requirements For Drivers Of Vehicles In Connection With Funeral Services.

39:3-10.11a Certain requirements for drivers of vehicles in connection with funeral services.
3.Notwithstanding the exemption of motor vehicles which are owned directly by businesses engaged in the practice of mortuary science from the provisions of P.L.1990, c.103(C.39:3-10.9 et seq.), pursuant to section 3 of P.L.1990, c.103 (C.39:3-10.11) as amended by section 2 of P.L.2004, c.124, the driver or operator of such a motor vehicle shall fulfill all of the requirements of a medical examination required of those holding a commercial driver license as provided under 49 C.F.R. s.391.41 et seq.

L.2004,c.124,s.3.



Section 39:3-10.12 - Tests For Commercial Driver License.

39:3-10.12 Tests for commercial driver license.
4. a. Notwithstanding any other provision of law to the contrary, the chief administrator shall adopt and administer a classified licensing system and a program for testing and ensuring the fitness of persons to operate commercial motor vehicles in accordance with the minimum federal standards established under the federal "Commercial Motor Vehicle Safety Act of 1986," Pub. L. 99-570 (49 U.S.C. s. 2701 et seq.) and the regulations promulgated pursuant to that law. The chief administrator shall not issue a commercial driver license to a person unless that person passes a knowledge and skills test for the operation of a commercial motor vehicle which complies with the federal standards. The chief administrator may issue commercial driver examination or learner's permits, subject to such conditions and restrictions as deemed necessary, to carry out the provisions of this act.

b.A knowledge and skills test shall not be required by the chief administrator for the renewal of a commercial driver license issued pursuant to the provisions of this act. However, a knowledge and skills test may be required for (1) the renewal of an endorsement permitting the operation of vehicles required to be placarded for hazardous materials, (2) for the renewal or reissuance of a commercial driver license if the license was suspended or revoked under section 12 of this act during the last license period preceding the renewal or reissuance, or (3) for the renewal or reissuance of a license which had not been renewed for a period of three or more years.

c.Upon the request of an applicant for a commercial driver license, the chief administrator shall administer to the applicant oral knowledge tests for the commercial driver license and any endorsements if the applicant supplies sufficient proof or otherwise demonstrates to the satisfaction of the chief administrator his inability to comprehend a written test. The chief administrator shall provide an English and Spanish version of the knowledge tests for a commercial driver license and for any endorsements and shall be authorized to provide versions in such other languages as he, in his discretion, may deem appropriate.

d.A person who satisfactorily completes the knowledge tests required by this act for a commercial driver license and any endorsement shall not be required under R.S.39:3-10, R.S.39:3-10.1, or any other section in Title 39 of the Revised Statutes to take any other knowledge test for the operation of a commercial motor vehicle.

e.(Deleted by amendment, P.L.2005, c.147).

f.For the purposes of an application for a commercial driver license by a person who has never held a license issued under the provisions of this act, a person who satisfactorily completes the knowledge test for the commercial driver license but not the test for an endorsement, or a person who satisfactorily completes the knowledge test for an endorsement but not the test for the commercial driver license, shall not be required to retake that test which was satisfactorily completed.

g.No provision in this act, or in any manual, test, or administrative procedure developed to implement the provisions of this act, shall be deemed to expand the requirements for commercial motor vehicle operators concerning pre-trip inspection, after-trip inspection and inspection during a trip as such requirements are set forth in federal law or regulation. This subsection, however, shall not be deemed to limit the authority of the chief administrator, or the authority of any State department or agency, to promulgate, pursuant to other provisions of State law, standards and procedures on vehicle inspections which are consistent with federal law and regulation.

h.Classified licensing of drivers of school buses shall be by endorsement on the commercial driver licenses issued pursuant to P.L.1990, c.103 (C.39:3-10.9 et seq.).

L.1990,c.103,s.4; amended 2005, c.147, s.3.



Section 39:3-10.13 - Alcohol, Controlled Substance Use Prohibited

39:3-10.13. Alcohol, controlled substance use prohibited
Notwithstanding any other provision of law to the contrary, a person shall not operate a commercial motor vehicle in this State with an alcohol concentration of 0.04% or more, or while under the influence of a controlled substance.

L.1990,c.103,s.5.



Section 39:3-10.14 - Request For And Provision Of Driving Record And License Information.

39:3-10.14 Request for and provision of driving record and license information.
6. a. Before issuing a commercial driver license to an applicant, the chief administrator shall notify the Commercial Driver License Information System of the proposed issuance and shall request driving record information from the Commercial Driver License Information System, the National Driver Register, and from any other state which has issued a commercial driver license, non-commercial motor vehicle driver license or basic driver license to the applicant to determine whether the applicant has a commercial driver license, non-commercial motor vehicle driver license or basic driver license issued by another state, whether the applicant's driving privilege has been suspended, revoked, cancelled, or whether the applicant has been disqualified from operating a commercial motor vehicle.

The chief administrator also shall provide driving record and other information to the licensing authority of any other state, or province or territory of Canada, which requests such information in connection with a commercial driver license. The chief administrator may charge such fees as are deemed appropriate to cover the costs of providing information, except that no fee shall be charged if the other jurisdiction does not charge this State for similar requests.

b.Within 10 days after the issuance of a commercial driver license, the chief administrator shall notify the Commercial Driver License Information System of that fact, providing all information required to ensure identification of the licensee.

L.1990,c.103,s.6; amended 2005, c.147, s.4.



Section 39:3-10.15 - Notification Of Moving Violations, Disqualification Or Suspension.

39:3-10.15 Notification of moving violations, disqualification or suspension.
7.Within 10 days after receiving a report of the conviction of a holder of a commercial driver license for any violation of state law related to motor vehicle traffic control committed in a vehicle, other than a parking violation, or a report of the conviction of a person who is not the holder of a commercial driver license for any violation of state law related to motor vehicle traffic control committed in a commercial vehicle, other than a parking violation, or after the disqualification of the holder of a commercial driver license or suspension of privileges for a period of 60 days or more, the commission shall notify the driver licensing authority in the licensing state, if other than this State, and the Commercial Driver License Information System of the conviction, suspension, or disqualification. The notification shall include all information the chief administrator deems necessary.

L.1990,c.103,s.7; amended 2005, c.147, s.5.



Section 39:3-10.16 - Refusal To Grant, Suspension, Revocation Of License

39:3-10.16. Refusal to grant, suspension, revocation of license
The director, in his discretion, may refuse to grant a commercial driver license to a person who is, in his estimation, not a proper person to be granted such a license, but no defect of the applicant shall bar him from receiving a license unless it can be shown by tests approved by the director that the defect incapacitates him from safely operating a commercial motor vehicle.

The director may suspend or revoke a license to operate a commercial motor vehicle, may prohibit a person from obtaining such a license, or may suspend or revoke the reciprocity privilege of a person for a violation of any provision of Title 39 of the Revised Statutes or for any other reasonable grounds, after due notice in writing of such proposed suspension, revocation, or prohibition and the grounds thereof.

L.1990,c.103,s.8.



Section 39:3-10.17 - Issuance, Transfer Of Commercial Driver License

39:3-10.17. Issuance, transfer of commercial driver license
The director shall issue a commercial driver license only to a person who operates or will operate a commercial motor vehicle and is domiciled in this State.

A person shall apply to the director within 30 days after establishing domicile in this State for the transfer of a commercial driver license from the state in which the person was previously domiciled.

L.1990,c.103,s.9.



Section 39:3-10.17A - Fingerprinting, Criminal History Records Check For Applicants For Certain Commercial Driver's Licenses.

39:3-10.17a Fingerprinting, criminal history records check for applicants for certain commercial driver's licenses.

34. a. The commission shall require the fingerprinting of all applicants for commercial driver's licenses with a hazardous material endorsement, a tank vehicle endorsement or both, at the initial application and upon renewal, in order to determine eligibility for those endorsements. The commission is hereby authorized to exchange fingerprint data with, and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police, consistent with the provisions of Pub.L.92-544, for use in determining eligibility. The commission shall require any person who, prior to the date of enactment of this act, has been issued a commercial driver's license with a hazardous material endorsement, a tanker vehicle endorsement or both, to undergo a criminal history record background check as a condition to continue to hold, use and renew such an endorsement. No criminal history record check shall be performed without the applicant's written consent. The applicant shall bear the cost for the criminal history record check, including all costs for administering and processing the check. Failure or refusal to submit a disclosure and fingerprints will result in an automatic disqualification.

b.Upon receipt of the criminal history record information, the commission shall notify the applicant, in writing, of the applicant's qualification or disqualification for a commercial driver's license with a hazardous material endorsement, a tank vehicle endorsement or both. If the applicant is disqualified, the basis for the disqualification shall be identified in the written notice to the applicant.

c.The applicant shall have 30 days from the postmarked date of the written notice of disqualification to challenge the accuracy of the criminal history record information. If no challenge is filed or if the determination of the accuracy of the criminal history record information upholds the disqualification, the applicant's disqualification for a commercial driver's license, with a hazardous material endorsement, a tank vehicle endorsement or both will stand.

d.The commission, in a manner not inconsistent with appropriate federal requirements, shall provide by regulation the grounds upon which an applicant may be disqualified.

L.2003,c.13,s.34.



Section 39:3-10.17B - Definitions Relative To Certain Commercial Driver Licenses; Issuance.

39:3-10.17b Definitions relative to certain commercial driver licenses; issuance.

1. a. As used in this act:

"Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used or designed to transport passengers or property that has a gross vehicle weight rating of 26,001 or more pounds or displays a gross vehicle weight rating of 26,001 or more pounds or a gross combination weight rating of 26,001 or more pounds inclusive of a towed unit with a gross vehicle weight rating of more than 10,000 pounds. The term shall not include any of the other types of vehicles listed under the definition of commercial motor vehicle pursuant to section 3 of P.L.1990, c.103 (C.39:3-10.11).

"Military commercial driver license" means an authorization for a person to operate a commercial motor vehicle which is issued by any branch of the active duty or the reserve component of the Armed Forces of the United States or the National Guard of any state.

b.Notwithstanding the provisions of section 4 of P.L.1990, c.103 (C.39:3-10.12) or any other law to the contrary, the Chief Administrator of the New Jersey Motor Vehicle Commission shall waive the skills test required pursuant to section 4 of P.L.1990, c.103 (C.39:3-10.12) for a commercial driver license applicant who has experience operating a commercial motor vehicle while serving in the military and who submits satisfactory proof that the applicant meets the requirements for such a waiver under the federal "Commercial Motor Vehicle Safety Act of 1986," as those requirements are set forth in 49 C.F.R. s.383.77.

c.In order to qualify for the waiver permitted under subsection b. of this section, an applicant for a commercial driver license shall submit to the chief administrator, in addition to the application:

(1)satisfactory proof that the applicant is a member of a branch of the active or the reserve component of the Armed Forces of the United States or the National Guard of any state, or that the applicant is a veteran who received an honorable discharge from a branch of the active or reserve component of the Armed Forces of the United States or the National Guard of any state;

(2)the applicant's military commercial driver license or other documentation certifying the applicant's experience in the operation of a commercial motor vehicle while serving in the military; and

(3)any additional documentation that the chief administrator deems necessary to determine the equivalent class of commercial motor vehicle that the applicant is authorized to operate.

d.A waiver shall not be granted under the provisions of this act if the granting of the waiver would place the State out of substantial compliance with the requirements of the federal "Commercial Motor Vehicle Safety Act of 1986."

e.Nothing in this section shall be construed to exempt an applicant for a commercial driver license from any other State or federal requirements for obtaining a commercial driver license or any endorsement thereon, including, but not limited to, the submission of fingerprints and a criminal history records check.

L.2013, c.48, s.1.



Section 39:3-10.18 - Possession Of Valid Commercial Driver License Mandatory.

39:3-10.18 Possession of valid commercial driver license mandatory.

10. a. (1) (Deleted by amendment, P.L.2005, c.147).

(2)On and after April 1, 1992, and except when operating under a valid commercial driver examination or learner's permit and accompanied by the holder of a commercial driver license valid for the class or type of vehicle being operated, a person shall not operate a commercial motor vehicle unless the person has been issued and is in possession of a valid commercial driver license and applicable endorsements for the class and type of vehicle being operated. A person shall not operate a commercial motor vehicle if the person is restricted from operating a commercial vehicle of that class or type.

(3)A person violating this subsection shall be fined not less than $250 or more than $500, or imprisoned for not more than 60 days, or both. If that person has never been licensed to operate a commercial motor vehicle in this State or any other jurisdiction, the chief administrator shall refuse to issue a license to operate a commercial motor vehicle to that person for a period of 180 days from the date of the conviction. This penalty shall not be applicable in cases where failure to have actual possession of the commercial driver license is due to an administrative or technical error by the commission. If a person charged with a failure to have possession of a valid commercial driver license can exhibit the license to the judge of the court before whom he is summoned to answer to a charge and the license was valid on the day the person was charged, the judge may dismiss the charge. However, the judge may impose court costs.

b. (1) A person who has been refused a commercial driver license, whose commercial motor vehicle driving privilege or any endorsement has been suspended or revoked, who has been prohibited or disqualified from operating a commercial motor vehicle, who is subject to an out-of-service order, or whose driving privilege is suspended or revoked, shall not operate a commercial motor vehicle during the period of refusal, suspension, revocation, prohibition, or disqualification, or during the period of the out-of-service order.

(2)A person who violates this subsection shall, upon conviction, be fined not less than $500 or more than $5,000 for each offense, or imprisoned for a term of not more than 90 days, or both; provided, however, a person who operates a commercial motor vehicle during the period of an out-of-service order shall, upon conviction, be fined $2,500 and may be imprisoned for a term of not more than 90 days. A person who operates a commercial motor vehicle during the period of an out-of-service order shall, upon a second or subsequent conviction of this subsection, be fined $5,000 and may be imprisoned for a term of not more than 90 days. If a person is involved in an accident resulting in personal injury to another person while operating a commercial motor vehicle in violation of this subsection, the court shall impose both a period of imprisonment for 90 days and a fine of $5,000.

(3)An employer shall not knowingly allow, require, permit or authorize a driver to operate a commercial motor vehicle during the period of refusal, suspension, revocation, prohibition, disqualification, or during the period of the out-of-service order. An employer who is convicted of a violation of this subsection shall be subject to a fine of not less than $2,750 or more than $25,000.

In addition, the commercial motor vehicle driving privilege of a person convicted under this subsection shall be suspended in accordance with section 12 of this act.

L.1990, c.103, s.10; amended 2005, c.147, s.6; 2009, c.271, s.2.



Section 39:3-10.18A - Valid License Required To Operate Autobus; Violations, Fines.

39:3-10.18a Valid license required to operate autobus; violations, fines.

1.The owner of an autobus shall not knowingly allow, require, permit, or authorize an operator of an autobus to operate the vehicle without a valid commercial driver license. An owner who is convicted of a violation of this section shall be subject to a fine of $1,500 for a first violation, $3,000 for a second violation, and $5,000 for a third or subsequent violation. For the purposes of this section, the terms "owner," "operator," and "autobus" shall have the meanings provided in section 4 of P.L.2013, c.224 (C.56:16-2).

L.2013, c.224, s.1.



Section 39:3-10.19 - Operation Of Commercial Motor Vehicle In This State

39:3-10.19. Operation of commercial motor vehicle in this State
Notwithstanding any other law to the contrary, a person may operate a commercial motor vehicle in this State if the person has received a waiver of the commercial driver license requirements from the Secretary of the United States Department of Transportation or the licensing authority of any other state, has a commercial driver license issued by any state in accordance with minimum federal standards for the issuance of commercial motor vehicle driver licenses, or has a commercial driver license issued by any other jurisdiction in accordance with minimum standards which are substantially similar to the standards in the federal "Commercial Motor Vehicle Safety Act of 1986," Pub. L. 99-570 (49 U.S.C. s. 2701 et seq.) and this act. This section shall apply only if the person's driving privilege is not suspended or revoked or cancelled in this State or in the jurisdiction that issued the commercial driver license, and the person is not disqualified from operating a commercial motor vehicle, or subject to an "out of service" order.

L.1990,c.103,s.11.



Section 39:3-10.20 - Suspension Of Commercial Motor Vehicle Driving Privilege.

39:3-10.20 Suspension of commercial motor vehicle driving privilege.

12. a. In addition to the imposition of any other penalty provided by law, the chief administrator shall suspend for not less than one year nor more than three years the commercial motor vehicle driving privilege of a person convicted for a first violation of:

(1)R.S.39:4-50 if the motor vehicle was a commercial motor vehicle or section 5 of this act.

(2)R.S.39:4-129 if the motor vehicle was a commercial motor vehicle operated by the person.

(3)Using a commercial motor vehicle in the commission of any "crime" as defined in subsection a., c., or d. of N.J.S.2C:1-4.

(4)Refusal to submit to a chemical test under section 2 of P.L.1966, c.142 (C.39:4-50.2) or section 16 of this act if the motor vehicle was a commercial motor vehicle.

(5)Paragraph (1) of subsection b. of section 10 of this act.

(6)A violation, arising in connection with a fatal accident, of State or local law relating to motor vehicle traffic control, other than a parking violation, regardless of whether the motor vehicle operated by the person was a commercial motor vehicle or a non-commercial motor vehicle.

b.If a first violation of any of the violations specified in subsection a. of this section takes place while transporting hazardous material or takes place in a vehicle displaying a hazardous material placard, the chief administrator shall suspend the commercial motor vehicle driving privilege of the person for three years.

c.Subject to the provisions of subsection d. of this section, the chief administrator shall revoke for life the commercial motor vehicle driving privilege of a person for a second or subsequent violation of any of the offenses specified in subsections a. and j. of this section or any combination of those offenses arising from two or more separate incidents.

d.The chief administrator may issue rules and regulations establishing guidelines, including conditions under which a revocation of commercial motor vehicle driving privilege for life under subsection c. may be reduced to a period of not less than 10 years.

e.Notwithstanding any other provision of law to the contrary, the chief administrator shall revoke for life the commercial motor vehicle driving privilege of a person who uses a commercial motor vehicle or a non-commercial motor vehicle in the commission of a crime involving the manufacture, distribution, or dispensing of a controlled substance or controlled substance analog, or possession with intent to manufacture, distribute, or dispense a controlled substance or controlled substance analog. A revocation under this subsection shall not be subject to reduction in accordance with subsection d. of this section.

f. (1) The chief administrator shall suspend the commercial motor vehicle driving privilege of a person for a period of not less than 60 days if the person is convicted of a serious traffic violation, other than a violation arising in connection with a fatal accident as set forth in paragraph (6) of subsection a. of this section, and that conviction constitutes the second serious traffic violation committed in a commercial motor vehicle or non-commercial motor vehicle in this or any other state arising from separate incidents occurring within a three-year period. The chief administrator shall suspend the commercial motor vehicle driving privilege for 120 days if the conviction constitutes the third or subsequent serious traffic violation, other than a violation arising in connection with a fatal accident as set forth in paragraph (6) of subsection a. of this section, committed in a commercial motor vehicle or non-commercial motor vehicle in this or any other state arising from separate incidents occurring within a three-year period.

(2)The chief administrator shall suspend the commercial motor vehicle driving privilege of a person for a period of not less than 60 days if the person is convicted of a violation of R.S.39:4-128; section 68 of P.L.1951, c.23 (C.39:4-127.1); or section 10 of P.L.2005, c.147 (C.39:4-128.11). The chief administrator shall suspend the commercial motor vehicle driving privilege for not less than 120 days if the conviction constitutes the second violation of R.S.39:4-128; section 68 of P.L.1951, c.23 (C.39:4-127.1); section 10 of P.L.2005, c.147 (C.39:4-128.11) or any combination of such violations in this or any other state arising from separate incidents occurring within a three-year period. The chief administrator shall suspend the commercial motor vehicle driving privilege for not less than one year if the conviction constitutes the third or subsequent violation of R.S.39:4-128; section 68 of P.L.1951, c.23 (C.39:4-127.1); section 10 of P.L.2005, c.147 (C.39:4-128.11) or any combination of such violations in this or any other state arising from separate incidents occurring within the past three years.

(3)The chief administrator shall suspend the commercial motor vehicle driving privilege of a person for a period of not less than 180 days or more than one year if the person is convicted of violating a driver, commercial motor vehicle, or motor carrier operation out-of-service order while driving a commercial motor vehicle transporting nonhazardous materials. The chief administrator shall suspend the commercial motor vehicle driving privilege of a person for a period of not less than two years or more than five years if the conviction constitutes the second conviction in a separate incident in this or any other state within a 10-year period of violating a driver, commercial motor vehicle, or motor carrier operation out-of-service order while driving a commercial motor vehicle transporting nonhazardous materials. The chief administrator shall suspend the commercial motor vehicle driving privilege of a person for a period of not less than three years or more than five years if the conviction constitutes the third or subsequent conviction in a separate incident in this or any other state within a 10-year period of violating a driver, commercial motor vehicle, or motor carrier operation out-of-service order while driving a commercial motor vehicle transporting nonhazardous materials.

(4)The chief administrator shall suspend the commercial motor vehicle driving privilege of a person for a period of not less than 180 days or more than two years if the person is convicted of violating a driver, commercial motor vehicle, or motor carrier operation out-of-service order while driving a commercial motor vehicle transporting hazardous materials required to be placarded under Subpart F of 49 C.F.R. s.172, or while operating a vehicle designed to transport 16 or more passengers, including the driver. The chief administrator shall suspend the commercial motor vehicle driving privilege of a person for a period of not less than three years or more than five years if the conviction constitutes a second or subsequent conviction in a separate incident within a 10-year period in this or any other state of violating a driver, commercial motor vehicle, or motor carrier operation out-of-service order while driving a commercial motor vehicle transporting hazardous materials required to be placarded under Subpart F of 49 C.F.R. s.172, or while operating a vehicle designed to transport 16 or more passengers, including the driver.

g.A court shall make a report to the chief administrator within three days in such form as the chief administrator may require concerning conviction for violation of P.L.1990, c.103 (C.39:3-10.9 et seq.). The chief administrator shall notify the Commercial Driver License Information System of the suspension, revocation, or cancellation. In the case of non-residents, the chief administrator also shall notify the licensing authority of the state which issued the commercial driver license or the state where the person is domiciled. The chief administrator shall provide these notices within 10 days after the suspension, revocation, cancellation, or disqualification.

h.The chief administrator shall in accordance with this section suspend a commercial motor vehicle driving privilege of a person holding, or required to hold, a commercial driver license issued by this State if the person is convicted in another state or foreign jurisdiction of an offense of a substantially similar nature to the offenses specified in subsection a., e., f., g., h., i. or j. of this section. For purposes of this section, a violation such as driving while intoxicated, driving under the influence, or driving while ability is impaired shall be considered substantially similar offenses. For purposes of this section, a violation committed in another state but substantially similar to those enumerated in subsection a., e., f., g., h., i. or j. of this section committed in this State shall be included.

i.Notwithstanding any other provision of law to the contrary, a conviction under this section, or section 5 or 16 of this act, shall not merge with a conviction for a violation of R.S.39:4-50 or section 2 of P.L.1966, c.142 (C.39:4-50.2).

j.In addition to any other penalty provided by law, the chief administrator shall suspend for one year the commercial motor vehicle driving privilege of a person for a first violation of:

(1)R.S.39:4-50 while operating a non-commercial motor vehicle;

(2)R.S.39:4-129 while operating a non-commercial motor vehicle;

(3)Refusing to submit to a chemical test under section 2 of P.L.1966, c.142 (C.39:4-50.2) while operating a non-commercial motor vehicle; or

(4)Using a non-commercial motor vehicle in the commission of any "crime" as defined in subsection a., c., or d. of N.J.S.2C:1-4.

k.The chief administrator shall in accordance with this section suspend the commercial motor vehicle driving privilege of a person holding, or required to hold, a commercial driver license issued by this State if that person has been disqualified from operating a commercial motor vehicle by the Federal Motor Carrier Safety Administration pursuant to 49 C.F.R. s.383.52 because that person's driving has been determined to constitute an imminent hazard.

l.The Motor Vehicle Commission shall maintain records of accidents, convictions, and disqualification for persons holding, or required to hold, a commercial driver license in accordance with 49 C.F.R. s.384.225 and the AAMVAnet, Inc.'s "Commercial Driver License Information System State Procedures," as amended and supplemented.

m.Any driver who is found to be in violation of the provisions of paragraph (a) or (b) of 49 C.F.R. s.392.5, relating to the use of alcohol, being under the influence of alcohol, having any measured alcohol concentration or detected presence of alcohol, or possessing alcohol, shall be placed out-of-service immediately for a period of 24 hours.

L.1990, c.103, s.12; amended 2005, c.147, s.7; 2009, c.271, s.3.



Section 39:3-10.21 - Regulation Of Third Party Testing

39:3-10.21. Regulation of third party testing
The director may, by contract, by appointment as a motor vehicle agent, or by licensing, authorize any necessary persons, including but not limited to an agency of this or another state, an employer, a private driver training facility or other private institution, or a department, agency or instrumentality of local government to administer the knowledge or skills tests for a commercial driver license or endorsement. The director shall adopt such regulations as deemed necessary to establish, oversee and regulate the administration of commercial motor vehicle driver testing by third parties including establishment of maximum fees that may be charged. The maximum fee for a skills test administered by a third party shall be set at an amount equal to the cost to the State for administering such testing.

The director may limit the number of persons licensed to administer examinations and may suspend or revoke an authorization on any reasonable ground. The director may terminate third party testing at any time. A person authorized to administer examinations by appointment as a motor vehicle agent shall so act until this authority is revoked by the director.

An examiner administering a skills test shall not be held accountable for any violation of Title 39 of the Revised Statutes committed by the person being tested.

L.1990,c.103,s.13.



Section 39:3-10.22 - Waiver Of Skills Test.

39:3-10.22 Waiver of skills test.
14. The chief administrator shall waive the skills test for a commercial driver license applicant who demonstrates that he meets the requirements for a waiver under the federal "Commercial Motor Vehicle Safety Act of 1986," Pub. L. 99-570 (49 U.S.C. s. 2701 et seq.), as those requirements are set forth in 49 C.F.R. s.383.77.

L.1990,c.103,s.14; amended 2005, c.147, s.8.



Section 39:3-10.23 - Provisions For Efficient Processing

39:3-10.23. Provisions for efficient processing
a. The director may take such steps as are necessary to provide for the efficient, timely and orderly processing of persons required to obtain commercial driver licenses under this act. The director may require persons to take the skills test for the commercial driver license or for an endorsement at the time and place selected by the director. The director may require those persons who fail to satisfactorily complete a knowledge test for the commercial driver license or an endorsement on the initial attempt to take those knowledge tests for a second or subsequent time at a time and place selected by the director.

b. If the director determines that persons required to obtain commercial driver licenses and endorsements by April 1, 1992 are not voluntarily and in a timely manner scheduling with the division a date, time and location for the taking of the knowledge tests or are failing to appear as scheduled, the director may for the timely processing of all such persons require each person to appear for the initial taking of the knowledge tests on a date and at a time and location selected by the director.

L.1990,c.103,s.15.



Section 39:3-10.24 - Taking Of Breath Samples

39:3-10.24. Taking of breath samples
a. A person who operates a commercial motor vehicle on a public road, street, or highway, or quasi-public area in this State, shall be deemed to have given his consent to the taking of samples of his breath for the purposes of making chemical tests to determine alcohol concentration; provided, however, that the taking of samples shall be made in accordance with the provisions of this act and at the request of a police officer who has reasonable grounds to believe that the person has been operating a commercial motor vehicle with an alcohol concentration of 0.04% or more.

b. A record of the taking of such a sample, disclosing the date and time thereof, as well as the result of a chemical test, shall be made and a copy thereof, upon request, shall be furnished or made available to the person so tested.

c. In addition to the samples taken and tests made at the direction of a police officer hereunder, the person tested shall be permitted to have such samples taken and chemical tests of his breath, urine, or blood made by a person or physician of his own selection.

d. The police officer shall inform the person tested of his rights under subsections b. and c. of this section.

e. No chemical test, as provided in this section, or specimen necessary thereto, may be made or taken forcibly and against physical resistance thereto by the defendant. The police officer shall, however, inform the person arrested of the consequences of refusing to submit to such test including the penalties under section 12 of this act. A standard statement, prepared by the director, shall be read by the police officer to the person.

f. The court shall revoke for six months the right to operate any motor vehicle of any person who, after being arrested for a violation of section 5 of this act, shall refuse to submit to the chemical test provided for in this section when requested to do so, unless the refusal was in connection with a subsequent offense under this section, section 5 of this act, R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), in which case the revocation period shall be for two years. In addition, a court shall impose the penalties provided in section 12 of this act.

The court shall determine by a preponderance of the evidence whether the arresting officer had probable cause to believe that the person had been operating or was in actual physical control of a commercial motor vehicle on the public highways or quasi-public areas of this State with an alcohol concentration at 0.04% or more, whether the person was placed under arrest, whether he refused to submit to the test upon request of the officer, and if these elements of the violation are not established, no conviction shall issue. In addition to any other requirements provided by law, a person whose driving privilege is revoked for refusing to submit to a chemical test shall satisfy the requirements of a program of alcohol education or rehabilitation pursuant to the provisions of R.S.39:4-50. The revocation shall be independent of any revocation imposed by virtue of a conviction under the provisions of R.S.39:4-50 or section 12 of this act.

In addition to imposing a revocation under this subsection, a court shall impose a fine of not less than $250 or more than $500.

L.1990,c.103,s.16



Section 39:3-10.24A - Blood Sample From Operator Under Certain Circumstances.

39:3-10.24a Blood sample from operator under certain circumstances.

2.A police officer shall obtain a blood sample from an operator of an autobus involved in an accident resulting in the death or serious bodily injury, as defined in N.J.S.2C:11-1, of any person; provided, however, the police officer shall not obtain a blood sample from the operator of an autobus involved in an accident resulting in death or serious bodily injury if the police officer determines that the operator of the autobus did not contribute in any way to the accident. A blood sample taken pursuant to this section shall not be taken forcibly or against physical resistance by an operator of an autobus. For the purposes of this section, the terms "autobus" and "operator" shall have the meanings provided in section 4 of P.L.2013, c.224 (C.56:16-2).

L.2013, c.224, s.2.



Section 39:3-10.25 - Methods And Techniques Of Chemical Analyses Forms

39:3-10.25. Methods and techniques of chemical analyses forms
Chemical analyses of an arrested person's breath, to be considered valid under the provisions of this act, shall have been performed according to methods approved by the Attorney General, and by a person certified for this purpose by the Attorney General. The Attorney General is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals to conduct analyses, and to make certifications of such individuals, which certifications shall be subject to termination or revocation at the discretion of the Attorney General. The Attorney General shall prescribe a uniform form for reports of the chemical analysis of breath to be used by law enforcement officers and others acting in accordance with the provisions of this act. Each chief of police, in the case of forms distributed to law enforcement officers and others in his municipality, or the other officer, board, or official having charge or control of the police department where there is no chief, and the Director of the Division of Motor Vehicles and the Superintendent of State Police, in the case of such forms distributed to law enforcement officers and other personnel in their divisions, shall be responsible for the furnishing and proper disposition of such uniform forms. Each responsible party shall prepare or cause to be prepared the records and reports relating to the uniform forms and their disposition in the manner and at the times prescribed by the Attorney General. Unless otherwise provided by the Attorney General, the approval of methods and techniques, the certification of persons and the prescription of forms of reports pursuant to section 3 of P.L.1966, c.142 (C.39:4-50.3) shall constitute approval, certification or prescription, as the case may be, for purposes of this section.

L.1990,c.103,s.17.



Section 39:3-10.26 - Limit Of One License

39:3-10.26. Limit of one license
A person who operates a commercial motor vehicle shall not have more than one driver license.

A person convicted of a violation of this section shall be subject for each offense to a fine of not more than $5,000, or imprisoned for a term of not more than 90 days, or both.

L.1990,c.103,s.18.



Section 39:3-10.27 - Rules, Regulations

39:3-10.27. Rules, regulations
The director may adopt any rules and regulations, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to carry out the provisions of this act, including the regulations necessary to place this State in substantial compliance with the requirements of the federal "Commercial Motor Vehicle Safety Act of 1986," Pub. L.99-570 (49 U.S.C. s.2701 et seq.) and the regulations promulgated pursuant to that federal law.

L.1990,c.103,s.19.



Section 39:3-10.28 - Power Of Director To Make Agreements, Arrangements, Declarations

39:3-10.28. Power of director to make agreements, arrangements, declarations
The director may enter into or make agreements, arrangements, or declarations to carry out the provisions of this act. The director may also enter into an agreement or arrangement with the duly authorized representative of another state, the federal government, or province concerning licensing or testing of commercial motor vehicle operators, the exchange of information concerning operators, and their operating history. Such arrangements shall, in the judgment of the director, be in the best interest of this State and its citizens, keeping in mind the public safety benefits that flow to this State from a nationwide system for regulating commercial motor vehicle operators.

L.1990,c.103,s.20.



Section 39:3-10.29 - Waiver By Director

39:3-10.29. Waiver by director
Notwithstanding any other provision of law to the contrary, the director may waive, in whole or in part, after notice and an opportunity for comment, application of any provision of this act or any regulation promulgated pursuant to this act with respect to a class of persons or class of commercial motor vehicles if the director determines that such waiver is not contrary to the public interest and does not diminish the safe operation of commercial motor vehicles. A waiver under this section shall be published in the New Jersey Register, together with reasons for the waiver. A waiver shall not be granted if the granting of the waiver is likely to or will place the State in the position of not being in substantial compliance with the requirements set forth in the "Commercial Motor Vehicle Safety Act of 1986," Pub. L. 99-570 (49 U.S.C. s. 2701 et seq.). The director may make such applications as he deems appropriate to the Secretary of the United States Department of Transportation to obtain any waiver permitted under federal law.

L.1990,c.103,s.21.



Section 39:3-10.30 - Fees; Duration Of Commercial Driver License.

39:3-10.30 Fees; duration of commercial driver license.
22. Notwithstanding the provisions of R.S.39:3-14 or any other sections of law which permit or require the issuance of a driver's license without charge, the required fee for a commercial driver license examination or learner's permit shall be $35. A permit issued before April 1, 1992 shall be valid for a period of two years from the date of issuance, unless another time period is established for such permits in federal regulations promulgated by the Secretary of the United States Department of Transportation. The permit holder shall have unlimited testing opportunities consistent with the scheduling obligations of the Division of Motor Vehicles and the need to provide testing opportunities to all persons affected by this act. For an examination or learner's permit issued on or after April 1, 1992, the director may limit the permit's validity to a specific length of time or number of testing opportunities.

After the issuance of a commercial driver license, the examination or learner's permit fee for an additional endorsement or license class shall be $10 per endorsement or class.

In addition to fees for a basic driver license and any non-commercial endorsement and renewals thereof, the required fee for a 48-month licensing period shall be $18 for each commercial driver license and renewal thereof and $2 for each endorsement and renewal thereof. In addition, the director shall charge a fee of $6 for a digitized picture of the licensee.

The commercial driver license shall expire on the last day of the 48th calendar month following the calendar month in which the license was issued. However, the director may, at his discretion, issue licenses and endorsements which shall expire on a date fixed by him. The fee for such licenses or endorsements shall be fixed in amounts proportionately less or greater than the fee otherwise established.

Nothing in this section shall be construed to alter or change any expiration date on any New Jersey commercial driver license issued prior to the operative date of P.L.2001, c.391 (C.39:3-10f4 et al.) and, unless a licensee's driving privileges are otherwise suspended or revoked, except as provided in R.S.39:3-10, the license shall remain valid until its expiration date.

L.1990,c.103,s.22; amended 1999, c.28, s.5; 2001, c.391, s.6.



Section 39:3-10.31 - Motorcycle Road Test, Waiver.

39:3-10.31 Motorcycle road test, waiver.

6.The Chief Administrator of the Motor Vehicle Commission may waive the written law and knowledge and road test portion of the examinations required for a motorcycle license or endorsement under R.S.39:3-10 for the holder of an examination permit who has successfully completed a motorcycle safety education course established under the provisions of section 1 of P.L.1991, c.452 (C.27:5F-36).

L.1991, c.452, s.6; amended 2011, c.13, s.2.

39:3-10.32 Additional penalties.

6.In addition to any other penalty provided by law, a school bus driver who violates section 5 of P.L.1990, c.103 (C.39:3-10.13) or section 16 of P.L.1990, c.103 (C.39:3-10.24) while transporting school children shall be guilty of a disorderly persons offense.

Notwithstanding any other provision of law to the contrary, a conviction under this section shall not merge with a conviction for a violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), section 5 of P.L.1990, c.103 (C.39:3-10.13) or section 16 of P.L.1990, c.103 (C.39:3-10.24).

L.2003,c.66,s.6.



Section 39:3-10.32 - Additional Penalties.

39:3-10.32 Additional penalties.

6.In addition to any other penalty provided by law, a school bus driver who violates section 5 of P.L.1990, c.103 (C.39:3-10.13) or section 16 of P.L.1990, c.103 (C.39:3-10.24) while transporting school children shall be guilty of a disorderly persons offense.

Notwithstanding any other provision of law to the contrary, a conviction under this section shall not merge with a conviction for a violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), section 5 of P.L.1990, c.103 (C.39:3-10.13) or section 16 of P.L.1990, c.103 (C.39:3-10.24).

L.2003,c.66,s.6.



Section 39:3-10.33 - Medical Review, Retesting Of Certain Motor Vehicle Operators; Notice, Confirmation To Family, Certain.

39:3-10.33 Medical review, retesting of certain motor vehicle operators; notice, confirmation to family, certain.

1. a. Whenever a person contacts the New Jersey Motor Vehicle Commission requesting that a family member be given a medical review or be retested to determine whether that family member is capable of safely operating a motor vehicle in this State, upon a request by the person who contacted the commission, the commission shall send confirmation that a notice has been sent regarding a medical review or retesting of the family member to the person who contacted the commission.

b.Whenever the commission is required to send a subsequent notice regarding a medical review or retesting in order to determine whether such a family member is capable of safely operating a motor vehicle in this State because there was no response to the first such notice, upon a request by the person who contacted the commission, the commission shall send a confirmation of that subsequent notice to the person who originally contacted the commission.

L.2005,c.255,s.1.



Section 39:3-10.34 - Registration of autocycle as motorcycle; rules, regulations.

39:3-10.34 Registration of autocycle as motorcycle; rules, regulations.
2. a. An autocycle shall be registered as a motorcycle pursuant to R.S.39:3-4.

b. A person shall not be required to hold a motorcycle license or a motorcycle endorsement to operate an autocycle if the person holds a basic driver's license to operate a motor vehicle pursuant to R.S.39:3-10.

c. A person shall not drive, operate, or ride as a passenger in an autocycle without: (1) sitting on a seat; (2) properly using a safety seat belt; and (3) wearing a securely fitted protective helmet pursuant to section 6 of P.L.1967, c.237 (C.39:3-76.7) if required.

d. A person operating an autocycle shall not permit a child to be a passenger in the autocycle if the child would be required to be secured in a child passenger restraint system, pursuant to section 1 of P.L.1983, c.128 (C.39:3-76.2a).

e. An owner or registered owner of an autocycle registered or principally garaged in this State shall maintain motor vehicle liability insurance coverage pursuant to section 1 of P.L.1972, c.197 (C.39:6B-1), personal injury protection coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), and uninsured motorist coverage pursuant to section 14 of P.L.1972, c.70 (C.39:6A-14).

f. The chief administrator shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary to implement this act. The chief administrator may include information on autocycles in the commission's driver's manual and on its Internet website.

L.2016, c.35, s.2.



Section 39:3-10A - Fee For Restoration Of Suspended Or Revoked Licenses, Vehicle Registrations.

39:3-10a Fee for restoration of suspended or revoked licenses, vehicle registrations.

23.The chief administrator shall charge a fee of $100 for the restoration of any license which has been suspended or revoked by reason of the licensee's violation of any law or regulation and for the restoration of vehicle registrations that have been suspended pursuant to any law. The chief administrator may promulgate such regulations hereunder as he may deem necessary.

L.1975, c.180, s.23; amended 1982, c.53, s.1; 1994, c.60, s.14; 2002, c.34, s.14; 2007, c.283, s.2.



Section 39:3-10B - Applications For Motorcycle License.

39:3-10b Applications for motorcycle license.

1.An applicant for a motorcycle license, but not for a motorcycle endorsement to a basic license, who previously has never been licensed to drive a motor vehicle in this, or any other state, shall, during the permit period, be subject to the applicable restrictions and penalties for examination permit holders as provided under R.S.39:3-13. Until the provisions of P.L.1998, c.108, as amended by P.L.2001, c.420, are fully implemented, all holders of permits issued pursuant to R.S.39:3-13 and section 6 of P.L.1977, c.25 (C.39:3-13.2a) shall be subject to a probationary driver program for the two-year period immediately following the issuance of the permits. This two-year period shall not be altered if the permit holder obtains a probationary driver's license pursuant to section 4 of P.L.1950, c.127 (C.39:3-13.4). All holders of permits issued on or after the date of full implementation of P.L.1998, c.108, as amended by P.L.2001, c.420, shall not be subject to this section.

L.1977, c.23, s.1; amended 1998, c.108, s.2; 2001, c.420, s.4; 2009, c.38, s.2.



Section 39:3-10C - Vision Screening

39:3-10c. Vision screening
The division shall require every licensed driver to take and successfully pass a screening of his vision at least once every 10 years as a condition for the renewal of his driver's license and of any endorsement thereon.

The vision screening may be certified by the division or by any licensed optometrist or ophthalmologist, licensed ophthalmic dispenser or by any person licensed to practice medicine and surgery. If the screening shows a need for corrective eyeglasses or any other corrective action, the renewal of the applicant's license shall be conditioned upon his compliance with such need. The division may require a road test of any applicant to determine the adequacy of, or the applicant's adaptation to the required corrective action.

The division shall, by regulation, prescribe minimum standards with respect to the equipment to be used for screenings.

L. 1977, c. 28, s. 1; amended 1979,c.446; 1989,c.15,s.1.



Section 39:3-10D - Implementation Of Vision Reexamination

39:3-10d. Implementation of vision reexamination
To implement the reexamination program provided for by this act and to establish it on a current basis, the division shall reexamine approximately 10% of all of the State's licensed drivers in each year during the first 10 years following the date this act becomes operative. Once reexamined during said 10-year period, no licensed driver shall be again reexamined pursuant to the provisions of this act sooner than 10 years thereafter.

L.1977, c. 28, s. 2, eff. Feb. 24, 1977.



Section 39:3-10E - Involvement In Two Or More Accidents Within 6 Months With Assessment Of Points; Reexamination

39:3-10e. Involvement in two or more accidents within 6 months with assessment of points; reexamination
The holder of any motor vehicle driver's license who is involved, within any 6-month period, in two or more motor vehicle accidents resulting in death or in personal injury or damage to property of any one person in excess of $500.00 required to be reported to police pursuant to R.S. 39:4-130, and against whom there has been assessed motor vehicle points for each such accident, shall on notice to be given by the Division of Motor Vehicles, be required to submit to reexamination and successful passage of an examination of his ability as an operator and a test of his vision, by the division or by any licensed optometrist or ophthalmologist.

Failure to pass the examination or test required by this act shall be justification for the revocation and refusal to renew the holder's driver's license.

L.1979, c. 136, s. 1, eff. July 6, 1979. Amended by L.1983, c. 193, s. 2, eff. May 24, 1983.



Section 39:3-10F - Initial License, Renewal, Digitized Color Picture Of Licensee Required; Exceptions.

39:3-10f Initial license, renewal, digitized color picture of licensee required; exceptions.
1.In addition to the requirements for the form and content of a motor vehicle driver's license under R.S.39:3-10 and a probationary license issued under section 4 of P.L.1950, c.127 (C.39:3-13.4), on and after the operative date of P.L.2001, c.391 (C.39:3-10f4 et al.), each initial New Jersey license, each renewal of a New Jersey driver's license, and each probationary license shall have a digitized color picture of the licensee. All licenses issued on and after January 1, 2000 shall be valid for a period of 48 calendar months. However, the chief administrator may, at the chief administrator's discretion, issue licenses and endorsements which shall expire on a date fixed by the chief administrator. The fee for those licenses or endorsements shall be fixed in amounts proportionately less or greater than the fee otherwise established. Notwithstanding the provisions of this section to the contrary, a person 70 years of age or older may elect to have a license issued for a period of two or four years, which election shall not be altered by the chief administrator. The fee for the two-year license shall be $9, in addition to the fee for a digitized picture established in section 4 of P.L.2001, c.391 (C.39:3-10f4). The chief administrator may, for good cause, extend a license and any endorsement thereon beyond their expiration dates for periods not to exceed 12 additional months. The chief administrator may extend the expiration date of a license and any endorsement thereon without payment of a proportionate fee when the chief administrator determines that the extension is necessary for good cause. If any license and endorsements thereon are so extended, the licensee shall pay upon renewal the full license fee for the period fixed by the chief administrator as if no extension had been granted.

Each initial driver's license issued to a person under the age of 21 after the effective date of P.L.1999, c.28 (C.39:3-10f1 et al.) shall be conspicuously distinct, through the use of color and design, from the driver's licenses issued to persons 21 years of age or older. The chief administrator, in consultation with the Superintendent of State Police, shall determine the color and the manner in which the license is designed to achieve this result. The license shall also bear the words "UNDER 21" in a conspicuous manner. The chief administrator shall provide that, upon attaining the age of 21, a licensee shall be issued a replacement driver's license or a new license, as appropriate. The fee for a replacement license shall be $5 in addition to the digitized picture fee.

As conditions for the renewal of a driver's license, the chief administrator shall provide that the picture of a licensee be updated except that the chief administrator may elect to use a stored picture to renew a license for a period not exceeding four additional years for $18 in addition to the digitized picture fee.

In addition to any other extension, the chief administrator shall allow a person to use a stored picture to renew a license for a period not exceeding one year if the person presents documentation by a licensed physician that the person is undergoing medical treatment for an illness and the treatment results in temporary changes to the person's physical characteristics. The fee for this extension shall be $18 and the person shall not be required to pay the digitized picture fee pursuant to section 4 of P.L.2001, c.391 (C.39:3-10f4).

Whenever a person has reconstructive or cosmetic surgery which significantly alters the person's facial features, the person shall notify the chief administrator who may require the picture of the licensee to be updated for $5 in addition to the digitized picture fee.

Nothing in this section shall be construed to alter or change any expiration date on any New Jersey driver's license issued prior to the operative date of P.L.2001, c.391 (C.39:3-10f4 et al.) and, unless a licensee's driving privileges are otherwise suspended or revoked, except as provided in R.S.39:3-10, that license shall remain valid until that expiration date.

Specific use of the driver's license and any information stored or encoded, electronically or otherwise, in relation thereto shall be in accordance with P.L.1997, c.188 (C.39:2-3.3 et seq.) and the federal Driver's Privacy Protection Act of 1994, Pub.L.103-322. Notwithstanding the provisions of any other law to the contrary, the digitized picture or any access thereto or any use thereof shall not be sold, leased, or exchanged for value.

L.1979, c.261, s.1; amended 1981, c.322, s.1; 1985, c.264, s.1; 1990, c.103, s.26; 1999, c.28, s.3; 2001, c.391, s.3; 2003, c.204, s.1; 2009, c.38, s.3; 2015, c.306.



Section 39:3-10F1 - Construction Of Act Concerning Local Law Enforcement Costs.

39:3-10f1 Construction of act concerning local law enforcement costs.

15.Nothing in this act shall be construed as requiring any county or municipal law enforcement agency to acquire or use any electronic reader or other device in order to verify the authenticity of a driver's license issued pursuant to the provisions of this act, unless the cost of acquiring and using such devices is paid for by the State of New Jersey.

L.1999,c.28,s.15.



Section 39:3-10F2 - Release, Disclosure Of Licensee's Picture Prohibited; Exceptions.

39:3-10f2 Release, disclosure of licensee's picture prohibited; exceptions.

16.Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) or any other law to the contrary, a licensee's picture shall not be released or otherwise disclosed by the director, except, subject to the approval of the director, for use by a governmental agency, including any court or law enforcement agency in carrying out its functions, or, subject to the approval of the director, for use by any private person or entity acting on behalf of a federal, State or local agency in carrying out its functions.

L.1999,c.28,s.16.



Section 39:3-10F3 - Rules, Regulations.

39:3-10f3 Rules, regulations.

17.The Director of the Division of Motor Vehicles, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may promulgate rules and regulations to effectuate the purposes of this act.

L.1999,c.28,s.17.



Section 39:3-10F4 - Fee For Digitized Picture.

39:3-10f4 Fee for digitized picture.
4.The fee for a digitized picture shall be $6 for each license, renewal or duplicate thereof, and shall be in addition to the fee presently authorized for the issuance of a driver's license pursuant to R.S.39:3-10.

L.2001,c.391,s.4.



Section 39:3-10F5 - Use Of Revenues From Fees.

39:3-10f5 Use of revenues from fees.

15. a. Revenues from the fees collected for the digitized picture provided for in this act shall be revenues of the commission upon enactment of P.L.2003, c.13 (C.39:2A-1 et al.) and used for the purposes of the commission.

b.(Deleted by amendment, P.L.2003, c.13).

c.Any revenue credited to the fund shall remain in the fund exclusively for the purposes of the commission.

L.2001,c.391,s.15; amended 2003, c.13, s.38.



Section 39:3-10F6 - Display Of Veteran Status On Driver's Licenses, Identification Cards.

39:3-10f6 Display of veteran status on driver's licenses, identification cards.

1. a. In addition to the requirements for the form and content of a motor vehicle driver's license under R.S.39:3-10 and a probationary license issued under section 4 of P.L.1950, c.127 (C.39:3-13.4), the Chief Administrator of the New Jersey Motor Vehicle Commission shall, upon submission of satisfactory proof, designate on an initial license, renewal license, or probationary license, as appropriate, that the license holder is a veteran of the Armed Forces of the United States of America. The designation of veteran status on an initial license, renewal license, or probationary license shall not be deemed sufficient valid proof of veteran status for official governmental purposes when any other statute, or any regulation or other directive of a governmental entity, requires documentation of veteran status.

b.For the purpose of this section:

"Veteran" means a person who has been honorably discharged from the active military service of the United States; and

"Satisfactory proof" means a copy of form DD-214 or federal activation orders showing service under Title 10, section 672 or section 12301, of the United States Code, or a county veteran identification card only if issuance of the card requires a copy of form DD-214 discharge papers or approved separation forms as outlined by all branches of the military and duly recorded by the county clerk's office.

L.2013, c.165, s.1; amended 2015, c.97, s.1.



Section 39:3-10H - Process To Prevent Forgery, Alteration.

39:3-10h Process to prevent forgery, alteration.
3.The director shall provide for the use of a process or processes in the issuance of licenses with digitized color pictures that prevent, to the extent possible, the alteration, delamination, duplication, counterfeiting, photographing, forging or other modification of the license and prevent the superimposition of a digitized color picture other than the authorized original on such license. The director shall provide that material used for, and the manufacturing process, of, the license shall prevent, to the greatest extent possible, any alteration, delamination, duplication, counterfeiting, photographing, forging or other modification of the license. A license that consists of a composite material that does not use lamination and offers at least the same level of security as that required by the director for noncomposite material may fulfill the requirements of this section. The director may provide for the electronic storage of the licensee's motor vehicle information, including the licensee's digitized picture and digitized signature, in a bar code, magnetic stripe or database. In addition, the director shall provide that the license include features to ensure the security and integrity of the license. Any information encoded in a bar code or magnetic stripe on the license shall be limited to the following: name, address, municipality of residence, state, zip code of residence, date of birth, under 21 until xx/xx/xx (date of licensee's 21st birthday), gender, color of eyes, height, driver's license number, date of issuance, expiration date, document type, class, endorsements and restrictions, organ donor status, identification of issuer, license fee, transaction number, and the licensee's digitized picture and digitized signature. Any information encoded in a bar code or magnetic stripe on the license shall be displayed on the driver's license, which may be done in abbreviated form.

L.1979,c.261,s.3; amended 1999, c.28, s.4; 2001, c.391, s.5.



Section 39:3-10J - Findings, Declaration Concerning Commercial Driver's Licenses.

39:3-10j Findings, declaration concerning commercial driver's licenses.

1.The Legislature finds that:

a. On September 20, 1988, the Secretary of the United States Department of Transportation granted the states of this nation the authority to exempt certain drivers from the licensing provisions of the "Commercial Motor Vehicle Safety Act of 1986," Pub.L.99-570 (49 U.S.C. s.2701 et seq.).

b.The "Commercial Motor Vehicle Safety Act of 1986" requires a commercial driver's license for anyone who operates a vehicle that has a gross weight rating in excess of 26,000 pounds, carries 15 or more passengers or transports hazardous materials.

c.While that act's objectives to regulate and improve the traffic safety of the commercial trucking industry are laudable, it could have an unintended, and largely adverse, impact upon certain non-commercial drivers.

d.Unless the State of New Jersey, in accordance with the Secretary of the United States Department of Transportation's directive, exercises its exemption authority, certain operators of firefighting apparatus, operators of emergency or rescue equipment operated for the purposes of a first aid, ambulance or rescue squad or for disaster control, non-civilian operators of military vehicles owned or operated by the United States Department of Defense or the National Guard, and farmers operating farm vehicles will be obligated to secure commercial driver's licenses under that act.

e.There appears to be no significant evidence that the operators of firefighting apparatus, operators of emergency or rescue equipment operated for the purposes of a first aid, ambulance or rescue squad or for disaster control, non-civilian operators of military vehicles owned or operated by the United States Department of Defense or the National Guard, or farmers operating farm vehicles in and about their regular agricultural activities pose or have created any safety hazards on the public highways which would warrant their being licensed under the provisions of the "Commercial Motor Vehicle Safety Act of 1986."

The Legislature, therefore, declares that it is altogether fitting and proper to authorize, in accordance with the directives issued by the Secretary of the United States Department of Transportation, that the designated operators of firefighting apparatus, operators of emergency or rescue equipment operated for the purposes of a first aid, ambulance or rescue squad or for disaster control, non-civilian operators of military vehicles owned and operated by the United States Department of Defense or the National Guard, and operators of farm vehicles under certain circumstances be exempted from the licensing requirements set forth in the "Commercial Motor Vehicle Safety Act of 1986."

L.1989,c.164,s.1; amended 1990, c.103, s.36; 1991, c.11, s.1; 1991, c.126, s.1; 1997, c.269, s.1.



Section 39:3-10K - Exemption For Operators Of Certain Emergency, Other Equipment Or Vehicles.

39:3-10k Exemption for operators of certain emergency, other equipment or vehicles.

2.Unless otherwise required by federal law or regulation, and subject to any rules and regulations promulgated pursuant to the provisions of this act, no (1) designated operator of firefighting apparatus, (2) non-civilian operator of a military vehicle owned or operated by the United States Department of Defense or the National Guard, (3) operator of a farm vehicle controlled and operated by a farmer, used to transport agricultural products, farm machinery or farm supplies to or from a farm, operated within 150 miles of a person's farm, and not used in the operation of a common or contract motor carrier, or (4) operator of emergency or rescue equipment operated for the purposes of a first aid, ambulance or rescue squad or for disaster control, shall be subject to the licensing provisions of the "Commercial Motor Vehicle Safety Act of 1986," Pub.L.99-570 (49 U.S.C. s.2701 et seq.).

Notwithstanding the provisions of this section, a waiver shall not be granted if the granting of the waiver would place the State in a position of not being in substantial compliance with the requirements of the federal act.

L.1989,c.164,s.2; amended 1990, c.103, s.37; 1991, c.11, s.2; 1991, c.126, s.2; 1997, c.269, s.2.



Section 39:3-10K1 - Office Of Emergency Management Members, Certain, Exemption From Federal Commercial Driver's Licensing Requirements.

39:3-10K1 Office of Emergency Management members, certain, exemption from federal commercial driver's licensing requirements.

1. a. A member of the State Office of Emergency Management or a county or municipal Office of Emergency Management shall not be subject to the requirements of the commercial licensing provisions of the federal "Commercial Motor Vehicle Safety Act," 49 U.S.C. s.31301 et seq., when operating any commercial motor vehicle or any emergency, rescue, or other motorized apparatus or equipment provided that:

(1)the operation of the vehicle, apparatus, or equipment is necessary to the preservation of life or property or the execution of emergency governmental functions;

(2)the vehicle, apparatus, or equipment operated is equipped with audible and visual signals and is not subject to normal traffic regulations; and

(3)the operation of the vehicle, apparatus, or equipment meets any other requirement set forth in 49 C.F.R. 383.3 (d)(2) or any other federal law, rule, or regulation establishing an exemption from the licensing provisions of the federal "Commercial Motor Vehicle Safety Act," 49 U.S.C. s.31301 et seq.

b.Notwithstanding the provisions of this section, an exemption shall not be granted if, to do so, the State would no longer be in a position of substantial compliance with the requirements of the federal "Commercial Motor Vehicle Safety Act," 49 U.S.C.s.31301 et seq.

c.The Chief Administrator of the New Jersey Motor Vehicle Commission may adopt any rules and regulations which may be necessary to effectuate the purposes of this act.

L.2013, c.11, s.1.



Section 39:3-10L - Rules, Regulations

39:3-10l. Rules, regulations
The Director of the Division of Motor Vehicles in the Department of Law and Public Safety, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations, which are in accordance with the directive issued by the Secretary of the United States Department of Transportation on September 20, 1988, to effectuate the purposes of this act.

L.1989,c.164,s.3.



Section 39:3-10M - Applicants For License; Opportunity To Register To Vote

39:3-10m. Applicants for license; opportunity to register to vote
23. Notwithstanding any law, rule or regulation to the contrary, each applicant for a State motor vehicle driver's license application, including any application for a renewal thereof, submitted to an agent of the Division of Motor Vehicles in the Department of Law and Public Safety shall be offered an opportunity to register to vote.

L.1994,c.182,s.23.



Section 39:3-10N - Issuance Of Temporary Driver's License.

39:3-10n Issuance of temporary driver's license.

5.Notwithstanding the provisions of any law to the contrary, the chief administrator may, at the chief administrator's discretion, issue a temporary driver's license that is valid without a digitized color picture of the licensee to New Jersey licensees who are serving in the military outside the State or who temporarily are residents of another state or foreign country.

The form and content of a temporary license issued under this section shall be prescribed by the chief administrator; shall bear the words "TEMPORARY LICENSE" in a conspicuous manner; and shall be valid for a period not to exceed 12 calendar months.

If the temporary licensee is under the age of 21 years, the temporary license shall bear the words "UNDER 21" in a conspicuous manner.

An applicant for a temporary driver's license shall submit such satisfactory proof of identity and age as the chief administrator shall require.

L.2003,c.204,s.5.



Section 39:3-11 - Drivers License With Restrictions Or Conditions; Violations; Punishment

39:3-11. Drivers license with restrictions or conditions; violations; punishment
Whenever, in the interest of public safety, the director determines that good cause appears therefor he may, in issuing any driver's license, impose thereon: (a) any reasonable restrictions and conditions in light of the applicant's physical condition and driving ability including conditions with respect to the type of, or special control devices required on, a motor vehicle which such applicant may operate; and (b) such other reasonable conditions or restrictions applicable to the applicant as the director may ascertain by tests approved by him to be appropriate to assure the safe operation of a motor vehicle by such applicant.

It shall be unlawful for any person to whom a conditional or restricted driver's license has been issued to operate a motor vehicle in violation of any of the conditions or restrictions upon such license.

Any person to whom a conditional or restricted driver's license has been issued who operates a motor vehicle in violation of any of the conditions or restrictions upon such license shall be subject to a fine not exceeding one hundred dollars ($100.00) or imprisonment for a term not exceeding thirty days, or both.

Amended by L.1953, c. 73, p. 987, s. 1.



Section 39:3-11.1 - License To Person 16 Years Of Age To Drive Motor Vehicles In Agricultural Pursuits.

39:3-11.1 License to person 16 years of age to drive motor vehicles in agricultural pursuits.

1.Any person, under seventeen years of age and not under sixteen years of age, may be licensed to drive motor vehicles in agricultural pursuits as herein limited; provided such person has, after successfully completing an approved minimum six-hour behind-the-wheel driver training course, passed an examination satisfactory to the chief administrator as to his ability as an operator. The chief administrator, upon payment of the lawful fee and after he or a person authorized by him has examined the applicant and is satisfied of the applicant's ability as an operator, may, in his discretion, license the applicant to drive any motor vehicle which is registered under the provisions of R.S.39:3-24 and R.S.39:3-25. The holder of an agricultural permit or license shall be subject to the applicable requirements, restrictions and penalties for special learner's permit holders, including the display of special learner's permit decals, provided under section 6 of P.L.1977, c.25 (C.39:3-13.2a); provided, however, the holder of an agricultural permit or license shall not be required to be accompanied by, and under the supervision of, a licensed motor vehicle driver of this State over the age of 21 in order to be permitted to operate a motor vehicle registered under the provisions of R.S.39:3-24 or R.S.39:3-25 for farm-related purposes. Such registration shall expire on March thirty-first of each year terminating the period for which such license is issued. The annual license fee for such license shall be one dollar ($1.00), and is for the limited use herein provided, and is not to be used in the operation of any other vehicle and shall have the name of the licensee endorsed thereon in his own handwriting. The holder of an agricultural license shall be entitled to a probationary driver's license upon attaining the age of 17 years and shall be subject to applicable restrictions and penalties in section 4 of P.L.1950, c.127 (C.39:3-13.4) as they pertain to a probationary driver's license holder.

L.1942, c.324, s.1; amended 1983, c.403, s.8; 2001, c.420, s.5; 2009, c.38, s.4; 2015, c.79, s.1.



Section 39:3-11.2 - Discretion As To Granting License; Consent Of Parent Or Guardian

39:3-11.2. Discretion as to granting license; consent of parent or guardian
The commissioner, in his discretion, may refuse to grant such a license to a person who is, in his estimation, not a proper person to be granted such license. No such license shall be granted by the commissioner unless a parent of, guardian of, or some person who stands in the place of parents to such person shall consent, in writing, that such license be granted.

L.1942, c. 324, p. 1163, s. 2.



Section 39:3-11.3 - Rules And Regulations

39:3-11.3. Rules and regulations
The commissioner may make rules and regulations to effectuate the purpose of this act.

L.1942, c. 324, p. 1163, s. 3.



Section 39:3-11.5 - Persons In Military Or Naval Service Or Discharged Or Released Therefrom; "In Time Of Emergency" Defined

39:3-11.5. Persons in military or naval service or discharged or released therefrom; "in time of emergency" defined
Any person, who is the holder of a valid license to drive a motor vehicle at the time he or she enters the active military or naval service of the United States, in time of war or time of emergency, may continue to exercise the driving privilege therein conferred until the expiration of 180 days after the termination of the war or emergency, or for a period of 3 months from the date of his or her discharge or release from such service under conditions other than dishonorable, without payment of any fee therefor to the Director of the Division of Motor Vehicles; provided, however, no such person shall exercise said privilege except when attired in official military uniform or when having in his or her possession evidence of his or her said discharge or release or of his or her active military status or assignment.

As used herein the term "in time of emergency" shall mean and include any time after June 23, 1950, and prior to the termination, suspension or revocation of the proclamation of the existence of a national emergency issued by the President of the United States on December 16, 1950, or termination of the existence of such national emergency by appropriate action of the President or Congress of the United States, and shall also mean and include any time after December 31, 1960, and prior to the date of the termination of the warlike conditions in the southeast Asia area by appropriate action of the President or Congress of the United States.

L.1943, c. 98, p. 321, s. 1. Amended by L.1944, c. 38, p. 94, s. 1; L.1946, c. 3, p. 16, s. 1; L.1953, c. 106, p. 1286, s. 1; L.1970, c. 332, s. 1, eff. Dec. 29, 1970.



Section 39:3-11.5A - Renewal Of Certain Documents By Deployed Military Personnel, Families.

39:3-11.5a Renewal of certain documents by deployed military personnel, families.
1. a. Notwithstanding the provisions of any law to the contrary, any active duty member of any branch of the Armed Forces of the United States, and any person in the member's immediate family, may renew a driver's license, non-driver identification card, or motor vehicle registration certificate during the six months preceding the member's scheduled date of deployment to a location outside of New Jersey.

b.The driver's license or non-driver identification card of any active duty member of any branch of the Armed Forces of the United States, and any person in the member's immediate family, or the registration certificate of a motor vehicle registered to that person, shall remain valid upon demobilization or return from duty, for a period of no more than 90 days. The chief administrator shall determine the appropriate documentation a person is required to possess for the driver's license, non-driver identification card , or motor vehicle registration to be deemed valid during this period.

c.A person renewing a driver's license, non-driver identification card , or motor vehicle registration pursuant to this section shall submit proof satisfactory to the chief administrator of the member's deployment to a location outside of New Jersey.

d.As used in this act, "immediate family" means a spouse, domestic partner, partner in a civil union, child, stepchild, or other person under the legal guardianship of the active duty member of the Armed Forces of the United States.

L.2015, c.299, s.1.



Section 39:3-11A - Hearing Impaired Persons; Special Driver's License; Fee

39:3-11a. Hearing impaired persons; special driver's license; fee
Upon application by any person with a hearing loss of a pure tone average of 41 dB or greater, verified by an otorhinolaryngologist (ENT) or by an audiologist clinically certified by the American Speech, Language, and Hearing Association, the Director of the Division of Motor Vehicles shall issue to the applicant a special driver's license bearing either the international symbol of the deaf or a numerical code designating hearing-impairment, whichever shall be specified by the applicant. The design of the special driver's license shall be approved by the Director of the Division of Motor Vehicles. No fee over and above the required fee for a driver's license shall be imposed for the special driver's license.

L.1983, c. 493, s. 1.



Section 39:3-11B - Rules And Regulations

39:3-11b. Rules and regulations
Pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the Director of the Division of Motor Vehicles shall promulgate rules and regulations to effectuate the purposes of this act.

L.1983, c. 493, s. 2.



Section 39:3-12 - Illegal Securing Of Driver's License; Punishment

39:3-12. Illegal securing of driver's license; punishment
No applicant for a driver's license shall employ or procure the employment of another person to take the license examination for him, and no person shall take a driver's license examination in the name of or in the place of the applicant. No person shall procure or attempt to procure a driver's license without taking the examination therefor as herein provided, nor shall a person procure or attempt to procure a driver's license for another who has not taken an examination therefor.

A person who violates any provision of this section shall be subject to a fine of not less than two hundred dollars nor more than five hundred dollars, or imprisonment for not less than thirty days nor more than ninety days, or both, at the discretion of the court.



Section 39:3-12.1 - Application For Renewal Of Registration Or License

39:3-12.1. Application for renewal of registration or license
Any owner of a passenger automobile or motor cycle, or licensed driver may, if he so desires, apply directly to any agent of the director, as heretofore, for renewal of his registration or license, or both, as the case may be.

L.1955, c. 8, p. 46, s. 6.



Section 39:3-12.2 - License To Include Designation As Organ, Tissue Donor, Education Program, Access To Information.

39:3-12.2 License to include designation as organ, tissue donor, education program, access to information.

1. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall provide with every new license, renewal license, identification card or renewal identification card the opportunity for each person pursuant to the provisions of the "Revised Uniform Anatomical Gift Act," P.L.2008, c.50 (C.26:6-77 et seq.), to designate that the person shall donate all or any organs or tissues for the purposes of transplantation or therapy.

b.The designation indicating that a person is a donor pursuant to subsection a. of this section shall be done in accordance with procedures prescribed by the chief administrator. The designation shall be displayed in print in a conspicuous form and manner on the license or identification card, and electronically, by substantially the following statement: "ORGAN DONOR" and shall constitute sufficient legal authority for the removal of organs or tissues for the purposes of transplantation or therapy upon the death of the licensee or identification cardholder. The designation shall be removed in accordance with procedures prescribed by the chief administrator.

c.(Deleted by amendment, P.L.1999, c.28).

d.(Deleted by amendment, P.L.2007, c.80).

e.The chief administrator, in consultation with those organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey, shall establish and provide an annual education program for agency employees and personnel. The program shall focus on the benefits associated with organ and tissue donations, the scope and operation of New Jersey's donor program, and how the agency's employees and personnel can effectively inform the public about the donor program and can best assist those wishing to participate in the donor program, including use of the Donate Life NJ Registry, established pursuant to P.L.2008, c.48 (C.26:6-66 et al.).

f.The chief administrator shall electronically record and store all organ donor designations and identification information, and shall provide the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey with real-time electronic access to the organ donor designation information collected pursuant to subsection a. of this section. An organ procurement organization designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey, or any donor registry established by any such organization, shall have real-time electronic access to those organ donor designations and identification at all times, without exception, for the purposes of verifying organ and tissue donation status and identity. For these purposes, the federally designated organ procurement organization shall have electronic access to each recorded donor's name, address, date of birth, gender, color of eyes, height, and driver's license number. Upon request, the chief administrator shall provide a copy of the donor's original driver's license application.

g.Those organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey may contract with a third party, in consultation with the chief administrator, to assess, develop, and implement any system set-up necessary to support the initial and ongoing electronic access by those organizations to the donor designation and identification information required to be made available in accordance with the provisions of this section; however, the organ procurement organizations shall not be required to incur an aggregate cost in excess of $50,000 for the purposes of this subsection.

L.1978, c.181, s.1; amended 1999, c.28, s.6; 2007, c.80, s.1; 2008, c.48, s.13; 2008, c.50, s.25.



Section 39:3-12.3 - Promotion Of Organ, Tissue Donation By Njmvc, Donate Life Nj Registry Established.

39:3-12.3 Promotion of organ, tissue donation by NJMVC, Donate Life NJ Registry established.

7. a. (1) Within nine months after the effective date of P.L.2008, c.48 (C.26:6-66 et al.), the Chief Administrator of the New Jersey Motor Vehicle Commission shall insure access by residents to an Internet-based interface that promotes organ and tissue donation and enables residents 18 years of age or older to register as donors and have their decisions immediately integrated into the current database maintained by the commission. The database shall include only affirmative donation decisions.

(2)Within one year of the effective date of P.L.2008, c.48 (C.26:6-66 et al.), the commission shall establish a system which allows New Jersey holders of driver's licenses or personal identification cards who do not have access to the Internet-based interface to add their donor designation to the Donate Life NJ Registry by submitting a paper form to the commission.

Registration shall be provided at no cost to the registrant.

b.The database and Internet-based interface established in this section shall be known as the Donate Life NJ Registry.

c.The form and content of the Internet-based interface shall be designed in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey.

d.Donor information entered into the registry shall supersede any prior conflicting information provided to the registry or on the individual's driver's license or identification card, and pursuant to section 2 of P.L.1969, c.161 (C.26:6-58) and section 1 of P.L.1987, c.244 (C.26:6-58.1) or any subsequent statute adopted pursuant thereto, registration by a donor shall constitute sufficient authorization to donate organ and tissues for transplantation and therapy and authorization of another person shall not be necessary to effectuate the gift.

e.Within one year of the effective date of P.L.2008, c.48 (C.26:6-66 et al.), the Donate Life NJ Registry and the official website of the commission shall provide links through which individuals may make voluntary contributions of $1.00 or more to the Organ and Tissue Donor Awareness Education Fund established by P.L.1999, c.386 (C.54A:9-25.17 et seq.). Such opportunities shall include both electronic and paper contributions. The links shall be provided in connection with the issuance of licenses, personal identification cards, and the registration of motor vehicles.

L.2008, c.48, s.7.



Section 39:3-12.4 - Issuance, Renewal Of Driver's License, Identification Card, Issue Of Organ, Tissue Donation Addressed.

39:3-12.4 Issuance, renewal of driver's license, identification card, issue of organ, tissue donation addressed.

8. a. Beginning five years after the effective date of P.L.2008, c.48 (C.26:6-66 et al.), no driver's license or personal identification card shall be issued or renewed unless the applicant first addresses the issue of donation through an on-line portal connected to the Donate Life NJ Registry or at New Jersey Motor Vehicle Commission agencies and regional service centers. This section shall not apply to applicants for provisional licenses or personal identification cards who are under the age of 18.

b.The portal shall be accessible to applicants seven days per week, 24 hours per day, and shall provide for adequate security to protect an individual's privacy. The form and content of the portal shall be designed in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey.

c.The portal shall require a resident who has not registered as an organ donor, and who seeks a driver's license or identification card or seeks renewal thereof, to either: (1) register as an organ donor through the Donate Life NJ Registry; or (2) review information about the life-saving potential of organ and tissue donation, and the consequences when an individual does not make a decision to become an organ donor and does not register or otherwise record a designated decision-maker.

In addition to promoting organ and tissue donation, the portal shall provide information about the procedure for designating a decision-maker.

d.Any information technology system adopted by the commission after the effective date of P.L.2008, c.48 (C.26:6-66 et al.) shall accommodate the inclusion of donor information into the database and the on-going operation of the Donate Life NJ Registry.

L.2008, c.48, s.8.



Section 39:3-12.5 - Collaboration Between Njmvc, Departments, And Organ Procurement Organizations.

39:3-12.5 Collaboration between NJMVC, departments, and organ procurement organizations.

9. a. For purposes of the development and implementation of the Donate Life NJ Registry, the New Jersey Motor Vehicle Commission shall collaborate with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey in applying for any federal or private grants recommended by the organ procurement organizations.

b.The Chief Administrator of the commission shall collaborate with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey to identify, and if appropriate, apply for and accept on behalf of the State any relevant grants from the federal government or any agency thereof, or from any foundation, corporation, association or individual. Any money so received may be expended by the commission, subject to any limitations imposed in such grants to effect any of the purposes of the commission upon warrant of the Director of the Division of Budget and Accounting of the Department of the Treasury on vouchers certified and approved by the director. The power herein granted shall be in addition to and shall in no way limit the authority granted to the chief administrator by other existing law.

c.The commission, and the Departments of Human Services, Health and Senior Services, and Law and Public Safety may collaborate with the organ procurement organizations designated to serve in the State of New Jersey in applying for any federal or private grants recommended by the organ procurement organizations.

L.2008, c.48, s.9.



Section 39:3-12.6 - Development of brochure explaining dangers of carbon monoxide poisoning from motor vehicles.

39:3-12.6 Development of brochure explaining dangers of carbon monoxide poisoning from motor vehicles.
4. a. The chief administrator, in consultation with the Commissioner of Health and the Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety, shall develop a brochure with information explaining the dangers of carbon monoxide poisoning from motor vehicles and techniques for the safe operation and proper maintenance of a motor vehicle.

b. The chief administrator shall make available at every New Jersey Motor Vehicle Commission agency and regional service center, a brochure with information explaining the dangers of carbon monoxide poisoning from motor vehicles and techniques for the safe operation and proper maintenance of a motor vehicle, developed pursuant to subsection a. of this section.

c. Notwithstanding the provisions of any law, rule, regulation, or order to the contrary, the commission shall require that a brochure with information explaining the dangers of carbon monoxide poisoning from motor vehicles and techniques for the safe operation and proper maintenance of a motor vehicle, developed pursuant to subsection a. of this section, be made available at every official inspection facility or private inspection facility in this State and on the commission's website.

L.2016, c.81, s.4.



Section 39:3-13 - Examination Permits.

39:3-13 Examination permits.

39:3-13. The chief administrator may, in the chief administrator's discretion, issue to a person over 17 years of age an examination permit, under the hand and seal of the chief administrator, allowing such person, for the purpose of fitting the person to become a licensed driver, to operate a designated class of motor vehicles other than passenger automobiles and motorcycles for a specified period of not more than 90 days, while in the company and under the supervision of a driver licensed to operate such designated class of motor vehicles.

The chief administrator, in the chief administrator's discretion, may issue for a specified period of not less than one year a passenger automobile or motorcycle-only examination permit to a person over 17 years of age regardless of whether a person has completed a course of behind-the-wheel automobile driving education pursuant to section 1 of P.L.1950, c.127 (C.39:3-13.1). An examination permit applicant who is under 18 years of age shall obtain the signature of a parent or guardian for submission to the commission on a form prescribed by the chief administrator. The chief administrator shall postpone for six months the driving privileges of any person who submits a fraudulent signature for a parent or guardian.

For six months immediately following the validation of an examination permit, and until the holder passes the road test, the holder who is less than 21 years of age shall operate the passenger automobile only when accompanied by, and under the supervision of, a New Jersey licensed driver who is at least 21 years of age and has been licensed to drive a passenger automobile for not less than three years. The holder of an examination permit who is at least 21 years of age shall operate the passenger automobile for the first three months under such supervision and until the holder passes the road test. The supervising driver of the passenger automobile shall sit in the front seat of the vehicle. Whenever operating a vehicle while in possession of an examination permit, the holder of the permit shall operate the passenger automobile with only one additional passenger in the vehicle excluding dependents of the permit holder, except that this passenger restriction shall not apply when the permit holder is at least 21 years of age or when the permit holder is accompanied by a parent or guardian. Further, the holder of the passenger automobile permit who is less than 21 years of age shall not drive during the hours between 11:01 p.m. and 5 a.m.; provided, however, that this condition may be waived for an emergency which, in the judgment of local police, is of sufficient severity and magnitude to substantially endanger the health, safety, welfare, or property of a person, or for any bona fide employment or religion-related activity if the employer or appropriate religious authority provides written verification of such activity in a manner provided for by the chief administrator. The holder of the examination permit shall not use any hand-held or hands-free interactive wireless communication device, except in an emergency, while operating a moving passenger automobile on a public road or highway. "Use" shall include, but not be limited to, talking or listening on any hand-held or hands-free interactive wireless communication device or operating its keys, buttons, or other controls. The passenger automobile permit holder shall ensure that all occupants of the vehicle are secured in a properly adjusted and fastened seat belt or child restraint system.

The holder of an examination permit subject to the provisions of section 1 of P.L.1977, c.23 (C.39:3-10b) shall not operate a motorcycle at any time from a half-hour after sunset to a half-hour before sunrise. A motorcycle operated by the holder of an examination permit shall carry only the operator and shall not be operated on any toll road over which the New Jersey Turnpike Authority or the South Jersey Transportation Authority has jurisdiction or on any limited-access interstate highway.

The holder of any examination permit shall not operate a motorcycle having a motor with a maximum piston displacement that is less than 50 cubic centimeters or a motor that is rated at no more than 1.5 brake horsepower with a maximum speed of no more than 35 miles per hour on a flat surface at anytime from a half-hour after sunset to a half-hour before sunrise and shall not operate the motorcycle with any other passenger. The holder of any examination permit shall not operate such a motorcycle upon limited-access interstate highways or public roads or highways with a posted speed limit greater than 35 miles per hour.

An applicant for an examination permit subject to the provisions of section 1 of P.L.1977, c.23 (C.39:3-10b), who is less than 18 years of age, shall be required to successfully complete a motorcycle safety education course established pursuant to the provisions of section 1 of P.L.1991, c.452 (C.27:5F-36) as a condition for obtaining a motorcycle license or endorsement.

The chief administrator shall provide the holder of an examination permit with two removable, transferable, highly visible, reflective decals indicating that the driver of the vehicle may be the holder of an examination permit. The decals shall be designed by the chief administrator, in consultation with the Division of Highway Traffic Safety in the Department of Law and Public Safety. The chief administrator may charge a fee for the decals not to exceed the actual cost of producing and distributing the decals. The decals shall be displayed in a manner prescribed by the chief administrator, in consultation with the Division of Highway Traffic Safety in the Department of Law and Public Safety, and shall be clearly visible to law enforcement officers. The holder of an examination permit shall not operate a vehicle unless the decals are displayed. The decal shall be removed once the driver's examination permit period has ended.

When notified by a court of competent jurisdiction that an examination permit holder has been convicted of a violation which causes the permit holder to accumulate more than two motor vehicle points or has been convicted of a violation of R.S.39:4-50; section 2 of P.L.1981, c.512 (C.39:4-50.4a); P.L.1992, c.189 (C.39:4-50.14); R.S.39:4-129; N.J.S.2C:11-5; subsection c. of N.J.S.2C:12-1; or any other motor vehicle-related law the chief administrator deems significant and applicable pursuant to regulation, in addition to any other penalty that may be imposed, the chief administrator shall, without the exercise of discretion or a hearing, suspend the examination permit holder's examination permit for 90 days. The chief administrator shall restore the permit following the term of the permit suspension if the permit holder satisfactorily completes a remedial training course of not less than four hours which may be given by the commission, a driving school licensed by the chief administrator pursuant to section 2 of P.L.1951, c.216 (C.39:12-2), or any Statewide safety organization approved by the chief administrator. The course shall be subject to oversight by the commission according to its guidelines. The permit holder shall also remit a course fee prior to the commencement of the course. The chief administrator also shall postpone without the exercise of discretion or a hearing the issuance of a basic license for 90 days if the chief administrator is notified by a court of competent jurisdiction that the examination permit holder, after completion of the remedial training course, has been convicted of any motor vehicle violation which results in the imposition of any motor vehicle points or has been convicted of a violation of R.S.39:4-50; section 2 of P.L.1981, c.512 (C.39:4-50.4a); P.L.1992, c.182 (C.39:4-50.14); R.S.39:4-129; N.J.S.2C:11-5, subsection c. of N.J.S.2C:12-1 or any other motor vehicle-related law the chief administrator deems significant and applicable pursuant to regulation. When the chief administrator is notified by a court of competent jurisdiction that an examination permit holder has been convicted of any alcohol or drug-related offense unrelated to the operation of a motor vehicle and is not otherwise subject to any other suspension penalty therefor, the chief administrator shall, without the exercise of discretion or a hearing, suspend the examination permit for six months.

An examination permit for a motorcycle or a commercial motor vehicle issued to a handicapped person, as determined by the New Jersey Motor Vehicle Commission after consultation with the Department of Education, shall be valid for nine months or until the completion of the road test portion of his license examination, whichever period is shorter.

Each permit shall be sufficient license for the person to operate such designated class of motor vehicles in this State during the period specified, while in the company of and under the control of a driver licensed by this State to operate such designated class of motor vehicles, or, in the case of a commercial driver license permit, while in the company of and under the control of a holder of a valid commercial driver license for the appropriate license class and with the appropriate endorsements issued by this or any other state. Such person, as well as the licensed driver, except for a motor vehicle examiner administering a driving skills test, shall be held accountable for all violations of this subtitle committed by such person while in the presence of the licensed driver. In addition to requiring an applicant for an examination permit to submit satisfactory proof of identity and age, the chief administrator also shall require the applicant to provide, as a condition for obtaining the permit, satisfactory proof that the applicant's presence in the United States is authorized under federal law. If the chief administrator has reasonable cause to suspect that any document presented by an applicant as proof of identity, age, or legal residency is altered, false, or otherwise invalid, the chief administrator shall refuse to grant the permit until such time as the document may be verified by the issuing agency to the chief administrator's satisfaction.

The holder of an examination permit shall be required to take a road test in order to obtain a probationary license. No road test for any person who has been issued an examination permit to operate a passenger vehicle shall be given unless the person has met the requirements of this section. No road test for a probationary license shall be given unless the applicant has first secured an examination permit and no such road test shall be scheduled for an applicant who has secured an examination permit for a passenger vehicle or a motorcycle for which an endorsement is not required until at least six months for an applicant under 21 years of age or three months for an applicant 21 years of age or older shall have elapsed following the validation of the examination permit for practice driving or, in the case of an examination permit for other vehicles, until 20 days have elapsed. In the case of an omnibus endorsement or school bus, no road test shall be scheduled until at least 10 days shall have elapsed. Every applicant for an examination permit to qualify for an omnibus endorsement or an articulated vehicle endorsement shall be a holder of a valid basic driver's license.

The required fees for special learner's permits and examination permits shall be as follows:

Basic driver's license...............................................up to $10

Motorcycle license or endorsement..................................$ 5

Omnibus or school bus endorsement................................$25

The chief administrator shall waive the payment of fees for issuance of examination permits for omnibus endorsements whenever the applicant establishes to the chief administrator's satisfaction that said applicant will use the omnibus endorsement exclusively for operating omnibuses owned by a nonprofit organization duly incorporated under Title 15 or 16 of the Revised Statutes or Title 15A of the New Jersey Statutes.

The specified period for which a permit is issued may be extended for not more than an additional 60 days, without payment of an added fee, upon application made by the holder thereof, where the holder has applied to take the examination for a driver's license prior to the expiration of the original period for which the permit was issued and the chief administrator was unable to schedule an examination during said period.

As a condition for the issuance of an examination permit under this section, the chief administrator shall secure a digitized picture of the applicant. The picture shall be stored in a manner prescribed by the chief administrator and may be displayed on the examination permit.

The chief administrator may require that whenever a person to whom an examination permit has been issued has reconstructive or cosmetic surgery which significantly alters the person's facial features, the person shall notify the chief administrator who may require the picture of the person to be updated.

Specific use of the examination permit and any information stored or encoded, electronically or otherwise, in relation thereto shall be in accordance with P.L.1997, c.188 (C.39:2-3.3 et seq.) and the federal Driver's Privacy Protection Act of 1994, Pub.L.103-322. Notwithstanding the provisions of any other law to the contrary, the digitized picture or any access thereto or any use thereof shall not be sold, leased, or exchanged for value.

amended 1947, c.247; 1955, c.8, s.7; 1965, c.58; 1967, c.238, s.2; 1968, c.130, s.3; 1975, c.180, s.4; 1977, c.25, s.3; 1979, c.97, s.2; 1979, c.360; 1980, c.105, s.8; 1986, c.23; 1990, c.103, s.28; 1993, c.34, s.2; 1998, c.108, s.3; 2001, c.391, s.12; 2001, c.420, s.6; 2003, c.204, s.4; 2009, c.37, s.2; 2009, c.38, s.5; 2011, c.13, s.3.



Section 39:3-13.1 - Issuance Of Special Learner's Permit.

39:3-13.1 Issuance of special learner's permit.

1.The Chief Administrator of the New Jersey Motor Vehicle Commission may issue to a person over 16 years of age a special learner's permit, under the hand and seal of the chief administrator, allowing such person, for the purpose of preparing himself to qualify for a probationary license for a passenger automobile by operating a dual pedal controlled motor vehicle while taking a required course of behind-the-wheel automobile driving education approved by the State Department of Education and conducted in a public, parochial or private school of this State or a course of behind-the-wheel automobile driving instruction conducted by a drivers' school duly licensed pursuant to the provisions of P.L.1951, c.216 (C.39:12-1 et seq.). The special learner's permit shall be issued in lieu of the examination permit provided for in R.S.39:3-13. In addition to requiring an applicant for a permit to submit satisfactory proof of identity and age, the chief administrator also shall require the applicant to provide, as a condition for obtaining a permit, satisfactory proof that the applicant's presence in the United States is authorized under federal law. If the chief administrator has reasonable cause to suspect that any document presented by an applicant as proof of identity, age or legal residency is altered, false or otherwise invalid, the chief administrator shall refuse to grant the permit until such time as the document may be verified by the issuing agency to the chief administrator's satisfaction.
The special learner's permit described above, when issued to a person taking a course of behind-the-wheel driving education conducted in a public, parochial or private school, shall be retained in the office of the school principal at all times except during such time as the person to whom the permit is issued is undergoing behind-the-wheel automobile driving instruction. The chief administrator may make such rules and regulations as he may deem necessary to carry out the provisions of this section.

Amended 1951, c.7, s.1; 1975, c.129; 1977, c.25, s.4; 1993, c.34, s.3; 1998, c.108, s.4; 2001, c.391, s.13; 2003, c.204, s.2; 2009, c.38, s.7.



Section 39:3-13.2 - Scope And Effect Of Special Learner's Permit

39:3-13.2. Scope and effect of special learner's permit
The special permit shall be sufficient license for the person to operate a dual pedal controlled motor vehicle in this State during the period specified, while in the company of and under the control of a teacher, certified by the State Department of Education as authorized to instruct in an approved behind-the-wheel automobile driving education course or a duly licensed instructor of a drivers' school, or while in the company of a representative of the Division of Motor Vehicles for the purpose of submitting to examination for a driver's license. Such person, as well as the said teacher or instructor, shall be held accountable for all violations of subtitle 1 of Title 39 of the Revised Statutes and any supplements thereto committed by such person while in the presence of the teacher or instructor.

L.1950, c. 127, p. 237, s. 2. Amended by L.1977, c. 25, s. 5, eff. Feb. 24, 1977.



Section 39:3-13.2A - Special Learner's Permit; Use, Hours.

39:3-13.2a Special learner's permit; use, hours.

6. a. Any person to whom a special learner's permit has been issued pursuant to section 1 of P.L.1950, c.127 (C.39:3-13.1), upon successful completion of a State approved written examination, eye examination, and an approved minimum six-hour behind-the-wheel driving course, shall be entitled to retain the special learner's permit in his own possession. The special learner's permit shall be validated by the commission for the purpose of driving a motor vehicle on a public highway in this State after the holder has successfully met the necessary examination requirements, and upon the successful completion of a behind-the-wheel driving course. Such person may operate a motor vehicle of the class for which a basic driver's license is required except during the hours between 11:01 p.m. and 5:00 a.m. while in the company and under the supervision, from the front passenger seat, of a licensed motor vehicle driver of this State who is over 21 years of age and has been licensed to drive a passenger automobile for at least three years. Such special permit shall be valid until such person's seventeenth birthday or until he qualifies for a probationary license. Except during an instructional period of a behind-the-wheel driving course, the holder of a special permit shall operate a passenger automobile with only the following passengers: (1) the supervising passenger; (2) any parent, guardian, or dependent of the special permit holder; and (3) one additional passenger. The holder of the special learner's permit shall not use any hand-held or hands-free interactive wireless communication device, except in an emergency, while operating a moving passenger automobile on a public road or highway. "Use" shall include, but not be limited to, talking or listening on any hand-held or hands-free interactive wireless communication device or operating its keys, buttons, or other controls. All occupants of the automobile shall be secured in a properly adjusted and fastened seat belt or child restraint system.
The chief administrator shall provide the holder of a special learner's permit with two removable, transferable, highly visible, reflective decals indicating that the driver of the vehicle may be the holder of a special learner's permit. The decals shall be designed by the chief administrator, in consultation with the Division of Highway Traffic Safety in the Department of Law and Public Safety. The chief administrator may charge a fee for the decals not to exceed the actual cost of producing and distributing the decals. The decals shall be displayed in a manner prescribed by the chief administrator, in consultation with the Division of Highway Traffic Safety in the Department of Law and Public Safety, and shall be clearly visible to law enforcement officers. The holder of a special learner's permit shall not operate a vehicle unless the decals are displayed. The decal shall be removed once the driver's special learner's permit period has ended.
b.When notified by a court of competent jurisdiction that a special learner's permit holder has been convicted of a violation which causes the permit holder to accumulate more than two motor vehicle points or has been convicted of a violation of R.S.39:4-50; section 2 of P.L.1981, c.512 (C.39:4-50.4a); P.L.1992, c.189 (C.39:4-50.14); R.S.39:4-129; N.J.S.2C:11-5; subsection c. of N.J.S.2C:12-1; or any other motor vehicle-related law the chief administrator determines to be significant and applicable pursuant to regulation, and in addition to any other penalty that may be imposed, the chief administrator shall, without the exercise of discretion or a hearing, suspend the holder's special learner's permit for 90 days. The chief administrator shall restore the permit following the term of the permit suspension if the permit holder, regardless of age, satisfactorily completes a remedial training course of not less than four hours which may be given by the commission, a driving school licensed by the chief administrator pursuant to section 2 of P.L.1951, c.216 (C.39:12-2), or any Statewide safety organization approved by the chief administrator. The course shall be administered pursuant to rules and regulations promulgated by the chief administrator and subject to oversight by the commission. The authority of the chief administrator to suspend, revoke, or deny issuance of an initial or renewal license to operate a driving school or an instructor's license, and to assess fines, pursuant to P.L.1951, c.216 (C.39:12-1 et seq.) shall apply to any violations related to the administration of a remedial training course. The permit holder shall also remit a course fee prior to the commencement of the course. If, after completion of the remedial training course, the chief administrator is notified by a court of competent jurisdiction that the special learner's permit holder has been convicted of any motor vehicle violation which results in the imposition of any motor vehicle points or has been convicted of a violation of R.S.39:4-50; section 2 of P.L.1981, c.512 (C.39:4-50.4a); P.L.1992, c.189 (C.39:4-50.14); R.S.39:4-129; N.J.S.2C:11-5; subsection c. of N.J.S.2C:12-1; or any other motor vehicle-related law the chief administrator deems significant and applicable pursuant to regulation, the chief administrator, without the exercise of discretion or a hearing, shall also postpone the issuance of a basic license for 90 days. When the chief administrator is notified by a court of competent jurisdiction that a special learner's permit holder has been convicted of any alcohol or drug-related offense unrelated to the operation of a motor vehicle and he is not otherwise subject to any other suspension penalty therefor, the chief administrator shall, without the exercise of discretion or a hearing, suspend the special learner's permit for six months.

L.1977, c.25, s.6; amended 1979, c.13; 1981, c.80, s.1; 1983, c.497; 1993, c.287; 1998, c.108, s.5; 2001, c.420, s.7; 2009, c.37, s.1; 2009, c.38, s.8.



Section 39:3-13.3 - Written Application For Special Permit.

39:3-13.3 Written application for special permit.

3.No special permit shall be issued unless the person applying therefor shall present a written application for the same, bearing a certification by the principal of the school indicating that the person is enrolled in an approved behind-the-wheel driving education course in the school of which he is principal or by the person operating a duly licensed drivers' school indicating that the person has contracted to take a course of behind-the-wheel automobile driving instruction offered by the school and shall pay a sum of up to $10 as determined by the director to an agent of the Division of Motor Vehicles, which sum shall be turned over by the agent to the director, and by him remitted with the other funds collected in his division to the State Treasurer, in accordance with law. A special learner's permit to operate a passenger automobile shall not be issued to any person younger than 18 years of age without the signature of a parent or guardian. The signature shall be submitted to the division on a form prescribed by the director. The director shall postpone for six months the driving privileges of any person who submits a fraudulent signature for a parent or guardian.

L.1950,c.127,s.3; amended 1977, c.25, s.7; 1998, c.108, s.6.



Section 39:3-13.4 - Probationary Driver's License.

39:3-13.4 Probationary driver's license.

4. a. The holder of a special learner's permit shall be entitled to a probationary driver's license (1) upon attaining the age of 17 years, (2) upon the satisfactory completion of an approved behind-the-wheel driver training course as indicated upon the face of the special permit over the signature of the principal of the school or the person operating the driving school in which the course was conducted, (3) upon the completion of six months' driving experience with a validated special learner's permit in compliance with the provisions of section 6 of P.L.1977, c.25 (C.39:3-13.2a), and (4) upon passing the road test pursuant to R.S.39:3-10.
b.The holder of a probationary license shall be permitted to operate the passenger automobile with only one additional passenger in the vehicle besides any dependent of the probationary license holder, except that this passenger restriction shall not apply when the holder of the probationary license is at least 21 years of age or the probationary license holder is accompanied by a parent or guardian. Further, the holder of the probationary license who is under 21 years of age shall not drive during the hours between 11:01 p.m. and 5 a.m.; provided however, that this condition may be waived for an emergency which, in the judgment of local police, is of sufficient severity and magnitude to substantially endanger the health, safety, welfare, or property of a person or for any bona fide employment or religion-related activity if the employer or appropriate religious authority provides written verification of such activity in a manner provided for by the chief administrator.
c.The holder of the probationary license shall not use any hand-held or hands-free interactive wireless communication device, except in an emergency, while operating a moving passenger automobile on a public road or highway. "Use" shall include, but not be limited to, talking or listening on any hand-held or hands-free interactive wireless communication device or operating its keys, buttons, or other controls. In addition, the holder of the probationary license shall ensure that all occupants of the vehicle are secured in a properly adjusted and fastened seat belt or child restraint system.
d.In addition to any other penalties provided under law, the holder of a probationary license who accumulates more than two motor vehicle points or is convicted of a violation of R.S.39:4-50; section 2 of P.L.1981, c.512 (C.39:4-50.4a); P.L.1992, c.189 (C.39:4-50.14); R.S.39:4-129; N.J.S.2C:11-5; subsection c. of N.J.S.2C:12-1; or any other motor vehicle law the chief administrator deems to be significant and applicable pursuant to regulation shall, for the first violation, be required to satisfactorily complete a remedial training course of not less than four hours which may be given by the commission, a driving school licensed by the chief administrator pursuant to section 2 of P.L.1951, c.216 (C.39:12-2), or any Statewide safety organization approved by the chief administrator. The course shall be administered pursuant to rules and regulations promulgated by the chief administrator and subject to oversight by the commission. The authority of the chief administrator to suspend, revoke, or deny issuance of an initial or renewal license to operate a driving school or an instructor's license, and to assess fines, pursuant to P.L.1951, c.216 (C.39:12-1 et seq.) shall apply to any violations related to the administration of a remedial training course. The license holder shall also remit a course fee prior to the commencement of the course.
e.When notified by a court of competent jurisdiction that a probationary license holder has been convicted of a second or subsequent violation, in addition to any other penalties provided under law, the chief administrator shall, without the exercise of discretion or a hearing, suspend the probationary license for three months, and shall postpone eligibility for a basic license for an equivalent period. In addition, when the chief administrator is notified by a court of competent jurisdiction that a probationary license holder has been convicted of any alcohol or drug-related offense unrelated to the operation of a motor vehicle, and he is not otherwise subject to any other suspension penalty therefor, the chief administrator shall, without the exercise of discretion or a hearing, suspend the probationary license for six months.
f.The chief administrator shall provide the holder of a probationary license with two removable, transferable, highly visible, reflective decals indicating that the driver of the vehicle may be the holder of a probationary license. The decals shall be designed by the chief administrator, in consultation with the Division of Highway Traffic Safety in the Department of Law and Public Safety. The chief administrator may charge a fee for the decals not to exceed the actual cost of producing and distributing the decals. The decals shall be displayed in a manner prescribed by the chief administrator, in consultation with the Division of Highway Traffic Safety in the Department of Law and Public Safety, and shall be clearly visible to law enforcement officers. The holder of a probationary license shall not operate a vehicle unless the decals are displayed. The decal shall be removed once the driver's probationary license period has ended.
g.A probationary license may be sent by mail and shall be clearly identifiable and distinguishable in appearance from a basic license by any name, mark, color, or device deemed appropriate by the chief administrator.

L.1950, c.127, s.4; amended 1951, c.7, s.2; 1977, c.25, s.8; 1998, c.108, s.7; 2001, c.420, s.8; 2009, c.37, s.3; 2009, c.38, s.9.



Section 39:3-13.6 - Evaluation Of Graduated License Program; Report To Governor, Legislature.

39:3-13.6 Evaluation of graduated license program; report to Governor, Legislature.

11. The Division of Motor Vehicles shall monitor the performance of new drivers of passenger automobiles and, in conjunction with the Office of Highway Traffic Safety, report to the Governor and the Legislature evaluating the operation and effectiveness of this act. The Division of Motor Vehicles shall detail the disbursement of monies from the Driver Education Fund in the report. The division and the office shall make any recommendations necessary to better effectuate the provisions of this act.

L.1998,c.108,s.11.



Section 39:3-13.7 - Rules, Regulations.

39:3-13.7 Rules, regulations.

12. The Director of the Division of Motor Vehicles and the Director of the Office of Highway Traffic Safety shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations each determines to be necessary to effectuate their respective responsibilities under this act.

L.1998,c.108,s.12.



Section 39:3-13.8 - Fine For Violations Of Special Learner's Permit, Examination Permit, Or Probationary Driver's License.

39:3-13.8 Fine for violations of special learner's permit, examination permit, or probationary driver's license.

11.A fine of $100 shall be imposed for violating the following conditions of a special learner's permit, an examination permit or a probationary driver's license:
a.supervision requirements for permit holders;
b.passenger restrictions;
c.hours of operation;
d.seat belt requirements;
e.hand-held or hands-free interactive wireless communication device use restrictions;
f.any other violation of the conditions of a permit or probationary license as the chief administrator may designate; or
g.decal requirements.

L.2001, c.420, s.11; amended 2009, c.37, s.4; 2009, c.38, s.10.



Section 39:3-13.9 - Public Education Campaign.

39:3-13.9 Public education campaign.

11. The Division of Highway Traffic Safety in the Department of Law and Public Safety shall develop and undertake a public education campaign to inform the public about the provisions of this act.

L.2009, c.38, s.11.



Section 39:3-13A - Written Examination Administered In High School; Student With Cognitive Difficulty; Grading

39:3-13a. Written examination administered in high school; student with cognitive difficulty; grading
Whenever the director authorizes a written examination to be administered in a high school as part of a driver education program and accepts the results thereof in satisfaction of any written examination requirement imposed pursuant to R.S. 39:3-10, he shall allow the examination to be read by a certified driver education instructor or special education teacher to any student who has been diagnosed by a local child study team, pursuant to N.J.S. 18A:46-5, as having a deficiency in reading, perception, or other cognitive difficulty associated with any learning disability, with the student recording his responses on the appropriate answer sheet. The director may make rules and regulations necessary to carry out the provisions of this section.

L.1982, c. 188, s. 1, eff. Dec. 1, 1982.



Section 39:3-13B - Provision Of Minor's Motor Vehicle Record To Parent, Guardian.

39:3-13b Provision of minor's motor vehicle record to parent, guardian.

1.Upon request, the Motor Vehicle Commission shall provide the parent or guardian of a special learner's permit holder, an examination permit holder, or a probationary license holder under 18 years of age with information pertaining to the driving privilege status and any vehicular accident or violation information on the minor's driving record. When requesting this information about the minor's driving record, the parent or guardian shall be required to provide the parent or guardian's name, date of birth, address, and driver's license number as well as the name, date of birth, address, and driver's license number of the permit or probationary license holder.

L.2007, c.285, s.1; amended 2009, c.38, s.6.



Section 39:3-14 - Official Drivers Licensed Free; Special Certificate; Termination And Surrender

39:3-14. Official drivers licensed free; special certificate; termination and surrender
Every driver operating a state, county or city owned motor vehicle or motor cycle exclusively for the use of the state, county or city shall be licensed to do so without charge by the commissioner in accordance with this chapter. A special certificate, to be prescribed and furnished by the commissioner, shall be issued to him. The license so granted shall, unless otherwise revoked, terminate upon the licensee's ceasing to be an employee of the state, county or city, and it shall, upon demand made therefor by the commissioner, be surrendered.



Section 39:3-15 - Operation Of Motor Vehicle By Nonresident; Touring Privileges; Seasonal Permits; Violations; Fines

39:3-15. Operation of motor vehicle by nonresident; touring privileges; seasonal permits; violations; fines
A nonresident owner of any motor vehicle or motor-drawn vehicle which has been registered in accordance with the laws respecting the registration of motor vehicles of the jurisdiction in which the nonresident resides, and which has conspicuously displayed thereon the registration number thereof, may, without complying with the provisions of this subtitle with respect to registration and equipment, operate or permit the operation of such vehicle in this State during such portion of the entire year as the free operation of a similar type of vehicle belonging to a resident of this State and registered in compliance with the laws of this State, and whose registration number is conspicuously displayed thereon, is permitted in the jurisdiction of the nonresident; provided that such vehicle is not:

(a) Used for the transportation of persons for hire, compensation or profit, or

(b) Regularly operated in carrying on business within this State,

(c) Designed, used or maintained primarily for the transportation of property.

The foregoing shall not apply to a vehicle leased by an owner engaged in the business of leasing such vehicles.

Any vehicle properly registered in, and having conspicuously displayed on it the registration number issued by, another jurisdiction may be operated on the highways of this State without complying with the provisions of this subtitle with respect to registration during such portion of the entire year as the director shall determine to be the normal period of seasonal employment in agricultural pursuits, provided a special permit is obtained from the director for such operation, which may be issued to any applicant who satisfies the director that he is engaged in such employment, and upon the payment of a fee of $1.00.

Except as otherwise provided by reciprocity agreement or arrangement entered into by the director, or by a declaration issued by him, the privilege of operation in this State of motor vehicles or motor-drawn vehicles belonging to nonresidents extended by this act shall not permit the intrastate operation of any truck, road tractor, truck tractor or trailer and semitrailer of the commercial type, except that a trailer or semitrailer duly registered in another jurisdiction is extended the privilege of intrastate operation when being drawn by a truck, road tractor, or truck tractor registered in accordance with the provisions of Revised Statutes 39:3-20 and provided that the gross weight of the combination of vehicles, including load, does not exceed the maximum weight allowed by the registration certificate of the drawing vehicle registered in this State. The owner or driver of any vehicle used in intrastate operations not permitted by this section shall be subject to fine in accordance with the following schedule:

a. a 2-axle truck, a fine of $288.00;

b. a 3-axle truck, a fine of $381.50;

c. a 3-axle combination of vehicles, a fine of $475.00;

d. a combination of vehicles with more than 3 axles, a fine of $687.50; and

e. a commercial motor vehicle having 3 or more axles and a gross weight over 40,000 pounds but not exceeding 70,000 pounds, the owner or driver of which is actually engaged in construction work or in the business of supplying material, transporting material, or using such vehicle for construction work, a fine of $1,120.00.

Amended by L.1938, c. 66, p. 175, s. 5; L.1938, c. 332, p. 845, s. 1; L.1939, c. 79, p. 132, s. 1; L.1956, c. 97, p. 200, s. 1; L.1957, c. 132, p. 514, s. 1; L.1966, c. 209, s. 1; L.1967, c. 144, s. 1, eff. July 7, 1967; L.1969, c. 119, s. 2, eff. July 1, 1969; L.1982, c. 217, s. 1, eff. Dec. 29, 1982.



Section 39:3-15.1 - Rules And Regulations; Forms

39:3-15.1. Rules and regulations; forms
The director may prescribe and provide forms and make such rules and regulations as are necessary to effectuate the purposes of this amendatory act.

L.1956, c. 97, p. 201, s. 2.



Section 39:3-16 - Authority Of Commissioner; Suspension Of Touring Privileges

39:3-16. Authority of commissioner; suspension of touring privileges
The commissioner shall enforce the provisions of sections 39:3-12, 39:3-13 and 39:3-15 to 39:3-17 of this Title, and shall have the power to suspend the operating privilege of all, a class, or a part of any class of motor vehicles and motor-drawn vehicles registered in another State, Territory, Federal district of the United States or province of the Dominion of Canada, or foreign country, when, in his judgment, any such State, Territory, Federal district or foreign country prohibits the free operation therein of a class or part of any class of motor vehicles or motor-drawn vehicles belonging to residents of this State and which have been properly registered in accordance with the laws of this State. The commissioner shall also have power to suspend, for violation of any of the provisions of this subtitle, or on other reasonable grounds, the operating privilege of any motor vehicle or motor-drawn vehicle belonging to a nonresident. In suspending any such operating privilege, the commissioner shall notify the official or body performing the registration duty in the State, Territory, Federal district of the United States or province of the Dominion of Canada, or foreign country, in which the nonresident resides of such action, give public notice of the same and cause the police authorities to be notified. If any such motor vehicle or motor-drawn vehicle whose operating privilege has been suspended shall thereafter be driven in this State, such driving shall constitute a violation of section 39:3-4 of this Title, and the driver of any such vehicle shall be subject to the penalty prescribed in said section 39:3-4.

Amended by L.1939, c. 79, p. 132, s. 2.



Section 39:3-17 - Touring Privileges Of Nonresident Chauffeurs Or Drivers

39:3-17. Touring privileges of nonresident chauffeurs or drivers
The touring privileges allowed by R.S. 39:3-15 are also extended to any nonresident chauffeur or driver who has complied with the law of his resident state, or country, with respect to the licensing of drivers or chauffeurs. No such nonresident shall operate a motor vehicle registered under the laws of this State unless he is seventeen years of age or over. No nonresident shall be permitted to avail himself of the right of driving a New Jersey registered vehicle under his reciprocity privilege unless he is a holder of a driver's license from the state, or country, in which he resides. A nonresident shall, at all times while operating a motor vehicle in this State under this reciprocity provision, have in his possession the registration certificate of the car which he shall be then operating and his driver's license, and shall exhibit them to a police officer or judge who, in the performance of the duties of his office, shall request the same. Any person violating the provisions of this section shall be subject to a fine not exceeding five hundred dollars, or to imprisonment in the county jail for not more than sixty days.

Amended by L.1939, c. 79, p. 133, s. 3; L.1983, c. 403, s. 9, eff. Dec. 23, 1983.



Section 39:3-17.1 - Reciprocal Driver License, Registration Of New Residents' Vehicles Required; Violations, Fines, Impoundment.

39:3-17.1 Reciprocal driver license, registration of new residents' vehicles required; violations, fines, impoundment.

1. a. Except as provided in section 9 of P.L.1990, c.103 (C.39:3-10.17), any person who becomes a resident of this State and who immediately prior thereto was authorized to operate and drive a motor vehicle or motor vehicles in this State as a nonresident pursuant to R.S.39:3-15 and R.S.39:3-17, shall not lose his right to so operate and drive such motor vehicle or motor vehicles by becoming a resident of this State, but such right shall continue to be in full force and effect for 60 days, unless a longer period of reciprocity is otherwise provided by law, after the establishment of his residence in this State in the same manner and to the same extent as though he were a nonresident. The chief administrator shall not issue a driver's license to a person who is entitled to operate a motor vehicle in this State under a reciprocity privilege granted by any law.

b.Any person who becomes a resident of this State and who immediately prior thereto was authorized to operate and drive a motor vehicle or motor vehicles in this State as a nonresident pursuant to R.S.39:3-15 and R.S.39:3-17, shall register any vehicle operated on the public highways of this State within 60 days of so becoming a resident of New Jersey, pursuant to R.S.39:3-4 or section 2 of P.L.1968, c.439 (C.39:3-8.1).

c.Any person who violates subsection b. of this section is subject to a fine of not more than $250 for a first offense and not more than $500 for a second or subsequent offense.

d.Any person who violates subsection b. of this section a third or subsequent time shall have the vehicle impounded by the law enforcing agency for not less than 96 hours. The vehicle shall only be released to the registered owner upon proof of registration and insurance and payment of all reasonable towing and storage fees.

If the owner of an impounded vehicle fails to claim the impounded vehicle by midnight of the 30th day following the day on which the vehicle was impounded, that vehicle may be sold at auction. Notice of the sale shall be given by the impounding entity by certified mail to the owner of the vehicle, if the owner's name and address are known, and to the lienholder, if the lienholder's name and address are known, and by publication in a form prescribed by the chief administrator by one insertion, at least five days before the date of the sale, in one or more newspapers published in this State and circulating in the municipality in which the vehicle is impounded.

At any time prior to the sale of an impounded vehicle, the owner or other person entitled to the vehicle may reclaim possession upon showing proof of registration and insurance and paying all costs associated with the impoundment, and reasonable towing and storage fees.

The owner-lessor of an impounded vehicle shall be entitled to reclaim possession without payment or proof of insurance and the lessee shall be liable for all outstanding costs associated with the impoundment, towing, and storage of the vehicle.

e.Any proceeds obtained from the sale of a vehicle at public auction pursuant to subsection d. of this section in excess of the amount owed to the impounding entity for the reasonable costs of towing and storage and any other costs associated with the impoundment of the vehicle shall be returned to the owner of that vehicle, if his name and address are known.

L.1955, c.53, s.1; amended 1990, c.103, s.29; 1993, c.34, s.4; 2007, c.178, s.1.



Section 39:3-18 - General Registration; "D" Or Temporary Plates, Use, Security, Fees.

39:3-18 General registration; "D" or temporary plates, use, security, fees.

39:3-18. A manufacturer of motor vehicles, motor-drawn vehicles, motor vehicle bodies, motorized bicycles, or motorcycles doing business in this State may, with regard to motor or motor-drawn vehicles, motorized bicycles, or motorcycles owned or controlled by him, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the letter "D" stated thereon. Such plates can be placed on any vehicle or cycle owned or controlled by such manufacturer, but only if it is operated only for shop, demonstration or delivery purposes.

A bona fide converter of commercial motor vehicles, motor-drawn vehicles or motor vehicle chassis doing business in this State may, with regard to motor or motor-drawn vehicles owned or controlled by him, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the letter "D" stated thereon. Such plates can be placed on any vehicles owned or controlled by such converter, but only if such vehicles are operated for shop, demonstration or delivery purposes.

A bona fide dealer in motor vehicles, motor-drawn vehicles or motorcycles doing business in this State and having a license to do business as such issued by the chief administrator may, with regard to motor or motor-drawn vehicles or cycles owned by him, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the letter "D" stated thereon. Such plates shall only be placed on any vehicle or cycle owned by such dealer; and provided, such vehicle is not used for hire. Such vehicles may be assigned to dealership principals or employees for product familiarization or compensation purposes, and may be used for any lawful purpose, including personal use, and personal use by persons authorized by those dealership employees or principals. Any person who shall be convicted of a violation of this paragraph shall be subject to a fine not exceeding $1000.

A bona fide dealer in motorized bicycles, as defined in R.S.39:1-1, who has an established place of business in this State, may, with regard to motorized bicycles owned by him, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the letter "D" stated thereon. The plates can be placed on a motorized bicycle by the dealer, but only if the motorized bicycle is operated only for shop, demonstration, or delivery purposes.

Any person engaged in the business of financing the purchase of motor or motor-drawn vehicles or motorized bicycles or lending money thereon may, with regard to motor or motor-drawn vehicles or motorized bicycles owned or controlled by him, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the word "temporary" stated thereon. Such plates can be placed on any such vehicle only when it is being transported from the place where it has been kept by the purchaser or borrower to the place where it is to be kept by the repossessor, or when the repossessor desires to operate it for the purpose of demonstration for sale.

Any corporation engaged in the business of insuring motor vehicles, motorized bicycles, or motor-drawn vehicles against theft may, with regard to vehicles owned or controlled by it, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the word "temporary" stated thereon. Such plates can be placed on any such vehicle, if ownership or control thereof has been obtained by virtue of the terms of an insurance against theft contract made by such corporation, and only when the vehicle is to be transported for delivery to the owner thereof from the place where it has been abandoned by or seized from a thief.

Any person, partnership or corporation engaged in the business of transporting motor or motor-drawn vehicles or motorized bicycles from the place of manufacture for delivery to dealers may, with regard to such vehicles, obtain general registration and registration plates therefor of the kind and style provided for in this subtitle, with the word "temporary" stated thereon, but only if the chief administrator is satisfied as to the financial responsibility of such person, partnership or corporation to meet any claim for damages arising out of any automobile accident and satisfactory evidence of such responsibility has been filed with him.

Any person engaged in the business of renting or leasing motor vehicles, motorized bicycles, or motor-drawn vehicles may, with regard to said motor vehicles, motorized bicycles, or motor-drawn vehicles owned by him, obtain general registration and registration plates therefor, provided for in this subtitle, with the word "temporary" stated thereon. Said registration plates may be placed on any motor vehicle, motorized bicycle, or motor-drawn vehicle owned by such person while said vehicle is not individually registered and not in use as a rented or leased vehicle.

A bona fide dealer in "nonconventional" type motor vehicles, as defined in R.S.39:10-2, who has an established place of business in this State, may, with regard to "nonconventional" type motor vehicles owned by him, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the letter "D" stated thereon. Such plates can be placed on any "nonconventional" type motor vehicle by such dealer, but only if such "nonconventional" type motor vehicle is operated only for shop, demonstration or delivery purposes.

Any person, partnership or corporation engaged in the business of conducting a wholesale automobile auction block in this State for duly licensed dealers only, at least once each week, may, with regard to vehicles controlled by it, obtain general registration and registration plates therefor of the style and kind provided for in this subtitle, with the word "temporary" stated thereon. Such plates can be placed on any vehicle controlled by the auction block, which is to be transported from the place where stored by the owner to the auction block. Such plates may not be displayed on a vehicle sold at the auction block for delivery to the purchaser. Application for such plates shall be approved only if the chief administrator is satisfied as to the financial responsibility of such person, partnership or corporation to meet any claim for damages arising out of any automobile accident and satisfactory proof of such responsibility has been filed with him.

Registration plates issued pursuant to this section shall be a single plate and shall be issued in sets of five and shall bear the letter "D" or the word "temporary" and shall bear a number corresponding to the number on the certificate of registration. The single registration plate shall be displayed in accordance with the provisions of R.S.39:3-33.

The annual fee for the issuance of a certificate of registration, four duplicates thereof and one set of five single "D" or "temporary" plates bearing a number corresponding to the number on the certificate of registration shall be $100.00; but the annual fee for the issuance of a certificate of registration for motorcycles or motorized bicycles, two duplicates thereof and one set of three single "D" plates bearing a number on the certificate of registration shall be $20.00.

Following the effective date of P.L.2007, c.335 (C.39:2A-36.1 et al.), the chief administrator may, as a condition for the issuance of general registration and registration plates, require security in an amount deemed sufficient by the chief administrator to secure the prompt return of such plates to the Motor Vehicle Commission when the use and possession of such plates by any person or entity previously entitled to the plates pursuant to this section is no longer necessary or proper in the determination of the chief administrator. Any security amount held by the Motor Vehicle Commission as security for any returned plates shall be refunded to the person or entity to whom the plates were issued.

Amended 1951, c.4; 1962, c.164, s.1; 1963, c.34, s.1; 1965, c.71; 1968, c.130, s.4; 1969, c.254; 1973, c.65; 1983, c.105, s.1; 2007, c.335, s.20.



Section 39:3-19 - Annual Registration Fees

39:3-19. Annual registration fees
39:3-19. For each vehicle used as an omnibus for the transportation of passengers for hire the applicant for the registration thereof shall pay an annual fee as follows:

$30.00 for each vehicle having a seating capacity of 18 passengers or less;

$48.00 for each vehicle having a seating capacity of not less than 19 nor more than 30 passengers;

$48.00 for vehicles having a seating capacity of more than 30 passengers and an additional fee of $3.00 for each passenger measured by the seating capacity in excess of 30 passengers.

Whenever the number of regular route passengers carried by an applicant in the previous calendar year represents 75% or more of the combined number of passengers carried on regular route, casino, special and charter bus operations during that year, then such applicant shall pay $10.00 per annum for the registration of each vehicle used as an omnibus for the transportation of passengers for hire in lieu of the annual fees hereinbefore prescribed. In addition, any applicant who is operating regular route bus service under a contract with the New Jersey Transit Corporation pursuant to P.L. 1979, c. 150 (C. 27:25-1 et seq.), shall pay $10.00 per annum for the registration of each vehicle used as an omnibus for the transportation of passengers for hire in lieu of the annual fees hereinbefore prescribed and without regard to the aforementioned 75% requirement.

Applicants seeking to register a vehicle for the reduced fee shall first obtain a letter from the Department of Transportation certifying that the number of regular route passengers carried by the applicant in the previous calendar year represents 75% or more of the combined number of passengers carried on regular route, casino, special and charter bus operations during that year, or in the case of applicants operating under contract with the New Jersey Transit Corporation pursuant to P.L. 1979, c. 150 (C. 27:25-1 et seq.) shall obtain a letter from the corporation certifying that they are under such a contract. Applicants shall present the appropriate letters of certification with their applications for omnibus registration to the Director of the Division of Motor Vehicles.

The director shall provide identification marks of the general style and kind provided for motor vehicle registrations, assigning a number to each identification mark, and before each number the letter "O" shall be placed.

Every applicant for omnibus registration shall make application, setting forth the fact that he is in the business of transporting passengers for hire; and the director, if satisfied of the correctness of the statements made in such application, may issue a registration certificate for omnibus license.

Nothing in this section shall prohibit the use by an omnibus operator of any automobile duly licensed by him as owner.

Amended 1951,c.5; 1968,c.130,s.5; 1972,c.211,s.1; 1987,c.445,s.4.



Section 39:3-19.1 - Penalty For Violations Of Section 39:3-19; Certain Fines To Omnibus Safety Enforcement Fund.

39:3-19.1 Penalty for violations of section 39:3-19; certain fines to Omnibus Safety Enforcement Fund.

39:3-19.1. Any person owning or operating a motor vehicle who shall use his motor vehicle for transportation of passengers for hire, without having an omnibus registration as provided for in section 39:3-19 of this title, shall be subject to a fine of $250 for a first offense, and the unregistered motor vehicle so used may be impounded. Any offender who shall be convicted of a second or any subsequent offense of the same violation shall be subject to a fine of $500, and the unregistered motor vehicle so used may be impounded.

Any police officer is authorized to remove any such unregistered motor vehicle from the public highway to a storage space or garage, and the expense involved in such removal and storing of the vehicle shall be borne by the owner of the vehicle, except that the expense shall be borne by the lessee of a leased vehicle.

In addition to and independent of any fine or other penalty provided for under law, the court shall impose a fine of $150 on any driver or operator of an omnibus, convicted of a violation of this section, who does not have a certificate of public convenience and necessity as required pursuant to R.S.48:4-3. The State Treasurer shall annually deposit the monies collected from the fines imposed pursuant to this paragraph to the "Omnibus Safety Enforcement Fund" established pursuant to section 4 of P.L.2007, c.40 (C.39:3-79.23). The fine described herein shall not be deemed a fine, penalty, or forfeiture pursuant to R.S.39:5-41.

Amended 2007, c.40, s.1.



Section 39:3-19.2 - School Vehicles; Fees; Exemptions

39:3-19.2. School vehicles; fees; exemptions
The Director of Motor Vehicles shall have the authority to issue upon application therefor a license plate for school vehicles marked "School Vehicle Type I" or "School Vehicle Type II" as the application may indicate is warranted in accordance with the definition of these vehicles contained in R.S. 39:1-1. Except as otherwise provided in this section, every registration for a school vehicle shall expire and the certificate thereof shall become void on the last day of the eleventh calendar month following the month in which the certificate was issued.

School vehicles for which school vehicle registrations had been issued prior to the effective date of this act and which expire June 30, 1982 shall be issued registrations which, in the director's discretion, shall expire on a date to be fixed by him, which date shall not be sooner than 4 months nor later than 16 months following the date of issuance of the registration. The fees for such registrations shall be fixed by the director in amounts proportionately less or greater than the fees established by this section.

No fee shall be charged the United States Government, the State of New Jersey, a local school district, a regional school district, or a county vocational or technical school upon application for a Type I or Type II school vehicle license plate.

All other applicants for license plates herein authorized of the "School Vehicle Type I" kind shall pay an annual registration fee of $140.00. All other applicants for license plates herein authorized of the "School Vehicle Type II" shall pay an annual registration fee of $40.00.

L.1974, c. 162, s. 2, eff. Dec. 2, 1974. Amended by L.1975, c. 180, s. 5, eff. Jan. 1, 1976; L.1981, c. 554, s. 2, eff. Jan. 12, 1982.



Section 39:3-19.3 - Inapplicability Of Act To Certain Buses And Vehicles

39:3-19.3. Inapplicability of act to certain buses and vehicles
The provisions of this act shall not apply to buses used in common carrier line service and school transportation service whose owner meets the qualifications prescribed in R.S. 39:3-19 or to any vehicle with a seating capacity of 16 or less which is solely used to transport children to or from summer day camps or summer residence camps from May 15 to September 15 of any year.

L.1974, c. 162, s. 3, eff. Dec. 2, 1974. Amended by L.1980, c. 115, s. 1, eff. Sept. 19, 1980.



Section 39:3-19.4 - Vehicle Used For Summer Day Or Residence Camps; Inspection; Liability Insurance Coverage

39:3-19.4. Vehicle used for summer day or residence camps; inspection; liability insurance coverage
Notwithstanding the provisions of section 2 of P.L.1974, c. 162 (C. 39:3-19.2) or of any other law, any vehicle with a seating capacity of 16 or less which is used to transport children to or from summer day camps or summer residence camps from May 15 to September 15 shall be inspected by the Division of Motor Vehicles prior to May 15 of any year in which the vehicle is to be used for those purposes for compliance with the minimum standards for small vehicles which have been adopted by the Department of Education and shall be covered by motor vehicle liability insurance coverage insuring against loss resulting from liability imposed by law for bodily injury or death sustained by any person arising out of the ownership, maintenance, operation or use of said vehicle wherein such coverage shall be at least in: a. an amount or limit of $300,000.00, exclusive of interest and costs, on account of injury to, or death of, one person, in any one accident; and b. an amount or limit, subject to such limit for any one person so injured or killed, of $500,000.00, exclusive of interest and costs, on account of injury to or death of, more than one person, in any one accident.

L.1979, c. 147, s. 2, eff. July 16, 1979. Amended by L.1980, c. 115, s. 2, eff. Sept. 19, 1980.



Section 39:3-19.5 - Special Registration Plates For Limousines.

39:3-19.5 Special registration plates for limousines.

12. a. Upon the application of any person who owns a limousine service, the Director of the Division of Motor Vehicles shall issue special registration plates bearing the word "limousine" in addition to the registration number and other markings or identification otherwise prescribed by law.

b.The special registration plates authorized by this act shall be issued upon proof, satisfactory to the director, that the applicant has complied with the provisions of article 2 of chapter 16 of Title 48 of the Revised Statutes.

c.The fee for such special registration plates shall be $10.00 in addition to the fees otherwise prescribed by law for the registration of such motor vehicles.

L.1979,c.224,s.12; amended 1999, c.356, s.19.



Section 39:3-19.6 - Fee Imposed On Limousine Services.

39:3-19.6 Fee imposed on limousine services.

43. a. On or before October 1, 2003 and on or before each October 1 thereafter, or in the case of persons commencing transporting passengers after that date at least 10 business days before the commencement of transporting, a fee shall be due and payable pursuant to this section for the operating period from October 1 through September 30 for each limousine, as that term is defined pursuant to R.S.48:16-13, and any other vehicle for hire that is used to transport passengers, from or to a location in New Jersey if such vehicle is not registered in New Jersey. If the only use of the limousine or other vehicle for hire during the operating period is the transporting of passengers to or from an airport located in this State, the fee shall be $100; in all other cases, the fee shall be $250.

b.Upon payment of the fee pursuant to subsection a. of this section, the Chief Administrator of the New Jersey Motor Vehicle Commission shall issue a "for hire" permit, which permit shall be displayed in the vehicle at all times while the vehicle is within the State, in a manner prescribed by the Chief Administrator.

c.Failure to display the "for hire" permit is a motor vehicle violation, punishable by a fine of up to $350 in addition to any other penalty otherwise authorized for motor vehicle violations. Failure to pay the fee due under this section is a separate motor vehicle violation and shall be punishable by a fine of not less than $350, in addition to any other penalty authorized for motor vehicle violations. A vehicle failing to display a "for hire" permit may be impounded by a law enforcement agency, its agent, or any other appropriate authority, which may charge the owner or operator fees for the costs of towing and impoundment.

d.The Chief Administrator is authorized to promulgate rules and regulations necessary to effectuate the purposes of this section, including, but not limited to, regulations concerning the assessment of motor vehicle violation points for violation of the provisions of this section and fee collection and remittance methods and procedures, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and prescribe forms to administer the provisions of this section. Notwithstanding the provisions of P.L.1968, c.410 to the contrary, the Chief Administrator may adopt immediately upon filing with the Office of Administrative Law such regulations as the Chief Administrator deems necessary to implement the provisions of this section, which regulations shall be effective for a period not to exceed 180 days from the date of the filing. The regulations may thereafter be amended, adopted or readopted by the Chief Administrator as the Chief Administrator deems necessary in accordance with the requirements of P.L.1968, c.410.

L.2003,c.117,s.43.



Section 39:3-20 - Commercial Motor Vehicle Registrations; Fees.

39:3-20 Commercial motor vehicle registrations; fees.

39:3-20. For the purpose of this section, gross weight means the weight of the vehicle or combination of vehicles, including load or contents.

a.The chief administrator is authorized to issue registrations for commercial motor vehicles other than omnibuses or motor-drawn vehicles upon application therefor and payment of a fee based on the gross weight of the vehicle, including the gross weight of all vehicles in any combination of vehicles of which the commercial motor vehicle is the drawing vehicle. The gross weight of a disabled commercial vehicle or combination of disabled commercial vehicles being removed from a highway shall not be included in the calculation of the registration fee for the drawing vehicle.

Except as otherwise provided in this subsection, every registration for a commercial motor vehicle other than an omnibus or motor-drawn vehicle shall expire and the certificate thereof shall become void on the last day of the twelfth calendar month following the month in which the certificate was issued; provided, however, that the chief administrator may require registrations which shall expire, and issue certificates thereof which shall become void, on a date fixed by the chief administrator, which shall not be sooner than three months or later than 26 months after the date of issuance of such certificates, and the fees for such registrations or registration applications, including any other fees or charges collected in connection with the registration fee, shall be fixed by the chief administrator in amounts proportionately less or greater than the fees established by law. The chief administrator may fix the expiration date for registration certificates at a date other than 12 months if the chief administrator determines that such change is necessary, appropriate or convenient in order to aid in implementing the vehicle inspection requirements of chapter 8 of Title 39 or for other good cause. The minimum registration fee shall be as follows:

(1)In the case of vehicles other than trucks transporting ready-mixed concrete, asphalt, stone, sand, gravel, clay and cleanfill:

For vehicles not in excess of 5,000 pounds, $53.50.

For vehicles in excess of 5,000 pounds and not in excess of 10,000 pounds, $53.50 plus $11.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds.

For vehicles in excess of 10,000 pounds and not in excess of 18,000 pounds, $53.50 plus $13.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds.

For vehicles in excess of 18,000 pounds and not in excess of 50,000 pounds, $53.50 plus $14.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds.

For vehicles in excess of 50,000 pounds, $53.50 plus $15.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds; and

(2)In the case of trucks transporting ready-mixed concrete, asphalt, stone, sand, gravel, clay and cleanfill:

For vehicles not in excess of 5,000 pounds, $53.50.

For vehicles in excess of 5,000 pounds and not in excess of 18,000 pounds, $53.50 plus $11.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds.

For vehicles in excess of 18,000 pounds and not in excess of 50,000 pounds, $53.50 plus $12.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds.

For vehicles in excess of 50,000 pounds, $53.50 plus $13.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds.

b.The chief administrator is also authorized to issue registrations for commercial motor vehicles having three or more axles and a gross weight over 40,000 pounds but not exceeding 70,000 pounds, upon application therefor and proof to the satisfaction of the chief administrator that the applicant is actually engaged in construction work or in the business of supplying material, transporting material, or using such registered vehicle for construction work.

Except as otherwise provided in this subsection, every registration for these commercial motor vehicles shall expire and the certificate thereof shall become void on the last day of the twelfth calendar month following the month in which the certificate was issued; provided, however, that the chief administrator may require registrations which shall expire, and issue certificates thereof which shall become void on a date fixed by the chief administrator, which shall not be sooner than three months or later than 26 months after the date of issuance of such certificates, and the fees for such registrations or registration applications, including any other fees or charges collected in connection with the registration fee, shall be fixed by the chief administrator in amounts proportionately less or greater than the fees established by law. The chief administrator may fix the expiration date for registration certificates at a date other than 12 months if the chief administrator determines that such change is necessary, appropriate or convenient in order to aid in implementing the vehicle inspection requirements of chapter 8 of Title 39 or for other good cause.

The registration fee shall be $22.50 for each 1,000 pounds or portion thereof.

For purposes of calculating this fee, weight means the gross weight, including the gross weight of all vehicles in any combination of which such commercial motor vehicle is the drawing vehicle.

Such commercial motor vehicle shall be operated in compliance with the speed limitations of Title 39 of the Revised Statutes and shall not be operated at a speed greater than 45 miles per hour when one or more of its axles has a load which exceeds the limitations prescribed in R.S.39:3-84.

c.The chief administrator is also authorized to issue registrations for each of the following solid waste vehicles: two-axle vehicles having a gross weight not exceeding 42,000 pounds; tandem three-axle and four-axle vehicles having a gross weight not exceeding 60,000 pounds; four-axle tractor-trailer combination vehicles having a gross weight not exceeding 60,000 pounds. Registration is based upon application to the chief administrator and proof to his satisfaction that the applicant is actually engaged in the performance of solid waste disposal or collection functions and holds a certificate of convenience and necessity therefor issued by the Department of Environmental Protection.

Except as otherwise provided in this subsection, every registration for a solid waste vehicle shall expire and the certificate thereof shall become void on the last day of the twelfth calendar month following the month in which the certificate was issued.

The registration fee shall be $50 plus $11.50 for each 1,000 pounds or portion thereof in excess of 5,000 pounds.

d.The chief administrator is also authorized to issue registrations for commercial motor-drawn vehicles upon application therefor. The registration year for commercial motor-drawn vehicles shall be April 1 to the following March 31 and the fee therefor shall be $18 for each such vehicle.

At the discretion of the chief administrator, an applicant for registration for a commercial motor-drawn vehicle may be provided the option of registering such vehicle for a period of four years. In the event that the applicant for registration exercises the four-year option, a fee of $64 for each such vehicle shall be paid to the chief administrator in advance.

If any commercial motor-drawn vehicle registered for a four-year period is sold or withdrawn from use on the highways, the chief administrator may, upon surrender of the vehicle registration and plate, refund $16 for each full year of unused prepaid registration.

e.It shall be unlawful for any vehicle or combination of vehicles registered under this act, having a gross weight, including load or contents, in excess of the gross weight provided on the registration certificate to be operated on the highways of this State.

The owner, lessee, bailee or any one of the aforesaid of a vehicle or combination of vehicles, including load or contents, found or operated on any public road, street or highway or on any public or quasi-public property in this State with a gross weight of that vehicle or combination of vehicles, including load or contents, in excess of the weight limitation permitted by the certificate of registration for the vehicle or combination of vehicles, pursuant to the provisions of this section, shall be assessed a penalty of $500 plus an amount equal to $100 for each 1,000 pounds or fractional portion of 1,000 pounds of weight in excess of the weight limitation permitted by the certificate of registration for that vehicle or combination of vehicles. A vehicle or combination of vehicles for which there is no valid certificate of registration is deemed to have been registered for zero pounds for the purposes of the enforcement of this act, in addition to any other violation of this Title, but is not deemed to be lawfully or validly registered pursuant to the provisions of this Title.

This section shall not be construed to supersede or repeal the provisions of section 39:3-84, 39:4-75, or 39:4-76 of this Title.

f.Of the registration fees collected by the chief administrator pursuant to this section for vehicles with gross vehicle weights in excess of 5,000 pounds, an amount equal to $3 per 1,000 pounds or portion thereof in excess of 5,000 pounds for each registration shall be forwarded to the State Treasurer for deposit in the Commercial Vehicle Enforcement Fund established pursuant to section 17 of P.L.1995, c.157 (C.39:8-75). Moneys in the fund shall be used by the Department of Law and Public Safety and the Department of Transportation for enforcement of laws and regulations governing commercial motor vehicles.

Amended 1946, c.46, s.1; 1950, c.142, s.1; 1960, c.12; 1961, c.113, s.1; 1962, c.155, s.1; 1963, c.166, s.1; 1966, c.209, s.2; 1968, c.130, s.6; 1972, c.55; 1973, c.138; 1973, c.373, s.1; 1975, c.92, s.2; 1975, c.180, s.6; 1977, c.51, s.1; 1979, c.162; 1981, c.554, s.1; 1983, c.349, s.1; 1984, c.73, s.32; 1994, c.60, s.32; 1995, c.112, s.29; 1995, c.157, s.34; 1997, c.313; 2002, c.34, s.13; 2005, c.214.



Section 39:3-20.1 - Issuance Of Registration Certificate, Plates For Empty Vehicles.

39:3-20.1 Issuance of registration certificate, plates for empty vehicles.

1.In addition to the motor vehicle registration provisions authorized pursuant to this chapter, the director may issue, upon application on a form prescribed by him, a registration certificate and registration plates for trucks, tractors, trailers and semitrailers that are empty and being transported from one terminal to another, or from the place of sale to the registrant's terminal or place of business, or are empty and being transported for the purpose of having additional equipment added or lettering affixed.

The director may issue, upon application on the form prescribed by the director, a registration certificate and registration plates for mobile and manufactured homes being transported from the place of manufacture to the registrant's terminal or place of business, or being transported for the purpose of delivering the mobile or manufactured home to a final point of delivery.

The annual fee for the issuance of each set of such plates shall be $25.00. Such plates are to be in the form prescribed by the director and shall be marked in a manner to indicate the vehicle is "in-transit empty."

L.1973,c.319,s.1; amended 1998, c.135, s.2.



Section 39:3-20.2 - Misuse Of "In-transit Empty" Registration; Penalty

39:3-20.2. Misuse of "in-transit empty" registration; penalty
The penalty for misuse of the registration provisions of section 1 shall be a fine of no less than $25.00 nor more than $100.00 and suspension or revocation of the privilege.

L.1973, c. 319, s. 2, eff. Dec. 18, 1973.



Section 39:3-20.3 - Weight Limit For Vehicles Registered Out-of-state; Violations, Penalties, Fines.

39:3-20.3 Weight limit for vehicles registered out-of-State; violations, penalties, fines.

4.It shall be unlawful for any vehicle or combination of vehicles registered as a commercial motor vehicle by another state or jurisdiction to operate on the highways of this State if it has a gross weight, including load or contents, which is in excess of the gross weight limit permitted on the registration certificate issued for it by that other state or jurisdiction.

The owner, lessee or bailee of any vehicle or combination of vehicles that is found or operated on any public road, street or highway or on any public or quasi-public property in this State with a gross weight in excess of the weight limitation permitted by the certificate of registration issued for it by that other state or jurisdiction shall be assessed a penalty of $500 plus an amount equal to $100 for each 1,000 pounds or fractional portion of 1,000 pounds of weight in excess of the weight limitation permitted by that certificate of registration.

For the purposes of enforcement, a vehicle or combination of vehicles for which there is no valid certificate of registration shall be deemed to have been registered for zero pounds.

All fines, penalties and forfeitures imposed and collected in the enforcement of this section shall be forwarded by the person to whom they are paid to the State Treasurer, who shall annually deposit those moneys in the "Highway Safety Fund" established pursuant to section 5 of P.L.2003, c.131 (C.39:3-20.4).

L.2003,c.131,s.4.



Section 39:3-20.4 - "Highway Safety Fund."

39:3-20.4 "Highway Safety Fund."

5.There is established in the General Fund a separate, nonlapsing, dedicated account to be known as the "Highway Safety Fund." All fines, penalties and forfeitures imposed and collected as a result of the enforcement of section 4 of P.L.2003, c.131 (C.39:3-20.3) and 50 percent of all fines and penalties imposed and collected in enforcement of section 5 of P.L.1983, c.401 (C.39:5B-29), and the increase from the doubling of fines imposed and collected pursuant to section 1 of P.L.1993, c.332 (C.39:4-203.5) in designated safe corridor areas shall be forwarded to the State Treasurer for deposit into the Highway Safety Fund account. The fund shall be administered by the Department of Transportation which shall establish a grant program to fund local law enforcement agencies for special enforcement efforts associated with this act. The department shall annually, in conjunction with the Division of State Police, submit a report on the results of the safe corridor areas and a list of highway safety projects and programs paid for by the fund within the past year to the Senate Transportation Committee and the Assembly Transportation Committee, the President and minority leader of the Senate, and the Speaker and the minority leader of the General Assembly. The moneys in the account shall be used exclusively for highway safety projects and programs, including education, enforcement, capital improvements and such other related measures and undertakings as the Department of Transportation and the Division of State Police may deem appropriate to foster highway safety.

L.2003,c.131,s.5.



Section 39:3-21 - Motorcycle Registration Fee.

39:3-21 Motorcycle registration fee.

39:3-21. The applicant for registration for a motorcycle shall pay to the commission for each registration a fee of $10.00.

Amended 1968, c.130, s.7; 2003, c.13, s.101.



Section 39:3-22.1 - Refund Of Registration Fee For Members Of Military; Application Procedure

39:3-22.1. Refund of registration fee for members of military; application procedure
1. Any person, who has entered or shall enter into active service in any branch of the naval or military forces of the United States and who has or shall have registered his motor vehicle in this State for any registration period, shall be entitled to a refund on the registration fee paid for such vehicle for the number of full months remaining of the registration period for which the vehicle will not be operated on the public highways of this or any other state; provided, that such person makes written application to the director for such refund, under oath, in such form as the director shall require and surrenders the certificate of registration and license plates of such motor vehicle.

L.1944,c.228,s.1; amended 1995,c.112,s.30.



Section 39:3-22.2 - Warrant For Refund

39:3-22.2. Warrant for refund
Upon approval by the commissioner of such application and the surrender of such certificate of registration and license plates, the State Comptroller shall draw his warrant upon the State Treasurer for the amount of such claim in favor of such claimant, and such warrant shall be paid from the moneys collected from motor vehicle registrations.

L.1944, c. 228, p. 771, s. 2.



Section 39:3-22A - Reduction Of Fees On Or After October 1

39:3-22a. Reduction of fees on or after October 1
If application is made for the registration of a motor vehicle, other than a passenger automobile or motorcycle, or for the registration of a commercial motor or motor-drawn vehicle, or an omnibus, on or after October 1 in a registration year beginning April 1 and ending the following March 31, the applicant shall pay only one-half of the registration fee provided for in the class to which such vehicle belongs.

L.1973, c. 90, s. 1, eff. April 24, 1973. Amended by L.1975, c. 180, s. 7, eff. Jan. 1, 1976; L.1977, c. 51, s. 2.



Section 39:3-23 - Rubber Tires Or Tires Of Approved Material Required

39:3-23. Rubber tires or tires of approved material required
No automobile, commercial vehicle, trailer, semitrailer or tractor shall be registered by the commissioner unless the same are equipped with rubber tires or tires of a material other than rubber which have been approved by the commissioner, on all wheels.

Amended by L.1942, c. 227, p. 608, s. 1.

39:3-23.1 Use of non-rubber tires.

3.The commission may in its discretion approve the use of any particular type of tire, of a material other than rubber, on vehicles operated upon the highways of this State, if it finds the said tire will not damage the public highways and that the use of said tire is not likely to be hazardous to the public safety.

L.1942,c.227,s.3; amended 2003, c.13, s.102.



Section 39:3-23.1 - Use Of Non-rubber Tires.

39:3-23.1 Use of non-rubber tires.

3.The commission may in its discretion approve the use of any particular type of tire, of a material other than rubber, on vehicles operated upon the highways of this State, if it finds the said tire will not damage the public highways and that the use of said tire is not likely to be hazardous to the public safety.

L.1942,c.227,s.3; amended 2003, c.13, s.102.



Section 39:3-24 - Farm Tractors, Traction Equipment; Registration; Operation; Emblem; Fee.

39:3-24 Farm tractors, traction equipment; registration; operation; emblem; fee.
39:3-24. (a) The chief administrator shall register farm tractors and traction equipment used for farm operation to travel upon the public highways. The fee for registration shall be $5 per annum, whether the registration is issued for the yearly period or only a portion thereof. Traction equipment or farm tractors may draw farm machinery and implements while in transit from one farm to another without additional registration therefor.

(b)The chief administrator may register motor vehicles, not for hire, used exclusively as farm machinery or farm implements, to travel upon the public highways, from one farm, or portion thereof, to another farm, or portion thereof, both owned or managed by the registered owner of the vehicle or vehicles. The fee for registration shall be $5 per annum, whether the registration is issued for a yearly period or only a portion thereof. Any vehicle registered and any truck, van, sport utility vehicle, or similar vehicle registered pursuant to the provisions of R.S.39:3-25 may draw not more than one vehicle used exclusively on the farm and a vehicle so drawn need not be registered. A vehicle registered pursuant to this section or R.S.39:3-25 may be used under contract with a municipality to remove snow upon a public highway.

(c)No vehicle registered pursuant to this section shall be operated on a public highway at any time from sunset to sunrise, except a vehicle being operated under contract with a municipality to remove snow or a vehicle equipped with proper safety lighting during the three hours before sunrise and the three hours after sunset. Every vehicle registered pursuant to this section, when operated on a public highway, shall have means adequate to control the movement of, to stop, and to hold the vehicle on any up or down grade and shall be operated in accordance with uniform rules and regulations prescribed by the chief administrator. The rules and regulations shall specify the coverings that may be used on the wheels of vehicles registered pursuant to this section; the days, hours, and conditions under which vehicles registered pursuant to this section can be operated; the circumstance under which escort vehicles shall be required; the distance that may be traveled upon the public highways, which shall not be less than 50 miles; and vehicle equipment or other requirements or restrictions as may be necessary to protect the safety of the users of the public highways.

Motor vehicles, not for hire, which are used exclusively as farm tractors, traction equipment, farm machinery, or farm implements which cannot be operated at a speed in excess of 35 miles per hour shall not be required to be registered under this section.

(d)A slow moving vehicle emblem shall be affixed, in the manner prescribed by the chief administrator pursuant to section 3 of P.L.2015, c.292 (C.39:3-24.2), to the rear of any motor vehicle, not for hire, used exclusively as a farm tractor, traction equipment, farm machinery, or farm implement, and any farm tractor, traction equipment, farm machinery, or farm implement drawn by a motor vehicle when operated on the roadways of this State. A motor vehicle, not for hire, used exclusively as a farm tractor, traction equipment, farm machinery, or farm implement or any farm tractor, traction equipment, farm machinery, or farm implement drawn by a motor vehicle shall not be operated on the roadways of this State unless a slow moving vehicle emblem is displayed in the manner prescribed by the chief administrator pursuant to section 3 of P.L.2015, c.292 (C.39:3-24.2).

(e)As used in this section, the term "sport utility vehicle" means any vehicle that is designed to be used both on and off roadways and is equipped with available all wheel drive and raised ground clearance.

amended 1938, c.66, s.7; 1947, c.317; 1961, c.71, s.2; 1963, c.128, s.1; 1968, c.130, s.8; 1994, c.60, s.16; 1996, c.31, 1996, c.119, s.1; 2015, c.292, s.1.



Section 39:3-24.2 - Slow Moving Vehicle Emblem.

39:3-24.2 Slow moving vehicle emblem.
3. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall design a slow moving vehicle emblem to be affixed to the rear of any motor vehicle, not for hire, used exclusively as a farm tractor, traction equipment, farm machinery, or farm implement, and any farm tractor, traction equipment, farm machinery, or farm implement drawn by a motor vehicle. The chief administrator may charge a fee for the emblems not to exceed the actual cost of producing and distributing the emblems. The emblems shall be displayed in a manner prescribed by the chief administrator and shall be visible to other motorists when operated on the roadways of this State

b.The chief administrator shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and within 180 days following the date of enactment of P.L.2015, c.292 (C.39:3-24.2 et al.), rules and regulations necessary to effectuate the purpose of P.L.2015, c.292 (C.39:3-24.2 et al.), including, but not limited to, the standards and specifications for the design and placement of the slow moving vehicle emblems.

c.The chief administrator, in consultation with the Division of Highway Traffic Safety in the Department of Law and Public Safety, shall establish a Statewide educational campaign to promote roadway safety in rural areas of the State which shall include educating people on the laws concerning vehicles with slow moving vehicle emblems.

L.2015, c.292, s.3.



Section 39:3-24.3 - Rules, Regulations Defining The Term "Farm Implement."

39:3-24.3 Rules, regulations defining the term "farm implement."
4.The Department of Agriculture, in consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and within 180 days following the date of enactment of P.L.2015, c.292 (C.39:3-24.2 et al.), rules and regulations defining the term "farm implement." The definition of "farm implement" shall include, but is not limited to, tractors, hay wagons, and farm machinery.

L.2015, c.292, s.4.



Section 39:3-24.4 - Reduction In Speed Relative To Approaching Slow Moving Vehicle; Violations, Fine.

39:3-24.4 Reduction in speed relative to approaching slow moving vehicle; violations, fine.
5. a. The driver of a motor vehicle traveling in the same direction as and approaching a slow moving vehicle shall, prior to overtaking the slow moving vehicle, reduce the speed of the motor vehicle to that of the slow moving vehicle. This provision shall not apply in areas where there are two or more lanes of traffic flowing in the same direction as the slow moving vehicle.

b.For purpose of this section, "slow moving vehicle" means a vehicle affixed with a slow moving vehicle emblem pursuant to subsection (d) of R.S.39:3-24.

c.A person who violates the provisions of this section shall be subject to a fine of not less than $100 or more than $500.

L.2015, c.292, s.5.



Section 39:3-24.5 - Rules, Regulations Relative To Self-propelled Sprayers.

39:3-24.5 Rules, regulations relative to self-propelled sprayers.
6. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and within 180 days following the date of enactment of P.L.2015, c.292 (C.39:3-24.2 et al.), rules and regulations for the registration of self-propelled sprayers in this State. In adopting these rules and regulations, the chief administrator shall consult with members of the commercial custom applicator industry, the fertilizer industry, and the pesticide industry.

b.For the purposes of this section, "self-propelled sprayer" means any vehicle that is self-propelled and designed to apply fertilizer, pesticide, or any other appropriate substance on farmland.

L.2015, c.292, s.6.



Section 39:3-25 - "Farmer" License Plate, Issuance, Fee, Expiration.

39:3-25 "Farmer" license plate, issuance, fee, expiration.
39:3-25. In addition to the motor vehicle licenses authorized to be issued pursuant to the provisions of this chapter, the chief administrator shall issue, upon application therefor, a license plate for trucks, vans, sport utility vehicles, or similar vehicles marked "farmer," which shall be issued upon evidence satisfactory to the chief administrator that the applicant is a farmer and is actually engaged in the growing, raising, and producing of farm products as an occupation. License plates issued under authority of this section shall be placed upon motor trucks, vans, sport utility vehicles, or similar vehicles engaged in the carrying or transportation of farm products, and farm supplies, and not engaged in hauling for hire, except for a truck, van, sport utility vehicle, or similar vehicle being operated under contract with a municipality to remove snow.

Applicants for license plates herein authorized shall pay a registration fee of $25 plus $4.25 for each 1,000 pounds or portion thereof in excess of 5,000 pounds. If the registration cycle established by the chief administrator is for more or less than 11 months, applicants shall pay amounts proportionately less or greater than the fees established by law.

Except as otherwise provided in this section, every registration for a farm truck, van, sport utility vehicle, or similar vehicle shall expire and the certificate thereof shall become void on the last day of the 11th calendar month following the month in which the certificate was issued; except that the chief administrator may require registrations which shall expire, and issue certificates thereof which shall become void, on a date fixed by the chief administrator, which shall not be sooner than three months or later than 26 months after the date of issuance of such certificates, and the fees for registrations, including any other fees or charges collected in connection with the registration fee, shall be fixed by the chief administrator in amounts proportionately less or greater than the fees established by law. The chief administrator may fix the expiration date for registration certificates at a date other than 11 months if the chief administrator determines that a change is necessary, appropriate or convenient in order to aid in implementing the vehicle inspection requirements of chapter 8 of Title 39 or for other good cause.

The term "farmer" as used in this section means any person engaged in the commercial raising, growing, and producing of farm products on a farm not less than five acres in area; the term "farm products" means any crop, livestock, or fur products; and the term "farm supplies" means any farm-related supply or repair item.

As used in this section, the term "sport utility vehicle" means any vehicle that is designed to be used both on and off roadways and is equipped with available all wheel drive and raised ground clearance.

amended 1963, c.193; 1981, c.554, s.3; 1984, c.73, s.33; 1995, c.112, s.31, 1996, c.119, s.2; 2005, c.76; 2015, c.292, s.2.



Section 39:3-26 - Traction Or Tractor Well-drill Machines Or Well-drilling Equipment; Trucks With Powered Feed Impregnating Machines; Fee

39:3-26. Traction or tractor well-drill machines or well-drilling equipment; trucks with powered feed impregnating machines; fee
In addition to the motor vehicle licenses authorized to be issued pursuant to the provisions of this chapter, the commissioner is authorized and empowered to license traction or tractor well-drill machines or well-drilling equipment, however mounted, whether or not such vehicles be equipped with rubber tires, and to license any truck equipped with rubber tires which has permanently affixed thereto a powered feed impregnating machine, which license shall permit such vehicles to travel upon the public highways of this State in accordance with the provisions of this chapter. The fee for such license shall be three dollars ($3.00) per annum, whether such license shall be issued for the yearly period or only for portion thereof.

Amended by L.1938, c. 66, p. 176, s. 8; L.1945, c. 265, p. 797, s. 1.



Section 39:3-26.1 - Use Of Self-propelled Vehicles; Registration.

39:3-26.1 Use of self-propelled vehicles; registration.
1.Any self-propelled vehicle or vehicles which are used or intended to be used solely upon the private property of one person, and which would otherwise be required to be registered under this title in order to operate upon a public highway, may be allowed, subject to the provisions of this act, to cross a public highway for the purpose of gaining access from one portion of private property to another, without the necessity of complying with the registration requirements of this title, upon issuance of a crossing permit by the chief administrator and subject to compliance with the terms and conditions of the permit.

Nothing in this section shall be construed to prevent or prohibit the registration of any self-propelled sprayer pursuant to the provisions of section 6 of P.L.2015, c.292 (C.39:3-24.5).

L.1973, c.6, s.1; amended 2015, c.292, s.7.



Section 39:3-26.2 - Application; Issuance; Contents

39:3-26.2. Application; issuance; contents
a. A property owner wishing a crossing permit under the terms of this act shall make application to the director, setting forth the number and types of vehicles which may cross the public highway, the anticipated frequency of crossings, and the proposed location or locations of such crossings, and shall supply such further information as the director may deem necessary, in such form and detail as the director shall require.

b. After receipt of the application and of the required fee, and having determined to his satisfaction that the proposed crossings may be permitted without danger of damage to the highway or hazard to the public traveling along such highway, the director shall issue a crossing permit, which shall specify:

(1) the vehicle or vehicles, or type or types of vehicles permitted to cross;

(2) the location or locations of the crossing or crossings permitted, provided that the width of any such crossing zone be no greater than 150 feet;

(3) any warning signs or other safety devices or precautions, and their location with respect to the location of the crossing or crossings, which are to be erected and maintained by the holder of the permit at his expense, and which are deemed necessary for safety;

(4) any safety devices or other equipment, including lights to be installed and used upon vehicles making the crossing;

(5) any restrictions upon the time of day at which such crossings may be made; and

(6) any other terms and conditions which the director deems necessary in order to secure the safety of the public or to protect the highway from damage.

L.1973, c. 6, s. 2, eff. Jan. 16, 1973.



Section 39:3-26.3 - Unauthorized Use Of Highway By Unregistered Vehicles; Penalty

39:3-26.3. Unauthorized use of highway by unregistered vehicles; penalty
In addition to subjecting the holder of a crossing permit to the penalty provided for operation of an unregistered vehicle upon a highway, the director shall revoke the crossing permit of any person who operates or permits the operation of an unregistered vehicle upon a highway other than as authorized by the crossing permit. No person shall operate such vehicle upon a highway as authorized by the crossing permit unless he shall possess a valid New Jersey driver's license for the class of vehicle being operated.

L.1973, c. 6, s. 3, eff. Jan. 16, 1973.



Section 39:3-26.4 - Fees

39:3-26.4. Fees
a. Each applicant for a crossing permit under this act shall accompany his application with a fee based on the gross weight of vehicle and load for each vehicle which he proposes to operate under the permit, in accordance with the following schedule:

4,000 pounds or less .................... $ 5.00

4,001 to 8,000 pounds ................... 8.00

8,001 to 12,000 pounds ................. 12.00

12,001 to 16,000 pounds ................. 16.00

16,001 to 20,000 pounds ................. 20.00

20,001 pounds or more .................. 25.00



In the event that the permit is denied or the number of permitted vehicles is reduced by the director, the fee or the amount thereof which is in excess of the amount indicated by the number of vehicles permitted shall be refunded.

b. A permit under this act shall be in effect for 1 year from the date of issuance and shall be renewable annually upon payment of the fee prescribed in subsection a. of this section. The director may refuse to renew or modify the terms of the permit upon renewal if he finds that the safety of the public or the proper maintenance of the highway so requires.

L.1973, c. 6, s. 4, eff. Jan. 16, 1973.



Section 39:3-26.5 - Death, Bodily Injury Or Property Damage Involving Vehicle On Public Highway; Application Of Motor Vehicle Security-responsibility Law

39:3-26.5. Death, bodily injury or property damage involving vehicle on public highway; application of Motor Vehicle Security-Responsibility Law
In the event of death, bodily injury or property damage arising in connection with the operation of any vehicle while on a public highway and with respect to which a crossing permit under this act has been issued, the operator, permit holder and owner of the vehicle (if he be other than the permit holder) shall be subject to the provisions of the "Motor Vehicle Security-Responsibility Law" (L.1952, c. 173, C. 39:6-23 et seq.). Any circumstances which would authorize or require the director to suspend the registration of a registered vehicle pursuant to said law shall also be deemed to authorize or require the revocation of a permit issued pursuant to this act; and in such case the permit shall be revoked in its entirety and not with respect only to a particular vehicle or vehicles.

L.1973, c. 6, s. 5, eff. Jan. 16, 1973.



Section 39:3-27 - Registration Fee Not Charged For Certain Vehicles

39:3-27. Registration fee not charged for certain vehicles
39:3-27. No fee shall be charged for the registration of motor vehicles not used for pleasure or hire, owned by the United States, the State of New Jersey, a municipality, county, Regional Air Pollution Control Agency, Passaic Valley Sewerage Commissioners, North Jersey District Water Supply Commission, a county improvement authority created under the "county improvement authorities law" (P.L.1960, c.183), a local school district, a regional school district, a county vocational or technical school, a duly authorized volunteer fire department, a duly authorized volunteer first aid, rescue or emergency squad, any duly recognized auxiliary or reserve police organization of any municipality, hospital, humane society, and anticruelty society in this State, New Jersey wing of the Civil Air Patrol incorporated by the Act of July 1946 (Public Law 476-79th Congress), the American Red Cross, chartered local councils in New Jersey of the Boy Scouts of America or the Girl Scouts of the United States of America, chartered local councils in New Jersey of the Boys' Clubs of America or the Girls' Clubs of America, or chartered local organizations of the Police Athletic League or for the registration of ambulances owned by any nonprofit organization. These vehicles shall be registered and display number plates as provided in this title or the director may, in his discretion, issue special registration certificates and special number plates for any of these motor vehicles which shall be valid for such motor vehicle for a period fixed by the director which may correspond with the inspection expiration date applicable to such vehicles, which date shall not be later than 26 months after the date of issuance of such certificates. Upon the expiration or nonrenewal of any special registration the registration certificate and special number marker shall be returned to the director; provided, however, upon proper application to the director the special registration and special number marker may be transferred to another motor vehicle acquired by the owner to whom the special registration and marker were issued.

Amended 1951,c.217; 1952,c.226; 1955,c.24; 1959,c.89; 1960,c.96; 1970,c.34; 1971,c.462; 1973,c.51; 1977,c.359; 1983,c.106; 1983,c.228; 1995,c.112,s.32.



Section 39:3-27.1 - Free Registration Of Vehicles Owned By Resident Blind Or Disabled Veterans Or Holder Of Medal Of Honor

39:3-27.1. Free registration of vehicles owned by resident blind or disabled veterans or holder of Medal of Honor
No fee shall be charged for the registration, in any year or years, of one motor vehicle of passenger type, which is not to be used for hire, owned by any resident of the State of New Jersey, individually or jointly with a spouse;

(1) who is eligible for compensation pursuant to R.S. 38:18-1, 38:18-2 and 38:18-3,

(2) who has qualified or shall qualify under the provisions of Public Law 663-79th Congress of the United States of America (August 8, 1946) or of Public Law 187--82nd Congress of the United States of America (October 20, 1951) or who is a veteran of World War I with service-connected disabilities of the kind set forth in said Public Laws, and who is the holder of a current driver's license issued by this State, if such motor vehicle is equipped with such special attachments and devices as the Director of the Division of Motor Vehicles in the Department of Law and Public Safety may deem necessary to provide for the safe operation thereof by such person, or

(3) who is the holder of the Congressional Medal of Honor, which registration shall be evidenced by distinctive license plates of a design approved by the Director of the Division of Motor Vehicles.

L.1948, c. 28, p. 89, s. 1. Amended by L.1951, c. 13, p. 39, s. 1; L.1952, c. 73, p. 402, s. 1; L.1953, c. 59, p. 969, s. 1; L.1956, c. 49, p. 100, s. 1; L.1972, c. 144, s. 1, eff. Aug. 31, 1972; L.1979, c. 122, s. 1, eff. July 3, 1979.



Section 39:3-27.2 - Special Registration For Passenger Automobiles Used In Connection With Convention, Pageant Or Parade

39:3-27.2. Special registration for passenger automobiles used in connection with convention, pageant or parade
Whenever, in connection with any convention, conference, meeting, pageant, parade, celebration or similar function held in this State, a manufacturer or dealer desires to make passenger automobiles available for such function, the said manufacturer or dealer may request the director, in writing, to issue special registrations for such vehicles. The director may, in his discretion, issue such special registrations and prescribe the form and contents thereof. A fee of $1.00 shall be charged and paid for each such special registration. Such special registrations shall be valid for the term specified therein, by the director, which term shall be for the duration of the function plus a number of days, not exceeding 10 days in all, preceding or following the commencement and termination of the function, or either, or both. Upon request of the applicant for any such special registration the director may, in his discretion, issue special license plates to accompany each such special registration upon the payment to him in addition to said fee of $1.00 an amount equal to the estimated actual cost to the division of manufacturing and handling such special license plates. The design, form and contents of each such special license plate shall be prescribed by the director.

L.1958, c. 120, p. 600, s. 1.



Section 39:3-27.3 - Definitions

39:3-27.3. Definitions
As used in this act:

"Historic motor vehicle" shall mean any motor vehicle which is at least 25 years old and which is owned as a collector's item and used solely for exhibition and educational purposes by the owner;

"Director" shall mean the Director of Motor Vehicles.

L.1964, c. 195, s. 1.



Section 39:3-27.4 - Historic Motor Vehicles; Registration, License Plates, Display

39:3-27.4. Historic motor vehicles; registration, license plates, display
2.Any owner of an historic motor vehicle who is a resident of this State may register such motor vehicle under the provisions of this act. Application for registering an historic vehicle shall be on forms prescribed by the director. Upon proper application and payment of the prescribed fee, the director shall issue a special nonconventional registration and special license plate for each historic motor vehicle registered in this State. Such registration and license plate shall be valid during the period of time that the vehicle is owned by the registrant. The fee for such registration and license plate shall be $25.00. The license plate shall bear the word "historic" and shall be of such design and colors as the director may determine. Notwithstanding the provisions of R.S.39:3-33 or any other law to the contrary, an owner of a vehicle registered as an historic vehicle, or any vehicle manufactured before 1945, shall not be required to display more than one special license plate issued for that vehicle, which plate shall be displayed on the rear of the vehicle.

L.1964,c.195,s.2; amended 1999, c.305.



Section 39:3-27.5 - Amateur Radio Call Letter Registration Plates.

39:3-27.5 Amateur radio call letter registration plates.

1.The Director of the Division of Motor Vehicles shall cause to be issued to applicants who hold amateur radio licenses issued by the Federal Communications Commission, registration plates for motor vehicles owned or leased by the applicants bearing the term "amateur radio" and the amateur radio call letters of the respective applicants. The director, upon request, shall cause to be issued duplicate plates, with such marks as the director may deem appropriate to distinguish them from the original plates, for any additional motor vehicle which an applicant may register.

L.1968,c.247,s.1; amended 1977, c.398; 2001, c.280, s.1.



Section 39:3-27.6 - Application; Form, Fee.

39:3-27.6 Application; form, fee.

2.Application for registration of such motor vehicles and for the issuance of such amateur radio call letter registration plates shall be made in such form and accompanied by such proof as the director shall prescribe. An additional fee of $15 shall be paid for the issuance or replacement of any such plates.

L.1968,c.247,s.2; amended 2001, c.280, s.2.



Section 39:3-27.7 - Revocation Or Expiration; Notification Of Director

39:3-27.7. Revocation or expiration; notification of director
Upon revocation or expiration of the amateur radio station license the motor vehicle registrant within 15 days after said revocation or expiration shall notify the director thereof. The director shall issue new registration and registration plates in lieu of such amateur radio call letter registration plates and shall charge the usual fee for the issuance of lost registration plates. If the holder of such amateur radio station call letter registration plates shall fail to notify the director as set forth herein, the director may revoke said motor vehicle registration.

L.1968, c. 247, s. 3, eff. July 1, 1968.



Section 39:3-27.8 - Special License Plate; Fire Department, First Aid Or Rescue Squad; Member, Spouse, Parent Or Business Firm

39:3-27.8. Special license plate; fire department, first aid or rescue squad; member, spouse, parent or business firm
Upon the application of any person who is a compensated, partially compensated or volunteer member of any fire department in this State, the director may issue for a motor vehicle owned or leased by such person, or owned by the spouse or parent thereof, or owned by a business firm of which such person is the principal owner or stockholder a license plate bearing a Maltese Cross and the letters "F.D." The design and color for such plate shall be approved by the director.

Upon the application of any person who is a compensated, partially compensated or volunteer member of any first aid or rescue squad in this State, the director may issue for a motor vehicle owned or leased by such person, or owned by the spouse or parent thereof, or owned by a business firm of which such person is the principal owner or stockholder a special license plate. The design for such plate shall be approved by the director.

L.1977, c. 369, s. 1. Amended by L.1979, c. 447, s. 1, eff. July 1, 1980; L.1983, c. 74, s. 1, eff. Feb. 24, 1983.



Section 39:3-27.9 - Issuance; Proof Of Membership; Fees

39:3-27.9. Issuance; proof of membership; fees
The special plate authorized by this act may be issued upon proof, satisfactory to the director, that the applicant is presently a bona fide member of a fire fighting department or first aid or rescue squad in this State. The fee for such plate shall be $15.00 in addition to the fees otherwise prescribed by law for the registration of such motor vehicle.

L.1977, c. 369, s. 2. Amended by L.1979, c. 447, s. 2, eff. July 1, 1980.



Section 39:3-27.10 - Termination Of Association; Return Of Special Plate

39:3-27.10. Termination of association; return of special plate
Any person lawfully in possession of such special plate who resigns, is removed or otherwise terminates or is terminated from his association with such fire department or first aid or rescue squad, shall return such special plate to the division within 15 days.

L.1977, c. 369, s. 2. Amended by L.1979, c. 447, s. 3, eff. July 1, 1980.



Section 39:3-27.11 - Unauthorized Uses

39:3-27.11. Unauthorized uses
No person shall lend the special plate for use on a motor vehicle other than the vehicle for which issued, or use the same for a motor vehicle other than the vehicle for which issued.

L.1977, c. 369, s. 4.



Section 39:3-27.12 - Violations; Fine

39:3-27.12. Violations; fine
Any person violating any of the provisions of this act shall be fined not less than $25.00 nor more than $50.00.

L.1977, c. 369, s. 5.



Section 39:3-27.13 - National Guard Registration Plates

39:3-27.13. National Guard registration plates
a. Upon the application of any person who is an active member of the New Jersey National Guard, or former active member who has been honorably separated from the New Jersey National Guard, as certified in either case by the Adjutant General, New Jersey Department of Defense, the Director of the Division of Motor Vehicles shall issue for the motor vehicle owned by such person special registration plates, of a design and at a fee to be prescribed by the director, identifying the holder as a member or former member of the "Air National Guard" or "Army National Guard," as the case may be, in addition to the registration number and other markings or identification otherwise prescribed by law.

b. The director shall permit any person who is an active member of the New Jersey National Guard with special National Guard registration plates to affix a National Guard "Minuteman" emblem, of a design approved by the director and the Adjutant General, New Jersey Department of Defense, to their registration plates in a manner approved by the director.

L. 1979, c. 456, s. 1. Amended by L. 1983, c. 132, s. 1; L. 1985, c. 488, s. 1, eff. Jan. 17, 1986.



Section 39:3-27.14 - Interdepartmental Rules, Regulations

39:3-27.14. Interdepartmental rules, regulations
The Director of the Division of Motor Vehicles and the Adjutant General of the State Department of Defense shall promulgate and adopt interdepartmental rules and regulations governing the issuance and use of such registration plates, the design and affixation of the Minuteman emblem, and providing for their surrender by persons who cease to be members of the New Jersey National Guard for reasons other than honorable separation.

L. 1979, c. 456, s. 2. Amended by L. 1983, c. 132, s. 2; L. 1984, c. 181, s. 34, eff. Nov. 14, 1984; L. 1985, c. 488, s. 2, eff. Jan. 17, 1986.



Section 39:3-27.15 - "Disabled Veteran" License Plate

39:3-27.15. "Disabled veteran" license plate

1. Upon the application of any disabled veteran eligible to operate a motor vehicle in this State under the provision of R.S.39:3-10, the Director of the Division of Motor Vehicles may issue for a motor vehicle owned or leased by such a person a license plate bearing the term "Disabled Vet" and registration numbers to be selected from the following registration numbers which shall be reserved for disabled veterans: D V 1 through D V 9999 and 1 D V through 9999 D V. The plate shall resemble the following illustration:



NEW JERSEY

DV1

DISABLED VET



For the purposes of this section, "disabled veteran" shall mean any citizen and resident of this State now or hereafter honorably discharged or released under honorable circumstances from active service in any branch of the Armed Forces of the United States and who has been or shall be declared by the United States Veterans Administration, or its successor, to have a service-connected disability.

L.1979,c.457,s.1; amended 1997, c.159.



Section 39:3-27.16 - Issuance; Fee

39:3-27.16. Issuance; fee
The special plates authorized by this act may be issued upon proof, satisfactory to the director, that the applicant is a disabled veteran. The fee for such plates shall be $15.00 in addition to any other fees otherwise prescribed by law for the registration of such motor vehicle.

L.1979, c. 457, s. 2, eff. Aug. 22, 1980.



Section 39:3-27.17 - Unauthorized Use; Prohibition

39:3-27.17. Unauthorized use; prohibition
No person shall lend the special plates for use on a motor vehicle other than the vehicle for which issued, or use the same for a motor vehicle other than the vehicle for which issued.

L.1979, c. 457, s. 3, eff. Aug. 22, 1980.



Section 39:3-27.18 - Violations; Fine

39:3-27.18. Violations; fine
Any person who violates any of the provisions of this act shall be fined not less than $25.00 nor more than $50.00.

L.1979, c. 457, s. 4, eff. Aug. 22, 1980.



Section 39:3-27.19 - Commuter Vans, Issuance Of Registration, Plates

39:3-27.19. Commuter vans, issuance of registration, plates
2. The Director of the Division of Motor Vehicles may issue, upon application on a form prepared by him, a registration certificate and registration plates for commuter vans as the application may indicate is warranted in accordance with the definition of these vehicles contained in R.S.39:1-1 for the registration period as fixed by the director.

For each vehicle used as a commuter van the applicant for the registration thereof shall pay an annual fee of $50 or, if the registration is not annual, the fee shall be fixed by the director in an amount proportionately less or greater than $50 and proportionately less or greater than any other fees or charges imposed by law and collected in connection with the registration fee.

The director shall design a plate to identify a vehicle as a commuter van.



L.1981,c.139,s.2; amended 1995,c.112,s.33.



Section 39:3-27.20 - Termination Of Use; Surrender Of Special Plate

39:3-27.20. Termination of use; surrender of special plate
Upon the termination of service of any vehicle used as a commuter van, the owner of the van shall return such special plate to the Division of Motor Vehicles within 10 days.

L.1981, c. 139, s. 3.



Section 39:3-27.21 - Unauthorized Use Of Special Plate

39:3-27.21. Unauthorized use of special plate
No person shall lend the special plate for use on a motor vehicle other than the vehicle for which issued, or use the same for a motor vehicle other than the vehicle for which issued.

L.1981, c. 139, s. 4.



Section 39:3-27.22 - Violations; Fine

39:3-27.22. Violations; fine
The fine for violating this act is not less than $25.00 nor more than $50.00.

L.1981, c. 139, s. 5.



Section 39:3-27.23 - Rules And Regulations

39:3-27.23. Rules and regulations
After consultation with the Department of Energy, the director is authorized to promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1981, c. 139, s. 6.



Section 39:3-27.24 - Special "P. O. W." Plates; Plates To Surviving Spouse

39:3-27.24. Special "P.O.W." plates; plates to surviving spouse
Upon the application of any person who served in the armed forces of the United States and who was held as a prisoner of war by an enemy of the United States during any armed conflict, as certified by the Department of Military and Veterans' Affairs, the Director of the Division of Motor Vehicles shall issue for the motor vehicle owned by such person special plates bearing the letters "P.O.W.," in addition to the registration number and other markings or identification otherwise prescribed by law. There shall be no cost to the applicant for these special plates. The applicant is required to pay the fees otherwise prescribed by law for the registration of motor vehicles.

The surviving spouse of a former prisoner of war who is eligible to operate a motor vehicle in this State under the provision of R.S.39:3-10 may retain the special license plates obtained by the deceased spouse pursuant to this section for display on a motor vehicle registered to the surviving spouse under the provision of R.S.39:3-4.

L.1981,c.236,s.1; amended 1983,c.56,s.1; 1989,c.117,s.1.



Section 39:3-27.25 - Rules, Regulations

39:3-27.25. Rules, regulations
The Director of the Division of Motor Vehicles and the Adjutant General of the Department of Military and Veterans' Affairs shall promulgate and adopt rules and regulations governing the issuance and use of such registration plates.

L.1981,c.236,s.2; amended 1989,c.117,s.2.



Section 39:3-27.27 - Street Rod License Plates; Fees; Display Of National Street Rod Association Safety Inspection Sticker; Violations; Fine

39:3-27.27. Street rod license plates; fees; display of National Street Rod Association safety inspection sticker; violations; fine
a. The owner of a modified antique automobile manufactured before 1949, referred to as a "street rod," which is registered in this State, may apply to the Director of the Division of Motor Vehicles for a special license plate to be displayed in place of the standard license plate.

The special plate shall be issued upon proof that the street rod is registered in a New Jersey street rod club which is fully affiliated with the National Street Rod Association, Inc. The plate shall be issued for the applicant's use only for the registered vehicle and upon a transfer of title he shall surrender the plate to the director.

b. The special plate shall bear the words "street rod" and shall be of a design approved by the director. The fee for the plate shall be $15.00 in addition to the fees otherwise prescribed by law for the registration of the motor vehicle.

c. A person issued the special plate, in addition to the prescribed inspection sticker, shall display a valid National Street Rod Association safety inspection sticker on the vehicle.

d. The fine for violating this act is not less than $25.00 nor more than $50.00.

L.1981, c. 240, s. 1.



Section 39:3-27.28 - Disposition Of Fees

39:3-27.28. Disposition of fees
All fees collected as provided for herein are hereby appropriated to the Division of Motor Vehicles to fund the additional costs incurred in making such plates available.

L.1981, c. 240, s. 2.



Section 39:3-27.29 - Issuance Of Special Registration Plates For Vehicles Owned Or Leased By Certain County Officials

39:3-27.29. Issuance of special registration plates for vehicles owned or leased by certain county officials
Upon the application of any person who is a member of the board of chosen freeholders in, or surrogate, county clerk, county register of deeds and mortgages, elected county executive, sheriff, or any other officer of any county, the Director of the Division of Motor Vehicles shall issue for the motor vehicle owned or leased by such person special registration plates bearing the word "freeholder, surrogate, county clerk, county register of deeds and mortgages, elected county executive, or sheriff," or such other title designation as may be appropriate, in addition to the registration number and other markings or identification otherwise prescribed by law.

These registration plates shall be imprinted with three letters and a numeral.



L.1981,c.401,s.1; amended 1991,c.146,s.1.



Section 39:3-27.30 - Proof Of Ownership, Rental Required For Issuance Of Special Motor Vehicle Registration Plates; Fee

39:3-27.30. Proof of ownership, rental required for issuance of special motor vehicle registration plates; fee
The motor vehicle registration plates authorized by this act shall be issued upon proof, satisfactory to the director, that the vehicle for which the plates are issued is owned or leased by a freeholder, surrogate, county clerk, county register of deeds and mortgages, elected county executive, sheriff or other county officer. The fee for such plates shall be $15.00 in addition to the fees otherwise prescribed by law for the registration of motor vehicles.

L.1981,c.401,s.2; amended 1991,c.146,s.2.



Section 39:3-27.31 - Surrender Of Special Registration Plates After Leaving Office

39:3-27.31. Surrender of special registration plates after leaving office
Said special registration plates shall be surrendered to the Division of Motor Vehicles within 30 days after leaving said office.

L.1981,c.401,s.3; amended 1991,c.146,s.3.



Section 39:3-27.32 - Disposition Of Fees

39:3-27.32. Disposition of fees
The fees established hereinabove are appropriated to the Division of Motor Vehicles to fund the additional costs incurred in making such plates available.

L.1981, c. 401, s. 4, eff. Jan. 6, 1982.



Section 39:3-27.33 - Members Of Military Reserve Unit; Special License Plates

39:3-27.33. Members of military reserve unit; special license plates
Upon the application of any person who is a resident of this State and who is an active member of a military reserve unit, as certified by the appropriate military authority, the director shall issue for the motor vehicle owned by the person special registration plates, of a design to be approved by the director and at a fee to be prescribed by the director, identifying the holder as a member of a military reserve unit, in addition to the registration number and other markings or identification otherwise prescribed by law.

L.1983, c. 165, s. 1.



Section 39:3-27.34 - Rules And Regulations

39:3-27.34. Rules and regulations
The director shall promulgate rules and regulations governing the issuance and use of these registration plates and providing for their surrender by persons who cease to be either members of a military reserve unit or residents of this State.

L.1983, c. 165, s. 2.



Section 39:3-27.35 - Organization Vehicle Registration Plates

39:3-27.35. Organization vehicle registration plates
A person who is a member in good standing of a nonprofit community, alumni or service organization in the State approved by the director pursuant to the provisions of this act may be issued special organization vehicle registration plates to be displayed on motor vehicles owned or leased by that person in place of standard registration plates.

L. 1987, c. 374, s. 1; amended 1989,c.49,s.1.



Section 39:3-27.36 - Conditions For Issuance

39:3-27.36. Conditions for issuance
Special organization vehicle registration plates shall be issued subject to the following conditions:

a. Each organization shall appoint an organization representative who will act as a liaison between the organization and the division.

b. The representative shall, upon application on behalf of any member, provide a copy of the charter of the organization to the division which shall indicate the organization's lawful purpose and shall also provide proof of its nonprofit status.

c. The representative shall submit an organization Certification of Membership when requested by the division and, once the organization and a registration plate arrangement under subsection d. are approved, forward a fee of no more than $75.00 as determined by the director for each set of special organization vehicle registration plates, in addition to fees otherwise prescribed by law, for these plates. The Certification of Membership shall be printed at the organization's expense and contain the organization's official letterhead, the signature of the organization's representative, the names and addresses of organization members requesting special organization vehicle registration plates, and the present registration plate numbers of the vehicles of the members.

d. The representative also shall submit to the division the name or initials the organization wishes to be placed at the bottom of the plate and a logotype. The use and arrangement of the name, initials, or logotype of the organization on the registration plates shall be in the sole discretion of the director.

e. Special organization vehicle registration plates shall not be provided to any commercially registered vehicle or any motorcycle.

f. The initial order for plates shall be for no less than 500 members of the organization in good standing and shall be accompanied by the fees prescribed by the director, except that the initial order for plates submitted by a service organization shall be for no less than 175 members.

L. 1987, c. 374, s. 2; amended 1989,c.49,s.2.



Section 39:3-27.37 - Director As Final Authority

39:3-27.37. Director as final authority
The director shall have the authority to make the final decision as to whether or not an organization is approved for the issuance of special organization vehicle registration plates to its members notwithstanding the organization's compliance with section 2 of P.L.1987, c. 374 (C. 39:3-27.36).

L. 1987,c.374, s.3.



Section 39:3-27.38 - Suspension Of Approval

39:3-27.38. Suspension of approval
The director shall have the right to suspend approval of any organization granted permission to obtain special organization vehicle registration plates on behalf of its members if the organization:

a. No longer qualifies according to the provisions of this act; or

b. Has perpetrated a fraud against the Division of Motor Vehicles in obtaining special plates for its members.

L. 1987,c.374, s.4.



Section 39:3-27.39 - Rules, Regulations

39:3-27.39. Rules, regulations
Pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), the director may adopt rules and regulations governing the design, issuance and use of these vehicle registration plates including the nature of the documentation to be used as proof of nonprofit status, definitions of community, alumni, and service organizations, and procedures for the return of special organization vehicle registration plates from persons who are no longer members in the approved organization or who have been convicted of any violation pursuant to P.L.1959, c. 56 (C. 39:3-33.5).

L. 1987,c.374, s.5.



Section 39:3-27.40 - Other Laws Unaffected

39:3-27.40. Other laws unaffected
Notwithstanding the provisions of this act, laws and regulations which are in existence as of the effective date of this act and which provide for the issuance of specific types of special registration plates shall remain operative.

L. 1987,c.374, s.6.



Section 39:3-27.41 - Special Purple Heart Veteran Plates; Plates To Surviving Spouse

39:3-27.41. Special purple heart veteran plates; plates to surviving spouse
The surviving spouse of a purple heart veteran who is eligible to operate a motor vehicle in this State under the provision of R.S.39:3-10 may retain the special organization vehicle registration plates obtained by the deceased spouse pursuant to P.L.1987, c.374 (C.39:3-27.35 et seq.) for display on a motor vehicle registered to the surviving spouse under the provision of R.S.39:3-4.

L.1989,c.117,s.3.



Section 39:3-27.42 - Special Registration Plates For Mayor, Chief Executive Of Municipality, Fee, Violation, Penalty, Rules, Regulations

39:3-27.42. Special registration plates for mayor, chief executive of municipality, fee, violation, penalty, rules, regulations
a. Upon the application of any person who is the mayor or chief executive of a municipality in this State, the Director of the Division of Motor Vehicles shall issue special registration plates bearing the word "mayor" in addition to the registration number and other markings or identification prescribed by law for display on a motor vehicle owned or leased by the applicant. Only one set of special registration plates shall be issued to an applicant. The special plates shall be displayed only on the vehicle for which they were issued.

b. The special registration plates authorized by this section shall be issued upon proof to the director in the form of a notarized letter from the clerk of the municipality in which the applicant is the mayor or chief executive verifying that the applicant is the mayor or chief executive.

c. The fee for the motor vehicle registration plates issued under this section shall be $25.00, in addition to the fees otherwise prescribed by law for the registration of motor vehicles. The fees collected for the issuance of these special plates shall be appropriated to the Division of Motor Vehicles to fund the additional costs incurred for the issuance of the plates.

d. A person possessing special registration plates issued under this section who ceases to be the mayor or chief executive of a municipality shall surrender the plates to the director within 30 days after leaving office. If the special registration plates are not surrendered to the director within 30 days, the director may revoke the registration of the motor vehicle for which the special plates were issued.

e. A person who violates a provision of this section shall be fined $50.00.



f. The Director of the Division of Motor Vehicles shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purpose of this act.

L.1991,c.168,s.1.



Section 39:3-27.43 - Purple Heart Emblem May Be Affixed To License Plates

39:3-27.43. Purple heart emblem may be affixed to license plates
1. A person who is an active member of the Military Order of the Purple Heart may affix a purple heart emblem which has been approved by the Director of the Division of Motor Vehicles to a license plate issued for a motor vehicle owned or leased by that member.

L.1991,c.232,s.1.



Section 39:3-27.44 - Rules, Regulations

39:3-27.44. Rules, regulations
2. The Director of the Division of Motor Vehicles shall promulgate rules and regulations governing the use, design, materials and placement of purple heart emblems on license plates issued for motor vehicles owned or leased by active members of the Military Order of the Purple Heart.

L.1991,c.232,s.2.



Section 39:3-27.45 - Special License Plates, Insignia For Silver Star Medal Holders

39:3-27.45. Special license plates, insignia for Silver Star medal holders
1. a. Upon application of any person who is the holder of a Silver Star medal as certified on the applicant's DD-214 form or on a Certificate of Release or Discharge from Active Duty, the director shall issue, for the motor vehicle owned or leased by the person, distinctive plates bearing a design approved by the director in addition to the registration number and other markings or identification prescribed by law. The plates shall bear the words "Silver Star" and depict the Silver Star emblem. There shall be no cost to the applicant for these special plates other than the fees otherwise prescribed by law for the registration of motor vehicles.

b.The surviving spouse of a former holder of the Silver Star who is eligible to operate a motor vehicle in this State under the provision of R.S.39:3-10 may retain the special license plates obtained by the deceased spouse pursuant to this section for display on a motor vehicle registered to the surviving spouse under the provisions of R.S.39:3-4.

c.The director shall promulgate rules and regulations governing the issuance and use of these registration plates.

d.A person who is issued a Silver Star special plate may affix a silver star insignia which has been approved by the director to the license plate. The director shall promulgate rules and regulations governing the use, design, materials and placement of an insignia on the Silver Star special license plate.

L.1992,c.154,s.1; amended 1999, c.127.



Section 39:3-27.46 - "Combat Infantryman Badge" Plates

39:3-27.46. "Combat Infantryman Badge" plates
1. a. Upon application of any person who is the holder of a Combat Infantryman Badge, as certified on the applicant's DD-214 form or on a Certificate of Release or Discharge from Active Duty, the director shall issue, for the motor vehicle owned or leased by the person, distinctive plates bearing a design approved by the director in addition to the registration number and other markings or identification prescribed by law. The plates shall bear the words "Combat Infantryman Badge" and depict the Combat Infantryman Badge emblem. The fee for these plates shall be $15 in addition to the fees otherwise prescribed by law for the registration of motor vehicles.

b. The surviving spouse of a former holder of the Combat Infantryman Badge who is eligible to operate a motor vehicle in this State under the provisions of R.S.39:3-10 may retain the special license plates obtained by the deceased spouse pursuant to this section for display on a motor vehicle registered to the surviving spouse under the provisions of R.S.39:3-4.

c. The director shall promulgate rules and regulations governing the issuance and use of these registration plates.

L.1993,c.72,s.1.



Section 39:3-27.47 - Definitions

39:3-27.47. Definitions
1. As used in this act:



"Commissioner" means the Commissioner of Environmental Protection and Energy;

"Department" means the Department of Environmental Protection and Energy;

"Director" means the Director of the Division of Motor Vehicles in the Department of Law and Public Safety;

"Division" means the Division of Motor Vehicles in the Department of Law and Public Safety;

"Fund" means the "Coastal Protection Trust Fund" created pursuant to section 4 of this act.

L.1993,c.168,s.1.



Section 39:3-27.48 - Issuance Of Coastal Protection License Plates

39:3-27.48. Issuance of coastal protection license plates
2. The Director of the Division of Motor Vehicles shall, upon proper application therefor, issue coastal protection license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, a coastal protection license plate shall display words or a slogan and an emblem indicating support for, or an interest in, the protection of the coastal resources of this State. The words or slogan and emblem shall be chosen by the director; however, the director shall solicit, in conjunction with the Legislature, input from the general public on the design of the plate and shall review the submissions prior to choosing the design. Issuance of coastal protection license plates in accordance with this section shall be subject to the limitations of section 3 of P.L.1959, c.56 (C.39:3-33.5) and other applicable requirements of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.1993,c.168,s.2.



Section 39:3-27.49 - Application, Fee

39:3-27.49. Application, fee
3. a. Application for issuance of a coastal protection license plate shall be made to the division on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50, which fee shall be in addition to the fee for the renewal of the registration certificate, payable to the division.

b. The annual fee for the registration certificate of a motor vehicle that has been issued a coastal protection license plate pursuant to the provisions of this act shall include in each year subsequent to the year of issuance a coastal protection license plate fee in the amount of $10, which fee shall be in addition to the fee for the renewal of the registration certificate, collected by the division and deposited into the Coastal Protection Trust Fund created pursuant to section 4 of this act.

L.1993,c.168,s.3.



Section 39:3-27.50 - "Coastal Protection Trust Fund;" Special Emergency Account Created

39:3-27.50. "Coastal Protection Trust Fund;" special emergency account created
4. a. There is created in the Department of the Treasury a special non-lapsing fund to be known as the "Coastal Protection Trust Fund." There shall be deposited in the fund the amount collected from all license plate fees collected pursuant to section 3 of this act, less the amounts necessary to reimburse the division for administrative costs pursuant to section 5 of this act. Except as otherwise provided in subsection b. of this section, moneys deposited in the fund shall be dedicated to the purposes set forth in section 6 of this act. Moneys deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on moneys deposited into the fund, and any moneys which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in this act.

b. There is created within the "Coastal Protection Trust Fund" a special emergency reserve account, to which shall annually be credited the amount of license plate fees collected in excess of $1,000,000 during the year. The commissioner may, pursuant to specific appropriations made by law, use moneys deposited in the special emergency reserve account to:

(1) finance shore protection projects of an emergency nature in the event of storm, stress of weather or similar act of God; and

(2) provide for the cleanup of discharges of pollutants or contaminants discharged into the ocean waters of this State.

L.1993,c.168,s.4.



Section 39:3-27.51 - Reimbursement To Division Prior To Deposit Of License Plate Fees

39:3-27.51. Reimbursement to division prior to deposit of license plate fees
5. a. Prior to the deposit of license plate fees collected pursuant to section 3 of this act into the fund, amounts thereof as are necessary shall be used to reimburse the division for all costs reasonably and actually incurred, as stipulated by the director, for:

(1) producing, issuing, renewing, and publicizing the availability of coastal protection license plates; and

(2) any initial fees, in an amount not to exceed $150,000, collected from the issuance of coastal protection license plates to be allocated to the division to pay the cost of any computer programming changes that may be necessary to implement the coastal protection license plate program established by this act.

b. The director shall annually certify to the commissioner the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing, and publicizing the availability of coastal protection license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection a. of section 3 of this act in two consecutive fiscal years, the director may discontinue the issuance of coastal protection license plates.

L.1993,c.168,s.5.



Section 39:3-27.52 - Recommendation For Appropriation; Distribution

39:3-27.52. Recommendation for appropriation; distribution
6. a. The Governor shall include in the annual budget recommendations to the Legislature pursuant to section 11 of article 3 of P.L.1944, c.112 (C.52:27B-20), a recommendation for an appropriation from the fund for the purposes set forth in this section. The Legislature shall annually appropriate to the department from the first $1,000,000 in license plate fees collected pursuant to section 3 of this act and deposited in the fund:

(1) An amount not to exceed $600,000 for the cost of any program of the department, or conducted in cooperation with the Department of Corrections that utilizes prisoners to clean up or maintain beaches or shores;

(2) An amount not to exceed $200,000 for the cost of providing aircraft overflights for monitoring, surveillance and enforcement activities of the Cooperative Coastal Monitoring Program established by the department;

(3) An amount not to exceed $150,000 for establishment of a program of grants for the construction of sewage pump-out devices for marine sanitation devices and portable toilet emptying receptacles at public or private marinas or boatyards in furtherance of the provisions of P.L.1988, c.117 (C.58:10A-56 et seq.); and

(4) An amount not to exceed $50,000 to implement the provisions of the "New Jersey Adopt a Beach Act," P.L.1992, c.213 (C.13:19-22 et seq.).

b. If an amount less than $1,000,000 is collected from license plate fees pursuant to section 3 of this act in any given year, the amounts provided in paragraph (1) through paragraph (4), inclusive, of this subsection shall be reduced proportionately, and no amounts shall be credited to the special emergency reserve account created pursuant to subsection b. of section 4 of this act.

L.1993,c.168,s.6.



Section 39:3-27.53 - Notification To Eligible Motorists

39:3-27.53. Notification to eligible motorists
7. The director shall notify eligible motorists of the opportunity to obtain coastal protection license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices, as may be provided by the department. The notices, posters, and signs shall be designed by the commissioner. The designs shall be subject to the approval of the director, and the commissioner shall supply the division with the notices, posters, and signs to be circulated or posted by that division.

L.1993,c.168,s.7.



Section 39:3-27.54 - Interagency Memorandum Of Agreement

39:3-27.54. Interagency memorandum of agreement
8. The commissioner, the director, and the State Treasurer shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the department and the division in carrying out their respective responsibilities under this act.

L.1993,c.168,s.8.



Section 39:3-27.55 - Issuance Of Animal Welfare License Plates

39:3-27.55. Issuance of animal welfare license plates
1. a. Upon proper application, the Director of the Division of Motor Vehicles may issue animal welfare license plates for a motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, an animal welfare license plate shall display words or a slogan and an emblem indicating support for, or interest in, animal welfare. The words or slogan and emblem shall be selected by the director. Issuance of animal welfare license plates in accordance with this subsection shall be subject to the limitations of section 3 of P.L.1959, c.56 (C.39:3-33.5) and other applicable requirements of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter specifically provided.

b. Application for issuance of an animal welfare license plate shall be made to the director on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50, payable to the Division of Motor Vehicles, which shall be in addition to the fee otherwise prescribed by law for the registration of motor vehicles. The annual renewal fee for the registration certificate of a motor vehicle for which an animal welfare license plate has been issued shall include, in each year subsequent to the year of issuance, an animal welfare license plate fee in the amount of $10, which shall be in addition to the fee for the renewal of the registration certificate.

L.1993,c.184,s.1.



Section 39:3-27.56 - Use Of Fees

39:3-27.56. Use of fees
2. Moneys from the application and renewal fees collected by the Division of Motor Vehicles for animal welfare license plates shall be deposited in the Animal Population Control Fund established in the Department of Health pursuant to P.L.1983, c.172 (C.4:19A-1 et al.), and used for the purposes of that act, except that an amount not to exceed $100,000 of the fees first collected from the issuance of these plates shall be allocated to the Division of Motor Vehicles to defray the administrative costs necessary to implement the provisions of this act.

L.1993,c.184,s.2.



Section 39:3-27.57 - Notification Of Eligible Motorists

39:3-27.57. Notification of eligible motorists
3. The director shall notify eligible motorists of the opportunity to obtain animal welfare license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices. The notices, posters and signs shall be designed by the Commissioner of Health, in consultation with advocacy groups having an interest in animal welfare and animal population control, subject to the approval of the director. The Department of Health shall supply the division with the notices, posters, and signs to be circulated or posted by the division.

L.1993,c.184,s.3.



Section 39:3-27.58 - Interagency Memorandum Of Agreement

39:3-27.58. Interagency memorandum of agreement
4. The Commissioner of Health and the director shall enter into an interagency memorandum of agreement setting forth the procedures to be followed by the Department of Health and the Division of Motor Vehicles in carrying out their respective responsibilities under this act.

L.1993,c.184,s.4.



Section 39:3-27.59 - Issuance Of Emt-a Special License Plates

39:3-27.59. Issuance of EMT-A special license plates
1. a. Upon application by a person who has been certified by the Commissioner of Health as an Emergency Medical Technician-Ambulance, the Director of the Division of Motor Vehicles shall issue for the motor vehicle owned or leased by the applicant special vehicle registration plates bearing the letters "EMT-A." The plates shall also include the vehicle registration number and other markings or identification prescribed by law, including the "Tree of Life" insignia for an Emergency Medical Technician-Ambulance in a design approved by the director. Only one set of special registration plates shall be issued to an applicant. The special plates shall be displayed only on the vehicle for which they were issued.

b. The special vehicle registration plates authorized by this section shall be issued upon proof satisfactory to the director that the applicant meets the condition specified in subsection a. of this section. A person who has been issued special vehicle registration plates under this section shall return the special plates when that person no longer meets the qualification in subsection a. of this section.

c. The fee for the motor vehicle registration plates issued under this section shall be $25, in addition to the fees otherwise prescribed by law for the registration of motor vehicles.

d. A person who violates a provision of this section shall be fined $50.

e. The director may adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), governing the issuance and use of the special vehicle registration plates authorized by this section.

L.1994,c.29,s.1.



Section 39:3-27.60 - Use Of Fees Collected

39:3-27.60. Use of fees collected
2. The director shall retain from the fees collected pursuant to subsection c. of section 1 of this act such sums as are necessary to provide for all costs incurred by the division in the implementation of this act as certified by the director.

L.1994,c.29,s.2.



Section 39:3-27.61 - Definitions

39:3-27.61. Definitions
1. As used in this act:



"Director" means the Director of the Division of Motor Vehicles in the Department of Law and Public Safety;

"Division" means the Division of Motor Vehicles in the Department of Law and Public Safety;

"Fund" means the fund created pursuant to section 4 of this act.



L.1995,c.176,s.1.



Section 39:3-27.62 - Issuance Of United States Olympic License Plates

39:3-27.62. Issuance of United States Olympic license plates
2. The director shall, upon proper application therefor, issue United States Olympic license plates, for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, a United States Olympic license plate shall display the official United States Olympic Committee logo and wording which indicates support for the advancement of excellence in amateur athletic competition in this State. The wording, design and color scheme of the plate shall be chosen by the director.

L.1995,c.176,s.2.



Section 39:3-27.63 - Application; Fee

39:3-27.63. Application; fee
3. Application for issuance of a United States Olympic license plate shall be made to the division on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50, in addition to any other fees required by law for the registration of the motor vehicle.

An annual fee of $10 shall be charged for the renewal of a United States Olympic license plate in addition to any other fees required by law. Applicants for a United States Olympic license plate shall be advised of the annual $10 renewal fee at the time of initial application.

L.1995,c.176,s.3.



Section 39:3-27.64 - "Garden State Games Trust Fund" Created

39:3-27.64. "Garden State Games Trust Fund" created
4. There is created in the Department of the Treasury a special non-lapsing fund to be known as the "Garden State Games Trust Fund." There shall be deposited in the fund the $50 application fee and the $10 renewal fee collected pursuant to section 3 of this act. Moneys deposited in the fund shall be dedicated to the purposes set forth in section 5 of this act. Moneys deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on moneys deposited into the fund, and any moneys which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in this act.

L.1995,c.176,s.4.



Section 39:3-27.65 - Allocation Of Funds

39:3-27.65. Allocation of funds
5. Moneys deposited in the fund shall be allocated as follows:



a. Prior to the deposit of license plate fees collected pursuant to section 4 of this act into the fund, the division shall be reimbursed for all costs reasonably and actually incurred as stipulated by the director for:

(1) producing, issuing, renewing and publicizing the availability of United States Olympic license plates; and

(2) any initial fees collected from the issuance of United States Olympic license plates shall be allocated to the division to pay the cost of any computer programming changes that may be necessary to implement the United States Olympic license plate program established by this act.

b. The director shall annually certify the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing and publicizing the availability of United States Olympic license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in section 3 of this act in two consecutive fiscal years, the director may discontinue the issuance of United States Olympic license plates.

d. The moneys remaining in the fund shall be provided in equal amounts to the Garden State Games, for New Jersey's sports festival for amateur athletes, and the United States Olympic Committee.

L.1995,c.176,s.5.



Section 39:3-27.66 - Notification Of Eligible Motorists

39:3-27.66. Notification of eligible motorists
6. The director shall notify eligible motorists of the opportunity to obtain United States Olympic license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices.

L.1995,c.176,s.6.



Section 39:3-27.67 - Issuance Of Battleship U. S. S. New Jersey License Plates.

39:3-27.67 Issuance of Battleship U.S.S. New Jersey license plates.

1.The Chief Administrator of the Motor Vehicle Commission shall, upon proper application therefor, issue Battleship U.S.S. New Jersey license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings of identification otherwise prescribed by law, the plate shall display a depiction of a battleship and wording which either recognizes the U.S.S. New Jersey's role in U.S. naval history or indicates support for the restoration, and maintenance of the U.S.S. New Jersey. The wording, design and color scheme of the plate shall be chosen by the chief administrator.

L.1995, c.252, s.1; amended 2007, c.262, s.1.



Section 39:3-27.68 - Application Procedure, Fees

39:3-27.68.Application procedure, fees
2. Application for a Battleship U.S.S. New Jersey license plate shall be made to the Division of Motor Vehicles on forms and in a manner prescribed by the director and shall be accompanied by a fee of $50, which shall be in addition to all fees otherwise required by law for the registration of the motor vehicle. The annual renewal of a registration certificate of a motor vehicle that has been issued a Battleship U.S.S. New Jersey license plate shall be accompanied by an additional fee of $15. The $50 application fee and $15 renewal fee shall be deposited by the division in the Battleship New Jersey Memorial Fund created pursuant to section 3 of this act.

L.1995,c.252,s.2.



Section 39:3-27.69 - "Battleship New Jersey Memorial Fund."

39:3-27.69 "Battleship New Jersey Memorial Fund."

3.There is created in the Department of the Treasury a special non-lapsing fund to be known as the "Battleship New Jersey Memorial Fund." There shall be deposited into the fund the additional application and renewal fees collected pursuant to section 2 of P.L.1995, c.252 (C.39:3-27.68) and any interest earned thereon, less the amounts necessary to reimburse the division for administrative costs pursuant to section 4 of P.L.1995, c.252 (C.39:3-27.70). Monies deposited in the fund shall be annually appropriated to the Home Port Alliance to support the restoration, maintenance and operation of the Battleship U.S.S. New Jersey.

L.1995, c.252, s.3; amended 2007, c.262, s.2.



Section 39:3-27.70 - Use Of License Plate Fees

39:3-27.70.Use of license plate fees
4. a. Prior to the deposit of license plate fees collected pursuant to section 2 of this act into the fund, amounts thereof as are necessary shall be used to reimburse the division for costs reasonably and actually incurred as stipulated by the director for producing, issuing, renewing, and publicizing the availability of Battleship U.S.S. New Jersey license plates, including the cost of any initial computer programming changes.

b. The director annually shall certify to the State Treasurer the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing, and publicizing the availability of Battleship U.S.S. New Jersey license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in section 2 of this act in two consecutive fiscal years, the director may discontinue the issuance of Battleship U.S.S. New Jersey license plates.

L.1995,c.252,s.4.



Section 39:3-27.71 - Notification To Motorists.

39:3-27.71 Notification to motorists.

5.The chief administrator shall notify eligible motorists of the opportunity to obtain Battleship U.S.S. New Jersey license plates by including a notice with all motor vehicle registration renewals and by posting appropriate posters or signs in all commission facilities and offices. The notices, posters, and signs shall be designed by the commission.

L.1995, c.252, s.5; amended 2007, c.262, s.3.



Section 39:3-27.72 - Definitions Relative To Issuance Of Historic Preservation License Plates

39:3-27.72. Definitions relative to issuance of historic preservation license plates
1.As used in P.L.1995, c.368 (C.39:3-27.72 et seq.):

"Department" means the Department of State;

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation;

"Division" means the Division of Motor Vehicles in the Department of Transportation;

"Fund" means the "Historic Preservation License Plate Fund" created pursuant to section 4 of P.L.1995, c.368 (C.39:3-27.75);

"Historic resources" means the historic resources in New Jersey, and shall include, but need not necessarily be limited to, buildings, sites, and structures listed in or eligible for listing in the New Jersey Register of Historic Places, and museums and library collections related to New Jersey history; and

"Secretary" means the Secretary of State.

L.1995,c.368,s.1; amended 1999, c.152, s.52.



Section 39:3-27.73 - Issuance Of Historic Preservation License Plates

39:3-27.73.Issuance of historic preservation license plates
2. The Director of the Division of Motor Vehicles shall, upon proper application therefor, issue historic preservation license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, an historic preservation license plate shall display words or a slogan and an emblem indicating support for, or an interest in, historic preservation. The words or slogan and emblem shall be chosen by the director in consultation with the Historic Preservation License Plate Advisory Committee established pursuant to subsection a. of section 4 of this act; however, the director shall solicit, in conjunction with the Legislature, input from the general public on the design of the plate and shall review the submissions prior to choosing the design. Issuance of historic preservation license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.1995,c.368,s.2.



Section 39:3-27.74 - Application For Historic Preservation License Plate

39:3-27.74.Application for historic preservation license plate
3. a. Application for issuance of an historic preservation license plate shall be made to the division on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50 payable to the division, which fee shall be in addition to all fees otherwise required by law for the registration of the motor vehicle.

b. The annual fee for the registration certificate of a motor vehicle that has been issued an historic preservation license plate pursuant to the provisions of this act shall include in each year subsequent to the year of issuance a fee in the amount of $10, which fee shall be in addition to all fees otherwise required by law for the renewal of the registration of the motor vehicle and shall be collected by the division and deposited in the Historic Preservation License Plate Fund created pursuant to section 4 of this act.

L.1995,c.368,s.3.



Section 39:3-27.75 - "Historic Preservation License Plate Fund" Created.

39:3-27.75 "Historic Preservation License Plate Fund" created.
4. a. There is created in the Department of Community Affairs a special non-lapsing fund to be known as the "Historic Preservation License Plate Fund." The fund shall be administered by the New Jersey Historic Trust. There shall be deposited in the fund the amount collected from all license plate fees collected pursuant to section 3 of P.L.1995, c.368 (C.39:3-27.74), less the amounts necessary to reimburse the division for administrative costs pursuant to section 5 of P.L.1995, c.368 (C.39:3-27.76). Moneys deposited in the fund shall be dedicated to (1) the awarding of grants to State agencies, local government units, and qualifying tax-exempt nonprofit organizations to meet costs related to the physical preservation of, development of interpretive and educational programming for, or operation of New Jersey's historic resources pursuant to the criteria established by the New Jersey Heritage Tourism Task Force in the heritage tourism master plan prepared and submitted by the New Jersey Heritage Tourism Task Force; and (2) the payment of expenses incurred by the New Jersey Heritage Tourism Task Force up to $135,000 in implementing the provisions of P.L.2006, c.60. Approval of any grants shall be made by the New Jersey Historic Trust pursuant to its guidelines.

b.Moneys deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on moneys deposited in the fund, and any moneys which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in P.L.1995, c.368 (C.39:3-27.72 et seq.).

L.1995,c.368,s.4; amended 1999, c.152, s.53; 2006, c.60, s.7.



Section 39:3-27.76 - Use Of Funds To Reimburse Division

39:3-27.76. Use of funds to reimburse division
5. a. Prior to the deposit of license plate fees collected pursuant to section 3 of P.L.1995, c.368 (C.39:3-27.74) into the fund, amounts thereof as are necessary shall be used to reimburse the division for all costs reasonably and actually incurred, as stipulated by the director, for:

(1) producing, issuing, renewing, and publicizing the availability of historic preservation license plates; and

(2) any initial computer programming changes that may be necessary to implement the historic preservation license plate program established by P.L.1995, c.368 (C.39:3-27.72 et seq.).

b.The director shall annually certify to the secretary the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing, and publicizing the availability of historic preservation license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c.In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection a. of section 3 of P.L.1995, c.368 (C.39:3-27.74) in two consecutive fiscal years, the director may discontinue the issuance of historic preservation license plates.

L.1995,c.368,s.5; amended 1999, c.152, s.54.



Section 39:3-27.77 - Notification Of Eligible Motorists.

39:3-27.77 Notification of eligible motorists.
6.The director shall notify eligible motorists of the opportunity to obtain historic preservation license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices, as may be provided by the department. The notices, posters, and signs shall be designed by the New Jersey Historic Trust with the approval of the secretary. The designs shall be subject to the approval of the director, and the secretary shall supply the division with the notices, posters, and signs to be circulated or posted by that division.

L.1995,c.368,s.6; amended 1999, c.152, s.55; 2006, c.60, s.8.



Section 39:3-27.78 - Procedures Set Forth In Interagency Memorandum Of Agreement.

39:3-27.78 Procedures set forth in interagency memorandum of agreement.
7.The secretary, the New Jersey Historic Trust, the director, and the State Treasurer shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the departments, the New Jersey Historic Trust, and the division in carrying out their respective responsibilities under P.L.1995, c.368 (C.39:3-27.72 et seq.).

L.1995,c.368,s.7; amended 1999, c.152, s.56; 2006, c.60, s.9.



Section 39:3-27.79 - Issuance Of Shade Tree, Community Forest Preservation License Plates.

39:3-27.79 Issuance of shade tree, community forest preservation license plates.

10.The Director of the Division of Motor Vehicles in the Department of Transportation shall, upon proper application therefor, issue shade tree and community forest preservation license plates for any motor vehicle, including a commercial motor vehicle issued a registration or license plate pursuant to R.S.39:3-20, owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, a shade tree and community forest preservation license plate shall display words or a slogan and an emblem indicating support for, or an interest in, shade tree and community forest preservation except for a shade tree and community forest preservation license plate issued to a commercial motor vehicle which, in addition to the registration number and other markings prescribed by law, shall display an emblem indicating an interest in shade tree and community forest preservation in New Jersey. The words or slogan and emblem shall be chosen by the director; however, the director shall solicit, in conjunction with the Legislature, input from the general public on the design of the plate and shall review the submissions prior to choosing the design. Issuance of shade tree and community forest preservation license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.1996,c.135,s.10;amended 2001, c.436.



Section 39:3-27.80 - Application, Fee For Shade Tree, Community Forest Preservation License Plate

39:3-27.80. Application, fee for shade tree, community forest preservation license plate
11. a. Application for issuance of a shade tree and community forest preservation license plate shall be made to the Division of Motor Vehicles on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50 payable to the Division of Motor Vehicles, which fee shall be in addition to all fees otherwise required by law for the registration of the motor vehicle.

b. The annual fee for the registration certificate of a motor vehicle that has been issued a shade tree and community forest preservation license plate pursuant to the provisions of P.L.1996, c.135 (C.39:3-27.79 et al.) shall include in each year subsequent to the year of issuance a fee in the amount of $10, which fee shall be in addition to all fees otherwise required by law for the renewal of the registration of the motor vehicle and shall be collected by the Division of Motor Vehicles and deposited in the Shade Tree and Community Forest Preservation License Plate Fund created pursuant to section 12 of P.L.1996, c.135 (C.39:3-27.81).

L.1996,c.135,s.11.



Section 39:3-27.81 - Creation Of "Shade Tree And Community Forest Preservation License Plate Fund"

39:3-27.81. Creation of "Shade Tree and Community Forest Preservation License Plate Fund"
12. a. There is created in the Department of Environmental Protection a special non-lapsing fund to be known as the "Shade Tree and Community Forest Preservation License Plate Fund." There shall be deposited in the fund the amount collected from all license plate fees collected pursuant to section 11 of P.L.1996, c.135 (C.39:3-27.80), less the amounts necessary to reimburse the Division of Motor Vehicles for all costs authorized pursuant to section 13 of P.L.1996, c.135 (C.39:3-27.82). Monies deposited in the fund shall be dedicated for support and funding of projects and programs concerned with shade tree and community forest preservation, including but not limited to the awarding of grants for such purposes to municipal shade tree commissions created pursuant to R.S.40:64-1 et seq., county shade tree commissions created pursuant to R.S.40:37-1 et seq., municipalities, and counties. Monies in the fund may also be awarded as grants to local governments and shade tree commissions pursuant to subsection c. of section 4 of P.L.1996, c.135 (C.13:1L-17.4). Monies deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited in the fund, and any monies which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in P.L.1996, c.135 (C.13:1L-17.1 et al.).

b. The Division of Parks and Forestry in the Department of Environmental Protection shall administer the fund and the distribution of grants pursuant to this section. The Division of Parks and Forestry shall, by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establish qualifications for determining grant eligibility, criteria for ranking grant applications, and standards and authorized purposes for the use of such grants.

L.1996,c.135,s.12.



Section 39:3-27.82 - Reimbursement To Division Of Motor Vehicles

39:3-27.82. Reimbursement to Division of Motor Vehicles
13. a. Prior to the deposit of license plate fees collected pursuant to section 11 of P.L.1996, c.135 (C.39:3-27.80) into the fund, amounts thereof as are necessary shall be used to reimburse the Division of Motor Vehicles for all costs reasonably and actually incurred, as stipulated by the director, for:

(1) producing, issuing, renewing, and publicizing the availability of shade tree and community forest preservation license plates; and

(2) any initial computer programming changes that may be necessary to implement the shade tree and community forest preservation license plate program established by P.L.1996, c.135 (C.39:3-27.79 et al.).

b. The Director of the Division of Motor Vehicles shall annually certify to the Commissioner of Environmental Protection the average cost per license plate incurred in the immediately preceding year by the Division of Motor Vehicles in producing, issuing, renewing, and publicizing the availability of shade tree and community forest preservation license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection a. of section 11 of P.L.1996, c.135 (C.39:3-27.80) in two consecutive fiscal years, the director may discontinue the issuance of shade tree and community forest preservation license plates.

L.1996,c.135,s.13.



Section 39:3-27.83 - Notification Of Availability Of Shade Tree, Community Forest Preservation Plates

39:3-27.83. Notification of availability of shade tree, community forest preservation plates
14. The Director of the Division of Motor Vehicles shall notify eligible motorists of the opportunity to obtain shade tree and community forest preservation license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all facilities and offices of the Division of Motor Vehicles. The notices, posters, and signs shall be designed by the Commissioner of Environmental Protection. The designs shall be subject to the approval of the director, and the Commissioner of Environmental Protection shall supply the Division of Motor Vehicles with the notices, posters, and signs to be circulated or posted by that division.

L.1996,c.135,s.14.



Section 39:3-27.84 - Interagency Memorandum Of Agreement

39:3-27.84. Interagency memorandum of agreement
15. The Commissioner of Environmental Protection, the Director of the Division of Motor Vehicles, and the State Treasurer shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the departments and the Division of Motor Vehicles in carrying out their respective responsibilities under P.L.1996, c.135 (C.13:1L-17.1 et al.).

L.1996,c.135,s.15.



Section 39:3-27.85 - Pinelands Preservation License Plates; Fees

39:3-27.85. Pinelands preservation license plates; fees
1. a. The director may issue for a motor vehicle registered in this State special license plates bearing, in addition to the registration number and other markings or identification otherwise prescribed by law, words and an emblem indicating support for, or an interest in, Pinelands preservation. The license plate shall be designed by the director, in consultation with the Pinelands Commission created by section 4 of P.L.1979, c.111 (C.13:18A-4). Issuance of Pinelands preservation license plates shall be subject to all applicable requirements of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

b. The director shall collect a $50 application fee for the Pinelands preservation license plate in addition to the fees otherwise prescribed by law for the registration of the motor vehicle. The director shall collect annually subsequent to the year of issuance of the license plate a $10 fee for the license plate in addition to the fees otherwise prescribed by law for the registration of the motor vehicle. The additional fees required by this subsection shall be deposited into the Pinelands Preservation Fund, established pursuant to section 2 of P.L.1996, c.147 (C.13:18A-55).

c. The director shall annually certify to the State Treasurer the average cost per license plate incurred in the immediately preceding year by the Division of Motor Vehicles in producing, issuing, renewing, making computer programming changes in connection with and publicizing the Pinelands preservation license plates. On a quarterly basis, the State Treasurer shall transfer a sum equal to the division's cost in connection with the Pinelands preservation license plates from the Pinelands Preservation Fund, established pursuant to section 2 of P.L.1996, c.147 (C.13:18A-55), to the division. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

d. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection b. of this section in two consecutive fiscal years, the director may discontinue the issuance of Pinelands preservation license plates.

e. The Pinelands Commission and the director shall develop and enter into an interagency memorandum of agreement on procedures to be followed to carry out their respective responsibilities under this act.

L.1996,c.147,s.1.



Section 39:3-27.86 - Issuance Of Barnegat Bay Decoy, Baymen's Museum License Plates

39:3-27.86. Issuance of Barnegat Bay Decoy, Baymen's Museum license plates

3. The Director of the Division of Motor Vehicles shall, upon proper application therefor, issue Barnegat Bay Decoy and Baymen's Museum license plates or such other maritime history or marine life preservation project license plates as the Department of Environmental Protection selects pursuant to section 4 of this act for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, the license plate shall display words or a slogan and an emblem indicating support for, or an interest in, the Barnegat Bay Decoy and Baymen's Museum or a maritime history or marine life preservation project selected by the department pursuant to section 4 of this act. The words or slogan and emblem shall be chosen by the director, who shall solicit, in conjunction with the Legislature, input from the general public on the design of the plate and shall review the submissions prior to choosing the design. Issuance of special license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.1997,c.74,s.3.



Section 39:3-27.87 - Application For License Plate; Fee

39:3-27.87. Application for license plate; fee

5. a. Application for issuance of a license plate authorized pursuant to section 3 of this act shall be made to the division on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50 payable to the division, which fee shall be in addition to all fees otherwise required by law for the registration of the motor vehicle.

b. The annual fee for the registration certificate of a motor vehicle that has been issued a license plate authorized in section 3 of this act, pursuant to the provisions of this act, shall include in each year subsequent to the year of issuance a Barnegat Bay Decoy and Baymen's Museum license plate fee or a maritime history or marine life preservation project license plate fee in the amount of $10, which fee shall be in addition to all fees otherwise required by law for the renewal of the registration of the motor vehicle and shall be collected by the division and, as provided in section 6 of this act, deposited into the respective accounts created pursuant to section 6 of this act.

L.1997,c.74,s.5.



Section 39:3-27.88 - Reimbursement To Division

39:3-27.88. Reimbursement to division

7. a. Prior to the deposit of license plate fees collected pursuant to section 5 of this act into the accounts, amounts thereof as are necessary shall be used to reimburse the division for all costs reasonably and actually incurred, as stipulated by the director, for producing, issuing, renewing, making computer programming changes in connection with and publicizing the availability of Barnegat Bay Decoy and Baymen's Museum and other maritime history or marine life preservation project license plates.

b. The director shall annually certify to the commissioner the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing, making computer programming changes in connection with and publicizing the availability of Barnegat Bay Decoy and Baymen's Museum and other maritime history or marine life preservation project license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection a. of section 5 of this act in two consecutive fiscal years, the director may discontinue the issuance of Barnegat Bay Decoy and Baymen's Museum and other maritime history or marine life preservation project license plates.

L.1997,c.74,s.7.



Section 39:3-27.89 - Notification To Motorists

39:3-27.89. Notification to motorists

9. The director shall notify eligible motorists of the opportunity to obtain special license plates authorized in section 3 of this act by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices, as may be provided by the department. The notices, posters, and signs shall be designed by the commissioner. The designs shall be subject to the approval of the director, and the commissioner shall supply the division with the notices, posters, and signs to be circulated or posted by that division.

L.1997,c.74,s.9.



Section 39:3-27.90 - Issuance Of "Conquer Cancer" License Plates; Fees; Distribution.

39:3-27.90 Issuance of "Conquer Cancer" license plates; fees; distribution.

1. a. The Chief Administrator of the New Jersey Motor Vehicle Commission may issue for a motor vehicle owned or leased and registered in the State special license plates bearing, in addition to the registration number and other markings or identification otherwise prescribed by law, the slogan "Conquer Cancer." These plates may include an emblem, to be designed by the Commissioner of Health and approved by the chief administrator, indicating support for, or an interest in, finding new methods of treating and preventing cancer.

b.Application for issuance of a "Conquer Cancer" license plate shall be made to the chief administrator on forms and in a manner as may be prescribed by the chief administrator. The chief administrator shall collect for each set of plates issued an application fee of $50, and an annual renewal fee of $10, in addition to the fees otherwise prescribed by law for the registration of motor vehicles.

c.Monies collected from all fees for "Conquer Cancer" license plates shall be deposited in the Cancer Research Fund, established in the Department of Health pursuant to section 5 of P.L.1982, c.40 (C.54:40A-37.1). Any monetary donation made available to the State to support the provisions of P.L.1997, c.92 (C.39:3-27.90 et seq.) shall be deposited in the Cancer Research Fund for use as set forth in this section. Interest or other income earned on monies deposited under this act into the Cancer Research Fund shall be credited to the fund for use as set forth in this section.

Funds shall be utilized by the New Jersey State Commission on Cancer Research: (1) first to reimburse the commission for all costs, including those costs associated with computer programming changes, incurred in producing, issuing, renewing, and publicizing the availability of "Conquer Cancer" license plates; (2) to reimburse the Department of Health for the design and printing of notices, posters and signs to be utilized by the commission; and (3) for approved research projects as defined in section 3 of P.L.1983, c.6 (C.52:9U-3).

d. The chief administrator shall annually certify to the Commissioner of Health the average cost per license plate incurred in the immediately preceding year by the commission in producing, issuing, renewing, and publicizing the availability of "Conquer Cancer" license plates. The commissioner shall annually report the Department of Health's costs and the division's costs to the Office of Management and Budget.

e.The chief administrator shall notify eligible motorists of the opportunity to obtain "Conquer Cancer" license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all commission facilities and offices, as may be provided by the Department of Health. The notices, posters, and signs shall be designed by the Commissioner of Health after consulting with the New Jersey State Commission on Cancer Research. The designs shall be subject to the approval of the chief administrator. The Department of Health shall supply the commission with the notices, posters, and signs to be circulated or posted by the commission.

f.The Commissioner of Health, the New Jersey State Commission on Cancer Research, and the chief administrator shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the Department of Health, the commission and the Motor Vehicle Commission in carrying out their respective responsibilities under this act.

g.In the event that the average cost per license plate, as certified by the chief administrator and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection b. of this section in two consecutive fiscal years, the chief administrator may discontinue the issuance of the "Conquer Cancer" license plate.

L.1997, c.92, s.1; amended 2012, c.17, s.407.



Section 39:3-27.91 - Definitions Relative To Liberty State Park License Plates

39:3-27.91 Definitions relative to Liberty State park license plates
1. As used in this act:

"Commissioner" means the Commissioner of Environmental Protection;

"Department" means the Department of Environmental Protection;

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation;

"Division" means the Division of Motor Vehicles in the Department of Transportation;

"Fund" means the "Liberty State Park License Plate Fund" created pursuant to section 4 of this act.

L.1997,c.195,s.1.



Section 39:3-27.92 - Liberty State Park License Plates, Issuance

39:3-27.92 Liberty State Park license plates, issuance
2. The Director of the Division of Motor Vehicles shall, upon proper application therefor, issue Liberty State Park license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, a Liberty State Park license plate shall display words or a slogan and an emblem indicating support for, or an interest in, Liberty State Park. The words or slogan and emblem shall be chosen by the director; however, the director shall solicit, in conjunction with the Legislature, input from the general public on the design of the plate and shall review the submissions prior to choosing the design. Issuance of Liberty State Park license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.1997,c.195,s.2.



Section 39:3-27.93 - Application, Annual Fee

39:3-27.93 Application, annual fee
3. a. Application for issuance of a Liberty State Park license plate shall be made to the division on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50 payable to the division, which fee shall be in addition to all fees otherwise required by law for the registration of the motor vehicle.

b. The annual fee for the registration certificate of a motor vehicle that has been issued a Liberty State Park license plate pursuant to the provisions of this act shall include in each year subsequent to the year of issuance a fee in the amount of $10, which fee shall be in addition to all fees otherwise required by law for the renewal of the registration of the motor vehicle and shall be collected by the division and deposited in the Liberty State Park License Plate Fund created pursuant to section 4 of this act.

L.1997,c.195,s.3.



Section 39:3-27.94 - Liberty State Park License Plate Fund

39:3-27.94 Liberty State Park License Plate Fund
4. There is created in the Department of Environmental Protection a special non-lapsing fund to be known as the "Liberty State Park License Plate Fund." There shall be deposited in the fund the amount collected from all license plate fees collected pursuant to section 3 of this act, less the amounts necessary to reimburse the division for administrative costs pursuant to section 5 of this act. Monies deposited in the fund shall be dedicated for support and funding of projects and programs at Liberty State Park. Monies deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited in the fund, and any monies which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in this act.

L.1997,c.195,s.4.



Section 39:3-27.95 - Reimbursement To Division; Average Cost Per License Plate

39:3-27.95 Reimbursement to division; average cost per license plate
5. a. Prior to the deposit of license plate fees collected pursuant to section 3 of this act into the fund, amounts thereof as are necessary shall be used to reimburse the division for all costs reasonably and actually incurred, as stipulated by the director, for:

(1) producing, issuing, renewing, and publicizing the availability of Liberty State Park license plates; and

(2) any initial fees, in an amount conferred as necessary to the commissioner, collected from the issuance of Liberty State Park license plates to be allocated to the division to pay the cost of any computer programming changes that may be necessary to implement the Liberty State Park license plate program established by this act.

b. The director shall annually certify to the commissioner the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing, and publicizing the availability of Liberty State Park license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c. In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection a. of section 3 of this act in two consecutive fiscal years, the director may discontinue the issuance of Liberty State Park license plates.

L.1997,c.195,s.5.



Section 39:3-27.96 - Notices To Eligible Motorists

39:3-27.96 Notices to eligible motorists
6. The director shall notify eligible motorists of the opportunity to obtain Liberty State Park license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices, as may be provided by the department. The notices, posters, and signs shall be designed by the commissioner. The designs shall be subject to the approval of the director, and the commissioner shall supply the division with the notices, posters, and signs to be circulated or posted by that division.

L.1997,c.195,s.6.



Section 39:3-27.97 - Interagency Memorandum Of Agreement

39:3-27.97 Interagency memorandum of agreement
7. The commissioner, the director, and the State Treasurer shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the departments and the division in carrying out their respective responsibilities under this act.

L.1997,c.195,s.7.



Section 39:3-27.98 - Submarine Veterans Emblem Authorized.

39:3-27.98 Submarine veterans emblem authorized.

1. a. A person who is an active member of the United States Submarine Veterans may affix a submarine veterans emblem which has been approved by the Director of the Division of Motor Vehicles to a license plate issued to that submarine veteran pursuant to the provisions of P.L.1987, c.374 (C.39:3-27.35 et seq.) for a motor vehicle owned or leased by that member.

b.The surviving spouse of a person authorized to display an emblem pursuant to subsection a. of this section may display the emblem on a motor vehicle owned or leased by the surviving spouse.

L.1997,c.289,s.1.



Section 39:3-27.99 - Rules, Regulations Relative To Submarine Veterans Emblems.

39:3-27.99 Rules, regulations relative to submarine veterans emblems.

2.The Director of the Division of Motor Vehicles may promulgate rules and regulations governing the use, design, materials and placement of submarine veterans emblems on license plates issued for motor vehicles owned or leased by active members of the United States Submarine Veterans.

L.1997,c.289,s.2.



Section 39:3-27.100 - Issuance Of Meadowlands Conservation License Plates.

39:3-27.100 Issuance of Meadowlands conservation license plates.

9.The Director of the Division of Motor Vehicles in the Department of Transportation shall, upon proper application therefor, issue Meadowlands conservation license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, a Meadowlands conservation license plate shall display words or a slogan and an emblem indicating support for, or an interest in, conservation of the Hackensack meadowlands and the Hackensack river watershed. The words or slogan and emblem shall be chosen by the director; however, the director shall solicit, in conjunction with the Legislature, input on the design of the plate from the general public and from the board of trustees of the Meadowlands Conservation Trust created pursuant to section 4 of P.L.1999, c.31 (C.13:17-90), and shall review the submissions prior to choosing the design. Issuance of Meadowlands conservation license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.1999,c.31,s.9.



Section 39:3-27.101 - Application For Meadowlands Conservation License Plate; Fee; Registration, Fee.

39:3-27.101 Application for Meadowlands conservation license plate; fee; registration, fee.

10. a. Application for issuance of a Meadowlands conservation license plate shall be made to the Division of Motor Vehicles on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50 payable to the Division of Motor Vehicles, which fee shall be in addition to all fees otherwise required by law for the registration of the motor vehicle.

b.The annual fee for the registration certificate of a motor vehicle that has been issued a Meadowlands conservation license plate pursuant to the provisions of sections 9 through 14 of P.L.1999, c.31 (C.39:3-27.100 through C.39:3-27.105) shall include in each year subsequent to the year of issuance a fee in the amount of $10, which fee shall be in addition to all fees otherwise required by law for the renewal of the registration of the motor vehicle and shall be collected by the Division of Motor Vehicles and remitted to the Meadowlands Conservation Trust created pursuant to section 3 of P.L.1999, c.31 (C.13:17-89) for deposit in the Meadowlands Conservation Trust Fund created pursuant to section 6 of P.L.1999, c.31 (C.13:17-92).

L.1999,c.31,s.10.



Section 39:3-27.102 - Fees Deposted Into Meadowlands Conservation Trust Fund.

39:3-27.102 Fees deposted into Meadowlands Conservation Trust Fund.

11.There shall be deposited in the Meadowlands Conservation Trust Fund created pursuant to section 6 of P.L.1999, c.31 (C. 13:17-92) the amount collected from all license plate fees collected pursuant to section 10 of P.L.1999, c.31 (C.39:3-27.101), less the amounts necessary to reimburse the Division of Motor Vehicles for all costs authorized pursuant to section 12 of P.L.1999, c.31 (C.39:3-27.103).

L.1999,c.31,s.11.



Section 39:3-27.103 - Reimbursement To Division Of Motor Vehicles.

39:3-27.103 Reimbursement to Division of Motor Vehicles.

12. a. Prior to the deposit of license plate fees collected pursuant to section 10 of P.L.1999, c.31 (C.39:3-27.101) into the Meadowlands Conservation Trust Fund created pursuant to section 6 of P.L.1999, c.31 (C.13:17-92), amounts thereof as are necessary shall be used to reimburse the Division of Motor Vehicles for all costs reasonably and actually incurred, as stipulated by the director, for:

(1)producing, issuing, renewing, and publicizing the availability of Meadowlands conservation license plates; and

(2)any initial computer programming changes that may be necessary to implement the Meadowlands conservation license plate program established pursuant to sections 9 through 14 of P.L.1999, c.31 (C.39:3-27.100 through C.39:3-27.105).

b.The Director of the Division of Motor Vehicles shall annually certify to the board of trustees of the Meadowlands Conservation Trust created pursuant to section 4 of P.L.1999, c.31 (C.13:17-90) the average cost per license plate incurred in the immediately preceding year by the Division of Motor Vehicles in producing, issuing, renewing, and publicizing the availability of Meadowlands conservation license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee or its successor.

c.In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection a. of section 10 of P.L.1999, c.31 (C.39:3-27.101) in two consecutive fiscal years, the director may discontinue the issuance of Meadowlands conservation license plates.

L.1999,c.31,s.12.



Section 39:3-27.104 - Notification Of Availability Of Meadowlands Conservation License Plates.

39:3-27.104 Notification of availability of Meadowlands conservation license plates.

13.The Director of the Division of Motor Vehicles shall notify eligible motorists of the opportunity to obtain Meadowlands conservation license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all facilities and offices of the Division of Motor Vehicles. The notices, posters, and signs shall be designed by the board of trustees of the Meadowlands Conservation Trust created pursuant to section 4 of P.L.1999, c.31 (C.13:17-90). The designs shall be subject to the approval of the director, and the board of trustees of the Meadowlands Conservation Trust shall supply the Division of Motor Vehicles with the notices, posters, and signs to be circulated or posted by that division.

L.1999,c.31,s.13.



Section 39:3-27.105 - Interagency Memorandum Of Agreement.

39:3-27.105 Interagency memorandum of agreement.

14.The board of trustees of the Meadowlands Conservation Trust created pursuant to section 4 of P.L.1999, c.31 (C.13:17-90), the Director of the Division of Motor Vehicles, and the State Treasurer shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by those parties in carrying out their respective responsibilities under sections 9 through 14 of P.L.1999, c.31 (C.39:3-27.100 through C.39:3-27.105).

L.1999,c.31,s.14.



Section 39:3-27.106 - Issuance Of "Navy Cross" License Plates.

39:3-27.106 Issuance of "Navy Cross" license plates.

1. a. Upon application of any person who is the holder of a Navy Cross as certified on the applicant's DD-214 form or on a Certificate of Release or Discharge from Active Duty, the director shall issue, for the motor vehicle owned or leased by the person, distinctive plates bearing a design approved by the director, in addition to the registration number and other markings or identification prescribed by law. The plates shall bear the words "Navy Cross" and depict the Navy Cross emblem.

b.There shall be a fee of $15 to the applicant for these special plates in addition to the fees otherwise prescribed by law for the registration of motor vehicles. The director shall retain from the fees collected such sums as are necessary to provide for all costs incurred by the division in producing and issuing Navy Cross license plates.

c.The surviving spouse of a deceased recipient of the Navy Cross who is eligible to operate a motor vehicle in this State under the provisions of R.S.39:3-10 may retain the special license plates obtained by the deceased spouse pursuant to this section for display on a motor vehicle registered to the surviving spouse under the provisions of R.S.39:3-4.

d.The director may promulgate rules and regulations governing the issuance and use of these special license plates.

L.1999,c.56,s.1.



Section 39:3-27.107 - Deborah Heart And Lung Center License Plates.

39:3-27.107 Deborah Heart and Lung Center license plates.

1.The Director of the Division of Motor Vehicles shall, upon proper application therefor, issue Deborah Heart and Lung Center license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings prescribed by law, a Deborah Heart and Lung Center license plate shall display words or a slogan and an emblem indicating support for, or interest in, the Deborah Heart and Lung Center. The license plate shall be designed by the director, in consultation with the Deborah Hospital Foundation's Board of Directors. Issuance of the Deborah Heart and Lung Center license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.1999,c.354,s.1.



Section 39:3-27.108 - Application, Renewal; Fee.

39:3-27.108 Application, renewal; fee.

2.An application for issuance of a Deborah Heart and Lung Center license plate shall be accompanied by a fee of $50, in addition to the fees otherwise required by law for the registration of the motor vehicle. An application for the renewal of the plates shall be accompanied by an additional fee of $10. The additional application and renewal fees shall be deposited in the Deborah Hospital Foundation Fund created pursuant to section 3 of this act.

L.1999,c.354,s.2.



Section 39:3-27.109 - "Deborah Hospital Foundation Fund."

39:3-27.109 "Deborah Hospital Foundation Fund."

3. a. There is created in the Department of the Treasury a non-lapsing, interest-bearing fund to be known as the "Deborah Hospital Foundation Fund." There shall be deposited in the fund the amount collected from the application and renewal fees collected pursuant to section 2 of this act, after reimbursement of the division for its actual costs in administering this act, and the amount remaining from the monies contributed by the Deborah Heart and Lung Center pursuant to section 4 of this act.

b.Monies deposited in the fund shall be used by the Deborah Hospital Foundation to fund programs and services for persons served by the Deborah Heart and Lung Center in New Jersey. Monies deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited into the fund, and any monies which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in this act.

c.Monies in the Deborah Hospital Foundation Fund shall be withdrawn by the State Treasurer and disbursed to the Deborah Hospital Foundation in Browns Mills, New Jersey, upon request of the foundation pursuant to a voucher system to be established by the State Treasurer. The foundation shall indicate on each voucher request the purpose to which the monies disbursed shall be applied.

d.The State Treasurer shall provide an annual report to the Deborah Hospital Foundation on the status of the funds, and the foundation shall provide an annual report to the State Treasurer documenting expenditures by the center of monies from the fund.

L.1999,c.354,s.3.



Section 39:3-27.110 - Contribution To Offset Initial Costs.

39:3-27.110 Contribution to offset initial costs.

4.The Deborah Heart and Lung Center shall contribute monies in an amount to be determined by the director, not to exceed $50,000, to be used to offset the initial costs incurred by the division pursuant to section 5 of this act. Any amount remaining after the payment of the initial costs shall be deposited in the "Deborah Hospital Foundation Fund," created pursuant to section 3 of this act.

L.1999,c.354,s.4.



Section 39:3-27.111 - Reimbursement For Costs Incurred.

39:3-27.111 Reimbursement for costs incurred.

5. a. Prior to the deposit of the fees collected pursuant to section 2 of this act into the Deborah Hospital Foundation Fund, such amounts thereof as are necessary shall first be used to reimburse the Deborah Heart and Lung Center, up to the amount contributed by the center pursuant to section 4 of this act, and then to reimburse the division for all costs reasonably and actually incurred, as stipulated by the director, for:

(1)producing, issuing, renewing, and publicizing the availability of Deborah Heart and Lung Center license plates; and

(2)any initial computer programming fees that may be necessary to implement the Deborah Heart and Lung Center license plate program established by this act.

b.The director shall annually certify the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing and publicizing the availability of Deborah Heart and Lung Center license plates.

c.In the event that the average cost per license plate, as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in section 2 of this act in two consecutive fiscal years, the director may discontinue the issuance of Deborah Heart and Lung Center license plates.

L.1999,c.354,s.5.



Section 39:3-27.112 - Notification To Eligible Motorists.

39:3-27.112 Notification to eligible motorists.

6.The director shall notify eligible motorists of the opportunity to obtain Deborah Heart and Lung Center license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices. The notices, posters, and signs shall be designed by the director after consultation with the Deborah Hospital Foundation's Board of Directors.

L.1999,c.354,s.6.



Section 39:3-27.113 - Memorandum Of Agreement.

39:3-27.113 Memorandum of agreement.

7.The director and the Trustees of the Deborah Heart and Lung Center shall enter into a memorandum of agreement setting forth the procedures to be followed by the division and the trustees in carrying out the provisions of this act.

L.1999,c.354,s.7.



Section 39:3-27.114 - Special License Plates For Former Municipal Mayor

39:3-27.114. Special license plates for former municipal mayor
1. a. Upon the application of a person who has served as a municipal mayor for one term or longer but who presently does not occupy that position, the Director of the Division of Motor Vehicles shall issue special registration plates for a motor vehicle owned or leased by that person. The plates shall be of a design approved by the director and shall convey appropriate recognition of the person's service as a mayor, in addition to containing the markings or identification otherwise required by law.

b.In addition to the fees otherwise prescribed by law for the registration of motor vehicles, an application for these special plates shall be accompanied by a fee of $50 which shall be retained by the Division of Motor Vehicles to defray the cost of producing and distributing the plates. The application also shall be accompanied by proof, in a form specified by the director, that the applicant served as mayor of a municipality in this State for at least one term.

L.1999,c.374,s.1.



Section 39:3-27.115 - Special License Plates For Former Legislator

39:3-27.115. Special license plates for former legislator
2. a. Upon the application of a former member of the New Jersey State Legislature, the Director of the Division of Motor Vehicles shall issue special registration plates for a motor vehicle owned or leased by the former member. The plates shall identify the holder as a "Senate-Former Member" or "General Assembly-Former Member"; provided however, if the former member served in both the General Assembly and the Senate, the former member shall receive plates identifying him as a former member of the Senate. The plates also shall contain the Shield of the State of New Jersey, in addition to the registration number and other markings or identification otherwise prescribed by law. The identifying characters displayed on the license plate shall be in a form as to adapt to the size of the license plate. The director shall design the special plates, subject to approval by the President of the Senate and Speaker of the General Assembly.

b.In addition to the fees otherwise prescribed by law for the registration of motor vehicles, an application for these special plates shall be accompanied by a fee of $50, which shall be retained by the Division of Motor Vehicles, to defray the cost of producing and distributing the plates. The application also shall be accompanied by proof, in a form specified by the director, that the applicant served as a member of the New Jersey General Assembly or State Senate.

L.1999,c.374,s.2.



Section 39:3-27.116 - Issuance Of "Promote Agriculture" License Plates

39:3-27.116. Issuance of "Promote Agriculture" license plates
1.The Director of the Division of Motor Vehicles shall, upon proper application therefor, issue "Promote Agriculture" license plates for any motor vehicle owned or leased and registered in the State. Under this act, any motor vehicle shall include, in addition to passenger motor vehicles, all commercial, farm use and farm vehicles issued registration or license plates pursuant to R.S.39:3-20, R.S.39:3-24 or R.S.39:3-25. In addition to the registration number and other markings prescribed by law, a "Promote Agriculture" license plate shall display the words "Garden State" and an emblem indicating interest in agriculture in New Jersey except for a "Promote Agriculture" license plate issued to a commercial, farm use or farm vehicle which, in addition to the registration number and other markings prescribed by law, shall display an emblem indicating interest in agriculture in New Jersey. The license plate shall be designed by the director, in consultation with the New Jersey Farm Bureau. Issuance of the "Promote Agriculture" license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.2001,c.13,s.1.



Section 39:3-27.117 - Additional Fee

39:3-27.117. Additional fee
2.An application for issuance of a "Promote Agriculture" license plate shall be accompanied by a fee of $20, in addition to the fees otherwise required by law for the registration of the motor vehicle.

L.2001,c.13,s.2.



Section 39:3-27.118 - Contribution From New Jersey Farm Bureau

39:3-27.118. Contribution from New Jersey Farm Bureau
3.The New Jersey Farm Bureau, representing agricultural interests Statewide, shall contribute monies in an amount to be determined by the director, not to exceed $50,000, to be used to offset the initial costs incurred by the division for producing, issuing, renewing, and publicizing the availability of "Promote Agriculture" license plates and for any initial computer programming fees that may be necessary to implement the "Promote Agriculture" license plate program. Any amount remaining after the payment of the initial costs shall be returned to the New Jersey Farm Bureau.

L.2001,c.13,s.3.



Section 39:3-27.119 - Use Of Additional Fees

39:3-27.119 Use of additional fees
4.The additional application fees collected pursuant to section 2 of this act shall first be used to reimburse the New Jersey Farm Bureau, up to the amount contributed by the Bureau pursuant to section 3 of this act, and then shall be retained by the director to reimburse the division for costs incurred in producing, issuing, renewing, and publicizing the availability of "Promote Agriculture" license plates.

L.2001,c.13,s.4.



Section 39:3-27.120 - Annual Certification Of Cost Per License Plate; Fee Increase, Method

39:3-27.120. Annual certification of cost per license plate; fee increase, method
5 a. The director shall annually certify the average cost per license plate incurred in the immediately preceding year by the division in producing and publicizing the availability of the "Promote Agriculture" license plates.

b.In the event that the average cost per license plate, as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the application fee established in section 2 of this act in two consecutive fiscal years, the director may increase the fee for a "Promote Agriculture" license plate to an amount which, as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is no greater than the average cost per license plate or the director may discontinue the issuance of the "Promote Agriculture" license plate.

L.2001,c.13,s.5.



Section 39:3-27.121 - Notification Of Eligible Motorists

39:3-27.121. Notification of eligible motorists
6.The director shall notify eligible motorists of the opportunity to obtain "Promote Agriculture" license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices. The notices, posters, and signs shall be designed by the director after consultation with the New Jersey Farm Bureau.

L.2001,c.13,s.6.



Section 39:3-27.122 - Memorandum Of Agreement By Dmv And Farm Bureau

39:3-27.122. Memorandum of agreement by DMV and Farm Bureau
7.The director and the Executive Director of the New Jersey Farm Bureau shall enter into a memorandum of agreement setting forth the procedures to be followed by the division and the executive director in carrying out the provisions of this act.

L.2001,c.13,s.7.



Section 39:3-27.123 - Law Enforcement Officer Memorial License Plates; "Law Enforcement Officer Memorial Fund"

39:3-27.123. Law enforcement officer memorial license plates; "Law Enforcement Officer Memorial Fund"
2. a. The Director of the Division of Motor Vehicles may issue for a motor vehicle owned or leased and registered in the State special license plates bearing, in addition to the registration number and other markings or identification otherwise prescribed by law, an appropriate slogan and an emblem, to be designed by the Superintendent of State Police, in consultation with the State Police Benevolent Association, the State Fraternal Order of Police and the staff of the National Law Enforcement Officers Memorial Fund, Inc., and approved by the Director of the Division of Motor Vehicles. These design features shall commemorate and honor law enforcement officers killed in the line of duty in New Jersey.

b.Application for issuance of law enforcement officer memorial license plates shall be made to the director on such forms and in such manner as may be prescribed by the director. The director shall collect for each set of plates issued an application fee of $50, and an annual renewal fee of $10, in addition to the fees otherwise prescribed by law for the registration of motor vehicles.

c.Monies collected from all fees for law enforcement officer memorial license plates shall be deposited in a special account to be known as the "Law Enforcement Officer Memorial Fund" to be established in the Department of the Treasury. Other funds made available to the State to support the provisions of this act shall be deposited in this fund for use as set forth in this act. Interest or other income earned on monies deposited into the fund shall be credited to the fund for use as set forth in this act.

d.The director shall annually certify to the Commissioner of Transportation the average cost per license plate incurred in the immediately preceding year by the Division of Motor Vehicles in producing, issuing, renewing and publicizing the availability of law enforcement officer memorial license plates. The Commissioner of Transportation shall annually report to the Director of the Division of Budget and Accounting in the Department of the Treasury the costs incurred by the Department of Transportation and the Division of Motor Vehicles to implement the provisions of this section.

e.The director shall notify eligible motorists of the opportunity to obtain law enforcement officer memorial license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices. The notices, posters and signs shall be designed by the Superintendent of State Police after consulting with the State Police Benevolent Association, the State Fraternal Order of Police and the staff of the National Law Enforcement Officers Memorial Fund, Inc. The designs shall be subject to the approval of the director. The Superintendent shall supply the division with the notices, posters and signs to be circulated or posted by the division.

f.In the event that the average cost per license plate, as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection b. of this section in two consecutive fiscal years, the director may discontinue the issuance of the law enforcement officer memorial license plate.

L.2001,c.41,s.2.



Section 39:3-27.124 - Contributions To Offset Initial Costs For Law Enforcement Officer Memorial License Plates

39:3-27.124. Contributions to offset initial costs for law enforcement officer memorial license plates
3.The State Police Benevolent Association, the State Fraternal Order of Police, and the National Law Enforcement Officers Memorial Fund, Inc. shall contribute monies in an amount to be determined by the director, not to exceed an aggregate amount of $50,000, to be used to offset the initial costs incurred by the division for producing, issuing, renewing, and publicizing the availability of special license plates that commemorate and honor law enforcement officers killed in the line of duty in New Jersey. To help offset the initial costs incurred by the division for the special license plates authorized by this act, other law enforcement organizations and donors may assist by contributing monies to any of the three organizations listed herein. Any amount remaining after the payment of the initial costs shall be returned to the three contributing organizations.

L.2001,c.41,s.3.



Section 39:3-27.125 - Use Of Appropriated Funds

39:3-27.125. Use of appropriated funds
4.Funds from the Law Enforcement Officer Memorial Fund shall be annually appropriated first to reimburse the amount contributed by those organizations pursuant to section 3 of this act, and then:

a.to reimburse the Division of Motor Vehicles for all costs, including those costs associated with computer programming changes, incurred in producing, issuing, renewing and publicizing the availability of law enforcement officer memorial license plates;

b.to reimburse the Department of Transportation for the design and printing of notices, posters and signs to be utilized by the Division of Motor Vehicles; and

c.for the establishment of a scholarship program for the children of law enforcement officers killed in the line of duty pursuant to section 5 of this act.

L.2001,c.41,s.4.



Section 39:3-27.126 - Memorandum Of Agreement

39:3-27.126. Memorandum of agreement
8.The director and the organizations contributing monies pursuant to section 3 of this act shall enter into a memorandum of agreement setting forth the procedures to be followed by the division and the contributing organizations in carrying out the provisions of this act.

L.2001,c.41,s.8.



Section 39:3-27.127 - Issuance Of "Be An Organ Donor" License Plates; Application; Fees.

39:3-27.127 Issuance of "Be An Organ Donor" license plates; application; fees.

1. a. The Director of the Division of Motor Vehicles may issue for a motor vehicle owned or leased and registered in the State special license plates bearing, in addition to the marking or identification otherwise required by law, the slogan "Be An Organ Donor." These plates shall be designed by the director, in consultation with the New Jersey Transplant Association, to educate the public about the urgent need for organ donation and the life saving benefits of organ transplants. Opportunity for comment on the design of the plates shall be afforded to the organ procurement organizations designated by the federal government to provide services in this State.

b.Application for issuance of "Be An Organ Donor" license plates shall be made to the director on such forms and in such manner as may be prescribed by the director. The director shall collect for each set of plates issued an application fee of $50 and an annual renewal fee of $10, in addition to the fees otherwise prescribed by law for the registration of motor vehicles.

c.Monies collected from the additional application and renewal fees for organ donor license plates shall be deposited in the Organ and Tissue Donor Awareness Education Fund established by P.L.1999, c.386 (C.54A:9-25.17 et seq.).

These monies shall be allocated from the fund in the following order of priority:

(1)to reimburse the amount of contributions provided pursuant to section 2 of this act;

(2)to reimburse the Division of Motor Vehicles for any additional costs, including computer programming changes, incurred in producing, issuing, reviewing and publicizing the availability of organ donor license plates; and

(3)for the purposes of the fund as designated in section 2 of P.L.1999, c.386 (C.54A:9-25.18).

L.2001,c.164,s.1.



Section 39:3-27.128 - Contribution From New Jersey Transplant Association.

39:3-27.128 Contribution from New Jersey Transplant Association.

2.The New Jersey Transplant Association shall contribute an amount to be determined by the director, not to exceed a total of $50,000, to be used to offset the initial costs incurred by the division for producing, issuing, renewing, and publicizing the availability of special organ donor license plates. To help offset the initial costs incurred by the division for the special license plates authorized by this act, other concerned organizations and individual donors may assist by contributing monies to the association for this purpose. Any amount remaining after the payment of the initial costs shall be returned to the contributors.

L.2001,c.164,s.2.



Section 39:3-27.129 - Notification Of Availability To Motorists.

39:3-27.129 Notification of availability to motorists.

3. a. The director shall notify eligible motorists of the opportunity to obtain organ donor license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices. The notices, posters and signs shall be designed by the director after consulting with the New Jersey Transplant Association.

b.The Commissioner of Transportation, the State Treasurer, and the director shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the departments and the division in carrying out their respective responsibilities under this act.

L.2001,c.164,s.3.



Section 39:3-27.130 - Annual Certification Of Cost Per License Plate.

39:3-27.130 Annual certification of cost per license plate.

4. a. The director shall annually certify to the Commissioner of Transportation the average cost per license plate incurred in the immediately preceding year by the Division of Motor Vehicles in producing, issuing, renewing and publicizing the availability of organ donor license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee.

b.In the event that the average cost per license plate, as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in section 1 of this act in two consecutive fiscal years, the director may discontinue the issuance of the organ donor license plates.

L.2001,c.164,s.4.



Section 39:3-27.131 - "Fund" Defined

39:3-27.131. "Fund" defined
1.As used in this act, "fund" means the "Rewards for Justice License Plate Fund" created pursuant to section 4 of this act.

L.2002,c.52,s.1.



Section 39:3-27.132 - Issuance Of United We Stand License Plates

39:3-27.132. Issuance of United We Stand license plates
2.The Director of the Division of Motor Vehicles shall, upon proper application therefor, issue United We Stand license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, the license plate shall display the words "United We Stand" in addition to an American flag. The colors red, white and blue shall be appropriately displayed on the license plate. Issuance of the United We Stand license plates in accordance with this section shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

L.2002,c.52,s.2.



Section 39:3-27.133 - Application For Issuance Of License Plate, Fee

39:3-27.133 Application for issuance of license plate, fee
3. a. Application for issuance of a United We Stand license plate shall be made to the division on forms and in a manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50 payable to the division, which fee shall be in addition to all fees otherwise required by law for the registration of the motor vehicle.

b.The annual fee for the registration certificate of a motor vehicle that has been issued a United We Stand license plate pursuant to the provisions of this act shall include, in each year subsequent to the year of issuance, a fee in the amount of $10, which fee shall be in addition to all fees otherwise required by law for the renewal of the registration of the motor vehicle, and shall be collected by the division and deposited in the Rewards for Justice License Plate Fund created pursuant to section 4 of this act.

L.2002,c.52,s.3.



Section 39:3-27.134 - "Rewards For Justice License Plate Fund."

39:3-27.134. "Rewards for Justice License Plate Fund."
4.There is created in the Department of Transportation a special non-lapsing fund to be known as the "Rewards for Justice License Plate Fund." There shall be deposited in the fund the amounts collected from license plate fees pursuant to section 3 of this act, less the amounts necessary to reimburse the division for administrative costs pursuant to section 5 of this act. Monies deposited in the fund shall be distributed, at the discretion of the Commissioner of Transportation, either into the Rewards for Justice Fund, established by a private nonprofit organization, all of which shall be contributed to the United States State Department's Rewards for Justice Program or directly to the Rewards for Justice Program. Prior to distribution, monies deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited in the fund, and any monies which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in this act.

L.2002,c.52,s.4.



Section 39:3-27.135 - Contribution To Offset Initial Costs

39:3-27.135. Contribution to offset initial costs
5.The Rewards for Justice Fund shall contribute monies in an amount to be determined by the director, not to exceed $50,000, to be used to offset the initial costs incurred by the division pursuant to section 6 of this act. Any amount remaining after the payment of the initial costs shall be deposited in the fund.

L.2002,c.52,s.5.



Section 39:3-27.136 - Reimbursement To Rewards For Justice Fund, Dmv

39:3-27.136 Reimbursement to Rewards for Justice Fund, DMV
6. a. Prior to the deposit of license plate fees collected pursuant to section 3 of this act into the fund, amounts thereof as are necessary shall be used to reimburse the Rewards for Justice Fund, up to the amount contributed by the Rewards for Justice Fund pursuant to section 5 of this act, and then to reimburse the division for all costs reasonably and actually incurred, as stipulated by the director, for:

(1)producing, issuing, renewing, and publicizing the availability of United We Stand license plates; and

(2)from the initial fees, any computer programming changes that may be necessary to implement the United We Stand license plate program established by this act.

b.The director shall annually certify to the commissioner the average cost per license plate incurred in the immediately preceding year by the division in producing, issuing, renewing, and publicizing the availability of United We Stand license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

c.In the event that the average cost per license plate as certified by the director and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection a. of section 3 of this act in two consecutive fiscal years, the director may discontinue the issuance of United We Stand license plates.

L.2002,c.52,s.6.



Section 39:3-27.137 - Notification To Eligible Motorists

39:3-27.137. Notification to eligible motorists
7.The director shall notify eligible motorists of the opportunity to obtain United We Stand license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices. The notices, posters, and signs shall be designed by the director.

L.2002,c.52,s.7.



Section 39:3-27.138 - Memorandum Of Agreement

39:3-27.138. Memorandum of agreement
8.The director and officials of the Rewards for Justice Fund shall enter into a memorandum of agreement setting forth the procedures to be followed by the division and the Rewards for Justice Fund in carrying out the provisions of this act.

L.2002,c.52,s.8.



Section 39:3-27.139 - Rules, Regulations

39:3-27.139 Rules, regulations
9.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director may promulgate rules and regulations to effectuate the provisions of this act.

L.2002,c.52,s.9.



Section 39:3-27.140 - Professional Sports Team Specialty License Plates.

39:3-27.140 Professional sports team specialty license plates.

1. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall establish professional sports team specialty license plates. The commission is authorized to enter into licensing contracts or agreements with the appropriate entities representing professional sports teams for the design and sale of professional sports team specialty license plates. As used in this act, "professional sports team" includes, but is not limited to, teams and franchises associated with the National Hockey League; Major League Baseball Properties, Inc.; NASCAR; NFL Properties, LLC; and National Basketball Properties, Inc.

b.Upon proper application, the chief administrator shall issue a professional sports team specialty license plate for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, the license plate may display wording and a design, including an emblem and color scheme, chosen by the chief administrator, in coordination with the professional sports team and its professional sports league.

c.In addition to the fees otherwise prescribed by law for the registration of a motor vehicle, the commission shall impose and collect a fee in an amount to be determined by the chief administrator for the issuance of professional sports team specialty license plates. The annual renewal of a registration certificate of a motor vehicle that has been issued professional sports team specialty license plates shall be accompanied by an additional fee in an amount to be determined by the chief administrator. Notwithstanding any law, rule, or regulation to the contrary, revenues derived from the additional fee imposed and collected for the issuance and renewal of professional sports team specialty license plates, less the amounts necessary to reimburse the commission for administrative costs pursuant to subsection d. of this section, shall be remitted to the General Fund.

d.Prior to the deposit of license plate fees collected pursuant to subsection c. of this section into the General Fund, amounts thereof as are necessary shall be used to reimburse the commission for costs reasonably and actually incurred, as stipulated by the chief administrator, for producing, issuing, renewing, and publicizing the availability of professional sports team specialty license plates, including the cost of any initial computer programming changes.

e.The chief administrator shall notify eligible motorists of the opportunity to obtain professional sports team specialty license plates by including a notice with all motor vehicle registration renewals and by posting appropriate posters or signs in all commission facilities and offices.

L.2010, c.24, s.1.



Section 39:3-27.141 - Issuance Of Gold Star Family License Plates.

39:3-27.141 Issuance of Gold Star Family License Plates.

1. a. Upon proper application, the Chief Administrator of the New Jersey Motor Vehicle Commission shall issue Gold Star Family license plates for any motor vehicle owned or leased by a family member of a member of the armed services who lost his life while on active duty for the United States, and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, the Gold Star Family license plate shall display a gold star and the words "Gold Star Family." The license plates shall be designed by the Department of New Jersey of American Gold Star Mothers, Inc., and approved by the Chief Administrator of the New Jersey Motor Vehicle Commission.

b.As used in this section, "family member" means a spouse, parent, brother, sister, child, legal guardian or other legal custodian, whether of the whole or half blood or by adoption.

L.2011, c.17, s.1.



Section 39:3-27.142 - Application Procedure, Documentation.

39:3-27.142 Application procedure, documentation.

2. a. Application for issuance of a Gold Star Family license plate shall be made to the chief administrator on forms and in a manner prescribed by the chief administrator. In order to be deemed complete, an application shall be accompanied by proof satisfactory to the Chief Administrator that the applicant is a family member of a member of the armed services who died while on active duty for the United States. Proof satisfactory may include any or all of the following:

(1)a certification from the Department of New Jersey of American Gold Star Mothers, Inc., or any other organization formed for the support of parents of members of the armed services who lost their lives while on active duty for the United States, that the applicant is either the spouse, parent, brother, sister, child, legal guardian or other legal custodian, whether of the whole or half blood or by adoption, of a member of the armed services who died while on active duty for the United States;

(2)documentation deemed acceptable by the Chief Administrator, including but not limited to a federal DD Form 1300, Report of Casualty, which identifies the member of the armed services who died while on active duty for the United States; or

(3)documentation indicating the applicant's relationship to the service member.

The chief administrator may consult with the Adjutant General of the Department of Military and Veterans' Affairs when establishing the documentation that may constitute satisfactory proof of an applicant's relationship to a deceased service member. In instances where an applicant is unable to produce documentation deemed acceptable to the Chief Administrator, the Adjutant General shall assist the chief administrator in making a determination of the applicant's eligibility for a Gold Star Family license plate.

b.The chief administrator may designate a representative of the Department of New Jersey of American Gold Star Mothers, Inc., or any other organization formed for the support of parents of members of the armed services who lost their lives while on active duty for the United States, who shall serve as a liaison between such organization and the commission. The chief administrator may require an applicant for a Gold Star Family license plate to submit the application to the representative for approval. Upon approval, the representative shall certify on the application that the applicant is either the spouse, parent, brother, sister, child, legal guardian or other legal custodian, whether of the whole or half blood or by adoption, of a member of the armed services who died while on active duty for the United States and thereby eligible for receipt of the Gold Star Family license plate. The application shall then be forwarded to the chief administrator for final approval.

L.2011, c.17, s.2.



Section 39:3-27.143 - Rules, Regulations.

39:3-27.143 Rules, regulations.

3.The Chief Administrator of the New Jersey Motor Vehicle Commission may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), governing the issuance and use of Gold Star Family license plates. In promulgating such rules and regulations, the chief administrator may consult with the Adjutant General of the Department of Military and Veterans' Affairs, the Department of New Jersey of American Gold Star Mothers, Inc., or any other organization formed for the support of parents of members of the armed services who lost their lives while on active duty for the United Sates.

L.2011, c.17, s.3.



Section 39:3-27.144 - Omega Psi Phi License Plates.

39:3-27.144 Omega Psi Phi license plates.

1. a. Upon proper application, the Chief Administrator of the New Jersey Motor Vehicle Commission shall issue Omega Psi Phi license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, the license plate shall display appropriate words or a slogan and an emblem representative of Omega Psi Phi. The chief administrator shall select the design, including an emblem and color scheme, in consultation with the National President of Omega Psi Phi. Omega Psi Phi license plates shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

b.Application for issuance of Omega Psi Phi license plates shall be made to the chief administrator on forms and in a manner prescribed by the chief administrator. In order to be deemed complete, an application shall be accompanied by a fee of $50, payable to the commission, which shall be in addition to the fees otherwise prescribed by law for the registration of a motor vehicle. The chief administrator shall collect annually, subsequent to the year of issuance of the Omega Psi Phi license plate, a $10 fee for the license plate in addition to the fees otherwise prescribed by law for the registration of a motor vehicle. The additional fees required by this subsection shall be deposited in the "Omega Psi Phi License Plate Fund" created pursuant to subsection c. of this section.

c.There is created in the Department of the Treasury a special non-lapsing fund to be known as the "Omega Psi Phi License Plate Fund." There shall be deposited in the fund the amount collected from all license plate fees collected pursuant to subsection b. of this section, less the amounts necessary to reimburse the commission for administrative costs pursuant to subsection d. of this section. Monies deposited in the fund shall be appropriated annually to the Omega Psi Phi Fraternity, Inc. and be used to support the organization's mission and programs which include scholarships, social action programs, college endowment funding, and health initiatives. Monies deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited in the fund, and any monies which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in P.L.2013, c.273 (C.39:3-27.144 et seq.).

d.Prior to the deposit of the additional fees collected pursuant to subsection b. of this section into the fund, amounts thereof as are necessary shall be used to reimburse the commission for all costs reasonably and actually incurred, as stipulated by the chief administrator, for:

(1)producing, issuing, renewing, and publicizing the availability of the Omega Psi Phi license plates; and

(2)any computer programming changes that may be initially necessary to implement the Omega Psi Phi license plate program established by P.L.2013, c.273 (C.39:3-27.144 et seq.), in an amount not to exceed $150,000.

The chief administrator shall annually certify to the State Treasurer the average cost per license plate incurred in the immediately preceding year by the commission in producing, issuing, renewing, and publicizing the availability of the Omega Psi Phi license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

In the event that the average cost per license plate as certified by the chief administrator and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection b. of this section in two consecutive fiscal years, the chief administrator may discontinue the issuance of Omega Psi Phi license plates.

e.The chief administrator shall notify eligible motorists of the opportunity to obtain Omega Psi Phi license plates by publicizing the availability of the license plates on the website of the commission. Omega Psi Phi, and any other individual or entity designated by the National President of Omega Psi Phi, may publicize the availability of Omega Psi Phi license plates in any manner the organization deems appropriate.

f.The chief administrator and the National President of Omega Psi Phi shall develop and enter into a memorandum of agreement setting forth the procedures to be followed in carrying out their respective responsibilities under P.L.2013, c.273 (C.39:3-27.144 et seq.).

g.Omega Psi Phi shall appoint a representative who shall act as a liaison between the agency and the commission. The liaison shall represent Omega Psi Phi in any and all communications with the commission regarding the Omega Psi Phi license plates established by P.L.2013, c.273 (C.39:3-27.144 et seq.).

L.2013, c.273, s.1.



Section 39:3-27.145 - Cost Of Producing, Issuing, Publicizing Omega Psi Phi License Plates.

39:3-27.145 Cost of producing, issuing, publicizing Omega Psi Phi license plates.

2. a. No State or other public funds shall be used by the commission for the initial cost of:

(1)producing, issuing, and publicizing the availability of Omega Psi Phi license plates; or

(2)any computer programming changes which may be necessary to implement the Omega Psi Phi license plate program established by P.L.2013, c.273 (C.39:3-27.144 et seq.).

b.Omega Psi Phi, or other individual or entity designated by Omega Psi Phi, shall contribute monies in an amount to be determined by the chief administrator, not to exceed a total of $25,000, to be used to offset the initial costs incurred by the commission for producing, issuing, and publicizing the availability of Omega Psi Phi license plates, and any computer programming which may be necessary to implement the program. To further help offset the initial costs incurred by the commission for the Omega Psi Phi license plates authorized by P.L.2013, c.273 (C.39:3-27.144 et seq.), other concerned organizations and individual donors may contribute monies to Omega Psi Phi, or an individual or entity designated by Omega Psi Phi, for this purpose. Any amount remaining after the payment of the initial costs shall be deposited in the "Omega Psi Phi License Plate Fund" established pursuant to subsection c. of section 1 of P.L.2013, c.273 (C.39:3-27.144).

c.The commission shall not begin designing, producing, issuing, or publicizing the availability of Omega Psi Phi license plates, or making any necessary programming changes, until the following requirements have been met:

(1)Omega Psi Phi or the individual or entity designated by Omega Psi Phi, has provided the commission with the money necessary, as determined by the chief administrator pursuant to subsection b. of this section, to offset the initial costs incurred by the commission in establishing the Omega Psi Phi license plate program; and

(2)The liaison appointed by Omega Psi Phi pursuant to subsection g. of section 1 of P.L.2013, c.273 (C.39:3-27.144) has provided the commission with not less than 500 completed applications for Omega Psi Phi license plates. These applications shall constitute the initial order for Omega Psi Phi license plates and shall be accompanied by a fee representing the total cost of the initial order. Such fee shall be determined by multiplying the number of sets of plates being ordered by the applicable initial fee for each set of plates as set forth in subsection b. of section 1 of P.L.2013, c.273 (C.39:3-27.144).

L.2013, c.273, s.2.



Section 39:3-27.146 - Issuance Of Alpha Kappa Alpha License Plates; "Alpha Kappa Alpha License Plate Fund."

39:3-27.146 Issuance of Alpha Kappa Alpha license plates; "Alpha Kappa Alpha License Plate Fund."

1. a. Upon proper application, the Chief Administrator of the New Jersey Motor Vehicle Commission shall issue Alpha Kappa Alpha license plates for any motor vehicle owned or leased and registered in the State. In addition to the registration number and other markings or identification otherwise prescribed by law, the license plate shall display appropriate words or a slogan and an emblem honoring the Alpha Kappa Alpha sorority. The chief administrator shall select the design, including an emblem and color scheme, in consultation with the North Atlantic Region Alpha Kappa Alpha Chapter. Alpha Kappa Alpha license plates shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

b.Application for issuance of an Alpha Kappa Alpha license plate shall be made to the chief administrator on forms and in a manner prescribed by the chief administrator. In order to be deemed complete, an application shall be accompanied by a fee of $50, payable to the New Jersey Motor Vehicle Commission, which shall be in addition to the fee otherwise prescribed by law for the registration of motor vehicles. The chief administrator shall collect annually, subsequent to the year of issuance of the Alpha Kappa Alpha license plate, a $10 fee for the license plate in addition to the fees otherwise prescribed by law for the registration of a motor vehicle. The additional fees required by this subsection shall be deposited in the "Alpha Kappa Alpha License Plate Fund" created pursuant to subsection c. of this section.

c.There is created in the Department of the Treasury a special non-lapsing fund to be known as the "Alpha Kappa Alpha License Plate Fund." There shall be deposited in the fund the amount collected from all license plate fees collected pursuant to subsection b. of this section, less the amounts necessary to reimburse the commission for administrative costs pursuant to subsection d. of this section. Monies deposited in the fund shall be appropriated annually to the Alpha Kappa Alpha Educational Advancement Foundation, Inc. Monies deposited in the fund shall be held in interest-bearing accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer. Interest or other income earned on monies deposited in the fund, and any monies which may be appropriated or otherwise become available for the purposes of the fund, shall be credited to and deposited in the fund for use as set forth in P.L.2014, c.90 (C.39:3-27.146 et seq.).

d.Prior to the deposit of the additional fees collected pursuant to subsection b. of this section into the fund, amounts thereof as are necessary shall be used to reimburse the commission for all costs reasonably and actually incurred, as stipulated by the chief administrator, for:

(1)producing, issuing, renewing, and publicizing the availability of the Alpha Kappa Alpha license plates; and

(2)any computer programming changes that may be initially necessary to implement the Alpha Kappa Alpha license plate program established by P.L.2014, c.90 (C.39:3-27.146 et seq.), in an amount not to exceed $150,000.

The chief administrator shall annually certify to the State Treasurer the average cost per license plate incurred in the immediately preceding year by the commission in producing, issuing, renewing, and publicizing the availability of the Alpha Kappa Alpha license plates. The annual certification of the average cost per license plate shall be approved by the Joint Budget Oversight Committee, or its successor.

In the event that the average cost per license plate as certified by the chief administrator and approved by the Joint Budget Oversight Committee, or its successor, is greater than the $50 application fee established in subsection b. of this section in two consecutive fiscal years, the chief administrator may discontinue the issuance of Alpha Kappa Alpha license plates.

e.The chief administrator shall notify eligible motorists of the opportunity to obtain Alpha Kappa Alpha license plates by publicizing the availability of the license plates on the website of the commission. The North Atlantic Region Alpha Kappa Alpha Chapter, and any other individual or entity designated by the North Atlantic Region Alpha Kappa Alpha Chapter, may publicize the availability of Alpha Kappa Alpha license plates in any manner the North Atlantic Region Alpha Kappa Alpha Chapter deems appropriate.

f.The chief administrator and the Regional Director of the North Atlantic Region Alpha Kappa Alpha Chapter shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed in carrying out their respective responsibilities under P.L.2014, c.90 (C.39:3-27.146 et seq.).

g.The North Atlantic Region Alpha Kappa Alpha Chapter shall appoint a representative who shall act as a liaison between the organization and the commission. The liaison shall represent the North Atlantic Region Alpha Kappa Alpha Chapter in any and all communications with the commission regarding the Alpha Kappa Alpha license plates established by P.L.2014, c.90 (C.39:3-27.146 et seq.).

L.2014, c.90, s.1.



Section 39:3-27.147 - Funds Used.

39:3-27.147 Funds used.

2. a. No State or other public funds may be used by the commission for the initial cost of:

(1)producing, issuing, and publicizing the availability of Alpha Kappa Alpha license plates; or

(2)any computer programming changes which may be necessary to implement the Alpha Kappa Alpha license plate program established by P.L.2014, c.90 (C.39:3-27.146 et seq.).

b.The North Atlantic Region Alpha Kappa Alpha Chapter, or an individual or entity designated by the chapter, shall contribute monies in an amount to be determined by the chief administrator, not to exceed a total of $25,000, to be used to offset the initial costs incurred by the commission for producing, issuing, and publicizing the availability of Alpha Kappa Alpha license plates, and any computer programming which may be necessary to implement the program. To further help offset the initial costs incurred by the commission for the special license plates authorized by P.L.2014, c.90 (C.39:3-27.146 et seq.), other concerned organizations and individual donors may contribute monies to the North Atlantic Region Alpha Kappa Alpha Chapter, or an individual or entity designated by the chapter, for this purpose. Any amount remaining after the payment of the initial costs shall be deposited in the "Alpha Kappa Alpha License Plate Fund" established pursuant to subsection c. of section 1 of P.L.2014, c.90 (C.39:3-27.146).

c.The commission shall not begin designing, producing, issuing, or publicizing the availability of Alpha Kappa Alpha license plates, or making any necessary programming changes, until the following requirements have been met:

(1)The North Atlantic Region Alpha Kappa Alpha Chapter or the individual or entity designated by the chapter, has provided the commission with the money necessary, as determined by the chief administrator pursuant to subsection b. of this section, to offset the initial costs incurred by the commission in establishing the Alpha Kappa Alpha license plate program; and

(2)The liaison appointed by the North Atlantic Region Alpha Kappa Alpha Chapter pursuant to subsection g. of section 1 of P.L.2014, c.90 (C.39:3-27.146) has provided the commission with not less than 500 completed applications for Alpha Kappa Alpha license plates. These applications shall constitute the initial order for Alpha Kappa Alpha license plates and shall be accompanied by a fee representing the total cost of the initial order. Such fee shall be determined by multiplying the number of sets of license plates being ordered by the applicable initial fee for each set of license plates as set forth in subsection b. of section 1 of P.L.2014, c.90 (C.39:3-27.146).

L.2014, c.90, s.2.



Section 39:3-28 - Licenses And Registrations Indexed; Certified Copies Of Applications As Evidence; Fees; Destruction Of Applications And Copies

39:3-28. Licenses and registrations indexed; certified copies of applications as evidence; fees; destruction of applications and copies
39:3-28. The director shall cause all applications for registration and drivers' licenses to be indexed, and any original application or copy thereof certified to be a true copy under the hand of the director shall be received as evidence in any court to prove the facts contained therein. For each uncertified copy so issued the director shall collect a fee of $8 and for each certified copy so issued the director shall collect a fee of $10. The indexing and copying of these applications shall meet the standards and requirements established in regulation by the Secretary of State for the maintenance and preservation of records.

The director may destroy all records of registration certificates or drivers' licenses and their indices after having made copies of such records in accordance with standards and requirements established in regulation by the Secretary of State for the maintenance and preservation of records. Such copies made in accordance with standards and requirements established in regulation by the Secretary of State for the maintenance and preservation of records may be destroyed when they have been on file in the office of the director for a period of three years after the date of expiration of the registration certificates and drivers' licenses.

Amended 1950, c.165; 1952, c.59; 1953, c.295; 1975, c.180, s.8; 1994, c.60, s.17; 2001, c.276.



Section 39:3-29 - License, Registration Certificate And Insurance Identification; Possession; Exhibit Upon Request; Violations; Fine; Defense; Certain Fines To Omnibus Safety Enforcement Fund.

39:3-29 License, registration certificate and insurance identification; possession; exhibit upon request; violations; fine; defense; certain fines to Omnibus Safety Enforcement Fund.

39:3-29. The driver's license, the registration certificate of a motor vehicle and an insurance identification card shall be in the possession of the driver or operator at all times when he is in charge of a motor vehicle on the highways of this State.

The driver or operator shall exhibit his driver's license and an insurance identification card, and the holder of a registration certificate or the operator or driver of a motor vehicle for which a registration certificate has been issued, whether or not the holder, driver or operator is a resident of this State, shall also exhibit the registration certificate, when requested so to do by a police officer or judge, while in the performance of the duties of his office, and shall write his name in the presence of the officer, so that the officer may thereby determine the identity of the licensee and at the same time determine the correctness of the registration certificate, as it relates to the registration number and number plates of the motor vehicle for which it was issued; and the correctness of the evidence of a policy of insurance, as it relates to the coverage of the motor vehicle for which it was issued.

The insurance identification card may be displayed or provided in either paper or electronic form. For the purposes of this section, "electronic form" means the display of images on an electronic device, such as a cellular telephone, tablet, or computer.

The use of a cellular telephone, tablet, computer, or any other electronic device to display proof of insurance does not constitute consent for a police officer or judge to access any other contents on the device. Any police officer or judge presented with an electronic device pursuant to this section shall be immune from any liability resulting from damage to the device.

Any person violating this section shall be subject to a fine of $150, except that if the person is a driver or operator of an omnibus, as defined pursuant to R.S.39:1-1, the amount of the fine shall be $250. Of the amount of any such fine collected pursuant to this paragraph, $25 shall be deposited in the Uninsured Motorist Prevention Fund established by section 2 of P.L.1983, c.141 (C.39:6B-3).

If a person charged with a violation of this section can exhibit his driver's license, insurance identification card and registration certificate, which were valid on the day he was charged, to the judge of the municipal court before whom he is summoned to answer to the charge, such judge may dismiss the charge. However, the judge may impose court costs.

In addition to and independent of any fine or other penalty provided for under law, the court shall impose a fine of $150 on any driver or operator of an omnibus, convicted of a violation of this section, who does not have a certificate of public convenience and necessity as required pursuant to R.S.48:4-3. The State Treasurer shall annually deposit the monies collected from the fines imposed pursuant to this paragraph to the "Omnibus Safety Enforcement Fund" established pursuant to section 4 of P.L.2007, c.40 (C.39:3-79.23). The fine described herein shall not be deemed a fine, penalty, or forfeiture pursuant to R.S.39:5-41.

amended 1972, c.200, s.1; 1981, c.242, s.1; 1983, c.403, s.10; 2003, c.89, s.78; 2007, c.40, s.2; 2015, c.54, s.1.



Section 39:3-29.1 - Insurance Identification Cards; Rules, Regulations.

39:3-29.1 Insurance identification cards; rules, regulations.

2.The Commissioner of Banking and Insurance shall, after consultation with the New Jersey Motor Vehicle Commission, promulgate rules and regulations concerning the issuance, design and content of the insurance identification cards required by this act.

The rules and regulations shall:

(1)contain provisions designed to deter and detect counterfeit or fraudulent insurance identification cards; and

(2)provide for an electronic form for the display of insurance identification cards as provided in R.S.39:3-29.

L.1972, c.200, s.2; amended 2003, c.89, s.70; 2015, c.54, s.2.



Section 39:3-29.1A - Provision Of Proof Of Insurance; Impoundment Of Vehicle.

39:3-29.1a Provision of proof of insurance; impoundment of vehicle.

79. a. Upon the issuance of a summons for failing to possess or exhibit an insurance identification card in violation of R.S.39:3-29, the violator or registrant shall have 24 hours from the time of the citation to provide the issuing law enforcement agency with the insurance identification card, or other satisfactory proof of insurance. Failure to provide the insurance identification card or other satisfactory proof of insurance within the 24-hour time frame shall result in the issuance of a warrant for the immediate impoundment of the vehicle that was being operated when the summons was issued. A motor vehicle impounded pursuant to the provisions of this subsection shall be removed to a storage space or garage. The registrant shall be responsible for the cost of the removal and storage of the impounded motor vehicle.

b. (1) If the registrant fails to claim a motor vehicle impounded pursuant to subsection a. of this section and pay the reasonable costs of removal and storage by midnight of the 30th day following impoundment, along with a fine of $100 to cover the administrative costs of the municipality wherein the violation occurred, and after a hearing, the municipality may sell the motor vehicle at public auction. The municipality shall give notice of the sale by certified mail to the registrant of the motor vehicle and to the holder of any security interest filed with the New Jersey Motor Vehicle Commission, and by publication in a form to be prescribed by the director by one insertion, at least five days before the date of the sale, in one or more newspapers published in this State and circulating in the municipality in which the motor vehicle has been impounded.

(2)At any time prior to the sale, the registrant or other person entitled to the motor vehicle may reclaim possession of it upon providing satisfactory proof of motor vehicle liability insurance coverage and payment of the reasonable costs of removal and storage of the motor vehicle and any outstanding fines or penalties; provided, however, if the other person entitled to the motor vehicle is a lessor or the holder of a lien on the motor vehicle, he may reclaim the motor vehicle without payment. In such cases, the registrant shall be liable for all outstanding costs, fines and penalties, and the municipality shall have a lien against the property and income of that registrant for the total amount of those outstanding costs, fines and penalties.

(3)Any proceeds obtained from the sale of a motor vehicle at public auction pursuant to paragraph (1) of this subsection in excess of the amount owed to the municipality for the reasonable costs of removal and storage of the motor vehicle and any outstanding fines or penalties shall be returned to the registrant of the vehicle.

L.2003,c.89,s.79.



Section 39:3-29.2 - Short Title

39:3-29.2. Short title
This act shall be known and may be cited as the "Identification Cards for Nondrivers' Act."

L.1980, c.47, s.1; amended 1989,c.52,s.1.



Section 39:3-29.3 - Identification Cards, Issuance; Contents.

39:3-29.3 Identification cards, issuance; contents.

2. a. The New Jersey Motor Vehicle Commission shall issue an identification card to any resident of the State who is 14 years of age or older and who is not the holder of a valid permit or basic driver's license. The identification card shall attest to the true name, correct age, and veteran status, upon submission of satisfactory proof, by any veteran, and shall contain other identifying data as certified by the applicant for such identification card. Every application for an identification card shall be signed and verified by the applicant and shall be accompanied by the written consent of at least one parent or the person's legal guardian if the person is under 17 years of age and shall be supported by such documentary evidence of the age, identity, and veteran status, or blindness, disability, or handicap, of such person as the chief administrator may require. In addition to requiring an applicant for an identification card to submit satisfactory proof of identity, age, and, if appropriate, veteran status, the chief administrator also shall require the applicant to provide, as a condition for obtaining the card, satisfactory proof that the applicant's presence in the United States is authorized under federal law. If the chief administrator has reasonable cause to suspect that any document presented by an applicant as proof of identity, age, veteran status, or legal residency is altered, false or otherwise invalid, the chief administrator shall refuse to grant the identification card until such time as the document may be verified by the issuing agency to the chief administrator's satisfaction.

b.The designation of veteran status on an identification card shall not be deemed sufficient valid proof of veteran status for official governmental purposes when any other statute, or any regulation or other directive of a governmental entity, requires documentation of veteran status.

c.For the purpose of this section:

"Veteran" means a person who has been honorably discharged from the active military service of the United States; and

"Satisfactory proof" means a copy of form DD-214 or federal activation orders showing service under Title 10, section 672 or section 12301, of the United States Code, or a county veteran identification card only if issuance of the card requires a copy of form DD-214 discharge papers or approved separation forms as outlined by all branches of the military and duly recorded by the county clerk's office.

L.1980, c.47, s.2; amended 1989, c.52, s.2; 1990, c.30, s.2; 1993, c.34, s.5; 2001, c.391, s.14; 2011, c.47, s.3; 2013, c.165, s.2; 2015, c.97, s.2.



Section 39:3-29.4 - Identification Card To Bear Color Picture.

39:3-29.4 Identification card to bear color picture.

3.Every identification card authorized by section 2 of this act shall bear a color picture of the person to whom it is issued and shall be issued upon the standard license form prescribed by the Division of Motor Vehicles for color picture drivers' licenses, except that the card shall prominently contain the words "For Identification Only."

L.1980,c.47,s.3; amended 1989, c.52, s.3; 1999, c.28, s.7.



Section 39:3-29.5 - Expiration Of Card; Renewal Cards For Blind, Handicapped Valid For Life, Authorized Presence In U. S. Required For Renewal.

39:3-29.5 Expiration of card; renewal cards for blind, handicapped valid for life, authorized presence in U.S. required for renewal.
4. a. Except as provided in subsection b. of this section, each original identification card authorized by section 2 of this act shall, unless canceled earlier, be valid for 48 calendar months from its date of issuance, and shall be renewable upon the request of the bearer of the card, pursuant to terms of license renewal established by the Division of Motor Vehicles, and upon payment of a fee as required by section 6 of this act. An identification card issued pursuant to this act to an applicant who is blind, disabled, or handicapped shall be valid for the life of the holder unless canceled by the holder. Cards issued prior to October 16, 1989 and valid upon the effective date of this amendatory act shall be valid for the life of the holder unless canceled by the holder. Cards issued to blind, disabled or handicapped persons between October 16, 1989 and the effective date of this amendatory act, and which are valid on the effective date of this act, shall be made valid for the life of the holder unless canceled by the holder, upon presentation of proof that the blindness, disability, or handicap existed at the time of the original application. The director is authorized to require periodic verification of information included on any identification card issued for or valid for the life of the holder. Nothing in this section shall be construed to alter or change any expiration date on any New Jersey identification card issued prior to the operative date of P.L.2001, c.391 (C.39:3-10f4 et al.) and any such identification card shall remain valid until its expiration date.

b.If the director issues an identification card to a person who has demonstrated authorization to be present in the United States for a period of time shorter than the standard periods of such cards, the director shall fix the expiration date of the identification card at a date based on the period in which the person is authorized to be present in the United States under federal immigration laws. The director may renew such an identification card only if it is demonstrated that the person's continued presence in the United States is authorized under federal law.

L.1980,c.47,s.4; amended 1989, c.52, s.4; 1990, c.30, s.1; 1993, c.34, s.6; 1999, c.28, s.8; 2001, c.391, s.7.



Section 39:3-29.6 - Duplicate Card

39:3-29.6. Duplicate card
In the event an identification card issued under section 2 of this act is lost, destroyed or mutilated, a new name or address is acquired, or there is some other change in the information contained on the identification card, the person to whom it was issued may obtain a duplicate upon furnishing satisfactory proof of such fact to the division and upon payment of a fee as established in section 6 of this act. Any person who loses an identification card and who, after obtaining a duplicate, finds the original card, shall immediately surrender the original card to the division. The same documentary evidence shall be furnished for a duplicate as for an original identification card.

L.1980, c. 47, s. 5.



Section 39:3-29.7 - Fees.

39:3-29.7 Fees.
6.The Division of Motor Vehicles shall charge fees as follows:

Identification Card, Original$18

Identification Card, Duplicate$5

Identification Card, Renewal$18

Digitized picture $6, in addition

to the fees

required above

L.1980,c.47,s.6; amended 1989, c.52, s.5; 1999, c.28, s.9; 2001, c.391, s.8.



Section 39:3-29.8 - Prohibited Acts

39:3-29.8. Prohibited acts
It shall be unlawful for any person:

a. To display or cause or permit to be displayed or have in his possession any canceled, fictitious, fraudulently altered, or fraudulently obtained identification card;

b. To lend his identification card to any other person or knowingly permit the use thereof by another;

c. To display or represent any identification card not issued to him as being his card;

d. To permit any unlawful use of an identification card issued to him;

e. To do any act forbidden or fail to perform any act required by this act in reference to identification cards;

f. To photograph, photostat, duplicate, or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card, or to display or have in his possession any such photograph, photostat, duplicate, reproduction, or facsimile unless authorized by the provisions of this act;

g. To alter any identification card in any manner not authorized by this act.

L.1980, c. 47, s. 7.



Section 39:3-29.9 - Rules And Regulations

39:3-29.9. Rules and regulations
The Director of the Division of Motor Vehicles shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), such rules and regulations as he considers necessary to effectuate the purposes of this act.

L.1980, c. 47, s. 8.



Section 39:3-29.10 - Violation Of Provisions

39:3-29.10. Violation of provisions
Any person who violates any of the provisions of this act is a disorderly person.

L.1980, c. 47, s. 9.



Section 39:3-30 - Registration Void Upon Transfer Of Ownership, Destruction Of Vehicle

39:3-30. Registration void upon transfer of ownership, destruction of vehicle
39:3-30. Upon the transfer of ownership or the destruction of any motor vehicle or vehicle its registration shall become void. If the motor vehicle or vehicle is sold the original owner shall remove the license plates therefrom, and surrender them to the division in a manner specified by the director if such plates are not transferred to another vehicle pursuant to this section.

The original owner may, by proper sworn application on a form to be furnished by the division, register another motor vehicle for the unexpired portion of the registration period of the original vehicle. A person applying to use the unexpired portion of a registration under this section shall pay a fee of $4.50 if the vehicle is of a weight or other classification equal with or less than the one originally registered, and shall pay a fee of $4.50 and the difference between the fee originally paid and that due if the new motor vehicle is properly registerable in a higher class. Unless the original license plates have been destroyed, the owner shall be assigned the license number previously issued to him and shall receive a new registration certificate. If the original license plates have been destroyed, replacement of the plates will be made under the provisions of R.S.39:3-32.

The surviving husband, wife, child or children of a deceased registered owner of any motor vehicle in whom title thereto shall vest by virtue of the terms of the will of such deceased owner, or otherwise, shall, upon application to the director, and upon the payment of a fee of $4.50, be entitled to have the registration of such vehicle transferred to his or her name.

The registered owner of any motor vehicle shall, upon application to the director, and payment of a fee of $4.50, be entitled to have the vehicle registered jointly in the name of the registered owner and the spouse of said owner. The registration certificate and certificate of ownership shall be amended accordingly without the payment of any additional fee.

Amended 1955,c.8,s.9; 1963,c.34,s.2; 1976,c.43,s.2; 1978,c.96,s.1; 1995,c.112,s.34.



Section 39:3-30.1 - Registration In Names Of Husband And Wife; Title; Presumption; Procedure Upon Death

39:3-30.1. Registration in names of husband and wife; title; presumption; procedure upon death
In the event that a motor vehicle is registered in the names of 2 individuals who are husband and wife title shall be presumed to vest in both persons with right of survivorship. In the event of the death of either, a new certificate of ownership and registration certificate may be granted to the survivor upon proof of such death and surrender of the certificate of ownership signed by said survivor and without the necessity of a Short Certificate, Surrogate's Affidavit or other evidence of administration.

L.1964, c. 41, s. 1. Amended by L.1965, c. 183, s. 1, eff. Nov. 29, 1965.



Section 39:3-30.1A - Affidavit That Registrants Husband And Wife

39:3-30.1a. Affidavit that registrants husband and wife
The Division of Motor Vehicles shall accept as proof that the registrants were husband and wife on the date of death, an affidavit to that effect, executed by the survivor, the form of which affidavit shall be prescribed by the Director of the Division of Motor Vehicles.

L.1965, c. 183, s. 2, eff. Nov. 29, 1965.



Section 39:3-30.2 - Rights Of Creditors; Construction Against Waiver Of Inheritance Tax Requirements

39:3-30.2. Rights of creditors; construction against waiver of inheritance tax requirements
This act shall not impair the rights of any creditor of the decedent nor shall it be construed to waive the requirements of the laws of the State of New Jersey relating to Transfer Inheritance Tax.

L.1964, c. 41, s. 2.



Section 39:3-30.3 - Operation Of Motor Vehicles Registered In Name Of Decedent

39:3-30.3. Operation of motor vehicles registered in name of decedent
Any motor vehicles registered in the name of any decedent may be operated, upon the public highways of this State, by a duly licensed driver who is, or is authorized to drive the same by, the surviving spouse or other member of the family of said decedent, under and by virtue of the registration certificate of such motor vehicle issued to such decedent, for a period of not exceeding 30 days after the death of such decedent.

L.1964, c. 163, s. 1.



Section 39:3-31 - Duplicate Certificates; Licenses; New Pictures; Fees.

39:3-31 Duplicate certificates; licenses; new pictures; fees.
39:3-31. The chief administrator, upon presentation of a statement duly sworn to, stating that the original registration certificate or original motorized bicycle registration certificate has been destroyed, lost or stolen, may, if he is satisfied that the facts as set forth in the statement are substantially true, issue a duplicate or amended registration certificate or motorized bicycle registration certificate to the original holder thereof, upon the payment to the chief administrator of a fee of $5 for each duplicate or amended registration certificate or motorized bicycle registration certificate so issued. The chief administrator, upon presentation of a statement, duly sworn to, stating that the original driver's license has been destroyed, lost or stolen, or requesting a new color picture, may, if he is satisfied that the facts as set forth in the statement are substantially true, issue a duplicate driver's license to the original holder thereof, upon payment to the chief administrator of a fee of $5 in addition to the digitized picture fee. Notwithstanding any other provision of law to the contrary, the fee for a duplicate or amended registration certificate for any new passenger automobile required to be registered for a 48-month term or for any new passenger automobile leased for a term of more than 12 months pursuant to R.S.39:3-4, shall be $11.

Amended 1961, c.77, s.2; 1968, c.130, s.9; 1983, c.105, s.2; 1994, c.60, s.18; 1999, c.28, s.10; 2001, c.391, s.9; 2004, c.64, s.3.



Section 39:3-31.1 - Duplicate Family Registration; Fee.

39:3-31.1 Duplicate family registration; fee.
1.The Chief Administrator of the New Jersey Motor Vehicle Commission, upon presentation of a statement by the holder of an original registration certificate that he requires a duplicate registration certificate for use by members of his family, shall issue a duplicate original registration certificate to the holder of the original registration certificate upon the payment to the chief administrator of a fee of $5. Notwithstanding any other provision of law to the contrary, the fee for a duplicate registration certificate for any new passenger automobile required to be registered for a 48-month term or for any new passenger automobile leased for a term of more than 12 months pursuant to R.S.39:3-4, shall be $11.

Any such duplicate original registration certificate may be used in the same manner and for the same purpose as the original registration certificate but may be used only by the holder of the original registration certificate or a member of his family. Any reference to the original registration certificate in the chapter to which this act is supplementary or in Title 39 of the Revised Statutes as amended and supplemented shall be deemed to include any and all duplicate original registration certificates issued pursuant to this act and, in the event that the holder of the original registration certificate shall be required to surrender the same by virtue of the provisions of any law, he shall also be required to surrender the duplicate original registration certificate if he shall have had such duplicate original registration certificate issued to him. The chief administrator shall make and promulgate such rules and regulations as may be necessary to effectuate the purposes of this act.

This section shall also apply to registration certificates for motorized bicycles.

L.1961,c.77,s.1; amended 1968, c.130, s.10; 1983, c.105, s.6; 1994, c.60, s.19; 2004, c.64, s.4.



Section 39:3-32 - Replacement Of Lost, Destroyed Or Defaced License Plates; Reissuance Of Surrendered Plates; Fees

39:3-32. Replacement of lost, destroyed or defaced license plates; reissuance of surrendered plates; fees
39:3-32. If one or both license plates or one or both inserts are lost, destroyed, or so defaced that the numbers thereon are illegible, the owner of the motor vehicle for which the same were issued shall apply to the director or his representative for new plates or inserts within 24 hours of the discovery of such loss, destruction, or defacement. The application shall be made upon a form furnished by the division, on which the loss, defacement or destruction of the plate or plates, insert or inserts shall be set forth. The application, except as hereinafter provided, shall be accompanied by a fee fixed by the director, the amount of which fee shall equal, as nearly as possible, the cost to the division of replacing the plates or inserts. Thereupon the division may cancel the original registration and shall issue to the applicant new plates or new inserts, as the case may be, and a new registration certificate, if necessary.

Every replacement by reason of defacement shall be by a license plate or plates of the same identifying characters as those on the plate or plates replaced.

When a person has surrendered license plates to the director pursuant to any law or regulation, the director may charge a fee under this section for the reissuance of the plates surrendered or the issuance of new plates, as determined by the director, in an amount set by regulation but equal, as nearly as possible, to the cost incurred by the division in reissuing or replacing the plates.

Amended 1951,c.61,s.1; 1952,c.46,s.1; 1955,c.8,s.10; 1956,c.137; 1994,c.60,s.20.



Section 39:3-33 - Markers; Requirements Concerning; Display Of Fictitious Or Wrong Numbers, Etc.; Punishment

39:3-33. Markers; requirements concerning; display of fictitious or wrong numbers, etc.; punishment
39:3-33. The owner of an automobile which is driven on the public highways of this State shall display not less than 12 inches nor more than 48 inches from the ground in a horizontal position, and in such a way as not to swing, an identification mark or marks to be furnished by the division; provided, that if two marks are issued they shall be displayed on the front and rear of the vehicle; and provided, further, that if only one mark is issued it shall be displayed on the rear of the vehicle; and provided, further, that the rear identification mark may be displayed more than 48 inches from the ground on tank trucks, trailers and other commercial vehicles carrying inflammable liquids and on sanitation vehicles which are used to collect, transport and dispose of garbage, solid wastes and refuse. Motorcycles shall also display an identification mark or marks; provided, that if two marks are issued they shall be displayed on the front and rear of the motorcycle; and provided, further, that if only one mark is issued it shall be displayed on the rear of the motorcycle.

The identification mark or marks shall contain the number of the registration certificate of the vehicle and shall be of such design and material as prescribed pursuant to section 2 of P.L.1989, c.202 (C.39:3-33.9). All identification marks shall be kept clear and distinct and free from grease, dust or other blurring matter, so as to be plainly visible at all times of the day and night.

No person shall drive a motor vehicle which has a license plate frame or identification marker holder that conceals or otherwise obscures any part of any marking imprinted upon the vehicle's registration plate or any part of any insert which the director, as hereinafter provided, issues to be inserted in and attached to that registration plate or marker.

The director is authorized and empowered to issue registration plate inserts, to be inserted in and attached to the registration plates or markers described herein. They may be issued in the place of new registration plates or markers; and inscribed thereon, in numerals, shall be the year in which registration of the vehicle has been granted.

No person shall drive a motor vehicle the owner of which has not complied with the provisions of this subtitle concerning the proper registration and identification thereof, nor drive a motor vehicle which displays a fictitious number, or a number other than that designated for the motor vehicle in its registration certificate. During the period of time between the application for motor vehicle registration and the receipt of registration plates from the division, no person shall affix a plate or marker for the purpose of advertisement in the position on a motor vehicle normally reserved for the display of the registration plates required by this section if the plate or marker is designed with a combination of letters, numbers, colors, or words to resemble the registration plates required by this section.

A person convicted of displaying a fictitious number, as prohibited herein, shall be subject to a fine not exceeding $500.00 or imprisonment in the county jail for not more than 60 days.

A person violating any other provision of this section shall be subject to a fine not exceeding $100.00. In default of the payment thereof, there shall be imposed an imprisonment in the county jail for a period not exceeding 10 days. A person convicted of a second offense of the same violation may be fined in double the amount herein prescribed for the first offense and may, in default of the payment thereof, be punished by imprisonment in the county jail for a period not exceeding 20 days. These penalties shall not apply to the display of a fictitious number.

Amended 1943,c.173; 1952,c.46,s.2; 1968,c.363,s.1; 1973,c.164; 1981,c.133,s.1; 1983,c.428; 1989,c.132,s.1; 1989,c.202,s.1.



Section 39:3-33.1 - Veterans Buying Motor Vehicles From United States; Temporary Identification Markers

39:3-33.1. Veterans buying motor vehicles from United States; temporary identification markers
Any person who served in the active military or naval service of the United States, and who has been discharged or released from such service under conditions other than dishonorable, and who purchases a motor vehicle from the War Assets Corporation or any other agency of the United States Government authorized to sell surplus property and has obtained from such corporation or agency a certificate of identification and a temporary identification marker which shall be displayed on such vehicle in accordance with the requirements of section 39:3-33 of the Revised Statutes, may operate such motor vehicle from the place of purchase to any place within the State for the purpose of registering such motor vehicle, without violating any of the provisions of section 39:3-4 of the Revised Statutes.

L.1946, c. 45, p. 102, s. 1.



Section 39:3-33.2 - License Plates; Words "Garden State" To Be Imprinted

39:3-33.2. License plates; words "Garden State" to be imprinted
The Director of the Division of Motor Vehicles in the Department of Law and Public Safety shall, upon the occasion of the next and each subsequent general issue of passenger car motor vehicle registration license plates, cause to be imprinted thereon in addition to other markings which he shall prescribe, the words "Garden State."

L.1954, c. 221, p. 834, s. 1.



Section 39:3-33.3 - Special Identifying Marks; Issuance Of Plates

39:3-33.3. Special identifying marks; issuance of plates
The Director of the Division of Motor Vehicles is hereby authorized to issue, upon application, registration plates of a particular identifying mark or marks to be displayed as provided in section 39:3-33 of the Revised Statutes, composed of such combination of letters and figures, in accordance with the identification system as may be requested in such application provided that the particular identifying mark so requested is not then issued to and held by some other person or otherwise reserved by the director.

L.1959, c. 56, p. 164, s. 1.



Section 39:3-33.4 - Fees For Courtesy And Personalized Plates

39:3-33.4. Fees for courtesy and personalized plates
2. The director is authorized to charge an additional fee for the issuance of such particular identifying mark in such amount as he may fix from time to time but not in excess of $30 for identifying marks defined by the director to be courtesy marks, and not in excess of $100 for identifying marks defined by the director to be personalized marks, and the amount of such fee shall accompany the application.

L.1959,c.56,s.2; amended 1975,c.180,s.9; 1994,c.60,s.21.



Section 39:3-33.5 - Restrictions Upon Issuance Of Certain License Plates.

39:3-33.5 Restrictions upon issuance of certain license plates.

3.Except as provided for courtesy marks in section 2 of P.L.2000, c.15 (C.39:3-33.5a), no particular identifying mark or special organization license plate issued pursuant to P.L.1987, c.374 (C.39:3-27.35) may be issued to any applicant who:

(a)for the 10-year period next preceding the date of application for a particular identifying mark or special organization license plate has been convicted of a violation of either section 39:4-50, or section 39:4-96 of this Title or section 2 of P.L.1966, c.142 (C.39:4-50.2) or has been convicted of a violation of a law of a substantially similar nature in another jurisdiction; or

(b)has been convicted of a violation of N.J.S.2C:11-5; or

(c)for the two-year period next preceding his application for a particular identifying mark or a special organization license plate has had his driving privileges in this State or in another jurisdiction revoked or suspended for any reason whatsoever.

L.1959,c.56,s.3; amended 2000, c.15, s.1.



Section 39:3-33.5A - Restrictions Upon Issuance Of Courtesy Mark.

39:3-33.5a Restrictions upon issuance of courtesy mark.

2.No courtesy mark may be issued to any applicant who:

a.has been convicted of a violation of either section 39:4-50, or section 39:4-96 of this Title or section 2 of P.L.1966, c.142 (C.39:4-50.2) or has been convicted of a violation of a law of a substantially similar nature in another jurisdiction; or

b.has been convicted of a violation of N.J.S.2C:11-5; or

c.for the two-year period next preceding his application for a courtesy mark has had his driving privileges in this State or in another jurisdiction revoked or suspended for any reason whatsoever.

L.2000,c.15,s.2.



Section 39:3-33.6 - Disposition Of Funds

39:3-33.6. Disposition of funds
For a period commencing with the effective date of this act and terminating upon the completion of the first full fiscal year thereafter, all moneys received by the director pursuant to this act shall be forthwith deposited as received with the State Treasurer, and the expenses of administration incurred by the director in carrying out the provisions of this act, during the aforementioned period are hereby appropriated to such purposes and shall be disbursed by the State Treasurer out of such funds in the same manner as other State expenses are paid. Upon the termination of the first full fiscal year after the effective date of this act, any excess of the moneys deposited with the State Treasurer as heretofore provided and over the amount of the expenses of administration during the period heretofore set forth, shall become a part of the General State Fund, and all moneys received thereafter by the director pursuant to this act, shall become a part of the General State Fund.

L.1959, c. 56, p. 165, s. 4.



Section 39:3-33.7 - Rules And Regulations

39:3-33.7. Rules and regulations
The Director of the Division of Motor Vehicles shall promulgate rules and regulations for effectuating the purposes of this act.

L.1959, c. 56, p. 165, s. 5.



Section 39:3-33.8 - Effective Date

39:3-33.8. Effective date
This act shall take effect July 1, 1959.

L.1959, c. 56, p. 165, s. 6.



Section 39:3-33.9 - Issuance Of Reflectorized Motor Vehicle Registration Plates.

39:3-33.9 Issuance of reflectorized motor vehicle registration plates.

2. a. The chief administrator of the New Jersey Motor Vehicle Commission shall implement a phase-in program for the issuance of reflectorized motor vehicle registration plates in this State, the planning of which shall begin immediately for the issuance which shall begin on the first day of the seventh month following the report of the Reflectorized License Plate Selection Commission established pursuant to this section of this 1989 amendatory and supplementary act, P.L.1989, c.202 (C.39:3-33.9), except that the commission shall first use any existing supplies of nonreflectorized plates which it orders prior to the commencement of the issuance. The purpose of the issuance shall be to change the color scheme and style of the registration plates in use prior to the beginning of the issuance in order to provide for greater contrast between the background of the plate and the lettering and to ensure that all plates are fully treated with a reflectorized material designed to increase their nighttime visibility and legibility. The color scheme and style of the new plates shall be selected by the Reflectorized License Plate Selection Commission. The markings on the plates shall be in accordance with specifications prescribed by the chief administrator.

For a period of six years commencing on the first day of the seventh month following enactment of this 1989 amendatory and supplementary act, P.L.1989, c.202 (C.39:3-33.9 et al.), the commission may charge in addition to an annual motor vehicle registration fee, an additional annual fee not to exceed $0.40 for the costs of the issuance of reflectorized motor vehicle registration plates in this State.

b.The chief administrator of the New Jersey Motor Vehicle Commission shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) in order to effectuate the purposes of this act.

c.The chief administrator shall submit an annual progress report on the planning and implementation of the reflectorized motor vehicle registration plate phase-in program to the Governor and members of the Legislature with the first report to be submitted one year after enactment of this 1989 amendatory and supplementary act. The annual report submitted after the fourth year of implementation shall contain a recommendation as to the advisability and feasibility of a general recall of all plates of an earlier design that are still in use at the completion of the phase-in program. This report shall also contain the chief administrator's recommendation of a funding source for the ongoing costs associated with the continued issuance of reflectorized plates. The last report shall be submitted after the completion of the phase-in program.

L.1989, c.202, s.2; amended 2007, c.39, s.5.



Section 39:3-33.10 - Issuance Of Wildlife Conservation License Plates; Establishment Of "Wildlife Conservation Fund"

39:3-33.10.Issuance of wildlife conservation license plates; establishment of "Wildlife Conservation Fund"
1. a. The Director of the Division of Motor Vehicles may issue for a motor vehicle owned or leased and registered in the State, wildlife conservation license plates bearing, in addition to the registration number and other markings or identification otherwise prescribed by law, words or a slogan and an emblem, to be designed by the Commissioner of Environmental Protection and approved by the Director of the Division of Motor Vehicles, indicating support for, or an interest in, wildlife conservation. Issuance of wildlife conservation license plates in accordance with this subsection shall be subject to the provisions of chapter 3 of Title 39 of the Revised Statutes, except as hereinafter otherwise specifically provided.

b. Application for issuance of a wildlife conservation license plate shall be made to the Director of the Division of Motor Vehicles on such forms and in such manner as may be prescribed by the director. In order to be deemed complete, an application shall be accompanied by a fee of $50, payable to the Director of the Division of Motor Vehicles. The $50 fee for a wildlife conservation license plate shall be in addition to the fees otherwise prescribed by law for the registration of motor vehicles. Monies collected from the fees for wildlife conservation license plates shall be deposited into a non-lapsing, interest-bearing "Wildlife Conservation Fund," which is herewith established in the Division of Fish, Game and Wildlife. Interest or other income earned on monies deposited into the Wildlife Conservation Fund shall be credited to the fund for use as set forth in this section for other monies in the fund.

c. Except as provided in section 1 of P.L.1995, c.241 (C.39:3-33.11), monies in the Wildlife Conservation Fund shall be utilized by the Division of Fish, Game and Wildlife: (1) to reimburse the Division of Motor Vehicles for all costs incurred by that division, as stipulated by the director of that division, in producing, issuing, and publicizing the availability of wildlife conservation license plates; and (2) for endangered and nongame species conservation, including effectuating the purposes of "The Endangered and Nongame Species Conservation Act," P.L.1973, c.309 (C.23:2A-1 et seq.). The Director of the Division of Motor Vehicles shall annually certify to the Director of the Division of Fish, Game and Wildlife the average cost per license plate incurred in the immediately preceding year by the Division of Motor Vehicles in producing, issuing, and publicizing the availability of wildlife conservation license plates.

d. The Director of the Division of Motor Vehicles shall notify eligible motorists of the opportunity to obtain wildlife conservation license plates by including a notice with all motor vehicle registration renewals, and by posting appropriate posters or signs in all division facilities and offices, as may be provided by the Division of Fish, Game and Wildlife. The notices, posters, and signs shall be designed by the Commissioner of Environmental Protection. The designs shall be subject to the approval of the Director of the Division of Motor Vehicles, and the Director of the Division of Fish, Game and Wildlife shall supply the Division of Motor Vehicles with the notices, posters, and signs to be circulated or posted by that division.

e. The directors of the Division of Fish, Game and Wildlife and the Division of Motor Vehicles shall develop and enter into an interagency memorandum of agreement setting forth the procedures to be followed by the two divisions in carrying out their respective responsibilities under this act.

L.1993,c.119,s.1; amended 1995,c.241,s.2.



Section 39:3-33.11 - Annual Renewal Fee; Use

39:3-33.11.Annual renewal fee; use
1.The annual renewal fee for the registration certificate of a motor vehicle for which a wildlife conservation license plate has been issued shall include, in each year subsequent to the year of issuance, a wildlife conservation license plate renewal fee in the amount of $10, which shall be in addition to the fee for the renewal of the registration certificate, and which shall be collected by the Division of Motor Vehicles.

For each $10 wildlife conservation license plate renewal fee collected, the Division of Motor Vehicles shall deposit:

a. $3 thereof into a non-lapsing, interest-bearing "Marine Mammal Stranding Center Fund" to be established in the Department of the Treasury. Interest or other income earned on monies deposited into the Marine Mammal Stranding Center Fund shall be credited to the fund for use as set forth in this subsection for other monies in that fund. Monies in the Marine Mammal Stranding Center Fund shall be withdrawn by the State Treasurer and disbursed to the Marine Mammal Stranding Center in Brigantine, New Jersey, upon request of the center pursuant to a voucher system to be established by the State Treasurer. The center shall indicate on each voucher request the purpose to which the monies disbursed shall be applied. Monies disbursed from the fund to the center shall be utilized by the center in support of its work pertaining to the rescue, treatment, rehabilitation, and conservation of marine mammals and marine reptiles, and toward meeting the costs of related research and public education activities, and may be applied toward the costs of personnel and the purchase and maintenance of equipment and supplies for such purposes. The State Treasurer shall provide an annual report to the Marine Mammal Stranding Center on the status of the fund, and the center shall provide an annual report to the State Treasurer documenting expenditures by the center of monies from the fund; and

b. $7 thereof into the Wildlife Conservation Fund established pursuant to subsection b. of section 1 of P.L.1993, c.119 (C.39:3-33.10), of which:

(1) $5 shall be utilized by the Division of Fish, Game and Wildlife for the purpose only of funding research, information and data collection and dissemination, population and habitat studies, environmental education, and conservation activities pertaining to endangered and non-game wildlife , and which may include the funding of full-time or part-time personnel and the purchase and maintenance of equipment and supplies dedicated to that purpose ; and

(2) $2 shall be made available to the Division of Fish, Game and Wildlife for the purpose only of providing funding grants to endangered and non-game wildlife conservation projects proposed by nonprofit organizations.

The Division of Fish, Game and Wildlife shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations which set forth the criteria for awarding grants pursuant to paragraph (2) of this subsection.

c. Any person whose application for issuance of a wildlife conservation license plate has been received by the State prior to the effective date of P.L.1995, c.241, or is received within 30 days thereafter, shall be permanently exempt from payment of the $10 annual wildlife conservation license plate renewal fee required pursuant to this section for that wildlife conservation license plate unless the person waives the exemption on a form therefor to be provided by the Division of Motor Vehicles at the time of renewal of the registration certificate for the motor vehicle.

L.1995,c.241,s.1.



Section 39:3-33A - Additional Charge For Personalized, Courtesy, Special License Plates.

39:3-33a Additional charge for personalized, courtesy, special license plates.

1.Whenever the Division of Motor Vehicles is authorized to charge an additional application fee for the issuance of a personalized, courtesy or special license plate, the division shall charge that additional application fee only upon the initial issuance of the plate. If a personalized, courtesy or special plate is issued to a lessee in a motor vehicle leasing agreement, upon termination of the lease the lessee may apply to the director to have the plate reissued to another motor vehicle leased or owned by the lessee upon payment of a fee of $4.50. If a personalized, courtesy or special license plate is issued to an owner of a motor vehicle, the owner may apply to the director to have the plate reissued to another motor vehicle leased or owned by the owner upon payment of a fee of $4.50. Nothing in this section shall be construed as prohibiting the division from charging, at the time of annual registration renewal, the payment of the additional fee which has been required under any other section of law for a special license plate.

L.1999,c.192,s.1.



Section 39:3-33B - Subsequent Personalized, Courtesy, Special License Plates Permitted.

39:3-33b Subsequent personalized, courtesy, special license plates permitted.
1. a. The lessee in a motor vehicle leasing agreement or the owner of a motor vehicle who obtains a base set of personalized, courtesy or special license plates with special identifying marks may obtain and use subsequent sets in a series for use upon other motor vehicles if they are owned or leased from the same or different lessor by that person, provided that there is sufficient space for the series' subscript.

b.The fees for the subsequent sets in a series shall be prescribed by the director.

c.The administrator may promulgate rules and regulations to effectuate the purposes of this act.

L. 2001, c.35, s.1; amended L.2004,c.91.



Section 39:3-33C - Merchandise Intended To Conceal, Degrade License Plate Legibility Prohibited; Fine.

39:3-33c Merchandise intended to conceal, degrade license plate legibility prohibited; fine.

1.A person shall not sell, offer for sale, distribute, transfer, purchase, receive, or possess any merchandise, including but not limited to retractable license plate holders, reflective spray, or anti-photograph license plate covers, knowing that such merchandise is designed or intended to be used to conceal or degrade the legibility of any part of any marking imprinted upon a vehicle's license plate for the purpose of evading law enforcement. The penalty for a violation of this section shall be a fine not to exceed $500. Nothing in this section shall be construed to impose liability on a newspaper that accepts or publishes classified advertising for merchandise that is designed or intended to be used to conceal or degrade the legibility of any part of any marking imprinted upon a vehicle's license plate for the purpose of evading law enforcement.

L.2015, c.49, s.1.



Section 39:3-34 - Application For Certificate Or License During Suspension, Etc. Prohibited

39:3-34. Application for certificate or license during suspension, etc. prohibited
39:3-34. No person whose registration certificate or driving privilege, including any privilege to operate a commercial motor vehicle as defined in P.L.1990, c.103 (C.39:3-10.9 et al.), has been suspended or revoked, or who has been prohibited or disqualified from obtaining a driver's license or registration certificate, shall apply to the director for a registration certificate or license, or a learner's permit, as the case may be, during the period of the suspension, revocation, or prohibition. A person who violates this section shall be subject to a fine of not more than $500 or imprisonment for not more than three months, or both, at the discretion of the court.

Amended 1942,c.313; 1945,c.222,s.1; 1990,c.103,s.30.



Section 39:3-35 - Lending Or Using Registration Certificate Or Plates On Other Vehicle Prohibited; Fine

39:3-35. Lending or using registration certificate or plates on other vehicle prohibited; fine
No person shall lend the registration certificate or registration plates for use on a motor vehicle other than the vehicle for which issued, or use the same for a motor vehicle other than the vehicle for which issued.

Any person who violates this section shall be fined not less than twenty-five nor more than fifty dollars.



Section 39:3-36 - Notification Of Change Of Residence; Fees, Penalties; Public Awareness Campaign.

39:3-36 Notification of change of residence; fees, penalties; public awareness campaign.

39:3-36. a. A licensed operator shall notify the chief administrator of any change in residence within one week after the change is made. Notice shall be in such form and shall contain such information as the chief administrator may require. Upon notification, and payment of a fee of $5 for the license in addition to the digitized picture fee, the chief administrator shall provide the licensed operator with a new license.

The registered owner of a motor vehicle or a motorized bicycle shall notify the chief administrator of any change in residence within one week after the change is made. Notice shall be in such form and shall contain such information as the chief administrator may require. Upon notification, and payment of a fee of $5, the chief administrator shall provide the registered owner with a new registration certificate.

A person who violates this section shall be subject to a penalty of not more than $25.

b.The chief administrator shall establish a public awareness campaign to inform the general public about the importance of maintaining a current address with the commission.

Amended 1983, c.105, s.3; 1990, c.103, s.31; 1999, c.28, s.11; 2001, c.391, s.10; 2007, c.281, s.2.



Section 39:3-37 - Falsifying Application, Examination; Punishment, Revocation Of Registration, License

39:3-37. Falsifying application, examination; punishment, revocation of registration, license
39:3-37. A person who gives a fictitious name or address or makes any other intentional misstatement of a material fact in an application for registration of a motor vehicle , an application for a waiver pursuant to section 15 of P.L.1995, c.112 (C.39:8-55) of the emission standards requirement, or an application for a driver's license or in a preliminary application, examination or proceeding, or a person who knowingly sells, loans or gives an identification document to another person for the purpose of aiding that person to obtain a driver's license, registration certificate or waiver certificate for which that person is not qualified, shall be subject to a fine of not less than $200 or more than $500, or imprisonment for not more than six months or both, at the discretion of the court. The director shall, upon proper evidence not limited to a conviction, revoke the registration of the motor vehicle or driver's license of a person who violates this section for a period of not less than six months or more than two years.

Amended 1968,c.323,s.9; 1969,c.113,s.2; 1978,c.174; 1989,c.298; 1995,c.112,s.35.

39:3-37.1 Unlawful loan of license, vehicle; penalty.

121. a. A person who has been issued a driver's license shall not lend that driver's license for use by another person.

b.A person who owns, leases or otherwise has control or custody of a motor vehicle registered under the provisions of this title shall not allow that motor vehicle to be operated by an unlicensed driver.

c.The penalty for a violation of this section shall be a fine of not less than $200 or more than $500, imprisonment for not more than 15 days, or both.

L.2003,c.13,s.121.



Section 39:3-37.1 - Unlawful Loan Of License, Vehicle; Penalty.

39:3-37.1 Unlawful loan of license, vehicle; penalty.

121. a. A person who has been issued a driver's license shall not lend that driver's license for use by another person.

b.A person who owns, leases or otherwise has control or custody of a motor vehicle registered under the provisions of this title shall not allow that motor vehicle to be operated by an unlicensed driver.

c.The penalty for a violation of this section shall be a fine of not less than $200 or more than $500, imprisonment for not more than 15 days, or both.

L.2003,c.13,s.121.



Section 39:3-38 - Counterfeiting Or Using Other Markers; Placement Of Forged Or Counterfeit Plate On Motor Vehicle; Revocation Of License; Fine

39:3-38. Counterfeiting or using other markers; placement of forged or counterfeit plate on motor vehicle; revocation of license; fine
No person shall counterfeit a number plate or marker or make a substitute or temporary marker, under penalty of revocation of such person's driver's license for a period not to exceed 6 months, or a fine of not less than $50.00 nor more than $100.00.

No person shall use a marker other than the one issued to him by the commissioner, except as provided in R.S. 39:3-15, under penalty of a fine of not less than $25.00 nor more than $50.00.

No person shall cause to be placed a forged or counterfeit license plate on any motor vehicle, under penalty of revocation of such person's driver's license for a period not to exceed 6 months, or a fine of not less than $50.00 nor more than $100.00, or both.

Amended by L.1979, c. 173, s. 1, eff. Aug. 27, 1979.



Section 39:3-40 - Penalties For Driving While License Suspended, Etc.

39:3-40 Penalties for driving while license suspended, etc.

39:3-40. No person to whom a driver's license has been refused or whose driver's license or reciprocity privilege has been suspended or revoked, or who has been prohibited from obtaining a driver's license, shall personally operate a motor vehicle during the period of refusal, suspension, revocation, or prohibition.

No person whose motor vehicle registration has been revoked shall operate or permit the operation of such motor vehicle during the period of such revocation.

Except as provided in subsections i. and j. of this section, a person violating this section shall be subject to the following penalties:

a.Upon conviction for a first offense, a fine of $500.00 and, if that offense involves the operation of a motor vehicle during a period when the violator's driver's license is suspended for a violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), revocation of the violator's motor vehicle registration privilege in accordance with the provisions of sections 2 through 6 of P.L.1995, c.286 (C.39:3-40.1 through C.39:3-40.5);

b.Upon conviction for a second offense, a fine of $750.00, imprisonment in the county jail for at least one but not more than five days and, if the second offense involves the operation of a motor vehicle during a period when the violator's driver's license is suspended and that second offense occurs within five years of a conviction for that same offense, revocation of the violator's motor vehicle registration privilege in accordance with the provisions of sections 2 through 6 of P.L.1995, c.286 (C.39:3-40.1 through C.39:3-40.5);

c.Upon conviction for a third offense or subsequent offense, a fine of $1,000.00 and imprisonment in the county jail for 10 days. If the third or a subsequent offense involves the operation of a motor vehicle during a period when the violator's driver's license is suspended and the third or subsequent offense occurs within five years of a conviction for the same offense, revocation of the violator's motor vehicle registration privilege in accordance with the provisions of sections 2 through 6 of P.L.1995, c.286 (C.39:3-40.1 through C.39:3-40.5);

d.Upon conviction, the court shall impose or extend a period of suspension not to exceed six months;

e.Upon conviction, the court shall impose a period of imprisonment for not less than 45 days or more than 180 days, if while operating a vehicle in violation of this section a person is involved in an accident resulting in bodily injury to another person;

f. (1) In addition to any penalty imposed under the provisions of subsections a. through e. of this section, any person violating this section while under suspension issued pursuant to section 2 of P.L.1972, c.197 (C.39:6B-2), upon conviction, shall be fined $500.00, shall have his license to operate a motor vehicle suspended for an additional period of not less than one year nor more than two years, and may be imprisoned in the county jail for not more than 90 days.

(2)In addition to any penalty imposed under the provisions of subsections a. through e. of this section and paragraph (1) of this subsection, any person violating this section under suspension issued pursuant to R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a) or P.L.1982, c.85 (C.39:5-30a et seq.), shall be fined $500, shall have his license to operate a motor vehicle suspended for an additional period of not less than one year or more than two years, and shall be imprisoned in the county jail for not less than 10 days or more than 90 days.

(3)In addition to any penalty imposed under the provisions of subsections a. through e. of this section and paragraphs (1) and (2) of this subsection, a person shall have his license to operate a motor vehicle suspended for an additional period of not less than one year or more than two years, which period shall commence upon the completion of any prison sentence imposed upon that person, shall be fined $500 and shall be imprisoned for a period of 60 to 90 days for a first offense, imprisoned for a period of 120 to 150 days for a second offense, and imprisoned for 180 days for a third or subsequent offense, for operating a motor vehicle while in violation of paragraph (2) of this subsection while:

(a)on any school property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or within 1,000 feet of such school property;

(b)driving through a school crossing as defined in R.S.39:1-1 if the municipality, by ordinance or resolution, has designated the school crossing as such; or

(c)driving through a school crossing as defined in R.S.39:1-1 knowing that juveniles are present if the municipality has not designated the school crossing as such by ordinance or resolution.

A map or true copy of a map depicting the location and boundaries of the area on or within 1,000 feet of any property used for school purposes which is owned by or leased to any elementary or secondary school or school board produced pursuant to section 1 of P.L.1987, c.101 (C.2C:35-7) may be used in a prosecution under subparagraph (a) of this paragraph.

It shall not be relevant to the imposition of sentence pursuant to subparagraph (a) or (b) of this paragraph that the defendant was unaware that the prohibited conduct took place while on or within 1,000 feet of any school property or while driving through a school crossing. Nor shall it be relevant to the imposition of sentence that no juveniles were present on the school property or crossing zone at the time of the offense or that the school was not in session;

g.(Deleted by amendment, P.L.2009, c.224);

h.A person who owns or leases a motor vehicle and permits another to operate the motor vehicle commits a violation and is subject to suspension of his license to operate a motor vehicle and to revocation of registration pursuant to sections 2 through 6 of P.L.1995, c.286 (C.39:3-40.1 through C.39:3-40.5) if the person:

(1)Knows that the operator's license or reciprocity privilege to operate a motor vehicle has been suspended for a violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a); or

(2)Knows that the operator's license or reciprocity privilege to operate a motor vehicle is suspended and that the operator has been convicted, within the past five years, of operating a vehicle while the person's license was suspended or revoked.

In any case where a person who owns or leases a motor vehicle knows that the operator's license or reciprocity privilege of the person he permits to operate the motor vehicle is suspended or revoked for any violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), the person also shall be subject to the following penalties: for a first or second offense, a fine of $1,000, imprisonment for not more than 15 days, or both; and for a third or subsequent offense, a fine of $1,000, imprisonment for not more than 15 days, or both, and forfeiture of the right to operate a motor vehicle over the highways of this State for a period of 90 days;

i.If the violator's driver's license to operate a motor vehicle has been suspended pursuant to section 9 of P.L.1985, c.14 (C.39:4-139.10) or for failure to comply with a time payment order, the violator shall be subject to a maximum fine of $100 upon proof that the violator has paid all fines and other assessments related to the parking violation that were the subject of the Order of Suspension, or if the violator makes sufficient payments to become current with respect to payment obligations under the time payment order;

j.If a person is convicted for a second or subsequent violation of this section and the second or subsequent offense involves a motor vehicle moving violation, the term of imprisonment for the second or subsequent offense shall be 10 days longer than the term of imprisonment imposed for the previous offense.

For the purposes of this subsection, a "motor vehicle moving violation" means any violation of the motor vehicle laws of this State for which motor vehicle points are assessed by the chief administrator pursuant to section 1 of P.L.1982, c.43 (C.39:5-30.5).

amended 1941, c.344; 1945, c.222, s.2; 1947, c.25; 1964, c.9; 1968, c.323, s.10; 1981, c.38, s.1; 1982, c.45, s.2; 1983, c.90, s.1; 1986, c.38; 1992, c.203; 1994, c.64, s.2; 1995, c.286, s.1; 1999, c.185, s.3; 1999, c.423, s.3; 2001, c.213, s.1; 2002, c.28; 2007, c.187; 2009, c.224, s.1; 2009, c.332.



Section 39:3-40.1 - Revocation Of Registration Certificate, Plates.

39:3-40.1 Revocation of registration certificate, plates.

2. a. Any motor vehicle registration certificate and registration plates shall be revoked if a person is convicted of violating the provisions of:

(1)subsection a. of R.S.39:3-40 for operating a motor vehicle during a period when that violator's driver's license has been suspended for a violation of R.S.39:4-50; or

(2)subsection b. or c. of R.S.39:3-40 for operating a motor vehicle during a period when that violator's driver's license has been suspended within a five-year period.

(3)(Deleted by amendment, P.L.2009, c.201).

This revocation of registration certificate and registration plates shall apply to all passenger automobiles and motorcycles owned or leased by the violator and registered under the provisions of R.S.39:3-4 and all noncommercial trucks owned or leased by the violator and registered under the provisions of section 2 of P.L.1968, c.439 (C.39:3-8.1), including those passenger automobiles, motorcycles and noncommercial trucks registered or leased jointly in the name of the violator and the other owner of record.

b.At the time of conviction, the court shall notify each violator that the person's passenger automobile, motorcycle, and noncommercial truck registrations are revoked. Notwithstanding the provisions of R.S.39:5-35, the violator shall surrender the registration certificate and registration plates of all passenger automobiles, motorcycles, and noncommercial truck registrations subject to revocation under the provisions of this section within 48 hours of the court's notice. The surrender shall be at a place and in a manner prescribed by the Chief Administrator of the New Jersey Motor Vehicle Commission pursuant to rule and regulation. The court also shall notify the violator that a failure to surrender that vehicle registration certificate and registration plates shall result in the impoundment of the vehicle in accordance with the provisions of section 4 of P.L.1995, c.286 (C.39:3-40.3) and the seizure of said registration certificate and registration plates. The revocation authorized under the provisions of this subsection shall remain in effect for the period during which the violator's license to operate a motor vehicle is suspended and shall be enforced so as to prohibit the violator from registering or leasing any other vehicle, however acquired, during that period.

c.If the violator subject to the penalties set forth in subsections a. and b. of this section for conviction of violating the provisions of R.S.39:3-40 was operating a motor vehicle owned or leased by another person and that other owner or lessee permitted that operation with knowledge that the violator's driver's license was suspended, the court shall suspend the person's license to operate a motor vehicle and revoke the registration certificate and registration plates for that vehicle for a period of not more than six months. Notwithstanding the provisions of R.S.39:3-35, the owner or lessee shall surrender the registration certificate and registration plates of that vehicle within 48 hours of the court's notice of revocation. The surrender shall be at a place and in a manner prescribed by the Chief Administrator of the New Jersey Motor Vehicle Commission pursuant to rule and regulation. The court also shall notify the owner or lessee that a failure to surrender the revoked registration certificate and registration plates shall result in the impoundment of the vehicle in accordance with the provisions of section 4 of P.L.1995, c.286 (C.39:3-40.3) and the seizure of said registration certificate and registration plates. Nothing in this subsection shall be construed to limit the court from finding that owner or lessee guilty of violating R.S.39:3-39 or any other such statute concerning the operation of a motor vehicle by an unlicensed driver.

L.1995, c.286, s.2; amended 2000, c.83, s.2; 2009, c.201, s.4.



Section 39:3-40.2 - Issuance Of Temporary Registration Certificate, Plates

39:3-40.2. Issuance of temporary registration certificate, plates
3. a. The director may issue a temporary registration certificate and temporary registration plates for a motor vehicle for which the registration certificate and registration plates have been revoked under the provisions of section 2 of P.L.1995, c.286 (C.39:3-40.1) if:

(1)the name of the applicant for the temporary registration appeared upon the revoked registration certificate as a joint owner or joint lessee of the motor vehicle; or

(2)the applicant for the temporary registration is the spouse, child, dependent, parent or legal guardian of the violator or owner and certifies, in a manner prescribed by the director, that the operation of the motor vehicle is necessary for specified employment, educational, health or medical purposes.

The application shall be in a manner and form prescribed by the director. The application also shall include a signed certification that the applicant shall not knowingly permit the violator to operate the motor vehicle until the violator's license and driving privileges have been restored by the director and that any violation of this provision shall result in the revocation of the temporary registration issued for the motor vehicle under the provisions of this section, that the motor vehicle shall be ineligible for the temporary registration authorized under this act, and that the motor vehicle may be impounded in accordance with the provisions of section 4 of P.L.1995, c.286 (C.39:3-40.3) and the temporary registration certificate and temporary registration plates seized.

b.The director shall issue a temporary registration certificate and temporary registration plates for a motor vehicle registered under the provisions of this section. As prescribed by the director, the temporary registration plates shall bear a special series of numbers or letters so as to be readily identifiable by law enforcement officers.

c.The director may issue a new registration to a lessor of a vehicle for which the registration has been revoked pursuant to section 2 of P.L.1995, c.286 (C.39:3-40.1) provided that the vehicle is not leased to the same lessee.

d.The temporary registration authorized under this section shall expire and become void on the last day of the sixth month following the calendar month in which it was issued. All such temporary registrations may be renewed, upon application, by the director.

The fee schedule for the temporary registration authorized under this section shall be prescribed by the director. The schedule may provide for differing fees based upon the manufacturer's shipping weight and the model year of the motor vehicle; provided, however, that no such temporary registration fee shall exceed $75. The registrant also shall pay a non-recurring $25 fee for the temporary registration plates issued by the director.

L.1995,c.286,s.3; amended 2000, c.83, s.3.



Section 39:3-40.3 - Impoundment Of Motor Vehicles

39:3-40.3. Impoundment of motor vehicles
4. a. A motor vehicle subject to the provisions of this act may be impounded by any law enforcement officer if the registrant:

(1) knowingly permits an unlicensed driver to operate that motor vehicle;

(2) operates or permits the operation of that motor vehicle without a valid temporary registration or valid temporary registration plates as authorized under section 3 of P.L.1995, c.286 (C.39:3-40.2); or

(3) fails to surrender a registration certificate and registration plates in accordance with the provisions of subsection b. or c. of section 2 of P.L.1995, c.286 (C.39:3-40.1).

A motor vehicle impounded under the provisions of this subsection shall be removed to storage space or garage and its registration certificate and registration plates seized. The registrant shall be responsible for the cost of the removal and storage of the impounded motor vehicle.

b. (1) If the registrant fails to claim the motor vehicle and pay the reasonable costs of removal and storage by midnight of the 30th day following impoundment, along with a fine of $50 to cover the administrative costs of the municipality wherein the violation occurred, the municipality may sell the motor vehicle at public auction. The municipality shall give notice of the sale by certified mail to the registrant of the motor vehicle and to the holder of any security interest filed with the director, and by publication in a form to be prescribed by the director by one insertion, at least five days before the date of the sale, in one or more newspapers published in this State and circulating in the municipality in which the motor vehicle has been impounded.

(2) At any time prior to the sale, the registrant or other person entitled to the motor vehicle may reclaim possession of it upon payment of the reasonable costs of removal and storage of the motor vehicle and any outstanding fines or penalties; provided, however, if the other person entitled to the motor vehicle is a lessor or the holder of a lien on the motor vehicle, he may reclaim the motor vehicle without payment. In such cases, the violator shall be liable for all outstanding costs, fines and penalties, and the municipality shall have a lien against the property and income of that violator for the total amount of those outstanding costs, fines and penalties.

(3) Any proceeds obtained from the sale of a motor vehicle at public auction pursuant to paragraph (1) of this subsection in excess of the amount owed to the municipality for the reasonable costs of removal and storage of the motor vehicle and any outstanding fines or penalties shall be returned to the registrant of the vehicle.

L.1995,c.286,s.4.



Section 39:3-40.4 - Sale, Transfer Of Motor Vehicle Subject To Registration Restrictions

39:3-40.4. Sale, transfer of motor vehicle subject to registration restrictions
5. A motor vehicle subject to the registration restrictions set forth in sections 2 and 3 of P.L.1995, c.286 (C.39:3-40.1 and C.39:3-40.2) may not be sold or its ownership transferred; and the Division of Motor Vehicles shall not issue a certificate of registration for that vehicle; during the period in which those restrictions remain in effect unless that motor vehicle is sold or transferred for a fair market value.

L.1995,c.286,s.5.



Section 39:3-40.5 - Rules, Regulations

39:3-40.5. Rules, regulations
6.The director, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act. Those rules and regulations shall include, but not be limited to, provisions providing for a notice:

a. to the lessor or lienholder of any motor vehicle subject to a revocation of registration under the provisions of this act; and

b. to each person whose driver's license has been suspended of the penalties which may be imposed under the provisions of this act.

L.1995,c.286,s.6.



Section 39:3-40.6 - Proof Of Valid Motor Vehicle Insurance Before Release Of Impounded Vehicle.

39:3-40.6 Proof of valid motor vehicle insurance before release of impounded vehicle.

1.No motor vehicle which has been impounded pursuant to the laws of this State shall be released by the State or local law enforcement authority which impounded the vehicle unless proof of valid motor vehicle insurance for that vehicle is presented to the law enforcement authority. The recovery or salvage of the impounded motor vehicle by, or on behalf of, an insurer, financial institution or other lending entity, shall not require proof of valid motor vehicle insurance for that vehicle.

L.2000,c.61,s.1.



Section 39:3-41 - Driver's Manual Made Available; Contents.

39:3-41 Driver's manual made available; contents.

39:3-41. a. At the time of the issuance of an examination permit or a special learner's permit to operate a motor vehicle, the chief administrator shall make available to each applicant for the examination permit or special learner's permit a driver's manual containing information required to be known and followed by licensed drivers relating to licensing requirements.

b.At the time of any required examination for renewal of a driver's license, the chief administrator shall upon request make available to each applicant for renewal a copy of the manual and any supplements thereto.

c.The driver's manual and any supplements thereto or any other booklet or writing prepared in connection with examinations for drivers' licenses or for renewals of drivers' licenses shall contain all information necessary to answer any question on an examination for a driver's license or for a renewal of a driver's license.

d.The chief administrator, following consultation with the organ procurement organizations designated pursuant to 42 U.S.C. s.1320b-8 to serve in the State of New Jersey, shall include in the driver's manual information explaining the provisions of the "Revised Uniform Anatomical Gift Act," P.L.2008, c.50 (C.26:6-77 et al.), the beneficial uses of donated organs and tissues, and the procedure for indicating on the driver's license the intention to make such a donation pursuant to P.L.1978, c.181 (C.39:3-12.2). The chief administrator may distribute all remaining copies of the existing driver's manual before reprinting the manual with the information required pursuant to this subsection.

e.The chief administrator, in consultation with the Nikhil Badlani Foundation, shall include in the driver's manual information explaining the dangers of failing to comply with this State's motor vehicle traffic laws and indicating that interested drivers may take the STOP for Nikhil Safety Pledge set forth in paragraph (1) of this subsection.

(1)The "STOP for Nikhil Safety Pledge" is as follows:

"In order to ensure the safety of others on the road, passengers in my car, and myself as a driver, I pledge to obey traffic laws while operating a motor vehicle, be extra cautious, and be attentive to traffic signs and signals and road conditions. Specifically:

I will come to a complete stop at every "stop" sign or red traffic light, and will not proceed through a red traffic light;

I will stay alert, keep two hands on the steering wheel whenever possible, and keep my mind on the road;

I will talk safely by using a hands-free wireless telephone while driving if I am of lawful age to do so and refrain from texting while driving; and I will plan ahead and leave enough time to arrive at my destination."

(2)The chief administrator shall ensure that drivers have the option of taking the pledge set forth in paragraph (1) of this subsection by filling out a standard form made available at motor vehicle offices or by following instructions publicized by the chief administrator directing interested drivers to the appropriate website to complete the pledge.

(3)The chief administrator may distribute all remaining copies of the existing driver's manual before reprinting the manual with the information required pursuant to this subsection.

amended 1941, c.341; 1977, c.24; 1992, c.110, s.2; 2008, c.50, s.26; 2015, c.78, s.2.



Section 39:3-41.1 - Distribution Of Existing Manual Prior To Reprint For Equestrian Information.

39:3-41.1 Distribution of existing manual prior to reprint for equestrian information.

2.The administrator may distribute all remaining copies of the existing manual before reprinting it with the information required pursuant to subsection b. of R.S.39:4-72.

L.2004,c.163,s.2.



Section 39:3-42 - Compliance With Chapter Sufficient

39:3-42. Compliance with chapter sufficient
No owner, purchaser or driver of a motor vehicle who has complied with this chapter shall be required to obtain any other license or permit to use or operate the vehicle, be excluded or prohibited from or limited in the free use thereof or be required to comply with other provisions or conditions as to the use of the motor vehicle, except as provided in this subtitle and as otherwise provided by law.



Section 39:3-43 - Powers Of Commission.

39:3-43 Powers of commission.

39:3-43. The commission is hereby given authority to pass upon the construction and equipment of any vehicle, motor vehicle or motor-drawn vehicle with a view to its safety for use on a street or highway and it shall be lawful for the commission to refuse registration to any vehicle that in its estimation is not a proper vehicle to be used upon a highway. The commission is hereby authorized to promulgate regulations, not inconsistent with this chapter, concerning the construction and equipment of any vehicle, motor vehicle or motor-drawn vehicle. The commission may require the approval of any equipment or device and may set up the procedure which shall be followed when any equipment or device is submitted for approval. The commission may revoke or suspend for cause and after hearing any certificate of approval that may be issued under this article. The commission at its discretion is hereby authorized to disapprove any equipment or device.

Amended 2003, c.13, s.103.



Section 39:3-44 - Scope And Effect

39:3-44. Scope and effect
No person shall hereafter drive, move, park or be in custody of nor shall any owner or lessee hereafter cause or knowingly permit to be driven, moved or parked on any highway any vehicle, motor vehicle or motor-drawn vehicle or combination of vehicles which is in such unsafe condition as to endanger or be likely to endanger any person or property, or which does not contain those parts or is not at all times, equipped with such equipment in proper condition and adjustment as required in this article, or which is equipped in any manner in violation of this article. No person shall do any act forbidden or fail to perform any act required under this article.



Section 39:3-45 - Certain Vehicles Excepted

39:3-45. Certain vehicles excepted
The subsequent provisions of this article with respect to equipment and lights on vehicles shall not apply to agricultural machinery and implements, road machinery, road rollers, traction engines or farm tractors except as hereinafter in this article made applicable.



Section 39:3-46 - Definitions Relative To Illuminating Devices.

39:3-46 Definitions relative to illuminating devices.

39:3-46. As used in this article, unless the context requires another or different construction:

"Approved" means approved by the commission and when applied to lamps and other illuminating devices means that such lamps and devices must be in good working order and capable of operating at least 50% of their designed efficiency.

"Vehicle" means every device in, upon or by which a person or property is or may be transported upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

"When lighted lamps are required" means at any time from a half-hour after sunset to a half-hour before sunrise; whenever rain, mist, snow or other precipitation or atmospheric moisture requires the use of windshield wipers by motorists; and during any time when, due to smoke, fog, unfavorable atmospheric conditions or for any other cause there is not sufficient light to render clearly discernible persons and vehicles on the highway at a distance of 500 feet ahead.

"Headlamp" means a major lighting device capable of providing general illumination ahead of a vehicle.

"Auxiliary driving lamp" means an additional lighting device on a motor vehicle used primarily to supplement the headlamps in providing general illumination ahead of a vehicle.

"Single beam headlamps" means headlamps or similar devices arranged so as to permit the driver of the vehicle to use but one distribution of light on the road.

"Multiple-beam headlamps" means headlamps or similar devices arranged so as to permit the driver of the vehicle to use one of two or more distributions of light on the road.

"Asymmetric headlamps" means headlamps or similar devices arranged so as to permit the driver of the vehicle to use one of several distributions of light on the road, at least one of which is asymmetric about the median vertical axis.

"Clear road beam" means the beam from multiple-beam headlamps designed to be used when not approaching other vehicles and designed to provide sufficient candlepower ahead to reveal obstacles at a safe distance ahead under ordinary conditions of road contour and of vehicle loading.

"Meeting beam" means the beam from multiple beam or asymmetric headlamps designed to be used when other vehicles are approaching within 500 feet or when signaled and designed so that the illumination on the left side of the road is reduced sufficiently to avoid dangerous glare for the approaching driver.

"Lower beam" means the beam from multiple beam or asymmetric headlamps designed to be directed low enough to avoid dangerous glare on both sides of the roadway.

"Reflector" means an approved device designed and used to give an indication by reflected light.

Amended 1983, c.285; 1995, c.305, s.1; 2003, c.13, s.104.



Section 39:3-47 - Illuminating Devices Required; Violations, Fines.

39:3-47 Illuminating devices required; violations, fines.

39:3-47. No person shall drive, move, park or be in custody of any vehicle or combination of vehicles on any street or highway unless such vehicle or combination of vehicles is equipped with lamps and illuminating devices as hereinafter in this article respectively required for different classes of vehicles.

a.No person shall drive, move, park or be in custody of any vehicle or combination of vehicles on any street or highway during the times when lighted lamps are required unless such vehicle or combination of vehicles displays lighted lamps and illuminating devices as hereinafter in this article required. Failure to use lighted lamps when lighted lamps are required may result in a fine not to exceed $50.00. In no case shall motor vehicle points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C:17:33B-14) be assessed against any person for a violation of this subsection. A person who is fined under this subsection for a violation of this subsection shall not be subject to a surcharge under the New Jersey Merit Rating Plan as provided in section 6 of P.L.1983, c.65 (C:17:29A-35).

b.No person shall use on any vehicle any approved electric lamp or similar device unless the light source of such lamp or device complies with the conditions of approval as to focus and rated candlepower.

c.No person shall alter the equipment or performance of equipment of any vehicle which has been approved at an official inspection station designated by the commission with intent to defeat the purpose of such inspection, and no person shall drive or use any vehicle with equipment so altered.

Amended 1995, c.305, s.2; 2003, c.13, s.44.



Section 39:3-48 - Visibility

39:3-48. Visibility
(a) Whenever there shall be in this article a requirement declared as to the distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, said provisions shall apply during the times when lighted lamps are required upon a straight level unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

(b) The light from every required exterior lamp on a vehicle shall be visible from a distance of 500 feet in the directions set forth therefor in paragraph (d) of this section except that the light illuminating a license plate shall cause the license plate to be clearly legible from a distance of 50 feet to the rear. Such visibility is not required when the light is obscured by another vehicle in a combination of vehicles.

(c) Every required Class A reflector shall be visible from all distances between 100 and 600 feet, and every required Class B reflector shall be visible from all distances between 100 and 350 feet, when illuminated by the upper beam of headlamps.

(d) Light from every headlamp, other driving lamp, clearance lamp, identification lamp and single-faced turn signal mounted on or at the front of a vehicle, and front parking light, shall be visible to the front; that from every side-marker lamp and side reflector shall be visible to the side; that from every stop lamp, tail lamp, clearance lamp, identification lamp, back-up lamp and reflector mounted on the rear, from every turn signal mounted on the rear of a vehicle or the cab of a truck tractor, and from any rear parking lamp, shall be visible to the rear; that from any double-faced turn signal shall be visible to the front and to the rear at the side on which such lamp is mounted; and that from any projecting load marker lamp or combination marker lamp shall be visible from the direction stated in the provision requiring it.

Amended by L.1964, c. 136, s. 1.



Section 39:3-49 - Headlamps

39:3-49. Headlamps
Except as hereinafter in this article provided, every motor vehicle other than a motor-drawn vehicle and other than a motor cycle shall be equipped with at least 2 approved headlamps mounted at the same level with an equal number on each side of the front of the vehicle. Every motor cycle shall be equipped with at least 1 and not more than 2 approved headlamps. Every motor cycle equipped with a side car or other attachment shall be equipped with a lamp on the outside limit of such attachment capable of displaying a white light to the front.

Amended by L.1964, c. 136, s. 2.



Section 39:3-50 - Color Of Lights, Permits; Cancellation Or Revocation Of Permits; Fee.

39:3-50 Color of lights, permits; cancellation or revocation of permits; fee.
39:3-50. All lamps and reflectors, which display a light visible from directly in front of a vehicle as authorized by this subtitle, shall exhibit lights substantially white, yellow or amber in color.

(a)The color of light emitted or reflected by exterior lamps or reflectors on a vehicle shall be as follows, except as otherwise provided in paragraphs (b), (c) and (d) of this section:

White when the lamp is a headlamp, or spot lamp, or illuminates a license plate or a destination sign; or is located on the outside limit of a side car or other attachment on a motor cycle;

Substantially white or amber when the lamp is a side-cowl or fender lamp, running-board or other courtesy lamp, front parking lamp, back-up lamp, auxiliary driving lamp; or a turn signal on or facing the front;

Substantially red or amber when the lamp is a turn signal or a stop lamp on or facing the rear;

Red when any other lamp or any reflector is on the rear or on either side at or near the rear, except as otherwise provided in paragraph (f) of section 39:3-61 for a combination marker lamp;

Amber when any other lamp or reflector is on the front or on either side other than at or near the rear.

(b)Lamps and reflectors on projecting loads shall emit or reflect light with color as provided in section 10 of this act.

(c)No person shall drive or move any vehicle or equipment upon any street or highway equipped with any device or lamp thereon capable of or displaying a light of any other color than permitted by this section, except: an authorized emergency vehicle, an authorized school bus, or a vehicle authorized by a permit issued by the chief administrator.

(d)A permit authorizing a vehicle to be equipped with a lamp capable of or displaying a flashing light, except as provided in 39:3-54 or a light of a color other than permitted by this section, visible from directly in front of said vehicle, may be issued by the director when necessary, in his discretion, for the reasonable and safe movement of traffic. The permit shall specify the type and color of such lamp and the conditions under which a person may drive or move the vehicle with said lamp displaying a light. The permit shall be valid only when the specifications and conditions contained therein are complied with. The chief administrator shall collect a $25 fee for the initial issuance and for each subsequent renewal of the permit for each vehicle for which the applicant seeks to use such a light, provided, however, that no fee shall be charged for a permit authorizing the use of a light that is red or blue. The fee set forth in this section shall not apply to a motor vehicle registered at no fee pursuant to R.S.39:3-27. The fees collected pursuant to this section shall be considered revenue of the commission and shall not be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36).

The chief administrator may cancel or revoke a permit issued under authority of this section whenever the conditions for its issuance no longer exist or on any other reasonable grounds.

Amended 1951, c.24; 1964, c.136, s.3; 2007, c.242, s.5.



Section 39:3-51 - Auxiliary Driving Lamps

39:3-51. Auxiliary driving lamps
Any motor vehicle may be equipped with not to exceed two auxiliary driving lamps mounted on the front at a height not less than twelve inches nor more than forty-two inches above the level surface upon which the vehicle stands, and every such auxiliary driving lamp or lamps shall be so aimed and used that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet ahead of the vehicle.



Section 39:3-52 - Additional Lighting Equipment

39:3-52. Additional lighting equipment
Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit a white or yellow light without glare. Any motor vehicle may be equipped with not more than one running board courtesy lamp on each side thereof which shall emit a white or yellow light without glare. Any motor vehicle may be equipped with a back-up lamp either separately or in combination with another lamp; except that no such back-up lamp shall be continuously lighted when the motor vehicle is in forward motion.



Section 39:3-53 - Spot Lamps; Terms Defined.

39:3-53 Spot lamps; terms defined.

39:3-53. A motor vehicle may be equipped with no more than one spot lamp, but the use of any such spot lamp for driving purposes is prohibited and every lighted spot lamp shall be so aimed and used so as not to be distracting or glaring to any person. The provisions of this section shall not apply to authorized emergency vehicles, or to incident management response team vehicles or safety service patrol vehicles.

For the purposes of this section:

"Incident management response team vehicle" means a vehicle operated by the Department of Transportation or by a private entity under contract with the department which is equipped to respond at any time to assist the State Police with highway incidents.

"Safety service patrol vehicle" means a vehicle operated by the department or by a private entity under contract with the department consistent with the provisions of subsection (m) of section 5 of P.L.1966, c.301 (C.27:1A-5), which is equipped to respond to highway incidents and provide assistance to motorists in disabled vehicles during designated hours in designated coverage areas in the State.

amended 2013, c.129.



Section 39:3-54 - Warning Lights On Vehicles

39:3-54. Warning lights on vehicles
a. Any lighted lamp or illuminating device upon a motor vehicle other than a headlamp, spot lamp or auxiliary driving lamp which projects a beam of light of an intensity greater than 300 candlepower shall be so directed that no part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than 75 feet from the vehicle. Flashing lights are prohibited on motor vehicles, motorcycles and motor-drawn vehicles except as a means for indicating a right or left turn; provided, however, any vehicle may be equipped, and when required under this article shall be equipped, with lamps for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing, and when so equipped, shall display such warning in addition to any other warning signals required by law. The lamps used to display such warning shall be of a type approved by the Director of the Division of Motor Vehicles; those used to display warning to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. These warning lights shall be visible from a distance of not less than 500 feet at any time when lighted lamps are required. The two front and two rear turn signals shall be flashed simultaneously to display such warning on vehicles of the types mentioned in section 39:3-64.

b. In addition to the flashing devices permitted in subsection a. of this section, an omnibus may be equipped with two flashing devices for the purpose of warning the operators of other vehicles and law enforcement officials that an emergency situation exists within the omnibus.

These devices shall be capable of activation by the operator of the omnibus and shall be of a type approved by the Director of the Division of Motor Vehicles.

They shall be mounted one at the front and one at the rear of the omnibus and shall display flashing red lights which shine on the roadway under the vehicle.

Amended by L. 1956, c. 27, p. 70, s. 1; L. 1964, c. 136, s. 4; L. 1985, c. 536, s. 1.



Section 39:3-54.7 - Mounting And Operation Of Emergency Warning Lights.

39:3-54.7 Mounting and operation of emergency warning lights.

1. a. An active member in good standing of any of the following organizations may mount and operate, on a motor vehicle operated by that member, an emergency warning light or lights as provided in P.L.1977, c.223 (C.39:3-54.7 et seq.):

(1)a volunteer fire company or a volunteer first aid or rescue squad recognized by and rendering service in any municipality; or

(2)any county or municipal volunteer Office of Emergency Management recognized by and rendering service in any county or municipality, provided the member's official duties include responding to a fire or emergency call.

b.The Chief Administrator of the New Jersey Motor Vehicle Commission shall not require the member to specify on which motor vehicles the emergency warning light or lights may be mounted.

L.1977,c.223,s.1; amended 1979, c.71, s.1; 1995, c.37, s.1; 2005, c.34, s.2; 2005, c.218, s.1.



Section 39:3-54.8 - Time Of Operation

39:3-54.8. Time of operation
Emergency warning lights may be operated only while the vehicle is being used in answering a fire or emergency call.

L.1977, c. 223, s. 2, eff. Sept. 16, 1977.



Section 39:3-54.9 - Specifications.

39:3-54.9 Specifications.

3.Emergency warning lights shall be removable or permanently attached, of the flashing or revolving type, equipped with a blue lens and controlled by a switch installed inside the vehicle or shall be blue of the light bar type, in accordance with the specifications prescribed by the chief administrator.

L.1977,c.223,s.3; amended 1979, c.71, s.2; 2005, c.218, s.2.



Section 39:3-54.10 - Placement Of Motor Vehicle, Types Of Lights.

39:3-54.10 Placement of motor vehicle, types of lights.

4.No more than two emergency warning lights shall be installed on a vehicle. If one light is used it shall be installed in the center of the roof of the car, or on the front of the vehicle so that the top of the emergency warning light is no higher than the top of the vehicle's headlights, or in the center of the dashboard. It may be a low profile light bar of the strobe, halogen or incandescent type, or a combination thereof. If two lights are used they may be placed on the windshield columns on each side of the vehicle where spotlights are normally mounted, or on either side of the roof at the front of the vehicle directly back of the top of the windshield. Under no circumstances may one light be placed on the roof and one on the windshield column in the spotlight position. Light elements shall be shielded from direct sight or view of the driver.

L.1977,c.223,s.4; amended 1979, c.71, s.3; 2005, c.218, s.3.



Section 39:3-54.11 - Identification Cards; Issuance.

39:3-54.11 Identification cards; issuance.

5. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall prepare suitable identification cards bearing the signature of the chief administrator which, upon the request of the mayor or chief executive officer of any municipality recognizing and being served by a volunteer fire company or a volunteer first aid or rescue squad on a form and in a manner prescribed by the chief administrator, shall be forwarded to the mayor or chief executive officer, to be countersigned and issued by the mayor or chief executive officer to the members in good standing of the volunteer fire company or first aid or rescue squad.

b.Identification cards issued pursuant to this section and sections 5 and 6 of P.L.2005, c.34 (C.39:3-54.22 and C.39:3-54.23)shall be considered permits to mount and operate emergency warning lights as provided for in P.L.1977, c.223 (C.39:3-54.7 et seq.) and shall apply to any motor vehicle driven by the member of a volunteer fire company, a volunteer first aid or rescue squad or a volunteer Office of Emergency Management. Emergency warning lights shall not be mounted prior to the issuance of the identification cards. Each member of a volunteer fire company, a volunteer first aid or rescue squad or a volunteer Office of Emergency Management must carry the identification card while an emergency warning light or lights are operated on the vehicle.

L.1977,c.223,s.5; amended 1995, c.37, s.2; 2005, c.34, s.3; 2005, c.218, s.4.



Section 39:3-54.12 - Rights Of Motor Vehicle With Emergency Lights In Operation.

39:3-54.12 Rights of motor vehicle with emergency lights in operation.

6.Nothing contained herein is intended to grant to any member of a volunteer fire company, a volunteer first aid or rescue squad or a volunteer Office of Emergency Management any privileges or exemptions denied to the drivers of other vehicles, and such members operating emergency warning lights shall drive with due regard for the safety of all persons and shall obey all the traffic laws of this State including R.S.39:4-81, provided, however, that the drivers of non-emergency vehicles upon any highway shall yield the right of way to the vehicle of any member of a volunteer fire company, a volunteer first aid or rescue squad or a volunteer Office of Emergency Management operating emergency warning lights in the same manner as is provided for authorized emergency vehicles pursuant to R.S.39:4-92.

L.1977,c.223,s.6; amended 2005, c.34, s.4; 2005, c.218, s.5.



Section 39:3-54.13 - Violation Of Act; Penalty.

39:3-54.13 Violation of act; penalty.

7.Any person authorized to operate emergency warning lights pursuant to P.L.1977, c.223 (C.39:3-54.7 et seq.) who willfully operates such emergency warning lights in violation of the provisions of P.L.1977, c.223 (C.39:3-54.7 et seq.) shall be liable to a penalty of not more than $100 and the person's privilege to operate such emergency warning lights may be suspended or revoked by the Chief Administrator of the New Jersey Motor Vehicle Commission. A person who is not authorized to operate emergency warning lights who willfully operates such emergency warning lights shall be liable to a penalty of not more than $200.

L.1977,c.223,s.7; amended 1995, c.37, s.3; 2005, c.218, s.6.



Section 39:3-54.14 - Special Identification Lights; Vehicles Of Licensed Private Detective Businesses; Permits; Penalty For Violation

39:3-54.14. Special identification lights; vehicles of licensed private detective businesses; permits; penalty for violation
a. The director may issue permits authorizing vehicles of licensed private detective businesses under contractual agreement to provide community security services in planned developments as defined in the "Municipal Land Use Law" P.L.1975, c. 291 (C. 40:55D-1 et seq.), to be equipped with and display a special identification light. Issuance of such permits shall, in addition, be approved and signed by the chief law enforcement official in the municipality in which such permit shall be used. The permit shall specify the type of light, the manner in which it shall be displayed and the conditions under which the operator of the vehicle may drive or move the vehicle when the light is in use. The permit shall also specify the color of the light, which shall be other than red. The permit for the use of the special identification light shall be carried by the operator while the light is displayed on the vehicle.

b. The permit shall be valid only when the specifications and conditions contained therein are complied with, and the director may cancel or revoke a permit issued pursuant to this act whenever the conditions for its issuance no longer exist or on any other reasonable grounds. The director shall charge a $25.00 fee for the issuance of each such permit.

c. Any person authorized to display a special identification light pursuant to this act who displays or uses said light in violation of the provisions of this act shall be liable to a penalty of $50.00 for the first offense, and $100.00 for the second and each subsequent offense.

L.1979, c. 314, s. 1, eff. Jan. 18, 1980.



Section 39:3-54.15 - Warning Lights, Sirens On Vehicle Of Volunteer Fire, First Aid Or Rescue Squad Chiefs Or Officers.

39:3-54.15 Warning lights, sirens on vehicle of volunteer fire, first aid or rescue squad chiefs or officers.

1.A current chief or first assistant chief of a volunteer fire company, or chief officer of a first aid or rescue squad, recognized by and rendering service in any municipality may mount and operate on a motor vehicle owned by him and registered in his name a red emergency warning light or lights, a siren, or both, as prescribed in P.L.1985, c.171 (C.39:3-54.15 et seq.). The size and type of lights and siren, and the location of their controls, shall be determined by the Chief Administrator of the New Jersey Motor Vehicle Commission.

L.1985,c.171,s.1; amended 2005, c.218, s.7.



Section 39:3-54.16 - Placement Of Lights

39:3-54.16. Placement of lights
All red emergency lights shall be mounted on the exterior of the motor vehicle. No more than two red emergency warning lights shall be installed on a vehicle. If one light is used it shall be installed in the center of the roof of the vehicle, or on the left windshield column in a position where a spotlight is normally located. If two lights are used they may be placed on the windshield columns on each side of the vehicle where spotlights are normally mounted, or on either side of the roof at the front of the vehicle directly back of the top of the windshield. Under no circumstances may one light be placed on the roof and one on a windshield column in the spotlight position. They shall be operated only while the vehicle is being used by the registered owner chief or first assistant chief in answering a fire or emergency call.

L. 1985, c. 171, s. 2, eff. May 31, 1985.



Section 39:3-54.17 - Siren Mounting, Operation

39:3-54.17. Siren mounting, operation
All sirens shall be mounted under the hood of the motor vehicle and shall be operated only while the vehicle is being used by the registered owner chief or first assistant chief in answering a fire or emergency call.

L. 1985, c. 171, s. 3, eff. May 31, 1985.



Section 39:3-54.18 - Identification Cards

39:3-54.18. Identification cards
The Director of the Division of Motor Vehicles shall prepare suitable identification cards bearing the signature of the director, which, upon the request of the mayor or chief executive officer of any municipality recognizing and being served by a volunteer fire company, on a form and in a manner prescribed by the director, shall be forwarded to the mayor or chief executive officer, to be countersigned and issued by the mayor or chief executive officer to the chief or first assistant chief of the volunteer fire company. Identification cards issued pursuant to this section shall be considered permits to display and operate red emergency warning lights, sirens, or both, as provided for in this act, and no lights or sirens shall be mounted prior to the issuance of the identification cards. Each chief or first assistant chief of a volunteer fire company shall carry the identification card while red emergency warning lights, sirens, or both, are displayed on his vehicle.

L. 1985, c. 171, s. 4, eff. May 31, 1985.



Section 39:3-54.19 - Subject To Traffic Laws; Right-of-way Or Sirens; Yielding Right Of Way

39:3-54.19. Subject to traffic laws; right-of-way or sirens; yielding right of way
This act shall not grant to any chief or first assistant chief of a volunteer fire company any privileges or exemptions denied to the drivers of other vehicles, and persons displaying red emergency warning lights, sirens, or both, shall drive with due regard for the safety of all persons and shall obey the traffic laws of this State; but drivers of nonemergency vehicles upon any highway shall yield the right of way to the vehicle of any chief or first assistant chief of a volunteer fire company displaying red emergency warning lights, sirens, or both, in the same manner as is provided for authorized emergency vehicles pursuant to R.S. 39:4-92.

L. 1985, c. 171, s. 5, eff. May 31, 1985.



Section 39:3-54.20 - Penalty For Violation

39:3-54.20. Penalty for violation
Any person authorized to display red emergency warning lights, sirens, or both, pursuant to this act, who willfully displays or uses the lights or sirens in violation of the provisions of this act, shall be liable to a penalty of not more than $50.00 and his privilege to display the lights or sirens may be suspended or revoked by the Director of the Division of Motor Vehicles.

L. 1985, c. 171, s. 6, eff. May 31, 1985.



Section 39:3-54.21 - Rural Letter Carriers Permitted To Use Amber Warning Light On Motor Vehicle; Rules, Regulations

39:3-54.21. Rural letter carriers permitted to use amber warning light on motor vehicle; rules, regulations
a. Any employee of the United States Postal Service who, as part of his assigned duties as a rural route letter carrier, is required to use a motor vehicle owned or leased by him or a member of his family in the performance of his duties may display on that motor vehicle an amber warning light.

The amber warning light may be operated only while the motor vehicle is being used by the United States Postal Service employee in the performance of his duties as a rural letter carrier.

The amber warning lights authorized under the provisions of this act shall be temporarily attached, removable lights of the flashing or revolving type, not more than 7 1/2 inches in diameter, not more than 51 candlepower, and shall be controlled by a switch installed inside the vehicle.

While in operation, the amber warning light shall be conspicuously displayed on the roof of the motor vehicle.

Nothing herein shall be construed to grant any person displaying and operating an amber warning light pursuant to the provisions of this act any privileges or exemptions denied to the drivers of other motor vehicles and all such persons shall drive with due regard for the safety of all persons and shall obey the traffic laws of this State.

b. The Director of the Division of Motor Vehicles, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.1991,c.4,s.1.



Section 39:3-54.22 - Application, Approval For Permit To Display Emergency Light By County Volunteer Office Of Emergency Management Member.

39:3-54.22 Application, approval for permit to display emergency light by county volunteer Office of Emergency Management member.

5.An active member of a county volunteer Office of Emergency Management shall submit an application for a permit to the County Emergency Management Coordinator prior to displaying an emergency warning light or lights pursuant to the provisions of this act. The coordinator shall approve the application if the volunteer's official duties require him to respond to fire or emergency calls. The completed application shall be forwarded to the Director of the Board of Chosen Freeholders or other appropriate authority of the county that recognizes and serves the applicant's Office of Emergency Management. Upon approval, the mayor or chief executive officer shall forward the application to the Chief Administrator of the New Jersey Motor Vehicle Commission for issuance of the permit

L.2005,c.34,s.5.



Section 39:3-54.23 - Application, Approval For Permit To Display Emergency Light By Municipal Volunteer Office Of Emergency Management Member.

39:3-54.23 Application, approval for permit to display emergency light by municipal volunteer Office of Emergency Management member.

6.An active member of a municipal volunteer Office of Emergency Management shall submit an application to the Municipal Emergency Management Coordinator to display an emergency warning light or lights pursuant to the provisions of this act. The coordinator shall approve the application if the volunteer's official duties require him to respond to fire or emergency calls. The completed application shall be forwarded to the mayor or chief executive officer of the municipality that recognizes and serves the applicant's Office of Emergency Management. Upon approval, the mayor or chief executive officer shall forward the application to the Chief Administrator of the New Jersey Motor Vehicle Commission for issuance of the permit.

L.2005,c.34,s.6.



Section 39:3-54.24 - Employee Of Public Utility, Use Of Amber Light On Motor Vehicle Permitted; Fee.

39:3-54.24 Employee of public utility, use of amber light on motor vehicle permitted; fee.
1.An authorized employee of a public utility company who, as part of the official duties of a public utility employee, is required to use a motor vehicle owned or leased by him or a member of his family in the performance of his duties may apply for and be issued a permit by the chief administrator authorizing the display on that motor vehicle of an amber warning light that is provided by the public utility company. The permit for the amber warning light shall be in the possession of the public utility employee while the light is displayed on the motor vehicle. The chief administrator may cancel, suspend, or revoke a permit issued pursuant to this act whenever the conditions for its issuance no longer exist or for any other reasonable grounds. The chief administrator shall collect a $25 fee for the initial issuance and for each subsequent renewal of the permit for each vehicle for which the applicant seeks authorization to use an amber warning light. The fees collected pursuant to this section shall be considered revenue of the commission and shall not be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36).

The amber warning light may be operated for the protection of the public and the public utility employee only while the motor vehicle is being used on a public highway by the authorized public utility employee in the performance of his official duties as a public utility employee.

The amber warning lights authorized under the provisions of this act shall be temporarily attached, removable lights of the flashing or revolving type, not more than 7 1/2 inches in diameter, and shall be controlled by a switch installed inside the vehicle.

While in operation, the amber warning light shall be conspicuously displayed on the roof of the motor vehicle.

Nothing herein shall be construed to grant any person displaying and operating an amber warning light pursuant to the provisions of this act any privileges or exemptions denied to the drivers of other motor vehicles and all such persons shall drive with due regard for the safety of all persons and shall obey the traffic laws of this State.

L.2007,c.242,s.1.



Section 39:3-54.25 - Use Of Public Utility Company Logo By Employee On Motor Vehicle.

39:3-54.25 Use of public utility company logo by employee on motor vehicle.
2.Notwithstanding the provisions of section 2 of P.L.1968, c.439 (C.39:3-8.1), an authorized employee of a public utility company who, as part of the official duties of a public utility employee, is required to use a motor vehicle owned or leased by him or a member of his family in the performance of his duties may affix on that motor vehicle a magnetic sign, provided by the public utility company, that displays the corporate logo of the public utility company. The sign shall be placed on the exterior of the front driver's side door of the motor vehicle.

The sign may only be displayed while the motor vehicle is being used on a public highway by the authorized public utility employee in the performance of his official duties as a public employee, and shall be removed from the motor vehicle when the vehicle is not being used in the performance of these duties.

L.2007,c.242,s.2.



Section 39:3-54.26 - Improper Use Of Amber Light, Logo; Penalty.

39:3-54.26 Improper use of amber light, logo; penalty.
3.Any person authorized to display an amber warning light or a magnetic sign pursuant to this act, who willfully uses the light or displays the sign in violation of the provisions of this act, shall be liable to a penalty of not more than $100 and his permit to display the light may be cancelled, suspended, or revoked by the chief administrator.

L.2007,c.242,s.3.



Section 39:3-54.27 - Flashing Amber Warning Lights, Display On Sanitation Vehicles; Authorized.

39:3-54.27 Flashing amber warning lights, display on sanitation vehicles; authorized.

1. a. Sanitation vehicles operated by a local public entity, or by a licensed solid waste collection company pursuant to a State or local permit, license, contract, or franchise with a local public entity, and used to collect and transport garbage, solid wastes, and refuse may display flashing amber warning lights of a type approved by the chief administrator while stopped upon a street and while engaged in the collection of garbage, solid wastes, and refuse or while moving between stops at a speed not greater than 10 miles per hour.

b.Nothing herein shall be construed to grant any person displaying flashing amber warning lights pursuant to the provisions of this act any privileges or exemptions denied to the drivers of other motor vehicles and all such persons shall drive with due regard for the safety of all persons and shall obey the traffic laws of this State.

c.The chief administrator shall promulgate guidelines to effectuate the purposes of this act.

L.2011, c.3, s.1.



Section 39:3-55 - Alternate Road Lighting Equipment

39:3-55. Alternate road lighting equipment
Any motor vehicle need not be equipped with approved headlamps provided that every such vehicle during the times when lighted lamps are required is equipped with two lighted lamps on the front thereof displaying white or yellow lights without glare capable of revealing persons and objects seventy-five feet ahead; provided, however, that no such motor vehicle shall be operated at a speed in excess of twenty miles per hour during the times when lighted lamps are required.



Section 39:3-56 - Number Of Driving Lamps Required Or Permitted

39:3-56. Number of driving lamps required or permitted
At the times when lighted lamps are required, at least 2 lighted driving lamps shall be displayed, an equal number on each side of the front of every motor vehicle other than a motor cycle and other than a motor-drawn vehicle except when such vehicle is parked subject to the provisions governing lights on parked vehicles or is flashing vehicular traffic hazard warning signals as provided for in sections 39:3-54 and 39:3-64. Whenever a motor vehicle equipped with headlamps as in this article required is also equipped with auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of an intensity greater than 300 candlepower, not more than a total of 4 of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

Amended by L.1964, c. 136, s. 5.



Section 39:3-57 - Single-beam Road Lighting

39:3-57. Single-beam road lighting
Approved single-beam headlamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall at a distance of twenty-five feet ahead project higher than a level of five inches below the level of the center of the lamp from which it comes, and in no case higher than forty-two inches above the level on which the vehicle stands at a distance of seventy-five feet ahead. The intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred feet.



Section 39:3-58 - Multiple-beam Road Lighting

39:3-58. Multiple-beam road lighting
Approved multiple beam headlamps shall be so arranged that the driver may control the selection between different distributions of light subject to the following requirements and limitations:

There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading.

There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead; and on a straight level road under any condition of loading none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

Amended by L.1954, c. 124, p. 600, s. 1.



Section 39:3-59 - Beam Indicator Lights

39:3-59. Beam indicator lights
Every New Jersey registered motor vehicle hereafter equipped with multiple-beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

Amended by L.1941, c. 342, p. 901, s. 1.



Section 39:3-60 - Use Of Multiple-beam Road Lighting Equipment

39:3-60. Use of multiple-beam road lighting equipment
Every person driving a motor vehicle equipped with multiple-beam road lighting equipment, during the times when lighted lamps are required, shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations: whenever the driver of a vehicle approaches an oncoming vehicle within five hundred feet, such driver shall use a distribution of light or composite beam so aimed that the glaring rays are not projected into the eyes of the oncoming driver, and in no case shall the high-intensity portion which is projected to the left of the prolongation of the extreme left side of the vehicle be aimed higher than the center of the lamp from which it comes at a distance of twenty-five feet ahead, and in no case higher than a level of forty-two inches above the level upon which the vehicle stands at a distance of seventy-five feet ahead.



Section 39:3-61 - Lamps And Reflectors Required On Particular Vehicles.

39:3-61 Lamps and reflectors required on particular vehicles.

39:3-61. (a) Every motor vehicle other than a motor cycle and other than a motor-drawn vehicle shall be equipped on the front with at least two headlamps, an equal number at each side, and with two turn signals, one on each side; and on the rear with two tail lamps, two or more stop lamps, as prescribed by section 2 of P.L.2013, c.230 (C.39:3-66.3), two turn signals, and two reflectors, one of each at each side; except that a passenger vehicle manufactured before July 2, 1954, and registered in this State may be equipped with one stop lamp, one reflector, and one tail lamp and is not required to be equipped with turn signals. In addition, every motor vehicle shall be equipped with adequate license plate illumination, and with one or more lamps capable of providing parking light as required in R.S.39:3-62. Turn signals are not required on the rear of a truck tractor equipped with double-faced turn signals on or near the front and so constructed and located as to be visible to passing drivers.

(b)Every truck tractor manufactured after January 1, 1965, shall be equipped on the front with two clearance lamps, one at each side, and three identification lamps, which shall be in addition to the lamps provided for in paragraph (a) of this section. Where the cab is not more than 42 inches wide at the front roof line, a single lamp at the center of the cab shall be deemed to comply with the requirement for front identification lamps. Reflectors required on the rear of a truck tractor may be located on the rear of the cab, one at each side.

(c)Every truck 80 inches or more in over-all width except a dump truck and except a truck 80 inches or more in over-all width which is not in excess of 25 feet in over-all length and manufactured prior to January 1, 1965, shall be equipped with the following lamps and reflectors in addition to those provided for in paragraph (a) of this section;

On the front, two clearance lamps, one at each side, and three identification lamps except that where the cab is not more than 42 inches wide at the front roof line, a single lamp at the center of the cab shall be deemed to comply with the requirement for front identification lamps;

On the rear, two clearance lamps, one at each side, and three identification lamps;

On each side, one side-marker lamp and one reflector at or near the front, and one side-marker lamp and one reflector at or near the rear.

(d)Every trailer or semitrailer shall be equipped on the rear with two tail lamps, two stop lamps, two turn signals, and two reflectors, one of each at each side, and with adequate license plate illumination.

(e)Every trailer or semitrailer 80 inches or more in over-all width, except a dump truck trailer, a dump truck semitrailer, or a converter dolly, shall be equipped with the following lamps and reflectors in addition to those provided for in paragraph (d) of this section:

On the front, two clearance lamps, one at each side;

On the rear, two clearance lamps, one at each side, and except with respect to cable reel trailers, three identification lamps;

On each side, one side-marker lamp and one reflector at or near the front, and one side-marker lamp and one reflector at or near the rear; and on any trailer or semi-trailer vehicle 30 feet or more in length, at least one additional side-marker lamp at optional height and at least one additional reflector, the additional lamp or lamps and reflector or reflectors to be at or near the center or at approximately uniform spacing in the length of the vehicle.

(f)Every pole trailer shall be equipped as follows:

On the rear, two tail lamps, one at each side; two stop lamps, one at each side; two turn signals, one at each side; two reflectors, one at each side, placed to indicate extreme width of the pole trailer; three identification lamps mounted on the vertical center line of the pole trailer or in lieu thereof mounted on the vertical center line of the rear of the cab of the truck tractor drawing the pole trailer and higher than the load being transported.

On each side, one amber side-marker lamp at or near the front of the load; one amber reflector at or near the front of the load; on the rearmost support for the load, one combination marker lamp showing amber to the front and red to the rear and side, mounted to indicate maximum width of the pole trailer; on the rearmost support for the load, one red reflector.

Nothing in this subsection shall apply to a single axle, skeleton frame trailer, not exceeding 2,500 pounds net weight and not exceeding 80 inches in over-all width which is designed to transport poles and is owned by a public utility as defined in R.S.48:2-13 except that such vehicles shall be required to have on the rear, two tail lamps, one at each side; stop lamps, one at each side; two turn signals, one at each side; two reflectors, one at each side on each side; and one amber side-marker lamp at or near the front of the load.

(g)Every converter dolly not permanently attached to a semitrailer shall be equipped on the rear with one stop lamp, one tail lamp, two reflectors, one at each side, and adequate license plate illumination. These lamps need be lighted only when the converter dolly is being towed singly by another vehicle. A "converter dolly" is a vehicle with a fifth wheel lower half or equivalent mechanism, the attachment of which converts a semitrailer to a trailer.

(h)Every motor cycle shall be equipped with at least one and not more than two headlamps, one tail lamp, one stop lamp, at least one reflector on the rear, adequate license plate illumination and, if a side car or any other extension is attached to the side thereof, one lamp located on the outside limit of the attachment capable of displaying white light to the front.

(i)Required lamps and reflectors shall be of a type approved by the chief administrator. Turn signals shall be Class A Type 1 lamps except that on passenger cars, and on commercial vehicles less than 80 inches in over-all width they may be Class B lamps. Reflectors shall be Class A reflex reflectors except that on passenger cars they may be Class B reflex reflectors.

(j)Required headlamps, tail lamps, clearance lamps, identification lamps, and side-marker lamps shall be lighted and adequate license plate illumination displayed whenever the vehicle other than a converter dolly is upon a highway when lighted lamps are required except when parked and exhibiting lights as provided for in R.S.39:3-62 or when stopped and displaying emergency warning lights or devices as provided for in R.S.39:3-64 or R.S.39:3-54. Lamps on a converter dolly shall be lighted as provided for in paragraph (g) of this section. Turn signals on the side toward which a vehicle turn is made shall be flashed to indicate the turning movement. Stop lamps shall be lighted as provided in section 9 of P.L.1964, c.136 (C.39:3-61.3).

(k)License plate illumination will be deemed to be adequate when either a tail lamp or a separate lamp is so constructed and placed as to illuminate with a white light the rear license plate on a vehicle and render it clearly legible from a distance of 50 feet to the rear. Any lamp or lamps providing illumination shall be lighted whenever the headlamps or other driving lamps are lighted.

(l)Whenever a law enforcement officer detects a motor vehicle with a lamp not in working order, the driver may be permitted to park the vehicle temporarily at some safe place nearby and make the necessary repairs or replacement to restore the lamp to working order before moving the vehicle, in which event, there is no violation of this Title.

(m)Every motorbus manufactured before January 1, 1960, that has been inspected and approved as to construction and safety devices by the Board of Public Utility Commissioners shall be deemed in compliance with the requirements of this section.

amended 1953, c.257; 1958, c.112; 1959, c.187; 1962, c.247; 1964, c.136, s.6; 1964, c.281, s.1; 2013, c.230, s.1.



Section 39:3-61.1 - Mounting Of Lamps And Reflectors

39:3-61.1. Mounting of lamps and reflectors
Lamps and reflectors required by section 39:3-61 shall be mounted on a vehicle as follows:

(a) Every lamp and every reflector shall be permanently and securely mounted in a workmanlike manner on a permanent part of the vehicle.

(b) When two lamps or two reflectors of the same type are required on the front or on the rear of a vehicle, they shall be mounted at the same level and spaced as widely laterally as practicable.

(c) The mounted height of a lamp or reflector shall be measured from the center thereof to the level surface upon which the vehicle stands.

(d) Headlamps shall be so mounted that their beams are readily adjustable, both vertically and horizontally, and their aim is not readily disturbed by ordinary conditions of service. The mounted height of headlamps shall be not more than 54 inches nor less than 24 inches, but these height requirements shall not apply to trucks prepared for snowplowing.

(e) The mounted height of tail lamps shall be not more than 72 inches nor less than 15 inches; eye-level tail lamps may be mounted outside the passenger vehicle; provided their height does not exceed 72 inches. Rear lamps may be mounted higher than 72 inches on any vehicle designed for carrying flammable liquids as a cargo.

(f) Clearance lamps shall be mounted to indicate the extreme width and height of the vehicle so far as is practicable, except that on a truck tractor, they shall be mounted to indicate the extreme width of the cab. On flatbed vehicles and vehicles designed for carrying flammable liquids, rear clearance lamps may be located on the chassis, and front clearance lamps may be located on the cab of trucks or truck tractors or the vehicle's chassis, provided the lamps are clearly visible from a distance of 500 feet in the direction set forth therefor.

(g) Side-marker lamps may be mounted at optional height on the side of a vehicle.

(h) Turn signals required on the rear of a truck tractor not equipped with double-faced turn signals on or near the front shall be mounted on the rear in a manner to be visible to passing drivers.

(i) Identification lamps shall be mounted on the front and rear of the vehicle as close as practicable to the vertical center line of the vehicle, and shall be grouped in a horizontal row, with lamp centers spaced not less than six nor more than 12 inches apart; provided, however, that where the cab is not more than 42 inches wide at the front roof line, a single identification lamp at the center line of the cab shall be deemed to comply with the requirements for front identification lamps. No part of front identification lamps or their mountings may extend below the top of the vehicle windshield. Rear identification lamps on a truck, trailer, or semi-trailer need not be lighted if they are obscured by another vehicle towed by the truck or in the same combination of vehicles.

(j) The mounted height of reflectors shall be not less than 20 inches nor more than 60 inches. Every reflector shall be so installed in a workmanlike manner as to perform its function adequately, and to provide maximum stability and minimum likelihood of damage. Any reflector otherwise properly mounted may be securely installed on flexible strapping or belting; provided that under conditions of normal operation it reflects light in the required direction.

(k) The director in his discretion may prescribe additional requirements for mounting lamps or reflectors on vehicles, provided they are not inconsistent with the provisions of this article.

L.1964, c. 136, s. 7. Amended by L.1983, c. 59, s. 1, eff. Feb. 7, 1983; L.1984, c. 145, s. 1, eff. Sept. 8, 1984.



Section 39:3-61.2 - Combination Of Lighting Devices And Reflectors; Prohibited Combinations

39:3-61.2. Combination of lighting devices and reflectors; prohibited combinations
(a) Any 2 or more lighting devices and reflectors may be combined into one shell or housing except as stated below, provided that the requirements for each required lighting device or reflector are met and that neither the mounting nor the use of any nonrequired lighting device is inconsistent with this article in any respect:

(1) No turn signal may be combined with a headlamp or other lighting device or combination of lighting devices capable of producing a greater intensity of light than the turn signal when the turn signal is operating.

(2) No turn signal may be combined with a stop lamp unless the arrangement of switches or other parts is such that the stop light is extinguished whenever the turn signal is in use.

(3) No clearance lamp may be combined with a tail lamp or an identification lamp.

(b) Any lamp or lamps combined in the same shell or housing with a turn signal may be turned off by the same switch that turns the signal on for flashing, and turned on again when the turn signal as such is turned off.

L.1964, c. 136, s. 8.



Section 39:3-61.3 - Stop Lamps; Construction, Placement And Use

39:3-61.3. Stop lamps; construction, placement and use
Every stop lamp shall be so constructed, placed and used as to indicate by a substantial increase in illumination that the service brakes of the vehicle have been applied, except as otherwise provided in this section. Stop lamps are not required to be lighted when the emergency feature of trailer brakes is activated by means of either manual or automatic control on the towing vehicle. Stop lamps on a towing vehicle need not be lighted when service brakes are applied to the towed vehicle or vehicles only. No stop lamp need be lighted as such when it is in use as a turn signal or when it is turned off by the turn signal switch as provided in paragraph (b) of section 8 of this act.

L.1964, c. 136, s. 9.



Section 39:3-61.4 - Overhang Loads; Placement And Use Of Red Lamps And Flags

39:3-61.4. Overhang loads; placement and use of red lamps and flags
(a) Whenever the load upon any vehicle extends to the rear 4 feet or more beyond the bed or body of such vehicle there shall be displayed at the extreme rear end of the load, at the times when lighted lamps are required 2 red lamps, visible from a distance of at least 500 feet to the rear, 2 red reflectors visible from the rear and located so as to indicate maximum width, when the width of the overhang load is in excess of 50% of the width of the vehicle, otherwise one red lamp is required, and on each side one red lamp, visible from a distance of at least 500 feet to the side, located so as to indicate maximum overhang. There shall be displayed at all other times on any vehicle having a load which extends beyond its sides or more than 4 feet beyond its rear, red flags, not less than 18 inches square, marking the extremities of such loads, at each point where a lamp would otherwise be required by this section.

(b) During the times when lighted lamps are required, any vehicle transporting a load which projects beyond the sides thereof shall be equipped with additional lamps as follows:

(1) The foremost edge of the projecting load at its outermost extremity shall be marked with an amber lamp visible from the front and side;

(2) The rearmost edge of the projecting load at its outermost extremity shall be marked with a red lamp visible from the rear and side.

(c) Projecting load marker lamps shall conform to the requirements for clearance, side-marker and identification lamps.

L.1964, c. 136, s. 10.



Section 39:3-62 - Lamps On Parked Vehicles

39:3-62. Lamps on parked vehicles
Whenever a vehicle is parked or stopped in areas other than business or residential districts, upon a highway or shoulder adjacent thereto, whether attended or unattended, during the times when lighted lamps are required, except when it is displaying vehicular traffic hazard warning signals as permitted by section 39:3-54 or as required by section 39:3-64, such vehicle shall be equipped with 2 or more lamps which shall exhibit a light substantially white, yellow or amber in color visible from a distance of 500 feet to the front of such vehicle and 2 or more lamps which shall exhibit a red light visible from a distance of 500 feet to the rear. Any lighted headlamps upon a parked vehicle shall be depressed or dimmed.

Amended by L.1959, c. 186, p. 757, s. 1; L.1964, c. 136, s. 11.



Section 39:3-63 - Regulations Governing Lamps, Turn Signals And Reflectors; Promulgation By Commissioner

39:3-63. Regulations governing lamps, turn signals and reflectors; promulgation by commissioner
The director is hereby authorized to promulgate regulations in his discretion not inconsistent with this article, governing the size, type, construction, location and use of lamps, turn signals, and reflectors, and to exclude from compliance with the requirements of this article any vehicle when in his discretion the construction or use of the vehicle makes compliance impracticable. The authority granted herein to regulate reflectors includes the power to regulate any retroreflective surface on a vehicle. In promulgating such regulations, the director shall take into account and so far as he deems appropriate be guided by established applicable standards or recommended practices.

Amended by L.1964, c. 136, s. 12.



Section 39:3-64 - Vehicular Traffic Hazard Warning Signals

39:3-64. Vehicular traffic hazard warning signals
(a) Every truck, truck tractor, trailer, semitrailer, or pole trailer, 80 inches or more in width shall be equipped with a signaling system that in addition to signaling turning movements as provided for in section 39:4-126 shall have a switching arrangement that will cause the 2 front turn signals and the 2 rear turn signals on the vehicle or combination of vehicles to flash simultaneously as a vehicular traffic hazard warning signal as required in paragraph (c) of this section. The system shall be capable of flashing simultaneously with the engine operating or stopped.

(b) During the times when lighted lamps are required, no person shall drive on any highway any commercial motor vehicle 80 inches or more in width or any omnibus having a carrying capacity of over 10 passengers except an omnibus operated within business or residential districts on a route under the jurisdiction of the Board of Public Utility Commissioners unless it carries ready for immediate use portable emergency warning devices as follows: at least 3 liquid burning flares (pot torches), or 3 red electric lanterns, or 3 portable red emergency reflectors, and at least 3 red-burning fusees unless red electric lanterns or portable red emergency reflectors are carried. Each such device other than a fusee shall be capable of displaying light visible from a distance of at least 600 feet for a period of at least 12 hours, except that a commercial motor vehicle transporting inflammable liquids in bulk or compressed inflammable gases or explosives as a cargo or part of a cargo shall carry red electric lanterns or portable red emergency reflectors. Every such flare, lantern, reflector or fusee shall be of a type approved by the director.

(c) At the times when lighted lamps are required, whenever any motor-drawn vehicle or any motor vehicle of a type mentioned in paragraph (b) of this section other than motorbuses manufactured before January 1, 1960, that have been inspected and approved as to construction and safety devices by the Board of Public Utility Commissioners, or any combination of such vehicles, shall become disabled on any roadway or the shoulder thereof, except where there is sufficient all-night street or highway lighting provided as such to make it clearly discernible to persons on the highway at a distance of 500 feet, the driver of such vehicle or combination of vehicles shall immediately, upon learning of the disability, flash the 2 front and 2 rear turn signals simultaneously as a vehicular traffic hazard warning signal and continue such flashing until he shall have placed the portable emergency warning devices required in paragraph (b) of this section in use on the roadway, and during the time such portable emergency warning devices are being picked up for storage prior to movement of the vehicle or combination of vehicles. These warning signals may be given at other times during vehicle disablement in addition to but not in lieu of placement of portable emergency warning devices on the highway as required herein. The driver also shall immediately place on the traveled portion of the highway at the traffic side of the disabled vehicle or combination of vehicles, a lighted fusee, a lighted red electric lantern, or a portable red emergency reflector. As soon thereafter as possible, but in any event within the burning period of the fusee, the driver shall place 3 lighted liquid burning flares (pot torches), or 3 lighted red electric lanterns, or 3 portable red emergency reflectors on the traveled portion of the highway in the following order: one at a distance of approximately 100 feet from the disabled vehicle or combination of vehicles in the center of the traffic lane occupied thereby and toward traffic approaching in that lane; one at a distance of approximately 100 feet in the opposite direction from the disabled vehicle or combination of vehicles in the center of the traffic lane occupied thereby; and one at the traffic side of the disabled vehicle or combination of vehicles, not less than 10 feet to the front or rear thereof. If a lighted red electric lantern or a portable red emergency reflector has been placed at the traffic side of the disabled vehicle or combination of vehicles, it may be used for this purpose. If the vehicle disablement occurs within 500 feet of a curve, crest of a hill or other obstruction to view, the driver shall so place the warning device in that direction as to afford ample warning to other users of the highway, but in no case less than 100 feet nor more than 500 feet from the disabled vehicle or combination of vehicles. If the vehicle disablement occurs upon any roadway of a divided or one-way highway, the driver shall place one required emergency warning device at a distance of 200 feet and one such device at a distance of 100 feet to the rear of the disabled vehicle or combination of vehicles in the center of the lane occupied thereby; and one such device at the traffic side not less than 10 feet to the rear thereof.

(d) If gasoline or any other inflammable liquid, or combustible liquid or gas seeps or leaks from a fuel container of a motor vehicle disabled or otherwise stopped upon a highway, no portable emergency warning device producing a flame shall be lighted or placed except at such distance from any such liquid or gas as will assure the prevention of a fire or explosion.

(e) Whenever a vehicle or combination of vehicles 80 inches or more in width is stopped or parked on a roadway or shoulder thereof at a time and under conditions where the immediate activating of vehicular traffic hazard warning signal is required in paragraph (c) of this section, the driver shall immediately flash the 2 front and 2 rear turn signals simultaneously and continue the flashing while the vehicle is so stopped or parked.

Amended by L.1947, c. 82, p. 461, s. 1; L.1964, c. 136, s. 13; L.1964, c. 281, s. 2.



Section 39:3-64.1 - Itinerant Vendors' Vehicle

39:3-64.1. Itinerant vendors' vehicle
"Itinerant vendors' vehicle" as used in this act means a motor vehicle used in the operation of the business of an itinerant vendor to carry the goods, wares or other merchandise offered for sale to the general public and from which sales are made to customers invited to the vehicle and solicited for such purpose through the ringing of a bell or the use of any other device or means designed to attract attention to the vehicle.

L.1968, c. 90, s. 1, eff. June 21, 1968.



Section 39:3-64.2 - Signaling System; Flashing Simultaneously

39:3-64.2. Signaling system; flashing simultaneously
Every itinerant vendor's vehicle shall be equipped with a signaling system that in addition to signaling turning movements as provided for in section 39:4-126 of the Revised Statutes shall have a switching arrangement that will cause the 2 front turn signals and the 2 rear turn signals on the vehicle to flash simultaneously as a vehicular traffic hazard warning signal. The system shall be capable of flashing simultaneously with the engine operating or stopped.

L.1968, c. 90, s. 2, eff. June 21, 1968.



Section 39:3-64.3 - Signals To Flash Simultaneously When Stopped For Purpose Of Transacting Business

39:3-64.3. Signals to flash simultaneously when stopped for purpose of transacting business
At all times during the daylight or at night, whenever the driver of an itinerant vendor's vehicle shall stop or park the vehicle on any roadway or the shoulder thereof for the purpose of transacting business, he shall immediately flash the 2 front and 2 rear turn signals of the vehicle simultaneously as a vehicular traffic hazard warning signal and continue such flashing so long as the vehicle remains stopped or parked for such purpose.

L.1968, c. 90, s. 3, eff. June 21, 1968.



Section 39:3-64.4 - Rules And Regulations

39:3-64.4. Rules and regulations
The director shall adopt such rules and regulations as shall be necessary to effectuate the provisions of this act.

L.1968, c. 90, s. 4, eff. June 21, 1968.



Section 39:3-65 - Lamps On Other Vehicles And Equipment

39:3-65. Lamps on other vehicles and equipment
All vehicles, including agricultural machinery or implements, road machinery, road rollers, traction engines and farm tractors not hereinbefore in this article specifically required to be equipped with lamps, shall be equipped during the times when lighted lamps are required with at least one lighted lamp or lantern exhibiting a white light visible from a distance of five hundred feet to the front of such vehicle and with a lamp or lantern exhibiting a red light visible from a distance of five hundred feet to the rear, and such lamps and lanterns shall exhibit lights to the sides of such vehicle.



Section 39:3-66 - Maintenance Of Lamps, Reflectors, Etc.

39:3-66. Maintenance of lamps, reflectors, etc.
All lamps, reflectors and other illuminating devices required by this article shall be kept clean and in good working order and, as far as practicable, shall be mounted in such a manner as to reduce the likelihood of their being obscured by mud or dust thrown up by the wheels.



Section 39:3-66.2 - Punishment For Violation

39:3-66.2. Punishment for violation
Any person violating the provisions of this act shall be subject to a fine of not more than twenty-five dollars ($25.00) or imprisonment for a term not exceeding ten days, or both.

L.1953, c. 188, p. 1484, s. 2.



Section 39:3-66.3 - Stoplights Required On Particular Motor Vehicles.

39:3-66.3 Stoplights required on particular motor vehicles.

2.Every motor vehicle, other than a motorcycle, shall be equipped on the rear with at least two stoplights, one at each side of the vertical centerline at the same height and as far apart as practical, except that a passenger vehicle manufactured before July 2, 1954, may be equipped with one stoplight.

All passenger automobiles manufactured on or after September 1, 1985, shall, in addition, be equipped with a high-mounted rear stoplight on the vertical centerline.

All multipurpose passenger vehicles, trucks, and modified buses whose overall width is less than 80 inches and whose GVWR is 10,000 pounds or less, manufactured on or after September 1, 1993, shall, in addition, be equipped with a high-mounted rear stoplight on the vertical centerline.

All multipurpose passenger vehicles, trucks, and modified buses whose overall width is less than 80 inches and whose GVWR is 10,000 pounds or less and whose vertical centerline, when the vehicle is viewed from the rear, is not located on a fixed body panel but separate one or two moveable body section, such as doors, and which lacks sufficient space to install a single high-mounted stoplight on the centerline above such body sections, and which is manufactured on or after September 1, 1993, shall, in addition, be equipped with two high-mounted rear stoplights.

All stoplights shall be of a type meeting the standards of the United States Department of Transportation or, for motor vehicles manufactured prior to the adoption of such standards, the standards of the Society of Automotive Engineers, and approved by the chief administrator.

L.2013, c.230, s.2.



Section 39:3-67 - Brake Equipment Required

39:3-67. Brake equipment required
Every motorcycle when operated upon a highway shall be equipped with at least one brake adequate to control the movement of and to stop such vehicle.

Every motor vehicle, except a motorcycle and except a motor-drawn vehicle, shall be equipped with brakes adequate to control the movement of and to stop and to hold such vehicle, including 2 separate means of applying the brakes. If these 2 separate means of applying the brakes are connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the vehicle without brakes adequate to stop and to hold such vehicle. One of these means of applying the brakes shall be so constructed that it can be set to hold the vehicle, or any combination of which it forms a part, stationary on any up or down grade upon which it is operated, whether the vehicle or combination is empty or loaded.

Every combination of motor vehicles shall be equipped with brakes upon one or more of such motor vehicles, adequate to stop and to hold such combination of motor vehicles. Every motor vehicle, except a motor cycle, manufactured on or after July 1, 1938 when used on a highway shall be equipped with brakes on all wheels, except the front wheels of a 3-axle truck tractor and except any trailer or semitrailer of a gross weight not exceeding 3,000 pounds; provided, however, that the gross weight of any such trailer without brakes shall not exceed 40% of the gross weight of the towing vehicle, and that the gross weight of any such semitrailer without brakes shall not exceed 40% of the gross weight of the towing vehicle when the vehicles are connected. All brakes on a combination of vehicles shall be controlled by the driver thereof.

Every trailer and semitrailer, required to be equipped with brakes, shall be equipped with brakes of such a character as to be automatically applied upon break-away from the towing vehicle, and means shall be provided to stop and hold such vehicle for an adequate period of time.

In any combination of motor vehicles, means shall be provided for applying the trailer or semitrailer brakes, of any trailer or semitrailer equipped with brakes, in approximate synchronism with the brakes on the towing vehicle and developing the required braking effort on the wheels of the rearmost vehicle at the fastest rate; or means shall be provided for applying braking effort first on the rearmost vehicle equipped with brakes; or both of the above means capable of being used alternatively may be employed.

No person shall drive, move, park or be in custody of on any highway any motor vehicle not equipped as herein required.

Amended by L.1962, c. 153, s. 1, eff. Aug. 7, 1962.



Section 39:3-68 - Brake Performance

39:3-68. Brake performance
Every motor vehicle or combination of motor vehicles, according to its type, shall be capable at all times and under all conditions of loading, of stopping on a dry, smooth, level pavement of approximately .6 co-efficient of friction and free from loose material, upon application of the service (foot) brake, within the distances specified below, or shall be capable of decelerating at a sustained rate corresponding to these distances:

Approximate deceleration

Feet to stop from in feet per second

twenty miles per hour per second



Vehicles or combination

of vehicles having

brakes on all

wheels ..... 30 14



Vehicles or combinations

of vehicles not having

brakes on all wheels ..... 45 9.5



The stopping ability, or decelerating capacity, of a motor vehicle or combination of motor vehicles shall be determined by an approved instrument or an approved machine capable of being read in feet to stop from a speed of twenty miles per hour, deceleration in feet per second per second or other equivalent units.

Agricultural machinery and implements, road machinery, road rollers, traction engines and farm tractors when used upon any highway shall have means adequate to control the movement of and to stop and to hold such machines on any up or down grade upon which they may be operated.

No person shall hereafter drive, move or be in custody of any motor vehicle or combination of motor vehicles unless such vehicle or combination is capable of being controlled, stopped and held as provided for herein.



Section 39:3-68.1 - Definitions

39:3-68.1. Definitions
As used in this act:

a. "Towing vehicle" means a road tractor or truck tractor.

b. "Towed vehicle" means a motor-drawn vehicle, pole trailer, semitrailer or trailer.

L. 1987, c. 402, s. 1.



Section 39:3-68.2 - Emergency Stopping System

39:3-68.2. Emergency stopping system
Every vehicle or combination of vehicles using compressed air at the wheels for applying the service brakes shall be equipped with an emergency stopping system meeting the requirements of this section and capable of stopping the vehicle or combination of vehicles in the event of failure in the service brake air system as follows:

a. Towing vehicles which use compressed air at the wheels for applying the service brakes shall be equipped with a device with an automatic means of actuating an emergency stopping system on the towed vehicle. The device shall operate automatically in the event of a reduction of the service air brake supply of the towing vehicle to a fixed pressure which shall not be lower than 20 pounds per square inch nor higher than 45 pounds per square inch.

b. Towed vehicles shall be deemed to be in compliance with this section when:

(1) The towed vehicle is equipped with a no-bleed-back relay-emergency valve or equivalent device, so designed that the supply reservoir used to provide air for the brakes is safeguarded against backflow of air from the reservoir through the supply line; and

(2) The combination of vehicles is capable of stopping within the distance and under the conditions specified in subsections g. and h. of this section.

c. If the service brake system and the emergency stopping system are connected in any way, they shall be so constructed that a failure or malfunction in any one part of either system, including brake chamber diaphragm failure but not including failure in the drums, brakeshoes, or other mechanical parts of the wheel brake assemblies, shall not leave the vehicle without one operative stopping system capable of complying with the performance requirements in subsection g. of this section.

d. No vehicle or combination of vehicles upon failure of the service brake air system shall be driven on a highway under its own power except to the extent necessary to move the vehicles off the roadway to the nearest place of safety.

e. No vehicle or combination of vehicles shall be equipped with an emergency stopping system that creates a hazard on the highway, or increases the service brake stopping distance of a vehicle or combination of vehicles, or interferes in any way with the application of the service brakes on any vehicle or combination of vehicles.

f. Any energy-storing device which is a part of the emergency stopping system shall be designed so that it is recharged or reset from the source of compressed air or other energy produced by the vehicle, except that energy to release the emergency stopping system may be produced by the driver's muscular effort from the driver's seat. No device shall be used which can be set to prevent automatic delivery of air to protected air supply reservoirs of motor vehicle emergency stopping systems when air is available in the service brake air supply system.

g. Every motor vehicle or combination of vehicles, at all times and under all conditions of loading, upon application of the emergency stopping system, shall be capable of stopping from a speed of 20 miles per hour in not more than the distance tabulated herein for its classification, this distance to be measured from the point at which movement of the emergency stopping system control begins.

EMERGENCY STOPPING SYSTEM REQUIREMENTS

Classification of vehicle Stopping Distance
and combination of vehicles In Feet

A. Passenger-carrying vehicles.

(1) Vehicles with a seating capacity
of 10 persons or less, including
driver, and built on a passenger
car chassis ............... 54

(2) Vehicles with a seating capacity
of more than 10 persons, includ-
ing driver, and built on a passenger
car chassis; vehicles built
on a truck or bus chassis and
having a manufacturer's Gross
Vehicle Weight Rating of 10,000
pounds or less .............. 66

(3) All other passenger-carrying vehicles ....... 85

B. Property-carrying vehicles.
(1) Single unit vehicles having a
manufacturer's Gross Vehicle
Weight Rating of 10,000 pounds
or less ........ 66

(2) Single unit vehicles having a
manufacturer's Gross Vehicle
Weight Rating of more than
10,000 pounds, except truck trac-
tors. Combinations of a 2-axle
towing vehicle and trailer hav-
ing a Gross Vehicle Weight
Rating of 3,000 pounds or less.
All combinations of 2 or less
vehicles in driveaway or towaway
operation ............... 85

(3) All other property-carrying vehicles
and combination of property-
carrying vehicles ............. 90

h. Tests of deceleration and stopping distance shall be made on a substantially level dry, smooth, hard surface that is free from loose material and where the grade does not exceed plus or minus 1%. No test of emergency stopping system performance shall be made upon a highway at a speed in excess of 25 miles per hour.

i. The provisions of this section shall not apply to:

(1) Auxiliary dollies, special mobile equipment, or special construction equipment; or

(2) Disabled vehicles when being towed.

j. Every owner or lessee shall instruct and require that the driver be thoroughly familiar with the requirements of this section.

The driver of a vehicle or combination of vehicles required to comply with the requirements of this section shall be able to demonstrate the application and release of the emergency system on the vehicle and each vehicle in combination.

L. 1987, c. 402, s. 2.

39:3-69 Horns and audible warning devices.

39:3-69. Every motor vehicle except a motor-drawn vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle. The driver of a motor vehicle shall, when reasonably necessary to insure safe operation, give audible warning with his horn but shall not otherwise use such horn when upon a highway.

No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle or bell except as otherwise permitted in this section. It is permissible but not required that any vehicle be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal. Any emergency vehicle authorized by the commission may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than 500 feet and of a type approved by the commission, but such siren, whistle or bell shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which said latter events the driver of such vehicle shall sound said siren, whistle or bell when necessary to warn pedestrians and other drivers of the approach thereof.

No person shall install or use on the exhaust system of any motor vehicle any device which emits an audible sound unless authorized to do so by the commission.

No bicycle shall be equipped with nor shall any person use upon a bicycle any siren or whistle.

The commission is hereby authorized in its discretion to promulgate standards concerning the audibility of audible warning devices.

Amended 1968, c.97; 2003, c.13, s.45.



Section 39:3-69 - Horns And Audible Warning Devices.

39:3-69 Horns and audible warning devices.

39:3-69. Every motor vehicle except a motor-drawn vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle. The driver of a motor vehicle shall, when reasonably necessary to insure safe operation, give audible warning with his horn but shall not otherwise use such horn when upon a highway.

No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle or bell except as otherwise permitted in this section. It is permissible but not required that any vehicle be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal. Any emergency vehicle authorized by the commission may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than 500 feet and of a type approved by the commission, but such siren, whistle or bell shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which said latter events the driver of such vehicle shall sound said siren, whistle or bell when necessary to warn pedestrians and other drivers of the approach thereof.

No person shall install or use on the exhaust system of any motor vehicle any device which emits an audible sound unless authorized to do so by the commission.

No bicycle shall be equipped with nor shall any person use upon a bicycle any siren or whistle.

The commission is hereby authorized in its discretion to promulgate standards concerning the audibility of audible warning devices.

Amended 1968, c.97; 2003, c.13, s.45.



Section 39:3-70 - Mufflers.

39:3-70 Mufflers.

39:3-70. Every motor vehicle having a combustion motor shall at all times be equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise and no person shall use a muffler cut-out, bypass, or similar device upon a motor vehicle on a highway.

amended 2009, c.331, s.1.



Section 39:3-70.1 - Air Pollution Control; Tests

39:3-70.1. Air pollution control; tests
Any motor vehicle which is subject to inspection by the Division of Motor Vehicles or any other duly authorized body shall, as a condition of compliance with said inspection, pass such tests as may be required to demonstrate that the motor vehicle complies with any standards and requirements for the control of air contaminants established by the Air Pollution Control Commission which are applicable to such motor vehicle.

L.1966, c. 15, s. 1, eff. April 7, 1966.



Section 39:3-70.2 - Air Pollution; Penalty.

39:3-70.2 Air pollution; penalty.

2.Any person who operates a motor vehicle or owns a motor vehicle, other than a school bus, which the person permits to idle in violation of rules and regulations, or to be operated upon the public highways of the State when the motor vehicle is emitting smoke or other air contaminants in excess of standards adopted by the Department of Environmental Protection pursuant to the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.) shall be liable to a penalty of not less than $250 nor more than $1,000 per day, per vehicle, which shall be enforced in accordance with the provisions of chapter 5 of Title 39 of the Revised Statutes and P.L.2005, c.219 (C.26:2C-8.26 et al.).

The owner of any school bus that is operated or is permitted to idle in violation of rules and regulations adopted pursuant to the Department of Environmental Protection pursuant to the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.) or any applicable rules and regulations adopted pursuant to P.L.2005, c.219 (C.26:2C-8.26 et al.) shall be liable for a penalty of not less than $250 nor more than $1,000 per day, per vehicle, which shall be enforced in accordance with the provisions of chapter 5 of Title 39 of the Revised Statutes, except that no penalty may be assessed against any driver of a school bus who is not the owner of the school bus.

The provisions of this section shall not apply to a motor vehicle idling in traffic, or a motor vehicle other than a school bus idling in a queue of motor vehicles, that are intermittently motionless and moving because the progress of the motor vehicles in the traffic or the queue has been stopped or slowed by the congestion of traffic on the roadway or other conditions over which the driver of the idling motor vehicle has no control.

L.1966, c.15, s.2; amended 2005, c.219, s.33; 2009, c.331, s.2.



Section 39:3-71 - Mirrors

39:3-71. Mirrors
Every motor vehicle shall have rear view mirrors so located and angled as to give the driver adequate rear view vision. Every passenger automobile manufactured after January 1, 1965 and registered in this State, shall be equipped with an interior mirror and an exterior mirror on the driver's side. On and after January 1, 1965, every commercial motor vehicle registered in this State, other than a trailer or semitrailer, shall be equipped with an interior mirror and an exterior mirror on the driver's side, except that every such vehicle so constructed or loaded as to obstruct or obscure a rear view from an interior mirror shall, in lieu of an interior mirror, be equipped with an exterior mirror on the side of the vehicle opposite the driver's side. The director may by regulation establish other mirror requirements for special or unusual types of vehicles. Any person operating a motor vehicle without the equipment prescribed by this section shall, on conviction, be fined as provided in Revised Statutes 39:3-79.

Amended by L.1964, c. 119, s. 1.

39:3-71.1 Electronic rear back-up monitoring device, crossview mirror required on certain commercial delivery vehicles.

1. a. Every delivery van or truck registered in this State with a cube-style, walk-in cargo box up to 18 feet long that is used in the commercial delivery of goods and services shall be equipped with either an electronic rear backup monitoring device or a rear crossview mirror located at the top left rear corner of the cargo box. The mirror shall be convex and located to reflect to the vehicle operator an unobstructed, overall view of the lower six feet of the entire rear width of the van or truck body.

b.The director may adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to implement the provisions of this act.

L.2002,c.131,s.1.



Section 39:3-71.1 - Electronic Rear Back-up Monitoring Device, Crossview Mirror Required On Certain Commercial Delivery Vehicles.

39:3-71.1 Electronic rear back-up monitoring device, crossview mirror required on certain commercial delivery vehicles.

1. a. Every delivery van or truck registered in this State with a cube-style, walk-in cargo box up to 18 feet long that is used in the commercial delivery of goods and services shall be equipped with either an electronic rear backup monitoring device or a rear crossview mirror located at the top left rear corner of the cargo box. The mirror shall be convex and located to reflect to the vehicle operator an unobstructed, overall view of the lower six feet of the entire rear width of the van or truck body.

b.The director may adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to implement the provisions of this act.

L.2002,c.131,s.1.



Section 39:3-72 - Tire Equipment

39:3-72. Tire equipment
No person shall drive or move any motor vehicle equipped with solid rubber tires unless every such tire shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery. No person shall drive or move any motor vehicle or trailer upon the public highways, unless such motor vehicle or trailer is equipped with tires in safe operating condition in accordance with requirements approved by the director.

The director shall promulgate rules of safe operating condition capable of being employed by a law enforcement officer for visual inspection of tires mounted on vehicles including visual comparison with simple measuring gauges. Said requirements shall encompass effects of tread wear and depth of tread. A tire shall be considered unsafe if it has: (1) any ply or cord exposed; or (2) any bump, bulge or knot affecting tire structure; or (3) any break repaired with boot or patch; or (4) worn so that the tread wear indicators contact the road in any two adjacent major grooves at three locations spaced approximately equally around the outside of the tire. Nothing herein shall apply to farm vehicles registered under section 39:3-24 of this Title.

Any law enforcement officer, at any time, upon reasonable cause to believe that a vehicle is unsafe or equipped with tires in violation of the provisions of this section or of the rules promulgated hereunder, may require the operator of such vehicle to stop and submit such vehicle to an inspection. If the inspection discloses the vehicle to be in violation, the officer may issue a summons for such violation.

Amended by L.1970, c. 129, s. 1, eff. July 8, 1970.



Section 39:3-73 - Tire-chains

39:3-73. Tire-chains
Motor vehicle tires may be fitted with tire-chains of reasonable proportions when roads, streets and highways are slippery, because of rain, snow, ice, oil, manner of construction or other reason; provided, however, that no tire-chains shall be used at any time on improved highways when highway conditions do not make such use necessary for the safety of life or property. No person shall use any tire-chains so constructed or installed as to be likely to be thrown so as to endanger any person or property.



Section 39:3-74 - Windshields Must Be Unobstructed And Equipped With Cleaners

39:3-74. Windshields must be unobstructed and equipped with cleaners
Every motor vehicle having a windshield shall be equipped with at least one device in good working order for cleaning rain, snow or other moisture from the windshield so as to provide clear vision for the driver, and all such devices shall be so constructed and installed as to be operated or controlled by the driver.

No person shall drive any motor vehicle with any sign, poster, sticker or other non-transparent material upon the front windshield, wings, deflectors, side shields, corner lights adjoining windshield or front side windows of such vehicle other than a certificate or other article required to be so displayed by statute or by regulations of the commissioner.

No person shall drive any vehicle so constructed, equipped or loaded as to unduly interfere with the driver's vision to the front and to the sides.



Section 39:3-75 - Safety Glass

39:3-75. Safety glass
The term "safety glass" shall be construed as meaning glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by glass when the glass is cracked or broken. The term "safety glazing material" shall be construed as meaning "safety glass" ; or other glazing materials, such as plastics, produced for the purpose of safety in glazing; or a combination of safety glass and other safety glazing material. The term "approved safety glazing material" shall be construed as meaning safety glazing material of a type approved by the director. In the approving of safety glazing materials, the director is hereby given authority to make use of recognized standards to confine the use of certain types of safety glazing materials to a specific location in or on the vehicle, or to a certain purpose.

No person shall drive any motor vehicle manufactured on or after July first, nineteen hundred and thirty-five and registered in this State unless such vehicle is equipped with approved safety glazing material wherever glazing is used in doors, windows and windshields. The term "windshield" shall be construed to include wings, deflectors and side shields; also front corner lights adjoining windshields.

Every section of safety glazing material shall be legibly and permanently marked with the manufacturers' distinctive designations, under which the safety glazing material was approved, so as to be visible when installed.

No person shall drive any motor vehicle equipped with safety glazing material which causes undue or unsafe distortion of visibility or equipped with unduly fractured, discolored or deteriorated safety glazing material, and the director may revoke the registration of any such vehicle.

Amended by L.1949, c. 258, p. 823, s. 1.



Section 39:3-75.1 - Certain Tinting Materials On Windshields, Windows Of Motor Vehicles, Permitted For Medical Reasons

39:3-75.1. Certain tinting materials on windshields, windows of motor vehicles, permitted for medical reasons
1.Notwithstanding the provisions of any other law to the contrary, the owner or lessee of a motor vehicle that is driven by or is used to regularly transport a person who has a medical condition involving ophthalmic or dermatologic photosensitivity may apply to the director for permission to have the windshield and windows of that vehicle covered by or treated with a product or material that increases its light reflectance or reduces its light transmittance.

The application shall be in a form and manner prescribed by the director and shall include, but not be limited to, a written certification by a certified ophthalmologist or a physician with a plenary license to practice medicine and surgery in this State or a bordering state that the person for whom the application is submitted has a medical condition involving ophthalmic or dermatologic photosensitivity. For the purposes of this act, medical conditions involving ophthalmic or dermatologic photosensitivity shall include:

a.polymorphous light eruption;

b.persistent light reactivity;

c.actinic reticuloid;

d.porphyrins;

e.solar urticaria;

f.lupus erythematosus; and

g.such other photosensitive disorders or conditions as the director shall determine.

L.1999,c.308,s.1.



Section 39:3-75.2 - Rules, Regulations

39:3-75.2. Rules, regulations
2.The director, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act. The rules and regulations shall include, but shall not be limited to:

a.Standards and specifications governing the types of materials and products that may be applied to a motor vehicle windshield and windows under this act. These standards and specifications shall include the color of the materials or products, the maximum allowable percentage of total light reflectance of the materials or products, the maximum allowable percentage of the light transmittance and ultraviolet transmittance of the materials or products, and such other matters as the director shall deem appropriate and necessary. In establishing the standards and specifications, the director shall consider, to the greatest extent possible, the safety of law enforcement officers, who during the performance of their duties may find it necessary to inspect or otherwise observe the interior of a motor vehicle having a windshield and windows to which an approved material or product is applied.

b.The issuance of a certificate or card to each approved applicant authorizing the approved covering or treatment. The certificate or card shall be valid for a period of not more than 48 months and shall be exhibited to any law enforcement officer, when so requested, and to a designated motor vehicle examiner whenever the motor vehicle is inspected.

c.Standards and specifications governing the installation and application of approved materials and products, including the affixation of an appropriate label, in a manner and form prescribed by the director, on each windshield and window to which an approved material or product is applied. The label may identify the name and the location of the installer and the name of the manufacturer of the material or product applied.

d.The registration of persons in the business of installing or applying approved materials and products, including the establishment of a fee to cover the costs of that registration.

L.1999,c.308,s.2.



Section 39:3-75.3 - Violations, Fines

39:3-75.3. Violations, fines
3. a. A person who violates the provisions of subsection b. of section 2 of P.L.1999, c.308 (C.39:3-75.2) shall be subject to a fine not exceeding $100; provided, however, if a person charged with such a violation can exhibit a certificate or card which was valid on the day he was charged to the judge of the municipal court before whom he is summoned to answer the charge, the judge may dismiss the charge. The judge, however, may impose court costs.

b.A person who violates the provisions of the regulations adopted pursuant to subsection c. or d. of section 2 of P.L.1999, c.308 (C.39:3-75.2) shall be subject to a fine not to exceed $1,000 for a first offense and not to exceed $5,000 for a second or subsequent offense.

L.1999,c.308,s.3.



Section 39:3-76 - Dangerous Exhaust Gases

39:3-76. Dangerous exhaust gases
Every motor vehicle shall be equipped and maintained so that exhaust gases cannot injure any person or animal, and no person shall use any motor vehicle so as to cause or be likely to cause any such injury.



Section 39:3-76.1 - Use Of Sign "Press" On Motor Vehicle

39:3-76.1. Use of sign "Press" on motor vehicle
No person shall operate a motor vehicle on which is affixed any sign, poster or sticker with the word "Press" or any other word or words indicating that the motor vehicle is in use by a reporter for a newspaper or other periodical except during such time as such motor vehicle is in actual use by a reporter for a newspaper or other periodical while engaged in his duties as such reporter.

L.1943, c. 101, p. 332, s. 1.



Section 39:3-76.2 - Safety Belts Or Restraining Devices

39:3-76.2. Safety belts or restraining devices
No person shall sell or operate any passenger automobile manufactured after July 1, 1966, and registered in this State unless such passenger automobile is equipped with at least two sets of seat safety belts for the front seat of the passenger automobile and the anchorage units necessary for their attachment or other suitable restraining device. Such seat safety belts and anchorage units or such restraining device shall be of a type approved by the Director of the Division of Motor Vehicles in the Department of Law and Public Safety, and in making any such approval the director shall be guided by the specifications of the Society of Automotive Engineers and the standards of the Federal Department of Transportation.

L.1965, c. 107, s. 1. Amended by L.1973, c. 194, s. 1, eff. June 28, 1973.



Section 39:3-76.2A - Child Passenger Restraint Systems.

39:3-76.2a Child passenger restraint systems.

1.Every person operating a motor vehicle, other than a school bus, equipped with safety belts or a Lower Anchors and Tethers for Children system (LATCH) who is transporting a child on roadways, streets or highways of this State, shall secure the child in a child passenger restraint system or booster seat, as described in Federal Motor Vehicle Safety Standard Number 213, in a rear seat as follows:

a.A child under the age of two years and weighing less than 30 pounds shall be secured in a rear facing child passenger restraint system, which is equipped with a five-point harness.

b.A child under the age of four years and weighing less than 40 pounds shall be secured:

(1) in a rear facing child passenger restraint system, which is equipped with a five-point harness, until the child outgrows the top height or top weight recommendations made by the manufacturer of the child passenger restraint system, at which point the child shall be secured in a rear seat, in a forward facing child passenger restraint system which is equipped with a five-point harness; or

(2) in a forward facing child passenger restraint system which is equipped with a five-point harness.

c.A child under the age of eight years and less than 57 inches in height shall be secured:

(1) in a forward facing child passenger restraint system which is equipped with a five-point harness, until the child outgrows the top height or top weight recommendations made by the manufacturer of the child passenger restraint system, at which point the child shall be secured in a rear seat, in a booster seat; or

(2) in a booster seat.

d.If there are no rear seats, the child shall be secured in a child passenger restraint system or booster seat in a front seat of a motor vehicle except that no child shall be secured in a rear facing child passenger restraint system in a front seat of any motor vehicle which is equipped with a passenger-side airbag that is not disabled or turned off.

e.In no event shall failure to be secured in a child passenger restraint system or booster seat be considered as contributory negligence, nor shall the failure to be secured in the child passenger restraint system or booster seat be admissible as evidence in the trial of any civil action.

L.1983, c.128, s.1; amended 2001, c.244, s.1; 2015, c.50, s.1.



Section 39:3-76.2C - Informational Material.

39:3-76.2c Informational material.

3.The Division of Highway Traffic Safety in the Department of Law and Public Safety shall print materials to adequately inform the public about the types of child passenger restraint systems and booster seats meeting federal motor vehicle safety standards to reflect the provisions of section 1 of P.L.2015, c.50. These materials may be made available to car dealers, parent groups, hospitals, pediatricians and the general public.

L.2001, c.244, s.3; amended 2015, c.50, s.2.



Section 39:3-76.2D - Violations, Fines.

39:3-76.2d Violations, fines.

4.Any person guilty of violating any of the provisions of this act shall be fined not less than $50 and not more than $75.

L.1983, c.128, s.4; amended 2015, c.50, s.3.



Section 39:3-76.2E - Short Title.

39:3-76.2e. Short title.
This act shall be known and may be cited as the "Passenger Automobile Seat Belt Usage Act."

L.1984, c. 179, s. 1, eff. March 1, 1985.



Section 39:3-76.2F - Seat Belt Usage Requirements; Driver's Responsibility.

39:3-76.2f Seat belt usage requirements; driver's responsibility.

2. a. Except as provided in P.L.1983, c.128 (C.39:3-76.2a et al.) for children under eight years of age and less than 57 inches in height, all passengers under eight years of age and at least 57 inches in height, and all passengers who are at least eight years of age but less than 18 years of age, and each driver and front seat passenger of a passenger automobile operated on a street or highway in this State shall wear a properly adjusted and fastened safety seat belt system as defined by Federal Motor Vehicle Safety Standard Number 209.

b.The driver of a passenger automobile shall secure or cause to be secured in a properly adjusted and fastened safety seat belt system, as defined by Federal Motor Vehicle Safety Standard Number 209, any passenger who is at least eight years of age but less than 18 years of age.

c.All rear seat passengers 18 years of age or older of a passenger automobile operated on a street or highway in this State shall wear a properly adjusted and fastened safety seat belt system as defined by Federal Motor Vehicle Safety Standard Number 209.

For the purposes of the "Passenger Automobile Seat Belt Usage Act," the term "passenger automobile" shall include vans, pick-up trucks, and utility vehicles.

L.1984, c.179, s.2; amended 1999, c.422, s.1; 2001, c.244, s.2; 2009, c.318, s.1; 2015, c.50, s.4.



Section 39:3-76.2G - Exceptions To Seat Belt Usage Requirements.

39:3-76.2g Exceptions to seat belt usage requirements.

3.This act shall not apply to a driver or passenger of:

a.A passenger automobile manufactured before July 1, 1966;

b.A passenger automobile in which the driver or passenger possesses a written verification from a licensed physician that the driver or passenger is unable to wear a safety seat belt system for physical or medical reasons;

c.A passenger automobile which is not required to be equipped with a safety seat belt system under federal law;

d.A passenger automobile operated by a rural letter carrier of the United States Postal Service while performing the duties of a rural letter carrier; or

e.A passenger automobile which was originally constructed with fewer safety seat belt systems than are necessary to allow the passenger to be buckled.

L.1984, c.179, s.3; amended 1999, c.422, s.2; 2009, c.318, s.2.



Section 39:3-76.2H - Personal Injury Or Death Actions; Effect Of Act

39:3-76.2h. Personal injury or death actions; effect of act
This act shall not be deemed to change existing laws, rules, or procedures pertaining to a trial of a civil action for damages for personal injuries or death sustained in a motor vehicle accident.

L.1984, c. 179, s. 4, eff. March 1, 1985.



Section 39:3-76.2J - Violations, Fines.

39:3-76.2j Violations, fines.

6.A person who violates section 2 of this act shall be fined $20.00. In no case shall motor vehicle points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14) be assessed against any person for a violation of this act. A person who is fined under this section for a violation of this act shall not be subject to a surcharge under the New Jersey Merit Rating Plan as provided in section 6 of P.L.1983, c.65 (C.17:29A-35).

L.1984,c.179,s.6; amended 1999, c.422, s.3.



Section 39:3-76.2K - Informational Booklet; Availability To Public

39:3-76.2k. Informational booklet; availability to public
The Director of the Division of Motor Vehicles shall develop a booklet containing information on the benefits of wearing safety seat belt systems. The booklet shall be made available upon request to the general public.

L.1984, c. 179, s. 7, eff. March 1, 1985.



Section 39:3-76.2L - Use Of Securement Devices Required.

39:3-76.2l Use of securement devices required.

1. a. The driver of a passenger automobile shall secure or cause to be secured any passenger using a wheelchair in a properly adjusted and fastened wheelchair securement and occupant securement device. The securement devices shall be in compliance with Federal Motor Vehicle Safety Standards.

For the purposes of this act, the term "passenger automobile" shall include vans, pick-up trucks, and utility vehicles.

b.A private entity which is primarily engaged in the business of providing transportation for passengers using wheelchairs shall secure or cause to be secured any passenger using a wheelchair using a properly adjusted and fastened four-point securement system. The private entity shall also properly secure any unoccupied wheelchair.

For the purposes of this subsection:

"Four-point securement system" means a complete four-point system that includes four wheelchair restraints to secure a wheelchair to the vehicle floor; a lap and shoulder belt that integrates to the rear wheelchair restraints; and floor anchorages installed in the vehicle floor.

L.2008, c.79, s.1; amended 2012, c.53, s.1.



Section 39:3-76.2M - Violations, Penalties.

39:3-76.2m Violations, penalties.

2.A person who violates this act shall be fined $100. In no case shall motor vehicle points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14) be assessed against any person for a violation of this act. A person who is fined under this section for a violation of this act shall not be subject to a surcharge under the Motor Vehicle Violations Surcharge System as provided in section 6 of P.L.1983, c.65 (C.17:29A-35).

L.2008, c.79, s.2.



Section 39:3-76.2N - Violations Considered Secondary Offense.

39:3-76.2n Violations considered secondary offense.

3.Enforcement of the provisions of subsection c. of section 2 of P.L.1984, c.179 (C.39:3-76.2f) by State or local law enforcement officials shall be accomplished by treating a violation thereof only as a secondary offense when a driver of a passenger automobile has been detained for some other suspected violation of Title 39 of the Revised Statutes or other law. Each rear seat passenger 18 years of age or older of a passenger automobile shall be responsible for any fine imposed pursuant to section 6 of P.L.1984, c.179 (C.39:3-76.2j) for failure to wear a seat belt pursuant to subsection c. of section 2 of P.L.1984, c.179 (C.39:3-76.2f).

L.2009, c.318, s.3.



Section 39:3-76.3 - Motorcycles; Height Of Handle Bar Grips

39:3-76.3. Motorcycles; height of handle bar grips
No person shall operate on a public highway a motorcycle on which the handle bar grips are higher than the shoulder height of the operator when seated.

L.1967, c. 237, s. 2, eff. Jan. 1, 1968. Amended by L.1979, c. 434, s. 1, eff. Feb. 14, 1980.



Section 39:3-76.3A - Motorcycles, Conformance To Federal Standards, Nhtsa Certification.

39:3-76.3a Motorcycles, conformance to federal standards, NHTSA certification.

5.No motorcycle shall be operated on the public highways or roadways of this State unless the motorcycle was manufactured in compliance with applicable Federal Motor Safety Standards that were in effect on the day the motorcycle was manufactured and the motorcycle has a certification label, in the format prescribed by the National Highway Traffic Safety Administration, attesting to that compliance, permanently affixed by the original manufacturer.

L.2005,c.159,s.5.



Section 39:3-76.4 - Muffler Systems For Motorcycles

39:3-76.4. Muffler systems for motorcycles
In addition to the muffler requirements contained in section 39:3-70 of the Revised Statutes, motorcycles shall be equipped with muffler systems designed especially for motorcycles and of a type approved by the director.

L.1967, c. 237, s. 3, eff. Jan. 1, 1968.



Section 39:3-76.5 - Permanent Seat; Passengers; Seat, Hand Holds And Footrests; Helmets; Method Of Riding; Violations; Penalties

39:3-76.5. Permanent seat; passengers; seat, hand holds and footrests; helmets; method of riding; violations; penalties
a. A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the rear or side of the operator. A passenger shall ride astride on a motorcycle only if the feet of that passenger rest firmly upon the footrests attached to the motorcycle as required by subsection b. of this section. A passenger on a motorcycle, whether riding astride or in a sidecar attached to the motorcycle, shall wear a securely fitted helmet of a size proper for that passenger as required under section 6 of P.L. 1967, c. 237 (C. 39:3-76.7).

A motorcycle operator who carries a passenger in violation of this subsection shall be fined not less than $50.00 nor more than $100.00.

b. Motorcycles designed to carry more than one person shall be equipped with adequate footrests for each passenger. Seats and footrests shall be of a type approved by the director. Handholds shall be required only insofar as they are necessary to comply with federal regulations.

L. 1967, c. 237, s. 4, eff. Jan. 1, 1968. Amended by L. 1979, c. 57, s. 1, eff. March 27, 1979; L. 1985, c. 15, s. 1, eff. Jan. 23, 1985.



Section 39:3-76.6 - Rules And Regulations; Motorcycle Equipment

39:3-76.6. Rules and regulations; motorcycle equipment
The director is authorized to adopt rules and regulations covering the types and specifications of the equipment for motorcycles required by this act.

L.1967, c. 237, s. 5, eff. Jan. 1, 1968.



Section 39:3-76.7 - Protective Helmets

39:3-76.7. Protective helmets
6. a. No person shall operate or ride upon a motorcycle unless he wears a securely fitted protective helmet of a size proper for that person and of a type approved by the director. Such a helmet must be equipped with either a neck or chin strap and be reflectorized on both sides thereof. The director is authorized and empowered to adopt rules and regulations covering the types of helmets and the specifications therefor and to establish and maintain a list of approved helmets which meet the specifications as established hereunder. For the purposes of this section, motorcycle shall not include any three-wheeled motor vehicle equipped with a single cab with glazing enclosing the occupant, seats similar to those of a passenger vehicle or truck, seat belts and automotive steering.

b. The director shall not assess motor vehicle points for the failure of a motorcycle operator or rider to wear a protective helmet.

L.1967,c.237,s.6; amended 1984,c.33,s.3; 1985,c.15,s.2; 1992,c.153.



Section 39:3-76.8 - Goggles Or Face Shield To Be Worn By Motorcycle Operator

39:3-76.8. Goggles or face shield to be worn by motorcycle operator
No person shall operate a motorcycle unless he wears goggles or a face shield of a type approved by the director. The director is authorized and empowered to adopt rules and regulations covering types of goggles and face shields and the specifications therefor and to establish and maintain a list of approved goggles and face shields which meet the specifications as established hereunder. For the purposes of this section, motorcycle shall not include any three-wheeled motor vehicle equipped with a single cab with glazing enclosing the occupant, seats similar to those of a passenger vehicle or truck, seat belts and automotive steering.

L.1967, c. 237, s. 7, eff. Jan. 1, 1968. Amended by L.1984, c. 33, s. 4.



Section 39:3-76.9 - Wind Screen; Goggles Or Face Shield Not Necessary

39:3-76.9. Wind screen; goggles or face shield not necessary
The provisions of section 7 of this act with respect to goggles and face shields shall not apply to the operator of a motorcycle equipped with a wind screen meeting specifications established by the director.

L.1967, c. 237, s. 8, eff. Jan. 1, 1968.



Section 39:3-76.10 - Sale Of Helmets, Goggles Or Face Shields; Type And Specifications Approved By Director

39:3-76.10. Sale of helmets, goggles or face shields; type and specifications approved by director
No person shall sell, offer for sale or distribute any protective helmets, goggles or face shields for use by the operators of motorcycles, or protective helmets for the use of passengers thereon, unless they are of a type and specifications approved by the director and appear on the list of approved devices maintained by the director.

L.1967, c. 237, s. 9, eff. Jan. 1, 1968.



Section 39:3-76.11 - Certain Motorcycles Prohibited On Certain Roads.

39:3-76.11 Certain motorcycles prohibited on certain roads.

7.A motorcycle having a motor with a maximum piston displacement that is less than 50 cubic centimeters or a motor that is rated at no more than 1.5 brake horsepower with a maximum speed of no more than 35 miles per hour on a flat surface shall not be operated upon limited-access interstate highways or public roads or highways with posted speed limits greater than 35 miles per hour.

Every person operating a motorcycle upon a public road or highway shall be subject to all of the duties applicable to the driver of a vehicle under chapter 4 of Title 39 of the Revised Statutes and N.J.S.2C:11-5 and all amendments and supplements thereto.

L.2011, c.13, s.7.



Section 39:3-77 - Selling Or Using Unapproved Devices Or Equipment

39:3-77. Selling or using unapproved devices or equipment
No person shall have for sale, sell or offer for sale for use upon or as a part of the equipment of a motor vehicle any unapproved device or equipment of a type which is required to be approved by the commissioner.

No person shall have for sale, sell, offer for sale or use any device, part or accessory which changes or is intended to change the design or designed performance of any device or equipment required to be approved.

No person shall have for sale, sell or offer for sale for use upon or as part of the equipment of any motor vehicle or motor-drawn vehicle any device or equipment of a type required to be approved unless such device or equipment bears thereon the trade-mark or name under which it is approved so as to be plainly visible when installed.



Section 39:3-77.1 - Use Of National School Bus Chrome Paint On Motor Vehicles

39:3-77.1. Use of national school bus chrome paint on motor vehicles
No motor vehicle with a capacity of more than 16 passengers shall be painted National School Bus Chrome, unless that vehicle is used to transport children to or from school, or a summer day camp, or any school connected activity.

Whenever any motor vehicle with a capacity of more than 16 passengers, which has been used for the transportation of children to or from school, or a summer day camp, or any school connected activity, is no longer used for these purposes, it shall be repainted a color distinctively different from National School Bus Chrome.

L.1971, c. 86, s. 1, eff. April 8, 1971.



Section 39:3-77.2 - Motor Vehicles To Which Persons Admitted To Purchase Merchandise Or View Exhibit; Exit Door

39:3-77.2. Motor vehicles to which persons admitted to purchase merchandise or view exhibit; exit door
Every motor vehicle, including any van or trailer, to which persons are admitted for the purpose of purchasing merchandise, including books, or for the purpose of viewing any exhibit, shall in addition to an entrance door be equipped with a separate exit door. Such exit shall be plainly identified as an exit and shall be kept unobstructed at all times.

L.1971, c. 457, s. 1, eff. Feb. 29, 1972.



Section 39:3-78 - Construction Of Article

39:3-78. Construction of article
Nothing in this article contained shall be construed to amend, repeal or in any manner impair the operation or effect of section 39:3-4.1 of this title.



Section 39:3-79 - Fine For Violating Article

39:3-79. Fine for violating article
Any person violating any of the provisions of this article shall be subject to a fine not exceeding twenty-five dollars.



Section 39:3-79.1 - Devices To Prevent Throwing Of Dirt On Windshields Of Following Vehicles

39:3-79.1. Devices to prevent throwing of dirt on windshields of following vehicles
No person shall operate or cause to be operated any bus, truck, full trailer or semitrailer of registered gross weight exceeding three tons on any public highway unless the same is equipped with suitable metal protectors or substantial flexible flaps on the rearmost wheels, and, in case the rear wheels are not covered at the top by fender, body or other parts of the vehicle, the rear wheels shall be covered at the top by protective means, of such standard type or design and installed in such manner as shall be approved by the Director of the Division of Motor Vehicles in the Department of Law and Public Safety and as shall conform substantially to any requirements of the Interstate Commerce Commission governing similar subject matter, in order to prevent, as far as practical, such wheels from throwing dirt, water or other materials on the windshields of the following vehicles, except in cases in which the motor vehicle is so designed and constructed that the above requirements are accomplished by reason of fender or body construction or other means of enclosure; provided, however, this act shall not apply to pole trailers, dump trucks, tanks, or other vehicles where the construction thereof is such that complete freedom around the wheel area is necessary to secure the designed use of the vehicle.

L.1952, c. 343, p. 1122, s. 1.



Section 39:3-79.2 - Violations

39:3-79.2. Violations
Any person who shall violate any of the provisions of this act shall, upon conviction, suffer and pay a penalty not exceeding fifty dollars ($50.00), or suffer imprisonment for a term not exceeding thirty days, or by both such fine and imprisonment, in the discretion of the magistrate before whom such conviction is had.

L.1952, c. 343, p. 1123, s. 2.



Section 39:3-79.3 - Effective Date

39:3-79.3. Effective date
This act shall take effect January first, one thousand nine hundred and fifty-three.

L.1952, c. 343, p. 1123, s. 3.



Section 39:3-79.4 - Motor Vehicle Powered By Compressed Or Liquified Gaseous Fuel; Identification With Diamond Shaped Label; Fee

39:3-79.4. Motor vehicle powered by compressed or liquified gaseous fuel; identification with diamond shaped label; fee
a. No person shall drive upon a public highway, road or street a motor vehicle registered or principally garaged in this State and powered primarily or secondarily by a compressed or liquified gaseous fuel unless the vehicle is identified with a weather resistant diamond shaped label which may be obtained from the Division of Motor Vehicles in the Department of Law and Public Safety or from a gas industry source.

b. A fee may be charged for the label. The amount of the fee shall be established by rule and regulation of the Director of the Division of Motor Vehicles and shall not exceed the reasonable cost of preparation and distribution.

L.1984, c. 55, s. 1, eff. Sept. 1, 1984.



Section 39:3-79.5 - Diamond Shaped Label; Requirements; Rules And Regulations On Placement And Appearance

39:3-79.5. Diamond shaped label; requirements; rules and regulations on placement and appearance
The Director of the Division of Motor Vehicles may promulgate rules and regulations governing the placement and appearance of the label in addition to the following requirements:

a. The label shall be located on an exterior vertical or near vertical surface on the lower right rear of the vehicle, but not on the bumper, and toward the center and away from any other markings.

b. The label shall contain a border and one inch minimum height letters centered in the diamond.

c. The markings shall be of a silver or white reflective luminous material on a black background and the letters shall indicate the type of compressed or liquified gas used as fuel for the vehicle.

L.1984, c. 55, s. 2, eff. Sept. 1, 1984.



Section 39:3-79.6 - Inspection For Compliance With Provisions Of Act

39:3-79.6. Inspection for compliance with provisions of act
The vehicle identification required in this act shall, at the time of an inspection pursuant to this Title, be inspected for compliance with the provisions of this act.

L.1984, c. 55, s. 3, eff. Sept. 1, 1984.



Section 39:3-79.7 - Failure To Comply; Penalties

39:3-79.7. Failure to comply; penalties
Any person who fails to comply with sections 1 and 2 of this act following an inspection shall be subject to the penalties of R.S. 39:8-9.

L.1984, c. 55, s. 4, eff. Sept. 1, 1984.



Section 39:3-79.8 - Prohibition Of Supplying Fuel To Vehicle Without Label; Violations; Penalty

39:3-79.8. Prohibition of supplying fuel to vehicle without label; violations; penalty
a. Any person requested to supply the compressed or liquified gaseous fuel for any vehicle covered under this act shall refuse to provide the fuel unless the vehicle for which the fuel is intended displays the label required herein.

b. Any person who violates subsection a. of this section shall be liable for a penalty of $25.00 for the first offense and $50.00 for each subsequent offense which may be collected in accordance with "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) by the Attorney General.

L.1984, c. 55, s. 5, eff. Sept. 1, 1984.



Section 39:3-79.9 - Publicity Of Provisions Of Act

39:3-79.9. Publicity of provisions of act
The Director of the Division of Motor Vehicles in the Department of Law and Public Safety shall periodically publicize the provisions of this act following its enactment.

L.1984, c. 55, s. 6, eff. Sept. 1, 1984.



Section 39:3-79.10 - Definitions Relative To Intermodal Chassis.

39:3-79.10 Definitions relative to intermodal chassis.

1.As used in this act:

"Department" means the New Jersey Department of Transportation.

"Equipment interchange receipt" or "interchange receipt" means the receipt exchanged between an intermodal equipment provider or its agent and a motor carrier or its driver confirming acceptance of an intermodal chassis by a motor carrier and indicating the name of the intermodal equipment provider for such equipment.

"Intermodal chassis" or "chassis" means a trailer designed to carry intermodal freight containers.

"Intermodal equipment facility" means any facility in New Jersey at which intermodal chassis are maintained and interchanged to motor carriers by or on behalf of an intermodal equipment provider.

"Intermodal equipment provider" or "equipment provider" means the person or entity that provides an intermodal chassis to a motor carrier pursuant to a written interchange agreement or has responsibility for maintenance of the intermodal chassis.

"Systematic maintenance check program" or "SMC" means the eight-point intermodal chassis inspection program established by this act.

L.2005,c.234,s.1; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.11 - Systematic Maintenance Check Program Required; Violations, Penalties.

39:3-79.11 Systematic maintenance check program required; violations, penalties.

2. a. An intermodal equipment provider shall not tender for interchange in New Jersey with a motor carrier an intermodal chassis that has not passed the systematic maintenance check program required by this act or that fails to meet the requirements set forth in the Federal Motor Carrier Safety Regulations, 49 C.F.R. sections 393 and 396. Any intermodal equipment provider tendering to, or interchanging with, a motor carrier such equipment shall provide certification that the chassis is currently in compliance with the SMC program set forth in this act.

b.An intermodal equipment provider that violates this section shall be assessed a civil administrative penalty by the department up to $5,000, per occurrence, commensurate with the gravity of the offense. A civil administrative penalty imposed pursuant to this subsection may be recovered by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.Nothing in this act is intended to supersede or interfere with the commercial motor vehicle inspection requirements and standards set forth in 49 C.F.R. sections 393 and 396. Rather, this act imposes an additional requirement that an intermodal equipment provider inspect chassis on a routine basis and as otherwise required by this act.

L.2005,c.234,s.2; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.12 - Establishment, Implementation Of Systematic Maintenance Check Program.

39:3-79.12 Establishment, implementation of systematic maintenance check program.

3. a. An intermodal equipment provider shall establish and implement a systematic maintenance check program for the intermodal chassis that it tenders for interchange to motor carriers. The SMC program shall be consistent with Federal Motor Carrier Safety Regulations set forth in 49 C.F.R. sections 393 and 396 and shall include, but not be limited to, the following components or actions:

(1)tires;

(2)brakes;

(3)lights;

(4)a twist lock and safety lock inspection which includes ensuring that twist locks are operational and safety locks are working;

(5)wheel lubrication;

(6)frame;

(7)registration and federal and State inspection stickers; and

(8)upon the satisfactory completion of the inspection and any required actions necessary to bring the chassis into compliance with the inspection standards, the application of an SMC inspection sticker with the equipment provider's name, the inspector's name, and an expiration date set at six months following the inspection. Chassis which fail a SMC inspection shall be processed in accordance with section 4 of this act.

b.Each SMC inspection shall be recorded on a SMC inspection report that shall include, but not be limited to, all of the following:

(1)Positive identification of the intermodal chassis, including company identification number and vehicle license plate number;

(2)Date of and reason for each SMC inspection; and

(3)Signature, under penalty of perjury, of the inspector that the SMC inspection has been performed and that the chassis is roadworthy or, if the chassis failed the inspection, the specific reason for the failure.

L.2005,c.234,s.3; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.13 - Identification Of Out-of-service Intermodal Chassis.

39:3-79.13 Identification of out-of-service intermodal chassis.

4. a. Intermodal equipment providers shall implement a process to positively identify by means of a tag those intermodal chassis that are out-of-service as a result of having failed an inspection required by this act. The tag shall contain the name of the intermodal equipment provider, the inspector and the date that the chassis failed inspection. The tag shall be supplied by the intermodal equipment provider and shall meet the specifications determined by the department.

b.A chassis which is out-of-service as a result of having failed an inspection required by this act shall be transported, without a container, to a facility where repairs and maintenance may be performed. Defects identified during an SMC inspection of a chassis shall be repaired, and the repairs shall be recorded on the chassis maintenance file and on the SMC inspection report.

A chassis subject to this section shall not be interchanged with a motor carrier or operated on a public road in New Jersey until all defects listed during the inspection have been corrected, the chassis passes an SMC inspection, and an authorized inspector attests to that fact and affixes an SMC inspection sticker to the chassis.

L.2005,c.234,s.4; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.14 - Additional Events Causing Immediate Inspection.

39:3-79.14 Additional events causing immediate inspection.

5.In addition to the routine SMC inspection which must take place at least once every six months in accordance with section 3 of this act, the following events shall cause a full SMC eight-point inspection to be done immediately:

a.a repair is done to remedy a defect that would be the basis for failure of an SMC inspection other than a minor repair or minor equipment defect,

b.a defect is noted on an in-gate interchange receipt that would be the basis for failure of an SMC inspection other than a minor repair or minor equipment defect, or

c.an SMC inspection sticker has expired.

For purposes of this section, "minor repair or minor equipment defect" means any one of the following: the need to inflate tires; the need to replace lights, a lens or a reflector; a twistlock or safety lock inspection or a safety latch replacement; a simple confirmation of federal or State inspection stickers; or the reapplication of an SMC inspection sticker that has not expired.

L.2005,c.234,s.5; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.15 - Qualifications Of Inspectors.

39:3-79.15 Qualifications of inspectors.

6.Individuals performing SMC inspections pursuant to this act shall be qualified, at a minimum, as set forth in 49 C.F.R. sections 396.19 and 396.25. Evidence of each inspector's qualification shall be retained by the intermodal equipment provider at the intermodal equipment facility for the period of time during which the inspector is performing SMC inspections at that facility.

L.2005,c.234,s.6; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.16 - Request For Repair, Replacement Prior To Completion Of Interchange; Violations, Penalties.

39:3-79.16 Request for repair, replacement prior to completion of interchange; violations, penalties.

7. a. Any motor carrier or driver who, as a result of the pre-trip inspection of the intermodal chassis, determines the intermodal chassis to be in an unsafe operating condition shall request that the intermodal equipment provider repair or replace the intermodal chassis prior to completion of the interchange. It shall be at the discretion of the intermodal equipment provider whether to repair or to replace the chassis.

In the event a driver is forced to wait for more than one hour while the chassis is repaired or replaced, the intermodal equipment provider shall compensate the driver at an hourly rate to be set by the department based upon the average rate in comparable situations.

b.If a driver's request for repair or replacement is refused by the equipment provider, which shall be a violation of this section, the driver may file a complaint with the department. If, after an equipment provider has been afforded an opportunity for a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the department determines that the equipment provider has violated this section, that person shall be subject to a civil administrative penalty to be imposed by the department not to exceed $1,000 for the first violation and not more than $5,000 for each subsequent violation. A civil administrative penalty imposed pursuant to this subsection may be recovered by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2005,c.234,s.7; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.17 - Records Maintained For Three Years, Format.

39:3-79.17 Records maintained for three years, format.

8.Records of inspections, maintenance or repairs of chassis performed pursuant to this act shall be maintained for three years and made available upon request of the department or a motor carrier which has transported the chassis.

All records required by this act may be kept in a digital format or other media allowing for the storage and retrieval of data if printouts of those records can be provided upon request at the intermodal equipment facility.

L.2005,c.234,s.8; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.18 - Registration For Intermodal Equipment Provider Required.

39:3-79.18 Registration for intermodal equipment provider required.

9. a. Any intermodal equipment provider that tenders intermodal chassis for interchange in New Jersey with a motor carrier shall register with the New Jersey Department of Transportation in accordance with regulations promulgated pursuant to this act.

b.Every registered intermodal equipment provider shall certify to the department on an annual basis that the equipment provider is conducting a systematic maintenance check program for intermodal chassis that is in compliance with this act.

c.The department may conduct audits at an intermodal equipment facility as it deems necessary to effectuate the purposes of this act, including, but not limited to, when an intermodal equipment provider has demonstrated a history of non-compliance with any requirements of this act. The audit shall include, but not be limited to, SMC inspection, tagging and processing of failed chassis, repair, and record-keeping requirements. The department is authorized to enter any intermodal equipment facility for the purposes of conducting the audits.

As part of the audits, the department may request the New Jersey State Police or, if the chassis is tendered at a port, the police of the authority operating that port, to accompany the department and to conduct a limited number of chassis inspections in order to determine that SMC inspection and identification requirements are being met. Any New Jersey State Police officer trained to inspect intermodal chassis is authorized to enter any intermodal equipment facility for the purposes of conducting inspections as part of an audit by the department. Nothing herein shall limit the authority of an authorized member of the State Police or the police of the authority operating the port to enter upon and perform inspections of vehicles in operation upon the highways of this State or at the premises or places of business of the owner or lessee of such vehicles.

d.If, during an audit, the department determines that an intermodal equipment provider has failed to comply with any of the requirements of this act, the department shall:

(1)direct the intermodal equipment provider to comply immediately with the requirements of this act; and

(2)impose a civil administrative penalty on the intermodal equipment provider of up to $5,000, commensurate with the gravity of the offense, for every day that the intermodal equipment provider fails to comply with the requirements of this act. A civil administrative penalty imposed pursuant to this subsection may be recovered by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2005,c.234,s.9; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.19 - Contents Of Summons, Complaint, Violation Report.

39:3-79.19 Contents of summons, complaint, violation report.

10. a. When, upon roadside inspection of an intermodal chassis, there is found a violation of State law or regulations or Federal Motor Carrier Safety Administration Regulations, 49 C.F.R. sections 393 and 396, relating to the chassis, any summons, complaint, or violation report shall cite the motor carrier, the intermodal equipment provider, or the registered owner as follows:

(1)for latent equipment defects on the chassis, the summons, complaint, or violation report shall cite the intermodal equipment provider identified on the equipment interchange receipt; in the event there is no equipment interchange receipt, the summons, complaint or violation report shall cite the equipment provider shown on the SMC inspection sticker. If there is neither an interchange receipt or a SMC inspection sticker, the summons, complaint or violation report shall cite the registered owner of the chassis as determined by a registration document, a company identification number or the chassis license plate number. When the summons, complaint or violation report cites the registered owner because it is not possible to identify an equipment provider, the registered owner may seek reimbursement for any fine from the equipment provider; and

(2)for equipment defects when the equipment is one of the specific equipment components required to be inspected by the driver during the pre-trip inspection, the summons, complaint or violation report shall cite the motor carrier. The pre-trip inspection shall be conducted as part of the walk-around inspection required by federal law prior to use of the chassis.

The department, in conjunction with representatives of intermodal equipment providers, motor carriers and the New Jersey State Police, shall establish a list of the specific chassis equipment components to be inspected during the pre-trip inspection and for which the driver shall be cited on the summons, complaint or violation report.

b. (1) An intermodal equipment provider, registered chassis owner, or any other entity shall not seek reimbursement of a fine or penalty imposed by a municipal court for a violation of State law or regulations or Federal Motor Carrier Safety Administration Regulations, 49 C.F.R. sections 393 and 396, relating to the chassis from the motor carrier or its driver, or otherwise hold the motor carrier or its driver responsible for summons or complaint related to the chassis, unless the violation was caused by the negligence or willful misconduct of the motor carrier, its driver, agent, subcontractor or assigns.

(2)A motor carrier or its driver shall not seek reimbursement of a fine or penalty imposed by a municipal court for a violation of State law or regulations or Federal Motor Carrier Safety Administration Regulations, 49 C.F.R. sections 393 and 396, relating to the chassis from the intermodal equipment provider, registered chassis owner, or any other entity, or otherwise hold the intermodal equipment provider, registered chassis owner, or any other entity responsible for summons or complaint related to the chassis, unless the violation was caused by the negligence or willful misconduct of the intermodal equipment provider, registered chassis owner, or other entity.

c. (1)Whenever the act or omission of an intermodal equipment provider is deemed the cause for a violation report citing a motor carrier, the motor carrier may petition the appropriate authorities to request that the violation not be used or applied against the motor carrier's overall compliance record maintained in accordance with Federal Motor Carrier Safety Administration Regulations.

(2)Whenever the act or omission of a motor carrier or its driver is deemed the cause for a violation report citing an intermodal equipment provider, the intermodal equipment provider may petition the appropriate authorities to request that the violation not be used or applied against the intermodal equipment provider's overall compliance record maintained in accordance with Federal Motor Carrier Safety Administration Regulations.

(3)The State Police and the department shall establish a process whereby, upon application of a motor carrier, a violation report improperly citing a motor carrier may be administratively removed from its compliance record.

The State Police and the department shall establish a process whereby, upon application of an intermodal equipment provider, a violation report improperly citing an intermodal equipment provider may be administratively removed from its compliance record.

d.The provisions of this section shall apply only to a summons, complaint, or violation report issued on or after the effective date of this act.

e.This section is intended solely to determine which party shall be cited on a summons, complaint or violation report for a violation of State law or regulations or Federal Motor Carrier Safety Administration Regulations, 49 C.F.R. sections 393 and 396, relating to an intermodal chassis. Nothing in this section is intended to affect any indemnification agreement among an intermodal equipment provider, a motor carrier or any other entity concerning intermodal chassis.

L.2005,c.234,s.10; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.20 - Interference With Act Deemed Violation; Penalties.

39:3-79.20 Interference with act deemed violation; penalties.

11. It shall be a violation of this act to interfere with or attempt to interfere with the duties, obligations, rights or remedies of a motor carrier or its driver, an intermodal equipment provider, or an SMC inspector as provided in this act. If, after a person has been afforded an opportunity for a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the department determines that the person has violated this section, that person shall be subject to a civil administrative penalty to be imposed by the department not to exceed $1,000 for the first violation and not more than $5,000 for each subsequent violation. A civil administrative penalty imposed pursuant to this subsection may be recovered by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2005,c.234,s.11; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.21 - Rules, Regulations.

39:3-79.21 Rules, regulations.

12. The department shall adopt such rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.2005,c.234,s.12; per s.13, act effective on September 1, 2006 and to expire on certain federal actions.



Section 39:3-79.22 - Additional Fines To The Fund For Operation Without Certificate Required By R. S.48:4-3 For Omnibus.

39:3-79.22 Additional fines to the fund for operation without certificate required by R.S.48:4-3 for omnibus.

3. Whenever an owner or operator of an omnibus, as defined pursuant to R.S.39:1-1, does not have a certificate of public convenience and necessity as required pursuant to R.S.48:4-3 and that owner or operator is convicted of an equipment violation pursuant to any provision in chapter 3 of Title 39 of the Revised Statutes, or any regulation promulgated pursuant thereto, in addition to and independent of any fine or other penalty provided for under law, the court shall impose an additional fine of $150 on that owner or operator. The State Treasurer shall annually deposit the monies collected from the fines imposed pursuant to this section to the "Omnibus Safety Enforcement Fund" established pursuant to section 4 of P.L.2007, c.40 (C.39:3-79.23). The fine described herein shall not be deemed a fine, penalty, or forfeiture pursuant to R.S.39:5-41.

L.2007, c.40, s.3.



Section 39:3-79.23 - "Omnibus Safety Enforcement Fund" In Department Of The Treasury; Use.

39:3-79.23 "Omnibus Safety Enforcement Fund" in Department of the Treasury; use.

4.There is created in the Department of the Treasury a separate, non-lapsing revolving fund to be known as the "Omnibus Safety Enforcement Fund." This fund is to be the depository for monies collected from certain fines imposed pursuant to R.S.39:3-19.1, R.S.39:3-29, and section 3 of P.L.2007, c.40 (C.39:3-79.22). The money in the fund shall be administered by the State Treasurer and all interest on monies deposited in the fund shall be credited to the fund. Unless otherwise specifically provided by law, monies in the fund shall be utilized exclusively by the New Jersey Motor Vehicle Commission to administer and enforce the provisions of this act, or any rule or regulation adopted pursuant thereto. Beginning in the fiscal year next following the effective date of this act, the State Treasurer shall annually allocate the money pursuant to this section to the commission.

L.2007, c.40, s.4.



Section 39:3-79.24 - "Omnibus Safety Enforcement Fund Account Within New Jersey Motor Vehicle Commission.

39:3-79.24 "Omnibus Safety Enforcement Fund account within New Jersey Motor Vehicle Commission.

5.There is created within the New Jersey Motor Vehicle Commission, a separate, non-lapsing account to be known as the "Omnibus Safety Enforcement Fund." All monies paid to the commission pursuant to section 4 of P.L.2007, c.40 (C.39:3-79.23) shall be deposited in the fund. Unless otherwise specifically provided by law, monies in the fund shall be utilized exclusively by the commission to administer and enforce the provisions of this act, or any rule or regulation adopted pursuant thereto.

L.2007, c.40, s.5.



Section 39:3-80 - Rubber Tires Or Tires Of Approved Material Required; Penalties

39:3-80. Rubber tires or tires of approved material required; penalties
Any person who shall operate an automobile, commercial vehicle, trailer or semitrailer or tractor not equipped on all wheels with rubber tires or tires, of a material other than rubber which have been approved by the commissioner, or who shall operate a commercial vehicle, trailer, semitrailer or tractor equipped with solid rubber tires impaired to such an extent as to be likely to cause damage to the public highways, shall be fined, in either case, not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00) for the first offense, and for any subsequent offense not less than one hundred dollars ($100.00) nor more than two hundred dollars ($200.00).

Tractors used for agricultural purposes may be operated over the highways of this State without being equipped with rubber tires, under such regulations as shall, from time to time, be adopted by the commissioner.

Traction or tractor well-drill machines or well-drilling equipment may be operated on the highways as provided by section 39:3-26 of this Title.

Amended by L.1942, c. 227, p. 608, s. 2.



Section 39:3-81 - Sale, Possession Or Use Of Tires Of Type Approved By Director; Regulations; Penalties

39:3-81. Sale, possession or use of tires of type approved by director; regulations; penalties
No person shall sell, offer for sale or possess with intent to sell or use on a highway any motor vehicle tire fitted with blocks, hobs, studs or other projections unless such tire is in safe operating condition and provided that such tire is of a type approved by the director. The director shall promulgate regulations concerning the design, construction and use of such tires and the procedure which shall be followed when such tires are submitted for approval.

Any person violating this section shall be subject to a fine of not less than $25.00 nor more than $50.00 to be recovered in a summary proceeding pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

Amended by L.1964, c. 266, s. 1.



Section 39:3-82 - Tires On Commercial Vehicles, Tractors And Motor-drawn Vehicles; Distribution Of Load; Fine For Violation Of Section

39:3-82. Tires on commercial vehicles, tractors and motor-drawn vehicles; distribution of load; fine for violation of section
No commercial motor vehicle or tractor not equipped on all wheels with pneumatic tires shall be used on the public highways, unless there is attached to the chassis, in plain view, a metal plate giving information as follows: Maker's name, number, motor number, weight of vehicle in pounds, allowable load in pounds, gross weight in pounds and maximum speed in miles per hour.

The size of tires on all commercial motor vehicles or motor-drawn vehicles shall be determined on the maximum width of rubber, and the load shall be so distributed that there shall not be more than eight hundred pounds per inch in width of tire on any one wheel.

A person who violates this section shall be subject to a fine not exceeding one hundred dollars. In default of the payment thereof, imprisonment in the county jail for a period not exceeding ten days shall be imposed.



Section 39:3-84 - Vehicles, Dimensional, Weight Limitations; Routes, Certain; Prohibited.

39:3-84 Vehicles, dimensional, weight limitations; routes, certain; prohibited.

39:3-84. a. The following constitute the maximum dimensional limits for width, height and length for any vehicle or combination of vehicles, including load or contents or any part or portion thereof, found or operated on any public road, street or highway or any public or quasi-public property in this State. Violations shall be enforced pursuant to subsection i. of section 5 of P.L.1950, c.142 (C.39:3-84.3).

The dimensional limitations set forth in this subsection are exclusive of safety and energy conservation devices necessary for safe and efficient operation of a vehicle or combination of vehicles, including load or contents, except that no device excluded herein shall have by its design or use the capability to carry, transport or otherwise be utilized for cargo.

Any rules and regulations authorized to be promulgated pursuant to this subsection shall be consistent with any rules and regulations promulgated by the Secretary of Transportation of the United States of America, and shall be in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). In addition to the other requirements of this subsection and notwithstanding any other provision of this Title, no vehicle or combination of vehicles, including load or contents or any part or portion thereof, except as otherwise provided by this subsection shall be operated in this State, unless by special permit authorized by subsection d. of this section with a dimension, the allowance of which would disqualify the State of New Jersey or any department, agency or governmental subdivision thereof for the purpose of receiving federal highway funds.

As used herein and pursuant to R.S.39:1-1, the term "vehicle" includes, but is not limited to, commercial motor vehicles, trucks, truck tractors, tractors, road tractors, recreation vehicles, or omnibuses. As used herein and pursuant to R.S.39:1-1, the term "combination of vehicles" includes, but is not limited to, vehicles as heretofore designated, when those vehicles are the drawing or power unit of a combination of vehicles and motor-drawn vehicles, such as, but not limited to, trailers, semi-trailers, or other vehicles. As used herein, the term "recycling vehicle" means a commercial motor vehicle used for the collection or transportation of recyclable material; or any truck, trailer or other vehicle approved by the New Jersey Office of Recycling for use by persons engaging in the business of recycling or otherwise providing recycling services in this State; and "recyclable material" means those materials which would otherwise become solid waste, and which may be collected, separated or processed and returned to the economic mainstream in the form of raw materials or products.

(1)The maximum outside width of any vehicle or combination of vehicles, including load or contents of any part or portion thereof, except as otherwise provided by this subsection, shall be no more than 102 inches; except that the Commissioner of Transportation, after consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission and the Superintendent of State Police, may promulgate rules and regulations for those public roads, streets or highways or public or quasi-public property in this State, where it is determined that the interests of public safety and welfare require the maximum outside width be no more than 96 inches.

(2)The maximum height of any vehicle or combination of vehicles, including load or contents of any part or portion thereof, except as otherwise provided by this subsection, shall not exceed 13 feet, 6 inches.

(3)The maximum overall length of any vehicle, as set forth in this subsection, including load or contents or any part or portion thereof, except as otherwise provided by this subsection, shall not exceed 40 feet, except that the overall length of a vehicle, including load or contents or any part or portion thereof, otherwise subject to the provisions of this paragraph shall not exceed 50 feet when transporting poles, pilings, structural units or other articles which cannot be dismembered, dismantled or divided. When a vehicle, subject to this paragraph, is the drawing or power unit of a combination of vehicles, as set forth in this subsection, the overall length of the combination of vehicles, including load or contents or any part or portion thereof, shall not exceed 62 feet. The provisions of this paragraph shall not apply to omnibuses, recreation vehicles, or to vehicles which are not designed, built or otherwise capable of carrying cargo or loads.

(4)The maximum overall length of a motor-drawn vehicle, as set forth in this subsection, including load or contents or any part or portion thereof, except as otherwise provided by this subsection, shall not exceed 53 feet when operated as part of a combination of vehicles consisting of one motor-drawn vehicle and a drawing or power unit vehicle not designed, built or otherwise capable of carrying cargo or loads, except that a motor-drawn vehicle, the overall length of which is greater than 48 feet and not more than 53 feet, shall be constructed so that the distance between the kingpin of the motor-drawn vehicle and the centerline of its rear axle or rear axle group does not exceed 41 feet; the motor-drawn vehicle shall be equipped with a rear-end protection device of substantial construction consisting of a continuous lateral beam extending to within four inches of the lateral extremities of the motor-drawn vehicle and located not more than 22 inches from the surface as measured with the vehicle empty and on a level surface; the kingpin of the trailer shall not be set back further than 3.5 feet from the front of the semitrailer; the rear overhang, measured from the center of the rear tandem axles to the rear of the semitrailer shall not exceed 35% of the semitrailer's wheelbase; the width of the semitrailer and the distance between the outside edges of the trailer tires shall be 102 inches; and the vehicle shall be equipped with such reflectorization, including but not limited to side-marker reflectorization strips located between the rear axle and the rear of the motor-drawn vehicle, as shall be prescribed by the Motor Vehicle Commission, and as is consistent with any applicable federal standards concerning reflectorization. The overall length of a motor-drawn vehicle otherwise subject to the provisions of this paragraph shall not exceed 63 feet when transporting poles, pilings, structural units or other articles that cannot be dismembered, dismantled or divided. The provisions of this paragraph shall not apply to any vehicle or combination of vehicles designed, built and utilized solely to transport other motor vehicles. The Commissioner of Transportation, after consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission and the Superintendent of State Police, shall promulgate rules and regulations specifying those portions or parts of the National System of Interstate and Defense Highways, Federal-aid Primary System Highways and public roads, streets, highways, toll roads, freeways or parkways in this State where the combination of vehicles as described in this paragraph may lawfully operate. The commissioner shall promulgate rules and regulations within 120 days after the effective date of this amendatory act to identify a network of roads with reasonable access for motor-drawn vehicles greater than 48 feet in length but not more than 53 feet in length. The commissioner shall, in establishing this network, consider all portions of the network for 48 foot long and 102 inch wide motor-drawn vehicles and specify those routes or portions thereof where motor-drawn vehicles greater than 48 feet in length but not more than 53 feet in length shall be excluded from lawful operation for reasons of safety.

(5)No combination of vehicles, including load or contents, consisting of more than two motor-drawn vehicles, as set forth in this subsection, and any other vehicle, shall be found or operated on any public road, street or highway or any public or quasi-public property in this State.

(6)The maximum overall length of a motor-drawn vehicle, as set forth in this section, including load or contents or any part or portion thereof, except as otherwise provided by this subsection, when operated as part of a combination of vehicles consisting of two motor-drawn vehicles and a drawing or power unit vehicle which is not designed, built or otherwise capable of carrying cargo or loads, shall not exceed 28 feet for each motor-drawn vehicle in the combination of vehicles. The provision of this paragraph shall not apply to any vehicle or combination of vehicles designed, built and utilized solely to transport other motor vehicles. The Commissioner of Transportation, after consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission and the Superintendent of State Police, shall promulgate rules and regulations specifying those portions or parts of the National System of Interstate and Defense Highways, Federal-aid Primary System Highways and public roads, streets, highways, toll roads, freeways or parkways in this State where combinations of vehicles as described in this paragraph may lawfully operate.

(7)The maximum length and outside width of an omnibus found or operated in this State shall be established by rules and regulations promulgated by the Commissioner of Transportation, after consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission and the Superintendent of State Police. Unless otherwise specified in the aforesaid rules and regulations, the maximum outside width shall be 102 inches; any other dimension established for width in the aforesaid rules and regulations shall be based upon a determination that operation of an omnibus with a width of less than 102 inches, but no less than 96 inches is required in the interest of public safety on those public roads, streets, highways, toll roads, freeways, parkways or the National System of Interstate and Defense Highways in this State specified in the aforesaid rules and regulations, or that operation of an omnibus with a width greater than 102 inches is not unsafe on those public roads, streets, highways, toll roads, freeways, parkways or the National System of Interstate and Defense Highways in this State specified in the aforesaid rules and regulations.

(8)The maximum width and length of farm tractors and traction equipment and farm machinery and implements shall be established by rules and regulations promulgated by the Chief Administrator of the New Jersey Motor Vehicle Commission. The operation of the aforesaid vehicles shall be subject to the provisions of R.S.39:3-24 and they shall not be operated on any highway which is part of the National System of Interstate and Defense Highways or on any highway which has been designated a freeway or parkway as provided by law.

(9)The maximum outside width of the cargo or load of a vehicle or combination of vehicles, including farm trucks, loaded with hay or straw shall not exceed 105 1/2 inches, but the maximum outside width of the vehicle or combination of vehicles, including farm trucks, shall otherwise comply with the provisions of paragraph (1) of this subsection. The Commissioner of Transportation, after consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission and the Superintendent of State Police, may promulgate rules and regulations establishing a maximum outside width of 102 inches for the aforesaid cargo or load when operating on those highways where a greater width is prohibited by operation of law.

(10) Notwithstanding the provisions of paragraphs (4) and (6) of this subsection pertaining to length, the Chief Administrator of the New Jersey Motor Vehicle Commission may adopt rules and regulations specifying maximum length dimensions for any vehicle or combination of vehicles designed, built and utilized solely to transport other motor vehicles.

(11) The provisions of this subsection pertaining to length shall not apply to a vehicle or combination of vehicles or special mobile equipment operated by a public utility, as defined in R.S.48:2-13, when that vehicle or combination of vehicles or special mobile equipment is used by the public utility in the construction, reconstruction, repair or maintenance of its property or facilities.

(12) The provisions of this subsection pertaining to width shall not apply to a recycling vehicle when that vehicle is used for the collection of recyclable material on a street or highway other than a highway which is designated part of the National System of Interstate and Defense Highways in this State or as a freeway or parkway as provided by law. The maximum outside width of any recycling vehicle so used, including load or contents of any part or portion thereof, shall be no more than 96 inches, except that the width may be up to 105 inches whenever that vehicle is operating at 15 miles per hour or less, and access steps are deployed and recyclable materials are actually being collected.

(13) The maximum overall length of a recreation vehicle including any load or truck camper thereon found or operated in this State shall not exceed 45 feet and no combination of a recreation vehicle with any vehicle, including the load thereon, nor any combination of any motor vehicle with any camping trailer, fifth wheel trailer or park trailer attached thereto, as these terms are defined in section 1 of P.L.1991, c.483 (C.46:8C-10), shall exceed 65 feet in length. Further, the outside width of a recreation vehicle found or operated in this State shall not exceed 102 inches, excluding safety appurtenances such as awnings and lights which are integral to the construction of the vehicle, installed by the vehicle's manufacturer or dealer, and do not extend more than three inches wide on each side of the vehicle, provided however, that such vehicles permissibly exceeding the 102 inch width with their attached equipment or appurtenances shall only be operated:

(a)On roadways having travel lanes at least 11 feet in width, unless prohibited by the Department of Transportation or by a municipality based on safety reasons and marked with signs prohibiting such vehicles; or

(b)On any roadway of the State when such a vehicle is being operated between roadways permitted under subparagraph (a) of this paragraph; and

(i)The location where the recreation vehicle, fifth wheel trailer, park trailer, camping trailer or truck camper is garaged; or

(ii)The destination of the recreation vehicle, fifth wheel trailer, park trailer, camping trailer or truck camper; or

(iii)A facility for food, fuel, repair, services or rest.

b.No vehicle or combination of vehicles, including load or contents, found or operated on any public road, street or highway or any public or quasi-public property in this State shall exceed the weight limitations set forth in this Title. Violations shall be enforced pursuant to subsection j. of section 5 of P.L.1950, c.142 (C.39:3-84.3).

Where enforcement of a weight limit provision of this Title requires a measurement of length between axle centers, the distance between axle centers shall be measured to the nearest whole foot or whole inch, whichever is applicable, and when the measurement includes a fractional part of a foot equaling six inches or more or a fractional part of an inch equaling one-half inch or more, the next larger whole foot or whole inch, whichever is applicable, shall be utilized. The term "tandem axle" as used in this act is defined as a combination of consecutive axles, consisting of only two axles, where the distance between axle centers is 40 inches or more but no more than 96 inches.

In addition to the other requirements of this section and notwithstanding any other provision of this Title, no vehicle or combination of vehicles, including load or contents, shall be operated in this State, unless by special permit authorized by this Title, with a gross weight, single or multiple axle weight, or gross weight of two or more consecutive axles, the allowance of which would disqualify the State of New Jersey or any department, agency or governmental subdivision thereof for the purpose of receiving federal highway funds.

(1)The gross weight imposed on the highway or other surface by the wheels of any one axle of a vehicle or combination of vehicles, including load or contents, shall not exceed 22,400 pounds; provided, however, that notwithstanding any provision of this section or any other law, rule, or regulation to the contrary, any vehicle, registered as an omnibus pursuant to R.S.39:3-19 having an axle weight greater than that provided for in this paragraph, may operate with the approval of the Commissioner of Transportation consistent with federal law and regulation.

For the purpose of this Title the combined gross weight imposed on the highway or other surface by all the wheels of any one axle of a vehicle or combination of vehicles, including load or contents, shall be deemed to mean the total gross weight of all wheels whose axle centers are spaced less than 40 inches apart.

(2)The gross weight imposed on the highway or other surface by all the wheels of all consecutive axles of a vehicle or combination of vehicles, including load or contents, shall not exceed 34,000 pounds where the distance between consecutive axle centers is 40 inches or more, but no more than 96 inches apart.

(3)The combined gross weight imposed on the highway or other surface by all the wheels of consecutive axles of a vehicle or combination of vehicles, including load or contents, shall not exceed 22,400 pounds for each single axle where the distance between consecutive axle centers is more than 96 inches; except that on any highway in this State which is part of, or designated as part of, the National Interstate System, as provided at 23 U.S.C. s.103(c), this single axle limitation shall not apply and in those instances the provisions of this Title as set forth at R.S.39:3-84b.(5) shall apply.

(4)The maximum total gross weight imposed on the highway or other surface by a vehicle or combination of vehicles, including load or contents, shall not exceed 80,000 pounds.

(5)On any highway in this State which is part of, or designated as part of, the National Interstate System, as provided at 23 U.S.C. s.103(c), the total gross weight, in pounds, imposed on the highway or other surface by any group of two or more consecutive axles of a vehicle or combination of vehicles, including load or contents, shall not exceed that listed in the following Table of Maximum Gross Weights, for the respective distance, in feet, between the axle centers of the first and last axles of the group of two or more consecutive axles under consideration; except that in addition to the weights specified in that Table, two consecutive sets of tandem axles may carry a gross weight of 34,000 pounds each if the overall distance between the first and last axles of the consecutive sets of tandem axles is 36 feet or more. The gross weight of each set of tandem axles shall not exceed 34,000 pounds and the combined gross weight of the two consecutive sets of tandem axles shall not exceed 68,000 pounds.

In all cases the combined gross weight for a vehicle or combination of vehicles, including load or contents, or the maximum gross weight for any axle or combination of axles of the vehicle or combination of vehicles, including load or contents, shall not exceed that which is permitted pursuant to this paragraph or R.S.39:3-84b.(2); R.S.39:3-84b.(3); or R.S.39:3-84b.(4) of this act, whichever is the lesser allowable gross weight.



TABLE OF MAXIMUM GROSS WEIGHTS

Distance in feet

between axle

centers of first

and last axles

of any group

of two or more

consecutive axles



234567

axlesaxlesaxlesaxlesaxlesaxles

3224002240022400224002240022400

4340003400034000340003400034000

5340003400034000340003400034000

6340003400034000340003400034000

7340003400034000340003400034000

8340003400034000340003400034000

9390004250042500425004250042500

10400004350043500435004350043500

11410004400044000440004400044000

12420004500050000500005000050000

13430004550050500505005050050500

14440004650051500515005150051500

15448004700052000520005200052000

16448004800052500580005800058000

17448004850053500585005850058500

18448004950054000590005900059000

19448005000054500600006000060000

20448005100055500605006600066000

21448005150056000610006650066500

22448005250056500615006700067000

23448005300057500625006800068000

24448005400058000630006850074000

25448005450058500635006900074500

26448005550059500640006950075000

27448005600060000650007000075500

28448005700060500655007100076500

29448005750061500660007150077000

30448005850062000665007200077500

31448005900062500675007250078000

32448006000063500680007300078500

33448006050064000685007400079000

34448006150064500690007450080000

35448006200065500700007500080000

36448006300066000705007550080000

37448006350066500710007600080000

38448006450067500715007700080000

39448006500068000725007750080000

40448006600068500730007800080000

41448006650069500735007850080000

42448006720070000740007900080000

43448006720070500750008000080000

44448006720071500755008000080000

45448006720072000760008000080000

46448006720072500765008000080000

47448006720073500775008000080000

48448006720074000780008000080000

49448006720074500785008000080000

50448006720075500790008000080000

51448006720076000800008000080000

52448006720076500800008000080000

53448006720077500800008000080000

54448006720078000800008000080000

55448006720078500800008000080000

56448006720079500800008000080000

57448006720080000800008000080000

58448006720080000800008000080000

59448006720080000800008000080000

60448006720080000800008000080000

61448006720080000800008000080000

62448006720080000800008000080000

63448006720080000800008000080000

64448006720080000800008000080000

65448006720080000800008000080000

66448006720080000800008000080000

67448006720080000800008000080000

68448006720080000800008000080000

69448006720080000800008000080000

70448006720080000800008000080000

c.The dimensional and weight restrictions set forth herein shall not apply to a combination of vehicles which includes a disabled vehicle or a combination of vehicles being removed from a highway in this State, provided that such oversize or overweight vehicle combination may not travel on the public highways more than 75 miles from the point where such disablement occurred. If the disablement occurred on a limited access highway, the distance to the nearest exit of such highway shall be added to the 75-mile limitation. A heavy-duty tow truck, as defined in section 1 of P.L.1999, c.396 (C.39:3-84.6), shall be permitted, in combination with the towed unit or units, to exceed the axle, dimensional and maximum gross weight limits for tow trucks and towed unit combinations; except that the limit shall not exceed 150,000 pounds gross combined weight. This provision shall not affect the application of section 6 of P.L.1950, c.142 (C.39:3-84.4) concerning driver liability for damages and does not provide an exemption to exceed the height and weight restrictions marked or posted on a bridge or overpass in the State. A heavy-duty tow truck in combination with the towed unit or units shall not be operated at a speed greater than 45 miles per hour when the heavy-duty tow truck in combination with the towed unit or units weighs more than 80,000 pounds, or one or more of its axles exceeds the limitations prescribed herein in the Table of Maximum Gross Weights, or the tow truck in combination with the towed unit exceeds maximum length and width standards as prescribed by law.

d.The Chief Administrator of the New Jersey Motor Vehicle Commission may promulgate rules and regulations, including the establishment of fees, for the issuance, at his discretion and if good cause appears, of a special written permit authorizing the applicant:

(1)To operate or move a vehicle or combination of vehicles or special mobile equipment, transporting one piece loads that cannot be dismembered, dismantled or divided in order to comply with the weight limitations set forth in this act. The special written permit issued by the director shall be in the possession of the driver or operator of the vehicle or combination of vehicles or special mobile equipment for which said permit was issued; and

(2)To operate or move a vehicle or combination of vehicles or specialized mobile equipment, transporting a load or cargo that cannot be dismembered, dismantled or divided in order to comply with the dimensional limitations set forth in this act. The special written permit shall be in the possession of the driver or operator of the vehicle or combination of vehicles or special mobile equipment for which the permit was issued; and

(3)Under emergency conditions, to operate or move a type of vehicle or combination of vehicles or special mobile equipment of a size or weight, including load or contents, which exceeds the maximum size or weight limitations specified in this act.

e.If the Commissioner of Transportation has, by regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), designated certain routes within the State for use by a combination of vehicles with a prescribed maximum width or length or consisting of a drawing vehicle and two motor drawn vehicles with a prescribed maximum length, no such combination of vehicles shall be found or operated on any other public road, street or highway or any other public or quasi-public property in this State, unless otherwise permitted by such regulations.

Amended 1942, c.268; 1950, c.142, s.2; 1955, c.198; 1957, c.161, s.2; 1959, c.171; 1961, c.71, s.1; 1961, c.113, s.2; 1963, c.49, s.2; 1964, c.136, s.15; 1967, c.137; 1971, c.383; 1973, c.11; 1975, c.91; 1977, c.51, s.3; 1983, c.126, s.1; 1983, c.349, s.2; 1989, c.47; 1991, c.115; 1991, c.449; 1995, c.397, s.3; 1999, c.29; 1999, c.348, s.2; 1999, c.396, s.9; 2007, c.249; 2009, c.3, s.1.



Section 39:3-84.1 - Application Of Weight Limitations

39:3-84.1. Application of weight limitations
a. The axle weight limitations as provided at R.S. 39:3-84b. shall apply to all vehicles registered in New Jersey subsequent to March 1, 1950, which have not been registered therein or contracted for purchase by New Jersey residents prior to that date. The weight limitations provided at R.S. 39:3-84b. (1); R.S. 39:3-84 b. (2); and R.S. 39:3-84 b. (3) relative to maximum gross axle weights shall not apply to vehicles registered as "constructor" or "solid waste" vehicles or to a combination of vehicles of which the "constructor" or "solid waste" vehicle is the drawing vehicle as provided at R.S. 39:3-20, except that said limitations shall apply to vehicles registered as "solid waste" when operated on any highway which is part of the National System of Interstate and Defense Highways, as provided at 23 U.S.C. s. 103(e). Except as otherwise provided in this section, the provisions of R.S. 39:3-84b. (5) shall apply to vehicles registered as "constructor" or "solid waste" or to a combination of vehicles of which the "constructor" or "solid waste" vehicle is the drawing vehicle as provided in R.S. 39:3-20, except that for any vehicle registered as a "constructor" or any combination of vehicles of which the drawing vehicle is registered as a "constructor," the provisions of R.S. 39:3-84b. (5) shall not apply; provided the vehicle or combination of vehicles is operated within an area that is 30 miles or less from the point established as a headquarters for the particular construction operation. Vehicles registered as "constructor" or "solid waste" or a combination of vehicles of which the "constructor" or "solid waste" vehicle is the drawing vehicle shall be limited to a maximum gross vehicle weight, including load or contents, as shown on the registration certificate of that vehicle.

b. The Commissioner of Transportation is authorized to adopt rules and regulations providing for exemptions from the provisions of R.S. 39:3-84b. (5) for the following:

(1) Vehicles registered as "solid waste" or combinations of vehicles of which the "solid waste" vehicle is the drawing vehicle as provided in R.S. 39:3-20.

(2) Vehicles not in excess of 73,280 pounds.

The commissioner is also authorized to adopt rules and regulations providing for any time limits, distinctions among classes of vehicles, or other conditions with respect to these exemptions.

c. In addition to any exemptions provided for by regulations adopted pursuant to subsection b. of this section, the commissioner is authorized to adopt rules and regulations providing for exemptions for a transitional period from the provisions of R.S. 39:3-84b. (5) for the following:

(1) Tandem-axle dump trucks;

(2) Five-axle dump trailers;

(3) Two-axle dump trucks;

(4) Tri-axle dump trucks;

(5) Four-axle dump trucks;

(6) Three-axle and four-axle ready-mix transit trucks;

(7) Four-axle and five-axle flatbed tractor trailers;

(8) Five-axle bulk carriers;

(9) Two-axle, three-axle, four-axle and five-axle liquid bulk carriers;

(10) Two-axle and three-axle emergency equipment wreckers;

(11) Solid waste rear-end loaders;

(12) Solid waste front-end loaders;

(13) Solid waste four-axle roll-offs;

(14) Four-axle and five-axle waste transfer tractor trailers;

(15) Two-axle, three-axle, four-axle and five-axle general freight carriers; and

(16) Intermodal ocean containers.

L.1950, c. 142, p. 282, s. 3. Amended by L.1954, c. 166, p. 673, s. 1; L.1958, c. 2, p. 19, s. 1; L.1973, c. 373, s. 2, eff. Jan. 7, 1974; L.1977, c. 51, s. 4, eff. July 1, 1976; L.1983, c. 349, s. 3; L.1983, c. 374, s. 1.



Section 39:3-84.2 - Repeal

39:3-84.2. Repeal
Sections 39:3-83, 39:3-85 and 39:4-73 of the Revised Statutes are hereby repealed.

L.1950, c. 142, p. 283, s. 4.



Section 39:3-84.3 - Measurement, Weighing To Determine Compliance; Fines For Operating On Prohibited Routes.

39:3-84.3 Measurement, weighing to determine compliance; fines for operating on prohibited routes.

5. a. Officers shall have authority as set forth in paragraphs (1) through (3) of this subsection to require the driver, operator, owner, lessee or bailee of any vehicle or combination of vehicles found on any public road, street, or highway or any public or quasi-public property in this State to facilitate and permit the measurement or weighing of the vehicle or combination of vehicles, including load or contents, for the purpose of determining whether the size or weight of the vehicle or combination of vehicles, including load or contents, is in excess of that permitted in this Title:

(1)Officers of the Division of State Police shall have the exclusive authority to conduct random roadside examinations for the purpose of determining whether size or weight is in excess of that permitted in this Title, and officers of the Division of State Police shall have the authority, with or without probable cause to believe that the size or weight is in excess of that permitted, to require the driver, operator, owner, lessee or bailee, to stop, drive or otherwise move to a location for measurement or weighing and submit the vehicle or combination of vehicles, including load or contents, to measurement or weighing;

(2)Police or peace officers or inspectors appointed by any municipality or county shall have the authority to require the driver, operator, owner, lessee or bailee to stop, drive or otherwise move to a location for measurement or weighing and submit the vehicle or combination of vehicles, including load or contents, to measurement or weighing, only if the officer has probable cause to believe that the size or weight of the vehicle or combination of vehicles, including load or contents, is in excess of that permitted by this Title; and

(3)The Division of State Police and the director shall have the exclusive authority to establish and operate locations for the measurement and weighing of vehicles, including load and contents, and all measuring and weighing devices or scales employed at such locations shall be approved and certified by the State Superintendent of Weights and Measures or the State Superintendent's agent. Copies of documents displaying the State Superintendent's seal or certification shall be prima facie evidence of the reliability and accuracy of the measuring or weighing devices or scales utilized.

b.Whenever the officer, upon measuring or weighing a vehicle or combination of vehicles, including load or contents, determines that the size or weight is in excess of the limits permitted in this Title, the officer or inspector shall require the driver, operator, owner, lessee or bailee to stop the vehicle or combination of vehicles in a suitable place and remain in that place until a portion of the load or contents of the vehicle or combination of vehicles is removed by the driver, operator, owner, lessee, bailee or duly appointed agent thereof, as may be necessary to conform or reduce the size or weight of the vehicle or combination of vehicles, including load or contents, to those limits as permitted under this act, or permitted by the certificate of registration for the vehicle or combination of vehicles, whichever may be lower. All materials so unloaded or removed shall be cared for by the driver, owner, operator, lessee or bailee of the vehicle or combination of vehicles, or duly appointed agent thereof, at the risk, responsibility and liability of the driver, owner, operator, lessee, bailee or duly appointed agent thereof.

c.No vehicle or combination of vehicles shall be deemed to be in violation of the weight limitation provision of this act, when, upon examination by the officer, the dispatch papers for the vehicle or combination of vehicles, including load or contents, show it is proceeding from its last preceding freight pickup point within the State of New Jersey by a reasonably expeditious route to the nearest available scales or to the first available scales in the general direction towards which the vehicle or combination of vehicles has been dispatched, or is returning from such scales after weighing-in to the last preceding pickup point.

d.When the officer determines that a vehicle or combination of vehicles, including load or contents, is in violation of the weight limitations of this Title as provided at paragraph (1) of subsection b. of R.S.39:3-84; paragraph (2) of subsection b. of R.S.39:3-84; paragraph (3) of subsection b. of R.S.39:3-84; or paragraph (5) of subsection b. of R.S.39:3-84 relative to maximum gross axle weights, but is within the permissible maximum gross vehicle weight of this Title as provided at paragraph (4) of subsection b. of R.S.39:3-84 or paragraph (5) of subsection b. of R.S.39:3-84, whichever is applicable, the driver, operator, owner, lessee, bailee or duly appointed agent thereof shall be permitted, before proceeding, to redistribute the weight of the vehicle or combination of vehicles or the load or contents of the vehicle or combination of vehicles so that no axle or combination of consecutive axles are in excess of the limits set by this act, in which event there is no violation.

e.When the officer determines that a vehicle or combination of vehicles, including load or contents, is in violation of the height, width or length limits of this Title as provided at subsection a. of R.S.39:3-84, the driver, operator, owner, lessee or bailee of the vehicle or combination of vehicles or duly appointed agent thereof shall be permitted, before proceeding, to adjust, reduce or conform the vehicle or combination of vehicles, including load or contents, so that the vehicle or combination of vehicles, including load or contents, are not in excess of the height, width, or length limits set by this act, in which event there is no violation.

f.The provisions of this subsection shall not apply to a vehicle or combination of vehicles, including load or contents, found or operated on any highway in this State which is part of or designated as part of the National Interstate System, as provided at 23 U.S.C. s. 103(e). No arrest shall be made or summons issued for a violation of the weight limitations provided in this act at subsection b. of R.S.39:3-84 where the excess weight is no more than 5% of the weight permitted, provided the gross weight of the vehicle or combination of vehicles, including load or contents, does not exceed the maximum gross weight of 80,000 pounds as set forth at paragraph (4) of subsection b. of R.S.39:3-84.

g.Any person who presents to the officer, or has in his possession, or who prepares false dispatch papers, that is to say, dispatch papers which do not correspond to the cargo carried, shall be subject to a fine not to exceed $300.

h.Any driver of a vehicle or combination of vehicles who fails or refuses to stop and submit the vehicle or combination of vehicles, including load or contents, to measurement or weighing, as provided in this Title, or otherwise fails to comply with the provisions of this section, shall be subject to a fine not exceeding $200.00.

i.The owner, lessee, bailee or any one of the aforesaid of any vehicle or combination of vehicles found or operated on any public road, street or highway or on any public or quasi-public property in this State in violation of the height, width or length limits as set forth in subsection a. of R.S.39:3-84 shall be fined not less than $150.00 nor more than $500.00.

j.The owner, lessee, bailee or any one of the aforesaid of any vehicle or combination of vehicles found or operated on any public road, street or highway or on any public or quasi-public property in this State, with a gross weight of the vehicle or combination of vehicles, including load or contents, in excess of the weight limitations as provided at subsection b. of R.S.39:3-84 or section 3 of P.L.1950, c.142 (C.39:3-84.1) shall be fined an amount equal to $0.02 per pound for each pound of the total excess weight; provided the total excess weight is 10,000 pounds or less, or shall be fined an amount equal to $0.03 per pound for each pound of the total excess weight; provided the total excess weight is more than 10,000 pounds, but in no event shall the fine be less than $50.00. However, in the case of any vehicle or combination of vehicles carrying a sealed ocean container, either the shipper, the consignee or both, shall be liable for a violation of the weight limitations as provided at subsection b. of R.S.39:3-84 relative to maximum gross axle weights.

k.Whenever a vehicle or combination of vehicles, including load or contents, is found to be in violation of any two or more of the weight limitations as provided at subsection b. of R.S.39:3-84 or section 3 of P.L.1950, c.142 (C.39:3-84.1), the fine levied shall be only for the violation involving the greater or greatest excess weight.

l.The driver, owner, lessee, bailee or any one of the foregoing of any combination of vehicles found or operated on any public road, street or highway or on any public or quasi-public property in the State in violation of the regulations of the Commissioner of Transportation regarding designated routes for such combinations as provided in subsection e. of R.S. 39:3-84 shall be fined not more than $400 for the first offense, and shall be subject to a fine of $700 for the second offense and a fine of $1,000 for each subsequent offense. The officer may direct that a combination of vehicles so found or operated proceed by the most direct route to a permitted route or return to a permitted route by making use of the route already traversed.

L.1950,c.142,s.5; amended 1951, c.356; 1955, c.86; 1956, c.165; 1957, c.161, s.1; 1961, c.113, s.3; 1963, c.166, s.2; 1966, c.209, s.3;1975, c.92, s.1;1983, c.349, s.4;1983, c.403, s.12;1993, c.12, s.2;1994, c.60, s.33;1999, c.348, s.3.



Section 39:3-84.4 - Damage To Highways Or Structures By Overweight Vehicles; Liability

39:3-84.4. Damage to highways or structures by overweight vehicles; liability
Any person driving any vehicle, object or contrivance referred to in section 39:3-84 of the Revised Statutes, in excess of the gross weight limits set forth therein upon any highway or highway structure, whether temporary or permanent, shall be liable for all damage which said highway or highway structure may sustain as a result of any such operation, driving or moving of such vehicle, object or contrivance.

Such damage may be recovered in a civil action brought by the authorities in control of such highway or highway structure.

The fact that the vehicle, object, or contrivance causing the damage was being operated, driven or moved within the size and weight limitations authorized in this Title or permitted by a special permit as provided by law, shall not be accepted as a defense to any action brought as provided herein if damage is caused to highways or bridges posted for less weight limits than those set forth in this act.

Whenever the driver is not the owner of such vehicle, object or contrivance, but is so operating, driving or moving the same with the express or implied permission of said owner, then the owner and the driver shall be jointly and severally liable for any damage.

L.1950, c. 142, p. 284, s. 6.



Section 39:3-84.5 - Partial Invalidity

39:3-84.5. Partial invalidity
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1950, c. 142, p. 284, s. 7.



Section 39:3-84.6 - Definitions Relative To Tow Trucks.

39:3-84.6 Definitions relative to tow trucks.

1.As used in this act:

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation.

"Division" means the Division of Motor Vehicles in the Department of Transportation.

"Garage keeper's legal liability" means the protection of customer vehicles under various conditions pertaining to specific garage functions.

"Heavy-duty" means a gross weight of at least 32,000 pounds.

"Light-medium duty" means a gross weight of less than 32,000 pounds.

"Marker" means a type of vehicle identification issued by the director to be displayed on a tow truck.

"Towing company" means any person or entity owning or operating a tow truck service for compensation.

"Tow truck" means a motor vehicle equipped with a boom or booms, winches, slings, tilt beds or similar equipment designed for the towing or recovery of vehicles and other objects.

"Transporter" means equipment designed to transport more than one vehicle on a non-emergency basis.

L.1999,c.396,s.1.



Section 39:3-84.7 - Issuance Of Distinctive Markers, License Plates For Tow Trucks; Fee.

39:3-84.7 Issuance of distinctive markers, license plates for tow trucks; fee.

2. a. Unless determined otherwise by the director pursuant to subsection b. of this section, the director shall issue distinctive markers for tow trucks operating under the provisions of this act. A fee of $25 annually shall be charged for such markers. The fee for such markers is in addition to the fees otherwise prescribed by law for the registration of motor vehicles and the amount received from the fees shall be annually appropriated to the department to defray costs incurred by the division in issuing the markers and implementing the provisions of P.L.1999, c.396 (C.39:3-84.6 et al.). The markers shall be available for tow trucks in two gross weight categories: light-medium duty and heavy-duty. The markers for each weight category shall have distinctive features.

b.The director may issue, in lieu of markers issued pursuant to subsection a. of this section, license plates for tow trucks operating under the provisions of this act. The license plates shall be issued for 12 months upon the filing of an application pursuant to section 3 of P.L.1999, c.396 (C.39:3-84.8) and upon payment of the registration fee. A surcharge on the registration fee shall be imposed by the director in the amount of $25 and the amount received from the surcharge shall be annually appropriated to the department to defray costs incurred by the division in issuing the plates and implementing the provisions of P.L.1999, c.396 (C.39:3-84.6 et al.). The plates shall be available for tow trucks in two gross weight categories: light-medium duty and heavy-duty. The plates for each weight category shall have distinctive features conspicuous to passing motorists.

c.A person shall not operate or offer to operate a tow truck to tow, winch, or otherwise move a motor vehicle for any direct or indirect compensation unless the tow truck displays the proper marker or valid tow truck license plate issued by the Division of Motor Vehicles pursuant to this act. The director may exempt tow trucks that meet the definition of an apportioned vehicle pursuant to section 21 of P.L.1995, c.157 (C.39:3-6.11) from the requirement to display a tow truck license plate.

L.1999,c.396,s.2.



Section 39:3-84.8 - Information Contained In Application For Tow Truck Registration.

39:3-84.8 Information contained in application for tow truck registration.

3. a. An application for tow truck registration shall contain the following information:

(1)The name and address of the towing company's principal owner or owners;

(2)The address of the principal business office of the towing company;

(3)The location of any garage, parking lot, or other storage area, where motor vehicles or other objects moved by the towing company may be stored or placed;

(4)A valid certificate of insurance and a schedule of insured vehicles that are to be utilized by the towing company from an insurer authorized to do business in the State, including the amounts of the garage keeper's legal liability coverage and any "on hook" coverage as an endorsement or contained in a separate schedule, and liability insurance coverage, including in the case of each light-medium duty tow truck, motor vehicle liability insurance coverage for the death of, or injury to persons and damage to property for each accident or occurrence in the amount of at least $750,000 single limit, and in the case of each heavy-duty tow truck, motor vehicle liability insurance coverage for the death of, or injury to, persons and damage to property for each accident or occurrence in the amount of at least $1,000,000 single limit; and

(5)Documentation of the manufacturer's gross vehicle weight rating for each tow truck.

Except as otherwise provided in this act, the registration for these vehicles shall be issued and renewed pursuant to the provisions of this Title.

L.1999, c.396, s.3; amended 2007, c.193, s.18; 2009, c.39, s.13.



Section 39:3-84.10 - Suspension, Revocation, Refusal To Renew Registration.

39:3-84.10 Suspension, revocation, refusal to renew registration.

5.The director may suspend, revoke or refuse to issue or renew any registrations issued pursuant to this act upon proof that the applicant:

a.Used fraud or deception in securing such registration;

b.Violated any provision of this act; or

c.Has been convicted of theft of a motor vehicle.

L.1999,c.396,s.5.



Section 39:3-84.11 - Display Of Valid License Plates, Markers On Tow Truck.

39:3-84.11 Display of valid license plates, markers on tow truck.

6.A towing company shall display valid tow truck license plates or markers as required by law on each of its tow trucks. The name of the towing company and the municipality and state where the business is located shall be conspicuously displayed on all tow trucks used by the company as provided by law and regulation. Transporters shall be exempt from the provisions of this act.

L.1999,c.396,s.6.



Section 39:3-84.12 - Authority Of Political Subdivision.

39:3-84.12 Authority of political subdivision.

7.The provisions of this act shall preempt a political subdivision from regulating, requiring or issuing any registration, license plate or marker or surety registration of any towing company. This section shall not limit the existing authority of a political subdivision to:

a.License and collect a general and nondiscriminatory tax upon all businesses;

b.License and collect a tax upon towing operations domiciled within its jurisdiction; or

c.Impose any additional requirements or conditions as part of any contract to perform towing and recovery services for that jurisdiction.

L.1999,c.396,s.7.



Section 39:3-84.13 - Violations, Fine.

39:3-84.13 Violations, fine.

8.A towing company operating a light-medium duty tow truck without displaying a proper marker or valid tow truck license plate as required by this act or violating section 6 of this act shall be subject to a fine of $600 for the first offense and a fine of $900 for each subsequent offense and a towing company operating a heavy-duty tow truck without displaying a proper marker or valid tow truck license plate as required by this act or violating section 6 of this act shall be subject to a fine of $1,200 for the first offense and a fine of $1,800 for each subsequent offense. A person or towing company knowingly displaying a false tow truck marker or license plate or using fraud or deception in securing tow truck registration under this act shall be subject to a fine of not less than $1,000 nor more than $7,500.

L.1999,c.396,s.8.



Section 39:3-84.14 - Rules, Regulations.

39:3-84.14 Rules, regulations.

10.The director shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.1999,c.396,s.10.



Section 39:3-85.1 - Stolen Motor Vehicles Or Registration Plates; Notification Of Police

39:3-85.1. Stolen motor vehicles or registration plates; notification of police
Any person or persons whose motor vehicle has been stolen, and any person or persons whose registration plates have been lost or stolen, shall immediately notify the chief of police or other peace officer within whose jurisdiction the theft or loss occurred.

Any person or persons who have given any such report shall immediately, upon the recovery of same, notify the chief of police or other peace officer to whom the original report had been made, of the recovery of the motor vehicle or registration plates.

L.1938, c. 352, p. 880, s. 1.



Section 39:3-85.2 - Reports To State Police, Commission.

39:3-85.2 Reports to State Police, commission.

2.Every chief of police or other peace officer in the State of New Jersey, upon receiving reliable information that any motor vehicle has been stolen or any registration plates have been lost or stolen, shall within twenty-four hours report this information to the Superintendent of State Police and the commission.

Any chief of police or other peace officer, upon receiving reliable information that any motor vehicle or registration plates, which he previously reported as stolen or lost has been recovered, shall within twenty-four hours report the fact of such recovery to the Superintendent of State Police and the commission.

L.1938,c.352,s.2; amended 2003, c.13, s.46.



Section 39:3-85.3 - Record Of Stolen Motor Vehicles, Registration Plates.

39:3-85.3 Record of stolen motor vehicles, registration plates.

3.The Superintendent of State Police and the commission having been notified of the theft of a motor vehicle or the loss or theft of registration plates by a chief of police or other peace officer, shall index and file this information in such a manner that a motor vehicle or registration plates can be properly identified. These records shall be available to all police officers and other interested agencies. The Superintendent of State Police and the commission shall co-operate with and assist all peace officers and other agencies in tracing or examining any questionable automobiles to determine the ownership thereof.

L.1938,c.352,s.3; amended 2003, c.13, s.47.



Section 39:3-85.4 - Partial Invalidity

39:3-85.4. Partial invalidity
Should any section or provision of this act be held to be invalid by any court of competent jurisdiction, same shall not affect the validity of the act as a whole or any part thereof other than the portion so held to be invalid.

L.1938, c. 352, p. 881, s. 4.



Section 39:3-85.5 - Informed Consent Agreement; Decal

39:3-85.5. Informed consent agreement; decal
The Superintendent of the Division of State Police shall establish a program, as hereinafter provided, to combat the theft of motor vehicles in this State. Participation in the program shall be voluntary in nature and shall involve the following:

a. The registered owner of a motor vehicle shall, in the presence of the chief law enforcement officer of the municipality, or his designee, sign an informed consent agreement, designed by the superintendent pursuant to the provisions of section 3 of this act, indicating that the motor vehicle registered to him is not normally operated between the hours of 1:00 a.m. and 5:00 a.m.

b. Upon signing the informed consent agreement, the registered owner shall be issued a decal, designed by the superintendent and provided by the local police department and force. The registered owner shall affix the decal, in a conspicuous place prescribed by the superintendent, to his motor vehicle.

L.1990,c.98,s.1.



Section 39:3-85.6 - Authorization To Stop Motor Vehicle

39:3-85.6. Authorization to stop motor vehicle
Whenever any law enforcement officer shall see a motor vehicle displaying a decal issued pursuant to the provisions of section 1 of this act being operated upon the public highways of this State between the hours of 1:00 a.m. and 5:00 a.m., the officer is hereby authorized to stop that motor vehicle and to request the driver thereof to produce a valid driver's license, motor vehicle registration card, and insurance identification card.

Whenever the operator of a motor vehicle displaying such a decal is unable to produce the documentation set forth in this section, the police officer shall investigate further to determine if the person operating the motor vehicle is the registered owner or has the authorization of the owner to operate the vehicle.

L.1990,c.98,s.2.



Section 39:3-85.7 - Content Of Informed Consent Agreement

39:3-85.7. Content of informed consent agreement
The superintendent shall design the manner and form of the informed consent agreement required under the provisions of section 1 of this act. The chief law enforcement officer of any municipality shall make copies of the document available upon request.

L.1990,c.98,s.3.



Section 39:3-85.8 - Recording Of Participants In Program

39:3-85.8. Recording of participants in program
The superintendent shall provide for the recording of the registered owners of motor vehicles who participate in this program. The records shall be available to all law enforcement departments, agencies and forces. The superintendent shall cooperate with and assist all law enforcement officers and other agencies in tracing or examining any questionable motor vehicles in order to determine the ownership thereof.

L.1990,c.98,s.4.



Section 39:3-85.9 - Fees For Consent Forms And Decals

39:3-85.9. Fees for consent forms and decals
The chief law enforcement officer of the municipality may charge a fee for the informed consent forms and the decals provided under this act. The fee charged shall not exceed the actual costs incurred by the municipality in providing the informed consent forms and decals and in administering the program authorized under this act.

L.1990,c.98,s.5.



Section 39:3-85.10 - Rules, Regulations

39:3-85.10. Rules, regulations
The Superintendent of the Division of State Police shall promulgate pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act.

L.1990,c.98,s.6.



Section 39:3-86 - Penalty When No Specific Penalty Provided.

39:3-86 Penalty when no specific penalty provided.

1.For a violation of a provision of chapter three of Title 39 of the Revised Statutes for which no specific penalty is provided, the offender shall be liable to a penalty of not less than $25 or more than $500 or imprisonment for a term of not exceeding fifteen days or both.

L.1941,c.343,s.1; amended 1999, c.28, s.12.



Section 39:3-87 - Expenditure Of Receipts, Apportionment

39:3-87. Expenditure of receipts, apportionment
The receipts for licenses covering a 3-year period shall not be expended during any 1 year, but shall be apportioned for the purpose of expenditure upon an annual basis throughout the entire period so covered.

L.1955, c. 8, p. 49, s. 13.



Section 39:3A-1 - Television Set With Screen Visible To Driver Of Vehicle Prohibited

39:3A-1. Television set with screen visible to driver of vehicle prohibited
It shall be unlawful to operate upon any public highway in this State a motor vehicle which is equipped with or in which is located a television set so placed that the viewing screen thereof is visible to the driver while operating such vehicle.

L.1951, c. 134, p. 569, s. 1.



Section 39:3A-2 - Punishment For Violations

39:3A-2. Punishment for violations
A person violating the provisions of this act shall, for each violation, be subject to a fine of not more than fifty dollars ($50.00), or imprisonment for a period not exceeding ten days or both.

L.1951, c. 134, p. 569, s. 2.



Section 39:3B-1 - Electric Identification And Warning Lamps.

39:3B-1 Electric identification and warning lamps.

1.Every bus when being used to transport children to and from school pursuant to chapter 39 of Title 18A of the New Jersey Statutes shall be equipped with electric identification and warning lamps which, when such bus has stopped for the purpose of receiving or discharging any school child, will exhibit a flashing red light plainly visible at such a distance as will enable the driver of a vehicle approaching or overtaking the bus to see the red light in sufficient time to bring the same to a stop within 10 feet of the bus. Such lamps shall meet the requirements prescribed by the Motor Vehicle Commission, which requirements shall not be inconsistent with the provisions of this Title or any rule or regulation made pursuant thereto.

If a bus is equipped with electric identification and warning lamps that are required under this section and is stopped for the purpose of receiving or discharging a person who has a developmental disability, the driver of the bus shall activate the flashing lights and any other equipment, including a crossing control arm, installed on the bus for the safety of passengers.

Nothing contained herein shall be construed to apply to any motorbus when carrying passengers for hire over any street or road and accepting and discharging indiscriminately such persons as may offer themselves for transportation either at the termini or points along the route on which it is being operated.

L.1965, c.119, s.1; amended 2012, c.20, s.1.



Section 39:3B-1.1 - School Buses To Be Equipped With Crossing Control Arm.

39:3B-1.1 School buses to be equipped with crossing control arm.

1.Every school bus as defined under R.S.39:1-1, which was originally designed to carry 10 or more passengers and which is in operation on August 6, 1996, transporting public and nonpublic school pupils and every new or used such school bus purchased on or after that date to transport public and nonpublic school pupils shall be equipped with a crossing control arm at the right front corner of the bus. In each year subsequent to August 6, 1996, 50 percent of all school bus fleets in operation on that date owned by any agency, a board of education, a nonpublic school or a school bus contractor not already equipped with a crossing control arm shall be so equipped, provided that each vehicle used to transport elementary school students shall be given priority to be equipped with a crossing control arm in the first year following August 6, 1996. The arm shall open and extend out from the front of the bus at least 5 1/2 feet each time the bus door is opened.

L.1996,c.96,s.1; amended 1998, c.80, s.1.



Section 39:3B-1.2 - Reimbursement For Retrofitting School Buses With Crossing Control Arm.

39:3B-1.2 Reimbursement for retrofitting school buses with crossing control arm.

2.Each agency, school district and nonpublic school that owns and operates its own school buses and each school bus contractor that operates school buses, as defined in section 1 of P.L.1996, c.96 (C.39:3B-1.1), shall receive reimbursement from the Department of Education in an amount up to, but not to exceed, $300 per bus for retrofitting those school buses in operation on August 6, 1996, and an amount up to, but not to exceed, $200 per bus for buses put into operation after that date for the cost of including the crossing control arm on those buses. If any agency, school district, nonpublic school or school bus contractor chooses to equip more than 50 percent of its school buses in any one year, it shall receive a maximum reimbursement for 50 percent of its school buses for that year. Reimbursement for retrofitting more than 50 percent of its school buses will be paid in the subsequent year based on a schedule to be determined by the commissioner, not to exceed two years.

L.1996,c.96,s.2; amended 1998, c.80, s.2.



Section 39:3B-1.3 - Submission Of List Of Vehicles, Application For Reimbursement.

39:3B-1.3 Submission of list of vehicles, application for reimbursement.

3.No later than 60 days after the effective date of P.L.1998, c.80 (C.39:3B-1.1 et seq.), each agency, board of education, nonpublic school and school bus contractor shall submit to the Commissioner of Education a list of all vehicles, as defined in section 1 of P.L.1996, c.96 (C.39:3B-1.1), that are used to transport students on August 6, 1996, including: the vehicle serial number; the year, make and license plate number as noted on the vehicle registration; and an indication as to whether the vehicle is currently equipped with a crossing control arm.

The owners of such vehicles may apply for reimbursement through the Department of Education in accordance with section 2 of P.L.1996, c.96 (C.39:3B-1.2) on an application form as the Commissioner of Education shall prescribe. The application shall be accompanied by a receipt for the purchase of the crossing control arm through an authorized dealer.

L.1996,c.96,s.3; amended 1998, c.80, s.3.



Section 39:3B-2 - Signs Or Legends Displayed On Bus

39:3B-2. Signs or legends displayed on bus
There shall be displayed on every bus subject to the provisions of section 1 of this act signs or legends which will, insofar as practicable, inform the driver of any vehicle concerning the duty imposed upon him by law with respect to passing such bus, while it is loading or unloading. Such signs or legends shall be in such color, form and design as will meet the requirements prescribed by the State Board of Education, which requirements shall not be inconsistent with the provisions of this Title or any rule or regulation made pursuant thereto.

L.1965, c. 119, s. 2.



Section 39:3B-3 - Information On Back Of Certificates Of Approval

39:3B-3. Information on back of certificates of approval
The Director of the Division of Motor Vehicles shall, at such times as in his discretion he shall determine, cause to be displayed upon the back of each certificate of approval designed for pasting upon the windshield of any motor vehicle, pursuant to chapter 8 of this Title, such information, as he may deem practicable and advisable, concerning the duty imposed by law upon the driver of any vehicle with respect to passing any bus referred to in section 1 of this act while it is loading or unloading.

L.1965, c. 119, s. 3.



Section 39:3B-4 - Convex Mirror Or Other Device For Observing Road Condition In Front Of Bus

39:3B-4. Convex mirror or other device for observing road condition in front of bus
Every bus subject to the provisions of section 1 of this act shall be equipped with a mirror of the convex type, or such other comparable device as the State Board of Education may authorize or prescribe, which is affixed to the bus in such a manner that the seated driver may observe or otherwise ascertain through its use the condition of the road from the front bumper forward to the point where direct observation is possible. Such mirror or other comparable device, and its location on the bus, shall meet the requirements specified by the State Board of Education, which requirements shall not be inconsistent with the provisions of this Title or any rule or regulation made pursuant thereto.

L.1965, c. 119, s. 4.



Section 39:3B-5 - Rules And Regulations

39:3B-5. Rules and regulations
The State Board of Education is hereby authorized to make rules and regulations not inconsistent with the provisions of this Title or any rule or regulation made pursuant thereto, concerning the construction, design, equipment, maintenance, operation and inspection of any bus subject to the provisions of section 1 of this act. Such rules and regulations shall be filed with the Director of the Division of Motor Vehicles and, upon such filing, shall be enforced by the director in the same manner as all other rules and regulations made pursuant to this Title.

Nothing contained in this section shall be deemed to limit the existing authority of the State Board of Education to make rules and regulations governing the transportation of school pupils, pursuant to Title 18 of the Revised Statutes.

L.1965, c. 119, s. 6.



Section 39:3B-5.1 - Duration Of Use Of School Buses.

39:3B-5.1 Duration of use of school buses.

1.School buses manufactured prior to April 1, 1977, other than those of the transit type whose gross vehicle weight (G.V.W.) exceeds 25,000 pounds, shall not be used for pupil transportation purposes beyond the end of the tenth year from the date of manufacture, as noted on the vehicle registration, or at the end of the school year in which that date falls, whichever is later. School buses manufactured on or after April 1, 1977 and before January 1, 2007, other than those of the transit type whose gross vehicle weight (G.V.W.) exceeds 25,000 pounds, shall not be used for pupil transportation purposes beyond the end of the twelfth year from the date of manufacture, as noted on the vehicle registration, or at the end of the school year in which that date falls, whichever is later. School buses manufactured on or after January 1, 2007, and school buses manufactured prior to January 1, 2007 that have been installed with closed crankcase technology pursuant to the provisions of section 6 of P.L.2005, c.219 (C.26:2C-8.31) and any regulations promulgated thereunder, other than those of the transit type whose gross vehicle weight (G.V.W.) exceeds 25,000 pounds, shall not be used for pupil transportation purposes beyond the end of the fifteenth year from the date of manufacture, as noted on the vehicle registration, or at the end of the school year in which that date falls, whichever is later.

Notwithstanding any provision of this section to the contrary, a "Type S" school bus as defined by N.J.A.C.13:20-51.2 shall not be used for pupil transportation purposes beyond the end of the twelfth year from the date of manufacture, as noted on the vehicle registration, or at the end of the school year in which that date falls, whichever is later.

L.1983, c.206, s.1; amended 2011, c.130, s.1.



Section 39:3B-5.2 - Duration Of Use Of School Buses With Gross Vehicle Weight Over 25,000 Pounds

39:3B-5.2. Duration of use of school buses with gross vehicle weight over 25,000 pounds
School buses of the transit type whose gross vehicle weight (G.V.W.) exceeds 25,000 pounds shall not be used for pupil transportation purposes beyond the end of the twentieth year from the date of manufacture, as noted on the vehicle registration, or at the end of the school year in which that date falls, whichever is later.

L.1983, c. 206, s. 2, eff. July 1, 1983.



Section 39:3B-5.3 - Inspection Of School Buses

39:3B-5.3. Inspection of school buses
School buses manufactured on or after April 1, 1977, when used beyond the tenth year, other than the transit type whose gross vehicle weight (G.V.W.) exceeds 25,000 pounds, shall have an annual in-depth inspection by the Division of Motor Vehicles prior to the beginning of the school year.

L.1983, c. 206, s. 3, eff. July 1, 1983.



Section 39:3B-5.4 - Bus Safety Standards

39:3B-5.4. Bus safety standards
A motor vehicle retired from use as a school bus as defined in R.S. 39:1-1 which is used to transport children or senior citizens to entertainment programs, recreational areas, sporting events, or camping activities shall not be used for those purposes unless the motor vehicle has met the safety regulations for school buses dealing with mechanical condition and body integrity adopted in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) by the Department of Education, with the exception of school bus chrome yellow color and amber and red warning lamp system regulations. No motor vehicle retired from use as a school bus shall be required to meet the safety regulations for school buses adopted by the Department of Education other than those in effect for the class of vehicle of which the bus was a member on the date upon which the vehicle was last inspected prior to its retirement as a school bus.

L. 1986, c. 92, s. 1, eff. Aug. 27, 1986.



Section 39:3B-6 - Violations

39:3B-6. Violations
Any person who willfully violates any provision of this act, or any rule or regulation promulgated pursuant thereto, shall be subject to a fine of not more than $50.00 or imprisonment for a term not exceeding 30 days, or both.

L.1965, c. 119, s. 7.



Section 39:3B-7 - Repeal

39:3B-7. Repeal
"An act concerning public school buses, and supplementing chapter 14 of Title 18 of the Revised Statutes," approved June 12, 1948 (P.L.1948, c. 133), is hereby repealed.

L.1965, c. 119, s. 8.



Section 39:3B-8 - Van Type II School Vehicle

39:3B-8. Van type II school vehicle
As used herein "van type II school vehicle" is a vehicle transporting pupils, under the jurisdiction of a local board of education, manufactured after April 1, 1977, and having a pupil capacity of not less than 10 nor more than 16.

L.1980, c. 148, s. 1, eff. Nov. 22, 1980.



Section 39:3B-9 - Identification Lettering, Color And Warning Lights

39:3B-9. Identification lettering, color and warning lights
In addition to owner identification, lettering shall be permitted on van type II school vehicles to identify the vehicles as school vehicles and all such vehicles shall be painted school bus yellow and equipped with warning lights.

With respect to any such vehicle transporting handicapped pupils, the national symbol for the handicapped may also be imprinted on the lower right side of the rear door.

L.1980, c. 148, s. 2, eff. Nov. 22, 1980.



Section 39:3B-10 - School Bus Seats, Seat Belts, Child Restraint Systems, Regulations

39:3B-10. School bus seats, seat belts, child restraint systems, regulations
1. In addition to the requirements in Federal Motor Vehicle Safety Standard No. 222 (49 CFR s.571.222) concerning school bus passenger seating and crash protection, each school bus as defined in R.S.39:1-1 shall be equipped with seats of a minimum seat back height of 28 inches, or 24 inches as measured from the seating reference point, and seat belts of the lap belt type for each seating position on the bus or other child restraint systems that are in conformity with applicable federal standards. The design and installation of seat belts or other child restraint systems that are in conformity with applicable federal standards shall conform to the regulations promulgated by the State Board of Education, in consultation with the Director of the Division of Motor Vehicles in the Department of Law and Public Safety. The State board shall promulgate regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for the design and installation of seat belts or other child restraint systems that are in conformity with applicable federal standards.

As used in this section, "seating reference point" shall be defined as the term is defined in 49 CFR s.571.3.

L.1992,c.92,s.1.



Section 39:3B-11 - Seat Belts, Child Restraint Systems, Use Required, Liability

39:3B-11. Seat belts, child restraint systems, use required, liability
2. Beginning on September 1 of the second year next following the year of enactment of P.L.1992, c.92 (C.39:3B-10 et seq.), each passenger on a school bus which is equipped with seat belts shall wear a properly adjusted and fastened seat belt or other child restraint system that is in conformity with applicable federal standards at all times while the bus is in operation. Nothing in this section shall make the owner or operator of a school bus liable for failure to properly adjust and fasten a seat belt or other child restraint system that is in conformity with applicable federal standards for a passenger who sustains injury as a direct result of the passenger's failure to comply with the requirement established by this section.

L.1992,c.92,s.2.



Section 39:3B-12 - School Bus Emergency Exits

39:3B-12. School bus emergency exits
1. A type I school bus when used to transport children to and from school, or to and from school-related activities, shall be equipped with emergency exits to conform with emergency evacuation standards to be prescribed by rule or regulation of the State Board of Education. The emergency exits shall at a minimum consist of a rear emergency door and two roof hatches.

L.1992,c.93,s.1.



Section 39:3B-13 - Definitions Relative To School Buses Fueled By Liquified Petroleum Gas

39:3B-13. Definitions relative to school buses fueled by liquified petroleum gas
1.As used in this act:

"Conventional fuel" means gasoline or diesel fuel;

"Governmental entity" means the State, any agency, authority, or employee thereof, or any political subdivision of the State, including but not limited to any county, municipality, or school district, or any agency, authority, or employee thereof;

"Liquefied petroleum gas" means LPG, butane, butylene, propane, or propylene, or other related or similar compounds commonly regarded to be liquefied petroleum gases as prescribed by rule or regulation adopted by the Department of Environmental Protection pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); and

"School bus" means a school bus as defined pursuant to R.S.39:1-1.

L.1997,c.367,s.1.



Section 39:3B-14 - Use Of Liquified Petroleum Gas

39:3B-14. Use of liquified petroleum gas
2. a. Liquefied petroleum gas may be used as an alternative fuel for a school bus instead of, in addition to, or in combination with a conventional fuel.

b.A school bus may be equipped or converted to operate with liquefied petroleum gas as the sole fuel or in addition to or in combination with a conventional fuel.

L.1997,c.367,s.2.



Section 39:3B-15 - Equipping, Conversion Of School Bus For Operation Using Liquified Petroleum Gas

39:3B-15. Equipping, conversion of school bus for operation using liquified petroleum gas
3.No school bus may be operated using liquefied petroleum gas as the sole fuel, or in addition to or in combination with a conventional fuel, unless the school bus has been equipped or converted for such use and is operated in accordance with (1) all applicable federal and State laws, rules, regulations, codes, standards, and guidelines pertaining thereto, including but not limited to any such rules, regulations, codes, standards, and guidelines that may be adopted by the National Highway Traffic Safety Administration, and (2) all applicable codes, standards, and guidelines established by the National Fire Protection Association for the storage, handling, and use of liquefied petroleum gas.

L.1997,c.367,s.3.



Section 39:3B-16 - Immunity From Liability

39:3B-16 Immunity from liability
4. a. In any action brought for any injury or damages caused either directly or indirectly by the use of liquefied petroleum gas as the sole fuel, or in addition to or in combination with a conventional fuel, to operate a school bus, or the equipping or converting of a school bus to operate using liquefied petroleum gas as the sole fuel or in addition to or in combination with a conventional fuel, neither the owner or operator of the school bus nor any governmental entity may be found negligent in connection therewith if the school bus was equipped or converted, and operated, as required by section 3 of this act.

b.The immunity provided by subsection a. of this section: (1) shall be in addition to any other immunity that may apply under the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., or any other law, rule, or regulation; and (2) shall not apply if it is established that the act or omission causing the injury or damages constitutes gross negligence, recklessness, actual fraud, actual malice, willful misconduct, or criminal conduct.

L.1997,c.367,s.4.



Section 39:3B-17 - Rules, Regulations

39:3B-17 Rules, regulations
5.The Department of Environmental Protection, in consultation with the Department of Transportation, the Division of Motor Vehicles in the Department of Transportation, and the Department of Education, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary to implement this act.

L.1997,c.367,s.5.



Section 39:3B-18 - Short Title.

39:3B-18 Short title.

1.This act shall be known and may be cited as the "School Bus Enhanced Safety Inspection Act."

L.1999,c.5,s.1.



Section 39:3B-19 - Findings, Declarations Relative To School Bus Safety.

39:3B-19 Findings, declarations relative to school bus safety.

2.The Legislature finds and declares that school bus safety is of paramount importance to the health and welfare of the school children of this State. The Legislature further finds that school buses are cited for safety violations during scheduled and random inspections at an unacceptably high level and that recent random school bus inspections conducted by the Division of State Police and the Division of Motor Vehicles found a high percentage of school buses operating with significant violations that warranted the removal of these vehicles from service.

The Legislature concurs with the findings of the Governor's School Bus Safety Task Force that it is appropriate and necessary to revise the existing system of in-lane inspections to a system of in-terminal inspections conducted by motor vehicle inspectors at the facility of the school bus operator. Such a system would provide insight into the carrier's overall operation and commitment to maintenance; allow interaction with the carrier's mechanics and operational personnel to facilitate the immediate repair of vehicles; provide a mechanism for the audit of a carrier's maintenance records, including daily defect slips, vehicle history records, and driver history and credential records; and, insure the timely inspection of all school buses.

L.1999,c.5,s.2.



Section 39:3B-20 - Definitions Relative To School Bus Safety.

39:3B-20 Definitions relative to school bus safety.

3.As used in this act:

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation;

"Division" means the Division of Motor Vehicles in the Department of Transportation;

"In-terminal inspection" means an inspection conducted by the Division of Motor Vehicles at the operator's terminal of any motor vehicle required to meet the safety regulations for school buses adopted by the Department of Transportation pursuant to R.S.39:3B-5 and P.L.1986, c.92 (C.18A:3B-5.4) and vehicle emissions standards established for engine type pursuant to R.S.39:8-2 and section 3 of P.L.1995, c.157 (C.39:8-61);

"Operator" means the owner or person responsible for the day to day operation and maintenance of school buses;

"School bus" means all Type I and Type II school buses as defined in R.S.39:1-1 and school buses retired pursuant to P.L.1986, c.92 (C.39:3B-5.4), under the jurisdiction of the division.

L.1999,c.5,s.3.



Section 39:3B-21 - Establishment Of School Bus Enhanced Safety Inspection Program.

39:3B-21 Establishment of school bus enhanced safety inspection program.

4. a. The chief administrator shall establish a school bus enhanced safety inspection program which shall include, but not be limited to, the following elements:

(1)an in-terminal school bus inspection program which provides for the semi-annual or annual inspection of school buses by commission inspectors;

(2)standards and requirements pertaining to the equipment, maintenance, and repair of school buses subject to inspection pursuant to this act; all in-terminal inspections, including those involving diesel vehicles, shall include an emission inspection to determine whether that vehicle meets the State's emission specifications and standards;

(3)standards and requirements pertaining to the establishment and maintenance of school bus maintenance, repair, and inspection records for all school buses in the operator's fleet; and

(4)standards and requirements pertaining to the establishment and maintenance of driver employment records, including records which demonstrate a driver's compliance with all statutory and regulatory requirements for authorization to operate a school bus, and any other records and credentials deemed necessary by the chief administrator for school bus drivers employed by the operator. The records shall be made available to commission inspectors during each in-terminal inspection.

b.If an operator does not have adequate terminal facilities to allow for a proper and thorough in-terminal inspection, the chief administrator shall designate an in-lieu-of terminal site and direct the operator to present his buses and records to that site for inspection on such terms and conditions as determined by the chief administrator.

c.The time and location of any inspection or reinspection conducted pursuant to this section shall be determined by the chief administrator. Unless an owner agrees to a different time schedule, the chief administrator shall schedule a reinspection within three days of the date of the inspection that necessitated the reinspection.

L.1999, c.5, s.4; amended 2009, c.331, s.3.



Section 39:3B-22 - Violations, Penalties.

39:3B-22 Violations, penalties.

5. a. Any operator who violates the standards for driver employment records established pursuant to subsection a. of section 4 of this act, or who fails to retain proper records for inspection as required, or who fails to make available any record or document required at the time of inspection, or who falsifies any record, or who fails to present or otherwise make available any school bus or buses due for inspection, as requested by an examiner, unless notification of the intent to withhold a bus or buses from an examiner is made in writing at least 24 hours prior to the scheduled inspection, shall be fined not less than $50 and not more than $500 per violation, in accordance with a schedule of fines to be established by the director. The director shall waive the requirement of notice upon a showing of good cause by an operator. A bus withheld from an examiner pursuant to this section shall be inspected within 30 days of the date of the originally scheduled inspection, unless otherwise agreed by the operator and the director. The operator shall be responsible for all fines.

Nothing in this subsection shall be deemed to preclude any other enforcement actions provided by law.

b.Any fine imposed pursuant to the provisions of this section may be collected, with costs, in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. The Superior Court or municipal court of the county or municipality in which the violation occurs or in which the operator resides or has a place of business or principal office in this State, shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with any violation of this act.

The director or any duly authorized representative of the director may issue a summons and complaint returnable in any court of competent jurisdiction for a violation of this act or any rule or regulation adopted pursuant to this act. A municipal, county, or State prosecutor is authorized to assist the director in the enforcement of this act. The director may institute an action in the Superior Court for injunctive relief to prevent or restrain any violation of this act, or any rule or regulation adopted, or any administrative or judicial order issued, pursuant to this act.

c.Any officer charged with the enforcement of State and municipal laws is authorized to assist the director or any duly authorized representative of the director in the enforcement of the provisions of this act, or any rule or regulation adopted, or any administrative or judicial order issued, pursuant to this act.

L.1999,c.5,s.5.



Section 39:3B-23 - Removal From Service Upon Failure Of Inspection.

39:3B-23 Removal from service upon failure of inspection.

6.Any school bus that fails an inspection based on out-of-service criteria as established by the director shall be immediately removed from service.

L.1999,c.5,s.6.



Section 39:3B-24 - Rules, Regulations.

39:3B-24 Rules, regulations.

7.The director shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to implement the provisions of this act, including the schedule of fines required pursuant to section 5 of this act and the out of service criteria required pursuant to section 6 of this act.

L.1999,c.5,s.7.



Section 39:3B-25 - Use Of Cell Phone Prohibited While Driving School Bus, Exception; Fines

39:3B-25. Use of cell phone prohibited while driving school bus, exception; fines
1. a. It shall be unlawful for the driver of a school bus, as defined in R.S.39:1-1, to use a cellular or other wireless telephone while operating the school bus.

b.The prohibition contained in subsection a. of this section shall not apply:

(1)when the school bus is parked in a safe area off of a highway; or

(2)in an emergency situation.

c.A person who violates this section shall be fined not less than $250 or more than $500.

d.No motor vehicle points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14) shall be assessed for this offense.

L.2002,c.120.



Section 39:3B-26 - School Buses Equipped With Certain Sensors.

39:3B-26 School buses equipped with certain sensors.
2.Each school bus as defined in R.S.39:1-1 shall be equipped with a sensor to determine the presence of objects in the front or back of the bus. The design and installation of the sensor shall conform to regulations to be promulgated by the State Board of Education, in consultation with the Chief Administrator of the New Jersey Motor Vehicle Commission in the Department of Transportation, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.266, s.2.



Section 39:3C-1 - Definitions.

39:3C-1 Definitions.

1.As used in P.L.1973, c.307 (C.39:3C-1 et seq.):

"All-terrain vehicle" means a motor vehicle, designed and manufactured for off-road use only, of a type possessing between three and six non-highway tires, but shall not include golf carts or an all-terrain vehicle operated by an employee or agent of the State, a county, a municipality, or a fire district, or a member of an emergency service organization or an emergency medical technician which is used while in the performance of the employee's, agent's, member's or technician's official duties.

"Chief administrator" means the Chief Administrator of the New Jersey Motor Vehicle Commission.

"Commission" means the New Jersey Motor Vehicle Commission established by section 4 of P.L.2003, c.13 (C.39:2A-4).

"Commissioner" means the Commissioner of Environmental Protection.

"Department" means the Department of Environmental Protection.

"Dirt bike" means any two-wheeled motorcycle that is designed and manufactured for off-road use only and that does not comply with Federal Motor Vehicle Safety Standards or United States Environmental Protection Agency on-road emissions standards.

"Emergency medical technician" means a person trained in basic life support services as defined in section 1 of P.L.1985, c.351 (C.26:2K-21) and who is certified by the Department of Health to perform these services.

"Emergency service organization" means a fire or first aid organization, whether organized as a volunteer fire company, volunteer fire department, fire district, or duly incorporated volunteer first aid, emergency, or volunteer ambulance or rescue squad association.

"Natural resource" means all land, fish, shellfish, wildlife, biota, air, waters, and other such resources owned, managed, held in trust, or otherwise controlled by the State.

"Public land" means all land owned, operated, managed, maintained, or under the jurisdiction of the Department of Environmental Protection, including any and all land owned, operated, managed, maintained, or purchased jointly by the Department of Environmental Protection with any other party and any land so designated by municipal or county ordinance. Public land shall also mean any land used for conservation purposes, including, but not limited to, beaches, forests, greenways, natural areas, water resources, wildlife preserves, land used for watershed protection, or biological or ecological studies, and land exempted from taxation pursuant to section 2 of P.L.1974, c.167 (C.54:4-3.64).

"Snowmobile" means any motor vehicle, designed primarily to travel over ice or snow, of a type which uses sled type runners, skis, an endless belt tread, cleats, or any combination of these or other similar means of contact with the surface upon which it is operated, but does not include any farm tractor, highway or other construction equipment, or any military vehicle.

"Special event" means an organized race, exhibition, or demonstration of limited duration which is conducted according to a prearranged schedule and in which general public interest is manifested.

L.1973, c.307, s.1; amended 1985, c.375, s.2; 1991, c.496, s.7; 2009, c.275, s.1; 2013, c.135; 2015, c.155, s.3.



Section 39:3C-2 - Jurisdiction Divided.

39:3C-2 Jurisdiction divided.

2.For the purpose of carrying out the provisions of P.L.1973, c.307 (C.39:3C-1 et seq.):

a.The chief administrator shall have the power, duty, and authority to administer and enforce all statutes, rules, and regulations, except as otherwise provided by statute, relating to the operation and use of snowmobiles, all-terrain vehicles, and dirt bikes on or across a public highway or on public lands or waters, including but not limited to the following:

(1)Registration, identification, numbering, and classification;

(2)Equipment;

(3)Standards of safety;

(4)(Deleted by amendment, P.L.2009, c.275); and

(5)Promulgation of rules and regulations to effectuate the purposes of P.L.1973, c.307 (C.39:3C-1 et seq.).

b.The Commissioner of Environmental Protection shall have the power, duty, and authority to administer and enforce all other statutes, permits, rules, and regulations relating to snowmobiles, all-terrain vehicles, and dirt bikes on the public lands and waters under the jurisdiction of the Department of Environmental Protection such that:

(1)snowmobiles, all-terrain vehicles, and dirt bikes shall be operated only on highways and roads designated and marked for such operation, unless specifically authorized by the commissioner; and

(2)snowmobiles, all-terrain vehicles, and dirt bikes shall be operated only in areas designated and marked for such operation and only with a special use permit issued by the Department of Environmental Protection.

L.1973, c.307, s.2; amended 1985, c.375, s.3; 2009, c.275, s.2.



Section 39:3C-3 - Registration Required; Fees.

39:3C-3 Registration required; fees.

3.Except as otherwise provided, no snowmobile, all-terrain vehicle, or dirt bike shall be operated or permitted to be operated on or across a public highway or on public lands or waters of this State unless registered and numbered by the owner thereof as provided by P.L.1973, c.307 (C.39:3C-1 et seq.). The chief administrator is authorized to register and assign a number to snowmobiles, all-terrain vehicles, and dirt bikes upon application and payment of the appropriate fee in accordance with the following schedule:

a.For each individual resident snowmobile registration, all-terrain vehicle registration, and dirt bike registration, $50, for a period not to exceed 24 months, in accordance with the provisions of section 29 of P.L.1973, c.307 (C.39:3C-29).

b.For each individual nonresident snowmobile registration, all-terrain vehicle registration, and dirt bike registration, $50, for a period not to exceed 24 months, in accordance with the provisions of section 29 of P.L.1973, c.307 (C.39:3C-29).

c.For replacement of a lost, mutilated, or destroyed certificate, $5.

d.For a duplicate registration, $5 at the time of issuance.

e.For an amended registration, $5.

f.In addition to the registration fees imposed pursuant to this section, the chief administrator shall impose and collect an additional fee of $10 to be deposited in the "Off-Road Vehicle Recreational Fund" created by section 31 of P.L.2009, c.275 (C.39:3C-3.1).

All registrations shall be valid for a period not to exceed 24 months from the date on which the registration was issued, except that the chief administrator may suspend or revoke such registration for any violations of P.L.1973, c.307 (C.39:3C-1 et seq.) or of the rules promulgated hereunder.

L.1973, c.307, s.3; amended 1975, c.28; 1985, c.375, s.4; 1991, c.322, s.1; 1994, c.60, s.22; 2009, c.275, s.3.



Section 39:3C-3.1 - "Off-road Vehicle Recreational Fund."

39:3C-3.1 "Off-Road Vehicle Recreational Fund."

31. a. There is established in the General Fund a separate, non-lapsing, dedicated account to be known as the "Off-Road Vehicle Recreational Fund," hereinafter referred to as "the fund." Notwithstanding any provision of law to the contrary, each fiscal year the State Treasurer shall credit the revenue collected pursuant to subsection f. of section 3 of P.L.1973, c.307 (C.39:3C-3) into the fund. Each fiscal year, the State Treasurer shall allocate the monies contained in the fund to the Department of Environmental Protection. Each fiscal year, the State Treasurer shall credit all earnings received from the investment or deposit of revenue in the fund, to the fund. All revenues and earnings deposited in the fund shall be appropriated in the same fiscal year to the department.

b.The monies credited to the fund shall be used by the Department of Environmental Protection for designating and maintaining sites in the State for the use of snowmobiles, all-terrain vehicles, and dirt bikes; sites shall be designated and shall be maintained in a manner that, to the greatest possible extent, mitigates any detrimental effects on the environment and protects public safety.

L.2009, c.275,s.31.



Section 39:3C-4 - Permanent Registration Number.

39:3C-4 Permanent registration number.

4.Once a registration number is assigned, it shall remain with the registered snowmobile, all-terrain vehicle, or dirt bike until the snowmobile, all-terrain vehicle, or dirt bike is destroyed, abandoned or permanently removed from the State, or until changed or terminated by the chief administrator.

L.1973, c.307, s.5; amended 1985, c.375, s.5; 2009, c.275, s.4.



Section 39:3C-5 - Registration Required; Transfer Of Ownership.

39:3C-5 Registration required; transfer of ownership.

5.The owner of a snowmobile, all-terrain vehicle, or dirt bike required to be registered and numbered in this State shall do so with the commission no later than six months after the effective date of P.L.2009, c.275 (C.39:3C-3.1 et al.).

Every person in the business of selling a snowmobile, all-terrain vehicle, or dirt bike shall require proof that the vehicle is properly registered with the New Jersey Motor Vehicle Commission, pursuant to section 3 of P.L.1973, c.307 (C.39:3C-3), before transferring actual physical possession of the snowmobile, all-terrain vehicle, or dirt bike to a purchaser of the vehicle.

If there is a change of ownership for which a registration certificate has been previously issued, the new owner shall apply for a new registration certificate and set forth the original number in the application. The owner shall demonstrate to the commission a notarized bill of sale, assignable certificate of origin, or other formal proof of ownership deemed acceptable by the commission when transferring ownership or selling a snowmobile, all-terrain vehicle, or dirt bike. The owner shall pay the regular fee for the particular snowmobile, all-terrain vehicle, or dirt bike involved. The owner of any registration certificate issued under this section may obtain a duplicate from the commission upon application and payment of the fee prescribed.

L.1973, c.307, s.5; amended 1985, c.375, s.6; 2009, c.275, s.5.



Section 39:3C-6 - Farm, Government Exemptions.

39:3C-6 Farm, government exemptions.

6. a. Any snowmobile, all-terrain vehicle, or dirt bike solely operated for use on a farm shall be exempt from the registration and numbering requirements of P.L.1973, c.307 (C.39:3C-1 et seq.).

b.No registration fee shall be charged for a snowmobile, all-terrain vehicle, or dirt bike owned by the federal government, the State, county or municipal government or subdivision thereof.

L.1973, c.307, s.6; amended 1985, c.375, s.7; 2009, c.275, s.6.



Section 39:3C-7 - Reciprocity.

39:3C-7 Reciprocity.

7.The registration provisions of P.L.1973, c.307 (C.39:3C-1 et seq.) shall not apply to nonresident owners who have complied with the registration and licensing laws of the state or country of residence, provided that the snowmobile, all-terrain vehicle, or dirt bike is appropriately identified in accordance with the laws of the state or country of residence and conspicuously displays the number issued by the state or country of residence. Nothing in this section shall be construed to authorize the operation of any snowmobile, all-terrain vehicle, or dirt bike contrary to the provisions of P.L.1973, c.307 (C.39:3C-1 et seq.).

L.1973, c.307, s.7; amended 1985, c.375, s.8; 2009, c.275, s.7.



Section 39:3C-8 - Display Of Registration Number.

39:3C-8 Display of registration number.

8.The number assigned to a snowmobile, all-terrain vehicle, or dirt bike and required to be displayed pursuant to section 3 of P.L.1973, c.307 (C.39:3C-3) shall be displayed on the snowmobile, all-terrain vehicle, or dirt bike at all times in such manner as the chief administrator may, by regulation, prescribe. No number other than the number assigned by the chief administrator, or a comparable identification number of the snowmobile, all-terrain vehicle, or dirt bike properly registered in another state, shall be painted, attached, or otherwise displayed on either side of the cowling, except that racing numbers on a snowmobile, all-terrain vehicle, or dirt bike being operated in prearranged organized special events may be temporarily displayed for the duration of the race.

L.1973, c.307, s.8; amended 1985, c.375, s.9; 2009, c.275, s.8.



Section 39:3C-9 - Production Of Certificate.

39:3C-9 Production of certificate.

9. a. Every person operating a snowmobile, all-terrain vehicle, or dirt bike registered or transferred in accordance with any of the provisions of P.L.1973, c.307 (C.39:3C-1 et seq.) shall, upon demand of any law enforcement officer, duly authorized conservation officer of the Division of Fish and Wildlife or park police officer or law enforcement operation officer of the Division of Parks and Forestry within the Department of Environmental Protection, or any other police officer, produce for inspection the certificate of registration and shall furnish to the officer any information necessary for the identification of the snowmobile, all-terrain vehicle, or dirt bike and its owner. The failure to produce the certificate of registration when operating a snowmobile, all-terrain vehicle, or dirt bike on public lands and waters, or when crossing a public highway, shall be presumptive evidence in any court of competent jurisdiction of operating a snowmobile, all-terrain vehicle, or dirt bike which is not registered as required by P.L.1973, c.307 (C.39:3C-1 et seq.).

b.A person less than 18 years of age who operates a snowmobile, all-terrain vehicle, or a dirt bike which is registered in this State shall produce upon demand a certificate indicating that person's successful completion of a safety education and training course established or certified by the commissioner in accordance with section 15 of P.L.1973, c.307 (C.39:3C-15). The failure to produce the certificate when operating a snowmobile, all-terrain vehicle, or dirt bike on public lands or waters, or when crossing a public highway, shall be presumptive evidence in any court of competent jurisdiction of the operation of the snowmobile, all-terrain vehicle, or dirt bike in violation of the requirement in subsection c. of section 16 of P.L.1973, c.307 (C.39:3C-16).

L.1973, c.307, s.9; amended 1985, c.375, s.10; 1991, c.322, s.2; 2009, c.275, s.9.



Section 39:3C-10 - Change Of Address, Public Awareness Campaign.

39:3C-10 Change of address, public awareness campaign.

10. a. It shall be the duty of every owner holding a certificate of registration to notify the commission, in writing, of any change of residence of such person within one week after the change occurs.

b.The chief administrator shall establish a public awareness campaign to inform the general public about the importance of maintaining a current address with the commission.

L.1973, c.307, s.10; amended 2007, c.281, s.1; 2009, c.275, s.10.



Section 39:3C-11 - Transfer Of Ownership.

39:3C-11 Transfer of ownership.

11. In accordance with the provisions of P.L.1973, c.307 (C.39:3C-1 et seq.), whenever there is a change of ownership for which a registration certificate has previously been issued, the new owner shall apply for a new certificate. The new owner shall set forth the original number issued in the application accompanied by the old registration, if available, and with the required fee submitted to the commission, for registration. The new owner shall demonstrate to the commission a notarized bill of sale, assignable certificate of origin, or other formal proof of ownership deemed acceptable by the commission when transferring ownership or selling a snowmobile, all-terrain vehicle, or dirt bike.

L.1973, c.307, s.11; amended 1985, c.375, s.11; 2009, c.275, s.11.



Section 39:3C-12 - Notification Of Destruction, Theft, Permanent Removal.

39:3C-12 Notification of destruction, theft, permanent removal.

12. It shall be the duty of every owner of a snowmobile, all-terrain vehicle, or dirt bike registered pursuant to P.L.1973, c.307 (C.39:3C-1 et seq.) to notify the commission, in writing, of the destruction, theft, or permanent removal of the snowmobile, all-terrain vehicle, or dirt bike from the State, to surrender the certificate of registration within 10 days in the event of the destruction, theft, or permanent removal of the snowmobile, all-terrain vehicle, or dirt bike from the State.

L.1973, c.307, s.12; amended 1985, c.375, s.12; 2009, c.275, s.12.



Section 39:3C-13 - Permit For Park Use.

39:3C-13 Permit for park use.

13. No political subdivision of the State shall require additional licensing or registration of snowmobiles, all-terrain vehicles, or dirt bikes which are covered by the provisions of P.L.1973, c.307 (C.39:3C-1 et seq.).

Nothing herein shall prohibit the requirement of a permit by State or local parks for use of snowmobiles, all-terrain vehicles, or dirt bikes on park lands or in any way affect the authority of the Department of Environmental Protection, the commissioner thereof, or those responsible for the operation of a park from adopting rules and regulations concerning the use of snowmobiles, all-terrain vehicles, and dirt bikes.

L.1973, c.307, s.13; amended 1985, c.375, s.13; 2009, c.275, s.13.



Section 39:3C-14 - Environmental Regulations.

39:3C-14 Environmental regulations.

14. The commissioner, with a view towards minimizing detrimental effects on the environment and protecting public safety, shall adopt rules and regulations relating to and including, but not limited to, the following:

a.Use of snowmobiles, all-terrain vehicles, and dirt bikes, insofar as fish, wildlife, and plantlife resources, and public safety are affected;

b.Use of snowmobiles, all-terrain vehicles, and dirt bikes on public lands and waters under the jurisdiction of the Department of Environmental Protection; and

c.Use of snowmobiles, all-terrain vehicles, and dirt bikes at three sites on State-owned land pursuant to section 38 of P.L.2009, c.275 (C.13:1L-5.1).

The commissioner may locate, designate, and make available by the effective date of P.L.1991, c.322 appropriate areas of public lands upon which snowmobile, all-terrain vehicle, and dirt bike safety education and training programs established or certified by the commissioner in accordance with section 15 of P.L.1973, c.307 (C.39:3C-15) may be conducted. The commissioner shall report to the Legislature and the Governor within one year after the effective date of P.L.1991, c.322 on the size and location of the public lands located, designated, and made available; on the frequency of the use, or the estimated frequency of use, of these public lands for safety education and training programs; and the environmental impact of this use on the lands.

L.1973, c.307, s.14; amended 1985, c.375, s.14; 1991, c.322, s.3; 2009, c.275, s.14.



Section 39:3C-15 - Commissioner's Rules, Regulations.

39:3C-15 Commissioner's rules, regulations.

15. The commissioner may adopt rules and regulations relating to and including, but not limited to:

a.(Deleted by amendment, P.L.2009, c.275).

b.Establishment of a comprehensive snowmobile, all-terrain vehicle, and dirt bike information and safety education and training program.

c.Granting of permits for the conduct of all prearranged special events as provided in P.L.1973, c.307 (C.39:3C-1 et seq.), including those permits necessary for special events conducted on public lands and waters under the jurisdiction of the Department of Environmental Protection.

In accordance with the requirement in subsection b. of this section, the commissioner shall certify snowmobile, all-terrain vehicle, and dirt bike safety education and training programs to be offered by public or private agencies or organizations, the successful completion of which shall satisfy the training requirements in subsection c. of section 16 of P.L.1973, c.307 (C.39:3C-16). A person less than 16 years of age participating in an all-terrain vehicle safety education and training course established or certified by the commissioner shall operate during the training only an all-terrain vehicle with an engine capacity of 90 cubic centimeters or less.

L.1973, c.307, s.15; amended 1985, c.375, s.15; 1991, c.322, s.4; 2009, c.275, s.15.



Section 39:3C-16 - Age Requirements.

39:3C-16 Age requirements.

16. a. A person under the age of 14 years shall not operate or be permitted to operate any snowmobile, all-terrain vehicle, or dirt bike on public lands or waters or across a public highway.

b.A person less than 16 years of age shall not operate on public lands or waters or across a public highway of this State an all-terrain vehicle with an engine capacity greater than 90 cubic centimeters.

c.A person less than 18 years of age shall not operate a snowmobile, all-terrain vehicle, or dirt bike registered in this State on public lands or waters or across a public highway of this State unless the person has completed a safety education and training course established or certified by the commissioner pursuant to section 15 of P.L.1973, c.307 (C.39:3C-15). At all times during the operation of the snowmobile, all-terrain vehicle, or dirt bike the person shall possess a certificate indicating successful completion of the course.

L.1973, c.307, s.16; amended 1985, c.375, s.16; 1991, c.322, s.5; 2009, c.275, s.16.



Section 39:3C-17 - Operational Limitations.

39:3C-17 Operational limitations.

17. a. No person shall operate a snowmobile, all-terrain vehicle, or dirt bike upon limited access highways or within the right-of-way limits thereof.

b.No person shall operate a snowmobile, all-terrain vehicle, or dirt bike upon the main traveled portion or the plowed snowbanks of any public street or highway or within the right-of-way limits thereof except as follows:

(1)Properly registered snowmobiles, all-terrain vehicles, and dirt bikes may cross, as directly as possible, public streets or highways, except limited access highways, provided that such crossing can be made in safety and that it does not interfere with the free movement of vehicular traffic approaching from either direction on the public street or highway. Prior to making any such crossing, the operator shall bring the snowmobile, all-terrain vehicle, or dirt bike to a complete stop. It shall be the responsibility of the operator of a snowmobile, all-terrain vehicle, or dirt bike to yield the right-of-way to all vehicular traffic upon any public street or highway before crossing the public street or highway.

(2)Whenever it is impracticable to gain immediate access to an area adjacent to a public highway where a snowmobile, all-terrain vehicle, or dirt bike is to be operated, the snowmobile, all-terrain vehicle, or dirt bike may be operated adjacent and parallel to the public highway for the purpose of gaining access to the area of operation. This subsection shall apply to the operation of a snowmobile, all-terrain vehicle, or dirt bike from the point where the snowmobile, all-terrain vehicle, or dirt bike is unloaded from a motorized conveyance to the area where it is to be operated, or from the area where operated to a motorized conveyance, when the loading or unloading cannot be effected in the immediate vicinity of the area of operation without causing a hazard to vehicular traffic approaching from either direction on the public highway. The loading or unloading must be accomplished with due regard to safety, at the nearest possible point to the area of operation.

L.1973, c.307, s.17; amended 1985, c.375, s.17; 2009, c.275, s.17.



Section 39:3C-18 - Operation On Property Of Others; Limitations Of Liability.

39:3C-18 Operation on property of others; limitations of liability.

18. a. No person shall operate a snowmobile, all-terrain vehicle, or dirt bike on the property of another without receiving the consent of the owner of the property and the person who has a contractual right to the use of the property.

b.No person shall continue to operate a snowmobile, all-terrain vehicle, or dirt bike on the property of another after consent, as provided in subsection a. above, has been withdrawn.

c.No owner of real property and no person or entity having a contractual right to the use of real property, no matter where the property is situate in this State, shall assume responsibility or incur liability for any injury or damage to an owner, operator, or occupant of a snowmobile, all terrain vehicle, or dirt bike if the injury or damage occurs during, or arises out of the operation or use of, the snowmobile, all-terrain vehicle, or dirt bike unless: (1) the operation or use is with the express consent of the owner and contractual user of the property, and (2) the provisions of P.L.1968, c.73 (C.2A:42A-2 et seq.) or P.L.1985, c.431 (C.2A:42A-6 et seq.) do not limit liability. This subsection shall not limit the liability which would otherwise exist for the willful or malicious creation of a hazardous condition.

L.1973, c.307, s.18; amended 1985, c.375, s.18; 1991, c.496, s.8; 2009, c.275, s.18.



Section 39:3C-19 - Unlawful Activities.

39:3C-19 Unlawful activities.

19. It shall be unlawful for:

a.Any person to operate or ride as a passenger on any snowmobile, all-terrain vehicle, or dirt bike without wearing a protective helmet approved by the chief administrator. Any helmet shall be of a type acceptable for use in conjunction with motorcycles as provided in sections 6 to 9 of P.L.1967, c.237 (C.39:3-76.7 through 39:3-76.10).

b.Any person to operate a snowmobile, all-terrain vehicle, or dirt bike that is not equipped with working headlights, taillights, brakes, and proper mufflers as supplied by the motor manufacturer for the particular model, without modifications, nor shall any person operate any snowmobile, all-terrain vehicle, or dirt bike in any manner as to cause a harsh, objectionable, or unreasonable noise.

c.Any person to operate a snowmobile, all-terrain vehicle, or dirt bike at any time and in any manner intended or reasonably to be expected to harass, drive, or pursue any wildlife.

d.Any person to operate any snowmobile, all-terrain vehicle, or dirt bike during the hours from 1/2 hour before sunset to 1/2 hour after sunrise without having lighted headlights and lighted taillights.

e.Any person to operate any snowmobile, all-terrain vehicle, or dirt bike on the land of another without first securing the permission of the landowner or the landowner's duly authorized representative.

f.Any person to operate a snowmobile, all-terrain vehicle, or dirt bike upon railroad or right-of-way of an operating railroad, except railroad personnel in the performance of their duties.

g.Any person to violate any provision of P.L.1973, c.307 (C.39:3C-1 et seq.) or any rule or regulation adopted pursuant to P.L.1973, c.307 (C.39:3C-1 et seq.).

L.1973, c.307, s.19; amended 1985, c.375, s.19; 2009, c.275, s.19.



Section 39:3C-20 - Mandatory Insurance.

39:3C-20 Mandatory insurance.

20. a. No snowmobile, all-terrain vehicle, or dirt bike shall be operated or permitted to be operated unless the owner thereof has obtained a policy of insurance, in such language and form as shall be determined by the Commissioner of Banking and Insurance, from an insurance carrier authorized to do business in this State, the terms of which policy shall indemnify an amount or limit of $15,000, exclusive of interest and costs, on account of injury to, or death of, one person, in any one accident; and an amount or limit, subject to such limit for any one person so injured, or killed, of $30,000, exclusive of interest and costs, on account of injury to or death of, more than one person, in any one accident; and an amount or limit of $5,000, exclusive of interest and costs, for damage to property in any one accident, for damages arising out of the negligent operation of the snowmobile, all-terrain vehicle, or dirt bike. In lieu of the insurance coverage as hereinabove provided, the chief administrator, in the chief administrator's discretion and upon application of the State or a municipality having registered in its name one or more snowmobiles, all-terrain vehicles, or dirt bikes, may waive the requirement of insurance by a private insurance carrier and issue a certificate of self-insurance, when the chief administrator is satisfied of financial ability to respond to judgments obtained against it or them, arising out of the ownership, use or operation of the snowmobiles, all-terrain vehicles, or dirt bikes.

b.Proof of insurance as hereinabove required shall be produced and displayed by the owner or operator of the snowmobile, all-terrain vehicle, or dirt bike upon request to any law enforcement officer or to any person who has suffered or claims to have suffered either personal injury or property damage as a result of the operation of the snowmobile, all-terrain vehicle, or dirt bike by the owner or operator.

c.An owner of a snowmobile, all-terrain vehicle, or dirt bike who shall operate or permit the snowmobile, all-terrain vehicle, or dirt bike to be operated without having in effect the required liability insurance coverage, and any other person who shall operate any snowmobile, all-terrain vehicle, or dirt bike with the knowledge that the owner thereof does not have in effect the insurance coverage shall be guilty of a violation of P.L.1973, c.307 (C.39:3C-1 et seq.) and be subject to a fine of not less than $25 nor more than $100.

d. The chief administrator is hereby authorized to promulgate reasonable regulations to provide effective administration and enforcement of the provisions of this section in accordance with the purposes thereof.

L.1973, c.307, s.20; amended 1985, c.375, s.20; 2009, c.275, s.20.



Section 39:3C-21 - Post-accident Procedures.

39:3C-21 Post-accident procedures.

21. The operator of any snowmobile, all-terrain vehicle, or dirt bike involved in an accident resulting in injuries or death of any person or property damage shall comply with the procedures in R.S.39:4-129 and R.S.39:4-130.

L.1973, c.307, s.21; amended 1985, c.375, s.21; 2009, c.275, s.21.



Section 39:3C-22 - Special Events.

39:3C-22 Special events.

22. The commissioner may authorize the holding of organized special events. The commissioner shall adopt and may, from time to time, amend rules and regulations determining the special events which shall be subject to a permit and designating the equipment and facilities necessary for safe operation of snowmobiles, all-terrain vehicles, and dirt bikes and for the safety of operators, participants, and observers in such special events. Whenever a special event requiring authorization of the department is proposed to be held in the State of New Jersey, the person in charge thereof shall, at least 90 days prior thereto, file an application with the commissioner to hold the special event. The application shall set forth the date of and location where it is proposed to hold the rally, race, exhibition, or organized event, and any other information as the commissioner may require, and it shall not be conducted without written authorization of the commissioner. Copies of such regulations shall be furnished by the commissioner to any person making an application therefor.

Any person sponsoring the event who shall violate any regulation adopted pursuant to this section shall for every violation be subject to a fine not to exceed $250.

L.1973, c.307, s.22; amended 1985, c.375, s.22; 2009, c.275, s.22.



Section 39:3C-23 - Limited Exemptions.

39:3C-23 Limited exemptions.

23. Snowmobiles, all-terrain vehicles, and dirt bikes operated at special events shall be exempt from the provisions of this chapter concerning registration and lights during the time of operation of the special event, including all prerace practice at the location of the meet. In addition, snowmobiles, all-terrain vehicles, and dirt bikes operated at special events shall be exempt from the provisions of subsection c. of section 16 of P.L.1973, c.307 (C.39:3C-16) and subsection b. of section 9 of P.L.1973, c.307 (C.39:3C-9); however, subsection b. of section 16 of P.L.1973, c.307 (C.39:3C-16) shall apply to persons operating snowmobiles, all-terrain vehicles, and dirt bikes at special events and prerace practice.

L.1973, c.307, s.23; amended 1985, c.375, s.23; 1991, c.322, s.6; 2009, c.275, s.23.



Section 39:3C-24 - Mandatory Equipment.

39:3C-24 Mandatory equipment.

24. All snowmobiles, all-terrain vehicles, and dirt bikes operating within the State of New Jersey shall be equipped with:

a.Headlights. At least one white or amber headlamp having a minimum candlepower of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead during hours of darkness under normal atmospheric conditions.

b.Taillights. At least one red taillamp having a minimum candlepower of sufficient intensity to exhibit a red light plainly visible from a distance of 500 feet to the rear during hours of darkness under normal atmospheric conditions.

c.Brakes. A brake system in good mechanical condition.

d.Reflector material. Reflector material of a minimum area of 16 square inches mounted on each side of the cowling. Registration numbers or other decorative material may be included in computing the required 16-square-inch area.

e.Mufflers. An adequate muffler system in good working condition.

L.1973, c.307, s.24; amended 1985, c.375, s.24; 2009, c.275, s.24.



Section 39:3C-25 - Inspection And Testing.

39:3C-25 Inspection and testing.

25. The chief administrator may adopt rules and regulations with respect to the inspection of snowmobiles, all-terrain vehicles, and dirt bikes and the testing of mufflers for those vehicles.

L.1973, c.307, s.15; amended 1985, c.375, s.25; 2009, c.275, s.25.



Section 39:3C-26 - Restrictions On Sales.

39:3C-26 Restrictions on sales.

26. a. No person shall have for sale, sell, or offer for sale in this State any snowmobile, all-terrain vehicle, or dirt bike which fails to comply with the provisions of P.L.1973, c.307 (C.39:3C-1 et seq.) or which does not comply with the specifications for the equipment required by the rules and regulations of the commission, after the effective date of such rules and regulations.

b.A person shall not knowingly sell or offer to sell an all-terrain vehicle with an engine capacity of greater than 90 cubic centimeters for use by a person less than 16 years of age.

c.Retail dealers and distributors of all-terrain vehicles shall comply with those requirements of the consent decree entered into by all-terrain vehicle distributors and the United States Consumer Product Safety Commission on April 28, 1988 which require the providing of safety information on all-terrain vehicles to either the purchasers or retail dealers of all-terrain vehicles, as appropriate.

L.1973, c.307, s.26; amended 1985, c.375, s.26; 1991, c.322, s.7; 2009, c.275, s.26.



Section 39:3C-27 - Law Enforcement Officers; Duties.

39:3C-27 Law enforcement officers; duties.

27. Every law enforcement officer in the State, including any authorized officer of the commission, conservation officers of the Division of Fish and Wildlife, and park police officers and law enforcement operation officers of the Division of Parks and Forestry within the Department of Environmental Protection, and other designated officers and employees of the department shall enforce P.L.1973, c.307 (C.39:3C-1 et seq.) within their respective jurisdictions.

L.1973, c.307, s.27; amended 2009, c.275, s.27.



Section 39:3C-28 - Violations, Penalties.

39:3C-28 Violations, penalties.

28. Any person who shall violate any provision of P.L.1973, c.307 (C.39:3C-1 et seq.), if no other penalty is specifically provided, or any rule or regulation promulgated pursuant to P.L.1973, c.307 (C.39:3C-1 et seq.) shall be punished by a fine of not less than $250 nor more than $500. For a second or subsequent violation of section 26 of P.L.1973, c.307 (C.39:3C-26), a fine of not less than $500 nor more than $1,000 shall be imposed.

L.1973, c.307, s.28; amended 1991, c.322, s.8; 2009, c.275, s.28.



Section 39:3C-29 - Deposit Of Moneys.

39:3C-29 Deposit of moneys.

29. The chief administrator shall deposit in the "Off-Road Vehicle Recreational Fund," established pursuant to section 31 of P.L.2009, c.275 (C.39:3C-3.1) all moneys received by the chief administrator from the additional $10 payment required to be made at the time of registration of snowmobiles, all-terrain vehicles, and dirt bikes in accordance with subsection f. of section 3 of P.L.1973, c.307 (C.39:3C-3).

L.1973, c.307, s.29; amended 1985, c.375, s.27; 1991, c.322, s.10; 2009, c.275, s.29.



Section 39:3C-30 - Chapter 4 Provisions Applicable.

39:3C-30 Chapter 4 provisions applicable.

30. Owners and operators of snowmobiles, all-terrain vehicles, and dirt bikes shall, when operating such across a public highway or on public land or waters, comply with the following provisions of chapter 4 of Title 39 of the Revised Statutes: R.S.39:4-48 through R.S.39:4-51; R.S.39:4-64; R.S.39:4-72; R.S.39:4-80; R.S.39:4-81; R.S.39:4-92; R.S.39:4-96 through R.S.39:4-98; R.S.39:4-99; R.S.39:4-100; R.S.39:4-104; R.S.39:4-129 through R.S.39:4-134; R.S.39:4-203.

L.1973, c.307, s.30; amended 1985, c.375, s.28; 2009, c.275, s.30.



Section 39:3C-30.1 - Golf Course, Form, Exemptions

39:3C-30.1. Golf course, form, exemptions
29. a. The provisions of this 1985 amendatory and supplementary act and this 1991 amendatory act insofar as they pertain to all-terrain vehicles shall not be applicable to their operation and use on golf courses in this State, except that, subsection b. of section 16 of P.L.1973, c.307 (C.39:3C-16) and subsection b. of section 26 of P.L.1973, c.307 (C.39:3C-26) shall be applicable to the operation and use of all-terrain vehicles on the golf courses of this State.

b. The requirements of subsection b. of section 9 of P.L.1973, c.307 (C.39:3C-9) and subsection c. of section 16 of P.L.1973, c.307 (C.39:3C-16) shall not apply to a person less than 18 years of age when the person operates an all-terrain vehicle on public lands or waters or across a public highway as an incident to or in the actual performance of the operations of a farm adjacent to the public land or water or the public highway upon which the vehicle is being operated. As used in this section, "farm" means land used for commercial raising, growing and producing of any crop, livestock, or fur products on land not less than five acres in area and which is not used in the business of buying farm products for resale.

L.1985,c.375,s.29; amended 1991,c.322,s.9.



Section 39:3C-31 - Severability

39:3C-31. Severability
If any clause, sentence, paragraph or part of this act shall, for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph or part thereof, directly involved in the controversy in which such judgment shall have been rendered.

L.1973, c. 307, s. 31, eff. Dec. 14, 1973.



Section 39:3C-32 - Definitions.

39:3C-32 Definitions.

32. As used in sections 33 and 34 of P.L.2009, c.275 (C.39:3C-33 and C.39:3C-34):

"Off-road vehicle" means any motorized vehicle with two or more wheels or tracks that is capable of being operated off of regularly improved and maintained roads including, but not limited to, motorcycles as defined in R.S.39:1-1, snowmobiles and all-terrain vehicles, and dirt bikes as defined in section 5 of P.L.1991, c.496 (C.2A:42A-6.1).

"Public land" means all land owned, operated, managed, or maintained, or under the jurisdiction of the Department of Environmental Protection, including any and all land owned, operated, managed, maintained, or purchased jointly by the Department of Environmental Protection with any other party and any land so designated by municipal or county ordinance. Public land shall also mean any land used for conservation purposes, including, but not limited to, beaches, forests, greenways, natural areas, water resources, wildlife preserves, land used for watershed protection, or biological or ecological studies, and land exempted from taxation pursuant to section 2 of P.L.1974, c.167 (C.54:4-3.64).

"Vehicle" means every device in, upon or by which a person or property is or may be transported upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks or motorized bicycles.

L.2009, c.275,s.32.



Section 39:3C-33 - Violations, Penalties.

39:3C-33 Violations, penalties.

33. Any person who operates any vehicle or off-road vehicle on public lands in violation of P.L.1973, c.307 (C:39:3C-1 et seq.) or in violation of any law, rule, or regulation adopted pursuant thereto shall be subject to:

a.For a first offense, a fine of not less than $250 nor more than $500.

b.For a second offense, a fine of not less than $500 nor more than $1,000.

c.For a third or subsequent offense, a fine of not less than $1,000.

d.For any offense on public lands in which the use of a vehicle is found responsible for damage to or destruction of natural resources valued in excess of $100, a fine of five times the amount, as determined by the Department of Environmental Protection, of restoration and replacement, where possible, of any natural resource damaged or destroyed by the use of the vehicle. If a person at the time of the imposition of the sentence is less than 17 years of age, the owner of the vehicle shall be liable for the fine of five times the amount, as determined by the Department of Environmental Protection, of restoration and replacement, where possible, of any natural resource damaged or destroyed by the use of the vehicle.

L.2009, c.275,s.33.



Section 39:3C-34 - Additional Fines, Impoundment.

39:3C-34 Additional fines, impoundment.

34. a. In addition to the fines set forth in section 33 of P.L.2009, c.275 (C.39:3C-33), any vehicle or off-road vehicle operated on public lands in violation of P.L.1973, c.307 (C.39:3C-1 et seq.), may be impounded by the law enforcing agency and held until the payment of the fee required pursuant to subsection b. or c. of this section, as appropriate.

The prosecutor may waive the requirements of subsections b. and c. of this section for the owner of the vehicle or off-road vehicle if the owner is not a defendant in the case and did not know, or reasonably could not have known, that the vehicle or off-road vehicle would be used in violation of P.L.1973, c.307 (C.39:3C-1 et seq.), or any law, or rule or regulation adopted pursuant thereto, concerning the operation of vehicles or off-road vehicles on public lands.

b. (1) For a first offense, the vehicle or off-road vehicle may be impounded for not less than 48 hours and shall be released to the registered owner upon proof of registration and insurance as applicable to the type of vehicle or off-road vehicle and payment of a fee of $500 to the Department of Environmental Protection, plus reasonable towing and storage costs.

(2)For a second offense, the vehicle or off-road vehicle may be impounded for not less than 96 hours and shall be released to the registered owner upon proof of registration and insurance as applicable to the type of vehicle or off-road vehicle and payment of a fee of $750 to the Department of Environmental Protection, plus reasonable towing and storage costs.

(3)For a third or subsequent offense, the vehicle or off-road vehicle impounded may be forfeited and sold at auction and the registered owner shall be responsible for payment of a fee of $1,000 to the Department of Environmental Protection, plus reasonable towing and storage costs.

c. (1) If the owner fails to claim the impounded vehicle or off-road vehicle, and the fee required pursuant to subsection b. of this section has not been paid, by noon of the 30th day following the date of conviction, the vehicle or off-road vehicle may be sold at auction. Notice of the sale shall be given by the impounding entity by certified mail to the owner of the vehicle or off-road vehicle, if the owner's name and address are known, and to the holder of any security interest filed with the chief administrator of the New Jersey Motor Vehicle Commission, and by publication in a form prescribed by the chief administrator by one insertion, at least five days before the date of the sale, in one or more newspapers published in the State and circulating in the municipality in which the vehicle or off-road vehicle is impounded.

(2)At any time prior to the sale, the owner or other person entitled to the vehicle or off-road vehicle may reclaim possession upon (a) showing proof of registration and insurance as applicable to the vehicle or off-road vehicle, (b) payment of the required fee, (c) payment of reasonable towing and storage costs, and (d) payment of all outstanding fees and costs associated with the impoundment.

The owner-lessor of an impounded vehicle or off-road vehicle shall be entitled to reclaim possession and the lessee shall be liable for all outstanding fines and restitution and fees and costs associated with the impoundment, towing and storage of the vehicle or off-road vehicle.

d.Any proceeds obtained from the sale of a vehicle or off-road vehicle at public auction pursuant to subsection c. of this section in excess of the amount owed to the impounding entity for the reasonable costs of towing and storage and any fees or other costs associated with the impoundment of the vehicle or off-road vehicle shall be returned to the owner of that vehicle or off-road vehicle, if the owner's name and address are known. If the owner's name and address are unknown or such person or entity cannot be located, the net proceeds shall be administered in accordance with the "Uniform Unclaimed Property Act," R.S.46:30B-1 et seq.

e. (1) Whenever a vehicle or off-road vehicle is subject to forfeiture pursuant to paragraph (3) of subsection b. of this section, the forfeiture may be enforced by a civil action, instituted within 90 days of the impoundment and commenced by the State against the property sought to be forfeited. The complaint for forfeiture shall be verified on oath or affirmation. It shall describe with reasonable accuracy the vehicle or off-road vehicle that is subject to the forfeiture action. The complaint shall contain all allegations setting forth the reason for forfeiture.

(2)Notice of the action shall be given to any person known to have a property interest in the vehicle or off-road vehicle and the notice requirements of the Rules of Court for an in rem action shall be followed. The claimant of the vehicle or off-road vehicle that is subject to action under this subsection shall file and serve the claim in the form of an answer in accordance with the Rules of Court. The answer shall be verified on oath or affirmation and state the interest in the property by virtue of which the claimant demands its restitution and the right to defend the action. If the claim is made on behalf of the person entitled to possession by an agent or attorney, it shall state that the agent or attorney is duly authorized to make the claim. If no answer is filed and served within the applicable time, the property seized shall be disposed of pursuant to N.J.S.2C:64-6 and N.J.S.2C:64-7.

L.2009, c.275,s.34.



Section 39:4-1 - Application Of Chapter

39:4-1. Application of chapter
39:4-1. The provisions of this chapter applicable to the drivers of vehicles on the highways shall also apply to the drivers of all vehicles owned or operated by this State, the United States, any territorial or Federal district, any other State or any county, municipality or any other political subdivision thereof, subject to such specific exceptions as are set forth in this chapter.

The provisions of this chapter shall apply to the owners and drivers of vehicles on highways, roadways, driveways, parking areas or upon any grounds owned and maintained by the State of New Jersey, or any State department or agency, the counties, the municipalities and the school district boards of education of this State.

This chapter shall not apply to persons, teams, motor vehicles and other equipment while actually engaged in work on the surface of a highway, but shall apply to such persons and vehicles when traveling to or from the work.

Amended 1950,c.15; 1951,c.23,s.1; 1995,c.70,s.1.



Section 39:4-2 - Transfer Of Powers And Duties Of Commissioner To Director Of Division Of Motor Vehicles

39:4-2. Transfer of powers and duties of commissioner to director of Division of Motor Vehicles
All the powers and duties heretofore exercised and performed by the commission created by an act entitled "An act to establish a traffic commission and to define its powers and duties," approved April fifteenth, one thousand nine hundred and thirty (L.1930, c. 148, p. 564), and its amendments and supplements, which powers and duties were transferred to and vested in the commissioner by an act entitled "An act vesting in the Commissioner of Motor Vehicles of this State all the powers and duties heretofore exercised and performed by the commission created by an act entitled "An act to establish a traffic commission and to define its powers and duties,' approved April fifteenth, one thousand nine hundred and thirty, and the acts amendatory thereof and supplemental thereto," approved June twelfth, one thousand nine hundred and thirty-two (L.1932, c. 179, s. 1, p. 306), and which powers and duties were transferred to and vested in the director by an act entitled "An act relating to the reorganization of the executive and administrative offices, departments, and instrumentalities of the State Government; and establishing and concerning a Department of Law and Public Safety as a principal department in the executive branch of the State Government," approved October fifteenth, one thousand nine hundred and forty-eight (P.L.1948, c. 439), shall continue to be so vested in the director.

Amended by L.1951, c. 23, p. 66, s. 2.



Section 39:4-6 - Duties Of Commissioner.

39:4-6 Duties of commissioner.

39:4-6. The commissioner shall investigate traffic conditions, means for their improvement and the enforcement of laws and regulations relating to traffic, including pedestrian travel on the public streets and highways. He may determine, regulate and control the character, type, location, placing of and operation of all official traffic control devices on the streets, highways and public places in the State, or cause the removal of such devices determined to be unnecessary. He shall see that the laws relating to such devices are enforced, investigate the manner of enforcing the laws regarding the parking of vehicles on public highways, the use of streets by pedestrians, investigate the location of "stop" signs and cause the removal of those which in his opinion are installed in violation of this chapter, and cause the removal of all colored lights so located as to be confused with traffic signals. He shall also enforce the provisions of this chapter and promulgate rules and regulations for the enforcement of his duties hereunder.

This section shall not be construed to in any way curtail the powers of actual enforcement vested by law in the local authorities.

Amended 1951, c.23, s.6; 2003, c.13, s.48.



Section 39:4-7 - Director's Hearings; Subpoenas

39:4-7. Director's hearings; subpoenas
The director shall hold hearings when in his judgment they are necessary. He may issue subpoenas to compel the attendance of witnesses and the production of books, papers and records applicable to the provisions of this chapter.

Amended by L.1951, c. 23, p. 69, s. 7.



Section 39:4-8 - Commissioner Of Transportation's Approval Required; Exceptions.

39:4-8 Commissioner of Transportation's approval required; exceptions.

39:4-8. a. Except as otherwise provided in this section, no ordinance, resolution, or regulation concerning, regulating, or governing traffic or traffic conditions, adopted or enacted by any board or body having jurisdiction over highways, shall be of any force or effect unless the same is approved by the commissioner, according to law. The commissioner shall not be required to approve any such ordinance, resolution, or regulation, unless, after investigation by the commissioner, the same shall appear to be in the interest of safety and the expedition of traffic on the public highways. The commissioner's investigation need not include more than a review of the ordinance, resolution, or regulation, and the supporting documentation submitted by a board or body having jurisdiction over highways, unless the commissioner determines that additional investigation is warranted.

Prior to the adoption of any municipal or county ordinance, resolution, or regulation, which places any impact on roadways in an adjoining municipality or county, the governing board or body of the municipality or county shall provide appropriate notice to the adjoining municipality or county.

Notwithstanding any other provision of this section to the contrary, any municipal or county ordinance, resolution, or regulation which places any impact on a State roadway shall require the approval of the commissioner.

Where the commissioner's approval is required, a certified copy of the adopted ordinance, resolution, or regulation shall be transmitted by the clerk of the municipality or county, as applicable, to the commissioner within 30 days of adoption, together with: a copy of the municipal or county engineer's certification, a statement of the reasons for the municipal or county engineer's decision, detailed information as to the location of streets, intersections, and signs affected by the ordinance, resolution, or regulation, and traffic count, crash, and speed sampling data, when appropriate. The commissioner may invalidate the provisions of the ordinance, resolution, or regulation if the commissioner finds that the provisions of the ordinance, resolution, or regulation are inconsistent with the Manual on Uniform Traffic Control Devices for Streets and Highways, inconsistent with accepted engineering standards, are not based on the results of an accurate traffic and engineering survey, or place an undue traffic burden or impact on the State highway system, or affect the flow of traffic on the State highway system.

b. (1) A municipality may, without the approval of the commissioner, and consistent with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, establish by ordinance, resolution, or regulation, any of the provisions contained in R.S.39:4-197.

(a)(Deleted by amendment, P.L.2008, c.110)

(b)(Deleted by amendment, P.L.2008, c.110)

(c)(Deleted by amendment, P.L.2008, c.110)

(d)(Deleted by amendment, P.L.2008, c.110)

(2)A county may, without the approval of the commissioner, and consistent with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, establish by ordinance, resolution, or regulation, any of the provisions contained in R.S.39:4-197.

(a)(Deleted by amendment, P.L.2008, c.110)

(b)(Deleted by amendment, P.L.2008, c.110)

(c)(Deleted by amendment, P.L.2008, c.110)

(d)(Deleted by amendment, P.L.2008, c.110)

(3)The municipal or county engineer shall, under his seal as a licensed professional engineer, certify to the governing body of the municipality or county, as appropriate, that any designation or erections of signs or placement of pavement markings has been approved by the engineer after investigation of the circumstances, appears to the engineer to be in the interest of safety and the expedition of traffic on the public highways, and conforms to the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, as adopted by the commissioner.

The provisions of the ordinance, resolution, or regulation shall be consistent with the Manual on Uniform Traffic Control Devices for Streets and Highways, consistent with accepted engineering standards, based on the results of an accurate traffic and engineering survey, and not place an undue traffic burden or impact on streets in an adjoining municipality or negatively affect the flow of traffic on the State highway system.

Nothing in this subsection shall allow municipalities to designate any intersection with any highway under State or county jurisdiction as a stop or yield intersection or counties to designate any intersection with any highway under State or municipal jurisdiction as a stop or yield intersection.

c.Subject to the provisions of R.S.39:4-138, in the case of any street under municipal or county jurisdiction, a municipality or county may, without the approval of the commissioner, and consistent with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, by ordinance, resolution, or regulation:

(1)prohibit or restrict general parking;

(2)designate restricted parking under section 1 of P.L.1977, c.309 (C.39:4-197.6);

(3)designate time limit parking;

(4)install parking meters;

(5)designate loading and unloading zones and taxi stands;

(6)approve street closings for periods up to 48 continuous hours;

(7) designate restricted parking under section 1 of P.L.1977, c.202 (C.39:4-197.5);

(8)establish angle parking; and

(9)reinstate or add parking on any street.

d.A municipality or county may, without the approval of the commissioner, and consistent with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, by ordinance, resolution, or regulation, regarding any street under its jurisdiction, install or place an in-street pedestrian crossing right-of-way sign at a marked crosswalk or unmarked crosswalk at an intersection. The installation shall be subject to guidelines issued by the commissioner after consultation with the Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety. The guidelines shall be aimed at ensuring safety to both pedestrians and motorists including, but not limited to, the proper method of sign installation, dimensions, composition of material, proper placement points and maintenance. A claim against the State or a municipality or county for damage or injury under this subsection for a wrongful act or omission shall be dismissed if the municipality or county is deemed to have conformed to the guidelines required hereunder.

e.A municipality or county may, without the approval of the commissioner, and consistent with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, by ordinance, resolution, or regulation in any street under its jurisdiction, designate stops, stations, or stands for omnibuses. The designation shall be subject to guidelines issued by the commissioner. The guidelines shall be aimed at ensuring safety to both pedestrians and motorists including, but not limited to, the proper method of sign installation, dimensions, composition of material, proper placement points, and maintenance. A claim against the State or a municipality or county for damage or injury under this subsection for a wrongful act or omission shall be dismissed if the municipality or county is deemed to have conformed to the guidelines required hereunder.
Amended 1951, c.23, s.8; 1983, c.227, s.1; 1993, c.122; 1995, c.412, s.1; 1996, c.113, s.6; 1999, c.191; 2001, c.119; 2001, c.342, s.2; 2004, c.169; 2008, c.110, s.1.



Section 39:4-8.1 - Approval Of Handicapped Parking Spaces, Signs

39:4-8.1. Approval of handicapped parking spaces, signs
1. Any municipality, which pursuant to the provisions of R.S.39:4-8, R.S.39:4-197, section 1 of P.L.1977, c.202 (C.39:4-197.5) or section 1 of P.L.1977, c.309 (C.39:4-197.6) designates restricted parking spaces for use by handicapped persons, may, in lieu of having the Department of Transportation inspect those parking spaces and any signs erected in association therewith, designate the municipal engineer to determine whether or not those parking spaces and signs conform to the current standards prescribed by the Manual of Uniform Traffic Control Devices for Streets and Highways, adopted by the Commissioner of Transportation, and any other Department of Transportation rules and regulations governing such parking spaces and signs.

Any such parking spaces and signs shall be deemed approved and operational, and in need of no additional inspection by the Department of Transportation, when the municipal engineer, under his seal as a licensed professional engineer, shall certify to the commissioner that the parking spaces and signs:

a. have been approved by him after investigation; and



b. conform to the current standards prescribed by the Manual of Uniform Traffic Control Devices for Streets and Highways, as adopted by the commissioner, and any other Department of Transportation rules and regulations governing such parking spaces and signs.

The municipal engineer shall submit to the commissioner, together with his certification, detailed information as to the location and number of parking spaces, a certified copy of the ordinance, resolution or regulation designating the restricted parking spaces, and such other information as the commissioner shall deem necessary.

L.1991,c.285,s.1.



Section 39:4-8.2 - Definitions Relative To Traffic Regulation.

39:4-8.2 Definitions relative to traffic regulation.
1.As used in this act:

"Public highways" means public highways as defined in section 3 of P.L.1984, c.73 (C.27:1B-3).

"Transportation system" means transportation system as defined in section 3 of P.L.1984, c.73 (C.27:1B-3).

"Under the jurisdiction of the commissioner" means that which has been taken over, or is owned, controlled, or maintained by the Department of Transportation.

L.1998, c.28, s.1.



Section 39:4-8.3 - Regulation Of Traffic, Parking On Public Highways, Transportation Systems.

39:4-8.3 Regulation of traffic, parking on public highways, transportation systems.

2. a. Notwithstanding the provisions of any other law to the contrary, the Commissioner of Transportation, in accordance with the provisions of this act, may by written order provide for the regulation of traffic and parking on public highways or transportation systems under the jurisdiction of the commissioner and for the establishment, operation, control and maintenance of official traffic control devices thereon where the provisions of chapter 4 of this Title authorize the commissioner to regulate such traffic and parking by rule or regulation. An order issued pursuant to this act shall conform to the same requirements of this Title concerning examination, investigation or study as apply in the case of the rule or regulation in place of which the order is being issued.

b.An order issued pursuant to subsection a. of this section shall be binding and enforceable in accordance with the provisions of this act and any official traffic control device established thereby shall conform to the "Manual on Uniform Traffic Control Devices."

c.The provisions of this act shall not apply to public highways or transportation systems under the jurisdiction of a county or municipality.

L.1998,c.28,s.2.



Section 39:4-8.4 - Issuance Of Order.

39:4-8.4 Issuance of order.

3. a. An order to be issued pursuant to this act shall cite the public highway or transportation system under the jurisdiction of the commissioner to which it is to be applicable; provide an explanation in plain language as to why the order is needed at the location in question; provide a description in plain language of what the order requires; identify the individual or public body who or which requested the order or initiated a request leading to the order; name the date on which the order became final and the effective date of the order; and contain any other information the commissioner deems necessary.

b. A copy of a proposed order shall be mailed to the governing body and chief uniformed law enforcement official of each county and municipality in which that portion of the public highway or transportation system under the jurisdiction of the commissioner affected by the order is located. On or after the date of mailing, the commissioner shall cause an informational notice of the proposed order, including therein a summary of the provisions of the proposed order, to be published in a newspaper or newspapers having general circulation in the municipality or municipalities affected by the order. The notice shall provide for a telephone number or address which a member of the public may use to receive a copy of the complete text of the proposed order and shall provide for a 30-day period from the date of publication for public comment. The order shall be final on the 31st day after publication of the informational notice or on a later date if the commissioner so determines, except that if comments are received during the 30-day period the order shall be final after the commissioner reviews and responds in writing to the comments received but in no event shall the order be final earlier than the 31st day after publication. Nothing in this section shall be construed as prohibiting the commissioner from extending the comment period or from modifying or withdrawing the proposed order as a result of the review of public comment.

c.Notwithstanding the provisions of subsection b. of this section to the contrary, an order may be made final immediately or at a later date and without the requirement of mailing or publication by the commissioner if it is issued in response to a resolution from the governing body of a municipality and if the order pertains exclusively to a public highway or transportation system located within the boundaries of that municipality. Such a resolution shall be adopted by the governing body and shall memorialize the commissioner to issue an order regulating traffic or parking on a public highway or transportation system located within the boundaries of the municipality. The governing body shall cause an informational notice of the proposed resolution to be published in the official newspaper if there be one or, if that is not the case, in a newspaper of general circulation in the municipality in question, in advance of a meeting at which the resolution is to be considered. A copy of the final order shall be mailed to the governing body and the chief uniformed law enforcement official of the county and municipality in which that portion of the public highway or transportation system under the jurisdiction of the commissioner affected by the order is located.

d.Notwithstanding the provisions of this section to the contrary, upon a finding by the commissioner that an emergent condition exists with respect to a public highway or transportation system under the jurisdiction of the commissioner, an order may be made final immediately. In such an event, a copy of the final order issued pursuant to this subsection shall be provided within 24 hours of issuance to the governing body and the chief uniformed law enforcement official of the county and municipality in which that portion of the public highway or transportation system under the jurisdiction of the commissioner affected by the order is located. Nothing in this section shall be construed to supersede, limit or alter the authority and powers of the Attorney General pursuant to P.L.1950, c.70 (C.39:4-213 et seq.) to control traffic during emergency conditions. The exercise of the Attorney General's authority and powers pursuant to P.L.1950, c.70 (C.39:4-213 et seq.) shall supersede an order issued by the commissioner pursuant to this act.

e.A final order shall be effective upon compliance with the notice and briefing provisions of R.S.39:4-198 and shall be binding and enforceable on that date.

L.1998,c.28,s.3.



Section 39:4-8.5 - Official Permanent Record Of Orders.

39:4-8.5 Official permanent record of orders.

4.The commissioner shall maintain an official permanent record of orders issued pursuant to this act providing for the regulation of traffic and parking on public highways or transportation systems under the jurisdiction of the commissioner and of any rule or regulation removed from the New Jersey Administrative Code pursuant to subsection b. of section 5 of this act, which shall be made available upon request, pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.). In addition, an informational record concerning those public highways, or portions thereof, and transportation systems affected by the orders issued pursuant to this act shall be accessible in electronic form by members of the public without fee or charge.

L.1998,c.28,s.4.



Section 39:4-8.6 - Continuance, Adoption Of Rules, Regulations.

39:4-8.6 Continuance, adoption of rules, regulations.

5. a. Rules or regulations adopted pursuant to chapter 4 of this Title before the effective date of this act and in effect on the effective date thereof and dealing with the regulation of traffic or parking on public highways or transportation systems under the jurisdiction of the commissioner shall continue in effect and shall be enforceable under the provisions of Title 39 of the Revised Statutes and all other applicable statutes, in any court of competent jurisdiction, until superseded by order of the commissioner pursuant to this act.

b.The Commissioner of Transportation shall, within 60 days of the effective date of this act, issue an order which shall in substance include all rules and regulations adopted pursuant to chapter 4 of this Title before the effective date of this act and in effect on the effective date thereof and dealing exclusively with the regulation of traffic or parking on public highways or transportation systems under the jurisdiction of the commissioner, which order shall be final and effective on the date of issuance, without the requirement of any other action or proceeding, notwithstanding the provisions of this act to the contrary. Upon the issuance of the order the rules and regulations included in substance therein shall be superseded. The commissioner shall forbear from adopting any rule or regulation dealing with the regulation of traffic or parking on public highways or transportation systems under the jurisdiction of the commissioner from the effective date of this act until the issuance of the order required by this subsection.

c.Sixty days after the effective date of this act, the Office of Administrative Law may remove from the New Jersey Administrative Code any rule or regulation which deals exclusively with the regulation of traffic and parking on public highways or transportation systems under the jurisdiction of the commissioner and which has been superseded by order of the commissioner.

L.1998,c.28,s.5.



Section 39:4-8.7 - Orders Not Considered Rule, Regulation Pursuant To C.52:14b-1 et Seq.

39:4-8.7 Orders not considered rule, regulation pursuant to C.52:14B-1 et seq.

6.Any provision of chapter 4 of this Title authorizing or requiring the commissioner to provide for the regulation of traffic or parking on public highways or transportation systems under the jurisdiction of the commissioner by means of rule or regulation shall on and after the effective date of this act be construed as authorizing or requiring the commissioner to proceed by order, as the case may be, pursuant to the provisions of this act. Such an order, however, shall not be considered a rule or regulation pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1998,c.28,s.6.



Section 39:4-8.8 - Construction Of Act.

39:4-8.8 Construction of act.

7. a. Nothing in this act shall be construed as expanding or diminishing the authority of the commissioner to regulate traffic and parking on public highways or transportation systems under the jurisdiction of the commissioner and to establish, operate, control and maintain official traffic control devices thereon.

b.Nothing in this act shall be construed as superseding any provision or expending or diminishing the authority of the commissioner in regard to the "State Highway Access Management Act," P.L.1989, c.32 (C.27:7-89 et al.).

L.1998,c.28,s.7.



Section 39:4-8.9 - Definitions Relative To Speed Humps, Traffic Calming Measures.

39:4-8.9 Definitions relative to speed humps, traffic calming measures.

1.As used in P.L.2004, c.107 (C.39:4-8.9 et seq.):

"Department" means the Department of Transportation.

"Private roads" means semipublic or private roads, streets, driveways, parkways, parking areas, or other roadways owned by a private person, corporation, or institution open to or used by the public for the purposes of vehicular travel by permission of those persons, corporations, or institutions and not as a matter of public right.

"Speed hump" means one of several traffic calming measures which use forces of vertical acceleration to discourage speeding. For purposes of this chapter, speed humps means all vertical speed deflectors, including but not limited to, speed tables, raised crosswalks, raised intersections, and modified speed humps.

"Traffic calming measure" means the combination of physical controls and community support to reduce the negative effects of motor vehicle use, alter driver behavior, and improve conditions for non-motorized users, and includes, but is not limited to, speed humps.

"Vertical speed deflector" means a raised area in the roadway pavement surface extending transversely across the travel way.

L.2004, c.107, s.1; amended 2008, c.110, s.4; 2015, c.3, s.1.



Section 39:4-8.10 - Construction Of Speed Humps, Traffic Calming Measures By Municipality, County.

39:4-8.10 Construction of speed humps, traffic calming measures by municipality, county.

2. a. Pursuant to the provisions of section 3 of P.L.2004, c.107 (C.39:4-8.11), a municipality or county may, without the approval of the commissioner, construct a speed hump on two-lane residential streets and on one-way residential streets under municipal or county jurisdiction with a posted speed of 30 mph or less and which have fewer than 3,000 vehicles per day. The board of directors of any corporation, or the board of trustees of any corporation or other institution of a public or semipublic nature not for pecuniary profit, having control over private roads, may construct or provide for the construction of a speed hump on any private road subject to the provisions of Title 39 of the Revised Statutes, pursuant to P.L.1945, c.284 (C.39:5A-1 et seq.).

b.Pursuant to the provisions of section 3 of P.L.2004, c.107 (C.39:4-8.11), a municipality or county may, without the approval of the commissioner, construct traffic calming measures where appropriate, which may include, but are not limited to, speed humps on streets under municipal or county jurisdiction with a posted speed of 30 mph or less and which have fewer than 3,000 vehicles per day when any road construction project or repair of a street set forth in this subsection is undertaken and located within 500 feet of that street is a school or any property used for school purposes.

c.Pursuant to the provisions of section 3 of P.L.2004, c.107 (C.39:4-8.11), a municipality or county may, without the approval of the commissioner, construct traffic calming measures in business districts on streets, other than on a street designated as a coastal evacuation route by the Office of Emergency Management in the Division of the State Police, under municipal or county jurisdiction. The traffic calming measure shall comply with specifications provided in the Manual on Uniform Traffic Control Devices for Streets and Highways and any other department rule or regulation governing traffic calming measures. For the purposes of this subsection, "business district" shall have the same meaning as provided in R.S.39:1-1.

d.Prior to a municipality or county constructing a speed hump which places any impact on roadways in an adjoining municipality or county, the governing board or body of the municipality or county shall provide appropriate notice to the adjoining municipality or county.

e.Prior to a municipality or county constructing a speed hump or other traffic calming measure which places any impact on a State roadway, the county or municipality shall obtain the approval of the commissioner.

L.2004, c.107, s.2; amended 2005, c.221; 2008, c.110, s.5; 2015, c.3, s.2.



Section 39:4-8.11 - Conformance Of Speed Humps To Dot Standards.

39:4-8.11 Conformance of speed humps to DOT standards.
3.Any speed hump constructed by a municipality or a board of directors or trustees shall conform in design and construction to the technical standards established by the Department of Transportation.

A municipality or board shall provide advance warning, including but not limited to, the erection of appropriate signs giving notice of the presence of speed humps before the first speed hump in a series of speed humps and provide for a pavement marker to be placed at the location of the first speed hump. The signing and pavement markings for a speed hump shall conform to the current standards prescribed in the Manual of Uniform Traffic Control Devices for Streets and Highways as adopted by the Commissioner of Transportation.

L.2004,c.107,s.3.



Section 39:4-8.12 - Findings, Declarations Relative To Traffic Control Signal Monitoring Systems.

39:4-8.12 Findings, declarations relative to traffic control signal monitoring systems.

1.The Legislature finds:

The disregard of traffic control devices at intersections impedes the efficient flow of traffic, and more importantly, dramatically increases the likelihood of accidents that endanger the safety and well being of motor vehicle occupants and pedestrians.

The installation and use of a traffic control signal monitoring system, which complements the efforts of local law enforcement, could serve as an effective tool in encouraging drivers to strictly obey traffic control devices at intersections, facilitating the flow of traffic and protecting the safety and well being of motor vehicle occupants and pedestrians.

The Legislature, therefore, declares:

It is altogether fitting and proper, and within the public interest, to require the Commissioner of Transportation to establish a pilot program to determine the effectiveness of the installation and utilization of traffic control signal monitoring systems in this State and to approve applications from municipalities where such systems may be installed.

L.2007, c.348, s.1.



Section 39:4-8.13 - Definitions Relative To Traffic Control Signal Monitoring Systems; Recording Requirements.

39:4-8.13 Definitions relative to traffic control signal monitoring systems; recording requirements.

2.As used in this act:

"Recorded image" means a digital image recorded by a traffic control signal monitoring system.

"Summons" means a citation alleging a violation of a traffic control signal.

"Traffic control signal" means a device, whether manually, electrically, mechanically, or otherwise controlled, by which traffic is alternatively directed to stop and to proceed, and which has been approved by the Commissioner of Transportation in accordance with the "Manual on Uniform Traffic Control Devices for Streets and Highways."

"Traffic control signal monitoring system" means an integrated system or device utilizing a camera, or a multiple camera system, and vehicle sensors which work in conjunction with a traffic control signal and is capable of producing:

a.high resolution color digital recorded images that show: (1) the traffic control signal while it is displaying a red light; (2) a motor vehicle unlawfully entering and continuing through the intersection while the traffic control signal is displaying a red light; and (3) a portion of the rear of the motor vehicle unlawfully in the intersection sufficient to clearly reveal the vehicle's license plate and the make and model of the vehicle; and

b.a video recording of the violation that shows the violation occurring.

A digital camera may be used as part of a traffic control signal monitoring system provided the violation images are captured by a digital camera, or a multiple camera system, which produces a set of at least two images for each violation. At least one of the digital color images shall contain the following: (1) the scene of the location where the violation occurred; (2) the violating motor vehicle; (3) the license plate numbers, letters, and issuing jurisdiction; (4) the day, month, and year of the violation; (5) the time of the violation in hours, minutes, and seconds; (6) the amount of time that had passed between the time the light turned red and the violation occurred; and (7) the frame sequence code. This information shall be imprinted along the bottom or top edge of the image frame so as not to obstruct the violation image.

L.2007, c.348, s.2.



Section 39:4-8.14 - Five-year Pilot Program Relative To Effectiveness Of Installation, Utilization Of Traffic Control Signal Monitoring Systems, Public Awareness Campaign.

39:4-8.14 Five-year pilot program relative to effectiveness of installation, utilization of traffic control signal monitoring systems, public awareness campaign.

3. a. The Commissioner of Transportation shall establish a five-year pilot program to determine the effectiveness of the installation and utilization of traffic control signal monitoring systems in this State. A municipality desiring to participate in the program shall submit an application to the Commissioner of Transportation. The application shall include:

(1)The intersection or intersections in the municipality at which it is desired to install and utilize a traffic control signal monitoring system;

(2)Data which indicate that the intersection or intersections in question have a high number of violations of the traffic control signals, and any additional safety data the municipality deems appropriate;

(3)A certification by the municipal engineer that (a) the intersection or intersections in question have a minimum duration of the amber light at the traffic control signal of three seconds if at least 85 percent of the vehicular traffic approaching the signal is traveling at a speed of 25 miles per hour or less; and (b) for each five mile increase in the speed of vehicular traffic referred to in subparagraph (a) of this paragraph above 30 miles per hour this minimum duration of the amber light shall be increased by one-half second;

(4)Such other information as the Commissioner of Transportation may require.

The commissioner may approve as many municipalities making application as he deems appropriate, and shall indicate which of the intersections in those applications are approved for the installation and utilization of traffic control signal monitoring systems.

b.Notwithstanding the provisions of P.L.1992, c.91 (C.39:4-103.1), the governing body of a municipality, by ordinance, may determine to install and utilize a traffic control signal monitoring system to facilitate the lawful observance of and compliance with traffic control signals governing the flow of traffic at intersections under its jurisdiction approved by the Commissioner of Transportation pursuant to subsection a. of this section.

c.A traffic control signal monitoring system installed and utilized pursuant to this section shall be of a type approved by the governing body of the municipality.

d.In any municipality where the governing body has authorized the installation and use of a traffic control signal monitoring system pursuant to subsection b. of this section, a sign notifying drivers that such a monitoring system is being utilized shall be placed on each street converging into the affected intersection. The sign shall be of a design and placed in accordance with specifications approved by the municipal engineer. The specifications so approved shall conform with the uniform system set forth in the "Manual on Uniform Traffic Control Devices for Streets and Highways."

e.A traffic control signal monitoring system shall be inspected and certified at least once every six months by the municipal engineer from the date of its installation for the duration of the five-year pilot program prescribed by P.L.2007, c.348 (C.39:4-8.12 et seq.).

f.In any municipality in which the governing body has authorized the installation and use of a traffic control signal monitoring system pursuant to subsection b. of this section, a vendor contracting with that municipality concerning the installation and use of such system shall establish a public awareness campaign to notify the public of the intersection at which the system will be installed and of the date on which the system will be activated. The public awareness campaign shall, at a minimum, utilize electronic and print media and shall make available electronically on an Internet website the information required under this subsection.

L.2007, c.348, s.3; amended 2009, c.52, s.2.



Section 39:4-8.15 - Review Of Recorded Images By Law Enforcement Official; Issuance Of Summons.

39:4-8.15 Review of recorded images by law enforcement official; issuance of summons.

4. a. In any municipality where the governing body has authorized the installation and use of a traffic control signal monitoring system, a law enforcement official of such municipality shall review the recorded images produced by the traffic control signal monitoring system. In conducting such review, the law enforcement official shall determine whether there is sufficient evidence to conclude that a traffic control signal violation has occurred and shall issue, within 90 days from the date on which the violation occurred, a summons where it is deemed appropriate. A traffic control signal violation summons issued pursuant to a traffic control signal monitoring system established in accordance with this act shall be served by a law enforcement official in accordance with the Rules of Court. Except as otherwise provided in this subsection, the recorded images produced by the traffic control signal monitoring system shall be available for the exclusive use of any law enforcement official for the purposes of discharging the official's duties pursuant to P.L.2007, c.348 (C.39:4-8.12 et seq.). Any recorded image or information produced in connection with the traffic control signal monitoring system shall not be deemed a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to public records. The recorded images shall not be discoverable as a public record by any person, entity, or governmental agency, except upon a subpoena issued by a grand jury or a court order in a criminal matter, nor shall they be offered in evidence in any civil or administrative proceeding not directly related to a traffic control signal violation.

Any recorded image or information produced in connection with the traffic control signal monitoring system pertaining to a specific violation shall be purged and not retained later than 60 days after the collection of any fine or penalty. If a law enforcement official does not issue a summons for a traffic control signal violation within 90 days, all recorded images and information collected pertaining to that alleged violation shall be purged within three days. Any municipality operating a traffic control signal monitoring system shall certify compliance with this subsection in the report required to be filed with the Commissioner of Transportation pursuant to section 6 of P.L.2007, c.348 (C.39:4-8.17).

b.Except as provided in subsection c. of this section, the owner and operator shall be jointly liable for a traffic control signal violation summons issued pursuant to a traffic control signal monitoring system established in accordance with this act, unless the owner can show that the vehicle was used without his consent, express or implied. An owner who pays any fine, penalty, civil judgment, costs or administrative fees in connection with a traffic control signal violation issued pursuant to a traffic control signal monitoring system shall have the right to recover that sum from the operator in a court of competent jurisdiction.

c.The owner of a motor vehicle who is a lessor shall not be liable for a traffic control signal violation summons issued pursuant to this act when the motor vehicle is under the control or in the possession of the lessee, if upon notice of a traffic control signal violation, the owner of the motor vehicle which was leased at the time of the offense notifies the clerk of the court where the case is pending, by an affidavit of the name and address of the lessee. The affidavit shall be in a form prescribed by the Administrative Director of the Courts.

After providing the name and address of the lessee, the owner shall not be required to attend a hearing of the offense, unless otherwise notified by the court.

d.In no case shall motor vehicle points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14) be assessed against any person for a violation occurring under the provisions of this act.

e.(Deleted by amendment, P.L.2009, c.52)

L.2007, c.348, s.4; amended 2009, c.52, s.3.



Section 39:4-8.16 - Rules, Regulations.

39:4-8.16 Rules, regulations.

5.The Commissioner of Transportation, the Chief Administrator of the Motor Vehicle Commission, and the Superintendent of the State Police may, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to effectuate the purposes of this act. The Supreme Court of New Jersey may adopt Rules of Court appropriate or necessary to effectuate the purposes of this act.

L.2007, c.348, s.5.



Section 39:4-8.17 - Reports From Municipalities; Annual Report To Governor, Legislature.

39:4-8.17 Reports from municipalities; annual report to Governor, Legislature.

6.The municipalities whose applications have been approved for the pilot program established pursuant to this act shall submit reports every 12 months after a traffic control signal monitoring system has been installed to the Commissioner of Transportation detailing increases or decreases in violations and accidents at intersections where traffic control signal monitoring systems have been installed. The Commissioner of Transportation shall prepare and submit an annual report to the Governor, the President of the Senate, the Speaker of the General Assembly, and the Senate Transportation Committee and the Assembly Transportation and Public Works Committee or their successor committees describing the pilot program developed pursuant to this act, including accident and violation information reported by the affected municipalities. The first such report shall be submitted no later than one year after the installation of the first traffic control signal monitoring system authorized pursuant to this act. Thereafter, subsequent reports shall be submitted annually for the duration of the five-year pilot program prescribed by P.L.2007, c.348 (C.39:4-8.12 et seq.), with the fifth and final report providing a comprehensive review of the pilot program, including but not limited to, an evaluation of the program's effectiveness, a discussion of extending the program to other intersections in the State, and any other information relevant to the report.

L.2007, c.348, s.6.



Section 39:4-8.18 - Effective Date, Expiration Date.

39:4-8.18 Effective date, expiration date.

7.This act shall take effect ninety days following enactment and shall expire upon the submission of the Commissioner of Transportation's fifth and final report to the appropriate parties pursuant to section 6 of this act.
L.2007, c.348, s.7.



Section 39:4-8.19 - Request For Commissioner's Review; Fees; Rules, Regulations.

39:4-8.19 Request for commissioner's review; fees; rules, regulations.

7. a. Notwithstanding the provisions of R.S.39:4-8, a municipality or county may request the commissioner's review and non-binding recommendation regarding any proposed municipal or county ordinance, resolution, or regulation that would concern, regulate, or otherwise govern traffic or traffic conditions, and for which the approval of the commissioner is not required pursuant to R.S.39:4-8, prior to the adoption or enactment of that proposed ordinance, resolution, or regulation. Any ordinance, resolution, or regulation submitted for the commissioner's review shall include a municipal or county traffic engineer's recommendation regarding the proposed traffic regulation. The commissioner shall assess a municipality or a county a non-refundable fee for the commissioner's review. All fees collected by the commissioner for the review shall be utilized by the department to offset costs incurred by the department in processing the request.

b.The commissioner shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to effectuate the purposes of this section, including but not limited to, establishing guidelines for the review process and applicable fees.

L.2008, c.110, s.7.



Section 39:4-8.20 - Payment Of Fine; Distribution.

39:4-8.20 Payment of fine; distribution.

4. a. Notwithstanding the provisions of R.S.39:5-41, in the case of a violation of R.S.39:4-81, the evidence of which was captured by a traffic control signal monitoring system installed pursuant to section 3 of P.L.2007, c.348 (C.39:4-8.14), the full amount of a fine assessed by a municipal court shall be paid to the financial officer of the municipality in which the offense occurred, unless the governing body of the county has elected to pay one-half of the cost of the installation, maintenance, and administration of the traffic control signal monitoring system, in which case, one-half of the fine amount shall be distributed to the financial officer of the county where the offense occurred. Any change in this distribution of revenue shall be applicable only to fines attributable to complaints filed with the municipal court after the date on which applicable notice under subsection b. of this section shall have been received by the Administrative Office of the Courts.

b.A municipality that has installed a traffic control signal monitoring system shall notify the Administrative Office of the Courts when the governing body of a county has agreed to participate in a traffic control signal monitoring system program within its jurisdiction. Such notice shall be applicable to any violation of R.S.39:4-81, evidence of which shall have been captured by a traffic control signal monitoring system within the municipality's jurisdiction.

L.2009, c.52, s.4.



Section 39:4-8.21 - Construction Of Curb Extension, Bulbout On Certain Private Roads.

39:4-8.21 Construction of curb extension, bulbout on certain private roads.

3.A county, municipality, or the board of directors or the board of trustees of any corporation or other institution of a public or semipublic nature, not for pecuniary profit, having control over private roads subject to the provisions of Title 39, may construct, without the approval of the Commissioner, a curb extension or a bulbout on any street under its jurisdiction.

L.2009, c.107, s.3.



Section 39:4-9.1 - Exchange Of Information Between States Concerning Certain Violations

39:4-9.1. Exchange of information between states concerning certain violations
Whenever another State shall have enacted a law providing for reciprocal exchange thereof, the director, upon receiving a certificate of conviction of a nonresident operator or chauffeur of a violation of the provisions of sections 39:4-50, 39:4-96, 39:4-98 and 39:4-129 of the Revised Statutes, or of notice of the forfeiture of any bond or collateral given for such violation, shall transmit forthwith, a certified copy of such record to the motor vehicle administrator of the State wherein the person named in such record shall reside.

L.1938, c. 360, p. 900, s. 1. Amended by L.1951, c. 23, p. 70, s. 10.



Section 39:4-10 - Lights And Reflectors On Bicycles

39:4-10. Lights and reflectors on bicycles
Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least five hundred feet to the front, and with a lamp on the rear which shall emit a red light visible from a distance of at least five hundred feet to the rear. In addition to the red lamp, a red reflector may be mounted on the rear, of a type approved by the division which shall be visible from all distances from fifty feet to three hundred feet to the rear when directly in front of lawful upper beams of head lamps on a motor vehicle.

Amended by L.1951, c. 23, p. 70, s. 11.



Section 39:4-10.1 - Bicycle Helmets, Requirements.

39:4-10.1 Bicycle helmets, requirements.

1. a. A person under 17 years of age shall not operate, or ride upon a bicycle as a passenger, unless that person is wearing a properly fitted and fastened bicycle helmet which meets the standards of the American National Standards Institute (ANSI Z90.4 bicycle helmet standard) or the Snell Memorial Foundation's 1990 Standard for Protective Headgear for Use in Bicycling. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle.

As used in this act, "bicycle" means a vehicle with two wheels propelled solely by human power and having pedals, handle bars and a saddle-like seat. The term shall include a bicycle for two or more persons having seats and corresponding sets of pedals arranged in tandem.

b.The director shall publish a list of bicycle helmets which meet the standards described in subsection a. of this section and shall provide for its distribution in as many locations frequented by the public as the director deems appropriate and practicable.

c.The requirement in subsection a. of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes; however, a municipality may by ordinance exempt from this requirement a person operating or riding on a bicycle as a passenger when the bicycle is operated:

(1)on a road or highway closed to motor vehicle traffic and limited to pedestrian or bicycle use at all times or only during specified periods of time during which bicycles may be operated; or

(2)exclusively on a trail, route, course, boardwalk, path or other area which is set aside for the use of bicycles or for the use of pedestrians and bicycle operation is not otherwise prohibited. However, an exemption may not be granted under this paragraph for any portion of a trail, route, course, boardwalk, path or other area which is immediately adjacent to a road or highway used by motor vehicle traffic and which does not contain a barrier of sufficient height and rigidity to prevent the inadvertent or deliberate entry of a bicycle operator onto the road or highway.

d.An ordinance enacted pursuant to subsection c. of this section shall specify those roads, highways, trails, routes, courses, boardwalks, paths or areas within the municipality where helmets are not required during the operation of a bicycle.

e.When a bicycle is being operated in an area where bicycle helmets are not required, the operator or a passenger, except a passenger in a restraining seat or trailer, shall dismount from the bicycle and walk whenever it is necessary to enter a crosswalk or to cross a road or highway upon which motor vehicle traffic is permitted.

L.1991,c.465,s.1; amended 1997, c.411, s.10; 2005, c.208, s.1.



Section 39:4-10.2 - Violations, Warnings, Fines; "Bicycle And Skating Safety Fund."

39:4-10.2 Violations, warnings, fines; "Bicycle and Skating Safety Fund."

2. a. A person who violates a requirement of this act shall be warned of the violation by the enforcing official. The parent or legal guardian of that person also may be fined a maximum of $25 for the person's first offense and a maximum of $100 for a subsequent offense if it can be shown that the parent or guardian failed to exercise reasonable supervision or control over the person's conduct. Penalties provided in this section for a failure to wear a helmet may be waived if an offender or his parent or legal guardian presents suitable proof that an approved helmet was owned at the time of the violation or has been purchased since the violation occurred.

b.All money collected as fines under subsection a. of this section and subsection a. of section 2 of P.L.1997, c.411 (C.39:4-10.6) shall be deposited in a nonlapsing revolving fund to be known as the "Bicycle and Skating Safety Fund." Interest earned on money deposited in the fund shall accrue to the fund. Money in the fund shall be utilized by the director to provide educational programs devoted to bicycle, roller skating and skateboarding safety. If the director determines that sufficient money is available in the fund, he also may use, in a manner prescribed by rule and regulation, the money to assist low income families in purchasing approved bicycle helmets. For the purposes of this subsection, "low income family" means a family which qualifies for low income housing under the standards promulgated by the Council on Affordable Housing pursuant to the provisions of P.L.1985, c.222 (C.52:27D-301 et seq.).

L.1991,c.465,s.2; amended 1997, c.411, s.11.



Section 39:4-10.3 - Posting Of Sign Required; Violations, Penalties; Renters Required To Provide Helmet; Immunity.

39:4-10.3 Posting of sign required; violations, penalties; renters required to provide helmet; immunity.

3. a. A person regularly engaged in the business of selling or renting bicycles shall post a sign at the point where the sale or rental transaction is completed stating: "STATE LAW REQUIRES A BICYCLE RIDER UNDER 17 YEARS OF AGE TO WEAR A HELMET." The size of the sign shall be at a minimum 15 inches in length and 8 inches in width. This notification requirement shall not apply to a seller when a bicycle is sold through the use of a catalog or brochure and the purchase and payment are made by mail, telephone or another telecommunications or electronic method.

A person who fails to post a sign required by this subsection within 60 days after the effective date of this amendatory act (P.L.1995, c.177) shall be subject to a penalty not to exceed $25 a day for each day the business is open to the public and the sign is not posted. The enforcement of this subsection shall be vested in the Director of the Division of Consumer Affairs of the Department of Law and Public Safety, the inspectors appointed under his authority, and the police or peace officers of, or inspectors duly appointed for this purpose, by any municipality or county or by the State. Jurisdiction of proceedings to collect the penalties prescribed by this act is vested in the Superior Court and the municipal court in any municipality where the defendant may be apprehended or where he may reside. Process shall be either a summons or warrant and shall be executed in a summary manner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.A person regularly engaged in the business of renting bicycles shall provide a helmet to a person under 17 years of age who will operate the bicycle in an area where a helmet is required, if the person does not already have a helmet in his possession. A fee may be charged for the helmet rental.

c.A person regularly engaged in the business of selling or renting bicycles who complies with the applicable requirements of this section shall not be liable in a civil action for damages for any physical injury sustained by a bicycle operator or passenger who is under the age of 17 years as a result of the operator's or passenger's failure to wear a helmet or to wear a properly fitted or fastened helmet in violation of the requirements of this act.

d.Within 60 days after the effective date of this amendatory act (P.L.1995, c.177), the Division of Consumer Affairs in the Department of Law and Public Safety shall make a reasonable effort to notify any person who is regularly engaged in the business of selling or renting bicycles of the requirements of this section. The responsibility of a person under this section shall not be abrogated or diminished in any manner if the person fails to receive or become aware of a notice from the division.

L.1991,c.465,s.3; amended 1995, c.177; 2005, c.208, s.2.



Section 39:4-10.4 - Rules, Regulations

39:4-10.4. Rules, regulations
4. The director, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations which may be necessary to effectuate the purposes of this act.

L.1991,c.465,s.4.



Section 39:4-10.5 - Definitions, Requirements Relative To Wearing Helmets When Roller Skating, Skate Boarding.

39:4-10.5 Definitions, requirements relative to wearing helmets when roller skating, skate boarding.

1. a. As used in this act:

"Director" means the Director of Consumer Affairs in the Department of Law and Public Safety.

"Roller skates" means a pair of devices worn on the feet with a set of wheels attached, regardless of the number or placement of those wheels, and used to glide or propel the user over the ground.

b.A person under 17 years of age shall not operate any roller skates or skateboard unless that person is wearing a properly fitted and fastened helmet which meets the standards of the American National Standards Institute (ANSI Z90.4 bicycle helmet standard), the Snell Memorial Foundation's 1990 Standard for Protective Headgear for Use in Bicycling, the American Society for Testing and Materials (ASTM) standard or other such standard, as appropriate.

c.The requirement in subsection b. of this section shall apply at all times while a person subject to the provisions of this act is operating roller skates or skateboarding on any property open to the public or used by the public for roller skating or skateboarding.

L.1997,c.411,s.1; amended 2005, c.208, s.3.



Section 39:4-10.6 - Violations, Penalties, Disposition Of Fines Collected.

39:4-10.6 Violations, penalties, disposition of fines collected.
2. a. A person who violates the provisions of section 1 of this act by failing to wear an approved helmet shall be warned of the violation by the enforcing official. The parent or legal guardian of the violator may be fined a maximum of $25 for a first offense and a maximum of $100 for a subsequent offense. The penalties provided under the provisions of this subsection for failing to wear an approved helmet may be waived if the parent or legal guardian of the violator presents suitable proof that an approved helmet or appropriate personal protection equipment has been purchased since the violation occurred.

b.All moneys collected as fines under subsection a. of this section shall be deposited in the "Bicycle and Skating Safety Fund" pursuant to section 2 of P.L.1991, c.465 (C.39:4-10.2).

L.1997,c.411,s.2.



Section 39:4-10.7 - Noncompliance No Bar To Action.

39:4-10.7 Noncompliance no bar to action.

3.The failure of any person to comply with the provisions of section 1 of this act shall not constitute negligence per se, contributory negligence or assumption of risk, and shall not in any way bar, preclude or foreclose an action for personal injury or wrongful death by or on behalf of such person.

L.1997,c.411,s.3.



Section 39:4-10.8 - Warning Notice For Roller Skates, Skateboards, Electric Personal Assistive Mobility Devices; Immunity From Civil Liability.

39:4-10.8 Warning notice for roller skates, skateboards, electric personal assistive mobility devices; immunity from civil liability.

4. a. It shall be unlawful to manufacture, assemble, sell, offer to sell or distribute roller skates, skateboards or electric personal assistive mobility devices unless such roller skates, skateboards or electric personal assistive mobility devices contain a warning notice consistent with the requirements of this section.

b.The warning notice required by subsection a. of this section shall be placed in at least one of the following locations and shall be clearly visible to the consumer: (1) on one roller skate in each pair of roller skates or on the skateboard; (2) on the outside of the box or other container in which the roller skates, skateboard or electric personal assistive mobility device are offered for sale at retail; or (3) on any user's guide or instruction manual provided with the roller skates, skateboard or electric personal assistive mobility device.

c.The warning notice required by subsection a. of this section must be printed in clear and conspicuous type and be substantially similar to the following notice: "WARNING! REDUCE THE RISK OF SERIOUS INJURY AND ONLY USE WHILE WEARING FULL PROTECTIVE GEAR -- HELMET, WRIST GUARDS, ELBOW PADS AND KNEE PADS."

d.A person, firm, corporation or other legal entity regularly engaged in the business of manufacturing or assembling roller skates, skateboards or electric personal assistive mobility devices who complies with the requirements of this section shall not be liable in a civil action for damages for any physical injury sustained by a user of roller skates, a skateboard or an electric personal assistive mobility device as a result of that user's failure to wear a helmet in accordance with the provisions of this act.

L.1997,c.411,s.4; amended 2001, c.430, s.2.



Section 39:4-10.9 - Posting Of Sign Required; Violations; Penalties.

39:4-10.9 Posting of sign required; violations; penalties.

5. a. A person, firm, corporation or other legal entity regularly engaged in the business of selling or renting roller skates or skateboards shall post a sign at the point where the sale or rental transaction is completed stating: "STATE LAW REQUIRES A PERSON UNDER 17 YEARS OF AGE TO WEAR A HELMET WHEN ROLLER SKATING OR SKATEBOARDING." The size of the sign shall be at a minimum 15 inches in length and 8 inches in width. This notification requirement shall not apply to a seller when roller skates are sold through the use of a mail order catalog or brochure where the purchase and payment are made by mail, telephone or another telecommunications or electronic method.

b.A person, firm, corporation or other legal entity who fails to post the sign required by subsection a. of this section shall be subject to a penalty not to exceed $25 a day for each day the business is open to the public and the sign is not posted. The enforcement of this subsection shall be vested in the director, the inspectors appointed under his authority and the police or peace officers of, or inspectors duly appointed for this purpose by, any municipality or county or the State. Jurisdiction of proceedings to collect the penalties prescribed by this act is vested in the Superior Court and the municipal court in any municipality where the defendant resides. Process shall be either a summons or warrant and shall be executed in a summary manner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.A person, firm, corporation or other legal entity regularly engaged in the business of renting roller skates or skateboards shall make available an approved helmet to a person under 17 years of age who rents the roller skates or skateboards for use in an area where a helmet is required, if the person does not already have a helmet in his possession. A fee may be charged for the helmet rental.

d.A person, firm, corporation or other legal entity regularly engaged in the business of selling or renting roller skates or skateboards who complies with the applicable requirements of this section shall not be liable in a civil action for damages for any physical injury sustained by a user of roller skates or a skateboard who is under the age of 17 years as a result of that person's failure to wear a helmet in accordance with the provisions of this act.

e.Sixty days before the effective date of this act, the Division of Consumer Affairs in the Department of Law and Public Safety shall make a reasonable effort to notify any person, firm, corporation or other legal entity who is regularly engaged in the business of selling or renting roller skates or skateboards of the requirements of this section. The responsibility of a person, firm, corporation or other legal entity under this section shall not be abrogated or diminished in any manner if the person fails to receive or become aware of a notice from the division.

L.1997,c.411,s.5; amended 2005, c.208, s.4.



Section 39:4-10.10 - Rights, Duties Of Roller Skaters, Skateboarders On Roadway.

39:4-10.10 Rights, duties of roller skaters, skateboarders on roadway.

6.Every person operating any roller skates or skateboard upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by chapter four of Title 39 of the Revised Statutes and all supplements thereto, except as to those provisions thereof which by their nature can have no application.

Regulations applicable to roller skates and skateboards shall apply whenever any person operates any roller skates or skateboard upon any highway or upon any path set aside for the exclusive use of roller skates or skateboards subject to those exceptions stated herein.

L.1997,c.411,s.6.



Section 39:4-10.10A - Regulation Of Skateboarding, Roller Skating; "Roller Skates" Defined.

39:4-10.10a Regulation of skateboarding, roller skating; "roller skates" defined.

1.The governing body of any municipality may, by ordinance, regulate the operation of skateboards and roller skates upon the roadways and public properties under municipal jurisdiction; provided, however, that no such ordinance shall:

a.absolve any person operating roller skates or a skateboard upon a permitted roadway of any of the duties applicable to the operator of a bicycle pursuant to Article 3 of chapter 4 of Title 39 of the Revised Statutes and all supplements thereto, except as to those provisions thereof which by their nature can have no application; or

b.prohibit any person from operating a skateboard upon any public roadway, except those specifically designated by ordinance .

For the purpose of this section, "roller skates" means a pair of devices worn on the feet with a set of wheels attached, regardless of the number or placement of those wheels, and used to glide or propel the user over the ground.

L.1998,c.36,s.1.



Section 39:4-10.10B - Accommodation Of Roller Skates, Skateboards Not Required.

39:4-10.10b Accommodation of roller skates, skateboards not required.

2.Nothing in P.L.1998, c.36 (C.39:4-10.10a et seq.) or in P.L.1997, c.411 (C.39:4-10.5 et al.) shall obligate the Commissioner of Transportation to in any way maintain, plan, design or construct roadways to accommodate the operation of roller skates or skateboards.

L.1998,c.36,s.2.



Section 39:4-10.11 - Roller Skaters, Skateboarders To Keep To Right Of Roadway; Exceptions.

39:4-10.11 Roller skaters, skateboarders to keep to right of roadway; exceptions.

7.Every person operating any roller skates or skateboard upon a roadway shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction; provided, however, that any person may move to the left under any of the following situations:

(a)to make a left turn from a left-turn lane or pocket;

(b)to avoid debris, drains or other hazardous conditions that make it impracticable to ride at the right side of the roadway;

(c)to pass a slower moving vehicle;

(d) to occupy any available lane when traveling at the same speed as other traffic;

(e)to travel no more than two abreast when traffic is not impeded.

Persons operating any roller skates or skateboards upon a roadway may travel no more than two abreast when traffic is not impeded, but otherwise shall ride in single file, except on paths or parts of roadways set aside for the exclusive use of bicycles, roller skates or skateboards.

L.1997,c.411,s.7.



Section 39:4-10.12 - Act Not Applicable To Roller Skating Rinks.

39:4-10.12 Act not applicable to roller skating rinks.


8.The provisions of this act shall not apply to the operators and patrons of roller skating rinks governed by the provisions of the "New Jersey Roller Skating Rink Safety and Fair Liability Act," P.L.1991, c.28 (C.5:14-1 et seq.).

L.1997,c.411,s.8.



Section 39:4-10.13 - Rules, Regulations.

39:4-10.13 Rules, regulations.


9.The director, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may promulgate rules and regulations to effectuate the purposes of this act.

L.1997,c.411,s.9.



Section 39:4-11 - Audible Signal

39:4-11. Audible signal
No person shall operate a bicycle unless it is equipped with a bell or other device capable of giving a signal audible for a distance of at least one hundred feet, except that a bicycle shall not be equipped with nor shall any person use upon a bicycle any siren or whistle.

Amended by L.1951, c. 23, p. 70, s. 12.



Section 39:4-11.1 - Brake Required

39:4-11.1. Brake required
Every bicycle shall be equipped with a brake which will enable the operator to make the braked wheels skid on dry, level, clean pavement.

L.1951, c. 23, p. 71, s. 15.



Section 39:4-12 - Position Of Hands And Feet; Carrying Another Person

39:4-12. Position of hands and feet; carrying another person
A person propelling or riding on a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto, nor shall he ride with his feet removed from the pedals, or with both hands removed from the handlebars, nor shall he practice any trick or fancy riding in a street. No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.

Amended by L.1951, c. 23, p. 70, s. 13.



Section 39:4-14 - Hitching On Vehicles Prohibited

39:4-14. Hitching on vehicles prohibited
No person riding upon any bicycle, coaster, skates, sled, or toy vehicle shall attach the same or himself to any streetcar or vehicle upon a roadway and no operator of any streetcar or vehicle shall knowingly allow any person riding upon any bicycle, coaster, skates, sled or toy vehicle to attach the same or himself to the streetcar or vehicle.

Amended by L.1951, c. 23, p. 71, s. 14.



Section 39:4-14.1 - Rights, Duties Of Bicycle Riders On Roadways, Exemptions.

39:4-14.1 Rights, duties of bicycle riders on roadways, exemptions.

16. a. Every person riding a bicycle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by chapter four of Title 39 of the Revised Statutes and all supplements thereto except as to those provisions thereof which by their nature can have no application.

Regulations applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles subject to those exceptions stated herein.

b.A law enforcement officer operating a bicycle while in the performance of his duty, and who is engaged in the apprehension of violators of the law or of persons charged with, or suspected of, a violation shall not be subject to the provisions of this section.

L.1951,c.23,s.16; amended 1999, c.283.



Section 39:4-14.2 - Keeping To Right; Exceptions; Single File

39:4-14.2. Keeping to right; exceptions; single file
Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction; provided, however, that any person may move to the left under any of the following situations:

(a) to make a left turn from a left-turn lane or pocket;

(b) to avoid debris, drains or other hazardous conditions that make it impracticable to ride at the right side of the roadway;

(c) to pass a slower moving vehicle;

(d) to occupy any available lane when traveling at the same speed as other traffic;

(e) to travel no more than two abreast when traffic is not impeded.

Persons riding bicycles upon a roadway may travel no more than two abreast when traffic is not impeded, but otherwise shall ride in single file except on paths or parts of roadways set aside for the exclusive use of bicycles.

L.1951, c. 23, p. 71, s. 17. Amended by L.1977, c. 388, s. 1, eff. Feb. 23, 1978; L.1983, c. 257, s. 1, eff. July 7, 1983.



Section 39:4-14.3 - Regulations Relative To Motorized Bicycles.

39:4-14.3 Regulations relative to motorized bicycles.

2. a. Motorized bicycles shall not be operated upon interstate highways or upon public highways divided by a grass or concrete median or highways with posted speed limits in excess of 50 miles per hour or upon the railroad or right-of-way of an operating railroad within the State of New Jersey or upon any public land where expressly prohibited by the governing body, department or agency having jurisdiction thereof.

The commissioner is authorized to adopt regulations either prohibiting the operation of motorized bicycles on any public road or highway with a speed limit in excess of 40 miles per hour, which in his discretion are hazardous for the operation of motorized bicycles or permitting the operation of motorized bicycles on any public road or highway, upon which the operation of motorized bicycles is otherwise prohibited by the provisions of this section, which in his discretion are safe for the operation of motorized bicycles. In no case, however, shall the commissioner adopt a regulation permitting motorized bicycles to be operated on any highway with a posted speed in excess of 50 miles per hour.

b.No municipality shall limit or otherwise restrict the operation of motorized bicycles on any public roads or highways under its jurisdiction in contravention of the provisions of this act or any regulations adopted by the director pursuant thereto.

c.Motorized bicycles shall not be operated by a person under 15 years of age.

d.No person shall operate a motorized bicycle unless he is in possession of a valid driver's license of any class or a motorized bicycle license, which shall be issued by the commission to any person 15 years of age or older, upon proof of identity and date of birth, and after he has passed a satisfactory examination as to his ability as an operator. Such examination shall include a test of the applicant's knowledge of such portions of the mechanism of motorized bicycles as is necessary to insure their safe operation and of the laws and ordinary usages of the road and a demonstration of his ability to operate a motorized bicycle.

The demonstration of an applicant's ability to operate a motorized bicycle shall be administered at such municipalities that the commission shall designate, under the supervision of the commission, or an officer, employee, or authorized agent of the commission, in accordance with rules and regulations promulgated by the commission.

The administrator may, in his discretion, issue a learner's permit to a person 15 years of age or older, upon proof of identity and date of birth, allowing such person, for the purpose of fitting himself to become a motorized bicycle driver, to operate a motorized bicycle during daylight hours without supervision for a period not to exceed 45 days. The permit shall be sufficient license for the person to operate a motorized bicycle. No permit shall be issued unless the person applying therefor shall pay the sum of $5.00 to the commission, or an officer, employee or agent of the commission.

e.The valid driver's license, the insurance identification card, and the registration certificate shall be in the possession of the operator at all times when he is operating a motorized bicycle with motor engaged on the highways of this State. The operator shall exhibit his driver's license when requested to do so by any police officer or magistrate, while in the performance of the duties of his office and shall write his name in the presence of the officer, so that the officer may thereby determine the identity of the licensee and at the same time determine the correctness of the registration certificate, as it relates to the registration number and number plates of the motorized bicycle for which it was issued and the correctness of the evidence of a policy of insurance, as it relates to the coverage of the motorized bicycle for which it was issued. Any person violating this subsection shall be subject to a fine not exceeding $50.00.

If a person charged with a violation of this subsection can exhibit his valid driver's license, insurance identification card, and registration certificate, which were valid on the day he was charged, to the judge of the municipal court before whom he is summoned to answer to the charge, the judge may dismiss the charge; however, the judge may impose court costs.

f.Unless otherwise determined by the commissioner, statutes, rules and regulations applicable to bicycles shall apply whenever a motorized bicycle is operated upon any highway or upon any public land.

Every person operating a motorized bicycle upon a public road or highway shall be subject to all of the duties applicable to the driver of a vehicle by chapter 4 of Title 39 and N.J.S.2C:11-5 and all amendments and supplements thereto.

L.1975,c.250,s.2; amended 1977, c.267, s.2; 1983, c.16, s.1; 1983, c.105, s.7; 2003, c.13, s.49.



Section 39:4-14.3A - Retail Sales; Conformance Of Bicycles To Act And Regulations

39:4-14.3a. Retail sales; conformance of bicycles to act and regulations
No person engaged in the business of selling motorized bicycles at retail shall sell or offer to sell any motorized bicycle unless such motorized bicycle is in conformity with this act and regulations promulgated hereunder by the director.

L.1977, c. 267, s. 3.



Section 39:4-14.3B - Violations; Penalties

39:4-14.3b. Violations; penalties
Except as otherwise provided by this act, any person who violates any of the provisions of this act shall be subject to a fine not exceeding $200.00 or imprisonment for a term not exceeding 15 days or both.

L.1977, c. 267, s. 4.



Section 39:4-14.3C - Rules And Regulations

39:4-14.3c. Rules and regulations
The director may promulgate such rules and regulations as may be necessary to effectuate the purposes of this act.

L.1977, c. 267, s. 5.



Section 39:4-14.3D - Operator Only On Bicycle

39:4-14.3d. Operator only on bicycle
A motorized bicycle shall carry only the operator.

L.1977, c. 267, s. 6.



Section 39:4-14.3E - Compulsory Liability Insurance Coverage

39:4-14.3e. Compulsory liability insurance coverage
Every owner of a motorized bicycle principally garaged or operated in this State and every person in the business of renting motorized bicycles shall maintain liability insurance coverage, under provisions approved by the Commissioner of Insurance, insuring against loss resulting from liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, operation or use of a motorized bicycle.

The Commissioner of Insurance, in consultation with the Director of the Division of Motor Vehicles, shall by regulation fix the amounts and limits of coverage of, and requirements for, such insurance.

L.1977, c. 267, s. 7.



Section 39:4-14.3F - Accident Reports

39:4-14.3f. Accident reports
Article 15 of chapter 4 of Title 39 of the Revised Statutes pertaining to accidents and reports shall be applicable to all accidents involving motorized bicycles. Any law enforcement officer investigating an accident in which a motorized bicycle is involved shall report the accident to the Division of Motor Vehicles. Said report shall include information relating to the cause of the accident and extent of injury, if any, to the operator and such other information as may be required.

L.1977, c. 267, s. 8.



Section 39:4-14.3G - Operation By Person Under Influence Of Liquor Or Drugs; Penalty

39:4-14.3g. Operation by person under influence of liquor or drugs; penalty
It is unlawful for any person to operate a motorized bicycle while under the influence of intoxicating liquor, or a narcotic, hallucinogenic or habit-producing drug. Any person who violates the provisions of this act shall be subject to the same penalties as provided in R.S. 39:4-50 for conviction of operating a motor vehicle while under the influence of any such substance. In any prosecution for a violation of this act, the presumptions, consent and procedures set forth in P.L.1951, c. 23, s. 30 (C. 39:4-50.1) and P.L.1966, c. 142, ss. 2-5 (C. 39:4-50.2 to 39:4-50.5) shall be applicable.

L.1981, c. 97, s. 1, eff. March 31, 1981.



Section 39:4-14.3H - Suspension Of Privilege; Second Violation

39:4-14.3h. Suspension of privilege; second violation
Any person under the age of 17 who commits a second violation of the provisions of P.L.1975, c. 250 (C. 39:4-14.3) or P.L.1977, c. 267 (C. 39:4-14.3a et seq.) or any other provision of chapter 4 of Title 39 of the Revised Statutes shall have his privilege to operate a motorized bicycle suspended for a period of 30 days from the date of conviction. For a subsequent violation a person shall have his privilege to operate a motorized bicycle suspended until he reaches the age of 17.

L.1982, c. 28, s. 1, eff. April 29, 1982.



Section 39:4-14.3I - Registration; Requirements; Form And Content Of Certificate; Expiration; Renewal

39:4-14.3i. Registration; requirements; form and content of certificate; expiration; renewal
In addition to the requirements of section 2 of P.L.1975, c. 250 (C. 39:4-14.3) and P.L.1977, c. 267 (C. 39:4-14.3a et seq.), no motorized bicycle as defined by R.S. 39:1-1 shall be operated on the public highways or on public lands of this State unless registered by the owner thereof as provided by this act. The Director of the Division of Motor Vehicles in the Department of Law and Public Safety is authorized to grant a registration to the owner of a motorized bicycle who is at least 15 years of age, provided that the application for registration has been properly made, the registration fee has been paid, and the motorized bicycle is of a type approved by the director.

The form and contents of the registration certificate shall be prescribed by the director. The director shall maintain a record of all registration certificates issued and their contents.

The registration shall expire and the registration certificate shall become void on the last day of the 11th calendar month following the calendar month in which the certificate was issued, except that the director may suspend or revoke a registration for any violation of this act or of any of the rules promulgated hereunder.

The director shall issue registration certificates for the following registration period, on and after the first day of the calendar month immediately preceding the commencement of the registration period, the registration certificates to be effective immediately.

Application forms for all renewals of registrations for motorized bicycles shall be mailed by the director from the division to the last address of the owner of a motorized bicycle as it appears on the records of the division.

L.1983, c. 105, s. 9.



Section 39:4-14.3J - Form For Sale Of Motorized Bicycles; Registration; Fees

39:4-14.3j. Form for sale of motorized bicycles; registration; fees
10. At the time of original sale of a motorized bicycle in this State, a motorized bicycle dealer shall complete a form, of a kind to be approved by the director, which shall contain the following information:

a. The year of manufacture, make, model, color, and unladen weight of the motorized bicycle;

b. The United States Department of Transportation head tag serial number of the motorized bicycle;

c. The name, street address, and age of the purchaser of the motorized bicycle;

d. The business name and address of the motorized bicycle dealer from whom the bicycle was purchased;

e. The amount of New Jersey sales tax collected by the dealer;



f. The motorized bicycle dealer's New Jersey sales tax authorization number;

g. Signatures of both the motorized bicycle dealer and the purchaser;

h. The month, day and year of sale;



i. The name of the insurer of the motorized bicycle and the policy number;

j. Any other information required by the director.



The dealer shall retain one copy of the form and present the other two to the purchaser. The form shall constitute temporary registration for the vehicle for a period of 20 days from the date of purchase; provided, however, that the purchaser shall comply with all other laws, rules and regulations regarding operation of motorized bicycles.

The dealer shall issue the purchaser temporary license plates to be displayed on the motorized bicycle until permanent registration is completed and a motorized bicycle license plate is issued.

Within 20 days the purchaser shall present one copy of the form to the Division of Motor Vehicles, together with any additional information which the director may require, pay the requisite fee and register the motorized bicycle in the manner provided in this act.

The fee for the initial registration of a motorized bicycle by a given owner shall be $8.00. The yearly fee for each renewal of registration shall be $8.

L.1983,c.105,s.10; amended 1994,c.60,s.23.



Section 39:4-14.3K - License Plate

39:4-14.3k. License plate
At the time of issuance of the registration of the motorized bicycle, the director shall also issue to the registrant, at no additional cost, a motorized bicycle license plate to be attached to the bicycle by the registrant. Each plate shall contain a clearly visible license number to be assigned by the director and shall bear the insignia "MOPED" in clear lettering. The license plate number shall be contained on the certificate of registration.

L.1983, c. 105, s. 11.



Section 39:4-14.3L - . Removal From State, Destruction, Theft Or Discontinued Usage; Notice; Transfer Of Ownership

39:4-14.3l . Removal from state, destruction, theft or discontinued usage; notice; transfer of ownership
Whenever a motorized bicycle for which a registration certificate has been issued has been permanently removed from the State, the owner shall notify the director in writing within 10 days.

Whenever a motorized bicycle for which a registration certificate has been issued has been destroyed, stolen, or whenever its use has been discontinued, the owner shall notify the director in writing, sign and execute the registration certificate, and return it to the director within 10 days.

Whenever there is a transfer of ownership of a motorized bicycle for which a registration certificate has been issued, the owner shall sign over the registration to the purchaser.

The new owner shall apply to the director for a new registration certificate and license plate and submit the original registration certificate and license plate with the application. The new owner shall not operate the motorized bicycle until the new registration is completed.

The application form for registering a motorized bicycle whose ownership has been transferred shall contain the same information contained in the application completed by a motorized bicycle dealer at the time of original sale, with modifications made by the director.

The new owner shall pay the fees for registering the motorized bicycle established pursuant to section 10 of this act.

L.1983, c. 105, s. 12.



Section 39:4-14.3M - Display Of License

39:4-14.3m. Display of license
No person shall operate a motorized bicycle in this State unless a license plate is displayed in accordance with the provisions of R.S. 39:3-33 applicable to motorcycles.

L.1983, c. 105, s. 13.



Section 39:4-14.3N - Make And Model Numbers; Certification; List Of Approved Bicycles

39:4-14.3n. Make and model numbers; certification; list of approved bicycles
a. The director shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), requiring manufacturers or distributors to certify in writing to the division the make and model numbers of motorized bicycles which they sell or distribute in this State.

b. The director shall compile and maintain a list of approved motorized bicycles and shall only permit approved makes and models of motorized bicycles which are sold or distributed in this State after the effective date of this act to be registered pursuant thereto.

c. Nothing contained herein, however, shall preclude registration of a motorized bicycle pursuant to this act where the registrant of the motorized bicycle establishes with reasonable specificity that the motorized bicycle conforms to the definition in R.S. 39:1-1 and the requirements of section 2 of P.L.1975, c. 250 (C. 39:4-14.3) and P.L.1977, c. 267 (C. 39:4-14.3a et seq.).

L.1983, c. 105, s. 14.



Section 39:4-14.3O - . Nonresident Motorized Bicycle Owner; Registration

39:4-14.3o . Nonresident motorized bicycle owner; registration
The registration provisions governing motorized bicycles shall not apply to a nonresident motorized bicycle owner who has complied with the registration and licensing laws of his state of residence, if the motorized bicycle is appropriately identified in accordance with the laws of his state of residence. Nothing in this section shall authorize the operation of a motorized bicycle contrary to the provisions of this act, section 2 of P.L.1975, c. 250 (C. 39:4-14.3) and P.L.1977, c. 267 (C. 39:4-14.3a et seq.).

L.1983, c. 105, s. 15.



Section 39:4-14.3P - Proof Of Ownership; Bicycle Purchased Prior To Effective Date Of Act

39:4-14.3p. Proof of ownership; bicycle purchased prior to effective date of act
With respect to motorized bicycles purchased prior to the effective date of this act, and for which no bill of sale or other formal proof of ownership is available, the director may accept as proof of ownership a sworn affidavit from the owner, setting forth with reasonable specificity facts regarding the acquisition of ownership of the motorized bicycle, together with any supporting documents, as proof of ownership of the motorized bicycle.

A person who knowingly submits a false bill of sale, false receipt for purchase, or any other false proof of ownership, or who knowingly submits any false affidavit or false supporting document regarding proof of ownership of a motorized bicycle, commits a crime of the fourth degree.

L.1983, c. 105, s. 16.



Section 39:4-14.3Q - Helmet

39:4-14.3q. Helmet
No person shall operate a motorized bicycle unless he wears a protective helmet of a type approved by the director.

L.1983, c. 105, s. 17.



Section 39:4-14.3R - Dealer Licensed As Motor Vehicle Dealer; Inapplicability Of Restrictions Contained In Municipal Land Use Law

39:4-14.3r. Dealer licensed as motor vehicle dealer; inapplicability of restrictions contained in Municipal Land Use Law
Requiring a motorized bicycle dealer to be licensed as a motor vehicle dealer under R.S. 39:10-19 for the purposes of this act shall not mean that he is a motor vehicle dealer for the purpose of meeting any restrictions or regulations contained in a planning or zoning ordinance under the "Municipal Land Use Law," P.L.1975, c. 291 (C. 40:55D-1 et seq.).

L.1983, c. 105, s. 18.



Section 39:4-14.3S - Rules And Regulations

39:4-14.3s. Rules and regulations
The director shall have the authority to promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) to effectuate the purposes of this act.

L.1983, c. 105, s. 19.



Section 39:4-14.3T - Violations; Fine

39:4-14.3t. Violations; fine
Except as otherwise provided by this act, a person who violates any of the provisions of this act or any rule or regulation promulgated pursuant to this act shall be subject to a fine of not more than $100.00 for each offense.

L.1983, c. 105, s. 20.



Section 39:4-14.3U - Ownership Acquired Prior To Effective Date Of Act; Compliance With Act

39:4-14.3u. Ownership acquired prior to effective date of act; compliance with act
The owner of a motorized bicycle who acquired ownership prior to the effective date of this act shall have 90 days from the effective date to comply with the registration, titling, and license plate requirements contained herein.

L.1983, c. 105, s. 21.



Section 39:4-14.3V - Education Program For Safe Operation; Fund

39:4-14.3v. Education program for safe operation; fund
The director shall establish a fund not to exceed $50,000.00 per year for the purpose of providing an educational program for the safe operation of motorized bicycles.

L.1983, c. 105, s. 22.



Section 39:4-14.3V1 - Educational Program For Safe Operation Of Bicycles; Fund

39:4-14.3v1. Educational program for safe operation of bicycles; fund
The Director of the Division of Motor Vehicles shall use a portion of the fund established pursuant to section 22 of P.L.1983, c. 105 (C. 39:4-14.3v) for the purpose of providing an educational program for the safe operation of bicycles.

L.1983, c. 459, s. 1, eff. Jan. 12, 1984.



Section 39:4-14.3W - Appropriation Of Fees

39:4-14.3w.Appropriation of fees
23.The fees collected pursuant to this act shall be appropriated to the Division of Motor Vehicles.

L.1983,c.105,s.23.



Section 39:4-14.3X - Motorized Bicycle Operators Subject To Penalties

39:4-14.3x. Motorized bicycle operators subject to penalties
An operator of a motorized bicycle who is convicted of a violation of R.S.39:4-66 concerning the operation of a vehicle when emerging from an alley, driveway, garage, or private road or driveway or section 48 of P.L.1951, c.23 (C.39:4-66.1) concerning the operation of a vehicle when entering an alley, driveway, garage, or private road or driveway from a highway shall be subject to the penalties set forth in R.S.39:4-203.

L.1989,c.147,s.3.



Section 39:4-14.4 - Sale Or Rent Of Bicycle; Equipment With Reflectors

39:4-14.4. Sale or rent of bicycle; equipment with reflectors
No person shall sell or offer to sell, or rent or offer to rent, whether it be by retail, wholesale or by auction, any bicycle manufactured on or after the effective date of this act unless such bicycle is equipped with front, rear and pedal reflectors and either (a) side reflectors; or (b) retroreflective tire sidewalls which shall form a continuous circle on each sidewall, in order to permit recognition and identification under illumination from motor vehicle headlamps. Such front, rear, pedal and side reflectors shall be colored and mounted in conformity with regulations promulgated by the Director of the Division of Consumer Affairs.

L.1975, c. 328, s. 1.



Section 39:4-14.4A - Helmet Use; Required Display Of Promotional Statement

39:4-14.4a. Helmet use; required display of promotional statement
1. No person shall sell or offer to sell at retail any bicycle unless there is affixed to that bicycle a statement promoting the use of helmets by bicycle riders. If a bicycle is sold unassembled, the statement shall be displayed in a prominent manner on the carton or package containing the unassembled bicycle.

L.1991,c.323,s.1.



Section 39:4-14.5 - Bicycle Defined

39:4-14.5. Bicycle defined
As used in this act "bicycle" means any two-wheeled vehicle having a rear drive wheel which is solely human-powered and having a seat height of 25 inches or greater when the seat is in the lowest adjustable position.

L.1975, c. 328, s. 2.



Section 39:4-14.6 - Inapplicability Of Act To Person Not Regularly Engaged In Selling Or Renting Bicycles

39:4-14.6. Inapplicability of act to person not regularly engaged in selling or renting bicycles
This act shall not apply to the sale or rental of a bicycle by any person who is not regularly engaged in the business of selling or renting bicycles and where such bicycle was obtained by the person making the sale or rental for his own use.

L.1975, c. 328, s. 3.



Section 39:4-14.7 - Equipment; Rules And Regulations

39:4-14.7. Equipment; rules and regulations
The Director of the Division of Consumer Affairs in the Department of Law and Public Safety is authorized and empowered to adopt rules and regulations covering the types of equipment and the specifications therefor, including the color and mounting thereof, which shall be in accordance with Federal standards regulating bicycles promulgated by the Consumer Product Safety Commission entitled "Requirements For Bicycles" (16 CFR Part 1512) and pursuant to the Federal Hazardous Substances Act (15 U.S.C. 1261, et seq.) and any amendatory or supplemental acts or regulations promulgated thereto.

L.1975, c. 328, s. 4.



Section 39:4-14.7A - Rules, Regulations; Warning Cards.

39:4-14.7a Rules, regulations; warning cards.

2.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to effectuate the purposes of this act. In addition to such other matters as the director shall deem appropriate and necessary, those rules and regulations so promulgated shall provide that the affixing of the warning cards "This Bike Is Missing One Part," designed by the New Jersey Coalition for Prevention of Developmental Disabilities and funded by the Office for the Prevention of Developmental Disabilities in the Department of Human Services, to a bicycle offered for sale at retail shall fulfill the requirements of section 1 of this act and that those warning cards shall be readily available to the retail sellers of bicycles at cost.

L.1991, c.323, s.2; amended 2010, c.50, s.62.



Section 39:4-14.8 - Violations; Penalties

39:4-14.8. Violations; penalties
Any person who shall violate any of the provisions of this act shall be subject to a fine of not more than $50.00 for a first offense and a fine of $100.00 for each subsequent offense.

L.1975, c. 328, s. 5.



Section 39:4-14.9 - Enforcement Of Act; Jurisdiction Of Proceedings To Collect Fine

39:4-14.9. Enforcement of act; jurisdiction of proceedings to collect fine
6. The enforcement of this act shall be vested in the Director of the Division of Consumer Affairs of the Department of Law and Public Safety, the inspectors appointed under his authority, and the police or peace officers of, or inspectors duly appointed for that purpose by, any municipality or county or by the State. Jurisdiction of proceedings to collect the penalties prescribed by this act is vested in the Superior Court and the municipal court in any municipality where the defendant may be apprehended or where he may reside. Process shall be either a summons or warrant and shall be prosecuted in a summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1975,c.328,s.6; amended 1991,c.91,s.370.



Section 39:4-14.10 - Electric Personal Assistive Mobility Device Defined; Regulations Concerning

39:4-14.10. Electric personal assistive mobility device defined; regulations concerning
1. a. As used in this act, "electric personal assistive mobility device" means a self-balancing non-tandem two wheeled device designed to transport one person which uses an electric propulsion system with average power of 750 watts (one horsepower), whose maximum speed on a paved level surface, when powered solely by such a propulsion system while operated by a person weighing 170 pounds is less than 20 miles per hour. The device shall not be considered a motorized wheelchair, motorized bicycle, motorcycle, motorized scooter, motorized skateboard, vehicle or motor vehicle.

b.An electric personal assistive mobility device may be operated on the public highways, sidewalks and bicycle paths of the State. Every person operating such a device shall be granted all of the rights and be subject to all of the duties applicable to the driver of a bicycle by chapter four of Title 39 of the Revised Statutes except as to those provisions thereof which by their nature can have no application. An electric personal assistive mobility device shall be subject to the safety and equipment requirements applicable to the bicycle provisions of chapter 4 of Title 39 of the Revised Statutes, except as to those provisions thereof which by their nature can have no application.

c.The operator of an electric personal assistive mobility device shall not be required to obtain a driver's license therefor or to register the device. The operator shall not be required to furnish proof of having liability insurance for the device or other proof of financial responsibility.

d.The governing body of any municipality may, by ordinance, regulate the operation of electric personal assistive mobility devices upon the roadways and public properties under municipal jurisdiction. The State or the governing body of any county or municipality may prohibit or regulate their operation on any public highway under its jurisdiction.

e.Notwithstanding the other provisions of this section, an operator of an electric personal assistive mobility device shall:

(1)wear a helmet while operating that device; and

(2)be 16 years of age or older, except for an operator with a mobility-related disability.

L.2001,c.430,s.1; amended 2003, c.88.



Section 39:4-14.11 - Noncompliance With Regulations On Electric Personal Assistive Mobility Device Operation, Warning, Fine.

39:4-14.11 Noncompliance with regulations on electric personal assistive mobility device operation, warning, fine.

3.An operator who fails to comply with the requirements of this act shall receive a warning for the first offense. For a second offense, the operator shall be fined $10. For a subsequent offense, the device shall be impounded for not more than 30 days. A person who fails to comply with the requirements governing warning notices shall be fined not more than $100 for each violation.

L.2001,c.430,s.3.



Section 39:4-14.12 - Motorized Scooter, Prohibited From Operation On Public Street, Highway, Sidewalk; Exceptions.

39:4-14.12 Motorized scooter, prohibited from operation on public street, highway, sidewalk; exceptions.

2. a. No person, except for an operator with a mobility-related disability, as authorized by section 2 of P.L.2007, c.21 (C.39:4-14.15), shall operate a motorized scooter upon any public street, highway or sidewalk.

b.Except as otherwise provided in section 4 of P.L.2005, c.159 (C.39:4-14.14), no person, except for an operator with a mobility-related disability, as authorized by section 2 of P.L.2007, c.21 (C.39:4-14.15), shall operate a motorized scooter upon any public property or lands.

c.No person shall operate a motorized scooter on the property of another without the consent of the owner of that property or the person who has a contractual right to the use of that property.

L.2005, c.159, s.2; amended 2007, c.21, s.1.



Section 39:4-14.13 - Violations, Fines, Seizure, Community Service.

39:4-14.13 Violations, fines, seizure, community service.

3.A person violating the provisions of section 2 of this act shall be subject:

a.For the first offense, to a fine of not less than $100 nor more than $200, and seizure of the motorized scooter. The seized scooter may only be retrieved from the police by the operator of the scooter or if the operator is under 18 years of age by the operator accompanied by the operator's parent or guardian.

b.For the second offense, to a fine of not less than $200 nor more than $500, and seizure of the motorized scooter. The seized scooter may only be retrieved from the police by the operator of the scooter or if the operator is under 18 years of age by the operator accompanied by the operator's parent or guardian, provided that the court adjudicating the matter approves the return of the scooter. In addition to the fine and seizure provided for in this subsection, the court shall order the violator to perform community service for a period of not greater than 25 hours.

c.For the third or subsequent offense, to a fine of not less than $500 nor more than $750, and seizure and forfeiture of the motorized scooter. In addition to the fine, and seizure and forfeiture provided in this subsection, the court shall order the violator to perform community service for a period of not greater than 50 hours.

L.2005,c.159,s.3.



Section 39:4-14.14 - Operation Of Motorized Scooters Permitted On Designated Municipal, County Property, Requirements.

39:4-14.14 Operation of motorized scooters permitted on designated municipal, county property, requirements.

4.The governing body of any municipality may, by ordinance, permit the operation of motorized scooters upon designated municipal property, other than the streets, highways and sidewalks under municipal jurisdiction. The governing body of any county may, by resolution, permit the operation of motorized scooters upon designated county property, other than the streets, highways and sidewalks under county jurisdiction.

Such an ordinance or resolution permitting the operation of motorized scooters upon designated municipal or county property shall include, but not be limited to, the following provisions:

a.A designation of the municipal or county property upon which motorized scooters may be operated;

b.The days and hours of the day during which motorized scooters may be operated upon that municipal or county property;

c.A requirement that each motorized scooter operated upon the designated municipal or county property be registered with the municipality or county and receive a certificate of registration from the municipality or county. As a condition for such registration, the owner or operator shall produce or display appropriate proof that a policy of liability insurance is in effect for that motorized scooter. The municipality or county may impose a reasonable fee to cover the costs of registration;

d.A requirement that no person under the age of 12 years or older if so determined by the municipality or county be permitted to operate a motorized scooter upon the designated municipal or county property;

e.A requirement that every operator of a motorized scooter wear a properly fitted and fastened helmet which meets the standards of the American National Standards Institute (ANSI Z90.4 bicycle helmet), the Snell Memorial Foundation's 1990 Standard for Protective Headgear for Use in Bicycling, the American Society for Testing and Materials (ASTM) standard or such other standard, as appropriate;

f.A requirement that each motorized scooter operated upon the designated municipal or county property be equipped with a brake that will enable the operator to stop the scooter in a safe and effective manner;

g.A requirement that prior to operating a motorized scooter upon the designated municipal or county property, the prospective operator demonstrate, in a manner prescribed by a designated local authority, a capability to safely operate the scooter; and

h.A schedule setting forth the penalties for violating the provisions of the ordinance. The schedule shall be prominently posted upon the designated municipal or county property, along with a warning that operators may also be subject to applicable provisions and penalties set forth in chapter 4 of Title 39 of the Revised Statutes.

L.2005,c.159,s.4.



Section 39:4-14.15 - Issuance Of Placard, Sticker Authorizing Operation Of Motorized Scooter By Handicapped Person; Regulations; Definition.

39:4-14.15 Issuance of placard, sticker authorizing operation of motorized scooter by handicapped person; regulations; definition.

2. a. Upon request, the Chief Administrator of the New Jersey Motor Vehicle Commission shall issue to any holder of a handicapped person identification card, a placard or sticker of such size and design as shall be determined by the chief administrator in consultation with the Division of Vocational Rehabilitation Services in the Department of Labor and Workforce Development and the Division of Disability Services in the Department of Human Services, indicating that a handicapped person identification card has been issued to the person designated therein and that the person so designated may operate the motorized scooter on public streets as provided in subsection e. of this section. The placard or sticker shall be displayed in such manner as the chief administrator shall determine on the motorized scooter used by the named individual with a mobility-related disability.

b.Any motorized scooter operated by a person with a mobility-related disability shall be registered with the municipality in which the operator resides. As a condition for such registration, the owner or operator shall produce or display appropriate proof that a policy of liability insurance is in effect for that motorized scooter. The municipality or county may impose a reasonable fee to cover the costs of registration.

c.Any person with a mobility-related disability who operates a motorized scooter shall wear a properly fitted and fastened helmet which meets the Consumer Product Safety Commission standard or such other standard, as appropriate.

d.Any motorized scooter operated by a person with a mobility-related disability shall be equipped with a brake that will enable the operator to stop the scooter in a safe and effective manner.

e.A properly registered motorized scooter may be operated by a properly designated person with a mobility-related disability on any public street with a posted speed limit not exceeding 25 miles per hour. If the authority having jurisdiction over the public street determines that a properly registered motorized scooter operated by a properly designated person with a mobility-related disability may be operated on a public street with a posted speed limit in excess of 25 miles per hour, but not exceeding 35 miles per hour, or any portion thereof, without posing a danger to the safety and well-being of the operator of the motorized scooter or impeding the safe flow and operation of traffic, a properly registered motorized scooter may be operated on that designated public street, or designated portion thereof, by a properly designated person. A municipality or county may make such a determination by ordinance or resolution, as appropriate, but such ordinance or resolution shall not require the approval of the Commissioner of Transportation.

f.No motorized scooter that is capable of a maximum speed of more than 15 miles per hour shall be registered or operated on a public street under the provisions of this section.

g.Neither the State nor any municipality or county, nor any agency, official or employee thereof, shall assume responsibility for or incur liability for any injury to person or property caused by any act of a person with a mobility-related disability who operates a motorized scooter upon its designated municipal, county or State property.

h.For the purposes of this section, "motorized scooter" shall mean a gas or electric powered scooter or mini scooter which is capable of a maximum speed of not more than 15 miles per hour on a flat surface. Nothing in this section shall be construed to authorize or permit the registration or operation of any pocket bike, super pocket bike, sport scooter, mini chopper, mini motorcycle, or motorized skateboard on any public street by a person with a mobility-related disability.

L.2007, c.21, s.2.



Section 39:4-15 - Sleigh Bells On Horses Attached To A Sleigh

39:4-15. Sleigh bells on horses attached to a sleigh
No person shall drive a horse attached to a sleigh or sled on a highway unless there are a sufficient number of bells attached to the horse's harness to give warning of its approach.



Section 39:4-16 - Unattended Horses; Precautions Used

39:4-16. Unattended horses; precautions used
No horse shall be left unattended in a highway unless securely fastened or unless the wheels of the vehicle to which he is harnessed are securely tied, fastened or chained, and the vehicle is of sufficient weight to prevent its being dragged at a dangerous speed with the wheels so secured.



Section 39:4-17 - Unbitted Horses

39:4-17. Unbitted horses
No horse shall be unbitted in a highway unless secured by a halter.



Section 39:4-18 - Removing Part Of Vehicle Or Harness

39:4-18. Removing part of vehicle or harness
No person shall remove a wheel, pole shaft, whiffletree, swinglebar or a part of a vehicle or harness likely to cause accident if the horse starts, without first unhitching the horse attached to the vehicle.



Section 39:4-19 - Obstructing Sidewalk With Tie Rope, Etc., Prohibited

39:4-19. Obstructing sidewalk with tie rope, etc., prohibited
No person shall fasten a horse in such a manner that the tie rope, reins, or lines are an obstruction to the free use of a sidewalk or crosswalk.



Section 39:4-20 - Hitching Horses To Pole, Post, Tree Or Hydrant Prohibited

39:4-20. Hitching horses to pole, post, tree or hydrant prohibited
No horse shall be hitched or fastened to a pole carrying any wires, a public lamp-post, or pole, a shade tree or its protecting box or casing, or to a water hydrant in a street.



Section 39:4-21 - Racing On Highway Prohibited; Exception

39:4-21. Racing on highway prohibited; exception
No person shall run or race a horse on a highway, whether the running, racing or trotting is for trial of speed or for the purpose of passing another horse or vehicle. This section shall not apply where permission for racing is given by the proper municipal authorities and the portion of the highway which is devoted to the racing is properly closed to other traffic.



Section 39:4-22 - Reins Held In Hands

39:4-22. Reins held in hands
No person shall cease to hold the reins in his hands while riding, driving, or conducting a horse.



Section 39:4-23 - Mistreatment Of Horse, Violations, Disorderly Person; Certain Acts, Crime Of Fourth Degree

39:4-23. Mistreatment of horse, violations, disorderly person; certain acts, crime of fourth degree
39:4-23. No person shall either ill-treat, overdrive, override or unnecessarily or cruelly beat a horse. A person who violates this section shall be guilty of a disorderly persons offense, except that a person who unnecessarily or cruelly beats a horse shall be guilty of a crime of the fourth degree, and shall be subject to the provisions of R.S.4:22-17, R.S.4:22-21, and R.S.4:22-26, as appropriate.

Amended 1998, c.105, s.1; 2001, c.229, s.5.



Section 39:4-24 - Use Of Whip

39:4-24. Use of whip
No person shall crack or so use a whip as to annoy, interfere with or endanger a person or excite a horse other than a horse which he is using.



Section 39:4-25 - Lights On Animal-drawn Vehicles

39:4-25. Lights on animal-drawn vehicles
Every vehicle drawn by a horse or other beast shall carry, during the period from thirty minutes after sunset and thirty minutes before sunrise, and when fog renders it impossible to see a long distance, at least one lighted lamp on the front of the vehicle. The lamp shall show a white light and shall be of such a nature and so displayed that it may be seen from a point at least five hundred feet distant in the direction toward which the vehicle is proceeding. There shall be attached to the rear of the vehicle two lighted lamps showing a red light visible for a distance of at least five hundred feet in the direction from which the vehicle is proceeding.

Amended by L.1951, c. 23, p. 72, s. 18.



Section 39:4-25.1 - Rights And Duties Of Persons Riding Or Driving Animals

39:4-25.1. Rights and duties of persons riding or driving animals
Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by chapter four of Title 39 of the Revised Statutes and all supplements thereto, except those provisions thereof which by their very nature can have no application.

L.1951, c. 23, p. 72, s. 19.



Section 39:4-26 - Moving Heavy Machinery, Apparatus, Etc.; Registration Fee; Permits; Reciprocity

39:4-26. Moving heavy machinery, apparatus, etc.; registration fee; permits; reciprocity
A person may move along or across a public road or highway, road building machinery, vehicles, traction engines, rollers, structural units incapable of dismemberment or other apparatus or machinery of unusual size or weight, on trailers or semitrailers, after registering the trailers or semitrailers with the Director of Motor Vehicles and paying him a registration fee of $200.00 and obtaining a permit therefor from the director for the State highways traversed by them, or from the county supervisor or supervisors of roads of the county or counties for the county roads traversed by them or from the duly authorized official or officials of the municipality or municipalities for the municipal roads traversed by them, subject to the provisions of this article, provided, however, that the provisions for registration and registration fee shall not apply to such vehicles duly registered in any other State or Federal district which grants exemption from registration and registration fee to vehicles properly registered in New Jersey under provisions of this article, traversing the roads of said other State or Federal district.

A trailer or semitrailer, having a width in excess of 96 but not more than 144 inches, used to transport divisible loads for industrial processing or storage may be registered with the director at a fee of $200.00. A trailer or semitrailer so registered may be operated on any public highway, except limited access highways, provided the distance operated on the highway is not more than 1,000 feet from the point of entrance to the point of exit and further provided that a permit valid for the duration of the registration year is obtained from the director. Such movements may be made at any hour of any day of the year and no escort vehicles shall be required. The limitation as to distance operated shall not apply when the vehicle is empty and proceeding to or from an inspection, service, maintenance, or repair facility.

The director, board of chosen freeholders and a municipality, may be regulation in the case of the director and by resolution in the case of the board of freeholders or municipality, adopt general rules and regulations with respect to the issuance and use of permits, but not contrary to those stated above, and may impose reasonable fees therefor provided that no permit shall be issued unless the said director, county supervisor or authorized municipal official is reasonably satisfied as to the financial responsibility of the applicant for permit to meet any claims for damages which may arise and reasonable evidence of such financial responsibility is filed with the said director, supervisor or municipal official.

Amended by L.1941, c. 260, p. 690, s. 1; L.1951, c. 23, p. 72, s. 20; L.1952, c. 149, p. 508, s. 1; L.1960, c. 13, p. 33, s. 1; L.1961, c. 113, p. 707, s. 4; L.1971, c. 310, s. 1, eff. Sept. 2, 1971; L.1975, c. 180, s. 10, eff. Jan. 1, 1976.



Section 39:4-27 - Loading And Operation Of Trailer; Permittee's Responsibility In Damages

39:4-27. Loading and operation of trailer; permittee's responsibility in damages
In the transportation of any such road building machinery, vehicle, traction engine, roller, structural unit incapable of dismemberment or other apparatus or machinery in accordance with the provisions of section 39:4-26 of this Title, such trailer or semitrailer shall be so loaded and operated as not to cause damage to the surface of any public road, street, highway, bridge or railroad crossing. When operated the gross weight of the combination of vehicle and load shall be limited to eight hundred pounds for each inch of width of the tires on all wheels.

Every permittee shall be responsible in money damages to the municipality, county, State Highway Commissioner or railroad company maintaining a highway, bridge or railroad crossing by reason of the failure of the permittee to comply with the statutes or posted regulations governing the use of the said highway, bridge or crossing or the rules and regulations governing the movement authorized under said permit.

Amended by L.1941, c. 260, p. 690, s. 2; L.1952, c. 149, p. 509, s. 2.



Section 39:4-28 - Height; Overhead Wires

39:4-28. Height; overhead wires
No such road building machinery, vehicle, traction engine, steam roller or other apparatus or machinery having a height, including load or equipment or apparatus connected therewith, in excess of fourteen feet shall be operated, driven, propelled or conveyed along or across a public road or highway in which is located overhead wires of a street railway, traction company or electric light or power company at any time, unless employees of the street railway, traction company or electric light or power company are present prepared to superintend the necessary movement or change in the wires, or to make immediate repairs thereof in case of injury thereto.



Section 39:4-29 - Time For Moving Along Street Railway Tracks

39:4-29. Time for moving along street railway tracks
No such road building machinery, vehicle, traction engine, steam roller or other apparatus or machinery shall be operated, driven, propelled or conveyed along the tracks of a street railway excepting between the hours of nine o'clock P.M. and six o'clock A.M.



Section 39:4-30 - Exceptions To Application Of Article; "Temporary" Or "In-transit" Registration Plates

39:4-30. Exceptions to application of article; "temporary" or "in-transit" registration plates
Nothing in this article shall apply to any road building machinery, vehicle, traction engine, steam roller or other apparatus or machinery running upon railroad or street railway tracks, or a private railroad or railway, spur track or switch, nor shall a license hereunder be required for any road building machinery, vehicle, traction engine, steam roller or other apparatus or machinery while actually used in any type of construction; provided, further, however, that any such road building machinery, vehicle, traction engine, roller or other apparatus or machinery of the kind may be operated or drawn, subject to the following conditions:

Any person, partnership or corporation may, with regard to such road building machinery, vehicle, traction engine, roller or other apparatus or machinery of the kind owned or controlled by it, obtain general registration and registration plates therefor of the style and kind provided for in this article, with the word "temporary" or "in-transit" stated thereon, but only if the director is satisfied as to the financial responsibility of such person, partnership or corporation to meet any claim for damages arising out of an accident and satisfactory evidence of such responsibility has been filed with him.

The annual fee for the issuance of a certificate of registration, or duplicates thereof and five sets of "temporary" or "in-transit" plates bearing a number, corresponding to the number on the certificate of registration shall be $100.00.

Such plates can be placed on any such road building machinery, vehicle, traction engine, roller or other apparatus or machinery, owned or operated by the person, partnership or corporation to whom the registration is issued, only in moving to and from the location of any type of construction.

Amended by L.1941, c. 257, p. 686, s. 1; L.1949, c. 250, p. 804, s. 1; L.1951, c. 23, p. 73, s. 21; L.1968, c. 130, s. 11, eff. Aug. 1, 1968; L.1975, c. 180, s. 11, eff. Jan. 1, 1976.



Section 39:4-31 - Violations Of Article; Fine

39:4-31. Violations of article; fine
A person violating a provision of this article shall, upon conviction thereof, pay such fine as may be imposed by the court, not exceeding one hundred dollars ($100.00) for each violation. In default of the payment thereof, the court imposing the fine may cause him to be imprisoned in the county jail of the county for a term not exceeding ninety days.

The fine shall be paid over to the board or body charged with the maintenance of the road or highway upon which the violation occurs.

Amended by L.1953, c. 36, p. 618, s. 4.



Section 39:4-31.1 - Operation Of Low-speed Vehicle On Public Roads; Conditions.

39:4-31.1 Operation of low-speed vehicle on public roads; conditions.

2. a. A low-speed vehicle may be operated upon any public road or highway under the jurisdiction of the Department of Transportation with a posted speed of 25 miles per hour or less. The commissioner may in the commissioner's discretion, by order, pursuant to the provisions of P.L.1998, c.28 (C.39:4-8.2 et seq.), permit the use of low-speed vehicles upon any road and highway under the jurisdiction of the Department of Transportation where the posted speed limit is greater than 25 miles per hour but not greater than 35 miles per hour. Notwithstanding the foregoing, the commissioner may by order prohibit the use of low-speed vehicles on any street under the jurisdiction of the Department of Transportation where the commissioner determines that the operation of low-speed vehicles would constitute a hazard.

b.A low-speed vehicle may be operated upon any public road or highway under the jurisdiction of a county or municipality with a posted speed of 25 miles per hour or less. A municipality or county may, by ordinance, or a county may, by ordinance or resolution, as appropriate, in the case of any street under municipal or county jurisdiction, permit the use of low-speed vehicles where the posted speed limit is greater than 25 miles per hour but not greater than 35 miles per hour. Notwithstanding the foregoing, a municipality or county may, by ordinance, or a county may, by ordinance or resolution, as appropriate, prohibit the use of low-speed vehicles on any street where the municipality or county determines that the operation of low-speed vehicles would constitute a hazard.

c.A low-speed vehicle may enter an intersection and cross any public road or highway under the jurisdiction of the Department of Transportation where the posted speed is 35 miles per hour or less, provided that if the road or highway is more than two lanes or is divided, such crossings shall only occur at signalized intersections or at such non-signalized intersections as the commissioner in the commissioner's discretion determines are appropriate for such crossings either on the commissioner's own motion or at the request of a county or municipality. A low-speed vehicle may enter an intersection and cross any public road or highway under the jurisdiction of the Department of Transportation where the posted speed is in excess of 35 miles per hour only at signalized intersections or at such non-signalized intersections as the commissioner in the commissioner's discretion determines are appropriate for such crossings either upon the commissioner's own motion or at the request of a county or municipality.

d.A low-speed vehicle may enter an intersection and cross any public road or highway under the jurisdiction of a county or municipality where the posted speed is 35 miles per hour or less, provided that if the road or highway is more than two lanes or is divided, such crossings shall only occur at signalized intersections or at such non-signalized intersections as the municipality by ordinance or the county, by ordinance or resolution, as appropriate, determines are appropriate for such crossing. A low-speed vehicle may enter an intersection and cross any public road or highway under the jurisdiction of a county or municipality where the posted speed is in excess of 35 miles per hour only at signalized intersections or at such non-signalized intersections as the municipality by ordinance or the county by ordinance or resolution, as appropriate, determines are appropriate for such crossing.

e.Persons operating a low-speed vehicle upon a public road, street or highway or crossing a public road, street or highway in violation of this section shall be subject to the general penalties of this chapter.

L.2005,c.273,s.2.



Section 39:4-31.2 - Requirements For Low-speed Vehicles Operated On Public Road, Highway.

39:4-31.2 Requirements for low-speed vehicles operated on public road, highway.

3. a. Low-speed vehicles operated upon any public road or highway in this State shall be maintained in proper condition and comply with the equipment requirements and standards as set forth in 49 CFR s. 571.500, as amended and supplemented.

Low-speed vehicles operated upon any public road or highway in this State shall be equipped with the following additional equipment:

(1)Brakes adequate to control the movement of and to stop such vehicle;

(2)An odometer;

(3)A speedometer; and

(4)The original manufacturer's vehicle identification number die stamped upon the body, or frame, or either or both of them, of the vehicle or the original manufacturer's vehicle identification number die stamped upon the engine or motor of the vehicle.

b.All low-speed vehicles shall have a safety information decal as provided by the manufacturer affixed in a conspicuous place on the rear of the vehicle which shall display in prominent lettering "25 MPH Vehicle."

c.Any person operating a low-speed vehicle without the equipment prescribed in this section shall, on conviction, be fined for each violation as provided in R.S.39:3-79.

L.2005,c.273,s.3.



Section 39:4-31.3 - Valid Driver's License Required For Operation Of Low-speed Vehicle; Registration, Insurance.

39:4-31.3 Valid driver's license required for operation of low-speed vehicle; registration, insurance.

4. a. Any person operating a low-speed vehicle in this State authorized pursuant to section 2 of P.L.2005, c.273 (C.39:4-31.1) shall be in possession of a valid driver's license pursuant to the applicable provisions of R.S.39:3-10.

b.Low-speed vehicles operated on the roads and highways of this State shall be properly registered and insured in accordance with the provisions of R.S.39:3-4. All low-speed vehicles operated on the roads and highways of this State shall properly display a license plate issued by the New Jersey Motor Vehicle Commission or issued pursuant to the laws of another state.

The driver's license, the registration certificate of a motor vehicle and an insurance identification card shall be in the possession of the driver or operator at all times when he is in charge of a low-speed vehicle on the highways of this State.

c.Every person operating a low-speed vehicle upon a public road, street or highway shall be subject to the provisions of chapter 4 of Title 39 of the Revised Statutes, and chapter 11 and chapter 12 of Title 2C of the New Jersey Statutes applicable to the drivers of motor vehicles.

L.2005,c.273,s.4.



Section 39:4-31.4 - Certificate Of Origin Of Low-speed Vehicle; Waiver Of Liability By Purchaser.

39:4-31.4 Certificate of origin of low-speed vehicle; waiver of liability by purchaser.

5. a. When a new low-speed vehicle is delivered in this State by the manufacturer to his agent or a dealer, or a person purchasing directly from the manufacturer, the manufacturer shall execute and deliver to his agent or a dealer, or a person purchasing directly from the manufacturer, a certificate of origin, and no person shall bring into this State any new low-speed vehicle unless he has in his possession the certificate of origin. The certificate of origin shall contain the manufacturer's vehicle identification number and the motor number, if available, when the vehicle is sold, the name of the manufacturer, the manufacturer's shipping weight, and identify the vehicle as a low-speed vehicle, and provide a general description of the body, if any, the type and model and the gross vehicle weight rating.

When a new low-speed vehicle is sold in this State, the manufacturer, his agent or a dealer shall execute and deliver to the purchaser an assignment of the certificate of origin, with the genuine names and business or residence addresses of both stated thereon, and certified to have been executed with full knowledge of the contents and with the consent of both purchaser and seller. If, in connection with such sale, a security interest is taken or retained by the seller to secure all or a part of the purchase price of the vehicle, or is taken by a person who by making an advance or incurring an obligation gives value to enable the purchaser to acquire rights in the motor vehicle, the name and the business or residence address of the secured party or his assignee shall be noted on the manufacturer's certificate of origin. Nothing in this section shall apply to security interests in motor vehicles which constitute inventory held for sale, but such interests shall be subject to chapter 9 of Title 12A of the New Jersey Statutes.

b.Each purchaser of a new low-speed vehicle in this State shall execute a waiver and certify to have purchased a low-speed vehicle with full knowledge of the potentially hazardous characteristics of such vehicles as detailed by the manufacturer or his agent or dealer. The waiver shall be prepared by the manufacturer and kept in the possession of the manufacturer and his agent or dealer of low-speed vehicles. An executed copy shall be provided to the purchaser. The signing of this waiver by the purchaser shall serve to eliminate any liability of the manufacturer and his agent or dealer of low-speed vehicles.

L.2005,c.273,s.5.



Section 39:4-31.5 - Low-speed Vehicle Exempt From Inspection.

39:4-31.5 Low-speed vehicle exempt from inspection.

6.No low-speed vehicle shall be subject to a motor vehicle inspection by the New Jersey Motor Vehicle Commission. The registered owner of a low-speed vehicle shall be required to maintain the vehicle in proper condition as required by section 3 of this act.

L.2005,c.273,s.6.



Section 39:4-32 - Crossing Roadway; Signal.

39:4-32 Crossing roadway; signal.

39:4-32. On highways where traffic is controlled by a traffic control signal or by traffic or police officers:

a.Pedestrians shall not cross a roadway against the "stop" or red signal at a crosswalk, whether marked or unmarked, unless otherwise specifically directed to go by a traffic or police officer, or official traffic control device.

b.No driver of a vehicle shall fail to stop and remain stopped for a pedestrian crossing a roadway at a crosswalk when the pedestrian is upon, or within one lane of, the half of the roadway upon which the vehicle is traveling or onto which it is turning during the "go" or green signal. As used in this subsection, "half of the roadway" means all traffic lanes conveying traffic in one direction of travel, and includes the entire width of a one-way roadway.

c.A pedestrian crossing or starting across the intersection on a "go" or green signal, but who is still within the crosswalk when the signal changes, shall have the right of way until the pedestrian has reached the opposite curb or place of safety.

d.No pedestrian shall leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield or stop.

e.Whenever any vehicle is stopped to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

f.Every pedestrian upon a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

g.Nothing contained herein shall relieve a driver from the duty to exercise due care for the safety of any pedestrian upon a roadway. Nothing herein shall relieve a pedestrian from using due care for his safety.

h.In the event of a collision between a vehicle and a pedestrian within a marked crosswalk, or at an unmarked crosswalk at an intersection, there shall be a permissive inference that the driver did not exercise due care for the safety of the pedestrian.

amended 1951, c.23, s.22; 2009, c.319, s.1.



Section 39:4-33 - Use Of Designated Crosswalk; Keeping To Right

39:4-33. Use of designated crosswalk; keeping to right
At intersections where traffic is directed by a police officer or traffic signal, no pedestrian shall enter upon or cross the highway at a point other than a crosswalk. Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

Amended by L.1951, c. 23, p. 74, s. 23.



Section 39:4-34 - Pedestrians To Cross Within Crosswalk Or At Right Angles; Facing Traffic; Sidewalks

39:4-34. Pedestrians to cross within crosswalk or at right angles; facing traffic; sidewalks
Where traffic is not controlled and directed either by a police officer or a traffic control signal, pedestrians shall cross the roadway within a crosswalk or, in the absence of a crosswalk, and where not otherwise prohibited, at right angles to the roadway. It shall be unlawful for a pedestrian to cross any highway having roadways separated by a medial barrier, except where provision is made for pedestrian crossing. On all highways where there are no sidewalks or paths provided for pedestrian use, pedestrians shall, when practicable, walk only on the extreme left side of the roadway or its shoulder facing approaching traffic.

Where sidewalks are provided it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

Amended by L.1951, c. 23, p. 74, s. 25; L.1970, c. 156, s. 1, eff. July 24, 1970; L.1981, c. 220, s. 1, eff. July 20, 1981.



Section 39:4-36 - Driver To Yield To Pedestrians, Exceptions; Violations, Penalties.

39:4-36 Driver to yield to pedestrians, exceptions; violations, penalties.

39:4-36. a. The driver of a vehicle shall yield the right-of-way to a pedestrian crossing the roadway within any unmarked crosswalk at an intersection, except at crosswalks when the movement of traffic is being regulated by police officers or traffic control signals, or where otherwise regulated by municipal, county, or State regulation, and except where a pedestrian tunnel or overhead pedestrian crossing has been provided:

(1)The driver of a vehicle shall stop and remain stopped to allow a pedestrian to cross the roadway within a marked crosswalk, when the pedestrian is upon, or within one lane of, the half of the roadway, upon which the vehicle is traveling or onto which it is turning. As used in this paragraph, "half of the roadway" means all traffic lanes conveying traffic in one direction of travel, and includes the entire width of a one-way roadway.

(2)No pedestrian shall leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield or stop.

(3)Whenever any vehicle is stopped to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

(4)Every pedestrian upon a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(5)Nothing contained herein shall relieve a driver from the duty to exercise due care for the safety of any pedestrian upon a roadway. Nothing contained herein shall relieve a pedestrian from using due care for his safety.

b.A person violating any paragraph of subsection a. of this section shall, upon conviction thereof, pay a fine to be imposed by the court in the amount of $200. The court may also impose upon a person violating any paragraph of subsection a. of this section, a penalty of community service not to exceed 15 days in such form and on such terms as the court shall deem appropriate. If the violation results in serious bodily injury to a pedestrian, the person convicted of the violation shall be subject to a fine of not less than $100 or more than $500, and may additionally be subject to a sentence of imprisonment not to exceed 25 days, or a license suspension not to exceed six months, or both, in the discretion of the court. As used in this section, "serious bodily injury" means serious bodily injury as defined in subsection b. of N.J.S.2C:11-1.

c.Of each fine imposed and collected pursuant to subsection b. of this section, $100 shall be forwarded to the State Treasurer who shall annually deposit the moneys into the "Pedestrian Safety Enforcement and Education Fund" created by section 1 of P.L.2005, c.86 (C.39:4-36.2).

d.In the event of a collision between a vehicle and a pedestrian within a marked crosswalk, or at an unmarked crosswalk at an intersection, there shall be a permissive inference that the driver did not exercise due care for the safety of the pedestrian.

amended 1951, c.23, s.26; 1981, c.220, s.3; 2005, c.86, s.2; 2009, c.312; 2009, c.319, s.2.



Section 39:4-36.1 - Crossing Having Pedestrian Tunnel Or Overhead Crossing; Right Of Way

39:4-36.1. Crossing having pedestrian tunnel or overhead crossing; right of way
Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right of way to all vehicles upon the roadway.

L.1951, c. 23, p. 74, s. 24.



Section 39:4-36.2 - "Pedestrian Safety Enforcement And Education Fund."

39:4-36.2 "Pedestrian Safety Enforcement and Education Fund."

1.There is created in the Division of Highway and Traffic Safety in the Department of Law and Public Safety a nonlapsing revolving fund to be known as the "Pedestrian Safety Enforcement and Education Fund." This fund shall be a repository for moneys provided pursuant to subsection c. of R.S.39:4-36 and shall be administered by the Division of Highway and Traffic Safety. Moneys deposited in the fund, and any interest earned thereon, shall be used for the purpose of making grants to municipalities and counties with pedestrian safety problems. Priority in awarding grants shall be given to municipalities and counties requesting funds in order to take remedial steps for intersections that have been identified as demonstrating pedestrian safety problems in accordance with P.L.2005, c.158 (C. 39:4-36.3 et al.).

L.2005,c.86,s.1.



Section 39:4-36.3 - Findings, Declarations Relative To Pedestrian Safety.

39:4-36.3 Findings, declarations relative to pedestrian safety.

1.The Legislature finds and declares:

a.every year almost 5,000 pedestrians are killed in automobile accidents in the United States, accounting for roughly 12 percent of all persons killed in motor vehicle crashes;

b.in New Jersey, from 1996 to 2001, the number of pedestrian fatalities declined by an average of seven percent per year; but this promising trend ended in 2002 when the number of pedestrian deaths in the State increased 26 percent from 2001;

c.the 183 pedestrian fatalities in 2002 constitute 23 percent of all traffic-related deaths in the State, the highest rate since 1993; and

d.therefore, it is fitting and appropriate that this State assess the safety of its intersections and take steps to increase the safety of its pedestrians.

L.2005,c.158,s.1.



Section 39:4-36.4 - Identification Of Problem Intersections.

39:4-36.4 Identification of problem intersections.

2. The Commissioner of Transportation shall identify intersections controlled by a traffic control signal where making a right turn upon "Stop" or "Caution" signals presents demonstrated pedestrian safety problems. If an intersection identified by the commissioner is under State jurisdiction, the commissioner shall prohibit drivers from making right turns upon "Stop" or "Caution" signals at the intersection. If an intersection identified by the commissioner is under municipal or county authority, the commissioner shall request that the relevant authority prohibit drivers from making right turns upon "Stop" or "Caution" signals at the intersection.

L.2005,c.158,s.2.



Section 39:4-37 - Regulating Crossing At Intersections By Local Authorities

39:4-37. Regulating crossing at intersections by local authorities
Local authorities in their respective jurisdictions may regulate by ordinance, which shall first be approved by the director, the crossing of pedestrians at intersections of roadways where traffic on the roadways is controlled by traffic control signals.

Amended by L.1951, c. 23, p. 75, s. 27.



Section 39:4-37.1 - Right-of-way Crossing Intersection For Blind Person, Guide Dog Instructor.

39:4-37.1 Right-of-way crossing intersection for blind person, guide dog instructor.

1.Any blind person using as a guide a walking cane, predominantly white or metallic in color or any blind person using as a guide a seeing-eye dog or other dog trained as a guide for the blind, equipped with a rigid "U" -shaped harness such as customarily used on dog guides or any guide dog instructor engaged in instructing a guide dog shall have the right-of-way in crossing any highway or any intersection thereof, and all drivers of vehicles shall yield the right-of-way to such blind person or guide dog instructor engaged in instructing a guide dog although traffic on said highway or intersection thereof is controlled by traffic signals, anything in the motor vehicle and traffic laws of this State to the contrary notwithstanding. The failure of a blind person or guide dog instructor to comply with the provisions of this act shall not give rise to a conclusive presumption of contributory negligence by such person. The provisions of this section shall not apply where traffic is specially directed by a traffic or police officer.

L.1939,c.274,s.1; amended 1946, c.208; 1971, c.81; 1999, c.264, s.2.



Section 39:4-38 - Vehicles Travelling Upon Street Car Route To Give Way To Street Car; Intersections; Overtaking And Passing Street Cars

39:4-38. Vehicles travelling upon street car route to give way to street car; intersections; overtaking and passing street cars
The driver or person in control of a vehicle traveling upon a regular street car route, and proceeding so as to obstruct the passage of the street car, shall immediately upon signal from the person in control thereof, give way thereto.

When a street car has lawfully entered and is crossing an intersection, no driver of a vehicle shall drive upon or across the car tracks within the intersection in front of the street car when there is hazard of a collision.

The driver of a vehicle upon overtaking and passing a street car shall not turn in front of such street car so as to interfere with or impede its movement.

Amended by L.1951, c. 23, p. 75, s. 28.



Section 39:4-39 - Distance To Be Kept Behind Street Car

39:4-39. Distance to be kept behind street car
A driver of a vehicle when following a street car, upon the street car tracks, shall keep at least ten feet behind the car.



Section 39:4-40 - Passing Street Car

39:4-40. Passing street car
The driver of a vehicle shall not overtake and pass upon the left, a street car proceeding in the same direction, whether actually in motion or temporarily at rest, when a travelable portion of the highway exists to the right of the street car, even though that portion of the highway is occupied by traffic, but this provision shall not apply to one-way streets.

The driver of a vehicle overtaking a street car, stopped for the purpose of receiving or discharging a passenger, shall bring the vehicle to a full stop, at least ten feet in the rear of the nearest entrance or exit of the street car then in use, and shall remain stationary until the passenger has boarded the car or reached the adjacent sidewalk. Where a safety zone has been established, a vehicle if otherwise permitted to proceed need not be brought to a full stop before passing the street car but may proceed past the car at a speed not greater than is reasonable and proper and with due caution for the safety of pedestrians.



Section 39:4-41 - Driving Through Safety Zones Prohibited

39:4-41. Driving through safety zones prohibited
No driver of a vehicle shall drive through a safety zone, unless directed to do so by a police or traffic officer or official sign.



Section 39:4-42 - Action Of Motorman On Collision

39:4-42. Action of motorman on collision
The motorman or driver of a street car which collides with a person or vehicle shall stop immediately, give his name and address and render any assistance that may be required to an injured person.



Section 39:4-43 - Crossing Signals

39:4-43. Crossing signals
The motorman or driver of a street car, on approaching road intersections or street crossings, shall sound his signal in quick succession at a reasonable distance from the intersection. No person shall knowingly delay or hinder the passage of the car.



Section 39:4-44 - Car Stops

39:4-44. Car stops
Every street railway company may establish certain road intersections, street crossings or other points along its railway as regular stops, and unless otherwise ordered by the board of public utility commissioners, or by the board or body having charge of streets in a municipality it shall not be necessary for the railway company to stop its cars for the purpose of taking on or letting off passengers at any place other than at the established stops.

When the established stops are at road intersections or street crossings, the near side of the intersection or crossing shall be designated as the established stop, except that, at special intersections or crossings or under special conditions where in the judgment of the street railway company, the board of public utility commissioners or the local authorities, the convenience or safety of the public will be better served, the far side may be designated as the established stop.



Section 39:4-45 - Obstruction Of Crosswalks By Street Cars

39:4-45. Obstruction of crosswalks by street cars
The cars of a street railway company shall not be allowed to obstruct the crosswalks of a street.



Section 39:4-46 - Commercial Motor Vehicle Identification; Gvwr To Be Displayed

39:4-46. Commercial motor vehicle identification; GVWR to be displayed

39:4-46. a. Every vehicle used for commercial purposes on a street or highway, except for passenger automobiles and vehicles owned or leased by a pharmacy and utilized for the transportation or delivery of drugs, shall have conspicuously displayed thereon, or on a name plate affixed thereto, the name of the owner, lessee or lessor of the vehicle and the name of the municipality in which the owner, lessee or lessor has his principal place of business. Franchised public utilities and operators of fleets of 50 or more commercial vehicles, shall be exempted from displaying the name of the municipality, provided that their vehicles display a corporate identification number. The sign or name plate shall be in plain view and not less than three inches high. Where available space for lettering is limited, either by the design of the vehicle or by the presence of other legally specified identification markings, making a strict compliance herewith impractical, the size of the lettering required by this section shall be as close to three inches high as is possible, within the limited space area, provided the name is clearly visible and readily identifiable. In the case of a combination of two vehicles the requirements of this section will be served when either unit of the combination conforms with the above identification specifications. No person shall operate or drive or cause or permit to be operated or driven on a road or highway a commercial vehicle, except for passenger automobiles and vehicles owned or leased by a pharmacy and utilized for the transportation or delivery of drugs, which does not conform hereto.

For purposes of this section, a franchised public utility means a public utility, as defined in R.S.48:2-13, that has a defined geographical service territory approved by the Board of Public Utilities.

b. Every owner of a commercial motor vehicle as defined in section 3 of P.L.1990, c.103 (C.39:3-10.11) which has a gross vehicle weight rating or a combined gross vehicle weight rating of 26,001 pounds or more and is registered or principally garaged in this State shall display the gross vehicle weight rating (GVWR) for the vehicle in the manner set forth in subsection a. of this section. For purposes of this subsection, GVWR means the value specified by the manufacturer as the maximum loaded weight of a single or combination (articulated) vehicle, or registered gross weight, whichever is greater. Any person who knowingly displays or causes to be displayed on a commercial motor vehicle a GVWR less than the actual GVWR, or an owner who knowingly permits a commercial motor vehicle owned by him to be operated in this State with a displayed GVWR less than the actual GVWR shall, for each offense, be fined not more than $5,000, or imprisoned for a term of not more than 90 days, or both.

Amended 1959, c.76; 1964, c.66; 1986, c.77; 1990, c.103, s.32; 1997, c.158.



Section 39:4-47 - Violations Of Article; Fine

39:4-47. Violations of article; fine
A person violating this article shall be fined not more than ten dollars ($10.00). In default of the payment thereof he shall be imprisoned in the county jail for a period not exceeding ten days.

Moneys received from fines under this article shall be accounted for and forwarded to the director and by him paid over to the State Treasurer, to be used as a fund for the repair of the improved roads throughout the State, regard being had to the repair of the most improved roads and the distribution of the benefits of this article throughout the several counties of the State.

Amended by L.1951, c. 23, p. 76, s. 29.



Section 39:4-48 - Operating Or Using Motor Vehicle Without Consent Of Owner; Fine

39:4-48. Operating or using motor vehicle without consent of owner; fine
No person shall operate or use any motor vehicle without the permission of the owner. Any person violating this section shall be fined not less than one hundred dollars.



Section 39:4-49 - Tampering With Vehicle; Fine

39:4-49. Tampering with vehicle; fine
No person shall interfere or tamper with a motor vehicle or put its engine in motion while it is standing, without its owner's permission.

A person who violates this section shall be fined, for a first offense, not less than ten nor more than fifty dollars, and for a subsequent offense, not less than fifty nor more than one hundred dollars or be imprisoned for not more than thirty days or both.



Section 39:4-49.1 - Drug Possession By Motor Vehicle Operator

39:4-49.1. Drug possession by motor vehicle operator
No person shall operate a motor vehicle on any highway while knowingly having in his possession or in the motor vehicle any controlled dangerous substance as classified in Schedules I, II, III, IV and V of the "New Jersey Controlled Dangerous Substances Act," P.L. 1970, c. 226 (C. 24:21-1 et seq.) or any prescription legend drug, unless the person has obtained the substance or drug from, or on a valid written prescription of, a duly licensed physician, veterinarian, dentist or other medical practitioner licensed to write prescriptions intended for the treatment or prevention of disease in man or animals or unless the person possesses a controlled dangerous substance pursuant to a lawful order of a practitioner or lawfully possesses a Schedule V substance.

A person who violates this section shall be fined not less than $50.00 and shall forthwith forfeit his right to operate a motor vehicle for a period of two years from the date of his conviction.

L. 1964, c. 289, s. 1. Amended by L. 1985, c. 239, s. 1, eff. July 17, 1985.



Section 39:4-49.2 - Exemption; Physicians, Dentists, Etc.

39:4-49.2. Exemption; physicians, dentists, etc.
The provisions of section 1 of this act shall not apply to a duly licensed physician, dentist, registered pharmacist, veterinarian, nurse, podiatrist, interne or resident physician of a hospital, sanitarium or other medical institution; or to a hospital, sanitarium, clinical laboratory or any other medical institution; or to a State or governmental agency; or to any manufacturer, wholesaler, retailer or regular dealer in drugs.

L.1964, c. 289, s. 2.



Section 39:4-49.3 - Exemption; Common Carriers, Warehousemen, Etc.

39:4-49.3. Exemption; common carriers, warehousemen, etc.
The provisions of section 1 of this act shall not apply to common carriers or to warehousemen while engaged in lawfully transporting or storing such drugs or to any employee of the same acting within the scope of his employment; or to public officers or employees in the performance of their official duties requiring possession or control of these drugs; or to temporary incidental possession by employees or agents of persons lawfully entitled to possession; or to persons whose possession is for the purpose of aiding public officers in performing their official duties.

L.1964, c. 289, s. 3.



Section 39:4-50 - Driving While Intoxicated.

39:4-50 Driving while intoxicated.

39:4-50. (a) Except as provided in subsection (g) of this section, a person who operates a motor vehicle while under the influence of intoxicating liquor, narcotic, hallucinogenic or habit-producing drug, or operates a motor vehicle with a blood alcohol concentration of 0.08% or more by weight of alcohol in the defendant's blood or permits another person who is under the influence of intoxicating liquor, narcotic, hallucinogenic or habit-producing drug to operate a motor vehicle owned by him or in his custody or control or permits another to operate a motor vehicle with a blood alcohol concentration of 0.08% or more by weight of alcohol in the defendant's blood shall be subject:

(1)For the first offense:

(i)if the person's blood alcohol concentration is 0.08% or higher but less than 0.10%, or the person operates a motor vehicle while under the influence of intoxicating liquor, or the person permits another person who is under the influence of intoxicating liquor to operate a motor vehicle owned by him or in his custody or control or permits another person with a blood alcohol concentration of 0.08% or higher but less than 0.10% to operate a motor vehicle, to a fine of not less than $250 nor more than $400 and a period of detainment of not less than 12 hours nor more than 48 hours spent during two consecutive days of not less than six hours each day and served as prescribed by the program requirements of the Intoxicated Driver Resource Centers established under subsection (f) of this section and, in the discretion of the court, a term of imprisonment of not more than 30 days and shall forthwith forfeit his right to operate a motor vehicle over the highways of this State for a period of three months;

(ii)if the person's blood alcohol concentration is 0.10% or higher, or the person operates a motor vehicle while under the influence of narcotic, hallucinogenic or habit-producing drug, or the person permits another person who is under the influence of narcotic, hallucinogenic or habit-producing drug to operate a motor vehicle owned by him or in his custody or control, or permits another person with a blood alcohol concentration of 0.10% or more to operate a motor vehicle, to a fine of not less than $300 nor more than $500 and a period of detainment of not less than 12 hours nor more than 48 hours spent during two consecutive days of not less than six hours each day and served as prescribed by the program requirements of the Intoxicated Driver Resource Centers established under subsection (f) of this section and, in the discretion of the court, a term of imprisonment of not more than 30 days and shall forthwith forfeit his right to operate a motor vehicle over the highways of this State for a period of not less than seven months nor more than one year;

(iii)For a first offense, a person also shall be subject to the provisions of P.L.1999, c.417 (C.39:4-50.16 et al.).

(2)For a second violation, a person shall be subject to a fine of not less than $500 nor more than $1,000, and shall be ordered by the court to perform community service for a period of 30 days, which shall be of such form and on such terms as the court shall deem appropriate under the circumstances, and shall be sentenced to imprisonment for a term of not less than 48 consecutive hours, which shall not be suspended or served on probation, nor more than 90 days, and shall forfeit his right to operate a motor vehicle over the highways of this State for a period of two years upon conviction, and, after the expiration of said period, he may make application to the Chief Administrator of the New Jersey Motor Vehicle Commission for a license to operate a motor vehicle, which application may be granted at the discretion of the chief administrator, consistent with subsection (b) of this section. For a second violation, a person also shall be required to install an ignition interlock device under the provisions of P.L.1999, c.417 (C.39:4-50.16 et al.).

(3)For a third or subsequent violation, a person shall be subject to a fine of $1,000, and shall be sentenced to imprisonment for a term of not less than 180 days in a county jail or workhouse, except that the court may lower such term for each day, not exceeding 90 days, served participating in a drug or alcohol inpatient rehabilitation program approved by the Intoxicated Driver Resource Center and shall thereafter forfeit his right to operate a motor vehicle over the highways of this State for 10 years. For a third or subsequent violation, a person also shall be required to install an ignition interlock device under the provisions of P.L.1999, c.417 (C.39:4-50.16 et al.).

As used in this section, the phrase "narcotic, hallucinogenic or habit-producing drug" includes an inhalant or other substance containing a chemical capable of releasing any toxic vapors or fumes for the purpose of inducing a condition of intoxication, such as any glue, cement or any other substance containing one or more of the following chemical compounds: acetone and acetate, amyl nitrite or amyl nitrate or their isomers, benzene, butyl alcohol, butyl nitrite, butyl nitrate or their isomers, ethyl acetate, ethyl alcohol, ethyl nitrite or ethyl nitrate, ethylene dichloride, isobutyl alcohol or isopropyl alcohol, methyl alcohol, methyl ethyl ketone, nitrous oxide, n-propyl alcohol, pentachlorophenol, petroleum ether, propyl nitrite or propyl nitrate or their isomers, toluene, toluol or xylene or any other chemical substance capable of causing a condition of intoxication, inebriation, excitement, stupefaction or the dulling of the brain or nervous system as a result of the inhalation of the fumes or vapors of such chemical substance.

Whenever an operator of a motor vehicle has been involved in an accident resulting in death, bodily injury or property damage, a police officer shall consider that fact along with all other facts and circumstances in determining whether there are reasonable grounds to believe that person was operating a motor vehicle in violation of this section.

A conviction of a violation of a law of a substantially similar nature in another jurisdiction, regardless of whether that jurisdiction is a signatory to the Interstate Driver License Compact pursuant to P.L.1966, c.73 (C.39:5D-1 et seq.), shall constitute a prior conviction under this subsection unless the defendant can demonstrate by clear and convincing evidence that the conviction in the other jurisdiction was based exclusively upon a violation of a proscribed blood alcohol concentration of less than 0.08%.

If the driving privilege of any person is under revocation or suspension for a violation of any provision of this Title or Title 2C of the New Jersey Statutes at the time of any conviction for a violation of this section, the revocation or suspension period imposed shall commence as of the date of termination of the existing revocation or suspension period. In the case of any person who at the time of the imposition of sentence is less than 17 years of age, the forfeiture, suspension or revocation of the driving privilege imposed by the court under this section shall commence immediately, run through the offender's seventeenth birthday and continue from that date for the period set by the court pursuant to paragraphs (1) through (3) of this subsection. A court that imposes a term of imprisonment for a first or second offense under this section may sentence the person so convicted to the county jail, to the workhouse of the county wherein the offense was committed, to an inpatient rehabilitation program or to an Intoxicated Driver Resource Center or other facility approved by the chief of the Intoxicated Driving Program Unit in the Department of Health. For a third or subsequent offense a person shall not serve a term of imprisonment at an Intoxicated Driver Resource Center as provided in subsection (f).

A person who has been convicted of a previous violation of this section need not be charged as a second or subsequent offender in the complaint made against him in order to render him liable to the punishment imposed by this section on a second or subsequent offender, but if the second offense occurs more than 10 years after the first offense, the court shall treat the second conviction as a first offense for sentencing purposes and if a third offense occurs more than 10 years after the second offense, the court shall treat the third conviction as a second offense for sentencing purposes.

(b)A person convicted under this section must satisfy the screening, evaluation, referral, program and fee requirements of the Division of Mental Health and Addiction Services' Intoxicated Driving Program Unit, and of the Intoxicated Driver Resource Centers and a program of alcohol and drug education and highway safety, as prescribed by the chief administrator. The sentencing court shall inform the person convicted that failure to satisfy such requirements shall result in a mandatory two-day term of imprisonment in a county jail and a driver license revocation or suspension and continuation of revocation or suspension until such requirements are satisfied, unless stayed by court order in accordance with the Rules Governing the Courts of the State of New Jersey, or R.S.39:5-22. Upon sentencing, the court shall forward to the Division of Mental Health and Addiction Services' Intoxicated Driving Program Unit a copy of a person's conviction record. A fee of $100 shall be payable to the Alcohol Education, Rehabilitation and Enforcement Fund established pursuant to section 3 of P.L.1983, c.531 (C.26:2B-32) to support the Intoxicated Driving Program Unit.

(c)Upon conviction of a violation of this section, the court shall collect forthwith the New Jersey driver's license or licenses of the person so convicted and forward such license or licenses to the chief administrator. The court shall inform the person convicted that if he is convicted of personally operating a motor vehicle during the period of license suspension imposed pursuant to subsection (a) of this section, he shall, upon conviction, be subject to the penalties established in R.S.39:3-40. The person convicted shall be informed orally and in writing. A person shall be required to acknowledge receipt of that written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40. In the event that a person convicted under this section is the holder of any out-of-State driver's license, the court shall not collect the license but shall notify forthwith the chief administrator, who shall, in turn, notify appropriate officials in the licensing jurisdiction. The court shall, however, revoke the nonresident's driving privilege to operate a motor vehicle in this State, in accordance with this section. Upon conviction of a violation of this section, the court shall notify the person convicted, orally and in writing, of the penalties for a second, third or subsequent violation of this section. A person shall be required to acknowledge receipt of that written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of this section.

(d)The chief administrator shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) in order to establish a program of alcohol education and highway safety, as prescribed by this act.

(e)Any person accused of a violation of this section who is liable to punishment imposed by this section as a second or subsequent offender shall be entitled to the same rights of discovery as allowed defendants pursuant to the Rules Governing the Courts of the State of New Jersey.

(f)The counties, in cooperation with the Division of Mental Health and Addiction Services and the commission, but subject to the approval of the Division of Mental Health and Addiction Services, shall designate and establish on a county or regional basis Intoxicated Driver Resource Centers. These centers shall have the capability of serving as community treatment referral centers and as court monitors of a person's compliance with the ordered treatment, service alternative or community service. All centers established pursuant to this subsection shall be administered by a counselor certified by the Alcohol and Drug Counselor Certification Board of New Jersey or other professional with a minimum of five years' experience in the treatment of alcoholism. All centers shall be required to develop individualized treatment plans for all persons attending the centers; provided that the duration of any ordered treatment or referral shall not exceed one year. It shall be the center's responsibility to establish networks with the community alcohol and drug education, treatment and rehabilitation resources and to receive monthly reports from the referral agencies regarding a person's participation and compliance with the program. Nothing in this subsection shall bar these centers from developing their own education and treatment programs; provided that they are approved by the Division of Mental Health and Addiction Services.

Upon a person's failure to report to the initial screening or any subsequent ordered referral, the Intoxicated Driver Resource Center shall promptly notify the sentencing court of the person's failure to comply.

Required detention periods at the Intoxicated Driver Resource Centers shall be determined according to the individual treatment classification assigned by the Intoxicated Driving Program Unit. Upon attendance at an Intoxicated Driver Resource Center, a person shall be required to pay a per diem fee of $75 for the first offender program or a per diem fee of $100 for the second offender program, as appropriate. Any increases in the per diem fees after the first full year shall be determined pursuant to rules and regulations adopted by the Commissioner of Health in consultation with the Governor's Council on Alcoholism and Drug Abuse pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

The centers shall conduct a program of alcohol and drug education and highway safety, as prescribed by the chief administrator.

The Commissioner of Health shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in order to effectuate the purposes of this subsection.

(g)When a violation of this section occurs while:

(1)on any school property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or within 1,000 feet of such school property;

(2)driving through a school crossing as defined in R.S.39:1-1 if the municipality, by ordinance or resolution, has designated the school crossing as such; or

(3)driving through a school crossing as defined in R.S.39:1-1 knowing that juveniles are present if the municipality has not designated the school crossing as such by ordinance or resolution, the convicted person shall: for a first offense, be fined not less than $500 or more than $800, be imprisoned for not more than 60 days and have his license to operate a motor vehicle suspended for a period of not less than one year or more than two years; for a second offense, be fined not less than $1,000 or more than $2,000, perform community service for a period of 60 days, be imprisoned for not less than 96 consecutive hours, which shall not be suspended or served on probation, nor more than 180 days, except that the court may lower such term for each day, not exceeding 90 days, served performing community service in such form and on such terms as the court shall deem appropriate under the circumstances and have his license to operate a motor vehicle suspended for a period of four years; and, for a third offense, be fined $2,000, imprisoned for 180 days in a county jail or workhouse, except that the court may lower such term for each day, not exceeding 90 days, served participating in a drug or alcohol inpatient rehabilitation program approved by the Intoxicated Driver Resource Center, and have his license to operate a motor vehicle suspended for a period of 20 years; the period of license suspension shall commence upon the completion of any prison sentence imposed upon that person.

A map or true copy of a map depicting the location and boundaries of the area on or within 1,000 feet of any property used for school purposes which is owned by or leased to any elementary or secondary school or school board produced pursuant to section 1 of P.L.1987, c.101 (C.2C:35-7) may be used in a prosecution under paragraph (1) of this subsection.

It shall not be relevant to the imposition of sentence pursuant to paragraph (1) or (2) of this subsection that the defendant was unaware that the prohibited conduct took place while on or within 1,000 feet of any school property or while driving through a school crossing. Nor shall it be relevant to the imposition of sentence that no juveniles were present on the school property or crossing zone at the time of the offense or that the school was not in session.

(h)A court also may order a person convicted pursuant to subsection (a) of this section, to participate in a supervised visitation program as either a condition of probation or a form of community service, giving preference to those who were under the age of 21 at the time of the offense. Prior to ordering a person to participate in such a program, the court may consult with any person who may provide useful information on the defendant's physical, emotional and mental suitability for the visit to ensure that it will not cause any injury to the defendant. The court also may order that the defendant participate in a counseling session under the supervision of the Intoxicated Driving Program Unit prior to participating in the supervised visitation program. The supervised visitation program shall be at one or more of the following facilities which have agreed to participate in the program under the supervision of the facility's personnel and the probation department:

(1)a trauma center, critical care center or acute care hospital having basic emergency services, which receives victims of motor vehicle accidents for the purpose of observing appropriate victims of drunk drivers and victims who are, themselves, drunk drivers;

(2)a facility which cares for advanced alcoholics or drug abusers, to observe persons in the advanced stages of alcoholism or drug abuse; or

(3)if approved by a county medical examiner, the office of the county medical examiner or a public morgue to observe appropriate victims of vehicle accidents involving drunk drivers.

As used in this section, "appropriate victim" means a victim whose condition is determined by the facility's supervisory personnel and the probation officer to be appropriate for demonstrating the results of accidents involving drunk drivers without being unnecessarily gruesome or traumatic to the defendant.

If at any time before or during a visitation the facility's supervisory personnel and the probation officer determine that the visitation may be or is traumatic or otherwise inappropriate for that defendant, the visitation shall be terminated without prejudice to the defendant. The program may include a personal conference after the visitation, which may include the sentencing judge or the judge who coordinates the program for the court, the defendant, defendant's counsel, and, if available, the defendant's parents to discuss the visitation and its effect on the defendant's future conduct. If a personal conference is not practicable because of the defendant's absence from the jurisdiction, conflicting time schedules, or any other reason, the court shall require the defendant to submit a written report concerning the visitation experience and its impact on the defendant. The county, a court, any facility visited pursuant to the program, any agents, employees, or independent contractors of the court, county, or facility visited pursuant to the program, and any person supervising a defendant during the visitation, are not liable for any civil damages resulting from injury to the defendant, or for civil damages associated with the visitation which are caused by the defendant, except for willful or grossly negligent acts intended to, or reasonably expected to result in, that injury or damage.

The Supreme Court may adopt court rules or directives to effectuate the purposes of this subsection.

(i)In addition to any other fine, fee, or other charge imposed pursuant to law, the court shall assess a person convicted of a violation of the provisions of this section a surcharge of $125, of which amount $50 shall be payable to the municipality in which the conviction was obtained, $50 shall be payable to the Treasurer of the State of New Jersey for deposit into the General Fund, and $25 which shall be payable as follows: in a matter where the summons was issued by a municipality's law enforcement agency, to that municipality to be used for the cost of equipping police vehicles with mobile video recording systems pursuant to the provisions of section 1 of P.L.2014, c.54 (C.40A:14-118.1); in a matter where the summons was issued by a county's law enforcement agency, to that county; and in a matter where the summons was issued by a State law enforcement agency, to the General Fund.

amended 1952, c.286; 1964, c.137; 1965, c.134; 1966, c.141, s.1; 1971, c.103; 1977, c.29, s.1; 1981, c.47, s.1; 1981, c.537, s.1; 1982, c.53, s.2; 1982, c.58, s.1; 1983, c.90, s.2; 1983, c.129, s.1; 1983, c.444, ss.1,3, (s.3 eff. date amended 1984, c.4, s.2); 1984, c.243, s.1; 1986, c.126; 1993, c.296, s.6; 1994, c.184, s.1; 1995, c.243; 1997, c.277, s.1; 1999, c.185, s.4; 1999, c.417, s.7; 2000, c.83, s.1; 2000, c.117; 2001, c.12; 2002, c.34, s.17; 2003, c.314, s.2; 2003, c.315, s.2; 2004, c.8, s.2; 2009, c.201, s.1; 2014, c.54, s.2.



Section 39:4-50.2 - Consent To Taking Of Samples Of Breath; Record Of Test; Independent Test; Prohibition Of Use Of Force; Informing Accused.

39:4-50.2 Consent to taking of samples of breath; record of test; independent test; prohibition of use of force; informing accused.

2. (a) Any person who operates a motor vehicle on any public road, street or highway or quasi-public area in this State shall be deemed to have given his consent to the taking of samples of his breath for the purpose of making chemical tests to determine the content of alcohol in his blood; provided, however, that the taking of samples is made in accordance with the provisions of this act and at the request of a police officer who has reasonable grounds to believe that such person has been operating a motor vehicle in violation of the provisions of R.S.39:4-50 or section 1 of P.L.1992, c.189 (C.39:4-50.14).

(b)A record of the taking of any such sample, disclosing the date and time thereof, as well as the result of any chemical test, shall be made and a copy thereof, upon his request, shall be furnished or made available to the person so tested.

(c)In addition to the samples taken and tests made at the direction of a police officer hereunder, the person tested shall be permitted to have such samples taken and chemical tests of his breath, urine or blood made by a person or physician of his own selection.

(d)The police officer shall inform the person tested of his rights under subsections (b) and (c) of this section.

(e)No chemical test, as provided in this section, or specimen necessary thereto, may be made or taken forcibly and against physical resistance thereto by the defendant. The police officer shall, however, inform the person arrested of the consequences of refusing to submit to such test in accordance with section 2 of this amendatory and supplementary act. A standard statement, prepared by the chief administrator, shall be read by the police officer to the person under arrest.

L.1966, c.142, s.2; amended 1977, c.29, s.3; 1981, c.512, s.1; 2007, c.267, s.1.



Section 39:4-50.2A - Guidelines For Dwi And Breath Test Refusal Prosecutions

39:4-50.2a. Guidelines for DWI and breath test refusal prosecutions
3.In order to promote the uniform enforcement of R.S.39:4-50 and section 2 of P.L.1966, c.142 (C.39:4-50.2), the Attorney General shall promulgate guidelines concerning the prosecution of such violations. The guidelines shall be disseminated to county and municipal prosecutors within 120 days of the effective date of this act.

L.2004,c.8,s.3.



Section 39:4-50.3 - Method Of Analyses; Approval Of Techniques; Certification Of Analysts; Reports; Forms

39:4-50.3. Method of analyses; approval of techniques; certification of analysts; reports; forms
Chemical analyses of the arrested person's breath, to be considered valid under the provisions of this act, shall have been performed according to methods approved by the Attorney General, and by a person certified for this purpose by the Attorney General. The Attorney General is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals to conduct such analyses, and to make certifications of such individuals, which certifications shall be subject to termination or revocation at the discretion of the Attorney General. The Attorney General shall prescribe a uniform form for reports of such chemical analysis of breath to be used by law enforcement officers and others acting in accordance with the provisions of this act. Such forms shall be sequentially numbered. Each chief of police, in the case of forms distributed to law enforcement officers and others in his municipality, or the other officer, board, or official having charge or control of the police department where there is no chief, and the Director of the Division of Motor Vehicles and the Superintendent of State Police, in the case of such forms distributed to law enforcement officers and other personnel in their divisions, shall be responsible for the furnishing and proper disposition of such uniform forms. Each such responsible party shall prepare or cause to be prepared such records and reports relating to such uniform forms and their disposition in such manner and at such times as the Attorney General shall prescribe.

L.1966, c. 142, s. 3. Amended by L.1971, c. 273, s. 1.



Section 39:4-50.4A - Revocation For Refusal To Submit To Breath Test; Penalties.

39:4-50.4a Revocation for refusal to submit to breath test; penalties.

2. a. Except as provided in subsection b. of this section, the municipal court shall revoke the right to operate a motor vehicle of any operator who, after being arrested for a violation of R.S.39:4-50 or section 1 of P.L.1992, c.189 (C.39:4-50.14), shall refuse to submit to a test provided for in section 2 of P.L.1966, c.142 (C.39:4-50.2) when requested to do so, for not less than seven months or more than one year unless the refusal was in connection with a second offense under this section, in which case the revocation period shall be for two years or unless the refusal was in connection with a third or subsequent offense under this section in which case the revocation shall be for ten years. A conviction or administrative determination of a violation of a law of a substantially similar nature in another jurisdiction, regardless of whether that jurisdiction is a signatory to the Interstate Driver License Compact pursuant to P.L.1966, c.73 (C.39:5D-1 et seq.), shall constitute a prior conviction under this section.

The municipal court shall determine by a preponderance of the evidence whether the arresting officer had probable cause to believe that the person had been driving or was in actual physical control of a motor vehicle on the public highways or quasi-public areas of this State while the person was under the influence of intoxicating liquor or a narcotic, hallucinogenic, or habit-producing drug or marijuana; whether the person was placed under arrest, if appropriate, and whether he refused to submit to the test upon request of the officer; and if these elements of the violation are not established, no conviction shall issue. In addition to any other requirements provided by law, a person whose operator's license is revoked for refusing to submit to a test shall be referred to an Intoxicated Driver Resource Center established by subsection (f) of R.S.39:4-50 and shall satisfy the same requirements of the center for refusal to submit to a test as provided for in section 2 of P.L.1966, c.142 (C.39:4-50.2) in connection with a first, second, third or subsequent offense under this section that must be satisfied by a person convicted of a commensurate violation of this section, or be subject to the same penalties as such a person for failure to do so. For a first offense, the revocation may be concurrent with or consecutive to any revocation imposed for a conviction under the provisions of R.S.39:4-50 arising out of the same incident. For a second or subsequent offense, the revocation shall be consecutive to any revocation imposed for a conviction under the provisions of R.S.39:4-50. In addition to issuing a revocation, except as provided in subsection b. of this section, the municipal court shall fine a person convicted under this section, a fine of not less than $300 or more than $500 for a first offense; a fine of not less than $500 or more than $1,000 for a second offense; and a fine of $1,000 for a third or subsequent offense. The person also shall be required to install an ignition interlock device pursuant to the provisions of P.L.1999, c.417 (C.39:4-50.16 et al.).

b.For a first offense, the fine imposed upon the convicted person shall be not less than $600 or more than $1,000 and the period of license suspension shall be not less than one year or more than two years; for a second offense, a fine of not less than $1,000 or more than $2,000 and a license suspension for a period of four years; and for a third or subsequent offense, a fine of $2,000 and a license suspension for a period of 20 years when a violation of this section occurs while:

(1)on any school property used for school purposes which is owned by or leased to any elementary or secondary school or school board, or within 1,000 feet of such school property;

(2)driving through a school crossing as defined in R.S.39:1-1 if the municipality, by ordinance or resolution, has designated the school crossing as such; or

(3)driving through a school crossing as defined in R.S.39:1-1 knowing that juveniles are present if the municipality has not designated the school crossing as such by ordinance or resolution.

A map or true copy of a map depicting the location and boundaries of the area on or within 1,000 feet of any property used for school purposes which is owned by or leased to any elementary or secondary school or school board produced pursuant to section 1 of P.L.1987, c.101 (C.2C:35-7) may be used in a prosecution under paragraph (1) of this subsection.

It shall not be relevant to the imposition of sentence pursuant to paragraph (1) or (2) of this subsection that the defendant was unaware that the prohibited conduct took place while on or within 1,000 feet of any school property or while driving through a school crossing. Nor shall it be relevant to the imposition of sentence that no juveniles were present on the school property or crossing zone at the time of the offense or that the school was not in session.

L.1981, c.512, s.2; amended 1981, c.537, s.2; 1994, c.184, s.2; 1997, c.277, s.2; 1999, c.185, s.5; 2004, c.8, s.1; 2007, c.267, s.2; 2009, c.201, s.5.



Section 39:4-50.5 - Severability

39:4-50.5. Severability
If any provision of this act, or any particular application thereof, be found invalid, the same shall be deemed severable to the end that such invalidity shall not affect other provisions or applications hereof.

L.1966, c. 142, s. 5.



Section 39:4-50.8 - Drunk Driving Enforcement Fund

39:4-50.8. Drunk Driving Enforcement Fund
1. Upon a conviction of a violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), the court shall collect from the defendant a surcharge of $100.00 in addition to and independently of any fine imposed on that defendant. The court shall forward the surcharge to the Director of the Division of Motor Vehicles who shall deposit $95.00 of the surcharge into a "Drunk Driving Enforcement Fund" (hereinafter referred to as the "fund"). This fund shall be used to establish a Statewide drunk driving enforcement program to be supervised by the director. The remaining $5.00 of each surcharge shall be deposited by the director into a separate fund for administrative expenses.

A municipality shall be entitled to periodic grants from the "Drunk Driving Enforcement Fund" in amounts representing its proportionate contribution to the fund. A municipality shall be deemed to have contributed to the fund the portion of the surcharge allocated to the fund, collected pursuant to this section if the violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) occurred within the municipality and the arrest resulting in conviction was made by the member of a municipal police force. The grants from the fund shall be used by the municipality to increase enforcement of R.S.39:4-50 by subsidizing additional law enforcement patrols and through other measures approved by the director. The Division of State Police, interstate law enforcement agencies and county law enforcement agencies shall be entitled to periodic grants from the fund in amounts representing their proportionate contribution to the fund. The Division of State Police or county or interstate law enforcement agency shall be in deemed to have contributed to the fund the portion of the surcharge allocated to the fund collected pursuant to this section if the arrest resulting in a conviction was made by a member of the Division of State Police or county or interstate law enforcement agency. The grants from the fund shall be used by the Division of State Police or county or interstate law enforcement agency to increase enforcement of R.S.39:4-50 by subsidizing additional law enforcement patrols and through other measures approved by the director.

The surcharge described herein shall not be considered a fine, penalty or forfeiture to be distributed pursuant to R.S.39:5-41.

The director shall promulgate rules and regulations in order to effectuate the purposes of this section.

L.1984,c.4,s.1; amended 1994,c.184,s.3.



Section 39:4-50.9 - Short Title

39:4-50.9. Short title
This act shall be known and may be cited as the "Drunk Driving Victim's Bill of Rights."

L. 1985, c. 442, s. 1.



Section 39:4-50.10 - "Victim" Defined

39:4-50.10. "Victim" defined
As used in this act, "victim" means, unless otherwise indicated, a person who suffers personal physical or psychological injury or death or incurs loss of or injury to personal or real property as a result of a motor vehicle accident involving another person's driving while under the influence of drugs or alcohoL. In the event of a death, "victim" means the surviving spouse, a child or the next of kin.

L. 1985, c. 442, s. 2.



Section 39:4-50.11 - Victims' Rights

39:4-50.11. Victims' rights
Victims shall have the right to:

a. Make statements to law enforcement officers regarding the facts of the motor vehicle accident and to reasonable use of a telephone;

b. Receive medical assistance for injuries resulting from the accident;

c. Contact the investigating officer and see copies of the accident reports and, in the case of a surviving spouse, child or next of kin, the autopsy reports;

d. Be provided by the court adjudicating the offense, upon the request of the victim in writing, with:

(1) Information about their role in the court process;

(2) Timely advance notice of the date, time and place of the defendant's initial appearance before a judicial officer, submission to the court of any plea agreement, the trial and sentencing;

(3) Timely notification of the case disposition, including the trial and sentencing;

(4) Prompt notification of any decision or action in the case which results in the defendant's provisional or final release from custody; and

(5) Information about the status of the case at any time from the commission of the offense to final disposition or release of the defendant;

e. Receive, when requested from any law enforcement agency involved with the offense, assistance in obtaining employer cooperation in minimizing loss of pay and other benefits resulting from their participation in the court process;

f. A secure waiting area, after the motor vehicle accident, during investigations, and prior to a court appearance;

g. Submit to the court adjudicating the offense a written or oral statement to be considered in deciding upon sentencing and probation terms. This statement may include the nature and extent of any physical harm or psychological or emotional harm or trauma suffered by the victim, the extent of any loss of earnings or ability to work suffered by the victim and the effect of the offense upon the victim's family.

When a need is demonstrated, the information in this section shall be provided in the Spanish as well as the English language.

L. 1985, c. 442, s. 3.



Section 39:4-50.12 - Consultation With Prosecutor

39:4-50.12. Consultation with prosecutor
A victim shall be provided with an opportunity to consult with the prosecutor prior to dismissal of the case or the filing of a proposed plea negotiation with the court, if the victim sustained bodily injury or serious bodily injury as defined in N.J.S. 2C:11-1.

Nothing contained herein shall be construed to alter or limit the authority or discretion of the prosecutor to enter into any plea agreement which the prosecutor deems appropriate.

L. 1985, c. 442, s. 4.



Section 39:4-50.13 - Tort Claims Act Rights

39:4-50.13. Tort Claims Act rights
Nothing contained in the act shall mitigate any right which the victim may have pursuant to the "New Jersey Tort Claims Act" (N.J.S. 59:1-1 et seq.).

L. 1985, c. 442, s. 5.



Section 39:4-50.14 - Penalties For Underage Person Operating Motor Vehicle After Consuming Alcohol.

39:4-50.14 Penalties for underage person operating motor vehicle after consuming alcohol.

1.Any person under the legal age to purchase alcoholic beverages who operates a motor vehicle with a blood alcohol concentration of 0.01% or more, but less than 0.08%, by weight of alcohol in his blood, shall forfeit his right to operate a motor vehicle over the highways of this State or shall be prohibited from obtaining a license to operate a motor vehicle in this State for a period of not less than 30 or more than 90 days beginning on the date he becomes eligible to obtain a license or on the day of conviction, whichever is later, and shall perform community service for a period of not less than 15 or more than 30 days.

In addition, the person shall satisfy the program and fee requirements of an Intoxicated Driver Resource Center or participate in a program of alcohol education and highway safety as prescribed by the chief administrator.

The penalties provided under the provisions of this section shall be in addition to the penalties which the court may impose under N.J.S.2C:33-15, R.S.33:1-81, R.S.39:4-50 or any other law.

L.1992,c.189,s.1; amended 2003, c.314, s.3.



Section 39:4-50.15 - Additional Penalty For Driving Under The Influence With A Minor As A Passenger.

39:4-50.15 Additional penalty for driving under the influence with a minor as a passenger.

1. a. As used in this act:

"Minor" means a person who is 17 years of age or younger.

"Parent or guardian" means any natural parent, adoptive parent, resource family parent, stepparent, or any person temporarily responsible for the care, custody or control of a minor or upon whom there is a legal duty for such care, custody or control.

b.A parent or guardian who is convicted of a violation of R.S.39:4-50 and who, at the time of the violation, has a minor as a passenger in the motor vehicle is guilty of a disorderly persons offense.

c.In addition to the penalties otherwise prescribed by law, a person who is convicted under subsection b. of this section shall forfeit the right to operate a motor vehicle over the highways of this State for a period of not more than six months and shall be ordered to perform community service for a period of not more than five days.

L.1999, c.410; amended 2004, c.130, s.112.



Section 39:4-50.16 - Findings, Declarations Relative To Ignition Interlock Devices.

39:4-50.16 Findings, declarations relative to ignition interlock devices.

1.The Legislature finds and declares:

a.This State's penalties for drunk driving, including the mandatory suspension of driver's licenses and counseling for offenders, are among the strongest in the nation. However, despite the severity of existing penalties, far too many persons who have been convicted under the drunk driving law continue to imperil the lives of their fellow citizens by driving while intoxicated.

b.Ignition interlock devices, which permit a motor vehicle to be started only when the driver is sober, offer a technically feasible and effective means of further reducing the incidence of drunk driving. The use of these devices was initiated in California in 1986 and, according to the National Highway Traffic Safety Administration, they are presently being used or tested in at least 37 states.

c.The judicious deployment of ignition interlock devices, as provided under this act, will enhance and strengthen this State's existing efforts to keep drunk drivers off the highways.

L.1999,c.417,s.1.



Section 39:4-50.17 - Sentencing Drunk Driving Offenders; Device Defined.

39:4-50.17 Sentencing drunk driving offenders; device defined.

2. a. (1) Except as provided in paragraph (2) of this subsection, in sentencing a first offender under R.S.39:4-50, the court may order, in addition to any other penalty imposed by that section, the installation of an ignition interlock device in the motor vehicle principally operated by the offender following the expiration of the period of license suspension imposed under that section. In sentencing a first offender under section 2 of P.L.1981, c.512 (C.39:4-50.4a), the court shall order, in addition to any other penalty imposed by that section, the installation of an ignition interlock device in the motor vehicle principally operated by the offender during and following the expiration of the period of license suspension imposed under that section. The device shall remain installed for not less than six months or more than one year, commencing immediately upon the return of the offender's driver's license after the required period of suspension has been served.

(2)If the first offender's blood alcohol concentration is 0.15% or higher, the court shall order, in addition to any other penalty imposed under R.S.39:4-50, the installation of an ignition interlock device in the motor vehicle principally operated by the offender during and following the expiration of the period of license suspension imposed under that section. In addition to installation during the period of license suspension, the device shall remain installed for not less than six months or more than one year, commencing immediately upon the return of the offender's driver's license after the required period of suspension has been served.

b.In sentencing a second or subsequent offender under R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), the court shall order, in addition to any other penalty imposed by that section, the installation of an ignition interlock device in the motor vehicle principally operated by the offender during and following the expiration of the period of license suspension imposed under R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a). In addition to installation during the period of license suspension, the device shall remain installed for not less than one year or more than three years, commencing immediately upon the return of the offender's driver's license after the required period of suspension has been served.

c.The court shall require that, for the duration of its order, an offender shall drive no vehicle other than one in which an interlock device has been installed pursuant to the order.

d.As used in this act, "ignition interlock device" or "device" means a blood alcohol equivalence measuring device which will prevent a motor vehicle from starting if the operator's blood alcohol content exceeds a predetermined level when the operator blows into the device.

e.The provisions of P.L.1999, c.417 (C.39:4-50.16 et al.) and any amendments and supplements thereto shall be applicable only to violations of R.S.39:4-50 and section 2 of P.L.1981, c.512 (C.39:4-50.4a).

Amended 2009, c.201, s.2.



Section 39:4-50.17A - Monthly Leasing Fee For Installation Of Ignition Interlock Device.

39:4-50.17a Monthly leasing fee for installation of ignition interlock device.

6. a. If a person is required to install an ignition interlock device and that person's family income does not exceed 100% of the federal poverty level, the monthly leasing fee shall be 50% of the fee established by regulation for persons who do not qualify for the reduced fee.

b.If a person is required to install an ignition interlock device and that person's family income does not exceed 149% of the federal poverty level, the monthly leasing fee shall be 75% of the fee established by regulation for persons who do not qualify for the reduced fee.

c.Persons who qualify for a reduced fee pursuant to the provisions of this section shall not be required to pay the installation fee, the cost for monitoring of the device, or any fees for calibration or removal of the device.

L.2009, c.201, s.6.



Section 39:4-50.18 - Dmv Notation Of Interlock Device Installation.

39:4-50.18 DMV notation of interlock device installation.

3.The court shall notify the Director of the Division of Motor Vehicles when a person has been ordered to install an interlock device in a vehicle owned, leased or regularly operated by the person. The division shall require that the device be installed before reinstatement of the person's driver's license that has been suspended pursuant to R.S.39:4-50. The division shall imprint a notation on the driver's license stating that the person shall not operate a motor vehicle unless it is equipped with an interlock device and shall enter this requirement in the person's driving record.

L.1999,c.417,s.3.



Section 39:4-50.19 - Violation Of Law; Penalties.

39:4-50.19 Violation of law; penalties.

4. a. A person who fails to install an interlock device ordered by the court in a motor vehicle owned, leased or regularly operated by him shall have his driver's license suspended for one year, in addition to any other suspension or revocation imposed under R.S.39:4-50, unless the court determines a valid reason exists for the failure to comply. A person in whose vehicle an interlock device is installed pursuant to a court order who drives that vehicle after it has been started by any means other than his own blowing into the device or who drives a vehicle that is not equipped with such a device shall have his driver's license suspended for one year, in addition to any other penalty applicable by law.

b.A person is a disorderly person who:

(1)blows into an interlock device or otherwise starts a motor vehicle equipped with such a device for the purpose of providing an operable motor vehicle to a person who has been ordered by the court to install the device in the vehicle;

(2)tampers or in any way circumvents the operation of an interlock device; or

(3)knowingly rents, leases or lends a motor vehicle not equipped with an interlock device to a person who has been ordered by the court to install an interlock device in a vehicle he owns, leases or regularly operates.

c.The provisions of subsection b. of this section shall not apply if a motor vehicle required to be equipped with an ignition interlock device is started by a person for the purpose of safety or mechanical repair of the device or the vehicle, provided the person subject to the court order does not operate the vehicle.

L.1999, c.417, s.4; amended 2009, c.201, s.3.



Section 39:4-50.20 - Certification Of Devices.

39:4-50.20 Certification of devices.

5.The director shall certify or cause to be certified ignition interlock devices required by this act and shall publish a list of approved devices. A device shall not be certified unless the manufacturer enters into an agreement with the division for the provision of devices to indigent offenders, as determined by the director, at a reduced cost. The director shall provide a copy of this list along with information on the purpose and proper use of interlock devices to persons who have been ordered by the court to install such a device in their vehicles.

L.1999,c.417,s.5.



Section 39:4-50.21 - Rules, Regulations.

39:4-50.21 Rules, regulations.

6.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the division shall promulgate rules and regulations for the installation and use of ignition interlock devices. These regulations shall be consistent with the federal model specifications for ignition interlock devices issued by the National Highway Traffic Safety Administration. They shall include, but not be limited to, the following:

a.requiring that the ignition interlock system selected shall:

(1)not impede the safe operation of the vehicle;

(2)incorporate features that make circumvention difficult and that do not interfere with the normal use of the vehicle;

(3)correlate closely with established measures of alcohol impairment;

(4)operate accurately and reliably in an unsupervised environment;

(5)resist tampering and give evidence when tampering is attempted;

(6)be difficult to circumvent and require premeditation to do so;

(7)require a deep lung breath sample as a measure of blood alcohol concentration equivalence;

(8)operate reliably over the range of automobile environments; and

(9)be manufactured by a party who will provide liability insurance.

b.designating the facilities where ignition interlock devices may be installed;

c.establishing guidelines for the proper use of ignition interlock devices; and

d.establishing guidelines for the provision of ignition interlock devices at reduced rates to persons who, according to standards specified by the division, qualify as indigent.

The director may adopt at his discretion, in whole or in part, the guidelines, rules, regulations, studies, or independent laboratory tests performed on and relied upon in the certification of ignition interlock devices by other states, their agencies or commissions.

L.1999,c.417,s.6.



Section 39:4-50.22 - Written Statement Of Potential Civil, Criminal Liability For Permitting An Intoxicated Arrestee's Operation Of Motor Vehicle

39:4-50.22. Written statement of potential civil, criminal liability for permitting an intoxicated arrestee's operation of motor vehicle
1.Whenever a person is summoned by or on behalf of a person who has been arrested for a violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a) in order to transport or accompany the arrestee from the premises of a law enforcement agency, the law enforcement agency shall provide that person with a written statement advising him of his potential criminal and civil liability for permitting or facilitating the arrestee's operation of a motor vehicle while the arrestee remains intoxicated. The person to whom the statement is issued shall acknowledge, in writing, receipt of the statement, or the law enforcement agency shall record the fact that the written statement was provided, but the person refused to sign an acknowledgment.

Nothing in this section shall impose any obligation on a physician or other health care provider involved in the treatment or evaluation of the arrestee.

The Attorney General shall establish the content and form of the written statement and acknowledgment to be used by law enforcement agencies throughout the State and may issue directives to ensure the uniform implementation of this act.

L.2001,c.69,s.1.



Section 39:4-50.23 - Impoundment Of Vehicle Operated By Arrestee; Conditions Of Release; Fee For Towing, Storage

39:4-50.23. Impoundment of vehicle operated by arrestee; conditions of release; fee for towing, storage
2. a. Whenever a person has been arrested for a violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), the arresting law enforcement agency shall impound the vehicle that the person was operating at the time of arrest.

b.A vehicle impounded pursuant to this section shall be impounded for a period of 12 hours after the time of arrest or until such later time as the arrestee claiming the vehicle meets the conditions for release in subsection d. of this section.

c.A vehicle impounded pursuant to this section may be released to a person other than the arrestee prior to the end of the impoundment period only if:

(1)The vehicle is not owned or leased by the person under arrest and the person who owns or leases the vehicle claims the vehicle and meets the conditions for release in subsection d. of this section; or

(2)The vehicle is owned or leased by the arrestee, the arrestee gives permission to another person, who has acknowledged in writing receipt of the statement required in section 1 of P.L. 2001, c.69 (C.39:4-50.22) to operate the vehicle and the conditions for release in subsection d. of this section are met.

d.A vehicle impounded pursuant to this section shall not be released unless the person claiming the vehicle:

(1)presents a valid operator's license, proof of ownership or lawful authority to operate the motor vehicle, and proof of valid motor vehicle insurance for that vehicle;

(2)is able to operate the vehicle in a safe manner and would not be in violation of Title 39 of the Revised Statutes; and

(3)meets any other conditions for release established by the law enforcement agency.

e.A law enforcement agency impounding a vehicle pursuant to this section is authorized to charge a reasonable fee for towing and storage of the vehicle. The law enforcement agency is further authorized to retain custody of the vehicle until that fee is paid.

L.2001,c.69,s.2.



Section 39:4-50A - And 39:4-50b Have Been Reallocated As 39:4-50.22 And 39:4-50.23, Respectively.

39:4-50a and 39:4-50b have been reallocated as 39:4-50.22 and 39:4-50.23, respectively.



Section 39:4-51 - Sentence For Violation Of 39:4-50; Service, Work Release; Rules, Regulations.

39:4-51 Sentence for violation of 39:4-50; service, work release; rules, regulations.

A person who has been convicted of a first or second violation of section 39:4-50 of this Title, and in pursuance thereof has been imprisoned in a county jail or workhouse in the county in which the offense was committed, shall not, after commitment, be released therefrom until the term of imprisonment imposed has been served. A person imprisoned in the county jail or workhouse may in the discretion of the court, be released on a work release program.

No warden or other officer having custody of the county jail or workhouse shall release therefrom a person so committed, unless the person has been released by the court on a work release program, until the sentence has been served. A person sentenced to an inpatient rehabilitation program may upon petition by the treating agency be released, by the court, to an outpatient rehabilitation program for the duration of the original sentence.

Nothing in this section shall be construed to interfere in any way with the operation of a writ of habeas corpus, a proceeding in lieu of the prerogative writs, or an appeal.

The chief administrator shall adopt such rules and regulations to effectuate the provisions of this section as he shall deem necessary.

Amended 1951, c.23, s.31; 1977, c.29, s.5; 2003, c.315, s.3.



Section 39:4-51A - No Consumption Of Alcoholic Beverages In Motor Vehicles; Presumption; Penalties.

39:4-51a No consumption of alcoholic beverages in motor vehicles; presumption; penalties.

1. a. A person shall not consume an alcoholic beverage while operating a motor vehicle. A passenger in a motor vehicle shall not consume an alcoholic beverage while the motor vehicle is being operated. This subsection shall not apply to a passenger of a charter or special bus operated as defined under R.S.48:4-1 or a limousine service.

b.A person shall be presumed to have consumed an alcoholic beverage in violation of this section if an unsealed container of an alcoholic beverage is located in the passenger compartment of the motor vehicle, the contents of the alcoholic beverage have been partially consumed and the physical appearance or conduct of the operator of the motor vehicle or a passenger may be associated with the consumption of an alcoholic beverage. For the purposes of this section, the term "unsealed" shall mean a container with its original seal broken or a container such as a glass or cup.

c.For the first offense, a person convicted of violating this section shall be fined $200.00 and shall be informed by the court of the penalties for a second or subsequent violation of this section. For a second or subsequent offense, a person convicted of violating this section shall be fined $250.00 or shall be ordered by the court to perform community service for a period of 10 days in such form and on such terms as the court shall deem appropriate under the circumstances.

L.1983,c.307,s.1; amended 1999, c.356, s.20.



Section 39:4-51B - Prohibition Of Possession Of Open, Unsealed Alcoholic Beverage Container, Circumstances

39:4-51b. Prohibition of possession of open, unsealed alcoholic beverage container, circumstances
6. a. All occupants of a motor vehicle located on a public highway, or the right-of-way of a public highway, shall be prohibited from possessing any open or unsealed alcoholic beverage container. This subsection shall not apply to a passenger of a charter or special bus operated as defined under R.S.48:4-1 or a limousine service.

b.A person shall not be deemed to be in possession of an opened or unsealed alcoholic beverage container pursuant to this section if such container is located in the trunk of a motor vehicle, behind the last upright seat in a trunkless vehicle, or in the living quarters of a motor home or house trailer. For the purposes of this section, the term "open or unsealed" shall mean a container with its original seal broken or a container such as a glass or cup

c.For a first offense, a person convicted of violating this section shall be fined $200 and shall be informed by the court of the penalties for a second or subsequent violation of this section. For a second or subsequent offense, a person convicted of violating this section shall be fined $250 or shall be ordered by the court to perform community service for a period of 10 days in such form and on such terms as the court shall deem appropriate under the circumstances.

L.2000,c.83,s.6.



Section 39:4-52 - Racing On Highway Prohibited; Fine

39:4-52. Racing on highway prohibited; fine
No person shall operate a motor vehicle upon a public highway for a wager or in a race or for the purpose of making a speed record.

A person who violates this section shall be fined not less than twenty-five nor more than one hundred dollars for the first offense, and, for a subsequent offense, not less than one hundred nor more than two hundred dollars.



Section 39:4-53 - Leaving Vehicle With Engine Running Prohibited; Fine

39:4-53. Leaving vehicle with engine running prohibited; fine
A person who leaves a motor vehicle, with its engine running, stationary on the highway and unoccupied by a person able to control it, and without setting the hand brake in such manner as to prevent the vehicle from moving, shall be fined not less than ten nor more than twenty-five dollars for each offense.



Section 39:4-54 - Trailers; Number Permitted; Towing Methods; Auxiliary Axles; Converter Dolly

39:4-54. Trailers; number permitted; towing methods; auxiliary axles; converter dolly
No motor vehicle shall be used on the public highways while drawing more than 2 motor-drawn vehicles. A "double saddle-mount," herein defined, means mounting the front of a motor vehicle by use of a coupling device, known as a "saddle-mount," on the rear of a towing vehicle and mounting the front of another motor vehicle by use of another "saddle-mount" on the rear of the towed vehicle. The director by regulation may prescribe standards to insure the sufficiency of the coupling, or "saddle-mount," devices, the lighting, braking and towing methods in double saddle-mount operations or in any other combination of 2 motor-drawn vehicles. In no event shall the over-all length of a double saddle-mount operation or any other combination of vehicles exceed the over-all length limitation prescribed in Revised Statutes 39:3-84 for combinations of vehicles, and any violation thereof shall be subject to the penalty provided in this Title for violations of the over-all length limitation in said section.

Trailers shall, when operated on the highways of this State, be connected to the towing vehicle by at least one chain or cable, in addition to the hitch bar, of sufficient strength to hold the motor-drawn vehicle on a hill if the hitching bar becomes disconnected, or shall be provided with an adequate device to prevent its rolling backward.

An attachable auxiliary motor vehicle axle, herein defined, means a single axle mounted on 2 or more wheels, an equal number of wheels on each side, which may be attached, and at times dismounted, to a truck or truck tractor to form a tandem axle.

When a tandem axle is thus formed, the allowable gross weight thereon shall be the same as set forth in Revised Statutes 39:3-84 for tandem axles, if the centers of the axles are on or between 2 parallel transverse vertical planes spaced 40 inches, but less than 96 inches apart. Violations of the allowable gross weight shall be treated in the same manner and be subject to the same penalty as provided in Revised Statutes 39:3-84.3.

An attachable auxiliary axle, upon proof of ownership satisfactory to the director, may be registered on a gross weight basis in the same manner as commercial vehicles under Revised Statutes 39:3-20 and shall display one registration plate or tab of a classification to be determined by the director and located on the auxiliary axle in a manner as may be prescribed by the director. Unless so registered and displaying a registration plate or tab no such attachable auxiliary axle owned by a resident of this State shall be operated on the highways of this State, and no such attachable auxiliary axle owned by a non-resident shall be operated on the highways of this State unless registered in accordance with the laws respecting the registration of motor vehicles of the State, Territory, Federal district of the United States or province of the Dominion of Canada, or foreign country, in which the non-resident resides, if such registration is required therein, and which has conspicuously displayed thereon an identification marker if furnished by said jurisdiction.

When an attachable auxiliary axle registered under this Title is operated on a highway in conjunction with a tractor-semitrailer combination, and one unit of the combination is registered in this State and the other in a foreign jurisdiction, known as a "mixed combination," the registered weight of the auxiliary axle may be added to the registered weight of the New Jersey registered unit in determining if the over-all registered weight conforms with the "mixed combination" registration requirements of Revised Statutes 39:3-20. If the over-all registered weight of the auxiliary axle and the New Jersey registered unit is less than 1/2 the combined gross weight of the entire combination, then the owner, lessee and bailee shall be subject to the penalty formula set forth in Revised Statutes 39:3-20.

When an auxiliary axle or a converter dolly registered under this Title appears on a highway as part of a tractor-semitrailer combination or a combination of 2 motor-drawn vehicles registered in a foreign jurisdiction or jurisdictions, the entire combination shall be deemed to be of foreign origin and the registration requirements as to "mixed combinations" shall not apply, provided the auxiliary axle or converter dolly is registered with the director for a gross weight of 10,000 pounds.

A converter dolly, herein defined, means an attachable auxiliary frame with hitch bar and fifth wheel with the axle or axles mounted on 2 or more wheels, an equal number of wheels on each side, which may be attached, and at times dismounted, to a semitrailer to form a trailer.

A converter dolly, upon proof of ownership satisfactory to the director, may be registered on a gross weight basis in the same manner as commercial vehicles under Revised Statutes 39:3-20 and shall display one registration plate or tab of a classification to be determined by the director and located on the dolly in a manner as may be prescribed by the director. Unless so registered and displaying a registration plate or tab no such converter dolly owned by a resident of this State shall be operated on the highways of this State, and no such converter dolly owned by a non-resident shall be operated on the highways of this State unless registered in accordance with the laws respecting the registration of motor vehicles of the State, Territory, Federal district of the United States or province of the Dominion of Canada, or foreign country, in which the non-resident resides if such registration is required therein, and which has conspicuously displayed thereon an identification marker if furnished by said jurisdiction.

It shall be unlawful for any combination of 2 motor-drawn vehicles registered under this Title having gross weight of load and vehicles in excess of the gross weight provided on the registration certificates to be operated on the highways of this State. In any violation thereof, the owner, lessee and bailee shall be subject to the penalty formula provided in Revised Statutes 39:3-20.

In any combination of 2 motor-drawn vehicles, with or without use of a converter dolly, and part or parts of the combination is registered in New Jersey and part or parts in a foreign jurisdiction or jurisdictions, the registration requirements as to "mixed combinations" and the penalty formula for violations thereof as provided in Revised Statutes 39:3-20 shall apply.

An auxiliary axle or converter dolly, for the purposes of this section shall not be considered a "vehicle" or "motor vehicle" as defined in Revised Statutes 39:1-1.

A person violating this section, except as specifically provided herein, shall be subject to a fine not exceeding $100.00. In default of the payment thereof, there shall be imposed imprisonment in the county jail for a period not exceeding 10 days.

Amended by L.1951, c. 23, p. 77, s. 32; L.1964, c. 180, s. 1; L.1965, c. 158, s. 1.



Section 39:4-55 - Action On Steep Grades And Curves

39:4-55. Action on steep grades and curves
The driver of a motor vehicle traversing a steep grade or mountain highway shall hold the vehicle under control and as near the right-hand side of the highway as reasonably possible, and when traveling upon a down grade upon a highway, shall not coast with the gears of the vehicle in neutral. When approaching a curve where the view is obstructed within a distance of two hundred feet along the highway, he shall give audible warning with a horn or other warning device.



Section 39:4-56 - Delaying Traffic Prohibited

39:4-56. Delaying traffic prohibited
No person shall drive or conduct a vehicle in such condition, so constructed or so loaded, as to be likely to cause delay in traffic or accident to man, beast or property.



Section 39:4-56.1 - Willfully Causing Vehicle To Become Disabled; Abandonment Of Vehicle Upon Public Highway

39:4-56.1. Willfully causing vehicle to become disabled; abandonment of vehicle upon public highway
(a) No person shall operate a vehicle upon the public highways, bridges or tunnels of this State or upon any highways, bridges or tunnels in this State operated by any authority of this State or by any authority created jointly by this State and any other State in such a manner as to willfully cause such vehicle to become disabled, by reason of lack of fuel or otherwise, for the purpose of interfering with or obstructing the passage of other vehicles.

(b) No person shall willfully abandon a vehicle upon the public highways, bridges or tunnels of this State, or upon any highways, bridges or tunnels in this State operated by any authority of this State or by any authority created jointly by this State and any other State for the purpose of interfering with or obstructing the passage of other vehicles.

L.1964, c. 18, s. 1.



Section 39:4-56.2 - Violations; Penalties

39:4-56.2. Violations; penalties
Any person who has been convicted of a violation of this act shall be subject, for a first offense, to a fine of not less than $200.00 nor more than $500.00 and shall have his license to operate a motor vehicle suspended for a period of not less than 1 year nor more than 5 years. For a subsequent violation, he shall be fined not less than $500.00 nor more than $1,000.00 and shall have his license to operate a motor vehicle suspended for 5 years from the date of his conviction. In fixing the penalty to be imposed, the magistrate shall give consideration to the hazard to the public safety and the public inconvenience created by the conduct of such person.

L.1964, c. 18, s. 2.



Section 39:4-56.3 - Suspension Of Registration

39:4-56.3. Suspension of registration
The registration of any motor vehicle which is used by any person in violation of section 1 of this act shall be suspended for not less than 90 days nor more than 1 year unless the owner thereof can demonstrate to the satisfaction of the Director of Motor Vehicles that said vehicle was used in such a manner without his knowledge and consent. In fixing the period of suspension, the director shall give consideration to the threat to public safety and the public inconvenience caused by the use of said vehicle.

L.1964, c. 18, s. 3.



Section 39:4-56.4 - Legislative Findings And Declarations

39:4-56.4. Legislative findings and declarations
The Legislature finds and declares that a serious threat to the health, safety and welfare of the people of this State may be presented by any concerted effort, plan or demonstration involving the use and operation of vehicles in such a way as to impede, hamper, stall and interfere with the ordinary progress of vehicular traffic on, in and through the roads, highways and bridges of the State. Because of the special road hazards, with consequent danger to the lives and property of the people of this State, and economic loss which would inevitably flow from any such course of conduct, the Legislature determines that the penalties and sanctions provided by this act shall be applicable under such circumstances.

L.1964, c. 18, s. 4.



Section 39:4-56.5 - Abandonment Of Motor Vehicle

39:4-56.5. Abandonment of motor vehicle
1. a. It shall be unlawful for any person to abandon a motor vehicle on or along any highway, other than a limited access highway, or other public property or on any private property without the consent of the owner or other person in charge of the private property. A vehicle which has remained on or along any highway or other public property or on private property without such consent for a period of more than 48 hours or for any period without current license plates shall be presumed to be an abandoned motor vehicle. Vehicles used or to be used in the construction, operation or maintenance of public utility facilities and which are left in a manner which does not interfere with the normal movement of traffic shall not be considered abandoned vehicles for the purposes of this section.

b.It shall be unlawful for any person to abandon a motor vehicle on or along any limited access highway without the consent of the State Department of Transportation or other entity having jurisdiction over the limited access highway, as the case may be. A vehicle which remains on or along such a highway for a period of more than four hours or for any period without current license plates shall be presumed to be an abandoned motor vehicle. Legally parked vehicles, such as vehicles parked in a designated rest area for not more than 12 hours, or vehicles used or to be used in the construction, operation or maintenance of public utility facilities and which are left in a manner which does not interfere with the normal movement of traffic shall not be considered abandoned vehicles for the purposes of this section.

c.Any person who violates this section shall be subject for the first offense to a fine of not less than $100 nor more than $500 and his license or driving privilege may be suspended or revoked by the director for not more than two years. For any subsequent violation he shall be subject to a fine of not less than $500 nor more than $1,000, and his license or driving privilege be suspended or revoked for a period of not more than five years.

L.1967,c.305,s.1; amended 1971, c.330; 1999, c.411.



Section 39:4-56.6 - Abandonment Of Vehicle On Private Property; Removal By Owner Of Property; Costs; Sale Of Vehicle.

39:4-56.6 Abandonment of vehicle on private property; removal by owner of property; costs; sale of vehicle.

1.No person shall park or leave unattended a vehicle on private property without the consent of the owner or other person in control or possession of the property or for a period in excess of that for which consent was given, except in the case of emergency or disablement of the vehicle in which case the owner or operator thereof shall arrange for the expeditious removal of the vehicle. This section shall not apply to manufactured or mobile homes left unattended and for which there exists or existed a rental agreement to occupy a space on the property.

Subject to the requirements of section 7 of P.L.2007, c.193 (C.56:13-13), the owner or other person in control or possession of the property on which a vehicle is parked or left unattended in violation of this section may remove or hire another person to remove and store the vehicle. It shall be the obligation of the owner of the vehicle to pay the reasonable costs for the removal and for any storage which may result from such removal before he shall be entitled to recover the possession of the vehicle. If the owner of the vehicle refuses to pay such costs or fails to make any claim for the return of the vehicle within 90 days after such removal, the vehicle may be sold at public auction in accordance with the provisions of N.J.S.2A:44-20 through N.J.S.2A:44-31.

L.1973, c.137, s.1; amended 1999, c.340, s.10; 2007, c.1993, s.22.



Section 39:4-56.7 - Issuance Of Summons For Violation By Law Enforcement Officer

39:4-56.7. Issuance of summons for violation by law enforcement officer
Any law enforcement officer may in the performance of his duty enter upon the property upon request of the property owner wherein a vehicle is parked in violation of section 1 of this act for the purpose of issuing a summons for such violation.

L.1973, c. 137, s. 2, eff. May 17, 1973.



Section 39:4-56.8 - Definitions; Removal Of Disabled Motor Vehicles By Towing Service Under Contract; Failure To Remove Debris Surrounding Vehicle; Penalty

39:4-56.8. Definitions; removal of disabled motor vehicles by towing service under contract; failure to remove debris surrounding vehicle; penalty
a. As used in this act:

(1) "Public entity" means the State, and any county, municipality, district, or political subdivision and any authority, agency, board or body thereof.

(2) "Public road or highway" means every street, road or highway open to the use of the public for the purpose of vehicular travel.

(3) "Private entity" means any entity other than a public entity with jurisdiction over a road or highway in the State open to the use of the public.

b. Any towing service under contract to a public or private entity to tow disabled motor vehicles which, after being called upon to remove a disabled motor vehicle, fails to remove from public roads or highways any motor vehicle debris or material in the area surrounding that vehicle shall be subject to a fine of not less than $25.00 nor more than $50.00 if the debris or material is likely to cause injury to a person operating a motor vehicle or substantial damage to another motor vehicle. A towing service shall not be required to remove any debris or material which may be hazardous such as oil, gasoline, kerosene or other petroleum or chemical products, or debris or material which the service is not equipped to remove.

L.1983, c. 271, s. 1, eff. July 18, 1983.



Section 39:4-57 - Observance Of Directions Of Officers

39:4-57. Observance of directions of officers
Drivers of vehicles, street cars or horses shall at all times comply with any direction, by voice or hand, of a member of a police department, a peace officer, or the director, when enforcing a provision of this chapter.

Amended by L.1951, c. 23, p. 78, s. 33; L.1983, c. 403, s. 15, eff. Dec. 23, 1983.



Section 39:4-57.1 - Activation Of Interior Light In Vehicle Upon Request Of Police Officer; Fine

39:4-57.1. Activation of interior light in vehicle upon request of police officer; fine
1.The driver of a motor vehicle equipped with an interior light, when stopped by a law enforcement officer during the period when lighted lamps are required, shall, upon request of the officer, activate an interior light of the vehicle in order to illuminate the driver's compartment of the vehicle. A fine of $50 shall be imposed upon any person who purposely refuses to comply with this section.

L.1997,c.374.



Section 39:4-58 - Driving Vehicle With View To Rear And Sides Obstructed

39:4-58. Driving vehicle with view to rear and sides obstructed
No person shall drive a vehicle that is so constructed, loaded or covered in as to prevent its driver from having a clear view of the traffic following and at its sides, unless it is equipped with a device that will show the driver the road to the rear and side.



Section 39:4-59 - Begging Rides Prohibited

39:4-59. Begging rides prohibited
No person shall stand in a highway for the purpose of or while soliciting a ride from the operator of any vehicle other than an omnibus or a street car.

Amended by L.1951, c. 23, p. 78, s. 34.



Section 39:4-60 - Soliciting Trade Or Contributions Permitted, Certain; Designation Of Particular Highway As Hazardous For Such Purposes; Signs; Penalty

39:4-60. Soliciting trade or contributions permitted, certain; designation of particular highway as hazardous for such purposes; signs; penalty

39:4-60. Except as provided herein, no person shall stand in the roadway of a highway to stop, impede, hinder or delay the progress of a vehicle for the purpose of soliciting the purchase of goods, merchandise or tickets, or for the purpose of soliciting contributions for any cause, and the only question of law and fact in determining guilt under this section shall be whether goods, merchandise or tickets were tendered or offered for sale, or whether a contribution was solicited.

A municipal governing body by ordinance may authorize charitable organizations as defined in section 3 of P.L.1994, c. 16 (C.45:17A-20) to solicit contributions in the roadway of a highway, other than interstate highways or toll roads maintained pursuant to P.L.1962, c.10 (C.27:12C-1 et seq.) or P.L.1991, c.252 (C.27:25A-1 et seq.), P.L.1952, c.16 (C.27:12B-1 et seq.), or P.L.1948, c.454 (C.27:23-1 et seq.), subject to regulations promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), by the Department of Transportation in consultation with the Division of Highway Traffic Safety.

A municipality shall not authorize charitable organizations to solicit on any county highway or intersection of a county highway without the approval of the board of chosen freeholders. A municipality shall not authorize charitable organizations to solicit on any State highway or intersection of a State highway without the approval of the Commissioner of Transportation. The board of chosen freeholders and the Commissioner of Transportation shall not unreasonably withhold approval.

In addition to the prohibition contained in the first paragraph of this section, whenever in his judgment the public safety so requires, the Commissioner of Transportation may, by regulation, designate any highway or sections of any highway as a location wherein the standing of any person or the parking of any vehicle for the purpose of soliciting the purchase of goods, merchandise or tickets, or for the purpose of soliciting contributions for any cause, is deemed hazardous or inimical to the proper flow of traffic, and shall be prohibited. Each highway or section thereof so designated shall be clearly marked by appropriate signs which shall be erected and maintained by the authority having the responsibility for the maintenance of such highway, upon receipt by such authority of written notice from the director of the adoption of such regulation. No person shall stand in, and no operator shall allow a vehicle to stand in, any section of a highway so designated and marked to stop, impede, hinder or delay the progress of a vehicle for the purpose of soliciting the purchase of goods, merchandise or tickets, or for the purpose of soliciting contributions for any cause, and the only question of law and fact in determining guilt under this section shall be whether goods, merchandise or tickets were tendered or offered for sale, or whether a contribution was solicited. Whenever in his judgment the public safety so requires the Commissioner of Transportation may, by regulation, amend or alter any designation made by him pursuant to the provisions of this paragraph. Nothing contained in this paragraph shall be construed to authorize or permit any person to stand in or to allow a vehicle to stand in any highway where the same is or shall be prohibited by any other provision of this Title or by any amendment thereof or supplement thereto, or by any ordinance, resolution, regulation or order duly adopted pursuant to authority thereunder.

Any person who shall violate any of the provisions of this section shall pay, upon conviction, a penalty not to exceed $100.

Amended 1951, c.23, s.35; 1997,c.82,s.1.



Section 39:4-60.1 - Certain Rotating Or Flashing Lights Prohibited

39:4-60.1. Certain rotating or flashing lights prohibited
On and after the effective date of this act no rotating or flashing light which imitates or resembles rotating or flashing lights such as are used by public and governmental agencies or any public utility to indicate emergency or hazardous conditions shall be erected or used within 100 feet of the roadway of a highway within the State.

L.1970, c. 134, s. 1, eff. July 9, 1970.



Section 39:4-60.2 - Removal Without Notice

39:4-60.2. Removal without notice
Every such prohibited light or signal is hereby declared to be a public nuisance and the authority having jurisdiction over the highway or the municipality in which the prohibited act takes place is empowered to remove the same or cause it to be removed without notice.

L.1970, c. 134, s. 2, eff. July 9, 1970.



Section 39:4-60.3 - Emergency Use

39:4-60.3. Emergency use
This act shall not apply to any rotating or flashing light used to indicate an emergency or hazardous condition.

L.1970, c. 134, s. 3, eff. July 9, 1970.



Section 39:4-61 - Tailboard Riding

39:4-61. Tailboard riding
No person shall ride upon the rear end of a vehicle, without the consent of the driver, and when so riding, no part of the person's body shall protrude beyond the limits of the vehicle.



Section 39:4-62 - Leaving Curb

39:4-62. Leaving curb
A vehicle waiting at the curb shall promptly give place to a vehicle about to take on or let off passengers.



Section 39:4-63 - Placing, Throwing Or Depositing From Motor Vehicle, Injurious Substance On Highway; Fine; Forfeiture Of Right To Operate Motor Vehicle

39:4-63. Placing, throwing or depositing from motor vehicle, injurious substance on highway; fine; forfeiture of right to operate motor vehicle
A person who throws, places or deposits, or who permits to be thrown, placed, or deposited from a motor vehicle, any glass or other sharp, injurious or cutting substance in or upon a public highway of this State shall, except when acting under the authority of the governing body of a municipality, be punished by a fine of not less than $100.00 nor more than $500.00 and may forfeit his right to operate a motor vehicle over the highways of this State for a period of 30 days.

Amended by L.1980, c. 100, s. 1, eff. Sept. 11, 1980.



Section 39:4-64 - Highway Littering Ban

39:4-64. Highway littering ban
39:4-64. a. No person shall throw or drop any bundle, object, article or debris of any nature from a vehicle whether in motion or not when such vehicle is on a highway. The words "object, article or debris of any nature" as used in this section shall be deemed to include a cigarette, cigar, match, or ashes, or any substance or thing in and of itself likely to cause or fuel a fire, but such inclusion shall not be deemed to in any way limit the generality of the words "object, article or debris of any nature." Any person who violates this section shall be subject to a fine of not less than $200 or more than $1,000 for each offense.

b. There shall be a rebuttable presumption that the registered owner of the vehicle, if present in the vehicle, or, in his absence, the driver of the vehicle, is presumed to be responsible for any violation of this section, if:

(1) A bundle, object, article or debris of any nature is thrown or dropped from the vehicle by an occupant of the vehicle;

(2) There are two or more occupants in the vehicle; and



(3) It cannot be determined which occupant of the vehicle is the violator.

Amended 1954,c.37; 1975,c.154,s.1; 1981,c.143,s.1; 1983,c.346,s.1.; 1992,c.171,s.1.



Section 39:4-64.1 - Signs Informing Of Consequences Of Violation

39:4-64.1. Signs informing of consequences of violation
The Director of the Division of Motor Vehicles shall cause to be erected on the highways such signs as he deems necessary to inform those people using the highways of the consequences of violating the provisions of R.S. 39:4-64.

L.1975, c. 154, s. 2, eff. July 15, 1975.



Section 39:4-65 - Letting Off Or Taking On Persons

39:4-65. Letting off or taking on persons
No operator of a vehicle shall stop the vehicle on the highway for the purpose of letting off or taking on a person, other than at the curb or side of the road or highway, or knowingly permit a person to alight from or enter upon the vehicle while it is in motion.



Section 39:4-66 - Emerging From Alley, Driveway, Garage, Or Private Road Or Driveway

39:4-66. Emerging from alley, driveway, garage, or private road or driveway
39:4-66. a. The operator of a vehicle emerging from an alley, driveway, garage, or private road or driveway, shall stop the vehicle immediately prior to driving upon the sidewalk, and shall proceed to enter the sidewalk only after yielding the right of way to a pedestrian on the sidewalk, if the pedestrian is so close as to constitute an immediate hazard.

b. In addition to any duty imposed under subsection a. of this section, the operator of a vehicle emerging from an alley, driveway, garage, or private road or driveway, shall stop the vehicle immediately prior to entering or crossing a highway, and shall proceed to enter or cross the highway only after yielding the right of way to the traffic on the highway, if the traffic is so close as to constitute an immediate hazard.

Amended 1989,c.147,s.1.



Section 39:4-66.1 - Right Of Way On Entering Or Leaving Alley, Driveway, Garage, Or Private Road Or Driveway

39:4-66.1. Right of way on entering or leaving alley, driveway, garage, or private road or driveway
When the driver of a vehicle, about to enter an alley, driveway, garage, or private road or driveway from a highway, shall find it necessary to drive upon the sidewalk, he first shall yield the right of way to all pedestrians on the sidewalk, if the pedestrians are so close as to constitute an immediate hazard.

L.1951,c.23,s.48; amended 1989,c.147,s.2.



Section 39:4-66.2 - Avoidance Of Traffic Control Signal, Sign; Violations, Penalties

39:4-66.2. Avoidance of traffic control signal, sign; violations, penalties
1. Except for emergency vehicles and motor vehicles being operated at the direction of a law enforcement officer, no person shall drive a motor vehicle on public property, except public roads or highways, or private property, with or without the permission of the owner, for the purpose of avoiding a traffic control signal or sign.

Any person found guilty of violating the provisions of this act shall be liable for a penalty of not less than $50.00 or more than $200.00 or imprisonment for a term not exceeding 15 days, or both.

L.1993,c.326.



Section 39:4-67 - Obstructing Passage Of Other Vehicles Or Street Cars Prohibited; Clearance Of Intersections

39:4-67. Obstructing passage of other vehicles or street cars prohibited; clearance of intersections
No vehicle or street car shall be permitted by the owner or driver thereof to so occupy a street as to interfere with or interrupt the passage of other street cars or vehicles, nor shall the driver of a vehicle or street car drive such vehicle or street car into an intersection if preceding traffic prevents immediate clearance of the intersection.

Amended by L.1956, c. 107, p. 484, s. 1.



Section 39:4-68 - Doors Of Street Car Or Autobus Closed

39:4-68. Doors of street car or autobus closed
No operator of a street car or autobus shall knowingly operate the same while any door thereof is open.



Section 39:4-69 - Riding On Part Not Intended For Passengers Prohibited

39:4-69. Riding on part not intended for passengers prohibited
No person shall ride on, and no operator shall knowingly allow a person to ride on a street car or vehicle, or on a portion thereof not designed or intended for the conveyance of passengers. This section shall not apply to an employee engaged in the necessary discharge of a duty.

Amended by L.1951, c. 23, p. 79, s. 36.



Section 39:4-71 - Driving On Sidewalk

39:4-71. Driving on sidewalk
No person shall drive or back a horse or vehicle across, or allow the same to stand on a sidewalk unless it be in crossing the sidewalk to go into a yard or lot, and then not without the consent of the owner of the premises. This section shall not prohibit the passing of a horse or vehicle over a sidewalk in front of an alley or passageway with the owner's consent, or any municipality from driving or operating or causing to be driven or operated along or over the sidewalks within the municipality any vehicle for the purpose of maintaining or cleaning said sidewalks.

Amended by L.1963, c. 24, s. 1, eff. May 8, 1963.



Section 39:4-72 - Slowing, Stopping On Signal From Driver, Rider Of A Horse; Violations, Fine.

39:4-72 Slowing, stopping on signal from driver, rider of a horse; violations, fine.

39:4-72. a. When approaching or passing a person riding or driving a horse, a person driving a motor vehicle shall reduce the vehicle's speed to a rate not exceeding 25 miles an hour and proceed with caution. At the request of or upon a signal by putting up the hand or otherwise, from a person riding or driving a horse in the opposite direction, the motor vehicle driver shall cause the motor vehicle to stop and remain stationary so long as may be necessary to allow the horse to pass.

b.The administrator shall include in the New Jersey Driver Manual information explaining the requirements of subsection a. of this section and cautioning licensees on the need to exercise caution when operating a motor vehicle near horses.

c.A person who violates subsection a. of this section shall be subject to a fine of $150.

Amended 2004, c.163, s.1.



Section 39:4-75 - Overweight Vehicles On Bridge; Penalty.

39:4-75. Overweight vehicles on bridge; penalty.
39:4-75. a. No motor vehicle shall be driven over a bridge in this State if the gross weight of the vehicle and load is greater than the gross posted weight limit of the bridge.

b. Signs warning persons driving motor vehicles that they are approaching a bridge with a maximum gross weight limit shall be posted in a conspicuous place upon the bridge or immediately adjacent thereto and at the last safe exit or detour preceding the bridge. These signs shall indicate the maximum gross weight permitted on the bridge and shall be in accordance with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways. The signs required by this section shall be posted and maintained by the entity which has jurisdiction over the bridge.

c. A person violating this section shall be subject to a fine not exceeding $1,000.00. In default of the payment thereof imprisonment in the county jail for a period not exceeding 10 days shall be imposed.

The owner and operator of any vehicle used in violation of this section shall be responsible to the municipal or other corporation owning or maintaining such bridge, or to the State if such bridge is maintained by the State, for any damage done to the bridge by reason of the violation.

Amended by L. 1971,c.40; 1987,c.315.



Section 39:4-76 - Driving Overweight Vehicles On Interstate Bridges; Penalty; Liability For Damages; Disposition Of Penalties

39:4-76. Driving overweight vehicles on interstate bridges; penalty; liability for damages; disposition of penalties
No vehicle shall be driven over any interstate bridge owned or maintained in whole or in part by this State, upon which is posted in a conspicuous place a sign stating the gross weight that the bridge will carry, if the gross weight of any such vehicle and the load is greater than the gross weight stated on the sign.

Any person violating any of the provisions of this section, and the owner of any vehicle driven upon any bridge in violation of this section, with a gross weight or with weight on any axle or wheel exceeding by more than 3% the maximum weight allowed in that particular case, shall be fined an amount equal to $0.02 per pound for each pound of excess weight if the excess does not exceed 10,000 pounds, and $0.03 per pound for each pound of excess weight if the excess weight exceeds 10,000 pounds, but in no event less than $50.00.

The owner of any vehicle driven in violation of this section shall, in addition to the penalty herein prescribed, be responsible to the commission, body or authority having control of said bridge, for damages which may be done to any such bridge by reason of any violation of this section.

Moneys received from penalties imposed or violations of this section shall be accounted for and forwarded to the director, who shall pay the same to the State Treasurer.

Amended by L.1951, c. 23, p. 80, s. 37; L.1970, c. 280, s. 1, eff. Dec. 3, 1970.



Section 39:4-77 - Loading So As To Spill Prohibited; Minimum Safety Standards; Penalty

39:4-77. Loading so as to spill prohibited; minimum safety standards; penalty
No person shall cause or permit a vehicle to be so loaded or operate a vehicle so loaded that the contents or any part thereof may be scattered in any street. Whenever the load of any vehicle is of material other than farm products susceptible to scattering on a street and such load extends above the height of the sides or tail gate or rear of the body of the vehicle, such load shall be securely covered by a tarpaulin or other cover. The director, where public safety so warrants, shall, after a public hearing, prescribe by rule or regulation minimum safety standards for fastening loads on and fix loading procedures for any commercial type flat bed motor vehicle or motor-drawn vehicle. Any rule or regulation so promulgated by the director shall be filed in the Secretary of State's office and copies thereof shall be available, upon request, in the director's office.

The owner, lessee, bailee, or operator of any vehicle described above found on a highway in violation of any such safety standard or procedure that may be prescribed by the director shall be fined not more than $500.00 for each violation.

Amended by L.1951, c. 23, p. 80, s. 38; L.1966, c. 251, s. 1; L.1968, c. 272, s. 1, eff. Sept. 4, 1968.



Section 39:4-77.1 - Snow, Ice Dislodged From Moving Vehicle Causing Injury, Property Damage; Penalties; Public Awareness Campaign, Data Collection System.

39:4-77.1 Snow, ice dislodged from moving vehicle causing injury, property damage; penalties; public awareness campaign, data collection system.

1. a. (1) Each driver of a motor vehicle operated on a street or highway in this State shall have an affirmative duty to make all reasonable efforts to remove accumulated ice or snow from exposed surfaces of the motor vehicle prior to operation, which surfaces shall include, but not be limited to, the hood, trunk, windshield, windows, and roof of the motor vehicle, the cab of a truck, the top of a trailer or semitrailer being drawn by a motor vehicle, and the top of an intermodal freight container being carried by an intermodal chassis. A person who violates the provisions of this subsection may be stopped on a street or highway by a law enforcement officer who believes the accumulated ice or snow may pose a threat to persons or property and shall be subject to a fine of not less than $25 or more than $75 for each offense regardless of whether any snow or ice is dislodged from the motor vehicle. No motor vehicle points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14) shall be assessed for a violation of this paragraph. Every day upon which a violation occurs shall be considered a separate violation, but no person shall be subject to more than one fine for a violation of this paragraph in a period of 24 consecutive hours.

(2)This subsection shall not apply to any driver of a motor vehicle operated during a snow or ice storm that began and continued for the duration of the motor vehicle's operation or to any operator of a motor vehicle while it is parked.

(3)No fine shall be imposed pursuant to paragraph (1) of this subsection on the driver of a commercial motor vehicle, as the term is defined in R.S.39:1-1, that is traveling to a location where equipment or technology that is used to remove snow and ice from commercial motor vehicles is available, provided that the driver has not already passed a location with snow and ice removal equipment or technology after snow or ice shall have accumulated on the exposed surfaces of the commercial motor vehicle. In determining whether the vehicle has already passed a location with equipment or technology that is used to remove snow and ice from commercial motor vehicles, a law enforcement officer shall have the authority to inspect any documentation relating to the route traveled by the driver of the commercial motor vehicle prior to being stopped, including, but not limited to, a log book or map depicting the route traveled by the vehicle.

(4)Notwithstanding the provisions of paragraph (1) of this subsection:

(a)the person who is in physical possession of a motor vehicle at the time snow or ice accumulates on the exposed surfaces of the motor vehicle shall be responsible for removing the accumulated snow or ice from the exposed surfaces of the motor vehicle and shall be liable for a violation of the duty to remove accumulated snow or ice prior to operation of the motor vehicle pursuant to paragraph (1) of this subsection. If the driver of the motor vehicle was not in physical possession of the motor vehicle at the time the snow or ice accumulated, then such driver shall not be liable for a violation of paragraph (1) of this subsection.

(b)in the case of any trailer or semitrailer being drawn by a motor vehicle or of any vehicle or combination of vehicles carrying an intermodal freight container, the person, including, but not limited to a shipper or consignee, who is in physical possession of the trailer, semitrailer, or container at the time snow or ice accumulates on such trailer, semitrailer, or container shall be responsible for removing the accumulated snow or ice from the trailer, semitrailer, or container and shall be liable for a violation of the duty to remove accumulated snow or ice prior to operation of a motor vehicle pursuant to paragraph (1) of this subsection. If the driver of the motor vehicle was not in physical possession of the trailer, semitrailer, or container at the time the snow or ice accumulated, then such driver shall not be liable for a violation of paragraph (1) of this subsection.

b.When snow or ice is dislodged from a moving vehicle and strikes another vehicle or pedestrian causing injury or property damage, the following penalties shall apply:

The operator of a non-commercial motor vehicle shall be subject to a fine of not less than $200 or more than $1,000 for each offense.

The operator, owner, lessee, bailee or any one of the aforesaid of a commercial motor vehicle shall be subject to a fine of not less than $500 or more than $1,500 for each offense.

No motor vehicle points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14) shall be assessed for a violation of this subsection.

c.The Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety shall establish a public awareness campaign that educates the public on the importance of removing snow and ice from the exposed surfaces of motor vehicles prior to the operation of such vehicles. This campaign shall educate the public on the potential dangers associated with failing to remove snow or ice from motor vehicles as well as on the penalties that may be imposed as a result of failing to remove snow or ice from a motor vehicle prior to operation.

d.The Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety, in conjunction with the Division of State Police and other law enforcement agencies, shall establish and maintain a data collection system to be used to determine the number and seriousness of motor vehicle accidents caused by snow or ice becoming dislodged from motor vehicles. In its annual report to the Legislature pursuant to section 16 of P.L.1987, c.284 (C.27:5F-33), the Division of Highway Traffic Safety shall provide an analysis of the information gathered through the data collection system and any recommendations, including any proposed legislation, for reducing the number and seriousness of accidents caused by snow or ice becoming dislodged from motor vehicles.

e.All fines imposed and collected in the enforcement of this section shall be forwarded by the person to whom they are paid to the State Treasurer, who shall annually deposit those moneys in the "Motor Vehicle Snow and Ice Removal Safety Fund" established pursuant to section 2 of P.L.2009, c.138 (C.39:4-77.2).

L.1997, c.124, s.1; amended 2009, c.138, s.1.



Section 39:4-77.2 - "Motor Vehicle Snow And Ice Removal Safety Fund."

39:4-77.2 "Motor Vehicle Snow and Ice Removal Safety Fund."

2. a. There is established in the General Fund a separate, nonlapsing, dedicated account to be known as the "Motor Vehicle Snow and Ice Removal Safety Fund." All fines imposed and collected as a result of enforcement of section 1 of P.L.1997, c.124 (C.39:4-77.1) shall be forwarded to the State Treasurer for deposit in the Motor Vehicle Snow and Ice Removal Safety Fund account. The fund shall be administered by the Division of Highway Traffic Safety in the Department of Law and Public Safety.

b.Moneys in the account shall be used exclusively for the following purposes:

(1)To offset the costs associated with the public awareness campaign established by the Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety pursuant to subsection c. of section 1 of P.L.1997, c.124 (C.39:4-77.1);

(2)To offset the costs associated with the data collection system established and maintained by the Division of Highway Traffic Safety in the Department of Law and Public Safety pursuant to subsection d. of section 1 of P.L.1997, c.124 (C.39:4-77.1); and

(3)To establish a grant program to provide incentives to encourage private companies to purchase, install, and maintain equipment and technology to be used to remove snow and ice from commercial motor vehicles, as the term is defined in R.S.39:1-1. Recipients of grants provided pursuant to this subsection shall place snow and ice removal equipment and technology at locations around the State that are convenient and easily accessible to commercial motor vehicles, including, but not limited to, service areas, weigh stations, inspection facilities, ports, terminals, and other intermodal transportation facilities.

L.2009, c.138, s.2.



Section 39:4-77.3 - "Anti-snow Dumping Act"; Violations, Penalties.

39:4-77.3 "Anti-Snow Dumping Act"; violations, penalties.

1. a. This act shall be known and may be cited as the "Anti-Snow Dumping Act."

b.The commercial operator of any snowplow, or other snow removal equipment, clearing accumulated snow on private property shall not deposit, or cause to be deposited, such snow on any public road, street, or highway in this State or on public lands. A commercial operator of any snowplow or other snow removal equipment who fails to comply with the provisions of this section shall be liable to a fine of $250 for the first offense, and for each subsequent offense, a fine of $500.

L.2011, c.110, s.1.



Section 39:4-78 - Carrying Metals

39:4-78. Carrying metals
No person shall load a vehicle or drive a vehicle so loaded with iron or other material that may strike together, unless it is properly deafened so as to cause no unnecessary noise.



Section 39:4-79 - Backing To Curb

39:4-79. Backing to curb
No operator shall allow a vehicle to stand backed to the curb when loading or unloading, except when it is impracticable to load or unload it while standing parallel to the curb, but no vehicle may completely block the passage of another vehicle or street car by remaining backed up to the curb. When necessary to back up to the curb, the towing vehicle in any combination of vehicles and the horse, if the vehicle is horse drawn, shall stand as nearly parallel as practicable to the curb and facing the direction of traffic.

Amended by L.1951, c. 23, p. 80, s. 39.



Section 39:4-80 - Traffic Control By Officers

39:4-80. Traffic control by officers
When a traffic or police officer is stationed in a highway for the purpose of directing traffic, he may regulate and control traffic at that point, and all drivers of vehicles shall obey his orders and directions, notwithstanding anything contained in this article.



Section 39:4-80.1 - Penalty For Failure To Comply With School Crossing Guard's Signal To Stop.

39:4-80.1 Penalty for failure to comply with school crossing guard's signal to stop.
1.A motor vehicle operator who fails to comply with a school crossing guard's signal to stop during those time periods when that guard is duly authorized to control or direct vehicular or pedestrian traffic pursuant to section 4 of P.L.1979, c.82 (C.40A:9-154.4) shall be fined not less than $150 for a first offense. For a subsequent offense, the operator shall be fined not less than $300.

L.2007,c.78.



Section 39:4-81 - Traffic Signals, Observance; Rule At Nonoperational Signals.

39:4-81 Traffic signals, observance; rule at nonoperational signals.
39:4-81. a. The driver of every vehicle, the motorman of every street car and every pedestrian shall obey the instructions of any official traffic control device applicable thereto, placed in accordance with the provisions of this chapter, unless otherwise directed by a traffic or police officer.

b.When, by reason of a power failure or other malfunction, a traffic control signal at an intersection is not illuminated, the driver of a vehicle or street car shall, with respect to that intersection, observe the requirement for a stop intersection, as provided in R.S.39:4-144.

Amended 1951, c.23, s.40; 2004, c.92.



Section 39:4-82 - Keeping To Right

39:4-82. Keeping to right
Upon all highways of sufficient width, except upon one-way streets, the driver of a vehicle shall drive it on the right half of the roadway. He shall drive a vehicle as closely as possible to the right-hand edge or curb of the roadway, unless it is impracticable to travel on that side of the roadway, and except when overtaking and passing another vehicle subject to the provisions of sections 39:4-84 and 39:4-85 of this Title.

Amended by L.1951, c. 23, p. 81, s. 43.



Section 39:4-82.1 - Two Roadway Highways; Driving Upon

39:4-82.1. Two roadway highways; driving upon
Whenever any highway has been divided into two roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed so as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway and no vehicle shall be driven over, across or within any such dividing space, barrier or section, except through an appropriate opening in such physical barrier or dividing section or space or at a cross over or intersection established by public authority.

L.1951, c. 23, p. 81, s. 41.



Section 39:4-83 - Keeping To Right At Intersections; Exception On One-way Roadway

39:4-83. Keeping to right at intersections; exception on one-way roadway
In crossing an intersection of highways or the intersection of a highway and a railroad right of way, the driver of a vehicle shall at all times cause the vehicle to travel on the right half of the roadway unless the right half is obstructed or impassable. The foregoing limitations shall not apply upon a one-way roadway.

Amended by L.1951, c. 23, p. 82, s. 44.



Section 39:4-84 - Passing To Right When Proceeding In Opposite Directions

39:4-84. Passing to right when proceeding in opposite directions
Drivers of vehicles proceeding in opposite directions shall pass each other to the right, each giving to the other at least one-half of the available traveled portion of the highway as nearly as possible.



Section 39:4-85 - Passing To Left When Overtaking; Passing When In Lines; Passing On Right.

39:4-85 Passing to left when overtaking; passing when in lines; passing on right.

39:4-85. The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass at a safe distance to the left thereof and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle. If vehicles on the roadway are moving in two or more substantially continuous lines, the provisions of this paragraph and section 39:4-87 of this Title shall not be considered as prohibiting the vehicles in one line overtaking and passing the vehicles in another line either upon the right or left, nor shall those provisions be construed to prohibit drivers overtaking and passing upon the right another vehicle which is making or about to make a left turn.

The driver of a vehicle may overtake and pass another vehicle upon the right as provided in this section only under conditions permitting such movement in safety. In no event shall such movement be made by driving off the pavement or main-traveled portion of the roadway.

amended 1951, c.23, s.45; 2014, c.69, s.6.



Section 39:4-85.1 - Designation Of One-way Traffic.

39:4-85.1 Designation of one-way traffic.

42.The commissioner with respect to highways under his jurisdiction may by regulation, and local and county authorities with respect to highways under their jurisdiction may by ordinance or resolution designate any such highway or any separate roadway of such highway for one-way traffic and shall erect appropriate signs giving notice thereon.

Upon a highway or roadway properly designated and signed for one-way traffic, a vehicle shall be driven only in the direction designated.

L.1951,c.23,s.42; amended 2003, c.13, s.50.



Section 39:4-86 - Overtaking And Passing Vehicles; Crossing "No Passing" Lines

39:4-86. Overtaking and passing vehicles; crossing "No Passing" lines
The driver of a vehicle shall not drive to the left side of the center line of a highway in overtaking and passing another vehicle proceeding in the same direction unless the left side is clearly visible and free of oncoming traffic for a sufficient distance ahead to permit the overtaking and passing to be made in safety.

The driver of a vehicle shall not drive to the left of the center of a highway in order to overtake and pass another vehicle proceeding in the same direction upon the crest of a grade or upon a curve in the highway where the driver's view along the highway is obstructed within a distance of five hundred feet.

Except when otherwise directed by a duly constituted traffic or police officer or when the lane in which he is operating is obstructed and impassable, the driver of a vehicle shall not cross an appropriately marked "No Passing" line in a "No Passing" zone duly established pursuant to a duly promulgated regulation of the State Highway Commissioner or an ordinance or resolution duly adopted by a municipal governing body or a board of chosen freeholders, whichever has jurisdiction over the highway.

Amended by L.1948, c. 170, p. 912, s. 3; L.1951, c. 23, p. 82, s. 46.



Section 39:4-87 - Overtaken Vehicle To Give Way.

39:4-87 Overtaken vehicle to give way.

39:4-87. The driver of a vehicle on a highway, about to be overtaken and passed by another vehicle, approaching from the rear, shall give way to the right in favor of the overtaking vehicle, and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.

amended 2014, c.69, s.7.



Section 39:4-87.1 - Right Of Way Of Certain Buses Reentering Traffic.

39:4-87.1 Right of way of certain buses reentering traffic.

1. a. The driver of a non-emergency vehicle upon a highway shall yield the right of way to any bus, provided that:

(1)The driver is operating a vehicle that is in a position to overtake the bus from its rear; and

(2)The bus, after exiting an active traffic lane for the purpose of stopping to receive or discharge passengers is attempting to reenter the lane from which it exited and to enter the traffic lane occupied by the driver by signaling its intention to do so. No other lane changes shall be applicable.

As used in this act, "bus" means a bus as defined in section 3 of P.L.1995, c.225 (C.48:4-2.1e), in regular scheduled service, and a motorbus operated in regular route service pursuant to P.L.1979, c.150 (C.27:25 -1 et seq.).

b.The New Jersey Transit Corporation shall conduct a public education program to inform motorists of the requirements imposed by this section relating to bus rights-of-way.

c.The Commissioner of Transportation shall study the need for further action to effectuate the purposes of this 2003 act and shall, no later than 18 months after the effective date of this 2003 act, report to the Governor and the Legislature.

d.This section shall not relieve the driver of any bus from the duty to drive with due regard for the safety of all persons, nor shall it protect the driver from the consequences of his reckless disregard for the safety of others. Nothing in this section shall be construed to limit any immunity or defense otherwise provided by law.

L.2003,c.226,s.1.



Section 39:4-88 - Traffic On Marked Lanes.

39:4-88 Traffic on marked lanes.

When a roadway has been divided into clearly marked lanes for traffic, drivers of vehicles shall obey the following regulations:

a.A vehicle shall normally be driven in the lane nearest the right-hand edge or curb of the roadway when that lane is available for travel, except when overtaking another vehicle or in preparation for a left turn.

b.A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from that lane until the driver has first ascertained that the movement can be made with safety.

c.Upon a highway which is divided into 3 lanes, a vehicle shall not be driven in the center lane except when overtaking or passing another vehicle or in preparation for a left turn or unless the center lane is at the time allocated for traffic moving in the direction the vehicle is proceeding and is signposted to give notice of that allocation.

d.The State Highway Commissioner may by regulation or local authorities may by resolution or ordinance with respect to highways under their jurisdiction designate right-hand lanes for slow moving traffic and inside lanes for traffic moving at the speed designated for the district as provided under this chapter, and when the lanes are signposted or marked to give notice of the designation a vehicle may be driven in any lane allocated to traffic moving in the direction in which it is proceeding, but when traveling within the inside lanes the vehicle shall be driven at approximately the speed authorized in such lanes and speed shall not be decreased unnecessarily so as to block, hinder or retard traffic.

e.When such roadway had been divided in such a manner that there are three or more lanes for traffic in any one direction, no truck of 10,000 pounds registered gross weight or over shall be driven in the farthest left-hand lane, except:

(1)when and to the extent necessary to prepare for a left turn; a truck may be driven in the farthest left lane for up to one mile to prepare for a left hand turn as authorized under this paragraph;

(2)when necessary to enter or leave such roadway by entrance or exit to or from the left lane; a truck may be driven in the farthest left lane for up to one mile to prepare to enter or leave the roadway as authorized under this paragraph;

(3)when reasonably necessary in response to emergency conditions; for the purposes of this paragraph, "emergency conditions" shall include, but not be limited to: poor visibility, snow, accidents, or the presence of emergency vehicles.

amended 1951, c.23, s.47; 1968, c.432; 2013, c.86, s.1.



Section 39:4-88.1 - Penalties, Fines.

39:4-88.1 Penalties, fines.

2.The penalty for a violation of failing to keep right under R.S.39:4-82 or failure to observe traffic lanes under R.S. 39:4-88 shall be a fine of not less than $100 or more than $300. In addition to any fine that may be imposed, a surcharge of $50 shall be imposed on each person found guilty of a violation of R.S.39:4-82 or R.S.39:4-88. The State Treasurer shall annually deposit the surcharge into the fund established pursuant to section 3 of P.L.2013, c.86 (C.39:4-88.2).

L.2013, c.86, s.2.



Section 39:4-88.2 - Repository Fund.

39:4-88.2 Repository fund.

3.There is created within the Department of the Treasury, a separate, non-lapsing fund that shall be administered by the Department of Transportation. The fund shall be the repository for the $50 surcharge imposed for each violation of R.S.39:4-82 and R.S. 39:4-88. Unless otherwise specifically provided by law, monies in the fund shall be utilized exclusively to acquire, install, and maintain highway signs that notify motorists entering New Jersey to comply with the provisions of R.S.39:4-82 and R.S.39:4-88.

L.2013, c.86, s.3.



Section 39:4-89 - Following; Space Between Trucks

39:4-89. Following; space between trucks
The driver of a vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard to the speed of the preceding vehicle and the traffic upon, and condition of, the highway.

The driver of a motor truck when traveling upon a highway, outside of a business or residence district, shall not follow another motor truck within one hundred feet, but this shall not be construed to prevent one motor truck overtaking and passing another.



Section 39:4-90 - Right Of Way At Intersections

39:4-90. Right of way at intersections
The driver of a vehicle approaching an intersection shall yield the right of way to a vehicle which has entered the intersection. When 2 vehicles enter an intersection at the same time the driver of the vehicle on the left shall yield the right of way to the driver of the vehicle on the right.

The driver of a vehicle within an intersection intending to turn to the left shall yield to a vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard, but the driver having so yielded, and having given a signal when and as required by law, may make the left turn; and other vehicles approaching the intersection from the opposite direction shall yield to the driver making the left turn.

Amended by L.1958, c. 114, p. 587, s. 1.



Section 39:4-90.1 - Limited Access Highways, Driving Onto Or From

39:4-90.1. Limited access highways, driving onto or from
No person shall drive a vehicle onto or from any limited-access highway except at such entrances and exits as are established by public authority.

L.1951, c. 23, p. 85, s. 51.



Section 39:4-91 - Right Of Way Of Emergency Vehicles; Liability Of Drivers.

39:4-91 Right of way of emergency vehicles; liability of drivers.

39:4-91. a. The driver of a vehicle upon a highway shall yield the right of way to any authorized emergency vehicle when it is operated on official business, or in the exercise of the driver's profession or calling, in response to an emergency call or in the pursuit of an actual or suspected violator of the law and when an audible signal by bell, siren, exhaust whistle or other means is sounded from the authorized emergency vehicle and when the authorized emergency vehicle, except a police vehicle, is equipped with at least one lighted lamp displaying a red light visible under normal atmospheric conditions from a distance of at least five hundred feet to the front of the vehicle.

b.This section shall not relieve the driver of any authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall it protect the driver from the consequences of his reckless disregard for the safety of others. Nothing in this section shall be construed to limit any immunity or defense otherwise provided by law.

Amended 1951, c.23, s.49; 1997, c.423, s.1.



Section 39:4-92 - Authorized Emergency Vehicles; Clearance For; Following Or Parking Near

39:4-92. Authorized emergency vehicles; clearance for; following or parking near
Upon the immediate approach of an authorized emergency vehicle giving audible signal, and equipped, as required by section 39:4-91 of this Title, and unless otherwise directed by a police or traffic officer,

(a) The driver of every vehicle shall immediately drive to a position as near as possible and parallel to the right-hand edge or curb of the highway, clear of an intersection of highways, and shall stop and remain in that position until the authorized emergency vehicle has passed and

(b) The driver or person in control of a street car shall immediately stop the car clear of an intersection of highways and keep it stationary until the authorized emergency vehicle has passed.

No driver of any vehicle other than one on official business shall follow any authorized emergency vehicle, traveling in response to an emergency call, closer than 300 feet, or drive nearer to, or park the vehicle within 200 feet of, where any fire apparatus has stopped in answer to a fire alarm.

Amended by L.1951, c. 23, p. 85, s. 50; L.1962, c. 148, s. 1.



Section 39:4-92.1 - Fire Department Vehicle Returning To Fire Station; Flashing Red Light

39:4-92.1. Fire department vehicle returning to fire station; flashing red light
It shall be lawful for any fire department vehicle when returning to its fire station from an emergency call to display a flashing red light visible under normal atmospheric conditions from a distance of at least 500 feet to the rear of the vehicle and no driver of any vehicle other than one on official business shall follow any such vehicle displaying said light closer than 300 feet.

L.1966, c. 289, s. 1, eff. Oct. 6, 1966.



Section 39:4-92.2 - Procedure For Motorist Approaching Stationary Authorized Emergency Vehicle, Tow Truck, Highway Maintenance Or Emergency Service Vehicle.

39:4-92.2 Procedure for motorist approaching stationary authorized emergency vehicle, tow truck, highway maintenance or emergency service vehicle.

1. a. The operator of a motor vehicle approaching a stationary authorized emergency vehicle as defined in R.S.39:1-1 that is displaying a flashing, blinking or alternating red or blue light or, any configuration of lights containing one of these colors, shall approach the authorized emergency vehicle with due caution and shall, absent any other direction by a law enforcement officer, proceed as follows:

(1)Make a lane change into a lane not adjacent to the authorized emergency vehicle if possible in the existing safety and traffic conditions; or

(2)If a lane change pursuant to paragraph (1) of subsection a. of this section would be impossible, prohibited by law or unsafe, reduce the speed of the motor vehicle to a reasonable and proper speed for the existing road and traffic conditions, which speed shall be less than the posted speed limit, and be prepared to stop.

b.The operator of a motor vehicle approaching a stationary tow truck as defined in section 1 of P.L.1999, c.396 (C.39:3-84.6) that is displaying a flashing amber light or a stationary highway maintenance or emergency service vehicle that is operated by the State, an authority or a county or municipality and displaying flashing yellow, amber, or red lights shall approach the vehicle with due caution and shall, absent any other direction by a law enforcement officer, proceed as follows:

(1)Make a lane change into a lane not adjacent to the tow truck or highway maintenance or emergency service vehicle if possible in the existing safety and traffic conditions; or

(2)If a lane change under paragraph (1) of subsection b. of this section would be impossible, prohibited by law or unsafe, reduce the speed of the motor vehicle to a reasonable and proper speed for the existing road and traffic conditions, which speed shall be less than the posted speed limit, and be prepared to stop.

c.A violation of this section shall be punished by a fine of not less than $100 and not more than $500.

L.2009, c.5, s.1.



Section 39:4-93 - Processions

39:4-93. Processions
If a procession takes longer than five minutes to pass a given point, it shall be interrupted every five minutes for the passage of traffic which may be waiting.

Authorized emergency vehicles, United States mail vehicles and physicians vehicles shall have the right of way through a procession.

Amended by L.1951, c. 23, p. 86, s. 53.



Section 39:4-94 - Railroad Blocking Highway

39:4-94. Railroad blocking highway
No employee of a steam or electric railroad company shall operate a locomotive, train or crossing gate in such a manner as to unnecessarily prevent or interfere with the use of a highway for the purpose of travel.



Section 39:4-94.2 - State, County Or Municipal Highway, Road Or Street Closed With Posted Notice And Barricade; Violations; Penalty

39:4-94.2. State, county or municipal highway, road or street closed with posted notice and barricade; violations; penalty
Whenever by order of the Commissioner of the Department of Transportation, a State highway, or by resolution of a county governing body, a county public road, or by appropriate action of the governing body of a municipality, a municipal street or road is declared closed to traffic for any lawful purpose, and a notice of the closing has been posted at the beginning and ending points of the closed section of the highway, road, or street, and a barricade erected at those points, any person who without the permission of the commissioner or governing body of the county, or municipality, as the case may be:

a. Mutilates or removes the notice, or damages, destroys or removes any warning sign or signal, or removes the barricade placed or posted by the commissioner or county or municipal governing body, at any point along the highway, road or street in connection with or relating to the closed portion thereof; or

b. Drives a vehicle over or upon the closed section of the highway, road or street which he knows or should have reason to know has been closed to traffic; or

c. Violates any rule or regulation for the use of the highway, road or street duly made by the commissioner or county or municipal governing body, as authorized by law, he shall be subject to a fine of not more than $100.00.

L.1981, c. 229, s. 1, eff. July 27, 1981.



Section 39:4-95 - "Vehicle" Defined

39:4-95. "Vehicle" defined
As used in this article, the word "vehicle" includes street cars.



Section 39:4-96 - Reckless Driving; Punishment

39:4-96. Reckless driving; punishment
39:4-96. A person who drives a vehicle heedlessly, in willful or wanton disregard of the rights or safety of others, in a manner so as to endanger, or be likely to endanger, a person or property, shall be guilty of reckless driving and be punished by imprisonment in the county or municipal jail for a period of not more than 60 days, or by a fine of not less than $50.00 or more than $200.00, or both.

On a second or subsequent conviction he shall be punished by imprisonment for not more than three months, or by a fine of not less than $100 or more than $500, or both.

Amended 1955,c.220,s.1; 1982,c.45,s.3; 1995,c.70,s.2.



Section 39:4-97 - Careless Driving

39:4-97. Careless driving
39:4-97. A person who drives a vehicle carelessly, or without due caution and circumspection, in a manner so as to endanger, or be likely to endanger, a person or property, shall be guilty of careless driving.

Amended 1951,c.23,s.54; 1955,c.220,s.2; 1995,c.70,s.3.



Section 39:4-97.1 - Slow Speeds As Blocking Traffic

39:4-97.1. Slow speeds as blocking traffic
No person shall drive a motor vehicle at such a slow speed as to impede or block the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law.

L.1955, c. 220, p. 869, s. 3.



Section 39:4-97.2 - Driving, Operating A Motor Vehicle In An Unsafe Manner, Offense Created; Fines; Surcharge.

39:4-97.2 Driving, operating a motor vehicle in an unsafe manner, offense created; fines; surcharge.

1. a. Notwithstanding any other provision of law to the contrary, it shall be unlawful for any person to drive or operate a motor vehicle in an unsafe manner likely to endanger a person or property.

b.A person convicted of a first offense under subsection a. shall be subject to a fine of not less than $50.00 or more than $150.00 and shall not be assessed any motor vehicle penalty points pursuant to section 1 of P.L.1982, c.43 (C.39:5-30.5).

c.A person convicted of a second offense under subsection a. shall be subject to a fine of not less than $100.00 or more than $250.00 and shall not be assessed any motor vehicle penalty points pursuant to section 1 of P.L.1982, c.43 (C.39:5-30.5).

d.A person convicted of a third or subsequent offense under subsection a. shall be subject to a fine of not less than $200.00 or more than $500.00 and shall be assessed motor vehicle penalty points pursuant to section 1 of P.L.1982, c.43 (C.39:5-30.5).

e.An offense committed under this section that occurs more than five years after the prior offense shall not be considered a subsequent offense for the purpose of assessing motor vehicle penalty points under subsection d. of this section.

f.In addition to any fine, fee or other charge imposed pursuant to law, the court shall assess a person convicted of an offense under subsection a. of this section a surcharge of $250 which shall be collected by the court and distributed to the Division of Revenue in the Department of the Treasury as a New Jersey Merit Rating Plan surcharge pursuant to subparagraph (a) of paragraph (2) of subsection b. of section 6 of P.L.1983, c.65 (C.17:29A-35).

L.2000,c.75,s.1; amended 2004, c.69.



Section 39:4-97.3 - Use Of Wireless Telephone, Electronic Communication Device In Moving Vehicles; Definitions; Enforcement.

39:4-97.3 Use of wireless telephone, electronic communication device in moving vehicles; definitions; enforcement.

1. a. The use of a wireless telephone or electronic communication device by an operator of a moving motor vehicle on a public road or highway shall be unlawful except when the telephone is a hands-free wireless telephone or the electronic communication device is used hands-free, provided that its placement does not interfere with the operation of federally required safety equipment and the operator exercises a high degree of caution in the operation of the motor vehicle. For the purposes of this section, an "electronic communication device" shall not include an amateur radio.

Nothing in P.L.2003, c.310 (C.39:4-97.3 et seq.) shall apply to the use of a citizen's band radio or two-way radio by an operator of a moving commercial motor vehicle or authorized emergency vehicle on a public road or highway.

b.The operator of a motor vehicle may use a hand-held wireless telephone while driving with one hand on the steering wheel only if:

(1)The operator has reason to fear for his life or safety, or believes that a criminal act may be perpetrated against himself or another person; or

(2)The operator is using the telephone to report to appropriate authorities a fire, a traffic accident, a serious road hazard or medical or hazardous materials emergency, or to report the operator of another motor vehicle who is driving in a reckless, careless or otherwise unsafe manner or who appears to be driving under the influence of alcohol or drugs. A hand-held wireless telephone user's telephone records or the testimony or written statements from appropriate authorities receiving such calls shall be deemed sufficient evidence of the existence of all lawful calls made under this paragraph.

As used in this act:

"Citizen's band radio" means a mobile communication device designed to allow for the transmission and receipt of radio communications on frequencies allocated for citizen's band radio service use.

"Hands-free wireless telephone" means a mobile telephone that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such mobile telephone, by which a user engages in a conversation without the use of either hand; provided, however, this definition shall not preclude the use of either hand to activate, deactivate, or initiate a function of the telephone.

"Two-way radio" means two-way communications equipment that uses VHF frequencies approved by the Federal Communications Commission.

"Use" of a wireless telephone or electronic communication device shall include, but not be limited to, talking or listening to another person on the telephone, text messaging, or sending an electronic message via the wireless telephone or electronic communication device.

c.(Deleted by amendment, P.L.2007, c.198).

d.A person who violates this section shall be fined as follows:

(1)for a first offense, not less than $200 or more than $400;

(2)for a second offense, not less than $400 or more than $600; and

(3)for a third or subsequent offense, not less than $600 or more than $800 .

For a third or subsequent violation, the court, in its discretion, may order the person to forfeit the right to operate a motor vehicle over the highways of this State for a period of 90 days. In addition, a person convicted of a third or subsequent violation shall be assessed three motor vehicle penalty points pursuant to section 1 of P.L.1982, c.43 (C.39:5-30.5).

A person who has been convicted of a previous violation of this section need not be charged as a second or subsequent offender in the complaint made against him in order to render him liable to the punishment imposed by this section on a second or subsequent offender, but if the second offense occurs more than 10 years after the first offense, the court shall treat the second conviction as a first offense for sentencing purposes and if a third offense occurs more than 10 years after the second offense, the court shall treat the third conviction as a second offense for sentencing purposes.

e. Except as provided in subsection d. of this section, no motor vehicle penalty points or automobile insurance eligibility points pursuant to section 26 of P.L.1990, c.8 (C.17:33B-14) shall be assessed for this offense.

f.The Chief Administrator of the New Jersey Motor Vehicle Commission shall develop and undertake a program to notify and inform the public as to the provisions of this act. Notwithstanding the provisions of R.S.39:5-41, the fines assessed pursuant to subsection d. of this section shall be collected by the court and distributed as follows: 50 percent of the fine imposed shall bepaid to the county and municipality wherein the violation occurred, to be divided equally, and 50 percent of the fine imposed shall be paid to the State Treasurer, who shall allocate the fine monies to the chief administrator to be used for this public education program, which shall include informing motorists of the dangers of texting while driving.

g.Whenever this section is used as an alternative offense in a plea agreement to any other offense in Title 39 of the Revised Statutes that would result in the assessment of motor vehicle points, the penalty shall be the same as the penalty for a violation of section 1 of P.L.2000, c.75 (C.39:4-97.2), including the surcharge imposed pursuant to subsection f. of that section, and a conviction under this section shall be considered a conviction under section 1 of P.L.2000, c.75 (C.39:4-97.2) for the purpose of determining subsequent enhanced penalties under that section.

L.2003, c.310, s.1; amended 2007, c.198, s.1; 2010, c.40; 2013, c.70.



Section 39:4-97.4 - Inapplicability Of Act To Certain Officials.

39:4-97.4 Inapplicability of act to certain officials.

2.The prohibitions set forth in this act shall not be applicable to any of the following persons while in the actual performance of their official duties: a law enforcement officer; a member of a paid, part-paid, or volunteer fire department or company; or an operator of an authorized emergency vehicle.

L.2003,c.310,s.2.



Section 39:4-97.5 - Supersedure, Preemption Of Local Ordinances.

39:4-97.5 Supersedure, preemption of local ordinances.

3.This act supersedes and preempts all ordinances of any county or municipality with regard to the use of a wireless telephone or electronic communication device by an operator of a motor vehicle.

L.2003, c.310, s.3; amended 2007, c.198, s.2.



Section 39:4-97A - Agricultural, Recreational Property Protected

39:4-97a. Agricultural, recreational property protected
No person shall operate a motor vehicle, except a motor vehicle operated for emergency purposes by a fire department or ambulance or rescue squad, in a manner which causes the destruction of agricultural crops, fences, fields or other agricultural or recreational property. "Recreational property" means any public or private property used as a golf course, park, or other similar purpose.

L. 1985, c. 154, s. 1, eff. April 25, 1985.



Section 39:4-98 - Rates Of Speed.

39:4-98 Rates of speed.

39:4-98. Rates of speed. Subject to the provisions of R.S.39:4-96 and R.S.39:4-97 and except in those instances where a lower speed is specified in this chapter, it shall be prima facie lawful for the driver of a vehicle to drive it at a speed not exceeding the following:

a.Twenty-five miles per hour, when passing through a school zone during recess, when the presence of children is clearly visible from the roadway, or while children are going to or leaving school, during opening or closing hours;

b. (1) Twenty-five miles per hour in any business or residential district;

(2)Thirty-five miles per hour in any suburban business or residential district;

c.Fifty miles per hour in all other locations, except as otherwise provided in the "Sixty-Five MPH Speed Limit Implementation Act," pursuant to section 2 of P.L.1997, c.415 (C.39:4-98.3 et al.).

Whenever it shall be determined upon the basis of an engineering and traffic investigation that any speed hereinbefore set forth is greater or less than is reasonable or safe under the conditions found to exist at any intersection or other place or upon any part of a highway, the Commissioner of Transportation, with reference to State highways, may by regulation and municipal or county authorities, with reference to highways under their jurisdiction, may by ordinance, in the case of municipal authorities, or by ordinance or resolution, in the case of county authorities, subject to the approval of the Commissioner of Transportation, except as otherwise provided in R.S.39:4-8, designate a reasonable and safe speed limit thereat which, subject to the provisions of R.S.39:4-96 and R.S.39:4-97, shall be prima facie lawful at all times or at such times as may be determined, when appropriate signs giving notice thereof are erected at such intersection, or other place or part of the highway. Appropriate signs giving notice of the speed limits authorized under the provisions of paragraph (1) of subsection b. and subsection c. of this section may be erected if the commissioner or the municipal or county authorities, as the case may be, so determine they are necessary. Appropriate signs giving notice of the speed limits authorized under the provisions of subsection a. and paragraph (2) of subsection b. of this section shall be erected by the commissioner or the municipal or county authorities, as appropriate.

When designating reasonable and safe speed limits for a street under its jurisdiction pursuant to this subsection, as part of an engineering and traffic investigation, a municipality or county shall consider, but not be limited to, the following criteria: residential density; the presence, or lack, of sidewalks; the prevalence of entry and exit ways for business and commercial establishments; whether school children walk adjacent to the street on their way to and from school; and the proximity of recreational or park areas, schools, community residences, family day care homes, child care centers, assisted living facilities or senior communities. Nothing in this paragraph shall substitute for traffic count, accident, and speed sampling data as appropriate.

The driver of every vehicle shall, consistent with the requirements of this section, drive at an appropriate reduced speed when approaching and crossing an intersection or railway grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, and when special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.

The Commissioner of Transportation shall cause the erection and maintenance of signs at such points of entrance to the State as are deemed advisable, setting forth the lawful rates of speed, the wording of which shall be within his discretion.

Amended 1939, c.211; 1942, c.325,(1942, c.325 repealed 1946, c.8); 1951, c.23, s.55; 1983, c.227, s.2; 1993, c.315, s.2; 1997, c.415, s.1; 2009, c.258.



Section 39:4-98.1 - Designation Of Lower Maximum Speed Limits For Trucks Of Registered Gross Weight Of 10,000 Pounds And Over

39:4-98.1. Designation of lower maximum speed limits for trucks of registered gross weight of 10,000 pounds and over
In accordance with the provisions of section 39:4-98 of the Revised Statutes, the State Highway Commissioner may, by regulation and identification by appropriate signs, designate lower maximum speed limits for trucks of a registered gross weight of 10,000 pounds and over, at a differential of 5 miles per hour, on State highways, or appropriate portions thereof, having 4 or more traffic lanes, where the legal speed limit is 50 miles per hour or greater.

L.1960, c. 100, p. 588, s. 1.



Section 39:4-98.2 - Counties Or Municipalities; Reduction Of Regular Speed Limit For 72 Hours For Maintenance Or Repairs; Notice To Commissioner

39:4-98.2. Counties or municipalities; reduction of regular speed limit for 72 hours for maintenance or repairs; notice to commissioner
Any county or municipal governing body may adopt an ordinance or resolution, as appropriate, designating a county or municipal official who may order a reduction of a regular speed limit for periods not to exceed 72 hours on segments of highways under its jurisdiction for the purpose of maintenance or repairs. Any resolution or ordinance adopted pursuant to this act shall specify the circumstance under which a speed limit may be reduced.

An order reducing the speed limit pursuant to this act shall not require the approval of the Commissioner of Transportation; provided, however, that it shall be the duty of the designated county or municipal official to notify the commissioner of the affected segment of highway no less than 7 days before any reduced speed limit takes effect; except that in cases of emergency situations the notification period may be waived by the commissioner. It shall be the duty of the designated county or municipal official to place one or more signs indicating the reduced speed limit along the affected highway.

Any speed limit established pursuant to this act shall be prima facie lawful and subject to the provisions of R.S. 39:4-96 and 39:4-97 when appropriate signs giving notice thereof are erected.

L.1981, c. 237, s. 1, eff. July 27, 1981.



Section 39:4-98.3 - Short Title

39:4-98.3. Short title
2.This act may be known and shall be cited as the "Sixty-Five MPH Speed Limit Implementation Act."

L.1997,c.415, s.2.



Section 39:4-98.4 - Definitions Relative To 65 Mph Speed Limit.

39:4-98.4 Definitions relative to 65 MPH speed limit.

3.As used in this act:

"Authorities" means the New Jersey Turnpike Authority and the South Jersey Transportation Authority.

"Commissioner" means the Commissioner of Transportation.

"Eligible public highways" means public highways as defined in section 3 of P.L.1984, c.73 (C.27:1B-3) of which portions have been determined by the commissioner to be appropriate for a 65 miles per hour speed limit based on such criteria as determined by the commissioner. Public highways under the jurisdiction of counties and municipalities shall not be eligible public highways.

L.1997, c.415, s.3; amended 2013, c.253, s.22.



Section 39:4-98.5 - Speed Limit Of 65mph Established, Certain Highways

39:4-98.5. Speed limit of 65mph established, certain highways
4. a. Within four months following the effective date of this act, the commissioner, in consultation with the Attorney General and the authorities, shall establish by written order speed limits of 65 miles per hour on approximately 400 miles of eligible public highways. The commissioner, pursuant to section 7 of this act, may increase or decrease the number of miles of eligible public highways on which a 65 miles per hour speed limit has been established.

b.An order to be issued pursuant to subsection a. of this section shall cite the eligible public highways to which it is to be applicable and contain a description in plain language of the order's contents, the effective date of the order and any other information the commissioner deems necessary.

c.The commissioner shall cause a general public notice of the proposed order, including a summary of the provisions of the proposed order, to be published in a newspaper or newspapers having general circulation in the municipality or municipalities affected by the order. The notice shall include a telephone number or address which a member of the public may use to receive a copy of the complete text of the proposed order and shall provide for a 30-day period from the date of publication for public comment. The order shall be final on the 31st day after publication of the notice or on a later date if the commissioner so determines. Nothing in this subsection shall be construed as prohibiting the commissioner from extending the comment period or from modifying or withdrawing the proposed order as a result of the review of public comment.

d.A final order shall be effective and enforceable upon compliance with the requirement for the posting of signs providing notice of the speed limit, as provided under the applicable provisions of R.S.39:4-98 and R.S.39:4-198.

e.Any official traffic control device established pursuant to this section shall conform to the "Manual on Uniform Traffic Control Devices."

f.Any order issued pursuant to this section shall be binding and enforceable under the provisions of Title 39 of the Revised Statutes and all other applicable laws, in any court of competent jurisdiction, until superseded by order of the commissioner pursuant to this act.

L.1997,c.415, s.4.



Section 39:4-98.6 - Certain Fines Doubled Where Speed Limit Is 65mph

39:4-98.6. Certain fines doubled where speed limit is 65mph
5. a. The fine for a motor vehicle offense embodied in the following sections of statutory law, when committed in an area which has been designated as having a speed limit of 65 miles per hour, shall be double the amount specified by law:

R.S.39:4-52;

R.S.39:4-57;

R.S. 39:4-80;

R.S. 39:4-81;

R.S. 39:4-84;

R.S. 39:4-85;

R.S. 39:4-86;

R.S. 39:4-88;

R.S. 39:4-89;

R.S. 39:4-90;

R.S. 39:4-96;

R.S. 39:4-97;

R.S. 39:4-98, when guilty of driving at a speed that is 10 miles per hour or more over the established speed limit;

R.S. 39:4-126;

R.S. 39:4-127;

R.S. 39:4-129;

R.S. 39:4-144;

P.L. 1955, c.217 (C.39:5C-1);

Section 41 of P.L. 1951, c.23 (C.39:4-82.1);

Section 51 of P.L. 1951, c.23 (C.39:4-90.1);

Section 5 of P.L. 1951, c.264 (C.27:23-29);

Section 18 of P.L. 1952, c.16 (C.27:12B-18); and

Section 21 of P.L. 1991, c.252 (C.27:25A-21).

b. (1) Signs designed in compliance with the specifications of the Department of Transportation or, if appropriate, the authority having jurisdiction over the appropriate highway, shall be appropriately placed, by order of the commissioner or the affected authority, as the case may be, to notify drivers approaching areas designated as having a speed limit of 65 miles per hour that the fines are doubled for motor vehicle offenses in those areas.

(2) In addition, all traffic control signs and devices erected or displayed by the State Department of Transportation or an authority within an area designated as having a speed limit of 65 miles per hour shall conform to the uniform system specified in the most current "Manual on Uniform Traffic Control Devices for Streets and Highways, " prepared by the Federal Highway Administration in the United States Department of Transportation.

c.It shall not be a defense to the imposition of the fines authorized under the provisions of this act that a sign notifying drivers that fines are doubled was not posted, improperly posted, wrongfully removed or stolen, or that signs or devices were not placed in compliance with the most current "Manual on Uniform Traffic Control Devices for Streets and Highways."

d.The Director of Motor Vehicles in the Department of Transportation shall include information concerning the penalties imposed pursuant to this section in any subsequent revision of the New Jersey Driver Manual and the New Jersey Motorist Guide.


L.1997,c.415, s.5.



Section 39:4-98.7 - Speeding 20mph Or More Over Limit; Fines, Certain; Doubled

39:4-98.7. Speeding 20mph or more over limit; fines, certain; doubled
6.The fine for a motor vehicle offense shall be double the amount specified by law when traveling 20 miles per hour or more over the designated speed limit as set forth in R.S.39:4-98, except as provided in subsection b. of section 1 of P.L.1993, c.332 (C.39:4-203.5) and subsection a. of section 5 of P.L.1997, c.415 (C.39:4-98.6).

L.1997,c.415, s.6.



Section 39:4-98.8 - Study To Determine Effect Of 65mph Speed Limit; Report; Implementation

39:4-98.8. Study to determine effect of 65mph speed limit; report; implementation
7. a. During the first 18 months following the establishment of 65 miles per hour speed limits on eligible public highways pursuant to section 4 of this act, the commissioner, in consultation with the Attorney General and the authorities, shall conduct a study to determine the overall impact of this act. The study shall consider public safety, environmental and cost issues, including, but not limited to speed, accident rates, fatalities, enforcement, air quality and such other issues as the commissioner deems appropriate to evaluate fully the effect of the 65 miles per hour speed limit on the State.

b.A report of the study's findings and recommendations, including a recommendation as to whether the number of miles of eligible public highways should increase, decrease or remain the same, shall be submitted to the Governor, President of the Senate and Speaker of the General Assembly no later than 21 months after the establishment of 65 miles per hour speed limits on eligible public highways pursuant to section 4 of this act.

c.The commissioner shall implement the recommendations contained in the report 60 days following the report's submission to the Governor and Legislature unless the recommendations, either all or in part, are disapproved each by the Senate and the General Assembly by passage of a concurrent resolution stating, in substance, that the Legislature does not favor the recommendations. If the recommendations are disapproved in part by concurrent resolution, the commissioner shall implement those recommendations that are not disapproved.

L.1997,c.415, s.7.



Section 39:4-98.9 - Emergency Orders

39:4-98.9. Emergency orders
8. a. Notwithstanding any other provision of law to the contrary, the commissioner is authorized to set or change by emergency order, for periods of up to 60 days, the speed limit on any public highway based on emergent conditions, such as construction work, dangerous conditions, extreme congestion or traffic problems, imminent peril, or imminent risk to motorists or to the public safety.

b.An emergency order issued pursuant to this section shall cite the portions of public highway to which it is to be applicable, a description in plain language of what the order requires, the effective date of the order, and any other information the commissioner deems necessary.

c.An emergency order issued pursuant to this section shall be final upon the signature of the commissioner, or on a later date if the commissioner so determines, and shall be effective and enforceable upon compliance with the requirement for the posting of signs providing notice of the speed limit, as provided under the applicable provisions of R.S.39:4-98 and R.S.39:4-198.

d.An emergency order issued pursuant to this section may, upon its expiration date, be renewed by the commissioner for additional 60-day periods, until the emergent condition necessitating the emergency order is mitigated.

e.Any official traffic control device established pursuant to this section shall conform to the "Manual on Uniform Traffic Control Devices."

L.1997,c.415, s.8.



Section 39:4-99 - Exceeding Speed Limitations; Speed Specified In Charge

39:4-99. Exceeding speed limitations; speed specified in charge
It shall be prima facie unlawful for a person to exceed any of the foregoing speed limitations or any speed limitation in effect as established by authority of section 39:4-98 of this Title.

In every charge of violation of section 39:4-98 of this Title, the complaint and the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven and the speed which this article declares shall be prima facie lawful at the time and place of the alleged violation.

Amended by L.1951, c. 23, p. 88, s. 56.



Section 39:4-100 - Rate Of Speed Across Sidewalk

39:4-100. Rate of speed across sidewalk
No vehicle or horse shall be driven or ridden across a sidewalk at a rate of speed greater than four miles per hour.



Section 39:4-101 - Speedways

39:4-101. Speedways
Nothing in this article shall apply to a speedway, constructed with the permission of the local authorities or the board of freeholders, as the case may be, of the county or counties in which the speedway is located, and built or intended for the exclusive use of motor vehicles, if the speedway at no point crosses a highway, railroad or railway at grade.



Section 39:4-102 - Speeding By Physicians In Emergencies

39:4-102. Speeding by physicians in emergencies
If a physician's motor vehicle is stopped for exceeding the speed limit while in the act of responding to an emergency call, the registration number of the vehicle and the driver's license number may be inspected and noted and the physician shall then be allowed to proceed in the vehicle to his destination. Such proceedings may be taken subsequently as would have been proper had the person not been a physician.



Section 39:4-103 - Exemptions From Speed Regulations

39:4-103. Exemptions from speed regulations
Motor vehicles belonging to the military establishment, while in use for official purposes in time of riot, insurrection or invasion; all police officers, while the officers are engaged in the apprehension of violators of the law, or of persons charged with, or suspected of, a violation, are exempt from the provisions of this chapter relating to speed.

Amended by L.1951, c. 23, p. 89, s. 57; L.1983, c. 403, s. 16, eff. Dec. 23, 1983.



Section 39:4-103.1 - Photo Radar Defined, Usage Prohibited

39:4-103.1. Photo radar defined, usage prohibited
1. a. Notwithstanding any law, rule or regulation to the contrary, a law enforcement officer or agency shall not use photo radar to enforce the provisions of chapter 4 of Title 39 of the Revised Statutes.

b. As used in this act, "photo radar" means a device used primarily for highway speed limit enforcement substantially consisting of a radar unit linked to a camera, which automatically produces a photograph of a vehicle traveling at a speed in excess of the legal limit.

L.1992,c.91,s.1.



Section 39:4-104 - Violations Of Article; Penalty

39:4-104. Violations of article; penalty
A person violating a section of this article shall, for each violation, be subject to a fine of not less than $50.00 or more than $200.00, or imprisonment for a period not exceeding 15 days, or both, except as herein otherwise provided.

Amended by L.1955, c. 221, p. 869, s. 1; L.1982, c. 45, s. 4, eff. Sept. 1, 1982.



Section 39:4-105 - Color System

39:4-105. Color system
Traffic signals or signal devices shall conform strictly with the provisions of this article.

A three-color system shall be used; red, amber and green. Green means permission for traffic to go, subject to the safety of others or the specific directions of an officer, official sign or special signal. Red means traffic to stop before entering the intersection or crosswalk and remain standing until green is shown alone, unless otherwise specifically directed to go by an officer, official sign or special signal. Amber, or yellow, when shown alone following green means traffic to stop before entering the intersection or nearest crosswalk, unless when the amber appears the vehicle or street car is so close to the intersection that with suitable brakes it cannot be stopped in safety. A distance of fifty feet from the intersection is considered a safe stopping distance for a speed of twenty miles per hour, and vehicles and street cars if within that distance when the amber appears alone, and which cannot be stopped with safety, may proceed across the intersection or make a right or left turn unless the turning movement is specifically limited.

All other uses of green, red, amber or yellow lights so located as to be confused with traffic signals shall be discontinued.



Section 39:4-106 - Sequence Of Lights

39:4-106. Sequence of lights
The colors shall be shown in the following sequence: A green light displayed for a predetermined number of seconds followed by an amber light for a reasonable time necessary for the clearance of traffic, followed by a red light, followed by a green light. The timing of all lights shall be determined by the volume of traffic.



Section 39:4-107 - Period Or Cycle

39:4-107. Period or cycle
The period or cycle shall be based on counts of turning and through traffic and study of turns, special intersections, distance between intersections and speeds permitted.



Section 39:4-108 - Semaphores

39:4-108. Semaphores
Semaphores shall have four vanes or sides, the stop vanes having a red field with the word "stop" plainly visible thereon, and the go vanes a green field with the word "go" plainly visible thereon.

When used at night, semaphores shall be equipped with red and green lights, corresponding with the vanes or sides, and with the same meaning and visibility as electrically equipped signals.



Section 39:4-109 - Position Of Lenses

39:4-109. Position of lenses
When a vertical arrangement of lenses is used, red shall be placed at the top, amber in the middle and green at the bottom. When it is necessary to place the lights horizontally, the order of the lights shall be red at the left, amber in the middle and green at the right.



Section 39:4-110 - Height Of Signals

39:4-110. Height of signals
Traffic signals shall be placed at such height as to be plainly visible to approaching traffic at a distance of at least one hundred and fifty feet from the intersection, and shall, if within the curb line and operated by electricity, be placed at a height of from eight to ten feet above the pavement. If on bracket, mast arm or cable, the signal shall clear the pavement by fourteen feet and six inches.

Amended by L.1948, c. 422, p. 1660, s. 1.



Section 39:4-111 - Power Of Lights

39:4-111. Power of lights
The light shall be of such power as to cause the signal to be visible for at least three hundred feet.



Section 39:4-112 - Visibility Of Signals To Traffic At Intersections

39:4-112. Visibility of signals to traffic at intersections
Traffic control signals shall be so located as to be plainly visible to all traffic to be regulated and shall provide at least two indications for each approach at the intersection. At least one signal face shall give an unmistakable indication to traffic approaching, as well as passing through the intersection area. This shall be accomplished by means of post, brackets, mast arms or cables so located that at least one signal face shall be to the right of, or over the traffic it is intended to control.

Amended by L.1948, c. 422, p. 1660, s. 2.



Section 39:4-113 - Continuously Controlled Highway

39:4-113. Continuously controlled highway
Each intersection on a continuously controlled highway shall be controlled by signals or suitable signs. If traffic signals are not erected at every intersection it shall not be construed as a continuously controlled highway.



Section 39:4-114 - Traffic Signal In Paved Roadway Or Poles In Crosswalk Lanes Prohibited

39:4-114. Traffic signal in paved roadway or poles in crosswalk lanes prohibited
No traffic signal shall be so located as to obstruct the paved width of the highway, nor shall poles carrying signal supports be so placed as to be in pedestrian crosswalk lanes. Where there is, or may hereafter be erected a fixed raised safety zone, the highway area covered by the raised safety zone shall not be construed to mean the paved width of the highway.



Section 39:4-115 - Making Right Or Left Turn.

39:4-115 Making right or left turn.

39:4-115. The driver of a vehicle or the motorman of a streetcar: a. intending to turn to the right or left at an intersection where traffic is controlled by traffic control signals or by a traffic or police officer, shall proceed to make either turn with proper care to avoid accidents and, except as provided in b. below, only upon the "go" signal unless otherwise directed by a traffic or police officer, an official sign or special signal; or b. intending to turn right at an intersection where traffic is controlled by a traffic control signal shall, unless an official sign of the State, municipality, or county authority having jurisdiction over the intersection prohibits the same, proceed to make the turn upon a "stop" or "caution" signal with proper care to avoid accidents after coming to a full stop, observing traffic in all directions, yielding to other vehicular traffic traveling in a direction in which the turn will be made, and stopping and remaining stopped for pedestrians crossing the roadway within a marked crosswalk, or at an unmarked crosswalk, into which the driver is turning. Both the approach for and the turn shall be made as close as practicable to the right-hand curb or edge of the roadway, unless such intersection is otherwise posted.

amended 1976, c.46; 2009, c.319, s.3.



Section 39:4-116 - Special Right Or Left Turn

39:4-116. Special right or left turn
Special right or left turn movements may be provided when approved by the director at intersections where traffic is controlled by traffic control signals, by incorporating an additional lens in the signal. This additional lens shall be a green arrow lens and shall designate the special right or left turn movement by the direction of the arrow.

When a green arrow lens is incorporated in a traffic control signal and the signal is operating to control traffic at an intersection, vehicles shall make turning movements in the direction of the arrow only when the lens is illuminated.

Amended by L.1951, c. 23, p. 89, s. 58.



Section 39:4-117 - Special Pedestrian Interval

39:4-117. Special pedestrian interval
A special pedestrian interval may be provided when approved by the director at intersections where traffic is controlled by traffic control signals.

When a special pedestrian interval is incorporated in the operation of a traffic control signal and signified by means of an approved indication, pedestrians shall cross the roadway only when the indication is illuminated, and vehicles and street cars shall stop and remain standing until the green is shown alone.

Amended by L.1951, c. 23, p. 89, s. 59.



Section 39:4-118 - Beacon Or Flashing Signal

39:4-118. Beacon or flashing signal
Beacon or flashing signals may be erected on pedestals or posts or suspended by means of mast arms or cables over the intersection, but the signal shall not be erected within the travelable portion of a highway, except as provided in section 39:4-114 of this Title.

Amended by L.1951, c. 23, p. 89, s. 60.



Section 39:4-119 - Traffic Control Signals Operating As Flashing Mechanisms; Red; Amber

39:4-119. Traffic control signals operating as flashing mechanisms; red; amber
Traffic control signals and beacon or flashing signals when operating as flashing mechanisms shall conform to the following:

a. Flashing red: The red lens when illuminated with rapid intermittent flashes shall require drivers to come to a complete stop before entering or crossing the intersection. The driver shall proceed only after yielding the right of way to all traffic on the intersecting street, which traffic is so close as to constitute an immediate hazard.

b. Flashing amber: The amber lens when illuminated with rapid intermittent flashes shall indicate the presence of danger and require drivers to proceed only with caution.

Amended by L. 1985, c. 59, s. 1, eff. Feb. 27, 1985.

39:4-120 Traffic control signal devices.

39:4-120. The commissioner may determine the character, type, location, placing and operation of all traffic control signal devices on the highways of this State. The commissioner may adopt a manual and specifications for a uniform system of traffic control signals consistent with the provisions of this act for use upon public highways within the State. Such uniform system shall correlate with and so far as possible conform to the system then current as specified in the "Manual on Uniform Traffic Control Devices for Streets and Highways."

Amended 1951, c.23, s.61; 2003, c.13, s.51.



Section 39:4-120 - Traffic Control Signal Devices.

39:4-120 Traffic control signal devices.

39:4-120. The commissioner may determine the character, type, location, placing and operation of all traffic control signal devices on the highways of this State. The commissioner may adopt a manual and specifications for a uniform system of traffic control signals consistent with the provisions of this act for use upon public highways within the State. Such uniform system shall correlate with and so far as possible conform to the system then current as specified in the "Manual on Uniform Traffic Control Devices for Streets and Highways."

Amended 1951, c.23, s.61; 2003, c.13, s.51.



Section 39:4-120.1 - Official Traffic Control Signals

39:4-120.1. Official traffic control signals
Official traffic control signals shall be placed only by the authority of a public body or official having jurisdiction as authorized by law and only for the purpose of regulating traffic.

L.1951, c. 23, p. 90, s. 62.



Section 39:4-120.2 - Flashing Mechanism; Use By Municipalities

39:4-120.2. Flashing mechanism; use by municipalities
Subject to the provisions of R.S. 39:4-8 and P.L.1969, c. 65 (C. 27:1A-43 et seq.), a municipality may determine the operation of any approved traffic control device as a flashing mechanism on municipally-owned and maintained streets and roads during the offpeak hours between 10 p.m. to 6 a.m. of any day of the week.

L.1981, c. 437, s. 1, eff. Jan. 9, 1982.



Section 39:4-120.3 - Submission Of Written Information To Commissioner

39:4-120.3. Submission of written information to commissioner
Any municipality seeking to enact an ordinance, regulation or resolution under this act shall first submit written information to the Commissioner of the Department of Transportation indicating the location of the traffic control device where the use of flashing signals is requested, the intended hours of operation of such signal, data as to the traffic volume at, and the site distances from, each intersection of, each location, and any other information requested by the commissioner.

L.1981, c. 437, s. 2, eff. Jan. 9, 1982.



Section 39:4-120.4 - Ordinance, Regulation Or Resolution; Effective Date

39:4-120.4. Ordinance, regulation or resolution; effective date
Any ordinance, regulation or resolution adopted hereunder shall become effective on the ninetieth day following enactment unless it shall have been disapproved before that time by the commissioner; provided that the commissioner shall have received a certified copy of the ordinance, regulation or resolution, as the case may be, within 5 days of its enactment.

L.1981, c. 437, s. 3, eff. Jan. 9, 1982.



Section 39:4-120.5 - Definitions

39:4-120.5. Definitions
1. As used in this act:



a. "Private road open to the public" means a private road leading from an establishment open to the public including but not limited to a shopping center, restaurant, movie theater or arena.

b. "Public-private intersection" means the intersection of a private road open to the public with a highway.

L.1991,c.298,s.1.



Section 39:4-120.6 - Erection Of Traffic Control Device By Owner Of Private Open Road

39:4-120.6. Erection of traffic control device by owner of private open road
2. The owner of a private road open to the public which forms a public-private intersection may erect an official traffic control device at the public-private intersection after obtaining the necessary approval in accordance with section 3 of this act. All official traffic control devices shall conform to the same specifications as those regulating intersections.

L.1991,c.298,s.2.



Section 39:4-120.7 - Approval For Traffic Control Device

39:4-120.7. Approval for traffic control device
3. a. Where the public-private intersection contains a State highway, the Commissioner of Transportation by regulation shall approve the erection of an official traffic control device.

b. Where the public-private intersection contains a highway under the jurisdiction of local authorities, the local authorities by ordinance or resolution shall approve the erection of an official traffic control device, subject to the approval of the commissioner.

c. The commissioner by appropriate order may withdraw an official traffic control device from a public-private intersection.

L.1991,c.298,s.3.



Section 39:4-120.8 - Owner's Responsibilities

39:4-120.8. Owner's responsibilities
4. The owner of the private road open to the public shall obtain, install and maintain any official traffic control device at a public-private intersection.

L.1991,c.298,s.4.



Section 39:4-120.9 - Drivers' Obedience

39:4-120.9. Drivers' obedience
5. The driver of a motor vehicle shall observe and obey an official traffic control device erected at a public-private intersection in the same manner as those erected at any other intersection.

L.1991,c.298,s.5.



Section 39:4-120.10 - Penalties

39:4-120.10. Penalties
6. For a violation of this act, the offender shall be subject to the same penalties as exist in connection with violations at public intersections.

L.1991,c.298,s.6.



Section 39:4-120.11 - Rules, Regulations

39:4-120.11. Rules, regulations
7. The Commissioner of Transportation may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.1991,c.298,s.7.



Section 39:4-121 - Traffic Lights On State Roads In Suburban Districts At Location Of Fire Engine Houses; Installation By State Highway Commission

39:4-121. Traffic lights on state roads in suburban districts at location of fire engine houses; installation by state highway commission
The State Highway Commissioner, after proper investigation and survey, subject to the approval of the director, may install and maintain traffic lights upon State roads in suburban districts wherever a fire engine house is located within one thousand feet of such road or is located upon such road. The investigation and survey must clearly indicate a special hazard existing because of heavy traffic congestion or of traffic speed upon such road at the locality in question.

Amended by L.1951, c. 23, p. 90, s. 63.



Section 39:4-121.1 - Dangerous Intersections In Counties Or Municipalities; Traffic Lights

39:4-121.1. Dangerous intersections in counties or municipalities; traffic lights
Any county or municipality, wherein a dangerous intersection has been established by reason of the construction of a State highway within the territorial limits thereof, may apply to the State Highway Commissioner for the installation and maintenance of traffic lights at such intersection, and after an application is so made the commissioner shall cause to be made a proper investigation and survey concerning the traffic hazards which exist at such intersection. The State Highway Commissioner, after an investigation and survey, may install and maintain traffic lights at any intersection where an application, as hereinbefore provided for, has been made, but the installation of any traffic lights pursuant to this section shall receive the approval of the director.

Amended by L.1951, c. 23, p. 90, s. 64.



Section 39:4-121.2 - Expenses Paid From State Highway Fund

39:4-121.2. Expenses paid from state highway fund
The state highway commissioner may expend such moneys as may be necessary to install and maintain traffic lights at the places mentioned in section 39:4-121.1 of this title, said moneys to be withdrawn from those appropriated to the state highway commissioner from the state highway fund.



Section 39:4-121.3 - Installation, Alteration, Maintenance Of Traffic Control Devices

39:4-121.3. Installation, alteration, maintenance of traffic control devices
Upon approval by the Department of Transportation of a request by a county or municipality for the installation, alteration or maintenance of a traffic control device on a county or municipal street or highway, the county or municipality may, and is authorized to, enter into an agreement with the Commissioner of Transportation for the Department to perform the work or contract for the installation, alteration or maintenance at the expense of the county or municipality.

L.1972, c.97, s.1; amended 1989,c.72.



Section 39:4-122 - Signal By Police Whistle

39:4-122. Signal by police whistle
A driver shall, upon one blast of a police whistle given by a police officer with hand raised, bring the vehicle to a full stop, and shall not proceed again until he receives a signal so to do from the officer. Three or more blasts of the police whistle is the signal for alarm and indicates the approach of a fire engine or other danger.



Section 39:4-123 - Right And Left Hand Turns

39:4-123. Right and left hand turns
Except as otherwise provided in this article, the driver of a vehicle intending to turn at an intersection shall do so as follows:

(a) Right turns. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(b) Left turns on two-way roadways. At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of such center line where it enters the intersection and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(c) Left turns on other than two-way roadways. At any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in such direction upon the roadway being entered.

PLEASE PHOTOCOPY INSERTION AT PAGE 113 OF N.J.S.A. 39:4-73 to 39:6 COPYRIGHT 2012 BY WEST

Amended by L.1951, c. 23, p. 91, s. 65.



Section 39:4-124 - Method Of Turning At Intersection; Local Authorities May Determine

39:4-124. Method of turning at intersection; local authorities may determine
The State Highway Commissioner and local authorities, with reference to highways under their respective jurisdictions, may modify the method provided in section 39:4-123 of this Title, of turning at intersections by clearly indicating by buttons, markers or other direction signs, within an intersection, the course to be followed by vehicles turning therein. No driver shall fail to turn in the manner so directed when such direction signs are installed by said authorities.

Amended by L.1951, c. 23, p. 92, s. 66.



Section 39:4-125 - Turning On Curve, Grade Or Place Where View Obstructed Or State Highway Marked With "No U Turn" Sign

39:4-125. Turning on curve, grade or place where view obstructed or State highway marked with "no U turn" sign
Turning on curve, grade or place where view obstructed or State highway marked with "no U turn" sign. The driver of a vehicle shall not turn such vehicle around so as to proceed in the opposite direction upon any curve or upon the approach to or near the crest of a grade or at any place upon a highway as defined in R.S. 39:1-1 where the view of such vehicle is obstructed within a distance of five hundred feet along the highway in either direction; and no such vehicle shall be turned around so as to proceed in the opposite direction on a highway which shall be conspicuously marked with signs stating "no U turn".

Amended by L. 1987, c. 81, s. 1.



Section 39:4-126 - Signaling Before Starting, Turning Or Stopping

39:4-126. Signaling before starting, turning or stopping
No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in section 39:4-123, or turn a vehicle to enter a private road or driveway or otherwise turn a vehicle from a direct course or move right or left upon a roadway, or start or back a vehicle unless and until such movement can be made with safety. No person shall so turn any vehicle without giving an appropriate signal in the manner hereinafter provided in the event any other traffic may be affected by such movement.

A signal of intention to turn right or left when required shall be given continuously during not less than the last 100 feet traveled by the vehicle before turning.

No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear.

The signal herein required shall be given either by means of the hand and arm in the manner herein specified, or by an approved mechanical or electrical signal device, except that when a vehicle is so constructed or loaded as to prevent the hand and arm signal from being visible, both to front and rear, the signal shall be given by a device of a type which has been approved by the division.

When the signal is given by means of the hand and arm, the driver shall indicate his intention to stop or turn by extending the hand and arm from and beyond the left side of the vehicle in the following manner and such signals shall indicate as follows:

(a) Left turn.--Hand and arm extended horizontally.

(b) Right turn.--Hand and arm extended upward.

(c) Stop or decrease speed.--Hand and arm extended downward.

Amended by L.1951, c. 23, p. 92, s. 67; L.1956, c. 107, p. 485, s. 2.



Section 39:4-127 - Backing Or Turning In Street

39:4-127. Backing or turning in street
No vehicle shall back or make a turn in a street, if by so doing it interferes with other vehicles, but shall go around a block or to a street sufficiently wide to turn in without backing.



Section 39:4-127.1 - Railroad Crossings; Stopping

39:4-127.1. Railroad crossings; stopping
(a) Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of such vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad, and shall not proceed until he can do so safely. The foregoing requirements shall apply when:

1. A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

2. A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

3. A railroad train approaching within approximately one thousand five hundred feet of the highway crossing emits a signal audible from such distance and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard;

4. An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

(b) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.

L.1951, c. 23, p. 93, s. 68.



Section 39:4-127.2 - Movable Span Bridges

39:4-127.2. Movable span bridges
No person shall drive any vehicle through, around, or under any gate or barrier at or on the approaches to a movable span bridge while such gate or barrier is closed or is being opened or closed, nor shall any person drive any vehicle in disobedience to the directions of a traffic control signal or sign, police officer or duly authorized bridge tender, flagman or gateman, located at or in advance of said bridge.

L.1951, c. 23, p. 94, s. 69.



Section 39:4-128 - Vehicles Required To Stop At Grade Crossings; Method Of Crossing; Exceptions; Notice To Railroad Of Intention To Cross With Certain Vehicles Or Machinery; Violations; Penalties.

39:4-128 Vehicles required to stop at grade crossings; method of crossing; exceptions; notice to railroad of intention to cross with certain vehicles or machinery; violations; penalties.
39:4-128. (a) The driver of any omnibus, designed for carrying more than six passengers, or of any school bus carrying any school child or children, or of any vehicle carrying explosive substance or flammable liquids as a cargo or part of a cargo, or of any commercial motor vehicle specified in 49 C.F.R. s.392.10(a) (1) through (6), before crossing at grade any track or tracks of a railroad shall stop such vehicle within 50 feet but not less than 15 feet from the nearest rail of such railroad and while so stopped listen and look in both directions along such track or tracks, for any approaching train, and for signals indicating the approach of a train. After stopping as required herein and upon proceeding when it is safe to do so, the driver of any said vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing such crossing and the driver shall not shift gears while crossing the track or tracks. This section shall not apply to grade crossings which are no longer used for railroad traffic and which have been abandoned by the railroad company provided that appropriate signs have been posted to indicate that such grade crossing has been abandoned or is no longer used for any railroad traffic. This section shall not apply to grade crossings where the railroad track has been removed or paved over and the warning signs erected by the railroad in accordance with R.S.48:12-58 have been removed, provided that in such case written notice is given to the Commissioner of Transportation and to the appropriate State or local authority having jurisdiction over the highway, road, or street prior to the undertaking of such removal or paving of railroad track. This section shall also not apply to grade crossings marked with a sign reading "Exempt Crossing."

The Commissioner of Transportation is hereby vested with the exclusive authority to designate and mark any railroad grade crossings across any street or highway in this State with a sign "Exempt Crossing." The commissioner shall hold a public hearing before designating any crossing as exempt with notice of such hearing to be served in accordance with regulations promulgated by the commissioner.

The commissioner shall designate a grade crossing an exempt crossing when the potential for damage and injury from accidents between motor vehicles required to stop at grade crossings and other motor vehicles traveling in the same direction exceeds that between a train and the vehicles required to stop by law. Crossings designated as exempt crossings may include, but shall not be limited to, industrial, spurline and secondary crossings. The commissioner shall promulgate such regulations as are necessary to effectuate the purpose of the establishment of exempt crossings.

(b)No person shall operate or move any crawler-type tractor, wheel tractor, tractor engine with or without trailer or trailers attached, steam shovel, derrick, roller, self-propelled concrete mixer, or any self-propelled vehicle, commercial motor vehicle, equipment, machinery, apparatus or structure having a normal operating speed of 10 or less miles per hour or a vertical body or load clearance of less than 1/2 inch per foot of the distance between any two adjacent axles or in any event of less than 9 inches, measured above the level surface of a roadway, upon or across any track or tracks at a railroad grade crossing without first complying with the following requirements.

Notice of any such intended crossing shall be given to the nearest superintendent or trainmaster of such railroad. Such notice shall specify the approximate time of crossing and a reasonable time shall be given to such railroad to provide proper protection at such crossing.

After concluding satisfactory arrangements with the proper officer of the railroad and before making any such crossing, the person operating or moving any such vehicle or equipment shall first stop the same not less than 15 feet nor more than 50 feet from the nearest rail of such railroad, and while so stopped shall listen and look in both directions along such track or tracks for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If the flagman is provided by the railroad, movement over the crossing shall be made under his jurisdiction.

(c)Any person violating the provisions of this section shall be punished by a fine of not more than $50.00 for the first offense and for the second offense a fine of not more than $100.00, or by imprisonment for not more than 30 days, or by both such fine and imprisonment.

(d)This section shall not be construed as limiting the authority of any municipality to adopt police regulations governing the operation of omnibuses and to provide penalties for their violation, or to relieve the owner or operator of such omnibus subject to the jurisdiction of the Board of Public Utilities from any penalty prescribed by the laws of this State for violation of orders of such board.

Amended 1938, c.164, s.1; 1941, c.260, s.3; 1951, c.23, s.70 (1951, c.23, s.70 repealed 1953, c.294, s.2); 1952, c.68 (1952, c.68 repealed 1953, c.294, s.3); 1953, c.294, s.1; 1971, c.393, s.1; 1973, c.177; 1979, c.48; 2005, c.147, s.9.



Section 39:4-128.1 - School Buses Stopped For Children, Certain Disabled Persons, Duty Of Motorists, Bus Driver; Violations, Penalties.

39:4-128.1 School buses stopped for children, certain disabled persons, duty of motorists, bus driver; violations, penalties.

1.On highways having roadways not divided by safety islands or physical traffic separation installations, the driver of a vehicle approaching or overtaking a bus, which is being used for the transportation of children to or from school or a summer day camp or any school connected activity, or which is being used for the transportation of a person who has a developmental disability, and which has stopped for the purpose of receiving or discharging any child or a person who has a developmental disability, shall stop such vehicle not less than 25 feet from such school bus and keep such vehicle stationary until such child or person who has a developmental disability has entered said bus or has alighted and reached the side of such highway and until a flashing red light is no longer exhibited by the bus; provided, such bus is designated as a school bus by one sign on the front and one sign on the rear, with each letter on such signs at least four inches in height.

On highways having dual or multiple roadways separated by safety islands or physical traffic separation installations, the driver of a vehicle overtaking a school bus, which has stopped for the purpose of receiving or discharging any child or any person who has a developmental disability, shall stop such vehicle not less than 25 feet from such school bus and keep such vehicle stationary until such child or person who has a developmental disability has entered said bus or has alighted and reached the side of the highway and until a flashing red light is no longer exhibited by the bus.

On highways having dual or multiple roadways separated by safety islands or physical traffic separation installations, the driver of a vehicle on another roadway approaching a school bus, which has stopped for the purpose of receiving or discharging any child, or any person who has a developmental disability shall reduce the speed of his vehicle to not more than 10 miles per hour and shall not resume normal speed until the vehicle has passed the bus and has passed any child who may have alighted therefrom or be about to enter said bus.

For purposes of this section, "highway" means the entire width between the boundary lines of every way whether publicly or privately maintained when any part thereof is open to the public for purposes of vehicular travel.

Whenever a school bus is parked at the curb for the purpose of receiving children directly from a school or a summer day camp or any school connected activity or discharging children to enter a school, or a summer day camp or any school connected activity, which is located on the same side of the street as that on which the bus is parked, drivers of vehicles shall be permitted to pass said bus without stopping, but at a speed not in excess of 10 miles per hour.

Whenever a school bus is parked at the curb for the purpose of receiving or discharging a person who has a developmental disability on the same side of the street as that on which the bus is parked, drivers of vehicles shall be permitted to pass the bus without stopping, but at a speed not in excess of 10 miles per hour.

The driver of a bus which is being used for the transportation of children to or from school or a summer day camp or any school connected activity, or for the transportation of a person who has a developmental disability shall continue to exhibit a flashing red light and shall not start his bus until every child who may have alighted therefrom shall have reached a place of safety.

Any person who shall violate any provision of this act shall be subject to (1) a fine of not less than $100.00, (2) imprisonment for not more than 15 days or community service for 15 days in such form and on such terms as the court shall deem appropriate, (3) or both for the first offense, and a fine not less than $250.00, imprisonment for not more than 15 days, or both for each subsequent offense. The penalties shall be enforced and recovered pursuant to the provisions of chapter 5 of Title 39 of the Revised Statutes. There shall be a rebuttable presumption that the registered owner of the vehicle which was involved in the violation of this section was the person who committed the act. Any person who suppresses, by way of concealment or destruction, any evidence of a violation of this section or who suppresses the identity of the violator shall be subject to a fine of $100.

The Chief Administrator of the Motor Vehicle Commission may also revoke the license to drive a motor vehicle of any person who shall have been guilty of such willful violation of any of the provisions of this act as shall, in the discretion of the chief administrator, justify such revocation, but the chief administrator shall, at all times, have power to validate such a license which has been revoked, or to grant a new license to any person whose license to drive a motor vehicle shall have been revoked pursuant to this act.

L.1942, c.192, s.1; amended 1948, c.132; 1949, c.102, s.1; 1951, c.23, s.71; 1966, c.235, s.1; 1968, c.171, s.1; 1983, c.27; 1989, c.319, s.1; 1992, c.72; 2000, c.85, s.2; 2012, c.20, s.2.



Section 39:4-128.3 - Definitions

39:4-128.3. Definitions
For the purposes of this act:

a. "Division" means the Division of Motor Vehicles.

b. "Frozen dessert truck" means every motor vehicle in which frozen desserts are carried for purposes of retail sale on the streets of the State.

c. "Vend" or "vending" means offering frozen desserts for sale from a motor vehicle on the streets of the State.

d. "Frozen desserts" means ice cream, frozen custard, French ice cream, French custard ice cream, sherbet, fruit sherbet, ice milk, ice, water ice, nonfruit sherbets, nonfruit water ices, freezer made milk shakes, quiescently frozen confection, quiescently frozen dairy confection, whipped cream confection, bisque tortoni, artificially sweetened ice cream, or artificially sweetened ice milk, special frozen dietary foods, frozen yogurt, mellorine frozen desserts, as all such products are commonly known, together with any such mix used in frozen desserts and any products which are similar in appearance, odor or taste to such products or are prepared or frozen as such products are customarily prepared or frozen whether made with dairy or non-dairy products and ice flavored with syrup.

L.1979, c. 438, s. 1.



Section 39:4-128.4 - Approaching Or Overtaking Stopped Frozen Dessert Truck; Stopping

39:4-128.4. Approaching or overtaking stopped frozen dessert truck; stopping
a. The driver of a vehicle approaching or overtaking from either direction a frozen dessert truck stopped on the highway shall stop before reaching the truck when the flashing red lights and stop signal arm described in section 3 are in use. After stopping, a driver may proceed past such truck at a reasonable and prudent speed, not exceeding 15 miles per hour, and shall yield the right of way to any pedestrian who crosses the roadway to or from the frozen dessert truck.

b. The driver of a vehicle on a highway having dual or multiple roadways separated by safety islands or physical traffic separation installations need not stop upon meeting or passing a frozen dessert truck on another roadway.

L.1979, c. 438, s. 2.



Section 39:4-128.5 - Frozen Dessert Truck; Equipment

39:4-128.5. Frozen dessert truck; equipment
In addition to other equipment required by law, every frozen dessert truck shall be equipped with:

a. Signal lamps mounted at the same level and as high and as widely spaced laterally as practicable. These lamps shall be 5 to 7 inches in diameter and shall display two alternately flashing red lights visible at 500 feet to the front and rear in normal sunlight upon a straight level highway.

b. A stop signal arm that can be extended horizontally from the left side of the truck. When such arm is extended, the side of the stop signal arm nearest the truck shall be 7 1/4 inches long and parallel to the side of the truck. The side furthest from the truck shall be 18 inches long and parallel to the side nearest the truck. The two sides shall be 18 inches apart creating a symmetrical, trapezoidal shape. Two alternately flashing red lights shall be located in the outside corners of the extended signal arm and such corners shall be rounded to conform with the shape of the lights. Each red light shall be 3 to 5 inches in diameter and visible at 300 feet to the front and rear in normal sunlight upon a straight and level street. Both sides of the signal arm shall have a red reflectorized background and the following legend: The word "STOP" shall appear in 6-inch high, 1 inch wide white letters in the middle of the signal arm; above the word "STOP," the phrase "IF SAFE" shall appear in 2 inch high, one-quarter inch wide white letters; below the word "STOP," the phrase "THEN GO" shall appear in 2 inch high, one-quarter inch wide white letters. All colors shall meet specifications in the most recently published Federal Highway Administration Standard Color Charts. The bottom of the extended signal arm shall be 42 inches above the street.

c. A convex mirror mounted on the front so the driver in his normal seating position can see the area in front of the truck obscured by the hood.

L.1979, c. 438, s. 3.



Section 39:4-128.6 - Stopped Frozen Dessert Truck; Duty Of Driver

39:4-128.6. Stopped frozen dessert truck; duty of driver
a. The driver of a frozen dessert truck stopped on the highway for the purpose of vending shall actuate the special red flashing lights and extend the stop signal arm required by section 3.

b. These lights and the stop signal arm shall not be used when the truck is in motion nor at any time the truck is stopped for a purpose other than vending.

L.1979, c. 438, s. 4.



Section 39:4-128.7 - Conditions For Vending

39:4-128.7. Conditions for vending
a. A person shall not vend on streets where the speed limit exceeds 30 miles per hour.

b. A person shall not vend within 500 feet of any property used as a grade or junior high or middle school from 1 hour before the regular school day to 1 hour after the regular school day; provided, this subsection shall not apply on days when school is not attended by children nor on school property when vending has been approved in writing by the board of education.

c. A person shall vend only when the frozen dessert truck is lawfully parked or stopped.

d. A person shall vend only from the side of the truck away from moving traffic and as near as possible to the curb or edge of the highway.

e. A person shall not vend to a person standing in the roadway.

f. A person shall not stop on the left side of a one-way highway to vend.

L.1979, c. 438, s. 5.



Section 39:4-128.8 - Backing Up Truck To Make Sale; Prohibition

39:4-128.8. Backing up truck to make sale; prohibition
The driver of a frozen dessert truck shall not back up the same to make or attempt a sale.

L.1979, c. 438, s. 6.



Section 39:4-128.9 - Riding In Or On Frozen Dessert Truck; Authorized Persons Only

39:4-128.9. Riding in or on frozen dessert truck; authorized persons only
a. The driver of a frozen dessert truck shall not permit any unauthorized person to ride in or on the vehicle.

b. A person shall not ride in or on a frozen dessert truck unless employed by its owner or unless authorized in writing to do so by the owner or police department.

L.1979, c. 438, s. 7.



Section 39:4-128.10 - Violations; Penalty

39:4-128.10. Violations; penalty
Any person violating any provision of this act shall be liable for a penalty of not more than $100.00 for each offense, which may be enforced by summary proceedings.

L.1979, c. 438, s. 8.



Section 39:4-128.11 - Regulations Relative To Certain Commercial Vehicles Stopping At Railroad Crossings.

39:4-128.11 Regulations relative to certain commercial vehicles stopping at railroad crossings.
10. a. A driver of a commercial motor vehicle, other than a commercial motor vehicle that is required to stop at a railroad crossing in accordance with R.S.39:4-128, shall, upon approaching a railroad grade crossing, drive at a rate of speed that will permit the commercial motor vehicle to be stopped before reaching the nearest rail of the crossing. A driver shall not drive a commercial motor vehicle upon or over a railroad crossing until he has exercised due caution to ascertain that a train is not approaching the crossing.

b.A driver of a commercial motor vehicle, other than a commercial motor vehicle that is required to stop at a railroad crossing in accordance with R.S.39:4-128, shall stop that commercial motor vehicle before reaching the nearest rail of the crossing, if the tracks of the crossing are not clear of other vehicles or if there is insufficient space to drive the commercial motor vehicle completely through the crossing without stopping the commercial motor vehicle.

c.An employer shall not knowingly allow, require, permit or authorize a driver to operate a commercial motor vehicle in violation of R.S.39:4-128, section 68 of P.L.1951, c.23 (C.39:4-127.1) or this section. An employer who is convicted of any such violation shall be fined not more than $10,000.

L.2005,c.147,s.10.



Section 39:4-129 - Action In Case Of Accident.

39:4-129 Action in case of accident.

39:4-129. (a) The driver of any vehicle, knowingly involved in an accident resulting in injury or death to any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene until he has fulfilled the requirements of subsection (c) of this section. Every such stop shall be made without obstructing traffic more than is necessary. Any person who shall violate this subsection shall be fined not less than $2,500 nor more than $5,000, or be imprisoned for a period of 180 days, or both. The term of imprisonment required by this subsection shall be imposed only if the accident resulted in death or injury to a person other than the driver convicted of violating this section.

In addition, any person convicted under this subsection shall forfeit his right to operate a motor vehicle over the highways of this State for a period of one year from the date of his conviction for the first offense and for a subsequent offense shall thereafter permanently forfeit his right to operate a motor vehicle over the highways of this State.

(b)The driver of any vehicle knowingly involved in an accident resulting only in damage to a vehicle, including his own vehicle, or other property which is attended by any person shall immediately stop his vehicle at the scene of such accident or as close thereto as possible, but shall then forthwith return to and in every event shall remain at the scene of such accident until he has fulfilled the requirements of subsection (c) of this section. Every such stop shall be made without obstructing traffic more than is necessary. Any person who shall violate this subsection shall be fined not less than $200 nor more than $400, or be imprisoned for a period of not more than 30 days, or both, for the first offense, and for a subsequent offense, shall be fined not less than $400 nor more than $600, or be imprisoned for a period of not less than 30 days nor more than 90 days or both.

In addition, a person who violates this subsection shall, for a first offense, forfeit the right to operate a motor vehicle in this State for a period of six months from the date of conviction, and for a period of one year from the date of conviction for any subsequent offense.

(c)The driver of any vehicle knowingly involved in an accident resulting in injury or death to any person or damage to any vehicle or property shall give his name and address and exhibit his operator's license and registration certificate of his vehicle to the person injured or whose vehicle or property was damaged and to any police officer or witness of the accident, and to the driver or occupants of the vehicle collided with and render to a person injured in the accident reasonable assistance, including the carrying of that person to a hospital or a physician for medical or surgical treatment, if it is apparent that the treatment is necessary or is requested by the injured person.

In the event that none of the persons specified are in condition to receive the information to which they otherwise would be entitled under this subsection, and no police officer is present, the driver of any vehicle involved in such accident after fulfilling all other requirements of subsections (a) and (b) of this section, insofar as possible on his part to be performed, shall forthwith report such accident to the nearest office of the local police department or of the county police of the county or of the State Police and submit thereto the information specified in this subsection.

(d)The driver of any vehicle which knowingly collides with or is knowingly involved in an accident with any vehicle or other property which is unattended resulting in any damage to such vehicle or other property shall immediately stop and shall then and there locate and notify the operator or owner of such vehicle or other property of the name and address of the driver and owner of the vehicle striking the unattended vehicle or other property or, in the event an unattended vehicle is struck and the driver or owner thereof cannot be immediately located, shall attach securely in a conspicuous place in or on such vehicle a written notice giving the name and address of the driver and owner of the vehicle doing the striking or, in the event other property is struck and the owner thereof cannot be immediately located, shall notify the nearest office of the local police department or of the county police of the county or of the State Police and in addition shall notify the owner of the property as soon as the owner can be identified and located. Any person who violates this subsection shall be punished as provided in subsection (b) of this section.

(e)There shall be a permissive inference that the driver of any motor vehicle involved in an accident resulting in injury or death to any person or damage in the amount of $250.00 or more to any vehicle or property has knowledge that he was involved in such accident.

For purposes of this section, it shall not be a defense that the operator of the motor vehicle was unaware of the existence or extent of personal injury or property damage caused by the accident as long as the operator was aware that he was involved in an accident.

There shall be a permissive inference that the registered owner of the vehicle which was involved in an accident subject to the provisions of this section was the person involved in the accident; provided, however, if that vehicle is owned by a rental car company or is a leased vehicle, there shall be a permissive inference that the renter or authorized driver pursuant to a rental car contract or the lessee, and not the owner of the vehicle, was involved in the accident, and the requirements and penalties imposed pursuant to this section shall be applicable to that renter or authorized driver or lessee and not the owner of the vehicle.

Any person who suppresses, by way of concealment or destruction, any evidence of a violation of this section or who suppresses the identity of the violator shall be subject to a fine of not less than $250 or more than $1,000.

Amended 1940, c.147; 1967, c.189, s.1; 1977, c.407; 1978, c.180; 1979, c.463, s.1; 1994, c.183, s.1; 2003, c.55, s.1; 2007, c.266, s.1.



Section 39:4-130 - Immediate Notice Of Accident; Written Report.

39:4-130 Immediate notice of accident; written report.

39:4-130. The driver of a vehicle or street car involved in an accident resulting in injury to or death of any person, or damage to property of any one person in excess of $500.00 shall by the quickest means of communication give notice of such accident to the local police department or to the nearest office of the county police of the county or of the State Police, and in addition shall within 10 days after such accident forward a written report of such accident to the commission on forms furnished by it. Such written reports shall contain sufficiently detailed information with reference to a motor vehicle accident, including the cause, the conditions then existing, the persons and vehicles involved and such information as may be necessary to enable the chief administrator to determine whether the requirements for the deposit of security required by law are inapplicable by reason of the existence of insurance or other circumstances. The chief administrator may rely upon the accuracy of the information contained in any such report, unless he has reason to believe that the report is erroneous. The commission may require operators involved in accidents to file supplemental reports of accidents upon forms furnished by it when in the opinion of the commission, the original report is insufficient. The reports shall be without prejudice, shall be for the information of the commission, and shall not be open to public inspection. The fact that the reports have been so made shall be admissible in evidence solely to prove a compliance with this section, but no report or any part thereof or statement contained therein shall be admissible in evidence for any other purpose in any proceeding or action arising out of the accident.

Whenever the driver of a vehicle is physically incapable of giving immediate notice or making a written report of an accident as required in this section and there was another occupant in the vehicle at the time of the accident capable of giving notice or making a report, such occupant shall make or cause to be made said notice or report not made by the driver.

Whenever the driver is physically incapable of making a written report of an accident as required by this section and such driver is not the owner of the vehicle, then the owner of the vehicle involved in such accident shall make such report not made by the driver.

In those cases where a driver knowingly violates the provisions of this section by failing to make a written report of an accident, there shall be a permissive inference that the registered owner of the vehicle which was involved in that accident was the person involved in the accident; provided, however, if that vehicle is owned by a rental car company or is a leased vehicle, there shall be a permissive inference that the renter or authorized driver pursuant to a rental car contract or the lessee, and not the owner of the vehicle, was the person involved in the accident, and the requirements and penalties imposed pursuant to this section shall be applicable to that renter or authorized driver or lessee and not the owner of the vehicle.

Any person who suppresses, by way of concealment or destruction, any evidence of a violation of this section or who suppresses the identity of the violator shall be subject to a fine of not less than $250 or more than $1,000.

A written report of an accident shall not be required by this section if a law enforcement officer submits a written report of the accident to the commission pursuant to R.S.39:4-131.

Except as otherwise provided in this section, a person who knowingly violates this section shall be fined not less than $30 or more than $100.

The chief administrator may revoke or suspend the operator's license privilege and registration privilege of a person who violates this section.

For purposes of this section, it shall not be a defense that the operator of the motor vehicle was unaware of the existence or extent of personal injury or property damage caused by the accident as long as the operator was aware that he was involved in an accident.

Amended 1951, c.23, s.72; 1953, c.187; 1967, c.189, s.2; 1983, c.193, s.1; 1994, c.183, s.2; 2007, c.266, s.2.



Section 39:4-131 - Accident Reports; Availability.

39:4-131 Accident reports; availability.

39:4-131. The commission shall prepare and supply to police departments and other suitable agencies, forms for accident reports calling for sufficiently detailed information with reference to a motor vehicle accident, including the cause, the conditions then existing, the persons and vehicles involved, the compliance with P.L.1984, c.179 (C.39:3-76.2e et seq.) by the operators and passengers of the vehicles involved in the accident, whether the operator of the vehicle was using a cellular telephone when the accident occurred, and such other information as the chief administrator may require.

Every law enforcement officer who investigates a vehicle accident of which report must be made as required in this Title, or who otherwise prepares a written report as a result of an accident or thereafter by interviewing the participants or witnesses, shall forward a written report of such accident to the commission, on forms furnished by it, within five days after his investigation of the accident.

Such written reports required to be forwarded by law enforcement officers and the information contained therein shall not be privileged or held confidential. Every citizen of this State shall have the right, during regular business hours and under supervision, to inspect and copy such reports and shall also have the right in person to purchase copies of the reports at the same fee established by section 6 of P.L.2001, c.404 (C.47:1A-5). If copies of reports are requested other than in person, an additional fee of up to $5.00 may be added to cover the administrative costs of the report. Upon request, a police department shall send an accident report to a person through the mail or via fax as defined in section 2 of P.L.1976, c.23 (C.19:59-2). The police department may require the person requesting the report to provide a completed request form and the appropriate fee prior to faxing or mailing the report. The police department shall provide the person requesting the report with the option of submitting the form and providing the appropriate fee either in person, through the mail, or via fax as defined in section 2 of P.L.1976, c.23 (C.19:59-2).

The provisions of any other law or regulation to the contrary notwithstanding, reports obtained pursuant to this act shall not be subject to confidentiality requirements except as provided by section 28 of P.L.1960, c.52 (C.2A:84A-28).

When a motor vehicle accident results in the death or incapacitation of the driver or any passenger, the law enforcement officer responsible for notifying the next of kin that their relative is deceased or incapacitated, also shall inform the relative, in writing, how to obtain a copy of the accident report required by this section and the name, address, and telephone number of the person storing the motor vehicle pursuant to section 1 of P.L.1964, c.81 (C.39:10A-1).

amended 1951, c.23, s.73; 1952, c.177; 1967, c.189, s.3; 1979, c.412, s.1; 1981, c.105, s.1; 1987, c.26, s.1; 2001, c.161, s.2; 2007, c.20; 2008, c.107, s.1; 2010, c.75, s.2.



Section 39:4-131.1 - Inconsistent Rule, Regulation, Resolution Or Ordinance Inconsistent With Act Or Establishing Fee In Excess Of Fee Under Right To Know Law; Supersedure

39:4-131.1. Inconsistent rule, regulation, resolution or ordinance inconsistent with act or establishing fee in excess of fee under Right to Know Law; supersedure
Any rule, regulation, resolution or ordinance inconsistent with this act or establishing a fee in excess of the fee permitted by section 2 of P.L.1963, c. 73 (C. 47:1A-2) is superseded insofar as it is inconsistent or to the extent that it exceeds the fee so established.

L.1979, c. 412, s. 2, eff. Feb. 8, 1980.



Section 39:4-132 - Certain Damages Reported By Repairman

39:4-132. Certain damages reported by repairman
The person in charge of a garage or repair shop to which is brought a motor vehicle which shows evidence of having been involved in an accident of which report must be made by the driver thereof as provided in section 39:4-130 of the Revised Statutes or of having been struck by a bullet shall report to the nearest office of the local police department or of the county police of the county or of the State Police within 24 hours after the motor vehicle is received, giving the serial number, registration number and, if known, the name and address of the owner or operator of the vehicle.

Any person who shall violate this section shall be fined not less than $100.00 nor more than $500.00 or be imprisoned for a period of not less than 30 days nor more than 90 days, or both.

Amended by L.1967, c. 189, s. 4, eff. July 27, 1967.



Section 39:4-134 - Report Of Death To Director

39:4-134. Report of death to director
Every county prosecutor, county medical examiner, or other official performing like functions shall make a report to the director with respect to a death found to have been the result of a motor vehicle accident.

Amended by L.1951, c. 23, p. 99, s. 74; L.1971, c. 2, s. 17, eff. Jan. 15, 1971.



Section 39:4-134.1 - Application Of Article

39:4-134.1. Application of article
The duties and responsibilities imposed by the provisions of this article upon all persons designated therein shall apply to accidents occurring upon highways and elsewhere throughout the State.

L.1967, c. 189, s. 5.



Section 39:4-134.2 - "Next-of-kin Registry."

39:4-134.2 "Next-of-Kin Registry."
1. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall develop an emergency contact information registry program. Under the program, the chief administrator shall establish and maintain an automated Statewide registry to be known as the "Next-of-Kin Registry," which shall be capable of storing emergency contact information to be accessible by law enforcement officials for the purposes established in section 2 of P.L.2011, c.47 (C.39:4-134.3). Under the program, the holder of any New Jersey State validated permit, probationary or basic driver's license, or non-driver identification card may voluntarily submit the name and telephone number of two emergency contacts to the "Next-of-Kin Registry" either through the commission's website or by mail.

b.In implementing this program, the chief administrator shall establish a process whereby the holder of any validated permit, probationary or basic driver's license, or non-driver identification card may:

(1)electronically sign onto the commission's web site using the holder's validated permit, probationary or basic driver's license number, or non-driver identification card number and submit the name and telephone number of up to two emergency contacts to be stored in the "Next-of-Kin Registry"; or

(2)submit the name and telephone number of up to two emergency contacts to be stored in the "Next-of-Kin Registry" by mail using paper applications provided by the commission in the commission's customer service facilities or through commission mailings.

A permit holder, licensee, or non-driver identification card holder who submits the name and telephone number of an emergency contact shall have the opportunity to revise or update the emergency contact information at any time.

c.Information in the "Next-of-Kin Registry" shall be available for the exclusive use of law enforcement officials, and employees of the commission who are designated by the chief administrator, for the purposes of discharging their duties pursuant to P.L.2011, c.47 (C.39:4-134.2 et al.). Any emergency contact information submitted to the commission shall not be considered a public record pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), P.L.2001, c.404 (C.47:1A-5 et al.), or the common law concerning access to public records and shall not be discoverable as a public record by any person, entity, or governmental agency, except upon a subpoena issued by a grand jury or a court order in a criminal matter.

d.The chief administrator and employees of the commission who are designated by the chief administrator, for the purposes of discharging their duties pursuant to P.L.2011, c.47 (C.39:4-134.2 et al.), shall not be liable to any person for civil damages, or subject to criminal prosecution resulting from or caused by: (1) any disruption or failure in Internet service caused by any accident, malfunction, act of sabotage or God, or any other condition or circumstance that the commission has not, directly or indirectly, caused and which results in, or prevents, the holder of any New Jersey State validated permit, probationary or basic driver's license, or non-driver identification card from accessing, or inputting information into, the "Next-of-Kin Registry" or which results in, or prevents, the chief administrator and designated commission employees and law enforcement officers from accessing, establishing, or maintaining the "Next-of-Kin Registry"; (2) any misuse of, or the failure or omission to input accurate information, or the inputting of inaccurate or outdated information into the "Next-of-Kin Registry" by any holder of any New Jersey State validated permit, probationary or basic driver's license, or non-driver identification card; or (3) the inability of any law enforcement officer to make contact, in good faith, with any designated emergency contact person. This limitation of liability is inapplicable if such failure resulted from a malicious purpose or a wanton and willful disregard for the safety of persons or property.

e.For the purposes of P.L.2011, c.47 (C.39:4-134.2 et al.), "emergency contact person" or "emergency contact" means a person, eighteen years of age or older, whom the holder of any New Jersey State validated permit, probationary or basic driver's license, or non-driver identification card has designated to be contacted by law enforcement personnel when the permit holder, licensee, or non-driver identification card holder is rendered unable to communicate due to a motor vehicle accident resulting in the serious bodily injury, death, or incapacitation of the permit holder, licensee, or non-driver identification card holder. An "emergency contact person" or "emergency contact" may or may not be the next-of-kin of the permit holder, licensee, or non-driver identification card holder; except that if the permit holder, licensee, or card holder is under the age of eighteen and is not emancipated, the emergency contact person shall be the parent or guardian of that permit holder, licensee, or card holder.

L.2011, c.47, s.1; amended 2015, c.301, s.1.



Section 39:4-134.3 - Use Of "Next-of-kin Registry."

39:4-134.3 Use of "Next-of-Kin Registry."

2. a. When a motor vehicle accident results in the serious bodily injury, death, or incapacitation of a driver or any passenger, the law enforcement officer investigating the motor vehicle accident shall attempt to locate an emergency contact person by accessing the "Next-of-Kin Registry," established pursuant to section 1 of P.L.2011, c.47 (C.39:4-134.2). The law enforcement officer shall, when practicable, expeditiously notify the emergency contact of each person involved in the motor vehicle accident and inform the emergency contact of the hospital or other location at which the driver or passenger may be receiving medical treatment.

b.No law enforcement officer or law enforcement employee shall be liable to any person for civil damages, or subject to criminal prosecution resulting from or caused by: (1) any disruption or failure in Internet service caused by any accident, malfunction, act of sabotage or God, or any other condition or circumstance that the commission has not, directly or indirectly, caused and which results in, or prevents, the holder of any New Jersey State validated permit, probationary or basic driver's license, or non-driver identification card from accessing, or inputting information into, the "Next-of-Kin Registry" or which results in, or prevents, the chief administrator and designated commission employees and law enforcement officers from accessing, establishing, or maintaining the "Next-of-Kin Registry"; (2) any misuse of, or the failure or omission to input accurate information, or the inputting of inaccurate or out-dated information into the "Next-of-Kin Registry" by any holder of any New Jersey State validated permit, probationary or basic driver's license, or non-driver identification card; or (3) the inability of any law enforcement officer to make contact, in good faith, with any designated emergency contact person. This limitation of liability is inapplicable if such failure resulted from a malicious purpose or a wanton and willful disregard for the safety of persons or property.

L.2011, c.47, s.2.



Section 39:4-134.4 - Rules, Regulations.

39:4-134.4 Rules, regulations.

4.The chief administrator may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary for the implementation of this act.

L.2011, c.47, s.4.



Section 39:4-135 - Parking; Direction And Side Of Street; Angle Parking; One-way Street

39:4-135. Parking; direction and side of street; angle parking; one-way street
The operator of a vehicle shall not stop, stand or park the vehicle in a roadway other than parallel with the edge of the roadway headed in the direction of traffic, on the right-hand side of the road and with the curb side of the vehicle within six inches of the edge of the roadway, except as follows:

a. Upon those streets which have been designated by ordinance and have been marked or signed for angle parking, vehicles shall be parked at the angle to the curb designated and indicated by the ordinance and marks or signs.

b. Upon one-way streets, local authorities may permit parking of vehicles parallel with the left-hand edge of the roadway headed in the direction of traffic, on the left-hand side of the road and with the curb side of the vehicle within six inches of the edge of the roadway.

Amended by L.1951, c. 23, p. 99, s. 75.



Section 39:4-136 - Parking On Highway; Removing Vehicle; Disabled Vehicle

39:4-136. Parking on highway; removing vehicle; disabled vehicle
No person shall park or leave standing a vehicle, whether attended or unattended, upon the roadway, outside of a business or residence district, when it is practicable to park or leave it standing off the roadway. In no event shall a person park or leave standing a vehicle whether attended or unattended, upon a roadway, unless a clear and unobstructed width of not less than fifteen feet upon the roadway opposite the standing vehicle is left for free passage of other vehicles thereon, nor unless a clear view of the vehicle may be obtained from a distance of two hundred feet in each direction upon the roadway.

In the event that a vehicle is disabled or otherwise unable to proceed while on the roadway of a highway, the driver or person in charge of such vehicle shall immediately, by the quickest means of communication, notify the nearest police authority.

Any vehicle, upon a roadway, which is disabled to the extent that the operator cannot move it, or any unoccupied vehicle parked or standing in violation of this chapter shall be deemed a nuisance and a menace to the safe and proper regulation of traffic and any peace officer may provide for the removal of such vehicle. The owner shall pay the reasonable costs of the removal and storage which may result from such removal, before regaining possession of the vehicle.

Amended by L.1951, c. 23, p. 99, s. 76.



Section 39:4-137 - Vehicle Without Driver; Brakes Set; Motor Stopped; Wheels Turned To Curb

39:4-137. Vehicle without driver; brakes set; motor stopped; wheels turned to curb
No person having control or charge of a motor vehicle shall allow it to stand on a highway unattended without first effectively setting the brakes thereon and stopping the motor thereof, and, when standing on a grade, without turning the wheels thereof to the curb or side of the highway.



Section 39:4-138 - Places Where Parking Prohibited; Exceptions; Moving Vehicle Not Under One's Control Into Prohibited Area.

39:4-138 Places where parking prohibited; exceptions; moving vehicle not under one's control into prohibited area.

39:4-138. Except when necessary to avoid conflict with other traffic or in compliance with the directions of a traffic or police officer or traffic sign or signal, no operator of a vehicle shall stand or park the vehicle in any of the following places:

a.Within an intersection;

b.On a crosswalk;

c.Between a safety zone and the adjacent curb or within at least 20 feet of a point on the curb immediately opposite the end of a safety zone;

d.In front of a public or private driveway;

e. (1) Within 25 feet of the nearest crosswalk or side line of a street or intersecting highway, except at alleys and as provided in section 2 of P.L.2009, c.257 (C.39:4-138.6); or

(2)Within 10 feet of the nearest crosswalk or side line of a street or intersecting highway, if a curb extension or bulbout has been constructed at that crosswalk;

f.On a sidewalk;

g.In any appropriately marked "No Parking" space established pursuant to the duly promulgated regulations of the Commissioner of Transportation;

h.Within 50 feet of a "stop" sign except as provided in section 2 of P.L.2009, c.257 (C.39:4-138.6);

i.Within 10 feet of a fire hydrant;

j.Within 50 feet of the nearest rail of a railroad crossing;

k.Within 20 feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within 75 feet of said entrance, when properly signposted;

l.Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic, when properly signposted;

m.On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

n.Upon any bridge or other elevated structure upon a highway, or within a highway tunnel or underpass, or on the immediate approaches thereto except where space for parking is provided;

o.In any space on public or private property appropriately marked for vehicles for the physically handicapped pursuant to P.L.1977, c.202 (C.39:4-197.5), P.L.1975, c.217 (C.52:27D-119 et seq.) or any other applicable law unless the vehicle is authorized by law to be parked therein and a handicapped person is either the driver or a passenger in that vehicle. State, county or municipal law enforcement officers or parking enforcement authority officers shall enforce the parking restrictions on spaces appropriately marked for vehicles for the physically handicapped on both public and private property.

No person shall move a vehicle not lawfully under his control into any such prohibited area or away from a curb such distance as is unlawful.

Amended 1948, c.342, s.2; 1951, c.23, s.77; 1981, c.20, s.1; 1989, c.201, s.1; 2009, c. 107, s.2; 2009, c.257, s.1.



Section 39:4-138.1 - Determination Of "No Parking Zones".

39:4-138.1 Determination of "no parking zones".

1.The commissioner, by regulations, shall have authority to establish and maintain "no parking" zones on portions of State highways where parking is deemed hazardous or inimical to the proper flow of traffic.

"No parking" zones so established shall be clearly marked by appropriate signs of a type and design according to specifications adopted by the commissioner.

L.1948,c.342,s.1; amended 1951, c.23, s.78; 2003, c.13, s.52.



Section 39:4-138.3 - Parking In Front Of Driveway Permitted; Conditions

39:4-138.3. Parking in front of driveway permitted; conditions
1. Notwithstanding the provisions of R.S.39:4-138 to the contrary, any municipality may, by ordinance, permit the parking of motor vehicles in front of private driveways whenever both the motor vehicle and driveway involved are owned by the same person, whenever the motor vehicle is owned by a member of the same household as the owner of the private driveway, or whenever the owner of the private driveway authorizes the parking of a motor vehicle in front of the private driveway; and where such parking is not otherwise prohibited and the permitting thereof would not interfere with the normal flow of traffic.

L.1991,c.297,s.1.



Section 39:4-138.4 - Permits; Issuance, Application, Description

39:4-138.4. Permits; issuance, application, description
2. Any municipality enacting an ordinance pursuant to section 1 of this act shall provide for the issuance of permits which authorize the parking of motor vehicles in front of private driveways and identify the location of the driveway in front of which the parking of a motor vehicle is permitted. The permits shall be issued to owners of private driveways and to members of the same household as the owner of a private driveway provided that a completed application for a permit has been filed as required by the municipality.

An owner of a private driveway shall be eligible to apply for up to three permits for his own motor vehicles or for use by other parties authorized by the owner to park in front of the private driveway. Each member of the owner's household who owns a motor vehicle shall also be eligible to apply for a permit issued under this section. The permit shall be 5 1/2 inches by 8 1/2 inches in size, shall bear an appropriate certification of authenticity and shall be displayed prominently within the vehicle when it is parked so as to be seen from the middle of the street.

L.1991,c.297,s.2.



Section 39:4-138.5 - Display Required; Permit Fees

39:4-138.5. Display required; permit fees
3. A motor vehicle shall not be permitted to be parked in front of a private driveway unless the owner of the private driveway or a member of the owner's household has been issued a valid permit and the permit is properly displayed, or unless the owner has authorized another party to use and display the owner's permit for parking in front of the private driveway, and the permit is valid and properly displayed. A municipality may, by ordinance, establish a fee for these permits.

L.1991,c.297,s.3.



Section 39:4-138.6 - Municipal Authority To Set Certain Permissible Parking Distances.

39:4-138.6 Municipal authority to set certain permissible parking distances.

2.A municipality may mandate by ordinance the permissible distance a person may park a motor vehicle from a crosswalk, side line of a street or intersecting highway, or "stop" sign. A municipality may not, however, permit parking within 25 feet of a crosswalk or side line of a street or intersecting highway or within 50 feet of a "stop" sign in a school zone during hours when school is in session.

L.2009, c.257, s.2.



Section 39:4-139 - Loading Or Unloading Passengers Or Materials; Period At Certain Places

39:4-139. Loading or unloading passengers or materials; period at certain places
No operator of a vehicle shall stand or park the vehicle for a period of time longer than is necessary for the loading or unloading of passengers or materials or longer than is hereinafter provided. The loading or unloading of passengers shall not consume more than three minutes in an alley or at a curb adjacent to the entrance of a school, church, theatre, hotel, hospital or any other place of public assemblage during hours designated by official signs.



Section 39:4-139.2 - Short Title

39:4-139.2. Short title
This act shall be known and may be cited as "The Parking Offenses Adjudication Act."

L. 1985, c. 14, s. 1.



Section 39:4-139.3 - Definitions

39:4-139.3. Definitions
As used in this act:

a. "Director" means the Director of the Division of Motor Vehicles.

b. "Division" means the Division of Motor Vehicles in the Department of Law and Public Safety.

c. "Parking offense" means a violation of a State statute, an ordinance or resolution adopted by a county, municipality or authority or a regulation issued by a State authority which regulates the parking of vehicles. For purposes of this act, violations of ordinances or regulations will be within the civil jurisdiction of the court.

d. "Parking ticket" means the summons issued alleging that a parking offense has occurred.

L. 1985, c. 14, s. 2.



Section 39:4-139.4 - Uniform Traffic Ticket; Complaint And Summons; Contents; Personal Service

39:4-139.4. Uniform traffic ticket; complaint and summons; contents; personal service
a. The complaint and summons shall be a uniform traffic ticket in the form prescribed by the Administrative Director of the Courts and shall contain information advising the person to whom it is issued of the manner in which and the time within which an answer to the offense alleged is required. The parking ticket shall also advise that penalties may result from a failure to answer, that the failure to answer or appear shall be considered an admission of liability, and that a default judgment may be entered against the owner of the vehicle.

b. A parking ticket shall be served personally upon the operator of a vehicle who is present at the time of service, and his name shall be recorded on the parking ticket, together with the plate number and type as shown by the registration plates of the vehicle and the make or model of the vehicle. If the operator is not present, the parking ticket shall be served upon the owner of the vehicle by affixing the parking ticket to the vehicle in a conspicuous place, or by any other method appropriate under R. 4:4-4 of the Rules Governing the Courts of the State of New Jersey.

c. A parking ticket shall also contain sufficient information to inform the person of the nature, date, time and location of the offense alleged. Service of a parking ticket by affixation as provided in subsection b. of this section shall have the same effect as if the parking ticket was personally served on the owner or operator of the vehicle.

d. The original parking ticket shall be signed by the complainant, who shall certify to the truth of the facts set forth therein. The original parking ticket or a true copy of the parking ticket shall be considered a record kept in the ordinary business of the enforcement agency and shall be prima facie evidence of the facts contained therein.

e. An operator of a vehicle who is not the owner, but who uses or operates the vehicle with the permission of the owner, express or implied, shall be considered the agent of the owner to receive parking tickets served in accordance with subsection b. of this section.

L. 1985, c. 14, s. 3.



Section 39:4-139.5 - Joint Liability Of Owner And Operator; Recovery By Owner Against Operator; Leased Vehicles

39:4-139.5. Joint liability of owner and operator; recovery by owner against operator; leased vehicles
a. Except as provided in subsection b. of this section, the owner and operator shall be jointly liable for parking offenses, unless the owner can show that the vehicle was used without his consent, express or implied. An owner who pays any fine, penalty, civil judgment, costs or administrative fees in connection with a parking offense shall have the right to recover that sum from the operator in a court of competent jurisdiction.

b. (1) The owner of a motor vehicle who has leased the motor vehicle shall not be liable for a parking offense when the motor vehicle is under the control or in the possession of the lessee if, upon notice of a parking offense, the owner of a motor vehicle which was leased at the time of the offense notifies the clerk of the court where the case is pending, by a notarized statement of the name and address of the lessee. The notarized statement shall be in a form prescribed by the Administrative Director of the Courts.

(2) After providing the name and address of the lessee, the owner shall not be required to attend a hearing on the offense, unless notified that the offense may have been caused by mechanical failure of the vehicle which resulted from the owner's failure to maintain the vehicle.

(3) Paragraph (1) of this subsection shall not apply to a parking offense which was caused by mechanical failure of the vehicle which resulted from the owner's failure to maintain the vehicle.

The lessee of the motor vehicle who intends to claim the offense resulted from the owner's failure to maintain the vehicle shall notify the clerk of the court where the case is pending and the owner of the vehicle of this claim within five days after receiving notice of the offense or at least seven days prior to the date the case will be heard by the court, whichever is later.

(4) If the owner of the vehicle fails to comply with the provisions of paragraph (1) of this subsection, the court hearing the violation may take any action which the interests of justice require, including finding the owner of the motor vehicle liable for the parking offense.

L. 1985, c. 14, s. 4.



Section 39:4-139.6 - Failure To Answer Or Appear; Rule Applicable; Procedures; Notice

39:4-139.6. Failure to answer or appear; rule applicable; procedures; notice
The municipal court shall immediately upon expiration of time to answer or appear, with respect to residents of New Jersey, follow the procedures set forth in R. 7:6-3(a) of the Rules Governing the Courts of the State of New Jersey. These procedures include the mailing of a notice of offense or a failure to appear notice to defendant. That notice shall be on a form approved by the Administrative Director of the Courts and shall inform the defendant of the parking offense charged; the time and date of the parking offense; the amount of fines, penalties and costs due; of his right to have a hearing; that a civil judgment may be entered against him for failure to appear or pay the amount due; and that his driver's license may be suspended; that his driving privileges may be revoked; and that a warrant may be issued for his arrest.

The procedures set forth in R. 7:6-3(c) of the Rules Governing the Courts of the State of New Jersey shall be followed in the case of a nonresident.

L. 1985, c. 14, s. 5.



Section 39:4-139.7 - Answer To Parking Ticket Or Failure To Appear Notice

39:4-139.7. Answer to parking ticket or failure to appear notice
a. In answer to a parking ticket or failure to appear notice, a person to whom a parking ticket or failure to appear notice was issued may:

(1) Admit the commission of the parking offense by payment of the fine and penalty due; or

(2) Deny liability and appear in court in accordance with the instructions on the summons or otherwise as provided by court rule.

b. A person to whom a parking ticket or failure to appear notice has been issued may answer by personal appearance or by mail in accordance with instructions on the summons.

c. A person who admits the commission of a parking offense shall, at the same time he submits his answer, pay the civil fine and any additional penalties established pursuant to local ordinance or regulation, which may be due for failure to answer within the time required.

L. 1985, c. 14, s. 6.



Section 39:4-139.8 - Evidence; Submission To Court; Presence Of Officer; Default Judgment After Failure To Answer Or Pay Fine And Penalties; Effect; Assessment Of Costs; Appeals; Limitation Of Actions

39:4-139.8. Evidence; submission to court; presence of officer; default judgment after failure to answer or pay fine and penalties; effect; assessment of costs; appeals; limitation of actions
a. The officer issuing the ticket shall not be required to appear at the hearing of a case unless the respondent has denied that the parking offense occurred by his commission and the court determines that the officer's presence is required. The court may grant a reasonable adjournment if the officer is not available at the time of hearing. It shall not be required that evidence other than the parking ticket and information from the division identifying the owner of the vehicle be submitted to the court, and that documentation in proper form shall be considered prima facie evidence that the registered owner of the vehicle was the person who committed the parking offense.

b. If a person to whom a failure to appear notice has been issued fails to answer or fails to appear at a hearing when he is required to do so, or, having admitted commission of the parking offense, fails to pay the fine and penalties assessed by the court, the court may, in addition to all other remedies and penalties currently available to the court for failure to appear, enter a judgment by default sustaining the charges, fix the appropriate fine and assess appropriate penalties and costs, if any.

c. A judgment by default may be vacated by the court within one year after its entry only upon written application setting forth both a sufficient defense to the charge and an excusable neglect as to the respondent's failure to attend the hearing. If a failure to appear notice was mailed to the registered owner at the address appearing on the records of the division, the failure to receive the notice shall not be considered a defense unless the owner can prove that the division was advised of the owner's correct address prior to the date of the parking offense.

d. If payment is not made within 10 days after entry of a default judgment for a parking offense, the order of the court may be filed in the office of the clerk of the Superior Court and, when filed, shall have the effect of a civil money judgment. Judgments for parking offenses shall be maintained in a separate judgment roll from other civil judgments. Execution may be levied and other measures may be taken for the collection of the judgment which are authorized for the collection of an unpaid civil judgment. The court may assess costs against a judgment debtor, not to exceed $25.00 for each violation, to be paid upon satisfaction of the judgment.

e. If a notice of appeal is filed by the person against whom judgment is entered within 10 days after entry of the judgment and the payment of costs which the court shall require, a hearing de novo shall be held in accordance with the rules of the court. Service of a notice of appeal shall not stay the enforcement of a judgment appealed from unless the appellant shall have posted a bond in the amount of the judgment plus court costs at or before service of the notice of appeal.

f. A default judgment under this act may be filed by the court at any time within three years after the parking ticket was issued.

L. 1985, c. 14, s. 7.



Section 39:4-139.9 - Operating Costs; Civil Contempt

39:4-139.9. Operating costs; civil contempt
a. Out of each parking penalty assessed and disbursed to the municipality where a failure to appear notice was issued under these provisions, $2.00 shall be designated and distributed to the municipal court by the municipality to provide for the operating costs to administer this act. These funds shall be in addition to the municipal court's normal budget allocation but in no event shall exceed those additional costs to the court incurred as a result of this act.

b. If a respondent defaults in the payment of a fine, penalty or costs, or of an installment, the court may require the respondent to show cause why the default should not be treated as a civil contempt and may issue a summons or order to show cause or a bench warrant of arrest for the respondent's appearance. The officers of a corporation or the partners, directors or officers of an association may be held in contempt upon a default by the corporation or association.

L.1985,c.14,s.8; amended 1989,c.137.



Section 39:4-139.10 - Failure To Respond, Pay Parking Judgment, Penalties.

39:4-139.10 Failure to respond, pay parking judgment, penalties.

9. a. If a person has failed to respond to a failure to appear notice or has failed to pay a parking judgment, the municipal court may give notice of that fact to the commission in a manner prescribed by the chief administrator. If notice has been given under this section of a person's failure to respond to a failure to appear notice or to pay a parking judgment and if the fines and penalties are paid or if the case is dismissed or otherwise disposed of, the municipal court shall promptly give notice to that effect to the commission.

b.The judge or the commission may suspend the driver's license, or the registration of the motor vehicle of an owner, lessee, or operator who has not answered or appeared in response to a failure to appear notice or has not paid or otherwise satisfied outstanding parking fines or penalties. If an owner, lessee or operator has been found guilty of a parking offense, the court shall provide notice and an opportunity to appear before a judge prior to suspending that person's driver's license or motor vehicle registration. In determining whether to suspend the person's driver's license or the motor vehicle registration, the judge and the commission shall take into consideration the area where the person resides and whether or not the person has access to off-street parking. If the owner, lessee or operator is found by the court to be indigent or is participating in a government-based income maintenance program, that person shall be permitted to pay the parking fine and other penalties in installments in accordance with section 1 of P.L.1981, c.365 (C.39:4-203.1).

c.The commission shall keep a record of a suspension ordered by the court pursuant to subsection b. of this section.

L.1985, c.14, s.9; amended 1999, c.397, s.1; 2007, c.280, s.1.



Section 39:4-139.10A - Time Limit On Enforcement Of Parking Violations.

39:4-139.10a Time limit on enforcement of parking violations.

1.In any parking case, if the municipal court fails, within three years of the date of the violation, to either issue a warrant for the defendant's arrest, or to order a suspension of the defendant's driving privileges or the defendant's non-resident reciprocity privileges or prohibit the person from receiving or obtaining driving privileges, the matter shall be dismissed and shall not be reopened.

L.1999,c.423,s.1.



Section 39:4-139.11 - Restoration Of Driver's License, Registration After Satisfaction Of Fines And Penalties; Recordation.

39:4-139.11 Restoration of driver's license, registration after satisfaction of fines and penalties; recordation.

10. a. When a person whose license or motor vehicle registration has been suspended pursuant to subsection b. of section 9 of P.L.1985, c.14 (C.39:4-139.10) satisfies the fines and any penalties imposed by the court, the court shall forward to the commission a notice to restore the person's driver's license or motor vehicle registration.

b.Upon receiving a notice to restore pursuant to subsection a. of this section, the commission shall record the restoration and notify the person of the restoration.

L.1985, c.14, s.10; amended 2007, c.280, s.2.



Section 39:4-139.12 - Suspension Of License; Fee; Deposit

39:4-139.12. Suspension of license; fee; deposit
There shall be included in the fines and penalties imposed by the court on a person whose license has been suspended pursuant to subsection b. of section 9 of this act a fee of $3.00 which shall be transferred by the court to the division. All fees so transferred shall be deposited in a fund established to effectuate the purposes of this act.

L. 1985, c. 14, s. 11.



Section 39:4-139.13 - Impoundment Or Immobilization Of Vehicle With Outstanding Warrants; Authorization By Municipalities By Ordinance; Sale At Auction; Reclamation Of Possession Prior To Sale; Disposition Of Proceeds

39:4-139.13. Impoundment or immobilization of vehicle with outstanding warrants; authorization by municipalities by ordinance; sale at auction; reclamation of possession prior to sale; disposition of proceeds
a. The governing body of every municipality may make, amend, repeal and enforce an ordinance authorizing the impoundment or immobilization of a vehicle found within the jurisdiction of that municipality if there are any outstanding warrants against the vehicle.

b. Except for vehicles owned by lessors who have complied with paragraphs (1) and (2) of subsection b. of section 4 of this act, if the outstanding warrants are not paid by midnight on the 30th day following the day on which the vehicle was impounded or immobilized, the vehicle may be sold at a public auction. The municipality shall give notice of the sale by certified mail to the owner, if his name and address are known, and to the holder of any security interest filed with the director, and by publication in a form to be prescribed by the director by one insertion, at least five days before the date of the sale, in one or more newspapers published in this State and circulating in the municipality in which the motor vehicle has been impounded or immobilized.

c. At any time prior to the sale, the owner of the motor vehicle or other person entitled to the motor vehicle may reclaim possession of the motor vehicle upon payment of the reasonable costs of removal and storage of the motor vehicle, any fine or penalty and court costs assessed against him for a violation that gave rise to the impoundment or immobilization of the motor vehicle, and any outstanding warrants against the vehicle; however, the owner-lessor of a motor vehicle who has complied with paragraphs (1) and (2) of subsection b. of section 4 of this act shall be entitled to reclaim possession without payment and the lessee shall be liable for any fine, penalty, court costs and outstanding warrants against the vehicle.

d. Any proceeds obtained from the sale of a vehicle at public auction pursuant to subsection b. of this section in excess of the amount owed to the municipality for the reasonable costs of removal and storage of the motor vehicle, any fine or penalty and court costs assessed against him for a violation that gave rise to the impoundment or immobilization of the motor vehicle, and any outstanding warrants against the vehicle, shall be returned to the owner of the vehicle, if his name and address are known.

L. 1985, c. 14, s. 12.



Section 39:4-139.14 - Contracts By Municipalities With Public Agency Or Private Organization For Services To Process Parking Offenses; Plan By Municipality; Approval By Supreme Court

39:4-139.14. Contracts by municipalities with public agency or private organization for services to process parking offenses; plan by municipality; approval by Supreme Court
A municipality may enter into a contract with a public agency or private organization for services to be rendered in the processing of parking offenses under this act. A municipality which contracts for processing services shall submit a plan to the Supreme Court describing the services to be provided and the procedures to be used. The Supreme Court shall approve a plan submitted by a municipality prior to the implementation of that plan.

L. 1985, c. 14, s. 13.



Section 39:4-140 - Designation Of Through Highways, Stop Intersections And Yield Intersections; Erection Of Stop Or Yield Signs

39:4-140. Designation of through highways, stop intersections and yield intersections; erection of stop or yield signs
The Commissioner of Transportation, with reference to State highways, may by regulation and the local authorities, with reference to any highway under their jurisdiction, may by ordinance or resolution, subject to the approval of the commissioner, except as otherwise provided in R.S. 39:4-8, designate through highways and erect "stop" signs or "yield" signs at specified entrances thereto, or may designate any intersection as a stop intersection or as a yield intersection and may erect "stop" signs or "yield" signs at one or more entrances to such intersections.

The commissioner on his own motion may designate through streets, stop intersections and yield intersections, and upon the designation shall give notice thereof to the board or body charged with the maintenance of such streets or intersections. The board or body shall thereupon comply with section 39:4-141 of this Title. The commissioner may by appropriate order withdraw the designation of through streets, stop intersections or yield intersections and thereafter cause the removal of "stop" signs or "yield" signs indicating such streets or intersections.

Amended by L.1951, c. 23, p. 101, s. 79; L.1956, c. 107, p. 486, s. 3; L.1958, c. 114, p. 587, s. 2; L.1971, c. 428, s. 1, eff. Feb. 1, 1972; L.1983, c. 227, s. 3, eff. June 27, 1983.



Section 39:4-141 - Placing Of Signs

39:4-141. Placing of signs
The official, board or body charged with the maintenance of a highway or section thereof designated as a through street, or of an intersection designated as a stop intersection or a yield intersection, as provided in section 39:4-140 of this Title shall place "stop" signs or "yield right of way" signs, as in the designation provided, on the near right side of each highway intersecting the through street or of each entrance to the intersection where such sign is deemed necessary; except that on one-way streets, such signs may be placed on either or both near sides of the intersecting street or entrance, if approved by the director.

Amended by L.1951, c. 23, p. 102, s. 80; L.1956, c. 107, p. 486, s. 4; L.1958, c. 114, p. 588, s. 3.



Section 39:4-143 - Intersecting Through Streets

39:4-143. Intersecting through streets
When through streets intersect each other the director shall determine the highway to be known as the through street and cause the board or body having control of the highways to post only one of the highways.

Amended by L.1951, c. 23, p. 102, s. 81.



Section 39:4-144 - Stopping Or Yielding Right Of Way Before Entering Stop Or Yield Intersections.

39:4-144 Stopping or yielding right of way before entering stop or yield intersections.

39:4-144. No driver of a vehicle or street car shall enter upon or cross an intersecting street marked with a "stop" sign unless:

a.The driver has first brought the vehicle or street car to a complete stop at a point within five feet of the nearest crosswalk or stop line marked upon the pavement at the near side of the intersecting street and shall proceed only after yielding the right of way to all vehicular traffic on the intersecting street which is so close as to constitute an immediate hazard.

b.No driver of a vehicle or street car shall enter upon or cross an intersecting street marked with a "yield right of way" sign without first slowing to a reasonable speed for existing conditions and visibility, stopping if necessary, and the driver shall yield the right of way to all vehicular traffic on the intersecting street which is so close as to constitute an immediate hazard; unless, in either case, the driver is otherwise directed to proceed by a traffic or police officer or traffic control signal.

c.No driver of a vehicle or street car shall turn right at an intersecting street marked with a "stop" sign or "yield right of way" sign unless the driver stops and remains stopped for pedestrians crossing the roadway within a marked crosswalk, or at an unmarked crosswalk, into which the driver is turning.

amended 1956, c.107, s.5; 1958, c.114, s.4; 2008, c.9, s.1; 2009, c.319, s.4.



Section 39:4-183.1 - Legal Authority

39:4-183.1. Legal authority
Traffic signs shall be placed only by the authority of a public body or official having jurisdiction as authorized by law and only for the purpose of regulating, warning or guiding traffic.

This section, however, shall not prohibit public utility companies or other authorized persons or companies from erecting temporary MEN WORKING signs to protect construction, maintenance or repair work on or within a public highway; provided, such signs conform reasonably to the specifications included in this act.

L.1941, c. 345, p. 903, s. 2.



Section 39:4-183.1A - Installation Of Traffic Control Device, Sign By Municipality At Request Of School.

39:4-183.1a Installation of traffic control device, sign by municipality at request of school.

1.Notwithstanding any law to the contrary, a municipality may, upon the request of the appropriate board of education or, in the case of a private school, by the school's governing body, provide by resolution for the installation of a traffic control device or sign consistent with the current standards prescribed by the Manual of Uniform Traffic Control Devices for Streets and Highways as adopted by the Commissioner of Transportation, to regulate motor vehicle traffic at an intersection located within 300 feet of any public or private school; provided that the municipal or county engineer shall, under the engineer's seal as a licensed professional engineer, certify to the municipal or county governing body, as appropriate, that the traffic control or device has been approved by the engineer after the engineer's investigation of the circumstances. Before a resolution shall take effect, however, the governing body shall submit a copy of the resolution to the Commissioner of Transportation for his review and approval together with detailed information as to the location of streets, intersections and signs affected by any installation, traffic count, accident and speed sampling data when appropriate, the municipal or county engineer's certification, under the engineer's seal as a licensed professional engineer, to the municipal or county governing body, and any other information as the commissioner may require. If the commissioner disapproves the resolution, he shall file his disapproval, in writing, with a statement of the reasons for his disapproval, with the governing body within 90 days following the receipt of the resolution. If the commissioner approves the resolution or fails to file his disapproval within the 90-day review period, the resolution shall take effect immediately.

For the purposes of this section, the term "public or private school" has the meaning that term is given in N.J.S.18A:1-1.

L.1984,c.219,s.1; amended 2001, c.342, s.3.



Section 39:4-183.1B - Designation Of "Older And Walking Impaired Persons Crossing" Areas

39:4-183.1b. Designation of "Older and Walking Impaired Persons Crossing" areas
The Commissioner of Transportation, with reference to State highways, may by regulation and the local authorities, with reference to any highway under their jurisdiction, may by ordinance or resolution, subject to the approval of the commissioner, designate "Older and Walking Impaired Persons Crossing" areas and erect appropriate signs.

L.1991,c.120,s.1.



Section 39:4-183.2 - Signs Hereafter Erected

39:4-183.2. Signs hereafter erected
All traffic signs hereafter erected, whether initial installations or replacements, must conform in all respects to the provisions of this act.

L.1941, c. 345, p. 903, s. 3.



Section 39:4-183.3 - Display Of Unauthorized Traffic Signs

39:4-183.3. Display of unauthorized traffic signs
No person shall place, maintain or display upon or in view of any highway, any unauthorized traffic sign, device or other contrivance which purports to be or is an imitation of or of such a nature as to be mistaken for an official traffic sign or which attempts to direct the movement of traffic or which hides from view or interferes with the effectiveness of any official traffic sign and no person shall place or maintain, nor shall any public authority permit upon any highway, any traffic sign or signal bearing thereon or its support, any commercial advertising.

This shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

L.1941, c. 345, p. 903, s. 4.



Section 39:4-183.4 - Prohibited Signs Deemed A Nuisance; Action For Removal

39:4-183.4. Prohibited signs deemed a nuisance; action for removal
A sign, device or other contrivance prohibited by section four of this act shall be deemed a public and private nuisance and any citizen may maintain an action at law or in equity for its removal. The sole question of law and fact shall be whether it is in imitation of or of a nature as to be mistaken for an official traffic sign.

L.1941, c. 345, p. 904, s. 5.



Section 39:4-183.6 - Determination Of Signage.

39:4-183.6 Determination of signage.

7.The commissioner may determine the character, type, location, wording or symbol, and use of all traffic signs on the highways of this State; may adopt a manual and specifications for a uniform system of traffic signs consistent with the provisions of this act for use upon public highways within the State. Such uniform system shall correlate with and so far as possible conform to the system then current as specified in the "Manual on Uniform Traffic Control Devices for Streets and Highways."

L.1941,c.345,s.7; amended 1951, c.23, s.82; 2003,c. 13, s.53.



Section 39:4-183.8 - Materials

39:4-183.8. Materials
Permanent traffic signs should be made of metal or comparable durable material; wood may be used for large signs and also for temporary and seasonal signs; heavy cardboard may be used for special occasions or emergencies.

L.1941, c. 345, p. 906, s. 9. Amended by L.1951, c. 23, p. 104, s. 84.



Section 39:4-183.9 - Design Of Traffic Signs.

39:4-183.9 Design of traffic signs.

10.The design of all traffic signs shall conform to and have the minimum dimensions of the specifications adopted by the commissioner, except as otherwise approved by the commissioner. Where conditions require greater visibility necessitating a larger sign, standard shapes and colors shall be used, and standard proportions shall be retained, so far as practicable.

This is not to be deemed to prohibit the erection of enlarged bridge type signs or narrow longitudinal type signs suspended from mast arms, over the roadway.

L.1941,c.345,s.10; amended 1951, c.23, s.85; 1956, c.107, s.7; 2003, c.13, s.54.



Section 39:4-183.10 - Message; Wording And Symbols

39:4-183.10. Message; wording and symbols
Wording and arrangement for each type of traffic sign shall be as specified in subsequent sections of this act; symbols on the sign shall take the place of a word message wherever indicated in subsequent sections of this act. In situations where messages or symbols are required other than those herein provided for, the signs shall be of the same shape and color as standard signs of the same functional type.

L.1941, c. 345, p. 907, s. 11. Amended by L.1951, c. 23, p. 104, s. 86.



Section 39:4-183.11 - Illumination; Reflectorization

39:4-183.11. Illumination; reflectorization
All warning signs, and all regulatory signs, with the exception of pedestrian signs, urban parking signs and signs having a significance only during daylight hours, shall be illuminated or reflectorized so as to be visible during hours of darkness from all distances up to five hundred feet. All other traffic signs may be illuminated or reflectorized if desirable.

All illumination shall normally be by white light, except that a flashing light incorporated in a sign installation shall be yellow when displayed with a warning sign or red when displayed with a stop sign, and shall be provided by means of:

(a) A light, within or behind the sign, illuminating the main message or symbol, or luminous tubing shaped to the lettering or symbol;

(b) An attached or independently mounted flood light or flood lights, directed on the face of the sign.

Reflectorization of traffic signs shall reflect white light, except that if a reflecting coating is used as a background of a yellow sign it shall reflect yellow light, and shall be provided by means of:

(a) Reflector buttons or units set into the symbol or message;

(b) Reflecting coatings, either on the sign background or, where a black background or panel is used, in the symbol or message.

L.1941, c. 345, p. 907, s. 12. Amended by L.1951, c. 23, p. 105, s. 87.



Section 39:4-183.12 - Location

39:4-183.12. Location
All traffic signs shall be located as provided in subsequent sections of this act covering details of design and installation. Signs other than temporary signs in the roadway shall be placed on the right side of the roadway, except traffic signs erected on or within traffic circles, islands and safety zones. All signs shall be mounted approximately at right angles to the direction of, and facing the traffic that they are intended to serve. This section shall not prohibit location of traffic signs over the roadway.

L.1941, c. 345, p. 907, s. 13. Amended by L.1951, c. 23, p. 106, s. 88.



Section 39:4-183.15 - Continuous Maintenance

39:4-183.15. Continuous maintenance
All traffic signs shall be kept in good order and clearly legible at all times. Signs damaged or destroyed shall be replaced promptly.

Signs no longer applicable shall be removed immediately.

L.1941, c. 345, p. 908, s. 16.



Section 39:4-183.21A - Removal Of Certain Signs.

39:4-183.21a Removal of certain signs.

3.The commissioner shall, upon receiving notice from a railroad company that it has abandoned a particular line and the grade crossings thereon, order the removal of any advance warning signs erected pursuant to section 22 of P.L.1941, c.345 (C.39:4-183.21).

L.1971,c.393,s.3; amended 2003, c.13, s.55.



Section 39:4-183.22A - Construction Warning Signs

39:4-183.22a. Construction warning signs
The design and location of standard construction warning signs should be as follows:

(a) Shape--Rectangle with longer dimension horizontal;

(b) Color--White background with black letters;

(c) Dimensions--Four feet by six feet, or larger for higher approach speeds;

(d) Message--CONSTRUCTION AHEAD or other appropriate wording, the distance over which the warning applies, and the approved speed limit.

(e) Location--Where construction work is in progress within the roadway area, a construction warning sign shall be located on each side of the roadway, facing approaching traffic, five hundred feet to one thousand feet in advance of the beginning of the construction area, the distance depending on the approach speeds on that roadway.

L.1951, c. 23, p. 112, s. 96.

39:4-183.24 Standard location, information signs.

25.Standard location and information signs shall conform to the design and specifications adopted by the commissioner.

L.1941,c.345,s.25; amended 1951, c.23, s.98; 2003, c.13, s.56.



Section 39:4-183.24 - Standard Location, Information Signs.

39:4-183.24 Standard location, information signs.

25.Standard location and information signs shall conform to the design and specifications adopted by the commissioner.

L.1941,c.345,s.25; amended 1951, c.23, s.98; 2003, c.13, s.56.



Section 39:4-183.25 - Repeal

39:4-183.25. Repeal
Article eighteen of chapter four of Title 39 of the Revised Statutes (R.S. 39:4-146 to and including R.S. 39:4-183) is repealed.

L.1941, c. 345, p. 915, s. 26.



Section 39:4-183.27 - Rules And Regulations; Placement, Specifications, Location And Maintenance Of Traffic Signs And Markings

39:4-183.27. Rules and regulations; placement, specifications, location and maintenance of traffic signs and markings
The Commissioner of Transportation shall, from time to time, promulgate rules and regulations concerning the placing, specifications, location and maintenance of highway and traffic signs and markings. In promulgating such rules and regulations, the commissioner shall be guided by the Manual on Uniform Traffic Control Devices for streets and highways which has been adopted by the Federal Highway Administrator as a national standard for application on all classes of highways.

L.1972, c. 43, s. 1.



Section 39:4-183.28 - Repeals

39:4-183.28. Repeals
Sections 8, 14 and 15 of P.L.1941, c. 345 (C. 39:4-183.7, 39:4-183.13 and 39:4-183.14), sections 17 to 20 of P.L.1941, c. 345 (C. 39:4-183.16 to 39:4-183.19), sections 22 to 24 of P.L.1941, c. 345 (C. 39:4-183.21 to 39:4-183.23), section 99 of P.L.1951, c. 23 (C. 39:4-183.26) and sections 102 to 104 of P.L.1951, c. 23 (C. 39:4-191.3 to 39:4-191.5) are repealed.

L.1972, c. 43, s. 2.



Section 39:4-183.29 - Continuance Of Rules And Regulations Promulgated By Department Of Transportation Prior To Act

39:4-183.29. Continuance of rules and regulations promulgated by department of transportation prior to act
This act shall not affect the orders, rules and regulations heretofore made or promulgated by the Department of Transportation relating to the placing, specifications, location and maintenance of highway and traffic signs and markings, but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1972, c. 43, s. 3.



Section 39:4-183.30 - Effect Of Act On Offenses, Liabilities, Penalties Or Forfeitures Prior To Date Of Act

39:4-183.30. Effect of act on offenses, liabilities, penalties or forfeitures prior to date of act
No offense committed, and no liability, penalty, or forfeiture, either civil or criminal, incurred, prior to the repeal or revision of any act or any part thereof by the enactment of this act, shall be discharged, released or affected by the repeal or revision of the act or part thereof under which such offense, liability, penalty or forfeiture was incurred, and prosecutions and actions for such offenses, liabilities, penalties or forfeitures committed or incurred prior to the effective date of this act shall be commenced or continued and be proceeded with in all respects as if the act or part thereof had not been repealed or revised.

L.1972, c. 43, s. 4.



Section 39:4-183.31 - Posting Of Pedestrian Crossing Yield Signs.

39:4-183.31 Posting of pedestrian crossing yield signs.

3.The Commissioner of Transportation shall post, and shall request county and municipal authorities to post, pedestrian crossing yield signs that make reference to State law at all crosswalks at intersections that have demonstrated pedestrian safety problems and are not controlled by a traffic control signal. The signs shall conform to the "Manual on Uniform Traffic Control Devices".

L.2005,c.158,s.3.



Section 39:4-191.1 - Legal Authority; Uniformity.

39:4-191.1 Legal authority; uniformity.

100. a. Markings shall be placed only by the authority of a public body or official having jurisdiction as authorized by law, and only for the purpose of regulating, warning, or guiding traffic. Where used, these markings shall be uniform in design, position, and application. The Commissioner of Transportation may adopt a uniform system of markings consistent with the provisions of this act for use upon public highways within the State. Such a uniform system of markings shall correlate with and so far as possible conform to the current "Manual on Uniform Traffic Control Devices for Streets and Highways."

b.No markings made from paint that has been mixed, in whole or in part, with reflective glass beads containing more than 100 parts per million inorganic arsenic, as determined by x-ray fluorescence, shall be placed on or along any State highway, right-of-way, or other real property owned by or under the administration, jurisdiction, or control of the Department of Transportation.

L.1951, c.23, s.100; amended 2011, c.212, s.5.



Section 39:4-191.2 - Types Of Markings

39:4-191.2. Types of markings
Markings shall be of the following types:

a. Pavement markings, including lines and word markings on the pavement.

b. Curb markings for parking prohibitions.

c. Object markings, including objects within and adjacent to the roadway.

d. Reflector markers, including reflector buttons, panels, delineators or similar devices, within or adjacent to the roadway.

L.1951, c. 23, p. 115, s. 101.



Section 39:4-191.6 - Illumination And Reflectorization.

39:4-191.6 Illumination and reflectorization.

105.All markings may be reflectorized, and all obstructions, within the roadway, shall be properly illuminated or reflectorized. The following markings shall normally be reflectorized:

a.Center lines on pavement.

b."No Passing" lines.

c.Striping or checkerboard squares on vertical surfaces of obstructions in or adjacent to the roadway.

d.Reflector markers.

In conformance with the provisions of section 100 of P.L.1951, c.23 (C.39:4-191.1) no reflectorized markings made from paint that has been mixed, in whole or in part, with reflective glass beads containing more than 100 parts per million inorganic arsenic, as determined by x-ray fluorescence, shall be placed on or along any State highway, right-of-way, or other real property owned by or under the administration, jurisdiction, or control of the Department of Transportation.

L.1951, c.23, s.105; amended 2011, c.212, s.6.



Section 39:4-191.7 - Word Markings Limited

39:4-191.7. Word markings limited
The use of words painted on the pavement shall be limited to very brief warning messages expressed in the shortest possible words. Regulatory messages may be used, but only in support of standard signs. All letters should be greatly elongated in the direction of traffic movement.

L.1951, c. 23, p. 116, s. 106.



Section 39:4-196.1 - Local Authority

39:4-196.1. Local authority
Safety zones and traffic islands shall be established and installed only by authority of a public body or official having jurisdiction as authorized by law, and for the purpose of regulating, segregating or guiding traffic.

L.1951, c. 23, p. 116, s. 107.



Section 39:4-196.2 - Types Of Safety Zones And Traffic Islands

39:4-196.2. Types of safety zones and traffic islands
Safety zones and traffic islands shall be of the following types:

1. Safety zones

a. Loading islands

b. Refuge islands

2. Traffic islands

a. Divisional islands

b. Channelization islands.

L.1951, c. 23, p. 116, s. 108.



Section 39:4-196.3 - Location, Design And Protection

39:4-196.3. Location, design and protection
The location, design and protection of safety zones and traffic islands shall conform to the specifications adopted by the director.

L.1951, c. 23, p. 117, s. 109.



Section 39:4-197 - Ordinance, Resolution, Regulation On Matters Covered By Chapter.

39:4-197 Ordinance, resolution, regulation on matters covered by chapter.

39:4-197. Except as otherwise provided in R.S.39:4-8, no municipality shall pass an ordinance or resolution on a matter covered by or which alters or in any way nullifies the provisions of this chapter or any supplement to this chapter; except that a municipality may pass, without the approval of the commissioner, and consistent with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, ordinances or resolutions, or by ordinances or resolutions may authorize the adoption of regulations by the board, body, or official having control of traffic in the public streets, regulating special conditions existent in the municipality on the subjects and within the limitations following:

(1)Ordinance:

a.Altering speed limitations as provided in R.S.39:4-98;

b.Limiting use of streets to certain class of vehicles, except that nothing in this paragraph shall permit a municipality to pass an ordinance or resolution limiting use of streets by commercial motor vehicles without the approval of the commissioner;

c.Designating one-way streets;

d.Regulating the stopping or starting of street cars at special places, such as railroad stations, public squares or in front of certain public buildings;

e.Regulating the passage or stopping of traffic at certain congested street corners or other designated points, including the establishment of multi-way stop controls;

f.Regulating the parking of vehicles on streets and portions thereof, including angle parking as provided in R.S.39:4-135;

g.Regulating the parking of vehicles upon land owned or leased and maintained by the municipality, a parking authority or the board of education of a school district, including any lands devoted to the public parking of vehicles, the entrances thereto and exits therefrom;

h.Regulating the entrances to and exits from parking yards and parking places which are open to the public or to which the public is invited, except that this shall not apply to entrances or exits to and from State highways;

i.Designating streets or roads upon which buses and trucks over four tons gross weight may be required not to exceed specially fixed limits based on engineering and traffic investigation and to use a lower gear in descending steep declivities having a grade in excess of 5% fixing such special speed limits and providing for the use of such a gear thereon; and

j.Designating any intersection as a stop intersection and erecting appropriate signs, on streets under municipal jurisdiction if that intersection is located within 500 feet of a school, or of a playground or youth recreational facility and the street on which the stop sign will be erected is contiguous to that school, playground, or youth recreational facility. The municipal engineer shall certify to the following in regard to the designated site in which a stop intersection is being designated: (i) that both intersecting streets are under municipal jurisdiction; (ii) that the intersection is within 500 feet of a school, playground, or youth recreational facility as defined herein; and (iii) that the intersection is on a street contiguous to a school, playground, or youth recreational facility. A claim against a municipality for damage or injury under this subparagraph for a wrongful act or omission shall be dismissed if the municipality is deemed to have conformed to the provisions contained in this subparagraph.

(2)Ordinance or resolution:

a.Designating through streets, as provided in article 17 of this chapter (R.S.39:4-140 et seq.); and

b.Designating and providing for the maintenance as "no passing" zones of portions of highway where overtaking and passing or driving to the left of the roadway is deemed especially hazardous.

(3)Ordinance, resolution, or regulation:

a.Designating stops, stations, or stands for omnibuses and taxis;

b.Designating curb loading zones; and

c.Designating restricted parking spaces for use by persons who have been issued special vehicle identification cards by the New Jersey Motor Vehicle Commission pursuant to the provisions of P.L.1949, c.280 (C.39:4-204 et seq.) and section 1 of P.L.1977, c.202 (C.39:4-197.5). Any person parking a motor vehicle in a restricted parking space without a special vehicle identification card shall be liable to a fine of $250 for the first offense and, for subsequent offenses, a fine of at least $250 and up to 90 days' community service on such terms and in such form as the court shall deem appropriate, or any combination thereof.

Amended 1951, c.23, s.110; 1954, c.27; 1955, c.74; 1956, c.46; 1956, c.186, s.1; 1965, c.226, s.2; 1967, c.279; 1968, c.32; 1980, c.178, s.3; 1983, c.227, s.4; 1989, c.201, s.2; 2003, c.161; 2008, c.110, s.2.



Section 39:4-197.1 - Prohibiting Normal Traffic On County Or State Highway; Consent Of Board Of Chosen Freeholders Or Highway Commission Necessary

39:4-197.1. Prohibiting normal traffic on county or state highway; consent of board of chosen freeholders or highway commission necessary
No municipality in the exercise of its power to regulate parades, processions or assemblages, shall prohibit normal traffic on any county or State highway without the consent of the Board of Chosen Freeholders in the case of a county highway or the consent of the State Highway Commissioner in the case of a State highway.

L.1951, c. 23, p. 118, s. 111.



Section 39:4-197.2 - County Road Lying Within Municipality; Regulation Of Traffic And Parking

39:4-197.2. County road lying within municipality; regulation of traffic and parking
Any municipality, which maintains a paid police force, may, by ordinance, resolution, or regulation, pursuant to R.S. 39:4-197 and with the consent of the governing body of the county, regulate traffic and parking along and upon any county road or part thereof, lying within its corporate limits, in the same manner and to the same extent that it is authorized by law to regulate the same upon municipal roads and streets.

L.1957, c. 69, p. 133, s. 1. Amended by L.1980, c. 143, s. 1, eff. Nov. 12, 1980.



Section 39:4-197.3 - Special Traffic Regulations

39:4-197.3. Special traffic regulations
The governing body of any municipality may, upon the adoption of a resolution declaring that an emergent or temporary condition dictates adoption of special traffic regulations within the scope of any of the items listed in subparagraphs (1) b. through h., (2) and (3) of Revised Statutes 39:4-197, provide by said resolution for such special traffic regulation and for a period of effectiveness thereof not in excess of 3 months from the effective date thereof. Notice of special regulations adopted pursuant to this act shall be given as provided in Revised Statutes 39:4-198.

L.1964, c. 131, s. 1.



Section 39:4-197.4 - Angle Parking Ordinances; Exemption From Approval By State; Conditions

39:4-197.4. Angle parking ordinances; exemption from approval by state; conditions
Notwithstanding the provisions of the chapter to which this act is a supplement, or any supplement to said chapter, no ordinance adopted by any municipality designating any street or streets under the jurisdiction of any such municipality for angle parking shall require the approval of the Commissioner of the State Department of Transportation or of any other State officer or employee, and any such ordinance shall be of full force and effect from the date of its adoption or from any effective date prescribed therein if the street or streets designated in said ordinance have been marked or signed for angle parking by the municipality for a period of not less than 10 consecutive years prior to the adoption of the said ordinance or for a period not less than any 20 years during which such street or streets have been under the jurisdiction of the municipality.

L.1975, c. 152, s. 1, eff. July 9, 1975.



Section 39:4-197.5 - Restricted Parking For Use By Handicapped Persons; Ordinances, Resolutions Or Regulations

39:4-197.5. Restricted parking for use by handicapped persons; ordinances, resolutions or regulations
Any municipality may, by ordinance, resolution or regulation, establish restricted parking spaces in front of residences, schools, hospitals and other public buildings and in shopping and business districts for use by persons who have been issued special vehicle identification cards by the Division of Motor Vehicles pursuant to the provisions of section 2 of P.L.1949, c. 280 (C. 39:4-205), when using a motor vehicle on which is displayed a certificate, for which a special vehicle identification card has been issued, pursuant to section 3 of said law (C. 39:4-206).

L.1977, c. 202, s. 1, eff. Aug. 30, 1977. Amended by L.1980, c. 178, s. 2, eff. Dec. 31, 1980.



Section 39:4-197.6 - Restricted Parking Zone, Residence Of Handicapped Person

39:4-197.6. Restricted parking zone, residence of handicapped person
1. Any municipality may, by ordinance, establish a restricted parking zone in front of a residence occupied by a handicapped person if a windshield placard or wheelchair symbol license plates have been issued for a vehicle owned by the handicapped person, or by another occupant of the residence who is a member of the immediate family of the handicapped person, by the Division of Motor Vehicles pursuant to the provisions of P.L.1949, c.280 (C.39:4-204 et seq.), provided such parking is not otherwise prohibited and the permitting thereof would not interfere with the normal flow of traffic.

L.1977,c.309,s.1; amended 1991,c.406.



Section 39:4-197.7 - Permits For Motor Vehicle; Fee

39:4-197.7. Permits for motor vehicle; fee
Any municipality enacting an ordinance pursuant to section 1 of this act shall provide for the issuance of permits which identify a specific motor vehicle and the location wherein it is to be parked. Such permits shall only be issued to persons who can prove ownership and operation of the motor vehicle and residency at the location specified thereon. The permit shall be 5 1/2 inches by 8 1/2 inches in size, shall bear an appropriate certification of authenticity and shall be displayed prominently within the vehicle when it is parked so as to be seen from the middle of the street. Only a motor vehicle for which a valid permit has been issued and which has such permit properly displayed shall be permitted to be parked in the restricted parking zone indicated on such permit. A municipality may, by ordinance, establish a fee for such permits.

L.1977, c. 309, s. 2, eff. Jan. 5, 1978.



Section 39:4-197.8 - State Highway Route No. 94 In Sussex And Warren Counties; Regulations Limiting Use

39:4-197.8. State Highway Route No. 94 in Sussex and Warren Counties; regulations limiting use
Notwithstanding any other law, the Commissioner of Transportation may adopt regulations limiting the operation of commercial motor vehicles, tractors, trailers or semi-trailers upon that portion of State Highway Route No. 94 located in Sussex county and Warren county. In adopting regulations the commissioner shall give consideration to normal traffic volume in the municipalities of the respective counties so that the residents and the business establishments of these counties shall not be penalized.

L.1983, c. 416, s. 1, eff. Jan. 4, 1984.



Section 39:4-197.9 - Handicapped Parking Enforcement Units

39:4-197.9. Handicapped parking enforcement units
1. In order to implement the enforcement of P.L.1977, c.202 (C.39:4-197.5) subject to R.S.39:4-138, and of P.L.1975, c.221 (C.52:32-11 et seq.) and spaces established pursuant to P.L.1975, c.217 (C.52:27D-119 et seq.) within its jurisdiction, a municipality may establish a handicapped parking enforcement unit under the supervision of the chief law enforcement officer of the municipality. The municipality may, by ordinance or resolution, provide procedures and other guidelines for the program consistent with this act which may give persons selected and trained for the unit the full power and authority to issue warnings or summonses for violations of any provision of any law, regulation, ordinance or resolution pertaining to illegal parking in restricted parking spaces for the handicapped. The unit shall concentrate its enforcement activity at any shopping centers or malls in the municipality.

L.1991,c.442,s.1.



Section 39:4-197.10 - Qualifications For Appointment To Unit

39:4-197.10. Qualifications for appointment to unit
2. No person shall be appointed to or continue to be eligible for participation in the handicapped parking enforcement unit unless he:

a. Evidences no criminal record as a result of a State criminal history record background check through the State Bureau of Identification in the Division of State Police in the Department of Law and Public Safety;

b. Is a resident of the municipality in which the unit is established; and

c. Is at least 18 years of age.



L.1991,c.442,s.2.



Section 39:4-197.11 - Preference For Handicapped Persons

39:4-197.11. Preference for handicapped persons
3. Preference for participation in this program may be given to persons who are handicapped as defined in P.L.1949, c.280 (C.39:4-204 et seq.).

L.1991,c.442,s.3.



Section 39:4-197.12 - Reimbursement For Mileage

39:4-197.12. Reimbursement for mileage
4. Any person appointed to the municipality's handicapped parking enforcement unit shall be reimbursed for actual expenses of transportation incurred in the course of his work at a rate at least equal to the rate established by the State and adjusted pursuant to section 2 of P.L.1980, c.19 (C.52:14-17.1a).

L.1991,c.442,s.4.



Section 39:4-197.13 - Course Of Instruction Required

39:4-197.13. Course of instruction required
5. The municipality shall require any person who fulfills the requirements for appointment in section 2 of P.L.1991, c.442 (C.39:4-197.10) to take a course of instruction designed to prepare the person to properly fulfill his responsibilities under the law. The curriculum for the course shall include, but may not be limited to, appropriate information concerning public relations, the laws, regulations, resolutions, ordinances and other guidelines concerning restricted parking enforcement and court proceedings. Before the person may commence enforcement activity with the unit, he shall satisfactorily complete the prescribed course of instruction.

L.1991,c.442,s.5.



Section 39:4-197.14 - Permissive Benefits

39:4-197.14. Permissive benefits
6. The governing body of a municipality, by ordinance, may appropriate annually sums of money as it shall deem necessary for the purpose of compensating any such person for his services. The governing body of a municipality may provide the members of the handicapped parking enforcement unit with coverage under chapter 15 of Title 34 of the Revised Statutes (Workers' Compensation) or if the governing body chooses not to provide such coverage, it may appropriate annually sums of money as it shall deem necessary for the purpose of compensating such persons for any losses which would otherwise be compensable under chapter 15 of Title 34 of the Revised Statutes (Workers' Compensation). However, neither the municipality nor the State shall be required to provide any benefits thereto whatsoever.

L.1991,c.442,s.6.



Section 39:4-197.15 - Uniform And Maintenance Allowance

39:4-197.15. Uniform and maintenance allowance
7. Any person who is selected for the handicapped parking enforcement unit shall be provided, at the expense of the municipality, with a distinctive uniform on which is affixed a special patch designating his function and shall be provided with reasonable maintenance thereof.

L.1991,c.442,s.7.



Section 39:4-197.16 - Findings, Declarations Relative To Prohibiting Certain Trucks, Truck-trailer Combinations From Using Portions Of Route 29

39:4-197.16. Findings, declarations relative to prohibiting certain trucks, truck-trailer combinations from using portions of Route 29
1.The Legislature finds that sections of State Highway Route 29, from its intersection with Interstate Route 95 to its northern terminus at State Highway Route 12, have sharp curves, minimal shoulders and limited sight distances. The Legislature further finds that the use of Route 29 between the stated points by heavy vehicles constitutes a hazard to the traveling public, as evidenced by serious accidents on that roadway, some including fatalities, and confirmed by extensive formal public comments, in recognition of which the Department of Transportation issued a traffic regulation order on November 15, 2000 temporarily prohibiting heavy trucks and truck-trailer combinations from using Route 29 between the stated points for through travel. The Legislature further finds that there are nearby alternative through routings which have significantly better overall roadway conditions and geometric designs.

The Legislature finds and declares that State Highway Route 29, from its intersection with Interstate 95 to its northern terminus at State Highway Route 12, is inappropriate for through travel by truck and truck-trailer combinations which exceed 26,000 pounds in weight, and that these vehicles should be permanently prohibited from using that roadway.

L.2001,c.45,s.1.



Section 39:4-197.17 - Weight Prohibitions

39:4-197.17. Weight prohibitions
2.Except as otherwise provided in section 3 of this act, truck and truck-trailer combinations which exceed 26,000 pounds in gross registered vehicle weight, gross vehicle weight rating, or gross combination weight rating regardless of their dimensions, are prohibited from using State Highway Route 29, in either the northbound or southbound travel lanes, from its intersection with Interstate Route 95 to its northern terminus at State Highway Route 12.

L.2001,c.45,s.2.



Section 39:4-197.18 - Exceptions For Emergency, Government Or Local Service

39:4-197.18. Exceptions for emergency, government or local service
3.The prohibitions contained in section 2 of this act shall not apply to emergency vehicles, government owned or leased vehicles, vehicles which have an origin or final destination on or within three miles of the prohibited sections of State Highway Route 29, or vehicles making an actual pickup, delivery or providing services at a location on or within three miles of the prohibited sections.

L.2001,c.45,s.3.



Section 39:4-197.19 - Exceptions For Certain Vehicles After Hearing

39:4-197.19. Exceptions for certain vehicles after hearing
4.Notwithstanding the provisions of section 2 of this act, the Commissioner of Transportation in accordance with the provisions of section 2 of P.L.1998, c.28 (C.39:4-8.3) may after the holding of a public meeting by written order provide for the use of the prohibited portions of State Route 29 by vehicles engaged in the commercial transportation of certain rapidly setting concrete mixtures under circumstances in which adherence to the prohibitions set forth in this act makes delivery impossible or economically impracticable.

L.2001,c.45,s.4.



Section 39:4-197.20 - Necessary Signage By Dot

39:4-197.20. Necessary signage by DOT
5.The provisions of this act shall not be enforceable until the Commissioner of Transportation has caused to be erected such signage as may be necessary to effectuate the purposes of this act, which shall be done no later than 90 days following enactment.

L.2001,c.45,s.5.



Section 39:4-197.21 - Violations, Fines

39:4-197.21. Violations, fines
6.The driver, owner, lessee, bailee or any one of the foregoing of any truck or truck-trailer combination found or operated in violation of the provisions of this act shall be fined not more than $400 for the first offense, and shall be subject to a fine of $700 for the second offense and a fine of $1,000 for each subsequent offense.

L.2001,c.45,s.6.



Section 39:4-198 - Notice Of Ordinance, Resolution Or Regulation By Signs.

39:4-198 Notice of ordinance, resolution or regulation by signs.

39:4-198. No ordinance, resolution or regulation enacted, passed, or adopted by local authorities nor any regulation adopted by the Commissioner of Transportation under any power given by this chapter or any supplement thereto shall be effective unless due notice thereof is given to the public by placing a sign at the places where the ordinance, resolution or regulation is effective, and by briefing its provisions on signs according to specifications contained in this chapter or as specified by the current Manual on Uniform Traffic Control Devices for streets and highways. These signs shall be so placed as to be easily read by pedestrians or operators of vehicles. Except, in the case of "No Passing" zones, in lieu of or in addition to signs, notice shall be given to the public by highway pavement markings which conform to the current Manual on Uniform Traffic Control Devices for streets and highways.

In addition to the specifications in the Manual on Uniform Traffic Control Devices, any sign erected after the effective date of this amendatory and supplementary act to notify the public that parking in a space is reserved for the handicapped shall also state the penalties set forth in paragraph c. of subsection (3) of R.S.39:4-197 which may be imposed for a violation. Signs which were erected prior to the effective date shall be modified within 12 months after the effective date to include the penalty information.

It shall not be a defense to the unauthorized use of a parking space reserved for the handicapped pursuant to R.S.39:4-138 that the penalties set forth in paragraph c. of subsection (3) of R.S.39:4-197 were not posted or were improperly posted.

Amended 1951, c.23, s.112; 1956, c.186, s.2; 1987, c.209; 1989, c.201, s.5; 2007, c.164.



Section 39:4-199 - Safety Zones, Signals, Guideposts And Other Structures On State Highway; Approval By Highway Commission

39:4-199. Safety zones, signals, guideposts and other structures on state highway; approval by highway commission
No safety zones or platforms, commonly called "safety isles" , traffic signal devices, guideposts or any other structures shall be erected, constructed, operated or maintained in, over or upon a state highway, without the permission of the state highway commission first having been obtained.



Section 39:4-199.1 - Official Traffic Signs At Traffic Islands, Safety Zones And Grade Separations, Etc.

39:4-199.1. Official traffic signs at traffic islands, safety zones and grade separations, etc.
Local, county and State authorities, with respect to highways under their jurisdiction, may erect and maintain appropriate official traffic signs not inconsistent with the provisions of chapter 4 of Title 39 of the Revised Statutes, on a highway or at an intersection where the movements of traffic are regulated and controlled by traffic islands, traffic circles, channelizing islands, divisional islands, safety zones, grade separations or other physical structures which have been erected by such authority; and such authorities may erect and maintain railroad advance warning signs and other appropriate official traffic signs where any such highway crosses a railroad at grade.

L.1951, c. 23, p. 120, s. 118. Amended by L.1963, c. 167, s. 1.



Section 39:4-201 - Resolutions, Ordinances, Regulations Pertaining To Traffic On County Roads; Notice; Penalties.

39:4-201 Resolutions, ordinances, regulations pertaining to traffic on county roads; notice; penalties.

39:4-201. Except as otherwise provided in R.S.39:4-8, no governing body of any county in this State may adopt resolutions, ordinances, or regulations on a matter covered by or which alters or in any way nullifies the provisions of this chapter or of any supplement thereto, except that, without the approval of the commissioner, and consistent with the current standards prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, ordinances, resolutions, or regulations may be passed by a governing body for the supervision and regulation of traffic on any county roads of the county upon the subject matter and within the limitations prescribed in R.S.39:4-197, and the governing body may prescribe penalties for violations of the resolutions, ordinances, or regulations; provided, however, that a fine of not less than $50.00 be imposed upon the violator of an ordinance, resolution, or regulation, as the case may be, establishing parking spaces for the handicapped.

Matters pertaining to the supervision and regulation of traffic, to be established by ordinance, resolution, or regulation pursuant to R.S.39:4-197, shall in counties operating under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.) be established by ordinance.

No ordinance, resolution, or regulation adopted pursuant to this section shall be effective unless due notice to the public is given as provided in R.S.39:4-198.

The penalties may be enforced by the proper method of procedure before a magistrate. In default of the payment of the penalty, the magistrate may commit the offender to the county jail for a period not exceeding 5 days.

Amended 1951, c.23, s.113; 1980, c.143, s.2; 1983, c.227, s.5; 2008, c.110, s.3.



Section 39:4-201.1 - "No Passing" Zones.

39:4-201.1 "No passing" zones.

114.With respect to highways under his jurisdiction the commissioner, by regulations, shall have authority to establish and maintain as "no passing" zones portions of such highways where overtaking and passing, or driving to the left of the roadway is deemed especially hazardous. Notice to the public of the establishment of said "no-passing" zones, shall be given in the manner provided in section 39:4-198 of the Revised Statutes.

L.1951,23,s.114; amended 2003, c.13, s.57.



Section 39:4-202 - Approval Of Resolutions, Ordinances Or Regulation By Commissioner

39:4-202. Approval of resolutions, ordinances or regulation by commissioner
No resolution, ordinance or regulation passed, enacted or established under authority of this article shall be effective until submitted to and approved by the Commissioner of Transportation, as provided in R.S. 39:4-8, except as otherwise provided therein.

Amended by L.1951, c. 23, p. 119, s. 116; L.1983, c. 227, s. 6, eff. June 27, 1983.



Section 39:4-203 - General Penalty For Violations Of Chapter

39:4-203. General penalty for violations of chapter
For a violation of a provision of this chapter or any supplement thereto for which no specific penalty is provided, the offender shall be liable to a penalty of not more than $50.00 or imprisonment for a term not exceeding 15 days, or both; except that for a violation of a section of article 11, 13, 14 or 17 of this chapter or any supplement thereto for which no specific penalty is provided, the offender shall be liable to a penalty of not less than $50.00 or more than $200.00 or imprisonment for a term not exceeding 15 days, or both.

Amended by L.1951, c. 23, p. 119, s. 117; L.1982, c. 45, s. 5, eff. Sept. 1, 1983.



Section 39:4-203.1 - Indigents Permitted To Pay Fines In Installments, Waiver, Certain; Guideline For Indigency.

39:4-203.1 Indigents permitted to pay fines in installments, waiver, certain; guideline for indigency.

1.Any defendant convicted of a traffic offense pursuant to Title 39 of the Revised Statutes or a parking offense, shall, upon a satisfactory showing of a condition of indigency or participation in a government-based income maintenance program, be permitted by the court to pay the fine in installments. The court shall set the amount and frequency of each installment. In addition, the court may waive an unpaid portion, up to $200, of any court-imposed time-payment order, as a result of a conviction for a motor vehicle traffic violation or a parking offense, except for a violation of R.S.39:4-50 or section 2 of P.L.1981, c.512 (C.39:4-50.4a), for a defendant who is indigent or is participating in a government-based income maintenance program and who has demonstrated an inability to comply with the time-payment order, and in lieu of the remaining unpaid amount, require the defendant to perform community service for a period of time to be determined by the court, or participate in any program authorized by law, or satisfy any other aspect of a sentence imposed. For the purposes of this section, the guideline for the court to determine indigency is an income up to 250 percent of the poverty level, as defined in section 4 of P.L.2005, c.156 (C.30:4J-11).

L.1981, c.365, s.1; amended 1999, c.397, s.2; 2007, c.283, s.1.



Section 39:4-203.2 - Failure To Comply With Installment Order; Additional Penalties

39:4-203.2. Failure to comply with installment order; additional penalties
If the defendant fails to comply with any of the terms of the installment order, the court may, in addition to any other penalties it may impose, order the suspension of the defendant's driver's license and notify the Director of the Division of Motor Vehicles of the action.

L.1981, c. 365, s. 2.



Section 39:4-203.3 - Violations Pertaining To Pedestrians And Bicycles By Juvenile Under 17; Warning; Penalties

39:4-203.3. Violations pertaining to pedestrians and bicycles by juvenile under 17; warning; penalties
Notwithstanding the provisions of Title 39 of the Revised Statutes to the contrary, a juvenile under the age of 17 who commits an act which constitutes a violation of that Title pertaining to pedestrians and bicycles may be warned of the violation by a police officer or may be subject to a fine not to exceed $10.00. No points shall be assessed pursuant to section 1 of P.L.1982, c. 43 (C. 39:5-30.5) for these violations.

L.1984, c. 90, s. 1.



Section 39:4-203.4 - Conviction For Violation After Jan. 1, 1983; Petition For Reduction In Sentence

39:4-203.4. Conviction for violation after Jan. 1, 1983; petition for reduction in sentence
A juvenile convicted of a violation of Title 39 of the Revised Statutes pertaining to pedestrians or bicycles, which violation occurred on or after January 1, 1983, may petition the sentencing court for reduction of the sentence in accordance with the provisions of this act. The court shall sentence pursuant to the provisions of this act unless, for good cause shown, it determines that the original sentence was proper under the circumstances.

L.1984, c. 90, s. 2.



Section 39:4-203.5 - Offenses In Area Of Highway Construction, Repair Or Designated Safe Corridor.

39:4-203.5 Offenses in area of highway construction, repair or designated safe corridor.

1. a. For the purposes of this act:

"Area of highway construction or repair" means that segment of any highway which is identified by properly posted traffic control devices or signs as undergoing construction, reconstruction, repair, or maintenance operation. An area of highway construction or repair shall consist of that area between the first traffic control device or sign informing motor vehicle operators of their approaching highway construction or repair and the last traffic control device or sign indicating all restrictions are removed and normal motor vehicle operations may resume.

"Highway" means any highway under the jurisdiction of the Department of Transportation, a county, a municipality, or a toll road authority.

"Safe corridor" or "safe corridor area" means a segment of highway under the jurisdiction of the Department of Transportation which, based upon accident rates, fatalities, traffic volume and other highway traffic safety criteria, is identified by the Commissioner of Transportation as a segment warranting designation as a "safe corridor."

"Toll road authority" means the New Jersey Turnpike Authority or the South Jersey Transportation Authority.

b.The fine for a motor vehicle offense embodied in the following sections of statutory law, when committed in an area of highway construction or repair, or when committed in a designated safe corridor, shall be double the amount specified by law:

Subsection b. of R.S.39:3-20;

R.S.39:4-52;

R.S.39:4-57;

R.S.39:4-71;

R.S.39:4-80;

R.S.39:4-81;

R.S.39:4-82;

R.S.39:4-83;

R.S.39:4-84;

R.S.39:4-85;

R.S.39:4-86;

R.S.39:4-88;

R.S.39:4-89;

R.S.39:4-90;

R.S.39:4-96;

R.S.39:4-97;

R.S.39:4-98;

R.S.39:4-99;

R.S.39:4-105;

R.S.39:4-115;

R.S.39:4-119;

R.S.39:4-122;

R.S.39:4-123;

R.S.39:4-124;

R.S.39:4-125;

R.S.39:4-127;

R.S.39:4-129;

R.S.39:4-144;

P.L.1955, c.217 (C.39:5C-1);

Section 48 of P.L.1951, c.23 (C.39:4-66.1);

Section 41 of P.L.1951, c.23 (C.39:4-82.1);

Section 51 of P.L.1951, c.23 (C.39:4-90.1);

Section 1 of P.L.2000, c.75 (C.39:4-97.2);

Section 6 of P.L.1997, c.415 (C.39:4-98.7);

Section 5 of P.L.1951, c.264 (C.27:23-29);

Section 18 of P.L.1952, c.16 (C.27:12B-18); and

Section 21 of P.L.1991, c.252 (C.27:25A-21).

When an area of highway construction or repair is within a safe corridor, the fine for a motor vehicle offense embodied in the preceding sections of statutory law shall be doubled only once. When a safe corridor is within an area of highway construction or repair, the fine for a motor vehicle offense embodied in the preceding sections of statutory law shall be doubled only once. Fines for violation of section 6 of P.L.1997, c.415 (C.39:4-98.7) in a safe corridor or an area of highway construction or repair shall be doubled only once. Notwithstanding any other provision of law, the increase from the doubled fines imposed and collected in designated safe corridor areas shall be forwarded by the person to whom they are paid to the State Treasurer, who shall annually deposit those moneys in the "Highway Safety Fund" established pursuant to section 5 of P.L.2003, c.131 (C.39:3-20.4).

c. (1) Signs designed in compliance with the specifications of the Department of Transportation or, if appropriate, the toll road authority having jurisdiction over the appropriate highway, shall be appropriately placed, by order of the Commissioner of Transportation, the appropriate local official, or the affected toll road authority, as the case may be, to notify drivers approaching areas of highway construction or repair, or designated safe corridor areas, that the fines are doubled for motor vehicle offenses in those areas.

(2)In addition, all traffic control signs and devices erected or displayed by the State Department of Transportation, a county, a municipality or a toll road authority within an area of highway construction or repair or safe corridor area shall conform to the uniform system specified in the most current "Manual on Uniform Traffic Control Devices for Streets and Highways," prepared by the Federal Highway Administration in the United States Department of Transportation.

d.It shall not be a defense to the imposition of the fines authorized under the provisions of P.L.1993, c.332 that a sign notifying drivers who are approaching highway construction or repair areas, or designated safe corridor areas, that fines are doubled for motor vehicle offenses in those areas was not posted, improperly posted, wrongfully removed or stolen, or that signs or devices were not placed in compliance with the most current "Manual on Uniform Traffic Control Devices for Streets and Highways" as required pursuant to paragraph (2) of subsection c. of this section.

e.The director shall include information concerning the penalties imposed pursuant to this act in any subsequent revision of the New Jersey Driver Manual and the New Jersey Motorist Guide.

f.Safe corridor areas shall be designated by traffic order issued pursuant to P.L.1998, c.28 (C.39:4-8.2 et seq.).

L.1993, c.332, s.1; amended 2003, c.131, s.1; 2013, c.253, s.23.



Section 39:4-204 - "Person With A Disability" Defined.

39:4-204 "Person with a disability" defined.

1.The term "person with a disability" as employed herein shall include any person who has lost the use of one or more limbs as a consequence of paralysis, amputation, or other permanent disability or who has a permanent disability as to be unable to ambulate without the aid of an assisting device or whose mobility is otherwise limited as certified by a physician with a plenary license to practice medicine and surgery in this State or a bordering State; a podiatrist licensed to practice in this State or a bordering state; a physician stationed at a military or naval installation located in this State who is licensed to practice in any state; a chiropractic physician licensed to practice in this State or a bordering state ; a physician assistant licensed to practice in this State or a bordering state; or a nurse practitioner licensed to practice in this State or a bordering state.

L.1949, c.280, s.1; amended 1950, c.191; 1981, c.36, s.1; 1991, c.49, s.1; 1997, c.267, s.1; 1999, c.326, s.1; 2013, c.3, s.1.



Section 39:4-205 - Person With A Disability Identification Card.

39:4-205 Person with a disability identification card.

2.The Chief Administrator of the New Jersey Motor Vehicle Commission shall issue, at the expense of the State of New Jersey, person with a disability identification cards upon the application of qualifying persons with disabilities, as heretofore defined, and after due investigation of the qualifying status of each applicant. Said card shall, amongst other things, identify the persons with disabilities and the registration number of the vehicle for which any wheelchair symbol license plates have been issued under the provisions of section 3 of P.L.1949, c.280 (C.39:4-206) and shall state that he is a person with a disability validly qualified hereunder to receive such card, that said card is for the exclusive use of the person to whom it has been duly issued, is nontransferable and will be forfeited if presented by any other person, and that any abuse of any privilege, benefit, precedence or consideration granted to any person to whom such card may be issued will be sufficient cause for revocation of said card, corresponding windshield placard and wheelchair symbol license plates, and the same may be forfeited or revoked accordingly, and in the absence of any such forfeiture or revocation said card shall be valid until the last day of the 36th calendar month following the calendar month in which that card was issued.

Every application for the issuance or renewal of a person with a disability identification card shall contain a statement signed by a physician, podiatrist, chiropractic physician, physician assistant, or nurse practitioner licensed to practice in this State or a bordering state or a physician stationed at a military or naval installation located in this State who is licensed to practice in any state, certifying that the applicant's stated disability qualifies the applicant to meet the definition of "person with a disability" pursuant to section 1 of P.L.1949, c.280 (C.39:4-204). In order to be approved, the application for a person with a disability identification card shall be submitted to the commission not more than 60 days following the date upon which a physician, podiatrist, chiropractic physician, physician assistant, or nurse practitioner certifies that the applicant meets the definition of "person with a disability" pursuant to section 1 of P.L.1949, c.280 (C.39:4-204). The application shall also include any additional information pertinent to the certification which the chief administrator, in the chief administrator's discretion, may require, including, but not limited to, the National Provider Identifier or state-issued licensing number of the physician, podiatrist, chiropractic physician, physician assistant, or nurse practitioner who certifies the applicant's eligibility for a person with a disability identification card.

L.1949, c.280, s.2; amended 1981, c.36, s.2; 2013, c.3, s.2.



Section 39:4-206 - Vehicle Identification Card, Placard.

39:4-206 Vehicle identification card, placard.

3.The chief administrator shall issue to such applicant, also, a placard of such size and design as shall be determined by the chief administrator in consultation with the Division of Vocational Rehabilitation Services in the Department of Labor and Workforce Development and the Division of Disability Services in the Department of Human Services, indicating that a person with a disability identification card has been issued to the person designated therein, which shall be displayed in such manner as the chief administrator shall determine on the motor vehicle used to transport the person with a disability, when the vehicle is parked overtime or in special parking places established for use by persons with disabilities. If issued in conjunction with a person with a disability identification card pursuant to section 2 of P.L.1949, c.280 (C.39:4-205), the placard issued pursuant to this paragraph shall be valid until the last day of the 36th calendar month following the calendar month in which such placard was issued. If the placard is issued following the date on which the chief administrator issued the applicant a person with a disability identification card pursuant to section 2 of P.L.1949, c.280 (C.39:4-205), then that placard shall be valid up until the date on which the person with a disability identification card is deemed invalid. Any placard issued by the chief administrator shall display, in a clearly visible manner, the date on which it shall become invalid. The placard may be renewed upon application in accordance with the requirements of this chapter.

Any placard issued prior to the effective date of P.L.2013, c.3 shall be deemed invalid on the last day of the 36th calendar month following the calendar month in which such effective date occurs. The chief administrator may recall any placard deemed invalid pursuant to this section.

Notwithstanding any provision of P.L.1949, c.280 (C.39:4-204 et seq.) to the contrary, the chief of police of each municipality in this State shall issue a temporary placard of not more than six months' duration to any person who has temporarily lost the use of one or more limbs or has a temporary disability as to be unable to ambulate without the aid of an assisting device or whose mobility is otherwise temporarily limited, as certified by a physician with a plenary license to practice medicine and surgery in this State or a bordering State; a podiatrist licensed to practice in this State or a bordering state; a physician stationed at a military or naval installation located in this State who is licensed to practice in any state; a chiropractic physician licensed to practice in this State or a bordering state; a physician assistant licensed to practice in this State or a bordering state; or a nurse practitioner licensed to practice in this State or a bordering state. Each temporary placard issued under the provisions of this section shall display, in a clearly visible manner, the date on which it shall become invalid.

The temporary placard shall be granted upon written certification by a physician with a plenary license to practice medicine and surgery in this State or a bordering State ; a podiatrist licensed to practice in this State or a bordering state; a physician stationed at a military or naval installation located in this State who is licensed to practice in any state; a chiropractic physician licensed to practice in this State or a bordering state, a physician assistant licensed to practice in this State or a bordering state; or a nurse practitioner licensed to practice in this State or a bordering state that the person meets the conditions constituting temporary disability as provided in this section. This certification shall be provided on a standard form to be developed by the chief administrator in consultation with local chiefs of police and representatives of persons with disabilities. The form shall contain only those conditions constituting temporary disability as are provided in this section. The physical presence of the person with a disability shall not be required for the issuance of a temporary placard.

The temporary placard may be renewed one time at the discretion of the issuing authority for a period of not more than six months' duration. The placard shall be displayed on the motor vehicle used by the person with a temporary disability and shall give the person the right to park overtime or to use special parking places established for use by persons with disabilities in any municipality of this State.

The fee for the issuance of a temporary placard issued pursuant to this section shall be $4.00 and payable to the New Jersey Motor Vehicle Commission. No fee shall be charged for the issuance of a permanent placard issued pursuant to this section.

The chief administrator may, in addition, issue license plates bearing the national wheelchair symbol for:

a.Not more than two motor vehicles owned, operated or leased by a person with a disability or by any person furnishing transportation on his behalf; or

b.Any two motorcycles owned, operated or leased by a person with a disability.

L.1949, c.280, s.3; amended 1954, c.133; 1966, c.204, s.1; 1975, c.330; 1981, c.36, s.3; 1983, c.96; 1989, c.201, s.3; 1991, c.49, s.2; 1993, c.277; 1997, c.267, s.2; 1999, c.91, s.13; 1999, c.326, s.2; 2013, c.3, s.3.



Section 39:4-207 - Parking Overtime By Driver Of Motor Vehicle With Placard Or Wheelchair Symbol License Plates; No Penalty

39:4-207. Parking overtime by driver of motor vehicle with placard or wheelchair symbol license plates; no penalty

No penalty shall be imposed for the parking overtime of any motor vehicle which has displayed thereon a placard or wheelchair symbol license plates issued pursuant to the provisions of this act under any law or municipal ordinance now in effect or hereafter enacted unless such vehicle shall have been parked in one location for more than 24 hours. This provision shall apply only when the person to whom the placard or special license plate has been issued is either the driver or a passenger of the vehicle.

L.1949, c.280, s.4; amended 1981,c.36,s.4; 1989,c.201,s.4.



Section 39:4-207.1 - Rules And Regulations.

39:4-207.1 Rules and regulations.

5.The Chief Administrator of the New Jersey Motor Vehicle Commission shall promulgate rules and regulations necessary to effectuate the purposes of P.L.1949, c.280 (C.39:4-204 et seq.), as amended and supplemented.

L.1981, c.36, s.5; amended 2013, c.3, s.4.



Section 39:4-207.2 - Person With An Intellectual Disability Defined.

39:4-207.2 Person with an intellectual disability defined.

1.For purposes of this act "person with an intellectual disability" means a person in a state of significant subnormal intellectual development with reduction of social competence which state shall have existed prior to adolescence and is expected to be of lifelong duration.

L.1984, c.50, s.1; amended 2010, c.50, s.63.



Section 39:4-207.3 - Issuance Of Insignia For Motor Vehicle Used For Transporting Persons With Intellectual Disabilities.

39:4-207.3 Issuance of insignia for motor vehicle used for transporting persons with intellectual disabilities.

2. a. The Chief Administrator of the New Jersey Motor Vehicle Commission shall issue a special insignia upon the application of a federal, State, county or municipal entity or a public or private nonprofit organization incorporated under the laws of this State for motor vehicles owned or operated by the applicant and used to transport persons with intellectual disabilities. The insignia shall be of a design and shall be posted or attached to the motor vehicle in a place and manner to be determined by the chief administrator. The fee for the issuance of an insignia shall be determined by the chief administrator and the insignia shall be renewable annually by the chief administrator at the time fixed for the annual registration of the vehicle.

b.The chief administrator may also issue to an applicant, at the expense of the State, special vehicle identification cards to be carried by the operators of motor vehicles used to transport persons with intellectual disabilities. The cards shall be renewable annually by the chief administrator at the time fixed for the annual registration of the vehicles.

c.The chief administrator may also issue to an applicant a placard to be displayed on the motor vehicle.

L.1984, c.50, s.2; amended 2010, c.50, s.64.



Section 39:4-207.4 - Vehicle Transporting Persons With Intellectual Disabilities Authorized To Park In Space Reserved For Persons With Physical Disabilities.

39:4-207.4 Vehicle transporting persons with intellectual disabilities authorized to park in space reserved for persons with physical disabilities.

3.A motor vehicle owned or operated by a federal, State, county or municipal entity or a public or private nonprofit organization incorporated under the laws of this State and used to transport persons with intellectual disabilities, and which is properly identified in accordance with the provisions of section 1 of P.L.1984, c.50 (C.39:4-207.2), is authorized to park in a space appropriately marked for vehicles for persons with physical disabilities pursuant to law whenever the vehicle is being used to transport persons with intellectual disabilities.

L.1984, c.50, s.3; amended 2010, c.50, s.65; 2013, c.3, s.5.



Section 39:4-207.5 - Out-of-state Vehicles With Persons With Disabilities Plate, Placard, Permit.

39:4-207.5 Out-of-State vehicles with persons with disabilities plate, placard, permit.

1.A motor vehicle with a special license plate, placard or parking permit issued to a person with a disability by another state, district or territory of the United States, or by Canada shall be entitled to special parking privileges for persons with disabilities established by any law or by any ordinance, resolution or regulation.

L.1986, c.25, s.1; amended 2013, c.3, s.6.



Section 39:4-207.6 - Definitions.

39:4-207.6 Definitions.

1.As used in this act:

a."Appropriate identification" means, in the case of a restricted parking zone, a permit issued by a municipality under the authority granted by section 2 of P.L.1977, c.309 (C.39:4-197.7) and, in the case of a restricted parking space, a placard or wheelchair symbol license plates issued by the New Jersey Motor Vehicle Commission under section 3 of P.L.1949, c.280 (C.39:4-206).

b."Eligible person with a disability" means a person with a disability who is the holder of (1) an identification card issued by the New Jersey Motor Vehicle Commission under section 2 of P.L.1949, c.280 (C.39:4-205), or (2) a permit issued by a municipality under the authority granted by section 2 of P.L.1977, c.309 (C.39:4-197.7).

c."Park unlawfully" means to park a motor vehicle in a restricted parking space or a restricted parking zone if the motor vehicle does not display appropriate identification.

d."Restricted parking space" means a parking space which the State or a local government has established for the exclusive use of a person with a disability but shall not include a restricted parking zone established under section 1 of P.L.1977, c.309 (C.39:4-197.6).

e."Restricted parking zone" means a parking zone in front of the residence of a person with a disability which a municipality has established for the use of that person with a disability under the authority granted by section 1 of P.L.1977, c.309 (C.39:4-197.6).

L.1989, c.200, s.1; amended 2013, c.3, s.7.



Section 39:4-207.7 - Removal Of Motor Vehicle Unlawfully Parked.

39:4-207.7 Removal of motor vehicle unlawfully parked.

2. a. An eligible person with a disability may request a law enforcement officer to arrange for the removal and storage of a motor vehicle which is parked unlawfully in a parking space or zone which is restricted for use by a person with a disability. It shall be the obligation of the owner of the motor vehicle to pay the reasonable costs for the removal and for any storage which may result from the removal.

b.The removal of a motor vehicle under this section is subject to local ordinances concerning the regulation of that practice, including, but not limited to, the fees charged for the removal, notice requirements therefor, and the licensing of persons engaged in that practice.

c.The assessment of removal and storage costs against a person under this section shall be in addition to any other penalty assessed against the person.

L.1989, c.200, s.2; amended 2013, c.3, s.8.



Section 39:4-207.8 - Issuance Of Card, Placard For Vehicles Transporting Certain Nursing Home Residents.

39:4-207.8 Issuance of card, placard for vehicles transporting certain nursing home residents.

6.The Chief Administrator of the New Jersey Motor Vehicle Commission shall issue a nursing home resident with a disability identification card and corresponding windshield placard upon the application of a nursing home owner or operator for use in a vehicle owned or operated by the nursing home when that vehicle is used to transport nursing home residents with disabilities. The identification card and corresponding windshield placard shall identify the nursing home owner or operator and the registration number of the nursing home's vehicle for which the card is issued, and shall state that: the nursing home owner or operator is validly qualified to receive the identification card and corresponding windshield placard; the identification card and corresponding windshield placard are for the exclusive use of the nursing home's vehicle when transporting a nursing home resident with a disability; the identification card and corresponding windshield placard are not transferable and will be forfeited if used for purposes not authorized under this act; and an abuse of any privilege, benefit, precedence or consideration granted to a person to whom the identification card and corresponding windshield placard are issued will be sufficient cause for revocation of the identification card and corresponding windshield placard and the same may be forfeited or revoked accordingly, and in the absence of a forfeiture or revocation, the identification card and corresponding windshield placard are valid indefinitely.

The windshield placard shall be displayed on the vehicle when the vehicle is used to transport nursing home residents with disabilities. A vehicle displaying this windshield placard is authorized to park in a space appropriately marked for vehicles for persons with physical disabilities only when delivering or receiving nursing home residents with disabilities from one location to another. The vehicle is not permitted to park in parking spaces designated for persons with disabilities when it is not transporting nursing home residents with disabilities.

The fee for the issuance of the identification card and corresponding windshield placard issued pursuant to this section is $4.00 and is payable to the Chief Administrator of the New Jersey Motor Vehicle Commission.

L.1989, c.201, s.6; amended 2013, c.3, s.9.



Section 39:4-207.9 - Unobstructed Access For Parking Spaces, Curb Cuts For Persons With A Disability; Violations, Penalties.

39:4-207.9 Unobstructed access for parking spaces, curb cuts for persons with a disability; violations, penalties.

1. a. A person who owns or controls a parking area which is open to the public or to which the public is invited and which contains special parking spaces for the use of persons who have been issued a placard or wheelchair symbol license plates pursuant to P.L.1949, c.280 (C.39:4-204 et seq.) shall be responsible for assuring that access to these special parking spaces and to curb cuts or other improvements designed to provide accessibility for persons with disabilities is not obstructed.

b.If snow or ice is obstructing the special parking space, curb cut or other improvement designed to provide accessibility for the person with a disability, it shall be removed within 24 hours after the weather condition causing the snow or ice ceases.

c.A person who violates this act shall be liable for a penalty of not less than $500 or more than $1,000 for each space that is obstructed.

L.1999, c.182, s.1; amended 2007, c.287; 2013, c.3, s.10.



Section 39:4-207.10 - Exemption From Payment Of Parking Meter Fees For Disabled Veterans, Purple Heart Recipients, Certain Circumstances.

39:4-207.10 Exemption from payment of parking meter fees for disabled veterans, Purple Heart recipients, certain circumstances.
1. a. A person who is a disabled veteran or a recipient of the Purple Heart is exempt from the payment of municipal parking meter fees when a motor vehicle owned by the disabled veteran or the Purple Heart recipient displays disabled veteran's or Purple Heart license plates or a placard issued by the New Jersey Motor Vehicle Commission pursuant to the provisions of Title 39 of the Revised Statutes, unless the vehicle has been parked in one location for more than 24 hours. The exemption provided under this subsection shall apply only when the disabled veteran or recipient of the Purple Heart to whom the special license plates or placards have been issued is either the driver, or a passenger, of the vehicle.

b.The Chief Administrator of the Motor Vehicle Commission shall promulgate such rules and regulations as may be necessary to effectuate the provisions of subsection a. of this section, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) , and shall include provisions for the issuance of disabled veteran's or Purple Heart recipient's placards.

L.2015, c.218, s.1.



Section 39:4-208 - Trenton, State's Property At; Regulations Authorized

39:4-208. Trenton, State's property at; regulations authorized
The Division of State Police in the Department of Law and Public Safety is authorized and empowered to regulate traffic and the parking of motor vehicles on the grounds, and roadways or highways therein, owned by the State of New Jersey at Trenton, and the board, body or officer in charge and control of any State institution may likewise regulate traffic and the parking of motor vehicles on the grounds of such institution and roadways or highways on such grounds, and for such purpose may adopt, promulgate and enforce rules and regulations to prevent traffic congestion and insure a proper, reasonable, orderly and safe use of said grounds, roadways and highways by motorists.

L.1950, c. 16, p. 43, s. 1. Amended by L.1956, c. 47, p. 96, s. 1.



Section 39:4-209 - Violations; Penalties

39:4-209. Violations; penalties
Any person who shall violate any of the said regulations shall be subject to a fine of not less than $1.00 nor more than $15.00; provided, however, that any person who shall violate any of said regulations concerning the altering, counterfeiting or misuse of parking permits shall be subject to a fine of not more than $50.00.

L.1950, c. 16, p. 43, s. 2. Amended by L.1973, c. 116, s. 1, eff. May 7, 1973.



Section 39:4-210 - Jurisdiction Of Offenses; Disposition Of Fines

39:4-210. Jurisdiction of offenses; disposition of fines
Every magistrate and every court having jurisdiction of criminal offenses and the violations of public laws committed in the municipality in which such grounds are located shall have jurisdiction to hear and determine violations of the said regulations to be made by the said division under the provisions of this act and to fix, impose and enforce payment of fines therefor. All such fines shall be for the use and benefit of the State of New Jersey.

L.1950, c. 16, p. 43, s. 3. Amended by L.1956, c. 47, p. 96, s. 2.



Section 39:4-211 - Enforcement Of Regulations

39:4-211. Enforcement of regulations
The State Police, the State Capitol Police, the city police of the city of Trenton, and other police officers of this State, including those specially appointed or designated to police the grounds of any such State institution, shall have the power and authority to enforce the provisions of this act and said regulations upon the public highways located on the said grounds of the State of New Jersey within their respective jurisdictions.

L.1950, c. 16, p. 43, s. 4. Amended by L.1956, c. 47, p. 97, s. 3; L.1983, c. 403, s. 17, eff. Dec. 23, 1983.



Section 39:4-212 - Consultation, Cooperation Relative To Enforcement Of Regulations.

39:4-212 Consultation, cooperation relative to enforcement of regulations.

5.The said division and any such board, body or officer is authorized to consult and co-operate with the commissioner, and the county and municipal officials having jurisdiction over the highways and traffic regulations and enforcement in the city of Trenton, or in the municipality in which the State institution may be located, as the case may be, in making and enforcing the said regulations.

L.1950,c.16,s.5; amended 1956, c.47, s.4; 2003, c.13, s.58.



Section 39:4-213 - Control Of Traffic During Emergency Conditions; Attorney-general's Powers

39:4-213. Control of traffic during emergency conditions; Attorney-General's powers
Whenever the Attorney-General shall determine that an emergency condition exists with regard to the flow of vehicular traffic in this State, he may, through police agencies under his control, determine and control the direction of the flow of such traffic on any State highway, municipal or county road, including the right to detour, reroute or divert any or all traffic necessary to remove the emergency then existing. Said traffic may be detoured, rerouted or diverted to other State highways, or municipal or county roads. The Attorney-General further shall determine the type of vehicle or vehicles permitted to be operated on such State highway, or municipal or county road.

L.1950, c. 70, p. 128, s. 1.



Section 39:4-214 - Signals; Signs; Police Personnel

39:4-214. Signals; signs; police personnel
For the purpose of carrying into effect the provisions of this act, the Attorney-General is authorized to erect directional signals or signs, and assign such police personnel as may be necessary for the manual direction of traffic during said emergency.

L.1950, c. 70, p. 129, s. 2.



Section 39:4-215 - Failure To Obey Signals, Signs Or Directions

39:4-215. Failure to obey signals, signs or directions
Any person who fails to obey the directions of a police officer or fails to obey the directional signals or signs provided hereunder shall be subject to a fine of not more than one hundred dollars ($100.00) or imprisonment for ten days in jail, or both.

L.1950, c. 70, p. 129, s. 3.



Section 39:4-216 - Commercial Activity Or Solicitation Of Contributions; Prohibition

39:4-216. Commercial activity or solicitation of contributions; prohibition
No person shall tender or offer for sale goods or merchandise of any kind, engage in any other commercial activity, or solicit contributions for any cause, on any portion of the right of way of a State or interstate highway system, including any rest areas located on such right of way.

Nothing in this section shall be construed to inhibit the operation of commercial traffic, the rendering of emergency services to vehicles or travelers on the State or interstate highway system nor the installation and use of public telephones at locations on the rights of way approved by the State Department of Transportation.

L.1979, c. 66, s. 1, eff. April 4, 1979.



Section 39:5-1 - Enforcement

39:5-1. Enforcement
39:5-1. Except as otherwise provided, the enforcement of this subtitle shall be vested in the director and the police or peace officers of, or inspectors duly appointed for that purpose by, any municipality or county or by the State. Nothing in this section shall be construed to authorize police or peace officers or inspectors appointed by any municipality or county to conduct random roadside examinations of any vehicle.

Amended 1938,c.164,s.2; 1972,c.169,s.3; 1983,c.403,s.18; 1994,c.60,s.34.



Section 39:5-2 - Judicial Powers Of Director

39:5-2. Judicial powers of director
39:5-2. The director shall have the same powers as are conferred by this subtitle on a magistrate.

In considering violations of this subtitle, the director may hold court in any municipality in the State, upon five days' notice given to the defendants summoned to appear before him and shall conduct the proceedings in compliance with, insofar as they are applicable, the rules of the Supreme Court governing municipal courts. The fees and costs shall be the same as in a municipal court. Appeals from a court held by the director shall, in the manner provided for an appeal from a municipal court, be taken to the Superior Court.

Amended 1939,c.216,s.1; 1953,c.36,s.5; 1991,c.91,s.371.



Section 39:5-3 - Appearance, Arrest Process; Complaint; Venue.

39:5-3 Appearance, arrest process; complaint; venue.

39:5-3. a. When a person has violated a provision of this subtitle, the judge may, within 30 days after the commission of the offense, issue process directed to a constable, police officer, or the chief administrator for the appearance or arrest of the person so charged and for a violation of R.S.39:4-81, issue process within 90 days after the commission of the offense. In the case of a violation enumerated in subsection b. of this section, this period shall commence upon the filing of a complaint.

b.A complaint may be made to a judge for a violation of R.S.39:3-12, R.S.39:3-34, R.S.39:3-37, R.S.39:4-129 or R.S.39:10-24 at any time within one year after the commission of the offense; for a violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), section 5 of P.L.1990, c.103 (C.39:3-10.13), section 16 of P.L.1990, c.103 (C.39:3-10.24), section 3 of P.L.1952, c.157 (C.12:7-46), section 9 of P.L.1986, c.39 (C.12:7-57), R.S.39:3-40, or section 1 of P.L.1942, c.192 (C.39:4-128.1), at any time within 90 days after the commission of the offense.

c.All proceedings shall be brought before a judge having jurisdiction in the municipality in which it is alleged that the violation occurred, but when a violation occurs on a street through which the boundary line of two or more municipalities runs or crosses, then the proceeding may be brought before the judge having jurisdiction in any one of the municipalities divided by said boundary line, and in the event there shall be no judge or should no judge having such jurisdiction be available for the acceptance of bail and disposition of the case, or should the judges having such jurisdiction be disqualified because of personal interest in the proceedings, or for any other legal cause, said proceeding shall be brought before a judge having jurisdiction in the nearest municipality to the one in which it is alleged such a violation occurred.

Amended 1940, c.212; 1942, c.334, s.1; 1951, c.251; 1953, c.36, s.6; 1959, c.58; 1983, c.403, s.19; 2000, c.85, s.1; 2002, c.56; 2009, c.52, s.1.



Section 39:5-5 - Entitling Proceedings; Bond To Secure Costs

39:5-5. Entitling proceedings; bond to secure costs
All proceedings for the violation of this subtitle shall be brought in the name of the State, with the director, police officer, peace officer, constable or any other person who institutes the proceedings as prosecutor. A judge may, at his discretion, refuse to issue a warrant on the complaint of a person other than the director or a police officer, until a sufficient bond to secure costs has been executed and delivered to the judge.

Amended by L.1953, c. 36, p. 620, s. 8; L.1983, c. 403, s. 20, eff. Dec. 23, 1983.



Section 39:5-6 - Performance Of Ministerial Acts

39:5-6. Performance of ministerial acts
All acts, whether in connection with the taking of complaints, issuing of process, return thereof, taking of bail for appearance or committing to custody for failure to deposit such bail and all proceedings preliminary to trial, including the arraignment, taking of plea and postponement of trial and all ministerial acts and proceedings subsequent to trial, may be performed by the clerk or deputy clerk of a magistrate, and the jurisdiction so to do with respect to a violation of this subtitle is hereby conferred.

Amended by L.1952, c. 288, p. 975, s. 1.



Section 39:5-7 - Suspension Of Sentence; Probation

39:5-7. Suspension of sentence; probation
In any proceeding instituted pursuant to the provisions of this subtitle, except where a mandatory penalty is fixed herein, the magistrate may suspend the imposition or execution of sentence, and may also place the defendant on probation under the supervision of the chief probation officer of the county for a period of not less than six months nor more than one year. The probation shall be effected and administered pursuant to the provisions of sections 2A:168-1 to 2A:168-13 of the New Jersey Statutes.

Amended by L.1953, c. 36, p. 620, s. 9.



Section 39:5-9 - Forfeiture Of Bond Or Cash Deposit; Disposition Of Moneys

39:5-9. Forfeiture of bond or cash deposit; disposition of moneys
A bail bond, if forfeited, may be enforced by the director, and any cash deposit in lieu of bond, if forfeited, shall be paid to the director by the magistrate with whom it was deposited; provided, that such forfeiture is in a proceeding instituted by the director, or a member of his staff, or by the State Police, or an inspector of the Public Utility Commission, or a law enforcement officer of any other State agency. The director shall dispose of the proceeds of said forfeiture in the manner provided by section 39:5-40 of this Title and the proceeds of forfeitures in a proceeding instituted by a local officer shall be forwarded by the magistrate to the proper financial officer of the county, wherein they were collected, to be used by the county as a fund for road repairs therein; provided, however, that the magistrate may first deduct costs and fees from forfeited bail in an amount not to exceed the amount of the costs and fees authorized by section 22A:3-4 of the New Jersey Statutes, and pay the same to the municipal treasurer.

Amended by L.1942, c. 334, p. 1179, s. 2; L.1953, c. 36, p. 621, s. 11; L.1965, c. 230, s. 1, eff. Jan. 10, 1966.



Section 39:5-11 - Appeal To Superior Court; Procedure

39:5-11. Appeal to Superior Court; procedure
39:5-11. If the defendant appeals to the Superior Court, the appeal shall operate as a consent to an amendment of the complaint in that court so as to substitute a new or different charge growing out of the act or acts complained of or the circumstances surrounding such acts; and any provision of law limiting the time within which any such charge may be brought or proceedings taken in the prosecution thereof shall not operate and shall be deemed to have been waived by the appeal.

Amended 1953,c.36,s.13; 1991,c.91,s.372.



Section 39:5-20 - Complaint Represented On Trial On Appeal By County Prosecutor, Attorney General Or Municipal Attorney; Aid In Prosecution

39:5-20. Complaint represented on trial on appeal by county prosecutor, attorney general or municipal attorney; aid in prosecution
On an appeal by the defendant in any proceeding instituted under this subtitle, the county prosecutor of the county wherein the alleged violation was committed shall represent the complainant; but where a complaint is made by a member of the State Police charging a violation of either section 39:3-40, 39:4-50 or 39:4-96 of this Title, the Attorney General, and not the prosecutor, shall represent the complainant, and where there is violation of a municipal ordinance relating to traffic regulations and the proceeding was instituted by a municipal officer, the municipal attorney shall represent the complainant. The county prosecutor, charged with the enforcement of this subtitle, may request the Attorney General to attend personally, or by such assistant or assistants as he shall designate, to aid in the prosecution of the appeal.

Amended by L.1953, c. 36, p. 622, s. 22; L.1967, c. 41, s. 1, eff. April 28, 1967; L.1983, c. 403, s. 21, eff. Dec. 23, 1983.



Section 39:5-22 - Revoked License Not Restored By Appeal

39:5-22. Revoked license not restored by appeal
Where a license has been revoked for a violation of section 39:4-50 of this Title, and an appeal has been taken from the judgment, the appeal shall not operate to restore the license during the pendency of the appeal, however, the license may be restored either by the trial court or the appellate court pending disposition of the appeal.

Amended by L.1953, c. 36, p. 622, s. 24; L.1965, c. 237, s. 1, eff. Feb. 16, 1966.



Section 39:5-24 - Proceedings On Sunday

39:5-24. Proceedings on Sunday
Proceedings under this subtitle may be instituted on any day of the week, and the institution of the proceedings on Sunday shall be no bar to the successful prosecution thereof. Any process served on Sunday shall be as valid as if served on any other day of the week.



Section 39:5-25 - Arrest Without Warrant

39:5-25. Arrest without warrant
39:5-25. Any law enforcement officer may, without a warrant, arrest any person violating in his presence any provision of chapter 3 of this Title, or any person, other than a motorman or person having control of a street car or auto bus, running upon a route approved by the Board of Public Utilities, violating in his presence any provision of chapter 4 of this Title. A law enforcement officer may arrest without a warrant any person who the officer has probable cause to believe has operated a motor vehicle in violation of R.S.39:4-50 or section 5 of P.L. 1990, c. 103 (C.39:3-10.13), regardless of whether the suspected violation occurs in the officer's presence. The exemption from arrest of a motorman or person having control of a street car or auto bus, as conferred herein, shall not operate to prevent his arrest, however, for a violation of R.S.39:4-50. The arresting officer shall bring any person so arrested before any judge of the municipal court of the municipality wherein the offense is committed, or before the director at any place designated as his office. If the arrest is for a violation of R.S.39:4-50, the arresting officer may, if no judge, clerk or deputy clerk is available, detain the person arrested, either in any police station, lockup or other place maintained by any municipality for the detention of offenders or in the common jail of the county, for such reasonable time as will permit the arresting officer to obtain a warrant for the offender's further detention, which temporary detention shall not exceed 24 hours from the time of the arrest. If the arrest is for a violation of any other provision of this subtitle, the person arrested shall be detained in the police station or municipal court until the arresting officer makes a complaint and a warrant issues.

Any law enforcement officer may, instead of arresting an offender as herein provided, serve upon him a summons.

Amended 1940,c.139; 1953,c.36,s.26; 1983,c.403,s.22; 1983,c.563; 1994,c.184,s.4.



Section 39:5-25.1 - Summons, Identification Of Motorist As Holder Of Commercial Driver License.

39:5-25.1 Summons, identification of motorist as holder of commercial driver license.
11. Upon issuance of a summons or complaint charging a motorist with any violation, other than a parking violation, under Title 39 of the Revised Statutes, a law enforcement officer shall identify on the face of the summons or complaint, whether the motorist is a holder of a commercial driver license.

L.2005,c.147,s.11.



Section 39:5-27 - License Exhibited To Magistrate Upon Arrest

39:5-27. License exhibited to magistrate upon arrest
Any driver arrested for a violation of any provision of this subtitle shall, on demand of the magistrate hearing the complaint against him, produce his license for inspection. If he fails to produce his license or to give satisfactory excuse for its nonproduction, he shall, in addition to any other penalties imposed by the magistrate, be subject to a fine of not more than twenty-five dollars.



Section 39:5-28 - Validity, Service And Effect Of Summons Or Warrant And Arrest Thereon In County Other Than Where Issued

39:5-28. Validity, service and effect of summons or warrant and arrest thereon in county other than where issued
A summons or warrant issued by a magistrate under this chapter shall be valid throughout the State. An officer who may serve the summons or warrant and make arrest on the warrant in the county in which it was issued may also serve the summons or warrant and make arrest on the warrant in any county of the State.

Amended by L.1953, c. 36, p. 623, s. 28.



Section 39:5-30 - Suspension, Revocation Of Registration, License Certificates.

39:5-30 Suspension, revocation of registration, license certificates.

39:5-30. a. Every registration certificate, every license certificate, every privilege to drive motor vehicles, including commercial motor vehicles as defined in P.L.1990, c.103 (C.39:3-10.9 et al.), every endorsement, class of license, and commercial driver 's license, may be suspended or revoked, and any person may be prohibited from obtaining a driver's license or a registration certificate, or disqualified from obtaining any class of or endorsement on a commercial driver's license, and the reciprocity privilege of any nonresident may be suspended or revoked by the director for a violation of any of the provisions of this Title or on any other reasonable grounds, after due notice in writing of such proposed suspension, revocation, disqualification or prohibition and the ground thereof.

He may also summon witnesses to appear before him at his office or at any other place he designates, to give testimony in a hearing which he holds looking toward a revocation of a license or registration certificate issued by or under his authority. The summons shall be served at least five days before the return date, either by registered mail or personal service. A person who fails to obey the summons shall be subject to a penalty not exceeding $100.00, to be recovered with costs in an action at law, prosecuted by the Attorney General, and in addition the vehicle registration or driver's license, or both, as the case may be, shall forthwith be revoked. The fee for witnesses required to attend before the director shall be $1.00 for each day's attendance and $0.03 for every mile of travel by the nearest generally traveled route in going to and from the place where the attendance of the witness is required. These fees shall be paid when the witness is excused from further attendance, and the disbursements made from payment of the fees shall be audited and paid in the manner provided for expenses of the department. The actual conduct of said hearing may be delegated by the director to such departmental employees as he may designate, in which case the said employees shall recommend to the director in writing whether the said licenses or certificates shall or shall not be suspended or revoked.

b.Whenever a matter is presented to the director involving an alleged violation of

(1)R.S.39:4-98, where an excess of 20 miles per hour over the authorized speed limit is alleged, and which has resulted in the death of another;

(2)R.S.39:4-50, and which has resulted in the death of another;

(3)R.S.39:4-96, and which has resulted in the death of another; or

(4)R.S.39:4-129, wherein the death of another has occurred, and the director has not determined to immediately issue a preliminary suspension pursuant to subsection e. of this section, the director shall issue a notice of proposed final suspension or revocation of any license certificate or any nonresident reciprocity privilege to operate any motor vehicle or motorized bicycle held by the individual charged or temporary order prohibiting the individual from obtaining any license to operate any motor vehicle or motorized bicycle in this State.

In the notice, the director shall provide the individual charged with an opportunity for a plenary hearing to contest the proposed final suspension, revocation or other final agency action. Unless the division receives, no later than the 10th day from the date the notice was mailed, a written request for hearing, the proposed final agency action shall take effect on the date specified in the notice.

Upon receipt of a timely request for a plenary hearing, a preliminary hearing shall be held by an administrative law judge within 15 days of the receipt of the request. The preliminary hearing shall be for the purpose of determining whether, pending a plenary hearing on the proposed final agency action, a preliminary suspension shall be immediately issued by the judge. Adjournment of such hearing upon motion by the individual charged shall be given only for good cause shown.

At the preliminary hearing, the parties shall proceed on the papers submitted to the judge, including the summons, the police reports and the charged individual's prior driving record submitted by the division, and any brief affidavits permitted by the judge from persons who shall be witnesses at the plenary hearing, and the parties may present oral argument. Based on the papers, on any oral argument, on the individual's prior driving record, and on the circumstances of the alleged violation presented in the papers, the judge shall determine whether the individual was properly charged with a violation of the law and a death occurred; and, if so, whether in the interest of public safety, a preliminary suspension shall be immediately ordered pending the plenary hearing on the proposed suspension or revocation. The administrative law judge shall transmit his findings to the director.

A plenary hearing shall be held no later than the 45th day following the preliminary hearing. Adjournment of the hearing shall be given only for good cause shown. If the hearing is otherwise postponed or delayed solely at the instance of the individual charged, the administrative law judge shall immediately issue a preliminary suspension of any license certificate or any nonresident reciprocity privilege held by the individual charged, or if any such preliminary suspension or order is in effect, he shall continue such suspension or order. Such preliminary suspension or temporary order shall remain in effect pending a final agency decision on the matter. If the hearing is otherwise postponed or delayed at the instance of anyone other than the individual charged, the judge shall immediately issue an order restoring the individual's license certificate or any nonresident reciprocity privilege pending final agency decision in the matter. The period of any preliminary suspension imposed under this section shall be deducted from any suspension imposed by the final agency decision in the matter.

c.Whenever any other matter is presented to the director involving an alleged violation of this title, wherein the death of another occurred and for which he determines immediate action is warranted, he may proceed in the manner prescribed in subsection b. above.

d.Whenever a fatal accident occurs in this State, an investigation of the incident, whether performed by the State Police or by local police, shall be completed and forwarded to the director within 72 hours of the time of the accident.

e.Whenever a matter is presented to the director involving an alleged violation of

(1)R.S.39:4-98, where an excess of 20 miles per hour over the authorized speed limit is alleged, and which has resulted in the death or serious bodily injury of another;

(2)R.S.39:4-50, which has resulted in the death or serious bodily injury of another;

(3)R.S.39:4-96 or R.S.39:4-97, which has resulted in the death or serious bodily injury of another; or

(4)R.S.39:4-129, wherein the death or serious bodily injury of another has occurred, the director for good cause may, without hearing, immediately issue a preliminary suspension of any license certificate or any nonresident reciprocity privilege to operate any motor vehicle or motorized bicycle held by an individual charged or temporary order prohibiting the individual from obtaining any license to operate any motor vehicle or motorized bicycle in this State. For purposes of this subsection, "serious bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ. Along with the notice of preliminary suspension, the director shall issue a notice of proposed final suspension, revocation or other final agency action, and shall afford the individual the right to a preliminary hearing to contest the preliminary suspension and a plenary hearing to contest the proposed final agency action.

The preliminary suspension shall remain in effect pending a final agency decision on the proposed final agency action, unless a request for a preliminary hearing is received by the division no later than the 10th day from the date on which the notice was mailed. The proposed final agency action shall take effect on the date specified in the notice unless a request for a plenary hearing is received by the division no later than the 10th day from the date on which the notice was mailed.

Upon timely request by the individual, a preliminary hearing shall be held by an administrative law judge, no later than the 15th day from the date on which the division receives the request. The preliminary hearing shall be for the purpose of determining whether, pending a final agency decision on the matter, the preliminary suspension issued by the director shall remain in effect. Adjournment of the hearing shall be given only for good cause shown. If the preliminary hearing is otherwise postponed or delayed solely at the instance of someone other than the individual charged, the judge shall immediately order that the individual's license certificate or any nonresident reciprocity privilege be restored pending the rescheduled preliminary hearing.

At the preliminary hearing, the parties shall proceed on the papers submitted to the judge, including the summons, the police reports and the charged individual's prior driving record submitted by the division, and any brief affidavits permitted by the judge from persons who shall be witnesses at the final hearing, and the parties may present oral arguments. Based on the papers, on any oral argument, on the individual's prior driving record, and on the circumstances of the alleged violation presented in the papers, the judge shall immediately determine whether the individual was properly charged with a violation of the law and a death occurred; and, if so, whether in the interest of public safety, the preliminary suspension shall be continued pending the final agency decision on the matter. The administrative law judge shall transmit his findings to the director.

Any plenary hearing to contest the proposed final agency action shall conform to the requirements for a plenary hearing contained in subsection b. of this section.

f.In addition to any other final agency action, the director shall require any person whose privileges to operate a motor vehicle or motorized bicycle are suspended or who has been prohibited from obtaining a license, pursuant to this section, to be reexamined to determine the person's ability to operate a motor vehicle or motorized bicycle, prior to regaining or obtaining any driving privileges in this State.

Any determination resulting from any preliminary or plenary hearing held pursuant to subsection b., c., or e. of this section shall not be admissible at any criminal or quasi-criminal proceedings on the alleged violation or violations.

g.In addition to any other requirements imposed by statute or regulation, as a condition for the restoration of a revoked or suspended license issued under the provisions of the "New Jersey Commercial Driver License Act," P.L.1990, c.103 (C.39:3-10.9 et seq.), the person whose commercial driving privileges are revoked or suspended shall successfully complete a commercial driver improvement program. The director, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations prescribing the scope and content of the program, the qualifications of third parties that may offer a commercial driver improvement program, a fee schedule for persons attending a commercial driver improvement program and such other matters as the director may deem appropriate and necessary. The successful completion of a commercial driver improvement program pursuant to this subsection shall not entitle a person to any reduction in the points assessed and recorded under P.L.1982, c.43 (C.39:5-30.5 et seq.). In addition, the director may also require a person holding a commercial driver's license pursuant to P.L.1990, c.103 (C.39:3-10.9 et seq.) who receives 12 or more points during a 24-month period to complete a commercial driver improvement program successfully or face full suspension of the commercial driver's license driving privilege.

Amended 1939, c.216, s.2; 1945, c.256; 1979, c.463, s.2; 1982, c.43, s.8; 1990, c.103, s.33; 2003, c.131, s.3.



Section 39:5-30.1 - Suspension Or Revocation Of Driver's License Where Reciprocity Driving Privilege Is Suspended Or Revoked In Another State

39:5-30.1. Suspension or revocation of driver's license where reciprocity driving privilege is suspended or revoked in another state
Whenever the reciprocity driving privilege of any New Jersey resident is suspended or revoked by lawful authority in another State upon a conviction of a violation of the Motor Vehicle Act of such State and the report of such conviction is transmitted by the motor vehicle administrator of such State to the Director of the Division of Motor Vehicles of this State pursuant to any law providing for reciprocal exchange thereof, the director may suspend or revoke the driving privilege of such resident in this State, in the manner prescribed by section 39:5-30 of the Revised Statutes, for a period not less than that for which the reciprocity driving privilege was suspended or revoked in such other State nor more than the period for which the driving privilege would have been suspended or revoked had a conviction of a like offense occurred in this State.

L.1953, c. 429, p. 2164, s. 1. Amended by L.1957, c. 71, p. 138, s. 1.



Section 39:5-30.2 - Review By Chief Administrator, Alternatives To Suspension, Revocation.

39:5-30.2 Review by chief administrator, alternatives to suspension, revocation.

1.Any moving violation of the motor vehicle law which carries with it a penalty of suspension or revocation of a driver's license may be subject to review by the chief administrator. The chief administrator, in his or his designee's discretion, may permit a driver subject to suspension or revocation to elect to attend a New Jersey Motor Vehicle Commission Driver Improvement Program in lieu of all or part of a period of suspension. This discretionary authority shall not apply to those sections of the motor vehicle law which require the imposition of a mandatory suspension term. In addition to, or in lieu of, the Driver Improvement Program offered by the commission, the chief administrator may authorize a drivers' school licensed pursuant to section 2 of P.L.1951, c.216 (C.39:12-2) or any statewide safety organization to provide a Driver Improvement Program, the course of which shall be subject to the oversight of, and any guidelines established by, the commission. The authority of the chief administrator to suspend, revoke, or deny issuance of an initial or renewal license to operate a driving school, or an instructor's license, and to assess fines, pursuant to P.L.1951, c.216 (C.39:12-1 et seq.) shall apply to any violations related to the administration of a Driver Improvement Program.

L.1969, c.261, s.1; amended 1977, c.27, s.1; 2009, c.298, s.6.



Section 39:5-30.4 - Driver Improvement Program; Fee.

39:5-30.4 Driver Improvement Program; fee.

1.Persons attending a Driver Improvement Program offered by the New Jersey Motor Vehicle Commission, an approved drivers' school, or a Statewide safety organization, as approved by the commission, shall pay such fee therefor not to exceed $100, as prescribed in regulations promulgated by the chief administrator. The driver's license of any person failing to pay the prescribed fee shall be subject to suspension or revocation.

L.1972, c.38, s.1; amended 1977, c.27, s.3; 1982, c.53, s.9; 1994, c.60, s.24; 2009, c.298, s.7.



Section 39:5-30.5 - Penalty Points; Rules And Regulations; Authority To Adopt

39:5-30.5. Penalty points; rules and regulations; authority to adopt
The Director of the Division of Motor Vehicles shall have the authority, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), to continue to adopt rules and regulations to determine the motor vehicle offenses for which penalty points may be assessed under this act, and the amount of points to be assessed for each offense and to adopt rules and regulations to determine the motorized bicycle offenses for which penalty points may be assessed and the number of points to be assessed for each offense.

L.1982, c. 43, s. 1. Amended by L.1983, c. 105, s. 8.



Section 39:5-30.5A - Assessment Of Points

39:5-30.5a. Assessment of points
a. The director shall, in establishing a motor vehicle point system, pursuant to section 1 of P.L. 1982, c. 43 (C. 39:5-30.5), include in that system a schedule of points to be assessed against a person operating a motor vehicle, except a motor vehicle operated for emergency purposes by a fire department or ambulance or rescue squad, in a manner which causes the destruction of agricultural crops, fences, fields or other agricultural or recreational property. "Recreational property" means any public or private property used as a golf course, park, or other similar purpose.

b. A person who operates a motor vehicle in the manner described in subsection a. of this section, who is not a licensed driver of this State at the time of the violation, shall have the points established pursuant to this section assessed against his record upon being issued a license to operate a motor vehicle in this State.

L. 1985, c. 154, s. 2, eff. April 25, 1985.



Section 39:5-30.6 - Penalty Points; Assessment; Record

39:5-30.6. Penalty points; assessment; record
The court shall assess points at the time of conviction for any offense committed in this State, and the Director of the Division of Motor Vehicles in the Department of Law and Public Safety shall, upon receiving notice, assess points for any conviction occurring in another jurisdiction. The court shall transmit a record of all points assessed, along with the record of conviction to the director. The director shall maintain records of all points assessed in a manner which he shall prescribe. In addition to any requirements the director may prescribe, the record shall include the respective dates of commission and conviction of the offense or offenses.

L.1982, c. 43, s. 2.



Section 39:5-30.7 - Accumulated Points; Notification

39:5-30.7. Accumulated points; notification
Whenever a licensee has accumulated six or more points, the director shall notify him at his last address of record with the Division of Motor Vehicles of the number of points he has been assessed and the general nature and effect of the point system.

L.1982, c. 43, s. 3.



Section 39:5-30.8 - Suspension Of License; Accumulated Points; Notice; Effective Date; Hearing; Failure To Appear

39:5-30.8. Suspension of license; accumulated points; notice; effective date; hearing; failure to appear
Except for good cause, the director shall suspend for a period of no less than 30 days and no more than 180 days, except as provided in section 6 of this act, the license to operate a motor vehicle of any person who accumulates

a. 12 or more points in a period of 2 years or less, or

b. 15 or more points in a period greater than 2 years, or

c. at least 12 points but fewer than 15 points in a period greater than 2 years, unless the licensee notifies the division in writing within 10 days of the date of mailing of the proposed notice of suspension of his intention to attend a driver improvement course that is approved by the director, and satisfactorily completes such course.

The proposed notice of suspension shall be mailed to the licensee at his last address of record with the Division of Motor Vehicles and shall clearly state the length of the suspension, the reason for the suspension and that the licensee has a right to be heard on the suspension.

The suspension shall become effective 15 days from the date of the mailing of the notice unless the director for cause establishes another date for commencement of the suspension, or the licensee notifies the director in writing within 10 days of the mailing of the notice of his intention to personally appear at a hearing to challenge the suspension.

The administrative law judge presiding at a hearing held pursuant to this section shall only consider evidence of the actual number of points assessed and the period of time during which such points were accumulated, taking into consideration any point reduction credits earned by the licensee, in issuing a suspension. He may consider other relevant evidence in considering the appropriateness of any portion of a suspension issued in excess of 30 days.

Any person who fails without reasonable cause to appear at a hearing provided for by this section, or who fails to satisfactorily complete the approved driver improvement course, as the case may be, shall have his license to operate a motor vehicle suspended forthwith by the director for the period contained in the proposed notice of suspension.

L.1982, c. 43, s. 4.



Section 39:5-30.9 - Reduction Of Points

39:5-30.9. Reduction of points
Points recorded against a licensee shall be reduced at the rate of three points for each 12 consecutive months in which the licensee has not committed any violation either resulting in the assessment of points or in the suspension of driving privileges. Points recorded against a licensee shall also be reduced by three points, where the licensee attends and satisfactorily completes an approved license improvement course; provided, however, that no licensee may receive point reduction credits for completion of the same or a similar course within two years of having completed the original course. Points recorded against a licensee shall also be reduced by two points if the licensee attends and satisfactorily completes an approved motor vehicle defensive driving course pursuant to section 55 of P.L.1990, c.8 (C.17:33B-45), except that no licensee may receive point reduction credits for completion of an approved motor vehicle defensive driving course within five years of having completed a previously approved motor vehicle defensive driving course. No point totals shall be reduced below zero. Computation of the time periods used in granting point reduction credits shall in all cases be based upon the respective dates of commission of the offenses for which the licensee was convicted and assessed points.

L.1982,c.43,s.5; amended 1990,c.8,s.54.



Section 39:5-30.10 - Subsequent Violations; Suspension; Notice; Hearing; Failure To Appear

39:5-30.10. Subsequent violations; suspension; notice; hearing; failure to appear
Except for good cause, the director shall suspend for a period as provided herein the license to operate a motor vehicle of any person who, having had his license suspended pursuant to subsection a., b., or c. of section 4 of this act, or having satisfactorily completed an approved driver improvement course pursuant to subsection c. of section 4 of this act, is convicted of a violation committed within 1 year of the date of restoration of the driving privilege or the date of completion of the approved driver improvement course, as the case may be. For commission of one violation within 1 year, the period of suspension shall be no less than 45 days and no more than 90 days. For a second violation the period of suspension shall be no less than 90 days and no more than 180 days.

The proposed notice of suspension shall be mailed to the licensee at his last address of record with the Division of Motor Vehicles. The notice shall clearly state the length of the suspension, the reason for the suspension and that the licensee has a right to be heard on the suspension, which shall become effective 15 days from the date of the mailing of the notice, unless the director for cause establishes another date for commencement of the suspension, or unless the licensee notifies the director in writing within 10 days of the notice of his intention to personally appear at a hearing to challenge the suspension.

The administrative law judge presiding at a hearing held pursuant to this section shall only consider evidence of the actual number of points assessed and the period of time during which such points were accumulated, taking into consideration any point reduction credits earned by the licensee. He may consider other relevant evidence in considering the appropriate length of a suspension for each case.

Any person who fails without reasonable cause to appear at a hearing provided for by this section shall have his license to operate a motor vehicle suspended forthwith for the term contained in the proposed notice of suspension.

L.1982, c. 43, s. 6.



Section 39:5-30.11 - Initial Notification; Defense; Accumulated Points

39:5-30.11. Initial notification; defense; accumulated points
It shall not be a defense to nor a reason for an adjournment of any suspension proceeding instituted pursuant to this act that a. the director initially notified the licensee of any less stringent administrative alternatives then available to the licensee, prior to the division receiving notification of more recent points accumulated by the licensee, or b. the director failed to notify the licensee, pursuant to the provisions of section 3of this act, of the number of points he had accumulated. At any hearing held pursuant to this act, the administrative law judge shall consider as reason forthe suspension and the length of the suspension the actual number of points accumulated by the licensee prior to the date of the hearing.

L.1982, c. 43, s. 7.



Section 39:5-30.12 - Definitions

39:5-30.12. Definitions
1. As used in sections 1 through 5 of this act:



"Conviction" means a final adjudication that a violation has occurred, a final judgment on a verdict, a finding of guilt in a tribunal of original jurisdiction, or a conviction following a plea of guilty, non vult or nolo contendere accepted by a court. It also includes an unvacated forfeiture of bail, bond or collateral deposited to secure the person's appearance in court, or the payment of a fine or court costs, or violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended or probated.

"Drug offense" means a conviction or an adjudication under juvenile proceedings for the possession, distribution, manufacture, cultivation, sale, transfer, or the attempt or conspiracy to possess, distribute, manufacture, cultivate, sell, or transfer any substance, the possession of which is prohibited under the federal Controlled Substances Act or a conviction or adjudication of delinquency for any violation of a law substantially similar in nature to the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al.

"Person" means a natural person who is a resident of New Jersey at the time of the violation resulting in the conviction or adjudication of delinquency or who holds a New Jersey driver's license or permit at the time of the violation resulting in the conviction or adjudication of delinquency.

L.1993,c.296,s.1.



Section 39:5-30.13 - Suspension, Revocation, Postponement Of Driving Privilege For Persons Convicted Of Certain Offenses

39:5-30.13. Suspension, revocation, postponement of driving privilege for persons convicted of certain offenses
2. The Director of the Division of Motor Vehicles shall suspend, revoke, or postpone the driving privilege in this State for a period of not less than six months or more than two years of every person convicted of or adjudicated delinquent for a drug offense in any federal court or in the court of any other state, or the District of Columbia. When a person whose license is subject to suspension, revocation, or postponement under this act is less than 17 years of age, the period of suspension, revocation or postponement imposed by the director shall commence immediately and shall run for a period of not less than six months or more than two years after the date the person reaches the age of 17. If the driving privilege of any person is under revocation, suspension, or postponement for a violation of Title 2C or Title 39 of the Revised Statutes at the time of the imposition of suspension, revocation, or postponement under this act, the revocation, suspension, or postponement imposed herein shall commence as of the date of termination of the existing suspension, revocation, or postponement.

L.1993,c.296,s.2.



Section 39:5-30.14 - Notice Of Suspension, Revocation, Postponement; Hearing Request

39:5-30.14. Notice of suspension, revocation, postponement; hearing request
3. The proposed notice of suspension, revocation, or postponement shall be mailed to the person at his last address of record with the Division of Motor Vehicles. The suspension, revocation, or postponement shall become effective 20 days from the date of mailing of the notice, unless the director establishes another date for the commencement, or the person notifies the director in writing within 15 days of the mailing of the notice of his intention to challenge the suspension, revocation, or postponement. A hearing request shall contain a detailed statement of the factual and legal basis upon which the person challenges the suspension.

L.1993,c.296,s.3.



Section 39:5-30.15 - Responsibility Of Director

39:5-30.15. Responsibility of director
4. The Director of the Division of Motor Vehicles shall be responsible for the receipt of all reports of drug offense convictions submitted to this State by federal courts, courts of any other state, or courts of the District of Columbia.

L.1993,c.296,s.4.



Section 39:5-30.16 - Rules, Regulations

39:5-30.16. Rules, regulations
5. The Director of the Division of Motor Vehicles may promulgate rules and regulations pursuant to the Administrative Procedure Act, P.L.1968, c.410 (C.52:14B-1 et seq.) to implement sections 1 through 5 of this act.

L.1993,c.296,s.5.



Section 39:5-30A - Habitual Offender Defined

39:5-30a. Habitual offender defined
As used in this act:

"Habitual offender" means a person who has his license to operate a motor vehicle suspended three times for violations occurring within a 3-year period.

L.1982, c. 85, s. 1, eff. Oct. 1, 1982.



Section 39:5-30B - Suspension Of License; Period Of Time; Notice; Hearing

39:5-30b. Suspension of license; period of time; notice; hearing
The director may suspend for a period of no more than 3 years, the license to operate a motor vehicle of any person who, within a period of 3 years, commits motor vehicle violations, other than a violation of section 2 of P.L.1972, c. 197 (C. 39:6B-2), which ultimately result in the licensee having his license suspended three times. Where any given suspension is based on an accumulation of points involving more than one conviction for violations, the period of suspension shall be calculated from the date of commission of the latest violation.

The proposed notice of suspension shall be mailed to the licensee at his last address of record with the Division of Motor Vehicles and shall clearly state the reason for the suspension. The suspension shall become effective 15 days from the date of the mailing of the notice unless the director for cause establishes another date for commencement of the suspension, or the licensee notifies the director in writing within 10 days of the mailing of the notice of his intention to personally appear at a hearing to challenge the suspension.

The administrative law judge presiding at a hearing held pursuant to this section shall only consider evidence of the actual number of suspensions and the time period during which the violations leading to the suspensions were committed in issuing a suspension for the period provided for by this act. He may admit evidence relevant to the circumstances set out in section 3 of this act in considering the appropriateness of any portion of in excess of the 3 year period suspension issued.

Any person who fails without reasonable cause to appear at a hearing provided for by this section shall have his license to operate a motor vehicle suspended forthwith by the director for a fixed minimum period of 3 years.

L.1982, c. 85, s. 2, eff. Oct. 1, 1982.



Section 39:5-30C - Maximum Suspension Period; Circumstances Determining

39:5-30c. Maximum suspension period; circumstances determining
In determining the appropriateness of issuing a suspension for the maximum period of 3 years established by this act, the director may consider the following circumstances:

a. The latest offense was of such a nature that it evinced an unreasonable disregard by the licensee for the safety and welfare of himself or others;

b. The number and seriousness of the offenses contained in the prior driving record of the licensee evince a pattern or patterns of unreasonable disregard by the licensee for the safety and welfare of himself or others;

c. The nature and extent of the driving record of the licensee establish a substantial risk that licensee will commit another offense.

L.1982, c. 85, s. 3, eff. Oct. 1, 1982.



Section 39:5-30D - Concurrent Suspension; Application For Reinstatement

39:5-30d. Concurrent suspension; application for reinstatement
A suspension issued pursuant to this act shall not run concurrently with any other suspension issued pursuant to law. A licensee may apply to the director for reinstatement of his license following the period of suspension issued.

L.1982, c. 85, s. 4, eff. Oct. 1, 1982.



Section 39:5-30E - Operation Of Motor Vehicle During Suspension; Fine And Imprisonment

39:5-30e. Operation of motor vehicle during suspension; fine and imprisonment
Unless otherwise provided, an habitual offender convicted of operating a motor vehicle or motorized bicycle, while suspended pursuant to this act, shall pay a fine of $1,000.00 and may be sentenced to a term of imprisonment in a county jail, penitentiary, or workhouse, as the case may be, for a period of 30 days, provided, however, that if the habitual offender is involved in an accident resulting in bodily injury to another, he shall, in addition to the fine, be sentenced to a term of imprisonment for not less than 45 days.

L.1982, c. 85, s. 5, eff. Oct. 1, 1982.



Section 39:5-31 - Revocation Of Driver's License By Director Or Magistrate

39:5-31. Revocation of driver's license by director or magistrate
The director or any magistrate before whom any hearing under this subtitle is had may revoke the license of any person to drive a motor vehicle, when such person shall have been guilty of such willful violation of any of the provisions of this subtitle as shall, in the discretion of the magistrate, justify such revocation.

Amended by L.1953, c. 36, p. 624, s. 30.

39:5-32 Validation, granting of new license.

39:5-32. The commission shall, at all times, have the power to validate a driver's license that has been revoked, or to grant a new license to any person whose license to drive motor vehicles shall have been revoked.

Amended 2003, c.13, s.59.



Section 39:5-32 - Validation, Granting Of New License.

39:5-32 Validation, granting of new license.

39:5-32. The commission shall, at all times, have the power to validate a driver's license that has been revoked, or to grant a new license to any person whose license to drive motor vehicles shall have been revoked.

Amended 2003, c.13, s.59.



Section 39:5-33 - Validity Of New License.

39:5-33 Validity of new license.

39:5-33. If a driver of motor vehicles shall have had his license suspended or revoked, a new license granted to him shall be void and of no effect, unless it shall be granted by the commission.

Amended 2003, c.13, s.60.



Section 39:5-34 - Granting Of New Registration.

39:5-34 Granting of new registration.

39:5-34. If a registration or registration certificate shall have been suspended or revoked, a new registration or registration certificate issued shall be void and of no effect, unless the new registration shall be made and the new certificate issued under the direction of the commission.

Amended 2003, c.13, s.61.



Section 39:5-35 - Return Or Surrender Of Suspended Or Revoked Driver's License Or Registration Certificate And Registration Plates

39:5-35. Return or surrender of suspended or revoked driver's license or registration certificate and registration plates
Any person, whose driver's license or registration certificate has been suspended or revoked, who fails to return it or them to the director, together with any registration plates issued under such certificate, within five days of the date of suspension or revocation of such license or certificate, or both, or who fails to surrender it or them upon demand of an authorized representative of the Division of Motor Vehicles, member of the State Police or other police officer who has been directed to secure possession thereof, shall be fined not more than $25.00.

Amended L.1983, c. 403, s. 23, eff. Dec. 23, 1983.



Section 39:5-36 - Incarceration For Default On Certain Penalties, Surcharges; Other Actions By Court.

39:5-36 Incarceration for default on certain penalties, surcharges; other actions by court.

a.The court may incarcerate in the county jail or workhouse of the county where the offense was committed any person upon whom a penalty or surcharge pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2) has been imposed for a violation of any of the provisions of this subtitle where the court finds that the person defaulted on payment of the penalty or surcharge pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2) without good cause and that the default was willful. Incarceration ordered under this subsection shall not reduce the amount owed by the person in default. In no case shall such incarceration exceed one day for each $50 of the penalty or surcharge so imposed, nor shall such incarceration exceed a period of 90 consecutive days.

b.Except where incarceration is ordered pursuant to subsection a. of this section, if the court finds that the person has defaulted on the payment of a penalty the court may take one or more of the following actions:

(1)the court shall take appropriate action to modify or establish a reasonable schedule for payment;

(2)if the court finds that the circumstances that warranted the penalty have changed or that it would be unjust to require payment, the court may revoke or suspend the penalty or the unpaid portion of the penalty; or

(3)if the defendant has served jail time for default on a penalty, the court may order that credit for each day of confinement be given against the amount owed. The amount of the credit shall be determined at the discretion of the court but shall be not less than $50 for each day of confinement served.

When such person shall have been confined for a sufficient number of days to establish credits equal to the aggregate amount of such penalties and costs, and is not held by reason of any other sentence or commitment, he shall be discharged from such imprisonment by the officer in charge of the county jail or workhouse.

c.For the purposes of this section, "penalty" means any fine, statutorily-mandated assessment, surcharge, or other financial penalty imposed by a court pursuant to this subtitle, but does not include a surcharge imposed pursuant to subsection f. of section 1 of P.L.2000, c.75 (C.39:4-97.2).

amended 1942, c.334, s.7; 1963, c.142, s.4; 1975, c.144, s.4; 2013, c.180, s.2.



Section 39:5-36.1 - Fee For Dishonored Check Or Payment

39:5-36.1. Fee for dishonored check or payment
31. The Director of the Division of Motor Vehicles shall collect a $25 fee from a person who issues or passes to the division a check, or similar sight order for the payment of money, which is not honored by the drawee. This fee shall be in addition to all other fees owed by the person to the division. The amount sought to be satisfied by such dishonored check, or similar sight order for the payment of money, shall not be deemed paid until such amount and the fee required under this section are paid. This section shall be applicable to any check or similar sight order for the payment of money, made to the division.

L.1994,c.60,s.31.



Section 39:5-39 - Physician's Fee In Certain Cases

39:5-39. Physician's fee in certain cases
The judge, either in an original proceeding or on appeal for a violation of R.S. 39:4-50, may tax in the costs a sum not exceeding $20.00, which shall be paid to any physician testifying in the proceeding. This amount, when included in the taxed costs authorized by this chapter, shall be paid as costs are now paid. If the defendant is found not guilty of the charges laid against him for a violation of R.S. 39:4-50, the costs shall be paid by the prosecutor, except in those instances in which the director, a member of the Division of State Police or a police officer has been the prosecutor.

Amended L.1983, c. 403, s. 24, eff. Dec. 23, 1983.



Section 39:5-40 - Disposition Of Moneys Received Under Motor Vehicle Law

39:5-40. Disposition of moneys received under motor vehicle law
Except as otherwise provided by this subtitle all moneys received in accordance with the provisions of this Title, whether from fines, penalties, forfeitures, registration fees, license fees, or otherwise, shall be accounted for and forwarded to the commissioner, who shall pay the same over to the State Treasurer, to be credited to the State Highway Fund and used for the purposes of such fund as provided by section 52:22-20 of the Title, State Government, Departments and Officers.

Amended by L.1938, c. 75, p. 189, s. 1, eff. April 4, 1938; L.1942, c. 334, p. 1184, s. 8.



Section 39:5-41 - Fines, Penalties, Forfeiture, Disposition Of; Exceptions.

39:5-41 Fines, penalties, forfeiture, disposition of; exceptions.

39:5-41. a. All fines, penalties and forfeitures imposed and collected under authority of law for any violations of R.S.39:4-63 and R.S.39:4-64 shall be forwarded by the judge to whom the same have been paid to the proper financial officer of a county, if the violation occurred within the jurisdiction of that county's central municipal court, established pursuant to N.J.S.2B:12-1 et seq. or the municipality wherein the violation occurred, to be used by the county or municipality to help finance litter control activities in addition to or supplementing existing litter pickup and removal activities in the municipality.

b.Except as otherwise provided by subsection a. of this section, all fines, penalties and forfeitures imposed and collected under authority of law for any violations of the provisions of this Title, other than those violations in which the complaining witness is the chief administrator, a member of his staff, a member of the State Police, a member of a county police department and force, a county park police system, or a sheriff's office in a county that has established a central municipal court, an inspector of the Board of Public Utilities, or a law enforcement officer of any other State agency, shall be forwarded by the judge to whom the same have been paid as follows: one-half of the total amount collected to the financial officer, as designated by the local governing body, of the respective municipalities wherein the violations occurred, to be used by the municipality for general municipal use and to defray the cost of operating the municipal court; and one-half of the total amount collected to the proper financial officer of the county wherein they were collected, to be used by the county as a fund for the construction, reconstruction, maintenance and repair of roads and bridges, snow removal, the acquisition and purchase of rights-of-way, and the purchase, replacement and repair of equipment for use on said roads and bridges therein. Up to 25% of the money received by a municipality pursuant to this subsection, but not more than the actual amount budgeted for the municipal court, whichever is less, may be used to upgrade case processing.

All fines, penalties and forfeitures imposed and collected under authority of law for any violations of the provisions of this Title, in which the complaining witness is a member of a county police department and force, a county park police system, or a county sheriff's office in a county that has established a central municipal court, shall be forwarded by the judge to whom the same have been paid to the financial officer, designated by the governing body of the county, for all violations occurring within the jurisdiction of that court, to be used for general county use and to defray the cost of operating the central municipal court.

Whenever any county has deposited moneys collected pursuant to this section in a special trust fund in lieu of expending the same for the purposes authorized by this section, it may withdraw from said special trust fund in any year an amount which is not in excess of the amount expended by the county over the immediately preceding three-year period from general county revenues for said purposes. Such moneys withdrawn from the trust fund shall be accounted for and used as are other general county revenues.

c.(Deleted by amendment, P.L.1993, c.293.)

d.Notwithstanding the provisions of subsections a. and b. of this section, $1 shall be added to the amount of each fine and penalty imposed and collected through a court under authority of any law for any violation of the provisions of Title 39 of the Revised Statutes or any other motor vehicle or traffic violation in this State and shall be forwarded by the person to whom the same are paid to the State Treasurer. In addition, upon the forfeiture of bail, $1 of that forfeiture shall be forwarded to the State Treasurer. The State Treasurer shall annually deposit those moneys so forwarded in the "Body Armor Replacement" fund established pursuant to section 1 of P.L.1997, c.177 (C.52:17B-4.4). Beginning in the fiscal year next following the effective date of this act, the State Treasurer annually shall allocate from those moneys so forwarded an amount not to exceed $400,000 to the Department of the Treasury to be expended exclusively for the purposes of funding the operation of the "Law Enforcement Officer Crisis Intervention Services" telephone hotline established and maintained under the provisions of sections 115 and 116 of P.L.2008, c.29 (C.26:2NN-1 and C.26:2NN-2).

e.Notwithstanding the provisions of subsections a. and b. of this section, $1 shall be added to the amount of each fine and penalty imposed and collected through a court under authority of any law for any violation of the provisions of Title 39 of the Revised Statutes or any other motor vehicle or traffic violation in this State and shall be forwarded by the person to whom the same are paid to the State Treasurer. The State Treasurer shall annually deposit those moneys so forwarded in the "New Jersey Spinal Cord Research Fund" established pursuant to section 9 of P.L.1999, c.201 (C.52:9E-9). In order to comply with the provisions of Article VIII, Section II, paragraph 5 of the State Constitution, a municipal or county agency which forwards moneys to the State Treasurer pursuant to this subsection may retain an amount equal to 2% of the moneys which it collects pursuant to this subsection as compensation for its administrative costs associated with implementing the provisions of this subsection.

f.Notwithstanding the provisions of subsections a. and b. of this section, $1 shall be added to the amount of each fine and penalty imposed and collected through a court under authority of any law for any violation of the provisions of Title 39 of the Revised Statutes or any other motor vehicle or traffic violation in this State and shall be forwarded by the person to whom the same are paid to the State Treasurer. The State Treasurer shall annually deposit those moneys so forwarded in the "Autism Medical Research and Treatment Fund" established pursuant to section 1 of P.L.2003, c.144 (C.30:6D-62.2).

g.Notwithstanding the provisions of subsections a. and b. of this section, $2 shall be added to the amount of each fine and penalty imposed and collected by a court under authority of any law for any violation of the provisions of Title 39 of the Revised Statutes or any other motor vehicle or traffic violation in this State and shall be forwarded by the person to whom the same are paid to the State Treasurer. The State Treasurer shall annually deposit those moneys so forwarded in the "New Jersey Forensic DNA Laboratory Fund" established pursuant to P.L.2003, c.183. Prior to depositing the moneys into the fund, the State Treasurer shall forward to the Administrative Office of the Courts an amount not to exceed $475,000 from moneys initially collected pursuant to this subsection to be used exclusively to establish a collection mechanism and to provide funding to update the Automated Traffic System Fund created pursuant to N.J.S.2B:12-30 to implement the provisions of this subsection.

h.Notwithstanding the provisions of subsections a. and b. of this section, $1 shall be added to the amount of each fine and penalty imposed and collected under authority of any law for any violation of the provisions of Title 39 of the Revised Statutes or any other motor vehicle or traffic violation in this State and shall be forwarded by the person to whom the same are paid to the State Treasurer. The State Treasurer shall annually deposit those moneys so forwarded in the "New Jersey Brain Injury Research Fund" established pursuant to section 9 of P.L.2003, c.200 (C.52:9EE-9). The Administrative Office of the Courts may retain an amount equal to $475,000 from the moneys which it initially collects pursuant to this subsection, prior to depositing any moneys in the "New Jersey Brain Injury Research Fund," in order to meet the expenses associated with utilizing the Automated Traffic System Fund created pursuant to N.J.S.2B:12-30 to implement the provisions of this subsection and serve other statutory purposes.

i.Notwithstanding the provisions of subsections a. and b. of this section, all fines and penalties imposed and collected under authority of law for any violation related to the unlawful operation or the sale of a vehicle under section 1 of P.L.1955, c.53 (C.39:3-17.1) shall be forwarded by the judge to whom the same have been paid to the State Treasurer, if the complaining witness is the chief administrator, a member of his staff, a member of the State Police, an inspector of the Board of Public Utilities, or a law enforcement officer or other official of any other State agency; or, if the complaining witness is not one of the foregoing, one-half to the chief financial officer of the county and one-half to the chief financial officer of the municipality wherein the violation occurred.


amended 1938, c.75, s.2; 1942, c.334, s.9; 1975, c.309, s.1; 1982, c.31, s.1; 1985, c.533, s.13; 1986, c.197; 1990, c.95, s.2; 1992, c.143, s.7; 1993, c.293, s.5; 1996, c.95, s.16; 1997, c.177, s.2; 1998, c.149, s.4; 1999, c.201, s.10; 2003, c.144, s.2; 2003, c.183, s.6; 2003, c.200, s.10; 2007, c.174; 2007, c.178, s.2; 2008, c.29, s.95; 2008, c.116; 2015, c.103, s.2.



Section 39:5-42 - Reports By Judges To Chief Administrator On Violations, Crimes And Offenses; Removal Of Certain Information.

39:5-42 Reports by judges to chief administrator on violations, crimes and offenses; removal of certain information.

39:5-42. a. Every judge shall make a report, in such form as the Chief Administrator of the Motor Vehicle Commission may require, to the Chief Administrator: (1) of all cases heard before him for violation of this title, or for any other violation in which a motor vehicle was used in any way, and (2) of the conviction of any person of having committed a crime or offense in the commission of which a motor vehicle was used, within three days after the disposition of the case before him as a judge. The report shall state the nature of the violation, the full facts concerning the use of the motor vehicle in the commission of the crime or offense, the disposition of the case by the judge, and any recommendations which the judge may deem of value to the Chief Administrator in determining whether action should be taken against the driving, registration, or other privilege of the driver or owner of the motor vehicle.

b.Upon receipt of an order issued pursuant to section 1 of P.L.2015, c.126 (C.2C:52-32.1) or other appropriate notice from the court requiring the deletion, sealing, labeling, or correction of a person's name and other personal identifying information from a record, the Chief Administrator shall promptly remove such information that may have been entered into the records of the Motor Vehicle Commission. The Chief Administrator shall, upon request, provide the victim with a certified corrected driver history. Where appropriate, the Chief Administrator shall also reinstate any driver's license that may have been suspended or revoked and shall remove any motor vehicle penalty points from the victim's driving record that may have been assessed as a result of a conviction against the victim which the court has ordered vacated pursuant to section 1 of P.L.2015, c.126 (C.2C:52-32.1). Notwithstanding any other provision of law to the contrary, no fee shall be charged to a victim for services provided by the Chief Administrator pursuant to this section.

amended 1941, c.60; 1942, c.334, s.10; 1990, c.103, s.34; 2015, c.126, s.2.



Section 39:5-42.1 - Refund Of Additional Insurance Premiums.

39:5-42.1 Refund of additional insurance premiums.

3.Any insurance company that charged any additional premium based on insurance points assessed against a policyholder as a result of a charge or conviction that was ordered by the court to be deleted, sealed, labeled, or corrected pursuant to the provisions of P.L.2015, c.126 (C.2C:52-32.1 et al.) shall refund those additional premiums to the policyholder upon receipt of notification of the court's order.

L.2015, c.126, s.3.



Section 39:5-43 - Failure To Pay Over Fines Collected; Penalty

39:5-43. Failure to pay over fines collected; penalty
Any person who, having collected any fine for any violation of this subtitle, fails, within 30 days, to return the same to the director or the proper financial officer of the county or municipality, as the case may be, shall be subject to a penalty not exceeding $500.00 for the first offense, and a penalty of $1,000.00 or imprisonment not exceeding 1 year, or both, at the discretion of the court, upon any subsequent conviction.

Amended by L.1982, c. 31, s. 2, eff. Jan. 1, 1983.



Section 39:5-44 - Record Of Fines Payable To County; Inspection

39:5-44. Record of fines payable to county; inspection
Every court having jurisdiction to hear complaints for violations of the provisions of this Title shall keep a record of the disposition of all complaints under this subtitle, for which a fine may be imposed which record shall be open to inspection by the treasurer or auditor of a county or his duly authorized representative, or by the director or his duly authorized representative, or by the financial officers of the respective municipalities which are entitled to fines imposed by the court.

Amended by L.1942, c. 334, p. 1185, s. 11; L.1953, c. 36, p. 624, s. 33; L.1982, c. 31, s. 3, eff. Jan. 1, 1983.



Section 39:5-45 - Itemized Receipt.

39:5-45 Itemized receipt.

Any person who collects fines, costs or cash bail, for a violation of this subtitle, shall deliver to the defendant a proper itemized receipt, which may be either a "proper itemized manual receipt" or a "proper itemized computer generated receipt." Such receipt shall be created either manually or by computer. In the event that the payment was made by mail, the defendant shall only be entitled to a copy of the receipt if the defendant provides the court with a stamped self-addressed envelope. If a manual receipt is issued, a copy of that receipt shall be filed with the case. For the purposes of this section, a "proper itemized manual receipt" is one that is pre-numbered and which includes: the name and signature of the person who received the payment, the date the payment was received, the name of the defendant, the amount paid and the complaint or docket number. A "proper itemized computer generated receipt" is one that is pre-numbered and which includes: the identifying code of the person who received the payment, the date and time the payment was received, the name of the defendant, the amount paid and the complaint or docket number. Any outstanding charges against an offender may be immediately dismissed upon the offender's presentation of a proper itemized receipt issued pursuant to this section evidencing the payment of the required fines and costs. Properly itemized receipts, for use by municipal courts, may contain supplemental information as appropriate, but shall be on a form approved by the Administrative Director of the Courts.

Amended 1942, c.334, s.12; 1999, c.423, s.2.



Section 39:5-46 - Report To Commission Of Stolen Produce.

39:5-46 Report to commission of stolen produce.

39:5-46. The clerk of every court wherein a person licensed to operate a motor vehicle in this or another state is convicted of stealing produce from a farm in this state, shall, within three days after the conviction, make a report in writing to the commission of all such cases heard before the court, upon blanks provided by the commission for the purpose. The report shall state the name and address of the person convicted, the date thereof, the sentence imposed by the court and any recommendations the court may deem of value to the commission in determining whether action should be taken against the convicted person's license.

Amended 2003, c.13, s.62.

39:5-47 Seizure, sale of stolen motor vehicles.

39:5-47. The commission may authorize the seizure of a motor vehicle operated over the highways of this State when it has reason to believe that the motor vehicle has been stolen or is otherwise being operated under suspicious circumstances and may retain it in the name of the commission until such time as the identity of ownership is established, whereupon it shall order the release of the motor vehicle to its owner.

After the expiration of ninety days from the date the motor vehicle came into the possession of the commission by seizure or otherwise, it shall sell it at public sale, upon notice of the sale being first published for the space of two weeks in one or more newspapers published and circulating in this State, and also by posting the notice in five public places in this State. The newspapers and places of posting shall be designated by the commission. Upon the sale of the motor vehicle all claims for interest therein shall be forever barred and the proceeds realized therefrom shall become the sole property of the State, to be used as other moneys received under chapter 3 of this title (R.S.39:3-1 et seq.).

Amended 2003, c.13, s.63.



Section 39:5-47 - Seizure, Sale Of Stolen Motor Vehicles.

39:5-47 Seizure, sale of stolen motor vehicles.

39:5-47. The commission may authorize the seizure of a motor vehicle operated over the highways of this State when it has reason to believe that the motor vehicle has been stolen or is otherwise being operated under suspicious circumstances and may retain it in the name of the commission until such time as the identity of ownership is established, whereupon it shall order the release of the motor vehicle to its owner.

After the expiration of ninety days from the date the motor vehicle came into the possession of the commission by seizure or otherwise, it shall sell it at public sale, upon notice of the sale being first published for the space of two weeks in one or more newspapers published and circulating in this State, and also by posting the notice in five public places in this State. The newspapers and places of posting shall be designated by the commission. Upon the sale of the motor vehicle all claims for interest therein shall be forever barred and the proceeds realized therefrom shall become the sole property of the State, to be used as other moneys received under chapter 3 of this title (R.S.39:3-1 et seq.).

Amended 2003, c.13, s.63.



Section 39:5-51 - Information To Municipal Court Judges

39:5-51. Information to municipal court judges
In a municipal court case which involves a violation of the motor vehicle and traffic laws as set forth in Title 39 of the Revised Statutes or in any other case which involves directly or indirectly a motor vehicle accident, the municipal prosecutor shall inform the municipal court judge in writing during the initial appearance of a defendant before the court of the death of any person or the extent of any personal injury sustained by a person as a result of the violation of the motor vehicle or traffic laws by the defendant or as a result of a motor vehicle accident which occurred during the violation of any other law by the defendant.

L. 1987, c. 307, s. 1.



Section 39:5-52 - Information To Victim

39:5-52. Information to victim
A victim of a motor vehicle accident as defined in this section shall, upon his request, be provided in writing by the court adjudicating any offense committed during that motor vehicle accident with the following information:

(1) Information about the victim's role in the court process;

(2) Timely advance notice of the date, time, and place of the defendant's initial appearance before a judicial officer, submission to the court of any plea agreement, the trial and sentencing;

(3) Timely notification of the case disposition, including the trial and sentencing;

(4) Prompt notification of any decision or action in the case which results in the defendant's provisional or final release from custody; and

(5) Information about the status of the case at any time from the commission of the offense to final disposition or release of the defendant.

As used in this section, "victim" means, unless otherwise indicated, a person who suffers death, or any personal, physical, or psychological injury as a result of a motor vehicle accident. In the case of death, "victim" means a surviving spouse, child, or the next of kin.

When a need is demonstrated, the information in this section shall be provided in the Spanish as well as the English language.

b. A victim shall be provided with an opportunity to consult with the prosecutor prior to a dismissal of a case or the filing of a proposed plea negotiation with the court if a victim suffered death or sustained bodily injury or serious bodily injury as defined in N.J.S. 2C:11-1.

c. This section shall not be construed to alter or limit the authority or discretion of the Supreme Court to regulate the practice of plea agreements in municipal court, or alter or limit the authority or discretion of a prosecutor.

L. 1987, c. 307, s. 2.



Section 39:5-53 - Definitions Relative To Diplomatic Immunity For Certain Offenses

39:5-53. Definitions relative to diplomatic immunity for certain offenses
1.As used in this act:

"Motor vehicle moving violation" means any violation of the motor vehicle laws of this State for which motor vehicle points are assessed by the Director of the Division of Motor Vehicles pursuant to P.L.1982, c.43 (C.39:5-30.5).

"Person with diplomatic immunity" means a person who displays to a law enforcement officer a driver's license issued by the United States Department of State or who otherwise claims immunities or privileges under Title 22, chapter 6 of the United States Code.

L.2003,c.23,s.1.



Section 39:5-54 - Procedure For Law Enforcement Officer Stopping Person With Diplomatic Immunity

39:5-54. Procedure for law enforcement officer stopping person with diplomatic immunity
2.Whenever a person with diplomatic immunity is stopped by a State, county or municipal law enforcement officer who has probable cause to believe that the person has violated N.J.S.2C:11-5, subsection c. of N.J.S.2C:12-1, R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a) or section 2 of P.L.1972, c.197 (C.39:6B-2), or has committed a motor vehicle moving violation, the law enforcement officer shall:

a.As soon as practicable, contact the United States Department of State office to verify the driver's status and immunity;

b.Record all relevant information from the person's driver's license or identification card, including a driver's license or identification card issued by the United States Department of State;

c.Within five working days after the date of the stop, forward to the Division of Motor Vehicles the following information:

(1)A vehicle accident report if the person was involved in an accident;

(2)A copy of any citation or other charging document that was issued, if any; and

(3)A written report describing the incident if no citation or charging document was issued.

L.2003,c.23,s.2.



Section 39:5-55 - Records Kept, Forwarded By Dmv

39:5-55. Records kept, forwarded by DMV
3.The Division of Motor Vehicles shall:

a.Keep records of each accident report, citation or other charging document, and incident report received by law enforcement officers pursuant to subsection c. of section 2 of this act;

b.Send copies of the reports and documents specified in subsection a. of this section to the Bureau of Diplomatic Security, Office of Foreign Missions in the United States Department of State.

L.2003,c.23,s.3.



Section 39:5-56 - Other Laws Unaffected

39:5-56. Other laws unaffected
4.The provisions of this act do not prohibit or limit the application of any law to a criminal or motor vehicle violation by a person who claims immunities or privileges under Title 22 of the United States Code.

L.2003,c.23,s.4.



Section 39:5A-1 - Written Request; Provisions Made Applicable.

39:5A-1 Written request; provisions made applicable.

1.Upon the filing of a written request by a person, or by the board of directors of any corporation, or by the board of trustees of any corporation or other institution of a public or semipublic character not for pecuniary profit, incorporated under Title 15 of the Revised Statutes, with the clerk of any municipality of this State within which the property of such person, corporation or institution is situate, that the provisions of subtitle 1, Title 39, of the Revised Statutes shall be made applicable to the semipublic or private roads, streets, driveways, trails, terraces, bridle paths, parkways, parking areas, or other roadways open to or used by the public, tenants, employees, and the members of such institutions for purposes of vehicular travel by permission of such persons, corporations, or institutions and not as matter of public right, the provisions of subtitle 1, Title 39, of the Revised Statutes, shall, in the discretion of the municipal authorities vested with the police powers in the locality within which the property of such persons, corporations, or institutions is situate, be made applicable thereto. Such written request shall contain the name and post office address of the person, corporation or institution and shall designate with reasonable accuracy the semipublic or private roads, streets, driveways, trails, terraces, bridle paths, parkways, parking areas, or other roadway open to or used by vehicular traffic, to be affected thereby.

L.1945, c.284, s.1; amended 1954, c.139, s.2; 1964, c.204; 1970, c.315, s.1; 2008, c.110, s.6.



Section 39:5A-2 - Rescission Of Request

39:5A-2. Rescission of request
Any such institution may rescind any request filed by it in conformity with the provisions of the foregoing section, by filing with the clerk of the municipality in which the original request was filed, a written rescission of such request, and thereupon the provisions of subtitle one, Title 39, of the Revised Statutes shall cease to be applicable to the road, street, driveway, trail, terrace, bridle-path, parkway or other roadway, used by vehicular traffic, set forth in such written rescission, effective as of the first day of January in the year next ensuing the filing of the said rescission; provided, however, that no rescission may be filed in the same year in which a request has been filed pursuant to section one of this act.

L.1945, c. 284, p. 835, s. 2.



Section 39:5A-3 - Request Not Dedication; Prohibition Of Use; Different Or Additional Conditions

39:5A-3. Request not dedication; prohibition of use; different or additional conditions
The filing of a written request, in pursuance of section 1 of this act, shall not be deemed to constitute a dedication to public use, of any such roads, streets, driveways, trails, terraces, bridle paths, parkways, parking areas, or other roadways open to or used by vehicular traffic, nor shall it be construed to prevent such persons, corporations or institutions, as owners of such property open to or used by the public for purposes of vehicular travel by permission of such persons, corporations or institutions and not as a matter of public right, from prohibiting such use or from requiring other or different or additional conditions than those specified in subtitle 1, Title 39, of the Revised Statutes, or otherwise regulating such use as may seem best to such persons, corporations or institutions.

L.1945, c. 284, p. 835, s. 3. Amended by L.1954, c. 139, p. 640, s. 3.



Section 39:5A-4 - Application Of Motor Vehicle And Traffic Laws

39:5A-4. Application of motor vehicle and traffic laws
The provisions of subtitle one of Title 39 of the Revised Statutes shall be applicable to the semipublic or private roads, streets, driveways, trails, terraces, bridle paths, parkways or other roadways open to or used by the public for purposes of vehicular traffic, either as a matter of right or otherwise, within any park maintained in whole or in part by any municipality.

L.1953, c. 400, p. 2038, s. 1.



Section 39:5B-18 - Definitions

39:5B-18. Definitions
As used in this act:

a. "Certificate of handling" means a written document issued by the Department of Environmental Protection pursuant to the terms of P.L.1977, c. 233 (C. 26:2D-18 et seq.), approving the use of certain specified New Jersey highways for the transport of specified quantities of radioactive materials.

b. "Certificate number" means the number associated with the certificate of handling issued by the Department of Environmental Protection.

L.1983, c. 102, s. 1, eff. March 14, 1983.



Section 39:5B-19 - Radioactive Material; Production Of Certificate Of Handling, Certificate Number Or Other Documents Upon Request

39:5B-19. Radioactive material; production of certificate of handling, certificate number or other documents upon request
For the transport of certain types and quantities of radioactive material as specified by P.L.1977, c. 233 (C. 26:2D-18 et seq.), the driver or operator of the motor vehicle shall produce the certificate of handling or certificate number when requested to do so by any State Police officer or any representative of the State Department of Environmental Protection, while in the performance of his office, and shall also produce any other documents in such manner as may be required by law so that the officer or representative may thereby determine the identity of the certificate holder.

L.1983, c. 102, s. 2, eff. March 14, 1983.



Section 39:5B-20 - Placard On Vehicle

39:5B-20. Placard on vehicle
Where a radioactive material shipment has been certified pursuant to the provisions of P.L.1977, c. 233 (C. 26:2D-18 et seq.), and the rules and regulations promulgated pursuant thereto, and it does not require placarding on the outside of the shipping vehicle pursuant to federal law or regulations, the driver or operator of the vehicle shall conspicuously post a placard in the cab to be readily visible from outside the cab of the vehicle bearing the conventional radiation symbol and the words:

"CAUTION: THIS VEHICLE CONTAINS RADIOACTIVE MATERIAL" .

Compliance with this section shall be deemed compliance with section 11 of P.L.1950, c. 128 (C. 39:5B-11).

L.1983, c. 102, s. 3, eff. March 14, 1983.



Section 39:5B-21 - Possession Of Certificate Of Handling Or Certification Number By Driver Or Operator

39:5B-21. Possession of certificate of handling or certification number by driver or operator
In addition to any other conditions or liability imposed by law, it shall be unlawful to ship or transport, or cause to be shipped or transported, by motor vehicle over the highways of this State those types and quantities of radioactive material for which a certificate of handling is required pursuant to the terms of P.L.1977, c. 233 (C. 26:2D-18 et seq.), unless the certificate of handling or certification number is obtained from the State Department of Environmental Protection and is in the possession of the driver or operator of any motor vehicle used for the transport of the material on the highways of this State.

L.1983, c. 102, s. 4, eff. March 14, 1983.



Section 39:5B-22 - Conditions Of Certificate Of Handling; Deviations; Prohibition

39:5B-22. Conditions of certificate of handling; deviations; prohibition
Where a certificate of handling is required by law and has been issued by the State Department of Environmental Protection, it shall be unlawful to ship or transport, or cause to be shipped or transported, by motor vehicle over the highways of this State the radioactive material in any manner or condition that constitutes a deviation from the conditions of the certificate of handling.

L.1983, c. 102, s. 5, eff. March 14, 1983.



Section 39:5B-23 - Inspection

39:5B-23. Inspection
Any State Police officer or representative of the State Department of Environmental Protection, while in the performance of the duties of his office, is authorized to inspect any motor vehicle to investigate any actual or suspected source of radiation for the purpose of determining compliance with the provisions of, or the need for, a certificate of handling.

L.1983, c. 102, s. 6, eff. March 14, 1983.



Section 39:5B-24 - Violations; Penalties

39:5B-24. Violations; penalties
The civil penalty for violation of this act for a first offense is not more than $250.00 and for each subsequent offense is not more than $500.00, which penalty shall be recovered in accordance with "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

L.1983, c. 102, s. 7, eff. March 14, 1983.



Section 39:5B-25 - Definitions

39:5B-25. Definitions
As used in this act:

a. "Department" means the Department of Transportation;

b. "Hazardous material" means a substance or material determined by the Secretary of the United States Department of Transportation to be capable of posing an unreasonable risk to health, safety, and property when transported in commerce and so designated pursuant to the provisions of the "Hazardous Materials Transportation Act," Pub.L. 93-633 (49 U.S.C. s. 1801 et seq.).

L.1983, c. 401, s. 1, eff. Dec. 23, 1983.



Section 39:5B-26 - Rules And Regulations

39:5B-26. Rules and regulations
The department, in consultation with the Department of Environmental Protection, the Department of Labor, the Department of Commerce and Economic Development, the Divisions of Motor Vehicles and State Police of the Department of Law and Public Safety, and other appropriate State departments and agencies shall adopt, within 12 months of the effective date of this act and pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations concerning the transportation of hazardous material, which shall, to the maximum extent practicable, conform to the requirements established by 49 CFR Parts 100-199, adopted by the United States Department of Transportation pursuant to the provisions of the "Hazardous Materials Transportation Act," Pub.L. 93-633 (49 U.S.C. s. 1801 et seq.).

L.1983, c. 401, s. 2, eff. Dec. 23, 1983.



Section 39:5B-27 - Office Of Hazardous Materials Transportation Compliance And Enforcement; Responsibilities

39:5B-27. Office of hazardous materials transportation compliance and enforcement; responsibilities
There is created in the Division of State Police of the Department of Law and Public Safety, an Office of Hazardous Materials Transportation Compliance and Enforcement. It shall be the responsibility of this office to coordinate the implementation and enforcement of the provisions of this act and the rules and regulations adopted pursuant thereto.

L.1983, c. 401, s. 3, eff. Dec. 23, 1983.



Section 39:5B-28 - Annual Report

39:5B-28. Annual report
The department, in consultation with the Department of Environmental Protection, the Department of Labor, the Department of Commerce and Economic Development, the Divisions of Motor Vehicles and State Police of the Department of Law and Public Safety, and other appropriate State departments and agencies, shall, within one year of the effective date of this act and annually thereafter, prepare and submit to the Governor and the Legislature a report detailing the incidence and means of the transportation of hazardous materials in this State, evaluating the protection afforded New Jersey citizens therefrom by all relevant federal and State statutes and regulations, and recommending executive or legislative actions necessary to insure the safe and proper transportation of hazardous materials.

L. 1983, c. 401, s. 4, eff. Dec. 23, 1983. Amended by L. 1985, c. 415, s. 4, eff. Jan. 13, 1986.



Section 39:5B-29 - Violations, Penalties.

39:5B-29 Violations, penalties.

5. a. Any person who violates the provisions of this act or any rule or regulation adopted pursuant thereto shall be subject to a penalty of not less than $100 nor more than $5,000.00 for the first offense, nor less than $200 nor more than $10,000.00 for the second offense, nor less than $500 nor more than $25,000.00 for the third or any subsequent offense. Notwithstanding any other provision of law, 50 percent of the penalty moneys collected pursuant to this paragraph shall be deposited into the "Highway Safety Fund" created pursuant to section 5 of P.L.2003, c.131 (C.39:3-20.4).

The complaint and summons shall state whether the charges pertain to a first offense, or to a second or subsequent offense, but if the complaint or summons fails to allege a second or subsequent offense, the penalty imposed shall be for a first offense. The penalty may be reduced to $25 for a first offense, $50 for a second offense, and $125 for a third and subsequent offense for a non-out- of- service equipment violation if the defendant provides proof of repair to the vehicle that is satisfactory to the court. Proof that the violation has been corrected shall be by a document certifying that the non-out-of-service equipment violation has been corrected. The Division of State Police, a diesel emissions inspection center licensed by the New Jersey Motor Vehicle Commission, a certified fleet mechanic approved by the New Jersey Motor Vehicle Commission, or any other entity approved by the New Jersey Motor Vehicle Commission shall be authorized to issue the requisite certifying documentation. The Division of State Police may, in its discretion, designate times and locations where a defendant may bring a vehicle for an inspection pursuant to which a requisite certifying document may be issued. Nothing in this act shall be construed as requiring the Division of State Police to conduct a vehicle inspection pursuant to which a requisite certifying document may be issued other than at the time and locations as the Division of State Police may provide.

Repairs to effect a reduction of penalty under the provisions of this section shall be made before the hearing date. A defendant may be permitted to submit the certification of repairs by mail; provided that if the court deems the certification to be inadequate, it shall afford the defendant the option to withdraw the defendant's guilty plea.

The Department of Transportation is authorized to adopt a schedule of penalties for any specific violation of P.L.1983, c.401 (C.39:5B-25 et seq.) or any rule or regulation adopted pursuant thereto. A penalty imposed pursuant to this act may be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), or in a summary proceeding before a court of competent jurisdiction wherein injunctive relief has been sought. The State Police, police officers of the Port Authority of New York and New Jersey and police officers of the Delaware River Port Authority may issue a summons and complaint returnable in a municipal court or other court of competent jurisdiction for violations of P.L.1983, c.401 (C.39:5B-25 et seq.) and this amendatory and supplementary act or any rule or regulation adopted pursuant thereto. In addition to the jurisdiction conferred by the "Penalty Enforcement Law of 1999," the Law and Chancery Divisions of the Superior Court shall have jurisdiction of proceedings for the enforcement of the penalties provided in this act. The various municipal courts shall have jurisdiction of proceedings for the enforcement of penalties under $5,000.00 provided in P.L.1983, c.401 (C.39:5B-25 et seq.).

b.Penalties imposed pursuant to this act shall in no way reduce or otherwise limit the liability of any person, pursuant to the laws of this State, for cleanup costs or other damages arising from a discharge of hazardous materials.

c.The Superintendent of the State Police, police officers of the Port Authority of New York and New Jersey, police officers of the Delaware River Port Authority and personnel of the Department of Transportation and of the Department of Environmental Protection duly authorized by the superintendent may, in addition to seeking a civil penalty, seek injunctive relief in the Chancery Division, General Equity Part of the Superior Court as to any person found to have violated any provision of P.L.1983, c.401 (C.39:5B-25 et seq.) or this amendatory and supplementary act or any rule or regulation adopted pursuant to either.

d.(Deleted by amendment, P.L.2003, c.131).

L.1983, c.401, s.5; amended 1985, c.415, s.5; 2003, c.131, s.2; 2012, c.72, s.1.



Section 39:5B-30 - Transportation Of Hazardous Materials

39:5B-30. Transportation of hazardous materials
The transportation of hazardous materials in this State shall be carried out in accordance with the provisions of P.L. 1983, c. 401 (C. 39:5B-25 et seq.) and this amendatory and supplementary act, except that this section shall not be construed to limit the application or enforcement of the system of reporting the generation, transportation, storage and disposal of hazardous wastes required to be reported to the Department of Environmental Protection on the special waste manifest pursuant to N.J.A.C. 7:26-7.1 et seq., or as otherwise provided by law.

L. 1985, c. 415, s. 1, eff. Jan. 13, 1986.



Section 39:5B-31 - Inspection Of Vehicles.

39:5B-31 Inspection of vehicles.

2. a. Any State Police officer may inspect such vehicles, railroad cars, and places of origin or destination in the State with respect to compliance with motor carrier safety regulations or hazardous materials transportation regulations. Any State Police officer may also break such cargo seals on vehicles and railroad cars as may be necessary to inspect vehicles and railroad cars transporting hazardous materials to ascertain that packages as defined in 49 C.F.R. s.171.8 have been properly classified, described, packaged, marked, labeled, blocked and braced and are in proper condition for shipment.

Any State Police officer may stop and enter upon a commercial motor vehicle, as defined in the rules and regulations adopted pursuant to section 3 of P.L.1985, c.415 (C.39:5B-32), traveling the roads of the State for the purpose of performing safety inspections consistent with State law and as provided for under the rules and regulations adopted pursuant to section 3 of P.L.1985, c.415 (C.39:5B-32).

Any State Police officer may enter, during regular business hours, the commercial premises owned or leased by a commercial motor vehicle carrier, wherein the records, required to be maintained under State law and the rules and regulations adopted pursuant to section 3 of P.L.1985, c.415 (C.39:5B-32), are stored and maintained, and may inspect and copy the records for the purpose of enforcing State law and the rules and regulations adopted pursuant to section 3 of P.L.1985, c.415 (C.39:5B-32). If the records contain evidence of violations of State law or the rules and regulations adopted pursuant to section 3 of P.L.1985, c.415 (C.39:5B-32), a State Police officer shall produce and take possession of copies of the records. The Superintendent of State Police shall coordinate activities under this section with the Federal Motor Carrier Safety Administration to ensure compliance with all federal and State laws and regulations.

b.The powers exercised by the State Police pursuant to this section may also be exercised by police officers of the Port Authority of New York and New Jersey, police officers of the Delaware River Port Authority, and by personnel of the Department of Transportation duly authorized by the Superintendent of State Police. Appropriate personnel of the Department of Environmental Protection duly authorized by the superintendent may, consistent with federal regulations, inspect the contents of packages referred to in subsection a. of this section at places of origin prior to acceptance by the transporter or at places of destination after acceptance by the consignee. In addition, personnel of the Department of Environmental Protection so authorized may conduct, in conjunction with and under the direction of State Police personnel, inspections and break cargo seals as described in subsection a. of this section when at off-highway facilities, including, but not limited to, public truck stops, public rest areas, State weigh stations, and commercial motor vehicle inspection stations.

c.The Commissioner of Transportation is authorized to adopt, in consultation with the Superintendent of the State Police and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations governing inspection and breaking of cargo seals by those authorized to do so under this section. No person not given specific authority in this section to do so shall break cargo seals under this section or otherwise implement the provisions of this section.

L.1985, c.415, s.2; amended 2012, c.72, s.2.



Section 39:5B-31.1 - Annual Report; Rules And Regulations; Deposit, Disbursement Of Fees

39:5B-31.1. Annual report; rules and regulations; deposit, disbursement of fees
3. a. Notwithstanding any provision of Title 39 or Title 48 of the Revised Statutes to the contrary, the Commissioner of Transportation shall require all railroads operating in the State of New Jersey to annually report to the department the number of placarded rail freight cars transporting hazardous materials, as defined pursuant to P.L.1983, c.401 (C.39:5B-25 et seq.), originating or terminating in the State, and shall annually pay the department a $3 fee per placarded rail freight car transporting hazardous materials which originates or terminates in this State during the reporting year.

b. After a 24-month period following the effective date of this amendatory and supplementary act, the Commissioner of Transportation may, annually or less frequently, adopt regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) providing for the revision of the fee set forth is subsection a. of this section, provided, however that such fee shall not be increased by more than the increase in the consumer price index for all urban wage earners and clerical workers (CPI-W) in the Philadelphia-New Jersey Area, as reported by the United States Department of Labor for the period since the fee was last determined.

c. Moneys received from fees collected pursuant to this section shall be deposited in the General Fund and shall be disbursed to the department, subject to appropriation, to defray the expenses of the placarded rail freight car transporting hazardous materials program.

L.1993,c.124,s.3.



Section 39:5B-32 - Rules And Regulations.

39:5B-32 Rules and regulations.

3. a. The Superintendent of the State Police shall adopt, within six months of the effective date of this amendatory and supplementary act and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations concerning the qualifications of interstate motor carrier operators and vehicles, which shall substantially conform to the requirements established pursuant to sections 401 to 404 of the "Surface Transportation Assistance Act of 1982," Pub.L.97-424 (49 U.S.C. App. s. 2301-2304).

b.The superintendent, in consultation with the New Jersey Motor Vehicle Commission and with the Department of Transportation, shall revise and readopt, within six months of the effective date of P.L.1991, c.491, the rules and regulations adopted pursuant to subsection a. of this section to provide that the regulations:

(1)Substantially conform to the requirements concerning the qualifications of interstate motor carrier operators and vehicles established pursuant to sections 401 to 404 of the "Surface Transportation Assistance Act of 1982," Pub.L.97-424 (49 U.S.C. App. s.2301-2304) and the federal "Motor Carrier Safety Act of 1984," Pub.L.98-554 (49 U.S.C. App. s. 2501 et seq.); and

(2)Include provisions with regard to motor carrier operators and vehicles engaged in intrastate commerce or used wholly within a municipality or a municipality's commercial zone, except for farm vehicles weighing 26,000 pounds or less that are operated exclusively in intrastate commerce and are registered pursuant to R.S.39:3-24 and R.S.39:3-25, that are compatible with federal rules and regulations.

Notwithstanding subsection c. of this section, the hours of service variances as adopted in 49 CFR s.350.341(e), as amended and supplemented, are hereby adopted effective immediately for commercial motor vehicles weighing 26,001 pounds or more operating in intrastate commerce provided that these vehicles are not designed to transport 16 or more passengers, including the driver, or used in the transportation of hazardous materials and required to be placarded in accordance with 49 CFR s.172.500 et seq., or display a hazardous materials placard. The superintendent shall adopt rules and regulations that conform to the requirements established in 49 CFR s. 350.341(e) as amended and supplemented.

c.Notwithstanding any provision of law or regulation to the contrary, no person shall operate a commercial motor vehicle, as defined in rules adopted pursuant to this section, in this State unless the operation of the commercial motor vehicle is in accordance with the rules adopted by the Superintendent of State Police pursuant to this section.

The rules adopted pursuant to this section shall include rules concerning protection against shifting or falling cargo contained in 49 C.F.R. s. 393.100 to 393.106.

d.The superintendent shall enforce registration requirements under 49 U.S.C. 13902, 49 CFR Parts 356 and 365 and 49 CFR s.392.9a by placing out of service a commercial motor vehicle in interstate commerce discovered to be operating without its Federal Motor Carrier Safety Administration registration as required by 49 U.S.C. 13902, 49 CFR Parts 356 and 365 and 49 CFR s.392.9a, or beyond the scope of its Federal Motor Carrier Safety Administration registration.

e.The superintendent shall enforce financial responsibility requirements under 49 U.S.C. 13906 and 31139, and 49 CFR Part 387.

f.The superintendent shall enforce the implementation of programs designed to help prevent accidents and injuries resulting from the misuse of alcohol or use of controlled substances by drivers of commercial motor vehicles, pursuant to 49 CFR Part 382, and the implementation of federal procedures for transportation workplace drug and alcohol testing programs, pursuant to 49 CFR Part 40.

L.1985,c.415,s.3; amended 1991, c.491; 2004, c.97, s.1; 2005, c.109.



Section 39:5C-1 - Racing Or Making Of Speed Records; Penalty

39:5C-1. Racing or making of speed records; penalty
A person who shall operate or attempt or agree to operate a motor vehicle on a public highway in a race with any other motor vehicle or for the purpose of making a speed record or who shall arrange for, manage, encourage, or assist in, the holding of, or the attempting to hold, any such race or speed race event, is a disorderly person, and, upon conviction, shall be punished by a fine of not less than $25.00 nor more than $100.00 for the first offense and for each subsequent offense a fine of not less than $100.00 nor more than $200.00 or by imprisonment for not more than 90 days or both.

L.1955, c. 217, p. 840, s. 1.



Section 39:5D-1 - Findings And Declaration Of Policy

39:5D-1. Findings and declaration of policy
(a) The party States find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with State laws and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party States to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the over-all compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party States.

L.1966, c. 73, s. 1.



Section 39:5D-2 - Definitions

39:5D-2. Definitions
As used in this compact:

(a) "State" means a State, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home State" means the State which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by State law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

L.1966, c. 73, s. 1.



Section 39:5D-3 - Reports Of Conviction

39:5D-3. Reports of conviction
The licensing authority of a party State shall report each conviction of a person from another party State occurring within its jurisdiction to the licensing authority of the home State of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

L.1966, c. 73, s. 1.



Section 39:5D-4 - Effect Of Conviction

39:5D-4. Effect of conviction
(a) The licensing authority in the home State, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home State, shall apply the penalties of the home State or of the State in which the violation occurred, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home State shall give such effect to the conduct as is provided by the laws of the home State.

(c) If the laws of a party State do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party State shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party State shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

L.1966, c. 73, s. 1.



Section 39:5D-5 - Applications For New Licenses

39:5D-5. Applications for new licenses
Upon application for a license to drive, the licensing authority in a party State shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party State. The licensing authority in the State where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of 1 year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party State and currently in force unless the applicant surrenders such license.

L.1966, c. 73, s. 1.



Section 39:5D-6 - Applicability Of Other Laws

39:5D-6. Applicability of other laws
Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party State to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other co-operative arrangement between a party State and a nonparty State.

L.1966, c. 73, s. 1.



Section 39:5D-7 - Compact Administrator And Interchange Of Information

39:5D-7. Compact administrator and interchange of information
(a) The head of the licensing authority of each party State shall be the administrator of this compact for his State. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party State shall furnish to the administrator of each other party State any information or documents reasonably necessary to facilitate the administration of this compact.

L.1966, c. 73, s. 1.



Section 39:5D-8 - Entry Into Force And Withdrawal

39:5D-8. Entry into force and withdrawal
(a) This compact shall enter into force and become effective as to any State when it has enacted the same into law.

(b) Any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 6 months after the executive head of the withdrawing State has given notice of the withdrawal to the executive heads of all other party States. No withdrawal shall affect the validity or applicability by the licensing authorities of States remaining party to the compact of any report of conviction occurring prior to the withdrawal.

L.1966, c. 73, s. 1.



Section 39:5D-9 - Construction And Severability

39:5D-9. Construction and severability
This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State party thereto, the compact shall remain in full force and effect as to the remaining States and in full force and effect as to the State affected as to all severable matters.

L.1966, c. 73, s. 1.



Section 39:5D-10 - Licensing Authority Defined; Duty Of Furnishing Information

39:5D-10. Licensing authority defined; duty of furnishing information
As used in the compact, the term "licensing authority" with reference to this State, shall mean the Division of Motor Vehicles, Department of Law and Public Safety. Said division shall furnish to the appropriate authorities of any other party State any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact.

L.1966, c. 73, s. 2.



Section 39:5D-11 - Compact Administrator; Expenses

39:5D-11. Compact administrator; expenses
The compact administrator provided for in Article VII of the compact shall not be entitled to any additional compensation on account of his service as such administrator, but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.

L.1966, c. 73, s. 3.



Section 39:5D-12 - Executive Head Defined

39:5D-12. Executive head defined
As used in the compact, with reference to this State, the term "executive head" shall mean the Governor.

L.1966, c. 73, s. 4.



Section 39:5D-13 - Report Of Action Suspending, Revoking Or Otherwise Limiting License

39:5D-13. Report of action suspending, revoking or otherwise limiting license
Any court or other agency of this State, or a subdivision thereof, which has jurisdiction to take any action suspending, revoking or otherwise limiting a license to drive, shall report any such action and the adjudication upon which it is based to the Division of Motor Vehicles within 3 days on forms furnished by the division.

L.1966, c. 73, s. 5.



Section 39:5D-14 - Suspension Of Enforcement Against Party State

39:5D-14. Suspension of enforcement against party State
If it is determined by the Director of Motor Vehicles of the State of New Jersey that the provisions of the compact, in full or in part, are not being implemented with respect to violations reported from the State of New Jersey by any other party State, the director with the approval of the Governor of New Jersey, may suspend the enforcement of the provisions of this agreement as against such party State until such time as he shall determine that such implementation by the other party State is being had.

L.1966, c. 73, s. 6.



Section 39:5F-1 - Findings Of Party Jurisdictions

39:5F-1. Findings of party jurisdictions
The party jurisdictions find that:

a. In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(1) Must post collateral or bond to secure appearance for trial at a later date; or

(2) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(3) Is taken directly to court for his trial to be held.

b. In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

c. The purpose of the practices described in subsections 1a. and b. above is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his home jurisdiction and disregard his duty under the terms of the traffic citation.

d. A motorist receiving a traffic citation in his home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

e. The practice described in subsection a. above causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

f. The deposit of a driver's license as a bail bond, as described in subsection 1b. above, is viewed with disfavor.

g. The practices described herein consume an undue amount of law enforcement time.

L.1983, c. 46, s. 1, eff. Jan. 28, 1983.



Section 39:5F-2 - Policy Of Party Jurisdictions

39:5F-2. Policy of party jurisdictions
It is the policy of the party jurisdictions to:

a. Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

b. Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay, whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

c. Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

d. Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

L.1983, c. 46, s. 2, eff. Jan. 28, 1983.



Section 39:5F-3 - Purpose

39:5F-3. Purpose
The purpose of this compact is to:

a. Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in section 2 above in a uniform and orderly manner.

b. Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

L.1983, c. 46, s. 3, eff. Jan. 28, 1983.

Article II



Section 39:5F-4 - Definitions

39:5F-4. Definitions
As used in this compact:

a. "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation, containing an order which requires the motorist to respond;

b. "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation;

c. "Compliance" means the act of answering a citation, summons or subpena through appearance at court, or payment of fines and costs, or both;

d. "Court" means a court of law or traffic tribunal;

e. "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction;

f. "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator;

g. "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist;

h. "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Provinces of Canada, or other countries;

i. "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction;

j. "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that he will comply with the terms of that traffic citation;

k. "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation;

l. "Terms of the citation" means those options expressly stated upon the citation.

L.1983, c. 46, s. 4, eff. Jan. 28, 1983.

Article III



Section 39:5F-5 - Collateral To Secure Appearance; Personal Recognizance

39:5F-5. Collateral to secure appearance; personal recognizance
When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in section 6 of this act, require the motorist to post collateral to secure appearance, if the officer receives the motorist's personal recognizance that he will comply with the terms of the citation.

L.1983, c. 46, s. 5, eff. Jan. 28, 1983.



Section 39:5F-6 - Personal Recognizance

39:5F-6. Personal recognizance
Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it shall take place immediately following issuance of the citation.

L.1983, c. 46, s. 6, eff. Jan. 28, 1983.



Section 39:5F-7 - Report Of Motorists Failure To Comply With Terms Of Citation

39:5F-7. Report of motorists failure to comply with terms of citation
Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the Compact Manual as minimum requirements for effective processing by the home jurisdiction.

L.1983, c. 46, s. 7, eff. Jan. 28, 1983.



Section 39:5F-8 - Transmission Of Report To Home Jurisdiction Of Motorist

39:5F-8. Transmission of report to home jurisdiction of motorist
Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist the information in a form and content as contained in the Compact Manual.

L.1983, c. 46, s. 8, eff. Jan. 28, 1983.



Section 39:5F-9 - Suspension Of Driving Privilege By Issuing Jurisdiction

39:5F-9. Suspension of driving privilege by issuing jurisdiction
The licensing authority of the issuing jurisdiction need not suspend the driving privilege of a motorist for whom a report has been transmitted.

L.1983, c. 46, s. 9, eff. Jan. 28, 1983.



Section 39:5F-10 - Limitation On Transmission Of Report; Date Of Transmission

39:5F-10. Limitation on transmission of report; date of transmission
The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than 6 months after the date on which the traffic citation was issued.

L.1983, c. 46, s. 10, eff. Jan. 28, 1983.



Section 39:5F-11 - Limitation On Transmission Of Report; Date Of Issuance Of Citation

39:5F-11. Limitation on transmission of report; date of issuance of citation
The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

L.1983, c. 46, s. 11, eff. Jan. 28, 1983.

Article IV



Section 39:5F-12 - Suspension Of Drivers License By Home Jurisdiction

39:5F-12. Suspension of drivers license by home jurisdiction
Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be accorded.

L.1983, c. 46, s. 12, eff. Jan. 28, 1983.



Section 39:5F-13 - Record Of Actions; Reports To Issuing Jurisdiction

39:5F-13. Record of actions; reports to issuing jurisdiction
The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the Compact Manual.

L.1983, c. 46, s. 13, eff. Jan. 28, 1983.

Article V



Section 39:5F-14 - Effect On Other Laws Or Agreements

39:5F-14. Effect on other laws or agreements
Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to license to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangements between a party jurisdiction and a nonparty jurisdiction.

L.1983, c. 46, s. 14, eff. Jan. 28, 1983.

Article VI



Section 39:5F-15 - Board Of Compact Administrators

39:5F-15. Board of compact administrators
For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a Board of Compact Administrators is established. The board shall be composed of one representative from each party jurisdiction, to be known as the compact administrator. The compact administrator shall be appointed by the chief executive of the jurisdiction and shall serve and be subject to removal in accordance with the laws of his jurisdiction. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate may not serve on the board unless written notification of his identity has been given to the board.

L.1983, c. 46, s. 15, eff. Jan. 28, 1983.



Section 39:5F-16 - Voting; Action Of Board

39:5F-16. Voting; action of board
Each member of the Board of Compact Administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

L.1983, c. 46, s. 16, eff. Jan. 28, 1983.



Section 39:5F-17 - Chairman And Vice-chairman

39:5F-17. Chairman and vice-chairman
The board shall elect annually, from its membership, a chairman and vice-chairman.

L.1983, c. 46, s. 17, eff. Jan. 28, 1983.



Section 39:5F-18 - Bylaws

39:5F-18. Bylaws
The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

L.1983, c. 46, s. 18, eff. Jan. 28, 1983.



Section 39:5F-19 - Donations And Grants

39:5F-19. Donations and grants
The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize and dispose of the same.

L.1983, c. 46, s. 19, eff. Jan. 28, 1983.



Section 39:5F-20 - Contracts For Or Acceptance Of Services Or Personnel

39:5F-20. Contracts for or acceptance of services or personnel
The board may contract with, or accept services or personnel from any governmental or intergovernmental agency, persons, firm or corporation, or any private, nonprofit organization or institution.

L.1983, c. 46, s. 20, eff. Jan. 28, 1983.



Section 39:5F-21 - Procedures And Forms

39:5F-21. Procedures and forms
The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the Compact Manual.

L.1983, c. 46, s. 21, eff. Jan. 28, 1983.

Article VII



Section 39:5F-22 - Effective Upon Adoption By At Least Two Jurisdictions

39:5F-22. Effective upon adoption by at least two jurisdictions
This compact shall become effective when it has been adopted by at least two jurisdictions.

L.1983, c. 46, s. 22, eff. Jan. 28, 1983.



Section 39:5F-23 - Entry Into Compact; Resolution Of Ratification; Effective Date

39:5F-23. Entry into compact; resolution of ratification; effective date
a. Entry into the compact shall be made by a Resolution of Ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairman of the board.

b. The resolution shall be in a form and content as provided in the Compact Manual and shall include statements that in substance are as follows:

(1) A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

(2) Agreement to comply with the terms and provisions of the compact.

(3) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

c. The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than 60 days after notice has been given by the chairman of the Board of Compact Administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

L.1983, c. 46, s. 23, eff. Jan. 28, 1983.



Section 39:5F-24 - Withdrawal

39:5F-24. Withdrawal
A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

L.1983, c. 46, s. 24, eff. Jan. 28, 1983.

Article VIII



Section 39:5F-25 - Violations Not Covered By Compact

39:5F-25. Violations not covered by compact
The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

L.1983, c. 46, s. 25, eff. Jan. 28, 1983.

Article IX



Section 39:5F-26 - Amendment

39:5F-26. Amendment
This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the Board of Compact Administrators and may be initiated by one or more party jurisdictions.

L.1983, c. 46, s. 26, eff. Jan. 28, 1983.



Section 39:5F-27 - Endorsement Of Amendment

39:5F-27. Endorsement of amendment
Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective 30 days after the date of the last endorsement.

L.1983, c. 46, s. 27, eff. Jan. 28, 1983.



Section 39:5F-28 - Failure To Respond As Endorsement

39:5F-28. Failure to respond as endorsement
Failure of a party jurisdiction to respond to the compact chairman within 120 days after receipt of the proposed amendment shall constitute endorsement.

L.1983, c. 46, s. 28, eff. Jan. 28, 1983.

Article X



Section 39:5F-29 - Construction; Severability

39:5F-29. Construction; severability
This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government agency, person, or circumstance, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

L.1983, c. 46, s. 29, eff. Jan. 28, 1983.

Article XI



Section 39:5F-30 - Title Of Compact

39:5F-30. Title of compact
This compact shall be known and may be cited as the "Nonresident Violator Compact" .

L.1983, c. 46, s. 30, eff. Jan. 28, 1983.



Section 39:5G-1 - Penalties For Violations Of Limousine Laws; Enforcement.

39:5G-1 Penalties for violations of limousine laws; enforcement.

18. A person who shall own and operate a limousine in any street in this State in violation of the provisions of article 2 of chapter 16 of Title 48 of the Revised Statutes or of Title 39 of the Revised Statutes shall be subject to the following penalties:

a. (1) For operating a limousine without a license issued by a municipality pursuant to R.S.48:16-17, knowingly permitting a driver to operate a limousine without a validly issued driver's license or a validly issued commercial driver license if required pursuant to N.J.A.C.13:21-23.1, failure to have filed an insurance policy in the amount of $1,500,000 which is currently in force as provided in R.S.48:16-14 or in the amounts required pursuant to section 14 of P.L.1999, c.356 (C.48:16-22.4), operating a limousine in which the number of passengers exceeds the maximum seating capacity as provided in R.S.48:16-13 or section 2 of P.L.1997, c.356 (C.48:16-13.1): a fine of $2,500 for the first offense and a fine of $5000 for the second or subsequent offense;

(2)For operating a limousine without the special registration plates required pursuant to section 12 of P.L.1979, c.224 (C.39:3-19.5), or operating a limousine without the limousine being properly inspected as provided in R.S.39:8-1: a fine of $1,250 for the first offense and a fine of $2,500 for the second or subsequent offense;

(3)For operating a limousine without the attached sideboards required by section 11 of P.L.1999, c.356 (C.48:16-22.1), failure to retain within the limousine appropriate proof of insurance pursuant to R.S.48:16-17 or failure to execute and deliver to the chief administrator the power of attorney required pursuant to R.S.48:16-16: a fine of $250 for the first offense and $500 for the second and subsequent offense;

(4)For failure to be equipped with a two-way communications system, a removable first-aid kit, and an operable fire extinguisher as required by section 11 of P.L.1999, c.356 (C.48:16-22.1), or any other violation of the provisions of article 2 of chapter 16 of Title 48 of the Revised Statutes other than those enumerated in this subsection: a fine of $50 for the first offense and $100 for the second and subsequent offense.

b.Violations of this section shall be enforced and penalties collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court or any municipal court where the violation was detected, or where the defendant was apprehended, shall have jurisdiction to enforce this section. Penalties imposed pursuant to this section shall be in addition to those otherwise imposed according to law. All penalties collected pursuant to the provisions of this section shall be forwarded as provided in R.S.39:5-40 and subsection b. of R.S.39:5-41.

c.State Police officers may enter the property of the operator of a limousine service to conduct an inspection of documents and vehicles upon probable cause that the operator is violating R.S.48:16-14, R.S.48:16-17, R.S.48:16-22, section 11 of P.L.1999, c.356 (C.48:16-22.1), section 14 of P.L.1999, c.356 (C.48:16-22.4), or section 12 of P.L.1979, c.224 (C.39:3-19.5).

L.1999, c.356, s.18; amended 2001, c.416, s.11; 2009, c.325, s.1.



Section 39:5G-2 - Chauffeur Endorsement.

39:5G-2 Chauffeur endorsement.

5. a. No person shall operate a limousine, or any other passenger automobile, as defined in R.S.39:1-1, provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, including, but not limited to, the use of authorized drivers of rental vehicles to provide such passenger transportation, in this State unless the person has a chauffeur endorsement. An owner of a limousine service, or any other company or service which pairs a passenger automobile, as defined in R.S.39:1-1, and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, who permits the operation of a limousine, or any other passenger automobile provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, by any person who does not hold a chauffeur endorsement shall be subject to a penalty of $500.

Actions to impose a penalty under this subsection shall be brought, and any such penalty shall be collected, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court or any municipal court where the violation was detected, or where the defendant was apprehended, shall have jurisdiction to hear any action brought for violation of this subsection. Penalties imposed pursuant to this subsection shall be in addition to those otherwise imposed according to law. All penalties collected pursuant to the provisions of this subsection shall be forwarded as provided in R.S.39:5-40 and subsection b. of R.S.39:5-41. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense.

b.To qualify for a chauffeur endorsement, an applicant shall provide the New Jersey Motor Vehicle Commission (hereinafter "the commission") with the applicant's name, home address, citizenship status, photographic identification, birth certificate, and such other information as the Chief Administrator of the New Jersey Motor Vehicle Commission (hereinafter the "chief administrator") may require.

c.The fee for the chauffeur endorsement shall be set by the chief administrator.

d.An applicant shall be required to submit proof that the applicant meets the medical standards for commercial drivers which are contained in 49 CFR 391.41.

e.An applicant shall submit to being fingerprinted by the Division of State Police in the Department of Law and Public Safety or by agents appointed by, or under contract to, the division and shall also provide written consent to the performance of a criminal history record background check unless the applicant was previously fingerprinted and had a criminal history background check conducted as part of an application for a Commercial Driver License or a passenger endorsement under a Commercial Driver License or both. The chief administrator is authorized to exchange fingerprint data and photographic identification with and receive criminal history record background information results from the Division of State Police. The division shall inform the chief administrator if an applicant's criminal history record background check reveals a conviction of a disqualifying crime as specified in subsection g. of this section. The applicant shall bear the cost of fingerprinting and the cost for the background checks, including all costs of administering and processing the checks. As used in this section, "criminal history record background check" means a determination of whether a person has a criminal record by cross-referencing that person's name and fingerprint data with those on file with the State Bureau of Identification in the Division of State Police.

f.No applicant shall be issued a chauffeur endorsement unless the applicant is 21 years of age or older.

g.An applicant shall be disqualified from obtaining a chauffeur endorsement if the applicant's criminal history record background check reveals a record of conviction of any of the following crimes:

(1)In New Jersey or elsewhere any crime as follows: aggravated assault, arson, burglary, escape, extortion, homicide, kidnapping, robbery, aggravated sexual assault, sexual assault or endangering the welfare of a child pursuant to N.J.S.2C:24-4, whether or not armed with or having in his possession any weapon enumerated in subsection r. of N.J.S.2C:39-1, a crime pursuant to the provisions of N.J.S.2C:39-3, N.J.S.2C:39-4, or N.J.S.2C:39-9, or other than a disorderly persons or petty disorderly persons offense for the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2.

(2)In any other state, territory, commonwealth, or other jurisdiction of the United States, or any country in the world, as a result of a conviction in a court of competent jurisdiction, a crime which in that other jurisdiction or country is comparable to one of the crimes enumerated in paragraph (1) of this subsection.

h.If an applicant who has been convicted of one of the crimes enumerated in paragraph (1) of subsection g. of this section can produce a certificate of rehabilitation issued pursuant to section 2 of P.L.2007, c.327 (C.2A:168A-8) or, if the criminal offense occurred outside New Jersey, an equivalent certificate from the jurisdiction where the criminal offense occurred, the criminal offense will not disqualify the applicant from obtaining a chauffeur endorsement.

i.Nothing in this section shall be construed to require operators of taxicabs, hotel buses, buses employed solely in transporting school children or teachers, vehicles owned and operated directly or indirectly by businesses engaged in the practice of mortuary science when those vehicles are used exclusively for providing transportation related to the provision of funeral services, autobuses which are subject to the jurisdiction of the Department of Transportation or interstate autobuses required by federal or State law or regulations of the Department of Transportation to carry insurance against loss from liability imposed by law on account of bodily injury or death to obtain a chauffeur endorsement pursuant to subsection a. of this section.

j.The chief administrator is authorized to adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this section.

k."Certification date" means the date on which the chief administrator certifies to the Governor that the Motor Vehicle Automated Transaction System (MATRX) is capable of accommodating the new chauffeur endorsement. The chief administrator shall make such certification when the MATRX system can denote the existence of the endorsement and can monitor and track the status of the endorsement on a person's driving record.

L.2009, c.325, s.5.



Section 39:6-23 - Short Title

39:6-23. Short title
This act shall be known and may be cited as the "Motor Vehicle Security-Responsibility Law."

L.1952, c. 173, p. 548, s. 1.



Section 39:6-24 - Definitions

39:6-24. Definitions
The following words and phrases, when used in this act, shall, for the purposes of this act, have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

"Director" --The Director of the Division of Motor Vehicles in the Department of Law and Public Safety.

"License" --Any license, temporary instruction permit or temporary license issued under the laws of this State pertaining to the licensing of persons to operate motor vehicles.

"Nonresident's operating privilege" --The privilege conferred upon a nonresident by the laws of this State pertaining to the operation by him of a motor vehicle, or the use of a motor vehicle owned by him, in this State.

"State" --Any State, territory or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

L.1952, c. 173, p. 548, s. 2.



Section 39:6-25 - Security Deposit

39:6-25. Security deposit
(a) If 20 days after the receipt of a report of a motor vehicle accident within this State which has resulted in bodily injury or death, or damage to the property of any one person in excess of $500.00, the director does not have on file evidence satisfactory to him that the person who would otherwise be required to file security under subsection (b) of this section has been released from liability, or has been finally adjudicated not to be liable, or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the accident, and in the event of an accident involving an automobile, required to have coverage for personal injury protection benefits pursuant to P.L. 1972, c. 70 (C. 39:6A-1 et seq.), has also reimbursed or has executed a duly acknowledged written agreement to pay an agreed amount in installments to reimburse the Unsatisfied Claim and Judgment Fund for the payment of all personal injury protection benefits the fund has made or shall make pursuant to section 7 or section 10 of P.L. 1972, c. 198 (C. 39:6-86.1 and C. 39:6-86.4) by reason of the failure of such person to have the requisite insurance coverage in effect, the director shall determine the amount of security which may be necessary in his judgment to satisfy any reimbursement, judgment or judgments for damages resulting from such accident as may be recovered against each operator or owner in view of the total insurance protection available to the injured party. The Director of the Division of Motor Vehicles shall promulgate such rules as may be necessary to set forth those instances where deposit of security is necessary.

(b) The director may, within 90 days after the receipt of such report of a motor vehicle accident, suspend the license of each operator and all registrations of each owner of a motor vehicle in any manner involved in such accident, and if such operator is a nonresident the privilege of operating a motor vehicle within this State, and if such owner is a nonresident the privilege of the use within this State of any motor vehicle owned by him, unless such operator or owner or both shall deposit security in the sum so determined by the director; provided, notice of such suspension shall be sent by the director to such operator and owner not less than 10 days prior to the effective date of such suspension and shall state the amount required as security. Where erroneous information is given the director with respect to the matters set forth in paragraph (1), (2) or (3) of subsection (c) of this section, he may take appropriate action as hereinbefore provided, within 90 days after receipt by him of correct information with respect to said matters.

(c) This section shall not apply under the conditions stated in section 4 of this act nor:

(1) To such operator or owner, if such owner had in effect, at the time of such accident, a motor vehicle liability policy with respect to the motor vehicle involved in such accident;

(2) To such operator, if not the owner of such motor vehicle, if there was in effect at the time of such accident a motor vehicle liability policy or bond with respect to his operation of motor vehicles not owned by him;

(3) To such operator or owner if the liability of such operator or owner for damages resulting from such accident is, in the judgment of the director, covered by any other form of liability insurance policy or bond; nor

(4) To any person qualifying as a self-insurer under section 30 of this act, or to any person operating a motor vehicle for such self-insurer.

No such policy or bond shall be effective under this section unless issued by an insurance company or surety company authorized to do business in this State, except that if such motor vehicle was not registered in this State, or was a motor vehicle which was registered elsewhere than in this State at the effective date of the policy or bond, or the most recent renewal thereof, such policy or bond shall not be effective under this section unless the insurance company or surety company if not authorized to do business in this State shall execute a power of attorney authorizing the director to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such accident; provided, however, every such policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than $15,000.00 because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, to a limit of not less than $30,000.00 because of bodily injury to or death of two or more persons in any one accident, and, if the accident has resulted in injury to or destruction of property, to a limit of not less than $5,000.00 because of injury to or destruction of property of others in any one accident and if policy or bond is applicable to an automobile required to have coverage for personal injury protection benefits pursuant to P.L. 1972, c. 70 (C. 39:6A-1 et seq.), it shall include an amount to cover personal injury protection benefits as required by that act.

L. 1952, c. 173, s. 3; amended 1958,c.95,s.1; 1959,c.78; 1967,c.188; 1971,217,s.2; 1972,c.199,s.1; 1975,c.252; 1988,c.119,s.12.



Section 39:6-26 - Inapplicability Of Requirements As To Security And Suspension

39:6-26. Inapplicability of requirements as to security and suspension
The requirements as to security and suspension in section 3 of this act shall not apply:

(a) to the operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of any one other than such operator or owner;

(b) to the operator or the owner of a motor vehicle legally parked at the time of the accident;

(c) to the owner of a motor vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission; or to the operator if he was a chauffeur or operator employed by the owner of the motor vehicle and was operating with the permission of the owner.

(d) if, prior to the date that the director would otherwise suspend license and registration or nonresident's operating privilege under section 3 of this act, there shall be filed with the director evidence satisfactory to him that the person who would otherwise have to file security has been released from liability or been finally adjudicated not to be liable or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments, with respect to all claims for injuries or damages resulting from the accident and with respect to an accident involving an automobile, required to have coverage for personal injury protection benefits pursuant to P.L.1972, c. 70, has also reimbursed or executed a duly acknowledged written agreement to pay an agreed amount in installments to reimburse the Unsatisfied Claim and Judgment Fund for the payments it has made or shall make pursuant to section 7 or section 10 of P.L. , c. (Assembly Bill No. 803 presently pending in the Legislature) by reason of the failure of such person to have the requisite insurance coverage in effect.

L.1952, c. 173, p. 551, s. 4. Amended by L.1972, c. 199, s. 2, eff. Jan. 1, 1973.



Section 39:6-27 - Duration Of Suspension; Default In Payment Of Installment

39:6-27. Duration of suspension; default in payment of installment
The license and registration and nonresident's operating privilege suspended as provided in section three of this act shall remain so suspended and shall not be renewed nor shall any such license or registration be issued to such person until:

(a) such person shall deposit or there shall be deposited on his behalf the security required under said section 3 of this act; or

(b) one year shall have elapsed following the date of such suspension and evidence satisfactory to the director has been filed with him that during such period no action for damages arising out of the accident has been instituted; or

(c) evidence satisfactory to the director has been filed with him of a release from liability, or a final adjudication of nonliability, or a duly acknowledged written agreement, in accordance with section 4(d) of P.L.1952, c. 173 (C. 39:6-26) and with respect to an automobile required to have coverage for personal injury protection benefits pursuant to P.L.1972, c. 70 has filed evidence satisfactory to the director that he has also met the additional requirements of section 4(d) of P.L.1952, c. 173 (C. 39:6-26) pertaining to such automobile; provided, however, in the event there shall be any default in the payment of any installment under any duly acknowledged written agreement, then, upon notice of such default, the director shall forthwith suspend the license and registration or nonresident's operating privilege of such person defaulting which shall not be restored unless and until

(1) such person deposits and thereafter maintains security as required under said section 3 of this act in such amount as the director may then determine; or

(2) one year shall have elapsed following the date when such security was required and during such period no action upon such agreement has been instituted in a court in this State.

Subsections 5(b) and 5(c)(1) of this section shall not apply to amounts in reimbursement of the Unsatisfied Claim and Judgment Fund which remain unpaid after 1 year.

L.1952, c. 173, p. 552, s. 5. Amended by L.1972, c. 199, s. 3, eff. Jan. 1, 1973.



Section 39:6-28 - Operator Or Owner Involved In Accident Without License Or A Nonresident

39:6-28. Operator or owner involved in accident without license or a nonresident
(a) In case the operator or the owner of a motor vehicle involved in an accident within this State has no license or registration, or is a nonresident, he shall not be allowed a license or registration until he has complied with the requirements of this act to the same extent that would be necessary if, at the time of the accident, he had held a license and registration.

(b) When a nonresident's operating privilege is suspended pursuant to section three or section five of this act, the director shall transmit a certified copy of the record of such action to the official in charge of the issuance of licenses and registration certificates in the State in which such nonresident resides, if the law of such other State provides for action in relation thereto similar to that provided for in subsection (c) of this section.

(c) Upon receipt of such certification that the operating privilege of a resident of this State has been suspended or revoked in any such other State pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, under circumstances which would require the director to suspend a nonresident's operating privilege had the accident occurred in this State, the director shall suspend the license of such resident if he was the operator, and all of his registrations if he was the owner of a motor vehicle involved in such accident. Such suspension shall continue until such resident furnishes evidence of his compliance with the law of such other State relating to the deposit of such security.

L.1952, c. 173, p. 552, s. 6.



Section 39:6-29 - Security, Requirements As To

39:6-29. Security, requirements as to
The security under this act shall be in such form and in such amount as the director may require but in no case in excess of the limits specified in section three of this act in reference to the acceptable limits of a policy or bond. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody of the director or State Treasurer, the person depositing it may, in writing, amend the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided, however, that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

The director may reduce the amount of security ordered in any case within six months after the date of the accident if, in his judgment, the amount ordered is excessive. In case the security originally ordered has been deposited the excess deposited over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith, notwithstanding the provisions of section eight of this act.

L.1952, c. 173, p. 553, s. 7.



Section 39:6-30 - Application Of Security; Return Of Deposit Or Balance

39:6-30. Application of security; return of deposit or balance
Security deposited in compliance with the requirements of this act shall be applicable only to the payment of a judgment or judgments rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question in a civil action, begun not later than 1 year after the date of such accident, or within 1 year after the date of deposit of any security under subparagraph (c) of section 5 of this act, or to the payment in settlement, agreed to by the depositor, of a claim or claims arising out of such accident or to the reimbursement of the Unsatisfied Claim and Judgment Fund for the payment of personal injury protection benefits pursuant to section 7 or section 10 of P.L. , c. (Assembly Bill No. 803 presently pending in the Legislature). Such deposit or any balance thereof shall be returned to the depositor or his personal representative when evidence satisfactory to the director has been filed with him that there has been a release from liability, or a final adjudication of nonliability, or a duly acknowledged agreement in accordance with subparagraph (d) of section 4 of this act, and in the event of an accident involving an automobile required to have coverage for personal injury protection benefits pursuant to P.L.1972, c. 70, if the depositor has also met the additional requirements of section 4(d) of P.L.1952, c. 173 (C. 39:6-26) pertaining to such automobile or whenever, after the expiration of 1 year (1) from the date of the accident, or (2) from the date of any security under subparagraph (c) of section 5 of this act, the director shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid and no amount in reimbursement, to the Unsatisfied Claim and Judgment Fund for payment of personal injury protection benefits, remains unpaid by such person.

L.1952, c. 173, p. 554, s. 8. Amended by L.1959, c. 146, p. 588, s. 1; L.1972, c. 199, s. 4, eff. Jan. 1, 1973.



Section 39:6-30.1 - Remission Of Funds To State Treasurer; Investments

39:6-30.1. Remission of funds to state treasurer; investments
All sums deposited with the director in compliance with the requirements of the "Motor Vehicle Security-Responsibility Law" shall be remitted forthwith to the State Treasurer and shall be kept separate and apart from all other State funds. The State Treasurer shall be the custodian of said funds and shall make all disbursements from said funds in the same manner as other State disbursements are made. Said funds may be invested and reinvested by the Director of the Division of Investment, Department of the Treasury, in the same manner as other State funds. All earnings received from the investment of such funds shall be paid into the General Treasury and become a part of the General State Fund.

L.1959, c. 146, p. 589, s. 2.



Section 39:6-35 - Failure To Satisfy Judgment

39:6-35. Failure to satisfy judgment
If a person fails to pay and satisfy every judgment rendered against him for damages because of personal injury or death, or damage to property in excess of $500.00, resulting from the ownership, maintenance, use or operation of a motor vehicle and every judgment based on an agreement or contract made in settlement of damages arising out of a motor vehicle accident, within 60 days after its entry, or if an appeal is taken therefrom within that time, within 60 days after the judgment as entered or modified becomes final, the operator's license and all registration certificates of any such person, other than a chauffeur or operator employed by the owner of a motor vehicle and so acting at the time of the damage, injuries or death resulting in the judgment, shall, upon receiving a certified copy of a transcript of the final judgment from the court in which it was rendered showing it to have been still unsatisfied more than 60 days after it became final, be forthwith suspended by the director.

If the director is satisfied that a judgment debtor or his insurance carrier was, within the said 60-day period, ready, willing and able to pay the said judgment but was prevented from so doing by reason of the refusal or legal inability of the judgment creditor to accept payment, or that the failure to pay said judgment within the said 60-day period was due to the act or neglect of the judgment debtor's insurance carrier and not to any fault of the judgment debtor then the director may, in his discretion, extend the 60-day limitation herein prescribed for any reasonable time necessary to complete the formality of payment of the judgment and shall not suspend the judgment debtor's driver's license, operating privilege or certificate of registration.

The judgment herein mentioned shall be a judgment of a court of competent jurisdiction of this State or any other state or of a District Court of the United States.

The license and registration certificates shall remain so suspended and shall not be renewed, nor shall a motor vehicle be thereafter registered in the name of that person while the judgment remains unstayed, unsatisfied, subsisting and until every such judgment is satisfied or discharged, except that in the event that the judgment debtor shall be relieved of liability for payment of said judgment by an adjudication of the court in which the same was entered, or if the right to enforce said judgment by docketing and revival, or by revival, or by bringing an action thereon, shall have expired without such revival or the bringing of any such action thereon, the judgment debtor's license shall be restored to him, and one or more motor vehicles may be registered in his name, upon application to the Division of Motor Vehicles.

A discharge in bankruptcy shall relieve the judgment debtor from any of the requirements of this act, provided that the underlying judgment was not based on a willful or malicious tort.

The clerk of the court in which the judgment is rendered, or the court where it has no clerk, shall forward to the director, at the request of the judgment creditor or his attorney, after the expiration of the 60 days a certified copy of the judgment or a transcript thereof, as aforesaid.

Upon the filing with the court of proof of satisfaction or discharge of a judgment, the nonpayment of which has been previously certified to the director, the clerk of the court, or the court where it has no clerk shall immediately forward notice of such satisfaction or discharge to the director.

If the defendant is a nonresident the director shall transmit to the officer in charge of the issuance of driver licenses and registration certificates of the state of which the defendant is a resident a certified copy of the judgment.

If after proof is given, another such judgment is recovered against that person for an accident occurring before the proof was given, the license and certificate shall again be and remain suspended, and no other license or certificate shall be issued to him while the judgment so remains unsatisfied and subsisting.

L. 1952, c. 173, s. 13; amended 1956,c.175; 1957,c.106; 1964,c.113; 1973,c.5; 1979, c.169,s.1; 1988,c.119,s.13.



Section 39:6-36 - Nonresident; Judgment Unsatisfied

39:6-36. Nonresident; judgment unsatisfied
While a final judgment against a nonresident motor vehicle owner or operator is so unstayed, unsatisfied and subsisting for more than 60 days, his privilege of operating a motor vehicle, whether owned by him or not, in this State, shall be withdrawn and shall not be renewed. No operator's or chauffeur's license shall be issued to him nor shall a motor vehicle be registered in his name until every such judgment is stayed, satisfied or discharged as herein provided.

L.1952, c. 173, p. 559, s. 14. Amended by L.1979, c. 169, s. 2, eff. Aug. 9, 1979.



Section 39:6-37 - Insolvent, Bankrupt Insurer

39:6-37. Insolvent, bankrupt insurer
Whenever it appears to the satisfaction of the director that: at the time of a motor vehicle accident resulting in the death of or injury to any person, or damage to property to the extent of $500.00, the judgment debtor, against whom a judgment has been obtained as a result of such accident, was insured in an insurance company, authorized to do business in this State, against public liability for injuries or death to one person to the extent of $15,000.00 and for injuries or death to more than one person to the extent of $30,000.00 and for damage to property to the extent of $5,000.00 arising out of a single motor vehicle accident and with respect to an automobile, as defined in section 2 of P.L.1972, c. 70 (C. 39:6A-2), registered or principally garaged in New Jersey; personal injury protection coverage as provided in the "New Jersey Automobile Reparation Reform Act," P.L.1972, c.70 (C.39 :6A-1 et seq.), and that the judgment has not been paid or the personal injury protection benefits have not been paid because, subsequent to the date of such accident, such insurance company has become insolvent or bankrupt, or the Commissioner of Insurance has undertaken control thereof for the purpose of liquidation, he shall not suspend the operator's license and the registration certificates of such judgment debtor.

L. 1952, c. 173, s. 15; amended 1958, c.95, s.3; 1972, c.199, s.7; 1979, c.1 69, s.3; 1988, c.119, s.14.



Section 39:6-38 - Partial Payments Which Are Deemed Satisfaction Of Judgment

39:6-38. Partial payments which are deemed satisfaction of judgment
For the purposes of sections 9 to 14 of this act when:

(a) $10,000.00 has been credited upon any judgment or judgments rendered in excess of that amount for bodily injury to or the death of 1 person as the result of 1 accident;

(b) Subject to the limit of $10,000.00 for 1 person so injured or killed, the sum of $20,000.00 has been credited upon any judgment or judgments rendered in excess of that amount for bodily injury to or the death of more than 1 person as the result of 1 accident; or

(c) $5,000.00 has been credited upon any judgment or judgments rendered in excess of that amount for damage to property as the result of 1 accident--

Such payment or payments shall be deemed a satisfaction of the judgment or judgments.

L.1952, c. 173, p. 559, s. 16. Amended by L.1958, c. 95, p. 545, s. 4.



Section 39:6-39 - Payment Of Judgment In Installments

39:6-39. Payment of judgment in installments
A judgment debtor to whom this chapter applies may, for the sole purpose of giving authority to the director to authorize the judgment debtor to operate a motor vehicle thereafter, on due notice to the judgment creditor, apply to the court in which the trial judgment was obtained for the privilege of paying the judgment in installments. The court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order, fixing the amounts and times of payment of the installments. The director may, in his discretion, while the judgment debtor is not in default in paying the installments, restore, or refrain from suspending his license or registration certificate or certificates, or either or both of them. The license or certificate or certificates, or either or both or all of them, shall be suspended as hereinbefore provided when the director is satisfied that the judgment debtor has failed to comply with the terms of the court order.

L.1952, c. 173, p. 560, s. 17. Amended by L.1979, c. 169, s. 4, eff. Aug. 9, 1979.



Section 39:6-42 - Certified Abstract Of Operating Record; Fees

39:6-42 Certified abstract of operating record; fees
20. Upon the request of any insurance company, any person furnishing any financial responsibility or any surety on a bond herein provided for, the director shall furnish such company person or surety a certified abstract of the operating record of any person subject to the provisions of this act. If there is no record of his conviction of a violation of a provision of law relating to the operation of motor vehicles or of an injury or damage caused by him as herein provided, the director shall so certify. The director shall collect a fee of $10 for each certified or uncertified abstract so issued. The director shall use the same schedule of fees established above for abstracts requested by persons authorized by law to receive them.

L.1952,c.173,s.20; amended 1975, c.180, s.12; 1994, c.60, s.25; 2002, c.34, s.16.



Section 39:6-48 - Form Of Liability Policy; Provisions To Which It Is Subject; Binders; Indorsements

39:6-48. Form of liability policy; provisions to which it is subject; binders; indorsements
No motor vehicle liability policy shall be issued or delivered in this State, as proof of financial responsibility, unless such policy discloses the name, address and business of the insured, the coverage afforded by the policy, the premium charged therefor, the policy period, the limit of liability and the agreement that the insurance thereunder is provided in accordance with the coverage defined in sections twenty-four and twenty-five of this act and in this section and is subject to all of the provisions of this act.

The motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(a) The liability of a company under a motor vehicle liability policy shall become absolute when loss or damage covered by the policy occurs and the satisfaction by the insured of a final judgment of the loss or damage shall not be a condition precedent to the right or duty of the carrier to make payment on account of the loss or damage. No such policy shall be canceled or annulled as respects any loss or damage by any agreement between the carrier and the insured after the insured has become responsible for the loss or damage and any such cancellation or annulment shall be void. Upon the recovery of a final judgment against a person for the loss or damage if the judgment debtor was at the accrual of the cause of action insured against liability therefor under a motor vehicle liability policy, the judgment creditor shall be entitled to have the insurance money applied to the satisfaction of the judgment. The policy may provide that the insured or a person covered by the policy shall reimburse the company for payments made on account of an accident, claim or suit involving a breach of the terms, provisions or conditions of the policy; and, if the policy provides for limits in excess of the limits designated in this section the insurance carrier may plead against the judgment creditor, with respect to the amount of the excess limits of liability any defenses which it may be entitled to plead against the insured. The policy may further provide for the prorating of the insurance thereunder with other applicable valid and collectible insurance.

(b) The policy, any written application therefor and any rider or indorsement which shall not conflict with the provisions of this act shall constitute the entire contract between the parties.

Effective as of the date such proof is furnished and to the extent of the coverage required by this act and to the extent of the limits of liability specified in section twenty-four of this act, any policy of motor vehicle liability insurance furnished as proof of financial responsibility pursuant to section eighteen of this act, either by the filing of a certificate signed by a duly licensed agent of the company issuing the policy as provided in the said section, or otherwise, shall be deemed amended to conform with and to contain all the provisions required by this act, any provision of the policy or certificate to the contrary notwithstanding.

An insurance carrier authorized to issue motor vehicle liability policies as provided for in this act may, pending the issuance of the policy, execute an agreement, to be known as a binder; or may, in lieu of the policy, issue an indorsement to an existing policy, each of which shall be construed to provide indemnity or protection in like manner and to the same extent as the policy. The provisions of said sections twenty-four and twenty-five and this section shall apply to the binders and indorsements.

L.1952, c. 173, p. 566, s. 26.



Section 39:6-49 - Transfer Of Registration While Owner's Registration Suspended

39:6-49. Transfer of registration while owner's registration suspended
(a) The owner's registration of a vehicle involved in an accident to which this act applies shall not be transferred nor the vehicle, in respect to which such registration was issued, registered in any other name until the provisions of this act relating to the deposit of security are complied with, unless such provisions are inapplicable because of the exceptions stated in section three or because of other exceptions specified in this act, or until the director is satisfied that such transfer is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this act.

(b) If an owner's registration has been suspended hereunder, such registration shall not be transferred nor the vehicle, in respect to which such registration was issued, registered in any other name until the director is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this act.

(c) Nothing in this section shall in anywise affect the rights of any conditional vendor, chattel mortgagee or lessor of such a vehicle registered in the name of another as owner who becomes subject to the provisions of this act.

(d) The director shall suspend the registration of any vehicle transferred in violation of the provisions of this section.

L.1952, c. 173, p. 568, s. 27.



Section 39:6-50 - Enforcement Of Act; Rules And Regulations; Review

39:6-50. Enforcement of act; rules and regulations; review
(a) The director shall administer and enforce the provisions of this act and may make rules and regulations necessary for the administration thereof and shall provide for hearings upon request of persons aggrieved by orders or acts of the director under the provisions of this act.

(b) Any order or act of the director, under the provisions of this act, shall be subject to review by a proceeding in lieu of the prerogative writs.

L.1952, c. 173, p. 568, s. 28.



Section 39:6-50.1 - Authority To Commissioner

39:6-50.1. Authority to commissioner
The commissioner shall have the authority to issue any rules and regulations or exercise any power granted to him by Title 17 of the Revised Statutes with respect to vehicles which are self-insured pursuant to the provisions of sections 30, 31, and 32 of P.L. 1952, c. 173 (C. 39:6A-52, 39:6A-53, and 39:6A-54).

L. 1987, c. 428, s. 4.



Section 39:6-51 - Informing Persons As To Contents Of Act

39:6-51. Informing persons as to contents of act
The director shall, by means of any printed form he provides, inform every person to whom a driver's license or registration certificate is issued of the contents of this act.

L.1952, c. 173, p. 568, s. 29.



Section 39:6-52 - Certificate Of Self-insurance

39:6-52. Certificate of self-insurance
(a) Any person in whose name more than 25 motor vehicles are registered or in whose name more than 25 motor vehicles are leased may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the Commissioner of Insurance as provided in subsection (b) of this section.

(b) The commissioner may, in his discretion, upon the application of such a person, issue a certificate of self-insurance when he is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(c) The application shall be on a form prescribed by the commissioner, and shall include any information which the commissioner deems to be necessary to determine the applicant's eligibility for self-insurance, including, but not limited to, information on the number and types of the motor vehicles which are to be self-insured, the proposed use of the vehicles, and financial information regarding the applicant. The certificate shall be issued for a one-year period and each holder of a certificate shall make application for renewal.

(d) If the applicant for a certificate of self-insurance is a corporation, the commissioner may also include in the certificate of self-insurance any subsidiary corporation under the control of that corporation if the parent corporation guarantees that it will discharge the subsidiary corporation's liability pursuant to the provisions of this act. In the event that the ownership of the parent or a subsidiary corporation changes, the parent or subsidiary shall reapply for a certificate of self-insurance within 30 days of the ownership change. If the parent corporation does not provide a guarantee that it will discharge the subsidiary corporation's liability, the subsidiary shall make separate application and receive independent qualification as a self-insurer.

(e) The commissioner may make or cause to be made audits or examinations as he may deem necessary to determine the financial ability of the applicant or certificate holder to discharge his obligations as a self-insurer. The reasonable expenses of the audit or examination shall be fixed and determined by the commissioner, and shall be payable by the applicant or certificate holder upon presentation of a detailed account of expenses.

(f) The commissioner may require the furnishing of a surety bond or evidence of excess insurance.

(g) A filing fee of $1,000.00 shall accompany every application for a certificate of self-insurance or a renewal thereof, except that no filing fee shall be required of any public entity which applies for a certificate of self-insurance pursuant to this section or a renewal thereof.

(h) Upon not less than five days' notice and a hearing pursuant to such notice, the commissioner may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay any judgment within 30 days after such judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

L. 1952, c. 173, s. 30; amended 1987,c.428,s.1.



Section 39:6-53 - Not Evidence At Civil Trial

39:6-53. Not evidence at civil trial
No action taken by the commissioner pursuant to this act, the findings, if any, of the commissioner upon which such action is based, nor the security filed, as provided by this act, shall be referred to in any way, nor be any evidence of the negligence or due care of either party, at the trial of any civil action to recover damages.

L. 1952, c. 173, s. 31; amended 1987,c.428,s.2.



Section 39:6-54 - Public Entities

39:6-54. Public entities
a. This act shall not apply with respect to any motor vehicle owned by the United States, this State or any political subdivision of this State or any municipality therein; nor with respect to any motor vehicle which is subject to the requirements of law requiring insurance or other security on certain types of vehicles, other than the requirements of P.L. 1972, c. 70 (C. 39:6A-1 et seq.) or P.L. 1972, c. 197 (C. 39:6B-1 et seq.).

b. Notwithstanding the provisions of subsection a. to the contrary, the commissioner may issue a certificate of self-insurance to any public entity or group of public entities upon receipt of a resolution from the public entity or group of public entities that they have established a self-insurance program or a group self-insurance program, as the case may be.

L. 1952, c. 173, s. 32; amended 1987,c.428,s.3.



Section 39:6-55 - Prohibited Acts; Violations; Enforcement; Remedies; Procedure; Revocation Of License

39:6-55. Prohibited acts; violations; enforcement; remedies; procedure; revocation of license
(a) Any person who shall forge, or, without authority, sign any evidence of proof of financial responsibility, or who files or offers for filing any such evidence of proof, knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than $1,000.00 or imprisoned for not more than one year, or both.

(b) Any person willfully failing to return license or registration as required in section 22 of this act shall be fined not more than $500.00 or imprisoned not to exceed 30 days, or both.

(c) Any person who shall violate any provision of this act for which no penalty is otherwise provided shall be fined not more than $500.00 or imprisoned not more than 90 days, or both.

The provisions of this act shall be enforced and all penalties for the violation thereof shall be recovered in accordance with the provisions of "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.), and in addition to the provisions and remedies therein contained, the following provisions and remedies shall be applicable in any proceeding brought for a violation of any of the provisions of this act:

a. The several municipal courts shall have jurisdiction of any such proceeding, in addition to the courts prescribed in "the penalty enforcement law" ;

b. The complaint in any such proceeding may be made on information and belief by the director, or the police or peace officer of any municipality, any county or the State;

c. A warrant may issue in lieu of summons;

d. Any police or peace officer shall be empowered to serve and execute process in any such proceeding;

e. The hearing in any such proceeding shall be without a jury;

f. Any such proceeding may be brought in the name of the Director of the Division of Motor Vehicles in the Department of Law and Public Safety or in the name of the State of New Jersey;

g. Any sums received in payment of any fines imposed in any such proceeding shall be paid to the Director of the Division of Motor Vehicles and shall be paid by him into the State treasury;

h. The director or judge before whom any hearing under this act is had may revoke the license of any person to drive a motor vehicle or the registration certificate of any motor vehicle owned by any person, when such person shall have been guilty of such willful violation of any of the provisions of this act as shall in the discretion of the director or judge justify such revocation.

L.1952, c. 173, p. 569, s. 33. Amended by L.1954, c. 77, p. 448, s. 1; L.1983, c. 403, s. 25, eff. Dec. 23, 1983.



Section 39:6-56 - Repeal

39:6-56. Repeal
Chapter six of Title 39 of the Revised Statutes is repealed so far as it relates to any motor vehicle accident within this State, or to any conviction or forfeiture of bail, occurring on or after the effective date of this act.

L.1952, c. 173, p. 570, s. 34.



Section 39:6-57 - Effective Date

39:6-57. Effective date
This act shall take effect April first, one thousand nine hundred and fifty-three.

L.1952, c. 173, p. 570, s. 35.



Section 39:6-58 - Expense Of Administering Motor Vehicle Security-responsibility Law; Ascertainment; Certifying Annually

39:6-58. Expense of administering Motor Vehicle Security-Responsibility Law; ascertainment; certifying annually
The Director of the Division of Budget and Accounting in the Department of the Treasury shall, on or before September first in each year, ascertain and certify to the Commissioner of Banking and Insurance the total amount of expense incurred by the State in connection with the administration of the Motor Vehicle Security-Responsibility Law during the preceding fiscal year, which expenses shall include, in addition to the direct cost of personal service, the cost of maintenance and operation, the cost of retirement contributions made and workmen's compensation paid for and on account of personnel, rentals for space occupied in State owned or State leased buildings and all other direct and indirect costs of the administration thereof.

L.1952, c. 176, p. 598, s. 1.



Section 39:6-59 - Apportionment Of Amount Certified Among Liability Insurers

39:6-59. Apportionment of amount certified among liability insurers
The commissioner shall, on or before the fifteenth day of October in each year, apportion the amount so certified to him among the mutual associations and stock companies writing motor vehicle liability insurance within this State or motor vehicle liability bonds, or both, in the proportion that the net premiums received by each of them for such insurance and bonds written or renewed on risks within this State during the calendar year immediately preceding, as reported to him, bears to the sum total of all such net premiums received by all mutual associations and stock companies writing such insurance or bonds, or both, within the State during such year, as so reported, and shall certify the sum so apportioned to each such mutual association and stock company on or before November fifteenth next ensuing, to the Division of Taxation in the Department of the Treasury and each such mutual association and stock company shall pay the amount so certified as apportioned to it to the said Division of Taxation on or before the thirty-first day of December next ensuing, and the sum so paid shall be paid into the State Treasury in reimbursement to the State for the expenses so paid.

L.1952, c. 176, p. 598, s. 2.



Section 39:6-60 - Effective Date

39:6-60. Effective date
This act shall take effect April first, one thousand nine hundred and fifty-three.

L.1952, c. 176, p. 599, s. 3.



Section 39:6-61 - Title

39:6-61. Title
This act shall be known and may be cited as the "Unsatisfied Claim and Judgment Fund Law."

L.1952, c. 174, p. 570, s. 1.



Section 39:6-62 - Definitions Relative To New Jersey Property-liability Insurance Guaranty Association.

39:6-62 Definitions relative to New Jersey Property-Liability Insurance Guaranty Association.

2.Definitions. As used in this act:

"Association" means the New Jersey Property-Liability Insurance Guaranty Association created pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.).

"Commissioner" means the Commissioner of Banking and Insurance.

"Unsatisfied Claim and Judgment Fund" or "Fund" means the fund derived from the sources specified in this act.

"Qualified person" means a resident of this State or the owner of a motor vehicle registered in this State or a resident of another state, territory, or federal district of the United States or province of Canada or of a foreign country, in which recourse is afforded, to residents of this State, of substantially similar character to that provided for by this act; provided, however, that no person shall be a qualified person where such person is an insured under a policy provision providing coverage for damages sustained by the insured as a result of the operation of an uninsured motor vehicle in a form authorized to be included in automobile liability policies of insurance delivered or issued for delivery in this State, pursuant to the provisions of, or any supplement to, chapter 28 of Title 17 of the Revised Statutes or in a form substantially similar thereto.

"Uninsured motor vehicle" means a motor vehicle as to which there is not in force a liability policy meeting the requirements of section 3 or 26 of the "Motor Vehicle Security-Responsibility Law," P.L.1952, c.173 (C.39:6-25 or C.39:6-48), and which is not owned by a holder of a certificate of self-insurance under said law, but shall not include a motor vehicle with a policy in force which is insured pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1).

"Person" includes natural persons, firms, copartnerships, associations and corporations.

"Insurer" means any insurer authorized in this State to write the kinds of insurance specified in paragraphs d. and e. of R.S.17:17-1.

"Net direct written premiums" means direct gross premiums written on policies, insuring against legal liability for bodily injury or death and for damage to property arising out of the ownership, operation or maintenance of motor vehicles, which are principally garaged in this State, less return premiums thereon and dividends paid to policyholders on such direct business.

L.1952,c.174,s.2; amended 1955, c.1, s.1; 1956, c.22, s.1; 1968, c.323, s.1; 1968, c.385, s.4; 1985, c.148, s.3; 1998, c.21, s.21; 2003, c.89, s.8.



Section 39:6-63 - Creation, Maintenance Of Fund.

39:6-63 Creation, maintenance of fund.

3.For the purpose of creating and maintaining the fund:

(a)(Deleted by amendment, P.L.1968, c.323, s.3.)

(b)(Deleted by amendment, P.L.1968, c.323, s.3.)

(c)(Deleted by amendment, P.L.1968, c.323, s.3.)

(d)Commencing on or before December 30, 2003, and on or before December 30 in each year thereafter, the association shall calculate the probable amount which will be needed to carry out its responsibilities under section 35 of P.L.2003, c.89 (C.39:6-86.7), section 9 of P.L.1952, c.174 (C.39:6-69) and section 7 of P.L.1972, c.198 (C.39:6-86.1) during the ensuing year. In that calculation, the association shall take into consideration the amount presently reserved for pending claims, anticipated payments from the fund during that year and during the two years after that year, anticipated amounts to be reserved for claims pending during that year, and the desirability of maintaining a surplus over and above those anticipated payments and present and anticipated reserves, which surplus shall not exceed the amount actually paid from the fund during the 12 full calendar months immediately preceding the date of calculation. The probable amount needed to carry out the provisions of this section shall be assessed against insurers for that year's contribution to the fund.

(e)Whenever any of the provisions concerning the method and sources of assessments on insurers, the maximum amounts payable from the fund, eligibility or qualifications of claimants, or amounts to be deducted from payments made from the fund are amended by law, the association may, if the association deems it necessary, rescind any assessment on insurers. The association shall then, within 30 days of the adoption of such amendment, recalculate the probable amount which will be needed to carry out the provisions of P.L.2003, c.89 (C.17:30A-2.1 et al.) during the ensuing fiscal year, in accordance with the provisions of subsection (d) of this section. If, in the judgment of the association, the estimated balance of the fund at the beginning of the next year will be sufficient to meet those needs, the association shall determine the contributions of insurers, if any, in accordance with the provisions of subsection (d) of this section.

L.1952,c.174,s.3; amended 1955, c.1, s.2; 1956, c.22, s.2; 1958, c.99, s.1; 1965, c.72; 1968, c.323, s.2; 1972, c.198, s.1; 1977, c.310, s.3; 1983, c.125, s.1; 1985, c.148, s.4; 1988, c.119, s.2; 1990, c.8, s.85; 2003, c.89, s.9.



Section 39:6-63.1 - Assessment Rescinded; Registration Of Uninsured Vehicles; Fee

39:6-63.1. Assessment rescinded; registration of uninsured vehicles; fee
Any assessment made under the provisions of subparagraph (2), of paragraph (d) of section 3 of the act of which this act is amendatory which has not been collected prior to the effective date of this act, is hereby rescinded and shall not be collected. Every person registering an uninsured motor vehicle in this State, during the period commencing June 1, 1956 and ending May 31, 1957, shall pay at the time of registering the same, in addition to any other fee prescribed by any other law, a fee of $8.00.

L.1956, c. 22, p. 66, s. 3.



Section 39:6-64.1 - Plan Of Operation.

39:6-64.1 Plan of operation.

18. a. The association may from time to time, adopt and amend a plan of operation, subject to the approval of the commissioner, necessary or desirable in connection with its functions, duties and responsibilities in administering this act.

The plan of operation shall provide that the Unsatisfied Claim and Judgment Fund may (1) borrow and separately account for moneys from any source, including, but not limited to, the New Jersey Property-Liability Insurance Guaranty Association and the New Jersey Surplus Lines Insurance Guaranty Fund, in such amounts and on such terms as the board of directors may determine, are necessary or appropriate and (2) make loans, in such amounts and on such terms as the board of directors may determine are necessary or appropriate, to the New Jersey Property-Liability Insurance Guaranty Association and the New Jersey Surplus Lines Insurance Guaranty Fund.

b.There shall be no liability on the part of and no cause of action of any nature shall arise against the association, its agents, employees, or the commissioner or his designees for any action taken by them in the performance of their powers and duties under P.L.2003, c.89 (C.17:30A-2.1 et al.).

L.1955,c.1,s.18; amended 1961, c.69, s.1; 1985, c.148, s.6; 2003, c.89, s.10.



Section 39:6-64C - Unsatisfied Claim And Judgment Fund Abolished, Transfer To Pliga.

39:6-64c Unsatisfied Claim and Judgment Fund abolished, transfer to PLIGA.

7.The Unsatisfied Claim and Judgment Fund Board in the Department of Banking and Insurance, established pursuant to P.L.1952, c.174 (C.39:6-61 et seq.), is hereby abolished and all its functions, powers and duties, along with the Unsatisfied Claim and Judgment Fund, including all its assets, liabilities and balances, are transferred from the Department of Banking and Insurance to the New Jersey Property-Liability Insurance Guaranty Association, established pursuant to P.L.1974, c.17 (C.17:30A-1 et seq.). Wherever in any law, rule or regulation, reference is made to the Unsatisfied Claim and Judgment Fund Board, the same shall mean and refer to the New Jersey Property-Liability Insurance Guaranty Association.

L.2003,c.89,s.7.



Section 39:6-65 - Notice Of Intention To Make Claim.

39:6-65 Notice of intention to make claim.

5.Any qualified person, or the personal representative of such person, who suffers damages resulting from bodily injury or death or damage to property arising out of the ownership, maintenance or use of a motor vehicle in this State on or after April 1, 1955, and whose damages may be satisfied in whole or in part from the fund, shall, except in cases in which the claim is asserted by actions brought under section 18 of this act pursuant to section 19 of this act, within 180 days after the accident, as a condition precedent to the right thereafter to apply for payment from the fund, give notice to the association, the form and contents of which shall be prescribed by the association, of his intention to make a claim thereon for such damages if otherwise uncollectible; provided, any such qualified person may, in lieu of giving said notice within said time, make proof to the court on the hearing of the application for the payment of a judgment (a) that he was physically incapable of giving said notice within said period and that he gave said notice within 180 days after he became physically capable to do so or in the event he did not become so capable, that a notice was given on his behalf within a reasonable period, or (b) that he gave notice to the association within 15 days of receiving notice that an insurer had disclaimed on a policy of insurance so as to remove or withdraw liability insurance coverage for his claim against a person or persons who allegedly caused him to suffer damages. A copy of the complaint shall be furnished to the association if an action has theretofore been brought for the enforcement of such claim. Such person shall also notify the association of any action thereafter instituted for the enforcement of such claim within 15 days after the institution thereof and such notice shall be accompanied by a copy of the complaint.

The New Jersey Motor Vehicle Commission is hereby authorized and empowered, the provisions of any other law relating to the confidential nature of any reports or information furnished to or filed with the division notwithstanding, to furnish to the association upon its request, for such use, utilization and purposes as the association may deem reasonably appropriate to administer this act and discharge its functions hereunder, any reports or information filed by any person or persons claiming benefits under the provisions of this act, that the director has with regard to any accident, and any operator or owner of a motor vehicle involved in any accident, and as to any automobile or motor vehicle liability insurance or bond carried by an operator or owner of any motor vehicle.

L.1952,c.174,s.5; amended 1955, c.1, s.4; 1956, c.200; 1958, c.99, s.2; 1963, c.81, s.10; 1985, c.148, s.7; 2003, c.89, s.11.



Section 39:6-67 - Defense Of Actions Against Motorists.

39:6-67 Defense of actions against motorists.

7.The association may through counsel enter an appearance on behalf of the defendant, file a defense, appear at the trial or take such other steps as it may deem appropriate on the behalf and in the name of the defendant, and may thereupon, on the behalf and in the name of the defendant, conduct his defense, take recourse to any appropriate method of review on behalf of, and in the name of, the defendant, and all such acts shall be deemed to be the acts of such defendant; provided, however, that nothing contained herein shall deprive the defendant of the right to also employ his own counsel and defend the action. All expense incurred by the association in connection with any review prosecuted or defended by it from a judgment rendered in such action, including its attorneys' fees in connection therewith, shall be borne by the fund.

L.1952,c.174,s.7; amended 1968, c.323, s.4; 2003, c.89, s.12.



Section 39:6-68 - Cooperation Of Defendant.

39:6-68 Cooperation of defendant.

8.In any case in which the association has assumed under this act, the defense of any action, the defendant shall co-operate with the association in the defense of such action. In the event of his failure to do so, the association may apply to the court for an order directing such co-operation.

L.1952,c.174,s.8; amended 2003, c.89, s.13.



Section 39:6-69 - Unpaid Judgments.

39:6-69 Unpaid judgments.

9.When any qualified person recovers a valid judgment in any court of competent jurisdiction in this State against any other person, who was the operator or owner of a motor vehicle, for injury to, death of, any person or persons, or a similar valid judgment in such court against such a defendant for an amount in excess of $500.00, exclusive of interest and costs, for damage to property, except property of others in charge of such operator or owner or such operator's or owner's employees, arising out of the ownership, maintenance or use of the motor vehicle in this State on or after April 1, 1955, and any amount remains unpaid thereon in the case of a judgment for bodily injury or death, or any amount in excess of $500.00 remains unpaid thereon in case of a judgment for damage to property, such judgment creditor may, upon the termination of all proceedings, including reviews and appeals in connection with such judgment, file a verified claim in the court in which the judgment was entered, and upon 10 days' written notice to the association may apply to the court for an order directing payment out of the fund, of the amount unpaid upon such judgment for bodily injury or death, which does not exceed, or upon such judgment for damage to property, which exceeds the sum of $500.00 and does not exceed--

(a)The maximum amount or limit of $15,000.00, exclusive of interest and costs, on account of injury to, or death of, one person, in any one accident, and

(b)The maximum amount or limit, subject to such limit for any one person so injured or killed, of $30,000.00, exclusive of interest and costs, on account of injury to, or death of, more than one person, in any one accident, and

(c)The maximum amount or limit of $5,000.00, exclusive of interest and costs, for damage to property in any one accident.

L.1952,c.174,s.9; amended 1958, c.99, s.3; 1972, c.198, s.3; 1983, c.362, s.21; 1988, c.119, s.15; 2003, c.89.s.14.



Section 39:6-70 - Hearing On Application For Payment Of Judgment.

39:6-70 Hearing on application for payment of judgment.

10. Hearing on application for payment of judgment. The court shall proceed upon such application, in a summary manner, and, upon the hearing thereof, the applicant shall be required to show:

(a)He is not a person covered with respect to such injury or death by any workers' compensation law, or the personal representative of such a person,

(b)He is not a spouse, parent or child of the judgment debtor, or the personal representative of such spouse, parent or child,

(c)He was not at the time of the accident a person (1) operating or riding in a motor vehicle which he had stolen or participated in stealing or (2) operating or riding in a motor vehicle without the permission of the owner, and is not the personal representative of such a person,

(d)He was not at the time of the accident, the owner or registrant of an uninsured motor vehicle, or was not operating a motor vehicle in violation of an order of suspension or revocation,

(e)He has complied with all of the requirements of section 5,

(f)The judgment debtor at the time of the accident was not insured under a policy of automobile liability insurance under the terms of which the insurer is liable to pay in whole or in part the amount of the judgment,

(g)He has obtained a judgment as set out in section 9 of this act, stating the amount thereof and the amount owing thereon at the date of the application,

(h)He has caused to be issued a writ of execution upon said judgment and the sheriff or officer executing the same has made a return showing that no personal or real property of the judgment debtor, liable to be levied upon in satisfaction of the judgment, could be found or that the amount realized on the sale of them or of such of them as were found, under said execution, was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application thereon of the amount realized,

(i)He has caused the judgment debtor to make discovery under oath, pursuant to law, concerning his personal property and as to whether such judgment debtor was at the time of the accident insured under any policy or policies of insurance described in subsection (f) of this section,

(j)He has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of personal or real property or other assets, liable to be sold or applied in satisfaction of the judgment,

(k)By such search he has discovered no personal or real property or other assets, liable to be sold or applied or that he has discovered certain of them, describing them, owned by the judgment debtor and liable to be so sold and applied and that he has taken all necessary action and proceedings for the realization thereof and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized,

(l)The application is not made by or on behalf of any insurer by reason of the existence of a policy of insurance, whereby the insurer is liable to pay, in whole or in part, the amount of the judgment and that no part of the amount to be paid out of the fund is sought in lieu of making a claim or receiving a payment which is payable by reason of the existence of such a policy of insurance and that no part of the amount so sought will be paid to an insurer to reimburse or otherwise indemnify the insurer in respect of any amount paid or payable by the insurer by reason of the existence of such a policy of insurance,

(m) Whether or not he has recovered a judgment in an action against any other person against whom he has a cause of action in respect of his damages for bodily injury or death or damage to property arising out of the accident and what amounts, if any, he has received by way of payments upon the judgment, or by way of settlement of such cause of action, in whole or in part, from or on behalf of such other person,

(n)In order to recover for noneconomic loss, as defined in section 2 of P.L.1972, c.70 (C.39:6A-2) for accidents to which the benefits of sections 7 and 10 of P.L.1972, c.198 (C.39:6-86.1 and C.39:6-86.4) apply, the injured person shall have sustained an injury described in subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8).

Whenever the applicant satisfies the court that it is not possible to comply with one or more of the requirements enumerated in subsections (h) and (i) of this section and that the applicant has taken all reasonable steps to collect the amount of the judgment or the unsatisfied part thereof and has been unable to collect the same, the court may dispense with the necessity for complying with such requirements.

The association may appear and be heard on application and show cause why the order should not be made.

L.1952,c.174,s.10; amended 1958, c.98, s.1; 1961, c.19, s.1; 1983, c.362, s.2; 1988, c.119, s.19; 2003, c.89, s.15.



Section 39:6-71 - Order For Payment Of Judgment.

39:6-71 Order for payment of judgment.

11. The court shall make an order directed to the association requiring the association to make payment from the fund of such sum, if any, as it shall find to be payable upon said claim, pursuant to the provisions of and in accordance with the limitations contained in this act, if the court is satisfied, upon the hearing:

(a)Of the truth of all matters required to be shown by the applicant by section 10,

(b)That the applicant has fully pursued and exhausted all remedies available to him for recovering damages against all persons mentioned in subparagraph (m) of section 10 by

(1)Commencing action against all such persons against whom the applicant might reasonably be considered as having a cause of action in respect of such damages and prosecuting every such action in good faith to judgment and

(2)Taking all reasonable steps available to him to collect on every judgment so obtained and by applying the proceeds of any judgment or recovery so obtained towards satisfaction of the amount due upon the judgment for payment of which the claim is made.

Any amount which the plaintiff has received or can collect by way of payments upon the judgment or by way of settlement of the cause of action, in whole or in part, from or on behalf of any person other than the judgment debtor, described in subparagraph (m) of section 10, shall be deducted from the amount due upon the judgment for payment of which claim is made.

L.1952,c.174,s.11; amended 1955, c.1, s.5; 1958, c.98, s.2; 2003, c.89, s.16.



Section 39:6-72 - Contents Of Petition; Settlement Of Claim.

39:6-72 Contents of petition; settlement of claim.

12. (a) In any action against an operator or owner of a motor vehicle for injury to or death of any person or for damage to property arising out of the ownership, maintenance or use of said vehicle in this State on or after April 1, 1955, pending in any court of competent jurisdiction in this State, the plaintiff may upon notice to the association file a verified petition with the court alleging:

(1)the matters set forth in subparagraphs (a), (b), (c), (d), (e) and (f) of section 10;

(2)that the petition is not presented on behalf of an insurer under circumstances set forth in subparagraph (1) of section 10;

(3)that he has entered into an agreement with the defendant to settle all claims set forth in the complaint in said action and the amount proposed to be paid to him pursuant thereto;

(4)that the said proposed settlement has been entered into with and by the consent of the Superior Court and approved by the association;

(5)that the defendant has executed and delivered to the association a verified statement of his financial condition;

(6)that a judgment against the defendant would be uncollectible;

(7)that the defendant has undertaken in writing to repay to the association the sum that he would be required to pay under such settlement, and has executed a confession of judgment in connection therewith.

If the court be satisfied of the truth of the allegations in said petition and of the fairness of such proposed settlement, it may enter an order approving the same and directing the association, upon receipt of the undertaking and confession of judgment mentioned in subparagraph (7) of this section, to make payment to the plaintiff of the amount agreed to be accepted.

(b)The association may settle any claim, without court approval, if satisfied:

(1)that the claimant is not a person of the character described in subparagraphs (a), (b), (c), (d), (e) and (f) of section 10;

(2)that the settlement is not made on behalf of an insurer under circumstances set forth in subparagraph (e) of section 10; and

(3)that a judgment against the owner or operator of the motor vehicle involved in the accident would be uncollectible, and that such owner or operator has consented to such settlement, executed and delivered to the association a verified statement of his financial condition and undertaken in writing to repay to the association the sum to be paid under the settlement, and executed a confession of judgment in connection therewith.

L.1952,c.174,s.12; amended 1955, c.1, s.6; 1958, c.99, s.4; 1968, c.323, s.5; 1985, c.148, s.8; 2003, c.89, s.17.



Section 39:6-73 - $500 Exclusion.

39:6-73 $500 exclusion.

13. Except with respect to medical expense benefits paid pursuant to section 2 of P.L.1977, c.310 (C.39:6-73.1), no order shall be made for the payment and the association shall make no payment, out of the fund, of

(a)Any claim for damage to property for less than $500.00,

(b)The first $500.00 of any judgment for damage to property or of the unsatisfied portion thereof, or

(c)The unsatisfied portion of any judgment which, after deducting $500.00 therefrom if the judgment is for damage to property, exceeds

(1)the maximum or limit of $15,000.00, exclusive of interest and costs, on account of injury to, or death of, one person in any one accident, and

(2)the maximum amount or limit, subject to such limit for any one person so injured or killed, of $30,000.00, exclusive of interest and costs, on account of injury to, or death of, more than one person, in any one accident, and

(3)the maximum amount or limit of $5,000.00, exclusive of interest and costs, for damage to property in any one accident; provided, that such maximum amounts shall be reduced by any amount received or recovered as specified in subsection (m) of section 10.

(d)Any claim for damage to property which includes any sum greater than the difference between said maximum amounts and the sum of $500.00, and any amount paid out of the fund in excess of the amount so authorized may be recovered by the association in an action brought to it against the person receiving the same.

L.1952,c.174,s.13; amended 1958, c.99, s.5; 1972, c.198, s.4; 1977, c.310, s.4; 1983, c.362, s.22; 1988, c.119, s.16; 2003, c.89, s.18.



Section 39:6-73.1 - Assumption Of Excess Payment By Fund; Exceptions.

39:6-73.1 Assumption of excess payment by fund; exceptions.

2.In the event medical expense benefits paid by an insurer, in accordance with subsection a. of section 4 of P.L.1972, c.70 (C.39:6A-4) or section 4 of P.L.1998, c.21 (C.39:6A-3.1), are in excess of $75,000.00 on account of personal injury to any one person in any one accident covered under a policy issued prior to January 1, 2004, the Unsatisfied Claim and Judgment Fund shall assume the following: a. the entire excess for a medical expense benefits claim covered under a policy issued before January 1, 1991; and b. such excess up to $250,000 for a medical expense benefits claim covered under a policy issued on or after January 1, 1991 and the Unsatisfied Claim and Judgment Fund shall reimburse the insurer therefor in accordance with rules and regulations promulgated by the commissioner; provided, however, that this provision is not intended to broaden the coverage available to accidents involving uninsured or hit-and-run automobiles, to provide extraterritorial coverage, or to pay excess medical expenses.

The Unsatisfied Claim and Judgment Fund shall cease to reimburse an insurer for medical expense benefits under this section for injuries covered under a policy issued on or after January 1, 2004.

L.1977,c.310,s.2; amended 1985, c.148, s.9; 1990, c.8, s.14; 1998, c.21, s.69; 2003, c.89, s.19.



Section 39:6-74 - Default And Consent Judgments.

39:6-74 Default and consent judgments.

14. No claim shall be allowed and ordered to be paid out of the fund if the court shall find, upon the hearing for the allowance of the claim, that it is founded upon a judgment which was entered by default unless (1) the claimant shall have complied with the requirements of section 5, and (2) prior to the entry of such judgment the association shall have been given notice of intention to enter the judgment and file a claim thereon against the fund and shall have been afforded an opportunity to take such action as it shall deem advisable.

If the court, upon a hearing for the allowance of any claim against the fund, finds that it was a claim which was not assigned by the association for defense, or that the action upon such claim was not fully and fairly defended, or that the judgment thereon was entered upon the consent or with the agreement of the defendant, the court shall allow such claim but shall order it to be paid only in such sum as the court shall determine to be justly due and payable out of the fund, on the basis of the actual amount of damages for which the defendant was liable to the plaintiff under the cause of action, upon which the judgment was rendered and reduced by any amount received from any person mentioned in subparagraph (m) of section 10, notwithstanding that the judgment is for a greater amount.

L.1952,c.174,s.14; amended 1955, c.1, s.7; 2003, c.89, s.20.



Section 39:6-76 - Collusive Judgments

39:6-76. Collusive judgments
No claim against the fund shall be allowed in any case in which the court shall find, upon the hearing for the allowance of the claim, that the judgment upon which the claim is founded was obtained by fraud, or by collusion of the plaintiff and of any defendant in the action, relating to any matter affecting the cause of action upon which such judgment is founded or the amount of damages assessed therein.

L.1952, c. 174, p. 583, s. 16.



Section 39:6-77 - Assignment Of Judgments To Association.

39:6-77 Assignment of judgments to association.

17. Assignment of judgments to association. The association shall not pay any sum from the fund, in compliance with an order made for that purpose, in any case in which the claim is founded upon a judgment, except a judgment obtained against the association under this act, until the applicant assigns the judgment to the association and, thereupon, the association shall be deemed to have all the rights of the judgment creditor under the judgment and shall enforce and collect the same for the full amount thereof with interest and costs and if more money is collected upon any such judgment than the amount paid out of the fund, the association shall pay the balance, after reimbursing the fund, to the judgment creditor. Upon assignment of a judgment to the association the association may enter into agreement with the defendant for reimbursement of the fund by lump sum or installment payments, including waiver of interest and subordination of the lien of the judgment where the same is determined to be advantageous in obtaining reimbursement of payments made by the fund. Any such agreement may be annexed to an application for a court order made pursuant to section 27(b).

L.1952,c.174,s.17; amended 1955, c.1, s.8; 1968, c.323, s.6; 1985, c.148, s.10; 2003, c.89, s.21.



Section 39:6-78 - Identity Of Vehicle, Operator, Owner Unascertainable.

39:6-78 Identity of vehicle, operator, owner unascertainable.

18. When the death of, or personal injury to, any person arises out of ownership, maintenance or use of a motor vehicle in this State on or after April 1, 1955, but the identity of the motor vehicle and of the operator and owner thereof cannot be ascertained or it is established that the motor vehicle was, at the time said accident occurred, in the possession of some person other than the owner without the owner's consent and that the identity of such person cannot be ascertained, any qualified person who would have a cause of action against the operator or owner or both in respect to such death or personal injury may bring an action therefor against the association in any court of competent jurisdiction, but no judgment against the association shall be entered in such an action unless the court is satisfied, upon the hearing of the action, that--

(a)The claimant has complied with the requirements of section 5,

(b)The claimant is not a person covered with respect to such injury or death by any workers' compensation law, or the personal representative of such a person,

(c)The claimant was not at the time of the accident the owner or registrant of an uninsured motor vehicle, or was not operating a motor vehicle in violation of an order of suspension or revocation,

(d)The claimant has a cause of action against the operator or owner of such motor vehicle or against the operator who was operating the motor vehicle without the consent of the owner of the motor vehicle,

(e)All reasonable efforts have been made to ascertain the identity of the motor vehicle and of the owner and operator thereof and either that the identity of the motor vehicle and the owner and operator thereof cannot be established, or that the identity of the operator, who was operating the motor vehicle without the owner's consent, cannot be established,

(f)The action is not brought by or on behalf of an insurer under circumstances set forth in paragraph (1) of section 10.

L.1952,c.174,s.18; amended 1955, c.1, s.9; 1956, c.150; 1958, c.99, s.6; 1983, c.362, s.2.1; 1985, c.148, s.11; 2003, c.89, s.22.



Section 39:6-79 - Action Within 180 Days Of Entry Of Judgment.

39:6-79 Action within 180 days of entry of judgment.

19. When in an action in respect to the death of, or personal injury to, any person, arising out of the ownership, maintenance or use of a motor vehicle in this State on or after April 1, 1955, judgment is rendered for the defendant on the sole ground that such death or personal injury was occasioned by a motor vehicle--

(a)The identity of which, and of the owner and operator of which, has not been established, or

(b)Which was in the possession of some person other than the owner or his agent without the consent of the owner and the identity of the operator has not been established, such cause shall be stated in the judgment and the plaintiff in such action may within 180 days from the date of the entry of such judgment bring an action upon said cause of action against the association in the manner provided in section 18.

L.1952,c.174,s.19; amended 1955, c.1, s.10; 1958, c.99, s.7; 1963, c.81, s.11; 1985, c.148, s.12; 2003, c.89, s.23.



Section 39:6-80 - Impleading Association In "Hit-and-run" Cases.

39:6-80 Impleading association in "hit-and-run" cases.

20. Impleading association in "hit-and-run" cases. When an action has been commenced in respect of the death or injury of any person arising out of the ownership, maintenance or use of a motor vehicle in this State on or after April 1, 1955, the plaintiff shall be entitled to make the association a party thereto if the provisions of section 18 or 19 shall apply in any such case, and the plaintiff has made the application and the court has entered the order provided for in section 18.


L.1952,c.174,s.20; amended 1955, c.1, s.11; 1985, c.148, s.13; 2003, c.89, s.24.



Section 39:6-81 - Defense Of Such Actions By Association.

39:6-81 Defense of such actions by association.

21. Defense of such actions by association. In any action brought under sections 18 and 19 of this act, the association may appear. The association shall for all purposes of the action be deemed to be the defendant. The association shall have available to it any and all defenses which would have been available to said operator or owner or both if the action had been brought against them or either of them and process upon them or either of them had been duly served within this State, but the association shall be entitled to defend in all cases without asserting any specific facts.

L.1952,c.174,s.21; amended 1955, c.1, s.12; 1985, c.148, s.14; 2003, c.89, s.25.



Section 39:6-82 - Settlement Of Actions Against The Association.

39:6-82 Settlement of actions against the association.

22. Settlement of actions against the association. In any action brought against the association pursuant to an order by the court entered in accordance with the provisions of section 18, the plaintiff may file a verified petition alleging that he has entered into an agreement with the association to settle all claims set forth in the complaint in said action and the amount proposed to be paid to him pursuant thereto. If the court be satisfied of the fairness of such proposed settlement, it may enter an order approving such settlement and enter a judgment against the association for the amount so agreed to be paid thereunder.

L.1952,c.174,s.22; amended 1955, c.1, s.13; 1985, c.148, s.15; 2003, c.89, s.26.



Section 39:6-83 - Credits Against Judgment.

39:6-83 Credits against judgment.

23. Credits against judgment. A judgment against the association shall be reduced by any amounts which such plaintiff has received from any person mentioned in subparagraph (m) of section 10.

L.1952,c.174,s.23; amended 1955, c.1, s.14; 1985, c.148, s.16; 2003, c.89, s.27.



Section 39:6-84 - Limitation On Amount Of Judgment.

39:6-84 Limitation on amount of judgment.

24. When a judgment is obtained against the association, in an action brought under this act, upon the determination of all proceedings including appeals and reviews, the court shall make an order directed to the association directing it to pay out of the fund to the plaintiff in the action the amount thereof which does not exceed $15,000.00, exclusive of interest and costs, on account of injury to, or death of, one person and, subject to such limits for the death of, or injury to, any one person, does not exceed $30,000.00, exclusive of interest and costs, on account of the injury to, or death of, more than one person, in any one accident, provided that such maximum amount shall be reduced by any amount received or recovered by the plaintiff as specified in subparagraph (m) of section 10.

L.1952,c.174,s.24; amended 1955, c.1, s.15; 1958, c.99, s.8; 1972, c.198, s.5; 1985, c.148, s.17; 2003, c.89, s.28.



Section 39:6-84.1 - Increase In Payment Of Maximum Amounts From Fund; Application To Accidents On Or After January 1, 1973

39:6-84.1. Increase in payment of maximum amounts from fund; application to accidents on or after January 1, 1973
The provisions of sections 9, 13 and 24 of the act of which this act is supplementary (C. 39:6-69, 39:6-73 and 39:6-84) as amended by sections 3, 4 and 5 of P.L.1972, c. 198 which increase the maximum amounts payable from the fund shall be applicable only to claims made by qualified persons, or the personal representatives of such persons, who suffered damages resulting from bodily injury or death or damage to property arising out of the ownership, maintenance or use of a motor vehicle in this State on or after January 1, 1973, and whose damages may be satisfied in whole or in part from the fund.

L.1975, c. 6, s. 1.



Section 39:6-85 - Subrogation.

39:6-85 Subrogation.

25. Subrogation. When judgment has been obtained against the association in an action brought under this act, the association shall, upon payment from the fund of the amount of the judgment to the extent provided in this act, be subrogated to the cause of action of the judgment creditor against the operator and owner of the motor vehicle by which the accident was occasioned and shall bring an action against either or both of such persons for the amount of the damage sustained by the judgment creditor when and in the event that the identity of either or both of such persons shall be established, and shall recover the same out of any funds which would be payable in respect to the death or injury under any policy of insurance, which was in force at the time of the accident and in event that more is recovered and collected in any such action than the amount paid out of the fund by reason of the judgment, the association shall pay the balance, after reimbursing the fund, to the judgment creditor.

L.1952,c.174,s.25; amended 1955, c.1, s.16; 1968, c.323, s.7; 1985, c.148, s.18; 2003, c.89, s.29.



Section 39:6-86.1 - Ucjf Benefits.

39:6-86.1 UCJF benefits.

7.When any person qualified to receive payments under the provisions of the "Unsatisfied Claim and Judgment Fund Law" suffers bodily injury or death as a pedestrian, as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), caused by a motor vehicle, including an automobile as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), and a motorcycle, or by an object propelled therefrom, or arising out of an accident while occupying, entering into, alighting from, or using an automobile, registered or principally garaged in this State for which personal injury protection benefits under the "New Jersey Automobile Reparation Reform Act," P.L.1972, c.70 (C.39:6A-1 et seq.), or section 19 of P.L.1983, c.362 (C.17:28-1.3), would be payable to such person if personal injury protection coverage were in force and the damages resulting from such accident or death are not satisfied due to the personal injury protection coverage not being in effect with respect to such accident, or when a pedestrian suffers bodily injury as provided by section 35 of P.L.2003, c.89 (C.39:6-86.7) then in such event the Unsatisfied Claim and Judgment Fund shall provide, under the following conditions, the following benefits:

a.Medical expenses benefits. Payment of all medical expense benefits in accordance with a benefits plan, subject to the approval of the commissioner, for reasonable, necessary and appropriate treatment and provision of services in an amount not exceeding $250,000 per person per accident. In the event of death, payment shall be made to the estate of the decedent. The benefits plan shall set forth the benefits provided by the Unsatisfied Claim and Judgment Fund, including eligible medical treatments, diagnostic tests and services as well as such other benefits as the Unsatisfied Claim and Judgment Fund may provide.

Medical expense benefit payments shall be subject to a deductible of $250.00 on account of injury in any one accident and a copayment of 20% of any benefits payable between $250.00 and $5,000.00.

b.Income continuation benefits. The payment of the loss of income of an income producer as a result of bodily injury disability, subject to a maximum weekly payment of $100.00. Such sums shall be payable during the life of the injured person and shall be subject to an amount or limit of $5,200.00, on account of injury to any one person in any one accident, except that in no case shall income continuation benefits exceed the net income normally earned during the period in which the benefits are payable.

c.Essential services benefits. Payment of essential services benefits to an injured person shall be made in reimbursement of necessary and reasonable expenses incurred for such substitute essential services ordinarily performed by the injured person for himself, his family and members of the family residing in the household, subject to an amount or limit of $12.00 per day. Such benefits shall be payable during the life of the injured person and shall be subject to an amount or limit of $4,380.00, on account of injury to any one person in any one accident.

d.Death benefits. In the event of the death of an income producer as a result of injuries sustained in an accident entitling such person to benefits under this section, the maximum amount of benefits which could have been paid to the income producer, but for his death, under subsection b. of this section shall be paid to the surviving spouse, or in the event there is no surviving spouse, then to the surviving children, and in the event there are no surviving spouse or surviving children, then to the estate of the income producer.

In the event of the death of one performing essential services as a result of injuries sustained in an accident entitling such person to benefits under subsection c. of this section, the maximum amount of benefits which could have been paid such person, under subsection c., shall be paid to the person incurring the expense of providing such essential services.

e.Funeral expenses benefits. All reasonable funeral, burial and cremation expenses, subject to a maximum benefit of $1,000.00, on account of the death to any one person in any one accident shall be payable to decedent's estate.

Provided, however, that no benefits shall be paid under this section unless the person applying for benefits has demonstrated that he is not disqualified by reason of the provisions of subsection (a), (c), (d) or (l) of section 10 of P.L.1952, c.174 (C.39:6-70), or any other provision of law.

L.1972,c.198,s.7; amended 1983, c.362, s.3; 1988, c.119, s.5; 1990, c.8, s.101; 2003, c.89, s.30.



Section 39:6-86.2 - Payments Of Benefits

39:6-86.2. Payments of benefits
The benefits provided in sections 7 and 10 shall be payable as loss accrues, upon written notice of such loss, including reasonable proof of such loss, except that benefits collectible under:

a. Employees' temporary disability benefit statutes and medicare provided under federal law shall be deducted from the benefits collectible under sections 7 and 10; and

b. Any hospital, medical or dental benefit plan or policy coverage with benefits similar to those provided under section 7, in an amount not to exceed in the aggregate $2,500.00 for any one accident, shall be deducted from the benefits collectible under sections 7 and 10.

Evidence of benefit payments collectible under subsections a. and b. of this section shall not be admissible in a civil action by the claimant for recovery of damages for bodily injury from the fund.

The amount of $2,500.00 shall be deemed to have been exceeded, whether the amount is paid or benefits in that amount are provided to one or more persons eligible for benefits under the hospital, medical or dental plan or policy, for injuries sustained in any one accident.

L.1972, c. 198, s. 8, eff. Jan. 1, 1973. Amended by L.1983, c. 362, s. 4, eff. Oct. 4, 1983; L.1984, c. 40, s. 2, eff. May 15, 1984.



Section 39:6-86.3 - Denial Of Benefits; Grounds

39:6-86.3. Denial of benefits; grounds
Any qualified person entitled to receive benefits as provided in section 7 of this act shall be precluded from receiving such benefits where such person's conduct contributed to his personal injuries or death in any of the following ways:

a. While committing a high misdemeanor or felony or seeking to avoid lawful apprehension or arrest by a police officer; or

b. While acting with specific intent of causing injury or damage to himself or others.

L.1972, c. 198, s. 9, eff. Jan. 1, 1973.



Section 39:6-86.4 - Death Or Injury Due To Unidentifiable Operator Or Owner, Or To Operator Using Automobile Without Consent Of Owner; Benefits Payable; Conditions

39:6-86.4. Death or injury due to unidentifiable operator or owner, or to operator using automobile without consent of owner; benefits payable; conditions
When the death of or personal injury to any person arises out of the ownership, maintenance or use of an automobile in this State on or after the effective date of this act, but the identity of the automobile and of the operator and owner thereof cannot be ascertained or it is established that the automobile was, at the time said accident occurred, in the possession of some person other than the owner without the owner's consent and that the identity of such person cannot be ascertained, any person qualified to receive payments under the provisions of the "Unsatisfied Claim and Judgment Fund Law" shall be entitled to receive payment under sections 7 and 10 of this act, provided that:

a. The claimant is not a person covered with respect to such injury or death by any workers' compensation law, or the personal representative of such a person,

b. The claimant was not at the time of the accident the owner or registrant of an uninsured motor vehicle, or was not operating a motor vehicle in violation of an order of suspension or revocation,

c. The claimant was not at the time of the accident:

(1) A person operating or riding in a motor vehicle which he had stolen or participated in stealing, or

(2) Operating a motor vehicle without the permission of the owner, and is not the personal representative of such a person,

d. All reasonable efforts have been made to ascertain the identity of the motor vehicle and of the owner and operator thereof and either that the identity of the motor vehicle and the owner and operator thereof cannot be established, or that the identity of the operator, who was operating the motor vehicle without the owner's consent, cannot be established, or

e. (Deleted by amendment, P.L. 1983, c. 362.)

f. The action or claim is not brought by or on behalf of an insurer.

L.1972, c. 198, s. 10, eff. Jan. 1, 1973. Amended by L.1983, c. 362, s. 5, eff. Oct. 4, 1983.



Section 39:6-86.5 - Application For Benefits; Payment

39:6-86.5. Application for benefits; payment
Any qualified person seeking to receive benefits as provided in sections 7 and 10 of this act shall comply with the provisions of section 5 of P.L.1952, c. 174 (C. 39:6-65) and payment under these sections shall be payable to the qualified person entitled to receive such benefits, as the loss accrues, upon receipt of reasonable proof of such loss and without the need of a judgment as to damages, or a hearing as provided in section 10 of P.L.1954, c. 174 (C. 39:6-70) or an order for payment as provided in section 11 of P.L.1954, c. 174 (C. 39:6-71).

L.1972, c. 198, s. 11, eff. Jan. 1, 1973.



Section 39:6-86.6 - Recovery From Uninsured Motorist.

39:6-86.6 Recovery from uninsured motorist.

12. The association shall be entitled to recover on behalf of the Unsatisfied Claim and Judgment Fund for all payments made by it pursuant to sections 7 and 10 of this act, regardless of fault, from any person who owned or operated the automobile involved in the accident and whose failure to have the required insurance coverage in effect at the time of the accident resulted in the payment of personal injury protection benefits. If the identity of the owner and operator is not ascertained until after personal injury protection benefits have been paid then the association shall be entitled to recover for such payments, regardless of fault, from the operator if he was driving without the owner's permission or from the operator and the owner if he was driving with the owner's permission or, in either case, from the insurer if there is an insurance policy providing personal injury protection benefits that was in effect at the time of the accident with respect to such automobile.

The association is authorized to bring an action, which shall be a summary proceeding, in the Superior Court to reduce the right provided by this section to judgment.

L.1972,c.198,s.12; amended 1985, c.148, s.19; 2003, c.89, s.31.



Section 39:6-86.7 - Provision Of Personal Injury Protection Benefits, Certain Pedestrians.

39:6-86.7 Provision of personal injury protection benefits, certain pedestrians.

35. The Unsatisfied Claim and Judgment Fund created pursuant to P.L.1952, c.174 (C.39:6-61 et seq.) shall provide personal injury protection benefits pursuant to section 7 of P.L.1972, c.198 (C.39:6-86.1) to a pedestrian sustaining bodily injury in this State caused by an automobile, other than to a named insured or a member of the named insured's family residing in his household, if that pedestrian is entitled to personal injury protection coverage under an automobile insurance policy.

L.2003,c.89,s.35.



Section 39:6-87 - Registration, Etc. Not Restored Until Fund Is Reimbursed.

39:6-87 Registration, etc. not restored until fund is reimbursed.

27. Registration, etc. not restored until fund is reimbursed. Where the license or privileges of any person, or the registration of a motor vehicle registered in his name, has been suspended or cancelled under the Motor Vehicle Security-Responsibility Law of this State, and the association has paid from the fund any amount in settlement of a claim or towards satisfaction of a judgment against that person, or for the payment of personal injury protection benefits as provided in section 7 and section 10 of this act, the cancellation or suspension shall not be removed, nor the license, privileges, or registration restored, nor shall any new license or privilege be issued or granted to, or registration be permitted to be made by, that person until he has

(a)Repaid in full to the association the amount so paid by him together with interest thereon at 8% per annum from the date of such payment; and

(b)Satisfied all requirements of said Motor Vehicle Security-Responsibility Law in respect of giving proof of ability to respond in damages for future accidents, provided, that the court in which such judgment was rendered may, upon 10 days' notice to the association, make an order permitting payment of the amount of such person's indebtedness to the fund, to be made in installments, or in the event the fund makes personal injury protection benefit payments, such person and the fund by agreement may provide for repayment to the fund to be made in installments, and in such case, such person's driver's license, or his driving privileges, or registration certificate, if the same have been suspended or revoked, or have expired, may be restored or renewed and shall remain in effect unless and until such person defaults in making any installment payment specified in such order. In the event of any such default, the New Jersey Motor Vehicle Commission shall upon notice of such default suspend such person's driver's license, or driving privileges or registration certificate until the amount of his indebtedness to the fund has been paid in full.

L.1952,c.174,s.27; amended 1968, c.323, s.8; 1972, c.198, s.6; 1981, c.175, s.1; 1985, c.148, s.20; 2003, c.89, s.32.



Section 39:6-88 - Fund To Be Held In Trust.

39:6-88 Fund to be held in trust.

28. Fund to be held in trust. All sums received by the association pursuant to any of the provisions of this act shall become part of the fund, and shall be held by the association in trust for the carrying out of the purposes of this act and for the payment of the cost of administering this act.

L.1952,c.174,s.28; amended 1975, c.174; 1977, c.310, s.5; 1983, c.125, s.2; 1985, c.148, s.21; 2003, c.89, s.33.



Section 39:6-90 - Penalty For False Statements.

39:6-90 Penalty for false statements.

30. Any person and any agent or servant of such person, who knowingly files with the fund or the association or either of them, any notice, statement or other document required under this act, which is false or untrue or contains any material misstatement of fact shall be subject to a penalty as provided in section 5 of P.L.1983, c.320 (C.17:33A-5) and damages as provided in section 7 of P.L.1983, c.320 (C.17:33A-7).

L.1952,c.174,s.30; amended 2003, c.89, s.34.



Section 39:6-90.1 - Partial Invalidity

39:6-90.1. Partial invalidity
In the event any section, term or provision of this act or of the act to which this act is amendatory and supplementary shall be adjudged invalid for any reason, such judgment shall not affect, impair or invalidate any other section, term or provision of said acts, but the remaining sections, terms and provisions shall be and remain in full force and effect.

L.1955, c. 1, p. 24, s. 19.



Section 39:6A-1 - Short Title

39:6A-1. Short title
This act may be cited and known as the "New Jersey Automobile Reparation Reform Act."

L.1972, c. 70, s. 1.

39:6A-1.1 Short title; findings, declarations.

1. a. This act shall be known and may be cited as the "Automobile Insurance Cost Reduction Act."

b.The Legislature finds and declares:

Whereas, While New Jersey's automobile insurance no-fault law, enacted twenty-six years ago, has provided valuable benefits in the form of medical benefits and wage replacement benefits, without regard to fault, to New Jersey residents who have been injured in an automobile accident; and

Whereas, Medical benefits paid by no-fault policies over those years amount to billions of dollars, which would otherwise have been paid by health insurance, thus raising the cost of health insurance for everyone; and

Whereas, While medical benefits under no-fault insurance were unlimited under the law enacted in 1972, the rapidly escalating cost of those benefits made it necessary for the Legislature to reduce those benefits to a limit of $250,000 in 1990; and

Whereas, Since the enactment of the verbal threshold in 1988, the substantial increase in the cost of medical expense benefits indicates that the benefits are being overutilized for the purpose of gaining standing to sue for pain and suffering, thus undermining the limitations imposed by the threshold and necessitating the imposition of further controls on the use of those benefits, including the establishment of a basis for determining whether treatments or diagnostic tests are medically necessary; and

Whereas, The present arbitration system has not sufficiently addressed the Legislature's goal of eliminating payment for treatments and diagnostic tests which are not medically necessary, leading to the belief that a revised dispute resolution mechanism needs to be established which will accomplish this goal; and

Whereas, The principle underlying the philosophical basis of the no-fault system is that of a trade-off of one benefit for another; in this case, providing medical benefits in return for a limitation on the right to sue for non-serious injuries; and

Whereas, While the Legislature believes that it is good public policy to provide medical benefits on a first party basis, without regard to fault, to persons injured in automobile accidents, it recognizes that in order to keep premium costs down, the cost of the benefit must be offset by a reduction in the cost of other coverages, most notably a restriction on the right of persons who have non-permanent or non-serious injuries to sue for pain and suffering; and

Whereas, The high cost of automobile insurance in New Jersey has presented a significant problem for many-lower income residents of the state, many of whom have been forced to drop or lapse their coverage in violation of the State's mandatory motor vehicle insurance laws, making it necessary to provide a lower-cost option to protect people by providing coverage to pay their medical expenses if they are injured; and

Whereas, To meet these goals, this legislation provides for the creation of two insurance coverage options, a basic policy and a standard policy, provides for cost containment of medical expense benefits through a revised dispute resolution proceeding, provides for a revised lawsuit threshold for suits for pain and suffering which will eliminate suits for injuries which are not serious or permanent, including those for soft tissue injuries, would more precisely define the benefits available under the medical expense benefits coverage, and establishes standard treatment and diagnostic procedures against which the medical necessity of treatments reimbursable under medical expense benefits coverage would be judged; and

Whereas, It is generally recognized that fraud, whether in the form of inappropriate medical treatments, inflated claims, staged accidents, falsification of records, or in any other form, has increased premiums, and must be uncovered and vigorously prosecuted, and while the pursuit of those who defraud the automobile insurance system has heretofore been addressed by the State through various agencies, it has been without sufficient coordination to aggressively combat fraud, leading to the conclusion that greater consolidation of agencies which were created to combat fraud is necessary to accomplish this purpose; and

Whereas, With these many objectives, the Legislature nevertheless recognizes that to provide a healthy and competitive automobile insurance market, insurers are entitled to earn an adequate rate of return through the ratemaking process, which shall reflect the impact of the cost-saving provisions of this act and other recent legislative insurance reforms; and

Whereas, The Legislature has thus addressed these and other issues in this comprehensive legislation designed to preserve the no-fault system, while at the same time reducing unnecessary costs which drive premiums higher.

L.1998,c.21,s.1.



Section 39:6A-1.1 - Short Title; Findings, Declarations.

39:6A-1.1 Short title; findings, declarations.

1. a. This act shall be known and may be cited as the "Automobile Insurance Cost Reduction Act."

b.The Legislature finds and declares:

Whereas, While New Jersey's automobile insurance no-fault law, enacted twenty-six years ago, has provided valuable benefits in the form of medical benefits and wage replacement benefits, without regard to fault, to New Jersey residents who have been injured in an automobile accident; and

Whereas, Medical benefits paid by no-fault policies over those years amount to billions of dollars, which would otherwise have been paid by health insurance, thus raising the cost of health insurance for everyone; and

Whereas, While medical benefits under no-fault insurance were unlimited under the law enacted in 1972, the rapidly escalating cost of those benefits made it necessary for the Legislature to reduce those benefits to a limit of $250,000 in 1990; and

Whereas, Since the enactment of the verbal threshold in 1988, the substantial increase in the cost of medical expense benefits indicates that the benefits are being overutilized for the purpose of gaining standing to sue for pain and suffering, thus undermining the limitations imposed by the threshold and necessitating the imposition of further controls on the use of those benefits, including the establishment of a basis for determining whether treatments or diagnostic tests are medically necessary; and

Whereas, The present arbitration system has not sufficiently addressed the Legislature's goal of eliminating payment for treatments and diagnostic tests which are not medically necessary, leading to the belief that a revised dispute resolution mechanism needs to be established which will accomplish this goal; and

Whereas, The principle underlying the philosophical basis of the no-fault system is that of a trade-off of one benefit for another; in this case, providing medical benefits in return for a limitation on the right to sue for non-serious injuries; and

Whereas, While the Legislature believes that it is good public policy to provide medical benefits on a first party basis, without regard to fault, to persons injured in automobile accidents, it recognizes that in order to keep premium costs down, the cost of the benefit must be offset by a reduction in the cost of other coverages, most notably a restriction on the right of persons who have non-permanent or non-serious injuries to sue for pain and suffering; and

Whereas, The high cost of automobile insurance in New Jersey has presented a significant problem for many-lower income residents of the state, many of whom have been forced to drop or lapse their coverage in violation of the State's mandatory motor vehicle insurance laws, making it necessary to provide a lower-cost option to protect people by providing coverage to pay their medical expenses if they are injured; and

Whereas, To meet these goals, this legislation provides for the creation of two insurance coverage options, a basic policy and a standard policy, provides for cost containment of medical expense benefits through a revised dispute resolution proceeding, provides for a revised lawsuit threshold for suits for pain and suffering which will eliminate suits for injuries which are not serious or permanent, including those for soft tissue injuries, would more precisely define the benefits available under the medical expense benefits coverage, and establishes standard treatment and diagnostic procedures against which the medical necessity of treatments reimbursable under medical expense benefits coverage would be judged; and

Whereas, It is generally recognized that fraud, whether in the form of inappropriate medical treatments, inflated claims, staged accidents, falsification of records, or in any other form, has increased premiums, and must be uncovered and vigorously prosecuted, and while the pursuit of those who defraud the automobile insurance system has heretofore been addressed by the State through various agencies, it has been without sufficient coordination to aggressively combat fraud, leading to the conclusion that greater consolidation of agencies which were created to combat fraud is necessary to accomplish this purpose; and

Whereas, With these many objectives, the Legislature nevertheless recognizes that to provide a healthy and competitive automobile insurance market, insurers are entitled to earn an adequate rate of return through the ratemaking process, which shall reflect the impact of the cost-saving provisions of this act and other recent legislative insurance reforms; and

Whereas, The Legislature has thus addressed these and other issues in this comprehensive legislation designed to preserve the no-fault system, while at the same time reducing unnecessary costs which drive premiums higher.

L.1998,c.21,s.1.



Section 39:6A-1.2 - Rules, Regulations.

39:6A-1.2 Rules, regulations.

73.The commissioner may promulgate any rules and regulations pursuant to P.L.1968, c.410 (C.52:14B-1 et seq.) deemed necessary in order to effectuate the provisions of this amendatory and supplementary act.

L.1998,c.21,s.73.



Section 39:6A-2 - Definitions.

39:6A-2 Definitions.

2.As used in this act:

a."Automobile" means a private passenger automobile of a private passenger or station wagon type that is owned or hired and is neither used as a public or livery conveyance for passengers nor rented to others with a driver; and a motor vehicle with a pickup body, a delivery sedan, a van, or a panel truck or a camper type vehicle used for recreational purposes owned by an individual or by husband and wife who are residents of the same household, not customarily used in the occupation, profession or business of the insured other than farming or ranching. An automobile owned by a farm family copartnership or corporation, which is principally garaged on a farm or ranch and otherwise meets the definitions contained in this section, shall be considered a private passenger automobile owned by two or more relatives resident in the same household.

b."Essential services" means those services performed not for income which are ordinarily performed by an individual for the care and maintenance of such individual's family or family household.

c."Income" means salary, wages, tips, commissions, fees and other earnings derived from work or employment.

d."Income producer" means a person who, at the time of the accident causing personal injury or death, was in an occupational status, earning or producing income.

e."Medical expenses" means reasonable and necessary expenses for treatment or services as provided by the policy, including medical, surgical, rehabilitative and diagnostic services and hospital expenses, provided by a health care provider licensed or certified by the State or by another state or nation, and reasonable and necessary expenses for ambulance services or other transportation, medication and other services as may be provided for, and subject to such limitations as provided for, in the policy, as approved by the commissioner. "Medical expenses" shall also include any nonmedical remedial treatment rendered in accordance with a recognized religious method of healing.

f."Hospital expenses" means the cost of treatment and services, as provided in the policy approved by the commissioner, by a licensed and accredited acute care facility which engages primarily in providing diagnosis, treatment and care of sick and injured persons on an inpatient or outpatient basis; the cost of covered treatment and services provided by an extended care facility which provides room and board and skilled nursing care 24 hours a day and which is recognized by the administrators of the federal Medicare program as an extended care facility; and the cost of covered services at an ambulatory surgical facility supervised by a physician licensed in this State or in another jurisdiction and recognized by the Commissioner of Health and Senior Services, or any other facility licensed, certified or recognized by the Commissioner of Health and Senior Services or the Commissioner of Human Services or a nationally recognized system such as the Commission on Accreditation of Rehabilitation Facilities, or by another jurisdiction in which it is located.

g."Named insured" means the person or persons identified as the insured in the policy and, if an individual, his or her spouse, if the spouse is named as a resident of the same household, except that if the spouse ceases to be a resident of the household of the named insured, coverage shall be extended to the spouse for the full term of any policy period in effect at the time of the cessation of residency.

h."Pedestrian" means any person who is not occupying, entering into, or alighting from a vehicle propelled by other than muscular power and designed primarily for use on highways, rails and tracks.

i."Noneconomic loss" means pain, suffering and inconvenience.

j."Motor vehicle" means a motor vehicle as defined in R.S.39:1-1, exclusive of an automobile as defined in subsection a. of this section.

k."Economic loss" means uncompensated loss of income or property, or other uncompensated expenses, including, but not limited to, medical expenses.

l."Health care provider" or "provider" means those persons licensed or certified to perform health care treatment or services compensable as medical expenses and shall include, but not be limited to, (1) a hospital or health care facility which is maintained by a state or any of its political subdivisions, (2) a hospital or health care facility licensed by the Department of Health and Senior Services, (3) other hospitals or health care facilities designated by the Department of Health and Senior Services to provide health care services, or other facilities, including facilities for radiology and diagnostic testing, freestanding emergency clinics or offices, and private treatment centers, (4) a nonprofit voluntary visiting nurse organization providing health care services other than in a hospital, (5) hospitals or other health care facilities or treatment centers located in other states or nations, (6) physicians licensed to practice medicine and surgery, (7) licensed chiropractors, (8) licensed dentists, (9) licensed optometrists, (10) licensed pharmacists, (11) licensed podiatrists, (12) registered bio-analytical laboratories, (13) licensed psychologists, (14) licensed physical therapists, (16) certified nurse-midwives, (17) certified nurse-practitioners/clinical nurse-specialists, (18) licensed health maintenance organizations, (19) licensed orthotists and prosthetists, (20) licensed professional nurses, and (21) providers of other health care services or supplies, including durable medical goods.

m."Medically necessary" means that the treatment is consistent with the symptoms or diagnosis, and treatment of the injury (1) is not primarily for the convenience of the injured person or provider, (2) is the most appropriate standard or level of service which is in accordance with standards of good practice and standard professional treatment protocols, as such protocols may be recognized or designated by the Commissioner of Banking and Insurance, in consultation with the Commissioner of Health and Senior Services or with a professional licensing or certifying board in the Division of Consumer Affairs in the Department of Law and Public Safety, or by a nationally recognized professional organization, and (3) does not involve unnecessary diagnostic testing.

n."Standard automobile insurance policy" means an automobile insurance policy with at least the coverage required pursuant to sections 3 and 4 of P.L.1972, c.70 (C.39:6A-3 and 39:6A-4).

o."Basic automobile insurance policy" means an automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1).

L.1972,c.70,s.2; amended 1972, c.203, s.1; 1983, c.362, s.6; 1998, c.21, s.2; 2005, c.259, s.35.



Section 39:6A-3 - Compulsory Automobile Insurance Coverage; Limits.

39:6A-3 Compulsory automobile insurance coverage; limits.

3.Compulsory automobile insurance coverage; limits. Except as provided by section 4 of P.L.1998, c.21 (C.39:6A-3.1), every owner or registered owner of an automobile registered or principally garaged in this State shall maintain automobile liability insurance coverage, under provisions approved by the Commissioner of Banking and Insurance, insuring against loss resulting from liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, operation or use of an automobile wherein such coverage shall be at least in:

a.an amount or limit of $15,000.00, exclusive of interest and costs, on account of injury to, or death of, one person, in any one accident; and

b.an amount or limit, subject to such limit for any one person so injured or killed, of $30,000.00, exclusive of interest and costs, on account of injury to or death of, more than one person, in any one accident; and

c.an amount or limit of $5,000.00, exclusive of interest and costs, for damage to property in any one accident.

No licensed insurance carrier shall refuse to renew the required coverage stipulated by this act of an eligible person as defined in section 25 of P.L.1990, c.8 (C.17:33B-13) except in accordance with the provisions of section 26 of P.L.1988, c.119 (C.17:29C-7.1) or with the consent of the Commissioner of Banking and Insurance.

L.1972,c.70,s.3; amended 1972, c.203, s.2; 1988, c.119, s.9; 1990, c.8, s.3; 1998, c.21, s.3



Section 39:6A-3.1 - Election Of Basic Automobile Insurance Policy; Coverage Provided.

39:6A-3.1 Election of basic automobile insurance policy; coverage provided.

4. As an alternative to the mandatory coverages provided in sections 3 and 4 of P.L.1972, c.70 (C.39:6A-3 and 39:6A-4), any owner or registered owner of an automobile registered or principally garaged in this State may elect a basic automobile insurance policy providing the following coverage:

a.Personal injury protection coverage, for the payment of benefits without regard to negligence, liability or fault of any kind, to the named insured and members of his family residing in his household, who sustained bodily injury as a result of an accident while occupying, entering into, alighting from or using an automobile, or as a pedestrian, caused by an automobile or by an object propelled by or from an automobile, and to other persons sustaining bodily injury while occupying, entering into, alighting from or using the automobile of the named insured, with the permission of the named insured. "Personal injury protection coverage" issued pursuant to this section means and includes payment of medical expense benefits, as provided in the policy and approved by the commissioner, for the reasonable and necessary treatment of bodily injury in an amount not to exceed $15,000 per person per accident; except that, medical expense benefits shall be paid in an amount not to exceed $250,000: (1) for all medically necessary treatment of permanent or significant brain injury, spinal cord injury or disfigurement or (2) for medically necessary treatment of other permanent or significant injuries rendered at a trauma center or acute care hospital immediately following the accident and until the patient is stable, no longer requires critical care and can be safely discharged or transferred to another facility in the judgment of the attending physician. In the event benefits paid by an insurer pursuant to this subsection are in excess of $75,000 on account of personal injury to any one person in any one accident covered by a policy issued or renewed prior to January 1, 2004, such excess shall be paid by the insurer and shall be reimbursable to the insurer from the Unsatisfied Claim and Judgment Fund pursuant to section 2 of P.L.1977, c.310 (C.39:6-73.1). Benefits provided under basic coverage shall be in accordance with a benefit plan provided in the policy and approved by the commissioner. The policy form, which shall be subject to the approval of the commissioner, shall set forth the benefits provided under the policy, including eligible medical treatments, diagnostic tests and services as well as such other benefits as the policy may provide. The commissioner shall set forth by regulation a statement of the basic benefits which shall be included in the policy. Medical treatments, diagnostic tests, and services provided by the policy shall be rendered in accordance with commonly accepted protocols and professional standards and practices which are commonly accepted as being beneficial for the treatment of the covered injury. Protocols and professional standards and practices which are deemed to be commonly accepted pursuant to this section shall be those recognized by national standard setting organizations, national or state professional organizations of the same discipline as the treating provider, or those designated or approved by the commissioner in consultation with the professional licensing boards in the Division of Consumer Affairs in the Department of Law and Public Safety. The commissioner, in consultation with the Commissioner of the Department of Health and Senior Services and the applicable licensing boards, may reject the use of protocols, standards and practices or lists of diagnostic tests set by any organization deemed not to have standing or general recognition by the provider community or the applicable licensing boards. Protocols shall be deemed to establish guidelines as to standard appropriate treatment and diagnostic tests for injuries sustained in automobile accidents, but the establishment of standard treatment protocols or protocols for the administration of diagnostic tests shall not be interpreted in such a manner as to preclude variance from the standard when warranted by reason of medical necessity. The policy form may provide for the precertification of certain procedures, treatments, diagnostic tests, or other services or for the purchase of durable medical goods, as approved by the commissioner, provided that the requirement for precertification shall not be unreasonable, and no precertification requirement shall apply within ten days of the insured event. The policy may provide that certain benefits provided by the policy which are in excess of the basic benefits required by the commissioner to be included in the policy may be subject to reasonable copayments in addition to the copayments provided for herein, provided that the copayments shall not be unreasonable and shall be established in such a manner as not to serve to encourage underutilization of benefits subject to the copayments, nor encourage overutilization of benefits. The policy form shall clearly set forth any limitations on benefits or exclusions, which may include, but need not be limited to, benefits which are otherwise compensable under workers' compensation, or benefits for treatments deemed to be experimental or investigational, or benefits deducted pursuant to section 6 of P.L.1972, c.70 (C.39:6A-6). The commissioner may enlist the services of a benefit consultant in establishing the basic benefits level provided in this subsection, which shall be set forth by regulation no later than 120 days following the enactment date of this amendatory and supplementary act. The commissioner shall not advertise for the consultant as provided in sections 3 and 4 of P.L.1954, c.48 (C.52:34-8 and 52:34-9).

Medical expense benefits payable under this subsection shall not be assignable, except to a provider of service benefits, in accordance with policy terms approved by the commissioner, nor shall they be subject to levy, execution, attachment or other process for satisfaction of debts. Medical expense benefits payable in accordance with this subsection may be subject to a deductible and copayments as provided for in the policy, if any. No insurer or provider providing service benefits to an insured shall have a right of subrogation for the amount of benefits paid pursuant to any deductible or copayment under this section.

Notwithstanding the provisions of P.L.2003, c.18, physical therapy treatment shall not be reimbursable as medical expense benefits pursuant to this subsection unless rendered by a licensed physical therapist pursuant to a referral from a licensed physician, dentist, podiatrist or chiropractor within the scope of their respective practices.

Notwithstanding the provisions of P.L.2009, c.56 (C.45:2C-19 et al.), acupuncture treatment shall not be reimbursable as medical expense benefits pursuant to this subsection unless rendered by a licensed acupuncturist pursuant to a referral from a licensed physician within the scope of the physician's practice.

b.Liability insurance coverage insuring against loss resulting from liability imposed by law for property damage sustained by any person arising out of the ownership, maintenance, operation or use of an automobile in an amount or limit of $5,000, exclusive of interest and costs, for damage to property in any one accident.

c.In addition to the aforesaid coverages required to be provided in a basic automobile insurance policy, optional liability insurance coverage insuring against loss resulting from liability imposed by law for bodily injury or death in an amount or limit of $10,000, exclusive of interests and costs, on account of injury to, or death of, one or more persons in any one accident.

If a named insured has elected the basic automobile insurance policy option and an immediate family member or members or relatives resident in his household have one or more policies with the coverages provided for in sections 3 and 4 of P.L.1972, c.70 (C.39:6A-3 and 39:6A-4), the provisions of section 12 of P.L.1983, c.362 (C.39:6A-4.2) shall apply.

Every named insured and any other person to whom the basic automobile insurance policy, with or without the optional $10,000 liability coverage insuring against loss resulting from liability imposed by law for bodily injury or death provided for in subsection c. of this section, applies shall be subject to the tort option provided in subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8).

No licensed insurance carrier shall refuse to renew the coverage stipulated by this section of an eligible person as defined in section 25 of P.L.1990, c.8 (C.17:33B-13) except in accordance with the provisions of section 26 of P.L.1988, c.119 (C.17:29C-7.1) or with the consent of the Commissioner of Banking and Insurance.

L.1998, c.21, s.4; amended 1998, c.22, s.1; 2003, c.18, s.26; 2003, c.89, s.36; 2009, c.56, s.17.



Section 39:6A-3.2 - Issuance, Renewal Of Automobile Insurance Policies, Required Coverage.

39:6A-3.2 Issuance, renewal of automobile insurance policies, required coverage.
5. a. All automobile insurance policies issued or renewed on or after the effective date of P.L.1998, c.21 (C.39:6A-1.1 et al.) shall be issued or renewed including at least the coverages required pursuant to sections 3 and 4 of P.L.1972, c.70 (C.39:6A-3 and 39:6A-4), unless the named insured elects a basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or, after the effective date of P.L.2003, c.89 (C.17:30A-2.1 et al.), a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3). Election of a basic automobile insurance policy or a special automobile insurance policy shall be in writing and signed by the named insured on the coverage selection form required by section 17 of P.L.1983, c.362 (C.39:6A-23). The coverage selection form shall contain a statement, clearly readable and in 12-point bold type, in a form approved by the commissioner, that: (1) election of a basic automobile insurance policy will result in less coverage than the $250,000 medical expense benefits coverage mandated prior to the effective date of P.L.1998, c.21 (C.39:6A-1.1 et al.); or (2) election of a special automobile insurance policy will result in coverage only for emergency care. Furthermore, the coverage election form shall contain a statement, clearly readable and in 12-point bold type, in a form approved by the commissioner, that election of a special automobile insurance policy, or a basic automobile insurance policy without the optional $10,000 liability coverage provided for in section 4 of P.L.1998, c.21 (C.39:6A-3.1) may subject the named insured to a claim or judgment for noneconomic loss which is not covered by the basic or special automobile insurance policy, and which may place his assets at risk, and in the event the named insured is sued, the insurer shall not provide legal counsel.

b.The insurance coverages provided for in section 4 of P.L.1998, c.21 (C.39:6A-3.1) shall be offered by every insurer which writes insurance coverages pursuant to sections 3 and 4 of P.L.1972, c.70 (C.39:6A-3 and 39:6A-4) for a period of five years after the effective date of P.L.1998, c.21 (C.39:6A-1.1 et al.). The commissioner shall require every company writing such insurance coverage to report to him annually during that five-year period as to the number of policies written pursuant to this subsection in the previous year, the number of policies with the coverage offered pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4) which have been converted to policies with the coverage offered pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) and any other information the commissioner may require such as, but not limited to, the age of the policyholders and the territories in which the policyholders reside. The commissioner shall then report to the Governor and the Legislature regarding the acceptance of the basic automobile insurance policy by the automobile insurance consumers of this State annually for the first four years the basic policy is sold. On or before January 1, 2003, the commissioner shall make a final, cumulative report which shall include recommendations as to the continuation of the basic policy to the Governor and the Legislature.

c.The insurance coverages provided for in section 45 of P.L.2003, c.89 (C.39:6A-3.3) shall be offered or provided pursuant to subsection f. of that section for a period of five years after the effective date of P.L.2003, c.89 (C.17:30A-2.1 et al.). On or before January 1, 2008, the commissioner shall make a final report which shall include recommendations as to the continuation of the special policy to the Governor and the Legislature.

L.1998,c.21,s.5; amended 2003, c.89, s.46.



Section 39:6A-3.3 - Establishment Of Special Automobile Insurance Policy.

39:6A-3.3 Establishment of special automobile insurance policy.

45. a. In order to assist certain low income individuals in this State and encourage their greater compliance in satisfying the mandatory private passenger automobile insurance requirements, the Legislature intends to establish a special automobile insurance policy. The special automobile insurance policy shall be offered only to individuals who qualify for and are actively covered by designated government subsidized programs in the State. For the purpose of this section, "eligible low income individual" means an individual who meets the income criteria established by the commissioner by regulation. In setting the low income criteria, the commissioner shall limit availability to those persons eligible and enrolled in the federal Medicaid program.

b.As an additional option to the mandatory coverage provided in sections 3 and 4 of P.L.1972, c.70 (C.39:6A-3 and 39:6A-4) or the alternative covered provided in section 4 of P.L.1998, c.21 (C.39:6A-3.1), an owner or registered owner of an automobile registered or principally garaged in this State, who is an eligible low income individual, may elect a special automobile insurance policy providing the following coverage:

(1)Emergency personal injury protection coverage, for the payment of benefits without regard to negligence, liability or fault of any kind, only to the named insured and dependent members of his family, as defined by the federal Medicaid program, residing in his household, who sustain bodily injury as a result of an accident while occupying, entering into, alighting from or using an automobile, or as a pedestrian, caused by an automobile or by an object propelled by or from an automobile, and to other persons sustaining bodily injury while occupying, entering into, alighting from or using the automobile of the named insured, with the permission of the named insured. "Emergency personal injury protection coverage" issued pursuant to this section means and includes only payment of treatment for emergency care in an amount not to exceed $250,000 per person per accident. "Emergency care" means all medically necessary treatment of a traumatic injury or a medical condition manifesting itself by acute symptoms of sufficient severity such that absence of immediate attention could reasonably be expected to result in: death; serious impairment to bodily functions; or serious dysfunction of a bodily organ or part. Such emergency care shall include all medically necessary care immediately following an automobile accident, including, but not limited to, immediate pre-hospitalization care, transportation to a hospital or trauma center, emergency room care, surgery, critical and acute care. Emergency care extends during the period of initial hospitalization until the patient is discharged from acute care by the attending physician. Emergency care shall be presumed when medical care is initiated at a hospital within 120 hours of the accident. "Emergency personal injury protection coverage" shall also include all medically necessary treatment of permanent or significant brain injury, spinal cord injury or disfigurement after the patient is discharged from acute care. In the event benefits paid by an insurer pursuant to this subsection are in excess of $75,000 on account of bodily injury to any one person in any one accident covered by a policy issued or renewed prior to January 1, 2004, that excess shall be paid by the insurer and shall be reimbursable to the insurer from the Unsatisfied Claim and Judgment Fund pursuant to section 2 of P.L.1977, c.310 (C.39:6-73.1);

(2)Death benefit in the amount of $10,000;

(3)The tort option provided in subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8) shall apply to every named insured and any other person to whom the special automobile insurance policy applies.

c.A special automobile insurance policy shall not provide liability, collision, comprehensive, uninsured or underinsured motorist coverage.

d.The policy form for special automobile insurance policies shall be subject to the approval of the Commissioner of Banking and Insurance and shall clearly and conspicuously set forth the limitations on benefits provided under the policy.

e.The commissioner shall approve the rating system to be used for a special automobile insurance policy, which shall be administered by the plan created pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1), to provide a uniform Statewide rate to be utilized by all insurers providing coverage through a special automobile insurance policy. The rate established by the commissioner shall be sufficient to reimburse the insurer for the cost of writing the policy and an amount set by the commissioner to be forwarded to the Unsatisfied Claim and Judgment Fund to offset claims paid by the Unsatisfied Claim and Judgment Fund. The commissioner may adjust the rate annually.

f.Special automobile insurance policies shall be assigned to insurers pursuant to the apportionment methodology of the plan created pursuant to section 1 of P.L.1970, c.215 (C.17:29D-1). The number of policies assigned pursuant to this subsection shall not be included in the determination of a competitive market pursuant to subsection d. of section 27 of P.L.1990, c.8 (C.17:33B-15).

L.2003,c.89,s.45.



Section 39:6A-4 - Personal Injury Protection Coverage, Regardless Of Fault.

39:6A-4 Personal injury protection coverage, regardless of fault.

4.Personal injury protection coverage, regardless of fault.

Except as provided by section 45 of P.L.2003, c.89 (C.39:6A-3.3) and section 4 of P.L.1998, c.21 (C.39:6A-3.1), every standard automobile liability insurance policy issued or renewed on or after the effective date of P.L.1998, c.21 (C.39:6A-1.1 et al.) shall contain personal injury protection benefits for the payment of benefits without regard to negligence, liability or fault of any kind, to the named insured and members of his family residing in his household who sustain bodily injury as a result of an accident while occupying, entering into, alighting from or using an automobile, or as a pedestrian, caused by an automobile or by an object propelled by or from an automobile, and to other persons sustaining bodily injury while occupying, entering into, alighting from or using the automobile of the named insured, with permission of the named insured.

"Personal injury protection coverage" means and includes:

a.Payment of medical expense benefits in accordance with a benefit plan provided in the policy and approved by the commissioner, for reasonable, necessary, and appropriate treatment and provision of services to persons sustaining bodily injury, in an amount not to exceed $250,000 per person per accident. In the event benefits paid by an insurer pursuant to this subsection are in excess of $75,000 on account of bodily injury to any one person in any one accident, that excess shall be paid by the insurer and shall be reimbursable to the insurer from the Unsatisfied Claim and Judgment Fund pursuant to section 2 of P.L.1977, c.310 (C.39:6-73.1). The policy form, which shall be subject to the approval of the commissioner, shall set forth the benefits provided under the policy, including eligible medical treatments, diagnostic tests and services as well as such other benefits as the policy may provide. The commissioner shall set forth by regulation a statement of the basic benefits which shall be included in the policy. Medical treatments, diagnostic tests, and services provided by the policy shall be rendered in accordance with commonly accepted protocols and professional standards and practices which are commonly accepted as being beneficial for the treatment of the covered injury. Protocols and professional standards and practices and lists of valid diagnostic tests which are deemed to be commonly accepted pursuant to this section shall be those recognized by national standard setting organizations, national or state professional organizations of the same discipline as the treating provider, or those designated or approved by the commissioner in consultation with the professional licensing boards in the Division of Consumer Affairs in the Department of Law and Public Safety. The commissioner, in consultation with the Commissioner of the Department of Health and Senior Services and the applicable licensing boards, may reject the use of protocols, standards and practices or lists of diagnostic tests set by any organization deemed not to have standing or general recognition by the provider community or the applicable licensing boards. Protocols shall be deemed to establish guidelines as to standard appropriate treatment and diagnostic tests for injuries sustained in automobile accidents, but the establishment of standard treatment protocols or protocols for the administration of diagnostic tests shall not be interpreted in such a manner as to preclude variance from the standard when warranted by reason of medical necessity. The policy form may provide for the precertification of certain procedures, treatments, diagnostic tests, or other services or for the purchase of durable medical goods, as approved by the commissioner, provided that the requirement for precertification shall not be unreasonable, and no precertification requirement shall apply within ten days of the insured event. The policy may provide that certain benefits provided by the policy which are in excess of the basic benefits required by the commissioner to be included in the policy may be subject to reasonable copayments in addition to the copayments provided for pursuant to subsection e. of this section, provided that the copayments shall not be unreasonable and shall be established in such a manner as not to serve to encourage underutilization of benefits subject to the copayments, nor encourage overutilization of benefits. The policy form shall clearly set forth any limitations on benefits or exclusions, which may include, but need not be limited to, benefits which are otherwise compensable under workers' compensation, or benefits for treatments deemed to be experimental or investigational, or benefits deducted pursuant to section 6 of P.L.1972, c.70 (C.39:6A-6). The commissioner may enlist the services of a benefit consultant in establishing the basic benefits level provided in this subsection, which shall be set forth by regulation no later than 120 days following the enactment date of P.L.1998, c.21 (C.39:6A-1.1 et al.). The commissioner shall not advertise for bids for the consultant as provided in sections 3 and 4 of P.L.1954, c.48 (C.52:34-8 and 52:34-9).

Notwithstanding the provisions of P.L.2003, c.18, physical therapy treatment shall not be reimbursable as medical expense benefits pursuant to this subsection unless rendered by a licensed physical therapist pursuant to a referral from a licensed physician, dentist, podiatrist or chiropractor within the scope of their respective practices.

Notwithstanding the provisions of P.L.2009, c.56 (C.45:2C-19 et al.), acupuncture treatment shall not be reimbursable as medical expense benefits pursuant to this subsection unless rendered by a licensed acupuncturist pursuant to a referral from a licensed physician within the scope of the physician's practice.

b.Income continuation benefits. The payment of the loss of income of an income producer as a result of bodily injury disability, subject to a maximum weekly payment of $100. Such sum shall be payable during the life of the injured person and shall be subject to an amount or limit of $5,200, on account of injury to any one person in any one accident, except that in no case shall income continuation benefits exceed the net income normally earned during the period in which the benefits are payable.

c.Essential services benefits. Payment of essential services benefits to an injured person shall be made in reimbursement of necessary and reasonable expenses incurred for such substitute essential services ordinarily performed by the injured person for himself, his family and members of the family residing in the household, subject to an amount or limit of $12 per day. Such benefits shall be payable during the life of the injured person and shall be subject to an amount or limit of $4,380, on account of injury to any one person in any one accident.

d.Death benefits. In the event of the death of an income producer as a result of injuries sustained in an accident entitling such person to benefits under this section, the maximum amount of benefits which could have been paid to the income producer, but for his death, under subsection b. of this section shall be paid to the surviving spouse, or in the event there is no surviving spouse, then to the surviving children, and in the event there are no surviving spouse or surviving children, then to the estate of the income producer.

In the event of the death of one performing essential services as a result of injuries sustained in an accident entitling such person to benefits under subsection c. of this section, the maximum amount of benefits which could have been paid to such person, under subsection c., shall be paid to the person incurring the expense of providing such essential services.

e.Funeral expenses benefits. All reasonable funeral, burial and cremation expenses, subject to a maximum benefit of $1,000, on account of the death of any one person in any one accident shall be payable to the decedent's estate.

Benefits payable under this section shall:

(1)Be subject to any option elected by the policyholder pursuant to section 13 of P.L.1983, c.362 (C.39:6A-4.3);

(2)Not be assignable, except to a provider of service benefits under this section in accordance with policy terms approved by the commissioner, nor subject to levy, execution, attachment or other process for satisfaction of debts.

Medical expense benefit payments shall be subject to any deductible and any copayment which may be established as provided in the policy. Upon the request of the commissioner or any party to a claim for benefits or payment for services rendered, a provider shall present adequate proof that any deductible or copayment related to that claim has not been waived or discharged by the provider.

No insurer or health provider providing benefits to an insured shall have a right of subrogation for the amount of benefits paid pursuant to any deductible or copayment under this section.

L.1972, c.70, s.4; amended 1972, c.203, s.3; 1977, c.310, s.1; 1981, c.562, s.1; 1983, c.362, s.7; 1984, c.40, s.3; 1988, c.119, s.3; 1990, c.8, s.4; 1997, c.151, s.31; 1998, c.21, s.6; 1998, c.22, s.2; 2003, c.18, s.27; 2003, c.89, s.37; 2009, c.56, s.18.



Section 39:6A-4.1 - Additional Automobiles; Reduced Personal Injury Protection Premium

39:6A-4.1. Additional automobiles; reduced personal injury protection premium
When a named insured is the owner and only designated operator of two or more automobiles and the only licensed driver residing in the household, he shall be charged a reduced personal injury protection premium for each automobile listed in addition to the principal automobile on the policy in an amount determined by the commissioner for the benefits provided in section 4 of P.L.1972, c. 70 (C. 39:6A-4). Three years after the initial reduction in such premiums the personal injury protection premium for such additional automobiles shall be determined by the loss experience of the rate filer with respect to the payment of personal injury protection benefits which are attributable to such additional automobiles.

L.1983, c. 212, s. 1, eff. June 15, 1983.



Section 39:6A-4.2 - Primacy Of Coverages

39:6A-4.2. Primacy of coverages
Primacy of coverages. Except as provided in subsection d. of section 13 of P.L.1983, c.362 (C.39:6A-4.3), the personal injury protection coverage of the named insured shall be the primary coverage for the named insured and any resident relative in the named insured's household who is not a named insured under an automobile insurance policy of his own. No person shall recover personal injury protection benefits under more than one automobile insurance policy for injuries sustained in any one accident.

L.1983,c.362,s.12; amended 1990,c.8,s.5.



Section 39:6A-4.3 - Personal Injury Protection Coverage Options.

39:6A-4.3 Personal injury protection coverage options.

13.Personal injury protection coverage options. With respect to personal injury protection coverage provided on an automobile in accordance with section 4 of P.L.1972, c.70 (C.39:6A-4), the automobile insurer shall provide the following coverage options:

a.Medical expense benefit deductibles in amounts of $500.00, $1,000.00, $2,000.00 and $2,500.00 for any one accident;

b.The option to exclude all benefits offered under subsections b., c., d., and e. of section 4;

c.(Deleted by amendment, P.L.1988, c.119.)

d.For policies issued or renewed on or after January 1, 1991, the option that other health insurance coverage or benefits of the insured, including health care services provided by a health maintenance organization and any coverage or benefits provided under any federal or State program, are the primary coverage in regard to medical expense benefits pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4). If health insurance coverage or benefits are primary, an automobile insurer providing medical expense benefits under personal injury protection coverage shall be liable for reasonable medical expenses not covered by the health insurance coverage or benefits up to the limit of the medical expense benefits coverage. The principles of coordination of benefits shall apply to personal injury protection medical expense benefits coverage pursuant to this subsection;

e.Medical expense benefits in amounts of $150,000, $75,000, $50,000 or $15,000 per person per accident; except that, medical expense benefits shall be paid in an amount not to exceed $250,000 for all medically necessary treatment of permanent or significant brain injury, spinal cord injury or disfigurement or for medically necessary treatment of other permanent or significant injuries rendered at a trauma center or acute care hospital immediately following the accident and until the patient is stable, no longer requires critical care and can be safely discharged or transferred to another facility in the judgment of the attending physician. The coverage election form shall contain a statement, clearly readable and in 12-point bold type, in a form approved by the commissioner, that election of any of the aforesaid medical expense benefits options results in less coverage than the $250,000 medical expense benefits coverage mandated prior to the effective date of P.L.1998, c.21.

If none of the aforesaid medical expense benefits options is affirmatively chosen in writing, the policy shall provide $250,000 medical expense benefits coverage;

f.The insurer shall provide an appropriate reduction from the territorial base rate for personal injury protection coverage for those electing any of the options in subsections a., b., d. and e. of this section.

Any named insured who chooses the option provided by subsection d. of this section shall provide proof that he and members of his family residing in his household are covered by health insurance coverage or benefits in a manner and to an extent approved by the commissioner. Nothing in this section shall be construed to require a health insurer, health maintenance organization or governmental agency to cover individuals or treatment which is not normally covered under the applicable benefit contract or plan. If it is determined that an insured who selected or is otherwise covered by the option provided in subsection d. of this section did not have such health coverage in effect at the time of an accident, medical expense benefits shall be payable by the person's automobile insurer and shall be subject to any deductible required by law or otherwise selected as an option pursuant to subsection a. of this section, any copayment required by law and an additional deductible in the amount of $750.

An option elected by the named insured in accordance with this section shall apply only to the named insured and any resident relative in the named insured's household who is not a named insured under another automobile insurance policy, and not to any other person eligible for personal injury protection benefits required to be provided in accordance with section 4 of P.L.1972, c.70 (C.39:6A-4).

Medical expense benefits payable in any amount between the deductible selected pursuant to subsection a. of this section and $5,000.00 shall be subject to the copayment provided in the policy, if any.

No insurer or health provider providing benefits to an insured who has elected a deductible pursuant to subsection a. of this section shall have a right of subrogation for the amount of benefits paid pursuant to a deductible elected thereunder or any applicable copayment.

The Commissioner of Banking and Insurance shall adopt rules and regulations to effectuate the purposes of this section and may promulgate standards applicable to the coordination of personal injury protection medical expense benefits coverage.

L.1983,c.362,s.13; amended 1984, c.40, s.1; 1988, c.119, s.38; 1990, c.8, s.6; 1997, c.151, s.32; 1998, c.21, s.7; 1998, c.22, s.3.



Section 39:6A-4.4 - Application Of Amendment Of S. 39:6a-4.3 By L.1984, C. 40

39:6A-4.4. Application of amendment of s. 39:6A-4.3 by L.1984, c. 40
The amendments to section 13 of P.L.1983, c. 362 (C. 39:6A-4.3) contained in section 1 of this amendatory and supplementary act shall apply to any accident occurring on or after the effective date of this amendatory and supplementary act involving an automobile insurance policy in force on, or issued on or after the that date, under which the named insured has elected a medical expense deductible in accordance with subsection a. of section 13 of P.L.1983, c. 362 (C. 39:6A-4.3). Any additional premium that may be owing on an existing policy by reason of the application of those amendments shall be debited to the account of the named insured and shall be payable at the time of payment of the next policy premium.

L.1984, c. 40, s. 4, eff. May 15, 1984.



Section 39:6A-4.5 - Loss Of Right To Sue For Failure To Insure, For Dwi, For Intentional Acts.

39:6A-4.5 Loss of right to sue for failure to insure, for DWI, for intentional acts.

14. a. Any person who, at the time of an automobile accident resulting in injuries to that person, is required but fails to maintain medical expense benefits coverage mandated by section 4 of P.L.1972, c.70 (C.39:6A-4), section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3) shall have no cause of action for recovery of economic or noneconomic loss sustained as a result of an accident while operating an uninsured automobile.

b.Any person who is convicted of, or pleads guilty to, operating a motor vehicle in violation of R.S.39:4-50, section 2 of P.L.1981, c.512 (C.39:4-50.4a), or a similar statute from any other jurisdiction, in connection with an accident, shall have no cause of action for recovery of economic or noneconomic loss sustained as a result of the accident.

c.Any person acting with specific intent of causing injury to himself or others in the operation or use of an automobile shall have no cause of action for recovery of economic or noneconomic loss sustained as a result of an accident arising from such conduct.

L.1985,c.520,s.14; amended 1988, c.119, s.4; 1997, c.151, s.13; 1998, c.21, s.8; 2003, c.89, s.47.



Section 39:6A-4.6 - Medical Fee Schedules

39:6A-4.6. Medical fee schedules

10. a. The Commissioner of Banking and Insurance shall, within 90 days after the effective date of P.L.1990, c.8 (C.17:33B-1 et al.), promulgate medical fee schedules on a regional basis for the reimbursement of health care providers providing services or equipment for medical expense benefits for which payment is to be made by an automobile insurer under personal injury protection coverage pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), or by an insurer under medical expense benefits coverage pursuant to section 2 of P.L.1991, c.154 (C.17:28-1.6). These fee schedules shall be promulgated on the basis of the type of service provided, and shall incorporate the reasonable and prevailing fees of 75% of the practitioners within the region. If, in the case of a specialist provider, there are fewer than 50 specialists within a region, the fee schedule shall incorporate the reasonable and prevailing fees of the specialist providers on a Statewide basis. The commissioner may contract with a proprietary purveyor of fee schedules for the maintenance of the fee schedule, which shall be adjusted biennially for inflation and for the addition of new medical procedures.

b. The fee schedule may provide for reimbursement for appropriate services on the basis of a diagnostic-related (DRG) payment by diagnostic code where appropriate, and may establish the use of a single fee, rather than an unbundled fee, for a group of services if those services are commonly provided together. In the case of multiple procedures performed simultaneously, the fee schedule and regulations promulgated pursuant thereto may also provide for a standard fee for a primary procedure, and proportional reductions in the cost of the additional procedures.

c. No health care provider may demand or request any payment from any person in excess of those permitted by the medical fee schedules established pursuant to this section, nor shall any person be liable to any health care provider for any amount of money which results from the charging of fees in excess of those permitted by the medical fee schedules established pursuant to this section.

L.1988,c.119,s.10; amended 1988, c.156, s.4; 1990, c.8, s.7; 1991, c.154, s.6; 1997, c.151, s.33.



Section 39:6A-4.7 - Compilation Of List Of Valid Diagnostic Tests Used In Treatment Of Persons Sustaining Bodily Injury.

39:6A-4.7 Compilation of list of valid diagnostic tests used in treatment of persons sustaining bodily injury.

12.The professional licensing boards governing health care providers in the Division of Consumer Affairs shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a list of valid diagnostic tests to be used in conjunction with the appropriate health care protocols in the treatment of persons sustaining bodily injury and subject to subsection a. of section 8 of P.L.1972, c.70 (C.39:6A-8). Inclusion of a test on the list of valid diagnostic tests shall be based on demonstrated medical value, and a level of general acceptance by the relevant provider community and shall not be dependent for results entirely upon subjective patient response. The initial lists shall be promulgated within 180 days of the effective date of this section and shall be revised from time to time as determined by the respective boards to reflect new testing procedures and emerging technologies enjoying a level of general acceptance within the appropriate provider community. In updating its list, a board may take action at a regularly scheduled meeting, notwithstanding the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, after notice as provided herein. The professional boards, individually or collectively, may enlist the services of a consulting firm to assist in compiling and updating the list. The Commissioner of Banking and Insurance may reimburse the boards for the cost of the services of the consultant. The list of valid diagnostic tests, once approved by the commissioner shall apply only to benefits under section 4 of P.L.1972, c.70 (C.39:6A-4) and section 4 of P.L.1998, c.21 (C.39:6A-3.1). The board or boards hiring a consultant shall not advertise for bids, as provided in sections 3 and 4 of P.L.1954, c.48 (C.52:34-8 and 52:34-9). Notwithstanding any of the provisions of this section to the contrary, a diagnostic test performed in an acute care facility, or extended care facility recognized by Medicare, shall not be excluded from a list of valid diagnostic tests promulgated pursuant to this section.

a.For the purposes of this section, "action" includes, but is not limited to:

(1)the addition or deletion of a test to the list; or

(2)procedures and standards for the performance of a test.

"Action" shall not include the hearing and resolution of contested cases, licensing matters, personnel matters or any other duties of a professional licensing board.

b.Prior to the adoption of an action by the board, the board shall forward the notice of intended action and a detailed description of the intended action to the Office of Administrative Law for publication in the New Jersey Register.

A copy of the text of the intended action shall be available in the Division of Consumer Affairs in accordance with the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

c.The board may hold a public hearing on any intended action.

d.Whether or not a public hearing is held, the board shall afford all interested persons an opportunity to comment in writing on the intended action. Written comments shall be submitted to the board within the time established by the board in the notice of intended action, which time shall not be less than 10 calendar days from the date of notice. The board shall give due consideration to all comments received. A copy of the submissions shall be filed with the Office of Administrative Law for publication in the New Jersey Register.

e.The board may adopt the intended action immediately following the expiration of the public comment period provided in subsection d. of this section, or the hearing provided for in subsection c. of this section, whichever date is later. The final action adopted by the board shall be submitted for publication in the New Jersey Register to the Office of Administrative Law, and shall be effective on the date of the submission or such later date as the board may establish.

f.Actions filed with the Office of Administrative Law pursuant to this section shall be filed subject to the provisions of subsections (a), (c), (d) and (e) of section 5 of P.L.1968, c.410 (C.52:14B-5).

g.Nothing in this section shall be construed to prohibit the board from adopting any action pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

h.Nothing in this section shall be construed to prohibit the Director of the Division of Consumer Affairs from adopting any rule or regulation pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1998,c.21,s.12.



Section 39:6A-5 - Payment Of Personal Injury Protection Coverage Benefits.

39:6A-5 Payment of personal injury protection coverage benefits.

5.Payment of personal injury protection coverage benefits.

a.An insurer may require written notice to be given as soon as practicable after an accident involving an automobile with respect to which the policy affords personal injury protection coverage benefits payable under a standard automobile insurance policy pursuant to section 4 of P.L.1972, c.70 (C.34:6A-4), medical expense benefits payable under a basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or emergency care medical expense benefits payable under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3). In the case of claims for medical expense benefits under any of those policies, written notice shall be provided to the insurer by the treating health care provider no later than 21 days following the commencement of treatment. Notification required under this section shall be made in accordance with regulations adopted by the Commissioner of Banking and Insurance and on a form prescribed by the Commissioner of Banking and Insurance. Within a reasonable time after receiving notification required pursuant to this act, the insurer shall confirm to the treating health care provider that its policy affords the claimant personal injury protection coverage benefits as required by section 4 of P.L.1972, c.70 (C.39:6A-4), medical expense benefits pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or emergency care medical expense benefits payable under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3).

b.For the purposes of this section, notification shall be deemed to be met if a treating health care provider submits a bill or invoice to the insurer for reimbursement of services within 21 days of the commencement of treatment.

c.In the event that notification is not made by the treating health care provider within 21 days following the commencement of treatment, the insurer shall reserve the right to deny, in accordance with regulations established by the Commissioner of Banking and Insurance, payment of the claim and the treating health care provider shall be prohibited from seeking any payment directly from the insured. In establishing the standards for denial of payment, the Commissioner of Banking and Insurance shall consider the length of delay in notification, the severity of the treating health care provider's failure to comply with the notification provisions of this act based upon the potential adverse impact to the public and whether or not the provider has engaged in a pattern of noncompliance with the notification provisions of this act. In establishing the regulations necessary to effectuate the purposes of this subsection, the Commissioner of Banking and Insurance shall define specific instances where the sanctions permitted pursuant to this subsection shall not apply. Such instances may include, but not be limited to, a treating medical provider's failure to provide notification to the insurer as required by this act due to the insured's medical condition during the time period within which notification is required.

d.A health care provider who fails to notify the insurer within 21 days and whose claim for payment has been denied by the insurer pursuant to the standards established by the Commissioner of Banking and Insurance may, in the discretion of a judge of the Superior Court, be permitted to refile such claim provided that the insurer has not been substantially prejudiced thereby. Application to the court for permission to refile a claim shall be made within 14 days of notification of denial of payment and shall be made upon motion based upon affidavits showing sufficient reasons for the failure to notify the insurer within the period of time prescribed by this act.

e.(Deleted by amendment, P.L.1998, c.21.)

f.In instances when multiple treating health care providers render services in connection with emergency care, the Commissioner of Banking and Insurance shall designate, through regulation, a process whereby notification by one treating health care provider to the insurer shall be deemed to meet the notification requirements of all the treating health care providers who render services in connection with emergency care.

g.Personal injury protection coverage benefits pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4) and medical expense benefits pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or emergency care medical expense benefits payable under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3) shall be overdue if not paid within 60 days after the insurer is furnished written notice of the fact of a covered loss and of the amount of same. If such written notice is not furnished to the insurer as to the entire claim, any partial amount supported by written notice is overdue if not paid within 60 days after such written notice is furnished to the insurer. Any part or all of the remainder of the claim that is subsequently supported by written notice is overdue if not paid within 60 days after such written notice is furnished to the insurer; provided, however, that any payment shall not be deemed overdue where, within 60 days of receipt of notice of the claim, the insurer notifies the claimant or his representative in writing of the denial of the claim or the need for additional time, not to exceed 45 days, to investigate the claim, and states the reasons therefor. The written notice stating the need for additional time to investigate the claim shall set forth the number of the insurance policy against which the claim is made, the claim number, the address of the office handling the claim and a telephone number, which is toll free or can be called collect, or is within the claimant's area code. Written notice to the organization administering dispute resolution pursuant to sections 24 and 25 of P.L.1998, c.21 (C.39:6A-5.1 and C.39:6A-5.2) shall satisfy the notice request for additional time to investigate a claim pursuant to this subsection. For the purpose of determining interest charges in the event the injured party prevails in a subsequent proceeding where an insurer has elected a 45-day extension pursuant to this subsection, payment shall be considered overdue at the expiration of the 45-day period or, if the injured person was required to provide additional information to the insurer, within 10 business days following receipt by the insurer of all the information requested by it, whichever is later.

For the purpose of calculating the extent to which any benefits are overdue, payment shall be treated as being made on the date a draft or other valid instrument which is equivalent to payment was placed in the United States mail in a properly addressed, postpaid envelope, or, if not so posted, on the date of delivery.

h.All overdue payments shall bear interest at the percentage of interest prescribed in the Rules Governing the Courts of the State of New Jersey for judgments, awards and orders for the payment of money.

i.All automobile insurers and the Unsatisfied Claim and Judgment Fund shall provide any claimant with the option of submitting a dispute under this section to dispute resolution pursuant to sections 24 and 25 of P.L.1998, c.21 (C.39:6A-5.1 and C.39:6A-5.2).

L.1972,c.70,s.5; amended 1983, c.362, s.8; 1990, c.8, s.8; 1995, c.407; 1998, c.21, s.23; 2003, c.89, s.48.



Section 39:6A-5.1 - Dispute Resolution Provided Regarding Recovery Of Personal Injury Protection Benefits.

39:6A-5.1 Dispute resolution provided regarding recovery of personal injury protection benefits.

24. a. Any dispute regarding the recovery of medical expense benefits or other benefits provided under personal injury protection coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3) arising out of the operation, ownership, maintenance or use of an automobile may be submitted to dispute resolution on the initiative of any party to the dispute, as hereinafter provided.

b.The Commissioner of Banking and Insurance shall designate an organization, and for that purpose may, at his discretion, advertise for proposals, for the purpose of administering dispute resolution proceedings regarding medical expense benefits and other benefits provided under personal injury protection pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), medical expense benefits coverage pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or emergency care medical expense benefits pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3). The commissioner shall promulgate rules and regulations with respect to the conduct of the dispute resolution proceedings. The organization administering dispute resolution shall utilize qualified professionals who serve on a full-time basis and who meet standards of competency established by the commissioner. The commissioner shall establish standards of performance for the organization to ensure the independence and fairness of the review process, including, but not limited to, standards relative to the professional qualifications of the professionals presiding over the dispute resolution process, and standards to ensure that no conflict of interest exists which would prevent the professional from performing his duties in an impartial manner. The standards of performance shall include a requirement that the organization establish an advisory council composed of parties who are users of the dispute resolution mechanism established herein. The commissioner may contract with a consulting firm for the formulation of the standards of performance of the organization and establishment of qualifications for the persons who are to conduct the dispute resolution proceedings. The commissioner shall not advertise for bids for the consulting firm, as provided in sections 3 and 4 of P.L.1954, c.48 (C.52:34-8 and 52:34-9). Compensation to the dispute resolution professionals shall be established by the commissioner and adjusted from time to time as appropriate, with the approval of the commissioner. In no case shall compensation be paid on a contingency basis. The organization shall establish a dispute resolution plan, which shall include procedures and rules governing the dispute resolution process and provisions for monitoring the dispute resolution process to ensure adherence to the standards of performance established by the commissioner. The plan, and any amendments thereto, shall be subject to the approval of the commissioner.

c.Dispute resolution proceedings under this section 24 and section 25 of this amendatory and supplementary act shall include disputes arising regarding medical expense benefits provided under subsection a. of section 4 of P.L.1972, c.70 (C.39:6A-4), section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3), benefits provided pursuant to subsection b., c., d. or e. of section 4 of P.L.1972, c.70 (C.39:6A-4), subsection b., c., d. or e. of section 7 of P.L.1972, c.198 (C.39:6-86.1), and disputes as to additional first party coverage benefits required to be offered pursuant to section 10 of P.L.1972, c.70 (C.39:6A-10). Disputes involving medical expense benefits may include, but not necessarily be limited to, matters concerning: (1) interpretation of the insurance contract; (2) whether the treatment or health care service which is the subject of the dispute resolution proceeding is in accordance with the provisions of section 4 of P.L.1972, c.70 (C.39:6A-4), section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3) or the terms of the policy; (3) the eligibility of the treatment or service for compensation; (4) the eligibility of the provider performing the treatment or service to be compensated under the terms of the policy or under regulations promulgated by the commissioner, including whether the person is licensed or certified to perform such treatment; (5) whether the disputed medical treatment was actually performed; (6) whether diagnostic tests performed in connection with the treatment are those recognized by the commissioner; (7) the necessity or appropriateness of consultations by other health care providers; (8) disputes involving application of and adherence to fee schedules promulgated by the commissioner; and (9) whether the treatment performed is reasonable, necessary, and compatible with the protocols provided for pursuant to P.L.1998, c.21 (C.39:6A-1.1 et al.). The dispute resolution professionals may review the entire claims file of the insurer, subject to any confidentiality requirement established pursuant to State or federal law. All decisions of the dispute resolution professional shall be in writing, in a form prescribed by the commissioner, shall state the issues in dispute, the findings and conclusions on which the decision is based, and shall be signed by the dispute resolution professional. All decisions of a dispute resolution professional shall be binding. The dispute resolution organization shall provide for the retention of all documents used in dispute resolution proceedings under this section and section 25 of this amendatory and supplementary act, including the written decision, for a period of at least five years, in a form approved by the commissioner, or for such additional time as may be established by the commissioner. The written decisions of the dispute resolution professional shall be forwarded to the commissioner, who shall establish a record of the proceedings conducted under the dispute resolution procedure, which shall be accessible to the public and may be used as guidance in subsequent dispute resolution proceedings.

d.With respect to disputes as to the diagnosis, the medical necessity of the treatment or diagnostic test administered to the injured person, whether the injury is causally related to the insured event or is the product of a preexisting condition, or disputes as to the appropriateness of the protocols utilized by the provider, the dispute resolution professional shall, either at his option or at the request of any party to the dispute, refer the matter to a medical review organization for a determination. The determination of the medical review organization on the dispute referred shall be presumed to be correct by the dispute resolution professional, which presumption may be rebutted by a preponderance of the evidence. Should the dispute resolution professional find that the decision of the medical review organization is not correct, the reasons supporting that finding shall be set forth in the dispute resolution professional's written decision.

e.Any person submitting a matter to the dispute resolution process established herein may submit for review all or a portion of a disputed treatment or treatments or a dispute regarding a diagnostic test or tests or a dispute regarding the providing of services or durable medical goods. Any portion of a treatment or diagnostic test or service which is not under review shall be reimbursed in accordance with the provisions of section 5 of P.L.1972, c.70 (C.39:6A-5). If the dispute resolution proceeding results in a determination that all or part of a treatment or treatments, diagnostic test or tests or service performed, or durable medical goods provided are medically necessary and appropriate, reimbursement shall be made with interest payable in accordance with the provisions of section 5 of P.L.1972, c.70 (C.39:6A-5).

L.1998,c.21,s.24; amended 1998, c.22, s.4; 2003, c.89, s.49.



Section 39:6A-5.2 - Establishment Of Standards For Certification Of Medical Review Organizations.

39:6A-5.2 Establishment of standards for certification of medical review organizations.

25. a. The commissioner shall establish standards for the certification of medical review organizations, which shall include standards of performance formulated by the commissioner in consultation with the Commissioner of Health and Senior Services. The standards of performance shall set forth procedures to ensure a timely and impartial review of the medical records of the injured person by a medical review organization, including, but not limited to, a review of the necessity or appropriateness of treatments for injuries, including diagnostic tests, sustained in an automobile accident. The commissioner shall establish standards for persons conducting the medical review, including standards with respect to credentials, experience, licensure, fees, and confidentiality. The standards shall include a requirement that all persons performing reviews are New Jersey licensed or certified health care providers, and a requirement that any medical review panel contain a health care provider licensed or certified in the same profession as the treating health care provider and that it contain a sufficient representation of reviewers to judge the appropriateness of treatment or treatments in dispute, including, but not limited to, the medical necessity of such treatments, appropriateness of the protocols used by the treating provider, issues regarding causality and preexisting conditions, the appropriateness and efficacy of diagnostic tests performed in connection with the diagnosis, and whether the diagnostic tests meet the requirements established by the commissioner. The commissioner may contract with a consultant for the formulation of the standards governing the certification of the persons conducting the medical reviews. The commissioner shall not advertise for bids for the consultant, as provided in sections 3 and 4 of P.L.1954, c.48 (C.52:34-8 and 52:34-9).

b.Before certifying a medical review organization to receive referrals from dispute resolution proceedings, the commissioner shall determine that the organization has a sufficient number of qualified health care providers, by specialty, to perform the reviews, has a satisfactory procedure for maintaining the confidentiality of medical records, is not owned or controlled by an insurer, and has met any other requirements established by the commissioner.

c.The medical review organization shall establish and utilize written review procedures, which shall be filed with the commissioner. Every determination made by a medical review organization shall be in writing and shall be retained by the organization for a period of no less than five years.

d.The medical review organization may review the medical treatment or treatments in dispute to determine whether: (1) the treatment or diagnostic test being given for the injury or the services provided in connection with the injury is medically necessary; (2) the treatment is in accordance with or compatible with medically recognized standard protocols, professional standards, and commonly accepted medical practice in the same health care discipline as the treating provider; (3) the treatment is consistent with the symptoms or diagnosis of the injury; (4) the treatment or health care service is related to the injury sustained in the insured event, or is required for the diagnosis, evaluation or confirmation of the injury; (5) the treatment is of a palliative, rather than restorative, nature; and (6) medical procedures, treatment, or testing which have been repeated are medically necessary and consistent with standard practice.

e.Cases referred by a dispute resolution professional for medical review shall be referred to appropriate certified medical reviewers affiliated with the certified medical review organization by a dispute resolution organization. The dispute resolution organization shall forward the referrals to certified medical reviewers on a random basis, so that there is a relatively equal apportionment among all medical reviewers. Referrals shall be made in such a manner so as not to disclose to the medical reviewers the identity of the insurer, nor shall the identity of the reviewer be disclosed to the insurer.

f.When appropriate in the context of its review of services or treatments under dispute, a medical reviewer may request and shall receive a written report or copy of the provider's records regarding the case history, treatment dates, or the dates diagnostic tests or other services were performed, and the provider's projected treatment plan. The injured person or provider, as applicable, shall provide or make available to the medical reviewer any pertinent medical records or medical history which the medical reviewer may request. The medical reviewer shall complete its review and make a determination within 20 business days of receipt of all of the requested information from the dispute resolution professional or provider, as the case may be. The medical reviewer shall submit its determination in writing to the referring dispute resolution organization, which shall forward it to the dispute resolution professional.

g.The cost of the proceedings shall be apportioned by the dispute resolution professional. Fees shall be determined to be reasonable if they are consonant with the amount of the award, in accordance with a schedule established by the New Jersey Supreme Court. If the treatment, diagnostic test, or service performed is not determined to be medically necessary or appropriate, the injured person shall not be liable to pay the provider the disputed amount.

L.1998,c.21,s.25.



Section 39:6A-6 - Collateral Source.

39:6A-6 Collateral source.

6.Collateral Source. The benefits provided in sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), the medical expense benefits provided in section 4 of P.L.1998, c.21 (C.39:6A-3.1) and the benefits provided in section 45 of P.L.2003, c.89 (C.39:6A-3.3) shall be payable as loss accrues, upon written notice of such loss and without regard to collateral sources, except that benefits, collectible under workers' compensation insurance, employees' temporary disability benefit statutes, Medicare provided under federal law, and benefits, in fact collected, that are provided under federal law to active and retired military personnel shall be deducted from the benefits collectible under sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), the medical expense benefits provided in section 4 of P.L.1998, c.21 (C.39:6A-3.1) and the benefits provided in section 45 of P.L.2003, c.89 (C.39:6A-3.3).

If an insurer has paid those benefits and the insured is entitled to, but has failed to apply for, workers' compensation benefits or employees' temporary disability benefits, the insurer may immediately apply to the provider of workers' compensation benefits or of employees' temporary disability benefits for a reimbursement of any benefits pursuant to sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), medical expense benefits pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or benefits pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3) it has paid.

L.1972,c.70,s.6; amended 1972, c.203, s.4; 1981, c.95, s.1; 1983, c.362, s.9; 1998, c.21, s.9; 2003, c.89, s.50.



Section 39:6A-7 - Exclusion From Certain Insurance Benefits.

39:6A-7 Exclusion from certain insurance benefits.

7.Exclusions. a. Insurers may exclude a person from benefits under sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), medical expense benefits provided in section 4 of P.L.1998, c.21 (C.39:6A-3.1) and benefits provided in section 45 of P.L.2003, c.89 (C.39:6A-3.3) if that person's conduct contributed to his personal injuries or death occurred in any of the following ways:

(1)while committing a high misdemeanor or felony or seeking to avoid lawful apprehension or arrest by a police officer; or

(2)while acting with specific intent of causing injury or damage to himself or others.

b.An insurer may also exclude from the benefits provided in sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), the medical expense benefits provided in section 4 of P.L.1998, c.21 (C.39:6A-3.1) and benefits provided in section 45 of P.L.2003, c.89 (C.39:6A-3.3) any person having incurred injuries or death, who, at the time of the accident:

(1)was the owner or registrant of an automobile registered or principally garaged in this State that was being operated without personal injury protection coverage;

(2)was occupying or operating an automobile without the permission of the owner or other named insured;

(3)was a person other than the named insured or a member of the named insured's family residing in his household, if that person is entitled to coverage under section 4 or section 10 of P.L.1972, c.70 (C.39:6A-4 or 39:6A-10), or both, section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3), as a named insured or member of the named insured's family residing in his household under the terms of another policy; or

(4)was a member of the named insured's family residing in the named insured's household, if that person is entitled to coverage under section 4 or section 10 of P.L.1972, c.70 (C.39:6A-4 or 39:6A-10), or both, section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3) as a named insured under the terms of another policy.

L.1972,c.70,s.7; amended 1972, c.203, s.5; 1983, c.362, s.10; 1997, c.270; 1998, c.21, s.10; 2003, c.89, s.51.



Section 39:6A-8 - Tort Exemption, Limitation On The Right To Noneconomic Loss.

39:6A-8 Tort exemption, limitation on the right to noneconomic loss.

8.Tort exemption; limitation on the right to noneconomic loss.

One of the following two tort options shall be elected, in accordance with section 14.1 of P.L.1983, c.362 (C.39:6A-8.1), by any named insured required to maintain personal injury protection coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4):

a.Limitation on lawsuit option. Every owner, registrant, operator or occupant of an automobile to which section 4 of P.L.1972, c.70 (C.39:6A-4), personal injury protection coverage, section 4 of P.L.1998, c.21 (C.39:6A-3.1), medical expense benefits coverage, or section 45 of P.L.2003, c.89 (C.39:6A-3.3) regardless of fault, applies, and every person or organization legally responsible for his acts or omissions, is hereby exempted from tort liability for noneconomic loss to a person who is subject to this subsection and who is either a person who is required to maintain personal injury protection coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), medical expense benefits pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or benefits pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3), or is a person who has a right to receive benefits under section 4 of P.L.1972, c.70 (C.39:6A-4), section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3), as a result of bodily injury, arising out of the ownership, operation, maintenance or use of such automobile in this State, unless that person has sustained a bodily injury which results in death; dismemberment; significant disfigurement or significant scarring; displaced fractures; loss of a fetus; or a permanent injury within a reasonable degree of medical probability, other than scarring or disfigurement. An injury shall be considered permanent when the body part or organ, or both, has not healed to function normally and will not heal to function normally with further medical treatment. For the purposes of this subsection, "physician" means a physician as defined in section 5 of P.L.1939, c.115 (C.45:9-5.1).

In order to satisfy the tort option provisions of this subsection, the plaintiff shall, within 60 days following the date of the answer to the complaint by the defendant, provide the defendant with a certification from the licensed treating physician or a board-certified licensed physician to whom the plaintiff was referred by the treating physician. The certification shall state, under penalty of perjury, that the plaintiff has sustained an injury described above. The certification shall be based on and refer to objective clinical evidence, which may include medical testing, except that any such testing shall be performed in accordance with medical protocols pursuant to subsection a. of section 4 of P.L.1972, c.70 (C.39:6A-4) and the use of valid diagnostic tests administered in accordance with section 12 of P.L.1998, c.21 (C.39:6A-4.7). Such testing may not be experimental in nature or dependent entirely upon subjective patient response. The court may grant no more than one additional period not to exceed 60 days to file the certification pursuant to this subsection upon a finding of good cause.

A person is guilty of a crime of the fourth degree if that person purposefully or knowingly makes, or causes to be made, a false, fictitious, fraudulent, or misleading statement of material fact in, or omits a material fact from, or causes a material fact to be omitted from, any certification filed pursuant to this subsection. Notwithstanding the provisions of subsection e. of N.J.S.2C:44-1, the court shall deal with a person who has been convicted of a violation of this subsection by imposing a sentence of imprisonment unless, having regard to the character and condition of the person, the court is of the opinion that imprisonment would be a serious injustice which overrides the need to deter such conduct by others. If the court imposes a noncustodial or probationary sentence, such sentence shall not become final for 10 days in order to permit the appeal of such sentence by the prosecution. Nothing in this subsection a. shall preclude an indictment and conviction for any other offense defined by the laws of this State. In addition, any professional license held by the person shall be forfeited according to the procedures established by section 4 of P.L.1997, c.353 (C.2C:51-5); or

b.No limitation on lawsuit option. As an alternative to the basic tort option specified in subsection a. of this section, every owner, registrant, operator, or occupant of an automobile to which section 4 of P.L.1972, c.70 (C.39:6A-4), personal injury protection coverage, section 4 of P.L.1998, c.21 (C.39:6A-3.1), medical expense benefits coverage, or section 45 of P.L.2003, c.89 (C.39:6A-3.3), regardless of fault, applies, and every person or organization legally responsible for his acts or omissions, shall be liable for noneconomic loss to a person who is subject to this subsection and who is either a person who is required to maintain the coverage mandated by P.L.1972, c.70 (C.39:6A-1 et seq.) or is a person who has a right to receive benefits under section 4 of that act (C.39:6A-4), as a result of bodily injury, arising out of the ownership, operation, maintenance or use of such automobile in this State.

The tort option provisions of subsection b. of this section shall also apply to the right to recover for noneconomic loss of any person eligible for benefits pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45 of P.L.2003, c.89 (C.39:6A-3.3) but who is not required to maintain personal injury protection coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), medical expense benefits coverage pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or benefits pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3) and is not an immediate family member, as defined in section 14.1 of P.L.1983, c.362 (C.39:6A-8.1), under a standard automobile insurance policy or basic automobile insurance policy.

The tort option provisions of subsection a. of this section shall also apply to any person subject to section 14 of P.L.1985, c.520 (C.39:6A-4.5) and to every named insured and any other person to whom the benefits of the special automobile insurance policy provided in section 45 of P.L.2003, c.89 (C.39:6A-3.3) or the medical expense benefits of the basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) apply whether or not the person has elected the optional $10,000 liability coverage insuring against loss resulting from liability imposed by law for bodily injury or death provided for in subsection c. of section 4 of P.L.1998, c.21 (C.39:6A-3.1).

The tort option provisions of subsections a. and b. of this section as provided in this 1998 amendatory and supplementary act shall apply to automobile insurance policies issued or renewed on or after the effective date of P.L.1998, c.21 (C.39:6A-1.1 et al.) and as otherwise provided by law.

L.1972,c.70,s.8; amended 1972, c.203, s.6; 1983, c.362, s.14; 1985, c.520, s.15; 1988, c.119, s.6; 1990, c.8, s.9; 1998, c.21, s.11; 2003, c.89, s.52.



Section 39:6A-8.1 - Election Of Tort Option

39:6A-8.1. Election of tort option
Election of tort option. a. Election of a tort option pursuant to section 8 of P.L. 1972, c. 70 (C. 39:6A-8) shall be in writing and signed by the named insured on the coverage selection form required by section 17 of P.L. 1983, c. 362 (C. 39:6A-23). The form shall state the percentage difference in the premium rates or the dollar savings between the two tort options. The tort option elected shall apply to the named insured and any immediate family member residing in the named insured's household. "Immediate family member" means the spouse of the named insured and any child of the named insured or spouse residing in the named insured's household, who is not a named insured under another automobile insurance policy.

b. If the named insured fails to elect, in writing, any of the tort options offered pursuant to section 8 of P.L. 1972, c. 70 (C. 39:6A-8), the named insured shall be deemed to elect the tort option of subsection a. of that section 8.

c. The tort option elected by a named insured for an automobile policy issued or renewed on or after January 1, 1989 shall continue in force as to subsequent renewal or replacement policies until the insurer or its authorized representative receives a properly executed form electing the other tort option.

d. The tort option elected by the named insured shall apply to all automobiles owned by the named insured and to any immediate family member who is not a named insured under another automobile insurance policy, except that in the case where more than one policy is applicable to the named insured or immediate family member, and the policies have different tort options, the tort option elected by the injured named insured shall apply or, in the case of an immediate family member who is not a named insured and is injured in an accident involving an automobile to which a policy issued to a named insured in the household of the injured immediate family member applies, the tort option elected by that named insured shall apply.

e. Notwithstanding any other provision of law to the contrary, no person, including, but not limited to, an insurer, an insurance producer as defined in section 2 of P.L. 1987, c. 293 (C. 17:22A-2), a servicing carrier or non-insurer servicing carrier acting in that capacity pursuant to P.L. 1983, c. 65 (C. 17:30E-1 et seq.), and the New Jersey Automobile Full Insurance Underwriting Association created pursuant to P.L. 1983, c. 65 (C. 17:30E-1 et seq.), shall be liable in an action for damages on account of the election of a tort option by a named insured or on account of the tort option imposed pursuant to subsection b. of this section or otherwise imposed by law. Nothing in this subsection shall be deemed to grant immunity to any person causing damage as the result of his willful, wanton or grossly negligent act of commission or omission.

In the case of automobile insurance policies in force on January 1, 1989, notice of the tort options available pursuant to the aforesaid section 8 shall be given in accordance with section 17 of P.L. 1983, c. 362 (C. 39:6A-23).

L. 1983, c. 362, s. 14.1; amended 1988,c.119,s.7.



Section 39:6A-9.1 - Recovery From Tortfeasor.

39:6A-9.1 Recovery from tortfeasor.

20. a. An insurer, health maintenance organization or governmental agency paying benefits pursuant to subsection a., b. or d. of section 13 of P.L.1983, c.362 (C.39:6A-4.3), personal injury protection benefits in accordance with section 4 or section 10 of P.L.1972, c.70 (C.39:6A-4 or 39:6A-10), medical expense benefits pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or benefits pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3), as a result of an accident occurring within this State, shall, within two years of the filing of the claim, have the right to recover the amount of payments from any tortfeasor who was not, at the time of the accident, required to maintain personal injury protection or medical expense benefits coverage, other than for pedestrians, under the laws of this State, including personal injury protection coverage required to be provided in accordance with section 18 of P.L.1985, c.520 (C.17:28-1.4), or although required did not maintain personal injury protection or medical expense benefits coverage at the time of the accident.

b.In the case of an accident occurring in this State involving an insured tortfeasor, the determination as to whether an insurer, health maintenance organization or governmental agency is legally entitled to recover the amount of payments and the amount of recovery, including the costs of processing benefit claims and enforcing rights granted under this section, shall be made against the insurer of the tortfeasor, and shall be by agreement of the involved parties or, upon failing to agree, by arbitration. Any recovery by an insurer, health maintenance organization or governmental agency pursuant to this subsection shall be subject to any claim against the insured tortfeasor's insurer by the injured party and shall be paid only after satisfaction of that claim, up to the limits of the insured tortfeasor's motor vehicle or other liability insurance policy.

L.1983, c.362, s.20; amended 1985, c.520, s.17; 1990, c.8, s.10; 1998, c.21, s.13; 2003, c.89, s.53; 2011, c.11, s.1.



Section 39:6A-10 - Additional Personal Injury Protection Coverage.

39:6A-10 Additional personal injury protection coverage.

10.Additional personal injury protection coverage. Insurers shall make available to the named insured electing the standard automobile insurance policy and covered under section 4 of P.L.1972, c.70 (C.39:6A-4), and, at his option, to resident relatives in the household of the named insured, suitable additional first party coverage for income continuation benefits, essential services benefits, death benefits and funeral expense benefits, but the income continuation and essential services benefits shall cease upon the death of the claimant, and shall not operate to increase the amount of any death benefits payable under section 4 of P.L.1972, c.70 (C.39:6A-4) and such additional first party coverage shall be payable only to the extent that the claimant establishes that the amount of loss sustained exceeds the coverage specified in section 4 of P.L.1972, c.70 (C.39:6A-4). Insurers may also make available to named insureds electing a standard automobile insurance policy and covered under section 4 of P.L.1972, c.70 (C.39:6A-4), and, at their option, to resident relatives in the household of the named insured or to other persons provided medical expense benefits coverage pursuant to section 4 of P.L.1972, c.70 (C.39:6A-4), or both, additional first party medical expense benefits coverage. The additional coverage shall be offered by the insurer at least annually as part of the coverage selection form applicable to the standard automobile insurance policy and required by section 17 of P.L.1983, c.362 (C.39:6A-23). Income continuation in excess of that provided for in section 4 of P.L.1972, c.70 (C.39:6A-4) shall be provided as an option by insurers for disabilities, as long as the disability persists, up to an income level of $35,000.00 per year, provided that a. the excess between $5,200.00 and the amount of coverage contracted for shall be written on the basis of 75% of said difference, and b. regardless of the duration of the disability, the benefits payable shall not exceed the total maximum amount of income continuation benefits contracted for. Death benefits provided pursuant to this section shall be payable without regard to the period of time elapsing between the date of the accident and the date of death, if death occurs within two years of the accident and results from bodily injury from that accident to which coverage under this section applies. The Commissioner of Banking and Insurance is hereby authorized and empowered to establish, by rule or regulation, the amounts and terms of income continuation insurance to be provided pursuant to this section.

L.1972,c.70,s.10; amended 1972, c.203, s.8; 1981, c.533, s.1; 1985, c.520, s.16; 1990, c.8, s.11; 1998, c.21, s.14.



Section 39:6A-11 - Contribution Among Insurers.

39:6A-11 Contribution among insurers.

11. Contribution among insurers. If two or more insurers are liable to pay benefits under sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10) under a standard automobile insurance policy for the same bodily injury, or death, of any one person, the maximum amount payable shall be as specified in those sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), section 4 of P.L.1998, c.21 (C.39:6A-3.1) and section 45 of P.L.2003, c.89 (C.39:6A-3.3), respectively, if additional first party coverage applies and any insurer paying the benefits shall be entitled to recover from each of the other insurers, only by inter-company arbitration or inter-company agreement, an equitable pro-rata share of the benefits paid.

L.1972,c.70,s.11; amended 1998, c.21, s.15; 2003, c.89, s.54.



Section 39:6A-12 - Inadmissibility Of Evidence Of Losses Collectible Under Personal Injury Protection Coverage.

39:6A-12 Inadmissibility of evidence of losses collectible under personal injury protection coverage.

12. Inadmissibility of evidence of losses collectible under personal injury protection coverage. Except as may be required in an action brought pursuant to section 20 of P.L.1983, c.362 (C.39:6A-9.1), evidence of the amounts collectible or paid under a standard automobile insurance policy pursuant to sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), amounts collectible or paid for medical expense benefits under a basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) and amounts collectible or paid for benefits under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3), to an injured person, including the amounts of any deductibles, copayments or exclusions, including exclusions pursuant to subsection d. of section 13 of P.L.1983, c.362 (C.39:6A-4.3), otherwise compensated is inadmissible in a civil action for recovery of damages for bodily injury by such injured person.

The court shall instruct the jury that, in arriving at a verdict as to the amount of the damages for noneconomic loss to be recovered by the injured person, the jury shall not speculate as to the amount of the medical expense benefits paid or payable by an automobile insurer under personal injury protection coverage payable under a standard automobile insurance policy pursuant to sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), medical expense benefits under a basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or benefits under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3) to the injured person, nor shall they speculate as to the amount of benefits paid or payable by a health insurer, health maintenance organization or governmental agency under subsection d. of section 13 of P.L.1983, c.362 (C.39:6A-4.3).

Nothing in this section shall be construed to limit the right of recovery, against the tortfeasor, of uncompensated economic loss sustained by the injured party.

L.1972,c.70,s.12; amended 1983, c.362, s.11; 1988, c.119, s.44; 1990, c.8, s.12; 1998, c.21, s.16; 2003, c.89, s.55.



Section 39:6A-13 - Discovery Of Facts As To Personal Injury Protection Coverage.

39:6A-13. Discovery of facts as to personal injury protection coverage.

13. Discovery of facts as to personal injury protection coverage. The following apply to personal injury protection coverage benefits payable under a standard automobile insurance policy pursuant to sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), medical expense benefits payable under a basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) and benefits payable under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3):

a.Every employer shall, if a request is made by an insurer or the Unsatisfied Claim and Judgment Fund providing personal injury protection benefits under a standard automobile insurance policy or medical expense benefits payable under a basic automobile insurance policy against whom a claim has been made, furnish forthwith, in a form approved by the Commissioner of Banking and Insurance, a signed statement of the lost earnings since the date of the bodily injury and for a reasonable period before the injury, of the person upon whose injury the claim is based.

b.Every physician, hospital, or other health care provider providing, before and after the bodily injury upon which a claim for personal injury protection benefits or medical expense benefits is based, any products, services or accommodations in relation to such bodily injury or any other injury, or in relation to a condition claimed to be connected with such bodily injury or any other injury, shall, if requested to do so by the insurer or the Unsatisfied Claim and Judgment Fund against whom the claim has been made, furnish forthwith a written report of the history, condition, treatment, dates and costs of such treatment of the injured person, and produce forthwith and permit the inspection and copying of his or its records regarding such history, condition, treatment dates and costs of treatment. The person requesting such records shall pay all reasonable costs connected therewith.

c.The injured person shall be furnished upon demand a copy of all information obtained by the insurer or the Unsatisfied Claim and Judgment Fund under the provisions of this section, and shall pay a reasonable charge, if required by the insurer and the Unsatisfied Claim and Judgment Fund.

d.Whenever the mental or physical condition of an injured person covered by personal injury protection under a standard automobile insurance policy or medical expense benefits under a basic automobile insurance policy is material to any claim that has been or may be made for such past or future personal injury protection benefits or medical expense benefits, such person shall, upon request of an insurer or the Unsatisfied Claim and Judgment Fund submit to mental or physical examination conducted by a health care provider licensed in this State in the same profession or specialty as the health care provider whose services are subject to review under this section and who is located within a reasonable proximity to the injured person's residence. The injured person shall provide or make available to the provider any pertinent medical records or medical history that the provider deems necessary to the examination. The costs of any examinations requested by an insurer or the Unsatisfied Claim and Judgment Fund shall be borne entirely by whomever makes such request. Such examination shall be conducted within the municipality of residence of the injured person. If there is no qualified health care provider to conduct the examination within the municipality of residence of the injured person, then such examination shall be conducted in an area of the closest proximity to the injured person's residence. Insurers providing personal injury protection coverage under a standard automobile insurance policy or medical expense benefits under a basic automobile insurance policy are authorized to include reasonable provisions requiring those claiming personal injury protection coverage benefits or medical expense benefits to submit to mental or physical examination as requested by an insurer or the Unsatisfied Claim and Judgment Fund pursuant to the provisions of this section. Failure to submit to a mental or physical examination requested by an insurer or the Unsatisfied Claim and Judgment Fund pursuant to the provisions of this section shall subject the injured person to certain limitations in coverage as specified in regulations promulgated by the commissioner.

e.If requested by the person examined, a party causing an examination to be made, shall deliver to him a copy of every written report concerning the examination rendered by an examining health care provider, at least one of which reports must set out his findings and conclusions in detail. After such request and delivery, the party causing the examination to be made is entitled upon request to receive from the person examined every written report available to him, or his representative, concerning any examination, previously or thereafter made of the same mental or physical condition.

f.The injured person, upon reasonable request by the insurer or the Unsatisfied Claim and Judgment Fund, shall sign all forms, authorizations or releases for information, approved by the Commissioner of Banking and Insurance, which may be necessary to the discovery of the above facts, in order to reasonably prove the injured person's losses.

g.In the event of any dispute regarding an insurer's or the Unsatisfied Claim and Judgment Fund's or an injured person's right as to the discovery of facts about the injured person's earnings or about his history, condition, treatment, dates and costs of such treatment, or the submission of such injured person to a mental or physical examination subject to the provisions of this section, the insurer, Unsatisfied Claim and Judgment Fund or the injured person may petition a court of competent jurisdiction for an order resolving the dispute and protecting the rights of all parties. The order may be entered on motion for good cause shown giving notice to all persons having an interest therein. Such court may protect against annoyance, embarrassment or oppression and may as justice requires, enter an order compelling or refusing discovery, or specifying conditions of such discovery; the court may further order the payment of costs and expenses of the proceeding, as justice requires.

L.1972,c.70,s.13; amended 1993, c.186; 1998, c.21, s.17; 2003, c.89, s.56.



Section 39:6A-13.1 - Two-year Limitation On Action For Payment Of Benefits.

39:6A-13.1 Two-year limitation on action for payment of benefits.

11. a. Every action for the payment of benefits payable under a standard automobile insurance policy pursuant to sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), medical expense benefits payable under a basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or benefits payable under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3), except an action by a decedent's estate, shall be commenced not later than two years after the injured person or survivor suffers a loss or incurs an expense and either knows or in the exercise of reasonable diligence should know that the loss or expense was caused by the accident, or not later than four years after the accident whichever is earlier, provided, however, that if benefits have been paid before then an action for further benefits may be commenced not later than two years after the last payment of benefits.

b.Every action by a decedent's estate for the payment of benefits provided under a standard automobile insurance policy pursuant to sections 4 and 10 of P.L.1972, c.70 (C.39:6A-4 and 39:6A-10), medical expense benefits provided under a basic automobile insurance policy pursuant to section 4 of P.L.1998, c.21 (C.39:6A-3.1) or benefits payable under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3), shall be commenced not later than two years after death or four years after the accident from which death results, whichever is earlier, provided, however, that if benefits had been paid to the decedent prior to his death then an action may be commenced not later than two years after his death or four years after the last payment of benefits, whichever is earlier, provided, further, that if the decedent's estate has received benefits before then an action for further benefits shall be commenced not later than two years from the last payment of benefits.

L.1972,c.203,s.11; amended 1998, c.21, s.18; 2003, c.89,s.57.



Section 39:6A-14 - Compulsory Uninsured Motorist Protection

39:6A-14. Compulsory uninsured motorist protection
Every owner or registrant of an automobile registered or principally garaged in this State shall maintain uninsured motorist coverage as provided in P.L.1968, c. 385 (C. 17:28-1.1).

L.1972, c. 70, s. 14.



Section 39:6A-15 - Penalties For False And Fraudulent Representation.

39:6A-15 Penalties for false and fraudulent representation.

15. In any claim or action arising for benefits payable under a standard automobile insurance policy under section 4 of P.L.1972, c.70 (C.39:6A-4), any claim or action arising for medical expense benefits payable under a basic automobile insurance policy under section 4 of P.L.1998, c.21 (C.39:6A-3.1) or any claim or action arising for benefits payable under a special automobile insurance policy pursuant to section 45 of P.L.2003, c.89 (C.39:6A-3.3) wherein any person obtains or attempts to obtain from any other person, insurance company or Unsatisfied Claim and Judgment Fund any money or other thing of value by (1) falsely or fraudulently representing that such person is entitled to such benefits; (2) falsely and fraudulently making statements or presenting documentation in order to obtain or attempt to obtain such benefits; or (3) cooperates, conspires or otherwise acts in concert with any person seeking to falsely or fraudulently obtain, or attempt to obtain, such benefits may upon conviction be fined not more than $5,000.00, or imprisoned for not more than three years or both, or in the event the sum so obtained or attempted to be obtained is not more than $500.00, may upon conviction, be fined not more than $500.00, or imprisoned for not more than six months or both, as a disorderly person.

In addition to any penalties imposed by law, any person who is either found by a court of competent jurisdiction to have violated any provision of P.L.1983 c.320 (C.17:33A-1 et seq.) pertaining to automobile insurance or been convicted of any violation of Title 2C of the New Jersey Statutes arising out of automobile insurance fraud shall not operate a motor vehicle over the highways of this State for a period of one year from the date of judgment or conviction.

L.1972,c.70,s.15; amended 1973, c.298; 1997, c.151, s.9; 1998, c.21, s.19; 2003, c.89, s.58.



Section 39:6A-16 - Construction And Severability

39:6A-16. Construction and severability
This act shall be liberally construed so as to effect the purpose thereof. The provisions of this act shall be severable and if any phrase, clause, sentence or provision of this act is declared to be contrary to the Constitution of this State or of the United States or the applicability thereof to any person, government, agency or circumstance is held invalid, the validity of the remainder of this act and the applicability thereof to any person, government, agency or circumstance shall not be affected thereby.

L.1972, c. 70, s. 16.



Section 39:6A-17 - General Repeal Of Inconsistent Statutory Provisions

39:6A-17. General repeal of inconsistent statutory provisions
All laws or parts of laws which are inconsistent with the provisions of this act are repealed and superseded to the extent of such inconsistency.

L.1972, c. 70, s. 17.



Section 39:6A-18 - Mandatory Reduction Of Bodily Injury Insurance Rates

39:6A-18. Mandatory reduction of bodily injury insurance rates
Bodily injury insurance rates in effect on July 1, 1972 shall be reduced by at least 15% and shall become effective upon the effective date of this act.

L.1972, c. 70, s. 18.



Section 39:6A-19 - Rules And Regulations

39:6A-19. Rules and regulations
The Commissioner of Insurance is hereby authorized and empowered to prescribe, adopt, promulgate, rescind and enforce such reasonable rules and regulations as may be required to effectuate the purposes of this act.

L.1972, c. 203, s. 9, eff. Dec. 26, 1972.



Section 39:6A-20 - Powers Of Commissioner Of Insurance

39:6A-20. Powers of commissioner of insurance
For the purpose of implementing and enforcing this act, the Commissioner of Insurance shall possess all of those general powers as enumerated in Title 17 of the Revised Statutes.

L.1972, c. 203, s. 10, eff. Dec. 26, 1972.



Section 39:6A-21 - The New Jersey Automobile Insurance Risk Exchange; Membership, Board Of Directors.

39:6A-21 The New Jersey Automobile Insurance Risk Exchange; membership, board of directors.

15.The New Jersey Automobile Insurance Risk Exchange; membership, board of directors.

There shall be created, within 45 days of the operative date of this act, an unincorporated association, to operate on a nonprofit-nonloss basis, to be known as the New Jersey Automobile Insurance Risk Exchange, with its headquarters to be located within the State of New Jersey. Every insurer licensed to transact private-passenger automobile insurance in this State shall be a member of the exchange and shall be bound by the rules of the exchange as a condition of the authority to transact insurance business in this State. Any insurer which ceases to transact automobile insurance business in this State shall remain liable for any amounts due to the exchange for business transacted prior to the effective date of its cessation of business in the State.

The exchange shall adopt a plan of operation which shall become effective upon approval by the Commissioner of Banking and Insurance. The business affairs of the exchange shall be governed by a board of directors to be comprised of 12 members. Nine members shall be appointed, from a list of names submitted by the Commissioner of Banking and Insurance, by the Governor, with the advice and consent of the Senate, of whom two shall represent the Property Casualty Insurers Association of America, or its successor organization; two shall represent the American Insurance Association, or its successor organization; two shall represent the independent companies; two shall represent New Jersey domiciled insurance companies as nominated to the commissioner by the exchange; and one shall be a public member. If no name is submitted by an aforementioned association or company to serve as its representative on the board of the exchange, the exchange shall submit to the commissioner the name of an individual employed by an insurer transacting automobile insurance in this State. Additionally, the Governor, the Speaker of the General Assembly and the President of the Senate shall each appoint one public member. The board shall elect a chairman who shall be a representative of an insurer domiciled in New Jersey. No insurer shall represent more than one organization on the board of directors of the exchange.

All appointments made on or after the effective date of this amendatory act shall be for five-year terms. A director shall serve until his successor is appointed. Vacancies on the board of directors of the exchange shall be filled for the remainders of the terms in the same manner as the original appointments. Public members shall be compensated in an amount to be determined by the commissioner, and shall be reimbursed for necessary expenses actually incurred in the performance of their duties. All expenses incurred by the board shall be payable from moneys collected by the exchange.

L.1983, c.362, s.15; amended 1985, c.520, s.10; 2000, c.66; 2007, c.72.



Section 39:6A-22 - Powers Of Exchange

39:6A-22. Powers of exchange
Powers of exchange. a. The exchange shall be empowered to raise sufficient moneys (1) to pay its operating expenses, and (2) to compensate members of the exchange for claims paid for noneconomic loss, and associated claim adjustment expenses, which would not have been incurred had the tort limitation option provided in subsection b. of section 8 of P.L. 1972, c. 70 (C. 39:6A-8) or, in the case of policies issued or renewed on or after January 1, 1989, subsection a. of section 8 of P.L. 1972, c. 70 (C. 39:6A-8), been elected by the injured party filing the claim for noneconomic loss.

b. In order to enable the exchange to meet its obligations under subsection a. of this section, every member insurer or servicing carrier of the New Jersey Automobile Full Insurance Underwriting Association shall forward on a monthly basis, within 15 days of the close of the member's accounting month, a charge, to be known as the AIRE charge, in an amount and manner to be prescribed by the board of directors.

AIRE charge amounts required to be paid to the exchange in accordance with this subsection shall, in the case of those amounts determined by the board of directors to be applicable during the period from July 1, 1984 to the effective date of P.L. 1985, c. 520, be paid to the exchange within 60 days of that date.

A 10% per annum penalty charge shall be assessed by the exchange on any overdue AIRE charges.

c. The board of directors shall establish guidelines by which members or servicing carriers and the exchange may verify the tort limitation options elected by claimants.

d. Moneys collected by or otherwise available to the exchange shall be invested as hereinafter provided in section 12 of P.L. 1985, c. 520 (C. 39:6A-22.1).

e. The exchange shall have such powers as may be necessary or appropriate to effectuate the purposes of the exchange.

L. 1983, c. 362, s. 16; amended 1985, c.520,s.11; 1988,c.119,s.31.



Section 39:6A-22.1 - Preference To New Jersey Investments

39:6A-22.1. Preference to New Jersey investments
Moneys collected by or available to the exchange shall be invested by the board of directors in accordance with the liabilities of the fund and the statutory limitations on insurer investments in Title 17 of the Revised Statutes; except that the board shall invest moneys of the exchange in New Jersey or in equity securities or debt obligations of businesses incorporated in New Jersey for operations in the State, if at least equivalent to any alternative investment opportunities outside New Jersey, with respect to risk exposure, rates of return and other investment objectives established by the board.

The exchange shall at least annually file a report with the Commissioner of Insurance and the chairmen of the Assembly Banking and Insurance Committee and the Senate Labor, Industry and Professions Committee, or the successors of those committees, setting forth, among other things, the income, claims and investment experience of the exchange. The commissioner shall prescribe, by regulation, the contents and form of the report.

L. 1985, c. 520, s. 12, eff. Jan. 21, 1986.



Section 39:6A-23 - Written Notice - Buyer's Guide And Coverage Selection Form

39:6A-23. Written notice - buyer's guide and coverage selection form
Written notice - buyer's guide and coverage selection form.

a. No new automobile insurance policy shall be issued on or after the 180th day following the effective date of P.L.1985, c.520, unless the application for the policy is accompanied by a written notice identifying and containing a buyer's guide and coverage selection form. The buyer's guide shall contain a brief description of all available policy coverages and benefit limits, and shall identify which coverages are mandatory and which are optional under State law, as well as all options offered by the insurer.

The buyer's guide shall also contain a statement on the possible coordination of other health benefits coverages with the personal injury protection coverage options, the form and contents of which shall be prescribed by the Commissioner of Insurance.

The coverage selection form shall identify the range of premium rate credit or dollar savings, or both, and shall provide any other information required by the commissioner by regulation.

The applicant shall indicate the options elected on the coverage selection form which shall be signed and returned to the insurer.

b. (Deleted by amendment, P.L.1985, c.520.)

c. Any notice of renewal of an automobile insurance policy with an effective date subsequent to July 1, 1984, shall be accompanied by a written notice of all policy coverage information required to be provided under subsection a. of this section.

The Commissioner of Insurance shall, within 45 days following the effective date of this act, promulgate standards for the written notice and buyer's guide required to be provided under this section.

d. Written notices provided by any insurer writing at least 2% of the New Jersey private passenger automobile market, including the New Jersey Automobile Full Insurance Underwriting Association established pursuant to section 16 of P.L.1983, c.65 (C.17:30E-4), shall also contain a statement advising that if the insured or applicant has any questions concerning his automobile insurance policy, including questions as to coverage or premiums, he may contact his producer, or the company directly, by using a toll free number which shall be set forth in the notice. Written notice shall be given to all insureds of any change in the toll free number.

e. A properly completed and executed coverage selection form shall be prima facie evidence of the named insured's knowing election or rejection of any option.

f. Each named insured of an automobile insurance policy shall, at least annually or as otherwise ordered by the commissioner, receive a buyer's guide and coverage selection form.

g. On and after January 1, 1991, each buyer's guide and coverage selection form shall be written in plain language.



L.1983,c.362,s.17; amended 1985, c.520,s.5; 1988,c.119,s.35; 1990,c.8,s.13.



Section 39:6A-23.1 - Comparative Premium Data

39:6A-23.1. Comparative premium data
Within nine months of the effective date of this 1988 amendatory and supplementary act, the Commissioner of Insurance shall cause to have published a representative sample of the premiums being charged by insurers in each territory to facilitate price comparison by insureds or prospective insureds who are seeking new coverage. The commissioner may act to make comparative premium data available to all insureds and prospective insureds.

L. 1988, c. 119, s. 36.



Section 39:6A-24 - Purpose And Intent Of Act

39:6A-24. Purpose and intent of act
The purpose and intent of this act is to establish an informal system of settling tort claims arising out of automobile accidents in an expeditious, and least costly manner, and to ease the burdens and congestion of the State's courts.

L.1983, c. 358, s. 1.



Section 39:6A-25 - Actions To Be Submitted To Arbitration

39:6A-25. Actions to be submitted to arbitration
a. Any cause of action filed in the Superior Court after the operative date of this act, for the recovery of noneconomic loss, as defined in section 2 of P.L.1972, c. 70 (C. 39:6A-2), or the recovery of uncompensated economic loss, other than for damages to property, arising out of the operation, ownership, maintenance or use of an automobile, as defined in that section 2, shall be submitted, except as hereinafter provided, to arbitration by the assignment judge of the court in which the action is filed, if the court determines that the amount in controversy is $15,000.00 or less, exclusive of interest and costs; provided that if the action is for recovery for both noneconomic and economic loss, the controversy shall be submitted to arbitration if the court determines that the amount in controversy for noneconomic loss is $15,000.00 or less, exclusive of interest and costs.

b. Notwithstanding that the amount in controversy of an action for noneconomic loss is in excess of $15,000.00, the court may refer the matter to arbitration, if all of the parties to the action consent in writing to arbitration and the court determines that the controversy does not involve novel legal or unduly complex factual issues.

No cause of action determined by the court to be, upon proper motion of any party to the controversy, frivolous, insubstantial or without actionable cause shall be submitted to arbitration.

The provisions of this section shall not apply to any controversy on which an arbitration decision was rendered prior to the filing of the action.

The provisions of this section shall apply to any cause of action, subject to this section, filed prior to the operative date of this act, if a pretrial conference has not been concluded thereon.

L.1983, c. 358, s. 2.



Section 39:6A-26 - Tolling Statute Of Limitations

39:6A-26. Tolling statute of limitations
Submission of a controversy to arbitration shall toll the statute of limitations for filing an action until the filing of the arbitration decision in accordance with section 7 of this act.

L.1983, c. 358, s. 3.



Section 39:6A-27 - Selection Of Arbitrators

39:6A-27. Selection of arbitrators
a. The number or selection of arbitrators may be stipulated by mutual consent of all of the parties to the action, which stipulation shall be made in writing prior to or at the time notice is given that the controversy is to be submitted to arbitration. The assignment judge shall approve the arbitrators agreed to by the parties, whether or not the designated arbitrators satisfy the requirements of subsection b. of this section, upon a finding that the designees are qualified and their serving would not prejudice the interest of any of the parties.

b. If the parties fail to stipulate the number or names of the arbitrators, the arbitrators shall be selected, in accordance with the rules of court adopted by the Supreme Court of New Jersey, from a list of arbitrators compiled by the assignment judge, to be comprised of retired judges and qualified attorneys in this State with at least seven years negligence experience and recommended by the county or State bar association.

L.1983, c. 358, s. 4.



Section 39:6A-28 - Compensation And Fees; Rules Governing Offers Of Judgment

39:6A-28. Compensation and fees; rules governing offers of judgment
Compensation for arbitrators shall be set by the rules of the Supreme Court of New Jersey. The Supreme Court may also establish a schedule of fees for attorneys representing the parties to the dispute and for witnesses in arbitration proceedings. Attorney's fees may exceed these limits upon application made to the assignment judge in accordance with the rules of the court for the purpose of determining a reasonable fee in the light of all the circumstances.

The Supreme Court may adopt rules governing offers of judgment by the claimant or defendant prior to the start of arbitration, including the assessment of the costs of arbitration proceedings and attorney's fees, where an offer is made but refused by the other party to the controversy.

L.1983, c. 358, s. 5.



Section 39:6A-29 - Subpoenas

39:6A-29. Subpoenas
The arbitrators may, at their initiative or at the request of any party to the arbitration, issue subpenas for the attendance of witnesses and the production of books, records, documents and other evidence. Subpenas shall be served and shall be enforceable in the manner provided by law.

L.1983, c. 358, s. 6.



Section 39:6A-30 - Award; Decision Of Arbitrator

39:6A-30. Award; decision of arbitrator
Notwithstanding that a controversy was submitted pursuant to subsection a. of section 2 of this act, the arbitration award for noneconomic loss may exceed $15,000.00. The arbitration decision shall be in writing, and shall set forth the issues in controversy, and the arbitrators' findings and conclusions of law and fact.

L.1983, c. 358, s. 7.



Section 39:6A-31 - Confirming Arbitration Decision

39:6A-31. Confirming arbitration decision
Unless one of the parties to the arbitration petitions the court, within 30 days of the filing of the arbitration decision with the court, a. for a trial de novo, or b. for the modification or vacation of the arbitration decision for any of the reasons set forth in chapter 24 of Title 2A of the New Jersey Statutes, or an error of law or factual inconsistencies in the arbitration findings, the court shall, upon motion of any of the parties, confirm the arbitration decision, and the action of the court shall have the same effect and be enforceable as a judgment in any other action.

L.1983, c. 358, s. 8.



Section 39:6A-32 - Trial De Novo; Fee

39:6A-32. Trial de novo; fee
9. Except in the case of an arbitration decision vacated by the court or offers of judgment made pursuant to court rules, the party petitioning the court for a trial de novo shall pay to the court a trial de novo fee in an amount established pursuant to the Rules of Court, which shall be utilized by the judiciary to pay the costs of arbitration including the fees of the arbitrators.

L.1983,c.358,s.9; amended 1993,c.88,s.1.



Section 39:6A-33 - Admissibility Of Evidence At Trial De Novo

39:6A-33. Admissibility of evidence at trial de novo
No statements, admissions or testimony made at the arbitration proceedings, nor the arbitration decision, as confirmed or modified by the court, shall be used or referred to at the trial de novo by any of the parties, except that the court may consider any of those matters in determining the amount of any reduction in assessments made pursuant to section 11 of this act.

L.1983, c. 358, s. 10.



Section 39:6A-34 - Assessment Of Costs For Trial De Novo

39:6A-34. Assessment of costs for trial de novo
The party having filed for a trial de novo shall be assessed court costs and other reasonable costs of the other party to the judicial proceeding, including attorney's fees, investigation expenses and expenses for expert or other testimony or evidence, which amount shall be, if the party assessed the costs is the one to whom the award is made, offset against any damages awarded to that party by the court, and only to that extent; except that if the judgment is more favorable to the party having filed for a trial de novo, the court may reduce or eliminate the amount of the assessment in accordance with the extent to which the decision of the court is more favorable to that party than the arbitration decision, and as best serves the interest of justice. The court may waive an assessment of costs required by this section upon a finding that the imposition of costs would create a substantial economic hardship as not to be in the interest of justice.

L.1983, c. 358, s. 11.



Section 39:6A-35 - Rules; Report

39:6A-35. Rules; report
The Supreme Court of New Jersey shall adopt rules of court appropriate or necessary to effectuate the purpose of this act. The Administrative Office of the Courts shall not later than March 1 of each year file with the Governor and Legislature a report on the impact of the implementation of this act on automobile insurance settlement practices and costs, and on court calendars and workload.

L.1983, c. 358, s. 12.



Section 39:6B-1 - Maintenance Of Motor Vehicle Liability Insurance Coverage.

39:6B-1 Maintenance of motor vehicle liability insurance coverage.

1. a. Every owner or registered owner of a motor vehicle registered or principally garaged in this State shall maintain motor vehicle liability insurance coverage, under provisions approved by the Commissioner of Banking and Insurance, insuring against loss resulting from liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, operation or use of a motor vehicle wherein such coverage shall be at least in: (1) an amount or limit of $15,000.00, exclusive of interest and costs, on account of injury to, or death of, one person, in any one accident; and (2) an amount or limit, subject to such limit for any one person so injured or killed, of $30,000.00, exclusive of interest and costs, on account of injury to or death of, more than one person, in any one accident; and (3) an amount or limit of $5,000.00, exclusive of interest and costs, for damage to property in any one accident.

b.Notwithstanding the provisions of subsection a. of this section, an owner or registered owner of an automobile, as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), registered or primarily garaged in the State may satisfy the requirements of subsection a. of this section by maintaining a basic automobile insurance policy containing coverages provided pursuant to subsections a. and b. of section 4 of P.L.1998, c.21 (C.39:6A-3.1).

c.Notwithstanding the provisions of subsection a. of this section, an owner or registered owner of an automobile, as defined in section 2 of P.L.1972, c.70 (C.39:6A-2), registered or primarily garaged in the State may satisfy the requirements of subsection a. of this section by maintaining a special automobile insurance policy containing coverages provided pursuant to subsection b. of section 45 of P.L.2003, c.89 (C.39:6A-3.3).

L.1972,c.197,s.1; amended 1998, c.21, s.20; 2003, c.89, s.60.



Section 39:6B-2 - Penalties.

39:6B-2 Penalties.

2. An owner or registrant of a motor vehicle registered or principally garaged in this State who operates or causes to be operated a motor vehicle upon any public road or highway in this State without motor vehicle liability insurance coverage required by P.L.1972, c.197 (C.39:6B-1 et seq.), and an operator who operates or causes a motor vehicle to be operated and who knows or should know from the attendant circumstances that the motor vehicle is without motor vehicle liability insurance coverage required by P.L.1972, c.197 (C.39:6B-1 et seq.) shall be subject, for the first offense, to a fine of not less than $300 nor more than $1,000 and a period of community service to be determined by the court. The court also shall suspend the person's right to operate a motor vehicle over the highways of this State for a period of one year from the date of conviction ; provided, however, the period of license suspension may be reduced or eliminated if the person provides the court with satisfactory proof of motor vehicle liability insurance at the time of the hearing. Upon subsequent conviction, the person shall be subject to a fine of up to $5,000 and shall be subject to imprisonment for a term of 14 days and shall be ordered by the court to perform community service for a period of 30 days, which shall be of a form and on terms as the court shall deem appropriate under the circumstances, and shall forfeit the person's right to operate a motor vehicle for a period of two years from the date of the conviction, and, after the expiration of the forfeiture, the person may make application to the Chief Administrator of the New Jersey Motor Vehicle Commission for a license to operate a motor vehicle, which application may be granted at the discretion of the chief administrator. The chief administrator's discretion shall be based upon an assessment of the likelihood that the individual will operate or cause a motor vehicle to be operated in the future without the insurance coverage required by this act. A complaint for violation of this act may be made to a municipal court at any time within six months after the date of the alleged offense.

Failure to produce at the time of trial an insurance identification card or an insurance policy which was in force for the time of operation for which the offense is charged creates a rebuttable presumption that the person was uninsured when charged with a violation of this section.

L.1972, c.197, s.2; amended 1983, c.141, s.1; 1987, c.46; 1988, c.156, s.15; 1990, c.8, s.49; 1997, c.151, s.12; 2013, c.237.



Section 39:6B-3 - Uninsured Motorist Prevention Fund.

39:6B-3 Uninsured Motorist Prevention Fund.

2.The Uninsured Motorist Prevention Fund (hereinafter referred to as the "fund") is established as a nonlapsing, revolving fund into which shall be deposited all revenues from the fines imposed pursuant to section 2 of P.L.1972, c.197 (C.39:6B-2) and $25 from each fine imposed pursuant to R.S.39:3-29. Interest received on moneys in the fund shall be credited to the fund. The fund shall be administered by the New Jersey Motor Vehicle Commission. Moneys in the fund shall be allocated and used for the purpose of the administrative expenses of the fund and enforcement of the compulsory motor vehicle insurance law, P.L.1972, c.197 (C.39:6B-1 et seq.) by the New Jersey Motor Vehicle Commission.

L.1983,c.141,s.2; amended 2003, c.89, s.80.



Section 39:7-1 - Construction Of Chapter

39:7-1. Construction of chapter
This chapter shall be construed as extending the right and manner of service of process upon nonresidents, and not as limiting any other lawful manner for such service.



Section 39:7-2 - Director As Agent For Service Of Process; Effect Of Service

39:7-2. Director as agent for service of process; effect of service
39:7-2. (a) Any person, not being a resident of this State, who shall drive a motor vehicle in this State, whether or not such person shall be licensed to do so in accordance with the laws of this State or of any other state or otherwise; and

(b) Any person or persons, not being a resident or residents of this State or any corporation or association, not incorporated under the laws of this State and not duly authorized to transact business in this State, who by his, their or its agent or servant, shall cause to be driven in this State, any motor vehicle which is not registered in this State to be driven upon the public highways thereof, pursuant to the laws thereof, whether or not the driver thereof shall be licensed to drive a motor vehicle upon the public highways of this State; shall, by the operation of such motor vehicle, or by causing the same to be operated, within this State, make and constitute the Director of the Division of Motor Vehicles in the Department of Law and Public Safety, his or their agent for the acceptance of process in any civil action or proceeding, issuing out of the Superior Court, or other court of civil jurisdiction, against any such person or persons, corporation or association arising out of or by reason of any accident or collision occurring within this State in which any such motor vehicle, so driven or caused to be driven within this State is involved.

The agreement that the Director of the Division of Motor Vehicles in the Department of Law and Public Safety shall be constituted the agent, of a nonresident operator or owner of a motor vehicle, which is involved in any accident in this State, for the acceptance of process in any such action or proceeding, shall be irrevocable and binding upon the executor or administrator of such operator or owner, and service of process shall be made upon the executor or administrator of any such operator or owner dying prior to the commencement of such action or proceeding in the same manner and on the same notice as herein provided for service of process upon such operator or owner, and any such action or proceeding, duly commenced by service upon such an operator or owner under the provisions of this chapter, who shall die thereafter during the pendency of such action or proceeding, shall be continued against his executor or administrator by the court in which the same is pending, upon such application and notice as the court shall prescribe. The operating or causing to be operated of any such motor vehicle within this State shall be the signification of the agreement of such nonresident person operating the same, or of such person or persons or corporation or association for whom such motor vehicle is operated, of his, their or its agreement that any such process against him, or them, or it, or against his or their executors or administrators, which is so served shall be of the same legal force and validity as if served upon him or them personally or upon it in accordance with law within this State.

Amended 1941,c.262; 1949,c.190,s.1; 1950,c.251; 1958,c.59; 1971,c.104,s.1; 1991,c.91,s.373.



Section 39:7-2.1 - Director As Agent For Service Of Process Of Residents Who Become Nonresidents; Effect Of Service

39:7-2.1. Director as agent for service of process of residents who become nonresidents; effect of service
1. Any resident of this State who shall drive a motor vehicle, or cause a motor vehicle to be driven in this State, whether or not such motor vehicle is registered under the laws of this State and whether or not such person or the driver of such motor vehicle is licensed to drive a motor vehicle upon the highways of this State, shall by the operation of such motor vehicle, or by causing the same to be operated, within this State, make and constitute the Director of the Division of Motor Vehicles in the Department of Law and Public Safety his agent for the acceptance of process, in any civil action or proceeding, issuing out of the Superior Court or other court of civil jurisdiction of this State against him by reason of an accident or collision in this State in which such motor vehicle, while so driven or caused to be driven, shall be involved if, and in case, such person shall cease to be a resident of this State and service of such process upon him within this State cannot be made by reason of his nonresidence. The operating or causing to be operated of any such motor vehicle within this State shall be his signification of the agreement of such person operating the same or the person for whom such motor vehicle is operated of his agreement that any such process against him which is so served after he becomes a nonresident of this State shall be of the same legal force and validity as if served upon him personally in accordance with law within this State. The agreement that the Director of the Division of Motor Vehicles in the Department of Law and Public Safety shall be constituted the agent, of a resident operator or owner of a motor vehicle who becomes a nonresident, which is involved in any accident in this State, for the acceptance of process in any such action or proceeding, shall be irrevocable and binding upon the executor or administrator of such operator or owner, whether appointed within or without the State, and service of process shall be made upon the said executor or administrator of any such operator or owner dying prior to the commencement of such action or proceeding in the same manner and on the same notice as herein provided for service of process upon such operator or owner, and any such action or proceeding, duly commenced by service upon such an operator or owner under the provisions of this act, who shall die thereafter during the pendency of such action or proceeding, shall be continued against his said executor or administrator by the court in which the same is pending, upon such application and notice as the court shall prescribe.

L.1954,c.61,s.1; amended 1963,c.163,c.1; 1971,c.104,s.3; 1991,c.91,s.374.



Section 39:7-2.2 - Manner Of Service; Notice; Fees

39:7-2.2. Manner of service; notice; fees
Service of process shall be made, and notice thereof shall be given, under this act in the same manner and with the same effect, the same fees shall be chargeable and payable, continuance may be ordered and the same records shall be kept, as is provided in the act to which this act is a supplement.

L.1954, c. 61, p. 413, s. 2.



Section 39:7-3 - Methods Of Service; Notice To Defendant; Fees And Expenses

39:7-3. Methods of service; notice to defendant; fees and expenses
39:7-3. Service of process upon the director shall be made by leaving the original and a copy of the summons and two copies of the complaint, with a fee of $10.00, in the hands of the director, or someone designated by him in his office, or, in an action commenced in any county other than Mercer county, then the sheriff or other authorized person may serve the director by mailing such papers to him by registered mail, with the said fee. Such service shall be sufficient service upon the nonresident chauffeur, operator or owner, if

a. Notice of such service and a copy of the summons with a copy of the complaint are forthwith sent by registered mail to the defendant by the director, or someone designated by him in his office; and

b. Defendant's return receipt and the affidavit of the director, or such person in his office acting for him, of the compliance herewith, including a statement of the date of such mailing and of the receipt of the return card, are appended to the original of the summons and the other copy of the complaint and filed in the office of the clerk of the court wherein the action may be pending; or

c. Notice of such service with a copy thereof and the original and a copy of the summons and two copies of the complaint are forthwith sent by registered mail by the director, or the person in his office acting for him, to the sheriff or other process server in the jurisdiction in which the defendant resides, with directions that such sheriff or process server, or someone acting for such sheriff or process server, shall serve the same upon the defendant in the same manner that service is legally effected in that jurisdiction, and the return of such sheriff or process server, or the person acting for such sheriff or process server in such jurisdiction, shall be appended to or endorsed upon the original summons and a copy of the complaint and returned to the director, and thereafter filed in the office of the clerk of the court wherein the action may be pending in this State; or

d. Notice of such service and a copy of the summons and complaint may be served on the defendant personally by any official or private individual, wherever such service may be made, and, upon service being so made, an affidavit shall be made by the person effecting such service, showing the person served and the time and place of such service, which affidavit shall be appended to the original summons and one copy of the complaint and returned to the director, and be thereafter filed in the office of the clerk of the court wherein the action may be pending in this State; or

e. Notice of such service and a copy of the summons and complaint may be served on the defendant in any other manner that the court in which the cause is pending shall deem sufficient and expedient.

If, by direction of plaintiff, notice of service is given as provided by paragraph c. of this section, plaintiff shall, in addition to the fee of $10.00 required by the first paragraph of this section, deposit with the director sufficient money to effectuate the same.

Upon giving notice to the defendant of the service of process as required by this chapter, where service of process is made upon the director, he shall file with the clerk of the court his certificate of the notice given.

If notice of service is given as provided by paragraph d. of this section, plaintiff shall pay the cost thereof.

Amended 1949,c.190,s.2; 1953,c.36,s.34; 1975,c.180,s.13; 1982,c.53,s.3; 1991,c.91,s.375.



Section 39:7-4 - Continuances To Permit Defendant To Defend

39:7-4. Continuances to permit defendant to defend
The court in which an action against a chauffeur, operator or owner mentioned in section 39:7-2 of this title is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.



Section 39:7-5 - Fees And Expenses As Taxable Costs

39:7-5. Fees and expenses as taxable costs
The fee of $5.00 paid by the plaintiff to the director at the time of service and the cost of giving notice as provided in this chapter shall be taxed in plaintiff's costs if he prevails in the action.

Amended by L.1949, c. 190, p. 637, s. 3; L.1975, c. 180, s. 14, eff. Jan. 1, 1976.



Section 39:7-6 - Record Kept By Commissioner

39:7-6. Record kept by commissioner
The director shall keep a record of processes served pursuant to the provisions of this chapter, which shall show the day and hour of such service.

Amended by L.1949, c. 190, p. 638, s. 4.



Section 39:7-7 - Power Of Attorney Constituting Director Agent For Service Condition Precedent To Release On Bail

39:7-7. Power of attorney constituting director agent for service condition precedent to release on bail
Whenever any collision or accident shall occur in this State and the driver of any motor vehicle involved therein shall be a non-resident and not licensed under the laws of this State to operate a motor vehicle, or a motor vehicle involved in any such collision or accident shall not be registered or licensed under the laws of this State, the magistrate before whom the nonresident owner or operator of such motor vehicle shall be brought shall require such nonresident owner or operator, as a condition to his release on bail or otherwise, to execute a written power of attorney to the director, appointing such director his lawful agent for the acceptance of service of process in any civil action instituted or to be instituted by any resident of this State against such nonresident for or on account of any claim, demand or cause of action arising out of such collision or accident. The power of attorney herein required shall be upon a form prepared and furnished to recorders and other committing magistrates by the director and shall, after the execution thereof, be filed with the director.

The requirements of this section shall be in addition to, and not in limitation of any other law concerning the giving of bail or other security.

Amended by L.1949, c. 190, p. 638, s. 5.



Section 39:7-8 - Other Methods Of Service Of Process

39:7-8. Other methods of service of process
From and after April seventh, one thousand nine hundred and thirty, civil process in any action or proceeding arising out of a collision or accident in which any motor vehicle of a nonresident owner, not registered or licensed under the laws of this state, may be served upon such nonresident owner, by service upon any chauffeur or operator of such or any other motor vehicle of such nonresident owner, while such motor vehicle is being operated in this state by such chauffeur or operator. Process in any such action may be also lawfully served upon any such nonresident owner by service thereof upon any person over the age of fourteen years who has the custody of such motor vehicle, whether held by him as security or driven, if a copy of such process is also posted in a conspicuous place upon such motor vehicle.



Section 39:8-1 - Motor Vehicle Inspections, Exceptions.

39:8-1 Motor vehicle inspections, exceptions.

39:8-1. a. Every motor vehicle registered in this State which is used over any public road, street, or highway or any public or quasi-public property in this State, and every vehicle subject to enhanced inspection and maintenance programs pursuant to 40 C.F.R. s.51.356, except motorcycles, historic motor vehicles registered as such, collector motor vehicles designated as such pursuant to this subsection, and those vehicles over 8,500 pounds gross weight that are under the inspection jurisdiction of the commission pursuant to Titles 27 and 48 of the Revised Statutes, shall be inspected by designated inspectors or at official inspection facilities to be designated by the commission or at licensed private inspection facilities. Passenger automobiles registered in accordance with R.S.39:3-4 or R.S.39:3-27 and noncommercial trucks registered in accordance with section 2 of P.L.1968, c.439 (C.39:3-8.1) or R.S.39:3-27 inspected pursuant to this section shall only be inspected for emissions and emission-related items such as emission control equipment and on-board diagnostics. The commission shall adopt rules and regulations establishing a procedure for the designation of motor vehicles as collector motor vehicles, which designation shall include consideration by the commission of one or more of the following factors: the age of the vehicle, the number of such vehicles originally manufactured, the number of such vehicles that are currently in use, the total number of miles the vehicle has been driven, the number of miles the vehicle has been driven during the previous year or other period of time determined by the commission, and whether the vehicle has a collector classification for insurance purposes.

b.The commission shall determine the official inspection facility or private inspection facility at which a motor vehicle, depending upon its characteristics, shall be inspected. The commission, with the concurrence of the Department of Environmental Protection, may exclude by regulation from this inspection requirement any category of motor vehicle if good cause for such exclusion exists, unless the exclusion is likely to prevent this State from meeting the applicable performance standard established by the United States Environmental Protection Agency. The commission may determine that a vehicle is in compliance with the inspection requirements of this section if the vehicle has been inspected and passed under a similar inspection program of another state, district, or territory of the United States.

amended 1963, c.128, s.2; 1964, c.195, s.3; 1967, c.237, s.1; 1976, c.43, s.3; 1983, c.236, s.2; 1983, c.403, s.26; 1986, c.22, s.1; 1995, c.112, s.19; 2003, c.13, s.75; 2009, c.331, s.4; 2010, c.29, s.1.



Section 39:8-2 - Inspectors Of Motor Vehicles; Rules, Regulations.

39:8-2 Inspectors of motor vehicles; rules, regulations.

39:8-2. a. The commission may designate and appoint, subject to existing laws, competent inspectors of motor vehicles to conduct examinations, other than the periodic inspections required pursuant to subsection b. of this section, of motor vehicles required to be inspected in accordance with the provisions of this chapter. The inspectors may be delegated to enforce the provisions of the motor vehicle and traffic law.

b. (1) The commission shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations consistent with P.L.1966, c.16 (C.26:2C-8.1 et seq.) and with the requirements of the federal Clean Air Act with respect to the type and character of the inspections to be made, the facility at which the vehicle shall be inspected, the frequency of inspections of motor vehicles and the approval or rejection of motor vehicles as a result of these inspections. These rules and regulations shall require the use of inspection tests that are designed to meet the enhanced inspection and maintenance requirements of the federal Clean Air Act and that have been proven to be feasible and effective for the inspection of large numbers of motor vehicles, except that these tests shall not include the "I/M 240" test. Nothing in this subsection shall preclude the use of the "I/M 240" test in sampling for performance evaluations only or the use of the test at the option of a private inspection facility. The rules and regulations may distinguish between vehicles based on model year, type, or other vehicle characteristics in order to facilitate inspections or to comply with the federal Clean Air Act.

(2)The Department of Environmental Protection and the commission shall investigate advanced testing technologies, including but not limited to remote sensing and onboard diagnostics, and shall, to the extent permitted by law, pursue the use of such technologies, other than the "I/M 240" test, in motor vehicle emission inspections required by the United States Environmental Protection Agency pursuant to the federal Clean Air Act. The commission shall adopt, to the extent practicable, advanced technologies to facilitate the retrieval of testing and other information concerning motor vehicles, which technologies shall include but not be limited to the use of computer bar codes and personal cards containing encoded information, such as a person's operating license, motor vehicle registration, and motor vehicle insurance, the inspection status of a motor vehicle, and mass transit fares, that can be accessed quickly by a computer.

c.Except as modified by the commission to distribute evenly the volume of inspections, all motor vehicles required by the commission, in accordance with the provisions of R.S.39:8-1, to be inspected under this chapter shall be inspected biennially, except that:

(i)after certification by the commission of the federal approval by the Environmental Protection Agency of the State waiver request, model year 2006 and newer motor vehicles shall be inspected no later than five years from the last day of the month in which they were initially registered and thereafter biennially and a decal affixed thereto shall so indicate. Motor vehicles five model years old or newer, purchased in a foreign jurisdiction, and to be registered in this State, shall be subject to inspection not later than five years from the last day of the last calendar month of the model year of the vehicle, and thereafter, inspected biennially and a decal affixed thereto shall so indicate. Whenever a used motor vehicle five model years old or newer is purchased in this or any other state which has affixed thereto an unexpired decal issued pursuant to this paragraph or an unexpired New Jersey inspection certificate of approval and is initially registered by the purchaser in this State, the unexpired decal or unexpired New Jersey inspection certificate of approval displayed on the windshield shall be valid for the remaining time indicated thereon. Upon expiration of the decal or inspection certificate of approval, such vehicle shall be subject to inspection and inspected biennially thereafter; and

(ii)classes of vehicles that require more frequent inspections, such as school buses, shall be inspected at such shorter intervals as may be established by the commission after consultation with the Department of Environmental Protection. At any time, the commission may require the owner, lessee, or operator of a motor vehicle to submit the vehicle for inspection.

d.The commission shall furnish to designated inspectors or to other persons authorized to conduct inspections official certificates of approval and rejection stickers, the form, content and use of which it shall establish. The certificates of approval and rejection stickers shall be of a type, such as a windshield sticker or license plate decal, that can be attached to the vehicle or license plate in a location that is readily visible to anyone viewing the vehicle. If a certificate of approval cannot be issued, the driver shall be provided with a written inspection report describing the reasons for rejection and, if appropriate, the repairs needed or likely to be needed to bring the vehicle into compliance with applicable standards.

e.The commission may, with the approval of the State House Commission, purchase, lease or acquire by the exercise of the power of eminent domain any property for the purpose of assisting it in carrying out the provisions of this chapter. This property may also be used by the commission for the exercise of the duties and powers conferred upon it by the other chapters of this Title.

f.For the purpose of implementing the motor vehicle inspection requirements of the federal Clean Air Act and subject to the approval of the Attorney General, the State Treasurer, prior to January 1, 1997, may:

(1)Purchase, lease or acquire by eminent domain any property for vehicle inspection purposes. Any other provision of law to the contrary notwithstanding, no further approval shall be required for transactions authorized by this paragraph, except that a proposed purchase, lease or acquisition by eminent domain shall require the approval of the Joint Budget Oversight Committee, and shall be submitted to the Joint Budget Oversight Committee, which shall review the proposed purchase, lease or acquisition by eminent domain within 15 business days; and

(2)Sell or lease, or grant an easement in, any property acquired, held or used for vehicle inspection purposes or any other suitable property held by the State that is not currently in use or dedicated to another purpose. For the purpose of this paragraph and notwithstanding any provision of R.S.52:20-1 et seq. to the contrary, the sale or lease of, or the granting of an easement in, real property owned by the State shall be subject to the approval of the State House Commission, which shall meet at the call of the Governor to act on a proposed sale or lease or grant of an easement pursuant to this paragraph. A member of the State House Commission may permit a representative to act on that member's behalf in considering and voting on a sale or lease or grant of an easement pursuant to this paragraph. Any other provision of law to the contrary notwithstanding, any moneys derived from a sale, lease or granting of an easement by the State pursuant to this paragraph shall not be expended unless approved by the Joint Budget Oversight Committee for the purpose of purchasing, leasing or acquiring property pursuant to paragraph (1) of this subsection, except that any moneys derived therefrom and not approved for that purpose shall be appropriated to the Department of Transportation to provide for mass transit improvements.

g.The commission shall conduct roadside examinations of motor vehicles required to be inspected, using such inspection equipment and procedures, and standards established pursuant to section 1 of P.L.1966, c.16 (C.26:2C-8.1), including, but not limited to, remote sensing technology, as the commission shall deem appropriate to provide for the monitoring of motor vehicles pursuant to this subsection. At least 20,000 vehicles or 0.5 percent of the total number of motor vehicles required to be inspected under this chapter, whichever is less, shall be inspected during each inspection cycle by roadside examination teams under the supervision of the commission. The commission may require any vehicle failing a roadside examination to be inspected at an official inspection facility or a private inspection facility within a time period fixed by the commission. Failure to appear and pass inspection within the time period fixed by the commission shall result in registration suspension in addition to any other penalties provided in this Title. The commission shall conduct an aggressive roadside inspection program to ensure that all motor vehicles that are required to be inspected in this State are in compliance with State law.

h.The commission, and, when appropriate, the Department of Environmental Protection, shall conduct inspections and audits of licensed private inspection facilities, official inspection facilities and designated inspectors to ensure accurate test equipment calibration and use, and compliance with proper inspection procedures and with the provisions of P.L.1995, c.112 (C.39:8-41 et al.) and any regulations adopted pursuant thereto by the commission or by the Department of Environmental Protection. These inspections and audits shall be conducted at such times and in such manner as the commission, upon consultation with the Department of Environmental Protection, shall determine in order to provide quality assurance in the performance of the inspection and maintenance program.

i. (1) The commission shall make a charge of $2.50 for the initial inspection for each vehicle subject to inspection, which amount shall be paid to the commission or its representative when payment of the registration fees fixed in chapter 3 of this Title is made which inspection charge shall be considered a service charge and shall be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36); provided however, that on and after January 1, 1999, a school bus as defined pursuant to section 3 of P.L.1999, c.5 (C.39:3B-20) and having a registration period commencing on or after January 1, 1999, shall be subject to an inspection fee for each in-terminal or in-lieu-of terminal inspection in accordance with the following schedule:

School Bus Specification Inspection$50 per bus

School Bus Inspection$25 per bus

School Bus Reinspection$25 per bus

subject to the conditions set forth below

The specification inspection is required when a school bus is put into service in New Jersey, whether a new bus or a bus from another state. The specification inspection is conducted to ensure that the school bus meets New Jersey specification standards. The school bus inspection fees shall be charged to the operator for each in-terminal or in-lieu-of terminal inspection. School Vehicle Type I and School Vehicle Type II buses shall be inspected semiannually. Retired school buses shall be inspected annually. No school bus inspection fee shall be charged for any reinspection conducted by the commission if the reinspection is conducted on the same day as the inspection that necessitated the reinspection. If an additional trip is required by the commission's inspectors, a fee of $25 per bus shall be charged. School bus inspection fees shall be paid to the commission or the commission's designee subject to the terms and conditions prescribed by the commission and shall be considered service charges of the commission and not subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36). Any law or rule or regulation adopted pursuant thereto to the contrary notwithstanding, a registration fee authorized pursuant to chapter 3 of Title 39 of the Revised Statutes shall not be increased for the purpose of paying any costs associated in any manner with the establishment, implementation or operation of the motor vehicle inspection and maintenance program established pursuant to P.L.1995, c.112 (C.39:8-41 et al.).

(2)The commission shall establish by regulation a fee to cover the costs of inspecting any vehicle that is required, or has the option, under federal law to be inspected in this State but is registered in another state or is owned or leased by the federal government. In determining these costs, the commission shall include all capital and direct and indirect operating costs associated with the inspection of these vehicles including, but not limited to, the costs of the actual inspection, the creation and maintenance of the vehicle inspection record, administrative, oversight and quality assurance costs and the costs associated with reporting inspection information to the owner, the federal government and agencies of other states. All fees collected pursuant to this subsection shall be paid to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of this section.

j.There is established in the General Fund a special dedicated, non-lapsing fund to be known as the "Motor Vehicle Inspection Fund," which shall be administered by the State Treasurer. The State Treasurer shall deposit into the "Motor Vehicle Inspection Fund" $11.50 from each motor vehicle registration fee received by the State after June 30, 1995. This fee shall be considered a service charge of the commission and shall be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36). The Legislature shall annually appropriate from the fund an amount necessary to pay the reasonable and necessary expenses of the implementation and operation of the motor vehicle inspection program. The State Treasurer shall:

(1)Pay to a private contractor or contractors contracted to design, construct, renovate, equip, establish, maintain and operate official inspection facilities under a contract or contracts entered into with the State Treasurer pursuant to subsection a. of section 4 of P.L.1995, c.112 (C.39:8-44) from the fund the amount necessary to meet the costs agreed to under the contract or contracts; and

(2)Transfer from the fund to the commission as provided pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36) and the Department of Environmental Protection the amounts necessary to finance the costs of administering and implementing all aspects of the inspection and maintenance program, and to the Office of Telecommunications and Information Systems in the Department of the Treasury the amount necessary for computer support upgrades;

Moneys remaining in the fund and any unexpended balance of appropriations from the fund at the end of each fiscal year shall be reappropriated for the purposes of the fund. Any interest earned on moneys in the fund shall be credited to the fund.

amended 1955, c.9, s.1; 1975, c.156; 1976, c.43, s.4; 1983, c.236, s.3; 1986, c.22, s.2; 1989, c.167, s.1; 1995, c.112, s.20; 1999, c.5, s.8; 2002, c.34, s.15; 2003, c.13, s.107; 2009, c.331, s.5; 2010, c.29, s.2.



Section 39:8-2.1 - Uniforms For Motor Vehicle Inspectors

39:8-2.1. Uniforms for motor vehicle inspectors
The Division of Motor Vehicles in the Department of Law and Public Safety shall provide uniforms for its employees engaged in examining and inspecting motor vehicles at official inspection stations, and shall pay for such uniforms out of any available appropriations.

L.1949, c. 221, p. 703, s. 1.



Section 39:8-2.2 - Inspection Stations; Hours Open; Rules And Regulations

39:8-2.2. Inspection stations; hours open; rules and regulations
During the 12 calendar months following the effective date of this act the Director of the Division of Motor Vehicles in the State Department of Law and Public Safety shall provide for the keeping open of such of the motor vehicle inspection stations as he shall designate from 8:00 A.M. to 8:00 P.M. on all the days of the week except Sundays. The said director shall make and enforce such rules, regulations and directions as may be necessary to effectuate the purposes of this act.

L.1956, c. 25, p. 68, s. 1.



Section 39:8-2.3 - Possession Of Property In Advance Of Compensation

39:8-2.3. Possession of property in advance of compensation
In addition to the powers now vested in the Director of the Division of Motor Vehicles under section 39:8-2 of the Revised Statutes for the acquisition of property by the power of eminent domain, the Director, upon or after exercising the right of condemnation by instituting an action in the Superior Court in the manner provided by chapter 1 of Title 20 of the Revised Statutes, may in advance of making compensation therefor take immediate possession of and occupy, use and improve the property, notwithstanding any other law.

L.1956, c. 120, p. 514, s. 1.



Section 39:8-3 - Certificate Of Approval, Issuance; Owner's Obligation For Safety.

39:8-3 Certificate of approval, issuance; owner's obligation for safety.

39:8-3. a. No certificate of approval shall be issued by an examiner, official inspection facility or private inspection facility until the motor vehicle inspected successfully passes inspections for emissions and emission-related items such as emission control equipment and on-board diagnostics required by the chief administrator and the mechanism, brakes and equipment of the motor vehicle inspected have been found to be in a proper and safe condition and complying with the laws of this State.

b.Notwithstanding subsection a. of this section, passenger automobiles registered in accordance with R.S.39:3-4 or R.S.39:3-27 and noncommercial trucks registered in accordance with section 2 of P.L.1968, c.439 (C.39:3-8.1) or R.S.39:3-27 that are only inspected for emissions and emission-related items such as emission control equipment and on-board diagnostics pursuant to R.S.39:8-1 and that successfully pass such inspections shall be issued a certificate of approval.

c.Notwithstanding the issuance or non-issuance of a certificate of approval, the obligation to ensure that a vehicle is in a proper and safe condition rests with the owner, operator or lessee, as appropriate, of the vehicle.

amended 1995, c.112, s.21; 2010, c.29, s.3.



Section 39:8-3.1 - Inspection Of Certain Vehicles Owned By Active Duty Military.

39:8-3.1 Inspection of certain vehicles owned by active duty military.
2. a. Notwithstanding the provisions of any law to the contrary, a passenger automobile registered in accordance with R.S.39:3-4 or R.S.39:3-27, owned by an active duty member of any branch of the Armed Forces of the United States and any person in the member's immediate family, may be inspected during the six months preceding the member's scheduled date of deployment to a location outside of New Jersey.

b.Prior to deployment, any certificate of approval or rejection sticker issued upon inspection shall remain valid for 90 days following the owner's demobilization or return from duty. The chief administrator shall determine the appropriate documentation a person is required to possess for the inspection certificate of approval or rejection sticker to be deemed valid during this period.

c.After demobilization or return from duty, an active duty member of any branch of the Armed Forces of the United States, and any person in the member's immediate family, shall within 90 days have a motor vehicle with an expired certificate of approval or rejection sticker inspected. Any person who is issued a rejection sticker as a result of this inspection shall make any adjustment, correction, or repair to the vehicle within 90 days. The chief administrator shall determine the appropriate documentation a person is required to possess for the rejection sticker to be deemed valid during this period.

d.As used in this act, "immediate family" means the same as the term is defined in section 1 of P.L.2015, c.299 (C.39:3-11.5a).

L.2015, c.299, s.2.



Section 39:8-4 - Reinspection

39:8-4. Reinspection
39:8-4. a. If inspections as required by R.S. 39:8-1 disclose the necessity for adjustments, corrections or repairs, the director shall cause a rejection sticker to be issued.

b. The director may require the owner of a motor vehicle requiring an adjustment, correction or repair that is not emission-related to have that adjustment, correction or repair made and thereafter have the vehicle reinspected at an official inspection facility or at a licensed private inspection facility within the period designated by the director.

The director may cause a certificate of approval to be issued for a motor vehicle needing an adjustment, correction or repair that is not emission-related in order to conform to the requirements of chapter 3 and chapter 8 of this Title, but which, in the director's determination, is nevertheless safe. In such cases the director shall issue notice to the vehicle owner to have the adjustment, correction or repair made within a specified period of time, subject to the penalties of R.S.39:8-9.

c. The director shall require the owner of a motor vehicle requiring an adjustment, correction or repair that is emission-related to have that adjustment, correction or repair made and thereafter have the vehicle reinspected at an official inspection facility or at a private inspection facility, as determined by the director, within the period designated by the director.

Amended 1975,c.157,s.1; 1986,c.22,s.3; 1995,c.112,s.22.



Section 39:8-4.1 - Rules And Regulations

39:8-4.1. Rules and regulations
The director may promulgate such rules and regulations as may be necessary to effectuate the purposes of this act.

L.1975, c. 157, s. 2, eff. July 16, 1975.



Section 39:8-5 - Reports To Chief Administrator; Forms.

39:8-5 Reports to chief administrator; forms.

39:8-5. a. Every designated inspector, official inspection facility or private inspection facility shall make such reports to the chief administrator concerning inspections made and the results thereof, and in such form and at such time, as the chief administrator may require. The chief administrator may furnish to the inspectors and inspection facilities forms for such reports. The chief administrator may require the use of electronic media for the gathering and transmission of inspection data and reports when the chief administrator deems it appropriate or when electronic media are required by federal law.

b.Every motor vehicle repair facility that is registered pursuant to section 13 of P.L.1995, c.112 (C.39:8-53) shall make such reports to the chief administrator concerning emission repairs made and the results thereof, as the chief administrator may require. The chief administrator may furnish to registered motor vehicle repair facilities forms to be completed by them in documenting emission repairs to motor vehicles, which forms shall be presented by the operator of the vehicle to an emission inspector at the time of vehicle reinspection.

amended 1955, c.9, s.2; 1995, c.112, s.23; 2009, c.331, s.6.



Section 39:8-6 - Display Of Approval Certificate On Request

39:8-6. Display of approval certificate on request
During the period designated by the director or any police officer who shall exhibit his badge or other sign of authority may stop any motor vehicle and require the owner or operator to display an official certificate of approval for the motor vehicle being operated.

Amended by L. 1983, c. 403, s. 27, eff. Dec. 23, 1983.



Section 39:8-7 - Suspension, Revocation, Denial Of Registration, Reciprocity Privilege For Unsafe Vehicles

39:8-7. Suspension, revocation, denial of registration, reciprocity privilege for unsafe vehicles
39:8-7. Except as otherwise provided pursuant to R.S.39:3-5, the director may suspend, revoke or deny the registration of a motor vehicle registered or required to be registered in this State, or the reciprocity privilege of a motor vehicle registered in another state, if the motor vehicle is subject to the inspection requirement of this State and operated or parked on any public road, street or highway or any public or quasi-public property in this State, and:

a. Does not have displayed upon it a current certificate of approval , current rejection sticker or current waiver certificate issued in accordance with this chapter; or

b. Has not successfully passed inspection or been granted a waiver within the time period prescribed by the director; or

c. Is shown by the inspection to be incapable of being placed in a proper condition to make its use safe on the highway or incapable of being brought within the emission standards or requirements established by law or regulation, and for which a certificate of approval or waiver certificate cannot be issued.

Amended 1995,c.112,s.24.



Section 39:8-8 - Certificate Of Approval As Prerequisite For Registration

39:8-8. Certificate of approval as prerequisite for registration
The director may rule that a certificate of approval shall serve as a prerequisite for obtaining a registration for the following registration period.

Amended by L.1955, c. 9, p. 51, s. 3.



Section 39:8-9 - Enforcement; Violations, Penalties

39:8-9. Enforcement; violations, penalties
39:8-9. a. The enforcement of this chapter shall be vested in the director and the police or peace officers of any municipality, any county or the State.

b. An owner or lessee who:



(1) Fails or refuses to have a motor vehicle examined within the time period prescribed by the director; or

(2) After having had it examined, fails or refuses to place or display a certificate of approval, rejection sticker or waiver certificate upon the windshield or other location on the vehicle as may be prescribed by the director; or

(3) Fails or refuses to place the motor vehicle in proper condition after having had the same examined; or

(4) In any manner, fails to conform to the provisions of this chapter or the regulations adopted by the director pursuant thereto, shall be guilty of violating the provisions of this chapter, and shall be subject to a fine of not less than $100 or more than $200 or to imprisonment for not more than 30 days, or to both such fine and imprisonment.

c. A person who fraudulently obtains a certificate of approval, rejection sticker or waiver certificate, or displays or has in his possession a fictitious, altered, or stolen certificate of approval, rejection sticker or waiver certificate shall be subject to a fine of $500 for each such certificate or sticker.

d. The provisions of this chapter shall be enforced and all penalties for the violation thereof shall be recovered in accordance with the provisions of "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), and in addition to the provisions and remedies therein contained, the following provisions and remedies shall be applicable in any proceeding brought for a violation of any of the provisions of this chapter:

(1) The several municipal courts shall have jurisdiction of such proceeding, in addition to the courts prescribed in "the penalty enforcement law";

(2) The complaint in any such proceeding may be made on information and belief by the director, or any police or peace officer of any municipality, any county or the State;

(3) A warrant may issue in lieu of summons;



(4) Any police or peace officer shall be empowered to serve and execute process in any such proceeding;

(5) The hearing in any such proceeding shall be without a jury;

(6) Any such proceeding may be brought in the name of the Director of the Division of Motor Vehicles in the Department of Law and Public Safety or in the name of the State of New Jersey;

(7) Any sums received in payment of any fines imposed in any such proceeding shall be paid to the Director of the Division of Motor Vehicles and shall be paid by him to the State Treasurer, who shall deposit one-half of such sums in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2, and who shall pay the remaining one-half of such sums to the county or municipality initiating the complaint or summons or, if initiated by State law enforcement personnel, to the State Treasury;

(8) The director or judge before whom any hearing under this chapter is had may revoke the registration certificate of any motor vehicle owned or leased by any person, when such person shall have been found to be in violation of any of the provisions of this chapter as shall in the discretion of the director or judge justify such revocation.

e. The director may order the suspension of the registration or reciprocity privilege of any motor vehicle found to be in violation of any of the provisions of this chapter. If the owner or lessee fails to surrender the license plates for that vehicle to the division within 45 days of the mailing of an order requiring their surrender, the director may order the confiscation of the license plates of the vehicle that is in violation. An order of license plate confiscation issued by the director shall include an order imposing a civil penalty of $200 on the owner or lessee of the vehicle. This civil penalty shall be paid to the State Treasurer, who shall deposit one-half of the amount in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2 and pay the remaining one-half to any municipality or county whose law enforcement, police or peace officers confiscated the plates in accordance with the order of the director, or if the plates were confiscated by State law enforcement personnel, to the State Treasury. A civil penalty imposed pursuant to this subsection shall be in addition to any other penalty provided by this chapter.

Amended 1954,c.75; 1983,c.403,s.28; 1995,c.112,s.25.



Section 39:8-10 - Powers Of Director

39:8-10. Powers of director
39:8-10. The director shall have authority to make rules and regulations necessary for the administration and enforcement of this chapter. The director may employ, subject to existing laws, such persons as the director requires for the administration and enforcement of this chapter and the director may fix their compensation.

Amended 1955,c.9,s.4; 1995,c.112,s.26.



Section 39:8-11 - Private Inspection Centers

39:8-11. Private inspection centers
The director may, after appropriate inquiry and investigation, license to operate private inspection centers as many qualified and properly equipped persons engaged in the business of motor vehicle repairs and service as are necessary, to conduct initial motor vehicle inspections, and to certify that the specific items for which a vehicle was initially rejected have been adjusted, corrected or repaired by him or under his direction, and that the condition of the items conforms to the standards established by law or regulation. The certification shall be evidenced by a private inspection approval sticker placed on the vehicle as prescribed by the director.

L. 1975, c. 156, s. 3, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 4, eff. June 2, 1986.



Section 39:8-12 - Certification; Rejection

39:8-12. Certification; rejection
A licensee shall inspect and certify or reject a motor vehicle presented to him for an initial inspection. Certification shall indicate that the licensee or his employee has inspected the motor vehicle as prescribed by the director and has found that the motor vehicle conforms to the standards established by law or regulation.

A licensee shall reinspect and certify or reject any previously rejected vehicle presented to him for adjustment, correction or repair, and any vehicle presented by an owner who himself has made the necessary adjustment, correction or repair. Such certification shall indicate that the licensee or his employee has reinspected the items for which a vehicle has been rejected, as prescribed by the director, and has found that the condition of the items conforms to the standards established by law or regulation.

L. 1975, c. 156, s. 4, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 5, eff. June 2, 1986.



Section 39:8-13 - Charges

39:8-13. Charges
a. A licensee may charge any owner whose vehicle was adjusted, corrected or repaired by or under the direction of the licensee an amount for certification to be determined by the director.

b. A licensee may charge any owner who himself has made the necessary adjustments, corrections or repairs an amount for reinspection computed at the hourly rate charged by the licensee for normal on premises repairs, and an amount for certification. The director shall determine the average length of time required to reinspect a specific rejected item, which shall be the maximum time for which a licensee may charge, and shall determine the charge for certification.

c. Licensees shall post a schedule of charges for initial inspection, reinspection and for certification in a prominent place on the premises, and shall file a copy thereof with the director.

d. A licensee may charge an owner whose motor vehicle has been initially inspected by or under the direction of the licensee an amount to be determined by the director.

e. No licensed private inspection center shall require, as a condition of performing the inspection, that any needed repairs or adjustments be done by the person or at the facility of the person performing the inspection.

f. No service or adjustment shall be performed on the vehicle at the licensed private inspection center where the vehicle was initially inspected unless the customer signs a written acknowledgment and waiver indicating that he understands his right to have service and adjustment done elsewhere and expressly waives his right.

L. 1975, c. 156, s. 5, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 6, eff. June 2, 1986.



Section 39:8-14 - Self Inspections

39:8-14. Self inspections
6. a. The director may license any person who is the owner or lessee of 10 or more motor vehicles to initially inspect, reinspect and certify those vehicles if such person has available to him the equipment, facilities and qualified employees, or other qualified person under his control by contract, necessary to make the required initial inspection, adjustments, corrections or repairs. When the licensee, or his employee, or other qualified person under his control conducts an initial inspection, he shall certify that he or his employee or other qualified person under his control by contract has inspected the motor vehicle as prescribed by the director and has found that the motor vehicle conforms to the standards established by law or regulation. When a motor vehicle is reinspected, the licensee shall certify that the items for which a vehicle was initially rejected have been adjusted, corrected or repaired by him or under his direction and that the condition of the items conforms to the standards established by law or regulation. The certification shall be evidenced by a private inspection approval sticker placed on the vehicle as prescribed by the director.

b. Any inspection or reinspection conducted pursuant to this section relating to emissions from a motor vehicle powered with diesel fuel that is also subject to the provisions of P.L.1995, c.157 (C.39:8-59 et al.) shall be conducted in accordance with the provisions of that act.

L.1975,c.156,s.6; amended 1983,c.236,s.4; 1986,c.22,s.7; 1995,c.157,s.35.



Section 39:8-15 - Validity Of Licenses

39:8-15. Validity of licenses
Every private inspection center license issued on or after May 1 in any year shall be valid through June 30 of the following year.

L. 1975, c. 156, s. 7, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 8, eff. June 2, 1986.



Section 39:8-16 - Application, Renewal Of License

39:8-16. Application, renewal of license
An application or renewal for a private inspection center license shall be in such form and shall contain such information as the director may prescribe, and shall be accompanied annually by a nonrefundable $25.00 fee, which shall be remitted to the General Treasury. The director shall require a licensee to have in effect at all times liability insurance or such other proof of financial responsibility as he may prescribe, and may require such other qualifications of a licensee and his premises as are necessary.

L. 1975, c. 156, s. 8, eff. July 16, 1975. Amended by L. 1982, c. 53, s. 4, eff. July 1, 1982; L. 1986, c. 22, s. 9, eff. June 2, 1986.



Section 39:8-17 - Approval Sticker

39:8-17. Approval sticker
The director shall provide each licensee as many numbered private inspection approval stickers as may be required, and may charge the licensee $1.00 for each sticker. There shall be no refund or credit for expired or unused private inspection approval stickers. Every licensee shall keep such records of inspections, reinspections and approval stickers issued as the director may prescribe, shall make such records available to the director upon demand, shall institute such safeguards to secure the stickers from theft, loss or fraudulent use as the director may prescribe, shall return any unused expired stickers to the director, and shall upon request account to the director for all stickers.

L. 1975, c. 156, s. 9, eff. July 16, 1975. Amended by L. 1982, c. 53, s. 5, eff. July 1, 1982; L. 1986, c. 22, s. 10, eff. June 2, 1986.



Section 39:8-18 - Violations, Penalties

39:8-18. Violations, penalties
A person who affixes a private inspection approval sticker to a motor vehicle without having reinspected the specific item for which the vehicle was initially rejected, or without having determined that the condition of the item conforms to standards established by law or regulation, shall be guilty of violating the provisions of this chapter, and shall be fined not less than $1,000.00 or more than $1,500.00 and shall have the license suspended for a period of at least one year but not more than three years for a first offense or not less than $2,000.00 or more than $3,500.00 and shall have the license permanently revoked for a subsequent offense. This section shall be enforced pursuant to R.S. 39:8-9.

A person who charges a fee for repair work not performed or performed unnecessarily and affixes a private inspection approval sticker shall be punished under the terms of P.L. 1960, c. 39 (C. 56:8-1 et seq.), and any regulation adopted thereunder.

L. 1975, c. 156, s. 10, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 11, eff. June 2, 1986.



Section 39:8-19 - Denial, Suspension, Revocation Of Licenses

39:8-19. Denial, suspension, revocation of licenses
a. The director may deny, suspend or revoke a private inspection center license or refuse renewal thereof for cause, including but not limited to one or more of the following:

(1) Violation of any provision of this act or of any regulation adopted thereunder, including a finding of guilt made pursuant to section 10 of this act;

(2) Fraud or misrepresentation in securing the license or in the conduct of the licensed activity;

(3) Making initial inspection or reinspection service charges in excess of those posted on the licensed premises and filed with the director;

(4) Conviction of a crime involving moral turpitude;

(5) Violation of P.L. 1960, c. 39 (C. 56:8-1 et seq.) or of any regulation adopted thereunder;

(6) Other good cause.

b. The director may suspend a license for such period as he deems fit, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). If the director determines that the public interest requires suspension of a license pursuant to this act prior to hearing, the director may do so, provided that the licensee is afforded the opportunity to request in writing a hearing within 10 days of the effective date of the suspension, and an administrative adjudication shall be held as soon thereafter as possible.

c. The suspension or revocation of a private inspection center license shall not of itself be cause for the denial, suspension or revocation of any other business license held by the private inspection center licensee, issued by the State or any of its political subdivisions.

L. 1975, c. 156, s. 11, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 12, eff. June 2, 1986.



Section 39:8-20 - Return Of Records

39:8-20. Return of records
Any licensee who discontinues operation of a private inspection center, or whose license has been suspended or revoked, or whose renewal thereof has been denied, shall forthwith deliver to the director the license, all unused private inspection approval stickers, all reinspection records and other items issued to the licensee or required by the director to be kept in connection with the operation of the private inspection center. Any person who fails to deliver these items to the director is a disorderly person.

L. 1975, c. 156, s. 12, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 13, eff. June 2, 1986.



Section 39:8-21 - Disorderly Persons Offenses

39:8-21. Disorderly persons offenses
Any person who shall display or cause or permit to be displayed any sign, mark, or advertisement as a private inspection center when a license has not been issued by the director or is not then in effect, or who shall transfer or attempt to transfer a private inspection center license is a disorderly person.

L. 1975, c. 156, s. 13, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 14, eff. June 2, 1986.



Section 39:8-22 - Personnel, Expenditures

39:8-22. Personnel, expenditures
The director may, subject to existing law, employ such persons and make such expenditures as are necessary to supervise the operation of licensed private inspection centers to insure compliance with the provisions of this act and the regulations adopted pursuant thereto.

L. 1975, c. 156, s. 14, eff. July 16, 1975. Amended by L. 1986, c. 22, s. 15, eff. June 2, 1986.



Section 39:8-23 - Rules And Regulations

39:8-23. Rules and regulations
The director may adopt such rules and regulations as may be required or appropriate to effectuate the purposes of this act.

L.1975, c. 156, s. 15, eff. July 16, 1975.



Section 39:8-24 - Effective Date

39:8-24. Effective date
This act shall take effect immediately.

L.1975, c. 156, s. 16, eff. July 16, 1975. Amended by L.1977, c. 270, s. 1, eff. Oct. 20, 1977.



Section 39:8-37 - Redesignations

39:8-37. Redesignations
All reinspection centers licensed pursuant to P.L. 1975, c. 156 (C. 39:8-11 et seq.) shall be redesignated by virtue of this 1986 amendatory and supplementary act as private inspection centers with the authority to make initial motor vehicle inspections, reinspections and repairs to the extent and under the conditions permitted herein. All reinspection center licenses shall be renewed as if they were private inspection center licenses upon their expiration.

L. 1986, c. 22, s. 17, eff. June 2, 1986.



Section 39:8-38 - Standards For Emission Test Equipment

39:8-38. Standards for emission test equipment
All licensed private inspection centers shall use emissions test equipment which has been certified by the Department of Environmental Protection. The department shall adopt standards for the certification of the equipment, which shall include but not be limited to all of the following:

a. An automated system to control test sequencing, the automatic pass or fail decision, and the format for the test report and recorded magnetic tape file;

b. An exhaust gas analysis portion;

c. A device to accept and record vehicle identification information; and

d. A device to provide a printed record of the test results to the consumer.

L. 1986, c. 22, s. 18, eff. June 2, 1986.



Section 39:8-39 - Training Courses

39:8-39. Training courses
A licensee or his employee shall not perform initial inspections or reinspections and make repairs for compensation pursuant to this act unless qualified by the completion of training courses prescribed by the division, in cooperation with the Department of Environmental Protection, through regulations which establish standards for the training and certification of mechanics employed at private inspection centers.

L. 1986, c. 22, s. 19, eff. June 2, 1986.



Section 39:8-40 - Encouragement Of Participation

39:8-40. Encouragement of participation
The director may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), to effectuate the purposes of this act. The director shall also take the appropriate steps necessary to ensure the widespread participation in the public and private motor vehicle inspection program by the private commercial sector and by the public at large.

L. 1986, c. 22, s. 20, eff. June 2, 1986.



Section 39:8-41 - Short Title

39:8-41. Short title
1. Sections 1 through 18 of this act shall be known and may be cited as the "Federal Clean Air Mandate Compliance Act."

L.1995,c.112,s.1.



Section 39:8-42 - Findings, Declarations

39:8-42. Findings, declarations
2. The Legislature finds and declares that the federal Clean Air Act requires states that have been determined to be in nonattainment for certain ambient air quality standards to take extraordinary measures to reduce air emissions; and that among these measures is an enhanced motor vehicle inspection and maintenance program.

The Legislature further finds and declares that the standards established by the United States Environmental Protection Agency are based on computer modeling and not on scientific testing; that the requirements of the Environmental Protection Agency regulations therefore may not achieve the federal emission reduction goals for New Jersey; and that officials of the Environmental Protection Agency are no longer mandating that the State program require the use of the "I/M 240" test and have recently expressed a greater flexibility in allowing states to make certain decisions in the implementation of this enhanced inspection and maintenance program.

The Legislature further finds and declares that the inspection and maintenance program being imposed by the Environmental Protection Agency pursuant to the federal law will be expensive and burdensome on the citizens of this State, but that the alternative to adopting this program is a series of federal sanctions that would result in the loss of federal highway monies, more stringent permitting criteria for industry and the imposition of an air pollution control program by the Environmental Protection Agency.

The Legislature further finds and declares that it would not adopt this enhanced motor vehicle inspection and maintenance program if the federal government were not forcing such action by the threat of the above-mentioned sanctions.

The Legislature further finds and declares that it shall take this opportunity to improve the existing motor vehicle inspection system by authorizing competitive contracting for or privatization of motor vehicle inspections and making other necessary legislative reforms to the provisions of Title 39 of the Revised Statutes.

The Legislature therefore determines that an enhanced inspection and maintenance program shall be adopted, that this inspection and maintenance program shall be as consumer-friendly as possible and shall not use the "I/M 240" test, except as hereinafter specified, and that advanced testing technologies, including but not limited to remote sensing, shall be investigated and used for emission testing to the extent permitted by the Environmental Protection Agency.

L.1995,c.112,s.2.



Section 39:8-43 - Definitions

39:8-43. Definitions
3. As used in chapter 8 of Title 39 of the Revised Statutes:



"Certificate of Approval" means a document, in a form determined by the director, issued in accordance with guidelines set by the division certifying that a motor vehicle complies with the requirements of Title 39 and Title 26 of the Revised Statutes and the regulations regarding the inspection of motor vehicles adopted pursuant thereto;

"Director" means the Director of the Division of Motor Vehicles in the Department of Law and Public Safety;

"Division" means the Division of Motor Vehicles in the Department of Law and Public Safety;

"Federal Clean Air Act" means the federal "Clean Air Act," 42 U.S.C. s.7401 et seq., and any subsequent amendments or supplements to that act;

"Gross weight" means gross vehicle weight rating, as that term is defined in section 3 of P.L.1990, c.103 (C.39:3-10.11);

"Official inspection facility" means a test-only inspection facility that is operated by the division or that the State Treasurer has contracted for pursuant to section 4 of P.L.1995, c.112 (C.39:8-44); and

"Private inspection facility" means an inspection facility licensed by the director pursuant to section 5 of P.L.1995, c.112 (C.39:8-45).

L.1995,c.112,s.3.



Section 39:8-44 - Official Inspection Facilities, Options, Contracts, Specifications, Etc.

39:8-44. Official inspection facilities, options, contracts, specifications, etc.
4. a. The State Treasurer shall either:



(1) Assign to the State the full responsibility for the design, construction, renovation, equipment, establishment, maintenance, and operation of official inspection facilities and other aspects of the inspection and maintenance program, including safety inspections;

(2) Enter into a contract or contracts with a private contractor or contractors for the design, construction, renovation, equipment, establishment, maintenance, and operation of official inspection facilities and other aspects of the inspection and maintenance program, including safety inspections; or

(3) Assign to the State partial responsibility and enter into a contract or contracts with a private contractor or contractors for the remaining responsibility for the design, construction, renovation, equipment, establishment, maintenance, and operation of official inspection facilities and other aspects of the inspection and maintenance program, including safety inspections.

The State Treasurer shall choose one of the options pursuant to this subsection based on a determination of the best interests of the citizens of New Jersey. At least seven business days prior to the award of a contract that includes the operation or maintenance of an official inspection facility pursuant to this section, the State Treasurer shall issue a notice of intent to award the contract and shall submit to the Legislature the notice of intent and a report describing the option chosen, which shall include an economic analysis of the three options listed in this subsection with respect to the operation or maintenance portion of the contract.

b. (1) A contract authorized by this section may, subject to the provisions of subsection f. of R.S.39:8-2, include the purchase, lease or sale of an interest in real or personal property. The State Treasurer is authorized to exercise all authority of the Directors of the Division of Purchase and Property and of the Division of Building and Construction to award the contract or contracts authorized by this section as a single contract, multiple branch contracts or multiple single contracts. Any contract awarded pursuant to this section shall be awarded in accordance with the provisions of P.L.1954, c.48 (C.52:34-6 et seq.) and any rules and regulations promulgated pursuant to that act. The provisions of R.S.52:32-2 shall not apply to any contract authorized by this section.

(2) Notwithstanding the provisions of chapter 35 of Title 52 of the Revised Statutes, the State Treasurer is not required to limit bids to persons who are prequalified. The State Treasurer is authorized to require each person who submits a bid for a contract pursuant to this section to submit statements under oath in response to a questionnaire that develops fully that person's financial ability, adequacy of plant and equipment, organization, prior experience and any other facts pertinent and material to qualification, including qualification of any subcontractors, for the contract sought. Any such questionnaire required shall be standardized with respect to, and shall be set forth in, each invitation to bid.

(3) Any other provision of law to the contrary notwithstanding, and subject to guidelines for conflict of interest established by the Attorney General, for the purposes of this section a State officer or employee or a group of State officers or employees may enter into a contract or contracts as a private contractor. A State officer or employee having any duties or responsibilities in connection with the evaluation or awarding of a contract pursuant to this section shall not individually or through any person or entity acting on behalf of that officer or employee bid on or enter into a contract as a private contractor.

(4) A contractor for the operation of an official inspection facility, or any of its officers or employees, may not be engaged in the business of selling, maintaining, or repairing motor vehicles or selling motor vehicle replacement or repair parts. A contractor's employees shall not be deemed employees of the State for any purpose.

c. A contract for the operation of an official inspection facility shall provide for motor vehicle inspection services that are consumer-friendly to the maximum extent feasible. A contract shall at a minimum specify that:

(1) New or relocated inspection facilities shall be sited close to population centers, but in locations that remain convenient for suburban and rural residents;

(2) An inspection facility shall be open for inspections, exclusive of holidays, at least 55 hours each week, including hours prior to 9:00 am or after 5:00 pm on weekdays and hours on the weekend, except that the facility may lessen or expand these hours based on the results of a survey of persons who use the facility for motor vehicle inspections;

(3) An inspection facility shall maintain a climate-controlled waiting area for persons whose motor vehicles are being inspected;

(4) At least one lane at each inspection facility shall be reserved to the extent practicable for reinspections, although this lane may be opened to initial inspections whenever there are no reinspections being performed;

(5) The number of inspection lanes provided for in the contract to be constructed may be increased to meet the standards set by the director pursuant to subsection d. of this section only if the contractor can show that this increase is more cost-effective than extending the hours of operation;

(6) A toll-free telephone number and a network of computerized signs shall be established, and public service announcements shall be aired to advise motorists of the length of lines at inspection facilities. Periodic surveys concerning hours and methods of operation shall be conducted. Each motor vehicle operator who arrives at a facility for an inspection shall be provided with a written document containing the following statement:

"The motor vehicle emission test being conducted at this facility has been imposed on the residents of this State by an act of the Congress of the United States and the regulations of the United States Environmental Protection Agency."

In addition, the written document shall include the name and address of the Administrator of the federal Environmental Protection Agency and of each member of Congress elected from this State.

A contractor shall spend not less than one percent of its operating budget to provide an ongoing public information program; and

(7) All qualified full-time employees whose employment with the division is terminated as a result of P.L.1995, c.112 (C.39:8-41 et al.) shall be offered full-time employment. If more than one contract for the operation of official inspection facilities is awarded, each contractor shall offer full-time employment to a percentage of the number of such employees that is equal to the percentage of the total number of inspection lanes that will be operated by that contractor.

d. The director shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulations to establish the conduct of inspections by any person who has entered into a contract with the State pursuant to subsection a. of this section, and may issue directives or guidelines or enter into contracts or agreements for the oversight and regulation of any person who has entered into a contract with the State pursuant to subsection a. of this section. The director shall establish standards that are designed to achieve average wait times of 30 minutes or less and to keep the overall operating cost of the facilities to a minimum. The director shall develop a system of incentives that are designed to achieve average wait times of 15 minutes or less. Data generated at any official inspection facility shall be the property of the State and shall be fully accessible to the division at any time.

e. If a dispute over contract compliance, performance or termination cannot be resolved by the State Treasurer and the private contractor pursuant to the procedures set forth in a contract entered into pursuant to the provisions of this section, either party to the contract may file with the Superior Court a request either for an order either to terminate the contract or for an order for other appropriate relief to the dispute. Any provision of N.J.S.59:13-5 to the contrary notwithstanding, the State Treasurer may consent to the filing of such a request prior to the expiration of 90 days from the date that the notice of claim is received. The court may take such action as it may deem necessary to facilitate the expeditious resolution of the dispute and an expeditious response to the request, including ordering the parties to undertake dispute resolution, mediation, or arbitration as provided in N.J.S.59:13-7. Within 90 days after the filing of a request, the court shall either grant the request or deny the request. If the request is granted, the court shall order such appropriate relief measures or remedies as it deems appropriate and necessary.

f. (1) A person whose employment with the Division of Motor Vehicles is terminated as a result of a contract entered into pursuant to subsection a. of this section, who does not accept an offer of employment with a contractor pursuant to paragraph (7) of subsection c. of this section, and who undergoes counseling pursuant to section 7 of P.L.1992, c.43 (C.34:15D-7), may apply for a training grant pursuant to section 6 of P.L.1992, c.43 (C.34:15D-6).

(2) Any provision of P.L.1992, c.43 (C.34:15D-1 et al.) to the contrary notwithstanding, the Workforce Development Program in the Department of Labor may provide a training grant to each person who applies pursuant to paragraph (1) of this subsection for a training grant to pay for employment and training services as provided pursuant to section 6 of P.L.1992, c.43 (C.34:15D-6).

L.1995,c.112,s.4.



Section 39:8-45 - Licensing Of Private Inspection Facility, Requirements, Application Fee.

39:8-45 Licensing of private inspection facility, requirements, application fee.

5. a. (1) The chief administrator, after appropriate inquiry and investigation, may license persons to operate private inspection facilities to inspect initially, reinspect and certify all motor vehicles that are subject to inspection pursuant to R.S.39:8-1. A person shall not be licensed unless qualified to conduct the inspections and reinspections, and in possession of the necessary equipment.

(2)The chief administrator, by regulation with the concurrence of the Department of Environmental Protection, may establish a limited number of distinct classes of licenses, may restrict the activities authorized by each distinct class of license, including restrictions as to the vehicles that may be inspected or reinspected, and may restrict the services that holders of each class may perform in addition to the activities authorized by the license. These regulations shall permit private inspection facilities to perform initial inspections on motor vehicles four years old or newer and, to the maximum extent feasible, permit private inspection facilities to perform initial inspections on motor vehicles that are more than four years old and to repair and reinspect all motor vehicles.

b. (1) The chief administrator may license as a private inspection facility any person who is the owner or lessee of 10 or more motor vehicles 1or any owner or lessee of diesel buses, heavy-duty diesel trucks, or other diesel-powered motor vehicles1 to initially inspect, reinspect and certify vehicles that the person owns or leases.

(2)The chief administrator, by regulation with the concurrence of the Department of Environmental Protection, may restrict the activities authorized by a license issued pursuant to this subsection, including restrictions as to the vehicles that may be inspected or reinspected, and may restrict the services that holders of this license may perform in addition to the activities authorized by the license.

c.The chief administrator shall require a private inspection facility licensee to have in effect at all times liability insurance or such other proof of financial responsibility as the chief administrator may prescribe; and may require a performance bond.

d.The chief administrator shall prescribe the form and content of the application for a private inspection facility license, and may charge a nonrefundable application fee not to exceed $20. The chief administrator may charge a license fee, not to exceed $250, to be paid by a person for each year in which that person holds a private inspection facility license. The chief administrator may require licenses that shall expire on a date fixed by the chief administrator. All fees collected pursuant to this subsection shall be paid to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2.

e.For the purposes of this section, each applicant for a license shall submit to the chief administrator the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The chief administrator is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the chief administrator in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1995, c.112, s.5; amended 2003, c.199, s.21; 2009, c.331, s.7.



Section 39:8-46 - Inspections, Reinspections By Private Inspection Facility, Charges

39:8-46. Inspections, reinspections by private inspection facility, charges
6. a. Whenever a private inspection facility licensee conducts an initial inspection, the private inspection facility shall either reject the vehicle or certify that the vehicle was inspected pursuant to chapter 8 of Title 39 of the Revised Statutes and was found to conform to the standards established by law and regulation. When a vehicle is reinspected, the private inspection facility licensee shall either reject the vehicle or certify that the items for which a vehicle was initially rejected conform to the standards established by law and regulation. The certification shall be evidenced by a private inspection certificate of approval placed on the vehicle as prescribed by the director.

b. A private inspection facility licensee may charge an amount approved by and on file with the director for initial inspection, reinspection, and certification of a vehicle, which amount shall be subject to any maximum limits that may be established by the director by regulation. The director may establish maximum amounts that may be charged for initial inspection or reinspection based on the average length of time required to inspect a vehicle or reinspect a specific rejected item.

c. A private inspection facility licensee shall post a schedule of charges for initial inspection, reinspection and certification in a prominent place on the premises, and shall file a copy thereof with the director.

d. A private inspection facility licensee shall not require, as a condition of performing an inspection, that any needed repairs or adjustments be done by the licensee or at a specific facility identified by the licensee or by an agent thereof.

L.1995,c.112,s.6.



Section 39:8-47 - Private Inspection Facility, Supplies, Record Keeping Required; Penalty

39:8-47. Private inspection facility, supplies, record keeping required; penalty
7. a. The director shall provide each private inspection facility with as many certificates of approval and rejection stickers as may be required and may charge the private inspection facility licensee a fee of $1 for each certificate or sticker, which fee shall be refunded for any expired or unused certificates or stickers. All fees collected pursuant to this subsection shall be paid to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2. Every private inspection facility licensee shall:

(1) Keep such records of inspections and reinspections and of certificates and stickers issued in such form as the director may determine;

(2) Make such records available to the director upon demand;



(3) Institute such safeguards to secure the certificates and stickers from theft, loss or fraudulent use as the director may prescribe;

(4) Return any unused expired certificates or stickers to the director; and



(5) Upon request account to the director for all certificates and stickers.



b. An owner or operator of a private inspection facility that for any reason, including but not limited to theft, destruction, loss, or damage, does not upon request either promptly return or properly account for a certificate or sticker shall be liable to a civil penalty of not less than $100 for each such certificate or sticker, to be collected in a civil action commenced by the director. Any penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S. 2A:58-1 et seq. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this subsection. Any fine collected pursuant to this subsection shall be paid to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2.

L.1995,c.112,s.7.



Section 39:8-48 - Fraudulent Affixing Of Certificate Of Approval, Waiver Certificate; Penalty

39:8-48. Fraudulent affixing of certificate of approval, waiver certificate; penalty
8. A person who is employed by or under contract with a private inspection facility and who affixes a certificate of approval or a waiver certificate to a motor vehicle without having properly inspected the vehicle or without having determined that the condition of the vehicle conforms to standards established by law or regulation shall be liable to a civil penalty of not less than $500, to be collected in a civil action commenced by the director. Any penalty imposed pursuant to this section may be collected with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this section. A private inspection facility licensee shall be severally liable for any violation of this section by any person employed by or under contract with the private inspection facility licensee. Any fine collected pursuant to this section shall be paid to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2.

In addition to any civil penalty imposed, the director may suspend the license of a private inspection facility that violates this section for a period of not less than six months. The director may also file an action in Superior Court to enjoin any violation of this section.

L.1995,c.112,s.8.



Section 39:8-49 - Denial, Suspension, Revocation, Refusal Of Renewal Of Private Inspection Facility License

39:8-49. Denial, suspension, revocation, refusal of renewal of private inspection facility license
9. a. The director may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), deny, suspend or revoke a private inspection facility license or refuse renewal thereof for cause, including but not limited to one or more of the following:

(1) Violation of any provision of P.L.1995, c.112 (C.39:8-41 et al.) or of any rule or regulation adopted pursuant thereto;

(2) Fraud or misrepresentation in securing the license or in the conduct of the licensed activity;

(3) Making initial inspection or reinspection service charges in excess of those posted on the licensed premises and filed with the director;

(4) Conviction of a crime involving fraud or moral turpitude;



(5) Violation of P.L.1960, c.39 (C.56:8-1 et seq.) or of any regulation adopted thereunder;

(6) Failure to successfully complete any training or testing requirements that are a prerequisite to licensure;

(7) Fraudulently, willfully or negligently performing an improper inspection on a motor vehicle;

(8) Failure to pay a fee required by law; or



(9) Other good cause.



b. If the director determines that the public interest requires immediate suspension of a private inspection facility license prior to hearing, the director may do so, provided that the private inspection facility licensee is afforded the opportunity to request in writing a hearing within 10 days of the effective date of the suspension, and an administrative adjudication shall be held as soon thereafter as possible. The ordered suspension shall become final if a written request is not received by the director within 10 days of service of the notice or the scheduled suspension or order of suspension as the case may be. If the director determines it necessary to suspend a license prior to hearing and the private inspection facility licensee files a request for a hearing within the time prescribed by this section, the director may hold a preliminary hearing to determine whether sufficient cause exists to continue such suspension until a plenary hearing can be conducted.

L.1995,c.112,s.9.



Section 39:8-50 - Standards For Certification Of Emission Testing Equipment

39:8-50. Standards for certification of emission testing equipment
10. A private inspection facility or an official inspection facility shall use emission testing equipment that has been certified by the Department of Environmental Protection. The Department of Environmental Protection shall adopt standards for the certification of the equipment, which may include but shall not be limited to any of the following:

a. An automated system to control test sequencing, the automatic pass or fail decision, and the format for the test report and electronic medium for storage and transmission of test results;

b. An exhaust gas analysis portion;



c. A device to accept and record vehicle identification information;



d. A device to provide a printed record of the test results to the owner or lessee; and

e. A chassis dynamometer.



L.1995,c.112,s.10.



Section 39:8-51 - Expiration Of Outstanding Licenses, Return Of Items To Director

39:8-51. Expiration of outstanding licenses, return of items to director
11. All licenses issued pursuant to section 3 of P.L.1975, c.156 (C.39:8-11) shall expire and be of no force and effect on or after January 1, 1996, unless extended by the director. All licensed private inspection centers shall deliver to the director the license, all unused private inspection approval stickers, all inspection records and other items issued to the licensee or required by the director to be kept in connection with the operation of the private inspection center.

L.1995,c.112,s.11.



Section 39:8-52 - Licensing Of Inspectors, Fees.

39:8-52 Licensing of inspectors, fees.

12. a. A person shall not conduct any inspection required by the chief administrator on a motor vehicle or diesel bus, heavy-duty diesel truck, or any diesel-powered vehicle unless that person is licensed as an inspector by the chief administrator. The chief administrator may establish a fee not to exceed $50 for the licensure and relicensure of inspectors and shall establish standards and requirements for the licensure and relicensure of inspectors including, at a minimum, the successful completion of emission training and testing requirements determined by the chief administrator in consultation with the Department of Environmental Protection as a prerequisite to licensing. Any license issued pursuant to this section shall be valid for the period set by the chief administrator, which shall not be longer than two years. The successful completion of refresher training and testing, at a minimum, shall be required prior to license renewal. All fees collected pursuant to this subsection shall be turned over to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2.

b.The chief administrator may deny, suspend or revoke any license authorized to be issued by this section or refuse renewal thereof for cause, including, but not limited to, one or more of the following:

(1)Violation of any provision of P.L.1995, c.112 (C.39:8-41 et al.) or of any regulation adopted pursuant thereto;

(2)Fraud, misrepresentation or misstatement in securing the license or in the conduct of the licensed activity;

(3)Conviction of a crime involving fraud or moral turpitude;

(4)Violation of P.L.1960, c.39 (C.56:8-1 et seq.) or of any regulation adopted pursuant thereto;

(5)Failure to successfully complete any training or testing requirements that are a prerequisite to licensure;

(6)Failure to pay any fee required by law;

(7)Other good cause; or

(8)Violation of P.L.1995, c.157 (C.39:8-59 et seq.), or of any regulation adopted pursuant thereto.

L.1995, c.112, s.12; amended 2009, c.331, s.8.



Section 39:8-53 - Registration, Certification Program, Course Of Instruction For Repair Facilities, Technicians

39:8-53. Registration, certification program, course of instruction for repair facilities, technicians
13. a. The director shall adopt, after consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, rules and regulations for the registration of facilities authorized to perform emission-related repairs on vehicles that fail a required emission test. A facility or business shall not correct, adjust or repair, for compensation, any motor vehicle that has failed an emission test required by the director unless it has first obtained from the director a motor vehicle repair facility registration authorizing the facility or business to repair vehicles that have failed an emission test required by the director. The director may establish an annual registration fee, which shall not exceed $50, to defray the cost of registering these businesses and facilities. All fees collected pursuant to this section shall be paid to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2.

b. The director may deny, suspend or revoke any registration issued pursuant to this section, or refuse renewal thereof, for performance by a registered business or facility of an improper repair on a motor vehicle or for other good cause.

c. The director may establish or approve a repair technician certification program for persons who perform, for compensation, emission-related repairs on vehicles that fail a required emission test.

d. The Department of Education, in consultation with the Department of Environmental Protection, shall develop and make available a course of instruction, to be offered at State community colleges and other appropriate educational institutions, for the purpose of training repair technicians in the diagnosis and repair of motor vehicle emission control systems.

L.1995,c.112,s.13.



Section 39:8-54 - Misrepresentation, Transfer Of License; Penalties.

39:8-54 Misrepresentation, transfer of license; penalties.

14.A person who displays or causes or permits to be displayed any sign, mark, or advertisement, or otherwise identifies that person as a private inspection facility, a registered motor vehicle repair facility or an emission inspector when not holding a valid license or registration issued by the director, or who inspects a motor vehicle without being licensed as a private inspection facility, or who conducts an emission inspection without being licensed as an emission inspector, or who performs for compensation an emission-related repair on a motor vehicle that has failed an emission test without being registered as a motor vehicle emission repair facility, or who transfers or attempts to transfer a valid license or registration, shall be subject to a fine of not less than $1,000 or imprisonment for not more than 30 days, or both. Any fine collected under the provisions of this section shall be paid to the State Treasurer and deposited in the "Motor Vehicle Inspection Fund" established pursuant to subsection j. of R.S.39:8-2.

L.1995,c.112,s.14; amended 2003, c.13, s.39.



Section 39:8-56 - Required Repairs Under A Recall

39:8-56. Required repairs under a recall
16. The owner or lessee of a motor vehicle that is subject to inspection pursuant to R.S.39:8-1 and that is included in either a "Voluntary Emissions Recall" as defined at 40 C.F.R. s.85.1902(d) or any amendment thereto or in a remedial plan determination made pursuant to section 207(c) of the federal Clean Air Act or any amendment thereto, for which owner notification occurs after the effective date of P.L.1995, c.112 (C.39:8-41 et al.), shall obtain the required repairs within the time period established by the director, in consultation with the Department of Environmental Protection, in order to obtain a certificate of approval. The director shall allow the owner or lessee of a motor vehicle which is subject to recall a minimum of 60 days in which to comply with such recall notice. It shall be the responsibility of the owner and lessee of a vehicle to submit proof of required repairs in response to such recall notice in a form and manner determined by the director. The director shall suspend the registration privileges or deny an application for registration for any vehicle that has failed to receive necessary repairs in response to a "Voluntary Emissions Recall" or to a remedial plan determination within the time period established by the director in consultation with the Department of Environmental Protection.

L.1995,c.112,s.16.



Section 39:8-57 - Rules, Regulations

39:8-57. Rules, regulations
17. The director shall adopt, after consultation with the Department of Environmental Protection and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of P.L.1995, c.112 (C.39:8-41 et al.) or to place this State in substantial compliance with the motor vehicle emission inspection and maintenance requirements established by federal law, except that these rules and regulations shall not require the use of the "I/M 240" test.

L.1995,c.112,s.17.



Section 39:8-58 - Nonapplicability Of Act

39:8-58. Nonapplicability of act
18. The provisions of P.L.1995, c.112 (C.39:8-41 et al.) shall not apply to violations committed prior to its effective date, and prosecutions and dispositions for such violations shall be governed by the prior law, which is continued in effect for that purpose, as if P.L.1995, c.112 (C.39:8-41 et al.) were not in force.

L.1995,c.112,s.18.



Section 39:8-59 - Findings, Declarations Relative To Emissions From Diesel-powered Vehicles

39:8-59. Findings, declarations relative to emissions from diesel-powered vehicles
1. The Legislature finds and declares that exhaust emissions from diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles contribute significantly to air pollution problems within the State; that such emissions diminish the quality of life and health of our citizens; and that the technology and state of the art in determining and controlling the level of unacceptable exhaust emissions from diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles are continually being advanced and that the procedures, test methods and standards for determination of such unacceptable levels must be reflective of those advances.

The Legislature therefore determines that it is in the public interest to establish a program regulating exhaust emissions from diesel buses, heavy-duty diesel trucks, and certain other diesel-powered motor vehicles.

L.1995,c.157,s.1.

39:8-60 Definitions relative to emissions inspections.

2.As used in this act:

"Diesel bus" means any diesel-powered autobus or motorbus of any size or configuration, whether registered in this State or elsewhere, that is designed or used for intrastate or interstate transportation of passengers for hire or otherwise on a public road, street or highway or any public or quasi-public property in this State, and shall include, but need not be limited to: autobuses under the jurisdiction of the commission pursuant to Titles 27 or 48 of the Revised Statutes; autobuses of the New Jersey Transit Corporation and its contract carriers that are under the inspection jurisdiction of the commission; autobuses that are subject to federal motor carrier safety regulations; autobuses under the authority of the Interstate Commerce Commission or its successor agency; school buses, as defined pursuant to R.S.39:1-1; hotel, casino, charter, and special buses; and any other diesel-powered autobus or motorbus as determined by rule or regulation adopted by the commission in consultation with the Department of Transportation;

"Diesel-powered motor vehicle" means a vehicle, whether registered in this State or elsewhere, that is self-propelled by a compression ignition type of internal combustion engine using diesel fuel and that (1) is designed or used for transporting persons or property on any public road, street or highway or any public or quasi-public property in this State, (2) is greater than 8,500 pounds gross vehicle weight, (3) is not a diesel bus or heavy-duty diesel truck, and (4) is not a heavy-duty diesel truck or other diesel-powered motor vehicle owned and operated by a county, municipality, fire district, or duly incorporated nonprofit organization for first aid, emergency, ambulance, rescue, or fire-fighting purposes. Diesel-powered motor vehicle shall also mean a vehicle that is designed or used for construction or farming purposes and is greater than 8,500 pounds gross vehicle weight, except that the commission, in consultation with the Department of Environmental Protection, may exempt from the requirements of this act diesel-powered motor vehicles that are registered as construction vehicles under Titles 39 and 41 of the Revised Statutes or that are greater than 8,500 pounds gross vehicle weight and are designed or used for construction or farming purposes;

"EPA" means the United States Environmental Protection Agency;

"Gross vehicle weight rating" or "GVWR" means the value specified by the manufacturer as the loaded weight of a single or combination (articulated) vehicle. The GVWR of a combination (articulated) vehicle, commonly referred to as the "gross combination weight rating" or "GCWR," is the GVWR of the power unit plus the GVWR of the towed unit or units;

"Heavy-duty diesel truck" means any diesel-powered motor vehicle, whether registered in this State or elsewhere, with a GVWR of 18,000 or more pounds that is designed or used for the transporting of property on any public road, street or highway or any public or quasi-public property in this State. Heavy-duty diesel truck shall not mean a heavy-duty diesel truck owned and operated by a county, municipality, fire district, or duly incorporated nonprofit organization for first aid, emergency, ambulance, rescue, or fire-fighting purposes;

"Periodic inspection program" or "periodic inspection" means a program in which diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles registered in this State are periodically inspected in accordance with the provisions of this act;

"Person" means a corporation, company, association, society, firm, partnership, or joint stock company, or an individual, and shall also include the State and all of its political subdivisions and any agencies, authorities, corporations, or instrumentalities of the State or any political subdivision thereof; and

"Roadside enforcement program" or "roadside inspection" means a roadside examination program conducted pursuant to this act for the inspection of exhaust emissions, emission control apparatus and such other items as the Department of Environmental Protection, in consultation with the commission and the Commissioner of Transportation, prescribes, of diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles along any public road, street or highway or any public or quasi-public property in this State or at such other locations as may be designated by the commission in consultation with the Commissioner of Transportation.

L.1995,c.157,s.2; amended 2003, c.13, s.76.



Section 39:8-60 - Definitions Relative To Emissions Inspections.

39:8-60 Definitions relative to emissions inspections.

2.As used in this act:

"Diesel bus" means any diesel-powered autobus or motorbus of any size or configuration, whether registered in this State or elsewhere, that is designed or used for intrastate or interstate transportation of passengers for hire or otherwise on a public road, street or highway or any public or quasi-public property in this State, and shall include, but need not be limited to: autobuses under the jurisdiction of the commission pursuant to Titles 27 or 48 of the Revised Statutes; autobuses of the New Jersey Transit Corporation and its contract carriers that are under the inspection jurisdiction of the commission; autobuses that are subject to federal motor carrier safety regulations; autobuses under the authority of the Interstate Commerce Commission or its successor agency; school buses, as defined pursuant to R.S.39:1-1; hotel, casino, charter, and special buses; and any other diesel-powered autobus or motorbus as determined by rule or regulation adopted by the commission in consultation with the Department of Transportation;

"Diesel-powered motor vehicle" means a vehicle, whether registered in this State or elsewhere, that is self-propelled by a compression ignition type of internal combustion engine using diesel fuel and that (1) is designed or used for transporting persons or property on any public road, street or highway or any public or quasi-public property in this State, (2) is greater than 8,500 pounds gross vehicle weight, (3) is not a diesel bus or heavy-duty diesel truck, and (4) is not a heavy-duty diesel truck or other diesel-powered motor vehicle owned and operated by a county, municipality, fire district, or duly incorporated nonprofit organization for first aid, emergency, ambulance, rescue, or fire-fighting purposes. Diesel-powered motor vehicle shall also mean a vehicle that is designed or used for construction or farming purposes and is greater than 8,500 pounds gross vehicle weight, except that the commission, in consultation with the Department of Environmental Protection, may exempt from the requirements of this act diesel-powered motor vehicles that are registered as construction vehicles under Titles 39 and 41 of the Revised Statutes or that are greater than 8,500 pounds gross vehicle weight and are designed or used for construction or farming purposes;

"EPA" means the United States Environmental Protection Agency;

"Gross vehicle weight rating" or "GVWR" means the value specified by the manufacturer as the loaded weight of a single or combination (articulated) vehicle. The GVWR of a combination (articulated) vehicle, commonly referred to as the "gross combination weight rating" or "GCWR," is the GVWR of the power unit plus the GVWR of the towed unit or units;

"Heavy-duty diesel truck" means any diesel-powered motor vehicle, whether registered in this State or elsewhere, with a GVWR of 18,000 or more pounds that is designed or used for the transporting of property on any public road, street or highway or any public or quasi-public property in this State. Heavy-duty diesel truck shall not mean a heavy-duty diesel truck owned and operated by a county, municipality, fire district, or duly incorporated nonprofit organization for first aid, emergency, ambulance, rescue, or fire-fighting purposes;

"Periodic inspection program" or "periodic inspection" means a program in which diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles registered in this State are periodically inspected in accordance with the provisions of this act;

"Person" means a corporation, company, association, society, firm, partnership, or joint stock company, or an individual, and shall also include the State and all of its political subdivisions and any agencies, authorities, corporations, or instrumentalities of the State or any political subdivision thereof; and

"Roadside enforcement program" or "roadside inspection" means a roadside examination program conducted pursuant to this act for the inspection of exhaust emissions, emission control apparatus and such other items as the Department of Environmental Protection, in consultation with the commission and the Commissioner of Transportation, prescribes, of diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles along any public road, street or highway or any public or quasi-public property in this State or at such other locations as may be designated by the commission in consultation with the Commissioner of Transportation.

L.1995,c.157,s.2; amended 2003, c.13, s.76.



Section 39:8-61 - Exhaust Emissions Standards, Test Methods.

39:8-61 Exhaust emissions standards, test methods.

3.The Department of Environmental Protection, in consultation with the commission and the Department of Transportation, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) establishing exhaust emissions standards and test methods, and standards for emission control apparatus and related items, in accordance with P.L.1966, c.16 (C.26:2C-8.1 et seq.) or as may be authorized or provided otherwise by federal law, rule or regulation, for diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles. The test methods shall be accurate, objective, and capable of being performed routinely in the periodic inspection program and the roadside enforcement program. In adopting such standards and test methods, the Department of Environmental Protection may consider, but need not necessarily adopt, exhaust control technology current at the time of adoption of the rules and regulations, as well as guidance, standards, directives, and other information issued by the EPA, any other state, or any governmental agency, scientific research entity, or industry. The Department of Environmental Protection may provide that the standards and test methods vary according to the age of the vehicle or according to other relevant factors, and the department may provide exemptions based upon good cause, including, but not limited to, whether the vehicle has been tested within the previous six months or other reasonable period of time in accordance with the law of another state or jurisdiction and has been found to be in compliance with the exhaust emissions standards of the state or jurisdiction in which the vehicle was tested. The provisions of this act shall not apply to any heavy-duty diesel truck or other diesel-powered motor vehicle owned and operated by a county, municipality, fire district, or duly incorporated nonprofit organization for first aid, emergency, ambulance, rescue, or fire-fighting purposes.

L.1995,c.157,s.3; amended 2003, c.13, s.77.



Section 39:8-62 - No Operation In Violation Of Standards Established

39:8-62. No operation in violation of standards established
4. No owner or lessee of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle shall operate, or cause or allow the operation of, that diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle in this State in violation of the standards established by the Department of Environmental Protection and determined in accordance with test methods and procedures established pursuant to this act.

L.1995,c.157,s.4.



Section 39:8-63 - Violations, Penalties.

39:8-63 Violations, penalties.

5. a. The owner and the lessee, if any, of a heavy-duty diesel truck operated in violation of section 4 of this act shall be jointly and severally liable for a civil penalty of: $700 for the first violation, except as otherwise provided in this subsection; and $1,300 for the second or subsequent violation, except as otherwise provided in this subsection. A second or subsequent violation is one that occurs within one year of the occurrence of a previous violation committed with respect to the same heavy-duty diesel truck, without regard to the date of the hearing that adjudicated the violation and without regard to the identity of the defendant against whom it was adjudicated. The complaint and summons shall state whether the charges pertain to a first violation or to a second or subsequent violation, but if the complaint and summons fail to allege a second or subsequent violation, the civil penalty imposed shall be that for a first violation. The penalty for a first violation may be reduced to $150 and the penalty for a second or subsequent violation may be reduced to $500 if the defendant provides a certification of the repairs to the vehicle that is satisfactory to the court and in compliance with emissions standards. The commission may specify by rule or regulation the manner of the repairs and the certification necessary to effect a reduction of penalty. The commission may, by rule or regulation, provide that information pertaining to penalties, the repairs that may effect a reduction of penalty, and the certification necessary to substantiate those repairs and compliance with emissions standards be served with the complaint and summons. The commission may, by rule or regulation, prescribe a form for certifying repairs and compliance with emissions standards, with instructions as to how the form should be completed and certified. The commission may provide that the form be served with the complaint and summons.

Notwithstanding any other provision of law or any rule or regulation adopted pursuant thereto to the contrary, repairs to effect a reduction of penalty under the provisions of this subsection shall be made before the hearing date or within 45 days of the occurrence of the violation, whichever is sooner. A defendant who is permitted to waive appearance and plead guilty by mail shall also be permitted to submit the certification of repairs by mail; provided that if the court deems the certification to be inadequate, it shall afford the defendant the option to withdraw the defendant's guilty plea.

b.The owner and the lessee, if any, of a diesel bus operated in violation of section 4 of this act shall be jointly and severally liable for a civil penalty determined by a penalty schedule that the commission, in consultation with the Commissioner of Transportation, shall adopt by rule or regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), but in no event shall the penalties established thereby exceed the penalties established by subsection a. of this section for heavy-duty diesel trucks. The penalty schedule may provide for a reduction of penalty if the defendant provides a certification of the repairs to the vehicle that is satisfactory to the court and in compliance with emissions standards. The commission, in consultation with the Commissioner of Transportation, may, by rule or regulation, specify the timing and manner of the repairs and compliance with emissions standards, and the certification necessary to effect a reduction of penalty. The commission, in consultation with the Commissioner of Transportation, may, by rule or regulation, provide whether information pertaining to repairs and compliance with emissions standards, and whether a form to certify those repairs and that compliance, should be served with the complaint and summons.

Notwithstanding the provisions of this subsection to the contrary, the New Jersey Transit Corporation shall not be liable for any civil penalty assessed for a violation of section 4 or a violation of any other provision of this act if the diesel bus that is the subject of the violation is operated by a lessee or contractor, or an employee or agent of a lessee or contractor, of the New Jersey Transit Corporation. However, if a diesel bus that is the subject of a violation is leased by the New Jersey Transit Corporation from another person, and the diesel bus is operated by the New Jersey Transit Corporation or an employee thereof, the New Jersey Transit Corporation as lessee, and not the owner of the diesel bus, shall be liable for any civil penalty assessed for the violation.

c.The owner and the lessee, if any, of a diesel-powered motor vehicle operated in violation of section 4 of this act shall be jointly and severally liable for a civil penalty determined by a penalty schedule that the commission shall adopt by rule or regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), but in no event shall the penalties established thereby exceed the penalties established by subsection a. of this section for heavy-duty diesel trucks. The penalty schedule may provide for a reduction of penalty if the defendant provides a certification of the repairs to the vehicle that is satisfactory to the court and in compliance with emissions standards. The commission may, by rule or regulation, specify the timing and manner of the repairs and compliance with emissions standards, and the certification necessary to effect a reduction of penalty. The commission may, by rule or regulation, provide whether information pertaining to repairs and compliance with emissions standards, and whether a form to certify those repairs and that compliance, should be served with the complaint and summons.

L.1995,c.157,s.5; amended 2003, c.13, s.78.



Section 39:8-64 - Periodic Inspection, Roadside Enforcement Programs.

39:8-64 Periodic inspection, roadside enforcement programs.

6. a. The commission, in consultation with the Department of Environmental Protection and the Department of Transportation and with the approval of the Attorney General, shall establish and implement a periodic inspection program and a roadside enforcement program to implement the standards and test methods adopted pursuant to section 3 of this act. These programs shall be designed to measure exhaust emissions and to inspect emission control apparatus and related items on diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles. The programs shall include, at a minimum, diesel buses and heavy-duty diesel trucks subject to the rules and regulations adopted pursuant to section 3 of this act; provided that the commission, in consultation with the Department of Transportation, may exempt vehicles from either program for good cause, which may include that vehicles belonging to an exempted class are, by law, subject to emissions testing in another program. The commission, in consultation with the Department of Environmental Protection and with the approval of the Attorney General, may, by rule or regulation, expand the periodic inspection program and the roadside enforcement program to include other diesel-powered motor vehicles that are subject to the rules and regulations adopted pursuant to section 3 of this act. The commission, in consultation with the Commissioner of Transportation, may, by rule or regulation, impose upon every owner and lessee of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle subject to periodic inspection the obligation to have the vehicle periodically inspected in a manner determined by the commission in consultation with the Commissioner of Transportation, to effect repairs or to abstain from operating or to limit the operation of a rejected vehicle or a vehicle overdue for inspection, and may take other action necessary or appropriate for implementation of the periodic inspection program. The commission, in consultation with the Commissioner of Transportation, may, by rule or regulation, impose upon every owner and lessee of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle subject to roadside inspection the obligation to abstain from operating or to limit the operation of a vehicle that has been tested and found to be in violation of the rules and regulations adopted pursuant to section 3 of this act, or to effect repairs, and may take other action necessary or appropriate for implementation of the roadside enforcement program. A school bus, as defined pursuant to R.S.39:1-1, shall be exempt from the roadside enforcement program. However, nothing in this subsection allowing or mandating exemptions from the periodic inspection program or the roadside enforcement program shall be construed to limit any other enforcement actions permitted by law.

b.The commission shall exercise all authority, including but not limited to administrative, implementation, enforcement, and penalty authority, in connection with the periodic inspection program for diesel buses and the roadside enforcement program for diesel buses that are under the jurisdiction of the commission pursuant to Titles 27 and 48 of the Revised Statutes or any other law, rule, or regulation. The commission shall consult with the Department of Environmental Protection and the Department of Transportation in conducting the periodic inspection program for diesel buses and the roadside enforcement program for diesel buses that are under the jurisdiction of the commission. Any periodic inspection that may be required pursuant to this act for a diesel bus under the jurisdiction of the commission shall be conducted only in conjunction with any periodic safety inspection required for that diesel bus pursuant to law, rule, or regulation. Any suspension of registration privileges with respect to diesel buses for a violation of this act or any rule or regulation adopted pursuant thereto shall be implemented by the commission.

L.1995,c.157,s.6; amended 2003, c.13, s.79.



Section 39:8-65 - Pilot Roadside Enforcement Program.

39:8-65 Pilot roadside enforcement program.

7.In implementing the roadside enforcement program, the commission, in consultation with the Commissioner of Transportation, shall phase in roadside inspections by establishing a pilot roadside enforcement program providing a six-month grace period in which warnings shall be issued in lieu of the civil penalties established by this act or any rule or regulation adopted pursuant thereto. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), procedures for the pilot program may be adopted immediately.

L.1995,c.157,s.7; amended 2003, c.13, s.80.



Section 39:8-66 - Procedures For Conducting Test Methods.

39:8-66 Procedures for conducting test methods.

8. a. The commission, in consultation with the Department of Environmental Protection and the Department of Transportation, shall establish procedures by which test methods established pursuant to section 3 of this act shall be conducted in the periodic inspection program and in the roadside enforcement program.

b.The commission, in consultation with the Department of Transportation and with the approval of the Attorney General, may, by rule or regulation, require that personnel from, and agents of, the commission and the Department of Transportation, and personnel from the Division of State Police, who perform the test methods utilized in the roadside enforcement program, and licensees and persons employed by licensees who perform the tests and test methods utilized in the periodic inspection program in accordance with the provisions of section 11 of this act, be trained to do so and be examined, periodically if the rule or regulation so provides, to ensure that their training and competence are adequate. Testing in the roadside enforcement program may be conducted by personnel from the commission, or the Division of State Police, or by agents appointed by or under contract with the commission.

c.The commission, in consultation with the Department of Environmental Protection and the Department of Transportation and with the approval of the Attorney General, shall designate one or more test methods among those established pursuant to section 3 of this act that shall be utilized in the roadside enforcement program established pursuant to section 6 of this act. The commission, in consultation with the Department of Transportation and with the approval of the Attorney General, shall establish a form or forms upon which the results of these designated tests or test methods shall be reported in the ordinary course. The form shall contain a statement or statements establishing the following: the type of test performed; the result achieved; that the person completing the form is the person who performed the test; that the tester has been certified by the commission as having adequate training and competence to perform the test; that the tester is an employee or agent of the State and was acting in an official capacity when the tester performed the test; and any other information that the commission may prescribe. The form shall contain a certification subscribed by the person performing the test and certifying that that person did perform the test in a proper manner and believes the test results to be valid and accurate. The presentation of a form prepared in accordance with the provisions of this subsection to a court by any party to a proceeding shall be evidence that all of the requirements and provisions of this subsection have been met and that the form has been prepared in accordance with the provisions of this subsection. The form shall be admissible evidence as proof of the statements contained therein in any civil penalty proceeding brought pursuant to the provisions of this act or any rule or regulation adopted pursuant thereto. A copy of the form shall be served, if practicable, with the complaint and summons upon the defendant or the defendant's agent for service of process; and, in any event, shall be served upon such person at least 20 days before the hearing. Whenever the form is served upon a defendant or a defendant's agent, together with the complaint and summons, the law enforcement officer serving the form shall execute and file with the court a proof of service on a form prescribed by the Administrative Director of the Courts and in a manner consistent with the Rules Governing the Courts of the State of New Jersey. The form shall not be admissible if it is not served at least 20 days before the hearing, provided that the court, upon a showing of good cause and that the defendant is not prejudiced, may postpone the hearing, subject to the Rules Governing the Courts of the State of New Jersey.

d.A roadside inspection of a diesel bus to enforce standards adopted pursuant to section 3 of this act shall be conducted only in conjunction with a roadside safety inspection that is conducted pursuant to law, rule or regulation.

L.1995,c.157,s.8; amended 2003, c.13, s.81.



Section 39:8-67 - Provision Of State Police Officers.

39:8-67 Provision of State Police Officers.

9.The Superintendent of the State Police, in consultation with and subject to the approval of the Attorney General, shall provide State Police officers to assist the commission in conducting the roadside enforcement program and the pilot roadside enforcement program. The State Police officers shall have authority to direct diesel buses, heavy-duty diesel trucks, or other diesel-powered motor vehicles from the roadway for the purpose of inspection, and shall perform other police duties necessary for or helpful to the implementation of the programs. The State Police officers shall maintain records of these inspections and shall forward the information concerning the number of inspections, and the type of violations and the number of each type of violation to the Department of Environmental Protection.

L.1995,c.157,s.9; amended 2003, c.13, s.82; 2005, c.219, s.34.



Section 39:8-68 - Additional Penalties.

39:8-68 Additional penalties.

10.In addition to any other penalties that may be applicable, the operator of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle who fails to comply with any direction given pursuant to section 9 of this act, or who refuses to submit or resists submitting a vehicle under the operator's control for roadside inspection, or who fails to comply with any other obligation imposed upon that person as part of the roadside enforcement program shall be jointly and severally liable with the owner and the lessee, if any, of the vehicle for a civil penalty of $500. The owner and the lessee, if any, of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle subject to periodic inspections who violates any rule or regulation adopted pursuant to section 6 of this act pertaining to periodic inspections shall be liable for a civil penalty determined by a penalty schedule that the commission, in consultation with the Commissioner of Transportation, shall adopt by rule or regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), but in no event shall a penalty established thereby exceed $500.

Notwithstanding the provisions of this section to the contrary, the New Jersey Transit Corporation shall not be liable for any civil penalty assessed for a violation of this section if the diesel bus that is the subject of the violation is operated by a lessee or contractor, or an employee or agent of a lessee or contractor, of the New Jersey Transit Corporation. However, if a diesel bus that is the subject of a violation of this section is leased by the New Jersey Transit Corporation from another person, and the diesel bus is operated by the New Jersey Transit Corporation or an employee thereof, the New Jersey Transit Corporation as lessee, and not the owner of the diesel bus, shall be liable for any civil penalty assessed for the violation.

L.1995,c.157,s.10; amended 2003, c.13, s.83.



Section 39:8-69 - Licensing Of Private Inspection Facilities.

39:8-69 Licensing of private inspection facilities.

11. a. The commission shall designate as many qualified and properly equipped duly licensed private inspection facilities as the commission determines shall be necessary to conduct periodic inspections. A licensee shall inspect and pass or reject a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle presented to the licensee for inspection. Passing shall indicate that the licensee or the licensed inspector has inspected the diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle as prescribed by the commission and has found that the vehicle conforms to the standards established by law and rule or regulation. The commission may establish by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) an application fee for the authority to conduct diesel emission inspections, which fee shall not exceed $250 per year.

b.For the purpose of documenting compliance with periodic inspection requirements, the commission shall furnish official inspection forms to licensed private inspection facilities authorized to conduct diesel emission inspections. The commission shall require each licensee and each owner or lessee of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle subject to periodic inspection to keep such records and file such reports regarding these inspections as the commission shall deem necessary. The commission may conduct such audits or inspections of licensee facilities as the commission deems appropriate.

c.The commission may deny, suspend or revoke the authority to conduct diesel emission inspections or refuse renewal thereof for cause, including, but not limited to, one or more of the following:

(1)Violation of any provision of this act or of any rule or regulation adopted pursuant thereto; or

(2)Fraud or misrepresentation in securing a license or in the conduct of the licensed activity; or

(3)Conviction of a crime demonstrating that the applicant or licensee is unfit; or

(4)Improper, negligent, or fraudulent inspection of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle; or

(5)Other good cause.

d.In addition to any other civil or criminal penalties that may be applicable, a person licensed by the commission to conduct diesel emission inspections who commits fraud or misrepresentation in securing a license or in the conduct of the licensed activity or who improperly or negligently or fraudulently conducts an inspection of a diesel bus, heavy-duty diesel truck, or other diesel-powered motor vehicle shall be liable for a civil penalty of $1,500. In addition to any other civil or criminal penalties that may be applicable, a person licensed by the commission to conduct diesel emission inspections, who otherwise violates any provision of this act or of any rule or regulation adopted pursuant thereto, shall be liable for a civil penalty of $500.

L.1995, c.157, s.11; amended 2003, c.13, s.84; 2009, c.331, s.9.



Section 39:8-70 - Civil Penalty.

39:8-70 Civil penalty.

12.Any person who violates any provision of sections 2 through 20 of this act or any rule or regulation adopted pursuant thereto shall be liable for a civil penalty. The amount of the penalty shall be that specified in the other sections of this act or in the rules or regulations adopted pursuant to this act; but if no amount is otherwise specified, then the amount shall be $200. Additionally, the commission may suspend the registration privileges of a vehicle registered in this State that is operated in violation of this act or any rule or regulation adopted pursuant thereto.

L.1995,c.157,s.12; amended 2003, c.13, s.85.



Section 39:8-71 - Issuance Of Ticket For Violations; Service.

39:8-71 Issuance of ticket for violations; service.

13. a. A complaint and summons charging a violation of this act or any rule or regulation adopted pursuant thereto and seeking the imposition of a civil penalty in accordance with the provisions of this act or any rule or regulation adopted pursuant to this act shall be a ticket in the form prescribed by the Administrative Director of the Courts pursuant to the Rules Governing the Courts of the State of New Jersey and may contain information advising the persons to whom it is issued of the manner in which and time within which an answer to the alleged violation is required. The ticket may also advise that penalties may result from a failure to answer, that the failure to answer or appear shall be considered an admission of liability, and that a default judgment may be entered. Service of the ticket shall be subject to the Rules Governing the Courts of the State of New Jersey. The ticket may be served personally upon the operator of a vehicle, and the owner's or the lessee's name may be recorded on the ticket, together with the plate number and state or jurisdiction as shown by the registration plates of the vehicle and the make or model of the vehicle. A ticket may be served upon the owner or the lessee of the vehicle by affixing the ticket to the vehicle in a conspicuous place. A ticket may be served by mail upon the owner or the lessee of the vehicle on file with the commission, or the licensing authority of another jurisdiction by mailing the ticket to the vehicle owner or lessee by regular or certified mail to the address on file with the commission, or the licensing authority of another jurisdiction. Service of a ticket by regular or certified mail shall have the same effect as if the ticket were served personally, subject to the Rules Governing the Courts of the State of New Jersey.

b.Subject to the Rules Governing the Courts of the State of New Jersey, the ticket shall contain sufficient information to identify the person or persons charged and to inform them of the nature, date, time and location of the alleged violation. Subject to the Rules Governing the Courts of the State of New Jersey, the original of the ticket shall be signed by the complaining witness, who shall certify to the truth of the facts set forth therein. Any person may serve as the complaining witness. For the purposes of the certification, the complaining witness may rely upon information from the commission, or the Division of State Police, upon official reports, and upon any form prepared in accordance with subsection c. of section 8 of this act. The original ticket or a true copy of the ticket shall be considered a record kept in the ordinary business of the commission and shall be prima facie evidence of the facts contained therein.

c.Any operator who drives a vehicle in this State when the owner or lessee of that vehicle causes, authorizes, or otherwise permits such operation shall be the owner's or lessee's agent for service of any ticket, process, or penalty or other notice against the owner or lessee arising out of any alleged violation of this act or any rule or regulation adopted pursuant thereto. The owner and the lessee, if any, of a vehicle driven by any operator in this State shall be the operator's agent or agents for service of any ticket, process, or penalty or other notice arising out of any alleged violation of section 10 of this act pertaining to a roadside inspection. Subject to the Rules Governing the Courts of the State of New Jersey, any service of ticket, process, or penalty or other notice served on an operator who operates in this State, or on an owner or lessee of the vehicle, shall also constitute service upon the remaining persons, so long as the ticket, process, or penalty or other notice advises the person actually served of that person's responsibility to notify the remaining persons.

d.Subject to the Rules Governing the Courts of the State of New Jersey, judicial proceedings under this act may be instituted on any day of the week, and the institution of the proceedings on a Sunday or a holiday shall not be a bar to the successful prosecution thereof. Subject to the Rules Governing the Courts of the State of New Jersey, any process served on a Sunday or holiday shall be as valid as if served on any other day of the week.

e.A municipal court before which proceedings pursuant to this act are instituted shall, subject to the Rules Governing the Courts of the State of New Jersey, immediately, upon expiration of the time for a defendant to answer or appear: (1) with respect to a resident of New Jersey, mail notice as provided in the Rules Governing the Courts of the State of New Jersey; or (2) with respect to a non-resident of New Jersey, mail notice as provided in the Rules Governing the Courts of the State of New Jersey. The notice shall be upon a form approved by the Administrative Director of the Courts that informs the defendant of the following: the infraction charged; the time and date of the infraction; the amount of penalties due; the defendant's right to have a hearing; and that a civil judgment may be entered against the defendant for failure to answer or appear or pay the amount of penalties due. Upon failure to answer or appear in response to the notice, the court shall give notice of that fact to the commission in a manner prescribed by the commission, and money judgment shall be entered and execution shall issue in accordance with the Rules Governing the Courts of the State of New Jersey. If the judgment has been docketed in the Superior Court pursuant to section 15 of this act, execution shall be under the jurisdiction of that court. In no case of an unsatisfied judgment shall an arrest warrant or execution against the body of the defendant issue unless otherwise provided by the Rules Governing the Courts of the State of New Jersey. If notice has been given under this subsection of a person's failure to respond to a failure to appear notice and if the person appears or if the case is dismissed or otherwise disposed of, the court shall promptly give notice to that effect to the commission.

f.If the defendant is the owner or lessee of a vehicle that is the subject of the violation and if the defendant fails to respond to a failure to appear notice, the judge or the commission may suspend the registration privileges of the defendant in this State. The commission shall keep a record of a suspension ordered by the court pursuant to this subsection. If the registration privileges of the defendant have been suspended pursuant to this subsection and if the defendant appears or the case is disposed of and if the defendant satisfies all penalties and costs that are owing, the court shall forward to the commission a notice to restore the defendant's registration privileges. Upon receiving a notice to restore and upon the defendant's payment of the restoration fee in accordance with section 23 of P.L.1975, c.180 (C.39:3-10a), the commission shall record the restoration and notify the defendant of the restoration.

L.1995,c.157,s.13; amended 2003, c.13, s.86.



Section 39:8-72 - Action For Recovery Of Civil Penalty.

39:8-72 Action for recovery of civil penalty.

14.An action for the recovery of a civil penalty for violation of this act or any rule or regulation adopted pursuant to this act shall be within the jurisdiction of and may be brought before the municipal court in the municipality where the offense was committed or where the defendant may be found, or where the measurement of emissions was physically made. The municipal prosecutor shall proceed in the matter on behalf of the State, unless the county prosecutor or the Attorney General assumes responsibility for the prosecution. The civil penalties provided by this act or any rule or regulation adopted pursuant thereto shall be recovered in the name of the commission, as appropriate, and any money collected by the court in payment of a civil penalty shall be conveyed to the State Treasurer for deposit into the State General Fund. The civil penalties provided by this act or any rule or regulation adopted pursuant thereto shall be collected and enforced by summary proceedings pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). If the ticket has not been marked to indicate that a court appearance is required, the defendant shall have the option to waive trial, enter a plea of guilty, and pay the penalty, either by mail or in person, to the violations clerk, subject to the Rules Governing the Courts of the State of New Jersey.

L.1995,c.157,s.14; amended 2003, c.13, s.87.



Section 39:8-73 - Docketing Of Judgments; Enforcement.

39:8-73 Docketing of judgments; enforcement.

15. a. The court administrator of the municipal court shall docket in the Superior Court a municipal court judgment imposing a civil penalty pursuant to this act, or any rule or regulation adopted pursuant thereto, that remains unpaid at the time of the judgment's entry in the municipal court. The court administrator shall give notice of the docketing to the commission in a manner prescribed by the commission. The provisions and procedures of N.J.S.2B:12-26 shall apply to the docketing, except that the court administrator of the municipal court, rather than the commission, shall effect the docketing; provided that nothing in this act shall be construed to prohibit the commission or its designee from docketing the judgment on behalf of the commission and in accordance with N.J.S.2B:12-26 if the court administrator of the municipal court fails to do so or if the commission or its designee chooses to do so for any other reason. No fee shall be charged to docket the judgment. The docketing shall have the same force and effect as a civil judgment docketed in the Superior Court, and the commission and its designee shall have all of the remedies and may take all of the proceedings for the collection thereof that may be had or taken upon recovery of a judgment in an action, but without prejudice to any right of appeal.

b.If the defendant is the owner or lessee of a vehicle that is the subject of the violation, and if the defendant fails to pay a civil penalty imposed pursuant to this act or any rule or regulation adopted pursuant thereto, the commission may suspend the registration privileges of the defendant in this State.

c.Any vehicle that is registered or present in this State and for which a civil penalty has been assessed pursuant to this act or any rule or regulation adopted pursuant thereto may be placed out of service by the commission or the Division of State Police if the civil penalty remains unpaid after the date on which it became due and owing. A vehicle placed out of service pursuant to this act by either the commission or the Division of State Police shall not be operated until all civil penalties that are due and owing are paid to the commission. When a vehicle is placed out of service pursuant to this act, an administrative out-of-service order shall be prepared on a form or forms specified by the commission and a copy served upon the operator of the vehicle or upon the owner or lessee of the vehicle. The operator of a vehicle served with an out-of-service order pursuant to this act shall report the issuance of the out-of-service order to the owner and the lessee, if any, of the vehicle within 24 hours. When a vehicle is placed out of service pursuant to this act it shall be the responsibility of the owner or lessee of that vehicle to arrange for the prompt removal of that vehicle, by means other than operating the vehicle, and to pay all costs associated therewith. The vehicle shall be removed to a secure storage place where the commission and the Division of State Police can readily confirm its non-operation. If the owner or lessee fails to comply, or is otherwise incapable of complying with this subsection, the commission or the Division of State Police may make such arrangements for the removal of the vehicle to a secure storage place where the commission and the Division of State Police can readily confirm its non-operation, with all attendant charges and expenses to be paid by the owner, lessee, or bailee. No entity of government of this State or any political subdivision thereof shall be held liable for costs associated with or incurred in the enforcement of this subsection. Upon payment by cashier's check or money order, or in such other form as may be determined by the commission, subject to law or the Rules Governing the Courts of the State of New Jersey, of all unpaid civil penalties and attendant storage charges and expenses for a vehicle that has been placed out of service, the commission shall remove the out-of-service order. Any person who operates, and any owner or lessee who causes or allows to be operated, a vehicle in violation of an out-of-service order prepared and served in accordance with the provisions of this subsection shall be liable for a civil penalty of $1,500, and, if the person has the vehicle registered in this State, the commission may suspend the registration privileges of the vehicle.

d.The commission shall exercise all duties, powers and responsibilities set forth in this section with respect to the periodic inspection program for diesel buses and the roadside enforcement program for diesel buses under the jurisdiction of the commission as set forth in subsection b. of section 6 of this act.

L.1995,c.157,s.15; amended 2003, c.13, s.88.



Section 39:8-74 - Distribution Of Fees.

39:8-74 Distribution of fees.

16.Notwithstanding any other provisions of this title to the contrary, all fees and other monies that the commission, or the State Treasurer receives pursuant to the provisions of this act or any rule or regulation adopted pursuant thereto shall be paid to the Commercial Vehicle Enforcement Fund established pursuant to section 17 of this act; except that monies received for attendant storage charges and expenses as provided in subsection c. of section 15 of this act shall be paid to the entity that incurred those charges and expenses.

L.1995,c.157,s.16; amended 2003, c.13, s.89.



Section 39:8-75 - "Commercial Vehicle Enforcement Fund."

39:8-75 "Commercial Vehicle Enforcement Fund."

17. a. There is established in the General Fund a separate, nonlapsing, dedicated account to be known as the "Commercial Vehicle Enforcement Fund." The Commercial Vehicle Enforcement Fund shall be administered by the commission. All fees and other monies collected pursuant to this act or any rule or regulation adopted pursuant thereto shall be forwarded to the State Treasury for deposit into the Commercial Vehicle Enforcement Fund account. The commission shall receive 40 percent of this fund annually, which monies shall be considered revenue of the commission. All remaining fees and other monies deposited in the Commercial Vehicle Enforcement Fund account shall be used to fund the costs of administering the programs and activities of the Department of Law and Public Safety, the Department of Transportation, the commission and the Department of Environmental Protection established or specified in this act and in subsection f. of R.S.39:3-20, subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury.

b.A municipality may be eligible for periodic grants from the fund in such amounts as the commission, in consultation with the Commissioner of Transportation, may determine pursuant to rule or regulation to subsidize costs of prosecuting and trying actions pursuant to this act.

L.1995,c.157,s.17; amended 2003, c.13, s.106.



Section 39:8-76 - Receivable Account

39:8-76. Receivable account
18. The State Treasurer shall establish a receivable account for the sole purpose of defraying the expenses incurred for program implementation and administration of this act. The receivable account shall be relieved by monies deposited into the Commercial Vehicle Enforcement Fund established pursuant to section 17 of this act.

L.1995,c.157,s.18.



Section 39:8-77 - Rules, Regulations.

39:8-77 Rules, regulations.

19.Except as otherwise provided in this act, the commission, the Department of Environmental Protection, and the Department of Transportation may adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.1995,c.157,s.19; amended 2003, c.13, s.90.



Section 39:8-78 - Report.

39:8-78 Report.

20.On the first day of the forty-eighth month after this act takes effect, the Attorney General, in consultation with the Commissioner of Environmental Protection, the commission, and the Commissioner of Transportation, shall submit to the Governor and to the members of the Legislature a report assessing the effectiveness of the programs required by this act and the necessity and feasibility of providing for periodic centralized emissions inspections of diesel buses, heavy-duty diesel trucks, and other diesel-powered motor vehicles.

L.1995,c.157,s.20; amended 2003, c.13, s.91.



Section 39:8-79 - To 39:8-89 Reallocated To 39:3-6.11 To 39:3-6.21.

39:8-79 to 39:8-89 reallocated to 39:3-6.11 to 39:3-6.21.



Section 39:8-90 - Redesignation Of Diesel Emission Inspection Centers.

39:8-90 Redesignation of diesel emission inspection centers.

10. All diesel emission inspection centers licensed pursuant to section 11 of P.L.1995, c.157 (C.39:8-69) shall be redesignated by virtue of this act as private inspection facilities with the authority to make diesel emission inspections to the extent and under the conditions permitted herein. All diesel emission inspection center licenses shall be renewed as private inspection facility licenses upon their current expiration.

L.2009, c.331, s.10.



Section 39:8-91 - Prohibition Of Checkpoints Limited To Specific Vehicle Types.

39:8-91 Prohibition of checkpoints limited to specific vehicle types.

1.A law enforcement agency shall not conduct a roadside checkpoint or other systematic inspection of vehicles along any public road, street, or highway of this State if the roadside checkpoint or systematic inspection is established for the sole purpose of inspecting motorcycles.

This section shall not be construed to restrict or limit in any capacity any other type of checkpoint, inspection, or roadblock conducted by a law enforcement agency for legitimate public safety reasons.

L.2015, c.27, s.1.



Section 39:9-1 - Citation Of Chapter

39:9-1. Citation of chapter
This chapter shall be known, and may be cited, as the "hours of service law of 1936."



Section 39:9-2 - Hours Of Duty Limited; Hours Off Duty; Emergencies.

39:9-2 Hours of duty limited; hours off duty; emergencies.
39:9-2. It shall be unlawful for any person to operate, or to require or permit any person to operate, any commercial motor vehicle weighing 26,000 pounds or less that is operated exclusively in intrastate commerce after the operator has been continuously on duty for a longer period than 12 hours, or after the operator has been on duty for more than 12 hours in the aggregate during any 16 consecutive hours. When the operator has been continuously on duty for 12 hours or has been on duty for 12 hours in the aggregate during any 16 consecutive hours, that person shall have at least 10 consecutive hours off duty. The periods of release from duty provided for in this section shall be spent at a place and under circumstances where rest and relaxation from the strain of the duties of driving may be obtained; provided, however, that in case of accident or emergency, the operator of a commercial motor vehicle may complete his run or tour of duty, and neither the operator nor the person who requires or permits that person to drive for a longer period shall be deemed to have violated the provisions of this chapter.

Nothing in this section shall apply to a vehicle designed to transport 16 or more passengers, including the driver, or a vehicle used in the transportation of hazardous materials and required to be placarded in accordance with 49 CFR s.172.500 et seq., or a vehicle that displays a hazardous materials placard.

Amended 2004, c.97, s.2.



Section 39:9-4 - Violations Of Chapter; Punishment; Enforcement; Remedies; Procedure; Revocation Of Certificate

39:9-4. Violations of chapter; punishment; enforcement; remedies; procedure; revocation of certificate
Any person violating any provision of this chapter shall, upon summary conviction by a court of competent jurisdiction, be sentenced to pay a fine of $25.00 for the first offense and, in default of payment thereof, shall undergo imprisonment for not more than five days; and for each subsequent violation shall be sentenced to pay a fine of $50.00 and, in default of such payment, shall undergo imprisonment for not more than 10 days.

The provisions of this chapter shall be enforced and all penalties for the violation thereof shall be recovered in accordance with the provisions of "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.), and in addition to the provisions and remedies therein contained, the following provisions and remedies shall be applicable in any proceeding brought for a violation of any of the provisions of this chapter:

a. The several municipal courts shall have jurisdiction of such proceeding, in addition to the courts prescribed in "the penalty enforcement law" ;

b. The complaint in any such proceeding may be made on information and belief by the director or any police or peace officer of any municipality, any county or the State;

c. A warrant may issue in lieu of summons;

d. Any police or peace officer shall be empowered to serve and execute process in any such proceeding;

e. The hearing in any such proceeding shall be without a jury;

f. Any such proceeding may be brought in the name of the Director of the Division of Motor Vehicles in the Department of Law and Public Safety or in the name of the State of New Jersey;

g. Any sums received in payment of any fines imposed in any such proceeding shall be paid to the Director of the Division of Motor Vehicles and shall be paid by him into the State treasury;

h. The director or judge before whom any hearing under this chapter is had may revoke the license of any person to drive a motor vehicle or the registration certificate of any motor vehicle owned by any person, when such person shall have been guilty of such willful violation of any of the provisions of this chapter as shall in the discretion of the director or judge justify such revocation.

Amended by L.1954, c. 76, p. 446, s. 1; L.1956, c. 51, p. 102, s. 2; L.1983, c. 403, s. 29, eff. Dec. 23, 1983.



Section 39:10-1 - Short Title

39:10-1. Short title
This chapter may be known and cited as the "motor vehicle certificate of ownership law."

Amended by L.1946, c. 136, p. 622, s. 1.



Section 39:10-2 - Definitions

39:10-2. Definitions
39:10-2. As used in this chapter unless other meaning is clearly apparent from the language or context, or unless inconsistent with the manifest intention of the Legislature:

"New motor vehicle" means only a newly manufactured motor vehicle, except a nonconventional type motor vehicle, and includes all such vehicles propelled otherwise than by muscular power, and motorcycles, motorized bicycles, trailers and tractors, and manufactured homes not subject to real property taxation pursuant to P.L.1983, c.400 (C.54:4-1.2 et seq.), excepting such vehicles as run only upon rails or tracks and manufactured homes subject to real property taxation.

"Used motor vehicle" means every motor vehicle and motorized bicycle, except a nonconventional type motor vehicle, title to, or possession of, which has been transferred from the person who first acquired it from the manufacturer or dealer, and so used as to become what is commonly known as "secondhand" within the ordinary meaning thereof, and includes every motor vehicle and motorized bicycle other than a "new motor vehicle," a "nonconventional type motor vehicle" or a manufactured home subject to real property taxation.

"Any motor vehicle," "every motor vehicle," or similar term, means both new and used motor vehicles, except a "nonconventional type motor vehicle."

"Nonconventional type motor vehicle" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including, but not limited to, ditch-digging apparatus, well-boring apparatus, road and general purpose construction and maintenance machinery, asphalt spreaders, bituminous mixers, bucket loaders, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth-moving carryalls, scrapers, power shovels, drag lines, self-propelled cranes, earth-moving equipment, trailers and semitrailers which weigh less than 2,500 pounds, except that no mobile or manufactured home or travel trailer shall be classified as a nonconventional type motor vehicle, motorized wheelchairs, motorized lawn mowers, bogies, farm equipment having a factory shipping weight of less than 1,500 pounds, whether or not motorized, including farm tractors within said weight limitation, industrial tractors, scooters, go-carts, gas buggies and golf carts. The Director of Motor Vehicles shall have power to make, amend and repeal regulations, not inconsistent with the provisions of this paragraph, prescribing what further vehicles or types of vehicles, not specified in this paragraph, shall be included in the category of nonconventional type motor vehicles.

"Motor vehicles which constitute inventory held for sale" means new motor vehicles and used motor vehicles held for the purpose of sale by dealers and used motor vehicles held for the purpose of sale by used motor vehicle dealers, and excludes motor vehicles held for the purpose of lease or rental by a person engaged in the motor vehicle leasing or rental business.

"Manufacturer's or importer's certificate of origin" means the original written instrument or document required to be executed and delivered by the manufacturer to his agent or a dealer, or a person purchasing direct from the manufacturer, certifying the origin of the vehicle.

"Certificate of ownership" means the document issued in conformance with this chapter, certifying ownership of a motor vehicle, other than manufacturer's or importer's certificate of origin.

"Assignment" means the execution of a prescribed form transferring ownership of a motor vehicle from the person named therein to the purchaser.

"Contract" means conditional sale agreement, bailment, lease, chattel mortgage, trust receipt or any other form of security or possession agreement executed prior to January 1, 1963, wherein and whereby possession of a motor vehicle is delivered to the buyer and title therein is to vest in the buyer at a subsequent time upon the payment of part or all of the price, or upon the performance of any other condition or happening of any contingency, or upon the payment of a sum substantially equivalent to the value of the motor vehicle, by which contract it is agreed that the buyer is bound to become, or has the option of becoming, the owner of the motor vehicle upon full compliance with the terms of the contract.

"Abstract" means the duplicate copy of the original certificate of ownership recording any encumbrance or upon which the existence of a security interest is noted.

"Title papers" means any instrument or document that is evidence of ownership of a vehicle.

"Director" means the Director of Motor Vehicles, his deputy or duly authorized agent.

"Manufacturer" means the person who originally manufactured the motor vehicle.

"Dealer" means the agent, distributor or authorized dealer of the manufacturer of the new motor vehicle, and who has an established place of business.

"Used motor vehicle dealer" means a person engaged in the business of selling, buying or dealing in used motor vehicles, and who has an established place of business.

"Person" includes natural persons, firms or copartnerships, corporations, associations, or other artificial bodies, receivers, trustees, common law or statutory assignees, executors, administrators, sheriffs, constables, marshals, or other persons in representative or official capacity, and members, officers, agents, employees, or other representatives of those hereinbefore enumerated.

"Buyer" includes purchaser, debtor, lessee, bailee, transferee, and any person buying, attempting to buy, or receiving a motor vehicle subject to a security interest, lease, bailment or transfer agreement, and their legal successors in interest.

"Seller" means manufacturer, dealer, lessor, bailor, transferor with or without a security interest, and any other person selling, attempting to sell, or delivering a motor vehicle, and their legal successors in interest.

The terms "sell" or "sale" or "purchase" and any form thereof include absolute or voluntary sales and purchases, agreements to sell and purchase, bailments, leases, security agreements whereby any motor vehicles are sold and purchased, or agreed to be sold and purchased, involuntary, statutory and judicial sales, inheritance, devise, or bequest, gift or any other form or manner of sale or agreement of sale thereof, or the giving or transferring possession of a motor vehicle to a person for a permanent use; continued possession for 60 days or more is to be construed as permanent use.

"Manufacturer's number" means the original manufacturer's vehicle identification number die stamped upon the body, or frame, or either or both of them, of a motor vehicle or the original manufacturer's number die stamped upon the engine or motor of a motor vehicle.

"Purchaser" means a person who takes possession of a motor vehicle by transfer of ownership, either for use or resale, except a dealer when he takes possession through a certificate of origin.

"Debtor" means the person who owes payment or other performance of the obligation secured by a security interest in a motor vehicle.

"Security interest" means an interest in a motor vehicle which secures payment or other performance of an obligation.

"Security agreement" means an agreement which creates or provides for a security interest in a motor vehicle.

"Secured party" means a lender, seller or other person in whose favor there is a security interest.

"Gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of the single or combination vehicle and, if the manufacturer has not specified a value for a towed vehicle, means the value specified for the towing vehicle plus the loaded weight of the towed unit.

Amended 1946,c.136,s.2; 1949,c.235,s.1; 1961,c.122,s.1; 1964,c.238,s.1; 1965,c.10; 1983,c.105,s.4; 1983,c.387,s.1; 1990,c.115,s.4.



Section 39:10-3 - Interpretation Of Chapter

39:10-3. Interpretation of chapter
This chapter shall be so interpreted and construed as to effectuate its general purpose to regulate and control titles to, and possession of, all motor vehicles in this state, so as to prevent the sale, purchase, disposal, possession, use or operation of stolen motor vehicles, or motor vehicles with fraudulent titles, within this state.



Section 39:10-4 - Enforcement Intrusted To Commission.

39:10-4 Enforcement intrusted to commission.

39:10-4. The enforcement of this chapter shall be intrusted to the commission and it may make rules and regulations necessary in its judgment for the administration and enforcement thereof in addition thereto but not inconsistent therewith. The commission may employ and discharge any person it requires for the administration and enforcement of this chapter and fix their compensation.

Amended 2003, c.13, s.64.

39:10-5. Sale contrary to chapter unlawful
No person shall sell or purchase any motor vehicle in this state, except in the manner and subject to the conditions provided in this chapter.



Section 39:10-5 - Sale Contrary To Chapter Unlawful

39:10-5. Sale contrary to chapter unlawful
No person shall sell or purchase any motor vehicle in this state, except in the manner and subject to the conditions provided in this chapter.



Section 39:10-5.1 - Terminal Rental Adjustment Clause In Motor Vehicle Lease; Definitions

39:10-5.1. Terminal rental adjustment clause in motor vehicle lease; definitions
1. a. Notwithstanding any other provision of law to the contrary, no agreement stating that it is for the lease of a vehicle shall be deemed to create a conditional sale of, or security interest in, the property which is the subject of the agreement merely because the agreement contains a terminal rental adjustment clause.

b. For purposes of this section:



(1) "terminal rental adjustment clause" means a provision of an agreement which permits or requires the rental price to be adjusted upward or downward by reference to the amount realized by the lessor upon sale or other disposition of the vehicle.

(2) "vehicle" means every device in, upon or by which a person or property is or may be transported upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks or motorized bicycles.

L.1992,c.28.



Section 39:10-6 - Ownership, Registration Certificates, Other Documentation.

39:10-6 Ownership, registration certificates, other documentation.

39:10-6. Every person shall have for each motor vehicle in his possession in this State: (a) certificate of ownership therefor in conformity with this chapter, and (b) the registration certificate for the motor vehicle, if it is registered by the chief administrator and a registration certificate has been issued therefor. He shall produce either the certificate of ownership or registration certificate, at the discretion of the chief administrator, upon demand for production thereof by the chief administrator. If he fails to do so, the chief administrator may seize and take possession of the motor vehicle and hold and dispose of it in accordance with R.S.39:10-21.

If a motor vehicle is registered in or bears the registration plates of another state or country and is being used or operated in this State, the person in possession of it or using or operating it in this State must be entitled to ownership or possession in accordance with the laws of the state or country where it is registered or the registration plates of which it bears, and shall produce to the chief administrator documents showing title to, or right of possession in, the motor vehicle in that person or in the person who has authorized him to use and operate it, or registration certificate or other evidence of registration, besides plates, issued by the state or country or department thereof to that person, or to the person who has authorized him to use and operate the motor vehicle, evidencing the registration of the motor vehicle in that state or country.

When a motor vehicle is in the possession of a garage keeper, motor vehicle dealer, both new and used, or motor vehicle service station in this State, the production of a writing signed by the person delivering possession of the motor vehicle to the garage keeper, dealer or service station, stating that the person is the owner or entitled to the possession of the motor vehicle and has title papers or the registration certificate therefor, shall be deemed a compliance with this section insofar as the garage keeper, dealer and service station are concerned. In the case of a licensed motor vehicle dealer, the production of a writing signed by the person or persons delivering possession of the motor vehicle to the dealer, assigning to that dealer the right to title or possession or both of and to the vehicle, or in the case of a new vehicle, a copy of the manufacturer's certificate of origin, shall constitute compliance with this section.

Amended 1946, c.136, s.3; 1983, c.403, s.30; 1990, c.115, s.5; 2007, c.335, s.21.



Section 39:10-7 - Manufacturer's Numbers Required On Motor Vehicles

39:10-7. Manufacturer's numbers required on motor vehicles
Every motor vehicle and nonconventional type motor vehicle shall have and contain a manufacturer's vehicle identification number, which number shall not be obliterated, erased, mutilated, removed or missing. This section shall not affect those persons authorized by law to have in their possession a motor vehicle on which the manufacturer's number or numbers have been obliterated, erased, mutilated, removed or missing.

Amended by L.1949, c. 235, p. 737, s. 2; L.1964, c. 238, s. 1.



Section 39:10-8 - Certificate Of Origin, Title; Security Interests.

39:10-8 Certificate of origin, title; security interests.

39:10-8. When a new motor vehicle is delivered in this State by the manufacturer to his agent or a dealer, or a person purchasing directly from the manufacturer, the manufacturer shall execute and deliver to his agent or a dealer, or a person purchasing directly from the manufacturer, a certificate of origin in the form prescribed by the chief administrator of the New Jersey Motor Vehicle Commission, and no person shall bring into this State any new motor vehicle unless he has in his possession the certificate of origin as prescribed by the chief administrator. The certificate of origin shall contain the manufacturer's vehicle identification number and the motor number when used of the motor vehicle sold, name of the manufacturer, the manufacturer's shipping weight, a general description of the body, if any, the type and model and the gross vehicle weight rating.

When a new motor vehicle is sold in this State, the manufacturer, his agent or a dealer shall execute and deliver to the purchaser an assignment of the certificate of origin, with the genuine names and business or residence addresses of both stated thereon, and certified to have been executed with full knowledge of the contents and with the consent of both purchaser and seller. If, in connection with such sale, a security interest is taken or retained by the seller to secure all or a part of the purchase price of the motor vehicle, or is taken by a person who by making an advance or incurring an obligation gives value to enable the purchaser to acquire rights in the motor vehicle, the original certificate of origin need not be delivered to the buyer at time of sale, and the original certificate of origin, with the name and business address of the secured party noted, may be delivered directly to the Motor Vehicle Commission for issuance of a certificate of title in the name of the purchaser. The name and the business or residence address of the secured party or his assignee shall be noted on the manufacturer's certificate of origin. Nothing in this section shall apply to security interests in motor vehicles which constitute inventory held for sale, but such interests shall be subject to chapter 9 of Title 12A of the New Jersey Statutes.

Amended 1946, c.136, s.4; 1949, c.235, s.3; 1955, c.8, s.11; 1961, c.122, s.2; 1962, c.193, s.1; 1990, c.115, s.6; 2007, c.335, s.22.



Section 39:10-9 - Subsequent Sales; Power Of Attorney, Security Interests.

39:10-9 Subsequent sales; power of attorney, security interests.

39:10-9. When a used motor vehicle is sold in this State, the seller shall, except as provided in section 39:10-15 of this Title, execute and deliver to the purchaser, an assignment of the certificate of ownership or an assignment of the bill of sale issued prior to October 1, 1946, or, in the event the vehicle is subject to a security interest, or for some other reason the original certificate of ownership is not in the possession of the seller, and where the purchaser is a licensed New Jersey motor vehicle dealer, the seller may execute a secure power of attorney as required under the federal Truth in Mileage Act of 1986, Pub.L.99-579 (49 U.S.C. s.32705) or such other documents as the chief administrator may require, authorizing the licensed dealer to execute the original title upon obtaining possession of same. If a security interest exists at the time of such sale and will continue in effect afterwards or if, in connection with such sale, a security interest is taken or retained by the seller to secure all or a part of the purchase price of the motor vehicle, or is taken by a person who by making an advance or incurring an obligation gives value to enable the purchaser to acquire rights in the motor vehicle, the name and the business or residence address of the secured party or his assignee shall be noted on the certificate of ownership. If the seller is a licensed New Jersey motor vehicle dealer, the seller shall not be required to deliver an assignment or certificate of ownership at the time of sale, provided that the dealer has satisfied all liens noted on the certificate of title and has the right to title as of the time of sale, and provided that the dealer represents and attests to the same in a writing to be delivered to the purchaser at the time of sale. Nothing in this section shall apply to security interests in motor vehicles which constitute inventory held for sale, but such interests shall be subject to chapter 9 of Title 12A of the New Jersey Statutes.

Amended 1946, c.136, s.5; 1961, c.122, s.3; 1962, c.193, s.2; 2007, c.335, s.23.



Section 39:10-9.1 - Used Police Patrol Car; Designation On Certificate Of Ownership

39:10-9.1. Used police patrol car; designation on certificate of ownership
In every sale or transfer of a used motor vehicle which has been used as a police patrol car, whether said patrol car bore markings identifying it as such or not, the certificate of ownership shall state that said motor vehicle was used as a police patrol car, and shall continue to so state on each subsequent sale or transfer.

L.1971, c. 311, s. 1, eff. Sept. 2, 1971.



Section 39:10-9.2 - Penalty

39:10-9.2. Penalty
2. Any person who transfers or attempts to transfer a motor vehicle in violation of this act shall be subject to a fine of $150.00 for a first offense and $250.00 for each subsequent offense. Such offense shall be prosecuted in the Superior Court or in the municipal court.

L.1971,c.311,s.2; amended 1991,c.91,s.376.



Section 39:10-9.3 - Certificate Of Ownership Of Motor Vehicle Returned To Manufacturer To Indicate Status; Violation; Penalty; Rules, Regulations

39:10-9.3. Certificate of ownership of motor vehicle returned to manufacturer to indicate status; violation; penalty; rules, regulations
1. a. In every sale or transfer of a motor vehicle returned to the manufacturer under the provisions of P.L.1988, c.123 (C.56:12-29 et seq.), a similar statute of another state, or as the result of a legal action or an informal dispute settlement procedure, the certificate of ownership shall indicate, in a conspicuous and understandable manner, that the motor vehicle was returned to the manufacturer because it did not conform to the manufacturer's warranty and the nonconformity was not corrected within a reasonable time as provided by law. The notice required under the provisions of this subsection shall continue to appear on each certificate of ownership issued as a result of any subsequent sale or transfer of that motor vehicle.

b. Any person who transfers or attempts to transfer a motor vehicle in violation of this section shall be subject to a fine of not more than $7,500.

c. The Director of the Division of Motor Vehicles in the Department of Law and Public Safety, in accordance with the provisions of the "Administrative Procedure Act" P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this section.

L.1993,c.21,s.1.



Section 39:10-9.4 - Used Ambulances, Removal Of Markings, Certain Circumstances; Violations, Crime.

39:10-9.4 Used ambulances, removal of markings, certain circumstances; violations, crime.

1. a. Any ambulance sold, transferred, gifted, discarded or abandoned to an entity other than a hospital, licensed ambulance dealership, an emergency service organization as defined in section 2 of P.L.1997, c.388 (C.40A:14-184) or any entity licensed by the Department of Health and Senior Services as an ambulance operator shall, prior to sale or transfer, be stripped of all markings that would identify the vehicle as an ambulance.

b.The Commissioner of the Department of Health and Senior Services shall be responsible for the enforcement of this act.

c.An action for a violation of this act may be brought in any court of competent jurisdiction, and shall be punishable as a crime of the fourth degree

L.2005,c.295,s.1.



Section 39:10-10 - Delivery Of Certificate Of Ownership; Filing Of Evidence Of Satisfaction Of Contract Or Termination Of Security Interest; Penalty For Noncompliance

39:10-10. Delivery of certificate of ownership; filing of evidence of satisfaction of contract or termination of security interest; penalty for noncompliance
When the contract or terms of the security agreement noted on the certificate of origin, or certificate of ownership have been performed the seller or secured party shall deliver to the buyer the certificate of ownership thereto, executed as provided in this chapter, with proper evidence of satisfaction of the contract or termination of the security interest. Within 15 days after the performance of the contract or termination of the security interest, the seller or secured party shall file with the director a notice, in such form as the director shall prescribe, containing evidence of such performance or termination. The director shall thereupon cause a notation to be made on his records of certificate of ownership of the motor vehicle that the contract has been satisfied or the security interest terminated.

Any person violating the provisions of this section shall pay a fine of $25.00.

Amended by L.1939, c. 270, p. 692, s. 1; L.1946, c. 136, p. 627, s. 6; L.1951, c. 295, p. 1075, s. 1; L.1961, c. 122, p. 736, s. 4.



Section 39:10-11 - Certificate Of Ownership; Fees

39:10-11. Certificate of ownership; fees
39:10-11. A. The purchaser of a motor vehicle in this State, other than a dealer licensed pursuant to the provisions of R.S.39:10-19, shall, within 10 working days after its purchase, submit to the director evidence of the purchase. Upon presentation to the director of the certificate of origin, or certificate of ownership, or bill of sale issued prior to October 1, 1946, with proper assignment and certification of the seller, a record of the transaction shall be made and filed. A certificate of ownership shall be issued by the director and delivered to the buyer, in case of a sale not subject to a security interest, and the director shall collect a fee of $20 for the issuance and filing thereof.

B. In the case of a sale subject to a security interest, a certificate of ownership, with the name and address of the holder of the encumbrance or secured party or his assignee recorded thereon, shall be delivered to the holder of the encumbrance or secured party or his assignee and a copy thereof shall be delivered to the buyer. The director shall collect a fee of $30 for his services in issuing a certificate and copy thereof, and for making a record of and filing the record of the transaction, pursuant to this subsection.

C. Except as hereinafter in this section otherwise expressly provided, whenever a security interest is created in a motor vehicle, other than a security interest which is required to be noted on the certificate of origin or the certificate of ownership, as provided in R.S.39:10-8 and R.S.39:10-9, there shall be filed with the director the certificate of ownership of the motor vehicle, together with a financing statement on a form prescribed by the director. The director shall make and file a record of the transaction and shall issue a certificate of ownership, recording the name and address of the secured party or his assignee thereon, and shall deliver it to the secured party or his assignee. A copy of the certificate of ownership so issued shall be delivered to the buyer. The director shall collect a fee of $20 for his services in issuing a certificate and copy thereof and for making a record of and filing the record of the transaction, pursuant to this subsection.

D. The financing statement required to be filed pursuant to subsection C. hereof shall be signed only by the buyer, shall not be required to be acknowledged or proved, and shall show, in addition to such matters as the director may require for the proper identification of the motor vehicle affected, the date of the security agreement, and the names and addresses of the parties thereto. Nothing in this section 39:10-11 contained shall be construed as requiring that the security agreement or a copy thereof, or any proof of execution thereof other than that contained in the financing statement, shall be presented to the director. When the buyer is a corporation, it shall be sufficient if the financing statement is signed by any officer thereof, or by any agent designated by the corporation for that purpose, and it shall not be necessary that the financing statement recite the authorization of the agent. When there is more than one buyer, it shall be sufficient if the financing statement is signed by any one of them.

E. Nothing in subsections C. and D. of this section shall apply to security interests in motor vehicles which constitute inventory held for sale, but such interests shall be subject to chapter 9 of Title 12A of the New Jersey Statutes, nor shall anything in the said subsections apply to interests in personal property subject to chapter 28 of Title 46 of the Revised Statutes.

F. In addition to the fees elsewhere in this section provided for, there shall be paid to the director at the time a certificate of ownership is issued a fee of $10 for notice of satisfaction of the lien or encumbrance of the record or abstract, or of the termination of the security interest, where the motor vehicle is subject to a lien or encumbrance or a security interest as provided in R.S.39:10-14.

G. Notwithstanding any other provision of this chapter, when any dealer licensed under the provisions of R.S.39:10-19 is the purchaser of a motor vehicle in this State, he may, within 10 working days after its purchase, submit to the director the evidence of purchase. Upon presentation of the certificate of ownership with proper assignment and certification of the seller to the director, a record of the transaction shall be made and filed. A certificate of ownership shall be issued by the director and delivered to such purchaser, and the director shall collect a fee of $10 for the issuing and filing thereof.

If a dealer does not submit the evidence of purchase, upon resale of the motor vehicle he shall execute and attach to the certificate of ownership a dealer reassignment certificate. The director shall issue dealer reassignment certificates in lots upon payment of a fee of $10 for each certificate.

H. Any purchaser of a motor vehicle who fails to comply with the provisions of this section shall pay to the director a penalty of $25 plus the issuing and filing fee.

I. The failure of any person to comply with the requirements of this section shall not constitute a misdemeanor within the provisions of R.S.39:10-24, nor shall such failure affect the validity of any instrument creating or reserving a security interest in a motor vehicle, as between the parties to such instrument.

J. The notation of the name and business or residence address of a secured party or his assignee, on the certificate of origin or on the certificate of ownership, as provided in R.S.39:10-8 and R.S.39:10-9, and the presentation to the director, in accordance with R.S.39:10-11, of the certificate of origin or certificate of ownership so noted, and the compliance with the requirements of subsections C. and D. of R.S.39:10-11 shall be in lieu of all filing requirements imposed by chapter 9 of Title 12A of the New Jersey Statutes and shall constitute the perfection of a security interest in the motor vehicle, and the rights and remedies of the debtors and the secured parties in respect to such security interest shall, except as otherwise expressly provided in this chapter, be subject to and governed by chapter 9 of Title 12A of the New Jersey Statutes.

Amended 1939,c.270,s.2; 1946,c.136,s.7; 1951,c.334,s.1; 1954,c.207; 1955,c.209,s.1; 1956,c.92; 1961,c.122,s.5; 1962,c.193,s.3; 1963,c.34,s.3; 1968,c.130,s.12; 1975,c.180,s.15; 1982,c.27,s.1; 1982,c.53,s.6; 1994,c.60,s.26.



Section 39:10-11.1 - Certificate Of Ownership For Mobile Or Manufactured Home In Mobile Home Park; Cancellation On Relocation On Land With Interest Or Title In Owner

39:10-11.1. Certificate of ownership for mobile or manufactured home in mobile home park; cancellation on relocation on land with interest or title in owner
A person who has a certificate of ownership issued by the director for a mobile or manufactured home located in a mobile home park that shall be relocated on land which the owner of the home has an interest in or the title to, shall, at least 10 days prior to that relocation, file with the director a notice of relocation in a form and with evidence as the director shall prescribe. If the director shall accept the notice as complete, the director shall cancel the certificate of ownership on the date of relocation.

L.1983, c. 387, s. 2, eff. Jan. 1, 1984.



Section 39:10-12 - Lost Papers, Duplicate Certificate; Fees; False Statements In Application

39:10-12. Lost papers, duplicate certificate; fees; false statements in application
39:10-12. If certificate of ownership, or title papers, are lost, the director may, upon proof of certification or otherwise in the manner required by him and if satisfied of the bona fides of the application, prepare a certificate of ownership, certify it and authorize its use in place of the original, with the same effect as the original. The director shall collect a fee of $25 for this duplicate certificate.

A person who falsely states, in any application to the director for a duplicate certificate of ownership, that a certificate of ownership, or title papers, are lost, shall be subject to a fine of not less than $200.00 nor more than $500.00 or imprisonment for a term not exceeding 30 days or both.

Amended 1946,c.136,s.8; 1951,c.295,s.2; 1963,c.34,s.4; 1968,c.130,s.13; 1975,c.180,s.16; 1994,c.60,s.27.



Section 39:10-13 - File Of Certificates Kept; Destruction Of Other Certificates

39:10-13. File of certificates kept; destruction of other certificates
The commissioner shall retain a file of all certificates of ownership until the vehicles described therein shall be eight years old according to the year of manufacture stated in such certificate of ownership. Authority is hereby granted to the commissioner to destroy all other certificates of ownership.

Amended by L.1946, c. 136, p. 629, s. 9.



Section 39:10-14 - Notations; Index; Certificates; Security Interests; Fees; Furnishing Information From Records

39:10-14. Notations; index; certificates; security interests; fees; furnishing information from records
A. The director shall, on the record or abstract of every motor vehicle registered with him, which is subject to a security interest of which notice is required to be filed with him, make a notation of the existence of such security interest and shall index the same under the name of the owner of record of the vehicle, so long as the security interest remains unterminated of record.

B. Upon request from any person, the director shall issue a certificate showing names and addresses of the parties to any contract of conditional sale or chattel mortgage or other instrument, or to any financing statement, the name and address of the holder of the lien or liens under such contract, chattel mortgage or other instrument or of the secured party, the date thereof or of the financing statement, the date of filing, the make, model, identification number or numbers of the motor vehicle, and, if the condition in the contract of conditional sale or chattel mortgage has been performed or the security interest has been terminated, a statement to that effect, for which he shall be entitled to a fee of $5.00.

C. For a full certified copy of any instrument showing a lien on or a security interest in a motor vehicle the director shall be entitled to a fee of $10.00 for the certificate plus $0.50 for each copy of any paper certified.

D. When evidence of satisfaction of any contract of conditional sale or chattel mortgage or other instrument, or evidence of the termination of a security interest, as aforesaid, shall be presented to the director, he shall make a notation thereof on the record of the sale of such motor vehicle, showing that the condition in the contract of conditional sale or chattel mortgage has been performed or the security interest has been terminated; provided, however, that the evidence of satisfaction of a chattel mortgage on a motor vehicle executed after September 1, 1951 shall be submitted by the county recording officer on a form prescribed by the director, unless the chattel mortgage is one that is not required, under the provisions of this section R.S. 39:10-11, to be presented to and recorded by the director.

E. The director, his agents, and employees of the Division of Motor Vehicles shall not incur any personal liability in carrying out the provisions of this section or in furnishing any information provided herein from the records of the Division of Motor Vehicles.

Amended by L.1946, c. 136, p. 629, s. 10; L.1951, c. 334, p. 1174, s. 2; L.1961, c. 122, p. 739, s. 6; L.1968, c. 130, s. 14, eff. Aug. 1, 1968; L.1975, c. 180, s. 17, eff. Jan. 1, 1976; L.1982, c. 53, s. 7, eff. July 1, 1982.



Section 39:10-15 - Procedure And Delivery Of Title Papers Upon Seizure Of Motor Vehicle

39:10-15. Procedure and delivery of title papers upon seizure of motor vehicle
If a motor vehicle is seized, levied upon, or attached and taken into possession, actually or constructively, by virtue of judicial process issued by a court of competent jurisdiction in this State, or by virtue of a statute, State, Federal or otherwise, the person from whose possession the motor vehicle was taken, and without prejudice to his rights in the premises, shall surrender the title papers to the commissioner upon written notice or demand from the commissioner. The officer or person so seizing and taking possession of the motor vehicle shall immediately file with the commissioner a notice in writing giving a full description of the motor vehicle, as provided in section 39:10-8 of this Title, and the name and address of the person from whom taken, and shall attach a copy of process or statutory or other authority to the notice. If the motor vehicle is sold in pursuance thereof, the officer so selling it shall execute and deliver to the purchaser at the sale an application for certificate of ownership, in the same form and manner as provided in said section 39:10-8, which shall also contain the name and address of the person from whom the motor vehicle was taken. A copy of the writ, order, decree, execution or other process under which the motor vehicle is sold and a copy of the notice of sale, which notice of sale shall contain a description of the motor vehicle as required by this chapter, shall be attached thereto. If the sale is held by a bailiff or attorney in fact for a lienor, the lienor shall also execute the application for certificate of ownership. The commissioner, upon due application to him by the purchaser at the sale, shall file and record purchase of the vehicle as provided in section 39:10-8.

Amended by L.1946, c. 136, p. 630, s. 11.



Section 39:10-15.1 - Certificate Of Ownership, Manufactured Home

39:10-15.1. Certificate of ownership, manufactured home
8.If a manufactured home is sold or otherwise disposed of pursuant to P.L.1999, c.340 (C.2A:18-72 et al.), the Director of the Division of Motor Vehicles shall issue, upon proof of purchase, a certificate of ownership to the purchaser, with no encumbrances listed thereon.

L.1999,c.340,s.8.



Section 39:10-16 - Defective Or Improper Title Papers; Procedure To Correct; Fee

39:10-16. Defective or improper title papers; procedure to correct; fee
39:10-16. If the title papers or certificate of ownership are defective or improper, or if the motor vehicle was purchased and its sale consummated in another state or country, in accordance with the laws of such state or country regulating the sale of motor vehicles, and not made for the purpose of evading the provisions of this chapter, the bona fide owner of the motor vehicle may apply to the director to correct the defects, or permit the title papers to be received.

The director shall, upon such proof as he requires showing that it is just and equitable that the defects be corrected or that the title papers or certificate of ownership be received, with or without hearing, determine the truth and merits of the application and whether the holder appears to be the bona fide owner of the motor vehicle, and may issue his certificate correcting the defects or permitting the title papers or certificate of ownership to be so recorded and filed. The person submitting the papers shall pay to the director a fee of $20 for the issuing and filing of the certificate.

Before issuing the certificate the director may, in his discretion, require the person to advertise in a newspaper having a general circulation in the county where he resides, for the space of two weeks, at least once a week, making three insertions in all, a notice briefly stating that the person has applied to the director to correct defects in the motor vehicle title papers or to receive the title papers out of time, or, as the case may be, giving a description of the motor vehicle as provided in R.S.39:10-8, and that if anyone desires to be heard in opposition thereto, he may do so by appearing before the director on a date and at a place named, or communicating with him prior thereto. He shall also serve like notice on local police, State Police and any other person or agency, as prescribed by the director, personally or by registered mail. Proofs of the publication and service shall be submitted to the director. The director or his agent may have the notice advertised or served at the cost and expense of that person.

Amended 1946,c.136,s.12; 1949,c.235,s.4; 1968,c.130,s.15; 1975,c.180,s.18; 1982,c.53,s.8; 1983,c.403,s.31; 1994,c.60,s.28.



Section 39:10-18 - Title Papers Necessary To Registration

39:10-18. Title papers necessary to registration
The commissioner may refuse to grant a registration certificate and plates for a motor vehicle, unless there is furnished to him or his agent title papers or certificate of ownership in conformity with this chapter, in addition to the requirements of subtitle one, this Title (39:1-1 et seq.).

Amended by L.1946, c. 136, p. 632, s. 14.



Section 39:10-19 - Dealer's License; Eligibility, Term, Fee.

39:10-19 Dealer's license; eligibility, term, fee.

39:10-19. No person shall engage in the business of buying, selling or dealing in motor vehicles in this State, nor shall a person engage in activity that would qualify the person as a leasing dealer, as defined in section 2 of P.L.1994, c.190 (C.56:12-61), unless: a. the person is a licensed real estate broker acting as an agent or broker in the sale of mobile homes without their own motor power other than recreation vehicles as defined in section 3 of P.L.1990, c.103 (C.39:3-10.11), or manufactured homes as defined in section 3 of P.L.1983, c.400 (C.54:4-1.4); or b. the person is authorized to do so under the provisions of this chapter and P.L.1985, c.361 (C.56:10-26 et seq.).

The chief administrator may, upon application in such form as the chief administrator prescribes, license any proper person as such dealer or leasing dealer. A licensed real estate broker shall be entitled to act as an agent or broker in the sale of a mobile or manufactured home as defined in subsection a. of this section without obtaining a license from the chief administrator. For the purposes of this chapter, a "licensed real estate broker" means a real estate broker licensed by the New Jersey Real Estate Commission pursuant to the provisions of chapter 15 of Title 45 of the Revised Statutes. Any sale or transfer of a mobile or manufactured home, in which a licensed real estate broker acts as a broker or agent pursuant to this section, which sale or transfer is subject to any other requirements of R.S.39:10-1 et seq., shall comply with all of those requirements.

No person who has been convicted of a crime, arising out of fraud or misrepresentation in the sale, leasing or financing of a motor vehicle, shall be eligible to receive a license. For the purposes of this section, each applicant for a license shall submit to the chief administrator the applicant's name, address, fingerprints, and written consent for a criminal history record background check to be performed. The chief administrator is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules, and regulations, for purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the chief administrator in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

Each applicant for a license shall at the time such license is issued have established and maintained, or by that application shall agree to establish and maintain, within 90 days after the issuance thereof, a place of business consisting of a permanent building not less than 1,000 square feet in floor space located in the State of New Jersey to be used principally for the servicing and display of motor vehicles with such equipment installed therein as shall be requisite for the servicing of motor vehicles in such manner as to make them comply with the laws of this State and with any rules and regulations made by the board governing the equipment, use, and operation of motor vehicles within the State. However, a leasing dealer, who is not engaged in the business of buying, selling, or dealing in motor vehicles in the State, shall not be required to maintain a place of business with floor space available for the servicing or display of motor vehicles or to have an exterior sign at the lessor's place of business.

A license fee of $200 shall be paid by an applicant upon the applicant's initial application for a license. The chief administrator may renew an applicant's license upon application for renewal on a form prescribed by the chief administrator and accompanied by a renewal fee of $200. Every license shall expire 24 months from the date on which it is issued. The chief administrator may, at the chief administrator's discretion and for good cause shown, extend an applicant's license for an additional period not to exceed 12 months from the date on which it is scheduled to expire. The chief administrator may, at the chief administrator's discretion and for good cause shown, issue a license which shall expire on a date fixed by the chief administrator. The fee for licenses with an expiration date fixed by the chief administrator shall be fixed by the chief administrator in an amount proportionately less or greater than the fee established herein.

For the purposes of this section, a leasing dealer or an assignee of a leasing dealer whose leasing activities are limited to buying motor vehicles for the purpose of leasing them and selling motor vehicles at the termination of a lease shall not be deemed to be engaged in the business of buying, selling, or dealing in motor vehicles in this State.

amended 1940, c.75; 1946, c.136, s.15; 1963, c.34, s.5; 1994, c.150, s.1; 1994, c.190, s.9; 2003, c.199, s.22; 2007, c.335, s.24; 2015, c.24, s.1.



Section 39:10-19.1 - Definitions Relative To Off-site Sale Of Certain Motor Vehicles.

39:10-19.1 Definitions relative to off-site sale of certain motor vehicles.

1.As used in this act:

"Off-site sale" means the display and sale of new or used recreational vehicles by a recreational vehicle dealer, or used motor vehicles registered in New Jersey by a used motor vehicle dealer, licensed under the provisions of R.S.39:10-19, at a location other than the dealer's established place of business. An "off-site sale" includes any off-site display of vehicles at which a recreational vehicle or used motor vehicle dealer has a sales person or employee present. For the purposes of this act, "off-site sale" does not include:

a.An off-site display of vehicles at which a recreational vehicle or used motor vehicle dealer has no sales personnel present;

b.The sale of a vehicle at an auction at which only wholesale purchases are permitted; or

c.The use of telephones, telephone call-forwarding, email, internet websites or other internet communications which allow a licensed dealer or dealership employee to communicate with customers while either the customer or the dealer or employee thereof is not present at the licensed physical location of the dealership, provided the contract for the sale of a vehicle is finalized and the sale transaction completed at the licensed location.

"Sponsoring organization" means:

a.a credit union, automobile club, or other such not for profit organization or entity that makes the opportunity to attend and purchase a motor vehicle at an off-site sale available to its members; or

b.a trade show coordinator, or other such organization, entity, or individual that makes the opportunity to attend and purchase a recreational vehicle at an off-site sale available to ticketed individuals.

L.2005, c.351, s.1; amended 2007, c.335, s.25.



Section 39:10-19.2 - Certain Dealers Permitted Off-site Sale Of Motor Vehicles.

39:10-19.2 Certain dealers permitted off-site sale of motor vehicles.

2.Notwithstanding any other provision of law to the contrary, a recreational vehicle or used motor vehicle dealer, licensed under the provisions of R.S.39:10-19, may hold an off-site sale provided he is granted a final permit to do so pursuant to section 3 of this act.

L.2005,c.351,s.2.



Section 39:10-19.3 - Provisional Permit For Certain Off-site Motor Vehicles Sales; Conditions.

39:10-19.3 Provisional permit for certain off-site motor vehicles sales; conditions.

3. a. The Chief Administrator of the Motor Vehicle Commission may issue a provisional permit, subject to a fee, for an off-site sale to a licensed recreational vehicle or used motor vehicle dealer, provided:

(1)No more than one permit for a particular location is issued during any calendar quarter;

(2)A completed application and fee, in an amount determined by the chief administrator, is received by the commission at least 15 days prior to the first day of the sale;

(3)The applicant is a recreational vehicle or used motor vehicle dealer, licensed under the provisions of R.S.39:10-19, in good standing;

(4)The sale is not conducted within 1,000 feet of the established place of business of any motor vehicle dealer licensed under the provisions of R.S.39:10-19;

(5)The display and sale of vehicles is conducted for no more than five consecutive days; and

(6)The sale is not open to the general public, but limited to members of the sponsoring organization or in the case of the off-site sales of recreational vehicles, only to ticketed individuals.

b.Following the issuance of a provisional permit for an off-site sale, and in the event that the chief administrator determines that neither the dealer, the sponsoring organization, nor the off-site sale location has an unsatisfactory history of violations of Title 39, the chief administrator shall issue a final permit for an off-site sale to the applicant, provided the dealer applicant delivers to the commission, no later than five days prior to the sale, a surety bond in the amount of $500,000 in the case of a permit for an off-site sale to a licensed used motor vehicle dealer; or $10,000 in the case of a permit for an off-site sale to a licensed recreational vehicle dealer issued by a company authorized to transact surety business in this State and payable to the New Jersey Motor Vehicle Commission. If a surety bond is cancelled or terminated for any reason prior to the end date of the sale, the company that issued the surety bond shall immediately notify the chief administrator of the cancellation or termination. The dealer applicant shall immediately obtain and file with the chief administrator a replacement surety bond prior to the end date of the sale that shall cover the uninsured term of the sale. In lieu of a surety bond, a dealer applicant may submit a notarized copy of a certificate of self-insurance issued pursuant to section 30 of P.L.1952, c.173 (C.39:6-52).

L.2005, c.351, s.3; amended 2008, c.73.



Section 39:10-19.4 - Maintenance Of Booth, Desk By Dealer At Off-site Sale Premises.

39:10-19.4 Maintenance of booth, desk by dealer at off-site sale premises.
4. a. A dealer conducting an off-site sale shall maintain a booth or desk at the off-site sale premises location for the duration of the sale. The final permit for the sale and the name of the recreational vehicle or used motor vehicle dealer to whom the permit was issued shall be prominently displayed at the booth or desk at all times during the off-site sale.

b.Any agreements of sale, offerings, or contracts entered into during the off-site sale shall include, or have attached, the following information, in a clearly identifiable manner:

(1)The address and telephone number of the established place of business of the recreational vehicle or used motor vehicle dealer conducting the off-site sale; and

(2)The recreational vehicle or used motor vehicle dealer's license number; and

(3)A copy of the final permit issued to the recreational vehicle or used motor vehicle dealer authorizing him to conduct the off-site sale.

L.2005,c.351,s.4.



Section 39:10-20 - Fine, Suspension, Revocation Of License; Rules, Regulations.

39:10-20 Fine, suspension, revocation of license; rules, regulations.

39:10-20. The chief administrator may impose a fine not to exceed $500 for a first offense and $1,000 for any subsequent offense upon the holder of a license for a violation of any provision of this chapter. The board is authorized to adopt rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), implementing the provisions of this chapter and authorizing the chief administrator to impose fines for the violation of these rules and regulations. The chief administrator may suspend for a period less than the unexpired term of a license or revoke a license, after hearing, for a violation of any provision of this chapter, or for a violation of the rules and regulations promulgated pursuant thereto, or upon the final conviction of the licensee of a crime, arising out of fraud or misrepresentation in the sale, leasing or financing of a motor vehicle, or upon proof of the failure of a licensee to make payment of the amount of any final judgment, rendered by a court of competent jurisdiction against such licensee and founded upon a claim arising out of fraud or misrepresentation in the sale or leasing of a motor vehicle, within 90 days after the same is finally entered, or for final conviction of the licensee for violating any provision of chapter 171 of Title 2A or of any supplement thereof (Observance of Sabbath Days). The clerk of the court in which any conviction is rendered, or the court where it has no clerk, shall forward to the chief administrator, immediately upon the entry thereof, a certified copy of the conviction or a transcript thereof. The clerk of the court in which any judgment founded upon fraud or misrepresentation is rendered, or the court where it has no clerk, shall forward to the chief administrator, immediately after the expiration of the 90 days, a certified copy of the judgment, or a transcript thereof, showing it to have been unsatisfied more than 90 days after it became final. The chief administrator shall, before suspending or revoking the license, and at least 10 days prior to the date set for the hearing, notify the holder of the license, in writing, of any charges made, and shall afford him an opportunity to be heard in person or by counsel. The written notice may be served either personally or by registered mail addressed to the last-known address of the licensee. The chief administrator may subpoena and bring before the chief administrator any person in this State, or take testimony by deposition, in the same manner as prescribed by law in judicial proceedings in the courts of this State, and shall also issue and deliver to the dealer such subpoenas as are requested by the chief administrator. The Appellate Division of the Superior Court shall have power to review, by an appeal in lieu of prerogative writ taken by an aggrieved person, a final determination of the chief administrator.

Any fine imposed and collected pursuant to this section shall be remitted to the commission and used to defray the costs of the commission.

Amended 1946, c.136, s.16; 1953, c.36, s.35; 1955, c.253; 1994, c.190, s.10; 2007, c.335, s.26.



Section 39:10-21 - Possession Of Title Papers By Dealer; Seizure And Sale For Nonconformity

39:10-21. Possession of title papers by dealer; seizure and sale for nonconformity
All dealers for both new and used motor vehicles in this State shall have a certificate of origin, certificate of ownership, or writing provided in R.S. 39:10-6 for all motor vehicles in their possession. The director, either personally or by his agent, may demand production of, and examine, the certificate of origin, certificate of ownership, or writing provided in R.S. 39:10-6 for any motor vehicle in a dealer's possession, and examine and inspect any motor vehicle in his possession.

If the demand is not complied with, or there is no certificate of origin, certificate of ownership or writing provided in R.S. 39:10-6 for a motor vehicle in the possession of a dealer, or if it is not in conformity with this chapter, the director or his agent may seize and take possession of the motor vehicle, and hold it until the certificate of origin, certificate of ownership or writing provided in R.S. 39:10-6 is produced or is corrected, if defective, or ownership of the motor vehicle is established according to law. After the expiration of 90 days from the date the motor vehicle came into his possession, the director may sell it at public sale, upon at least 10 days' written notice of sale to the dealer, served personally or by registered mail, addressed to the dealer at his last known place of business, and notice of the sale being published for a space of two weeks, once a week, making three insertions in all, in one or more newspapers published and circulating in the county where the dealer has his established place of business and also by posting the notice in five public places in the county. The newspapers and places of posting shall be designated by the director. Upon the sale of the motor vehicle, all valid liens and claims for interest therein, if any, shall be transferred from the vehicle to the proceeds of sale, which, subject thereto, shall become the sole property of the State, to be used as other moneys received by the director.

Amended by L.1946, c. 136, p. 635, s. 17; L.1983, c. 403, s. 32, eff. Dec. 23, 1983.



Section 39:10-22 - Forms; Seizure Of Papers; Dealer To Keep, Store All Forms, Papers, Records.

39:10-22 Forms; seizure of papers; dealer to keep, store all forms, papers, records.

39:10-22. The chief administrator may prepare and prescribe any or all forms necessary for the proper administration of this chapter. The chief administrator or his agent may seize and take possession of any certificate of ownership or other title papers to which the chief administrator may be entitled, for which a person is under duty to return to the chief administrator, from any person or place in this State, with all the rights, privileges and immunities conferred by law on an officer executing a writ of replevin.

A licensed dealer shall keep and store all required forms, papers, and records as the Motor Vehicle Commission may by regulation require at the licensed premises. In the event a licensee operates multiple licensed dealerships under common ownership or control, such forms, papers, and records may be stored at a centralized record-keeping facility.

Amended 1946, c.136, s.18; 1983, c.403, s.33; 2007, c.335, s.27.



Section 39:10-23 - Certificate Surrendered When Vehicle Junked, Etc.

39:10-23. Certificate surrendered when vehicle junked, etc.
When a motor vehicle is scrapped, junked or destroyed, or a person permanently parts with its possession other than by sale, he shall immediately surrender and deliver the certificate of ownership to the commissioner, who shall issue a receipt therefor to the person surrendering it. When a motor vehicle is sold to be scrapped, junked or destroyed, assignment shall be made to the purchaser in accordance with the provisions of section 39:10-8 of this Title. The purchaser shall within five days deliver the certificate of ownership to the commissioner, who shall issue a receipt therefor to the person surrendering it.

Amended by L.1946, c. 136, p. 636, s. 19.



Section 39:10-24 - Violations Of Chapter; Penalties.

39:10-24 Violations of chapter; penalties.

39:10-24. A person who purposely or knowingly violates a provision of this chapter for which a specific penalty is not provided herein shall be subject to the penalty provided in section 2 of P.L.2003, c.217 (C.2C:21-4.8).

Amended 1946, c.136, s.20; 2003, c.217, s.1.



Section 39:10-25 - Agency To Issue Certificates; Fees.

39:10-25 Agency to issue certificates; fees.

39:10-25. The commission may designate any person to be its agent for the issuing and filing of certificates of origin, certificates of registration and certificates of ownership in accordance with the provisions of section 39:10-11 of this Title, subject to the requirements of chapter 10, and to any rules and regulations the commission shall impose. The agent shall so act until the agent's authority is revoked by the commission. All moneys received by such agents for the issuing and filing of certificates of origin and certificates of ownership under the provisions of this section shall forthwith be deposited as received with the State Treasurer. The fee allowed the agent for issuing and filing each certificate of ownership shall be fixed by the commission on the basis of the fees collected by the agent for the issuing and filing of such certificates. The commission may limit the fee so paid to a maximum. Such fee shall be paid to the agent by the State Treasurer upon the voucher of the commission in the same manner as other State expenses are paid.

Amended 1946, c.136, s.21; 1959, c.145, s.2; 2003, c.13, s.125.



Section 39:10-26 - Standards For Used Motor Vehicles For Sale

39:10-26. Standards for used motor vehicles for sale
Unless otherwise provided in this act, no motor vehicle dealer shall sell at retail any used passenger motor vehicle to be registered in this State, unless such vehicle, meets the standards for the issuance of a certificate of approval as provided in chapter 8 of Title 39 of the Revised Statutes.

L.1971, c. 76, s. 1.



Section 39:10-27 - Failure To Meet Standards; Liability Of Seller

39:10-27. Failure to meet standards; liability of seller
In the event that any such used passenger motor vehicle is sold at retail and has any defect, which results in its rejection for failure to meet the standards for issuance of such a certificate of approval, in the absence of a waiver as provided in this act, the seller shall make, or cause to be made, all the necessary repairs, without charge, or return the full purchase price to the purchaser; provided that such defect or defects are not the result of the purchaser's own act.

L.1971, c. 76, s. 2.



Section 39:10-28 - Specification Of Intended Registration In Written Agreement; Informing Purchaser Of Dealer's Responsibilities

39:10-28. Specification of intended registration in written agreement; informing purchaser of dealer's responsibilities
Prior to entering into any agreement for the retail sale of a used passenger motor vehicle, the dealer shall inquire as to whether the vehicle to be purchased is intended for registration in this State in the condition sold and, if so, such fact shall be specified in the written agreement between the dealer and the purchaser, and the dealer, prior to execution of the agreement of sale, shall inform the purchaser of the dealer's responsibilities under this act.

L.1971, c. 76, s. 3.



Section 39:10-29 - Waiver Of Dealer's Obligation; Effect

39:10-29. Waiver of dealer's obligation; effect
Any agreement of retail sale may contain a provision whereby the purchaser waives the dealer's obligation under section 2 of this act; provided, however, any such waiver must be separately stated in the agreement of retail sale and separately signed by the purchaser.

The signing of such a waiver by the purchaser shall also serve to eliminate any criminal responsibility placed upon any motor vehicle dealer by this act.

L.1971, c. 76, s. 4.



Section 39:10-30 - Violations; Penalty

39:10-30. Violations; penalty
Any dealer who fails to comply with the provisions of this act is a disorderly person.

L.1971, c. 76, s. 5.



Section 39:10-31 - "Salvage Certificate Of Title" Defined

39:10-31. "Salvage certificate of title" defined
As used in this act "salvage certificate of tile" means a document issued by the Director of the Division of Motor Vehicles which serves as proof of ownership of a motor vehicle and provides a method of transfer of the vehicle only as a salvage motor vehicle.

L.1983, c. 323, s. 1.



Section 39:10-32 - Vehicle Reported Stolen Or Damaged; Surrender Of Certificate Of Ownership; Issuance Of Salvage Certificate Of Title.

39:10-32 Vehicle reported stolen or damaged; surrender of certificate of ownership; issuance of salvage certificate of title.
2. a. If a motor vehicle has either been reported as being stolen or suffered sufficient damage to render it economically impractical to repair, the person in possession of the certificate of ownership for the vehicle shall surrender the certificate of ownership to the chief administrator along with a statement setting forth how the person acquired the certificate of ownership.

b.The chief administrator, after determining ownership, shall issue a salvage certificate of title to a person who surrenders a certificate of ownership pursuant to subsection a. of this section.

c. (1) Notwithstanding any provision of law to the contrary, when an insurer licensed to do business in New Jersey settles a total loss claim with the owner of a motor vehicle, and the owner of the motor vehicle fails to assign and deliver the motor vehicle's certificate of ownership to the insurer within 30 days of the payment of the claim, the insurer or an agent of the insurer may apply to the chief administrator for a certificate of ownership or a salvage certificate of title for the motor vehicle in the name of the insurer without providing a certificate of ownership; provided that the chief administrator determines that the issuance of a certificate of ownership is appropriate, in accordance with the provisions of P.L.1983, c.323 (C.39:10-31 et seq.).

The provisions of this subsection shall only apply when the most recent certificate of ownership for the motor vehicle was issued by this State.

(2)The insurer shall provide notice to the owner and any lienholder of the motor vehicle identified in the records of the commission at least 30 days prior to applying for a certificate of ownership or a salvage certificate of title pursuant to this subsection. The notice shall be sent by certified mail or commercial courier whose regular business is delivery service and that provides proof of delivery to the owner and any lienholders at the last known address identified in the records of the commission. Failure to provide the notice required by this paragraph shall be cause for the chief administrator to deny issuance of a certificate of ownership or a salvage certificate of title.

(3)The application for a certificate of ownership or a salvage certificate of title shall be made on a form prescribed by the chief administrator and shall include proof of payment of the claim, proof that the insurer requested the certificate of ownership, and proof that notice was provided, as required by paragraph (2) of this subsection, to the owner and any lienholders of the motor vehicle. Failure to provide the proof required by this paragraph shall be cause for the chief administrator to deny issuance of a certificate of ownership or a salvage certificate of title.

(4)If, based upon the records of the commission, there was an outstanding lien or liens against the motor vehicle immediately prior to the payment of the claim and the claim was paid to a lienholder or lienholders, or to a lienholder or lienholders and the owner jointly, the proof of payment required pursuant to paragraph (3) of this subsection shall also include proof that the claim was paid to, or a letter stating that the lienholder has no interest in the motor vehicle was received from, each lienholder identified in the records of the commission. Failure to provide the proof required by this paragraph shall be cause for the chief administrator to deny issuance of a certificate of ownership or a salvage certificate of title.

(5)Upon proper application, the chief administrator shall issue a certificate of ownership or a salvage certificate of title, as appropriate, in the name of the insurer. In the event the insurer sells the motor vehicle, the insurer shall assign the certificate of ownership or salvage certificate of title to the buyer.

d. (1) Notwithstanding any provision of law to the contrary, when an insurer licensed to do business in New Jersey settles a total loss claim with the owner of a motor vehicle, and the owner of the motor vehicle fails to assign and deliver the motor vehicle's certificate of ownership to the insurer within 30 days of the payment of the claim, the insurer or an agent of the insurer may apply to the chief administrator for a certificate of ownership or a salvage certificate of title for the motor vehicle in the name of the insurer without providing a certificate of ownership; provided that the chief administrator determines that the issuance of a certificate of ownership is appropriate, in accordance with the provisions of P.L.1983, c.323 (C.39:10-31 et seq.).

The provisions of this subsection shall only apply when the most recent certificate of ownership for a motor vehicle was issued by another state; the motor vehicle records of the jurisdiction that issued the certificate of ownership indicate that there are no liens recorded against the motor vehicle; and the motor vehicle was damaged, stolen, or recovered in this State, was owned by a resident of this State immediately prior to a total loss settlement by an insurer, or as otherwise permitted by the chief administrator.

(2)The insurer shall provide notice by certified mail or commercial courier whose regular business is delivery service and that provides proof of delivery to the owner at least 30 days prior to applying for a certificate of ownership or a salvage certificate of title pursuant to this subsection. Failure to provide the notice required by this paragraph shall be cause for the chief administrator to deny issuance of a certificate of ownership or a salvage certificate of title.

(3)The application shall be made on a form prescribed by the chief administrator and shall include proof of payment of the claim, proof that the insurer requested the certificate of ownership, and proof that notice was provided to the owner of the motor vehicle pursuant to paragraph (2) of this subsection. Failure to provide the proof required by this paragraph shall be cause for the chief administrator to deny issuance of a certificate of ownership or a salvage certificate of title.

(4)Upon proper application, the chief administrator shall issue a certificate of ownership or a salvage certificate of title, as appropriate, in the name of the insurer for the motor vehicle. In the event the insurer sells the motor vehicle, the insurer shall assign the certificate of ownership or salvage certificate of title to the buyer.

e. (1) Notwithstanding any provision of law to the contrary, when an insurer licensed to do business in New Jersey settles a total loss claim with the owner of a motor vehicle and the insurer obtains the certificate of ownership for the vehicle, but it is not properly assigned to the insurer within 30 days of the payment of the claim, the insurer or an agent of the insurer may apply to the chief administrator for a certificate of ownership or a salvage certificate of title , as appropriate, in the name of the insurer.

(2)The insurer shall provide notice to the owner and any lienholder, based upon the records of the commission, at least 30 days prior to applying for a certificate of ownership or a salvage certificate of title pursuant to this subsection. The notice shall be sent by certified mail or commercial courier whose regular business is delivery service and that provides proof of delivery to the owner and any lienholder at the last known address based upon the records of the commission. Failure to provide the notice required by this paragraph shall be cause for the chief administrator to deny issuance of a certificate of ownership or a salvage certificate of title.

(3)The application for a certificate of ownership or a salvage certificate of title shall be made on a form prescribed by the chief administrator and shall include proof of payment of the claim, the certificate of ownership, proof that the insurer attempted to obtain the proper assignment of the certificate of ownership, and proof that notice was provided to the owner of the motor vehicle and any lienholder, in accordance with paragraph (2) of this subsection. Failure to provide the proof required by this paragraph shall be cause for the chief administrator to deny issuance of a certificate of ownership or a salvage certificate of title.

(4)Upon proper application, the chief administrator shall issue a certificate of ownership or a salvage certificate of title, as appropriate, in the name of the insurer. In the event the insurer sells the motor vehicle, the insurer shall assign the certificate of ownership or salvage certificate of title to the buyer.

f. (1) If an insurer requests that a salvage processor, whose primary business is the sale of total loss motor vehicles on behalf of insurers, take possession of a motor vehicle that is the subject of an insurance claim and subsequently, the insurer does not take ownership of the vehicle, the insurer may authorize the salvage processor to release the vehicle to the owner or lienholder. The insurer shall provide to the salvage processor a release statement authorizing the release of the vehicle to the owner or lienholder.

Upon receiving a release statement from an insurer, the salvage processor shall, within five business days, provide notice to the owner and any lienholder identified in the records of the commission, informing the owner and any lienholder that the vehicle may be released, upon payment of any outstanding charges, and that failure to claim the vehicle will result in the vehicle being deemed abandoned. The notice shall include an invoice for any outstanding charges owed to the salvage processor and shall inform the owner or lienholder that the vehicle is required to be claimed within 60 days from the date of the notice. The notice shall also inform the owner or lienholder of the location of the vehicle. The notice required under this subsection shall be sent by certified mail or commercial courier whose regular business is delivery service and that provides proof of delivery to the last known address based upon the records of the commission.

(2)Notwithstanding any provision of law to the contrary, in the event the owner or lienholder of the vehicle does not claim the vehicle within 60 days after the date of the notice, the vehicle shall be deemed abandoned and the salvage processor may apply to the chief administrator for the issuance of a salvage certificate of title or a junk title certificate for the motor vehicle in the name of the salvage processor without providing a certificate of ownership. The application shall include proof that notice was provided to the owner of the motor vehicle and any lienholder.

(3)Upon proper application, the chief administrator shall issue a salvage certificate of title or a junk title certificate, as appropriate, in the name of the salvage processor, which shall extinguish any existing liens against the motor vehicle. If the salvage processor sells the motor vehicle, the salvage certificate of title or junk title certificate shall be assigned to the buyer and the vehicle shall be transferred without any liens against it.

g.The chief administrator shall be immune from liability for any errors or misrepresentations made by an insurer pursuant to subsections c., d., and e. of this section or by a salvage processor pursuant to subsection f. of this section.

L.1983, c.323, s.2; amended 2015, c.208.



Section 39:10-33 - Recovery Of Stolen Vehicle; Conditions For Issuance Of Certificate Of Ownership

39:10-33. Recovery of stolen vehicle; conditions for issuance of certificate of ownership
If a motor vehicle reported as being stolen is subsequently recovered, a certificate of ownership for the vehicle which had been surrendered to the director by a person pursuant to subsection a. of section 2 of this act may be issued by the director to that person only if:

a. The person presents to the director a salvage certificate of title for the motor vehicle;

b. The person presents to the director a report from the law enforcement agency which recovered the vehicle; and

c. The vehicle passes an inspection at a State inspection facility to determine the accuracy of its vehicle identification number.

L.1983, c. 323, s. 3.



Section 39:10-34 - Repair Of Damaged Vehicle; Conditions For Issuance Of Certificate Of Ownership

39:10-34. Repair of damaged vehicle; conditions for issuance of certificate of ownership
If a motor vehicle which has suffered sufficient damage to render it economically impractical to repair is subsequently repaired, a certificate of ownership for the vehicle may be issued to a person only if:

a. The person presents to the director a salvage certificate of title;

b. The repaired vehicle is inspected by an official specially designated by the director to determine the accuracy of its vehicle identification number;

c. The person submits proof of ownership of repair parts used to the director; and

d. The person complies with any other requirement the director deems appropriate.

L.1983, c. 323, s. 4.



Section 39:10-35 - Fee For Inspection

39:10-35. Fee for inspection
The director shall establish a fee for the inspections required under sections 3 and 4 of this act. The fees shall be deposited in a non-lapsing fund which is dedicated to the administration of this act.

L.1983, c. 323, s. 5.



Section 39:10-36 - Vehicle Issued Salvage Certificate Of Title By Another State

39:10-36. Vehicle issued salvage certificate of title by another state
If a motor vehicle has been issued a salvage certificate of title, or similar document, by another state, that vehicle may be issued a certificate of ownership pursuant to section 3 or 4 of this act.

L.1983, c. 323, s. 6.



Section 39:10-37 - Rules And Regulations

39:10-37. Rules and regulations
The director shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) he deems advisable to effectuate the purposes of this act.

L.1983, c. 323, s. 7.



Section 39:10-38 - Sale Of Motorcycles Permitted On Sunday, Certain Circumstances.

39:10-38 Sale of motorcycles permitted on Sunday, certain circumstances.

1.Any dealer engaged in the business of selling motorcycles and licensed pursuant to R.S.39:10-19 and who holds a franchise from a manufacturer of new motorcycles may engage in the business of buying, selling, or exchanging motorcycles in this State on any day of the week, except that such a dealer shall not be permitted to engage in the business of buying, selling, or exchanging motorcycles on a Sunday in any county where Sunday sales are prohibited pursuant to sections 14 through 18 of P.L.1999, c.90 (C.40A:64-1 et seq.). Nothing in this act shall be construed to affect the sale of automobiles, nor shall it be construed to require a dealer to conduct business on any particular day of the week.

L.2011, c.29, s.1.



Section 39:10A-1 - Public Auction Of Abandoned Motor Vehicles; Notices Required.

39:10A-1 Public auction of abandoned motor vehicles; notices required.

1. a. When the State or any county, county park commission, municipality or any authority created by any thereof, hereinafter referred to as a "public agency," shall have taken possession of a motor vehicle found abandoned, such taking of possession shall be reported immediately to

(1)The Chief Administrator of the Motor Vehicle Commission on a form prescribed by the administrator, for verification of ownership and

(2)The National Insurance Crime Bureau.

(3)Upon receipt of verification of ownership of the vehicle from the administrator, the public agency shall within three business days provide notice of possession of the vehicle to the owner of record and the holder of any security interest filed with the administrator by telephone, mail, facsimile or electronically. The public agency may assess the person claiming the vehicle, be it the owner of record or the holder of any security interest, for the actual costs of providing the notice required under this paragraph.

(4)The public agency shall also within three business days notify the person storing the abandoned motor vehicle. The notice shall be given in the same manner as in the case of notification of the owner of record and the security interest holder and shall include the name and address of the owner of record and the holder of any security interest in the stored motor vehicle.

(5)Upon receipt of the notice required by paragraph (4) of this subsection, the person storing the abandoned motor vehicle shall provide notice to the owner of record and to any security interest holder.

(a)The notice shall be by first class mail, with a certificate of mailing, and shall include a schedule of the costs imposed for storing the motor vehicle and instructions explaining how the owner of record or the security interest holder may claim the stored motor vehicle.

(b)Except as provided in subparagraph (c) of this paragraph, if the person storing the motor vehicle fails to provide this notice to the owner of record and to the security interest holder within 30 days of the date on which the storer of the vehicle received the notice required under paragraph (4) from the public agency, the maximum amount that person may charge the owner of record or the security interest holder for storing that motor vehicle shall be $750, provided that the owner of record or security interest holder submits a proper claim for the vehicle not later than the 30th day following the date the notice is delivered from the public agency to the person storing the motor vehicle.

(c)When a vehicle is abandoned due to the death or incapacitation of the driver or any passenger, the person storing the vehicle shall charge the owner of record or the security interest holder no more than $100 for the first 72 hours after the vehicle is placed on the premises.

(d)If the owner of record or security interest holder fails to submit a proper claim for the vehicle on or before that 30th day, the person storing the motor vehicle may charge the security interest holder reasonable costs for the removal and storage of the motor vehicle. If the notice is properly provided by the person storing the motor vehicle, that person may charge the owner of record or the security interest holder reasonable costs for the removal and storage of the motor vehicle from the date the person removed and stored the motor vehicle.

(e)The public agency may assess the person storing the abandoned motor vehicle, and the person storing the abandoned motor vehicle may assess the security interest holder, for the actual costs of providing the notices required under paragraphs (4) and (5) of this subsection.

b.When such motor vehicle which has been ascertained not to be stolen and to be one which can be certified for a junk title certificate under section 3 of P.L.1964, c.81 (C.39:10A-3) shall have remained unclaimed by the owner or other person having a legal right thereto for a period of 15 business days, even if at that time the owner has not been identified as a result of efforts to make identification by the public agency or the Motor Vehicle Commission, the same may be sold at auction in a public place. If the certified motor vehicle is sold at auction prior to identification of the owner, the public agency shall document the condition of the motor vehicle in writing and with photographs prior to the sale; document the amount obtained from the sale of the motor vehicle; and notify the owner, if his name and address are identified after the sale, of the actions taken by the public agency to dispose of the motor vehicle.

c.When a motor vehicle which cannot be certified for a junk title certificate under section 3 of P.L.1964, c.81 (C.39:10A-3) remains unclaimed by the owner or other person having a legal right thereto for a period of 20 business days, the motor vehicle may be sold at auction in a public place, but shall be sold no later than 90 business days after the public agency takes possession of the vehicle.

d.The public agency shall give notice of a sale conducted pursuant to subsection b. or c. of this section, by certified mail, to the owner, if his name and address be known and to the holder of any security interest filed with the administrator, and by publication in a form to be prescribed by the administrator by one insertion, at least five days before the date of the sale, in one or more newspapers published in this State and circulating in the municipality in which such motor vehicle is held.

L.1964, c.81, s.1; amended 1986, c.173; 1987, c.127, s.5; 1989, c.66; 2006, c.91; 2008, c.107, s.2; 2015, c.95, s.8.



Section 39:10A-2 - Reclaiming Possession; Payment Of Costs And Penalties

39:10A-2. Reclaiming possession; payment of costs and penalties
At any time prior to sale the owner or other person entitled thereto may reclaim possession of the motor vehicle upon payment of the reasonable costs of removal and storage of the vehicle and any fine or penalty and court costs assessed against him for a violation which gave rise to the seizure or taking possession of such vehicle.

L.1964, c. 81, s. 2.



Section 39:10A-3 - Issuance Of Junk Title Certificate; Grounds

39:10A-3. Issuance of junk title certificate; grounds
If the public agency taking possession of a motor vehicle pursuant to this act shall, in its report thereof to the director, certify on an application prescribed by him that such motor vehicle is incapable of being operated safely or of being put in safe operational conditional except at a cost in excess of the value thereof, the division shall, without further certification or verification, issue to the public agency for a fee of $2.00 a junk title certificate thereto, with proper assignment thereon, which shall be assigned and delivered to the purchaser of the vehicle at public sale.

L.1964, c. 81, s. 3. Amended by L.1975, c. 180, s. 19, eff. Jan. 1, 1976.



Section 39:10A-4 - Execution And Delivery Of Application For Certificate Of Ownership; Issuance Of Certificate; Fee

39:10A-4. Execution and delivery of application for certificate of ownership; issuance of certificate; fee
Upon the sale of any motor vehicle for which no junk title certificate shall have been issued, the public agency shall execute and deliver to the purchaser an application for certificate of ownership prescribed by the director in the same form and manner as provided in Revised Statutes 39:10-15, which shall also contain the name and address, if known, of the former owner. Such application shall be accepted by the director for issuance of a certificate of ownership for a fee of $3.00.

L.1964, c. 81, s. 4. Amended by L.1968, c. 130, s. 16, eff. Aug. 1, 1968.



Section 39:10A-5 - Sale As Barring Claims Of Interest; Remission Of Proceeds Of Sale

39:10A-5. Sale as barring claims of interest; remission of proceeds of sale
Upon the sale of a motor vehicle pursuant to the provisions of this act all claims of interest therein shall be forever barred and the proceeds realized therefrom after payment of the expenses of possession and sale, shall be remitted to the treasury of the public agency as its sole property.

L.1964, c. 81, s. 5.



Section 39:10A-6 - Rules And Regulations

39:10A-6. Rules and regulations
The Director of the Division of Motor Vehicles may make and promulgate rules and regulations to implement the provisions of this act.

L.1964, c. 81, s. 6.



Section 39:10A-7 - Additional Remedy

39:10A-7. Additional remedy
This act is intended to provide an additional remedy and shall not be construed to supersede procedures provided under any other act.

L.1964, c. 81, s. 7.



Section 39:10A-8 - Motor Vehicle Abandoned At Repair Facility

39:10A-8. Motor vehicle abandoned at repair facility
For purposes of this act a motor vehicle shall be deemed to be abandoned if it is left at a motor vehicle repair facility without an attempt by the owner, a person on the owner's behalf or any other person having a legal right thereto to regain possession thereof:

a. For a period in excess of 60 days without the consent of an authorized representative of the motor vehicle repair facility;

b. For a period of 60 days in excess of the period for which consent has been given by an authorized representative of the motor vehicle repair facility; or

c. For a period in excess of 60 days after being notified by an authorized representative of the motor vehicle repair facility that service or repairs to the motor vehicle have been completed.

L.1983, c. 455, s. 1.



Section 39:10A-9 - Removal And Storage, Sale Or Obtaining Junk Title Certificate; Inapplicability If Dispute Between Repair Facility And Owner On Amount Due

39:10A-9. Removal and storage, sale or obtaining junk title certificate; inapplicability if dispute between repair facility and owner on amount due
a. An authorized representative of a motor vehicle repair facility may take one or more of the following actions with respect to an abandoned motor vehicle:

(1) Remove and store, or hire another person to remove and store the motor vehicle pursuant to section 3 of this act;

(2) Sell or cause the motor vehicle to be sold, at public or private sale, pursuant to section 4 of this act; or

(3) Cause a junk title certificate to be issued for the motor vehicle pursuant to section 5 of this act.

b. No motor vehicle shall be sold and no junk title certificate shall be issued pursuant to this act where the cause for a motor vehicle being left in the possession of a motor vehicle repair facility for a period in excess of that set forth in section 1 of this act is a dispute between the motor vehicle repair facility and the owner of the motor vehicle or other person having a legal right thereto regarding the amount to be paid in order to regain possession of the motor vehicle.

L.1983, c. 455, s. 2.



Section 39:10A-10 - Notice To Owner Of Intent To Remove And Store

39:10A-10. Notice to owner of intent to remove and store
Prior to the removal and storage of a motor vehicle pursuant to section 2. a.(1) of this act, an authorized representative of a motor vehicle repair facility shall give the owner of the motor vehicle or other person having a legal right thereto 30 days' notice of the intent to remove and store the motor vehicle.

L.1983, c. 455, s. 3.



Section 39:10A-11 - Notice Of Intent To And Of Date, Time, Place And Manner Of Sale

39:10A-11. Notice of intent to and of date, time, place and manner of sale
Prior to the sale of a motor vehicle pursuant to section 2. a.(2) of this act, an authorized representative of a motor vehicle repair facility shall:

a. Give the owner of the motor vehicle or other person having a legal right thereto, the holder of any security interest in the motor vehicle filed with the Director of the Division of Motor Vehicles and the Director of the Division of Motor Vehicles 30 days notice of the intent to sell the motor vehicle or cause it to be sold; and

b. Give the owner of the motor vehicle or other person having a legal right thereto and the holder of any security interest in the motor vehicle filed with the Director of the Division of Motor Vehicles at least five days notice of the date, time, place and manner of the proposed sale.

L.1983, c. 455, s. 4.



Section 39:10A-12 - Junk Title Certificate; Issuance; Notice

39:10A-12. Junk title certificate; issuance; notice
If a motor vehicle repair facility determines that a motor vehicle subject to the provisions of this act is incapable of being operated safely or of being put in safe operational condition except at a cost in excess of the value thereof, an authorized representative of the motor repair facility shall so certify to the Director of the Division of Motor Vehicles, on an application prescribed by him, and the Division of Motor Vehicles shall thereupon, without further certification or verification, issue to the motor vehicle repair facility, for a fee of $10.00, a junk title certificate for the vehicle; but no title certificate shall be issued unless the motor vehicle repair facility first gives 30 days notice of its intention to obtain a junk title certificate to the owner of the motor vehicle or other person having a legal right thereto and to the holder of any security interest in the motor vehicle filed with the Director of the Division of Motor Vehicles.

L.1983, c. 455, s. 5.



Section 39:10A-13 - Notices; Writing; Method Of Delivery; Publication

39:10A-13. Notices; writing; method of delivery; publication
Any notice required to be given by this act shall be in writing and sent by certified or registered mail, return receipt requested, to the last known address of the person to whom the notice is to be given. In the event that the notice is unclaimed by the addressee, or if the address of the person to whom the notice is to be given is unknown to the person giving the notice and cannot be ascertained from the records on file with the Division of Motor Vehicles, the notice shall be given by publishing it twice in at least one newspaper published in this State and circulating in the municipality in which the motor vehicle is left.

L.1983, c. 455, s. 6.



Section 39:10A-14 - Reclamation Of Possession By Owner Prior To Sale Or Issuance Of Junk Title Certificate

39:10A-14. Reclamation of possession by owner prior to sale or issuance of junk title certificate
At any time prior to the sale of the motor vehicle or the issuance of a junk title certificate therefor, the owner of the motor vehicle may reclaim possession of the motor vehicle from the motor vehicle repair facility or other person with whom the motor vehicle is stored pursuant to this act, upon payment of the reasonable costs of removal and storage of the motor vehicle, the expenses incurred pursuant to the provisions of this act, and the charges for the servicing or repair of the motor vehicle.

L.1983, c. 455, s. 7.



Section 39:10A-15 - Sale Of Motor Vehicle; Certificate Of Ownership; Application; Issuance; Fee

39:10A-15. Sale of motor vehicle; certificate of ownership; application; issuance; fee
Upon the sale of a motor vehicle for which no junk title certificate has been issued, an application for a certificate of ownership on a form prescribed by the Director of the Division of Motor Vehicles shall be submitted to the director. The application, in addition to containing any information required by the director, shall set forth the name and address, if known, of the former owner and shall contain a certification from the motor vehicle repair facility selling the motor vehicle that the sale was in conformity with the provisions of this act. The application shall be accepted by the director for issuance of a certificate of ownership for a fee of $10.00.

L.1983, c. 455, s. 8.



Section 39:10A-16 - Bar Of Claims Of Former Owner, Other Person Formerly Having Legal Right And Holder Of Security Interest

39:10A-16. Bar of claims of former owner, other person formerly having legal right and holder of security interest
Upon the sale of a motor vehicle, or the issuance of a junk title certificate pursuant to the provisions of this act, all claims of interest in the motor vehicle of the former owner, any other person formerly having legal right thereto and any holder of a security interest shall be forever barred, except as provided for in section 10 of this act.

L.1983, c. 455, s. 9.



Section 39:10A-17 - Claims Allowable Against Repair Facility In Compliance With Act Only For Balance Of Proceeds Of Sale

39:10A-17. Claims allowable against repair facility in compliance with act only for balance of proceeds of sale
No claim of any kind may be asserted against a motor vehicle repair facility that complies with the provisions of this act by the owner of a motor vehicle for damages arising out of the storage, removal, sale or issuance of a junk title certificate for a motor vehicle except for the balance of the proceeds of the sale of the motor vehicle, if any, after deduction of the expenses of the sale, the costs and expenses incurred in the removal and storage of the motor vehicle and the charges of the motor vehicle repair facility for the servicing and repair of the motor vehicle.

L.1983, c. 455, s. 10.



Section 39:10A-18 - Pattern Or Practice Of Knowingly Violating Act Or Aids Or Advises Such Pattern Or Practice; Penalty

39:10A-18. Pattern or practice of knowingly violating act or aids or advises such pattern or practice; penalty
A motor vehicle repair facility, or any employee, officer or agent thereof, which or who engages in a pattern or practice of knowingly violating any of the provisions of this act or aids or advises in such a pattern or practice is guilty of a crime of the third degree.

L.1983, c. 455, s. 11.



Section 39:10A-19 - Rules And Regulations

39:10A-19. Rules and regulations
The Director of the Division of Motor Vehicles shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), to implement the provisions of this act.

L.1983, c. 455, s. 12.



Section 39:10A-20 - Act As Additional Remedy; Priority Of Perfected Lien Or Security Interest

39:10A-20. Act as additional remedy; priority of perfected lien or security interest
This act provides an additional remedy and shall not be construed to supersede procedures provided under any other act, and shall not be deemed to supersede or alter the priority of any perfected lien or security interest on an abandoned motor vehicle, which lien or security interest shall have priority over the amounts due to the motor vehicle repair facility.

L.1983, c. 455, s. 13.



Section 39:10B-1 - Definitions

39:10B-1. Definitions
As used in this act:

a. "Director" means the Director of the Division of Motor Vehicles in the Department of Law and Public Safety.

b. "Major motor vehicle component part" or "component part" means the following parts of any motor vehicle:

(1) engine;

(2) cowl;

(3) transmission;

(4) frame;

(5) each door;

(6) third member or rear end assembly;

(7) each front fender or each rear fender of a rear panel;

(8) front end assembly;

(9) rear clip; and

(10) any other parts of a motor vehicle designated by the director.

c. "Manufacturer's part number" means the original manufacturer's number located on a major motor vehicle component part.

d. "Scrap processor" means a person who, from a fixed location, utilizes machinery and equipment for processing and manufacturing iron, steel, or nonferrous metallic scrap, which is or has been a motor vehicle or component part, into prepared grades for sale for remelting purposes, and who does not sell the materials as motor vehicles or major motor vehicle component parts.

L.1983, c. 368, s. 1.



Section 39:10B-2 - Major Component Parts Lacking Manufacturer's Part Number; Identification; Records; Exemption; Production And Examination; Fines And Penalties; Seizure

39:10B-2. Major component parts lacking manufacturer's part number; identification; records; exemption; production and examination; fines and penalties; seizure
a. All major motor vehicle component parts which do not contain a manufacturer's part number shall be identified by a person who deals in used motor vehicles, motor vehicle salvage or the component parts of motor vehicles. The identification shall be made in a manner to be determined by the director when the component part is removed from a motor vehicle.

b. A person who deals in used motor vehicles, motor vehicle salvage or the component parts of motor vehicles who purchases major motor vehicle component parts out of state shall identify the parts in the manner to be determined by the director.

c. A person authorized under this section to identify motor vehicle component parts shall maintain a record of all motor vehicles and component parts which come into that person's possession together with a record of the disposition of the motor vehicles or the component parts. The records shall be maintained in a manner and form prescribed by the director and shall include proof of ownership for the motor vehicles or the component parts in that person's possession.

The director may, by regulation, exempt motor vehicles or component parts from all or a portion of the record keeping requirements based upon the age of the motor vehicles or the component parts if the director finds that the record keeping serves no useful purpose.

Upon the request of an agent of the director or a law enforcement officer, a person shall produce the records and permit the agent or officer to examine them, and the motor vehicle or component parts on the premises during business hours. For a failure to produce the records or to permit their inspection as required by this section, a person shall be subject to a fine of not less than $25.00 nor more than $100.00 or imprisonment for not more than 90 days, or both. In addition, an agent of the director or a law enforcement officer may seize or take possession of the motor vehicles or component parts and hold and dispose of them in accordance with the rules and regulations adopted by the director.

L.1983, c. 368, s. 2.



Section 39:10B-3 - Destroyed, Removed, Altered, Defaced Or Obliterated Manufacturer's Part Number Or Identification Number; Seizure Or Confiscation Of Vehicle; Arrests; Assigning And Affixing New Number; Restoration Of Number

39:10B-3. Destroyed, removed, altered, defaced or obliterated manufacturer's part number or identification number; seizure or confiscation of vehicle; arrests; assigning and affixing new number; restoration of number
a. Members of the State and local law enforcement agencies or members of the division who are designated by the director for this function shall seize and confiscate a detached major motor vehicle component part if the manufacturer's part number, the identification number required by section 2 of this act, or the identification number assigned by the division under subsection e. of this section has been destroyed, removed, altered, defaced, or obliterated.

b. The entire motor vehicle shall be seized and confiscated if the manufacturer's part number, the identification number required by section 2 of this act, or the identification number assigned by the division under subsection e. of this section of a major motor vehicle component part has been destroyed, removed, altered, defaced, or obliterated.

c. Members of the State and local law enforcement agencies shall arrest the alleged owner or custodian thereof. It shall be the duty of the police to retain the custody of each motor vehicle or major motor vehicle component part seized pending the prosecution of the person arrested, which shall remain in the custody of the police until the ownership thereof shall have been ascertained.

d. If a person other than the person arrested be the owner, the motor vehicle shall be returned to him as soon as he has arranged to have the division affix a new number to the major motor vehicle component part, and the division has done so, as provided in subsection e. of this section. No person other than an authorized member of the division shall assign and affix a new number to the motor vehicle or major motor vehicle component part. The division shall not release any vehicle or part so seized until it has affixed a new number to the part. At the time of the arrest the director shall be notified by the arresting officer.

e. If a detached major motor vehicle component part is seized and confiscated because it does not have a manufacturer's part number or the identification number required by section 2 of this act, or the appropriate number has been destroyed, removed, altered, defaced, or obliterated, or the entire vehicle has been seized because the appropriate number of a major motor vehicle component part has been destroyed, removed, altered, defaced, or obliterated, the number may be restored under the following conditions:

(1) If the owner or custodian of the motor vehicle or major motor vehicle component part can demonstrate that the damage to the manufacturer's part number or the number required by section 2 of this act was done without his knowledge, and can produce a bill of sale and, if applicable, title papers for the motor vehicle or major motor vehicle component part, the division shall return the motor vehicle or major motor vehicle part to him, provided that he arranges to have the division restore the damaged or obliterated number to the part, if possible, or affix a unique number to the part, as provided for in paragraph (2) of this subsection. The director is authorized to establish a reasonable fee for this service.

(2) If the owner or custodian of the motor vehicle or major motor vehicle component part cannot furnish title papers for the motor vehicle or a bill of sale for the major motor vehicle component part or if the alleged owner or custodian is arrested and convicted of the theft of the motor vehicle or major motor vehicle component part, an agent of the director or any police officer may seize and take possession of the vehicle or part and hold and dispose of it in accordance with rules and regulations adopted by the director, provided that the division first affixes a unique number to the major motor vehicle component part. The composition of this number shall indicate that it designates a used major motor vehicle component part. The director is authorized to establish a reasonable fee for this service, and this fee may be added to the price of the motor vehicle or major motor vehicle component part. The new number shall thereafter be used for identification, registration and all purposes of this act.

L.1983, c. 368, s. 3.



Section 39:10B-4 - Violations; Penalties; Defenses; Prima Facie Evidence; Burden Of Proof

39:10B-4. Violations; penalties; defenses; prima facie evidence; burden of proof
a. It shall be unlawful for a person to sell or offer for sale or transport a major motor vehicle component part or motor vehicle if a manufacturer's part number, an identification number required by section 2 of this act, or a number assigned by the division under section 3 of this act shall have been destroyed, removed, altered, defaced or so covered as to be concealed.

b. It shall be unlawful for a person to sell or offer for sale a component part from a motor vehicle less than three years old without providing the purchaser with an invoice indicating:

(1) The name and address of the seller and the purchaser;

(2) The price of the component part;

(3) The year, make, model and color of the motor vehicle from which the component part was removed; and

(4) The vehicle identification number of the motor vehicle from which the component part was removed.

c. It shall be unlawful for a person to purchase a major motor vehicle component part from a motor vehicle less than three years old without obtaining from the seller the invoice defined in subsection b. of this section.

d. It shall be unlawful for a person to transport a major motor vehicle component part unless that component part has been marked with an identification number as required by section 2 of this act or an identification number assigned by the division under subsection e. of section 3 of this act and the transporter has in his possession an invoice indicating:

(1) The name and address of the owner of the component part;

(2) The price of the component part;

(3) The year, make, model and color of the motor vehicle from which the component part was removed; and

(4) The vehicle identification number of the motor vehicle from which the component part was removed.

e. A person selling, offering to sell, transporting or purchasing a major motor vehicle component part or a motor vehicle in violation of the provisions of subsections a., b., c., or d. of this section is guilty of a crime of the fourth degree. A person who willfully removes, defaces, covers, alters or destroys a manufacturer's part number, an identification number required by section 2 of this act, or a number assigned by the division under section 3 of this act, is guilty of a crime of the third degree.

A person having possession of a major motor vehicle component part or a motor vehicle of which a manufacturer's part number, an identification number required by section 2 of this act, or a number assigned by the division under section 3 of this act, has been destroyed, removed, altered, defaced or so covered as to be concealed is guilty of a crime of the fourth degree. Upon prosecution under this section lack of knowledge of the condition of the number of the vehicle or part shall constitute a defense; but possession shall be prima facie evidence that the defendant had knowledge of the condition, and the burden of proof shall be upon him that he had no knowledge.

L.1983, c. 368, s. 4.



Section 39:10B-5 - Inapplicability Of Act To Scrap Processors

39:10B-5. Inapplicability of act to scrap processors
The provisions of this act shall not apply to scrap processors as defined in section 1 of this act.

L.1983, c. 368. s. 5.



Section 39:10B-6 - Rules And Regulations

39:10B-6. Rules and regulations
The director shall prescribe rules and regulations necessary to carry out the provisions of this act.

L.1983, c. 368, s. 6.



Section 39:10B-7 - Definitions Relative To Motor Vehicle Data Recording Devices.

39:10B-7 Definitions relative to motor vehicle data recording devices.

1.As used in this act:

"Owner" means a person having all the incidents of ownership, including the legal title of a vehicle whether or not such person lends, rents, or creates a security interest in the vehicle; a person entitled to the possession of a vehicle as the purchaser under a security agreement; or a person entitled to possession of the vehicle as the lessee pursuant to a written lease agreement, provided such agreement at inception is for a period in excess of three months.

"Recorded data" means the data stored or preserved electronically in a recording device identifying performance or operation information about the motor vehicle including, but not limited to the: speed of the motor vehicle or the direction in which the vehicle is traveling, or both; vehicle location data; vehicle steering performance; vehicle brake performance including, but not limited to, whether brakes were applied before a crash; driver's seatbelt status; and information concerning a crash in which the motor vehicle has been involved, including the ability to transmit such information to a central communications system. Recorded data excludes audio and video data.

"Recording device" means an electronic system, and the physical device or mechanism containing the electronic system, that primarily, or incidental to its primary function, preserves or records, in electronic form, data collected by sensors or provided by other systems within the vehicle. A recording device includes event data recorders, sensing and diagnostic modules, electronic control modules, automatic crash notification systems, geographic information systems, and any other device that records and preserves data that can be accessed through that vehicle. A recording device shall not include personal recording devices, such as video cameras, dashboard cameras, or mobile telephones with recording capabilities.

L.2015, c.60, s.1.



Section 39:10B-8 - Persons Permitted To Retrieve Data Relative To Recording Device.

39:10B-8 Persons permitted to retrieve data relative to recording device.

2. a. Except as provided in subsection c. of this section, no person, except the owner of the motor vehicle that contains the recording device, or the owner's representative, may retrieve, obtain, or use data recorded, stored, or transmitted from the recording device, unless:

(1)The owner of the motor vehicle, or the owner's representative, consents to the duration and scope of data retrieval, retention, and use, prior to or at the time the data is retrieved, obtained, or used;

(2)The recorded data is retrieved or obtained by a law enforcement officer pursuant to a search warrant issued by a judge of the Superior Court or upon order by a court of competent jurisdiction or, except for recorded data concerning vehicle location, a grand jury subpoena;

(3)The recorded data is used for the purpose of improving motor vehicle safety, security, performance, operation, compliance with traffic laws, or traffic management, including for medical research on physical reaction to motor vehicle accidents, provided that the identity of the owner, operator or other occupant of the motor vehicle is not disclosed with respect to the data. For the purposes of this paragraph, the disclosure of a vehicle identification number with the last six numbers deleted shall not constitute disclosure of the identity of the owner, operator, or other occupant;

(4)The recorded data is retrieved or obtained by a licensed new motor vehicle dealer, a motor vehicle repair or servicing facility and a technician or mechanic at such a facility, or the manufacturer of the motor vehicle, and used for the sole purpose of diagnosing, servicing, or repairing the motor vehicle;

(5)The recorded data is accessed by an emergency response provider and used for the sole purpose of determining the need for or facilitating an emergency medical response in the event of a motor vehicle crash, and assisting the emergency response provider in performing its duties; or

(6)The recorded data is retrieved or obtained pursuant to a legally proper discovery request or order in a civil action.

b.Any person who retrieves or obtains recorded data, except a law enforcement officer who retrieves or obtains the recorded data pursuant to paragraph (2) of subsection a. of this section, shall not further disclose such data, except that a person may further disclose recorded data pursuant to paragraph (3) , (4) , or (5) of subsection a. of this section if the identity of the owner, operator, or other occupant of the motor vehicle is not disclosed , or the owner of the motor vehicle, or the owner's representative, consents to the additional disclosure prior to it being further disclosed.

c.Recorded data may be retrieved, obtained, and used by a subscription service provider pursuant to a subscription service agreement if the agreement discloses that the data may be recorded, stored, and transmitted.

L.2015, c.60, s.2.



Section 39:10B-9 - Alteration, Deletion Of Certain Data Prohibited; Violations, Penalties.

39:10B-9 Alteration, deletion of certain data prohibited; violations, penalties.

3. a. No person shall knowingly alter or delete data on a recording device, or knowingly destroy a recording device with the intent to prevent access to or destroy the recorded data, within two years after a crash event that resulted in bodily injury or death.

b. (1) The alteration or deletion of data by a recording device with an overwriting or rewriting program or function, which is activated during the vehicle's normal operation, shall not be considered a knowing alteration or deletion pursuant to subsection a. of this section.

(2)There shall be a rebuttable presumption that a vehicle recycler or scrap recycling facility, as defined in section 3 of P.L.2005, c.54 (C.13:1E-99.84), has no knowledge of the involvement of a motor vehicle in a crash event that resulted in bodily injury or death.

c.A person in violation of subsection a. of this section shall be liable for a civil penalty of $5,000 for each offense, to be recoverable by the Chief Administrator of the New Jersey Motor Vehicle Commission pursuant to the provisions of the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2015, c.60, s.3.



Section 39:11-1 - Short Title

39:11-1. Short title
The short title of this chapter is the "motor vehicle junk law" .



Section 39:11-2 - "Motor Vehicle Junk Business," "Motor Vehicle Junk Yard" Defined.

39:11-2 "Motor vehicle junk business," "motor vehicle junk yard" defined.

39:11-2. The terms "motor vehicle junk business" or "motor vehicle junk yard" shall mean and describe any business and any place of storage or deposit of two or more unregistered motor vehicles which, in the opinion of the commission, are unfit for reconditioning for use for highway transportation, or used parts of motor vehicles or material which has been a part of a motor vehicle, the sum of which parts or material shall, in the opinion of the commission, be equal in bulk to two or more motor vehicles, but shall not include a salvage pool or auto auction whose primary business is the sale of total loss vehicles on behalf of insurance companies.

amended 2003, c.13, s.65; 2009, c.298, s.8.



Section 39:11-4 - Permit Or Certificate From Municipality Required.

39:11-4 Permit or certificate from municipality required.

39:11-4. A motor vehicle junk business or motor vehicle junk yard shall obtain a permit or certificate approving its proposed location from the governing body or zoning commission of the municipality in which it is proposed to establish or maintain the junk yard or business.

amended 2003, c.13, s.67; 2009, c.298, s.9.



Section 39:11-5 - Municipal Hearing; Fee

39:11-5. Municipal hearing; fee
Upon receipt of an application for the local permit or certificate of approval, the governing body or zoning commission of the municipality in which the junk business or junk yard is proposed to be established or maintained, shall hold a public hearing upon the application, which hearing shall take place not less than two weeks nor more than four weeks from the date of the application. Notice of the hearing shall be given the applicant and be published once in a newspaper having a circulation in the municipality not less than seven days before the date thereof.

No permit or certificate of approval shall be granted unless the governing body or zoning commission, as the case may be, shall, after the hearing, find that no unreasonable depreciation of surrounding property would ensue from the establishment or maintenance of the motor vehicle junk yard or business and that the best interests of the community require the operation of the yard or business at the location designated. The proximity of schools, churches or other places of public gatherings, the sufficiency in number of other similar places in the vicinity and the suitability of the applicant to receive the license, shall be taken into consideration in considering the application.

Each applicant shall pay a fee of ten dollars, the costs of publication and expenses of the hearing to the treasurer of the municipality.



Section 39:11-6 - Public Hearing.

39:11-6 Public hearing.

39:11-6. Upon request of the governing body or zoning commission, as the case may be, of the municipality in which the yard or business is proposed to be located, the commission shall hold a public hearing within the municipality not less than three nor more than five weeks from the date of the application. Notice of the hearing shall be given to the applicant and to the council or mayor, by mail, postage prepaid, and be published once in a newspaper having a circulation within the municipality, not less than seven days before the date of the hearing. The hearing shall be conducted by the commission or its authorized representative, and the applicant shall pay to the commission or its representative a fee of twenty-five dollars, the costs of the notices and the expenses of the hearing. Upon the conclusion of the hearing, the commission shall, within five days, recommend in writing to the governing body or the zoning commission, as the case may be, the granting or refusal of the local permit or certificate of approval, giving its reasons for the recommendation.

Amended 2003, c.13, s.68.



Section 39:11-7 - Discretion Of Commission Relative To Junk Yard, Business.

39:11-7 Discretion of commission relative to junk yard, business.

39:11-7. The commission or its representative, in connection with a request for a hearing made by a municipal governing body or zoning commission pursuant to R.S.39:11-6, may examine the location of the motor vehicle junk yard or business proposed to be established or maintained. The commission may recommend such conditions as it deems advisable, having regard to the depreciation of surrounding property and the health, safety, and general welfare of the public.

amended 2003, c.13, s.69; 2009, c.298, s.10.



Section 39:11-8 - Fee.

39:11-8 Fee.

39:11-8. A fee of $50 shall be paid by the applicant to the commission for the examination of the proposed location of each motor vehicle junk yard or business.

amended 1975, c.180, s.20; 2003, c.13, s.70; 2009, c.298, s.11.



Section 39:11-9 - Certification Of Vehicle's Condition.

39:11-9 Certification of vehicle's condition.

39:11-9. Every person owning or operating a motor vehicle junk business or motor vehicle junk yard and who is also licensed as a motor vehicle dealer pursuant to the provisions of R.S.39:10-19 shall certify to the commission, upon the sale by him of a motor vehicle, that, at the time of the sale, the motor vehicle was or was not, as the case may be, in suitable condition to be operated on the highways.

amended 2003, c.13, s.71; 2009, c.298, s.12.



Section 39:11-10 - Review Of Action.

39:11-10 Review of action.

39:11-10. A person aggrieved by the action of the governing body or zoning commission of a municipality under this chapter, or a person aggrieved by an action of the commission or its authorized representative under this chapter, may obtain a review in the Superior Court by a proceeding in lieu of prerogative writ.

Amended 1953, c.36, s.36; 2003, c.13, s.72.



Section 39:11-11 - Violations, Penalties.

39:11-11 Violations, penalties.

39:11-11. A person who violates any provision of R.S.39:11-9 of this Title shall be fined not less than $25 nor more than $100 or be imprisoned not more than 90 days, or both.

The provisions of said section shall be enforced and all penalties for the violation thereof shall be recovered in accordance with the provisions of "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) and in addition to the provisions and remedies therein contained, the following provisions and remedies shall be applicable in any proceeding brought for a violation of any of the provisions of said section:

a.The several municipal courts shall have jurisdiction of any such proceeding, in addition to the courts prescribed in "The Penalty Enforcement Law of 1999";

b.The complaint in any such proceeding may be made on information and belief by the commission, or any police or peace officer of any municipality, any county or the State;

c.A warrant may issue in lieu of summons;

d.Any police or peace officer shall be empowered to serve and execute process in any such proceeding;

e.The hearing in any such proceeding shall be without a jury;

f.Any such proceeding may be brought in the name of the commission or in the name of the State of New Jersey; and

g.Any sums received in payment of any fines imposed in any such proceeding shall be paid to the commission and shall be paid by it into the State treasury.

amended 1954, c.78; 1983, c.403, s.34; 2003, c.13, s.73; 2009, c.298, s.13.



Section 39:12-1 - Definitions

39:12-1. Definitions
As used in this act, the following words and terms shall have the following meanings:

a. "Drivers' school" means the business of giving instruction, for compensation, in the driving of motor vehicles and motorcycles;

b. "Person" includes an individual, corporation, and partnership;

c. "Place of business" means a designated location at which the business of a drivers' school is conducted; and

d. "Fraudulent practices" shall include, but shall not be limited to,

(1) any conduct or representation tending to give the impression that a license to operate a motor vehicle or motorcycle or any other license, registration or service granted by the Director of Motor Vehicles in the Department of Law and Public Safety may be obtained by any means other than the means prescribed by law or by furnishing or obtaining the same by illegal or by improper means or

(2) the requesting, accepting, exacting or collecting of money for such purpose.

L.1951, c. 216, p. 775, s. 1.



Section 39:12-2 - License Required To Conduct Drivers' School; Application; Fees.

39:12-2 License required to conduct drivers' school; application; fees.

2.No person shall engage in the business of conducting a drivers' school without being licensed therefor by the Chief Administrator of the New Jersey Motor Vehicle Commission. Application therefor shall be in writing and contain such information therein as he shall require on initial and renewal applications, including the applicant's Federal Tax Identification number, State tax identification number and proof of workers' compensation insurance coverage by a mutual association or stock company authorized to write coverage on such risks in this State or written authorization by the Commissioner of Banking and Insurance to self-insure for workers' compensation pursuant to R.S.34:15-77. The applicant shall file a surety bond in the amount of $10,000 issued by a company authorized to transact surety business in this State and payable to the division. A license shall not be issued or renewed unless the applicant or an employee is a qualified supervising instructor. For purposes of this section, a "qualified supervising instructor" shall mean a drivers' school instructor who a. is currently licensed and has been licensed by the division for at least two years prior to submission of the initial or renewal application, b. has successfully provided a minimum of 500 hours of behind-the-wheel instruction, and c. has successfully completed a three credit New Jersey driver education college course offered by a college or university licensed by the New Jersey Commission on Higher Education. The applicant shall furnish, together with the application, satisfactory evidence that the applicant or an employee is a qualified supervising instructor as set forth herein, except that an applicant for license renewal shall have one year after the date this act becomes effective to furnish evidence of completion of a three credit New Jersey driver education college course to the division. If the application is approved, the applicant shall be granted a license to teach approved courses in classroom and behind-the-wheel driver education upon the payment of a fee of $250.00; provided, however, no license fee shall be charged for the issuance of a license to any board of education, school board, public, private or parochial school, which conducts a course in driver education, approved by the State Department of Education. A license so issued shall be valid during the calendar year. The annual fee for renewal shall be $200. The chief administrator shall issue a license certificate or license certificates to each licensee, one of which shall be displayed in each place of business of the licensee.

For the purposes of this section, each applicant for a license shall submit to the chief administrator the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The chief administrator is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the chief administrator in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

A public, parochial or private school or a drivers' school licensed by the chief administator pursuant to this section shall be authorized to provide behind-the-wheel driving instruction.

Upon further application to the chief administrator, a drivers' school licensed by the chief administrator pursuant to this section may be approved by the chief administrator to conduct a State approved written drivers' examination, eye examination, or remedial training course, subject to a fee and annual renewal thereof in an amount which shall be determined by the chief administrator. The examinations and training course shall be administered pursuant to rules and regulations promulgated by the chief administrator and subject to oversight by the division. The authority of the chief administrator to suspend, revoke or deny issuance of an initial or renewal license to operate a drivers' school or an instructor's license, and to assess fines, pursuant to this chapter, shall apply to any violations related to the administration of a State approved written drivers' examination, eye examination or remedial training course.



Section 39:12-2.1 - Recognition Of Behind-the-wheel Instructional Experience For Drivers' School License.

39:12-2.1 Recognition of behind-the-wheel instructional experience for drivers' school license.


1.Notwithstanding any law, rule or regulation to the contrary, a person who is employed as a driving instructor in a public or non-public secondary school shall receive hour-for-hour credit from the Division of Motor Vehicles for the person's behind-the-wheel instructional experience towards the fulfillment of any behind-the-wheel hourly instructional requirement necessary to obtain a drivers' school license. The principal of the high school or superintendent of the school district shall affirm, in the form of an affidavit, the person's total number of hours of behind-the-wheel instructional experience.

For the purposes of this act, behind-the-wheel instructional experience for courses taught only on public highways and streets is applicable to fulfillment of any behind-the-wheel hourly instructional requirement. Instructional experience using simulator devices and driving ranges shall not be applicable to the provisions of this act.

L.1998,c.76,s.1.



Section 39:12-2.2 - Provision Of List Of Licensed Drivers' Schools To School Districts.

39:12-2.2 Provision of list of licensed drivers' schools to school districts.

2.The Director of the Division of Motor Vehicles shall, by January 31st of each year, provide to the Department of Education a list of all drivers' schools licensed by the director pursuant to section 2 of P.L.1951, c.216 (C.39:12-2) and the department shall disseminate the list to all school districts in the State.

L.1999,c.270,s.2.



Section 39:12-3 - Grounds For Denial Of Application

39:12-3. Grounds for denial of application
The director may deny the application of any person for a license if, in his discretion, he determines that:

a. Such applicant has made a material false statement or concealed a material fact in connection with his application;

b. Such applicant, any officer, director, stockholder or partner, or any other person directly or indirectly interested in the business, was the former holder of a license under this act, or was an officer, director, stockholder or partner, in a corporation or partnership which held a license under this act and which license was revoked or suspended by the director;

c. Such applicant or any officer, director, stockholder, partner, employee, or any other person directly or indirectly interested in the business, has been convicted of a crime;

d. Such applicant has failed to furnish satisfactory evidence of good character, reputation and fitness;

e. Such applicant does not have a place of business as required by this act;

f. Such applicant is not the true owner of the drivers' school; or

g. The application is not accompanied by a copy of a standard liability insurance policy in the amount of $10,000.00 for personal injury to, or death of, any 1 person, $20,000.00 for personal injury to, or death of, any number of persons involved in any 1 accident, and $5,000.00 for property damage in any 1 accident, suffered, or caused by reason of the negligence of the applicant or any agent or employee of the applicant, approved as to form and coverage by the director, and issued by a company duly licensed to transact business in this State under the insurance laws of this State.

L.1951, c. 216, p. 776, s. 3. Amended by L.1959, c. 44, p. 149, s. 1.



Section 39:12-4 - Rules

39:12-4. Rules
The director may make such rules as he deems reasonable for the conduct of drivers' schools.

L.1951, c. 216, p. 777, s. 4.

39:12-4.1 Inspection of premises of licensee; violations, fines.

10.The director shall make or cause to be made a full and complete inspection, at least annually, of the premises of each licensee at reasonable hours as the director may deem necessary to be assured that the licensee and the premises comply at all times with the provisions of this title governing drivers' schools, as well as the rules and regulations and the minimum standards established thereunder. A violation of such rules, regulations and standards sufficient to be considered more than de minimis shall result in a fine for the first violation of no less than $500 or more than $1,500; for a second violation, a fine of no less than $1,500 or more than $2,500; and for a third or subsequent violation, the suspension or revocation by the director of the license of any drivers' school.

L.2001,c.420,s.10.



Section 39:12-4.1 - Inspection Of Premises Of Licensee; Violations, Fines.

39:12-4.1 Inspection of premises of licensee; violations, fines.

10.The director shall make or cause to be made a full and complete inspection, at least annually, of the premises of each licensee at reasonable hours as the director may deem necessary to be assured that the licensee and the premises comply at all times with the provisions of this title governing drivers' schools, as well as the rules and regulations and the minimum standards established thereunder. A violation of such rules, regulations and standards sufficient to be considered more than de minimis shall result in a fine for the first violation of no less than $500 or more than $1,500; for a second violation, a fine of no less than $1,500 or more than $2,500; and for a third or subsequent violation, the suspension or revocation by the director of the license of any drivers' school.

L.2001,c.420,s.10.



Section 39:12-5 - Instructor's License; Motorcycle Endorsement; Fees.

39:12-5 Instructor's license; motorcycle endorsement; fees.

5.No person shall be employed by any such licensee to give instruction in driving a motor vehicle unless he shall be licensed to act as such instructor by the chief administrator. No person shall be employed by such licensee to instruct a motorcycle safety education course as established pursuant to section 1 of P.L.1991, c.452 (C.27:5F-36) unless he has received from the chief administrator a motorcycle safety education instructor endorsement to his instructor's license. The chief administrator shall issue a motorcycle safety education instructor endorsement to an instructor's license if the person meets the requirements set forth in section 2 of P.L.1991, c.452 (C.27:5F-37).

Application for an instructor's license or for a motorcycle safety education instructor endorsement to an instructor's license shall be in writing and shall contain such information as the chief administrator shall require.

The initial fee for an instructor's license shall be $75.00 and a fee for an annual renewal thereof shall be $50. No additional fee shall be charged by the chief administrator for a motorcycle safety education instructor endorsement. The license so issued shall be valid for the calendar year within which it is issued, and renewals shall be for succeeding calendar years.

For the purposes of this section, each applicant for a license shall submit to the chief administrator the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The chief administrator is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the chief administrator in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1951,c.216,s.5; amended 1952, c.296, s.1; 1975, c.180, s.22; 1991, c.452, s.8; 1994, c.60, s.30; 2003, c.199, s.24.



Section 39:12-6 - Denial Of License, Endorsement Applications

39:12-6. Denial of license, endorsement applications
6. The director may deny the application of any person for an instructor's license or for a motorcycle safety education instructor endorsement to an instructor's license if, in his discretion, he determines that:

a. the applicant has made a material false statement or concealed a material fact in connection with his application therefor;

b. the applicant has failed to furnish satisfactory evidence of the facts required of him in section five of this act; or

c. the applicant for an instructor's license is not of good moral character; that he has not held a license to drive a motor vehicle within the State for the past three consecutive years; that he has not had a driving record satisfactory to the director; that he has been convicted of crime; that he is disqualified for a motorcycle safety education instructor endorsement for any reason set forth in section 2 of P.L.1991, c.452 (C.27:5F-37).

L.1951,c.216,s.6; amended 1952,c.296,s.2; 1991,c.452,s.9.



Section 39:12-7 - Suspension Or Revocation Of Or Refusal To Issue Renewal Of School License, Grounds For

39:12-7. Suspension or revocation of or refusal to issue renewal of school license, grounds for
The director, or any employee of the Division of Motor Vehicles deputized by him, may suspend or revoke any school license issued under the provisions of this act or refuse to issue a renewal thereof if:

a. The licensee has made a material false statement or concealed a material fact in connection with the application for a license or the renewal thereof;

b. The licensee or any partner or officer of the licensee has been convicted of a crime;

c. The licensee has failed to comply with any of the provisions of this act or any of the rules and regulations of the director establishing instructional standards and procedures;

d. The licensee or any partner or officer of such licensee has been guilty of fraud or fraudulent practices in relation to the business conducted under the license, or guilty of inducing another person to resort to fraud or fraudulent practices in relation to securing for himself or another the license to drive a motor vehicle or motorcycle;

e. The licensee has knowingly employed, as an instructor, a person who has been convicted of a crime or has retained such a person in such employ after knowledge of his conviction; or

f. The licensee has failed to maintain satisfactory insurance to meet damage claims required by section three of this act.

L.1951, c. 216, p. 778, s. 7.



Section 39:12-8 - Suspension, Revocation, Refusal To Renew Licenses, Endorsements

39:12-8. Suspension, revocation, refusal to renew licenses, endorsements
8. The director or any employee of the Division of Motor Vehicles deputized by him may suspend or revoke any instructor's license issued under the provisions of this act or refuse to issue renewal thereof if:

a. The licensee has made a material false statement or concealed a material fact in connection with his application for the license or any renewal thereof;

b. The licensee has been convicted of a crime;



c. The licensee has failed to comply with any of the provisions of this act or any of the rules and regulations of the director establishing instructional standards of procedure; or

d. The licensee has been guilty of fraud or fraudulent practices in relation to securing for himself or another a license to drive a motor vehicle or motorcycle.

The director or any employee of the Division of Motor Vehicles deputized by him may suspend or revoke a motorcycle safety education instructor endorsement to an instructor's license issued under section 5 of P.L.1951, c.216 (C.39:12-5) or refuse to issue renewal thereof if:

a. The licensee has made a material false statement or concealed a material fact in connection with his application for the endorsement or renewal thereof;

b. The licensee is disqualified under one of the provisions of section 2 of P.L.1991, c.452 (C.27:5F-37); or

c. The licensee has failed to comply with any of the provisions of this act or any of the rules and regulations of the director establishing instructional standards of procedure.

L.1951,c.216,s.8; amended 1991,c.452,s.10.



Section 39:12-9 - Renewal No Bar To Revocation Or Suspension

39:12-9. Renewal no bar to revocation or suspension
9. Notwithstanding the renewal of a license, the director may revoke or suspend such license or endorsement for causes and violations, as prescribed by this act, occurring during any prior license period.

L.1951,c.216,s.9; amended 1991,c.452,s.11.



Section 39:12-10 - Hearings, Notice, Subpoenas

39:12-10. Hearings, notice, subpoenas
10. Every applicant or licensee shall be entitled to a hearing, before his application for a license, an endorsement or a renewal thereof is refused or his license or endorsement is revoked, and shall be given due notice thereof. The sending of a notice of a hearing by registered mail to the last known address of a licensee or applicant ten days prior to the date of the hearing shall be deemed due notice. The director, or the person deputized by him to conduct a hearing, shall have power to subpoena witnesses, administer oaths to witnesses and take testimony of any person or cause his deposition to be taken. A subpoena issued under the authority of this section shall be served in the same manner as a subpoena issued out of the Superior Court. Witnesses subpoenaed hereunder shall be entitled to the same fees and mileage as are allowed in civil actions in courts of record.

L.1951,c.216,s.10; amended 1991,c.452,s.12.



Section 39:12-11 - Records Of Licensee

39:12-11. Records of licensee
Every licensee shall keep such records as the director may by regulation require. The records of the licensee shall be open to the inspection of the director or his representatives at all times during reasonable business hours.

L.1951, c. 216, p. 779, s. 11.



Section 39:12-12 - Violations; Punishment

39:12-12. Violations; punishment
A person who violates any of the provisions of this act shall be subject, for a first offense, to a fine of not less than one hundred dollars ($100.00) nor more than two hundred fifty dollars ($250.00) or imprisonment for a term of not less than ten days or more than thirty days, or both, in the discretion of the magistrate. For a subsequent violation, he shall be subject to a fine of not less than two hundred fifty dollars ($250.00) nor more than five hundred dollars ($500.00), or imprisonment for a period of not less than thirty days or more than three months, or both, in the discretion of the magistrate.

L.1951, c. 216, p. 779, s. 12.



Section 39:12-13 - Enforcement Of Act; Jurisdiction Of Municipal Courts

39:12-13. Enforcement of act; jurisdiction of municipal courts
The provisions of this act shall be enforced and all penalties for the violation thereof shall be recovered in accordance with the provisions of "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.), and in addition to the provisions and remedies therein contained, the following provisions and remedies shall be applicable in any proceeding brought for a violation of any of the provisions of this act:

a. The several municipal courts shall have jurisdiction of such proceeding, in addition to the courts prescribed in said act;

b. The complaint in such proceeding may be made on information and belief by any member of the State Police, who hereby is designated for said purpose;

c. A warrant may issue in lieu of summons in such proceeding;

d. Any member of the State Police shall be empowered to serve and execute process in such proceeding;

e. The hearing in such proceeding shall be without a jury;

f. Such proceeding may be brought in the name of the Director of the Division of Motor Vehicles in the Department of Law and Public Safety or in the name of the State of New Jersey;

g. Any sums received in payment of any fines imposed in such proceeding shall be paid to the Director of the Division of Motor Vehicles and shall be paid by him into the State treasury.

L.1951, c. 216, p. 780, s. 13. Amended by L.1983, c. 403, s. 35, eff. Dec. 23, 1983.



Section 39:12-14 - Effective Date

39:12-14. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-one.

L.1951, c. 216, p. 781, s. 14.



Section 39:12-15 - Seat Belts To Be Worn At All Times; Violations; Penalties

39:12-15. Seat belts to be worn at all times; violations; penalties
No person shall give instruction in the operation of a motor vehicle at a drivers' school unless both the instructor and student wear seat belts at all times during a driving lesson, regardless of which person is operating the vehicle. A person who violates this act shall be subject to a fine of $25.00 for the first offense and $50.00 for a subsequent offense.

L.1984, c. 51, s. 1, eff. June 14, 1984.



Section 39:13-1 - Definitions

39:13-1. Definitions
1.For the purposes of this act:

"Auto body repair facility" means a business or person who for compensation engages in the business of repairing, removing, installing or painting integral component parts of a chassis or body of a motor vehicle damaged as a result of a collision.

"Director" means the Director of the Division of Motor Vehicles in the Department of Transportation.

"Motor vehicle" means a vehicle as defined in R.S.39:1-1 and which is required to be registered with the Division of Motor Vehicles, excluding motorcycles.

L.1983, c.360, s.1; amended 1985, c.148, s.22; 2001, c.53, s.1.



Section 39:13-2 - System For Licensure Of Auto Body Repair Facilities.

39:13-2 System for licensure of auto body repair facilities.

2. a. The commission shall establish a system for the licensure of auto body repair facilities. This system may provide for licenses based upon the type or types of motor vehicles repaired by the facility and the equipment required for repair of the vehicles. At a minimum, the commission shall provide for a full service auto body repair facility license, the qualifications for which are established under section 7 of this amendatory and supplementary act, and an automobile dealer sublet license, the qualifications for which are established under section 8 of this amendatory and supplementary act. All facilities licensed pursuant to this section may hold themselves out to the public as licensed auto body repair facilities.

b.No person may engage in the business of an auto body repair facility unless it is licensed by the commission. An auto body repair facility shall be licensed by the commission upon submission and approval of an application and payment of a reasonable application fee sufficient to cover the cost of implementing the provisions of this act and to be prescribed by the commission. The commission may require biennial renewal of applications for licensure and may stagger the renewal dates and adjust the application fees accordingly.

L.1983,c.360,s.2; amended 1985, c.148, s.23; 2001, c.53, s.2; 2003, c.13, s.74.



Section 39:13-2.1 - Qualification For Full Service License.

39:13-2.1 Qualification for full service license.

7. a. To qualify for a full service license an auto body repair facility shall:

(1)Have a building suitable for the conduct of all operations within the building, and a Certificate of Occupancy for an auto body repair facility issued by the applicable zoning authority. In the absence of evidence to the contrary, public operation as an auto body repair facility for a continuous period of five years shall create a presumption of compliance;

(2)Have all required licenses, permits and registrations required for the conduct of business including, but not limited to: a federal tax identification number; a New Jersey sales tax identification number; hazardous waste disposal systems that are in accordance with standards established by the State or federal government; stack permits; and any other licenses, permits and registrations as the director may find applicable;

(3)Maintain insurance coverage for damage to property and for liability arising from bodily injury, including, but not limited to: eligible garage liability or equivalent commercial general liability insurance in a minimum amount of $300,000 or a letter of credit in the amount of $300,000; garage keepers' liability insurance in a minimum amount of $50,000 or a letter of credit in the amount of $50,000; workers' compensation insurance coverage in the amounts required pursuant to R.S.34:15-1 et seq.; fire insurance, and any other coverage required by the director;

(4)Possess and maintain an auto body repair facility reference source for estimating the cost of repairs, which reference source is generally accepted by the auto body repair industry. The reference source may be in either book or computerized form;

(5)Possess and maintain equipment to safely raise and support vehicles for inspection and repair;

(6)Possess and maintain a metal inert gas welder;

(7)Possess, maintain and utilize for all spray painting:

(a)an enclosed area for refinishing which complies with all applicable safety, fire, environmental and other regulations;

(b)the means to supply fresh air to workers within the spray area when using materials that require breathable air to be supplied; and

(c)a filtration method to reduce particles from the air exhausted from the spray area which is established in accordance with standards established by the State or federal government;

(8)Have equipment necessary to perform or the means for performing structural repair including, but not limited to: equipment to make multiple body and chassis pulls to straighten damaged vehicle components; equipment to anchor a unibody vehicle at four points; a three dimensional measuring device suitable to measure structural dimensions of symmetrical and non-symmetrical vehicles; and dimensional guides appropriate to the vehicles being repaired;

(9)Have equipment necessary to perform or the means for performing vehicle four-wheel alignment;

(10) Have (a) equipment necessary to perform or the means for performing vehicle air conditioner servicing including the means to evacuate, recycle, and recharge refrigerants and (b) a technician-employee certified to perform such repairs;

(11) Have equipment necessary to perform or the means for performing mechanical repairs necessitated by collision damage; and

(12) Provide evidence that at least one employee or ten (10%) percent, whichever is greater, of the employees performing repairs at the auto body repair facility have completed a recognized auto body repair related training course during the year immediately preceding the application for or renewal of licensure as a full service auto body repair facility. Training courses available through ICAR (Inter-Industry Conference on Auto Collision Repair), the manufacturer's representative or a generally recognized auto body repair training program shall qualify to satisfy the requirement.

b.An auto body repair facility may, however, qualify for a full service license if it meets all of the conditions established by paragraphs (1), (2), (3), (4), (5), (6), (7) and (12) of subsection a. of this section and has a written agreement to subcontract with another auto body repair facility licensee or other party to perform the work for which the equipment set forth in paragraph (8), (9), (10) or (11) of subsection a. of this section is required provided, however, that the other party meets the requirements set forth in those paragraphs with regard to equipment or the means for performing the required tasks and training.

L.2001, c.53, s.7; amended 2011, c.127.



Section 39:13-2.2 - Qualification For Automobile Dealer Sublet License

39:13-2.2. Qualification for automobile dealer sublet license
8.A person which sells new automobiles under an agreement with an automobile manufacturer and does not satisfy the equipment requirements of section 7 of this amendatory and supplementary act may qualify for an automobile dealer sublet license provided that the automobile dealer agrees in the sublet license application to use only auto body repair facilities licensed pursuant to the provisions of section 7 of this amendatory and supplementary act to perform auto body repairs.

L.2001,c.53,s.8.



Section 39:13-2.3 - Review Of Applications For Licensure

39:13-2.3. Review of applications for licensure
9.Applications for a new or renewal full service auto body repair facility license or a motor vehicle dealer sublet license shall be reviewed by the director and a license issued or denied within 90 days following receipt by the director of the completed application and supporting documents. Applicants for renewal or initial licensure filed after the effective date of this amendatory and supplementary act shall certify that the applicant has met the requirements of the act. Auto body repair facilities holding a license issued prior to the effective date of this amendatory and supplementary act shall be subject to the provisions of the act on the first renewal date of the license established by the director. The director may extend licenses issued under the provisions of P.L.1983, c.360 (C.39:13-1 et seq.), pending renewal of the licenses pursuant to the terms and conditions established by this amendatory and supplementary act. No later than the 45th day following the effective date of this amendatory and supplementary act, the director shall notify all licensed auto body repair facilities of the terms, conditions and requirements of the act.

L.2001,c.53,s.9.



Section 39:13-2.4 - Regulations

39:13-2.4. Regulations
10. Within 360 days of the effective date of this amendatory and supplementary act the director shall promulgate regulations, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to implement the provisions of this amendatory and supplementary act and to revise any existing regulations to make them consistent herewith.

L.2001,c.53,s.10.



Section 39:13-3 - Investigation Of Violations

39:13-3. Investigation of violations
The director shall, on his own initiative or in response to complaints, investigate on a continuing basis and gather evidence of violations of this act and of any regulation adopted pursuant to this act by auto body repair facilities.

L. 1983, c. 360, s. 3. Amended by L. 1985, c. 148, s. 24, eff. April 24, 1985.



Section 39:13-4 - Fine; Refusal To Grant, Suspension, Revocation Of License

39:13-4. Fine; refusal to grant, suspension, revocation of license
4.The director may fine or refuse to grant or may suspend or revoke a license of an auto body repair facility for any of the following acts or omissions related to the conduct of the business of the auto body repair facility:

a.Making or authorizing any material written or oral statement which is known to be untrue or misleading;

b.Causing or allowing a customer to sign any estimate for repairs which does not state the repairs requested by the customer or the motor vehicle's odometer reading at the time of repair;

c.Failing to provide a customer with a copy of any estimate or document requiring his signature, as soon as a customer signs the estimate or document;

d.Making false promises or representations intended to influence, persuade, or induce a customer to authorize a repair of a motor vehicle which has been damaged as a result of a collision;

e.Giving an adjuster or appraiser directly or indirectly any gratuity or other consideration in connection with his appraisal service;

f.Making appraisals of the cost of repairing a motor vehicle which has been damaged as a result of a collision through the use of photographs, telephone calls, or any manner other than personal inspection;

g.Making an estimate for repairs or charging for repairs in such amount as to compensate the insured for the cost of the deductible applicable under an insurance policy;

h.A pattern of conduct which includes any of the acts or omissions prohibited in this section or any other unconscionable or fraudulent commercial practice prohibited by the director pursuant to regulations promulgated under the provisions of this act;

i.Failing to maintain its equipment and facilities in good operating condition, or failing to keep in force and effect any permits, accreditation, letter of credit or insurance required for licensure;

j.Operating an auto body repair facility without a license as required pursuant to section 2 of P.L.1983, c.360 (C.39:13-2).

L.1983,c.360,s.4; amended 1985, c.148, s.25; 2001, c.53, s.3.



Section 39:13-5 - Notification, Hearing Upon Written Request

39:13-5. Notification, hearing upon written request
5.Upon refusal to grant a license or suspension or revocation of a license of an auto body repair facility, the director shall notify the auto body repair facility in writing by registered mail. The auto body repair facility shall be given a hearing by the director if, within 30 days thereafter, it files with the director a written request for a hearing concerning the refusal to grant a license or suspension or revocation of the license.

L.1983,c.360,s.5; amended 1985, c.148, s.26; 2001, c.53, s.4.



Section 39:13-6 - Cease And Desist Order, Civil Penalty

39:13-6. Cease and desist order, civil penalty
6.The director may issue and cause to be served, upon an auto body repair facility charged with a violation of P.L.1983, c.360 (C.39:13-1 et seq.), an order requiring the auto body repair facility to cease and desist from the violation and the director may impose upon an auto body repair facility violating this act a civil penalty of not more than $5,000 for the first offense and not more than $20,000 for the second and each subsequent offense. The civil penalty shall be issued for and recovered by and in the name of the director and shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In the event of continued or serious violations, the director may suspend the license of the facility and require it to cease operations during the period of suspension.

L.1983,c.360,s.6; amended 1985, c.148, s.27; 2001, c.53, s.5.



Section 39:13-7 - Rules, Regulations

39:13-7. Rules, regulations
The director shall promulgate rules and regulations necessary to effectuate the purposes of this act.

L. 1983, c. 360, s. 7. Amended by L. 1985, c. 148, s. 28, eff. April 24, 1985.



Section 39:13-8 - Damage Repairs Reimbursable Under Insurance Policy By Negotiable Instrument Payable To Insured And Lienholder Or Lessor; Statement And Photograph As Proof; Inspection

39:13-8. Damage repairs reimbursable under insurance policy by negotiable instrument payable to insured and lienholder or lessor; statement and photograph as proof; inspection
1. a. When a motor vehicle is repaired by an auto body repair facility as a result of damage to the vehicle and (1) the damage is reimbursable under a policy of insurance or is otherwise reimbursable by a third party; and (2) the proceeds of the reimbursement are in the form of a negotiable instrument issued by an insurer or other payer which is payable jointly to the owner or lessee of the vehicle and a lienholder or lessor, the auto body repair facility shall provide the lienholder or lessor with a statement of the repairs which have been made to the vehicle, which statement shall be attested by an authorized representative of the auto body repair facility. The statement shall constitute proof to the lienholder or lessor that all repairs have been made by an auto body repair facility. A color photograph of the repaired vehicle shall accompany the statement.

b.In the event that any lienholder or lessor should wish to inspect any motor vehicle to which repairs have been made as provided in subsection a. of this section, the lienholder or lessor shall conduct the inspection upon the premises of the auto body repair facility within three business days after receipt of the notice by certified mail that the repair has been completed. If an inspection is not made by a lienholder or lessor within the three-day period provided herein, the lienholder or lessor shall forfeit the right to make an inspection.

c.In the event a lienholder or lessor shall sell any motor vehicle to which repairs have been made as provided in subsection a. of this section prior to the payment or reimbursement of the auto body repair facility which repaired that motor vehicle, except for the amounts due that lienholder or lessor under the provisions of a perfected lien or security interest, the amount due the auto body repair facility for those repairs shall supersede and have priority over all other liens or outstanding interests, including those payable by an insurer to the owner or lessee of the repaired motor vehicle. In such cases, if the insurer or other payor has received a statement and request demanding payment from the auto body repair facility, the proceeds, or portion thereof, shall be directed by the insurer or other payor to that auto body repair facility.

d.No lienholder or lessor shall deduct any amount from the aggregate proceeds of a negotiable instrument that was issued by an insurer or other payor to reimburse an auto body repair facility which, pursuant to the provisions of subsection a. of this section, repaired a damaged motor vehicle, but which is payable jointly to the owner or lessee and the lienholder or lessor, for the purpose of paying any delinquent amounts or outstanding installments that the owner or lessee may owe to the lienholder or lessor for the motor vehicle that has been repaired, nor shall any lienholder or lessor unreasonably withhold the endorsement of such instrument or, following endorsement, refuse to transmit the endorsed instrument to the owner or lessee.

For the purposes of this act, "auto body repair facility" shall mean an auto body repair facility as defined in section 1 of P.L.1983, c.360 (C.39:13-1).

L.1987,c.280,s.1; amended 1989, c.273; 2001, c.53, s.6.



Section 39:14-1 - Definitions Relative To Motor Carrier Transportation Contracts.

39:14-1 Definitions relative to motor carrier transportation contracts.

1.For the purposes of P.L.2015, c.112 (C.39:14-1 et seq.):

"Motor carrier" means a person contracted to transport goods or property by motor vehicle.

"Motor carrier transportation contract" means a contract, agreement, or understanding concerning: (1) the transportation of property for compensation or hire by a motor carrier; (2) the entrance on property by a motor carrier for the purpose of loading, unloading, or transporting property for compensation or hire; or (3) a service incidental to the transportation of property for compensation or hire by a motor carrier, or to the entrance on property by a motor carrier for the purpose of loading, unloading, or transporting property for compensation or hire, including, but not limited to, the storage of property. "Motor carrier transportation contract" shall not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

"Promisee" means a promisee who is a party to a motor carrier transportation contract and includes any agents, employees, servants, or independent contractors directly responsible to the promisee, except for a motor carrier who is a party to a motor carrier transportation contract with the promisee, and the motor carrier's agents, employees, servants, or independent contractors directly responsible to the motor carrier.

L.2015, c.112, s.1.



Section 39:14-2 - Certain Provisions, Clauses, Covenants, Agreements Deemed Void, Unenforceable.

39:14-2 Certain provisions, clauses, covenants, agreements deemed void, unenforceable.

2.Notwithstanding any law, rule, or regulation to the contrary, a provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract entered into on or after the effective date of P.L.2015, c.112 (C.39:14-1 et seq.) that purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless the promisee from or against any liability for loss or damage resulting from the negligence, intentional acts, or omissions of the promisee is against the public policy of this State and is void and unenforceable.

L.2015, c.112, s.2.






Title 40 - Municipalities And Counties

Section 40:3-1 - Definitions

40:3-1. Definitions
For the purposes of this chapter, bonds which are payable in installments in successive years during at least three-quarters of the period covered by the term of the whole issue, shall be known as "serial bonds" . All other bonds shall be known as "term bonds" .

The term "governing body" as used in this chapter means the board or body having charge and control of the finances of the municipality, county or school district.



Section 40:3-2 - Contracts As To Bonds, Notes Not Impaired

40:3-2. Contracts as to bonds, notes not impaired
Nothing in this chapter shall be construed to require any sinking fund commission to do any act in violation of the contractual obligations of the municipality, county or school district, as the case may be, in respect to any bonds, notes or other evidences of indebtedness of such municipality, county or school district for the payment of which a sinking fund shall have been or may hereafter be created.



Section 40:3-3 - When Sinking Fund Commission To Determine Requirements

40:3-3. When sinking fund commission to determine requirements
In the event of the failure of the Director of the Division of Local Government in the State Department of Taxation and Finance to certify the requirements or other matters required by this chapter to be certified by him the sinking fund commission shall itself determine such requirements and other matters.

Amended by L.1947, c. 117, p. 570, s. 1, eff. July 1, 1947.



Section 40:3-4 - Sinking Fund Commissions; Appointment, Duties And Powers.

40:3-4 Sinking fund commissions; appointment, duties and powers.

40:3-4. The sinking fund commissions of the several municipalities, counties and school districts, created and established in accordance with the provisions of the act entitled "An act concerning sinking funds and sinking fund commissions," approved March twenty-ninth, one thousand nine hundred and seventeen (L.1917, c.212, p.749), are continued. The membership of such commissions shall be as follows:

a.The executive officer of the municipality or county, or the mayor of municipalities governed by a commission, or the president of the board of education, ex officio; but if such executive officer, mayor or president does not desire to serve, he may appoint in his place a member of the governing body, or an official of the municipality, county or school district, as the case may be. The term for such appointee in the sinking fund commission shall be coexistent with the term of such executive officer, mayor or president or the term of the appointee as a member of the governing body or as an official, except that it shall terminate upon his ceasing to be a member of the governing body or to hold such office; and

b.The comptroller, or in municipalities which have no comptroller, the treasurer, or in municipalities governed by a commission, the director of the department of revenue and finance, or in counties, the county treasurer, or in school districts, the secretary or treasurer of school moneys, as appropriate, ex officio; and

c.In addition three citizens of the municipality, county or school district, as the case may be, resident taxpayers on real estate, to be chosen with reference to their qualifications for the conduct and management of financial affairs who shall not hold any other office in such municipality, county or school district, as the case may be, during their term as members of such commission, who shall be appointed by the mayor, executive officer, or president of the municipality, county or school district by and with the consent of the governing body, or by the commission of a municipality governed by a commission, as the case may be, for a term of three years to begin on January first. When a vacancy shall occur in the citizen membership of the commission, it shall be filled for the unexpired term in the same manner as the original appointment was made.

In municipalities, counties or school districts whose sinking fund amounts to less than fifty thousand dollars, it shall not be necessary for the sinking fund commission to be composed of more than three members, as the governing body thereof shall decide, but if the sinking fund commission shall in any case be limited to three members, then the same shall be composed of: the comptroller, or in municipalities which have no comptroller, the treasurer, or in municipalities governed by a commission, the director of the department of revenue and finance, or in counties the county treasurer, or in school districts, the secretary or treasurer of school moneys, as appropriate, ex officio; and two citizens of the municipality, county or school district, as the case may be, resident taxpayers on real estate, to be chosen with reference to their qualifications for the conduct and management of financial affairs, who shall not hold any other office in such municipality, county or school district, as the case may be, during their term as members of such commission, who shall be appointed by the mayor, executive officer, or president of the municipality, county or school district, by and with the consent of the governing body, or by the commission of a municipality governed by a commission, one for a term of one year and one for a term of two years, and thereafter each citizen member of such commission shall be appointed for a term of two years to begin January first. When a vacancy shall occur in the citizen membership of the commission, it shall be filled for the unexpired term in the same manner as the original appointment was made. If at any time by reason of the increase of the amount of the sinking fund to fifty thousand dollars or more, or if the governing body shall decide to increase the number of the members of the sinking fund commission to five members, then the commission shall be constituted as hereinbefore provided, and in either case the additional citizen member shall be appointed for such term as will make the term of one citizen member of the sinking fund commission expire each year, the appointments thereafter to be for three years.

amended 2010, c.39, s.34.



Section 40:3-5 - Commission To Supersede All Commissions; Body Corporate; Disbursements; Investments

40:3-5. Commission to supersede all commissions; body corporate; disbursements; investments
The organization of the sinking fund commission, as herein provided, shall be universally applicable and shall supersede all other sinking fund commissions whatsoever. The members of the sinking fund commission shall, together, constitute and be denominated "the sinking fund commission of the " (giving corporate name of municipality, county or school district, as the case may be). The sinking fund commission shall be a body corporate by the name aforesaid, with power and liability to sue and be sued in such corporate name in any court of competent jurisdiction.

The members of the sinking fund commission shall meet annually during the first week in January to organize the sinking fund commission as herein provided. They shall elect a president, a secretary and a treasurer, and they may elect a vice president and assistant treasurer. A person not a member of the commission may be elected secretary. One person, if a member of the commission, may hold the office of secretary and of treasurer, or of vice president and of assistant treasurer, but no ex-officio member of the commission shall be elected as president or vice president.

All disbursements, investments, sale or transfer of securities shall be by resolution of the sinking fund commission. When funds are disbursed the same shall be by check signed by the president, or, if one be elected by the commission, a vice president, and treasurer, or, if one be elected by the commission, by the assistant treasurer, of such commission, but the same person shall not sign in two official capacities.



Section 40:3-6 - Certain Officers To Act When Commission Not Functioning

40:3-6. Certain officers to act when commission not functioning
Until the members of the sinking fund commission have been appointed and the organization of the commission has been perfected, the comptroller, or in municipalities which have no comptroller, the treasurer, or in municipalities governed by a commission, the director of the department of revenue and finance, or in counties the county treasurer, or in school districts the custodian of school moneys shall be the sinking fund commissioner of the municipality, county or school district, as the case may be, and shall have all the rights, powers and duties of the sinking fund commission provided for under this chapter.



Section 40:3-7 - Foreclosure Of Mortgages; Municipal Sinking Fund For School District Bonds

40:3-7. Foreclosure of mortgages; municipal sinking fund for school district bonds
Where the funds in the custody of any sinking fund commission superseded and terminated as provided in this chapter, are invested in mortgages upon real estate, the sinking fund commission herein provided for may prosecute, in its own name, foreclosure proceedings for the foreclosure of such mortgages, and where necessary for the preservation of the fund invested, purchase at foreclosure sale the real estate foreclosed upon. All such real estate shall be sold as speedily as reasonably may be.

Whenever any school district is situated wholly within a municipality, in which there is, or should be, a sinking fund commission having charge of the sinking fund of the municipality, such commission shall be the sinking fund commission of such school district and shall have the same powers and be charged with the same duties in connection with the bonded indebtedness of the school district as are conferred or imposed upon it with regard to the bonded indebtedness of the municipality in which such school district shall be situated.



Section 40:3-8 - Commissioners Not To Receive Compensation; Bonds; Secretary And Assistants

40:3-8. Commissioners not to receive compensation; bonds; secretary and assistants
The members of the sinking fund commission shall receive no compensation, and shall give bond with corporate security to the municipality, county, or school district, as the case may be, for the faithful performance of their duties, in such sum as shall from time to time be fixed by the governing body of the municipality, county or school district.

When authorized by the governing body the sinking fund commission may employ a secretary and other assistants at such salary as the governing body may fix, or may appoint one of its members as secretary, and one as treasurer, or one of its members to fill both offices, and allow such appointee or appointees such compensation as may be fixed by the governing body.

All surety bond premiums, compensations and all expenses necessarily incurred by the sinking fund commission in the discharge of its duties shall be paid from general funds, and not from the sinking fund accounts.



Section 40:3-9 - Custodian Of Moneys And Securities; Investments; Accounts

40:3-9. Custodian of moneys and securities; investments; accounts
The sinking fund commissioners shall have sole custody and control of all sinking fund moneys, securities, books, papers and records appertaining thereto. They shall deposit all moneys which shall come into their hands in a depository or depositories selected by them. They shall invest, reinvest and keep invested all moneys coming into their hands in the securities or forms of investment authorized by this chapter and in none other. They may sell or convert into cash such investments or property as may be necessary from time to time to provide funds from which to pay bonds or the municipality, county or school district, upon maturity, or sell such securities or forms of investment for the purpose of protecting the sinking fund from loss or for bettering the investment.

The commission shall keep accurate and detailed books of account covering all moneys coming into its custody, and the investment, return on investment, increase or loss thereof and the expenditure thereof, in accordance with the requirements of this chapter, make the reports and certificates as and when required, and permit access to and inspection of its accounts and records, at all reasonable hours, by any person duly authorized by the governing body of the municipality, county, school district or the Director of the Division of Local Government in the State Department of Taxation and Finance, or his agents or any interested citizen taxpayer.

Amended by L.1947, c. 117, p. 570, s. 2, eff. July 1, 1947.



Section 40:3-10 - Sinking Fund Moneys; Investment Of

40:3-10. Sinking fund moneys; investment of
Investment of sinking fund moneys shall be restricted to unlimited obligations issued by the United States of America, or bonds of the State of New Jersey, or bonds of any county, school district or municipality of this State, or the negotiable notes of any county, municipality or school district of this State, but except as herein otherwise provided the date of maturity of such investments shall be such that with subsequent accretions to the fund there shall be moneys on hand to pay the several issues of bonds as they fall due.

If in the judgment of the majority of the sinking fund commissioners it is inexpedient and not to the best interests of the sinking fund to sell such securities held in the fund, the commission may borrow funds to meet maturing bonds, using as collateral for such loans any of the securities held in the fund.

Amended by L.1943, c. 48, p. 91, s. 1, eff. March 27, 1943.



Section 40:3-11 - Annual Report; Publication

40:3-11. Annual report; publication
The sinking fund commission shall report annually, on or before January fifteenth, to the governing body of the municipality, county or school district fully and in detail with reference to the amount, investment and sufficiency of the sinking funds in their hands, as of December thirty-first of the previous year. Such report shall be published for distribution by the sinking fund commission during the month of January of each year. In addition, the commission shall make such other and further reports as shall be required by the governing body of the municipality, county or school district or by any state authority pursuant to law.



Section 40:3-12 - Accounts; How Kept; Classification Of Bonds; Accretions; Interest; Losses

40:3-12. Accounts; how kept; classification of bonds; accretions; interest; losses
The sinking fund commission shall cause to be kept a separate account for each issue of term bonds and under at least the following classifications: namely, school bonds, water bonds, and general bonds. It may invest all funds under one account and shall distribute and credit to each account the proper proportion of the annual sinking fund appropriation, and also make among such accounts a proportionate distribution of all accretions and interest earned by the sinking fund investment and a like distribution of losses, which distribution shall be made as of December thirty-first of each year.



Section 40:3-13 - When Commission May Sell Bonds Of County, School District Or Municipality

40:3-13. When commission may sell bonds of county, school district or municipality
When any sinking fund commission shall purchase any bonds of the municipality, county or school district for which it is constituted, as the result of its bid for such bonds or in exercise of the preferential right of purchase, as granted by law, the bonds so purchased shall not be sold within ten months after the time of purchase.

No sinking fund commission shall sell any of the bonds of the municipality, county or school district for which it is constituted, which it may own, except for the purpose of raising funds with which to pay maturing bonds of the municipality, county or school district which are a proper charge against the sinking fund.

If the sinking funds for the several issues of term bonds of any municipality, county or school district are equal to or in excess of the requirements as set forth in this chapter for the uncanceled bonds of such issues, then the sinking fund commission of the municipality, county or school district may cancel the bonds of any issue for which the sinking fund is in excess of such requirements to an amount not greater than such excess, and the sinking fund for that issue shall be reduced by the par value of the bonds as canceled.

When the sinking fund for any issue of term bonds shall be equal to the principal of the uncanceled bonds of that issue, the sinking fund commission may cancel any or all of such bonds and the sinking fund for that issue shall be reduced by the par value of the bonds so canceled.



Section 40:3-14 - Bonds Falling Due; Funds Transmitted For Payment

40:3-14. Bonds falling due; funds transmitted for payment
At least three days previous to the time when any bonds shall fall due, for which there are funds to the credit of such bonds in the custody of the sinking fund commission, the commission shall transmit to the chief financial officer of the municipality, county or school district, as the case may be, the funds on hand to the credit of such bond issue, providing such funds are not in excess of the amount of bonds falling due, in which case only an amount sufficient to retire such bonds shall be transmitted.

Should there be a surplus in any account, after the payment of all the bonds of such issue, then such surplus shall be placed in the special sinking fund account, if such shall exist in accordance with the provisions of this chapter, and if there be no special sinking fund account, such surplus shall be distributed among the other bond accounts in the sinking fund, and credited to the principal thereof.



Section 40:3-15 - Commissioners May Enforce Payment To Sinking Fund Of Sums Due

40:3-15. Commissioners may enforce payment to sinking fund of sums due
The sinking fund commission shall have power and authority to demand and enforce by appropriate legal proceedings the appropriation, collection and payment to the sinking fund of the proper amounts due thereto, as provided by this chapter or any other law.



Section 40:3-16 - Annual Sinking Fund Requirements; Amortization Basis

40:3-16. Annual sinking fund requirements; amortization basis
The annual sinking fund requirements for the uncanceled bonds of any issue of term bonds issued by any municipality, county or school district, shall not be less than an amount, which, figured at the time of the issuance of such bonds, would if thereafter annually contributed to such fund, with the fund and with the accumulations thereon, and the contributions thereto, computed at the rate of three and one-half per cent per annum, produce at the date of maturity an amount equal to the amount of the bonds, which shall be known as the "amortization basis" .

Any part of the sinking fund for an issue of bonds, which arises from other sources than the tax levy, shall be deducted from the sinking fund requirements to be placed in the tax levy and the balance only raised by taxation.

Moneys accruing to the sinking fund from the payment of assessments, or the receipts from utilities dedicated to bond payments, shall be credited as principal and not as earnings.



Section 40:3-17 - Sinking Fund Requirements For Year; How Calculated

40:3-17. Sinking fund requirements for year; how calculated
The sinking fund commission of a municipality, county or school district (where a sinking fund commission exists only for such school district) shall calculate the annual requirements of the sinking fund for all term bonds for the ensuing fiscal year, in accordance with the provisions of section 40:3-16 of this Title, and on or before November first next before the final date fixed for the adoption of the budget for the fiscal year of the municipality or county, and on or before December first next before the annual school meeting for school districts as to bonds issued by such districts, shall submit such calculation of the sinking fund requirements for the fiscal year for which the budget shall apply, to the governing body of the municipality or county or the board of education of the school district, as the case may be, and to the Director of the Division of Local Government in the State Department of Taxation and Finance.

The said director shall correct and audit such calculations, and on or before December first next before the date fixed for the adoption of the budget as to requirements for municipal or county bonds, and on or before February first next before the meeting at which school appropriations are voted for such school districts as to requirements for bonds of school districts, shall issue a certificate of the sinking fund requirements for such year to the sinking fund commission, and shall transmit a copy of such certificate to the governing body of the municipality, county or the board of education of the school district, as the case may be, and the amount as certified by the said director shall be the official determination of the sinking fund requirements for such fiscal year, which shall be included in the annual budget and tax ordinance of the municipality, or the annual budget or tax resolution of the county, and the appropriations of school districts, and shall be assessed, levied and collected as required by law.

The required amount as certified shall be turned over to the sinking fund commission for the municipality, county or school district, as the case may be, on or before December thirty-first of the year for which such budget shall apply. The sinking fund commission shall, on or before January fifth following, transmit to the said director a certificate as to the receipt or nonreceipt by it of the sinking fund requirements previously certified, but the failure on the part of any sinking fund commission or the said director to issue a certificate of the amount of sinking fund requirements for any year shall in no wise relieve the governing body of any municipality or county, or the board of education of any school district, of their obligation to make provisions for the proper sinking fund requirements for the year in their appropriations for municipal, county or school purposes, as the case may be.

Should such appropriations not be included in the budget, as adopted, they shall, nevertheless, be included in the tax ordinance or resolution, as the case may be, but in no case shall the district clerk and the county board of taxation be relieved from their duty to determine that such requirements have been provided for in the case of bonds issued by school districts.

Amended by L.1947, c. 117, p. 571, s. 3; L.1948, c. 129, p. 850, s. 1, eff. June 12, 1948.



Section 40:3-18 - When Contributions To Cease

40:3-18. When contributions to cease
When the sinking fund of any issue of term bonds shall equal the amount of the uncanceled bonds of such issue, no further contributions shall be required to be made thereto, except to make good any losses which may occur, and the earnings of such sinking fund may be used to reduce the total annual sinking fund requirements, as provided in section 40:3-16 of this title.



Section 40:3-19 - Excess Accumulations, To Reduce Requirements Of Sinking Fund; Deficiency

40:3-19. Excess accumulations, to reduce requirements of sinking fund; deficiency
When the accumulation of the sinking fund for any year shall be more than three and one-half per cent, then the amount in excess of three and one-half per cent may be applied to reduce the sinking fund requirements for the succeeding year, and if the accumulations of the sinking fund for any year are less than three and one-half per cent, then an amount sufficient to make up the deficit in accumulations for that year shall be added to the sinking fund requirements for the succeeding year.



Section 40:3-20 - Outstanding Term Bonds Tabulated; Adjustment Of Excesses And Deficits; Surpluses

40:3-20. Outstanding term bonds tabulated; adjustment of excesses and deficits; surpluses
If upon any tabulation heretofore made of outstanding term bonds and the calculation to determine whether the sinking fund for each issue is equal to the amortization basis set forth in section 40:3-16 of this Title, or upon any subsequent tabulation and calculation ordered by the Director of the Division of Local Government in the State Department of Taxation and Finance, the sinking fund for any issue of term bonds of any municipality, county or school district shall be found to be in excess of the proper amortization basis, and any other sinking fund shall be found to be deficient, such excess shall be transferred and credited to the deficient sinking funds.

Where a distribution of surpluses is made, it must be first made to the sinking funds for bonds within the classification as defined in section 40:3-12 of this Title, and then to the sinking funds for other bonds in the order of their maturities.

Should there be a surplus in the sinking fund after the distribution herein directed, the same may be transferred to a surplus account, and the principal thereof shall be distributed only as provided in sections 40:3-13 and 40:3-24 of this Title.

Amended by L.1947, c. 117, p. 573, s. 4, eff. July 1, 1947.



Section 40:3-21 - Deficiency In Sinking Funds; How Raised

40:3-21. Deficiency in sinking funds; how raised
In order to bring the sinking fund for each issue of term bonds up to the proper amortization basis, the deficiency as shown by the final tabulation and calculation shall be raised and paid into a fund, to be known as the special sinking fund, in annual installments at the rate of not less than one-fifth of a mill on the dollar of the last corrected valuation of taxable property in the municipality, county or school district, as the case may be, until the deficiency with interest compounded annually at three and one-half per cent from January first, one thousand nine hundred and seventeen, is accumulated.



Section 40:3-22 - Special Sinking Fund Requirements Additional To Annual Requirements

40:3-22. Special sinking fund requirements additional to annual requirements
The special sinking fund requirements, as provided in section 40:3-21 of this title shall not take the place of the proper annual sinking fund requirements for any issue of term bonds, but shall be in addition thereto.



Section 40:3-23 - Special Sinking Fund; Distribution Of

40:3-23. Special sinking fund; distribution of
The special sinking fund shall be held intact, as such, until it shall have accumulated an amount sufficient to create or equalize the sinking fund for each issue of term bonds in accordance with the standard as defined in section 40:3-16 of this Title. Then the special sinking fund shall be distributed to the several sinking fund accounts, and the special sinking fund shall be retired.

If during the process of accumulation of the special sinking fund there shall fall due any bonds for whose payment no sinking fund has been accumulated, or the sinking fund for which is insufficient for the payment thereof, then the amount of the deficiency for the payment of such bonds shall be taken from the special sinking fund and the yearly installment shall continue to be raised and set aside until the sinking fund, with its accumulations, shall be equal to the deficiency of the sinking fund for all term bonds.

The annual requirements for the distribution of, and the discontinuance of the special sinking funds shall be subject to the approval of the Director of the Division of Local Government in the State Department of Taxation and Finance.

Amended by L.1947, c. 117, p. 573, s. 5, eff. July 1, 1947.



Section 40:3-24 - Interest On Surplus; Use Of

40:3-24. Interest on surplus; use of
The surplus in the sinking fund of any municipality, county or school district, as provided in section 40:3-20 of this Title, shall be held in the sinking fund, but the estimate of the annual earnings of such surplus figured on a three and one-half per centum (3 1/2 %) basis may be used as a credit or offset to the annual requirements for the sinking fund, but the principal of the surplus may be used to reduce the appropriation for the annual sinking fund requirements as set forth in section 40:3-16 of this Title.

The fund so used in any one year shall not be in excess of fifty per centum (50%) of the requirements for the sinking fund for that year, but in no case shall such credit or offset be used unless a certificate of approval shall first have been obtained from the Director of the Division of Local Government in the State Department of Taxation and Finance.

Amended by L.1947, c. 117, p. 574, s. 6, eff. July 1, 1947.



Section 40:5-2 - Contributions To First Aid, Ambulance And Rescue Squads.

40:5-2 Contributions to first aid, ambulance and rescue squads.

40:5-2. Any county or municipality may make a voluntary contribution of not more than $70,000 annually to any duly incorporated first aid and emergency or volunteer ambulance or rescue squad association of the county, or of any municipality therein, rendering service generally throughout the county, or any of the municipalities thereof. In addition, if any such associations experience extraordinary need, the county or municipality may contribute an additional amount of not more than $35,000.00 annually; provided, however, that the need for such additional funds is established by the association and is directly related to the performance of said association's duties. Whenever the total annual county or municipal contribution to an association exceeds $70,000, the chief financial officer of the county or municipality shall receive an audit performed by a certified public accountant or a registered municipal accountant of each association's financial records for the current year which shall certify to the governing body of the county or municipality that such records are being maintained in accordance with sound accounting principles.

Any county or municipality may appropriate such additional sums as it may deem necessary for the purchase of first aid, ambulance, rescue or other emergency vehicles, equipment, supplies and materials for use by these associations, the title to which shall remain with the county or municipality, provided that the funds are controlled and disbursed by the county or municipality.

In the case of a joint purchase made by the governing bodies of two or more local units pursuant to the provisions of the "Consolidated Municipal Services Act," P.L.1952, c.72 (C.40:48B-1 et seq.), the title to the purchase shall be held by the joint meeting formed by the contracting governing bodies.

Amended 1941, c.236; 1951, c.298, s.1; 1960, c.36; 1966, c.290; 1974, c.122; 1978, c.115; 1983, c.520; 1983, c.544; 1985, c.19, s.2; 1986, c.120, s.1; 1987, c.31; 2001, C.403.



Section 40:5-2.1 - General Conflagration; Appropriations To Relieve Loss From

40:5-2.1. General conflagration; appropriations to relieve loss from
Whenever a general conflagration shall have taken place in any county, and in one or more municipalities thereof, such county shall be and is hereby authorized to appropriate, raise and expend a sum of money, not exceeding twenty-five thousand dollars ($25,000.00), to relieve the loss, damage, distress and suffering caused by said general conflagration.

L.1941, c. 48, p. 128, s. 1 eff. April 23, 1941.



Section 40:5-2.2 - Prerequisites To County's Expending Money To Relieve Losses From General Conflagration

40:5-2.2. Prerequisites to county's expending money to relieve losses from general conflagration
No county shall raise or expend any moneys for the purpose aforesaid unless and until:

(a) The borough, township, city, village or other municipality in which such loss, damage, distress and suffering has occurred shall appropriate and raise a like sum for the same purpose.

(b) A joint commission has been established by and between such county and municipality, on which commission the county and municipality shall have equal representation and which commission shall, after proper investigation, recommend, in writing, to the county and municipality the expenditure of the funds so raised; neither said county nor any municipality shall expend all or any part of said funds, unless and until such recommendation is received and followed.

(c) A resolution making an appropriation of the necessary funds by the board of chosen freeholders of such county, by at least a two-thirds affirmative vote of the members thereof.

L.1941, c. 48, p. 128, s. 2, eff. April 23, 1941.



Section 40:5-2.3 - Boroughs, Townships, Cities, Villages, Etc., Prerequisites To Expending Money To Relieve Loss From General Conflagration

40:5-2.3. Boroughs, townships, cities, villages, etc., prerequisites to expending money to relieve loss from general conflagration
No borough, township, city, village or other municipality shall expend any moneys for the purpose aforesaid unless and until:

(a) The county in which such loss, damage, distress and suffering has occurred shall appropriate a like sum for the same purpose.

(b) The joint commission aforesaid has been created and its recommendation or recommendations as to the expenditure of such funds has been made.

(c) A resolution making an appropriation of the necessary funds by the borough, township, city, village or other municipality has been passed by the governing body thereof, by at least a two-thirds affirmative vote of the members of such governing body.

L.1941, c. 48, p. 129, s. 3, eff. April 23, 1941.



Section 40:5-2.4 - "General Conflagration" Defined

40:5-2.4. "General conflagration" defined
The term "general conflagration" as used herein shall be construed, for the purposes hereof, to mean and include: any monetary damage to the improved property of or physical suffering to twenty-five or more families, or both, in any county, whether in one or more municipalities in such county.

L.1941, c. 48, p. 129, s. 4, eff. April 23, 1941.



Section 40:5-2.5 - Raising And Appropriating Money To Relieve Loss From General Conflagration By Resolution

40:5-2.5. Raising and appropriating money to relieve loss from general conflagration by resolution
Any county, borough, township, city, village or other municipality may raise and appropriate said moneys by resolution as aforesaid, notwithstanding the provisions of sections 40:1-14 and 40:1-15 of the Revised Statutes of New Jersey; provided, that in the next annual budget of such county and borough, township, city, village or other municipality a similar amount shall be included to retire and pay off the obligation or obligations so incurred.

L.1941, c. 48, p. 130, s. 5, eff. April 23, 1941.



Section 40:5-2.6 - Notes Or Other Obligations; Raising Funds To Relieve Loss From General Conflagration

40:5-2.6. Notes or other obligations; raising funds to relieve loss from general conflagration
Any county, borough, township, city, village or other municipality is hereby authorized to execute and deliver its note or other obligation to raise the funds contemplated herein, which note or other obligation shall recite:

(a) The general nature of the purpose of raising said moneys.

(b) That the note or other obligation is in the nature of an emergency and shall be retired within one year from its issuance.

(c) That said note or other obligation is issued pursuant to this law.

(d) That such note or obligation is an exception to the general laws of this State relative to limitation on county and municipal indebtedness.

L.1941, c. 48, p. 130, s. 6, eff. April 23, 1941.



Section 40:5-2.7 - Liberal Construction

40:5-2.7. Liberal construction
This act shall be liberally construed to enable the several counties and municipalities to expeditiously relieve the loss, damage, distress and suffering caused by a general conflagration.

L.1941, c. 48, p. 130, s. 6, eff. April 23, 1941.



Section 40:5-2.8 - Inapplicable To Conflagration Occurring Before April 1, 1941

40:5-2.8. Inapplicable to conflagration occurring before April 1, 1941
This act shall not apply to any general conflagration which occurred before April first, one thousand nine hundred and forty-one.

L.1941, c. 48, p. 130, s. 7, eff. April 23, 1941.



Section 40:5-2.10 - Appropriations To Carry Out Program

40:5-2.10. Appropriations to carry out program
The board of chosen freeholders of such county or the governing body of such municipality may appropriate sufficient funds to carry out said program, when established and maintained pursuant to this act.

L.1952, c. 120, p. 461, s. 2.



Section 40:5-2.10A - Rate For Diagnostic Services And Treatment; Payments To County; Reimbursement

40:5-2.10a. Rate for diagnostic services and treatment; payments to county; reimbursement
The board of chosen freeholders of any county which has established and maintains a center or institution for the diagnosis and treatment of mental disorders in persons shall, in November of each year, compute and determine the rate per day to be paid for maintaining, treating and diagnosing a person for whom diagnosis is sought in such center or institution, as the result of confinement of any type, whether voluntary or involuntary, or by criminal or other process, such rate to become effective on January 1, next following, and the person, court or agency requesting the diagnostic services and treatment shall be required to pay such rate to the county. Any funds expended by such county, any court, or agency for diagnostic services and treatment, shall be a proper charge against the person diagnosed or his estate or his legal responsible relatives and may be recovered and reimbursed to the board of chosen freeholders, said court or agency by the entry of an appropriate order of reimbursement by said court or any court having jurisdiction, or by any other legal process available for the recovery of just debts and legal obligations.

L.1964, c. 189, s. 1, eff. Oct. 2, 1964.



Section 40:5-2.10B - Runaway Or Homeless Youth; Services By Private, Nonprofit Organization; Appropriations

40:5-2.10b. Runaway or homeless youth; services by private, nonprofit organization; appropriations
The governing body of a county or municipality annually may appropriate funds to a private, nonprofit organization for the purpose of providing services to runaway or homeless youths and their families. The services may include temporary shelter, food, clothing, medical care, transportation, individual and family counseling, and any other service necessary to provide adequate temporary, protective care for runaway or homeless youths, or to aid in reuniting the youths with their parents or guardians. For the purposes of this section, "runaway or homeless youth" means a person under the age of 18, who is absent from his legal residence without the consent of his parents or legal guardian, or who is without a place of shelter where supervision and care are available.

L.1982, c. 56, s. 1, eff. July 6, 1982.



Section 40:5-2.10C - Nonprofit Hospital For Health Related Community Services; Voluntary Contributions

40:5-2.10c. Nonprofit hospital for health related community services; voluntary contributions
The governing body of a county or municipality may make voluntary contributions to a public or private nonprofit hospital for any health related service contributing to the health, education, welfare, or safety of the community.

L. 1985, c. 79, s. 1, eff. March 14, 1985.



Section 40:5-2.11 - Use Of Parking Meter Revenues For Off-street Parking Facilities.

40:5-2.11 Use of parking meter revenues for off-street parking facilities.

1.The board of chosen freeholders of any county and the governing body of any municipality may by resolution appropriate and dedicate all or any portion of the revenues which it derives from parking meters in excess of the cost of purchase, installation, maintenance and operation of said parking meters, to the purposes of creation, purchase, construction and maintenance of off-street parking facilities.

L.1952,c.195,s.1; amended 2001, c.342, s.4.



Section 40:5-18 - Service Charge For Nsf Checks; Collection

40:5-18. Service charge for NSF checks; collection
a. The governing body of a municipality may provide, by resolution or ordinance, for the imposition of a service charge to be added to any account owing to the municipality, if payment tendered on the account was by a check or other written instrument which was returned for insufficient funds.

b. Whenever an account owing to a municipality is for a tax or special assessment, the service charge authorized by this section shall be included on whatever list of delinquent accounts is prepared for the enforcement of the lien.

c. The service charge for a check or other written instrument returned for insufficient funds shall be determined and set by resolution or by ordinance of the governing body, from time to time, as appropriate, but shall not exceed $20 per check or other written instrument.

d. Any service charge authorized by this section shall be collected in the same manner prescribed by law for the collection of the account for which the check or other written instrument was tendered. In addition, the governing body may require future payments to be tendered in cash or by certified or cashier's check.

L.1990,c.105,s.1.



Section 40:5-19 - Service Charge On Checks Returned For Insufficient Funds; County Imposition, Fee, Collection

40:5-19. Service charge on checks returned for insufficient funds; county imposition, fee, collection
1. a. The governing body of a county may provide, by resolution or ordinance, as appropriate, for the imposition of a service charge to be added to any account owing to the county, if payment tendered on the account was by a check or other written instrument which was returned for insufficient funds.

b. The service charge for a check or other written instrument returned for insufficient funds shall be determined and set by resolution or by ordinance of the governing body, as appropriate, from time to time, but shall not exceed $20 per check or other written instrument.

c. Any service charge authorized by this section shall be collected in the same manner prescribed by law for the collection of the account for which the check or other written instrument was tendered. In addition, the governing body may require future payments to be tendered in cash or by certified or cashier's check.

L.1991,c.339.



Section 40:6A-1 - Costs Of Assignment Of Counsel Or Other Related Costs For Defense Of Indigent Person; Notice; Filing; Duration Of Lien; Service On Defendant

40:6A-1. Costs of assignment of counsel or other related costs for defense of indigent person; notice; filing; duration of lien; service on defendant
Whenever a county or municipality is required to pay the costs of the assignment of counsel and other related costs for the defense of an indigent person pursuant to R. 3:27-2 of the Rules Governing the Courts of the State of New Jersey or pursuant to any rule or law subsequently enacted, the amount paidby the county or municipality for the defense of the indigent shall be a lien on any and all property which the defendant shall have or in which he shall acquire an interest. The county or municipal counsel shall effectuate such lien whenever the costs of the defense exceed $150.00. To effectuate the lien, the county or municipal counsel shall file a notice setting forth the amount which was paid for the defense of the indigent with the clerk of the superior court. The filing of said notice with the clerk of the superior court shall from the date thereof constitute a lien on said property for a period of 10 years, unless sooner discharged and except for such time limitations shall have the force and effect of a Judgment at Law. Within 10 days of the filing of the Notice of Lien, the county or municipal counsel shall send by certified mail, or serve personally a copy of such notice with a statement of the date of the filing thereof to or upon the defendant at his last known address.

L.1981,c.364,s.1; amended 1991,c.337.



Section 40:6A-2 - Recordation

40:6A-2. Recordation
The clerk of the superior court may provide separate books for the filing of said liens indexed in the name of the judgment debtor, or he may record the liens in the books used for filing liens incurred for the services of the Public Defender.

L.1981, c. 364, s. 2, eff. Dec. 30, 1981.



Section 40:6A-3 - Remedies And Collection Of Moneys Due

40:6A-3. Remedies and collection of moneys due
The county or municipal counsel shall have all the remedies and may take all the proceedings for the collection of moneys due the county or municipality for the costs incurred in the defense of an indigent which may be had or taken for or upon the recovery of a judgment in a civil action, and may institute and maintain any action or proceeding in the court necessary therefor. In any such proceeding or action, the costs paid by the county or municipality shall be presumed to represent the true and reasonable value of the services rendered to the defendant.

L.1981, c. 364, s. 3, eff. Dec. 30, 1981.



Section 40:6A-4 - Compromise And Settlement Of Claim

40:6A-4. Compromise and settlement of claim
The county or municipal counsel may recommend to their respective governing bodies a compromise and settlement of any claim for payment of costs incurred by the county or municipality in defense of an indigent whenever it appears in his judgment to be in the best interests of the county or municipality. The compromise or settlement may be approved by resolution of the governing body.

L.1981, c. 364, s. 4, eff. Dec. 30, 1981.



Section 40:7-1 - Liability Of County Or Municipality; Negligence Of Driver

40:7-1. Liability of county or municipality; negligence of driver
A county or municipality shall be liable in damages when an officer of the county or municipality shall command the operator of a motor vehicle to pursue an alleged violator of law, and in the pursuit personal injury shall be inflicted or damage to property shall be caused by the motor vehicle, provided the operator of the motor vehicle has not been negligent in the operation thereof.



Section 40:8-1 - Acquisition And Use Of Lands For Airports; Lease To Others

40:8-1. Acquisition and use of lands for airports; lease to others
The governing body of any county and the governing body of any municipality, or either of them, may acquire by gift, grant, purchase, condemnation or in any other lawful manner real estate or any right or interest therein for airport purposes and so use lands theretofore acquired for other public purposes and being used for airport purposes and erect thereon and maintain buildings for the airport purposes.

Upon such acquisition or use, the governing body of any county and the governing body of any municipality, or either of them, may lease the real estate, so acquired, with or without consideration to the state of New Jersey, or any agency thereof, or may lease it to any person for such consideration and for such term of years as may be agreed upon.



Section 40:8-2 - Municipal Airports; General Powers.

40:8-2 Municipal airports; general powers.

40:8-2. The governing body of any municipality may acquire, establish, construct, own, control, lease, equip, improve, maintain, operate and regulate airports or landing fields for the use of airplanes and other aircraft within or without the limits of such municipality and may use for such purpose or purposes any property, owned or controlled by such municipality, suitable therefor, provided that the provision or performance of goods or services in connection with the operation, management or administration of an airport shall be done pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) and any supplements thereto.

Amended 1947, c.85; 1999, c.440, s.41.



Section 40:8-2.1 - Operation Of Airports As Public Utilities By Municipalities

40:8-2.1. Operation of airports as public utilities by municipalities
Any municipality is hereby authorized and empowered to maintain, operate and manage an airport as a public utility, and for that purpose keep the accounts thereof separate and distinct from any other accounts of the municipality.

L.1946, c. 12, p. 33, s. 1, eff. Feb. 21, 1946.



Section 40:8-3 - County Airports; General Powers.

40:8-3 County airports; general powers.

40:8-3. The governing body of any county may acquire, by lease or purchase, and establish, construct, own, control, lease, equip, improve, maintain, operate and regulate airports or landing fields for the use of airplanes and other aircraft within the limits of such counties, and may use for such purpose or purposes any property, owned or controlled by such county, suitable therefor, provided that the provision or performance of goods or services in connection with the operation, management or administration of an airport shall be done pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) and any supplements thereto.

Amended 1999, c.440, s.42.



Section 40:8-4 - Condemnation; Power Of

40:8-4. Condemnation; power of
Any real estate acquired, owned, controlled or occupied by such municipality for the purposes enumerated in section 40:8-2 of this title shall be acquired, owned, controlled and occupied for a public purpose and as a matter of public necessity, and such municipality may acquire property for such purpose or purposes under the power of eminent domain as and for a public necessity.



Section 40:8-5 - Condemnation; Law Applicable; Bonds; Law Applicable

40:8-5. Condemnation; law applicable; bonds; law applicable
Private property needed by any municipality for an airport or landing field shall be acquired by purchase if the municipality is able to agree with the owners on the terms thereof, and otherwise by condemnation, in the manner provided by the law under which the municipality is authorized to acquire real property for public purposes other than street purposes, or, if there be no such law, in the manner provided for and subject to the provisions of chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.). The purchase price or award for real property acquired for an airport or landing field may be paid for by appropriation of moneys available therefor or wholly or partly from the proceeds of the sale of bonds of the municipality, as the governing body of such municipality shall determine. Such bonds shall be authorized and issued in accordance with the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.).



Section 40:8-6 - Control Of Airports; Regulations; Fees.

40:8-6 Control of airports; regulations; fees.

40:8-6. The governing body of a municipality or county which has established an airport or landing field and acquired, leased or set apart real property for such purpose may construct, improve, equip, maintain and operate the same, or may vest jurisdiction for the construction, improvement, equipment, maintenance and operation thereof, in any suitable officer, board or body of such municipality or county. Provision or performance of goods or services in connection with the operation, management or administration of an airport shall be done pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) and any supplements thereto. The expenses of such construction, improvement, equipment, maintenance and operation shall be a municipal or county charge, as the case may be.

The governing body of any municipality or county may adopt regulations and establish fees or charges for the use of such airport or landing field, or may authorize an officer, board or body of such municipality or county having jurisdiction to adopt such regulations and establish such fees or charges, subject, however, to the approval of such governing body before they shall take effect.

Amended 1999, c.440, s.43.



Section 40:8-7 - Annual Expenditures; Taxation For

40:8-7. Annual expenditures; taxation for
The board or body of any municipality or county having power to appropriate money therein may annually appropriate and cause to be raised by taxation in such municipality or county a sum sufficient to carry out the provisions of sections 40:8-2 to 40:8-6 of this title.



Section 40:8-8 - Airport Security Officers

40:8-8. Airport security officers
The governing body of any county which has established an airport may, by ordinance or resolution, as appropriate, provide for the appointment of such persons as the governing body may designate to act as airport security officers for the facility.

L.1979, c. 332, s. 1, eff. Jan. 21, 1980.



Section 40:8-9 - Applications

40:8-9. Applications
All applications for the position of airport security officers shall, in the first instance, be made to the chief of police of the county in which the airport is located, except that where the county does not have an organized full-time police department, application shall be made to the Superintendent of State Police. The chief of police or the superintendent, as the case may be, shall investigate and determine the character, competency, integrity and fitness of the person or persons designated in the application. If the application is approved by the chief of police or the superintendent, the approved application shall be returned to the governing body which shall issue a commission to the person appointed, a copy of which shall be filed in the office of the superintendent and with the chief of police of the county and municipality in which such airport is located.

L.1979, c. 332, s. 2, eff. Jan. 21, 1980.



Section 40:8-10 - Police Training Course

40:8-10. Police training course
Every person so appointed and commissioned shall, within 1 year of the date of his commission, successfully complete a police training course at a school approved and authorized by the Police Training Commission; provided, however, that the Police Training Commission may, in its discretion, except from the requirements of this section any person who demonstrates to the commission's satisfaction that he has successfully completed a police training course conducted by any Federal, State or other public or private agency, the requirements of which are substantially equivalent to the requirements of that at a school approved by the commission.

L.1979, c. 332, s. 3, eff. Jan. 21, 1980.



Section 40:8-11 - Powers Of Airport Security Officers

40:8-11. Powers of airport security officers
Every person so appointed and commissioned shall, while on duty, within the limits of the property under the control of the airport, possess all the powers of policemen and constables in criminal cases and offenses against the law.

L.1979, c. 332, s. 4, eff. Jan. 21, 1980.



Section 40:8-12 - Name Plate And Shields

40:8-12. Name plate and shields
Each airport security officer, when on duty, except when employed as a detective, shall wear in plain view a name plate and a metallic shield or device with the word "police" and the name or style of the airport for which he is appointed inscribed thereon.

L.1979, c. 332, s. 5, eff. Jan. 21, 1980.



Section 40:8-13 - Traffic Laws; Enforcement

40:8-13. Traffic laws; enforcement
In connection with traffic and parking violations, the airport security officer appointed pursuant to this act shall, while on duty and within the territorial limits of the airport, have the power to enforce the laws regulating traffic and the operation of motor vehicles. Such policemen shall have authority to issue and use traffic tickets and summonses of the type now used by the New Jersey State Police with such changes as are necessitated by reason of this act. Upon the issuance of any traffic or parking ticket or summons by an airport security officer, a copy of said ticket or summons shall be sent to the municipality in which the airport is located. Following the receipt of such a ticket or summons the municipality shall proceed as if said municipality had issued such traffic or parking violations ticket or summons.

L.1979, c. 332, s. 6, eff. Jan. 21, 1980.



Section 40:8-14 - Airport Security Officers; Weapons

40:8-14. Airport security officers; weapons
County airport security officers shall be considered to be law enforcement officers for the purposes of N.J.S. 2C:39-3.

L.1979, c. 332, s. 7, eff. Jan. 21, 1980.



Section 40:8-15 - Construction Of Act

40:8-15. Construction of act
Nothing in this act shall be construed to limit or impair the rights of any State, county or municipal law enforcement officer in the performance of his duties.

L.1979, c. 332, s. 9, eff. Jan. 21, 1980.



Section 40:8C-1 - Biotechnology Defined

40:8C-1. Biotechnology defined
1. As used in this act:



"Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge.

L.1995,c.40,s.1.



Section 40:8C-2 - Development Of Biotechnology, Not Regulated; Nonapplicability Of Act

40:8C-2. Development of biotechnology, not regulated; nonapplicability of act
2. a. A county, municipality, including a local health board, or other local subdivision shall not regulate the development of biotechnology or the use of materials and organisms created through the application of biotechnology.

b. This act shall not affect the powers of a county, municipality, including a local health board, or other local subdivision to otherwise regulate business, industry, construction, and public utilities, or to provide fire protection and other public safety services.

L.1995,c.40,s.2.



Section 40:9-2.1 - Acquisition, Improvement, Operation And Equipment Of Public Transportation Passenger Or Freight Rail Line

40:9-2.1. Acquisition, improvement, operation and equipment of public transportation passenger or freight rail line
The governing body of any county or municipality may acquire, by purchase or lease, maintain, improve, equip and operate any existing public transportation passenger or freight rail line, including its appurtenant lands and ancillary structures and facilities.

L.1964, c. 209, s. 1, eff. Oct. 20, 1964. Amended by L.1982, c. 15, s. 2, eff. March 29, 1982.



Section 40:9-2.2 - Lease Or Sale Of Space And Facilities For Conduct Of Carrier's Business; Contracts For Conduct Of Other Commercial Activities

40:9-2.2. Lease or sale of space and facilities for conduct of carrier's business; contracts for conduct of other commercial activities
Any county or municipality acquiring a public passenger or freight rail line may lease or sell all or portions of space or facilities to any common carrier or carriers for the conduct of their business in the sale of tickets, provision of baggage and express service and other matters relating to the conduct of the carriers' business in serving the traveling public or in providing for the transportation of freight. The county or municipality may also by appropriate lease or contract provide for the conduct of other commercial activities for the use and convenience of the traveling public and the transportation of freight. The county or municipality may lease or sell passenger or freight rail line to any person willing and able to maintain and operate the passenger or freight rail line on such terms and conditions as it deems desirable. Any lease entered into pursuant to this section may be entered into for a period of time not exceeding the period that any bonds of the county or municipality issued for the purpose of financing the line are outstanding. As used in this section, "person" includes any person, association, partnership, corporation, nation, state or agency or subdivision thereof, or other entity, real or artificial, public or private.

L.1964, c. 209, s. 2, eff. Oct. 20, 1964. Amended by L.1982, c. 15, s. 3, eff. March 29, 1982.



Section 40:9-2.3 - Appropriation Of Funds; Bonds Or Notes

40:9-2.3. Appropriation of funds; bonds or notes
Funds to carry out the purposes of this act shall be included in the annual budget of the county or municipality as required by law and shall be appropriated as are funds for other public purposes. Any county or municipality may authorize and issue bonds or notes to finance the costs of acquisition of the public passenger or freight line in accordance with the provisions of the Local Bond Law, N.J.S. 40A:2-1 et seq., provided that the bonds shall be outstanding for a period of not exceeding 40 years.

L.1964, c. 209, s. 3, eff. Oct. 20, 1964. Amended by L.1982, c. 15, s. 4, eff. March 29, 1982.



Section 40:9A-1 - Federation Of City-county Libraries

40:9A-1. Federation of city-county libraries
Any county or counties, municipality or municipalities, or any combination thereof, operating libraries pursuant to chapters 33 or 54 of Title 40 of the Revised Statutes may, by contract or agreement, by and between the appropriate board or boards of chosen freeholders and the municipality or municipalities, establish and maintain a federation of their libraries for the purpose of providing such co-operative library services as shall be thereby agreed upon.

L.1956, c. 108, p. 492, s. 1. Amended by L.1959, c. 179, p. 725, s. 1, eff. Dec. 1, 1959.



Section 40:9A-2 - Costs; Management

40:9A-2. Costs; management
Such contracts shall set forth the proportion of the cost each party thereto shall assume and specify all the details of the management of the joint undertakings, and any other matters that may be deemed necessary for insertion therein, and may be amended from time to time by the contracting parties.

L.1956, c. 108, p. 492, s. 2.



Section 40:9A-3 - Interlibrary Loan Services; Free Use By Residents

40:9A-3. Interlibrary loan services; free use by residents
Such contracts shall provide for the establishment of interlibrary loan services among the federated libraries and the free use for reference purposes of the library resources in the federation by any resident of the area served by the participating municipalities and counties.

L.1956, c. 108, p. 493, s. 3. Amended by L.1959, c. 179, p. 725, s. 2, eff. Dec. 1, 1959.



Section 40:9A-4 - Standards For Libraries.

40:9A-4 Standards for libraries.

4.The State Librarian, subject to the approval of the President of Thomas Edison State College, shall formulate and promulgate standards for the said federations of libraries to insure the public convenience in the use of such library services.

L.1956,c.108,s.4; amended 2001, c.137, s.44.



Section 40:9B-1 - Establishment And Maintenance Of Narcotic Treatment Programs And Centers

40:9B-1. Establishment and maintenance of narcotic treatment programs and centers
The board of chosen freeholders of any county or the governing body of any municipality may establish and maintain a narcotic treatment program for the operation or the support of centers for the diagnosis and treatment of narcotic addicts. Such program may be carried on by the establishment and operation of separate facilities or by conducting the same in connection with an existing county or municipal institution or by contract with a licensed hospital or the governing body of another municipality.

L.1964, c. 254, s. 1, eff. Dec. 29, 1964.



Section 40:9B-2 - Appropriation Of Funds

40:9B-2. Appropriation of funds
The board of chosen freeholders of such county or the governing body of such municipality may appropriate funds to carry out a program or programs established and maintained pursuant to this act.

L.1964, c. 254, s. 2, eff. Dec. 29, 1964.



Section 40:9B-3 - Legislative Findings

40:9B-3. Legislative findings
The Legislature hereby recognizes that it is the declared public policy of this State that the social and personal anguish of drug addiction is a grave public concern, and that priority should be given to the establishment of a comprehensive program to be achieved through the coordinated efforts and resources both of public and private agencies to prevent and control drug addiction and to provide diagnosis, treatment care and rehabilitation for drug addicts. The Legislature further recognizes that the costs incurred in treating and rehabilitating the addict and in counseling the potential addict have become increasingly expensive, and that current financial exigencies are creating additional burdens for private, nonprofit agencies performing this important public service, while also rendering the cost of establishing new treatment centers prohibitive for local units of government. Therefore, the Legislature hereby finds that because private, nonprofit agencies are providing services which are in furtherance of a policy in an area of grave public concern, it is in the public interest to authorize counties and municipalities to appropriate funds for the purpose of helping to defray expenses incurred by such private agencies in the provision of narcotic and drug abuse treatment facilities and programs to community residents.

L.1974, c. 120, s. 1, eff. Oct. 10, 1974.



Section 40:9B-4 - Counties Or Municipalities; Annual Appropriations For Private Centers

40:9B-4. Counties or municipalities; annual appropriations for private centers
The governing body of any county or municipality may annually appropriate funds to any approved, privately operated, nonprofit narcotic and drug abuse treatment center certified by the Commissioner of the State Department of Health pursuant to P.L.1970, c. 334 (C. 26:2G-21 et seq.), for the purpose of helping to defray expenses incurred in the provision of facilities to prevent and control drug abuse, and to provide diagnosis, treatment, rehabilitation and aftercare to drug addicts who are residents of any county or municipality making such appropriations.

L.1974, c. 120, s. 2, eff. Oct. 10, 1974.



Section 40:9B-5 - Ratification, Validation And Confirmation Of Prior Appropriations

40:9B-5. Ratification, validation and confirmation of prior appropriations
All appropriations heretofore made by any county or municipality for any of the purposes herein authorized are hereby ratified, validated and confirmed.

L.1974, c. 120, s. 3, eff. Oct. 10, 1974.



Section 40:9C-1 - Mass Transit Or Freight Line Services; Counties And Municipalities; Subsidies; Appropriations

40:9C-1. Mass transit or freight line services; counties and municipalities; subsidies; appropriations
The board of chosen freeholders of any county and the governing body of any municipality within the county, may enter into an agreement for the purpose of providing funds to maintain or increase public transportation service for mass transit purposes, or for the purpose of providing funds to maintain railroad freight line services, on established or expanded routes within the county or municipality. No such agreement may be entered into unless the State of New Jersey, acting by and through the Department of Transportation, Commuter Operating Agency, or other appropriate agency, shall have agreed with the transportation company or railroad providing service, or with the county, for payments subsidizing such transportation or railroad freight line service in accordance with the provisions of this act. It shall be lawful for the board of chosen freeholders and for the governing body of a municipality to appropriate and raise funds annually for the aforesaid purposes in the same manner as appropriations are made for other county or municipal purposes.

L.1974, c. 73, s. 1, eff. July 30, 1974; L.1977, c. 411, s. 2, eff. Feb. 23, 1978.



Section 40:9D-1 - Definitions Relative To Provision Of Broadband Telecommunications Service.

40:9D-1 Definitions relative to provision of broadband telecommunications service.
1.As used in this act:

"Broadband telecommunications infrastructure" means information equipment and facilities, information systems, and information technology used for the purpose of providing broadband telecommunications service.

"Broadband telecommunications service" means any telecommunications service using broadband telecommunications infrastructure for the purpose of offering high speed, switched, broadband wireline or wireless telecommunications capability that enables users to originate and receive high-quality voice, data, graphics or video telecommunications through the Internet and using any technology.

"Governing body" means (1) in the case of the county, the board of chosen freeholders or, if the county is organized pursuant to the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), the board of chosen freeholders and the county executive, the county supervisor or the county manager, as appropriate, (2) in the case of a joint meeting of counties, the management committee appointed to exercise the powers of the joint meeting or local governing body to which the authority to exercise those powers shall have been delegated under section 14 of P.L.2007, c.63 (C.40A:65-14), or (3) in the case of a municipality, the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality.

"Internet" means the international computer network of both federal and non-federal interoperable packet switched data networks.

"Joint meeting of counties" or "joint meeting" means a joint meeting formed by two or more counties under a joint contract entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et al.).

"Local Finance Board" means the Local Finance Board, in the Division of Local Government Services, in the Department of Community Affairs, as constituted pursuant to section 1 of P.L.1974, c.35 (C.52:27D-18.1).

"Local unit" means any county, any joint meeting of counties, any municipality, any special district or any public body corporate and politic created or established under any law of this State by or on behalf of any one or more counties or individual municipalities, as appropriate, or any agency or other instrumentality thereof, including any local authority, board, commission, department or agency of any of the foregoing having custody of funds, but shall not include a school district or regional school district.

"Related competitive business segment" means a structurally separate business unit established by the governing body of a local unit that offers to install, construct, maintain, repair, renew, relocate, or remove broadband telecommunications infrastructure, or offers to provide or provides broadband telecommunications service via a wireless community network.

"Telecommunications" means the transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

"Telecommunications service" means the offering of telecommunications directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used, and regardless of whether a fee is charged for the use of such service.

"Wireless community network" means a local shared network consisting of a series of interlinked computers that allow persons with wireless equipped devices within the area served by the network to gain entry to the wider Internet through wireless Internet service connections provided by broadband telecommunications infrastructure at designated access points.

L.2007,c.191,s.1.



Section 40:9D-2 - Authority Of Local Unit.

40:9D-2 Authority of local unit.
2. a. Consistent with federal law, the governing body of a local unit, through the establishment of a related competitive business segment, is authorized to:

(1)construct, own or operate broadband telecommunications infrastructure to provide broadband telecommunications service via a wireless community network; or

(2)provide broadband telecommunications service via a wireless community network.

b.Consistent with federal law, the governing body of a local unit may enter into a contract with a private entity to provide broadband telecommunications service via a wireless community network or to construct, own, use, acquire, deliver, grant, operate, maintain, sell, purchase, lease, or equip broadband telecommunications infrastructure used for the purpose of providing broadband telecommunications service via a wireless community network.

By written contract or lease, such governing body may sell capacity in, or grant other similar rights for a private entity to use, broadband telecommunications infrastructure owned or operated by the local unit that provides broadband telecommunications service via a wireless community network.

c.The governing body of a local unit, exercising powers under subsections a. and b. of this section, may enter into a written agreement with any person owning or having the right to use any poles, street lights, posts, towers or other structures erected along any public right-of-way within the boundaries of such local unit for the use of those structures by that local unit, upon such terms and conditions as may be agreed upon by such local unit and such person. To the extent that State, county or municipal approval, or the approval of another public entity or any private entity is required for the placement of broadband telecommunications infrastructure used for the purpose of providing broadband telecommunications service via a wireless community network along a public right-of-way, such approval shall not unreasonably be withheld. The provisions of this section shall not affect the terms and conditions by which the State may give consent, grant or franchise to a person for use of the right-of-way along any State highway, or the terms and conditions by which a public body may give consent, grant or franchise to a person for use of the right-of-way within the boundaries of the geographical area over which such public body has jurisdiction.

d.The provision of broadband telecommunications service via a wireless community network pursuant to this section and any broadband telecommunications infrastructure used for such purpose shall not be deemed to be a public utility or to constitute operating any form of public utility service pursuant to Title 48 of the Revised Statutes to the extent that the local unit is engaged in the provision of broadband telecommunications service via a wireless community network.

e.The governing body of a municipality within a county of the first class, where the county exercises powers under subsections a. and b. of this section, may provide that the municipality not participate in the provision of broadband telecommunications service via a wireless community network established under this section by that county.

L.2007,c.191,s.2.



Section 40:9D-3 - Responsibilities Of Local Unit Relative To Provision Of Broadband Telecommunications Service.

40:9D-3 Responsibilities of local unit relative to provision of broadband telecommunications service.
3.If a governing body of a local unit exercises powers under subsection a. or b. of section 2 of this act, whether by contracting with a private entity or by establishing a related competitive business segment, then:

a.the costs of providing broadband telecommunications service via a wireless community network shall not adversely impact the ability of the local unit to offer those services otherwise required by law;

b.the local unit shall be prohibited from reducing the rate of providing those services otherwise required by law when these services are purchased in conjunction with broadband telecommunications service via a wireless community network;

c.in all instances in which resources are deployed by the local unit to provide both broadband telecommunications service via a wireless community network and any other services of the local unit required by law, where resource constraints arise, the provision of the other services shall receive a higher priority;

d.the price which the local unit charges for broadband telecommunications service via a wireless community network shall not be less than the fully allocated cost of providing broadband telecommunications service via a wireless community network, as subject to review and approval of the Local Finance Board, which cost shall include an allocation of the cost of all equipment, vehicles, labor, related fringe benefits and overheads, and administration utilized, and all other assets utilized and costs incurred, directly or indirectly, in providing broadband telecommunications service via a wireless community network;

e.the installation, construction, maintenance, repair, renewal, relocation, or removal of broadband telecommunications infrastructure, when undertaken directly by the related competitive business segment of the local unit, shall be subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.);

f.provision of broadband telecommunications service via a wireless community network shall be subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) and, where appropriate, the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.);

g.the local unit shall not use the rates of those services required to be provided by law, or any revenue received in payment for those services or any interest or other earnings realized from the deposit or investment of such revenue, to subsidize broadband telecommunications service via a wireless community network offered by the local unit, and expenses incurred in conjunction with the provision of broadband telecommunications service via a wireless community network shall not be borne by any resident or business not choosing to receive such broadband telecommunications service via a wireless community network;

h.each such local unit shall maintain books and records, and provide accounting entries as may be required by the Local Finance Board, to show that there is strict separation and allocation of the local unit's revenues, costs, assets, risks and functions, between the services of the local unit required to be provided by law and the provision of broadband telecommunications service via a wireless community network; and

i.each such local unit shall annually prepare, or have prepared, a report available to the public, and such report shall include, but not be limited to, a summary of revenues and expenditures, the prices charged to subscribers, the areas of the local unit served, and the number of subscribers.

L.2007,c.191,s.3.



Section 40:9D-4 - Plan For Proposed Activities.

40:9D-4 Plan for proposed activities.
4. a. Prior to the exercise by the governing body of a local unit of any powers under subsections a. and b. of section 2 of this act, the local unit shall have developed a plan which sets forth the local unit's or private entity's proposed activities, as appropriate, that would be necessary to implement the deployment of broadband telecommunications infrastructure and the provision of broadband telecommunications service via a wireless community network. The plan shall identify all relevant financial and operational information, including, but not limited to:

(1)the costs and source of funding for those costs that are associated with the installation, maintenance and operation of broadband telecommunications infrastructure and broadband telecommunications service via a wireless community network;

(2)the amount of any charges expected to be imposed on subscribers to the broadband telecommunications service via a wireless community network;

(3)a projected implementation schedule for the broadband telecommunications service via a wireless community network and the projected location of the broadband telecommunications infrastructure;

(4)the process by which the plan for broadband telecommunications service via a wireless community network deployment will be evaluated, which process shall include at least one public hearing prior to the decision on the plan;

(5)a description of how the broadband telecommunications service via a wireless community network is to be provided and what geographic area is to be covered by such service;

(6)an evaluation of the current availability of broadband service provided by private entities within the area of interest to identify appropriate broadband service linkages, partners, and applications;

(7)a review of the risks, financial and otherwise, associated with the deployment of broadband telecommunications infrastructure and broadband telecommunications service via wireless community network;

(8)a study that considers other alternatives for the deployment of broadband telecommunications infrastructure and broadband telecommunications service via wireless community network, including, but not limited to, other business models and use of different private entities; and

(9)a review to determine the most appropriate technology and feasibility, including the design of broadband telecommunications infrastructure and related equipment used for such deployment.

b.The plan described in subsection a. of this section shall be made available to the public and submitted for review and comment to the Local Finance Board, which shall seek comments about the plan from other appropriate State agencies and the public. In addition, the Local Finance Board shall forward the plan to any State agency with a potential interest in assisting, and statutory authority to assist with, project financing. Any agency which has an interest in assisting with such financing shall give notice of its interest to the appropriate local unit, which shall maintain a list of all agencies interested in assisting with such financing.

c.The Local Finance Board shall review the plan and provide comments to the governing body of the local unit within 60 days after receipt thereof. If the Local Finance Board fails to act within the 60-day period, or within such other time period as may be mutually agreed upon by the Local Finance Board and the local unit, the plan shall be deemed approved.

L.2007,c.191,s.4.



Section 40:9D-5 - Authority To Issue Revenue Bonds.

40:9D-5 Authority to issue revenue bonds.
5.a. The governing body of a local unit exercising powers under subsection a. or subsection b. of section 2 of this act is authorized, pursuant to the provisions of the "Local Bond Law" (N.J.S.40A:2-1 et seq.), to issue revenue bonds of the local unit, to pay a portion or all of the costs of the broadband telecommunications infrastructure used for the purpose of providing broadband telecommunications service via a wireless community network; provided, however, that the principal of and the interest on such revenue bonds shall be payable solely from revenues derived by the local unit from the provision of broadband telecommunications service via that network and any other revenues related thereto. A local unit is permitted to provide a full faith and credit guarantee on such revenue bonds.

b. A State agency that assists in project financing shall not assist in financing the costs of constructing, operating or maintaining any broadband telecommunications infrastructure used for the purpose of providing broadband telecommunications service via a wireless community network, if such network is offered commercially to the public.

L.2007,c.191,s.5.



Section 40:9D-6 - Due Diligence Required Prior To Contract.

40:9D-6 Due diligence required prior to contract.
6.The governing body of a local unit exercising powers under subsection a. or subsection b. of section 2 of this act shall not enter into or implement any contract regarding broadband telecommunications infrastructure or broadband telecommunications service without first performing due diligence on the plan required under subsection a. of section 4 of this act. Due diligence shall include, but not be limited to, research that supports formal conclusions that the local unit or private entity, as appropriate, is creditworthy and that the provision of broadband telecommunications service via that network would not proceed in the absence of financing from the local unit or private entity, as appropriate. The conclusions of this analysis shall be reduced to writing and made available to the public before the governing body of the local unit formally considers any financing authorized pursuant to section 5 of this act or enters into a contract with a private entity pursuant to subsection b. of section 2 of this act.

L.2007,c.191,s.6.



Section 40:9D-7 - Additional Competitive Contracting Provisions; Terms; Negotiations.

40:9D-7 Additional competitive contracting provisions; terms; negotiations.
7. a. In addition to the purposes set forth in section 1 of P.L.1999, c.440 (C.40A:11-4.1), a local contracting unit may use the competitive contracting provisions set forth in the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) as modified under this section, in lieu of public bidding, for the purpose of entering into a contract pursuant to subsection b. of section 2 of this act concerning broadband telecommunications infrastructure for the provision of broadband telecommunications service via a wireless community network.

b.Contracts awarded pursuant to this section may be for a term not to exceed seven years, however, a contact awarded pursuant to this section may be extended for an additional term of three years by mutual agreement of the parties to the contract if the ability to extend was set forth in the original request for proposals documentation.

c.Notwithstanding the provisions of section 5 of P.L.1999, c.440 (C.40A:11-4.5) to the contrary, after proposals have been evaluated pursuant to subsection d. of that section, the purchasing agent or counsel or administrator may issue an interim report recommending that specific details be negotiated further with one or more of the potential vendors who submitted a proposal for the purpose of modifying the original proposal. After the conclusion of negotiations, and evaluation of all proposals as modified in accordance with this subsection, the purchasing agent or counsel or administrator shall prepare a final report evaluating proposals and recommending the award of a contract or contracts in accordance with the provisions of section 5 of P.L.1999, c.440 (C.40A:11-4.5) that are not contrary to the provisions of this subsection.

L.2007,c.191,s.7.



Section 40:9D-8 - Payment Of Prevailing Wage Rate.

40:9D-8 Payment of prevailing wage rate.
8.Any contract awarded in connection with any project authorized pursuant to the provisions of this act shall provide that not less than the prevailing wage rate shall be paid to workers employed in the performance of such contract. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2007,c.191,s.8.



Section 40:10-1 - Acceptance Of Monuments; May Provide Site; Becomes Public Property.

40:10-1. Acceptance of monuments; may provide site; becomes public property.
When any person or organization shall offer to any county or municipality any monument, statue, tablet or public drinking fountain already erected or constructed within the bounds of any public street or highway therein, or shall offer to provide or erect any monument, statue, tablet or public drinking fountain upon the condition that such county or municipality provide a site for the location thereof, the governing body of any such county or municipality may, by resolution adopted by a majority vote, accept the same on behalf of such county or municipality.

If the monument, statue, tablet or public drinking fountain has not already been erected or constructed the governing body may provide a site therefor, which site may be within the bounds of any public street or highway.

Upon the acceptance of any such monument, statue, tablet or public drinking fountain already erected or constructed and located as hereinbefore provided, or if not yet erected or constructed then upon its completion, it shall be the property of the county or municipality dedicated to public use.



Section 40:10-11 - County, Municipal Appropriations For Veterans' Memorials

40:10-11. County, municipal appropriations for veterans' memorials
1. a. The Legislature finds and declares that it is a public purpose and in the public interest to permit local units of government to appropriate funds for county or State memorials honoring war veterans.

b.The governing body of any county or municipality may annually appropriate funds in support of the development, construction and maintenance of a veterans' memorial situate in a public place within the county or State. Appropriations pursuant to this subsection may be made to any governmental or not-for-profit entity established for the purpose of developing, constructing or maintaining the veterans' memorial.

L.1998,c.117,s.1.



Section 40:10A-1 - Short Title

40:10A-1. Short title
This act shall be known and may be cited as the "Local Historians Enabling Act."

L.1979, c. 59, s. 1, eff. March 27, 1979.



Section 40:10A-2 - Legislative Findings

40:10A-2. Legislative findings
The Legislature of the State finds that a New Jersey Historical Commission, New Jersey Bicentennial Commission, New Jersey Cemetery Board, New Jersey Register of Historic Places, State Archivist, and county cultural and heritage commissions have been created, with special interests for historiography, bicentennial celebration, ancient cemetery maintenance, landmarks preservation, archives, preservation, and county heritage, in order to encourage an appreciation, understanding and communication of our State heritage and identity. Notwithstanding programs enlisting the aid of individuals and private associations, the Legislature finds that increased participation to encourage these efforts is necessary, and that the State has an obligation to present and future generations to encourage its citizens to appreciate our cultural, historic and architectural heritage.

L.1979, c. 59, s. 2, eff. March 27, 1979.



Section 40:10A-3 - Public Policy

40:10A-3. Public policy
It is hereby declared as a matter of public policy that each municipality and county may participate to increase the education, appreciation and communication of our heritage through local historians, in such manner as to reflect the special character or special historic or cultural development within each municipality and county, in the interest of the recreation, education, inspiration and enrichment of the citizens of this State.

L.1979, c. 59, s. 3, eff. March 27, 1979.



Section 40:10A-4 - Local Historian; Establishment Of Position By Local Government; Reimbursement Of Expenses; Appointment; Term

40:10A-4. Local historian; establishment of position by local government; reimbursement of expenses; appointment; term
The governing body of any county or municipality may, by ordinance or resolution, as appropriate, establish the position of local historian. The local historian shall serve without compensation, but the governing body may annually appropriate such funds as may be necessary to reimburse a local historian for expenses incurred in the performance of the duties and responsibilities set forth in the act. The local historian shall be appointed in the manner generally provided by law for appointments of the local unit, and shall serve at the pleasure of the appointing authority.

L.1979, c. 59, s. 4, eff. March 27, 1979.



Section 40:10A-5 - Vesting Duties And Responsibilities Of Local Historian In Chairperson Of County Cultural And Heritage Commission

40:10A-5. Vesting duties and responsibilities of local historian in chairperson of county cultural and heritage commission
Any county which shall have established a county cultural and heritage commission pursuant to P.L.1968, c. 31 (C. 40:33A-1 et seq.) may, in lieu of establishing the position of local historian, by ordinance or resolution, as appropriate, vest in the chairperson of the commission all the duties and responsibilities provided in this act for local historians of counties to be exercised in addition to those provided in P.L.1968, c. 31 (C. 40:33A-1 et seq.).

L.1979, c. 59, s. 5, eff. March 27, 1979.



Section 40:10A-6 - Local Historian Of County; Assistance To Municipalities

40:10A-6. Local historian of county; assistance to municipalities
Whenever the governing body of a county shall establish the position of local historian for the county as herein provided, and one or more municipalities within such county shall establish the position of local historian for such municipality or municipalities, as the case may be, the county local historian may assist the local historian or historians of such municipality or municipalities only upon request. Where any municipality in any county has not so established such position, or where there exists a vacancy in such position in any municipality, the local historian of the county may advise the governing body of any such municipality as herein provided. Otherwise, the local historian of the county shall be responsible only to the governing body of the county, as herein provided.

L.1979, c. 59, s. 6, eff. March 27, 1979.



Section 40:10A-7 - Powers And Responsibilities Of Local Historian; Annual Report

40:10A-7. Powers and responsibilities of local historian; annual report
A local historian shall have the following powers and responsibilities, except as otherwise provided in the ordinance or resolution creating the position:

a. To carry out an historical program, including but not restricted to collecting, preserving and making available materials relating to the history of the local unit. The historian shall store such materials in such manner as to insure their preservation, and shall notify the State Archivist, New Jersey Historical Commission, county local historian and local governing body of any materials which should be acquired for preservation. Upon leaving the position, the local historian shall turn over all materials and records and reports into the possession of the successor, if then appointed, or to the governing body until a successor shall be appointed;

b. The local historian shall make an annual report to the chief executive officer and governing body of the local unit stating all the work performed and accomplished during that year. The local historian shall transmit a copy of such report to the New Jersey Historical Commission. The New Jersey Historical Commission may advise each county historian and municipal historian of general guidelines along which their historical program may be implemented;

c. The local historian may research, write and cause to have published a county or municipal history, and may recommend appropriate historical materials for publication;

d. The local historian may assist a landmark commission, as well as advise the governing body, concerning the acquisition, administration, use and disposition of any landmark, or historic site, including such places in his jurisdiction included on the New Jersey Register of Historic Places. Such advice may be furnished to the Historic Sites Section, Department of Environmental Protection;

e. The local historian shall assist in projects of commemoration, including the erection of monuments, historic markers and guide signs.

L.1979, c. 59, s. 7, eff. March 27, 1979.



Section 40:10A-8 - Employment Of Clerical Assistants

40:10A-8. Employment of clerical assistants
The local historian may employ such clerical assistants as may be necessary in order to carry out the duties and responsibilities set forth in this act, within the limits of such funds as may be made available by the governing body for such purposes in the annual budget of the local unit.

L.1979, c. 59, s. 8, eff. March 27, 1979.



Section 40:10B-1 - Short Title

40:10B-1. Short title
This act shall be known and may be cited as the "Historic Cemeteries Act."

L.1983, c. 294, s. 1, eff. Aug. 4, 1983.



Section 40:10B-2 - Legislative Findings And Declarations

40:10B-2. Legislative findings and declarations
The Legislature finds that within the State of New Jersey, there are many historic cemeteries in which are interred the bodies of citizens who settled and first developed the colonial lands of East Jersey and West Jersey, fought to secure and preserve freedom and liberty, contributed to the historic and cultural development and evolution of the State, its counties and municipalities, and participated in events of historical and cultural importance and significance.

The Legislature further finds that because of a lack of funds available to restore, maintain and preserve many of these historic cemeteries, they have fallen into disrepair, disorder and decay.

The Legislature further finds that such cemeteries serve to remind us of our cultural and historical heritage, rekindle an awareness of the difficult struggles and unique achievements of preceding generations, and renew, in each succeeding generation, an appreciation and an understanding of the patterns of our State and local history.

The Legislature, therefore, declares that it is altogether fitting and proper, and in the public interest, to enable local governmental units to assist in the restoration, maintenance and preservation of such cemeteries.

L.1983, c. 294, s. 2, eff. Aug. 4, 1983.



Section 40:10B-3 - Historic Cemeteries; Restoration, Maintenance Or Preservation By County Or Municipality; Appropriations

40:10B-3. Historic cemeteries; restoration, maintenance or preservation by county or municipality; appropriations
The governing body of any county or municipality may provide for the restoration, maintenance and preservation of any historic cemetery located within its borders. As used in this act "historic cemetery" means a cemetery not owned by the State, a county, municipality, or religious corporation or association, in which are interred the remains of prominent citizens or residents of the State or of the Colony of East Jersey or the Colony of West Jersey, or veterans of the Colonial Wars, the War of Independence, the War of 1812, the Mexican-American War, the Civil War, the Spanish-American War, or World War I, in which not more than 10% of the interments have been made after 1880, in which no interment has been made for 50 years, and for which no funds are available for regular maintenance or preservation.

a. The governing body of a county may annually appropriate an amount not to exceed $10,000.00 for the restoration, maintenance and preservation of historic cemeteries located within its borders; provided, however, that no governing body shall expend annually an amount in excess of $500.00 to restore, maintain or preserve any one cemetery.

b. The governing body of a municipality may annually appropriate an amount not to exceed $3,000.00 for the restoration, maintenance and preservation of historic cemeteries located within its borders; provided, however, that no governing body shall expend annually an amount in excess of $500.00 to restore, maintain or preserve any one cemetery.

L.1983, c. 294, s. 3, eff. Aug. 4, 1983.



Section 40:10C-1 - Establishment Of Municipal Or County Hispanic Advisory Commission.

40:10C-1 Establishment of municipal or county Hispanic advisory commission.

6.A municipality or a county with an Hispanic population of 10% or more, according to the latest federal decennial census, may by resolution establish a municipal or county Hispanic advisory commission, as appropriate, which shall advise the municipal and county governing bodies on matters concerning the needs of the Hispanic community and the impact of local legislation on the Hispanic community in the municipality or the county. A municipal or county Hispanic advisory commission so established shall consist of at least five members, to be appointed by majority vote of the governing body of the municipality or county. The members of the commission shall be residents of the municipality or county and shall represent the Hispanic community within the municipality or county. The members shall serve for a term of three years from the date of their appointment and until their successors are appointed and qualified; except that of the first appointments or appointments increasing the membership of the commission, the resolution shall designate staggered terms for the members appointed to the commission. Vacancies resulting from causes other than by expiration of term shall be filled for the unexpired term only and shall be filled in the same manner as the original appointments were made. The municipal or county advisory commission shall periodically report to and meet with the commission. The governing body of the municipality or county may provide for the employment of officers and employees as may be necessary or desirable for the proper functioning of the municipal or county Hispanic advisory commission.

L.1983, c.567, s.6; amended 2009, c.301.



Section 40:10D-1 - Findings, Declarations Relative To Protection Of Archaeological Findings, Sites.

40:10D-1 Findings, declarations relative to protection of archaeological findings, sites.
1.The Legislature finds and declares that it is of critical importance to protect archaeological sites in New Jersey to prevent their despoliation; that archaeological sites in the State have been pillaged by relic hunters; that these collectors generally dig without permission, almost always lack the technical training required to conduct scientific archaeological excavations, and seldom conduct legitimate research; and that illicit diggings have resulted in the loss of scientific data and archaeological findings that would make these sites invaluable to cultural research and to the State's heritage, destroying irreplaceable records of human activities and history.

The Legislature therefore determines that it is in the State's historic and cultural interests to prevent the unauthorized excavation and removal of archaeological findings from certain public lands in New Jersey.

L.2004,c.170,s.1.



Section 40:10D-2 - Archaeological Findings On Lands Owned By Political Subdivision Protected.

40:10D-2 Archaeological findings on lands owned by political subdivision protected.
6. a. (1) Except as may be provided pursuant to subsection c. of this section, no person may alter, deface, destroy, disturb or remove any archaeological findings on lands owned by a county, municipality, or any political subdivision thereof, without written permission from the respective county, municipality, or political subdivision thereof. As used in this section, "archaeological findings" shall include, but not need be limited to, relics, objects, fossils, or artifacts of an historical, prehistorical, geological, paleontological, archaeological or anthropological nature.

(2)As a condition of granting permission pursuant to paragraph (1) of this subsection, the respective county, municipality, or political subdivision thereof shall require that all excavation and exploration for archaeological findings be conducted in the least destructive manner possible. The county, municipality, or political subdivision thereof may also, in its discretion, require a person or persons granted such permission to consult with the Department of Environmental Protection prior to undertaking an approved project to verify that the methods and techniques selected are the least destructive and most appropriate to the site.

(3)No person may sell, transfer, exchange, transport, purchase, receive or offer to sell, transfer, exchange, transport, purchase or receive any such archaeological finding originating on lands owned by a county, municipality, or any political subdivision thereof, without the written permission of the respective county, municipality, or political subdivision thereof.

b.A person who knowingly violates, solicits or employs any other person to violate the provisions of subsection a. of this section shall be subject to the following penalties: a fine of not less than $750 nor more than $1,500 for the first offense; a fine of not less than $1,500 nor more than $3,000 for the second offense; and a fine of not less than $3,000 nor more than $5,000 for any subsequent offense. Penalties assessed pursuant to this subsection shall be collected in a civil action by a summary proceeding. Any vessel, vehicle or equipment used in the commission of the violation shall be subject to confiscation and forfeiture to the county, municipality, or political subdivision thereof, if warranted, as determined by the courts. All fines collected shall be remitted to the Department of Environmental Protection to be used for Statewide preservation, remediation or protection of archaeological sites. Further, restitution and damages may be ordered to compensate the county, municipality, or political subdivision thereof, for the cost of remediating any violation of this section and for the value of any lost, damaged, or destroyed archaeological findings. The county, municipality, or political subdivision thereof shall consult with the department for proper remediation of affected lands. Any archaeological findings obtained as a result of a violation of this section shall be subject to confiscation, forfeiture, and return to the proper owner. Upon recovery, the archaeological findings shall be deposited with the Department of Environmental Protection for verification of ownership. The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to ensure the appropriate disposition of any confiscated, forfeited, or returned archaeological findings. The return of archaeological findings to a county, municipality, or political subdivision thereof shall be made upon verification of ownership by the Department of Environmental Protection that the county, municipality, or political subdivision thereof owns the archaeological findings.

c.A county, municipality, or any applicable political subdivision thereof shall provide for exceptions to the prohibitions set forth in subsection a. of this section for archaeological findings of de minimis value innocently discovered on lands owned by the respective local governmental entity.

d.Notwithstanding any provision of this section to the contrary, examination or retrieval of artifacts, or scientific research, conducted by a State department, agency, commission, authority or corporation otherwise required or permitted by federal or State law are exempt from the provisions of this section.

L.2004,c.170,s.6.



Section 40:11-17 - Salaries Not Affected By 1930 Census Or Reclassification Act; Exceptions

40:11-17. Salaries not affected by 1930 census or reclassification act; exceptions
The promulgation or taking effect of the Federal census for the year one thousand nine hundred and thirty, or the passage of an act for the reclassification of counties of this State, shall not operate to increase or decrease the salary or compensation of any officer or employee of any county or municipality except the salaries of county clerks, registers of deeds and mortgages, sheriffs and surrogates of the several counties. All such officers and employees shall continue to receive salary or compensation at the rate received by them on April twenty-seventh, one thousand nine hundred and thirty-one, except as aforesaid.

The promulgation or taking effect of said census shall not operate to fill, in the several counties and municipalities, any additional offices or employments, or grant any pension or increase any pension paid on the date above mentioned.

Amended by L.1947, c. 363, p. 1172, s. 1; L.1948, c. 45, p. 130, s. 1.



Section 40:11-17.1 - Salaries Not Affected By 1940 Census Or Reclassification Act; Exceptions

40:11-17.1. Salaries not affected by 1940 census or reclassification act; exceptions
The promulgation or taking effect of the Federal census for the year one thousand nine hundred and forty, or the passage of an act for the reclassification of counties of this State, shall not operate to increase or decrease the salary or compensation of any officer or employee of any county or municipality except the salaries of county clerks, registers of deeds and mortgages, sheriffs and surrogates of the several counties. All such officers and employees shall continue to receive salary or compensation at the rate received by them at the time of the effective date of this act, except as aforesaid.

The promulgation or taking effect of said census shall not operate to fill, in the several counties and municipalities, any additional offices or employments, or grant any pension or increase any pension paid on the date above mentioned.

L.1940, c. 181, p. 546, s. 1. Amended by L.1947, c. 363, p. 1173, s. 2; L.1948, c. 45, p. 131, s. 2.



Section 40:11-22 - Pensions On Death Of Policemen Or Firemen Killed In Line Of Duty; Amounts

40:11-22. Pensions on death of policemen or firemen killed in line of duty; amounts
The governing body of any municipality, by ordinance, or the board of chosen freeholders of any county, by resolution, may provide in specific cases for the payment of an annual pension on the death of a uniformed member of the municipal fire, police or park police department or county police or park police department killed in the performance of duty as a member of any such fire or police department, whether death be instantaneous or ensue from fatal injury. The aggregate amount paid pursuant to this act in any year as to any such deceased member shall not exceed the difference between (a) the amount of the annual salary of the deceased member at the time of his death or $4,000.00, whichever is lower, and (b) the sum of the aggregate benefits paid in the same year by way of death benefit, social security or survivors' benefits, workmen's compensation award or pension benefit, payable under the authority of any other law of this State or of the United States. In determining whether or not to provide for a pension pursuant to this act, and in fixing the amount thereof, such governing body or board of chosen freeholders shall take into account the actual dependency of the beneficiaries, their needs and means, and the pecuniary loss occasioned by reason of such death. The amount so fixed in each case shall be subject to review at any time by such governing body or board of chosen freeholders in the light of the then existing facts, for the purpose of altering or terminating the same.

L.1958, c. 151, p. 665, s. 1, eff. Dec. 17, 1958.



Section 40:11-23 - Manner Of Payment

40:11-23. Manner of payment
The pension shall be paid as follows:

a. If there are a dependent widow and dependent children of the deceased member, the pension shall be paid to such widow for the use of herself and such children.

b. If there are dependent children but no widow the pension shall be paid in equal shares to those dependent children who have not reached 18 years of age. If there are 2 or more such children, the pension shall not exceed the sum of $50.00 per month for each child, and if there is only 1 such child, the sum of $75.00 per month.

c. If a dependent widow remarries, no part of the pension shall be paid for her use, but the pension may be paid as if the deceased member had died leaving him surviving a dependent child or children under 18 years of age and no dependent widow. No pension shall be paid hereunder after the death of the widow and the arrival at the age of 18 of all the children of the deceased member.

d. The term "dependent widow" as used in this section shall not apply to a surviving spouse who shall have married such deceased member at or after his attainment of the age of 50 years.

L.1958, c. 151, p. 666, s. 2, eff. Dec. 17, 1958.



Section 40:11-24 - Prospective Payment With Respect To Members Killed After January 1, 1956

40:11-24. Prospective payment with respect to members killed after January 1, 1956
In granting any pension pursuant to this act, the governing body of the municipality or the board of chosen freeholders of the county may provide for pension payments prospectively only with respect to the death of any such member so killed subsequent to January 1, 1956.

L.1958, c. 151, p. 666, s. 3, eff. Dec. 17, 1958.



Section 40:11-25 - Inclusion Of Necessary Amounts In Budget

40:11-25. Inclusion of necessary amounts in budget
The governing body of a municipality or the board of chosen freeholders of a county awarding any pension pursuant to this act shall include in the municipal or county budget, as the case may be, a sum sufficient to pay fully any pension allowed under sections 1 and 2 of this act and cause the same to be raised by taxation as other municipal or county revenues are raised.

L.1958, c. 151, p. 666, s. 4, eff. Dec. 17, 1958.



Section 40:11A-1 - Short Title

40:11A-1. Short title
This act shall be known and may be cited as the "Parking Authority Law."

L.1948, c. 198, p. 975, s. 1.



Section 40:11A-2 - Declaration Of Necessity Of Legislation

40:11A-2. Declaration of necessity of legislation
It is hereby determined and declared:

(a) That the greatly increased use by the public of motor vehicles of all kinds has caused serious traffic congestion on the streets of urban centers of population in the municipalities of this State.

(b) That the parking of an excessive number of motor vehicles on the streets has contributed to this congestion to such an extent as to interfere seriously with the primary use of such streets for the movement of traffic.

(c) That such parking prevents the free circulation of traffic in, through and from municipalities, impedes rapid and effective fighting of fires and the disposition of police forces and endangers the health, safety and welfare of the general public.

(d) That such parking threatens irreparable loss in valuations of property in the municipalities which can no longer be readily reached by vehicular traffic.

(e) That this parking crisis which threatens the welfare of the community can be reduced by providing sufficient off-street and on-street parking facilities properly located in the several residential, commercial and industrial areas of municipalities.

(f) That adequate provision of properly located terminal space for automobiles is a public responsibility.

(g) That the parking problem cannot be remedied by regulatory processes and cannot be effectively dealt with by private enterprise.

(h) That the establishment of parking authorities will promote the public safety, convenience and welfare and the necessity in the public interest for the provisions hereinafter enacted, is hereby declared as a matter of legislative determination.

L.1948, c. 198, p. 975, s. 2. Amended by L.1954, c. 138, p. 621, s. 1, eff. July 12, 1954.



Section 40:11A-3 - Definitions

40:11A-3. Definitions
The following terms, wherever used or referred to in this act, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) "Authority" or "parking authority" or "authorities" or "parking authorities" shall mean any of the public corporations created pursuant to this act.

(b) "Municipality" shall mean any city of any class, any town, township, village, borough or any other municipality of this State other than a county or a school district. "County" shall mean any county of any class of this State. "The municipality" shall mean the particular municipality for which a particular parking authority is created. "The county" shall mean the particular county for which a particular parking authority is created.

(c) "Governing body" shall mean in the case of a municipality the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality, and in the case of a county the board of chosen freeholders.

(d) "Clerk" shall mean the clerk of the municipality or the clerk of the board of chosen freeholders of the county, as the case may be, or the officer charged with the duties customarily imposed on such clerk.

(e) "Area of operation" in the case of a parking authority of a municipality, shall mean the area of such municipality, and in the case of a parking authority of a county, shall mean the area of each municipality in the county (1) the governing body of which by ordinance, has consented to inclusion of the territory of the municipality within such area of operation, and (2) for which no parking authority was created prior to such consent or for which the parking authority previously created shall have ceased to exist prior to such consent.

(f) "Federal agency" shall mean and include the United States of America, the President of the United States of America and any department or corporation, agency or instrumentality heretofore or hereafter created, designated or established by the United States of America.

(g) "Public body" shall mean the State, or any county, city, town, township, borough, village, school district, authority or any other political subdivision of the State.

(h) "Bonds" shall mean any bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this act.

(i) "Construct" and "construction" shall mean and include acts of planning, designing, construction, reconstruction, replacement, enlargement, improvement and betterment, also demolition or removal of buildings or structures on land acquired, held, leased or used for or with respect to a project.

(j) "Person" shall mean any person, association, corporation, nation, State or any agency or subdivision thereof, other than a county or municipality of this State or a parking authority.

(k) "Project" or "parking project" shall mean any area or place, garage, building, or other improvement or structure for the parking or storage of motor or other vehicles including, without limiting the foregoing, all real and personal property, approaches, meters, mechanical equipment, appurtenances and facilities either on, above or under the ground necessary or useful and convenient for or in connection with such parking or storage, together with such additional structures, buildings, space or accommodations as may be provided in accordance with paragraph (5) of section 6 hereof.

(l) "Approach" shall mean any driveway, road or other structure or area necessary or useful or convenient for access to a project from a public street, road or highway.

L.1948, c. 198, p. 976, s. 3. Amended by L.1954, c. 138, p. 622, s. 2; L.1958, c. 22, p. 56, s. 1, eff. April 22, 1958.



Section 40:11A-4 - Creation Of Parking Authorities

40:11A-4. Creation of parking authorities
The governing body of any county or municipality may, by resolution or ordinance, as appropriate, create a public body corporate and politic and a political subdivision of the State to be known as the "Parking Authority of the ," inserting all or any significant part of the name of the municipality or county creating such authority. The creating resolution or ordinance, as the case may be, may provide that no real property shall be acquired by the power of eminent domain without the consent of the governing body. Such authority shall constitute an agency and instrumentality of the municipality or county creating it. Thereupon the governing body shall, by resolution or ordinance, as appropriate, appoint five persons as commissioners of the authority. The commissioners who are first appointed shall be designated to serve for terms of 1, 2, 3, 4 and 5 years, respectively, from the date of their appointment, but thereafter commissioners shall be appointed as aforesaid for a term of 5 years, except that all vacancies shall be filled for the unexpired term.

The governing body of any county, or of any municipality with a population of 35,000 or more, may by resolution or ordinance, as appropriate, provide for the appointment of two additional commissioners who shall serve 1- and 2-year terms, respectively, from the date of their appointment, but thereafter, such commissioners shall be appointed as aforesaid, and in the case of a municipality which has adopted a "Mayor-Council Plan" of government pursuant to the provisions of the "Optional Municipal Charter Law," P.L.1950, c. 210 (C. 40:69A-1 et seq.), the mayor shall appoint the two additional commissioners, to terms of five years, except that all vacancies shall be filled for the unexpired term.

No municipality the area of which has been included (with its consent) within the area of operation of a parking authority created by a county shall thereafter create a parking authority.

Upon the creation of any such authority, the clerk shall certify a copy of the ordinance or resolution creating the parking authority, and also a copy of the resolution or ordinance appointing the first commissioners thereof, which documents shall be filed with the clerk of the county and be recorded in records of certificates of incorporation, and the clerk of the county shall cause duplicate certified copies of said documents to be filed forthwith with the Secretary of State.

L.1948, c. 198, p. 978, s. 4. Amended by L.1953, c. 153, p. 1367, s. 1; L.1954, c. 138, p. 624, s. 3; L.1958, c. 22, p. 58, s. 2, eff. April 22, 1958; L.1978, c. 144, s. 1 eff. Nov. 22, 1978; L.1981, c. 462, s. 33; L.1982, c. 151, s. 1, eff. Oct. 13, 1982; L.1983, c. 99, s. 1, eff. March 11, 1983.



Section 40:11A-5 - Authority; Commissioners; Misconduct; Removal

40:11A-5. Authority; commissioners; misconduct; removal
No commissioner of any authority may be an officer or employee of the municipality or county for which the authority is created; provided, however, that a municipality may appoint its traffic engineer or chief of police to such authority. A commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his services but he shall be entitled to the necessary expenses, including traveling expenses incurred in the discharge of his duties. The powers of each authority shall be vested in the commissioners thereof in office from time to time. A majority shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of the majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. The authority shall select a chairman and a vice-chairman from among its commissioners, and it may employ a secretary, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon any chief law officers of the municipality, or the county, as the case may be, or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers and duties as it may deem proper. No commissioner or employee of an authority shall acquire any interest direct or indirect in any parking project or in any property included or planned to be included in the project nor shall he have any interest direct or indirect in any contract or proposed contract for materials or services to be furnished or used in connection with any parking project. If any commissioner or employee of an authority owns or controls an interest direct or indirect in any property included or planned to be included in a parking project he shall immediately disclose the same in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the governing body which made the original appointment, but a commissioner shall be removed only after he shall have been given a copy of the charges at least 10 days prior to the hearing thereon and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

L.1948, c. 198, p. 979, s. 5. Amended by L.1978, c. 98, s. 1, eff. Aug. 14, 1978.



Section 40:11A-6 - Powers And Purposes Of Authority

40:11A-6. Powers and purposes of authority
(1) Every parking authority shall constitute a public body corporate and politic and a political subdivision of the State with the same territorial boundaries as the boundaries of the municipality or county creating the authority, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate its corporate purposes and the purposes and provisions of this act.

(2) The purposes of every parking authority shall be the construction, provision or operation of offstreet parking projects within its area of operation and, subject to the provisions of R.S. 39:4-202, shall include, to the extent authorized by the governing body of the municipality, the management and operation of onstreet and other parking meters and related facilities and enforcement of the applicable law, ordinances and regulations as to the parking of vehicles in such municipality, and the consequent promotion of free movement of traffic and relief of traffic congestion on the streets of said area or municipality and improvement of conditions affecting the public safety and welfare therein.

(3) Every parking authority is hereby authorized to plan, design, construct, reconstruct, enlarge, improve, manage, maintain, repair, operate and use such parking project or projects as in the opinion of the authority will provide an effective and satisfactory method for promoting the purposes of the authority.

(4) Every parking authority shall have perpetual succession and have the following powers in addition to any others herein granted:

(a) To sue and be sued; to have a seal and to alter the same at pleasure; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this act, to carry into effect the powers and purposes of the authority.

(b) To conduct research respecting parking and the possibility or necessity of fulfillment of public needs in relation thereto.

(c) To acquire by gift, purchase, lease, devise or otherwise and hold and use, and to construct, improve, maintain, operate, own, manage, or lease either in a capacity of lessor or lessee parking projects and any land, franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, meters, equipment or facilities to be devoted to the parking or storage of vehicles of any kind or which in the opinion of the authority are necessary or useful and convenient in connection therewith or with the promotion of free movement of traffic, subject to the provisions of R.S. 39:4-202.

(d) Subject to the provisions of paragraph 5 of this section, to lease as lessor any real property, parking project or portion or portions of parking projects for any business, commercial or other use to any person for such consideration and for such period or periods of time and upon such other terms and conditions as it may fix and agree upon. Any such lease may be upon condition that the lessee shall or may construct or provide any building or buildings or other facilities on such real property, parking project or projects or portions thereof, including space for business, commercial or other uses, all upon such terms and conditions as may be agreed upon.

(e) To sell, transfer and dispose of any property or interest therein at any time acquired by it upon such terms and conditions as it may determine, with or without public bidding.

(f) To fix, alter, charge and collect rents, rates and other charges at reasonable rates to be determined exclusively by it, for the use of the facilities and projects of the authority and for all services sold, furnished or supplied directly or indirectly by the authority through said facilities and projects, which shall, together with any grants, receipts, contributions or income from other sources, be sufficient to provide for the payment of the expenses of the authority, repair, maintenance and operation of its facilities and projects, and payment of the principal of and interest on, and any premiums upon the redemption of, its bonds and other obligations, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such bonds or other obligations.

(g) To invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.

(h) To borrow money and accept grants from and to enter into contracts, leases or other transactions with the State of New Jersey, any Federal agency, any person, or any municipality, county or other public body.

(i) To mortgage, pledge, hypothecate or otherwise encumber all or any of its property or assets then existing or thereafter acquired or coming into existence, including real and personal property donated to it by a municipality or county.

(j) To enter into contracts with the State of New Jersey or any municipality, county or governmental agency for the use of any project of the authority.

(k) To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contract with any person.

( l ) To enter into and perform any and all contracts, execute any and all instruments, and do and perform any and all acts and things necessary or useful and convenient for the purposes of the authority or to carry out any of the powers expressly granted to it by this act or any other acts subject to P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

(5) No parking authority shall engage directly in the sale of gasoline or accessories for, or in the repair or other servicing of, automobiles and other motor vehicles except in emergency, or shall engage directly in the sale of any commodity of trade or commerce, but any authority may include in any parking project, and provide and lease as lessor, structures, buildings, space or accommodations (whether constructed by the authority or by a lessee) for any business, commercial or other use, including the sale of gasoline or accessories for, or the repair or other servicing of, automobiles and other motor vehicles, if, in the opinion of the authority, such inclusion, provision and proposed leasing is necessary to assist in defraying the expenses of the authority and make possible the operation of the parking facilities of such project at reasonable rates and will increase the facilities for offstreet parking which can be feasibly included, financed, constructed and operated as part of such project.

L.1948, c. 198, p. 981, s. 6. Amended by L.1954, c. 138, p. 626, s. 4; L.1958, c. 22, p. 59, s. 3, eff. April 22, 1958; L.1973, c. 268, s. 1, eff. Nov. 29, 1973; L.1975, c. 96, s. 1, eff. May 16, 1975.



Section 40:11A-6.1 - Audit Of Accounts Of Parking Authority Annually; Filing

40:11A-6.1. Audit of accounts of parking authority annually; filing
It shall be the duty of every "parking authority," created pursuant to the act to which this act is a supplement, to cause an annual audit of the accounts of the authority to be made and filed with the authority, and for this purpose the authority shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within four months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government in the Department of the Treasury within five days after the original report is filed with the authority.

L.1952, c. 303, p. 1020, s. 1, eff. June 12, 1952.



Section 40:11A-6.2 - Certified Copy Of Bond Resolution And Bond Proceedings; Filing

40:11A-6.2. Certified copy of bond resolution and bond proceedings; filing
Every such "parking authority" shall file a certified copy of every bond resolution as finally passed with the Director of the Division of Local Government in the Department of the Treasury and in addition shall file a certified copy of all bond proceedings with the said director.

L.1952, c. 303, p. 1020, s. 2, eff. June 12, 1952.



Section 40:11A-6.3 - Senior Citizen Priority Parking Program Created By Municipal Parking Authority.

40:11A-6.3 Senior Citizen Priority Parking Program created by municipal parking authority.

2. a. The commissioners of a municipal parking authority created pursuant to the provisions of P.L.1948, c.98 (C.40:11A-1 et seq.) by resolution, may create a Senior Citizen Priority Parking Program to provide senior citizens age 60 or older who reside in the municipality with reduced parking permit rates and program-restricted parking spaces within areas of the municipality under the jurisdiction of the authority for a single automobile registered to the senior citizen. Under such a program, a senior citizen shall receive the parking discount, and be permitted to park in a program-restricted parking space, if the senior citizen is driving his or her own automobile, or if he or she is a passenger in his or her automobile while the automobile is being driven by another person.

b.A municipal parking authority that creates a Senior Citizen Priority Parking Program pursuant to subsection a. of this section shall determine the application process for the program, the cost of a reduced-rate parking permit and decal, and the number, and location of program-restricted parking spaces, and shall post that information on the municipality's website, if one exists, and on the parking authority's website, if one exists, and shall make the information available in printed form at the office of the municipal clerk. A municipal parking authority that participates in the program shall not charge an application fee to senior citizens applying for a reduced-rate parking permit, but may charge fees for the issuance or renewal of a permit.

c.The Commissioner of Transportation, in consultation with the Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety, shall design and shall make available to municipal parking authorities that create a Senior Citizen Priority Parking Program signs that identify program-restricted parking spaces. A municipal parking authority that creates a Senior Citizen Priority Parking Program pursuant to this section shall erect the signs as appropriate within parking areas owned and operated by the municipal parking authority where program-restricted parking spaces are available. Signs erected pursuant to this section shall be consistent with applicable federal standards including those prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, if applicable.

L.2015, c.179, s.2.



Section 40:11A-7 - Right Of Eminent Domain

40:11A-7. Right of eminent domain
An authority shall have right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this chapter after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes unless in the resolution or ordinance creating the authority it is provided that no real property shall be acquired in said manner without the consent of the governing body, in which case said power shall not be exercised without said consent. Property already devoted to a public use may be acquired in like manner provided that no real property belonging to a public body or any corporation itself possessing the power of eminent domain may be acquired without its consent.

L.1948, c. 198, p. 983, s. 7. Amended by L.1953, c. 153, p. 1368, s. 2; L.1954, c. 138, p. 628, s. 5.



Section 40:11A-7.1 - Relocation Or Removal Of Public Utility Facilities

40:11A-7.1. Relocation or removal of public utility facilities
Whenever an authority, or any municipality or county which has acquired by purchase or condemnation real property for any project or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any project or partly for such purposes and partly for other municipal or county purposes, shall determine that it is necessary that any tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "public utility facilities" ) of any public utility as defined in section 27:7-1 of the Revised Statutes in, on, along, over or under any project or any real property acquired as aforesaid, should be relocated in, or removed from, such project or real property acquired as aforesaid, the public utility owning or operating such public utility facilities shall relocate or remove the same in accordance with the order of such authority, municipality or county; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such public utility facilities in a new location, or new locations, and the cost of any lands, or any rights or interest in lands, or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interest in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such property, shall be ascertained and paid by the authority, municipality or county making such order. In case of any such relocation or removal of public utility facilities as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such public utility facilities in their former location or locations.

L.1954, c. 138, p. 636, s. 13.



Section 40:11A-8 - Bonds; Power To Issue.

40:11A-8 Bonds; power to issue.

8.Every authority shall have power to issue its bonds from time to time in its discretion for any of its corporate purposes, including: the paying or retiring of any bonds previously issued by it; paying the cost of retiring the present value of the unfunded accrued liability due and owing by an authority, as calculated by the system actuary for a date certain upon the request of an authority, for early retirement incentive benefits granted by the authority pursuant to P.L.1991, c.230 and P.L.1993, c.181; and the payment of any expense incurred or expected to be incurred and payable by it. Said authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the parking project financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated parking projects whether or not they are financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any such bonds may be additionally secured by a pledge of any grant or contributions from the Federal Government, State or county, or municipality, or a pledge of any income or revenues of the authority, or a mortgage of any parking project, projects or other property of the authority. This act shall be complete authority for the issuance of bonds by an authority, and the provisions of any other law shall not apply to the issuance of such bonds. Whenever and for so long as any authority has issued and has outstanding bonds pursuant to this act, it shall be the mandatory duty of the authority to fix, charge and collect rents, rates and other charges in accordance with clause (f) of paragraph (4) of section 6 of this act.

L.1948,c.198,s.8; amended 1954, c.138, s.6; 1958, c.22, s.4; 2002, c.42, s.3.



Section 40:11A-9 - Bonds; Liability

40:11A-9. Bonds; liability
Neither the commissioners of an authority nor any person executing bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state on their face) shall not be a debt of the State or any political subdivision thereof except the authority or a public body which in accordance with this act shall have guaranteed payment of principal of and interest on the same, and neither the State nor any political subdivision thereof other than the authority or such a public body shall be liable thereon. Except to the extent and for the purposes otherwise expressly provided by other laws, the bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities, and, together with interest thereon and income therefrom, shall be exempt from taxes.

L.1948, c. 198, p. 984, s. 9. Amended by L.1954, c. 138, p. 629, s. 7; L.1958, c. 22, p. 63, s. 5, eff. April 22, 1958.



Section 40:11A-10 - Bonds; Provisions

40:11A-10. Bonds; provisions
Bonds of an authority shall be authorized by its resolutions and may be issued in 1 or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not exceeding 6% per annum, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution or the trust indenture or mortgage (hereinafter mentioned) securing such bonds may provide. The bonds of a parking authority may be sold by the parking authority at public or private sale to such person or persons (whether or not constituting technical experts or agents referred to in section 5 of this act, either bidding alone or in conjunction with others) and at such price or prices as the parking authority shall determine; provided, however, that the interest cost to maturity of the money received for any issue of bonds (computed according to standard tables of bond values) shall not exceed 6% per annum.

L.1948, c. 198, p. 984, s. 10. Amended by L.1954, c. 138, p. 629, s. 8; L.1958, c. 22, p. 64, s. 6, eff. April 22, 1958.



Section 40:11A-11 - Bonds; Validity

40:11A-11. Bonds; validity
In case of any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. All bonds issued under the provisions of this act are hereby made and declared to be negotiable instruments under the negotiable instruments law of this State. (Subtitle 1 of Title 7 of the Revised Statutes.)

L.1948, c. 198, p. 985, s. 11. Amended by L.1954, c. 138, p. 630, s. 9.



Section 40:11A-12 - Bonds; Powers Of Authority

40:11A-12. Bonds; powers of authority
In connection with the issuance of bonds or the incurring of obligations and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power:

(a) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence.

(b) To mortgage all or any part of its real or personal property, then owned or thereafter acquired.

(c) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any parking project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it.

(d) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof.

(e) To covenant as to the rents and fees to be charged in the operation of a parking project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.

(f) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(g) To covenant as to the use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

(h) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(i) To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenant securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate and manage any parking project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustee; to provide for the powers and duties of a trustee or trustees or the holders of bonds or any proportion of them who may enforce any covenant or rights securing or relating to the bonds.

(j) To exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

L.1948, c. 198, p. 985, s. 12.



Section 40:11A-13 - Rights Of Obligees

40:11A-13. Rights of obligees
An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee;

(a) By action or proceeding in lieu of prerogative writ, to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this act.

(b) By action to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

L.1948, c. 198, p. 987, s. 13. Amended by L.1953, c. 37, p. 632, s. 10, eff. March 19, 1953.



Section 40:11A-14 - Securing Bonds By Mortgage Or Trust Indenture; Powers Of Authority After Default; Pledge Of Revenue

40:11A-14. Securing bonds by mortgage or trust indenture; powers of authority after default; pledge of revenue
(1) Any bonds or any issue or issues of bonds of an authority may, in the discretion of the authority, be secured by a mortgage or trust indenture by and between the authority and a trustee or trustees within or without the State of New Jersey. Any such mortgage or trust indenture or any resolution authorizing the issuance of such bonds may include and set forth the agreements, covenants, pledges and other provisions on the part of the authority to be performed and made by the authority pursuant to this act in order to secure the payment of such bonds.

(2) An authority shall have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(a) To cause possession of any parking project or any part thereof to be surrendered to any such obligee.

(b) To obtain the appointment of a receiver of any parking project of said authority or any part thereof and of the rents and profits therefrom who may enter and take possession of such parking project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct.

(c) To require said authority and the commissioners thereof to account as if it and they were the trustees of an express trust.

(3) Any pledge of revenues or other moneys made by an authority pursuant to this act shall be valid and binding from the time when the pledge is made; the revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution or resolutions, mortgage or trust indenture, nor any other instrument by which such pledge is created, need be recorded.

(4) In the event of a default by an authority which results in title to a parking project passing to a private mortgagee or person, all tax exemption privilege or other special privilege accorded to such parking project because of its public nature shall cease, except exemptions from tax of bonds or the interest thereon or the income therefrom.

L.1948, c. 198, p. 988, s. 14. Amended by L.1958, c. 22, p. 65, s. 7, eff. April 22, 1958.



Section 40:11A-15 - Real Property Exempt From Levy

40:11A-15. Real property exempt from levy
All real property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its real property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of any authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.

L.1948, c. 198, p. 989, s. 15.



Section 40:11A-16 - Bonds; Legal Investment For Banks And Trustees

40:11A-16. Bonds; legal investment for banks and trustees
Notwithstanding any restrictions on investments contained in any laws of this State, the State and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a parking authority created pursuant to this parking authority law and any amendments thereto; it being the purpose of this act to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations and that such bonds or other obligations shall be authorized security for all public deposits; provided, however, that nothing contained in this section shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.

L.1948, c. 198, p. 989, s. 16.



Section 40:11A-17 - Contracts Respecting Labor And Materials

40:11A-17. Contracts respecting labor and materials
Subject to any of the foregoing provisions any authority may but without intending by this provision to limit any powers of such authority enter into and carry out such contracts or establish or comply with such rules and regulations concerning labor and materials and other related matters in connection with any project or portion thereof as the authority may deem desirable or as may be requested by any Federal agency that may assist in the financing of such project or any part thereof.

L.1948, c. 198, p. 990, s. 17.



Section 40:11A-18 - Powers Of Authority Pertaining To Other Governmental Agencies

40:11A-18. Powers of authority pertaining to other governmental agencies
In addition to the powers conferred upon any authority by other provisions of this act, every authority is empowered to borrow money or accept contributions, grants or other financial assistance from the Federal Government, and, with the consent of the county or municipality to acquire, take over or lease, or manage, any parking project or undertaking constructed or owned by such county or municipality or any meters, equipment or other facilities of such county or municipality devoted to the parking or storage of vehicles of any kind or necessary or useful and convenient in connection therewith or with the promotion of the free movement of traffic, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements, as may be necessary, convenient or desirable. It is the purpose and intent of this act to authorize every authority to do any and all things necessary or desirable to secure the financial aid or co-operation of the Federal Government, the State Government, or any county or municipality in the undertaking, construction, maintenance, or operation of any parking project by such authority. Notwithstanding the provisions of any other law, the rents, rates and fees to be charged in the operation by a parking authority of any off-street parking project owned or leased by it shall be regulated and determined solely by the authority, and the local laws, ordinances, resolutions, rules and regulations of a municipality or county regulating the parking of vehicles shall apply to said project but only to such extent as may from time to time be approved by resolution of the authority.

L.1948, c. 198, p. 990, s. 18. Amended by L.1954, c. 138, p. 630, s. 10; L.1958, c. 22, p. 66, s. 8, eff. April 22, 1958.



Section 40:11A-19 - Taxation Exemption

40:11A-19. Taxation exemption
Every parking project and all property of the parking authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality, and such bonds, and the interest thereon and the income therefrom, and all service charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes and taxes on transfers by or in contemplation of death, and in lieu of taxes by political subdivisions upon the property of a parking authority, the authority which owns or holds such property may agree to make payments to a political subdivision for the services, improvements or facilities furnished by it for the benefit of a parking project.

L.1948, c. 198, p. 991, s. 19.



Section 40:11A-20 - Restriction On Alteration Of Powers

40:11A-20. Restriction on alteration of powers
The provisions of this act shall constitute a part of any and all contracts entered into by an authority created hereunder for the benefit and security of the creditors of such authority, and the State of New Jersey does hereby pledge to and agree with any person, firm or corporation or Federal agency subscribing to or acquiring the bonds issued by the authority for the construction, extension, improvement or enlargement of any project or facilities or part thereof that the State of New Jersey will not limit or alter the rights hereby vested in the authority and in the holders of such bonds until all bonds at any time issued together with the interest thereon and any premiums upon the redemption thereof are fully met and discharged. The State of New Jersey does further pledge in the event that any Federal agency shall contribute or agree to contribute any funds for the construction, extension, improvement or enlargement of any project or any portion thereof, the State of New Jersey will not alter or limit the rights and powers of the authority in any manner which would be inconsistent with the continued maintenance and operation of the project or the improvement thereof or which would be inconsistent with the due performance of any agreements between the authority and any such Federal agency and the authority shall continue to have and may exercise all powers herein granted so long as the same shall be necessary or desirable for the carrying out of the purposes of this act and the purposes of the United States in the construction or improvement or enlargement of the project or such portion thereof.

L.1948, c. 198, p. 991, s. 20. Amended by L.1954, c. 138, p. 631, s. 11, eff. July 12, 1954.



Section 40:11A-21 - Municipal And County Co-operation

40:11A-21. Municipal and county co-operation
Any city, town, borough, village, township, or county, located in whole or in part within the area of operation of a parking authority organized pursuant to this chapter, or any amendments thereto, shall have the power from time to time to grant, appropriate, donate, contribute, or lend money to such authority or to agree to take such action.

L.1948, c. 198, p. 992, s. 21.



Section 40:11A-22 - Municipal Parking Authorities

40:11A-22. Municipal parking authorities
(1) The municipality for which a parking authority shall have been created shall have the power from time to time, by or pursuant to ordinance duly adopted or by instruments or other action authorized by such an ordinance and for such period and upon such terms, with or without consideration, as may be provided in such ordinance and accepted by the authority:

(a) To pledge to the authority, and covenant and agree with the authority to pay to or on the order of the authority, all or any part of any funds theretofore or thereafter received by the municipality for or with respect to the parking or storage of motor vehicles, in streets or otherwise, including funds collected in parking meters located in or along streets or otherwise;

(b) To sell, lease, lend, donate, grant or convey to the authority, or permit the authority to use, maintain or operate as part of its projects or to manage, any parking project or undertaking constructed or owned by the municipality, or any meters, equipment or other real or personal property owned by the municipality, which may be necessary or useful and convenient for the purposes of the authority and accepted by the authority;

(c) To appropriate money for all or any part of the cost of acquisition or construction of any parking project of the authority and, in accordance with the limitations and any exceptions thereto and in the manner or mode of procedure prescribed by the local bond law, to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such project and appropriation, and to pay the proceeds of such bonds to the authority;

(d) To covenant and agree with the authority to pay to or on the order of the authority annually or at shorter intervals as a subsidy for the promotion of its purposes not exceeding such sums of money as may be stated in such ordinance;

(e) To unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the authority; and

(f) Upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys (if any) necessary for such performance, to covenant and agree with the authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance.

(2) Any guaranty of bonds of an authority made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the ordinance authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. Any such guaranty of bonds of the authority may be made, and any ordinance authorizing such guaranty may be adopted, notwithstanding any statutory or other debt limitations, including particularly any limitation or requirement under or pursuant to the local bond law, but the principal amount of bonds guaranteed pursuant to said ordinance shall be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under or pursuant to the local bond law. The principal amount of bonds guaranteed pursuant to said ordinance and included in gross debt shall be deducted and is hereby declared to be and to constitute a deduction from such gross debt under and for all the purposes of the local bond law (a) from and after the date of adoption of the ordinance authorizing such guaranty and until the end of the fifth fiscal year beginning next thereafter, and (b) in any annual debt statement filed pursuant to the local bond law as of the end of said fifth fiscal year or any subsequent fiscal year if the municipality shall not have been required to make any payment in such fiscal year on account of the principal of or interest on any of the bonds guaranteed pursuant to said ordinance.

(3) Any contract, covenant or agreement with an authority or pledge to an authority made by a municipality pursuant to this section regarding funds received by the municipality for or with respect to the parking or storage of motor vehicles in streets or otherwise as referred to in paragraph (1)(a) hereof, whether or not including funds collected in parking meters in or along streets or otherwise, may include or be supplemented with provisions, on such terms as may be authorized on behalf of the municipality and accepted by the authority, for or with respect to:

(a) The acquisition, installation, relocation, maintenance, repair, replacement, operation and disposition by the authority of all or any such parking meters in accordance with the applicable law, ordinances and regulations as to the parking of vehicles in the municipality;

(b) The collection by the authority of all or any funds generated in all or any such parking meters, and the accounting for, and deposit, custody, safeguarding, allocation, use, application and disposition of, any such funds;

(c) The enforcement by the authority, on behalf of the municipality or otherwise, of all or any of the applicable law, ordinances and regulations as to the parking of vehicles in the municipality, whether upon streets or on lands or other facilities owned or maintained by the municipality or the authority or elsewhere;

(d) In order to implement such enforcement of applicable law, ordinances and regulations as aforesaid, the appointment by or on behalf of the municipality upon designation as required by the authority of persons to serve, under the supervision and direction of the authority, as parking enforcement officers of the municipality with full power and authority, in such manner and to such extent as may be approved on behalf of such municipality, (1) to issue summonses for violations of any provision of said law, ordinances or regulations, (2) to serve and execute all process with respect to any such violation issuing out of the police court of the municipality by whatsoever name the same shall be known, and (3) to cause any vehicle parked, stored or abandoned in violation of any provision of said law, ordinances or regulations to be towed away from the scene of such violation and collect from the owner of such vehicle the costs of the towing and subsequent storage of said vehicle before surrendering said vehicle to such owner; and

(e) The allocation and financing of the costs and expense of any of the foregoing.

(4) Every municipality which shall make any contract, covenant or agreement with an authority or pledge to an authority pursuant to this section is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform the same and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality. Every authority is hereby empowered to accept, and make and enter into, any of the contracts, covenants, agreements or contractual provisions referred to in this section and is hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to carry out and perform the same. Any such contract, covenant, agreement, or pledge, and any instrument making or evidencing the same, may be pledged or assigned by the authority to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

L. 1948, c. 198, s. 22; amended by L. 1958, c. 22, s. 9; 1967, c. 119; 1973, c. 268, s. 2; 1987, c. 291, s. 1.



Section 40:11A-22.1 - Parking Enforcement Officer

40:11A-22.1. Parking enforcement officer
As used in this act, a parking enforcement officer means a person appointed pursuant to this act to exercise the power and authority described in paragraph (d) of subsection (3) of section 22 of P.L. 1948, c. 198 (C. 40:11A-22(3)(d)). Parking enforcement officers are not special law enforcement officers within the meaning of P.L. 1985, c. 439 (C. 40A:14-146.8 et al.) and are not members of the police force of the municipality for which the parking authority shall have been created. Parking enforcement officers are not eligible for membership in the Police and Firemen's Retirement System established pursuant to P.L. 1944, c. 255 (C. 43:16A-1 et seq.).

L. 1987, c. 291, s. 2.



Section 40:11A-22.2 - Qualification For Appointment As Parking Enforcement Officer.

40:11A-22.2 Qualification for appointment as parking enforcement officer.

3.No person may be appointed as a parking enforcement officer unless the person:

a.is a resident of this State during the term of appointment;

b.is able to read, write, and speak the English language proficiently;

c.has the mental capacity and physical ability to perform the tasks of parking enforcement officer;

d.is of good moral character;

e. has not been convicted of any offense involving dishonesty or which would make the person unfit to perform the duties of the office.

L.1987, c.291, s.3; amended 2013, c.103, s.107.



Section 40:11A-22.3 - Fingerprinting

40:11A-22.3. Fingerprinting
Every applicant for the position of parking enforcement officer appointed pursuant to this act shall have fingerprints taken, which fingerprints shall be filed with the Division of State Police and Federal Bureau of Investigation.

L. 1987, c. 291, s. 4.



Section 40:11A-22.4 - Eligibility Determination

40:11A-22.4. Eligibility determination
Before any parking enforcement officer is appointed pursuant to this act, the chief of police, or, in the absence of the chief, other chief law enforcement officer of the municipality shall ascertain the eligibility and qualifications of the applicant and report these determinations in writing to the appointing authority.

L. 1987, c. 291, s. 5.



Section 40:11A-22.5 - Firearms Banned

40:11A-22.5. Firearms banned
No parking enforcement officer may carry a firearm while engaged in the actual performance of the officer's official duties. A parking enforcement officer shall be deemed to be on duty only while the officer is performing the public safety functions enumerated in paragraph (d) of subsection (3) of section 22 of P.L.1948, c. 198 (C. 40:11A-22(3)(d)) on behalf of a parking authority and when that officer is receiving compensation, if any, from the parking authority at the rates or stipends as shall be established by ordinance.

L. 1987, c. 291, s. 6.



Section 40:11A-22.6 - Training Course

40:11A-22.6. Training course
No person appointed after the effective date of this act may commence his duties as a parking enforcement officer unless that person has successfully completed a training course conducted or approved by the municipality or parking authority.

L. 1987, c. 291, s. 7.



Section 40:11A-22.7 - Waiver

40:11A-22.7. Waiver
The training requirements set forth in section 7 of this act may be waived by the appointing authority for any person eligible to be appointed as a parking enforcement officer under this act who has substantially equivalent training and background, as determined by the chief of police or, in his absence, other chief law enforcement officer of the municipality.

L. 1987, c. 291, s. 8.



Section 40:11A-22.8 - Uniform

40:11A-22.8. Uniform
Every parking enforcement officer prior to the commencement of his duties shall be furnished with a uniform which shall identify the officer's function. The uniform shall include, but not be limited to, a hat and appropriate badges which shall bear an identification number or name tag and the name of the parking authority with which the officer is employed. The uniform shall also include an insignia issued by the parking authority which clearly indicates the officer's status as a parking enforcement officer.

L. 1987, c. 291, s. 9.



Section 40:11A-22.9 - Insignia

40:11A-22.9. Insignia
Within six months following the effective date of this act, parking authorities shall issue permanent insignia. The appointing authority may issue temporary insignia for use prior to the issuance of permanent insignia.

L. 1987, c. 291, s. 10.



Section 40:11A-22.10 - Fees

40:11A-22.10. Fees
The parking authority may charge a reasonable fee for uniforms supplied pursuant to this act; however, the appointing authority shall not charge a fee for the costs of training or issuing a certificate of appointment.

L. 1987, c. 291, s. 11.



Section 40:11A-22.11 - Redesignation

40:11A-22.11. Redesignation
All persons currently employed under the supervision and direction of a parking authority as special law enforcement officers and who are exercising the power and authority described in paragraph (d) of subsection (3) of section 22 of P.L. 1948, c. 198 (C. 40:11A-22(3)(d)) on the effective date of this act are hereby designated parking enforcement officers.

L. 1987, c. 291, s. 12.



Section 40:11A-23 - Aid By Public Bodies

40:11A-23. Aid by public bodies
(1) For the purpose of aiding and co-operating in the planning, undertaking, construction or operation of parking projects of an authority, any public body within the territory of which any such project is located may:

(a) Acquire real property in its name for any project or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any project, or partly for such purposes and partly for other municipal or county purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by a municipality or county;

(b) Cause water, sewer, lighting and drainage facilities, or other works which it is otherwise empowered to undertake to be furnished adjacent to or in connection with parking projects; provided, nothing in this act shall authorize the construction of any public utility service or facility which would be competitive with any existing public utility as the same is defined by section R.S. 48:2-13 of the Title, Public Utilities;

(c) Furnish, dedicate, close, pave, install, grade, regard, plan, or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(d) Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such parking projects, and cause services to be furnished to the parking authority of the character which such public body is otherwise empowered to furnish.

(2) In connection with any public improvements made by a public body in exercising the powers herein granted or referred to, such public body may incur the entire expense thereof. Any law or statute to the contrary notwithstanding, any sale, lease, loan, grant, gift, conveyance, contract, pledge or agreement provided for in this section or in section 22 of this act may be made by a public body without prior appropriation therefor, or referendum, or appraisal, or public notice, advertisement or bidding, and without the consent of any board, officer or other agency of the State, and without regard to any provisions of Title 40 of the Revised Statutes and of Title 40A of the New Jersey Statutes, except P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

(3) An authority shall appoint a treasurer, who may also act as secretary of the authority, and all moneys of an authority shall be paid to the treasurer of the authority. Such treasurer shall file a bond of indemnity with the authority in an amount sufficient to cover the moneys from time to time under his control. Such moneys shall be deposited in a separate bank account or accounts. The moneys in such accounts shall be paid out on checks of the treasurer on requisitions of the chairman of the authority or of such other person or persons as the authority may authorize to make such requisitions. All deposits of such moneys shall, if required by the treasurer or the authority, be secured by obligations of the United States or of the State of New Jersey of a market value equal at all times to the amount of the deposit, and all banks and trust companies are authorized to give such security for such deposits. The treasurer and his legally authorized representatives are authorized and empowered from time to time to examine the accounts and books of the authority, including its receipts, disbursements, contracts, leases, sinking funds, investments and other records and papers relating to its financial standing. The authority shall have power, notwithstanding the provisions of this paragraph, to contract with the holders of any of its bonds as to the custody, collection, securing, investment and payment of any moneys of the authority or any moneys held in trust or otherwise for the payment of bonds or in any way to secure bonds, and to carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this paragraph. Moneys held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of such moneys may be secured in the same manner as moneys of an authority, and all banks and trust companies are authorized to give such security for such deposits.

(4) A parking authority shall not be subject to, or constitute a municipality or agency or component of a municipality subject to, any provisions of Title 40 of the Revised Statutes and of Title 40A of the New Jersey Statutes, except P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

L.1948, c. 198, p. 922, s. 23. Amended by L.1954, c. 138, p. 632, s. 12; L.1958, c. 22, p. 69, s. 10, eff. April 22, 1958; L.1975, c. 96, s. 2, eff. May 16, 1975.



Section 40:11A-24 - Termination Of Authority

40:11A-24. Termination of authority
When any authority shall have finally paid and discharged all bonds or other obligations, which together with interest due thereon, shall have been secured by a pledge of any of the revenues or receipts of a project, it may, subject to any agreements concerning the operation or disposition of such projects, convey such project to the municipality or county creating the authority. When any authority shall have finally paid and discharged all bonds issued and outstanding and the interest due thereon, and settled all other obligations or claims which may be outstanding against it, it may convey all its property to the municipality or county, as the case may be, and terminate its existence. A certificate requesting the termination of the existence of the authority shall be filed with the clerk of the municipality or county creating such authority. If the certificate is thereafter approved by the municipality creating the authority, which approval shall be by ordinance, or by the county creating the authority, which approval shall be by resolution, the said certificate, together with a certified copy thereof, shall be filed with the clerk or register of deeds of the county in which said authority is located. Whereupon the property of said authority shall pass to the municipality or county creating such authority and the authority shall cease to exist. The clerk of the county in each case, shall cause a duplicate certified copy of such documents to be filed forthwith with the Secretary of State.

L.1948, c. 198, p. 994, s. 24.



Section 40:11A-25 - Validity Of Chapter

40:11A-25. Validity of chapter
Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of this chapter, or the application thereof to any person or circumstances, is held invalid, the remainder of the chapter and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

L.1948, c. 198, p. 995, s. 25.



Section 40:11A-26 - Inconsistent Laws

40:11A-26. Inconsistent laws
All general or special laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable to the exercise of the powers, duties and obligations authorized under the provisions of this act.

L.1954, c. 138, p. 637, s. 14.



Section 40:12-1 - Board Of Recreation Commissioners; Appointment, Terms.

40:12-1 Board of recreation commissioners; appointment, terms.

40:12-1. a. The mayor or other chief executive officer of any municipality may in his or her discretion appoint not less than three nor more than seven persons, citizens and residents of the municipality, as members of a board of recreation commissioners. The commissioners first appointed shall be appointed for terms of 1, 2, 3, 4, and 5 years respectively, in such manner that the term of at least one commissioner and not more than two commissioners shall expire in each year according to the number appointed as fixed by the mayor or other chief executive officer. In case of the increase of a board from three to five members or in case of the increase of a board from five to seven members, the additional commissioners shall be appointed, one for 4 and one for 5 years and in case of the increase of a board from three to seven members, two of the additional commissioners shall be appointed for 4 years and two shall be appointed for 5 years. Thereafter all appointments shall be for the term of 3 years if the board consists of three members or 5 years if the board consists of five or seven members, according to the number appointed to comprise the board, and vacancies shall be filled for the unexpired term only. The members shall serve until their respective successors are appointed and shall qualify. The members shall receive no compensation for their services.
b.The board of chosen freeholders of any county may in its discretion appoint not less than three nor more than nine persons, citizens and residents of the county, as members of a board of recreation commissioners. The commissioners first appointed shall be appointed for terms of 1, 2, 3, 4, and 5 years respectively, in such manner that the term of at least one commissioner and not more than two commissioners shall expire in each year according to the number appointed as fixed by the board of chosen freeholders. In case of the increase of a board from three to five members, one additional member shall be appointed for 4 years and one for 5 years. In the case of the increase of a board from five to seven members, one additional member shall be appointed for 4 years and one for 5 years. In the case of the increase of a board from seven to nine members, one additional member shall be appointed for 4 years and one for 5 years. In the case of the increase of a board from five to nine members, two additional commissioners shall be appointed for 4 years and two for 5 years. In the case of the increase of a board from three to nine members, three additional commissioners shall be appointed for 4 years and three for 5 years. Thereafter, all appointments shall be for the term of 3 years if the board consists of three members or 5 years if the board consists of five, seven or nine members, according to the number appointed to comprise the board, and vacancies shall be filled for the unexpired term only. The members shall serve until their respective successors are appointed and shall qualify. The members shall receive no compensation for their services.
All such boards heretofore appointed are continued and shall be governed by the provisions of sections 40:12-1 to 40:12-8 of this Title.

Amended 1949, c.138; 1957, c.184; 1971, c.5, s.1; 2001, c.102, s.1.



Section 40:12-1.1 - Appointment Of Alternate Members To Local Boards Of Recreation Commissioners

40:12-1.1. Appointment of alternate members to local boards of recreation commissioners
1. The governing body of any municipality or county may, by ordinance or resolution as appropriate, provide for the appointment to the board of recreation commissioners of not more than two alternate members. Alternate members shall be designated at the time of appointment as "Alternate No. 1" and "Alternate No. 2." The length of the terms of the alternate members shall be the same as the length of the terms of the regular members of the board of recreation commissioners. If two alternates are appointed, their terms shall be staggered by the appointment of one of the alternates for an initial term that is a year less than a regular term. A vacancy occurring otherwise than by expiration of term shall be filled by the governing body for the unexpired term only.

No alternate member shall be permitted to act on any matter in which the alternate has either directly or indirectly any personal or financial interest. An alternate member may, after public hearing if he requests one, be removed by the governing body for cause.

Alternate members may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member of the board of recreation commissioners. A vote shall not be delayed in order that a regular member may vote instead of an alternate member. In the event that a choice must be made as to which alternate member is to vote, Alternate No. 1 shall vote.

L.1991,c.284,s.1.



Section 40:12-2 - Additional Commissioners In Certain Municipalities

40:12-2. Additional commissioners in certain municipalities
L.1930, c. 154, p. 576, entitled "A supplement to an act entitled "An act concerning playgrounds and recreation places in this state and providing for the establishment, equipment, maintenance, control, use and regulation thereof' (Revision of 1911), as supplemented," approved April sixteenth, one thousand nine hundred and thirty, saved from repeal. [This act provided that in municipalities having recreation commissioners under sections 40:12-1 to 40:12-8 of this title, who were on April sixteenth, one thousand nine hundred and thirty, engaged in operating a community house, the governing body of such municipality could increase the number of commissioners to not less than nine nor more than fifteen.]



Section 40:12-3 - Acquisition Of Property; Costs Estimated And Determined

40:12-3. Acquisition of property; costs estimated and determined
The board of recreation commissioners may acquire lands for public playgrounds and recreation places, by gift or purchase, and it shall from time to time select lands for public playgrounds and recreation places, and when deemed necessary or advisable by such board, select lands for an approach or approaches by way of ingress thereto and egress therefrom of such size and dimensions as they shall think suitable, regard being had to the population of the neighborhood.

They shall cause surveys and maps to be made thereof together with a careful estimate, as nearly accurate as may be, of the probable costs of acquiring such lands, and a statement of the annual rental and duration of term, if it is proposed to lease the same, together with an estimate of the cost of preparing such lands and suitably equipping the same by the erection of buildings, stands, seats and other structures and apparatus for such playgrounds and recreation places.

Such surveys, maps and estimates shall be submitted to the board or body of the county or municipality having control of the finances, with a request that an appropriation be made for the purpose of acquiring or leasing such lands, as the case may be, and suitably preparing and equipping the same.



Section 40:12-4 - Acquisition Of Property; Authorization; Condemnation

40:12-4. Acquisition of property; authorization; condemnation
If such board or body by resolution authorizes the acquisition of such lands and appropriates a sum for the purchase and equipment thereof, or authorizes the leasing thereof and appropriates a sum for the equipment thereof, the board shall proceed to acquire the same by purchase, condemnation or lease, as the case may be, and suitably prepare and equip the same for a playground and recreation place, or approach thereto.

If the board is unable to agree with the owner or owners as to the price and terms of purchase, or if, by reason of any legal disability, or the absence of any owner or owners thereof, or for any other cause, an agreement for the purchase of such lands or any part thereof, or any rights or interests therein cannot be made, the board may cause such lands or any rights or interests therein to be condemned and taken on behalf of such municipality or county, and the compensation to be made therefor shall be ascertained and paid or tendered in the manner provided in chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).

The board may cause any lands so acquired to be laid out and improved as a public playground, recreation place or an approach thereto.

The title to all lands acquired or taken under the provisions of sections 40:12-1 to 40:12-8 of this title shall vest in the municipality or county, and all leases of land for such purpose shall be in the name of the municipality or county, as the case may be.



Section 40:12-5 - Games And Exhibitions; Admission Fee; No Charge For Children

40:12-5. Games and exhibitions; admission fee; no charge for children
In order to provide the funds, in whole or in part, necessary to improve, maintain and police the playgrounds or recreation places under its control, the board of recreation commissioners may arrange and provide for the giving of exhibitions, plays, concerts, games and contests, and may use and employ such playgrounds or recreation places for the purpose of giving thereon exhibitions, plays, concerts, games and contests.

The board may charge and collect a reasonable admission fee for each person entering such playground or recreation place as a spectator during the time or times when the same is being used or employed for such purposes, but shall not use or employ any such playground or recreation place for such purpose for a greater period than a ratio of 1 hour to every 2 hours in each day during which the playground or recreation places are utilized nor more than 16 hours in any 1 calendar week, and when any such playground or recreation place is used for such purpose no admission fee shall be charged or collected from children under 12 years of age.

The board of recreation commissioners may charge and collect a reasonable service charge from persons using, as participants, special areas and facilities, which require special maintenance and the use of which is restricted to relatively few people, in order to assist in the meeting of the operating costs thereof in whole or in part.

Amended by L.1956, c. 56, p. 111, s. 1, eff. May 25, 1956.



Section 40:12-6 - Powers Of Board Of Recreation Commissioners.

40:12-6 Powers of board of recreation commissioners.

40:12-6. The board of recreation commissioners shall have full control over all lands, playgrounds and recreation places acquired or leased under the provisions of sections 40:12-1 to 40:12-9 of this Title and may adopt a board seal, suitable rules, regulations and bylaws for the use thereof, and the conduct of all persons while on or using the same; and any person who shall violate any of such rules, regulations or bylaws shall be deemed and adjudged to be a disorderly person.
The custodians, supervisors and assistants appointed by the board shall, while on duty and for the purpose of preserving order and the observance of the rules, regulations and bylaws of the board, have all the power and authority of police officers of the respective municipalities in and for which they are severally appointed.
The board may appoint a recreation director for a term not to exceed 3 years, a secretary or clerk, and such number of custodians, supervisors and assistants for the several playgrounds and recreation places under its control as they shall think necessary, and fix and determine their salaries.

Amended 1968, c.191; 2001, c.102, s.2.



Section 40:12-7 - Appropriation For Current Expenses; Office

40:12-7. Appropriation for current expenses; office
The board or body having control of the finances of each county and municipality having playgrounds and recreation places shall annually fix, determine and appropriate a sum sufficient for the care, custody, policing and maintenance of such playgrounds and recreation places, and for the expenses of the several boards of commissioners, which shall be raised by taxation in the same manner as other taxes.

The board or body having control of the finances shall provide a suitable office or offices for the board of recreation commissioners.



Section 40:12-8 - Costs And Expenses; Bonds; Special Fund

40:12-8. Costs and expenses; bonds; special fund
The money necessary to pay for lands purchased or condemned for such playgrounds and recreation places, and for providing and equipping the same, from time to time, may be raised and provided by the board or body having control of the finances by general taxation, as other taxes are raised and levied, or by the issuance of temporary loan bonds, or by the issuance of permanent bonds. All such bonds or other obligations shall be issued and paid in the manner provided by article 1 of chapter 1 of this title (s. 40:1-1 et seq.).

All moneys received by the board shall be paid over to the municipal or county treasurer and be by him kept in a special fund, which shall be under the control of the board and used only for the purpose of defraying the expenses of improving, maintaining or policing the playgrounds and recreation places and for the other expenses of the board.



Section 40:12-9 - Joint Action By Municipalities Or By Municipality And School District Or County

40:12-9. Joint action by municipalities or by municipality and school district or county
Any two or more municipalities in any county or any municipality and the coterminous school district or any municipality and county may jointly acquire property for and improve, operate and maintain any playgrounds, playfields, gymnasiums, public baths, swimming pools or indoor recreation centers, and may appropriate money therefor. The municipality may pay over to the board of education of the school district such money as may be so appropriated to be disbursed by the said board of education for any of such joint purposes.

Amended by L.1948, c. 61, p. 150, s. 1, eff. April 29, 1948.



Section 40:12-14 - Joint Municipal Action

40:12-14 Joint municipal action
40:12-14. Any two or more municipalities may jointly establish, maintain, and improve, or maintain and improve if already established, a public recreation system including parks, open space, and playgrounds.

Amended 1993, c.37, s.3; 1997, c.24, s.10.



Section 40:12-15 - Forest Reserve As Public Park

40:12-15. Forest reserve as public park
The governing body of any county or municipality may enter into an agreement with the board of conservation and development for the maintenance of a forest reserve, or any portion thereof, which portion may be a pond or lake, as a public park; and from time to time to appropriate money and to pay the same to the board of conservation and development to be expended by it for the maintenance and improvement of such state property.



Section 40:12-15.1 - Definitions Relative To Recreation, Conservation, Floodplain Protection, Farmland, And Historic Preservation.

40:12-15.1 Definitions relative to recreation, conservation, floodplain protection, farmland, and historic preservation.

1.As used in P.L.1997, c.24 (C.40:12-15.1 et seq.):

"Acquisition" or "acquire" means the securing of a fee simple or a lesser interest in land, including but not limited to an easement restricting development, by gift, purchase, installment purchase agreement, devise, or condemnation.

"Blue Acres project" means any project to acquire, for recreation and conservation purposes, lands that have been damaged by, or may be prone to incurring damage caused by, storms or storm-related flooding, or that may buffer or protect other lands from such damage, and includes the demolition of structures on, the removal of debris from, and the restoration of those lands to a natural state or to a state useful for recreation and conservation purposes.

"Charitable conservancy" means a corporation or trust exempt from federal income taxation under paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.501(c)(3)), whose purposes include (1) acquisition and preservation of lands in a natural, scenic, or open condition, or (2) historic preservation of historic properties, structures, facilities, sites, areas, or objects, or the acquisition of such properties, structures, facilities, sites, areas, or objects for historic preservation purposes.

"County trust fund" means a "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 2 of P.L.1997, c.24 (C.40:12-15.2).

"Development" means any improvement to land acquired for recreation and conservation purposes designed to expand and enhance its utilization for those purposes.

"Farmland" means land actively devoted to agricultural or horticultural use that is valued, assessed, and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

"Farmland preservation purposes" means the long-term preservation of farmland for agricultural or horticultural use.

"Historic preservation" means the performance of any work relating to the stabilization, repair, rehabilitation, renovation, restoration, improvement, protection, or preservation of an historic property, structure, facility, site, area, or object.

"Historic property, structure, facility, site, area, or object" means any property, structure, facility, site, area, or object approved for inclusion, or which meets the criteria for inclusion, in the New Jersey Register of Historic Places pursuant to P.L.1970, c.268 (C.13:1B-15.128 et seq.).

"Land" or "lands" means real property, including improvements thereof or thereon, rights-of-way, water, lakes, riparian and other rights, easements, privileges and all other rights or interests of any kind or description in, relating to or connected with real property.

"Municipal trust fund" means a "Municipal Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 7 of P.L.1997, c.24 (C.40:12-15.7).

"Public indoor recreation" means public recreation in enclosed structures or facilities, and includes but is not limited to swimming pools, basketball courts, and ice skating rinks open for public use.

"Recreation and conservation purposes" means the use of lands for parks, open space, natural areas, ecological and biological study, forests, water reserves, wildlife preserves, fishing, hunting, camping, boating, winter sports, or similar uses for either public outdoor recreation or conservation of natural resources, or both, or the use of lands for public indoor recreation.

L.1997, c.24, s.1; amended 2011, c.173, s.1.



Section 40:12-15.2 - Submission By County Of Proposition Authorizing Annual Levy.

40:12-15.2 Submission by county of proposition authorizing annual levy.

2. a. (1) The governing body of any county may submit to the voters of the county in a general or special election a proposition authorizing imposition of an annual levy for an amount or at a rate deemed appropriate for any or all of the following purposes, or any combination thereof, as determined by the governing body:

(a)acquisition of lands for recreation and conservation purposes;

(b)development of lands acquired for recreation and conservation purposes;

(c)maintenance of lands acquired for recreation and conservation purposes;

(d)acquisition of farmland for farmland preservation purposes;

(e)historic preservation of historic properties, structures, facilities, sites, areas, or objects, and the acquisition of such properties, structures, facilities, sites, areas, or objects for historic preservation purposes;

(f)payment of debt service on indebtedness issued or incurred by a county for any of the purposes set forth in subparagraph (a), (b), (d), (e) or (g) of this paragraph; or

(g)Blue Acres projects.

(2)The amount or rate of the annual levy may be subdivided in the proposition to reflect the relative portions thereof to be allocated to any of the respective purposes specified in paragraph (1) of this subsection or may be depicted as a total amount or rate, to be subdivided in a manner determined previously, or to be determined at a later date, by the governing body of the county after conducting at least one public hearing thereon.

b.Upon approval of the proposition by a majority of the votes cast by the voters of the county, the governing body of the county may annually raise by taxation a sum not to exceed the amount or rate set forth in the proposition approved by the voters for the purposes specified therein. If the amount or rate set forth in the proposition was not subdivided among the various purposes, the governing body of the county may determine the appropriate amount or rate to be allocated to each purpose after conducting at least one public hearing thereon.

c.Amounts raised by the levy imposed pursuant to this section shall be deposited into a "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" to be created by the county, and shall be used exclusively for the purposes authorized by the voters of the county. Any interest or other income earned on monies deposited into the county trust fund shall be credited to the fund to be used for the same purposes as the principal. Separate accounts may be created within the county trust fund for the deposit of revenue to be expended for each of the purposes specified in the proposition approved by the voters of the county. A county may deposit other funds into the County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund, as it may, from time to time, deem appropriate.

d.(1) (a) Selection of lands for acquisition for recreation and conservation purposes shall be in accordance with an open space and recreation plan prepared and adopted by the county.

(b)Selection of projects to develop or maintain lands acquired for recreation and conservation purposes shall be in accordance with an open space and recreation development and maintenance plan prepared and adopted by the county.

(c)Selection of farmland for acquisition for farmland preservation purposes shall be in accordance with a farmland preservation plan prepared and adopted by the county or pursuant to the provisions of the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et al.) or any other law enacted for the purpose of preserving farmland, or any rules or regulations adopted pursuant thereto.

(d)Selection of historic preservation projects shall be in accordance with a historic preservation plan prepared and adopted by the county.

(2)Monies in the county trust fund may be used to pay the cost of preparing and adopting the plans required by this subsection.

e.The governing body of a county may submit to the voters of the county in a general or special election a proposition amending or supplementing a proposition previously submitted, approved, and implemented as provided pursuant to this section either (1) changing the amount or rate of the annual levy, or (2) adding or removing purposes authorized pursuant to this section for which the levy may be expended. Upon approval of the amendatory or supplementary proposition by a majority of the votes cast by the voters of the county, the governing body of the county shall implement it in the same manner as set forth in P.L.1997, c.24 (C.40:12-15.1 et seq.) for implementation of the original proposition.

f.Upon petition to the governing body of a county signed by the voters of the county equal in number to at least 15% of the votes cast therein at the last preceding general election, filed with the governing body at least 90 days before a general or special election, the governing body of the county shall submit to the voters of the county in the general or special election the proposition otherwise authorized pursuant to subsection a. or subsection e. of this section, as the case may be.

L.1997, c.24, s.2; amended 2005, c.108, s.1; 2011, c.173, s.2.



Section 40:12-15.3 - Propositions Deemed Approved By Voters Of County.

40:12-15.3 Propositions deemed approved by voters of county.

3. a. Any county whose voters, prior to the effective date of P.L.1997, c.24 (C.40:12-15.1 et seq.), approved pursuant to P.L.1989, c.30 (C.40:12-16 et seq.) a proposition authorizing the acquisition of lands for conservation as open space or as farmland shall be deemed to have approved a proposition for the purposes specified in paragraph (1) of subsection a. of section 2 of P.L.1997, c.24 (C.40:12-15.2), but excluding the purpose specified in subparagraph (c) of that paragraph if the proposition was approved prior to the 24 months immediately preceding the effective date of P.L.1997, c.24 (C.40:12-15.1 et seq.), at the amount or rate specified in the original proposition, which purposes shall be determined by adoption of a resolution or ordinance, as appropriate, by the governing body of the county after conducting at least one public hearing thereon and subject to the requirements of subsections b., c. and d. of this section. The county open space and farmland preservation trust fund created for the purposes of P.L.1989, c.30 (C.40:12-16 et seq.) shall be dissolved and any monies remaining therein shall be deposited into the "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 2 of P.L.1997, c.24 to be utilized for the purposes determined by the governing body of the county as authorized pursuant to this subsection.

b.A county shall not expend more than $100,000 for any proposed project or use to be undertaken pursuant to a resolution or ordinance adopted pursuant to subsection a. of this section authorizing a purpose specified in subparagraph (b), (c), or (f) of paragraph (1) of subsection a. of section 2 of P.L.1997, c.24, unless the governing body of the county first conducts a public hearing on the proposed project or use and adopts a resolution or ordinance, as appropriate, authorizing the expenditure. Any public hearing required pursuant to this subsection shall be held at least 45 days before the governing body of the county takes action to adopt the resolution or ordinance authorizing the expenditure.

c.In addition to any other applicable requirements of law, rule or regulation, the governing body of the county shall provide notice of the public hearing required pursuant to subsection b. of this section at least 30 days before the date of the hearing as follows:

(1)By mailing or otherwise providing a copy of the notice to: (a) the county clerk and to the municipal clerk of every municipality in which the land or lands affected by the proposed project or use are located; and (b) any person who requests in writing of the governing body to receive in advance such notices; and

(2)By publishing the notice in a daily or weekly newspaper of general circulation in the county and each municipality in which the land or lands to be affected by the proposed project or use are located.

d.The governing body of the county shall include the following information in all notices required pursuant to subsection c. of this section: (1) a general description of the proposed project or use and the location of the land or lands to be affected; (2) the aggregate amount of monies to be utilized for the proposed project or use; (3) a schedule setting forth the anticipated commencement and completion date for the proposed project or use; (4) the date, time, and place of the public hearing; (5) a statement that the public may submit written comments to the governing body of the county on or before the date of the public hearing; and (6) the name and address of the person designated by the governing body of the county to receive the written comments and to contact for additional information.

e.Any county whose voters, prior to the effective date of P.L.1997, c.24 (C.40:12-15.1 et seq.), approved pursuant to R.S.40:12-10 et seq. a proposition authorizing the establishment, maintenance, and improvement of a system of public recreation shall be deemed to have approved a proposition for any or all of the purposes specified in paragraph (1) of subsection a. of section 2 of P.L.1997, c.24 (C.40:12-15.2) at the amount or rate specified in the original proposition, which purposes shall be determined by adoption of a resolution or ordinance, as appropriate, by the governing body of the county after conducting at least one public hearing thereon. Any fund created for the purposes of R.S.40:12-10 et seq. shall be dissolved and any monies remaining therein shall be deposited into the "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 2 of P.L.1997, c.24 to be utilized for the purposes determined by the governing body of the county as authorized pursuant to this subsection.

L.1997, c.24, s.3; amended 2011, c.173, s.3.



Section 40:12-15.4 - Lands Acquired By County Held In Trust.

40:12-15.4 Lands acquired by county held in trust.

4.Lands acquired by a county using revenue raised pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.) shall be held in trust and shall be used exclusively for the purposes authorized under P.L.1997, c.24.

After conducting at least one public hearing thereon and upon a finding that the purposes of P.L.1997, c.24 might otherwise be better served or that any land acquired by a county pursuant thereto is required for another public use, which finding shall be set forth in a resolution or ordinance, as appropriate, adopted by the governing body of the county, the governing body may convey, through sale, exchange, transfer, or other disposition, title to, or a lesser interest in, that land, provided that the governing body shall replace any land conveyed under this section by land of at least equal fair market value and of reasonably equivalent usefulness, size, quality, and location to the land conveyed, and any monies derived from the conveyance shall be deposited into the "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 2 of P.L.1997, c.24 (C.40:12-15.2) for use for the purposes authorized by P.L.1997, c.24 (C.40:12-15.1 et seq.) for monies in the county trust fund. Any such conveyance shall be made in accordance with the "Local Lands and Buildings Law," P.L.1971, c.199 (C.40A:12-1 et seq.). In the event of conveyance by exchange, the land or improvements thereon to be transferred to the trust shall be at least equal in fair market value and of reasonably equivalent usefulness, size, quality, and location to the land or improvements transferred from the trust.

L.1997, c.24, s.4; amended 2011, c.173, s.4.



Section 40:12-15.5 - Apportionment By County Of Amounts Raised By Taxation.

40:12-15.5 Apportionment by county of amounts raised by taxation.

5.Amounts raised by taxation for the purposes of P.L.1997, c.24 (C.40:12-15.1 et seq.) shall be apportioned by the county board of taxation among the municipalities within the county in accordance with R.S.54:4-49. The amounts so apportioned shall be assessed, levied and collected in the same manner and at the same time as other county taxes. The tax collected pursuant to P.L.1997, c.24 shall be referred to as the "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Tax."

L.1997, c.24, s.5; amended 2011, c.173, s.5.



Section 40:12-15.6 - Adoption By County Of Resolution Authorizing Distribution Of Monies.

40:12-15.6 Adoption by county of resolution authorizing distribution of monies.

6. a. The governing body of any county in which the voters of the county have approved a proposition in accordance with P.L.1997, c.24 (C.40:12-15.1 et seq.) may adopt a resolution authorizing the distribution of monies deposited into the "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 2 of P.L.1997, c.24 (C.40:12-15.2), in such portions as deemed appropriate, to municipalities within the county or to charitable conservancies, to be used in the county by those municipalities or charitable conservancies for the purposes of P.L.1997, c.24 in accordance with the provisions, conditions, and requirements thereof, provided that any municipality or charitable conservancy receiving such monies has presented a plan to the county documenting the proposed use of the monies.

b.Lands acquired by a municipality pursuant to this section shall be held in trust and shall be used exclusively for the purposes authorized by P.L.1997, c.24.

c.The governing body of a municipality acquiring lands using monies received pursuant to this section shall have full control of the lands and may adopt an ordinance providing for (1) suitable rules, regulations, and bylaws for use of the lands, (2) the enforcement of those rules, regulations and bylaws, and (3) when appropriate, the charging and collection of reasonable fees for use of the lands or for activities conducted thereon.

d.In order to qualify to receive monies from a county trust fund pursuant to this section, the board of directors, board of trustees, or other governing body, as appropriate, of an applying charitable conservancy shall:

(1)demonstrate to the governing body of the county that it qualifies as a charitable conservancy;

(2)agree to use the monies only in connection with lands located in the county and for the purposes authorized by P.L.1997, c.24;

(3)agree to make and keep the lands accessible to the public, unless the governing body of the county determines that public accessibility would be detrimental to the lands or to any natural or historic resources associated therewith;

(4)agree not to sell, lease, exchange, transfer, or donate the lands for which the monies received were allocated for use pursuant to this section, except upon approval of the governing body of the county under such conditions as the governing body may establish; and

(5)agree to execute and donate to the county at no charge (a) a conservation restriction or historic preservation restriction, as the case may be, pursuant to P.L.1979, c.378 (C.13:8B-1 et seq.), or (b) a development easement, as defined pursuant to section 3 of P.L.1983, c.32 (C.4:1C-13), as appropriate, on the lands for which the monies received were allocated for use pursuant to this section.

L.1997, c.24, s.6; amended 2011, c.173, s.6.



Section 40:12-15.7 - Submission By Municipality Of Proposition Authorizing Annual Levy.

40:12-15.7 Submission by municipality of proposition authorizing annual levy.

7. a. (1) The governing body of any municipality may submit to the voters of the municipality in a general or special election a proposition authorizing imposition of an annual levy for an amount or at a rate deemed appropriate for any or all of the following purposes, or any combination thereof, as determined by the governing body:

(a)acquisition of lands for recreation and conservation purposes;

(b)development of lands acquired for recreation and conservation purposes;

(c)maintenance of lands acquired for recreation and conservation purposes;

(d)acquisition of farmland for farmland preservation purposes;

(e)historic preservation of historic properties, structures, facilities, sites, areas, or objects, and the acquisition of such properties, structures, facilities, sites, areas, or objects for historic preservation purposes;

(f)payment of debt service on indebtedness issued or incurred by a municipality for any of the purposes set forth in subparagraph (a), (b), (d), (e) or (g) of this paragraph; or

(g)Blue Acres projects.

(2)The amount or rate of the annual levy may be subdivided in the proposition to reflect the relative portions thereof to be allocated to any of the respective purposes specified in paragraph (1) of this subsection or may be depicted as a total amount or rate, to be subdivided in a manner determined previously, or to be determined at a later date, by the governing body of the municipality after conducting at least one public hearing thereon.

b.Upon approval of the proposition by a majority of the votes cast by the voters of the municipality, the governing body of the municipality may annually raise by taxation a sum not to exceed the amount or rate set forth in the proposition approved by the voters for the purposes specified therein. If the amount or rate set forth in the proposition was not subdivided among the various purposes, the governing body of the municipality may determine the appropriate amount or rate to be allocated to each purpose after conducting at least one public hearing thereon.

c.Amounts raised by the levy imposed pursuant to this section shall be deposited into a "Municipal Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" to be created by the municipality, and shall be used exclusively for the purposes authorized by the voters of the municipality. Any interest or other income earned on monies deposited into the municipal trust fund shall be credited to the fund to be used for the same purposes as the principal. Separate accounts may be created within the municipal trust fund for the deposit of revenue to be expended for each of the purposes specified in the proposition approved by the voters of the municipality. A municipality may deposit other funds into the Municipal Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund, as it may, from time to time, deem appropriate.

d.The governing body of a municipality may submit to the voters of the municipality in a general or special election a proposition amending or supplementing a proposition previously submitted, approved, and implemented as provided pursuant to this section either (1) changing the amount or rate of the annual levy, or (2) adding or removing purposes authorized pursuant to this section for which the levy may be expended. Upon approval of the amendatory or supplementary proposition by a majority of the votes cast by the voters of the municipality, the governing body of the municipality shall implement it in the same manner as set forth in P.L.1997, c.24 for implementation of the original proposition.

e.Upon petition to the governing body of a municipality signed by the voters of the municipality equal in number to at least 15% of the votes cast therein at the last preceding general election, filed with the governing body at least 90 days before a general or special election, the governing body of the municipality shall submit to the voters of the municipality in the general or special election the proposition otherwise authorized pursuant to subsection a. or subsection d. of this section, as the case may be.

L.1997, c.24, s.7; amended 2005, c.108, s.2; 2011, c.173, s.7.



Section 40:12-15.8 - Propositions Deemed Approved By Voters Of Municipality.

40:12-15.8 Propositions deemed approved by voters of municipality.

8.Any municipality whose voters, prior to the effective date of P.L.1997, c.24 (C.40:12-15.1 et seq.), approved pursuant to R.S.40:12-10 et seq. a proposition authorizing the establishment, maintenance, and improvement of a system of public recreation shall be deemed to have approved a proposition for any or all of the purposes specified in paragraph (1) of subsection a. of section 7 of P.L.1997, c.24 (C.40:12-15.7) at the amount or rate specified in the original proposition, which purposes shall be determined by adoption of an ordinance by the governing body of the municipality after conducting at least one public hearing thereon. Any fund created for the purposes of R.S.40:12-10 et seq. shall be dissolved and any monies remaining therein shall be deposited into the "Municipal Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 7 of P.L.1997, c.24 (C.40:12-15.7) to be utilized for the purposes determined by the governing body of the municipality as authorized pursuant to this section.

L.1997, c.24, s.8; amended 2011, c.173, s.8.



Section 40:12-15.9 - Lands Acquired By Municipality Held In Trust.

40:12-15.9 Lands acquired by municipality held in trust.

9.Lands acquired by a municipality using revenue raised pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.) shall be held in trust and shall be used exclusively for the purposes authorized under P.L.1997, c.24.

After conducting at least one public hearing thereon and upon a finding that the purposes of P.L.1997, c.24 might otherwise be better served or that any land acquired by a municipality pursuant thereto is required for another public use, which finding shall be set forth in an ordinance adopted by the governing body of the municipality, the governing body may convey, through sale, exchange, transfer, or other disposition, title to, or a lesser interest in, that land, provided that the governing body shall replace any land conveyed under this section by land of at least equal fair market value and of reasonably equivalent usefulness, size, quality, and location to the land conveyed, and any monies derived from the conveyance shall be deposited into the "Municipal Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 7 of P.L.1997, c.24 (C.40:12-15.7) for use for the purposes authorized by P.L.1997, c.24 for monies in the municipal trust fund. Any such conveyance shall be made in accordance with the "Local Lands and Buildings Law," P.L.1971, c.199 (C.40A:12-1 et seq.). In the event of conveyance by exchange, the land or improvements thereon to be transferred to the trust shall be at least equal in fair market value and of reasonably equivalent usefulness, size, quality, and location to the land or improvements transferred from the trust.

L.1997, c.24, s.9; amended 2011, c.173, s.9.



Section 40:12-15.10 - Agreement With Charitable Conservancy, Non-profit Organization.

40:12-15.10 Agreement with charitable conservancy, non-profit organization.

3. a. A local government unit may enter into an agreement with a charitable conservancy or other tax exempt nonprofit organization to acquire and hold, on behalf of the local government unit, real property, or any interest therein, for recreation and conservation purposes, farmland preservation purposes, or historic preservation purposes, for possible eventual conveyance to the local government unit or another entity approved by the local government unit.

b.A local government unit may enter into an agreement with a charitable conservancy or other tax exempt nonprofit organization to acquire and hold, on behalf of the local government unit, items of antiquity, historic artifacts or documents, or other items of an historic character or nature, for possible eventual conveyance to the local government unit or another entity approved by the local government unit.

c.Any agreement entered into in accordance with this section shall not be subject to the requirements and provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

d.For the purposes of this section, "local government unit" means a county or municipality, or any agency, authority, or other entity thereof.

L.2005,c.108,s.3.



Section 40:12-16.1 - Adoption Of Prioritized List Of Eligible Farmland.

40:12-16.1 Adoption of prioritized list of eligible farmland.

7.The county agriculture development board of a county in which the voters of the county have approved, in a general or special election, a proposition authorizing the acquisition of lands for farmland preservation purposes pursuant to P.L.1989, c.30 (C.40:12-16 et seq.) or P.L.1997, c.24 (C.40:12-15.1 et seq. ) shall, pursuant to the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31), adopt a prioritized list of farmland eligible for acquisition of development easements thereon by installment purchase agreements pursuant to the provisions of P.L.1992, c.157 (C.40:12-16.1 et al.) if the county intends to acquire development easements on farmland in that manner. The governing body of the county shall annually appropriate from the "County Open Space, Recreation, Floodplain Protection, and Farmland and Historic Preservation Trust Fund" created pursuant to subsection c. of section 2 of P.L.1997, c.24 (C.40:12-15.2) such amounts as it may deem necessary to finance the acquisition of development easements on farmland within that county by installment purchase agreement.

L.1992, c.157, s.7; amended 1997, c.24, s.11; 2011, c.173, s.10.



Section 40:12-20 - Findings, Declarations Relative To County, Municipal Parks

40:12-20. Findings, declarations relative to county, municipal parks
1. The Legislature finds and declares that county and municipal parks in the State are deteriorating due to a lack of proper maintenance, operation, or improvement; that the use and enjoyment of such parks is diminished by their poor condition; that counties and municipalities often do not have the funds to expend for the proper maintenance, operation, or improvement of their parks; that proper maintenance, operation, and improvement helps extend the life of park facilities, thereby reducing the need in some cases for large public capital expenditures for new park facilities and allowing any savings resulting therefrom to be used for other public purposes; that private businesses located near county or municipal parks have a public service interest as well as a private financial incentive in ensuring that such parks are well cared for; that such businesses often have financial and other resources available to them to devote to such a worthy purpose; that many nonprofit organizations would welcome the opportunity for their members and volunteers to assist counties or municipalities in the maintenance, operation, or improvement of county or municipal parks in a spirit of public service; and that, therefore, it is appropriate to authorize counties and municipalities and private businesses or nonprofit organizations to establish mutually beneficial partnerships in the manner prescribed by this act that will result in county and municipal parks that are better maintained, operated, and improved for the use and enjoyment of the public.

L.1992,c.101,s.1; amended 1996, c.132, s.1.



Section 40:12-21 - Definitions Relative To County, Municipal Parks

40:12-21. Definitions relative to county, municipal parks
2. As used in this act:

"Improvement" means, but is not necessarily limited to, construction, reconstruction, stabilization, repair, rehabilitation, renovation, or restoration of a park or park facility, building, structure, infrastructure, or feature.

"Local government unit" means a county, municipality, or joint meeting, including any commission, utilities or other authority, board, or agency thereof, or a county park commission, county board of park commissioners, county or municipal board of recreation commissioners, municipal recreation commission, or similar entity.

"Operation" means, but is not necessarily limited to, the providing of park or recreation services, equipment, materials, supplies, or staff personnel.

"Park" means a park, playground, picnic area, square, monument, beach, waterfront, recreation area, conservation area, or similar place or property, or any open space, owned or controlled by a local government unit.

"Participating business entity" means a business entity that has entered into a park maintenance, operation, or improvement agreement with a local government unit in accordance with this act.

"Participating entity" means a business entity or nonprofit organization that has entered into a park maintenance, operation, or improvement agreement with a local government unit in accordance with this act.

L.1992,c.101,s.2; amended 1996, c.132, s.2.



Section 40:12-22 - Agreements To Provide For Maintenance, Operation Or Improvement

40:12-22. Agreements to provide for maintenance, operation or improvement
3. Any local government unit may enter into an agreement with a business entity or nonprofit organization located within or near the local government unit to provide for the maintenance, operation, or improvement of a park or any portion thereof located within the local government unit, at no cost to the local government unit except as provided pursuant to section 4 of P.L.1992, c.101 (C.40:12-23). No such park maintenance, operation, or improvement agreement may be entered into unless the business entity or nonprofit organization successfully demonstrates to the local government unit that the business entity or nonprofit organization is capable of maintaining, operating, or improving the park according to the agreed upon terms and conditions. A park maintenance, operation, or improvement agreement shall be for such period as may be agreed upon by the local government unit and the business entity or nonprofit organization, and may be terminated by the business entity or nonprofit organization upon at least six months' notice to the local government unit, or by the local government unit at any time without prior notice to the business entity or nonprofit organization, for any reason, including, but not limited to, failure of the participating business entity or nonprofit organization to comply with any term or condition of the park maintenance, operation, or improvement agreement.

L.1992,c.101,s.3; amended 1996, c.132, s.3.



Section 40:12-23 - Provision Of Equipment, Materials, Supplies, Services

40:12-23. Provision of equipment, materials, supplies, services
4. A local government unit may provide at no cost to a participating entity such equipment, materials, supplies, or services that the local government unit deems appropriate to assist the participating entity with its park maintenance , operation, or improvement responsibilities, including, but not limited to, solid waste recycling or disposal services.L.1992,c.101,s.4; amended 1996, c.132, s.4.



Section 40:12-24 - Advertising, Promotion

40:12-24. Advertising, promotion
5. A local government unit may advertise and promote a park maintenance, operation, or improvement agreement program established by the local government unit pursuant to this act.

L.1992,c.101,s.5; amended 1996, c.132, s.5.



Section 40:12-25 - Public Recognition Of Participating Entity

40:12-25. Public recognition of participating entity
6. A local government unit may provide for appropriate public recognition of a participating entity, including, but not limited to:

a. issuance of a certificate of recognition; and

b. authorization for the participating entity to pay for and erect a sign or signs at the park maintained , operated, or improved by that participating entity indicating (1) the name and address of the participating entity, and (2) that it has assumed all or a portion of the maintenance, operation, or improvement responsibilities for the park as a public service in accordance with this act. The local government unit shall determine the size, color, style, and location of any such sign or signs that may be erected. A local government unit may pay for a sign or signs erected in accordance with this section if the participating entity is a nonprofit organization.

L.1992,c.101,s.6; amended 1996, c.132, s.6.



Section 40:12-26 - No Liability In Civil Actions, Insurance

40:12-26. No liability in civil actions, insurance
7. a. Except where permitted by the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., no local government unit, or any employee or agent thereof, may be held liable in any civil action to any person for any injury or damages that may be caused or sustained by any participating entity, or any employee, agent, contractor, member, or volunteer thereof, during the course, or as a result of, maintaining , operating, or improving a park.

b. As a condition of any park maintenance , operation, or improvement agreement entered into in accordance with this act:

(1) a participating entity, and each employee, agent, contractor, member, or volunteer of that participating entity assisting in maintaining , operating, or improving a park, shall sign a waiver releasing the local government unit and its employees and agents from any civil liability for any injury or damages, except those arising from criminal or willful, wanton, or grossly negligent conduct, that may be sustained by the participating entity, or any employee, agent, contractor, member, or volunteer thereof, as the case may be, during the course, or as a result of, maintaining , operating, or improving a park;

(2) a participating business entity shall agree to indemnify, and if requested by the local government unit, defend, the local government unit and its employees and agents against all claims made by any person for injuries or damages that may be caused or sustained by the participating business entity, or any employee, agent, contractor, member, or volunteer thereof, during the course, or as a result of, maintaining , operating, or improving a park; and

(3) a participating business entity shall obtain and retain insurance in an amount sufficient for the purposes set forth in this section.

L.1992,c.101,s.7; amended 1996, c.132, s.7.



Section 40:12-27 - Participating Entity, Not Public, State Employees

40:12-27. Participating entity, not public, State employees
8. While performing park maintenance, operation, or improvement responsibilities pursuant to a park maintenance, operation, or improvement agreement entered into in accordance with this act, a participating entity and its employees, agents, contractors, members, and volunteers shall not be considered to be "public employees" or "State employees" for the purposes of the "New Jersey Tort Claims Act," or otherwise be accorded any of the protections set forth therein.

L.1992,c.101,s.8; amended 1996, c.132, s.8.



Section 40:12-28 - Applicable Laws, Regulations

40:12-28. Applicable laws, regulations
9. a. Nothing in this act may be construed to supersede the provisions of R.S.40:12-1 et seq., R.S.40:61-1 et seq., chapters 32 and 37 of Title 40 of the Revised Statutes, or any rule or regulation established by a local government unit applicable to the maintenance, operation , or improvement of its parks for the benefit of all park users.

b. Any agreement entered into in accordance with this act shall not be subject to the requirements and provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1992,c.101,s.9; amended 1996, c.132, s.9.



Section 40:12-29 - Donations, Solicitation Authorized

40:12-29. Donations, solicitation authorized
1. Subject to all relevant laws, rules or regulations, any county or municipality, or any entity or agency thereof, may solicit and accept donations, by gift, bequest, or devise, of real property, funds, personal property, in-kind items, or services by private persons to the soliciting governmental entity or agency, for the purpose of public open space preservation or the establishment and maintenance of public parks, forests, recreation areas, or wildlife management areas, preserves, or sanctuaries.

Any such donation may be publicly recognized by the county or municipality, or the appropriate entity or agency thereof, receiving the donation.

Any solicitation for a donation of $7,500 or more in value shall be made a matter of public record by the county or municipality, or the appropriate entity or agency thereof, as the case may be, by adoption of a resolution or ordinance authorizing the solicitation.

L.1994,c.111.



Section 40:13-1 - Contracts For Public Health Service

40:13-1. Contracts for public health service
Any county and one or more municipalities therein, and one or more school districts therein, or any of them may enter into a joint contract to provide in such municipalities and school districts, public health service furnishing public health visiting nurses, medical inspection, public clinics and dispensaries and investigation in public health work.



Section 40:13-2 - Contract; Contents

40:13-2. Contract; contents
In order to provide such public health service, the joint contract between any county and one or more municipalities, or one or more school districts or any of them, may be made with any regularly incorporated health society, board or association regularly organized not for pecuniary profit, which contract shall provide in detail the extent, manner and specifications of the public health work to be done thereunder by such health society, board or association, and shall be for the benefit of all the inhabitants in the territory covered by the contract.



Section 40:13-3 - Health Society Recognized As Regular Health Organization

40:13-3. Health society recognized as regular health organization
Where any such contract is made for such public health work by any regularly organized health society, board or association, before the making thereof as provided in section 40:13-2 of this title such health society, board or association shall be recognized as a regular public health organization by the governing body of each county, municipality and school district in which such organization shall operate under the contract.



Section 40:13-4 - Contract Not To Exceed Three Years; Advertisement For Bids Unnecessary

40:13-4. Contract not to exceed three years; advertisement for bids unnecessary
The contract may be for one or more years, not exceeding three, as the governing bodies of such county, municipality and school district may provide under the contract and any provision of any law requiring advertisement for bids before the letting of any contract involving the expenditure of money shall not be applicable to the making of any such contract.



Section 40:14-1 - Opening And Keeping Open Waterways; Bonds; Control

40:14-1. Opening and keeping open waterways; bonds; control
Any county or municipality may by ordinance open or keep open any inlet, stream, canal, basin or other public waterway within the limits of or forming the boundaries of any such county or municipality.

The ordinance shall set forth the amount of money necessary for that purpose, and upon the adoption thereof the county or municipality may issue bonds for the amount of money set forth in the ordinance, which shall be paid by moneys raised and collected as other moneys are raised and collected therein.

The governing body of the county or municipality adopting such an ordinance shall have the exclusive charge and control of the expenditure of such money and the work to be done in opening and keeping open any such inlet, stream, canal, basin or other public waterway.



Section 40:14-2 - County Or Municipal Appropriations To Port Or Harbor Commission

40:14-2. County or municipal appropriations to port or harbor commission
The governing body of any county or municipality may raise, appropriate, set aside and devote money or property to the use of any port, harbor, bridge, or river commission created by the legislature and the governing body of such county or municipality may prescribe the terms and conditions upon which and in accordance with which the money or property so raised, appropriated, set aside or devoted shall be held and used by any such port, harbor, bridge or river commission.



Section 40:14-3 - Improvement Of Waterways; Joint Contracts.

40:14-3 Improvement of waterways; joint contracts.

40:14-3. Whenever any one or more counties and municipalities shall have flowing through their respective boundaries and borders, any inland waterways or navigable stream, and it shall be deemed to the advantage of any two or more of said counties and municipalities, to improve such inland waterways or streams by increasing their depth or width or both, they may, acting together advertise for bids for the doing of such work, and enter into a joint contract therefor. The improvement of inland waterways or navigable streams includes the raising, recovery, towing, removal, storage, destruction, and disposal of vessels that have been abandoned in an inland waterway or navigable stream, as appropriate, pursuant to the procedures applicable to municipal waterways in the "Abandoned or Sunken Vessels Disposition Law," P.L.1975, c.369 (C.12:7C-7 et seq.). A vessel that has been abandoned at a public or private marina, pier, or boat dock located in an inland waterway or navigable stream is considered abandoned in that inland waterway or navigable stream.

Amended 2008, c.52, s.18.



Section 40:14-4 - Joint Action; Authorization; Plans And Specifications.

40:14-4 Joint action; authorization; plans and specifications.

40:14-4. Whenever the work of increasing the depth or width or both of such inland waterways or navigable stream is contemplated, each county and municipality desiring to enter into the project shall, by its board or body having control of such waterway or navigable stream, introduce and pass a resolution, declaring the advisability of so doing.

The resolution shall set forth, in a general way, the work proposed to be done and its estimated cost, and after all of the counties and municipalities contemplating the doing of such work have passed such a resolution, a proposed form of agreement shall be prepared between them, setting forth the work or works to be undertaken, the plans and specifications therefor, and the estimated cost, together with the proportion of the cost thereof to be borne by each, and any other provisions deemed necessary or proper, to be inserted therein.

The work of removing abandoned vessels shall not require joint action unless it is part of a program to remove more than three abandoned vessels from the inland waterway or navigable stream.

Amended 2008, c.52, s.19.



Section 40:14-5 - Work Done As Local Or General Improvement; Notice.

40:14-5 Work done as local or general improvement; notice.

40:14-5. The work authorized and mentioned in chapter 14 of Title 40 of the Revised Statutes (R.S.40:14-1 et seq.) may be done either as a local or general improvement, and notice of all proceedings shall be given as is required for such improvements under chapter 56 of this title (R.S.40:56-1 et seq.), except that if the work concerns the raising, recovery, towing, removal, storage, destruction, or disposal of an abandoned vessel, the local unit shall charge those costs to the owner or operator of that vessel pursuant to the "Abandoned or Sunken Vessels Disposition Law," P.L.1975, c.369 (C.12:7C-7 et seq.).

Amended 2008, c.52, s.20.



Section 40:14-6 - Work Done By Contract.

40:14-6 Work done by contract.

40:14-6. All work to be done pursuant to the provisions of chapter 14 of Title 40 of the Revised Statutes (R.S.40:14-1 et seq.), shall be by contract let to the lowest responsible bidder after advertisement for bids in accordance with the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

Amended 2008, c.52, s.21.



Section 40:14-7 - Bonds; Law Applicable

40:14-7. Bonds; law applicable
Bonds and temporary improvement notes may be issued by each or any of the counties or municipalities joining in such agreement and work, to be issued in accordance with article 1 of chapter 1 of this title (s. 40:1-1 et seq.).



Section 40:14-8 - Assessments For Benefits

40:14-8. Assessments for benefits
If the work herein provided for is done as a local improvement, assessment of benefits shall be made in accordance with the provisions of chapter 56 of this title (s. 40:56-1 et seq.).



Section 40:14-9 - Individual Powers Of County Or Municipality Unaffected

40:14-9. Individual powers of county or municipality unaffected
Nothing in this article contained shall deprive any county or municipality, from doing any of the work herein provided for, without joining with any other county or municipality.



Section 40:14-10 - Freeholders May Appropriate Money For Digging Channels; Bulkheads

40:14-10. Freeholders may appropriate money for digging channels; bulkheads
The board of chosen freeholders of any county bordering on the ocean may, in its discretion, appropriate a sum of money, not exceeding seventy-five hundred dollars in any one year, for the purpose of digging out or constructing a permanent inlet or waterway through which any river or creek running in or through such county may be connected with the ocean, and in establishing a permanent and lasting improvement by deepening such inlet and constructing bulkheads and jetties and by fixing a certain and definite channel for the ebb and flow of the tide.

Before any such work is done the plans for the same and the lines of such bulkheads and jetties, and of such channel, shall be submitted to the board of commerce and navigation and approved by it.



Section 40:14-11 - Municipalities May Contribute To Expense

40:14-11. Municipalities may contribute to expense
The governing bodies of any municipalities in or through which such inlet is to be opened, constructed or improved or bordering upon such inlet, may contribute to the expense of such work a sum in the aggregate equal to one-half of the sum appropriated or to be appropriated by such county, but the sum to be so appropriated and contributed shall not exceed twenty-five hundred dollars in any one year.



Section 40:14-12 - Money Voted Contingently

40:14-12. Money voted contingently
The moneys appropriated for such purpose by the municipality may be voted contingently upon the voting of a certain definite sum for that purpose by the board of chosen freeholders of the county in which the municipality is situated, and moneys appropriated for such purpose by the board of chosen freeholders may be voted contingently upon certain sums of money being voted for such purpose by the municipality or municipalities.



Section 40:14-13 - Borrowing Money Appropriated; Expenditure

40:14-13. Borrowing money appropriated; expenditure
When such appropriations shall be made and the money voted, the boards of chosen freeholders and the governing bodies of the municipalities appropriating the same may borrow the money so appropriated upon the obligations of their respective counties or municipalities and pay the same to the county treasurer to be expended under the direction of the board of chosen freeholders of the county for the purposes for which it was voted.



Section 40:14-14 - Money Raised By Taxation

40:14-14. Money raised by taxation
The moneys so appropriated with a sum sufficient to meet the interest thereon shall be included in the next annual tax levy of the county or municipality which shall have appropriated such moneys and shall be raised in the same manner and at the same time as other taxes are raised therein.



Section 40:14-15 - Erosion Prevention; Bulkheads And Structures; Expense; Resolution

40:14-15. Erosion prevention; bulkheads and structures; expense; resolution
Any county or municipality bordering on the Delaware river may, subject to the provisions of section 12:5-3 of the Revised Statutes, erect and construct bulkheads and structures to prevent erosion by said river and fill in behind the same, upon public lands, and upon private lands with the written consent of the owner thereof, at the expense of the county or municipality when authorized so to do by resolution of the board of chosen freeholders of the county or the governing body of the municipality, as the case may be, adopted by a 2/3 vote of the membership of said board or body and declaring that a danger of erosion exists at the time when, and place where, said work is to be performed.

L.1955, c. 210, p. 823, s. 1, eff. Sept. 21, 1955.



Section 40:14-16 - Authorization To Establish; Policy

40:14-16. Authorization to establish; policy
a. Any two or more municipalities within this State, alone, or together with one or more counties, may establish a joint commission for the alleviation of flood conditions within such participating municipalities and counties.

b. A commission established in accordance with this act shall work toward the prevention and alleviation of flooding and flood conditions within the area under its jurisdiction.

L.1971, c. 316, s. 1, eff. Sept. 14, 1971.



Section 40:14-17 - Establishment By Ordinance Or Resolution; Terms

40:14-17. Establishment by ordinance or resolution; terms
The establishment of such joint commission shall be by ordinance, in the case of a municipality, and by resolution, in the case of a county. Each such ordinance or resolution shall incorporate therein the basic terms under which such participants shall agree to organize.

Such terms may include provisions governing:

a. Limitations or requirements as to eligibility for membership, such as provisions requiring or limiting representation to elected officials or persons who do not hold elective office, or combination thereof;

b. Any agreement as to the number of members present, or participants represented, as may be required to constitute a quorum for the transaction of business;

c. The method of apportioning the expenses of the commission, which may be on the basis of population, or land or drainage area, or on the basis of apportionment valuations, as defined in R.S. 54:4-49, of the constituent municipalities, or on any combination thereof, or on any other basis as may be agreeable to the participating members;

d. Any provisions regarding the right of any participating municipality or county to withdraw from the commission, and the period of notice required for such withdrawal to become effective.

e. Such other terms as the proposed participants believe should be included in the initial agreement.

L.1971, c. 316, s. 2, eff. Sept. 14, 1971.



Section 40:14-18 - Members; Appointment; Term Of Office; Alternate Representatives; Compensation

40:14-18. Members; appointment; term of office; alternate representatives; compensation
a. Each municipality and county shall have two members on the commission.

b. Each member shall be appointed by the governing body of the municipality or county represented by such member, unless otherwise provided by the charter of such municipality or county.

c. Where the municipality or county shall so require, or where the rules of the commission, as set forth in the agreement establishing the commission shall require, a commissioner to hold public office or other position under the municipality or county, then the term of such commissioner on the commission shall be co-terminus with his or her term of office or employment, as the case may be.

d. The term of each other commissioner shall be 5 years; provided, however, that the participating municipalities and counties may agree that the initial terms of such commissioners shall be so arranged that not all shall expire in the same year and thereby that some of the initial appointments shall be for terms less than 5 years. Appointments to fill a vacancy in any such commissioner's membership shall be for the unexpired term.

e. Each participating municipality and county may also provide, in the ordinance, in the case of a municipality, and in the resolution, in the case of a county, authorizing participation in such commission, for an alternate representative to serve in the temporary absence or disqualification of each regular representative. Such alternate representatives shall have the right to attend all meetings and to take part in discussions thereat, but an alternate representative shall have the right to vote only when attending in place of the regular representative. Each participating municipality and county may determine the term of office of its alternate representatives, in the ordinance or resolution, as the case may be.

f. The members of the commission shall receive no salary or other compensation for the performance of their duties as such commissioners but shall be entitled to receive their expenses in carrying on the same.

L.1971, c. 316, s. 3, eff. Sept. 14, 1971.



Section 40:14-19 - Organization; Chairman; Rules; Records

40:14-19. Organization; chairman; rules; records
a. The commission shall organize annually and shall elect one of its members to be its chairman. The chairman may be reelected. It may also elect such other officers as it may deem necessary for the carrying on of its purposes.

b. The commission shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings and determinations, which record shall be a public record.

L.1971, c. 316, s. 4, eff. Sept. 14, 1971.



Section 40:14-20 - Advisory Members

40:14-20. Advisory members
A commission may invite, as advisory members, representatives of the Department of Environmental Protection, representatives of any county park commission of any participating county, and such other persons as the commission may desire to invite. Such advisory members shall have the right to participate in all discussions but shall have no vote.

L.1971, c. 316, s. 5, eff. Sept. 14, 1971. Amended by L.1972, c. 60, s. 1, eff. June 9, 1972.



Section 40:14-21 - Appropriations; Application For And Acceptance Of Grants In Aid; Surveys And Studies

40:14-21. Appropriations; application for and acceptance of grants in aid; surveys and studies
a. Participating municipalities and counties are hereby authorized to make such appropriations to the commission as may be necessary for the carrying on of the work of the commission upon certification by the commission to the respective governing bodies of the amount or amounts required for such purpose, said appropriations to be made as nearly as may be with regard to the method of apportioning costs as agreed to in the ordinances and resolutions establishing said commission.

b. The commission shall also have the right to apply for and accept any grants in aid which may be available to it from county, State or Federal agencies, and to accept any contributions, grants or bequests which may be given to it by any person, corporation or foundation.

c. Any participating municipality or county may, from time to time, upon the request of the commission and for the purpose of special surveys, assign or detail to the commission any members of staffs of county or municipal administrative or engineering departments, or may direct any such department to make any special surveys or studies requested by the commission.

L.1971, c. 316, s. 6, eff. Sept. 14, 1971.



Section 40:14-22 - Powers And Duties

40:14-22. Powers and duties
a. Within the limits of the funds available to it, the commission shall have the power to employ the services of such agents, employees, workmen and servants as it may deem necessary or proper, including legal and engineering services; to fix and determine the duties and compensation of persons employed by it; to obtain such insurance and surety bonds on its members and personnel as it may deem advisable; and, except as may be specifically prohibited in this act, to do all other acts and things as may, in the judgment of the commission, be necessary or proper to alleviate flood conditions and to prevent floods in member municipalities and counties, and provided that such work is done in a comprehensive manner and where flood control work is undertaken that it shall be done in accordance with applicable law and in a manner approved by the State Department of Environmental Protection.

b. The commission may expend funds appropriated to it by member municipalities and counties, and by the State, or received by it as provided in this act, for the carrying out of the purposes of this act.

c. Without in any way limiting the powers otherwise set forth in this act, the commission, in pursuance of its purposes set forth in section 1 of this act, shall have the power to:

(1) collect, study and analyze data on flooding, past floods and the causes of floods in the area;

(2) make such data and studies available to the participating members, to the Department of Environmental Protection, and the Division of Water Resources therein, the Army Corps of Engineers, local and county planning boards and officials concerned with subdivisions and development of properties within the floodway and drainage areas;

(3) keep itself informed as to the availability of State and Federal funds and grants, and the procedures for applying therefor, and shall make such information available to participating members;

(4) coordinate the activities of the participating members relating to flooding, flood prevention, brook cleaning and the like, with neighboring municipalities and counties and the appropriate State departments and agencies;

(5) encourage the acquisition of lands within the floodway and low-lying areas, by appropriate county park commissions, counties or participating municipalities;

(6) publicize methods of flood control and flood prevention;

(7) encourage its participating members, and others, to adopt appropriate ordinances and regulations relating to flood control;

(8) encourage its participating members to support other programs designed or intended to alleviate flooding.

L.1971, c. 316, s. 7, eff. Sept. 14, 1971. Amended by L.1972, c. 60, s. 2, eff. June 9, 1972.



Section 40:14-23 - Unauthorized Powers

40:14-23. Unauthorized powers
Nothing herein contained shall authorize the acquisition by any commission organized in accordance with this act of any property or interests therein, by condemnation or right of eminent domain but such rights of acquisition shall remain in the respective municipalities and counties, nor shall any such commission issue bonds or other notes, or borrow money in the manner and procedure provided by the local bond law.

L.1971, c. 316, s. 8, eff. Sept. 14, 1971.



Section 40:14-24 - Individual Flood Control Action By County Or Municipality

40:14-24. Individual flood control action by county or municipality
The establishment of any commission in accordance with this act shall in no way impair or diminish the powers of any municipality or county to act individually or severally in preventing or alleviating floods.

L.1971, c. 316, s. 9, eff. Sept. 14, 1971.



Section 40:14A-1 - Citation Of Act

40:14A-1. Citation of act
This act shall be known and may be cited as the "sewerage authorities law."

L.1946, c. 138, p. 639, s. 1, eff. April 23, 1946.



Section 40:14A-2 - Declaration Of Policy; Purpose

40:14A-2. Declaration of policy; purpose
It is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the relief of waters in or bordering the State from pollution and thus to reduce and ultimately abate the menace to the public health resulting from such pollution. It is the purpose and object of this act to further and implement such policy by

(1) Authorizing counties, or municipalities either separately or in combination with other municipalities, by means and through the agency of a sewerage authority, to acquire, construct, maintain, operate or improve works for the collection, treatment, purification or disposal of sewage or other wastes, and, if necessary, works for the impounding, transportation and release of water for the replenishment in periods of drought or at other necessary times of all or a part of waters in or bordering the State diverted into a sewer, sewage treatment or sewage disposal system operated by the sewerage authority;

(2) Authorizing service charges to occupants or owners of property for direct or indirect connection with and the use or services of such works, and providing for the establishment, collection and enforcement of such charges;

(3) Creating as a body corporate and politic sewerage authorities to have full responsibility and powers with respect to such works and the establishment, collection, enforcement, use and disposition of all such service charges;

(4) Providing for the financing of such works, for the issuance of bonds therefor, and for the payment and security of such bonds; and

(5) In general, granting to counties and municipalities and to such sewerage authorities discretionary powers to provide for sewerage services designed to relieve pollution of such waters at the expense of the users of such services or of counties or municipalities or other persons contracting for or with respect to the same.

L.1946, c. 138, p. 639, s. 2. Amended by L.1951, c. 127, p. 543, s. 1; L.1953, c. 177, p. 1456, s. 2, eff. May 29, 1953.



Section 40:14A-3 - Definitions.

40:14A-3 Definitions.

3.As used in this act, unless a different meaning clearly appears from the context:

(1)"Municipality" shall mean any city of any class, any borough, village, town, township, or any other municipality other than a county or a school district, and except when used in section 4 or 21 of this act, any agency thereof or any two or more thereof acting jointly or any joint meeting or other agency of any two or more thereof;

(2)"County" shall mean any county of any class;

(3)"Governing body" shall mean, in the case of a county, the board of chosen freeholders, or in the case of those counties organized pursuant to the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), the board of chosen freeholders and the county executive, the county supervisor or the county manager, as appropriate, and, in the case of a municipality, the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

(4)"Person" shall mean any person, association, corporation, nation, State or any agency or subdivision thereof, other than a county or municipality of the State or a sewerage authority;

(5)"Sewerage or water reclamation authority" shall mean a public body created pursuant to section 4 of this act;

(6)Subject to the exceptions provided in section 4 of this act, "district" shall mean the area within the territorial boundaries of the county, or of the municipality or municipalities, which created or joined in the creation of a sewerage authority;

(7)"Local unit" shall mean the county, or any municipality, which created or joined in the creation of a sewerage authority;

(8)"Sewerage system" shall mean the plants, structures, on-site waste-water systems, and other real and personal property acquired, constructed, maintained or operated or to be acquired, constructed, maintained or operated by a sewerage authority for the purposes of the sewerage authority, including sewers, conduits, pipe lines, mains, pumping and ventilating stations, sewage treatment or disposal systems, plants and works, connections, and outfalls, compensating reservoirs, and other plants, structures, boats, conveyances, and other real and personal property, and rights therein, and appurtenances necessary or useful and convenient for the collection, treatment, purification or disposal in a sanitary manner of any sewage, liquid or solid wastes, night soil or industrial wastes;

(9)"Cost" shall mean, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of a sewerage system and of all or any property, rights, easements, privileges, agreements and franchises deemed by the sewerage authority to be necessary or useful and convenient therefor or in connection therewith and the cost of retiring the present value of the unfunded accrued liability due and owing by a sewerage authority, as calculated by the system actuary for a date certain upon the request of a sewerage authority, for early retirement incentive benefits granted by the sewerage authority pursuant to P.L.1991, c.230 and P.L.1993, c.181, including interest or discount on bonds, cost of issuance of bonds, engineering and inspection costs and legal expenses, costs of financial, professional and other estimates and advice, organization, administrative, operating and other expenses of the sewerage authority prior to and during such acquisition or construction, and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of said sewerage system or part thereof and the placing of the same in operation, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for payment or security of principal of or interest on bonds during or after such acquisition or construction as the sewerage authority may determine, and also reimbursements to the sewerage authority or any county, municipality or other person of any moneys theretofore expended for the purposes of the sewerage authority or to any county or municipality of any moneys theretofore expended for in connection with sanitation facilities;

(10) "Real property" shall mean lands both within and without the State, and improvements thereof or thereon, or any rights or interests therein;

(11) "Construct" and "construction" shall connote and include acts of construction, reconstruction, replacement, extension, improvement and betterment of a sewerage system;

(12) "Industrial wastes" shall mean liquid or other wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resource;

(13) "Sewage" shall mean the water-carried wastes created in and carried, or to be carried, away from, or to be processed by on-site wastewater systems, residences, hotels, apartments, schools, hospitals, industrial establishments, or any other public or private building, together with such surface or ground water and industrial wastes as may be present;

(14) "On-site wastewater system" means any of several works, facilities, septic tanks or other devices, used to collect, treat, reclaim, or dispose of wastewater or sewage on or adjacent to the property on which the wastewater or sewage is produced, or to convey such wastewater or sewage from said property to such facilities as the authority may establish for its disposal;

(15) "Pollution" means the condition of water resulting from the introduction therein of substances of a kind and in quantities rendering it detrimental or immediately or potentially dangerous to the public health, or unfit for public or commercial use;

(16) "Ordinance" means a written act of the governing body of a municipality adopted and otherwise approved and published in the manner or mode of procedure prescribed for ordinances tending to obligate such municipality pecuniarily;

(17) "Resolution" means a written act of the governing body of a local unit adopted and otherwise approved in the manner or mode of procedure prescribed for resolutions tending to obligate such local unit pecuniarily;

(18) "Bonds" shall mean bonds or other obligations issued pursuant to this act; and

(19) "Compensating reservoir" shall mean the structures, facilities and appurtenances for the impounding, transportation and release of water for the replenishment in periods of drought or at other necessary times of all or a part of waters in or bordering the State diverted into a sewer, sewage treatment or sewage disposal system operated by the sewerage authority.

L.1946,c.138,s.3; amended 1951, c.127, s.2; 1953, c.177, s.3; 1980, c.77, s.1; 2001, c.123, s.1; 2002, c.42, s.4.

40:14A-4. Creation of sewerage authorities
4. (a) The governing body of any county may, by resolution duly adopted, create a public body corporate and politic under the name and style of "the ........ sewerage authority," with all or any significant part of the name of such county inserted. Said body shall consist of the five members thereof, who shall be appointed by resolution of the governing body as hereinafter in this section provided, together with the additional members thereof, if any, appointed as hereinafter in subsection (i) of this section provided, and it shall constitute the sewerage authority contemplated and provided for in this act and an agency and instrumentality of said county. After the taking effect of the resolution for the creation of said body and the filing of a certified copy thereof as in subsection (d) of this section provided, five persons shall be appointed as the members of the sewerage authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februaries next ensuing after the dates of their appointments. On or after January 1 in each year after such first appointments, one person shall be appointed as a member of the sewerage authority to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during an unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term.

(b) The governing body of any municipality may, by ordinance duly adopted, create a public body corporate and politic under the name and style of "the ........ sewerage authority," with all or any significant part of the name of such municipality inserted. A sewerage authority created pursuant to this section by a municipality other than a city of the first class shall consist of five members and a sewerage authority created pursuant to this section by a municipality which is a city of the first class shall consist of five or seven members, as determined by the governing body. Members of the sewerage authority shall be appointed by resolution of the governing body as hereinafter in this section provided, and the authority shall constitute the sewerage authority contemplated and provided for in this act and an agency and instrumentality of said municipality. After the taking effect of such ordinance and the filing of a certified copy thereof as in subsection (d) of this section provided, the members of the sewerage authority shall be appointed. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring as follows: the terms of the first four members shall expire in turn on each of the first days of the first, second, third and fourth Februaries next ensuing after the dates of their appointments, and the remaining members shall be designated to serve for terms expiring on the first day of the fifth February next ensuing after the date of their appointment. On or after January 1 in each year after such first appointments, one person shall be appointed or reappointed as a member of the sewerage authority to succeed each member whose term is expiring, and shall serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during an unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term.

The governing body of a municipality which is a city of the first class may increase the membership of its sewerage authority to seven members from five members. The two additional members shall be appointed to serve five-year terms, commencing on the February 1 next following their appointment and expiring on February 1 in the fifth year after their appointment.

(c) The governing bodies of any two or more municipalities or any two or more counties, the areas of which together comprise an integral body of territory, may, by parallel ordinances, or in the case of counties, by parallel resolutions, duly adopted by each of such governing bodies within any single calendar year, create a public body corporate and politic under the name and style of "the ........ sewerage authority," with all or any significant part of the name of each such municipality or county or some identifying geographical phrase inserted. Said body shall consist of the members thereof, in an aggregate number determined as hereinafter in this subsection provided, who shall be appointed by resolutions of the several governing bodies as hereinafter in this section provided, and it shall constitute the sewerage authority contemplated and provided for in this act and an agency and instrumentality of the said municipalities or counties. The number of members of the sewerage authority to be appointed at any time for full terms of office by the governing body of any such municipality or county shall be as may be stated in said ordinances or resolutions, which shall be not less than one nor more than three. After the taking effect of the said ordinances or resolutions of all such municipalities or counties and after the filing of certified copies thereof as in subsection (d) of this section provided, the appropriate number of persons shall be appointed as members of the sewerage authority by the governing body of each municipality or county. In the case of municipalities or counties which by ordinance or resolution are entitled to appoint only one member of the authority, the total number of members, if five or more, shall be divided into five classes as nearly equal as possible, except that if there are less than five members, each member shall constitute a class. The members initially appointed shall be appointed for such terms that the terms of one class shall expire on the first day of each of the first, second, third, fourth and fifth Februaries next ensuing the date of appointment. In the event the several municipalities or counties cannot agree on the terms of the respective representatives, such terms shall be determined by lot. On or after January 1 in each year after such appointments, the expiring terms shall be filled by the appointment for terms commencing February 1 in such year and expiring on the first day of the fifth February next ensuing.

Upon the expiration of the terms of office of members, in office on July 1, 1970, of sewerage authorities created by two or more municipalities or counties, where only one member is appointed by any participating municipality or county, their immediate successors, except for appointments to fill vacancies, shall be appointed for designated terms of one, two, three, four or five years in the same manner as in this subsection (c) provided as to initial appointees.

In municipalities or counties entitled to appoint three members, the appointing authority shall designate one of the initial appointees to serve for a term of three years, one for four years and one for five years. In municipalities or counties entitled to appoint two members, the appointing authority shall designate one of the initial appointees to serve for a term of five years and one for four years. On or after January 1 in the year in which expire the terms of the said members first appointed and in every fifth year thereafter, the appropriate number of persons shall be appointed as members of the sewerage authority by the governing body of each municipality or county, to serve for terms commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during the unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term by the governing body which made the original appointment for such unexpired term.

Upon the expiration of the terms of office of members, in office on July 1, 1967, of sewerage authorities created by two or more municipalities or counties, where more than one member is appointed by any participating municipality or county, their immediate successors, except for appointments to fill vacancies, shall be appointed for designated terms of three, four or five years in the same manner as in this subsection (c) provided as to initial appointees.

(d) A copy of each resolution or ordinance for the creation of a sewerage authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the resolution or ordinance or of certified copies of the parallel ordinances for the creation of a sewerage authority as aforesaid, the sewerage authority therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the sewerage authority, be conclusively deemed to have been lawfully and properly created and established and authorized to transact business and exercise its powers under this act. A copy of any such certified resolution or ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding.

(e) A copy of each resolution appointing any member of a sewerage authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. A copy of such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and, except in a suit, action or proceeding directly questioning such appointment, shall be conclusive evidence of the due and proper appointment of the member or members named therein.

(f) The governing body of a county which may create or join in the creation of any sewerage authority pursuant to this section shall not thereafter create or join in the creation of any other sewerage authority. No governing body of any municipality constituting the whole or any part of a district shall create or join in the creation of any sewerage authority except upon the written consent of the sewerage authority and in accordance with the terms and conditions of such consent, and in the event such consent be given and a sewerage authority be created pursuant thereto, the terms and conditions of such consent shall thereafter be in all respects binding upon such municipality and the sewerage authority so created, and any system of sewers or sewage disposal plants constructed or maintained in conformity with the terms and conditions of such consent by the sewerage authority so created shall be deemed not to be competitive with the sewerage systems of the sewerage authority giving such consent. In the event that prior to the creation of a sewerage authority of a county the governing body of any municipality located in said county shall have created or joined in the creation of a sewerage authority, the area within the territorial limits of such municipality shall not be part of the district of the sewerage authority of said county.

(g) Within 10 days after the filing in the office of the Secretary of State of a certified copy of a resolution for the creation of a sewerage authority adopted by the governing body of any county pursuant to this section, a copy of such resolution, duly certified by the appropriate officer of the county, shall be filed in the office of the clerk of each municipality within the county. In the event that the governing body of any such municipality shall, within 60 days after such filing in the office of the Secretary of State, adopt a resolution determining that such municipality shall not be a part of the district of such sewerage authority and file a copy thereof, duly certified by its clerk, in the office of the Secretary of State, the area within the territorial limits of such municipality shall not thereafter be part of such district, but at any time after the adoption of such resolution, the governing body of such municipality may, by ordinance duly adopted, determine that such area shall again be a part of such district, and if thereafter a copy of such ordinance, duly certified by the appropriate officer of such municipality, together with a certified copy of a resolution of such sewerage authority approving such ordinance, shall be filed in the office of the Secretary of State, then from and after such filing the area within the territorial limits of such municipality shall forever be part of such district.

(h) The governing body of any local unit which has created a sewerage authority pursuant to subsection (a) or subsection (b) of this section may, in the case of a county by resolution duly adopted or in the case of a municipality by ordinance duly adopted, dissolve such sewerage authority on the conditions set forth in this subsection. The governing bodies of two or more local units which have created a sewerage authority pursuant to subsection (c) of this section may, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, dissolve such sewerage authority on the conditions set forth in this subsection. Such a sewerage authority may be dissolved on condition that (1) either the members of such authority have not been appointed or the sewerage authority, by resolution duly adopted, consents to such dissolution, and (2) the sewerage authority has no debts or obligations outstanding. Upon the dissolution of any sewerage authority in the manner provided in this subsection, the governing body or bodies dissolving such sewerage authority shall be deemed never to have created or joined in the creation of a sewerage authority. A copy of each resolution or ordinance for the dissolution of a sewerage authority adopted pursuant to this subsection, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the resolution or ordinance or of certified copies of the parallel ordinances for the dissolution of a sewerage authority as aforesaid and upon proof that such sewerage authority had no debts or obligations outstanding at the time of the adoption of such resolution, ordinance or ordinances, the sewerage authority therein referred to shall be conclusively deemed to have been lawfully and properly dissolved and the property of the sewerage authority shall be vested in the local unit or units. A copy of any such certified resolution or ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding.

(i) Whenever the sewerage authority of any county shall certify to the governing body of any county that it has entered into a contract pursuant to section 23 of this act with one or more municipalities situate within any other county, one additional member of the sewerage authority for each such other county shall be appointed by resolution of the governing body of such other county as in this section provided. The additional member so appointed for any such other county, and his successors, shall be a resident of one of said municipalities situate within such other county. The additional member first appointed or to be first appointed for any such other county shall serve for a term expiring on the first day of the fifth February next ensuing after the date of such appointment, and on or after January 1 in the year in which expires the term of the said additional member first appointed and in every fifth year thereafter, one person shall be appointed by said governing body as a member of the sewerage authority as successor to said additional member, to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. If after such appointment of an additional member for any such other county the sewerage authority shall certify to said governing body of such other county that it is no longer a party to a contract entered into pursuant to section 23 of this act with any municipality situate within such other county, the term of office of such additional member shall thereupon cease and expire and no additional member for such other county shall thereafter be appointed.

(j) If a municipality, the governing body of which has created a sewerage authority pursuant to subsection (b) of this section, has been or shall be consolidated with another municipality, the governing body of the new consolidated municipality may, by ordinance duly adopted, provide that the members of the sewerage authority shall thereafter be appointed by the governing body of such new consolidated municipality, which shall make appointment of members of the sewerage authority by resolution as hereinafter in this subsection provided. On or after the taking effect of such ordinance, one person shall be appointed as a member of the sewerage authority for a term commencing on February 1 in each year, if any, after the date of consolidation, in which has or shall have expired the term of a member of the sewerage authority theretofore appointed by the governing body of the municipality which has been or shall be so consolidated, and expiring on February 1 in the fifth year after such year. Thereafter, on or after January 1 in each year, one person shall be appointed as a member of the sewerage authority to serve for a term commencing on February 1 in such year and expiring February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during an unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term. Each member of the sewerage authority appointed by the governing body of a municipality which has been or shall be so consolidated shall continue in office until his successor has been appointed as in this subsection provided and has qualified.

(k) If a municipality, the governing body of which has created a sewerage authority pursuant to subsection (b) of this section, has been or shall be consolidated with another municipality, the governing body of the new consolidated municipality, subject to the rights of the holders, if any, of bonds issued by the sewerage authority, and upon receipt of the sewerage authority's written consent thereto, may provide, by ordinance duly adopted, that the area within the territorial boundaries of the new consolidated municipality shall constitute the district of the sewerage authority, and upon the taking effect of such ordinance, such area shall constitute the district of the sewerage authority. Until the taking effect of such ordinance, the district of the sewerage authority shall be the area within the territorial boundaries, as they existed at the date of the consolidation, of the municipality the governing body of which created the sewerage authority.

(l) Whenever, with the approval of any sewerage authority created by the governing bodies of two or more municipalities, any other municipality not constituting part of the district shall convey to the sewerage authority all or any part of a system of main, lateral or other sewers or other sewerage facilities located within the district and theretofore owned and operated by such other municipality, then, if so provided in the instruments of such conveyance, one additional member of the sewerage authority for such other municipality shall be appointed by resolution of its governing body as in this section provided. The additional member so appointed for such municipality, and his successors, shall be residents of such municipality. The additional member first appointed or to be first appointed for such municipality shall serve for a term expiring on the first day of the fifth February next ensuing after the date of such appointment, and on or after January 1 in the year in which expires the term of the said additional member first appointed and in every fifth year thereafter, one person shall be appointed by said governing body as a member of the sewerage authority as successor to said additional member, to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. If at any time after such conveyance of sewers or sewerage facilities by a municipality its governing body shall adopt a resolution determining not thereafter to be represented in the membership of the sewerage authority and shall file a copy thereof duly certified by its clerk in the office of the sewerage authority, the term of office of any such additional member theretofore appointed for such municipality shall thereupon cease and expire and no additional member for such municipality shall thereafter be appointed. (m)(i) The governing body of any municipality which is contiguous to the district of a sewerage authority created by the governing bodies of two or more other municipalities may at any time, by ordinance duly adopted, propose that the whole or any part of the area herein referred to as "service area" within the territorial limits of such municipality shall be a part of said contiguous district. Such ordinance shall (1) state the number of members of the sewerage authority, not less than one nor more than three, thereafter to be appointed for full terms of office by the governing body of such municipality, and (2) determine that, after the filing of a certified copy thereof and of a resolution of the sewerage authority in accordance with this subsection, such service area shall be a part of said contiguous district. If thereafter a copy of such ordinance duly certified by the appropriate officer of such municipality, together with a certified copy of a resolution of said sewerage authority approving such ordinance, shall be filed in the office of the Secretary of State, then from and after such filing the service area shall forever be part of said contiguous district and said sewerage authority shall consist of the members thereof acting or appointed as in this section provided and constitute an agency and instrumentality of such municipality, as well as such other municipalities. The governing body of the said municipality so becoming part of said contiguous district shall thereupon appoint members of the sewerage authority in the number stated in such ordinance, for periods and in the manner provided for the first appointment of members of a sewerage authority under subsection (c) of this section.

(ii) If the service area of such municipality shall then be part of the district of any other sewerage authority or municipal authority, such other authority shall, by resolution adopted not more than one year prior to the adoption of such ordinance, consent to the inclusion of the service area in the district of said contiguous district, and the service area shall become part of said contiguous district as aforesaid and shall no longer be part of the district of such other authority for sewerage purposes. If only part of the area within the territorial limits of such municipality shall constitute the service area to become part of said contiguous district, the service area shall be that so designated or shown on a map thereof bearing legend or reference to this section and filed in the office of the clerk of such municipality and in the office of the secretary of each authority referred to in this section, and such map shall be incorporated by a reference thereto in such ordinance and resolution as or for a description of the service area. For all the purposes of this act, such sewerage authority shall be deemed to have been created by the governing body of such municipality jointly with the other municipalities (the territorial areas of which constitute the district of such contiguous authority), and such municipality shall have all powers, duties, rights and obligations provided for by this act or any other law for or with respect to such sewerage authority or any other sewerage authority or municipal authority, notwithstanding that only a part of the area within the territorial limits of such municipality shall become part of said contiguous district.

(n) The governing body of a county or municipality may provide, in the ordinance or resolution creating the sewerage authority, for not more than two alternate members. Alternate members shall be designated by the governing body as "Alternate No. 1" and "Alternate No. 2" and shall serve during the absence or disqualification of any regular member or members. The governing body of the county or municipality shall provide by ordinance or resolution for the order in which the alternates shall serve. The term of each alternate member shall be five years commencing on February 1 of the year of appointment; provided, however, that in the event two alternate members are appointed their initial terms shall be four and five years, respectively. The terms of the first alternate members appointed pursuant to this amendatory act shall commence on the dates of their appointments and shall expire on the fourth or fifth January 31 next ensuing after the dates of their appointments, as the case may be. Alternate members may participate in discussions of the proceedings but may not vote, except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member.

(o) Whenever any sewerage authority has entered into a contract for the treatment or disposal of sewage originating in the district, pursuant to section 23 of P.L.1946, c.138 (C.40:14A-23), with any contiguous sewerage authority, then, with the approval of the contiguous sewerage authority, the sewerage authority may appoint, by resolution duly adopted, two additional members to the contiguous sewerage authority, as provided in this subsection. The additional members shall be either residents of the district of the sewerage authority or members or the executive director of the sewerage authority. The additional members shall serve five year terms, except that the additional members first appointed shall serve for terms respectively expiring on the first days of the fourth and fifth Februaries next ensuing after the dates of their appointments. On or after January 1 in the years in which the terms of the additional members expire, one person shall be appointed by the sewerage authority as a member of the contiguous sewerage authority as successor to the additional member, to serve for a term commencing on February 1 of that year. Vacancies shall be filled in the manner of the original appointments but for the unexpired terms only. If a sewerage authority has entered into a contract with a contiguous sewerage authority for the treatment or disposal of sewage, and thereafter adopts a resolution determining not to be represented in the membership of the contiguous sewerage authority and files a copy thereof, duly certified by its secretary, in the office of the contiguous sewerage authority, the terms of office of any additional members shall cease and no additional members shall be appointed thereafter.

L.1946,c.138,s.4; amended 1947,c.391; 1951,c.127,s.3; 1952,c.277,s.1; 1954,c.72; 1966,c.249,s.1; 1967,c.154; 1971,c.11; 1971,c.73; 1975,c.381; 1981,c.412,s.2; 1986,c.182; 1994,c.85,s.1.



Section 40:14A-4 - Creation Of Sewerage Authorities

40:14A-4. Creation of sewerage authorities
4. (a) The governing body of any county may, by resolution duly adopted, create a public body corporate and politic under the name and style of "the ........ sewerage authority," with all or any significant part of the name of such county inserted. Said body shall consist of the five members thereof, who shall be appointed by resolution of the governing body as hereinafter in this section provided, together with the additional members thereof, if any, appointed as hereinafter in subsection (i) of this section provided, and it shall constitute the sewerage authority contemplated and provided for in this act and an agency and instrumentality of said county. After the taking effect of the resolution for the creation of said body and the filing of a certified copy thereof as in subsection (d) of this section provided, five persons shall be appointed as the members of the sewerage authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februaries next ensuing after the dates of their appointments. On or after January 1 in each year after such first appointments, one person shall be appointed as a member of the sewerage authority to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during an unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term.

(b) The governing body of any municipality may, by ordinance duly adopted, create a public body corporate and politic under the name and style of "the ........ sewerage authority," with all or any significant part of the name of such municipality inserted. A sewerage authority created pursuant to this section by a municipality other than a city of the first class shall consist of five members and a sewerage authority created pursuant to this section by a municipality which is a city of the first class shall consist of five or seven members, as determined by the governing body. Members of the sewerage authority shall be appointed by resolution of the governing body as hereinafter in this section provided, and the authority shall constitute the sewerage authority contemplated and provided for in this act and an agency and instrumentality of said municipality. After the taking effect of such ordinance and the filing of a certified copy thereof as in subsection (d) of this section provided, the members of the sewerage authority shall be appointed. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring as follows: the terms of the first four members shall expire in turn on each of the first days of the first, second, third and fourth Februaries next ensuing after the dates of their appointments, and the remaining members shall be designated to serve for terms expiring on the first day of the fifth February next ensuing after the date of their appointment. On or after January 1 in each year after such first appointments, one person shall be appointed or reappointed as a member of the sewerage authority to succeed each member whose term is expiring, and shall serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during an unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term.

The governing body of a municipality which is a city of the first class may increase the membership of its sewerage authority to seven members from five members. The two additional members shall be appointed to serve five-year terms, commencing on the February 1 next following their appointment and expiring on February 1 in the fifth year after their appointment.

(c) The governing bodies of any two or more municipalities or any two or more counties, the areas of which together comprise an integral body of territory, may, by parallel ordinances, or in the case of counties, by parallel resolutions, duly adopted by each of such governing bodies within any single calendar year, create a public body corporate and politic under the name and style of "the ........ sewerage authority," with all or any significant part of the name of each such municipality or county or some identifying geographical phrase inserted. Said body shall consist of the members thereof, in an aggregate number determined as hereinafter in this subsection provided, who shall be appointed by resolutions of the several governing bodies as hereinafter in this section provided, and it shall constitute the sewerage authority contemplated and provided for in this act and an agency and instrumentality of the said municipalities or counties. The number of members of the sewerage authority to be appointed at any time for full terms of office by the governing body of any such municipality or county shall be as may be stated in said ordinances or resolutions, which shall be not less than one nor more than three. After the taking effect of the said ordinances or resolutions of all such municipalities or counties and after the filing of certified copies thereof as in subsection (d) of this section provided, the appropriate number of persons shall be appointed as members of the sewerage authority by the governing body of each municipality or county. In the case of municipalities or counties which by ordinance or resolution are entitled to appoint only one member of the authority, the total number of members, if five or more, shall be divided into five classes as nearly equal as possible, except that if there are less than five members, each member shall constitute a class. The members initially appointed shall be appointed for such terms that the terms of one class shall expire on the first day of each of the first, second, third, fourth and fifth Februaries next ensuing the date of appointment. In the event the several municipalities or counties cannot agree on the terms of the respective representatives, such terms shall be determined by lot. On or after January 1 in each year after such appointments, the expiring terms shall be filled by the appointment for terms commencing February 1 in such year and expiring on the first day of the fifth February next ensuing.

Upon the expiration of the terms of office of members, in office on July 1, 1970, of sewerage authorities created by two or more municipalities or counties, where only one member is appointed by any participating municipality or county, their immediate successors, except for appointments to fill vacancies, shall be appointed for designated terms of one, two, three, four or five years in the same manner as in this subsection (c) provided as to initial appointees.

In municipalities or counties entitled to appoint three members, the appointing authority shall designate one of the initial appointees to serve for a term of three years, one for four years and one for five years. In municipalities or counties entitled to appoint two members, the appointing authority shall designate one of the initial appointees to serve for a term of five years and one for four years. On or after January 1 in the year in which expire the terms of the said members first appointed and in every fifth year thereafter, the appropriate number of persons shall be appointed as members of the sewerage authority by the governing body of each municipality or county, to serve for terms commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during the unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term by the governing body which made the original appointment for such unexpired term.

Upon the expiration of the terms of office of members, in office on July 1, 1967, of sewerage authorities created by two or more municipalities or counties, where more than one member is appointed by any participating municipality or county, their immediate successors, except for appointments to fill vacancies, shall be appointed for designated terms of three, four or five years in the same manner as in this subsection (c) provided as to initial appointees.

(d) A copy of each resolution or ordinance for the creation of a sewerage authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the resolution or ordinance or of certified copies of the parallel ordinances for the creation of a sewerage authority as aforesaid, the sewerage authority therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the sewerage authority, be conclusively deemed to have been lawfully and properly created and established and authorized to transact business and exercise its powers under this act. A copy of any such certified resolution or ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding.

(e) A copy of each resolution appointing any member of a sewerage authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. A copy of such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and, except in a suit, action or proceeding directly questioning such appointment, shall be conclusive evidence of the due and proper appointment of the member or members named therein.

(f) The governing body of a county which may create or join in the creation of any sewerage authority pursuant to this section shall not thereafter create or join in the creation of any other sewerage authority. No governing body of any municipality constituting the whole or any part of a district shall create or join in the creation of any sewerage authority except upon the written consent of the sewerage authority and in accordance with the terms and conditions of such consent, and in the event such consent be given and a sewerage authority be created pursuant thereto, the terms and conditions of such consent shall thereafter be in all respects binding upon such municipality and the sewerage authority so created, and any system of sewers or sewage disposal plants constructed or maintained in conformity with the terms and conditions of such consent by the sewerage authority so created shall be deemed not to be competitive with the sewerage systems of the sewerage authority giving such consent. In the event that prior to the creation of a sewerage authority of a county the governing body of any municipality located in said county shall have created or joined in the creation of a sewerage authority, the area within the territorial limits of such municipality shall not be part of the district of the sewerage authority of said county.

(g) Within 10 days after the filing in the office of the Secretary of State of a certified copy of a resolution for the creation of a sewerage authority adopted by the governing body of any county pursuant to this section, a copy of such resolution, duly certified by the appropriate officer of the county, shall be filed in the office of the clerk of each municipality within the county. In the event that the governing body of any such municipality shall, within 60 days after such filing in the office of the Secretary of State, adopt a resolution determining that such municipality shall not be a part of the district of such sewerage authority and file a copy thereof, duly certified by its clerk, in the office of the Secretary of State, the area within the territorial limits of such municipality shall not thereafter be part of such district, but at any time after the adoption of such resolution, the governing body of such municipality may, by ordinance duly adopted, determine that such area shall again be a part of such district, and if thereafter a copy of such ordinance, duly certified by the appropriate officer of such municipality, together with a certified copy of a resolution of such sewerage authority approving such ordinance, shall be filed in the office of the Secretary of State, then from and after such filing the area within the territorial limits of such municipality shall forever be part of such district.

(h) The governing body of any local unit which has created a sewerage authority pursuant to subsection (a) or subsection (b) of this section may, in the case of a county by resolution duly adopted or in the case of a municipality by ordinance duly adopted, dissolve such sewerage authority on the conditions set forth in this subsection. The governing bodies of two or more local units which have created a sewerage authority pursuant to subsection (c) of this section may, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, dissolve such sewerage authority on the conditions set forth in this subsection. Such a sewerage authority may be dissolved on condition that (1) either the members of such authority have not been appointed or the sewerage authority, by resolution duly adopted, consents to such dissolution, and (2) the sewerage authority has no debts or obligations outstanding. Upon the dissolution of any sewerage authority in the manner provided in this subsection, the governing body or bodies dissolving such sewerage authority shall be deemed never to have created or joined in the creation of a sewerage authority. A copy of each resolution or ordinance for the dissolution of a sewerage authority adopted pursuant to this subsection, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the resolution or ordinance or of certified copies of the parallel ordinances for the dissolution of a sewerage authority as aforesaid and upon proof that such sewerage authority had no debts or obligations outstanding at the time of the adoption of such resolution, ordinance or ordinances, the sewerage authority therein referred to shall be conclusively deemed to have been lawfully and properly dissolved and the property of the sewerage authority shall be vested in the local unit or units. A copy of any such certified resolution or ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding.

(i) Whenever the sewerage authority of any county shall certify to the governing body of any county that it has entered into a contract pursuant to section 23 of this act with one or more municipalities situate within any other county, one additional member of the sewerage authority for each such other county shall be appointed by resolution of the governing body of such other county as in this section provided. The additional member so appointed for any such other county, and his successors, shall be a resident of one of said municipalities situate within such other county. The additional member first appointed or to be first appointed for any such other county shall serve for a term expiring on the first day of the fifth February next ensuing after the date of such appointment, and on or after January 1 in the year in which expires the term of the said additional member first appointed and in every fifth year thereafter, one person shall be appointed by said governing body as a member of the sewerage authority as successor to said additional member, to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. If after such appointment of an additional member for any such other county the sewerage authority shall certify to said governing body of such other county that it is no longer a party to a contract entered into pursuant to section 23 of this act with any municipality situate within such other county, the term of office of such additional member shall thereupon cease and expire and no additional member for such other county shall thereafter be appointed.

(j) If a municipality, the governing body of which has created a sewerage authority pursuant to subsection (b) of this section, has been or shall be consolidated with another municipality, the governing body of the new consolidated municipality may, by ordinance duly adopted, provide that the members of the sewerage authority shall thereafter be appointed by the governing body of such new consolidated municipality, which shall make appointment of members of the sewerage authority by resolution as hereinafter in this subsection provided. On or after the taking effect of such ordinance, one person shall be appointed as a member of the sewerage authority for a term commencing on February 1 in each year, if any, after the date of consolidation, in which has or shall have expired the term of a member of the sewerage authority theretofore appointed by the governing body of the municipality which has been or shall be so consolidated, and expiring on February 1 in the fifth year after such year. Thereafter, on or after January 1 in each year, one person shall be appointed as a member of the sewerage authority to serve for a term commencing on February 1 in such year and expiring February 1 in the fifth year after such year. In the event of a vacancy in the membership of the sewerage authority occurring during an unexpired term of office, a person shall be appointed as a member of the sewerage authority to serve for such unexpired term. Each member of the sewerage authority appointed by the governing body of a municipality which has been or shall be so consolidated shall continue in office until his successor has been appointed as in this subsection provided and has qualified.

(k) If a municipality, the governing body of which has created a sewerage authority pursuant to subsection (b) of this section, has been or shall be consolidated with another municipality, the governing body of the new consolidated municipality, subject to the rights of the holders, if any, of bonds issued by the sewerage authority, and upon receipt of the sewerage authority's written consent thereto, may provide, by ordinance duly adopted, that the area within the territorial boundaries of the new consolidated municipality shall constitute the district of the sewerage authority, and upon the taking effect of such ordinance, such area shall constitute the district of the sewerage authority. Until the taking effect of such ordinance, the district of the sewerage authority shall be the area within the territorial boundaries, as they existed at the date of the consolidation, of the municipality the governing body of which created the sewerage authority.

(l) Whenever, with the approval of any sewerage authority created by the governing bodies of two or more municipalities, any other municipality not constituting part of the district shall convey to the sewerage authority all or any part of a system of main, lateral or other sewers or other sewerage facilities located within the district and theretofore owned and operated by such other municipality, then, if so provided in the instruments of such conveyance, one additional member of the sewerage authority for such other municipality shall be appointed by resolution of its governing body as in this section provided. The additional member so appointed for such municipality, and his successors, shall be residents of such municipality. The additional member first appointed or to be first appointed for such municipality shall serve for a term expiring on the first day of the fifth February next ensuing after the date of such appointment, and on or after January 1 in the year in which expires the term of the said additional member first appointed and in every fifth year thereafter, one person shall be appointed by said governing body as a member of the sewerage authority as successor to said additional member, to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. If at any time after such conveyance of sewers or sewerage facilities by a municipality its governing body shall adopt a resolution determining not thereafter to be represented in the membership of the sewerage authority and shall file a copy thereof duly certified by its clerk in the office of the sewerage authority, the term of office of any such additional member theretofore appointed for such municipality shall thereupon cease and expire and no additional member for such municipality shall thereafter be appointed. (m)(i) The governing body of any municipality which is contiguous to the district of a sewerage authority created by the governing bodies of two or more other municipalities may at any time, by ordinance duly adopted, propose that the whole or any part of the area herein referred to as "service area" within the territorial limits of such municipality shall be a part of said contiguous district. Such ordinance shall (1) state the number of members of the sewerage authority, not less than one nor more than three, thereafter to be appointed for full terms of office by the governing body of such municipality, and (2) determine that, after the filing of a certified copy thereof and of a resolution of the sewerage authority in accordance with this subsection, such service area shall be a part of said contiguous district. If thereafter a copy of such ordinance duly certified by the appropriate officer of such municipality, together with a certified copy of a resolution of said sewerage authority approving such ordinance, shall be filed in the office of the Secretary of State, then from and after such filing the service area shall forever be part of said contiguous district and said sewerage authority shall consist of the members thereof acting or appointed as in this section provided and constitute an agency and instrumentality of such municipality, as well as such other municipalities. The governing body of the said municipality so becoming part of said contiguous district shall thereupon appoint members of the sewerage authority in the number stated in such ordinance, for periods and in the manner provided for the first appointment of members of a sewerage authority under subsection (c) of this section.

(ii) If the service area of such municipality shall then be part of the district of any other sewerage authority or municipal authority, such other authority shall, by resolution adopted not more than one year prior to the adoption of such ordinance, consent to the inclusion of the service area in the district of said contiguous district, and the service area shall become part of said contiguous district as aforesaid and shall no longer be part of the district of such other authority for sewerage purposes. If only part of the area within the territorial limits of such municipality shall constitute the service area to become part of said contiguous district, the service area shall be that so designated or shown on a map thereof bearing legend or reference to this section and filed in the office of the clerk of such municipality and in the office of the secretary of each authority referred to in this section, and such map shall be incorporated by a reference thereto in such ordinance and resolution as or for a description of the service area. For all the purposes of this act, such sewerage authority shall be deemed to have been created by the governing body of such municipality jointly with the other municipalities (the territorial areas of which constitute the district of such contiguous authority), and such municipality shall have all powers, duties, rights and obligations provided for by this act or any other law for or with respect to such sewerage authority or any other sewerage authority or municipal authority, notwithstanding that only a part of the area within the territorial limits of such municipality shall become part of said contiguous district.

(n) The governing body of a county or municipality may provide, in the ordinance or resolution creating the sewerage authority, for not more than two alternate members. Alternate members shall be designated by the governing body as "Alternate No. 1" and "Alternate No. 2" and shall serve during the absence or disqualification of any regular member or members. The governing body of the county or municipality shall provide by ordinance or resolution for the order in which the alternates shall serve. The term of each alternate member shall be five years commencing on February 1 of the year of appointment; provided, however, that in the event two alternate members are appointed their initial terms shall be four and five years, respectively. The terms of the first alternate members appointed pursuant to this amendatory act shall commence on the dates of their appointments and shall expire on the fourth or fifth January 31 next ensuing after the dates of their appointments, as the case may be. Alternate members may participate in discussions of the proceedings but may not vote, except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member.

(o) Whenever any sewerage authority has entered into a contract for the treatment or disposal of sewage originating in the district, pursuant to section 23 of P.L.1946, c.138 (C.40:14A-23), with any contiguous sewerage authority, then, with the approval of the contiguous sewerage authority, the sewerage authority may appoint, by resolution duly adopted, two additional members to the contiguous sewerage authority, as provided in this subsection. The additional members shall be either residents of the district of the sewerage authority or members or the executive director of the sewerage authority. The additional members shall serve five year terms, except that the additional members first appointed shall serve for terms respectively expiring on the first days of the fourth and fifth Februaries next ensuing after the dates of their appointments. On or after January 1 in the years in which the terms of the additional members expire, one person shall be appointed by the sewerage authority as a member of the contiguous sewerage authority as successor to the additional member, to serve for a term commencing on February 1 of that year. Vacancies shall be filled in the manner of the original appointments but for the unexpired terms only. If a sewerage authority has entered into a contract with a contiguous sewerage authority for the treatment or disposal of sewage, and thereafter adopts a resolution determining not to be represented in the membership of the contiguous sewerage authority and files a copy thereof, duly certified by its secretary, in the office of the contiguous sewerage authority, the terms of office of any additional members shall cease and no additional members shall be appointed thereafter.

L.1946,c.138,s.4; amended 1947,c.391; 1951,c.127,s.3; 1952,c.277,s.1; 1954,c.72; 1966,c.249,s.1; 1967,c.154; 1971,c.11; 1971,c.73; 1975,c.381; 1981,c.412,s.2; 1986,c.182; 1994,c.85,s.1.



Section 40:14A-4.1 - Name Change To Water Reclamation Authority, Permitted

40:14A-4.1. Name change to water reclamation authority, permitted
2.Notwithstanding the provisions of any law, ruleor regulation to the contrary, an authority created pursuant to section 4 of P.L.1946, c.138 (C.40:14A-4) by ordinance or resolution, as appropriate, may change its name to "the . . . . . water reclamation authority," with all or any significant part of a municipality, county or some other identifying geographical phrase inserted, as appropriate, through adoption of a resolution at any meeting of the authority.

L.2001, c.123, s.2.



Section 40:14A-5 - Powers Of Sewerage Authority.

40:14A-5 Powers of sewerage authority.

5. (a) The powers of a sewerage authority shall be vested in the members thereof in office from time to time. A majority of the entire authorized membership of the sewerage authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the sewerage authority at any meeting of the members thereof by vote of a majority of the members present, unless in any case the by-laws of the sewerage authority shall require a larger number. The sewerage authority may delegate to one or more of its officers, agents or employees such powers and duties as it may deem proper.

The minutes of every meeting of an authority created by a county organized pursuant to the provisions of the "county executive plan" of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.) shall be delivered by the end of the fifth business day following the meeting, except as otherwise provided herein, by and under the certification of the secretary of the authority to the county executive. Except as otherwise provided herein, no action taken at a meeting by the members of an authority shall be effective until approved by the county executive or until 10 days after the copy of the minutes shall have been delivered. If, within the 10-day period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at a meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 10 days of the receipt of the veto action. The county executive may approve all or any part of an action taken at a meeting prior to the expiration of the 10-day period. If the county executive takes no action with respect to the minutes within the 10-day period, the minutes shall be deemed to be approved. The veto powers accorded under this subsection shall not affect in any way the covenants contained in the bond indentures of the authority, or any collective bargaining agreement or binding arbitration decisions affecting employees of the authority.

No resolution or other action of the authority providing for the issuance or refunding of bonds or other financial obligations shall be adopted or otherwise made effective by the authority without the prior approval in writing of the county executive. This power shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection shall in any way limit, restrict or alter the obligations or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

If two-thirds or more of the members of an authority make a determination that an action taken at a meeting is in response to an emergency situation, a copy of the minutes of that meeting shall be delivered to the county executive as soon as practicable following the meeting and the county executive shall have up to 24 hours after the copy of the minutes has been delivered to approve or veto the minutes of that meeting. If the county executive takes no action with respect to the minutes within the 24-hour period, the minutes shall be deemed approved. If, within the 24-hour period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at the meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 48 hours of the receipt of the veto action.

(b)Each member of a sewerage authority shall hold office for the term for which he was appointed and until his successor has been appointed and has qualified.

(c)No member, officer or employee of a sewerage authority shall have or acquire any interest, direct or indirect, in the sewerage system or in any property included or planned to be included in the sewerage system or in any contract or proposed contract for materials or services to be furnished to or used by the sewerage authority, but neither the holding of any office or employment in the government of any county or municipality or under any law of the State nor the owning of any property within the State shall be deemed a disqualification for membership in or employment by a sewerage authority, and members of the governing body of a local unit may be appointed by such governing body and may serve as members of a sewerage authority. A member of a sewerage authority may be removed only by the governing body by which he was appointed and only for inefficiency or neglect of duty or misconduct in office and after he shall have been given a copy of the charges against him and, not sooner than ten days thereafter, had opportunity in person or by counsel to be heard thereon by such governing body.

(d)A sewerage authority may reimburse its members for necessary expenses incurred in the discharge of their duties. The resolution, ordinance or parallel ordinances for the creation of a sewerage authority may provide that the members of the sewerage authority may receive compensation for their services within an annual and other limitations to be stated in such resolution, ordinance or parallel ordinances, and in that event, each member may receive from the sewerage authority such compensation for his services as the sewerage authority may determine within the limitations stated in such resolution, ordinance or parallel ordinances. The said annual or other limitations stated in any such resolution, ordinance or parallel ordinances may be amended by subsequent resolution, ordinance or parallel ordinances, as the case may be, but no reduction of any such limitation shall be effective as to any member of the sewerage authority then in office except upon the written consent of the sewerage authority. No member of any sewerage authority shall receive any compensation for his services except as provided in this subsection.

(e)Every sewerage authority, upon the first appointment of its members and thereafter on or after the first day of February in each year, shall annually elect from among its members a chairman and a vice-chairman who shall hold office, until the first day of February next ensuing and until their respective successors have been appointed and have qualified. Every sewerage authority may also, without regard to the provisions of Title 11 of the Revised Statutes, appoint and employ a secretary and such professional and technical advisers and experts and such other officers, agents and employees as it may require, and shall determine their qualifications, terms of office, duties and compensation.

(f)The minutes of every meeting of an authority created by a county which has not adopted the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), shall be delivered by the end of the fifth business day following the meeting, by and under the certification of the secretary of the authority to each member of the county board of freeholders. No action taken at a meeting by the members of an authority shall be effective if, within 10 days after the copy of the minutes shall have been delivered to each member of the board of freeholders, such action is vetoed by the director of the board of freeholders, with the concurrence of a majority of the members of the board of freeholders. If, within the 10-day period, the board of freeholders returns to the authority the copy of the minutes with a veto of any action taken by the authority or any of the authority's members thereof at a meeting, that action shall be of no effect. If the director takes no action with respect to the minutes within the 10-day period, the minutes shall be deemed to be approved. The veto power accorded under this subsection shall not affect in any way the covenants contained in the bond indentures of the authority, or any collective bargaining agreement or binding arbitration decisions affecting employees of the authority.

L.1946, c.138, s.5; amended 1951, c.127, s.4; 1952, c.277, s.2; 1995, c.91, s.2; 2010, c.52, s.2.



Section 40:14A-6 - Sewers; Acquisition; Operation

40:14A-6. Sewers; acquisition; operation
(a) The purposes of every sewerage authority shall be the relief of waters in or bordering the State from pollution arising from causes within the district and the relief of waters in, bordering or entering the district from pollution or threatened pollution, and the consequent improvement of conditions affecting the public health.

(b) Every sewerage authority is hereby authorized and directed, subject to the limitations of this act, to acquire, in its own name but for the local unit or units, by purchase, gift, condemnation or otherwise, and, notwithstanding the provisions of any charter, ordinance or resolution of any county or municipality to the contrary, to construct, maintain, operate and use such trunk, intercepting and outlet sewers, conduits, pipelines, pumping and ventilating stations, treatment plants or works at such places within or without the district, such compensating reservoirs within the county in which the district lies, and such other plants, structures, boats and conveyances, as in the judgment of the sewerage authority will provide an effective and satisfactory method for promoting the purposes of the sewerage authority.

(c) Every sewerage authority is hereby authorized and directed, when in its judgment its sewerage system or any part thereof will permit, to collect from any and all public systems within the district all sewage and treat and dispose of the same in such manner as to promote the purposes of the sewerage authority.

L.1946, c. 138, p. 648, s. 6. Amended by L.1951, c. 127, p. 555, s. 5; L.1953, c. 177, p. 1460, s. 4, eff. May 29, 1953.



Section 40:14A-7 - Sewerage Authority A Public Body Corporate; Powers.

40:14A-7 Sewerage authority a public body corporate; powers.

7.Every sewerage authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall have perpetual succession and have the following powers:

(1)To adopt and have a common seal and to alter the same at pleasure;

(2)To sue and to be sued;

(3)In the name of the sewerage authority and on its behalf, to acquire, hold, use and dispose of its service charges and other revenues and other moneys;

(4)In the name of the sewerage authority but for the local unit or units, to acquire, hold, use and dispose of other personal property for the purposes of the sewerage authority;

(5)In the name of the sewerage authority but for the local unit or units, to acquire by purchase, gift, condemnation or otherwise, real property and easements therein, necessary or useful and convenient for the purposes of the sewerage authority, and subject to mortgages, deeds of trust or other liens, or otherwise, and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the sewerage authority;

(6)To provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(7)To accept gifts or grants of real or personal property, money, material, labor or supplies for the purposes of the sewerage authority, and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

(8)To enter on any lands, waters or premises for the purpose of making surveys, borings, soundings and examinations for the purposes of the sewerage authority, and whenever the operation of a septic tank or other component of an on-site wastewater system shall result in the creation of pollution or contamination source on private property such that under the provisions of R.S.26:3-49, a local board of health would have the authority to notify the owner and require said owner to abate the same, representatives of an authority shall have the power to enter, at all reasonable times, any premises on which such pollution or contamination source shall exist, for the purpose of inspecting, rehabilitating, securing samples of any discharges, improving, repairing, replacing, or upgrading such septic tank or other component of an on-site wastewater system;

(9)To establish an inspection program to be performed at least once every 3 years on all on-site wastewater systems installed within its district which inspection program shall contain the following minimum notice provisions: (i) not less than 30 days prior to the date of the inspection of an on-site wastewater system as described herein, the authority shall notify the owner and resident of the property that the inspection will occur; and (ii) not less than 60 days prior to the date of the performance of any work other than an inspection, the sewerage authority shall provide notice to the owner and resident of the property on which the work will be performed. The notice to be provided to such owner and resident under this subsection shall include a description of the deficiency which necessitates the work and the proposed remedial action, and the proposed date for beginning and duration of the contemplated remedial action;

(10) To prepare and file in the office of the sewerage authority records of all inspections, rehabilitation, maintenance, and work, performed with respect to on-site wastewater disposal systems;

(11) To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of the sewerage system and any other of its properties, and to amend the same;

(12) To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contracts with any persons;

(13) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the sewerage authority or to carry out any power expressly given in this act subject to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.);

(14) To enter into any and all lease agreements with sewerage authorities, and municipalities, and counties operating sewerage systems, for the rental of equipment owned by authority and municipality and/or county, together with the personnel to operate said equipment; and

(15) Upon the request of a customer: (i) to offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by the sewerage authority to its customers and any additional information sent by the sewerage authority to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of sewerage service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and (ii) to provide the customer the option of paying any such periodic bill via electronic means.

L.1946, c.138, s.7; amended 1968, c.317, s.1; 1975, c.96, s.3; 1980, c.77, s.2; 2010, c.91, s.1.



Section 40:14A-7.1 - Audit Of Accounts Of Sewerage Authority Annually; Filing

40:14A-7.1. Audit of accounts of sewerage authority annually; filing
It shall be the duty of every "sewerage authority," created pursuant to the act to which this act is a supplement, to cause an annual audit of the accounts of the authority to be made and filed with the authority, and for this purpose the authority shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within four months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government in the Department of the Treasury within five days after the original report is filed with the authority.

L.1952, c. 301, p. 1016, s. 1, eff. June 12, 1952.



Section 40:14A-7.2 - Certified Copies Of Bond Resolutions And Proceedings; Filing

40:14A-7.2. Certified copies of bond resolutions and proceedings; filing
Every such "sewerage authority" shall file a certified copy of every bond resolution as finally passed with the Director of the Division of Local Government in the Department of the Treasury and in addition shall file a certified copy of all bond proceedings with the said director.

L.1952, c. 301, p. 1016, s. 2, eff. June 12, 1952.



Section 40:14A-7.3 - Interest On Deposits With Sewerage Authorities

40:14A-7.3. Interest on deposits with sewerage authorities
Whenever a sewerage authority requires a person to deposit an amount of money exceeding $5,000.00 for professional services employed by the sewerage authority, for sewerage authority inspection fees or to satisfy any performance or maintenance guarantee requirements, the money, until repaid or applied to the purposes for which it is deposited, including the person's portion of the interest earned thereon, except as otherwise provided in this section, shall continue to be the property of the person and shall be held in trust by the sewerage authority. Money deposited shall be held in escrow. The sewerage authority receiving the money shall deposit it in a banking institution or savings and loan association in this State insured by an agency of the federal government, or in any other fund or depository approved for such deposits by the State, in an account bearing interest at a minimum at the rate currently paid by the institution or depository on time or savings deposits. The sewerage authority shall notify the person in writing of the name and address of the institution or depository in which the deposit is made and the amount of the deposit. The sewerage authority shall not be required to refund an amount of interest paid on a deposit which does not exceed $100.00 for the year. If the amount of interest exceeds $100.00, that entire amount shall belong to the person and shall be refunded to him by the authority annually or at the time the deposit is repaid or applied to the purposes for which it was deposited, as the case may be; except that the sewerage authority may retain for administrative expenses a sum equivalent to no more than 33 1/3% of that entire amount, which shall be in lieu of all other administrative and custodial expenses.

The provisions of this act shall apply only to that interest earned and paid on a deposit after the effective date of this act.

L. 1985, c. 314, s. 1, eff. Aug. 28, 1985.



Section 40:14A-7.4 - Service Charge By Sewerage Authority For Returned Check

40:14A-7.4. Service charge by sewerage authority for returned check
1. a. A sewerage authority created pursuant to the provisions of P.L.1946, c.138 (C.40:14A-1 et seq.) may, by resolution, provide for the imposition of a service charge to be added to any account owing to the authority, if payment tendered on the account was by a check or other written instrument which was returned for insufficient funds.

b. The service charge for a check or other written instrument returned for insufficient funds shall be determined and set by resolution from time to time, but shall not exceed $20 per check or other written instrument.

c. Any service charge authorized by this section shall be collected in the same manner prescribed by law for the collection of the account for which the check or other written instrument was tendered. In addition, the authority may require future payments to be tendered in cash or by certified or cashier's check.

L.1994,c.124,s.1.



Section 40:14A-8 - Service Charges Authorized.

40:14A-8 Service charges authorized.

8. (a) Every sewerage authority is hereby authorized to charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "service charges") for direct or indirect connection with, or the use or services of, the sewerage system. Such service charges may be charged to and collected from any person contracting for such connection or use or services or from the owner or occupant, or both of them, of any real property which directly or indirectly is or has been connected with the system or from or on which originates or has originated sewage or other wastes which directly or indirectly have entered or may enter the sewerage system, and the owner of any such real property shall be liable for and shall pay such service charges to the sewerage authority at the time when and the place where such service charges are due and payable.

(b)Rents, rates, fees and charges, which may be payable periodically, being in the nature of use or service charges, shall as nearly as the sewerage authority shall deem practicable and equitable be uniform throughout the district for the same type, class and amount of use or service of the sewerage system, except as permitted by section 1 of P.L.1994, c.78 (C.40:14A-8.2), and may be based or computed either on the consumption of water on or in connection with the real property, making due allowance for commercial use of water, or on the number and kind of water outlets on or in connection with the real property, or on the number and kind of plumbing or sewerage fixtures or facilities on or in connection with the real property, or on the number of persons residing or working on or otherwise connected or identified with the real property, or on the capacity of the improvements on or connected with the real property, or on any other factors determining the type, class and amount of use or service of the sewerage system, or on any combination of any such factors, and may give weight to the characteristics of the sewage and other wastes and any other special matter affecting the cost of treatment and disposal thereof, including chlorine demand, biochemical oxygen demand, concentration of solids and chemical composition. In addition to any such periodic service charges, a separate charge in the nature of a connection fee or tapping fee, in respect of each connection of any property with the sewerage system, may be imposed upon the owner or occupant of the property so connected. Such connection charges shall be uniform within each class of users, except as provided by section 2 of P.L.2005, c.29 (C.40:14A-8.30) and except as provided by section 2 of P.L.2005, c.173 (C.40:14A-8.4), and the amount thereof shall not exceed the actual cost of the physical connection, if made by the authority, plus an amount computed in the following manner to represent a fair payment toward the cost of the system:

(1)The amount representing all debt service, including but not limited to sinking funds, reserve funds, the principal and interest on bonds, and the amount of any loans and interest thereon, paid by the sewerage authority to defray the capital cost of developing the system as of the end of the immediately preceding fiscal year of the authority shall be added to all capital expenditures made by the authority not funded by a bond ordinance or debt for the development of the system as of the end of the immediately preceding fiscal year of the authority.

(2)Any gifts, contributions or subsidies to the authority received from, and not reimbursed or reimbursable to any federal, State, county or municipal government or agency or any private person, and that portion of amounts paid to the authority by a public entity under a service agreement or service contract which is not repaid to the public entity by the authority, shall then be subtracted.

(3)The remainder shall be divided by the total number of service units served by the authority at the end of the immediately preceding fiscal year of the authority, and the results shall then be apportioned to each new connector according to the number of service units attributed to that connector, to produce the connector's contribution to the cost of the system. In attributing service units to each connector, the estimated average daily flow of sewage for the connector shall be divided by the average daily flow of sewage for the average single family residence in the authority's district to produce the number of service units to be attributed.

The connection fee shall be recomputed at the end of each fiscal year of the authority, after a public hearing is held in the manner prescribed in subsection (c) of this section. The revised connection fee may be imposed upon those who subsequently connect in that fiscal year to the system. The combination of such connection fee or tapping fee and the aforesaid periodic service charges shall meet the requirements of subsection (c) hereof.

(c)The sewerage authority shall prescribe and from time to time when necessary revise a schedule of service charges, which shall comply with the terms of any contract of the sewerage authority and in any event shall be such that the revenues of the sewerage authority will at all times be adequate to pay all expenses of operation and maintenance of the sewerage system, including reserves, insurance, extensions, and replacements, and to pay punctually the principal of and interest on any bonds and to maintain such reserves or sinking funds therefor as may be required by the terms of any contract of the sewerage authority or as may be deemed necessary or desirable by the sewerage authority. Said schedule shall thus be prescribed and from time to time revised by the sewerage authority after public hearing thereon which shall be held by the sewerage authority at least 20 days after notice of the proposed adjustment is mailed to the clerk of each municipality serviced by the authority and publication of notice of the proposed adjustment of the service charges and of the time and place of the public hearing in at least two newspapers of general circulation in the area serviced by the authority. The sewerage authority shall provide evidence at the hearing showing that the proposed adjustment of the service charges is necessary and reasonable, and shall provide the opportunity for cross-examination of persons offering such evidence, and a transcript of the hearing shall be made and a copy thereof shall be available upon request to any interested party at a reasonable fee. The sewerage authority shall likewise fix and determine the time or times when and the place or places where such service charges shall be due and payable and may require that such service charges shall be paid in advance for periods of not more than one year. A copy of such schedule of service charges in effect shall at all times be kept on file at the principal office of the sewerage authority and shall at all reasonable times be open to public inspection.

(d)Any county sewerage authority may establish sewerage regions in portions of the district. Rents, rates, fees and charges which may be payable periodically, being in the nature of use or service charges, shall as nearly as the sewerage authority shall deem practicable and equitable, be uniform throughout the district for the same type, class and amount of use or service of the sewerage systems, except as permitted by section 1 of P.L.1994, c.78 (C.40:14A-8.2), and shall meet all other requirements of subsection (b) hereof.

L.1946,c.138,s.8; amended 1968, c.317, s.2; 1975, c.320; 1981, c.125, s.1; 1985, c.118, s.1; 1985, c.526, s.1; 1994, c.78, s.2; 2005, c.29, s.1; 2005, c.173, s.1.



Section 40:14A-8.1 - Definitions; Host Community Benefit

40:14A-8.1. Definitions; host community benefit
1. a. As used in this act:



"Residential property" means any building or part of a building used, to be used or held for use as a home or residence, together with the land upon which it is situate. A residential property shall include single family dwellings, multifamily dwellings as defined under subsection (k) of section 3 of the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.), and other rental unit property, and individual residences within a horizontal property regime as defined pursuant to the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.), or a condominium as defined pursuant to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), units in a cooperative, and units in a mutual housing corporation;

"Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment, manufactured or mobile home or other unit of housing owned or leased by the corporation or association, or to lease or purchase a unit of housing constructed or to be constructed by the corporation or association;

"Mutual housing corporation" means a corporation not-for-profit, incorporated under the laws of this State on a mutual or cooperative basis within the scope of section 607 of the "National Defense Housing Act," Pub. L. 76-849, (42 U.S.C. s. 1521 et seq.), as amended, which acquired a National Defense Housing Project pursuant to that act;

"Qualified resident" means a person who owns, rents or occupies residential property;



"Qualified entity" means a building or facility which is owned and used by:



(1) a public or private school, university, college or seminary for either classroom space or administrative office space;

(2) a church, synagogue or temple for holding religious services, or which is used to house church-, synagogue- or temple- related personnel;

(3) a clinic or hospital, including a residential building which is used to house personnel who are employed by the clinic or hospital;

(4) a nonprofit organization which operates under the provisions of Title 15A of the New Jersey Statutes, for the purposes for which the organization was created, or for administrative office space; or

(5) a business which has less than 10 full-time employees.



b. A city of the second class with a population of more than 80,000 but less than 88,000 according to the latest federal decennial census, located in a county of the second class with a population of more than 455,000 but less than 510,000 according to the latest federal decennial census, and a county or municipal sewerage authority whose operations plant is located within the city's boundaries may negotiate a host community benefit for qualified residents and qualified entities within the city. The benefit shall be provided as a credit against the individual accounts of the qualified resident or entity, and the county or municipal sewerage authority and the city shall negotiate the amount of the benefit. Upon agreement of the parties, the governing body of the city shall adopt an ordinance setting forth the specific requirements under the agreement. In cases in which a qualified resident is not billed directly for the county or municipal sewerage authority's services, the city shall, as part of the ordinance setting forth the specific requirements of the agreement, establish procedures under which the owner of the appropriate property shall insure that the qualified resident is compensated for the amount of the credit.

L.1991,c.266,s.1.



Section 40:14A-8.2 - Establishment Of Rates Or Schedules For Senior Citizens, Disabled

40:14A-8.2. Establishment of rates or schedules for senior citizens, disabled
1. Any county or municipal sewerage authority or county or municipal utilities authority may establish within its district rates or schedules which provide for a reduction or total abatement of the periodic rents, rates, fees, or other charges for the use or services of the sewerage system which are charged to or collected from any person residing in the district of the age of 65 or more years, or less than 65 years of age and permanently and totally disabled according to the provisions of the federal Social Security Act, 42 U.S.C. s.301 et seq., or disabled under any federal law administered by the United States Department of Veterans Affairs if the disability is rated as 60% or higher, and the person either is annually eligible to receive assistance under the "Pharmaceutical Assistance to the Aged and Disabled" (PAAD) program, P.L.1975, c.194 (C.30:4D-20 et seq.) or has a total income not in excess of $10,000 per year exclusive of benefits under any one of the following:

a. The federal Social Security Act, 42 U.S.C. s.301 et seq. and all amendments and supplements thereto;

b. Any other program of the federal government or pursuant to any other federal law which provides benefits in whole or in part in lieu of benefits referred to in, or for persons excluded from coverage under subsection a. of this section including, but not limited to, the federal "Railroad Retirement Act of 1974," 45 U.S.C. s.231 et seq., and federal pension, disability and retirement programs; or

c. Pension, disability or retirement programs of any state or its political subdivisions, or agencies thereof, for persons not covered under subsection a. of this section except that, the total amount of benefits to be allowed exclusion by any owner under subsection b. or c. of this section shall not be in excess of the maximum amount of benefits payable to, and allowable for exclusion by, an owner in similar circumstances under subsection a. of this section.

L.1994,c.78,s.1.



Section 40:14A-8.3 - Reduction In Fees By Sewerage Authority For Certain Affordable Housing Projects.

40:14A-8.3 Reduction in fees by sewerage authority for certain affordable housing projects.

2. a. A county, regional or municipal sewerage authority shall establish within its rates or schedules a 50% reduction in the connection fee or tapping fee assessed pursuant to section 8 of P.L.1946, c.138 (C.40:14A-8) for new connections to the sewerage system which is to be charged to public housing authorities and to non-profit organizations building affordable housing projects.

b.For units previously connected to the authority's system that were demolished or refurbished to allow for new affordable housing units and for which a connection or tapping fee was previously paid, a county, regional or municipal sewerage authority shall establish within its rates or schedules a credit against the connection fee or tapping fee to be assessed for connection with the sewerage system to public housing authorities and non-profit organizations building affordable projects. The credit shall be the connection fee or tapping fee previously assessed and paid for connection with the sewerage system for units previously connected to the authority's system.

c.The connection fee or tapping fee assessable against a public housing authority or non-profit organization, for units previously connected to the authority's system that were demolished or refurbished to allow for new affordable housing units, shall be the lesser of the reduced rate provided for in subsection a. of this section, or the current non-reduced rate applicable to other types of housing developments minus the credit provided under subsection b. of this section for units for which a connection fee or tapping fee was previously paid, provided that said public housing authority or non-profit organization can establish the connection fee or tapping fee was previously assessed and paid for connection with the system. If the same cannot be established, the reduced rate provided for in subsection a. of this section shall be assessed.

L.2005,c.29,s.2.



Section 40:14A-8.4 - Credit Provided By Sewerage Authority For Damage Caused By Catastrophic Event.

40:14A-8.4 Credit provided by sewerage authority for damage caused by catastrophic event.

2. a. For a unit damaged by a catastrophic event, a county, regional or municipal sewerage authority shall provide, within two years after the date of the catastrophic event, a credit for the connection fee or tapping fee assessed pursuant to section 8 of P.L.1946, c.138 (C.40:14A-8) for connection to the sewerage system, provided that:

(1)the unit was damaged by a catastrophic event during construction or refurbishing of the unit;

(2)the connection fee or tapping fee has been paid; and

(3)the damaged unit is refurbished or replaced with another unit and connected to the sewerage system within two years after the date of the catastrophic event.

If the refurbishing of the damaged unit or the construction of the unit replacing the damaged unit expands the sewerage system use, the property owner of the refurbished unit or the newly constructed unit, as applicable, shall be credited for any connection fee or tapping fee previously paid for the unit and shall be assessed the difference between the credit and the connection fee or tapping fee, as applicable, for the new class of use.

b.For the purposes of this section, "catastrophic event" means a fire or any declared national, State or municipal emergency or a flood or other natural disaster or event which substantially affects or damages a building or structure; and "unit" means any publicly or privately owned real property that is a building or part of a building that is connected to, or, after construction or refurbishing, is to be connected to, a sewerage system, and shall include, but shall not be limited to, any building or part of a building leased, operated, or owned by a municipality or a school district.

L.2005,c.173,s.2.



Section 40:14A-9 - Appropriations By Local Unit To Sewerage Authority; Construction, Financing And Operation Of Sewage Facilities By Local Unit

40:14A-9. Appropriations by local unit to sewerage authority; construction, financing and operation of sewage facilities by local unit
a. Any local unit shall have power, in the discretion of its governing body, to appropriate moneys for the purposes of the sewerage authority, and to loan or donate such moneys to the sewerage authority in such installments and upon such terms as may be agreed upon between such local unit and the sewerage authority.

b. Subject to section 29 of this act (C. 40:14A-29), any local unit shall have the power to authorize as a general improvement or, in the case of a local unit which is a municipality, as a local improvement the construction and financing of any facilities for the collection, treatment and disposal of sewage arising within a district. Subject to the consent and approval of the sewerage authority, such facilities may be operated by the local unit and the local unit may fix rates and charges for the use thereof, in addition to the payment of special assessments levied by a municipality against lands and real estate specially benefited by such improvements. As provided in section 22 of this act (C. 40:14A-22), such facilities may be acquired and operated by the sewerage authority as part of the sewerage system, notwithstanding that special assessments may be or may have been levied for such improvements by a municipality.

L.1946, c. 138, p. 652, s. 9, eff. April 23, 1946. Amended by L.1970, c. 209, s. 1, eff. Sept. 30, 1970.



Section 40:14A-10 - Bonds; Issuance Authorized

40:14A-10. Bonds; issuance authorized
For the purpose of raising funds to pay the cost of any part of its sewerage system, a sewerage authority shall have power to authorize or provide for the issuance of bonds pursuant to this act. Such sewerage authority shall adopt a resolution (in this act sometimes referred to as "bond resolution" ) which shall

(1) describe in brief and general terms sufficient for reasonable identification the part (in this act sometimes called "project" ) of the sewerage system to be constructed or acquired;

(2) state the cost or estimated cost of the project; and

(3) provide for the issuance of the bonds in accordance with either section eleven or section twelve of this act.

L.1946, c. 138, p. 652, s. 10, eff. April 23, 1946.



Section 40:14A-11 - Resolution For Issuance Of Bonds; Ordinance; Sale Of Bonds

40:14A-11. Resolution for issuance of bonds; ordinance; sale of bonds
(a) A bond resolution of a sewerage authority may provide for the issuance of bonds of the local unit or units in accordance with this section for the purpose stated in section ten. Such a bond resolution shall (1) determine and state the share of the cost of the project allocated and to be financed by each of the local units and (2) determine and state all of the details (except the rate or rates of interest payable thereon) of the bonds to be authorized and issued by each of the local units for the purpose of financing the project, all within the limitations and in accordance with the applicable requirements of article one of chapter one of Title 40 of the Revised Statutes (R.S., section 40:1-1 et seq.). A copy of such bond resolution, duly certified by the appropriate officer of the sewerage authority, shall be delivered to the governing body of each local unit.

(b) Upon receipt of such certified copy of the bond resolution, each local unit may appropriate the share of the cost of the project allocated to it by the bond resolution and shall have power to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such project and appropriation. Such bonds shall comply with the description thereof stated in the bond resolution and, if the governing body of such local unit shall determine to issue the same, shall be authorized by municipal bond ordinance or county bond resolution, as the case may be, finally adopted by the governing body of the local unit in accordance with the limitations, and any exceptions thereto, and in the manner or mode of procedure prescribed by article one of chapter one of Title 40 of the Revised Statutes (R.S., section 40:1-1 et seq.) except that (1) the purpose of such bonds may be described and identified merely by reference to the bond resolution, and (2) no down payment shall be required.

(c) If within ninety days after adoption of the bond resolution, the governing body of every local unit shall have adopted a municipal bond ordinance or county bond resolution authorizing the issuance of all of the bonds of such local unit contemplated and described in the bond resolution, no municipal bond ordinance or county bond resolution authorizing the issuance of any of the bonds contemplated and described in the bond resolution shall thereafter be repealed, amended or revoked, except with the previous consent of the sewerage authority.

(d) Such bonds shall be sold by the sewerage authority in accordance with this section at such times and in such blocks or installments and bearing such rates of interest and for such prices not less than their par value as the sewerage authority may direct. Such bonds may be sold by the sewerage authority in the manner or mode of procedure prescribed by section 40:1-53 of article one of chapter one of Title 40 of the Revised Statutes (R.S., section 40:1-1 et seq.) but if not so sold, shall be sold only at public sale upon sealed proposals after at least seven days' notice published at least once in a publication carrying municipal bond notices and devoted primarily to financial news or the subject of State and municipal bonds, published in New York City or in New Jersey, to the bidder on whose bid the total loan may be made at the lowest net cost, such net cost to be computed, as to each bid, by adding to the total principal amount of the bonds which the bidder offers to accept, the total interest which will be paid under the terms of the bid, and deducting therefrom the amount bid for the bonds which shall not exceed by more than one thousand dollars ($1,000.00) the par value of the bonds offered for sale. Such bonds shall be executed by the appropriate officials of the local unit and delivered to the purchasers in accordance with the contract of sale and the proceeds thereof shall be paid to the sewerage authority.

L.1946, c. 138, p. 653, s. 11, eff. April 23, 1946.



Section 40:14A-12 - Funding Or Refunding Bonds

40:14A-12. Funding or refunding bonds
(a) A bond resolution of a sewerage authority may provide for and authorize the issuance of bonds of the sewerage authority in accordance with this section for the purpose stated in section ten or for the purpose of funding or refunding any bonds. A bond resolution providing for and authorizing the issuance of bonds to fund or refund bonds shall, in lieu of the matters described in clauses (1) and (2) of section ten, describe the bonds which are to be funded or refunded.

(b) Upon adoption of the bond resolution, the sewerage authority shall have power to incur indebtedness, borrow money and issue its bonds for the purpose of financing the project or of funding or refunding the bonds described therein. Such bonds shall be authorized by the bond resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding forty years from the date thereof, bear interest at such rate or rates not exceeding six per centum (6%) per annum, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the bond resolution may provide.

(c) Bonds of a sewerage authority may be sold by the sewerage authority at public or private sale at such price or prices as the sewerage authority shall determine; provided, however, that the interest cost to maturity of the money received for any issue of bonds (computed according to standard tables of bond values) shall not exceed six per centum (6%) per annum.

L.1946, c. 138, p. 655, s. 12, eff. April 23, 1946.



Section 40:14A-13 - Interim Certificates Or Bonds

40:14A-13. Interim certificates or bonds
After sale of any bonds pursuant to section eleven or section twelve of this act, the sewerage authority shall have power to authorize the execution and issuance to the purchasers, pending the preparation of the definitive bonds, of interim certificates therefor or of temporary bonds or other temporary instruments exchangeable for the definitive bonds when prepared, executed and ready for delivery. The holders of such interim certificates, temporary bonds or other temporary instruments shall have all the rights and remedies which they would have as holders of the definitive bonds.

L.1946, c. 138, p. 655, s. 13, eff. April 23, 1946.



Section 40:14A-14 - Filing Copy Of Bond Resolution; Publication Of Notice; Objections

40:14A-14. Filing copy of bond resolution; publication of notice; objections
Any sewerage authority may cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of clerk of the governing body of the local unit or units and may thereupon cause to be published in a newspaper published or circulating in the district a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the sewerage authority, or the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution shall be commenced within twenty days after the first publication of such notice. If no such action or proceeding shall be commenced or instituted within twenty days after the first publication of such notice, then all residents and taxpayers and owners of property in the district and users of the sewerage system and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity of the creation and establishment of the sewerage authority, the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1946, c. 138, p. 656, s. 14. Amended by L.1951, c. 127, p. 555, s. 6, eff. May 29, 1951.



Section 40:14A-15 - Negotiability Of Bonds

40:14A-15. Negotiability of bonds
Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said negotiable instruments law.

L.1946, c. 138, p. 656, s. 15, eff. April 23, 1946.



Section 40:14A-16 - Provisions Authorized In Bond Resolution

40:14A-16. Provisions authorized in bond resolution
Any bond resolution of a sewerage authority providing for or authorizing the issuance of any bonds may contain provisions, and such sewerage authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in the bond resolution to covenant and agree with the several holders of such bonds, as to:

(1) the custody, security, use, expenditure or application of the proceeds of the bonds;

(2) the construction and completion, or replacement, of all or any part of the sewerage system;

(3) the use, regulation, operation, maintenance, insurance or disposition of all or any part of the sewerage system, or restrictions on the exercise of the powers of the sewerage authority to dispose, or to limit or regulate the use, of all or any part of the sewerage system;

(4) payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(5) the use and disposition of any moneys of the sewerage authority, including revenues (in this act sometimes called "system revenues" ) derived or to be derived from the operation of all or any part of the sewerage system, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired;

(6) pledging, setting aside, depositing or trusteeing all or any part of the system revenues or other moneys of the sewerage authority to secure the payment of the principal of or interest on the bonds or any other obligations, or the payment of expenses of operation or maintenance of the sewerage system, and the powers and duties of any trustee with regard thereto;

(7) the setting aside out of the system revenues or other moneys of the sewerage authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(8) determination or definition of the system revenues or of the expenses of operation and maintenance of the sewerage system;

(9) the rents, rates, fees, or other charges for connection with or the use or services of the sewerage system, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of system revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(10) the assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of the sewerage system or any obligations having or which may have a lien on any part of the system revenues;

(11) limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the sewerage authority;

(12) limitations on the powers of the sewerage authority to construct, acquire or operate, or permit the construction, acquisition or operation of, any plants, structures, facilities or properties which may compete or tend to compete with the sewerage system;

(13) vesting in a trustee or trustees such property, rights, powers and duties in trust as the sewerage authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section seventeen of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section seventeen of this act or limiting the rights, duties and powers of such trustee;

(14) payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or contract with the holders of the bonds;

(15) the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(16) any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of the bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the sewerage authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

L.1946, c. 138, p. 657, s. 16, eff. April 23, 1946.



Section 40:14A-17 - Series Of Bonds; Default; Trustee For Holders

40:14A-17. Series of bonds; default; trustee for holders
(a) The provisions of this section shall be applicable to a series of bonds authorized or issued under this act only if the bond resolution of the sewerage authority authorizing or providing for the issuance of such bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits, and be subject to the provisions, of this section.

(b) In the event that there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the sewerage authority shall fail or refuse to comply with the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any of such bonds, and such failure or refusal shall continue for a period of thirty days after written notice to the sewerage authority of its existence and nature, the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding, by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section.

(c) Such trustee may and upon written request of the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1) By any action, writ, proceeding in lieu of prerogative writ, or other proceeding, enforce all rights of the holders of such bonds, including the right to require the sewerage authority to charge and collect service charges adequate to carry out any contract as to, or pledge of, system revenues, and to require the sewerage authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3) By action, require the sewerage authority to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5) Declare all such bonds due and payable, whether or not in advance of maturity, upon thirty days' prior notice in writing to the sewerage authority and, if all defaults shall be made good, then with the consent of the holders of twenty-five per centum (25%) of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(d) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(e) In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any service charges and system revenues of the sewerage authority pledged for the payment or security of bonds of such series.

L.1946, c. 138, p. 659, s. 17. Amended by L.1953, c. 37, p. 632, s. 11, eff. March 19, 1953.



Section 40:14A-18 - Receiver; Powers

40:14A-18. Receiver; powers
If a bond resolution of a sewerage authority authorizing or providing for the issuance of the bonds of any series shall contain the provision authorized by subsection (a) of section seventeen of this act and shall further provide in substance that any trustee appointed pursuant to said section shall have the powers provided by this section, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the sewerage system, and such receiver may enter upon and take possession of the sewerage system and, subject to any pledge or contract with the holders of such bonds, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of the sewerage system and proceed with such acquisition, construction, operation, maintenance or reconstruction which the sewerage authority is under any obligation to do, and operate, maintain and reconstruct the sewerage system and fix, charge, collect, enforce and receive the service charges and all system revenues thereafter arising subject to any pledge thereof or contract with the holders of such bonds relating thereto and perform the public duties and carry out the contracts and obligations of the sewerage authority in the same manner as the sewerage authority itself might do and under the direction of the court.

L.1946, c. 138, p. 661, s. 18, eff. April 23, 1946.



Section 40:14A-19 - Liability On Bonds; Exemptions

40:14A-19. Liability on bonds; exemptions
Neither the members of the sewerage authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State, and bonds or other obligations issued by a sewerage authority pursuant to this act shall not be in any way a debt or liability of the State or of any local unit or of any county or municipality and shall not create or constitute any indebtedness, liability or obligation of the State or of any such local unit, county or municipality, either legal, moral or otherwise, and nothing in this act contained shall be construed to authorize any sewerage authority to incur any indebtedness on behalf of or in any way to obligate the State or any county or municipality.

L.1946, c. 138, p. 662, s. 19, eff. April 23, 1946.



Section 40:14A-20 - Real Property; Acquisition

40:14A-20. Real property; acquisition
Every sewerage authority is hereby empowered, in its own name but for the local unit or units, to acquire by purchase, gift, grant or devise and to take for public use real property, within or without the district, which may be deemed by the sewerage authority necessary for its purposes, including public lands, waters, parks, roads, playgrounds, reservations and public or private rights in waters within or without the district, and any property within or without the district owned by or in which any county, municipality or political subdivision of the State, or public body or agency of such political subdivision, has any right, title or interest. Such sewerage authority is hereby empowered to acquire and take such real property, including any such public property or such public interest therein, by condemnation, in the manner provided by chapter 1 of Title 20, Eminent Domain, of the Revised Statutes (R.S. 20:1-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter, either in its own name or in the name of any local unit or units, all of the powers of such local unit or units to acquire or take property for public use.

Upon the filing of a complaint in any action to fix the compensation to be paid for any such property, or at any time thereafter, such sewerage authority may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the sewerage authority, declaring that possession of 1 or more of the tracts or parcels of land or property described in the complaint is thereby being taken by and for the use of the sewerage authority. The said declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof to which there may or may not be attached a plan or map thereof; (2) a statement of the estate or interest in the said land or property being taken; (3) a statement of the sum of money estimated by the sewerage authority by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration; and (4) that, in compliance with the provisions of this act, the sewerage authority has established and is maintaining a trust fund as hereinafter provided.

Upon the filing of the said declaration, the sewerage authority shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration. In addition to the said deposits with the Clerk of the Superior Court the sewerage authority at all times shall maintain a fund on deposit with a bank or trust company doing business in this State in an amount at least equal to the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. Said fund shall consist of cash or securities readily convertible into cash constituting legal investments for trust funds under the laws of this State or may consist of all or some part of the proceeds of bonds of the sewerage authority held by any trustee for the holders of such bonds and available for payment for the land or other property described in such declarations of taking. Said fund shall be held by or on behalf of the sewerage authority to secure and may be applied to the payment of just compensation for the land or other property described in such declarations of taking. The sewerage authority shall be entitled to withdraw from said fund from time to time so much as may then be in excess of the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

Upon the filing of the said declaration as aforesaid and depositing with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration, the sewerage authority, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the action to fix compensation to be paid or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the sewerage authority for the purpose or purposes for which the sewerage authority is authorized by law to acquire or condemn such land or other property or interest therein.

The sewerage authority shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party to the action to fix the compensation to be paid, who resides in this State, either personally or by leaving a copy thereof at his residence, if known, and upon each such party who resides out of the State, by mailing a copy thereof to him at his residence, if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the land is located. Such service, mailing or publication shall be made within ten days after filing such declaration. Upon the application of any party in interest and after notice to other parties in interest, including the sewerage authority, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said action; provided, that each such person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the said action shall be less than the amount deposited, the court, after such notice as the court prescribes and hearing, may determine his liability, if any, for the return of such difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the sewerage authority the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of making the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the sewerage authority unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, on application of the sewerage authority and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the sewerage authority for such difference against the party or parties liable for the return thereof.

The sewerage authority shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as herein provided.

In addition to other powers conferred by this act or by any other law, and not in limitation thereof, every sewerage authority, in connection with construction or operation of any part of a sewerage system, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (herein called "facilities" ) of any public utility, as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any real property, including public lands, waters, parks, roads, streets, highways, playgrounds and reservations. Whenever in connection with construction or operation of any part of a sewerage system, any sewerage authority shall determine that it is necessary that any such facilities, which now are, or hereafter may be, located in, on, along, over or under any such real property, including public lands, waters, parks, roads, streets, highways, playgrounds and reservations, should be relocated in such real property, including public lands, waters, parks, roads, streets, highways, playgrounds and reservations, or should be removed therefrom, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the sewerage authority; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such property, shall be paid by the sewerage authority and may be included in the cost of such sewerage system. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location.

L.1946, c. 138, p. 662, s. 20. Amended by L.1951, c. 127, p. 556, s. 7; L.1953, c. 177, p. 1461, s. 5; L.1956, c. 113, p. 500, s. 1, eff. June 21, 1946.



Section 40:14A-21 - Interest On Service Charges; Liens; Enforcement

40:14A-21. Interest on service charges; liens; enforcement
(a) In the event that a service charge of any sewerage authority with regard to any parcel of real property shall not be paid as and when due, interest shall accrue and be due to the sewerage authority on the unpaid balance at the rate of 1 1/2 % per month until such service charge, and the interest thereon, shall be fully paid to the sewerage authority.

(b) In the event that a service charge of any sewerage authority with regard to any parcel of real property owned by any person other than the State or an agency or subdivision thereof shall not be paid as and when due, the unpaid balance thereof and all interest accruing thereon shall be a lien on such parcel. Such lien shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee or other person except the lien of municipal taxes and shall be on a parity with and deemed equal to the lien on such parcel of the municipality where such parcel is situate for taxes thereon due in the same year and not paid when due. Such lien shall not bind or affect a subsequent bona fide purchaser of such parcel for a valuable consideration without actual notice of such lien, unless the sewerage authority shall have filed in the office of the collector or other officer of said municipality charged with the duty of enforcing municipal liens on real property a statement showing the amount and due date of such unpaid balance and identifying such parcel, which identification may be sufficiently made by reference to the assessment map of said municipality. The information shown in such statement shall be included in any certificate with respect to said parcel thereafter made by the official of said municipality vested with the power to make official certificates of searches for municipal liens. Whenever such service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon shall have been fully paid to the sewerage authority, such statement shall be promptly withdrawn or cancelled by the sewerage authority.

(c) In the event that a service charge of any sewerage authority with regard to any parcel of real property shall not be paid as and when due, the sewerage authority may, in its discretion, enter upon such parcel and cause the connection thereof leading directly or indirectly to the sewerage system to be cut and shut off until such service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon shall be fully paid to the sewerage authority.

(d) In the event that a service charge of any sewerage authority with regard to any parcel of real property shall not be paid as and when due, the sewerage authority may, in accordance with section twenty-six of this act, cause the supply of water to such parcel to be stopped or restricted until such service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon shall be fully paid to the sewerage authority. If for any any reason such supply of water shall not be promptly stopped or restricted as required by section twenty-six of this act, the sewerage authority may itself shut off or restrict such supply and, for that purpose, may enter on any lands, waters or premises of any county, municipality or other person. The supply of water to such parcel shall, notwithstanding the provisions of this subsection, be restored or increased if the State Department of Health, upon application of the local board of health or health officer of the municipality where such parcel is situate, shall after public hearing find and shall certify to the sewerage authority that the continuance of such stopping or restriction of the supply of water endangers the health of the public in such municipality.

(e) The collector or other officer of every municipality charged by law with the duty of enforcing municipal liens on real property shall enforce, with and as any other municipal lien on real property in such municipality, all service charges and the lien thereof shown in any statement filed with him by any sewerage authority pursuant to subsection (b) of this section, and shall pay over to the sewerage authority the sums or a pro rata share of the sums realized upon such enforcement or upon liquidation of any property acquired by the municipality by virtue of such enforcement.

(f) In the event that any service charge of a sewerage authority shall not be paid as and when due, the unpaid balance thereof and all interest accrued thereon, together with attorney's fees and costs, may be recovered by the sewerage authority in a civil action, and any lien on real property for such service charge and interest accrued thereon may be foreclosed or otherwise enforced by the sewerage authority by action or suit in equity as for the foreclosure of a mortgage on such real property.

(g) All rights and remedies granted by this act for the collection and enforcement of service charges shall be cumulative and concurrent.

L.1946, c. 138, p. 663, s. 21, eff. April 23, 1946. Amended by L.1981, c. 530, s. 1, eff. Jan. 12, 1982.



Section 40:14A-22 - Sale Or Lease Of Property By County Or Municipality To Sewerage Authority

40:14A-22. Sale or lease of property by county or municipality to sewerage authority
Any county, by resolution of its governing body, or any municipality, by ordinance of its governing body, or any other person is hereby empowered, without any referendum and without the consent of any board, officer or other agency of the State, to sell, lease, lend, grant or convey to any sewerage authority, or to permit any sewerage authority to use, maintain or operate as part of the sewerage system, any real or personal property owned by it, including all or any part of any system of main, lateral or other sewers or other sewerage facilities, which may be necessary or useful and convenient for the purposes of the sewerage authority and which may be accepted by the sewerage authority. Any such sale, lease, loan, grant, conveyance or permit may be made with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such county, municipality or other person and which may be agreed to by the sewerage authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with holders of bonds, the sewerage authority may enter into and perform any and all agreements with respect to property so accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such county, municipality or other person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of the sewerage system.

L.1946, c. 138, p. 665, s. 22, eff. April 23, 1946.



Section 40:14A-23 - Contracts For Collection, Treatment Or Disposal Of Sewage; Powers Of Sewage Authority

40:14A-23. Contracts for collection, treatment or disposal of sewage; powers of sewage authority
Any sewerage authority, for the carrying out and effectuation of its purposes, and (a) any of the local units or (b) any other municipality whether within or without the district, and (c) any other sewerage authority, any municipal authority or any other public body of the State empowered to treat or dispose of sewage (all such local units, municipalities, other sewerage authorities, municipal authorities and other public bodies being hereinafter referred to individually as a "governmental unit" ) for fostering the relief of waters in, bordering or entering the territorial area of the governmental unit from pollution or threatened pollution or assisting the sewerage authority in carrying out and effectuating its purposes may enter into a contract or contracts providing for or relating to the collection, treatment and disposal of sewage originating in the district or received by the sewerage authority, or originating in the territorial area of or collected by the governmental unit, by means of the sewerage system or any sewage facilities of the governmental unit or both, and the cost and expense of such collection, treatment and disposal. Such contract or contracts may provide for the payment to the sewerage authority by the governmental unit annually or otherwise of such sum or sums of money, computed at fixed amounts or by a formula based on any factors or other matters described in subsection (b) of section 8 of this act or in any other manner, as said contract or contracts may provide, and the sum or sums so payable may include provision for all or any part or a share of the amounts necessary (1) to pay or provide for the expenses of operation and maintenance of the sewerage system, including without limitation insurance, extension, betterments and replacements and the principal of and interest on any bonds, and (2) to provide for any deficits resulting from failure to receive sums payable to the sewerage authority by such governmental unit, any other governmental unit or county, or any person, or from any other cause, and (3) to maintain such reserves or sinking funds for any of the foregoing as may be required by the terms of any contract of the sewerage authority or as may be deemed necessary or desirable by the sewerage authority. Any such contract may provide that the sum or sums so payable to the sewerage authority shall be in lieu of all or any part of the service charges which would otherwise be charged and collected by the sewerage authority with regard to persons or real property within the territorial area of the governmental unit. Such contract or contracts may also contain provisions as to the financing and payment of expenses to be incurred by the sewerage authority and determined by it to be necessary for its purposes prior to the placing in operation of the sewerage system and may provide for the payment by the governmental unit to the sewerage authority for application to such expenses or indebtedness therefor such sum or sums of money, computed as said contract or contracts may provide and as the governing body (hereinafter described) of the governmental unit shall, by virtue of its authorization of and entry into said contract or contracts, determine to be necessary for the purposes of the sewerage authority. Every such contract shall be authorized and entered into under and pursuant to a resolution adopted by the authority in the case of a sewerage or other authority, an ordinance of the governing body in the case of a municipality, a resolution of the governing body in the case of a county, and, in the case of any other public body, a resolution of the commission, council, board or body by whatever name it may be known (in this section sometimes referred to as "governing body" ) having charge of the finances of such public body, but the terms or text of said contract need not be set forth in full or stated in any such resolution or ordinance if the form of said contract is on file in the office of the clerk or other recording officer of the governmental unit or its governing body and the place and fact of such filing is described in the resolution or ordinance. Any such contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by or on behalf of the governmental unit and which may be agreed to by the sewerage authority in conformity with its contracts with the holders of any bonds, and shall be valid whether or not an appropriation with respect thereto is made by the governmental unit prior to authorization or execution thereof. Any contract heretofore or hereafter entered into pursuant to authority of this section shall be valid and shall be binding upon the parties thereto whether or not the terms or text of said contract had been set forth in full or stated in any ordinance or resolution authorizing such contract provided the form of such contract had been filed as aforesaid and the place and fact of such filing was described in such ordinance. Every such governmental unit is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such governmental unit. Subject to any such contracts with the holders of bonds, the sewerage authority is hereby authorized to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and, in accordance with any such contract, to waive, modify, suspend or reduce the service charges which would otherwise be charged and collected by the sewerage authority with regard to persons or real property within the territorial area of the governmental unit, but nothing in this section or any such contract shall prevent the sewerage authority from charging and collecting, as if such contract had not been made, service charges with regard to such persons and real property sufficient to meet any default or deficiency in any payments agreed in such contract to be made by the governmental unit.

L.1946, c. 138, p. 666, s. 23. Amended by L.1951, c. 127, p. 558, s. 8; L.1952, c. 277, p. 945, s. 3, eff. May 23, 1952; L.1970, c. 37, s. 1, eff. May 1, 1970; L.1971, c. 27, s. 1, eff. Feb. 11, 1971; L.1974, c. 165, s. 1, eff. Dec. 6, 1974.



Section 40:14A-24 - Sewage And Industrial Wastes

40:14A-24. Sewage and industrial wastes
In order to carry out and effectuate its purposes, any sewerage authority, subject to its contracts with the holders of any bonds, is hereby empowered to provide, construct, maintain and operate facilities for the treatment and disposal of sewerage and industrial wastes originating within or without the district and to enter into a contract or contracts with any other sewerage authority or any municipality in an adjoining State which is authorized to enter into such a contract or any person on such terms and conditions as such contract or contracts may contain, providing for or relating to the treatment and disposal of any such sewerage and industrial wastes. Any such contract may contain any of the terms and provisions set forth in section 23 of this act and permitted by said section to be contained in contracts made thereunder. The sewerage authority and such other sewerage authority, municipality and person are hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such sewerage authority, other sewerage authority, municipality or person.

L.1946, c. 138, p. 667, s. 24. Amended by L.1951, c. 127, p. 560, s. 9; L.1958, c. 135, p. 637, s. 1; L.1964, c. 31, s. 1, eff. May 4, 1964.



Section 40:14A-25 - Connections With Existing Drains And Pumping Stations

40:14A-25. Connections with existing drains and pumping stations
(a) In order to carry out and effectuate its purposes, every sewerage authority is hereby authorized to enter upon and use and connect with any existing public drains, sewers, conduits, pipe lines, pumping and ventilating stations and treatment plants or works or any other public property of a similar nature within the district and, if deemed necessary by the sewerage authority, close off and seal outlets and outfalls therefrom. No sewerage authority shall, however, take permanent possession or make permanent use of any such treatment plant or works unless it acquires the same.

(b) In order to carry out and effectuate its purposes, every sewerage authority is hereby authorized to construct, maintain and operate its sewerage system along, over, under and in any streets, alleys, highways and other public places within or without the district, doing no unnecessary injury thereto and making no unnecessary interruption in or interference with the public use of such places and restoring the same to their former usefulness and condition within a reasonable time.

L.1946, c. 138, p. 668, s. 25. Amended by L.1951, c. 127, p. 560, s. 10, eff. May 29, 1951.



Section 40:14A-26 - Connections With Drains Serving County And Other Property; Service Charges

40:14A-26. Connections with drains serving county and other property; service charges
(a) Each county and municipality within the district, and every person owning or operating any sewer or drain or any system of water distribution serving three or more parcels of real property in the district, shall at the request of the sewerage authority make available to the sewerage authority any and all of its maps, plans, specifications, records, books, accounts or other data or things deemed necessary by the sewerage authority for its purposes.

(b) Each county, municipality and other public body shall promptly pay to any sewerage authority all service charges which the sewerage authority may charge to it, as owner or occupant of any real property, in accordance with section eight of this act, and shall provide for the payment thereof in the same manner as other obligations of such county, municipality or public body.

(c) Each county, municipality and other person owning or operating any sewer or drain which serves three or more parcels of real property in the district and which discharges sewage into waters in or bordering the State shall, upon notice from the sewerage authority of its availability and a proposed point of connection with the sewerage system, cause such sewer or drain to be connected with the sewerage system at such point and in such manner as the sewerage authority may specify and shall thereafter cause said sewer or drain to discharge into the sewerage system.

(d) Each county, municipality and other person owning or operating any system of water distribution serving three or more parcels of real property in the district shall, from time to time after request therefor by the sewerage authority, deliver to the sewerage authority copies of the records made by it in the regular course of business of the amount of water supplied by it to every such parcel of real property in the district. Such copies shall be delivered to the sewerage authority within sixty days after the making of such records, and the sewerage authority shall pay the reasonable cost of preparation and delivery of such copies.

(e) Each county and municipality owning or operating any system of water distribution serving three or more parcels of real property in the district shall, and every other person owning or operating any such system may, and is hereby authorized to enter into and perform a contract with the sewerage authority that it will, upon request by the sewerage authority specifying a parcel of real property in the district with regard to which a service charge under section eight of this act is unpaid, cause the supply of water from its system to such parcel of real property to be stopped or restricted, as the sewerage authority may request, until such service charge and any subsequent service charge with regard to such parcel and the interest accrued thereon shall be fully paid or until the sewerage authority directs otherwise. No such county, municipality or other person shall be liable for any loss, damage or other claim based on or arising out of the stopping or restricting of such supply, and the sewerage authority shall pay the reasonable cost of so stopping or restricting such supply and of restoring the same and may agree to indemnify such county, municipality or other person from all loss or damage by reason of such stopping or restriction, including loss of profits.

L.1946, c. 138, p. 668, s. 26, eff. April 23, 1946.



Section 40:14A-27 - Mortgage Or Sale Of Property Of Authority; Limitations; Exemption

40:14A-27. Mortgage or sale of property of authority; limitations; exemption
Neither the sewerage authority nor any local unit shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the sewerage system, except that the sewerage authority may dispose of such part or parts thereof as may be no longer necessary for the purposes of the sewerage authority. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds. All property of a sewerage authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a sewerage authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a sewerage authority on its system revenues.

L.1946, c. 138, p. 670, s. 27, eff. April 23, 1946.



Section 40:14A-28 - Pollution Prohibited; Prevention Of Violations

40:14A-28. Pollution prohibited; prevention of violations
(a) No county, municipality or person shall discharge, or suffer to be discharged, directly or indirectly into any waters in or bordering a district any sewage which may or will cause or contribute to the pollution of such waters; provided, that this prohibition shall be applicable only to such part or parts of such waters as are in an area of the district bounded and described in a notice, inserted at least once in a newspaper published in the district, to the effect that the sewerage authority has provided facilities reasonably sufficient in its opinion for the treatment and disposal of sewage which by discharge into such waters might cause or contribute to pollution of such waters, and that pollution of such waters is forbidden by law. Such a notice shall constitute prima facie evidence of the existence of facilities sufficient for the treatment and disposal of all such sewage.

(b) No county, municipality or person shall discharge or suffer to be discharged directly or indirectly into the sewerage system of any sewerage authority any matter or thing which is or may be injurious or deleterious to such sewerage system, or to its efficient operation.

(c) Any county, municipality or person may be restrained, enjoined or otherwise prevented from violating or continuing the violation of any provision of this section in a proceeding in lieu of prerogative writ, or other appropriate proceeding, or in an action for injunctive or other relief instituted by a sewerage authority or by any county prosecutor.

(d) No violation of any provision of this section shall be deemed to have occurred by reason of the discharge of sewage from any boat or vessel while afloat or on a marine railway or in drydock.

L.1946, c. 138, p. 670, s. 28. Amended by L.1953, c. 37, p. 634, s. 12, eff. March 19, 1953.



Section 40:14A-29 - Construction Of Other Disposal Plants Prohibited

40:14A-29. Construction of other disposal plants prohibited
No sewage disposal plant or other facilities for the collection, treatment or disposal of sewage arising within a district shall be constructed unless the sewerage authority shall give its consent thereto and approve the plans and specifications therefor. Each sewerage authority is hereby empowered to give such consent and approval, subject, however, to the terms and provisions of any agreement with the holders of bonds.

L.1946, c. 138, p. 671, s. 29, eff. April 23, 1946.



Section 40:14A-30 - Investments In Sewerage Authority Bonds Authorized

40:14A-30. Investments in sewerage authority bonds authorized
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, and such bonds shall be authorized security for any and all public deposits.

L.1946, c. 138, p. 671, s. 30, eff. April 23, 1946.



Section 40:14A-31 - Taxation Exemption

40:14A-31. Taxation exemption
Every sewerage system and all other property of a sewerage authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality, and such bonds, and the interest thereon and the income therefrom, and all service charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes and taxes on transfers by or in contemplation of death.

L.1946, c. 138, p. 672, s. 31, eff. April 23, 1946.



Section 40:14A-31.1 - Eligibility For Annual Host Municipality Benefit; Calculation

40:14A-31.1.Eligibility for annual host municipality benefit; calculation
1. Notwithstanding the provisions of any law, rule or regulation to the contrary, a municipality with a population greater than 6,150 persons but less than 6,600 persons, according to the latest federal decennial census, located in a county of the fifth class with a population exceeding 500,000 persons, according to the latest federal decennial census, and in which is located a wastewater treatment facility, sludge dewatering facility and sludge incineration facility, owned or operated by a regional sewerage authority pursuant to the provisions of P.L.1946, c.138 (C.40:14A-1 et seq.), and which facilities serve more than one municipality, shall be entitled to an annual host municipality benefit in an amount determined by multiplying $0.06 times each 1,000 gallons of sewerage processed at the wastewater treatment plant per year that was generated by the municipality which hosts the facilities, according to the calculations as prepared by the consulting engineer to the regional sewerage authority. The total amount of each year's benefit shall be rounded to the nearest $1.00.

L.1995,c.358,s.1.



Section 40:14A-31.2 - Payment Of Benefit

40:14A-31.2.Payment of benefit
2. a. An authority subject to the provisions of this act shall annually pay the appropriate municipality the full amount of the benefit provided for in this act, and a recipient municipality may anticipate this amount for the purposes of preparing its annual budget. All cash payments shall be appropriated by the municipality in accordance with the provisions of the "Local Budget Law," N.J.S.40A:4-1 et seq. The authority responsible for paying the benefit specified under this act may, subject to the prior agreement of the recipient municipality, provide such benefit to the municipality in the following manner:

(1) Notwithstanding the provisions of section 31 of P.L.1946, c.138 (C.40:14A-31), as payment in lieu of taxes on the land on which the wastewater treatment plant, dewatering plant and sludge incineration facility are situated, and such payment shall be due and owing at the same time as the third quarterly payment of property taxes is due and owing pursuant to R.S.54:4-66;

(2) As an exemption of all or part of the fees and charges for the treatment of all wastewater generated within the boundaries of the municipality;

(3) As a lump sum cash payment or payments, according to a schedule established by the governing body of the recipient municipality; or

(4) Any combination thereof.

b. The payment of a host community benefit under this section shall be included as a cost of operation and maintenance for which rents, rates, fees or other charges are collected by the authority pursuant to section 8 of P.L.1946, c.138 (C.40:14A-8).

L.1995,c.358,s.2.



Section 40:14A-31.3 - Benefit Constitutes Personal Obligation Of Authority

40:14A-31.3.Benefit constitutes personal obligation of authority
3. The host municipality benefit provided for under this act shall constitute a personal obligation of the appropriate authority, and shall be enforced through civil action pursuant to the New Jersey Court Rules.

L.1995,c.358,s.3.



Section 40:14A-32 - Pledge Of State To Bondholders

40:14A-32. Pledge of State to bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to a bond resolution of a sewerage authority that the State will not authorize or permit the construction or maintenance of any system of sewers or sewage disposal plants which will be competitive with the sewerage system of the sewerage authority, and will not limit or alter the rights hereby vested in the sewerage authority to acquire, construct, maintain, reconstruct and operate its sewerage system, and to fix, establish, charge and collect its service charges and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, and will not in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.1946, c. 138, p. 672, s. 32, eff. April 23, 1946.



Section 40:14A-33 - Depositary Bonds Required Of Banking Institutions

40:14A-33. Depositary bonds required of banking institutions
All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any sewerage authority a good and sufficient undertaking with such sureties as shall be approved by the sewerage authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the sewerage authority or its authorized agent all such funds as may be deposited with it by the sewerage authority and agreed interest thereon, at such times or upon such demands as may be agreed upon with the authority or, in lieu of such sureties, deposit with the sewerage authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the sewerage authority may approve; provided, such securities shall consist of obligations in which public officers and bodies of the State and its municipal subdivisions, savings institutions, including savings and loan associations, insurance companies and associations, executors, administrators, guardians, trustees and other fiduciaries in the State may properly and legally invest the funds within their control, in such principal amount, market value or other description as may be approved by the sewerage authority. The deposits of the sewerage authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the sewerage authority and such bank or banking institution.

L.1946, c. 138, p. 673, s. 33, eff. April 23, 1946.



Section 40:14A-34 - Repeal Section

40:14A-34. Repeal section
Article three of chapter sixty-three of Title 40, Municipalities and Counties, of the Revised Statutes (R.S. s. 40:63-140 et seq.), is hereby repealed.

L.1946, c. 138, p. 673, s. 34, eff. April 23, 1946.



Section 40:14A-35 - Liberal Construction; Independent Authority

40:14A-35. Liberal construction; independent authority
This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized, and a sewerage authority shall not be subject to regulation as to its service charges or as to any other matter whatsoever by any officer, board, agency, commission or other office of the State.

L.1946, c. 138, p. 674, s. 35, eff. April 23, 1946.



Section 40:14A-36 - Jurisdiction, Rights Of State Agencies Unaffected.

40:14A-36 Jurisdiction, rights of State agencies unaffected.

36.Nothing herein contained shall in any way affect or limit the jurisdiction or rights of the State Department of Health and Senior Services, Interstate Environmental Commission, Delaware River Basin Commission or Passaic Valley Sewerage Commissioners; or impair the obligations assumed by any municipality included in any district created under this act in any contract made prior to the creation of such district, with one or more other municipalities or with the Passaic Valley Sewerage Commissioners.

L.1946,c.138,s.36; amended 2000, c.6, s.15.



Section 40:14A-37 - Severability Clause

40:14A-37. Severability clause
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1946, c. 138, p. 674, s. 37, eff. April 23, 1946.



Section 40:14A-38 - Findings, Declarations Relative To Utility Improvements For Sewers

40:14A-38. Findings, declarations relative to utility improvements for sewers
1.The Legislature hereby finds and declares that:

a.It is necessary for the protection of the public health and safety that sewerage authorities review and approve plans for utility improvements which developers will convey to sewerage authorities or which will serve more than one user or service unit;

b.Changes in the operation and lending procedures of financial institutions have significantly restricted the amount of financing available for development activities prior to the initiation of construction;

c.It is in the public interest to improve regulatory efficiency through standardized sewerage authority procedures;

d.The public interest is best served through the use of standardized procedures to govern the approval and installation of utility improvements which are consistent with and follow the accepted procedures established in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

L.1999,c.11,s.1.



Section 40:14A-39 - Definitions Relative To Utility Improvements For Sewers

40:14A-39. Definitions relative to utility improvements for sewers
2.As used in sections 3 through 8 of P.L.1999, c.11 (C.40:14A-40 through C.40:14A-45), "developer" means the legal or beneficial owner or owners of a lot or of any land proposed to be included in a proposed development, including the holder of an option or contract to purchase, or other person having an enforceable proprietary interest in such land, and who is submitting an application for the installation of utility improvements pursuant to P.L.1999, c.11 (C.40:14A-38 et al.). For the purposes of sections 1 through 8 of P.L.1999, c.11 (C.40:14A-38 through C.40:14A-45), "chief financial officer" means the authority official designated by Board of Commissioners to be responsible for the proper administration of the finances of the authority under the Local Bond Law, Local Fiscal Affairs Law, the Local Authorities Fiscal Control Law, the Local Public Contracts Law, and such other statutes, and such rules and regulations promulgated by the Director of the Division of Local Government Services, the Local Finance Board, or any other State agency as may pertain to the financial administration of the authority.

L.1999,c.11,s.2.



Section 40:14A-40 - Conditions Of Final Site Plan Approval

40:14A-40. Conditions of final site plan approval
3. a. Before recording of final subdivision plats or as a condition of final site plan approval, the sewerage authority may require and shall accept in accordance with the standards adopted pursuant to sections 3 through 8 of P.L.1999, c.11 (C.40:14A-40 through C.40:14A-45) for the purpose of assuring the installation and maintenance of on-tract sewer facility improvements: (1) The furnishing of a performance guarantee in favor of the sewerage authority in an amount not to exceed 120% of the cost of installation, which cost shall be determined or approved by the sewerage authority engineer according to the method of calculation set forth in section 7 of P.L.1999, c.11 (C.40:14A-44), for improvements which the sewerage authority may deem necessary or appropriate including sanitary sewers and related sewer facilities and improvements.

The sewerage authority engineer shall prepare an itemized cost estimate of the improvements covered by the performance guarantee, or approve an itemized cost estimate of the improvements as prepared by the developer's engineer, which itemized cost estimate shall be appended to each performance guarantee posted by the obligor.

(2) The furnishing of a maintenance guarantee to be posted with the sewerage authority for a period not to exceed two years after final acceptance of the improvement, in an amount not to exceed 15% of the cost of the improvement, which cost shall be determined by the sewerage authority engineer according to the method of calculation set forth in section 7 of P.L.1999, c. 11 (C.40:14A-44).

b.The time allowed for installation of the improvements for which the performance guarantee has been provided may be extended by the sewerage authority by resolution. As a condition or as part of any such extension, the amount of any performance guarantee shall be increased or reduced, as the case may be, to an amount not to exceed 120% of the cost of the installation, which cost shall be determined by the sewerage authority engineer according to the method of calculation set forth in section 7 of P.L.1999, c.11 (C.40:14A-44) as of the time of the passage of the resolution.

c.If the required improvements are not completed or corrected in accordance with the performance guarantee, the obligor and surety, if any, shall be liable thereon to the sewerage authority for the reasonable cost of the improvements not completed or corrected and the sewerage authority may either prior to or after the receipt of the proceeds thereof complete such improvements. Such completion or correction of improvements shall be subject to the public bidding requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

d. (1) Upon substantial completion of all required utility improvements, and the connection of same to the public system, the obligor may request of the sewerage authority in writing, by certified mail addressed in care of the chief administrative officer of the sewerage authority, that the sewerage authority prepare, in accordance with the itemized cost estimate prepared or approved by the sewerage authority engineer and appended to the performance guarantee pursuant to subsection a. of this section, a list of all uncompleted or unsatisfactory completed improvements. If such a request is made, the obligor shall send a copy of the request to the sewerage authority engineer. The request shall indicate which improvements have been completed and which improvements remain uncompleted in the judgment of the obligor. Thereupon the sewerage authority shall inspect all improvements covered by the obligor's request and shall file a detailed list and report, in writing, with the sewerage authority, and shall simultaneously send a copy thereof to the obligor not later than 45 days after receipt of the obligor's request.

(2) The list prepared by the sewerage authority shall state, in detail, with respect to each improvement determined to be incomplete or unsatisfactory, the nature and extent of the incompleteness of each incomplete improvement or the nature and extent of, and remedy for, the unsatisfactory state of each completed improvement determined to be unsatisfactory. The report prepared by the sewerage authority shall identify each improvement determined to be complete and satisfactory together with a recommendation as to the amount of reduction to be made in the performance guarantee relating to the completed and satisfactory improvements, in accordance with the itemized cost estimate prepared or approved by the sewerage authority engineer and appended to the performance guarantee pursuant to subsection a. of this section. e. (1) The sewerage authority, by resolution, shall either approve the improvements determined to be complete and satisfactory by the sewerage authority, or reject any or all of these improvements upon the establishment in the resolution of cause for rejection, and shall approve and authorize the amount of reduction to be made in the performance guarantee relating to the improvements accepted, in accordance with the itemized cost estimate prepared or approved by the sewerage authority engineer and appended to the performance guarantee pursuant to subsection a. of this section. This resolution shall be adopted not later than 45 days after receipt of the list and report prepared by the sewerage authority. Upon adoption of the resolution by the sewerage authority, the obligor shall be released from all liability pursuant to its performance guarantee, with respect to those approved improvements except for that portion adequately sufficient to secure completion or correction of the improvements not yet approved; provided that an amount of the performance guarantee equal to the cost of the remaining open improvements may be retained to ensure completion and acceptability of all improvements.

(2) If the sewerage authority fails to send or provide the list and report as requested by the obligor pursuant to subsection d. of this section within 45 days from receipt of the request, the obligor may apply to the court in a summary manner for an order compelling the sewerage authority to provide the list and report within a stated time and the cost of applying to the court, including reasonable attorney's fees, may be awarded to the prevailing party.

If the sewerage authority fails to approve or reject the improvements determined by the sewerage authority to be complete and satisfactory or reduce the performance guarantee for the complete and satisfactory improvements within 45 days from the receipt of the sewerage authority's list and report, the obligor may apply to the court in a summary manner for an order compelling, within a stated time, approval of the complete and satisfactory improvements and approval of a reduction in the performance guarantee for the approvable complete and satisfactory improvements in accordance with the itemized cost estimate prepared or approved by the sewerage authority engineer and appended to the performance guarantee pursuant to subsection a. of this section; and the cost of applying to the court, including reasonable attorney's fees, may be awarded to the prevailing party.

(3) In the event that the obligor has made a cash deposit with the sewerage authority as part of the performance guarantee, then any partial reduction granted in the performance guarantee pursuant to this subsection shall be applied to the cash deposit in the same proportion as the original cash deposit bears to the full amount of the performance guarantee.

f.If any portion of the required improvements is rejected, the sewerage authority may require the obligor to complete or correct such improvements and, upon completion or correction, the same procedure of notification, as set forth in this section shall be followed

. g.Nothing herein, however, shall be construed to limit the right of the obligor to contest by legal proceedings any determination of the sewerage authority or the sewerage authority engineer.

h.The obligor shall reimburse the sewerage authority for all reasonable inspection fees paid to the sewerage authority for the foregoing inspection of improvements; provided that the sewerage authority may require of the developer a deposit for the inspection fees in an amount not to exceed, except for extraordinary circumstances, the greater of $500 or 5% of the cost of improvements, which cost shall be determined pursuant to section 7 of P.L.1999, c.11 (C.40:14A-44). The developer shall deposit with the sewerage authority the full amount of reasonably anticipated inspection fees unless the section of the development that is under construction is of a large size and the sewer or water utilities, or both, are going to be constructed in phases. When the developer and the sewerage authority reach agreement on the phasing of utility construction, the full amount of reasonably anticipated inspection fees for those phases scheduled to start construction shall be deposited with the sewerage authority. The sewerage authority shall not perform any inspection if sufficient funds to pay for those inspections are not on deposit.

i.In the event that final approval is by stages or sections of development, the provisions of this section shall be applied by stage or section.

j.To the extent that any of the improvements have been dedicated to the sewerage authority on the subdivision plat or site plan, the sewerage authority shall be deemed, upon the release of any performance guarantee required pursuant to subsection a. of this section, to accept dedication for public use of sewer facilities and any other improvements made thereon according to site plans and subdivision plats approved by the sewerage authority, provided that such improvements have been inspected and have received final approval by the sewerage authority.

L.1999,c.11,s.3.



Section 40:14A-41 - Payments To Professionals For Services Rendered To Sewerage Authority

40:14A-41. Payments to professionals for services rendered to sewerage authority
4. a. The chief financial officer of a sewerage authority shall make all of the payments to professionals for services rendered to the sewerage authority for review of applications for development, review and preparation of documents, inspection of improvements or other purposes under the provisions of sections 3 through 8 of P.L.1999, c.11 (C.40:14A-40 through C.40:14A-45). Such fees or charges shall be based upon a schedule established by resolution. The application review and inspection charges shall be limited only to professional charges for review of applications, review and preparation of documents and inspections of developments under construction and review by outside consultants when an application is of a nature beyond the scope of the expertise of the professionals normally utilized by the sewerage authority. The only costs that shall be added to any such charges shall be actual out-of-pocket expenses of any such professionals or consultants including normal and typical expenses incurred in processing applications and inspecting improvements. The sewerage authority shall not bill the applicant, or charge any escrow account or deposit authorized under subsection b. of this section, for any sewerage authority clerical or administrative functions, overhead expenses, meeting room charges, or any other sewerage authority costs and expenses except as provided for in this section, nor shall a sewerage authority professional add any such charges to his bill. If the salary, staff support and overhead for a sewerage authority professional are provided by the sewerage authority, the charge shall not exceed 200% of the sum of the products resulting from multiplying (1) the hourly base salary, which shall be established annually by resolution, of each of the professionals by (2) the number of hours spent by the respective professional upon review of the application for development or inspection of the developer's improvements, as the case may be. For other professionals the charge shall be at the same rate as all other work of the same nature by the professional for the sewerage authority when fees are not reimbursed or otherwise imposed on applicants or developers.

b.If the sewerage authority requires of the developer a deposit toward anticipated sewerage authority expenses for these professional services, the deposit shall be placed in an escrow account pursuant to section 1 of P.L.1985, c.314 (C.40:14A-7.3). The amount of the deposit required shall be reasonable in regard to the scale and complexity of the development. The amount of the initial deposit required shall be established by the rules and regulations of the sewerage authority or by resolution of the sewerage authority, or both. For review of applications for development proposing a subdivision, the amount of the deposit shall be calculated based on the number of proposed lots. For review of applications for development proposing a site plan, the amount of the deposit shall be based on the area of the site to be developed, or the square footage of buildings to be constructed, or both. Deposits for inspection fees shall be established in accordance with subsection h. of section 3 of P.L.1999, c.11 (C.40:14A-40).

c.Each payment charged to the deposit for review of applications, review and preparation of documents and inspection of improvements shall be pursuant to a voucher from the professional, which voucher shall identify the personnel performing the service, and for each date the services were performed, the hours spent to one-quarter hour increments, the hourly rate and the expenses incurred. All professionals shall submit vouchers to the chief financial officer of the sewerage authority on a monthly basis in accordance with schedules and procedures established by the chief financial officer of the sewerage authority. If the services are provided by a sewerage authority employee, the sewerage authority employee shall prepare and submit to the chief financial officer of the sewerage authority a statement containing the same information as required on a voucher, on a monthly basis. The professional shall send an informational copy of all vouchers or statements submitted to the chief financial officer of the sewerage authority simultaneously to the applicant. The chief financial officer of the sewerage authority shall prepare and send to the applicant a statement which shall include an accounting of funds listing all deposits, interest earnings, disbursements, and the cumulative balance of the escrow account. This information shall be provided on a quarterly basis, if monthly charges are $1,000 or less, or on a monthly basis if monthly charges exceed $1,000. If an escrow account or deposit contains insufficient funds to enable the sewerage authority to perform required application reviews or improvement inspections, the chief financial officer of the sewerage authority shall provide the applicant with a notice of the insufficient escrow or deposit balance. In order for work to continue on the development or the application, the applicant shall within a reasonable time period post a deposit to the account in an amount to be agreed upon by the sewerage authority and the applicant. In the interim, any required health and safety inspections shall be made and charged back against the replenishment of funds.

d.The following close-out procedure shall apply to all deposits and escrow accounts established under the provisions of sections 3 through 8 of P.L.1999, c.11 (C.40:14A-40 through C.40:14A-45) and shall commence after the sewerage authority has granted final approval and signed the subdivision plat or site plan, in the case of application review escrows and deposits, or after the improvements have been approved as provided in section 3 of P.L.1999, c.11 (C.40:14A-40), in the case of improvement inspection escrows and deposits. The applicant shall send written notice by certified mail to the chief financial officer of the sewerage authority, and to the relevant sewerage authority professional, that the application or the improvements, as the case may be, are completed. After receipt of such notice, the professional shall render a final bill to the chief financial officer of the sewerage authority within 30 days, and shall send a copy simultaneously to the applicant. The chief financial officer of the sewerage authority shall render a written final accounting to the applicant on the uses to which the deposit was put within 45 days of receipt of the final bill. Any balances remaining in the deposit or escrow account, including interest in accordance with section 1 of P.L.1985, c.314 (C.40:14A-7.3), shall be refunded to the developer along with the final accounting.

e.All professional charges for review of an application for development, review and preparation of documents or inspection of improvements shall be reasonable and necessary, given the status and progress of the application or construction. Review fees shall be charged only in connection with an application for development presently pending before the sewerage authority or upon review of compliance with conditions of approval, or review of requests for modification or amendment made by the applicant. A professional shall not review items which are subject to approval by any State governmental agency and not under sewerage authority jurisdiction except to the extent consultation with a State agency is necessary due to the effect of State approvals in the subdivision or site plan. Inspection fees shall be charged only for actual work shown on a subdivision or site plan or required by an approving resolution. Professionals inspecting improvements under construction shall charge only for inspections that are reasonably necessary to check the progress and quality of the work and such inspections shall be reasonably based on the approved development plans and documents.

f.If the sewerage authority retains a different professional or consultant in the place of the professional originally responsible for development, application review, or inspection of improvements, the sewerage authority shall be responsible for all time and expenses of the new professional to become familiar with the application or the project, and the sewerage authority shall not bill the applicant or charge the deposit or the escrow account for any such services.

L.1999,c.11,s.4.



Section 40:14A-42 - Maintenance, Performance Guarantee; Cash Requirement

40:14A-42. Maintenance, performance guarantee; cash requirement
5.A sewerage authority shall not require that a maintenance guarantee required pursuant to section 3 of P.L.1999, c.11 (C.40:14A-40) be in cash or that more than 10% of a performance guarantee pursuant to that section be in cash. A developer may, however, provide at his option some or all of a maintenance guarantee in cash, or more than 10% of a performance guarantee in cash.

L.1999,c.11,s.5.



Section 40:14A-43 - Disputes By Applicant Of Charges Made By Professional; Appeal

40:14A-43. Disputes by applicant of charges made by professional; appeal
6. a. An applicant shall notify in writing the sewerage authority with copies to the chief financial officer and the professional whenever the applicant disputes the charges made by a professional for service rendered to the sewerage authority in reviewing applications for development, review and preparation of documents, inspection of improvements, or other charges made pursuant to the provisions of sections 3 through 8 of P.L.1999, c.11 (C.40:14A-40 through C.40:14A-45). The disputed charges shall be specifically outlined in the correspondence including the dates, time and personnel in dispute. The sewerage authority, or its designee, shall within a reasonable time period attempt to remediate any disputed charges. If the matter is not resolved to the satisfaction of the applicant, the applicant may appeal to the county construction board of appeals established under section 9 of P.L.1975, c.217 (C.52:27D-127) any charge to an escrow account or a deposit by any sewerage authority professional or consultant, or the cost of the installation of improvements estimated by the sewerage authority engineer pursuant to section 7 of P.L.1999, c.11 (C.40:14A-44). An applicant or his authorized agent shall submit the appeal in writing to the county construction board of appeals. The applicant or his authorized agent shall simultaneously send a copy of the appeal to the sewerage authority and any professional whose charge is the subject of the appeal. An applicant shall file an appeal within 45 days from receipt of the informational copy of the professional's voucher required by subsection c. of section 4 of P.L.1999, c.11 (C.40:14A-41), except that if the professional has not supplied the applicant with an informational copy of the voucher, then the applicant shall file his appeal within 60 days from receipt of the sewerage authority statement of activity against the deposit or escrow account required by subsection c. of section 4 of P.L.1999, c.11 (C.40:14A-41). An applicant may file an appeal for an ongoing series of charges by a professional during a period not exceeding six months to demonstrate that they represent a pattern of excessive or inaccurate charges. An applicant making use of this provision need not appeal each charge individually.

b.The county construction board of appeals shall hear the appeal, render a decision thereon, and file its decision with a statement of the reasons therefor with the sewerage authority not later than 10 business days following the submission of the appeal, unless such period of time has been extended with the consent of the applicant. The decision may approve, disapprove, or modify the professional charges appealed from. A copy of the decision shall be forwarded by certified or registered mail to the party making the appeal, the sewerage authority, and the professional involved in the appeal. Failure by the board to hear an appeal and render and file a decision thereon within the time limits prescribed in this subsection shall be deemed a denial of the appeal for purposes of a complaint, application, or appeal to a court of competent jurisdiction.

c.The county construction board of appeals shall provide rules for its procedure in accordance with this section. The board shall have the power to administer oaths and issue subpoenas to compel the attendance of witnesses and the production of relevant evidence, and the provisions of the "County and Municipal Investigations Law," P.L.1953, c.38 (C.2A:67A-1 et seq.) shall apply.

d.During the pendency of any appeal, the sewerage authority shall continue to process, hear, and decide the application for development, and to inspect the development in the normal course, and shall not withhold, delay, or deny reviews, inspections, signing of subdivision plats or site plans, the reduction or the release of performance or maintenance guarantees, the issuance of construction permits or certificates of occupancy, or any other approval or permit because an appeal has been filed or is pending under this section. The chief financial officer of the sewerage authority may pay disputed charges out of the appropriate escrow account or deposit for which an appeal has been filed. If a charge is disallowed after payment, the chief financial officer of the sewerage authority shall reimburse the deposit or escrow account in the amount of any such disallowed charge or refund the amount to the applicant. If a charge is disallowed after payment to a professional or consultant who is not an employee of the sewerage authority, the professional or consultant shall reimburse the sewerage authority in the amount of any such disallowed charge.

e.The Commissioner of Community Affairs shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this section.

L.1999,c.11,s.6.



Section 40:14A-44 - Estimate Of Cost Of Installation Of Improvements

40:14A-44. Estimate of cost of installation of improvements
7.The cost of the installation of improvements for the purposes of section 3 of P.L.1999, c.11 (C.40:14A-40) shall be estimated by the sewerage authority engineer or by the applicant's engineer based on documented construction costs for public improvements prevailing in the general area of the sewerage authority. Any estimate prepared by the applicant's engineer shall be subject to approval by the sewerage authority engineer. The developer may appeal the sewerage authority engineer's estimate or decision to the county construction board of appeals established under section 9 of P.L.1975, c.217 (C.52:27D-127).

L.1999,c.11,s.7.



Section 40:14A-45 - Acceptance Of Performance, Maintenance Guarantee Which Is Irrevocable Letter Of Credit

40:14A-45. Acceptance of performance, maintenance guarantee which is irrevocable letter of credit
8.The sewerage authority shall, for the purposes of section 3 of P.L.1999, c.11 (C.40:14A-40), accept a performance guarantee or maintenance guarantee which is an irrevocable letter of credit if it:

a.Constitutes an unconditional payment obligation of the issuer running solely to the sewerage authority for an express initial period of time in the amount determined pursuant to section 3 of P.L.1999, c.11 (C.40:14A-40);

b.Is issued by a banking or savings institution authorized to do and doing business in this State;

c.Is for a period of time of at least one year; and

d.Permits the sewerage authority to draw upon the letter of credit if the obligor fails to furnish another letter of credit which complies with the provisions of this section 30 days or more in advance of the expiration date of the letter of credit or such longer period in advance thereof as is stated in the letter of credit.

L.1999,c.11,s.8.



Section 40:14B-1 - Citation

40:14B-1. Citation
This act shall be known and may be cited as the "municipal and county utilities authorities law."

L.1957, c. 183, p. 634, s. 1, eff. Aug. 22, 1957. Amended by L.1977, c. 384, s. 2, eff. Feb. 10, 1978.



Section 40:14B-2 - Policy

40:14B-2. Policy
It is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the provision and distribution of an adequate supply of water for the public and private uses of counties and municipalities and their inhabitants, the collection, disposal and recycling of solid waste, including sewage sludge, in an environmentally sound manner, the relief of lands and waters in or bordering the State from pollution, from domestic, industrial and other sources, including pollution derived from chemical and hazardous wastes, and thus the reduction and ultimate abatement of the menace to the public health resulting from such pollution, and the generation of hydroelectric power. It is the purpose and object of this act to further and implement such policy by

(1) Authorizing counties, or municipalities either separately or in combination with other municipalities, by means and through the agency of a municipal authority, to acquire, construct, maintain, operate or improve works for the accumulation, supply or distribution of water, works for the collection, treatment, recycling, and disposal of solid wastes, works for the collection, treatment, purification or disposal of sewage or other wastes, and works for the generation of hydroelectric power;

(2) Authorizing service charges to occupants or owners of property for direct or indirect connection with and the use, products or services of such works, and providing for the establishment, collection and enforcement of such charges;

(3) Creating as bodies corporate and politic municipal authorities to have full responsibility and powers with respect to such works and the establishment, collection, enforcement, use and disposition of all such service charges;

(4) Providing for the financing of such works, for the issuance of bonds therefor, and for the payment and security of such bonds; and

(5) In general, granting to counties and municipalities and to such municipal authorities discretionary powers to provide for utility services designed to provide or distribute such a supply of water, to recycle or dispose of solid waste, to relieve pollution of such waters in or bordering the State at the expense of the users of such services or of counties or municipalities or other persons contracting for or with respect to the same or to generate hydroelectric power.

L.1957, c. 183, p. 634, s. 2, eff. Aug. 22, 1957. Amended by L.1977, c. 384, s. 3, eff. Feb. 10, 1978; L.1980, c. 34, s. 2, eff. June 6, 1980.



Section 40:14B-3 - Definitions.

40:14B-3 Definitions.

3.As used in this act, unless a different meaning clearly appears from the context:

(1)"Municipality" shall mean any city of any class, any borough, village, town, township, or any other municipality other than a county or a school district, and except when used in section 4, 5, 6, 11, 12, 13, 42 or 45 of this act, any agency thereof or any two or more thereof acting jointly or any joint meeting or other agency of any two or more thereof;

(2)"County" shall mean any county of any class;

(3)"Governing body" shall mean, in the case of a county, the board of chosen freeholders, or in the case of those counties organized pursuant to the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), the board of chosen freeholders and the county executive, the county supervisor or the county manager, as appropriate, and, in the case of a municipality, the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

(4)"Person" shall mean any person, association, corporation, nation, state or any agency or subdivision thereof, other than a county or municipality of the State or a municipal authority;

(5)"Municipal authority," "authority," or "water reclamation authority" shall mean a public body created or organized pursuant to section 4, 5 or 6 of this act and shall include a municipal utilities authority created by one or more municipalities and a county utilities authority created by a county;

(6)Subject to the exceptions provided in section 10, 11 or 12 of this act, "district" shall mean the area within the territorial boundaries of the county, or of the municipality or municipalities, which created or joined in or caused the creation or organization of a municipal authority;

(7)"Local unit" shall mean the county, or any municipality, which created or joined in or caused the creation or organization of a municipal authority;

(8)"Water system" shall mean the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by a municipal authority or by any person to whom a municipal authority has extended credit for this purpose for the purposes of the municipal authority, including reservoirs, basins, dams, canals, aqueducts, standpipes, conduits, pipelines, mains, pumping stations, water distribution systems, compensating reservoirs, waterworks or sources of water supply, wells, purification or filtration plants or other plants and works, connections, rights of flowage or division, and other plants, structures, boats, conveyances, and other real and personal property, and rights therein, and appurtenances necessary or useful and convenient for the accumulation, supply and redistribution of water;

(9)"Sewerage system" shall mean the plants, structures, on-site wastewater systems and other real and personal property acquired, constructed or operated or to be acquired, constructed, maintained or operated by a municipal authority or by any person to whom a municipal authority has extended credit for this purpose for the purposes of the municipal authority, including sewers, conduits, pipelines, mains, pumping and ventilating stations, sewage treatment or disposal systems, plants and works, connections, outfalls, compensating reservoirs, and other plants, structures, boats, conveyances, and other real and personal property, and rights therein, and appurtenances necessary or useful and convenient for the collection, treatment, purification or disposal in a sanitary manner of any sewage, liquid or solid wastes, night soil or industrial wastes;

(10) "Utility system" shall mean a water system, solid waste system, sewerage system, or a hydroelectric system or any combination of such systems, acquired, constructed or operated or to be acquired, constructed or operated by a municipal authority or by any person to whom a municipal authority has extended credit for this purpose;

(11) "Cost" shall mean, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of a utility system and of all or any property, rights, easements, privileges, agreements and franchises deemed by the municipal authority to be necessary or useful and convenient therefor or in connection therewith and the cost of retiring the present value of the unfunded accrued liability due and owing by a municipal authority, as calculated by the system actuary for a date certain upon the request of a municipal authority, for early retirement incentive benefits granted by the municipal authority pursuant to P.L.1991, c.230 and P.L.1993, c.181, including interest or discount on bonds, cost of issuance of bonds, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates and advice, organization, administrative, operating and other expenses of the municipal authority prior to and during such acquisition or construction, and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of said utility system or part thereof and the placing of the same in operation, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for payment or security of principal of or interest on bonds during or after such acquisition or construction as the municipal authority may determine, and also reimbursements to the municipal authority or any county, municipality or other person of any moneys theretofore expended for the purposes of the municipal authority or to any county or municipality of any moneys theretofore expended for or in connection with water supply, solid waste, water distribution, sanitation or hydroelectric facilities;

(12) "Real property" shall mean lands both within or without the State, and improvements thereof or thereon, or any rights or interests therein;

(13) "Construct" and "construction" shall connote and include acts of construction, reconstruction, replacement, extension, improvement and betterment of a utility system;

(14) "Industrial wastes" shall mean liquid or other wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resource, and shall include any chemical wastes or hazardous wastes;

(15) "Sewage" shall mean the water-carried wastes created in and carried, or to be carried, away from, or to be processed by on-site wastewater systems, residences, hotels, apartments, schools, hospitals, industrial establishments, or any other public or private building, together with such surface or ground water and industrial wastes and leacheate as may be present;

(16) "On-site wastewater system" means any of several facilities, septic tanks or other devices, used to collect, treat, reclaim, or dispose of wastewater or sewage on or adjacent to the property on which the wastewater or sewage is produced, or to convey such wastewater or sewage from said property to such facilities as the authority may establish for its disposal;

(17) "Pollution" means the condition of water resulting from the introduction therein of substances of a kind and in quantities rendering it detrimental or immediately or potentially dangerous to the public health, or unfit for public or commercial use;

(18) "Bonds" shall mean bonds or other obligations issued pursuant to this act;

(19) "Service charges" shall mean water service charges, solid waste service charges, sewer service charges, hydroelectric service charges or any combination of such charges, as said terms are defined in section 21 or 22 of this act or in section 7 of this amendatory and supplementary act;

(20) "Compensating reservoir" shall mean the structures, facilities and appurtenances for the impounding, transportation and release of water for the replenishment in periods of drought or at other necessary times of all or a part of waters in or bordering the State diverted into a utility system operated by a municipal authority;

(21) "Sewage or water reclamation authority" shall mean a public body created pursuant to the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.) or the acts amendatory thereof or supplemental thereto;

(22) "County sewer authority" shall mean a sanitary sewer district authority created pursuant to the act entitled "An act relating to the establishment of sewerage districts in first- and second-class counties, the creation of Sanitary Sewer District Authorities by the establishing of such districts, prescribing the powers and duties of any such authority and of other public bodies in connection with the construction of sewers and sewage disposal facilities in any such district, and providing the ways and means for paying the costs of construction and operation thereof," approved April 23, 1946 (P.L.1946, c.123), or the acts amendatory thereof or supplemental thereto;

(23) "Chemical waste" shall mean a material normally generated by or used in chemical, petrochemical, plastic, pharmaceutical, biochemical or microbiological manufacturing processes or petroleum refining processes, which has been selected for waste disposal and which is known to hydrolize, ionize or decompose, which is soluble, burns or oxidizes, or which may react with any of the waste materials which are introduced into the landfill, or which is buoyant on water, or which has a viscosity less than that of water or which produces a foul odor. Chemical waste may be either hazardous or nonhazardous;

(24) "Effluent" shall mean liquids which are treated in and discharged by sewage treatment plants;

(25) "Hazardous wastes" shall mean any waste or combination of waste which poses a present or potential threat to human health, living organisms or the environment. "Hazardous waste" shall include, but not be limited to, waste material that is toxic, corrosive, irritating, sensitizing, radioactive, biologically infectious, explosive or flammable;

(26) "Leachate" shall mean a liquid that has been in contact with solid waste and contains dissolved or suspended materials from that solid waste;

(27) "Recycling" shall mean the separation, collection, processing or recovery of metals, glass, paper, solid waste and other materials for reuse or for energy production and shall include resource recovery;

(28) "Sludge" shall mean any solid, semisolid, or liquid waste generated from a municipal, industrial or other sewage treatment plant, water supply treatment plant, or air pollution control facility, or any other such waste having similar characteristics and effects; "sludge" shall not include effluent;

(29) "Solid waste" shall mean garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including sludge, chemical waste, hazardous wastes and liquids, except for liquids which are treated in public sewage treatment plants and except for solid animal and vegetable wastes collected by swine producers licensed by the State Department of Agriculture to collect, prepare and feed such wastes to swine on their own farms;

(30) "Solid waste system" shall mean and include the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by an authority or by any person to whom a municipal authority has extended credit for this purpose pursuant to the provisions of this act, including transfer stations, incinerators, recycling facilities, including facilities for the generation, transmission and distribution of energy derived from the processing of solid waste, sanitary landfill facilities or other property or plants for the collection, recycling or disposal of solid waste and all vehicles, equipment and other real and personal property and rights thereon and appurtenances necessary or useful and convenient for the collection, recycling, or disposal of solid waste in a sanitary manner;

(31) "Hydroelectric system" shall mean the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by an authority pursuant to the provisions of this act, including all that which is necessary or useful and convenient for the generation, transmission and sale of hydroelectric power at wholesale;

(32) "Hydroelectric power" shall mean the production of electric current by the energy of moving water;

(33) "Sale of hydroelectric power at wholesale" shall mean any sale of hydroelectric power to any person for purposes of resale of such power;

(34) "Alternative electrical energy" shall mean electrical energy produced from solar, photovoltaic, wind, geothermal, or biomass technologies, provided that in the case of biomass technology, the biomass is cultivated and harvested in a sustainable manner;

(35) "Alternative electrical energy system" shall mean any system which uses alternative electrical energy to provide all or a portion of the electricity for the heating, cooling, or general electrical energy needs of a building;

(36) "Pilot county" shall mean a county of the second class having a population between 280,000 and 290,000, a population between 510,000 and 520,000, and a population between 530,000 and 540,000 according to the 2010 federal decennial census; and

(37) "Pilot county utilities authority" shall mean a county utilities authority in a county designated as a pilot county.

L.1957, c.183, s.3; amended 1977, c.384, s.4; 1980, c.34, s.3; 1980, c.77, s.3; 1984, c.178, s.1; 2001, c.123, s.3; 2002, c.42, s.5; 2007, c.306, s.1; 2013, c.190, s.3.



Section 40:14B-4 - Utilities Authorities

40:14B-4. Utilities authorities
a. Any governing body may, in the case of a county by resolution or ordinance duly adopted, or in the case of a municipality by ordinance duly adopted, create a public body corporate and politic under the name and style of "the ................. municipal utilities authority," or of "the .............. county utilities authority," with the name of said county or municipality inserted. Said body shall consist of the five members thereof, who, in the case of a county utilities authority, shall be appointed by the county governing body, or by the county executive pursuant to section 37 of P.L.1972, c.154 (C.40:41A-37), as appropriate. In the case of a municipal utilities authority, the governing body of a municipality which is not organized under the town form of government pursuant to the provisions of N.J.S.40A:62-5, or the mayor of a municipality organized under the town form of government pursuant to the provisions of N.J.S.40A:62-5 shall make the appointment. The appointments shall constitute the county or municipal authority contemplated and provided for in this act and an agency and instrumentality of said county or municipality. After the taking effect of the resolution or ordinance for the creation of said body and the filing of a certified copy thereof as in section 7 of this act provided, five persons shall be appointed as the members of the county or municipal authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februaries next ensuing after the date of their appointment. On or after January 1 in each year after such first appointments, one person shall be appointed as a member of the county or municipal authority to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the county or municipal authority occurring during an unexpired term of office, a person shall be appointed as a member of the county or municipal authority to serve for such unexpired term.

b. (1) Any county governing body may provide by resolution or ordinance as appropriate that the county utilities authority created by it shall consist of seven members. The two additional members first appointed pursuant to the resolution or ordinance shall be designated to serve for terms respectively expiring on the first day of the second and third Februaries next ensuing after the date of their appointment. On or after January 1 in the year in which expires the term of the additional member first appointed and in every fifth year thereafter, one person shall be appointed as a member of the county utilities authority by the county governing body as a successor to such additional member, or reappointment of the additional member, to serve for a term commencing on February 1 of such year and expiring on February 1 in the fifth year after such year.

(2) Any county governing body may provide by resolution or ordinance as appropriate that the county utilities authority created by it shall consist of nine members. The four additional members first appointed pursuant to said resolution or ordinance shall be designated to serve for terms respectively expiring on the first day of the second, third, fourth and fifth Februaries next ensuing after the date of their appointment. On or after January 1 in the year in which expires the term of said additional member first appointed and in every fifth year thereafter, one person shall be appointed as a member of the county utilities authority by said county governing body as a successor to such additional member, to serve for a term commencing on February 1 of such year and expiring on February 1 in the fifth year after such year.

c. Whenever the municipal authority of any county shall certify to the governing body of any county that it has entered into a contract pursuant to section 49 of this act (C.40:14B-49) with one or more municipalities situate within any other county one additional member of the municipal authority for each such other county shall be appointed by the governing body of such other county as in this section provided. The additional member so appointed for any such other county, and his successors shall be a resident of one of said municipalities situate within such other county. The additional member first appointed or to be first appointed for such other county shall serve for a term expiring on the first day of the fifth February next ensuing after the date of such appointment, and on or after January 1 in the year in which expires the term of the said additional member first appointed, and in every fifth year thereafter, one person shall be appointed by said governing body as a member of the municipal authority as successor to said additional member, to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. If after such appointment of an additional member for such other county the municipal authority shall certify to said governing body of such other county that it is no longer a party to a contract entered into pursuant to section 49 of this act (C.40:14B-49) with any municipality situate within such other county, the term of office of such additional member shall thereupon cease and expire and no additional member for such other county shall thereafter be appointed.

d. In any county wherein a county sewer authority is reorganized as a municipal authority pursuant to section 6 of this act (C.40:14B-6), its governing body shall, by resolution or ordinance as appropriate, reappoint the existing members of the authority to terms corresponding to terms of members first appointed to a municipal authority pursuant to subsection a. of this section; provided, however, that, if said county sewer authority has seven members, then the existing members shall be reappointed to the reorganized municipal authority pursuant to subsections a. and b. of this section.

e. The governing body of a county or municipality may provide in the ordinance or resolution creating the utilities authority for not more than two alternate members. In the case of a county utilities authority the county governing body, or the county executive pursuant to section 37 of P.L.1972, c.154 (C.40:41A-37), shall make the appointment. In the case of a municipal utilities authority, the governing body of a municipality which is not organized under the town form of government pursuant to the provisions of N.J.S.40A:62-5, or the mayor of a municipality organized under the town form of government pursuant to the provisions of N.J.S.40A:62-5, shall make the appointment. Alternate members shall be designated by the governing body, or mayor, as appropriate, as "Alternate No. 1" and "Alternate No. 2" and shall serve during the absence or disqualification of any regular member or members. The governing body of the county or municipality shall provide by ordinance or resolution for the order in which the alternates shall serve. The term of each alternate member shall be five years commencing on February 1 of the year of appointment; provided, however, that in the event two alternate members are appointed their initial terms shall be four and five years respectively. The terms of the first alternate members appointed pursuant to this amendatory act shall commence on the day of their appointment and shall expire on the fourth or fifth January 31 next ensuing after the date of their appointments, as the case may be. Alternate members may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member.

L.1957,c.183,s.4; amended 1977,c.384,s.5; 1979,c.473; 1981,c.412,s.1; 1987,c.213; 1991,c.10,s.1.



Section 40:14B-4.1 - Name Change To Water Reclamation Authority, Permitted

40:14B-4.1. Name change to water reclamation authority, permitted
4.Notwithstanding the provisions of any law, rule or regulation to the contrary, a utilities authority created pursuant to sections 4, 5 or 6 of P.L.1957, c.183 (C.40:14B-4 et seq.) by ordinance or resolution, as appropriate, may change its name to "the . . . . . . water reclamation authority," with all or any significant part of a municipality, county or some other identifying geographical phrase inserted, as appropriate, through adoption of a resolution at any meeting of the authority.

L.2001, c.123, s.4.



Section 40:14B-5 - Membership Of Joint Municipal Utilities Authorities; Staggered Terms; Vacancies

40:14B-5. Membership of joint municipal utilities authorities; staggered terms; vacancies
5.The governing bodies of any two or more municipalities, the areas of which together comprise an integral body of territory, may, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, create a public body corporate and politic under the name and style of "the ................. municipal utilities authority," with all or any significant part of the name of each such municipality or some identifying geographical phrase inserted. Said body shall consist of the members thereof, in an aggregate number as determined in this section, who shall be appointed by resolutions of the several governing bodies as provided in this section. Said body shall constitute the municipal authority contemplated and provided for in P.L.1957, c.183 (C.40:14B-1 et seq.) and an agency and instrumentality of the said municipalities. The number of members of the municipal authority to be appointed for terms of office by the governing body of any such municipality shall be as may be stated in said ordinances which shall be not less than one nor more than three. After the taking effect of the said ordinances of all such municipalities and after the filing of certified copies thereof as provided in section 7 of P.L.1957, c.183 (C.40:14B-7), the appropriate number of persons shall be appointed as members of the municipal authority by the governing body of each municipality.

The members next appointed after the effective date of P.L.1999, c.268 shall divide themselves by lot into classes. If there are five or more members, there shall be five classes. If there are fewer than five members, there shall be as many classes as there are members. To the extent possible, there shall be an equal number of members in each class, and each class shall contain no more than one member from each municipality. The term of members composing the first class shall be vacated at the expiration of the fifth year; the term of members composing the second class shall be vacated at the expiration of the fourth year; the term of members composing the third class, if any, shall be vacated at the expiration of the third year; the term of members composing the fourth class, if any, shall be vacated at the expiration of the second year; and the term of members composing the fifth class, if any, shall be vacated at the expiration of the first year. The term of members of each class shall expire on February 1 of their respective year.

On or after January 1 in the year in which expire the terms of such next appointments, the appropriate number of persons shall be appointed as members of the municipal authority by the governing body of each municipality, to serve for terms commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the municipal authority occurring during an unexpired term of office, a person shall be appointed as a member of the municipal authority to serve for such unexpired term by the governing body which made the original appointment for such unexpired term.

L.1957,c.183,s.5; 1999,c.268.



Section 40:14B-6 - Reorganization Of Sewerage Authority

40:14B-6. Reorganization of sewerage authority
a. The governing body of any municipality which shall have created a sewerage authority may, by ordinance duly adopted, provide and determine that said sewerage authority shall be reorganized as a municipal authority and thereupon and thereby cause said sewerage authority to be organized as a public body corporate and politic existing under and by virtue of this act.

b. In any county which has created a sewerage authority or a county sewer authority or authorities, each such authority shall be reorganized as a county utilities authority and shall be continued as a public body corporate and politic existing under and by virtue of the municipal authorities law, P.L. 1957, c. 183 (C. 40:14B-1 et seq.). The governing body of any county wherein a sewerage authority or a county sewer authority or authorities was reorganized pursuant to this section shall record such reorganization by resolution and file such resolution with the Secretary of State pursuant to section 7 of this act (C. 40:14B-7).

c. No authority reorganized pursuant to this section shall acquire, construct, maintain, operate or improve a water system, a solid waste system or a hydroelectric system until such time as the governing body authorizes such action, by ordinance in the case of a municipality, or by resolution in the case of a county.

d. Said body shall consist of the members of said sewerage authority or of said county sewer authority holding office at the time of such organization, together with successors in such membership appointed as if said sewerage authority or county sewer authority had originally been created pursuant to section 4 of this act, and, upon the passage of this amendatory and supplementary act or upon the taking effect of such ordinance and the filing of a certified copy thereof as in section 7 of this act provided, said body shall constitute a municipal authority contemplated and provided for in this act and an agency and instrumentality of said municipality or county. Said body as such municipal authority shall have all of the rights and powers granted and be subject to all the duties and obligations imposed by this act and, subject to the rights (if any) of the holders of any bonds or other obligations of said sewerage authority or county sewer authority theretofore issued, said body shall be the successor in all respects to said sewerage authority or county sewer authority and forthwith succeed to all of the rights, property, assets and franchises of said sewerage authority or county sewer authority and the said bonds or other obligations of said sewerage authority or county sewer authority shall be assumed by and become the obligations of said municipal authority, and the property of said sewerage authority or county sewer authority shall be vested in said municipal authority. Said body may at any time, by resolution duly adopted, change its corporate name and adopt the name and style of " the ........ municipal utilities authority" with the name of said municipality or county inserted.

L. 1957, c. 183, p. 641, s. 6, eff. Aug. 22, 1957. Amended by L. 1977, c. 384, s. 6, eff. Feb. 10, 1978. L. 1980, c. 34, s. 4, eff. June 6, 1980; L. 1981, c. 501, s. 1, eff. Jan. 12, 1982; L. 1985, c. 537, s. 1, eff. Jan. 21, 1986.



Section 40:14B-7 - Filing Of Recognition Ordinance Or Resolution

40:14B-7. Filing of recognition ordinance or resolution
A copy of each resolution or ordinance for the creation of a municipal authority or resolution or ordinance for the reorganization of a sewerage authority or a county sewer authority as a municipal authority adopted pursuant to this act, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the resolution or ordinance or of certified copies of the parallel ordinances for the creation of a municipal authority as aforesaid or of a certified copy of the resolution or ordinance for the reorganization of a sewerage authority or a county sewer authority as a municipal authority as aforesaid, the municipal authority therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the municipal authority, be conclusively deemed to have been lawfully and properly created, organized and established and authorized to transact business and exercise its powers under this act. A copy of any such certified resolution or ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and shall be conclusive evidence of due and proper filing thereof as aforesaid.

L.1957, c. 183, p. 642, s. 7, eff. Aug. 22, 1957. Amended by L.1977, c. 384, s. 7, eff. Feb. 10, 1978.



Section 40:14B-8 - Filing Of Resolution Appointing Authority Member

40:14B-8. Filing of resolution appointing authority member
A copy of each resolution appointing any member of a municipal authority adopted pursuant to this act, duly certified by the appropriate officer of the local unit, may be filed in the office of the Secretary of State. A copy of such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and, except in a suit, action or proceeding directly questioning such appointment, shall be conclusive evidence of the due and proper appointment of the member or members named therein.

L.1957, c. 183, p. 642, s. 8, eff. Aug. 22, 1957.



Section 40:14B-9 - Single Authority

40:14B-9. Single authority
No governing body of any county which may create any municipal authority pursuant to this act or which records the reorganization of any preexisting sewerage authority or county sewer authority as a municipal authority pursuant to this act, shall thereafter create any other municipal authority or a sewerage authority. No governing body (1) of any county which shall have created any sewerage authority or any county sewer authority, or (2) of a municipality constituting the whole or any part of the district of a municipal authority or of the district of a sewerage authority, or (3) of any municipality constituting the whole or any part of the sewerage district of a county sewer authority which shall have entered into a contract or contracts with such municipality, shall create or join in the creation of a municipal authority or a sewerage authority except subject to the rights (if any) of the holders of any bonds or other obligations of such other authority then outstanding and upon the written consent of such other authority and in accordance with the terms and conditions of such consent, and in the event such consent be given and a municipal authority or sewerage authority be created pursuant thereto, the terms and conditions of such consent shall thereafter be in all respects binding upon the municipal authority or sewerage authority so created and the county or municipality creating or joining in the creation of the same, and any water supply or distribution system, solid waste system, system of sewers or sewage disposal plants or hydroelectric system constructed or maintained in conformity with the terms and conditions of such consent by the municipal authority or sewerage authority so created shall be deemed not to be competitive with the utility system of the said other authority giving such consent.

L.1957, c. 183, p. 642, s. 9, eff. Aug. 22, 1957. Amended by L.1977, c. 384, s. 8, eff. Feb. 10, 1978; L.1980, c. 34, s. 5, eff. June 6, 1980.



Section 40:14B-10 - Limited Area

40:14B-10. Limited area
In the event that prior to the creation of a municipal authority of a county the governing body of any municipality located in said county shall have created or joined in the creation of a municipal authority or a sewerage authority, the area within the territorial limits of such municipality shall not be part of the district of the municipal authority of said county.

L.1957, c. 183, p. 643, s. 10, eff. Aug. 22, 1957.



Section 40:14B-11 - Election Of Municipalities Within County To Become Part Of County District

40:14B-11. Election of municipalities within county to become part of county district
Within 10 days after the filing in the office of the Secretary of State of a certified copy of a resolution for the creation of a municipal authority adopted by the governing body of any county pursuant to this act, a copy of such resolution, duly certified by the appropriate officer of the county, shall be filed in the office of the clerk of each municipality within the county. In the event that the governing body of any such municipality shall, within 60 days after such filing in the office of the Secretary of State, adopt a resolution determining that such municipality shall not be a part of the district of such municipal authority and file a copy thereof, duly certified by its clerk, in the office of the Secretary of State, the area within the territorial limits of such municipality shall not thereafter be part of such district, but at any time after the adoption of such resolution unless such municipality shall then constitute the whole or any part of any other district, the governing body of such municipality may, by ordinance duly adopted, determine that such area shall again be a part of such district of such municipal authority and if thereafter a copy of such ordinance duly certified by the appropriate officer of such municipality, together with a certified copy of a resolution of such municipal authority approving such ordinance, shall be filed in the office of the Secretary of State, then from and after such filing the area within the territorial limits of such municipality shall again be part of such district.

L.1957, c. 183, p. 643, s. 11, eff. Aug. 22, 1957.



Section 40:14B-12 - Separations From Districts

40:14B-12. Separations from districts
The governing body of any municipality constituting less than the whole of the district of a municipal authority may at any time adopt an ordinance requesting that such municipality shall no longer be a part of such district, and if thereafter a copy of such ordinance duly certified by the appropriate officer of such municipality, together with a certified copy of a resolution of such municipal authority approving and consenting to such ordinance and stating either that such municipal authority has no debts or obligations outstanding or that all creditors or other obligees of such municipal authority have consented to such ordinance, shall be filed in the office of the Secretary of State, then from and after such filing the area within the territorial limits of such municipality shall not be part of such district.

L.1957, c. 183, p. 644, s. 12, eff. Aug. 22, 1957.



Section 40:14B-13 - Dissolution Of Authority

40:14B-13. Dissolution of authority
The governing body of any local unit which has created or caused the organization of a municipal authority pursuant to section 4 or section 6 of this act may, in the case of a county by resolution duly adopted or in the case of a municipality by ordinance duly adopted, dissolve such municipal authority on the conditions set forth in this section. The governing bodies of 2 or more local units which have created a municipal authority pursuant to section 5 of this act may, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, dissolve such municipal authority on the conditions set forth in this section. Such a municipal authority may be dissolved on condition that (1) either the members of such authority have not been appointed or the municipal authority, by resolution duly adopted, consents to such dissolution, and (2) the municipal authority has no debts or obligations outstanding. Upon the dissolution of any municipal authority in the manner provided in this section, the governing body or bodies dissolving such municipal authority shall be deemed never to have created or joined in the creation of a municipal authority. A copy of each resolution or ordinance for the dissolution of a municipal authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the resolution or ordinance or of certified copies of the parallel ordinances for the dissolution of a municipal authority as aforesaid and upon proof either that such municipal authority had no debts or obligations outstanding at the time of the adoption of such resolution, ordinance or ordinances, or that all creditors or other obligees of such municipal authority have consented to such resolution, ordinance or ordinances the municipal authority therein referred to shall be conclusively deemed to have been lawfully and properly dissolved and the property of the municipal authority shall be vested in the local unit or units. A copy of any such certified resolution or ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action, or proceeding, and shall be conclusive evidence of due and proper filing thereof as aforesaid.

L.1957, c. 183, p. 645, s. 13, eff. Aug. 22, 1957.



Section 40:14B-13.1 - New Sewerage System Authorized

40:14B-13.1. New sewerage system authorized
Notwithstanding the provisions of P.L. 1957, c. 183 (C. 40:14B-1 et seq.) or any other law to the contrary, the governing body of any municipality located in a county of the third class having a county population of at least 80,000 persons but not more than 85,000 persons according to the most recent federal decennial census, which municipality has created, participated in the creation of or joined a municipal utilities authority or has entered into a contract with a municipal utilities authority for the treatment and disposal of sewage within the whole or portions of the municipality pursuant to section 49 of P.L. 1957, c. 183 (C. 40:14B-49), may, pending the dissolution of the authority in accordance with the provisions of section 13 of P.L. 1957, c. 183 (C. 40:14B-13) and the provisions of the "Local Authorities Fiscal Control Law," P.L. 1983, c. 313 (C. 40A:5A-1 et seq.), and pursuant to a duly adopted ordinance therefor, commence in its own name or by creating another municipal utilities authority pursuant to law the acquisition, construction, maintenance and operation of a new sewerage system, including the expenditure of its own moneys for the costs related thereto, for the purposes of the provision of adequate sewage collection, treatment, purification and disposal service within the municipality. Any actions undertaken by the governing body of the municipality must be consistent with the "Water Quality Planning Act," P.L. 1977, c. 75 (C. 58:11A-1 et seq.) and with P.L. 1970, c. 33 (C. 13:1D-1 et seq.).

L. 1986, c. 110, s. 1, eff. Sept. 23, 1986.



Section 40:14B-14 - Powers Vested In Members, Quorum; Minutes, Approval.

40:14B-14 Powers vested in members, quorum; minutes, approval.

14. a. The powers of a municipal authority shall be vested in the members thereof in office from time to time. A majority of the entire authorized membership of the municipal authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the municipal authority at any meeting of the members thereof by vote of a majority of the members present, unless in any case the by-laws of the municipal authority shall require a larger number.

b.The minutes of every meeting of an authority created by a county organized pursuant to the provisions of the "county executive plan" of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.) shall be delivered by the end of the fifth business day following the meeting, except as otherwise provided in subsection d. of this section, by and under the certification of the secretary of the authority to the county executive. Except as otherwise provided in subsection d. of this section, no action taken at a meeting by the members of an authority shall be effective until approved by the county executive or until 10 days after the copy of the minutes shall have been delivered. If, within the 10-day period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at a meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 10 days of the receipt of the veto action. The county executive may approve all or any part of an action taken at a meeting prior to the expiration of the 10-day period. If the county executive takes no action with respect to the minutes within the 10-day period, the minutes shall be deemed to be approved. The veto powers accorded under this subsection shall not affect in any way the covenants contained in the bond indentures of the authority, or any collective bargaining agreement or binding arbitration decisions affecting employees of the authority.

c.No resolution or other action of the authority providing for the issuance or refunding of bonds or other financial obligations shall be adopted or otherwise made effective by the authority without the prior approval in writing of the county executive. This power shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection shall in any way limit, restrict or alter the obligations or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

d.If two-thirds or more of the members of an authority make a determination that an action taken at a meeting is in response to an emergency situation, a copy of the minutes of that meeting shall be delivered to the county executive as soon as practicable following the meeting and the county executive shall have up to 24 hours after the copy of the minutes has been delivered to approve or veto the minutes of that meeting. If the county executive takes no action with respect to the minutes within the 24-hour period, the minutes shall be deemed approved. If, within the 24-hour period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at the meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 48 hours of the receipt of the veto action.

e.The minutes of every meeting of an authority created by a county which has not adopted the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), shall be delivered by the end of the fifth business day following the meeting, by and under the certification of the secretary of the authority to each member of the county board of freeholders. No action taken at a meeting by the members of an authority shall be effective if within 10 days after the copy of the minutes shall have been delivered to each member of the board of freeholders, such action is vetoed by the director of the board of freeholders, with the concurrence of a majority of the members of the board of freeholders. If, within the 10-day period, the board of freeholders returns to the authority the copy of the minutes with a veto of any action taken by the authority or any of the authority's members thereof at a meeting, that action shall be of no effect. If the director takes no action with respect to the minutes within the 10-day period, the minutes shall be deemed to be approved. The veto power accorded under this subsection shall not affect in any way the covenants contained in the bond indentures of the authority, or any collective bargaining agreement or binding arbitration decisions affecting employees of the authority.

L.1957, c.183, s.14; amended 1995, c.91, s.3; 2010, c.52, s.3.



Section 40:14B-15 - Conflicting Interests

40:14B-15. Conflicting interests
No member, officer or employee of a municipal authority shall have or acquire any interest, direct or indirect, in the utility system or in any property included or planned to be included in the utility system or in any contract or proposed contract for materials or services to be furnished to or used by the municipal authority, but neither the holding of any office or employment in the government of any county or municipality or under any law of the State nor the owning of any property within the State shall be deemed a disqualification for membership in or employment by a municipal authority, and members of the governing body of a local unit may be appointed by such governing body and may serve as members of a municipal authority.

L.1957, c. 183, p. 646, s. 15, eff. Aug. 22, 1957.



Section 40:14B-16 - Term Of Member; Removal; Hearing

40:14B-16. Term of member; removal; hearing
Each member of a municipal authority shall hold office for the term for which he was appointed and until his successor has been appointed and has qualified. A member of a municipal authority may be removed only by the governing body by which he was appointed and only for inefficiency or neglect of duty or misconduct in office and after he shall have been given a copy of the charges against him and, not sooner than 10 days thereafter, had opportunity in person or by counsel to be heard thereon by such governing body.

L.1957, c. 183, p. 646, s. 16, eff. Aug. 22, 1957.



Section 40:14B-17 - Compensation To Members

40:14B-17. Compensation to members
A municipal authority may reimburse its members for necessary expenses incurred in the discharge of their duties. The resolution, ordinance or parallel ordinances for the creation of a municipal authority or for the reorganization of a sewerage authority as a municipal authority may provide that the members of the municipal authority may receive compensation for their services within an annual and other limitations to be stated in such resolution, ordinance or parallel ordinances, and in that event, each member may receive from the municipal authority such compensation for his services as the municipal authority may determine within the limitations stated in such resolution, ordinance or parallel ordinances. The said provisions or limitations stated in any such resolution, ordinance or parallel ordinances may be amended or added by subsequent resolution, ordinance or parallel ordinances, as the case may be, but no reduction of any such limitation shall be effective as to any member of the municipal authority then in office except upon the written consent of such member. No member of any municipal authority shall receive any compensation for his services except as provided in this section.

L.1957, c. 183, p. 647, s. 17, eff. Aug. 22, 1957.



Section 40:14B-18 - Employees Of Municipal Authorities

40:14B-18. Employees of municipal authorities
Every municipal authority, upon the first appointment of its members and thereafter on or after February 1 in each year, shall annually elect from among its members a chairman and a vice-chairman, who shall hold office until February 1 next ensuing and until their respective successors have been appointed and have qualified. Every municipal authority may also appoint and employ, full- or part-time, a secretary, an executive director, managerial personnel, technical advisors and experts, professional employees, and persons who shall render professional services as set forth in section 5 of P.L. 1971, c. 198 (C. 40A:11-5), as the authority may determine necessary for its efficient operations, and it shall determine their qualifications, terms of office, for periods not to exceed five years, duties and compensation and enter into contracts therefor, for periods not to exceed five years, as it deems necessary. Such municipal authority may also appoint and employ such other agents and employees as it may require and determine their duties and compensation. The provisions of this section with regard to terms shall not apply to the positions of general counsel and consulting engineer. The appointing and employing powers of the municipal authority set forth in this section shall be exercised without regard to the provisions of Title 11 of the Revised Statutes; provided, however, that any municipal authority which, prior to the effective date of this amendatory act, has accepted the jurisdiction of the Department of Civil Service, other than by reason of compliance with a court order, shall continue to be subject to the provisions of Title 11.

L. 1957, c. 183, p. 647, s. 18, eff. Aug. 22, 1957. Amended by L. 1981, c. 493, s. 1, eff. Jan. 12, 1982; L. 1985, c. 537, s. 2, eff. Jan. 21, 1986.



Section 40:14B-19 - Purposes, Acquisition Of Facilities; Alternative Electrical Energy.

40:14B-19 Purposes, acquisition of facilities; alternative electrical energy.

19. (a) The purposes of every municipal authority shall be (1) the provision and distribution of an adequate supply of water for the public and private uses of the local units, and their inhabitants, within the district, and (2) the relief of waters in or bordering the State from pollution arising from causes within the district and the relief of waters in, bordering or entering the district from pollution or threatened pollution, and the consequent improvement of conditions affecting the public health, (3) the provision of sewage collection and disposal service within or without the district, and (4) the provision of water supply and distribution service in such areas without the district as are permitted by the provisions of this act, and (5) the provision of solid waste services and facilities within or without the district in a manner consistent with the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) and in conformance with the solid waste management plans adopted by the solid waste management districts created therein, and (6) the generation, transmission and sale of hydroelectric power at wholesale, (7) the operation and maintenance of utility systems owned by other governments located within the district through contracts with said governments, and (8) in the case of an authority that is a pilot county utilities authority, to fund improvements to county infrastructure pursuant to the provisions of subsection b. of section 40 of P.L.1957, c.183 (C.40:14B-40).

(b)Every municipal authority is hereby authorized, subject to the limitations of this act, to acquire, in its own name but for the local unit or units, by purchase, gift, condemnation or otherwise, lease as lessee, and, notwithstanding the provisions of any charter, ordinance or resolution of any county or municipality to the contrary, to construct, maintain, operate and use such reservoirs, basins, dams, canals, aqueducts, standpipes, conduits, pipelines, mains, pumping and ventilating stations, treatment, purification and filtration plants or works, trunk, intercepting and outlet sewers, water distribution systems, waterworks, sources of water supply and wells at such places within or without the district, such compensating reservoirs within a county in which any part of the district lies, and such other plants, structures, boats and conveyances, as in the judgment of the municipal authority will provide an effective and satisfactory method for promoting purposes of the municipal authority.

(c)Every municipal authority is hereby authorized and directed, when in its judgment its sewerage system or any part thereof will permit, to collect from any and all public systems within the district all sewage and treat and dispose of the same in such manner as to promote purposes of the municipal authority.

(d)Every municipal utilities authority is authorized to promote the production and use of alternative electrical energy by contracting with producers of alternative electrical energy for the installation, construction, maintenance, repair, renewal, relocation, or removal of alternative electrical energy systems, and for the purchase of excess alternative electrical energy generated by a producer of alternative electrical energy. Any purchase or sale of alternative electrical energy where such energy is distributed using the infrastructure of a public utility, as that term is defined in R.S.48:2-13, shall include the payment by the purchaser of all relevant non-bypassable charges as provided for in the "Electric Discount and Energy Competition Act," P.L.1999, c.23 (C.48:3-49 et al.).

L.1957,, c.183, s.19; amended 1977, c.384, s.9; 1980, c.34, s.6; 2007, c.306, s.2; 2013, c.190, s.4.



Section 40:14B-20 - Powers.

40:14B-20 Powers.

20.Every municipal authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall have perpetual succession and have the following powers:

(1)To adopt and have a common seal and to alter the same at pleasure;

(2)To sue and be sued;

(3)In the name of the municipal authority and on its behalf, to acquire, hold, use and dispose of its service charges and other revenues and other moneys;

(4)In the name of the municipal authority but for the local unit or units, to acquire, rent, hold, lease as lessor, use and dispose of other personal property for the purposes of the municipal authority;

(5)In the name of the municipal authority but for the local unit or units and subject to the limitations of this act, to acquire by purchase, gift, condemnation or otherwise, or lease as lessee, real property and easements therein, necessary or useful and convenient for the purposes of the municipal authority, and subject to mortgages, deeds of trust or other liens, or otherwise, and to hold, lease as lessor, and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the municipal authority;

(6)To produce, develop, purchase, accumulate, distribute and sell water and water services, facilities and products within or without the district, provided that no water shall be sold at retail in any municipality or county without the district unless the governing body of such municipality or county shall have adopted a resolution requesting the municipal authority to sell water at retail in such municipality or county, and the board of public utility commissioners shall have approved such resolution as necessary and proper for the public convenience;

(7)To provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(8)To accept gifts or grants of real or personal property, money, material, labor or supplies for the purposes of the municipal or county authority, and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

(9)To enter on any lands, waters or premises for the purpose of making surveys, borings, soundings and examinations for the purposes of the municipal authority, and whenever the operation of a septic tank or other component of an on-site wastewater system shall result in the creation of pollution or contamination source on private property such that under the provisions of R.S.26:3-49, a local board of health would have the authority to notify the owner and require said owner to abate the same, representatives of an authority shall have the power to enter, at all reasonable times, any premises on which such pollution or contamination source shall exist, for the purpose of inspecting, rehabilitating, securing samples of any discharges, improving, repairing, replacing, or upgrading such septic tank or other component of an on-site wastewater system;

(10) To establish an inspection program to be performed at least once every three years on all on-site wastewater systems installed within the district which inspection program shall contain the following minimum notice provisions: (i) not less than 30 days prior to the date of the inspection of any on-site wastewater system as described herein, the authority shall notify the owner and resident of the property that the inspection will occur; and (ii) not less than 60 days prior to the date of the performance of any work other than an inspection, the municipal authority shall provide notice to the owner and resident of the property in which the work will be performed. The notice to be provided to such owner and resident under this subsection shall include a description of the deficiency which necessitates the work and the proposed remedial action, and the proposed date for beginning and duration of the contemplated remedial action;

(11) To prepare and file in the office of the municipal authority records of all inspections, rehabilitation, maintenance, and work, performed with respect to on-site wastewater disposal systems;

(12) To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of the utility system and any other of its properties, and to amend the same;

(13) To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contracts with any person;

(14) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the municipal authority or to carry out any power expressly given in this act subject to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.);

(15) To extend credit or make loans to any person for the planning, designing, acquiring, constructing, reconstructing, improving, equipping, furnishing, and operating by that person of any part of a solid waste system, sewage treatment system, wastewater treatment or collection system for the provision of services and facilities within or without the district, which in the case of a solid waste system shall be in a manner consistent with the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) and in conformance with the solid waste management plans adopted by the solid waste management districts created therein. The credits or loans may be secured by loan and security agreements, mortgages, leases and any other instruments, upon such terms as the authority shall deem reasonable, including provision for the establishment and maintenance of reserve and insurance funds, and to require the inclusion in any mortgage, lease, contract, loan and security agreement or other instrument, provisions for the construction, use, operation and maintenance and financing of that part of the aforementioned systems as the authority may deem necessary or desirable;

(16) Upon the request of a customer: (i) to offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by the municipal authority to its customers and any additional information sent by the municipal authority to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and (ii) to provide the customer the option of paying any such periodic bill via electronic means; and

(17) In the case of an authority that is a pilot county utilities authority, to fund improvements to county infrastructure pursuant to the provisions of subsection b. of section 40 of P.L.1957, c.183 (C.40:14B-40).

L.1957, c.183, s.20; amended 1975, c.96, s.4; 1980, c.77, s.4; 1984, c.178, s.2; 2010, c.91, s.2; 2013, c.190, s.5.



Section 40:14B-20.1 - Interest On Deposits With Municipal Authorities

40:14B-20.1. Interest on deposits with municipal authorities
Whenever a municipal authority requires a person to deposit an amount of money exceeding $5,000.00 for professional services employed by the municipal authority, for municipal authority inspection fees or to satisfy any performance or maintenance guarantee requirements, the money, until repaid or applied to the purposes for which it is deposited, including the person's portion of the interest earned thereon, except as otherwise provided in this section, shall continue to be the property of the person and shall be held in trust by the municipal authority. Money deposited shall be held in escrow. The municipal authority receiving the money shall deposit it in a banking institution or savings and loan association in this State insured by an agency of the federal government, or in any other fund or depository approved for such deposits by the State, in an account bearing interest at a minimum at the rate currently paid by the institution or depository on time or savings deposits. The municipal authority shall notify the person in writing of the name and address of the institution or depository in which the deposit is made and the amount of the deposit. The municipal authority shall not be required to refund an amount of interest paid on a deposit which does not exceed $100.00 for the year. If the amount of interest exceeds $100.00, that entire amount shall belong to the person and shall be refunded to him by the municipal authority annually or at the time the deposit is repaid or applied to the purposes for which it was deposited, as the case may be; except that the municipal authority may retain for administrative expenses a sum equivalent to no more than 33 1/3% of that entire amount, which shall be in lieu of all other administrative and custodial expenses.

The provisions of this act shall apply only to that interest earned and paid on a deposit after the effective date of this act.

L. 1985, c. 316, s. 1, eff. Aug. 28, 1985.



Section 40:14B-20.2 - Service Charge By Utility Authority For Returned Check

40:14B-20.2. Service charge by utility authority for returned check
2. a. A utilities authority created pursuant to the provisions of P.L.1957, c.183 (C.40:14B-1 et seq.) may, by resolution, provide for the imposition of a service charge to be added to any account owing to the authority, if payment tendered on the account was by a check or other written instrument which was returned for insufficient funds.

b. The service charge for a check or other written instrument returned for insufficient funds shall be determined and set by resolution from time to time, but shall not exceed $20 per check or other written instrument.

c. Any service charge authorized by this section shall be collected in the same manner prescribed by law for the collection of the account for which the check or other written instrument was tendered. In addition, the authority may require future payments to be tendered in cash or by certified or cashier's check.

L.1994,c.124,s.2.



Section 40:14B-20.3 - Use Of Municipal Utilities Authority Funds For Joint Acquisition Of Land For Recreation, Conservation Purposes.

40:14B-20.3 Use of municipal utilities authority funds for joint acquisition of land for recreation, conservation purposes.

1. a. A municipal utilities authority may expend any of its funds for the joint acquisition of land for recreation and conservation purposes with a municipality, notwithstanding the participation of any other public entity in the purchase, provided that the transaction does not violate any federal or State law and has a direct nexus to, and substantially furthers the core mission of, the municipal utilities authority.

b.Nothing in this section shall interfere with or limit the oversight authority of any State agency over a municipal utilities authority.

c.For the purposes of this section, "recreation and conservation purposes" means the use of lands for beaches, biological or ecological study, boating, camping, fishing, forests, greenways, hunting, natural areas, parks, playgrounds, protecting historic properties, water reserves, watershed protection, wildlife preserves, active sports, or a similar use for either public outdoor recreation or conservation of natural resources, or both.

L.2001,c.283,s.1.



Section 40:14B-21 - Water Service Charges.

40:14B-21 Water service charges.

21. a. Every municipal authority is hereby authorized to charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "water service charges") for direct or indirect connection with, or the use, products or services of, the water system, or for sale of water or water supply services, water supply facilities or products. Such water service charges may be charged to and collected from any person contracting for such connection or use, products or services or for such sale or from the owner or occupant, or both of them, of any real property which directly or indirectly is or has been connected with the water system or to which directly or indirectly has been supplied or furnished such use, products or services of the water system or water or water supply services, water supply facilities or products, and the owner of any such real property shall be liable for and shall pay such water service charges to the municipal authority at the time when and place where such water service charges are due and payable. Such rents, rates, fees and charges shall as nearly as the municipal authority shall deem practicable and equitable be uniform throughout the district for the same type, class and amount of use, products or services of the water system, except as permitted by section 1 of P.L.1992, c.215 (C.40:14B-22.2), and may be based or computed either on the consumption of water on or in connection with the real property, or on the number and kind of water outlets on or in connection with the real property, or on the number and kind of plumbing fixtures or facilities on or in connection with the real property, or on the number of persons residing or working on or otherwise connected or identified with the real property, or on the capacity of the improvements on or connected with the real property, or on any other factors determining the type, class and amount of use, products or services of the water system supplied or furnished, or on any combination of such factors, and may give weight to the characteristics of the water or water services, facilities or products and, as to service outside the district, any other matter affecting the cost of supplying or furnishing the same, including the cost of installation of necessary physical properties.

Every municipal authority that furnishes water supply services or operates water supply facilities shall establish a rate structure that provides for uniform water service charges for water supply service and fire protection systems.

No municipal authority may impose standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter.

Nothing in this section shall preclude a municipal authority from requiring separate dedicated service lines for fire protection. A municipal authority may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

b.In addition to any such water service charges, a separate charge in the nature of a connection fee or tapping fee, in respect of each connection of any property with the water system, may be imposed upon the owner or occupant of the property so connected. Such connection charges shall be uniform within each class of users, except as provided by section 5 of P.L.2005, c.29 (C.40:14B-22.3) and except as provided by section 5 of P.L.2005, c.173 (C.40:14B-22.4), and the amount thereof shall not exceed the actual cost of the physical connection, if made by the authority, plus an amount computed in the following manner to represent a fair payment toward the cost of the system:

(1)The amount representing all debt service, including but not limited to sinking funds, reserve funds, the principal and interest on bonds, and the amount of any loans and interest thereon, paid by a municipal authority to defray the capital cost of developing the system as of the end of the immediately preceding fiscal year of the authority shall be added to all capital expenditures made by the authority not funded by a bond ordinance or debt for the development of the system as of the end of the immediately preceding fiscal year of the authority.

(2)Any gifts, contributions or subsidies to the authority received from, and not reimbursed or reimbursable to any federal, State, county or municipal government or agency or any private person, and that portion of amounts paid to the authority by a public entity under a service agreement or service contract which is not repaid to the public entity by the authority, shall then be subtracted.

(3)The remainder shall be divided by the total number of service units served by the authority at the end of the immediately preceding fiscal year of the authority, and the results shall then be apportioned to each new connector according to the number of service units attributed to that connector, to produce the connector's contribution to the cost of the system. In attributing service units to each connector, the estimated average daily flow of water for the connector shall be divided by the average daily flow of water to the average single family residence in the authority's district, to produce the number of service units to be attributed.

c.The connection fee shall be recomputed at the end of each fiscal year of the authority, after a public hearing is held in the manner prescribed in section 23 of P.L.1957, c.183 (C.40:14B-23). The revised connection fee may be imposed upon those who subsequently connect in that fiscal year to the system. The combination of such connection fee or tapping fee and the aforesaid water service charges all meet the requirements of section 23 of P.L.1957, c.183 (C.40:14B-23).

d.The foregoing notwithstanding, no municipal authority shall impose any charges or fees in excess of the cost of water actually used for any sprinkler system required to be installed in any residential health care facility pursuant to the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.) and regulations promulgated thereunder or in any rooming or boarding house pursuant to the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et al.) and regulations promulgated thereunder. Nothing herein shall preclude any municipal authority from charging for the actual cost of water main connections, except as provided by section 5 of P.L.2005, c.29 (C.40:14B-22.3) and except as provided by section 5 of P.L.2005, c.173 (C.40:14B-22.4).

L.1957,c.183,s.21; amended 1977, c.441; 1981, c.514, s.5; 1985, c.526, s.2; 1994, c.78, s.3; 2003, c.278, s.1; 2005, c.29, s.3; 2005, c.173, s.3.



Section 40:14B-21.1 - Hydroelectric Power; Sale At Wholesale; Authority To Charge And Collect Rents, Rates, Fees Or Other Charges

40:14B-21.1. Hydroelectric power; sale at wholesale; authority to charge and collect rents, rates, fees or other charges
Every municipal authority is hereby authorized to charge and collect rents, rates, fees or other charges for sale of hydroelectric power at wholesale.

L.1980, c. 34, s. 7, eff. June 6, 1980.



Section 40:14B-22 - Sewerage Service Charges.

40:14B-22 Sewerage service charges.

22. Every municipal authority is hereby authorized to charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "sewerage service charges") for direct or indirect connection with, or the use or services of, the sewerage system. Such sewerage service charges may be charged to and collected from any person contracting for such connection or use or services or from the owner or occupant, or both of them, of any real property which directly or indirectly is or has been connected with the sewerage system or from or on which originates or has originated sewage or other wastes which directly or indirectly have entered or may enter the sewerage system, and the owner of any such real property shall be liable for and shall pay such sewerage service charges to the municipal authority at the time when and place where such sewerage service charges are due and payable. Such rents, rates, fees and charges, being in the nature of use or service charges, shall as nearly as the municipal authority shall deem practicable and equitable be uniform throughout the district for the same type, class and amount of use or service of the sewerage system, except as permitted by section 1 of P.L.1992, c.215 (C.40:14B-22.2), and may be based or computed either on the consumption of water on or in connection with the real property, making due allowance for commercial use of water, or on the number and kind of water outlets on or in connection with the real property, or on the number and kind of plumbing or sewerage fixtures or facilities on or in connection with the real property, or on the number of persons residing or working on or otherwise connected or identified with the real property, or on the capacity of the improvements on or connected with the real property, or on any other factors determining the type, class and amount of use or service of the sewerage system, or on any combination of any such factors, and may give weight to the characteristics of the sewage and other wastes and any other special matter affecting the cost of treatment and disposal of the same, including chlorine demand, biochemical oxygen demand, concentration of solids and chemical composition, and, as to service outside the district, the cost of installation of necessary physical properties.

In addition to any such sewerage service charges, a separate charge in the nature of a connection fee or tapping fee, in respect of each connection of any property with the sewerage system, may be imposed upon the owner or occupant of the property so connected. Such connection charges shall be uniform within each class of users, except as provided by section 5 of P.L.2005, c.29 (C.40:14B-22.3) and except as provided by section 5 of P.L.2005, c.173 (C.44:14B-22.4), and the amount thereof shall not exceed the actual cost of the physical connection, if made by the authority, plus an amount computed in the following manner to represent a fair payment towards the cost of the system:

a.The amount representing all debt service, including but not limited to sinking funds, reserve funds, the principal and interest on bonds, and the amount of any loans and the interest thereon, paid by the municipal authority to defray the capital cost of developing the system as of the end of the immediately preceding fiscal year of the authority shall be added to all capital expenditures made by a municipal authority not funded by a bond ordinance or debt for the development of the system as of the end of the immediately preceding fiscal year of the authority.

b.Any gifts, contributions or subsidies to the authority received from, and not reimbursed or reimbursable to, any federal, State, county or municipal government or agency or any private person, and that portion of amounts paid to the authority by a public entity under a service agreement or service contract which is not repaid to the public entity by the authority, shall then be subtracted.

c.The remainder shall be divided by the total number of service units served by the authority at the end of the immediately preceding fiscal year of the authority, and the results shall then be apportioned to each new connector according to the number of service units attributed to that connector. In attributing service units to each connector, the estimated average daily flow of sewage for the connector shall be divided by the average daily flow of sewage from the average single family residence in the authority's district, to produce the number of service units to be attributed.

The connection fee shall be recomputed at the end of each fiscal year of the authority, after a public hearing is held in the manner prescribed in section 23 of P.L.1957, c.183 (C.40:14B-23). The revised connection fee may be imposed upon those who subsequently connect in that fiscal year to the system.

The combination of such connection fee or tapping fee and the aforesaid sewerage service charges shall meet the requirements of section 23.

L.1957,c.183,s.22; amended 1971, c.298; 1985, c.526, s.3; 1992, c.215, s.2; 2005, c.29, s.4; 2005, c.173, s.4.



Section 40:14B-22.1 - Solid Waste Service Charges

40:14B-22.1. Solid waste service charges
15. Every municipal authority is hereby authorized to charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "solid waste service charges") for the use or services of the solid waste system. Such solid waste service charges may be charged to and collected from any municipality or any person contracting for such use or services or from the owner or occupant, or both of them, of any real property from or on which originates or has originated any solid waste to be treated by the solid waste system of the authority, and the owner of any such real property shall be liable for and shall pay such solid waste service charges to the municipal authority at the time when and place where such solid waste service charges are due and payable. Such rents, rates, fees and charges, being in the nature of use or service charges, shall as nearly as the authority shall deem practicable and equitable be uniform throughout the county for the same type, class and amount of use or service of the solid waste system, except as permitted by section 1 of P.L.1992, c.215 (C.40:14B-22.2), and may be based or computed on any factors determining the type, class and amount of use or service of the solid waste system, and may give weight to the characteristics of the solid waste and any other special matter affecting the cost of treatment and disposal of the same.

L.1977,c.384,s.15; amended 1992,c.215,s.3.



Section 40:14B-22.2 - Reduced, Abated Rents, Rates, Fees For Senior Citizens, Disabled

40:14B-22.2. Reduced, abated rents, rates, fees for senior citizens, disabled
1. Any municipal or county authority may establish within its district rates or schedules which provide for a reduction or total abatement of the rents, rates, fees, or other charges which are charged to or collected from any person residing in the district of the age of 65 or more years, or less than 65 years of age and permanently and totally disabled according to the provisions of the federal Social Security Act, 42 U.S.C. s.301 et seq., or disabled under any federal law administered by the United States Department of Veterans Affairs if the disability is rated as 60% or higher, and the person either is annually eligible to receive assistance under the "Pharmaceutical Assistance to the Aged and Disabled" (PAAD) program, P.L.1975, c.194 (C.30:4D-20 et seq.) or has a total income not in excess of $10,000 per year exclusive of benefits under any one of the following:

a. The federal Social Security Act, 42 U.S.C. s.301 et seq. and all amendments and supplements thereto;

b. Any other program of the federal government or pursuant to any other federal law which provides benefits in whole or in part in lieu of benefits referred to in, or for persons excluded from coverage under subsection a. of this section including, but not limited to, the federal "Railroad Retirement Act of 1974," 45 U.S.C. s.231 et seq., and federal pension, disability and retirement programs; or

c. Pension, disability or retirement programs of any state or its political subdivisions, or agencies thereof, for persons not covered under subsection a. of this section except that, the total amount of benefits to be allowed exclusion by any owner under subsection b. or c. of this section shall not be in excess of the maximum amount of benefits payable to, and allowable for exclusion by, an owner in similar circumstances under subsection a. of this section.

L.1992,c.215,s.1; amended 1994,c.78,s.4.



Section 40:14B-22.3 - Utilities Authority, Reduced Fees For Certain Affordable Housing Projects.

40:14B-22.3 Utilities authority, reduced fees for certain affordable housing projects.

5. a. A county, regional or municipal utilities authority shall establish within its rates or schedules a 50% reduction in the connection fee or tapping fee assessed pursuant to section 21 of P.L.1957, c.183 (C.40:14B-21) for new connections to the water system and a 50% reduction in the connection fee or tapping fee assessed pursuant to section 22 of P.L.1957, c.183 (C.40:14B-22) for new connections to the sewerage system which are to be charged to public housing authorities and to non-profit organizations building affordable housing projects.

b.For units previously connected to the authority's system that were demolished or refurbished to allow for new affordable housing units and for which a connection fee was previously paid, a county, regional or municipal utilities authority shall establish within its rates or schedules a credit against the connection fee or tapping fee to be assessed for connection with the water system or the sewerage system to public housing authorities and non-profit organizations building affordable housing projects. The credit shall be the connection fee or tapping fee previously assessed and paid for connection with the water system or the sewerage system for units previously connected to the authority's system.

c.The connection fee or tapping fee assessable against a public housing authority or non-profit organization, for units previously connected to the authority's system that were demolished or refurbished to allow for new affordable housing units, shall be the lesser of the reduced rate provided for in subsection a. of this section, or the current non-reduced rate applicable to other types of housing developments minus the credit provided under subsection b. of this section for units for which a connection fee or tapping fee was previously paid, provided that said public housing authority or non-profit organization can establish the connection fee or tapping fee was previously assessed and paid for connection with the system. If the same cannot be established, the reduced rate provided for in subsection a. of this section shall be assessed.

L.2005,c.29,s.5.



Section 40:14B-22.4 - Credit Provided By Utilities Authority For Damage Caused By Catastrophic Event.

40:14B-22.4 Credit provided by utilities authority for damage caused by catastrophic event.

5. a. For a unit damaged by a catastrophic event, a county, regional or municipal utilities authority shall provide, within two years after the date of the catastrophic event, a credit for the connection fee or tapping fee assessed pursuant to section 21 of P.L.1957, c.183 (C.40:14B-21) for connection to the water system, or a credit for the connection fee or tapping fee assessed pursuant to section 22 of P.L.1957, c.183 (C.40:14B-22) for connection to the sewerage system, or both, as the case may be, provided that:

(1)the unit was damaged by a catastrophic event during construction or refurbishing of the unit;

(2)the connection fee or tapping fee has been paid; and

(3)the damaged unit is refurbished or replaced with another unit and connected to the water system or the sewerage system, or both, as the case may be, within two years after the date of the catastrophic event.

If the refurbishing of the damaged unit or the construction of the unit replacing the damaged unit expands the water system use or the sewerage system use, or both, as the case may be, the property owner of the refurbished unit or the newly constructed unit, as applicable, shall be credited for any connection fee or tapping fee previously paid for the unit and shall be assessed the difference between the credit and the connection fee or tapping fee, as applicable, for the new class of use.

b.For the purposes of this section, "catastrophic event" means a fire or any declared national, State or municipal emergency or a flood or other natural disaster or event which substantially affects or damages a building or structure; and "unit" means any publicly or privately owned real property that is a building or part of a building that is connected to, or, after construction or refurbishing, is to be connected to, a water system or a sewerage system, or both, as the case may be, and shall include, but shall not be limited to, any building or part of a building leased, operated, or owned by a municipality or a school district

L.2005,c.173,s.5.



Section 40:14B-23 - Municipal Authorities

40:14B-23. Municipal authorities
Every municipal authority shall prescribe and from time to time when necessary revise a schedule of all its service charges, which may provide a single rent, rate, fee or charge for any of its utility charges and which shall comply with the terms of any contract of the municipal authority and may be such that the revenues of the municipal authority will at all times be adequate to pay the expenses of operation and maintenance of the utility system, including reserves, insurance, extensions, and replacements, and to pay the principal of and interest on any bonds and to maintain such reserves or sinking funds therefor as may be required by the terms of any contract of the municipal authority or as may be deemed necessary or desirable by the municipal authority. Said schedule shall thus be prescribed and from time to time revised by the municipal authority after public hearing thereon which shall be held by the municipal authority at least 20 days after notice of the proposed adjustment is mailed to the clerk of each municipality serviced by the authority and publication of notice of the proposed adjustment of the service charges and of the time and place of the public hearing in at least two newspapers of general circulation in the area serviced by the authority. The municipal authority shall provide evidence at the hearing showing that the proposed adjustment of the service charges is necessary and reasonable, and shall provide the opportunity for cross-examination of persons offering such evidence, and a transcript of the hearing shall be made and a copy thereof shall be available upon request to any interested party at a reasonable fee. The municipal authority shall likewise fix and determine the time or times when and the place or places where such service charges shall be due and payable and may require that such service charges shall be paid in advance for periods of not more than one year. A copy of such schedule of service charges in effect shall at all times be kept on file at the principal office of the municipal authority and shall at all reasonable times be open to public inspection.

L. 1957, c. 183, p. 652, s. 23, eff. Aug. 22, 1957. Amended by L. 1977, c. 384, s. 10, eff. Feb. 10, 1978; L. 1981, c. 125, s. 2, eff. April 27, 1981; L. 1985, c. 118, s. 2, eff. April 9, 1985.



Section 40:14B-23.1 - Definitions; Host Community Benefit.

40:14B-23.1 Definitions; host community benefit.

2. a. As used in this section:

"Residential property" means any building or part of a building used, to be used or held for use as a home or residence, together with the land upon which it is situate. A residential property shall include single family dwellings, multifamily dwellings as defined under subsection (k) of section 3 of the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.), and other rental unit property, and individual residences within a horizontal property regime as defined pursuant to the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.), or a condominium as defined pursuant to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), units in a cooperative, and units in a mutual housing corporation;

"Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment, manufactured or mobile home or other unit of housing owned or leased by the corporation or association, or to lease or purchase a unit of housing constructed or to be constructed by the corporation or association;

"Mutual housing corporation" means a corporation not-for-profit, incorporated under the laws of this State on a mutual or cooperative basis within the scope of section 607 of the "National Defense Housing Act," Pub.L.76-849, (42 U.S.C. s. 1521 et seq.), as amended, which acquired a National Defense Housing Project pursuant to that act;

"Qualified resident" means a person who owns, rents or occupies residential property;

"Qualified entity" means a building or facility which is owned and used by:

(1)a public or private school, university, college or seminary for either classroom space or administrative office space;

(2)a church, synagogue or temple for holding religious services, or which is used to house church-, synagogue- or temple- related personnel;

(3)a clinic or hospital, including a residential building which is used to house personnel who are employed by the clinic or hospital;

(4)a nonprofit organization which operates under the provisions of Title 15A of the New Jersey Statutes, for the purposes for which the organization was created, or for administrative office space; or

(5)a business which has less than 10 full-time employees.

b.A city of the second class with a population of more than 79,000 but less than 88,000 according to the latest federal decennial census, located in a county of the second class with a population of more than 455,000 but less than 510,000 according to the latest federal decennial census, and a county or municipal utilities authority whose operations plant is located within the city's boundaries may negotiate a host community benefit for qualified residents and qualified entities within the city. The benefit may be applied against the rate, fee or charge assessed pursuant to section 23 of P.L.1957, c.183 (C.40:14B-23) or the connection fee or tapping fee assessed pursuant to section 21 of P.L.1957, c.183 (C.40:14B-21), or both, at the discretion of the county or municipal utilities authority. The benefit shall be provided as a credit against the individual accounts of the qualified resident or entity, and the county or municipal utilities authority and the city shall negotiate the amount of the benefit. Upon agreement of the parties, the governing body of the city shall adopt an ordinance setting forth the specific requirements under the agreement. In cases in which a qualified resident is not billed directly for the county or municipal utilities authority's services, the city shall, as part of the ordinance setting forth the specific requirements of the agreement, establish procedures under which the owner of the appropriate property shall insure that the qualified resident is compensated for the amount of the credit.

L.1991,c.266,s.2; amended 2002, c.43, s.64.



Section 40:14B-24 - Appropriation Of Funds By Local Unit; Construction, Financing And Operation Of Facilities By Local Unit

40:14B-24. Appropriation of funds by local unit; construction, financing and operation of facilities by local unit
a. Any local unit shall have power, in the discretion of its governing body, to appropriate moneys for the purposes of the municipal authority, and to loan or donate such moneys to the municipal authority in such installments and upon such terms as may be agreed upon between such local unit and the municipal authority.

b. Subject to section 61 of this act (C. 40:14B-60), any local unit shall have the power to authorize as a general improvement or, in the case of a local unit which is a municipality, as a local improvement the construction and financing of any facilities for the collection, treatment and disposal of sewage or for the collection, recycling or disposal of solid waste within the district arising within a district, or any facilities for the distribution of water within a district. Subject to the consent and approval of the municipal authority, such facilities may be operated by the local unit and the local unit may fix rates and charges for the use thereof, in addition to the payment of any special assessments levied by a municipality against lands and real estate specially benefited by such improvements. As provided in section 48 of this act (C. 40:14B-48), such facilities may be acquired and operated by the municipal authority as a part of the utility system, notwithstanding that special assessments may be or may have been levied for such improvements by a municipality.

L.1957, c. 183, p. 653, s. 24, eff. Aug. 22, 1957. Amended by L.1970, c. 209, s. 3, eff. Sept. 30, 1970; L.1977, c. 384, s. 11, eff. Feb. 10, 1978.



Section 40:14B-25 - Bond Resolution

40:14B-25. Bond resolution
For the purpose of raising funds to pay the cost of any part of its utility system or for the purpose of funding or refunding any bonds, a municipal authority shall have power to authorize or provide for the issuance of bonds pursuant to this act. Such municipal authority shall adopt a resolution (in this act sometimes referred to as "bond resolution" ) which shall

(1) describe in brief and general terms sufficient for reasonable identification the utility system or part thereof (in this act sometimes called "project" ) to be constructed or acquired, or describe the bonds which are to be funded or refunded (if any);

(2) state the cost or estimated cost of the project (if any); and

(3) provide for the issuance of the bonds in accordance with section 26 of this act.

L.1957, c. 183, p. 653, s. 25, eff. Aug. 22, 1957.



Section 40:14B-26 - Issuance Of Bonds

40:14B-26. Issuance of bonds
Upon adoption of a bond resolution, a municipal authority shall have power to incur indebtedness, borrow money and issue its bonds for the purpose of financing the project or of funding or refunding the bonds described therein. Such bonds shall be authorized by the bond resolution and may be issued in 1 or more series and shall bear such date or dates, mature at such time or times not exceeding 40 years from the date thereof, bear interest at a rate or rates within such maximum rate (not exceeding 6% per annum), be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the bond resolution may provide.

L.1957, c. 183, p. 654, s. 26, eff. Aug. 22, 1957.



Section 40:14B-27 - Sale Of Bonds

40:14B-27. Sale of bonds
Bonds of a municipal authority may be sold by the municipal authority at public or private sale at such price or prices as the municipal authority shall determine; provided, however, that the interest cost to maturity of the money received for any issue of bonds (computed according to standard tables of bond values) shall not exceed 6% per annum.

L.1957, c. 183, p. 654, s. 27, eff. Aug. 22, 1957.



Section 40:14B-28 - Publication Of Bond Resolution; Limitation On Actions

40:14B-28. Publication of bond resolution; limitation on actions
Any municipal authority may cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of clerk of the governing body of the local unit or units and may thereupon cause to be published in a newspaper published or circulating in the district a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contract provided for by the bond resolution shall be commenced within 20 days after the first publication of such notice. If any such notice shall at any time be published and if no action or proceeding questioning the validity of the creation and establishment of the municipal authority, or the validity or proper authorization of bonds provided for by the bond resolution referred to in said notice, or the validity of any covenants, agreements or contract provided for by said bond resolution shall be commenced or instituted within 20 days after the first publication of said notice, then all residents and taxpayers and owners of property in the district and users of the utility system and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity of the creation and establishment of the municipal authority, or the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said municipal authority shall be conclusively deemed to have been validly created and established and to be authorized to transact business and exercise powers as a municipal authority under this act, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1957, c. 183, p. 654, s. 28, eff. Aug. 22, 1957.



Section 40:14B-29 - Negotiability Of Bonds

40:14B-29. Negotiability of bonds
Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said negotiable instruments law.

L.1957, c. 183, p. 655, s. 29, eff. Aug. 22, 1957.



Section 40:14B-30 - Agreements With Holders Of Bonds

40:14B-30. Agreements with holders of bonds
Any bond resolution of a municipal authority providing for or authorizing the issuance of any bonds may contain provisions, and such municipal authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in such bond resolution to covenant and agree with the several holders of such bonds, as to:

(1) the custody, security, use, expenditure or application of the proceeds of the bonds;

(2) the construction and completion, or replacement, of all or any part of the utility system;

(3) the use, regulation, operation, maintenance, insurance or disposition of all or any part of the utility system, or restrictions on the exercise of the powers of the municipal authority to dispose, or to limit or regulate the use, of all or any part of the utility system;

(4) payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(5) the use and disposition of any moneys of the municipal authority, including revenues (in this act sometimes called "system revenues" ) derived or to be derived from the operation of all or any part of the utility system, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired;

(6) pledging, setting aside, depositing or trusteeing all or any part of the system revenues or other moneys of the municipal authority to secure the payment of the principal of or interest on the bonds or any other obligations or the payment of expenses of operation or maintenance of the utility system, and the powers and duties of any trustee with regard thereto;

(7) the setting aside out of the system revenues or other moneys of the municipal authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(8) determination or definition of the system revenues or of the expenses of operation and maintenance of the utility system;

(9) the rents, rates, fees, or other charges for connection with or the use, products or services of the utility system, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of system revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(10) the assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of the utility system or any obligations having or which may have a lien on any part of the system revenues;

(11) limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the municipal authority;

(12) limitations on the powers of the municipal authority to construct, acquire or operate, or permit the construction, acquisition or operation of, any plants, structures, facilities or properties which may compete or tend to compete with the utility system;

(13) vesting in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the municipal authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 31 of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section 31 of this act or limiting the rights, duties and powers of such trustee;

(14) payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or contract with the holders of the bonds;

(15) the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(16) any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of the bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the municipal authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action, suit or proceeding in any court of competent jurisdiction, or by proceeding in lieu of prerogative writ.

L.1957, c. 183, p. 656, s. 30.



Section 40:14B-31 - Bond Provisions

40:14B-31. Bond provisions
(a) If the bond resolution of a municipal authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of this section, then in the event that there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or in the event that the municipal authority shall fail or refuse to comply with the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any such bonds, and such failure or refusal shall continue for a period of 30 days after written notice to the municipal authority of its existence and nature, the holders of 25% in aggregate principal amount of the bonds and such series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section.

(b) Such trustee may and upon written request of the holders of 25% in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1) By any action, writ, proceeding in lieu of prerogative writ, or other proceeding, enforce all rights of the holders of such bonds, including the right to require the municipal authority to charge and collect service charges adequate to carry out any contract as to, or pledge of, system revenues, and to require the municipal authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3) By action, require the municipal authority to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5) Declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the municipal authority and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(d) In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any service charges and system revenues of the municipal authority pledged for the payment or security of bonds of such series.

L.1957, c. 183, p. 658, s. 31, eff. Aug. 22, 1957.



Section 40:14B-32 - Receivers

40:14B-32. Receivers
If the bond resolution of a municipal authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of section 31 of this act and shall further provide in substance that any trustee appointed pursuant to said section or having the powers of such a trustee shall have the powers provided by this section, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the utility system, and such receiver may enter upon and take possession of the utility system and, subject to any pledge or contract with the holders of such bonds, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of the utility system and proceed with such acquisition, construction, operation, maintenance or reconstruction which the municipal authority is under any obligation to do, and operate, maintain and reconstruct the utility system and fix, charge, collect, enforce and receive the service charges and all system revenues thereafter arising subject to any pledge thereof or contract with the holders of such bonds relating thereto and perform the public duties and carry out the contracts and obligations of the municipal authority in the same manner as the municipal authority itself might do and under the direction of the court.

L.1957, c. 183, p. 660, s. 32, eff. Aug. 22, 1957.



Section 40:14B-33 - Liability On Bonds

40:14B-33. Liability on bonds
Neither the members of the municipal authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State, and bonds or other obligations issued by a municipal authority pursuant to this act shall not be in any way a debt or liability of the State or of any local unit or of any county or municipality and shall not create or constitute any indebtedness, liability or obligation of the State or of any such local unit, county or municipality, either legal, moral or otherwise, and nothing in this act contained shall be construed to authorize any municipal authority to incur any indebtedness on behalf of or in any way to obligate the State or any county or municipality.

L.1957, c. 183, p. 661, s. 33, eff. Aug. 22, 1957.



Section 40:14B-34 - Eminent Domain

40:14B-34. Eminent domain
Every municipal authority is hereby empowered, in its own name but for the local unit or units, to acquire by purchase, gift, grant or devise and to take for public use real property, within or without the district, which may be deemed by the municipal authority necessary for its purposes, including public lands, waters, parks, roads, playgrounds, reservations and public or private rights in waters within or without the district, and any property within or without the district owned by or in which any county, municipality or political subdivision of the State, or public body or agency of such political subdivision, has any right, title or interest. Such municipal authority is hereby empowered to acquire and take such real property, including any such public property or such public interests therein, by condemnation, in the manner provided in P.L.1971, c. 361 (C. 20:3-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter, either in its own name or in the name of any local unit or units, all of the powers of such local unit or units to acquire or take property for public use; provided, however, that, notwithstanding the foregoing or any other provision of this act, no municipal authority shall acquire or take, by condemnation, any real property owned by the State or in which the State has any right, title or interest or real property in use as part of any system of water supply or distribution actually serving 50 or more parcels of real property or real property owned by a municipal or county government or any agency thereof which is utilized as part of a utility system thereby; and provided, further, that, notwithstanding the foregoing or any other provision of this act, no municipal authority shall acquire or take, by condemnation, any real property situate without the district owned or occupied by any county, municipality or other political subdivision of the State, except rights-of-way or easements for the location, construction, maintenance, renewal, relocation and removal of collecting, distribution and transmission pipes, mains, conduits, manholes, gatehouses, appurtenances and other like facilities, and for access thereto.

L.1957, c. 183, p. 661, s. 34, eff. Aug. 22, 1957. Amended by L.1977, c. 384, s. 12, eff. Feb. 10, 1978.



Section 40:14B-40 - Additional Powers.

40:14B-40 Additional powers.

40. a. In addition to other powers conferred by this act or by any other law, and not in limitation thereof, every municipal authority, in connection with construction or operation of any part of a utility system, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (herein called "facilities" ) of any public utility, as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any real property, including public lands, waters, parks, roads, streets, highways, playgrounds and reservations. Whenever in connection with construction or operation of any part of a utility system, any municipal authority shall determine that it is necessary that any such facilities, which now are, or hereafter may be, located in, on, along, over or under any such real property, including public lands, waters, parks, roads, streets, highways, playgrounds and reservations, should be relocated in such real property, including public lands, waters, parks, roads, streets, highways, playgrounds and reservations, or should be removed therefrom, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the municipal authority, provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands or any rights or interest in lands, or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such property, shall be paid by the municipal authority and may be included in the cost of such utility system. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location.

b.In addition to the powers conferred by subsection a. of this section, an authority that is a pilot county utilities authority also shall have the power to fund improvements to county infrastructure in municipalities that are located in the pilot county and are served by the pilot county utilities authority, through the pilot county utilities authority's undesignated fund balance or unreserved retained earnings. Any such infrastructure improvements shall only be made by written agreement between the pilot county utilities authority and the governing body of the pilot county, and only following application to and approval by the Director of Local Government Services in the Department of Community Affairs.

L.1957, c.183, s.40; amended 2013, c.190, s.6.



Section 40:14B-40.1 - Findings, Declarations Relative To Infrastructure Maintenance.

40:14B-40.1 Findings, declarations relative to infrastructure maintenance.

1.The Legislature finds and declares that:

Infrastructure maintenance and repair are vital to the economy and quality of life in the State of New Jersey.

Infrastructure maintenance and repair continue to be insufficiently funded throughout the State.

Property taxes in this State continue to be a serious burden to local property taxpayers and so cannot be relied upon to fund necessary infrastructure maintenance and repairs.

It is in the public interest to develop additional funding sources to provide for necessary maintenance and repair of infrastructure within the State.

County utilities authorities with surplus funds offer one such additional funding source and a pilot program should be developed to explore the efficacy of using those surplus funds for these infrastructure purposes.

L.2013, c.190, s.1.



Section 40:14B-40.2 - Pilot Program To Allow County Utilities Authorities To Fund Infrastructure Improvements.

40:14B-40.2 Pilot program to allow county utilities authorities to fund infrastructure improvements.

2. a. There is established a pilot program to evaluate the efficiency and functionality of allowing county utilities authorities in certain counties, through the use of their undesignated fund balance or unreserved retained earnings, to fund improvements to county infrastructure in municipalities that are located in those counties and that are served by those county utilities authorities, as another method to repair or replace aging county infrastructure through a means other than the local property tax.

b.Under this pilot program created herein, the participating county utilities authorities shall be those created by the pilot counties.

c.Upon application to and approval by the Director of Local Government Services in the Department of Community Affairs, the pilot county utilities authorities shall be permitted to fund improvements within the counties, and each shall report to the Director of Local Government Services annually on the county projects that have been funded by the county utilities authorities.

L.2013, c.190, s.2.



Section 40:14B-41 - Interest On Unpaid Service Charges

40:14B-41. Interest on unpaid service charges
In the event that a service charge of any municipal authority with regard to any parcel of real property shall not be paid as and when due, interest shall accrue and be due to the municipal authority on the unpaid balance at the rate of 1 1/2 % per month until such service charge, and the interest thereon, shall be fully paid to the municipal authority.

L.1957, c. 183, p. 666, s. 41, eff. Aug. 22, 1957. Amended by L.1981, c. 530, s. 2, eff. Jan. 12, 1982.



Section 40:14B-42 - Lien For Service Charge

40:14B-42. Lien for service charge
In the event that a service charge of any municipal authority with regard to any parcel of real property owned by any person other than the State or an agency or subdivision thereof shall not be paid as and when due, the unpaid balance thereof and all interest accruing thereon shall be a lien on such parcel. Such lien shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee or other person except the lien of municipal taxes and shall be on a parity with and deemed equal to the lien on such parcel of the municipality where such parcel is situate for taxes thereon due in the same year and not paid when due. Such lien shall not bind or affect a subsequent bona fide purchaser of such parcel for a valuable consideration without actual notice of such lien, unless the municipal authority shall have filed in the office of the collector or other officer of said municipality charged with the duty of enforcing municipal liens on real property a statement showing the amount and due date of such unpaid balance and identifying such parcel, which identification may be sufficiently made by reference to the assessment map of said municipality. The information shown in such statement shall be included in any certificate with respect to said parcel thereafter made by the official of said municipality vested with the power to make official certificates of searches for municipal liens. Whenever such service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon shall have been fully paid to the municipal authority, such statement shall be promptly withdrawn or canceled by the municipal authority.

L.1957, c. 183, p. 667, s. 42, eff. Aug. 22, 1957.



Section 40:14B-43 - Failure To Pay Service Charge; Shut Off Of Service

40:14B-43. Failure to pay service charge; shut off of service
In the event that any service charge of any municipal authority with regard to any parcel of real property shall not be paid as and when due, the municipal authority, may, in its discretion, enter upon such parcel and cause any connection or connections thereof leading directly or indirectly to or from the utility system to be cut and shut off until such service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon shall be fully paid to the municipal authority.

L.1957, c. 183, p. 667, s. 43, eff. Aug. 22, 1957.



Section 40:14B-44 - Failure To Pay Sewer Service Charge; Shut Off Of Water

40:14B-44. Failure to pay sewer service charge; shut off of water
In the event that a sewer service charge of any municipal authority with regard to any parcel of real property shall not be paid as and when due, the municipal authority may, in accordance with section 57 of this act, cause the supply of water to such parcel by any county, municipality or other person to be stopped or restricted until such sewer service charge and any subsequent sewer service charge with regard to such parcel and all interest accrued thereon shall be fully paid to the municipal authority. If for any reason such supply of water shall not be promptly stopped or restricted as required by section 57 of this act, the municipal authority may itself shut off or restrict such supply and, for that purpose, may enter on any lands, waters or premises of any county, municipality or other person. Such supply of water to such parcel shall, notwithstanding the provisions of this section, be restored or increased if the State Department of Health, upon application of the local board of health or health officer of the municipality where such parcel is situate, shall after public hearing find and shall certify to the municipal authority that the continuance of such stopping or restriction of such supply of water endangers the health of the public in such municipality.

L.1957, c. 183, p. 668, s. 44, eff. Aug. 22, 1957.



Section 40:14B-45 - Enforcement Of Service Charges

40:14B-45. Enforcement of service charges
The collector or other officer of every municipality charged by law with the duty of enforcing municipal liens on real property shall enforce, with and as any other municipal lien on real property in such municipality, all service charges and the lien thereof shown in any statement filed with him by any municipal authority pursuant to section 42 of this act, and shall pay over to the municipal authority the sums or a pro rata share of the sums realized upon such enforcement or upon liquidation of any property acquired by the municipality by virtue of such enforcement.

L.1957, c. 183, p. 668, s. 45, eff. Aug. 22, 1957.



Section 40:14B-46 - Civil Action To Recover Unpaid Service Charge

40:14B-46. Civil action to recover unpaid service charge
In the event that any service charge of a municipal authority shall not be paid as and when due, the unpaid balance thereof and all interest accrued thereon, together with attorneys' fees and costs, may be recovered by the municipal authority in a civil action, and any lien on real property for such service charge and interest accrued thereon may be foreclosed or otherwise enforced by the municipal authority by action or suit in equity as for the foreclosure of a mortgage on such real property.

L.1957, c. 183, p. 669, s. 46, eff. Aug. 22, 1957.



Section 40:14B-47 - Cumulative And Concurrent Rights And Remedies

40:14B-47. Cumulative and concurrent rights and remedies
All rights and remedies granted by this act for the collection and enforcement of service charges shall be cumulative and concurrent.

L.1957, c. 183, p. 669, s. 47, eff. Aug. 22, 1957.



Section 40:14B-48 - Grant Of Utilities To Authority

40:14B-48. Grant of utilities to authority
Any county, by resolution of its governing body, or any municipality, by ordinance of its governing body, or any other person is hereby empowered, without any referendum, to sell, lease, lend, grant or convey to any municipal authority, or to permit any municipal authority to use, maintain or operate as part of the utility system, any real or personal property owned by it, including all or any part of any water supply, water distribution or sewerage facilities, which may be necessary or useful and convenient for the purposes of the municipal authority and accepted by the municipal authority. Any such sale, lease, loan, grant, conveyance or permit may be made with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such county, municipality or other person and which may be agreed to by the municipal authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with holders of bonds, the municipal authority may enter into and perform any and all agreements with respect to property so accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such county, municipality or other person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of the utility system.

L.1957, c. 183, p. 669, s. 48, eff. Aug. 22, 1957.



Section 40:14B-49 - Contracts For Treatment And Disposal Of Sewage Or Solid Waste

40:14B-49. Contracts for treatment and disposal of sewage or solid waste
Any municipal authority for the carrying out and effectuation of its purposes, and (a) any of the local units (b) any other municipality whether within or without the district and (c) any other municipal authority, any sewerage authority or any other public body of the State empowered to treat or dispose of sewage or solid waste (all such local units, municipalities, other municipal authorities, sewerage authorities and other bodies being hereinafter referred to individually as a "governmental unit" ) for fostering the relief of waters in, bordering or entering the territorial area of the governmental unit from pollution or threatened pollution or assisting the municipal authority in carrying out and effectuating its purposes, may enter into a contract or contracts providing for or relating to the collection, treatment and disposal of sewage or solid waste originating in the district or received by the municipal authority, or originating in the territorial area of or collected by the governmental unit, by means of the sewerage or solid waste system or any sewerage or solid waste facilities of the governmental unit or both, and the cost and expense of such collection, treatment and disposal. Any municipal authority for the carrying out and effectuation of its purposes, and (a) any of the local units (b) any other municipality whether within or without the district and (c) any other municipal authority, any sewerage authority or any other public body of the State empowered to sell and supply water (all such local units, municipalities, other municipal authorities, sewerage authorities and other bodies being hereinafter referred to individually as a "governmental unit" ) for fostering the provision and distribution of an adequate supply of water within the territorial area of the governmental unit or assisting the municipal authority in carrying out and effectuating its purposes may enter into a contract or contracts providing for or relating to the sale or supplying of water to such municipal authority or to the governmental unit or to persons or properties within the district or the governmental unit, and the cost and expense of such sale or supplying of water. Any such contract may provide for the payment to the municipal authority by the governmental unit annually or otherwise of such sum or sums of money, computed at fixed amounts or by a formula based on any factors or other matters described in section 21 or section 22 of this act or in any other manner, as said contract or contracts may provide, and may provide that the sum or sums so payable to the municipal authority shall be in lieu of all or any part of the service charges which would otherwise be charged and collected by the municipal authority with regard to persons or real property within the territorial area of the governmental unit. Such contract or contracts may also contain provisions as to the financing and payment of expenses to be incurred by the municipal authority and determined by it to be necessary for its purposes prior to the placing in operation of a sewerage, solid waste or water supply and distribution system and may provide for the payment by the governmental unit to the municipal authority for application to such expenses or indebtedness therefor such sum or sums of money, computed as said contract or contracts may provide and as the governing body (hereinafter described) of the governmental unit shall, by virtue of its authorization of and entry into said contract or contracts, determine to be necessary for the purposes of the municipal authority. Every such contract shall be authorized and entered into under and pursuant to a resolution adopted by the authority in the case of municipal or other authority, an ordinance of the governing body in the case of a municipality, a resolution or ordinance of the governing body in the case of a county, and, in the case of any other public body, a resolution of the commission, council, board or body by whatever name it may be known (in this section sometimes referred to as "governing body" ) having charge of the finances of such public body, but the terms or text of said contract need not be set forth in full or stated in any such resolution or ordinance if the form of said contract is on file in the office of the clerk or other recording officer of the governmental unit or its governing body and the place in fact of such filing is described in the resolution or ordinance. Any such contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by or on behalf of the governmental unit and which may be agreed to by the municipal authority in conformity with its contracts with the holders of any bonds, and shall be valid whether or not an appropriation with respect thereto is made by the governmental unit prior to authorization or execution thereof. Every such governmental unit is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such governmental unit. Subject to any such contracts with the holders of bonds, the municipal authority is hereby authorized to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and, in accordance with any such contract, to waive, modify, suspend or reduce the service charges which would otherwise be charged and collected by the municipal authority with regard to persons or real property within the territorial area of the governmental unit, but nothing in this section or any such contract shall prevent the municipal authority from charging and collecting, as if such contract had not been made, service charges with regard to such persons and real property sufficient to meet any default or deficiency in any payments agreed in such contract to be made by such governmental unit.

L.1957, c. 183, p. 670, s. 49, eff. Aug. 22, 1957. Amended by L.1971, c. 297, s. 1, eff. Aug. 27, 1971; L.1973, c. 192, s. 1, eff. June 28, 1973; L.1977, c. 384, s. 13, eff. Feb. 10, 1978; L.1979, c. 86, s. 14, eff. May 15, 1979.



Section 40:14B-50 - Effectuating Terms Of Contracts

40:14B-50. Effectuating terms of contracts
In order to carry out and effectuate its purposes, any municipal authority, subject to its contracts with the holders of any bonds, is hereby empowered to provide, construct, maintain and operate facilities for the treatment and disposal of industrial wastes originating within or without the district and to enter into a contract or contracts with any person on such terms and conditions as such contract or contracts may contain, providing for or relating to the treatment and disposal of any such industrial wastes. The municipal authority and such person are hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipal authority or person.

L.1957, c. 183, p. 671, s. 50, eff. Aug. 22, 1957.



Section 40:14B-51 - Connections With Or Closing Off Other Public Facilities

40:14B-51. Connections with or closing off other public facilities
In order to carry out and effectuate its purposes, every municipal authority is hereby authorized to enter upon and connect with any existing public drains, sewers, conduits, pipelines, pumping and ventilating stations and sewage treatment plants or works or any other public property of a similar nature within the district and, if deemed necessary by the municipal authority, close off and seal outlets and outfalls therefrom. No municipal authority shall, however, take permanent possession or make permanent use of any such sewage treatment plant or works unless it acquires the same.

L.1957, c. 183, p. 671, s. 51, eff. Aug. 22, 1957.



Section 40:14B-52 - Use Of Public Places

40:14B-52. Use of public places
In order to carry out and effectuate its purposes, every municipal authority is hereby authorized to construct, maintain and operate its utility system along, over, under and in any streets, alleys, highways and other public places within or without the district, doing no unnecessary injury thereto and making no unnecessary interruption in or interference with the public use of such places and restoring the same to their former usefulness and condition within a reasonable time.

L.1957, c. 183, p. 672, s. 52, eff. Aug. 22, 1957.



Section 40:14B-53 - Availability Of Maps, Plans, Specifications, Records, Books And Accounts

40:14B-53. Availability of maps, plans, specifications, records, books and accounts
Each county and municipality within the district, and every person owning or operating any sewer or drain or any system of water distribution serving 3 or more parcels of real property in the district, shall at the request and expense of the municipal authority make available to the municipal authority any and all of its maps, plans, specifications, records, books, accounts or other data or things deemed necessary by the municipal authority for its purposes.

L.1957, c. 183, p. 672, s. 53, eff. Aug. 22, 1957.



Section 40:14B-54 - Payment Of Service Charges Owed By Public Bodies

40:14B-54. Payment of service charges owed by public bodies
Each county, municipality and other public body shall promptly pay to any municipal authority all service charges which the municipal authority may charge to it, as owner or occupant of any real property, in accordance with section 21 or section 22 of this act, and shall provide for the payment thereof in the same manner as other obligations of such county, municipality or public body.

L.1957, c. 183, p. 672, s. 54, eff. Aug. 22, 1957.



Section 40:14B-55 - Connections With Sewerage System Required

40:14B-55. Connections with sewerage system required
Each county, municipality and other person owning or operating any sewer or drain which serves 3 or more parcels of real property in the district and which discharges or is designed to discharge sewage into waters in or bordering the State shall, upon notice from the municipal authority of its availability and a proposed point of connection with the sewerage system, cause such sewer or drain to be connected with the sewerage system at such point and in such manner as the municipal authority may specify and shall thereafter cause said sewer or drain to discharge into the sewerage system.

L.1957, c. 183, p. 672, s. 55, eff. Aug. 22, 1967.



Section 40:14B-56 - Reports By Water Distributors Within District

40:14B-56. Reports by water distributors within district
Each county, municipality and other person owning or operating any system of water distribution serving 3 or more parcels of real property in the district shall, from time to time after request therefor by the municipal authority, deliver to the municipal authority copies of the records made by it in the regular course of business of the amount of water supplied by it to every such parcel of real property in the district. Such copies shall be delivered to the municipal authority within 60 days after the making of such records, and the municipal authority shall pay the reasonable cost of preparation and delivery of such copies.

L.1957, c. 183, p. 673, s. 56, eff. Aug. 22, 1957.



Section 40:14B-57 - Stoppage Of Water By Water Distributor

40:14B-57. Stoppage of water by water distributor
Each county and municipality owning or operating any system of water distribution serving 3 or more parcels of real property in the district shall, and every other person owning or operating any such system may and is hereby authorized to enter into and perform a contract with the municipal authority that it will, upon request by the municipal authority specifying a parcel of real property in the district with regard to which a service charge under section 22 of this act is unpaid, cause the supply of water from its system to such parcel of real property to be stopped or restricted, as the municipal authority may request, until such service charge and any subsequent service charge with regard to such parcel and the interest accrued thereon shall be fully paid or until the municipal authority directs otherwise. No such county, municipality or other person shall be liable for any loss, damage or other claim based on or arising out of the stopping or restricting of such supply, and the municipal authority shall pay the reasonable cost of so stopping or restricting such supply and of restoring the same and may agree to indemnify such county, municipality or other person from all loss or damage by reason of such stopping or restriction, including loss of profits.

L.1957, c. 183, p. 673, s. 57, eff. Aug. 22, 1957.



Section 40:14B-58 - Disposal Or Encumbrance Of Utility

40:14B-58. Disposal or encumbrance of utility
Neither the municipal authority nor any local unit shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the utility system, except that the municipal authority may dispose of such part or parts thereof as may be no longer necessary for the purposes of the municipal authority. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds.

L.1957, c. 183, p. 674, s. 58, eff. Aug. 22, 1957.



Section 40:14B-59 - Exemption From Levy

40:14B-59. Exemption from levy
All property of a municipal authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a municipal authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a municipal authority on its system, revenues or other moneys.

L.1957, c. 183, p. 674, s. 59, eff. Aug. 22, 1957.



Section 40:14B-60 - Discharge Of Sewage; Discharges Into Sewage, Solid Waste Or Water Systems; Violations; Injunction

40:14B-60. Discharge of sewage; discharges into sewage, solid waste or water systems; violations; injunction
(a) No county, municipality or person shall discharge or suffer to be discharged directly or indirectly into any waters in or bordering a district any sewage which may or will cause or contribute to the pollution of such waters; provided, that this prohibition shall be applicable only to such part or parts of such waters as are in an area of the district bounded and described in a notice, inserted at least once in a newspaper published or circulating in the district, to the effect that the municipal authority has provided facilities reasonably sufficient in its opinion for the treatment and disposal of sewage which by discharge into such waters might cause or contribute to pollution of such waters, and that pollution of such waters is forbidden by law. Such a notice shall constitute prima facie evidence of the existence of facilities sufficient for the treatment and disposal of all such sewage.

(b) No county, municipality or person shall discharge or suffer to be discharged directly or indirectly into the sewage system or the solid waste system of any municipal authority any matter or thing which is or may be injurious or deleterious to such sewerage system or solid waste system or to its efficient operation.

(c) No county, municipality or person shall discharge or suffer to be discharged directly or indirectly into the water system of any municipal authority or on any lands or into any waters tributary to such water system any matter or thing which is or may be injurious or deleterious to such water system or to its efficient operation or may or will cause or contribute to a danger to the health of the public in the district.

(d) Any county, municipality or person may be restrained, enjoined or otherwise prevented from violating or continuing the violation of any provision of this section in a proceeding in lieu of prerogative writ, or other appropriate proceeding, or in an action for injunctive or other relief instituted by a municipal authority or by any county prosecutor.

(e) No violation of any provision of this section shall be deemed to have occurred by reason of the discharge of sewage from any boat or vessel while afloat or on a marine railway in drydock.

L.1957, c. 183, p. 674, s. 60, eff. Aug. 22, 1957. Amended by L.1977, c. 384, s. 14, eff. Feb. 10, 1978.



Section 40:14B-61 - Approval Of Sewage Disposal Plants Within District

40:14B-61. Approval of sewage disposal plants within district
No sewage disposal plant or other facilities for the collection, treatment or disposal of sewage arising within a district shall be constructed unless the municipal authority shall give its consent thereto and approve the plans and specifications therefor. No facilities for the distribution of water within a district shall be constructed unless the municipal authority shall give its consent thereto and approve the plans and specifications therefor. Each municipal authority is hereby empowered to give any such consent and approval, subject, however, to the terms and provisions of any agreement with the holders of bonds. Upon submission to the authority of a complete application for approval of such a plant or facilities, the authority shall approve or disapprove the application within 90 days of the date of its submission, but the authority may extend the time for a period not to exceed 30 days by adoption of a resolution therefor. As used in this section, "complete application" means an application form completed as specified by resolution and the rules and regulations of the authority, and the accompanying documents, plans and specifications required by resolution for approval of the plant or facilities. An application shall be certified as complete, for the purposes of the commencement of the time for action by the authority, immediately upon the meeting of the requirements specified in the resolution and the rules and regulations of the authority. Failure of a municipal authority to approve or disapprove plans and specifications submitted pursuant to this section within such time, shall constitute approval thereof and consent of the authority to construction of the plant or facilities.

L.1957, c. 183, p. 675, s. 61, eff. Aug. 22, 1957. Amended by L.1979, c. 418, s. 1, eff. Feb. 8, 1980.



Section 40:14B-62 - Investment In Bonds Of Authority

40:14B-62. Investment in bonds of authority
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, and such bonds shall be authorized security for any and all public deposits.

L.1957, c. 183, p. 676, s. 62, eff. Aug. 22, 1957.



Section 40:14B-63 - Tax Exemptions

40:14B-63. Tax exemptions
Every utility system and all other property of a municipal authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and, other than lands subject to assessment and taxation pursuant to Revised Statutes 54:4-3.3, shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality and such bonds, and the interest thereon and the income therefrom, and all service charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes and taxes on transfers by or in contemplation of death.

L.1957, c. 183, p. 676, s. 63, eff. Aug. 22, 1957. Amended by L.1968, c. 328, s. 1, eff. Nov. 8, 1968.



Section 40:14B-64 - Guarantee Of Vested Rights Of Bondholders

40:14B-64. Guarantee of vested rights of bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to a bond resolution of a municipal authority that the State will not limit or alter the rights hereby vested in the municipal authority to acquire, construct, maintain, reconstruct and operate its utility system, and to fix, establish, charge and collect its service charges and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, and will not in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.1957, c. 183, p. 676, s. 64, eff. Aug. 22, 1957.



Section 40:14B-65 - Undertakings For Deposits Of Municipal Authority

40:14B-65. Undertakings for deposits of municipal authority
All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any municipal authority a good and sufficient undertaking with such sureties as shall be approved by the municipal authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the municipal authority or its authorized agent all such funds as may be deposited with it by the municipal authority and agreed interest thereon, at such times or upon such demands as may be agreed with the municipal authority or in lieu of such sureties, deposit with the municipal authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the municipal authority may approve. The deposits of the municipal authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the municipal authority and such bank or banking institution.

L.1957, c. 183, p. 677, s. 65, eff. Aug. 22, 1957.



Section 40:14B-66 - Annual Audit

40:14B-66. Annual audit
Each municipal authority shall cause an annual audit of its accounts to be made, and for this purpose it shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the municipal authority within 4 months after the close of the fiscal year of the municipal authority and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government in the Department of the Treasury within 5 days after the original report is filed with the municipal authority.

L.1957, c. 183, p. 677, s. 66, eff. Aug. 22, 1957.



Section 40:14B-67 - Filing Of Copy Of Bond Resolution

40:14B-67. Filing of copy of bond resolution
Each municipal authority shall file a copy of each bond resolution adopted by it with the Director of the Division of Local Government in the Department of the Treasury, together with a summary of the dates, amounts, maturities and interest rates of all bonds issued pursuant thereto.

L.1957, c. 183, p. 678, s. 67, eff. Aug. 22, 1957.



Section 40:14B-68 - Construction Of Act.

40:14B-68 Construction of act.

68.This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized, and a municipal authority shall not be subject to regulation as to its service charges by any other officer, board, agency, commission or other office of the State, or constitute a municipality or agency or component of a municipality subject to, any provisions of Title 40 of the Revised Statutes and of Title 40A of the New Jersey Statutes, except P.L.1971, c.198, the "Local Public Contracts Law" (C.40A:11-1 et seq.); provided, however, that nothing contained in this act shall in any way affect or limit the jurisdiction, powers or rights of the State Department of Health and Senior Services, Interstate Environmental Commission, Delaware River Basin Commission, Water Policy and Supply Council of the Department of Environmental Protection, North Jersey District Water Supply Commission, Passaic Valley Sewerage Commissioners, or Passaic Valley Water Commission, or impair the obligations assumed by any municipality included in any district in any contract made prior to the creation of such district with any sewerage authority or any county sewer authority or with one or more other municipalities or with the Passaic Valley Sewerage Commissioners or with the North Jersey District Water Supply Commission.

L.1957,c.183,s.68; amended 1957, c.233; 1975, c.96, s.5; 2000, c.6, s.16.



Section 40:14B-69 - Severability

40:14B-69. Severability
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any 1 or more instances or under any 1 or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1957, c. 183, p. 678, s. 69, eff. Aug. 22, 1957.



Section 40:14B-71 - Findings, Declarations Relative To Municipal Review, Approval Of Plans For Utility Improvements

40:14B-71. Findings, declarations relative to municipal review, approval of plans for utility improvements
9.The Legislature hereby finds and declares that:

a.It is necessary for the protection of the public health and safety that municipal authorities review and approve plans for utility improvements which developers will convey to municipal authorities or which will serve more than one user or service unit;

b.Changes in the operation and lending procedures of financial institutions have significantly restricted the amount of financing available for development activities prior to the initiation of construction;

c.It is in the public interest to improve regulatory efficiency through standardized municipal authority procedures;

d.The public interest is best served through the use of standardized procedures to govern the approval and installation of utility improvements which are consistent with and follow the accepted procedures established in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

L.1999,c.11,s.9.



Section 40:14B-72 - Definitions Relative To Municipal Review, Approval Of Plans For Utility Improvements

40:14B-72. Definitions relative to municipal review, approval of plans for utility improvements
10. As used in sections 11 through 16 of P.L.1999, c.11 (C.40:14B-73 through C.40:14-B-78), "developer" means the legal or beneficial owner or owners of a lot or of any land proposed to be included in a proposed development, including the holder of an option or contract to purchase, or other person having an enforceable proprietary interest in such land, and who is submitting an application for the installation of utility improvements pursuant to P.L.1999, c.11 (C.40:14A-38 et al.). For the purposes of sections 9 through 16 of P.L.1999, c.11 (C.40:14B-71 through C.40:14B-78), "chief financial officer" means the authority official designated by Board of Commissioners to be responsible for the proper administration of the finances of the authority under the Local Bond Law, Local Fiscal Affairs Law, the Local Authorities Fiscal Control Law, the Local Public Contracts Law, and such other statutes, and such rules and regulations promulgated by the Director of the Division of Local Government Services, the Local Finance Board, or any other State agency as may pertain to the financial administration of the authority.

L.1999,c.11,s.10.



Section 40:14B-73 - Conditions Of Final Site Plan Approval

40:14B-73. Conditions of final site plan approval
11. a. Before recording of final subdivision plats or as a condition of final site plan approval, the municipal authority may require and shall accept in accordance with the standards adopted pursuant to sections 11 through 16 of P.L.1999, c.11 (C.40:14B-73 through C.40:14B-78) for the purpose of assuring the installation and maintenance of on-tract utility improvements:

(1) The furnishing of a performance guarantee in favor of the municipal authority in an amount not to exceed 120% of the cost of installation, which cost shall be determined or approved by the municipal authority engineer according to the method of calculation set forth in section 15 of P.L.1999, c.11 (C.40:14B-77), for improvements which the municipal authority may deem necessary or appropriate including sanitary sewers and related utility facilities and improvements.

The municipal authority engineer shall prepare an itemized cost estimate of the improvements covered by the performance guarantee, or approve an itemized cost estimate of the improvements as prepared by the developer's engineer, which itemized cost estimate shall be appended to each performance guarantee posted by the obligor.

(2) The furnishing of a maintenance guarantee to be posted with the municipal authority for a period not to exceed two years after final acceptance of the improvement, in an amount not to exceed 15% of the cost of the improvement, which cost shall be determined by the municipal authority engineer according to the method of calculation set forth in section 15 of P.L.1999, c.11 (C.40:14B-77).

b.The time allowed for installation of the improvements for which the performance guarantee has been provided may be extended by the municipal authority by resolution. As a condition or as part of any such extension, the amount of any performance guarantee shall be increased or reduced, as the case may be, to an amount not to exceed 120% of the cost of the installation, which cost shall be determined by the municipal authority engineer according to the method of calculation set forth in section 15 of P.L.1999, c.11 (C.40:14B-77) as of the time of the passage of the resolution.

c.If the required improvements are not completed or corrected in accordance with the performance guarantee, the obligor and surety, if any, shall be liable thereon to the municipal authority for the reasonable cost of the improvements not completed or corrected and the municipal authority may either prior to or after the receipt of the proceeds thereof complete such improvements. Such completion or correction of improvements shall be subject to the public bidding requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

d. (1) Upon substantial completion of all required utility improvements, and the connection of same to the public system, the obligor may request of the municipal authority in writing, by certified mail addressed in care of the chief administrative officer of the municipal authority, that the municipal authority prepare, in accordance with the itemized cost estimate prepared or approved by the municipal authority engineer and appended to the performance guarantee pursuant to subsection a. of this section, a list of all uncompleted or unsatisfactory completed improvements. If such a request is made, the obligor shall send a copy of the request to the municipal authority engineer. The request shall indicate which improvements have been completed and which improvements remain uncompleted in the judgment of the obligor. Thereupon the municipal authority shall inspect all improvements covered by the obligor's request and shall file a detailed list and report, in writing, with the municipal authority, and shall simultaneously send a copy thereof to the obligor not later than 45 days after receipt of the obligor's request.

(2) The list prepared by the municipal authority shall state, in detail, with respect to each improvement determined to be incomplete or unsatisfactory, the nature and extent of the incompleteness of each incomplete improvement or the nature and extent of, and remedy for, the unsatisfactory state of each completed improvement determined to be unsatisfactory. The report prepared by the municipal authority shall identify each improvement determined to be complete and satisfactory together with a recommendation as to the amount of reduction to be made in the performance guarantee relating to the completed and satisfactory improvements, in accordance with the itemized cost estimate prepared or approved by the municipal authority engineer and appended to the performance guarantee pursuant to subsection a. of this section.

e. (1) The municipal authority, by resolution, shall either approve the improvements determined to be complete and satisfactory by the municipal authority, or reject any or all of these improvements upon the establishment in the resolution of cause for rejection, and shall approve and authorize the amount of reduction to be made in the performance guarantee relating to the improvements accepted, in accordance with the itemized cost estimate prepared or approved by the municipal authority engineer and appended to the performance guarantee pursuant to subsection a. of this section. This resolution shall be adopted not later than 45 days after receipt of the list and report prepared by the municipal authority. Upon adoption of the resolution by the municipal authority, the obligor shall be released from all liability pursuant to its performance guarantee, with respect to those approved improvements except for that portion adequately sufficient to secure completion or correction of the improvements not yet approved; provided that an amount of the performance guarantee equal to the cost of the remaining open improvements may be retained to ensure completion and acceptability of all improvements.

(2) If the municipal authority fails to send or provide the list and report as requested by the obligor pursuant to subsection d. of this section within 45 days from receipt of the request, the obligor may apply to the court in a summary manner for an order compelling the municipal authority to provide the list and report within a stated time and the cost of applying to the court, including reasonable attorney's fees, may be awarded to the prevailing party.

If the municipal authority fails to approve or reject the improvements determined by the municipal authority to be complete and satisfactory or reduce the performance guarantee for the complete and satisfactory improvements within 45 days from the receipt of the municipal authority's list and report, the obligor may apply to the court in a summary manner for an order compelling, within a stated time, approval of the complete and satisfactory improvements and approval of a reduction in the performance guarantee for the approvable complete and satisfactory improvements in accordance with the itemized cost estimate prepared or approved by the municipal authority engineer and appended to the performance guarantee pursuant to subsection a. of this section; and the cost of applying to the court, including reasonable attorney's fees, may be awarded to the prevailing party.

(3) In the event that the obligor has made a cash deposit with the municipal authority as part of the performance guarantee, then any partial reduction granted in the performance guarantee pursuant to this subsection shall be applied to the cash deposit in the same proportion as the original cash deposit bears to the full amount of the performance guarantee.

f.If any portion of the required improvements is rejected, the municipal authority may require the obligor to complete or correct such improvements and, upon completion or correction, the same procedure of notification, as set forth in this section shall be followed.

g.Nothing herein, however, shall be construed to limit the right of the obligor to contest by legal proceedings any determination of the municipal authority or the municipal authority engineer.

h.The obligor shall reimburse the municipal authority for all reasonable inspection fees paid to the municipal authority for the foregoing inspection of improvements; provided that the municipal authority may require of the developer a deposit for the inspection fees in an amount not to exceed, except for extraordinary circumstances, the greater of $500 or 5% of the cost of improvements, which cost shall be determined pursuant to section 15 of P.L.1999, c.11 (C.40:14B-77). The developer shall deposit with the municipal authority the full amount of reasonably anticipated inspection fees unless the section of the development that is under construction is of a large size and the sewer or water utilities, or both, are going to be constructed in phases. When the developer and the municipal authority reach agreement on the phasing of utility construction, the full amount of reasonably anticipated inspection fees for those phases scheduled to start construction shall be deposited with the municipal authority. The municipal authority shall not perform any inspection if sufficient funds to pay for those inspections are not on deposit.

i.In the event that final approval is by stages or sections of development, the provisions of this section shall be applied by stage or section.

j.To the extent that any of the improvements have been dedicated to the municipal authority on the subdivision plat or site plan, the municipal authority shall be deemed, upon the release of any performance guarantee required pursuant to subsection a. of this section, to accept dedication for public use of water and sewer facilities and any other improvements made thereon according to site plans and subdivision plats approved by the municipal authority, provided that such improvements have been inspected and have received final approval by the municipal authority.

L.1999,c.11,s.11.



Section 40:14B-74 - Payments To Professionals For Services Rendered To Municipal Authority

40:14B-74. Payments to professionals for services rendered to municipal authority
12. a. The chief financial officer of a municipal authority shall make all of the payments to professionals for services rendered to the municipal authority for review of applications for development, review and preparation of documents, inspection of improvements or other purposes under the provisions of sections 11 through 16 of P.L.1999, c.11 (C.40:14B-73 through C.40:14B-78). Such fees or charges shall be based upon a schedule established by resolution. The application review and inspection charges shall be limited only to professional charges for review of applications, review and preparation of documents and inspections of developments under construction and review by outside consultants when an application is of a nature beyond the scope of the expertise of the professionals normally utilized by the municipal authority. The only costs that shall be added to any such charges shall be actual out-of-pocket expenses of any such professionals or consultants including normal and typical expenses incurred in processing applications and inspecting improvements. The municipal authority shall not bill the applicant, or charge any escrow account or deposit authorized under subsection b. of this section, for any municipal authority clerical or administrative functions, overhead expenses, meeting room charges, or any other municipal authority costs and expenses except as provided for in this section, nor shall a municipal authority professional add any such charges to his bill. If the salary, staff support and overhead for a municipal authority professional are provided by the municipal authority, the charge shall not exceed 200% of the sum of the products resulting from multiplying (1) the hourly base salary, which shall be established annually by resolution, of each of the professionals by (2) the number of hours spent by the respective professional upon review of the application for development or inspection of the developer's improvements, as the case may be. For other professionals the charge shall be at the same rate as all other work of the same nature by the professional for the municipal authority when fees are not reimbursed or otherwise imposed on applicants or developers.

b.If the municipal authority requires of the developer a deposit toward anticipated municipal authority expenses for these professional services, the deposit shall be placed in an escrow account pursuant to section 1 of P.L.1985, c.316 (C.40:14B-20.1). The amount of the deposit required shall be reasonable in regard to the scale and complexity of the development. The amount of the initial deposit required shall be established by the rules and regulations of the municipal authority or by resolution of the municipal authority, or both. For review of applications for development proposing a subdivision, the amount of the deposit shall be calculated based on the number of proposed lots. For review of applications for development proposing a site plan, the amount of the deposit shall be based on the area of the site to be developed, or the square footage of buildings to be constructed, or both. Deposits for inspection fees shall be established in accordance with subsection h. of section 11 of P.L.1999, c.11 (C.40:14B-73).

c.Each payment charged to the deposit for review of applications, review and preparation of documents and inspection of improvements shall be pursuant to a voucher from the professional, which voucher shall identify the personnel performing the service, and for each date the services were performed, the hours spent to one-quarter hour increments, the hourly rate and the expenses incurred. All professionals shall submit vouchers to the chief financial officer of the municipal authority on a monthly basis in accordance with schedules and procedures established by the chief financial officer of the municipal authority. If the services are provided by a municipal authority employee, the municipal authority employee shall prepare and submit to the chief financial officer of the municipal authority a statement containing the same information as required on a voucher, on a monthly basis. The professional shall send an informational copy of all vouchers or statements submitted to the chief financial officer of the municipal authority simultaneously to the applicant. The chief financial officer of the municipal authority shall prepare and send to the applicant a statement which shall include an accounting of funds listing all deposits, interest earnings, disbursements, and the cumulative balance of the escrow account. This information shall be provided on a quarterly basis, if monthly charges are $1,000 or less, or on a monthly basis if monthly charges exceed $1,000. If an escrow account or deposit contains insufficient funds to enable the municipal authority to perform required application reviews or improvement inspections, the chief financial officer of the municipal authority shall provide the applicant with a notice of the insufficient escrow or deposit balance. In order for work to continue on the development or the application, the applicant shall within a reasonable time period post a deposit to the account in an amount to be agreed upon by the municipal authority and the applicant. In the interim, any required health and safety inspections shall be made and charged back against the replenishment of funds.

d.The following close-out procedure shall apply to all deposits and escrow accounts established under the provisions of sections 11 through 16 of P.L.1999, c.11 (C.40:14B-73 through C.40:14B-78) and shall commence after the municipal authority has granted final approval and signed the subdivision plat or site plan, in the case of application review escrows and deposits, or after the improvements have been approved as provided in section 11 of P.L.1999, c.11 (C.40:14B-73), in the case of improvement inspection escrows and deposits. The applicant shall send written notice by certified mail to the chief financial officer of the municipal authority, and to the relevant municipal authority professional, that the application or the improvements, as the case may be, are completed. After receipt of such notice, the professional shall render a final bill to the chief financial officer of the municipal authority within 30 days, and shall send a copy simultaneously to the applicant. The chief financial officer of the municipal authority shall render a written final accounting to the applicant on the uses to which the deposit was put within 45 days of receipt of the final bill. Any balances remaining in the deposit or escrow account, including interest in accordance with section 1 of P.L.1985, c.316 (C.40:14B-20.1), shall be refunded to the developer along with the final accounting.

e.All professional charges for review of an application for development, review and preparation of documents or inspection of improvements shall be reasonable and necessary, given the status and progress of the application or construction. Review fees shall be charged only in connection with an application for development presently pending before the municipal authority or upon review of compliance with conditions of approval, or review of requests for modification or amendment made by the applicant. A professional shall not review items which are subject to approval by any State governmental agency and not under municipal authority jurisdiction except to the extent consultation with a State agency is necessary due to the effect of State approvals in the subdivision or site plan. Inspection fees shall be charged only for actual work shown on a subdivision or site plan or required by an approving resolution. Professionals inspecting improvements under construction shall charge only for inspections that are reasonably necessary to check the progress and quality of the work and such inspections shall be reasonably based on the approved development plans and documents.

f.If the municipal authority retains a different professional or consultant in the place of the professional originally responsible for development, application review, or inspection of improvements, the municipal authority shall be responsible for all time and expenses of the new professional to become familiar with the application or the project, and the municipal authority shall not bill the applicant or charge the deposit or the escrow account for any such services.

L.1999,c.11,s.12.



Section 40:14B-75 - Maintenance, Performance Guarantee; Cash Requirement

40:14B-75. Maintenance, performance guarantee; cash requirement
13.A municipal authority shall not require that a maintenance guarantee required pursuant to section 11 of P.L.1999, c.11 (C.40:14B-73) be in cash or that more than 10% of a performance guarantee pursuant to that section be in cash. A developer may, however, provide at his option some or all of a maintenance guarantee in cash, or more than 10% of a performance guarantee in cash.

L.1999,c.11,s.13.



Section 40:14B-76 - Disputes By Applicant Of Charges Made By Professional; Appeal

40:14B-76. Disputes by applicant of charges made by professional; appeal
14. a. An applicant shall notify in writing the municipal authority with copies to the chief financial officer and the professional whenever the applicant disputes the charges made by a professional for service rendered to the municipal authority in reviewing applications for development, review and preparation of documents, inspection of improvements, or other charges made pursuant to the provisions of sections 11 through 16 of P.L.1999, c.11 (C.40:14B-73 through C.40:14B-78). The disputed charges shall be specifically outlined in the correspondence including the dates, time and personnel in dispute. The municipal authority, or its designee, shall within a reasonable time period attempt to remediate any disputed charges. If the matter is not resolved to the satisfaction of the applicant, the applicant may appeal to the county construction board of appeals established under section 9 of P.L.1975, c.217 (C.52:27D-127) any charge to an escrow account or a deposit by any municipal authority professional or consultant, or the cost of the installation of improvements estimated by the municipal authority engineer pursuant to section 15 of P.L.1999, c.11 (C.40:14B-77). An applicant or his authorized agent shall submit the appeal in writing to the county construction board of appeals. The applicant or his authorized agent shall simultaneously send a copy of the appeal to the municipal authority and any professional whose charge is the subject of the appeal. An applicant shall file an appeal within 45 days from receipt of the informational copy of the professional's voucher required by subsection c. of section 12 of P.L.1999, c.11 (C.40:14B-74), except that if the professional has not supplied the applicant with an informational copy of the voucher, then the applicant shall file his appeal within 60 days from receipt of the municipal authority statement of activity against the deposit or escrow account required by subsection c. of section 12 of P.L.1999, c.11 (C.40:14B-74). An applicant may file an appeal for an ongoing series of charges by a professional during a period not exceeding six months to demonstrate that they represent a pattern of excessive or inaccurate charges. An applicant making use of this provision need not appeal each charge individually.

b.The county construction board of appeals shall hear the appeal, render a decision thereon, and file its decision with a statement of the reasons therefor with the municipal authority not later than 10 business days following the submission of the appeal, unless such period of time has been extended with the consent of the applicant. The decision may approve, disapprove, or modify the professional charges appealed from. A copy of the decision shall be forwarded by certified or registered mail to the party making the appeal, the municipal authority, and the professional involved in the appeal. Failure by the board to hear an appeal and render and file a decision thereon within the time limits prescribed in this subsection shall be deemed a denial of the appeal for purposes of a complaint, application, or appeal to a court of competent jurisdiction.

c.The county construction board of appeals shall provide rules for its procedure in accordance with this section. The board shall have the power to administer oaths and issue subpoenas to compel the attendance of witnesses and the production of relevant evidence, and the provisions of the "County and Municipal Investigations Law," P.L.1953, c.38 (C.2A:67A-1 et seq.) shall apply.

d.During the pendency of any appeal, the municipal authority shall continue to process, hear, and decide the application for development, and to inspect the development in the normal course, and shall not withhold, delay, or deny reviews, inspections, signing of subdivision plats or site plans, the reduction or the release of performance or maintenance guarantees, the issuance of construction permits or certificates of occupancy, or any other approval or permit because an appeal has been filed or is pending under this section. The chief financial officer of the municipal authority may pay disputed charges out of the appropriate escrow account or deposit for which an appeal has been filed. If a charge is disallowed after payment, the chief financial officer of the municipal authority shall reimburse the deposit or escrow account in the amount of any such disallowed charge or refund the amount to the applicant. If a charge is disallowed after payment to a professional or consultant who is not an employee of the municipal authority, the professional or consultant shall reimburse the municipal authority in the amount of any such disallowed charge.

e.The Commissioner of Community Affairs shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this section.

L.1999,c.11,s.14.



Section 40:14B-77 - Estimate Of Cost Of Installation Of Improvements

40:14B-77. Estimate of cost of installation of improvements
15.The cost of the installation of improvements for the purposes of section 11 of P.L.1999, c.11 (C.40:14B-73) shall be estimated by the municipal authority engineer or by the applicant's engineer based on documented construction costs for public improvements prevailing in the general area of the municipal authority. Any estimate prepared by the applicant's engineer shall be subject to approval by the sewerage authority engineer. The developer may appeal the municipal authority engineer's estimate or decision to the county construction board of appeals established under section 9 of P.L.1975, c.217 (C.52:27D-127).

L.1999,c.11,s.15.



Section 40:14B-78 - Acceptance Of Performance, Maintenance Guarantee Which Is Irrevocable Letter Of Credit

40:14B-78. Acceptance of performance, maintenance guarantee which is irrevocable letter of credit
16. The municipal authority shall, for the purposes of section 11 of P.L.1999, c.11 (C.40:14B-73), accept a performance guarantee or maintenance guarantee which is an irrevocable letter of credit if it:

a.Constitutes an unconditional payment obligation of the issuer running solely to the municipal authority for an express initial period of time in the amount determined pursuant to section 11 of P.L.1999, c.11 (C.40:14B-73);

b.Is issued by a banking or savings institution authorized to do and doing business in this State;

c.Is for a period of time of at least one year; and

d.Permits the municipal authority to draw upon the letter of credit if the obligor fails to furnish another letter of credit which complies with the provisions of this section 30 days or more in advance of the expiration date of the letter of credit or such longer period in advance thereof as is stated in the letter of credit.

L.1999,c.11,s.16.



Section 40:15A-1 - Definitions Relative To Yellow Dot Programs.

40:15A-1 Definitions relative to Yellow Dot programs.

1.For the purposes of this act:

"Emergency responder" means a municipal, county, or State law enforcement officer or firefighter or other person who has been trained to provide emergency medical first response services in a program recognized by the Commissioner of Health and licensed or otherwise authorized by the Department of Health to provide those services.

"Program participant" means an individual who has completed a health information card that includes health and emergency contact information, and affixed a Yellow Dot window decal provided pursuant to this act to the individual's vehicle.

L.2013, c.191, s.1.



Section 40:15A-2 - "Yellow Dot Program," Establishment Permitted.

40:15A-2 "Yellow Dot Program," establishment permitted.

2. a. The local governing body of any county or municipality in this State may establish a "Yellow Dot Program." The purpose of a "Yellow Dot Program" is to provide emergency responders with critical health and emergency contact information about program participants so that emergency responders may aid program participants when those individuals are involved in motor vehicle emergencies or accidents and are unable to communicate.

b.A Yellow Dot Program window decal on a motor vehicle involved in a motor vehicle accident or emergency shall serve as notice to an emergency responder assisting the vehicle that the driver or any passenger in the vehicle may be a participant in a Yellow Dot Program established pursuant to this act.

c.If a motor vehicle is involved in a motor vehicle accident or emergency, and a Yellow Dot Program window decal is affixed to the vehicle, an emergency responder at the scene of such accident or emergency is authorized to search the glove compartment of the vehicle for a Yellow Dot Program envelope and health information card.

d.An emergency responder may use the information contained in the Yellow Dot Program envelope for the following purposes:

(1)To identify a participant in the Yellow Dot Program;

(2)To ascertain whether the program participant has a medical condition that may impede communications with the emergency responder;

(3)To communicate with the program participant's emergency contacts about the location and general condition of the program participant; or

(4)To consider the program participant's current medications and pre-existing medical conditions when emergency medical treatment is administered for any injury the participant suffers.

L.2013, c.191, s.2.



Section 40:15A-3 - Program Materials.

40:15A-3 Program materials.

3. a. In implementing a Yellow Dot Program and designing program materials, a local governing body shall give consideration to the program materials used by similar programs in the State and other states. The local governing body may also consult with interested parties, including, but not limited to, local law enforcement agencies, fire departments, emergency medical services personnel, agencies or organizations that have direct contact with senior citizens, and any other organizations that promote the health and safety of motorists.

b.Program materials shall include, but need not be limited to:

(1)An adhesive yellow decal which will be affixed to the rear driver's side window of the program participant's vehicle;

(2)A health information card which provides space for an individual to attach a recent photograph and indicate the individual's name, emergency contact information, physicians' names and contact information, medical conditions, recent surgeries, allergies, medications, and any other information the local governing body shall deem to be relevant to emergency responders in the case of a motor vehicle accident or emergency; and

(3)A yellow envelope into which the health information card is to be inserted and which shall be placed in the program participant's glove compartment.

L.2013, c.191, s.3.



Section 40:15A-4 - Availability Of Program Materials; Fee.

40:15A-4 Availability of program materials; fee.

4. a. Any local governing body that establishes a Yellow Dot Program pursuant to this act shall make program materials available for pick up at convenient and accessible locations by any person interested in becoming a program participant. The locations where program materials will be made available for pick up shall be determined by the local governing body. The local governing body may also establish a means whereby program materials may be obtained or ordered through the mail or electronically.

b.A local governing body may charge an individual seeking to participate in a Yellow Dot Program a nominal fee to cover the administrative cost of the program, which may include, but not be limited to, the cost of program materials, any public education campaign which may be undertaken to inform the public about the program, and any assistance provided to program participants.

L.2013, c.191, s.4.



Section 40:15A-5 - Immunity From Liability For Certain Civil Damages.

40:15A-5 Immunity from liability for certain civil damages.

5.An emergency responder is not liable for any civil damages as a result of any acts or omissions undertaken in response to incomplete, incorrect, or outdated information provided on any health information card if the responder acted in good faith in rendering care at the scene of a motor vehicle accident or emergency to a program participant.

L.2013, c.191, s.5.



Section 40:16-1 - Construction Of Subtitle Favorably To Counties

40:16-1. Construction of subtitle favorably to counties
In construing the provisions of this subtitle, all courts shall construe the same most favorably to counties.



Section 40:16-2 - Tenure Of Office Unaffected

40:16-2. Tenure of office unaffected
Nothing in this subtitle contained shall be construed to affect the term of office of any officer of the county, or any member of the board of chosen freeholders, nor shall any provision hereof, whether fixing or providing for the fixing of a term of office or employment, affect any provision of Title 11, Civil Service, nor the application thereof, or any of the provisions of any other tenure of office law, nor the application thereof.



Section 40:18-1 - Corporate Title; Boundaries Unaffected

40:18-1. Corporate title; boundaries unaffected
The corporate title of the several counties shall be "county of (name of county)" . The inhabitants of each of the several counties shall be a body politic and corporate and shall be known by its corporate title. The boundaries of the several counties shall remain as heretofore established by law.



Section 40:18-2 - County Vested With All Property; Proceedings Unaffected

40:18-2. County vested with all property; proceedings unaffected
Every county, by its corporate name, shall succeed to and become vested with all property, real and personal, now held by the county or its board of chosen freeholders under the corporate name as heretofore existing, and no suit, proceeding, instrument or liability shall abate or in anywise be affected by any change of corporate name.



Section 40:18-3 - Corporate Powers; Acquisition And Sale Of Property

40:18-3. Corporate powers; acquisition and sale of property
Every county shall have perpetual succession, may sue and be sued, have a common seal, and purchase, acquire, lease, hold, let and convey real and personal property for the use and benefit of the county.



Section 40:18-4 - Acts Creating Counties And Affecting The Boundaries Thereof

40:18-4. Acts creating counties and affecting the boundaries thereof
The following acts creating counties, and establishing or otherwise affecting the boundaries thereof are hereby saved from repeal:

1. Rev.1877, pp. 198, 199, s.s. 1 to 9 (C.S. pp. 1676 to 1678, s.s. 1 to 9), entitled "An act for dividing and ascertaining the boundaries of all the counties in this province," passed January twenty-first, one thousand seven hundred and nine.

2. Rev.1877, p. 200, s. 16 (C.S. p. 1680, s. 18), entitled "An act for erecting the upper parts of the western division of New Jersey into a county," passed March eleventh, one thousand seven hundred and thirteen.

3. Rev.1877, pp. 200, 201, s.s. 19 to 21 (C.S. p. 1680, s.s. 19 to 21), entitled "An act for settling the bounds between the counties of Somerset, Middlesex, and Monmouth," passed March fifteenth, one thousand seven hundred and thirteen.

4. Rev.1877, p. 200, s. 17 (C.S. p. 1681, s. 22), entitled "An act for erecting the upper parts of the county of Hunterdon, in the western division of New Jersey, into a county," passed March fifteenth, one thousand seven hundred and thirty-eight.

5. Rev.1877, p. 201, s. 22 (C.S. p. 1681, s. 23) entitled "An act to annex part of the county of Essex to the county of Somerset, and to ascertain the bounds thereof," passed November fourth, one thousand seven hundred and forty-one.

6. Rev.1877, p. 202, s.s. 28, 29 (C.S. pp. 1681, 1682, s.s. 24, 25), entitled "An act for erecting the southern parts of the county of Salem in New Jersey, into a separate county, and ascertaining the boundaries of the several precincts therein," passed January nineteenth, one thousand seven hundred and forty-seven.

7. Rev.1877, p. 200, s. 18 (C.S. p. 1682, s. 26), entitled "An act to ascertain the line and bounds between the counties of Somerset and Morris," passed March twenty-eighth, one thousand seven hundred and forty-nine.

8. Rev.1877, p. 203, s. 32 (C.S. p. 1683, s. 27), entitled "An act for erecting the upper part of Morris county, in New Jersey, into a separate county, to be called the county of Sussex," passed June eighth, one thousand seven hundred and fifty-three.

9. Rev.1877, p. 203, s. 30 (C.S. p. 1683, s. 28), entitled "An act for the better and more effectual ascertaining the boundaries between the counties of Salem and Cumberland," passed December seventh, one thousand seven hundred and sixty-three.

10. Rev.1877, p. 213, s. 82 (C.S. p. 1684, s. 29), entitled "An act to annex the several islands, situate in the river Delaware, belonging to this state, to the respective counties and townships to which they lie nearest," passed November twenty-sixth, one thousand seven hundred and eighty-three.

11. Rev.1877, p. 201, s.s. 23, 24 (C.S. p. 1684, s.s. 30, 31), entitled "An act for altering and resettling part of the boundary line between the counties of Somerset and Middlesex," passed November twenty-fourth, one thousand seven hundred and ninety.

12. Rev.1877, p. 199, s.s. 10 to 15 (C.S. pp. 1678, 1679, s.s. 10 to 15), entitled "A supplement to an act entitled "An act for dividing and ascertaining the boundaries of all the counties in this province,' passed the twenty-first day of January, one thousand seven hundred and nine," passed November twenty-eighth, one thousand eight hundred and twenty-two.

13. Rev.1877, p. 204, s.s. 33, 34 (C.S. p. 1687, s.s. 49, 50), entitled "An act to erect the southwesterly part of Sussex county into a separate county, to be called the county of Warren," passed November twentieth, one thousand eight hundred and twenty-four.

14. L.1837, p. 96 (Rev.1877, p. 204, s.s. 35 to 37; C.S. pp. 1687, 1688, s.s. 51 to 53), entitled "An act to erect parts of the counties of Essex and Bergen into a new county, to be called the county of Passaic, and the eastern part of the county of Gloucester into a separate county, to be called the county of Atlantic," passed February seventh, one thousand eight hundred and thirty-seven.

15. L.1838, p. 209 (Rev.1877, pp. 204, 205, s.s. 38, 39; C.S. p. 1688, s.s. 54, 55), entitled "An act to erect parts of the counties of Hunterdon, Burlington, and Middlesex into a new county, to be called the county of Mercer," passed February twenty-second, one thousand eight hundred and thirty-eight.

16. L.1838, p. 209 (Rev.1877, p. 205, s. 40; C.S. p. 1688, s. 56), entitled "A supplement to the act entitled "An act to erect parts of the counties of Hunterdon, Burlington and Middlesex into a new county, to be called the county of Mercer,' passed the twenty-second day of February, eighteen hundred and thirty-eight," passed February twenty-seventh, one thousand eight hundred and thirty-eight.

17. L.1839, p. 39 (Rev.1877, p. 205, s. 41; C.S. p. 1689, s. 57), entitled "A further supplement to the act entitled "An act to erect parts of the counties of Hunterdon, Burlington, and Middlesex into a new county, to be called the county of Mercer,' " passed February fourteenth, one thousand eight hundred and thirty-nine.

18. L.1840, p. 65 (Rev.1877, pp. 205, 206, s.s. 42, 43; C.S. p. 1689, s.s. 58, 59), entitled "An act to create the county of Hudson," passed February twenty-second, one thousand eight hundred and forty.

19. L.1844, p. 237 (Rev.1877, p. 206, s. 44; C.S. p. 1689, s. 60), entitled "An act to erect a part of the county of Gloucester into a new county, to be called the county of Camden," passed March thirteenth, one thousand eight hundred and forty-four.

20. Rev.1877, p. 203, s. 31 (C.S. p. 1690, s. 61), entitled "An act to define the boundary lines of Salem, Cumberland and Cape May," approved April tenth, one thousand eight hundred and forty-six.

21. L.1850, p. 5 (Rev.1877, p. 1290, s. 1; C.S. p. 1690, s. 62), entitled "An act to annex to the county of Middlesex part of the township of Franklin, in the county of Somerset," approved February first, one thousand eight hundred and fifty.

22. L.1850, p. 73 (Rev.1877, pp. 206, 207, s.s. 45 to 49; C.S. pp. 1690 to 1692, s.s. 63 to 67), entitled "An act to erect a part of the county of Monmouth into a new county, to be called the county of Ocean," approved February fifteenth, one thousand eight hundred and fifty.

23. L.1851, p. 390 (Rev.1877, p. 207, s. 50; C.S. p. 1692, s. 68), entitled "A further supplement to an act entitled "An act to erect a part of the county of Monmouth into a new county, to be called the county of Ocean,' approved February fifteenth, eighteen hundred and fifty," approved March eighteenth, one thousand eight hundred and fifty-one.

24. L.1851, p. 369 (Rev.1877, p. 208, s. 53; C.S. p. 1692, s. 69), entitled "An act relative to the boundaries of the county of Middlesex," approved March eighteenth, one thousand eight hundred and fifty-one.

25. L.1852, c. 23, p. 43 (Rev.1877, p. 1291, s. 2; C.S. p. 1692, s. 70), entitled "An act to set off from the township of Harrison, in the county of Hudson, a new township, to be called the township of Union, and to annex the same to the County of Bergen," approved February nineteenth, one thousand eight hundred and fifty-two.

26. L.1854, c. 190, p. 451, entitled "An act to provide for ascertaining the boundaries between the county of Ocean and the counties of Burlington and Monmouth," approved March seventeenth, one thousand eight hundred and fifty-four.

27. L.1855, c. 166, p. 490 (Rev.1877, p. 201, s. 25; C.S. p. 1693, s. 71), entitled "An act to define that part of the division line between the counties of Middlesex and Somerset lying between Kingston bridge and Little Rocky Hill," approved March twenty-ninth, one thousand eight hundred and fifty-five.

28. L.1857, c. 82, p. 244 (Rev.1877, p. 209, s. 54; C.S. p. 1693, s. 72), entitled "An act to create the county of Union," approved March nineteenth, one thousand eight hundred and fifty-seven.

29. L.1857, c. 183, p. 477 (Rev.1877, p. 208, s.s. 51, 52; C.S. pp. 1694, 1695, s.s. 75, 76), entitled "A supplement to an act entitled "An act to provide for ascertaining the boundaries between the county of Ocean and the counties of Burlington and Monmouth,' approved March seventeenth, one thousand eight hundred and fifty-four," approved March twentieth, one thousand eight hundred and fifty-seven.

30. L.1858, c. 14, p. 29 (Rev.1877, p. 202, s.s. 26, 27; C.S. p. 1695, s.s. 77, 78), entitled "An act to alter the boundary line between Somerset and Middlesex counties," approved February sixth, one thousand eight hundred and fifty-eight.

31. L.1860, c. 43, p. 97 (Rev.1877, pp. 209, 210, s.s. 55, 56; C.S. p. 1694, s.s. 73, 74), entitled "A supplement to an act entitled "An act to create the county of Union,' " approved February sixteenth, one thousand eight hundred and sixty.

32. L.1866, c. 425, p. 964 (Rev.1877, p. 210, s. 60; C.S. p. 1695, s. 79), entitled "An act relative to the boundaries of Monmouth county," approved April fourth, one thousand eight hundred and sixty-six.

33. L.1871, c. 84, p. 314 (Rev.1877, p. 210, s. 61; C.S. p. 1696, s. 80), entitled "An act to annex the townships of Washington and Monroe, in the county of Camden, to the county of Gloucester," approved February twenty-eighth, one thousand eight hundred and seventy-one.

34. L.1871, c. 250, p. 604 (Rev.1877, p. 210, s. 57; C.S. p. 1693, s. 72), entitled "A supplement to the act to create the county of Union, approved March nineteenth, one thousand eight hundred and fifty-seven," approved March twenty-first, one thousand eight hundred and seventy-one.

35. L.1871, c. 489, p. 1255 (Rev.1877, p. 210, s.s. 58, 59; C.S. p. 1696, s.s. 81, 82), entitled "An act to establish the line between the counties of Middlesex and Union," approved April fifth, one thousand eight hundred and seventy-one.

36. L.1874, c. 238, p. 278 (Rev.1877, p. 211, s.s. 62 to 66; C.S. pp. 1696, 1697, s.s. 83 to 87), entitled "An act to define and perpetuate the line between the counties of Hudson and Bergen," approved March seventeenth, one thousand eight hundred and seventy-four.

37. L.1876, c. 8, p. 482 (C.S. p. 1697, s. 88), entitled "An act to change the boundary line between the counties of Essex and Union," approved February twenty-second, one thousand eight hundred and seventy-six.

38. L.1876, c. 33, p. 484 (C.S. p. 1698, s.s. 89, 90), entitled "An act to straighten the county line brook dividing Union and Somerset counties in the city of Plainfield," approved March sixteenth, one thousand eight hundred and seventy-six.

39. L.1878, c. 104, p. 562 (C.S. p. 1698, s.s. 91 to 94), entitled "An act entitled an act to set off a portion of Maurice River township, in the county of Cumberland, into the Upper township, county of Cape May, and change the boundaries between said counties," approved March twenty-sixth, one thousand eight hundred and seventy-eight.

40. L.1878, c. 128, p. 568 (C.S. p. 1699, s. 95), entitled "An act to define and establish the boundary line at the village of Kingston, between the county of Middlesex and Somerset," approved March twenty-ninth, one thousand eight hundred and seventy-eight.

41. L.1878, c. 187, p. 575, entitled "An act to provide for ascertaining and marking the boundary between the counties of Passaic and Bergen," approved April fourth, one thousand eight hundred and seventy-eight.

42. L.1880, c. 33, p. 393, entitled "A supplement to "An act to provide for establishing and marking the boundary line between the counties of Passaic and Bergen,' approved April fourth, one thousand eight hundred and seventy-eight," approved February nineteenth, one thousand eight hundred and eighty.

43. L.1882, c. 103, p. 365 (C.S. p. 1700, s.s. 96, 97), entitled "An act to define, locate and establish that part of the division line between the counties of Union and Essex, which separates the township of Union, in the county of Union, from the townships of Clinton and South Orange, in the county of Essex," approved March seventeenth, one thousand eight hundred and eighty-two.

44. L.1892, c. 4, p. 483 (C.S. p. 1697, s. 88), entitled "An act to amend an act entitled "An act to change the boundary line between the counties of Essex and Union,' approved February twenty-second, one thousand eight hundred and seventy-six," approved February third, one thousand eight hundred and ninety-two.

45. L.1892, c. 285, p. 441 (C.S. p. 1679, s.s. 16, 17), entitled "A further supplement to an act entitled "An act for dividing and ascertaining the boundary lines of all the counties in this province,' passed January twenty-first, one thousand seven hundred and nine," approved April ninth, one thousand eight hundred and ninety-two.

46. L.1902, c. 131, p. 403 (C.S. pp. 1700, 1701, s.s. 98 to 101), entitled "An act to annex a portion of the town of Hammonton, in the county of Atlantic, and a portion of the township of Waterford, in the county of Camden, to the county of Burlington, and to annex the territory so acquired by the county of Burlington to the townships of Shamong and Washington, in said county of Burlington," approved April third, one thousand nine hundred and two.

47. L.1928, c. 270, p. 682, entitled "An act altering and resettling a part of the boundary line between the counties of Monmouth and Ocean, and annexing certain lands to the county of Ocean," approved April third, one thousand nine hundred and twenty-eight.

48. L.1931, c. 10, p. 38, entitled "An act to annex to the township of Gloucester, in the county of Camden, a part of the township of Washington, in the county of Gloucester," approved March third, one thousand nine hundred and thirty-one.



Section 40:18-4.1 - Camden, Atlantic And Gloucester Counties; Boundary Lines

40:18-4.1. Camden, Atlantic and Gloucester counties; boundary lines
The boundary line between the counties of Camden, Atlantic and Gloucester, between the points hereinafter mentioned is hereby fixed and shall hereafter be stated and described as follows:

Beginning at a point in the northerly line of Cumberland county, said point bearing S 42`-26 ' -48.5 " E 1720.656 feet from Cumberland county boundary monument No. 6 and bearing N 42`-26 ' -48.5 " W 990.508 feet from Cumberland county boundary monument No. 7, and said point having the co-ordinates:

x=1,910,002.11 y= 248,380.42 and running:

Thence N 42`-00 ' -16.77 " E 105,089.17 feet to a point in the southerly line of Burlington county, said point bearing S 50`-38 ' -54.2 " E 1088.230 feet from Burlington county boundary monument No. 67 and bearing N 50`-38 ' -54.2 " W 1425.277 feet from Burlington county boundary monument No. 65, and said point having the co-ordinates:

x=1,980,326.84 y= 326,471.17

L.1938, c. 176, p. 386, s. 1.



Section 40:18-4.2 - Annexation To Borough Of Matawan, Monmouth County, Of Part Of Township Of Madison, Middlesex County

40:18-4.2. Annexation to borough of Matawan, Monmouth county, of part of township of Madison, Middlesex county
All that part of the township of Madison, in the county of Middlesex, and bounded as follows:

Beginning at a concrete monument set by A. T. McMichael, surveyor, November, 1938, on the north side of Lakeside drive as shown on a map entitled Revised Map of Lakeside Heights, now known as Lake Lefferts Estates, situated part in Matawan borough, Monmouth county, and part in Madison township, Middlesex county, N.J., made January, 1936, by Richard Heuser, C. E., resurveyed and redrawn by A. T. McMichael, civil engr. & surveyor, P. O. Building, South Amboy, N.J., June, 1938, said maps being filed in offices of clerks of Monmouth and Middlesex counties. Said beginning monument is distant on a course of south 59 degrees 10 minutes west 195.15 feet from the prolongation of Weldon road; thence, as the needle of the above McMichael pointed January, 1936, (1) north 04 degrees 34 minutes west 544.00 feet to a concrete monument, the first course herein runs parallel with and is distant westerly 175 feet from the westerly side of the said Weldon road measured at right angles to the said road; thence (2) north 13 degrees 34 minutes east 360.05 feet to a point on the north side of Elizabeth avenue; thence (3) north 59 degrees 10 minutes east 530.00 feet, more or less, to the dividing line between Monmouth and Middlesex counties; thence (4) beginning again at the above beginning monument, south 30 degrees 50 minutes east 345.00 feet, more or less, to the above mentioned county line; thence (5) northeasterly along the same to the end of the third course herein, containing 9.283 acres, more or less, and being that part of the premises conveyed by Floyd T. Taylor to Anita G. Taylor by deed dated April 4, 1938, and recorded in the office of the clerk of Middlesex county, which is situated in the township of Madison in the county of Middlesex, is hereby set off from the township of Madison, in the county of Middlesex, annexed to, and made a part of, the borough of Matawan, in the county of Monmouth, and shall be governed by the laws of this State relating to boroughs.

L.1939, c. 244, p. 657, s. 1, eff. July 18, 1939.



Section 40:18-4.3 - Monmouth And Middlesex Counties; Boundary Lines

40:18-4.3. Monmouth and Middlesex counties; boundary lines
The boundary line between the county of Middlesex and the county of Monmouth at this place be, and the same hereby is, made and established as courses one (1), two (2), three (3), and four (4) of the description set forth in section one (1) of this act so as to give effect hereto.

L.1939, c. 244, p. 658, s. 2, eff. July 18, 1939.



Section 40:19-1 - Change Of County Seat

40:19-1. Change of county seat
The county seat of any county may be changed from one municipality to another therein, in the manner hereafter in this chapter provided.



Section 40:19-2 - Resolution; Submission To Voters

40:19-2. Resolution; submission to voters
In order to effect the change, the board of chosen freeholders shall adopt a resolution that the county seat shall be changed to a municipality other than that in which it is then located, designating the other municipality by name.

The resolution shall not become effective until a majority of the legal voters of the county shall vote in the manner hereinafter provided, for the proposed change.



Section 40:19-3 - Petition For Resolution; Resolution On Initiative Of Board

40:19-3. Petition for resolution; resolution on initiative of board
If a petition signed by at least twenty per cent of the legal voters of the county shall be presented to the board, requesting such a change of the county seat from one municipality to another therein named, the board shall pass a resolution therefor.

The board of chosen freeholders may pass such resolution on its own initiative.



Section 40:19-4 - Referendum

40:19-4. Referendum
Upon the passage of the resolution, the clerk of the board of chosen freeholders shall forthwith transmit a certified copy thereof to the proper officer, notifying him that a vote is desired upon the question. Such officer shall, in the manner and form provided by law, place the same upon the ballots used at the next general election occurring not less than thirty days after the passage of the resolution.



Section 40:19-5 - Ballot; Form And Content

40:19-5. Ballot; form and content
The question shall be printed upon the ballots to be used at the election in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the county seat of ..............

[ ] YES county be changed from ............. to

................ (specify names of

[ ] NO municipalities)?"



Section 40:19-6 - Submission At General Election; Law Applicable

40:19-6. Submission at general election; law applicable
The question shall be voted upon at said next general election, and the votes shall be canvassed, and the result determined and announced in the manner provided by the laws relating to elections.



Section 40:19-7 - Vote Required For Adoption; Board To Provide Accommodations

40:19-7. Vote required for adoption; board to provide accommodations
If a majority of the legal voters voting at the election shall vote YES the board of chosen freeholders shall thereupon provide suitable lands and buildings necessary for the accommodation of the courts and officers, and for the transaction of the business of the county in the municipality to which the change shall be made, and shall suitably furnish and equip such buildings.



Section 40:19-8 - Courts And County Officers Established In New County Seat

40:19-8. Courts and county officers established in new county seat
After the acquisition and furnishing of such buildings, the courts of the county and all the county officers shall be established therein.

Amended by L.1953, c. 37, p. 637, s. 22, eff. March 19, 1953.



Section 40:19-9 - Resubmission

40:19-9. Resubmission
A vote upon such question shall not be taken oftener than once in five years in the same county.



Section 40:19A-1 - Counties Of Third Class; Establishment Of Offices Outside County Seat And County Jail

40:19A-1. Counties of third class; establishment of offices outside county seat and county jail
The governing body of any county of the third class may, by resolution or ordinance, as appropriate, provide for the establishment and maintenance of any of the county offices at any location within the county except that the following shall not be located without the county seat of the county, that is to say:

The county clerk's office;

The register's of deeds and mortgages office;

The sheriff's office;

The surrogate's office;

The county prosecutor's office; and

The places for holding the Superior Court within the county.

The governing body of a county may, upon the adoption of a resolution or ordinance, as appropriate, and after a public hearing, provide for the establishment of a county jail at any location within the county.

L.1955, c. 109, p. 578, s. 1, eff. June 30, 1955. Amended by L.1982, c. 12, s. 1, eff. March 19, 1982.



Section 40:20-1 - Board Of Chosen Freeholders

40:20-1. Board of chosen freeholders
The property, finances and affairs of every county shall be managed, controlled and governed by a board elected therein, to be known as "the board of chosen freeholders of the county of ..................... (specifying name of county)", and the executive and legislative powers of the county shall be vested in that board of chosen freeholders, except where by law any specific powers or duties are imposed or vested in a Constitutional officer.

The board of chosen freeholders of any county which has created the office of county administrator, pursuant to the provisions of N.J.S. 40A:9-42, may, by resolution, delegate to that office such executive and administrative powers, duties, functions and responsibilities as the board may deem appropriate.

Amended by L. 1987, c. 236, s. 1.



Section 40:20-1.1 - Quarterly Fiscal Reports

40:20-1.1. Quarterly fiscal reports
Notwithstanding the provisions of any law to the contrary, all boards, bodies or commissions appointed by the board of chosen freeholders of a county and receiving funds or using funds made available by said freeholder board, shall render quarterly fiscal reports covering both operating and capital construction and improvement funds, or operating and capital construction or improvement funds, on a calendar basis, to said freeholder board.

L.1968, c. 332, s. 1, eff. Nov. 13, 1968.



Section 40:20-1.2 - Grant Of Powers

40:20-1.2. Grant of powers
The grant of powers under this amendatory and supplementary act is intended to be as broad as is consistent with the Constitution of the State of New Jersey and with general law relating to local government. The grant of powers shall be construed as liberally as possible in regard to the county's right to reorganize its structure and to alter or abolish its agencies, subject to the general mandate of performing services, whether they be performed by the agency previously established or by a new agency or another department of county government. All county offices, boards, commissions, and authorities authorized or established by statute, other than those boards and offices which are subject to the provisions of subsection b. of section 4 of this amendatory and supplementary act, and other than educational institutions authorized or established pursuant to Title 18A of the New Jersey Statutes, shall be considered to be county agencies for the purposes of this section.

L. 1987, c. 236, s. 3.



Section 40:20-1.3 - Administrative Code.

40:20-1.3 Administrative code.
4. a. The board of chosen freeholders may adopt an administrative code organizing the administration of the county government, setting forth the duties and responsibilities and powers of all county officials and agencies, and the manner of performance needed.

b.The administrative code may require that the county board of taxation, county board of elections, jury commissioners of the county, county register of deeds, county clerk, surrogate, county superintendent of elections, and sheriff be subject to such annual budgetary procedures and requirements as may be specified therein. These procedures and requirements may include, but shall not be limited to, the preparation and submission of an annual budget in accordance with the provisions of the administrative code, and the submission of such periodic budget reports as may be provided therein. The administrative code may further provide that the county board of taxation, county board of elections, jury commissioners of the county, county register of deeds, county clerk, surrogate, county superintendent of elections, and sheriff shall be subject to such accounting controls, central purchasing practices, personnel procedures, and central data processing services as are specified in the code, or in administrative orders adopted pursuant thereto; provided, however, that nothing herein shall restrict or limit the authority of the county board of taxation, county board of elections, jury commissioners of the county, county register of deeds, county clerk, surrogate, county superintendent of elections, and sheriff as the appointing authority of their respective offices.

c.Nothing in the administrative code shall change the duties or powers of county officers whose existence is mandated by the Constitution or shall diminish the duties, responsibilities or powers of those county officers.

d.An administrative code adopted pursuant to this section shall enter into effect 30 days after its adoption, and all theretofore existing agencies shall assume the form, perform the duties, and exercise the powers granted them under the administrative code and shall do so in the manner prescribed therein.

L.1987, c.236, s.4; amended 2015, c.250, s.1.



Section 40:20-1.4 - Additional Powers

40:20-1.4. Additional powers
In addition to the powers set forth in sections 3 and 4 of this amendatory and supplementary act, the board of chosen freeholders is authorized and empowered to make policy and management decisions related to those activities of any independent boards of county government or State appointed officials of county government, which are duplicative in nature or which duplicate the activities, responsibilities or duties of any other agency or department of county government.

L. 1987, c. 236, s. 5.



Section 40:20-2 - Membership; Number And Term; First Election

40:20-2. Membership; number and term; first election
Boards of chosen freeholders in counties of the first class governed by sections 40:20-2 to 40:20-19 of this title shall consist of nine members.

They shall be elected by the voters of the county at the general election and shall hold office for three years from the annual stated meeting of the board next after their election and until their successors are elected and qualified.

The first election under this section shall be held at the general election next preceding the expiration of the terms of office of the members of the board in office at the time when said sections 40:20-2 to 40:20-19 take effect in any county.

At the first election in counties where the terms of office of all the members of the board expire at the same time, there shall be elected three members for one year, three members for two years and three members for three years, and the ballots shall designate which members are to serve for the terms of one, two and three years respectively.

At the first election in counties where the terms of office of the members of the board expire at different times, there shall be elected three members for three years, and at succeeding elections there shall be elected three members for the term of three years.

The members so elected from time to time, together with the members of the board whose terms shall not have expired, shall constitute the board of chosen freeholders until all the members thereof are elected under this section.



Section 40:20-3 - Organization

40:20-3. Organization
The board of chosen freeholders constituted and elected under section 40:20-2 of this title shall organize at the first annual stated meeting of the board next after the election of the members thereof, and at the annual stated meeting in each year thereafter.



Section 40:20-5 - Extension Of Terms

40:20-5. Extension of terms
When the terms of office of the members of the board in any county affected by sections 40:20-2 to 40:20-19 of this title expire on any day other than at the annual stated meeting of the board the terms of office of such members are hereby extended to the annual stated meeting following the date when their terms would otherwise expire.



Section 40:20-6 - Law Applicable

40:20-6. Law applicable
All laws, public, general, special or private, relating to the board of chosen freeholders in any county in force when sections 40:20-2 to 40:20-19 of this title become operative in such county, shall apply to the board of chosen freeholders constituted or elected under the provisions of said sections 40:20-2 to 40:20-19 so far as the same shall not be inconsistent with the provisions thereof, and the board of chosen freeholders of any county constituted or elected hereunder shall be vested with all the powers, authority, rights and privileges and shall have imposed upon it all the obligations and duties which are vested in or imposed upon the board of chosen freeholders of such county when said sections 40:20-2 to 40:20-19 take effect therein, except where inconsistent with the provisions thereof.

All such laws in force or in anywise applicable to the board of chosen freeholders of such county when said sections 40:20-2 to 40:20-19 take effect therein are hereby continued in force and made applicable to the board of chosen freeholders of such county constituted or elected hereunder except so far as the same may be inconsistent with the terms and meaning hereof.



Section 40:20-7 - Referendum; Procedure

40:20-7. Referendum; procedure
The provisions of sections 40:20-2 to 40:20-19 of this title shall remain inoperative in any county of the first class until assented to by a majority of the legal voters thereof voting for and against the same, at an election to be held in such county as hereinafter in sections 40:20-8 to 40:20-18 of this title provided.



Section 40:20-8 - Submission At Presidential Primary

40:20-8. Submission at presidential primary
The question of the adoption or rejection of sections 40:20-2 to 40:20-19 of this title may be submitted to the voters at a primary election for presidential delegates to be held as provided by Title 19, Elections, when a petition therefor, signed by at least one thousand legal voters of the county, shall have been filed with the county clerk at least twenty days before the election. The general laws relating to elections shall be applicable, as far as practicable, to this election.



Section 40:20-9 - Nonpartisan Ballot Box; Transfers.

40:20-9 Nonpartisan ballot box; transfers.

40:20-9. The election provided for in section 40:20-8 of this title shall be deemed, so far as the question of the acceptance or rejection of sections 40:20-2 to 40:20-19 of this title is concerned, to be a special election, and shall be conducted by the county and district boards of registry and election in the same manner as other elections.

Notice of the election shall be given at the time and in the manner required for the primary election held on the same day, and the same boxes shall be used for the purposes of this election as are to be used for the purposes of the primary election, except that there shall be provided in each polling place, in addition to the boxes provided by law, a box to be known as the "nonpartisan box".

Any person entitled to vote at the primary election for the general election, and any person who would be entitled to vote at the primary if he were a member of one of the two political parties for which primary boxes are provided, may vote hereunder on that day.

Transfers shall be issued as provided by the laws relating to elections.

amended 2011, c.134, s.58.

40:20-10. Superior Court judge to resolve doubt on right to vote
40:20-10. If any voter is not entitled or doubts his right to vote under sections 40:20-2 to 40:20-19 of this Title he may apply to a judge of the Superior Court for a certificate entitling him to vote.

The judge shall hear the matter in a summary manner and if he finds that the applicant is a legal voter of the county, he shall issue a certificate under his hand, addressed to the board of registry and election of the election district in which the voter resides, directing it to permit the applicant to vote hereunder.

The certificate shall be returned by the board with its other returns.



Amended 1953,c.37,s.23; 1991,c.91,s.377.



Section 40:20-10 - Superior Court Judge To Resolve Doubt On Right To Vote

40:20-10. Superior Court judge to resolve doubt on right to vote
40:20-10. If any voter is not entitled or doubts his right to vote under sections 40:20-2 to 40:20-19 of this Title he may apply to a judge of the Superior Court for a certificate entitling him to vote.

The judge shall hear the matter in a summary manner and if he finds that the applicant is a legal voter of the county, he shall issue a certificate under his hand, addressed to the board of registry and election of the election district in which the voter resides, directing it to permit the applicant to vote hereunder.

The certificate shall be returned by the board with its other returns.



Amended 1953,c.37,s.23; 1991,c.91,s.377.



Section 40:20-11 - Method Of Voting; Results Returned

40:20-11. Method of voting; results returned
The ballot of each legal voter who shall desire to vote hereunder as well as for presidential delegates, shall be deposited in the primary box in which he is qualified to vote after his primary ballot shall have been cast.

The ballot of every voter who shall not desire to vote in any of the primary boxes, or who is not qualified to vote in any of the primary boxes, shall be placed in the nonpartisan box and counted by the members of the board of registry and election.

The ballots in all the primary boxes and in the nonpartisan box, upon the question of the acceptance or rejection of sections 40:20-2 to 40:20-19 of this title shall be counted by the members of the board of registry and election, who shall also ascertain the number of votes in all the boxes in the election district, the number in favor of acceptance, and the number in favor of rejection, and shall place these facts in their return of the result of the election.



Section 40:20-12 - Ballots; Form And Content; Sample Ballots

40:20-12. Ballots; form and content; sample ballots
The ballots to be used for the submission of this question at the presidential primaries shall be provided by the same officer and in the same manner as the primary ballots and shall be distributed to the different election boards in the same manner and by the same officials. Sample copies thereof shall be distributed at the same time as the sample presidential delegate ballots but of a different color.

The ballots to be used in voting for the acceptance or rejection of sections 40:20-2 to 40:20-19 of this title shall be numbered from one upward, and there shall be provided twice the number as shall be deemed to be necessary, and the ballots to be used shall be distributed in the polling place, and in no other place and at no other time, and shall conform as nearly as possible with the ballot to be used at the primary election, except as to size. They shall contain the question in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the county of ........

[ ] YES reorganize its board of chosen freeholders

under the provisions of sections 40:20-2

[ ] NO to 40:20-19 of the title Municipalities

and Counties of the Revised Statutes?"



If no mark is placed in either square, the ballot shall not be counted for or against the proposition, but a note thereof shall be made upon the return, and the ballot shall be preserved in the same manner as the other ballots.

Sections 40:20-2 to 40:20-19 of this title shall be construed to permit every legal voter of the county, irrespective of his party or lack of party affiliations, to cast a vote upon the question of the adoption or rejection of the provisions of said sections 40:20-2 to 40:20-19.



Section 40:20-13 - Nonpartisan Poll Book; Ballots Numbered

40:20-13. Nonpartisan poll book; ballots numbered
There shall be provided for the use of the boards of registry and election an additional book, to be known as the "nonpartisan book" , and a record shall be kept therein of each voter who votes in the nonpartisan box, with the number of the ballot cast by him, and in the different primary books there shall be kept a record of the voters voting in the primary boxes, with a record of the numbers of their ballots.

The numbers on the ballots shall be placed in the same place as the numbers on the primary ballots, and shall be torn off in the same manner as they are required to be torn from the primary ballots.



Section 40:20-14 - Submission At General Election

40:20-14. Submission at general election
The question of the adoption or rejection of sections 40:20-2 to 40:20-19 of this title may be submitted to the voters at an election for members of the general assembly, on petition signed by at least one thousand legal voters of the county filed with the county clerk at least twenty days before the election.



Section 40:20-15 - Ballot; Form And Content; Counting

40:20-15. Ballot; form and content; counting
The county clerk shall cause the public question to be printed on the official and sample ballots for the general election, in substantially the following form:

"To vote upon the public question printed below, if in favor thereof, mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the county of ........ reorganize its

[ ] YES board of chosen freeholders under the provisions

of sections 40:20-2 to 40:20-19 of the title

[ ] NO Municipalities and Counties of the Revised Statutes?"



If no mark is placed in either square the ballot shall not be counted for or against the proposition, but a note thereof shall be made upon the return, and the ballot shall be preserved in the same manner as other ballots.



Section 40:20-16 - Notice Of Election

40:20-16. Notice of election
The county clerk and the various municipal clerks shall give notice of the election by posting and publishing notice thereof in the manner required for posting and publishing notices of general elections.

Amended by L.1948, c. 5, p. 51, s. 1, eff. April 5, 1948.



Section 40:20-17 - Eligibility Of Voters

40:20-17. Eligibility of voters
All voters qualified to vote at the general election shall be entitled to vote on the public question and the election officers shall count the number of votes cast for or against it.



Section 40:20-18 - Results Of Election; Return And Canvassing.

40:20-18 Results of election; return and canvassing.

40:20-18. The district boards of registry and elections shall make returns of the election held under sections 40:20-8 to 40:20-13 of this Title in the case of elections held on primary election for the general election day, in the manner provided by law for making returns in cases of special elections, and in the case of elections held on the day of a general election, in the manner provided by law for making returns of general elections.

The statements of the results of each election held hereunder shall be transmitted by the district boards of registry and elections to the officers designated by law for the purpose, and the votes shall be canvassed and determined by the county board of elections in the manner provided by law, and it shall certify the result to the county clerk.

amended 1948, c.5, s.2; 2011, c.134, s.59.



Section 40:20-19 - Certain Counties Governed Hereby

40:20-19. Certain counties governed hereby
Any county that shall have heretofore adopted the provisions of an act entitled "An act to reorganize the government of counties of the first class in this state," approved March twenty-sixth, one thousand nine hundred and twelve, and is now governed thereby shall hereafter be governed by the provisions of sections 40:20-2 to 40:20-18 of this title and the members of its board of chosen freeholders shall be elected as therein provided. Nothing herein contained shall require a reorganization of such board.



Section 40:20-20 - Membership; Number; Increase Or Decrease; Proposition; Submission To Voters; Petition; Effective Date

40:20-20. Membership; number; increase or decrease; proposition; submission to voters; petition; effective date
The board of chosen freeholders in each county shall consist of that number of members authorized for the county immediately prior to the effective date of this 1981 amendatory act. At any time after that date, a proposition may be submitted to the voters of the county to increase or decrease the number of members of the board of chosen freeholders to three, five, seven or nine. The proposition shall be submitted either upon adoption of a resolution by the county governing body after a public hearing thereon, or upon submission to the county clerk of a petition signed by a number of the legal voters of the county equal in number to at least 15% of the total votes cast in the county at the last election at which members of the General Assembly were elected. The proposition shall not be submitted more than once in any 3 year period.

A petition submitted pursuant to this section shall be verified, inspected and certified as to the authenticity of the signatures attached thereto by the county clerk within 20 days of submission, and shall be submitted at the next general election occurring at least 40 days after certification.

The question of the increase or decrease in the number of members of the board of chosen freeholders shall be submitted to the voters at the election in substantially the following form:

"Shall the membership of the board of chosen freeholders of be from (insert name of county) (insert "increased" or "decreased" as appropriate) to members?" (insert current number) (insert proposed number)

A canvass and return of the vote upon the proposition shall be made by the election officers in the same manner as for officers voted for at the election, and a majority of all the votes cast upon the proposition in favor of the proposition shall be sufficient to make the change.

When the voters shall have voted to increase or decrease the membership of the board of chosen freeholders as provided in this section, the increase or decrease shall take effect for the next general election of chosen freeholders.

Nothing in this section shall apply to any county that has adopted a charter pursuant to the "Optional County Charter Law," P.L.1972, c. 154 (C. 40:41A-1 et seq.).

Amended by L.1952, c. 55, p. 375, s. 1; L.1953, First Sp.Sess., c. 442, p. 2421, s. 1; L.1954, c. 82, p. 463, s. 1; L.1958, c. 39, p. 128, s. 1; L.1961, c. 14, p. 90, s. 1; L.1964, c. 36, s. 1, eff. May 5, 1964; L.1969, c. 248, s. 1, eff. Jan. 7, 1970; L.1981, c. 462, s. 34.



Section 40:20-20A - Terms Of Additional Members

40:20-20a. Terms of additional members
In any county in which 2 additional members are to be elected to the board of chosen freeholders as required by this amendatory and supplementary act, the terms of office of said additional members shall be 3 years, except that of said additional members first to be elected, one shall be for a term of 2 years and one shall be for a term of 3 years. L. 1964, c. 36, s. 2, eff. May 5, 1964.



Section 40:20-20.4 - Proposition To Change Term Of Office

40:20-20.4. Proposition to change term of office
Notwithstanding the provisions of any other law to the contrary, in any county, other than a county having adopted a form of government authorized under the provisions of P.L. 1972, c. 154 (C. 40:41A-1 et seq.), a proposition may be submitted to the voters of the county to change the term of office for the members of the board of chosen freeholders from three to four years, to provide for staggered terms of office for the members of the board of chosen freeholders, and to provide for biennial elections of members of the board of chosen freeholders.

The proposition shall be submitted either upon the adoption of a resolution of the governing body of the county after public hearing thereon, or upon submission to the county clerk of a petition signed by a number of the legal voters of the county equal in number to at least 15% of the total votes cast in the county at the last election at which members of the General Assembly were elected. The proposition shall not be submitted more than once in any three year period.

A petition submitted pursuant to this section shall be verified, inspected and certified as to the authenticity of the signatures attached thereto by the county clerk within 20 days of submission, and shall be submitted at the next general election occurring at least 40 days after certification.

The question of increasing the term of office of the members of the board of chosen freeholders, providing for staggered terms of office for the members of the board of chosen freeholders, and providing for biennial elections of members of the board of chosen freeholders shall be submitted to the voters of the election in substantially the following form:

"Shall the term of office of the members of the board of chosen freeholders of .................... (insert name of county) be increased from three to four years and shall members of the board of chosen freeholders serve for staggered terms and be elected at biennial elections?"

A canvass and return of the vote upon the proposition shall be made by the election officers in the same manner as for officers voted for at the election, and a majority of all the votes cast upon the proposition in favor of the proposition shall be sufficient to make the change.

L. 1987, c. 236, s. 6.



Section 40:20-20.5 - Election Under Adopted Proposition

40:20-20.5. Election under adopted proposition
In the event of a favorable vote on a proposition submitted pursuant to the provisions of section 6 of this amendatory and supplementary act, the first election of members of the board of chosen freeholders under that adopted proposition shall take place at the next general election immediately following that adoption.

In November of the first general election following the adoption of the proposition, the terms of all incumbent members of the board of chosen freeholders shall be deemed terminated at noon on the first Monday following the election of the new board of chosen freeholders. On that date, the newly elected freeholders shall take office and the new board shall organize itself accordingly, but their terms of office shall expire as if they had taken office on January 1 in the year following their election and in accordance with the following terms:

a. If there be three members to be elected, two shall be elected for two years and one for four years.

b. If there be five members to be elected, three shall be elected for two years and two for four years.

c. If there be seven members to be elected, four shall be for two years and three for four years.

d. If there be nine members to be elected, five shall be elected for two years and four for four years.

The length of the terms specified in subsections a. through d. of this section shall be determined by a drawing to be conducted by the county clerk 60 days prior to the first general election.

In all elections after the first election, all members shall be elected for four year terms beginning on January 1 in the year following their election.

Nothing in this section shall be construed to prevent an incumbent freeholder from becoming a candidate for the new board, even if his present term on the board has not yet expired.

L. 1987, c. 236, s. 7.



Section 40:20-21 - First Election; Terms Of Members First Elected

40:20-21. First election; terms of members first elected
At the first election in each county adopting sections 40:20-20 to 40:20-35 of this title the members of the boards of chosen freeholders shall be elected as follows:

a. In counties having a population of more than three hundred thousand, three shall be elected for one year, three for two years, and three for three years;

b. In counties having a population between one hundred and fifty thousand and three hundred thousand, two shall be elected for one year, two for two years, and three for three years;

c. In counties having a population between seventy thousand and one hundred and fifty thousand, one shall be elected for one year, two for two years and two for three years;

d. Except as hereinafter otherwise provided, in counties having a population of less than seventy thousand, one shall be elected for one year, one for two years and one for three years; and,

e. In counties of the sixth class having a population of less than thirty thousand one shall be elected for one year, two for two years, and two for three years.

The ballots voted at such elections shall designate which are to serve for one year, which for two years and which for three years.



Section 40:20-22 - Additional Members In Certain Cases

40:20-22. Additional members in certain cases
If any county shall become entitled to a board of chosen freeholders consisting of more members than that to which it is at the time entitled, the board then in office shall continue to hold office and the additional members shall be elected at the next ensuing general election.



Section 40:20-23 - Election; Term; Organization

40:20-23. Election; term; organization
The chosen freeholders shall be elected by the voters of each county at the general election therein and, except as otherwise provided as to those first elected, shall hold office for three years from the annual stated meeting of the board next succeeding their election and until their successors shall have been elected and qualified.

The boards of chosen freeholders elected under sections 40:20-20 to 40:20-35 of this title shall organize at the annual stated meeting of the board next succeeding the election of its members and at the annual stated meeting each year thereafter.



Section 40:20-25 - Expiration Of Terms Of Existing Members

40:20-25. Expiration of terms of existing members
The terms of office of all chosen freeholders in any county then in office shall expire at the annual stated meeting next succeeding the election of chosen freeholders in such county under sections 40:20-20 to 40:20-35 of this title notwithstanding that the members of such previous boards may have been elected or appointed for a longer term.

The members of such boards whose offices shall be so terminated shall be paid as compensation for their services only that part of the annual salary or emolument then provided by law calculated to the date of such termination.



Section 40:20-26 - Terms Of Officers; Exceptions

40:20-26. Terms of officers; exceptions
40:20-26. The terms of office of all officers then holding office under appointment by the board of chosen freeholders existing in any county at the time of reorganization thereof under sections 40:20-20 to 40:20-35 of this title in such county, shall not be affected thereby but the officers then holding office shall continue in office during the terms for which they were originally appointed or elected and until their successors shall have been appointed or elected and shall have duly qualified. Thereafter all offices to be filled by the board of chosen freeholders shall be for the term of three years.

Nothing in this section contained shall apply to or affect any honorably discharged soldier, sailor or marine of the United States, or any honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, or the widow of such soldier, sailor, marine or member of the American Merchant Marine, in office at the time of the adoption of said sections 40:20-20 to 40:20-35 by any county. All such persons shall continue and remain in their respective offices during good behavior, and shall be removed only for cause.

Nothing in this section contained shall apply to or affect any officer coming within the provisions of section 51:1-53 of the title Standards, Weights, Measures and Containers.

Amended 1991,c.389,s.23.



Section 40:20-27 - Existing Laws Continued

40:20-27. Existing laws continued
All laws, public, general, special or private, relating to boards of chosen freeholders in force in any county at the time sections 40:20-20 to 40:20-35 of this title take effect therein shall apply to the boards of chosen freeholders elected under the provisions thereof, so far as they shall not be inconsistent with the provisions thereof and the boards of chosen freeholders elected thereunder shall be vested with all the powers, authority, rights and privileges and shall have imposed upon them all the duties which are vested in or imposed upon the boards of chosen freeholders then existing.

All such laws in force or in anywise applicable to the boards of chosen freeholders existing at the time such change takes effect shall be continued in force and made applicable to the boards of chosen freeholders elected under the provisions of said sections 40:20-20 to 40:20-35 except so far as they may be inconsistent with the meaning thereof.



Section 40:20-28 - Referendum; Submission To Voters

40:20-28. Referendum; submission to voters
Except as hereinafter provided the provisions of sections 40:20-20 to 40:20-35 of this title shall be inoperative in any county until adopted by the legal voters thereof at a general election.



Section 40:20-29 - Petition For Submission; Sufficiency; Filing

40:20-29. Petition for submission; sufficiency; filing
In order to require the submission of the question of the adoption or rejection of sections 40:20-20 to 40:20-35 of this title at a general election, a petition therefor signed by at least ten per cent of the qualified voters of the county, as evidenced by the total number of votes cast in the county at the next preceding general election, shall be filed with the county clerk.



Section 40:20-30 - Petition; Time For Filing; Notice Of Election

40:20-30. Petition; time for filing; notice of election
The petition shall be so filed at least ninety days before the general election. Notice of the submission of the question shall be included in, form a part of and shall be given in the same manner as the notice required for the general election.



Section 40:20-31 - Ballot; Form And Content

40:20-31. Ballot; form and content
The question shall be printed upon the official ballots to be used at the general election in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the county of ......... reorganize

[ ] YES its board of chosen freeholders under

the provisions of sections 40:20-20

[ ] NO to 40:20-35 of the title Municipalities

and Counties of the Revised Statutes?"



Section 40:20-32 - Conduct Of Election

40:20-32. Conduct of election
All elections held under the provisions of sections 40:20-20 to 40:20-35 of this title shall be conducted in accordance with the laws relating to elections, and the votes shall be counted, returned, certified, canvassed and declared in the manner provided by such laws for elections for county officers.



Section 40:20-33 - Vote Required For Adoption

40:20-33. Vote required for adoption
If a majority of the votes cast on the question in any county are in favor of the adoption of sections 40:20-20 to 40:20-35 of this title they shall become operative therein immediately.



Section 40:20-34 - Resubmission

40:20-34. Resubmission
In any county where the adoption of sections 40:20-20 to 40:20-35 of this title shall have been submitted to the voters for acceptance or rejection, and shall have been rejected, they shall not be submitted to a vote again for a period of five years from the date of their rejection.



Section 40:20-35 - Certain Counties Governed Hereby

40:20-35. Certain counties governed hereby
Nothing in sections 40:20-20 to 40:20-34 of this title contained shall be construed to require a reorganization of the board of chosen freeholders of any county in accordance with the provisions of such sections when such county has heretofore adopted the provisions of the act entitled "An act to reduce the number of members of the boards of chosen freeholders in counties of this state, and to fix the salaries and provide for the election of the members of said boards," approved March twenty-sixth, one thousand nine hundred and two, either as originally passed or as amended, and which has effected a reorganization of its board of chosen freeholders in pursuance thereof. In such counties the members of such reorganized boards of freeholders shall continue in office until the expiration of the terms for which they were elected, and such boards so reorganized shall be subject to and be governed by the provisions of said sections 40:20-20 to 40:20-34.

In all counties in which there has heretofore been held an election for the acceptance or rejection of the act entitled "An act to reduce the number of members of the boards of chosen freeholders in counties of this state, and to fix the salaries and provide for the election of the members of said boards," approved March twenty-sixth, one thousand nine hundred and two, either as originally passed or as amended, at which election a majority of the votes cast for or against the law reducing the number of freeholders were in favor of the adoption of that act, the board of chosen freeholders shall consist of the number of members, according to population, as provided for herein, and where no election for members of the board of chosen freeholders has been held in such county, subsequent to the adoption of that act, the board of freeholders of such county shall be elected at the next general election held in such county, in the manner herein set forth, and such boards of chosen freeholders shall be subject to and be governed by the provisions of said sections 40:20-20 to 40:20-34.

The boards of chosen freeholders in counties which have heretofore adopted the provisions of the act entitled "An act to reorganize the boards of chosen freeholders of the several counties of this state, reducing the membership thereof, fixing the salaries and providing for the election and terms of office of the members, and also for the appointment and terms of office of officers appointed by such boards (Revision 1912)," approved April first, one thousand nine hundred and twelve, either as originally enacted or as amended, shall be continued under the provisions of said sections 40:20-20 to 40:20-34 and nothing in such sections contained shall require the submission of the question of the adoption of such sections to the voters of such counties.



Section 40:20-35.1 - Number Of Members; Election; Terms

40:20-35.1. Number of members; election; terms
The board of chosen freeholders in all counties governed by article 3, chapter 20 of Title 40 of the Revised Statutes as of January 1, 1966, shall consist of 7 members to be elected by the voters of the county at the general election next following the effective date of this act. At the said election there shall be elected 2 members for 1 year, 2 members for 2 years and 3 members for 3 years and the ballots shall designate which members are to serve for the terms of 1, 2, and 3 years respectively. At succeeding elections, all members shall be elected for a term of 3 years.

L.1966, c. 62, s. 1, eff. June 6, 1966.



Section 40:20-35.2 - Organization

40:20-35.2. Organization
(a) Each board of chosen freeholders constituted and elected under the provisions of section 1 of this act, shall organize at the first annual stated meeting of the board next after the election of the members thereof, and at the annual stated meeting in each year thereafter.

(b) Except as otherwise provided in this act, each such board of chosen freeholders shall be subject to and governed by the provisions of article 2, chapter 20 of Title 40 of the Revised Statutes.

L.1966, c. 62, s. 2, eff. June 6, 1966.



Section 40:20-35.3 - Expiration Of Terms Of Existing Members; Filling Of Existing Vacancies

40:20-35.3. Expiration of terms of existing members; filling of existing vacancies
(a) All members of existing boards of chosen freeholders in counties subject to the provisions of this act shall hold office until 12 o'clock noon of the day of the first annual stated meeting of the newly constituted board next after the election of the members thereof at which time the terms of office of such existing members shall expire and they shall be discharged from office.

(b) No elections to existing boards of chosen freeholders in counties subject to the provisions of this act shall be held after the effective date of this act unless such elections are necessary to insure a quorum of members for the board in which case all existing vacancies may be filled in accordance with the provisions of article 3, chapter 20 of Title 40 of the Revised Statutes for the term specified in subsection (a) hereof.

L.1966, c. 62, s. 3, eff. June 6, 1966.



Section 40:20-35.4 - Compensation

40:20-35.4. Compensation
Each member of a board of chosen freeholders in counties subject to the provisions of this act shall receive an annual salary in an amount within the limits prescribed by law for members of boards of chosen freeholders in counties governed by small boards under the provisions of sections 40:20-2 to 40:20-35 of the Revised Statutes. Such salaries, including any additional compensation to directors, shall be in lieu of all fees or other compensation, excepting additional compensation for premiums on group insurance authorized under P.L.1960, chapter 180, and shall be paid in equal monthly installments by the county treasurer. The salaries to be paid to the members of each board, including any additional compensation to the director, shall, within the limits prescribed pursuant to this section, be fixed by the respective boards referred to herein by resolution.

L.1966, c. 62, s. 4, eff. June 6, 1966. Amended by L.1969, c. 133, s. 1, eff. July 3, 1969.



Section 40:20-35.11A - Vacancy On Board Of Chosen Freeholders Eligible To Be Filled By Election; Exceptions.

40:20-35.11a Vacancy on board of chosen freeholders eligible to be filled by election; exceptions.

2. a. When any vacancy occurs on the board of chosen freeholders otherwise than by expiration of term, it shall be filled by election for the unexpired term only at the next general election occurring not less than 60 days after the occurrence of the vacancy, except that no such vacancy shall be filled at the general election which immediately precedes the expiration of the term in which the vacancy occurs. In the event a vacancy eligible to be filled by election hereunder occurs on or before the sixth day preceding the last day for filing petitions for nomination for the primary election for the general election, such petitions may be prepared and filed for nomination in that primary election in the manner provided by article 3 of chapter 23 of Title 19 of the Revised Statutes. In the event the vacancy occurs after that sixth day preceding the last day for filing petitions for nomination for the primary election for the general election, or if the vacancy occurs on or before the sixth day preceding the last day for filing petitions for nomination for the primary election for the general election but no such petition has been filed with respect to a given political party, each political party, or that party respectively, may select a candidate for the office in question in the manner prescribed in subsections a. and b. of R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections. A statement of such selection under R.S.19:13-20 shall be filed with the county clerk not later than the 48th day preceding the date of the general election.

Besides the selection of candidates by each political party, candidates may also be nominated by petition in a manner similar to direct nomination by petition for the general election; but if the candidate of any party to fill the vacancy will be chosen at a primary election for the general election, such petition shall be filed with the county clerk at least 55 days prior to the primary election; and if no candidate of any party will be chosen at a primary election for the general election, such petition shall be filed with the county clerk not later than 12 o'clock noon of the day on which the first selection meeting by any party is held under this section to select a nominee to fill the vacancy.

The county clerk shall print on the ballots for the territory affected, in the personal choice column, the title of office and leave a proper space under such title of office; and print the title of office and the names of such persons as have been duly nominated, in their proper columns.

b.Notwithstanding subsection a. of this section, if at any time after an election for a member of the board of chosen freeholders and before the time fixed for the commencement of the term of the office, the person elected to that office dies or otherwise becomes unable to assume office, the county committee of the political party of which the person elected was the nominee shall appoint another person to fill the position until the next general election. If the person elected was not the nominee of a political party, on or within 30 days after the time fixed for the commencement of the term of office, the governing body shall appoint a successor to fill the office until the next general election without regard to party.

L.1990,c.33,s.2; amended 2000, c.126, s.10; 2005, c.136, s.61.



Section 40:20-35.11B - Selection Of Interim Successor

40:20-35.11b. Selection of interim successor
In the case of a vacancy occurring with respect to a member of the board of chosen freeholders who was elected as the candidate of a political party which at the last preceding general election held received the largest number of votes or the next largest number of votes in the county for members of the board of chosen freeholders, for the interim period pending the election and qualification of a permanent successor to fill the vacancy, or for the interim period constituting the remainder of the term in the case of a vacancy occurring which cannot be filled pursuant to section 2 of this act at a general election, the vacancy shall be filled within 35 days by a member of the political party of which the person who vacated the office was the candidate at the time of his election thereto. The interim successor shall be selected by the appropriate political party's county committee in the same manner prescribed in subsections a. and b. of R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections, and a statement of the selection of that successor shall be certified to and filed with the county clerk in the same manner prescribed by subsection d. of that section for certifying statements concerning the selection of such candidates.

L.1990,c.33,s.3.



Section 40:20-35.11C - Nomination Of Candidate From Floor

40:20-35.11c. Nomination of candidate from floor
Members of the political party's county committee who are empowered to select a candidate for the vacated office shall only nominate a candidate from the floor during the selection meeting called under R.S.19:13-20 by the chairman or chairmen of the committee and shall present written evidence of the nominee's acceptance of the nomination.

L.1990,c.33,s.4.



Section 40:20-35.12 - Vacancy In Offices Of All Or Majority Of Members

40:20-35.12. Vacancy in offices of all or majority of members
Whenever the offices of all or a majority of the members of the board of chosen freeholders shall become vacant for any reason, the existence of the vacancies shall be immediately certified to the Governor by any remaining member of the board of chosen freeholders or by the county clerk. The Governor upon receipt of the certification shall forthwith fill the vacancies temporarily by appointment until successors are elected and certified for the unexpired terms at the next general election occurring not less than 60 days subsequent to the certification of the existence of the vacancies. Any appointment made pursuant to this section to fill a vacancy occurring in the next to the last year of the term and certified any time after 60 days prior to the holding of the general election, shall be made for the remainder of the term.

L.1979, c. 340, s. 3, eff. Jan. 23, 1980.



Section 40:20-35.13 - Appointees; Qualifications

40:20-35.13. Appointees; qualifications
Any person appointed by the board of chosen freeholders or the Governor to fill a vacancy either for the unexpired term or temporarily, shall have all the qualifications required by statute to qualify for election to the office. If the previous incumbent had been elected to office as the nominee of a political party as defined in Title 19 of the Revised Statutes, the person so appointed shall be of the same political party as the preceding incumbent.

L.1979, c. 340, s. 4, eff. Jan. 23, 1980.



Section 40:20-71 - Director; Selection; Substitute

40:20-71. Director; selection; substitute
Every board of chosen freeholders shall, at each annual meeting, elect one of its members to preside at its meetings. He shall be called the director of the board and in case of his absence or temporary disability the board shall select another of its members to preside at any meeting.



Section 40:20-71.1 - Designation Of Another Freeholder

40:20-71.1. Designation of another freeholder
Whenever the director, president or chairperson, as the case may be, of the board of chosen freeholders in any county is specified as a member of any county board, such as the county planning board or county welfare board, he may designate another member of the board of chosen freeholders to serve in his place. The term of the designated member of the board shall expire with his term as freeholder, with the term, as presiding member, of the director, president or chairperson, as the case may be, of the board of chosen freeholders appointing him or with the term specified by law for the position filled pursuant to this act, whichever occurs first.

L. 1985, c. 448, s. 1, eff. Jan. 14, 1986.



Section 40:20-71.2 - Appointments By County Executive

40:20-71.2. Appointments by county executive
Nothing in this act shall be construed to modify the authority of any county executive to make any appointment to any county board.

L. 1985, c. 448, s. 2, eff. Jan. 14, 1985.



Section 40:20-71.3 - Veto Power Of Director Of Board Of Chosen Freeholders, Certain.

40:20-71.3 Veto power of director of board of chosen freeholders, certain.

1. a. The director of the board of chosen freeholders is authorized and empowered, with the consent of a majority of the members of the board, but not otherwise, to veto any action taken by any county authority or any member thereof at a meeting of a county authority. No action taken at a meeting by members of any county authority shall be effective if the director of the board of chosen freeholders returns to the authority a copy of the minutes with a veto of any action taken by the authority or any member thereof at a meeting of the authority or until 10 days after a copy of the minutes shall have been delivered to each member of the board of chosen freeholders.

b."County authority" in this section means a body, public and corporate, created by a county pursuant to any law authorizing that creation, which law provides that the public body so created has at least the following powers:

(1)To adopt and use a corporate seal;

(2)To sue and be sued;

(3)To acquire and hold real or personal property for its purposes; and

(4)To provide for and secure the payment of its bonds or other obligations, or to provide for the assessment of a tax on real property within its district, or to impose charges for the use of its facilities or any combination thereof.

L.2010, c.52, s.1.



Section 40:20-72 - Members Of Boards Of Chosen Freeholders Not Governed By Optional County Charter Law; Director

40:20-72. Members of boards of chosen freeholders not governed by optional county charter law; director
The salaries of the members of the boards of chosen freeholders in counties not governed by the "Optional County Charter Law," P.L.1972, c. 154 (C. 40:41A-1 et seq.), shall be fixed by the respective boards by resolution as follows:

a. The procedure for introduction, publication, hearing and adoption of said resolution shall be the same as the procedure established by N.J.S. 40A:4-4 for the adoption of a county budget resolution. No such resolution shall take effect earlier than 20 days from the time of adoption;

b. If within 20 days after the adoption of the resolution, a petition, signed by the registered voters of the county, equal in number to at least 15% of the total votes cast in the county at the last election at which members of the General Assembly were elected, protesting against the adoption of the resolution, shall be presented to the county clerk, the resolution shall remain inoperative unless a proposition for the ratification of the resolution shall be adopted at an election by a majority of the voters voting on the proposition. A petition submitted pursuant to this subsection shall be inspected, verified and certified as to the authenticity of the signatures attached thereto by the county clerk within 20 days of submission. The question shall be submitted at the next general election, occurring not less than 40 days after the date of the certification of the petition; and

c. The director of the board of chosen freeholders shall receive, in addition to his salary as a member, a sum not to exceed $1,000.00 per annum as fixed by resolution of the board.

The salaries of members of boards of chosen freeholders referred to in this section, including any additional compensation to directors thereof, shall be in lieu of all fees or other compensation, excepting additional compensation for premiums on group insurance authorized under N.J.S. 40A:10-21, and shall be paid in equal installments by the county treasurer as in the case of other county salaries.

Amended by L.1944, c. 63, p. 122, s. 1; L.1947, c. 302, p. 1015, s. 1; L.1959, c. 95, p. 231, s. 1; L.1965, c. 160, s. 1, eff. July 22, 1965; L.1969, c. 133, s. 2, eff. July 3, 1969; L.1970, c. 61, s. 1, eff. May 20, 1970; L.1974, c. 156, s. 1, eff. Nov. 11, 1974; L.1981, c. 462, s. 35.



Section 40:20-73 - Compensation Of Freeholders Not Paid An Annual Salary

40:20-73. Compensation of freeholders not paid an annual salary
In counties where the members of the board of chosen freeholders are not paid an annual salary, each member shall receive not less than ten dollars ($10.00) nor more than fifteen dollars ($15.00), and the director the total sum of not less than fifteen dollars ($15.00) nor more than twenty dollars ($20.00), for each day he is actually and necessarily employed in discharging his duties, and the further sum of not more than ten cents ($0.10) per mile for each mile he shall necessarily travel in going to and returning from the sessions of the board by the nearest route, upon filing with the county treasurer an itemized bill therefor, verified by affidavit, and the same being ordered paid by the board of chosen freeholders. The per diem salaries to be paid to the members and director may, within the limits prescribed in this section, be fixed by the respective boards referred to herein by resolution.

No other allowance or emolument shall be received by any such officer, directly or indirectly.

Amended by L.1945, c. 152, p. 539, s. 1; L.1947, c. 302, p. 1017, s. 2, eff. June 18, 1947.



Section 40:20-74 - Salaries Of Freeholders Not Paid On Per Diem Basis

40:20-74. Salaries of freeholders not paid on per diem basis
In counties where the members of the board of chosen freeholders are not compensated upon a per diem basis, and in counties not governed by small boards of chosen freeholders under any of the provisions of sections 40:20-2 to 40:20-35 of this Title, the members of the board shall each receive a salary of not less than $1,000.00 nor more than $1,500.00 per annum and the director shall receive a salary of not less than $1,500.00 nor more than $2,500.00 per annum, to be paid by the county treasurer out of the county treasury in equal quarterly payments. The salaries to be paid to the members and director may, within the limits prescribed in this section, be fixed by the respective boards by resolution.

No other compensation shall be allowed or paid to any such member or director.

Amended by L.1947, c. 302, p. 1017, s. 3; L.1964, c. 108, s. 1, eff. June 8, 1964.



Section 40:20-74.1 - Resolution Fixing Compensation; Publication Before Passage

40:20-74.1. Resolution fixing compensation; publication before passage
In any case where permitted pursuant to the provisions of sections 40:20-72, 40:20-73 or 40:20-74 of the Revised Statutes, any resolution fixing the salary or other compensation of the members of a board of chosen freeholders or the director thereof, shall, after being introduced and having first reading, be published at least once in two newspapers circulating in the county, one of which shall be a newspaper published at the county seat, if there be such newspaper, together with a notice of the introduction thereof and the time and place when and where it will be further considered for final passage. If there be only one such publication, the same shall be at least one week prior to the time fixed for further consideration for final passage. If there be more than one such publication, the first shall be at least one week prior to the time fixed for further consideration for final passage.

L.1947, c. 302, p. 1018, s. 4.



Section 40:20-74.2 - Hearing On Resolution

40:20-74.2. Hearing on resolution
At the time and place so stated in such publication, or at any other time and place to which the meeting for the further consideration of the resolution shall from time to time be adjourned, all persons interested shall be given an opportunity to be heard concerning the resolution. Final passage thereof shall be at least ten days after the first reading.

L.1947, c. 302, p. 1018, s. 5.



Section 40:20-74.3 - Second Reading Or Amendment

40:20-74.3. Second reading or amendment
At or after the hearing, the board of chosen freeholders may proceed to give the resolution a second reading or amend it, and thereupon pass or reject it with or without amendment.

L.1947, c. 302, p. 1018, s. 6.



Section 40:20-74.4 - Publication Of Resolution Upon Passage

40:20-74.4. Publication of resolution upon passage
Upon passage, every such resolution, together with a notice of the date of passage or approval, or both, shall be published at least once in a newspaper published in the county, or, if there be no newspaper published in such county, then in a newspaper of general circulation, circulated in such county.

L.1947, c. 302, p. 1018, s. 7.



Section 40:20-74.5 - Majority Required For Passage

40:20-74.5. Majority required for passage
No such resolution shall be passed or approved unless a majority of all the members of the board of chosen freeholders vote in favor of such passage or approval.

L.1947, c. 302, p. 1019, s. 8.



Section 40:20-74.6 - Compensation Not Changed Unless Fixed By Resolution

40:20-74.6. Compensation not changed unless fixed by resolution
Nothing in this act shall be construed to affect or change the amount of salary or other compensation paid, pursuant to the provisions of law in effect on the first day of April, one thousand nine hundred and forty-seven, to any member of any board of chosen freeholders, or any director thereof, unless such salary or other compensation be fixed, where permitted pursuant to the provisions of sections 40:20-72, 40:20-73 or 40:20-74 of the Revised Statutes as amended herein, by resolution in the manner herein prescribed.

L.1947, c. 302, p. 1019, s. 9.



Section 40:20-75 - Annual Meetings

40:20-75. Annual meetings
40:20-75. The stated annual meeting of the boards of chosen freeholders shall be held at the place of holding the Superior Court in the respective counties at 12 noon on either the first or second day of January or on some other hour on any day during the first week in January, annually, as the board, by resolution passed before said meeting, may determine. If the date so fixed shall fall upon a Sunday the meeting shall be held the following day, unless said resolution authorizes the meeting to be held on a Sunday.

Amended 1953,c.37,s.25; 1974,c.154; 1977,c.394; 1991,c.91,s.378.



Section 40:20-76 - Regular Meetings

40:20-76. Regular meetings
Regular meetings of the board of chosen freeholders shall be held at such times and places as the board, by resolution, shall determine.



Section 40:20-77 - Special Meetings; How Called; Notice

40:20-77. Special meetings; how called; notice
Special meetings shall be held on the written or printed order of the director, or of any three members of the board, specifying the business and object thereof, and the place where the meeting shall be held.

The clerk of the board shall call any such special meeting upon receipt of such order, by written notice directed to the respective members of the board, and left at their respective places of abode, or mailed to the post office nearest thereto, at least five days before the day of the meeting. The notices shall state the business and object of the meeting and the place where the meeting is to be held.



Section 40:20-78 - Penalty For Clerk's Failure To Call Meeting

40:20-78. Penalty for clerk's failure to call meeting
If the clerk upon receipt of a proper order shall refuse or neglect to call or convene any special meeting of the board, he shall forfeit twenty-five dollars, to be recovered, with costs, in an action in any court of competent jurisdiction, in the name and for the use of the county.



Section 40:20-79 - Adjournment Of Meeting

40:20-79. Adjournment of meeting
In case a sufficient number of the members of the board of chosen freeholders to constitute a quorum shall not attend at the time and place of the annual or any other meeting of the board, the members attending may adjourn the meeting to such time and place as they shall think proper.



Section 40:20-80 - Committees Designated

40:20-80. Committees designated
The board of chosen freeholders may by resolution designate all committees thereof, define their duties and determine the number of members of which any committee shall be composed, and may at any time abolish any committee created by it.



Section 40:20-81 - Director To Appoint Members Of Committees

40:20-81. Director to appoint members of committees
The director of the board of chosen freeholders shall name the members of all committees of the board, except where otherwise provided by law. He may, with the consent of a majority of the members of the board, but not otherwise, discharge any member of any committee from further service thereon.



Section 40:20-82 - Investigations By Committees; Member May Administer Oath

40:20-82. Investigations by committees; member may administer oath
Whenever the board of chosen freeholders shall have appointed a committee of its members upon any matter within its jurisdiction, or to examine any officer of said board, or holding an appointment from said board in relation to the discharge of his official duties or conduct, or to the receipt or disbursement by him of any moneys in the discharge of said duties, or concerning the possession or disposal by him, in his official capacity of any property belonging to said board or to the county, or to inspect or examine any book, account, voucher or document in the possession or under the control of such officer, relating to the affairs or interest of said county, the chairman of the committee, or any member thereof, may administer an oath to any person attending as a witness before that committee.



Section 40:20-83 - Subpoenas; Testimony

40:20-83. Subpoenas; testimony
The board of chosen freeholders and any committee thereof may subpoena witnesses and take testimony with respect to any lawful matter of inquiry by such board or committee. Any such subpoena shall be enforceable, and misconduct of a witness may be dealt with, in the manner provided by the County and Municipal Investigations Law (1952).

Amended by L.1953, c. 37, p. 639, s. 26, eff. March 19, 1953.



Section 40:20-84 - Penalty For Perjury

40:20-84. Penalty for perjury
Any person who shall willfully and corruptly testify falsely to any matter upon oath administered by any member of the committee, upon such investigation or inquiry shall, upon conviction thereof, be guilty of perjury.



Section 40:23-1 - Books And Stationery For County Officers

40:23-1. Books and stationery for county officers
The board of chosen freeholders may provide and furnish the books, blanks and stationery necessary for use by the courts, county clerk, surrogate, register and sheriff of the county.



Section 40:23-2 - Printing For County Superintendent Of Schools

40:23-2. Printing for county superintendent of schools
The printing required in the office of the county superintendent of schools shall be paid for as other county printing, but the sum expended for this purpose in any county shall be determined by the board of chosen freeholders.

Amended by L.1946, c. 24, p. 64, s. 1, eff. March 22, 1946.



Section 40:23-3 - Exhibition Of County Products

40:23-3. Exhibition of county products
The board of chosen freeholders may prepare, maintain and display any exhibition of the products and industries of the county, or any poultry or agricultural exhibitions, or may contribute funds towards the maintenance or conduct of any such exhibition.



Section 40:23-4 - Acceptance Of Contributions For County Improvements; Agreements For

40:23-4. Acceptance of contributions for county improvements; agreements for
The board of chosen freeholders, when contemplating the making of any improvement or the doing of any work, may accept any sum contributed by any person towards the cost or expense thereof, which sum shall be used only for the purpose for which it was accepted.

The board may also agree in writing with any person that he shall pay such sum towards, or proportion of the cost or expense of such improvement or work as may be specified in the agreement.



Section 40:23-5 - Advertise Advantages Of County

40:23-5. Advertise advantages of county
The board of chosen freeholders may appropriate such sums as it shall deem necessary for the purpose of advertising in newspapers, magazines or otherwise, either within or without the state, the advantages and attractions of the county for residence and business purposes.



Section 40:23-5.1 - Office Or Department To Study Economic Resources And Encourage Economic Development Of County; Establishment

40:23-5.1. Office or department to study economic resources and encourage economic development of county; establishment
The board of chosen freeholders of any county may, by resolution, establish an appropriate office, department, committee, board or other agency having the following purposes:

a. Research and study of the county economics of every nature.

b. Develop, assemble and distribute information to assist present and prospective business and industry.

c. Develop, assemble and distribute pertinent information to county and municipal planning boards to encourage and assist comprehensive economic development.

d. Hold public meetings, release information, and encourage public interest in county economic development.

e. Promote, in any authorized manner, county economic development.

f. Co-operate with any other interested public or private entities for authorized purposes.

L.1962, c. 124, s. 1, eff. July 25, 1962.



Section 40:23-5.2 - Assignment Of Activities And Functions

40:23-5.2. Assignment of activities and functions
When created, the board of chosen freeholders shall assign such activities and functions to whatever county office, board, department or agency it deems feasible, whether previously existing or not.

L.1962, c. 124, s. 2, eff. July 25, 1962.



Section 40:23-5.3 - Appropriation

40:23-5.3. Appropriation
The board of chosen freeholders is authorized to appropriate, at its discretion, in any authorized manner, sufficient money to permit the activities and functions authorized by this act, including the engagement of staff and consultants, office space, equipment, supplies and other facilities required.

L.1962, c. 124, s. 3, eff. July 25, 1962.



Section 40:23-5.4 - Appointment Of Advisory Committee

40:23-5.4. Appointment of advisory committee
The board of chosen freeholders is authorized to appoint an advisory committee or commission composed of residents of New Jersey representative of various county economic and governmental interests, and to seek its advice on matters of economic development.

L.1962, c. 124, s. 4, eff. July 25, 1962.



Section 40:23-5.5 - Conduct Of Activities Requiring Real Estate Broker's License Prohibited

40:23-5.5. Conduct of activities requiring real estate broker's license prohibited
This act shall not authorize any county agency to conduct activities requiring a license as a real estate broker.

L.1962, c. 124, s. 5, eff. July 25, 1962.



Section 40:23-5.6 - Liberal Construction

40:23-5.6. Liberal construction
This act shall be liberally construed.

L.1962, c. 124, s. 6, eff. July 25, 1962.



Section 40:23-6 - Membership In New Jersey Association Of Counties And County Officers Association Of New Jersey

40:23-6. Membership in New Jersey Association of Counties and County Officers Association of New Jersey
A county may agree to contribute and expend in any 1 year, for membership in and the service of the New Jersey Association of Counties and the County Officers Association of New Jersey, such sums as said county may determine.

Amended by L.1947, c. 214, p. 876, s. 1; L.1951, c. 106, p. 516, s. 1; L.1960, c. 129, p. 634, s. 1, eff. Sept. 29, 1960; L.1973, c. 296, s. 1, eff. Dec. 6, 1973; L.1977, c. 134, s. 1, eff. June 29, 1977; L.1979, c. 159, s. 1, eff. July 19, 1979.



Section 40:23-6.1 - Summer Camps For Children In Populous Counties

40:23-6.1. Summer camps for children in populous counties
The provisions of this section 40:23-6.1 of this Title shall apply to counties which have or may hereafter have a population, as ascertained by the most recent State or Federal census, of more than two hundred thousand inhabitants.

In any such county, the board of chosen freeholders shall have the power, whenever in its judgment the public need requires it, to use land now or hereafter in its possession, to acquire land and buildings, by purchase, condemnation, gift or otherwise, anywhere in the county, and to erect thereon suitable structures and buildings, and to furnish, operate and maintain the same, for the purpose of establishing and operating a summer camp for undernourished and under-privileged children of the county, and children of the county whose health may be benefited by it and advancing public recreation and the public health and welfare.

In any such county, the board of chosen freeholders shall have the power, whenever in its judgment the public need requires it, to conduct and operate a summer camp for under-nourished and under-privileged children of the county, and children of the county whose health may be benefited by it, and to establish rules and regulations for admission to the same.

Amended by L.1938, c. 33, p. 109, s. 1, eff. March 23, 1938.



Section 40:23-6.2 - Camp For Undernourished And Underprivileged Children; Commission Or Board

40:23-6.2. Camp for undernourished and underprivileged children; commission or board
When the board of chosen freeholders has determined to establish a camp for undernourished and underprivileged children of the county and has acquired a site therefor and has awarded contracts for the necessary buildings and improvements thereon, or has resolved to maintain, establish a camp for undernourished and underprivileged children of the county, as provided in this chapter, a commission or board shall be constituted and appointed.

L.1940, c. 24, s. 1, eff. March 30, 1940.



Section 40:23-6.3 - County Camp Commission And Managers Of Camp

40:23-6.3. County camp commission and managers of camp
The commission shall be composed of five citizens of the county, at least two of whom shall be women, to be appointed by the board of chosen freeholders, who, with two designated members of the board of chosen freeholders and the county adjuster, as ex-officio member, shall constitute the county camp commission and managers of the camp. The holding of any other office by a member of the commission shall not constitute such holding as incompatible with his office as member of the commission.

L.1940, c. 24, s. 2, eff. March 30, 1940.



Section 40:23-6.4 - Members Of Commission; Terms; Vacancy

40:23-6.4. Members of commission; terms; vacancy
Members shall hold their offices for five years except that the first appointments shall be respectively for one, two, three, four and five years, which terms as to duration shall be in the order of appointments as made and indicated. Vacancies in such offices shall be filled for the unexpired term only.

L.1940, c. 24, s. 3, eff. March 30, 1940.



Section 40:23-6.5 - No Compensation To Members; Expenses

40:23-6.5. No compensation to members; expenses
Members shall receive no compensation for their services but shall be allowed their actual and necessary expenses, on the approval of the commission, all of which shall be audited and paid in the same manner as other expenses are paid in and for the county.

L.1940, c. 24, s. 4, eff. March 30, 1940.



Section 40:23-6.6 - Officers

40:23-6.6. Officers
The commission shall elect from among its members a president, vice-president and secretary-treasurer.

L.1940, c. 24, s. 5, eff. March 30, 1940.



Section 40:23-6.7 - Powers And Duties Of Board Of Managers

40:23-6.7. Powers and duties of board of managers
The board of managers of the camp shall have charge of all matters relating to the government, discipline, contracts, and fiscal concerns of the camp, and shall make such rules and regulations as may be necessary for carrying out the purposes of the camp.

L.1940, c. 24, s. 6, eff. March 30, 1940.



Section 40:23-6.8 - Equipment And Maintenance Of Camp

40:23-6.8. Equipment and maintenance of camp
The commission shall so equip and maintain the camp as to provide proper heat and all furniture, materials and supplies, recreational, medical and otherwise, as may be necessary for the adequate maintenance of the camp.

L.1940, c. 24, s. 7, eff. March 30, 1940.



Section 40:23-6.9 - Meetings Of Commission; Budget

40:23-6.9. Meetings of commission; budget
The commission shall meet regularly once each month and at other times as may be necessary or as may by rule be provided. The commission shall hold its annual meeting before the first day of December of each year, at which time amongst other things there shall be prepared the annual budget for presentation to the board of chosen freeholders.

L.1940, c. 24, s. 8, eff. March 30, 1940.



Section 40:23-6.10 - Appropriations

40:23-6.10. Appropriations
All appropriations for the expenditure of money as set forth in this chapter shall be subject to the approval of the board of chosen freeholders.

L.1940, c. 24, s. 9, eff. March 30, 1940.



Section 40:23-6.11 - Bills And Accounts Including Salaries And Wages

40:23-6.11. Bills and accounts including salaries and wages
The commission shall certify all bills and accounts including salaries and wages and transmit them to the board of chosen freeholders of the county which shall make payment out of the appropriations, therefore in the same manner as any other charges against the county.

L.1940, c. 24, s. 10, eff. March 30, 1940.



Section 40:23-6.12 - Employees And Assistant Employees

40:23-6.12. Employees and assistant employees
The commission shall appoint such employees and assistant employees as may be necessary to carry out the provisions of this chapter.

L.1940, c. 24, s. 11, eff. March 30, 1940.



Section 40:23-6.13 - Employees Subject To Rules And Regulations

40:23-6.13. Employees subject to rules and regulations
Employees shall be subject to such rules and regulations in the discharge of their duties as may be made by the commission.

L.1940, c. 24, s. 12, eff. March 30, 1940.



Section 40:23-6.14 - Tenure Of Employees

40:23-6.14. Tenure of employees
All employees of the commission shall hold their office or employment at the pleasure of the commission.

L.1940, c. 24, s. 13, eff. March 30, 1940.



Section 40:23-6.15 - Salaries Of Employees

40:23-6.15. Salaries of employees
The commission shall fix the salaries of all employees within the limits of the appropriation made therefor by the board of chosen freeholders and such salaries shall be compensation in full for services rendered.

L.1940, c. 24, s. 14, eff. March 30, 1940.



Section 40:23-6.16 - Secretary To Commission

40:23-6.16. Secretary to commission
The commission may appoint a secretary who shall be responsible for the keeping of all minutes and records of the commission. The secretary shall also assist in whatever capacity she is assigned to by the commission.

L.1940, c. 24, s. 15, eff. March 30, 1940.



Section 40:23-6.17 - Care And Treatment Of Veterans In County Hospitals

40:23-6.17. Care and treatment of veterans in county hospitals
Boards of chosen freeholders are authorized to enter into contracts with the United States Government, or any of its agencies through the proper Federal officials, for the care and treatment in any county hospital, including clinic or out-patient service, of any soldier, sailor, marine or nurse under the jurisdiction of the Veterans Administration of the United States Government, without regard to his legal settlement, and to receive and care for such soldiers, sailors, marines and nurses upon such terms and conditions, and upon such payments by the United States Government, as shall be mutually agreed upon between any such board of chosen freeholders and the proper officials of the United States Government.

L.1946, c. 73, p. 262, s. 1, eff. April 12, 1946.



Section 40:23-6.18 - Necessary Funds; Appropriation

40:23-6.18. Necessary funds; appropriation
To meet any necessary expenses incurred by any board of chosen freeholders under the provisions of this act, it shall be lawful for such board to appropriate and raise funds annually in the same manner as appropriations are made for county purposes.

L.1946, c. 73, p. 263, s. 2, eff. April 12, 1946.



Section 40:23-6.19 - Use Of Funds Not Otherwise Dedicated; Borrowing Money

40:23-6.19. Use of funds not otherwise dedicated; borrowing money
If, during the fiscal year in which this act shall be adopted, upon the commencement of the care and treatment of such soldiers, sailors, marines and nurses, any board of chosen freeholders shall have made no provision in its annual budget for the necessary expense thereof during such fiscal year, said board may appropriate and use any county funds not otherwise appropriated or dedicated, or may appropriate and raise such funds as may be necessary for such purpose during such fiscal year, and may borrow the same, or any part thereof, on the credit of the county, and may issue obligations therefor in the same manner as other similar obligations are issued under the provisions of the act to which this act is a supplement.

L.1946, c. 73, p. 263, s. 3, eff. April 12, 1946.



Section 40:23-6.20 - Counties Over 400,000 Other Than Counties Of First Class; No Fee For Building Permit For County Buildings

40:23-6.20. Counties over 400,000 other than counties of first class; no fee for building permit for county buildings
No county having a population in excess of four hundred thousand inhabitants other than a county of the first class, or the board of chosen freeholders thereof or any of its contractors, shall be required to pay any municipal fee or charge in order to secure a building permit for the erection or alteration of any county building or part thereof from the municipality wherein such building may be located.

L.1948, c. 413, p. 1633, s. 1, eff. Sept. 22, 1948.



Section 40:23-6.22 - Museum Facilities And Services; Maintenance And Support

40:23-6.22. Museum facilities and services; maintenance and support
The board of chosen freeholders of any county or the governing body of any municipality may provide by contract, and appropriate funds for the support and maintenance of existing museum facilities and services for the educational or recreational use and benefit of the public.

Such museum facilities and services may include exhibition in a museum building or elsewhere of subjects of natural, historical, educational, scientific, industrial or cultural nature; operation of arts, crafts and other hobby workshops; conduct of field trips and other projects of an educational or recreational nature and provision for the personal services required in connection with any of the foregoing.

L.1956, c. 34, p. 77, s. 1, eff. May 14, 1956. Amended by L.1969, c. 34, s. 1, eff. May 9, 1969.



Section 40:23-6.23 - Distribution Of Federal Surplus Food Commodities; Contracts For Sharing Cost

40:23-6.23. Distribution of federal surplus food commodities; contracts for sharing cost
Every board of chosen freeholders is authorized to enter into a contract or contracts with the municipalities within such county for sharing the cost of distribution by such municipalities, of Federal surplus food commodities to the recipients of old age assistance, permanent and total disability assistance, and blind assistance on the rolls of the county welfare board of such county, resident in such municipalities, upon such terms and conditions as may be agreed upon between such board of chosen freeholders and such municipality or municipalities. Such board of chosen freeholders may designate the county welfare board of its county as agent for the purpose of negotiating and carrying out the terms of such contract or contracts.

L.1957, c. 119, p. 495, s. 1, eff. July 3, 1957.



Section 40:23-6.24 - Appropriating Or Raising Funds For Surplus Food Distribution

40:23-6.24. Appropriating or raising funds for surplus food distribution
It shall be lawful for each such board of chosen freeholders to appropriate and raise funds annually for the purposes aforesaid in the same manner as appropriations are made for other county purposes. In the event that any such board of chosen freeholders shall designate the county welfare board as its agent, it may turn such moneys over to such county welfare board to meet the costs incurred under any such contracts. If, during the fiscal year in which this act shall be adopted, any board of chosen freeholders shall have made no provision in its annual budget for the necessary funds for the aforesaid purposes during such fiscal year, said board may appropriate and use any county funds not otherwise appropriated or dedicated, or may appropriate and raise such funds as may be necessary for such purpose during such fiscal year, and may borrow the same, or any part thereof, on the credit of the county, and may issue obligations therefor in the same manner as other similar obligations are issued under the provisions of the Title to which this act is a supplement.

L.1957, c. 119, p. 495, s. 2, eff. July 3, 1957.



Section 40:23-6.25 - Payment Of Costs Of Surplus Food Distribution By Board Of Freeholders

40:23-6.25. Payment of costs of surplus food distribution by board of freeholders
Nothing in this act shall be construed as requiring, in the absence of any such contract, any such board of chosen freeholders to pay any part of the cost of the distribution of such Federal surplus food commodities to such persons on the rolls of the county welfare board.

L.1957, c. 119, p. 496, s. 3, eff. July 3, 1957.



Section 40:23-6.26 - Contracts With Municipalities For Services Or Facilities By Counties Over 500,000 Population

40:23-6.26. Contracts with municipalities for services or facilities by counties over 500,000 population
The board of chosen freeholders of any county having a population in excess of 500,000, by resolution, may provide for the entering into a contract by the said county with any municipality located in such county, or with 2 or more such municipalities acting jointly to provide for the furnishing by the county to such municipality or municipalities with any service or facility which the said municipality or municipalities may otherwise lawfully furnish or provide to the inhabitants thereof or to others. The entering into any such contract by the municipality or municipalities shall be authorized by an ordinance or ordinances adopted by the governing body or bodies of said municipality or municipalities.

L.1958, c. 121, p. 601, s. 1. Amended by L.1959, c. 59, p. 168, s. 1; L.1961, c. 57, p. 547, s. 1, eff. July 1, 1961.



Section 40:23-6.27 - Term Of Contract; Advertisement For Bids

40:23-6.27. Term of contract; advertisement for bids
Any such contract shall be and remain in force for such term not exceeding 10 years as shall be provided therein and no provision of any law requiring advertisement for bids before the making of any contract involving the expenditure of money shall be applicable to the making of any such contract between the county and the municipality or municipalities, but any contract entered into by the county for services or facilities to be provided to a municipality or municipalities shall be advertised and awarded in accordance with chapter 25 of Title 40 of the Revised Statutes.

L.1958, c. 121, p. 601, s. 2. Amended by L.1971, c. 307, s. 1, eff. Sept. 2, 1971.



Section 40:23-6.28 - Contract; Required Provisions

40:23-6.28. Contract; required provisions
Any such contract by any county and 1 or more municipalities shall provide in detail the extent, manner and type of services or facilities to be furnished or performed thereunder by the county and shall specify the cost thereof to the municipality or municipalities and the manner in which it shall be paid to the county.

L.1958, c. 121, p. 602, s. 3.



Section 40:23-6.29 - Appropriation Of Funds; Purchase Or Lease Of Machinery And Equipment; Acquisition Of Lands

40:23-6.29. Appropriation of funds; purchase or lease of machinery and equipment; acquisition of lands
Any county and municipality entering into a contract authorized by this act may appropriate the necessary funds to provide for the carrying out thereof. Any such county entering into any such contract may purchase or lease all machinery and equipment and may acquire by gift, purchase, lease or condemnation all such lands as may be necessary in order to perform the terms thereof.

L.1958, c. 121, p. 602, s. 4.



Section 40:23-6.30 - Establishment And Maintenance Of Program For Rehabilitation Of Youthful Offenders In Counties Of First Class Over 800,000 Population

40:23-6.30. Establishment and maintenance of program for rehabilitation of youthful offenders in counties of first class over 800,000 population
The board of chosen freeholders of any county of the first class having a population in excess of 800,000 may establish and maintain a program for the rehabilitation of youthful offenders by the operation or the support of centers which provide treatment for persons under 18 years of age adjudged delinquents or convicted of crime, whether public or operated privately by a nonprofit organization, and which provide work projects, training, therapy or other rehabilitation treatment for youthful offenders. Such program may be carried on by the establishment and operation of separate facilities, by conducting the same as a separate program in connection with an existing county or municipal facility or institution or by contract with such a nonprofit organization.

L.1964, c. 263, s. 1, eff. Dec. 30, 1964.



Section 40:23-6.31 - Appropriation Of Funds

40:23-6.31. Appropriation of funds
The board of chosen freeholders of such county may appropriate funds to carry out a program established and maintained pursuant to this act.

L.1964, c. 263, s. 2, eff. Dec. 30, 1964.



Section 40:23-6.32 - Construction Of Additional Entrances And Exits To Highway Projects

40:23-6.32. Construction of additional entrances and exits to highway projects
The board of chosen freeholders of a county or the governing body of a municipality is authorized to contract with the New Jersey Highway Authority for the construction by the authority of additional entrances and exits, to a highway project operated by the authority, which entrances or exits the authority refuses to construct at its own expense on the basis of financial feasibility studies. Any entrance or exit constructed pursuant to this act shall become the property of, and a part of the highway project of the authority.

L.1966, c. 294, s. 1, eff. Nov. 29, 1966.



Section 40:23-6.33 - Appropriation Of Funds To Pay For Additional Entrances And Exits To Highway Projects

40:23-6.33. Appropriation of funds to pay for additional entrances and exits to highway projects
The board of chosen freeholders or the governing body of a municipality entering into a contract pursuant to section 1 of this act is authorized to appropriate and pay to the New Jersey Highway Authority such sums as shall be called for under such contract.

L.1966, c. 294, s. 2, eff. Nov. 29, 1966.



Section 40:23-6.38 - Legislative Intent

40:23-6.38. Legislative intent
The Legislature hereby finds and declares that:

(a) There are nearly 700,000 people over the age of 65 in this State, and that these citizens, now numbering almost 10% of the State's population, are of special concern because their numbers are growing faster than the rest of the population and because, increasingly there is no room for them in the labor market.

(b) During the last century life expectancy has been lengthened by 20 years. Since 1900 the total population of New Jersey has doubled but our senior population has quadrupled. With the lengthening of life expectancy has come the impact of technology which permits earlier retirement and makes employment opportunities unavailable for much of the older population.

(c) The result of these changes is that many older people are socially isolated and economically deprived. Lack of preparation for changed family relationships and social situations create crises for which assistance is not readily available. Many such crises can be averted if the problems of aging are anticipated and made the subject of prior planning.

(d) A central place is needed, therefore, where older citizens facing such situations can turn for assistance through information on community resources. Those who need such information vary from the middle-aged unemployed to the recent retiree and the helpless aged, from the affluent to the very poor, from the rural citizen to the urban and suburban resident, from the learned to the uneducated.

(e) Efforts to avert crises among this expanding segment of the population must have two major goals; the development of an understanding of the nature of aging so that people may grow old with dignity and independence; and, the ready identification and availability of community resources for older people, to whom they are often inaccessible or nonexistent. These resources need to be identified, expanded and made more immediately available to those who need them.

(f) While the Government of the State of New Jersey has recognized some of its special responsibilities in this area by creating the State Division on Aging, it has become apparent that this agency will function more effectively by providing a means by which it can achieve a closer relationship with the people it seeks to help, and through which it can increase access to desirable programs.

(g) It is apparent, therefore, that channels for the distribution of information on the resources available to older people, should be established throughout the State so as to be conveniently available to all segments of our older population, and that they should be maintained by county governments.

L.1970, c. 248, s. 1, eff. Jan. 1, 1971.



Section 40:23-6.39 - Establishment Of County Office On Aging By Resolution

40:23-6.39. Establishment of county office on aging by resolution
The board of chosen freeholders of any county may be resolution establish a county office on aging.

L.1970, c. 248, s. 2, eff. Jan. 1, 1971.



Section 40:23-6.40 - Powers And Duties

40:23-6.40. Powers and duties
Each county office on aging shall have the power and duty and it shall be the function of said office to:

(a) Maintain a central source of information on programs and services for older people;

(b) Circulate current knowledge related to aging to the public at large and to individuals and groups to which such knowledge would be of benefit;

(c) Stimulate expansion of existing services to more adequately meet the needs of older people and, where desirable, encourage new programs to meet these needs.

L.1970, c. 248, s. 3, eff. Jan. 1, 1971.



Section 40:23-6.41 - Executive Director; Appointment; Qualifications

40:23-6.41. Executive director; appointment; qualifications
The board of chosen freeholders shall appoint an executive director, who shall be a person qualified by training and experience to direct the work of such office, to administer the work of the county office on aging.

L.1970, c. 248, s. 4, eff. Jan. 1, 1971.



Section 40:23-6.42 - Receipt And Expenditure Of Moneys

40:23-6.42. Receipt and expenditure of moneys
The board of chosen freeholders may receive and expend moneys from the State, Federal Government or private individuals, corporations or associations thereof, to meet the expenses of the county office on aging.

L.1970, c. 248, s. 5, eff. Jan. 1, 1971.



Section 40:23-6.43 - Appropriations And Payments Of State Aid.

40:23-6.43 Appropriations and payments of State aid.

6.There shall be appropriated and paid annually to each county office on aging, subject to the approval of the Commissioner of Human Services, an amount equal to one-half of the amount of annual expense of the county office on aging; provided, however, that no county shall receive more than $20,000 in State aid hereunder in any calendar year. Payments shall be made by the State Treasurer, upon certificate of the Commissioner of Human Services and warrant of the Director of the Division of Budget and Accounting, on or before December 31 of each calendar year. This payment shall constitute reimbursement to the county for the State aid portion of the annual expense of each county office on aging during the year in which the payment is made.

L.1970, c.248, s.6; amended 2012, c.17, s.408.



Section 40:23-6.44 - Rules And Regulations By Director Of Division On Aging

40:23-6.44. Rules and regulations by director of division on aging
The Director of the Division on Aging shall issue and promulgate rules and regulations for the proper control and management of activities of the county offices on aging, for the certification of persons to hold the position of executive director and for the administration of grant funds available for the purposes of this act, and may issue and promulgate such other rules and regulations necessary to carry out the purposes of this act.

L.1970, c. 248, s. 7, eff. Jan. 1, 1971.



Section 40:23-6.45 - Lands Of County Or County Park Commission; Use As Training Grounds For Firemen Or Police

40:23-6.45. Lands of county or county park commission; use as training grounds for firemen or police
The board of chosen freeholders of any county or county park commission may, by resolution, make available any lands owned or leased by said county or county park commission, or otherwise under its control, to be used as training grounds for paid, part-paid or volunteer fire companies and for police departments and forces located in any municipality or fire district in such county or adjoining counties.

L.1973, c. 215, s. 1, eff. Aug. 23, 1973.



Section 40:23-6.46 - Operation And Improvement Of Properties For Training Purposes; Appropriation And Expenditure Of Funds

40:23-6.46. Operation and improvement of properties for training purposes; appropriation and expenditure of funds
The board of chosen freeholders or county park commission may from time to time raise, appropriate and expend such sums of money as it may deem expedient for operating and improving any such properties for training purposes, including construction of buildings, installation of water mains and hydrants, and the construction on said lands of drill towers and training equipment, in order to instruct members of fire companies in the latest methods, procedures and techniques of fire fighting, to instruct members of police departments and forces in the latest methods, procedures and techniques of police work, and for the purpose of testing apparatus and equipment.

L.1973, c. 215, s. 2, Aug. 23, 1973.



Section 40:23-6.47 - Office Of Consumer Affairs; Establishment By County Or Municipality; Employees

40:23-6.47. Office of consumer affairs; establishment by county or municipality; employees
A county, by resolution or ordinance, as the case may be, or a municipality, by ordinance, may create and establish an office of consumer affairs to be administered by a county or municipal director of consumer affairs who shall be appointed by the governing body thereof. In addition, the governing body may provide for the employment of such other officers and employees as may be necessary or desirable for the proper conduct of the affairs of the office. The qualifications of the director and other officers and employees shall be established by the Attorney General.

L.1975, c. 376, s. 1. Amended by L.1981, c. 178, s. 2, eff. June 19, 1981.



Section 40:23-6.48 - Powers

40:23-6.48. Powers
Offices created hereunder shall have the following powers:

a. Those powers granted to the Attorney General by P.L.1960, c. 39 (C. 56:8-1 et seq.) and all supplements thereto, which he may from time to time by rule or regulation delegate to them; provided, however, that the following powers shall not be delegable: the power to promulgate substantive regulations as authorized by P.L.1960, c. 39, s. 4 (C. 56:8-4); the power to conduct administrative hearings and other powers connected therewith as authorized by P.L.1967, c. 97, s. 1 (C. 56:8-3.1) and by P.L.1971, c. 247, s.s. 3 through 6, inclusive (C. 56:8-15 through 56:8-18); and the power to grant immunity as authorized by P.L.1960, c. 39, s. 7 (C. 56:8-7).

b. Such other powers not inconsistent with the provisions of this act or any other act or the rules and regulations promulgated thereunder which may from time to time be assigned to such offices by the governing body of the county or municipality which created them.

L.1975, c. 376, s. 2.



Section 40:23-6.49 - Office Of Consumer Affairs In County Or Municipality Established Prior To And In Conformity With This Act; Validation Of Acts And Proceedings

40:23-6.49. Office of consumer affairs in county or municipality established prior to and in conformity with this act; validation of acts and proceedings
All acts and things done or authorized by any county or municipality within the powers granted by this act prior to its enactment are hereby ratified and confirmed. Where any office of consumer affairs has heretofore been established in substantial conformity with the provisions of this act under and by virtue of a county resolution or municipal ordinance which may be invalid by reason of lack of power in the county or municipality to pass such resolution or ordinance, such resolution or ordinance and all acts and proceedings thereunder are hereby validated and confirmed, including any proceeding initiated within 90 days of the effective date of this act to compel compliance with or prevent the violation of such resolution or ordinance; provided, however, that nothing in this section shall validate or authorize any act or thing which is expressly prohibited by the provisions of this act, or of any other statute of this State.

L.1975, c. 376, s. 3.



Section 40:23-6.50 - Surplus And Surface Waters On Railroad Property; Construction Of Works To Control By County

40:23-6.50. Surplus and surface waters on railroad property; construction of works to control by county
Whenever a railroad company shall not properly construct and maintain on its property in any county any structures, ditches, watercourses, dykes, dams, and such other works and such filling and excavating necessary to control the flow of surplus and surface waters for the protection of the public health, safety and welfare, the governing body of such county may, after notice to the company and approval of the construction plans and specifications by the company within 90 days of their submission, enter upon such property and construct and maintain such works, fillings and excavations.

The county shall not be required to make compensation to such railroad for entering upon such property and constructing and maintaining such works, fillings and excavations.

L.1977, c. 71, s. 1, eff. April 21, 1977.



Section 40:23-6.52 - Acceptable Forms Of Payment For Road Opening Permits.

40:23-6.52 Acceptable forms of payment for road opening permits.

1.Notwithstanding any law, rule or regulation to the contrary, whenever the governing body of any county shall require the provision of a deposit as a condition of granting a road opening permit, the county shall accept as a deposit from the permit applicant either cash, or in lieu of cash, bonds, or a combination of cash and bonds, as determined by the permit applicant. Whenever bonds are used, the bonds may consist of registered book bonds, entry municipal bonds, State bonds or other appropriate bonds of the State of New Jersey, or negotiable bearer bonds or notes of any political subdivision of the State, the value of which is equal to the amount necessary to satisfy the amount that otherwise would be required to be deposited pursuant to the terms of the permit application and such requirements as set forth. The nature and amount of the bonds or notes to be deposited shall be subject to the approval by the governing body of the county. Such approval shall not be unreasonably withheld. For purposes of this section, "value" shall mean par value or current market value, whichever is lower.

If the permit applicant deposits cash for granting a road opening permit, such deposit shall be placed with a banking institution or savings and loan association insured by an agency of the Federal government, in an account bearing interest at the rate currently paid by such institutions or associations on time or savings deposits. Any interest accruing on cash deposits shall be credited to the governing body of the county. If the permit applicant deposits bonds for granting a road opening permit, the bonds shall be deposited with the county. The amount of any interest accruing on such bonds shall be returned to the bond applicant upon fulfillment of the terms of the permit application.

L.1999,c.196,s.1.



Section 40:23-6.53 - Contracts For Collection Of Delinquent Fees, Fines.

40:23-6.53 Contracts for collection of delinquent fees, fines.

37. The governing body of any county may enter into a contract with a private agency or firm for the purpose of collecting delinquent fees, fines, costs, surcharges, and other penalties or assessments imposed, after a final determination of guilt, by a central municipal court established pursuant to subsection e. of N.J.S.2B:12-1. The use of private agencies or firms to collect delinquent fees, fines, costs, surcharges and other penalties or assessments imposed by a central municipal court shall be in accordance with rules or procedures adopted by the Supreme Court. Any such contract shall be made pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.). The governing body of any county may authorize the assessment of a fee by a private agency or firm not to exceed 22% of the amount collected to be paid by the debtor to the private agency or firm to pay for the costs of collection.

L.2000, c.126, s.37; amended 2009, c.233, s.2.



Section 40:23-7 - Power To Raise Money By Taxation

40:23-7. Power to raise money by taxation
The board of chosen freeholders may raise by taxation, in the method prescribed by law, all money necessary to pay for any improvement or property which it is authorized to make or acquire, and to pay the current expenses of maintaining the same, and for the execution and performance of any power or authority given to the county or the board of chosen freeholders thereof, and to pay the principal of and interest upon all obligations and debts of the county, for the maintenance of county parks, and for the fulfillment of all obligations imposed by law upon the county.



Section 40:23-8 - Appropriations To Civil War Organizations; Purposes

40:23-8. Appropriations to Civil War organizations; purposes
Any county may make appropriations to a post of the Grand Army of the Republic, and if there be no such post in the county it may make appropriations to any camp of Sons of Union Veterans of the Civil War, for the proper observance of memorial and other patriotic holidays.



Section 40:23-8.1 - Appropriations For Observance Of Memorial Day

40:23-8.1. Appropriations for observance of Memorial Day
It shall be lawful for the board of chosen freeholders of any county, and they are hereby authorized and empowered so to do, to make appropriations for the proper observance of Memorial Day.



Section 40:23-8.2A - Junior College; Appropriations In Counties Over 300,000

40:23-8.2a. Junior college; appropriations in counties over 300,000
It shall be lawful for the board of chosen freeholders of a county having a population in excess of 300,000 and they are hereby authorized and empowered to make appropriations for and pay to any accredited nonprofit junior college established and located in said county for the maintenance, support and operation of said educational institution.

L.1962, c. 42, s. 1.



Section 40:23-8.3 - Protecting Roads Against Erosion By Tidewater

40:23-8.3. Protecting roads against erosion by tidewater
Any county of the sixth class may expend any sum not exceeding twenty-five thousand dollars ($25,000.00), in any one year, for the protection of county roads from erosion by tidewater; provided, that no part of such sum shall be used for any work, labor or materials upon any structure or work located more than two thousand feet from the road to be protected.

L.1942, c. 198, p. 570, s. 1, eff. May 13, 1942.



Section 40:23-8.4 - Blood And Its Derivatives; Contributions For Collection And Distribution Authorized

40:23-8.4. Blood and its derivatives; contributions for collection and distribution authorized
Boards of chosen freeholders are authorized to contribute funds, in amounts to be determined by such boards, for the establishment, equipment, maintenance and conduct of suitable programs for the collection, processing, storing and public distribution of human blood, and the various human blood derivatives, including special therapeutic and diagnostic serums, which are deemed of value in the treatment of sick and injured persons, and the prevention of certain diseases. Such contributions of funds may be made to public and private institutions, hospitals, societies and organizations for such purposes, on such terms as may be agreed upon.

L.1946, c. 22, p. 61, s. 1, eff. March 19, 1946.



Section 40:23-8.5 - Appropriations For Blood Collection Purposes; Borrowing Money

40:23-8.5. Appropriations for blood collection purposes; borrowing money
It shall be lawful for such boards to appropriate and raise funds annually for the purposes aforesaid, in the same manner as appropriations are made for other county purposes. If, during the fiscal year in which this act shall be adopted, any board of chosen freeholders shall have made no provision in its annual budget for the necessary funds for the aforesaid purposes during such fiscal year, said board may appropriate and use any county funds not otherwise appropriated or dedicated, or may appropriate and raise such funds as may be necessary for such purpose during such fiscal year, and may borrow the same, or any part thereof, on the credit of the county, and may issue obligations therefor in the same manner as other similar obligations are issued under the provisions of the title to which this act is a supplement.

L.1946, c. 22, p. 61, s. 2, eff. March 19, 1946.



Section 40:23-8.6 - Appropriations Annually For Expenses

40:23-8.6. Appropriations annually for expenses
To meet any necessary expenses incurred by any board of chosen freeholders under the provisions of this act, it shall be lawful for such board to appropriate and raise funds annually in the same manner as appropriations are made for county purposes.

L.1946, c. 22, p. 62, s. 3, eff. March 19, 1946.



Section 40:23-8.7 - Appropriations During Year When Blood Collection Act Is Adopted--borrowing Money

40:23-8.7. Appropriations during year when blood collection act is adopted--borrowing money
If, during the fiscal year in which this act shall be adopted, upon the establishment of such program, any board of chosen freeholders shall have made no provision in its annual budget for the necessary expense thereof during such fiscal year, said board may appropriate and use any county funds not otherwise appropriated or dedicated, or may appropriate and raise such funds as may be necessary for such purpose during such fiscal year and may borrow the same, or any part thereof, on the credit of the county, and may issue obligations therefor in the same manner as other similar obligations are issued under the provisions of the act to which this act is a supplement.

L.1946, c. 22, p. 62, s. 4, eff. March 19, 1946.



Section 40:23-8.8 - Appropriations Annually For Children's Homes, Etc.

40:23-8.8. Appropriations annually for children's homes, etc.
The board of chosen freeholders of any county of this State wherein any child or children shall have been or may hereafter be lawfully committed to the care and control of the trustees or managers of any duly incorporated children's home located in said county or of any duly incorporated charitable institution in said county, having for or among its objects the care, management and support of orphans, half orphans and destitute children and of affording them moral and useful training, and including care for any children found in circumstances necessitating temporary care and housing, may make an appropriation of a sum of money not exceeding $15,000.00 each year, in the same manner that appropriations for other county purposes are made, which sum so appropriated shall be included in the annual tax levy of such county, and collected in the same manner and at the same time as other taxes and shall be paid to the trustees or managers of such children's home or charitable institution for the board, maintenance and education of such child or children so committed during their continuance in said home or institution until they arrive at the age of 18 years; provided, that the sum so appropriated shall be in lieu and instead of any sum per week for each and every child so committed to such home or institution.

In the event that there is no such children's home or charitable institution within the county willing and able to provide the care for which such appropriation may be made, the board of chosen freeholders is authorized to contract with any other organization within the county to provide said care and may expend pursuant to any such contract a sum not to exceed $15,000.00 in any 1 year and which may include the expenditure of reasonable sums for the acquisition of facilities, equipment and services and for the payment of personnel necessary to provide said care.

L.1948, c. 258, p. 1132, s. 1. Amended by L.1964, c. 203, s. 2, eff. Oct. 13, 1964.



Section 40:23-8.9 - Volunteer Fire Companies; Appropriation To Aid; Uniforms

40:23-8.9. Volunteer fire companies; appropriation to aid; uniforms
The board of chosen freeholders of any county may raise, appropriate and expend such sums of money not exceeding $10,000.00 in any 1 year, as it may deem expedient to aid volunteer fire companies located in any municipality or fire district in such county to keep abreast of the latest methods, procedures and techniques of fire fighting by enabling members of said companies to attend courses of instruction or otherwise acquire familiarity with said methods, procedures and techniques. Any such appropriation and expenditure may include a provision for the purchasing of uniforms for the members of said volunteer fire companies.

L.1949, c. 79, p. 383, s. 1. Amended by L.1954, c. 170, p. 677, s. 1; L.1960, c. 64, p. 497, s. 1, eff. June 22, 1960; L.1969, c. 276, s. 1, eff. Jan. 12, 1970; L.1973, c. 347, s. 1, eff. Dec. 27, 1973.



Section 40:23-8.11 - Appropriations For Services For Certain Persons.

40:23-8.11 Appropriations for services for certain persons.

1.The board of chosen freeholders of any county may appropriate annually to any approved, privately operated, nonprofit organization whose services are nonsectarian, funds for the purpose of defraying the necessary expense incident to the diagnosis, treatment and training of persons with intellectual disabilities, persons with a brain injury, or persons with mental illness who are residents of the county, at suitable homes, schools, hospitals, day-care centers, residential treatment centers or sheltered workshops anywhere in the State supported by public funds or private charity, including the cost of transporting such persons to and from, and their support and maintenance at, such homes, schools, hospitals, day-care centers, residential treatment centers or sheltered workshops for the purpose of, or while undergoing diagnosis, treatment and training.

L.1964, c.10, s.1; (title amended 1969, c.6, s.1) amended 1969, c.6, s.2; 2010, c.50, s.66.



Section 40:23-8.13 - County Firemen's Association; Contribution

40:23-8.13. County firemen's association; contribution
The board of chosen freeholders of any county may contribute to a county firemen's association within the county a sum not to exceed $25,000.00 in any 1 year for the operation of an emergency operating control center to serve the entire county for the better preservation of life and property against fire or any other type of emergency.

L.1967, c. 224, s. 1, eff. Oct. 13, 1967.



Section 40:23-8.14 - Nonprofit Child Care Centers Or Committees Or Councils Coordinating Child Care; Annual Appropriation Of Funds By Counties Or Municipalities

40:23-8.14. Nonprofit child care centers or committees or councils coordinating child care; annual appropriation of funds by counties or municipalities
The board of chosen freeholders of any county and the governing body of any municipality may appropriate annually funds for the support of nonprofit child care centers possessing a valid certificate of approval or waiver in writing from said requirement issued by the Commissioner of Institutions and Agencies pursuant to chapter 70 of Title 18A of the New Jersey Statutes and R.S. 30:1-25, and to committees or councils coordinating child care, located within said county or municipality.

L.1971, c. 422, s. 1, eff. Feb. 1, 1972. Amended by L.1974, c. 138, s. 2, eff. Oct. 24, 1974.



Section 40:23-8.15 - Contract As Basis For Appropriation

40:23-8.15. Contract as basis for appropriation
Any appropriation made pursuant to section 1 shall be made pursuant to a contract between the governing body of said county or municipality and the board of directors of the nonprofit child care enter or coordinating committee or council. Said contract shall describe the services to be rendered by the center or committee or council in exchange for the appropriation and shall be approved by the Commissioner of Institutions and Agencies.

L.1971, c. 422, s. 2, eff. Feb. 1, 1972. Amended by L.1974, c. 138, s. 3, eff. Oct. 24, 1974.



Section 40:23-8.16 - County Facilities Leased By Nonprofit Or Charitable Association; Reimbursement Of Costs Of Renovation

40:23-8.16. County facilities leased by nonprofit or charitable association; reimbursement of costs of renovation
Any county may appropriate an amount not to exceed $250,000.00 for payment to a nonprofit or charitable association of all or part of any costs incurred in the renovation or improvement of any building or structure owned by the county and leased, for a term of 21 years at a nominal consideration, to said association for use in the provision of health services. Any costs so incurred shall be reimbursable only to the extent that the renovations or improvements have served to enhance the value of said building or structure. The enhanced value due to such renovations or improvements shall be ascertained and certified to the board of chosen freeholders of said county at the termination of the lease.

L.1975, c. 71, s. 1, eff. Apr. 25, 1975.



Section 40:23-8.17 - Private Nonprofit Camps For Emotionally Maladjusted Or Physically Undernourished Children; Authorization For Appropriations

40:23-8.17. Private nonprofit camps for emotionally maladjusted or physically undernourished children; authorization for appropriations
The governing body of any county or municipality may appropriate annually to any privately-operated, nonprofit organization, whose services are nonsectarian and interracial, funds for the purpose of defraying the necessary expense incident to the feeding, care, treatment, and training of emotionally maladjusted or physically undernourished children between the ages of 5 and 12 years, who are residents of any county or municipality making such appropriation, at a camp or camps operated for said purpose within the county, including the cost of transporting such children to and from, and their support and maintenance at, such camp.

L.1975, c. 278, s. 1, eff. Jan. 12, 1976.



Section 40:23-8.18 - Community Action Programs Defined

40:23-8.18. Community action programs defined
As used in this act:

"Community action programs" are programs operated within counties or municipalities by public, or private nonprofit, agencies or organizations and established pursuant to the Federal "Economic Opportunity Act of 1964," (Public Law 88-452).

L.1975, c. 342, s. 1, eff. March 3, 1976.



Section 40:23-8.19 - Appropriation And Distribution By County Or Municipality To Agency Or Organization Maintaining Community Action Programs

40:23-8.19. Appropriation and distribution by county or municipality to agency or organization maintaining community action programs
The governing body of any county or municipality may annually appropriate and distribute to any public, or private nonprofit, agency or organization funds to defray in whole or in part the expenses incurred by any such agency or organization in maintaining community action programs and in providing facilities and equipment therefor within said county or municipality, as the case may be.

L.1975, c. 342, s. 2, eff. March 3, 1976.



Section 40:23-8.20 - Continuance After Expiration Of Authorizing Legislation

40:23-8.20. Continuance after expiration of authorizing legislation
Such appropriation and distribution may at the discretion of the governing body continue beyond the expiration of the Federal "Economic Opportunity Act of 1964" or succeeding legislation.

L.1975, c. 342, s. 3, eff. March 3, 1976.



Section 40:23-8.21 - Cooley's Anemia; Promotion Of Public Awareness, Referral Service For Testing And Expenses Incidental To Diagnosis And Treatment; Appropriations

40:23-8.21. Cooley's anemia; promotion of public awareness, referral service for testing and expenses incidental to diagnosis and treatment; appropriations
The governing body of a county may appropriate not more than $5,000.00 each year to promote public awareness among prospective parents as to the necessity of testing for Cooley's anemia, to establish a referral service whereby such individuals can be tested for the existence of this disease, and, in the case of a county which has no county home or hospital suitable for the treatment of said disease, for any expenses incidental to the diagnosis and treatment of children afflicted with Cooley's anemia; provided, however, that the governing body of a county of the first class having a population in excess of 800,000 may appropriate not more than $10,000.00 each year.

Before spending money for such purposes the governing body shall adopt such rules and regulations as it deems desirable concerning the requirements of residence and eligibility for such relief. Disbursements shall be made through officers designated by the board for that purpose on verified bills presented and approved as in the case of other county expenditures.

L.1975, c. 393, s. 1, eff. March 3, 1976. Amended by L.1978, c. 142, s. 1, eff. Nov. 13, 1978.



Section 40:23-8.22 - National Burn Victim Foundation; Contributions By Counties Or Municipalities

40:23-8.22. National burn victim foundation; contributions by counties or municipalities
Any county or municipal governing body may enter a line item in its annual budget for the purpose of making a contribution to the National Burn Victim Foundation which shall be for a public purpose and which will be used to provide the following services to the State of New Jersey:

a. Specialized burn treatment facilities and services;

b. Burn treatment educational programs for first aid, E.M.S. and other emergency level personnel;

c. Burn victim rehabilitation programs, psychological;

d. Burn medical research;

e. Burn prevention programs for the general public and civic organizations.

L.1977, c. 13, s. 1, eff. Feb. 10, 1977.



Section 40:23-8.23 - Legislative Findings

40:23-8.23. Legislative findings
The Legislature finds and declares that private, nonprofit organizations which provide certain services relating to burn treatment, rehabilitation, research and prevention contribute significant and necessary medical, rehabilitative, research and educational services to the residents of the State of New Jersey, that these services benefit the general safety, health and welfare of residents of communities of this State, and that it is in the public interest of this State that local governments of this State be permitted to contribute to such organizations as a means of assuring that these services and benefits are available to their residents.

L.1977, c. 14, s. 1, eff. Feb. 10, 1977.



Section 40:23-8.24 - Burn Prevention And Treatment, Private, Nonprofit Organizations; Contributions

40:23-8.24. Burn prevention and treatment, private, nonprofit organizations; contributions
The board of chosen freeholders of any county, or the governing body of any municipality, of this State may annually raise and appropriate an amount not to exceed $1,500.00, for the purpose of making a contribution to any private, nonprofit organization which provides the following services to residents of this State:

a. Specialized burn treatment facilities and services;

b. Burn treatment educational programs for first aid, emergency medical services and other emergency level personnel;

c. Burn victim rehabilitation programs;

d. Burn medical research; and,

e. Burn prevention programs for the general public and civic organizations.

L.1977, c. 14, s. 2, eff. Feb. 10, 1977.



Section 40:23-8.25 - Center For Performing And Visual Arts; Appropriation Of Funds

40:23-8.25. Center for performing and visual arts; appropriation of funds
The governing body of any county may appropriate funds to any privately operated, nonprofit organization approved by the governing body whose services are nonsectarian, in an amount not to exceed $10,000.00 in any year for the purpose of the planning, construction, acquisition or operation of a center for the performing and visual arts, the location and successful operation of which within such county said governing body deems to be necessary, or conducive, to the improvement and furtherance of the tourist industries and recreational attractiveness of such county, or to the fulfillment of the recreational, entertainment, cultural, and educational needs of the residents of such county.

L.1978, c. 104, s. 1, eff. Aug. 21, 1978.



Section 40:23-8.26 - Tay-sachs Disease; County Aid

40:23-8.26. Tay-Sachs disease; county aid
A county may appropriate not more than $5,000.00 each year to promote public awareness among prospective parents as to the necessity of testing for Tay-Sachs disease, to establish a referral service whereby such individuals can be tested for the existence of this disease, and, in the case of a county which has no county home or hospital suitable for the treatment of said disease, for and expenses incidental to the diagnosis and treatment of children afflicted with Tay-Sachs disease; provided, however, that a county of the first class having a population in excess of 800,000 may appropriate not more than $10,000.00 each year.

Before spending money for such purposes the governing body shall adopt such rules and regulations as it deems desirable concerning the requirements of residence and eligibility for such relief. Disbursements shall be made through officers designated by the governing body for that purpose on verified bills presented and approved as in the case of other county expenditures.

L.1978, c. 150, s. 1, eff. Nov. 22, 1978.



Section 40:23-8.27 - Legislative Findings

40:23-8.27. Legislative findings
The Legislature hereby finds that there is a need for improved planning and coordination among public and private agencies, organizations and institutions providing health and welfare programs and services to community residents. The Legislature further finds that because private, nonprofit health and welfare councils are providing such needed planning and coordination, it is in the public interest to authorize counties to appropriate funds for the purpose of helping to defray expenses incurred by such health and welfare councils in the provision of these services.

L.1978, c. 170, s. 1, eff. Dec. 22, 1978.



Section 40:23-8.28 - County Aid To Health, Welfare Councils

40:23-8.28. County aid to health, welfare councils
The governing body of any county may annually appropriate such sums as it deems necessary to any private, nonprofit health and welfare council engaged in reviewing, developing, promoting and coordinating in an advisory and consultative capacity, health and welfare programs and services offered by any public or private agency, organization or institution in that county, for the purpose of helping to defray expenses incurred by such council in the provision of the aforesaid services.

L.1978, c.170, s.2; amended by L. 1987, c. 162, s. 1.



Section 40:23-8.29 - Appropriations By County Authorized

40:23-8.29. Appropriations by county authorized
1. The governing body of any county may annually appropriate funds in support of the Vietnam Veterans' Memorial Foundation in support of the development, construction and maintenance of the Vietnam Veterans' Memorial at the Garden State Arts Center.

L.1992,c.50,s.1.



Section 40:23-9 - Depositories For Moneys

40:23-9. Depositories for moneys
The governing body of any county may direct by resolution that all moneys belonging to the county, except such as may be subject to the control of a body or commission other than the board of chosen freeholders, may be deposited in depositories selected by it, which shall include the State of New Jersey Cash Management Fund, created pursuant to section 1 of this amendatory and supplementary act, to the credit and in the name of the governing body.

Amended by L.1977, c. 281, s. 6, eff. Nov. 2, 1977.



Section 40:23-11 - Judiciary Fund For Salaries Of Court And Probate Clerks

40:23-11. Judiciary fund for salaries of court and probate clerks
The board of chosen freeholders shall provide in its annual budget of appropriations, a "judiciary fund" from which shall be paid the salary or compensation of clerks assigned by the county clerk for service in the courts held in the county, not exceeding one clerk to each judge holding said courts, and the probate clerks employed in the surrogate's office of the county. The compensation for the probate clerks shall be recommended by the surrogate and fixed by the board of chosen freeholders.

Amended by L.1953, c. 37, p. 643, s. 40, eff. March 19, 1953.



Section 40:23-12.1 - Definitions

40:23-12.1. Definitions
As used in this act:

"Farmland" means land that qualifies for valuation, assessment, and taxation pursuant to the "Farmland Assessment Act of 1964," P.L. 1964, c. 48 (C. 54:4-23.1 et seq.).

"Low-interest loan" means a loan issued at an annual interest rate not in excess of 1% above the rate paid by the county on the obligations issued to fund the loan program authorized pursuant to section 2 of this act.

L. 1987, c. 34, s. 1.



Section 40:23-12.2 - Farm Loan Program

40:23-12.2. Farm loan program
The governing body of any county may, by ordinance or resolution, establish a low-interest loan program for the purpose of assisting persons in purchasing farmland to be kept in continuous use as farmland, in accordance with criteria developed by a County Agriculture Development Board established under section 7 of P.L.1983, c.32 (C.4:1C-14).

L.1987,c.34,s.2; amended 1989,c.158,s.2.



Section 40:23-12.3 - Bonds Authorized

40:23-12.3. Bonds authorized
For the purpose of funding a farm loan program authorized pursuant to section 2 of this act, the county is authorized, by bond ordinance, to incur indebtedness, borrow money, and authorize and issue negotiable obligations in an amount not to exceed $5,000,000.00 in any five-year period, or to appropriate general revenues of the county, or both. All the provisions of the "Local Bond Law" (N.J.S.40A:2-1 et seq.) not in conflict with this act shall be complied with by the county in adopting its bond ordinances.

L.1987,c.34,s.3; amended 1989,c 158,s.3.



Section 40:23-13 - Official Newspapers

40:23-13. Official newspapers
The board of chosen freeholders may by resolution designate an official newspaper or newspapers in which shall be published all advertisements and notices required by law to be published, or may from time to time, by a majority vote, specify one or more newspapers in which shall be published certain notices and advertisements required by law to be published.



Section 40:23-14 - Public Works Jointly Constructed And Maintained; County And Municipal Co-operation

40:23-14. Public works jointly constructed and maintained; county and municipal co-operation
The board of chosen freeholders of any county may by contract, join with the governing body of any municipality within the county or adjoining it, or of any other county or of any district, to acquire or construct any public improvement or works, do any act, maintain any department or render any service which any such municipality, county or district may acquire, construct, do, maintain or render, but no county under any such contract may acquire, construct, maintain or operate any property or service defined as a "public utility" by section 48:2-13 of the title Public Utilities, until a majority of the legal voters in the county affected shall, at an election advertised, held and conducted in accordance with the general laws relating to elections, vote in favor of a proposition to be submitted in the manner provided in section 40:23-15 of this title.



Section 40:23-15 - Ballot; Form And Content

40:23-15. Ballot; form and content
The proposition to be submitted in accordance with the provisions of section 40:23-14 of this title shall be in substantially the following form:

"Shall the county of acquire (or construct, as the case may be) and maintain and operate a (here insert brief description of the public utility proposed to be established or operated)?"



Section 40:23-16 - Contents Of Joint Contract; Amendments

40:23-16. Contents of joint contract; amendments
Any contract so entered into shall set forth the proportion of the cost each party thereto shall assume and shall specify all the details of the management of the joint undertaking and any other matters which may be deemed necessary for insertion therein. The contract may be amended from time to time by the contracting parties.



Section 40:23-17 - Acquisition Of Property; Officers And Employees

40:23-17. Acquisition of property; officers and employees
For the purpose of carrying into execution any such contract, any county, as a party thereto, may acquire real estate as tenants in common by purchase, gift or condemnation, erect buildings thereon and equip the same, acquire and hold any property in common, appoint such officers and employees as may be necessary for the joint enterprise and generally enter into any contract which the board of chosen freeholders or any municipality or district with which it may contract is authorized to enter into separately.



Section 40:23-18 - Costs And Expenses; Appropriations; Bond Issues

40:23-18. Costs and expenses; appropriations; bond issues
The board of chosen freeholders may raise and disburse all necessary money, either by taxation or the issuance of bonds in the manner provided by law, to pay its respective share of the cost of carrying out any joint contract authorized by sections 40:23-14 to 40:23-17 of this title.



Section 40:23-19 - Use Of Municipal Sewer By County

40:23-19. Use of municipal sewer by county
The board of chosen freeholders may contract with any municipality or municipalities for the use of municipal sewers for the disposal of sewage from any county building or institution and may raise in the usual manner and disburse moneys under such contract for the disposal of sewage.



Section 40:23-20 - Resolution By Board Of Freeholders; Exceptions

40:23-20. Resolution by board of freeholders; exceptions
The board of chosen freeholders may by resolution provide for the regulation and inspection of wires, conductors and appliances for the purpose of utilizing electrical energy for light, heat and power when introduced or placed in any building in the county.

Such regulation and inspection shall not be inconsistent with the current issue of the national electrical code and the rules and regulations of the person by whom the electrical energy is to be supplied, or the existing standards of the board of public utility commissioners.



Section 40:23-21 - Contents Of Resolution; Fees Fixed

40:23-21. Contents of resolution; fees fixed
The proposed resolution shall prescribe the method of location, arrangement, installation and use of the wires and appliances, and shall fix the powers and duties of the inspector thereof, as the board shall from time to time deem necessary for the protection of life and property, and fix fees for each inspection not exceeding ten dollars.



Section 40:23-22 - Inspectors; Appointment, Compensation And Qualifications

40:23-22. Inspectors; appointment, compensation and qualifications
The board of chosen freeholders providing by resolution for the inspection of electrical wires, appliances and currents for furnishing light, heat and power pursuant to section 40:23-20 of this title shall appoint and fix the compensation of the inspector or inspectors, who shall have a practical and technical knowledge of the construction and operation of interior electrical wiring and appliances.



Section 40:23-23 - Inspection; Certificate By Inspector

40:23-23. Inspection; certificate by inspector
After the passage of such resolution no person shall put in use any electrical wires, appliances and currents for the purposes set forth in section 40:23-20 of this title which shall not have been inspected and approved by the inspector of the county appointed for that purpose. The inspector shall furnish a certificate of inspection to any person applying therefor.



Section 40:23-24 - Companies To Supply Current Upon Certificate; Enforcement

40:23-24. Companies to supply current upon certificate; enforcement
Upon the passage of the resolution provided for in section 40:23-20 of this title no person engaged in the business of furnishing electricity for light, heat and power purposes shall refuse to supply electrical current for such purposes upon the production of a written certificate of the inspector of electrical wires and appliances approving the construction thereof in any building, and no such person shall exact or charge a fee or charge for the inspection covered by the inspector as a condition to supplying electrical current for furnishing light, heat and power.

No insurance company, or agent thereof, after the passage of such resolution, shall exact or charge a fee or charge for the inspection covered by the inspector as a condition to insuring any building or buildings in which such electrical wires, appliances and currents are introduced or placed.

No person supplying electrical energy shall be compelled to extend its lines or wires more than two hundred and fifty feet to connect such building unless the board of public utility commissioners shall, after hearing, order the extension, and no such person shall be obliged to supply service to any person who is at the time indebted to the person from whom the service connection is sought.

The foregoing provisions shall be enforced by the board of public utility commissioners and the department of banking and insurance respectively.



Section 40:23-25 - Article Inapplicable In Certain Cases

40:23-25. Article inapplicable in certain cases
The board of chosen freeholders shall not exercise jurisdiction under the provisions of this article in any city, the governing body of which may have adopted the provisions of an act entitled "An act to authorize cities in this state to provide by ordinance for the regulation and inspection of electrical wires, appliances and currents for furnishing light, heat and power in certain cases, and to fix the penalty for the failure to comply with the provisions of such ordinance and to make it unlawful when an ordinance for such regulation is passed by any city in this state, for insurance companies, and those engaged in furnishing electricity for light, heat or power purposes, to charge for inspection covered by such ordinance," approved March twenty-ninth, one thousand nine hundred and twelve (L.1912, c. 271, p. 477).



Section 40:23-26 - Sale Of Personal Property And Surplus Output Of County Institutions

40:23-26. Sale of personal property and surplus output of county institutions
The board of chosen freeholders may sell, convey and deliver any goods, chattels, personal property, materials or equipment and any surplus product or output of any institution maintained and conducted by it, not needed for public use, and appropriate the proceeds to the legal use of the county.



Section 40:23-27 - Advertisement For Bids Where Value Exceeds $1,000

40:23-27. Advertisement for bids where value exceeds $1,000
Whenever it is reasonably apparent that the value of such personal property, except live stock, about to be disposed of at any one time or in the course of any one transaction is likely to exceed one thousand dollars ($1,000.00), the board of chosen freeholders shall publicly advertise for bids in the manner provided in section 40:25-8 of this Title and shall sell the property to the highest bidder.

Amended by L.1947, c. 106, p. 532, s. 1, eff. May 6, 1947.



Section 40:23-27.3 - Sale Of Unneeded Building To Municipality For Municipal Purposes

40:23-27.3. Sale of unneeded building to municipality for municipal purposes
Any building or structure owned by a county which is no longer required for county purposes and which must be razed or relocated to permit the construction or reconstruction of any bridge, road or other public improvement may be sold by the county for a nominal consideration to any municipality within the county for relocation and for the use thereof for municipal purposes.

L.1971, c. 288, s. 1, eff. Aug. 19, 1971.



Section 40:23-28 - Freeholders To Furnish Crushed Stone To Municipalities

40:23-28. Freeholders to furnish crushed stone to municipalities
In counties of the second, third and fifth classes in which there is a stone quarry and a stone crusher operated in connection therewith, owned and worked by the county, the board of chosen freeholders shall furnish and supply therefrom, free of cost, towards the making, working, mending and repairing of the public roads and highways in the municipalities of the county, and the roads and walks in public parks of such municipalities, whether the same be within or without the municipal limits of the municipality, excepting improved county roads, such quantity of crushed or broken stone, and of such size or sizes, as shall be requested by such municipalities, as hereinafter provided.



Section 40:23-29 - Maximum Amount To Be Furnished By County

40:23-29. Maximum amount to be furnished by county
The quantity to which all such municipalities shall be entitled, and which the board of chosen freeholders shall be required to furnish and deliver, shall not exceed a total of ten thousand tons annually, to be apportioned among the several municipalities in the county, pro rata, based on the amount of the county tax raised and actually paid to the county treasurer in the preceding year.



Section 40:23-30 - Stone Furnished On Request

40:23-30. Stone furnished on request
The board of chosen freeholders shall cause to be furnished and delivered, free on board at the quarry, to any such municipality, upon the written request of the mayor, chairman or other chief executive officer thereof, and to such person as he may designate to receive the same, so much crushed or broken stone, and in such quantities and of such size or sizes, as shall from time to time be requested, not exceeding five hundred tons nor less than one hundred tons in any single requisition, and the same shall be distributed and assigned by the municipal authority of the municipality and thereafter used under the direction of the person designated by such municipal authority or officer having charge and supervision of the public roads and highways in the municipality, for the purposes specified in section 40:23-28 of this title.



Section 40:23-31 - Reapportionment Of Unclaimed Stone

40:23-31. Reapportionment of unclaimed stone
If the proper authorities of any municipality shall fail to demand in writing of the board of chosen freeholders or the chairman of the committee on workhouse of the board, and provide for the shipment of the same before the first days of April, July, September and November in any year for the share or portion of crushed stone to which it shall be entitled at each quarterly distribution under the provisions of sections 40:23-28 to 40:23-33 of this title, then such portion or share shall immediately be reapportioned in the next succeeding quarterly distribution among the several municipalities of the counties as provided for in section 40:23-28 of this title; which said board of chosen freeholders shall be required to furnish and deliver under the provisions of said sections 40:23-28 to 40:23-33, and shall not exceed ten thousand tons in any year.



Section 40:23-32 - Purposes For Which Stone May Be Used

40:23-32. Purposes for which stone may be used
The stone so furnished and delivered shall be used for and applied to the purposes set forth in section 40:23-28 of this title and for no other purposes.



Section 40:23-33 - Selling Or Otherwise Disposing Of Stone A Misdemeanor; Exception

40:23-33. Selling or otherwise disposing of stone a misdemeanor; exception
If any person shall sell, or offer to sell, any of such stone or dispose of the same for any other purpose than as provided in section 40:23-28 of this title he shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine not exceeding one hundred dollars, or by imprisonment in the county jail not exceeding ninety days, or both, but if any municipality be so distant from the stone quarry and stone crusher operated in connection therewith as to make it inconvenient to haul the stone, it may sell its share of crushed or broken stone so apportioned, and use the money obtained therefor in the purchase of other stone, or exchange the stone so apportioned for other stone. The stone so bought or exchanged shall be used only for the purposes set forth in said section 40:23-28.



Section 40:23-47 - Findings, Declarations

40:23-47. Findings, declarations
1. The Legislature finds and declares that it is necessary for the health, safety and welfare of the residents of this State that a standard, basic three-line address system be established and adopted on a county-by-county basis which will accurately reflect the location of all existing and potential properties, without duplication. The Legislature further finds and declares that such a standard mailing address system shall function for use in conjunction with the emergency 9-1-1 system, for delivery of mail, and for all other uses for which an address is applicable.

The Legislature further finds and declares that prior to the implementation of a standard 9-1-1 locatable mailing address system on a Statewide level, it is necessary to demonstrate the feasibility of such a program by establishing a pilot program in a single county; that the pilot program should take place in an area where significant problems exist due to a dual mailing address system; that Burlington County is a large county in which several municipalities have the same postal name, several streets within municipalities have similar names, and many residents of municipalities in the county have experienced difficulty when needing emergency services due to these circumstances; and that because of the above mentioned criteria, in Burlington County, a pilot program to test the feasibility of a standard mailing address system would be especially suitable and would provide the best laboratory to demonstrate the feasibility of the program.

L.1991,c.265,s.1.



Section 40:23-48 - Definitions

40:23-48. Definitions
2. As used in this act:



"Building" means a house, residence, dwelling, store or other structure used for residential, commercial or public purpose which has frontage on, or access to, a street in a municipality.

"County" means Burlington County.



"Street" means any paved or unpaved road, highway, avenue, lane, pedestrian mall, alleyway or cartway for the passage of motor vehicles and pedestrians and located within the borders of a municipality or a county.

"System" means the 9-1-1- locatable mailing address system.



L.1991,c.265,s.2.



Section 40:23-49 - 9-1-1 Locatable Mailing Address System

40:23-49. 9-1-1 locatable mailing address system
3. The governing body of the county shall, by resolution, establish a 9-1-1 locatable mailing address system within the county. The county governing body shall require the governing body of each municipality within the county to implement the system as follows:

a. The governing body in each municipality in the county shall review the names and numbers assigned to county and municipal streets within the municipality and the numbering of properties and buildings within the municipality to determine if the assignment of names and numbers conforms with the guidelines established in section 4 of this act.

b. Upon completion of the review required by subsection a. of this section, the governing body of each municipality shall determine what changes, if any, are necessary in the naming or numbering of the county or municipal streets, or in the numbering of properties or buildings in order to effectuate the provisions of this act.

c. Any changes which are made pursuant to the provisions of subsections a. and b. of this section shall be reflected on the appropriate municipal tax and house numbering maps and the 9-1-1 Vernon Graphics maps for inclusion in the 9-1-1 data base. A copy of the corrected municipal tax map cover sheet, and emergency services map as adopted by the governing body, shall be presented to the county for its use. The new or corrected maps are to be available to the public, map companies, and any State or federal agency requesting or entitled to a copy.

L.1991,c.265,s.3.



Section 40:23-50 - Guidelines For Implementation Of Act

40:23-50. Guidelines for implementation of act
4. The guidelines for the implementation of this act shall include, but shall not be limited to, the following:

a. Municipalities shall have one correct name, which shall be filed with the county clerk and the Secretary of State.

b. No two municipalities in the county shall have the exact same name. For the purposes of this act, a prefix or suffix in the name of a municipality, such as "Township," shall constitute a separate name.

c. In the event that two or more municipalities within the county have the same name, the municipality which incorporated first under its existing name shall retain the right to continue to use its existing name.

d. If a municipality is required, or chooses, to change its name pursuant to the provisions of this act, it shall not adopt any existing municipal or county name currently being used in this State.

e. One correct name shall be used for each street in a municipality and where two separate and noncontiguous streets within a municipality have the exact same name, a distinctive prefix or suffix shall be assigned to distinguish the streets, or a new name shall be assigned to one street. If two existing streets have names that have resulted in confusion due to any similarity, and a name change is not practical, the property numbering on the streets shall be made to contrast significantly as an added safety measure. Numbering by the mile post system may be used as an alternative, if applicable.

f. All properties which now or hereafter have frontage on or access to any street shall be plotted on the official tax map of the municipality.

g. Each property with frontage on or access to any street shall be assigned an official property number, except where one or more buildings or lots are located on an unnamed private road, lane or way having access to a street. In that situation only one official number shall be assigned, and it shall be based upon the number which best describes the location of the access point on the street. If more than one occupied building exists, each building shall be known as the number assigned, followed by a letter, beginning with "A" and continuing alphabetically.

h. Official property numbers shall proceed from a logical point of origin and shall be in proper numerical sequence in relation to the numbers assigned to other lots with frontage on or access to the same street.

i. Odd numbers shall be assigned to properties on one side of a street and even numbers assigned to properties on the other side of the street with sufficient flexibility so that the numbering system may accommodate maximum density as allowed by zoning regulations now in effect. If existing lot frontage is less than the minimum zoned frontage, the numbering shall compress to accommodate the existing lot frontage.

j. Governing bodies are encouraged to number property on federal and State highways and county roads by the mile post marker system, according to the following protocol. Even numbers shall be on the right as the numbering increases according to the mile posts. The most southern or westerly street origin of a mile post marker system shall be indicated as zero. The numbering shall relate and progress according to the mileage. If a municipality has already established mile post marker numbering with the odd numbers on the right, the numbering may remain if no confusion exists.

If the county elects to request mile post numbering on a county road, or a key access road, it shall erect the mile post markers if they do not presently exist. If a county route is comprised of two or more streets that have separate names, then the names assigned by the municipality shall be used in the addressing, the 9-1-1 data base and on the 9-1-1 map, and street signs. Where applicable, the county route number shall also be listed in the 9-1-1 data bank.

k. Priority shall be given to numbers or names of federal highways and roads over all other numbers and names of streets in a county. State highway or street numbers or names shall have priority over all county or municipal street names or numbers. Governing bodies are encouraged to number property on all major highways and important county roads by the mile post marker system, except that if an important county road that provides access to many municipalities is not easily numbered by the mile post marker system, it shall have one set of numbers that is in sequence for its entire length.

l. All municipalities shall erect "Entering .............." (insert name of municipality) signs at the municipal boundary on every major access road that enters the municipality, except interstate highways. The sign shall face traffic as it enters the municipality. If the street name changes or the property numbering is not in sequence on any street that crosses a municipal boundary then that data shall be announced by a sign. When a major access road crosses a municipal boundary, the street name shall stay the same and the property numbering shall remain in sequence.

m. Upon any subdivision of land in a municipality resulting in lots other than those delineated in the official municipal tax map, the governing body of a municipality shall assign a property number to each lot resulting from the subdivision. Any new street shall have a unique name which shall be registered with the county 9-1-1 coordinator for entry into the data base prior to the issuance of a construction permit.

n. If a large lot has more than one available property number and it contains a building, then the property number that best describes the location of the driveway, or access point shall be assigned.

o. The owner of any building or occupied lot for which an official property number is designed and assigned shall be required at his own expense to place the official number at a point near where the driveway enters the street, or in such a manner that the number is easily visible from the street, or both. Three inch high numbers shall be the standard, and reflective numbers shall be encouraged. In those cases where more than one building exists on a lot or private road, land, or way, an address sign shall be placed near the point of access to the street showing the official number and letter designation of each building with a legal address on the lot or private roadway. Each building shall also have the number and letter designation clearly posted in front of or on the structure. The cost of erecting and maintaining an address sign shall be borne by the owners of the buildings who are also responsible for notifying any tenants of their official 9-1-1 locatable mailing address.

p. Each municipality shall, after implementation and adoption of the 9-1-1 locatable mailing address system, forward a correct version of the official municipal tax map and house numbering map, where available, to each U.S. Post Office serving the municipality, and to all emergency services. Each municipality shall take any steps which it deems necessary to inform the residents and businesses of the changes in their addresses. The residents or businesses are responsible for making the address corrections at their delivering postal facility and all other notifications.

q. The legal name of the municipality shall appear on the bottom line of all mailing addresses within the municipality. The name of the postal facility shall not be used unless it is exactly the same as the municipal name. The existing five digit zip-code that presently delivers the mail shall be incorporated into the address and remain unchanged.

The standard three-line 9-1-1 locatable mailing address shall appear as follows when mail is delivered to the location:

RESIDENT OR BUSINESS NAME

### STREET NAME APT, SUITE, ETC.

MUNICIPAL NAME NJ XXZIP-CODE



The standard three-line 9-1-1 locatable mailing address shall appear as follows for a location when the occupant receives mail delivered to a post office box within a postal facility:

RESIDENT OR BUSINESS NAME

### STREET NAME MUNICIPAL NAME

P O BOX ###

POST OFFICE NAME NJ XXZIP-CODE



This standard shall apply to the entire State and shall become effective within the county after adoption of the provisions of this act by the county governing body.

If postal rural route or rural box numbers are still in use, they shall be replaced by municipally designated and assigned property numbers according to standard protocols defined in this legislation. The county governing body shall assist any municipality unable to accomplish the property numbering or street name corrections if financial hardship exists or technical assistance is required by funding or performing the necessary work in cooperation with the municipal governing body.

r. If a rural mail box is located at the driveway entrance to a rural property and it is on the same side of the street it shall have three-inch high numbers on both sides of the mail box.

If the mail box is located across the street, then it shall have at least one number on the box. The number shall face traffic, and a three-inch high property number shall be posed at the driveway entrance of the property.

If the mail box is remotely located on another street or clustered with several other mail boxes then the number and street name should be printed on the front of the box in one-inch high letters or numbers, as appropriate, and a three-inch high property number is to be posted at the driveway entrance.

L.1991,c.265,s.4.



Section 40:23-51 - Completion Of Review Required

40:23-51. Completion of review required
5. The governing body of the county shall require municipalities within the county to complete the review required under section 3 of this act and to complete all changes required under section 4 of this act as soon as is practical and in combination with preparations for the implementation of the mandated enhanced 9-1-1 program.

L.1991,c.265.s.5.



Section 40:23-52 - Use Of Municipal Names

40:23-52. Use of municipal names
6. Beginning on the effective date of this act and pending compliance with the provisions of this act by all of the municipalities in Burlington County, all State income tax and data forms shall accurately show the municipal name on the form, and data processing in all State departments, agencies and commissions, especially with regard to school funding, shall be accomplished using the legal municipal name and not postal facility names or zip-codes.

L.1991,c.265,s.6.



Section 40:23-53 - Report

40:23-53. Report
7. Within one year of the establishment of the system by the board of freeholders, the board of freeholders shall provide a report to the Governor and to the Legislature evaluating the effectiveness of the program.

L.1991,c.265,s.7.



Section 40:23-54 - Criminal History Record Check Requested By County, Authority For.

40:23-54 Criminal history record check requested by county, authority for.

33. a. A county may enact an ordinance or resolution, as appropriate, providing that an authorized county official or officer may request a criminal history record background check of any person for an official governmental purpose, including, but not limited to, employment, licensing and the procurement of services. The ordinance or resolution shall provide that the person shall submit to being fingerprinted in accordance with applicable State and federal laws, rules and regulations. The ordinance or resolution shall further provide that the official or officer is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation.

b.In order to obtain criminal history record information pursuant to the provisions of an ordinance or resolution, the official or officer shall submit fingerprint data to the State Bureau of Identification. The bureau shall receive all criminal history record information from the Federal Bureau of Investigation and shall disseminate that information to the officer or official.

c.The county shall transmit the fees for the criminal history record background check to the State Bureau of Identification.

d.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Attorney General may promulgate regulations to effectuate the provisions of this section.

L.2003,c.199,s.33.



Section 40:23-55 - Definitions; Impoundment Of Shopping Carts By County.

40:23-55 Definitions; impoundment of shopping carts by county.

2. a. As used in this section:

"Shopping cart" means a push cart of the type or types which are commonly provided by grocery stores, drug stores or other retail mercantile establishments for the use of the public in transporting commodities in stores and markets and their parking areas; and

"Parking area" means a parking lot or other property provided by a retailer for the use of a customer for parking an automobile or other vehicle. The parking area of a retail mercantile establishment located in a multi-store complex or shopping center shall include the entire parking area used by the complex or center.

b.No county shall impound a shopping cart that has a sign or notice identifying the owner of the cart, or the retailer who has written consent from the owner to use the cart, and listing a valid telephone number or address through which the owner or retailer can be contacted, unless the following conditions are met:

(1)The shopping cart is located outside the premises or parking area of a retail mercantile establishment;

(2)The county notifies the owner or retailer of the location of the cart and allows three business days from the date of such notification for the owner, retailer, or an authorized agent to retrieve the shopping cart, unless the immediate removal is necessary to prevent a danger to public safety;

(3)The county notifies the owner or retailer upon impoundment of a shopping cart, and includes information as to how the cart may be retrieved;

(4)The location that an impounded shopping cart is held is reasonably convenient to the owner, retailer, or authorized agent, and is open for business at least six hours of each business day;

(5)Any fine imposed upon the owner or retailer for an impounded shopping cart does not exceed $50 for each occurrence for failure to retrieve shopping carts. An occurrence includes all shopping carts impounded in accordance with this section during a 24-hour period; and

(6)The county must allow the owner or retailer a minimum of five business days following receipt of notice that a shopping cart has been impounded to retrieve the cart before it may sell or otherwise dispose of the cart.

c.A county may impound a shopping cart that has a sign or notice identifying the owner of the cart, or the retailer who has written consent from the owner to use the cart, and lists a valid telephone number or address through which the owner or retailer can be contacted, without meeting the conditions required by paragraphs (1) through (5) of subsection b. of this section if the county:

(1)Notifies the owner or retailer within 24 hours of impounding the shopping cart, and includes information on how the cart may be retrieved;

(2)Releases the cart to the owner, retailer or authorized agent without any charge or fine whatsoever, if the owner, retailer, or authorized agent attempts to retrieve the cart within five business days of notice.

d.Nothing contained in this section shall preclude or otherwise limit a county from impounding a shopping cart that does not have a sign or notice identifying the owner of the cart, or the retailer who has written consent from the owner to use the cart, and lists a valid telephone number or address through which the owner or retailer can be contacted.

L.2008, c.13, s.2.



Section 40:24-1 - Ordinances In Effect In 1918 To Continue Until Altered

40:24-1. Ordinances in effect in 1918 to continue until altered
L.1918, c. 185, s. 1714, p. 621 [1924 Suppl. s. 48-*1714], being section 1714 of an act entitled "An act concerning counties," approved March fourth, one thousand nine hundred and eighteen, saved from repeal. [This section provided that all ordinances, resolutions, actions and regulations in force when the act was passed and not inconsistent therewith, should remain in effect until repealed or otherwise altered.]



Section 40:24-1.1 - Members Of Board In Military Service; Vote Required For Adoption

40:24-1.1. Members of board in military service; vote required for adoption
Whenever any member of the governing body of any county is in the active military or naval service of the United States or of this State and shall fail to attend any meeting of the governing body, the said governing body, at any such meeting, may adopt any resolution which by law requires a vote measured by all the members of said governing body, by a vote measured by the members of said governing body, excluding from the number of members any such member who is in the active military or naval service of the United States or of this State and who fails to attend such meeting.

L.1942, c. 301, p. 1128, s. 1, eff. Oct. 3, 1942.



Section 40:24-2 - Penalties For Violation Of Resolutions

40:24-2. Penalties for violation of resolutions
The board of chosen freeholders may prescribe penalties for the violation of any resolution it may have authority to pass, either by imprisonment in the county jail for a period not exceeding ninety days or by a fine not exceeding two hundred dollars, or both.



Section 40:24-3 - Resolutions Providing Penalty; Publication

40:24-3. Resolutions providing penalty; publication
All resolutions of the board of chosen freeholders, providing a penalty for violation thereof, shall be published at least once in a newspaper circulating in the county before they shall become effective.



Section 40:24-4 - Proceedings Against Persons Violating Resolutions

40:24-4. Proceedings against persons violating resolutions
Proceedings against any person violating any such resolution of the board of chosen freeholders shall be as in the case of disorderly persons.

Amended by L.1953, c. 37, p. 643, s. 41, eff. March 19, 1953.



Section 40:24-5 - Who May Serve Warrant Or Other Process

40:24-5. Who may serve warrant or other process
Any constable or police officer may serve any warrant or other process issuing out of the court, to apprehend any person for the violation of any such resolution.

Amended by L.1953, c. 37, p. 643, s. 42, eff. March 19, 1953.



Section 40:24-6 - Arrest Without Warrant

40:24-6. Arrest without warrant
Every police officer shall, and any other person may, apprehend without warrant or other process any person violating in his presence or view any of the provisions of any such resolution, and shall take the offender before a court of the county where apprehended.

Amended by L.1953, c. 37, p. 643, s. 43, eff. March 19, 1953.



Section 40:24-7 - Conviction; Penalty; Imprisonment On Default Of Fine

40:24-7. Conviction; penalty; imprisonment on default of fine
The court before which any violator of any such resolution is convicted may impose any fine or term of imprisonment not exceeding the maximum fixed in the resolution. In default of the payment of the fine imposed thereunder, a person convicted of a violation of any such resolution may, in the discretion of the court in which he was convicted, be imprisoned in the county jail for a term not exceeding ninety days.

Amended by L.1953, c. 37, p. 643, s. 44, eff. March 19, 1953.



Section 40:24-8 - Fines Paid To County Treasurer

40:24-8. Fines paid to county treasurer
All fines collected under this chapter shall be paid to the treasurer of the county for the use of the county.



Section 40:24-9 - Court Defined; Jurisdiction

40:24-9. Court defined; jurisdiction
40:24-9. The word "court" as used in this chapter means and includes the Superior Court, municipal court and any judge having the powers of a committing magistrate; and jurisdiction for the purpose mentioned herein is hereby conferred upon said courts and judges respectively.

Amended 1953,c.37,s.45; 1991,c.91,s.379.



Section 40:27-1 - Planning Board; Members; Appointment And Term; Expenses

40:27-1. Planning board; members; appointment and term; expenses
The board of chosen freeholders may create a county planning board of not less than five nor more than nine members. The members of such planning board shall be the director of the board of chosen freeholders, one member of the board of chosen freeholders, to be appointed by the director, the county engineer, if the board exceed six in number, and other citizens who may not hold any other county office and who shall be appointed by such director of the board of chosen freeholders with the approval of that body. One of the remaining members shall be appointed for two years, two shall be appointed for three years, and all additional remaining members shall be appointed for four years, and thereafter their successors shall be appointed for the term of three years from and after the expiration of the terms of their predecessors in office. All members of the county planning board shall serve as such without compensation, but may be paid expenses incurred in the performance of duties.



Section 40:27-1.1 - Alternate Members; Appointment; Resolution.

40:27-1.1 Alternate members; appointment; resolution.

1.The board of chosen freeholders may, by resolution, provide for the appointment of alternate members to the county planning board in accordance with the following:

a.Where the county planning board consists of six members or less, the director of the board of chosen freeholders, with the approval of a majority of the board of freeholders, may appoint one alternate citizen member;

b.Where the county planning board consists of more than six members, the director of the board of chosen freeholders, with the approval of a majority of the board of freeholders, may appoint two alternate citizen members. These members shall be designated by the director as "Alternate No. 1" and "Alternate No. 2" and shall participate in the planning board's decision in rotation during the absence or disqualification of any citizen member;

c.Where the county engineer is a member of the planning board, the director of the board of chosen freeholders, with the approval of a majority of the board of freeholders, may appoint the assistant or deputy county engineer to serve as an alternate to the county engineer;

d.The director of the board of chosen freeholders, with the approval of a majority of the board of freeholders, may appoint a member of the board of chosen freeholders to serve as an alternate to the two freeholder members.

Alternate members shall be appointed for terms to expire at the same time as the terms of the regular members for whom they are alternates. An alternate member shall be entitled to sit with and participate as a member in any hearing before the board. Any alternate member who has attended the full hearing or hearings may participate in the board's decision during the absence or disqualification of any regular public member.

L.1975, c.186, s.1; amended 2014, c.49.



Section 40:27-2 - Duties Of Board; Master Plan; Municipal Co-operation

40:27-2. Duties of board; master plan; municipal co-operation
The county planning board shall make and adopt a master plan for the physical development of the county. The master plan of a county, with the accompanying maps, plats, charts, and descriptive and explanatory matter, shall show the county planning board's recommendations for the development of the territory covered by the plan, and may include, among other things, the general location, character, and extent of streets or roads, viaducts, bridges, waterway and waterfront developments, parkways, playgrounds, forests, reservations, parks, airports, and other public ways, grounds, places and spaces; the general location and extent of forests, agricultural areas, and open-development areas for purposes of conservation, food and water supply, sanitary and drainage facilities, or the protection of urban development, and such other features as may be important to the development of the county.

The county planning board shall encourage the co-operation of the local municipalities within the county in any matters whatsoever which may concern the integrity of the county master plan and to advise the board of chosen freeholders with respect to the formulation of development programs and budgets for capital expenditures.



Section 40:27-3 - Employees; Experts; Master Plan Part Of Improvement; Bonds

40:27-3. Employees; experts; master plan part of improvement; bonds
The county planning board may employ experts and pay for their and such other expenses as may be deemed necessary for the making of the master plan and for the carrying out of such other duties as are herein prescribed, except that such board may expend only such sums as may be appropriated by the board of chosen freeholders or be placed at its disposal through gift. The making of the master plan shall be regarded as essential preliminary studies incidental to the later carrying out of capital improvement projects over an indefinite period of years and may be funded by serial notes or bonds to be issued by the county, the terms of which shall not exceed five years.



Section 40:27-4 - Hearing Before Plan Adopted; Notice Of Hearing; Resolution; Vote Required; Municipal Master Plan, Official Map Or Ordinance

40:27-4. Hearing before plan adopted; notice of hearing; resolution; vote required; municipal master plan, official map or ordinance
a. Before adopting the master plan or any part thereof or any amendment thereof the board shall hold at least one public hearing thereon, notice of the time and place of which shall be given by one publication in a newspaper of general circulation in the county and by the transmission by delivery or by certified mail, at least 20 days prior to such hearing, of a notice of such hearing and a copy of the proposed master plan, or part thereof or any proposed amendment thereof to the municipal clerk and secretary of the planning board of each municipality in the county. The adoption of the plan or part or amendment thereof shall be by resolution of the board carried by the affirmative vote of not less than 2/3 of the members of the board. The resolution shall refer especially to the maps and descriptive and other matter intended by the board to form the whole or part of the plan or amendment and the action taken shall be recorded on the map and plan and descriptive matter by the identifying signature of the secretary of the board. An attested copy of the master plan or any amendments thereof shall be certified to the board of chosen freeholders, to the county park commission, if such exists, and to the legislative body of every municipality within the county.

b. In order to maximize the degree of co-ordination between municipal and county plans and official maps, the county planning board shall be notified in regard to the adoption or amendment of any municipal master plan, official map or ordinance under the "Municipal Planned Unit Development Act (1967)." A copy of any such proposed plan, map or amendment shall be forwarded to the county planning board for review and report at least 20 days prior to the date of public hearing thereon.

c. Within 30 days after the adoption of a zoning ordinance, subdivision ordinance, master plan, official map, capital improvement program, or amendments thereto, a copy of said document shall be transmitted to the county planning board for its information and files.

Amended by L.1968, c. 285, s. 2, eff. July 1, 1969.



Section 40:27-5 - Adding To County Map; Changes Submitted To Board; Map Considered Binding

40:27-5. Adding to county map; changes submitted to board; map considered binding
The board of chosen freeholders in any county after receiving the advice of the county planning board is hereby empowered to adopt and establish and thereafter as often as the board may deem it for the public interest, to change or to add to an official county map, showing the highways, roadways, parks, parkways, and sites for public buildings or works, under county jurisdiction, or in the acquisition, financing or construction of which the county has participated or may be called upon to participate. Such map shall be deemed to have been established to conserve and promote the public health, safety, convenience, and welfare. Before acting thereon in the first instance and before adopting any amendments thereto such board of chosen freeholders, after notice of time and place has been given by one publication for each of 3 successive weeks in a newspaper of general circulation in the county and after written notice to the county engineer, county planning board, county park commission, if such exists, and such other county officers and departments as the board shall designate and to the municipal clerk and secretary of the planning board of each municipality in the county, shall hold a public hearing or hearings thereon at which such representatives entitled to notice and such property owners and others interested therein as shall so desire shall be heard.

Before holding any such public hearing such board of chosen freeholders shall submit such proposed change or addition to the county planning board for its consideration and advice and shall fix a reasonable time within which such county planning board may report thereon, not, however, less than 20 days; upon receipt of such report from the county planning board or upon the failure of such board to report within the time limit so fixed such board of chosen freeholders may thereupon act upon the proposed change, but any action adverse to the report of the county planning board shall require the affirmative vote of the majority of all the members of such board of chosen freeholders.

When approved in whole or part by the board of chosen freeholders in any county, such county official map or part thereof shall be deemed to be binding upon the board of chosen freeholders of the county and the several county departments thereof, and upon other county boards heretofore or hereafter created under special laws, and no expenditure of public funds by such county for construction work or the acquisition of land for any purpose enumerated in section 40:27-2 of this Title shall be made except in accordance with such official map.

Nothing herein prescribed shall be construed as restricting or limiting the powers of boards of chosen freeholders from repairing, maintaining and improving any existing street, road, viaduct, bridge or parkway not shown on such official maps, which does not involve the acquisition of additional land or of park commissions as otherwise provided by law.

Amended by L.1964, c. 239, s. 1, eff. Dec. 23, 1964; L.1968, c. 285, s. 3, eff. July 1, 1969.



Section 40:27-6 - Buildings And Highways; Permits; Hearing; Penalty; Enjoining Construction

40:27-6. Buildings and highways; permits; hearing; penalty; enjoining construction
No building shall be erected in the bed of any highway adopted and shown as a part of the official county map unless a permit therefor is issued by the board of chosen freeholders. For such purpose such board is hereby created a discretionary administrative body, and shall when so acting be deemed an independent statutory body and all its transactions when so acting shall be separately recorded in minutes independent of the minutes of the board of chosen freeholders when acting as a legislative body. When so acting it shall have power by a vote of a majority of all its members to grant or withhold such a permit.

In such a meeting the board shall have power in considering the application for a permit for a specific building, by a vote of a majority of all its members, to grant a permit for a building in such a highway, which will as little as practicable increase the cost of opening such highway, or tend to cause a change of such official map, and such board shall impose reasonable requirements as a condition of granting such permit, which requirements shall be designed to promote the health, convenience, safety and general welfare of the public and shall inure to the benefit of the county. Before taking such action the board shall give a public hearing at which parties in interest and others shall have an opportunity to be heard. At least ten days' notice of the time and place of such hearing shall be published in a newspaper of general circulation in the county. The board shall refuse a permit where the land of the applicant within the mapped highway is already earning a fair return, or where he is in no way injured by placing his building outside of the mapped highway.

Whoever shall construct or begin the construction of such a building without a permit shall forfeit and pay a penalty of not more than one hundred dollars ($100.00) for each day that work on such structure continues. The county may bring an action to enjoin such construction and may also recover the penalty by a civil action in any court of competent jurisdiction.

Amended by L.1953, c. 37, p. 646, s. 53, eff. March 19, 1953.



Section 40:27-6.1 - Definitions

40:27-6.1. Definitions
As used in this act and in chapter 27 of Title 40 of the Revised Statutes, unless the context otherwise requires:

"County master plan" and "master plan" means a composite of the master plan for the physical development of the county, with the accompanying maps, plats, charts and descriptive and explanatory matter adopted by the county planning board pursuant to Revised Statutes 40:27-2;

"County planning board" means a county planning board established by a county pursuant to R.S. 40:27-1 to exercise the duties set forth in such chapter, and means, in any county having adopted the provisions of the "Optional County Charter Law" (P.L.1972, c. 154; C. 40:41A-1 et seq.), any department, division, board or agency established pursuant to the administrative code of such county to exercise such duties, but only to the degree and extent that the requirements specified in such chapter for county planning boards do not conflict with the organization and structure of such department, division, agency or board as set forth in the administrative code of such county;

"Official county map" means the map, with changes and additions thereto, adopted and established, from time to time, by resolution of the board of chosen freeholders of the county pursuant to R.S. 40:27-5;

"Site plan" means a plan of an existing lot or plot or a subdivided lot on which is shown topography, location of all existing and proposed buildings, structures, drainage facilities, roads, rights-of-way, easements, parking areas, together with any other information required by and at a scale specified by a site plan review and approval resolution adopted by the board of chosen freeholders pursuant to this act;

"Subdivision" means the division of a lot, tract, or parcel of land into two or more lots, tracts, parcels or other divisions of land for sale or development. The following shall not be considered subdivisions within the meaning of this act, if no new streets are created: (1) divisions of land found by the planning board or subdivision committee thereof appointed by the chairman to be for agricultural purposes where all resulting parcels are 5 acres or larger in size, (2) divisions of property by testamentary or intestate provisions, (3) divisions of property upon court order, including but not limited to judgments of foreclosure, (4) consolidation of existing lots by deed or other recorded instrument and (5) the conveyance of one or more adjoining lots, tracts or parcels of land, owned by the same person or persons and all of which are found and certified by the administrative officer to conform to the requirements of the municipal development regulations and are shown and designated as separate lots, tracts or parcels on the tax map or atlas of the municipality. The term "subdivision" shall also include the term "resubdivision."

"Subdivision applications" means the application for approval of a subdivision pursuant to the "Municipal Land Use Law" (P.L.1975, c. 291; C. 40:55D-1 et seq.) or an application for approval of a planned unit development pursuant to the "Municipal Land Use Law" (P.L.1975, c. 291; C. 40:55D-1 et seq.).

L.1968, c. 285, s. 1, eff. July 1, 1969. Amended by L.1979, c. 216, s. 27.



Section 40:27-6.2 - Review And Approval Of All Subdivisions Of Land; Procedures; Engineering And Planning Standards

40:27-6.2. Review and approval of all subdivisions of land; procedures; engineering and planning standards
The board of freeholders of any county having a county planning board shall provide for the review of all subdivisions of land within the county by said county planning board and for the approval of those subdivisions affecting county road or drainage facilities as set forth and limited hereinafter in this section. Such review or approval shall be in accordance with procedures and engineering and planning standards adopted by resolution of the board of chosen freeholders. These standards shall be limited to:

a. The requirement of adequate drainage facilities and easements when, as determined by the county engineer in accordance with county-wide standards, the proposed subdivision will cause storm water to drain either directly or indirectly to a county road, or through any drainageway, structure, pipe, culvert, or facility for which the county is responsible for the construction, maintenance, or proper functioning;

b. The requirement of dedicating rights-of-way for any roads or drainageways shown on a duly adopted county master plan or official county map;

c. Where a proposed subdivision abuts a county road, or where additional rights-of-way and physical improvements are required by the county planning board, such improvements shall be subject to recommendations of the county engineer relating to the safety and convenience of the traveling public and may include additional pavement widths, marginal access streets, reverse frontage and other county highway and traffic design features necessitated by an increase in traffic volumes, potential safety hazards or impediments to traffic flows caused by the subdivision;

d. The requirement of performance guarantees and procedures for the release of same, maintenance bonds for not more than 2 years duration from date of acceptance of improvements and agreements specifying minimum standards of construction for required improvements. The amount of any performance guarantee or maintenance bond shall be set by the planning board upon the advice of the county engineer and shall not exceed the full cost of the facility and installation costs or the developer's proportionate share thereof, computed on the basis of his acreage related to the acreage of the total drainage basin involved plus 10% for contingencies. In lieu of providing any required drainage easement a cash contribution may be deposited with the county to cover the cost or the proportionate share thereof for securing said easement. In lieu of installing any such required facilities exterior to the proposed plat a cash contribution may be deposited with the county to cover the cost of proportionate share thereof for the future installation of such facilities. Any and all moneys received by the county to insure performance under the provisions of this act shall be paid to the county treasurer who shall provide a suitable depository therefor. Such funds shall be used only for county drainage projects or improvement for which they are deposited unless such projects are not initiated for a period of 10 years, at which time said funds shall be transferred to the general fund of the county, provided that no assessment of benefits for such facilities as a local improvement shall thereafter be levied against the owners of the lands upon which the developer's prior contribution had been based. Any moneys or guarantees received by the county under this paragraph shall not duplicate bonds or other guarantees required by municipalities for municipal purposes.

e. Provision may be made for waiving or adjusting requirements under the subdivision resolution to alleviate hardships which would result from strict compliance with the subdivision standards. Where provision is made for waiving or adjusting requirements criteria shall be included in the standards adopted by the board of chosen freeholders to guide actions of the county planning board.

Notice of the public hearing on a proposed resolution of the board of chosen freeholders establishing procedures and engineering standards to govern land subdivision within the county, and a copy of such resolution, shall be given by delivery or by certified mail to the municipal clerk and secretary of the planning board of each municipality in the county at least 10 days prior to such hearing.

L.1968, c. 285, s. 4, eff. July 1, 1969.



Section 40:27-6.3 - Submission Of Subdivision Application To Board For Review And Approval; Report To Municipal Authority

40:27-6.3. Submission of subdivision application to board for review and approval; report to municipal authority
Each subdivision application shall be submitted to the county planning board for review and, where required, approval prior to approval by the local municipal approving authority. County approval of any subdivision application affecting county road or drainage facilities shall be limited by and based upon the rules, regulations and standards established by and duly set forth in a resolution adopted by the board of chosen freeholders. The municipal approval authority shall either defer taking final action on a subdivision application until receipt of the county planning board report thereon or approve the subdivision application subject to its timely receipt of a favorable report thereon by the county planning board. The county planning board shall report to the municipal authority within 30 days from the date of receipt of the application. If the county planning board fails to report to the municipal approving authority within the 30-day period, said subdivision application shall be deemed to have been approved by the county planning board unless, by mutual agreement between the county planning board and municipal approving authority, with approval of the applicant, the 30-day period shall be extended for an additional 30-day period, and any such extension shall so extend the time within which a municipal approving authority shall be required by law to act thereon.

L.1968, c. 285, s. 5, eff. July 1, 1969. Amended by L.1971, c. 371, s. 1, eff. July 1, 1971.



Section 40:27-6.4 - Review Of Subdivision Application; Withholding Of Approval

40:27-6.4. Review of subdivision application; withholding of approval
The county planning board shall review each subdivision application and withhold approval if said proposed subdivision does not meet the subdivision approval standards previously adopted by the board of chosen freeholders, in accordance with section 4 of this act. In the event of the withholding of approval, or the disapproval of, a subdivision application, the reasons for such action shall be set forth in writing and a copy thereof shall be transmitted to the applicant.

L.1968, c. 285, s. 6, eff. July 1, 1969.



Section 40:27-6.5 - Certification Of Subdivision Plat; Acceptance For Filing

40:27-6.5. Certification of subdivision plat; acceptance for filing
The county recording officer shall not accept for filing any subdivision plat unless it bears the certification of either approval or of review and exemption of the authorized county planning board officer or staff member indicating compliance with the provisions of this act and standards adopted pursuant thereto, in addition to all other requirements for filing a subdivision plat including compliance with the provisions of "The Map Filing Law" (P.L.1960, c. 141). In the event the county planning board shall have waived its right to review, approve or disapprove a subdivision by failing to report to the municipal approval authority within the 30-day period or the mutually agreed upon 30-day extension period, as outlined in section 5 above, the subdivision shall be deemed to have county planning board approval, and at the request of the applicant, the secretary of the county planning board shall attest on the plat to the failure of the county planning board to report within the required time period, which shall be sufficient authorization for further action by the municipal planning board and acceptance thereof for filing by the county recording officer.

L.1968, c. 285, s. 7, eff. July 1, 1969.



Section 40:27-6.6 - Review And Approval Of Site Plans For Land Development Along County Roads Or Affecting County Drainage Facilities.

40:27-6.6 Review and approval of site plans for land development along county roads or affecting county drainage facilities.

8.The governing body of any county having a county planning board may provide for the review of site plans for land development along county roads or affecting county drainage facilities as provided in subsection e. of this section and for the approval of such development as hereinafter set forth and limited for the purpose of assuring a safe and efficient county road system. Such review and approval shall be in conformance with procedures and standards adopted by resolution or ordinance as appropriate of the governing body. Notice of the public hearing on a proposed resolution or ordinance of the governing body establishing procedures and standards to govern the review and regulation of land development along county roads or affecting county drainage facilities as provided in subsection e. of this section, and a copy of such resolution or ordinance, shall be given by delivery or by certified mail to the municipal clerk, secretary of the planning board and secretary of the board of adjustment of each municipality in the county at least 10 days prior to such hearing. These procedures and standards shall be limited to:

a.The submission of a site plan, prior to the issuance of a municipal building permit, drawn in accordance with standards in the resolution or ordinance for any proposed land development, excluding single family residential development but including proposed commercial, industrial, multifamily structures containing five or more units, or any other land development requiring an off-street parking area or producing surface runoff in excess of standards set forth in the site plan review and approval resolution or ordinance of the governing body.

b.The requirement of dedication of additional right-of-way in accordance with the county master plan adopted by the county planning board or an official county map adopted by the governing body. Where by reason of special or unusual conditions said total additional right-of-way is to be secured from just one side of an existing road, only one-half of the additional right-of-way may be required to be dedicated.

c.The requirement of physical improvements subject to recommendations of the county engineer relating to the safety and convenience of the traveling public, including drainage facilities, or other highway and traffic design features as may be deemed necessary on such county road or roads in accordance with the engineering and planning standards established in the site plan review and approval resolution or ordinance of the governing body.

d.The requirement of performance and payment guarantees and procedures for the release of same, maintenance bonds of not more than 2 years' duration from the date of acceptance of improvements, cash contributions, and agreements specifying minimum standards of construction for required improvements. Procedures for, and limitations on the requirement of such guarantees or cash contributions shall be governed by the provisions of this act.

e.The requirement of adequate drainage facilities and easements when, as determined by the county engineer in accordance with county-wide standards, the proposed site plan will cause storm water to drain either directly or indirectly to a county road or through any drainage-way, structure, pipe, culvert or facility for which the county is responsible for the construction, maintenance or proper functioning.

Site plans for land development not along a county road that include less than 1 acre of impervious surfaces are exempt from county site plan review.

f.For the purposes of any county site plan review, solar panels shall not be included in any calculation of impervious surface or impervious cover.

As used in this subsection, "solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

L.1968, c.285, s.8; amended 1981, c.50, s.1; 2010, c.4, s.8.



Section 40:27-6.7 - Report Of Approval Or Disapproval To Local Authority; Time Limit; Extension

40:27-6.7. Report of approval or disapproval to local authority; time limit; extension
The municipal or other local agency or individual with authority to approve the site plan or issue a building permit shall defer action on any application requiring county approval pursuant to section 7 of this act until the same shall have been submitted to the county planning board for its approval of the site plan. The county planning board shall have 30 days from the receipt of a site plan to report to the appropriate local authority. In the event of disapproval, such report shall state the specific reasons therefor. If the county planning board fails to report to the municipal approving or issuing authority within the 30-day period, said site plan shall be deemed to have been approved by the county planning board. Upon mutual agreement between the county planning board and the municipal approving authority, with approval of the applicant, the 30-day period may be extended for an additional 30-day period.

L.1968, c. 285, s. 9, eff. July 1, 1969.



Section 40:27-6.8 - Resolution Vesting Power To Review And Approve Subdivisions And Site Plans With Director

40:27-6.8. Resolution vesting power to review and approve subdivisions and site plans with director
The county planning board may by resolution vest its power to review and approve subdivisions, pursuant to the provisions of sections 4 through 6 of this act, and the power to review and approve site plans pursuant to the provisions of sections 8 and 9 of this act with the county planning director and a designated committee of members of said county planning board.

L.1968, c. 285, s. 10, eff. July 1, 1969.



Section 40:27-6.9 - Appeal By Aggrieved Persons; Hearing; Decision

40:27-6.9. Appeal by aggrieved persons; hearing; decision
If said action is taken by the planning director and a committee of the board, said applicant may file an appeal in writing to the county planning board within 10 days after the date of notice by certified mail of the said action. Any person aggrieved by the action of the county planning board in regard to subdivision review and approval or site plan review and approval may file an appeal in writing to the board of chosen freeholders within 10 days after the date of notice by certified mail of said action. The county planning board or the board of chosen freeholders to which an appeal is taken shall consider such appeal at a regular or special public meeting within 45 days from the date of its filing. Notice of said hearing shall be made by certified mail at least 10 days prior to the hearing to the applicant and to such of the following officials as deemed appropriate for each specific case: the municipal clerk, municipal planning board, board of adjustment, building inspector, zoning officer, board of chosen freeholders and the county planning board. The board to which appeal is taken shall render a decision within 30 days from the date of the hearing.

L.1968, c. 285, s. 11, eff. July 1, 1969.



Section 40:27-6.10 - Filing Copy Of Planning And Zoning Ordinances With Boards; Notice Of Proposed Revision Of Ordinance

40:27-6.10. Filing copy of planning and zoning ordinances with boards; notice of proposed revision of ordinance
In order that county planning boards shall have a complete file of the planning and zoning ordinances of all municipalities in the county, each municipal clerk shall file with the county planning board a copy of the planning and zoning ordinances of the municipality in effect on the effective date of this act and shall notify the county planning board of the introduction of any revision or amendment of such an ordinance which affects lands adjoining county roads or other county lands, or lands lying within 200 feet of a municipal boundary, or proposed facilities or public lands shown on the county master plan or official county map. Such notice shall be given to the county planning board at least 10 days prior to the public hearing thereon by personal delivery or by certified mail of a copy of the official notice of the public hearing together with a copy of the proposed ordinance.

L.1968, c. 285, s. 12, eff. July 1, 1968.



Section 40:27-6.11 - Application To Board Of Adjustment Involving Land Fronting County Road, Adjoins Other County Lands Or Is Within 200 Feet Of Municipal Boundary; Notice

40:27-6.11. Application to board of adjustment involving land fronting county road, adjoins other county lands or is within 200 feet of municipal boundary; notice
The county planning board shall be notified of any application to the board of adjustment under Revised Statute 40:55-39 in such cases where the land involved fronts upon an existing county road or proposed road shown on the official county map or on the county master plan, adjoins the other county land or is situated within 200 feet of a municipal boundary. Notice of hearings on such applications shall be furnished by the appellant in accordance with P.L.1965, c. 162 (C. 40:55-53).

L.1968, c. 285, s. 13, eff. July 1, 1969.



Section 40:27-6.12 - Continuation Of Board's Authority To Review And Approve Land Subdivision

40:27-6.12. Continuation of board's authority to review and approve land subdivision
Any county planning board exercising the authority of review and approval of land subdivision pursuant to the provisions of chapter 27 of Title 40 of the Revised Statutes and chapter 412 of the laws of 1948 supplementary thereto is authorized to continue to exercise such authority thereunder for the period of 1 year after the effective date of this act or until the board of chosen freeholders of the county adopts a resolution governing land subdivision pursuant to this act, whichever occurs first.

L.1968, c. 285, s. 14, eff. July 1, 1969.



Section 40:27-6.13 - Notice Of Hearing On Granting Variance Or Establishing Or Amending Official Municipal Map; Contents

40:27-6.13. Notice of hearing on granting variance or establishing or amending official municipal map; contents
Whenever a hearing is required before a zoning board of adjustment or the governing body of a municipality in respect to the granting of a variance or establishing or amending an official municipal map involving property adjoining a county road or within 200 feet of an adjoining municipality, and notice of said hearing is required to be given, the person giving such notice shall also, at least 10 days prior to the hearing, give notice thereof in writing by certified mail to the county planning board. The notice shall contain a brief description of the property involved, its location, a concise statement of the matters to be heard and the date, time and place of such hearing.

L.1968, c. 285, s. 15, eff. July 1, 1969.



Section 40:27-8 - Existing Boards Continued In Conformity With This Chapter

40:27-8. Existing boards continued in conformity with this chapter
County planning boards lawfully in existence on June eighth, one thousand nine hundred and thirty-five, if continued after January first, one thousand nine hundred and thirty-six, shall be reconstituted in accordance with the provisions of this chapter.



Section 40:28-1 - Lands And Buildings For Airport Purposes; Acquisition

40:28-1. Lands and buildings for airport purposes; acquisition
Any county may acquire by gift, grant, purchase, condemnation, or any other lawful manner real estate for airport purposes and erect and maintain thereon buildings for such purposes.



Section 40:28-2 - Lease Of Airport To State

40:28-2. Lease of airport to state
Any county acquiring or maintaining real estate for airport purposes may lease the same or part thereof for such term of years as may be agreed upon, to the state of New Jersey or any agency thereof, with or without consideration, in order to enable the state or its agency to operate and maintain an airport thereon.



Section 40:28-3 - Power To Construct, Operate, Lease And Regulate Airports

40:28-3. Power to construct, operate, lease and regulate airports
Any county which has acquired lands for airport purposes may:

Buildings. a. Construct thereon buildings for the purpose of providing storage space or hangars for airplanes, storage for oil, gasoline, repair parts, equipment and accessories for airplanes, and fully equip, maintain and operate the same or portions thereof so as to provide complete equipment for landing, servicing, supplying, storing and repairing airplanes, and for the service and accommodation of passengers and freight transported by air;

Operate or lease. b. Operate, conduct, carry on and maintain such airport or any portion or department thereof, or lease any portion, activity or department thereof to any person for such period and upon such terms as shall be approved by the board of chosen freeholders;

Rules for operation and use; penalties for violation. c. Adopt regulations and rules governing the operation and maintenance of such airport and the use thereof by all persons either as operators of aircraft, lessees, licensees or otherwise, and establish by resolution penalties for the violation thereof, not to exceed one hundred dollars fine or thirty days imprisonment, or both.



Section 40:28-4 - Bonds For Airport Purposes; Maturity

40:28-4. Bonds for airport purposes; maturity
In addition to the powers conferred by the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.), relative to the issuance of bonds, any county of the first, second, third or fifth class may issue bonds for the purpose of acquiring real estate and thereafter equipping, maintaining and operating the same for airport purposes.

All bonds so issued shall mature in annual installments commencing not more than two years from their date, and no installment shall be more than fifty per cent in excess of the amount of the smallest prior installment, and the bonds shall mature within the period declared in the ordinance or resolution authorizing them, which in no case shall exceed twenty years.



Section 40:29-1 - Appropriation To Assist Federal Government In Building Bulkheads

40:29-1. Appropriation to assist federal government in building bulkheads
The board of chosen freeholders of any county bordering upon the Atlantic ocean, may appropriate and pay out of the county treasury into the treasury of the United States to and for the credit of the secretary of war to be used and expended by him or under his direction, for the erection and construction of any works, sea walls, bulkheads, jetties and devices necessary and proper to preserve the coast of any municipality in the county against encroachment by the ocean which may cause or tend to cause an inlet or inlets therefrom into inland navigable waters, and to protect the inland waterways, navigable rivers, public roads, boulevards and public property in the county, a sum equal in amount to the sum expended or about to be expended forthwith by or on behalf of the United States in the construction of any such protective works on the coast of the municipality, of which expenditure or purposed expenditure, a notice signed by the secretary of war of the United States addressed to the governor shall be sufficient evidence. Such notice shall be sufficient authority for the board of chosen freeholders, the county auditor and county treasurer to pay such sum.

Such amount may be taken out of any unexpended balances of any appropriations or any cash on hand not otherwise appropriated, and if such balances and cash are insufficient for the purpose, so much thereof as may be necessary may be included and raised in the next tax levy of the county.

Not more than one such auxiliary appropriation, which in no case under this section shall exceed fifteen thousand dollars, shall be made by any county for such works in or on the borders of a single municipality.

Any appropriation under this section shall be paid into the treasury of the United States to and for the credit of the secretary of war only in conjunction with a like equal payment from the municipality to be protected thereby.



Section 40:29-10 - Beach Protection; Municipal Co-operation

40:29-10. Beach protection; municipal co-operation
The board of chosen freeholders of any county and the governing body of any municipality bordering on the Atlantic ocean in any such county may enter into an agreement whereby the board shall agree to pay to the municipality such sum toward the erection, construction or repair of such works, seawalls, bulkheads, jetties and other approved devices necessary and proper to protect and preserve the beaches and shore front from the erosion and ravages of the sea, but no greater amount or sum shall be appropriated and made available as the county's share of any such undertaking in any single municipality than fifteen per cent of the total appropriation made available for expenditure therefor.



Section 40:29-11 - Approval Of Plans; County To Control Work

40:29-11. Approval of plans; county to control work
The plans and specifications for the erection, construction or repair of any such works, seawalls, bulkheads, jetties and other devices shall first be approved by the municipality, county and the board of commerce and navigation, and the board of chosen freeholders of the county may make such rules and regulations respecting the doing of such work, and the inspection and approval thereof as it may deem necessary.



Section 40:32-2.1 - Acquisition And Maintenance Of Lands And Interests For Park, Recreation, Welfare And Hospital Purposes

40:32-2.1. Acquisition and maintenance of lands and interests for park, recreation, welfare and hospital purposes
The board of chosen freeholders of any county is authorized and empowered to acquire by gift, grant, contribution, devise, bequest or condemnation, lands and interests therein, within their respective counties, and to hold, develop, control, maintain and regulate the same for public park, public recreation, public welfare and hospital purposes; provided, however, that the power herein conferred upon a board of chosen freeholders to acquire by condemnation lands and interests therein shall not be exercised to acquire, for any of the purposes of this act, any lands or interests therein owned, used, or to be used by a public utility, as defined in section 48:2-13 of the Revised Statutes, in furnishing any commodity or service which by law it is authorized to furnish.

L.1940, c. 33, p. 115, s. 1. Amended by L.1963, c. 48, s. 2, eff. May 27, 1963.



Section 40:32-2.2 - Resolution Of Board; Title

40:32-2.2. Resolution of board; title
Such acquisition shall be by resolution of the board, and title thereto shall be taken in the name of the county of (here insert name of county).

L.1940, c. 33, p. 115, s. 2.



Section 40:32-2.3 - Lands, Buildings And Structures

40:32-2.3. Lands, buildings and structures
After such acquisition the board may erect, construct, and maintain on such lands, buildings and structures and the administration and maintenance thereof shall be in accordance with rules adopted by the board.

L.1940, c. 33, p. 115, s. 3.



Section 40:32-2.4 - Budget; Limitations On Appropriation

40:32-2.4. Budget; limitations on appropriation
The board shall annually include in its budget the amount of money deemed necessary for maintaining any of the public parks, public welfare projects or hospitals operated and maintained as contemplated by this act; provided, however, that the amount so raised by such appropriation shall not be less than one-half of one mill on the dollar, nor more than three-quarters of a mill on the dollar of the assessed valuation of the taxables and ratables of the county.

L.1940, c. 33, p. 116, s. 4.



Section 40:32-2.5 - Use Of Federal Funds

40:32-2.5. Use of federal funds
In any county in which lands and interests therein have been acquired as in this act provided, it shall be lawful for the board of chosen freeholders with funds made available by the Federal Government or any instrumentality thereof to use funds so obtained for the purposes of this act.

L.1940, c. 33, p. 116, s. 5.



Section 40:32-2.6 - Constabulary; Establishment; Members

40:32-2.6. Constabulary; establishment; members
Any county maintaining any public park or public recreation area as authorized by the act hereby supplemented, except for counties with county park commissions, may appoint and establish a constabulary to preserve order in the parks, parkways and recreation areas under its control, and to secure the enforcement of the rules and regulations adopted by it, and may organize the constabulary into a police system to be known as "the park police of the county of ."

The police system shall consist of a chief and such subordinate officers as may be deemed necessary and proper for the enforcement of the rules and regulations of the county within the parks, parkways and recreation areas and the proper protection of public property therein.

The county may establish proper rules and regulations for the appointment, control and management of the members of the constabulary, and from the securing of proper discipline and efficiency among the members thereof. The county shall require as a condition for permanent appointment as a member of the constabulary, the successful completion of a police training course at a school approved and authorized by Police Training Commission pursuant to P.L.1966, c. 56 (C. 52:17B-66 et seq.).

L.1976, c. 90, s. 1, eff. Sept. 16, 1976.



Section 40:32-2.7 - Arrests Without Warrant

40:32-2.7. Arrests without warrant
The members and officers of the park police may arrest on view and without warrant, and conduct before the municipal court of the municipality in which the arrest is made, or the municipal court of a neighboring municipality, any persons found violating the rules and regulations adopted by the board of chosen freeholders for the protection, preservation, regulation and control of the parks, parkways and recreation areas, and all property and other things therein.

L.1976, c. 90, s. 2, eff. Sept. 16, 1976.



Section 40:32-6 - Acquisition And Preservation Of Historical Buildings And Data

40:32-6. Acquisition and preservation of historical buildings and data
Any county may acquire, by gift or purchase, any real estate or any interests therein, together with any and all buildings thereon within the limits of the county for historical purposes, or for the purpose of preserving therein or thereon historical data and objects of historical interest.



Section 40:32-7.6 - Counties Not Having Park Commission; Acquisition Of Golf Course And Other Recreational Facilities

40:32-7.6. Counties not having park commission; acquisition of golf course and other recreational facilities
The board of chosen freeholders of any county in which a park commission shall not have been established may lease, or may acquire, in fee or less estate, by gift, devise, grant, purchase or condemnation any land or real estate and rights therein, improved or unimproved, within the county for use as a public golf course, and for such other recreational playground, or public entertainment purposes and activities as it may determine to provide in connection therewith; provided, however, that the power herein conferred upon a board of chosen freeholders to acquire by condemnation any land or real estate or rights therein shall not be exercised to acquire, for any of the purposes of this act, any land or real estate or rights therein owned, used, or to be used by a public utility, as defined in section 48:2-13 of the Revised Statutes, in furnishing any commodity or service which by law it is authorized to furnish.

L.1958, c. 94, p. 538, s. 1. Amended by L.1963, c. 47, s. 1, eff. May 27, 1963.



Section 40:32-7.7 - Maintenance, Improvement And Operation; Buildings, Structures And Equipment

40:32-7.7. Maintenance, improvement and operation; buildings, structures and equipment
The board of chosen freeholders may preserve, care for, lay out, construct, maintain, improve, and operate any land or real estate it may acquire for use as a public golf course and for such other recreational, playground, or entertainment purposes and activities as it may determine to provide in connection therewith. It may construct, reconstruct, alter, provide, renew, and maintain such buildings or other structures and equipment as it may determine, and provide for the care, custody, and control thereof.

L.1958, c. 94, p. 538, s. 2.



Section 40:32-7.8 - Taxes And Bonds

40:32-7.8. Taxes and bonds
The money necessary to pay for the lands, rights, or interest therein acquired for a public golf course and for such other recreational, playground, or public entertainment purposes and activities as the board of chosen freeholders may determine, and for improving and equipping the same may be raised by taxation or by the issuance of permanent or temporary loan bonds, or by both taxation and the issuance of bonds. Such bonds shall be issued in accordance with the provisions of article 1 of chapter 1 of Title 40 of the Revised Statutes (s.s. 40:1-1 et seq.). Such bonds may be regarded as having been authorized for a self-liquidating purpose, and the provisions of sections 40:1-77, 40:1-78 and 40:1-79 of the Revised Statutes shall apply to such bonds, except that the Local Government Board shall make the determinations therein required of the Board of Public Utility Commissioners.

L.1958, c. 94, p. 539, s. 3.



Section 40:32-7.9 - Supervision And Control

40:32-7.9. Supervision and control
The board of chosen freeholders may assign general supervision and control over the maintenance, operation and regulation of any such public golf course, and of all recreational, playground and public entertainment activities carried on by the county to any department of the county government, or, by resolution, provide for such supervision by the county recreation commission or by a board of commissioners, to be appointed by the board of freeholders to so serve without compensation.

L.1958, c. 94, p. 539, s. 4. Amended by L.1975, c. 343, s. 1, eff. March 3, 1976.



Section 40:32-7.10 - Appropriation By Board Of Chosen Freeholders

40:32-7.10. Appropriation by board of chosen freeholders
The board of chosen freeholders may annually appropriate money to be raised by taxation to develop, maintain, and operate a public golf course and all form of recreation, playground, and public entertainment activities carried on by the county.

L.1958, c. 94, p. 539, s. 5. Amended by L.1975, c. 343, s. 2, eff. March 3, 1976.



Section 40:32-7.11 - Fees, Rents And Charges

40:32-7.11. Fees, rents and charges
The board of chosen freeholders may establish, charge, and collect reasonable fees, rents or other charges for admission to, use or enjoyment of any property developed or used in whole or in part for a public golf course or for such other recreational, playground or public entertainment purposes and activities. And it may establish, charge, and collect reasonable fees, rents or other charges for any recreational privilege, entertainment, or other activity conducted on said premises or any part thereof.

L.1958, c. 94, p. 539, s. 6. Amended by L.1975, c. 343, s. 3, eff. March 3, 1976.



Section 40:32-7.12 - Rules And Regulations

40:32-7.12. Rules and regulations
The board of chosen freeholders may by resolution make, alter, amend, and repeal rules and regulations for the supervision, regulation and control of all activities carried on, conducted, sponsored, arranged, or provided for in connection with a public golf course or other county recreational, playground or public entertainment facility, and for the protection of property, and may prescribe and enforce fines and penalties for the violation of any such rule or regulation.

L.1958, c. 94, p. 540, s. 7. Amended by L.1975, c. 343, s. 4, eff. March 3, 1976.



Section 40:32-7.13 - Actions For Violations; Enforcement Of Rules

40:32-7.13. Actions for violations; enforcement of rules
The municipal court of the municipality in which the public golf course or other county recreational, playground or public entertainment facility is located shall have jurisdiction in actions for the violation of any such rule or regulation. The rules and regulations shall be enforced by the same proceedings and processes, and the practice for the enforcement thereof shall be the same as that provided by law for the enforcement of other ordinances of the municipality.

L.1958, c. 94, p. 540, s. 8. Amended by L.1975, c. 343, s. 5, eff. March 3, 1976.



Section 40:32-7.14 - Fines And Penalties; Disposition

40:32-7.14. Fines and penalties; disposition
All moneys collected either as fines or penalties for violation of a rule or regulation shall be forwarded by the clerk of the court to the county treasurer.

L.1958, c. 94, p. 540, s. 9.



Section 40:32-7.15 - Lease Of Lands And Buildings Acquired For Public Golf Course And Other Recreational Purposes

40:32-7.15. Lease of lands and buildings acquired for public golf course and other recreational purposes
Whenever a board of chosen freeholders which shall have established a public golf course and related recreational facilities pursuant to this act, deems it to be in the interest of the county so to do, the board may by resolution authorize the leasing of all or any portion of the land and buildings for use by the public as a golf course and such other public recreational, playground or public entertainment purposes and activities as the board may determine. No such lease shall be made for a term in excess of 20 years.

L.1958, c. 94, p. 540, s. 10.



Section 40:32-7.16 - Bids For Leases

40:32-7.16. Bids for leases
Any lease executed hereunder shall be upon competitive bids following public advertisement therefor, in a newspaper circulating in the county, at least once, not less than 20 days prior to the receipt of bids. The advertisement shall designate the time and place of a meeting of the board of chosen freeholders at which the bids shall be received. At such time and place, the governing body, or any committee thereof having authority to do so, shall receive sealed bids and immediately proceed to unseal them and publicly announce the contents thereof. A record of the rentals, other consideration and terms offered shall be made in the minutes of the board for each bid. No bid shall be received previous to the hour designated in the advertisement and none shall be received thereafter. The lease shall be awarded to the highest responsible bidder.

L.1958, c. 94, p. 540, s. 11.



Section 40:32-7.17 - Power Conferred As Additional

40:32-7.17. Power conferred as additional
The power conferred in this act is in addition to those given by any other law or laws.

L.1958, c. 94, p. 541, s. 12.



Section 40:32-7.18 - County Golf Courses

40:32-7.18. County golf courses
Any county which has received federal or State funds for the acquisition or development of public golf courses and which offers reduced senior citizen rates to its residents may allow any resident of the State 62 years of age or older to use these golf courses at the reduced rate.

L. 1988, c. 178, s. 2.



Section 40:32-14 - Veterans' Housing Projects; Acquisition And Use

40:32-14. Veterans' housing projects; acquisition and use
The board of chosen freeholders of any county is hereby authorized and empowered to acquire by purchase, gift, grant, contribution, devise, bequest, relinquishment or transfer, lands in the county, or any interest therein, together with any and all improvements thereon, which shall have been improved by the Federal Government or by any county, municipality or other public body of the State with the assistance of the Federal Government, through the construction or installation thereon of dwelling accommodations, and shall at the time of such acquisition be in use as a veterans' housing project, and to hold, improve, control, operate, maintain, regulate and use the same for the purpose of providing housing or means of shelter for veterans of World War II, their families, and other people of the State.

L.1951, c. 116, p. 524, s. 1, eff. May 29, 1951.



Section 40:32-15 - Resolution; Title

40:32-15. Resolution; title
Such acquisition shall be authorized by resolution of the board, and title to such lands and other property shall be taken in the name of the county.

L.1951, c. 116, p. 525, s. 2, eff. May 29, 1951.



Section 40:32-16 - Operation And Use Of Veterans' Housing Projects

40:32-16. Operation and use of veterans' housing projects
After such acquisition the board may operate, maintain, regulate and use such lands and buildings and structures thereon, and improve and equip the same, for the purpose of providing housing or means of shelter for veterans of World War II, their families, and other people of this State, and the administration, operation, maintenance, improvement, and regulation thereof shall be in accordance with the rules adopted by the board.

L.1951, c. 116, p. 525, s. 3, eff. May 29, 1951.



Section 40:32-17 - Leases

40:32-17. Leases
After such acquisition, the board may from time to time lease such lands with the improvements, equipment, furnishings and other property thereon, or any part of any thereof, to any person, group, authority, or corporation to provide housing or means of shelter for veterans of World War II, their families, and other people of this State for such period, for such rental and on such terms and conditions as the Board may determine.

L.1951, c. 116, p. 525, s. 4, eff. May 29, 1951.



Section 40:32-18 - Disposition Of Property When No Longer Needed For Housing Purposes

40:32-18. Disposition of property when no longer needed for housing purposes
When the board shall by resolution determine that it would be advantageous to the county to use any or all of such lands or other property for public purposes other than housing, or that pressing need for such housing no longer exists, then and thereafter, the board may use such lands or other property, or any part thereof, for any public purpose or may sell and convey such lands or other property, or any part thereof, free of restrictions or conditions and in the manner provided by law.

L.1951, c. 116, p. 525, s. 5, eff. May 29, 1951.



Section 40:32-19 - Appropriation For Operating

40:32-19. Appropriation for operating
The county may appropriate, and the board shall annually include in the budget, the amount of money deemed necessary for operating, maintaining, improving and regulating such lands and buildings and structures thereon.

L.1951, c. 116, p. 526, s. 6, eff. May 29, 1951.



Section 40:33-1 - County Library; Establishment

40:33-1. County library; establishment
The board of chosen freeholders of every county shall, in the manner hereinafter in this article provided, establish a free public library to be known as "the free county library" . This library shall be established for such subdivisions of the county as do not maintain and control free public libraries, pursuant to the provisions of chapter 54 of this title (s. 40:54-1 et seq.).



Section 40:33-2 - Referendum

40:33-2. Referendum
No such library shall be established until assented to by the legal voters of the county at any election at which the question of the establishment thereof shall be submitted. In counties which have heretofore adopted the provisions of an act entitled "An act to provide for the establishment and maintenance of county free libraries," approved April seventh, one thousand nine hundred and twenty, the referendum election provided for herein need not be held and the provisions of this article shall apply to such counties.



Section 40:33-3 - Petition For Submission

40:33-3. Petition for submission
At the request in writing of not less than three hundred qualified voters of the county, the board of chosen freeholders shall submit, at any general or special election, the question of the establishment of such library to the voters of the county for adoption or rejection.



Section 40:33-4 - Ballot; Form And Content

40:33-4. Ballot; form and content
The board of chosen freeholders shall cause the question to be printed upon the ballots to be used at such election, in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the provisions of article 1 of chapter 33 of

[ ] YES the title Municipalities and Counties of the Revised

Statutes (s. 40:33-1 et seq.), providing for the

[ ] NO establishment and maintenance of county free

libraries, be adopted?"



Section 40:33-5 - Results Canvassed And Returned; Vote Required For Adoption

40:33-5. Results canvassed and returned; vote required for adoption
The result of the election shall be returned and canvassed in the same manner and at the same time as other elections. If a majority of the votes cast on the question shall be in favor thereof the provisions of this article shall take effect in the county.



Section 40:33-5.1 - Establishment By Resolution In Counties Under 150,000

40:33-5.1. Establishment by resolution in counties under 150,000
The board of chosen freeholders of any county with a population of less than 150,000 which, on the effective date of this act, has not established a free county library pursuant to the provisions of article 1, chapter 33 of Title 40 of the Revised Statutes, may, by resolution, establish such a library for all the municipalities within the county. All libraries established pursuant to this act shall be governed by the provisions of article 1, chapter 33, Title 40 of the Revised Statutes insofar as they are not inconsistent with the provisions of this act.

L.1963, c. 46, s. 1, eff. May 25, 1963.



Section 40:33-6 - Establishment, Maintenance Of Libraries.

40:33-6 Establishment, maintenance of libraries.

40:33-6. Upon the adoption of the provisions of this article the board of chosen freeholders may contract with an existing library, or library board, within the county or the library commission of a county library already established and furnishing county library services in another county, for the establishment and maintenance of the county free library in accordance with the provisions of this article and subject to the rules and regulations of the board of chosen freeholders. No independently operated county library shall be established hereafter in any county unless a plan for the financing of the same, indicating the amount annually to be assessed, levied and collected in taxes for the establishment and thereafter for the maintenance, thereof, shall be submitted to, and shall be approved as sufficient by, the head of the Library Development Bureau in the State Library.

Amended 1950, c.189, s.1; 2001, c.137, s.45.



Section 40:33-7 - County Library Commission

40:33-7. County library commission
a. Should the governing body not enter into the contract provided for in R.S. 40:33-6, it shall within 60 days after this article becomes operative, appoint a commission to be known as "the county library commission." The commission shall consist of five members except as provided below. On the first commission one member shall be appointed for one year; one for two years; one for three years; one for four years and one for five years, and thereafter all appointments shall be for terms of five years, except in the case of appointments to fill vacancies occurring other than by expiration of term, which vacancies shall be filled in the same manner as appointments are made, but for the unexpired terms only. The county library commission shall serve without compensation.

b. The governing body of any county that has a county library commission with fewer than three members who are residents of municipalities supporting the county library system shall increase the size of its commission to seven members. Additional members shall be residents of municipalities that support the county library system, serve for terms of five years and have the same powers and duties as other members of the commission. Within five years of the effective date of this act each county library shall have a majority of members who are residents of municipalities which support the county library system.

Amended by L. 1950, c. 189, p. 423, s. 2, eff. June 7, 1950; L. 1981, c. 564, s. 1, eff. Jan. 18, 1982; L. 1985, c. 541, s. 3, eff. Jan. 21, 1986.



Section 40:33-8 - County Library Commission.

40:33-8 County library commission.

40:33-8. The county library commission shall organize by the election of a chairman, and shall adopt rules and regulations for the establishment and maintenance of the county library. It shall employ a librarian, if any, as may be required, who shall hold appropriate certificates issued by the State Board of Examiners and such other employees as it shall deem necessary for the performance of its functions. It may purchase such supplies and equipment and incur such expenses as it may deem necessary to carry out the provisions of this article, but shall not incur expenses or make purchases in any fiscal year from public funds in excess of the appropriation for county library purposes for that year. In addition to its other powers, it may accept gifts, devises, legacies and bequests of property, real and personal, and hold and use the property and income of the same in any manner, which is lawful and consistent with the purpose for which the commission is created, and with the provisions of the conveyance, will or other instrument in or under which such gift, devise, legacy or bequest is made and may dispose of the same subject to the same conditions. It shall make an annual report to the financial officer of the county which shall include a statement setting forth in detail all county appropriations made to the library, other public revenues received by the library, all State aid received by the library, all expenditures made by the library and the balance of funds available. The report shall also include an analysis of the state and condition of the library and shall be sent to the county, governing body and to the State Library. The State Librarian, with the approval of the President of Thomas Edison State College, shall prescribe by regulation the form of all such reports.

Amended 1950, c.189, s.3; 1985, c.541, s.4; 2001, c.137, s.46.



Section 40:33-8.1 - Purchases Not Requiring Advertisements For Bids

40:33-8.1. Purchases not requiring advertisements for bids
The county library commission of any county or the board of trustees of any regional library established by 2 or more counties may, within the limits of funds appropriated or otherwise made available to the commission or board, purchase the following without advertising for bids therefor: (1) library materials including books, periodicals, newspapers, documents, pamphlets, photographs, reproductions, microforms, pictorial or graphic works, musical scores, maps, charts, globes, sound recordings, slides, films, filmstrips, video and magnetic tapes, other printed or published matter, and audiovisual and other materials of a similar nature; (2) necessary binding or rebinding of library materials; and (3) specialized library services.

L.1968, c. 227, s. 1, eff. July 31, 1968.



Section 40:33-8.2 - Free County Library Administrators, Duties

40:33-8.2. Free county library administrators, duties
36. The director or other chief administrative officer of each free county library shall:

a. cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at the principal and any branch location of that library and to be made available to each person who, when appearing in person at such location to apply for services administered by the library, may wish, on a voluntary basis, to register to vote;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each such principal or branch location; and

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each library which provides services under any program administered by the library which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

L.1994,c.182,s.36.



Section 40:33-9 - Appropriations For Establishment And Maintenance; Amount

40:33-9. Appropriations for establishment and maintenance; amount
Upon the adoption of the provisions of this article, the board of chosen freeholders shall determine a sum sufficient for the establishment and, annually thereafter, for the maintenance of the library. The sum so to be raised shall be certified by the board of chosen freeholders to the county board of taxation, which shall apportion such amount among the municipalities receiving the benefits of this article in accordance with the provisions of section 54:4-49 of the Revised Statutes. The sum so raised shall be not less than 1/15 of a mill per dollar on the "apportionment valuation," as defined in section 54:4-49 of the Revised Statutes, of the municipalities receiving the benefits of this article. The amount thus apportioned to each municipality shall be assessed, levied and collected in the same manner and at the same time as other county taxes are assessed, levied and collected therein.

Amended by L.1957, c. 14, p. 32, s. 1, eff. April 3, 1957.



Section 40:33-10 - Borrowing Money In Anticipation Of Library Taxes; Tax Notes

40:33-10. Borrowing money in anticipation of library taxes; tax notes
The board of chosen freeholders may borrow money, in anticipation of the receipt of taxes levied for county library purposes, not in excess of the amount levied in any year for such purposes, and may issue notes therefor. Notes issued for this purpose shall be termed "county library tax anticipation notes" and shall be issued as other notes of the county are issued in anticipation of county taxes. The notes shall be paid on or before December thirty-first of the year in which and for which they are issued. They shall bear interest at a rate of not more than six per cent per annum and the interest and principal thereof shall be paid from the funds of the county library.



Section 40:33-11 - Tax Revenue Notes Or Bonds For Delinquent Taxes

40:33-11. Tax revenue notes or bonds for delinquent taxes
The board of chosen freeholders may issue tax revenue notes or tax revenue bonds for the county library tax which has become delinquent for the amount of such delinquent tax. Loans of this class shall be evidenced by the issue of "tax revenue notes" or "tax revenue bonds" , and when issued shall be governed by the conditions set forth in sections 40:2-48 to 40:2-51 of this title, governing "tax revenue notes" or "tax revenue bonds" .



Section 40:33-12 - County Treasurer Custodian Of Library Funds; Payment Of Bills

40:33-12. County treasurer custodian of library funds; payment of bills
The county treasurer shall be the custodian of the county library tax collected and of all other funds or moneys of the commission, and upon receipt of bills properly authorized by the commission, payment thereof shall be made if sufficient funds are on hand.

Amended by L.1950, c. 189, p. 424, s. 4, eff. June 7, 1950.



Section 40:33-13 - Participation By Municipalities

40:33-13. Participation by municipalities
When any municipality, maintaining a public library and situate in a county which has adopted a county library system under the provisions of this article, desires to participate in the benefits of this article, the governing body thereof, by resolution, may apply to the county library commission of such county to be included in the county library system, and the municipality shall be admitted to said county library system upon such terms and conditions as may be agreed upon by the governing body thereof and the county library commission of the county, not inconsistent with the provisions of this act; provided, and so long as provision is made for assessing, levying and collecting within the municipality the special tax assessed, levied and collected in the other municipalities served by such county library system and thereafter such municipal public library shall continue to be operated as a municipal public library under its own governing board or body and shall be entitled to receive municipal appropriations notwithstanding its inclusion in the county library system and shall be entitled to receive from the county library system the same book loan, advisory, and other services as are received by the other municipalities within said system.

Amended by L.1950, c. 189, p. 425, s. 5, eff. June 7, 1950.



Section 40:33-13A - Withdrawal From County System

40:33-13a. Withdrawal from county system
Any municipality which is a member of a county library system not exempted as provided hereafter, may withdraw from that system by resolution of the governing body adopted after a public hearing held thereon. Within 30 days of the adoption of such resolution, the municipal governing body shall provide the county governing body with notice of its intent to withdraw from the county library system. Such notice shall not become effective until January 1 of the year following the year in which the notice was given and shall provide that the municipality remain a member of the county library system for two years after the effective date of the notice.

Any municipality which withdraws from the county library system and which fails to comply with the provisions of this section shall be required to provide the county library with financial support in the manner provided in chapter 33 of Title 40 of the Revised Statutes for a period of two years from the year of the municipality's withdrawal from the system.

This section shall not apply to any county library system reorganized under the provisions of P.L. 1977, c. 300 (C. 40:33-15 et seq.) or P.L. 1963, c. 46 (C. 40:33-5.1 et seq.).

L. 1985, c. 541, s. 6, eff. Jan. 21, 1986.



Section 40:33-13B - Withdrawal From County Library System

40:33-13b. Withdrawal from county library system
Any municipality which is a member of a county library system pursuant to R.S. 40:33-1 on the effective date of this amendatory and supplementary act shall continue as a member of the county library system unless the governing body of the municipality determines by resolution to propose withdrawing from that system and establishing a free public library or a joint free public library.

Following the adoption of that resolution and after a public hearing held thereon the governing body shall cause the question of withdrawal from the county library system to be submitted to the legal voters of the municipality at an election to be held in the manner provided for the establishment of free public libraries pursuant to R.S. 40:54-1 et seq.

The question shall be submitted in one of the following forms:



a. "If in favor of the public question printed below mark a cross (X), or plus (+) in the square at the left of the word YES, and if opposed to the public question printed below mark a cross (X) or plus (+) at the left of the word NO.

. . . .

YES Shall ........... (name of

municipality) withdraw from the

county library system pursuant

to P.L. 1985, c. 541

NO (C. 40:33-13b) and establish a

free public library pursuant

to the provisions of chapter 54

of Title 40 of the Revised

Statutes?"



. . . .

b. "If in favor of the public question printed below mark a cross (X), or plus (+) in the square at the left of the word YES, and if opposed to the public question printed below mark a cross (X) or plus (+) at the left of the word NO. . . . .

YES Shall ........... (name of

municipality) withdraw from

the county library system pursuant

to P.L. 1985, c. 541

NO (C. 40:33-13b) and unite with

....... (name of other municipality

or municipalities) and establish

a joint free public library

pursuant to the provisions of

chapter 54 of Title 40 of the

Revised Statutes?"



. . . .

If a majority of the voters approve the withdrawal from the county library system, the municipal governing body shall provide the county governing body with notice of its intent to withdraw from the county library system. Such notice shall not become effective until January 1 of the year following the year in which the notice was given and shall provide that the municipality remain a member of the county library system for two years after the effective date of the notice.

Any municipality which withdraws from the county library system and which fails to comply with the provisions of this section shall be required to provide the county library with financial support in the manner provided in chapter 33 of Title 40 of the Revised Statutes for a period of two years from the year of the municipality's withdrawal from the system.

Nothing in this section shall prevent a municipality from establishing a municipal free public library pursuant to chapter 54 of Title 40 of the Revised Statutes.

P.L. 1985, c. 541, s. 7; amended 1988,c.38,s.5.



Section 40:33-13.1 - Contracts With Other Municipalities For Additional Library Service

40:33-13.1. Contracts with other municipalities for additional library service
The governing body of any municipality which forms part of a county library system may, by resolution, contract with any other municipality which maintains a free public library, for the furnishing of additional library service to the inhabitants of the first municipality, and may appropriate annually for this purpose, such sum of money as may be agreed upon between the contracting parties, which sum shall be in addition to the amount raised annually in such municipality for the support of the county library system.

L.1951, c. 101, p. 506, s. 1, eff. May 22, 1951.



Section 40:33-13.2 - Use Of Money Received Under Contract

40:33-13.2. Use of money received under contract
The governing body of such other municipality may, by resolution, enter into contract as provided in this act and all sums of money paid under such contract shall be appropriated and used for library purposes in accordance with the terms of said contract.

L.1951, c. 101, p. 506, s. 2, eff. May 22, 1951.



Section 40:33-13.2A - Authority To Acquire Real Property Or Other Interest; Maintaining Facilities; Bonds; Ad Valorem Taxes

40:33-13.2a. Authority to acquire real property or other interest; maintaining facilities; bonds; ad valorem taxes
Notwithstanding the provisions of any other law, the board of chosen freeholders of any county is hereby authorized and empowered to acquire real property or any interest therein by purchase, condemnation, gift or otherwise, and to lease as lessor or as lessee, and to purchase, construct, reconstruct, enlarge, alter or improve, and to furnish and equip, and to operate and maintain, any buildings or facilities which are necessary or desirable in the judgment of said board for the purpose of establishing or providing a free county library or free county library services for the use of residents and inhabitants of the county, or jointly for such purpose and for any other county purpose or use, and to raise and appropriate moneys therefor in the same manner as moneys are raised and appropriated for other county purposes pursuant to the Local Budget Law, and to issue bonds or other obligations of the county for such purpose pursuant to the Local Bond Law and to levy ad valorem taxes upon all the taxable property within the county for the payment of the principal of and interest on such bonds or other obligations without limitation as to rate or amount.

L.1966, c. 223, s. 1, eff. Aug. 10, 1966.



Section 40:33-13.2B - Agreements With Respect To Provision, Leasing, Use, Operation Or Maintenance; Payments On Account

40:33-13.2b. Agreements with respect to provision, leasing, use, operation or maintenance; payments on account
Said board of chosen freeholders and any county library commission, governing body of any municipality or board of trustees of any free public library in the county are hereby authorized and empowered to enter into agreements with respect to provision, leasing, use, operation or maintenance of all or any part of such real property, buildings or facilities, and for payments on account of any cost or expense or the use or services thereof, or the establishment or provision of such free county library or free county library services. Any such contract may be made with or without consideration and for an unspecified or unlimited period of time and on any terms and conditions therein set forth and shall be valid and binding on the parties thereto whether or not appropriation with respect thereto shall have been made prior to authorization or execution thereof.

L.1966, c. 223, s. 2, eff. Aug. 10, 1966.



Section 40:33-13.2C - Employee Of County Library System Formerly Employee Of Municipal Free Public Library; Classified Service

40:33-13.2c. Employee of county library system formerly employee of municipal free public library; classified service
Any former employee of a municipal free public library who has become an employee of a county library system pursuant to an agreement providing for the admission or merger of the municipal free public library to or into the county library system, shall be placed in the classified service of the civil service of the county, subject to individual entry qualifying examinations. Those employees so placed shall continue in the position in which employed at the time of the admission or merger and shall be subject to all provisions of Subtitle 3 of Title 11 (Civil Service) of the Revised Statutes.

As used in this act;

"Municipal free public library" means a free public library established pursuant to Article 1 of chapter 54 of Title 40 of the Revised Statutes by a municipality in which the provisions of Subtitle 3 of Title 11 (Civil Service) of the Revised Statutes have not been adopted;

"County library system" means a county library system established and organized pursuant to Article 1 of chapter 33 of Title 40 of the Revised Statutes in a county in which the provisions of Subtitle 3 of Title 11 (Civil Service) have been adopted.

L.1978, c. 23, s. 1, eff. May 23, 1978.



Section 40:33-13.2D - Short Title

40:33-13.2d. Short title
This act shall be known and may be cited as the "County Library Reorganization Law."

L.1981, c. 489, s. 1, eff. Jan. 12, 1982.



Section 40:33-13.2E - County Library Study Commission; Establishment; Petition; Members; Chairman; Reimbursement Of Expenses

40:33-13.2e. County library study commission; establishment; petition; members; chairman; reimbursement of expenses
The governing body of any county which has established a county library as provided in chapter 33 of Title 40 of the Revised Statutes may, by ordinance or resolution, as appropriate, establish a county library study commission to consider and make findings concerning the county library system. The governing body shall establish such a commission when it receives a petition calling for the creation of a county library study commission signed by 10% of the registered voters of the county.

a. The commission shall be composed of nine members who shall be residents of the county and appointed by the governing body of the county. Of the nine members, six shall be private citizens representing different municipalities in the county, none of whom shall be employed by any library within the county which is funded in whole or in part by county or municipal funds, and none of whom shall be a member of the governing body of the county or of any municipality therein. Of the three remaining members, one shall be a member of the county library commission; one shall be a trustee of a public library of a municipality which is not a member of the county library system; and, one shall be a trustee of a public library of a municipality which is a member of the county library system.

b. The county governing body shall designate the commission chairman from among the six private citizen members.

c. Members of the commission shall serve without compensation, but shall be reimbursed, as hereinafter provided, by the county governing body for necessary expenses actually incurred in the performance of their duties under this act.

L.1981, c. 489, s. 2, eff. Jan. 12, 1982.



Section 40:33-13.2F - County Library Commission; Duties

40:33-13.2f. County library commission; duties
It shall be the duty of the county library study commission to study the county library system, assess its needs, and evaluate its ability to provide library services to county residents. The library study commission may report and recommend that:

a. A referendum be held to submit to the voters of the county the question as to whether or not the county library system shall be reorganized to conform to one of the options set forth in sections 6, 7 and 8 of this act; or

b. The county library system remain unchanged.

L.1981, c. 489, s. 3, eff. Jan. 12, 1982.



Section 40:33-13.2G - Offices; Expenses; Payment; Employees, Consultants And Clerical Staff; Report Of Findings And Recommendations; Referendum Question On Reorganization Of System

40:33-13.2g. Offices; expenses; payment; employees, consultants and clerical staff; report of findings and recommendations; referendum question on reorganization of system
a. The governing body of the county shall provide the county library study commission with such offices as may be necessary for the conduct of its business and shall make available such equipment and supplies as it may require.

b. All necessary expenses actually incurred by the county library study commission and its members shall be paid, upon certification of the chairman of the commission, by the county treasurer within the limits of funds appropriated by the county governing body for this purpose, subject to such fiscal procedures as may be established by the governing body.

c. The county library study commission may appoint such employees, consultants, and clerical staff as are necessary to carry out the provisions of this act within the limits of funds appropriated by the governing body of the county for this purpose, subject to such fiscal procedures as may be established by the governing body.

d. The county library study commission shall report its findings and recommendations to the county governing body within 1 calendar year following the date of its establishment and it shall be the responsibility of the governing body to make a copy of the commission's report available without cost to any member of the public requesting the same. If the county library study commission shall recommend the reorganization of the county library system as provided in section 8 of this act, the county clerk shall cause a referendum question conforming with the requirements of section 5 of this act to be placed on the ballot at the next general election occurring not less than 60 days following the clerk's receipt of notice of the commission's recommendations and the summary required to be prepared pursuant to section 5 of this act. If the commission recommends that a county library system be reorganized pursuant to sections 6 and 7 of this act, the county clerk shall cause a referendum question to appear only on the ballots in those municipalities to which the question is applicable at the next general election occurring not less than 60 days following the clerk's receipt of notice of the commission's recommendations.

L.1981, c. 489, s. 4, eff. Jan. 12, 1982.



Section 40:33-13.2H - Question Of Reorganization; Form On Ballot; Publication Of Report; Vote Necessary

40:33-13.2h. Question of reorganization; form on ballot; publication of report; vote necessary
The question of the reorganization of the county library system shall be submitted to the voters in substantially the following form:

"Shall the county library system be reorganized pursuant to section of the "County Library Reorganization Law" (P.L.[1981] c. [489] ) to implement the " Option,' as recommended by the County Library Study Commission?"

Not more than 45 days prior to the general election the county clerk shall cause to have published in a newspaper generally circulating in the county a summary of the commission's report prepared by the commission and a notice of the time and place at which copies of the commission's report may be obtained without cost by any member of the public requesting the same.

If at the election at which the question is submitted, a majority of all votes cast for and against adoption shall be cast in favor thereof, the question is adopted, and the date of the adoption shall be the effective date of reorganization of the county library system for the purposes of this act.

L.1981, c. 489, s. 5, eff. Jan. 12, 1982.



Section 40:33-13.2I - "Branch Development Option."

40:33-13.2i "Branch Development Option."

6.The option for reorganization of the county library system provided in this section shall be known as the "Branch Development Option" and shall govern the county library system of any county whose voters have adopted it pursuant to section 5 of this act.

a.The county library commission shall establish a branch of the county library in each municipality: (1) which is a member of the county library system upon the effective date of the reorganization of the system; and (2) in which the municipal governing body adopts a resolution approving the establishment of a branch library. The county library commission may establish a joint branch library for two or more adjacent municipalities upon its determination that the library needs of such municipalities could best be served by a joint branch library, and upon the adoption by the governing bodies of all municipalities to be served thereby of joint resolutions, approving the establishment thereof. A branch library or a joint branch library established pursuant to this act shall conform to all standards promulgated by the State Library for branch libraries.

b.The county library commission shall assure that all branch or joint branch libraries agreed upon pursuant to subsection a. of this section are operating within three calendar years of the effective date of the reorganization of the county library system.

c.Any municipality which has agreed to the establishment of a branch library or joint branch library of the county library shall remain a member of the county library system for at least five years following the effective date of the reorganization of the county library system.

d.Any municipality which is a member of the county library system and whose governing body does not approve the establishment of a branch library or a joint branch library shall remain a member of the county library system until such time as it elects to withdraw from the system in the manner provided in chapter 33 of Title 40 of the Revised Statutes. The governing body of such a municipality may, by resolution, request that the county library establish a branch library or a joint branch library at any time following the effective date of the reorganization of the county library system, in the manner provided in subsection a.

L.1981,c.489,s.6; amended 2001, c.137, s.47.



Section 40:33-13.2J - "Service Contract Option."

40:33-13.2j "Service Contract Option."

7.The option for reorganization of the county library system provided in this section shall be known as the "Service Contract Option" and shall govern the county library system of any county whose voters have adopted it pursuant to section 5 of this act.

a.The county library commission shall offer a contract to any of the municipalities identified by the county library study commission in its report to provide such municipalities with sufficient staff and materials to insure compliance with standards promulgated by the State Librarian, with the approval of the President of Thomas Edison State College, for library service in those municipalities. Municipalities shall accept or reject such contracts by resolution of the governing body.

Any municipality which accepts a contract shall determine an appropriate geographic location within the municipality for the staff and materials provided by the county library.

b.Any municipality which rejects a contract pursuant to this section and is a member of the county library system shall remain a member of the system until such time as it elects to withdraw from the system in the manner provided in chapter 33 of Title 40 of the Revised Statutes.

L.1981,c.489,s.7; amended 2001, c.137, s.48.



Section 40:33-13.2K - "Tax Base Sharing Option."

40:33-13.2k "Tax Base Sharing Option."

8.The option for reorganization of the county library system provided in this section shall be known as the "Tax Base Sharing Option," and shall be available only to any county in which revenues from the dedicated county library tax established pursuant to R.S.40:33-9 or P.L.1977, c.300 (C.40:33-15 et seq.) have been derived from less than 75% of the total assessed property of the county in the calendar year prior to the establishment of the county library study commission. This option shall govern the county library system of any qualified county whose voters have adopted it pursuant to section 5 of this act.

a.The governing body of the county shall annually determine a sum sufficient to distribute among certain municipalities and the county according to the following formula:

A = CBS + CRS + LRS where: A is the total tax pool to be distributed; CBS is the county base share and is determined as .0000666 X the apportionment valuation of the county; CRS is the county residual share and is determined as (A-CBS) X .60; and LRS is the local residual share and is determined as (A-CBS) X .40.

The county base share (CBS) shall be appropriated to the county library which shall receive no funds from the library tax provided for in R.S.40:33-9 or from the library tax established in P.L.1977, c.300 (C.40:33-15 et seq.). The local residual share (LRS) shall be distributed among those municipalities not members of the county library system on January 1, 1982. Each such municipality shall be apportioned an amount of those revenues in a proportion equal to the proportion which that municipality's apportionment valuation is of the apportionment valuation of all such municipalities. Any municipality receiving revenues from the tax base sharing option provided in this section shall appropriate those funds directly to the board of trustees of any library within its borders funded by the municipality in the calendar year prior to the reorganization of the county library system.

b.For each year following the reorganization of the county library system, the county library distribution (CBS + CRS) from the formula established in subsection a. of this section shall not be less than the appropriation made to the county library in the calendar year immediately prior to the reorganization of the county library system; provided, however, that in the first calendar year following the reorganization of the county library system, the county library shall receive an appropriation not less than an amount equal to the appropriation made to the county library in the calendar year preceding the reorganization of the system and not more than an amount equal to the prior year's appropriation plus 10% of that appropriation.

In each year following the reorganization of the county library system, the governing body of any municipality not a member of the county library system shall appropriate to any library in the municipality which was funded by the municipality prior to the reorganization of the county library system a sum of money not less than the average appropriation made to such libraries in the three years occurring immediately prior to the reorganization of the county library system. The governing body shall also provide any in-kind benefits or the cash equivalent thereof, which were provided to such libraries during that preceding period.

c.The county library shall receive State aid as provided in the "State Library Aid Law" (N.J.S.18A:74-1 et seq.) based on expenditures from the total appropriation from the tax base sharing option made to the county library and the total resident population of the county. Any library located within a municipality not a member of the county library system shall receive State aid as provided in the "State Library Aid Law" based on expenditures from the total appropriation made to the library from the municipality and from the portion of the local residual share received by the municipality as provided in subsection a. of this section. Any municipality which is a member of the county library system and which supports a library shall receive State aid as provided in the "State Library Aid Law" based on the total appropriation made by the municipality for library purposes.

d.The county library shall make all of its patron services available to all residents of the county. For the purpose of this act "patron services" means services rendered by a library directly to patrons as distinguished from those services rendered to other libraries. Patron services shall include circulation of library materials, reference assistance, and public programs.

e.A municipality which maintains a municipal public library within the county shall not dissolve its municipal public library for a period of two calendar years from the effective date of the reorganization of the county library system.

f.The county library commission may offer a service contract for library services to any municipality within the county for any library services performed by the county library. Any such contracts shall conform to the contracts established in section 7 of this act.

g.The county library study commission shall remain in existence for one calendar year after the effective date of such reorganization. It shall be the responsibility of the commission to evaluate the tax base sharing option and to determine if the appropriation for the county library system is sufficient to provide patron services to all residents of the county and that such services are in compliance with standards promulgated by the State Library for such libraries. The commission shall make a report of its findings to the county governing body within one calendar year of the reorganization of the county library system.

L.1981,c.489,s.8; amended 2001, c.137, s.49.



Section 40:33-13.2L - . County With Tax Base Sharing Option; Exclusion Of Appropriations As County Tax Levy Under Cap Law

40:33-13.2l . County with tax base sharing option; exclusion of appropriations as county tax levy under Cap Law
For the first 2 years following the reorganization of a county library system pursuant to section 8 of this act, any appropriation made by the county governing body for library purposes shall not be included or considered a part of the county tax levy under section 4 of P.L.1976, c. 68 (C. 40A:4-45.4). In the third calendar year following the reorganization of the county library system and every year thereafter any appropriation made by the county governing body for library purposes shall be considered a part of the county tax levy for the purpose of calculating permissible expenditures.

L.1981, c. 489, s. 9, eff. Jan. 12, 1982.



Section 40:33-13.2M - Evaluation Of County Library System After Rejection By Voters Or After Reorganization; Time Interval After Election

40:33-13.2m. Evaluation of county library system after rejection by voters or after reorganization; time interval after election
a. Except as provided in subsection c. of this section, the governing body of any county which has rejected a question placed on the ballot pursuant to section 5 of this act may, by ordinance or resolution, as appropriate, establish another county library study commission to evaluate the county library system. The governing body shall establish another commission when it receives a petition signed by 10% of the registered voters of the county calling for the creation of a county library study commission. Any such commission shall be established and its membership appointed as provided in section 2 of this act. The commission shall have the same powers and responsibilities as established in sections 3 and 4 of this act.

b. Except as provided in subsection c. of this section, the governing body of any county which has adopted any of the options provided in this act may, by ordinance or resolution as appropriate, establish another county library study commission to evaluate the reorganized county library system. The governing body shall establish such a commission when it receives a petition signed by 10% of the registered voters of the county calling for the creation of a county library study commission. Any such commission shall be established and its members appointed as provided in section 2 of this act. The commission shall have the same powers and responsibilities as established in sections 3 and 4 of this act; except that, it may also recommend that any reorganized county library system be organized as provided in chapter 33 of Title 40 of the Revised Statutes. If the commission shall recommend the latter then the question to be submitted to the voters pursuant to section 5 of this act shall be in substantially the following form:

"Shall the county library system be reorganized pursuant to article 1 of chapter 33 of Title 40 of the Revised Statutes as recommended by County Library Study Commission?"

c. No ordinance or resolution or petition establishing a county library study commission shall be valid and no question shall be submitted within 3 years of the date of any election at which the original question of adoption was submitted to the voters of the county.

L.1981, c. 489, s. 10, eff. Jan. 12, 1982.



Section 40:33-13.2N - Rules, Regulations.

40:33-13.2n Rules, regulations.

11.The State Librarian, with the approval of the President of Thomas Edison State College is authorized to promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as it deems necessary to effectuate the purposes of this act.

L.1981,c.489,s.11; amended 2001, c.137, s.50.



Section 40:33-13.3 - Establishment By Joint Agreement

40:33-13.3. Establishment by joint agreement
Any 2 or more counties may, by joint agreement adopted by similar resolutions of their boards of chosen freeholders, provide for the establishment and maintenance of a regional library for the use and benefit of the residents of the municipalities within said counties.

L.1962, c. 134, s. 1, eff. July 27, 1962.



Section 40:33-13.4 - Provisions Of Agreement

40:33-13.4. Provisions of agreement
The regional library agreement shall provide for:

(a) the establishment and maintenance of a regional library upon the approval of such agreement by such counties as the agreement shall provide;

(b) a proposed initial budget for the regional library;

(c) the apportionment of the initial, annual and other appropriations for the regional library among the participating counties and the factor or factors upon which such apportionments shall be based;

(d) the withdrawal of any participating county from such agreement, the termination of the regional library and the apportionment of all assets and obligations of the regional library among the participating counties in the event of such withdrawal or termination;

(e) the number and initial terms of the members of the board of trustees of the regional library within the limits set forth in this act; and

(f) such other matters not inconsistent with the provisions of this act as may be necessary or desirable to accomplish the objectives of this act.

L.1962, c. 134, s. 2, eff. July 27, 1962.



Section 40:33-13.5 - Amendment Of Regional Library Agreement; Filing Copy.

40:33-13.5 Amendment of regional library agreement; filing copy.

3.The regional library agreement may, from time to time, be amended or supplemented by the adoption of similar resolutions by all the boards of chosen freeholders of the participating counties. A copy of the original regional library agreement, of any amendments or supplements thereto and of the resolutions approving such agreement, amendments or supplements shall be filed with the State Librarian and with the Director of the Division of Local Government.

L.1962,c.134,s.3; amended 2001, c.137, s.51.



Section 40:33-13.6 - Resolution; Public Inspection; Publication

40:33-13.6. Resolution; public inspection; publication
Upon the introduction of a resolution approving such agreement, or any amendment or supplement thereto, such resolutions, agreement, amendment, or supplement shall be and remain on file for public inspection in the office of the clerk of the board of chosen freeholders. Such resolution shall be published at least once 2 weeks or more before final consideration and passage in a newspaper published in the county or having a substantial circulation therein.

L.1962, c. 134, s. 4, eff. July 27, 1962.



Section 40:33-13.7 - Board Of Trustees; Membership; Appointment; Vacancies; Compensation

40:33-13.7. Board of trustees; membership; appointment; vacancies; compensation
The regional library shall be under the management and control of a board of trustees to be designated as "the trustees of the (names of the participating counties) regional library" or by other appropriate designation. The board of trustees shall consist of 1, 2 or 3 members from each of the participating counties, as provided in the agreement. The trustees shall be appointed by the respective boards of chosen freeholders for 5-year terms ending on December 31. Vacancies shall be filled for the unexpired term only. No trustee shall be appointed to more than 2 consecutive 5-year terms. Trustees shall serve without compensation.

The initial terms of the trustees shall be so fixed in the joint library agreement to insure that no 2 terms of the trustees appointed from any one county shall expire in the same year, and, as nearly as may be, that the least possible number of terms of all the trustees shall expire in the same year.

L.1962, c. 134, s. 5, eff. July 27, 1962.



Section 40:33-13.8 - Organization Of Board; Officers; Term Of Office

40:33-13.8. Organization of board; officers; term of office
The board of trustees shall organize annually and elect, from among its members, a president and vice-president. It shall also appoint a treasurer and secretary. The treasurer may be treasurer of one of the participating counties. All officers shall serve for 1 year and until their successors are elected.

L.1962, c. 134, s. 6, eff. July 27, 1962.



Section 40:33-13.9 - Boards As Body Public And Corporate; Powers

40:33-13.9. Boards as body public and corporate; powers
The board of trustees shall be a body public and corporate and may:

(a) sue and be sued;

(b) adopt a corporate seal;

(c) hold in trust and manage all property of the regional library;

(d) acquire and dispose of any real and personal property, including books and all other library materials, by purchase, sale, gift, lease, bequest, device or other similar manner for its corporate purposes;

(e) employ and fix the compensation of a library director, to whom it shall delegate the administrative responsibilities of the library, and such other professional librarians and other employees it deems necessary;

(f) adopt rules and regulations and do all things necessary for the proper establishment and operation of the library;

(g) contract with other counties, municipalities, library boards of trustees and other agencies for the furtherance of its purpose; and

(h) invest any funds in the same manner as the governing body of a municipality is authorized by law to invest moneys held by it.

L.1962, c. 134, s. 7, eff. July 27, 1962.



Section 40:33-13.9A - Regional Library Administrators, Duties

40:33-13.9a. Regional library administrators, duties
37. The director or other chief administrative officer of each regional library established under the provisions of P.L.1962, c.134 (C.40:33-13.3 et seq.) shall:

a. cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at the principal and any branch location of that library and to be made available to each person who, when appearing in person at such location, may wish, on a voluntary basis, to register to vote;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each such principal or branch location; and

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each library which provides services under any program administered by the library which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

L.1994,c.182,s.37.



Section 40:33-13.10 - Annual Reports

40:33-13.10. Annual reports
The board of trustees shall make annual reports to the boards of chosen freeholders of the participating counties, to the governing bodies of such municipalities with which it has contractual arrangements to provide library services and to the boards of trustees of public libraries within such municipalities.

L.1962, c. 134, s. 8, eff. July 27, 1962.



Section 40:33-13.11 - Proposal Of Sum Required For Operation And Expenses; Objections; Determination

40:33-13.11. Proposal of sum required for operation and expenses; objections; determination
The board of trustees shall annually, not later than November 1, propose to the boards of chosen freeholders of each of the participating counties the total sum required for the operation and other expenses of the library for the ensuing calendar year, including such sums proposed for the acquisition of lands or buildings or the improvement thereof, and that part of this total sum to be provided by each such county in accordance with the method of apportionment provided in the regional library agreement. If any board of chosen freeholders shall object to the amount or apportionment so proposed, the director thereof shall confer with the directors of the boards of chosen freeholders of the other participating counties and with the board of trustees. If, thereafter, any such director of a board of chosen freeholders shall object to such amount or apportionment, the matter shall be referred by said respective directors to their boards of chosen freeholders for determination. Such determination shall be made on the basis of fairness and equity, to promote the objectives of this act and the terms of the regional library agreement and to insure the public interest.

L.1962, c. 134, s. 9, eff. July 27, 1962.



Section 40:33-13.12 - Assessment And Levy Of Taxes

40:33-13.12. Assessment and levy of taxes
Each board of chosen freeholders shall certify to its county board of taxation the sum to be provided by that county as certified or determined pursuant to section 8 of this act. The county board of taxation shall apportion such sum, in accordance with the provisions of section 54:4-49 of the Revised Statutes, among the municipalities within that county served by the regional library pursuant to the regional library agreement. The amounts thus apportioned shall be assessed, levied and collected in each such municipality in the same manner and at the same time as other county taxes are assessed, levied, and collected. Each such county shall pay over the sum so collected, in quarterly installments on February 15, May 15, August 15 and November 15 of each year, to the treasurer of the regional library.

L.1962, c. 134, s. 10, eff. July 27, 1962.



Section 40:33-13.13 - Duties Of Treasurer; Annual Audit

40:33-13.13. Duties of treasurer; annual audit
The treasurer of the board of trustees shall receive and hold, in behalf of the board, all funds of the library and shall pay out or transfer such funds, as directed by resolution of the board of trustees, by check signed by him and countersigned by the president of the board of trustees or other trustee or trustees designated by the board of trustees. The treasurer shall give adequate bond or bonds, conditioned for the faithful performance and discharge of his duties, payable to the board of trustees and to the participating counties, in an amount or amounts required by the board of trustees. All accounts and financial transactions of the regional library shall be audited annually by a registered municipal accountant of New Jersey and filed with the Director of the Division of Local Government on or before May 31.

L.1962, c. 134, s. 11, eff. July 27, 1962.



Section 40:33-13.14 - Agreements With Municipalities Not Served By Regional Library.

40:33-13.14 Agreements with municipalities not served by regional library.

12.The board of trustees may enter into agreements with the governing body of any municipality which is not then served by the regional library to increase or improve the library services available to the residents of said municipality or to the residents of the municipalities then served by the regional library. Any such agreement shall specify the services to be rendered by the regional library and by the municipality and the amount and nature of payment of any consideration for such services. Any municipality may enter into such agreements with the board of trustees for periods of not more than five years and may renew such agreements for like periods.

No such agreement shall be concluded (a) without the approval of the boards of chosen freeholders of the counties participating in the regional library and, (b) in the event that the municipality maintains a municipal public library, without the approval of the board of trustees of such library. Such agreement may be amended and supplemented, from time to time, and a copy of such agreement, amendments and supplements, together with resolutions of the board of trustees approving such agreement, amendments and supplements, shall be filed with the State Librarian and with the Director of the Division of Local Government.

L.1962,c.134,s.12; amended 2001, c.137, s.52.



Section 40:33-13.15 - Disposition Of Revenues

40:33-13.15. Disposition of revenues
Money paid to the regional library for lost or damaged books or other library materials, for use of "pay" or "rental" collections and for the sale of library books or other library property shall be held by the board of trustees and spent only for the purchase of books or other materials or for the replacement of library property.

Fines, nonresident fees and other miscellaneous revenue received by the regional library shall be turned over to the treasurers of the participating counties in proportionate shares as stipulated in the regional library agreement or in accordance with the apportionment of annual appropriations set forth therein. Each board of chosen freeholders of the participating counties may, by resolution, reappropriate the sums so received to the board of trustees, in addition to the other moneys appropriated for regional library purposes.

L.1962, c. 134, s. 13, eff. July 27, 1962.



Section 40:33-13.16 - County Library Commission; Termination; Assets And Obligations

40:33-13.16. County library commission; termination; assets and obligations
Upon the establishment of a regional library, the terms of office of all members of any county library commission of any participating county shall terminate. The assets and obligations of any such commission and of the county library under its supervision shall devolve upon such county, unless otherwise provided in the regional library agreement.

L.1962, c. 132, s. 14, eff. July 27, 1962.



Section 40:33-13.17 - Regional Library As "Public Agency Or Organization" Within Public Employees' Retirement Act

40:33-13.17. Regional library as "public agency or organization" within Public Employees' Retirement Act
Any regional library established pursuant to this act shall be deemed a "public agency or organization" as that term is used in the Public Employees' Retirement Act (P.L.1954, c. 84) and as defined in section 71 of said Act.

L.1962, c. 134, s. 15, eff. July 27, 1962.



Section 40:33-13.18 - Withdrawal Of Participating County

40:33-13.18. Withdrawal of participating county
If the board of chosen freeholders of any participating county shall determine by resolution to withdraw its participation in the support, maintenance and control of the regional library, it shall give notice thereof to the boards of chosen freeholders of other participating counties and to the board of trustees of the regional library. The directors of all boards of chosen freeholders participating in the regional library and the board of trustees shall confer as soon as practicable for the purpose of reaching an agreement among the participating counties as to the time and method of withdrawal by such county, the use of the library facilities thereafter, the adjustment, apportionment, accounting for, settlement, allowance and satisfaction of the rights and liabilities in or with respect to any property, obligations or other matters or things connected with said library and any other matters relating to the regional library. If said boards of chosen freeholders shall be unable to agree as to the terms and conditions of such withdrawal, the matter shall be referred by the board of chosen freeholders of the county which has adopted a resolution to withdraw to the Director of the Division of Local Government for determination on the basis of fairness and equity, the objectives of this act and the regional library agreement, and the public interest. Upon final approval of the resolution or determination by the Director of the Division of Local Government, the participation of the county in the support, maintenance and control in the regional library shall terminate in accordance with the terms of the withdrawal agreement or determination.

L.1962, c. 134, s. 16, eff. July 27, 1962.



Section 40:33-14 - Law Library; Maintenance; Purchase Of Books; Annual Expenditures Limited

40:33-14. Law library; maintenance; purchase of books; annual expenditures limited
40:33-14. The board of chosen freeholders may maintain at the courthouse a law library for the use of the courts held in the county, and for that purpose shall purchase such reports and statutes of the United States, the State of New Jersey and other states and countries and such textbooks as may be designated by the assignment judge of the Superior Court. The amount so expended shall not exceed the sum fixed annually by the board of chosen freeholders.

Amended 1953,c.37,s.61; 1954,c.250; 1991,c.91,s.380.



Section 40:33-15 - Morris County; Reorganization Of Free County Library; Resolution

40:33-15. Morris County; reorganization of free county library; resolution
Notwithstanding the provisions of any other law, the board of chosen freeholders of any county having a population of not less than 350,000 nor more than 450,000 according to the 1970 Federal census which has established a free county library under chapter 33 of Title 40 of the Revised Statutes may, by resolution to be effective January 1, 1978, reorganize the free county library pursuant to the provisions of this act in order to provide library services for the use of all residents and inhabitants of the county.

L.1977, c. 300, s. 1, eff. Dec. 16, 1977.



Section 40:33-16 - Definitions

40:33-16. Definitions
As used in this act:

a. "First level services" means services provided by a free county library which are coextensive with those provided by free public libraries established pursuant to chapter 54 of Title 40 of the Revised Statutes which may include but are not limited to over-the-counter borrowing, story-telling and bookmobile programs; and, in addition, the following services provided by the free county library to local libraries: material acquisition and processing, book allowances and book rental services.

b. "Second level services" means specialized services provided to all residents of a county by the free county library which supplement services provided by free public libraries and services provided by a free county library to all public libraries, school libraries, industrial, commercial and other special libraries in the county which are designed to assist and strengthen such libraries. Second level services shall include but not be limited to inter-library loan, in-library use of materials, reference and reading guidance, provision of photocopy at cost, compilation and publication of a union list of periodicals and the coordination of cooperative countywide services.

L.1977, c. 300, s. 2, eff. Dec. 16, 1977.



Section 40:33-17 - County Library Commission; Members

40:33-17. County library commission; members
The "county library commission" in such counties shall consist of seven members. On or before the effective date of such reorganization, the board of chosen freeholders shall appoint the two additional members to the commission, for terms of 4 and 5 years respectively, who are residents of municipalities which only receive second level services from the county library, one of whom who has previously served as a trustee of a free public library. All future appointments to the commission shall be made for terms of 5 years, except for appointments to fill vacancies occurring on the commission which shall be filled for the unexpired term only. All future appointments shall be made in such a manner as to maintain at least one director, or his designee, from a municipal free public library or joint library which receives only second level services from the free county library, one member, or his designee, of the governing body of a municipality which receives only second level services from the free county library, a trustee of a municipal free library which receives only second level services from the free county library, and three members who are residents of municipalities which receive first level services from the free county library.

L.1977, c. 300, s. 3, eff. Dec. 16, 1977.



Section 40:33-18 - Proposal Of Operational Amount For Ensuing Calendar Year

40:33-18. Proposal of operational amount for ensuing calendar year
The county library commission in such counties shall annually, not later than November 1, propose to the board of chosen freeholders the total sum required for the operation of the library for the ensuing calendar year and identify that part of the total sum which will be used for second level services.

L.1977, c. 300, s. 4, eff. Dec. 16, 1977.



Section 40:33-19 - Funding County Library Services

40:33-19. Funding county library services
Following the passage of a resolution to reorganize the free county library pursuant to the provisions of this act and annually thereafter, the board of chosen freeholders shall determine a sum sufficient for the maintenance of first and second level services at the county library. The sum to be raised for first level services shall be certified by the board of chosen freeholders to the county board of taxation, which shall apportion such amount among the municipalities receiving first level services.

The amount thus apportioned to each municipality for first level services shall be assessed, levied and collected in the same manner and at the same time as other county taxes are assessed, levied and collected therein. The sum to be raised and appropriated for second level services shall be raised and appropriated by the board of chosen freeholders in the same manner as moneys are raised and appropriated for other county purposes pursuant to the Local Budget Law (N.J.S. 40A:4-1 et seq.).

L. 1977, c. 300, s. 5, eff. Dec. 16, 1977. Amended by L. 1985, c. 240, s. 1, eff. July 17, 1985.



Section 40:33-20 - Municipalities; Continuation Of Receipt Of Services From Free County Library; Exceptions

40:33-20. Municipalities; continuation of receipt of services from free county library; exceptions
Municipalities receiving benefits from the free county library prior to the adoption of a resolution by the board of chosen freeholders to reorganize the free county library pursuant to the provisions of this act shall continue to receive first and second level services from the free county library, except as provided below. On or before September 30 of the year following the reorganization of the free county library pursuant to the provisions of this act, the governing body of any municipality which maintains a free public library and receives first level services from the free county library may, by resolution, notify the county library commission of such county that it will withdraw from participation in the first level services of the free county library to be effective January 1 of the following year. On or before September 30 of the second year following the reorganization of the free county library pursuant to the provisions of this act, and every third year thereafter, the governing body of any municipality which maintains a free public library, receives first level services from the free county library and is in the first third of an alphabetical list of the municipalities in the county may, by resolution, notify the county library commission of such county that it will withdraw from participation in first level services of the free county library to be effective January 1 of the following year. On or before September 30 of the third year following the reorganization of the free county library pursuant to the provisions of this act, and every third year thereafter, the governing body of any municipality which maintains a free public library, receives first level services from the free county library and is in the second third of an alphabetical list of the municipalities in the county may, by resolution, notify the county library commission of such county that it will withdraw from participation in first level services of the free county library to be effective January 1 of the following year. On or before September 30 of the fourth year following the reorganization of the free county library pursuant to the provisions of this act, and every third year thereafter, the governing body of any municipality which maintains a free public library, receives first level services from the free county library and is in the remaining third of an alphabetical list of the municipalities in the county may, by resolution, notify the county library commission of such county that it will withdraw from participation in first level services of the free county library to be effective January 1 of the following year. The governing body of any municipality may, by resolution, on or before September 30 in any year, except as otherwise specifically provided hereinafter, notify the county library commission that it will receive and support first level services to be effective January 1 of the following year. In the event any municipality is a party to a joint library agreement pursuant to Article 2 of chapter 54 of Title 40 of the Revised Statutes in the year prior to the reorganization of the free county library, such notification may be given in the first 4 years following said reorganization only if the governing body of the other municipality party to such agreement consents thereto, or upon the condition that such agreement shall remain in force for the said 4 years. In the event that any municipality is a party to a contract for full library services with another municipality in the year prior to the reorganization of the free county library, such notification may be given in the first 4 years following said reorganization only if the governing body of the other municipality party to such agreement consents thereto, or if the municipality providing library services pursuant to the agreement is unwilling to renew the agreement for the next year for an amount less than 5% above the amount provided for in the current agreement.

L.1977, c. 300, s. 6, eff. Dec. 16, 1977.



Section 40:33-21 - Report On Effectiveness Of Second Level Services

40:33-21. Report on effectiveness of second level services
Within 18 months following the reorganization of the free county library pursuant to this act, after consultation with all the libraries in the county, the county library commission shall submit a report to all the municipalities in the county which evaluates the effectiveness of the second level services provided by the free county library and indicates what action it will take to improve such services in the forthcoming year.

L.1977, c. 300, s. 7, eff. Dec. 16, 1977.



Section 40:33-22 - Application Of Provisions On Free County Libraries

40:33-22. Application of provisions on free county libraries
All free county libraries reorganized pursuant to the provisions of this act shall be governed by the provisions of article 1, chapter 33, Title 40 of the Revised Statutes insofar as they are not inconsistent with the provisions of this act.

L.1977, c. 300, s. 8, eff. Dec. 16, 1977.



Section 40:33-23 - Consideration Of Increase In County Tax Levy To Fund Second Level Services For Purposes Of Calculating Permissible Expenditures

40:33-23. Consideration of increase in county tax levy to fund second level services for purposes of calculating permissible expenditures
In the first year in which a free county library is reorganized pursuant to the provisions of this act, the amount which the county tax levy is increased to fund second level services provided by the county library shall not be considered as part of the county tax levy for the purposes of calculating permissible expenditures for that year pursuant to P.L.1976, c. 68 (C. 40A:4-45.1 et seq.), however the amount which the county tax levy is so increased in that first year shall be considered as part of the county tax levy for the purposes of calculating permissible expenditures pursuant to P.L.1976, c. 68, for the following year and every year thereafter.

L.1977, c. 300, s. 9, eff. Dec. 16, 1977.



Section 40:33A-1 - Creation; Membership; Terms; Vacancies; Compensation

40:33A-1. Creation; membership; terms; vacancies; compensation
The board of chosen freeholders of any county is authorized to create, by resolution, a county cultural and heritage commission to be composed of not less than five residents and not more than nine residents of the county to be appointed by the board for terms of 5 years, except that of the members first appointed on a five-member commission one member shall be appointed for a term of 1 year, and one member each for terms of 2, 3, 4 and 5 years. In the case of members first appointed on a commission with a membership in excess of five members, five shall be appointed in the same manner as prescribed herein for a five-member board. A sixth member if appointed shall serve a term of 1 year, a seventh for a term of 2 years, an eighth for a term of 3 years, and a ninth for a term of 4 years. Vacancies shall be filled in the same manner for the unexpired term. The members shall serve without compensation but with the consent of the board they may be reimbursed for expenses incurred in the performance of their duties as members of the commission.

L.1968, c. 31, s. 1, eff. May 6, 1968. Amended by L.1971, c. 326, s. 1, eff. Oct. 28, 1971; L.1971, c. 451, s. 2, eff. Feb. 16, 1972.



Section 40:33A-2 - Organization; Chairman

40:33A-2. Organization; chairman
The commission shall organize as soon as may be following appointment of its members, and annually thereafter, by election of a chairman from among its members.

L.1968, c. 31, s. 2, eff. May 6, 1968.



Section 40:33A-3 - Responsibility Of Commission

40:33A-3. Responsibility of commission
A county cultural and heritage commission shall be responsible for the development of county programs to promote public interest in local and county history, in the arts, and in the cultural values, goals and traditions of the community, the State and the Nation, and with the approval of the board, and within the limits of funds appropriated or otherwise made available to it, undertake the restoration, operation, maintenance and preservation of real property acquired by the county pursuant to R.S. 40:32-6 or otherwise.

L.1968, c. 31, s. 3, eff. May 6, 1968. Amended by L.1971, c. 451, s. 3, eff. Feb. 16, 1972.



Section 40:33A-4 - Museum And Cultural Programs; Exhibits And Displays

40:33A-4. Museum and cultural programs; exhibits and displays
The commission, as from time to time authorized by the board, may establish museum and cultural programs, exhibits and displays including the fine and performing arts, engage in archaeological, genealogical and historical research, publish reports and engage in such related activities to promote and develop public interest and understanding of historic and cultural matters.

L.1968, c. 31, s. 4, eff. May 6, 1968. Amended by L.1971, c. 451, s. 4, eff. Feb. 16, 1972.



Section 40:33A-5 - Funds

40:33A-5. Funds
The board is authorized to include funds for the work of the commission in its annual budget and to make appropriations to the commission therefor.

L.1968, c. 31, s. 5, eff. May 6, 1968.



Section 40:33A-6 - Gifts, Grants And Bequests; Solicitation And Acceptance; Deposit; Budgeting, Expenditure And Accounting

40:33A-6. Gifts, grants and bequests; solicitation and acceptance; deposit; budgeting, expenditure and accounting
a. A county cultural and heritage commission created pursuant to the provisions of P.L.1968, c. 31 (C. 40:33A-1 et seq.) may, in the name of the county and with the approval of the board of chosen freeholders, apply for and accept any gifts, grants or bequests, including any grants from (1) the Federal Government or any agency thereof or (2) the government of this State or any of its agencies, instrumentalities or political subdivisions or (3) any foundation, corporation, association or individual, and may comply with the terms, conditions and limitations thereof, for the purpose of carrying out any of the functions, powers and duties imposed or conferred upon such commission by or pursuant to law.

b. Funds received pursuant to the provisions of this supplementary act shall be deposited with the public funds of the county and shall be budgeted, expended and accounted for in accordance with the provisions of the Local Budget Law (N.J.S. 40A:4-1 et seq.) and the Local Fiscal Affairs Law (N.J.S. 40A:5-1 et seq.) and subject to any terms, conditions and limitations upon which such funds were received. Title to any real or tangible personal property acquired pursuant to this supplementary act shall be vested in the county.

L.1971, c. 451, s. 5, eff. Feb. 16, 1972.



Section 40:33B-1 - Short Title

40:33B-1. Short title
This act shall be known and may be cited as the "County Historical Commission Act."

L. 1987, c. 255, s. 1.



Section 40:33B-2 - Findings, Declarations

40:33B-2. Findings, declarations
The Legislature finds and declares that this generation is obligated to future generations to maintain our historical and cultural heritage by preserving historic buildings which exemplify that heritage.

L. 1987, c. 255, s. 2.



Section 40:33B-3 - Definitions

40:33B-3. Definitions
As used in this act:

a. "Commission" means a county historical commission established pursuant to this act.

b. "Historic building" means a building or complex of buildings significant to the history of the municipality, county, State or nation.

c. "Preserve an historic building" means to restore, reconstruct, renovate or maintain that building or otherwise to recreate or conserve the historical character and value thereof.

L. 1987, c. 255, s. 3.



Section 40:33B-4 - County Historical Commission

40:33B-4. County historical commission
a. The governing body of any county, by ordinance or resolution, as appropriate, may establish a county historical commission.

b. The commission shall consist of not fewer than five nor more than nine members appointed by the governing body. Members shall be residents of the county and shall be chosen with consideration of their qualifications by training or experience to discharge the duties and functions of the commission; and appointments shall be made with due consideration to maintaining a balance of community interests and of skills in the composition of the commission.

c. The governing body of a county shall designate one of the members to serve as chairman and presiding officer of the commission. The initial members of the commission shall be divided as nearly as possible into three equal groups, the members in each group to serve terms of one, two or three years, as designated by the governing body; succeeding appointments shall all be for three years. Each member shall serve for the term fixed pursuant to law, and until his successor is appointed and has qualified. Any vacancy occurring on the commission otherwise than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

d. The governing body may remove any member of the commission for cause, on written charges served upon the member, and after a hearing thereon at which the member is entitled to be heard in person or by counsel.

e. Members of the commission shall serve without compensation, but shall be entitled to reimbursement for actual expenses necessarily incurred in the performance of their duties as members of the commission, within the limit of funds appropriated or otherwise available for that purpose.

L. 1987, c. 255, s. 4.



Section 40:33B-5 - Powers Of Commission

40:33B-5. Powers of commission
The commission has the power to:

a. Develop standards for the designation of any property, or improvement thereto, as an historic building;

b. Designate any appropriate parcel of real property located in the county, or any improvement to that property, as an historic building and promulgate regulations concerning the preservation and use of that property or improvement, the environment or immediate surroundings thereof, and any real property adjacent thereto, subject to the provisions of the municipal master plan and planning and zoning ordinances;

c. Acquire, in its name or the name of the county, fee simple or lesser interest in any historic building including, where necessary, any adjacent or associated real property, by purchase, bequest, donation or power of condemnation when the county governing body determines that the acquisition is in the public interest. The power of condemnation shall be exercised in accordance with the provisions of the "Eminent Domain Act of 1971," P.L. 1971, c. 361 (C. 20:3-1 et seq.);

d. Preserve and operate any historic buildings under its or the county's ownership and control;

e. Sell, lease or otherwise dispose of any historic building under its or the county's ownership and control, subject to the right of public access and other covenants;

f. Charge and collect fees and rentals for any historic building under its or the county's control, which fees and rentals shall be deposited with other public funds of the county;

g. Designate certain days during which time the public is permitted, upon payment of a reasonable admission fee established by the commission, to visit any historic building which has come under its or the county's ownership on or subsequent to the effective date of this act. Leases and deeds concerning historic buildings owned by the county or commission shall provide for this easement. Admission fees shall be deposited with other public funds;

h. Conduct surveys of real property situated within the county for the purposes of determining which parcels thereof may be designated historic buildings and gather pertinent facts concerning these buildings;

i. Maintain, in collaboration with the county planning board, detailed records of historic buildings classified with respect to national, State or local significance, to period or field of interest, and other relevant categories, and maintain detailed records of improvements to and alterations of the buildings;

j. Promote and conduct educational programs, publications and other activities relevant to the understanding and interpretation of the historic, aesthetic or cultural significance of historic buildings within the county;

k. Cooperate with and advise the county planning board and any other appropriate county or municipal agency, authority, board or commission concerning the preservation of historic buildings;

l. Submit recommendations to the county governing body concerning the adoption, repeal or amendment of regulations by the governing body, which regulations govern the preservation and use of historic buildings, the environment or immediate surroundings thereof, and any real property adjacent thereto;

m. Cooperate with, advise and assist federal, State and local governmental entities, the county historical society and municipal historical societies, and similar private organizations involved in historic preservation, and enlist the aid of persons skilled or experienced in historical research and historic preservation for the purpose of furthering its own activities and those of public and private agencies with similar goals;

n. Advise owners of historic buildings on problems of preservation;

o. Contract with the State and federal governments or any agency, authority, board or commission of either or with any other public or private agency or organization, in the pursuance of its objectives; and

p. Take any other action not inconsistent with the provisions of this act or any other law, rule or regulation, which action may be necessary or expedient to carrying out its duties and functions.

L. 1987, c. 255, s. 5.



Section 40:33B-6 - Appeal

40:33B-6. Appeal
Any designation effectuated or regulation promulgated pursuant to this act shall be subject to an appeal thereof to the governing body of the county by the owner of the property involved.

L. 1987, c. 255, s. 6.



Section 40:33B-7 - Bonds; Revenue

40:33B-7. Bonds; revenue
The governing body of any county in which a county historical commission is established pursuant to this act is authorized to issue bonds for the purpose of assisting the commission in acquiring in its name or the name of the county and preserving historic buildings. In addition, the governing body is authorized to appropriate for the use of the commission moneys as may be raised from revenue producing properties owned or operated by the commission. The provisions of this section shall be effectuated in accordance with the provisions of the "Local Bond Law," N.J.S. 40A:2-1 et seq., "Local Budget Law," N.J.S. 40A:4-1 et seq. and the "Local Fiscal Affairs Law," N.J.S. 40A:5-1 et seq.

L. 1987, c. 255, s. 7.



Section 40:33B-8 - Application For Funds

40:33B-8. Application for funds
a. A county historical commission may, in the name of the county and with the approval of the county governing body, apply for and accept any gifts, grants or bequests, including any grants from the federal government or any agency thereof, the government of this State or any of its agencies, instrumentalities or political subdivisions, or any foundation, corporation, association or individual, and may comply with the terms, conditions and limitations thereof, for the purpose of carrying out any of the functions, powers and duties of the commission.

b. Funds received pursuant to this section shall be deposited with the public funds of the county and shall be budgeted, expended and accounted for in accordance with the provisions of the "Local Budget Law," N.J.S. 40A:4-1 et seq. and the "Local Fiscal Affairs Law," N.J.S. 40A:5-1 et seq., and with any terms, conditions and limitations upon which the funds are received.

L. 1987, c. 255, s. 8.



Section 40:33B-9 - Powers To County Cultural And Heritage Commission

40:33B-9. Powers to county cultural and heritage commission
The governing body of any county in which there is established a county cultural and heritage commission pursuant to P.L. 1968, c. 31 (C. 40:33A-1 et seq.), and in which no county historical commission is established pursuant to this act may, by ordinance or resolution, as appropriate, vest in the county cultural and heritage commission all the powers, duties and functions exercised by a county historical commission pursuant to this act.

L. 1987, c. 255, s. 9.



Section 40:33B-10 - Approval Of Commissioner

40:33B-10. Approval of commissioner
Any rule, regulation, ordinance, resolution or standard adopted or promulgated pursuant to this act and applying to an historic building which is included in the National Register of Historic Places or the New Jersey Register of Historic Places is subject to the approval of the Commissioner of the Department of Environmental Protection as conforming to the provisions of State or federal laws, rules or regulations pertaining to the appropriate register.

L. 1987, c. 255, s. 10.



Section 40:34-1 - Erection And Maintenance

40:34-1. Erection and maintenance
The board of chosen freeholders may construct and maintain, or contribute funds towards the construction and maintenance of such statues, monuments or other memorials in any public place in the county as it may deem advisable and suitable for the commemoration of any person or event. The board may also accept any statue, monument or memorial presented to it, and thereafter maintain the same.



Section 40:34-2 - Referendum

40:34-2. Referendum
The board of chosen freeholders may, at any general election, submit the question of whether or not it shall appropriate funds towards the construction of any statue, monument or other memorial in the county.



Section 40:34-3 - Proposition Printed On Ballot; Ballot; Form And Content

40:34-3. Proposition printed on ballot; ballot; form and content
Upon the adoption of a resolution for the submission of the question at such election the clerk of the board of chosen freeholders shall certify the same to the county clerk, who shall, in the manner provided by law, place the same upon the ballots used at the next general election in the county, in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the board of chosen freeholders of the county

[ ] YES of ......... (specify name of county) appropriate

$ ............... (insert the sum) towards the

[ ] NO construction of .......................

(name the proposed object)?"



Section 40:34-4 - Vote Required For Adoption

40:34-4. Vote required for adoption
If a majority of the legal voters voting on the question shall vote YES, the board of chosen freeholders may proceed to accept the same and make the appropriation therein proposed, and thereafter maintain the same.



Section 40:34-5 - Powers Conferred Deemed Additional

40:34-5. Powers conferred deemed additional
Nothing in sections 40:34-2 to 40:34-5 of this title contained shall limit or restrict any power conferred upon the board of chosen freeholders by any other law, and the powers thereby conferred shall be deemed to be additional.



Section 40:34A-1 - Counties; Authorizations; Acquisition Of Property; Construction Of Facility; Raising Money; Issuance Of Debt Obligations; Operation Of Facility

40:34A-1. Counties; authorizations; acquisition of property; construction of facility; raising money; issuance of debt obligations; operation of facility
Every county is hereby authorized and empowered, subject to the approval of the municipality in which the parking facility is to be located, to acquire by purchase, condemnation, gift, lease or otherwise any real property or any interest therein for the purpose of providing off-street parking facilities for the public parking of vehicles, and to use for said purpose any real property theretofore acquired for any other public use or purpose, and to improve any real property, and to acquire, construct, reconstruct, enlarge, alter or improve, and to furnish or equip, and to operate and maintain, any building, structure, property or facility which is necessary or desirable for said purpose. For said purpose the board of chosen freeholders of the county is authorized and empowered to raise and appropriate moneys in the same manner as moneys are raised and appropriated for other county purposes, to issue bonds or notes of the county pursuant to the local bond law, to fix and establish, and from time to time revise, rates, fees and other charges for use of any such off-street parking facilities, and to establish rules and regulations with respect to the use of such facilities.

L.1972, c. 83, s. 1, eff. July 10, 1972.



Section 40:34A-2 - Establishment As Part Of County's Public Parking System; Municipal Public Utility Of County

40:34A-2. Establishment as part of county's public parking system; municipal public utility of county
Said board by resolution may determine and establish that any one or more or all of such off-street parking facilities shall be part of the county's public parking system which shall constitute a municipal public utility of the county for any purpose provided under the local bond law or the local budget law.

L.1972, c. 83, s. 2, eff. July 10, 1972.



Section 40:34A-3 - Limitation On Period Of Usefulness

40:34A-3. Limitation on period of usefulness
The period of usefulness of every off-street parking facility for any purpose under the local bond law, whether with respect to original acquisition or construction or subsequent reconstruction, enlargement, alteration, improvement, furnishing, or equipment shall be not greater than 30 years.

L.1972, c. 83, s. 3, eff. July 10, 1972.



Section 40:34A-4 - Exemption From Taxes And Special Assessments

40:34A-4. Exemption from taxes and special assessments
Every off-street parking facility is hereby declared to be devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof.

L.1972, c. 83, s. 4, eff. July 10, 1972.



Section 40:34A-5 - Municipalities; Powers

40:34A-5. Municipalities; powers
Every municipality shall have the power from time to time, by or pursuant to ordinance duly adopted or by instruments or other action authorized by such ordinance and for such period and upon such terms, with or without consideration, as may be provided in such ordinance and accepted by the county: (a) to pledge to the county, and covenant and agree with the county to pay to or on the order of the county, all or any part of any funds theretofore or thereafter received by the municipality for or with respect to the parking or storage of motor vehicles, in streets or otherwise, including funds collected in parking meters located in or along streets or otherwise, (b) to sell, lease, lend, donate, grant or convey to the county, or permit the county to use, maintain or operate as part of its public parking system any parking project, lot, facility, garage or undertaking constructed or owned by the municipality, or any meters, equipment or other real or personal property owned by the municipality, which may be necessary or useful and convenient for the purposes of the county or such parking system, (c) to appropriate money for all or any part of the cost of acquisition or construction of any off-street parking facility of the county and, in accordance with the limitations and any exceptions thereto and in the manner or mode of procedure prescribed by the local bond law, to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such facility and appropriation, and to pay the proceeds of such bonds to the county, (d) to covenant and agree with the county to pay to or on the order of the county annually or at shorter intervals not exceeding such sums or amounts of money as may be stated or provided for by formula or otherwise in such ordinance or in any agreement thereunder authorized as a subsidy for the promotion of its purposes, or for payments on account of any cost or expense or the use or services of all or any of the off-street parking facilities of the county or the establishment or provision thereof, and (e) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys (if any) necessary for such performance, to covenant and agree with the county to do and perform such act or thing and as to the time, manner and other details of its doing and performance.

L.1972, c. 83, s. 5, eff. July 10, 1972.



Section 40:34A-6 - Municipalities; Authorization; Validity And Binding Effect Of Obligations And Pledges; Use By County As Security For Its Bonds Or Notes

40:34A-6. Municipalities; authorization; validity and binding effect of obligations and pledges; use by county as security for its bonds or notes
Every municipality which shall make any contract, covenant or agreement with a county or pledge to a county pursuant to this act is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform the same and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality. Any such contract, covenant, agreement or pledge which may be made with or without consideration and for an unspecified or unlimited period of time and on any terms or conditions therein set forth shall be valid and binding on the parties thereto, and any instrument making or evidencing the same, may be pledged or assigned by the county to secure its bonds or notes and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

L.1972, c. 83, s. 6, eff. July 10, 1972.



Section 40:34A-7 - Municipalities; Cooperation With County; Acquisition Of Property; Provision Of Services

40:34A-7. Municipalities; cooperation with county; acquisition of property; provision of services
For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of an off-street parking facility of a county, any municipality in which such facility is or is to be located in whole or in part may: (a) acquire real property in its name for such facility or for new or for widening of existing roads, streets, parkways, avenues, highways or sidewalks for or to such facility, or partly for such purposes and partly for other municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by a municipality, (b) cause water, sewer, lighting or drainage facilities, or other works or services which it is otherwise empowered to undertake to be furnished to or in connection with such facility, (c) furnish, dedicate, close, pave, install, grade, regrade, plan, or replan roads, streets, parkways, avenues, highways, sidewalks or other places which it is otherwise empowered to undertake or (d) do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such facility, and cause services to be furnished to the county in connection therewith of the character which such municipality is otherwise empowered to furnish.

L.1972, c. 83, s. 7, eff. July 10, 1972.



Section 40:34A-8 - Authority Of Municipality To Incur Expense

40:34A-8. Authority of municipality to incur expense
In connection with any public improvements made by any municipality in exercising the powers herein granted or referred to, such municipality may incur the entire expense thereof. Any law or statute to the contrary notwithstanding, any sale, lease, loan, grant, gift, conveyance, contract, pledge or agreement provided for in this act to be made by any municipality may be made by such municipality without prior appropriation therefor, or any referendum, appraisal, public notice, advertisement or bidding, and without the consent of any board, officer or other agency of the State.

L.1972, c. 83, s. 8, eff. July 10, 1972.



Section 40:34A-9 - Counties; Authorization And Power For Agreements With Other Governmental Agencies

40:34A-9. Counties; authorization and power for agreements with other governmental agencies
Every county is hereby authorized and empowered to enter into agreements of any nature whatsoever with the United States of America or the State of New Jersey or agencies of departments thereof or with any other county or with any municipality in connection with an off-street parking facility of the county including, and without limiting the generality of the foregoing, agreements with respect to any matters herein authorized or provided for, or with respect to aid or contribution for the cost of acquisition or construction or of operation or maintenance of any such facility, or agreements with respect to annual or other subsidy therefor or for pilot, experimental or test purposes, and any such agreement may be made with or without consideration and for an unspecified or unlimited period of time and on any terms and conditions therein set forth, and without necessity for prior appropriation therefor, and any such agreement may be pledged or assigned to secure bonds and notes of the county.

L.1972, c. 83, s. 9, eff. July 10, 1972.



Section 40:35-1 - Purposes For Which Plants May Be Erected

40:35-1. Purposes for which plants may be erected
The board of chosen freeholders may erect, equip and maintain plants for lighting county roads, and supplying light, heat and general power for buildings and institutions owned or controlled by the county.



Section 40:35-2 - Operation And Supervision

40:35-2. Operation and supervision
Such plants shall be operated and maintained at the expense of the county, and shall be supervised by a committee consisting of members of the board of chosen freeholders.



Section 40:35-3 - Contracts For Services Instead Of Building Plants

40:35-3. Contracts for services instead of building plants
If the board of chosen freeholders shall deem it more advantageous to the county, it may contract with any person for the lighting of any roads owned or controlled by the county, or any of the public places of the county, or for supplying light, heat or power for buildings or institutions owned or controlled by the county, for any term not exceeding five years.



Section 40:35A-1 - Establishment Of Service And Operation Of System; Resolution Or Ordinance

40:35A-1. Establishment of service and operation of system; resolution or ordinance
The governing body of any county may by resolution or ordinance, as the case may be, provide for the establishment of a public transportation service and the operation of a public transportation system within the county and to the extent that it is agreeable and deemed advisable, between the county and municipalities within adjoining counties. The governing body may acquire, erect or lease such vehicles, equipment and facilities, including land and buildings, and do any and all things necessary for the establishment and operation of the public transportation service and system.

L.1975, c. 83, s. 1, eff. May 5, 1975. Amended by L.1978, c. 86, s. 2, eff. July 27, 1978.



Section 40:35A-2 - Contract With Public Or Private Entity

40:35A-2. Contract with public or private entity
Any county operating or providing for the operation of a transportation service and system pursuant to this act may contract with any public or private entity or corporation for the operation, in whole or part, of the service and system for and on behalf of the county.

L.1975, c. 83, s. 2, eff. May 5, 1975.



Section 40:37-1 - Shade Tree Commission; Freeholders' Powers

40:37-1. Shade tree commission; freeholders' powers
40:37-1. The board of chosen freeholders of any county may, by resolution, establish and appoint a board of shade tree commissioners to consist of not more than five residents of the county, and to be known as the "shade tree commission of county". The board of chosen freeholders may also, by resolution, appoint not more than two residents of the county as alternate members to the commission.

The board of chosen freeholders, or such committee or committees thereof as it may designate, may exercise all the functions herein conferred on the shade tree commission.

Amended 1995,c.1,s.3.



Section 40:37-2 - Commissioners' Term Lengths; Alternates

40:37-2. Commissioners' term lengths; alternates
40:37-2. Of the commissioners first appointed, if the commission is to consist of five members, one shall serve for one year, one for two years, one for three years, one for four years, and one for five years, and thereafter one commissioner shall be appointed annually for five years. If the commission is to consist of less than five members the appointments shall be so arranged as to have the term of one commissioner expire each year. Vacancies shall be filled by the board of chosen freeholders by appointment for the unexpired term only.

If the resolution provides for the appointment of two alternate members, they shall be designated at the time of appointment as "Alternate No. 1" and "Alternate No. 2" and shall serve during the absence or disqualification of any regular member or members. Of the alternate members first appointed, "Alternate No. 2" shall serve for one year and "Alternate No. 1" shall serve for two years. Thereafter alternate members shall be appointed for the same term of office as are commissioners. Vacancies shall be filled by the board of chosen freeholders by appointment for the unexpired term only. An alternate member may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member.

Amended 1995,c.1,s.4.



Section 40:37-3 - Organization; Officers; Salary Of Secretary

40:37-3. Organization; officers; salary of secretary
The shade tree commission shall organize within 30 days after the appointment of its total membership for the remainder of the then current calendar year, and thereafter annually, by the election of 1 of its members as chairman, and the appointment of a secretary who need not be a member of the commission. The salary of the secretary, who may be compensated even if a member of the commission, shall be fixed by the governing body of the county in accordance with the salary schedule, if any, of the county for corresponding positions.

Amended by L.1958, c. 41, p. 132, s. 1, eff. May 20, 1958.



Section 40:37-4 - Commissioners Serve Without Compensation; Expenses

40:37-4. Commissioners serve without compensation; expenses
The shade tree commissioners shall serve without compensation, but with the consent of the board of chosen freeholders, shall be entitled to be reimbursed for their necessary expenses, and, with the consent of the board, may employ such expert, clerical or other assistance as they deem necessary and proper, and may fix their compensation, which shall be paid as is the compensation of other employees of the county.

With the consent of the board the commissioners may buy, sell or exchange such trees, plants, equipment or supplies as they deem necessary and proper for the work of the commission, and make payment therefor in the manner in which such expenditures are ordinarily made by the county.



Section 40:37-5 - Powers; Regulations; Trees On Highways; Parks

40:37-5. Powers; regulations; trees on highways; parks
Except as hereinafter provided, the shade tree commission may exercise exclusive control over the regulation, planting and care of shade and ornamental trees and shrubbery now situate or which may hereafter be planted in any public highway, park or parkway of the county, including:

a. The planting, trimming, spraying, care and protection thereof;

b. The regulation and control of the use of the ground surrounding the same so far as may be necessary for their proper growth, care and protection;

c. The moving or requiring the removal of any tree or part thereof, dangerous to public safety;

d. The care and control of the parks and parkways;

e. The encouragement of arboriculture.

Amended by L.1958, c. 41, p. 132, s. 2, eff. May 20, 1958.



Section 40:37-6 - Regulations For Protection Of Trees And Shrubbery; Penalties

40:37-6. Regulations for protection of trees and shrubbery; penalties
The shade tree commission, with the consent of the board of chosen freeholders may make rules and regulations for the protection and care of the trees, shrubbery or ornamental material planted or growing naturally within the highways and parks under its jurisdiction, as provided in this article; and with the consent of the board may prescribe a suitable fine for the violation of each rule or regulation, in an amount not exceeding $200.00 for each violation.

Amended by L.1958, c. 41, p. 133, s. 3, eff. May 20, 1958.



Section 40:37-7 - Enforcement Of Rules And Regulations; Jurisdiction Of Courts

40:37-7. Enforcement of rules and regulations; jurisdiction of courts
Any court within the county having jurisdiction over proceedings for the violation of municipal ordinances in any municipality within the county, shall have jurisdiction in proceedings for the violation of the rules and regulations prescribed by the commission, which shall be enforceable in the same manner as ordinances of the municipality in which the proceeding is instituted.

Amended by L.1953, c. 37, p. 650, s. 63, eff. March 19, 1953.



Section 40:37-8 - Copy Of Rules As Evidence

40:37-8. Copy of rules as evidence
A copy of any rule or regulation of the shade tree commission, certified to under the hand of the secretary or chairman, shall be taken in all courts as full and legal proof of the existence of the rule or regulation, and of compliance with the requirements of law in relation to the making and approval thereof, unless the contrary be shown.

Amended by L.1953, c. 37, p. 651, s. 64; L.1958, c. 41, p. 133, s. 4, eff. May 20, 1958.



Section 40:37-9 - Disposition Of Fines

40:37-9. Disposition of fines
All moneys collected by the county shade tree commission, either as fines or penalties for violation of a rule or regulation of the commission, shall be forthwith paid over to the treasury of the county and shall become part of the funds of the county.



Section 40:37-10.1 - Estimated Expenditures; Purposes; Annual Appropriation

40:37-10.1. Estimated expenditures; purposes; annual appropriation
During the month of December in each year the commission shall certify to the board of chosen freeholders of the county the estimated sum necessary for the proper conduct of its work during the ensuing fiscal year which shall include the sums estimated to be expended for such of the following items as it is anticipated expenditure will be made for; namely,

(1) Payment of wages and salaries of employees;

(2) Expenses of commission members in discharging official duties including expenses incident to attendance at professional meetings;

(3) Purchase of trees and shrubbery;

(4) Purchase of necessary equipment and materials and the cost of services for the prudent promotion of the work.

The board of chosen freeholders of the county shall annually appropriate such sum as it may deem necessary for said purposes.

L.1958, c. 41, p. 134, s. 6, eff. May 20, 1958.



Section 40:37-10.2 - Immunity From Liability For Death, Injury

40:37-10.2. Immunity from liability for death, injury
7. Nothing in this article contained shall be construed to make any shade tree commission or a member thereof, or any volunteer participating in a community forestry program as provided for by section 4 of P.L.1996, c.135 (C.13:1L-17.4), responsible for the death or injury of any person, or for an injury to any property or highway tree or shrub. Liability for any such death or injury shall be governed by the provisions of section 16 of P.L.1996, c.135 (C.59:4-10) and any other relevant provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.1958,c.41,s.7: amended 1996, c.135, s.18.



Section 40:37-11 - Limitation Of Powers

40:37-11. Limitation of powers
Except with the consent of the agencies hereinafter named, the powers and duties provided for in this article for a county shade tree commission shall not be valid or operative:

a. Within the limits of any highway, park or parkway now or hereafter under the jurisdiction of a municipal shade tree commission;

b. Within the limits of any county park, for the establishment or maintenance of which there has or shall have been appointed a special park commission;

c. Within the dedicated limits of any State highway with the establishment or maintenance of which the State Highway Commission of New Jersey is charged;

d. Within the limits of any State forest park reservation or State park established by law under the jurisdiction of the Department of Conservation and Economic Development, or of any special park commission of this State, except with the consent of the respective agencies hereinbefore named. The county shade tree commission may co-operate with or contract with any of the agencies hereinbefore named for the establishment or maintenance of ornamental and shade trees or shrubs along any highway or within any forest park reservation or park within the county.

Amended by L.1958, c. 41, p. 134, s. 5, eff. May 20, 1958.



Section 40:37-11.1 - Contract With Federal Agency For Occupation And Use Of Property By Federal Government Or Agency

40:37-11.1. Contract with federal agency for occupation and use of property by federal government or agency
Any county park commission may enter into negotiations and may contract with the United States or with any board, body, commission, department or agency thereof for the occupation and use by the United States or by any board, body, commission, department or agency thereof of any real property under the jurisdiction of said county park commission. Such contract shall contain provisions by which the United States agrees (a) that prior to the termination of said use and occupancy of the real property, the United States without expense to the county park commission, shall restore the real property to the condition it was in at the time of the entry of the United States or the board, body, commission, department or agency thereof upon the same, and that upon the termination of said use and occupancy the United States shall turn back said real property to the county park commission in such restored condition; or in lieu of restoring the real property to the condition it was in at the time of said entry the United States upon the termination of said use and occupancy shall pay to the county park commission the sum of money required in the opinion of the duly authorized representatives of both parties to restore said real property to the condition it was in at the time of said entry, and (b) that during said use and occupancy of the real property the United States shall protect all waters therein from pollution and shall maintain in service and protect from damage all cables, conduits, drains, water pipes, and sewers, both sanitary and storm, located on or in said real property. Such contract may contain such additional terms and conditions as shall be approved by the said county park commission.

L.1943, c. 20, p. 52, s. 1. Amended by L.1951, c. 71, p. 459, s. 1, eff. May 15, 1951.



Section 40:37-11.2 - Contract With Municipality Or Administrator Of Public Housing And Development Authority For Use Of Lands For Veterans' Emergency Housing

40:37-11.2. Contract with municipality or administrator of Public Housing and Development Authority for use of lands for veterans' emergency housing
The county park commission in any county may contract with any municipality in such county, or with the Administrator of the Public Housing and Development Authority in the Department of Economic Development of the State of New Jersey or with both such municipality and said Administrator, for the temporary use and occupancy of any lands owned by or under the care, custody and control of such park commission for the purpose of constructing, operating and maintaining emergency housing and other dwelling facilities for veterans of World War II and other persons, upon such terms, subject to such conditions and in such manner as such park commission may deem proper or necessary for the preservation for park purposes of the lands of such county park commission, and as may be agreed upon between the contracting parties.

L.1946, c. 279, p. 958, s. 1. Amended by L.1946, Second Sp.Sess., c. 320, p. 1345, s. 2; L.1947, c. 26, p. 80, s. 1, eff. March 24, 1947.



Section 40:37-11.3 - Gifts Or Trust Funds For Park Purposes; Investment

40:37-11.3. Gifts or trust funds for park purposes; investment
Whenever any county park commission receives any gift of funds for park purposes, or is the recipient of any trust funds for such purposes, the commission may, in its discretion, invest and keep invested the moneys of such funds, so far as the same can be done in securities authorized by law for the investment of trust funds.

L.1973, c. 29, s. 1, eff. Feb. 16, 1973.



Section 40:37-11.4 - Capital Improvement Fund; Investment Of Moneys

40:37-11.4. Capital improvement fund; investment of moneys
Whenever proceeds from the sale of lands, or moneys otherwise received, are required by law to be set aside by a county park commission as a capital improvement fund, the commission may, in its discretion, invest and keep invested the moneys of such funds, so far as the same can be done in securities authorized by law for the investment of trust funds.

L.1973, c. 29, s. 2, eff. Feb. 16, 1973.



Section 40:37-11.5 - Indemnification Of Park Police For Costs Of Defense Of Civil And Criminal Actions

40:37-11.5. Indemnification of park police for costs of defense of civil and criminal actions
Whenever a member or officer of a county park police system is a defendant in any action or legal proceeding arising out of or incidental to the performance of his duties, the county park commission shall provide said member or officer with necessary and reasonable means for the defense of such action or proceeding, other than for his defense in a disciplinary proceeding instituted against him by the county park commission or in a criminal proceeding instituted as a result of a complaint on behalf of the park commission. If any such disciplinary or criminal proceeding instituted by or on complaint of the park commission shall be dismissed or finally determined in favor of the member or officer, he shall be reimbursed for the reasonable expense of his defense.

L.1973, c. 353, s. 1, eff. Dec. 28, 1973.



Section 40:37-11.6 - Abolition Of County Park Police Force.

40:37-11.6 Abolition of county park police force.

1. a. (1) Except as otherwise provided in paragraph (2) of this subsection, when the governing body of a county abolishes a county park commission, the governing body may, in its discretion, abolish any county park police force which had been established by that county park commission. Upon the abolition of a county park police force, the governing body of the county shall authorize the county sheriff to assign and supervise an appropriate number of sheriff's officers to perform security duties for the county parks, provided that the appropriate number of officers assigned to perform security duties for county parks shall include all of the former county park police officers who were transferred and given appointments as sheriff's officers pursuant to subsection b. of this section. In assigning the appropriate number of officers to perform security duties in county parks, the sheriff shall determine the appropriate table of organization, the number of officers to be assigned above the number of former county park police officers, the rank of the officers and any other rules and regulations the sheriff shall deem appropriate.

The sheriff shall not assign a county park police officer who was transferred and given an appointment as a sheriff's officer pursuant to subsection b. of this section to duties other than security duties in county parks without the consent of that officer. Any officer assigned by the sheriff to perform park security duties shall maintain all the powers of a sheriff's officer as provided by law and, in addition, shall acquire the power to preserve order in the county parks, to secure and enforce the rules and regulations established for the county parks, and to protect life and property in the county parks. A county park police officer who was transferred and given an appointment as a sheriff's officer shall retain all of the police power and authority that the officer had as a county park police officer prior to the appointment as a sheriff's officer, including any authority to bear and use a firearm.

(2)In the case of a county which has established a county police force, the governing body of that county may authorize the chief law enforcement officer of that force rather than the sheriff to assign and supervise former county park police officers in the same manner as other officers of the county police force are assigned and supervised.

The chief law enforcement officer of the county police force may assign a county park police officer who was transferred and given an appointment as a county police officer pursuant to subsection b. of this section to duties other than security duties in county parks. Any officer assigned by the chief law enforcement officer of the county police force to perform park security duties shall maintain all the powers of a county police officer, as provided by law and, in addition, shall acquire the power to preserve order in the county parks, to secure and enforce the rules and regulations established for the county parks, and to protect life and property in the county parks. A county park police officer who was transferred and given an appointment as a county police officer shall retain all of the police power and authority that the officer had as a county park police officer, including any authority to bear and use a firearm.

b. (1) Notwithstanding the provisions of any other law to the contrary, when a county park police force is abolished, any county park police officer who was appointed and in service on or before the date on which the force is abolished shall be transferred to the county sheriff's department and shall receive an immediate appointment as a sheriff's officer, except as otherwise may be provided pursuant to paragraph (2) of this subsection. Such a new sheriff's officer shall acquire all of the civil service rights and benefits which correspond to his new rank within the sheriff's department and shall receive the compensation and other monetary benefits corresponding to that rank. A county park police officer who receives an appointment as a sheriff's officer and who has not yet been certified by the Police Training Commission within the Department of Law and Public Safety as having satisfactorily completed a police training program shall meet all the training requirements for a sheriff's officer within six months of the date of appointment.

Upon appointment as a sheriff's officer pursuant to this subsection, a county park police officer with the rank of chief may be demoted no more than one rank. A county park police officer with the rank of captain may be demoted to the rank of lieutenant, an officer with the rank of lieutenant may be demoted to the rank of sergeant, and any other officer shall not be demoted to a rank lower than a sergeant upon appointment as a sheriff's officer.

(2)Notwithstanding the provisions of any other law to the contrary, when a county park police force is abolished in a county which has established a county police force and the governing body of that county has authorized the chief law enforcement officer of that force rather than the sheriff to assign and supervise former county park police officers, those county park police officers who were appointed and in service on or before the date on which the force is abolished shall be transferred to the county police force and shall receive an immediate appointment as a county police officer. All such county police officers shall acquire all the civil service rights and benefits which correspond to their new rank within the county police force and shall receive the compensation and other monetary benefits corresponding to that rank. A county park police officer who receives an appointment as a county police officer and who has not yet been certified by the Police Training Commission within the Department of Law and Public Safety as having satisfactorily completed a police training program shall meet all the training requirements for a county police officer within six months of the date of appointment.

Upon appointment as a county police officer pursuant to this paragraph, a county park police officer with the rank of chief may be demoted no more than one rank. A county park police officer with the rank of captain may be demoted to the rank of lieutenant, an officer with the rank of lieutenant may be demoted to the rank of sergeant, and any other officer shall not be demoted to a rank lower than a sergeant upon appointment as a county police officer.

c.The provisions of this section shall be controlling over any provision of current law which is inconsistent with the provisions of this section in situations where a county park police force has been abolished and the county sheriff or the chief law enforcement officer of the county police force has been authorized to provide security for county parks. It is the purpose of this act that a county park police officer shall be appointed as a sheriff's officer or county police officer, as the case may be, without any loss of seniority rights, or impairment of tenure or retirement system rights.

d.Upon the enactment of this section into law, a county park police officer with the rank of chief shall be given the option of becoming a sheriff's officer or county police officer, as the case may be, pursuant to the provisions of this section or of retiring from service. If the chief elects retirement, he shall not be demoted but shall retain the rank of chief and shall be given terminal leave for a period of one month for each five year period of past service as a county park police officer. During the terminal leave, the chief shall continue to receive full compensation and shall be entitled to all benefits, including any increases in compensation or benefits, that he may have been entitled to if he had remained on active duty.

L.1987, c.271, s.1; amended 2013, c.21, s.9.



Section 40:37-11.7 - County Park Commission To Maintain Internet Website Or Webpage; Contents.

40:37-11.7 County park commission to maintain Internet website or webpage; contents.

3.Any county park commission established pursuant to chapter 37 of Title 40 of the Revised Statutes shall maintain either an Internet website or a webpage on the county's Internet website. The purpose of the website or webpage shall be to provide increased public access to the county park commission's operations and activities. The following information, if applicable, shall be posted on the county park commission's website or webpage:

a.a description of the county park commission's mission and responsibilities;

b.the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website or webpage;

c.the most recent Comprehensive Annual Financial Report or other similar financial information;

d.the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website or webpage;

e.the county park commission's rules, regulations, and official policy statements deemed relevant by the commissioners to the interests of the residents within the county;

f.notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the county park commission, setting forth the time, date, location, and agenda of the meeting;

g.the approved minutes of each meeting of the commission including all resolutions of the commission and its committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website or webpage;

h.the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the county park commission; and

i.a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the county park commission.

L.2011, c.167, s.3.



Section 40:37-12 - Appropriations For Park Purposes; Referendum; Petition

40:37-12. Appropriations for park purposes; referendum; petition
This section and sections 40:37-14 and 40:37-15 of this title shall remain inoperative in any county until adopted by a majority of the votes cast on the question of the adoption or rejection thereof at a general election. The question shall be submitted to the voters at such election whenever a request in writing therefor shall be filed with the county clerk at least twenty days before the election, by the commission, board or other authority having control and maintenance of the county parks. When adopted this section and said sections 40:37-14 and 40:37-15 shall govern and control appropriations for park maintenance in the county.



Section 40:37-13 - Certain Counties Governed Hereby

40:37-13. Certain counties governed hereby
In counties wherein the legal voters have heretofore adopted the provisions of an act entitled "A supplement to the act entitled "An act in relation to county expenditures,' approved April second, one thousand eight hundred and seventy-eight," approved March twenty-eighth, one thousand nine hundred and two, the board of chosen freeholders shall be governed by the provisions of sections 40:37-14 and 40:37-15 of this title.



Section 40:37-14 - Amount To Be Raised Annually; Determination

40:37-14. Amount to be raised annually; determination
The board of chosen freeholders in any county in which a county park system shall have been adopted or created, and in which the provisions of sections 40:37-12 to 40:37-15 of this title shall have been adopted, shall annually, in ordering the amount of money to be raised for county purposes, declare the amount necessary to be raised for the purpose of maintaining the public parks and roads or parkways built in connection with the public park system.

Except as hereinafter provided the amount so raised shall be not less than one-half of one mill on the dollar, nor more than three-fourths of one mill on the dollar of the assessed valuation of the taxables and ratables of the county.

If in any year the park commission shall certify to the board of chosen freeholders that an amount less than the minimum hereinbefore prescribed is needed for the maintenance of the park system during that year, and shall also certify the exact amount necessary to maintain the parks during that year, the board shall raise for that year the sum so certified by the park commission instead of the minimum hereinbefore prescribed.



Section 40:37-15 - Money Paid To Park Authorities

40:37-15. Money paid to park authorities
The amount so declared and raised by taxation shall be paid over to and expended by the commission, board, or other authority in the county, which shall, at the time of taxation, be duly authorized to control and maintain such public parks or park system, including the roads or parkways built in connection therewith.



Section 40:37-15.2 - Counties Having Park System Established By Referendum Pursuant To Section 40:37-96

40:37-15.2. Counties having park system established by referendum pursuant to section 40:37-96
The board of chosen freeholders in any county having a county park system established by referendum pursuant to the provisions of R.S. 40:37-96, and in which, heretofore, the amount to be raised for the support and maintenance of the county parks shall have been fixed and determined pursuant to referendum in accordance with P.L.1951, c. 191, shall annually, in ordering the amount of money to be raised for county purposes, declare the amount necessary to be raised for the purpose of maintaining the public parks and roads or parkways, built in connection with the public park system of such county, which amount shall not be less than 1/4 of one mill on the dollar, nor more than one mill on the dollar of the aggregate true or full value of all property in the several taxing districts of the county, as determined by the county board of taxation. Any county of the first class may, for the support and maintenance of county parks, raise an additional 1/2 mill on the dollar of the aggregate true or full value of all property in the several taxing districts of the county, as determined by the county board of taxation.

If in any year the park commission shall certify to the board of chosen freeholders that an amount less than the minimum hereinbefore prescribed is needed for the maintenance of the park system during that year, and shall also certify the exact amount necessary to maintain the parks during that year, the board shall raise for that year the sum so certified by the park commission instead of the minimum hereinbefore prescribed.

L.1960, c. 144, p. 671, s. 1, eff. Nov. 2, 1960. Amended by L.1968, c. 190, s. 1, eff. July 19, 1969; L.1973, c. 312, s. 1, eff. Dec. 18, 1973.



Section 40:37-16 - Money For Construction Or Improvement Of County Parks

40:37-16. Money for construction or improvement of county parks
In ordering in each year the amount of money to be raised for county purposes the boards of chosen freeholders may, in their discretion, order money to be raised for the construction or permanent improvement of parks and parkways in counties where the power to expend money therefor has been vested by law in a county park commission, upon requisition of the park commission, and when so raised shall turn over the money to the county park commission to be expended by it for the construction or permanent improvement of the parks and parkways of the county. The amount to be raised in any one year, under the provisions of this section shall be limited to one hundred thousand dollars.

Nothing in this section contained shall be taken to repeal, amend or otherwise affect any law authorizing boards of chosen freeholders to issue bonds for the construction or permanent improvement of parks and parkways, on the requisition of any county park commission.



Section 40:37-17 - Acquisition Of Lands In Adjoining County Contiguous To County Park

40:37-17. Acquisition of lands in adjoining county contiguous to county park
Whenever any public park has or shall have been established in any county along or contiguous in part to any line dividing the county in which the park is established from another and adjoining county, the park commission or other body in control of the park in the county in which the public park is located, may acquire, hold, develop, control, maintain and regulate in the same manner in which it is empowered to acquire, hold, develop, control, maintain and regulate lands in its own county, such adjoining lands in the adjoining county as such park commission or body shall deem necessary or proper for the proper protection or development of the park in its own county, but only after consent shall have been obtained by resolution from the governing body of the municipality, and by resolution from the board of chosen freeholders of the county, in which the lands proposed to be so acquired are situate. The municipality and the board of chosen freeholders in such other county may impose conditions under which these lands may be so acquired, held, developed, cultivated, maintained and regulated.



Section 40:37-17.1 - Joint Development And Operation Of Park And Recreational Facilities By Adjoining Counties

40:37-17.1. Joint development and operation of park and recreational facilities by adjoining counties
The county park commissions of any two or more adjoining counties may by joint agreement provide for the joint development and operation of park and recreational facilities in or upon areas bordering a common boundary line between the counties or in or upon shore areas of any lake or other body of water bordering upon or comprising all or part of said common boundary line.

L.1977, c. 243, s. 1, eff. Oct. 3, 1977.



Section 40:37-18 - Rules And Regulations Effective Throughout Park; Arrests; Prosecutions

40:37-18. Rules and regulations effective throughout park; arrests; prosecutions
Whenever by virtue of section 40:37-17 of this Title any park commission or other body has or shall have established any public park which is partly in another county, all ordinances, rules and regulations duly established by the park commission or body and applicable to the park shall be effective to the same extent in all portions of the park regardless of the county line. Every park police officer or other official empowered to make arrests in the county in which the park is controlled shall have the same powers of arrest in all parts of the park without regard to the county line. Proceedings against any person arrested therein shall be before a court of the county or municipality having local criminal jurisdiction, in which the offense was committed.

Amended by L.1953, c. 37, p. 651, s. 65, eff. March 19, 1953.



Section 40:37-19 - Commissioners; Terms; Powers And Duties; Vacancies

40:37-19. Commissioners; terms; powers and duties; vacancies
In any county having a population of more than one hundred and fifty thousand, the board of chosen freeholders may elect five persons, to be known as the county park commissioners, who shall hold their office for two years from the date of their appointment, and shall serve without compensation. Vacancies may be filled by the board of chosen freeholders for the unexpired terms only.

The commissioners shall consider the advisability of laying out ample open spaces for the use of the public in such county, and may make maps and plans of such spaces and collect such other information in relation thereto as the board may deem expedient.

As soon as is conveniently possible within their term the commissioners shall make a report in writing of a comprehensive plan for laying out, acquiring and maintaining such open spaces.



Section 40:37-20 - Assistants; Limitation Of Expenditures

40:37-20. Assistants; limitation of expenditures
The commissioners provided for in section 40:37-19 of this title may employ such assistants as they may deem necessary and may expend such sums therefor and in the discharge of their duties, including the actual traveling expenses of the members, as they may deem expedient, not exceeding the sum of ten thousand dollars.

All expenditures shall, from time to time, be certified by them to the board of chosen freeholders who, if satisfied of the correctness thereof, shall order the county treasurer to pay the same out of the funds appropriated or to be appropriated for the maintenance of highways and bridges in the county or out of any unexpended balance.



Section 40:37-21 - Commissioners; Appointment; Terms; Powers And Duties; Vacancies

40:37-21. Commissioners; appointment; terms; powers and duties; vacancies
In any county having a population of more than two hundred thousand, the Superior Court assignment judge of the county may appoint five persons to be known as the county park commissioners, who shall hold their office for two years from the date of their appointment, and shall serve without compensation. Vacancies may be filled by the judge for the unexpired terms only.

The commissioners shall consider the advisability of laying out ample open spaces for the use of the public in the county, and may make maps and plans of such spaces and collect such other information in relation thereto as the board may deem expedient.

As soon as is conveniently possible within their terms the commissioners shall make a report in writing of a comprehensive plan for laying out, acquiring and maintaining such open spaces.

Amended by L.1953, c. 37, p. 651, s. 66, eff. March 19, 1953.



Section 40:37-22 - Assistants; Compensation And Expenses

40:37-22. Assistants; compensation and expenses
The commissioners may employ such assistants as they deem necessary and expend such sums therefor and in the discharge of their duties, including the actual traveling expenses of the members, as they may deem expedient, not exceeding the sum of ten thousand dollars ($10,000.00).

All expenditures shall, from time to time, be certified by the commissioners to the said judge who, if satisfied of the correctness thereof, shall order the payment thereof by the board of chosen freeholders, and the county treasurer shall pay the same out of the funds appropriated or to be appropriated for the maintenance of highways and bridges in the county or out of any unexpended balance.

Amended by L.1953, c. 37, p. 652, s. 67, eff. March 19, 1953.



Section 40:37-23 - Recreation Building

40:37-23. Recreation building
The commissioners appointed under section 40:37-21 of this title may construct and maintain in any such park located in any city of the second class a building to be known as a "recreation building" , and provide for the care, custody and control thereof and make rules and regulations for the maintenance and operation thereof.



Section 40:37-95.1 - Applicable To All Counties; Inoperative Until Approved By Voters

40:37-95.1. Applicable to all counties; inoperative until approved by voters
The provisions of this act shall apply to all counties, but shall remain inoperative in any county until submitted to and approved by the voters thereof in the manner provided in sections twenty-two, twenty-three and twenty-four hereof.

L.1946, c. 276, p. 941, s. 1, eff. May 3, 1946.



Section 40:37-95.2 - Park Commission

40:37-95.2. Park commission
In any county which has adopted or shall adopt the provisions of this act, the board of chosen freeholders shall by resolution passed by the affirmative vote of a majority of the whole board, elect a county park commission consisting of 9 residents of the county, to be known as "the county park commission" (inserting name of county).

In any county which has heretofore adopted the provisions of this act the said county park commission shall consist of 9 members instead of 5 members and the 4 additional members shall be appointed by resolution passed by the affirmative vote of a majority of the whole board of chosen freeholders.

L.1946, c. 276, p. 941, s. 2. Amended by L.1955, c. 269, p. 990, s. 1, eff. Jan. 16, 1956.



Section 40:37-95.3 - Commissioners; Term

40:37-95.3. Commissioners; term
The commissioners first elected shall hold office for the term of 1, 2, 3, 4 and 5 years respectively, as indicated and fixed by the board of chosen freeholders. All commissioners thereafter elected shall serve for the term of 5 years and all vacancies shall be filled by the board of chosen freeholders for the unexpired term only. The members of the commission shall serve without compensation but their necessary expenses shall be allowed and paid from funds of the commission by the county treasurer upon warrants signed by the president or vice-president and secretary.

In counties now having a county park commission under the provisions of the act of which this act is amendatory and consisting of 5 members, the additional 4 members to be appointed under this amendatory act shall hold office for the terms of 1, 2, 3 and 4 years, respectively, as indicated and fixed by the board of chosen freeholders, and thereafter all such commissioners shall be appointed for a term of 5 years, and all vacancies shall be filled by the board of chosen freeholders for the unexpired term only. In counties not now having such a county park commission the commissioners first appointed shall hold office, as follows: 2 each for terms of 1, 2, 3 and 4 years and 1 for 5 years, respectively, as indicated and fixed by the board of chosen freeholders, and thereafter all commissioners shall be appointed for terms of 5 years and all vacancies shall be filled by the board of chosen freeholders for the unexpired terms only.

L.1946, c. 276, p. 941, s. 3. Amended by L.1955, c. 269, p. 991, s. 2, eff. Jan. 16, 1956.



Section 40:37-95.4 - Officers; Appointees; Term; Compensation

40:37-95.4. Officers; appointees; term; compensation
The commission shall annually choose from among its members a president and vice-president, and shall elect a secretary and such other officers and appoint employees as it may deem necessary. It shall also fix and determine the compensation, term of office, duties and powers of its appointees and remove them at pleasure and make all rules and regulations respecting the same. The county treasurer shall be the treasurer of the commission.

L.1946, c. 276, p. 942, s. 4, eff. May 3, 1946.



Section 40:37-95.4A - Counties Of Second Class Between 460,000 And 525,000; Tenure Of Employees

40:37-95.4a. Counties of second class between 460,000 and 525,000; tenure of employees
Any full-time employee appointed to office, position or employment by a county park commission in any county of the second class having a population of more than 460,000 and less than 525,000 pursuant to the provisions of section 4 of the act to which this act is a supplement (C. 40:37-95.4) shall secure tenure of office after serving three successive 1-year appointments. Such employee shall hold and continue to hold said office, position or employment during good behavior and shall not be removed therefrom except for good cause, upon written charges and after a public, fair and impartial hearing before the commission.

L.1975, c. 121, s. 1, eff. June 5, 1975.



Section 40:37-95.5 - Powers Of Commission; Records; Meetings

40:37-95.5. Powers of commission; records; meetings
The commission may sue and be sued, use a common seal, make by-laws and carry out the objects of this act as hereinafter set forth. It shall keep a record of its proceedings and shall maintain a suitable office where its maps, plans, papers, documents, accounts and other records shall be kept open to public inspection under reasonable regulation, subject to the limitations of section 16. Five members shall constitute a quorum for the transaction of business at any meeting of the commission, and the affirmative vote of five members shall be necessary for the taking of any action. The meetings of the commission shall be public.

L.1946, c. 276, p. 942, s. 5, eff. May 3, 1946. Amended by L.1971, c. 406, s. 1, eff. Jan. 20, 1972.



Section 40:37-95.6 - President; Vice-president; Secretary; Duties; Disbursements

40:37-95.6. President; vice-president; secretary; duties; disbursements
The president shall preside at all meetings of the commission, and shall, with the treasurer, sign all checks, drafts, notes, requisitions of funds, contracts and other agreements and obligations of the commission. In the absence or incapacity of the president, the vice-president shall have all the powers and perform all the duties of the president. No disbursements shall be made, except upon the affirmative vote of three members of the commission. All disbursements by the commission shall be by check, signed by both the president and treasurer. In the absence or incapacity of the secretary, and at such other times as the commission may prescribe or approve, some other person shall be designated by the commission to act as such secretary who shall have all the powers and perform all the duties of the secretary.

L.1946, c. 276, p. 942, s. 6, eff. May 3, 1946.



Section 40:37-95.7 - Appointments Of Commission; Approval By Board Of Chosen Freeholders

40:37-95.7. Appointments of commission; approval by board of chosen freeholders
All appointments of officers and employees to be made by the park commission except its president, vice-president and secretary shall be made with the approval of the board of chosen freeholders of the county.

L.1946, c. 276, p. 943, s. 7, eff. May 3, 1946.



Section 40:37-95.8 - Adverse Interest Of Officer Or Employee; Misdemeanor

40:37-95.8. Adverse interest of officer or employee; misdemeanor
It shall be a misdemeanor for any member of the park commission or any officer or employee appointed by it, to be interested directly or indirectly in purchasing any real estate or any right or interest therein, or in furnishing any of the materials, supplies or labor for the erection or construction of any building or improvement contemplated by the provisions of this act or in any contract which the park commission is empowered to make.

L.1946, c. 276, p. 943, s. 8, eff. May 3, 1946.



Section 40:37-95.9 - Office; Expenditures; Limitation; Appropriation Of Moneys From Revenue Producing Facilities

40:37-95.9. Office; expenditures; limitation; appropriation of moneys from revenue producing facilities
The board of chosen freeholders shall provide the commission with a suitable office and upon the establishment of the commission may make available for expenditures by the commission such sums as the board of chosen freeholders may by a majority vote approve. Except as provided in section 10 of this act, the amount so made available in any calendar year for the expenses of the commission shall not be greater than the excess, if any, of a sum equal to 1 mill on each dollar of the aggregate true or full value of all property in the several taxing districts of the county, as determined by the county board of taxation, over the amount to be paid by the county in such year for debt service on bonds or other obligations for park purposes issued by the county pursuant to said section 10. The board of chosen freeholders shall also have power to appropriate to the use of the commission, in addition to the sums appropriated for expenses as aforesaid, such moneys as may arise from revenue-producing facilities operated by the commission.

L.1946, c. 276, p. 943, s. 9. Amended by L.1949, c. 256, p. 820, s. 1; L.1950, c. 336, p. 1115, s. 1; L.1960, c. 166, p. 706, s. 1, eff. Jan. 3, 1961; L.1971, c. 406, s. 2, eff. Jan. 20, 1972.



Section 40:37-95.10 - Moneys Required To Be Raised By Taxation; Bonds

40:37-95.10. Moneys required to be raised by taxation; bonds
The commission may draw the moneys provided and made available by the board of chosen freeholders for the purposes of this act on requisition duly signed and approved by its president and secretary. In addition to any other funds or moneys provided for the purposes of this act pursuant to the provisions hereinabove or in section nine contained, the board of chosen freeholders of the county may provide funds for land and improvements by the commission or for the payment of notes previously authorized or issued to provide such funds, by the issuance of bonds or other obligations of the county in pursuance of article one of chapter one of this Title (s. 40:1-1 et seq.), but in no case shall the amount of such bonds or other obligations, both authorized and outstanding at any one time, exceed in the aggregate the sum of one million dollars ($1,000,000.00), plus the amount of any funds on hand applicable to the payment of the principal of such outstanding bonds or other obligations.

L.1946, c. 276, p. 943, s. 10. Amended by L.1949, c. 256, p. 821, s. 2; L.1950, c. 336, p. 1116, s. 2.



Section 40:37-95.10A - Issuance Of Bonds Or Other Obligations Of County Pursuant To Local Bond Law; Limitation On Amount

40:37-95.10a. Issuance of bonds or other obligations of county pursuant to Local Bond Law; limitation on amount
In any county which has adopted the provisions of the act of which this act is a supplement, the board of chosen freeholders, in addition to any other funds or moneys provided for the purposes of said act, may provide funds for land and improvements by the commission or for the payment of notes previously authorized or issued to provide such funds, by the issuance of bonds or other obligations of the county in pursuance of chapter 2 of Title 40A of the New Jersey Statutes (Local Bond Law) but in no case shall the amount of such bonds or other obligations, both authorized and outstanding at any one time, exceed in the aggregate the sum of $5,000,000.00, plus the amount of any funds on hand applicable to the payment of the principal of such outstanding bonds or other obligations.

L.1966, c. 144, s. 1, eff. June 18, 1966.



Section 40:37-95.10B - Submission Of Act To Voters

40:37-95.10b. Submission of act to voters
The provisions of this act shall remain inoperative in any such county until submitted to and approved by the legal voters of the county as hereinafter provided.

L.1966, c. 144, s. 2, eff. June 18, 1966.



Section 40:37-95.10C - Ballots

40:37-95.10c. Ballots
Whenever the board of chosen freeholders of the county shall pass a resolution authorizing the submission of the question of the adoption or rejection of this act to the voters of the county, the county clerk shall cause the question to be printed upon the sample and official ballots for the ensuing general election, occurring not less than 40 days after the passage of the resolution, the following:

If you favor the proposition printed below make a cross X, plus + or check / in the square opposite the word "Yes." If you are opposed thereto make a cross X, plus + or check / in the square opposite the word "No."

Shall the supplement to "An act concerning

Yes. county parks, playgrounds, and recreation

places, and supplementing chapter 37 of

Title 40 of the Revised Statutes"

(P.L.1966, c. ), providing for

No. the issuance of park bonds for land and

improvements not exceeding in the aggregate

the sum of $5,000,000.00 be adopted?



In any county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instruction to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1966, c. 144, s. 3, eff. June 18, 1966.



Section 40:37-95.10D - Operative Upon Approval Of Voters By Majority Vote

40:37-95.10d. Operative upon approval of voters by majority vote
If at such election a majority of all the votes cast both for and against the adoption of such law shall be cast in favor of the adoption thereof, the same shall immediately become operative in the county voting thereon.

L.1966, c. 144, s. 4, eff. June 18, 1966.



Section 40:37-95.10E - Issuance Of Bonds Or Other Obligations Of County Pursuant To Local Bond Law; Limitation On Amount

40:37-95.10e. Issuance of bonds or other obligations of county pursuant to Local Bond Law; limitation on amount
In any county which has adopted the provisions of the act of which this act is a supplement and in which bonds for county park purposes shall have been authorized and issued pursuant to P.L.1966, chapter 144 (C. 40:37-95.10a to 40:37-95.10d), the board of chosen freeholders, in addition to any other funds or moneys provided for the purposes of said act, may provide additional funds for land and improvements by the commission or for the payment of notes previously authorized or issued to provide such funds, by issuance of additional bonds or other obligations of the county pursuant to the provisions of the Local Bond Law (N.J.S. 40A:2-1 et seq.) but in no case shall the amount of such additional issue or issues of bonds or other obligations, both authorized and outstanding at any one time, exceed in the aggregate the sum of $5,000,000.00, plus the amount of any funds on hand applicable to the payment of the principal of such outstanding bonds or other obligations.

L.1970, c. 148, s. 1, eff. July 22, 1970.



Section 40:37-95.10F - Submission Of Act To Voters

40:37-95.10f. Submission of act to voters
The provisions of this act shall remain inoperative in any such county until submitted to and approved by the legal voters of the county as hereinafter provided.

L.1970, c. 148, s. 2. eff. July 22, 1970.



Section 40:37-95.10G - Ballots

40:37-95.10g. Ballots
Whenever the board of chosen freeholders of the county shall pass a resolution authorizing the submission of the question of the adoption or rejection of this act to the voters of the county, the county clerk shall cause the question to be printed upon the sample and official ballots for the ensuing general election, occurring not less than 40 days after the passage of the resolution, the following:

If you favor the proposition printed below make a cross X, plus + or check / in the square opposite the word "Yes." If you are opposed thereto make a cross X, plus + or check / in the square opposite the word "No."

Shall the supplement to An act concerning county parks, YES playgrounds, and recreation places, and supplementing chap- ter 37 of Title 40 of the Revised Statutes (P.L. 1970, c. ...), providing for the issuance of additional park bonds for land NO and improvements not exceeding in the aggregate the sum of $5,000,000.00 be adopted?

In any county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instruction to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L. 1970, c. 148, s. 3, eff. July 22, 1970.



Section 40:37-95.10H - Operative Upon Approval Of Voters By Majority Vote

40:37-95.10h. Operative upon approval of voters by majority vote
If at such election a majority of all the votes cast both for and against the adoption of such law shall be cast in favor of the adoption thereof, the same shall immediately become operative in the county voting thereon.

L.1970, c. 148, s. 4, eff. July 22, 1970.



Section 40:37-95.10I - Bonds Or Other Obligations; Issuance; Amount

40:37-95.10i. Bonds or other obligations; issuance; amount
Any county which shall have heretofore adopted or which shall hereafter adopt the provisions of P.L.1970, c. 148 shall be authorized to issue bonds or other obligations for park purposes in the aggregate sum of not exceeding $5,000,000.00 in addition to any amount of bonds or other obligations authorized to be issued by such county for park purposes pursuant to the provisions of any other law, and notwithstanding that such county shall not have previously adopted the provisions of P.L.1966, c. 144.

L.1973, c. 369, s. 1, eff. Jan. 7, 1974.



Section 40:37-95.10J - Additional Bonds Or Obligations; Issuance For Land, Improvements Or Payment Of Notes; Limitations

40:37-95.10j. Additional bonds or obligations; issuance for land, improvements or payment of notes; limitations
In any county which has adopted the provisions of the act of which this act is a supplement and in which bonds for county park purposes shall have been authorized and issued pursuant to P.L.1966, chapter 144 and P.L.1970, chapter 148 (C. 40:37-95.10a to 40:37-95.10h), the governing body, in addition to any other funds or moneys provided for the purposes of said act, may provide additional funds for land and improvements by the commission or for the payment of notes previously authorized or issued to provide such funds, by issuance of additional bonds or other obligations of the county pursuant to the provisions of the Local Bond Law (N.J.S. 40A:2-1 et seq.) but in no case shall the amount of such additional issue or issues of bonds or other obligations, both authorized and outstanding at any one time, exceed in the aggregate the sum of $5,000,000.00 plus the amount of any funds on hand applicable to the payment of the principal of such outstanding bonds or other obligations.

L.1978, c. 121, s. 1, eff. Sept. 25, 1978.



Section 40:37-95.10K - Submission To And Approval By Voters

40:37-95.10k. Submission to and approval by voters
The provisions of this act shall remain inoperative in any such county until submitted to and approved by the legal voters of the county as hereinafter provided.

L.1978, c. 121, s. 2, eff. Sept. 25, 1978.



Section 40:37-95.10L - Public Question; Submission To Voters

40:37-95.10l Public question; submission to voters
Whenever the governing body of the county shall pass a resolution authorizing the submission of the question of the adoption or rejection of this act to the voters of the county, the county clerk shall cause the question to be printed upon the sample and official ballots for the ensuing general election, occurring not less than 40 days after the passage of the resolution, the following:

If you favor the proposition printed below make a cross X, plus + or check / in the square opposite the word "Yes." If you are opposed thereto make a cross X, plus + or check / in the square opposite the word "No."

Shall the supplement to "An act concerning

Yes. county parks, playgrounds, and recreation places,

and supplementing chapter 37 of Title 40 of the

Revised Statutes" (P.L.1978, c. ),

No. providing for the issuance of additional

park bonds for land and improvements not

exceeding in the aggregate the sum of

$5,000,000.00 be adopted?



In any county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instruction to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1978, c. 121, s. 3, eff. Sept. 25, 1978.



Section 40:37-95.10M - Majority Vote To Adopt; Operative Effect

40:37-95.10m. Majority vote to adopt; operative effect
If at such election a majority of all the votes cast both for and against the adoption of such law shall be cast in favor of the adoption thereof, the same shall immediately become operative in the county voting thereon.

L.1978, c. 121, s. 4, eff. Sept. 25, 1978.



Section 40:37-95.10N - Additional Bonds, Obligations For Land And Improvements For County Parks

40:37-95.10n. Additional bonds, obligations for land and improvements for county parks
The governing body of any county having adopted the provisions of P.L.1946, c.276 (C.40:37-95.1 et seq.) may provide, in accordance with the provisions of this act, additional funds for land and improvements for use for county park purposes, or for the payment of notes previously authorized or issued to provide such funds, by the issuance of additional bonds or other obligations of the county pursuant to the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq., in an amount, both authorized and outstanding, not to exceed at any one time the aggregate sum of $10,000,000, plus the amount of any funds on hand applicable to the payment of the principal of such outstanding bonds or other obligations. The amount of bonds or other obligations that may be issued by a county pursuant to this act shall be in addition to the amounts of bonds or other obligations authorized under any other law for lands or improvements for county park purposes.

The provisions of this section shall remain inoperative until submitted to, and approved by, the legal voters of an eligible county as hereinafter provided.



L.1989,c.179,s.1.



Section 40:37-95.10O - Submission Of Question To Voters

40:37-95.10o. Submission of question to voters
Whenever the governing body of a county subject to the provisions of this act shall adopt a resolution authorizing submission of the question of adoption or rejection of this act to the voters of the county, the county clerk shall cause the question to be printed upon the same and official ballots for the ensuing general election, occurring not less than 40 days after adoption of the resolution, as follows:

If you favor the proposition printed below make a cross (X), plus (+) or check (!) in the square opposite the word "Yes." If you are opposed thereto make a cross (X), plus (+) or check (!) in the square opposite the word "No." . . . .



YES. Shall the provisions of "An Act

concerning county parks, playgrounds

and recreation places, and supplementing

P.L.1946, c.276, C.40:37-95.1 et seq.

(P.L.1989, c.179)," providing for the

issuance of additional park bonds or

other obligations for land and

improvements not exceeding in the

aggregate the sum of $10,000,000, be

adopted?



. . . .

INTERPRETIVE STATEMENT



NO. If this question receives a majority

of the votes cast, the county will be

permitted to issue additional bonds or

other obligations for land and improvements

by the county park commission or for the

payment of notes previously issued. The

amount of additional bonds or other

obligations under this question, both

authorized and outstanding at any one time,

may not exceed $10,000,000, plus the

amount of any funds on hand applicable to

the payment of the principal of the

outstanding bonds or other obligations.





. . . .

In a county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instructions to the voters and shall be voted upon by use of the machines without marking as aforesaid.

L.1989,c.179,s.2.



Section 40:37-95.10P - Adoption Of Law

40:37-95.10p. Adoption of law
If a majority of all the votes cast both for and against adoption of the law are cast in favor of its adoption, the law shall immediately become operative in the county voting thereon.



L.1989,c.179,s.3.



Section 40:37-95.11 - Depositories

40:37-95.11. Depositories
The commission may select a depository or depositories wherein all public moneys and other funds of the commission shall be deposited, any bank organized under the laws of the United States, having its place of business in this State, or any bank or trust company organized under the laws of this State. The designation of such depository or depositories shall be by resolution of the commission. The commission or any of its employees charged with custody of such public funds shall thereafter, in accordance with the resolution provided aforesaid, deposit such funds or other moneys belonging to the commission, only in the depository or depositories so named, and upon so depositing in good faith such funds or moneys such employee shall be relieved of any liability for loss of such funds or moneys which may be due to the insolvency or closing of such depository or depositories.

L.1946, c. 276, p. 943, s. 11, eff. May 3, 1946.



Section 40:37-95.12 - Records; Annual Statements; Audits

40:37-95.12. Records; annual statements; audits
The commission shall at all times keep or cause to be kept full and accurate accounts of its receipts and expenditures, and of its resources and liabilities, and shall prepare or cause to be prepared detailed annual statements thereof, and shall employ the services of the Division of Local Government of the State Department of Taxation and Finance or of a competent registered municipal accountant of New Jersey to audit, annually, the books, accounts and statements of the commission, and shall cause copies of said annual audits, when completed, to be preserved as part of its permanent records and shall transmit certified copies of such audits to the board of chosen freeholders of said county.

L.1946, c. 276, p. 944, s. 12, eff. May 3, 1946.



Section 40:37-95.13 - Powers Of Commission.

40:37-95.13 Powers of commission.

13.The commission may:

a.Acquire, maintain and make available to the inhabitants of the county, public parks, playgrounds and recreation places;

b.Locate such public parks, playgrounds and recreation places at such point or points within the limits of the county as it may determine;

c.Preserve, care for, lay out, construct, maintain, and improve any such parks and places and by itself, or jointly with the State Highway Commission, board of chosen freeholders, or any municipality or other public body, provide for the construction, improvement or maintenance of any roadway or boulevard, within such park or parks or other places;

d.Lay out, construct and maintain such sidewalks, roadways, service ways, bridle paths, footpaths, or other ways within any such park or parks or other places;

e.Construct, reconstruct, alter, provide, renew and maintain such buildings or other structures, playgrounds and the equipment thereof, as it may determine;

f.Enter into contracts with any person, or municipality or other public body, with respect to the laying out, construction or maintenance thereof;

g.Engage, or contract for, the services of competent engineers or engineering firms, and do all other acts and things as may in the judgment of the commission be necessary or proper to effectuate and carry out the plan and purposes of this act, but such contract and employment shall not be for a longer period of time than five years; provided, however, that this provision shall not preclude the commission from extending any such contract and employment for a period of not exceeding five years from the date of such extension;

h.Whether or not a regularly organized full-time county park police department has been or shall hereafter be established pursuant to law, appoint and commission as many special policemen to patrol such county parks, playgrounds and recreation places as it may deem necessary and any such special policeman shall have the same powers therein as may be exercised by a municipal policeman pursuant to law and such special policeman shall be charged with the duty of preserving order and shall have power to arrest and to hold any offender against the public peace in such county parks, playgrounds and recreation places;

i.Subject to the approval of the board of chosen freeholders, lease to the highest bidder, after published advertisement not less than 10 days prior to award of lease, park lands or concessions therein to produce revenues from facilities required for or incidental to the operation of such public parks, playgrounds or recreation places; provided, however, that the period of any such lease shall not exceed 10 years.

L.1946,c.276,s.13; amended 1955, c.231; 1971, c.406, s.3; 1999, c.30.



Section 40:37-95.13A - County Park Commissions

40:37-95.13a. County park commissions
For purposes of P.L. 1985, c. 439 (C. 40A:14-146.8 et seq.), regarding the appointment of special law enforcement officers, county park commissions shall be entitled to act as a local unit as defined in that act.

L. 1985, c. 439, s. 12, eff. Jan. 13, 1986.



Section 40:37-95.14 - Right To Acquire Real Estate And Other Property; Grants By Franchise, Lease Or Contract

40:37-95.14. Right to acquire real estate and other property; grants by franchise, lease or contract
With the approval of the board of chosen freeholders of the county, the commission may acquire by gift, purchase or condemnation, such real estate and rights therein, and such other property as it may deem necessary and proper for its purposes. All such property shall be acquired by the commission in the name of the county.

The authority in this section granted shall include, with the approval of the board of chosen freeholders the right (a) to lease, as lessee, real property and easements therein, necessary or useful and convenient for the purposes of the commission whether subject to mortgages, deeds of trust or other liens, or otherwise, and to hold and use the same and dispose of any of the property so acquired no longer necessary for park purposes, (b) to grant by franchise, lease or contract the use of any park facilities or property to any person for recreational purposes upon such terms and conditions as shall be agreed upon. Any such grant which shall be conditioned upon the construction or provision of any building, structures or improvement by such person may, notwithstanding the provisions of paragraphs g. and i. of section 13 of this act (C. 40:37-95.13), be for such period of years as shall be agreed upon.

L.1946, c. 276, p. 945, s. 14, eff. May 3, 1946. Amended by L.1968, c. 56, s. 1, eff. June 7, 1968.



Section 40:37-95.15 - Power Of Eminent Domain

40:37-95.15. Power of eminent domain
Whenever the commission shall have determined to take and acquire any real estate or any right or interest therein for any public park or place which it has located as provided in this act, and cannot acquire the same by agreement with the owner, by reason of disagreement as to price, the legal incapacity or absence of the owner, or his inability to convey valid title, or for any other reason, the compensation therefor shall be ascertained and paid in the manner directed in and by chapter one of the Title Eminent Domain (s. 20:1-1 et seq.).

L.1946, c. 276, p. 945, s. 15, eff. May 3, 1946.



Section 40:37-95.16 - Surveys; Maps

40:37-95.16. Surveys; maps
Before proceeding to purchase or condemn real estate for a public park or place, the commission shall determine the location and quantity of the same to be included in any park or place, and cause a survey thereof to be made together with a map showing the real estate to be embraced therein. The map shall be kept by the commissioners in their office, and the boundary lines of every park or place shall be recorded in a book to be kept by them for that purpose.

The commission shall not be obliged to disclose such location, surveys or maps to public inspection until it has taken proceedings to condemn real estate or any right or interest therein necessary therefor.

L.1946, c. 276, p. 946, s. 16, eff. May 3, 1946.



Section 40:37-95.17 - Real Estate Owned By Municipality; Conveyance To County

40:37-95.17. Real estate owned by municipality; conveyance to county
The governing body of any municipality may without the payment of consideration, convey to the county wherein such municipality is located, for park purposes, any real estate heretofore or hereafter acquired by the municipality which in the judgment of the governing body is not needed for municipal use and may cause to be executed good and sufficient conveyance or conveyances therefor.

L.1946, c. 276, p. 946, s. 17, eff. May 3, 1946.



Section 40:37-95.18 - Roadways; Parkways; Grade; Alteration

40:37-95.18. Roadways; parkways; grade; alteration
The commission may within such park or parks or other places not only lay out and open roadways, parkways, and boulevards as herein provided, but may also establish the grade thereof and change or alter the same, and straighten, widen, alter or relocate any existing or new roadway, parkway or boulevard which may be acquired by it.

L.1946, c. 276, p. 946, s. 18, eff. May 3, 1946.



Section 40:37-95.19 - Sale Of Land Not Required For Park Purposes; Auction

40:37-95.19. Sale of land not required for park purposes; auction
If all the members of the park commission shall by resolution determine that any real estate or part thereof acquired in pursuance of this act is no longer required for park purposes and that the interest of the public will be better served by the sale thereof, the commission may certify such resolution to the board of chosen freeholders. If the board of chosen freeholders concurs therein, that real estate or part thereof may be sold for cash at public sale to the highest bidder.

L.1946, c. 276, p. 946, s. 19, eff. May 3, 1946.



Section 40:37-95.20 - Vacation Of Roadways And Other Ways

40:37-95.20. Vacation of roadways and other ways
The commission may by a four-fifths vote and with the approval of the board of chosen freeholders of the county vacate or surrender any roadways, service ways, bridle paths, footpaths, or other ways within any such park or parks or other places.

L.1946, c. 276, p. 947, s. 20, eff. May 3, 1946.



Section 40:37-95.21 - Rules And Regulations; Protection Of Parks; Penalties

40:37-95.21. Rules and regulations; protection of parks; penalties
The commission may make, alter, amend and repeal rules and regulations for the protection, regulation and control of such parks, and the roads, driveways, sidewalks, paths, lakes, pools, fountains, trees, flowers, shrubs, statuary, buildings and other things contained therein, and may prescribe penalties for the violation thereof. Any such penalty shall not be more than one hundred dollars ($100.00) or less than two dollars ($2.00) but it need not be for a specific amount; and the commission may provide that the penalty shall be in such amount, not less than one given sum nor greater than another given sum, as may be fixed by the court in its discretion. The commission may sue for and collect the penalty so fixed in a civil action in any court of competent jurisdiction. All fines and penalties recovered shall be used by the commission for the same purposes and in the same manner as its other funds. Such rules and regulations shall not take effect until ten days after their adoption by the commission and after their publication once a week for two weeks in at least five newspapers circulating in the county.

L.1946, c. 276, p. 947, s. 21. Amended by L.1953, c. 37, p. 656, s. 78, eff. March 19, 1953.



Section 40:37-95.22 - Adoption Of Act; Referendum; Notice

40:37-95.22. Adoption of act; referendum; notice
Whenever the board of chosen freeholders shall, not later than sixty days before the next ensuing general election, pass a resolution authorizing the submission of the question of the adoption or rejection of this act to the voters of the county, the county clerk shall give public notice that such submission will be made at the next ensuing general election. The notice shall be by publication of at least once a month in each calendar month after the passage of the resolution, in two or more newspapers published and circulating in the county.

L.1946, c. 276, p. 947, s. 22, eff. May 3, 1946.



Section 40:37-95.23 - Ballots

40:37-95.23. Ballots
The county clerk shall cause the question to be printed upon the sample and official ballots for the general election in substantially the following form:

"To vote upon the public question printed below, if in favor thereof, mark a cross (X) or plus (+) in the square at the left of the word "Yes," and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word "No."

"Shall a county park commission be appointed in

Yes. ................ county pursuant to chapter ......

(inserting the number of the chapter of

No. this act), pamphlet laws of one thousand

nine hundred and forty-six?"



L.1946, c. 276, p. 948, s. 23.



Section 40:37-95.24 - Adoption By Majority Vote; Commissioners Appointed Within 90 Days

40:37-95.24. Adoption by majority vote; commissioners appointed within 90 days
If upon the canvass of the vote at such election it shall appear that a majority of those voting for or against the question so submitted have voted in favor thereof, this act shall thereupon become operative and the board of chosen freeholders shall, within ninety days thereafter appoint the commissioners herein authorized to be appointed.

L.1946, c. 276, p. 948, s. 24, eff. May 3, 1946.



Section 40:37-95.25 - Existing Laws Relating To County Park Systems, Etc., Not Repealed

40:37-95.25. Existing laws relating to county park systems, etc., not repealed
Nothing herein contained shall repeal any existing law relating to the establishment of county parks or be construed to apply to any county which, prior to the date of the adoption of this act may have established a county park system or a county park commission under the provisions of any other law.

L.1946, c. 276, p. 948, s. 25, eff. May 3, 1946.



Section 40:37-95.26 - Office And Expenses Of Commission

40:37-95.26. Office and expenses of commission
The board of chosen freeholders shall provide the commission, established pursuant to the act to which this act is a supplement, with a suitable office and upon the establishment of the commission may make available for expenditures by the commission such sums as the board of chosen freeholders may by a majority vote approve. The board of chosen freeholders may make available for expenditures authorized by the commission such sums as the board of chosen freeholders may by a majority vote approve. Except as funds are otherwise provided by law for land and improvements, the amount so made available in any calendar year for the expenses of the commission shall not be greater than the excess, if any, of a sum equal to 3/4 of a mill on each dollar of the aggregate true or full value of all property in the several taxing districts of the county, as determined by the county board of taxation, over the amount to be paid by the county in such year for debt service on bonds or other obligations for park purposes issued by the county pursuant to law. The board of chosen freeholders shall also have power to appropriate to the use of the commission, in addition to the sums appropriated for expenses as aforesaid, such moneys as may arise from revenue-producing facilities operated by the commission. The commission may draw the moneys provided and made available by the board of chosen freeholders for the purposes of this act on requisition duly signed and approved by its president and secretary.

L.1954, c. 246, p. 905, s. 1. Amended by L.1960, c. 166, p. 707, s. 2, eff. Jan. 3, 1961.



Section 40:37-95.27 - Application Of Act

40:37-95.27. Application of act
The provisions of this act shall apply to all counties which have heretofore or shall hereafter adopt the provisions of chapter 276 of the laws of 1946, but shall remain inoperative in any such county until submitted to and approved by the legal voters of the county as herein provided.

L.1954, c. 246, p. 906, s. 2.



Section 40:37-95.28 - Submission Of Adoption Of Act To Voters

40:37-95.28. Submission of adoption of act to voters
The question of the adoption of the provisions of this act, in the form set forth in section 4 hereof, shall be submitted to the legal voters of any county which has heretofore or hereafter shall adopt the provisions of chapter 276 of the laws of 1946, at the next general election succeeding the passage hereof or at the general election at which the adoption of said chapter 276 of the laws of 1946 shall be submitted, whichever shall first occur.

L.1954, c. 246, p. 906, s. 3.



Section 40:37-95.29 - Ballots

40:37-95.29. Ballots
There shall be printed on each official ballot to be used at such election, the following:

If you favor the proposition printed below make a cross X, plus + or check / in the square, opposite the word "Yes." If you are opposed thereto make a cross X, plus + or check / in the square opposite the word "No."

"Shall a supplement to "An act concerning

county parks, playgrounds, and recreation

Yes. places, and supplementing chapter 37 of

Title 40 of the Revised Statutes'

(P.L.1954, c. ) providing for the

No. expenditure for current expenses of a sum of

not in excess of 3/4 of a mill on each

dollar of assessed valuation be adopted?"



In any county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instruction to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1954, c. 246, p. 906, s. 4.



Section 40:37-95.30 - Adopted Law Immediately Operative

40:37-95.30. Adopted law immediately operative
If at such election a majority of all the votes cast both for and against the adoption of such law shall be cast in favor of the adoption thereof, the same shall immediately become operative in the county voting thereon.

L.1954, c. 246, p. 907, s. 5.



Section 40:37-95.31 - Funds For Land And Improvements; Limitation Upon Obligations

40:37-95.31. Funds for land and improvements; limitation upon obligations
In addition to any other funds or moneys provided for the purposes of the act to which this act is a supplement, the board of chosen freeholders of the county may provide funds for land and improvements by the commission or for the payment of notes previously authorized or issued to provide such funds, by the issuance of bonds or other obligations of the county in pursuance of article 1 of chapter 1 of this Title 40 (Section 40:1-1 et seq.), but in no case shall the amount of such bonds or other obligations, both authorized and outstanding at any one time, exceed in the aggregate the sum of $3,000,000.00, plus the amount of any funds on hand applicable to the payment of the principal of such outstanding bonds or other obligations.

L.1954, c. 247, p. 907, s. 1.



Section 40:37-95.32 - Application Of Act

40:37-95.32. Application of act
The provisions of this act shall apply to all counties which have heretofore or shall hereafter adopt the provisions of chapter 276 of the laws of 1946, but shall remain inoperative in any such county until submitted to and approved by the legal voters of the county as herein provided.

L.1954, c. 247, p. 908, s. 2.



Section 40:37-95.33 - Submission Of Adoption Of Act To Voters

40:37-95.33. Submission of adoption of act to voters
The question of the adoption of the provisions of this act, in the form set forth in section 4 hereof, shall be submitted to the legal voters of any county which has heretofore or hereafter shall adopt the provisions of chapter 276 of the laws of 1946, at the next general election succeeding the passage hereof or at the general election at which the adoption of said chapter 276 of the laws of 1946 shall be submitted, whichever shall first occur.

L.1954, c. 247, p. 908, s. 3.



Section 40:37-95.34 - Ballots

40:37-95.34. Ballots
There shall be printed on each official ballot to be used at such general election, the following:

If you favor the proposition printed below make a cross X, plus + or check / in the square opposite the word "Yes." If you are opposed thereto make a cross X, plus + or check / in the square opposite the word "No."

"Shall a supplement to "An act concerning

county parks, playgrounds, and recreation

Yes. places, and supplementing chapter 37 of

Title 40 of the Revised Statutes'

(P.L.1954, c. ), providing

No. for the issuance of park bonds for land

and improvements not exceeding in the

aggregate the sum of $3,000,000.00 be adopted?"



In any county in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the foregoing instruction to the voters and shall be voted upon by the use of such machines without marking as aforesaid.

L.1954, c. 247, p. 908, s. 4.



Section 40:37-95.35 - Adopted Act Immediately Operative

40:37-95.35. Adopted act immediately operative
If at such election a majority of all the votes cast both for and against the adoption of such law shall be cast in favor of the adoption thereof, the same shall immediately become operative in the county voting thereon.

L.1954, c. 247, p. 909, s. 5.



Section 40:37-95.36 - Disposition Of Lands By County Park Commission; Resolution

40:37-95.36. Disposition of lands by county park commission; resolution
Whenever by resolution a county park commission, established and operating in a county of the first class pursuant to subdivision C of article 4 of chapter 37 of Title 40 of the Revised Statutes, determines that certain lands owned by the commission, of an area not in excess of 50 acres, are no longer required for park purposes, the commission may, by said resolution, authorize the sale and conveyance of such lands to a corporation engaged in the sale and distribution of potable water upon such terms and conditions and for such consideration as the commission determines to be reasonable and in the public interest and as shall be set forth in said resolution.

L.1956, c. 87, p. 180, s. 1.



Section 40:37-95.37 - Certification Of Resolution

40:37-95.37. Certification of resolution
A copy of said resolution shall be certified to the board of chosen freeholders of the county.

L.1956, c. 87, p. 180, s. 2.



Section 40:37-95.38 - Use Of Proceeds

40:37-95.38. Use of proceeds
The proceeds of the sale of such lands, after payment of the reasonable costs of the sale, shall be set aside by the commission as a capital improvement fund, to be expended by said commission with the concurrence of the board of freeholders for the acquisition, development or improvement of additional lands for park or parkway purposes or for the development or improvement of existing park or parkway lands.

L.1956, c. 87, p. 180, s. 3.



Section 40:37-95.39 - Effective Date

40:37-95.39. Effective date
This act shall take effect immediately but no sale and conveyance shall be made pursuant to this act after January 1, 1957.

L.1956, c. 87, p. 181, s. 4.



Section 40:37-95.40 - Park Police System

40:37-95.40. Park police system
The county park commission may establish a constabulary to preserve order in the parks, parkways, playgrounds and recreation places under its control, and to secure the enforcement of the rules and regulations enacted by it, under the act to which this act is a supplement, and may organize the constabulary into a police system to be known as the "park police of the county of ."

The police system shall consist of a chief and such subordinate officers, to be appointed by the commission, as may be deemed necessary and proper for the enforcement of the rules and regulations of the commission within the parks, parkways, playgrounds and recreation places and the proper protection of public property therein.

The commission shall establish rules and regulations for the appointment, control, compensation and management of the members of the constabulary and for the securing of proper discipline and efficiency among the members thereof.

L.1962, c. 120, s. 1, eff. July 25, 1962.



Section 40:37-95.41 - Powers Of Park Police.

40:37-95.41 Powers of park police.

1.The chief and officers of the park police may arrest on view and without warrant, and conduct before the municipal court of the municipality in which the arrest is made, or the municipal court of a neighboring municipality, any person found violating the rules and regulations enacted by the commission for the protection, preservation, regulation and control of the park, parkways, playgrounds and recreation places and all property therein, and in addition while on or off duty anywhere within the territorial limits of the State, shall have the same powers for the enforcement of the laws of this State and the apprehension of violators thereof as are conferred by law upon police officers or constables.

L.1962,c.120,s.2; amended 1969, c.168; 1997, c.308, s.1.



Section 40:37-95.42 - Governing Body Control Of County Parks

40:37-95.42. Governing body control of county parks
It is lawful for the governing body of any county of the second class having a population in excess of 425,000, but less than 450,000, according to the most recent federal decennial census, to assume and thereafter to exercise the administration, regulation and control of the county parks and recreation places within that county whenever the governing body decides, by resolution adopted by the affirmative vote of a majority of all its members, to do so. The governing body shall hold a public hearing on the resolution prior to voting thereon and shall, in at least one newspaper circulating in the county, publish notice of the date, time and place of the public hearing at least two weeks prior to the hearing. Upon approval of the resolution, the governing body shall file a certificate of that decision attested to by the clerk in the office of the Secretary of State. When the certificate is filed, the administration, regulation and control of the county parks and recreation places of that county shall no longer be with the county park commission but with the governing body of the county. The governing body shall not consider or approve a resolution altering the assumption of the administration, regulation and control of the county parks and recreation places until three years have passed from the date of the filing of the certificate.

L. 1986, c. 90, s. 1, eff. Aug. 14, 1986.



Section 40:37-95.43 - Advisory Commission

40:37-95.43. Advisory commission
The governing body of any county acting pursuant to section 1 of this act may appoint a county park advisory commission to be composed of the same number of persons as the number of county park commissioners formerly required to be appointed by law. The advisory commission shall advise the governing body in matters concerning the administration, regulation and control of the county parks and recreation places within the county. The advisory commissioners first appointed in any county shall hold office as follows: a. In the case of an advisory commission having five members, two for terms of one year, two for terms of two years and one for a term of three years, respectively, as indicated and fixed in their orders of appointment; b. In the case of an advisory commission having seven members, three for terms of one year, two for terms of two years and two for terms of three years, respectively, as indicated and fixed in their orders of appointment; and c. In the case of an advisory commission having nine members, four for terms of one year, three for terms of two years and two for terms of three years, respectively, as indicated and fixed in their orders of appointment. Thereafter all advisory commissioners shall hold office for the full term of three years and vacancies shall be filled in the manner generally provided by law. The members shall serve without compensation but their necessary expenses shall be allowed and paid.

L. 1986, c. 90, s. 2, eff. Aug. 14, 1986.



Section 40:37-95.44 - Former Commissioners

40:37-95.44. Former commissioners
It is the intent of this act that members of any former county park commission in office in the county on the date the certificate is filed with the Secretary of State pursuant to section 1 of this act shall continue in office as advisory commissioners pursuant to this act, and, therefore, that each former county park commissioner is appointed as an initial member of the advisory commission for a term which most nearly corresponds to the time remaining of the term for which he was originally appointed as a county park commissioner. In any case where it is not practicable to appoint each former county park commissioner to an initial term as advisory commissioner nearly corresponding to the time remaining in the original term, the former commissioners shall determine by lot the initial term for which each is appointed.

L. 1986, c. 90, s. 3, eff. Aug. 14, 1986.



Section 40:37-95.45 - Property Transfers

40:37-95.45. Property transfers
Whenever the county governing body acts pursuant to section 1 of this act, all moneys, files, books, papers, records, equipment and other property, real or personal, owned, controlled or possessed by any former county park commission shall be transferred to the governing body of the county.

L. 1986, c. 90, s. 4, eff. Aug. 14, 1986.



Section 40:37-95.46 - Employee Rights Unimpaired

40:37-95.46. Employee rights unimpaired
Whenever the county governing body acts pursuant to section 1 of this act, all employees employed by or on behalf of any former county park commission shall continue under the direction, supervision and control of the county governing body and nothing in this act shall deprive any employee of any tenure rights or any right or protection provided by any employment status, pension law or retirement system.

L. 1986, c. 90, s. 5, eff. Aug. 14, 1986.



Section 40:37-95.47 - Succession Of Rights, Duties

40:37-95.47. Succession of rights, duties
Whenever the county governing body acts pursuant to section 1 of this act, it shall succeed to all the rights, powers, duties and obligations of any former county park commission.

L. 1986, c. 90, s. 6, eff. Aug. 14, 1986.



Section 40:37-95.48 - Rules, Regulations

40:37-95.48. Rules, regulations
Whenever the county governing body acts pursuant to section 1 of this act, it shall prescribe rules and regulations for the administration, regulation and control of the county parks and recreation places within the county.

L. 1986, c. 90, s. 7, eff. Aug. 14, 1986.



Section 40:37-95.49 - Limited Applicability

40:37-95.49. Limited applicability
The provisions of this act shall not apply to any county governed by the provisions of the "Optional County Charter Law," P.L. 1972, c. 154 (C. 40:41A-1 et seq.), but a county so governed, which assumes the exercise of the administration, regulation and control of county parks and recreation places within the county, shall do so pursuant to the reorganization powers granted under section 30 of P.L. 1972, c. 154 (C. 40:41A-30).

L. 1986, c. 90, s. 8, eff. Aug. 14, 1986.



Section 40:37-96 - Counties Governed Hereby; Referendum; Exception

40:37-96. Counties governed hereby; referendum; exception
The provisions of sections 40:37-96 to 40:37-174 of this title shall apply to counties having a population of more than two hundred thousand inhabitants, but shall remain inoperative in any such county until submitted to and approved by the voters thereof in the manner hereinafter in sections 40:37-169 to 40:37-172 of this title provided.

This section shall not require the submission of the question of the adoption of said sections 40:37-96 to 40:37-174 in counties which have heretofore adopted the provisions of an act entitled "An act to establish public parks in certain counties in this state, and to regulate the same," approved March fifth, one thousand eight hundred and ninety-five. Such counties shall be governed by the provisions of said sections 40:37-96 to 40:37-174.



Section 40:37-97 - Commission; Appointment; Number

40:37-97. Commission; appointment; number
In any county having a population of more than 200,000, which is governed by sections 40:37-96 to 40:37-174 of this Title, the board of chosen freeholders of the county shall appoint 5 persons a board of commissioners to be known as "the county park commission" (inserting name of county).

Amended by L.1953, c. 37, p. 657, s. 79; L.1962, c. 116, s. 1, eff. July 17, 1962.



Section 40:37-97.1 - Continuation Of Incumbent Commissioners In Office

40:37-97.1. Continuation of incumbent commissioners in office
Members of any county park commission governed by sections 40:37-96 to 40:37-174 of the Revised Statutes in office on the effective date of this act shall continue as members of such commission for the terms for which they were appointed.

L.1962, c. 116, s. 4.



Section 40:37-98 - Commissioners; Terms; Vacancies

40:37-98. Commissioners; terms; vacancies
The commissioners first appointed in any county shall hold office for the term of 1, 2, 3, 4 and 5 years respectively, as indicated and fixed in their orders of appointment. Thereafter all commissioners shall hold office for the full term of 5 years and vacancies shall be filled by the board of chosen freeholders by appointment for the unexpired term only.

Amended by L.1953, c. 37, p. 657, s. 80; L.1962, c. 116, s. 2, eff. July 17, 1962.



Section 40:37-99 - Commission A Body Politic; Compensation And Expenses; Oaths

40:37-99. Commission a body politic; compensation and expenses; oaths
The persons so appointed when duly qualified, constituting the board of park commissioners, and their successors, shall be a body politic, with power to sue and be sued, use a common seal and make by-laws. The members of the commission shall serve without compensation but their necessary expenses shall be allowed and paid. No person employed by the commission shall be a member thereof.

Before entering upon the duties of his office, each of the members shall take and subscribe an oath that he will faithfully and impartially perform the duties of his office. Their oaths shall be filed in the office of the county clerk.



Section 40:37-100 - Powers Of Other Park Commissioners Cease On Appointment Of Commissioners

40:37-100. Powers of other park commissioners cease on appointment of commissioners
Upon the appointment of commissioners in any county under sections 40:37-96 to 40:37-174 of this title the commissioners appointed in any such county under section 40:37-21 of this title shall turn over to the board appointed under said sections 40:37-96 to 40:37-174 all their maps, plans and other property, and their powers shall terminate, except for the purpose of closing up their work.



Section 40:37-101 - Establishment And Location Of Parks; Acquisition Of Property; Rules And Regulations

40:37-101. Establishment and location of parks; acquisition of property; rules and regulations
The commission may acquire, maintain and make available to the inhabitants of the county wherein it is appointed, and to the public, parks and open spaces for public resort and recreation; may locate such public parks and places within the limits of the county; and for these purposes may take in fee or otherwise, by purchase, gift, devise or eminent domain, lands or any right or interest therein for public parks and open spaces within the county. Deeds of conveyance therefor shall be made to the commission by its corporate name, and it shall preserve, care for, lay out and improve any such parks and places, and make rules for the use and government of the same. The real estate so taken, and all buildings and improvements which may be placed thereon shall be exempt from all taxes, assessments and municipal liens.



Section 40:37-101.1 - Counties Over 200,000 Having Park Commission; Annual Appropriation For Maintenance Of Parks In Certain Cases; Limitation

40:37-101.1. Counties over 200,000 having park commission; annual appropriation for maintenance of parks in certain cases; limitation
In any county having a population of more than two hundred thousand and having a county park commission, the members of which shall be appointed, or shall have been appointed under the provisions of section 40:37-97 of the Revised Statutes; and having established a county park system and having acquired the funds for the establishment of such county park system by public bond issue approved by the voters of said county; and said park commission shall not have funds for the maintenance of said county park system and the voters of said county shall have rejected the adoption of sections 40:37-12, 40:37-13, 40:37-14 and 40:37-15 of the Revised Statutes; the board of chosen freeholders in said county, upon the written request of the county park commission, signed by its president, vice-president and secretary, for funds for the maintenance of said county park system, after a public hearing on said request, and after determining in their discretion that funds for the maintenance of said county park system are necessary, may hereafter annually appropriate funds for the maintenance of said county park system; provided, however, that the funds raised and appropriated shall not exceed one-half of one mill on the dollar on the assessed valuation on the total ratables and taxables in said county, the minimum authorized by section 40:37-14 of the Revised Statutes.

Amended by L.1953, c. 37, p. 657, s. 81, eff. March 19, 1953.



Section 40:37-101.2 - Manner Of Appropriating, Paying Over And Expending Funds

40:37-101.2. Manner of appropriating, paying over and expending funds
The funds so raised and appropriated shall be raised and appropriated in the same manner as the funds for any other department of government in said county and after the funds shall have been raised and appropriated, shall be paid over to and expended by the said park commission of said county for the maintenance of said county park system in the same manner as any other department of government of said county.

L.1939, c. 133, p. 455, s. 2.



Section 40:37-101.3 - Adoption Of Sections 40:37-12, 40:37-14 And 40:37-15 Not To Be Submitted Within Five Years After Rejection

40:37-101.3. Adoption of sections 40:37-12, 40:37-14 and 40:37-15 not to be submitted within five years after rejection
The question of the adoption or rejection of sections 40:37-12, 40:37-14 and 40:37-15 of the Revised Statutes shall not be submitted to the voters of any county within five years after the majority of the legal voters in any county shall have rejected the same.

L.1939, c. 133, p. 456, s. 3.



Section 40:37-101.4 - Additional Lands; Acquisition After Lands Valued At 35% Of Tax Ratables Have Been Acquired

40:37-101.4. Additional lands; acquisition after lands valued at 35% of tax ratables have been acquired
When any park commission established pursuant to the provisions of subdivision C of article five of chapter thirty-seven of Title 40 of the Revised Statutes (R.S. 40:37-96 et seq.) shall have acquired land in any municipality amounting in the aggregate to thirty-five per centum (35%) of the total area of such municipality, said park commissioners may acquire additional lands in such municipality only upon compliance with the provisions of this act.

L.1947, c. 382, p. 1216, s. 1. Amended by L.1948, c. 271, p. 1166, s. 2, eff. July 27, 1948.



Section 40:37-101.5 - Assessor's Certificate That Value Of Lands Acquired Exceeds 35% Value Of Ratables

40:37-101.5. Assessor's certificate that value of lands acquired exceeds 35% value of ratables
The assessor of any municipality, in which any such park commissioners shall have acquired lands exceeding in area thirty-five per centum (35%) of the total area of the municipality, shall file with the county board of taxation, in each year, with his assessment list, a certificate that the area of the land, acquired by such park commissioners in such municipality, exceeds in the aggregate thirty-five per centum (35%) of the total area of the municipality, briefly describing the same and stating the value of the lands acquired in excess of such percentage of the total area of the municipality, with any buildings and improvements thereon, at the time they, or the respective parcels thereof, were acquired.

L.1947, c. 382, p. 1216, s. 2. Amended by L.1948, c. 271, p. 1166, s. 3, eff. July 27, 1948.



Section 40:37-101.6 - Appropriation To Municipality In Lieu Of Taxes

40:37-101.6. Appropriation to municipality in lieu of taxes
The county board of taxation shall in each year calculate the sum of money in which the municipality would have derived during said year as tax revenue for local purposes from such lands, buildings and improvements in excess of said thirty-five per centum (35%) of the total area of the municipality, valued as aforesaid, if the same had not been so taken and were not exempt from taxation, as soon as practicable after the receipt of such certificate and shall forthwith certify such amount to the clerk of the municipality and to the park commission and an appropriation equal to said amount shall be included by the park commission in its budget submitted to the board of chosen freeholders, and by the board of chosen freeholders in its budget, for the following year and shall be payable to the municipality on or before the first day of July of that year and said amount shall be included by the municipality in its budget for said year as anticipated revenue and when paid to the municipality shall be used by the municipality for general municipal purposes.

L.1947, c. 382, p. 1217, s. 3. Amended by L.1948, c. 271, p. 1166, s. 4, eff. July 27, 1948.



Section 40:37-102 - Surveys And Maps Of Parks; Records

40:37-102. Surveys and maps of parks; records
Before proceeding to purchase or condemn real estate for a public park or place, the commission shall determine the location and quantity of the same to be included in any park or place, and cause a survey thereof to be made together with a map showing the real estate to be embraced therein. The map shall be kept by the commissioners in their office, and the boundary lines of every such park or place shall be recorded in a book to be kept by them for that purpose.

The commission shall not be obliged to disclose such locations, surveys or maps to public inspection until it has taken proceedings to condemn real estate or any right or interest therein necessary therefor.



Section 40:37-103 - Condemnation For Parks; Law Applicable

40:37-103. Condemnation for parks; law applicable
Whenever the commission shall have determined to take and acquire any real estate or any right or interest therein for any public park or place which it has located as provided in sections 40:37-96 to 40:37-174 of this title, and cannot acquire the same by agreement with the owner, by reason of disagreement as to price, the legal incapacity or absence of the owner, or his inability to convey valid title, or for any other reason, the compensation therefor shall be ascertained and paid in the manner directed in and by chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).



Section 40:37-104 - Construction Of Roadways; Acquisition Of Real Estate; Exemption From Taxation

40:37-104. Construction of roadways; acquisition of real estate; exemption from taxation
The commission may connect any road, park or public open space with any other park or public open space, and with any municipality in the county by a suitable roadway or boulevard, and for this purpose may exercise any of the rights and powers granted by sections 40:37-96 to 40:37-174 of this title in the manner herein prescribed.

The commission may acquire in its corporate name, for the benefit of the county, by purchase, gift, devise or eminent domain, any real estate or right or interest therein within the county, although the real estate so taken or any part thereof, be already a street or way, but the concurrence of the body having authority over highways shall be necessary to take or appropriate any portion of an existing street or road. The real estate so taken, and all buildings and improvements which may be placed thereon shall be exempt from all taxes, assessments and municipal liens.



Section 40:37-105 - Survey And Map Of Roadways And Boulevards; Records

40:37-105. Survey and map of roadways and boulevards; records
Before laying out and opening any roadway, parkway or boulevard, the commission shall cause a survey to be made and a map thereof to be filed in its office, showing the termini of each roadway, parkway or boulevard, including the courses and distances, the names of the several owners or reputed owners of real estate through which the same will pass, so far as the same can be ascertained, and the streets or roads which may be included therein.

The commission shall not be obliged to disclose such locations, surveys or maps to public inspection until it has taken proceedings to condemn real estate or any right or interest therein necessary therefor.



Section 40:37-106 - Construction And Improvement Of Roadways And Paths

40:37-106. Construction and improvement of roadways and paths
The commission may:

a. Construct and maintain along, across, upon and over any of the real estate acquired by it under sections 40:37-96 to 40:37-174 of this title, roadways, parkways or boulevards;

b. Grade and improve the same;

c. Regulate the width thereon of sidewalks, roadways, service ways, bridle paths, bicycle paths or roads;

d. Plant therein trees and shrubbery;

e. Construct such sidewalks, roadways, service ways, bridle paths, bicycle paths or roads and pave the same, or any part thereof, in such manner and of such material as it may deem advisable. The grading, construction and improvements may proceed simultaneously, or from time to time, and in and upon such parts or sections of the parkways or boulevards as may be determined by the commission from time to time.



Section 40:37-107 - Commission May Establish Grades; Pavement And Improvement Of Roadways

40:37-107. Commission may establish grades; pavement and improvement of roadways
The commission may not only lay out and open roadways, parkways and boulevards, connecting parks and open spaces as herein provided, but may also establish the grade of such highways, and change and alter the same, grade, curb, flag, pave and otherwise improve such parkways, roadways and boulevards, and regulate the use thereof.



Section 40:37-108 - Lines Of Frontage On New Parkways

40:37-108. Lines of frontage on new parkways
The commission may also determine, in the case of a new parkway or boulevard laid out and opened by it, the lines for the frontage of any and all buildings to be located on the real estate fronting thereon.



Section 40:37-109 - Condemnation For Roadways; Commissioners Appointed; Benefits Assessed

40:37-109. Condemnation for roadways; commissioners appointed; benefits assessed
Whenever the commission shall determine to open and lay out a boulevard, parkway or roadway, or make any improvement thereof which shall require the condemnation of real estate or any right or interest therein, it shall give notice by publication, at least ten days, in one or more of the newspapers circulating in the county wherein the real estate to be condemned is situate of its intention to apply to a judge of the Superior Court in that county for the appointment of three disinterested commissioners to:

a. Make an appraisement of the value of the real estate which in their judgment is necessary to be taken for the opening and laying out of any boulevards or roadways, or for the improvement thereof;

b. Ascertain, fix and determine the amount of the damages occasioned thereby;

c. Ascertain, fix and determine the amount of the special benefits which the laying out of the street or the improvement thereof will confer upon any owner of property benefited thereby.

Amended by L.1953, c. 37, p. 658, s. 82, eff. March 19, 1953.



Section 40:37-110 - Commissioners; Appointment; Duties; Oaths

40:37-110. Commissioners; appointment; duties; oaths
At the time and place specified in the notice provided for in section 40:37-109 of this Title the judge shall appoint three disinterested freeholders resident in the county to:

a. Make a just and true appraisement of the value of the real estate to be condemned and taken by the county park commission for the purposes specified in the notice;

b. Ascertain, fix and determine the amount of damages occasioned thereby;

c. Make a just and true estimate and appraisement of the special or peculiar benefits which the opening of any such boulevard, parkway or roadway, or the improvement thereof, may confer upon any owner of property benefited thereby, in proportion as nearly as may be to the benefit which each owner may be deemed to acquire. The commissioners so appointed shall forthwith take and subscribe an oath that they will faithfully and impartially perform their duties, and their oaths shall be filed in the office of the county clerk.

Amended by L.1953, c. 37, p. 658, s. 83, eff. March 19, 1953.



Section 40:37-111 - Hearing And Notice; View Premises; Report

40:37-111. Hearing and notice; view premises; report
The commissioners so appointed shall fix a time and place when they will hear the persons interested in the property to be taken, and in the benefits to be conferred by the proposed improvement, and shall give public notice of such time and place for at least ten days prior to the day of meeting in two or more of the newspapers published and circulating in the county.

After having viewed the premises and heard the parties interested, they shall proceed to estimate and fix the value of the real estate taken and the damages caused by such taking, and ascertain and determine the amount of special or peculiar benefits conferred upon the owners of property benefited, in proportion as nearly as may be to the benefits which each owner shall be deemed to acquire, and to make report of their assessments to the court. They may report the damages awarded and the benefits assessed in any case in the same report or separately as they may determine.



Section 40:37-112 - Court To Hear Objections To Report; Confirmation

40:37-112. Court to hear objections to report; confirmation
Upon receipt of any such report, signed by the commissioners, or any two of them, the court shall cause such notice to be given as it shall direct of the time and place of hearing any objections that may be made to the awards or assessments, and after hearing any matter which may be alleged against the same, shall, by rule or order, either confirm the report or refer it to the same commissioners for revision and correction. The commissioners shall return the same, when referred to them again, corrected and revised, or make a new report to the court without unnecessary delay, and the same, on being so returned, shall be confirmed or again referred by the court in the manner hereinbefore provided, and so from time to time until a report shall be made or returned, which the court shall confirm.

The report when so confirmed shall be final and conclusive, upon the county park commissioners and upon the owners of real estate or any right or interest therein affected thereby, and the court shall thereupon cause the report to be filed in the office of the county clerk, there to remain of record.



Section 40:37-113 - Rules Of Procedure

40:37-113. Rules of procedure
The Supreme Court may make such rules for the regulation of the practice and procedure under sections 40:37-96 to 40:37-174 of this Title as it shall deem appropriate.

Amended by L.1953, c. 37, p. 659, s. 84, eff. March 19, 1953.



Section 40:37-114 - Compensation Of Commissioners; Expenses; Inclusion In Cost Of Improvement

40:37-114. Compensation of commissioners; expenses; inclusion in cost of improvement
The court shall, upon application, by the county park commissioners or on its behalf, fix and determine the compensation to be paid the commissioners so appointed, and allow any other expense necessarily incurred in making any such assessment, all of which shall be paid by the county park commissioners. The cost and expense of making any assessment for benefits, including the fees of commissioners, may be included in making up the cost for the purpose of the assessment.



Section 40:37-115 - Benefits Assessed Deducted From Damages Awarded

40:37-115. Benefits assessed deducted from damages awarded
Whenever damages are awarded under the provisions of section 40:37-111 of this title to an owner of real estate, and benefits are assessed against the same owner, the county park commissioners may, when both the award of damages and the assessment of benefits have been finally confirmed, deduct the amount of the benefits assessed from the damages awarded, and set off the benefits against the damages by proper charges and credits, in order that only the excess of damages, if any, shall be paid, and only the excess of benefits, if any, collected.



Section 40:37-116 - Award Collected By Suit

40:37-116. Award collected by suit
Any person to whom an award shall be made may, subject to the deduction of benefits assessed, sue for and collect or obtain payment of the award after it shall have been confirmed in an action or by a proceeding in lieu of prerogative writ against the county park commission in the Superior Court or any court of competent jurisdiction, and a certified copy of the award so made shall be presumptive evidence of the claim.

Amended by L.1953, c. 37, p. 659, s. 85, eff. March 19, 1953.



Section 40:37-117 - Assessments A Lien; Collection; Action At Law

40:37-117. Assessments a lien; collection; action at law
The county park commissioners may collect the assessments for benefits either by a civil action in the name of the commission against the person from whom it is due, together with the costs of making the same and interest at the rate of six per centum (6%) per annum from the date of confirmation, or by a sale of the property benefited, or by both of these remedies, which are to be cumulative.

Every assessment shall be a first lien upon the property benefited as ascertained by the commissioners, to the amount of the assessment with the interest and costs from the date of the confirmation thereof.

Amended by L.1953, c. 37, p. 659, s. 86, eff. March 19, 1953.



Section 40:37-118 - Improvement Of Parkways And Boulevards Already Established; Assessments For Benefits; Appointment Of Commissioners

40:37-118. Improvement of parkways and boulevards already established; assessments for benefits; appointment of commissioners
Whenever the county park commission shall determine to make any improvement of any parkway, boulevard or part thereof, theretofore laid out or opened by it, which improvement may consist of grading, paving or surface construction, or of planting trees or shrubbery, or any one or more, or all of the items of construction or improvement which are or may be authorized by law, it may, in the manner provided by section 40:37-109 of this Title, apply to a judge of the Superior Court for the appointment of commissioners to ascertain, fix and determine the amount of special benefits which the improvement may confer upon any owner of property benefited thereby.

The commissioners shall be appointed and shall proceed to make their assessment for benefits in the manner provided by sections 40:37-109 to 40:37-114 of this Title, and all of the provisions of those sections, so far as they relate to assessments for benefits, shall apply to assessments for benefits in connection with the improvements authorized by this section.

Amended by L.1953, c. 37, p. 660, s. 87, eff. March 19, 1953.



Section 40:37-119 - Assessments A Lien Until Paid

40:37-119. Assessments a lien until paid
All assessments for benefits made under sections 40:37-96 to 40:37-174 of this title shall remain liens upon the real estate benefited, from the confirmation thereof until fully paid.



Section 40:37-120 - Sale Of Lands For Unpaid Assessments; Notice And Publication

40:37-120. Sale of lands for unpaid assessments; notice and publication
If any assessment shall remain in arrears for more than six months after confirmation, suit may be brought for its collection with interest and costs, and the commission may proceed to advertise the real estate upon which the assessment may be a lien to be sold at public auction at the courthouse of the county, on a day not less than two months distant, between two and five o'clock in the afternoon. Such advertisement shall be published at least once each week for a period of at least three weeks next preceding the sale, in two of the newspapers published and circulating in the county, and shall be the only notice required. It shall contain the names of the owners of real estate in default, if the same be known, and if not known, shall state the names of owners to be unknown, and shall give the amounts due from them respectively, with a short description of the real estate to be sold.



Section 40:37-121 - Sale For Term Of Years

40:37-121. Sale for term of years
At the sale, the real estate shall be publicly sold to the person who will take the same for the shortest period of time, not exceeding fifty years from the date of sale, and pay to the commission before the close of the sale the full amount due upon the unpaid assessments, with interest thereon from the time when the same was confirmed, at the rate of six per cent per annum, together with such sum as the commission may fix and determine to be a fair proportion of the expenses of advertising, conducting and making the sale. If the purchaser fails to make such payment, he shall forfeit all claim to the real estate, and the same shall be resold by the commission after advertisement in the manner provided in section 40:37-120 of this title.



Section 40:37-122 - Adjournment Of Sale; Notice

40:37-122. Adjournment of sale; notice
The commission may adjourn a sale from time to time by making proclamation thereof, and proceed therewith on the adjourned day.



Section 40:37-123 - Certificate Of Sale; Issuance; Assignability; Recording

40:37-123. Certificate of sale; issuance; assignability; recording
The commission shall make and deliver to a purchaser at such sale who shall have made payment, a certificate of sale, signed by its officers thereunto duly authorized, sealed with its seal, and acknowledged or proved according to law. The certificate shall set forth as concisely as possible, the facts of the assessment, advertisement and sale, together with a short description of the real estate sold, the amount actually paid therefor by the purchaser and the length of time for which he shall have purchased the same. Every such certificate shall, before its delivery, be recorded in one of the books to be kept by the commission for that purpose. It may be assigned by deed of assignment under seal duly acknowledged, and every such assignment may be recorded in the books of the commission upon the payment of a fee of one dollar.



Section 40:37-124 - Redemption Of Property Sold

40:37-124. Redemption of property sold
The owner of any real estate so sold, his legal representatives, or any mortgagee or judgment creditor, having a legal or equitable interest therein may, within the time prescribed by section 40:37-125 of this title, redeem the property from the lien so imposed by paying to the commission, for the benefit of the purchaser, his heirs or assigns, the amount originally paid by the purchaser plus any tax or assessment paid by him and of which he may have given written notice to the commission, together with interest on all such payments at the rate of ten per cent per annum.



Section 40:37-125 - Time For Redemption; Declaration Of Sale; Contents; Filing

40:37-125. Time for redemption; declaration of sale; contents; filing
If at the expiration of three years no such redemption as is provided for in section 40:37-124 of this title is made, the commission shall, upon the surrender of the certificate of sale, execute and deliver to the purchaser, his legal representatives or assigns, a declaration of sale executed in the same manner as the certificate of sale. The declaration shall be duly proved or acknowledged and shall state briefly the facts of the assessment, advertisement and sale, giving a short description of the real estate sold, and the term for which it was sold. The declaration of sale shall be recorded in the books of the commission and also in the record of deeds in the office of the proper recording officer of the county, upon the payment of a fee of one dollar in each case. Until the recording of the declaration the time for redeeming such real estate shall remain open, notwithstanding the expiration of the said term.



Section 40:37-126 - Effect Of Declaration Of Sale; Liability For Waste

40:37-126. Effect of declaration of sale; liability for waste
The declaration of sale shall be presumptive evidence in all courts and places that the sale and proceedings were regular and according to law, and the purchaser or his legal representatives shall, by virtue thereof, lawfully hold and enjoy such real estate, with the rents, issues and profits thereof, for his own proper use against the owner thereof, and all persons claiming under him, until the end of the term mentioned in the declaration. The purchaser so holding shall be liable for any injury or waste done or committed in the same manner and to the same extent as a tenant for years.



Section 40:37-127 - Redemption By Mortgagee; Notice To Mortgagee; Rights After Redemption

40:37-127. Redemption by mortgagee; notice to mortgagee; rights after redemption
No mortgagee whose mortgage shall have been recorded or registered before the sale shall be divested of his rights in and to the real estate unless, after written notice shall have been given to him by the purchaser for a period of six months, he shall neglect to redeem the real estate by paying the amount actually paid by the purchaser, including taxes and assessments subsequently made, together with interest at the rate of six per cent from the date of payment and all costs or charges which the purchaser may have been by law obliged to pay. Notice to every mortgagee who is a resident of the county shall be served personally. If he is not a resident it shall be addressed to him by mail at his place of residence as stated in the mortgage or any assignment thereof.

Any mortgagee who shall redeem the property as hereinbefore provided may collect the amount paid as a part of the debt due, and shall be entitled to receive and hold by assignment the declaration of sale, as evidence of such payment and as further security for the repayment of the sum so paid, with interest.



Section 40:37-128 - Unsold Land Struck Off To Commission

40:37-128. Unsold land struck off to commission
Real estate which is not bid off and sold when offered for sale or resale, according to the provisions of sections 40:37-96 to 40:37-174 of this title shall be struck off to the commission by its corporate name, for the longest term for which a sale is authorized to be made, and it may hold the property, and sell, assign and dispose thereof. The proceeds shall be devoted exclusively to the payment of bonds or obligations issued on the requisition of the park commission, for the purpose of providing a fund to meet the expenditures of the commission and to the payment of interest thereon. The commission shall, in relation to the real estate so struck off to it, have all the rights and privileges of a purchaser at such sale.



Section 40:37-129 - Freeholders To Borrow Money Upon Requisition Of Park Commission; Bonds; Limitation

40:37-129. Freeholders to borrow money upon requisition of park commission; bonds; limitation
To meet the expenses incurred under the provisions of sections 40:37-96 to 40:37-174 of this title in addition to the sum of money received from benefit assessments as herein provided and otherwise, the board of chosen freeholders of the county shall from time to time, on the requisition of the park commission, borrow money in the name and on the credit of the county, by issuing bonds of the county to a sum in the aggregate not exceeding two million five hundred thousand dollars.



Section 40:37-130 - Additional Bond Issues

40:37-130. Additional bond issues
The following supplements to the act entitled "An act to establish public parks in certain counties in this state and to regulate the same," approved March fifth, one thousand eight hundred and ninety-five, providing for additional bond issues and approved on the following dates, are hereby saved from repeal:

February 21, 1898. (L.1898, c. 8, p. 19; C.S. p. 4180, s.s. 97, 98.)

March 28, 1902. (L.1902, c. 53, p. 202; C.S. p. 4181, s.s. 99, 100.)

May 2, 1906. (L.1906, c. 181, p. 327; C.S. p. 4182, s. 101.)

April 13, 1907. (L.1907, c. 59, p. 110; C.S. p. 4182, s. 102.)

April 1, 1909. (L.1909, c. 42, p. 63; C.S. p. 4183, s. 103.)

April 19, 1909. (L.1909, c. 173, p. 265; C.S. p. 4183, s. 104.)

April 9, 1910. (L.1910, c. 166, p. 276; C.S. p. 4184, s. 105.)

March 27, 1913. (L.1913, c. 152, p. 239; 1924 Suppl. s. 165-105a.)

April 8, 1914. (L.1914, c. 140, p. 241; 1924 Suppl. s. 165-105b.)

April 8, 1914. (L.1914, c. 141, p. 242; 1924 Suppl. s.s. 165-105c, 165-105d.)

April 15, 1915. (L.1915, c. 329, p. 602; 1924 Suppl. s.s. 165-105e, 165-105f.)

March 26, 1917. (L.1917, c. 138, p. 299; 1924 Suppl. s.s. 165-105g, 165-105h.)

March 30, 1920. (L.1920, c. 59, p. 108; 1924 Suppl. s. 165-105i.)

March 18, 1921. (L.1921, c. 70, p. 112; 1924 Suppl. s. 165-105j.)

March 20, 1923. (L.1923, c. 128, p. 272; 1924 Suppl. s. 165-105k), which supplement was amended by L.1924, c. 55, p. 106.

March 6, 1924. (L.1924, c. 55, p. 106; 1924 Suppl. s. 165-105k.)

March 12, 1925. (L.1925, c. 63, p. 183.)

March 16, 1925. (L.1925, c. 165, p. 407.)

March 26, 1926. (L.1926, c. 199, p. 331.)

April 9, 1930. (L.1930, c. 79, p. 312.)

[These supplements authorized the issuance of bonds in addition to those theretofore authorized for the purposes of the original act.]



Section 40:37-130.1 - Additional Bond Issue For County Parks And Parkways; Total Amount; Disposition Of Proceeds

40:37-130.1. Additional bond issue for county parks and parkways; total amount; disposition of proceeds
To meet the further expenses to be incurred by counties of the first class or by counties of the second class having a population of not less than 500,000, under the provisions of sections 40:37-96 to 40:37-174 of the Revised Statutes, to which this act is a supplement, for the acquisition, development and improvement of parks and parkways in such counties, in which said sections of the Revised Statutes are, or shall hereafter be, operative, the board of chosen freeholders in any such county may, from time to time, in addition to any bonds theretofore authorized by law, on the request of the board of park commissioners in any such county, in the name and on the credit of the said county, borrow money by issuing the bonds of said county to a sum not exceeding in the aggregate $500,000.00 over and above the total amount theretofore authorized by law. Such bonds shall be issued in accordance with the provisions of the Local Bond Law being chapter 2 of Title 40A of the New Jersey Statutes. The proceeds of the sale of the said bonds after deducting expenses for negotiating the same and for engraving, and all other expenses connected with their issue and sale, shall be paid over to the said park commission.

L.1946, c. 267, p. 926, s. 1. Amended by L.1964, c. 283, s. 2, eff. Jan. 26, 1965.



Section 40:37-130.2 - Additional Bond Issue; Parks And Parkways

40:37-130.2. Additional bond issue; parks and parkways
To meet the further expenses to be incurred by counties of the first and second class, under the provisions of R.S. 40:37-96 to 40:37-174, to which this act is a supplement, for the acquisition, development and improvement of parks and parkways, in such counties in this State, in which said sections of the Revised Statutes are, or shall hereafter be, operative, the board of chosen freeholders in any such county may, from time to time, in addition to any bonds theretofore authorized by law, on the request of the board of park commissioners in any such county, in the name and on the credit of the said county, borrow money by issuing the bonds of said county to a sum not exceeding in the aggregate $5,000,000.00 over and above the total amount theretofore authorized by law. Such bonds shall be issued in accordance with the provisions of the local bond law being chapter 2 of Title 40A of the New Jersey Statutes (sections 40A:2-1 et seq.). The proceeds of the sale of the said bonds after deducting expenses for negotiating the same and for engraving, and all other expenses connected with their issue and sale, shall be paid over to the said park commission.

L.1972, c. 93, s. 1, eff. July 18, 1972.



Section 40:37-131 - Bond; Issuance; Law Applicable; How Paid

40:37-131. Bond; issuance; law applicable; how paid
Such bonds shall be issued in accordance with the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.). The interest and principal of all such bonds issued under the authority of sections 40:37-96 to 40:37-174 of this title shall be the debt or obligation of the county wherein they are issued, and the payment thereof shall be provided for by taxation in the same manner as other debts and obligations of the county.



Section 40:37-131.1 - Additional Bonds; Issuance; Maximum Amount; Proceeds

40:37-131.1. Additional bonds; issuance; maximum amount; proceeds
To meet the further expenses to be incurred by counties of the first class under the provisions of sections 40:37-96 to 40:37-174 of the Revised Statutes, to which this act is a supplement, for the acquisition, development and improvement of parks and parkways, in counties of the first class in this State, in which said sections of the Revised Statutes are, or shall hereafter be, operative, the board of chosen freeholders in any such county may, from time to time, in addition to any bonds theretofore authorized by law, on the request of the board of park commissioners in any such county, in the name and on the credit of the said county, borrow money by issuing the bonds of said county to a sum not exceeding in the aggregate $500,000.00 over and above the total amount theretofore authorized by law. Such bonds shall be issued in accordance with the provisions of chapter 2 of Title 40A of the New Jersey Statutes (sections 40A:2-1 et seq.). The proceeds of the sale of the said bonds after deducting expenses for negotiating the same and for engraving, and all other expenses connected with their issue and sale, shall be paid over to the said park commission.

L.1963, c. 115, s. 1, eff. June 25, 1963.



Section 40:37-131.2 - Additional Bonds; Issuance; Maximum Amount; Proceeds

40:37-131.2. Additional bonds; issuance; maximum amount; proceeds
To meet the further expenses to be incurred by counties of the first class under the provisions of sections 40:37-96 to 40:37-174 of the Revised Statutes, to which this act is a supplement, for the acquisition, development and improvement of parks and parkways, in counties of the first class in this State, in which said sections of the Revised Statutes are, or shall hereafter be, operative, the board of chosen freeholders in any such county may, from time to time, in addition to any bonds theretofore authorized by law, on the request of the board of park commissioners in any such county, in the name and on the credit of the said county, borrow money by issuing the bonds of said county to a sum not exceeding in the aggregate $1,500,000.00 over and above the total amount theretofore authorized by law. Such bonds shall be issued in accordance with the provisions of chapter 2 of Title 40A of the New Jersey Statutes (sections 40A:2-1 et seq.). The proceeds of the sale of the said bonds after deducting expenses for negotiating the same and for engraving, and all other expenses connected with their issue and sale, shall be paid over to the said park commission.

L.1969, c. 184, s. 1, eff. Nov. 5, 1969.



Section 40:37-132 - Amount Collected From Benefit Assessment Applied To Payment Of Bonds

40:37-132. Amount collected from benefit assessment applied to payment of bonds
Upon the receipt of moneys collected from benefit assessments the park commissioners shall turn over the sum so collected to the officer, board or body charged by law with the care, custody and control of the fund for the payment of the bonds issued for the improvement in connection with which the assessment was levied.



Section 40:37-132.1 - Moneys Received For Lands Transferred By Counties Of First Class For State Highway Purposes

40:37-132.1. Moneys received for lands transferred by counties of first class for state highway purposes
When, in any county of the first class in which there is a county park commission governed by and acting under the provisions of sections 40:37-96 to 40:37-174, inclusive, of the Revised Statutes, such park commission has heretofore transferred and conveyed or shall hereafter transfer and convey park lands or parkways to the State of New Jersey for State highway purposes, the moneys received in payment therefor shall be applied, in the manner determined by the board of chosen freeholders of such county, to the retirement of any outstanding and unpaid county bonds issued for the purpose of the acquisition and original improvement of such park lands or parkways so transferred or conveyed, and the balance of such moneys, if any, shall be set aside by said park commission as a capital improvement fund and, with the concurrence of the board of chosen freeholders, be used from time to time by said commission for the acquisition of additional lands for park or parkway purposes and the development and improvement of such lands or parkways or the public parks within the limits of the county.

L.1957, c. 228, p. 777, s. 1, eff. Jan. 14, 1958.



Section 40:37-132.2 - Moneys Received For Lands Transferred By Counties For State Highway Purposes; Release For Specific Purposes

40:37-132.2. Moneys received for lands transferred by counties for state highway purposes; release for specific purposes
When, in any county having a county park commission governed by the provisions of R.S. 40:37-96 to 40:37-174, inclusive, the park commission has heretofore transferred and conveyed or shall hereafter transfer and convey parklands or parkways to the State of New Jersey for State highway purposes, an amount not to exceed $50,000.00 of the moneys received in payment therefor may be released, annually, by the governing body of the county for expenditure by the county park commission for the operation and maintenance of its existing park or parkway lands. The balance of such moneys, if any, shall be applied, in the manner determined by the governing body of the county, to the retirement of any outstanding and unpaid county bonds issued for the purpose of the acquisition and original improvement of the parklands or parkways so transferred or conveyed to the State; and any remaining balance shall be set aside by said park commission as a capital improvement fund which, with the concurrence of the governing body of the county, may be used from time to time by the commission for the acquisition of additional lands for park or parkway purposes and the development and improvement of such lands or parkways or the public parks under the jurisdiction of the commission.

L.1980, c. 131, s. 1, eff. Oct. 20, 1980.



Section 40:37-133 - Lands Used Only For Park Purposes; Railroads Excluded; Exceptions

40:37-133. Lands used only for park purposes; railroads excluded; exceptions
All real estate taken or held under sections 40:37-96 to 40:37-174 of this title for the purpose of public parks shall be forever kept open and maintained as such, and no steam or other railroad shall be laid out on, or maintained or operated in or on any portion of the parks, open spaces, boulevards, parkways or roadways laid out and located under said sections 40:37-96 to 40:37-174, except at such places and in such manner as the commission shall in writing approve.



Section 40:37-134 - Rules And Regulations; Notice; Penalties; Disposition Of

40:37-134. Rules and regulations; notice; penalties; disposition of
The commission may make rules and regulations for the government and use of the parks, open spaces, boulevards, parkways and roadways, and enforce the same by fixing for the violation thereof penalties, not exceeding fifty dollars for each offense. All rules and regulations shall be plainly printed and posted within the parks and public places or on the boulevards and other highways. The commission may sue for and collect the penalty so fixed in an action at law in any court of competent jurisdiction. All fines and penalties recovered shall be used by the commission for the same purposes and in the same manner as its other funds.



Section 40:37-135 - Control Of Streets Or Parks Transferred To County Park Commission

40:37-135. Control of streets or parks transferred to county park commission
Any county board having control of any street, avenue or road within the county, and any municipality within the county or any board in such municipality having control of the streets or parks therein, may, with the consent of the park commission, transfer the care, custody and control of any park, public place or street under its care or control to the county park commission for the purposes of sections 40:37-96 to 40:37-174 of this title.



Section 40:37-136 - Return Of Control Of Street To Municipality; Consent Required

40:37-136. Return of control of street to municipality; consent required
Whenever a municipality has, prior to March nineteenth, one thousand nine hundred and twenty-three, transferred to the county park commission the care, custody and control of any street, avenue or road, the whole of which is not within the boundaries of that municipality, and which street, avenue or road is not within any park or reservation under the control of the park commission, and whenever the park commission shall determine that it is for the public interest that the care, custody and control of the street, avenue or road should be returned to the municipality, the county park commission may return to the municipality the care, custody and control of the street, avenue or road, if the municipality by ordinance or resolution, consents to its return.



Section 40:37-137 - Return Of Control Of Streets To County Or Municipality

40:37-137. Return of control of streets to county or municipality
When any county or municipal board having control of any street, avenue or road within the county has, prior to April twentieth, one thousand nine hundred and thirty-one, transferred to the park commission the care, custody and control of any such street, avenue or road, and the park commission shall by resolution determine that it is for the public interest that the care, custody and control of such street, avenue or road, or any portion thereof, should be transferred to the county or municipality, the park commission may transfer to such county or municipality the care, custody and control of such street, avenue or road, or any portion thereof, if the county or municipality, by ordinance or resolution, shall consent to the transfer and shall assume such care, custody and control by filing in the office of the county clerk a certified copy of the ordinance or resolution of the commission and of the governing body of the county or municipality.



Section 40:37-138 - Return Of Park Lands To City Of The First Class

40:37-138. Return of park lands to city of the first class
When any city of the first class has, prior to March twenty-ninth, one thousand nine hundred and twenty-seven, transferred to the county park commission the care, custody and control of any real estate within the boundaries of the city, and when the county park commission shall determine that it is for the public interest that the care, custody and control of that real estate should be returned to the city, the park commission may by resolution return to such city the care, custody and control of so much of that real estate as may be determined by the park commission to be unnecessary for park purposes, but the area of the real estate which may be returned shall not exceed five acres in extent. The transfer shall not be made unless the governing body of the city by resolution consents thereto.



Section 40:37-139 - Dedication Of Park Lands For Public Street In Certain Cases

40:37-139. Dedication of park lands for public street in certain cases
When, in any city of the first class, any real estate owned by or under the care, custody and control of the county park commission is included within or adjoins the location of an existing public road or street, the county park commission may dedicate so much of that real estate as it may determine to be for the public interest, to public use as a public road or street, by the adoption of an appropriate resolution, and by filing with the county clerk or register of deeds, as the case may be, a copy of the resolution and a map of so much of the real estate owned by, or under the care, custody and control of the county park commission, as may be necessary to show the part intended to be so dedicated. Such dedication shall not be made unless the governing body of the city in which the real estate is situate shall, by resolution, consent thereto.



Section 40:37-140 - Dedication Of Lands For Street Upon Request

40:37-140. Dedication of lands for street upon request
When the governing body of any county or municipality shall request the park commission to dedicate real estate owned by, or under the care, custody and control of such park commission, to public use as a public street, road or highway, for the purpose of locating, opening, laying out, widening, straightening, changing the course of, or extending, any public street, road or highway, the park commission, by the passage of an appropriate resolution, may dedicate to public use as a public street, road or highway so much of the real estate owned by it or under its care, custody and control as it may determine to be for the public interest, upon such terms and conditions as it may define. The county or municipality, by the passage of an appropriate resolution, may accept such dedication for the purposes hereinbefore provided.



Section 40:37-141 - Copy Of Resolution And A Map Filed

40:37-141. Copy of resolution and a map filed
A copy of the resolution of the park commission and of the resolution of the county or municipality, and a map of so much of the real estate owned by, or under the care, custody and control of the park commission as may be necessary to show the lands dedicated to public use for the purposes set forth in section 40:37-140 of this title shall be filed in the office of the county clerk, or register of deeds, as the case may be.



Section 40:37-142 - Conveyance Of Park Lands For School Purposes In Certain Cases

40:37-142. Conveyance of park lands for school purposes in certain cases
When land acquired prior to April twentieth, one thousand nine hundred and thirty-one, for a public park by the commission surrounds on three sides land of the board of education of any town in which the public park is situate in whole or in part, and upon which land of the board of education a public schoolhouse has been erected, and when, by appropriate resolution, upon the request of the board of education, the park commission shall declare that a public necessity exists for the transfer, for school purposes, of a portion of the park land, not exceeding one acre in area, to the board of education, of which necessity the park commission shall be the sole judge, then the park commission may sell and convey, for school purposes, for such consideration, if any, and upon such terms and conditions as it may determine, to the board of education, or transfer, for school purposes, to the board of education, the care, custody and control of a portion of the park land, not exceeding one acre in area, contiguous to the land of the board of education, and the board of education may, by the passage of an appropriate resolution, accept the land so conveyed, and the care, custody and control thereof.



Section 40:37-143 - Improvement And Care Of Connecting Parkways

40:37-143. Improvement and care of connecting parkways
When a portion of a contemplated parkway for the connection of two established parks or reservations is already a street, avenue or way, the care, custody and control of which has been transferred to a park commission, and a portion is not a street, avenue or way, the care, custody and control of which has been transferred to a park commission, the commission may, in laying out parkways and boulevards, pay for the construction and improvement of such parkways and boulevards, throughout their entire length, from any money which may be in its hands for the purpose of construction and improvement of parks and parkways without the necessity of assessing the cost of such construction and improvement upon the abutting property owners.



Section 40:37-144 - Contracts For Elimination Of Grade Crossings

40:37-144. Contracts for elimination of grade crossings
The commission may enter into contracts with any municipality within which are located lands of the commission, and with any railroad company whose road divides such lands, to permit and facilitate the construction and maintenance of other than grade crossings of park roads, parkways, public ways, streets, roads or avenues, or make more convenient the access to the park lands so divided by the right of way of the railroad company from one to the other, or otherwise to effectuate the purposes of sections 40:37-96 to 40:37-174 of this title.

In connection therewith the commission may contract with such municipality to vacate ways, streets, roads or avenues, or portions thereof, which border upon, are bounded by, or are included within lands of the commission and to locate, lay out, open, curb, gutter, pave, repave, construct sidewalks on, or alter the lines and change the grade of public ways, streets, roads or avenues in the lands of the commission, as and where and in such manner as may be determined by the terms of the contact. For these purposes the commission may dedicate, by resolution, such part of its lands as may be necessary, to public use as a public way, road, street or avenue.

The commission shall file with the county clerk, or register of deeds, as the case may be, a map of so much of the park or lands owned by it, and the environs as may be necessary to show the land intended to be dedicated for use as a public way, road, street or avenue.

The cost and expenses of any such changes and improvements shall be borne by the commission, municipality and railroad company in such shares or proportions as may be provided in the contract. Any such municipality is hereby authorized to enter into and perform any such contract.



Section 40:37-145 - Use Of Park Property For Sewers And Wells; Contracts

40:37-145. Use of park property for sewers and wells; contracts
The county park commission may contract with any county, municipality, joint outlet sewerage commission, district sewerage board or district water supply commission for the crossing, use and occupancy of any lands owned by, or under the care, custody and control of the county park commission, for the purpose of constructing, operating and maintaining drains, storm sewers, sanitary sewers, water mains and the necessary appurtenances, making of exploratory tests for underground waters, and the sinking, operating and maintenance of wells, and the withdrawal of water therefrom, outlets, culverts, basins, manholes and other equipment and construction in connection therewith, upon such terms, subject to such conditions and in such mode as the county park commission may deem proper or necessary for the preservation for park purposes of the lands of such county park commission, and as may be agreed upon between the contracting parties. The county park commission may contract with any municipality, for any of said purposes whether or not the municipality owns the water supply system or other utility involved.

Amended by L.1940, c. 50, p. 159, s. 1; L.1952, c. 89, p. 423, s. 1, eff. April 24, 1952.



Section 40:37-146 - Exchange Of Real Estate For Park Improvement

40:37-146. Exchange of real estate for park improvement
For the purpose of straightening or rendering symmetrical the boundary or boundaries of any park or parkway owned by, or under the care, custody or control of, or laid out by it, the county park commission may dispose of and convey such portion of any real estate acquired for park purposes, as in its judgment may not be required for park purposes, in exchange for other real estate contiguous thereto, in area equal to, or greater than, the real estate to be conveyed by it.



Section 40:37-146.1 - Sale Of Real Estate At Private Sale

40:37-146.1. Sale of real estate at private sale
Any real estate or part thereof heretofore or hereafter acquired by a county park commission governed by sections 40:37-96 to 40:37-174 of the Revised Statutes may be sold at private sale by such county park commission to the State of New Jersey, or to the county in which such real estate is situated, or to the municipality in which such real estate is situated, or to any public board, authority or agency of such municipality, provided the members of the park commission shall by resolution approve such sale as in public interest, and shall certify such resolution to the board of chosen freeholders.

L.1950, c. 241, p. 822, s. 1. Amended by L.1961, c. 108, p. 693, s. 1, eff. Oct. 17, 1961.



Section 40:37-146.2 - Sale Of Real Estate Separated By Highway Construction From Main Park; Option To Purchase By Political Entities

40:37-146.2. Sale of real estate separated by highway construction from main park; option to purchase by political entities
Whenever a tract of land not exceeding 2 acres and comprised within the established limits of any one county park under the supervision and control of a county park commission operating under sections 40:37-96 to 40:37-174, inclusive, of the Revised Statutes shall have been separated from the main body of such park as a result of the construction of a county or state highway, it shall be lawful for such county park commission upon its determination that such tract is no longer adaptable to park use by reason of such separation from the main body of the park, to sell the same by public sale to the highest bidder after public advertisement thereof in a newspaper circulating in the county, provided, however, that the State of New Jersey, the county in which such tract of land is situated, and the municipality in which such tract of land is situated shall be given the option of purchasing such tract of land for a sum equal to the highest bid, which option must be exercised in writing delivered to the county park commission within 20 days after the county park commission mails notice of the sale and amount of the highest bid to the aforesaid governmental entities. In the event that more than one governmental entity elects to exercise the option granted hereunder, the county park commission shall have the right to decide to which governmental entity the land shall be sold.

L.1971, c. 306, s. 1, eff. Sept. 2, 1971.



Section 40:37-146.3 - Leases Of Lands Or Concessions To Highest Responsible Bidder; Term; Conditions

40:37-146.3. Leases of lands or concessions to highest responsible bidder; term; conditions
a. Notwithstanding the provisions of any law to the contrary, a county park commission established pursuant to R.S. 40:37-96 et seq. may lease park lands or concessions therein to the highest responsible bidder for the purposes of providing services and facilities required for or incidental to the operation of public parks, playgrounds or recreation places; provided that:

(1) The governing body of the county shall approve the lease, by resolution or ordinance, as appropriate;

(2) Advertisement of the acceptance of bids for the lease is published in a newspaper of general circulation in the county not less than 10 days prior to the award of the lease; and

(3) The period of the lease shall not exceed five years. In awarding the lease, the county park commission may receive a lease price in excess of the amount of any necessarily related administrative expenses.

b. Notwithstanding the provisions of any law to the contrary, if the responsibilities of, and ownership and occupation of lands by, a county park commission established pursuant to R.S. 40:37-96 et seq. have been transferred to a division, department, agency or instrumentality of a county, the governing body of the county may, by ordinance or resolution, as appropriate, lease park lands or concessions therein to the highest responsible bidder for the purpose of providing services and facilities required for or incidental to the operation of public parks, playgrounds or recreation places; provided that:

(1) Advertisement of the acceptance of bids for the lease is published in a newspaper of general circulation in the county not less than 10 days prior to the award of the lease; and

(2) The period of the lease shall not exceed five years. In awarding the lease, the governing body of a county may receive a lease price in excess of the amount of any necessarily related administrative expenses.

c. Any such lease or concession which shall be conditioned upon the construction or provision of any building, structure or improvement by the lessee or concessionaire may, notwithstanding the provisions of subsection a. and b. above, be for such period of years as shall be agreed upon.

L.1984, c. 174, s. 1, eff. Oct. 31, 1984.



Section 40:37-147 - Use Of Parks For Games And Other Purposes

40:37-147. Use of parks for games and other purposes
It shall be lawful to be present at and take part in, in county parks owned, maintained and operated by counties under authority of sections 40:37-96 to 40:37-174 of this Title, on any day in the week, any law to the contrary notwithstanding, sports, plays, games, recreations, concerts and amusements, to the extent and in such manner as the county park commission having control of the parks, shall designate; and such commission may make all necessary rules and regulations controlling and governing said sports, plays, games, recreations, concerts and amusements, and prohibiting them in such parks or parts of parks in which said board of park commissioners may deem it unwise to permit the same.

Amended by L.1958, c. 30, p. 87, s. 1, eff. May 9, 1958.



Section 40:37-147.1 - Charges For Admission To Or Use Of Recreational Facilities

40:37-147.1. Charges for admission to or use of recreational facilities
Whenever any county park commission shall have constructed and maintained, or shall construct and maintain, an indoor or outdoor recreation center or centers and other special facilities for the use, recreation and entertainment of the public for sports, exhibitions, games, concerts, skating rinks, boating, tennis, golf, zoo, nature center and other recreational facilities, said commission, in order to provide the funds, in whole or in part, necessary to operate, maintain, improve and police the same, may establish charges and collect reasonable fees, rents or other charges for admission to, participation in, or use of said facilities and for any recreational privilege, entertainment or other activity.

L.1958, c. 30, p. 88, s. 2, eff. May 9, 1958.



Section 40:37-148 - Officers And Employees; Appointment And Compensation

40:37-148. Officers and employees; appointment and compensation
The commission shall annually choose from among its members a president, vice president and treasurer, and appoint a clerk or secretary and such other officers and employees as it may deem necessary. It may also determine the duties and compensation of its appointees and remove them at pleasure, and make all reasonable rules and regulations respecting the same.



Section 40:37-148.1 - Allocation Of Offices, Positions Or Employments To Classified Service Without Examination; Exceptions

40:37-148.1. Allocation of offices, positions or employments to classified service without examination; exceptions
All offices, positions or employments held with any county park commission in a county of the first class created or existing pursuant to sections 40:37-96 to 40:37-174 of the Revised Statutes, other than the office of secretary and the position of chief engineer, by persons employed by such park commission on January 16, 1957, and all such offices, positions or employments held with any county park commission in a county of the first class having a population of less than 700,000, other than the office of secretary and the position of chief engineer, by persons employed by such park commission on July 16, 1959, which can be allocated to the classified service in accordance with the provisions of Title 11 of the Revised Statutes, shall be so allocated under appropriate titles by the Civil Service Commission and such persons shall be recorded, without examination, as having been permanently appointed thereto as of the dates of their respective original appointments by the park commission under said titles and shall thereafter be under and subject to all provisions of Title 11 relating to the classified service of the civil service.

L.1957, c. 98, p. 193, s. 1. Amended by L.1963, c. 110, s. 1, eff. June 13, 1963.



Section 40:37-148.2 - Passaic County; Tenure Of Employees

40:37-148.2. Passaic county; tenure of employees
Any full-time employee appointed to office, position or employment, pursuant to the provisions of R.S. 40:37-148, by a county park commission in any county of the second class having a population of more than 460,000 and less that 525,000 according to the 1970 Federal census shall secure tenure of office after serving three successive 1-year appointments. Such employee shall hold and continue to hold said office, position or employment during good behavior and shall not be removed therefrom except for good cause, upon written charges and after a public, fair and impartial hearing before the commission.

L.1977, c. 262, s. 1, eff. Oct. 18, 1977.



Section 40:37-151 - Office; Records; Open To Public Inspection

40:37-151. Office; records; open to public inspection
The commission shall have a suitable office where its maps, plans, documents, records and accounts shall be kept, open to public inspection at such times and under such reasonable regulations as the commission may determine.



Section 40:37-152 - Rules And Regulations; Penalties For Violations

40:37-152. Rules and regulations; penalties for violations
The commission may:

a. Make, alter, amend and repeal rules and regulations for the protection, regulation and control of the parks and parkways, and the roads, driveways, sidewalks, paths, lakes, pools, ponds, fountains, trees, flowers, shrubs, statuary, buildings, tools, implements and other things contained therein;

b. Make rules and regulations governing, controlling, regulating and limiting the speed of motor vehicles upon the parkways under its control and the driveways within the parks and reservations under its control;

c. Make rules excluding motor vehicles from such driveways within parks and reservations as it shall determine and designate by appropriate signs erected at or near the entrance to such driveways;

d. Limit and prevent the driving or travel upon the parkways under its control and upon the driveways within the parks and reservations of loaded or heavy trucks, wagons or carts, or public omnibuses, express wagons, carts or other vehicles carrying or ordinarily used to carry merchandise, goods, tools or rubbish, however propelled;

e. Fix the amount of fines and penalties for the violation of these rules and regulations. Such rules and regulations shall take effect ten days after their passage by the commission, and after their publication once a week for four weeks in at least five newspapers circulating in the county.



Section 40:37-153 - Enforcement Of Rules And Regulations; Jurisdiction

40:37-153. Enforcement of rules and regulations; jurisdiction
40:37-153. The rules and regulations provided for in section 40:37-152 of this Title shall be enforced in the same manner as municipal ordinances, in a municipal court of any municipality in the county. On the conviction of the offender, in default of the payment of the penalty imposed, the court may commit him to the county jail for a term not exceeding ten days.

Amended 1953,c.37,s.88; 1991,c.91,s.381.



Section 40:37-154 - Park Police; Establishment; Rules And Regulations

40:37-154. Park police; establishment; rules and regulations
The commission may appoint and establish a constabulary to preserve order in the parks and parkways under its control, and to secure the enforcement of the rules and regulations passed and enacted by it, and may organize the constabulary into a police system to be known as "the park police of the county of " .

The police system shall consist of a chief and such subordinate officers as may be deemed necessary and proper for the enforcement of the rules and regulations of the commission within the parks and parkways, and the proper protection of public property therein.

The commission may establish proper rules and regulations for the appointment, control and management of the members of the constabulary, and for the securing of proper discipline and efficiency among the members thereof.



Section 40:37-154.1 - Vacancies In Park Police System Caused By Entry Into Armed Forces During War; Substitutes

40:37-154.1. Vacancies in park police system caused by entry into armed forces during war; substitutes
Whenever one or more vacancies occur in the park police system established by the park commission of any county having a population of more than 200,000 inhabitants now governed by the provisions of sections 40:37-96 to 40:37-174 of Title 40 of the Revised Statutes, and such vacancies occur by reason of the entry of one or more policemen into the military or naval service of the United States during the present war, the county park commission may appoint temporarily one or more substitutes on full or part time to perform the duties of such policemen during his or their absence; provided, however, the employment of such person or persons shall continue only during the present state of war, unless such employment be sooner terminated by the appointing authority, and such appointees shall not be regular members of the park police system and neither they nor their dependents shall be members of or entitled to any benefits from either the park police pension or retirement fund managed and controlled by the park commission or any pension fund existing in the county in which they are appointed; provided further, however, that the provisions of this act shall not apply to any regular appointment made by the appointing authority to fill a vacancy not caused by the entry of a member of the department into the armed forces.

L.1943, c. 55, p. 251, s. 1, eff. March 27, 1943.



Section 40:37-155 - Powers Of Park Police.

40:37-155 Powers of park police.

40:37-155. The members and officers of the park police may arrest on view and without warrant, and take before a court having local criminal jurisdictions of the municipality in which the arrest is made, or of a neighboring municipality, any person found violating the rules and regulations enacted by the commission for the protection, preservation, regulation and control of the parks and parkways, and all property and other things therein. Such members and officers while on or off duty anywhere within the territorial limits of the State, shall have the same powers for the enforcement of the laws of this State and the apprehension of violators thereof as are conferred by law upon police officers or constables.

Amended 1953, c.37, s.89; 1969, c.165; 1997, c.308, s.2.



Section 40:37-156 - Park Police; Removal; Trial; Proceedings

40:37-156. Park police; removal; trial; proceedings
40:37-156. No member or officer of the police force or police department shall be removed except after trial and conviction by the park commission, or a member or members thereof, of the violation of proper rules and regulations for the appointment, control and management of members of such force or department and for the securing of proper discipline and efficiency among the members thereof.

The park commission, or the member or members thereof before whom such trial is to be had, shall have and are hereby given the power to issue writs of subpoena under the seal of the park commission and signed by the secretary or by one of the members of the park commission, to compel the attendance of witnesses in this State and the production of papers in support of the charges. Upon the request of the person to be tried, like writs of subpoena shall be issued in his behalf. The fees for witnesses for attendance and travel shall be the same as allowed witnesses before the Superior Court.

Every person, who neglects or refuses to obey the command of such writ and who shall have been paid the proper witness fees, shall be liable to a penalty of fifty dollars ($50.00), to be sued for in the name of the park commission in any court of competent jurisdiction and the penalty, when collected, shall be paid into the maintenance fund of the park commission.

Amended 1946,c.27; 1991,c.91,s.383.



Section 40:37-156A - Review Of Conviction

40:37-156a. Review of conviction
40:37-156a. Any member or officer of any such police force or police department not operating under the provisions of subtitle three of Title 11 of the Revised Statutes who has been convicted of any violation of any of the rules or regulations of such department by the official or board empowered to try members of such police department may obtain a review of such conviction in the Superior Court. Such review shall be obtained by giving written notice of an application for review to the officer or board convicting the member of such department within ten days after notice of such conviction is given to the member convicted. The officer or board making such conviction shall send to the court a copy of the record of such conviction, including the rule or regulation violated and the charge or charges upon which the applicant was tried. Such court shall retry such charge or charges de novo and either affirm or reverse such conviction. The court may order or adjudge that the applicant be returned to any office or position from which he may have been removed under such conviction and that he be restored to all things he may have lost thereby, and may make such other order or judgment as it shall deem proper under the circumstances.

Amended 1953,c.37,s.90; 1991,c.91,s.383.



Section 40:37-157 - Park Police Pension Fund; Establishment

40:37-157. Park police pension fund; establishment
In all counties governed by sections 40:37-96 to 40:37-174 of this title, there may be established a park police pension or retirement fund, which shall be constituted, managed and distributed as hereinafter in sections 40:37-158 to 40:37-168 of this title provided.



Section 40:37-158 - Control Of Fund; Bond Of Treasurer; Investments

40:37-158. Control of fund; bond of treasurer; investments
The park police pension fund in each county shall be managed and controlled by the park commission of that county. The secretary of the commission shall be treasurer, ex officio, of the fund, and all moneys of the fund shall be received and disbursed by him, and shall be deposited in such bank or banks of deposit as the commission shall designate. The treasurer shall give bond in such sum as the commission shall determine, with sufficient sureties to be approved by it, for the faithful performance of his duties. If the surety is a corporation, the premiums shall be paid by the commission from the funds under its control. The commission shall invest and keep invested the moneys of the fund, so far as the same can be done, in securities authorized by law for the investment of trust funds.



Section 40:37-159 - Source Of Pension Fund; Assessment Of Members Of Force

40:37-159. Source of pension fund; assessment of members of force
The commission shall monthly pay to the treasurer of the fund all moneys collected in payment of fines imposed upon members of the police force, who are members of said fund, and all moneys deducted or withheld from the pay of members of the police force, who are members of said fund, by reason of absence from duty from any cause. These moneys shall constitute part of the police pension or retirement fund. There shall be added to the fund any moneys from time to time donated to the purpose, and all moneys derived from the sale of unclaimed goods or property coming into the possession of the park police.

There shall also be added the moneys collected by subscription or assessment from or upon the members of the park police force or department, which subscription or assessment shall be 5% per annum of the annual salary of every member of the force or department, who is a member of said fund, in order to entitle him to the benefits of the pension or retirement fund as hereinafter provided. The assessments shall be collected from each periodic payment of the salary of each such member of the force.

Amended by L.1951, c. 324, p. 1159, s. 2; L.1955, c. 195, p. 770, s. 1, eff. Aug. 4, 1955.



Section 40:37-160 - Additional Annual Payment To Fund

40:37-160. Additional annual payment to fund
On January 1 each year there shall also be added to the fund such sum as the commission shall determine, on the basis of actuarial surveys made as of January 1, 1956, and of every third year thereafter, will be sufficient, if added annually, for a period of 30 years from January 1, 1956, to the contributions and assessments of the members of the fund and to all other sums included in and payable to the fund, to liquidate the liabilities of the fund, which sum so determined upon shall annually be certified by the commission to the board of chosen freeholders of the county and shall be appropriated and made available by said board to the commission and which sums shall be held and applied by the commission for the purposes aforesaid.

Amended by L.1951, c. 324, p. 1160, s. 3; L.1955, c. 195, p. 770, s. 2, eff. Aug. 4, 1955.



Section 40:37-161 - Return Of Assessments In Certain Cases; Widow's Pension

40:37-161. Return of assessments in certain cases; widow's pension
If any member of the police force, who is a member of said fund, in good standing shall voluntarily retire therefrom and his resignation be accepted, the commission shall return to him all the assessments which he has paid into the fund; and in case of the death of any such member of the police force, while in the employ of the commission, whose death did not occur in the performance of duty and who at his death was not receiving a pension as provided for in sections 40:37-157 to 40:37-168 of this Title, the commission shall return to his legal representatives all the assessments by him paid into the fund if he left no widow or minor child or children surviving him, but if he left a widow surviving him the park commission shall pay the widow of any such member, an annual pension equal to 1/2 of the average annual salary being paid such member for the last 3 years of his employment prior to the time of his death, under the same terms and conditions as prescribed for widows of members of the police force or department retired and pensioned as provided in section 40:37-165 of this Title.

Amended by L.1951, c. 324, p. 1160, s. 4; L.1955, c. 195, p. 771, s. 3, eff. Aug. 4, 1955; L.1971, c. 388, s. 1, eff. Jan. 7, 1972.



Section 40:37-162 - Beneficiaries; Amount Of Pension

40:37-162. Beneficiaries; amount of pension
Each of the persons hereinafter specified shall be entitled to receive a pension for life from the fund established under section 40:37-157 of this Title, equal to 1/2 of his average salary for the last 3 years of his employment.

Amended by L.1955, c. 195, p. 771, s. 4, eff. Aug. 4, 1955.



Section 40:37-163 - Persons Entitled To Pension; Permanent Disability; Amount

40:37-163. Persons entitled to pension; permanent disability; amount
Every member of the county park police force or department having paid into the fund the full amount of the annual assessments or contributions required of him and who shall have received permanent disability from injury or sickness incurred while in actual service, so as to incapacitate him from duty, shall upon the certificate of the police surgeon or other physician, or of a board of physicians designated by a board consisting of two members of the commission, two members of the police force and a fifth member to be chosen by the four other members, be so pensioned and retired if said injury was incurred in the performance of duty, and shall be paid an annual pension equal to 2/3 of his average annual salary for the last 3 years of his employment, but if said injury shall have been incurred while in service but not in the performance of duty and said member has served for 25 years or more in the police force or department, he shall be paid an annual pension equal to 1/2 of his average annual salary for the last 3 years of his employment.

Amended by L.1955, c. 195, p. 772, s. 5, eff. Aug. 4, 1955; L.1971, c. 389, s. 1, eff. Jan. 7, 1972.



Section 40:37-164 - Persons Entitled To Pension; Age And Years Of Service

40:37-164. Persons entitled to pension; age and years of service
Every member of the county park police force or department having paid into the fund the full amount of the annual assessments or contributions required of him and who shall have attained the age of 60 years and have served in all for a period of 20 years in the police force or department, such service not being required to be continuous, may, by the vote of the commission, be so pensioned and retired, and shall, upon reaching the age of 60 years, and having served for any period of 20 years, on application be so pensioned and retired.

Amended by L.1955, c. 195, p. 772, s. 6, eff. Aug. 4, 1955.



Section 40:37-165 - Widow's Pension

40:37-165. Widow's pension
The widow of every member of the county police force or department having paid into the fund the full amount of the annual assessments or contributions required of him and who shall have lost his life in the performance of duty, and the widow of every member of the police force or department retired and pensioned as provided in section 40:37-164 of this Title, shall, if she was married to her deceased husband before his retirement and before he arrived at the age of 50 years, and so long as she remains unmarried, receive a pension equivalent to 1/2 of the pay of her deceased husband at the time of his death in the performance of duty, or his retirement, annually, for the use of herself and any of the children of her deceased husband, who may be under 18 years of age.

Amended by L.1955, c. 195, p. 773, s. 7, eff. Aug. 4, 1955.



Section 40:37-166 - Pension Of Children

40:37-166. Pension of children
At the death of the widow unmarried, or in case such deceased member leaves no widow then at his death, his minor children who shall not have attained the age of 18 years, shall receive such pension in equal shares, until they respectively attain such age, to be paid to their guardian; but no child shall receive more than $40.00 monthly.

Amended by L.1955, c. 195, p. 773, s. 8, eff. Aug. 4, 1955.



Section 40:37-167 - Pension To Parents

40:37-167. Pension to parents
In case such deceased member leave no widow and no children under the age of 18 years him surviving, the pension shall be paid to his dependent parent or parents.

Amended by L.1955, c. 195, p. 773, s. 9, eff. Aug. 4, 1955.



Section 40:37-168 - Pensions Paid Monthly; Rules And Regulations

40:37-168. Pensions paid monthly; rules and regulations
The pensions hereby authorized shall be paid monthly by the treasurer. The commission in each county shall regulate the pensions and other matters hereinbefore provided for, and make all rules and regulations necessary therefor, not inconsistent with sections 40:37-157 to 40:37-167 of this title.



Section 40:37-168.1 - Group Insurance; Deductions From Salaries

40:37-168.1. Group insurance; deductions from salaries
Whenever the employees of any county park commission governed by and acting under the provisions of sections 40:37-96 to 40:37-174 of the Revised Statutes have formed or may hereafter form themselves into groups for the purpose of obtaining the advantages of the group plan of life insurance in any one of the plans now in vogue, or any plan which may hereafter be inaugurated, it shall be lawful for the commission, when written petitions and authorizations signed by the employees as individuals are filed with the secretary or other duly designated officer of the commission, to authorize by resolution the deductions from salaries specified in the said written petitions and authorizations and the payment of them to the designated fiscal agent.

L.1945, c. 241, p. 764, s. 1, eff. April 25, 1945.



Section 40:37-168.2 - Group Insurance; Payment Of Part Of Premiums By Commission

40:37-168.2. Group insurance; payment of part of premiums by commission
Whenever a group has been or may hereafter be established in accordance with the provisions heretofore set forth, it shall be lawful for the commission, except in counties where a county employees' pension fund operates under the provisions of chapter one hundred sixty, laws of one thousand nine hundred and forty-three (R.S. s. 43:10-18.1 et seq.), and the amendments and supplements thereto, to pay as additional compensation to the individual members of the said group or groups a part of the premium on the said group policy or policies; provided, however, that the portion of the premium thus paid by the commission does not exceed twenty-five per centum (25%); and further provided, that nothing in this act contained shall be construed as compelling the commission to pay any portion of the premium on the said group policy or policies.

L.1945, c. 241, p. 764, s. 2, eff. April 25, 1945.



Section 40:37-168.3 - Exclusion Of New Members From Park Police Pension Or Retirement Fund By Resolution

40:37-168.3. Exclusion of new members from park police pension or retirement fund by resolution
In any county in which a park police pension or retirement fund shall have been established, pursuant to the provisions of section 40:37-157 of the Revised Statutes, the park commission may, by resolution, provide that no new members shall be admitted to said fund after a date specified in the resolution and thereafter no members shall be admitted thereto.

L.1951, c. 324, p. 1159, s. 1.



Section 40:37-169 - Referendum; Submission At General Election; Notice

40:37-169. Referendum; submission at general election; notice
The question of the adoption of sections 40:37-96 to 40:37-174 of this title shall be submitted to the voters of any county having the necessary population at the next general election. The county clerk shall, at least ten days before the election, give public notice by publication in two or more newspapers published and circulating in the county, that the submission will be made at the ensuing election. The notice shall state briefly the question to be submitted.



Section 40:37-170 - Ballot; Form And Content

40:37-170. Ballot; form and content
The county clerk shall print the question upon the sample and official ballots for the general election in substantially the following form:

"To vote upon the public question printed below if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the county of ....... establish a county

[ ] YES park commission pursuant to sections 40:37-96

to 40:37-174 of the title Municipalities and

[ ] NO Counties of the Revised Statutes?"



Section 40:37-171 - Results Returned And Certified; Record Of

40:37-171. Results returned and certified; record of
The votes cast for or against the adoption of sections 40:37-96 to 40:37-174 of this title shall be counted, returned, certified and canvassed in the manner provided by the laws relating to elections, and the county clerk shall file a tabulated statement of the number of votes so cast together with his certificate thereon, in his office, there to remain of record.



Section 40:37-172 - Vote Required For Adoption

40:37-172. Vote required for adoption
All ballots so cast for or against the question shall be counted and the result thereof returned by the election officers, and the acceptance or rejection thereof shall be determined by the result thereof. If upon the canvass of all the votes cast for or against the question, it shall appear that a majority of them were in favor thereof, the provisions of sections 40:37-96 to 40:37-174 of this title shall become operative in that county.



Section 40:37-173 - Delivery Of Copy Of Statement And Certificate To Board Of Freeholders; Appointment Of Commissioners

40:37-173. Delivery of copy of statement and certificate to board of freeholders; appointment of commissioners
If the provisions of sections 40:37-96 to 40:37-174 of this Title shall have been adopted at such election the county clerk shall within 5 days after the filing of his tabulated statement and certificate, deliver a certified copy thereof to the clerk of the board of chosen freeholders of such county, who shall report the receipt of said statement and certificate to the board at its next meeting, and within 10 days thereafter the board shall appoint the park commissioners herein provided for.

Amended by L.1953, c. 37, p. 662, s. 91; L.1962, c. 116, s. 3, eff. July 17, 1962.



Section 40:37-174 - Election Expenses; Payment By County

40:37-174. Election expenses; payment by county
All expenses incident to the election, properly certified by the county judge or if there are two or more county judges by all or a majority of them, of the county shall be paid by the county wherein the election is held in the same manner as other election expenses therein are paid.

Amended by L.1953, c. 37, p. 662, s. 92, eff. March 19, 1953.



Section 40:37-195 - Counties Governed Hereby; Referendum; Exception

40:37-195. Counties governed hereby; referendum; exception
The provisions of sections 40:37-195 to 40:37-247 of this title shall apply to counties having a population of less than two hundred thousand and more than one hundred seventy-five thousand inhabitants, but shall remain inoperative in any such county until submitted to and approved by the voters thereof in the manner hereinafter in sections 40:37-242 to 40:37-245 of this title provided.

This section shall not require the submission of the question of the adoption of said sections 40:37-195 to 40:37-247 in counties which have heretofore adopted the provisions of an act entitled "An act to establish public parks in certain counties in this state and to regulate the same," passed April first, one thousand nine hundred and twenty-six. Such counties shall be governed by the provisions of said sections 40:37-195 to 40:37-247.



Section 40:37-196 - Commissioners; Appointment, Number And Qualifications

40:37-196. Commissioners; appointment, number and qualifications
In any county containing a population of less than two hundred thousand and more than one hundred seventy-five thousand inhabitants, which is governed by sections 40:37-195 to 40:37-247 of this title, the board of chosen freeholders shall appoint seven persons, not more than four of whom shall be of the same political party, to be known as "the county park commission" (inserting name of county).



Section 40:37-197 - Commissioners; Terms; Vacancies

40:37-197. Commissioners; terms; vacancies
Of the commissioners first appointed one shall hold office for one year, one for two years, one for three years, two for four years and two for five years. The term of office of each commissioner first appointed shall be fixed by his order or certificate of appointment. Thereafter all commissioners shall hold office for the full term of five years and vacancies shall be filled by the board of chosen freeholders by appointment for the unexpired term only.



Section 40:37-198 - Commission A Body Politic; Compensation And Expenses; Oaths

40:37-198. Commission a body politic; compensation and expenses; oaths
The persons so appointed when duly qualified, constituting the board of park commissioners, and their successors, shall be a body politic, with power to sue and be sued, use a common seal and make by-laws. The members of the commission shall serve without compensation but their necessary expenses shall be allowed and paid. No person employed by the commission shall be a member thereof.

Before entering upon the duties of his office, each commissioner shall take and subscribe an oath that he will faithfully and impartially perform the duties of his office. Their oaths shall be filed in the office of the county clerk.



Section 40:37-199 - Officers And Employees; Appointment And Compensation

40:37-199. Officers and employees; appointment and compensation
The commission shall annually choose from among its members a president, vice president and treasurer, and appoint a clerk or secretary and such other officers and employees as it may deem necessary. It may also determine the duties and compensation of its appointees and remove them at pleasure, and make all reasonable rules and regulations respecting the same.



Section 40:37-200 - Office; Records; Open To Public Inspection

40:37-200. Office; records; open to public inspection
The commission shall have a suitable office where its maps, plans, documents, records and accounts shall be kept, open to public inspection under reasonable regulations.



Section 40:37-201 - Rules And Regulations; Penalties For Violations

40:37-201. Rules and regulations; penalties for violations
The commission may make, alter, amend and repeal rules and regulations for the protection, regulation and control of the parks and parkways and the roads, driveways, sidewalks, paths, lakes, pools, ponds, fountains, trees, flowers, shrubs, statuary, buildings, tools, implements and other things contained therein, and prescribe and fix the amount of fines and penalties for the violation of such rules and regulations. Such rules and regulations shall take effect ten days after their passage by the commission, and after their publication once a week for four weeks in at least five newspapers circulating in the county.



Section 40:37-201.1 - Powers Of Commission As To Use And Enjoyment Of Parks; Franchises; Use Of Proceeds From Operation

40:37-201.1. Powers of commission as to use and enjoyment of parks; franchises; use of proceeds from operation
The commission may provide and operate, or arrange for the operation of, such facilities for the use and enjoyment of its parks by the public as it may deem to be necessary and expedient. It may also provide, at its discretion, by a proper rule or regulation, for the terms upon which and the manner in which all of such facilities may be used; but nothing herein contained shall be deemed to authorize the commission to issue or consent to licenses, privileges or franchises to individuals or corporations for the operation for private profit of any facility, utility or devise within the park, except upon terms which will provide for limiting the operation of such license, privilege or franchise to a period not exceeding twenty years in any event. No franchise shall be awarded except after advertisement published at least once, ten days prior to the date fixed for receiving bids, in a newspaper circulating in the county, designating the time and place of the meeting at which the bids will be received; and no franchise shall be awarded except to the responsible person or persons who will, in open competition, offer to pay to the commission the highest return for such franchise; and no license or privilege shall be let or awarded except upon terms reserving to the commission the power to revoke the same for cause.

The commission may provide for the pleasurable use, subject to rules and regulations, of its parks or any portion or portions thereof for general park purposes, and also by campers, camping parties, vacation outings of societies organized and operated not for pecuniary profit and by vacationists in general, upon such terms as the commission shall fix and either with or without financial compensation to the commission as it shall deem proper.

The commission shall always have power, at any time, to close the grounds or any part thereof and the buildings thereon and the privileges thereof to the public or to any individual or individuals or to any group of individuals, party or society and, without legal procedure, to evict and remove such persons and their belongings from the buildings and grounds of its parks or portions thereof when, by the determination of the commission, it is to the interest of the county or of the public or of the park so to do. All proceeds derived from the operation of such facilities or from any of the operations of the commission shall be used by such commission for the development and management of its parks, any general or special law to the contrary notwithstanding.

L.1939, c. 360, p. 868, s. 1, eff. Oct. 9, 1939.



Section 40:37-202 - Park Police; Establishment; Rules And Regulations

40:37-202. Park police; establishment; rules and regulations
The commission may appoint and establish a constabulary to preserve order in the parks and parkways under its control, and to secure the enforcement of the rules and regulations passed and enacted by it, and may organize the constabulary into a police system to be known as "the park police of the county of " .

The police system shall consist of a chief and such subordinate officers as may be deemed necessary and proper for the enforcement of the rules and regulations of the commission within the parks and parkways, and the proper protection of public property therein.

The commission may establish proper rules and regulations for the appointment, control and management of the members of the constabulary, and for the securing of proper discipline and efficiency among the members thereof.



Section 40:37-202.1 - Referendum To Determine Hours Or Salaries Of County Park Police

40:37-202.1. Referendum to determine hours or salaries of county park police
Whenever there shall be submitted to the board of chosen freeholders of any county having park police appointed pursuant to the provisions of subdivision E of article five of chapter thirty-seven of Title 40 of the Revised Statutes, a petition signed by three per centum (3%) of the legal voters of the county requesting that there shall be submitted to the legal voters of the county the question of fixing the hours of duty or the salary or salaries of any officer or officers or of the members of any park police, according to the hours or the amount or amounts stated in the petition, the board of chosen freeholders shall cause the question or questions to be submitted to the legal voters of the county at the next general election therein occurring more than forty-five days after the receipt of the petition by the governing body.

L.1951, c. 209, p. 753, s. 1, eff. June 13, 1951.



Section 40:37-203 - Powers Of Park Police.

40:37-203 Powers of park police.

40:37-203. The members and officers of the park police may arrest on view and without warrant, and conduct before the nearest police magistrate of the municipality in which the arrest is made, or a police magistrate of a neighboring municipality, any persons found violating the rules and regulations enacted by the commission for the protection, preservation, regulation and control of the parks and parkways, and all property and other things therein, and in addition while on or off duty anywhere within the territorial limits of the State, shall have the same powers for the enforcement of the laws of this State and the apprehension of violators thereof as are conferred by law upon police officers or constables.

Amended 1969, c.167; 1997, c.308, s.3..



Section 40:37-204 - Establishment And Location Of Parks; Acquisition Of Property

40:37-204. Establishment and location of parks; acquisition of property
The commission may acquire, maintain and make available to the public, parks and open spaces for public resort and recreation; locate such public parks and places within the limits of the county; and for these purposes may acquire by purchase, gift, devise or eminent domain, real estate or any right or interest therein for public parks and open spaces within the county. Deeds of conveyance therefor shall be made to the commission by its corporate name, and it shall preserve, care for, lay out and improve such parks and places, and make rules for the use and government of the same.



Section 40:37-205 - Lands For Parks; Lease With Option To Purchase

40:37-205. Lands for parks; lease with option to purchase
The commission may acquire by lease for a definite period, not exceeding ten years, lands for parks and open spaces for public resort and recreation, but all such leases shall contain an option to purchase the leased lands.



Section 40:37-206 - Surveys And Maps Of Parks; Records

40:37-206. Surveys and maps of parks; records
Before proceeding to purchase or condemn lands for a public park or place, the commission shall determine the location and quantity of land to be included in such park or place, and cause a survey thereof to be made together with a map showing the lands to be embraced therein. The map shall be kept by the commissioners in their office, and the boundary lines of every such park or place shall be recorded in a book to be kept by them for that purpose.



Section 40:37-207 - Condemnation For Parks; Law Applicable

40:37-207. Condemnation for parks; law applicable
Whenever the commission shall have determined to acquire any real estate or any right or interest therein for any public park or place which it has located as provided in sections 40:37-195 to 40:37-247 of this title, and cannot acquire the same by agreement with the owner, by reason of disagreement as to price, the legal incapacity or absence of the owner, or his inability to convey valid title, or for any other reason, the compensation shall be ascertained and paid in the manner directed in and by chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).



Section 40:37-208 - Construction Of Roadways; Acquisition Of Real Estate

40:37-208. Construction of roadways; acquisition of real estate
The commission may connect any road, park or public open space with any other park or public open space, and with any municipality in the county by a suitable roadway or boulevard, and for this purpose may exercise any of the rights and powers granted by sections 40:37-195 to 40:37-247 of this title in the manner herein prescribed.

It may acquire in its corporate name, for the benefit of the county, by purchase, gift, devise or eminent domain, any real estate or right or interest therein within the county, although the real estate so taken or any part thereof, be already a street or way, and it may construct and maintain along, across and upon and over the same, or any other real estate acquired by it under said sections 40:37-195 to 40:37-247, roadways, parkways or boulevards, but the concurrence of the body having authority over streets or roads shall be necessary to take or appropriate any portion of an existing street or road.



Section 40:37-209 - Survey And Map Of Roadways And Boulevards; Records

40:37-209. Survey and map of roadways and boulevards; records
Before laying out and opening any roadway, parkway or boulevard, the commission shall cause a survey to be made and a map thereof to be filed in their office, showing the termini of each roadway, parkway or boulevard, including the courses and distances, the names of the several owners or reputed owners of land through which the same will pass, so far as the same can be ascertained, and the streets or roads which may be included therein. The commission shall not be obliged to disclose such locations, surveys or maps to public inspection until it has taken proceedings to condemn real estate or any right or interest therein necessary therefor.



Section 40:37-210 - Commission May Establish Grades; Pavement And Improvement Of Roadways

40:37-210. Commission may establish grades; pavement and improvement of roadways
The commission may not only lay out and open roadways, parkways and boulevards, connecting parks and open spaces as herein provided, but may also establish the grade of such highways and change and alter the same, and grade, curb, flag, pave and otherwise improve such parkways, roadways and boulevards, and regulate the use thereof.



Section 40:37-211 - Condemnation For Roadways; Commissioners Appointed; Benefits Assessed

40:37-211. Condemnation for roadways; commissioners appointed; benefits assessed
Whenever the commission shall determine to open and lay out a boulevard, parkway or roadway, or make any improvement thereof which shall require the condemnation of real estate or any right or interest therein, it shall give notice by publication, at least ten days, in one or more of the newspapers circulating in the county wherein the real estate to be condemned is situate of its intention to apply to a judge of the Superior Court for the appointment of three disinterested commissioners to:

a. Make an appraisement of the value of the real estate which in their judgment is necessary to be taken for the opening and laying out of any boulevard or roadway, or for the improvement thereof;

b. Ascertain, fix and determine the amount of the damages occasioned thereby;

c. Ascertain, fix and determine the amount of the special benefits which the laying out of the street or the improvement thereof will confer upon any owner of property benefited thereby.

Amended by L.1953, c. 37, p. 662, s. 93, eff. March 19, 1953.



Section 40:37-212 - Commissioners; Appointment; Duties; Oaths

40:37-212. Commissioners; appointment; duties; oaths
At the time and place specified in the notice provided for in section 40:37-211 of this Title the judge shall appoint three disinterested freeholders resident in the county to:

a. Make a just and true appraisement of the value of the real estate to be condemned and taken by the county park commission for the purposes specified in the notice;

b. Ascertain, fix and determine the amount of damages occasioned thereby;

c. Make a just and true estimate and appraisement of the special or peculiar benefits which the opening of any such boulevard, parkway or roadway, or the improvement thereof, may confer upon any owner of property benefited thereby, in proportion as nearly as may be to the benefit which each owner may be deemed to acquire. The commissioners so appointed shall forthwith take and subscribe an oath that they will faithfully and impartially perform their duties, and their oaths shall be filed in the office of the county clerk.

Amended by L.1953, c. 37, p. 663, s. 94, eff. March 19, 1953.



Section 40:37-213 - Hearing And Notice; View Premises; Report

40:37-213. Hearing and notice; view premises; report
The commissioners so appointed shall fix a time and place when they will hear the persons interested in the property to be taken, and in the benefits to be conferred by the proposed improvement, and shall give public notice of such time and place for at least ten days prior to the day of meeting in two or more of the newspapers published and circulating in the county. After having viewed the premises and heard the parties interested, they shall proceed to estimate and fix the value of the real estate taken and the damages caused by such taking, and ascertain and determine the amount of special or peculiar benefits conferred upon the owners of property benefited, in proportion as nearly as may be to the benefits which each owner shall be deemed to acquire, and to make report of their assessments to the court. They may report the damages awarded and the benefits assessed in any case in the same report or separately as they may determine.



Section 40:37-214 - Court To Hear Objections To Report; Confirmation

40:37-214. Court to hear objections to report; confirmation
Upon receipt of any such report, signed by the commissioners, or any two of them, the court shall cause such notice to be given as it shall direct of the time and place of hearing any objections that may be made to the awards or assessments, and after hearing any matter which may be alleged against the same, shall, by rule or order, either confirm the report or refer it to the same commissioners for revision and correction. The commissioners shall return the same, when referred to them again, corrected and revised, or make a new report to the court without unnecessary delay, and the same, on being so returned, shall be confirmed or again referred by the court in the manner hereinbefore provided, and so from time to time until a report shall be made or returned, which the court shall confirm.

The report when so confirmed shall be final and conclusive, upon the county park commissioners and upon the owners of the real estate or any right or interest therein affected thereby, and the court shall thereupon cause the report to be filed in the office of the county clerk, there to remain of record.



Section 40:37-215 - Rules Of Procedure

40:37-215. Rules of procedure
The Supreme Court may make such rules for the regulation of the practice and procedure under sections 40:37-195 to 40:37-247 of this Title as it shall deem appropriate.

Amended by L.1953, c. 37, p. 663, s. 95, eff. March 19, 1953.



Section 40:37-216 - Compensation Of Commissioners; Expenses; Inclusion In Cost Of Improvement

40:37-216. Compensation of commissioners; expenses; inclusion in cost of improvement
The court shall, upon application by the county park commissioners or on its own behalf, fix and determine the compensation to be paid the commissioners so appointed, and allow any other expense necessarily incurred in making any such assessment, all of which shall be paid by the county park commission. The cost and expense of making any assessment for benefits, including the fees of commissioners, may be included in making up the cost for the purpose of the assessment.



Section 40:37-217 - Benefits Assessed Deducted From Damages Awarded

40:37-217. Benefits assessed deducted from damages awarded
Whenever damages are awarded under the provisions of section 40:37-213 of this title to an owner of real estate, and benefits are assessed against the same owner, the county park commissioners may, when both the award of damages and the assessment of benefits have been finally confirmed, deduct the amount of the benefits assessed from the damages awarded, and set off the benefits against the damages by proper charges and credit, in order that only the excess of damages, if any, shall be paid, and only the excess of benefits, if any, collected.



Section 40:37-218 - Award Collected By Suit

40:37-218. Award collected by suit
Any person to whom an award shall be made may, subject to the deductions for benefits assessed, sue for and collect the award after it shall have been confirmed, in an action at law against the county park commissioners in any court of competent jurisdiction, and a certified copy of the award so made shall be presumptive evidence of the claim sued upon.



Section 40:37-219 - Assessments A Lien; Collection; Action At Law

40:37-219. Assessments a lien; collection; action at law
The county park commissioners may collect the assessments for benefits either by an action at law in the name of the commission against the person from whom it is due, together with the costs of making the same and interest at the rate of six per cent per annum from the date of confirmation, or by a sale of the property benefited, or by both of these remedies, which are to be cumulative.

Every assessment shall be a first lien upon the property benefited as ascertained by the commissioners, to the amount of the assessment, with the interest and costs from the date of the confirmation thereof.



Section 40:37-220 - Assessments For Benefits; Disposition Of Funds; Payment Of Bonds

40:37-220. Assessments for benefits; disposition of funds; payment of bonds
All sums of money received from assessments for benefits shall be set apart by the county park commission and devoted exclusively to the payment of bonds or obligations issued on its requisition, for the purpose of providing a fund to meet the expenditures of the commission and to the payment of the interest thereon.



Section 40:37-221 - Assessments A Lien Until Paid

40:37-221. Assessments a lien until paid
All assessments for benefits made under sections 40:37-195 to 40:37-247 of this title shall remain liens upon the real estate benefited, from the confirmation thereof until fully paid.



Section 40:37-222 - Sale Of Lands For Unpaid Assessments; Notice And Publication

40:37-222. Sale of lands for unpaid assessments; notice and publication
If any assessment shall remain in arrears for more than six months after confirmation, suit may be brought for its collection with interest and costs, and the commission may proceed to advertise the real estate upon which the assessment may be a lien to be sold at public auction at the courthouse of the county, on a day not less than two months distant, between two and five o'clock in the afternoon. Such advertisement shall be published at least once each week for a period of at least three weeks next preceding the sale, in two of the newspapers published and circulating in the county, and shall be the only notice required. It shall contain the names of the owners of real estate in default, if the same be known, and if not known shall state the names of owners to be unknown, and shall give the amounts due from them respectively, with a short description of the real estate to be sold.



Section 40:37-223 - Sale For Term Of Years

40:37-223. Sale for term of years
At the sale, the real estate shall be publicly sold to the person who will take the same for the shortest period of time, not exceeding fifty years from the date of sale, and pay to the commission before the close of the sale the full amount due upon the unpaid assessments, with interest thereon from the time when the same was confirmed at the rate of six per cent per annum, together with such sum as the commission may fix and determine to be a fair proportion of the expenses of advertising, conducting and making the sale.

If any purchaser fails to make such payment, he shall forfeit all claim to the real estate, and the same shall be resold by the commission after advertisement in the manner provided in section 40:37-222 of this title.



Section 40:37-224 - Adjournment Of Sale; Notice

40:37-224. Adjournment of sale; notice
The commission may adjourn a sale from time to time by making proclamation thereof, and may proceed therewith on the adjourned day.



Section 40:37-225 - Certificate Of Sale; Issuance; Assignability; Recording

40:37-225. Certificate of sale; issuance; assignability; recording
The commission shall make and deliver to a purchaser at such sale, who shall have made payment, a certificate of sale, signed by its officers thereunto duly authorized, sealed with its seal and acknowledged or proved according to law. The certificate shall set forth as concisely as possible, the facts of the assessment, advertisement and sale, together with a short description of the real estate sold, the amount actually paid therefor by the purchaser and the length of time for which he shall have purchased the same. Every such certificate shall, before its delivery, be recorded in one of the books to be kept by the commission for that purpose. It may be assigned by deed of assignment under seal, duly acknowledged, and every such assignment may be recorded in the books of the commission upon the payment of a fee of one dollar.



Section 40:37-226 - Redemption Of Property Sold

40:37-226. Redemption of property sold
The owner of any real estate so sold, his legal representatives, or any mortgagee or judgment creditor having a legal or equitable interest therein, may within the time prescribed by section 40:37-227 of this title redeem the property from the lien so imposed by paying to the commission, for the benefit of the purchaser, his heirs or assigns, the amount originally paid by the purchaser plus any tax or assessment paid by him and of which he may have given written notice to the commission, together with interest on all such payments at the rate of ten per cent per annum.



Section 40:37-227 - Time For Redemption; Declaration Of Sale; Contents; Filing

40:37-227. Time for redemption; declaration of sale; contents; filing
If at the expiration of three years no such redemption as is provided for in section 40:37-226 of this title is made, the commission shall, upon the surrender of the certificate of sale, execute and deliver to the purchaser, his legal representatives or assigns, a declaration of sale executed in the same manner as the certificate of sale. The declaration shall be duly proved or acknowledged and shall state briefly the facts of the assessment, advertisement and sale, giving a short description of the real estate sold, and the term for which it was sold. The declaration of sale shall be recorded in the books of the commission and also in the record of deeds in the office of the proper recording officer of the county, upon the payment of a fee of one dollar in each case. Until the recording of the declaration the time for redeeming such real estate shall remain open, notwithstanding the expiration of the said term.



Section 40:37-228 - Effect Of Declaration Of Sale; Liability For Waste

40:37-228. Effect of declaration of sale; liability for waste
The declaration of sale shall be presumptive evidence in all courts and places that the sale and proceedings were regular and according to law, and the purchaser or his legal representatives shall, by virtue thereof, lawfully hold and enjoy such real estate, with the rents, issues and profits thereof, for his own proper use against the owner thereof and all persons claiming under him, until the end of the term mentioned in the declaration. The purchaser so holding shall be liable for any injury or waste done or committed in the same manner and to the same extent as a tenant for years.



Section 40:37-229 - Redemption By Mortgagee; Notice To Mortgagee; Rights After Redemption

40:37-229. Redemption by mortgagee; notice to mortgagee; rights after redemption
No mortgagee whose mortgage shall have been recorded or registered before the sale, shall be divested of his rights in and to the real estate unless, after written notice shall have been given to him by the purchaser for a period of six months, he shall neglect to redeem the real estate by paying the amount actually paid by the purchaser, including taxes and assessments subsequently made, together with interest at the rate of six per cent from the date of payment and all costs or charges which the purchaser may have been by law obliged to pay. Notice to every mortgagee who is a resident of the county shall be served personally. If he is not a resident it shall be addressed to him by mail at his place of residence as stated in the mortgage or any assignment thereof.

Any mortgagee who shall redeem the property as hereinbefore provided may collect the amount paid as a part of the debt due, and shall be entitled to receive and hold by assignment the declaration of sale, as evidence of such payment and as further security for the repayment of the sum so paid, with interest.



Section 40:37-230 - Unsold Lands Struck Off To Board

40:37-230. Unsold lands struck off to board
Real estate which is not bid off and sold when offered for sale or resale, according to the provisions of sections 40:37-195 to 40:37-247 of this title shall be struck off to the commission by its corporate name, for the longest term for which a sale is authorized to be made, and it may hold the property and sell, assign and dispose thereof and use the proceeds in the same manner as directed in the case of moneys paid for benefits assessed. The commission shall, in relation to the real estate so struck off to it, have all the rights and privileges of a purchaser at such sale.



Section 40:37-231 - Freeholders To Borrow Money Upon Requisition Of Park Commission; Bonds; Limitation

40:37-231. Freeholders to borrow money upon requisition of park commission; bonds; limitation
To meet the expenses incurred under the provisions of sections 40:37-195 to 40:37-247 of this title, in addition to the money received from benefit assessments as herein provided and otherwise, the board of chosen freeholders of the county shall from time to time, on the requisition of the park commissioners, borrow money in the name and on the credit of the county by issuing bonds of the county to a sum in the aggregate not exceeding two million dollars. All such bonds shall be issued as hereinafter in section 40:37-235 of this title provided.



Section 40:37-232 - Additional Bond Issues

40:37-232. Additional bond issues
The following supplements to the act entitled "An act to establish public parks in certain counties in this state and to regulate the same," approved April first, one thousand nine hundred and twenty-six, providing for additional bond issues, and approved on the following dates, are hereby saved from repeal:

April 18, 1930. (L.1930, c. 233, p. 1037.)

April 8, 1931. (L.1931, c. 73, p. 129.)

[These acts provide the authority for the issuance of bonds in addition to the amounts authorized by the original act.]



Section 40:37-233 - Appropriations; Action By Freeholders

40:37-233. Appropriations; action by freeholders
On requisition of the park commission the board of chosen freeholders may appropriate for the park commission such sums as the board of chosen freeholders may deem advisable subject to the limitation provided in section 40:37-231 of this title.



Section 40:37-234 - Appropriations For Current Expenses Included In County Budget

40:37-234. Appropriations for current expenses included in county budget
Appropriations for current expenses of the park commission and any other expenses which the board of chosen freeholders may deem proper, shall from time to time be included in the county budget.



Section 40:37-235 - Bond Issues; Law Applicable; Deductions From Debt Statement

40:37-235. Bond issues; law applicable; deductions from debt statement
Appropriations for other than current expenses, including, however, all expenses of the board of park commissioners incurred prior to the establishment of a park, may be provided for by the issuance of bonds or other obligations of the county in pursuance of article 1 of chapter 1 of this title (s. 40:1-1 et seq.). The chief financial officer of the county may deduct such bonds or other obligations, including the bonds or other obligations referred to in section 40:37-236 of this title, from any annual or supplemental debt statement, equal in amount to one per cent of the average assessed valuation of the county for the three preceding years.



Section 40:37-236 - Certain Expenses Replaced By Bond Issue; Limitation

40:37-236. Certain expenses replaced by bond issue; limitation
In the discretion of the board of chosen freeholders, budget appropriations not exceeding one hundred thousand dollars in aggregate amount for the expenses of the park commission made prior to the establishment of a park, may be replaced by the issuance of bonds or other obligations for park purposes, as provided in section 40:37-235 of this title, and the proceeds of the bonds or other obligations used for that purpose, may be reappropriated for any county purpose.



Section 40:37-237 - Amount Collected From Benefit Assessments Applied To Payment Of Bonds

40:37-237. Amount collected from benefit assessments applied to payment of bonds
Upon the receipt of moneys collected from benefit assessments the park commissioners shall turn over the sum so collected to the officer, board or body charged by law with the care, custody and control of the fund for the payment of the bonds issued for the improvement in connection with which the assessment was levied.



Section 40:37-238 - Lands Used Only For Park Purposes; Railroads Excluded; Exceptions

40:37-238. Lands used only for park purposes; railroads excluded; exceptions
Except as hereinafter in section 40:37-239 of this title provided, all real estate taken or held under the provisions of sections 40:37-195 to 40:37-247 of this title for the purpose of public parks shall be forever kept open and maintained as such, and no steam or other railroad shall be laid out on, or maintained or operated in or on any portion of the parks, open spaces, boulevards, parkways or roadways laid out and located under said sections 40:37-195 to 40:37-247, except at such places and in such manner as the commission shall by resolution approve.



Section 40:37-239 - Sale Of Real Estate In Certain Cases; Vacation Of Roadways

40:37-239. Sale of real estate in certain cases; vacation of roadways
If the commission shall by resolution determine that any real estate, or part thereof, acquired under sections 40:37-195 to 40:37-247 of this title, is no longer required for park purposes, it may sell and convey the same or exchange it for other real estate. Whenever any real estate was conveyed to the commission for park or boulevard purposes only the commission may reconvey the same to the grantor or his heirs, successors or assigns. The commission may also, by resolution, vacate or surrender any roadway, parkway or boulevard, within its jurisdiction or control.

All such conveyances heretofore or hereafter made by the commission shall be valid and effectual in law, and shall convey all the right, title and interest of the commission and of the county in which the real estate is situate, and of the public, in and to such real estate.



Section 40:37-240 - Rules And Regulations; Notice; Penalties; Disposition Of

40:37-240. Rules and regulations; notice; penalties; disposition of
The commission may make rules and regulations for the government and use of the parks, open spaces, boulevards, parkways and roadways, and enforce the same by prescribing and fixing for the violation thereof suitable penalties, not exceeding fifty dollars ($50.00) for each offense. All rules and regulations shall be plainly printed and posted within the parks and public places or on the boulevards and other highways. The commission may sue for and collect the penalties prescribed and fixed for any violation of the rules and regulations so made in a civil action in any court of competent jurisdiction. All fines and penalties recovered shall be used by the commission for the same purposes and in the same manner as its other funds.

Amended by L.1953, c. 37, p. 663, s. 96, eff. March 19, 1953.



Section 40:37-241 - Transfer Of Municipal Parks And Streets To County Park Commission

40:37-241. Transfer of municipal parks and streets to county park commission
Any municipality within the county and any board in such municipality, having control of the parks or streets therein may, with the consent of the park commission, transfer the care, custody and control of any park, public place or street under its care or control to the commission for the purpose of sections 40:37-195 to 40:37-247 of this title.



Section 40:37-242 - Referendum; Submission At General Election; Notice

40:37-242. Referendum; submission at general election; notice
The question of the adoption of sections 40:37-195 to 40:37-247 of this title shall be submitted to the voters of any county having the necessary population at the next general election. The county clerk shall, at least ten days before the election, give public notice by publication in two or more newspapers published and circulating in the county, that the submission will be made at the ensuing election. The notice shall state briefly the question to be submitted.



Section 40:37-243 - Ballot, Form And Content

40:37-243. Ballot, form and content
The county clerk shall cause the question to be printed upon the sample and official ballots for the general election in substantially the following form:

"To vote upon the public question printed below if in favor thereof, mark a cross (X) or a plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall a county park commission be appointed in

[ ] YES ................. county pursuant to sections

40:37-195 to 40:37-247 of the title Municipalities

[ ] NO and Counties of the Revised Statutes?"



Section 40:37-244 - Vote Required For Adoption

40:37-244. Vote required for adoption
All ballots so cast for or against the question shall be counted and the result thereof returned by the election officers, and the acceptance or rejection thereof shall be determined by the result thereof. If upon the canvass of all the votes cast for or against the question, it shall appear that a majority of them were in favor thereof, the provisions of sections 40:37-195 to 40:37-247 of this title shall become operative in that county.



Section 40:37-245 - Results Returned And Certified; Record Of

40:37-245. Results returned and certified; record of
The votes cast for and against the adoption of sections 40:37-195 to 40:37-247 of this title shall be counted, returned, certified and canvassed in the manner provided by the laws relating to elections, and the county clerk shall file a tabulated statement of the number of votes so cast together with his certificate thereon, in his office, there to remain of record.



Section 40:37-246 - Clerk To Deliver Copy To Freeholders; Appointment Of Commissioners

40:37-246. Clerk to deliver copy to freeholders; appointment of commissioners
If the provisions of sections 40:37-195 to 40:37-247 of this title shall have been adopted at such election the county clerk shall, within five days after the filing of his tabulated statement and certificate, deliver a certified copy thereof to the clerk of the board of chosen freeholders, and within ten days thereafter the board shall at a regular or special meeting appoint the park commissioners herein provided for.



Section 40:37-247 - Election Expenses; Payment By County

40:37-247. Election expenses; payment by county
All expenses incident to the election, properly certified by the county judge or if there are two or more county judges by all or a majority of them, of the county shall be paid by the county wherein the election is held in the same manner as other election expenses therein are paid.

Amended by L.1953, c. 37, p. 664, s. 97, eff. March 19, 1953.



Section 40:37-248 - Petition For Submission

40:37-248. Petition for submission
When in any county there has or shall have been submitted to the voters thereof at any election, the question of the establishment of a county park system or county park commission under the provisions of any law, and the question shall have failed of adoption as provided by the law under the terms of which the same was submitted, no proposition for the establishment of a county park system or county park commission shall thereafter be submitted to the voters of that county unless and until there shall have been filed with the board of chosen freeholders of that county, at least sixty days prior to the next following general election, a petition signed by at least two per cent of the persons who were qualified to vote at the last preceding general election.



Section 40:37-249 - Petition; Contents

40:37-249. Petition; contents
The petition shall request the board of chosen freeholders to submit again to the voters of the county, a proposition for the establishment of a county park system or county park commission in that county, and shall further request the board of chosen freeholders to cause such proposition to be printed upon the ballots to be used at the next following general election.



Section 40:37-250 - Freeholders Choose Law To Be Submitted; Notice To County Clerk

40:37-250. Freeholders choose law to be submitted; notice to county clerk
If the board of chosen freeholders shall find the petition to be in proper form and signed by the required number of legal voters of the county, it shall determine what law for the establishment of a county park system or county park commission applicable to the county shall be submitted at the referendum requested, and the fact that the provisions of any law may have been submitted and rejected at a previous referendum shall not prevent the board from again submitting that law. Not later than forty-five days preceding the next general election, the board of freeholders shall certify to the county clerk the question to be submitted to the voters of the county.



Section 40:37-251 - Ballot; Law Applicable

40:37-251. Ballot; law applicable
The county clerk shall cause to be printed on the sample and official ballots to be used at such general election in the manner required by Title 19, Elections, the public question in relation to the establishment of a county park system or county park commission as determined upon and certified to him by the board of chosen freeholders.

The county clerk or any other public official or board shall not be required to submit to the voters of the county any proposition for the establishment of a county park system or county park commission in and for the county except in the manner herein provided.



Section 40:37-252 - Maintenance; Annual Appropriation

40:37-252. Maintenance; annual appropriation
In any county of the second class in which county lands have been or may be developed or improved for use as a public park or public recreation place with funds made available by the federal government or any instrumentality thereof, the board of chosen freeholders may maintain, preserve, and care for such lands as a public park or parks or recreation place or recreation places and make annual appropriations therefor.

Nothing in this article contained shall be construed to apply to any county of the second class, which has adopted the provisions of any other law for the establishment and maintenance of a county park commission.



Section 40:37-253 - Acquisition And Improvement Of Other Lands

40:37-253. Acquisition and improvement of other lands
In any county of the second class wherein lands have been acquired, developed or improved, the board of chosen freeholders may acquire, in fee or otherwise, by gift, grant or devise, other lands and rights in lands for public parks and recreation grounds and develop, improve, maintain, preserve and care for the same as a public park or parks and recreation ground or recreation grounds.

Nothing in this article contained shall be construed to apply to any county of the second class, which has adopted the provisions of any other law for the establishment and maintenance of a county park commission.



Section 40:37-254 - Purchase And Condemnation Of Contiguous Lands

40:37-254. Purchase and condemnation of contiguous lands
The board of chosen freeholders of any such county wherein land has been acquired, improved, maintained and developed, as provided in this article, may, if such board shall so determine it to be proper and necessary for the convenience, accommodation and benefit of the inhabitants of the county, acquire, in fee or otherwise, by purchase, gift, grant, devise or by the exercise of eminent domain, additional lands contiguous to any property developed and maintained as a public park or recreation ground.



Section 40:37-255 - Surveys And Maps

40:37-255. Surveys and maps
The board of chosen freeholders before proceeding to acquire by purchase or condemnation lands contiguous to any such public park or recreation ground shall first determine the quantity of land to be acquired and shall cause a survey and map to be made thereof embracing the park or recreation ground which the lands so to be acquired adjoin, as well as the land to be acquired, which survey and map shall be a public record and kept in the office of the clerk of the board of chosen freeholders.



Section 40:37-256 - General Powers

40:37-256. General powers
The board of chosen freeholders of any such county wherein lands have been improved, developed and maintained as aforesaid, may:

a. Take or acquire in fee or otherwise by gift, grant, purchase, devise or condemnation, any lands or rights in lands, or easements or interest in lands, within any such county, although the lands so taken or any part thereof, be a public street or way;

b. Construct and maintain along, across, upon and over the same, roads, parkways and boulevards;

c. Grade and improve the same;

d. Regulate the width of streets, roadways, bicycle paths and bridle paths;

e. Plant trees or shrubbery; and

f. Construct and maintain sidewalks and roadways in any part thereof in such manner and of such materials as the board of chosen freeholders shall determine.



Section 40:37-257 - Condemnation Procedure; Assessments For Benefits; Award Of Damages

40:37-257. Condemnation procedure; assessments for benefits; award of damages
When the board of chosen freeholders shall deem it proper and necessary to acquire lands or rights in lands for the extension or enlargement of any developed park or recreation ground or site for such proposed park or recreation ground, which has been acquired as herein provided, or for the laying out of any boulevard or roadway leading to any public park or recreation ground from an established public highway, and the board of chosen freeholders cannot agree with the owner or owners of such lands, or rights or interest therein, as to the price or terms of purchase thereof, or when, by the legal incapacity or absence of the owner or owners, or for any other reason, no agreement as to the purchase thereof can be made, the compensation shall be determined and paid agreeably to the provisions of chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).

In any such proceedings the commissioners appointed shall ascertain, fix and determine the amount of special benefits for the laying out or maintaining of any boulevard or roadway or the improvement thereof, as will confer upon any owner property benefits. In all such cases where damages are assessed under the provisions of this article, in favor of the owner of any land or interest therein and benefits are likewise assessed against such owner, the board of chosen freeholders, when both the award of damages and the assessment of benefits shall have been confirmed, may deduct the amount of the benefits assessed from the damages awarded and set off such benefits against any such damages by proper charges and credits in order that the excess of damages, if any, shall be paid, and the excess of benefits, if any, be collected.



Section 40:37-258 - Construction Of Casino, Stadium And Other Structures

40:37-258. Construction of casino, stadium and other structures
Every such board of chosen freeholders authorized and empowered by the provisions of this article to acquire, develop, care for and maintain any public park or recreation ground, may construct and maintain a pavilion, casino, stadium or other structure to be used by the public as a recreation building and may make necessary rules and regulations for the government thereof.



Section 40:37-259 - Rules And Regulations; Penalties

40:37-259. Rules and regulations; penalties
Every such board of chosen freeholders may make rules and regulations for the government and supervision of all such parks and recreation grounds and all boulevards, parkways and roadways located therein or leading thereto and may prescribe and enforce penalties not exceeding fifty dollars for the violation of any such rule or regulation and may prosecute all persons offending against the same, as disorderly persons. Such rules and regulations shall be plainly printed and conspicuously posted within such parks and public places as well as on the roads, highways and boulevards leading thereto.



Section 40:37-260 - Bond Issues

40:37-260. Bond issues
To defray any expense incurred under the provisions of this article the board of chosen freeholders of any such county may, from time to time, borrow money by issuing bonds of the county, which bonds shall run for a term not exceeding twenty years and bear interest at a rate not to exceed six per centum (6%) per annum.

All such bonds shall be issued in accordance with the provisions of article one of chapter one of this Title (s. 40:1-1 et seq.).

Amended by L.1951, c. 329, p. 1165, s. 1, eff. July 17, 1951.



Section 40:37-261 - Establishment Of Park Police System; Composition; Rules And Regulations

40:37-261. Establishment of park police system; composition; rules and regulations
The board of chosen freeholders of any county having control of a public park or public recreation place which is governed by the provisions of article 6 of chapter 37 of Title 40 of the Revised Statutes, may appoint and establish a constabulary to preserve order in the parks and parkways under its control, and to secure the enforcement of the rules and regulations adopted by it, and may organize the constabulary into a police system to be known as "the park police of the county of ."

The police system shall consist of a chief and such subordinate officers as may be deemed necessary and proper for the enforcement of the rules and regulations of the board of freeholders within the parks and parkways, and the proper protection of public property therein.

The board of freeholders may establish proper rules and regulations for the appointment, control and management of the members of the constabulary, and for the securing of proper discipline and efficiency among the members thereof.

L.1960, c. 135, p. 649, s. 1, eff. Oct. 5, 1960.



Section 40:37-262 - Powers Of Park Police.

40:37-262 Powers of park police.

2.The members and officers of the park police may arrest on view and without warrant, and conduct before the municipal court of the municipality in which the arrest is made, or the municipal court of a neighboring municipality, any persons found violating the rules and regulations adopted by the board of chosen freeholders for the protection, preservation, regulation and control of the parks and parkways, and all property and other things therein, and in addition while on or off duty anywhere within the territorial limits of the State, shall have the same powers for the enforcement of the laws of this State and the apprehension of violators thereof as are conferred by law upon police officers or constables.

L.1960,c.135,s.2; amended 1969, c.166; 1997, c.308, s.4.



Section 40:37A-44 - Short Title

40:37A-44. Short title
This act shall be known and may be cited as the "county improvement authorities law."

L.1960, c. 183, p. 730, s. 1, eff. Jan. 18, 1961.



Section 40:37A-45 - Definitions.

40:37A-45 Definitions.

2.As used in this act, unless a different meaning clearly appears from the context:

(a)"Authority" shall mean a public body created pursuant to this act;

(b)"Bond resolution" shall have the meaning ascribed thereto in section 17 of P.L.1960, c.183 (C.40:37A-60);

(c)"Bonds" shall mean bonds, notes or other obligations issued pursuant to this act;

(d)"Construct" and "construction" shall connote and include acts of clearance, demolition, construction, development or redevelopment, reconstruction, replacement, extension, improvement and betterment;

(e)"Cost" shall mean, in addition to the usual connotations thereof, the cost of planning, acquisition or construction of all or any part of any public facility or facilities of an authority and of all or any property, rights, easements, privileges, agreements and franchises deemed by the authority to be necessary or useful and convenient therefor or in connection therewith and the cost of retiring the present value of the unfunded accrued liability due and owing by the authority, as calculated by the system actuary for a date certain upon the request of the authority, for early retirement incentive benefits granted by the authority pursuant to P.L.1991, c.230 and P.L.1993, c.181, including interest or discount on bonds, cost of issuance of bonds, architectural, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates and advice, organization, administrative, operating and other expenses of the authority prior to and during such acquisition or construction, and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of such public facility or facilities or part thereof and the placing of the same fully in operation or the disposition of the same, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for payment or security of principal of or interest on bonds during or after such acquisition or construction as the authority may determine, and also reimbursements to the authority or any governmental unit or person of any moneys theretofore expended for the purposes of the authority;

(f)The term "county" shall mean any county of any class of the State and shall include, without limitation, the terms "the county" and "beneficiary county" defined in this act, and the term "the county" shall mean the county which created an authority pursuant to this act;

(g)"Development project" shall mean any lands, structures, or property or facilities acquired or constructed or to be acquired or constructed by an authority for the purposes of the authority described in subsection (e) of section 11 of P.L.1960, c.183 (C.40:37A-54);

(h)"Facility charges" shall have the meaning ascribed to said term in section 14 of P.L.1960, c.183 (C.40:37A-57);

(i)"Facility revenues" shall have the meaning ascribed to said term in subsection (e) of section 20 of P.L.1960, c.183 (C.40:37A-63);

(j)"Governing body" shall mean, in the case of a county, the board of chosen freeholders, or in the case of a county operating under article 3 or 5 of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.) as defined thereunder, and, in the case of a municipality, the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

(k)"Governmental unit" shall mean the United States of America or the State or any county or municipality or any subdivision, department, agency, or instrumentality heretofore or hereafter created, designated or established by or for the United States of America or the State or any county or municipality;

(l)"Local bond law" shall mean chapter 2 of Title 40A, Municipalities and Counties, of the New Jersey Statutes (N.J.S.) as amended and supplemented;

(m)"Municipality" shall mean any city, borough, village, town, or township of the State but not a county or a school district;

(n)"Person" shall mean any person, partnership, association, corporation or entity other than a nation, state, county or municipality or any subdivision, department, agency or instrumentality thereof;

(o)"Project" shall have the meaning ascribed to said term in section 17 of P.L.1960, c.183 (C.40:37A-60);

(p)"Public facility" shall mean any lands, structures, franchises, equipment, or other property or facilities acquired, constructed, owned, financed, or leased by the authority or any other governmental unit or person to accomplish any of the purposes of an authority authorized by section 11 of P.L.1960, c.183 (C.40:37A-54);

(q)"Real property" shall mean lands within or without the State, above or below water, and improvements thereof or thereon, or any riparian or other rights or interests therein;

(r)"Garbage and solid waste disposal system" shall mean the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by a county improvement authority, including incinerators, sanitary landfill facilities or other plants for the treatment and disposal of garbage, solid waste and refuse matter and all other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection and treatment or disposal in a sanitary manner of garbage, solid waste and refuse matter (but not including sewage);

(s)"Garbage, solid waste or refuse matter" shall mean garbage, refuse and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including sludge, chemical waste, hazardous wastes and liquids, except for liquids which are treated in public sewage treatment plants and except for solid animal and vegetable wastes collected by swine producers licensed by the State Department of Agriculture to collect, prepare and feed such wastes to swine on their own farms;

(t)"Blighted, deteriorated or deteriorating area" may include an area determined heretofore by the municipality to be blighted in accordance with the provisions of P.L.1949, c.187, repealed by P.L.1992, c.79 (C.40:55-21.1 et seq.) and, in addition, areas which are determined by the municipality, pursuant to the same procedures as provided in said law, to be blighted, deteriorated or deteriorating because of structures or improvements which are dilapidated or characterized by disrepair, lack of ventilation or light or sanitary facilities, faulty arrangement, location, or design, or other unhealthful or unsafe conditions;

(u)"Redevelopment" may include planning, replanning, conservation, rehabilitation, clearance, development and redevelopment; and the construction and rehabilitation and provision for construction and rehabilitation of residential, commercial, industrial, public or other structures and the grant or dedication or rededication of spaces as may be appropriate or necessary in the interest of the general welfare for streets, parks, playgrounds, or other public purposes including recreational and other facilities incidental or appurtenant thereto, in accordance with a redevelopment plan approved by the governing body of a municipality;

(v)"Redevelopment plan" shall mean a plan as it exists from time to time for the redevelopment of all or any part of a redevelopment area, which plan shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, conservation or rehabilitation as may be proposed to be carried out in the area of the project, zoning and planning changes, if any, land uses, maximum densities, building requirements, the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements and provision for relocation of any residents and occupants to be displaced in a manner which has been or is likely to be approved by the Department of Community Affairs pursuant to the "Relocation Assistance Law of 1967," P.L.1967, c.79 (C.52:31B-1 et seq.) and the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.) and rules and regulations pursuant thereto;

(w)"Redevelopment project" shall mean any undertakings and activities for the elimination, and for the prevention of the development or spread, of blighted, deteriorated, or deteriorating areas and may involve any work or undertaking pursuant to a redevelopment plan; such undertaking may include: (1) acquisition of real property and demolition, removal or rehabilitation of buildings and improvements thereon; (2) carrying out plans for a program of voluntary repair and rehabilitation of buildings or other improvements; and (3) installation, construction or reconstruction of streets, utilities, parks, playgrounds or other improvements necessary for carrying out the objectives of the redevelopment project;

(x)"Redeveloper" shall mean any person or governmental unit that shall enter into or propose to enter into a contract with an authority for the redevelopment of an area or any part thereof under the provisions of this act;

(y)"Redevelopment area" shall mean an area of a municipality which the governing body thereof finds is a blighted area or an area in need of rehabilitation whose redevelopment is necessary to effectuate the public purposes declared in this act. A redevelopment area may include lands, buildings, or improvements which of themselves are not detrimental to the public health, safety or welfare, but whose inclusion is found necessary, with or without change in their condition, for the effective redevelopment of the area of which they are a part;

(z)"Sludge" shall mean any solid, semisolid, or liquid waste generated from a municipal, industrial or other sewage treatment plant, water supply treatment plant, or air pollution control facility, or any other such waste having similar characteristics and effects, but shall not include effluent; and

(aa) "Beneficiary county" shall mean any county that has not created an authority pursuant to this act.

L.1960,c.183,s.2; amended 1962, c.224, s.3; 1968, c.66, s.1; 1973, c.330, s.1; 1979, c.275, s.31; 1981, c.492, s.1; 1982, c.113, s.1; 1994, c.76, s.1; 2002, c.42, s.6.



Section 40:37A-46 - Creation Of Authority

40:37A-46. Creation of authority
The governing body of a county may by ordinance or resolution, as appropriate, create a public body corporate and politic under and pursuant to this act, under the name and style of "the county improvement authority," with all or any significant part of the name of said county inserted. Said body shall consist of the 5 members thereof, who shall be residents of the county and be appointed by ordinance or resolution of said governing body as hereinafter provided, and it shall constitute the authority contemplated and provided for in this act and an agency or instrumentality of said county. Copies of said ordinance or resolution for the creation of the authority, certified by the clerk of said governing body, shall be filed in the office of the Secretary of State and in the office of the Division of Local Government Services in the Department of Community Affairs. A copy of any such certified ordinance or resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid. After such filing in the office of the Secretary of State, a copy of said ordinance or resolution shall be published at least once in a newspaper published or circulating in the county, together with a notice stating the fact and date of its adoption and the date of the first publication of such notice. If no action questioning the validity of the creation or establishment of the authority shall be commenced within 45 days after the first publication of such notice, then said authority shall be conclusively deemed to have been validly created and established and authorized to transact business and exercise powers as a public body created pursuant to this act.

L.1960, c. 183, p. 732, s. 3, eff. Jan. 18, 1961. Amended by L.1982, c. 113, s. 2, eff. Aug. 14, 1982.



Section 40:37A-47 - Dissolution Of Authority

40:37A-47. Dissolution of authority
The governing body of any county which has created an authority pursuant to this act may be ordinance or resolution, as appropriate, dissolve such authority if either (1) such authority has no debts or obligations outstanding, or (2) all creditors or other obligees of the authority have consented to said ordinance or resolution. A copy of said ordinance or resolution, certified by the clerk of said governing body, shall be filed in the office of the Secretary of State and in the office of the Division of Local Government Services in the Department of Community Affairs. Upon proof of such filing and upon proof either that said authority had no debts or obligations outstanding at the time of the adoption of such ordinance or resolution or that all creditors or other obligees of the authority have consented to such ordinance or resolution, the authority shall be conclusively deemed to have been lawfully and properly dissolved. Thereupon, all right, title and interest in and to the property of the authority shall be vested in the county, except that any particular property shall vest in any other governmental unit or person if the terms of any lease or other agreement of the authority with respect thereto shall so provide. A copy of any such certified ordinance or resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid.

L.1960, c. 183, p. 733, s. 4, eff. Jan. 18, 1961. Amended by L.1982, c. 113, s. 3, eff. Aug. 14, 1982.



Section 40:37A-47.1 - Legislative Determination

40:37A-47.1. Legislative determination
1. It is hereby found and declared: (a) that there are located within this State various federal installations comprising substantial tracts of land including, in many cases, buildings and other improvements thereon; (b) that, as the defense and other requirements and plans of the federal government continue to change and develop, large areas of such lands are liable to become surplus to the needs of the federal government and it is probable that such surplus areas will from time to time be disposed of by the federal government and become available for other use and development; (c) that, unless developed or redeveloped in the public interest on a comprehensive basis and under appropriate controls, any such surplus land, when so disposed of by the federal government, will constitute or be in danger of becoming a blighted area which will impair economic values and tax revenues, result in increased unemployment, and cause an increase in and spread of poverty, disease and crime, and accordingly be a menace to the health, safety, morals and welfare of residents of this State necessitating excessive and disproportionate expenditure of public funds for relief, crime prevention and punishment, public health and safety, and other public services and facilities; (d) that the several counties of this State, by means and through the agency of or services provided by a county improvement authority, are best qualified and able to provide for public acquisition of such surplus lands and accordingly the orderly development and redevelopment thereof in the public interest in order to remove or prevent the conditions hereinabove recited and to encourage industrial, commercial, residential or other proper uses of such lands or restore or increase employment opportunities for residents of this State; and (e) that the acquisition of such surplus lands and development or redevelopment thereof as aforesaid are public uses and purposes for which public funds may be expended and private property taken or acquired, and are governmental functions of State concern. The necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination.

L.1962,c.224,s.1; amended 1994,c.76,s.2.



Section 40:37A-48 - Appointment Of Members; Terms; Vacancies

40:37A-48. Appointment of members; terms; vacancies
a. After expiration of the period of 45 days following the first publication as provided in section 3 hereof of a notice regarding creation of an authority, 5 persons shall be appointed as the members of the authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februarys next ensuing after the date of their appointment. On or after January 1 in each year after such first appointments, one person shall be appointed as a member of the authority for a term commencing on or after February 1 in such year and expiring on February 1 in the fifth year after such year. Each member shall hold office for the term of appointment and until his successor shall have been appointed and qualified. Any vacancy in the membership of the authority during an unexpired term shall be filled by appointment of a person as member for the unexpired term. A copy of any resolution appointing any such members, certified by the clerk of the governing body, may be filed in the office of the Secretary of State. A copy of any such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid and, except in an action or proceeding seeking only exclusion of the appointee from office, shall be conclusive evidence of the due and proper appointment of the members named therein.

b. Notwithstanding the provisions of subsection a. of this section and section 3 of P.L.1960, c. 183 (C. 40:37A-46), whenever any county governed by the "Optional County Charter Law," P.L.1972, c. 154 (C. 40:41A-1 et seq.) shall proceed to reorganize its county improvement authority pursuant to the reorganization powers granted under section 30 of that act (C. 40:41A-30), the ordinance adopted for that purpose shall prescribe the number of members of the authority, their respective terms of office, and the dates upon which their respective terms of office shall expire.

L.1960, c. 183, p. 734, s. 5, eff. Jan. 18, 1961. Amended by L.1982, c. 113, s. 4, eff. Aug. 14, 1982.



Section 40:37A-49 - Election Of Officers; Terms; Appointment Of Agents And Employees

40:37A-49. Election of officers; terms; appointment of agents and employees
Every authority, upon the first appointment of its members and thereafter on or after February 1 in each year, shall annually elect from among its members a chairman and a vice chairman who shall hold office until February 1 next ensuing and until their respective successors shall have been appointed and qualified. Every authority may also appoint and employ, without regard to the provisions of Title 11, Civil Service, of the Revised Statutes, a secretary, a treasurer, an executive director and a chief engineer and such other agents and employees as it may require, and it shall determine their qualifications, terms of office, duties and compensation.

L.1960, c. 183, p. 734, s. 6, eff. Jan. 18, 1961.



Section 40:37A-50 - Powers Vested In Members, Quorum; Minutes, Approval.

40:37A-50 Powers vested in members, quorum; minutes, approval.

7. a. The powers of an authority shall be vested in the members thereof in office from time to time, and a majority of the entire authorized voting membership of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting of the members thereof by the affirmative vote of a majority of the voting members present, unless in any case the bylaws of the authority shall require a larger number.

b.The minutes of every meeting of an authority created by a county organized pursuant to the provisions of the "county executive plan" of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.) shall be delivered by the end of the fifth business day following the meeting, except as otherwise provided in subsection d. of this section, by and under the certification of the secretary of the authority to the county executive. Except as otherwise provided in subsection d. of this section, no action taken at a meeting by the members of an authority shall be effective until approved by the county executive or until 10 days after the copy of the minutes shall have been delivered. If, within the 10-day period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at a meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 10 days of the receipt of the veto action. The county executive may approve all or any part of an action taken at a meeting prior to the expiration of the 10-day period. If the county executive takes no action with respect to the minutes within the 10-day period, the minutes shall be deemed to be approved. The veto powers accorded under this subsection shall not affect in any way the covenants contained in the bond indentures of the authority, or any collective bargaining agreement or binding arbitration decisions affecting employees of the authority.

c.No resolution or other action of the authority providing for the issuance or refunding of bonds or other financial obligations shall be adopted or otherwise made effective by the authority without the prior approval in writing of the county executive. This power shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

d.If two-thirds or more of the members of an authority make a determination that an action taken at a meeting is in response to an emergency situation, a copy of the minutes of that meeting shall be delivered to the county executive as soon as practicable following the meeting and the county executive shall have up to 24 hours after the copy of the minutes has been delivered to approve or veto the minutes of that meeting. If the county executive takes no action with respect to the minutes within the 24-hour period, the minutes shall be deemed approved. If, within the 24-hour period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at the meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 48 hours of the receipt of the veto action.

e.The minutes of every meeting of an authority created by a county which has not adopted the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), shall be delivered by the end of the fifth business day following the meeting, by and under the certification of the secretary of the authority to each member of the county board of freeholders. No action taken at a meeting by the members of an authority shall be effective if within 10 days after the copy of the minutes shall have been delivered to each member of the board of freeholders, such action is vetoed by the director of the board of freeholders, with the concurrence of a majority of the members of the board of freeholders. If, within the 10-day period, the board of freeholders returns to the authority the copy of the minutes with a veto of any action taken by the authority or any of the authority's members thereof at a meeting, that action shall be of no effect. If the director takes no action with respect to the minutes within the 10-day period, the minutes shall be deemed to be approved. The veto power accorded under this subsection shall not affect in any way the covenants contained in the bond indentures of the authority, or any collective bargaining agreement or binding arbitration decisions affecting employees of the authority.

L.1960, c.183, s.7; amended 1982, c.113, s.5; 1995, c.91, s.4; 2010, c.52, s.4.



Section 40:37A-51 - Compensation Of Members; Reimbursement For Expenses

40:37A-51. Compensation of members; reimbursement for expenses
The members of an authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their duties.

L.1960, c. 183, p. 735, s. 8, eff. Jan. 18, 1961.



Section 40:37A-52 - Ex Officio Member

40:37A-52. Ex officio member
9. No member of the governing body of the county or any existing or potential beneficiary county shall be appointed as a member of, or employed by, an authority; but the governing body of the county may, by ordinance or resolution, as appropriate, provide that, in addition to the members appointed pursuant to section 5 of P.L.1960, c.183 (C.40:37A-48), the county executive in the case of a county having adopted article 3 of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-31 et seq.), the county supervisor in the case of a county having adopted article 5 of that act (C.40:41A-59 et seq.), or the president of the board of chosen freeholders in case the county is any other type of county, shall be appointed to serve ex officio, as a non-voting member of an authority.

L.1960,c.183,s.9; amended 1982,c.113,s.6; 1994,c.76,s.3.



Section 40:37A-53 - Removal Of Members Of Authority

40:37A-53. Removal of members of authority
A member of an authority may be removed by the governing body of the county for incapacity, inefficiency or neglect of duty or misconduct in office or other disqualifying cause and after he shall have been given a copy of the charges against him and, not sooner than 10 days thereafter, been afforded opportunity for a hearing, in person or by counsel, by such governing body with respect to such charges.

L.1960, c. 183, p. 735, s. 10, eff. Jan. 18, 1961.



Section 40:37A-54 - Purposes.

40:37A-54 Purposes.

11. The purposes of every authority shall be (a) provision within the county or any beneficiary county of public facilities for use by the State, the county or any beneficiary county, or any municipality in any such county, or any two or more or any subdivisions, departments, agencies or instrumentalities of any of the foregoing for any of their respective governmental purposes, (b) provision within the county or any beneficiary county of public facilities for use as convention halls, or the rehabilitation, improvement or enlargement of any convention hall, including appropriate and desirable appurtenances located within the convention hall or near, adjacent to or over it within boundaries determined at the discretion of the authority, including but not limited to office facilities, commercial facilities, community service facilities, parking facilities, hotel facilities and other facilities for the accommodation and entertainment of tourists and visitors, (c) provision within the county or any beneficiary county of structures, franchises, equipment and facilities for operation of public transportation or for terminal purposes, including development and improvement of port terminal structures, facilities and equipment for public use in counties in, along or through which a navigable river flows, (d) provision within the county or any beneficiary county of structures or other facilities used or operated by the authority or any governmental unit in connection with, or relative to development and improvement of, aviation for military or civilian purposes, including research in connection therewith, and including structures or other facilities for the accommodation of passengers, (e) provision within the county or any beneficiary county of a public facility for a combination of governmental and nongovernmental uses; provided that not more than 50% of the usable space in any such facility shall be made available for nongovernmental use under a lease or other agreement by or with the authority, (f) acquisition of any real property within the county or any beneficiary county, with or without the improvements thereof or thereon or personal property appurtenant or incidental thereto, from the United States of America or any department, agency or instrumentality heretofore or hereafter created, designated or established by or for it, and the clearance, development or redevelopment, improvement, use or disposition of the acquired lands and premises in accordance with the provisions and for the purposes stated in this act, including the construction, reconstruction, demolition, rehabilitation, conversion, repair or alteration of improvements on or to said lands and premises, and structures and facilities incidental to the foregoing as may be necessary, convenient or desirable, (g) acquisition, construction, maintenance and operation of garbage and solid waste disposal systems for the purpose of collecting and disposing of garbage, solid waste or refuse matter, whether owned or operated by any person, the authority or any other governmental unit, within or without the county or any beneficiary county, (h) the improvement, furtherance and promotion of the tourist industries and recreational attractiveness of the county or any beneficiary county through the planning, acquisition, construction, improvement, maintenance and operation of facilities for the recreation and entertainment of the public, which facilities may include, without being limited to, a center for the performing and visual arts, (i) provision of loans and other financial assistance and technical assistance for the construction, reconstruction, demolition, rehabilitation, conversion, repair or alteration of buildings or facilities designed to provide decent, safe and sanitary dwelling units for persons of low and moderate income in need of housing, including the acquisition of land, equipment or other real or personal properties which the authority determines to be necessary, convenient or desirable appurtenances, all in accordance with the provisions of this act, as amended and supplemented, (j) planning, initiating and carrying out redevelopment projects for the elimination, and for the prevention of the development or spread of blighted, deteriorated or deteriorating areas and the disposition, for uses in accordance with the objectives of the redevelopment project, of any property or part thereof acquired in the area of such project, (k) any combination or combinations of the foregoing or following, and (l) subject to the prior approval of the Local Finance Board, the planning, design, acquisition, construction, improvement, renovation, installation, maintenance and operation of facilities or any other type of real or personal property within the county for a corporation or other person organized for any one or more of the purposes described in subsection a. of N.J.S.15A:2-1 except those facilities or any other type of real or personal property which can be financed pursuant to the provisions of P.L.1972, c.29 (C.26:2I-1 et seq.) as amended. A county improvement authority shall also have as its purpose the pooling of loans for any local governmental units within the county or any beneficiary county that are refunding bonds in order to achieve more favorable interest rates and terms for those local governmental units.

L.1960,c.183,s.11; amended 1962, c.224, s.4; 1967, c.242, s.1; 1968, c.66, s.2; 1973, c.330, s.2; 1978, c.112; 1979, c.275, s.32; 1981, c.460, s.1; 1982, c.113, s.7; 1994, c.76, s.4; 1994, c.110; 2002, c.42, s.8.



Section 40:37A-55 - Body Politic And Corporate; Powers And Duties.

40:37A-55 Body politic and corporate; powers and duties.

12.Every authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public convenience, benefit and welfare and shall have perpetual succession and, for the effectuation of its purposes, have the following additional powers:

(a)To adopt and have a common seal and to alter the same at pleasure;

(b)To sue and be sued;

(c)To acquire, hold, use and dispose of its facility charges and other revenues and other moneys;

(d)To acquire, rent, hold, use and dispose of other personal property for the purposes of the authority;

(e)Subject to the provisions of section 26 of this act, to acquire by purchase, gift, condemnation or otherwise, or lease as lessee, real property and easements or interests therein necessary or useful and convenient for the purposes of the authority, whether subject to mortgages, deeds of trust or other liens or otherwise, and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the authority; provided that the authority may dispose of such property at any time to any governmental unit or person if the authority shall receive a leasehold interest in the property for such term as the authority deems appropriate to fulfill its purposes;

(f)Subject to the provisions of section 13 of this act, to lease to any governmental unit or person, all or any part of any public facility for such consideration and for such period or periods of time and upon such other terms and conditions as it may fix and agree upon;

(g)To enter into agreements to lease, as lessee, public facilities for such term and under such conditions as the authority may deem necessary and desirable to fulfill its purposes, and to agree, pursuant thereto, to be unconditionally obligated to make payments for the term of the lease, without set-off or counterclaim, whether or not the public facility is completed, operating or operable, and notwithstanding the destruction of, damage to, or suspension, interruption, interference, reduction or curtailment of the availability or output of the public facility to which the agreement applies;

(h)To extend credit or make loans to any governmental unit or person for the planning, design, acquisition, construction, equipping and furnishing of a public facility, upon the terms and conditions that the loans be secured by loan and security agreements, mortgages, leases and other instruments, the payments on which shall be sufficient to pay the principal of and interest on any bonds issued for the purpose by the authority, and upon such other terms and conditions as the authority shall deem reasonable;

(i)Subject to the provisions of section 13 of this act, to make agreements of any kind with any governmental unit or person for the use or operation of all or any part of any public facility for such consideration and for such period or periods of time and upon such other terms and conditions as it may fix and agree upon;

(j) (1) To borrow money and issue negotiable bonds or notes or other obligations and provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(2)To issue bonds, notes or other obligations to provide funding to a municipality that finances the purchase and installation of renewable energy systems and energy efficiency improvements by property owners as provided in section 2 of P.L.2011, c.187 (C.40:56-13.1);

(k)To apply for and to accept gifts or grants of real or personal property, money, material, labor or supplies for the purposes of the authority from any governmental unit or person, and to make and perform agreements and contracts and to do any and all things necessary or useful and convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

(l)To determine the location, type and character of any public facility and all other matters in connection with all or any part of any public facility which it is authorized to own, construct, establish, effectuate or control;

(m)To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of any public facility, and to amend the same;

(n)To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contract with any governmental unit or person;

(o)To acquire, purchase, construct, lease, operate, maintain and undertake any project and to fix and collect facility charges for the use thereof;

(p)To mortgage, pledge or assign or otherwise encumber all or any portion of its revenues and other income, real and personal property, projects and facilities for the purpose of securing its bonds, notes and other obligations or otherwise in furtherance of the purpose of this act;

(q)To extend credit or make loans to redevelopers for the planning, designing, acquiring, constructing, reconstructing, improving, equipping and furnishing any redevelopment project or redevelopment work;

(r)To conduct examinations and investigations, hear testimony and take proof, under oath at public or private hearings of any material matter, require the attendance of witnesses and the production of books and papers and issue commissions for the examination of witnesses who are out of the State, unable to attend, or excused from attendance;

(s)To authorize a committee designated by it consisting of one or more members, or counsel, or any officer or employee to conduct any such investigation or examination, in which case such committee, counsel, officer or employee shall have power to administer oaths, take affidavits and issue subpenas or commissions;

(t)To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority or to carry out any power expressly given in this act subject to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.); and

(u)To pool loans for any local governmental units within the county or any beneficiary county that are refunding bonds and do and perform any and all acts or things necessary, convenient or desirable for the purpose of the authority to achieve more favorable interest rates and terms for those local governmental units.

L.1960, c.183, s.12; amended 1975, c.96, s.6; 1977, c.291, s.1; 1979, c.275, s.33; 1982, c.113, s.8; 2002, c.42, s.9; 2011, c.187, s.4.



Section 40:37A-55.1 - Power Of Authority For Purposes Of Redevelopment Of Blighted, Deteriorated Or Deteriorating Areas

40:37A-55.1. Power of authority for purposes of redevelopment of blighted, deteriorated or deteriorating areas
For purposes of the redevelopment of blighted, deteriorated or deteriorating areas, and subject to the provisions of this act, an authority may:

a. Acquire or contract to acquire from any person, firm or corporation, public or private, by contribution, gift, grant, bequest, devise, purchase, condemnation or otherwise, real or personal property or any interest therein, including such property as it may deem necessary or proper, although temporarily not required for such purposes, in a redevelopment area and in any area designated by the municipal governing body as necessary for carrying out the relocation of the residents, industry and commerce displaced from a redevelopment area;

b. Demolish, remove or rehabilitate buildings or other improvements in any area acquired and install, construct or reconstruct streets, facilities, utilities and site improvements essential to the preparation of sites for use in accordance with the redevelopment plan;

c. Relocate or arrange for the relocation of residents and occupants of an area;

d. Dispose of land so acquired for the uses specified in the redevelopment plan as determined by it to any person, firm, or corporation or to any public agency by sale, lease or exchange;

e. Request the municipal planning board, if any, to recommend and the municipal governing body pursuant to existing law to designate blighted areas in need of redevelopment and to make recommendations for such development;

f. Study the recommendations of the municipal planning board for redevelopment of any area and to make its own investigations and recommendations as to current trends in the municipality, blighted areas and blighting factor, to the governing body of the municipality thereon;

g. Publish and disseminate information;

h. Prepare or arrange by contract for preparation of plans by registered architects or licensed professional engineers or planners for the carrying out of the redevelopment projects;

i. Arrange or contract with public agencies or redevelopers for the planning, replanning, conservation, rehabilitation, construction, or undertaking of any project, or redevelopment work, or any part thereof, to provide as part of any such arrangement or contract for extension of credit or making of loans to redevelopers to finance any project or redevelopment work, and to arrange or contract with public agencies for the opening, grading or closing of streets, roads, roadways, alleys, or other places or for the furnishing of facilities or for the acquisition by such agency of property options or property rights or for the furnishing of property or services in connection with a redevelopment area;

j. Arrange or contract with a public agency, to the extent that it is within the scope of that agency's functions, to cause the services customarily provided by such other agency to be rendered for the benefit of the occupants of any redevelopment area, and to have such other agency provide and maintain parks, recreation centers, schools, sewerage, transportation, water and other municipal facilities adjacent to or in connection with redevelopment areas;

k. Enter upon any building or property in any redevelopment area in order to conduct investigations or make surveys, soundings or test borings necessary to carry out the purposes of this act;

l . Arrange or contract with a public agency for the relocation of residents, industry or commerce displaced from a redevelopment area;

m. Make (1) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements; and (2) plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements;

n. Develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of blight; and

o. To finance by mortgage loans or otherwise the construction or establishment of retail food outlets and to make temporary loans or advances in anticipation of permanent loans.

L.1979, c. 275, s. 34, eff. Jan. 3, 1980. Amended by L.1983, c. 273, s. 1, eff. July 18, 1983.



Section 40:37A-55.2 - Prevailing Wage Rate For Workers Employed On Projects With County Improvement Authority Involvement.

40:37A-55.2 Prevailing wage rate for workers employed on projects with county improvement authority involvement.

13.Each worker employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, tax exemptions or other incentives or financial assistance approved, provided, authorized, facilitated or administered by a county improvement authority, or undertaken to fulfill any condition of receiving any of the incentives or financial assistance, shall be paid not less than the prevailing wage rate for the worker's craft or trade, as determined by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.).

The Commissioner of Labor and Workforce Development shall determine the prevailing wage rate in the locality in which the construction or rehabilitation is to be performed for each craft, trade or classification of worker employed in the construction or rehabilitation, as if the construction or rehabilitation is "public work" as defined in section 2 of P.L.1963, c.150 (C.34:11-56.26).

L.2004,c.127,s.13.



Section 40:37A-55.3 - Exercise Of Rights, Powers Or Duties.

40:37A-55.3 Exercise of rights, powers or duties.

14.For the purpose of implementing the provisions of sections 13 through 15 of this act, the Commissioner of Labor and Workforce Development shall, and a worker employed in the performance of work subject to this act or the employer or any designated representative of the worker may, exercise all rights, powers or duties granted or imposed upon them by P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.14.



Section 40:37A-55.4 - Prevailing Wage Rules, Regulations, Adoption By County Improvement Authority.

40:37A-55.4 Prevailing wage rules, regulations, adoption by county improvement authority.

15.Each county improvement authority shall, in consultation with the Commissioner of Labor and Workforce Development, adopt rules and regulations, consistent with the rules and regulations adopted by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.),requiring that not less than the prevailing wage be paid to workers employed in the construction or rehabilitation of facilities undertaken in connection with loans, loan guarantees, expenditures, investments, incentives or other financial assistance provided, authorized or administered by the authority. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2004,c.127,s.15.



Section 40:37A-55.5 - Inapplicability Of C.40:37a-55.2 Through C.40:37a-55.4.

40:37A-55.5 Inapplicability of C.40:37A-55.2 through C.40:37A-55.4.

16.The provisions of section 13 through 15 of this act shall not apply to construction and rehabilitation of facilities conducted entirely under contracts entered into prior to the effective date of this act or to the refinancing of the outstanding debt on projects in which all construction or rehabilitation of facilities was conducted under contracts entered into prior to the effective date of this act.

L.2004,c.127,s.16.



Section 40:37A-56 - Report To Governing Body; Powers Limited

40:37A-56. Report to governing body; powers limited
13. (1) Whenever an authority after investigation and study shall plan to undertake any public facility or facilities (other than a development project or redevelopment project) for the purposes of the authority, the authority shall make to the governing body of the county and if the public facility or facilities (including a development project or redevelopment project) benefit any beneficiary county, to the governing body of any such beneficiary county a detailed report dealing with the proposed public facility or facilities. Notwithstanding any other provision of this act, the authority shall not construct or acquire such public facility or facilities (other than a development project or redevelopment project within the county which created the authority), or make any lease or other agreement relating to use by any governmental unit or person of all or any part of any such public facility or facilities for a term in excess of five years, until there has been filed with the authority a copy of a resolution adopted by the governing body of the county and, if applicable, by any beneficiary county, certified by its clerk, describing such public facility or facilities in terms sufficient for reasonable identification and consenting to the construction or acquisition thereof by the authority or the making of such leases or other agreements.

(2) Unless otherwise required by any agreement of the authority with holders of its bonds, no authority shall sell any part of a development project or make any lease or other agreement relating to use by any governmental unit or person of said part for a term in excess of five years (A) Until the Commissioner of Community Affairs (hereinafter called the "commissioner") has approved a plan (hereinafter called, with respect to such part, the "development plan") prepared by the authority which provides an outline for the development of said part sufficient, in the opinion of the commissioner: (i) to indicate its relationship to appropriate land uses in the area and proper traffic, public transportation, public utility, recreational and community facilities, and other public improvements, (ii) to indicate proposed land uses and building requirements and restrictions in said part, and (iii) to provide reasonable assurance that said part will not be in danger of becoming a blighted area and will be developed in a manner reasonably designed in the public interest to encourage industrial, commercial, residential or other proper uses thereof or restore or increase employment opportunities for residents of the State; or (B) Unless such sale, lease or other agreement, in the opinion of the authority, is necessary or desirable in order to effectuate and carry out the said development plan.

(3) Every authority shall have power, subject to the provisions of subsection (2) of this section, to sell or otherwise dispose of all or any part of any development project or to lease the same to any governmental unit or person or make agreement of any kind with any governmental unit or person for the use or operation thereof, for such consideration and for such period or periods of time and upon such other terms and conditions as it may fix and agree upon. In the exercise of such power, the authority may make any land or structure in the development project available for use by private enterprise or governmental units in accordance with the development plan at its use value, being the value (whether expressed in terms of rental or capital price) at which the authority determines such land or structure should be made available in order that it may be developed or used for the purpose or purposes specified in such plan. In order to assure that land or other property included in the development project is developed or used in accordance with the development plan, the authority, upon the sale, lease or other disposition of such land or property, shall obligate purchasers, lessees or other users: (A) to use the land or property for the purpose designated in such plan, (B) to begin the building or installation of their improvements or other property (if any), and to complete the same, within such periods of time as the authority may fix as reasonable, and (C) to comply with such other conditions as are necessary or desirable to carry out the purposes stated in this act. Any such obligations imposed on a purchaser of land shall be covenants and conditions running with the land where the authority so stipulates.

L.1960,c.183,s.13; amended 1962,c.224,s.5; 1979,c.275,s.35; 1994,c.76,s.5.



Section 40:37A-57 - Facility Charges

40:37A-57. Facility charges
Every authority is hereby authorized to charge and collect tolls, rents, rates, fares, fees or other charges (in this act sometimes referred to as "facility charges") in connection with, or for the use or services of, or otherwise relating to, any public facility or other property owned, leased or controlled by the authority. If the public facility is a system of solid waste disposal, including, but not limited to, a resource recovery facility, recycling plant or transfer station owned, leased or controlled by the authority, the authority may charge and collect in connection with that system from any governmental unit included within the jurisdiction of the authority or which contracts for service with that authority or from any owner or occupant of any real property situated in a constituent municipality or in a municipality which contracts for service with that authority. Such facility charges may be charged to and collected from any governmental unit or person and such governmental unit or person shall be liable for and shall pay such facility charges to the authority at the time when and place where such facility charges are due and payable.

L. 1960, c. 183, s. 14; amended 1968,c.66,s.3; 1982,c.113,s.9; 1988,c.140.



Section 40:37A-58 - Compliance Of Facility Charges With Terms Of Lease Or Other Agreement Regarding Facility; Adjustment Of Charges

40:37A-58. Compliance of facility charges with terms of lease or other agreement regarding facility; adjustment of charges
The facility charges fixed, charged and collected by an authority with respect to any public facility shall comply with the terms of any lease or other agreement of the authority with regard to such public facility, and the facility charges fixed, charged and collected by an authority may be so adjusted that the revenues of the authority will at all times be adequate to pay all expenses of the authority, including the expenses of operation and maintenance of any public facility or other property owned or controlled by the authority, including insurance, improvements, replacements, reconstruction and any other required payments, and to pay the principal of and interest on any bonds, and to maintain such reserves or sinking funds for any of the foregoing purposes as may be required by the terms of any lease or other agreement of the authority or as may be deemed necessary or convenient and desirable by the authority.

L.1960, c. 183, p. 738, s. 15, eff. Jan. 18, 1961.



Section 40:37A-60 - Purpose Of Issuance; Bonds Authorized; Pledge Of Contributions Or Revenue, Or Real Or Personal Property

40:37A-60. Purpose of issuance; bonds authorized; pledge of contributions or revenue, or real or personal property
For the purpose of (1) financing the cost of any public facility or facilities (in this act sometimes referred to as the "project" ), or (2) funding or refunding any bonds, the authority shall authorize and provide for the issuance of bonds by a resolution (in this act sometimes referred to as the "bond resolution" ). Pursuant to the bond resolution, bonds may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 40 years from the date thereof, bear interest at such rate or rates, which may be fixed or may change, at such time or times and according to such formula or method of determination, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources, in such medium of payment, at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the bond resolution may provide. The authority may also authorize bonds to be issued and sold from time to time and delegate to such officer or agent of the authority as the authority shall designate the power to determine the time and manner (public or private) of sale, the maturities and rate or rates of interest (which may be fixed or may change, at such time or times and in accordance with a specified formula or method of determination), and such other terms and conditions as may be deemed appropriate by the officer or agent of the authority so designated; provided, however, that the amounts and maturities of and interest rate or rates on such bonds shall be within the limits prescribed by the authority in its delegation to the officer or agent of the power to authorize the sale and issuance of bonds. The authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the project financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any such bonds may be additionally secured by a pledge of any grant or contributions from any governmental unit or person or a pledge of any income or revenues of the authority from any source whatsoever, or by a mortgage or pledge of all or any part of the real or personal property of the authority, including property which is acquired, improved, constructed, financed or refinanced by the proceeds of such bonds.

L.1960, c. 183, p. 740, s. 17, eff. Jan. 18, 1961. Amended by L.1977, c. 80, s. 1, eff. May 2, 1977; L.1977, c. 291, s. 2, eff. Dec. 12, 1977; L.1982, c. 113, s. 10, eff. Aug. 14, 1982.



Section 40:37A-61 - Sale Of Bonds

40:37A-61. Sale of bonds
Bonds of an authority may be sold at public or private sale at such price or prices as the authority shall determine.

L.1960, c. 183, p. 740, s. 18. Amended by L.1977, c. 80, s. 2, eff. May 2, 1977.



Section 40:37A-62 - Filing Copy Of Bond Resolution; Publication; Effect

40:37A-62. Filing copy of bond resolution; publication; effect
19. An authority shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of the governing body of the county, and if the public facility financed by such bond resolution benefits a beneficiary county, in the office of the clerk of the governing body of the beneficiary county, and may thereupon cause to be published at least once in a newspaper published or circulating in the county, and if applicable, any beneficiary county, a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution shall be commenced within 20 days after the first publication of such notice. If any such notice shall at any time be published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in said notice, or the validity of any covenants, agreements or contracts provided for by said bond resolution shall be commenced or instituted within 20 days after the first publication of said notice, then all residents and taxpayers and owners of property in the county and, if applicable, any beneficiary county and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1960,c.183,s.19; amended 1994,c.76,s.6.



Section 40:37A-63 - Covenants And Agreements With Holders Of Bonds

40:37A-63. Covenants and agreements with holders of bonds
Any bond resolution of an authority providing for or authorizing the issuance of any bonds may contain provisions, and such authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in such bond resolution to covenant and agree with the several holders of such bonds, as to:

(a) The custody, security, use, expenditure or application of the proceeds of the bonds;

(b) The construction and completion, or replacement, of any public facility or facilities;

(c) The use, regulation, operation, maintenance, insurance or disposition of any public facility or facilities, or restrictions on the exercise of the powers of the authority to dispose, or to limit or regulate the use, of any public facility or facilities;

(d) Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(e) The use and disposition of any moneys of the authority, including revenues (in this act sometimes called "facility revenues" ) derived or to be derived from the operation of any public facility or facilities, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired:

(f) Pledging, setting aside, depositing or trusteeing all or any part of the facility revenues or other moneys of the authority, and mortgaging, pledging or otherwise encumbering all or any part of its real or personal property, then owned or thereafter acquired, to secure the payment of the principal of or interest on the bonds or any other obligations or the payment of expenses of operation or maintenance of any public facility or facilities, and the powers and duties of any trustee with regard thereto;

(g) The setting aside out of the facility revenues or other moneys of the authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(h) Determination or definition of the facility revenues or of the expenses of operation and maintenance of a public facility or facilities;

(i) The rents, rates, fares, fees, or other charges in connection with, or for the use or services of, or otherwise relating to any public facility or facilities, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of facility revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(j) The assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of any public facility or facilities or any obligations having or which may have a lien on any part of the facility revenues;

(k) Limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the authority;

(l) Limitations on the powers of the authority to construct, acquire or operate any structures, facilities or properties which may compete or tend to compete with any of its public facilities;

(m) Vesting in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 21 of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section 21 of this act or limiting the rights, duties and powers of such trustee;

(n) Payment of the costs or expenses incident to the enforcement of the bonds or the provisions of the bond resolution or of any covenant or agreement of the authority with the holders of bonds;

(o) The procedure, if any, by which the terms of any covenant or agreement with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(p) Any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on bonds and to be part of any covenant or agreement with the holders of bonds.

All such provisions of said bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the authority and the several holders of the bonds, regardless of the time or issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action or proceeding in any court of competent jurisdiction, including a proceeding in lieu of prerogative writ.

L.1960, c. 183, p. 741, s. 20, eff. Jan. 18, 1961. Amended by L.1968, c. 66, s. 4, eff. June 18, 1968; L.1977, c. 291, s. 3, eff. Dec. 12, 1977.



Section 40:37A-64 - Bond Provisions

40:37A-64. Bond provisions
(1) If the bond resolution of an authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of this section, then if there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or if the authority shall fail or refuse to comply with any of the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any such bonds and such failure or refusal shall continue for a period of 30 days after written notice to the authority of its existence and nature, the holders of 25% in aggregate principal amount of the bonds of such series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section.

(2) Such trustee may, and upon written request of the holders of 25% in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(a) By any action or proceeding, enforce all rights of the holders of such bonds, including the right to require the authority to charge and collect facility charges adequate to carry out any contract as to, or pledge of, facility revenues, and to require the authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(b) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(c) By action, require the authority to account as if it were the trustee of an express trust for the holders of such bonds;

(d) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(e) Declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the authority and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(3) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(4) In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, shall, if allowed by the court, constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any facility charges and facility revenues of the authority pledged for the payment or security of bonds of such series.

L.1960, c. 183, p. 744, s. 21, eff. Jan. 18, 1961.



Section 40:37A-65 - Receivers

40:37A-65. Receivers
If the bond resolution of an authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of section 21 of this act and shall further provide in substance that any trustee appointed pursuant to said section or having the powers of such a trustee shall have the powers provided by this section, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled to the appointment of a receiver of the public facility or facilities of the authority, and such receiver may enter upon and take possession of such public facility or facilities and, subject to any pledge or contract with the holders of bonds of the authority, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance, reconstruction, sale, lease or disposition of such public facility or facilities and proceed with such acquisition, construction, operation, maintenance, reconstruction, sale, lease or disposition which the authority is under any obligation to do, and operate, maintain, reconstruct, and prosecute such public facility or facilities and fix, charge, collect, enforce and receive the facility charges and all facility revenues and other moneys thereafter arising subject to any pledge thereof or contract with the holders of bonds relating thereto and perform the public duties and carry out the contracts and obligations of the authority in the same manner as the authority itself might do and under the direction of the court.

L.1960, c. 183, p. 746, s. 22. Amended by L.1962, c. 224, s. 7, eff. Jan. 14, 1963.



Section 40:37A-66 - Liability On Bonds

40:37A-66. Liability on bonds
Neither the members of an authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued by an authority pursuant to this act shall not be in any way a debt or liability of the State or any subdivision thereof and shall not create or constitute any indebtedness, liability or obligation of the State or any such subdivision, except the authority and any county which in accordance with this act shall have guaranteed payment of the principal of and interest on such bonds.

L.1960, c. 183, p. 746, s. 23, eff. Jan. 18, 1961.



Section 40:37A-67 - Negotiability Of Bonds

40:37A-67. Negotiability of bonds
Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said negotiable instruments law.

L.1960, c. 183, p. 747, s. 24, eff. Jan. 18, 1961.



Section 40:37A-68 - Act As Complete Authority For Issuance Of Bonds

40:37A-68. Act as complete authority for issuance of bonds
This act shall be complete authority for the issuance of bonds by an authority, and the provisions of any other law shall not apply to the issuance of such bonds.

L.1960, c. 183, p. 747, s. 25, eff. Jan. 18, 1961.



Section 40:37A-68.1 - Contract Or Agreement To Meet Deficiency In Revenues; Approval

40:37A-68.1. Contract or agreement to meet deficiency in revenues; approval
No county improvement authority shall enter into any contract or agreement to meet any deficiency in its revenues in order to meet debt services on bonds, notes, or any other financing obligations for one or more housing projects or developments on any housing or mortgage financing, or for any operating or maintenance expenses of such authority for one or more housing projects or developments, unless the Director of the Division of Local Government Services, after reviewing such contract or agreement and the ability of any party to such contract or agreement to make any payments which may be required, shall give his approval.

L.1979, c. 275, s. 42, eff. Jan. 3, 1980.



Section 40:37A-69 - Eminent Domain

40:37A-69. Eminent domain
26. Every authority is hereby empowered, in its own name but for the county or any beneficiary county, to acquire by purchase, gift, grant or devise and to take for public use real property, within or without the county or any beneficiary county, or any interest therein which may be deemed by the authority necessary for its purposes, including public lands owned by or in which any municipality within the county or any beneficiary county has a right, title or interest. Such authority is hereby empowered to acquire and take such real property including such public property or interests therein, by condemnation, in the manner provided for in the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in that act, either in its own name or in the name of the county or any beneficiary county, all of the powers of such county to acquire or take property for public use; provided, however, that, notwithstanding the foregoing or any other provision of this act, no authority shall take, by condemnation, any real property except upon consent thereto by the county which created the authority or, if applicable, any beneficiary county given by resolution adopted by its governing body and further provided, in the case of authorities operating a public transportation facility, every taking by condemnation in connection with such powers, shall be subject to the provisions of sections 48, 49 and 63 of P.L.1962, c.198 (C.48:3-17.6 to 48:3-17.8).

L.1960,c.183,s.26; amended 1968,c.66,s.5; 1994,c.76,s.7.



Section 40:37A-70 - Declaration Of Taking; Effect

40:37A-70. Declaration of taking; effect
Upon the filing by an authority of a complaint in any action to fix the compensation to be paid for any property or at any time thereafter, the authority may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the authority, declaring that possession of 1 or more of the tracts or parcels of land or property described in the complaint is thereby being taken by and for the use of the authority. The said declaration of taking shall be sufficient if it sets forth (a) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof to which there may or may not be attached a plan or map thereof, (b) a statement of the estate or interest in the said land or property being taken, (c) a statement of the sum of money estimated by the authority by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration, and (d) an allegation that, in compliance with the provisions of this act, the authority has established and is maintaining a trust fund as hereinafter provided.

L.1960, c. 183, p. 748, s. 27, eff. Jan. 18, 1961.



Section 40:37A-71 - Deposit Of Estimated Compensation

40:37A-71. Deposit of estimated compensation
Upon the filing by an authority of a declaration of taking of property as provided in this act, the authority shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration. In addition to the said deposits with the Clerk of the Superior Court, the authority at all times shall maintain a fund on deposit with a bank or trust company doing business in the State in an amount at least equal to the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. Said fund shall consist of cash or securities readily convertible into cash constituting legal investments for trust funds under the laws of the State or may consist of all or some part of the proceeds of bonds of the authority held by any trustee for the holders of such bonds and available for payment for the land or other property described in such declarations of taking. Said fund shall be held by or on behalf of the authority to secure and may be applied to the payment of just compensation for the land or other property described in such declarations of taking. The authority shall be entitled to withdraw from said fund from time to time so much as may then be in excess of the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all land or other property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

L.1960, c. 183, p. 748, s. 28, eff. Jan. 18, 1961.



Section 40:37A-72 - Right Of Entry And Use Of Land

40:37A-72. Right of entry and use of land
Upon the filing by an authority of a declaration of taking of property as provided in this act and the depositing with the Clerk of the Superior Court of the amount of the estimated compensation stated in said declaration, the authority, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the action to fix compensation to be paid or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the authority for the purpose or purposes for which the authority is authorized by law to acquire or condemn such land or other property or interest therein.

L.1960, c. 183, p. 749, s. 29, eff. Jan. 18, 1961.



Section 40:37A-73 - Service Of Notice; Payment

40:37A-73. Service of notice; payment
Each authority shall cause notice of the filing of a declaration of taking of property as provided in this act and of the making of the deposit required by this act with respect thereto to be served upon each party to the action to fix the compensation to be paid who resides in the State, either personally or by leaving a copy thereof at his residence if known, and upon each such party who resides out of the State, by mailing a copy thereof to him at his residence if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publication shall be made within 30 days after filing such declaration. Upon the application of any party in interest and after notice to other parties in interest, including the authority, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said action, provided that each such person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the said action shall be less than the amount deposited, the court, after such notice as the court prescribes and hearing, may determine his liability, if any, for the return of the difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the authority the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of making the deposit. If the amount of the award as so determined shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the authority unless the deposit or any part thereof shall have theretofore been distributed, in which event the court, on application of the authority and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the authority for the difference against the party or parties liable for the return thereof.

L.1960, c. 183, p. 749, s. 30, eff. Jan. 18, 1961.



Section 40:37A-74 - Abandonment Of Condemnation Proceedings

40:37A-74. Abandonment of condemnation proceedings
The authority shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as provided in this act.

L.1960, c. 183, p. 751, s. 31, eff. Jan. 18, 1961.



Section 40:37A-75 - Additional Powers

40:37A-75. Additional powers
In addition to the other powers conferred upon it by this act or by any other law and not in limitation thereof, every authority, in connection with construction or operation of any public facility, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (in this section called "works" ) of any public utility as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any real property, including public lands or waters. Whenever in connection with construction or operation of any public facility, any authority shall determine that it is necessary that any such works, which now are or hereafter may be located in, on, along, over or under any such real property, should be relocated in such real property or should be removed therefrom, the public utility owning or operating such works shall relocate or remove the same in accordance with the order of the authority, provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such works in a new location or new locations, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such works, shall be paid by the authority and may be included in the cost of such public facility. In case of any such relocation or removal of works as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such works, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such works in their former location.

L.1960, c. 183, p. 751, s. 32, eff. Jan. 18, 1961.



Section 40:37A-76 - Actions By Municipalities Or County

40:37A-76. Actions by municipalities or county
33. For the purpose of aiding an authority and co-operating in the planning, undertaking, acquisition, construction or operation of any public facility, the county or any beneficiary county or any municipality in any such county may (a) acquire real property in its name for such public facility or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any such public facility, or partly for such purposes and partly for other county or municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such county or municipality, (b) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan parks, streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake, and (c) do any and all things necessary or convenient to aid and co-operate in the planning, undertaking, construction or operation of any such public facility, and cause services to be furnished to the authority of any character which such county or municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

L.1960,c.183,s.33; amended 1994,c.76,s.8.



Section 40:37A-77 - Sale, Lease, Loan, Grant Or Conveyance Of, Or Permit To Use, Real Or Personal Property Of County Or Municipality

40:37A-77. Sale, lease, loan, grant or conveyance of, or permit to use, real or personal property of county or municipality
Any county by resolution of its governing body, municipality by ordinance of its governing body, governmental unit or person is hereby empowered, without any referendum or public or competitive bidding, to sell, lease, lend, grant or convey to an authority, or to permit an authority to use, maintain or operate as part of any public facility, any real or personal property which may be necessary or useful and convenient for the purposes of the authority and accepted by the authority. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such county, municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the authority may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such county, municipality, governmental unit or person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of any public facility.

L.1960, c. 183, p. 752, s. 34, eff. Jan. 18, 1961.



Section 40:37A-78 - Lease Or Other Agreement With Authority To Use Public Facilities

40:37A-78. Lease or other agreement with authority to use public facilities
Any county, municipality, governmental unit or person is hereby empowered to enter into and perform any lease or other agreement with an authority for the lease to or use by such county, municipality, governmental unit or person of all or any part of any public facility or facilities. Any such lease or other agreement may provide for the payment to the authority by such county, municipality, governmental unit or persons annually or otherwise of such sum or sums of money, computed at fixed amounts or by any formula or in any other manner, as may be fixed in or pursuant thereto. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such county, municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such county, municipality, governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Every such county, municipality, governmental unit or person is hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such county, municipality, governmental unit or person.

L.1960, c. 183, p. 753, s. 35, eff. Jan. 18, 1961.



Section 40:37A-79 - Appropriations By County Or Municipality

40:37A-79. Appropriations by county or municipality
36. For the purpose of aiding an authority and co-operating in the planning, undertaking, acquisition, construction or operation of any public facility, the county or any beneficiary county by resolution of its governing body, or any municipality in the county or beneficiary county by ordinance of its governing body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the authority (a) to appropriate moneys for the purposes of the authority, and to loan or donate such money to the authority in such installments and upon such terms as may be agreed upon with the authority, (b) to covenant and agree with the authority to pay to or on the order of the authority annually or at shorter intervals as a subsidy for the promotion of its purposes not exceeding such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, (c) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys (if any) necessary for such performance, to covenant and agree with the authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (d) to appropriate money for all or any part of the cost of acquisition or construction of such public facility, and, in accordance with the limitations and any exceptions thereto and in the manner or mode of procedure prescribed by the local bond law to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such public facility and appropriation, and to pay the proceeds of such bonds to the authority.

L.1960,c.183,s.36; amended 1994,c.76,s.9.



Section 40:37A-80 - Guaranty Of Bonds

40:37A-80. Guaranty of bonds
37. For the purpose of aiding an authority in the planning, undertaking, acquisition, construction, financing or operation of any facility which the authority is authorized to undertake pursuant to section 11 of P.L.1960, c.183 (C.40:37A-54), the county or any beneficiary county may, pursuant to resolution duly adopted by its governing body, or any municipality in the county or beneficiary county may, by ordinance of its governing body, in the manner provided for adoption of a bond ordinance as provided in the local bond law and with or without consideration and upon such terms and conditions as may be agreed to by and between the county or beneficiary county or the municipality and the authority, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the authority. Any guaranty of bonds of an authority made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the county or beneficiary county or the municipality and on its behalf by such officer thereof as may be designated in the resolution or ordinance authorizing such guaranty, and such county or municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. Any such guaranty of bonds of an authority may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, including particularly any limitation or requirement under or pursuant to the local bond law, but the principal amount of bonds so guaranteed, shall, after their issuance, be included in the gross debt of such county or municipality for the purpose of determining the indebtedness of such county or municipality under or pursuant to the local bond law. The principal amount of said bonds so guaranteed and included in gross debt shall be deducted and is hereby declared to be and to constitute a deduction from such gross debt under and for all the purposes of said local bond law (a) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition or construction of the facility to be financed from the proceeds of such bonds and (b) in any annual debt statement filed pursuant to said local bond law as of the end of said fiscal year or any subsequent fiscal year if the revenues or other receipts or moneys of the authority in such year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, all bonds of any such county or any municipality issued as provided in section 36 of P.L.1960, c.183 (C. 40:37A-79), and all bonds of the authority issued under this act.

L.1960,c.183,s.37; amended 1962,c.224,s.8; 1981,c.460,s.2; 1982,c.113,s.11; 1994,c.76,s.10.



Section 40:37A-81 - Pledge Or Assignment Of Lease Or Other Agreement To Secure Bonds Of Authority

40:37A-81. Pledge or assignment of lease or other agreement to secure bonds of authority
Any lease or other agreement, and any instruments making or evidencing the same, may be pledged or assigned by the authority to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

L.1960, c. 183, p. 756, s. 38, eff. Jan. 18, 1961.



Section 40:37A-82 - Exemption Of Property Of Authority From Levy And Sale

40:37A-82. Exemption of property of authority from levy and sale
All property of an authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge, mortgage or lien given by an authority on its facility revenues or other moneys, or on its real or personal property.

L.1960, c. 183, p. 756, s. 39, eff. Jan. 18, 1961. Amended by L.1977, c. 291, s. 4, eff. Dec. 12, 1977.



Section 40:37A-83 - Payments To Municipalities Or Political Subdivisions In Lieu Of Taxes

40:37A-83. Payments to municipalities or political subdivisions in lieu of taxes
Every authority and every municipality in which any property of the authority is located are hereby authorized and empowered to enter into agreements with respect to the payment by the authority to such municipality of annual sums of money in lieu of taxes on such property in such amounts as may be agreed upon between the authority and the municipality, and each such authority is empowered to make such payments and each such municipality is empowered to accept such payments and to apply them in the manner in which taxes may be applied in such municipality; provided, however, that no such annual payment with respect to any parcel of such property shall exceed the amount to be derived by applying the current general tax rate for the taxing district in which such property is located to the assessed and taxable value of such property for the taxable year immediately prior to the time of its acquisition by the authority. In the case of a new facility constructed and owned by the authority, the authority is empowered to enter into an agreement with the municipality to make payments in lieu of taxes on such facility, so long as such payments do not exceed the amount derived by applying the current local purposes tax rate for such taxing district to the actual cost of construction of the facility; provided, however, that in the first through fourth years of such payments they shall not exceed 40% of the amount so derived, in the fifth through eighth years 50% of the amount so derived, in the ninth through twelfth years 65% of the amount so derived, and in the thirteenth through sixteenth years 80% of the amount so derived, until in the seventeenth year and all subsequent years the payments shall not exceed the amount derived as hereinbefore described. Notwithstanding the aforesaid provisions of this section, whenever any person, pursuant to subsection e. or j. of section 11 of this act (C. 40:37A-54), shall occupy space within a public facility for a nongovernmental use which is not itself tax exempt, whether as lessee, vendee or otherwise, such person shall, as long as title thereto shall remain in the authority, pay to the political subdivision in which such facility is located a payment in lieu of taxes which shall equal the taxes on real and personal property, including water and sewer service charges or assessments, which such person would have been required to pay had it been the owner of such property or portion thereof during the period, and neither the authority nor its projects, properties, money or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. Further, notwithstanding the aforesaid provisions of this section, during the time an authority is managing, operating and maintaining real property for a redevelopment project prior to actual rehabilitation, clearance, development, or redevelopment of such property or sale, lease or other disposal of such property pursuant to the provisions hereof, it may pay to the municipality in which the real property is situated out of the net income from the property, in lieu of taxes, an annual service charge for municipal services supplied to said property in an amount not exceeding the tax on the property for the year it was acquired by the authority. The amount of such annual service charge shall be as set forth in a written agreement to be entered into between the municipality and the authority.

L.1960, c. 183, p. 756, s. 40, eff. Jan. 18, 1961. Amended by L.1977, c. 80, s. 3, eff. May 2, 1977; L.1977, c. 109, s. 1, eff. June 1, 1977; L.1979, c. 275, s. 40, eff. Jan. 3, 1980; L.1982, c. 113, s. 12, eff. Aug. 14, 1982.



Section 40:37A-84 - Bonds As Legal Investments

40:37A-84. Bonds as legal investments
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this act, and such bonds shall be authorized security for any and all public deposits.

L.1960, c. 183, p. 757, s. 41, eff. Jan. 18, 1961.



Section 40:37A-85 - Tax Exemptions

40:37A-85. Tax exemptions
All properties of an authority are hereby declared to be public property of a political subdivision of the State and those properties, and all public facilities, whether or not owned by the authority, are devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality and such bonds, and the interest thereon and the income therefrom, and all facility charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes.

L.1960, c. 183, p. 757, s. 42, eff. Jan. 18, 1961. Amended by L.1982, c. 113, s. 13, eff. Aug. 14, 1982.



Section 40:37A-86 - Guarantee Of Vested Rights Of Bondholders

40:37A-86. Guarantee of vested rights of bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to a bond resolution of an authority adopted pursuant to this act that the State will not limit or alter the rights hereby vested in the authority to acquire, construct, maintain, reconstruct, operate, sell, lease or dispose of any public facility or to fix, establish, charge and collect its facility charges or other moneys and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, so as to in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged or provided for.

L.1960, c. 183, p. 757, s. 43. Amended by L.1962, c. 224, s. 9, eff. Jan. 14, 1963.



Section 40:37A-87 - Undertakings For Deposits Of Authority

40:37A-87. Undertakings for deposits of authority
All banks, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any authority a good and sufficient undertaking with such sureties as shall be approved by the authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the authority or its authorized agent all such funds as may be deposited with it by the authority and agreed interest thereon, at such times or upon such demands as may be agreed with the authority or in lieu of such sureties, deposit with the authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the authority may approve. The deposits of the authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the authority and such bank or banking institution.

L.1960, c. 183, p. 758, s. 44, eff. Jan. 18, 1961.



Section 40:37A-88 - Annual Audit

40:37A-88. Annual audit
Each authority shall cause an annual audit of its accounts to be made, and for this purpose it shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within 4 months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed in the office of the Division of Local Government in the Department of the Treasury and in the office of the treasurer of the county within 5 days after the original report is filed with the authority.

L.1960, c. 183, p. 758, s. 45, eff. Jan. 18, 1961.



Section 40:37A-89 - Filing Of Copy Of Bond Resolution

40:37A-89. Filing of copy of bond resolution
Each authority shall file a certified copy of each bond resolution adopted by it in the office of the Division of Local Government in the Department of the Treasury, together with a certified summary of the dates, amounts, maturities and interest rates of all bonds to be issued pursuant thereto prior to the issuance of any such bonds. Upon the adoption of each annual budget of an authority or amendment thereof, a certified copy thereof shall be filed forthwith in the office of said Division of Local Government.

L.1960, c. 183, p. 759, s. 46, eff. Jan. 18, 1961.



Section 40:37A-90 - Construction Of Act

40:37A-90. Construction of act
47. This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized, and an authority shall not constitute or be deemed to be a county or municipality or agency or component of a municipality for the purposes of any other law; provided, however, that no authority, other than an authority created in or performing services for a county of the second class having a population in excess of 265,000, but less than 350,000 inhabitants, in a county of the third class having a population not in excess of 70,000 inhabitants, or in a county of the fifth class having a population in excess of 150,000, but less than 300,000 inhabitants, shall exercise the powers of a common carrier in any such county, and, except as hereinabove in this section set forth, nothing contained in this act shall in any way affect or limit the jurisdiction, rights, powers or duties of any State regulatory agencies.

L.1960,c.183,s.47; amended 1968,c.66,s.6; 1977,c.154; 1994,c.76,s.11.



Section 40:37A-91 - Severability

40:37A-91. Severability
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective, it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any 1 or more instances or under any 1 or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1960, c. 183, p. 759, s. 48, eff. Jan. 1, 1961.



Section 40:37A-92 - Public Transportation Facility; Employees; Self-organization

40:37A-92. Public transportation facility; employees; self-organization
Employees of a public transportation facility operated by any county improvement authority shall have the right to self-organization, to form, join or assist labor organizations and to bargain collectively through representatives of their own choosing. It shall be the obligation of such authority to recognize and bargain exclusively with a labor organization representing a majority of its employees in an appropriate unit with respect to wages, salaries, hours, working conditions and welfare and pension and retirement provisions, and, upon reaching agreement with such labor organization, to enter into and execute a written contract incorporating therein the agreements so reached. No agreement relating to hours of employment shall require or permit employees to work a number of hours per day or per week in excess of such hours as may be provided by Federal or State laws relating to similar employment in private industry.

L.1968, c. 66, s. 7, eff. June 18, 1968.



Section 40:37A-93 - Representation Of Majority Of Employees; Election

40:37A-93. Representation of majority of employees; election
If there is a question whether a labor organization represents a majority of employees in the appropriate unit such question shall be submitted by either the county improvement authority operating the public transportation facility or the labor organization to an election conducted under the auspices of the New Jersey State Board of Mediation, which shall have authority to conduct such an election and to certify the result thereof. If there is a question as to whether the proposed unit is appropriate, that matter shall be referred to arbitration as hereinafter set forth. In determining the unit or units appropriate for the purposes of collective bargaining, the arbitrator shall be guided by the standards developed under the Federal labor laws in determining unit questions and applied to comparable industries.

L.1968, c. 66, s. 8, eff. June 18, 1968.



Section 40:37A-94 - Acquisition Of Privately-owned Transportation System; Transfer Of Employees

40:37A-94. Acquisition of privately-owned transportation system; transfer of employees
Whenever a county improvement authority shall acquire an existing privately-owned transportation system pursuant to authorization by the board of chosen freeholders, such acquisition may be subject to the assumption by the authority of all contracts and agreements of every kind and nature of the privately-owned transportation system acquired. All of the employees of such system except executive or supervisory officers and employees, shall be transferred to the employment of such authority with all employment rights, privileges and benefits which they previously enjoyed in such transportation system, including sick leave, seniority, vacation and pension credits. Such employees and former employees who are members or beneficiaries of any pension or other benefit plan or arrangement shall be entitled to a continuation of all benefits with respect to welfare, sickness, vacations, pension or retirement benefits as they previously enjoyed prior to the acquisition by such authority. The authority shall assume the obligations of any transportation system acquired by it with regard to wages, salary, hours, working conditions, sick leave, health and welfare and pension or retirement provisions or employees. It shall assume the provisions of any collective bargaining agreement between such acquired transportation system and the representatives of its employees. No employee of any acquired transportation system who is transferred to a position with such authority, shall, by reason of such transfer, be placed in any lesser or adverse position with respect to workmen's compensation, pension, seniority, wages, sick leave, vacation, health and welfare, insurance or any other benefits that he enjoyed as an employee of such acquired transportation system, unless the employee shall consent thereto in writing or that such conditions of employment, benefits or rights are incorporated in a collective bargaining agreement entered into between the authority and the labor organization representing a majority of its employees.

L.1968, c. 66, s. 9, eff. June 18, 1968.



Section 40:37A-95 - Protective Conditions And Benefits For Employees

40:37A-95. Protective conditions and benefits for employees
No county improvement authority authorized to operate a public transportation facility shall acquire any existing transportation system or part thereof whether by purchase, lease, condemnation or otherwise, nor shall the authority dispose of or lease any transportation system or part thereof, nor merge, consolidate, or co-ordinate any transportation system or part thereof, nor substitute any type of equipment on any such system or part thereof for the then existing equipment, or reduce or limit the lines or service of any such existing system, or of its system, unless it shall first have made adequate provision for any employees who are or may be displaced, or whose wages, hours, place, or conditions of employment are or may be adversely affected. The terms and conditions of such provisions shall be a proper subject of collective bargaining with the labor organizations that represent such employees. In no event, however, shall such protective conditions and benefits for any employee be less than those established pursuant to section 10(c) of the Urban Mass Transportation Act of 1964 (49 U.S.C. 1609(c), 78 Stat. 307).

L.1968, c. 66, s. 10, eff. June 18, 1968.



Section 40:37A-96 - Labor Disputes; Arbitration

40:37A-96. Labor disputes; arbitration
In the case of any labor dispute between a county improvement authority operating a public transportation facility and its employees where collective bargaining does not result in agreement, irrespective of whether such dispute relates to the making or maintaining of collective bargaining agreements, the terms to be included in such agreements, the interpretation or application of such agreements, the adjustment of any grievance or any difference or any question that may arise between the authority and the labor organization representing its employees concerning wages, salaries, hours, working conditions or benefits including health and welfare, sick leave, insurance, or pension or retirement provisions, the authority shall offer to submit such dispute to final and binding arbitration by a single arbitrator or by a tripartite board of arbitrators. Upon acceptance by the labor organization of such arbitration proposal, if the dispute is referred to a single arbitrator, such arbitrator shall be one who may be agreed upon by the authority and the labor organization involved, and, in the event that said parties cannot agree upon the identity of the arbitrator then such arbitrator shall be selected through the use of the New Jersey State Board of Mediation in accordance with its usual procedure and rules relating to the selection of arbitrators in labor disputes. Should the matter be referred to a tripartite board, the authority shall designate one such arbitrator, the labor organization shall designate one such arbitrator and the third, impartial arbitrator, who shall be the chairman of the board, shall be selected by the 2 arbitrators thus designated; in the event of their inability to select such third arbitrator they shall seek the appointment of the third arbitrator by use of the New Jersey State Board of Mediation which shall proceed to select such arbitrator in the manner provided by the rules and practices of said State Board of Mediation with respect to arbitrators of labor disputes. The cost of arbitration shall be borne equally by both parties except that in the event that a tripartite board is sued, the services of the arbitrator designated by each party shall be paid for by such party. The arbitration proceeding shall take place in the manner provided by the rules of the New Jersey State Board of Mediation applicable to arbitration of labor disputes and the decision of the arbitrator or board of arbitrators shall be final and binding upon the parties.

L.1968, c. 66, s. 11, eff. June 18, 1968.



Section 40:37A-97 - Authority And Power

40:37A-97. Authority and power
County improvement authorities operating a public transportation facility shall have the following authority and power:

(1) To execute a collective bargaining agreement requiring, as a condition of employment on or after the thirtieth day following the beginning of employment or the effective date of the agreement, whichever is the later, membership in good standing of all employees within the bargaining unit in the labor organization representing a majority of the employees in such unit.

(2) To enter into a collective bargaining agreement under which it will withhold union dues, fees or assessments from the wages of the employees and pay the same on behalf of said employees to the labor organization.

(3) To agree to pay and to pay contributions for the establishment or maintenance of any health and welfare plan or any pension or retirement plan.

(4) To make deductions from wages of employees, upon authorization of such employees for any purposes for which any private employer may make such deductions.

L.1968, c. 66, s. 12, eff. June 18, 1968.



Section 40:37A-98 - Authorization To Engage In Public Transportation Within And Beyond County Limits

40:37A-98. Authorization to engage in public transportation within and beyond county limits
13. Any county improvement authority may engage in the business of operation of public transportation facilities for the transportation of passengers and property on scheduled routes, within and beyond the territorial limits of the county or any beneficiary county, with the consent of the governing bodies of the municipalities into which such operation is extended, and on nonscheduled routes, by contract. A copy of each contract for charter or operation on a nonscheduled route shall be maintained in the office of the authority as a public record available for inspection during normal business hours.

Any county improvement authority which establishes or acquires public transportation facilities may contract with any person or corporation for the operation thereof upon such terms and conditions as the authority shall determine.

L.1968,c.66,s.13; amended 1994,c.76,s.12.



Section 40:37A-99 - Authority Deemed A Public Utility; Powers And Operations

40:37A-99. Authority deemed a public utility; powers and operations
A county improvement authority engaged in the operation of a public transportation facility shall be deemed to be a public utility and its powers and operations shall be subject to the provisions of Title 48 of the Revised Statutes and the regulation and control of the Board of Public Utility Commissioners.

L.1968, c. 66, s. 14, eff. June 18, 1968.



Section 40:37A-100 - Solid Waste Disposal Systems; Applicability Of Solid Waste Management Act

40:37A-100. Solid waste disposal systems; applicability of Solid Waste Management Act
Any solid waste disposal system operated by a county improvement authority shall be subject to the provisions of the "Solid Waste Management Act (1970)" (P.L.1970, c. 39, C. 13:1E-1 et seq.), and to any rules and regulations adopted thereunder by the State Department of Environmental Protection.

L.1973, c. 330, s. 3, eff. Dec. 27, 1973.



Section 40:37A-101 - Selection Of Site Location For Disposal System

40:37A-101. Selection of site location for disposal system
4. Whenever any county improvement authority chooses to exercise the powers granted by P.L.1973, c.330 (C.40:37A-100 et al.) with respect to the selection of a site location or locations for any facility of its garbage and solid waste disposal system, it shall so inform the Commissioner of Environmental Protection, and shall make or cause to be made, after consultation with the commissioner, such preliminary surveys, investigations, studies, borings, maps, plans, drawings and estimates of costs and revenues relating to the type and location of such garbage and solid waste disposal facilities, or any part thereof, which the authority may deem necessary to purchase or construct in order to protect the health, safety and welfare of the inhabitants of the county or any beneficiary county. In addition, the authority may make or cause to be made a study and a map of all existing garbage and solid waste disposal treatment and disposal facilities proposed for or already operating in the county or any beneficiary county. The undertaking of all such studies and surveys and the provision of the necessary maps, sketches, data and plans in connection therewith, shall be deemed a county purpose and the costs thereof may be paid out of general funds of the county or beneficiary county; but all such costs shall be reimbursed to the county or any beneficiary county by the county improvement authority.

L.1973,c.330,s.4; amended 1994,c.76,s.13.



Section 40:37A-102 - Responsibility For Selection Of Final Site; Approval Required

40:37A-102. Responsibility for selection of final site; approval required
5. Subject to an enabling resolution adopted by the governing body of the county which has created such an authority or by the governing body of any beneficiary county (hereinafter referred to as the host county) pursuant to P.L.1960, c.183 (C.40:37A-44 et seq.), the county improvement authority shall have the responsibility for selecting a final site location or locations for any garbage and solid waste collection, treatment or disposal facilities to be operated by said authority. The governing body of such county shall not, however, adopt any such enabling resolution until the site location or locations tentatively designated by the improvement authority shall have been approved by:

a. The Commissioner of Environmental Protection after an evaluation of all studies, surveys and plans, and any accompanying maps and data, as may be required by the commissioner pursuant to section 4 of P.L.1973, c.330 (C.40:37A-101);

b. The governing bodies of the several municipalities situate within such county, by the adoption of concurring resolutions by any combination of such municipalities with an aggregate population of at least 75% of the total population of said county, as determined by the last decennial census; and

c. The planning board of the host county, by a resolution affirming that such site location or locations are compatible with the host county's master plan, or such county planning policies as may exist.

L.1973,c.330,s.5; amended 1994,c.76,s.14.



Section 40:37A-103 - Classification Of Solid Waste Facility As Public Utility

40:37A-103. Classification of solid waste facility as public utility
6. Any solid waste facilities owned or operated by a county improvement authority pursuant to the provisions of this amendatory and supplementary act, shall be deemed a public utility and shall be subject to such rules and regulations as may be adopted by the Board of Public Utilities in accordance with the provisions of the "Solid Waste Utility Control Act" (P.L.1970, c.40, C.48:13A-1 et seq.). The improvement authority's application to operate any solid waste facility shall be considered at a public hearing by the Board of Public Utilities.

L.1973,c.330,s.6; amended 1991,c.381,s.46.



Section 40:37A-104 - Municipalities; Use Of Facilities

40:37A-104. Municipalities; use of facilities
All facilities of a solid waste disposal system operated by a county improvement authority shall be open to use by any municipality or municipalities situate in the host county. Such facilities shall also be open to use by any municipality or municipalities situate in any county contiguous to the host county, provided that the population of said municipality, or the aggregate population of any several such municipalities, would not by itself or when added to the nonhost county population already using the improvement authority's facilities, be in excess of 10% of the total population of the host county. When the prospective nonhost county user population would exceed the foregoing 10% limit, the applications for use of the petitioning nonhost county municipalities shall require the prior approval of the governing bodies of the host county, and of any combination of municipalities situate therein, in accordance with the requirements and procedures set forth in section 5 of this amendatory and supplementary act.

L.1973, c. 330, s. 7, eff. Dec. 27, 1973.



Section 40:37A-105 - Exclusion Of Alternate Method Of Solid Waste Disposal By Municipality With Contract With County

40:37A-105. Exclusion of alternate method of solid waste disposal by municipality with contract with county
Upon contracting with a county improvement authority for the collection, treatment or disposal of garbage or solid waste as herein provided, no municipality shall, during the term of the contract, engage in, or grant, permit or enter into any new contract for, the collection, treatment and disposal of garbage and solid waste that might be competitive with the facilities or services being provided under contract to that municipality by the improvement authority.

This section shall in no way be construed so as to prevent or prohibit any municipality from erecting, constructing, operating and maintaining an incinerator or garbage and solid waste disposal plant or other means for the disposition of garbage and solid wastes in any manner or by any means by which the same may be lawfully erected, constructed, operated or maintained.

L.1973, c. 330, s. 8, eff. Dec. 27, 1973.



Section 40:37A-106 - Legislative Findings And Declarations

40:37A-106. Legislative findings and declarations
The Legislature finds and declares that:

a. The supply of decent and affordable housing, particularly for families of low and moderate income has become increasingly scarce, especially in certain areas of this State.

b. In communities experiencing rapid development and the problems associated with the economic impact of land speculation, the cost of developing comprehensive housing programs is prohibitive, thus calling for action in the form of mortgage and housing finance assistance for the development of private housing programs by appropriate governmental agencies.

c. The "county improvement authorities law," P.L.1960, c. 183 (C. 40:37A-44 et seq.) provides for the creation of a county level agency which, with the cooperation and approval of the governing body of a municipality, may undertake certain improvement and development projects within that municipality. Such an agency, and county and municipal government interaction, are appropriate to provide a means of addressing the need to create a supply of decent and affordable housing, based upon programs which, at the State level, have shown substantial success in providing new and rehabilitated housing units, particularly in urban areas.

L.1979, c. 275, s. 1, eff. Jan. 3, 1980.



Section 40:37A-107 - Definitions

40:37A-107. Definitions
2. As used in this act:



a. "Authority" means any public body created pursuant to the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.).

b. "Bonds, bond anticipation notes and other notes and obligations," or "bonds, bond anticipation notes or other notes or obligations" mean any bonds, notes, debentures or other evidences of financial indebtedness issued by the authority pursuant to this act.

c. "Family" means two or more persons related by blood, marriage or adoption who live or expect to live together as a single household in the same dwelling unit; provided, however, that any individual who (1) has attained retirement age as defined in section 216a of the Federal Social Security Act, or (2) is under a disability as defined in section 223 of that act, or (3) is the surviving member of a family whose other members died during occupancy of a housing project, shall be considered as a family for purposes of permitting continued occupancy of the dwelling unit occupied by such family. The authority may provide by rule or regulation that any other individual not specified in this subsection shall be considered as a family for the purpose of this subsection.

d. "Family of low and moderate income" means a family (1) whose income is too low to compete successfully in the normal rental or mutual housing market, and (2) whose gross aggregate family income does not exceed the limits established under this act.

e. "Gross aggregate family income" means the total annual income of all members of a family, from whatever source derived, including, but not limited to, pension, annuity, retirement and social security benefits; except that the authority may, by rule or regulation, exclude therefrom: (1) such reasonable allowances for dependents, (2) such reasonable allowances for medical expenses, (3) all or any part of the earnings of any family members below the age of 18 years, or of any other family members, other than the chief wage earner, (4) such income as is not received regularly by any family member, or (5) any two or more such items.

f. "Housing project" or "project" means any work or undertaking, whether new construction or rehabilitation, which is designed for the primary purpose of providing decent, safe and sanitary dwelling units for families of low and moderate income in need of housing, including any buildings, land, equipment, facilities, or other real or personal properties, such as streets, sewers, utilities, parks, site preparation, landscaping, stores, offices, and administrative, community, health, recreational, educational and welfare facilities, all as determined by the authority to be necessary, convenient or desirable appurtenances to improve or enhance the housing project and the neighborhood or area in which the housing project is located.

g. "Municipality" means any municipality located within the county wherein the authority has been established or within any beneficiary county.

h. "Mutual housing" means a housing project operated or to be operated upon completion of construction or rehabilitation exclusively for the benefit of the families of moderate income who are entitled to occupancy by reason of ownership of stock in the qualified housing sponsor, or as a co-owner in a horizontal property regime pursuant to the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.) or as a condominium unit owner pursuant to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.); provided, however, the authority may adopt rules and regulations permitting a reasonable percentage of space in such project to be rented for residential or for commercial use.

i. "Project cost" means the sum total of all costs incurred in the development of a housing project, which are approved by the authority as reasonable and necessary, less any and all net rents and other net revenues received from the operation of the real and personal property on the project site during construction. Costs shall include, but are not necessarily limited to: (1) cost of land acquisition and any buildings thereon, (2) cost of site preparation, demolition and development, (3) architect, engineer, legal, authority and other fees paid or payable in connection with the planning, execution and financing of the project, (4) cost of necessary studies, surveys, plans and permits, (5) insurance, interest, financing, tax and assessment costs and other operating and carrying costs during construction, (6) cost of construction, reconstruction, fixtures, and equipment related to the real property, (7) cost of land improvements, (8) necessary expenses in connection with initial occupancy of the project, (9) a reasonable profit or fee to the builder and developer, (10) an allowance established by the authority for working capital and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy, and (11) the cost of such other items, including tenant relocation, as the authority shall determine to be reasonable and necessary for the development of the project.

All project costs shall be subject to approval and audit by the authority. The authority may adopt rules and regulations specifying in detail the types and categories of costs which shall be allowable if actually incurred in the construction or reconstruction of a housing project.

j. "Qualified housing sponsor" means: (1) any housing corporation heretofore qualified under the provisions of the "Limited-Dividend Nonprofit Housing Corporations or Associations Law," P.L.1949, c.184 (C.55:16-1 et seq.), repealed by P.L.1991, c.431, (2) any urban renewal corporation or association heretofore qualified under the provisions of the "Urban Renewal Corporation and Association Law of 1961," P.L.1961, c.40 (C.40:55C-40 et seq.), repealed by P.L.1991, c.431, or any urban renewal nonprofit corporation or association heretofore qualified under the provisions of the "Urban Renewal Nonprofit Corporation Law of 1965," P.L.1965, c.95 (C.40:55C-77 et seq.), repealed by P.L.1991, c.431, which has as one of its purposes the construction, rehabilitation or operation of housing projects, (3) any general corporation formed under the provisions of Title 14 of the Revised Statutes or Title 14A of the New Jersey Statutes, which has as one of its purposes the construction, rehabilitation or operation of housing projects, (4) any corporation or association organized not for profit under the provisions of Title 15 of the Revised Statutes or any other law of this State, which has as one of its purposes the construction, rehabilitation or operation of housing projects, (5) any horizontal property regime formed under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.) or any condominium formed under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), which has as one of its purposes the construction, rehabilitation or operation of housing projects, and (6) any individual, partnership, limited partnership, joint venture or other association, including a partnership, limited partnership, joint venture or association in which the authority is a general or limited partner or participant, approved by the authority as qualified to own, construct, rehabilitate, operate, manage and maintain a housing project.

k. "Required minimum capital reserve" means the reserve amount required to be maintained in each housing finance fund under the provisions of this act.

l. "Amortized value" means for securities purchased at a premium above or a discount below par, the value as of any given date obtained by dividing the total amount of the premium or the discount at which such securities were purchased by the number of days remaining to maturity on such securities at the time of such purchase and by multiplying the amount so calculated by the number of days having passed from the date of such purchase; and (1) in the case of securities purchased at a premium, by deducting the product thus obtained from the purchase price, and (2) in the case of securities purchased at a discount, by adding the product thus obtained to the purchase price.

L.1979,c.275,s.2; amended 1982,c.113,s.14; 1994,c.76,s.15.



Section 40:37A-108 - Powers Of Authority

40:37A-108. Powers of authority
3. a. The authority, for the purpose of carrying out the purposes of this act, may:

(1) Accept from qualified housing sponsors applications for loans;



(2) Enter into agreements with qualified housing sponsors for permanent loans and temporary loans or advances in anticipation of such permanent loans for the construction or rehabilitation of housing projects;

(3) Make permanent loans and temporary loans or advances in anticipation of such permanent loans to qualified housing sponsors under the provisions of this act;

(4) Enter into lease, loan, mortgage, security or any other type of agreements with other agencies or instrumentalities of the State or any political subdivisions of the State for the purpose of providing loans and other financial assistance in order to promote housing projects in any municipality, including, without limitation, agreements to purchase bonds, notes or other debt obligations issued by municipalities and lease, loan, mortgage, security or any other type of agreements to be entered into by municipalities in order to finance a fair share housing obligation pursuant to P.L.1985, c.222 (C.52:27D-301 et al.). The period of usefulness in which such municipal debt obligations or such agreements must mature shall, notwithstanding any provision of law to the contrary, be based on the reasonable life of such housing projects directly or indirectly financed with such municipal debt obligations or such agreements, but in no event shall the period of usefulness be less than the minimum established under the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.); and

(5) Prepare, carry out, acquire, own, lease and operate housing projects and provide for the construction, reconstruction, improvement, alteration or repair of those housing projects, and to lease or rent any dwellings, accommodations, lands, buildings, structures or other facilities comprising a housing project, subject to the limitations of this act.

b. No application for a loan for the construction or rehabilitation of a housing project to be located in any municipality shall be processed unless there shall be filed with the secretary of the authority prior to such application a certified copy of a resolution adopted by said municipality reciting that there is a need for low and moderate income housing projects in said municipality.

L.1979,c.275,s.3; amended 1982,c.113,s.15; 1994,c.31.



Section 40:37A-109 - Application For Loan; Forms; Contents

40:37A-109. Application for loan; forms; contents
Every application for a loan to a qualified housing sponsor shall be made on forms furnished by the authority and shall contain such information as the authority shall require.

L.1979, c. 275, s. 4, eff. Jan. 3, 1980.



Section 40:37A-110 - Priority In Grant Of Loans; Considerations

40:37A-110. Priority in grant of loans; considerations
In considering any application for a loan, the authority shall give first priority to applications for loans for the construction or rehabilitation of housing projects, designed primarily to serve families whose incomes do not exceed the median for the standard metropolitan statistical area in which the project is located, and wherein 10% or more units will be subsidized by, or occupied by tenants whose rents will be subsidized by, any program of housing assistance, and which will be a part of, or constructed in connection with, an urban renewal program, and also shall give consideration to:

a. The comparative need of the area to be served by the proposed project for housing for families of low and moderate income, with particular emphasis on the needs of individuals and families displaced or caused to be displaced by public or private action;

b. The ability of the applicant to construct, operate, manage and maintain the proposed housing project;

c. The existence of zoning or other regulations to protect adequately the proposed housing project against detrimental future uses which could cause undue depreciation in the value of the project;

d. The proximity of the proposed project to, and the accessibility of, adequate parks, recreational areas, utilities, schools, transportation and parking;

e. The proximity of the proposed project to, and the accessibility of, places of adequate employment opportunities and,

f. Where applicable, the eligibility of the applicant to make payments in lieu of taxes to the municipality in which the housing project is located.

L.1979, c. 275, s. 5, eff. Jan. 3, 1980.



Section 40:37A-111 - Terms And Conditions Of Loans

40:37A-111. Terms and conditions of loans
Loans made by the authority shall be subject to the following terms and conditions:

a. The loan shall be for a period of time not in excess of 50 years as determined by the authority;

b. The amount of the loan shall not exceed 90% of the project cost as determined by the authority, except that in the case of projects to be owned, constructed, rehabilitated, operated, managed and maintained as mutual housing or by any corporation or association organized not for profit which has as one of its purposes the construction or rehabilitation of housing projects, the amount of the loan shall not exceed 100% of the project cost as determined by the authority; provided, however, that any such loan shall be subject to an agreement between the authority and any such corporation or association organized not for profit or for mutual housing, prohibiting the transfer of ownership or management responsibilities by said corporation or association at any time prior to repayment of at least 10% of the original loan, unless the transfer of ownership or management responsibilities is ordered by a court of competent jurisdiction to a qualified housing sponsor;

c. The interest rate on the loan shall be established by the authority at the lowest level consistent with the authority's cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes and other obligations;

d. The loan shall be evidenced by a mortgage note or bond and by a mortgage which shall be a first lien on the project, except as provided in subsection i. of this section, and which shall contain such terms and provisions and be in such form, as approved by the authority. The authority shall require the qualified housing sponsor receiving a loan or its contractor to post labor and materials, and construction performance, surety bonds in amounts related to the project cost as established by rule or regulation, and to execute such other assurances and guarantees as the authority may deem necessary, and may require its principals or stockholders to also execute such other assurances and guarantees as the authority shall deem necessary;

e. The loan shall be subject to an agreement between the authority and the qualified housing sponsor which will subject said qualified housing sponsor and its principals or stockholders to limitations established by the authority as to rentals and other charges, builders' and developers' profits and fees, and the disposition of its property and franchises, to the extent more restrictive limitations are not provided by the law under which the borrower is incorporated or organized;

f. The loan shall be subject to an agreement between the authority and the qualified housing sponsor limiting said qualified housing sponsor, and its principals or stockholders, to a return of 8% per annum of its investment in any housing project assisted with a loan from the authority. No qualified housing sponsor which is permitted by the provisions of the law under which it is organized or incorporated to earn a return on its investment, nor any of the principals or stockholders of such qualified housing sponsor, shall at any time earn, accept or receive a return greater than 8% per annum of its investment in any housing project assisted with a loan from the authority whether upon the completion of the construction or rehabilitation of such project, or upon the operation thereof, or upon the sale, assignment or lease of such project to any other person, association or corporation;

g. No loan shall be executed, except a loan made to a corporation or association organized not for profit which has as one of its purposes the construction or rehabilitation of housing projects or for mutual housing, unless the qualified housing sponsor agrees: (1) to certify upon completion of project construction or rehabilitation, subject to audit by the authority, either that the project cost as defined in this act exceeded the amount of the loan proceeds by 10% or more, or the amount by which the loan proceeds 90% of the project cost; and (2) to pay forthwith to the authority, to be applied to reduce the principal of the loan, the amount, if any, of such excess loan proceeds, subject to audit and determination by the authority. No loan shall be made to a corporation or association organized not for profit or for mutual housing unless it agrees to certify the project cost upon completion of the project, subject to audit and determination by the authority, and further agrees to pay forthwith to the authority, to be applied to reduce the principal of the loan, the amount, if any, by which the proceeds of the loan exceed the certified project cost, subject to audit and determination by the authority. Notwithstanding the provisions of this subsection, the authority may accept, in lieu of any certification of project cost as provided herein, such other assurances of the said project cost, in any form or manner whatsoever, as will enable the authority to determine with reasonable accuracy the amount of said project cost;

h. No loan shall be made for the construction or rehabilitation of a housing project for which tax exemption is granted by a municipality unless such tax exemption remains in effect during the entire term of the loan, unless a lesser period of tax exemption is approved by the authority; and

i. Notwithstanding any other provisions of this section to the contrary, the authority may, if it shall determine that the construction or rehabilitation of low and moderate income housing would be facilitated thereby and that financial benefits may as a result be obtained for families who would reside in the housing, make a loan to a qualified housing sponsor that shall be subordinated to one or more loans holding senior liens on the land on which the project is to be constructed, or on the building or buildings, the rehabilitation of which is to be financed in whole or in part by the authority.

L.1979, c. 275, s. 6, eff. Jan. 3, 1980. Amended by L.1982, c. 113, s. 16, eff. Aug. 14, 1982.



Section 40:37A-112 - Additional Conditions; Powers Of Authority

40:37A-112. Additional conditions; powers of authority
As a condition of the loan, the authority shall have the power at all times during the construction and rehabilitation of a housing project and the operation thereof:

a. To enter upon and inspect without prior notice any project, including all parts thereof, for the purpose of investigating the physical and financial condition thereof, and its construction, rehabilitation, operation, management and maintenance, and to examine all books and records with respect to capitalization, income and other matters relating thereto and to make such charges as may be required to cover the cost of such inspections and examinations;

b. To order such alterations, changes or repairs as may be necessary to protect the security of its investment in a housing project or the health, safety, and welfare of the occupants thereof;

c. To order any managing agent, project manager or owner of a housing project to so such acts as may be necessary to comply with the provisions of all applicable laws or ordinances, or of any rule or regulation of the authority, or of the terms of any agreement concerning the said project, or to refrain from doing any acts in violation thereof, and in this regard the authority shall be a proper party to file a complaint and to prosecute thereon for any violations of laws or ordinances as set forth herein;

d. To require the adoption and continuous use of uniform systems of accounts and records for a project and to require all owners or managers of same to file annual reports containing such information and verified in such manner as the authority shall require, and to file at such times and on such forms as it may prescribe, reports and answers to specific inquiries required by the authority to determine the extent of compliance with any agreement, the terms of the loan, the provisions of this act, or any other applicable law; and,

e. To enforce, by court action if necessary, the terms and provisions of any agreement between the authority and the qualified housing sponsor and the terms of any agreement between the qualified housing sponsor and any municipality granting tax exemption, as to schedules of rental or carrying charges, income limits as applied to tenants or occupants, or any other limitation imposed upon the qualified housing sponsor concerning the finances, construction or operation of the project.

In the event of a violation by the qualified housing sponsor of the terms of any agreement between the authority and the qualified housing sponsor, or between the municipality granting tax exemption and the qualified housing sponsor, or in the event of a violation by the qualified housing sponsor of this act, or of the terms of the mortgage loan agreement or other loan agreement, or of any rules and regulations of the authority duly promulgated pursuant to this act, the authority may remove any or all of the existing officers and directors of such qualified housing sponsor and appoint such person or persons whom the authority in its sole discretion deems advisable, who may be officers or employees of the authority, as new officers or directors to serve in place of those removed. Officers or directors so appointed need not be stockholders or meet other qualifications which may be prescribed by the certificate of incorporation or bylaws of such qualified housing sponsor. In the absence of fraud or bad faith, officers or directors so appointed shall not be personally liable for debts, obligations or liabilities of such qualified housing sponsor. Officers or directors so appointed shall serve only for a period coexistent with the duration of such violation or until the authority is satisfied that such violation, or violations of a similar nature, have not and will not reoccur. Officers or employees of the authority who are so appointed as officers or directors shall serve in such capacity without compensation, but shall be reimbursed, if and as the certificate of incorporation or bylaws of such qualified housing sponsor may provide, for all necessary expenses incurred in the discharge of their duties as officers or directors so appointed of such qualified housing sponsor and for such other necessary expenses incurred in the discharge of their duties as officers or directors of such qualified housing sponsor as determined by the authority.

L.1979, c. 275, s. 7, eff. Jan. 3, 1980.



Section 40:37A-113 - Eligibility For Admission To Housing Projects; Periodic Examination Of Income; Removal Due To Excessive Income

40:37A-113. Eligibility for admission to housing projects; periodic examination of income; removal due to excessive income
a. Admission to housing projects constructed or rehabilitated under this act shall be limited to families of low and moderate income whose gross aggregate family income at the time of admission does not exceed six times the annual rental or carrying charges, including the value or cost of heat, light, water, sewerage, parking facilities and cooking fuel, of the dwellings that may be furnished to such families, or seven times said charges if there are three or more dependents. There may be included in the carrying charges to any family for residence in any mutual housing project constructed or rehabilitated with a loan from the authority an amount equal to 6% of the original cash investment of the family in said mutual housing project and, to the extent authorized by the authority where not included in said carrying charges, the value or cost of repainting the apartment and replacing any fixtures or appliances. Notwithstanding the provisions of this section, no family or individual shall be eligible for admission to any housing project constructed or rehabilitated with a loan from the authority whose gross aggregate family income exceeds $32,100.00 as adjusted from time to time by the authority, by rules or regulations promulgated hereunder, so as to reflect changes in any wage or salary indices for this State as determined and prepared by any department, division, office or agency of this State; provided however, that with respect to any project financed by an authority mortgage insured or guaranteed by the United States of America or any agency or instrumentality thereof, the authority may adopt the admission standards for such projects then currently utilized or required by the guarantor or insurer.

b. The authority shall by rules and regulations provide for the periodic examination of the income of any person or family residing in any housing project constructed or rehabilitated with a loan from the authority. In the event that the gross aggregate family income of a family residing in any such housing project increases, and the ratio of such family income to the current rental or carrying charges of the dwelling unit becomes greater than the ratio prescribed for admission in subsection a. of this section but does not exceed by more than 25% the maximum family income permitted for admission to the project specified in such subsection, the owner or managing agent of such housing project shall permit the family to continue to occupy the unit. The authority or, with the approval of the authority, the qualified housing sponsor of any housing project constructed or rehabilitated with a loan from the authority, may terminate the tenancy or interest of any family residing in such housing project whose gross aggregate family income continues to exceed by more than 25% the maximum family income so permitted for a period of 6 months or more; provided, that no tenancy or interest of any such family in any such housing project shall be terminated except upon reasonable notice and opportunity to obtain suitable alternate housing, in accordance with rules and regulations of the authority; provided further, that any such family, with the approval of the authority, may be permitted to continue to occupy the unit, subject to payment of a rent or carrying charge surcharge to the qualified housing sponsor in accordance with a schedule of surcharges fixed by the authority. Said qualified housing sponsor shall pay such surcharge to the municipality granting tax exemption, but only up to an amount that, together with payments made to the municipality in lieu of taxes and for any land taxes, equals 25% of the total rents or carrying charges of the housing project for the current and any prior years that the project has been in operation. Any remainder of the surcharge, or the total surcharge if tax exemption has not been granted, shall be paid to the authority.

c. Any family residing in a mutual housing project required to remove from the project because of excessive income as herein provided shall be discharged from liability on any note, bond or other evidence of indebtedness relating thereto and shall be reimbursed, in accordance with the rules of the agency, for all sums paid by such family to the qualified housing sponsor on account of the purchase of stock or debentures as a condition of occupancy or on account of the acquisition of title for such purpose.

L.1979, c. 275, s. 8, eff. Jan. 3, 1980.



Section 40:37A-114 - Priorities In Eligibility For Admission

40:37A-114. Priorities in eligibility for admission
The authority shall establish rules and regulations concerning admissions to any housing project financed in whole or in part by loans authorized hereunder which shall provide priority categories for persons displaced or caused to be displaced by public or private action or by urban renewal projects, highway programs or other public works, persons living in substandard housing, persons and families who, by reason of family income, family size or disabilities have special needs, elderly persons, and families living under conditions violative of minimum health and safety standards.

L.1979, c. 275, s. 9, eff. Jan. 3, 1980.



Section 40:37A-115 - Actions Or Proceedings; Standing Of Authority; Jurisdiction And Venue; Receiver; Reorganizations

40:37A-115. Actions or proceedings; standing of authority; jurisdiction and venue; receiver; reorganizations
The authority may institute any action or proceeding against any qualified housing sponsor receiving a loan under the provisions of this act, or owning any housing project hereunder, in any court of competent jurisdiction to enforce the provisions of this act, or to foreclose its mortgage, or to protect the public interest, the tenants, the stockholders or creditors of such sponsor. In connection with any such action or proceeding, the authority may apply for the appointment of a receiver to take over, manage, operate and maintain the affairs of such qualified housing sponsor, and the authority through such agent as it shall designate is hereby authorized to accept appointment as receiver of any such sponsor when so appointed by a court of competent jurisdiction.

The reorganization of any qualified housing sponsor shall be subject to the supervision and control of the authority and no such reorganization shall be had without the consent of the authority. Upon any such reorganization the amount of capitalization, including therein all stocks, income debentures and bonds and other evidence of indebtedness, shall be such as is authorized by the authority but not in excess of the fair value of the property received.

L.1979, c. 275, s. 10, eff. Jan. 3, 1980.



Section 40:37A-116 - Foreclosure Action; Parties; Powers Of Court; Sales

40:37A-116. Foreclosure action; parties; powers of court; sales
In any foreclosure action involving a qualified housing sponsor, other than a foreclosure action instituted by the authority, the authority and the municipality in which any tax exemption is provided shall, in addition to other necessary parties, be made parties defendant. The authority and the municipality shall take all steps in such action necessary to protect the interest of the public therein, and no costs shall be awarded against the authority or the municipality.

Subject to the terms of any applicable agreement, contract or other instrument entered into or obtained pursuant to section 23 of this act, judgment of foreclosure shall not be entered unless the court to which application therefor is made shall be satisfied that the interest of the lienholder or holders cannot be adequately secured or safeguarded except by the sale of the property; and in such proceeding the court shall be authorized to make an order increasing the rental or carrying charges to be charged for the housing accommodations in the housing project involved in such foreclosure, or appoint a member of the authority or any officer of the municipality in which any tax exemption with respect to the projects provided, as a receiver of the property, or grant such other and further relief as may be reasonable and proper; and in the event of a foreclosure or other judicial sale, the property shall be sold only to a qualified housing sponsor which will manage, operate and maintain the project subject to the provisions of this act, unless the court shall find that the interest and principal on the obligations secured by the lien which is the subject of foreclosure cannot be earned under the limitations imposed by the provisions of this act and that the proceeding was brought in good faith, in which event the property may be sold free of limitations imposed by this act or subject to such limitations as the court may deem advisable to protect the public interest.

L.1979, c. 275, s. 11, eff. Jan. 3, 1980.



Section 40:37A-117 - Judgment Against Qualified Housing Sponsor Not Pertaining To Foreclosure; Written Notice To Authority

40:37A-117. Judgment against qualified housing sponsor not pertaining to foreclosure; written notice to authority
In the event of a judgment against any qualified housing sponsor in any action not pertaining to the foreclosure of a mortgage, there shall be no sale of any of the real property included in any housing project of such qualified housing sponsor except upon 60 days' written notice to the authority. Upon receipt of such notice the authority shall take such steps as in its judgment may be necessary to protect the rights of all parties.

L.1979, c. 275, s. 12, eff. Jan. 3, 1980.



Section 40:37A-118 - Bonds, Bond Anticipation Notes And Other Notes And Obligations

40:37A-118. Bonds, bond anticipation notes and other notes and obligations
a. The authority shall have the power and is hereby authorized to issue, from time to time, its bonds, bond anticipation notes and other notes and obligations in such principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for achieving any of its corporate purposes, including: the making of mortgage loans, the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, bond anticipation notes and other notes and obligations issued by it whether or not such have become due; the establishment or increase of reserves to secure or to pay such bonds, bond anticipation notes and other notes and obligations or interest thereon; and all costs or expenses of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

b. Except as may be otherwise expressly provided in this act or by resolution of the authority, every issue of bonds, bond anticipation notes or other notes or obligations shall be general obligations payable out of any moneys or revenues of the authority, subject only to any agreements with the holders of particular bonds, bond anticipation notes or other notes or obligations pledging any particular moneys or revenues. The authority may issue such types of bonds, bond anticipation notes or other notes or obligations as it may determine, including bonds, bond anticipation notes or other notes or obligations as to which the principal and interest are payable: (1) exclusively from the income and revenues of the authority resulting from projects financed with the proceeds of such bonds, bond anticipation notes or other notes or obligations; (2) exclusively from the income and revenues of the authority resulting from certain projects, whether or not such projects were financed in whole or in part from the proceeds of such bonds, bond anticipation notes or other notes or obligations; or, (3) from its revenues generally. Any such bonds, bond anticipation notes or other notes or obligations may be additionally secured by a pledge of any grant, subsidy or contribution from the United States of America or an agency or instrumentality thereof or the State or any agency, instrumentality or political subdivision thereof, or any person, firm or corporation or a pledge of any income or revenues, funds or moneys of the authority from any source whatsoever.

c. Whether or not the bonds, bond anticipation notes and other notes and obligations issued pursuant to this act are of such form and character as to be negotiable instruments under the terms of Title 12A, Commercial Transactions, New Jersey Statutes, such bonds, bond anticipation notes and other notes and obligations and any coupon thereof are hereby made negotiable instruments within the meaning of and for all the purposes of said Title 12A, subject only to the provisions of the bonds and notes for registration.

d. Bonds, bond anticipation notes or other notes or obligations of the authority shall be authorized by resolution or resolutions of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates per annum or within such maximum rate, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this State, and be subject to such terms of redemption (with or without premium) all as such resolution or resolutions may provide.

e. Bonds, bond anticipation notes or other notes or obligations of the authority may be sold at public or private sale at such price or prices and in such manner as the authority shall determine. Every bond shall mature and be paid not later from the date thereof than 50 years. Every note shall mature and be paid not later than 5 years from the date thereof.

f. Bonds, bond anticipation notes and other notes and obligations of the authority issued under the provisions of this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision, nor be or constitute a pledge of the faith and credit of the State or of any political subdivision; but all such bonds, bond anticipation notes and other notes and obligations, unless funded or refunded by bonds, bond anticipation notes or other notes or obligations of the authority shall be payable solely from revenues or funds pledged or available for their payment as authorized in this act. Each bond, bond anticipation note or other note or obligation shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from the revenues or funds of the authority, and that neither the State nor any political subdivision thereof is obligated to pay such principal or interest, and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds, bond anticipation notes or other notes or obligations.

g. All expenses incurred in carrying out the provisions of this act shall be payable solely from revenues or funds provided or to be provided under the provisions of this act, and nothing in this act shall be construed to authorize the authority to incur indebtedness or liability on behalf of or payable by this State or any political subdivision thereof.

L.1979, c. 275, s. 13, eff. Jan. 3, 1980.



Section 40:37A-119 - Resolution Authorizing Issuance; Provisions; Inclusion In Contract

40:37A-119. Resolution authorizing issuance; provisions; inclusion in contract
Any resolution or resolutions authorizing the issuance of bonds, bond anticipation notes or other notes or obligations or any issue thereof may contain provisions, except as expressly limited in this act, and except as otherwise limited by subsisting agreements with the holders of bonds, bond anticipation notes or other notes or obligations, which shall be a part of the contract with the holders thereof, as to the following:

a. The pledging of or creating a lien on, as security for the payment of the principal and redemption price of and interest on any bonds, bond anticipation notes, or other notes or obligations of the authority or of any issue thereof, all or any part of the revenues or assets of the authority to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, including, but not limited to, loans to qualified housing sponsors, mortgages and other obligations securing same, the moneys received in payment of such loans and interest thereon, fees and charges payable from qualified housing sponsors, all or any part of any money, funds or property held in trust or otherwise by others for the payment of any bonds, bond anticipation notes or other notes or obligations of the authority, and all or any part of the proceeds of any bonds, bond anticipation notes or other notes or obligations, and covenanting against pledging all or any part of such revenues, assets, moneys, funds or property, or against permitting or suffering any lien thereon;

b. Other provisions for the custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property of the authority or with respect to which the authority may have any rights or interest;

c. The use and disposition of the gross income from, and the payments of principal or interest received by the authority with respect to loans to qualified housing sponsors, or any income or proceeds from investments held by the authority or other income, revenues or receipts of the authority;

d. The establishment and setting aside of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof;

e. The custody, application and disposition of the proceeds of any bonds, bond anticipation notes or other notes or obligations;

f. Limitations on the purpose to which the proceeds of sale of bonds, bond anticipation notes or other notes or obligations may be applied and pledging such proceeds to secure the payment of the bonds, bond anticipation notes, or other notes or obligations, or of any issue thereof;

g. Limitations on the issuance of additional bonds, bond anticipation notes or other notes or obligations, the terms upon which additional bonds, bond anticipation notes or other notes or obligations may be issued and secured, and on the refunding or purchase of outstanding bonds, bond anticipation notes or other notes or obligations of the authority;

h. The rank or priority of any such bonds, bond anticipation notes or other notes or obligations with respect to any lien or security or as to the acceleration of the maturity of any such bonds, bond anticipation notes or other notes or obligations;

i. The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment or redemption of bonds, bond anticipation notes or other notes or obligations, or for other purposes, and provisions for the use and disposition of the moneys held in such funds;

j. The procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of any bonds, bond anticipation notes or other notes or obligations of the authority may be amended or abrogated, the amount of bonds, bond anticipation notes or other notes or obligations the holders of which must consent thereto, and the manner in which such consent may be given;

k. The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

l . The time or manner of enforcement or restraint from enforcement of any rights of the authority arising by reason of or with respect to nonpayment of principal or interest with respect to loans to qualified housing sponsors, mortgages securing such loans;

m. The definition of those acts or omissions to act which shall constitute a default in the obligations and duties of the authority and providing for the rights and remedies of the holders of bonds, bond anticipation notes or other notes or obligations in the event of such default; provided, however, that such rights and remedies shall not be inconsistent with the general laws of the State and other provisions of the act;

n. The vesting in a trustee or trustees within or without the State of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, bond anticipation notes or other notes or obligations and limiting or abrogating the right of the holders of any bonds, bond anticipation notes or other notes or obligations of the authority to appoint a trustee under this act or limiting the rights, powers and duties of such trustee;

o . Provision for a trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within the State, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, bond anticipation notes or other notes or obligations of the authority and not otherwise in violation of law, and the said agreement may provide for the restriction of the rights of any individual holder of bonds, bond anticipation notes or other notes or obligations of the authority. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the authority. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of authority, individual and collective holders of bonds, bond anticipation notes and other notes or obligations of the authority, and the trustees;

p. The appointment of and provisions for the duties and obligations of a paying agent or paying agents or such other fiduciaries within or without the State;

q. Covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, bond anticipation notes, or other notes or obligations of the authority, or which, in the discretion of the authority, will tend to make any bonds, bond anticipation notes or other notes or obligations to be issued more marketable, not withstanding that such covenants, acts or things may not be enumerated herein;

r. Any other matters which in any way affect the security or protection of the bonds, bond anticipation notes or other notes or obligations.

L.1979, c. 275, s. 14, eff. Jan. 3, 1980.



Section 40:37A-120 - Pledge Of Revenues, Moneys, Funds Or Other Property; Validity; Lien; Recordation

40:37A-120. Pledge of revenues, moneys, funds or other property; validity; lien; recordation
Any pledge of revenues, moneys, funds or other property made by the authority shall be valid and binding from the time when the pledge is made; the revenues, moneys, funds or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

L.1979, c. 275, s. 15, eff. Jan. 3, 1980.



Section 40:37A-121 - Members Of Authority Or Persons Executing; Nonliability

40:37A-121. Members of authority or persons executing; nonliability
Neither the members of the authority nor any person executing bonds, bond anticipation notes or other notes or obligations issued pursuant to this act shall be liable personally on such bonds, bond anticipation notes or other notes or obligations by reason of the issuance thereof.

L.1979, c. 275, s. 16, eff. Jan. 3, 1980.



Section 40:37A-122 - Purchase; Power Of Authority

40:37A-122. Purchase; power of authority
The authority shall have power to purchase bonds, bond anticipation notes or other notes or obligations of the authority out of any funds available therefor. The authority may hold, cancel or resell such bonds, bond anticipation notes or other notes or obligations subject to and in accordance with agreements with holders of its bonds, bond anticipation notes and other notes or obligations.

L.1979, c. 275, s. 17, eff. Jan. 3, 1980.



Section 40:37A-123 - Housing Finance Funds; Limitations On Issuance Of Bonds Or Other Obligations

40:37A-123. Housing finance funds; limitations on issuance of bonds or other obligations
a. The authority may create and establish one or more special funds to be known as housing finance funds and may pay into such housing finance funds: (1) any proceeds of the sale of the bonds, notes or other obligations to the extent provided in the resolution of the authority authorizing the issuance thereof; (2) the moneys directed to be transferred by the authority to such funds; and, (3) any other moneys which may be made available to the authority for the purposes of such funds from any other source or sources. The moneys held in or credited to any housing finance fund established under this act, except as hereinafter provided, shall be used solely for the payment of the principal of and interest on bonds or other obligations of the authority secured by such housing finance fund, as the same mature, required payments to any sinking fund established for the amortization of such bonds or other obligations (hereinafter referred to as "sinking fund payments" ), the purchase or redemption of such bonds or other obligations of the authority or the payment of any redemption premium to be paid when such bonds or other obligations are redeemed prior to maturity; provided, however, that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the amount of principal (including sinking fund payments) and interest maturing and becoming due in the succeeding calendar year on the bonds or other obligations of the authority then outstanding and secured by such housing finance fund (such amount being hereafter referred to as the "required minimum capital reserve" ), except for the purpose of paying principal and interest on the bonds or other obligations of the authority secured by such housing finance fund maturing and becoming due and sinking fund payments for the payment of which other moneys of the authority are not available. Any income or interest earned by or increment to, any such housing finance fund due to the investment thereof may be transferred to any other fund or account of the authority to the extent it does not reduce the amount of such housing finance fund below the required minimum capital reserve. In computing the amount of any housing finance fund for the purposes of this section, securities in which all or a portion of such housing finance fund are invested shall be valued at par, if purchased at par, or, if purchased at other than par, at amortized value.

b. The authority shall not issue bonds or other obligations at any time when the maximum amount of principal (including sinking fund payments) and interest maturing and becoming due in the succeeding calendar year on the bonds or other obligations outstanding and then to be issued and secured by a housing finance fund will exceed the amount of such housing finance fund at the time of issuance, unless the authority, at the time of issuance of such bonds or other obligations, shall deposit in such housing finance fund, from the proceeds of the bonds or other obligations so to be issued or otherwise, an amount which, together with the amount then in such housing finance fund, will be not less than the required minimum capital reserve.

L.1979, c. 275, s. 18, eff. Jan. 3, 1980.



Section 40:37A-124 - Pledge And Agreement Of State Not To Impair Rights Or Remedies Of Bondholders

40:37A-124. Pledge and agreement of state not to impair rights or remedies of bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds, bond anticipation notes or other notes or obligations issued pursuant to the authority of this act that the State will not limit or alter the rights or powers hereby vested in the authority to perform and fulfill the terms of any agreement made with the holders of such bonds, bond anticipation notes or other notes or obligations, or in any way impair the rights or remedies of such holders until such bonds, bond anticipation notes and other notes or obligations, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or in behalf of such holders, are fully met and discharged or provided for. The authority may include this pledge and agreement of the State in any agreement with the holders of bonds, bond anticipation notes and other notes or obligations issued by the authority.

L.1979, c. 275, s. 19, eff. Jan. 3, 1980.



Section 40:37A-125 - Bonds As Legal Investment And Authorized Security For Public Deposits

40:37A-125. Bonds as legal investment and authorized security for public deposits
Notwithstanding any restriction contained in any other law, this State and all public officers, municipalities, counties, political subdivisions and public bodies and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, bond anticipation notes or other notes or obligations issued pursuant to this act, and such bonds, bond anticipation notes and other notes or obligations shall be authorized security for any and all public deposits.

L.1979, c. 275, s. 20, eff. Jan. 3, 1980.



Section 40:37A-126 - Tax Exemptions; Property And Revenues Of Authority; Interest And Income Of Bonds

40:37A-126. Tax exemptions; property and revenues of authority; interest and income of bonds
All property of the authority is hereby declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds, bond anticipation notes or other notes or obligations issued pursuant to this act are hereby declared to be issued by a body corporate and public of this State and for an essential public and governmental purpose and such bonds, bond anticipation notes and other notes or obligations, and the interest thereon and the income therefrom, and all fees, charges, funds, revenues, income and other moneys received or to be received by the authority and pledged or available to pay or secure the payment of such bonds, bond anticipation notes or other notes or obligations, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

L.1979, c. 275, s. 21, eff. Jan. 3, 1980.



Section 40:37A-127 - Exemption From Execution Or Other Judicial Process

40:37A-127. Exemption from execution or other judicial process
All property of the authority, except as otherwise provided herein, shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the authority be a charge or lien upon its property; provided, that nothing herein shall apply to or limit the rights of the holder of any bonds, bond anticipation notes or other notes or obligations to pursue any remedy for the enforcement of any pledge or lien given by the authority on its revenues or other moneys; and provided, further, that nothing herein shall limit the authority's ability to enter into partnerships, limited partnerships, joint ventures or other associations as a general partner, limited partner or participant therein.

L.1979, c. 275, s. 22, eff. Jan. 3, 1980. Amended by L.1982, c. 113, s. 17, eff. Aug. 14, 1982.



Section 40:37A-128 - Insurance Or Guarantee Of Loan; Agreement With Department Or Agency Of Federal Government

40:37A-128. Insurance or guarantee of loan; agreement with department or agency of federal government
The authority is authorized and empowered to obtain, or aid in obtaining, from any department or agency of the United States any insurance or guarantee as to, or of or for the payment or repayment of interest or principal, or both, or any part thereof, on any loan or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this act; and notwithstanding any other provisions of this act to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee, and except payment in such manner and form as provided therein in the event of default by the borrower.

L.1979, c. 275, s. 23, eff. Jan. 3, 1980.



Section 40:37A-129 - Insurance Or Guarantee Of Bonds Or Other Obligations; Agreement With Department Or Agency Of Federal Government

40:37A-129. Insurance or guarantee of bonds or other obligations; agreement with department or agency of federal government
Authority is authorized and empowered to obtain from any department or agency of the United States any insurance or guarantee as to, or of or for the payment or repayment of interest or principal, or both, or any part thereof, on any bonds, bond anticipation notes or other notes or obligations issued by the authority pursuant to the provisions of this act; and notwithstanding any other provisions of this act to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the agency's ability to perform and fulfill the terms of any agreement made with the holders of the bonds, bond anticipation notes or other notes or obligations of the authority.

L.1979, c. 275, s. 24, eff. Jan. 3, 1980.



Section 40:37A-130 - Annual Report; Audit; Contents

40:37A-130. Annual report; audit; contents
25. On or before the last day of February in each year the authority shall make an annual report for the preceding calendar year to the governing body of the county and of each municipality and beneficiary county in which a housing project financed by the authority is located.

The annual audit pursuant to section 45 of the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-88) shall include the activities of the authority pursuant to this act.

L.1979,c.275,s.25; amended 1994,c.76,s.16.



Section 40:37A-131 - Powers Of Authority

40:37A-131. Powers of authority
In order to carry out the purposes and provisions of this act, the authority in addition to any powers granted to it elsewhere in this act or the "county improvement authorities law," P.L.1960, c. 183 (C. 40:37A-44 et seq.), shall have the following powers:

a. To conduct examinations and hearings and to hear testimony and take proof, under oath or affirmation, at public or private hearings, on any matter material for its information and necessary to carry out the provisions of this act;

b. To issue subpenas requiring the attendance of witnesses and the production of books and papers pertinent to any hearing before such authority or before one or more of the members of the authority appointed by it to conduct such hearing;

c. To apply to any court, having territorial jurisdiction of the offense, to have punished for contempt any witness who refuses to obey a subpena, or who refuses to be sworn or affirmed to testify, or who is guilty of any contempt after summons to appear;

d. To acquire by purchase, gift, foreclosure or condemnation any real or personal property, or any interest therein, to enter into any lease of property and to hold, sell, assign, lease, encumber, mortgage or otherwise dispose of any real or personal property, or any interest therein, or mortgage lien interest owned by it or under its control, custody or in its possession and release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, including any equity or right of redemption, in property foreclosed by it and to do any of the foregoing by public or private sale, with or without public bidding, notwithstanding the provisions of any other law;

e. To adopt such rules and regulations as shall be expressly authorized by this act and such additional rules and regulations as shall be necessary or desirable to carry out the purposes of this act;

f. To borrow money or secure credit on a temporary, short-term, interim or on a long-term basis, and to issue negotiable bonds, bond anticipation notes or other notes or obligations and to provide for and secure the payment thereof and to provide for the rights of the holders thereof;

g. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act, including contracts or agreements with qualified financial institutions for the servicing and processing of mortgage loans pursuant to this act;

h. To do and perform any acts and things authorized by this act under, through, or by means of its officers, agents or employees or by contract with any person, firm or corporation;

i. To finance by mortgage loans or otherwise the construction or rehabilitation of housing projects and to make temporary loans or advances in anticipation of permanent loans, and to make funds for mortgage and other loans available to appropriate and qualified entities as may be designated by the authority;

j. To receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this act, subject to such conditions upon which such grants and contributions may be made, including, but not limited to, gifts or grants from any department or agency of the United States or this State for payment of rent supplements or rental assistance to eligible families or for the payment in whole or in part of the interest expense for a housing project or for any other purpose consistent with this act;

k. To enter into agreements to pay annual sums in lieu of taxes to any political subdivision of the State with respect to any real property owned or operated directly by the authority for purposes of this act;

l . To procure insurance against any loss in connection with its property, operations and assets (including mortgages and loans) in such amounts and from such insurers as it deems desirable;

m. To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other notes or obligations of the authority, to consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security or any other term of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind to which the authority is a party;

n. To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other notes or obligations, to enter into contracts with any qualified housing sponsor containing provisions enabling the said qualified housing sponsor to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges where by reason of other income or payment from the authority, any department or agency of the United States or this State, such reductions can be made without jeopardizing the economic stability of the housing project;

o . To establish and revise from time to time and charge and collect such fees and charges including, but not limited to, payment for all costs of financing by the authority, services, mortgage insurance premiums, reserves against losses, reimbursement for advances made to the authority, as the authority shall determine are reasonable to enable the authority, to the extent feasible, to be self-sustaining;

p. Subject to any agreement with holders of bonds, bond anticipation notes or other notes or obligations, to invest and reinvest any moneys of the authority not required for immediate use or disbursement, including proceeds from the sale of any bonds, bond anticipation notes or other notes or obligations and any moneys held in the housing finance funds, reserve funds or sinking funds, in such obligations, securities and other investments as the authority shall deem prudent;

q. Subject to any agreement with the holders of bonds, bond anticipation notes or other notes or obligations, to purchase bonds, bond anticipation notes or other notes or obligations of the authority out of any funds or money of the authority available therefor, and to hold, cancel to resell such bonds, bond anticipation notes or other notes or obligations;

r. To provide, contract or arrange for, where by reason of the financing arrangement, review of the application and proposed construction of a project is required by or in behalf of any department or agency of the United States, consolidated processing of any such application or supervision to avoid duplication thereof by either undertaking the processing in whole or in part for any such department or agency or, in the alternative, delegating the processing in whole or in part to any such department or agency;

s. To make mortgage loans and to participate with any department or agency of the United States, this State, a municipality, or any banking institution, foundation, labor union, insurance company, trustee or fiduciary in a loan to a qualified housing sponsor secured by a single participating mortgage or by separate mortgages, the interest of each having equal priority as to lien in proportion to the amount of the loan so secured, but need not be equal as to interest rate, time or rate of amortization or otherwise and to undertake commitments to make such loans;

t. To sell, at public or private sale, with or without bidding, any mortgage or other obligation securing a mortgage loan made by the authority;

u. To make commitments to purchase, and to purchase, service and sell, mortgages insured by any department or agency of the United States, and to make loans directly upon the security of any such mortgage;

v. To enter into partnerships, limited partnerships, joint ventures or other associations as a general partner, limited partner or participant therein with qualified housing sponsors to carry out the purposes of the authority;

w. To provide qualified housing sponsors and other individuals and organizations with such advisory consultation, training and educational services as will increase the availability and supply of housing and increase housing opportunities for low and moderate income families, including but not limited to assistance in community development and organization, home management and advisory services for the residents of the housing projects, and to encourage community organizations to assist in developing such projects;

x. To administer funds established for the provision of loans and grants, including but not limited to revolving loan funds established pursuant to P.L.1947, c. 71 (C. 40:48-8.15 et seq.), to qualified housing sponsors and other individuals and organizations, for the purpose of increasing the availability and supply of housing for low and moderate income families;

y. To encourage research in, and demonstration projects to develop, new and better techniques and methods for increasing the supply of housing for moderate income families and to engage in such research and demonstration projects and to receive and accept contributions, grants or aid, from any source, public or private, including, but not limited to the United States and this State, for carrying out this purpose;

z. To provide to qualified housing sponsors through mortgage loans or otherwise, financing or refinancing of fully completed, as well as partially completed, projects which may or may not be occupied, provided that said projects meet all the requirements of the act; and

aa. To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in the act.

L.1979, c. 275, s. 26, eff. Jan. 3, 1980. Amended by L.1981, c. 460, s. 3, eff. Jan. 8, 1982; L.1982, c. 113, s. 18, eff. Aug. 14, 1982.



Section 40:37A-131.1 - Payment In Lieu Of Taxes Not To Exceed 20% Of Annual Gross Revenue; Determination Of Assumed Assessed Value

40:37A-131.1. Payment in lieu of taxes not to exceed 20% of annual gross revenue; determination of assumed assessed value
19. a. For the purposes of the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.), where by reason of the provisions of any other law a qualified housing sponsor has entered, or intends to enter, into any agreement with any municipality to make payments in lieu of taxes, or to obtain special tax treatment of any real property of the qualified housing sponsor to be financed by the authority, that agreement may, notwithstanding any provisions of any such other law to the contrary, require the qualified housing sponsor to pay to the municipality an amount not exceeding 20% of the annual gross revenue from each housing project situated on the real property for each year of the project's operation following its substantial completion. For the purpose of this section, "annual gross revenue" means the total annual gross rental or carrying charge and other income of a qualified housing sponsor from a housing project. Any agreement between any qualified housing sponsor and a municipality pursuant to this section shall be submitted to the authority for review in order to avoid duplicative or inconsistent regulations or provisions, and any municipality and any qualified housing sponsor may, with the approval of the authority, enter into any such agreement as is not inconsistent with P.L.1960, c.183.

b. For the purposes of apportioning the amounts to be raised in the respective municipalities in each county pursuant to R.S.54:4-49, the board of taxation for such county shall, for each municipality, include in the equalization table for such county the assumed assessed value of the property represented by the amount of payments in lieu of property taxes to any municipality pursuant to this section.

The assumed assessed value of such property in each municipality shall be determined by the county board of taxation in the following manner: (1) the amount of payments in lieu of real property taxes received by each municipality during the preceding tax year pursuant to this section shall be divided by the general tax rate of the municipality for such preceding tax year to obtain an assumed assessed value of such property; (2) this assumed assessed value shall be divided by the fraction produced by dividing the aggregate assessed value by the aggregate true value of the real property as determined by the county board of taxation for equalization purposes in the current tax year, exclusive of class II railroad property, in the municipality; (3) the resulting quotient shall be included in the net valuation of each municipality on which county taxes are apportioned.

For the first tax year during which any payments in lieu of real property taxes are made to any municipality pursuant to this section, there shall be included in the equalization table for such county the true value of the property as determined by the assessor in the tax year immediately prior to the tax year in which any payments in lieu of taxes are made pursuant to this section.

L.1982,c.133,s.19; amended 1994,c.76,s.17.



Section 40:37A-132 - Services To Authority By Units Of State And County Governments

40:37A-132. Services to authority by units of state and county governments
All officers, departments, boards, agencies, divisions and commissions of the State and county are hereby authorized and empowered to render any and all of such services to the authority as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the authority. The cost and expense of any such services shall be met and provided for by the authority.

L.1979, c. 275, s. 27, eff. Jan. 3, 1980.



Section 40:37A-133 - Discrimination; Prohibition; Violations; Penalty

40:37A-133. Discrimination; prohibition; violations; penalty
No person shall be discriminated against, because of race, religious principles, color, national origin or ancestry, by the authority or any qualified housing sponsor or any agent or employee thereof in connection with any housing project or mortgage loan. Any person who shall be found guilty of violating the provisions of this section shall be a disorderly person and subject to a fine of not less than $500.00 or more than $2,500.00.

L.1979, c. 275, s. 28, eff. Jan. 3, 1980.



Section 40:37A-134 - Broad Construction Of Powers

40:37A-134. Broad construction of powers
The powers enumerated in this act shall be interpreted broadly to effectuate the purposes thereof and shall not be construed as a limitation of powers.

L.1979, c. 275, s. 29, eff. Jan. 3, 1980.



Section 40:37A-135 - Severability

40:37A-135. Severability
If any clause, sentence, subdivision, paragraph, section or part of this act be adjudged to be unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the controversy in which said judgment shall have been rendered.

L.1979, c. 275, s. 30, eff. Jan. 3, 1980.



Section 40:37B-1 - Short Title

40:37B-1. Short title
This act shall be known and may be cited as the "First Class County Recreation Authority Law."

L.1967, c. 136, s. 1, eff. June 28, 1967.



Section 40:37B-2 - Definitions

40:37B-2. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings unless a different meaning clearly appears from the context.

(a) "Authority" shall mean a public body created pursuant to this act.

(b) "Bond resolution" shall have the meaning ascribed thereto in section 15 of this act.

(c) "Bonds" shall mean any bonds, notes, interim certificates, debentures or other obligations issued by an authority or any other political subdivision of the State.

(d) "Clerk" shall mean the clerk of a municipality or the clerk of the board of chosen freeholders as the case may be or the officer charged with the duties customarily imposed on such clerk.

(e) "Construct" and "construction" shall connote and include, acts of clearance, demolition, planning, designing, construction, development and redevelopment, reconstruction, replacement, enlargement, extension, improvement and betterment.

(f) "Cost" shall mean, in addition to the usual connotations thereof, the cost of planning, acquisition or construction of all or any part of any public facility or facilities of an authority and of all or any property, rights, easements, privileges, agreements and franchises deemed by the authority to be necessary or useful and convenient therefor or in connection therewith, including interest or discount on bonds, cost of issuance of bonds, architectural, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates and advice, organization, administrative, operating and other expenses of the authority prior to and during such acquisition or construction, and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of such public facility or facilities or part thereof and the placing of the same fully in operation or the disposition of the same, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for payment or security of principal of or interest on bonds during or after such acquisition or construction as the authority may determine, and also reimbursements to the authority or any governmental unit or person of any money theretofore expended for the purposes of the authority.

(g) "County" shall mean any county of the first class of this State. "The county" shall mean the particular county of the first class for which a particular authority is created.

(h) "Facility charges" shall mean tolls, rents, rates, fees or other charges in connection with or for the use of services of the public facility or other property owned or controlled by the authority.

(i) "Facility revenue" shall mean money derived or to be derived from the operation of all or any part of the facilities of the authority including any parts thereof, theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired.

(j) "Governing body" shall mean in the case of a municipality the commission, council, board or body by whatever name it may be known having charge of the finances of the municipality and in the case of a county the board of chosen freeholders.

(k) "Municipality" shall mean any city of any class, any town, township, village, borough or any other municipality of this State other than a county or a school district.

(l) "Person" shall mean any person, association, corporation, Nation, State or agency or subdivision thereof other than a county or a municipality of this State or an authority.

(m) "Project" shall have the meaning ascribed to said term in section 15 of this act.

(n) "Public body" shall mean the State or any county, city, town, township, borough, village, school district, authority or any other political subdivision of the State.

(o) "Public facility" shall mean any lands, structures or other properties or facilities, acquired or constructed or to be acquired or constructed by an authority for its purposes and operated or to be operated by the authority or by any governmental unit or person under a lease or other agreement by or with the authority.

(p) "Real property" shall mean lands within or without the State, above or below water, and improvements thereof or thereon or any riparian or other rights or interests therein.

(q) "Resolution" shall mean a written act of the governing body of a county adopted and otherwise approved in the manner or mode of procedure prescribed for resolutions tending to obligate such county pecuniarily.

L.1967, c. 136, s. 2, eff. June 28, 1967.



Section 40:37B-3 - Creation Of Authority; Membership; Filing And Publication Of Resolution

40:37B-3. Creation of authority; membership; filing and publication of resolution
The governing body of a county may by resolution create a public body corporate and politic under and pursuant to this act, under the name and style of "The County Recreation Authority," with all or any significant part of the name of said county inserted. Said body shall consist of the 5 members thereof, who shall be residents of the county and be appointed by resolution of said governing body as hereinafter provided, and it shall constitute the authority contemplated and provided for in this act and an agency or instrumentality of said county. Copies of said resolution for the creation of the authority, certified by the clerk of said governing body, shall be filed in the office of the Secretary of State and in the office of the Division of Local Government in the Department of the Treasury. A copy of any such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid. After such filing in the office of the Secretary of State, a copy of said resolution shall be published at least once in a newspaper published or circulating in the county, together with a notice stating the fact and date of its adoption and the date of the first publication of such notice. If no action questioning the validity of the creation or establishment of the authority shall be commenced within 45 days after the first publication of such notice, then said authority shall be conclusively deemed to have been validly created and established and authorized to transact business and exercise powers as a public body created pursuant to this act.

L.1967, c. 136, s. 3, eff. June 28, 1967.



Section 40:37B-4 - Dissolution Of Authority; Grounds; Filing Of Resolution

40:37B-4. Dissolution of authority; grounds; filing of resolution
The governing body of any county which has created an authority pursuant to this act may by resolution dissolve such authority if either (a) such authority has no debts or obligations outstanding or (b) all creditors or other obligees of the authority have consented to said resolution. A copy of said resolution, certified by the clerk of said governing body, shall be filed in the office of the Secretary of State and in the office of the Division of Local Government in the Department of the Treasury. Upon proof of such filing and upon proof either that said authority had no debts or obligations outstanding at the time of the adoption of such resolution or that all creditors or other obligees of the authority have consented to such resolution, the authority shall be conclusively deemed to have been lawfully and properly dissolved. Thereupon, all right, title and interest in and to the property of the authority shall be vested in the county, except that any particular property shall vest in any other governmental unit or person if the terms of any lease or other agreement of the authority with respect thereto shall so provide. A copy of any such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid.

L.1967, c. 136, s. 4, eff. June 28, 1967.



Section 40:37B-5 - Appointment Of Members; Terms; Filling Of Vacancies

40:37B-5. Appointment of members; terms; filling of vacancies
After expiration of the period of 45 days following the first publication as provided in section 3 hereof of a notice regarding creation of an authority, 5 persons shall be appointed as the members of the authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februarys next ensuing after the date of their appointment. On or after January 1 in each year after such first appointments, one person shall be appointed as a member of the authority for a term commencing on or after February 1 in such year and expiring on February 1 in the fifth year after such year. Each member shall hold office for the term of appointment and until his successor shall have been appointed and qualified. Any vacancy in the membership of the authority during an unexpired term shall be filled by appointment of a person as member for the unexpired term. A copy of any resolution appointing any such members, certified by the clerk of the governing body, may be filed in the office of the Secretary of State. A copy of any such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid and, except in an action or proceeding seeking only exclusion of the appointee from office, shall be conclusive evidence of the due and proper appointment of the members named therein.

L.1967, c. 186, s. 5, eff. June 28, 1967.



Section 40:37B-6 - Election Of Chairman And Vice-chairman; Appointment Of Other Officers, Agents And Employees

40:37B-6. Election of chairman and vice-chairman; appointment of other officers, agents and employees
Every authority, upon the first appointment of its members and thereafter on or after February 1 in each year, shall annually elect from among its members a chairman and a vice chairman who shall hold office until February 1 next ensuing and until their respective successors shall have been appointed and qualified. Every authority may also appoint and employ a secretary, a treasurer, such professional and technical advisers and experts, and such other officers, agents and employees as it may require, and it shall determine their qualifications, terms of office, duties and compensation.

L.1967, c. 136, s. 6, eff. June 28, 1967.



Section 40:37B-7 - Vesting Of Powers; Quorum

40:37B-7. Vesting of powers; quorum
The powers of the authority shall be vested in the members thereof in office from time to time and a majority of the entire authorized membership shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting of the members thereof by vote of a majority of the members present, unless in any case the bylaws of the authority shall require a larger number.

L.1967, c. 136, s. 7, eff. June 28, 1967.



Section 40:37B-8 - Compensation And Expenses

40:37B-8. Compensation and expenses
An authority may reimburse its members for necessary expenses incurred in the discharge of their duties. The resolution for the creation of an authority may provide that the members of the authority may receive compensation for their services within an annual and other limitations to be stated in such resolution, and in that event, each member may receive from the authority such compensation for his services as the authority may determine within the limitations stated in such resolution. The said provisions or limitations stated in any such resolution, may be amended, supplemented, repealed or added by subsequent resolution, but no reduction of any such limitation shall be effective during the remaining term of any member of the authority then in office except upon the written consent of the authority. No member of an authority shall receive any compensation for his services except as provided in this section.

L.1967, c. 136, s. 8, eff. June 28, 1967.



Section 40:37B-9 - Unlawful Interest In Contracts

40:37B-9. Unlawful interest in contracts
No member, officer or employee of an authority shall have or acquire any interest, direct or indirect, in a public facility of the authority or in any property included or to be included in the holdings of the authority or in any contract or proposed contract for materials or services to be furnished to or used by the authority but neither the holding of any office or employment in the government of any county or municipality nor the owning of any other property within the State shall be deemed a disqualification for membership in or employment by an authority. A member of an authority may be removed by the governing body of the county for incapacity, inefficiency or neglect of duty or misconduct in office or other disqualifying cause and after he shall have been given a copy of the charges against him and, not sooner than 10 days thereafter, been afforded opportunity for a hearing, in person or by counsel, by such governing body with respect to such charges.

L.1967, c. 136, s. 9, eff. June 28, 1967.



Section 40:37B-10 - Purpose Of Authority

40:37B-10. Purpose of authority
The purpose of every county recreation authority shall be the improvement, establishment and development of recreational facilities within the county by or through the planning, acquisition, construction, improvement, maintenance or operation of any and all facilities for the recreation and entertainment of the public including but not limited to facilities for sports, exhibitions, games, ice-skating, boating, tennis, golf, a zoo and a nature center.

L.1967, c. 136, s. 10, eff. June 28, 1967.



Section 40:37B-11 - Creation Of Other Authority For Same Or Similar Purposes Prohibited

40:37B-11. Creation of other authority for same or similar purposes prohibited
No governing body which may create an authority pursuant to this act for any of the purposes hereinbefore set out shall thereafter create any other authority for the same or similar purpose which will be competitive with the public services to be rendered or furnished by the authority first established.

L.1967, c. 136, s. 11, eff. June 28, 1967.



Section 40:37B-12 - Body Politic And Corporate; Powers And Duties

40:37B-12. Body politic and corporate; powers and duties
Every authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall have perpetual succession and, for the effectuation of its purposes, shall have the following additional powers:

(a) To adopt and have a common seal and to alter the same at pleasure;

(b) To sue and be sued;

(c) In its own name to acquire, hold, use and dispose of its facility charges and other revenues and other moneys;

(d) In its own name but for the county to acquire, hold, use and dispose of other personal property for the purpose of the authority;

(e) In its own name but for the county to acquire by purchase, gift, condemnation or otherwise or lease as lessee real property and easements therein, necessary or useful and convenient for the purposes of the authority whether subject to mortgages, deeds of trust or other liens, or otherwise, and to hold and use the same and to dispose of the property so acquired no longer necessary for the purposes of the authority;

(f) To grant by franchise, lease or otherwise the use of any project, facilities or property owned or controlled by it to any person for such consideration and for any period or periods of time and upon such other terms and conditions as it may fix and agree upon. Any such grant may be upon condition that the user shall or may construct or provide any building or structures or improvements on such project, facilities or property or portion thereof, all upon such terms and conditions as may be agreed upon;

(g) To borrow money and issue negotiable bonds or notes or other obligations and provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(h) To apply for and accept gifts or grants of real or personal property, money, material, labor or supplies for the purposes of the authority from any governmental unit or person and to make and perform such agreements or contracts as may be necessary or convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

(i) To enter on any land or premises for the purpose of the authority and to determine the location, type and character of any public facility and all other matters in connection with all or any part of any public facility which it is authorized to own, construct, establish, effectuate or control;

(j) To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of any public facility, and to amend the same;

(k) To do and perform any acts and things authorized by this act under, through or by means of its own officers and employees, or by contract;

(l) To acquire, purchase, construct, lease, operate, maintain and undertake any project and to make facility charges for the use thereof;

(m) To invest any funds held in reserve or sinking funds or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; and

(n) To enter into any and all contracts, execute any and all instruments and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority or to carry out the powers, duties and functions provided for in this act subject to P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

L.1967, c. 136, s. 12, eff. June 28, 1967. Amended by L.1975, c. 96, s. 7, eff. May 16, 1975.



Section 40:37B-13 - Facility Charges

40:37B-13. Facility charges
Every authority is hereby authorized to charge and collect facility charges. Such facility charges may be charged to and collected from any governmental unit or person and such governmental unit or person shall be liable for and shall pay such facility charges to the authority at the time when and place where such charges are due and payable.

L.1967, c. 136, s. 13, eff. June 28, 1967.



Section 40:37B-14 - Compliance Of Facility Charges With Terms Of Lease Or Other Agreement; Adjustment Of Charges

40:37B-14. Compliance of facility charges with terms of lease or other agreement; adjustment of charges
The facility charges fixed, charged and collected by an authority with respect to any public facility shall comply with the terms of any lease or other agreement of the authority with regard to such public facility, and the facility charges fixed, charged and collected by an authority may be so adjusted that the revenues of the authority will at all times be adequate to pay all expenses of the authority, including the expenses of operation and maintenance of any public facility or other property owned or controlled by the authority, including insurance, improvements, replacements, reconstruction and any other required payments, and to pay the principal of and interest on any bonds, and to maintain such reserves or sinking funds for any of the foregoing purposes as may be required by the terms of any lease or other agreement of the authority or as may be deemed necessary or convenient and desirable by the authority. A copy of a schedule of such facility charges in effect shall be a public record.

L.1967, c. 136, s. 14, eff. June 28, 1967.



Section 40:37B-15 - Issuance Of Bonds And Notes; Contents Of Bond Resolution

40:37B-15. Issuance of bonds and notes; contents of bond resolution
For the purpose of raising funds to pay the cost of any public facility or facilities or for the purpose of funding or refunding any bonds, an authority shall have power to authorize or provide for the issuance of bonds and in anticipation thereof notes pursuant to this act, by a resolution (in this act sometimes referred to as "bond resolution" ) which shall:

(a) describe in brief and general terms sufficient for reasonable identification the public facility or facilities or part thereof, (in this act sometimes called "project" ) to be constructed or acquired, or describe the bonds which are to be funded or refunded (if any);

(b) state the cost or estimated cost of the project (if any); and

(c) provide for the issuance of the bonds in accordance with section 16 of this act.

L.1967, c. 136, s. 15, eff. June 28, 1967.



Section 40:37B-16 - Purpose Of Issuance; Series Bonds; Maturity; Interest; Denominations; Execution; Redemption; Types Of Bonds

40:37B-16. Purpose of issuance; series bonds; maturity; interest; denominations; execution; redemption; types of bonds
Upon adoption of a bond resolution, an authority shall have power to issue its bonds or notes for the purpose of financing the project or of funding or refunding the bonds described therein. Such bonds or notes shall be authorized by the bond resolution and the bonds may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 40 years from the date thereof, bear interest at a rate or rates within such maximum rate (not exceeding 6% per annum), be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the bond resolution may provide. The authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the project financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any such bonds may be additionally secured by a pledge of any grant or contributions from any governmental unit or person or a pledge of any income or revenues of the authority from any source whatsoever.

L.1967, c. 136, s. 16, eff. June 28, 1967.



Section 40:37B-17 - Act As Sole Authority For Issuance Of Bonds; Inapplicability Of Other Laws

40:37B-17. Act as sole authority for issuance of bonds; inapplicability of other laws
This act shall be complete authority for the issuance of bonds by an authority, and the provisions of any other law shall not apply to the issuance of such bonds.

L.1967, c. 136, s. 17, eff. June 28, 1967.



Section 40:37B-18 - Sale Of Bonds And Notes

40:37B-18. Sale of bonds and notes
Bonds and notes of an authority may be sold, as hereinafter provided, at public or private sale at such price or prices as the authority shall determine; provided, however, that the interest cost to their average maturity of the money received for any group of bonds sold in a single transaction (computed according to standard tables of bond values) shall not exceed 6% per annum. No obligations shall be sold for less than par value and interest accrued to date of delivery.

L.1967, c. 136, s. 18, eff. June 28, 1967.



Section 40:37B-19 - Bond Anticipation Notes; Sale; Report

40:37B-19. Bond anticipation notes; sale; report
All bond anticipation notes may be sold at private sale pursuant to resolution of the authority, or by its treasurer expressly designated by resolution to sell such notes. The treasurer making any such sale shall report in writing to the authority at the next meeting thereof as to the principal amount, interest rate, and maturities of the notes sold, the price obtained and the name of the purchaser.

L.1967, c. 136, s. 19, eff. June 28, 1967.



Section 40:37B-20 - Public Sale Of Bonds Upon Sealed Proposals; Exceptions; Deposit; Confirmation Of Private Sale

40:37B-20. Public sale of bonds upon sealed proposals; exceptions; deposit; confirmation of private sale
All bonds shall be sold at public sale upon sealed proposals, except that bonds may be sold at private sale:

(a) Without any previous public offering

(1) if constituting all or part of an authorized issue of $20,000.00 or less; or

(2) if sold to any board, body, agency, commission, instrumentality, district, authority or political subdivision of any local unit, or of the State, or of the Federal Government; or

(b) if no legally acceptable bid is received at advertised public offering, such bonds or any of them may be sold within 30 days after the advertised date for public bidding; provided, however, that no bonds shall bear interest at any rate of interest which is higher than the rate or maximum rate specified in the notice of sale, nor contain substantially different provisions from those specified in said notice.

Any purchaser of bonds at private sale, other than a public body, shall deposit a certified or cashier's or treasurer's check drawn upon a bank or trust company in an amount equal to 5% of the amount of bonds purchased and such amount shall be applied as in the case of a deposit made at a public sale.

Any private sale of bonds shall be made or confirmed by resolution of the authority adopted by not less than a 2/3 vote of the full membership thereof, setting forth the date, maturities, interest rate and price of the bonds and the name of the purchaser.

L.1967, c. 136, s. 20, eff. June 28, 1967.



Section 40:37B-21 - Notice Of Public Bond Sale; Contents; Publication

40:37B-21. Notice of public bond sale; contents; publication
A public sale of bonds shall be advertised at least once at least 7 days prior thereto in a newspaper qualified for publication of a bond resolution of the authority and in a publication carrying municipal bond notices and devoted primarily to financial news or the subject of State and municipal bonds and published in the city of New York or in New Jersey.

A notice of public sale of bonds shall set forth:

(a) the principal amount, date, denomination and maturities of the bonds offered for sale;

(b) the rate or rates of interest or maximum rate or rates of interest to be borne by the bonds;

(c) the terms and conditions of such public sale;

(d) such other provisions as may be determined by the authority.

L.1967, c. 136, s. 21, eff. June 28, 1967.



Section 40:37B-22 - Terms And Conditions Of Sale

40:37B-22. Terms and conditions of sale
(a) All bidders shall be required to deposit a certified or cashier's or treasurer's check, drawn upon a bank or trust company, equal to not less than 2% of the bonds to secure the authority in part from any loss resulting from the failure of the bidder to comply with the terms of his bid, or as liquidated damages for such failure.

(b) All bids for bonds shall publicly opened and announced at the advertised time and place of sale. Such bids as comply with the terms of the notice of sale shall be considered, and any bid not complying with the terms of such notice may be rejected. All bids received may be rejected.

(c) Bonds of 2 or more issues may be sold on the basis of combined maturities, or the maturities of each issue offered for sale.

(d) Bonds may be offered for sale at a single rate of interest, or bidders may be requested to name a single rate of interest, but no proposal shall be considered which offers to pay less than the principal amount of bonds offered for sale or which names a rate of interest higher than the lowest rate of interest stated in any legally acceptable proposal.

As between proposals naming the same lowest rate of interest, the proposal offering to accept the least amount of bonds shall be accepted, the bonds to be accepted shall be those first maturing, and as between such proposals, the proposal offering to pay the greatest premium shall be accepted. The amount of premium bid for the bonds shall in no event exceed $1,000.00 for the principal amount of bonds offered for sale. In order to effect the foregoing, a sufficient number of the last maturing bonds shall be of the denomination of $1,000.00 or less.

(e) Bonds may be offered for sale at different rates of interest for the same issue or different rates of interest for different issues, or parts thereof, or bidders may be requested to name any such rates of interest. No proposal shall be considered which offers to pay an amount less than the principal amount of bonds offered for sale or under which the total loan is made at an interest cost higher than the lowest net interest cost to the authority under any legally acceptable proposal. Such net interest cost shall be computed in each instance by adding to the total principal amount of bonds bid for, the total interest cost to maturity in accordance with such bid and by deduction therefrom of the amount of premium, if any, bid.

(f) The authority may establish additional terms or conditions of sale.

L.1967, c. 136, s. 22, eff. June 28, 1967.



Section 40:37B-23 - Sale Of Bonds By Treasurer; Report

40:37B-23. Sale of bonds by treasurer; report
The authority, by resolution, may designate its treasurer to sell and award bonds in accordance with the advertised terms of public sale. The treasurer making any such sale shall report in writing to the authority at the next meeting thereof as to the principal amount, interest rate, and maturities of the bonds sold, the price obtained and the name of the purchaser.

L.1967, c. 136, s. 23, eff. June 28, 1967.



Section 40:37B-24 - Unlawful Acts In Issuance Or Sale Of Obligations

40:37B-24. Unlawful acts in issuance or sale of obligations
In the issuance or sale of obligations, it shall be unlawful for the authority or any member thereof or any official:

(a) to pay or agree to pay, directly or indirectly, any bonus, commission, fee or other compensation or consideration for the issuance or for the sale of obligations and any amount so paid may be recovered for the authority;

(b) to make any agreement with any purchaser or bidder, or his representative, regarding the deposit or disposition of any moneys received or to be received from such sale and every such agreement shall be void;

(c) to make any agreement pertaining to the sale of obligations which contains provisions as to any other matter, and such sale and any such agreement shall be void;

(d) to make any agreement or "service contract" with respect to publication of notice of sale and printing of bonds or notes, the providing of a legal opinion or for any of such services, whether or not accompanied by an offer to bid for or purchase obligations. Any such agreement or contract shall be void and any amount so paid may be recovered for the authority except, however, agreements made directly with a newspaper, bond printer or an attorney licensed to practice law in the State in which he has his office.

A municipal bond dealer, banker, or financial expert may be engaged or employed as a financial advisor to provide financial services in connection with the sale of obligations, including the preparation of a bidding circular or prospectus, but no such financial advisor shall purchase any such obligations at any public or private sale, but any such purchase shall not affect the validity of the obligations and the authority shall recover any compensation and profit resulting therefrom to such financial advisor.

L.1967, c. 136, s. 24, eff. June 28, 1967.



Section 40:37B-25 - Failing Copy Of Bond Resolution; Publication Of Notice

40:37B-25. Failing copy of bond resolution; publication of notice
An authority shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of the governing body of the county and may thereupon cause to be published at least once in a newspaper published or circulating in the county a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution shall be commenced within 20 days after the first publication of such notice. If any such notice shall at any time be published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in said notice, or the validity of any covenants, agreements or contracts provided for by said bond resolution shall be commenced or instituted within 20 days after the first publication of said notice, then all residents and taxpayers and owners of property in the county and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1967, c. 136, s. 25, eff. June 28, 1967.



Section 40:37B-26 - Covenants With Bondholders

40:37B-26. Covenants with bondholders
Any bond resolution of an authority providing for or authorizing the issuance of any bonds may contain provisions, and such authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in such bond resolution to covenant and agree with the several holders of such bonds, as to:

(a) the custody, security, use, expenditure or application of the proceeds of the bonds;

(b) the construction and completion, or replacement, of any public facility or facilities;

(c) the use, regulation, operation, maintenance, insurance or disposition of any public facility or facilities, or restrictions on the exercise of the powers of the authority to dispose, or to limit or regulate the use, of any public facility or facilities;

(d) payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(e) the use and disposition of any moneys of the authority, including facility revenues;

(f) pledging, setting aside, depositing or trusteeing all or any part of the facility revenues or other moneys of the authority to secure the payment of the principal of or interest on the bonds or any other obligations or the payment of expenses of operation or maintenance of any public facility or facilities, and the powers and duties of any trustee with regard thereto;

(g) the setting aside out of the facility revenues or other moneys of the authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(h) determination or definition of the facility revenues or of the expenses of operation and maintenance of a public facility or facilities;

(i) the rents, rates, fees, or other charges in connection with, or for the use of services of, or otherwise relating to any public facility or facilities, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of facility revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(j) the assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of any public facility or facilities or any obligations having or which may have a lien on any part of the facility revenues:

(k) limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the authority;

(l) limitations on the powers of the authority to construct, acquire or operate any structures, facilities or properties which may compete or tend to compete with any of its public facilities;

(m) vesting in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 27 of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section 27 of this act or limiting the rights, duties and powers of such trustee;

(n) payment of the costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or agreement of the authority with the holders of bonds;

(o) the procedure, if any, by which the terms of any covenant or agreement with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(p) any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on bonds and to be part of any covenant or agreement with the holders of bonds.

All such provisions of said bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action or proceeding in any court of competent jurisdiction, including a proceeding in lieu of prerogative writ.

L.1967, c. 136, s. 26, eff. June 28, 1967.



Section 40:37B-27 - Default By Authority; Appointment Of Trustee; Powers And Duties

40:37B-27. Default by authority; appointment of trustee; powers and duties
(a) If the bond resolution of an authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of this section, then if there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or if the authority shall fail or refuse to comply with any of the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any such bonds and such failure or refusal shall continue for a period of 30 days after written notice to the authority of its existence and nature, the holders of 25% in aggregate principal amount of the bonds of such series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section.

(b) Such trustee may, and upon written request of the holders of 25% in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1) By any action or proceeding, enforce all rights of the holders of such bonds, including the right to require the authority to charge and collect facility charges adequate to carry out any contract as to, or pledge of, facility revenues, and to require the authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3) By action, require the authority to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5) Declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the authority and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(d) In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, shall, if allowed by the court, constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any facility charges and facility revenues of the authority pledged for the payment or security of bonds of such series.

L.1967, c. 136, s. 27, eff. June 28, 1967.



Section 40:37B-28 - Appointment Of Receiver

40:37B-28. Appointment of receiver
If the bond resolution of an authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of section 27 of this act and shall further provide in substance that any trustee appointed pursuant to said section or having the powers of such a trustee shall have the powers provided by this section, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled to the appointment of a receiver of the public facility or facilities of the authority, and such receiver may enter upon and take possession of such public facility or facilities and, subject to any pledge or contract with the holders of bonds of the authority, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of such public facility or facilities and proceed with such acquisition, construction, operation, maintenance or reconstruction which the authority is under any obligation to do, and operate, maintain and reconstruct such public facility or facilities and fix, charge, collect, enforce and receive the facility charges and all facility revenues thereafter arising subject to any pledge thereof or contract with the holders of bonds relating thereto and perform the public duties and carry out the contracts and obligations of the authority in the same manner as the authority itself might do and under the direction of the court.

L.1967, c. 136, s. 28, eff. June 28, 1967.



Section 40:37B-29 - Negotiability Of Bonds Or Other Obligations

40:37B-29. Negotiability of bonds or other obligations
Any provision of law to the contrary notwithstanding any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the law merchant and laws applicable to negotiable instruments, and each holder or owner of such a bond or obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said law merchant and laws applicable to negotiable instruments.

L.1967, c. 136, s. 29, eff. June 28, 1967.



Section 40:37B-30 - Liability On Bonds

40:37B-30. Liability on bonds
Neither the members of the authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State or of any subdivision thereof, and shall not create or constitute any indebtedness, liability or obligation of the State or of any such subdivision. Nothing in this act contained shall be construed to authorize any authority to incur any indebtedness on behalf of or in any way to obligate the State or any subdivision thereof.

L.1967, c. 136, s. 30, eff. June 28, 1967.



Section 40:37B-31 - Acquisition Of Property; Eminent Domain

40:37B-31. Acquisition of property; eminent domain
Every authority is hereby empowered, in its own name but for the county to acquire by purchase, gift, grant or devise and to take for public use real property, within or without the county or any interest therein which may be deemed by the authority necessary for its purposes. Such authority is hereby empowered to acquire and take such real property by condemnation in the manner provided by chapter 1 of Title 20, Eminent Domain, of the Revised Statutes (R.S. 20:1-1 et seq.) and, to that end may invoke and exercise in the manner or mode prescribed in said chapter, either in its own name or in the name of the county, all the powers of such county to acquire or take property for public use; property already devoted to a public use may be acquired in like manner; provided, however, that no action for condemnation shall be brought against a public body or any corporation itself possessing the power of eminent domain without its consent; and provided, further, that notwithstanding the foregoing or any other provision of this act, the governing body of the county may provide in the resolution creating the authority that the authority shall not take by condemnation any real property except upon consent thereto by such governing body given by resolution duly adopted.

L.1967, c. 136, s. 31, eff. June 28, 1967.



Section 40:37B-32 - Additional Powers

40:37B-32. Additional powers
In addition to the other powers conferred upon it by this act or by any other law and not in limitation thereof, every authority, in connection with construction or operation of any public facility, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (in this section called "works" ) of any public utility as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any real property, including public lands or waters. Whenever in connection with construction or operation of any public facility, any authority shall determine that it is necessary that any such works, which now are or hereafter may be located in, on, along, over or under any such real property, should be relocated in such real property or should be removed therefrom, the public utility owning or operating such works shall relocate or remove the same in accordance with the order of the authority; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such works in a new location or new locations, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights, or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such works, shall be paid by the authority and may be included in the cost of such public facility. In case of any such relocation or removal of works as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such works, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such works in their former location.

L.1967, c. 136, s. 32, eff. June 28, 1967.



Section 40:37B-33 - Aid And Co-operation Of Counties Or Municipalities; Powers

40:37B-33. Aid and co-operation of counties or municipalities; powers
For the purpose of aiding an authority and co-operating in the planning, undertaking, acquisition, construction or operation of any public facility, the county or any municipality in the county may (a) acquire real property in its name for such public facility or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any such public facility, or partly for such purposes and partly for other county or municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such county or municipality, (b) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan parks, streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake, and (c) do any and all things necessary or convenient to aid and co-operate in the planning, undertaking, construction or operation of any such public facility, and cause services to be furnished to the authority of any character which such county or municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

L.1967, c. 136, s. 33, eff. June 28, 1967.



Section 40:37B-34 - Sale, Lease, Loan, Grant Or Conveyance Of, Or Permit To Use, Real Or Personal Property Of County Or Municipality

40:37B-34. Sale, lease, loan, grant or conveyance of, or permit to use, real or personal property of county or municipality
Any county by resolution of its governing body, municipality by ordinance of its governing body, governmental unit or person is hereby empowered, without any referendum or public or competitive bidding, to sell, lease, lend, grant or convey to an authority, or to permit an authority to use, maintain or operate as part of any public facility, any real or personal property which may be necessary or useful and convenient for the purposes of the authority and accepted by the authority. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such county, municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the authority may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such county, municipality, governmental unit or person or of any mortgage or lien existing with respect of such property or for the operation and maintenance of such property as part of any public facility.

L.1967, c. 136, s. 34, eff. June 28, 1967.



Section 40:37B-35 - Appropriation Of Money By Counties Or Municipalities; Loans Or Donations To Authority

40:37B-35. Appropriation of money by counties or municipalities; loans or donations to authority
For the purpose of aiding an authority and co-operating in the planning, undertaking, acquisition, construction or operation of any public facility, the county by resolution of its governing body, or any municipality in the county by ordinance of its governing body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the authority (a) to appropriate moneys for the purposes of the authority, and to loan or donate such money to the authority in such installments and upon such terms as may be agreed upon with the authority, (b) to covenant and agree with the authority to pay to or on the order of the authority annually or at shorter intervals as a subsidy for the promotion of its purposes not exceeding such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, (c) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys (if any) necessary for such performance, to covenant and agree with the authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (d) to appropriate money for all or any part of the cost of acquisition or construction of such public facility, and, in accordance with the limitations and any exceptions thereto and in the manner or mode of procedure prescribed by the Local Bond Law (40A:2-1 et seq.) of the New Jersey Statutes, to incur indebtedness, borrow money and issue, its negotiable bonds for the purpose of financing such public facility and appropriation, and to pay the proceeds of such bonds to the authority.

L.1967, c. 136, s. 35, eff. June 28, 1967.



Section 40:37B-36 - Lease By County Or Municipality For Use Of Public Facilities

40:37B-36. Lease by county or municipality for use of public facilities
Any county, municipality, governmental unit or person is hereby empowered to enter into and perform any lease or other agreement with an authority for the lease to or use by such county, municipality, governmental unit or person of all or any part of any public facility or facilities. Any such lease or other agreement may provide for the payment to the authority by such county, municipality, governmental unit or persons annually or otherwise of such sum or sums of money, computed at fixed amounts or by any formula or in any other manner, as may be fixed in or pursuant thereto. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such county, municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such county, municipality, governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Every such county, municipality, governmental unit or person is hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such county, municipality, governmental unit or person.

L.1967, c. 136, s. 36, eff. June 28, 1967.



Section 40:37B-37 - Mortgage, Pledge, Encumbrance Or Other Disposal Of Public Facilities

40:37B-37. Mortgage, pledge, encumbrance or other disposal of public facilities
Except as otherwise expressly hereinabove provided with respect to the right of the authority to grant by franchise, lease or otherwise the use of any public facility or facilities owned or controlled by it, the authority shall not mortgage, pledge, encumber or otherwise dispose of any part of the public facilities, except that the authority may dispose of such part or parts thereof as may be no longer necessary for the purposes of the authority. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds.

L.1967, c. 136, s. 37, eff. June 28, 1967.



Section 40:37B-38 - Exemption Of Property Of Authority From Levy And Sale

40:37B-38. Exemption of property of authority from levy and sale
All property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall any judgment against an authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by an authority on its facility revenues or other moneys.

L.1967, c. 136, s. 38, eff. June 28, 1967.



Section 40:37B-39 - Annual Payments To Municipalities In Lieu Of Taxes

40:37B-39. Annual payments to municipalities in lieu of taxes
Every authority and every municipality in which any property of the authority is located are hereby authorized and empowered to enter into agreements with respect to the payment by the authority to such municipality of annual sums of money in lieu of taxes on such property in such amounts as may be agreed upon between the authority and the municipality, and each such authority is empowered to make such payments and each such municipality is empowered to accept such payments and to apply them in the manner in which taxes may be applied in such municipality; provided, however, that no such annual payment with respect to any parcel of such property shall exceed the amount of taxes paid thereon for the taxable year immediately prior to the time of its acquisition by the authority.

L.1967, c. 136, s. 39, eff. June 28, 1967.



Section 40:37B-40 - Bonds As Legal Investments

40:37B-40. Bonds as legal investments
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds issued pursuant to this act and such bonds shall be authorized security for any and all public deposits.

L.1967, c. 136, s. 40, eff. June 28, 1967.



Section 40:37B-41 - Tax Exemption

40:37B-41. Tax exemption
All public facilities and all other properties of an authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality and such bonds, and the interest thereon and the income therefrom, and all facility charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes and taxes on transfers by or in contemplation of death.

L.1967, c. 136, s. 41, eff. June 28, 1967.



Section 40:37B-42 - Guarantee Of Vested Rights Of Bondholders

40:37B-42. Guarantee of vested rights of bondholders
The State of New Jersey does hereby pledge and covenant and agree with the holders of any bonds issued pursuant to a bond resolution of an authority adopted pursuant to this act that the State will not limit or alter the rights hereby vested in the authority to acquire, construct, maintain, reconstruct, operate, sell, lease or dispose of any public facility or to fix, establish, charge and collect its facility charges or other moneys and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, so as to in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged or provided for.

L.1967, c. 136, s. 42, eff. June 28, 1967.



Section 40:37B-43 - Undertaking For Deposits Of Authority

40:37B-43. Undertaking for deposits of authority
All banks, bankers, trust companies, saving banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any authority a good and sufficient undertaking with such sureties as shall be approved by the authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon warrant of the authority or its authorized agent all such funds as may be deposited with it by the authority and agreed interest thereon, at such times or upon such demands as may be agreed upon with the authority or, in lieu of such sureties, deposit with the authority or its authorized agent or any trustee therefor or for the holders of any bonds as collateral, such securities as the authority may approve. The deposits of the authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the authority and such bank or banking institution.

L.1967, c. 136, s. 43, eff. June 28, 1967.



Section 40:37B-44 - Annual Audit

40:37B-44. Annual audit
Each authority shall cause an annual audit of its accounts to be made and for this purpose it shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within 4 months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed in the office of the Division of Local Government in the Department of the Treasury and in the office of the treasurer of the county, within 5 days after the original report is filed with the authority.

L.1967, c. 136, s. 44, eff. June 28, 1967.



Section 40:37B-45 - Filing Of Copy Of Bond Resolution

40:37B-45. Filing of copy of bond resolution
Each authority shall file a certified copy of each bond resolution adopted by it in the office of the Division of Local Government in the Department of the Treasury, together with a certified summary of the dates, amounts, maturities and interest rates of all bonds to be issued pursuant thereto prior to the issuance of any such bonds. Upon the adoption of each annual budget of an authority or an amendment thereof, a certified copy thereof shall be filed forthwith in the office of said Division of Local Government.

L.1967, c. 136, s. 45, eff. June 28, 1967.



Section 40:37B-46 - Construction Of Act

40:37B-46. Construction of act
This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized, and an authority shall not be subject to regulation as to its facility charges by any officer, board, agency, commission or other office of the State, or constitute or be deemed to be a county or municipality or agency or component of a municipality subject to any provisions of Title 40 of the Revised Statutes and of Title 40A of the New Jersey Statutes, except P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.); provided, however, that no authority shall exercise the powers of a common carrier, and except as hereinabove in this section set forth, nothing contained in this act shall in any way affect or limit the jurisdiction, rights, powers or duties of any State regulatory agencies.

L.1967, c. 136, s. 46, eff. June 28, 1967. Amended by L.1975, c. 96, s. 8, eff. May 16, 1975.



Section 40:37B-47 - Severability

40:37B-47. Severability
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective, it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1967, c. 136, s. 47, eff. June 28, 1967.



Section 40:37C-1 - Short Title

40:37C-1. Short title
This act shall be known and may be cited as the "New Jersey Pollution Control Financing Law."

L.1973, c. 376, s. 1, eff. Jan. 9, 1974. Amended by L.1983, c. 298, s. 2, eff. Aug. 8, 1983.



Section 40:37C-2 - Legislative Findings And Declaration

40:37C-2. Legislative findings and declaration
The Legislature hereby finds and declares that there is an urgent need to protect and enhance the quality of the natural environment; that to reduce, abate and prevent environmental pollution, quality standards have been and will be established necessitating the employment of devices, equipment and facilities for the collection, reduction, treatment and disposal of gaseous, liquid and solid wastes or other contaminants deriving from the operation of public utility, industrial, manufacturing, warehousing, commercial, office and research facilities ,and residential units; that the prompt construction of pollution control facilities, including resource recovery facilities, is in the public interest; that it is desirable to provide additional and alternative methods of financing the costs of the acquisition and installation of the devices, equipment and facilities required to comply with the quality standards which will accelerate the abatement process; and that the alternative method of financing provided in this act is in the public interest and serves a public purpose in encouraging the protection of the health, welfare and safety of the citizens of this State.

L.1973, c. 376, s. 2, eff. Jan. 9, 1974. Amended by L.1983, c. 298, s. 3, eff. Aug. 8, 1983.



Section 40:37C-3 - Definitions

40:37C-3. Definitions
In this act, unless the context otherwise clearly requires, the terms used herein shall have the meanings ascribed to them as follows:

"Act" means this New Jersey Pollution Control Financing Law.

"Authority" means a pollution control financing authority created pursuant to this act.

"Bonds" means any notes, bonds and other evidences of indebtedness or obligations of any agency.

"County" means any county of any class.

"Governing body" means the board of chosen freeholders.

"Person" means any individual, partnership, firm, company, corporation, public utility, association, trust, estate, or any other legal entity, or their legal representative, agent or assigns.

"Pollution" means any form of environmental pollution deriving from the operation of public utility, industrial, manufacturing, warehousing, commercial, office or research facilities, or deriving from the disposal of solid waste generated at residences, hotels, apartments or any other public or private buildings, including, but not limited to, water pollution, air pollution, pollution caused by solid waste disposal, thermal pollution, radiation contamination, or noise pollution as determined by the various standards prescribed by this State or the Federal Government and including, but not limited to, anything which is considered as pollution or environmental damage pursuant to the laws, rules and regulations administered by the Department of Environmental Protection as established by P.L.1970, c. 33 (C. 13:1D-1 et seq.), and any amendments and supplements thereto.

"Pollution control facilities" means any structures, facilities, systems, fixtures, lands and rights in lands, improvements, appurtenances, machinery, equipment or any combination thereof designed and utilized for the purpose of resource recovery or for the purpose of reducing, abating or preventing pollution, deriving from the operation of public utility, industrial, manufacturing, warehousing, commercial, office or research facilities; and provided that the State Department of Environmental Protection and the governing body of the county certify that any such facility does not conflict with, overlap or duplicate any other planned or existing pollution control facilities undertaken or planned by another public agency or authority.

"Project costs" as applied to pollution control facilities financed under the provisions of this act means the sum total of all reasonable or necessary costs incident to the acquisition, construction, reconstruction, repair, alteration, improvement and extension of such pollution control facilities including, but not limited to, the cost of studies and surveys; plans, specifications, architectural and engineering services; organization, marketing or other special services; legal financing, acquisition, demolition, construction, equipment and site development of new and rehabilitated buildings; rehabilitation, reconstruction, repair or remodeling of existing buildings, fixtures, machinery and equipment; insurance premiums; and all other necessary and incidental expenses including an initial bond and interest reserve together with interest on bonds issued to finance such pollution control facilities to a date 6 months subsequent to the estimated date of completion and such other reserves as may be required by resolution of an agency.

"Resource recovery" means the collection, separation, recycling and recovery of metals, glass, paper and other materials for reuse or for energy production.

L.1973, c. 376, s. 3, eff. Jan. 9, 1974. Amended by L.1983, c. 298, s. 4, eff. Aug. 8, 1983.



Section 40:37C-4 - Industrial Pollution Control Financing Authority; Purposes; Creation By Counties; Approval; Dissolution; Filing Of Resolutions; Members; Organization

40:37C-4. Industrial pollution control financing authority; purposes; creation by counties; approval; dissolution; filing of resolutions; members; organization
a. Any county may create an authority under the provisions of this act which shall be a public body corporate and politic and a political subdivision of the State for the purpose of acquiring, constructing, reconstructing, repairing, altering, improving, extending, owning, leasing, financing, selling, maintaining, operating and disposing of pollution control facilities within such county; provided that, with respect to any pollution control facility which is not engaged in resource recovery, the Department of Environmental Protection certifies that the proposed undertaking of the authority is the proper method of solving the problem under consideration; and provided further that, with respect to any pollution control facility which is engaged in resource recovery, the facility conforms to the Statewide solid waste management plan and the applicable district solid waste management plan and has an approved registration statement and engineering design pursuant to section 5 of P.L.1970, c. 39 (C. 13:1E-5).

b. The authority shall be created by resolution and shall be known as the " Pollution Control Financing Authority of ," inserting all or any significant part of the name of the county creating the authority. The authority shall constitute an agency and instrumentality of the county creating it.

c. An authority shall consist of five members appointed by resolution of the governing body of the county which created such authority.

Members shall serve for terms of 5 years, provided that the members first appointed shall be designated by the resolution of appointment to serve for terms expiring on the first days of the first, second, third, fourth and fifth Februarys next ensuing after such appointment. Each member shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment but for the unexpired term only.

d. The governing body of any county which has created an authority may dissolve the authority by resolution on condition that the authority has no debts or obligations outstanding or that provision has been made for the retirement of such debts or obligations. Upon any such dissolution, all property, funds and assets of the authority shall be vested in the county which created the authority.

e. A certified copy of each resolution creating or dissolving an authority and each resolution appointing members thereto shall be filed in the office of the Secretary of State. A copy of any such certified resolution, certified by or on behalf of the Secretary of State, shall be conclusive evidence of the due and proper creation or dissolution of the authority or the due and proper appointment of the member or members named therein.

f. The powers of an authority shall be vested in the members thereof from time to time and three members shall constitute a quorum. Action may be taken and motions and resolutions adopted by an agency at any meeting thereof by the affirmative vote of at least three members of the authority.

No vacancy in the membership of an authority shall impair the right of a quorum of the members thereof to exercise all the powers and perform all the duties of the authority.

g. At the first meeting of any authority and thereafter on or after February 1 in each year, the members shall elect from among their number a chairman and vice chairman who shall hold office until February 1 next ensuing and until their respective successors have been appointed and qualified. Every authority also may appoint, without regard to the provisions of Title 11 of the Revised Statutes, a secretary, treasurer and such other officers, agents and employees as it may require.

h. The members of an authority shall serve without compensation, but the authority shall reimburse its members for actual expenses necessarily incurred in the discharge of their official duties.

i. No member, officer or employee of an authority, nor member of their family, shall have or acquire any interest, direct or indirect in any pollution control facilities undertaken or planned by the authority or in any contract or proposed contract for materials or services to be furnished to or used by the authority, but neither the holding of any office or employment in the government of any county or municipality or under any law of the State shall be deemed a disqualification for membership in or employment by an authority, except as may be specifically provided by law, and members of the governing body of a county may be appointed by such governing body and may serve as members of the authority. A member may be removed only by the governing body by which he was appointed for inefficiency or neglect of duty or misconduct in office or conviction of a crime, and after he shall have been given a copy of the charges against him and, not sooner than 10 days thereafter, had the opportunity in person or by counsel to be heard thereon by such governing body.

L.1973, c. 376, s. 4, eff. Jan. 9, 1974. Amended by L.1983, c. 298, s. 5, eff. Aug. 8, 1983.



Section 40:37C-5 - Powers

40:37C-5. Powers
The authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:

a. To have perpetual succession as a public body corporate and politic;

b. to adopt bylaws for the regulation of its affairs and the conduct of its business;

c. to sue and to be sued;

d. to have and to use a corporate seal and to alter the same at pleasure;

e. to maintain an office at such place or places within the county as it may designate;

f. to acquire after a public notice has been given at least 20 days prior thereto in a newspaper of general circulation in the area served by the authority, in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper any land and other property which it may determine is reasonably necessary for any of its pollution control facilities;

g. to determine, with the approval of the State Department of Environmental Protection, the location and manner of construction of pollution control facilities to be financed under the provisions of this act, and to acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, finance, sell, maintain and dispose of the same and to enter into contracts for any and all of such purposes, and to designate persons as its employees and agents to accomplish the same;

h. to lease to a person or persons any or all of the pollution control facilities upon such terms, conditions and guarantees as the authority shall deem proper, and to charge and collect rent and fees therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the lessee or lessees thereof, and any guarantor of such lease, shall have upon the termination of the lease term options to renew the term of the lease for such period or periods and at such rent as shall be determined by the authority or to purchase any or all of the pollution control facilities for a nominal amount or otherwise or that upon payment of all of the indebtedness incurred by the authority for the financing of such pollution control facilities of the authority may convey any or all of the pollution control facilities to the lessee or lessees thereof;

i. to sell to a person or persons any or all of the pollution control facilities upon such terms and conditions as the authority shall deem proper including the right to receive for such sale the note or notes of the person or persons purchasing the facility;

j. to acquire, hold, pledge, mortgage and dispose of real and personal property in the exercise of its powers and performance of its duties under this act;

k. to invest and reinvest bond proceeds pending application to the purposes for which such bonds were issued and other funds under its control, subject only to the provisions of any bond resolution, lease or other agreement entered into by such authority;

l . to issue bonds in such principal amounts as, in the opinion of such authority, shall be necessary to provide sufficient funds to carry out the purpose of this act, including the planning, financing, acquisition, construction and other project costs of pollution control facilities, the payment of interest on the bonds of the authority, the provision for working capital and all other expenditures of the agency incident to and necessary or convenient for carrying out its purposes and powers and to refund the same, all as provided for in this act;

m. to employ engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers and such other employees and agents, without regard to the provisions of Title 11 of the Revised Statutes, as may be necessary in its judgment and to fix their compensation;

n. to receive and accept from any public agency loans or grants for or in aid of the construction of pollution control facilities and any portion thereof, or for equipping the same, and to receive and accept grants, gifts or other contributions from any source;

o . to refund, after public notice has been given, outstanding obligations incurred by any agency or any person to finance the cost of pollution control facilities, including obligations incurred for pollution control facilities undertaken and completed after the enactment of this act when the authority finds that such financing is in the public interest;

p. to extend credit or make loans to any person in order to pay or provide for the payment of any project costs of a pollution control facility; and

q. to do all things necessary and convenient to carry out the purposes of this act.

L.1973, c. 376, s. 5, eff. Jan. 9, 1974. Amended by L.1983, c. 298, s. 6, eff. Aug. 8, 1983.



Section 40:37C-6 - Sale Or Lease Of Facilities; Minimum Amount Of Payments Or Rentals

40:37C-6. Sale or lease of facilities; minimum amount of payments or rentals
Any sale or lease of pollution control facilities entered into pursuant to the provisions of this act shall provide for payments or rentals adequate to pay the principal of and interest and premiums, if any, on bonds issued to finance such facilities as the same fall due and to create and maintain such reserves and accounts for depreciation, if any, as the authority shall determine to be necessary.

L.1973, c. 376, s. 6, eff. Jan. 9, 1974.



Section 40:37C-7 - Inapplicability Of Chapters 32 To 36 Of Title 52

40:37C-7. Inapplicability of chapters 32 to 36 of Title 52
No authority shall be subject to the provisions of chapters 32 to 36, inclusive, of Title 52 of the Revised Statutes in the exercise of any of its powers under this act.

L.1973, c. 376, s. 7, eff. Jan. 9, 1974. Amended by L.1975, c. 96, s. 16, eff. May 16, 1975.



Section 40:37C-8 - Bonds; Issuance; Redemption; Terms; Sale; Refunding Bonds

40:37C-8. Bonds; issuance; redemption; terms; sale; refunding bonds
All bonds issued by an authority may be issued as serial bonds or as term bonds or a combination of both types. Such bonds shall be payable solely out of the revenues and receipts derived from the leasing or sale by the authority of the pollution control facilities acquired with the proceeds thereof as may be designated in the proceedings under which the bonds shall be authorized to be issued or from the loan and security agreements or other instruments entered into between an authority and the person to whom the proceeds of the bonds have been loaned for the purpose of paying any of the project costs of a pollution control facility. Such bonds may be executed and delivered by the authority at any time and from time to time, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, be executed by the manual or facsimile signatures of such officers of the authority and contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the authority. If deemed advisable by the authority, there may be retained in the proceedings under which any bonds are authorized to be issued a right or option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings, but nothing herein contained shall be construed to confer on any authority the right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds may be sold at public or private sale for such price or prices and in such manner and at such time or times as may be determined by the authority and the authority may pay all expenses, premiums and commissions which it may deem necessary or advantageous in connection with the issuance thereof. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same pollution control facilities or any other pollution control facilities or for any other purpose hereunder, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge made for any prior issue of bonds. Any bonds at any time outstanding may at any time and from time to time be refunded by the issuance of refunding bonds in such amount as the authority may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions, service fees and other expenses necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of all or so many of the holders of the bonds so to be refunded as may be determined and regardless of whether or not the bonds to be refunded were issued in connection with the same pollution control facilities or separate pollution control facilities or for any other purpose hereunder, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise. All such bonds and the interest coupons applicable thereto, if any, are hereby made and shall be construed to be negotiable instruments within the meaning, and for all purposes, of Title 12A, Commercial Transactions, of the New Jersey Statutes (N.J.S. 12A:1-101 et seq.) with the exception of any provisions thereof pertaining to registration.

L.1973, c. 376, s. 8, eff. Jan. 9, 1974. Amended by L.1983, c. 298, s. 7, eff. Aug. 8, 1983.



Section 40:37C-9 - Security For Principal, Interest And Premiums

40:37C-9. Security for principal, interest and premiums
The principal of and interest and premiums, if any, on any bonds issued by an authority shall be secured by a mortgage or pledge of the revenues and receipts out of which the same shall be made payable and may be secured by the pledge of all or any part of the assets of such authority, subject to such agreements with bondholders as may then prevail, or such bonds of the authority may be secured by loan and security agreements or any other instrument upon terms and conditions as the authority shall deem reasonable, including provision for the establishment and maintenance of reserve and insurance funds; provided that any such agreement or instrument shall provide for payments at least adequate to pay the principal of and interest and premiums, if any, on bonds issued to finance pollution control facilities as they become due and payable. The resolution under which the bonds are authorized to be issued may contain any agreements and provisions respecting the maintenance of the properties covered thereby; the fixing, collection and use of rents for any portions thereof leased by the authority to others; the determination, collection and application of payments to be received for the sale of any properties covered thereby; the creation and maintenance of special funds from such revenues or receipts and the limitations on the purpose to which the proceeds from the sale of the bonds may be applied and pledging such proceeds to secure the payment of the bonds; the limitations on the issuance of additional bonds and on the refunding of outstanding or other bonds; the procedure, if any, by which the terms of any such agreement may be amended or abrogated; and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions hereof. Each pledge and agreement made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest and premiums, if any, on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any indenture executed as security therefor, said payment or agreement may be enforced by suit, action in lieu of prerogative writ, or the appointment of a receiver in equity, or any one or more of said remedies.

As further security for the bonds, an authority may enter into contracts of insurance assuring that the principal of and interest on such bonds will be paid and that rental payments, installment payments or other payments to be made by the user of the facilities will be made; provided, however, that the authority shall not be obligated under the terms of such policy to any greater extent than allowed by the provisions of this act. The cost of any such insurance contract may be paid out of the proceeds of the sale of the bonds so insured.

L.1973, c. 376, s. 9, eff. Jan. 9, 1974. Amended by L.1983, c. 298, s. 8, eff. Aug. 8, 1983.



Section 40:37C-10 - Nonliability Of State, Political Subdivision Thereof, County Or Municipality; Guarantee Of Rights And Remedies Of Bondholders

40:37C-10. Nonliability of state, political subdivision thereof, county or municipality; guarantee of rights and remedies of bondholders
Bonds issued under the provisions of this act shall not be deemed to constitute a debt or liability of the State or of any political subdivision thereof, but shall be payable solely from the funds herein provided therefor. The issuance of bonds under the provisions of this act shall not, directly, indirectly or contingently, obligate the State or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this act shall be construed to authorize an agency to create a debt of the State or any county or municipality within the meaning of the Constitution or statutes of New Jersey and all bonds issued by such authority pursuant to the provisions of this act, unless funded or refunded pursuant to this act, are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any indenture executed as security therefor. The State, county, and municipality shall not in any event be liable for the payment of the principal of or interest or premiums, if any, on any bonds of an authority or for the performance of any pledge, obligation or agreement of any kind whatsoever which may be undertaken by such authority. No breach by an authority of any such pledge, obligation or agreement may impose any pecuniary liability upon the State, county or municipality or any charge upon their general credit or against their taxing power.

The State, however, does pledge and agree with the holders of any bonds issued under this act that it will not limit or alter the rights hereby vested in any authority to fulfill the terms of any agreements made with the holders thereof consistent herewith, or in any way impair the rights and remedies of such holders until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses for which the authority is liable in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. Any authority is authorized to include this pledge and agreement of the State in any agreement it may make with the holders of such bonds.

L.1973, c. 376, s. 10, eff. Jan. 9, 1974.



Section 40:37C-11 - Certification Of Facilities; Condition Precedent To Adoption Of Resolution For Authorization For Bonds

40:37C-11. Certification of facilities; condition precedent to adoption of resolution for authorization for bonds
Before any authority adopts a resolution authorizing the issuance of bonds and as a condition precedent to any such authority to issue bonds, the Commissioner of Environmental Protection must first have certified that the facilities to be financed are or, when constructed, will be pollution control facilities as defined in this act.

L.1973, c. 376, s. 11, eff. Jan. 9, 1974.



Section 40:37C-12 - Tax Exemptions

40:37C-12. Tax exemptions
All bonds issued pursuant to the act are hereby declared to be issued for an essential public and governmental purpose and such bonds, and the interest thereon and the income therefrom, and all funds, revenues, income and other moneys received or to be received by the issuing authority and pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

L.1973, c. 376, s. 12, eff. Jan. 9, 1974.



Section 40:37C-13 - Disposition Of Facilities After Payment And Retirement Of Bonds

40:37C-13. Disposition of facilities after payment and retirement of bonds
When the principal of and interest on bonds issued by an authority to finance the cost of a particular pollution control facility, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution and the indenture authorizing and securing the same have been satisfied, such authority may do all things and execute such deeds and conveyances as are necessary and required to convey its right, title and interest in such pollution control facilities for a nominal amount or otherwise.

L.1973, c. 376, s. 13, eff. Jan. 9, 1974.



Section 40:37C-14 - Independence Of Authority

40:37C-14. Independence of authority
Except as herein provided, no proceedings, referendum, notice or approval shall be required for the creation of an authority or the issuance of any bonds or any instrument as security therefor, provided however, that nothing herein shall be construed to deprive the State and its governmental subdivisions of their respective police powers over properties of an authority, or to impair any power thereover of any official or agency of the State and its governmental subdivisions which may be otherwise provided by law.

L.1973, c. 376, s. 14, eff. Jan. 9, 1974.



Section 40:37C-15 - Legal Investments; Security For Public Deposits

40:37C-15. Legal investments; security for public deposits
The State and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance businesses and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking fund, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by any authority created pursuant to this act, and such bonds or other obligations shall be authorized security for any and all public deposits.

L.1973, c. 376, s. 15, eff. Jan. 9, 1974.



Section 40:37C-16 - Powers Conferred By Act As Additional And Supplementary

40:37C-16. Powers conferred by act as additional and supplementary
The powers conferred by this act shall be in addition and supplementary to those in other laws and the limitations by this act shall not affect the powers conferred by any other law.

L.1973, c. 376, s. 16, eff. Jan. 9, 1974.



Section 40:37C-17 - Severability

40:37C-17. Severability
The provisions of this act shall be severable, and if any of the provisions hereunder shall be held to be unconstitutional or otherwise invalid, such decision shall not affect the validity of any of the remaining provisions of this act.

L.1973, c. 376, s. 17, eff. Jan. 9, 1974.



Section 40:37C-18 - Annual Audit Of Accounts; Filing

40:37C-18. Annual audit of accounts; filing
It shall be the duty of every authority created pursuant to this act to cause an annual audit of the accounts of the authority to be made and filed with the authority, and for this purpose the authority shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within 4 months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government Services in the Department of Community Affairs within 5 days after the original report is filed with the authority. Every authority created pursuant to this act shall file a certified copy of every bond resolution with the Director of the Division of Local Government Services in the Department of Community Affairs and in addition shall file a certified copy of all bond proceedings with the director.

L.1973, c. 376, s. 18, eff. Jan. 9, 1974.



Section 40:37D-1 - Short Title

40:37D-1. Short title
1. This act shall be known and may be cited as the "County Food Distribution Authorities Law."

L.1994,c.98,s.1.



Section 40:37D-2 - Findings, Declarations

40:37D-2. Findings, declarations
2. The Legislature finds and declares that:



a. There is a need to establish, construct and develop regional food processing and distribution centers in the various counties of the State; and

b. These regional centers will stimulate additional economic development in the State by assisting businesses and generating new jobs; and

c. These centers are expected to provide substantial benefits to the fishing industry in the State and to enhance the extensive farming industry, especially in southern and central New Jersey, by providing the means to meet the rapidly growing demands for food in these areas.

L.1994,c.98,s.2.



Section 40:37D-3 - Definitions

40:37D-3. Definitions
3. As used in this act:



"Authority" means a county food distribution authority created pursuant to section 4 of this act.

"Bonds" means bonds issued by the authority pursuant to this act.



"Center" means a county food processing and distribution center authorized under section 6 of this act.

"Local Finance Board" means the Local Finance Board, in the Division of Local Government Services, in the Department of Community Affairs.

"Notes" means notes issued by the authority pursuant to this act.

L.1994,c.98,s.3.



Section 40:37D-4 - Creation Of County Food Distribution Authority

40:37D-4. Creation of county food distribution authority
4. a. Upon approval by the Local Finance Board, pursuant to sections 4 and 5 of P.L.1983, c.313 (C.40A:5A-4; C.40A:5A-5) the governing body of a county may by ordinance or resolution, as appropriate, create a public body corporate and politic under and pursuant to this act, under the title of "the.......county food distribution authority," with all or any significant part of the name of the county inserted. The body shall consist of the five members, who shall be residents of the county and be appointed by ordinance or resolution of the governing body as hereinafter provided, and it shall constitute the authority contemplated and provided for in this act and an agency or instrumentality of the county. Copies of the ordinance or resolution for the creation of the authority, certified by the clerk of the governing body, shall be filed in the office of the Secretary of State and in the office of the Division of Local Government Services in the Department of Community Affairs. A copy of any such certified ordinance or resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as provided in this section. After such filing in the office of the Secretary of State, a copy of the ordinance or resolution shall be published at least once in a newspaper published or circulating in the county, together with a notice stating the fact and date of its adoption and the date of the first publication of such notice. If no action questioning the validity of the creation or establishment of the authority shall be commenced within 45 days after the first publication of such notice, then the authority shall be conclusively deemed to have been validly created and established and authorized to transact business and exercise powers as a public body created pursuant to this act.

b. Upon approval by the Local Finance Board pursuant to section 20 of P.L.1983, c.313 (C.40A:5A-20), the governing body of any county which has created an authority pursuant to this act may by ordinance or resolution, as appropriate, dissolve such authority if either (1) such authority has no debts or obligations outstanding, or (2) all creditors or other obligees of the authority have consented to the ordinance or resolution. A copy of any ordinance or resolution, certified by the clerk of the governing body, shall be filed in the office of the Secretary of State and in the office of the Division of Local Government Services in the Department of Community Affairs. Upon proof of such filing and upon proof either that the authority had no debts or obligations outstanding at the time of the adoption of such ordinance or resolution or that the assumption of any such debts or obligations has been provided for in the ordinance or resolution, as appropriate, and that all creditors or other obligees of the authority have consented to such ordinance or resolution, the authority shall be conclusively deemed to have been lawfully and properly dissolved. Thereupon, all right, title and interest in and to the property of the authority shall be vested in the county, except that any particular property shall vest in any other governmental unit or person if the terms of any lease or other agreement of the authority with respect thereto shall so provide. A copy of any such certified ordinance or resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid.

c. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februaries next ensuing after the date of their appointment. On or after January 1 in each year after such first appointments, one person shall be appointed as a member of the authority for a term commencing on or after February 1 in such year and expiring on February 1 in the fourth year after such year. Each member shall hold office for the term of appointment and until his successor shall have been appointed and qualified. Any vacancy in the membership of the authority during an unexpired term shall be filled by appointment of a person as member for the unexpired term. A copy of any resolution appointing any such members, certified by the clerk of the governing body, may be filed in the office of the Secretary of State and in the office of the Division of Local Government Services in the Department of Community Affairs. A copy of any such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid and, except in an action or proceeding seeking only exclusion of the appointee from office, shall be conclusive evidence of the due and proper appointment of the members named therein.

d. Every authority, upon the first appointment of its members and thereafter on or after February 1 in each year, shall annually elect from among its members a chairman and a vice chairman who shall hold office until February 1 next ensuing and until their respective successors shall have been appointed and qualified.

e. The powers of an authority shall be vested in the members thereof in office from time to time, and a majority of the entire authorized voting membership of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting of the members thereof by the affirmative vote of a majority of the voting members present, unless in any case the bylaws of the authority shall require a larger number.

f. The members of an authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their duties.

g. No member of the governing body of the county shall be appointed as a member of, or employed by, an authority; but the governing body of the county may, by ordinance or resolution, as appropriate, provide that, in addition to the members appointed pursuant to subsection a. of this section, the county executive in the case of a county having adopted article 3 of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-31 et seq.), the county manager in the case of a county having adopted article 4 of that act (C.40:41A-45 et seq.), the county supervisor in the case of a county having adopted article 5 of that act (C.40:41A-59 et seq.), or the president of the board of chosen freeholders in the case of any other county, shall be appointed to serve ex officio, as a non-voting member of an authority.

h. A member of an authority may be removed by the governing body of the county for incapacity, inefficiency or neglect of duty or misconduct in office or other disqualifying cause and after he shall have been given a copy of the charges against him and, not sooner than 10 days thereafter, been afforded opportunity for a hearing, in person or by counsel, by such governing body with respect to such charges.

L.1994,c.98,s.4.



Section 40:37D-5 - Powers Of Authority, General

40:37D-5. Powers of authority, general
5. Except as otherwise limited by this act and the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), the authority shall have power:

a. To sue and be sued;



b. To have an official seal and alter it at pleasure;



c. To make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

d. To maintain an office at a place within the county as it may determine;



e. To acquire, hold, use and dispose of its income, revenues, funds and moneys;



f. To acquire, lease as lessee or lessor, rent, lease, hold, use and dispose of real or personal property for its purposes;

g. To borrow money and to issue its negotiable bonds or notes and to secure them by a mortgage on its property or any part thereof and otherwise to provide for and secure the payment of them and to provide for the rights of the holders of the bonds or notes;

h. Pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), to make and enter into all contracts, leases, and agreements for the use or occupancy of the center or any part of it or which are necessary or incidental to the performance of its duties and the exercise of its powers under this act;

i. To make surveys, maps, plans for, and estimates of the cost of, the center;



j. To establish, acquire, construct, or lease the right to construct, rehabilitate, repair, improve, own, operate, and maintain the center, and let, award and enter into construction contracts, purchase orders and other contracts with respect to the center as the authority shall determine;

k. To fix and revise from time to time and charge and collect rents, tolls, fees and charges for the use, occupancy or services of the center or any part thereof or for admission thereto, and for the grant of concessions therein and for things furnished or services rendered by the authority;

l. To establish and enforce rules and regulations for the use or operation of the center or the conduct of its activities, and provide for the policing and the security of the center;

m. To acquire in the name of the authority by purchase or otherwise, on terms and conditions and in a manner it deems proper, or, except with respect to the State and, as further provided in this subsection, by the exercise of the power of eminent domain, any land and other property, including land under water, and riparian rights, which it may determine is reasonably necessary for the center or for the relocation or reconstruction of any highway by the authority and any rights, title and interest in the land and other property, including public lands, reservations, highways or parkways, owned by or in which the State or any county or municipality, public corporation, or other political subdivision of the State has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple or absolute interest in, easements upon or the benefit of restrictions upon abutting property to preserve and protect the center. Whenever the authority has determined that it is necessary to take any real property for the purposes of the center by the exercise of the power of condemnation, as hereinafter provided, it shall prepare two copies of diagrams, maps or plans designating the general area in which the real property is to be acquired and file one copy thereof in its office and the other copy thereof in the office of the clerk of the municipality in which the real property is located. The authority is empowered to acquire and take real property by condemnation, in the manner provided by the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.) and to that end, may invoke and exercise the power to condemn in the manner or mode of procedure prescribed in that act, except where the provisions of section 8 of this act provide otherwise; and except that, notwithstanding the foregoing or any other provision of this act, the authority shall not institute any proceeding to acquire or take, by condemnation, any real property within the designated area in the municipality referred to above in this section until after the date of filing in the office of the clerk of the municipality of a certified copy of: (1) a resolution of the authority stating the finding of the authority that it is necessary or convenient to acquire real property in the designated area for facility purposes, and (2) a resolution of the governing body of the municipality expressing its consent to the acquisition of real property in the designated area;

n. To provide through its employees, or by the grant of one or more concessions, or in part through its employees and in part by grant of one or more concessions, for the furnishing of services and things for the accommodation of persons admitted to or using the center or any part of it;

o. To acquire, construct, operate, maintain, improve and make capital contributions to others for transportation and other facilities, services and accommodations for the public using the center and to lease or otherwise contract for its operation;

p. Subject to any agreement with bondholders or noteholders, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds or notes, in the manner set forth in N.J.S.40A:5-15;

q. To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from the State or any agency, instrumentality or political subdivision thereof, or from any other source and to comply, subject to the provisions of this act, with the terms and conditions thereof;

r. Subject to any agreements with bondholders or noteholders, to purchase bonds or notes of the authority out of any funds or money of the authority available for those purposes, and to hold, cancel or resell the bonds or notes;

s. To appoint and employ an executive director and additional officers, who need not be members of the authority, and accountants, attorneys, financial advisors or experts and any other officers, agents and employees as it may require and determine their qualifications, terms of office, duties and compensation, all without regard to the provisions of Title 11A of the New Jersey Statutes;

t. To do and perform any acts and things authorized by this act under, through, or by means of its officers, agents or employees or by contracts with any person;

u. To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable;

v. To conduct a study to determine if the center is feasible and thereafter to conduct feasibility studies to identify an appropriate site therefor and thereafter to determine the location, type and character of the center or any part of it and all other matters in connection with all or any part of the center, which shall comply with the provisions of any applicable land use plan, zoning regulation, building code or similar regulation heretofore or hereafter adopted by the State, any municipality, county, public body politic and corporate, or any other political subdivision of the State;

w. To make all purchases, contracts, or agreements pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.); and

x. To do anything necessary or convenient to carry out its purposes and exercise the powers granted in this act.

L.1994,c.98,s.5.



Section 40:37D-6 - County Food Processing And Distribution Center

40:37D-6. County food processing and distribution center
6. a. An authority created pursuant to section 4 of this act is authorized to acquire by purchase, establish, develop, construct, operate, maintain, repair, reconstruct, restore, improve and otherwise effectuate a food processing and distribution center. The center shall be known as the ".....county food processing and distribution center," with all or any significant part of the name of the county inserted, and shall be located in that county of this State. The center shall consist, as the authority may determine, of one or more buildings, structures, facilities, properties and appurtenances incidental and necessary to a center suitable for the processing and distribution of food on a local or regional basis and may include a wholesale produce market and storage, distribution and processing facilities for meat, fish, dairy and other grocery products, beverages and frozen foods, driveways, roads, approaches, parking areas, restaurants, transportation structures, systems and facilities, and equipment, furnishings, and all other structures and appurtenant facilities related to, necessary for, or complementary to the purposes of the center or any facility thereof. The authority may construct on the site other facilities consistent with the purposes for which the authority was established. As part of the center the authority is authorized to make capital contributions to others for transportation and other facilities, and accommodations for the public using the center. Any part of the site not occupied or to be occupied by facilities of the center may be leased by the authority for purposes determined by the authority to be consistent with or related to the purposes of the center. In addition, the authority may contract with any person for the development of any of the facilities to be a part of the center and may provide for the financing of the acquisition of any real property or of any construction.

b. Revenues, moneys or other funds, if any, derived from the operation or ownership of the center, shall be applied in accordance with the resolution or resolutions authorizing or relating to the issuance of bonds or notes of the authority to the following purposes and in the following order:

(1) Principal, sinking fund installments and redemption of and interest on any bonds or notes of the authority issued for the purposes of the center or for the purpose of refunding the same, including reserves therefor;

(2) The costs of operation and maintenance of the center and reserves therefor;



(3) The costs of any major or extraordinary repairs, renewals or replacements with respect to the center or incidental improvements to it not paid pursuant to paragraph (1) above, including reserves therefor;

(4) Payments required to be made pursuant subsection b. of section 16 of this act;

(5) Payments authorized to be made pursuant to subsection c. of section 16 of this act;

(6) The balance remaining after application in accordance with the above shall be deposited according to the terms of the bond resolution.

L.1994,c.98,s.6.



Section 40:37D-7 - Powers Of Authority Relative To Highways And Lands

40:37D-7. Powers of authority relative to highways and lands
7. a. If the authority shall find it necessary in connection with the undertaking of the center to change the location of any portion of any public highway or road, it may contract with any government agency, or public or private corporation which may have jurisdiction over the public highway or road to cause the public highway or road to be constructed at a location the authority deems most favorable. The cost of the reconstruction and any damage incurred in changing the location of the highway shall be ascertained and paid by the authority as a part of the cost of the center. Any public highway affected by the construction of the center may be vacated or relocated by the authority in the manner now provided by law for the location or relocation of public roads, and any damages awarded as a result shall be paid by the authority as part of the cost of the center. In all undertakings authorized by this subsection the authority shall consult and obtain the approval of the Department of Transportation.

b. In addition to the foregoing powers, the authority and its authorized agents and employees may enter upon any lands, waters and premises for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this act, all in accordance with due process of law, and the entry shall not be deemed a trespass nor shall an entry for that purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to the lands, waters and premises as a result of its activities.

c. The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances, herein called "public utility facilities," of any public utility as defined in R.S.48:2-13, in, on, along, over or under the center. Whenever the authority shall determine that it is necessary that public utility facilities which now are, or hereafter may be, located in, on, along, over or under the center shall be relocated in the center, or should be removed therefrom, the public utility owning or operating the facilities shall relocate or remove the same in accordance with the order of the authority. The cost and expenses of the relocation or removal, including the cost of installing the facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands and any other rights, acquired to accomplish the relocation or removal, shall be ascertained and paid by the authority as a part of the cost of the center. In case of any relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns may maintain and operate the facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location or locations. In all undertakings authorized by this subsection the authority shall consult and obtain the approval of the Board of Public Utilities .

L.1994,c.98,s.7.



Section 40:37D-8 - Exercise Of Power Of Eminent Domain

40:37D-8. Exercise of power of eminent domain
8. a. Upon the exercise of the power of eminent domain, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this act. The authority may join in separate subdivisions in one petition or complaint the descriptions of any number of tracts or parcels of land or property to be condemned, if each tract or parcel lies wholly in or has a substantial part of its value lying wholly within the same county, and the names of any number of owners and other parties who may have an interest therein and all the land or property included in the petition or complaint may be condemned in a single proceeding; but separate awards shall be made for each tract or parcel of land or property.

b. Upon the filing of the petition or complaint or at any time thereafter the authority may file with the clerk of the county in which the property is located and also with the clerk of the Superior Court a declaration of taking, signed by the authority, declaring that possession of one or more of the tracts or parcels of land or property described in the petition or complaint is being taken by and for the use of the authority. The declaration of taking shall be sufficient if it sets forth: (1) a description of each tract or parcel of land or property to be taken sufficient for the identification of it, to which there shall be attached a plan or map thereof; (2) a statement of the estate or interest in the land or property being taken; (3) a statement of the sum of money estimated by the authority by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in the declaration; and (4) that, in compliance with the provisions of this act, the authority has established and is maintaining a trust fund as hereinafter provided.

c. Upon the filing of the declaration, the authority shall deposit with the clerk of the Superior Court the amount of the estimated compensation stated in the declaration. In addition to the deposits with the clerk of the Superior Court the authority shall maintain a special trust fund on deposit with a bank or trust company doing business in the State in an amount at least equal to twice the aggregate amount deposited with the clerk of the Superior Court, as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. The trust fund shall consist of cash or securities readily convertible into cash constituting legal investment for trust funds under the laws of the State. The trust fund shall be held solely to secure and may be applied to the payment of just compensation for the land or other property described in the declarations of taking. The authority shall be entitled to withdraw from the trust fund from time to time so much as may then be in excess of twice the aggregate of the amount deposited with the clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

d. Upon the filing of the declaration of taking pursuant to subsection b. of this section and depositing with the clerk of the Superior Court the amount of the estimated compensation stated in the declaration, the authority, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in the declaration and may forthwith enter into and take possession of the land or property, it being the intent of this provision that the proceedings for compensation or any other proceedings relating to the taking of the land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the authority for the purposes for which the authority is authorized by law to acquire or condemn the land or other property or interest in it.

e. The authority shall cause notice of the filing of the declaration and the making of the deposit to be served upon each party in interest named in the petition residing in the State, either personally or by leaving a copy at his residence, if known, and upon each party in interest residing out of the State, by mailing a copy to him at his residence, if known. If the residence of the party or the name of the party is unknown, notice shall be published at least once in a newspaper published or circulating in the counties in which the land is located. Service, mailing or publication shall be made within 10 days after filing the declaration. Upon the application of any party in interest and after notice to other parties in interest, including the authority, any judge of the Superior Court assigned to sit for that county may order that the money deposited with the clerk of the Superior Court or any part thereof be paid forthwith to the persons entitled thereto for or on account of the just compensation to be awarded in the proceeding, provided each person files with the clerk of the Superior Court a consent in writing that, if the award in the condemnation proceeding shall be less than the amount deposited, the court, after notice as provided in this subsection and hearing, may determine his liability, if any, for the return of the difference or any part of it and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person to whom the award is payable shall be entitled to recover from the authority the difference between the amount of the deposit and the amount of the award, with interest at the then legal rate from the date of making the deposit. If the amount of the award shall be less than the amount so deposited, the clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the authority, unless the amount of the deposit or any part of it shall have theretofore been distributed, in which event the court, on petition of the authority and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the authority for the difference against the parties liable for the return. The authority shall cause notice of the date fixed for the hearing to be served upon each party residing in the State, either personally or by leaving a copy at his residence, if known, and upon each party residing out of the State, by mailing a copy to him at his residence, if known. If the residence of any party or the name of the party is unknown, notice shall be published at least once in a newspaper published or circulating in the counties in which the land is located. Service, mailing or publication shall be made at least 10 days before the date fixed for the hearing.

Whenever under the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.) the amount of the award may be paid into court, payment may be made into the Superior Court and may be distributed according to law. The authority shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as herein provided.

L.1994,c.98,s.8.



Section 40:37D-9 - Issuance Of Bonds, Notes

40:37D-9. Issuance of bonds, notes
9. a. The authority is authorized from time to time to issue its bonds or notes in principal amounts which in the opinion of the authority shall be necessary to provide sufficient funds for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it, whether the bonds or notes or interest to be funded or refunded have or have not become due, the establishment or increase of the reserves to secure or to pay the bonds or notes or interest and all other costs or expenses of the authority incident to and necessary to carry out its corporate purposes and powers.

b. Except as may be otherwise expressly provided in this act or by the authority, every issue of bonds or notes shall be general obligations payable out of any revenues or funds of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. The authority may issue types of bonds or notes as it may determine, including, but not limited to, bonds or notes as to which the principal and interest are payable (1) exclusively from the revenues and receipts of the part of the center financed with the proceeds of the bonds or notes; (2) exclusively from the revenues and receipts of certain designated parts of the center, whether or not the same are financed in whole or in part from the proceeds of the bonds or notes; or (3) from its revenues and receipts generally. The bonds or notes may be additionally secured by a pledge of any grant, subsidy or contribution from the United States of America or any agency or instrumentality thereof or the State or any agency, instrumentality or political subdivision thereof, or any person, or a pledge of any income or revenues, funds or moneys of the authority from any source whatsoever.

c. Whether or not the bonds and notes are of a form and character as to be negotiable instruments under the terms of Title 12A of the New Jersey Statutes, the bonds and notes are negotiable instruments within the meaning of and for all the purposes of Title 12A, subject only to the provisions of the bonds and notes for registration.

d. Bonds or notes of the authority shall be authorized by a resolution of the authority and may be issued in one or more series and shall bear the date, mature at the time, bear interest at a rate of interest per annum, be in denominations, be in a form, either coupon or registered, carry any conversion or registration privileges, have rank or priority, be executed in any manner, be payable from any sources in any medium of monetary payment at a place within or without the State, and be subject to the terms of redemption, with or without premium, as the resolution may provide.

e. Bonds or notes of the authority may be sold at public or private sale at a price and in a manner that the authority determines. Every bond shall mature and be paid not later than 40 years from the date of issue.

f. Bonds or notes may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by this act.

g. Bonds and notes of the authority issued under the provisions of this act shall not be a debt or liability of the State or its political subdivisions other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of a political subdivision or be or constitute a pledge of the faith and credit of the State or of a political subdivision but the bonds and notes, unless funded or refunded by bonds or notes of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this act. Each bond and note shall contain on its face a statement to the effect that the authority is obligated to pay its principal or interest only from revenues or funds of the authority and that neither the State nor its political subdivisions are obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the State or its political subdivisions is pledged to the payment of the principal of or the interest on the bonds or notes.

h. All expenses incurred in carrying out the provisions of this act shall be payable solely from revenues or funds provided or to be provided under the provisions of this act and nothing in this act shall be construed to authorize the authority to incur any indebtedness or liability on behalf of or payable by the State or its political subdivisions.

L.1994,c.98,s.9.



Section 40:37D-10 - Additional Powers Of Authority Relative To Bond Covenants

40:37D-10. Additional powers of authority relative to bond covenants
10. In any resolution of the authority authorizing or relating to the issuance of any bonds or notes, the authority, in order to secure the payment of the bonds or notes and in addition to its other powers, shall have power by the resolutions which shall constitute covenants by the authority and contracts with the holders of the bonds or notes to:

a. Pledge all or any part of its rents, fees, tolls, revenues or receipts to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of any bonds or notes;

b. Pledge any lease or other agreement or the rents or revenues and their proceeds;

c. Mortgage all or any part of its property, real or personal, then owned or later acquired;

d. Covenant against pledging all or any part of its rents, fees, tolls, revenues or receipts or its leases or agreements or rents or other revenues from them or the proceeds of them, or against mortgaging all or any part of its real or personal property then owned or later acquired, or against permitting or suffering any lien on any of the foregoing;

e. Covenant with respect to limitations on any right to sell, lease or otherwise dispose of any project or its parts or any property of any kind;

f. Covenant as to any bonds and notes to be issued and their limitations, terms and conditions, and as to the custody, application, investment, and disposition of their proceeds;

g. Covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by it;

h. Covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the sources and methods of the payment, as to the rank or priority of the bonds, notes or obligations with respect to any lien or security or as to acceleration of the maturity of the bonds, notes or obligations;

i. Provide for the replacement of lost, stolen, destroyed or mutilated bonds or notes;

j. Covenant against extending the time for the payment of bonds or notes or interest on them;

k. Covenant as to the redemption of bonds or notes and privileges of their exchange for other bonds or notes of the authority;

l. Covenant as to the rates of toll and other charges to be established and charged, the amount to be raised each year or other period of time by tolls or other revenues and as to the use and disposition to be made of them;

m. Covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes, reserves or other purposes and as to the use, investment, and disposition of the moneys held in the funds;

n. Establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which shall consent thereto, and the manner in which the consent may be given;

o. Covenant as to the construction, improvement, operation or maintenance of its real and personal property, its replacement, the insurance to be carried on it, and the use and disposition of insurance moneys;

p. Provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage;

q. Provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and prescribe the events of default and the terms and conditions upon which the bonds, notes or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any declaration and its consequences may be waived;

r. Vest in trustees within or without the State property, rights, powers and duties in trust as the authority may determine, including the right to foreclose any mortgage, and limit the rights, duties and powers of a trustee;

s. Execute mortgages, bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties;

t. Pay the costs or expenses incident to the enforcement of the bonds or notes or of the provisions of the resolution or of any covenant or agreement of the authority with the holders of its bonds or notes;

u. Limit the powers of the authority to construct, acquire or operate any structures, facilities or properties which may compete or tend to compete with the center;

v. Limit the rights of the holders of any bonds or notes to enforce any pledge or covenant securing bonds or notes; and

w. Make covenants other than in addition to the covenants herein expressly authorized, of like or different character, and to make covenants to do or refrain from doing acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the discretion of the authority, will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1994, c.98, s.10.



Section 40:37D-11 - Pledges By Authority Immediately Valid, Binding

40:37D-11. Pledges by authority immediately valid, binding
11. Any pledge of revenues, moneys, funds or other property made by the authority shall be valid and binding from the time when the pledge is made. The revenues, moneys, funds or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge of revenues, moneys or funds is created need be filed or recorded except in the records of the authority.

L.1994,c.98,s.11.



Section 40:37D-12 - Establishment Of Additional Reserves, Funds, Accounts

40:37D-12. Establishment of additional reserves, funds, accounts
12. a. The authority may establish reserves, funds or accounts, in addition to those required pursuant to subsection b. of section 6 of this act, as it determines necessary or desirable to further the accomplishment of the purposes of the authority, to manage any funds that may be received other than those specified in subsection b. of section 6 of this act, or to comply with the provisions of any agreement made by or any resolution of the authority.

b. Nothing herein contained shall be deemed to cause the bonds or notes of the authority to be a debt or a liability of the State or its political subdivisions other than the authority, and the bonds and notes of the authority shall not create or constitute any indebtedness, liability or obligation of this State or any political subdivision or be or constitute a pledge of the faith and credit of the State or its political subdivisions.

L.1994,c.98,s.12.



Section 40:37D-13 - Pledge Of State

40:37D-13. Pledge of State
13. a. The State pledges to and covenants and agrees with the holders of any bonds or notes issued pursuant to this act that the State will not limit or alter the rights or powers vested in the authority to acquire, construct, maintain, improve, repair and operate the center in any way that would jeopardize the interest of those holders, or to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect rents, fees, rates or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and fulfill the terms of any agreement made with the holders of the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds, together with interest thereon, are fully met and discharged or provided for.

b. The State shall have the right, upon furnishing the authority with sufficient funds, to require the authority to redeem, pay or cause to be paid, at or prior to maturity, in whole or in part, any bonds issued by the authority under this act, provided the redemption or payment is made in accordance with the provision of any contract entered into by the authority with the holders of the bonds.

L.1994,c.98,s.13.



Section 40:37D-14 - Investment Of Funds, Moneys In Authority Bonds

40:37D-14. Investment of funds, moneys in authority bonds
14. The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to this act, and the bonds or notes shall be authorized security for any public deposits.

L.1994,c.98,s.14.



Section 40:37D-15 - Conveyance Of Governmental Real Property To Authority

40:37D-15. Conveyance of governmental real property to authority
15. All counties and municipalities and other governmental subdivisions, authorities, and public departments, agencies and commissions of the State, notwithstanding any contrary provision of law, are authorized to lease, lend, grant or convey to the authority at its request upon terms and conditions as the governing body or other proper authorities of the counties, municipalities and governmental subdivisions, authorities and departments, agencies or commissions of the State deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the authorizing ordinance of the governing body of the municipality, the authorizing resolution of the governing body of the county, or the regular and formal action of any public body concerned, any real property or interest therein which may be necessary or convenient to the effectuation of the purposes of the authority, including public highways and real property already devoted to public use, provided that the real property is located within the site authorized for the center.

L.1994,c.98,s.15.



Section 40:37D-16 - Tax Treatment Of Authority Facilities, Property, Bonds

40:37D-16. Tax treatment of authority facilities, property, bonds
16. a. All facilities and other property of the authority are declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any political subdivision thereof, but when any part of the center not occupied or to be occupied by facilities of the center is leased by the authority to another whose property is not exempt and the leasing of which does not make the real estate taxable, the estate created by the lease and its appurtenances shall be listed as the property of the lessee or his assignee, and be assessed and taxed as real estate. All bonds or notes issued pursuant to this act are declared to be issued by a body corporate and politic of the State and for an essential public and governmental purpose and the bonds and notes, and the interest thereon and the income therefrom, and all funds, revenues, income and other moneys received or to be received by the authority and pledged or available to pay or secure the payment of the bonds or notes, or interest thereon, shall be exempt from taxation except for transfer inheritance and estate taxes.

b. To the end that there does not occur an undue loss of future tax revenues by reason of the acquisition of real property by the authority or construction of additional facilities by the authority for the center, the authority annually shall make payments in lieu of taxes to the taxing jurisdiction in which the property is located in an amount computed in each year with respect to each taxing jurisdiction in an amount equal to the taxes which would have been assessed against the property acquired by the authority if the property were not exempt. The payments shall be made in each year commencing with the first year subsequent to the year in which the real property shall have been converted from a taxable to an exempt status by reason of its acquisition by the authority.

c. The authority is further authorized to enter into any agreement with any county or municipality in the State, whereby the authority will undertake to pay any additional amounts to compensate for any loss of tax revenues by reason of the acquisition of any real property by the authority for the center or to pay amounts to be used by the county or municipality in furtherance of the development of the center. Every county and municipality so located is authorized to enter into these agreements with the authority and to accept payments which the authority makes thereunder.

L.1994,c.98,s.16.



Section 40:37D-17 - Annual Report To Local Finance Board

40:37D-17. Annual report to Local Finance Board
17. The authority shall make an annual report of its activities for its preceding fiscal year to the Local Finance Board, pursuant to the provisions of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.).

L.1994,c.98,s.17.



Section 40:38-6.17 - Repealer

40:38-6.17. Repealer
The following acts and statutes, together with all amendments thereof and supplements thereto, are repealed:

Section 40:38-5 of the Revised Statutes;

Section 40:38-6 of the Revised Statutes;

Section 40:39-11 of the Revised Statutes;

Section 40:39-12 of the Revised Statutes;

Section 40:41-6 of the Revised Statutes;

Section 40:41-7 of the Revised Statutes;

Section 2A:5-3 of the New Jersey Statutes;

"An act concerning the salaries of surrogates in certain counties of the first class, and supplementing chapter 5 of Title 2A of the New Jersey Statutes," approved April 24, 1952 (P.L.1952, c. 86);

"An act concerning the salaries of surrogates in certain counties of the third class, and supplementing chapter 5 of Title 2A of the New Jersey Statutes," approved April 28, 1952 (P.L.1952, c. 100);

"An act concerning the salaries of surrogates in certain counties of the third class, and supplementing chapter 5 of Title 2A of the New Jersey Statutes," approved June 11, 1953 (P.L.1953, c. 183);

"An act concerning the salaries of surrogates in counties of the fifth class, and supplementing Title 2A, chapter 5 of the New Jersey Statutes," approved July 29, 1954 (P.L.1954, c. 203);

"An act concerning the salaries of county clerks, surrogates and sheriffs in certain counties," approved December 15, 1954 (P.L.1954, c. 256);

"An act concerning the salaries of county clerks, surrogates, sheriffs and registers of deeds and mortgages in certain counties," approved December 23, 1955 (P.L.1955, c. 247);

"An act concerning the salaries of county clerks in certain counties, and supplementing chapter 38 of Title 40 of the Revised Statutes," approved March 31, 1945 (P.L.1945, c. 62);

"An act concerning the salaries of county clerks in certain counties, and supplementing chapter 38, Title 40 of the Revised Statutes," approved April 30, 1946 (P.L.1946, c. 197);

"An act concerning the salaries of county clerks in certain counties, and supplementing chapter 38 of Title 40 of the Revised Statutes," approved August 9, 1948 (P.L.1948, c. 303);

"An act concerning the salaries of county clerks, surrogates and sheriffs in certain counties of the third class," approved June 19, 1951 (P.L.1951, c. 244);

"An act concerning the salaries of county clerks in counties of the sixth class, and supplementing chapter 38 of Title 40 of the Revised Statutes," approved June 19, 1951 (P.L.1951, c. 242);

"An act concerning the salaries of county clerks in certain counties of the first class, and supplementing chapter 38 of Title 40 of the Revised Statutes," approved April 24, 1952 (P.L.1952, c. 88);

"An act concerning the salaries of county clerks in certain counties of the third class, and supplementing chapter 38 of Title 40 of the Revised Statutes," approved April 28, 1952 (P.L.1952, c. 98);

"An act concerning the salaries of county clerks in certain counties of the third class, and supplementing chapter 38 of Title 40 of the Revised Statutes," approved June 4, 1953 (P.L.1953, c. 179);

"An act concerning the salaries of county clerks in counties of the fifth class, and supplementing Title 40, chapter 38, of the New Jersey Statutes," approved July 29, 1954 (P.L.1954, c. 202);

"An act concerning the salaries of registers of deeds and mortgages in certain counties of the first class, and supplementing chapter 39 of Title 40 of the Revised Statutes," approved April 24, 1952 (P.L.1952, c. 87);

"An act concerning the salaries of sheriffs in certain counties, and supplementing chapter 41 of Title 40 of the Revised Statutes," approved March 31, 1945 (P.L.1945, c. 63);

"An act concerning the salaries of sheriffs in certain counties, and supplementing chapter 41 of Title 40 of the Revised Statutes," approved August 9, 1948 (P.L.1948, c. 302);

"An act concerning the salaries of sheriffs in counties of the sixth class, and supplementing chapter 41 of Title 40 of the Revised Statutes," approved June 19, 1951 (P.L.1951, c. 240);

"An act concerning the salaries of sheriffs in certain counties of the first class, and supplementing chapter 41 of Title 40 of the Revised Statutes," approved April 24, 1952 (P.L.1952, c. 85);

"An act concerning the salaries of sheriffs in certain counties of the third class, and supplementing chapter 41 of Title 40 of the Revised Statutes," approved April 28, 1952 (P.L.1952, c. 99);

"An act concerning the salaries of sheriffs in certain counties of the third class, and supplementing chapter 41 of Title 40 of the Revised Statutes," approved June 4, 1953 (P.L.1953, c. 180);

"An act concerning the salaries of sheriffs in counties of the fifth class, and supplementing Title 40, chapter 41 of the New Jersey Statutes," approved July 29, 1954 (P.L.1954, c. 201).

The repeal of the foregoing acts and statutes shall not revive or reestablish any functions, powers or duties heretofore abolished by such acts and statutes, but such repeal shall not in any way affect the authorization to continue to pay hereafter such salaries as may now be provided by law, until such salaries are altered pursuant to this act.

L.1959, c. 96, p. 234, s. 4.



Section 40:38-28.1 - Cost Of Living Bonus Or Longevity Program; Participation

40:38-28.1. Cost of living bonus or longevity program; participation
In any county of the second class having a population in excess of 500,000 inhabitants, the limitations imposed pursuant to section 40:38-28 of the Revised Statutes on the amount of salary payable to the first deputy county clerk or to any executive clerk or chief clerk in the office of the county clerk, shall not be construed to restrict any of said employees from participating in or benefiting from any cost of living bonus or longevity program provided for or established in such county.

L.1969, c. 260, s. 1, eff. Jan. 8, 1970.



Section 40:40-28.9 - Repeal

40:40-28.9. Repeal
"An act concerning coroners in counties having no medical examiner or county physician, and supplementing chapter forty of Title 40 of the Revised Statutes," approved May third, one thousand nine hundred and forty-six, is repealed.

L.1947, c. 404, p. 1271, s. 5, eff. July 3, 1947.



Section 40:41A-1 - Submission Of Charter Study Question

40:41A-1. Submission of charter study question
Whenever authorized by resolution of the board of freeholders or on petition of the registered voters of any county, an election shall be held in the county upon the question, "Shall a charter study commission be created to study the present governmental structure of . . . county, to consider and make findings concerning the form of county government and to make recommendations thereon?" A petition calling for such an election shall bear the signatures of a number of persons registered to vote in the county equal to or exceeding in number 10% of the persons registered to vote in the county on the fortieth day preceding the most recent previous primary or general election. Whenever such resolution or petition shall be filed with him, the county clerk shall provide for submission of the question at the next general election occurring not less than 60 days after the date of such filing. At the election, the question shall be submitted in the same manner as other public questions.

When a resolution or petition for the creation of a charter study commission has been duly filed with the county clerk, no other such resolution or petition and no other proceedings for the adoption of any other charter or form of government available to the county may be filed unless the voters shall decide the aforesaid question in the negative or until the charter study commission created by the voters shall have been discharged.

L.1972, c. 154, s. 1, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 1, eff. May 5, 1975.



Section 40:41A-2 - Election Of Charter Study Commission

40:41A-2. Election of charter study commission
At the same election as the public question is submitted, seven members of an 11-member charter study commission shall be elected by the county's registered voters. There shall be placed on the ballot the names of charter study commission candidates who shall have been nominated in the same manner as provided by law for candidates nominated by petition for freeholder, except that they shall be listed without party or other designation or slogan. The voting instructions shall state that the voter may vote on the question and that, regardless of how or whether he voted on the charter question, he may vote for seven members of a charter study commission who shall serve if the question is determined in the affirmative.

L.1972, c. 154, s. 2, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 2, eff. May 5, 1975.



Section 40:41A-3 - Nominating Petitions

40:41A-3. Nominating petitions
Candidates for the charter study commission shall be persons who were registered voters of the county as of the date of the most recent preceding general election. They may be nominated by petition signed by at least 200 registered voters. Said petition shall be filed not less than 40 days before the date of the election.

a. Each nominating petition shall set forth the name, place of residence, and post office address of the candidate thereby nominated, that the nomination is for the office of charter study commissioner and that the petitioners are legally qualified to vote for such candidate. Every voter signing a nominating petition shall add to his signature, his place of residence, post office address and street number, if any. No voter shall sign petitions for more than nine candidates. No petition shall set forth the name of more than one candidate.

b. Each nominating petition shall, before it may be filed with the county clerk, contain an acceptance of such nomination in writing, signed by the candidate therein nominated, upon or annexed to such petition, or if the same person be named in more than one petition, upon or annexed to one of such petitions. Such acceptance shall certify that the nominee is a registered voter of the county, that he consents to stand as a candidate at the election and that, if elected, he agrees to take office and serve.

c. Each nominating petition shall be verified by an oath or affirmation of one or more of the signers thereof, taken and subscribed before a person qualified under the laws of New Jersey to administer an oath, to the effect that the petition was signed by each of the signers thereof in his proper handwriting, that the signers are, to the best knowledge and belief of the affiant, registered voters of the county, and that the petition is prepared and filed in good faith for the sole purpose of endorsing the person named therein for election as stated in the petition.

d. All candidates shall be listed together on the same line or column of or position on the ballot, with no bracketing or separation into separate groups and with no slogans under any name. In no way shall slates or tickets be designated or suggested on the ballot.

L.1972, c. 154, s. 3, eff. Sept. 19, 1972.



Section 40:41A-4 - Canvass Of Returns

40:41A-4. Canvass of returns
The results of the votes cast for and against the charter study question shall be returned by election officers, and a canvass of such election had, as is provided by law in the case of other public questions put to the voters of a county. The votes cast for members of the charter study commission shall be counted, and the result thereof returned by the election officers, and a canvass of such election had, as is provided by law in the case of the election of members of the board of freeholders. The seven candidates receiving the greatest number of votes shall be elected to the charter study commission, provided that if a majority of those voting on the public question shall vote against the election of a charter study commission, none of the candidates shall be elected. If two or more candidates shall receive the same number of votes, and such number of votes shall qualify both election to the seventh and last remaining vacancy on the commission, they shall draw lots to determine which one shall be elected.

Prior to the convening of the first meeting of the charter study commission, four additional members shall be appointed to the commission from among the citizens and residents of the county. Of the four appointed members, two shall be appointed by the chairman of the county committee of each of the two political parties whose candidates for Governor received the largest number of votes at the most recent gubernatorial election.

L.1972, c. 154, s. 4, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 3, eff. May 5, 1975.



Section 40:41A-5 - Organization Meeting Of Commission

40:41A-5. Organization meeting of commission
The county clerk shall convene the first meeting of the charter study commission as soon as possible and in any event no later than 15 days after its election. At that meeting the charter study commission shall organize itself and elect one of its members as chairman, and another as vice-chairman, fix its hours and place or places of meeting, and adopt such rules for the conduct of its business as it may deem necessary and advisable. A majority of the members of said commission shall constitute a quorum for the transaction of business but no recommendation of said commission shall have any legal effect pursuant to sections 12 through 14 of this act unless adopted by a majority of the whole number of the members of the commission. The chairman of the charter commission shall thereafter convene and preside over all meetings. In his absence or if he is disabled, the vice-chairman shall serve in his place.

L.1972, c. 154, s. 5, eff. Sept. 19, 1972.



Section 40:41A-6 - Vacancies

40:41A-6. Vacancies
Any vacancy occurring in any of the offices held by the seven elected members to the charter commission shall be filled by the unsuccessful candidate who shall have received the greatest number of votes in the charter study commission election if he shall be available to fill such vacancy. In the event that the vacancy cannot be filled in this manner, the remaining members of the charter study commission shall appoint some other properly qualified citizen. Any vacancy in the office of any of the appointed members to the charter study commission shall be filled in the same manner as the original appointment.

L.1972, c. 154, s. 6, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 4, eff. May 5, 1975.



Section 40:41A-7 - Duties Of Commission

40:41A-7. Duties of commission
It shall be the function and duty of the charter study commission to study the form of government of the county, to compare it with other forms available under the laws of this State, to determine whether or not in its judgment the government of the county could be strengthened, made more clearly responsive or accountable to the people or whether its operation could be more economical or efficient, under a changed form of government.

L.1972, c. 154, s. 7, eff. Sept. 19, 1972.



Section 40:41A-8 - Advisors To The Charter Study Commission

40:41A-8. Advisors to the charter study commission
In any county in which a charter study commission has been established under this act, there shall also be established an advisory body to be known as the advisory board whose members shall have the right to participate in the deliberations of the charter study commission, but without the right to vote on commission recommendations or to endorse or dissent from any report of the commission by virtue of their official advisory role, although this in no way shall be deemed to inhibit their right to make comments as individuals after the release to the public of the charter study commission's report. The advisory board shall consist of the persons who, as of the second Tuesday of January next following the commission's organization meeting, shall hold the following offices: the director of the county board of freeholders, the county chairmen of the two political parties which received the largest vote in the county in three out of four of the most recent gubernatorial elections, the mayor of the municipality having the largest population in the county and the mayor of the municipality having the smallest population of over 250 in the county, according to the last population estimate published by the New Jersey Department of Labor and Industry, one Senator and one member of the General Assembly, both of whom shall be residents of the county at the time of their election to the advisory body. The Senator and member of the General Assembly shall be elected to the advisory body by a majority vote of the whole number of the county's board of chosen freeholders within 1 week of the approval of the charter study referendum by the county's voters.

Nothing in this act shall be deemed to prohibit the board of chosen freeholders from electing as legislative members of the advisory body any persons who are not at the time of their election to the advisory board incumbent legislators but who will be legislators as of 3 p.m. on the second Tuesday of January following the election of the charter study commission. If there is not at least one Senator and one member of the General Assembly residing in the county as of 7 days after the approval of the charter study referendum by the voters, the board of freeholders shall fill the seat or seats in question by electing one or two mayors of municipalities within the county to membership on the advisory board.

If the advisory board shall include among its members three or four mayors pursuant to the above provisions, no more than two of these mayors shall be of the same political party, unless there are no mayors of another party or without party affiliation in the county who will accept election to the advisory board. The mayor of any municipality operating under a nonpartisan form of government shall be deemed to be a member of the party in whose primary election he last voted. If he shall never have voted in a primary election, he shall be deemed to have no party affiliation.

The membership of the advisory board shall be promulgated by the chairman of the charter study commission not later than 3 p.m. on the second Tuesday of January following the commission's organization meeting. If for any reason any member of the advisory board shall vacate the office by virtue of which he sits on the board, his successor, regardless of such successor's party affiliation, shall also succeed him on the board on the effective date of his assuming his predecessor's office.

L.1972, c. 154, s. 8, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 5, eff. May 5, 1975.



Section 40:41A-9 - State Participation In Charter Studies

40:41A-9. State participation in charter studies
The Commissioner of the New Jersey Department of Community Affairs or his designee shall serve ex officio as a nonvoting advisor to all charter study commissions established under this act. It shall be his duty to collect, evaluate and transmit to each charter study commission such information, advice, plans, and policies as he may deem pertinent to county government and its relationship to State and municipal government. He shall meet with the charter study commission as frequently as the commission shall request in order to assist the commission in determining the best form to recommend for the county's government.

L.1972, c. 154, s. 9, eff. Sept. 19, 1972.



Section 40:41A-10 - Expenses And Compensation Of The Commission

40:41A-10. Expenses and compensation of the commission
Members of the charter study commission shall serve without compensation but shall be reimbursed by the county for their necessary expenses incurred in the performance of their duties.

Upon submission of a budget by the charter study commission during the first week of January next following its election, the board of freeholders shall appropriate a sum adequate to support a full study of the county's government as set forth in section 7, as well as the printing, and publication of its reports, findings and recommendations as set forth in section 12 of this act. Within the limits of such appropriations and privately contributed funds and services as shall be made available to it, the charter study commission may appoint one or more consultants and clerical and other assistants to serve at the pleasure of the commission and may fix a reasonable compensation to be paid such consultants and clerical and other assistants.

L.1972, c. 154, s. 10, eff. Sept. 19, 1972.



Section 40:41A-11 - Dissemination Of Information

40:41A-11. Dissemination of information
The charter study commission shall hold public hearings, may hold private hearings, sponsor public forums and otherwise provide for the widest possible dissemination of information and the stimulation of public discussion respecting the purposes and progress of its work.

L.1972, c. 154, s. 11, eff. Sept. 19, 1972.



Section 40:41A-12 - Report And Publication Of Findings

40:41A-12. Report and publication of findings
The charter study commission shall report its findings and recommendations to the citizens of the county on or before the end of the ninth calendar month next following the date of its election in the form of a final report which it shall file with the county clerk. It shall cause a sufficient number of copies of its final report to be published and delivered to the county clerk, who shall distribute it to all elected county and municipal officials. In addition, there shall be printed and made available at cost to the public at large a number of copies equal to at least 1% of the county's registered voters as of forty days before the most recent previous primary or general election.

The commission shall publish on two successive weeks in the manner provided by section 142 of this act the full text of the proposed charter, together with a summary of its findings and recommendations, a summary of the provisions of the plan, if any, which it recommends for approval, and an analysis of and commentary upon such plan.

L.1972, c. 154, s. 12, eff. Sept. 19, 1972.



Section 40:41A-13 - Recommendations

40:41A-13. Recommendations
The charter study commission may report and recommend:

a. That a referendum be held to submit to the voters of the county the question of adopting that one of the optional forms of government set forth in articles 3 to 6, inclusive, of this act, that the commission has designated; or

b. That the board of freeholders shall petition the Legislature for the enactment of a special charter, the text of which shall be appended to the charter study commission's report pursuant to Article IV, Section VII, Paragraph 10, of the State Constitution 1947 and to the enabling legislation enacted thereunder to the extent that such legislation is not inconsistent herewith; or

c. That the form of government of the county shall remain unchanged.

The commission may also draft and submit to the freeholders whatever recommendations it deems appropriate for the efficient administration of the county. Such recommendations may include a model administrative code. Such recommendations may be adopted by the freeholders in whole or in part, whether or not a new charter proposal is recommended by the commission or approved by the voters.

L.1972, c. 154, s. 13, eff. Sept. 19, 1972.



Section 40:41A-14 - Additional Recommendations

40:41A-14. Additional recommendations
If the charter study commission shall vote to recommend adoption of one of the optional forms set forth in articles 3 to 6, inclusive, of this act, it shall also consider and make findings with respect to each of the three subjects set forth in subsections a, b, and c of this section and determine which plan would provide the best representation of the people of the county. The final report shall set forth said findings and determinations in detail.

Based upon said findings and determinations, the commission shall designate, as an integral part of its recommended plan, its choice of alternatives as follows:

a. Board size and term. The commission shall recommend that the board be composed of five, seven or nine members, each of whom shall hold office for a term of 3 years.

b. Concurrency of terms. The commission shall recommend either a continuation of the present system of nonconcurrent terms or the adoption of a new system of concurrent terms.

c. Constituencies. The commission shall recommend that all board members be elected at large, or that they be elected by districts, or that they be elected both at large and by districts. If the last recommendation is made, the number of freeholders elected by districts shall be as follows: in a county selecting a five-member board three shall be by district; in a county selecting a seven-member board four shall be by districts; and in a county selecting a nine-member board five shall be by districts. Nothing in this paragraph shall apply to those officials whose constituency, term or method of election is defined in subsequent sections of this act.

L.1972, c. 154, s. 14, eff. Sept. 19, 1972.



Section 40:41A-15 - Date Of Charter Referendum

40:41A-15. Date of charter referendum
If the charter study commission shall have recommended the adoption of one of the optional forms of government authorized by articles 3 to 6 inclusive, of this act, the county clerk shall cause a referendum question conforming with the requirements of section 16 to be placed upon the ballot at such time and in such form as the commission shall in its report specify. The commission may specify that the question be submitted at the general election occurring not less than 60 days next following the filing of the commission's report with the county clerk, or, if there be no general election within 120 days next following the filing of its report, then at a special election occurring not less than 60 days or more than 120 days next following such filing of the report. At such election, the referendum question shall appear on the ballot in the same manner as other public questions are printed on the ballot. If the charter study commission shall have prepared an interpretive statement to accompany such question, such interpretive statement shall immediately precede the referendum question on the ballot.

L.1972, c. 154, s. 15, eff. Sept. 19, 1972.



Section 40:41A-16 - Form Of The Referendum Question

40:41A-16. Form of the referendum question
If the charter study commission shall have recommended that the voters approve one of the optional forms contained in this act, the following question, framed by the commission to conform with its recommendations shall be submitted to the voters:

"Shall the (designating the caption of article 3, 4, 5 or 6) of the Optional County Charter Law be adopted for county, with provision for a board of freeholders of (designating 5, 7 or 9) members elected for (concurrent or nonconcurrent, as the case may be) terms and elected (all at large, or all from 5, 7 or 9 districts) (or with a combination of 2 at large, 3 by districts, or 3 at large, 4 by districts or 4 at large, 5 by districts, as the case may be)?"

L.1972, c. 154, s. 16, eff. Sept. 19, 1972.



Section 40:41A-17 - Petition For Special Charter

40:41A-17. Petition for special charter
If the charter study commission shall have proposed a special charter, it shall be the duty of the board of freeholders to petition the Legislature forthwith for a special law or laws, pursuant to the State Constitution and in the manner provided by general enabling legislation thereunder, to carry out the recommendations of the charter study commission. Upon enactment of such enabling legislation, the special charter shall be submitted to the voters of the petitioning county for adoption in a manner provided in sections 15 and 16 of this act, or as may otherwise be appropriate. No special charter shall become operative until approved by a majority of all of the votes cast for and against said adoption.

L.1972, c. 154, s. 17, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 6, eff. May 5, 1975.



Section 40:41A-18 - Discharge Of Commission

40:41A-18. Discharge of commission
If the commission shall recommend that no change in the form of the county's government be made, the commission shall be discharged as of the date of the filing of its report.

If the commission shall recommend that one of the optional plans set forth in articles 3 through 6 of this act be adopted, it shall be discharged when the plan is approved or rejected by the electorate.

If the commission shall recommend that a petition be presented to the Legislature for a special charter, the commission shall be discharged when the board of freeholders shall have taken all necessary steps to present the bill to the Legislature.

L.1972, c. 154, s. 18, eff. Sept. 19, 1972.



Section 40:41A-19 - Adoption Of Optional Plan

40:41A-19. Adoption of optional plan
The registered voters of any county may, without a charter study commission, adopt any of the optional plans provided in articles 3 through 6 inclusive, of this act upon petition and referendum, as hereinafter provided.

L.1972, c. 154, s. 19, eff. Sept. 19, 1972.



Section 40:41A-20 - Petition; Contents; Filing; Election; Ballot

40:41A-20. Petition; contents; filing; election; ballot
Upon the filing with the county clerk of such petition of the registered voters of any county, an election shall be held in the county upon the question of adopting any of the optional plans of government provided in articles 3 through 6 inclusive of this act. The petition calling for such election shall be signed by a number of registered voters not less than 15% of the number of persons registered to vote in the county as of 40 days before the primary or general election next preceding the date of filing of such petition.

The petition shall designate the plan to be voted upon and the question to be placed upon the ballot shall be in the same form as is required by section 16 of this act.

L.1972, c. 154, s. 20, eff. Sept. 19, 1972.



Section 40:41A-21 - Election; Time; Ballot

40:41A-21. Election; time; ballot
The county clerk shall cause the question to be submitted at the general election occurring not less than 60 days next following the filing of the petition, or, if there be no general election with 120 days next following the filing of the petition, then at a special election occurring not less than 60 days and not more than 120 days next following the filing of such petition. At such election, the referendum question shall appear on the ballot in the same manner as other public questions are printed on the ballot.

L.1972, c. 154, s. 21, eff. Sept. 19, 1972.



Section 40:41A-22 - Moratorium On Other Petitions

40:41A-22. Moratorium on other petitions
When a petition for a referendum pursuant to section 19 shall have been duly filed with the county clerk, no other such petition, and no resolution or other proceedings for the adoption of any other charter or form of government available to the county may be filed unless and until the voters shall decide said referendum question in the negative.

L.1972, c. 154, s. 22, eff. Sept. 19, 1972.



Section 40:41A-23 - After Adoption Or Rejection, No Vote On Change For 3 Years

40:41A-23. After adoption or rejection, no vote on change for 3 years
Whenever the question of whether to adopt one of the optional forms of government provided in articles 3, 4, 5 or 6 of this act shall have been placed before the voters of a county in a referendum at a general or special election, no subsequent referendum question to change the form of government shall be submitted to the voters until not less than 3 years shall have elapsed after the effective date of the optional form approved by the voters, or, in the case of a proposed change which was defeated at a referendum election, until 3 years shall have elapsed after the date of the election.

L.1972, c. 154, s. 23, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 7, eff. May 5, 1975.



Section 40:41A-24 - Incorporation

40:41A-24. Incorporation
The inhabitants of any county shall within the boundaries of that county be and remain a body corporate and politic, with perpetual succession.

L.1972, c. 154, s. 24, eff. Sept. 19, 1972.



Section 40:41A-25 - Government Of County After Adoption Of Optional Plan

40:41A-25. Government of county after adoption of optional plan
Upon adoption by the registered voters of any county of any of the optional forms of government set forth in this act, the county shall thereafter be governed by the plan adopted, by the provisions of this law applicable to all optional plans, and by all general laws, subject to the transitional provisions in article 7 of this act.

L.1972, c. 154, s. 25, eff. Sept. 19, 1972.



Section 40:41A-26 - General Law

40:41A-26. General law
For the purposes of this act, a "general law" shall be deemed to be such law or part thereof, heretofore or hereafter enacted, that:

a. Is not inconsistent with this act; and

b. Is by its terms applicable to or available to all counties, or;

c. Is applicable to all counties or to any category or class of counties, and deals with one or more of the following subjects: the administration of the judicial system, education, elections, health, county public authorities, taxation, and finance, and welfare.

Nothing in this act shall be construed to prevent counties from abolishing or consolidating agencies the existence of which has heretofore been mandated by State statute providing that such abolition or consolidation shall not alter the obligation of the county to continue providing the services previously provided by such abolished or consolidated agency.

The intent of this act is to enable a county that has adopted a charter pursuant to this act to cause any duty that has been mandated to it by the Legislature to be performed in the most efficient and expeditious manner, and, absent a clear legislative declaration to the contrary, without regard to organizational, structural or personnel provisions contained in the legislation mandating such duty.

L.1972, c. 154, s. 26, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 8, eff. May 5, 1975.



Section 40:41A-27 - County Powers Generally

40:41A-27. County powers generally
Any county that has adopted a charter pursuant to this act may, subject to the provisions of such charter, general law and the State Constitution:

a. Organize and regulate its internal affairs; create, alter and abolish offices, positions and employments and define the functions, powers and duties thereof; establish qualifications for persons holding offices, positions and employments; and provide for the manner of their appointment and removal and for their term, tenure and compensation.

b. Adopt, amend, enforce, and repeal ordinances and resolutions as defined in sections 100 and 101, notwithstanding the effect of any referendum conducted prior to the county's adoption of its charter pursuant to this act.

c. Construct, acquire, operate or maintain public improvements, projects or enterprises for any public purposes, subject to such referendum as may otherwise be imposed by law;

d. Exercise powers of eminent domain, borrowing and taxation only as provided by general State law;

e. Exercise all powers of county government in such manner as its board of freeholders may determine;

f. Sue and be sued; have a corporate seal; contract and be contracted with; buy, sell, lease, hold and dispose of real and personal property; appropriate and expend moneys for county purposes;

g. Enter into contractual agreements with any other governmental body or group of bodies within or without the borders of the county but within the borders of the State; without regard to whether such other governmental body or group of bodies be a unit of State, county, or municipal government or a school district, authority or special district, to perform on behalf of that unit, any service or function which that unit would be authorized to provide for itself or for any other unit of government; provided, however, that no county shall contract to provide a service or function to any unit in any other county unless the board of freeholders of such other county shall first approve the proposed contract. All contracts under this section shall be specific as to the terms for rendering of services, the level, quality, and scope of the services to be performed, the cost of providing these services, and the duration of the contract. Such contract may provide for binding arbitration or for binding fact-finding procedures to settle disputes or questions arising as to the terms of service and quality and quantity levels thereof to be provided under the contract. All services shall be performed on a cost basis, and no contract shall be for a duration of more than 7 years. Nothing in this section shall be construed to prevent two or more counties from jointly undertaking a contract to provide a service or function to any other unit or group of units. For the purposes of this section, the county shall be deemed to be the general agent of the other party or parties to the contract with respect to the performance of the service or services as specified in the contract, with full powers of performance and maintenance of the service contracted for and full powers to undertake any operation ancillary thereto, and all other powers of enforcement and administrative regulation which are or might be exercised by the contracting principal. Except that no contracting party shall be liable for any part or share of the cost of constructing or maintaining any capital facility built by the county to provide such service unless such part or share of the cost of such capital facility's construction or maintenance is provided for in the contract between the two parties and the governing bodies of such contracting parties shall have ratified the contract. Nothing in this section shall be construed to prevent the contracting for provision of more than one service or group of services by the county, and the county may become the agent of any other unit of government in the performance of any and all functions which the contracting unit sees fit to employ the county as agent to perform.

However, the administration of municipal civil service may not be contracted to any county under this section.

L.1972, c. 154, s. 27, eff. Sept. 19, 1972. Amended by L.1974, c. 144, s. 1, eff. Nov. 11, 1974; L.1975, c. 84, s. 9, eff. May 5, 1975.



Section 40:41A-28 - Municipal Powers

40:41A-28. Municipal powers
Nothing in this act shall be construed to impair or diminish or infringe on the powers and duties of municipalities under the general law of this State. It is the intent of this act only to permit municipalities to employ services and facilities of the county for more effective, efficient, and adequate provision of services if and when municipalities may deem it desirable to do so. Municipalities are and shall remain the broad repository of local police power in terms of the right and power to legislate for the general health, safety and welfare of their residents.

L.1972, c. 154, s. 28, eff. Sept. 19, 1972. Amended by L.1981, c. 48, s. 1, eff. Feb. 25, 1981.



Section 40:41A-29 - Municipal Or Regional Advisory Councils

40:41A-29. Municipal or regional advisory councils
The board of freeholders shall by resolution establish a municipal advisory council consisting of the mayors of all municipalities in the county and in addition, the board may establish regional advisory councils consisting of the mayors of neighboring municipalities or municipalities that have common interests or problems.

The board of freeholders shall meet periodically with the advisory councils to discuss county and municipal problems, county-municipal relations, cooperation in service problems, coordination of operations and capital facilities development, and other subjects of mutual interest in order to provide closer county-municipal liaison and cooperation.

L.1972, c. 154, s. 29, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 10, eff. May 5, 1975.



Section 40:41A-30 - Grant Of Powers To County

40:41A-30. Grant of powers to county

30. The grant of powers under this act is intended to be as broad as is consistent with the Constitution of New Jersey and with general law relating to local government. The grant of powers shall be construed as liberally as possible in regard to the county's right to reorganize its own form of government, to reorganize its structure and to alter or abolish its agencies, subject to the general mandate of performing services, whether they be performed by the agency previously established or by a new agency or another department of county government. All county offices, boards, commissions and authorities authorized or established by statute, other than an authority organized under the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), those boards and offices which are subject to the provisions of subsection b. of section 125 of P.L.1972, c.154 (C.40:41A-125), and other than educational institutions authorized or established pursuant to Title 18A of the New Jersey Statutes, shall be considered to be county agencies for the purposes of this section.

Based on the need to develop effective services to meet problems which cross municipal boundaries and which cannot be met effectively on an individual basis by the municipalities or the State, this act shall be construed as intending to give the county power to establish innovative programs and to perform such regional services as any municipality or the State may determine, in its own best interest, to have the county perform on a contractual basis.

L.1972,c.154,s.30; amended 1981,c.48,s.2; 1997,c.39,s.1.



Section 40:41A-31 - Form; Designation

40:41A-31. Form; designation
The form of government provided in this article shall be known as the "county executive plan," and shall, together with articles 2 and 7 of this act, govern any county whose voters have adopted it pursuant to this act.

L.1972, c. 154, s. 31, eff. Sept. 19, 1972.



Section 40:41A-32 - Elected Officers; Governing Body Defined; Exercise Of Administrative Or Executive Functions By County Executive

40:41A-32. Elected officers; governing body defined; exercise of administrative or executive functions by county executive
a. Each county operating under this article shall be governed by an elected board of freeholders and an elected county executive and by such other officers and employees as may be duly appointed pursuant to this act, general law, or ordinance.

b. In each county operating under this article, the term "governing body" of the county shall be construed to include both the board of freeholders and the county executive. For the purpose of the construction of all other applicable statutes, any and all administrative or executive functions heretofore assigned by general law to the board of freeholders shall be exercised by the county executive, and any and all legislative and investigative functions heretofore assigned by general law to the board of freeholders shall be exercised by the board, all in accordance with the separation of powers provided for in section 86 of the act of which this act is amendatory (C. 40:41A-86).

L.1972, c. 154, s. 32, eff. Sept. 19, 1972. Amended by L.1978, c. 141, s. 1, eff. Nov. 13, 1978.



Section 40:41A-33 - Qualifications, Election, Term

40:41A-33. Qualifications, election, term
The county executive shall be a qualified voter of the county residing in the county. He shall be elected from the county at large for a term of 4 years commencing on January 1 next following his election.

L.1972, c. 154, s. 33, eff. Sept. 19, 1972.



Section 40:41A-34 - Salary

40:41A-34. Salary
The salary of the county executive shall be fixed by ordinance of the board of freeholders; such salary shall be reasonable and commensurate with the duties of the office and with the fact that the position of county executive is and shall be a full-time position. The salary of the county executive may not be lowered during his tenure in office.

L.1972, c. 154, s. 34, eff. Sept. 19, 1972.



Section 40:41A-35 - County Executive, Filling Of Vacancy In Office; Procedure.

40:41A-35 County executive, filling of vacancy in office; procedure.

35. The office of county executive shall be deemed vacant if the incumbent moves his residence from the county or he is by death, physical or mental illness or other casualty unable to continue to serve as county executive. Any vacancy in the office of county executive shall be filled by election for the unexpired term only at the next general election occurring not less than 51 days after the occurrence of the vacancy, except that no such vacancy shall be filled at the general election which immediately precedes the expiration of the term in which the vacancy occurs.

In the event a vacancy eligible to be filled by election hereunder occurs on or before the sixth day preceding the last day for filing petitions for nomination for the primary election, such petitions may be prepared and filed for nomination in that primary election in the manner provided by article 3 of chapter 23 of Title 19 of the Revised Statutes.

In the event the vacancy occurs after that sixth day preceding the last day for filing petitions for nomination for the primary election, a political party may select a candidate for the office in question in the manner prescribed in subsections a. and b. of R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections. A statement of such selection under R.S.19:13-20 shall be filed with the county clerk not later than the 48th day preceding the date of the general election.

Besides the selection of candidates by each political party, candidates may also be nominated by petition in a manner similar to direct nomination by petition for the general election; but if the candidate of any party to fill the vacancy will be chosen at a primary election, such petition shall be filed with the county clerk at least 55 days prior to the primary election; and if no candidate of any party will be chosen at a primary election, such petition shall be filed with the county clerk not later than 12 o'clock noon of the day on which the first selection meeting by any party is held under this section to select a nominee to fill the vacancy.

When the vacancy occurs, the county clerk of the county shall forthwith give notice thereof to the chairman of the county committee of each political party.

During the temporary absence or temporary disability of the county executive the chief administrator shall serve as acting county executive.

L.1972,c.154,s.35; amended 2000, c.131, s.1.



Section 40:41A-35.1 - Filling Of Vacancy, Interim Selection Pending Election Of Successor.

40:41A-35.1 Filling of vacancy, interim selection pending election of successor.

2.In the case of a vacancy occurring with respect to a county executive who was elected as the candidate of a political party which at the last preceding general election held received the largest number of votes or the next largest number of votes in the county for members of the board of chosen freeholders, for the interim period pending the election and qualification of a permanent successor to fill the vacancy, or for the interim period constituting the remainder of the term in the case of a vacancy occurring which cannot be filled pursuant to section 35 of P.L.1972, c.154 (C.40:41A-35) at a general election, the vacancy shall be filled within 35 days by a member of the political party of which the person who vacated the office was the candidate at the time of the candidate's election thereto. The interim successor shall be selected by the appropriate political party's county committee in the same manner prescribed in subsections a. and b. of R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections. Members of the political party's county committee who are empowered to select a candidate for the vacated office shall only nominate a candidate from the floor during the selection meeting called under R.S.19:13-20 by the chairman or chairmen of the committee and shall present written evidence of the nominee's acceptance of the nomination. A statement of the selection of that successor shall be certified to and filed with the county clerk in the same manner prescribed by subsection d. of that section for certifying statements concerning the selection of such candidates.

The county clerk shall thereupon issue to the interim successor a certificate of selection based upon that filed statement of selection, and shall sign the clerk's name and affix the seal of the State thereto, and shall without delay deliver that statement to the person so selected.

L.2000,c.131,s.2.



Section 40:41A-36 - Duties

40:41A-36. Duties
The executive power of the county shall be exercised by the county executive. He shall:

a. Report annually to the board of freeholders and to the people on the state of the county, and the work of the previous year; he shall also recommend to the board whatever action or programs he deems necessary for the improvement of the county and the welfare of its residents. He may from time to time at his discretion recommend any course of action or programs he deems necessary or desirable for the county to undertake;

b. Prepare and submit to the board for its consideration and adoption an annual operating budget and a capital budget, establish the schedules and procedures to be followed by all county departments, offices and agencies in connection therewith, and supervise and administer all phases of the budgetary process;

c. Enforce the county charter, the county's laws and all general laws applicable thereto;

d. Supervise the care and custody of all county property, institutions and agencies;

e. Supervise the collection of revenues, audit and control all disbursements and expenditures and prepare a complete account of all expenditures;

f. Sign all contracts, bonds or other instruments requiring the consent of the county;

g. Review, analyze and forecast trends of county services and finances and programs of all boards, commissions, agencies and other county bodies, and report and recommend thereon to the board;

h. Develop, install and maintain centralized budgeting, personnel and purchasing procedures as may be authorized by the administrative code;

i. Negotiate contracts for the county subject to board approval; make recommendations concerning the nature and location of county improvements and execute improvements determined by the board;

j. Assure that all terms and conditions, imposed in favor of the county or its inhabitants in any statute, franchise or other contract, are faithfully kept and performed;

k. Serve as an ex-officio nonvoting member of all appointive bodies in county government.

L.1972, c. 154, s. 36, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 11, eff. May 5, 1975.



Section 40:41A-37 - Powers Of County Executive

40:41A-37. Powers of county executive
37. The county executive:



a. Shall supervise, direct and control all county administrative departments;

b. With the advice and consent of the board, shall appoint the county counsel, the administrator, the heads of all departments and any divisions created within such departments, and the members of all county boards, commissions and authorities;

c. May, at his discretion, remove or suspend any official in the unclassified service of the county over whose office the county executive has power of appointment in accordance with the provisions of section 87b.;

d. May, at his discretion, but subject to any pertinent provisions of the administrative code or civil service requirements, delegate to department heads powers of appointment and removal of their departmental employees. If the county executive does not so delegate his power he may appoint and remove, subject to civil service requirements, all employees whose positions have been created in accordance with the administrative code, and the manner of whose appointment is not specified elsewhere in this article;

e. May require reports and examine the accounts, records and operations of any agency of county government;

f. May at his discretion order any agency under his jurisdiction as specified in the administrative code to undertake any task for any other agency on a temporary basis if he deems it necessary for the proper and efficient administration of the county government to do so;

g. Shall approve each ordinance of the board by signing it, or may veto any ordinance by returning it to the clerk of the board within 10 days of passage with a written statement of his objections to the ordinance. If two-thirds of the full membership of the board, upon reconsideration of the measure, shall vote for it, the executive's veto shall be overridden and the ordinance shall become law without the executive's signature in accordance with the provisions of law;

h. Shall review and approve or veto, within 10 days of delivery to him, except as otherwise provided herein, all or part of the minutes of every meeting of a county authority organized pursuant to the provisions of P.L.1946, c.138 (C.40:14A-1 et seq.), P.L.1957, c.183 (C.40:14B-1 et seq.) or P.L.1960, c.183 (C.40:37A-44 et seq.). If, within the 10-day period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at a meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 10 days of the receipt of the veto action. The county executive may approve all or any part of an action taken at a meeting prior to the expiration of the 10-day period. If the county executive takes no action with respect to the minutes within the 10-day period, the minutes shall be deemed to be approved. The veto powers accorded under this subsection shall not affect in any way the covenants contained in the bond indentures of the authority, or any collective bargaining agreement or binding arbitration decisions affecting employees of the authority.

No resolution or other action of the authority providing for the issuance or refunding of bonds or other financial obligations shall be adopted or otherwise made effective by the authority without the prior approval in writing of the county executive. This power shall be exercised with due regard for the rights of the holders of bonds of the authority at any time outstanding, and nothing in, or done pursuant to, this subsection shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or for the benefit, protection or security of the holders thereof.

If two-thirds or more of the members of an authority make a determination that an action taken at a meeting is in response to an emergency situation, a copy of the minutes of that meeting shall be delivered to the county executive as soon as practicable following the meeting and the county executive shall have up to 24 hours after the copy of the minutes has been delivered to approve or veto the minutes of that meeting. If the county executive takes no action with respect to the minutes within the 24-hour period, the minutes shall be deemed approved. If, within the 24-hour period, the county executive returns to the authority and to the board of freeholders the copy of the minutes with a veto of any action taken by the authority or any member thereof at the meeting, together with a written explanation of the reasons for his veto of the action, that action shall be of no effect unless the board of freeholders overrides the veto of the action by a majority vote of its full membership within 48 hours of the receipt of the veto action.

L.1972,c.154,s.37; amended 1975,c.84,s.12; 1975,c.257,s.1; 1978,c.141,s.2; 1995,c.91,s.1.



Section 40:41A-38 - Legislative Power; Exercise By Ordinance; Exceptions; Exercise By Resolution

40:41A-38. Legislative power; exercise by ordinance; exceptions; exercise by resolution
The legislative power of the county shall be vested in the board of chosen freeholders. Such legislative power shall be exercised by ordinance, except for the exercise of the following powers which are required to be, or are permitted to be, exercised by resolution:

a. The establishment of a municipal advisory council pursuant to section 29 of P.L.1972, c. 154 (C. 40:41A-29);

b. The conduct of an inquiry or investigation pursuant to section 86 of such act (C. 40:41A-86);

c. The expression of disapproval of the suspension or dismissal of officers or employees pursuant to section 87 of such act (C. 40:41A-87);

d. The exercise of the power of advice and consent to actions of the executive pursuant to section 41a. of such act (C. 40:41A-41a.);

e. The override of a veto of the county executive pursuant to section 41f. of such act (C. 40:41A-41f.);

f. The adoption of rules for the board pursuant to section 100 of such act (C. 40:41A-100);

g. The establishment of times and places for board meetings pursuant to section 99 of such act (C. 40:41A-99);

h. The establishment of the board as a committee of the whole and the delegation of any number of its members as an ad hoc committee, both pursuant to section 86 of such act (C. 40:41A-86);

i. The declaration of emergencies pursuant to section 101c. of such act (C. 40:41A-101c.);

j. The identification of emergency situations pursuant to section 128 of such act (C. 40:41A-128);

k. Application for a county department of civil service pursuant to section 130 of such act (C. 40:41A-130);

l . Designation of qualified newspapers pursuant to section 142 of such act (C. 40:41A-142);

m. The appointment and removal of such officers and employees as the board is permitted by law;

n. Approval of contracts presented by the county executive;

o. Actions specified as resolutions in the "Local Budget Law" (N.J.S. 40A:4-1 et seq.);

p. Consent to municipal ordinances or resolutions regulating traffic or parking on county roads pursuant to section 1 of P.L. 1957, c. 69 (C. 39:4-197.2), except that the resolution of consent shall be subject to the approval or veto of the county executive, as provided for in the case of ordinances by subsection g. of section 37 of P.L.1972, c. 154 (C. 40:41A-37g.), and to the requirements set forth therein for overriding a veto; and

q. The expression of such board policies or opinions as require no formal action by the governing body.

L.1972, c. 154, s. 38; eff. Sept. 19, 1972. Amended by L.1978, c. 141, s. 3, eff. Nov. 13, 1978; L.1983, c. 199, s. 1, eff. May 31, 1983.



Section 40:41A-39 - Chairman And Vice-chairman; Selection

40:41A-39. Chairman and vice-chairman; selection
At its organizational meeting each January the board shall select one of its members to serve as chairman and one as vice-chairman for the year.

L.1972, c. 154, s. 39, eff. Sept. 19, 1972.



Section 40:41A-40 - County Executive At Meetings

40:41A-40. County executive at meetings
The county executive may be present and participate in discussions at all board meetings.

L.1972, c. 154, s. 40, eff. Sept. 19, 1972.



Section 40:41A-41 - Board Powers

40:41A-41. Board powers
The board of freeholders:

a. Shall advise and consent to all appointment by the executive for which board confirmation is specified under this article;

b. Shall pass in accordance with this act whatever ordinances and resolutions it deems necessary and proper for the good governance of the county;

c. Shall appoint a clerk to the board who shall keep the records and minutes of the board, and who shall serve at the pleasure of the board or for such term, not to exceed 3 years, as may be provided by the administrative code; provided, however, that an ordinance providing for the adoption of any such term shall not be enacted between October 1 of any year and January 1 of the succeeding year;

d. May appoint counsel to the board, if such position is created by the administrative code, to serve at the pleasure of the board;

e. May pass a resolution of disapproval or dismissal, subject to the provisions of section 87b. of this act;

f. May override a veto of the county executive by a two-thirds vote of its full membership;

g. Shall approve the annual operating and capital budgets pursuant to the Local Budget Law.

L.1972, c. 154, s. 41, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 13, eff. May 5, 1975; L.1978, c. 141, s. 4, eff. Nov. 13, 1978.



Section 40:41A-42 - Appointment

40:41A-42. Appointment
The county executive shall appoint an administrator who shall serve at his pleasure. The board shall advise and consent to his nomination but shall not prevent his suspension or dismissal by passage of a resolution of disapproval.

L.1972, c. 154, s. 42, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 14, eff. May 5, 1975.



Section 40:41A-43 - Qualifications

40:41A-43. Qualifications
The administrator shall by education, experience and ability be qualified to perform the duties established for him.

He need not be a resident of the county at the time of his appointment, but during his tenure he may live outside the county only with the permission of the county executive.

L.1972, c. 154, s. 43, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 15, eff. May 5, 1975.



Section 40:41A-44 - Duties

40:41A-44. Duties
The administrator shall be responsible only to the executive. He shall, under the direction and supervision of the executive, undertake to assist in the orderly and efficient administration of the county, performing whatever supervisory or administrative duties the executive deems necessary and proper.

Nothing in this section shall be deemed to prohibit the administrator's being appointed to head one or more departments on a temporary or permanent basis.

L.1972, c. 154, s. 44, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 16, eff. May 5, 1975.



Section 40:41A-45 - Form; Designation

40:41A-45. Form; designation
The form of government provided in this article shall be known as the "county manager plan," and shall, together with articles 2 and 7 of this act, govern any county whose voters have adopted it pursuant to this act.

L.1972, c. 154, s. 45, eff. Sept. 19, 1972.



Section 40:41A-46 - Officers

40:41A-46. Officers
Each county operating under this article shall be governed by an elected board of freeholders and an appointed county manager and by such other officers and employees as may be duly appointed pursuant to this article, general law, or ordinance.

L.1972, c. 154, s. 46, eff. Sept. 19, 1972.



Section 40:41A-47 - Qualifications, Appointment, Term

40:41A-47. Qualifications, appointment, term
The county manager shall be qualified by either administrative or executive experience and ability to serve as the chief administrator of the county. The county manager shall be appointed by a majority vote of the entire membership of the board of freeholders and shall serve either for a definite contractual term of not less than one year or more than three years, or at the pleasure of the board of freeholders, as determined by resolution at the time of appointment. A contract for a definite term of employment of not less than one year or more than three years may be offered by the board of freeholders to a county manager appointed to serve at the pleasure of the board of freeholders at any time subsequent to that appointment. A contract with a county manager appointed for a definite term of not less than one year or more than three years shall set forth the terms and conditions of employment. The county manager may be removed by a majority vote of the board for cause, or breach of contract, subject to due notice and a public hearing. Such notice shall be in writing and shall be accompanied by a written bill of particular charges and complaints and public hearing on these charges shall be no less than 15 nor more than 30 days after personal service of notice and charges. A county manager serving at the pleasure of the board of freeholders may also be removed by resolution approved by a majority vote of the entire membership of the board.

At the time of appointment the county manager need not be a resident of the county but after appointment the county manager may reside outside the county by contractual consent, if there is a contract, or by waiver of a majority of the entire membership of the board of freeholders if the county manager serves at the pleasure of the board of freeholders. A waiver shall not be required if the county manager has already received a waiver from the board of freeholders while employed by the county in another capacity.

L.1972,c.154,s.47; amended 1991,c.71,s.1.



Section 40:41A-48 - Salary

40:41A-48. Salary
The salary of the county manager shall be fixed by the board of freeholders; such salary shall be reasonable and commensurate with the fact that the position of county manager is and shall be a full-time position. The salary of the county manager may not be lowered during his tenure in office.

L.1972, c. 154, s. 48, eff. Sept. 19, 1972.



Section 40:41A-49 - Vacancies

40:41A-49. Vacancies
The office of county manager shall be deemed vacant if: the incumbent moves his residence from the county without board permission; or he is by death, physical or mental illness or other casualty unable to continue to serve as county manager. Any vacancy in the office of county manager shall be filled in the manner prescribed in section 47 of this article. The board of freeholders may appoint the deputy manager or any department head to serve as acting county manager until a successor has been appointed. During the temporary absence or temporary disability of the county manager the deputy manager or a department head designated by the manager if there be no deputy manager, shall serve as acting county manager.

L.1972, c. 154, s. 49, eff. Sept. 19, 1972.



Section 40:41A-50 - Duties

40:41A-50. Duties
The executive power of county shall be exercised by the county manager. The county manager shall:

a. Report annually to the board of freeholders and to the people on the state of the county, the work of the previous year and he shall also recommend to the board whatever action or programs he deems necessary for the improvement of the county and the welfare of its residents. He may from time to time at his discretion recommend any course of action or programs he deems necessary or desirable for the county to undertake;

b. Prepare and submit to the board for its consideration and adoption an annual operating budget and a capital budget; establish the schedules and procedures to be followed by all county departments, offices and agencies in connection therewith, and supervise and administer all phases of the budgetary process;

c. Enforce the county charter, the county's laws and all general laws applicable thereto;

d. Supervise the care and custody of all county property, institutions and agencies;

e. Supervise the collection of revenues, audit and control all disbursements and expenditures and prepare a complete account of all expenditures;

f. Sign all contracts, bonds or other instruments requiring the consent of the county;

g. Organize the work of county departments subject to the administrative code adopted by the board. He shall further review their administration and operation and make recommendations pertaining thereto to the board;

h. Review, analyze and forecast trends of county services and finances and programs of all boards, commissions, agencies and other county bodies, and report and recommend thereon to the board;

i. Develop, install and maintain centralized budgeting, personnel and purchasing procedures as may be authorized by the administrative code;

j. Negotiate contracts for the county subject to board approval and make recommendations concerning the nature and location of county improvements and execute improvements determined by the board;

k. Assure that all terms and conditions imposed in favor of the county or its inhabitants in any statute, franchise or other contract, are faithfully kept and performed;

l. Serve as ex-officio nonvoting member of all appointive bodies in county government.

L.1972, c. 154, s. 50, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 17, eff. May 5, 1975.



Section 40:41A-51 - Powers

40:41A-51. Powers
The county manager:

a. Shall supervise, direct and control all county administrative departments;

b. Shall appoint the deputy manager, if that position is created by the board, the heads of all county departments and any divisions created within such departments, and all other administrative officers and county personnel the manner of whose appointment is not prescribed elsewhere in this article;

c. May, at his discretion, remove or suspend any official in the unclassified service of the county over whose office the county manager has power of appointment in accordance with the provisions of section 87b.;

d. May, at his discretion, but subject to any pertinent provisions of the administrative code or civil service requirements, delegate to any department head powers of appointment and removal of their departmental employees. If the county manager does not so delegate his power he may appoint and remove, subject to civil service requirements, all employees whose positions have been created in accordance with the administrative code, and the manner of whose appointment is not specified elsewhere in the article;

e. May require reports and examine the accounts, records and operations of any agency of county government;

f. May, at his discretion, order any agency under his jurisdiction as specified in the administrative code to undertake any task for any other agency on a temporary basis if he deems it necessary for the proper and efficient administration to do so.

L.1972, c. 154, s. 51, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 18, eff. May 5, 1975; L.1975, c. 257, s. 2, eff. Dec. 9, 1975; L.1978, c. 141, s. 5, eff. Nov. 13, 1978.



Section 40:41A-52 - Legislative Power; Exercise By Ordinance; Exceptions; Exercise By Resolution

40:41A-52. Legislative power; exercise by ordinance; exceptions; exercise by resolution
The legislative power of the county shall be vested in the board of chosen freeholders. Such legislative power shall be exercised by ordinance, except for the exercise of the following powers which are required to be, or are permitted to be, exercised by resolution:

a. The establishment of a municipal advisory council pursuant to section 29 of P.L. 1972, c. 154 (C. 40:41A-29);

b. The conduct of an inquiry or investigation pursuant to section 86 of such act (C. 40:41A-86);

c. The expression of disapproval of the suspension or dismissal of officers or employees pursuant to section 87 of such act (C. 40:41A-87);

d. The adoption of rules for the board pursuant to section 100 of such act (C. 40:41A-100);

e. The establishment of times and places for board meetings pursuant to section 99 of such act (C. 40:41A-99);

f. The establishment of the board as a committee of the whole and the delegation of any number of its members as an ad hoc committee, both pursuant to section 86 of such act (C. 40:41A-86);

g. The declaration of emergencies pursuant to section 101c. of such act (C. 40:41A-101c.);

h. The identification of emergency situations pursuant to section 128 of such act (C. 40:41A-128);

i. Application for a county department of civil service pursuant to section 130 of such act (C. 40:41A-130);

j. The election, appointment and removal of such officers and employees as the board is permitted by law;

k. Designation of qualified newspapers pursuant to section 142 of such act (C. 40:41A-142);

l. Approval of contracts presented by the county manager;

m. Actions specified as resolutions in the "Local Budget Law" (N.J.S. 40A:4-1 et seq.);

n. Consent to municipal ordinances or resolutions regulating traffic or parking on county roads pursuant to section 1 of P.L.1957, c. 69 (C. 39:4-197.2); and

o. The expression of such board policies or opinions as require no formal board action.

L.1972, c. 154, s. 52, eff. Sept. 19, 1972. Amended by L.1978, c. 141, s. 6, eff. Nov. 13, 1978; L.1983, c. 199, s. 2, eff. May 31, 1983.



Section 40:41A-53 - Chairman And Vice-chairman; Election; Duties

40:41A-53. Chairman and vice-chairman; election; duties
At its organizational meeting each January the board shall select one of its members to serve as chairman and one to serve as vice-chairman for the year. The chairman shall preside over board meetings during his tenure, and in his absence the vice-chairman shall preside.

L.1972, c. 154, s. 53, eff. Sept. 19, 1972.



Section 40:41A-54 - County Manager; Rights At Meetings

40:41A-54. County manager; rights at meetings
The county manager may be present at all board meetings and participate in all deliberations, without the right to vote.

L.1972, c. 154, s. 54, eff. Sept. 19, 1972.



Section 40:41A-55 - Board Powers

40:41A-55. Board powers
The board of freeholders:

a. Shall appoint a county manager under the provisions of section 47 of this article and may create the office of deputy manager;

b. Shall appoint a clerk to the board who shall keep the records and minutes of the board, and who shall serve at the pleasure of the board or for such term, not to exceed 3 years, as may be provided by the administrative code; provided, however, that an ordinance providing for the adoption of any such term shall not be enacted between October 1 of any year and January 1 of the succeeding year;

c. Shall appoint a county counsel, who shall head the county's legal department, and who shall serve at the pleasure of the board or for such term, not to exceed 4 years, as may be provided by the administrative code; provided, however, that an ordinance providing for the adoption of any such term shall not be enacted between October 1 of any year and January 1 of the succeeding year. The administrative code may also establish a term, not to exceed 3 years, for the position of assistant county counsel;

d. Shall appoint members of all boards and commissions and other bodies whose manner of appointment is not otherwise specified in this article;

e. May pass a resolution of disapproval of a suspension or dismissal, subject to the provisions of section 87b. of this act;

f. Shall approve the annual operating and capital budgets;

g. Shall pass in accordance with this act whatever ordinances and resolutions it deems necessary and proper for the good governance of the county.

L.1972, c. 154, s. 55, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 19, eff. May 5, 1975; L.1978, c. 141, s. 7, eff. Nov. 13, 1978.



Section 40:41A-56 - Appointment

40:41A-56. Appointment
Subject to creation of such position the county manager may appoint a deputy manager who shall serve at his pleasure; the board may not prevent his suspension or dismissal by passage of a resolution of disapproval.

L.1972, c. 154, s. 56, eff. Sept. 19, 1972.



Section 40:41A-57 - Qualifications

40:41A-57. Qualifications
The deputy manager shall by education, experience and ability be qualified to perform the duties established for him.

He need not be a resident of the county at the time of his appointment, but during his tenure may live outside the county only with the permission of the manager.

L.1972, c. 154, s. 57, eff. Sept. 19, 1972.



Section 40:41A-58 - Duties

40:41A-58. Duties
The deputy manager shall be responsible only to the manager. He shall, under the direction and supervision of the manager, undertake to assist in the orderly and efficient administration of the county, performing whatever supervisory or administrative duties the manager deems necessary and proper.

Nothing in this section shall be deemed to prohibit the deputy manager's being appointed to head one or more departments on a temporary or permanent basis.

L.1972, c. 154, s. 58, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 20, eff. May 5, 1975.



Section 40:41A-59 - Form; Designation

40:41A-59. Form; designation
The form of government provided in this article shall be known as the "county supervisor plan," and shall, together with articles 2 and 7 of this act, govern any county whose voters have adopted it pursuant to this act.

L.1972, c. 154, s. 59, eff. Sept. 19, 1972.



Section 40:41A-60 - Elected Officers; Governing Body; Definition; Exercise Of Administrative Or Executive Functions By County Supervisor

40:41A-60. Elected officers; governing body; definition; exercise of administrative or executive functions by county supervisor
a. Each county operating under this article shall be governed by an elected board of freeholders and an elected county supervisor and by such other officers and employees as may be duly appointed pursuant to this article, general law, or ordinance.

b. In each county operating under this article, the term "governing body" of the county shall be construed to include the board of freeholders and the county supervisor. For the purpose of the construction of all other applicable statutes, any and all administrative or executive functions heretofore assigned by general law to the board of freeholders shall be exercised by the county supervisor, and any and all legislative and investigative functions heretofore assigned by general law to the board of freeholders shall be exercised by the board, all in accordance with the separation of powers provided for in section 86 of the act of which this act is amendatory (C. 40:41A-86).

L.1972, c. 154, s. 60, eff. Sept. 19, 1972. Amended by L.1978, c. 141, s. 8, eff. Nov. 13, 1978.



Section 40:41A-61 - Qualifications, Election, Term

40:41A-61. Qualifications, election, term
The county supervisor shall be a qualified voter of the county residing in the county. He shall be elected from the county at large for a term of 3 years commencing on January 1 next following his election.

L.1972, c. 154, s. 61, eff. Sept. 19, 1972.



Section 40:41A-62 - Salary

40:41A-62. Salary
The salary of the county supervisor shall be fixed by ordinance of the board of freeholders; such salary shall be reasonable and commensurate with the duties of the office and may not be lowered during his tenure in office.

L.1972, c. 154, s. 62, eff. Sept. 19, 1972.



Section 40:41A-63 - Vacancies

40:41A-63. Vacancies
The office of county supervisor shall be deemed vacant if the incumbent moves his residence from the county or he is by death, physical or mental illness or other casualty unable to continue to serve as county supervisor. Any vacancy in the office of county supervisor shall be filled in the manner prescribed by law for the election of county officers at the next general election occurring not less than 60 days after the occurrence of the vacancy. The board of freeholders shall appoint one of their number to serve as acting county supervisor until a successor has been elected. During the temporary absence or temporary disability of the county supervisor the administrative officer shall serve as acting county supervisor, except that he shall not preside over freeholder board meetings.

L.1972, c. 154, s. 63, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 21, eff. May 5, 1975.



Section 40:41A-64 - Duties

40:41A-64. Duties
The executive power of the county shall be exercised by the county supervisor. The county supervisor shall:

a. Report annually to the board of freeholders and to the people on the state of the county and the work of the previous year. He shall also recommend to the board whatever action or programs he deems necessary for the improvement of the county and the welfare of its residents. He may from time to time at his discretion recommend any course of action or programs he deems necessary or desirable for the county to undertake.

b. Preside over board meetings, with the right to vote in cases of ties; during his absence the board shall designate one of their members to serve as chairman pro tempore of the board;

c. Serve as spokesman for the board on matters concerning policies and programs;

d. Serve as representative of the board at ceremonial and civic occasions;

e. Through the county administrative officer; enforce the county charter, the county's laws and all general laws applicable thereto;

f. Serve as ex-officio nonvoting member of all appointive bodies in county government;

g. Represent the board in all dealings with the county administrative officer, except as otherwise specified herein;

h. Sign all contracts, bonds or other instruments requiring the consent of the county.

L.1972, c. 154, s. 64, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 22, eff. May 5, 1975.



Section 40:41A-65 - Powers

40:41A-65. Powers
The county supervisor shall:

a. Insure adequate supervision, direction and control of all county administrative departments, and care and maintenance of all county properties, institutions and agencies by the county administrator;

b. With the advice and consent of the board, appoint members of boards, commissions and authorities, and all other officials whose manner of appointment is not prescribed elsewhere in this article;

c. At his discretion, remove or suspend anyone occupying one of the offices over which the county supervisor has power of appointment in accordance with the provisions of section 87b.;

d. At his discretion, require from the county administrative officer reports, and examine the accounts, records and operations of any agency of county government;

e. At his discretion, order any agency under his jurisdiction as specified in the administrative code to undertake any task for any other agency on a temporary basis if he deems it necessary for the proper and efficient administration to do so;

f. Approve each ordinance of the board by signing it, or may veto any ordinance by returning it to the clerk of the board within 10 days of passage with a written statement of his objections to the ordinance. If two-thirds of the full membership of the board, upon reconsideration of the measure, shall vote for it, the supervisor's veto shall be overridden and the ordinance shall become law without the supervisor's signature in accordance with the provisions of law.

L.1972, c. 154, s. 65, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 23, eff. May 5, 1975; L.1975, c. 257, s. 3, eff. Dec. 9, 1975.



Section 40:41A-66 - Legislative Power; Exercise By Ordinance; Exceptions; Exercise By Resolution

40:41A-66. Legislative power; exercise by ordinance; exceptions; exercise by resolution
The legislative power of the county shall be vested in the board of chosen freeholders. Such legislative power shall be exercised by ordinance, except for the exercise of the following powers which are required to be, or are permitted to be, exercised by resolution:

a. The establishment of a municipal advisory council pursuant to section 29 of P.L.1972, c. 154 (C. 40:41A-29);

b. The conduct of an inquiry or investigation pursuant to section 86 of such act (C. 40:41A-86);

c. The expression of disapproval of the suspension or dismissal of officers or employees pursuant to section 87 of such act (C. 40:41A-87);

d. The exercise of the power of advice and consent to actions of the supervisor pursuant to section 67c. of such act (C. 40:41A-67c.);

e. The override of a veto of the county supervisor pursuant to section 67g. of such act (C. 40:41A-67g.);

f. The adoption of rules for the board pursuant to section 100 of such act (C. 40:41A-100);

g. The establishment of times and places for board meetings pursuant to section 99 of such act (C. 40:41A-99);

h. The establishment of the board as a committee of the whole and the delegation of any number of its members as an ad hoc committee, both pursuant to section 86 of such act (C. 40:41A-86);

i. The declaration of emergencies pursuant to section 101c. of such act (C. 40:41A-101c.);

j. The identification of emergency situations pursuant to section 128 of such act (C. 40:41A-128);

k. Application for a county department of civil service pursuant to section 130 of such act (C. 40:41A-130);

l. Designation of qualified newspapers pursuant to section 142 of such act (C. 40:41A-142);

m. The appointment and removal of such officers and employees as the board is permitted by law;

n. Approval of contracts presented by the county administrator;

o. Actions specified as resolutions in the "Local Budget Law" (N.J.S. 40A:4-1 et seq.);

p. Consent to municipal ordinances or resolutions regulating traffic or parking on county roads pursuant to section 1 of P.L.1957, c. 69 (C. 39:4-197.2), except that the resolution of consent shall be subject to the approval or veto of the county supervisor, as provided for in the case of ordinances by subsection f. of section 65 of P.L.1972, c. 154 (C. 40:41A-65f.), and to the requirements set forth therein for overriding a veto; and

q. The expression of such board policies or opinions as require no formal action by the governing body.

L.1972, c. 154, s. 66, eff. Sept. 19, 1972. Amended by L.1978, c. 141, s. 9, eff. Nov. 13, 1978; L.1983, c. 199, s. 3, eff. May 31, 1983.



Section 40:41A-67 - Board Powers

40:41A-67. Board powers
The board of freeholders:

a. Shall pass in accordance with this act whatever ordinances and resolutions it deems necessary and proper for the good governance of the county;

b. Shall appoint and remove the county administrative officer by a majority vote and may create the office of, appoint and remove, a deputy administrative officer by a majority vote;

c. Shall advise and consent to all appointments by the supervisor;

d. Shall appoint a clerk to the board who shall keep the records and minutes of the board, and who shall serve at the pleasure of the board or for such term, not to exceed 3 years, as may be provided by the administrative code; provided, however, that a ordinance providing for the adoption of any such term shall not be enacted between October 1 of any year and January 1 of the succeeding year;

e. Shall appoint the county counsel, who shall head the county's legal department, and who shall serve at the pleasure of the board or for such term, not to exceed 4 years, as may be provided by the administrative code; provided, however, that an ordinance providing for the adoption of any such term shall not be enacted between October 1 of any year and January 1 of the succeeding year. The administrative code may also establish a term, not to exceed 3 years, for the position of assistant county counsel;

f. May pass a resolution of disapproval of a suspension or dismissal, subject to the provisions of section 87b. of this act;

g. May override a veto of the county supervisor by a two-thirds vote of its full membership;

h. Shall approve the annual operating and capital budgets.

L.1972, c. 154, s. 67, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 24, eff. May 5, 1975; L.1978, c. 141, s. 10, eff. Nov. 13, 1978.



Section 40:41A-68 - Appointment

40:41A-68. Appointment
The administrative officer shall serve at the pleasure of the board.

L.1972, c. 154, s. 68, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 25, eff. May 5, 1975.



Section 40:41A-69 - Qualifications

40:41A-69. Qualifications
The administrative officer shall by education, experience and ability, be qualified to perform the duties established for him.

He need not be a resident of the county at the time of his appointment, but during his tenure he may live outside the county only with the permission of the board.

L.1972, c. 154, s. 69, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 26, eff. May 5, 1975.



Section 40:41A-70 - Duties

40:41A-70. Duties
The administrative officer shall be responsible to the board through the supervisor except as specified below. He shall be responsible for the efficient administration of the county's government. He shall:

a. Prepare and submit directly to the board for its consideration and adoption an annual operating budget and a capital budget, establish the schedules and procedures to be followed by all county departments, offices and agencies in connection therewith, and supervise and administer all phases of the budgetary process;

b. Supervise the collection of revenues, audit and control all disbursements and expenditures and prepare a complete account of all expenditures;

c. Supervise the care and custody of all county property, institutions and agencies;

d. Organize the work of county departments, subject to the administrative code adopted by the board. He shall further review administration and make recommendations pertaining thereto to the board through the supervisor;

e. Review, analyze and forecast trends of county services and finances and programs of all boards, commissions, agencies and other county bodies, and report and recommend thereon to the board;

f. Develop, install and maintain centralized budgeting, personnel and purchasing procedures as may be authorized by the administrative code;

g. Negotiate contracts for the county subject to board approval and make recommendations concerning the nature and location of county improvements to be determined by the board;

h. Assure that all terms and conditions, imposed in favor of the county or its inhabitants in any statute, franchise or other contract, are faithfully kept and performed.

L.1972, c. 154, s. 70, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 27, eff. May 5, 1975.



Section 40:41A-71 - Powers

40:41A-71. Powers
The administrative officer shall:

a. Supervise, direct and control all county administrative departments;

b. Appoint the heads of all county departments and, if so provided in the administrative code, of any designated divisions within such departments, and all other county personnel the manner of whose appointment is not prescribed elsewhere in this article;

c. At his discretion, remove or suspend any official in the unclassified service of the county over whose office the administrative officer has power of appointment in accordance with the provisions of section 87b.;

d. At his discretion, but subject to any pertinent provisions of the administrative code or civil service requirements, delegate to any department head powers of appointment and removal of their departmental employees. If the administrative officer does not so delegate his power he may appoint and remove, subject to civil service requirements, all employees whose positions have been created in accordance with the administrative code;

e. At his discretion, require reports and examine the accounts, records and operation of any agency of county government;

f. May, at his discretion, order any agency under his jurisdiction as specified in the administrative code to undertake any task for any other agency on a temporary basis if he deems it necessary for the proper and efficient administration to do so.

L.1972, c. 154, s. 71, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 28, eff. May 5, 1975; L.1975, c. 257, s. 4, eff. Dec. 9, 1975.



Section 40:41A-72 - Form; Designation

40:41A-72. Form; designation
The form of government provided in this article shall be known as the "board president plan," and shall, together with articles 2 and 7 of this act, govern any county whose voters have adopted it pursuant to this act.

L.1972, c. 154, s. 72, eff. Sept. 19, 1972.



Section 40:41A-73 - Elected Officers

40:41A-73. Elected officers
Each county operating under this article shall be governed by an elected board of freeholders and a freeholder board president and by such other officers and employees as may be duly appointed pursuant to this article, general law, or ordinance.

L.1972, c. 154, s. 73, eff. Sept. 19, 1972.



Section 40:41A-74 - Qualifications, Election, Term

40:41A-74. Qualifications, election, term
The board president shall be a duly elected member of the board of freeholders. He shall be elected by the board of freeholders at their organizational meeting for a term of 1 year, such term to begin immediately after his election.

L.1972, c. 154, s. 74, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 29, eff. May 5, 1975.



Section 40:41A-75 - Salary

40:41A-75. Salary
The salary of the board president shall be fixed by ordinance of the board of freeholders; such salary shall be reasonable and commensurate with the duties of the office.

L.1972, c. 154, s. 75, eff. Sept. 19, 1972.



Section 40:41A-76 - Vacancies

40:41A-76. Vacancies
The office of board president shall be deemed vacant if: the incumbent moves his residence from the county; or he is by death, physical or mental illness or other casualty unable to continue to serve as board president. Any vacancy in the office of board president shall be filled by the board of freeholders, which shall appoint one of their number to serve as board president for the remainder of the unexpired term. During the temporary absence or temporary disability of the board president the vice president shall serve as acting president.

L.1972, c. 154, s. 76, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 30, eff. May 5, 1975.



Section 40:41A-77 - Duties

40:41A-77. Duties
The executive power of the county shall be exercised by the board president. He shall:

a. Report annually to the board of freeholders and to the people on the state of the county, the work of the previous year and he shall also recommend to the board whatever action or programs he deems necessary for the improvement of the county and the welfare of its residents. He may from time to time at his discretion recommend any course of action or programs he deems necessary or desirable for the county to undertake;

b. Preside over board meetings with the right to vote on all questions;

c. Serve as spokesman for the board on matters concerning policies and programs;

d. Serve as representative of the board at ceremonial and civic occasions;

e. Through the administrative officer: enforce the county charter, the county's laws and all general laws applicable thereto;

f. Represent the board in all dealings with the administrative officer except as otherwise specified herein;

g. Execute all contracts, bonds or other instruments requiring the consent of the county.

L.1972, c. 154, s. 77, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 31, eff. May 5, 1975.



Section 40:41A-78 - Powers

40:41A-78. Powers
The board president shall:

a. Insure adequate supervision, direction and control of all county administrative departments, and care and maintenance of all county properties, institutions and agencies by the administrative officer;

b. With the advice and consent of the board, appoint all members of boards, commissions and authorities, and all other officials not serving in the administrative service of the county the manner of whose appointment is not prescribed elsewhere in this article;

c. Serve as an ex-officio nonvoting member of all appointive bodies in county government;

d. At his discretion, require from the administrative officer reports and examine the accounts, records and operations of any agency of county government;

e. At his discretion, remove or suspend anyone occupying one of the offices specified in subsection b. of this section subject to the procedures set forth in section 87b. of this act.

L.1972, c. 154, s. 78, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 32, eff. May 5, 1975; L.1975, c. 257, s. 5, eff. Dec. 9, 1975.



Section 40:41A-79 - Legislative Power; Exercise By Ordinance; Exceptions; Exercise By Resolution

40:41A-79. Legislative power; exercise by ordinance; exceptions; exercise by resolution
The legislative power of the county shall be vested in the board of chosen freeholders. Such legislative power shall be exercised by ordinance, except for the exercise of the following powers which are required to be, or are permitted to be, exercised by resolution:

a. The establishment of a municipal advisory council pursuant to section 29 of P.L. 1972, c. 154 (C. 40:41A-29);

b. The conduct of an inquiry or investigation pursuant to section 86 of such act (C. 40:41A-86);

c. The expression of disapproval of the suspension or dismissal of officers or employees pursuant to section 87 of such act (C. 40:41A-87);

d. The exercise of the power of advice and consent to actions of the president and administrative officer pursuant to section 81c. of such act (C. 40:41A-81c.);

e. The adoption of rules for the board pursuant to section 100 of such act (C. 40:41A-100);

f. The establishment of times and places for board meetings pursuant to section 99 of such act (C. 40:41A-99);

g. The establishment of the board as a committee of the whole and the delegation of any number of its members as an ad hoc committee, both pursuant to section 86 of such act (C. 40:41A-86);

h. The declaration of emergencies pursuant to section 101c. of such act (C. 40:41A-101c.);

i. The identification of emergency situations pursuant to section 128 of such act (C. 40:41A-128);

j. Application for a county department of civil service pursuant to section 130 of such act (C. 40:41A-130);

k. Designation of qualified newspapers pursuant to section 142 of such act (C. 40:41A-142);

l . The appointment and removal of such officers and employees as the board is permitted by law;

m. Approval of contracts presented by the county administrator;

n. Actions specified as resolutions in the "Local Budget Law" (N.J.S. 40A:4-1 et seq.);

o. Consent to municipal ordinances or resolutions regulating traffic or parking on county roads pursuant to section 1 of P.L.1957, c. 69 (C. 39:4-197.2); and

p. The expression of such board policies or opinions as require no formal board action.

L.1972, c. 154, s. 79, eff. Sept. 19, 1972. Amended by L.1978, c. 141, s. 11, eff. Nov. 13, 1978; L.1983, c. 199, s. 4, eff. May 31, 1983.



Section 40:41A-80 - President And Vice-president; Election

40:41A-80. President and vice-president; election
The board shall elect a president as specified in this article. At its organizational meeting each January the board shall select one of its members to serve as vice-president for the year.

L.1972, c. 154, s. 80, eff. Sept. 19, 1972.



Section 40:41A-81 - Board Powers

40:41A-81. Board powers
The board of freeholders:

a. Shall pass in accordance with this act whatever ordinances or resolutions it deems necessary and proper for the good governance of the county;

b. Shall appoint and remove the administrative officer by a majority vote and may create the office of, appoint and remove, a deputy administrative officer by a majority vote;

c. Shall advise and consent to all appointments by the president and administrative officer for which board confirmation is specified under this article;

d. Shall appoint a clerk to the board who shall keep the records and minutes of the board, and who shall serve at the pleasure of the board or for such term, not to exceed 3 years, as may be provided by the administrative code; provided, however, that an ordinance providing for the adoption of any such term shall not be enacted between October 1 of any year and January 1 of the succeeding year;

e. Shall appoint the county counsel, to head the county's legal department, and serve at the pleasure of the board or for such term, not to exceed 4 years, as may be provided by the administrative code; provided, however, that an ordinance providing for the adoption of any such term shall not be enacted between October 1 of any year and January 1 of the succeeding year. The administrative code may also establish a term, not to exceed 3 years, for the position of assistant county counsel;

f. May pass a resolution of disapproval of a suspension or dismissal, subject to the provisions of section 87b. of this act;

g. Shall approve the annual operating and capital budgets.

L.1972, c. 154, s. 81, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 33, eff. May 5, 1975; L.1978, c. 141, s. 12, eff. Nov. 13, 1978.



Section 40:41A-82 - Appointment

40:41A-82. Appointment
The administrative officer shall serve at the pleasure of the board.

L.1972, c. 154, s. 82, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 34, eff. May 5, 1975.



Section 40:41A-83 - Qualification

40:41A-83. Qualification
The administrative officer shall by education, experience and ability, be qualified to perform the duties established for him. He need not be a resident of the county at the time of his appointment, but during his tenure he may live outside the county only with the permission of the board.

L.1972, c. 154, s. 83, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 35, eff. May 5, 1975.



Section 40:41A-84 - Duties

40:41A-84. Duties
The administrative officer shall be responsible to the board through the president except as specified below. He shall be responsible for the efficient administration of the county's government. He shall:

a. Prepare and submit directly to the board for its consideration and adoption an annual operating budget and a capital budget, establish the schedules and procedures to be followed by all county departments, offices and agencies in connection therewith, and supervise and administer all phases of the budgetary process;

b. Supervise the collection of revenues, and he shall audit and control disbursements and expenditures and shall prepare a complete account of all expenditures;

c. Supervise the care and custody of all county property, institutions and agencies;

d. Organize the work of county departments, subject to the administrative code adopted by the board. He shall further review their administration and make recommendations pertaining thereto to the board;

e. Review, analyze and forecast trends of county services and finances and programs of all boards, commissions, agencies and other county bodies, and report and recommend thereon to the board;

f. Develop, install and maintain centralized budgeting, personnel and purchasing procedures as may be authorized by the administrative code;

g. Negotiate contracts for the county subject to board approval and make recommendations concerning the nature and location of county improvements and execute improvements determined by the board;

h. Assure that all terms and conditions, imposed in favor of the county or its inhabitants in any statute, franchise or other contract, are faithfully kept and performed.

L.1972, c. 154, s. 84, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 36, eff. May 5, 1975.



Section 40:41A-85 - Powers

40:41A-85. Powers
The administrative officer shall:

a. Supervise, direct and control all county administrative departments;

b. Appoint the heads of all county departments and, if so provided in the administrative code, of any designated divisions within such departments, with the advice and consent of the board of freeholders, and appoint all other county personnel the manner of whose appointment is not prescribed elsewhere in this article;

c. At his discretion, remove or suspend any official in the unclassified service of the county over whose office the administrative officer has power of appointment, in accordance with the provisions of section 87b.;

d. At his discretion, but subject to any pertinent provisions of the administrative code or civil service requirements, delegate to any department head powers of appointment and removal of his departmental employees. If the administrative officer does not so delegate his power he may appoint and remove, subject to civil service requirements, all employees whose positions have been created in accordance with the administrative code, and the manner of whose appointment is not specified elsewhere in this article;

e. At his discretion, require reports and examine the accounts, records and operations of any agency of county government;

f. At his discretion, order any agency under his jurisdiction as specified in the administrative code to undertake any task for any other agency on a temporary basis if he deems it necessary for proper and efficient administration to do so.

L.1972, c. 154, s. 85, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 37, eff. May 5, 1975; L.1975, c. 257, s. 6, eff. Dec. 1, 1975.



Section 40:41A-86 - Separation Of Powers

40:41A-86. Separation of powers
In any county that shall have adopted a charter under this act, the board of chosen freeholders shall deal with county employees only through the officials responsible for the over-all executive management of the county's affairs as designated in articles 3 through 6 of this act--i.e., through the county executive, the county manager, the county supervisor, and the board president, respectively. All contact with county employees, all actions and communications concerning the administration of the county's government and provision of services, shall be through the aforementioned officials, except as otherwise provided in this act.

Nothing in this act shall be construed to prohibit the board's inquiry into any act or problem of the county's administration. Any freeholder may require a report on any aspect of the government of the county at any time by making a written request to the head of the executive branch of county government. The board may, be majority vote of the whole number of its members, require the head of the executive branch to appear before the board sitting as a committee of the whole, and to bring before the board such records and reports, and such officials and employees of the county as the board shall deem necessary to insure clarification of the matter under study.

The board further may, by majority vote of the whole number of its members, delegate any number of its members as an ad hoc committee to consult with the head of the executive branch to study any matter and to report to the board thereon.

It is the intent of this act to confer on the board general legislative and such investigative powers as are germane to the exercise of its legislative powers, but to retain in the head of the executive branch full control over the county administration and over the administration of county services provided for in this act.

L.1972, c. 154, s. 86, eff. Sept. 19, 1972.



Section 40:41A-87 - Appointments And Dismissal; Suspension Procedure

40:41A-87. Appointments and dismissal; suspension procedure
a. No member of any board of chosen freeholders in a county operating under a charter adopted pursuant to this act shall individually or collectively seek to influence the head of the executive branch to dismiss any person from, or to appoint or to promote any person to, any position in the executive branch of county government, except that the board may, by a resolution of disapproval, adopted by a two-thirds vote of the whole number of the board, prevent the dismissal of certain employees under conditions as set forth in subsection b. of this section.

b. Suspensions will take effect immediately upon personal service of notice setting forth the order of suspension or dismissal. Dismissal or suspension for a definite term shall occur automatically in 30 calendar days from receipt of notice. But, if the officer or employee requests a public hearing on his dismissal or suspension for a definite term, no action beyond temporary suspension may be taken until the individual to be suspended or dismissed is given a public hearing not less than 15 nor more than 30 days after personal service of written notice of contemplated action. A copy of such notice shall be filed with the clerk to the board of freeholders immediately upon service of notice to the individual to be suspended or dismissed. In the event that within 35 days of receiving such notice, the board shall pass by a two-thirds vote of the whole number of the board, a resolution of disapproval, all proceedings and any suspension or dismissal of the individual shall be voided. In terms of recompense to the individual, a vote of disapproval shall be deemed to negative the suspension or dismissal order and for purposes of pay and civil service standing the action shall be deemed never to have transpired.

If, however, the suspension or dismissal order shall allege that the individual against whom action is contemplated or pending has committed a criminal act in the conduct of his public trust, no resolution of the board shall stay proceedings and the matter shall be brought to a public hearing in the manner prescribed above. If at that hearing probable cause for prosecution is found, all evidence shall immediately be forwarded to the county prosecutor for further action.

If any suspension or dismissal order is resolved upon hearing in favor of the officer or employee, he shall be restored to his original position without record of the action, or prejudice therefrom, and shall receive full compensation retroactive to the date of his suspension.

L.1972, c. 154, s. 87, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 38, eff. May 5, 1975.



Section 40:41A-88 - Elective Officers; Removal By Recall Petition And Vote

40:41A-88. Elective officers; removal by recall petition and vote
Any elective officer shall be subject to removal from office for cause connected with his office, after he has served at least 1 year, upon the filing of a recall petition and the affirmative vote of a majority of those voting on the question of removal at any general, regular county or special election.

L.1972, c. 154, s. 88, eff. Sept. 19, 1972.



Section 40:41A-89 - Recall Petition

40:41A-89. Recall petition
A recall petition shall demand the removal of a designated incumbent, shall be signed by registered voters equal in number to not less than 20% of the registered voters as of 40 days before last most recent primary or general election.

L.1972, c, 154, s. 89, eff. Sept. 19, 1972.



Section 40:41A-90 - Signatures To Recall Petition

40:41A-90. Signatures to recall petition
Each signer of a recall petition shall add to his signature his place of residence giving the street and number or other significant designation if there shall be no street and number. One of the signers to each such paper shall take an oath that the statement therein made is true as he believes and that each signature appended to the paper is the genuine signature of the person whose name it purports to be. Within 10 days from date of filing the petition the county clerk shall complete his examination and ascertain whether or not such petition is signed by the requisite number of qualified voters, shall attach to the petition his certificate showing the result of his examination and shall by certified or registered mail send a copy of the certificate to the person filing the petition. If by that certificate the petition is shown to be insufficient it may be amended within 10 days from the date of said certificate. The county clerk shall within 5 days after such amendment make a similar examination and determination of the amended petition, and if the certificate shall show the same to be insufficient, it shall be returned to the person filing it without prejudice to the filing of a new petition to the same effect.

L.1972, c. 154, s. 90, eff. Sept. 19, 1972.



Section 40:41A-91 - Notice To Officer; Recall Election; Notice Of Filing Of Petition

40:41A-91. Notice to officer; recall election; notice of filing of petition
If the petition shall be sufficient the county clerk shall within 2 days notify the official whose recall is sought thereby. If such notice cannot be served personally upon the official affected, service may be made by registered mail addressed to the officer's last known address. If within 5 days after the service of the notice by the county clerk the official sought to be recalled by such petition does not resign or, having tendered his resignation, it shall not have been accepted by the board of freeholders, the county clerk shall order and fix a date for holding a recall election not less than 60 nor more than 90 days from the filing of the petition. Notice of the filing of the petition and of the date of the election shall be posted for public view in the office of the county clerk and he shall also publish the notice forthwith in the manner provided by section 142 of this act.

L.1972, c. 154, s. 91, eff. Sept. 19, 1972.



Section 40:41A-92 - Ballots

40:41A-92. Ballots
The ballots at the recall election shall conform to the requirements respecting the election of county officers, as provided in this article or in Title 19 of the Revised Statutes (Elections), whichever shall apply in the county in accordance with the provisions of this act, except that the words "recall election" shall appear on the ballot. The recall features of the ballot shall appear at the top thereof and shall be separated from the portion of the ballot for the election of officers by a heavy black line. The proposal for recall shall be placed on the ballot in the following manner:

"Shall (here insert name of incumbent) be removed from office by recall?" this matter shall occupy 2 lines in bold-face type. Immediately below the above wording shall appear the phrase "for recall," and immediately underneath such phrase the words "against recall." Immediately at the left of each of these two phrases shall be printed a square, in which the voter may make a cross ( x ) or plus (+) or a check ( X ) mark. Immediately below the foregoing shall appear the following:

"Indicate your vote by placing a cross ( x ) or plus (+) or a check ( X ) mark in one of the squares above."

L.1972, c. 154, s. 92, eff. Sept. 19, 1972.



Section 40:41A-93 - Removal Of More Than One Officer

40:41A-93. Removal of more than one officer
If the removal of more than one officer is sought the same provisions for submitting to the electors the question and direction herein before described shall be repeated in the case of each officer concerned and their position on the ballot for their recall shall be in the order of the filing of the petition with the county clerk.

L.1972, c. 154, s. 93, eff. Sept. 19, 1972.



Section 40:41A-94 - Election Of Successor; Use Of Recall Ballot

40:41A-94. Election of successor; use of recall ballot
The same ballot used for submitting the question or questions of recall shall be used for the election of a successor to the incumbent sought to be removed and immediately under the black line following the recall question shall appear the phrase "Nominees for successors of (here insert name of incumbent) in the event he is recalled." The names of all persons nominated as successors shall be placed upon the ballot in the manner provided for other elections of county officers. The incumbent sought to be removed may not run to succeed himself in the recall election.

L.1972, c. 154, s. 94, eff. Sept. 19, 1972.



Section 40:41A-95 - Laws Governing Recall Elections; Selection Of Candidate For Successor Of Recalled Incumbent

40:41A-95. Laws governing recall elections; selection of candidate for successor of recalled incumbent
The provisions of this article or of Title 19 of the Revised Statutes (Elections), whichever shall apply in the county in accordance with the provisions of this act, concerning the nomination of the county officers, preparation of the ballot, election of county officers, counting and canvassing of the results of the election of such officers, shall apply to the election for the recall of officers and the election of their successors. The county committee of each political party shall be authorized to select a candidate for successor of a recalled incumbent in the manner as provided by Title 19 of the Revised Statutes for nominations to fill vacancy after the last day for filing petitions for nominations in the primary elections.

L.1972, c. 154, s. 95, eff. Sept. 19, 1972.



Section 40:41A-96 - Publication Of Notices Of Arrangements For Recall Elections; Conduct

40:41A-96. Publication of notices of arrangements for recall elections; conduct
The county clerk shall cause to be made due publication of notices of arrangements for holding all recall elections and they shall be conducted as are other elections for county officers.

L.1972, c. 154, s. 96, eff. Sept. 19, 1972.



Section 40:41A-97 - Results Of Elections

40:41A-97. Results of elections
a. If a majority of voters in connection with the recall of any officer be in favor of the recall, the term of office of such officer shall terminate, upon the certification of the results of election by the county clerk;

b. If the results of such recall election shall, by the certificate of the county clerk, be shown to be against the recall of the officer he shall continue in office as if no recall election had been held, and the vote for the election for the successor of such officer taken at the time of such attempted recall shall be void.

L.1972, c. 154, s. 97, eff. Sept. 19, 1972.



Section 40:41A-98 - Successor Where Incumbent Resigns Or Is Recalled

40:41A-98. Successor where incumbent resigns or is recalled
If the office of the incumbent shall become vacant either by his resignation or by the result of the recall election, his successor shall be the nominee receiving the greatest number of votes at the recall election. The person so elected shall serve for the remainder of the unexpired term.

L.1972, c. 154, s. 98, eff. Sept. 19, 1972.



Section 40:41A-99 - Meetings Of Board; Journal

40:41A-99. Meetings of board; journal
The board of freeholders shall by ordinance or resolution designate the time of holding regular meetings, which shall be at least monthly. All meetings of the board of freeholders shall be held at the county seat, except that meetings may upon resolution of the board be held at such other times and places as the board may deem fit. The county executive, or supervisor or board chairman or president may, and upon written request of a majority of the members of the board, shall, call a special meeting of the board. In the call he shall designate the purpose of the special meeting and not any other business shall be considered.

The clerk to the board shall keep a journal of the board's proceedings and record, sign and present to the board for approval, the minutes of every meeting. All official action or votes of the board shall be taken at meetings open to the public.

L.1972, c. 154, s. 99, eff. Sept. 19, 1972. Amended by L.1975, c. 255, s. 1, eff. Nov. 26, 1975.



Section 40:41A-100 - Rules Of Procedure; Quorum; Resolutions; Compensation

40:41A-100. Rules of procedure; quorum; resolutions; compensation
a. The board shall promptly after its organization determine and adopt, by resolution, a set of bylaws prescribing its own rules of procedure. Said bylaws shall not be inconsistent with any lawful ordinance or statute;

b. A majority of the whole number of the members of the board shall constitute a quorum;

c. A resolution shall mean any act or regulation of the board required to be reduced to writing, but which may be finally passed at the meeting at which it is introduced. The vote upon every resolution shall be taken by roll call and the yeas and nays shall be entered on the minutes;

d. The compensation of the county executive, supervisor, manager or board president, and of freeholders and the administrative officer and department heads shall be fixed by the board by ordinance promptly after its organization.

L.1972, c. 154, s. 100, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 39, eff. May 5, 1975.



Section 40:41A-101 - Ordinances.

40:41A-101 Ordinances.

101. a. An ordinance shall mean any act or regulation of the board, except an expense budget or capital budget, required to be reduced to writing, published after introduction, and considered for final passage after public hearing at a meeting subsequent to the meeting at which it was introduced;

b.Except as otherwise provided by general law the procedure for the passage of ordinances shall be as follows:

(1)Every ordinance after being introduced and having passed a first reading, which first reading may be by title, shall be published in its entirety, or by title, or by title and summary, at least once in the manner provided by section 142 of P.L.1972, c.154 (C.40:41A-142), together with a notice of the introduction thereof and the time and place when and where it will be further considered for final passage, and shall consist of a clear and concise statement prepared by the clerk of the board of chosen freeholders setting forth the purpose of the ordinance, and the time and place when and where a copy of the ordinance can be obtained without cost by any member of the general public who wants a copy of the ordinance. If there be only one such publication the same shall be at least 1 week prior to the time fixed for further consideration for final passage. If there be more than one publication, the first shall be at least 1 week prior to the time fixed for further consideration for final passage. A copy of the proposed ordinance shall also be sent by regular mail to the clerk of each municipality in the county not less than 1 week prior to the date of hearing.

(2)At the time and place so stated in such publication, or at any time and place to which the meeting for the further consideration of the ordinance shall from time to time be adjourned, all persons interested shall be given an opportunity to be heard concerning the ordinance. Final passage thereof shall be at least 10 days from the first reading.

(3)Upon the opening of the hearing, the ordinance shall be given a second reading, which reading may be by title, and thereafter, it may be passed by a majority of the whole number of the board, with or without amendments, or rejected. Prior to the said second reading, a copy of the ordinance shall be posted on the bulletin board or other place upon which public notices are customarily posted in the building in which the board regularly meets, and copies of the ordinance shall be made available to members of the general public who shall request such copies. If any amendment be adopted, altering the ordinance, the ordinance as so amended shall not be finally adopted until at least 1 week thereafter, and the ordinance as amended shall be read at a meeting of the board, which reading may be by title, and shall be published in its entirety, or by title, or by title and summary, together with a notice of the introduction, the time and place when and where a copy of the ordinance can be obtained without cost by any member of the general public who wants a copy of the ordinance, a clear and concise statement prepared by the clerk of the board of chosen freeholders setting forth the purpose of the ordinance, and the time and place when and where the amended ordinance will be further considered for final passage, at least 2 days prior to the time so fixed. At the time and place so fixed, or at any other meeting to which the further consideration of the amended ordinance may be adjourned, the board may proceed to pass the ordinance, as amended, or again amend it in the same manner.

(4)Upon passage, every ordinance, or the title, or the title and a summary, together with a notice of the date of passage or approval, or both, shall be published at least once in the manner provided by section 142 of P.L.1972, c.154 (C.40:41A-142).

(5)One certified copy of the full text of every ordinance so adopted shall be filed with the clerk of each municipality within the county not later than 10 days after the date of final passage.

(6)The board may enact, amend or supplement ordinances establishing, amending or supplementing a code or any parts thereof, not inconsistent with law, by reference to such code in any such ordinance and without inclusion of the text thereof in such ordinance if the code to be adopted and any related documents are printed in book form and a copy of such printed code and related documents so marked as to indicate plainly what portion thereof, if less than the whole, is intended to be adopted, is annexed to such ordinance and if such code and related documents or such portion thereof as is intended to be adopted is so described in said ordinance as to identify them and there is indicated in said description the common or trade name, if any, of such code and related documents and it is stated in the ordinance that one copy of said code and said related documents, similarly marked, have been placed on file in the office of the clerk of said board, upon the introduction of said ordinance and will remain on file there until final action is taken on said ordinance, for the use and examination of the public.

It shall not be necessary to publish any such code or related documents, so to be adopted, as part of any such ordinance notwithstanding that a printed copy thereof is annexed thereto, either before or after the final passage of such ordinance, if said printed copy is filed as aforesaid. The board of freeholders however may order the publication of said code or a synopsis in the manner provided by section 142 of P.L.1972, c.154 (C.40:41A-142) if it is deemed that such procedure will be in the public interest because of the content and importance of the provisions of the code.

If any such ordinance is adopted, the said copy of said code and related documents shall remain on file in said office, so long as said ordinance is in effect, and one certified copy shall be placed on file and shall remain on file in the office of each clerk of each municipality within the county, for the use and examination of the public so long as said ordinance is in effect and printed copies of said ordinance and said code and related documents shall be made available to citizens on request and for which a reasonable fee may be charged.

For the purpose of proof of any such ordinance or receipt thereof in evidence in all courts and places, such copy of such code and related documents, so marked and annexed to such ordinance, shall be construed to be part of said ordinance, as fully as though it had been set forth at length therein.

(7)The board may prescribe penalties for the violation of ordinances it may have authority to pass, either by imprisonment in the county jail for any term not exceeding 90 days, or by a fine not exceeding $500.00, or both. The court before which any person is convicted of violating any such ordinance shall have power to impose any fine or term of imprisonment not exceeding the maximum fixed in such ordinance.

Any person convicted of the violation of any ordinance may, in the discretion of the court by which he was convicted, and in default of the payment of any fine imposed therefor, be imprisoned in the county jail for any term not exceeding 90 days for such default.

c.No ordinance shall take effect less than 20 days after its final passage by the board and approval by the county executive, or supervisor or board chairman or president, where such approval is required, unless the board shall adopt a resolution declaring an emergency and at least two-thirds of all the members of the board vote in favor of such resolution.

L.1972, c.154, s.101; amended 1975, c.84, s.40; 1977, c.150, s.1; 2013, c.118.



Section 40:41A-102 - Recording Of Ordinances And Resolutions

40:41A-102. Recording of ordinances and resolutions
The clerk to the board of freeholders shall record all ordinances and resolutions adopted by the board and at the close of each year, with the advice and assistance of the county counsel shall compile or codify true copies of all the ordinances and resolutions adopted during that year, properly indexed. He shall cause such copies thereof to be printed as the county governing body may require. A copy of the codified ordinances and resolutions shall be transmitted to each municipality within the county, upon request and without charge, and to any member of the general public, upon request and at cost.

L.1972, c. 154, s. 102, eff. Sept. 19, 1972. Amended by L.1977, c. 150, s. 2, eff. July 11, 1977; L.1981, c. 359, s. 1, eff. Dec. 30, 1981.



Section 40:41A-103 - Rules And Regulations; Filing; Publication

40:41A-103. Rules and regulations; filing; publication
No rule or regulation made by any department, officer, agency or authority of the county, except such as relates to the organization or internal management of the county government or a part thereof, shall take effect until it is filed by the clerk to the board of freeholders with the clerk of each municipality in the county, and in such other manner as may be provided by ordinance. The clerk to the board shall provide for the prompt publication of such rules and regulations.

L.1972, c. 154, s. 103, eff. Sept. 19, 1972.



Section 40:41A-104 - Petition; Percentage Of Registered Voters Required

40:41A-104. Petition; percentage of registered voters required
The voters of any county shall have the power of initiative and, pursuant thereto, may propose any ordinance and may adopt or reject the same at the polls. Any initiated ordinance may be submitted to the board by a petition signed by a number of registered voters equal to 15% of the registered voters of the county as of 40 calendar days before the last most recent primary or general election.

L.1972, c. 154, s. 104, eff. Sept. 19, 1972.



Section 40:41A-105 - Power Of Referendum; Time For Filing Petition

40:41A-105. Power of referendum; time for filing petition
The voters shall have the power of referendum and, pursuant thereto, may approve or reject at the polls any ordinance submitted by the board to the voters or any ordinance passed by the board, against which a referendum petition has been filed as herein provided. No ordinance passed by the county board, except when otherwise required by general law or permitted by the provisions of section 116 or any other section of this act, shall take effect earlier than 20 days from the time of its final passage and its approval by the county executive or supervisor or board chairman or president where such approval is required. If within 20 days after such final passage and approval of such ordinance a petition protesting against the passage of such ordinance shall be filed with the county clerk and if the petition shall be signed by a percentage of the registered voters in numbers equal to 15% of the registered voters of the county as of forty calendar days before the last most recent primary or general election, the ordinance shall be suspended from taking effect until proceedings are had as herein provided.

The provisions of this section shall not apply to any ordinance which by its terms or by law cannot become effective in the county unless submitted to the voters, or which by its terms authorizes a referendum in the county concerning the subject matter thereof.

L.1972, c. 154, s. 105, eff. Sept. 19, 1972. Amended by L.1979, c. 278, s. 3.



Section 40:41A-106 - Petition Papers; Affidavits

40:41A-106. Petition papers; affidavits
All petition papers circulated for the purposes of an initiative or referendum shall be uniform in size and style. Initiative petition papers shall contain the full text of the proposed ordinance. The signatures to initiative or referendum petitions need not all be appended to one paper, but to each separate petition there shall be attached a statement of the circulator thereof as provided by this section. Each signer of any such petition paper shall sign his name in ink or indelible pencil and shall indicate after his name his place of residence by street and number, or other description sufficient to identify the place. There shall appear on each petition paper the names and addresses of three voters, designated as the committee of petitioners, who shall be regarded as responsible for the circulation and filing of the petition and for its possible withdrawal as hereinafter provided. Attached to each separate petition paper there shall be an affidavit of the circulator thereof that he, and he only, personally circulated the foregoing paper, that all the signatures appended thereto were made in his presence, and that he believes them to be the genuine signatures of the persons whose names they purport to be.

L.1972, c. 154, s. 106, eff. Sept. 19, 1972.



Section 40:41A-107 - Filing Of Petition Papers; Examination; Certification Of Result

40:41A-107. Filing of petition papers; examination; certification of result
All petition papers comprising an initiative or referendum petition shall be assembled and filed with the county clerk as one instrument. Within 20 days after a petition is filed, the county clerk shall determine whether each paper of the petition has a proper statement of the circulator and whether the petition is signed by a sufficient number of qualified voters. After completing his examination of the petition, the county clerk shall certify the result thereof to the board at its next regular meeting. If he shall certify that the petition is insufficient he shall set forth in his certificate the particulars in which it is defective and shall at once notify at least two members of the committee of the petitioners of his findings.

L.1972, c. 154, s. 107, eff. Sept. 19, 1972.



Section 40:41A-108 - Amendment Of Initiative Or Referendum Petition

40:41A-108. Amendment of initiative or referendum petition
An initiative or referendum petition may be amended at any time within 10 days after the notification of insufficiency has been served by the county clerk, by filing a supplementary petition upon additional papers signed and filed as provided in case of an original petition. The county clerk shall, within 5 days after such an amendment is filed, examine the amended petition and, if the petition be still insufficient, he shall file his certificate to that effect in his office and notify the committee of the petitioners of his findings and no further action shall be had on such insufficient petition. The finding of the insufficiency of a petition shall not prejudice the filing of a new petition for the same purpose.

L.1972, c. 154, s. 108, eff. Sept. 19, 1972.



Section 40:41A-109 - Suspension Of Ordinance

40:41A-109. Suspension of ordinance
Upon the filing of a referendum petition with the county clerk, the ordinance shall be suspended until 10 days following a finding by the county clerk that the petition is insufficient or, if amended petition be filed, until 5 days thereafter; or, if the petition or amended petition be found to be sufficient, until it be withdrawn by the committee of the petitioners or until repeal of the ordinance by vote of the board or approval or disapproval of the ordinance by the voters.

L.1972, c. 154, s. 109, eff. Sept. 19, 1972.



Section 40:41A-110 - Submission To Board Of Freeholders

40:41A-110. Submission to board of freeholders
Upon a finding by the county clerk that any petition or amended petition filed with him in accordance with this act is sufficient, the clerk shall submit the same to the board without delay. An initiative ordinance so submitted shall be deemed to have had first reading and provision shall be made for a public hearing.

L.1972, c. 154, s. 110, eff. Sept. 19, 1972.



Section 40:41A-111 - Submission Of Ordinance To Voters; Withdrawal Of Petition

40:41A-111. Submission of ordinance to voters; withdrawal of petition
If within 60 days of the submission of a certified petition by the county clerk the board shall fail to pass an ordinance requested by a referendum petition, the county clerk shall submit the ordinance to the voters, unless within 10 days after final adverse action by the board or after the expiration of the time allowed for such action, as the case may be, a paper signed by at least four of the five members of the committee of the petitioners shall be filed with the county clerk requesting that the petition be withdrawn. Upon the filing of such a request, the original petition shall cease to have any force or effect.

L.1972, c. 154, s. 111, eff. Sept. 19, 1972.



Section 40:41A-112 - Referendum Election

40:41A-112. Referendum election
Any ordinance to be voted on by the voters in accordance with sections 104 through 116 of this act shall be submitted at the next general or regular county election occurring not less than 60 days after the date of final action by the board or the expiration of the time allowed for action by board in section 111 of this article, as the case may be, provided that if no such election is to be held within 90 days the board may in its discretion provide for a special election.

L.1972, c. 154, s. 112, eff. Sept. 19, 1972.



Section 40:41A-113 - Number Of Proposed Ordinances Voted Upon; Time Between Special Elections

40:41A-113. Number of proposed ordinances voted upon; time between special elections
Any number of proposed ordinances may be voted upon at the same election in accordance with the provisions of this article, but there shall not be more than one special election in any period of 6 months for such purpose.

L.1972, c. 154, s. 113, eff. Sept. 19, 1972.



Section 40:41A-114 - Publication Of Ordinance

40:41A-114. Publication of ordinance
Whenever an ordinance is to be submitted to the voters of the county at any election in accordance with this article, the clerk shall cause the ordinance to be published in the manner provided by section 142 of this act. The publication shall be not more than 20 nor less than 5 days before the submission of the ordinance or proposition to be voted on.

L.1972, c. 154, s. 114, eff. Sept. 19, 1972.



Section 40:41A-115 - Ballots

40:41A-115. Ballots
The ballots to be used at such election shall be in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) or check (/) in the square at the left of the word "Yes', and if opposed thereto mark a cross (X) or plus (+) or a check (/) in the square to the left of the word "No'."

"Shall the ordinance ....................

Yes. (indicate whether submitted by board or

initiative or referendum petition) providing for

No. ....................... (here state nature of

proposition) be adopted?"



L.1972, c. 154, s. 115, eff. Sept. 19, 1972.



Section 40:41A-116 - Results Of Election; Conflicting Measures

40:41A-116. Results of election; conflicting measures
If a majority of the qualified electors voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the county and be published as in the case of other ordinances. If the provisions of two or more measures approved or adopted at the same election conflict, then the measure receiving the greatest affirmative vote shall control.

L.1972, c. 154, s. 116, eff. Sept. 19, 1972.



Section 40:41A-117 - Division Of County Adopting A District Representation System Under Section 40:41a-14c Into Districts

40:41A-117. Division of county adopting a district representation system under section 40:41A-14c into districts
Whenever any county adopts a district representation system as set forth in section 14c of this act, said county shall be divided into districts by the district commissioners as hereinafter provided.

L.1972, c. 154, s. 117, eff. Sept. 19, 1972.



Section 40:41A-118 - District Commissioners; Certification Of Boundaries

40:41A-118. District commissioners; certification of boundaries
118. The district commissioners shall consist of four members, two to be appointed by the chairman of the county committee of each of the two political parties whose candidates for Governor receive the largest number of votes at the most recent gubernatorial election. Each county chairman, in making such appointments, shall give due consideration to the representation of the various geographical areas of the county. Appointments of district commissioners shall be made on or before the third day following the election at which the voters of the county shall have adopted a district representation system and commissioners shall serve until they discharge their duties under sections 119 through 122 of P.L.1972, c.154 (C.40:41A-119 through 122). With respect to section 123 of P.L.1972, c.154 (C.40:41A-123), appointments shall be made on or before the tenth day following the receipt by the Governor of the official decennial census of the United States for New Jersey, and commissioners shall serve until they discharge their duties under that section. If the commissioners fail to certify district boundaries, pursuant to sections 119 through 123 of P.L.1972, c.152 (C.40:41A-119 through 123), on or before the date fixed or if prior thereto they determine that they will be unable to do so, they shall so certify to the Chief Justice of the Supreme Court of New Jersey, who shall appoint as a fifth commissioner a fair-minded and impartial person who shall not have held elected public or party office in this State at any time during the three-year period immediately prior to appointment as a commissioner. The commissioners, by a majority of the whole number thereof, shall within one month after the appointment of such fifth member certify district boundaries.

L.1972,c.154,s.118; amended 1992,c.1.s.2.



Section 40:41A-119 - Meeting Of District Commissioners; Division Into Districts

40:41A-119. Meeting of district commissioners; division into districts
Within 5 days following the election at which the voters of the county shall have adopted one of said optional plans, the district commissioners shall meet and, having first taken and subscribed before some officer authorized to administer oaths, an oath faithfully and impartially to perform the duties imposed upon them, shall forthwith proceed to divide the county into such number of districts as is specified in the adopted plan.

L.1972, c. 154, s. 119, eff. Sept. 19, 1972.



Section 40:41A-120 - Boundaries Of Districts; Population Difference

40:41A-120. Boundaries of districts; population difference
The district commissioners shall fix and determine the district boundaries so that each district is formed of compact and contiguous territory. The districts so created shall be as equal as possible in population.

L.1972, c. 154, s. 120, eff. Sept. 19, 1972.



Section 40:41A-121 - Report And Certificate; Map

40:41A-121. Report and certificate; map
Within 30 days after the adoption of one of said optional plans, the district commissioners shall make and file their report and certificate over at least three of their signatures setting forth and properly describing the district boundaries fixed and determined, to which there shall be annexed a map of the county with the district boundaries clearly marked thereon.

The report so certified shall be filed in the office of the clerk of the county, and a copy thereof shall also be filed with the Secretary of State.

L.1972, c. 154, s. 121, eff. Sept. 19, 1972.



Section 40:41A-122 - Notice Of District Boundaries; Publication

40:41A-122. Notice of district boundaries; publication
A notice of the district boundaries as fixed and determined by the district commissioners shall be published by the clerk of the county at least once in the manner provided by section 142 of this act within 2 weeks immediately next succeeding the filing of the report and certificate required by section 121 of this act.

Upon completion of the publication, all officers elected or appointed in the county for or representing the districts thereof shall be elected from or appointed for the districts fixed by the district commissioners hereunder.

L.1972, c. 154, s. 122, eff. Sept. 19, 1972.



Section 40:41A-123 - Adjustments In District Boundaries Following Census

40:41A-123. Adjustments in district boundaries following census
123. Within three months following the receipt by the Governor of the official decennial census of the United States for New Jersey, the district commissioners shall meet, in the manner heretofore provided in this article for the purpose of making such adjustments in district boundaries as shall be necessary pursuant to section 120 of this act. Within 30 days following such meeting they shall discharge their duties and report to the county in the same manner as provided in sections 121 and 122 of this act.

L.1972,c.154,s.123; amended 1992,c.1,s.3.



Section 40:41A-124 - Schedule Of Installation Of Optional Plan Adopted

40:41A-124. Schedule of installation of optional plan adopted
The schedule of installation of an optional plan adopted pursuant to this act shall, as provided herein, take the following course:

a. An election to submit the question of adoption of an optional plan may be held at any time in accordance with the provisions of article 1 of this act;

b. In the event of a favorable vote of the voters at the above election, the first election of officers under the adopted plan shall take place at the next general election occurring no less than 75 days next following the adoption of one of the optional plans in this act;

c. Except as otherwise provided in d. hereafter, the offices of the entire board of freeholders and all other offices established by any plan in this act which has been adopted by the registered voters of the county except sheriff, clerk, surrogate and register of deeds and mortgages shall be voted on at the first general election following adoption of such plan. In November of the first general election after the adoption of any plan provided in this act, the terms of all incumbent members of the board of freeholders shall be deemed terminated at noon on the first Monday following the election of the new board of freeholders. On that date the newly-elected freeholders shall take office and the new board shall organize itself in accordance with the plan adopted thereunder. All freeholders and other officers elected in the first general election following the adoption of any plan provided in this act shall take office at noon on the Monday next following their election, but their terms shall expire in accordance with the plan selected, as if they had taken office on January 1 in the year following their election. But nothing in this section shall be construed to prevent an incumbent freeholder from becoming a candidate for the new board, even if his present term on the board has not yet expired. In the event that the plan approved provides for concurrent terms, all freeholders shall be elected for concurrent 3-year terms. In the event that the approved plan provides for staggered terms, terms shall be as follows:

(1) If there be five members to be elected, all at large or all by district, two shall be elected for 3 years, two shall be elected for 2 years, and one for 1 year.

(2) If there be seven members to be elected, all at large or all by district, three shall be elected for 3 years, two for 2 years, and two for 1 year.

(3) If there be nine members to be elected, all at large or all by district, three shall be elected for 3 years, three for 2 years and three for 1 year.

(4) If there be five members to be elected, three by district and two at large, one at large member shall be elected for 3 years and one for 2 years, and one district member shall be elected for 3 years, one for 2 years and one for 1 year.

(5) If there be seven members to be elected, four by district and three at large, one at large member shall be elected for 3 years, one for 2 years and one for 1 year, and two district members shall be elected for 3 years, one for two years, and one for 1 year.

(6) If there be nine members to be elected, five by district and four at large, two at large members shall be elected for 3 years, one for 2 years and one for 1 year, and one district member shall be elected for 3 years, two for 2 years, and two for 1 year.

(7) The length of the terms specified in subparagraphs (1) through (6) shall be determined by drawing to be conducted by the county clerk within 60 days after the adoption of the optional plan.

In all elections, after the first election under this act, all members shall be elected for 3-year terms beginning on January 1 in the year following their election.

d. If the adopted plan shall provide for a new board of freeholders composed of the same number of freeholders as serve on the existing board with all members to be elected at large for non-concurrent terms, the initial elections to the new board of freeholders shall be held to fill only those freeholder offices for which the terms would have otherwise expired on January 1 next following the date of election but for the provisions of this act. The board members so elected shall serve for a term of 3 years expiring the following January 1 as provided in subsection c. hereof.

The terms of the incumbents of the existing board whose offices are filled at the initial election shall be deemed terminated at noon on the first Monday day following the election of the new member of the board. On that date, the newly elected freeholders shall take office and together with those freeholders whose terms have not expired, shall constitute the new board.

L.1972, c. 154, s. 124, eff. Sept. 19, 1972. Amended by L.1974, c. 141, s. 1, eff. Nov. 2, 1974.



Section 40:41A-125 - Adoption Of The Administrative Code.

40:41A-125 Adoption of the administrative code.
125. a. Any time after 60 days from the date of the organization of the first board of chosen freeholders elected under this act, the board of chosen freeholders shall adopt an administrative code organizing the administration of the county government, setting forth the duties and responsibilities and powers of all county officials and agencies, and the manner of performance needed.

b.The administrative code may require that the county board of taxation, county board of elections, jury commissioners of the county, county clerk, surrogate, county superintendent of elections, and sheriff be subject to such annual budgetary procedures and requirements as may be specified therein. These procedures and requirements may include, but shall not be limited to, the preparation and submission of an annual budget in accordance with the provisions of the administrative code, and the submission of such periodic budget reports as may be provided therein. The administrative code may further provide that the county board of taxation, county board of elections, jury commissioners of the county, county clerk, surrogate, county superintendent of elections, and sheriff shall be subject to such accounting controls, central purchasing practices, personnel procedures, and central data processing services as are specified in the code, or in administrative orders adopted pursuant thereto; provided, however, that nothing herein shall restrict or limit the authority of the county board of taxation, county board of elections, jury commissioners of the county, county clerk, surrogate, county superintendent of elections, and sheriff as the appointing authority of their respective offices.

c.Nothing in the administrative code shall change the duties or powers of county officers whose existence is mandated by the Constitution or shall diminish the duties, responsibilities or powers of any elected or appointed head of the executive branch or chief assistant thereto or county administrator.

L.1972, c.154, s.125; amended 1975, c.255, s.2; 1981, c.48, s.3; 1984, c.35, s.2; 2015, c.250, s.2.



Section 40:41A-126 - Effective Date Of Administrative Code

40:41A-126. Effective date of administrative code
The administrative code shall enter into effect 30 days after its adoption, but not later than May 1 following the organization of the first board of chosen freeholders elected under this act, and all theretofore existing agencies shall assume the form, perform the duties, and exercise the power granted them under the administrative code and shall do so in the manner prescribed therein.

L.1972, c. 154, s. 126, eff. Sept. 19, 1972. Amended by L.1975, c. 255, s. 3, eff. Nov. 26, 1975.



Section 40:41A-127 - Existing Resolutions Remain In Force Where Not Inconsistent

40:41A-127. Existing resolutions remain in force where not inconsistent
Upon the effective date of the charter change, all resolutions of the county to the extent that they are not inconsistent with the provisions of this act shall remain in full force and effect until modified or repealed as provided by law.

L.1972, c. 154, s. 127, eff. Sept. 19, 1972.



Section 40:41A-128 - Appointments Between Election And Time Of Taking Office Under Optional Plan; Pending Actions And Proceedings

40:41A-128. Appointments between election and time of taking office under optional plan; pending actions and proceedings
a. No subordinate board, department, body, office, position or employment shall be created and, except in the case of positions created by this act, no appointments shall be made to any subordinate board, department or body, or to any office, employment or position, without limitation, between the date of election of officers and the effective date of the administrative code; except that such temporary appointments may be made as shall be deemed necessary for the continuation of government services or as may be required by emergency situations, which situations shall be identified in a resolution adopted by the board of freeholders; provided, however, that all such temporary appointments shall terminate on the date that the administrative code takes effect. Nothing in this subsection shall be construed as limiting the discretion of the appointing authority to reappoint, on a permanent basis, any person whose temporary appointment terminates on the effective date of the administrative code.

b. All actions and proceedings of a legislative, executive or judicial character which are pending upon the effective date of an optional plan adopted pursuant to this act may continue, and the appropriate officer or employee under such optional plan shall be substituted for the officer or employee theretofore exercising or discharging the function, power or duty involved in such action or proceeding.

L.1972, c. 154, s. 128, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 41, eff. May 5, 1975; L.1975, c. 255, s. 4, eff. Nov. 26, 1975.



Section 40:41A-129 - Employees In The Classified Service

40:41A-129. Employees in the classified service
Employees in the classified service. On the effective date of the administrative code, all officers and employees in the classified service of the county shall be transferred to the department, division or agency to which the functions, powers or duties in which they were engaged are allocated under the administrative code. Such transfer shall, except as otherwise provided in this section, be without examination or diminution of existing compensation, pension or retirement rights, privileges or obligations of any such officer or employee. It is the intent of the Legislature that the adoption of any plan found in this charter shall not, except as otherwise provided in this section, adversely affect the civil service tenure, pension, seniority or promotional rights of any county officer or employee in the classified service. With respect to the positions of heads of departments, or any divisions thereof, which are placed in the unclassified service pursuant to the provisions of R.S. 11:22-2, other than a position subject to the requirements of 42 U.S.C. 602(a), and notwithstanding the provisions of this section, or chapter 27 of Title 11 of the Revised Statutes or R.S. 11:28-3 or R.S. 38:16-1, any officer or employee in the classified service who shall have exercised the same or substantially the same responsibilities prior to the effective date of the administrative code, and who shall not be appointed thereafter by the appointing authority as head of a department, or a division thereof, shall be entitled to such lay-off, demotional and special reemployment rights as are provided under applicable provisions of Title 11 (Civil Service) and rules and regulations adopted pursuant thereto. Any such officer or employee who shall be appointed by the appointing authority as head of a department, or a division thereof, shall be deemed to be entitled to such classified title as may be provided by the lay-off, demotional or special reemployment rights as are provided under applicable provisions of Title 11 (Civil Service) and rules and regulations adopted pursuant thereto, and shall be placed on leave of absence pursuant to sections 1 and 2 of P.L.1946, c. 148 (C. 11:24A-6.1 and 6.2) from such classified title while serving as the head of a department or a division thereof.

L.1972, c. 154, s. 129, eff. Sept. 19, 1972. Amended by L.1975, c. 255, s. 5, eff. Nov. 26, 1975; L.1978, c. 141, s. 13, eff. Nov. 13, 1978.



Section 40:41A-129.1 - Counties Of First Class; Appointment Of Aides; Unclassified Service

40:41A-129.1. Counties of first class; appointment of aides; unclassified service
Notwithstanding the provisions of any law to the contrary, in any county of the first class operating under the provisions of P.L.1972, c. 154 (C. 40:41A-1 et seq.), the board of freeholders may appoint aides who shall be responsible to, and serve at the pleasure of, the board and who shall serve in the unclassified service of civil service.

L.1984, c. 202, s. 1, eff. Nov. 28, 1984.



Section 40:41A-130 - County Administration Of Civil Service

40:41A-130. County administration of civil service
The board of freeholders of any county adopting one of the plans of government set forth in this act may by resolution apply to the New Jersey Civil Service Commission for permission to administer the merit system through a county department of civil service. Such administration shall include classification, recruitment, examination, establishment of eligibility lists, grievances, compensation, and other conditions of employment, all to be performed under the general supervision of the New Jersey Department of Civil Service, and in addition such other functions as the State Department may authorize or approve. Any civil service system administered by a county shall be limited in application to county employees and positions, and may not extend to cover employees and positions in municipalities within that county.

L.1972, c. 154, s. 130, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 42, eff. May 5, 1975.



Section 40:41A-131 - Procedures For Establishment Of County Department Of Civil Service

40:41A-131. Procedures for establishment of county department of civil service
Upon passage of a resolution by the board of freeholders calling for the establishment of a county department of civil service the chief executive of the county shall transmit a copy of the resolution together with such other communication as he may deem appropriate to the President of the New Jersey Civil Service Commission. The president of the commission shall then instruct his staff to determine if administration of civil service by that county would be consistent with the administration of an equitable system governing the employment of public employees throughout the State, the best interests of public employees throughout the State and within the county requesting such approval, and the public interest in the efficient governance of the county on behalf of its citizens.

The commission shall, by rules adopted for the purpose, require the board of freeholders requesting its approval to submit a plan for the administration by such county department of a system of civil service, which plan shall include information sufficient to determine the capacity, competency and ability of the county department to administer properly the provisions of the Civil Service Law. Such plan shall not be implemented nor shall such department be operative until after receipt by the requesting board of freeholders of a statement of approval, in writing, of the Civil Service Commission and, in any event, until after the passage of 2 years from the date upon which such plan is submitted by the board to the commission. The revision, amendment or repeal of such plan and the acts and ordinances enacted in connection therewith shall be subject to the approval of the commission in the same manner as hereinabove provided except that the mandatory period of delay shall not apply and the Civil Service Commission shall exercise its authority to approve or disapprove within a reasonable time. The Civil Service Commission shall assure the compliance with provisions of the Civil Service Law of the administration of a system of civil service by any county department and the administration of such a system shall be subject to the continuing audit, review and approval of the State Civil Service Commission pursuant to rule promulgated by it for that purpose.

L.1972, c. 154, s. 131, eff. Sept. 19, 1972.



Section 40:41A-132 - Fiscal Year

40:41A-132. Fiscal year
The fiscal year of the county shall be the calendar year except as may be otherwise provided by the Local Budget Law.

L.1972, c. 154, s. 132, eff. Sept. 19, 1972.



Section 40:41A-133 - Preparation And Submission Of Budget; Budgetary Process

40:41A-133. Preparation and submission of budget; budgetary process
The budgetary process of the county shall be subject to all requirements of the Local Budget Law (N.J.S. 40A:4-1 et seq.) and the promulgations of the Division of Local Government Services and the Local Finance Board. On or before January 15 of each year, the budget officer (i.e. the county executive in the case of a charter adopted under article 3, the county manager in the case of a charter adopted under article 4, or the administrative officer in the case of charters adopted under articles 5 and 6), shall submit to the board of chosen freeholders, a budget document consisting of the proposed county budget and a budget message. On or before September 1 of each year, the budget officer shall establish the schedules and procedures to be followed by all county departments, offices and agencies to prepare the required budget documents. He may conduct such analyses or hearings as he deems necessary.

L.1972, c. 154, s. 133, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 43, eff. May 5, 1975.



Section 40:41A-134 - Scope Of Budget And Message

40:41A-134. Scope of budget and message
The budget document shall be prepared by the budget officer in such form as will comply with the Local Budget Law, together with such additional schedules and analyses as he deems desirable, or as may be required or approved by the board of chosen freeholders. The budget message shall explain the budget both in fiscal terms and in terms of work to be done. It shall outline the proposed financial policies of the county for the ensuing fiscal year, describe the important features of the budget plan, and indicate its major objectives. It shall indicate any major changes in financial policies and in expenditures, appropriations and revenues as compared with the preceding fiscal year, and shall set forth reasons for the changes.

L.1972, c. 154, s. 134, eff. Sept. 19, 1972.



Section 40:41A-138 - Appropriation Requests; Allotments

40:41A-138. Appropriation requests; allotments
As part of the budget request submitted by each department, office and agency of the county to the budget officer, there shall be included a work program for the year, showing all requested appropriations broken down into monthly or quarterly allotments, as may be required by the budget officer. The budget officer shall review requested allotments in light of the work program of the department, office or agency concerned, and if he deems it necessary, may revise, alter, or change them before the same are submitted to the board of freeholders. The aggregate of such allotments shall not exceed the total appropriation available to each department, office or agency for the fiscal year.

The budget officer shall, where practicable, provide for the establishment and operation of a system of work programs and quarterly allotments for operation of the budget. It shall be the duty of the budget officer to develop and report appropriate unit costs of budgeted expenditures.

L.1972, c. 154, s. 138, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 44, eff. May 5, 1975.



Section 40:41A-142 - Person Charged; Newspapers; Qualifications

40:41A-142. Person charged; newspapers; qualifications
Whenever notice by publication is required under this act the clerk to the board of freeholders or the county counsel, whichever shall be charged by the board to do so, or any other person charged under any section of this act with the duty of causing such publication, shall cause all such notices to be published in at least one of the two newspapers qualified by law and designated by majority vote of the board of freeholders to publish the county's legal notices. The two newspapers designated by the board of freeholders shall be:

a. Both printed and published in the county, one of which shall be either a newspaper published at the county seat of such county or a newspaper published in a municipality in such county having the largest population according to the last population estimate published by the New Jersey Department of Labor and Industry; or

b. One printed and published in such county and one circulating in such county, if only one daily newspaper is printed and published in such county; or

c. One published at the county seat and one circulating in the county if no daily newspaper is published; or

d. Both circulating in such county, if no newspapers are printed and published in such county.

L.1972, c. 154, s. 142, eff. Sept. 19, 1972. Amended by L.1975, c. 84, s. 45, eff. May 5, 1975; L.1978, c. 141, s. 14, eff. Nov. 13, 1978.



Section 40:41A-143 - Partial Invalidity

40:41A-143. Partial invalidity
If any clause, sentence, paragraph, section, or part of this act shall be adjudged to be invalid by any court of competent jurisdiction, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1972, c. 154, s. 143, eff. Sept. 19, 1972.



Section 40:41A-144 - Short Title

40:41A-144. Short title
This act shall be known as the "Optional County Charter Law."

L.1972, c. 154, s. 144, eff. Sept. 19, 1972.



Section 40:41A-145.1 - Election To Fill Vacancy On Board Of Chosen Freeholders; Exception.

40:41A-145.1 Election to fill vacancy on board of chosen freeholders; exception.

5. a. When any vacancy occurs on the board of chosen freeholders otherwise than by expiration of term, it shall be filled by election for the unexpired term only at the next general election occurring not less than 60 days after the occurrence of the vacancy, except that no such vacancy shall be filled at the general election which immediately precedes the expiration of the term in which the vacancy occurs. In the event a vacancy eligible to be filled by election hereunder occurs on or before the sixth day preceding the last day for filing petitions for nomination for the primary election, such petitions may be prepared and filed for nomination in that primary election in the manner provided by article 3 of chapter 23 of Title 19 of the Revised Statutes. In the event the vacancy occurs after that sixth day preceding the last day for filing petitions for nomination for the primary election, or if the vacancy occurs on or before the sixth day preceding the last day for filing petitions for nomination for the primary election but no such petition has been filed with respect to a given political party, each political party, or that party respectively, may select a candidate for the office in question in the manner prescribed in subsections a. and b. of R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections. A statement of such selection under R.S.19:13-20 shall be filed with the county clerk not later than the 48th day preceding the date of the general election.

Besides the selection of candidates by each political party, candidates may also be nominated by petition in a manner similar to direct nomination by petition for the general election; but if the candidate of any party to fill the vacancy will be chosen at a primary election, such petition shall be filed with the county clerk at least 55 days prior to the primary election; and if no candidate of any party will be chosen at a primary election, such petition shall be filed with the county clerk not later than 12 o'clock noon of the day on which the first selection meeting by any party is held under this section to select a nominee to fill the vacancy.

The county clerk shall print on the ballots for the territory affected, in the personal choice column, the title of office and leave a proper space under such title of office; and print the title of office and the names of such persons as have been duly nominated, in their proper columns.

b.Notwithstanding subsection a. of this section, if at any time after an election for the office of county executive or for a member of the freeholder board and before the time fixed for the commencement of the term of the office, the person elected to that office dies or otherwise becomes unable to assume office , the county committee of the political party of which the person elected was the nominee shall appoint another person to fill the position until the next general election. If the person elected was not the nominee of a political party, on or within 30 days after the time fixed for the commencement of the term of office, the governing body shall appoint a successor to fill the office until the next general election without regard to party.

L.1990,c.33,s.5; amended 2000, c.126, s.11.



Section 40:41A-145.2 - Interim Successor Selected By Appropriate Political Party.

40:41A-145.2 Interim successor selected by appropriate political party.

6.In the case of a vacancy occurring with respect to a member of the board of chosen freeholders who was elected as the candidate of a political party which at the last preceding general election held received the largest number of votes or the next largest number of votes in the county for members of the board of chosen freeholders, for the interim period pending the election and qualification of a permanent successor to fill the vacancy, or for the interim period constituting the remainder of the term in the case of a vacancy occurring which cannot be filled pursuant to section 5 of this act at a general election, the vacancy shall be filled within 35 days by a member of the political party of which the person who vacated the office was the candidate at the time of his election thereto. The interim successor shall be selected by the appropriate political party's county committee in the same manner prescribed in subsections a. and b. of R.S.19:13-20 for selecting candidates to fill vacancies among candidates nominated at primary elections for the general elections, and a statement of the selection of that successor shall be certified to and filed with the county clerk in the same manner prescribed by subsection d. of that section for certifying statements concerning the selection of such candidates.

L.1990,c.33,s.6; amended 2005, c.136, s.62.



Section 40:41A-145.3 - Selection From Floor By County Committee

40:41A-145.3. Selection from floor by county committee
Members of the political party's county committee who are empowered to select a candidate for the vacated office shall only nominate a candidate from the floor during the selection meeting called under R.S.19:13-20 by the chairman or chairmen of the committee and shall present written evidence of the nominee's acceptance of the nomination.

L.1990,c.33,s.7.



Section 40:41A-146 - Vacancy Of All Or Majority Of Offices Of Members Of Board; Certification To And Appointments To Temporarily Fill By Governor

40:41A-146. Vacancy of all or majority of offices of members of board; certification to and appointments to temporarily fill by Governor
Whenever the offices of all or a majority of the members of the board of chosen freeholders shall become vacant for any reason, the existence of the vacancies shall be immediately certified to the Governor by any remaining member of the board of chosen freeholders or by the county clerk. The Governor upon receipt of such certification shall forthwith fill the vacancies temporarily by appointment until successors are elected and certified for the unexpired terms at the next general election occurring not less than 60 days subsequent to the certification of the existence of such vacancies. Any appointment made pursuant to this section to fill a vacancy occurring in the next to the last year of the term and certified any time after 60 days prior to the holding of the general election, shall be made for the remainder of the term.

L.1978, c. 141, s. 16, eff. Nov. 13, 1978.



Section 40:41A-147 - Appointees; Qualifications

40:41A-147. Appointees; qualifications
Any person appointed by the board of chosen freeholders or the Governor to fill a vacancy either for the unexpired term or temporarily, shall have all the qualifications required by statute to qualify for election to said office, and if the previous incumbent had been elected to office as the nominee of a political party as defined in Title 19 of the Revised Statutes, the person so appointed shall be of the same political party as the preceding incumbent.

L.1978, c. 141, s. 17, eff. Nov. 13, 1978.



Section 40:41A-148 - Voters Empowered To Change Term Of Office

40:41A-148. Voters empowered to change term of office
Notwithstanding the provisions of any other law to the contrary, in any county which has adopted a form of government authorized under the provisions of P.L. 1972, c. 154 (C. 40:41A-1 et seq.), a proposition may be submitted to the voters of the county to change the term of office for the members of the board of chosen freeholders from three to four years, to provide for staggered terms of office for the members of the board of chosen freeholders, and to provide for biennial elections of members of the board of chosen freeholders.

The proposition shall be submitted either upon the adoption of an ordinance of the governing body of the county after public hearing thereon, or upon submission to the county clerk of a petition signed by a number of the legal voters of the county equal in number to at least 15% of the total votes cast in the county at the last election at which members of the General Assembly were elected. The proposition shall not be submitted more than once in any three year period.

A petition submitted pursuant to this section shall be verified, inspected and certified as to the authenticity of the signatures attached thereto by the county clerk within 20 days of submission, and shall be submitted at the next general election occurring at least 40 days after certification.

The question of increasing the term of office of the members of the board of chosen freeholders, providing for staggered terms of office for the members of the board of chosen freeholders, and providing for biennial elections of members of the board of chosen freeholders shall be submitted to the voters at the election in substantially the following form:

"Shall the term of office of the members of the board of chosen freeholders of ..................... (insert name of county) be increased from three to four years and shall members of the board of chosen freeholders serve for staggered terms and be elected at biennial elections?"

A canvass and return of the vote upon the proposition shall be made by the election officers in the same manner as for officers voted for at the election, and a majority of all the votes cast upon the proposition in favor of the proposition shall be sufficient to make the change.

L. 1987, c. 236, s. 8.



Section 40:41A-149 - First Election Of Board Under Adopted Proposition

40:41A-149. First election of board under adopted proposition
In the event of a favorable vote on a proposition submitted pursuant to the provisions of section 8 of this amendatory and supplementary act, the first election of members of the board of chosen freeholders under that adopted proposition shall take place at the next general election immediately following that adoption, except that in the case of a county which has adopted the county executive plan form of government set forth in Article 3 of P.L. 1972, c. 154 (C. 40:41A-31 et seq.), the first election of members of the board of chosen freeholders under the provisions of the adopted proposition shall take place as follows:

a. In a county where the county executive was first elected in an even calendar year, the first election of members of the board of chosen freeholders under the provisions of the adopted proposition shall take place at the general election occurring in the first even calendar year immediately following the adoption of the proposition.

b. In a county where the county executive was first elected in an odd calendar year, the first election of members of the board of chosen freeholders under the provisions of the adopted proposition shall take place at the general election occurring in the first odd calendar year immediately following the adoption of the proposition.

In November of the general election year in which the first members of the board of chosen freeholders under any form of government adopted pursuant to P.L. 1972, c. 154 (C. 40:41A-1 et seq.) are elected pursuant to the provisions of the adopted proposition and this section, the terms of all incumbent members of the board of chosen freeholders shall be deemed terminated at noon on the first Monday following the election of the new board of chosen freeholders. On that date, the newly elected freeholders shall take office and the new board shall organize itself accordingly, but their terms of office shall expire as if they had taken office on January 1 in the year following their election and in accordance with the following terms:

(1) If there be five members to be elected, all at large or all by district, three shall be elected for two years and two for four years.

(2) If there be seven members to be elected, all at large or all by district, four shall be elected for two years and three for four years.

(3) If there be nine members to be elected, all at large or all by district, five shall be elected for two years and four for four years.

(4) If there be five members to be elected, three by district and two at large, three district members shall be elected for two years and two at large members shall be elected for four years.

(5) If there be seven members to be elected, four by district and three at large, four district members shall be elected for two years and three at large members shall be elected for four years.

(6) If there be nine members to be elected, five by district and four at large, five district members shall be elected for two years and four at large members shall be elected for four years.

The length of the terms specified in subsections (1) through (3) of this section shall be determined by a drawing to be conducted by the county clerk 60 days prior to the general election at which the first members of the board of chosen freeholders are elected pursuant to the provisions of the adopted proposition.

In all elections after the first election, all members shall be elected for four year terms beginning on January 1 of the year following their election.

Nothing in this section shall be construed to prevent an incumbent freeholder from becoming a candidate for the new board, even if his present term on the board has not yet expired.

L. 1987, c. 236, s. 9.



Section 40:42-1 - Municipality; Municipal Corporation

40:42-1. Municipality; municipal corporation
The term "municipality" or "municipal corporation" , where used in this subtitle, means and includes "city" , "town" , "township" , "village" , "borough" , and any municipality governed by a board of commissioners, or improvement commission.



Section 40:42-2 - Governing Body

40:42-2. Governing body
The term "governing body" , where used in this subtitle, shall be construed to mean the board or body in each municipality designated by statute effective in such municipality as the board or body having control over the subject matter in connection with which the term is used, and having the power and authority to legislate thereon, whether designated as "board of aldermen" , "common council" , "board of commissioners" , "borough council" , "township committee" , "village trustees" , "improvement commission" , "board of street and water commissioners" , "board of public works" , "board of finance" , "board of health" , "park commissioners" , "recreation commissioners" , or otherwise.



Section 40:42-3 - Construction

40:42-3. Construction
No provision of this subtitle shall be construed to take from any officer, board or body in any municipality any power or authority which he or it may now have. In case any additional power is conferred upon any municipality by this subtitle and no board or body is designated by the statutes effective in such municipality as the one that exercises such power, then the term "governing body" shall be construed to mean the board or body exercising general legislative power in such municipality.



Section 40:42-4 - Municipalities Given Fullest Powers

40:42-4. Municipalities given fullest powers
In construing the provisions of this subtitle, all courts shall construe the same most favorably to municipalities, it being the intention to give all municipalities to which this subtitle applies the fullest and most complete powers possible over the internal affairs of such municipalities for local self-government.



Section 40:43-1 - Every Municipality A Body Corporate

40:43-1. Every municipality a body corporate
The inhabitants of every municipality shall be a body corporate in fact and in law, and by its corporate name it shall have perpetual succession, may sue and be sued, have a common seal, and purchase, acquire, lease, hold, let and convey real and personal property for the use and benefit of the municipality.



Section 40:43-2 - Records Of Municipal Incorporations Prior To March 28, 1930

40:43-2. Records of municipal incorporations prior to March 28, 1930
The clerk of every county shall, at the expense of the county, record at length in appropriate books in his office to be designated "municipal incorporation records" , the result of any election held prior to March twenty-eighth, one thousand nine hundred and thirty, on the question of the adoption of any act of municipal incorporation, the consolidation of any municipalities or change of corporate name, as well as all papers relating to the incorporation, consolidation or change of name, of any municipality which have been filed in the office of the county clerk.



Section 40:43-3 - Records Of Municipal Incorporations After March 28, 1930

40:43-3. Records of municipal incorporations after March 28, 1930
The clerk of every county shall, at the expense of the municipality filing the same, record at length in appropriate books in his office to be designated "municipal incorporation records" , the result of any election held after March twenty-eighth, one thousand nine hundred and thirty, on the question of the adoption of any act of municipal incorporation, the consolidation of any municipalities or change of corporate name as well as all papers relating to the incorporation, consolidation, or change of name, of any municipality, when filed in the office of the county clerk.



Section 40:43-4 - Petition For; Referendum

40:43-4. Petition for; referendum
Whenever a petition praying for the change of name of any municipality and specifying the name proposed for adoption shall be signed by at least 30% of the legal voters therein who voted at the last preceding general election, and be filed in the office of the clerk of such municipality, such proposed change of name shall be submitted to the voters at the first general election occurring in such municipality not less than 60 days after the filing of such petition, or at a special election, as shall be determined by resolution of the governing body, to be held in the municipality not less than 60 days after the filing of such petition. The clerk of such municipality shall advertise that said change of name will be voted upon at such election in the same manner as municipal elections are advertised, and the question of the change of name shall be printed upon the ballots and voted upon at such election in accordance with the general laws relating to elections, except that the governing body may conduct a special election at the same hours and polling places used in the most recent school election held in accordance with N.J.S. 18A:14-1 et seq.

Amended by L.1981, c. 169, s. 1, eff. June 18, 1981.



Section 40:43-5 - Adoption Of Changed Name; Copies Filed

40:43-5. Adoption of changed name; copies filed
If a majority of the votes cast upon such question at such election shall be in favor of the change of name, such name shall thereupon be so changed and the name adopted shall become the official title of the municipality. The clerk of the municipality shall forthwith record in the official minutes the result of the election thereupon, and shall cause a certified copy of such minutes to be filed and recorded in the office of the clerk of the county in which such municipality is situated, and shall also file in the office of the secretary of state a certified statement showing the change of the name and the new name so adopted.



Section 40:43-6 - Effect Of Change On Charter; Ordinances

40:43-6. Effect of change on charter; ordinances
All the provisions of any charter of any such municipality, except so much as refers to the name, and all ordinances, resolutions and official acts ordained, passed or executed by such municipality, shall remain legal and of full force and effect; and all provisions, ordinances, resolutions and official acts thereafter ordained, passed or executed under the new name of such municipality, shall be legal and of full force and effect as if passed, ordained or executed under the former name of such municipality.



Section 40:43-7 - Actions And Liabilities Unaffected

40:43-7. Actions and liabilities unaffected
No suit brought by or against any such municipality shall abate by reason of the change of such corporate title, nor shall the liability of such municipality, or of any person to such municipality, on any contracts or otherwise, be affected by reason thereof.



Section 40:43-8 - Corporate Title Shortened

40:43-8. Corporate title shortened
The governing body of every municipality may by resolution shorten the corporate title thereof by striking therefrom any such words as "the mayor and common council of" or "the mayor and aldermen of" , so that the corporate title of such municipality shall thereafter be " " (specify class, i.e.--city, town, borough, et cetera) of " " (specify name of municipality).



Section 40:43-9 - When Effective; Actions And Liabilities Unaffected; Resolution Published

40:43-9. When effective; actions and liabilities unaffected; resolution published
Upon the filing in the office of the secretary of state of any such resolution passed by any such board or body, the corporate title of such municipality shall be changed as designated in such resolution. No suit brought by or against such municipality shall abate by reason of the change of such corporate title, nor shall the liability of such municipality, or of any person to such municipality, on any contract or otherwise, be affected by reason thereof.

A copy of such resolution shall be printed with the public laws next issued after the filing of such resolution.



Section 40:43-9.1 - No Proceedings For New Charter Or Form Of Government While Other Proceedings Pending

40:43-9.1. No proceedings for new charter or form of government while other proceedings pending
Notwithstanding the provisions of any other general or special law, no petition for submission of the question of adopting a new or different municipal charter or form of government may be filed, nor shall any referendum election be held, while other proceedings are pending pursuant to any law or referendum act for the adoption of a municipal charter or part thereof or for incorporation thereunder.

L.1950, c. 212, p. 530, s. 2, eff. June 8, 1950.



Section 40:43-10 - Acquisition Of Property And Liabilities; Apportionment

40:43-10. Acquisition of property and liabilities; apportionment
Whenever any municipality may be hereafter created or incorporated, it shall have and own all the property, assets and liens which at the time of its creation or incorporation belonged to or were vested in any municipality existing within its limits, and a proportionate amount of the property, assets and liens belonging to any municipality, any portion of whose territory is included within its limits; it shall also be liable to pay the bonded and other indebtedness of any municipality which before its creation or incorporation existed within its limits, and a proportionate amount of the bonded or other indebtedness of any municipality, a portion of the territory of which was included therein. The said proportionate amount of said property, assets and liens, and said proportionate amount of said bonded and other indebtedness, shall be ascertained in the manner hereinafter provided.



Section 40:43-11 - Officers Continued; New Government Established

40:43-11. Officers continued; new government established
The officers of any municipality, any portion of which shall be included within the newly created municipality, who shall hold office at the time of such creation or incorporation, shall, until the organization of the governing body of such newly created municipality, continue to perform the duties and possess the powers imposed upon or given to them by law within their respective municipalities, notwithstanding the creation or incorporation of such new municipality.

On the first Monday following the first election of officers held within the newly created municipality, the terms of office of the officers of any municipality, the whole of which shall be included within the limits of such newly created municipality, shall thereupon cease and be terminated, and said officers shall forthwith deliver over to the governing body of such newly created municipality immediately after their qualification, all books, papers, assets and property of every kind and description belonging to the said old municipality.



Section 40:43-12 - Substitution Of Parties In Legal Action

40:43-12. Substitution of parties in legal action
The new municipality shall be substituted, on its own application, as party plaintiff or defendant in any suit pending in any court of law or equity, by or against such old municipality.



Section 40:43-13 - Taxes And Assessments; Enforcement And Collection

40:43-13. Taxes and assessments; enforcement and collection
All taxes and assessments theretofore levied by any municipality lying wholly within such newly created municipality, and all taxes and assessments which may have been set over and apportioned to the newly created municipality as hereinafter provided, shall be valid and effectual as if originally levied and assessed by the officers of the said newly created municipality.

The governing body of said newly created municipality is authorized to do and perform all necessary acts to confirm and make effectual said taxes and assessments, and shall have the same rights for the enforcement and collection thereof as if the same had been levied and assessed by the proper authority of the newly created municipality.



Section 40:43-14 - Election Districts; Election Procedure

40:43-14. Election districts; election procedure
On the filing with the county clerk of a copy of the act of incorporation of such newly created municipality, certified under the hand and seal of the secretary of state, the county board of elections of the county in which such newly created municipality is located, upon the application of any legal voter in such municipality, shall prescribe and define the boundaries of such election districts as may, in their opinion, be necessary in said municipality, and said board shall also appoint the time, place or places, and determine the manner of holding the first election within the newly created municipality for the election of officers therein, and the time or times, place or places, and the manner of registering the voters for such election. Said election shall be held and conducted in accordance with the general law relating to elections in this state.

Said county board of elections shall act in the place of all municipal officers and shall perform all the duties imposed by law upon municipal clerks and other officers, and also any and all other acts for the holding of said election of municipal officers in such municipality according to law.

The statement of the result of said first election duly certified by the county board of elections, shall be filed in the office of the clerk of the county within five days after such election.

The reasonable cost of the booths or compartments, the preparation of registry or poll lists, and the conduct and holding of said election as above provided, shall be borne by the newly created municipality.

All acts and proceedings of the county board of election under the authority of this subtitle, shall be by resolution, a copy of which, duly certified under their hands, shall forthwith, after the adoption of the same, be filed in the office of the clerk of the county in which the newly created municipality is located.



Section 40:43-15 - Division Into Wards

40:43-15. Division into wards
If the newly created municipality be one that is, by the general laws governing it, required to be divided into wards, the county board of elections shall have all the power of a governing body and shall take the necessary proceedings to have the same so divided, in the first instance, in the manner provided in this subtitle.



Section 40:43-16 - Organization Of Newly Elected Officers

40:43-16. Organization of newly elected officers
On the first Monday after the filing of the result of said election in the office of the clerk of the county, those who were elected members of the governing body shall assemble in some convenient place, and after each member thereof has duly qualified and taken his oath of office, they shall proceed to organize in the manner provided by law. All other officers chosen at said first election shall qualify within five days thereafter.



Section 40:43-17 - Joint Committee To Divide Property; Appointment

40:43-17. Joint committee to divide property; appointment
If the newly created municipality includes a portion of any other municipality, the governing body of the newly created municipality shall forthwith appoint from among its members a committee of three, and a like committee shall be appointed by the governing bodies of each of the municipalities a portion of which has been included in the newly created municipality. The committees together shall be termed a joint committee, but no such joint committee shall function in case any of the municipalities shall proceed to have commissioners appointed under the provisions of section 40:43-21 of this title.



Section 40:43-18 - Joint Meeting; Property And Indebtedness Apportioned

40:43-18. Joint meeting; property and indebtedness apportioned
Whenever a joint committee is created as provided by section 40:43-17 of this title the governing body of the newly created municipality shall appoint a time and place for a meeting of said joint committee, and shall give at least ten days' written notice thereof to the presiding officer and clerk of each of the governing bodies of the municipalities a portion of which has been taken by the newly created municipality.

At the appointed time and place said joint committee shall meet, and shall then and there, or as soon thereafter as may be, proceed to appraise, state an account of, allot and divide between such newly created municipality and such other municipalities, all the moneys on hand, property, assets and liens of every kind, and all the indebtedness of such municipalities, in the proportion that the taxable property within the portion of any municipality so taken shall bear to the whole taxable property of said municipality as the same was before such portion was taken.

Such apportionment shall be based upon the last abstract of ratables made for the purpose of levying taxes in each of the municipalities a portion of which has been included in the newly created municipality.

Any real estate belonging to any old municipality, acquired and held for public use, shall be and remain the property of the municipality within whose limits it may lie after separation as aforesaid, and any indebtedness then existing which had been incurred for or on account of said property shall be or become the indebtedness of the municipality within whose limits the property may then be, and neither said property nor said indebtedness shall be included or taken into account in making the apportionment and division provided for herein.



Section 40:43-19 - Quorum; Procedure; Clerk Appointed

40:43-19. Quorum; procedure; clerk appointed
In effecting such division a decision of a majority of those present of the committee of said newly created municipality concurred in by a majority of those present of the committee of the municipality the assets and debts of which are being divided, shall be final and conclusive. The members of the committees of other municipalities present for the purpose of making such division shall have no voice therein. If any member of any of said committees fails to attend such meeting, or any adjourned meeting, the other members thereof who may be present may act. A minority of the whole number of such joint committee may adjourn any meeting from time to time, not exceeding one week.

The joint committee shall appoint a clerk from their own number who shall keep a record of their proceedings and shall certify to each municipality affected the apportionment of assets and debts made.



Section 40:43-20 - Joint Committee; Powers; Subpoenas

40:43-20. Joint committee; powers; subpoenas
The joint committee shall have power to take testimony, issue subpoenas, compel the attendance of any of the officers of any of the municipalities affected, compel the production of all books and papers relating to the subject matter under consideration, and to administer oaths to any person appearing before the committee to testify. Its subpoenas, shall be enforceable, and misconduct of a witness may be dealt with, in the manner provided by the County and Municipal Investigations Law (1952).

Amended by L.1953, c. 37, p. 684, s. 151, eff. March 19, 1953.



Section 40:43-21 - Commissioners Appointed Where No Agreement Reached

40:43-21. Commissioners appointed where no agreement reached
40:43-21. If the joint committee shall be unable to agree upon a division of the assets or debts of said municipalities, or in case any of the municipalities desires to have such allotment and division made by commissioners, the governing body of any of the municipalities may apply to a judge of the Superior Court for the appointment of three disinterested persons as commissioners, who shall make the above appraisal and apportionment in the manner hereinbefore provided; and their determination in writing, signed by any two of them, shall be binding and conclusive upon each of the municipalities. The commissioners shall receive such compensation for their services as the judge shall by order determine, to be paid by the municipalities equally.

Amended 1953,c.37,s.152; 1991,c.91,s.384.



Section 40:43-21.1 - Refunding Pro Rata Share Of Indebtedness

40:43-21.1. Refunding pro rata share of indebtedness
When two or more municipalities have been created prior to May second, one thousand nine hundred and thirty-six, within the limits of a former municipality and the bonded indebtedness of said former municipality shall have been apportioned among the newly created municipalities in accordance with this article, and one or more but not all of such newly created municipalities shall desire to retire or refund any or all of the indebtedness so allocated to it or them by payment of the same or by the issuance of new bonds in discharge thereof, such municipality or municipalities may pay said allocated proportion of such indebtedness or refund all or any part thereof including interest accrued thereon by the issuance of new bonds under the provisions of any law of this state permitting the issuance of refunding bonds, provided the holders of the outstanding obligations of said former municipality shall agree to accept part payment thereof either in cash or in refunding bonds of the municipalities desiring to refund their respective shares of said obligations. As evidence of the receipt of payment on account of the principal of and interest on the outstanding obligations, the registered holders thereof shall execute a release which shall be stamped on each such obligation and which shall be in such form as shall have been approved by the governing body of the municipality. No payment shall be made or any refunding bond issued on account of any such outstanding obligations except to the registered holders of such obligations. Upon the above-mentioned release being duly executed by the registered holder of the outstanding obligation, such municipality or municipalities so released shall be relieved and discharged of any and all further liability in respect to the principal of and interest on each said outstanding obligation.



Section 40:43-22 - Dissolution Of Municipality

40:43-22. Dissolution of municipality
Whenever any municipality shall be dissolved under any special or general law, and shall then become or be made a part of any other municipality, or shall have its territory divided among several municipalities, the municipality of which it becomes a part, if it becomes a part of any one municipality, shall have and possess all its property, assets and liens, and shall be found by an charged with the payment of all its indebtedness or obligations for the payment of money, or otherwise. Where the municipality becomes a part of, or its territory is divided among several municipalities, apportionment shall be made of said assets, property, liens, debts, obligations and other liabilities, in the manner hereinbefore provided in case of the creation of a new municipality.



Section 40:43-23 - Officers Of Old Municipality Residing In New Municipality; How Affected

40:43-23. Officers of old municipality residing in new municipality; how affected
If a newly created municipality shall include a part of another municipality, any officer thereof residing within the limits of the newly created municipality shall hold his office and perform the duties thereof until the next general election is held for the election of officers within the old municipality, at which time some other person residing in the remaining part of said municipality shall be elected in his place whether the term of office for which he was originally elected has expired or not.

Amended by L.1953, c. 37, p. 685, s. 153, eff. March 19, 1953.



Section 40:43-24 - Special Acts Repealed On Incorporation; Rights Thereunder Unaffected

40:43-24. Special acts repealed on incorporation; rights thereunder unaffected
Any charter or special act in force within any municipality, any portion of which shall be included within such newly created municipality, shall be of no further effect within such newly created municipality, and as to it, shall be deemed to be, from the time of its incorporation, repealed, but, such repeal shall not operate to affect any rights which shall have been acquired under or by said charter or special act.



Section 40:43-25 - Real Estate Includes Sewers; Indebtedness For; Neither Considered In Apportionment

40:43-25. Real estate includes sewers; indebtedness for; neither considered in apportionment
The term "real estate" , as used in this article, includes all sewer or other improvements of a public nature so lying entirely within the limits of the newly created municipality; and any indebtedness existing at the time of the creation of said new municipality, incurred for or on account of said sewer, or other improvements of a public nature, shall be and remain the indebtedness of the municipality within whose territory such sewer or other improvement lies, and be its property; and neither said sewer or other public improvement, nor said indebtedness, shall be included or taken into account in making the apportionment and division herein provided for.



Section 40:43-25.1 - Newly Created Municipalities May Adopt By Reference Ordinances Of Municipality Of Which It Was A Part

40:43-25.1. Newly created municipalities may adopt by reference ordinances of municipality of which it was a part
The governing body of a newly created municipality may enact within two years after its formation an ordinance or ordinances adopting by reference the provisions of any ordinance or ordinances of the municipality of which it was a part, and the ordinance or ordinances so adopted by reference shall have the same effect within the new municipality as it or they theretofore had in the municipality of which it formed a part.

L.1951, c. 299, p. 1080, s. 1, eff. July 13, 1951.



Section 40:43-25.2 - Adoption Of Ordinances By Reference; Procedure

40:43-25.2. Adoption of ordinances by reference; procedure
All provisions of law relating to the adoption, approval and advertisement of ordinances generally shall apply to the ordinance or ordinances adopting such ordinance or ordinances by reference; but it shall not be necessary to publish or set forth at length the provisions of the ordinance or ordinances so adopted by reference; provided, that the ordinance or ordinances to be adopted by reference is or are so described as to identify clearly the ordinance or ordinances referred to, and that there be stated in said adopting ordinance that a copy of the ordinance or ordinances to be adopted by reference has been filed in the office of the municipal clerk, there to remain for the use and examination of the public until final action is taken on said adopting ordinance, and thereafter while the same shall be in effect if such ordinance shall be adopted; and provided, that said copy of said ordinance or ordinances so adopted by reference shall be and remain on file accordingly.

L.1951, c. 299, p. 1081, s. 2, eff. July 13, 1951.



Section 40:43-64.1 - Consolidation Of Borough Under Jurisdiction Of Local Government Board With Township Not So Functioning; Release

40:43-64.1. Consolidation of borough under jurisdiction of Local Government Board with township not so functioning; release
Whenever any borough is functioning under the jurisdiction of the Local Government Board in the Division of Local Government in the State Department of Taxation and Finance, acting in place of the Municipal Finance Commission, and is annexed to and consolidated with a township not so functioning, the said Local Government Board may impose such conditions as it may deem reasonable and proper in releasing such borough from its said jurisdiction and control.

L.1945, c. 268, p. 800, s. 1, eff. April 30, 1945.



Section 40:43-64.2 - Release Of Consolidating Borough From Liability To County For Delinquent Taxes; Approval

40:43-64.2. Release of consolidating borough from liability to county for delinquent taxes; approval
In any such case of annexation and consolidation, the board of chosen freeholders of the county wherein said municipalities are located may, by resolution, release and discharge said borough from any and all liability of said borough to said county for delinquent taxes and unpaid interest thereon due said county for county and State purposes whether the same shall have been assessed or not, and shall certify any such resolution to the said Division of Local Government and to said township and any such resolution shall be ineffective unless approved by the said Local Government Board.

L.1945, c. 268, p. 800, s. 2, eff. April 30, 1945.



Section 40:43-64.3 - Transfer Of Property And Rights To Township; Liabilities; Offices; Adjustments

40:43-64.3. Transfer of property and rights to township; liabilities; offices; adjustments
In any such case of annexation and consolidation:

(a) all of the property, tangible and intangible, and all of the rights of any kind of the borough shall be transferred to and become the property and rights of the township;

(b) all books, papers, records and evidence of title in the possession or custody of any officer or employee of the borough shall be turned over to the officers or employees of the township holding offices or positions in the township similar to those of the borough having such possession or custody;

(c) all liabilities, except as are released, as provided in this act, of the borough shall be assumed by and shall become the liabilities of the township;

(d) all offices and positions in the borough shall cease upon the final release of the borough from the jurisdiction and control of said Local Government Board in accordance with the provisions of this act;

(e) the governing body of the said township, by resolution, shall provide for any and all necessary adjustments and apportionments to equitably impose the burden of taxation upon the taxpayers of the township until such time as all of the liabilities of the borough shall have been liquidated.

L.1945, c. 268, p. 801, s. 3, eff. April 30, 1945.



Section 40:43-65 - Consolidation Of Boroughs Or Other Municipalities With Cities Lying In Different Counties

40:43-65. Consolidation of boroughs or other municipalities with cities lying in different counties
L.1915, c. 374, p. 691, s.s. 1 to 10, and 12 to 15 [1924 Suppl. s.s. *136-740A(1) to *136-740A(10) and *136-740A(12) to *136-740A(15) ], entitled "An act concerning the consolidation of boroughs or other municipalities with cities lying in different counties," approved April twenty-first, one thousand nine hundred and fifteen, saved from repeal. [This act defines the status of the borough or other municipality after its consolidation under any general or special law with a city or cities lying in a different county. It defines the duties of the various officers and provides for carrying the consolidation into effect. Section 11 of the act was repealed by L.1934, c. 32, p. 105.]



Section 40:43-66.35 - Short Title

40:43-66.35. Short title
This act shall be known and may be cited as the "Municipal Consolidation Act."

L.1977, c. 435, s. 1, eff. March 1, 1978.



Section 40:43-66.36 - Legislative Findings And Declarations

40:43-66.36. Legislative findings and declarations
The Legislature hereby finds and declares that it is in the public interest to encourage contiguous municipalities to consider consolidation as a means of insuring more rational control of growth and development, more efficient provision of local services and more effective public administration; that the existing laws of this State are inadequate to encourage local consideration of consolidation in many instances where such action might be desirable; and, that the State should provide technical and financial assistance to encourage such consideration in those instances where it may be appropriate, and where voluntarily agreed to by the municipalities involved.

The Legislature further declares that, since political and administrative consolidation of separate municipalities is an act of high public importance to which are attached many unforeseen difficulties and obstacles, the successful completion of a plan of consolidation, once approved by a vote of the residents of the municipalities involved, shall constitute a public purpose of this State; and, therefore, that the grant of powers under this act is intended to be as broad as is consistent with the Constitution of New Jersey and with general law relating to local government, and shall be construed as liberally as possible in regard to the consolidated municipality's right to organize its own form of government, to organize its structure and to alter or abolish previously existing municipal agencies, subject to the general mandate of performing services and to the provisions of the plan of consolidation approved by the voters.

L.1977, c. 435, s. 2, eff. March 1, 1978.



Section 40:43-66.37 - Definitions

40:43-66.37. Definitions
As used in this act, unless the context requires another or different meaning:

a. "Commissioner" means the Commissioner of Community Affairs;

b. "Consolidated municipality" means the single new municipality that results from an affirmative consolidation effort pursuant to the provisions of this act;

c. "Consolidation commission," or "commission," means a joint municipal consolidation study commission created pursuant to the provisions of this act;

d. "Department" means the Department of Community Affairs;

e. "Eligible consolidated municipality" means a municipality consolidated pursuant to the provisions of this act under a plan approved by the department; and,

f. "Participating municipalities" means any two or more municipalities involved in a consolidation effort, or which have been consolidated together into a consolidated municipality, pursuant to the provisions of this act.

L.1977, c. 435, s. 3, eff. March 1, 1978.



Section 40:43-66.38 - Authorization

40:43-66.38. Authorization
Any two or more contiguous municipalities in the same county may be consolidated into a single municipality pursuant to the provisions of this act.

L.1977, c. 435, s. 4, eff. March 1, 1978.



Section 40:43-66.39 - Proposal For Formation Of Joint Municipal Consolidation Study Commission.

40:43-66.39 Proposal for formation of joint municipal consolidation study commission.

5.The governing body of any municipality proposing to consolidate with one or more other municipalities may, by ordinance or resolution, propose the formation of a joint municipal consolidation study commission as provided for in section 7 of this act. The ordinance or resolution shall state that the governing body is seeking the formation of a joint municipal consolidation study commission pursuant to the provisions of this act, and shall name the municipalities for which a consolidation study is proposed. Upon adoption of such ordinance or resolution, the clerk of the municipality adopting the ordinance or resolution shall forthwith transmit a certified copy thereof to the municipal clerk of each of the other municipalities named in the ordinance or resolution and to the clerk of the county in which such municipalities are located.

L.1977,c.435,s.5; amended 2001, c.342, s.5.



Section 40:43-66.40 - Petition For Formation Of Joint Municipal Consolidation Study Commission; Certification Of Sufficiency; Transmittal

40:43-66.40. Petition for formation of joint municipal consolidation study commission; certification of sufficiency; transmittal
The registered voters of any municipality may, by petition, propose the formation of a joint municipal consolidation study commission. The petition, or each petition paper, as the case may be, shall state the purpose of the petition, and shall name the municipalities for which a consolidation study is proposed. The petition to be sufficient shall be signed by the registered and qualified voters of the municipality in a number at least equal to 10% of the total votes cast in the municipality at the last preceding general election at which members of the General Assembly were elected. The petition shall be filed with the clerk of the municipality who shall, upon said filing, forthwith ascertain and certify the number and validity of the signatures affixed thereto. If the petition is determined to be insufficient, the person designated in the petition for such purpose shall have 10 days from the notification of insufficiency to file a supplementary petition designed to rectify such insufficiency, which shall be in the same form and shall be filed in the same manner as the original petition. If no supplementary petition is filed within 10 days after such notification of insufficiency, or if the clerk shall, within 5 days after such a supplementary petition is filed, examine it and determine it to be still insufficient, the clerk shall file his certificate of insufficiency in his office and notify such person of the insufficiency. A finding of insufficiency shall not prejudice the filing of a new petition for the same purpose, provided that such new petition otherwise conforms to the requirements of this act.

If the petition is determined to be sufficient, the clerk of the municipality shall so certify, and shall forthwith transmit a certified copy to the governing body of the municipality, to the municipal clerk of each of the other municipalities named in the petition, and to the clerk of the county in which such municipalities are located.

L.1977, c. 435, s. 6, eff. March 1, 1978.



Section 40:43-66.41 - Question Of Forming Consolidation Commission Submitted To Voters; Alternative Methods.

40:43-66.41 Question of forming consolidation commission submitted to voters; alternative methods.

7. a. If, within one year after the date on which the first ordinance or resolution, pursuant to section 5 of P.L.1977, c.435 (C.40:43-66.39), or the first petition, pursuant to section 6 of P.L.1977, c.435 (C.40:43-66.40), is filed with the clerk of the county, either an ordinance or a resolution or a certified petition is transmitted to the county clerk by each of the other municipalities named in the first such ordinance or a resolution or petition, then one of the following shall occur:

(1)The question of forming a consolidation commission shall be submitted to the voters of each of the municipalities named in such ordinances or resolutions or petitions in the following form:

"Shall a joint municipal consolidation study commission be formed to study the feasibility of consolidating (insert the names of each of the municipalities named in such ordinances or resolutions or petitions) into a single new municipality, to study the question of the form of government under which such new municipality should be governed, to study the feasibility of consolidating the local school districts of the aforesaid municipalities, and to make recommendations thereon; or, in the alternative, to make recommendations on the consolidation of certain municipal services?"

The question shall be submitted to the voters of each municipality so named in the ordinances or resolutions or petitions on the date for the next general election or on the date for the next regular municipal election, whichever shall first occur at least 60 days after the date of the filing with the county clerk of the final ordinance or resolution or petition necessary to require the submission of the question to the voters.

The public question submitted to the voters shall be deemed adopted, and a consolidation commission formed, if a majority of the votes cast on the question in each of the municipalities in which the question is submitted shall be in the affirmative; or

(2)An ordinance or resolution expressly creating a consolidation commission shall be adopted by each of the municipalities named in such ordinances or resolutions or petitions. The ordinance or resolution shall state that the governing body will not be submitting the question of forming a consolidation commission to the voters of that municipality by referendum. The ordinance or resolution shall state that the governing body is seeking the formation of a consolidation commission pursuant to P.L.1977, c.435 (C.40:43-66.35 et seq.), and shall name the participating municipalities for which a consolidation commission is proposed. Upon adoption of the ordinance or resolution, the clerk of each participating municipality adopting the ordinance or resolution shall forthwith transmit a certified copy thereof to the municipal clerk of each of the other participating municipalities named in the ordinance or resolution, to the clerk of the county in which each participating municipality is located, and to the Commissioner of Community Affairs.

The ordinance or resolution forming a consolidation commission shall be deemed adopted, and a consolidation commission formed, if each participating municipality adopts an ordinance or resolution agreeing to participate in a consolidation commission pursuant to this subsection; or

(3)One or more of the municipalities named in such ordinances or resolutions or petitions shall submit the question of forming a consolidation commission to the voters pursuant to paragraph (1) of this subsection, and one or more of those municipalities shall adopt an ordinance or resolution expressly creating a consolidation commission pursuant to paragraph (2) of this subsection, in any combination, provided that each of the participating municipalities adopts the formation of a consolidation commission.

b.Nothing herein contained shall be construed to prevent the submission of the question of forming a consolidation commission to the voters of the municipalities pursuant to paragraph (1) of subsection a. of this section, or the forming of a consolidation commission by ordinance or resolution pursuant to paragraph (2) of subsection a. of this section, named in any combination of such ordinances or resolutions pursuant to section 5 of P.L.1977, c. 435 (C.40:43-66.39) and petitions pursuant to section 6 of P.L.1977, c.435 (C.40:43-66.40), provided that such ordinances or resolutions and petitions are substantively similar.

L.1977,c.435,s.7; amended 1999, c.58, s.1; 2001, c.342, s.6.



Section 40:43-66.42 - Election Of Members Of Consolidation Commission.

40:43-66.42 Election of members of consolidation commission.

8.Members of a consolidation commission formed pursuant to paragraph (1) of subsection a. of section 7 of P.L.1977, c.435 (C.40:43-66.41) shall be elected by the qualified voters at the same time as the public question is submitted.

Duly nominated candidates for the office of commission member shall be placed upon the ballot containing the public question in the same manner as is provided by law for candidates nominated by petition for other elective offices of a single municipality, except that they shall be listed without any designation or slogan. Each voter shall be instructed to vote on the question and, regardless of the manner of the voter's vote on the question, to vote for the elected members of a commission.

The five candidates for commission member receiving the greatest number of votes shall be elected and shall constitute the commission members from the participating municipality in which they reside, provided that if a majority of those voting on the public question in any of the municipalities in which the question was submitted shall have voted against the formation of a commission, none of the candidates in any of the municipalities shall be elected. In the instance that the vote for commission members results in six or more candidates in any one participating municipality receiving sufficient votes to be elected, then those candidates receiving the least and equal number of votes shall draw lots to determine which shall be elected.

b.Members of a consolidation commission formed pursuant to paragraph (2) of subsection a. of section 7 of P.L.1977, c.435 (C.40:43-66.41) shall be appointed by the governing body of the participating municipality.

Five members shall be appointed to the consolidation commission by the governing body of the participating municipality. The governing body shall appoint not more than one individual who holds a paid or volunteer position with the appointing municipality. Each member, except a member holding a paid or volunteer position with the appointing municipality, shall be a resident of the appointing municipality.

L.1977,c.435,s.8; amended 1999, c.58, s.2.



Section 40:43-66.43 - Qualifications Of Candidates Of Consolidation Commission.

40:43-66.43 Qualifications of candidates of consolidation commission.

9. a. The candidates from each participating municipality for a consolidation commission formed pursuant to paragraph (1) of subsection a. of section 7 of P.L.1977, c.435 (C.40:43-66.41) shall be registered voters of that municipality. They may be nominated by petitions signed by the registered and qualified voters of the municipality in a number at least equal to one percent of the total votes cast in the municipality at the last preceding general election at which members of the General Assembly were elected, or by 25 registered and qualified voters of the municipality, whichever is less, and filed with the municipal clerk not less than 40 days prior to the date of the election.

b.Each nominating petition shall set forth the names, places of residence, and post-office addresses of the person or persons therein nominated, and a statement that the nomination is for the office of commission member and that the petitioners are registered voters of the municipality. Every voter signing a nominating petition shall, in addition to the voter's signature, give the voter's place of residence, post-office address and street number, if any.

c.Before being filed with the municipal clerk, each nominating petition shall have fixed or appended thereto, or, if the same person or persons are named in more than one petition, fixed or appended to one of such petitions, a written acceptance of such nomination signed by the person or persons nominated therein. Such acceptance shall certify that the nominee is a registered voter of the municipality, that the nominee consents to stand as a candidate at the election and that, if elected, the nominee agrees to take office and serve.

d.Each nominating petition shall be verified by an oath or affirmation of one or more of the signers thereof, taken and subscribed before a person qualified under the laws of New Jersey to administer an oath, to the effect that the petition was signed by each of the signers thereof in each signer's proper handwriting, that the signers are, to the best knowledge and belief of the affiant, registered voters of the municipality, and that the petition is prepared and filed in good faith for the sole purpose of endorsing the person or persons named therein for election as stated in the petition.

e.If any nominating petition, or any oath, affirmation or written statement attached thereto, is defective, the person designated in the petition for such purpose may cause such petition or oath, affirmation or written statement to be amended in the manner prescribed for the amendment of defective petitions for nominating candidates for general elections in R.S.19:13-13.

L.1977,c.435,s.9; amended 1999, c.58, s.3



Section 40:43-66.45 - Membership Of Joint Municipal Consolidation Study Commission.

40:43-66.45 Membership of joint municipal consolidation study commission.

11.The membership of a joint municipal consolidation study commission formed pursuant to the provisions of P.L.1977, c.435 (C.40:43-66.35 et seq.) shall consist of five members from each participating municipality.

L.1977,c.435,s.11; amended 1999, c.58, s.4.



Section 40:43-66.46 - Certification Of Election Results

40:43-66.46. Certification of election results
The results of the election in each municipality in which the question was submitted shall be certified in accordance with Title 19 of the Revised Statutes, and the county clerk shall, in turn, not more than 5 days after said certification, notify the Commissioner of Community Affairs of said election results.

L.1977, c. 435, s. 12, eff. March 1, 1978.



Section 40:43-66.47 - Appointment Of Commissioner's Representative.

40:43-66.47 Appointment of commissioner's representative.

13.The Commissioner of Community Affairs shall appoint a person to act as the commissioner's representative to the commission. The commissioner's appointee shall not be a member or an officer of the commission, shall not be a resident of any of the participating municipalities, but shall participate in all meetings, activities and proceedings of the commission.

L.1977,c.435,s.13; amended 1999, c.58, s.5.



Section 40:43-66.48 - Organization, Meeting Of Consolidation Commission.

40:43-66.48 Organization, meeting of consolidation commission.

14.As soon as possible and in any event no later than 15 days after the election or appointment of all its members, the consolidation commission shall organize and hold its first meeting. The commission shall elect from its membership a chair and a vice-chair. The commission shall fix its hours and places of meeting, adopt such rules for the conduct of its business as it may deem necessary and advisable, and appoint a secretary, who need not be a member of the commission. A majority of the total membership of the commission shall constitute a quorum for the transaction of business, but no recommendation of said commission shall have any legal effect pursuant to P.L.1977, c.435 (C.40:43-66.35 et seq.), unless adopted by a majority of the five commission members from each of the participating municipalities.

At its first meeting, or as soon thereafter as possible, the commission shall establish a schedule for the conduct of its business which shall take into account the following mandatory dates:

a.The five-month date set forth in section 20 of P.L.1977, c.435 (C.40:43-66.54) by which the Department of Community Affairs is required to report its fiscal findings to the commission;

b.(Deleted by amendment, P.L.1999, c.58.)

c.(Deleted by amendment, P.L.1999, c.58.) and,

d.The 10-month date set forth in section 22 of P.L.1977, c.435 (C.40:43-66.56) by which the commission is required to submit its final report.

A copy of such schedule shall be filed with the commissioner and with the clerk of each of the participating municipalities within 30 days after the first meeting.

L.1977,c.435,s.14; amended 1999, c.58, s.6.



Section 40:43-66.49 - Vacancies

40:43-66.49. Vacancies
In case of any vacancy in the membership of the commission, the governing body of the participating municipality in which the vacancy occurred shall, within 10 days after notification of such vacancy, fill it by appointing thereto a registered voter of said municipality.

L.1977, c. 435, s. 15, eff. March 1, 1978.



Section 40:43-66.50 - Duties And Function; Report Of Findings And Recommendations

40:43-66.50. Duties and function; report of findings and recommendations
It shall be the duty and function of the joint municipal consolidation study commission to study the question and feasibility of consolidating the participating municipalities into a single new municipality. In carrying out its duties and functions, the commission shall also study the plans or forms of government available under the "Optional Municipal Charter Law" (P.L.1950, c. 210; C. 40:69A-1 et seq.), the "commission form of government law" (R.S. 40:70-1 et seq.), the "municipal manager form of government law" (R.S. 40:79-1 et seq.), and the plans or forms of government of the participating municipalities, and shall exercise all of the functions and powers of a charter commission under this act and under the "Optional Municipal Charter Law," insofar as the provisions of that law may be consistent with the provisions of this act. The commission shall prepare a report setting forth its findings and recommendations. Should the commission determine to recommend the consolidation of the participating municipalities into a single municipality, the commission shall in such report recommend a plan of consolidation which shall set forth:

a. The name, type, plan or form of government of the proposed new municipality;

b. Details of adjustment of the indebtedness and other obligations of the participating municipalities, and if appropriate, of the school districts therein, in such manner as to preserve a fair and equitable burden of taxation for debt service;

c. The transfer of property and assets of the participating municipalities to the proposed new municipality, and, if appropriate, from their constituent school districts to the proposed new school district;

d. The extent to which participating municipalities may authorize or issue bonds or other obligations or incur contractual duties during the period between the date of the election held pursuant to section 25 of this act and the date of consolidation as provided for in section 29 of this act;

e. Any adjustments or changes in offices, positions, or employment, including the abolition thereof that may be necessitated by the consolidation;

f. The number and manner of election of the members of the governing body of the proposed new municipality, including, if appropriate, the designation of the number of wards into which the proposed consolidated municipality is to be divided, which shall be consistent with the plan or form of government recommended and shall be in accordance with law;

g. Those ordinances, rules and regulations of the participating municipalities which may be adopted by the governing body of the consolidated municipality to temporarily take effect within the consolidated municipality; and,

h. In accordance with the pertinent provisions of Title 18A of the New Jersey Statutes and the provisions of this act: the manner of school district consolidation, if any; the type of school district or districts to be operated by or in the consolidated municipality; and, the number of school board members of the recommended school district or districts as shall be necessary.

L.1977, c. 435, s. 16, eff. March 1, 1978.



Section 40:43-66.51 - Meetings And Hearings; Application Of Open Public Meetings Act; Subpenas

40:43-66.51. Meetings and hearings; application of Open Public Meetings Act; subpenas
The commission shall hold its meetings and hearings in accordance with the provisions of the "Open Public Meetings Act" (P.L.1975, c. 231; C. 10:4-6 et seq.), and shall generally provide for the widest possible public information and discussion with regard to the purposes and progress of its work.

The commission shall have the power to take testimony and issue subpenas; to compel the attendance of officers and employees of the participating municipalities; to compel the production of all books, documents and other papers of the participating municipalities; and, to administer oaths to persons appearing before it to testify. Any such subpenas shall be enforceable, and misconduct of a witness may be dealt with, in the manner provided by the "County and Municipal Investigations Law" (P.L.1953, c. 38; C. 2A:67A-1 et seq.).

L.1977, c. 435, s. 17, eff. March 1, 1978.



Section 40:43-66.52 - Compensation Of Members; Reimbursement Of Expenses

40:43-66.52. Compensation of members; reimbursement of expenses
Members of the consolidation commission shall serve without compensation, but shall be reimbursed for necessary expenses incurred by them in the performance of their official duties.

L.1977, c. 435, s. 18, eff. March 1, 1978.



Section 40:43-66.53 - Budget; Apportionment Among Municipalities; Acceptance Of Aid; Facilities And Employees; Audit

40:43-66.53. Budget; apportionment among municipalities; acceptance of aid; facilities and employees; audit
a. The joint municipal consolidation study commission shall prepare a proposed budget for its activities showing anticipated expenses and anticipated receipts of funds from all sources, which shall be submitted to the governing bodies of the participating municipalities for their review. The governing bodies shall approve a budget for the commission within 30 days of submission thereof. To the extent that funds from other sources are not adequate to cover the expenses of the commission, expenses approved by the governing bodies of the participating municipalities shall be apportioned among such municipalities according to the proportion that the assessed valuation of all taxable real property within each such municipality bears to the total assessed valuation of all such property within all participating municipalities. Such apportionment shall be based upon the most current abstract of ratables prepared for the purpose of levying taxes in the respective participating municipalities.

b. The commission may apply for and accept a State grant from the Department of Community Affairs to conduct a feasibility study or studies, or may request the department to conduct such study or studies in accordance with the provisions of sections 5 and 6 of the "Interlocal Services Aid Act" (P.L.1973, c. 289; C. 40:8B-5 and 40:8B-6). The commission may also accept privately contributed funds, and any Federal assistance or grants that may be available. Participating municipalities shall be reimbursed, in the same manner prescribed in subsection a. for apportioning commission expenses among such municipalities, for any advance payments made by such municipalities to the commission in anticipation of the commission's receipt of revenues from such sources as are set forth in this subsection, if funds from such source were included as a revenue item in the commission's budget approved by the participating municipalities. Reimbursement shall be made immediately upon receipt of such anticipated revenues.

c. The participating municipalities shall make available to the commission such facilities and such professional, technical and clerical assistance as said municipalities may jointly agree.

d. Within the limits of available funds, the commission may appoint a secretary, consultants and such other clerical and professional assistants as it may require, who shall serve at the pleasure of the commission. The commission may fix a reasonable compensation to be paid for such services. Any commission established pursuant to the provisions of this act shall not be subject to the provisions of the "Local Public Contracts Law" (P.L.1971, c. 198; C. 40A:11-1 et seq.), or to the provisions of Title 11 (Civil Service) of the Revised Statutes.

e. All expenditures of funds by the commission shall be subject to audit in the same manner as municipal expenditures.

f. Amounts necessary to fund budget requests made by a commission pursuant to the provisions of this section may be appropriated by participating municipalities as emergency appropriations pursuant to N.J.S. 40A:4-53.

L.1977, c. 435, s. 19, eff. March 1, 1978.



Section 40:43-66.54 - Study Of Fiscal Aspects Of Proposed Consolidation.

40:43-66.54 Study of fiscal aspects of proposed consolidation.

20. a. The Department of Community Affairs shall, within five months from the date of its receipt of all the election results or ordinances, or both, establishing a commission pursuant to section 7 of P.L.1977, c.435 (C.40:43-66.41), prepare an objective study of the fiscal aspects of the proposed consolidation, and shall report its findings to the commission.

b.The department shall, to every possible extent, advise and cooperate with any consolidation commission created pursuant to P.L.1977, c.435 (C.40:43-66.35 et seq.) and shall make available its facilities, records, and technical and professional resources. The department shall consider promptly any commission application for a State grant to conduct, or any commission request for the department to conduct, any other feasibility study or studies consistent with the provisions of P.L.1977, c.435 (C.40:43-66.35 et seq.); provided, however, that whenever any such study or studies are to be conducted by a party other than the department, said party shall be approved by, and conduct such study or studies under the supervision of, the department. Upon approval of such study or studies, the commissioner shall certify the amount approved therefor to the State Treasurer, who shall make immediate payment thereon. Any application for financial assistance submitted by a commission created pursuant to P.L.1977, c.435 (C.40:43-66.35 et seq.) shall have first claim on any moneys appropriated under any State aid or grant program that authorizes the use of funds for these purposes. At the written request of such a commission, a reservation of moneys shall be made by the commissioner prior to the formal filing of an application therefor by such commission.

L.1977,c.435,s.20; amended 1999, c.58, s.7.



Section 40:43-66.56 - Filing Of Final Report, Recommendations.

40:43-66.56 Filing of final report, recommendations.

22. a. The joint municipal consolidation study commission shall publish and file its final report and recommendations within ten calendar months from the date all of its members are elected or appointed. A copy of such final report signed by the chairman of the commission shall be filed with the Secretary of State, the department, the county clerk and with the municipal clerk of each participating municipality. Included in such final report shall be: a statement, if any, by any member of the commission dissenting from the findings and recommendations set forth in the final report; and the department's findings on the fiscal aspects of the proposed consolidation. The municipal clerks shall deliver a copy of such final report to each member of the governing body of their respective municipalities. The commission shall cause a reasonable number of copies of the final report to be printed and made available to the general public upon request.

b.If the commission recommends consolidation, it shall prepare an "official abstract" of its report and recommendations and plan of consolidation consisting of a concise statement, which shall be objective in content and presentation, and shall be descriptive of the substance of the plan. At the time the commission publishes and files its final report, and again on a date not less than 30 days preceding the date fixed for the election, the commission shall cause the official abstract to be published at least once in a newspaper of general circulation in the participating municipalities, together with notice of:

(1)The time, place and purpose of the election;

(2)The manner in which copies of the commission's final report and recommendations may be obtained;

(3)(Deleted by amendment, P.L.1999, c.58.)

(4)The fact that if the voters favor the consolidation by a majority vote in each of the participating municipalities, the consolidation plan shall become binding and legally enforceable between or among such municipalities.

L.1977,c.435,s.22; amended 1999, c.58, s.8.



Section 40:43-66.57 - Discharge Of Commission

40:43-66.57. Discharge of commission
The consolidation commission shall be discharged:

a. On the date of the filing of its final report and recommendations, if such report recommends against the consolidation of the participating municipalities;

b. On the date of the certification of the results of the referendum, if such certification establishes that the consolidation recommended by the commission has not been approved by the voters of each of the participating municipalities; or,

c. If the plan of consolidation is approved by the voters of the participating municipalities, on the one hundredth and eighty-first day following the date of consolidation, or on such date as the governing body of the consolidated municipality shall adopt permanent ordinances, rules and regulations for the consolidated municipality, whichever shall occur sooner, during which interval the commission shall serve as an advisory body to the governing body of the consolidated municipality.

L.1977, c. 435, s. 23, eff. March 1, 1978.



Section 40:43-66.58 - Recommendations In Final Report

40:43-66.58. Recommendations in final report
24. In its final report the consolidation commission may recommend:

a. That a referendum be held to submit to the registered voters of the participating municipalities the question of whether or not the participating municipalities shall be consolidated into a single new municipality pursuant to the plan of consolidation set forth in the report. In which case, the commission shall also recommend:

(1) The adoption of one of the plans or forms of government authorized under the "Optional Municipal Charter Law," the "commission form of government law," or the "municipal manager form of government law;" or,

(2) That the governing bodies of the participating municipalities shall petition the Legislature, pursuant to Article IV, Section VII, Paragraph 10, of the Constitution, for the enactment of the special charter set forth in the final report of the commission; or,

(3) That the plan or form of government of one of the participating municipalities be retained as the plan or form of government of the consolidated municipality.

b. That the participating municipalities not be consolidated into a single new municipality. In which case, the commission may, if it deems appropriate, make alternative findings and recommendations to the governing bodies of the participating municipalities, in lieu of political consolidation, concerning the consolidation or regionalization of separate municipal services and functions pursuant to any of the statutes of this State that authorize and permit joint action, consolidation or regionalization of municipal services and functions; provided, however, that in the case of a finding or recommendation concerning the consolidation or regionalization of law enforcement services and functions, the joint action, consolidation, or regionalization shall be accomplished in accordance with the provisions of the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et al.) or the "Consolidated Municipal Service Act," P.L.1952, c.72 (C.40:48B-1 et seq.). Such alternative findings and recommendations may take either of the following forms:

(1) A recommendation for the consolidation or regionalization of specific functions and services, which may include a designation of which functions or services are to be consolidated or regionalized and a suggested schedule therefor; or,

(2) A recommended schedule for the staged regionalization or consolidation of the functions and services of the participating municipalities over some specific period of time leading to the reconsideration of the question of political consolidation at a later date.

L.1977,c.435,s.24; amended 1992,c.145,s.1.



Section 40:43-66.59 - Referendum

40:43-66.59. Referendum
If the commission recommends the submission of the question of consolidation to the voters, the municipal clerk of each participating municipality shall cause the question of consolidation to be submitted to the registered voters of each participating municipality on the date for the next general or municipal election, whichever shall occur sooner. At that election, the question shall be submitted in the same manner as other public questions in each such municipality, and in the following form or such part thereof as shall be applicable:

"Shall (insert the names of the participating municipalities) be consolidated into a single municipality to be known as (insert name and type of municipality) and governed under (insert alternative a., b., c., d., or e. below, as may be appropriate)?"

(a. the present plan or form of government of (insert name of appropriate municipality) and (if appropriate) providing for a division of the municipality into (insert number) wards, with (insert number) (insert title of members of governing body) to be elected from each ward and (insert number) to be elected at large);

(b. a special charter to be enacted by the Legislature as recommended by the consolidation commission);

(c. the (insert name of plan) of the "Optional Municipal Charter Law," providing for a division of the municipality into (insert number) wards, with (insert number) councilmen, (one to be elected from each ward and (insert number) to be elected at large));

(d. the commission form of government to be adopted pursuant to chapters 70 to 76 of Title 40 of the Revised Statutes (R.S. 40:70-1 et seq.)); or,

(e. the municipal manager form of government to be adopted pursuant to chapters 79 to 85 of Title 40 of the Revised Statutes (R.S. 40:79-1 et seq.)).

[ ] For Consolidation [ ] Against Consolidation

L.1977, c. 435, s. 25, eff. March 1, 1978.



Section 40:43-66.60 - Special Charter; Petition To Legislature Upon Approval Of Plan By Voters

40:43-66.60. Special charter; petition to legislature upon approval of plan by voters
If any consolidation plan approved by the voters shall involve a special charter for the consolidated municipality, the governing bodies of the participating municipality shall, forthwith upon the approval by the voters of such consolidation plan, petition the Legislature, pursuant to Article IV, Section VII, Paragraph 10, of the Constitution, for the special charter set forth in the Commission's report. Such special charter shall set forth the date of election of the first officers of the consolidated municipality, and the manner in which such charter shall be ratified in order for it to become operative.

L.1977, c. 435, s. 26, eff. March 1, 1978.



Section 40:43-66.61 - Prohibition On Creation Of Joint Municipal Consolidation Study Commission While Proceedings Pending.

40:43-66.61 Prohibition on creation of joint municipal consolidation study commission while proceedings pending.

27.No ordinance or resolution may be adopted and no petition may be filed for the creation of a joint municipal consolidation study commission pursuant to sections 5 and 6 of this act while proceedings are pending under any other petition filed or ordinance adopted pursuant to the provisions of the "Optional Municipal Charter Law" or any other general law relating to a change in the form of government in any of the participating municipalities. No ordinance or resolution may be adopted and no petition may be filed for the creation of such a commission pursuant to the provisions of this act within four years after the date on which the question of consolidation has been submitted to the voters pursuant to section 25 of this act; provided, however, that the adoption of an ordinance or resolution or the filing of a petition and the holding of any referendum thereafter under the provisions of the "Optional Municipal Charter Law" or other general law relating to a change in the form of government in any of the participating municipalities, if such proceedings have been completed, shall not preclude the participating municipalities from proceeding under the provisions of this act notwithstanding the fact that four years may not have expired since the completion of said proceedings.

L.1977,c.435,s.27; amended 2001, c.342, s.7.



Section 40:43-66.62 - Vote Necessary

40:43-66.62. Vote necessary
The question submitted pursuant to section 25 of this act shall be deemed approved and adopted only if a majority of those voting on the question in each of the participating municipalities votes in favor of the question.

L.1977, c. 435, s. 28, eff. March 1, 1978.



Section 40:43-66.63 - Consolidation Of Municipalities; Election Of Officers; Date Of Consolidation; Ward Boundaries; Election District Boundaries

40:43-66.63. Consolidation of municipalities; election of officers; date of consolidation; ward boundaries; election district boundaries
a. Following the adoption of the question of consolidation in each of the participating municipalities, the nomination and election of officers for the consolidated municipality shall be conducted in accordance with the plan or form of government adopted for the consolidated municipality, and the participating municipalities shall be deemed consolidated on the date on which such officers shall be authorized to take office under such plan or form of government; provided, however, that, if the commission shall have recommended submission to the Legislature of a special charter, the provision for the election of new officers and the date of consolidation shall be at such time following the approval of such special charter by the Legislature as shall be set forth in such charter.

b. Ward boundaries for the consolidated municipality, if any shall be required by the charter or form of government adopted, shall be fixed and determined pursuant to the "Municipal Ward Law" (P.L.1981, c. 496; C. 40:44-9 et seq.)

c. Within 45 days after the adoption of the question of consolidation, the county board of elections shall establish the election district boundaries for the consolidated municipality in the manner prescribed in Article 2 of chapter 4 of Title 19 of the Revised Statutes.

d. For the purpose of conducting the nomination and election of officers for the consolidated municipality as provided in subsection a. of this section, the municipal clerks of the participating municipalities shall organize themselves as a committee. Such committee shall, as prescribed by law for the plan or form of government adopted for the consolidated municipality: furnish forms for, and receive, petitions of nomination for such officers; conduct the certification of such petitions; prepare, cause to be printed, and authenticate the ballot for the election of such officers; cause any notices for such election to be published; and receive and canvass the returns of such election.

L.1977, c. 435, s. 29, eff. March 1, 1978. Amended by L.1981, c. 496, s. 16, eff. Jan. 12, 1982.



Section 40:43-66.64 - New Corporate Entity; Adoption Of Ordinances By Resolution; Notice; Publication; Application Of General Laws Of State

40:43-66.64. New corporate entity; adoption of ordinances by resolution; notice; publication; application of general laws of state
From and after the date of consolidation, as set forth in section 29 of this act, the participating municipalities shall constitute and be a single municipality under the name, type, plan or form of government set forth in the report and recommendations of the commission. The inhabitants of the territory, comprising the consolidated municipality shall thereafter be a body politic and corporate in fact and in law under such name. During the first 20 days following the date of consolidation, the governing body of the consolidated municipality may, by resolution, adopt any ordinances which were in effect in any of the participating municipalities, and make any provisions for officers and for the organization and administration of the consolidated municipality. Such resolutions shall not be subject to any publication requirements, or any referendum or initiative provisions, of any law of this State; provided, however, that subsequent to the adoption thereof the governing body shall cause notice of such adoption to be published in the manner provided by law for municipal ordinances. All such resolutions shall expire not later than 180 days after the date of consolidation.

The general laws of the State applying to municipalities of such type, plan or form of government and class, if any, shall apply to the consolidated municipality created pursuant to this act.

L.1977, c. 435, s. 30, eff. March 1, 1978.



Section 40:43-66.65 - Succession In Government

40:43-66.65. Succession in government
From and after the date of consolidation, the consolidated municipality or new school district, if any, shall be vested with and subject to the assets, contracts, debts and other obligations of the participating municipalities, or constituent school districts, as the case may be, to the extent set forth in the recommendations contained in the final report of the joint municipal consolidation study commission. The consolidated municipality, or such new school district, as the case may be, shall have the power to complete any work, service or improvement, and to confirm and collect previously levied taxes and assessments of the participating municipalities or constituent school districts, as may be appropriate, which are incomplete, unconfirmed, or uncollected on the date of consolidation. The consolidated municipality or new school district shall carry out those provisions of the plan of consolidation approved by the voters of the participating municipalities which are not inconsistent with this act or other laws of this State.

L.1977, c. 435, s. 31, eff. March 1, 1978.



Section 40:43-66.66 - Cooperation Of Officers And Employees Of Participating Municipalities

40:43-66.66. Cooperation of officers and employees of participating municipalities
All officers and employees of the participating municipalities are authorized and directed to cooperate fully with any officers elected to govern the consolidated municipality, who have not yet taken office, in order to insure an orderly transition of government.

L.1977, c. 435, s. 32, eff. March 1, 1978.



Section 40:43-66.67 - Transfer Of Funds And Property; Tax Levy For Property Subject To Separate Taxation

40:43-66.67. Transfer of funds and property; tax levy for property subject to separate taxation
Immediately upon the installation of the government of the consolidated municipality, the officers having custody of the funds of the participating municipalities shall deliver all funds in their possession into the custody of the proper fiscal officer of the consolidated municipality, who shall acknowledge delivery by giving his receipt therefor.

The mayor or other chief executive officer of the consolidated municipality shall supervise and direct the transfer of all personal property, books, papers, vouchers, or other documents belonging to the participating municipalities, to the proper officers of the new government. He shall cause a complete inventory to be made of all assets, real and personal, received by the new government.

The department shall cause an audit and settlement of officer's accounts to be made forthwith. The official bonds of the officers and officials shall continue in force and effect until the audit and settlement have been completed.

Whenever a plan of consolidation provides that property within a participating municipality or school district therein, shall remain subject to separate taxation, after consolidation, for the payment of interest and principal on any preexisting indebtedness, such property shall be taxed and assessed therefor at the same time and in the same manner as provided by law for general taxation of real property for the support of the municipality or school district, as the case may be.

L.1977, c. 435, s. 33, eff. March 1, 1978.



Section 40:43-66.68 - Officers And Appointees Of Governing Body Of Participating Municipalities; Termination Of Office

40:43-66.68. Officers and appointees of governing body of participating municipalities; termination of office
The terms of office and appointments of all local officers and employees elected or appointed by, in, or for the participating municipalities shall, except as otherwise provided in this act, cease and terminate on the date of consolidation. The terms of office of any members appointed by the governing body of any participating municipality to any special district or public authority shall cease and terminate on the date of consolidation.

L.1977, c. 435, s. 34, eff. March 1, 1978.



Section 40:43-66.69 - Legal Proceedings

40:43-66.69. Legal proceedings
No suit, action, or proceeding pending in any court or before any board or department wherein one of the participating municipalities or constituent school districts is a party, or in which it is interested, or by the determination of which it might be affected, shall abate by reason of the consolidation, but the consolidated municipality or new school district shall be substituted in the place and stead of such participating municipality or constituent school district, and the suit, action, or proceeding shall continue as if the consolidation had not taken place, and in accordance with the applicable laws, ordinances and regulations of the relevant participating municipality or school district.

L.1977, c. 435, s. 35, eff. March 1, 1978.



Section 40:43-66.70 - Debt Obligations And Bond Issues

40:43-66.70. Debt obligations and bond issues
During the period between the date of election of new officers for the consolidated municipality, and the date of consolidation, no new debt obligations, excepting emergency notes issued pursuant to N.J.S. 40A:4-51, shall be authorized and issued by any participating municipality or constituent school district. Any bonds of the participating municipalities, or any constituent school districts to be combined into a new school district, which have been authorized prior to the date of such election, or in anticipation of the issuance of which temporary notes have been issued prior to the date of such election, may be issued and delivered or permanent bonds issued, as the case may be.

L.1977, c. 435, s. 36, eff. March 1, 1978.



Section 40:43-66.71 - Permits, Licenses And Franchises

40:43-66.71. Permits, licenses and franchises
Permits, licenses and franchises granted to any place or person by any of the participating municipalities shall, subject to their conditions, remain in full force and effect and be recognized by the consolidated municipality until the expiration of the term for which they were granted. But this section shall not be construed as to prevent the revocation of any such permit or license before its expiration, in the manner provided by law.

L.1977, c. 435, s. 37, eff. March 1, 1978.



Section 40:43-66.72 - Succession In School Districts

40:43-66.72. Succession in school districts
If so provided in the plan of consolidation approved by the voters of the participating municipalities pursuant to this act, from and after the date of consolidation the school districts of the consolidated municipalities shall be a single school district which shall be administered pursuant to the provisions of Title 18A of the New Jersey Statutes, subject to the following provisions:

a. If the school districts of the participating municipalities are all classified as either a type I or type II district, such classification shall be retained;

b. If the school districts of the participating municipalities are classified as both type I and type II districts, the classification of the single school districts within the consolidated municipality shall be specified in the plan of consolidation;

c. If all of the participating municipalities are members of the same regional school district, the consolidated municipality shall continue as a member of such regional school district; provided, however, that the consolidation commission may recommend that the governing body of the consolidated municipality shall, by resolution, apply forthwith to the county superintendent of schools to make an investigation as to the advisability of constituting the consolidated municipality as a single school district; and,

d. If one or more of the participating municipalities is a member of a regional school district and the other participating municipalities are not, the school districts existing at the time of consolidation shall retain their territory and jurisdiction; provided, however, that the consolidation commission may recommend that the governing body of the consolidated municipality shall, by resolution, apply forthwith to the county superintendent of schools to make an investigation as to the advisability of constituting the consolidated municipality as a single school district, or of enlarging such regional district so as to include all the territory of the consolidated municipality.

L.1977, c. 435, s. 38, eff. March 1, 1978.



Section 40:43-66.73 - Principals, Teachers And Employees In Public Schools

40:43-66.73. Principals, teachers and employees in public schools
All principals, teachers, and employees in the public schools of the participating municipalities, or of any regional school district or portion thereof abolished by the consolidation, shall, when the consolidation becomes effective, be principals, teachers and employees respectively in the public schools of the school district established pursuant to section 38 of this act.

L.1977, c. 435, s. 39, eff. March 1, 1978.



Section 40:43-66.74 - Members Of School Boards Of Education

40:43-66.74. Members of school boards of education
a. The members of the first board of a type I school district shall be appointed and take office on the date of consolidation in the manner provided in subarticle 4A of chapter 12 of Title 18A of the New Jersey Statutes. All subsequent appointments of members shall be made in accordance with that statute.

b. The members of the first board of a type II school district shall be appointed by the county superintendent of schools, in accordance with the provisions of N.J.S. 18A:13-38, and shall take office on the date of consolidation. The first elected members of the board shall be elected in the manner set forth in N.J.S. 18A:13-39. All subsequent elected members shall be elected in the manner prescribed in subarticle 4B of chapter 12 of Title 18A of the New Jersey Statutes.

c. When any of the participating municipalities is a member of a regional school district, the respective board of education or each of the boards of education in the participating municipalities shall retain their territory and jurisdiction, and the members of such board or boards of education shall continue in office after consolidation until the completion of their terms of office. All subsequent members shall be elected or appointed as provided by law.

L.1977, c. 435, s. 40, eff. March 1, 1978.



Section 40:43-66.75 - Officers And Employees

40:43-66.75. Officers and employees
All officers and employees of the participating municipalities whose employment is continued following consolidation shall be employees of the consolidated municipality. They shall be subject to the orders and control of the mayor or other chief executive officer of the consolidated municipality, and of such other officers of the consolidated municipality as he shall authorize, or as shall be authorized under the plan or form of government of the consolidated municipality.

The tenure and pension rights under State laws of officers and employees of the participating municipalities, or of any public authority thereof, shall not be affected by the consolidation of the participating municipalities, but the provisions of this section shall not preclude the revision, consolidation or elimination of offices and positions as may be required by the consolidation, all of which shall be carried out in conformity with the provisions of the consolidation plan approved by the voters pursuant to section 28 of this act.

Nothing in this section, or chapter 27 of Title 11 of the Revised Statutes, or R.S. 11:28-2 or R.S. 38:16-1 shall be construed as to limit the discretion of the appointing authority of the consolidated municipality in making appointments to any position which may be placed in the unclassified service pursuant to R.S. 11:22-2, or any other applicable law, following consolidation or the adoption of the permanent ordinances of the consolidated municipality. Any person appointed to any such unclassified position at such time, and who, at the time of such appointment, holds a similar, or substantially similar, position in the classified service of one of the participating municipalities, shall be required to be separated from the classified service, and shall, thereafter, serve in the unclassified service of the consolidated municipality; provided, however, that nothing in this section shall adversely affect the pension, tenure or seniority rights, or the right to employment or reemployment in a comparable position, to which any person, not designated for appointment hereunder, may be entitled pursuant to section 1 of P.L.1952, c. 323 (C. 11:22-10.1).

L.1977, c. 435, s. 41, eff. March 1, 1978.



Section 40:43-66.76 - Joint Service Program Grant; Application; Limitations

40:43-66.76. Joint service program grant; application; limitations
Within 3 months from the date of consolidation, the governing body of the consolidated municipality shall, in accordance with the provisions of this section, file an application with the department for a joint service program grant to be paid out of the appropriations made pursuant to the "Interlocal Services Aid Act." The application shall include a 2-year schedule of anticipated expenses and such other information as may be required by the commissioner. State financial assistance shall be, insofar as adequate funds are available therefor, rendered for not more than 2 successive years for any extraordinary administrative and operating expenses incurred in the first 2 years of the consolidation by the applicant municipality for joint services compensable under that act, that would not have otherwise been incurred if the consolidation had not taken place; except that, such expenses shall not include costs which are considered capital costs as set forth in N.J.S. 40A:2-22.

The amount of the grant of assistance made pursuant to this section shall not exceed, for any 12-month period, $150,000.00 or, one-fourth of the appropriation made pursuant to the "Interlocal Services Aid Act" in the fiscal year in which said grant is to be made, whichever is the lesser amount. In addition, the commissioner may, at the end of the fiscal year, allocate to said municipality any unexpended and uncommitted moneys from the sums appropriated under the "Interlocal Services Aid Act" in order to provide such additional financial assistance for which the consolidated municipality would have been eligible if the aforesaid limitations were not in effect. Any such consolidated municipality shall have first claim on any moneys appropriated under the "Interlocal Services Aid Act" which have not been committed at the time of application. The commissioner shall reserve the necessary moneys for meeting the certified expenses of any such consolidated municipality. Reservation of moneys shall also be made at any time after the consolidation plan has been approved by the electorate and prior to the filing of an appropriate application, provided that a written request for such reservation is made by the concerned governing body or bodies.

Within 30 days of the receipt of an application from the consolidated municipality, the commissioner shall certify to the State Treasurer the amount of financial assistance to be provided hereunder to the consolidated municipality, and said amount shall thereupon be paid to the consolidated municipality. Payments of aid moneys shall be paid on a quarterly basis for the 2-year period by the State Treasurer in the manner set forth in section 8 (C. 40:8B-8) of the "Interlocal Services Aid Act," and all such moneys expended by the consolidated municipality shall be certified by the commissioner in accordance with paragraph (3) of section 7 (C. 40:8B-7d(3)) of said act.

L.1977, c. 435, s. 42, eff. March 1, 1978.



Section 40:43-66.77 - Liberal Construction Of Act; Severability

40:43-66.77. Liberal construction of act; severability
a. This act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect the purpose thereof.

b. If the provisions of any article, section or clause of this act or the application thereof to any person shall be judged invalid by a court of competent jurisdiction, such order or judgment shall be confined in its operation to the controversy in which it was rendered, and shall not affect or invalidate the remainder of any provision of any article, section or clause of this act or the application of any part thereof to any other person or circumstance and to this end, the provisions of each title, section and clause of this act are hereby declared to be severable.

L.1977, c. 435, s. 43, eff. March 1, 1978.



Section 40:43-66.78 - Findings, Declarations Relative To Consolidation Of Sparsely Populated Municipalities

40:43-66.78.Findings, declarations relative to consolidation of sparsely populated municipalities
1. The Legislature finds and declares that the consolidation of sparsely populated municipalities into contiguous municipalities having larger populations should be encouraged as a means to reduce the costs of local government. The Legislature also finds that there should be a simplified consolidation process when a municipality seeking consolidation is sparsely populated and when the resulting consolidated municipality will have the same form of government as the municipality absorbing the sparsely populated municipality.

L.1995,c.376,s.1.



Section 40:43-66.79 - Definitions

40:43-66.79.Definitions
2. For the purposes of this act:

"Absorbing municipality" means a municipality into which a contiguous sparsely populated municipality situate in the same county intends to be consolidated pursuant to the provisions of P.L.1995, c.376 (C.40:43-66.78 et seq.).

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Consolidated municipality" means the single new municipality that results from an affirmative consolidation effort pursuant to the provisions of P.L.1995, c.376 (C.40:43-66.78 et seq.).

"Sparsely populated municipality" means a municipality with a population of less than 500 persons according to the most recent federal decennial census.

L.1995,c.376,s.2.



Section 40:43-66.80 - Ordinance Proposing Municipality's Consolidation; Consent

40:43-66.80.Ordinance proposing municipality's consolidation; consent
3. a. The governing body of a sparsely populated municipality may adopt, by two-thirds vote of its full membership, an ordinance proposing the municipality's consolidation into a contiguous municipality.

b. The clerk of a municipality that adopts an ordinance pursuant to subsection a. of this section shall forward a copy of the ordinance to the governing body of the absorbing municipality and to the director within seven days of the effective date of the ordinance.

c.If the governing body of the absorbing municipality consents to the consolidation it shall, within 120 days after receipt of the ordinance adopted by the governing body of the sparsely populated municipality pursuant to subsection a. of this section, adopt an ordinance consenting to consolidation with the sparsely populated municipality by a two-thirds vote of the full membership of the governing body and shall forward a copy of the ordinance to the director and the clerk of the sparsely populated municipality.

L.1995,c.376,s.3.



Section 40:43-66.81 - Question Of Consolidation Submitted To Voters

40:43-66.81.Question of consolidation submitted to voters
4. a. Whenever the governing body of a sparsely populated municipality with a population between 100 and 500 persons according to the most recent federal decennial census and the governing body of an absorbing municipality have both adopted ordinances proposing and consenting to the consolidation of their respective municipalities, the municipal clerk of each municipality shall cause the question of consolidation to be submitted to the registered voters of each municipality on the date for the next general or regular municipal election occurring not less than 60 days after the adoption of the ordinance of the absorbing municipality. At that election, the question shall be submitted in the same manner as other public questions in each such municipality, and in the following form or such part thereof as shall be applicable:

"Shall (insert the names of the municipalities) be consolidated into a single municipality to be known as (insert name of absorbing municipality) and governed under (insert the present plan or form of government of the absorbing municipality)?"

b. The question submitted pursuant to subsection a of this section shall be deemed approved and adopted only if a majority of those voting on the question in each of the municipalities votes in favor of the question.

c. The results of the election in each municipality in which the question was submitted shall be certified in accordance with Title 19 of the Revised Statutes, and the county clerk shall, in turn, not more than five days after said certification, notify the director of the election results.

L.1995,c.376,s.4.



Section 40:43-66.82 - Meeting With Mayors; Timetable Of Consolidation

40:43-66.82.Meeting with mayors; timetable of consolidation
5. a. Within 20 days of either: (1) receipt of an ordinance consenting to consolidation pursuant to subsection c. of section 3 of P.L.1995, c.376 (C.40:43-66.80), with regard to a consolidation involving a sparsely populated municipality with a population of less than 100 persons according to the most recent federal decennial census, or (2) the certification of the results of elections approving a consolidation pursuant to section 4 of P.L.1995, c.376 (C.40:43-66.81), the director shall meet with the mayors and such other municipal officials as the director shall require from the sparsely populated municipality and the absorbing municipality.

b. In consultation with the mayors the director shall establish a timetable for the consolidation to become effective and shall make such budget, financial and educational district adjustments as shall be required to complete the consolidation. The Commissioner of Education also shall be consulted with regard to the adjustment of educational district matters. The director shall also establish a timetable for the preparation of a new official map of the consolidated municipality showing the new boundaries.

c. The director, in consultation with the mayors, shall have all of the powers of a consolidation commission under the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et seq.).

L.1995,c.376,s.5.



Section 40:43-66.83 - Effects Of Consolidation

40:43-66.83.Effects of consolidation
6. a. The consolidated municipality shall continue the form of government and name of the absorbing municipality.

b. The clerk of the consolidated municipality shall notify the Secretary of State and the county clerk of the consolidation.

c. The offices and positions of the elected and appointed municipal officials of the sparsely populated municipality shall terminate upon the completion of the consolidation.

d. The elected and appointed officers of the absorbing municipality shall continue their terms of office or appointment upon creation of the consolidated municipality as if no consolidation had occurred and the ordinances of the absorbing municipality shall be applicable to the entire consolidated municipality.

L.1995,c.376,s.6.



Section 40:43-66.84 - Tuition, Transportation Costs Of Students On Federal Property

40:43-66.84.Tuition, transportation costs of students on federal property
7. In the event children in a consolidated municipality reside on federal property within the former boundaries of a sparsely populated municipality, the State shall assume fiscal responsibility for the tuition and transportation costs of such children. The Department of Education shall pay the tuition to the school district in which the children are enrolled and pay the transportation costs to the district in which the children reside.

L.1995,c.376,s.7.



Section 40:44-9 - Short Title

40:44-9. Short title
This act shall be known and may be cited as the "Municipal Ward Law."

L.1981, c. 496, s. 1, eff. Jan. 12, 1982.



Section 40:44-10 - Application To And Governance Of Municipalities Divided Into Wards

40:44-10. Application to and governance of municipalities divided into wards
This act shall apply to and govern any municipality having adopted a charter or form of government, or ordinance, providing that the municipality shall be divided into wards, or other similar representation districts, for the purpose of the election or appointment of any municipal officers. It shall constitute the exclusive method whereby the boundaries of wards, or other similar representation districts, in municipalities shall be fixed and determined, and to this end all acts or parts of acts, whether of a general or special character, which conflict or are incompatible with its provisions are superseded to the degree of the conflict or incompatibility. Nothing in this act shall be sufficient in itself to authorize any municipality to divide into wards or other similar representation districts, nor to increase or decrease the number of its wards or similar representation districts.

L.1981, c. 496, s. 2, eff. Jan. 12, 1982.



Section 40:44-11 - Division Into Wards By Ward Commissioners

40:44-11. Division into wards by ward commissioners
A municipality shall be divided by the ward commissioners, in the manner provided in this act, into so many wards as the charter or form of government, or ordinance, may provide. The members of the county board of elections of the county in which the municipality is located, together with the municipal clerk, shall constitute the ward commissioners.

L.1981, c. 496, s. 3, eff. Jan. 12, 1982.



Section 40:44-12 - Compensation Of Ward Commissioners, Assistance

40:44-12. Compensation of ward commissioners, assistance
4. Each ward commissioner shall be entitled to be reimbursed for necessary expenses incurred in the performance of his duties and to such compensation as the governing body may provide by ordinance or resolution.

The ward commissioners shall be entitled in the performance of their duties to the assistance of a surveyor or engineer, and, when they deem necessary, may employ a surveyor or engineer and such other assistants as shall be necessary to aid them in the discharge of their duties.

The governing body of the municipality shall provide, upon certification of the ward commissioners, for payment of the expenses of the ward commissioners, their compensation as determined by ordinance or resolution, and the expenses for the services of the surveyor, engineer or other assistants as the ward commissioners shall have incurred. No person employed under this section shall be compensated by receiving a percentage of the contract under which he renders services.

L.1981,c.496,s.4; amended 1991,c.501.



Section 40:44-13 - Meetings; Oath; Division Into Wards Or Change In Boundaries

40:44-13. Meetings; oath; division into wards or change in boundaries
a. Within 5 days following any election at which the voters of the municipality shall have adopted a charter, or an amendment thereof, or a form of government requiring the division of the municipality into a number of wards, the ward commissioners shall meet and, having first taken and subscribed, before an officer authorized to administer oaths, an oath to faithfully and impartially perform their duties, shall proceed to divide the municipality into wards as required by the charter or form of government and this act.

b. Within 30 days following the final adoption pursuant to law by the municipal governing body of any ordinance which by its terms requires that the municipality be divided into wards, or that the existing wards of the municipality be increased or decreased, or that the existing ward boundaries of the municipality be adjusted to allow for the annexation or deannexation of territory, the ward commissioners shall meet in the manner provided in subsection a. of this section and proceed to divide the municipality into wards, or to make such adjustments in ward boundaries, as shall be required to conform with the provisions of the ordinance and this act.

c. Within 3 months following the promulgation by the Governor pursuant to law of each Federal decennial census, the ward commissioners shall meet in the manner provided in subsection a. of this section and proceed to make such adjustments in ward boundaries as shall be necessary to conform them to the requirements of this act.

L.1981, c. 496, s. 5, eff. Jan. 12, 1982.



Section 40:44-14 - Boundaries; Requirements

40:44-14. Boundaries; requirements
The ward commissioners shall fix and determine the ward boundaries so that each ward is formed of compact and contiguous territory. The population of the most populous ward so created shall not differ from the population of the least populous ward so created by more than 10% of the mean population of the wards derived by dividing the total population of the municipality by the number of wards created. The most recent Federal decennial census shall be used as the population determinant.

L.1981, c. 496, s. 6, eff. Jan. 12, 1982.



Section 40:44-15 - Report On Ward Boundaries; Certification; Filing

40:44-15. Report on ward boundaries; certification; filing
Within 30 days following their initial meeting pursuant to section 5 of this act, the ward commissioners shall file their report, certified by at least three of their signatures, setting forth and properly describing the ward boundaries fixed and determined. There shall be annexed to the report a map of the municipality with the ward boundaries clearly marked thereon.

The report so certified shall be filed in the office of the county clerk, and copies shall be filed with the Secretary of State and in the office of the municipal clerk.

L.1981, c. 496, s. 7, eff. Jan. 12, 1982.



Section 40:44-16 - Publication Of Notice Of Ward Boundaries.

40:44-16 Publication of notice of ward boundaries.

8.Within 2 weeks immediately following the filing of the certified report by the ward commissioners, the municipal clerk shall cause to be published at least once in at least one newspaper generally circulating in the municipality a notice of the ward boundaries as fixed and determined in the report.

Upon completion of the publication, the former wards, if any, shall be superseded, and thereafter all officers elected or appointed in the municipality for or representing the wards thereof shall be elected from, or appointed for, the wards fixed and determined by the ward commissioners; except that, in municipalities wherein municipal officers are elected at the general election held on the first Tuesday after the first Monday in November, if the publication shall be completed in a year in which municipal officers are elected during the period between the date 75 days before the primary election for the general election and the date of the general election, the wards so fixed and determined shall take effect on the day following the holding of that general election; and, in municipalities wherein municipal officers are elected at a regular municipal election held on the second Tuesday in May, if the publication shall be completed in a year in which municipal officers are elected during the period between the date 75 days before the regular municipal election and the date of the election, the wards so fixed and determined shall take effect on the day following the holding of that regular municipal election.

L.1981, c.496, s.8; amended 2005, c.136, s.63; 2011, c.134, s.61.



Section 40:44-17 - Adjustment Of Boundaries; Continuance In Office Of Elected Officers

40:44-17. Adjustment of boundaries; continuance in office of elected officers
Whenever the boundaries of existing wards are adjusted pursuant to subsection b. or c. of section 5 of this act, all officers elected therefor shall continue in office until their respective terms of office shall expire and until their successors are elected and qualified from adjusted wards.

L.1981, c. 496, s. 9, eff. Jan. 12, 1982.



Section 40:44-18 - Inapplicability Of Act To Wards Or Ward Boundaries Existing On January 12, 1982

40:44-18. Inapplicability of act to wards or ward boundaries existing on January 12, 1982
Nothing contained in this act shall invalidate any wards or ward boundaries existing in any municipality on the effective date of this act which were fixed and determined pursuant to any previous law, but the provisions of this act shall apply to and govern any municipality on and after the date on which any of the circumstances set forth in section 5 of this act shall occur therein.

L.1981, c. 496, s. 10, eff. Jan. 12, 1982.



Section 40:45-1 - When Held; Law Applicable

40:45-1. When held; law applicable
Except as hereinafter provided in section 40:45-2 of this title, all municipal or charter elections shall be held and all officers required to be elected in any municipality, except officers first elected in newly created municipalities, shall be voted for and elected on the first Tuesday after the first Monday in November in each year, and with the same registration and upon the same official ballots required by law for the election of state and county officers. The ballots so voted shall be canvassed and the result of any such election shall be determined as provided by law in the case of county officials, and certified to the clerks of the respective municipalities; it being the intention hereby to consolidate the municipal or charter elections in municipalities with the general or state elections.



Section 40:45-2 - Section 40:45-1 Inapplicable In Certain Cases

40:45-2. Section 40:45-1 inapplicable in certain cases
Nothing in this article shall apply to elections of commissioners in municipalities governed by the provisions of subtitle four of this Title (s. 40:70-1 et seq.), or to the election of councilmen in municipalities governed by the provisions of subtitle five of this Title (s. 40:79-1 et seq.), or to the election of municipal officers in those municipalities governed by the provisions of the optional municipal charter law for which a different date for the holding of municipal elections is provided by that law, or to the election of commissioners in municipalities the boundaries of which are not coterminous or coextensive with the boundaries of the township of which they are a part, and whose elective or appointive officers are not authorized by law to assess and collect taxes, or to elections in any village in which elections are provided by law to be held at another time, nor shall it apply to any member of any board of education or school trustee.

Amended by L.1950, c. 212, p. 530, s. 1, eff. June 8, 1950.



Section 40:45-3 - Time For Holding; Publication And Notice; Procedure

40:45-3. Time for holding; publication and notice; procedure
In every case in which a referendum vote of the legal or qualified voters of a municipality is authorized by law such vote may be taken at a special election to be held in such municipality on a day to be specified in a resolution of the governing body thereof. When such a resolution shall be adopted by the governing body specifying a day for the special election, and notice thereof shall be given to the proper officer, he shall cause notice of the special election to be published once in a newspaper published or circulating in the municipality at least ten days before the election.

The election shall be held, conducted and canvassed as other elections in the municipality, and the same shall be as valid and effectual as if the vote had been taken at a general election where so provided and all subsequent proceedings may be taken as if the vote had been taken at a general election.



Section 40:45-4 - Time For Holding District Elections; School Districts Unaffected

40:45-4. Time for holding district elections; school districts unaffected
When there exists in this state any municipality or any district or subdivision thereof, except school districts, whose inhabitants or legal voters are authorized or required to meet annually for the purpose of voting appropriations of money for any purpose, to be raised by taxation, such annual meeting, unless now provided by law to be held between January first and March first, shall be held on the third Saturday in February, so that appropriations so voted may be certified to the county board of taxation on or before March first.



Section 40:45-5 - Short Title

40:45-5. Short title
This act shall be known and may be cited as the "Uniform Nonpartisan Elections Law."

L.1981, c. 379, s. 1, eff. Jan. 1, 1982.



Section 40:45-6 - Application Of Act.

40:45-6 Application of act.

2. This act shall govern all municipalities having adopted a plan or form of government, or a charter, which provides for the election of municipal officers at regular municipal elections held on the second Tuesday in May, or having chosen to hold such elections on the day of the general election in November pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), including municipalities holding regular municipal elections under the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), under the "commission form of government law" (R.S.40:70-1 et seq.), under the "municipal manager form of government law" N.J.S.40A:63-8, under the "village form of government" (R.S.40:157-16 et seq.), or under any plan or form of government, or charter, hereafter authorized which provides for the holding of regular municipal elections at that time. This act shall govern these municipalities only with respect to the time, manner and method of election of municipal officers. The officers to be elected, and their number, the length of their terms of office, and their powers and responsibilities shall be determined by the laws authorizing the plan or form of government, or charter, which the municipalities have adopted.

L.1981, c.379, s.2; amended 1990, c.17, s.1; 1995, c.97, s.1; 2009, c.196, s.3.



Section 40:45-7 - Regular Municipal Elections; Date; Place; Conduct; Change; Election Officers.

40:45-7 Regular municipal elections; date; place; conduct; change; election officers.

3.Except as may otherwise be provided by law for initial elections conducted in a municipality following its adoption of a plan or form of government, or a charter or an amendment thereto, regular municipal elections shall be held in each municipality governed by this act on the second Tuesday in May, or the day of the general election in November if chosen by the municipality pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), in the years in which municipal officers are to be elected. The municipal election shall be held at the same place or places and conducted in the same manner, so far as possible, as the general election. The election officers shall be those provided for conducting the general election.

Notwithstanding the provisions of this section, the Secretary of State may change in any year the date provided for a regular municipal election if the date coincides with a period of religious observance that limits significantly the usual activities of the followers of a particular religion or that would result in significant religious consequences for such followers. The secretary shall inform the municipal clerks, county clerks and boards of election of the adjustment no later than the first working day in January of the year in which the adjustments are to occur.

As used in this section "a period of religious observance" means any day or portion thereof on which a religious observance imposes a substantial burden on an individual's ability to vote.

L.1981, c.379, s.3; amended 2008, c.129, s.3; 2009, c.196, s.4.



Section 40:45-7.1 - Municipal Elections, Certain, Change Of Date Permitted.

40:45-7.1 Municipal elections, certain, change of date permitted.

1. a. Any municipality governed by the provisions of the "Uniform Nonpartisan Elections Law," P.L.1981, c.379 (C.40:45-5 et seq.) may, by ordinance, choose to hold regular municipal elections on the day of the general election, the Tuesday after the first Monday in November.

b.Once a municipality has chosen to change the day of the regular municipal election to the day of the general election in November, it shall not be permitted to change the day of the election back to the second Tuesday in May until: (1) at least 10 years have passed since the adoption of the ordinance changing the date of the municipal election to the day of the general election; and (2) a new ordinance providing for regular municipal elections to occur on the second Tuesday in May is adopted by the municipality's governing body.

c.The term of any person in office on the date of the adoption of such an ordinance shall be extended until the beginning of the term of the person elected to that office on the day of the general election in November.

L.2009, c.196, s.1.



Section 40:45-7.2 - Arranging Ballots For General Election.

40:45-7.2 Arranging ballots for general election.

2.Whenever a municipality has passed an ordinance pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), the clerk of the county in which the municipality is located shall arrange the ballot for each subsequent general election to:

a.include those candidates for election to public office in the municipality that has adopted a form of government that provides for the holding of a regular municipal election on the second Tuesday in May but will be holding that election at the general election in November;

b.ensure that there is a clear separation between each candidate described in subsection a. of this section, each candidate for another public office who has been nominated for that office by a political party in the immediately preceding primary election and each candidate nominated directly by petition, so that there is no discernable alignment between candidates otherwise elected at a regular municipal election, candidates nominated by a political party for any other public office and candidates nominated directly by petition; and

c.follow such provisions of the "Uniform Nonpartisan Elections Law," P.L.1981, c.379 (C.40:45-5 et seq.) as the clerk may deem feasible.

L.2009, c.196, s.2.



Section 40:45-8 - Petitions Of Nomination.

40:45-8 Petitions of nomination.

4.On or before the 64th day prior to a regular municipal election, the names of candidates for all elective offices shall be filed with the municipal clerk, in the following manner and form and subject to the following conditions:

a.The petition of nomination shall consist of individual certificates, equal in number to at least 1%, but in no event less than 25, of the registered voters of the municipality or the ward, as the case may be, and shall read substantially as follows:

"I, the undersigned, a registered voter of the municipality of .............., residing at ..................................... certify that I do hereby join in a petition of the nomination of .................................. whose residence is at .................................................. for the office of mayor (or councilman-at-large, or ward councilman of the ............ ward, or commissioner, or village trustee, as the case may be) to be voted for at the election to be held in the municipality on the ............, 20......., and I further certify that I know this candidate to be a registered voter, for the period required by law, of the municipality (and the ward, in the case of ward councilman) and a person of good moral character, and qualified, in my judgment, to perform the duties of the office, and I further certify that I have not signed more petitions or certificates of nomination than there are places to be filled for the above office.

Signed ......................................................... ."

Any such petition of nomination which is provided to candidates by the municipal clerk shall contain the following notice: "Notice: All candidates are required by law to comply with the provisions of the 'New Jersey Campaign Contributions and Expenditures Reporting Act.' For further information, please call (insert phone number of the Election Law Enforcement Commission)."

b.Each petition signature shall be on a separate sheet of paper and shall bear the name and address of the petitioner. The candidate for office and his campaign manager shall make an oath before an officer competent to administer oaths that the statements made therein are true, and that each signature to the papers appended thereto is the genuine signature of the person whose name it purports to be, to their best knowledge and belief. The oath, signed by the candidate, shall constitute his acceptance of nomination and shall be annexed to the petition, together with the oath of his campaign manager, at the time the petition is submitted.

c.The municipal clerk shall immediately provide the Election Law Enforcement Commission with official certification of the filing or withdrawal of a petition of nomination.

d.A candidate shall be permitted to sign or circulate, or both sign and circulate, the petition required to nominate that candidate for elective public office in any municipality holding regular municipal elections.

L.1981, c.379, s.4; amended 1983, c.579, s.21; 1985, c.92, s.34; 2009, c.196, s.5; 2010, c.68, s.6; 2011, c.37, s.32.



Section 40:45-9 - Individual Certificates Of Nomination.

40:45-9 Individual certificates of nomination.

5. a. The municipal clerk shall furnish, upon request, a reasonable number of forms of individual certificates of nomination.

b.Each certificate shall contain the name of one candidate, and no more. Each signer must not, at the time of signing the certificate, have signed more certificates for candidates for that office than there are places to be filled for the office. Where ward councilmen are to be elected, no petitioner shall sign more than one certificate for ward council, and the candidate named in the petition shall reside in the same ward as the signer. All certificates not complying substantially with this act shall be rejected.

c.When a petition of nomination is presented for filing to the municipal clerk, he shall examine it and ascertain whether or not it conforms to the provisions of this act and, where applicable, the provisions of the general election laws. If it does not conform, he shall retain the petition and notify the person nominated of the defect, by written notice delivered to him personally or by certified mail to his place of residence stated in the petition.

d.Where the nominating petition, or any affidavit or affidavits thereto is found defective, the candidate named therein may file such amendment or amendments as may be necessary to eliminate the defect, whether of matters of substance or form, and when so amended the effect shall be as if the petition had been originally filed in the amended form. After the last day for the filing of the original petition, no amendment may be made for the purpose of adding the name of any person who did not sign the original petition, nor shall any amendment be made at any time for the purpose of changing the name of the candidate or the office for which he was to be nominated. No amendment to a nominating petition shall be made and filed less than 61 days before the election.

L.1981, c.379, s.5; amended 1985, c.92, s.35; 2011, c.37, s.33.



Section 40:45-10 - Designation Of Candidate On Ballot

40:45-10. Designation of candidate on ballot
Any candidate whose name is to be printed on the ballot may petition the municipal clerk to print, opposite his name on the ballot, such designation, in not more than six words, as requested by him in the petition, for the purpose of indicating either an official act or policy to which he is pledged or committed. The designation shall not indicate political party affiliation. On the filing of the petition the clerk shall cause the designation to be printed opposite the name of the candidate upon the ballot. If several candidates for the same office shall petition that their names be grouped together and that the one designation named by them shall be printed opposite their names, the clerk shall group their names in a bracket, and opposite the bracket shall print the designation. Petitions requesting a designation or grouping of candidates shall be filed with the clerk on or before the last day fixed for filing the petition for nomination. If two candidates or groups select the same designation, the clerk shall notify the candidate or group whose petition was last filed, and that candidate or group shall select a new designation.

L.1981, c. 379, s. 6, eff. Jan. 1, 1982.



Section 40:45-10.1 - Designation Of Committee On Vacancies

40:45-10.1. Designation of committee on vacancies
When several candidates for the office of commissioner petition that their names be grouped together and that one designation named by them shall be printed opposite their names pursuant to section 6 of P.L.1981, c.379 (C.40:45-10), the candidates whose names are to be grouped in a bracket pursuant to that section may file with the clerk of the municipality a designation, in writing, of the names of three persons as a committee on vacancies.

A committee on vacancies established pursuant to this act shall have the power if a vacancy arises by death, resignation or otherwise, of any of the candidates included in said group, to fill the vacancy by filing with the clerk of the municipality the name of the candidate in the place of the person whose death, resignation or other occurrence caused the vacancy.

Any such designation to fill a vacancy shall have the same force and effect as an original petition of nomination.

To be effective, any designation by the committee on vacancies must be filed with the clerk of the municipality not less than 10 days before the election is to be held. In the event a vacancy occurs within 10 days of the election, any filing with the clerk of the municipality of a designated substitute candidate shall be made forthwith, and said designee shall be placed on the ballot if it is feasible to do so. The procedure and the manner and method of placing the name of any substituted candidate on the ballot and of the election of the candidates for the office, as nearly as practicable, shall be in accordance with the provisions of Title 19 of the Revised Statutes applicable in the case of vacancies in other offices to be filled at elections.

Nothing in this section shall prevent the filling of vacancies in any other manner authorized by Title 19 of the Revised Statutes, except that a candidate in a group bracket, who joins in the designation of a committee on vacancies under the provisions of this act, may not participate in any other method for filling a vacancy in his candidacy for commissioner.

L.1991,c.61,s.1.



Section 40:45-11 - Nomination For One Office Only

40:45-11. Nomination for one office only
No person shall accept nomination for more than one municipal office to be voted for at a regular municipal election to be held under this act.

L.1981, c. 379, s. 7, eff. Jan. 1, 1982.



Section 40:45-12 - Order Of Names Of Candidates On Ballot; Drawing Lots

40:45-12. Order of names of candidates on ballot; drawing lots
The municipal clerk shall draw lots to determine the order in which the names of the candidates or groups of candidates shall appear upon the ballots. The name of the person or group of candidates first drawn shall occupy first place on the ballot, or voting machine, and the name of the person or group of candidates next drawn shall occupy second place, and so forth. For the purpose of conducting the drawing by lot paper cards with the name of each candidate or group of candidates written thereon shall be placed in a covered box with an aperture in the top large enough to allow the cards to be withdrawn. The municipal clerk in the presence of any candidate shall draw from the box each card without knowledge on his part as to which card he is drawing. The municipal clerk shall at least 2 days prior to the drawing notify each candidate by registered mail of the time and place of the drawing. The candidate or his representative shall have the right to examine the cards prior to their being placed in the covered box.

L.1981, c. 379, s. 8, eff. Jan. 1, 1982.



Section 40:45-13 - Publication Of Names Of Candidates

40:45-13. Publication of names of candidates
Within 10 days after the expiration of the time for filing certificates, statements and petitions for candidates, and the drawing for position, the municipal clerk shall cause the names of the candidates as they are to appear upon the ballots to be published in proper form once in each of two newspapers having circulation in the municipality and published in this State.

L.1981, c. 379, s. 9, eff. Jan. 1, 1982.



Section 40:45-14 - Persons With Same Name; Statement Of Identification On Ballot

40:45-14. Persons with same name; statement of identification on ballot
When persons bearing the same name are nominated for the same office, either person may file with the municipal clerk a statement in writing containing not more than six words as a means of identification. The statement or designation shall be printed upon the official ballot to be used at the election.

L.1981, c. 379, s. 10, eff. Jan. 1, 1982.



Section 40:45-15 - Ballots; Printing And Authentication; Contents; Delivery.

40:45-15 Ballots; printing and authentication; contents; delivery.

11.In the case of a regular municipal election occurring on the second Tuesday in May, the municipal clerk shall cause the ballots to be printed and authenticated by the clerk's signature. Upon the ballots shall be printed the title of each office to be filled. Under each of the titles of office shall be printed the names of the candidates for each office with a square to the left of each name. Below the names of the candidates for each office the words "vote for (insert number of positions to be filled at the election)." The ballot shall be printed upon plain, substantial white paper, and shall be substantially in the following form:

"Municipal election of (insert name of municipality), county of (insert name of county), held (insert the date of the election). To vote for any person make a cross ( x ) or plus (+) or a check ( X ) mark in the square preceding the name. Vote for only as many persons as there are officers to be elected. If you wrongly mark the ballot, tear or deface it and return it to election officer and obtain a new ballot."

Blank spaces equal to the number of offices to be filled shall be left below the printed names of the candidates for each office to be voted, wherein the voter may write the name or names of any person or persons for whom he may wish to vote.

The municipal clerk shall deliver ballots to the election officials at each polling place equal in number to 110% of the number of registered voters in each election district, except that where voting machines are used ballots shall be furnished as otherwise provided by law.

In the case of a regular municipal election occurring on the day of the general election in November pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), ballots shall be printed and delivered as otherwise provided by law.

L.1981, c.379, s.11; amended 2009, c.196, s.6.



Section 40:45-16 - Count Of Ballots; Statement Of Returns; Canvass

40:45-16. Count of ballots; statement of returns; canvass
The district boards of registry and election shall, immediately upon the closing of the polls, count the ballots and ascertain the number of votes cast in the election district for each of the candidates in the manner provided by law for the general election, and return the numbers to the municipal clerk immediately upon the completion of the count, upon proper blanks to be furnished by the clerk. In counties having a superintendent of elections one of the returns shall be made available immediately to the superintendent of elections. The superintendent may arrange to accept the statement of returns in each municipality within the county at the office of the clerk of the municipality or some other convenient place. On the day following the municipal election, the municipal clerk shall canvass all returns received from the election districts and the absentee ballots, and immediately make and file in his office the result thereof. The canvass by the municipal clerk shall be publicly made.

L.1981, c. 379, s. 12, eff. Jan. 1, 1982.



Section 40:45-17 - Number Of Votes For Election; Commencement Of Term Of Office.

40:45-17 Number of votes for election; commencement of term of office.

13.At the regular municipal election in any municipality which has adopted this act, the candidates receiving the greatest number of votes cast shall be elected to the respective offices. Except as otherwise provided by law, the term of office of any officer elected pursuant to this act shall begin on July 1 next following election. If a regular municipal election is held on the day of the general election in November pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), the term of office of any officer elected shall begin on January 1 next following election.

L.1981, c.379, s.13; amended 1983, c.183, s.3; 2009, c.196, s.7.



Section 40:45-18 - Municipalities With Run-off Elections; Election Of Councilmen-at-large Or Commissioners Or Village Trustees With Less Than Majority Of Votes

40:45-18. Municipalities with run-off elections; election of councilmen-at-large or commissioners or village trustees with less than majority of votes
14. Notwithstanding the provisions of section 13 of P.L.1981, c.379 (C.40:45-17), if the voters of any municipality shall adopt the proposition of holding run-off elections in the municipality, either prior to or subsequent to May 2, 1990, at the regular municipal election held in that municipality the candidates receiving the greatest number and a majority of votes cast shall be elected to the respective offices, except that if:

a. Nine councilmen-at-large (or commissioners, or village trustees) are to be elected and four or more candidates for that office receive a majority of the votes cast, the nine candidates receiving the greatest number of votes shall be elected; or

b. Eight councilmen-at-large (or commissioners, or village trustees) are to be elected and four or more candidates for that office receive a majority of the votes cast, the eight candidates receiving the greatest number of votes shall be elected; or

c. Seven councilmen-at-large (or commissioners, or village trustees) are to be elected and three or more candidates for that office receive a majority of the votes cast, the seven candidates receiving the greatest number of votes shall be elected; or

d. Six councilmen-at-large (or commissioners, or village trustees) are to be elected and three or more candidates for that office receive a majority of the votes cast, the six candidates receiving the greatest number of votes shall be elected; or

e. Five councilmen-at-large (or commissioners, or village trustees) are to be elected and two or more candidates for that office receive a majority of the votes cast, the five candidates receiving the greatest number of votes shall be elected; or

f. Four councilmen-at-large (or commissioners, or village trustees) are to be elected and two or more candidates for that office receive a majority of the votes cast, the four candidates receiving the greatest number of votes shall be elected; or

g. Three councilmen-at-large (or commissioners, or village trustees) are to be elected and one or more candidates for that office receive a majority of the votes cast, the three candidates receiving the greatest number of votes shall be elected; or

h. Two councilmen-at-large (or commissioners, or village trustees) are to be elected and one or more candidates for that office receive a majority of the votes cast, the two candidates receiving the greatest number of votes shall be elected.

For the purpose of this section, the number constituting a majority of the votes cast shall be computed by dividing by two the number of voters who cast a vote for at least one candidate for councilman-at-large (or commissioner, or village trustee) and then adding one. Voting machines to be used in the election shall be equipped, as soon as practicable, with one or more counters so connected as to keep a tally of the number of voters who cast votes for one or more of the candidates for councilman-at-large (or commissioner, or village trustee). Until suitable counters have been provided, or whenever the tally of the number of voters cannot be determined for any reason, then the number constituting the majority of the votes cast shall be computed by adding all the votes cast for each candidate for that office, dividing that total by twice the number of councilmen-at-large (or commissioners, or village trustees) to be elected and then adding one.

L.1981,c.379,s.14; amended 1990,c.17,s.2; 1995,c.97,s.2.



Section 40:45-19 - Run-off Elections; Votes Necessary For Election.

40:45-19 Run-off elections; votes necessary for election.

15.In any regular municipal election held under section 14 of P.L.1981, c.379 (C.40:45-18), if a sufficient number of candidates do not receive a majority of the votes cast to elect the required number of councilmen-at-large (or commissioners, or village trustees) or no candidate for mayor or no candidate for ward councilman receives a majority of the votes cast for his respective office, a run-off election in the municipality or ward, as the case may be, shall be held on the fourth Tuesday next following that municipal election; unless in any year that Tuesday shall be the date upon which a primary election shall be held, in which case the run-off election shall be held on the fifth Tuesday next following the municipal election. Alternatively, the run-off election shall be held at a special election on the subsequent Tuesday next after the first Monday in December in the case of a regular municipal election occurring on the day of the general election in November pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1).

At the run-off election, the candidates for councilman-at-large (or commissioner, or village trustee) shall be those candidates not elected at the regular municipal election who received the greatest number of votes at that election, but the candidates shall be equal in number to twice the number of councilmen-at-large (or commissioners, or village trustees) remaining to be elected. The candidates for mayor or ward councilmen at the run-off election shall be the two candidates for the office who received the greatest number of votes at the regular municipal election. Military service ballots shall be printed and distributed for the run-off election in the same manner, so far as possible, as for other municipal elections.

The candidate or candidates who receive the greatest number of votes at the run-off election shall be elected to the office or offices to be filled. If two or more candidates shall be equal and greatest in votes for any of the purposes of this section, they shall draw lots to determine which one shall enter the run-off election, or be elected, as the case may be.

If any candidate to be voted for at the run-off election dies seven or more days prior to the run-off election, the candidate for the office not theretofore included in the run-off election, but next highest in number of votes for that purpose shall be substituted at the run-off election in the place of the deceased candidate and his name shall be substituted on the ballots for that of the deceased candidate.

L.1981, c.379, s.15; amended 1982, c.13, s.1; 1990, c.17, s.3; 1995, c.97, s.3; 2009, c.196, s.8.



Section 40:45-20 - Continuation Of Provisions For Run-off Elections

40:45-20. Continuation of provisions for run-off elections
Any municipality in which, immediately prior to the effective date of this act, run-off elections were required to be held pursuant to the plan or form of government, or charter, of the municipality, shall, on and after the effective date of this act, be governed by the provisions of sections 14 and 15 of this act for so long as it continues to be governed by that plan or form of government, or that charter, except as provided in section 17 of this act.

L.1981, c. 379, s. 16, eff. Jan. 1, 1982.



Section 40:45-21 - Run-off Elections; Adoption Or Abandonment Of Provisions; Submission By Ordinance Or Petition To Voters; Vote Necessary

40:45-21. Run-off elections; adoption or abandonment of provisions; submission by ordinance or petition to voters; vote necessary
a. Any municipality governed by the provisions of this act, but not by the provisions of sections 14 and 15 of this act, may, by referendum, adopt the provisions of those sections. Any municipality governed by the provisions of this act and by the provisions of sections 14 and 15 may, by referendum, abandon the provisions of those sections and continue to be governed by the provisions of this act. The question of adopting, or of abandoning, those provisions may be submitted to the voters either by ordinance of the governing body or by petition of the registered voters. Any ordinance adopted, or each petition paper submitted, for the purpose shall state the proposition that run-off elections be held in the municipality; or, in the case of abandonment, that run-off elections not be held in the municipality.

b. Upon adoption by the governing body of an ordinance conforming with the provisions of this section, the municipal clerk shall provide for the submission of the question at the next general election or regular municipal election occurring in the municipality not less than 60 days after the date of the adoption of the ordinance.

c. Any petition submitted by the registered voters pursuant to this section shall be signed by the registered voters of the municipality in a number at least equal to 10% of the total votes cast in the municipality at the last preceding general election at which members of the General Assembly were elected. The petition shall be filed with the clerk of the municipality who shall, upon filing, ascertain and certify the number and validity of the signatures affixed thereto. If the petition is determined to be insufficient, the person designated in the petition for the purpose shall have 10 days from the notification of insufficiency to file a supplementary petition designed to rectify the insufficiency, which shall be in the same form and shall be filed in the same manner as the original petition. If no supplementary petition is filed within 10 days after notification, or if the clerk shall examine the supplementary petition and determine that an insufficiency still exists, the clerk shall file a certificate of insufficiency in his office and notify the designated person of the insufficiency. A finding of insufficiency shall not prejudice the filing of a new petition for the same purpose.

If the petition is determined to be sufficient, the clerk shall so certify, shall transmit a certified copy to the governing body of the municipality, and shall provide for the submission of the question at the next general election or regular municipal election occurring in the municipality not less than 60 days after the date of certification.

d. At the election, the question shall be submitted in the appropriate form as follows:

(1) If the ordinance or petition proposes the holding of run-off elections in the municipality, the question shall be posed: "Shall run-off elections be held in (insert name of municipality) as permitted by the "Uniform Nonpartisan Elections Law'?"

(2) If the ordinance or petition proposes the abandonment of run-off elections in the municipality, the question shall be posed: "Shall (insert name of municipality) abandon the holding of run-off elections as permitted by the "Uniform Nonpartisan Elections Law'?"

e. The question submitted pursuant to subsection d. of this section shall be approved if a majority of those voting on the question shall vote in favor of the question, and shall take effect for the next regular municipal election held in the municipality and thereafter.

f. No ordinance may be adopted and no petition may be filed proposing the adoption of the provisions of sections 14 and 15 of this act, or the abandonment of the provisions of those sections, within 4 years after the date on which the municipality initially adopted a plan or form of government, or charter, requiring the holding of run-off elections in the municipality, or within 4 years after the date on which a question was last submitted to the voters pursuant to subsection d. of this section.

L.1981, c. 379, s. 17, eff. Jan. 1, 1982.



Section 40:45A-1 - Date, Time Of Annual Organization, Reorganization Meeting.

40:45A-1 Date, time of annual organization, reorganization meeting.

1.Notwithstanding any other provision of law, the governing body of a municipality in which any of the members of the governing body are elected for terms commencing January 1 may, by resolution, fix the date and time of its annual organization or reorganization meeting at 12 o'clock noon on January 1, or at some other hour on any day during the first week in January.

L.1956,c.176,s.1; amended 1964, c.80; 1981, c.79, s.1; 2000, c.126, s.12.



Section 40:46-39 - Optional Municipal Key Positions Law; Short Title

40:46-39. Optional Municipal Key Positions Law; short title
This act shall be known as the "Optional Municipal Key Positions Law."

L.1950, c. 211, p. 524, s. 1, eff. June 8, 1950.



Section 40:46-40 - Adoption Of Act

40:46-40. Adoption of act
Any municipality may, by referendum as hereinafter provided, adopt the provisions of this act and be governed thereby.

L.1950, c. 211, p. 524, s. 2, eff. June 8, 1950.



Section 40:46-41 - Definitions

40:46-41. Definitions
For the purposes of this act, unless the context clearly requires another meaning:

(a) "Committee" shall mean the Committee on Certification of Local Officers created by this act.

(b) "Appointing authority" shall mean any officer, board or governing body of any municipality empowered to make appointments.

(c) "Key position" shall mean the following offices or positions in a municipality governed under this act: municipal clerk; tax assessor, or board of assessors; tax collector (or receiver of taxes) by whatever title he may be known; and such other appointive officers as may by general law now or hereafter have or be entitled to acquire any protection against removal in their tenure of office, provided that key positions shall not include policemen, firemen, teachers and other school district employees and any person holding any office or position for which a license is or may be required by law prior to appointment.

L.1950, c. 211, p. 524, s. 3, eff. June 8, 1950.



Section 40:46-42 - Certificate Of Qualification

40:46-42. Certificate of qualification
In any municipality governed under this act, no person holding a key position in such municipality shall hereafter acquire any protected tenure of office provided by general law unless and until he shall have obtained a certificate of qualification as herein provided.

L.1950, c. 211, p. 525, s. 4, eff. June 8, 1950.



Section 40:46-43 - Committee On Certification Of Local Officers

40:46-43. Committee on Certification of Local Officers
There is hereby created a Committee on Certification of Local Officers. The committee shall consist of the Director of the State Division of Local Government and four municipal officials to be appointed by the Governor to serve for a term of four years and until the appointment and qualification of their respective successors.

No member shall receive any additional compensation for service on the committee; but members shall be reimbursed out of funds appropriated to the Department of Local Government for necessary expenses incurred in pursuance of duties as members of the committee. The committee shall organize, adopt rules of procedure, and shall annually select one of its members as chairman.

L.1950, c. 211, p. 525, s. 5, eff. June 8, 1950.



Section 40:46-44 - Duties; Standards Of Proficiency; Certificates Of Qualification; Training Programs

40:46-44. Duties; standards of proficiency; certificates of qualification; training programs
Subject to the provisions of this act and other applicable laws, the committee shall:

(a) establish and define standards of proficiency and competence for key positions, not inconsistent with the provisions of law;

(b) provide and issue certificates of qualification to applicants who have successfully taken such noncompetitive examinations and met such standards of character, health, training and achievement as the committee may determine to be reasonably required for fully competent performance of the duties of each key position with due regard to the nature and character of the work and to the training and achievement of persons generally engaged in such work;

(c) formulate or propose in-service training programs for persons holding key positions;

(d) have such other powers and perform such other duties as may be prescribed by this act, or otherwise by law.

L.1950, c. 211, p. 525, s. 6, eff. June 8, 1950.



Section 40:46-45 - Examination Of Applicants; Certificates Of Qualification

40:46-45. Examination of applicants; certificates of qualification
Upon request of any person holding a key position in any municipality governed under the provisions of this act who has served in such key position for a period of at least ten years from the date of his appointment, the committee shall within a reasonable time examine such applicant and issue certificates of qualification to those found qualified. The committee may require attendance upon and successful completion of one or more programs of in-service training for the certificate of qualification authorized by this act.

L.1950, c. 211, p. 526, s. 7, eff. June 8, 1950.



Section 40:46-46 - Powers Of Committee

40:46-46. Powers of committee
For the purposes of this act, the committee may:

(a) use the facilities of State departments as may be necessary or desirable to carry out any of the purposes or requirements of this act;

(b) use such municipal, school, and other public buildings, facilities and personnel as may be made available to it;

(c) make, modify, amend and repeal such rules and regulations as may be necessary to carry out the purposes of this act;

(d) issue certificates of proficiency, training, or qualification signed by the chairman of the committee and attested by the Secretary of State;

(e) appoint advisory committees to serve without compensation, and designate specially qualified persons to assist the committee for a limited period;

(f) designate an executive secretary within the Department of Local Government and appoint such other personnel as may be required for the performance of its functions pursuant to this act within the limits of the available appropriations.

L.1950, c. 211, p. 526, s. 8, eff. June 8, 1950.



Section 40:46-47 - Delegation Of Powers And Duties; Information And Assistance; Examination Fees

40:46-47. Delegation of powers and duties; information and assistance; examination fees
The committee may delegate such of its functions, powers, and duties as it may deem appropriate to its executive secretary, or to other officers and employees of the State. The committee may call upon any State department, institution or agency, and upon any county or municipal official for information, assistance, or services in furtherance of the purposes of this act; and it shall be the duty of the State, county and municipal officials to cooperate fully with the committee in furnishing information, assistance or services. The committee may in its discretion establish an examination fee to be charged applicants for certificates of qualification, in an amount not exceeding ten dollars ($10.00), and all such fees shall be paid into the State Treasury pursuant to law.

L.1950, c. 211, p. 527, s. 9, eff. June 8, 1950.



Section 40:46-48 - Form Of Tests

40:46-48. Form of tests
Tests as required by this act may be written, oral, physical or in the form of demonstration or evidence of education or skill, or any combination of these, and shall be of such character as fairly to test and determine the qualifications, fitness and ability of the person tested actually to perform the duties of the position for tenure in which he seeks to qualify.

L.1950, c. 211, p. 527, s. 10, eff. June 8, 1950.



Section 40:46-49 - Offenses

40:46-49. Offenses
Any person who, for the purpose of defeating, or obstructing the provisions and purpose of this act, shall:

(a) willfully, by himself or in co-operation with one or more persons defeat, deceive or obstruct a person in respect to his right of taking a test for a certificate of qualification; or

(b) willfully or corruptly or falsely mark, rate, grade, estimate or report upon the test or proper standing of a person tested, or aid in so doing or willfully make any false representation concerning the same or the person tested; or

(c) willfully and corruptly furnish to a person special or secret information for the purpose of either improving or injuring the prospects or chances of a person tested or certified or being tested or certified; or

(d) willfully impersonate another person or permit or aid another person to impersonate him in any test or appointment or request to be tested, certified or appointed;

shall be guilty of a misdemeanor.

L.1950, c. 211, p. 527, s. 11, eff. June 8, 1950.



Section 40:46-50 - Exemption Of Positions From Provisions Of Act

40:46-50. Exemption of positions from provisions of act
Key positions shall be exempt from the provisions of this act when the key positions are within the classified service of the civil service in any municipality operating under Title 11, Civil Service, of the Revised Statutes. No municipal manager, deputy municipal manager or business administrator who serves also in a key position shall acquire tenure in such key position while he is manager, deputy manager or business administrator.

L.1950, c. 211, p. 528, s. 12, eff. June 8, 1950.



Section 40:46-51 - Retirement At 70 Or For Disability

40:46-51. Retirement at 70 or for disability
Any person who hereafter acquires tenure in a key position may, upon reasonable notice, be retired from active service in such position by action of the governing body of the municipality at any time after he has reached the age of seventy years, or prior to that age if he has become so incapacitated as substantially to prevent him from performing the duties of his office. The Committee on Certification of Local Officers shall adopt reasonable regulations for giving notice of intention to retire a key official, for establishing a procedure for determining incapacity and for recalling retired persons to temporary or part-time service in connection with the work of their respective offices.

L.1950, c. 211, p. 528, s. 13, eff. June 8, 1950.



Section 40:46-52 - Adoption Of Act

40:46-52. Adoption of act
The qualified voters of any municipality may adopt this act at any regular municipal or general election or at any election at which they vote on the adoption of any of the optional forms of government provided by the Optional Municipal Charter Law.

Upon recommendation of a charter commission constituted pursuant to the Optional Municipal Charter Law or upon petition in writing of ten per centum (10%) of the registered voters of a municipality filed with the municipal clerk, the clerk shall submit the question to the voters. If there is an election pending on the adoption of one of the said optional forms of government not less than sixty days after the filing of the petition or recommendation of the charter commission, the clerk shall submit the question at said election. If no such election of an optional form of government is pending the clerk shall submit the question of the adoption of this act at the next regular municipal or general election to be held not less than sixty days after the filing of the petition or the recommendation of the charter commission. In any case he shall give public notice of the submission of the question by publication in one or more newspapers published in the municipality, if there be one published in the municipality; if not, then in one or more newspapers published in the county in which the municipality is located, to be designated by the clerk, once a week for at least four weeks, and by posting such notice in five of the most public places in the municipality for at least four weeks before the election. The question of adoption of this act shall be submitted as other public questions, and shall be stated as follows: Shall the Optional Municipal Key Positions Act be adopted by (insert name of municipality)?

L.1950, c. 211, p. 528, s. 14, eff. June 8, 1950.



Section 40:46-53 - Act Operative On Favorable Vote

40:46-53. Act operative on favorable vote
The municipal clerk shall certify the results of the election to the legislative body of the municipality at its first meeting thereafter, enter the same at large in its minutes and certify the same to the Secretary of State. If it appears by the certificate of the clerk that a majority of the votes cast on the question are in favor of the adoption of this act, the act shall be operative in such municipality.

L.1950, c. 211, p. 529, s. 15, eff. June 8, 1950.



Section 40:47-4.6 - Legislative Findings

40:47-4.6. Legislative findings
The Legislature finds that the urgency of augmenting local law enforcement agencies to cope with increases in the number of serious crimes and civil disorders dictates authorization for temporary expansion of municipal police forces by appointment of additional officers and men with police and law enforcement experience who do not meet age and residence requirements imposed by law for permanent appointees to municipal police forces and to permit retired police personnel to accept such appointments without affecting their continued right to receive pension and retirement benefits or subsidies from this or any other State or any county, municipality or school district of this or any other State.

L.1968, c. 275, s. 1, eff. Sept. 4, 1968.



Section 40:47-4.7 - Temporary Appointment; Maximum Period; Qualifications

40:47-4.7. Temporary appointment; maximum period; qualifications
Notwithstanding the provisions of law as to maximum age, residence, eligibility for membership in a pension or retirement system, duration of employment throughout an entire year or restriction on employment or earnings upon eligibility of any person to continued receipt of retirement benefits, any municipality may by ordinance authorize the temporary appointment to its police department or force, for a period not in excess of 4 years, of any citizen of the United States of good moral character who has had 10 or more years of experience in former employment as a member of the police force or other law enforcement agency of the United States or of this or another State, or of a county or municipality of this or another State.

L.1968, c. 275, s. 2, eff. Sept. 4, 1968.



Section 40:47-4.8 - Nature Of Act; Limitation On Appointments

40:47-4.8. Nature of act; limitation on appointments
This act is of a temporary and emergent nature and no appointment shall be made pursuant hereto after January 1, 1972.

L.1968, c. 275, s. 3, eff. Sept. 4, 1968.



Section 40:47-11.1 - Reappointment Of Former Member

40:47-11.1. Reappointment of former member
Any municipality not subject to the terms of Title 11, Civil Service, of the Revised Statutes, may reappoint a former member of its police or fire department who has resigned in good standing provided (1) the employee's request for reinstatement shall have been made within 2 years after the date of his resignation, and (2) the appointing authority has recommended that, because of the employee's record of past performance, reinstatement shall be in the best interests of the service.

L.1969, c. 303, s. 1, eff. Jan. 16, 1970.



Section 40:47-11.2 - Reinstatement Into Pension System

40:47-11.2. Reinstatement into pension system
Whenever a former policeman or fireman is reappointed pursuant to section 1 of this act and the membership of such person in the pension system created pursuant to P.L.1944, chapter 255, or the pension system created pursuant to P.L.1954, chapter 84, has been terminated and contributions of such member returned to him, he shall be reinstated in the pension system upon reappointment pursuant to this act and upon his repurchase of credit for all of his previous membership service in such pension system. Such repurchase shall be effected by his paying into the annuity savings fund of the pension the amount required by applying the factor, supplied by the actuary, as being applicable to his age at the time of the purchase, to his salary at that time.

L.1969, c. 303, s. 2, eff. Jan. 16, 1970.



Section 40:47-12 - Effect Of Annexation In Certain Cases On Tenure

40:47-12. Effect of annexation in certain cases on tenure
L.1922, c. 123, p. 218 [1924 Suppl. s.s. *136-650A(1), *136-650A(2) ], entitled "An act concerning the annexation of part of one town or township to another municipality, and also the creation of new municipalities from such towns, townships or part thereof, and relating to the tenure of office and salary of uniformed paid firemen and policemen in territory so annexed or created in counties of the first class," approved March eleventh, one thousand nine hundred and twenty-two, saved from repeal. [This act provides for the tenure of office of policemen and firemen in certain cases of annexation and where newly created municipalities have been formed.]



Section 40:47-20.9 - Validation Of Appointment Of Policemen Appointed When Less Than 21 Years Of Age

40:47-20.9. Validation of appointment of policemen appointed when less than 21 years of age
Whenever it shall appear that any person was heretofore appointed to the police department or force of any municipality at a time when he was less than 21 years of age, and that he has served in said department or force continuously from the time of said appointment and for a period of at least 10 years prior to the effective date of this act and is still in such service, and that he is an honorably discharged veteran of the armed forces of the United States during World War II, the governing body of such municipality may, within 6 months after the effective date of this act, validate, ratify and confirm the said appointment. In the event that such appointment shall be so validated, ratified or confirmed, such person shall be deemed to be and to have been a duly qualified member of such department or force, and shall have pension, tenure or service rights, from the date upon which he in fact attained the age of 21 years, all to the same effect as though he had been appointed on that date.

L.1959, c. 188, p. 759, s. 1, eff. Dec. 3, 1959.



Section 40:47-20.10 - Validation Of Appointment Of Policemen Exceeding Maximum Age

40:47-20.10. Validation of appointment of policemen exceeding maximum age
Any appointment to the police department of a municipality heretofore made of an individual otherwise qualified who on the date of appointment exceeded the maximum age for appointment by less than 10 months, after the allowance of credit for his military service in time of war, is hereby validated and confirmed and the continued employment of such person as a member of the police department is authorized, provided said appointment is confirmed by resolution of the governing body adopted within 30 days after the effective date of this act.

L.1962, c. 56, s. 1.



Section 40:47-20.11 - Eligibility Of Appointee, After Confirmation Of Appointment, To Police And Firemen's Retirement System

40:47-20.11. Eligibility of appointee, after confirmation of appointment, to police and firemen's retirement system
The board of trustees of the police and firemen's retirement system of New Jersey shall accept as a member of the retirement system any policeman, otherwise eligible for membership, whose appointment is confirmed pursuant to this act provided there is paid into the retirement system, in such manner as the board shall prescribe, the contributions that would have been payable had he been so appointed at the age of 30 years.

L.1962, c. 56, s. 2.



Section 40:47-20.12 - Appointment Of Chief Of Police Exceeding Maximum Age And Lacking Residence Qualifications

40:47-20.12. Appointment of chief of police exceeding maximum age and lacking residence qualifications
Upon the creation of a police department in any municipality in which no police department existed theretofore, a person may be appointed to the office of chief of police of such police department if he is otherwise qualified, notwithstanding his age is greater than the maximum age limit set forth in section 40:47-4 of the Revised Statutes and notwithstanding that he is not and has not been a resident of said municipality for 6 months immediately preceding his appointment; provided he agrees to become a resident of said municipality within 3 years from the date of his appointment.

L.1964, c. 187, s. 1, eff. Oct. 2, 1964. Amended by L.1969, c. 267, s. 6, eff. Jan. 12, 1970.



Section 40:47-51 - Paid Fire Departments In Certain Municipalities; Fire Commissioners

40:47-51. Paid fire departments in certain municipalities; fire commissioners
L.1886, c. 42, p. 54 (C.S. p. 2380, s.s. 217 to 219), entitled "An act to enable cities and municipalities of this state to create and maintain a paid fire department," approved March first, one thousand eight hundred and eighty-six, saved from repeal. [This act enables municipalities not having paid fire departments before March 1, 1886, to authorize and establish the same by popular referendum and provide for the appointment and powers and duties of a board of fire commissioners.]



Section 40:47A-1.1 - Emergency; Definition

40:47A-1.1. Emergency; definition
As used in this act and in the act of which this act is amendatory and supplementary, "emergency" means any unusual conditions caused by civil disturbance whereby the safety of the public is endangered or imperiled. The occurrence of such an emergency shall be determined within the sole discretion of the officer, board or official having charge of the police or fire department in any municipality.

L.1970, c. 23, s. 1.



Section 40:47A-5.1 - Reimbursement; Amount

40:47A-5.1. Reimbursement; amount
The State House Commission, having verified the accuracy of statements made in the application for reimbursement and established the eligibility of the municipality to receive payment pursuant to the provisions of this act, shall:

(a) Award reimbursement in an amount equal to 75% of the actual expenditures made by a municipality, pursuant to emergency appropriations adopted in dealing with an emergency within its borders, or

(b) Award reimbursement equal to 100% of the expenditures incurred by a sending municipality and provided for by an emergency appropriation, in instances where said municipality is asked to provide and render assistance to a neighboring municipality in an emergency by supplying fire and police aid, or both, and does provide such assistance.

(c) In the event that the total of eligible requests for reimbursement exceeds the total amount of the fund, the State House Commission shall prorate and distribute the fund on the basis of the total of all eligible requests received.

L.1970, c. 23, s. 4.



Section 40:47A-7 - Rules And Regulations

40:47A-7. Rules and regulations
The State House Commission shall issue rules and regulations necessary to implement the administration of the Local Emergency Aid Fund.

L.1970, c. 23, s. 5.



Section 40:48-1 - Ordinances; General Purpose.

40:48-1 Ordinances; general purpose.

40:48-1.Ordinances; general purpose. The governing body of every municipality may make, amend, repeal and enforce ordinances to:

Finances and property. 1. Manage, regulate and control the finances and property, real and personal, of the municipality;

Contracts and contractor's bonds. 2. Prescribe the form and manner of execution and approval of all contracts to be executed by the municipality and of all bonds to be given to it;

Officers and employees; duties, terms and salaries. 3. Prescribe and define, except as otherwise provided by law, the duties and terms of office or employment, of all officers and employees; and to provide for the employment and compensation of such officials and employees, in addition to those provided for by statute, as may be deemed necessary for the efficient conduct of the affairs of the municipality;

Fees. 4. Fix the fees of any officer or employee of the municipality for any service rendered in connection with his office or position, for which no specific fee or compensation is provided. In the case of salaried officers or employees, such fee shall be paid into the municipal treasury;

Salaries instead of fees; disposition of fees. 5. Provide that any officer or employee receiving compensation for his services, in whole or in part by fees, whether paid by the municipality or otherwise, shall be paid a salary to be fixed in the ordinance, and thereafter all fees received by such officer or employee shall be paid into the municipal treasury;

Maintain order. 6. Prevent vice, drunkenness and immorality; to preserve the public peace and order; to prevent and quell riots, disturbances and disorderly assemblages; to prohibit the consumption of alcoholic beverages by underage persons on private property pursuant to section 1 of P.L.2000, c.33 (C.40:48-1.2);

Punish beggars; prevention of loitering. 7. Restrain and punish drunkards, vagrants, mendicants and street beggars; to prevent loitering, lounging or sleeping in the streets, parks or public places;

Auctions and noises. 8. Regulate the ringing of bells and the crying of goods and other commodities for sale at auction or otherwise, and to prevent disturbing noises;

Swimming; bathing costume; prohibition of public nudity. 9. Regulate or prohibit swimming or bathing in the waters of, in, or bounding the municipality, and to regulate or prohibit persons from appearing upon the public streets, parks and places clad in bathing costumes or robes, or costumes of a similar character; regulate or prohibit persons from appearing in a state of nudity upon all lands within its borders which are under the jurisdiction of the State including, without limitation, all lands owned by, controlled by, managed by or leased by the State;

Prohibit annoyance of persons or animals. 10. Regulate or prohibit any practice tending to frighten animals, or to annoy or injure persons in the public streets;

Animals; pounds; establishment and regulation. 11. Establish and regulate one or more pounds, and to prohibit or regulate the running at large of horses, cattle, dogs, swine, goats and other animals, and to authorize their impounding and sale for the penalty incurred, and the costs of impounding, keeping and sale; to regulate or prohibit the keeping of cattle, goats or swine in any part of the municipality; to authorize the destruction of dogs running at large therein;

Hucksters. 12. Prescribe and regulate the place of vending or exposing for sale articles of merchandise from vehicles;

Building regulations; wooden structures. 13. Regulate and control the construction, erection, alteration and repair of buildings and structures of every kind within the municipality; and to prohibit, within certain limits, the construction, erection or alteration of buildings or structures of wood or other combustible material;

Inflammable materials; inspect docks and buildings. 14. Regulate the use, storage, sale and disposal of inflammable or combustible materials, and to provide for the protection of life and property from fire, explosions and other dangers; to provide for inspections of buildings, docks, wharves, warehouses and other places, and of goods and materials contained therein, to secure the proper enforcement of such ordinance;

Dangerous structures; removal or destruction; procedure. 15. Provide for the removal or destruction of any building, wall or structure which is or may become dangerous to life or health, or might tend to extend a conflagration; and to assess the cost thereof as a municipal lien against the premises;

Chimneys and boilers. 16. Regulate the construction and setting up of chimneys, furnaces, stoves, boilers, ovens and other contrivances in which fire is used;

Explosives. 17. Regulate, in conformity with the statutes of this State, the manufacture, storage, sale, keeping or conveying of gunpowder, nitroglycerine, dynamite and other explosives;

Firearms and fireworks. 18. Regulate and prohibit the sale and use of guns, pistols, firearms, and fireworks of all descriptions;

Soft coal. 19. Regulate the use of soft coal in locomotives, factories, power houses and other places;

Theaters, schools, churches and public places. 20. Regulate the use of theaters, cinema houses, public halls, schools, churches, and other places where numbers of people assemble, and the exits therefrom, so that escape therefrom may be easily and safely made in case of fire or panic; and to regulate any machinery, scenery, lights, wires and other apparatus, equipment or appliances used in all places of public amusement;

Excavations. 21. Regulate excavations below the established grade or curb line of any street, not greater than eight feet, which the owner of any land may make, in the erection of any building upon his own property; and to provide for the giving of notice, in writing, of such intended excavation to any adjoining owner or owners, and that they will be required to protect and care for their several foundation walls that may be endangered by such excavation; and to provide that in case of the neglect or refusal, for 10 days, of such adjoining owner or owners to take proper action to secure and protect the foundations of any adjacent building or other structure, that the party or parties giving such notice, or their agents, contractors or employees, may enter into and upon such adjoining property and do all necessary work to make such foundations secure, and may recover the cost of such work and labor in so protecting such adjacent property; and to make such further and other provisions in relation to the proper conduct and performance of said work as the governing body or board of the municipality may deem necessary and proper;

Sample medicines. 22. Regulate and prohibit the distribution, depositing or leaving on the public streets or highways, public places or private property, or at any private place or places within any such municipality, any medicine, medicinal preparation or preparations represented to cure ailments or diseases of the body or mind, or any samples thereof, or any advertisements or circulars relating thereto, but no ordinance shall prohibit a delivery of any such article to any person above the age of 12 years willing to receive the same;

Boating. 23. Regulate the use of motor and other boats upon waters within or bounding the municipality;

Fire escapes. 24. Provide for the erection of fire escapes on buildings in the municipality, and to provide rules and regulations concerning the construction and maintenance of the same, and for the prevention of any obstruction thereof or thereon;

Care of injured employees. 25. Provide for the payment of compensation and for medical attendance to any officer or employee of the municipality injured in the performance of his duty;

Bulkheads and other structures. 26. Fix and determine the lines of bulkheads or other works or structures to be erected, constructed or maintained by the owners of lands facing upon any navigable water in front of their lands, and in front of or along any highway or public lands of said municipality, and to designate the materials to be used, and the type, height and dimensions thereof;

Lifeguard. 27. Establish, maintain, regulate and control a lifeguard upon any beach within or bordering on the municipality;

Appropriation for life-saving apparatus. 28. Appropriate moneys to safeguard people from drowning within its borders, by location of apparatus or conduct of educational work in harmony with the plans of the United States volunteer life-saving corps in this State;

Fences. 29. Regulate the size, height and dimensions of any fences between the lands of adjoining owners, whether built or erected as division or partition fences between such lands, and whether the same exist or be erected entirely or only partly upon the lands of any such adjoining owners, or along or immediately adjacent to any division or partition line of such lands. To provide, in such ordinance, the manner of securing, fastening or shoring such fences, and for surveying the land when required by statute, and to prohibit in any such ordinance the use at a height of under 10 feet from the ground, of any device, such as wire or cable, that would be dangerous to pedestrians, equestrians, bicyclists, or drivers of off-the-road vehicles, unless that device is clearly visible to pedestrians, equestrians, bicyclists or drivers of off-the-road vehicles. In the case of fences thereafter erected contrary to the provisions thereof, the governing body may provide for a penalty for the violation of such ordinance, and in the case of such fence or fences erected or existing at the time of the passage of any such ordinance, may provide therein for the removal, change or alteration thereof, so as to make such fence or fences comply with the provisions of any such ordinance;

Advertise municipality. 30. Appropriate funds for advertising the advantages of the municipality;

Government Energy Aggregation Programs. 31. Establish programs and procedures pursuant to which the municipality may act as a government aggregator pursuant to sections 40 through 43 of P.L.1999, c.23 (C.48:3-89 through C.48:3-92), section 45 of P.L.1999, c.23 (C.48:3-94), and sections 1, 2 and 6 of P.L.2003, c.24 (C.48:3-93.1 through C.48:3-93.3). Notwithstanding the provisions of any other law, rule or regulation to the contrary, a municipality acting as a government aggregator pursuant to P.L.1999, c.23 (C.48:3-49 et al.) shall not be deemed to be a public utility pursuant to R.S.40:62-24 or R.S.48:1-1 et seq. or be deemed to be operating any form of public utility service pursuant to R.S.40:62-1 et seq., to the extent such municipality is solely engaged in the provision of such aggregation service and not otherwise owning or operating any plant or facility for the production or distribution of gas, electricity, steam or other product as provided in R.S.40:62-12;

Joint municipal action on consent for the provision of cable television service. 32. Establish programs and procedures pursuant to which a municipality may act together with one or more municipalities in granting municipal consent for the provision of cable television service pursuant to the provisions of the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.) as amended and supplemented. Notwithstanding the provisions of any other law, rule or regulation to the contrary, two or more municipalities acting jointly pursuant to the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.) shall not be deemed a public utility pursuant to R.S.48:1-1 et seq., to the extent those municipalities are solely engaged in granting municipal consent jointly and are not otherwise owning or operating any facility for the provision of cable television service as provided in P.L.1972, c.186 (C.48:5A-1 et seq.);

Private cable television service aggregation programs. 33. Establish programs and procedures pursuant to which a municipality may employ the services of a private aggregator for the purpose of facilitating the joint action of two or more municipalities in granting municipal consent for the provision of cable television service provided that any such municipality shall adhere to the provisions of the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.) as amended and supplemented, and to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) as amended and supplemented. Notwithstanding the provisions of any other law, rule or regulation to the contrary, a municipality that employs the services of a private aggregator pursuant to the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.) shall not be deemed a public utility pursuant to R.S.48:1-1 et seq., to the extent that the municipality is solely engaged in employing the services of a private aggregator for the purpose of facilitating the joint action of two or more municipalities in granting municipal consent and is not otherwise owning or operating any facility for the provision of cable television service as provided in P.L.1972, c.186 (C.48:5A-1 et seq.);

Protective Custody. 34. Provide protective custody to persons arrested for operating a motor vehicle under the influence of alcoholic beverages, any chemical substance, or any controlled dangerous substance in violation of R.S.39:4-50 as provided in section 1 of P.L.2003, c.164 (C.40:48-1.3);

Private Outdoor Video Surveillance Camera Registry. 35. Establish a private outdoor video surveillance camera registry and allow voluntary registration of private outdoor video surveillance cameras as provided in P.L.2015, c.142 (C.40:48-1.6 et al.).

amended 1979, c.43, s.1; 1999, c.23, s.47; 1999, c.141; 2000, c.32; 2000, c.33, s.2; 2001, c.36, s.1; 2003, c.38, s.1; 2003, c.164, s.2; 2015, c.142, s.3.



Section 40:48-1.1 - Removal Or Demolition Of Hazardous Buildings; Recovery Of Costs

40:48-1.1. Removal or demolition of hazardous buildings; recovery of costs
1. Whenever any municipality, pursuant to law or pursuant to any ordinance, code, rule or regulation adopted pursuant to law, undertakes the removal or demolition of any building or structure which is dangerous to human life or the public welfare or which constitutes a fire hazard, the governing body of the municipality, in addition to assessing the cost of such removal or demolition as a municipal lien against the premises, may enforce the payment of such assessment, together with interest, as a debt of the owner of the premises and may authorize the institution of an action at law for the collection thereof. The Superior Court shall have jurisdiction of any such action.

L.1978,c.113,s.1; amended 1991,c.91,s.385.



Section 40:48-1.2 - Enactment Of Ordinance Prohibiting Possession, Consumption Of Alcoholic Beverages By Underaged Person On Private Property, Permitted.

40:48-1.2 Enactment of ordinance prohibiting possession, consumption of alcoholic beverages by underaged person on private property, permitted.

1. a. A municipality may enact an ordinance making it unlawful for any person under the legal age who, without legal authority, knowingly possesses or knowingly consumes an alcoholic beverage on private property. The ordinance shall provide that a violation shall be punished by a fine of $250 for a first offense and $350 for any subsequent offense.

b.The ordinance shall provide that the court may, in addition to the fine authorized for this offense, suspend or postpone for six months the driving privilege of the defendant. Upon the conviction of any person and the suspension or postponement of that person's driver's license, the court shall forward a report to the Division of Motor Vehicles stating the first and last day of the suspension or postponement period imposed by the court pursuant to this section. If a person at the time of the imposition of a sentence is less than 17 years of age, the period of license postponement, including a suspension or postponement of the privilege of operating a motorized bicycle, shall commence on the day the sentence is imposed and shall run for a period of six months after the person reaches the age of 17 years.

If a person at the time of the imposition of a sentence has a valid driver's license issued by this State, the court shall immediately collect the license and forward it to the division along with the report. If for any reason the license cannot be collected, the court shall include in the report the complete name, address, date of birth, eye color, and sex of the person, as well as the first and last date of the license suspension period imposed by the court.

The court shall inform the person orally and in writing that if the person is convicted of operating a motor vehicle during the period of license suspension or postponement, the person shall be subject to the penalties set forth in R.S.39:3-40. A person shall be required to acknowledge receipt of the written notice in writing. Failure to receive a written notice or failure to acknowledge in writing the receipt of a written notice shall not be a defense to a subsequent charge of a violation of R.S.39:3-40.

If the person convicted under such an ordinance is not a New Jersey resident, the court shall suspend or postpone, as appropriate, the non-resident driving privilege of the person based on the age of the person and submit to the division the required report. The court shall not collect the license of a non-resident convicted under this section. Upon receipt of a report by the court, the division shall notify the appropriate officials in the licensing jurisdiction of the suspension or postponement.

c. (1) No ordinance shall prohibit an underaged person from consuming or possessing an alcoholic beverage in connection with a religious observance, ceremony, or rite or consuming or possessing an alcoholic beverage in the presence of and with the permission of a parent, guardian or relative who has attained the legal age to purchase and consume alcoholic beverages.

(2)As used in this section:

"Guardian" means a person who has qualified as a guardian of the underaged person pursuant to testamentary or court appointment.

"Relative" means the underaged person's grandparent, aunt or uncle, sibling, or any other person related by blood or affinity.

d.No ordinance shall prohibit possession of alcoholic beverages by any such person while actually engaged in the performance of employment by a person who is licensed under Title 33 of the Revised Statutes, or while actively engaged in the preparation of food while enrolled in a culinary arts or hotel management program at a county vocational school or post secondary educational institution; however, no ordinance enacted pursuant to this section shall be construed to preclude the imposition of a penalty under this section, R.S.33:1-81, or any other section of law against a person who is convicted of unlawful alcoholic beverage activity on or at premises licensed for the sale of alcoholic beverages.

L.2000,c.33.s.1.



Section 40:48-1.2A - Immunity From Prosecution; Certain Circumstances.

40:48-1.2a Immunity from prosecution; certain circumstances.

2. a. An underage person and one or two other persons shall be immune from prosecution under an ordinance authorized by section 1 of P.L.2000, c.33 (C.40:48-1.2) prohibiting any person under the legal age who, without legal authority, knowingly possesses or knowingly consumes an alcoholic beverage on private property if:

(1)one of the underage persons called 9-1-1 and reported that another underage person was in need of medical assistance due to alcohol consumption;

(2)the underage person who called 9-1-1 and, if applicable, one or two other persons acting in concert with the underage person who called 9-1-1 provided each of their names to the 9-1-1 operator;

(3)the underage person was the first person to make the 9-1-1 report; and

(4)the underage person and, if applicable, one or two other persons acting in concert with the underage person who made the 9-1-1 call remained on the scene with the person under the legal age in need of medical assistance until assistance arrived and cooperated with medical assistance and law enforcement personnel on the scene.

b.The underage person who received medical assistance as provided in subsection a. of this section also shall be immune from prosecution under an ordinance authorized by section 1 of P.L.2000, c.33 (C.40:48-1.2).

L.2009, c.133, s.2.



Section 40:48-1.3 - Holding Dui Arrestees In Protective Custody, Certain Circumstances.

40:48-1.3 Holding DUI arrestees in protective custody, certain circumstances.

1. a. A municipality may enact an ordinance providing that a person who is arrested for a violation of the provisions of R.S.39:4-50 shall be held in protective custody at an appropriate police or other facility where the person's condition may be monitored until the person is no longer a danger to himself or others. The municipal ordinance shall provide for the release of the person from protective custody when that person is no longer a danger to himself or others. The municipal ordinance may provide that a person is no longer a danger to himself or others when the person's blood alcohol concentration is less than 0.05% and the person is no longer under the influence of any intoxicating liquor or narcotic or hallucinogenic or habit-forming drug to the extent that the person's facilities are impaired. In no event shall a municipality hold a person in protective custody for a period of longer than eight hours without providing an appropriate hearing.

b.Notwithstanding the provisions of any ordinance enacted pursuant to subsection a. of this section, provided that it is not a detriment to the public safety, the arresting law enforcement agency may, because of the age, health or safety of the arrested person, release the person pursuant to the provisions of P.L.2001, c.69 (C.39:4-50.22 et seq.) or provide an appropriate alternative to protective custody. The municipality shall not be subject to liability if a person is released from custody pursuant to the provisions of this subsection.

c.Nothing in this section shall be construed as requiring the use of State Police facilities by a municipality for the purposes of this act.

L.2003,c.164,s.1.



Section 40:48-1.4 - Criminal History Record Check Requested By Municipality, Authority For.

40:48-1.4 Criminal history record check requested by municipality, authority for.

34. a. A municipality may enact an ordinance providing that an authorized municipal official or officer may request a criminal history record background check of any person for an official governmental purpose, including, but not limited to, employment, licensing and the procurement of services. The ordinance shall provide that the person shall submit to being fingerprinted in accordance with applicable State and federal laws, rules and regulations. The ordinance shall further provide that the official or officer is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation.

b.In order to obtain criminal history record information pursuant to the provisions of an ordinance, the official or officer shall submit fingerprint data to the State Bureau of Identification. The bureau shall receive all criminal history record information from the Federal Bureau of Investigation and shall disseminate that information to the officer or official.

c.The municipality shall transmit the fees for the criminal history record background check to the State Bureau of Identification.

d.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Attorney General may promulgate regulations to effectuate the provisions of this section.

L.2003,c.199,s.34.



Section 40:48-1.5 - Regulation Of Apiary Activities.

40:48-1.5 Regulation of apiary activities.

1. a. Except as otherwise provided in subsections b. and c. of this section, no municipality may:

(1)adopt an ordinance, resolution, rule, or regulation concerning the breeding or keeping of honey bees or any activities related thereto, including, but not limited to, the use of honey bees for pollination, the reproduction and sale of honey bees, or the production of honey or other apiary products from such bees; or

(2)establish any restriction or requirement that would result in the prohibition of the breeding or keeping of honey bees, the use of honey bees for pollination, or any activities related thereto, in the municipality.

b.The State shall regulate apiary activities in the State pursuant to R.S.4:6-1 through R.S.4:6-18, sections 8 and 9 of P.L.1977, c.159 (C.4:6-19 and C.4:6-20), P.L.2007, c.271 (C.4:6-21 et seq.), section 2 of P.L.2015, c.76 (C.4:6-24), and any applicable laws. However, the Department of Agriculture may delegate to a municipality the regulatory authority to monitor and enforce the apiary standards established pursuant to subsection b. of section 2 of P.L.2015, c.76 (C.4:6-24), if the municipality adopts by reference those standards by ordinance. Upon adoption of such an ordinance, the municipality shall assume responsibility to monitor apiary activities in the municipality and enforce compliance with the standards adopted pursuant to subsection b. of section 2 of P.L.2015, c.76 (C.4:6-24). A municipality may, at any time, repeal any such ordinance, and upon the municipality doing so, the Department of Agriculture shall immediately reassume all authority and associated duties and responsibilities previously delegated to the municipality pursuant to this subsection.

c.If a municipality that has assumed responsibility pursuant to subsection b. of this section finds that there is a condition or circumstance in the municipality that is not resolved by the standards adopted pursuant to subsection b. of section 2 of P.L.2015, c.76 (C.4:6-24), the municipality shall request guidance thereon from the Department of Agriculture. The department shall provide the guidance no later than 90 days after the request is received by the department. Upon expiration of the 90-day period and if the standards adopted pursuant to section 2 of P.L.2015, c.76 (C.4:6-24) do not sufficiently address the condition or circumstance, the municipality, after consulting with the department, the New Jersey League of Municipalities, the New Jersey Beekeepers Association, and the Mid-Atlantic Apiculture Research and Extension Consortium, or successor organizations with similar purposes, may adopt by ordinance a standard to address the condition or circumstance, provided that the standard reflects consideration of population density, the density and intensity of development, type of land use, and honey bee biology and behavior.

L.2015, c.76, s.1.



Section 40:48-1.6 - Findings, Declarations Relative To Private Outdoor Video Surveillance Cameras.

40:48-1.6 Findings, declarations relative to private outdoor video surveillance cameras.

1. The Legislature finds and declares that:

a.The ability of law enforcement officials to timely investigate criminal activity is essential to apprehending culpable criminals and ensuring public safety.

b.Footage from private outdoor video surveillance cameras may provide useful information for law enforcement officials investigating incidents of criminal activity that occurred within the vicinity of these cameras.

c.The purpose of this act is to facilitate law enforcement investigations into criminal activity and save valuable time and resources by permitting a municipality to enact an ordinance allowing all owners of private outdoor video surveillance cameras in the municipality to voluntarily register their cameras with the municipal police department or force.

L.2015, c.142, s.1.



Section 40:48-1.7 - Private Outdoor Video Surveillance Camera Registry.

40:48-1.7 Private outdoor video surveillance camera registry.

2. a. A municipality may enact an ordinance to establish a private outdoor video surveillance camera registry and to allow any person who owns a private outdoor video surveillance camera on a residential or business property in the municipality to voluntarily register the camera with the municipal police department or force for the purpose of assisting law enforcement investigations of criminal activity that occurred within the vicinity of the camera's location. The ordinance shall provide that registration of a camera does not constitute a waiver of any rights granted under the Constitution of the United States or the State of New Jersey.

b.The municipal ordinance shall require the following information to be included in the private outdoor video surveillance camera registry:

(1)the name of the person who owns the camera;

(2)the most recent contact information, including the street address and telephone number of the person who owns the camera;

(3)the street address of the residence or business where the camera is installed;

(4)the number of cameras located at the residence or business;

(5)the outdoor areas recorded by the camera;

(6)the means by which the camera's footage is saved or stored, and the duration of time for which the footage is saved or stored; and

(7)any additional information the municipality deems necessary.

c.Information stored in the municipal registry pursuant to subsection b. of this section shall be available for the exclusive use by law enforcement officials to investigate criminal activity within the vicinity of the camera's location. Information stored in the registry shall not be considered a public record pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), P.L.2001, c.404 (C.47:1A-5 et al.), or common law concerning access to public records and shall not be discoverable as a public record by any person, entity, or governmental agency, except upon a subpoena issued by a grand jury or a court order in a criminal matter.

d.A State, county, or municipal law enforcement agency may contact a person whose information appears in the municipal registry established pursuant to subsection a. of this section, in order to request access to any camera's footage which may assist an investigation of criminal activity that occurred within the vicinity of the camera's location. A person who registers a camera with a municipal police department or force shall not be required to submit the camera's footage to a law enforcement agency, unless otherwise required by law.

e.As used in this act, "private outdoor video surveillance camera" or "camera" means a device installed outside a residence or business, which, for security purposes, captures footage of an area outside the residence or business.

L.2015, c.152, s.2.



Section 40:48-2 - Other Necessary And Proper Ordinances

40:48-2. Other necessary and proper ordinances
Any municipality may make, amend, repeal and enforce such other ordinances, regulations, rules and by-laws not contrary to the laws of this state or of the United States, as it may deem necessary and proper for the good government, order and protection of persons and property, and for the preservation of the public health, safety and welfare of the municipality and its inhabitants, and as may be necessary to carry into effect the powers and duties conferred and imposed by this subtitle, or by any law.



Section 40:48-2.1 - Opening And Closing Of Beauty Parlors; Penalties

40:48-2.1. Opening and closing of beauty parlors; penalties
The governing body of any municipality in this State shall have the power:

(a) To pass, enforce, alter or repeal ordinances to take effect within the limits of such municipality for the following purposes:

To regulate the opening and closing of beauty parlors on Sunday and holidays; to regulate the hours of opening and closing on weekdays; to fix and enforce penalties for the violations of any ordinances that may be passed by virtue of this act.

(b) For the purpose of carrying out the provisions of this act, the municipality may fix and prescribe the penalties for the violation of any ordinance or section thereof in a sum not exceeding twenty-five dollars ($25.00), or imprisonment not exceeding ten days in the municipal lock-up or county jail as may be designated by the governing body.

L.1938, c. 249, p. 558, s. 1, eff. May 25, 1938.



Section 40:48-2.2 - Beauty Culture, What Included In Term

40:48-2.2. Beauty culture, what included in term
Establishments or places of business where work is done for, with or without compensation by any person, which work is usually performed by hairdressers, cosmetologists, cosmeticians, or beauty culturists upon women, for the purpose of cleansing and beautification of the women's hair, such as arranging, modeling, dressing, brushing, beautifying, curling, waving, straightening, dyeing, tinting, permanent waving, cutting, singeing, bleaching, or coloring; and the massaging, cleansing, stimulating, exercising or similar work upon the scalp, face, arms, hands, and neck, with the hands or by use of mechanical or electrical appliances, with or without cosmetic preparations, external applications of creams, tonics and soothing lotions, and antiseptics for the use with instruments or with the hands and of manicuring the finger nails and beautifying the hands, which enumerated practices shall be included in the term beauty culture.

L.1938, c. 249, p. 558, s. 2, eff. May 25, 1938.



Section 40:48-2.3 - Unfit Buildings In Municipalities; Exercise Of Police Power Authorized

40:48-2.3. Unfit buildings in municipalities; exercise of police power authorized
It is hereby found and declared that the existence or occupation of any building or buildings, or parts thereof, in municipalities of this State which are so old, dilapidated or have become so out of repair as to be dangerous, unsafe, insanitary or otherwise unfit for human habitation, or occupancy, or use, are inimical to the welfare and dangerous and injurious to the health and safety of the people of this State, and that a public necessity exists for the repair, closing or demolition of such building or buildings, or part thereof. Whenever any municipality of this State finds that there exists in such municipality any building or buildings which are unfit for human habitation or occupancy, or use, due to dilapidation, defects increasing the hazards of fire, accidents or other calamities, lack of ventilation, light or sanitation facilities, or due to other conditions rendering such building or buildings, or part thereof, unsafe or insanitary, or dangerous or detrimental to the health or safety or otherwise inimical to the welfare of the residents of said municipality, power is hereby conferred upon such municipality to exercise its police powers to repair, close or demolish, or cause or require the repairing, closing or demolition of such building or buildings, or part thereof, in the manner herein provided.

L.1942, c. 112, p. 378, s. 1. Amended by L.1956, c. 197, p. 727, s. 2, eff. Jan. 2, 1957.



Section 40:48-2.3A - Repair, Demolition Of Damaged Buildings

40:48-2.3a. Repair, demolition of damaged buildings
Any building or buildings, or parts thereof, which have been damaged to such an extent that nothing remains but the walls, or parts of the walls and other supports, shall, regardless of the safety and sturdiness of those remaining walls or parts thereof, be deemed inimical to the welfare of the residents of the municipality wherein it is located, and the municipality may exercise its police powers to repair, demolish, or cause the repairing or demolishing of the building or buildings, or parts thereof, pursuant to P.L.1942, c.112 (C.40:48-2.3 et seq.), and the procedures set forth therein.

L.1989,c.91,s.1.



Section 40:48-2.4 - Terms Defined

40:48-2.4. Terms defined
2.The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, unless a different meaning clearly appears from the context:

(a)"Governing body" shall mean the council, board of commissioners, trustees, committee, or other legislative body, charged with governing a municipality; provided, that in cities of the second class having a board of fire and police commissioners, the governing body shall mean such board of fire and police commissioners.

(b)"Public officer" shall mean the officer, officers, board or body who is or are authorized by ordinances adopted hereunder to exercise the powers prescribed by such ordinances and by P.L.1942, c.112 (C.40:48-2.3 et seq.). Notwithstanding any other provision of law to the contrary, nothing shall prevent a municipality from designating more than one public officer for different purposes as provided by law.

(c)"Public authority" shall mean any housing authority or any officer who is in charge of any department or branch of the government of the municipality, county or State relating to health, fire, building regulations, or to other activities concerning buildings in the municipality.

(d)"Owner" shall mean the holder or holders of the title in fee simple.

(e)"Parties in interest" shall mean all individuals, associations and corporations who have interests of record in a building and any who are in actual possession thereof.

(f)"Building" shall mean any building, or structure, or part thereof, whether used for human habitation or otherwise, and includes any outhouses, and appurtenances belonging thereto or usually enjoyed therewith.

(g)"Authority" shall mean the Casino Reinvestment Development Authority established pursuant to section 5 of P.L.1984, c.218 (C.5:12-153).

(h)"Casino licensee" shall mean any casino licensed pursuant to the provisions of the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.).

L.1942,c.112,s.2; amended 1956, c.197, s.3; 1992, c.89, s.1; 2003, c.210, s.26.



Section 40:48-2.5 - Repair, Closing Or Demolition; Ordinance; Authorization For Order Of Public Officer; Summary Proceedings To Demolish Unsafe Building

40:48-2.5. Repair, closing or demolition; ordinance; authorization for order of public officer; summary proceedings to demolish unsafe building
Upon the adoption of a resolution finding that building conditions of the character described in section 1 hereof exist within a municipality, the governing body of such municipality is hereby authorized to adopt an ordinance relating to buildings within such municipality which are unfit for human habitation or occupancy or use. Such ordinance shall include the following provisions:

(a) That a public officer be designated or appointed to exercise the powers prescribed by the ordinance.

(b) That whenever a petition is filed with the public officer by a public authority or by at least five residents of the municipality charging that any building is unfit for human habitation or occupancy or use or whenever it appears to the public officer (on his own motion) that any building is unfit for human habitation or occupancy or use, the public officer shall, if his preliminary investigation discloses a basis for such charges, issue and cause to be served upon the owner of and parties in interest in such building a complaint stating the charges in that respect and containing a notice that a hearing will be held before the public officer (or his designated agent) at a place therein fixed not less than 7 days nor more than 30 days after the serving of said complaint; that the owner and parties in interest shall be given the right to file an answer to the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in the courts shall not be controlling in hearings before the public officer.

(c) That if, after such notice and hearing, the public officer determines that the building under consideration is unfit for human habitation or occupancy or use he shall state in writing his findings of fact in support of such determination and shall issue and cause to be served upon the owner thereof and parties in interest an order:

(1) requiring the repair, alteration or improvement of the said building to be made by the owner, within a reasonable time, which time shall be set forth in the order or at the option of the owner to vacate or have the said building vacated and closed within the time set forth in the order; and

(2) if the building is in such a condition as to make it dangerous to the health and safety of persons on or near the premises, and the owner fails to repair, alter or improve the said building within the time specified in the order, then the owner shall be required to remove or demolish the said building within a reasonable time as specified in the said order of removal.

(d) That, if the owner fails to comply with an order to repair, alter or improve or, at the option of the owner, to vacate and close the building, the public officer may cause such building to be repaired, altered or improved, or to be vacated and closed; that the public officer may cause to be posted on the main entrance of any building so closed, a placard with the following words: "This building is unfit for human habitation or occupancy or use; the use or occupation of this building is prohibited and unlawful."

(e) That, if the owner fails to comply with an order to remove or demolish the building, the public officer may cause such building to be removed or demolished or may contract for the removal or demolition thereof after advertisement for, and receipt of, bids therefor.

(f) That the amount of

(1) the cost of the filing of legal papers, expert witnesses' fees, search fees and advertising charges, incurred in the course of any proceeding taken under this act determined in favor of the municipality, and

(2) such cost of such repairs, alterations or improvements, or vacating and closing, or removal or demolition, if any,

or the amount of the balance thereof remaining after deduction of the sum, if any, realized from the sale of materials derived from such building or from any contract for removal or demolition thereof, shall be a municipal lien against the real property upon which such cost was incurred. If the building is removed or demolished by the public officer, he shall sell the materials of such building. There shall be credited against the cost of the removal or demolition thereof, including the clearance and, if necessary, leveling of the site, the proceeds of any sale of such materials or any sum derived from any contract for the removal or demolition of the building. If there are no such credits or if the sum total of such costs exceeds the total of such credits, a detailed statement of the aforesaid costs and the amount so due shall be filed with the municipal tax assessor or other custodian of the records of tax liens and a copy thereof shall be forthwith forwarded to the owner by registered mail. If the total of the credits exceed such costs, the balance remaining shall be deposited in the Superior Court by the public officer, shall be secured in such manner as may be directed by such court, and shall be disbursed according to the order or judgment of the court to the persons found to be entitled thereto by final order or judgment of such court. Any owner or party in interest may, within 30 days from the date of the filing of the lien certificate, proceed in a summary manner in the Superior Court to contest the reasonableness of the amount or the accuracy of the costs set forth in the municipal lien certificate.

If an actual and immediate danger to life is posed by the threatened collapse of any fire damaged or other structurally unsafe building, the public officer may, after taking such measures as may be necessary to make such building temporarily safe, seek a judgment in summary proceedings for the demolition thereof.

Nothing in this section shall be construed to impair or limit in any way the power of the municipality to define and declare nuisances and to cause their removal or abatement, by summary proceedings or otherwise, nor is anything in this act intended to limit the authority of the enforcing agency or construction official under the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.) or any rules or regulations adopted thereunder.

L.1942, c. 112, p. 379, s. 3. Amended by L.1953, c. 37, p. 693, s. 171; L.1956, c. 197, p. 729, s. 4; L.1957, c. 135, p. 517, s. 1, eff. July 11, 1957; L.1979, c. 43, s. 2, eff. March 21, 1979.



Section 40:48-2.5A - Building Deemed Unfit For Human Habitation, Occupancy, Use; Repairing, Demolition

40:48-2.5a. Building deemed unfit for human habitation, occupancy, use; repairing, demolition
4. Any building or buildings, or parts thereof, which have come into a state of disrepair through neglect, lack of maintenance or use, fire, accident or other calamities, or through any other act rendering the building or buildings, or parts thereof, in a state of disrepair, to the extent that the building is unfit for human habitation or occupancy or use, shall be deemed inimical to the welfare of the residents of the municipality wherein it is located, and a public officer appointed pursuant to the provisions of P.L.1942, c.112 (C.40:48-2.3 et seq.) may exercise his powers to repair, demolish, or cause the repairing or demolition of the building or buildings, or parts thereof, pursuant to the provisions of section 5 of P.L.1992, c.89 (C.40:48-2.5b).

L.1992,c.89,s.4.



Section 40:48-2.5B - Designation Of "Emergency Demolition Fund", Acceptance Of Funds Therefor

40:48-2.5b. Designation of "Emergency Demolition Fund", acceptance of funds therefor
5. a. Notwithstanding any law to the contrary, in any municipality where the governing body has appointed a public officer pursuant to the provisions of P.L.1942, c.112 (C.40:48-2.3 et seq.), the public officer, to finance the costs of accomplishing the purpose of this act, shall have the power to accept gifts or grants from private or public agencies, or to accept donations from or enter into loan agreements with any casino licensee or the authority under any legal terms and conditions, including agreements which obligate such municipality to repay any such loan over a period in excess of one year, which the public officer determines will be beneficial to the purposes of P.L.1942, c.112 (C.40:48-2.3 et seq.). In the event that the public officer accepts or borrows any funds from any casino licensee or the authority for which funds the casino licensee seeks authorization for an investment tax credit in accordance with section 3 of P.L.1984, c.218 (C.5:12-144.1), the authority is authorized to approve an investment tax credit in accordance with the provisions of section 3 of P.L.1984, c.218 (C.5:12-144.1), and the authority's rules.

b. All funds received pursuant to subsection a. of this section shall be placed in a separate municipal fund designated as the "Emergency Demolition Fund" to be used solely for demolition related activities. The public officer shall have the sole discretion in determining which funds will be accepted and the time and manner of all expenditures necessary to carry out the purposes of this act; except that, the public officer shall not accept or use any funds provided by a casino licensee or the authority for the purpose of demolishing any structure owned by a casino licensee. All payments made pursuant to this section shall be made under the direction of the public officer.

L.1992,c.89,s.5.



Section 40:48-2.6 - Standards

40:48-2.6. Standards
4. An ordinance adopted by a municipality under this act shall provide that the public officer may determine that a building is unfit for human habitation or occupancy or use if he finds that conditions exist in such building which are dangerous or injurious to the health or safety of the occupants of such building, the occupants of neighboring buildings or other residents or such municipality; such conditions shall be deemed to include the following (without limiting the generality of the foregoing): defects therein increasing the hazards of fire, accident, or other calamities; lack of adequate ventilation, light, or sanitary facilities; dilapidation; disrepair, structural defects; uncleanliness; failure to comply with the requirements of the building code or the certificate of occupancy; such ordinance may provide additional standards to guide the public officer, or his agents, in determining the fitness of a building for human habitation or occupancy or use.

L.1942,c.112,s.4; amended 1956,c.197,s.5; 1992,c.89,s.2.



Section 40:48-2.7 - Service Of Complaints And Orders

40:48-2.7. Service of complaints and orders
Complaints or orders issued by a public officer pursuant to an ordinance adopted under this act shall be served upon persons either personally or by registered mail, but if the whereabouts of such persons is unknown and the same cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer shall make an affidavit to that effect, then the serving of such complaint or order upon such persons may be made by publishing the same once in a newspaper printed and published in the municipality, or, in the absence of such newspaper, in one printed and published in the county and circulating in the municipality in which the buildings are located. A copy of such complaint or order shall be posted in a conspicuous place on premises affected by the complaint or order. A copy of such complaint or order shall be duly recorded or lodged for record with the county recording officer of the county in which the building is located.

L.1942, c. 112, p. 382, s. 5. Amended by L.1956, c. 197, p. 732, s. 6, eff. Jan. 2, 1957; L.1979, c. 43, s. 3, eff. March 21, 1979.



Section 40:48-2.8 - Remedies

40:48-2.8. Remedies
Any person aggrieved by an order issued by a public officer under this act may, within 30 days after the posting and service of such order, bring an action for injunctive relief to restrain the public officer from carrying out the provisions of the order and for any other appropriate relief. The court may proceed in the action in a summary manner or otherwise. The remedy herein provided shall be exclusive, and no person affected by an order of the public officer shall be entitled to recover any damages for action taken pursuant thereto, or because of noncompliance by any person with any order of the public officer.

L.1942, c. 112, p. 382, s. 6. Amended by L.1953, c. 37, p. 696, s. 172; L.1953, c. 428, p. 2155, s. 5, eff. Sept. 18, 1953; L.1979, c. 43, s. 4, eff. March 21, 1979.



Section 40:48-2.9 - Additional Powers Of Public Officer

40:48-2.9. Additional powers of public officer
7. An ordinance adopted by the governing body of the municipality may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this act, including the following powers in addition to others herein granted: (a) to investigate the building conditions in the municipality in order to determine which buildings therein are unfit for human habitation or occupancy or use; (b) to administer oaths, affirmations, examine witnesses and receive evidence; (c) to enter upon premises for the purpose of making examinations; provided, that such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession; (d) to appoint and fix the duties of such officers, agents and employees as he deems necessary to carry out the purposes of the ordinances; and (e) to delegate any of his functions and powers under the ordinance to such officers and agents as he may designate.

Any action taken using revenues derived from the local property tax shall be taken only after advertisement for, and receipt of, bids therefor, pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), unless the action is necessary to prevent imminent danger to life, limb or property.

L.1942,c.112,s.7; amended 1956,c.197,s.7; 1992,c.89,s.3.



Section 40:48-2.10 - Administration Of Ordinance

40:48-2.10. Administration of ordinance
The governing body of any municipality adopting an ordinance under this act shall as soon as possible thereafter prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the buildings in such municipality for the purpose of determining the fitness of such buildings for human habitation or occupancy or use, and for the enforcement and administration of its ordinances adopted under this act; and any such municipality is authorized to make such appropriations from its revenues as it may deem necessary for this purpose and may accept and apply grants or donations to assist it in carrying out the provisions of such ordinances.

L.1942, c. 112, p. 384, s. 8. Amended by L.1956, c. 197, p. 733, s. 8, eff. Jan. 2, 1957.



Section 40:48-2.11 - Supplemental Nature Of Act

40:48-2.11. Supplemental nature of act
Nothing in this act shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof; and the powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law.

L.1942, c. 112, p. 384, s. 9.



Section 40:48-2.12 - Severability

40:48-2.12. Severability
Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of this act, or the application thereof to any person or circumstances, is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1942, c. 112, p. 384, s. 10.



Section 40:48-2.12A - Authority Of Municipality To Regulate Buildings And Structures And Their Use And Occupancy

40:48-2.12a. Authority of municipality to regulate buildings and structures and their use and occupancy
The governing body of any municipality may make, amend, repeal and enforce ordinances to regulate buildings and structures and their use and occupation to prevent and abate conditions therein harmful to the health and safety of the occupants of said buildings and structures and the general public in the municipality.

L.1962, c. 66, s. 1.



Section 40:48-2.12A1 - Inspection Of Buildings.

40:48-2.12a1 Inspection of buildings.

2.No exemption from inspection pursuant to the provisions of statutory law shall prevent any municipality from adopting an ordinance to provide for the inspection of buildings to assure the health, safety, and public welfare of the municipality and its residents.

L.1983, c.2, s.2; amended 2013, c.253, s.24.



Section 40:48-2.12B - Additional Authority

40:48-2.12b. Additional authority
The authority conferred by this act shall be in addition to authority heretofore or hereafter conferred on the governing bodies of municipalities in respect to the construction and maintenance of buildings and structures, local health ordinances and the removal or destruction of buildings and structures and parts thereof endangering the public health and safety.

L.1962, c. 66, s. 2.



Section 40:48-2.12C - Registration Of Owners Of Buildings And Structures Occupied By Two Or More Families

40:48-2.12c. Registration of owners of buildings and structures occupied by two or more families
Any ordinance adopted pursuant to this act may provide for the registration of the owners and management of every building and structure in the municipality which is occupied by 2 or more families as tenants of the owner or lessor. Such registration shall be with the clerk of the municipality upon forms prescribed by and furnished by the municipality. Every such registration form shall include the name and address of the owner, the name and address of the lessor if other than the owner, and the name and address of an agent in charge of the premises residing in the municipality.

L.1962, c. 66, s. 3.



Section 40:48-2.12D - Service Of Notices

40:48-2.12d. Service of notices
Any ordinance adopted pursuant to this act may provide for the service of notices under any ordinance of the municipality or under any State law applicable to the municipality, upon the said owner, lessor and agent, as being sufficient notice to the owner or lessor, and for the service of any such notice by posting it upon the premises in a conspicuous place where the owner or lessor has failed to register his premises with the municipal clerk as required by the ordinance, and designate an agent in respect to the premises, residing in the municipality or where such an agent has been designated but cannot be found at the address given in the registration.

L.1962, c. 66, s. 4.



Section 40:48-2.12E - Collection Of Fines And Penalties

40:48-2.12e. Collection of fines and penalties
Any ordinance adopted pursuant to this act may provide that in the event of the imposition of a fine or penalty by the municipal court of the municipality or any other court of competent jurisdiction against the owner or lessor of any such building or structure in the municipality for the violation of any ordinance of the municipality or of any State law applicable to the municipality, any such fine or penalty shall be collectible as provided in this act.

L.1962, c. 66, s. 5.



Section 40:48-2.12F - Abatement Of Nuisance, Correction Of Defect, Etc., By Municipality; Lien Against Premises

40:48-2.12f. Abatement of nuisance, correction of defect, etc., by municipality; lien against premises
Any ordinance adopted pursuant to this act may also provide that the municipality, by resolution of its governing body, may abate a nuisance, correct a defect, or put the premises in proper condition so as to comply with the requirements of any municipal ordinance or State law applicable thereto, at the cost of the owner or lessor, and expend municipal funds for such purpose and charge the same against the premises, and the amount thereof as determined by the governing body of the municipality shall be a lien against the premises and collectible as provided in this act.

L.1962, c. 66, s. 6.



Section 40:48-2.12G - Appointment Of Custodian By Municipality; Powers And Duties; Compensation

40:48-2.12g. Appointment of custodian by municipality; powers and duties; compensation
Any ordinance adopted pursuant to this act may also provide for the appointment of a custodian of any such building or structure on behalf of the municipality, who may be either an officer of the municipality or any other person specially designated to enter into and take charge of the premises and supervise abatement of the nuisance, the correction of the defective condition, or the maintenance of the premises in a proper condition so as to conform to the requirements of municipal ordinances and State laws applicable thereto. In any such case, the compensation of the custodian shall be as provided in the ordinance and the costs and expenses shall be collectible as provided in this act.

L.1962, c. 66, s. 7.



Section 40:48-2.12M - Residential Rental Property; Certificate Of Inspection Or Occupancy Prior To New Occupancy; Authorization For Ordinance

40:48-2.12m. Residential rental property; certificate of inspection or occupancy prior to new occupancy; authorization for ordinance
The governing body of a municipality may adopt ordinances regulating the maintenance and condition of any unit of dwelling space, upon the termination of occupancy, in any residential rental property for the purpose of the safety, healthfulness, and upkeep of the structure and the adherence to such other standards of maintenance and condition as are required in the interest of public safety, health and welfare. Such ordinances shall require the owner of any residential rental property, prior to rental or lease involving a new occupancy of any unit of dwelling space in such property, to obtain a certificate of inspection or occupancy for the unit of dwelling space. Such certificate of inspection or occupancy shall be issued by the municipality upon the inspection of the unit of dwelling space by a municipal inspector and his findings that such unit meets the standards provided by law. The municipality may charge a fee to fund the costs of the inspections and the issuance of the certificates. For purposes of this act "owner" means the person who owns, purports to own, or exercises control of any residential rental property.

L.1979, c. 476, s. 1, eff. Feb. 27, 1980.



Section 40:48-2.12N - Findings, Determinations, Declarations.

40:48-2.12n Findings, determinations, declarations.

1.The Legislature finds, determines and declares:

a.Many of the municipalities in this State, and the residents thereof, have experienced disturbances, damage and public expense resulting from carelessly granted and inadequately supervised rentals to irresponsible tenants by inept or indifferent landlords.

b.To preserve the peace and tranquility of those communities it is necessary and desirable that those communities have adequate means to curb and discourage those occasional excesses arising from irresponsible rentals.

c.Accordingly, it is the purpose of this legislation to enable municipal governing bodies to take effective action to assure that excesses, when they occur, shall not be repeated, and that landlords be held to sufficient standards of responsibility.

L.1993, c.127, s.1; amended 2009, c.170, s.1.



Section 40:48-2.12O - Definitions.

40:48-2.12o Definitions.

2.As used in this act:

"Hearing officer" means a person designated pursuant to subsection b. of section 3 of P.L.1993, c.127 (C.40:48-2.12p) to hear and determine proceedings under P.L.1993, c.127 (C.40:48-2.12n et seq.).

"Landlord" means the person or persons who own or purport to own a building in which there is rented or offered for rent housing space for living or dwelling under either a written or oral lease which building contains no more than four dwelling units. In the case of a mobile home park, "landlord" shall mean the owner of an individual dwelling unit within the mobile home park.

"Substantiated complaint" means a complaint which may form the basis for proceedings in accordance with subsection a. of section 4 of P.L.1993, c.127 (C.40:48-2.12q).

L.1993, c.127, s.2; amended 2009, c.170, s.2.



Section 40:48-2.12P - Ordinance Holding Landlords To Standards Of Responsibility.

40:48-2.12p Ordinance holding landlords to standards of responsibility.

3. a. The governing body of any municipality may enact an ordinance holding landlords to standards of responsibility in the selection of tenants and supervision of the rental premises, requiring that under certain circumstances, as hereinafter in P.L.1993, c.127 (C.40:48-2.12n et seq.) described, such landlords may be required to post adequate bond against the consequences of disorderly behavior of their tenants, and in the case of subsequent violations forfeit such bond, in whole or part, in compensation for the consequences of such behavior.

b.To assure impartiality in the administration of such an ordinance, the municipal governing body shall make provision for the hearings and decisions held and made thereunder to be conducted and decided by a licensed attorney of this State who shall not be an owner or lessee of any real property within the municipality, nor hold any interest in the assets of or profits arising from the ownership or lease of such property.

L.1993, c.127, s.3; amended 2009, c.170, s.3.



Section 40:48-2.12Q - Provisions Of Ordinance On Rentals.

40:48-2.12q Provisions of ordinance on rentals.

4.An ordinance adopted under authority of this section shall provide:

a.If in any twenty-four-month period a specified number, which shall not be less than two, of complaints, on separate occasions, of conduct upon or in proximity to any rental premises, and attributable to the acts or incitements of any of the tenants of those premises, have been substantiated by prosecution and conviction in any court of competent jurisdiction as a violation of any provision of Title 2C of the New Jersey Statutes or any municipal ordinance governing disorderly conduct, the municipal governing body or any officer or employee of the municipality designated by the governing body for the purpose, may institute proceedings to require the landlord of those premises to post a bond against the consequences of future incidents of the same character.

b. (1) In the event a tenant is convicted of any of the conduct described in subsection a. of this section, the governing body, or the officer or employee designated pursuant to subsection a. of this section, shall cause notice advising that the conduct specified has occurred to be served on the landlord, in person or by registered mail, at the address appearing on the tax records of the municipality.

(2)The governing body or person designated pursuant to subsection a. of this section shall cause to be served upon the landlord, in person or by registered mail to the address appearing on the tax records of the municipality, notice advising of the institution of such proceedings, together with particulars of the substantiated complaints upon which those proceedings are based, and of the time and place at which a hearing will be held in the matter, which shall be in the municipal building, municipal court or other public place within the municipality, and which shall be no sooner than 30 days from the date upon which the notice is served or mailed.

c.At the hearing convened pursuant to subsection b. of this section, the hearing officer shall give full hearing to both the complaint of the municipality and to any evidence in contradiction or mitigation that the landlord, if present or represented and offering such evidence, may present. The hearing officer may consider, to the extent deemed relevant by the hearing officer, prior complaints about the residents of the property, even if those complaints did not result in a conviction. At the conclusion of the hearing the hearing officer shall determine whether the landlord shall be required to post a bond in accordance with the terms of the ordinance.

d.Any bond required to be posted shall be in accordance with the judgment of the hearing officer, in light of the nature and extent of the offenses indicated in the substantiated complaints upon which the proceedings are based, to be adequate in the case of subsequent offenses to make reparation for (1) damages likely to be caused to public or private property and damages consequent upon disruption of affected residents' rights of fair use and quiet possession of their premises, (2) securing the payment of fines and penalties likely to be levied for such offenses, and (3) compensating the municipality for the costs of repressing and prosecuting such incidents of disorderly behavior; but no such bond shall be in an amount less than $500 or more than $5,000. The municipality may enforce the bond thus required by action in the Superior Court, and shall be entitled to an injunction prohibiting the landlord from making or renewing any lease of the affected premises for residential purposes until that bond or equivalent security, in satisfactory form and amount, has been deposited with the municipality.

e.A bond or other security deposited in compliance with subsection d. of this section shall remain in force for a period specified pursuant to the ordinance, which shall be not less than two or more than four years. Upon the lapse of the specified period the landlord shall be entitled to the discharge thereof, unless prior thereto further proceedings leading to a forfeiture or partial forfeiture of the bond or other security shall have been had under section 5 of P.L.1993, c.127 (C.40:48-2.12r), in which case the security shall be renewed, in an amount and for a period that shall be specified by the hearing officer.

L.1993, c.127, s.4; amended 2001, c.71; 2009, c.170, s.4; 2011, c.193, s.2.



Section 40:48-2.12R - Complaints, Proceedings Against Landlord, Recovery From Tenant.

40:48-2.12r Complaints, proceedings against landlord, recovery from tenant.

5. a. If during the period for which a landlord is required to give security pursuant to section 4 of P.L.1993, c.127 (C.40:48-2.12q) a substantiated complaint is recorded against the property in question, the governing body or its designee may institute proceedings against the landlord for the forfeiture or partial forfeiture of the security, for an extension as provided in subsection e. of section 4 of P.L.1993, c.127 (C.40:48-2.12q), of the period for which such security is required, or for an increase in the amount of security required, or for any or all of those purposes.

b.Any forfeiture or partial forfeiture of security shall be determined by the hearing officer solely in accordance with the amount deemed necessary to provide for the compensatory purposes set forth in subsection d. of section 4 of P.L.1993, c.127 (C.40:48-2.12q). Any decision by the hearing officer to increase the amount or extend the period of the required security shall be determined in light of the same factors set forth in subsection d. of section 4 of P.L.1993, c.127 (C.40:48-2.12q), and shall be taken only to the extent that the nature of the substantiated complaint or complaints out of which proceedings arise under this section indicates the appropriateness of such change in order to carry out the purposes of this act effectually. The decision of the hearing officer in such circumstances shall be enforceable in the same manner as provided in subsection d. of section 4 of P.L.1993, c.127 (C.40:48-2.12q).

c.A landlord may recover from a tenant any amounts of security actually forfeited as described in subsection b. of this section.

L.1993, c.127, s.5; amended 2009, c.170, s.5.



Section 40:48-2.12S - Ordinances To Regulate Care, Maintenance, Security, And Upkeep Of Certain Residential Properties.

40:48-2.12s Ordinances to regulate care, maintenance, security, and upkeep of certain residential properties.

1. a. The governing body of any municipality may adopt ordinances to regulate the care, maintenance, security, and upkeep of the exterior of vacant and abandoned residential properties on which a summons and complaint in an action to foreclose has been filed.

b. (1) An ordinance adopted pursuant to subsection a. of this section shall provide that the creditor filing the summons and complaint in an action to foreclose shall be responsible for the care, maintenance, security, and upkeep of the exterior of the vacant and abandoned residential property, and if located out-of-State, shall be responsible for appointing an in-State representative or agent to act for the foreclosing creditor.

(2)An ordinance adopted pursuant to subsection a. of this section shall authorize a public officer, appointed pursuant to P.L.1942, c.112 (C.40:48-2.3 et seq.), or any other local official responsible for administration of any property maintenance or public nuisance code to issue a notice to the creditor filing the summons and complaint in an action to foreclose, if the public officer or other authorized municipal official determines that the creditor has violated the ordinance by failing to provide for the care, maintenance, security, and upkeep of the exterior of the property. Such notice shall require the person or entity to correct the violation within 30 days of receipt of the notice, or within 10 days of receipt of the notice if the violation presents an imminent threat to public health and safety. The issuance of a notice pursuant to this paragraph shall constitute proof that a property is "vacant and abandoned" for the purposes of P.L.2012, c.70 (C.2A:50-73).

(3)An ordinance adopted pursuant to subsection a. of this section shall provide that an out-of-State creditor include the full name and contact information of the in-State representative or agent in the notice required to be provided pursuant to paragraph (1) of subsection a. of section 17 of P.L.2008, c.127 (C.46:10B-51).

c. (1) An out-of-State creditor subject to an ordinance adopted pursuant to subsection a. of this section found by the municipal court of the municipality in which the property subject to the ordinance is located, or by any other court of competent jurisdiction, to be in violation of the requirement to appoint an in-State representative or agent pursuant to the ordinance shall be subject to a fine of $2,500 for each day of the violation. Any fines imposed on a creditor for the failure to appoint an in-State representative or agent shall commence on the day after the 10-day period set forth in paragraph (1) of subsection a. of section 17 of P.L.2008, c.127 (C.46:10B-51) for providing notice to the municipal clerk that a summons and complaint in an action to foreclose on a mortgage has been served.

(2)A creditor subject to an ordinance adopted pursuant to subsection a. of this section found by the municipal court of the municipality in which the property subject to the ordinance is located, or by any other court of competent jurisdiction, to be in violation of the requirement to correct a care, maintenance, security, or upkeep violation cited in a notice issued pursuant to the ordinance shall be subject to a fine of $1,500 for each day of the violation. Any fines imposed pursuant to this paragraph shall commence 31 days following receipt of the notice, except if the violation presents an imminent risk to public health and safety, in which case any fines shall commence 11 days following receipt of the notice.

d.No less than 20 percent of any money collected pursuant to subsection a. of this section shall be utilized by the municipality for municipal code enforcement purposes.

L.2014, c.35, s.1.



Section 40:48-2.12T - Senior Citizen Priority Parking Program Created By Municipality.

40:48-2.12t Senior Citizen Priority Parking Program created by municipality.

1. a. The governing body of a municipality, by resolution, may create a Senior Citizen Priority Parking Program to provide senior citizens age 60 or older who reside in the municipality with reduced parking permit rates and program-restricted parking spaces within the municipality for a single automobile registered to the senior citizen. Under such a program, a senior citizen shall be permitted to use a program-restricted parking space if the senior citizen is driving his or her own automobile, or if he or she is a passenger in his or her own automobile while the automobile is being driven by another person.

b.A municipality that creates a Senior Citizen Priority Parking Program pursuant to subsection a. of this section shall determine the application process for the program, the cost of a reduced-rate parking permit and decal, and the number and location of program-restricted parking spaces, and shall post that information on the municipality's website, if one exists, and shall make the information available in printed form at the office of the municipal clerk. A municipality that participates in the program shall not charge an application fee to senior citizens applying for a reduced-rate parking permit, but may charge fees for the issuance or renewal of a permit.

c.The Commissioner of Transportation, in consultation with the Director of the Division of Highway Traffic Safety in the Department of Law and Public Safety, shall design and shall make available to municipalities that create a Senior Citizen Priority Parking Program signs that identify program-restricted parking spaces. A municipality that creates a Senior Citizen Priority Parking Program pursuant to this section shall erect the signs as appropriate within the municipality in areas where program-restricted parking spaces are available. Signs erected pursuant to this section shall be consistent with applicable federal standards including those prescribed by the Manual on Uniform Traffic Control Devices for Streets and Highways, if applicable.

L.2015, c.179, s.1.



Section 40:48-2.13 - Removal, Destruction Of Brush, Weeds, Debris, Etc.; Ordinance Authorized

40:48-2.13. Removal, destruction of brush, weeds, debris, etc.; ordinance authorized
1. The governing body of every municipality shall have power to make, enforce, amend and repeal ordinances requiring the owner or tenant of a dwelling or lands lying within the limits of such municipality, where it shall be necessary and expedient for the preservation of the public health, safety, general welfare or to eliminate a fire hazard, to remove from such lands or dwelling or destroy brush, weeds, including ragweed, dead and dying trees, stumps, roots, obnoxious growths, filth, garbage, trash and debris within 10 days after notice to remove or destroy the same, and to provide for the removal or destruction of the same by or under the direction of some officer of the municipality in cases where the owner or tenant shall have refused or neglected to remove or destroy same in the manner and within the time provided above, and to provide for the imposition of penalties for the violation of any such ordinance. For the purposes of this section, garbage shall not include solid waste stored in such a way that it is accessible to and likely to be strewn about by animals such as but not limited to dogs, cats, raccoons, birds or rodents pursuant to section 1 of P.L.1994, c.167 (C.40:48-2.13a).

L.1943,c.71,s.1; amended 1968,c.94,s.1; 1994,c.167,s.2.



Section 40:48-2.13A - Municipal Ordinance Requiring Solid Waste Removal

40:48-2.13a. Municipal ordinance requiring solid waste removal
1. The governing body of a municipality may make, enforce, amend and repeal an ordinance requiring the owner or tenant of a dwelling or land located within the municipality, when it is necessary and expedient for the preservation of the public health, safety, or general welfare, to remove from that dwelling or land or to destroy any solid waste stored in such a way that it is accessible to and likely to be strewn about by animals such as but not limited dogs, cats, raccoons, birds, or rodents. The ordinance shall require removal or destruction of the solid waste within a specific period of time which shall be not less than 72 hours or more than 10 days after the owner or tenant has received written notice to that effect. The governing body of a municipality also may provide in the ordinance for the removal or destruction of the solid waste by or under the direction of an officer or code enforcement officer of the municipality when the owner or tenant refuses or neglects to remove or destroy the solid waste in the manner and within the time required by the ordinance, and provide for the imposition of penalties for the violation of the ordinance.

L.1994,c.167,s.1.



Section 40:48-2.14 - Cost For Removal; Lien

40:48-2.14. Cost for removal; lien
2. In all cases where brush, weeds, including ragweed, dead and dying trees, stumps, roots, obnoxious growth, filth, garbage, trash and debris are destroyed or removed from any dwelling or lands under any ordinance adopted pursuant to section 1 of P.L.1943, c.71 (C.40:48-2.13) or section 1 of P.L.1994, c.167 (C.40:48-2.13a), by or under the direction of an officer or code enforcement officer of the municipality, such officer or code enforcement officer shall certify the cost thereof to the governing body, which shall examine the certificate, and if found correct shall cause the cost as shown thereon to be charged against said dwelling or lands; the amount so charged shall forthwith become a lien upon such dwelling or lands and shall be added to and become and form part of the taxes next to be assessed and levied upon such dwelling or lands, the same to bear interest at the same rate as taxes, and shall be collected and enforced by the same officers and in the same manner as taxes.

L.1943,c.71,s.2; amended 1968,c.94,s.2; 1994,c.167,s.3.



Section 40:48-2.16 - Monument, Memorial To Commemorate Service Of Armed Forces.

40:48-2.16 Monument, memorial to commemorate service of armed forces.

1.The governing body of any municipality may, by resolution, provide for the construction and erection of a monument or memorial of a permanent character commemorative of the services provided by the men and women in the armed forces of the United States, or to provide for a contribution to part of the cost of any similar monument or memorial; provided, that any such resolution shall set forth the price in respect to the monument or memorial, including the type of the monument or memorial and the amount of money proposed to be expended or contributed.

L.1947,c.335,s.1; amended 1949, c.78; 2001, c.342, s.8.



Section 40:48-2.17 - Expenditures; Duly Sworn Claim Required

40:48-2.17. Expenditures; duly sworn claim required
In the event that any such ordinance provides for a contribution in accordance with the provisions of this act, no money shall be expended by the municipality except upon the presentation of a duly sworn claim approved by resolution of the governing body of the municipality.

L.1947, c. 335, p. 1087, s. 2.



Section 40:48-2.26 - Brush And Hedges Near Roadways And Intersections, Cutting Of

40:48-2.26. Brush and hedges near roadways and intersections, cutting of
The governing body of every municipality shall have power to make, enforce, amend and repeal ordinances requiring the owner or tenant of lands lying within the limits of such municipality to keep all brush, hedges and other plant life, growing within ten feet of any roadway and within twenty-five feet of the intersection of two roadways, cut to a height of not more than two and a half feet where it shall be necessary and expedient for the preservation of the public safety, within ten days after notice to cut the same, and to provide for the cutting of the same by or under the direction of some officer of the municipality, to be designated in said ordinance, in cases where the owner or tenant shall have refused or neglected to cut the same in the manner and within the time provided above and to provide for the imposition of penalties for the violation of any such ordinance.

L.1949, c. 152, p. 535, s. 1, eff. May 19, 1949.



Section 40:48-2.27 - Cost Of Cutting Brush And Hedges; Charging Against Lands; Lien

40:48-2.27. Cost of cutting brush and hedges; charging against lands; lien
In all cases where brush, hedges and other plant life are cut from any lands within the limitations of section one hereof under any such ordinance, by or under the direction of an officer of the municipality, such officer shall certify the cost thereof to the governing body, which shall examine the certificate and if found correct shall cause the cost as shown thereon to be charged against said lands, or in the event that such cost is excessive to cause the reasonable cost thereof to be charged against said lands. The amount so charged shall forthwith become a lien upon such lands and shall be added to and become and form part of the taxes next to be assessed and levied upon such lands, the same to bear interest at the same rate as other taxes and shall be collected and enforced by the same officers and in the same manner as taxes.

L.1949, c. 152, p. 535, s. 2, eff. May 19, 1949.



Section 40:48-2.28 - Fire Prevention Ordinances Authorized

40:48-2.28. Fire prevention ordinances authorized
In addition to powers granted pursuant to article 1 of chapter 48 of Title 40 of the Revised Statutes, the governing body of any municipality may by ordinance provide for the regulation and control of any or all of the following matters related to fire prevention which are hereby declared to be matters in the interest of the public health and safety:

(a) Construction, maintenance and use of flues and chimneys;

(b) The types of space heaters using liquid fuel and methods of installation, maintenance and use thereof;

(c) The methods, other than underground storage, which may be employed for storage of various amounts of liquid fuels.

L.1955, c. 157, p. 652, s. 1, eff. July 20, 1955.



Section 40:48-2.29 - Designation Of Enforcement Officials; Right Of Entry For Inspection Purposes; Educational Program Relating To Space Heaters

40:48-2.29. Designation of enforcement officials; right of entry for inspection purposes; educational program relating to space heaters
Any ordinance adopted pursuant to this act shall designate the municipal officials responsible for enforcing the provisions of the ordinance and may provide that designated officers, employees or specially designated agents of the municipality may enter upon lands and buildings in the municipality for the purpose of inspection of flues, chimneys, space heaters and the storage of liquid fuel and installations and facilities in connection therewith and may provide for an educational program to instruct users of space heaters in proper methods of installing, cleaning, maintaining and adjusting the same to minimize fire hazard.

L.1955, c. 157, p. 652, s. 2, eff. July 20, 1955.



Section 40:48-2.30 - Ordinance To Provide What Constitutes A Nuisance.

40:48-2.30Ordinance to provide what constitutes a nuisance.
3. The ordinance shall provide that the installation, maintenance or use of such equipment or facilities, which by reason of type, installation, or place of use constitute a fire or explosion hazard endangering the lives of persons and property, constitutes a nuisance.

L.1955,c.157,s.3.



Section 40:48-2.31 - Discovery Of Nuisances; Written Notice To Remove Or Abate

40:48-2.31. Discovery of nuisances; written notice to remove or abate
Whenever the municipality by inspection or otherwise discovers a nuisance as provided in section 3 of this act, notice in writing shall be given to the owner of the premises to remove or abate the same within the time specified in such notice, which shall be not less than 7 days from the date of service thereof. A duplicate of the notice shall be left with a tenant or occupant of the premises, if any. If the owner resides outside the State the notice shall be given by mail and provide additional time for compliance and a duplicate of the notice shall be left with a tenant or occupant or posted on the premises.

L.1955, c. 157, p. 653, s. 4, eff. July 20, 1955.



Section 40:48-2.32 - Inspection Contracts With Volunteer Fire Companies; Agents Of Municipality

40:48-2.32. Inspection contracts with volunteer fire companies; agents of municipality
The governing body of a municipality may contract with a volunteer fire company or companies to perform inspections pursuant to this act and in such case designate as agents of the municipality, for such purpose, the members of such fire company or companies.

L.1955, c. 157, p. 653, s. 5, eff. July 20, 1955.



Section 40:48-2.33 - Refusal To Permit Inspection; Continuance Of Nuisances; Penalties

40:48-2.33. Refusal to permit inspection; continuance of nuisances; penalties
The ordinance shall provide that any person who refuses to permit an authorized representative of the municipality to enter upon the premises and make inspections in accordance with section 2 of this act or who continues to use any equipment or facility declared to be a nuisance pursuant to the ordinance without complying with the provisions of the notice given, shall, upon conviction, be punished by a fine of not less than $5.00 nor more than $100.00, or imprisonment for not more than 30 days, or both. Each day of continuance of a nuisance after the time required for abatement thereof, shall constitute a separate offense.

L.1955, c. 157, p. 653, s. 6.



Section 40:48-2.39 - Licensed Premises For Retail Sale Of Alcoholic Beverages; Purchase Or Condemnation; Retirement Of License

40:48-2.39. Licensed premises for retail sale of alcoholic beverages; purchase or condemnation; retirement of license
In any case in which a municipality acquires by purchase or condemnation any real estate within the municipality which includes any licensed premises for the retail sale of alcoholic beverages, or upon application of the holder of any such license in a municipality in which the number of retail consumption licenses exceeds the limitation thereon provided for in P.L. 1947, chapter 94 (N.J.S.A. 33:1-12.14), the governing body of the municipality, whenever it finds that a transfer of the license to, and the retirement of the license by, the municipality is in the public interest, may contract with the licensee for such transfer upon such terms and for such consideration as shall be mutually agreeable and as the governing body shall deem to be reasonable. Upon the transfer of any retail alcoholic beverage license as herein provided, such license shall thereupon be retired by the municipality and shall not thereafter be reissued to any applicant.

L.1966, c. 317, s. 1. Amended by L.1967, c. 187, s. 1, eff. July 27, 1967.



Section 40:48-2.40 - Alcoholic Beverage Retail Consumption Licenses; Reduction Of Number

40:48-2.40. Alcoholic beverage retail consumption licenses; reduction of number
The governing body of any municipality in which the number of existing alcoholic beverage retail consumption licenses exceeds one for each 2,000 of its population according to the latest Federal census, may by ordinance determine it is in the public interest to reduce the number of such licenses, authorize the acquisition and retirement by the municipality of licenses in excess of such limitation by contracts with licensees and appropriate funds therefor.

L.1968, c. 277, s. 1, eff. Sept. 4, 1968.



Section 40:48-2.41 - Maximum Amount Payable For Transfer To Municipality; Limitation On Reduction; Reissuance

40:48-2.41. Maximum amount payable for transfer to municipality; limitation on reduction; reissuance
No such contract shall authorize payment to the licensee for transfer of the license to the municipality of a sum in excess of $30,000.00 and no such contract shall result in the reduction in the number of retail consumption licenses to fewer than one for each 3,000 of the municipality's population, and no license so acquired by the municipality shall be reissued to any applicant.

L.1968, c. 277, s. 2, eff. Sept. 4, 1968. Amended by L.1979, c. 61, s. 1, eff. April 4, 1979; L.1982, c. 62, s. 1.



Section 40:48-2.42 - Increase In Annual License Fees; Disposition Of Proceeds

40:48-2.42. Increase in annual license fees; disposition of proceeds
Any ordinance authorizing the acquisition of licenses pursuant to this act may provide for an increase in the annual license fees for all retail consumption licenses in the municipality in an amount of not more than $200.00 over and above the maximum fees fixed in accordance with R.S. 33:1-12, which increase may be continued in force for each license year until the total revenue derived from such additional license fees in all years shall equal the total amount expended by the municipality to acquire and retire licenses pursuant to contracts authorized by ordinance adopted under this act. If in the final year in which the additional license fee authorized by this section is in effect, the total additional revenue derived in all years from such increase shall exceed the amount expended for acquisition of licenses and retirement of indebtedness incurred pursuant to section 4 of this act, such excess shall be rebated pro rata to the then current licensees who paid such additional license fees or credited against the license renewal fee next payable by such licensees.

L.1968, c. 277, s. 3, eff. Sept. 4, 1968. Amended by L.1973, c. 165, s. 1, eff. June 7, 1973.



Section 40:48-2.43 - Indebtedness To Finance Retirement Of Licenses

40:48-2.43. Indebtedness to finance retirement of licenses
Any municipality adopting an ordinance pursuant to this act may, by bond ordinance, incur indebtedness, borrow money and authorize and issue its negotiable obligations to finance the acquisition and retirement of licenses. Revenue derived from any additional annual license fee authorized by section 3 of this act shall be applied to the payment and retirement of any indebtedness incurred pursuant to this section.

L.1968, c. 277, s. 4, eff. Sept. 4, 1968.



Section 40:48-2.45 - Effect Of Act Upon Section 40:48-2.39

40:48-2.45. Effect of act upon section 40:48-2.39
Nothing in this act shall affect the authority of a municipality to acquire and retire licenses pursuant to P.L.1966, chapter 317.

L.1968, c. 277, s. 6, eff. Sept. 4, 1968.



Section 40:48-2.46 - Traffic And Parking Of Vehicles In Public Parking Yards And Parking Places; Regulation

40:48-2.46. Traffic and parking of vehicles in public parking yards and parking places; regulation
In addition to the powers conferred to a municipality under section 39:4-197 of the Revised Statutes concerning the adoption of ordinances for the regulation of entrances to and exits from parking yards, the governing body of every municipality may make, amend, repeal and enforce ordinances to regulate vehicular and pedestrian traffic and the parking of vehicles in parking yards and parking places, which are open to the public or to which the public is invited, whether maintained or operated separately or in conjunction with any business or enterprise. The municipality may: a. establish requirements for placement and types of lighting and signs; b. regulate and control noisy or boisterous persons or things; c. require installation and maintenance of internal traffic directional lines; d. take such other action as may reasonably be required to preserve and safeguard public health, safety, morals, and welfare.

L.1968, c. 433, s. 1, eff. Feb. 11, 1969.



Section 40:48-2.47 - Snow And Ice Removal From Private Street Open To Public; Penalties; Taxation Of Costs Of Removal By Municipality; Lien

40:48-2.47. Snow and ice removal from private street open to public; penalties; taxation of costs of removal by municipality; lien
The governing body of any municipality may make, amend, repeal and enforce ordinances to compel the owner of certain real property on which there has been constructed any private street, highway, lane, alley or other roadway which is open to the public or to which the public is invited, to remove all snow and ice from such street, highway, lane, alley or other roadway within 12 hours of daylight after the same shall fall or be formed thereon. Any such ordinance may provide for the imposition of penalties for violation of same, and may provide for the removal of such snow or ice by the municipality where the owner of any such street, highway, lane, alley or other roadway shall fail to remove the same as provided in the ordinance. The cost of removal of any such snow or ice from any privately-owned street, highway, lane, alley or other roadway by the municipality shall be certified to the governing body of the municipality by the officer in charge thereof. The governing body shall examine such certificate, and if found to be correct, shall cause such cost to be charged against such real property, and the amount so charged shall thereupon become a lien and tax upon such real property and be added to and be part of the taxes next to be levied and assessed thereon, and enforced and collected with interest by the same officers and in the same manner as other taxes. The provisions of this act shall be applicable only to the owner of real property on which there has been constructed a multiple dwelling housing development containing three or more units of dwelling space which are occupied or are intended to be occupied by three or more persons who live independently of each other.

L.1971, c. 51, s. 1, eff. March 19, 1971.



Section 40:48-2.48 - Real Property Of Camp Meeting Association; Sanitary Sewerage Facilities; Assessment

40:48-2.48. Real property of camp meeting association; sanitary sewerage facilities; assessment
Whenever any real property owned by and controlled by any camp meeting association heretofore or hereafter incorporated under any laws of this State shall lie within the territorial area of any municipality, and said association, and the lessees of any such real property pay taxes to said municipality based on assessments and rates fixed by said municipality, and said lessees are legal voters within said municipality, then, pursuant to a determination by the governing bodies of said association and municipality that said association is unable to provide proper sewerage facilities with respect to said real property lying within the boundaries of said municipality pursuant to chapter 96 of Title 40 of the Revised Statutes and that the provision of such facilities would promote the health and safety of the inhabitants of said municipality, said municipality, upon the request by resolution of the board of trustees of said camp meeting association, may provide sanitary sewerage facilities with respect to said real property lying within said municipality by an extension of the existing sanitary sewerage system of said municipality, as provided by agreement between said association and municipality. Any such agreement or supplements thereto between said association and municipality may provide for and relate to the original acquisition or construction of such sanitary sewerage facilities and the operation and maintenance and subsequent extensions to and improvements of such facilities, and the costs and expenses and any other matters of interest or concern to said municipality and association with respect to the aforementioned and said sanitary sewerage facilities. Notwithstanding any other provision of law, said municipality is and shall be authorized to assess all or any part of the cost of construction of said sanitary sewerage facilities upon the real estate lots or parcels of land benefited thereby. Any such assessment by said municipality shall be made in accordance with the provisions of chapter 56 of Title 40 of the Revised Statutes of New Jersey for assessments for benefits. For the purposes of such assessments, any leasehold interest with respect to said real estate, lots or parcels of land owned by the association having a term of duration equal to or exceeding 99 years shall be deemed to be and to constitute real estate and shall be assessed as such and the failure of any lessee to pay any such assessment shall create a first lien thereon, paramount to all prior or subsequent alienations, descents or encumbrances, except subsequent taxes or assessments, notwithstanding any mistake in the name or names of any lessee or lessees, or any omission to name any lessee or lessees who are unknown, and notwithstanding any lack of form therein, or in any other proceeding which does not impair the substantial rights of the lessee or lessees or other person or persons having a lien upon or interest therein. Any municipality which shall undertake to provide sanitary sewerage facilities pursuant to this act is expressly authorized to make appropriations therefor, to acquire from said association all land, rights in land, easements and rights-of-way necessary or convenient or desirable therefor and to authorize and issue its bonds or notes therefor pursuant to the provisions of the local bond law of New Jersey, provided, however, that no down payment shall be required.

L.1974, c. 101, s. 1, eff. Sept. 16, 1974.



Section 40:48-2.49 - Regulation Of Operators Engaged In Removal Of Motor Vehicles.

40:48-2.49 Regulation of operators engaged in removal of motor vehicles.

1.Notwithstanding the provisions of section 1 of P.L.1973, c.137 (C.39:4-56.6) or any other law, a municipality may regulate, by ordinance, the removal of motor vehicles from private or public property by operators engaged in such practice, including, but not limited to, the fees charged for storage following removal in accordance with section 3 of P.L.1987, c.127 (C.40:48-2.50), fees charged for such removal, notice requirements therefor, and the mercantile licensing of such operators.

The ordinance shall set forth non-discriminatory and non-exclusionary regulations governing operators engaged in the business of removing and storing motor vehicles. The regulations shall include, but not be limited to:

a.A schedule of fees or other charges which an operator may charge vehicle owners for towing services, storage services or both;

b.Minimum standards of operator performance, including but not limited to standards concerning the adequacy of equipment and facilities, availability and response time, and the security of vehicles towed or stored;

c.The designation of a municipal officer or agency to enforce the provisions of the ordinance in accordance with due process of law;

d.The requirement that such regulations and fee schedules of individual towers shall be made available to the public during normal business hours of the municipality.

Nothing in this section shall be construed to authorize a municipality to establish charges for services that are not included in the schedule of towing and storage services for which a towing company may charge a service fee established by the Director of Consumer Affairs pursuant to section 8 of P.L.2007, c.193 (C.56:13-14). Nothing in this section shall be construed to exempt an operator from complying with the requirements of P.L.2007, c.193 (C.56:13-7 et al.).

L.1979, c.101, s.1; amended 1987, c.127, s.2; 1991 c.142, s.3; 1997, c.387, s.1; 2007, c.193, s.23.



Section 40:48-2.50 - Fee Limits

40:48-2.50. Fee limits
All fees to be paid to an operator by a municipality for the storage of removed motor vehicles shall not exceed the following:

(1) A limit of $3.00 per day for the first 30 days of storage per vehicle; and

(2) A limit of $2.00 per day for the 31st day of storage and any day thereafter; and

(3) A limit of $400.00 per vehicle stored regardless of the duration of the storage, except that a waiver may be granted for good cause upon the request of a municipality by the Division of Local Government Services in the Department of Community Affairs.

L. 1987, c. 127, s. 3.



Section 40:48-2.51 - Penalty For Violation Of Fee Limits

40:48-2.51. Penalty for violation of fee limits
An operator engaged in the removal of motor vehicles, or any employee, officer or agent thereof, who engages in a pattern or practice of knowingly violating the fee limits set in section 3 of P.L.1987, c. 127 (C. 40:48-2.50) may be liable to the municipality for a civil penalty of not less than $25.00 or more than $50.00 for each motor vehicle stored with the operator.

L. 1987, c. 127, s. 4.



Section 40:48-2.52 - Definitions Relative To Adoption Of Curfew Ordinances For Juveniles.

40:48-2.52 Definitions relative to adoption of curfew ordinances for juveniles.

2. a. As used in this act:

(1)"Juvenile" means an individual who is under the age of 18 years.

(2)"Guardian" means a person, other than a parent, to whom legal custody of the juvenile has been given by court order or who is acting in the place of the parent or is responsible for the care and welfare of the juvenile.

(3)"Public place" means any place to which the public has access, including but not limited to a public street, road, thoroughfare, sidewalk, bridge, alley, plaza, park, recreation or shopping area, public transportation facility, vehicle used for public transportation, parking lot or any other public building, structure or area.

b. (1) A municipality is hereby authorized and empowered to enact an ordinance making it unlawful for a juvenile of any age under 18 years within the discretion of the municipality to be on any public street or in a public place between the hours of 10:00 p.m. and 6:00 a.m. unless accompanied by the juvenile's parent or guardian or unless engaged in, or traveling to or from, a business or occupation which the laws of this State authorize a juvenile to perform. Such an ordinance may also make it unlawful for any parent or guardian to allow an unaccompanied juvenile to be on any public street or in any public place during those hours.

(2)A municipality is hereby authorized and empowered to enact an ordinance making it unlawful for a juvenile of any age under 18 years within the discretion of the municipality to be in any public place during the hours when the juvenile is required to be in attendance at either a public or non-public school unless the juvenile is accompanied by a parent or guardian or is carrying written permission from the juvenile's educational authority allowing the juvenile to be in a public place.

c.An ordinance enacted pursuant to this act shall provide that violators shall be required to perform community service and may be subject to a fine of up to $1,000.00. If both a juvenile and the juvenile's parent or guardian violate such an ordinance, they shall be required to perform community service together.

d.An ordinance enacted pursuant to this act shall include exceptions permitting juveniles to engage in errands involving medical emergencies, to attend extracurricular school activities, and to participate in other cultural, educational and social events, sponsored by religious or community-based organizations during curfew hours.

e.An ordinance enacted pursuant to this act shall establish clear standards in precise language adequate to apprise a juvenile and a parent or guardian of that which is unlawful and adequate to circumscribe the discretion of police officers in order to overcome subjective and discriminatory enforcement.

L.1992,c.132,s.2; amended 1995, c.388; 2005, c.23.



Section 40:48-2.53 - Address Registration By Certain Property Owners Required; "Real Property" Defined

40:48-2.53 Address registration by certain property owners required; "real property" defined
1. a. A municipality is hereby authorized and empowered to enact an ordinance requiring an owner of real property situated within the municipality to register with the clerk of the municipality the street address of his residence whenever that owner does not reside at his property, in the case of residential premises, or does not operate a business at the property, in the case of commercial property. An ordinance so enacted shall provide for the assessment of reasonable penalties in the case of noncompliance.

b. The clerk of the municipality may forward a copy of any address registration made pursuant to subsection a. of this section to the clerk of the county in which the municipality is situated. The county registrar shall maintain a file and index any address registrations received pursuant to this subsection.

c. For the purposes of this act, "real property" shall mean any type of real estate including commercial or residential, improved or unimproved lots, single family homes, multiple dwellings, and property held in any manner, including fee simple, condominium or cooperative forms of ownership. "Street address" shall mean the address at which the person actually resides, and shall include a street name or rural delivery route in addition to any postal office box number which may be included.

L.1997,c.85.



Section 40:48-2.54 - Model Schedule Of Towing, Storage Services Adopted By Municipality, County.

40:48-2.54 Model schedule of towing, storage services adopted by municipality, county.

3. a. The governing body of a municipality or county which requires the towing and storage of motor vehicles without the consent of the owners of those vehicles shall adopt an ordinance or resolution, as appropriate, setting forth a model schedule of towing and storage services which they require and the rates therefor, which rates shall be based on the usual, customary and reasonable rates of operators towing and storing motor vehicles in the municipality or county, as applicable.

b.The governing body of every municipality or county setting forth a schedule of services and rates pursuant to subsection a. of this section shall implement a procedure to receive complaints and resolve disputes arising from the towing and storage of motor vehicles required by that municipality or county without the consent of the owner.

L.1997,c.387,s.3.



Section 40:48-2.56 - Recreation Trust Fund, Creation, Use

40:48-2.56. Recreation trust fund, creation, use
2.Any county or municipality which has not established a board of recreation commissioners may, by resolution, establish a recreation trust fund into which shall be deposited any fees paid by individuals to offset the costs of operating county or municipal recreational programs. Those amounts expended from the fund shall be utilized exclusively for the purpose of operating those programs for which fees are collected and to refund payments made by program participants.

L.1999,c.292,s.2.



Section 40:48-2.57 - Municipal Remediation Ordinances, Inapplicability To Sites Under Dep Oversight.

40:48-2.57 Municipal remediation ordinances, inapplicability to sites under DEP oversight.

1.No ordinance governing the investigation or cleanup of historic pesticide contamination adopted by the governing body of a municipality shall apply to any property for which any person is conducting actions related to historic pesticide contamination under the oversight of the Department of Environmental Protection, provided that such person, as a condition of any development approval by the municipality, obtains a full site no further action letter from the department.

L.2001,c.179,s.1.



Section 40:48-2.58 - Municipality Prohibited From Limiting, Prohibiting Display Of U. S. Flag, Yellow Ribbons, Signs In Support Of Troops

40:48-2.58. Municipality prohibited from limiting, prohibiting display of U.S. flag, yellow ribbons, signs in support of troops
1. a. The governing body of a municipality shall not adopt or enforce any ordinance or resolution, as appropriate, limiting or prohibiting the display of the flag of the United States of America or yellow ribbons and signs supporting United States troops, nor shall any bond or permit fee be required of a person or organization for displaying the flag or yellow ribbons and signs supporting United States troops, except as provided for in subsection b. of this section.

b.A municipality may direct removal of an American flag or yellow ribbons and signs supporting United State troops when it is exhibited in a manner that threatens public safety, restricts necessary maintenance activities, interferes with the property rights of another, or the flag is displayed in a manner inconsistent with the rules and customs deemed the proper manner to display the flag, such as the federal flag Code, 4 U.S.C. s.1 et seq., or any other applicable law or guideline.

c.Any ordinance or resolution adopted by the governing body of a municipality in violation of subsection a. of this section shall be null and void.

L.2003,c.209,s.1.



Section 40:48-2.59 - Municipal Powers To Abate Graffiti.

40:48-2.59 Municipal powers to abate graffiti.
2. a. The governing body of every municipality may make, amend, repeal, and enforce ordinances to prohibit acts of graffiti on buildings, structures and other exposed surfaces located within the municipality and to require the owner of a building, structure or other exposed surface located in the municipality to remove graffiti.

b.For the purposes of this section, "graffiti" means any drawing, painting or making of any mark or inscription on public or private real or personal property without the prior written permission of the owner of the property.

c. (1) An ordinance requiring an owner to remove graffiti shall provide that the owner of record of the property shall be entitled to written notice of the order to remove graffiti and that the notice shall be delivered to the owner by certified and regular mail. The order shall afford the owner the opportunity to remove the graffiti within 90 days from the date that the notice is sent, however, the Department of Transportation shall be afforded 120 days from the date a notice is sent to remove graffiti from property owned by the department.

(2)The notice to remove graffiti shall contain a form to be utilized by a property owner to inform the municipality that the graffiti has been removed. The form shall contain a provision stating that by affixing a signature to the form, indicating that graffiti has been removed, the owner is certifying that the facts set forth therein are true and that the certification shall be considered as if made under oath and subject to the same penalties as provided by law for perjury.

(3)An owner who has been ordered to remove graffiti shall respond to the municipality by personal delivery or by certified mail:

(a)of any objection to the order, within 30 days of the date of the order, or

(b)of notice that the graffiti has been removed, within 90 days of the date of the order, or in the case of the Department of Transportation, within 120 days of the date of the order.

d.An owner who objects to an order to remove graffiti, pursuant to paragraph (3) of subsection c. of this section, may institute an action challenging the order before a court of competent jurisdiction within 60 days of the date of the order.

e.If a property owner does not undertake the removal of graffiti within 90 days of the date of the order, or in the case of the Department of Transportation, within 120 days of the date of the order, unless an action challenging the order to remove graffiti is still pending pursuant to subsection d. of this section, the municipality may remove the graffiti from that property and present the property owner with a detailed itemization of the costs incurred by the municipality, by certified and regular mail, for reimbursement from the property owner.

f.Whenever a municipality undertakes the removal of graffiti from any building, structure or other exposed surface, the governing body of the municipality, in addition to assessing the cost of removal as a municipal lien against the premises, may enforce the payment of such assessment, together with interest, as a debt of the owner of the property and may authorize the institution of an action at law for the collection thereof. The Superior Court shall have jurisdiction of any such action.

L.2006,c.31,s.2.



Section 40:48-2.60 - Definitions Relative To Charitable Clothing Bins.

40:48-2.60 Definitions relative to charitable clothing bins.

1.For the purposes of P.L.2007, c.209 (C.40:48-2.60 et seq.), "solicitation" or "solicit" means the request, directly or indirectly, for money, credit, property, financial assistance, or other thing of any kind or value. Solicitation shall include, but not be limited to, the use or employment of canisters, cards, receptacles or similar devices for the collection of money or other thing of value. A solicitation shall take place whether or not the person making the solicitation receives any contribution. "Appropriate municipal agency" means the agency determined by resolution of the municipal governing body.

L.2007, c.209, s.1.



Section 40:48-2.61 - Requirements For Placement, Use Of Clothing Bin For Solicitation Purposes.

40:48-2.61 Requirements for placement, use of clothing bin for solicitation purposes.

2.Notwithstanding any other provision of law to the contrary, no person shall place, use, or employ a donation clothing bin, for solicitation purposes, unless all of the following requirements are met:

a.The person has obtained a permit, valid for a specified period of time, from the appropriate municipal agency within the municipality in which the donation clothing bin will be placed, in accordance with the following:

(1)In applying for such a permit, the person shall include:

(a)the location where the bin would be situated, as precisely as possible;

(b)the manner in which the person anticipates any clothing or other donations collected via the bin would be used, sold, or dispersed, and the method by which the proceeds of collected donations would be allocated or spent;

(c)the name, and telephone number of the bona fide office required pursuant to subsection b. of this section, of any entity which may share or profit from any clothing or other donations collected via the bin; and

(d)written consent from the property owner to place the bin on his property;

(2)The appropriate municipal agency shall not grant an application for a permit to place, use, or employ a donation clothing bin if it determines that the placement of the bin could constitute a safety hazard. Such hazards shall include, but not be limited to, the placement of a donation clothing bin within 100 yards of any place which stores large amounts of, or sells, fuel or other flammable liquids or gases;

(3)The appropriate municipal agency may impose a fee for such application, not to exceed $25, to offset the costs involved in enforcing P.L.2007, c.209 (C.40:48-2.60 et seq.);

(4)An expiring permit for a donation clothing bin may be renewed upon application for renewal and payment of any fee imposed by the appropriate municipal agency for such renewal, not to exceed $25 annually, to offset the costs involved in enforcing P.L.2007, c.209 (C.40:48-2.60 et seq.). Such application shall include:

(a)the location where the bin is situated, as precisely as possible, and, if the person intends to move it, the new location where the bin would be situated after the renewal is granted and written consent from the property owner to place the bin on his property;

(b)the manner in which the person has used, sold, or dispersed any clothing or other donations collected via the bin, the method by which the proceeds of collected donations have been allocated or spent, and any changes the person anticipates it may make in these processes during the period covered by the renewal; and

(c)The name, and telephone number of the bona fide office required pursuant to subsection b. of this section, of any entity which shared or profited from any clothing or other donations collected via the bin, and of any entities which may do so during the period covered by the renewal; and

(5)the permit number and its date of expiration shall be clearly and conspicuously displayed on the exterior of the donation clothing bin, in addition to the information required pursuant to subsection c. of this section;

b.The person, and any other entity which may share or profit from any clothing or other donations collected via the bin, maintains a bona fide office where a representative of the person or other entity, respectively, can be reached at a telephone information line during normal business hours for the purpose of offering information concerning the person or other entity. For the purposes of this subsection, an answering machine or service unrelated to the person does not constitute a bona fide office; and

c.The following information is clearly and conspicuously displayed on the exterior of the donation clothing bin:

(1)The name and address of the registered person that owns the bin, and of any other entity which may share or profit from any clothing or other donations collected via the bin;

(2)The telephone number of the person's bona fide office and, if applicable, the telephone number of the bona fide office of any other entity which may share or profit from any clothing or other donations collected via the bin;

(3)In cases when any entity other than the person who owns the bin may share or profit from any clothing or other donations collected via the bin, a notice, written in a clear and easily understandable manner, indicating that clothing or other donations collected via the bin, their proceeds, or both, may be shared, or given entirely to, an entity other than the person who owns the bin, and identifying all such entities which may share or profit from such donations; and

(4)A statement, consistent with the information provided to the appropriate municipal agency in the most recent permit or renewal application pursuant to subparagraph (b) of paragraph (1) of subsection a. of this section and subparagraph (b) of paragraph (4) of subsection a. of this section, indicating the manner in which the person anticipates any clothing or other donations collected via the bin would be used, sold, or dispersed, and the method by which the proceeds of collected donations would be allocated or spent.

L.2007, c.209, s.2.



Section 40:48-2.62 - Receipt, Investigation Of Complaints Relative To Donation Clothing Bin.

40:48-2.62 Receipt, investigation of complaints relative to donation clothing bin.

3.The appropriate municipal agency within the municipality in which a donation clothing bin has been placed shall receive and investigate, within 30 days, any complaints from the public about the bin. Whenever it appears to the appropriate municipal agency that a person has engaged in, or is engaging in any act or practice in violation of section 2 of P.L.2007, c.209 (C.40:48-2.61), the person who placed the bin shall be issued a warning, stating that if the violation is not rectified or a hearing with the appropriate municipal agency is not requested within 45 days, the bin will be seized or removed at the expense of the person who placed the bin, and any clothing or other donations collected via the bin will be sold at public auction or otherwise disposed of. In addition to any other means used to notify the person who placed the bin, such warning shall be affixed to the exterior of the bin itself.

In the event that the person who placed the bin does not rectify the violation or request a hearing within 45 days of the posting of the warning, the appropriate municipal agency may seize the bin, remove it, or have it removed, at the expense of the person who placed the bin, and sell at public auction or otherwise dispose of any clothing or other donations collected via the bin. Any proceeds from the sale of the donations collected via the bin shall be paid to the chief financial officer of the municipality.

L.2007, c.209, s.3.



Section 40:48-2.63 - Additional Penalties, Remedies.

40:48-2.63 Additional penalties, remedies.

4.In addition to any other penalties or remedies authorized by the laws of this State, any person who violates any provision of P.L.2007, c.209 (C.40:48-2.60 et seq.) which results in seizure of the donation clothing bin shall be:

a.Subject to a penalty of up to $20,000 for each violation. The appropriate municipal agency may bring this action in the municipal court or Superior Court as a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), and any penalty monies collected shall be paid to the chief financial officer of the municipality; and

b.Deemed ineligible to place, use, or employ a donation clothing bin for solicitation purposes pursuant to section 2 of P.L.2007, c.209 (C.40:48-2.61). A person disqualified from placing, using, or employing a donation clothing bin by violating the provisions of P.L.2007, c.209 (C.40:48-2.60 et seq.) may apply to the appropriate municipal agency to have that person's eligibility restored. The appropriate municipal agency may restore the eligibility of a person who:

(1)Acts within the public interest; and

(2)Demonstrates that he made a good faith effort to comply with the provisions of P.L.2007, c.209 (C.40:48-2.60 et seq.) and all other applicable laws and regulations, or had no fraudulent intentions.

L.2007, c.209, s.4.



Section 40:48-2.64 - Effective Date; Applicability.

40:48-2.64 Effective date; applicability.

5.This act shall take effect on the first day of the thirteenth month following enactment, and shall apply to all donation clothing bins in place on the effective date of this act and all donation clothing bins placed subsequent to the effective date of this act, but appropriate municipal agencies may take such anticipatory acts in advance of that date as may be necessary for the timely implementation of this act upon its effective date.

L.2007, c.209, s.5.



Section 40:48-2.65 - Definitions; Impoundment Of Shopping Carts By Municipalities.

40:48-2.65 Definitions; impoundment of shopping carts by municipalities.

1. a. As used in this section:

"Shopping cart" means a push cart of the type or types which are commonly provided by grocery stores, drug stores or other retail mercantile establishments for the use of the public in transporting commodities in stores and markets and their parking areas; and

"Parking area" means a parking lot or other property provided by a retailer for the use of a customer for parking an automobile or other vehicle. The parking area of a retail mercantile establishment located in a multi-store complex or shopping center shall include the entire parking area used by the complex or center.

b.No municipality shall impound a shopping cart that has a sign or notice identifying the owner of the cart, or the retailer who has written consent from the owner to use the cart, and listing a valid telephone number or address through which the owner or retailer can be contacted, unless the following conditions are met:

(1)The shopping cart is located outside the premises or parking area of a retail mercantile establishment;

(2)The municipality notifies the owner or retailer of the location of the cart and allows three business days from the date of such notification for the owner, retailer, or an authorized agent to retrieve the shopping cart, unless the immediate removal is necessary to prevent a danger to public safety;

(3)The municipality notifies the owner or retailer upon impoundment of a shopping cart, and includes information as to how the cart may be retrieved;

(4)The location that an impounded shopping cart is held is reasonably convenient to the owner, retailer, or authorized agent, and is open for business at least six hours of each business day;

(5)Any fine imposed upon the owner or retailer for an impounded shopping cart does not exceed $50 for each occurrence for failure to retrieve shopping carts. An occurrence includes all shopping carts impounded in accordance with this section during a 24-hour period; and

(6)The municipality must allow the owner or retailer a minimum of five business days following receipt of notice that a shopping cart has been impounded to retrieve the cart before it may sell or otherwise dispose of the cart.

c.A municipality may impound a shopping cart that has a sign or notice identifying the owner of the cart, or the retailer who has written consent from the owner to use the cart, and lists a valid telephone number or address through which the owner or retailer can be contacted, without meeting the conditions required by paragraphs (1) through (5) of subsection b. of this section if the municipality:

(1)Notifies the owner or retailer within 24 hours of impounding the shopping cart, and includes information on how the cart may be retrieved;

(2)Releases the cart to the owner, retailer or authorized agent without any charge or fine whatsoever, if the owner, retailer, or authorized agent attempts to retrieve the cart within five business days of notice.

d.Nothing contained in this section shall preclude or otherwise limit a municipality from impounding a shopping cart that does not have a sign or notice identifying the owner of the cart, or the retailer who has written consent from the owner to use the cart, and lists a valid telephone number or address through which the owner or retailer can be contacted.

L.2008, c.13, s.1.



Section 40:48-2.66 - Permission Required For Posting, Display Of Certain Advertisements.

40:48-2.66 Permission required for posting, display of certain advertisements.

1. a. A person shall not post or otherwise display any temporary commercial or business advertisement, to induce directly or indirectly any person to enter into any obligation or acquire title or interest in any property, object, ware, good, commodity, or service, on any real property located within a municipality, or any building, pole, post or other structure on the property, without the prior written permission of the owner of record for the property, or the building or other structure thereon. This subsection shall not apply to a person posting or otherwise displaying a temporary advertisement containing information and directional indicators inviting the public to purchase or lease real property at a real estate open house or similar event for that property.

b.The governing body of every municipality may make, amend, and repeal ordinances to enforce the provisions of subsection a. of this section. An ordinance so adopted shall set forth procedures for reporting violations and shall also prescribe penalties for violations in accordance with R.S.40:49-5. Ordinances adopted pursuant to this section shall be consistent with the purposes of P.L.1991, c.413 (C.27:5-5 et seq.) to the extent necessary to allow the State to carry out the policy as declared therein. In the event of conflict between an ordinance adopted pursuant to this section and the provisions of P.L.1991, c.413 (C.27:5-5 et seq.), or the regulations promulgated pursuant thereto, section 22 of P.L.1991, c.413 (C.27:5-26) shall govern.

c. (1) The municipality shall have the power to remove or cause to be removed any advertisement posted or displayed in violation of subsection a. of this section. The procedure for removal shall be set forth in any ordinance so adopted.

(2) (a) Whenever the municipality removes, or causes to be removed, an advertisement, the municipality may present the person who posted or otherwise displayed the removed advertisement, or the business advertised in the removed advertisement, by certified and regular mail, a detailed itemization of the costs of removal incurred by the municipality, requiring reimbursement by that person or business of the removal costs.

(b)If the person or business does not provide reimbursement within 30 days of receipt of the municipal itemization, the municipality may enforce the payment of these costs, together with interest and reasonable collection costs, by instituting an action at law for the collection thereof. The Superior Court, or the municipal court, shall have jurisdiction of any collection action.

d.The money collected by the municipality for advertisement removal shall be credited, along with any other funds made available, to a municipal advertisement removal fund, which the municipality shall establish by ordinance. The ordinance shall include guidelines establishing the parameters governing the expenditure of money from the fund, which shall be used exclusively to remove advertisements and otherwise enforce the provisions of this section, and to administer the fund.

e.The municipality may report to the Division of Consumer Affairs, in the Department of Law and Public Safety, for further investigation by the division, any pattern or practice of advertisements posted or otherwise displayed in violation of subsection a. of this section, which reasonably appears to violate the provisions of P.L.1960, c.39 (C.56:8-1 et seq.). Any report by a municipality to the division under this subsection shall be investigated by the division as may be warranted.

L.2013, c.192, s.1.



Section 40:48-3 - Power To Do Work Where Owner Refuses; Procedure

40:48-3. Power to do work where owner refuses; procedure
When, by this subtitle, the governing body of any municipality is given power to order the owner of any real estate therein, to make any improvement or to do any work thereon, or upon any street upon which his real estate abuts, and he refuses or neglects to make such improvement or do such work after being so ordered, the municipality after notice to him of its intention so to do, may cause such improvement to be made or work to be done, and may recover the cost thereof from him by action at law. Such action shall be in addition to any other remedy given by this subtitle and shall not make void any lien hereby given upon such real estate, nor prevent the imposition of any penalty imposed for violation of any ordinance of the municipality.



Section 40:48-4 - Plants Or Facilities For Public Use Or Benefit

40:48-4. Plants or facilities for public use or benefit
Any municipality may provide, maintain and operate public baths, employment agencies, comfort stations, watering troughs, warehouses, slaughterhouses, and any other plant or facility for rendering any service or furnishing any commodity to the municipality or its inhabitants.



Section 40:48-4.1 - Legislative Findings

40:48-4.1. Legislative findings
The Legislature hereby finds and declares that:

a. Because of their economic situation, many senior citizens' basic local transportation needs are unmet.

b. By the enactment of P.L.1969, c. 275, the Legislature declared it to be in the public interest that transportation services be made available to senior citizens at reduced fares.

c. Because of the financial difficulties experienced by public transportation carriers, the program authorized by the 1969 legislation has not been implemented.

d. Since a reduced fare program will greatly enhance the ability of senior citizens to travel about economically, safely and efficiently, and the resulting increased utilization of transportation facilities will permit carriers to maintain and upgrade their services, such a program must be encouraged and supported with public assistance.

e. In view of the local nature of such a program its administration and financing can be most effectively handled on the municipal level.

L.1973, c. 67, s. 1, March 22, 1973.



Section 40:48-4.2 - Definitions

40:48-4.2. Definitions
As used in this act, unless the context indicates a different meaning:

a. "Motor bus carrier" means and includes any individual, copartnership, association, corporation or joint stock company, their lessees, trustees or receivers operating motor buses on established routes in this State or between points in this State.

b. "Off-peak times" means the hours from 10 a.m. to 4 p.m. and from 7 p.m. to 12 midnight during the weekdays, Monday through Friday, and all day on Saturdays, Sundays and holidays.

c. "Gross income" means all income from whatever source derived, including, but not limited to, realized capital gains and, in their entirety, pension, annuity, retirement and social security benefits.

d. "Senior citizen" means any male of the age of 65 years or more and any female of the age of 62 years or more having an annual gross income not in excess of $5,000.00 per year.

L.1973, c. 67, s. 2, March 22, 1973.



Section 40:48-4.3 - Municipalities Between 200,000 And 300,000; Contracts With Motor Bus Carriers; Reduced Fares For Senior Citizens

40:48-4.3. Municipalities between 200,000 and 300,000; contracts with motor bus carriers; reduced fares for senior citizens
The governing body of any municipality having a population of more than 200,000 and less than 300,000 may enter into contracts with any motor bus carrier to provide passenger service for senior citizens who are residents of such municipality on the established motor bus routes of said carriers within such municipality at rates not to exceed one-half of the usual and ordinary fare for such service during off-peak times.

L.1973, c. 67, s. 3, eff. March 22, 1973. Amended by L.1981, c. 462, s. 36.



Section 40:48-4.4 - Contracts; Conditions, Terms And Provisions

40:48-4.4. Contracts; conditions, terms and provisions
Each contract entered into in accordance with the provisions of this act shall contain conditions, terms and provisions as the municipality may require including, but not limited to, provisions relating to:

a. The method of providing reduced fares for senior citizens;

b. The method of accounting for the level of service rendered to determine the amount to be paid to the motor bus carrier;

c. The procedure for determining the eligibility of persons to receive reduced fares as provided for in this act which shall include provision for issuance of identification cards to eligible senior citizens by the municipality in the form and manner and at such places as the municipality shall prescribe;

d. Auditing and settlement of payment;

e. Such other matters as the municipality deems to be in the public interest.

L.1973, c. 67, s. 4, eff. March 22, 1973.



Section 40:48-4.5 - Payments To Motor Bus Carrier

40:48-4.5. Payments to motor bus carrier
Each contract entered into in accordance with the provisions of this act shall obligate the municipality to pay to the motor bus carrier an amount not to exceed one-half of the total amount of the usual and ordinary fares for all such passenger service rendered provided the carrier has complied with the contract in all other respects to the satisfaction of the municipality.

L.1973, c. 67, s. 5, March 22, 1973.



Section 40:48-4.6 - Rules And Regulations; Investigations; Access To Property, Books, Records, Or Documents

40:48-4.6. Rules and regulations; investigations; access to property, books, records, or documents
In order to carry out the purposes of this act, the municipality may make such reasonable rules and regulations as they may deem necessary which shall have the force and effect of law, and may investigate any matters relative to the passenger service contracted for under this act and in aid of such investigation the municipality shall have access to and the motor bus carrier shall make available its property, books, records, or documents.

L.1973, c. 67, s. 6, eff. March 22, 1973.



Section 40:48-4.7 - Appropriations By Municipality; Application For And Receipt Of Grants From Other Sources

40:48-4.7. Appropriations by municipality; application for and receipt of grants from other sources
The governing body of any municipality having a population of more than 200,000 and less than 300,000 which enters into such contracts may make appropriations from its own revenue sources and may apply for and receive grants from any federal, State and private source for the financing of such contracts.

L.1973, c. 67, s. 7, eff. March 22, 1973. Amended by L.1981, c. 462, s. 37.



Section 40:48-4.8 - Exemption From Regulation And Jurisdiction Of Board Of Public Utility Commissioners

40:48-4.8. Exemption from regulation and jurisdiction of board of public utility commissioners
Notwithstanding the provisions of any other law of this State to the contrary, contracts for passenger service for senior citizens pursuant to this act and the amount of reduced fares thereunder shall not be subject to regulation by and the jurisdiction of the Board of Public Utility Commissioners, and such service and reduced fares shall not be considered unjust, unreasonable, or unduly preferential to any person or particular description of traffic.

L.1973, c. 67, s. 8, eff. March 22, 1973.



Section 40:48-4.9 - Municipalities Between 103,000 And 125,000; Grants For Ambulance Or Emergency Rescue Services

40:48-4.9. Municipalities between 103,000 and 125,000; grants for ambulance or emergency rescue services
The governing body of any city of the second class in a county of the second class with a population in excess of 103,000 but below 125,000 according to the 1970 Federal census may contribute funds not to exceed $200,000.00 annually to hospitals, hospital shared service corporations, or hospital consortia within the city for the purpose of assisting such facilities in the maintenance and provision of ambulance or other emergency rescue services with the city.

L.1981, c. 54, s. 1, eff. March 2, 1981.



Section 40:48-4.10 - Findings, Declarations.

40:48-4.10. Findings, declarations.
The Legislature finds and declares that many senior citizens and handicapped citizens of this State need to be provided with transportation services to obtain the necessities of life, such as food, clothing and medical services and to visit their families and friends, all of which is essential to their health, safety and welfare; that many senior citizens and handicapped citizens live on fixed incomes and are unable to provide for their own transportation needs. It is, therefore, declared to be a valid public purpose, and in the best interest of the citizens of this State, to allow municipalities to supply free or low cost transportation services to senior citizens and handicapped citizens, provided the transportation services are noncompetitive with available public transportation services.

L. 1985, c. 199, s. 1, eff. June 26, 1985.



Section 40:48-4.11 - Senior, Handicapped Citizens Defined

40:48-4.11. Senior, handicapped citizens defined
For the purposes of this act, unless the context clearly indicates otherwise:

a. "Senior citizen" means any individual 62 years of age or over.

b. "Handicapped citizen" means any individual who, by reason of illness, injury, age, congenital malfunction or other permanent or temporary incapacity or disability, is unable without special facilities or special planning or design to utilize mass transportation facilities and services as effectively as persons who are not so affected.

L. 1985, c. 199, s. 2, eff. June 26, 1985.



Section 40:48-4.12 - Municipalities To Provide Service

40:48-4.12. Municipalities to provide service
Notwithstanding any provision to the contrary in the "County Transportation Authorities Act," P.L. 1980, c. 44 (C. 40:35B-1 et seq.), any municipality may purchase buses, vans or other motor vehicles for the purpose of providing transportation to senior citizens or handicapped citizens. The municipality may also provide drivers for the motor vehicles and pay all costs of maintenance, including insurance. The transportation shall be provided free of charge or for a nominal fee not to exceed $0.25 per ride. No transportation service shall be provided pursuant to this act which duplicates available public transportation service.

L. 1985, c. 199, s. 3, eff. June 26, 1985.



Section 40:48-4.13 - Not Used For Hire

40:48-4.13. Not used for hire
The use of municipally owned buses, vans or other motor vehicles for transportation of senior citizens and handicapped citizens pursuant to this act shall not be construed or used for hire and shall not be subject to regulation by or the jurisdiction of the Department of Transportation.

L. 1985, c. 199, s. 4, eff. June 26, 1985.



Section 40:48-5 - Private Contracts Generally

40:48-5. Private contracts generally
When, under any provision of this subtitle, any municipality is authorized to render any service to the public, it may, in lieu of providing and maintaining the equipment necessary for rendering such service at its own expense, contract with any person to render such service on behalf of the municipality, under its control and direction. No such contract shall be let until specifications showing in detail the service to be rendered shall be prepared and rules and regulations governing the same shall be adopted. The contract shall be let, after due advertisement, to the lowest responsible bidder, who shall give ample security for its proper performance.



Section 40:48-5A - Contract For Collection Services Between Municipality, Private Entity.

40:48-5a Contract for collection services between municipality, private entity.

1.The governing body of any municipality may enter into contract with a private agency or firm for the purpose of collecting delinquent fees, fines, costs, surcharges and other penalties or assessments imposed, after a final determination of guilt, by a municipal court. The governing body of any municipality may proceed only when the court has exhausted all judicial enforcement remedies permitted by law or court rule and the Administrative Director of the Courts has authorized collection through a private agency or firm. The use of private agencies or firms to collect delinquent fees, fines, costs, surcharges, and other penalties or assessments imposed by a municipal court shall be in accordance with rules or procedures adopted by the Supreme Court. Any such contract shall be made and awarded pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.). The governing body of any municipality may authorize the assessment of a fee by a private agency or firm not to exceed 22% of the amount collected to be paid by the debtor to the private agency or firm to pay for the costs of collection.

L.1983, c.208, s.1; amended 1997, c.212; 2009, c.233, s.3.



Section 40:48-5.1 - Contracts With Humane Societies Where No Pound Established; Advertisement Unnecessary

40:48-5.1. Contracts with humane societies where no pound established; advertisement unnecessary
Whenever in any municipality there shall not be established under municipal authority a public pound for the keeping of stray dogs, cats or other domestic pets, and there shall exist in the county wherein such municipality is situated or in any adjoining county, a pound maintained by any humane society or other similar association, not organized for pecuniary profit, which shall have continuously maintained said pound for at least 1 year, such municipality shall enter into negotiations and may contract with such society or association for any period not exceeding 5 years, for collecting, keeping for redemption and destroying all such stray animals found within the municipal limits.

Any provision of any law requiring advertisement for bids before the letting of any contract involving the expenditure of money shall not be applicable to the making of any such contract with such society or association.

Amended by L.1977, c. 88, s. 1, eff. May 14, 1977.



Section 40:48-5.2 - Contracts For Separation Of Grades At Railroad Crossings

40:48-5.2. Contracts for separation of grades at railroad crossings
Every municipality shall have power to enter into and perform contracts with any railroad company for the separation of grades where any railroad crosses any street or highway at grade.



Section 40:48-5.3 - Exhibitions Of Products And Industries; Poultry Or Agricultural Exhibitions

40:48-5.3. Exhibitions of products and industries; poultry or agricultural exhibitions
Every municipality shall have power to prepare, maintain and display any exhibition of the products and industries of the municipality, or any poultry or agricultural exhibition, or may contribute funds towards the maintenance or conduct thereof.



Section 40:48-5.4 - Celebration Of Public Event, Anniversary Or Holiday

40:48-5.4. Celebration of public event, anniversary or holiday
Every municipality shall have power to provide for the celebration at public expense of any public event, anniversary or holiday.



Section 40:48-5.9 - Legislative Findings

40:48-5.9. Legislative findings
The Legislature hereby finds, determines and declares:

a. That P.L.1971, c. 221 was enacted for the purpose of providing an immediate and temporary cessation of the development of the community antenna television industry in this State, so that the Legislature might have time to deliberate upon the devise of an adequate regulatory scheme for the industry;

b. That since the enactment of P.L.1971, c. 221, a special commission created by the Legislature has completed its study and recommended legislation for the regulation of the community antenna television industry;

c. That pursuant to the commission's report there is now pending in the Legislature Senate Bill No. 840, enacting a proposed system of regulation and containing among its provisions a repeal of P.L.1971, c. 221;

d. That Senate Bill No. 840, if enacted, will fulfill the purposes for which P.L.1971, c. 221 was enacted, but that by its own terms it can not now become effective prior to the expiration of P.L.1971, c. 221 by the operation of its own terms, on June 17, 1971;

e. That it is desirable that the cessation of community antenna television industry development be continued past June 17, 1971 and until such time as Senate Bill No. 840 has either been enacted and taken effect or has been otherwise disposed of;

f. That during the period since the enactment of P.L.1971, c. 221 certain situations have arisen in which the terms of that act have been construed to prevent certain municipal actions which would not be contrary to the development of a sound regulatory system for cable television and which ought to be permitted in the public interest.

L.1972, c. 68, s. 1, eff. June 19, 1972.



Section 40:48-5.10 - Amendment Of Permission Granted By Municipality To Comply With Federal Regulations

40:48-5.10. Amendment of permission granted by municipality to comply with federal regulations
Nothing in the act to which this act is a supplement shall be construed to prevent any municipality from amending the terms of any permission heretofore granted to any person in relation to the construction, operation or maintenance of a community antenna television system, when such amendment is necessary for the purpose of permitting compliance with Federal regulations governing such systems.

L.1972, c. 68, s. 3, eff. June 19, 1972.



Section 40:48-5.11 - Right Of Municipality To Grant Permission For Interconnection Of Systems In Operation Prior To June 17, 1971

40:48-5.11. Right of municipality to grant permission for interconnection of systems in operation prior to June 17, 1971
Nothing in the act to which this act is a supplement shall be construed as preventing any municipality from granting any permission or authorization necessary for the purpose of interconnecting the facilities of any existing community antenna television systems operating pursuant to authorization granted prior to June 17, 1971.

L.1972, c. 68, s. 4, eff. June 19, 1972.



Section 40:48-6 - Records Kept And Business Conducted In Municipal Building; Vaults

40:48-6. Records kept and business conducted in municipal building; vaults
When any municipality maintains a municipal building, or rooms or space for the use and purposes of the municipal government, owned or leased by it, or occupied by virtue of any other permission or authority, all books, records, data, accounts, maps, and papers relating to the government or the conduct of municipal business and matters shall be kept therein, in the custody of the governing body. The governing body shall provide therein a substantial safe or vault, reasonably secure against fire and ordinary theft, for the safe-keeping of such books of account and valuable records and documents, papers and other data. The governing body may designate some other place or places for the safe-keeping of such books, valuable records, documents and papers affording equal or greater security against fire and theft.



Section 40:48-7 - Power Of Taxation; Generally

40:48-7. Power of taxation; generally
Any municipality may raise by taxation in the method prescribed by law all money necessary to pay for any improvement or property which it is authorized to make or acquire, and to pay the current expenses of maintaining the same, and for the execution and performance of any power or authority given to the municipality, or any governing body thereof, and to pay the principal of and interest upon all obligations and debts of the municipality.



Section 40:48-7.1 - Tax Credit For Properties With Service Charges Payable To Other Municipality

40:48-7.1. Tax credit for properties with service charges payable to other municipality
Whenever any municipality undertakes the construction and installation of sewerage facilities within the municipality as a general improvement to be paid for by general taxation, rather than by special assessments levied against the real property benefited thereby, and there exists within the municipality certain tracts or parcels of real property which are connected to a sanitary sewerage system for which service charges are paid to another municipality and that system will not be serviced by such facilities, the governing body of the municipality constructing and installing such facilities may, by ordinance, provide for the granting of a tax credit to be applied against the real property tax annually assessed against such tracts or parcels of real property. The tax credit shall be expressed as a percentage of that portion of the tax assessed against such tracts or parcels of real property which represent assessments for the construction, operation and maintenance of the sewerage facilities to be constructed and installed by the municipality. Such percentage shall be in such amount as the governing body shall deem to be equitable and just but in no event in excess of 100% of the amount of the taxes so assessed.

L.1977, c. 56, s. 1, eff. April 13, 1977.



Section 40:48-8.15 - Retail Sales Tax In Fourth Class Cities

40:48-8.15. Retail sales tax in fourth class cities
Any city of the fourth class in this State is authorized and empowered to enact an ordinance or ordinances for the purposes of increasing public revenue and to levy and collect taxes upon retail sales, or sale at retail, as defined in this act, and to devote the proceeds from such sales to municipal purposes as herein defined.

L.1947, c. 71, p. 431, s. 1, eff. April 19, 1947.



Section 40:48-8.16 - Tax Act Definitions

40:48-8.16. Tax act definitions
As used in this act:

"Retail sale" or "sale at retail" means and includes:

(1) Any sale in the ordinary course of business for consumption of whiskey, beer or other alcoholic beverages by the drink in restaurants, cafes, bars, hotels and other similar establishments;

(2) Any cover charge, minimum charge, entertainment, or other similar charge made to any patron of any restaurant, cafe, bar, hotel or other similar establishment;

(3) The hiring, with or without service, of any room in any hotel, inn, rooming or boarding house;

(4) The hiring of any rolling chair, beach chair or cabana; and

(5) The granting or sale of any ticket, license or permit for admission to any theatre, moving picture exhibition or show, pier, exhibition, or place of amusement, except charges for admission to boxing, wrestling, kick boxing or combative sports events, matches, or exhibitions, which charges are taxed pursuant to section 20 of P.L. 1985, c. 83 (C. 5:2A-20).

"Vendor" means any person selling or hiring property or services to another person upon the receipts from which a tax is imposed.

"Purchaser" means any person purchasing or hiring property or services from another person, the receipts from which are taxable.

L. 1947, c. 71, p. 431, s. 2, eff. April 19, 1947. Amended by L. 1979, c. 273, s. 1; L. 1984, c. 248, s. 3, eff. Jan. 7, 1985; L. 1985, c. 83, s. 34.



Section 40:48-8.16A - Definitions

40:48-8.16a. Definitions
As used in this act:

a. "Convention hall" means a convention hall facility provided by a county improvement authority pursuant to the provisions of subsection (a) of section 11 of P.L.1960, c. 183 (C. 40:37A-54(a)), and shall include all facilities, including commercial, office, community service and parking facilities, and facilities constructed for the accommodation and entertainment of tourists and visitors, constructed in conjunction with the convention hall and forming reasonable appurtenances thereto;

b. "Development fund" means the fund created pursuant to subsection b. of section 5 of this act (C. 40:48-8.30a), that shall be established only in the event that a convention hall facility is constructed in the manner prescribed in this act;

c. "Luxury tax fund" means the fund created by the State Treasurer pursuant to section 5 of P.L.1979, c. 273 (C. 40:48-8.30) into which revenues collected under the provisions of this act shall be deposited, and used for the purposes prescribed; and

d. "Revolving fund" means a separate fund for the conduct of activities designed to increase housing opportunities for low and moderate income families located in eligible municipalities, to be established and administered by a county improvement authority pursuant to subsection a. of section 5 of this act (C. 40:48-8.30a), and section 26 of P.L.1979, c. 275 (C. 40:37A-131).

L.1981, c. 461, s. 1, eff. Jan. 8, 1982.



Section 40:48-8.17 - Maximum Tax Rates

40:48-8.17. Maximum tax rates
Any such ordinance may impose such tax at a rate not to exceed 3% from July 1, 1981 through December 31, 1981; and at a rate not to exceed 7% from January 1, 1982 through August 31, 1982; and at a rate not to exceed 9% on and after September 1, 1982; except that the sale of alcoholic beverages shall continue to be taxed under subsection (1) of section 2 of P.L.1947, c. 71 (C. 40:48-8.16) at a rate not to exceed 3% on and after January 1, 1982.

L.1947, c. 71, p. 432, s. 3, eff. April 19, 1947. Amended by L.1968, c. 117, s. 1, eff. June 25, 1968; L.1979, c. 273, s. 2, eff. Jan. 3, 1980; L.1981, c. 461, s. 2, eff. Jan. 8, 1982; L.1982, c. 125, s. 1, eff. Sept. 2, 1982.



Section 40:48-8.18 - Exemptions From Sales Tax

40:48-8.18. Exemptions from sales tax
No such tax sale shall be imposed:

(a) upon any isolated transaction not made in the ordinary course of repeated and successive transactions of a like character;

(b) upon sales by any State use industry or any sales by any governmental agency in this State to any other governmental agency in this State;

(c) upon any sale to or by the State or any county, municipality, school district, or other political subdivision thereof;

(d) upon any sales which this State is prohibited from taxing under the Constitution and laws of the United States of America;

(e) upon sales or charges made by any church or bona fide purely charitable association not conducted for profit.

L.1947, c. 71, p. 432, s. 4, eff. April 19, 1947.



Section 40:48-8.19 - Collection Of Sales Tax; Penalties

40:48-8.19. Collection of sales tax; penalties
Such ordinance shall provide for the collection of such tax by an officer of such municipality who shall be designated in such ordinance; shall provide methods for enforcement; and may provide penalties for the violation of any of the provisions of such ordinance.

L.1947, c. 71, p. 433, s. 5, eff. April 19, 1947.



Section 40:48-8.20 - Ordinance; Provisions Required

40:48-8.20. Ordinance; provisions required
Every ordinance imposing a tax under the authority of this act shall contain the following provisions:

(a) all taxes imposed by such ordinance shall be paid by the purchaser;

(b) no vendor shall assume or absorb any tax imposed by such ordinance;

(c) no vendor shall in any manner advertise or in any manner represent that any tax imposed by such ordinance will be assumed or absorbed by him;

(d) each such assumption or absorption by any vendor of any such tax shall be deemed a separate offense and each such representation and each such advertisement by any vendor, each day the same shall continue, shall be deemed a separate offense;

(e) penalties, as fixed in such ordinance, for violation of the foregoing provisions.

L.1947, c. 71, p. 433, s. 6, eff. April 19, 1947.



Section 40:48-8.21 - Disposition Of Sales Taxes

40:48-8.21. Disposition of sales taxes
All revenues collected under any such ordinance by the Director of the Division of Taxation pursuant to section 1 of P.L.1980, c. 60 (C. 54:32B-24.1) shall be apportioned according to the following schedule:

(a) Through June 30, 1981, all such revenues shall be deposited in the general fund of the municipality and may be used for general municipal purposes, including the reduction and liquidation of bonded indebtedness, the payment of salaries, construction, reconstruction, maintenance and repair of municipal buildings, installations and properties, and for such other purposes as may be provided by existing ordinances or ordinances hereafter enacted for general municipal purposes;

(b) For revenues collected during the period from July 1, 1981 through February 28, 1982, 66 2/3 % of such revenues shall be paid to the municipality and deposited and used as provided in subsection (a) of this section and 33 1/3 % of such revenues shall be retained by the State Treasurer for deposit in the fund established pursuant to the provisions of section 5 of P.L.1979, c. 273 (C. 40:48-8.30), to be used and distributed according to the terms herein provided;

(c) For revenues collected during the period from March 1, 1982 through June 30, 1982, 2/7 of such revenues shall be paid to the municipality and deposited and used as provided in subsection (a) of this section, and 5/7 of such revenues shall be retained by the State Treasurer for deposit in the fund established pursuant to section 5 of P.L.1979, c. 273 (C. 40:48-8.30) and be distributed according to the terms of this act;

(d) For revenues collected during the period from July 1, 1982 through August 31, 1982, all such revenues shall be retained by the State Treasurer for deposit in the fund established pursuant to section 5 of P.L.1979, c. 273 (C. 40:48-8.30) and distributed according to the terms of P.L.1981, c. 461 (C. 40:48-8.16a et al.);

(e) For revenues collected during the period from September 1, 1982 through December 31, 1982, 2/9 of such revenues shall be paid to the municipality and deposited and used as provided in subsection (a) of this section, and 7/9 of such revenues shall be retained by the State Treasurer for deposit in the fund established pursuant to section 5 of P.L.1979, c. 273 (C. 40:48-8.30) and be distributed according to the terms of P.L.1981, c. 461 (C. 40:48-8.16a et al.);

(f) On and after January 1, 1983, all such revenues shall be retained by the State Treasurer for deposit in the fund established pursuant to section 5 of P.L.1979, c. 273 (C. 40:48-8.30) and distributed according to the terms herein provided.

L.1947, c. 71, p. 433, s. 7, eff. April 19, 1947. Amended by L.1979, c. 273, s. 3, eff. Jan. 3, 1980; L.1981, c. 461, s. 4, eff. Jan. 8, 1982; L.1982, c. 10, s. 1, eff. March 11, 1982; L.1982, c. 125, s. 3, eff. Sept. 2, 1982.



Section 40:48-8.21A - Convention Hall Facility; Operating Deficiency; Payment From Tax Revenues; Limitations; Conditions

40:48-8.21a. Convention hall facility; operating deficiency; payment from tax revenues; limitations; conditions
Notwithstanding the provisions of P.L.1981, c. 461 (C. 40:48-8.16a et al.), the State Treasurer may apply an amount not to exceed 1/6 of the revenues collected by the State Treasurer pursuant to P.L.1947, c. 71 (C. 40:48-8.15 et seq.) on or after January 1, 1983, to the payment of any deficiency between the operating expense budget and the anticipated operating revenues available for the operation of a convention hall facility located in a municipality which has adopted an ordinance pursuant to P.L.1947, c. 71. The payment shall be made upon the approval by the State Treasurer of an application therefor by the county improvement authority or other public agency operating the facility. The State Treasurer shall limit the amount of payment to be made under this section, if such limitation is necessary to ensure the payment of principal and interest on any bonds or other obligations issued by, or any lease payments of, the county improvement authority with respect to that facility. The State Treasurer may, in approving an application pursuant to this section, attach such conditions thereto, including the reduction or limitation of items included in the operating expense budget of the facility, as the State Treasurer shall deem appropriate.

The State Treasurer may promulgate such rules and regulations as may be necessary to effectuate the provisions of this section.

L.1982, c. 125, s. 4, eff. Sept. 2, 1982.



Section 40:48-8.22 - Territorial Limits Of Sales Tax

40:48-8.22. Territorial limits of sales tax
Any tax imposed under the authority of any such ordinance shall have application only within the territorial limits of such municipality and shall be in addition to all other taxes and excises.

L.1947, c. 71, p. 434, s. 8, eff. April 19, 1947.



Section 40:48-8.23 - Sales Originating Or Consummated Outside City

40:48-8.23. Sales originating or consummated outside city
No such tax shall be imposed on any sale or transaction originating or consummated, or both, outside such municipality, notwithstanding that some act be necessarily performed with respect to such sale or transaction within such municipality.

L.1947, c. 71, p. 434, s. 9, eff. April 19, 1947.



Section 40:48-8.24 - Nonresidents

40:48-8.24. Nonresidents
No such tax shall be imposed on a nonresident of such municipality or on account of any sale or transaction by or with a nonresident of such municipality, except when imposed without discrimination as between residents and nonresidents on account of tangible property actually located in such municipality, or service actually rendered in such municipality or on account of transfers, retail sales or other transactions actually made or consummated within such municipality by a nonresident while within such municipality.

L.1947, c. 71, p. 434, s. 10, eff. April 19, 1947.



Section 40:48-8.25 - Referendum

40:48-8.25. Referendum
Any ordinance adopted pursuant to the provisions of this act shall, before the same becomes operative, be submitted by the governing body of the municipality to the electors thereof at any general election, at any primary election, or at a special municipal election held for that purpose. Such ordinance shall provide for and fix the time of the holding of such election, of which the municipal clerk shall give notice by causing the same to be published in a newspaper or newspapers circulating in such municipality. The municipal clerk shall likewise prepare the ballots for use in said election. Such election shall be conducted by the respective district boards of registry and election in such municipality, and the canvass and return thereof shall be made in the same manner and subject to the same election procedure now governing general or special elections.

L.1947, c. 71, p. 434, s. 11, eff. April 19, 1947.



Section 40:48-8.25A - Ordinance To Adopt Provisions Of This Amendatory And Supplementary Act; Referendum Not Necessary

40:48-8.25a. Ordinance to adopt provisions of this amendatory and supplementary act; referendum not necessary
In any municipality in which the provisions of the act of which this act is amendatory and supplementary is presently operative pursuant to an ordinance and referendum thereon approving the same heretofore adopted and held in accordance with the provisions of said act, any ordinance to adopt the provisions of this amendatory and supplementary act shall, upon adoption, become operative within the municipality without any requirement to submit the same to the voters for their approval or disapproval.

L.1968, c. 117, s. 2, eff. June 25, 1968.



Section 40:48-8.25B - Ordinance And Referendum Adopting Provisions Of Act; Approval By Voters

40:48-8.25b. Ordinance and referendum adopting provisions of act; approval by voters
In any municipality in which the provisions of P.L.1947, c. 71 (C. 40:48-8.15 et seq.) are presently operative pursuant to an ordinance and referendum thereon approving the same heretofore adopted and held in accordance with the provisions of that act, any ordinance to adopt the provisions of this amendatory and supplementary act shall, upon adoption, become operative within the municipality without any requirement to submit the same to the voters for their approval or disapproval. Such municipality may also provide and covenant by ordinance that the ordinance authorizing such tax will not be amended so as to repeal or reduce such tax while bonds entitled to the benefits of this amendatory and supplementary act are outstanding with the holders of such bonds, unless the resolution authorizing such bonds shall provide otherwise. Such covenant shall constitute a valid and legally binding contract between such municipality and such holders.

L.1982, c. 125, s. 2, eff. Sept. 2, 1982.



Section 40:48-8.26 - Ballots For Referendum Election

40:48-8.26. Ballots for referendum election
The ballots to be used at such election shall be in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross ( x ) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross ( x ) or plus (+) in the square at the left of the word NO.

"Shall the ordinance (here insert the title of the proposed ordinance) be adopted?"

[ ] YES

[ ] NO

L.1947, c. 71, p. 435, s. 12, eff. April 19, 1947.



Section 40:48-8.27 - Duration Of Sales Tax Ordinance

40:48-8.27. Duration of sales tax ordinance
If a majority of the qualified electors voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the municipality. Any such ordinance shall continue in force and effect until the same shall be repealed by the governing body or until the voters of such municipality shall authorize such repeal at a referendum election held for such purpose.

L.1947, c. 71, p. 435, s. 13, eff. April 19, 1947.



Section 40:48-8.28 - Cost Of Referendum Election

40:48-8.28. Cost of referendum election
If the ordinance so submitted shall be adopted by the voters of the municipality, the cost of such election shall be paid from the first revenues obtained under such ordinance. Should, however, the ordinance be rejected, the cost of such election shall be paid from general municipal revenues.

L.1947, c. 71, p. 435, s. 14, eff. April 19, 1947.



Section 40:48-8.29 - Ordinance Operative Without Referendum; Validity Of Ordinance To Protect Bondholders

40:48-8.29. Ordinance operative without referendum; validity of ordinance to protect bondholders
In any municipality in which the provisions of the act of which this act is amendatory and supplementary are presently operative pursuant to an ordinance and referendum thereon approving the same heretofore adopted and held in accordance with the provisions of said act, any ordinance to adopt the provisions of this amendatory and supplementary act shall, upon adoption, become operative within the municipality without any requirement to submit the same to the voters for their approval or disapproval. Such municipality may also provide and covenant by ordinance that the ordinance authorizing such tax will not be amended so as to repeal or reduce such tax while bonds entitled to the benefits of this Act are outstanding with the holders of such bonds, unless the resolution authorizing such bonds shall provide otherwise. Such covenant shall constitute a valid and legally binding contract between such municipality and such holders.

L.1979, c. 273, s. 4, eff. Jan. 3, 1980.



Section 40:48-8.29A - Ordinances; Adoption Of Supplementary Act; Operative Without Voter Approval; Covenant Not To Reduce Or Repeal Tax

40:48-8.29a. Ordinances; adoption of supplementary act; operative without voter approval; covenant not to reduce or repeal tax
In any municipality in which the provisions of P.L.1947, c. 71 (C. 40:48-8.15 et seq.) are presently operative pursuant to an ordinance and referendum thereon approving the same heretofore adopted and held in accordance with the provisions of that act, any ordinance to adopt the provisions of this amendatory and supplementary act shall, upon adoption, become operative within the municipality without any requirement to submit the same to the voters for their approval or disapproval. Such municipality may also provide and covenant by ordinance that the ordinance authorizing such tax will not be amended so as to repeal or reduce such tax while bonds entitled to the benefits of this act are outstanding with the holders of such bonds, unless the resolution authorizing such bonds shall provide otherwise. Such covenant shall constitute a valid and legally binding contract between such municipality and such holders.

L.1981, c. 461, s. 3, eff. Jan. 8, 1982.



Section 40:48-8.30 - Fund For Repository Of Moneys Paid To State Treasurer

40:48-8.30. Fund for repository of moneys paid to state treasurer
There is created a fund to be held by the State Treasurer, but not to exist in the State Treasury, to be the repository for moneys paid to the State Treasurer pursuant to this act and disbursed as provided herein.

L.1979, c. 273, s. 5, eff. Jan. 3, 1980.



Section 40:48-8.30A - Use Of Revenues

40:48-8.30a. Use of revenues
a. Beginning July 1, 1981, and until such time as the conditions set forth in subsection b. of this section are met, the revenues deposited by the State Treasurer in the fund created in section 5 of P.L.1979, c. 273 (C. 40:48-8.30), shall be applied for the purposes of financing and maintaining facilities authorized pursuant to section 11 of P.L.1960, c. 183 (C. 40:37A-54) located in any eligible municipality, to be limited to:

(1) Payment of all or any part of principal and interest on bonds issued for low and moderate income housing pursuant to sections 1 through 26 of P.L.1979, c. 275 (C. 40:37A-106 through 40:37A-131);

(2) Establishment of funds to provide security for bonds, notes or other obligations, or loans made from the proceeds of those obligations, pursuant to sections 1 through 26 of P.L.1979, c. 275 (C. 40:37A-106 through 40:37A-131);

(3) Establishment of revolving loan and grant funds for the purpose of increasing housing opportunities for low and moderate income families consistent with the purposes of sections 1 through 26 of P.L.1979, c. 275 (C. 40:37A-106 through 40:37A-131).

b. Commencing on that date which is the later of (i) January 1, 1984, or (ii) 6 months prior to the first date on which any payment of principal or interest on any bonds or notes issued for, or any payment of rent under any lease entered into by a county improvement authority in connection with, the acquisition, construction, reconstruction or improvement of a convention hall facility to accomplish the purposes of a county improvement authority as set forth in subsection (b) of section 11 of P.L. 1960, c. 183 (C. 40:37A-54(b)) are required to be made from the revenues collected pursuant to P.L.1947, c. 71 (C. 40:48-8.15 et seq.), the revenues thereafter retained by the State Treasurer pursuant to section 7 of P.L.1947, c. 71 (C. 40:48-8.21) shall be applied exclusively (1) in accordance with the provisions of the resolution or resolutions authorizing the issuance of bonds by that county improvement authority for that facility, to the payment of principal of and interest on bonds so issued, the maintenance of necessary reserves and the allocation of moneys for future debt service payments; or (2) in accordance with a lease between the lessor of a convention hall facility and the county improvement authority or other entity operating the convention hall facility, to the payments required under that lease; and for no other purpose, except as set forth in subsection c. or d. of this section. At the time this subsection takes effect, all moneys then accumulated in the luxury tax fund shall be removed by the State Treasurer and deposited in a separate account to be known as the development fund, which proceeds, with the interest thereon, shall be used for any of the purposes set forth in subsection a. of this section.

c. At the end of any full calendar year occurring after the date on which the provisions of subsection b. of this section take effect, and after all payments coming due during that calendar year of principal and interest on county improvement authority bonds or notes issued for a convention hall facility have been made, and all obligations have been met (1) to the holders of those bonds, including the maintenance of necessary reserves and the allocation of moneys for future debt service payments, or (2) to the lessor for lease payments under a lease entered into by the county improvement authority in connection with a convention hall facility, any balance remaining in the luxury tax fund in that calendar year shall be applied to any deficiency between the operating expense budget and the anticipated operating revenues available for the following fiscal year to the entity operating the convention hall facility.

d. At the end of any full calendar year occurring after the date on which the provisions of subsection b. of this section take effect, and after all payments have been made from the luxury tax fund pursuant to subsections b. and c. any moneys remaining in the luxury tax fund in that calendar year shall be deposited in the development fund and used for the purposes set forth in subsection a. of this section.

e. Pending application to the purposes for which moneys deposited in the development fund or the luxury tax fund may be used, the moneys in these funds shall be invested by the State Treasurer pursuant to applicable regulations prescribed for the investment of State moneys. Any income received from these investments shall be added to the fund from which earned, and used only for the purposes of that fund.

L.1981, c. 461, s. 5, eff. Jan. 8, 1982. Amended by L.1982, c. 113, s. 20, eff. Aug. 14, 1982.



Section 40:48-8.31 - Deposit Of Revenues; Dedication And Pledge

40:48-8.31. Deposit of revenues; dedication and pledge
In the fiscal year beginning on July 1, 1981 and such fiscal year thereafter, the State Treasurer shall deposit the revenues to be paid in the fund created herein which shall be held and disbursed in such amounts as may be necessary to fulfill the purposes of this act and subject to the requirements as prescribed hereafter. Such revenues are hereby dedicated and pledged to such uses and for such purposes.

L.1979, c. 273, s. 6, eff. Jan. 3, 1980.



Section 40:48-8.32 - Deposit Of Revenues In Fund; Disposition

40:48-8.32. Deposit of revenues in fund; disposition
Beginning July 1, 1981, the revenues paid over to the State Treasurer pursuant to the provisions of section 3 of this amendatory and supplementary act shall be deposited in the fund created in section 5 of this amendatory and supplementary act and shall be applied from time to time pursuant to the provisions herein for the purposes of financing and maintaining facilities now or hereafter authorized pursuant to section 11 of P.L.1960, c. 183 (C. 40:37A-54) located in any eligible municipality.

L.1979, c. 273, s. 7, eff. Jan. 3, 1980.



Section 40:48-8.33 - Issuance Of Notes Or Bonds For Authorized Facility In Eligible Municipality Or Revolving Fund By County Improvement Authority; Review And Approval By Local Finance Board; Filing; Conditions; Report On Tax Revenues

40:48-8.33. Issuance of notes or bonds for authorized facility in eligible municipality or revolving fund by county improvement authority; review and approval by local finance board; filing; conditions; report on tax revenues
(a) Prior to the adoption of any resolution of a county improvement authority authorizing the issuance of notes or bonds for an authorized facility located in an eligible municipality, or authorizing establishment of a revolving fund, and with respect to which an application for financing pursuant to the provisions of this act is to be made, an application for the proposed project financing shall be submitted to the Local Finance Board for review and approval of a single revolving fund payment, or of estimated annual payments on behalf of said project for all or a portion of its annual debt service covering principal and interest or of any required lease payments. The Local Finance Board shall, in connection with such review and approval, give consideration to the engineering and feasibility studies prepared in connection with the project financing and the terms and provisions of the proposed financing agreements or of any lease agreement including any reserve funds required by the resolution and security agreements, and the amounts of State revenues expected to be paid pursuant to the provisions of this act. In connection with its review, the Local Finance Board may consider any estimates, computations or calculations made in connection with such submission, may require the production of any papers, documents, witnesses or information to be made, any audit or investigation, and may take any action which it may determine advisable.

(b) The Local Finance Board shall approve the proposed revolving fund payment or the proposed project financing and annual payments from the fund or funds created herein if it finds that:

(1) The purposes to which the proposed payment or payments will be put are consistent with the purposes of a county improvement authority under the "county improvement authorities law," P.L.1960, c. 183 (C. 40:37A-44 et seq.), and with the purposes set forth in section 5 of P.L.1981, c. 461 (C. 40:48-8.30a);

(2) The current and projected revenues to the fund from which the payment or payments are to be drawn, are anticipated to be adequate to meet the requirements of the payment or payments under consideration, taken in conjunction with any prior payments from the fund approved by the Local Finance Board;

(3) In the case of any issue of notes or bonds to be guaranteed by a county or municipality, as provided in section 37 of P.L.1960, c. 183 (C. 40:37A-80), or to be provided with financial support by a county or municipality in some other fashion, the issuance of those notes or bonds will not materially impair the credit of the county or municipality providing the guarantee or other financial support, or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest on its debts and supply essential public services and improvements.

(c) Any approval granted by the Local Finance Board shall be in writing and shall be filed with the secretary of the county improvement authority. Such approval may contain such conditions as the Local Finance Board may consider to be appropriate under the circumstances. Said approval shall include a statement of the principal amount of the bonds, or percentage thereof, for which payments will be made and the maturity schedule for such principal amount of bonds approved by said board, or the terms and provisions of the lease for which payments are to be made, as the case may be. The Local Finance Board, in considering such copy of the resolution or lease submitted to it and before endorsing its consent thereon may require the county improvement authority or the governing body of any eligible municipality served by such county improvement authority to adopt resolutions restricting or limiting any future proceedings therein or other matters or things deemed by the Local Finance Board to affect any estimate made or to be made by it in accordance with this section, and every such resolution so adopted shall constitute a valid and binding obligation of such county improvement authority or municipality, as the case may be, running to and enforceable by, and releasable by, the Local Finance Board.

(d) At the time of its initial application to the Local Finance Board under this section, and at least annually thereafter, the county improvement authority shall submit to the Local Finance Board a report, based on the best information available to the authority with regard to relevant tax revenues, and the economic trends underlying such revenues, as well as anticipated undertakings by the authority utilizing the funds provided under P.L.1947, c. 71 (C. 40:48-8.15 et seq.), containing projections of revenues to and expenditures from the luxury tax fund and development fund. Beginning one year after the initial report submitted under this section, each report shall also contain an assessment of the accuracy of the projections made in any previous report or reports.

L.1979, c. 273, s. 8, eff. Jan. 3, 1980. Amended by L.1981, c. 461, s. 6, eff. Jan. 8, 1982; L.1982, c. 113, s. 21, eff. Aug. 14, 1982.



Section 40:48-8.33A - Bonds, Notes, Or Lease For Convention Hall Facility; Report After Issuance; Notice To Director Of Division Of Local Government Services; Certification; Payment

40:48-8.33a. Bonds, notes, or lease for convention hall facility; report after issuance; notice to director of division of local government services; certification; payment
a. Within 30 days after the issuance of any bonds or notes for, or the execution of a lease in connection with, the acquisition, construction, reconstruction or improvement of a convention hall facility as set forth in subsection b. of section 5 of this act (C. 40:48-8.30a), the county improvement authority shall file a report with the Local Finance Board setting forth, if applicable, the principal amount of bonds or notes issued for that project, the annual payments of principal and interest to be made on the bonds or notes with respect to that project, the terms and provisions of the financing undertaken for, or the lease entered into in connection with, the project, and such engineering and feasibility studies as may have been commissioned and used by the county improvement authority in connection with financing the project.

b. At least 90 days prior to the date set forth in subsection b. of section 5 of this act (C. 40:48-8.30a), an authorized officer of the county improvement authority issuing bonds or notes for, or entering into a lease in connection with, the acquisition, construction, reconstruction or improvement of the convention hall facility shall notify the Director of the Division of Local Government Services in the Department of Community Affairs of the precise date on which the provisions of that subsection shall take effect, the amounts payable thereafter (1) on account of the principal and interest on, or reserve funding requirements on, those bonds or notes, or (2) as rent under the lease, and the name and address of the paying agent or agents for the bonds or notes, or of the lessor under the lease. The director shall, upon the receipt of that notice, verify the facts contained therein, and certify the same to the State Treasurer.

c. Following the certification in subsection b. of this section and upon the date set forth therein, the State Treasurer shall transfer all moneys accumulated in the luxury tax fund to the development fund as provided in subsection b. of section 5 of this act (C. 40:48-8.30a), and shall thereafter pay prior to each payment date from the luxury tax fund the amounts certified to be paid (1) to the appropriate paying agent or agents for the principal and interest on, or reserve funding requirements on, the bonds or notes, or (2) to the lessor as rent under the lease.

d. In lieu of the provisions of subsections a., b. and c. of this section and of the provisions of section 8 of P.L.1979, c. 273 (C. 40:48-8.33), the following procedure may be followed if any portion of the payment of principal of and interest on, or reserve funding requirements on, any bonds or notes issued for, or the rental payments on any lease entered into in connection with, the acquisition, construction, reconstruction or improvement of a convention hall facility are to be paid from revenues, other than revenues derived under P.L.1947, c. 71 (C. 40:48-8.15 et seq.), that are held in any funds by the State Treasurer:

(1) Prior to the adoption of a resolution authorizing the issuance of any bonds or notes for, or entering into a lease in connection with, the acquisition, construction, reconstruction or improvement of any convention hall facility, the county improvement authority shall submit the resolution or lease, as the case may be, to the Director of the Division of Local Government Services and to the State Treasurer for approval of the State Treasurer, which approval may be based upon recommendations of the director based upon findings made in a manner similar to that required of the Local Finance Board pursuant to subsection (b) of section 8 of P.L.1979, c. 273 (C. 40:48-8.33);

(2) The State Treasurer shall, as provided in subsection b. of section 5 of this act (C. 40:48-8.30a), transfer, upon the date set forth in a certificate of the Director of the Division of Local Government Services which shall be in the form set forth in subsection b. of this section and delivered to the State Treasurer, all moneys accumulated in the luxury tax fund to the development fund; and

(3) The State Treasurer shall thereafter pay prior to each payment date from the luxury tax fund the amounts required to be paid (i) to the appropriate paying agent or agents in accordance with the provisions of the applicable resolution for principal of and interest on, or reserve funding requirements on, the bonds or notes, or (ii) to the lessor in accordance with the provisions of the lease as rent under the lease.

L.1981, c. 461, s. 7, eff. Jan. 8, 1982. Amended by L.1982, c. 113, s. 22, eff. Aug. 14, 1982.



Section 40:48-8.34 - Resolution Of County Improvement Authority; Certification By Endorsement By Director Of Division Of Local Government Services

40:48-8.34. Resolution of county improvement authority; certification by endorsement by director of division of local government services
At any time within 1 year after an approval by the Local Finance Board pursuant to section 8 of P.L.1979, c. 273 (C. 40:48-8.34) with respect to a county improvement authority, said authority shall submit to the Director of the Division of Local Government Services a copy of a resolution authorizing the issuance of bonds for the establishment of a revolving fund, entitled to the benefits of this act in accordance with said approval. If no such resolution is submitted within 1 year, said approval shall be of no further force and effect and the director shall so notify said authority. The Director of Local Government Services shall be and is hereby authorized to endorse upon any copy of such resolution a certification thereof as being the resolution to which a determination of the Local Finance Board has been made, and the endorsement shall be made in such form or manner as the director shall determine.

L.1979, c. 273, s. 9, eff. Jan. 3, 1980. Amended by L.1981, c. 461, s. 8, eff. Jan. 8, 1982.



Section 40:48-8.35 - Approval And Resolution; Submission To State Treasurer

40:48-8.35. Approval and resolution; submission to state treasurer
A copy of the approval of the Local Finance Board referred to in section 8 of this amendatory and supplementary act and a copy of the resolution referred to in section 9 of this amendatory and supplementary act, bearing the endorsement of the Director of the Division of Local Government Services shall be submitted to the State Treasurer.

L.1979, c. 273, s. 10, eff. Jan. 3, 1980.



Section 40:48-8.36 - Application For Change In Maturity Schedule Of Bonds

40:48-8.36. Application for change in maturity schedule of bonds
If the county improvement authority shall determine by resolution that the maturity schedule for bonds entitled to the benefits of this amendatory and supplementary act, other than the maturity schedule approved by the Local Finance Board by resolution pursuant to section 8 of this amendatory and supplementary act, is in the best interest of said authority, it may make application to the Local Finance Board setting forth such belief and the grounds therefor and requesting approval of a schedule of maturities for such bonds set forth in the application. If the Local Finance Board, by resolution, shall find that the schedule of maturities set forth in the application is in the best interest of the authority and the State, and that such application is well founded, and that issuance of the bonds mentioned and described in such application would not materially impair the credit of any municipality within the jurisdiction of the authority or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal and interest of its debts and supply essential public improvements and services, it shall cause its approval to be endorsed thereon within 60 days after submission to it, and shall forward said application to the Treasurer.

L.1979, c. 273, s. 11, eff. Jan. 3, 1980.



Section 40:48-8.37 - Recitals In Bonds And Notes; Limitation On Maturity

40:48-8.37. Recitals in bonds and notes; limitation on maturity
All of such bonds or notes when issued shall contain a recital to the effect that they are issued pursuant to the "county improvement authorities law" (P.L.1960, c. 183) as amended and are entitled to the benefits of the provisions of this act. Except as otherwise provided in this act, any bonds or notes entitled to the benefits of the provisions of this act shall be authorized and issued in the manner provided for by the "county improvement authorities law." Bonds or notes entitled to the benefits of the provisions of this act shall mature not later than 40 years from their date, without regard to any limitations as to maturities or amounts of annual installments for such bonds or notes as provided in the "county improvement authorities law."

L.1979, c. 273, s. 12, eff. Jan. 3, 1980. Amended by L.1982, c. 113, s. 23, eff. Aug. 14, 1982.



Section 40:48-8.38 - Issuance Of Notes In Anticipation Of Issuance Of Permanent Bonds

40:48-8.38. Issuance of notes in anticipation of issuance of permanent bonds
Any county improvement authority which has authorized bonds which are entitled to the benefits of this act may issue temporary notes or loan bonds, hereinafter called "notes," to the extent permitted or provided by or pursuant to the provisions of the "county improvement authorities law" (P.L.1960, c. 183) or any other applicable laws, subject to such additional terms or conditions with respect to such notes as may be fixed or required by the Director of the Division of Local Government Services to insure that funds are borrowed only for those purposes and in the manner specified in the "county improvement authorities law," P.L.1960, c. 183 (C. 40:37A-44 et seq.).

L.1979, c. 273, s. 13, eff. Jan. 3, 1980. Amended by L.1981, c. 461, s. 9, eff. Jan. 8, 1982.



Section 40:48-8.39 - Certification Of Amounts For Annual Debt Service And Reserve Fund And Paying Agent; Conclusiveness; Payment Of Deficiency

40:48-8.39. Certification of amounts for annual debt service and reserve fund and paying agent; conclusiveness; payment of deficiency
Except as otherwise provided in section 7 of P.L.1981, c. 461 (C. 40:48-8.33a), within 10 days after issuance of any bonds or notes entitled to the benefits of this act, and from time to time thereafter, an authorized officer of the county improvement authority issuing such bonds or notes shall certify to the Director of the Division of Local Government Services that exact amount payable on account of debt service covering interest and principal on such bonds or notes in each year, the amount needed to fund any reserve fund required by such resolution, and the name and address of the paying agent or paying agents for such bonds or notes. The Director of the Division of Local Government Services shall thereupon verify said amounts and certify the same to the State Treasurer, together with the name and address of the paying agent or paying agents for such bonds or notes. The certification by the Director of the Division of Local Government Services as to amount payable in any year for debt service covering principal and interest on such bonds or notes shall be fully conclusive as to said payments for such bonds or notes, notwithstanding any irregularity, omission or failure as to compliance with any of the provisions of this act with respect to such bonds or notes, provided that such bonds or notes contain a recital to the effect that they are entitled to the benefits of the provisions of this act, and all persons shall be forever estopped from denying that such bonds or notes are entitled to the benefits of the provisions of this act. Upon certification, the State Treasurer shall pay the amounts from the fund to the paying agent specified which will equal any deficiency so certified of principal and interest payments becoming due or any deficiency so certified to exist in any such required reserve fund.

L.1979, c. 273, s. 14, eff. Jan. 3, 1980. Amended by L.1982, c. 113, s. 24, eff. Aug. 14, 1982.



Section 40:48-8.40 - Payments From Fund To Paying Agents; Limitations On Use

40:48-8.40. Payments from fund to paying agents; limitations on use
a. All amounts to be paid from the fund established herein under the provisions of this act with respect to any county improvement authority for debt service covering principal or interest on bonds or notes entitled to the benefits of this act, or for funding any reserve fund required by such resolution, shall, on or before the date for such payment of interest and principal, be paid on behalf of the county improvement authority to the paying agent or paying agents for such bonds or notes in the amount with respect to such date as reflects the amount of principal or interest, respectively, payable as to such date with respect to such authority. Amounts so paid to such paying agent or paying agents shall be applied to the payment of debt service covering principal and interest on such bonds or notes, or to fund such reserve, and for no other purpose.

b. All amounts to be paid from the luxury tax fund or development fund with respect to any county improvement authority for the establishment of a revolving fund shall be paid on behalf of the county improvement authority to the agent or agents designated by the authority as the depository and paying agent or agents for those moneys, from which the authority may withdraw such amounts, for such purposes, and in such manner as shall be consistent with the terms and conditions set forth in the Local Finance Board's approval of that revolving fund.

L.1979, c. 273, s. 15, eff. Jan. 3, 1980. Amended by L.1981, c. 461, s. 10, eff. Jan. 8, 1982.



Section 40:48-8.42 - Bank Or Trust Company As Paying Agent

40:48-8.42. Bank or trust company as paying agent
No bonds or notes entitled to the benefits of this amendatory and supplementary act shall be issued unless there is designated therefor a trustee paying agent or paying agents, at least one of which is a bank or trust company authorized to do business in this State.

L.1979, c. 273, s. 17, eff. Jan. 3, 1980.



Section 40:48-8.43 - Pledge Or Dedication Of Revenues, Moneys Or Funds Held By State Treasurer; Validity; Lien

40:48-8.43. Pledge or dedication of revenues, moneys or funds held by state treasurer; validity; lien
Any pledge or dedication of revenues, moneys or funds held by the State Treasurer made by the county improvement authority by such resolution or by the municipality by such ordinance shall be valid and binding from the time when the pledge is made; the revenues, moneys or funds so pledged and thereafter received by the State Treasurer shall immediately be subject to the lien of such pledge or dedication without any physical delivery thereof or further act, and the lien of any such pledge or dedication shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the State Treasurer, the county improvement authority or the municipality, irrespective of whether such parties have notice thereof.

All such provisions of said bond resolution and all such covenants, pledges and dedications, and agreements shall constitute valid and legally binding contracts between the authority and the several holders of the bonds entitled to the benefits of the provisions of this amendatory and supplementary act, and shall be enforceable by any such holder or holders by appropriate action or proceeding in any court of competent jurisdiction including a proceeding in lieu of prerogative writ.

L.1979, c. 273, s. 18, eff. Jan. 3, 1980.



Section 40:48-8.44 - Eligible Municipality Defined

40:48-8.44. Eligible municipality defined
For purposes of this amendatory and supplementary act, "eligible municipality" means any municipality imposing a tax under an ordinance adopted under this act.

L.1979, c. 273, s. 20, eff. Jan. 3, 1980.



Section 40:48-8.45 - Definitions

40:48-8.45. Definitions
1. As used in this act:



a. "Convention center operating authority" means, in the case of any eligible municipality, the public authority or other governmental entity empowered to operate convention hall and the convention center facilities in the eligible municipality.

b. "Director" means the Director of the Division of Taxation in the Department of the Treasury.

c. "Eligible municipality" means any municipality in which any portion of the proceeds of a retail sales tax levied by ordinance adopted by the municipality pursuant to section 1 of P.L.1947, c.71 (C.40:48-8.15) is applied as authorized by law to the payment of costs of convention center facilities located in the municipality.

d. "Hotel" means a building or a portion of a building which is regularly used and kept open for the lodging of guests and includes a hotel, motel, inn, and rooming or boarding house, whether or not meals are served.

e. "Occupied room" means a room or rooms of any kind in any part of a hotel, other than a place of assembly, which is used or possessed by a guest or guests, whether or not for consideration.

L.1991,c.376,s.1.



Section 40:48-8.46 - Promotional Fees

40:48-8.46. Promotional fees
2. There is authorized to be imposed on and collected from hotels in an eligible municipality, fees for the promotion of tourism, conventions, resorts and casino gaming, if any, in the eligible municipality.

L.1991,c.376,s.2.



Section 40:48-8.47 - Proceeds From Promotional Fees

40:48-8.47. Proceeds from promotional fees
3.Except as provided by P.L.2001, c.221 (C.5:12-173.9 et al.), proceeds from the fees collected in any eligible municipality pursuant to this act shall be paid into a special fund which shall be established and held by the convention center operating authority which is empowered to operate the convention center facilities in the eligible municipality. Amounts in the special fund shall be expended by the convention center operating authority solely for the purpose of promoting tourism, conventions, resorts and casino gaming, if any, in the eligible municipality. Pending this application, monies in the fund shall be invested in accordance with law applicable to the convention center operating authority and the income therefrom shall be credited to the fund.

L.1991,c.376,s.3; amended 2001, c.221, s.16.



Section 40:48-8.48 - Fees Adopted By Resolution

40:48-8.48. Fees adopted by resolution
4. Fees under this act with respect to any eligible municipality shall be adopted by resolution of the convention center operating authority operating convention center facilities within the eligible municipality. The rate thereof shall be $2 per day for each occupied room in the case of any hotels in the eligible municipality which provide casino gaming, and $1 per day for each occupied room in the case of the other hotels in the eligible municipality. A certified copy of the resolution shall be provided to the State Treasurer and the director.

L.1991,c.376,s.4.



Section 40:48-8.49 - Fees; Collection, Administration

40:48-8.49. Fees; collection, administration
5. The fees under this act shall be collected and administered by the director, notwithstanding the provisions of any other law to the contrary. In carrying out the provisions of this section, the director shall have all the powers granted in P.L.1966, c.30 (C.54:32B-1 et seq.). The director shall determine and certify to the State Treasurer on a monthly basis the amount of revenues collected by the director pursuant to this section on account of the fees imposed pursuant to this act in an eligible municipality which are payable to the convention center operating authority operating convention center facilities in such eligible municipality. The State Treasurer upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a monthly basis to the convention center operating authority the amount so determined and certified.

L.1991,c.376,s.5.



Section 40:48-9 - Appropriations To Civil War Organizations; Purposes

40:48-9. Appropriations to civil war organizations; purposes
Any municipality may make appropriations to a post of the Grand Army of the Republic, and if there be no such post in the municipality it may make appropriations to any camp of Sons of Union Veterans of the Civil War, for the proper observance of memorial and other patriotic holidays.



Section 40:48-9.1 - Appropriations For Expenses Of War Price And Rationing Boards; Validation Of Appropriations Made

40:48-9.1. Appropriations for expenses of war price and rationing boards; validation of appropriations made
It shall be lawful for any municipality to appropriate moneys for the expenses of any rationing board or local war price and rationing board; such moneys shall be appropriated and disbursed in the same manner as other moneys are appropriated and disbursed. All appropriations and expenditures heretofore made, incurred or paid by any municipality for the operation of any rationing board or local war price and rationing board are hereby validated and confirmed.

L.1943, c. 183, p. 514, s. 1, eff. April 9, 1943.



Section 40:48-9.4 - Contributions To Nonprofit Corporation Operating Senior Citizens Center

40:48-9.4. Contributions to nonprofit corporation operating senior citizens center
Any municipality or county may make an annual, voluntary contribution to any nonprofit corporation, which operates a senior citizens' center anywhere in the State, in support of the educational, cultural, recreational and personal assistance programs conducted by it for senior citizens of such municipality or county.

L.1964, c. 126, s. 1; L.1965, c. 190, s. 1, eff. Dec. 14, 1965. Amended by L.1982, c. 138, s. 1, eff. Sept. 16, 1982.



Section 40:48-9.4A - Annual Appropriation To Nonprofit Organizations For Treatment And Rehabilitation Of Certain Persons.

40:48-9.4a Annual appropriation to nonprofit organizations for treatment and rehabilitation of certain persons.

1.The governing body of any municipality may appropriate annually to any approved, privately operated, nonprofit organization whose services are nonsectarian, funds for the purpose of defraying the necessary expense incident to the diagnosis, treatment, training and rehabilitation of persons with intellectual disabilities, persons with a brain injury, persons with mental illness, or persons who are otherwise mentally or physically handicapped who are residents of the municipality, at suitable homes, schools, hospitals, day-care centers, residential treatment centers, rehabilitation centers or sheltered workshops anywhere in the State supported by public funds or private charity, including the cost of transporting such persons to and from, and their support and maintenance at, such homes, schools, hospitals, day-care centers, residential treatment centers, rehabilitation centers or sheltered workshops for the purpose of diagnosis or while undergoing treatment, training and rehabilitation, or for the purpose of maintaining an extended employment program.

L.1975, c.141, s.1; amended 2010, c.50, s.67.



Section 40:48-9.4B - Account Of Expenditure Of Funds

40:48-9.4b. Account of expenditure of funds
The governing body of any municipality adopting the provisions of this act may require organizations receiving funds so appropriated by the municipality to fully account for the expenditure of such funds.

L.1975, c.141, s.2.



Section 40:48-9.10 - Snow And Ice Removal; First Aid And Emergency Or Volunteer Ambulance Or Rescue Squad Association Or Volunteer Fire Companies Premises

40:48-9.10. Snow and ice removal; first aid and emergency or volunteer ambulance or rescue squad association or volunteer fire companies premises
The governing body of any municipality may, at the expense of said municipality, remove or provide for the removal of snow and ice from the premises whereon are housed the apparatus and equipment of any duly incorporated first aid and emergency or volunteer ambulance or rescue squad association, or any duly incorporated volunteer fire company, rendering services generally throughout said municipality.

L.1967, c. 6, s. 1, eff. Feb. 23, 1967.



Section 40:48-9.11 - Cost Of Snow And Ice Removal; Option Of Municipality

40:48-9.11. Cost of snow and ice removal; option of municipality
The cost of the removal of such snow and ice may, at the option of the municipality removing, or providing for the removal of such snow and ice, be additional to any other contribution which said municipality may be legally empowered to make to said duly incorporated first aid and emergency or volunteer ambulance or rescue squad association, or any duly incorporated volunteer fire company.

L.1967, c. 6, s. 2, eff. Feb. 23, 1967.



Section 40:48-9.12 - Historic Place Or Site; Expenditure Of Federal Aid To Preserve Or Rehabilitate

40:48-9.12. Historic place or site; expenditure of federal aid to preserve or rehabilitate
Any municipality may expend public funds received by the municipality under the Housing and Community Development Act of 1974, 42 U.S.C. 5303-5317 (1974), as amended, for, or in aid of, the preservation, restoration, improvement, or rehabilitation of a historic place or site owned by a nonprofit corporation or association organized pursuant to Title 15 or 16 of the Revised Statutes, if the historic place or site has been approved for inclusion in the New Jersey Register of Historic Places in the Division of Parks, Forestry and Recreation of the Department of Environmental Protection under P.L.1970, c. 268 (C. 13:1B-15.128 et seq.).

L.1977, c. 303, s. 1, eff. Dec. 21, 1977.



Section 40:48-9.13 - Municipality With Nuclear-powered Electric Generating Facility; Appropriation And Grant To County Or Other Municipality

40:48-9.13. Municipality with nuclear-powered electric generating facility; appropriation and grant to county or other municipality
The governing body of any municipality wherein is located a nuclear-powered electric generating facility is hereby authorized to appropriate and grant to the governing body of the county wherein such municipality is situate, and to the governing body of any other county or municipality, which, in the judgment of the granting municipality, would be affected by an emergency at such facility, funds which shall be used for the preparation, testing and implementation of nuclear emergency response plans designed to prevent or minimize the loss of life or property resulting from an accident, malfunction, act of sabotage act of God, or any other condition or circumstance occurring at such facility. Such funds shall be taken from any amount received by such municipality pursuant to the provisions of Chapter 30A of Title 54 of the Revised Statutes, and the total appropriations therefor by any one municipality shall not exceed $250,000.00 annually.

L.1979, c. 231, s. 1, eff. Oct. 22, 1979.



Section 40:48-9.14 - Appropriations By Municipality Authorized

40:48-9.14. Appropriations by municipality authorized
2. The governing body of any municipality may annually appropriate funds in support of the Vietnam Veterans' Memorial Foundation in support of the development, construction and maintenance of the Vietnam Veterans' Memorial at the Garden State Arts Center.

L.1992,c.50,s.2.



Section 40:48-9.15 - Findings, Declarations Relative To Disaster Relief Funding Programs; Authorization Of Grant Programs.

40:48-9.15 Findings, declarations relative to disaster relief funding programs; authorization of grant programs.


2. a. The Legislature finds and declares that there may be circumstances when it is desirable for municipalities to supplement federal and State disaster relief programs for its residents whose real property was damaged by flood, hurricane or other natural disaster. It is therefore in the public interest to permit municipalities to provide limited grants to certain persons who require relief in addition to insurance or from federal or State loan programs in order to assure that those people are able to remain in the community and rebuild in order to rapidly return their real property to the tax rolls at its full and fair value prior to the disaster.

b.Following a flood, hurricane or other natural disaster for which the Governor has declared a state of emergency, a municipality in the affected area may establish, by resolution, a Municipal Natural Disaster Relief Grant Program pursuant to rules and regulations adopted by the Department of Community Affairs. Under such program the municipality may give grants of up to $5,000 to persons owning real property in the municipality who are without insurance that adequately covers the real property damage inflicted by the natural disaster and for whom the repayment of a low-interest loan under any federal or State program would constitute an extreme hardship based on their income and such other financial circumstances as are deemed relevant pursuant to rules and regulations promulgated by the Department of Community Affairs. Grant money received pursuant to a municipal program under this section shall be used solely for the repair and reconstruction of the owner's damaged real property situated within the municipality.

c.A municipality may not implement a Municipal Natural Disaster Relief Grant Program without submitting its resolution and a plan to implement the program to the Department of Community Affairs. A municipality shall not implement its plan, and shall not distribute grants pursuant to that plan without receiving written approval from the Department of Community Affairs. The Department of Community Affairs shall develop criteria for approval of a municipality's plan. Any criteria developed by the department shall include, but not be limited to, provisions which (1) limit the financial burden of the program on taxpayers of the municipality and State; and (2) ensure that the program does not result in the duplication of benefits of applicable State or Federal programs.

d.Monies granted by a municipality pursuant to a Municipal Disaster Relief Grant Program may not be used for any damage or loss which is met by any other source.

e.The Department of Community Affairs shall adopt and promulgate rules and regulations within 120 days of enactment of P.L.1999, c.366 (C.40:48-9.15 et al.) pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this section. Such rules shall include, but not be limited to, criteria for approval of a municipality's plan, eligibility requirements for determining financial hardship, and procedures for approval and administration of grants.

L.1999,c.366,s.2.



Section 40:48-17.1 - Surplus Revenues Or Anticipated Receipts; Use For School Purposes; Budget

40:48-17.1. Surplus revenues or anticipated receipts; use for school purposes; budget
When any municipality, the boundaries of which are identical with the boundaries of the local school district, shall have on hand surplus revenue unappropriated or anticipated receipts unappropriated for municipal purposes, the governing body may, in its discretion, by resolution adopted at a regular or special meeting thereof, authorize the transfer of and cause to be transferred all or any such part of unappropriated surplus revenue or unappropriated anticipated receipts as the governing body shall deem advisable to the board of education of the school district of the municipality; provided, however, no transfer of surplus revenue or anticipated receipts by a governing body to the board of education of the local school district, under the authority conferred by this section, shall be made unless and until such proposed transfer or appropriation shall have been included in the local municipal budget for the year in which it is intended to make such transfer available from a prior year's appropriation reserve and shall have been regularly approved, advertised and adopted as a part of such local municipal budget.

L.1941, c. 14, p. 26, s. 1, eff. Feb. 28, 1941.



Section 40:48-17.2 - Repeal

40:48-17.2. Repeal
Section 40:148-4 of the Revised Statutes is hereby repealed.

L.1941, c. 14, p. 26, s. 2, eff. Feb. 28, 1941.



Section 40:48-17.3 - Surplus Revenues Or Anticipated Receipts; Use For School Purposes; Budget

40:48-17.3. Surplus revenues or anticipated receipts; use for school purposes; budget
When any municipality, whose territory is included in a school district composed of two or more municipalities, shall have on hand surplus revenue unappropriated or anticipated receipts unappropriated for municipal purposes, the governing body may, in its discretion, by resolution adopted at a regular or special meeting thereof, authorize the transfer of and cause to be transferred all or any such part of unappropriated surplus revenue or unappropriated anticipated receipts, as the governing body shall deem advisable, to the board of education of such school district and the governing body may, as a condition upon such transfer, require the board of education of such school district to give credit to such municipality on account of the amount of school tax due or to become due from such municipality in any year; provided, however, no transfer of surplus revenue or anticipated receipts by a governing body to the board of education of such school district, under the authority conferred by this section, shall be made unless and until such proposed transfer or appropriation shall have been included in the local municipal budget for the year in which it is intended to make such transfer available from a prior year's appropriation reserve and shall have been regularly approved, advertised and adopted as a part of such local municipal budget.

L.1942, c. 221, p. 599, s. 1, eff. May 14, 1942.



Section 40:48-17.5 - Financing Project; Bonds; Use Of Proceeds To Repay Federal Advances

40:48-17.5. Financing project; bonds; use of proceeds to repay federal advances
Before undertaking any public project for which plans are prepared in accordance with such an agreement, the municipality shall, either by an appropriation lawfully made or by an authorization of bonds, make available the funds necessary to make any repayment required by such agreement. Notwithstanding the provisions of any other law, moneys raised for such public project by the issuance of bonds duly authorized at any time prior to the undertaking of such public project may, if the bond ordinance authorizing the bonds shall so provide, be used to make any such repayment.

L.1946, c. 101, p. 324, s. 2.



Section 40:48-17.6 - Definitions

40:48-17.6. Definitions
As used in this act, "municipality" shall mean any city, borough, village, town, township or other municipality other than a county or a school district, and "Federal Government" shall mean the United States of America or any department, agent, agency or officer thereof or any corporation created thereby, and "public project" shall mean the construction, reconstruction or alteration of, or addition to, any physical public betterment or improvement and the construction, reconstruction or alteration of, or addition to, any public building or structure, and "plans" shall mean architectural, engineering, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, estimates of costs, procedures and other planning activities in advance of undertaking a public project.

L.1946, c. 101, p. 325, s. 3.



Section 40:48-17.7 - Establishment Of Special Reserve Accounts For School Building Construction; Transfer Of Funds

40:48-17.7. Establishment of special reserve accounts for school building construction; transfer of funds
Any municipality may by ordinance establish a special reserve account for the construction of new school buildings by the board of education of the school district coextensive with the municipality or of which the municipality comprises a part. There may be paid into such special reserve account surplus revenues, in whole or in part, derived from licensing or permit fees as designated by resolution of the governing body of the municipality.

The said governing body may, by resolution, authorize the transfer of and cause to be transferred all or such part of such special reserve account as it shall deem advisable, to the board of education of the school district coextensive with the municipality or of which the municipality comprises a part to be used for the construction of new school buildings but no such transfer of funds from any such special reserve account, under the authority conferred by this section, shall be made unless and until such proposed transfer shall have been included in the local annual municipal budget for the year in which it is intended to make such transfer available.

In any case in which the municipality establishing such special reserve account is in a school district of which the municipality comprises a part, the governing body may as a condition upon such transfer, require the board of education of such school district to give credit to such municipality on account of the amount of school tax, for the construction of new school buildings, due or to become due from such municipality in any year.

L.1955, c. 169, p. 717, s. 1, eff. July 26, 1955.



Section 40:48-17.8 - Transfer Of Funds To School District

40:48-17.8. Transfer of funds to school district
When any municipality having a tax levy for municipal purposes of $0.10 or less per $100.00 of equalized valuation and in which the board of education sends pupils to another district pursuant to N.J.S. 18A:38-8 has on hand surplus revenues unappropriated or anticipated receipts unappropriated for municipal purposes, the governing body may: a. pursuant to ordinance, authorize the donation to the board of education of the receiving district of any items which can be used for school purposes; or b. by resolution, authorize the transfer and cause to be transferred any part of the revenues or the receipts to that board of education; provided that any items donated must be used by the receiving district for school purposes and that any funds transferred must be included in the receiving district's current expense budget. No transfer of revenues or receipts by a governing body shall be made unless the proposed transfer or appropriation is included in the local municipal budget for the year in which it is intended to make the transfer available from a prior year's appropriation reserve and has been regularly approved and adopted as part of the budget.

Any amounts transferred pursuant to this act shall be considered miscellaneous revenue and shall be deducted for the purposes of calculating tuition rates between sending and receiving school districts pursuant to N.J.A.C. 6:20-3.1.

L. 1985, c. 54, s. 1, eff. Feb. 21, 1985.



Section 40:48-18 - Joint Municipal And County Work; Referendum When A Public Utility

40:48-18. Joint municipal and county work; referendum when a public utility
The governing body of any municipality may by contract join with the board of chosen freeholders of the county in which it is located or with the governing body or bodies of any other municipality or municipalities or with the board of chosen freeholders of the county and the governing body or bodies of any other municipality or municipalities within the county or adjoining such county or of any district, to acquire or construct any public improvement or works, do any act, maintain any department or render any service which any such municipality or county or district is empowered to acquire, construct, do, maintain or render.

No municipality under any such contract may acquire, construct, maintain or operate any property or service defined as a "public utility" by section 48:2-13 of the title Public Utilities, until a majority of the legal voters in the municipality affected voting at an election advertised, held and conducted in accordance with the laws relating to elections, shall vote in favor of the proposition: "Shall the municipality of acquire (or construct, as the case may be), and maintain and operate a (here insert brief description of the public utility proposed to be established or operated)?"



Section 40:48-19 - Joint Contract For Work; Amendments

40:48-19. Joint contract for work; amendments
Such contracts shall set forth the proportion of the cost each party thereto shall assume and specify all the details of the management of the joint undertaking, and any other matters that may be deemed necessary for insertion therein, and may be amended from time to time by the contracting parties.



Section 40:48-20 - Joint Acquisition Of Lands, Buildings And Equipment; Officers And Employees

40:48-20. Joint acquisition of lands, buildings and equipment; officers and employees
For the purpose of carrying into execution any such joint contract any municipality, as a party thereto, may acquire lands as tenants in common by purchase, gift or condemnation and erect and equip buildings thereon and may acquire and hold any property in common, appoint such officers and employees as may be necessary for the joint enterprises and generally enter into any contracts which the municipality or municipalities and the board of chosen freeholders is authorized to enter into separately.



Section 40:48-21 - Financing Joint Project

40:48-21. Financing joint project
Any municipality may raise and disburse all necessary money, either by taxation, the assessment of special benefits, or the issuance of bonds, in the manner provided by law to pay its respective share of the cost of acquiring, constructing, maintaining and operating any improvements, public works, utility or service or the acquisition of any property provided for by the joint contract.



Section 40:48-22 - Organization Of Municipalities For Mutual Welfare; Officers

40:48-22. Organization of municipalities for mutual welfare; officers
Any municipality, by resolution of its governing body, may join with any other municipality or municipalities in the formation of an organization of municipalities, for the purpose of securing concerted action in behalf of such measures as the organization shall determine to be in the common interest of the organizing municipalities. The organization may meet at such times and places as it may determine for the discussion of measures deemed to affect the welfare of the several municipalities members thereof; maintain an office, in charge of a secretary or other officer or agent appointed by the organization; circulate literature and information among the municipal officers of this state, and may generally take such action as the organization in meeting shall determine to be wise in support of such measures as it deems to be in the interest of the several municipalities members thereof.



Section 40:48-23 - Representation In Joint Organization; Contribution To Support; Representative's Expenses

40:48-23. Representation in joint organization; contribution to support; representative's expenses
Any municipality which shall join such an organization may, by its governing board, designate the mayor or other chief executive officer of the municipality, or any member of the governing body thereof, to represent it in the organization, and may contribute and contract to contribute such portion of the expenses of the organization and such expenses of attendance upon its meetings by the member delegated to represent it, as the governing body of the municipality may determine.



Section 40:48-24 - Special Meetings Of Governing Body

40:48-24. Special meetings of governing body
The presiding officer of the governing body may call special meetings thereof when, in his opinion necessary or expedient; and upon the written request of one-fourth of the total membership of the governing body, addressed to its presiding officer or the municipal clerk, the presiding officer, or in his absence the clerk, shall forthwith call such special meetings.



Section 40:48-25 - Municipal Investigation Committees; Power To Issue Subpoenas; Service Of

40:48-25. Municipal investigation committees; power to issue subpoenas; service of
When the governing body of a municipality shall have appointed a committee of its members upon any subject or matter within its jurisdiction, the committee may issue a subpoena ad testificandum, or subpoena duces tecum, to any person within this state, to appear before it to give testimony or information required. The subpoenas may be served by any police officer or constable of the municipality.



Section 40:48-26 - Refusal Of Witness To Testify; Punishment By Superior Court

40:48-26. Refusal of witness to testify; punishment by Superior Court
If any person subpoenaed shall fail to obey the subpoena, or to give testimony, or to answer a proper question, or to produce any books, papers or documents as required or shall be guilty of misconduct at the hearing, such failure or misconduct shall be punishable by the Superior Court in similar manner as such a failure or misconduct would be punishable by that court in an action or proceeding therein.

Amended by L.1953, c. 37, p. 696, s. 173, eff. March 19, 1953.



Section 40:48-28 - Oaths Administered; Perjury

40:48-28. Oaths administered; perjury
A member of the committee may administer oaths to all witnesses appearing before it. A person who shall willfully and corruptly testify falsely to a material matter upon oath administered by a member of the committee, upon such investigation or inquiry, shall be guilty of perjury.



Section 40:48-29 - Fees And Mileage

40:48-29. Fees and mileage
Witnesses subpoenaed for such investigation shall be entitled to receive the same fees and mileage as witnesses in civil actions, to be paid out of the treasury of the municipality upon certificate of the committee.



Section 40:48A-1 - Acquisition, Construction And Maintenance Of Public Improvements, Works, Etc. Within Grounds Of Certain Camp Meeting Associations

40:48A-1. Acquisition, construction and maintenance of public improvements, works, etc. within grounds of certain camp meeting associations
Whenever the lands or grounds owned by and controlled by any camp meeting association heretofore or hereafter incorporated under the laws of this State for the purpose of providing any religious body or society with a permanent camp meeting ground or place for religious services shall lie wholly within the boundaries of any municipality, and said association and the lessees thereof pay taxes to said municipality based upon assessments and rates fixed by said municipality, and the lessees are legal voters in said municipality, said municipality, upon the formal request of the board of trustees of any said camp meeting association, may, within the boundaries of said association, acquire or construct any public improvement, works, or undertakings, do any act, maintain any property or render and perform any or all services, which any such municipality for itself, is empowered to acquire, construct, do, maintain or render, provided the governing bodies of said association and municipality consent to and approve the same, provided further however, that all rights, privileges, and powers granted by law, charter or otherwise, to any such camp meeting association, shall not be impaired.

L.1951, c. 141, p. 598, s. 1. Amended by L.1958, c. 26, p. 79, s. 2, eff. April 29, 1958.



Section 40:48B-1.1 - Definitions

40:48B-1.1. Definitions
The following terms wherever used or referred to in this act shall have the following respective meanings:

(1) "Governing body" shall mean the commission, council, board or body, by whatever name it may be known, having charge of the finances of a county or municipality.

(2) "Person" shall mean any person, association, corporation, nation, State, or any agency or subdivision thereof, or a county or municipality of the State.

(3) "Construct" and "construction" shall connote and include acts of construction, reconstruction, replacement, extension, improvement and betterment of lands, public improvements, works, facilities, services or undertakings.

(4) "Operate" and "operation" shall mean and include acquisition, construction, maintenance, management and administration of any lands, public improvements, works, facilities, services or undertakings.

(5) "Local unit" shall mean any municipality or county.

L.1960, c. 3, p. 19, s. 10. Amended by L.1973, c. 208, s. 11, eff. Aug. 2, 1973.



Section 40:48B-2.1 - Joint Meetings; Powers And Authority

40:48B-2.1. Joint meetings; powers and authority
a. The joint meeting shall be a public body corporate and politic constituting a political subdivision of the State exercising public and essential governmental functions to provide for the public health and welfare. The joint meeting shall have the following powers and authority, which may be exercised by the management committee to the extent provided in the joint contract:

(1) To sue and be sued;

(2) To acquire and hold real and personal property by deed, gift, grant, lease, purchase, condemnation or otherwise;

(3) To enter into any and all contracts or agreements and to execute any and all instruments;

(4) To do and perform any and all acts or things necessary, convenient or desirable for the purposes of the joint meeting or to carry out any powers expressly given in this act;

(5) To sell real and personal property owned by the joint meeting at public sale;

(6) To operate all services, lands, public improvements, works, facilities or undertakings for the purposes and objects of the joint meeting;

(7) To enter into a contract or contracts providing for or relating to the use of its services, lands, public improvements, works, facilities or undertakings, or any part thereof, by local units who are not members of the joint meeting, and other persons, upon payment of changes therefor as fixed by the management committee;

(8) To receive such State or Federal aids or grants as may be available for the purposes of the joint meeting and to make and perform such agreements and contracts as may be necessary or convenient in connection with the application for, procurement, acceptance or disposition of such State or Federal aids or grants; and

(9) To acquire, maintain, use and operate lands, public improvements, works or facilities in any municipality in the State, except where the governing body of such municipality, by resolution adopted within 60 days after receipt of written notice of intention to so acquire, maintain, use or operate, shall find that the same would adversely affect the governmental operations and functions and the exercise of the police powers of such municipality.

b. If the governing body of a municipality in which a joint meeting has applied for the location and erection of sewage treatment or solid waste disposal facilities refuses permission therefor or fails to take final action upon the application within 60 days of its filing, the joint meeting may, at any time within 30 days following the date of such refusal or the date of expiration of said period of 60 days, apply to the Department of Environmental Protection, which is authorized, after hearing the joint meeting and the municipality interested, to grant the application for the erection of the sewage treatment or disposal or solid waste treatment or disposal facilities, notwithstanding the aforesaid refusal or failure to act of the governing body, upon being satisfied that the topographical and other physical conditions existing in the local units comprising the joint meeting are such as to make the erection of such facilities within its boundaries impracticable as an improvement for the benefit of the whole applying joint meeting.

L.1960, c. 3, p. 18, s. 7. Amended by L.1973, c. 208, s. 13, eff. Aug. 2, 1973.



Section 40:48B-4.1 - Contracts For Joint Provision Of Law Enforcement Services

40:48B-4.1. Contracts for joint provision of law enforcement services
3. Whenever the governing bodies of two or more local units enter into a joint contract as provided in P.L.1952, c.72 (C.40:48B-1 et seq.) for the joint operation of law enforcement services within their respective jurisdictions, the joint contract shall recognize and preserve the seniority, tenure, and pension rights of every full time law enforcement officer who is employed by each of the participating local units and who is in good standing at the time the ordinance or resolution, as the case may be, authorizing the contract is adopted, and no such law enforcement officer shall be terminated except for cause; however, for reasons of economy and efficiency the contract may authorize a reduction in force.

Whenever the governing bodies of two or more local units enter into a joint contract as provided in P.L.1952, c.72 (C.40:48B-1 et seq.) for the joint operation of law enforcement services within their respective jurisdictions, and any one of the local units is operating under Title 11A of the New Jersey Statutes at the time of the contract, the other local unit or units shall be deemed to have adopted Title 11A of the New Jersey Statutes with regard to the provision of law enforcement services.

To provide for the efficient administration and operation of the joint law enforcement services within the participating local units, the joint contract may provide for the appointment of a chief law enforcement officer. In such cases, the joint contract shall provide that any person who is serving as the chief law enforcement officer in one of the participating local units at the time the joint contract is adopted may elect either:

a. To accept a demotion of no more than one rank without any loss of seniority rights, impairment of tenure, or pension rights; or

b. To retire from service.

If the person elects retirement, he shall not be demoted but shall retain the rank of chief law enforcement officer and shall be given terminal leave for a period of one month for each five year period of past service as a law enforcement officer with the participating local unit. During the terminal leave, the person shall continue to receive full compensation and shall be entitled to all benefits, including any increases in compensation or benefits, that he may have been entitled to if he had remained on active duty.

Whenever the participating local units have adopted or are deemed to have adopted Title 11A of the New Jersey Statutes with regard to the provision of law enforcement services, and the contract provides for the appointment of a chief law enforcement officer, the position of chief law enforcement officer shall be in the career service.

L.1992,c.145,s.3.



Section 40:48B-4.2 - Merging Of Bargaining Units

40:48B-4.2. Merging of bargaining units
4. Where bargaining units are merged which have contracts negotiated in accordance with the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) in existence, the terms and conditions of the existing contracts shall apply to the rights of the members of the respective bargaining units until a new contract is negotiated, reduced to writing and signed by the parties as provided pursuant to law and regulation promulgated thereunder.

L.1992,c.145,s.4.



Section 40:48B-14 - Office Of Joint Municipal Tax Assessor; Establishment

40:48B-14.Office of joint municipal tax assessor; establishment
1. The governing bodies of any two or more municipalities may, by substantially similar resolutions duly adopted by each of such governing bodies within six calendar months after the first such resolution is adopted, establish and maintain the office of joint municipal tax assessor to assess real and personal property for taxation within each of the respective municipalities joining hereunder.

L.1967,c.180,s.1; amended 1995,c.356,s.3.



Section 40:48B-15 - Appointment Of Joint Municipal Tax Assessor, Personnel; Apportionment Of Operating Costs

40:48B-15.Appointment of joint municipal tax assessor, personnel; apportionment of operating costs
2. The governing bodies of the participating municipalities shall, by agreement, provide for the appointment of a joint municipal tax assessor and other necessary personnel, for the apportionment of the costs and expenses of operation of such office among the participating municipalities, for the addition of other municipalities in the same county and such other terms and conditions as may be necessary and convenient for the establishment and maintenance of the office. The apportionment of costs and expenses may be based upon "apportionment valuations" determined under Revised Statutes 54:4-49, number of taxable properties, population, budgets, and such other factor or factors, or any combination thereof, as may be provided in the agreement. The agreement shall be subject to approval by resolution of the governing bodies of each of the municipalities prior to its execution by such official or officials as may be authorized to execute such agreement. A copy of every pertinent resolution, agreement and every amendment thereto shall be filed with the Director of the Division of Taxation in the Department of the Treasury and the Director of the Division of Local Finance in the Department of Community Affairs.

L.1967,c.180,s.2; amended 1995,c.356,s.4.



Section 40:48B-16 - Term; Reappointment; Removal

40:48B-16. Term; reappointment; removal
The office of joint municipal tax assessor shall consist of a tax assessor and such subordinate personnel as may be deemed necessary and proper to perform the assessment function in accordance with law. Any person who may hereafter be appointed to office, position or employment as joint municipal tax assessor shall hold such office, position or employment for a term of 4 years as shall be provided for by agreement of the governing bodies of the participating municipalities, provided that any such person reappointed as joint municipal assessor after serving for 4 years in that capacity, shall thereafter hold his position during good behavior and efficiency notwithstanding that such reappointment was for a fixed term of years, and he shall not be removed therefrom for political reasons but only for good cause shown and after a proper hearing before the Director of the Division of Taxation or his designee.

L.1967, c. 180, s. 3, eff. July 27, 1967.



Section 40:48B-17 - Assessors Holding Office On Effective Date Of This Act

40:48B-17. Assessors holding office on effective date of this act
Any assessor of any municipality which has combined to form an office of joint municipal tax assessor hereunder, and who, on the effective date of this act, held his office or position during good behavior and was not subject to removal therefrom except for good cause shown after hearing, shall be employed on the same basis as a member of the staff of the joint municipal tax assessor at a salary not less than he was receiving at the time the joint agreement is effective with respect to his municipality.

L.1967, c. 180, s. 4, eff. July 27, 1967.



Section 40:48B-18 - Employees Deemed Employees Of Municipality Having Largest Apportionment Valuation On Effective Date Of Act

40:48B-18. Employees deemed employees of municipality having largest apportionment valuation on effective date of act
All employees in the office of joint municipal tax assessor shall be deemed to be the employees of the municipality having the largest apportionment valuation determined under section 54:4-49 of the Revised Statutes, as of the effective date of this act.

L.1967, c. 180, s. 5, eff. July 27, 1967.



Section 40:48B-19 - Function Of Assessor; Records

40:48B-19. Function of assessor; records
The assessment function of the joint municipal tax assessor shall be exercised in the same manner and to the same extent as though it was exercised in each municipality separately, and the tax list and duplicate, property record cards, and all other records for each of the municipalities shall be maintained separately and shall be available for public inspection pursuant to law.

L.1967, c. 180, s. 6, eff. July 27, 1967.



Section 40:48B-20 - Termination Of Joint Agreement

40:48B-20. Termination of joint agreement
The joint agreement may be terminated upon the adoption of a resolution to that effect by the governing body of either of the municipalities in the case of a joint assessing office comprising 2 municipalities, or 2/3 of the governing bodies in the case of a joint assessing office comprising 3 or more municipalities. Except by unanimous agreement, such termination shall not be made effective earlier than June 30 next succeeding the expiration of 12 full calendar months following the adoption of such resolution by the last of the required number of municipalities.

L.1967, c. 180, s. 7, eff. July 27, 1967.



Section 40:48B-21 - Applicability Of Consolidated Municipal Service Act

40:48B-21. Applicability of Consolidated Municipal Service Act
The provisions of the Consolidated Municipal Service Act, P.L. 1952, c. 72 (C. 40:48B-1 et seq.), as amended, shall be applicable to the extent that the same are not inconsistent with the provisions of this act.

L.1967, c. 180, s. 8, eff. July 27, 1967.



Section 40:48C-1 - Imposition Of Taxes

40:48C-1. Imposition of taxes
1. Any municipality having a population in excess of 200,000 hereinafter referred to as "municipality," is hereby authorized and empowered to enact an ordinance or ordinances imposing any of the taxes hereinafter provided for at the rates and in the manner hereinafter provided.

L.1970,c.326,s.1; amended 1981,c.462,s.38; 1990,c.9,s.4.



Section 40:48C-1.2 - Imposition Of Tax, Surcharge By Certain Municipalities.

40:48C-1.2 Imposition of tax, surcharge by certain municipalities.

2.Any municipality having a population of less than 125,000, but in excess of 100,000, according to the latest federal decennial census, is hereby authorized and empowered to enact an ordinance imposing the tax, or tax and surcharge, provided for in Article 3 (Parking Tax) of the "Local Tax Authorization Act," P.L.1970, c.326 (C. 40:48C-6 et seq.) on any facility, or any portion of a facility, situated within its borders, provided that an ordinance so enacted meets all of the requirements and restrictions set forth in subsection b. of section 6 of P.L.1970, c.326 (C.40:48C-6), and provided that the municipality is contiguous with a municipality which has enacted an ordinance imposing the tax provided for in Article 3 (Parking Tax) of the "Local Tax Authorization Act," P.L.1970, c.326 (C.40:48C-6 et seq.).

L.1987, c.21, s.2; amended 2007, c.296, s.3.



Section 40:48C-1.3 - Parking Tax, Surcharge, Certain Municipalities.

40:48C-1.3 Parking tax, surcharge, certain municipalities.

2.Any municipality located in a county of the first class with a population density exceeding 10,000 persons per square mile, according to the latest federal decennial census is hereby authorized and empowered to enact an ordinance imposing the tax, or tax and surcharge, provided for in Article 3 (Parking Tax) of the "Local Tax Authorization Act," P.L.1970, c.326 (C.40:48C-6 et seq.) on any facility situated entirely within its borders, or on any portion of a facility situated within its borders, but which, in part, is also situated in a contiguous municipality which has enacted an ordinance imposing the tax provided for in Article 3 (Parking Tax) of the "Local Tax Authorization Act," P.L.1970, c.326 (C.40:48C-6 et seq.).
L.1991, c.288, s.2; amended 2007, c.296, s.4.



Section 40:48C-1.4 - Municipality Under Rehabilitation And Economic Recovery, Imposition Of Surcharge.

40:48C-1.4 Municipality under rehabilitation and economic recovery, imposition of surcharge.

1.A municipality that has been under rehabilitation and economic recovery pursuant to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.) may adopt an ordinance imposing the surcharge provided under section 3 of P.L.2013, c.284 (C.40:48C-1.6) on any facility, or any portion of a facility, situated within its borders.

L.2013, c.284, s.1.



Section 40:48C-1.5 - City Of Second Class Located In Certain Counties; Imposition Of Surcharge.

40:48C-1.5 City of second class located in certain counties; imposition of surcharge.

2.A municipality that is a city of the second class, that is located in a county of the second class, that has a population greater than 65,000 and a population density exceeding 10,000 persons per square mile, according to the latest federal decennial census, and that is not authorized to adopt an ordinance pursuant to section 2 of P.L.1987, c.21 (C.40:48C-1.2), may adopt an ordinance imposing the surcharge provided under section 3 of P.L.2013, c.284 (C.40:48C-1.6) on any facility, or any portion of a facility, situated within its borders.

L.2013, c.284, s.2.



Section 40:48C-1.6 - Surcharges Imposed; Use By Municipality.

40:48C-1.6 Surcharges imposed; use by municipality.

3.An ordinance adopted by a municipality pursuant to section 1 or 2 of P.L.2013, c.284 (C.40:48C-1.4 or C.40:48C-1.5) shall impose in any such municipality a surcharge of seven percent on fees for parking, garaging, or storing of motor vehicles, other than parking in a garage which is part of a solely residential premises. All surcharges collected under the ordinance shall be used for the purpose of demolishing and removing abandoned buildings and structures in the municipality. Any collections in excess of the amount necessary for this purpose shall be used for infrastructure projects in the municipality. The collections and expenditures permitted pursuant to this section shall be included in the annual audit of the municipality required pursuant to N.J.S.40A:5-4 to ensure the surcharges are spent for the purposes provided under this section.

L.2013, c.284, s.3.



Section 40:48C-2 - Short Title

40:48C-2. Short title
2. This act shall be known and may be cited as the "Local Tax Authorization Act."

L.1970,c.326,s.2; amended 1981,c.507,s.1.



Section 40:48C-3 - Definitions

40:48C-3. Definitions
As used in this article:

(a) "alcoholic beverages" means liquors, wines, sparkling wines, and vermouth;

(b) "liquors" means all distilled or rectified spirits, alcohol, brandy, whisky, rum, gin and all similar distilled alcoholic beverages including all dilutions and mixtures of one or more of the foregoing, such as liqueurs, cordials, and similar compounds, having an alcoholic content of 1/2 of 1% or more by volume.

(c) "wines" means all wines whether known as "dry wines," "sweet wines," "still wines," or "fortified wines" and any artificial or imitation wine or compound sold as wine, and any fruit juice containing 1/2 of 1% or more of alcohol by volume, and any other beverage containing alcohol produced by the fermentation of the natural sugar content of fruits or other agricultural products containing sugar, which beverage contains 1/2 of 1% or more of alcohol by volume, but shall not mean or include vermouth, or cider containing less than 3 2/10 % of alcohol by volume.

(d) "sparkling wines" means champagne and other effervescent wine charged with carbon dioxide, whether artificially or as the result of secondary fermentation of the wine within the container.

(e) "vermouth" means any compound made by the mixture of extracts from macerated aromatic flavoring materials with wines and manufactured in such manner that the product possesses the taste, aroma, and characteristics generally attributed to vermouth.

(f) "taxpayer" means a person chargeable with the payment of the tax imposed pursuant to an ordinance enacted pursuant to the authority of this article.

L.1970, c. 326, s. 3, eff. Dec. 23, 1970.



Section 40:48C-4 - Authorization; Rate

40:48C-4. Authorization; rate
Any municipality is hereby authorized and empowered to enact an ordinance imposing the following taxes at the rates indicated on alcoholic beverages sold for consumption on the premises where sold within such municipality:

(a) a tax on liquor--at the rate of $5.00 a gallon;

(b) a tax on wine--at the rate of $1.00 a gallon;

(c) a tax on sparkling wine--at the rate of $1.00 a gallon;

(d) a tax on vermouth--at the rate of $1.00 a gallon.

Such tax shall be imposed upon those persons licensed to sell alcoholic beverages for consumption on the premises where sold within the municipality and shall be paid with respect to alcoholic beverages delivered to such persons for sale and consumption on the premises where sold.

L.1970, c. 326, s. 4, eff. Dec. 23, 1970.



Section 40:48C-5 - Alcoholic Beverage Tax

40:48C-5. Alcoholic beverage tax
5. No tax shall be imposed under any ordinance adopted pursuant to this article with respect to alcoholic beverages delivered to a taxpayer on or after January 1, 1996.

L.1970,c.326,s.5; amended 1972,c.201,s.1; 1973,c.246,s.1; 1974,c.188,s.1; 1975,c.262,s.1; 1976,c.124,s.1; 1977,c.308,s.1; 1978,c.175,s.1; 1979,c.256,s.1; 1981,c.507,s.2; 1985,c.496,s.2; 1988,c.3,s.2; 1990,c.9,s.2; 1994,c.28,s.1.



Section 40:48C-6 - Parking Tax; Special Event Parking Tax Surcharge.

40:48C-6 Parking tax; special event parking tax surcharge.

6. a. Any municipality is hereby authorized and empowered to enact an ordinance imposing in any such municipality a tax, not to exceed 15%, on fees for parking, garaging, or storing of motor vehicles, other than parking in a garage which is part of premises occupied solely as a private one- or two-family dwelling. For the purposes of this act, in the case where any parking facility is situated within two contiguous municipalities authorized under section 1 of P.L.1970, c.326 (C.40:48C-1) and section 2 of P.L.1987, c.21 (C.40:48C-1.2), the tax authorized herein may only be imposed on fees attributable to that portion of any parking facility which is situated within the physical boundaries of the municipality.

b.In addition to the tax authorized by subsection a. of this section, a municipality also may adopt an ordinance imposing a special event parking tax surcharge of 7% on fees for the parking, garaging, or storing of motor vehicles for events held in the municipality during weekday evenings, beginning at 6:00 p.m. or later, and held at any time on Saturdays, Sundays, and holidays. For the purposes of this subsection, "special events" means, but is not limited to, spectator sporting events, trade shows, expositions, concerts, and other public events. An ordinance adopted pursuant to this subsection shall designate the areas of the municipality, to be designated as "special event parking tax surcharge zones," in which the special event parking tax surcharge shall be imposed, but no zone designated under this subsection shall include a facility for the parking, garaging, or storing of motor vehicles that is located on land that comprises any part of an international airport. All surcharges required to be collected shall be anticipated and appropriated in the municipal budget as a dedicated revenue pursuant to N.J.S.40A:4-39 for the purpose of defraying municipal expenses for police, fire, sanitation work, and other services associated with the hosting of special events; provided, however, that sanitation work services paid for out of the surcharge receipts shall be performed solely by employees of the municipality. The ordinance imposing the special event parking tax surcharge shall be void and the surcharge shall not be collected if sanitation work services related to special events and paid for out of the surcharge receipts are not performed solely by employees of the municipality.

L.1970, c.326, s.6; amended 1987, c.21, s.1; 2007, c.296, s.1.



Section 40:48C-7 - Collection Of Taxes, Surcharges, Liability Of Collector; Payment To Municipality.

40:48C-7 Collection of taxes, surcharges, liability of collector; payment to municipality.

7. a. All taxes imposed by the ordinances authorized pursuant to section 6 of P.L.1970, c.326 (C.40:48C-6) shall be collected on behalf of the municipality by the person (hereinafter sometimes referred to as "taxpayer") providing parking services to the customer.

b.Every person required to collect any tax, including surcharges imposed by the ordinances shall be personally liable for the tax imposed, collected or required to be collected hereunder. Any such person shall have the same right in respect to collecting the tax from his customer or in respect to nonpayment of the tax by the customer as if the tax were a part of the service charge and payable at the same time; provided, however, that the chief fiscal officer of the municipality shall be joined as a party in any action or proceeding brought to collect the tax.

c.No person required to collect any tax , including surcharges, hereunder shall advertise or hold out to any person or to the public in general, in any manner, directly or indirectly, that the tax is not considered as an element in the charge payable by the customer, that he will pay the tax, that the tax will not be separately charged and stated to the customer or that the tax will be refunded to the customer.

d.All taxes and surcharges collected pursuant to the ordinances shall be remitted to the chief fiscal officer of the municipality and shall be reported on such forms and paid at such times as may be prescribed in the ordinances.

L.1970, c.326, s.7; amended 2007, c.296, s.2.



Section 40:48C-14 - Definitions; Employer; Payroll

40:48C-14. Definitions; employer; payroll
As used in this article:

"Employer" means any individual, corporation, company, association, society, firm, partnership, joint stock company, trust, estate, or foundation standing in the position of employer in an employer-employee relationship, having one or more employees and having a payroll in excess of $2,500.00 in any calendar quarter; other than

a. the Government of the United States;

b. the State of New Jersey or a county, municipality, school district or special district of the State;

c. an interstate agency; or

d. an agency or instrumentality of any organization enumerated in a., b. or c. above;

e. any insurance company formed by authority of another state or foreign country and subject to the provisions of P.L.1950, c. 231 (C. 17:32-15).

"Payroll" means an amount equal to the total remuneration paid by employers to employees which is subject to withholding by the employer for Federal income tax purposes for services, other than domestic services in a private residence, if

(a) The services are performed within the municipality; or

(b) The services are performed outside the municipality and the place from which the services are supervised, is in the municipality.

L.1970, c. 326, s. 14, eff. Dec. 23, 1970.



Section 40:48C-15 - Authorization; Rate

40:48C-15. Authorization; rate
Any municipality may by ordinance impose and collect an employer payroll tax for general municipal purposes of the municipality at a rate of 1% of the employer's payroll.

L.1970, c. 326, s. 15, eff. Dec. 23, 1970.



Section 40:48C-16 - Ordinance; Contents.

40:48C-16 Ordinance; contents.

16.Any ordinance adopted pursuant to this article shall:

a.Require each employer to report his payroll for the preceding calendar quarter to an officer of the municipality designated therein to receive the same and to collect the tax together with such other related information as shall be required by the ordinance and regulations issued pursuant thereto;

b.Require the report and payment of the tax imposed for the preceding calendar quarter on or before the last day of April, July, October and January, respectively;

c.Provide methods for enforcement of, and for the imposition of penalties for failure to report and pay, the tax imposed;

d.Provide a procedure for claims for refunds, and repayment of overpayment of taxes;

e.Prohibit any employer from deducting or withholding any amount from remuneration payable to an employee on account of the tax imposed by the ordinance;

f.Provide that information contained in any employer's report or received by the municipality or any of its officers or employees as a result of any investigation, hearing or verification of a report shall be confidential except for official purposes and shall not be disclosed except in accordance with an order of court or as otherwise provided by law.

Any ordinance adopted pursuant to this article (C.40:48C-14 through 40:48C-19) also may require the payment of interest by an employer on delinquent payroll taxes. Payroll taxes shall be considered delinquent when the amount due to the municipality is not paid by the employer on or before the dates specified in subsection b. of this section. Any ordinance so adopted may fix the rate of interest to be charged on the delinquent payroll taxes; however, the rate so fixed shall not exceed 8% per annum on the first $1,500 of the delinquency and 18% per annum on any amount in excess of $1,500, to be calculated from the date the tax was payable until the date that actual payment to the municipality is made.

Amended 2007, c.294, s.1.



Section 40:48C-17 - Exemption Of Non-profit Corporations Or Associations

40:48C-17. Exemption of non-profit corporations or associations
Any ordinance adopted pursuant to this article may, notwithstanding the definition of "employer" in section 2 of this act, provide that the term employer shall not include corporations or associations organized not for profit and operated exclusively for religious, educational, charitable or hospital purposes.

L.1970, c. 326, s. 17, eff. Dec. 23, 1970.



Section 40:48C-18 - Liability Of Employer To Only One Municipality

40:48C-18. Liability of employer to only one municipality
No employer shall be obligated to report and pay an employer payroll tax, or any interest, penalty or costs with respect thereto, to more than one municipality with respect to remuneration paid to an employee for services performed. Where any dispute as to the liability for an employer payroll tax to more than one municipality for services performed by an employee is not resolved by agreement between the employer and the municipalities, all of said municipalities shall be joined in a proceeding in the tax court to collect the tax alleged to be due.

L.1970, c. 326, s. 18, eff. Dec. 23, 1970. Amended by L.1983, c. 36, s. 4, eff. Jan. 26, 1983.



Section 40:48C-19 - Imposition Of Municipal Payroll Tax.

40:48C-19 Imposition of municipal payroll tax.

19. No tax shall be imposed under any ordinance adopted pursuant to this article in a municipality that has not within two years prior to July 1, 1995 collected taxes or enacted an ordinance imposing a tax.

L.1970,c.326,s.19; amended 1972, c.201, s.4; 1973, c.246, s.4; 1974, c.188, s.4; 1975, c.262, s.4; 1976, c.124, s.4; 1977, c.308, s.4; 1978, c.175, s.4; 1979, c.256, s.4; 1981, c.507, s.4; 1985, c.496, s.1; 1988, c.3, s.1; 1990, c.9, s.1; 1994, c.28, s.2; 1996, c.33; 1999, c.375, s.1; 2004, c.181, s.2.



Section 40:48C-34 - Ordinances; Contents; Payment To Municipality; Use Of Funds; Effective Date Of Imposition Of Tax

40:48C-34. Ordinances; contents; payment to municipality; use of funds; effective date of imposition of tax
a. Every ordinance imposing a tax pursuant to this act shall provide methods for reporting taxes due and providing for the collection thereof. All taxes pursuant to any such ordinance shall be remitted to the chief fiscal officer of the municipality and shall constitute revenues of the municipality available for any lawful municipal purpose.

b. Any ordinance imposing a tax pursuant to this act or increasing or decreasing the rate of such tax shall take effect only the first day of any calendar month in any year.

L.1970, c. 326, s. 34, eff. Dec. 23, 1970.



Section 40:48C-35 - Tax As Debt Of Taxpayer; Action For Collection; Limitation Of Action

40:48C-35. Tax as debt of taxpayer; action for collection; limitation of action
The taxes, interest and penalties imposed by any ordinance adopted pursuant to this act from the time the same shall be due shall be a debt of the taxpayer by whom payable to the municipality, recoverable in any court of competent jurisdiction in a civil action in the name of the municipality to be instituted within 3 years of the date due or of the filing of the report, whichever date is later.

L.1970, c. 326, s. 35, eff. Dec. 23, 1970.



Section 40:48C-36 - Issuance Of Certificate Of Indebtedness

40:48C-36. Issuance of certificate of indebtedness
36. As an additional remedy, the chief fiscal officer of the municipality adopting any ordinance hereunder may issue a certificate to the clerk of the Superior Court that any person is indebted under such ordinance in an amount as shall be stated in the certificate. Thereupon, the clerk to whom such certificate shall have been issued shall immediately enter upon his record of documented judgments the name of such person, the address of the place of business where such tax liability was incurred, the amount of the debt so certified and the date of making such entry. The making of the entries shall have the same force and effect as the entry of a documented judgment in the office of such clerk, and said fiscal officer shall have all the remedies and may take all the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in an action, but without prejudice to the taxpayer's right of appeal.

L.1970,c.326,s.36; amended 1991,c.91,s.386.



Section 40:48C-37 - Interest And Penalties On Unpaid Tax

40:48C-37. Interest and penalties on unpaid tax
Except as otherwise provided in Articles 4 and 7 of this act, any ordinance adopted pursuant to this act shall provide that if for any reason the tax is not paid when due, interest at a rate of 12% per annum on the amount of said tax, and an additional penalty of 1/2 of 1% of the amount of the unpaid tax for each month or fraction thereof during which the tax remains unpaid, shall be added and collected. Where action is brought for the recovery of any such tax, the taxpayer liable therefor shall, in addition, be liable for the costs of collection and the interest and penalties therein imposed.

L.1970, c. 326, s. 37, eff. Dec. 23, 1970.



Section 40:48C-38 - Appeal Of Determination Of Liability

40:48C-38. Appeal of determination of liability
Any aggrieved taxpayer may appeal any decision, order, finding, assessment or action of the chief fiscal officer of any municipality adopting an ordinance hereunder to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., upon payment of the amount stated by said chief fiscal officer to be due. The appeal provided by this section shall be the exclusive remedy available to any taxpayer for review of a decision of the chief fiscal officer in respect of the determination of a liability for the taxes imposed hereunder.

L.1970, c. 326, s. 38, eff. Dec. 23, 1970. Amended by L.1983, c. 36, s. 5, eff. Jan. 26, 1983.



Section 40:48C-39 - Failure To Make Report Or Allow Inspection; Failure To Disclose Amount Due

40:48C-39. Failure to make report or allow inspection; failure to disclose amount due
a. Any person who fails, neglects or refuses to make any report required by an ordinance adopted pursuant to this act, any person who refuses to permit an officer or agent designated by the municipality to examine his books, records and papers, and any person who knowingly makes any incomplete, false, or fraudulent report, or attempts to do anything whatever to avoid the full disclosure of the amount due under the ordinance to avoid the payment of the whole or any part thereof is a disorderly person.

b. The failure of any person to receive or procure the forms required for making reports required by an ordinance adopted pursuant to this act shall not excuse him from making such report.

L.1970, c. 326, s. 39, eff. Dec. 23, 1970.



Section 40:48C-40 - Copy Of Ordinance To State Officers

40:48C-40. Copy of ordinance to state officers
The clerk of any municipality adopting an ordinance pursuant to this act shall, immediately following the adoption of the ordinance or any amendment thereof, forward a copy thereof to the Director of the Division of Local Finance in the Department of Community Affairs and the Director of the Division of Taxation in the Department of the Treasury.

L.1970, c. 326, s. 40, eff. Dec. 23, 1970.



Section 40:48C-41 - Tax Exemption; Religious, Charitable Or Educational Institutions Or Organizations

40:48C-41. Tax exemption; religious, charitable or educational institutions or organizations
No tax shall be imposed under any ordinance adopted pursuant to articles 2 through 8 of the "Local Tax Authorization Act of 1970" (C. 40:48C-1 et seq.) with respect to transactions of any religious, charitable or educational institution or organization organized not for profit.

L.1972, c. 201, s. 7, eff. Jan. 1, 1973. Amended by L.1979, c. 388, s. 9, eff. Feb. 5, 1980.



Section 40:48C-42 - Inapplicability Of Exemption For Parking Taxes To Certain State Entities

40:48C-42. Inapplicability of exemption for parking taxes to certain State entities
3.Without limiting the applicability of the "Local Tax Authorization Act," P.L.1970, c.326 (C.40:48C-1 et seq.), the exemption provided in section 7 of P.L.1972, c.201 (C.40:48C-41) to parking taxes authorized under that act shall not be applicable to bodies corporate and politic or instrumentalities of the State of New Jersey.

L.1999,c.375,s.3.



Section 40:48E-1 - Short Title

40:48E-1. Short title
This act shall be known and may be cited as the "Hotel Occupancy Tax Act."

L.1981, c. 77, s. 1.



Section 40:48E-2 - Hotel Defined

40:48E-2. Hotel defined
As used in this act "hotel" means a building or portion of it which is regularly used and kept open as such for the lodging of guests, and includes an apartment hotel, a motel, boarding house or club, whether or not meals are served.

L.1981, c. 77, s. 2.



Section 40:48E-3 - Additional Tax May Be Imposed

40:48E-3. Additional tax may be imposed
The governing body of any city of the first class or the governing body of any city of the second class in which there is located a terminal of an international airport may make, amend, repeal and enforce an ordinance imposing in the city a tax, not to exceed 6%, on charges for the use or occupation of rooms in hotels which tax shall be in addition to any other tax imposed by law.

L.1981,c.77,s.3; amended 1991,c.23,s.3.



Section 40:48E-4 - Collection; Personal Liability Of Collector; No Separate Charge Or Statement To Customer Of Refund; Prohibition; Remission To Chief Fiscal Officer; Enforcement

40:48E-4. Collection; personal liability of collector; no separate charge or statement to customer of refund; prohibition; remission to chief fiscal officer; enforcement
a. The tax shall be collected on behalf of the city by the person collecting the use or occupancy charge from the hotel customer.

b. Every person required to collect any tax imposed by the ordinance shall be personally liable for the tax imposed, collected or required to be collected hereunder. Any such person shall have the same right in respect to collecting the tax from his customer as if the tax were a part of the use or occupancy charge and payable at the same time; provided, however, that the chief fiscal officer of the city shall be joined as a party in any action or proceeding brought to collect the tax.

c. No person required to collect any tax hereunder shall advertise or hold out to any person or to the public in general, in any manner, directly or indirectly, that the tax will not be separately charged and stated to the customer or that the tax will be refunded to the customer.

d. All revenues collected from the tax shall be remitted to the chief fiscal officer of the city on or before the dates on which municipal real property taxes are due.

e. The city shall enforce the payment of delinquent hotel occupancy taxes in the same manner as provided for municipal real property taxes.

L.1981, c. 77, s. 4.



Section 40:48E-5 - Hotel Owners, Tax Payments; Calculation, Refund.

40:48E-5 Hotel owners, tax payments; calculation, refund.

5. a. Except as provided in subsection e. of this section, for any calendar year, the owner of a hotel shall be required to pay the greater of the real property tax (defined to be the payment of ad valorem taxes or payment in lieu of taxes or payment of annual service charges) or the hotel use or occupancy tax, to be calculated as follows:

(1)If the quarterly installment of the real property tax is less than the quarterly installment of the hotel use or occupancy tax, the owner shall be required to pay only the hotel use or occupancy tax.

(2)If the quarterly installment of the real property tax is greater than the quarterly installment of the hotel use or occupancy tax, the owner shall be required to pay the hotel use or occupancy tax, and, in addition, the owner shall be required to make a supplemental payment. For the purposes of this section, "supplemental payment" means an amount equal to the excess of the real property tax installment over the hotel use or occupancy tax installment.

b.At the end of the calendar year, the total hotel use or occupancy tax payments made during the year shall be adjusted as follows:

(1)If the total of the hotel use or occupancy tax payments, excluding any supplemental payments, made during the year exceeds the total real property tax for that year, the city shall refund to the owner the total amount of the supplemental payments, if any, made during the year; or

(2)If the total of the hotel use or occupancy tax payments, excluding any supplemental payments, made during the year does not exceed the total real property tax for the year, and if the total of the hotel use or occupancy tax payments and supplemental payments made during the year does exceed the total real property tax for the year, the city shall refund to the owner the difference between: (a) the total property tax paid and (b) the sum of the hotel or occupancy tax paid plus the supplemental payments paid.

c.The refunds shall be paid to the owner without interest by July 1 of the succeeding year or 15 days after the adoption of the annual budget by the municipal council, whichever is later.

d.No refund shall be made in any year in which the owner has failed to be current in its hotel use or occupancy tax, including any supplemental payments required under this section. For the purposes of this section, "current" means that quarterly installments of tax have been paid in accordance with R.S.54:4-66.

e.A city imposing a hotel use or occupancy tax pursuant to the provisions of section 3 of P.L.1981, c.77 (C.40:48E-3), by ordinance, may require that any hotel located within the municipality annually pay to the municipality both the real property tax due and owing on the hotel, defined to be the payment of ad valorem taxes or payment in lieu of taxes or payment of annual service charges, and the hotel use or occupancy tax authorized pursuant to section 3 of P.L.1981, c.77 (C.40:48E-3).

L.1981, c.77, s.5; amended 1991, c.23, ss.1,2; 2006, c.97, s.1.



Section 40:48E-6 - Tax In Addition To Sales And Use Tax

40:48E-6. Tax in addition to sales and use tax
The tax imposed hereunder shall be in addition to the tax imposed by the "Sales and Use Tax Act" (P.L.1966, c. 30, C. 54:32B-1 et seq.).

L.1981, c. 77, s. 6.



Section 40:48F-1 - Hotel, Motel Tax Authorized, Certain.

40:48F-1 Hotel, motel tax authorized, certain.

3.The governing body of a municipality, other than a city of the first class or a city of the second class in which the tax authorized under P.L.1981, c.77 (C.40:48E-1 et seq.) is imposed, a city of the fourth class in which the tax authorized under P.L.1947, c.71 (C.40:48-8.15 et seq.) is imposed, or a municipality in which the tax and assessment authorized under section 4 of P.L.1992, c.165 (C.40:54D-4) is imposed, may adopt an ordinance imposing a tax, at a uniform percentage rate not to exceed 1% on charges of rent for every occupancy on or after July 1, 2003 but before July 1, 2004, and not to exceed 3% on charges of rent for every occupancy on or after July 1, 2004, of a room or rooms in a hotel subject to taxation pursuant to subsection (d) of section 3 of P.L.1966, c.30 (C.54:32B-3). An ordinance so adopted may also require that unpaid taxes under this section shall be subject to interest at the rate of 5% per annum.

A tax imposed under this section shall be in addition to any other tax or fee imposed pursuant to statute or local ordinance or resolution by any governmental entity upon the occupancy of a hotel room.

A copy of an ordinance adopted pursuant to this section shall be transmitted upon adoption or amendment to the State Treasurer, together with a list of the names and addresses of all of the hotels and motels located in the municipality. An ordinance so adopted or any amendment thereto shall provide that the tax provisions of the ordinance or any amendment to the tax provisions shall take effect on the first day of the first full month occurring 30 days after the date of transmittal to the State Treasurer for ordinances adopted in calendar year 2003 and on the first day of the first full month occurring 90 days after the date of transmittal to the State Treasurer for ordinances adopted in calendar year 2004 and thereafter.

A municipality that has adopted an ordinance pursuant to this section shall annually provide to the State Treasurer, not later than January 1 of each year, a list of the names and addresses of all of the hotels and motels located in the municipality. A municipality shall also provide to the State Treasurer the name and address of any hotel or motel that commences operation after January 1 of any year.

L.2003, c.114, s.3; amended 2010, c.55, s.1.



Section 40:48F-2 - Provisions Contained In Ordinance.

40:48F-2 Provisions contained in ordinance.

4.An ordinance imposing a tax adopted pursuant to the provisions of section 3 of P.L.2003, c.114 (C.40:48F-1) shall contain the following provisions:

a.All taxes imposed by the ordinance shall be paid by the purchaser;

b.A vendor shall not assume or absorb any tax imposed by the ordinance;

c.A vendor shall not in any manner advertise or hold out to any person or to the public in general, in any manner, directly or indirectly, that the tax will be assumed or absorbed by the vendor, that the tax will not be separately charged and stated to the customer, or that the tax will be refunded to the customer.

d.Each assumption or absorption by a vendor of the tax shall be deemed a separate offense and each representation or advertisement by a vendor for each day the representation or advertisement continues shall be deemed a separate offense; and

e.Penalties as fixed in the ordinance, for violation of the foregoing provisions.

L.2003,c.114,s.4.



Section 40:48F-3 - Collection Of Tax.

40:48F-3 Collection of tax.

5. a. A tax imposed pursuant to a municipal ordinance adopted under the provisions of section 3 of P.L.2003, c.114 (C.40:48F-1) shall be collected on behalf of the municipality by the person collecting the rent from the hotel customer.

b.Each person required to collect a tax imposed by the ordinance shall be personally liable for the tax imposed, collected or required to be collected hereunder. Any such person shall have the same right in respect to collecting the tax from a customer as if the tax were a part of the rent and payable at the same time; provided, however, that the chief fiscal officer of the municipality shall be joined as a party in any action or proceeding brought to collect the tax.

L.2003,c.114,s.5.



Section 40:48F-4 - Forwarding Of Tax Collected.

40:48F-4 Forwarding of tax collected.

6. a. A person required to collect a tax imposed pursuant to the provisions of section 3 of P.L.2003, c.114 (C.40:48F-1) shall, on or before the dates required pursuant to section 17 of P.L.1966, c.30 (C.54:32B-17), forward to the Director of the Division of Taxation in the Department of the Treasury the tax collected in the preceding month and make and file a return for the preceding month with the director on any form and containing any information as the director shall prescribe as necessary to determine liability for the tax in the preceding month during which the person was required to collect the tax.

b.The director may permit or require returns to be made covering other periods and upon any dates as the director may specify. In addition, the director may require payments of tax liability at any intervals and based upon any classifications as the director may designate. In prescribing any other periods to be covered by the return or intervals or classifications for payment of tax liability, the director may take into account the dollar volume of tax involved as well as the need for ensuring the prompt and orderly collection of the tax imposed.

c.The director may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

L.2003,c.114,s.6.



Section 40:48F-5 - Collection, Administration Of Tax.

40:48F-5 Collection, administration of tax.

7. a. The Director of the Division of Taxation shall collect and administer any tax imposed pursuant to the provisions of section 3 of P.L.2003, c.114 (C.40:48F-1). In carrying out the provisions of this section, the director shall have all the powers granted in P.L.1966, c.30 (C.54:32B-1 et seq.).

b.The director shall determine and certify to the State Treasurer on a quarterly or more frequent basis, as prescribed by the State Treasurer, the amount of revenues collected in each municipality pursuant to section 3 of P.L.2003, c.114 (C.40:48F-1).

c.The State Treasurer, upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a quarterly or more frequent basis, as prescribed by the State Treasurer, to each municipality the amount of revenues determined and certified under subsection b. of this section. The State Treasurer shall include with each distribution of tax revenue a list of all of the hotels and motels in the municipality that submitted municipal occupancy tax revenue to the State as required in subsection a. of section 6 of P.L.2003, c.114 (C.40:48F-4) for the period comprising the hotel tax distribution.

d.A tax imposed pursuant to the provisions of section 3 of P.L.2003, c.114 (C.40:48F-1) shall be governed by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq.

L.2003, c.114, s.7; amended 2010, c.55, s.2.



Section 40:48F-6 - Written Notification Of Nonpayment Of Taxes; Actions Of Municipality.

40:48F-6 Written notification of nonpayment of taxes; actions of municipality.

3. a. The State Treasurer shall annually provide to a municipality that has adopted an ordinance imposing the tax pursuant to section 3 of P.L.2003, c.114 (C.40:48F-1) written notification of nonpayment by a hotel or motel of taxes required to be paid under the ordinance. The written notification required by this section shall also authorize the municipality to act as the collection agent for the outstanding balance of taxes due and owing to it in place of the State Treasurer.

b.In the event that the tax authorized and imposed under section 3 of P.L.2003, c.114 (C.40:48F-1) is not paid as and when due by a hotel or motel, the unpaid balance, and any interest accruing thereon, shall be a lien on the parcel of real property comprising the hotel or motel in the same manner as all other unpaid municipal taxes, fees, or other charges. The lien shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee, or other person, except the lien of municipal taxes and shall be on a parity with and deemed equal to the municipal lien on the parcel for unpaid property taxes due and owing in the same year.

A municipality shall file in the office of its tax collector a statement showing the amount and due date of the unpaid balance and identifying the lot and block number of the parcel of real property that comprises the delinquent hotel or motel. The lien shall be enforced as a municipal lien in the same manner as all other municipal liens are enforced.

L.2010, c.55, s.3.



Section 40:48F-7 - Rules, Regulations.

40:48F-7 Rules, regulations.

4.The State Treasurer shall promulgate such rules and regulations necessary to effectuate the provisions of P.L.2010, c.55 (C.40:48F-6 et al.) not later than the first day of the fourth full month next following enactment thereof.

L.2010, c.55, s.4.



Section 40:48G-1 - Definitions Relative To Surcharge On Admission Charges At Certain Major Places Of Amusement; Authorization, Contents Of Ordinance.

40:48G-1 Definitions relative to surcharge on admission charges at certain major places of amusement; authorization, contents of ordinance.

1. a. As used in this section:

"admission charge" means the amount paid for admission, including any service charge and any charge for entertainment at a place of amusement, including but not limited to a dramatic or musical arts admission charge as defined pursuant to subsection (r) of section 2 of P.L.1966, c.30 (C.54:32B-2); and

"major place of amusement" means a place of amusement as that term is defined in subsection (t) of section 2 of P.L.1966, c.30 (C.54:32B-2), other than a motion picture theater, and other than an amusement park as defined in section 1 of P.L.1992, c.118 (C.5:3-55), at which admission charges are regularly paid, which place of amusement is not owned by the State or an independent State authority, or is not located on property that is owned by the State or an independent State authority, and which contains fixed seats or bleacher capacity for not less than 10,000 patrons.

b.The governing body of a municipality in which there is located a major place of amusement may adopt an ordinance imposing a surcharge in an amount up to 5% of each admission charge that is subject to the New Jersey sales tax pursuant to paragraph (1) of subsection (e) of section 3 of P.L.1966, c.30 (C.54:32B-3), and that is not otherwise exempt from that tax, collected by each major place of amusement in the municipality for admission thereto, which surcharge shall be paid by the customer from whom the sales tax is due pursuant to section 3 of P.L.1966, c.30 (C.54:32B-3). A surcharge imposed under an ordinance adopted pursuant to this section shall be in addition to any other tax or fee imposed pursuant to statute or local ordinance or resolution by any governmental entity upon the admission charge. A surcharge imposed under an ordinance adopted pursuant to this section shall be separately stated on any bill, receipt, invoice or similar document provided to the patron, but shall not be considered part of the sale price for the purpose of determining tax pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.).

c.A copy of an ordinance adopted pursuant to this section shall be transmitted upon adoption or amendment to the State Treasurer along with a list of the names and locations of major places of amusement in the municipality. An ordinance so adopted or any amendment thereto shall provide that the surcharge provisions of the ordinance or any amendment to the surcharge provisions shall take effect on the first day of the first full month occurring 30 days after the date of transmittal to the State Treasurer. Any ordinance enacted pursuant to this section shall contain the following provisions:

(1)A vendor shall not assume or absorb the surcharge imposed by the ordinance;

(2)A vendor shall not in any manner advertise or hold out to any person or to the public in general, in any manner, directly or indirectly, that the surcharge will be assumed or absorbed by the vendor, that the surcharge will not be separately charged and stated to the customer, or that the surcharge will be refunded to the customer;

(3)Each assumption or absorption by a vendor of the surcharge shall be deemed a separate offense and each representation or advertisement by a vendor for each day the representation or advertisement continues shall be deemed a separate offense; and

(4)Penalties as fixed in the ordinance, for violation of the foregoing provisions.

d. (1) A surcharge imposed pursuant to a municipal ordinance adopted under the provisions of this section shall be collected on behalf of the municipality by the person collecting the admission charge from the customer.

(2)Each person required to collect a surcharge imposed by the ordinance shall be personally liable for the surcharge imposed, collected or required to be collected hereunder. Any such person shall have the same right in respect to collecting the surcharge from a customer as if the surcharge were a part of the admission charge and payable at the same time; provided, however, that the chief fiscal officer of the municipality shall be joined as a party in any action or proceeding brought to collect the surcharge.

e. (1) A person required to collect a surcharge imposed pursuant to the provisions of this section shall, on or before the dates required pursuant to section 17 of P.L.1966, c.30 (C.54:32B-17), forward to the Director of the Division of Taxation in the Department of the Treasury the surcharge collected in the preceding month and make and file a return for the preceding month with the director on any form and containing any information as the director shall prescribe as necessary to determine liability for the surcharge in the preceding month during which the person was required to collect the surcharge.

(2)The director may permit or require returns to be made covering other periods and upon any dates as the director may specify. In addition, the director may require payments of surcharge liability at any intervals and based upon any classifications as the director may designate. In prescribing any other periods to be covered by the return or intervals or classifications for payment of surcharge liability, the director may take into account the dollar volume of surcharge involved as well as the need for ensuring the prompt and orderly collection of the surcharge imposed.

(3)The director may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

f. (1) The Director of the Division of Taxation in the Department of the Treasury shall collect and administer the surcharge; in so doing, the director shall have all the powers granted pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.). A surcharge imposed pursuant to the provisions of this section shall be governed by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq.

(2)The director shall determine and certify to the State Treasurer on a quarterly or more frequent basis, as prescribed by the State Treasurer, the amount of revenues collected in each municipality pursuant to this section.

(3)The State Treasurer, upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a quarterly or more frequent basis, as prescribed by the State Treasurer, to each municipality the amount of revenues determined and certified under this subsection.

(4)The revenue, if any, received by a municipality shall be appropriated as a special item of local revenue subject to the prior written approval by the Director of the Division of Local Government Services in the Department of Community Affairs, and shall be offset with a local unit appropriation of an equal amount for public safety purposes.

g.The director may, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), make, adopt, amend, or repeal such rules and regulations as the director finds necessary to carry out the provisions of this section.

L.2007, c.302, s.1; amended 2013, c.84, s.1.



Section 40:48G-2 - Definitions.

40:48G-2 Definitions.

28. a. As used in this section:

"Admission charge" means the amount paid for admission, including any service charge and any charge for entertainment at a place of amusement, including but not limited to a dramatic or musical arts admission charge as defined pursuant to subsection (r) of section 2 of P.L.1966, c.30 (C.54:32B-2); and

"Major place of amusement" means a place of amusement as that term is defined in subsection (t) of section 2 of P.L.1966, c.30 (C.54:32B-2), other than a motion picture theater, and other than an amusement park as defined in section 1 of P.L.1992, c.118 (C.5:3-55), at which admission charges are regularly paid, which place of amusement is not owned by the State or an independent State authority, or is not located on property that is owned by the State, and which contains fixed seats for at least 7,000 patrons. For the purposes of this definition, a county improvement authority is not an independent State authority.

b. (1) The governing body of a municipality that is a city of the second class and in which there is located a major place of amusement, except for a municipality subject to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), may adopt an ordinance imposing a surcharge of an amount up to $2 on each admission charge that is subject to the New Jersey sales tax pursuant to paragraph (1) of subsection (e) of section 3 of P.L.1966, c.30 (C.54:32B-3), and that is not otherwise exempt from that tax, collected by each major place of amusement in the municipality for admission thereto, which surcharge shall be paid by the customer from whom the sales tax is due pursuant to section 3 of P.L.1966, c.30 (C.54:32B-3). A surcharge imposed under an ordinance adopted pursuant to this paragraph shall be in addition to any other tax or fee imposed pursuant to statute or local ordinance or resolution by any governmental entity upon the admission charge. A surcharge imposed under an ordinance adopted pursuant to this paragraph shall be separately stated on any bill, receipt, invoice or similar document provided to the patron, but shall not be considered part of the sale price for the purpose of determining tax pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.).

(2)The governing body of a municipality that is a city of the second class in which there is located a major place of amusement, except for a municipality subject to the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), may adopt an ordinance imposing a surcharge of an amount up to $2 on parking for the major place of amusement. A parking surcharge imposed under an ordinance adopted pursuant to this paragraph shall be in addition to any other tax or fee imposed pursuant to statute or local ordinance or resolution by any governmental entity upon the parking charge. A surcharge imposed under an ordinance adopted pursuant to this paragraph shall be separately stated on any bill, receipt, invoice or similar document provided to the patron, if any, but shall not be considered part of the sale price for the purpose of determining tax pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.).

c.A copy of an ordinance adopted pursuant to this section shall be transmitted upon adoption or amendment to the State Treasurer along with a list of the names and locations of major places of amusement in the municipality. An ordinance so adopted or any amendment thereto shall provide that the surcharge provisions of the ordinance or any amendment to the surcharge provisions shall take effect on the first day of the first full month occurring 30 days after the date of transmittal to the State Treasurer. Any ordinance adopted pursuant to this section shall contain the following provisions:

(1)A vendor shall not assume or absorb the surcharge imposed by the ordinance;

(2)A vendor shall not in any manner advertise or hold out to any person or to the public in general, in any manner, directly or indirectly, that the surcharge will be assumed or absorbed by the vendor, that the surcharge will not be separately charged and stated to the customer, or that the surcharge will be refunded to the customer;

(3)Each assumption or absorption by a vendor of the surcharge shall be deemed a separate offense and each representation or advertisement by a vendor for each day the representation or advertisement continues shall be deemed a separate offense; and

(4)Penalties as fixed in the ordinance, for violation of the foregoing provisions.

d. (1) A surcharge imposed pursuant to a municipal ordinance adopted under the provisions of this section shall be collected on behalf of the municipality by the person collecting the admission charge or parking fee from the customer.

(2)Each person required to collect a surcharge imposed by the ordinance shall be personally liable for the surcharge imposed, collected or required to be collected hereunder. Any such person shall have the same right in respect to collecting the surcharge from a customer as if the surcharge were a part of the admission charge and payable at the same time; provided, however, that the chief fiscal officer of the municipality shall be joined as a party in any action or proceeding brought to collect the surcharge.

e. (1) A person required to collect a surcharge imposed pursuant to the provisions of this section shall, on or before the dates required pursuant to section 17 of P.L.1966, c.30 (C.54:32B-17), forward to the Director of the Division of Taxation in the Department of the Treasury the surcharge collected in the preceding month and make and file a return for the preceding month with the director on any form and containing any information as the director shall prescribe as necessary to determine liability for the surcharge in the preceding month during which the person was required to collect the surcharge.

(2)The director may permit or require returns to be made covering other periods and upon any dates as the director may specify. In addition, the director may require payments of surcharge liability at any intervals and based upon any classifications as the director may designate. In prescribing any other periods to be covered by the return or intervals or classifications for payment of surcharge liability, the director may take into account the dollar volume of surcharge involved as well as the need for ensuring the prompt and orderly collection of the surcharge imposed.

(3)The director may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

f. (1) The Director of the Division of Taxation in the Department of the Treasury shall collect and administer the surcharges; in so doing, the director shall have all the powers granted pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.). Surcharges imposed pursuant to the provisions of this section shall be governed by the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

(2)The director shall determine and certify to the State Treasurer on a quarterly or more frequent basis, as prescribed by the State Treasurer, the amount of revenues collected in each municipality pursuant to this section.

(3)The State Treasurer, upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a quarterly or more frequent basis, as prescribed by the State Treasurer, to each municipality the amount of revenues determined and certified under this subsection.

(4)The revenue received by a municipality shall be appropriated as a special item of local revenue subject to the prior written approval by the Director of the Division of Local Government Services in the Department of Community Affairs, and shall be offset with a local unit appropriation of an equal amount for economic development purposes.

g.The director may, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), make, adopt, amend, or repeal such rules and regulations as the director finds necessary to carry out the provisions of this section.

L.2009, c.90, s.28.



Section 40:48H-1 - Tax On Motor Vehicle Rentals To Finance Redevelopment Activities.

40:48H-1 Tax on motor vehicle rentals to finance redevelopment activities.

19. The Legislature finds that there exist in certain municipalities certain industrial, port, and airport areas which warrant redevelopment but do not presently generate adequate funding sources with which to stimulate such activities. As a result, municipal revenues derived from other areas in the municipality have for many years been diverted to such areas in order to induce redevelopment at such locations. In addition, the worldwide financial credit crisis has created an environment in which private financial activity in certain cities has been curtailed, resulting in decreased revenue collections that have necessitated severe cuts in local budgets for services. The Legislature declares that it is therefore an appropriate and necessary public purpose to provide a new source of funding, derived from a tax on the rental of motor vehicles within designated industrial zones, to finance various redevelopment activities occurring within those municipalities.

L.2009, c.90, s.19.



Section 40:48H-2 - Municipalities Permitted To Impose Tax On Rental Of Motor Vehicles; Definitions.

40:48H-2 Municipalities permitted to impose tax on rental of motor vehicles; definitions.

20. a. A municipality having a population in excess of 100,000 and within which is located a commercial airport which provides for a minimum of 10 regularly scheduled commercial airplane flights per day, or a municipality in which any portion of such an airport is located, by ordinance, may impose a tax on the rental of motor vehicles on such rental transactions that occur within a designated industrial zone of the municipality. Such tax shall be imposed on the person, corporation, or other legal entity that is permitted the use of a motor vehicle that it does not own for a period of time that is less than one year, in exchange for the payment of a fee, and shall be collected on behalf of the municipality by the person collecting such rental fee, in accordance with such procedures as shall be established in the ordinance imposing the tax.

The local motor vehicle rental tax rate imposed under an ordinance adopted pursuant to this section shall not exceed five percent of the total amount of the fee charged for the rental of the motor vehicle, excluding any taxes and surcharges. After the adoption of an ordinance, a municipality may subsequently amend the ordinance from time to time to adjust the boundaries of the industrial zone or, subject to the provisions of section 26 of P.L.2009, c.90 (C.40:48H-8), to modify the tax rate; however, the modified rate shall not exceed five percent of the total amount of the fee charged for the rental of the motor vehicle, excluding any taxes and surcharges.

An ordinance establishing a local motor vehicle rental tax, or modifying the rate of that tax, shall take effect on the first day of the month immediately following the date on which the ordinance becomes legally in force and effect.

b.As used in this section:

"Eligible purposes" means (1) the payment or reimbursement of costs of any "redevelopment project" or other undertaking in furtherance of a "redevelopment plan" in any "area in need of redevelopment" or "area in need of rehabilitation" within the municipality (including, but not limited to, redevelopment projects and undertakings located within the industrial zone), as such terms are defined in the "Local Redevelopment and Housing Law", P.L.1992, c.79 (C.40A:12A-1 et al.), (2) the making of municipal subsidies or contributions as authorized by P.L.1992, c.79, (3) the payment or reimbursement, within or relating to any urban enterprise zone located within the municipality, of such costs as are enumerated in the definition of "project" as contained in subsection c. of section 29 of P.L.1983, c.303 (C.52:27H-88), without reference to the zone assistance fund or the zone development corporation, (4) the payment of bonds issued for any of the foregoing purposes, (5) planning, evaluation, negotiation, and other preliminary expenses relating to any of the foregoing purposes, and (6) costs of administration and enforcement, including costs and expenses of the municipality incurred in collecting the tax.

"Industrial zone" means such portion or portions of the municipality, which may be identified by reference to zoning districts, census tracks, or both, not exceeding in the aggregate 50 percent of the territory of the municipality, as is determined by the municipality to be an area having, or intended to have, predominantly industrial, port, airport, and related uses.

"Motor vehicle" means any automobile, truck, van, bus, or similar conveyance that is intended primarily for passenger (as distinct from cargo) use, and meeting the requirements of the State for operation on public roads.

"Rental of motor vehicle" means any contract or agreement by which a person, corporation, or other legal entity is permitted the use of a motor vehicle that it does not own for a period of time that is less than one year in exchange for the payment of a fee. A rental transaction is deemed to occur at the location at which such person, corporation, or other legal entity takes possession of the motor vehicle.

"Rental tax account" means the dedicated trust account established by a municipality pursuant to subsection c. of this section.

"Tax proceeds" means amounts collected pursuant to any tax imposed pursuant to sections 19 through 27 of P.L.2009, c.90 (C.40:48H-1 et seq.).

c.The Director of the Division of Taxation in the Department of the Treasury may require, by regulation, that all taxes collected pursuant to sections 19 through 27 of P.L.2009, c.90 (C.40:48H-1 et seq.) be collected in the same manner as surcharges are collected under section 28 of P.L.2009, c.90 (C.40:48G-2). Except as provided hereinafter, revenues that are collected and distributed back to the municipality shall be deposited into a trust account established by the municipality and dedicated exclusively to the purpose of funding one or more eligible purposes. Revenues that are collected during tax years 2015 through 2017 for distribution back to a municipality having a population in excess of 270,000, according to the 2010 federal decennial census, may be deposited into the current fund of that municipality and may, to the extent not already allocated for eligible purposes, be used to reduce the appropriation for "cash deficit of preceding year" pursuant to N.J.S.40A:4-42, or to address its operational deficit identified at the beginning of the local budget year or through the annual financial statement. In tax year 2018 and thereafter, up to 50 percent of the revenues annually collected may be deposited into the current fund and used to reduce the appropriation for "cash deficit for preceding year" or to address its operational deficit, and the remainder shall be deposited into the municipality's trust account for eligible purposes. In the case of any assignment pursuant to section 23 of P.L.2009, c.90 (C.40:48H-5), the terms of such assignment shall include the agreement of the municipality to enforce collection of the taxes in such manner as provided therein, and may provide for direct payment of all or a portion of the tax proceeds to a bond trustee. In addition to tax proceeds, there shall be deposited into the rental tax account such other moneys as may, from time to time, be directed by law to be deposited therein.

L.2009, c.90, s.20; amended 2015, c.171.



Section 40:48H-3 - Tax Proceeds Anticipated As Dedicated Revenues; Appropriation.

40:48H-3 Tax proceeds anticipated as dedicated revenues; appropriation.

21. a. All tax proceeds required to be collected by the municipality pursuant to sections 19 through 27 of P.L.2009, c.90 (C.40:48H-1 et seq.) shall be anticipated as dedicated revenues and appropriated to such dedicated purposes in the municipal budget pursuant to N.J.S.40A:4-39.

b.Except to the extent tax proceeds are assigned to a bond trustee pursuant to section 23 of P.L.2009, c.90 (C.40:48H-5), all tax proceeds shall, promptly upon receipt by the chief financial officer, be deposited into the rental tax account. There may also be deposited into the rental tax account, or with the bond trustee, such additional amounts as may from time to time be appropriated for such purpose by the municipality, and the proceeds of any bonds issued pursuant to P.L.2009, c.90 (C.52:27D-489a et al.) may also be deposited into the rental tax account.

L.2009, c.90, s.21.



Section 40:48H-4 - Noncompliance; Disorderly Person.

40:48H-4 Noncompliance; disorderly person.

22. a. Any person having the obligation to collect any tax imposed under sections 19 through 27 of P.L.2009, c.90 (C.40:48H-1 et seq.) who fails, neglects, or refuses to make any report required by the Director of the Division of Taxation in the Department of the Treasury or by an ordinance adopted pursuant to sections 19 through 27 of P.L.2009, c.90 (C.40:48H-1 et seq.), any such person who refuses to permit an officer or agent designed by the director or by the municipality to examine his books, records, and papers, and any such person who knowingly makes any incomplete, false, or fraudulent report, or who attempts to do anything whatsoever to avoid the full disclosure of the amount due under the ordinance to avoid the payment of the whole or any part thereof, is a disorderly person.

b.The failure of any person to receive or procure the forms required for making reports required by the director or by an ordinance adopted pursuant to section 20 of P.L.2009, c.90 (C.40:48H-2) shall not excuse him from making those reports.

L.2009, c.90, s.22.



Section 40:48H-5 - Assignment Of Proceeds To Trustee.

40:48H-5 Assignment of proceeds to trustee.
23. An ordinance imposing a tax pursuant to sections 19 through 27 of P.L.2009, c.90 (C.40:48H-1 et seq.) may authorize the municipality to assign all or any portion or percentage of the proceeds thereof directly to the trustee for any bonds issued pursuant to section 24 of P.L.2009, c.90 (C.40:48H-6), as payment or security for the bonds. Notwithstanding any law to the contrary, the assignment shall be an absolute assignment of all of the municipality's right, title and interest in the tax proceeds, or portion or percentage thereof. Tax proceeds assigned to the trustee pursuant to this section shall be paid directly by the municipality's chief financial officer to the trustee, and accordingly such assigned tax proceeds shall not be included in the general funds of the municipality, nor shall they be subject to any laws regarding the receipt, deposit, investment, or appropriation of public funds; and they shall retain such status notwithstanding enforcement of the payment by the municipality or assignee.

L.2009, c.90, s.23.



Section 40:48H-6 - Issuance Of Bonds.

40:48H-6 Issuance of bonds.

24. a. A municipality that has imposed a tax pursuant to section 20 of P.L.2009, c.90 (C.40:48H-2) may issue bonds to finance eligible purposes listed in subsection b. of section 20 of P.L.2009, c.90 (C.40:48H-2), in accordance with provisions governing the issuance of bonds under the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.). A resolution authorizing such bonds shall either identify a particular eligible purpose or purposes toward which the bond proceeds shall be applied and the respective amounts allocable to each such eligible purpose, or may provide that such bond proceeds may be applied to all of the eligible purposes described in subsection b. of section 20 of P.L.2009, c.90 (C.40:48H-2). Bond proceeds shall be deposited in the rental tax account as provided in subsection c. of section 20 of P.L.2009, c.90 (C.40:48H-2). Any bond authorization issued under this section shall be subject to the approval of the Local Finance Board.

b.Notwithstanding the provisions of subsection g. of section 37 of P.L.1992, c.79 (C.40A:12A-37), the bonds issued pursuant to this section shall be issued as non-recourse obligations, and unless otherwise provided for by separate action of the municipality to guarantee such bonds or otherwise provide for a pledge of the municipality's full faith and credit, shall not, except for such action, be considered to be direct and general obligations of the municipality, and, absent such action, the municipality shall not be obligated to levy and collect a property tax sufficient in an amount to pay the principal and interest on the bonds when the same become due and payable. The provisions of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.) shall not apply to any bonds issued or authorized pursuant to this section and those bonds shall not be considered gross debt of the municipality on any debt statement filed in accordance with the "Local Bond Law," N.J.S.40A:2-1 et seq., and the provisions of chapter 27 of Title 52 of the Revised Statutes shall not apply to such bonds.

c.The expenditure of the proceeds from the sale of the bonds shall not require compliance with public bidding laws, including the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), or any other statute under which an entity other than the municipality, or any other public entity otherwise subject to such law, shall undertake the economic development costs. The use of these funds shall be subject to public accountability and oversight by the municipality.

d.In order to provide additional security to bonds issued under this section, the municipality may provide for an extension of the municipality's full faith and credit. To the extent that the municipality provides for a full faith and credit guaranty of any bonds, but determines not to authorize the issuance of bonds or notes to provide the funding source thereof, it may do so by resolution approved by a majority of the full governing body. To the extent that bonds or notes are authorized to fund such guaranty, such bonds or notes shall be authorized pursuant to the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq., and shall be deductible from the gross debt of the municipality until such time as bonds or notes are actually issued, and only up to the amount actually issued, to fund such guaranty.

L.2009, c.90, s.24.



Section 40:48H-7 - Bond Proceeds, Certain, Exempt From Taxation.

40:48H-7 Bond proceeds, certain, exempt from taxation.

25. All bonds issued pursuant to section 24 of P.L.2009, c.90 (C.40:48H-6) are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and the bonds, and the interest thereon and the income therefrom, and all facility charges, funds, revenues, and other moneys pledged or available to pay or secure the payment of the bonds, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes.

L.2009, c.90, s.25.



Section 40:48H-8 - Covenant Of State With Bondholders.

40:48H-8 Covenant of State with bondholders.

26. The State of New Jersey does hereby pledge to, and covenant and agree with, the holders of any bonds issued pursuant to section 24 of P.L.2009, c.90 (C.40:48H-6) that the State will not limit or alter the terms of any agreement, ordinance, or resolution made in connection with the security for, and the issuance and sale of, any bonds, so as to in any way impair the rights or remedies of such holders, and will not modify in any way the exemption from taxation provided for in section 25 of P.L.2009, c.90 (C.40:48H-7) until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.2009, c.90, s.26.



Section 40:48H-9 - Bonds, Notes, Obligations Presumed Fully Authorized.

40:48H-9 Bonds, notes, obligations presumed fully authorized.

27. After issuance, pursuant to sections 19 through 26 of P.L.2009, c.90 (C.40:48H-1 et seq.), all bonds, notes, or other obligations shall be conclusively presumed to be fully authorized and issued by all courts and officers of this State, and any person shall be estopped from questioning their sale, execution, or delivery.

L.2009, c.90, s.27.



Section 40:49-1 - "Ordinance" And "Resolution" Defined

40:49-1. "Ordinance" and "resolution" defined
The term "ordinance" when used in this subtitle means and includes any act or regulation of the governing body of any municipality required to be reduced to writing and read at more than one meeting thereof and published.

The term "resolution" when used in this subtitle means and includes any act or regulation of the governing body of any municipality required to be reduced to writing, but which may be finally passed at the meeting at which it is introduced.



Section 40:49-2 - Procedure For Passage; "Governing Body" Defined

40:49-2. Procedure for passage; "governing body" defined
40:49-2. Except as otherwise provided in R.S.40:49-6 and 40:49-12, the procedure for the passage of ordinances shall be as follows:

a. Every ordinance after being introduced and having passed a first reading, which first reading may be by title, shall be published in its entirety or by title or by title and summary at least once in a newspaper published and circulated in the municipality, if there be one, and if not, in a newspaper printed in the county and circulating in the municipality, together with a notice of the introduction thereof, the time and place when and where it will be further considered for final passage, a clear and concise statement prepared by the clerk of the governing body setting forth the purpose of the ordinance, and the time and place when and where a copy of the ordinance can be obtained without cost by any member of the general public who wants a copy of the ordinance. If there be only one such publication the same shall be at least one week prior to the time fixed for further consideration for final passage. If there be more than one publication, the first shall be at least one week prior to the time fixed for further consideration for final passage.

b. At the time and place so stated in such publication, or at any time and place to which the meeting for the further consideration of the ordinance shall from time to time be adjourned, all persons interested shall be given an opportunity to be heard concerning the ordinance. The opportunity to be heard shall include the right to ask pertinent questions concerning the ordinance by any resident of the municipality or any other person affected by the ordinance. Final passage thereof shall be at least 10 days after the first reading.

c. Upon the opening of the hearing, the ordinance shall be given a second reading, which reading may be by title, and thereafter, it may be passed with or without amendments, or rejected. Prior to the said second reading, a copy of the ordinance shall be posted on the bulletin board or other place upon which public notices are customarily posted in the principal municipal building of the municipality, and copies of the ordinance shall be made available to members of the general public of the municipality who shall request such copies. If any amendment be adopted, substantially altering the substance of the ordinance, the ordinance as so amended shall not be finally adopted until at least one week thereafter, and the ordinance as amended shall be read at a meeting of the governing body, which reading may be by title, and shall be published in its entirety or by title or by title and summary, together with a notice of the introduction, the time and place when and where a copy of the amended ordinance can be obtained without any cost by any member of the general public who desires a copy, a clear and concise statement prepared by the clerk of the governing body setting forth the purpose of the ordinance, and the time and place when and where the amended ordinance will be further considered for final passage, at least two days prior to the time so fixed. At the time and place so fixed, or at any other meeting to which the further consideration of the amended ordinance may be adjourned, the governing body may proceed to pass the ordinance, as amended, or again amend it in the same manner.

d. Upon passage, every ordinance, or the title, or the title and a summary, together with a notice of the date of passage or approval, or both, shall be published at least once in a newspaper circulating in the municipality, if there be one, and if not, in a newspaper printed in the county and circulating in the municipality. No other notice or procedure with respect to the introduction or passage of any ordinance shall be required.

Nothing herein shall be construed to affect the provisions of R.S.40:49-7 to 40:49-12 or R.S.40:49-27.

For the purposes of this section, "governing body" shall include any municipal or county agency, board or commission authorized by law to adopt ordinances.

Amended 1955, c.121; 1962, c.28, s.1; 1973, c.329; 1995, c.259, s.6; 1996, c.113, s.7.



Section 40:49-2.1 - Land Use Ordinances; Publication; Transmittal To Tax Assessor

40:49-2.1. Land use ordinances; publication; transmittal to tax assessor
In the case of any ordinance adopted pursuant to the "Municipal Land Use Law," P.L.1975, c. 291 (C. 40:55D-1 et seq.), including any amendments or supplements thereto, or revisions or codifications thereof, which is in length, six or more octavo pages of ordinary print, the governing body of any municipality may, notwithstanding the provisions of R.S. 40:49-2, satisfy the newspaper publication requirements for the introduction and passage of such ordinance in the following manner:

a. The publication of a notice citing such proposed ordinance by title, giving a brief summary of the main objectives or provisions of the ordinance, stating that copies are on file for public examination and acquisition at the office of the municipal clerk, and setting forth the time and place for the further consideration of the proposed ordinance;

b. The placing on file, in the office of the clerk, three copies of the proposed ordinance, which copies shall be available for public inspection until final action is taken on said ordinance; and

c. The publication or arranging for the publication of the proposed ordinance in pamphlet or other similar form, which may be sold by the municipality at a price not to exceed the cost of publication and distribution.

If any amendment be adopted to any such proposed ordinance substantially altering the substance of the proposed ordinance, there shall be caused to be published a notice of the title of the ordinance, the introduction and time and place that the amended ordinance will be further considered and a summary of the objectives or provisions of the amendment or amendments, which notice shall be published at least 2 days prior to the time so fixed therefor in accordance with subsection c. of R.S. 40:49-2. Copies of the amended ordinance shall be on file and available, for public examination and duplication, in the office of the municipal clerk, until final action is taken on said ordinance. If said ordinance is again amended, the same publication requirements herein set forth for amended ordinances shall be followed.

Upon passage of any such ordinance, notice of passage or approval shall be published in accordance with subsection d. of R.S. 40:49-2. A copy of the ordinance and of any summary or summaries published in connection with its adoption pursuant to subsection a. or c. of this section, shall be forthwith transmitted to the tax assessor of the municipality.

L.1977, c. 395, s. 1, eff. Feb. 23, 1978. Amended by L.1983, c. 513, s. 1, eff. Jan. 17, 1984.



Section 40:49-3 - Ordinances In Effect In 1917 Unaffected

40:49-3. Ordinances in effect in 1917 unaffected
L.1917, c. 152, Art. X, s. 2, p. 345 (1924 Suppl. s. *136-1002), being section 2 of Article X of an act entitled "An act concerning municipalities," approved March twenty-seventh, one thousand nine hundred and seventeen, saved from repeal. [This section provides that all ordinances in effect when the act took effect, except where inconsistent with the provisions of L.1917, c. 152, p. 319, shall remain in effect until altered or repealed.]



Section 40:49-4 - Revision And Codification Of Ordinances

40:49-4. Revision and codification of ordinances
40:49-4. The governing body may provide, from time to time, for the revision and codification of its ordinances. Where there are two or more bodies in any municipality having power to pass ordinances, the body having charge of the finances may provide for the revision and codification of all the ordinances of the municipality.

The work of revision and codification shall be done under the direction of the municipal counsel or attorney or some other counsellor-at-law employed by the governing body, which shall have power to provide adequate compensation therefor. Nothing herein shall prevent the governing body from providing that the work of revision and codification be done, under the direction of the municipal counsel or attorney, by any person, partnership or corporation engaged in the business of codifying and revising municipal ordinances. In case the work is done by the counsel or attorney of the municipality, the governing body of the municipality may compensate the counsel or attorney for such work in addition to any salary paid. Such revision and codification of the ordinances when completed shall be submitted to each municipal body having power to pass ordinances. Each such body shall consider the same and make such changes in such revision and codification of its own ordinances, as it shall deem proper, and may then accept and adopt the same.

All the provisions of this chapter relating to the adoption, approval and advertising of ordinances, shall apply to the ordinance adopting such compilation and revision, but it shall not be necessary to publish said revised and compiled ordinances prior to or after their adoption as herein provided, or to set forth the same at length in the ordinance by which they are adopted: provided, that such compilation and revision of ordinances is so described in said adopting ordinance as clearly to identify it and the effect of proposed changes be fully explained, and it is stated in said adopting ordinance that a copy of such compilation and revision has been filed in the office of the municipal clerk, there to remain for the use and examination of the public until final action is taken on said adopting ordinance and thereafter while the same shall be in effect, if such ordinance shall be adopted; and provided, that said copy of said compilation and revision of ordinances shall be and remain on file accordingly.

Such ordinances, when so revised and codified and finally adopted, shall be reported by the person in charge of the revision to the body in charge of the finances, which shall order the same, or so much thereof as are of a general nature to be published in book form, and when so published and certified to by the seal of the municipality, shall be received in all courts of this State as evidence of the ordinances contained in such compilation and revision as fully as if the original ordinances were produced. Printed copies of such ordinances as so revised and codified shall be made available to citizens.

Nothing herein shall operate to repeal any ordinances not included in such revision and codification, except by necessary implication, or those expressly repealed. The governing body may provide for the printing and distribution or sale of its ordinances in book form.

There may be included in any printed book of ordinances the charter of the municipality or such of the general laws of the State relating to the municipality as the governing body may direct to be included therein.

Amended 1950,c.232; 1991,c.362,s.1.



Section 40:49-5 - Penalties For Violations Of Municipal Ordinances.

40:49-5 Penalties for violations of municipal ordinances.

40:49-5. The governing body may prescribe penalties for the violation of ordinances it may have authority to pass, by one or more of the following: imprisonment in the county jail or in any place provided by the municipality for the detention of prisoners, for any term not exceeding 90 days; or by a fine not exceeding $2,000; or by a period of community service not exceeding 90 days.

The governing body may prescribe that for the violation of any particular ordinance at least a minimum penalty shall be imposed which shall consist of a fine which may be fixed at an amount not exceeding $100.

The governing body may prescribe that for the violation of an ordinance pertaining to unlawful solid waste disposal at least a minimum penalty shall be imposed which shall consist of a fine which may be fixed at an amount not exceeding $2,500 or a maximum penalty by a fine not exceeding $10,000.

The court before which any person is convicted of violating any ordinance of a municipality shall have power to impose any fine, term of imprisonment, or period of community service not less than the minimum and not exceeding the maximum fixed in such ordinance.

Any person who is convicted of violating an ordinance within one year of the date of a previous violation of the same ordinance and who was fined for the previous violation, shall be sentenced by a court to an additional fine as a repeat offender. The additional fine imposed by the court upon a person for a repeated offense shall not be less than the minimum or exceed the maximum fine fixed for a violation of the ordinance, but shall be calculated separately from the fine imposed for the violation of the ordinance.

Any municipality which chooses not to impose an additional fine upon a person for a repeated violation of any municipal ordinance may waive the additional fine by ordinance or resolution.

Any person convicted of the violation of any ordinance may, in the discretion of the court by which he was convicted, and in default of the payment of any fine imposed therefor, be imprisoned in the county jail or place of detention provided by the municipality, for any term not exceeding 90 days, or be required to perform community service for a period not exceeding 90 days.

Any municipality that chooses to impose a fine in an amount greater than $1,250 upon an owner for violations of housing or zoning codes shall provide a 30-day period in which the owner shall be afforded the opportunity to cure or abate the condition and shall also be afforded an opportunity for a hearing before a court of competent jurisdiction for an independent determination concerning the violation. Subsequent to the expiration of the 30-day period, a fine greater than $1,250 may be imposed if a court has not determined otherwise or, upon reinspection of the property, it is determined that the abatement has not been substantially completed.

Amended 1953, c.37, s.175; 1968, c.30; 1983, c.410, s.1; 1987, c.411, s.1; 1989, c.114, s.1; 2001, c.274; 2003, c.231, s.6; 2005, c.269, s.1.



Section 40:49-5.1 - Enactment Of Code By Reference

40:49-5.1. Enactment of code by reference
Any municipality may enact, amend or supplement ordinances, establishing, amending or supplementing rules and regulations affecting the construction, reconstruction or repair of buildings, ordinances for fire prevention and ordinances establishing fire prevention codes, and health ordinances establishing, amending or supplementing rules and regulations affecting the installation, maintenance, repair and control of the plumbing, ventilation and drainage of buildings and the connection thereof with an outside sewer, cesspool or other receptacle, by reference to such rules and regulations in any such ordinance and without the inclusion of the text thereof therein, if the rules and regulations to be adopted are printed or otherwise reproduced in book form as a code or as a part of a code of such rules and regulations; provided, that a copy of such printed code, so marked as to indicate plainly what portion thereof, if less than the whole, is intended to be adopted, is annexed to such ordinance; that said code or such portion thereof as is intended to be adopted is so described in said ordinance as to identify it and there is indicated in said description the common or trade name, if any, of such code of rules and regulations; and that it is stated in the ordinance that three copies of said code, similarly marked, have been placed on file in the office of the municipal clerk, upon the introduction of said ordinance and will remain on file there until final action is taken on said ordinance, for the use and examination of the public.

L. 1946, c. 21, s. 1; amended 1948,c.276; 1987,c.442,s.5.



Section 40:49-5.2 - Publication Of Rules And Regulations Unnecessary, When

40:49-5.2. Publication of rules and regulations unnecessary, when
It shall not be necessary to publish any such rules and regulations, so to be adopted, as part of said ordinance, notwithstanding that a printed copy thereof is annexed thereto, either before or after the final passage of such ordinance; provided, that said printed copies are filed as aforesaid, and, if said ordinance is adopted, the said copies shall remain on file in said office so long as said ordinance is in effect, and three copies shall be placed on file, and shall so remain on file, in the office of the body or department having charge of the enforcement of said ordinance, so long as said ordinance is in effect, for the use and examination of the public.

L.1946, c. 21, p. 60, s. 2, eff. March 19, 1946.



Section 40:49-5.3 - Copy Of Code Annexed To Ordinance Considered Part Of Ordinance

40:49-5.3. Copy of code annexed to ordinance considered part of ordinance
For the purpose of proof of any such ordinance or the receipt thereof in evidence in all courts and places, such copy of said code, so marked and so annexed to such ordinance, shall be construed to be part of said ordinance as fully as though it had been set forth at length therein.

L.1946, c. 21, p. 60, s. 3, eff. March 19, 1946.



Section 40:49-6 - Publication And Notice

40:49-6. Publication and notice
Every ordinance providing for local improvements authorized by articles one and two of chapter fifty-six of this Title (s. 40:56-1 et seq.), or providing that all or a part of the cost of any work, acquisition of property, or improvement shall be assessed upon abutting land or lands specially benefited thereby (except sidewalks); or providing for the establishment or change of grade, or the vacation of any street, highway, lane or alley or portion thereof, or the vacation, as hereinafter defined, of any square, place or park, or any portion thereof, dedicated to the public, but which has not been accepted or opened by the municipality, shall be published in the manner required by section 40:49-2 of article two of this chapter, except that every such ordinance after being introduced and having passed a first reading shall be published at least once not less than ten days instead of one week prior to the time fixed for further consideration for final passage.

At least one week prior to such time fixed for further consideration for final passage of such ordinance, a copy thereof, together with a notice of the introduction thereof, and the time and place when and where the ordinance will be further considered for final passage, shall be mailed to every person whose lands may be affected by the ordinance or any assessment which may be made in pursuance thereof, so far as the same may be ascertained, directed to his last known post-office address.

The owner of any lands may file with the clerk of the municipality, or other official designated by the governing body by resolution or ordinance, a list of lands owned by him with a post-office address to which notice shall be directed.

Failure to mail the notice herein provided for shall not invalidate any ordinance, proceeding or assessment.

Amended by L.1945, c. 292, p. 843, s. 1, eff. May 3, 1945.



Section 40:49-7 - Objections To Improvement; Passage Over Protest

40:49-7. Objections to improvement; passage over protest
No local improvement shall be undertaken by any municipality where objections thereto in writing are filed with the clerk of the governing body before the final passage of the ordinance providing for such improvement, by the owners of two-thirds in value of lands proposed to be assessed for benefits accruing from such improvement as determined by the governing body which shall use for that purpose the last preceding valuation for the purpose of taxation.

If, however, the governing body shall determine that such local improvement is a public necessity, the municipality may undertake such local improvement notwithstanding such objection, subject to the provisions of section 40:49-8 of this title.



Section 40:49-8 - Review

40:49-8. Review
The person or persons filing such objections may, however, within ten days after the passage of such ordinance, obtain a review of the determination of the governing body as to the public necessity of such improvement, by a judge of the Superior Court, in the county, by a notice in writing, filed with the municipal clerk. The matter may be brought on by either party on five days' notice or such notice as the judge shall direct, and the determination of the judge as to the public necessity of the improvement shall be final.

Amended by L.1953, c. 37, p. 697, s. 176, eff. March 19, 1953.



Section 40:49-9 - When Operative; Objections To Passage; Referendum And Notice Thereof

40:49-9. When operative; objections to passage; referendum and notice thereof
Any ordinance authorizing any improvement shall become operative ten days after the publication thereof after its final passage, unless within said ten days a protest against making the improvement shall be filed in the office of the municipal clerk signed by taxpayers representing ten per cent in amount of the assessed valuation of such municipality, whose names appear on the last preceding assessment roll thereof, in which case the ordinance shall remain inoperative until a proposition for the ratification thereof shall be adopted, at an election to be held for that purpose, by a majority of the qualified voters of the municipality voting on the proposition. The certificate of the municipal clerk filed in his office as to the filing or sufficiency of any protest shall be conclusive for the purposes of this section.

At least ten days before the election notice thereof shall be published once in a newspaper published in the municipality, or if there be no such newspaper, then in a newspaper published in the county and circulating in the municipality.



Section 40:49-10 - Time Of Election; Special Election; Ballot

40:49-10. Time of election; special election; ballot
Any proposition submitted to the voters of any municipality under the provisions of section 40:49-9 or of section 40:49-27 of this title shall be voted upon at the next general election held in the municipality at least thirty days after the filing of the protest or protests herein provided for, unless the governing body thereof shall call a special election therefor. Such special election shall be conducted and canvassed by the same officers and in the same manner as nearly as may be as prescribed by the laws regulating general elections. The proposition to be voted upon shall be stated on the ballots in substantially the following form:

"To vote upon the public question printed below if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall an ordinance of the .................

[ ] YES (name of governing body) of the

........ of ........ (name of municipality)

[ ] NO entitled .................. (title of ordinance

and date of passage) be ratified?"



Section 40:49-11 - Result Of Election; Resolution; Publication

40:49-11. Result of election; resolution; publication
The governing body shall adopt a resolution declaring the result of the election, which resolution shall be published once in the manner provided above for the notice of election. No action, suit or proceeding to contest the validity of the election shall be instituted after the expiration of twenty days from the date of publication of the resolution declaring the result thereof.



Section 40:49-12 - Referendum Unnecessary In Certain Cases

40:49-12. Referendum unnecessary in certain cases
Sections 40:49-9 to 40:49-11 of this title shall not apply where the legal voters of any municipality shall have authorized the making of any improvement or the establishment of any public utility by a referendum vote thereon.



Section 40:49-13 - Alternative Procedure

40:49-13. Alternative procedure
The procedure for the passage of ordinances for the laying out, opening, straightening, establishing, widening, extending, altering, or changing in any manner the location of any street, road, alley or public highway or portion thereof may, in the discretion of the governing body of any municipality, which exercise of discretion shall be evidenced by the passage of a preliminary resolution, and in lieu of any other procedure, be as hereinafter in this article provided.



Section 40:49-14 - Reference To Officer Making Assessments; Map Prepared

40:49-14. Reference to officer making assessments; map prepared
Every such ordinance, after being introduced and having passed a first reading, shall be referred to the officer or board in the municipality charged with the duty of making assessments for benefits for local improvements, who, or a majority of whom, shall thereupon cause a map of such improvement to be made by the municipal engineer or surveyor, showing the real estate and improvements to be taken therefor, and the property which, in the judgment of the assessing officer or board, will be specially benefited thereby, designating each lot and parcel on the map by a letter or number.



Section 40:49-15 - Estimate Of Damages And Expenses

40:49-15. Estimate of damages and expenses
The officer or board shall also ascertain, so far as practicable, the names of the owners of the real estate to be taken and of the property to be benefited by the proposed improvement, the interest, in the real estate so to be taken, of each owner thereof, and when the names or estates are not known, they shall so report. They shall further appraise the value of the interest of each known owner of real estate to be taken and the damage which will be done to such owner by the taking. Where the estates in any plot of land are unknown, they shall appraise the value of or the damage done to the fee simple. They shall estimate all other expenses likely, in their judgment, to attend the completion of the improvement, shall estimate the amount likely to be realized from the sale of any buildings, or parts of buildings, required to be taken on account of the improvement, and shall so determine the probable net cost of making the improvement.



Section 40:49-16 - Hearing And Notice; Assessments Proportionate To Benefits

40:49-16. Hearing and notice; assessments proportionate to benefits
After hearings held upon notice, in the manner provided in chapter 56 of this title (s. 40:56-1 et seq.), in case of assessment for benefits and awards for incidental damages where no lands are taken, they shall make an award to the owner for the real estate or right or interest therein to be taken and the damage done to the remaining property, if any. They shall then assess the probable net cost upon the land to be specially benefited in proportion to the benefit to be received.



Section 40:49-17 - Assessors' Report; Filing

40:49-17. Assessors' report; filing
Thereupon they shall, under their hands, make a report to the governing body of the municipality, certifying the facts ascertained as above required, the appraisements, estimates, determinations, awards and assessments made by them concerning the improvement, and shall thereupon file such report and map with the clerk of the municipality, who shall present it to the governing body.



Section 40:49-18 - Filing Of Report; Hearing; Notice Of Hearing

40:49-18. Filing of report; hearing; notice of hearing
40:49-18. Upon the receipt of the report by the governing body, the same shall be filed by it, and it shall then, or at a subsequent regular meeting, fix a time and place when and where it will meet to consider all objections to the report or improvement which are presented in writing, and it shall cause the ordinance to be published in its entirety or by its title together with a notice of introduction, the time and place when and where a copy of the ordinance can be obtained without cost by any member of the general public who desires a copy, and a clear and concise statement prepared by the clerk of the governing body setting forth the purpose of the ordinance, once in a newspaper published and circulating in the municipality, if there be one, and if not, in a newspaper printed in the county and circulating in the municipality, together with a notice of the introduction thereof, and of the filing of the map and report.

The notice shall contain a general description of the improvement intended, of the land to be taken, of the land to be assessed for the improvement, and of the awards made, and shall state the time and place when and where the governing body will meet to hear and consider any objections, to the report or to the improvement, which are presented in writing.

Amended 1995,c.259,s.7.



Section 40:49-19 - Publication; Notice Mailed To Owners

40:49-19. Publication; notice mailed to owners
The publication of the ordinance and notice shall be at least ten days prior to the time fixed for the consideration of said report and the further consideration of the said ordinance for final passage. At least one week prior to the time so fixed, a copy of the ordinance, together with a notice of the introduction thereof, of the filing of the map and report, and of the time and place when and where the governing body will meet to hear and consider any objections to said report or improvement, shall be mailed to every person whose lands may be affected by such ordinance or any assessment which may be made in pursuance thereof, so far as the same may be ascertained, directed to his last known address. Failure to mail such notice shall not invalidate any ordinance, proceeding or assessment.



Section 40:49-20 - Hearing To Persons Interested

40:49-20. Hearing to persons interested
At the time and place so stated in such publication, or at any time and place to which the meeting or the further consideration of the ordinance, map and report, shall from time to time be adjourned, all persons interested shall be given an opportunity to be heard concerning the ordinance, map and report, and to file objections in writing to any of them.



Section 40:49-21 - Awards For Damages Readjusted; Ordinance Amended

40:49-21. Awards for damages readjusted; ordinance amended
At the time and place so stated, or at any adjourned meeting thereof, the governing body shall consider and adjudicate upon all objections filed in writing as hereinbefore in this article provided, and may proceed to correct, increase or diminish any award accordingly, without further or other notice to the person or persons interested, or if no corrections are made, or if the governing body shall then determine to make the improvement notwithstanding any objections to the same, it shall by resolution confirm the awards as certified to it or with corrections, if any, and give such ordinance a second reading or amend it, and thereupon pass or reject it with or without amendment.

Whenever any amendment shall be adopted, substantially altering the substance of the ordinance, the ordinance as so amended shall not be finally adopted until the amended ordinance, and the report and map theretofore submitted, shall be referred to the officer or board of the municipality charged with the duty of making assessments for local improvements, for the purpose of making any alteration or correction in the map or report as may be rendered necessary by reason of the amendment. Such officer or board and the governing body shall proceed in all respects, on the amended ordinance being referred, as is herein in this article provided for him or them in the case of a new or original ordinance.



Section 40:49-22 - Corrections To Report; Entry On Minutes; Certification

40:49-22. Corrections to report; entry on minutes; certification
Any corrections made to the report shall be entered in full on the minutes of the governing body and a copy thereof, certified to by the clerk of the governing body, shall be appended to the report of the officer or board making the report of the awards or assessments.



Section 40:49-23 - Republication Of Ordinance

40:49-23. Republication of ordinance
At least two days prior to the time fixed for the further consideration for final passage of the ordinance, it shall be again published.



Section 40:49-24 - Objections To Street Improvement; Passage Over Objections

40:49-24. Objections to street improvement; passage over objections
No such local improvement shall be undertaken by any municipality where objections thereto in writing are filed with the municipal clerk, before the final passage of the ordinance, by the owners of two-thirds in value of the lands proposed to be assessed for benefit as determined by the governing body, who shall use for that purpose the last preceding valuation for the purpose of taxation.

If, however, the governing body shall determine such local improvement to be a public necessity they may undertake the same notwithstanding such objections, subject to the provisions of section 40:49-25 of this title.



Section 40:49-25 - Review

40:49-25. Review
Within ten days after the final passage of such ordinance the persons filing the objection provided in section 40:49-24 of this Title may obtain a review of the determination of the governing body, as to the public necessity of such improvement, by a judge of the Superior Court by a notice in writing, filed with the municipal clerk. The matter may be brought on by either party on five days' notice or such notice as the judge shall direct and the determination of the judge as to the public necessity of the improvement shall be final.

Amended by L.1953, c. 37, p. 697, s. 177, eff. March 19, 1953.



Section 40:49-26 - Procedure After Passage Of Ordinance

40:49-26. Procedure after passage of ordinance
When the procedure of this article shall have been adopted, all benefits shall be assessed, appeals taken, and other procedure had in accordance with the provisions of sections 40:56-43 to 40:56-47 of this title.



Section 40:49-27 - Debt-authorization Referendum Procedure

40:49-27. Debt-authorization referendum procedure
Any ordinance authorizing the incurring of any indebtedness, except for current expenses, shall become operative 20 days after the publication thereof after its final passage, unless within those 20 days a protest against the incurring of such indebtedness shall be filed in the office of the municipal clerk, by a petition signed by registered voters of the municipality equal in number to at least 15% of the number of votes cast in the municipality at the most recent general election at which members of the General Assembly were elected, in which case such ordinance shall remain inoperative until a proposition for the ratification thereof shall be adopted, at an election to be held for that purpose, by a majority of the qualified voters of the municipality voting on the proposition, subject to the provisions of R.S. 40:49-10 to 40:49-12.

A petition circulated pursuant to this section shall be subject to the provisions of sections 2 through 5 of P.L. 1986, c. 69 (C. 40:49-27a to 40:49-27c).

Amended by L. 1986, c. 69, s. 1, eff. July 30, 1986.



Section 40:49-27A - Signatures

40:49-27a. Signatures
The signatures to a petition circulated pursuant to R.S. 40:49-27 need not all be appended to one paper, but each signer shall add after his signature his place of residence, giving the street and number. One of the signers of each paper shall make an oath before an officer competent to administer the same that the statement made therein is true as he believes, and that each signature on the paper is the genuine signature of the person whose name it purports to be.

L. 1986, c. 69, s. 2, eff. July 30, 1986.



Section 40:49-27B - Certification Of Petition

40:49-27b. Certification of petition
Within 10 days after the filing of the petition, the municipal clerk shall examine the same and ascertain whether or not it is signed by the requisite number of qualified voters, and shall attach its certificate showing the result of the examination. If the petition is insufficient, the clerk shall return the petition to the person filing it. The petition may be amended and refiled within 10 days after the receipt thereof from the clerk. Within 10 days after receiving an amended petition, the clerk shall examine the petition. If the petition is sufficient, the clerk shall submit it to the governing body of the municipality without delay, and shall take all necessary steps required by R.S. 40:49-10 and this amendatory and supplementary act for the scheduling of an election on the ordinance. If the petition is not sufficient, the clerk shall return it to the person filing it, and the ordinance shall become operative immediately or on the 20th day following publication of the ordinance after final passage, as appropriate.

L. 1986, c. 69, s. 3, eff. July 30, 1986.



Section 40:49-27C - Notice Of Election.

40:49-27c. Notice of election.
If the ordinance is to be submitted to the voters, notice of the election shall be published at least once in a newspaper published in the municipality or, if there is no such newspaper, in a newspaper published in the county and circulating in the municipality. The notice shall be published at least 10 days before the date of the election.

L. 1986, c. 69, s. 4, eff. July 30, 1986.



Section 40:50-14 - Water Supply And Sewerage Contracts; Abrogation By Ordinance

40:50-14. Water supply and sewerage contracts; abrogation by ordinance
Whenever any municipality has heretofore or shall have hereafter entered into a contract for a supply of water for the public and private uses of the municipality and its inhabitants and for the purchase of a sewer system, or for either, or both, and such contract or contracts have been or shall be partially performed, the governing body of the municipality, by ordinance, may determine that it is for the best interests of the municipality to abrogate such contract or contracts with the consent of the other contracting party or parties upon such terms and conditions as the contracting parties shall agree upon. Any such ordinance shall set forth the terms and conditions upon and under which the said contract or contracts shall be abrogated and shall authorize the appropriate officers of the municipality to enter into such contract or contracts on behalf of the municipality with the other contracting party or parties. Upon the making of a new such contract or contracts, the governing body of a municipality is authorized to take any and all such action as may be required to carry out the terms and conditions of the contract or contracts and to fully effectuate the purposes of such contract or contracts. Such action, as herein authorized, shall include, but without limitation, the right to make, execute and deliver, on the part of the municipality, a deed or deeds of conveyance of any property theretofore conveyed to the municipality pursuant to the contract or contracts to be abrogated so as to accomplish and effect the reconveyance of the property or properties to the party or parties from whom they were received and also subject to the approval of the Division of Local Government in the Treasury Department to make such changes in the municipal budget for the then current year and for the succeeding years as may be required by reason of the abrogation of any such contract or contracts. A copy of any such ordinance and of any such contract entered into pursuant to any such ordinance, attested by the municipal clerk, shall be filed with the said Division of Local Government in the Department of the Treasury.

L.1956, c. 168, p. 661, s. 1.



Section 40:50-15 - Purchases Approved By Voters

40:50-15. Purchases approved by voters
If the question of making the purchase provided for by the contract to be abrogated had been submitted to the voters of the municipality for approval or ratification then, and in that event, the ordinance providing for the abrogation of said contract shall not be effective unless and until such abrogation has been authorized by the legal voters of the municipality at a special or general election in said municipality held in accordance with the procedure provided for in sections 40:62-3 to 40:62-5 of the Revised Statutes.

L.1956, c. 168, p. 662, s. 2.



Section 40:50-16 - Host Community Benefit Agreements.

40:50-16 Host community benefit agreements.

75. Host community benefit agreements between a municipality and an electric generating facility within the municipality shall be of full force and effect under law and shall be binding upon the parties to the agreement.

L.1997,c.162,s.75.



Section 40:52-1 - Power To License And Regulate.

40:52-1 Power to license and regulate.
40:52-1. The governing body may make, amend, repeal and enforce ordinances to license and regulate:

a.All vehicles used for the transportation of passengers, baggage, merchandise, and goods and chattels of every kind, and the owners and drivers of all such vehicles; and the places and premises in which or at which the different kinds of business or occupations mentioned herein are carried on and conducted. Nothing herein contained shall be construed as modifying or repealing any of the provisions of chapter 4 of Title 48 of the Revised Statutes (R.S.48:4-1 et seq.);

b.Autobuses, and the owners and drivers of all such vehicles, and to fix the fees for such licenses, which may be imposed for revenue, and to prohibit the operation of all such vehicles in the public streets or places of such municipality, unless such ordinances are complied with, whether such vehicles are operated over routes wholly or partly within the territorial limits of such municipality; the powers conferred by this section shall not be in substitution of but in addition to whatever other right, power and authority any such municipality may at any time have as to licensing, regulating, or control of the operation of such autobuses, commonly called jitneys, and this section shall not be construed as modifying or repealing any of the provisions of chapter 4 (R.S.48:4-1 et seq.) or article 3 of chapter 16 (R.S.48:16-23 et seq.) of Title 48 of the Revised Statutes;

c.Cartmen, expressmen, baggagemen, porters, common criers, hawkers, peddlers, employment agencies, pawnbrokers, junk shop-keepers, junk dealers, motor vehicle junk dealers, street sprinklers, bill posters, bill tackers, sweeps, scavengers, itinerant vendors of merchandise, medicines and remedies; and the places and premises in which or at which the different kinds of business or occupations mentioned herein are conducted and carried on; provided, however, no ordinance regulating solicitation for services shall be applicable to solicitations, whether written or oral, for snow shoveling services made within 24 hours of a snowstorm that has been predicted by a commonly recognized commercial or governmental weather reporting entity;

d.Hotels, boardinghouses, lodging and rooming houses, trailer camps and camp sites, motels, furnished and unfurnished rented housing or living units and all other places and buildings used for sleeping and lodging purposes, and the occupancy thereof, restaurants and all other eating places, and the keepers thereof;

e.Automobile garages, dealers in second-hand motor vehicles and parts thereof, bathhouses, swimming pools, and the keepers thereof;

f.Theatres, cinema and show houses, opera houses, concert halls, dance halls, pool or billiard parlors, bowling alleys, exhibition grounds, and all other places of public amusement, circuses and traveling or other shows, plays, dances, exhibitions, concerts, theatrical performances, and all street parades in connection therewith;

g.Lumber and coal yards, stores for the sale of meats, groceries and provisions, dry goods and merchandise, and goods and chattels of every kind, and all other kinds of business conducted in the municipality other than herein mentioned, and the places and premises in or at which the business is conducted and carried on; street stands for the sale or distribution of newspapers, magazines, periodicals, books, and goods and merchandise or other articles;

h.Street signs and other objects projecting beyond the building line, into or over any public street or highway;

i.Auctioneers and their business, whether the auctioneers be real estate brokers engaged in selling at auction or real estate auctioneers licensed by the New Jersey Real Estate Commission; fix their fees, and license and regulate public auctions; make such regulations as the governing body of the municipality shall deem necessary, to protect the public against fraud at public auction sales, and for the safety and protection of the property of the municipality and its inhabitants, including the power to require from auctioneers a bond to the municipality, not exceeding the penal sum of $5,000.00, conditioned as the governing body shall require;

j.Sales of goods, wares and merchandise to be advertised, held out or represented, or which are advertised, held out or represented, to the public, by any means, directly or by implication, as forced sales at reduced prices or as insurance, bankruptcy, mortgage foreclosure, insolvency, removal, loss or expiration of lease or closing out sales, or as assignees', receivers' or trustees' sales or as sales of goods distrained or as sales of goods damaged by fire, smoke or water, except any sale which is to be held under a judicial order, judgment or decree or a writ issuing out of any court or to enforce any lawful lien or power of sale whether by judicial process or not or by a licensed auctioneer; to make such regulations governing the advertisement, holding out or representing to the public of such sales, and the conduct thereof, as the governing body of the municipality shall deem necessary to protect the public against fraud; to prohibit the advertising, holding out or representing to the public of any sale as being of the character above described which is not of such character and to fix license fees for the conduct of such sales and to impose penalties for the violation of any such ordinance;

k.(Deleted by amendment, P.L.1997, c.320.)

l.(Deleted by amendment, P.L.1984, c.205.)

m.The rental of real property for commercial purposes wherein the lease is for a term less than 175 consecutive days. No ordinance adopted pursuant to this subsection shall apply to any lease or occupancy which results from a tenant holding over at the expiration or early termination of a lease with an original term in excess of 175 consecutive days, regardless of whether the holdover is month-to-month or for some other term of less than 175 consecutive days; and

n.The rental of real property for a term less than 175 consecutive days for residential purposes by a person having a permanent place of residence elsewhere.

Nothing in this chapter contained shall be construed to authorize or empower the governing body of any municipality to license or regulate any person holding a license or certificate issued by any department, board, commission, or other agency of the State; provided, however, that the governing body of a municipality may make, amend, repeal and enforce ordinances to license and regulate real estate auctioneers or real estate brokers engaged in selling at auction and their business as provided in this section despite the fact that such real estate auctioneers or brokers may be licensed by the New Jersey Real Estate Commission and notwithstanding the provisions of this act or any other act.

amended 1941, c.92; 1944, c.245; 1948, c.425; 1968, c.296; 1984, c.205, s.39; 1995, c.385, s.1; 1997, c.317; 1997, c.320; 2015, c.240.



Section 40:52-1.1 - Proof Of Compliance With Section 34:15-71 Required; Revocation Of License For Failure

40:52-1.1. Proof of compliance with section 34:15-71 required; revocation of license for failure
The governing body shall not issue or authorize the issuance of a license for circuses, carnivals or other traveling shows to be conducted out of doors or under tents and not in a licensed theatre or other building under the authority of subparagraph (f) of section 40:52-1 of the Revised Statutes without the submission of satisfactory proof of the applicant's compliance with the provisions of section 34:15-71 of the Revised Statutes, and any such license heretofore or hereafter issued shall be revoked after hearing by the governing body upon proof of the licensee's failure to comply with the provisions of said section 34:15-71 of the Revised Statutes after notice and failure to comply.

L.1947, c. 296, p. 1009, s. 1. Amended by L.1948, c. 234, p. 1074, s. 1, eff. July 16, 1948.



Section 40:52-1.2 - Delinquent Property Taxes; Revocation, Suspension Of License

40:52-1.2.Delinquent property taxes; revocation, suspension of license
1. Except as provided herein, the governing body of a municipality may, by ordinance, as a condition for the issuance or renewal of any license or permit issued by, or requiring the approval of, the municipality, require that the applicant, if he is the owner thereof, pay any delinquent property taxes or assessments on the property that is the subject of the license or on which a licensed activity or business is or will be conducted. The ordinance may also provide for the revocation or suspension of a license or permit when any licensee, who is an owner of the property affected by the license or upon which the licensed business or activity is conducted, has failed to pay the taxes due on the property for at least three consecutive quarters. Upon payment of the delinquent taxes or assessments, the license or permit shall be restored. The provisions of this section shall not apply to or include any alcoholic beverage license or permit issued pursuant to the "New Jersey Alcoholic Beverage Control Act," R.S.33:1-1 et seq.

L.1987,c.174,s.1; amended 1995,c.385,s.2.



Section 40:52-1.3 - Sales Tax Certificate Required For Licensing Of Certain Vendors

40:52-1.3. Sales tax certificate required for licensing of certain vendors
2. The governing body of a municipality shall not issue or authorize the issuance of a license to a vendor of tangible personal property, other than property exempted from sales and use taxation pursuant to section 14 of P.L.1980, c.105 (C.54:32B-8.2), having no fixed place of business in the municipality under the authority of subsection c. of R.S.40:52-1 without the submission of a copy of a valid certificate of authority issued to the vendor pursuant to section 15 of P.L.1966, c.30 (C.54:32B-15), empowering the vendor to collect sales tax.

L.1993,c.274,s.2.



Section 40:52-2 - License Fees Fixed; Penalties

40:52-2. License fees fixed; penalties
The governing body may fix the fees for all such licenses, which may be imposed for revenue, and may prohibit all unlicensed persons and places and vehicles, businesses and occupations from acting, being used, conducted or carried on; impose penalties for violation of ordinances providing for licenses, and revoke any license for sufficient cause and after notice and hearing.



Section 40:52-4 - Licensing Persons Selling Produce At Public Markets; Fee For Producers

40:52-4. Licensing persons selling produce at public markets; fee for producers
A municipality may impose a license fee upon any person selling vegetables, green goods, farm produce, shrubbery, plants, bulbs, or products of the nursery or farm in any common or public market place within the limits of the municipality, the license fee being for the purpose of permitting such person to conduct such business in the market place. When the seller is also the grower, raiser or producer of the product sold the license fee shall not exceed one dollar a year per person.



Section 40:52-7 - Additional Assessments

40:52-7. Additional assessments
1. The governing body of any municipality is authorized to enact an ordinance or ordinances imposing an additional assessment to any fee imposed upon a license issued by the municipality pursuant to P.L.1959, c.109 (C.5:8-100 et seq.), R.S.40:52-1 or R.S.33:1-19. The additional assessment shall be imposed at the rate as shall be determined by the governing body and set forth in the ordinance. In no event shall the total amount of the additional assessment imposed on any one license exceed $200.

L.1982,c.68,s.1; amended 1987,c.412; 1994,c.46,s.1.



Section 40:52-8 - Creation Of Fund

40:52-8. Creation of fund
2. Every municipality adopting an ordinance or ordinances authorized by section 1 of P.L.1982, c.68 (C.40:52-7) shall create a fund, which shall be held by the commission created pursuant to section 3 of P.L.1982, c.68 (C.40:54C-1). The fund shall be the exclusive repository of all revenues collected by the municipality pursuant to the additional licensing assessment, and shall be audited by the municipality as part of the annual audit of its books, accounts and financial transactions made in accordance with N.J.S.40A:5-4. Revenues from the fund shall be disbursed to fulfill the purpose expressed in section 5 of P.L.1982, c.68 (C.40:54C-3), and are dedicated to that purpose exclusively. Any revenues received by the municipality on behalf of the commission shall be treated as a dedicated revenue pursuant to the provisions of N.J.S.40A:4-39.

L.1982,c.68,s.2; amended 1992,c.166,s.1.



Section 40:52-9 - Definitions

40:52-9. Definitions
1. As used in this act:



"Licensing authority" means a municipal governing body or, in a municipality which has established a rooming or boarding house site licensing board pursuant to section 10 of this act, the board so established.

"Operator" means any person including for the purposes of this act any corporation or association of persons and any agency or instrumentality of State or local government, which operates or proposes to operate a rooming or boarding house.

"Owner" means the holder of title in fee simple to premises and any lessor or sublessor of whom an operator is or proposes to become a sublessor in coicensed pursuant to P.L.1979, c.496 (C.55:15B-1 et seq.).

"Population" means the most recent population count reported by the Department of Labor.

"Rooming or boarding house" means a rooming or boarding house licensed pursuant to P.L.1979, c.496 (C.55:13B-1 et al.).

L.1993,c.290,s.1.



Section 40:52-10 - Licensing Of Rooming, Boarding Houses.

40:52-10 Licensing of rooming, boarding houses.

2.The governing body of a municipality may, by ordinance, elect to license rooming and boarding houses located in the municipality in accordance with the provisions of this act. The governing body of a municipality that elects to license rooming and boarding houses may adopt, by ordinance, such regulations as it deems appropriate and necessary to enforce the provisions of P.L.1993, c.290; except those regulations shall not be inconsistent with the rules and regulations promulgated by the commissioner pursuant to P.L.1979, c.496 (C.55:13B-1 et seq.) to which rooming and boarding houses shall remain subject. If the governing body elects to license such facilities, the governing body shall so notify the Commissioner of Community Affairs or his designee. An owner or operator of a rooming or boarding house licensed by a municipality pursuant to this act shall not be required to pay an annual licensing fee for that rooming or boarding house to the Department of Community Affairs pursuant to the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et seq.).

L.1993,c.290,s.2; amended 1997, c.344, s.1; 1999, c.241, s.1.



Section 40:52-11 - Operation Of Rooming, Boarding House, License Required

40:52-11. Operation of rooming, boarding house, license required
3. a. Except as provided in subsection b. of this section, no rooming or boarding house shall hereafter be located or operated in any municipality which elects to license such facilities except upon premises licensed for that purpose by the licensing authority of the municipality.

b. Any rooming or boarding house that is in lawful operation on the date of enactment of this act shall be entitled to continue in operation for one year from that date and, if the owner of the premises applies for licensure not later than the 60th day next preceding the expiration of that year, until a final determination is made upon that application.

L.1993,c.290,s.3.



Section 40:52-12 - Application For License; Fees

40:52-12. Application for license; fees
4. a. Application for a license under this act shall be made by the owner to the appropriate licensing authority. The application shall be in such form, and shall contain such information and declarations and be accompanied by such application fee, not exceeding $200, as may be prescribed by resolution of the licensing authority, and shall be filed with the municipal clerk or the secretary of the licensing board, if such a board is established in the municipality. The form of application prescribed by the licensing authority shall require the submission of such information and supporting documentation as provide a basis upon which the licensing authority may conduct the investigation and reach the conclusions required under this act for the issuance or denial of a license. To the extent that the form of application requires the furnishing of information by the operator, it shall be the responsibility of the applicant owner to obtain such information and to exercise due care and diligence to assure its completeness and accuracy. The licensing authority may require that information required from the operator be duly sworn to by the operator in order to form a valid part of the application.

b. An application filed pursuant to subsection a. of this section shall include a deposit in full of the prescribed application fee, of which 90% shall be refunded if the application is denied, and 10% retained and employed in defraying the expenses of the licensing authority in carrying out its functions under this act.

c. All applications by a natural person, partnership or unincorporated association of natural persons shall be duly sworn to by each of the applicants. An application by a corporation shall be duly sworn to by the president or vice president of the corporation. All statements in an application shall be deemed material, and any person who knowingly misstates any material fact therein shall be guilty of a crime of the fourth degree.

d. Every applicant for a license shall, after filing the application, cause notice of the pendency of the application to be published, in a form prescribed by the licensing authority, once a week for two weeks successively in a newspaper, printed in the English language, published and circulated in the county in which the premises for which the license, or renewal thereof, are located. The notice shall include the time and place of the public hearing prescribed in section 6 of this act, and the second publication thereof shall be made not less than one week nor more than two weeks prior to the date set by the licensing authority for that hearing.

L.1993,c.290,s.4.



Section 40:52-13 - Conditions For Licensure.

40:52-13 Conditions for licensure.


5.It shall be the duty of the licensing authority to receive applications made pursuant to section 4 of this act and to conduct such investigations as may be necessary to establish:
a.With respect to the premises for which a license is sought (1) that they are in compliance with all applicable building, housing, health and safety codes and regulations. An inspection performed by a municipal enforcement agent under a contractual agreement with the Department of Community Affairs pursuant to P.L.1979, c.496 (C.55:13B-1 et seq.) may be deemed by the licensing authority to satisfy the investigation requirements of this section; (2) that the location of the premises will not, in conjunction with the proximity of other rooming and boarding houses, lead to an excessive concentration of such facilities in the municipality or a particular section thereof;

b.With respect to the owner or owners of the premises: (1) if a natural person or persons, that he or they are 21 years of age or older, and never convicted, in this State or elsewhere, of a crime involving moral turpitude, or of any crime under any law of this State licensing or regulating a rooming or boarding house, and have never had a license required pursuant to P.L.1979, c.496 (C.55:13B-1 et seq.) revoked; (2) if a corporation, that all officers and members of the board of directors, and every stockholder holding 10% or more of the stock of the corporation, directly or indirectly having a beneficial interest therein, have the same qualifications as set forth in this subsection for an applicant who is a natural person;

c.With respect to the operator or proposed operator, that he meets the requirements for licensure by the Department of Community Affairs;

d.That the owner and operator, either individually or jointly, have established sufficient guarantee of financial and other responsibility to assure appropriate relocation of the residents of the rooming or boarding house to suitable facilities in the event that the license is subsequently revoked or its renewal denied. The Department of Community Affairs shall determine, in the case of each type of rooming and boarding house under its jurisdiction, what constitutes suitable facilities for this purpose;

e.At the discretion of the licensing municipality and pursuant to an ordinance, that the owner has paid all municipal property taxes due and owing on the rooming and boarding house, or in the case of an initial application, the applicant has paid all municipal property taxes due and owing on any other rooming and boarding house located within the municipality and owned by the applicant, provided that the owner has received written notice of any payment delinquency which has remained unpaid for more than 120 days. The provisions of this subsection shall not be construed as denying or limiting the rights of any displaced residents to relocation assistance in accordance with P.L.1971, c.362 (C.20:4-1 et seq.); and

f.That the applicant has complied with regulations adopted in accordance with section 2 of P.L.1993, c.290 (C.40:52-10).

L.1993,c.290,s.5; amended 1996, c.148; 1997, c.344, s.2.



Section 40:52-14 - Conditions For Refusing License, Public Hearing

40:52-14. Conditions for refusing license, public hearing
6. a. In conducting its investigations pursuant to section 5 of this act, a licensing authority shall hold a public hearing, at which the applicant, the operator or proposed operator and all other parties in interest including members of the general public, shall be entitled to be heard upon the merits of the application and the suitability of the premises proposed for licensing. The time and place of the public hearing shall be determined within 30 days of receipt of the application, and shall be communicated to the applicant in sufficient time to enable compliance with the publication requirement under section 4 of this act.

b. No license shall be issued which would result in increasing the total number of persons authorized to be residents in rooming or boarding houses within the municipality to (1) more than 100 in a municipality having a population of 20,000 or fewer, or (2) to more than one-half of one percent of the population in any other municipality; but nothing in this subsection shall warrant refusal of a license or license renewal for premises where a rooming or boarding house has been in lawful operation prior to the enactment of this act.

c. No license shall be issued for premises when any part of the boundary line of the premises is within 1,000 feet of the boundary line of any other premises for which a license is in force; in the case of a municipality with a population greater than 100,000, according to the latest federal decennial census, this standard may be increased to 2,000 feet, at the discretion of the licensing authority; but nothing in this subsection shall warrant refusal of a license or license renewal for premises where a rooming or boarding house has been in lawful operation prior to the enactment of this act.

d. Any municipality with a population greater than 100,000 according to the latest federal decennial census may refuse to grant a license for any rooming and boarding house to be situated in a neighborhood zoned as single family residential.

L.1993,c.290,s.6.



Section 40:52-15 - Issuance, Renewal Of License

40:52-15. Issuance, renewal of license
7. a. After the public hearing pursuant to section 6 of this act, the licensing authority shall determine, in accordance with the requirements under section 5 and, when appropriate, section 6 of this act, whether to grant the license. A license when issued shall be valid for one year from the date of issuance and until such time as the licensing authority has acted upon an application for renewal, unless sooner terminated by revocation pursuant to the terms of this act.

b. Not later than the 60th day preceding the anniversary date of issuance, the holder of a license shall make application to the licensing authority for its renewal. Application for a renewal shall follow the same procedure and requirements as prescribed for a new application and shall necessitate de novo consideration and determination by the licensing authority in the same manner as a new application.

L.1993,c.290,s.7.



Section 40:52-16 - Revocation, Non-renewal Of License.

40:52-16 Revocation, non-renewal of license.

8. a. A licensing authority may revoke or refuse to renew a license granted under this act for any of the following reasons:

(1)A finding that there was any misstatement of material fact in the application upon which the license was issued.

(2)The occurrence of any fact which, had it occurred and been known to the licensing authority before issuance of the license, would have resulted in the denial of the application.

(3)Repeated violations, or prolonged failure to correct any violation, of any applicable building, housing, health or safety code or regulations, including municipal regulations adopted in accordance with section 2 of P.L.1993, c.290 (C.40:52-10).

(4)Refusal to allow access to any portion of the licensed premises at all reasonable times, with or without advance notice, in order that officers or agents of the licensing authority, or any official charged with enforcement within the municipality of any building, housing, health or safety code or regulations applicable to the premises may determine compliance with such codes or regulations.

(5)Revocation by the Department of Community Affairs of the operator's license or other authorization to operate a rooming or boarding house on the premises.

(6)Notification by the Department of Community Affairs that the premises are not, or are no longer suitable for operation of a rooming or boarding house on the premises.

(7)Failure or refusal to comply with any lawful regulation or order of the licensing authority.

(8)A determination by the municipal licensing agency that the issuance or renewal of a license to such a person would be contrary to the best interests of the residents of any rooming or boarding house or of the public generally.

b.A license shall not be revoked until five days' prior notice of the grounds therefor has been served upon the licensee, either personally or by certified mail addressed to the licensee at the licensed premises, and a reasonable opportunity given to the licensee to be heard thereon.

L.1993,c.290,s.8; amended 1997, c.344, s.3.



Section 40:52-17 - Refusal To Grant, Renew License; Appeal

40:52-17. Refusal to grant, renew license; appeal
9. Upon determination by a licensing authority to refuse the granting or renewal of a license, or to revoke a license, the licensee affected shall be entitled to appeal to the Commissioner of Community Affairs for a review of that determination; and the commissioner shall have authority to reverse the licensing authority's determination if it concludes that the application was improperly denied or the revocation improperly imposed. Such review by the commissioner shall be in conformity with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The decision of the commissioner in such cases shall be subject to appeal to the Appellate Division of the Superior Court. If an applicant for license renewal has made timely and sufficient application for a renewal in accordance with the provisions of this act and the rules of the licensing pursuant thereto, his license shall not expire until any appeals under this section have been finally determined and disposed of.

L.1993,c.290,s.9.



Section 40:52-18 - Licensing Authority, Establishment Of Rooming And Boarding House Site Licensing Board

40:52-18. Licensing authority, establishment of rooming and boarding house site licensing board
10. a. In a municipality of less than 20,000 population, the licensing authority shall be the governing body of the municipality.

b. In a municipality of more than 20,000 population, the municipal governing body may, by ordinance, establish a rooming and boarding house site licensing board, which shall be the licensing authority in and for that municipality. The board shall consist of three persons, no more than two of whom may be of the same political party, to be appointed by resolution of the municipal governing body. Members shall serve for terms of three years and until their successors are appointed and qualified into office; except that of the initial three appointments, one shall be for a term of one year and one for a term of two years. Members of the municipal governing body shall be eligible for appointment to the board. Members of the board shall receive no salaries, but shall be entitled to reimbursement for actual expenses necessarily incurred in the performance of their duties as such members. They may be removed by the appointing authority for cause. They shall not be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

(1) A licensing authority established pursuant to this subsection may, with the approval of the municipal governing body, employ a secretary, who shall receive such annual salary as shall be fixed by municipal ordinance.

(2) In carrying out its functions and duties under this act, a licensing authority established pursuant to this subsection shall be entitled to call to its assistance and avail itself of personnel and facilities of the municipal government as it may require and as may be made available to it for that purpose.

L.1993,c.290,s.10.



Section 40:53-1 - Official Newspaper Designated

40:53-1. Official newspaper designated
The governing body of every municipality may designate an official newspaper or newspapers for the publication of all advertisements and notices required by law to be published by the municipality.



Section 40:53-2 - Public Notices Generally; Publication

40:53-2. Public notices generally; publication
All ordinances or other public notices which any municipality, except cities, may be required by any law to publish, where the manner of publication is not otherwise specifically provided for, shall be published in at least one newspaper published and circulating in the municipality, and if there be no such newspaper, then in at least one newspaper published in the county in which the municipality is located and circulating in the municipality.



Section 40:54-1 - Establishment; Chapter Applicable To Libraries Established Under Other Laws

40:54-1. Establishment; chapter applicable to libraries established under other laws
Any municipality may, in the manner hereinafter provided, establish a free public library within its corporate limits.

Every library established under this chapter, and every free public library established pursuant to any general law shall be governed by the provisions of this chapter.



Section 40:54-2 - Referendum

40:54-2. Referendum
No such library shall be established in any municipality unless assented to by a majority of the legal voters of the municipality, at an election, general or special, at which the question of the adoption of this article shall be submitted to vote by direction of the governing body.



Section 40:54-3 - Referendum; Notice

40:54-3. Referendum; notice
The municipal clerk shall cause public notice of such general or special election to be given by advertisement, signed by himself and set up in at least five public places in the municipality for at least ten days previous to the date of such election and published for the same period in two newspapers printed or circulating therein.



Section 40:54-4 - Ballot; Form And Content

40:54-4. Ballot; form and content
The officer charged with the duty of preparing the ballots for such election shall cause the question to be submitted to be printed on the official ballots for such election in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall a free public library be established in

[ ] YES ........................ (name of municipality)

pursuant to sections 40:54-1 to 40:54-29 of

[ ] NO the title Municipalities and Counties of the

Revised Statutes?"



Section 40:54-5 - Election Returns

40:54-5. Election returns
The election officers of the municipality shall make a true and correct return of the result of such election in writing, under their hands, and said statement shall be entered at large upon the minutes of the governing body.



Section 40:54-6 - Vote Required For Adoption

40:54-6. Vote required for adoption
If a majority of the votes so counted shall be in favor of a free public library, the provisions of this article shall be deemed to have been adopted.



Section 40:54-7 - Rejection Of Proposition; Second Election

40:54-7. Rejection of proposition; second election
Where any municipality shall vote against the establishment of a free public library such vote shall not preclude the holding of another election, general or special, to vote for or against the adoption of the provisions of this article.



Section 40:54-7.1 - Dissolution Of Free Public Libraries.

40:54-7.1 Dissolution of free public libraries.

1. a. Any free public library established by referendum pursuant to R.S.40:54-1 et seq., may be dissolved, provided the dissolution is approved by a majority of the legal voters of the municipality, at a general election at which the question of the library's dissolution shall be submitted to a vote by direction of an ordinance adopted for that purpose by the governing body. If said ordinance shall be adopted, a copy thereof shall be filed with the Director of the Division of Local Government Services in the Department of Community Affairs and with the State Librarian.

b.The municipal clerk shall cause public notice of such general election to be given by advertisement, signed by the clerk and set up in at least five public places in the municipality for at least 10 days previous to the date of such election and published for the same period in two newspapers printed or circulated therein.

c.The officer charged with the duty of preparing the ballots for such election shall cause the question to be submitted to be printed on the official ballots for such election in substantially the following form:

(1)In counties having county libraries established pursuant to R.S.40:33-4:

To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word "YES," and if opposed thereto mark a cross (X) or a plus (+) in the square at the left of the word "NO."





[ ] YES





"Shall the free public library established pursuant to R.S.40:54-1 et seq., in ................ (name of municipality) be dissolved, effective ............ (date of dissolution) and provision made for assessing, levying, and collecting the special tax assessed, levied, and collected to support the county library system entitling the residents of ............... (name of municipality) to receive the same county library assistance services as are received by other municipalities within the county library system?"



[ ] NO(2)In counties having county libraries established pursuant to P.L.1963, c.46 (C.40:33-5.1) or P.L.1977, c.300 (C.40:33-15 et seq.), and in counties having no county libraries established pursuant to R.S.40:33-4:

To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word "YES," and if opposed thereto mark a cross (X) or a plus (+) in the square at the left of the word "NO."



[ ] YES

"Shall the free public library established pursuant to R.S.40:54-1 et seq., in ........................ (name of municipality) be dissolved, effective ........ (date of dissolution)?"

[ ] NO

(3)If the question presented in paragraph (1) of this subsection regarding municipal libraries in counties having a county library established pursuant to R.S.40:33-4 is approved, the governing body of the municipality shall hold a joint meeting with the library board of trustees and county library governing body as soon as practicable for the purpose of arriving at an agreement as to the implementation of such discontinuance, the use of the library facilities thereafter, the adjustment, apportionment, accounting for, settlement, allowance and satisfaction of the rights and liabilities in or with respect to any property, obligations, or other matters or things connected with the municipal library, and such other matters and things in connection therewith as those governing bodies shall jointly determine. If the governing bodies shall be unable to agree, the matter shall be referred to the Director of the Division of Local Government Services in the Department of Community Affairs for determination.

(4)If the question presented in paragraph (2) of this subsection regarding counties having county libraries established pursuant to P.L.1963, c.46 (C.40:33-5.1) or P.L.1977, c.300 (C.40:33-15 et seq.), and in counties having no county library established pursuant to R.S.40:33-4 is approved, the municipality in which the free public library is located shall assume the assets and liabilities of the free public library upon the date of dissolution; and remaining assets may be anticipated by the municipality as a miscellaneous revenue; provided, however, that the monies shall be used solely and exclusively by the municipality for the purposes of reducing the amount the municipality is required to raise by local property tax levy for municipal purposes. The Director of the Division of Local Government Services in the Department of Community Affairs shall certify that each affected municipality has complied with this section. If the director finds that monies transferred to a municipality under this section are not used by that municipality solely and exclusively to reduce the amount required to be raised by the local property tax levy, then the director shall correct the municipal budget, pursuant to N.J.S.40A:4-86, to ensure that the transferred funds are used for that purpose only.

d.The election officers of the municipality shall make a true and correct return of the result of such election in writing, under their hands, and said statement shall be entered at large upon the minutes of the governing body.

e.If a majority of the votes so counted shall be in favor of the dissolution of the free public library, the provisions of the question shall be deemed to have been adopted.

f.If the question presented in subsection c. of this section is approved, the municipality in which the free public library is located shall assume the assets and liabilities of the free public library upon the date of dissolution, unless other provisions have been made.

g.In accordance with R.S.19:3-6, the brief statement interpreting the public question shall be informative, fair, and balanced. The interpretive statement shall not encourage voters to approve or defeat the public question. The interpretive statement shall read as follows:

"If the voters approve this question, the free public library will be dissolved and the provisions in P.L.2013, c.56 (C.40:54-7.1) shall be followed."

h.To the extent that any provision in P.L.2013, c.56 (C.40:54-7.1) concerning the dissolution of free public libraries and supplementing chapter 54 of Title 40 of the Revised Statutes conflicts, or is inconsistent, with any other law, including, but not limited to, the initiative and referendum sections of the "Optional Municipal Charter Law," sections 17-35 through 17-47 of P.L.1950, c.210 (C.40:69A-184 through 40:69A-196), or of the "commission form of government law," R.S.40:74-5 through 40:74-19, the provisions of P.L.2013, c.56 (C.40:54-7.1) shall prevail and be controlling.

L.2013, c.56, s.1.



Section 40:54-8 - Library Tax.

40:54-8 Library tax.

40:54-8. Within every municipality governed by this article there shall annually be raised by taxation a sum equal to one-third of a mill on every dollar of assessable property within such municipality based on the equalized valuation of such property as certified by the Director of the Division of Taxation in the Department of the Treasury in accordance with the provisions of R.S.54:4-49. The amount shall be assessed, levied and collected in the same manner and at the same time as other municipal purposes taxes are assessed, levied and collected therein and shall be paid from the disbursing officer to the treasurer of the free public library on a quarterly basis. Following enactment of P.L.2011, c.38, the director of the Division of Local Government Services in the Department of Community Affairs shall decrease the municipality's adjusted tax levy pursuant to subsection d. of section 11 of P.L.2007, c.62 (C.40A:4-45.46), so that there is no net impact on the amount of the adjusted tax levy available to the municipality for non-library purposes pursuant to section 9 of P.L.2007, c.62 (C.40A:4-45.44).

Such additional sum, as in the judgment of the municipal governing body or appropriate board of the municipality, is necessary for the proper maintenance of a free public library, may be appropriated in the municipal budget from the general purposes municipal tax levy.

amended 1944, c.49; 1985, c.82, s.2; 1985, c.541, s.1; 2011, c.38, s.1.



Section 40:54-8.1 - Limitation On Increase In Amount Raised By Taxation.

40:54-8.1 Limitation on increase in amount raised by taxation.

5.Any increase in the amount raised by taxation for the municipal library as required by R.S.40:54-8 shall not exceed the total amount expended by the municipality in the previous year plus 15% of the previous year's total expenditures for the maintenance of a free public library; except that the State Librarian is authorized to approve additional appropriations to any municipality that requests to appropriate an amount in excess of 15% of the previous year's total library expenditures.

L.1985,c.541,s.5; amended 2001, c.137, s.53.



Section 40:54-9 - Trustees; Number, Appointment And Term; Alternates

40:54-9. Trustees; number, appointment and term; alternates
Immediately upon the establishment by any municipality of a free public library under this article, a board of trustees shall be formed to consist of from seven to nine members, one of whom shall be the mayor or other chief executive officer of the municipality, one of the local superintendents of schools, or in the event that there be no such official, the principal with power of supervision over the local school system, or in case such municipality shall have none of the school officials hereinbefore mentioned, then the president of the board of education, and from five to seven citizens to be appointed by the mayor or chief executive, at least four of who shall be residents of the municipality. The appointments shall be for terms of one, two, three, four and five years, respectively, as they may be selected by the mayor or other chief executive officer, and, except in cities, shall be made with the consent of the governing body. Whenever a board is expanded to include a sixth or seventh citizen, the additional members shall serve terms of five years. The mayor or other chief executive officer and the superintendent of schools or the principal, as the case may be, serving as a member of the board, may, respectively, appoint an alternate to act in his place and stead with authority to attend all meetings of the board and, in his absence, to vote on all questions before the board.

Amended by L.1952, c. 240, p. 806, s. 1, eff. July 1, 1952; L.1970, c. 143, s. 1, eff. July 17, 1970; L.1984, c. 130, s. 1, eff. Aug. 23, 1984.



Section 40:54-10 - Vacancies; How Filled

40:54-10. Vacancies; how filled
Upon the expiration of the term of office of any trustee the mayor or other chief executive officer of the municipality shall appoint a citizen for a term of five years in the same manner as the original appointment was made. Vacancies occurring in the board of trustees shall be filled for the unexpired term only, in the same manner as the original appointments are made.



Section 40:54-11 - Trustees; Corporate Name; Organization; Officers; Certificate; Recording And Filing

40:54-11. Trustees; corporate name; organization; officers; certificate; recording and filing
The board of trustees shall be a body corporate under the name of "the trustees of the free public library of (name of municipality)" . It shall have corporate powers of succession, may sue and be sued, and adopt a corporate seal. It shall meet at a convenient time and place in the municipality within ten days after its appointment, and shall immediately proceed to organize by the election from its members of a president, treasurer, and secretary, who shall hold their offices for one year and until their successors are elected.

The members shall make and execute under their hands and seals a certificate setting forth their appointment and their organization and the names of the officers elected, such certificate to be acknowledged in the same manner as is required of conveyances of real estate, and recorded in the clerk's office of the county in which the municipality is located. They shall also send a certified copy of the certificate to the office of the secretary of state, at Trenton, to be there filed of record, but shall not be required to pay any fees for such recording and filing. The certificate, or copy thereof duly certified by the secretary of state or by the county clerk, shall be evidence in all courts and places of the incorporation of the board.



Section 40:54-12 - Powers Of Board.

40:54-12 Powers of board.

40:54-12. The board shall hold in trust and manage all property of the library. It may rent rooms, or, when proper, construct buildings for the use of the library, purchase books, pamphlets, documents, papers and other reading matter, hire librarians, and other necessary personnel, and fix their compensation, make proper rules and regulations for the government of the library, and generally do all things necessary and proper for the establishment and maintenance of the free public library in the municipality. The board may also transfer to and receive from other libraries books, magazines, prints, maps and other related library materials for the purpose of augmenting the interlibrary loan service.

Amended 1949, c.98; 2001, c.137, s.54.



Section 40:54-12.1 - Purchases Not Requiring Advertisements For Bids

40:54-12.1. Purchases not requiring advertisements for bids
The board of trustees of the free public library of any municipality or of a joint free public library may, within the limits of funds appropriated or otherwise made available to the board, purchase the following without advertising for bids therefor: (1) library materials including books, periodicals, newspapers, documents, pamphlets, photographs, reproductions, microforms, pictorial or graphic works, musical scores, maps, charts, globes, sound recordings, slides, films, filmstrips, video and magnetic tapes, other printed or published matter, and audiovisual and other materials of a similar nature; (2) necessary binding or rebinding of library materials; and (3) specialized library services.

L.1968, c. 227, s. 2, eff. July 31, 1968.



Section 40:54-12.2 - Free Public Library Administrators, Duties

40:54-12.2. Free public library administrators, duties
38. The director or other chief administrative officer of a free public library in any municipality shall:

a. cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at the principal and any branch location of that library and to be made available to each person who, when appearing in person at such location, may wish, on a voluntary basis, to register to vote;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each such principal or branch location; and

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each library which provides services under any program administered by the library which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

L.1994,c.182,s.38.



Section 40:54-13 - Trustees; Treasurer; Bond And Duties

40:54-13. Trustees; treasurer; bond and duties
The treasurer of the board shall give bond in an amount to be fixed by the mayor in cities and by the governing body in municipalities other than cities, payable to the municipality by its corporate name, conditioned for the faithful performance and discharge of his duties. The board shall, by its treasurer, upon its warrant signed by its president, receive from the disbursing officer of the municipality the money raised therein for library purposes, as provided in section 40:54-8 of this title.



Section 40:54-14 - Trustees; Compensation; Limitation On Amount Of Indebtedness

40:54-14. Trustees; compensation; limitation on amount of indebtedness
The trustees shall receive no compensation for their services, and shall not incur any expense or enter into any obligations to an amount in excess of the annual appropriation for library purposes and of the funds on hand.



Section 40:54-15 - Annual Report, Identification Of Excess Funds To Municipality, Transfer Procedure.

40:54-15 Annual report, identification of excess funds to municipality, transfer procedure.

40:54-15. a. The board of trustees shall make an annual report to the chief financial officer of the municipality which shall include a statement setting forth in detail all public revenues received by the library, all State aid received by the library, all expenditures made by the library and the balance of funds available. Notwithstanding the requirements of R.S.40:54-8 pertaining to the amount required to be raised and appropriated for library purposes, the annual report shall identify excess funds that the board is required to approve and transfer to the municipality as miscellaneous revenue. The excess funds transferred shall be any amount that exceeds the sum of the amount of the audited operating expenditures of the library for the most recent available year, plus an additional 20% of those operating expenditures, excluding: (1) funds restricted for capital projects and grants; and (2) any devise, bequest, or donation made to establish or maintain the free public library, to be maintained as surplus. The annual report shall also include an analysis of the state and condition of the library and shall be sent to the municipal governing body and to the State Library. The State Librarian shall prescribe by regulation the form of all such reports.

b. (1) Except as limited in paragraph (2) of this subsection, the board of trustees of a municipal free library shall adopt a resolution of its intent to transfer excess funds to the municipality, as identified in its annual report pursuant to subsection a. of this section.

(2)The board of trustees of a municipal free library established after the effective date of P.L.2008, c.8 shall not adopt a resolution of intent pursuant to this subsection before the eighth budget year following its establishment.

c.Once the board of trustees has adopted a resolution of intent pursuant to subsection b. of this section, it shall forward the resolution to the State Librarian for approval, along with any other information required by the State Librarian and in accordance with procedures and forms promulgated by the State Librarian in consultation with the Director of the Division of Local Government Services in the Department of Community Affairs. The State Librarian shall approve any resolution upon a determination that all of the following provisions are met:

(1)the municipal free library will still retain a sum equal to the amount of the audited operating expenditures of the library for the most recent available year plus an additional 20% of that amount, excluding: (a) funds restricted for capital projects and grants; and (b) any devise, bequest, or donation made to establish or maintain the municipal free library, to be maintained as surplus;

(2)the municipality and the municipal free library are in compliance with all conditions imposed by rule or regulation promulgated by the State Librarian for per capita library aid to public libraries according to the "state library aid law," N.J.S.18A:74-1 et seq., and pertaining to appropriations for the maintenance of a municipal free library according to R.S.40:54-8 or section 2 of P.L.1959, c.155 (C.40:54-29.4) in the case of a joint free public library;

(3)there are sufficient funds remaining in the municipal free library's operating budget for the maintenance of the library for the balance of the fiscal year in which the transfer of funds to the municipality occurs; and

(4)the library board of trustees has a written plan of at least three years that reflects that the long-term funding needs of the library will be met, and that any capital expense will contribute to the provision of efficient and effective library services, and that the written plan has been approved by the State Librarian.

d.Upon approval of its resolution of intent by the State Librarian pursuant to subsection c. of this section, the board of trustees shall cause the amount of the excess funds identified in its resolution to be transferred to the municipality.

amended 1985, c.541, s.2; 2001, c.137, s.55; 2008, c.8, s.1; 2010, c.83; 2011, c.224, s.1.



Section 40:54-16 - Appropriation For Furnishing

40:54-16. Appropriation for furnishing
Any municipality that shall establish a library under the provisions of this article, or that has heretofore established a free public library pursuant to law, and has purchased or shall purchase lands, and has erected or shall erect buildings thereon, or both, for the purposes of a free public library, and has made or shall make appropriations therefor under this article, may make additional appropriation for the equipment, furnishing and decorating of the library building in manner following: The board of trustees shall certify to the board or body having charge and control of the finances of the municipality the amount necessary for the equipment, furnishing and decorating of the library building, and thereupon such board or body may by resolution, at its discretion and with the approval of the mayor or other chief executive officer of the municipality, make appropriation of such money and authorize and empower the board of trustees of the free public library to expend such sum of money. Upon the passage of such resolution the board of trustees may enter into contracts for such equipment, furnishing and decorating, and expend money therefor to the amount of the appropriation.



Section 40:54-17 - Fines Expended For Library Purposes

40:54-17. Fines expended for library purposes
The board of trustees of the free public library may use and expend for library purposes all moneys received from library fines and shall account for such receipts and expenditure in the same manner as is required as to funds appropriated to the board of trustees by the governing body of the municipality.

Amended by L.1969, c. 295, s. 1, eff. Jan. 16, 1970.



Section 40:54-17.1 - Moneys From Operation Of Photocopy Machines

40:54-17.1. Moneys from operation of photocopy machines
The board of trustees of a free public library may use and expend for library purposes all moneys received from the operation of photocopy machines within the library and shall account for the receipts and expenditures in the same manner as is required for funds appropriated to the board of trustees by the governing body of the municipality.

L.1983, c. 70, s. 1, eff. Feb. 19, 1983.



Section 40:54-18 - Use Of Money Paid By Library To Municipal Treasury

40:54-18. Use of money paid by library to municipal treasury
The governing body of any municipality may appropriate in the annual budget for the use of the free public library of such municipality a sum equal to the amount of the money paid into the general treasury by the free public library in the preceding fiscal year. The sum so appropriated shall be available for expenditure by the board of trustees of the free public library of the municipality for library purposes, shall be in addition to sums otherwise appropriated by law for library purposes and shall be controlled by the same laws as other budget appropriations.



Section 40:54-19 - Devises And Bequests To Trustees.

40:54-19 Devises and bequests to trustees.

40:54-19. The board of trustees may receive, hold and manage any devise, bequest or donation heretofore made or hereafter to be made and given for the establishment, increase or maintenance of a free public library within the municipality. Any devise, bequest, or donation made pursuant to this section shall not be deemed surplus or transferred by the board of trustees, pursuant to the provisions of R.S.40:54-15, to the municipality.

amended 2011, c.224, s.2.



Section 40:54-19.1 - Loan Of Funds Received As Gift Or Bequest

40:54-19.1. Loan of funds received as gift or bequest
The board of trustees of the free public library may, upon the application of the governing body of the municipality, loan, upon "tax anticipation notes" or "bond anticipation notes" of the municipality, any funds heretofore or hereafter received, either by the board of trustees of the free public library or by the governing body, as a gift or bequest for free public library purposes and being held and managed by the board of trustees, or subject to their direction pursuant to the provisions of article one of chapter fifty-four of Title 40 of the Revised Statutes, pending the use thereof for the purposes for which the gift or bequest was made.

L.1941, c. 67, p. 152, s. 1. Amended by L.1942, c. 139, p. 429, s. 1, eff. May 6, 1942.



Section 40:54-19.2 - Strict Compliance With Law In Making Loans Required

40:54-19.2. Strict compliance with law in making loans required
In the making of any loan authorized by the provisions of section one of this act the pertinent provisions of chapters one and two of Title 40 of the Revised Statutes shall, in all respects, be strictly complied with.

L.1941, c. 67, p. 152, s. 2. Amended by L.1942, c. 139, p. 430, s. 2, eff. May 6, 1942.



Section 40:54-19.3 - Investment Of Funds; Regulation Of Bonds Or Securities

40:54-19.3. Investment of funds; regulation of bonds or securities
The board of trustees of the free public library may invest its funds in any interest-bearing obligations of the United States of America, or in interest-bearing bonds of the State of New Jersey, or any county or municipality of said state, or in any other securities authorized for investments by trustees under and in accordance with the provisions of article 2 of chapter 15 of Title 3A of the New Jersey Statutes, but the authorization to invest funds in any such obligations or bonds or securities shall be by resolution adopted by a majority vote of all the members of the board of trustees at any regular or special meeting of the board.

All such obligations or bonds or securities shall be registered in the official name of the board of trustees.

As used in this section invest means the buying and selling of authorized obligations, bonds and securities.

L.1942, c. 139, p. 430, s. 3. Amended by L.1968, c. 217, s. 1, eff. July 24, 1968; L.1973, c. 344, s. 1, eff. Dec. 27, 1973.



Section 40:54-19.4 - Custody Of Securities; Report; Minutes

40:54-19.4. Custody of securities; report; minutes
When any obligations or bonds purchased by the board of trustees are received by the board, the treasurer of the board shall immediately record the receiving thereof in an appropriate manner and shall, unless otherwise previously directed by the board of trustees, promptly deliver the same to the clerk of the municipality for safe-keeping. At the next regular or special meeting after the receipt of such obligations or bonds, said treasurer shall present a written report to the board, setting forth the amounts of the obligations or bonds so received, and the dates, numbers and interest periods thereof and the date of delivery thereof to the clerk of the municipality. The secretary of the board of trustees shall record in the minutes of such regular or special meeting of the board the date of receipt of such obligations or bonds by the treasurer, the amounts, dates, numbers and interest periods thereof and the date on which they were delivered to the clerk of the municipality for safe-keeping.

L.1942, c. 139, p. 430, s. 4.



Section 40:54-19.5 - Income From Investments

40:54-19.5. Income from investments
All interest, income or profit which may be realized by the board of trustees from the investment, pursuant to this or any other act, of any such funds shall be added to the principal of such funds and be used for the same purpose or purposes for or toward which the principal gift or bequest was made until the purpose or purposes for or toward which such gift or bequest was made shall have been accomplished.

L.1942, c. 139, p. 431, s. 5.



Section 40:54-20 - Gifts Of Works Of Art; Acceptance And Maintenance

40:54-20. Gifts of works of art; acceptance and maintenance
Any free public library may accept gifts and bequests of paintings, statuary, ceramics and other art objects, and may care for and maintain them in accordance with the provisions of such gift or bequest.



Section 40:54-21 - Acceptance Of Conditional Gifts Generally

40:54-21. Acceptance of conditional gifts generally
In any municipality in which there shall have been established a free public library pursuant to law, the governing body may, by resolution, accept gifts or bequests for the purpose of building a library building therein which may be made on condition that a sum not exceeding ten per cent of the amount of such gift or bequest be annually appropriated for the maintenance and support of such library, or which may be made on the above condition and on the further condition that the municipality to which such gift is made shall also provide a suitable site for the building. When any such conditional gift is accepted by any municipality such amount as may be required by the condition of the gift for the support and use of the library may be raised annually by taxation.



Section 40:54-22 - Custodian Of Gifts; Expenditure

40:54-22. Custodian of gifts; expenditure
Any gift or bequest, when accepted by the governing body of the municipality, shall be received by the treasurer or other corresponding officer of the municipality and expended by and under the direction of the board of trustees of the free public library for the purposes for which the gift or bequest was made, in the same manner as other funds are expended by such board.



Section 40:54-23 - Municipalities May Furnish Site Where Buildings Are Offered; Amount

40:54-23. Municipalities may furnish site where buildings are offered; amount
When any person has offered or hereafter may offer to the board of trustees of the free public library of any municipality which shall hereafter establish a library under the provisions of this article or has heretofore established a free public library pursuant to law, or has offered or hereafter may offer to the council or other governing body of any such municipality, to provide or erect a building to be used as a free public library upon condition that the municipality, or the trustees of the free public library therein, or the council or governing body thereof, provide a site for the building, the council or other governing body of the municipality, by resolution adopted by the votes of a majority of all the members thereof, may appropriate for the purpose of purchasing a suitable site upon which to erect such library building, a sum of money not exceeding three mills in all municipalities except cities, and in cities a sum not exceeding three-fourths of one mill, on every dollar of assessable property according to the last preceding levy for the purposes of annual taxation therein.



Section 40:54-24 - Purchase Of Site; Title

40:54-24. Purchase of site; title
At any time after the acceptance of any such last-mentioned gift the trustees of the free public library in any such municipality may purchase, at a cost not exceeding the amount appropriated therefor, a suitable site for the erection of a library building. The title of the real estate so purchased shall be taken in the name of the municipality. The use and control of the same shall be in the board of trustees of the free public library therein so long as it shall be used for free public library purposes.



Section 40:54-25 - Lands And Buildings; Purchase And Alteration; Financing; Title

40:54-25. Lands and buildings; purchase and alteration; financing; title
When, in the judgment of the board of trustees of the free public library in any municipality that shall establish a library under the provisions of this article or has heretofore established a free public library pursuant to law, it is advisable to purchase lands or erect buildings thereon, or both, or to enlarge or alter any building already erected thereon, for the purpose of a free public library, the board may certify to the board or body having charge of the finances of such municipality the amount of money, in addition to such moneys as it may have on hand applicable to such purposes, necessary for the purpose of making such purchase of land, the erection of buildings or other improvements thereof, and shall also certify therewith the total amount of moneys and funds available for the purchase of lands or erection of buildings, and an estimated account of the amount necessary for the maintenance of the library for the balance of the then current year.

Thereupon the board, or body having charge of the finances of the municipality may by resolution, at its discretion and with the approval of the mayor or other chief executive officer of the municipality, authorize and empower the board of trustees of the free public library to expend such sums of money, in addition to the moneys belonging to it and not needed for the expenses of maintenance for the remainder of the then fiscal year, as to such common council, or such other body or board, may seem proper for such purposes, not to exceed, however, the amount certified by the board of trustees of the free public library.

Upon the passage of such resolution the board of trustees of the free public library shall be empowered and authorized, with the consent of the mayor or other chief executive officer of such municipality, to purchase real estate, and to erect buildings and make improvements thereon, and to expend moneys therefor to the amount of such appropriation and surplus, but no lands shall be purchased for the purpose of erecting thereon a free public library building except with the concurrence of such common council, or such other body or board, expressed by resolution of such common council, or such other body or board with the approval of the mayor or other chief executive officer of the municipality. Any veto exercised by the mayor or other chief executive officer may be overridden by a 2/3 majority vote of the governing body of the municipality.

The title of any real estate so purchased shall be taken in the name of the municipality. The use and control of such real estate shall be in the board of trustees of the free public library so long as it shall be used for free public library purposes.

Amended by L.1971, c. 201, s. 1, eff. June 9, 1971.



Section 40:54-26 - Bond Issues

40:54-26. Bond issues
Any municipality that shall hereafter establish a library under the provisions of this article or has heretofore established a free public library pursuant to law may create and issue bonds for the acquisition of lands, the acquisition and erection and improvement of buildings and appliances for library purposes and the equipment and furnishing of library buildings. Such bonds shall be issued pursuant to the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.).



Section 40:54-27 - Redemption Of Bonds

40:54-27. Redemption of bonds
There shall be raised and levied annually by taxation in the municipality issuing such bonds a sum sufficient to pay the interest thereon and to redeem the part or proportion thereof maturing in the fiscal year for which such taxes are levied.



Section 40:54-28 - Acquisition Of Lands By Condemnation

40:54-28. Acquisition of lands by condemnation
When the board of trustees of the free public library in any municipality desire to acquire any lands, improved or unimproved, either in whole or in part, for the purposes of its building and library pursuant to the authority and power vested in it by section 40:54-25 of this title, and it cannot agree with the owner or owners of such lands, or with other persons interested therein, as to the amount of compensation to be paid therefor, proceedings shall be taken by said board to acquire such lands and ascertain the amount of compensation to be paid therefor, in the manner provided by the general laws for the condemnation and taking of lands for public use.



Section 40:54-29 - Transfer Of Books To Library

40:54-29. Transfer of books to library
Any public board in any municipality wherein there is a free public library, or any department of the government of the municipality having under its control a library or collection of books useful for such public library, may transfer the control or property of said books to the trustees of a free public library established under this article for use therein. The board or department so transferring its books or library shall be relieved from further responsibility for the care or custody of or property in said books or library, and the board of trustees of the free public library shall hold and keep said books or library as if originally purchased by it.



Section 40:54-29.3 - Joint Free Public Libraries

40:54-29.3. Joint free public libraries
Any two or more municipalities may unite in the support, maintenance and control of a joint free public library for the use and benefit of the residents of such municipalities.

Every library established under this chapter shall be considered a free public library as defined under R. S. 40:54-1 et seq. and shall have the same benefits, powers, duties and responsibilities granted to free public libraries and their governing boards of trustees.

P.L. 1959, c. 155, s. 1; amended 1988,c.38,s.1.



Section 40:54-29.4 - Apportionment Of Appropriations

40:54-29.4. Apportionment of appropriations
The governing bodies of such municipalities shall propose such an undertaking by a joint library agreement, which shall provide for the apportionment of annual and special appropriations therefor among such municipalities, for the initial annual appropriation for such library, for the abandonment or the continuance of such agreement in the event that it is not approved by all such municipalities as provided for in this act, and for such other matters as they shall determine. Such apportionment of appropriations may be based on the assessed valuations of the respective municipalities, their populations, or such factor or factors as the governing bodies shall agree.

Such an agreement shall provide that the combined minimum appropriation for the joint library shall annually be not less than one-third of a mill on every dollar of assessable property within the participating municipalities based upon the equalized valuation of such property within the combined municipalities as certified by the Director of the Division of Taxation in the Department of the Treasury.

P.L. 1959, c. 155, s. 2; amended 1988,c.38,s.2.



Section 40:54-29.5 - Joint Library Agreement, Filing.

40:54-29.5 Joint library agreement, filing.

3.After the introduction of an ordinance approving such joint library agreement, which may be incorporated by reference therein, such agreement shall be and remain on file for public inspection in the municipal clerk's office from the time of introduction of such ordinance and such ordinance shall so state. A copy of such ordinance and of the joint library agreement shall be filed with the State Librarian and the Director of the Division of Local Government. Subsequent amendments and supplements to such ordinance and agreement shall be filed in like manner.

L.1959,c.155,s.3; amended 2001, c.137, s.56.



Section 40:54-29.6 - Notification Of Governing Bodies After Adoption Of Ordinance; Submission Of Question To Voters

40:54-29.6. Notification of governing bodies after adoption of ordinance; submission of question to voters
After the adoption of such ordinance, each governing body shall notify each of the other governing bodies proposing to unite in the joint library of such adoption. After the adoption of such ordinances by all such governing bodies, the question of uniting in such undertaking shall be submitted to the legal voters of each such municipality at the next general election unless said election is less than 40 days after the adoption of such ordinances, in which event it shall be submitted at the next succeeding general election.

L.1959, c. 155, p. 619, s. 4, eff. Sept. 4, 1959.



Section 40:54-29.7 - Form Of Ballot

40:54-29.7. Form of ballot
Such question shall be placed upon the official ballots in each of the participating municipalities in substantially the following form:

"Shall (insert the name of one municipality) unite with (insert the name or names of the other municipality or municipalities) in the support, maintenance and control of a joint free public library pursuant to chapter (insert the chapter number of this act) of the laws of 1959?"

L.1959, c. 155, p. 620, s. 5, eff. Sept. 4, 1959.



Section 40:54-29.8 - Approval Of Resolution

40:54-29.8. Approval of resolution
These municipalities in which at said election the question is approved by a majority of the legal votes cast in each, both for and against such question, shall, as of January 1 next following said election, unite in the support, maintenance and control of a joint free public library in accordance with such joint library agreement.

P.L. 1959, c. 155, s. 6; amended 1988,c.38,s.3.



Section 40:54-29.9 - Amendment Of Joint Library Agreement; Approval By Ordinance

40:54-29.9. Amendment of joint library agreement; approval by ordinance
The joint library agreement may be amended by agreement among the parties thereto but such amendments shall not become effective until approved in each of the participating municipalities by ordinance, which ordinances may incorporate such amendments by reference.

L.1959, c. 155, p. 621, s. 7, eff. Sept. 4, 1959.



Section 40:54-29.10 - Joint Library Trustees

40:54-29.10. Joint library trustees
The board of trustees of such joint library shall consist of (a) the mayor or other chief executive officer of each participating municipality; (b) the superintendent of schools of the local school district of each such municipality, or, if there be no such official, one of the principals in the local school system, selected by the mayor or other chief executive officer, or, if there be neither of such officials, the president of the board of education; and (c) three citizens to be appointed by the mayor or other chief executive officer of each such municipality, at least two of whom shall be residents of the municipality. The initial appointments of such citizen members shall be for terms of three, four and five years, respectively, as they may be selected by the mayor or other chief executive officer. Thereafter, such citizen appointments shall be for terms of five years and until their successors are appointed and qualify. The original citizen appointments in any municipality having a free public library at the time for the formation of the joint library shall be made from among the appointed citizen members of the board of trustees of such library. Vacancies occurring on the board of trustees shall be filled for the unexpired term only. The mayor or other chief executive officer and the superintendent of schools or the principal, as the case may be, serving as a member of the board, may, respectively, appoint an alternate to act in his place with authority to attend all meetings of the board and in his absence, to vote on all questions before the board.

L. 1959, c. 155, p. 621, s. 8, eff. Sept. 4, 1959. Amended by L. 1986, c. 99, s. 1, eff. Aug. 27, 1986.



Section 40:54-29.11 - Termination Of Boards Of Trustees Of Free Public Libraries Of Participating Municipalities; Assets And Obligations

40:54-29.11. Termination of boards of trustees of free public libraries of participating municipalities; assets and obligations
Upon the formation of a joint free public library, the terms of office of the members of the board of trustees of any free public library of any participating municipality shall terminate. The assets and obligations of any such board of trustees shall devolve upon such municipality unless otherwise provided in the agreement.

L.1959, c. 155, p. 621, s. 9, eff. Sept. 4, 1959.



Section 40:54-29.12 - Board Of Trustees As Body Corporate; Name

40:54-29.12. Board of trustees as body corporate; name
The board of trustees of the joint library shall be a body corporate under the name of "The trustees of the joint free public library of (insert the names of the participating municipalities, or other appropriate designation) ."

L.1959, c. 155, p. 622, s. 10, eff. Sept. 4, 1959.



Section 40:54-29.13 - Board Of Trustees

40:54-29.13. Board of trustees
The board of trustees shall be vested with authority to carry out the purposes of the joint library, in the manner provided for free public libraries governed pursuant to chapter 54 of Title 40 of the Revised Statutes. The powers and duties of boards of trustees of free public libraries governed by said chapter are hereby conferred and imposed upon the board of trustees of such joint library and its trustees and officers.

P.L. 1959, c. 155, s. 11; amended 1988,c.38,s.4.



Section 40:54-29.13A - Joint Free Public Library Administrators, Duties

40:54-29.13a. Joint free public library administrators, duties
39. The director or other chief administrative officer of a joint free public library serving two or more municipalities shall:

a. cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at the principal and any branch location of that library and to be made available to each person who, when appearing in person at such location, may wish, on a voluntary basis, to register to vote;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each such principal or branch location; and

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each library which provides services under any program administered by the library which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

L.1994,c.182,s.39.



Section 40:54-29.14 - Disbursing Officer

40:54-29.14. Disbursing officer
The board of trustees of the joint library shall designate the chief financial officer of 1 of the participating municipalities as the disbursing officer for such joint library.

L.1959, c. 155, p. 622, s. 12, eff. Sept. 4, 1959.



Section 40:54-29.15 - Employees

40:54-29.15. Employees
Employees of any free public library of any participating municipality at the time of the formation of the joint library shall, upon the formation thereof, become employees of the joint library without diminution in salary.

L.1959, c. 155, p. 622, s. 13, eff. Sept. 4, 1959.



Section 40:54-29.16 - Certification Of Sum Needed For Operation Of Joint Library; Apportionment.

40:54-29.16 Certification of sum needed for operation of joint library; apportionment.

14.The board of trustees of the joint library shall, not later than December 1 of each year, certify to the respective municipalities the sum required for the operation of the joint library for the ensuing year and the share of such sum to be borne by the taxpayers in each of the municipalities in accordance with the method of apportionment provided in the joint library agreement. If the governing body of any of the municipalities objects to the amount or apportionment so certified, it shall forthwith call a joint meeting of the governing bodies and the board of trustees for the purpose of adjusting and settling any differences. If the governing bodies of such municipalities cannot agree, the matter shall be referred to the Director of the Division of Local Government Services in the Department of Community Affairs for determination.

L.1959, c.155, s.14; amended 2011, c.38, s.2.



Section 40:54-29.17 - Raising Of Sum Needed, Quarterly Payments.

40:54-29.17 Raising of sum needed, quarterly payments.

15. The proportionate share of the sum so certified or agreed upon or determined in its annual budget, shall be raised by taxation, pursuant to the provisions of R.S.54:4-49, and shall be paid over to the disbursing officer of the joint library on a quarterly basis. The amount thus agreed upon shall be assessed, levied, and collected in the same manner and at the same time as other municipal purposes taxes are assessed, levied and collected. Operations under the budget and related matters shall be subject to and in accordance with rules of the Local Finance Board in the Department of Community Affairs.

L.1959, c.155, s.15; amended 2011, c.38, s.3.



Section 40:54-29.18 - Capital Improvements; Certification Of Sums Needed; Apportionment Of Costs

40:54-29.18. Capital improvements; certification of sums needed; apportionment of costs
If the board of trustees shall determine that it is advisable to raise money for the acquisition of lands or a building or buildings or for the improvement of lands or for erecting, enlarging, repairing, altering, furnishing, decorating or equipping a building or buildings or for other capital improvement for the purpose of a joint free public library, it shall certify to the respective municipalities the sum or sums, in addition to such moneys as it may have on hand applicable to such purposes, estimated to be necessary for such purposes, and the share of such sum or sums to be borne by each municipality in accordance with the method of apportionment provided in the joint library agreement. If the governing body of any of the municipalities objects to any of said purposes or to the amount or apportionment of said sum or sums, it shall forthwith call a joint meeting of the governing bodies and board of trustees for the purpose of adjusting or settling any differences. If the governing bodies of such municipalities cannot agree, the matter shall be referred to the Director of the Division of Local Government for determination.

L.1959, c. 155, p. 623, s. 16, eff. Sept. 4, 1959.



Section 40:54-29.19 - Appropriation For Capital Improvements; Borrowing

40:54-29.19. Appropriation for capital improvements; borrowing
Each municipality, to provide for such capital improvement, shall either:

(a) appropriate its proportionate share of the sum or sums for the purposes certified or agreed upon or determined in the same manner as other appropriations are made by it pursuant to the Local Budget Law (R.S. 40:2-1 et seq.); or

(b) by ordinance appropriate such sum or sums for such purposes, pursuant to said ordinance borrow the sum or sums so appropriated and secure the repayment of the sum or sums so borrowed by the authorization and issuance of bonds or notes of the municipality pursuant to and in the manner and within the limitations prescribed by the Local Bond Law (R.S. 40:1-1 et seq.).

L.1959, c. 155, p. 623, s. 17, eff. Sept. 4, 1959.



Section 40:54-29.20 - Consent To Capital Improvements; Expenditures

40:54-29.20. Consent to capital improvements; expenditures
The board of trustees shall be empowered and authorized, with the consent of the governing bodies of the municipalities, to undertake the purpose or purposes for which such appropriation for capital improvement was made and to expend moneys therefor to the amount of such appropriation, in addition to other moneys available therefor.

L.1959, c. 155, p. 624, s. 18, eff. Sept. 4, 1959.



Section 40:54-29.21 - Title To Realty

40:54-29.21. Title to realty
The title to any real estate acquired pursuant to any such appropriation shall be taken in the names of the municipalities as tenants in common, but the use and control thereof shall be in the board of trustees so long as such real estate is used for joint free public library purposes.

L.1959, c. 155, p. 624, s. 19, eff. Sept. 4, 1959.



Section 40:54-29.22 - Discontinuance Of Participation In Joint Library; Notice; Joint Meeting Of Governing Bodies

40:54-29.22. Discontinuance of participation in joint library; notice; joint meeting of governing bodies
If the governing body of any municipality shall determine by ordinance to propose to discontinue its participation in the support, maintenance and control of the joint free public library, it shall give notice thereof to the governing body of each of the other participating municipalities and to the board of trustees. The said governing bodies and board of trustees shall hold a joint meeting as soon as practicable for the purpose of arriving at an agreement as to the method of such discontinuance, the use of the library facilities thereafter, the adjustment, apportionment, accounting for, settlement, allowance and satisfaction of the rights and liabilities in or with respect to any property, obligations or other matters or things connected with said library, and such other matters and things in connection therewith as such governing bodies shall determine. If said governing bodies shall be unable to agree, the matter shall be referred to the Director of the Division of Local Government for determination.

L.1959, c. 155, p. 624, s. 20, eff. Sept. 4, 1959.



Section 40:54-29.23 - Discontinuance.

40:54-29.23 Discontinuance.

21.When such discontinuance has been agreed upon or determined and if the governing body of the municipality proposing such discontinuance shall determine to proceed therewith,

(a)such governing body shall introduce an ordinance authorizing and directing the submission to the legal voters the question whether said municipality shall discontinue participation in the joint library pursuant to said agreement or determination, which agreement or determination may be incorporated by reference in said ordinance provided said agreement or determination shall be and remain on file in the office of the municipal clerk for public inspection;

(b)if said ordinance shall be adopted, a copy thereof and of said agreement or determination shall be filed with the Director of the Division of Local Government and the State Librarian; and

(c)the question of such discontinuance shall be submitted to the legal voters of such municipality at the next general election to be held therein not less than 40 days after the adoption of said ordinance, and said agreement or determination shall remain on file in the office of the municipal clerk for public inspection pending such election.

L.1959,c.155,s.21; amended 2001, c.137, s.57.



Section 40:54-29.24 - Discontinuance; Form Of Ballot

40:54-29.24. Discontinuance; form of ballot
Such question shall be placed upon the official ballots for such election in substantially the following form:

"Shall (name of municipality submitting the question) discontinue joint participation with (name of the other participating municipality or municipalities) in the support, maintenance and control of a joint free public library pursuant to chapter (insert chapter number of this act) of the laws of 1959?"

L.1959, c. 155, p. 625, s. 22, eff. Sept. 4, 1959.



Section 40:54-29.25 - Discontinuance; Effect Of Majority Approval; Participation In Joint Library By Remaining Municipalities

40:54-29.25. Discontinuance; effect of majority approval; participation in joint library by remaining municipalities
If at said election the question is approved in such municipality by a majority of the legal votes cast both for and against such question, the joint participation of said municipality in the support, maintenance and control of said joint free public library shall be discontinued in accordance with the agreement or determination. If more than 2 municipalities have united to participate in such joint free public library, the participation by the remaining municipalities shall continue, unless otherwise provided for in the discontinuance agreement or determination.

L.1959, c. 155, p. 625, s. 23, eff. Sept. 4, 1959.



Section 40:54-29.26 - Repeal

40:54-29.26. Repeal
Sections 40:54-30 to 40:54-34, inclusive, of the Revised Statutes are repealed.

L.1959, c. 155, p. 626, s. 24, eff. Sept. 4, 1959.



Section 40:54-35 - Library Funds

40:54-35. Library funds
The governing body of any municipality may appropriate and raise such sum of money as in its judgment may be deemed necessary to aid libraries and reading rooms in serving any such municipality, whether such libraries or reading rooms be located in such municipality or in an adjoining municipality; provided, the person or corporation owning or controlling any library and reading room receiving and accepting such aid shall keep the same open free to the use of the public at such reasonable hours as meets the approval of the governing body of such municipality.

Amended by L.1938, c. 68, p. 179, s. 1; L.1941, c. 199, p. 589, s. 1; L.1943, c. 24, p. 58, s. 1; L.1947, c. 219, p. 880, s. 1; L.1956, c. 78, p. 165, s. 1, eff. June 7, 1956.



Section 40:54A-1 - Authorization To Create Seaquarium Authority; Name

40:54A-1. Authorization to create seaquarium authority; name
The governing body of any municipality bordering on the Atlantic ocean is hereby authorized to create by ordinance a local authority to plan, construct and maintain on or adjacent to the ocean front of the municipality, a place for the display of freshwater and saltwater fishes and marine and aquatic exhibits for educational, recreational, cultural and scientific purposes to be generally designated and known as a seaquarium. Any such local authority shall be known as "the seaquarium authority of " (insert here the name of the municipality)

L.1964, c. 103, s. 1, eff. May 29, 1964.



Section 40:54A-2 - Appointment Of Members; Qualifications; Terms; Vacancies; Conflict Of Interest; Oath; Compensation; Officers; Quorum; Bonds

40:54A-2. Appointment of members; qualifications; terms; vacancies; conflict of interest; oath; compensation; officers; quorum; bonds
The members of each authority shall be appointed by the mayor or other executive head of the municipality of its creation. Each member shall be, for the last 5 years preceding his appointment, a citizen of the United States and a qualified voter of the State of New Jersey. One member shall be appointed for 1 year, one member for 2 years, one member for 3 years, 2 members for 4 years and 2 members for 5 years. At the expiration of each of the above terms, the new member or members shall be appointed for a term of 5 years. Vacancies in the membership of any authority, occurring for whatever cause, shall be promptly filled by appointment by the mayor or other executive head for the unexpired term thereof. Members shall serve for their respective terms and until their successors are appointed and qualify.

Each member shall be chosen with a special view to his qualifications and fitness for service on the authority.

No member, officer or employee of any authority shall be interested directly or indirectly in any contracts for work or materials used by the authority, or in any sales, leases or agreements in connection with lands, buildings or other property owned or controlled by it, or in any fees or compensation of any kind paid to any broker, architect, engineer, merchant or other person doing business with the authority or in any other transaction of or with the authority, or the benefits or profits thereof.

Each member and officer of the authority shall, before assuming office, take and subscribe an oath that he will faithfully and impartially discharge the duties of his office.

The members and officers of the authority shall serve without compensation, but each shall receive his actual disbursements for his expenses in performing his duties.

The members of the authority shall choose annually from among its members a chairman or president, and such other officers as it may deem necessary. The mayor or other executive head of the municipality served by the authority, shall be ex officio a member thereof.

A majority of the members shall constitute a quorum of the board.

The members and officers may be required to furnish bonds to the authority, to secure the faithful discharge of their duties, in form, amount and with such surety as may from time to time be required by resolution of the governing body of the municipality served by the authority.

L.1964, c. 103, s. 2, eff. May 29, 1964.



Section 40:54A-3 - Employees And Assistants; Compensation; Selection; Civil Service; Offices; Records

40:54A-3. Employees and assistants; compensation; selection; civil service; offices; records
Insofar as may be practicable, the employees and assistants required by the authority shall be recruited from the public officers and employees of the municipality served by the authority. The municipal counsel shall be the counsel to the authority; the municipal engineer shall be the engineer of the authority; and the several departments of the municipal government shall be available to the authority for the purposes of the authority's business. Municipal employees serving the authority shall do so without compensation other than their regular compensation as employees of the municipality. The authority shall, from time to time, make known to the mayor or other executive head of the municipality served by it, its wants in the nature of services by employees of the municipality, and the mayor or other executive head shall designate which of the municipality's employees, if any, shall render such services.

To the extent that the authority shall deem it necessary to carry on its function, and to the extent that it shall consider the services of existing employees of the municipality insufficient for its purposes, it may employ such additional employees or services and at such compensation as may be approved by resolution of the governing body of the municipality. Its requirements in this direction shall be submitted from time to time in writing to such governing body.

The Civil Service laws, rules and regulations of the State, applicable to the municipality served by the authority, shall govern the appointment of employees of the authority. Such laws, rules and regulations shall not be deemed to prevent the use of services of existing employees, without extra compensation therefor, nor shall the use of such services operate to enlarge the civil service rights or the status of the municipal employee rendering the same.

The authority shall have and maintain a suitable office, where its maps, plans, documents, records and accounts shall be kept, subject to public inspection at such times and under such reasonable regulations as the authority shall determine. If practicable, existing office facilities of the municipality served by the authority shall be used without charge by the municipality, and the office and similar equipment of the municipality shall, wherever possible, be used by and be made available for the use of the authority without charge.

L.1964, c. 103, s. 3, eff. May 29, 1964.



Section 40:54A-4 - Duty Of Authority

40:54A-4. Duty of authority
Every authority created under this act shall have the responsibility and obligation:

To plan, construct and maintain in and for the municipality, a seaquarium as provided and designated in section 1 of this act.

L.1964, c. 103, s. 4, eff. May 29, 1964.



Section 40:54A-5 - General Powers

40:54A-5. General powers
In addition to any other powers conferred upon an authority by this act, each authority shall have the following powers:

a. To adopt and have a common seal and to alter the same at pleasure;

b. To sue and be sued;

c. To acquire, hold, use and dispose of its facility charges and other revenues and other moneys;

d. To acquire, rent, hold, use and dispose of other personal property for the purposes of the authority;

e. Subject to the provisions of section 9 of this act, to acquire by purchase, gift, condemnation or otherwise, or lease as lessee, real property and easements or interests therein necessary or useful and convenient for the purposes of the authority, whether subject to mortgages, deeds of trust or other liens or otherwise, and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the authority;

f. Subject to the provisions of section 6 of this act, to lease to any person, all or any part of any seaquarium facility for such consideration and for such period or periods of time and upon such other terms and conditions as it may fix and agree upon;

g. To borrow money and issue negotiable bonds or notes or other obligations and provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

h. To apply for and to accept gifts or grants of real or personal property, money, material, labor or supplies for the purposes of the authority from any governmental unit or person, and to make and perform agreements and contracts and to do any and all things necessary or useful and convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

i. To determine the location, type and character of any seaquarium facility and all other matters in connection with all or any part of any seaquarium facility which it is authorized to own, construct, establish, effectuate or control;

j. To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of any seaquarium facility, and to amend the same;

k. To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contracts with any governmental unit or person;

l. To acquire, purchase, construct, lease, operate, maintain and undertake any project and to fix and collect facility charges for the use thereof; and

m. To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority or to carry out any power expressly given in this act subject to P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

Before undertaking and proceeding with any action authorized by this section, the authority shall first secure from the governing body of the municipality a specific authorization for the taking of such action. Any such authorization shall be granted by resolution adopted by the said governing body, and unless and until such a resolution is so adopted the authority shall not take any such action.

L.1964, c. 103, s. 5, eff. May 29, 1964. Amended by L.1975, c. 96, s. 9, eff. May 16, 1975.



Section 40:54A-6 - Resolution Of Governing Body; Investigation And Report By Authority

40:54A-6. Resolution of governing body; investigation and report by authority
Whenever an authority having first been authorized so to do by resolution adopted by the governing body of the municipality and after investigation and study shall plan to undertake any seaquarium facility or facilities the authority shall make to the governing body of the municipality a detailed report dealing with the proposed seaquarium facility or facilities. Notwithstanding any other provision of this act, the authority shall not construct or acquire such seaquarium facility or facilities, or make any lease or other agreement relating to use by any governmental unit or person of all or any part of any seaquarium facility for a term in excess of 2 years, until there has been filed with the authority a copy of a resolution adopted by the governing body of the municipality certified by its clerk, describing such seaquarium facility or facilities in terms sufficient for reasonable identification and consenting to the construction or acquisition thereof by the authority or the making of such lease or other agreement. Nothing contained in this section shall be deemed to dispense with the necessity for the authorization by a resolution adopted by the governing body of the municipality before the authority shall undertake any such investigation and study.

L.1964, c. 103, s. 6, eff. May 29, 1964.



Section 40:54A-7 - Tolls, Rents, Fees, Etc.

40:54A-7. Tolls, rents, fees, etc.
Every authority is hereby authorized to charge and collect tolls, rents, rates, fees or other charges (in this act sometimes referred to as "facility charges" ) in connection with, or for the use of services of, or otherwise relating to any seaquarium facility or other property owned or controlled by the authority.

L.1964, c. 103, s. 7, eff. May 29, 1964.



Section 40:54A-8 - Compliance Of Charges With Terms Of Lease Or Other Agreement; Adjustment Of Rates; Basis

40:54A-8. Compliance of charges with terms of lease or other agreement; adjustment of rates; basis
The facility charges fixed, charged and collected by an authority with respect to any seaquarium facility shall comply with the terms of any lease or other agreement of the authority with regard to such seaquarium facility, and the facility charges fixed, charged and collected by an authority may be so adjusted that the revenues of the authority will at all times be adequate to pay all expenses of the authority, including the expenses of operation and maintenance of any seaquarium facility or other property owned or controlled by the authority, including insurance, improvements, replacements, reconstruction and any other required payments, and to pay the principal of and interest on any bonds, and to maintain such reserves or sinking funds for any of the foregoing purposes as may be required by the terms of any lease or other agreement of the authority or as may be deemed necessary or convenient and desirable by the authority.

L.1964, c. 103, s. 8, eff. May 29, 1964.



Section 40:54A-9 - Acquisition Of Realty; Manner; Eminent Domain

40:54A-9. Acquisition of realty; manner; eminent domain
Every authority is hereby empowered, in its own name but for the municipality, to acquire by purchase, gift, grant or device and to take for public use real property within the municipality, or any interest therein which may be deemed by the authority necessary for its purposes. Such authority is hereby empowered to acquire and take such real property or interests therein, by condemnation, in the manner provided by chapter 1 of Title 20, Eminent Domain, of the Revised Statutes (R.S. 20:1-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter, either in its own name or in the name of the municipality, all of the powers of such municipality to acquire or take property for public use; provided, however, that, notwithstanding the foregoing or any other provision of this act, no authority shall take by condemnation, any real property except upon the prior consent thereto by the municipality which created the authority given by resolution adopted by its governing body; and provided, further, that the power herein conferred upon an authority to acquire by condemnation real property and interests therein shall not be exercised to acquire, for any of the purposes of this act, any real property or interests therein owned, used, or to be used by a public utility, as defined in section 48:2-13 of the Revised Statutes, in furnishing any commodity or service which by law it is authorized to furnish.

L.1964, c. 103, s. 9, eff. May 29, 1964.



Section 40:54A-10 - Competition With Public Utility Prohibited

40:54A-10. Competition with public utility prohibited
Nothing in this act or any provision hereof shall authorize or be construed to authorize, the construction, installation, acquisition, maintenance, operation, or sale of any property, plant, equipment, facilities, commodity, product or service by any authority which would be competitive with any public utility as the same is defined in section 48:2-13 of the Revised Statutes.

L.1964, c. 103, s. 10, eff. May 29, 1964.



Section 40:54A-11 - Annual Report Of Authority; Rights And Powers Of Municipality; Appropriations; Use Of Funds; Budget; Record Of Accounts

40:54A-11. Annual report of authority; rights and powers of municipality; appropriations; use of funds; budget; record of accounts
Each authority shall make an annual report to the municipality by which it has been created, setting forth in detail its operations and transactions for the preceding 12 months.

The creation of an authority by a municipality shall not be deemed to limit in any manner the municipality's right to deal with its lands, or to sell or lease the same, independently of such authority, as heretofore, but the powers conferred upon such municipality and authority by this chapter shall be in addition to any rights or powers now possessed by such municipality with reference to its lands or other properties.

The governing body of such municipality creating an authority under this chapter may appropriate annually, during the life of its authority, such sums as may be reasonably necessary to conduct the normal operations of the authority, but no moneys so appropriated shall be used by an authority for the construction of any building or to finance such construction. The authority shall annually present to the chief financial officer of the municipality its budget for operations for the ensuing year, reflecting therein all unexpended balances on hand from previous appropriations received from the municipality, at the same time and in the same manner and form as is required by several departments of the municipality's government, and the budget so submitted shall be acted upon as in the case of the budgets of such several municipal departments, and, being so acted upon, shall be made a part of the municipality's budget. Each authority shall keep complete and accurate records of its accounts, and separate accounts shall be kept for its normal functions. No authority shall exceed its budget, and moneys received from the municipality by which it has been created shall be expended only for the purposes for which they have been appropriated.

L.1964, c. 103, s. 11, eff. May 29, 1964.



Section 40:54C-1 - Tourist Development Commission; Creation By Ordinance; Members; Term Of Office; Vacancies; Service Without Compensation

40:54C-1. Tourist development commission; creation by ordinance; members; term of office; vacancies; service without compensation
The governing body of any municipality enacting an ordinance or ordinances authorized by section 1 of this act, shall by ordinance, establish a " Tourist Development Commission," with all or any significant part of the name of the municipality inserted. The commission shall constitute an agency and instrumentality of the municipality creating it. The commission shall consist of five members who shall be appointed by resolution of the governing body, one of whom shall be a representative of the municipality and shall advise the governing body of the work of the commission, the remaining four of whom shall be municipal licensees upon whom an additional assessment has been imposed pursuant to section 1 of this act or, if a license is issued in the name of a corporation or partnership, their representative. The commissioner representing the municipality shall serve at the pleasure of the governing body. Except as provided in section 6 of this act, the terms of office of the remaining commissioners shall be for 2 years, except that of the members first appointed, two shall be appointed for terms of 1 year and two for terms of 2 years. A vacancy on the commission occurring otherwise than by expiration of term shall be filled for the unexpired term in the same manner as the original appointment. The members shall serve without compensation in performance of their duties as members of the commission.

L.1982, c. 68, s. 3, eff. July 13, 1982.



Section 40:54C-2 - Organization, Regulation Of Commission

40:54C-2. Organization, regulation of commission
4. a. As soon as possible and in any event no later than 15 days after its appointment, the commission shall organize and hold its first meeting, fix its hours and place of meeting, and adopt rules for the conduct of its business as it may deem necessary and advisable. A majority of the members of the commission shall constitute a quorum for the transaction of business.

b. The commission shall be considered a "public body" for the purpose of complying with the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), and shall be subject to the provisions thereof.

c. Members of the commission shall be considered "local government officers" for the purpose of complying with the provisions of the "Local Government Ethics Law," P.L.1991, c.29 (C.40A:9-22.1 et seq.), and shall be subject to the provisions thereof.

d. The commission shall be considered a "contracting unit" pursuant to the provisions of the "Local Public Contracts Law," N.J.S.40A:11-1 et seq., and shall be subject to the provisions thereof.

e. The commission shall designate a location and a person for the public to contact in order to obtain information or inspect the records of the commission during regular business hours.

L.1982,c.68,s.4; amended 1992,c.166,s.2.



Section 40:54C-3 - Disbursement Authority

40:54C-3. Disbursement authority
5. The commission shall have exclusive authority to disburse all revenues allocated to the fund established pursuant to section 2 of this act. It shall spend moneys from the fund in the manner it deems advisable for the purpose of publicizing and otherwise promoting the municipality it serves in order to attract tourism; however, at least 50 percent of the revenues from the fund shall be disbursed for advertising outside of the municipality to attract tourists into the municipality. The purpose of this act shall be considered a public purpose.

L.1982,c.68,s.5; amended 1994,c.46,s.2.



Section 40:54C-4 - Records; Reports; Disbursements Not In Accordance With Purpose Of Act

40:54C-4. Records; reports; disbursements not in accordance with purpose of act
The commission shall keep records of its meetings, activities and expenditures. At any time upon the request of the governing body, and in no event less than once annually, the commission shall make a report based on its records. The governing body shall examine the report to determine whether all disbursements from the fund have been made for the purpose stated in section 5 of this act. If the governing body shall determine that disbursements were not made pursuant to the stated purpose of this act, it may, by resolution stating the reasons therefor, remove any or all members of the commission.

L.1982, c. 68, s. 6, eff. July 13, 1982.



Section 40:54C-4.1 - Custodian

40:54C-4.1. Custodian
3. The chief financial officer of the municipality shall serve as the custodian of the fund established pursuant to section 2 of P.L.1982, c.68 (C.40:52-8), and shall maintain the necessary financial records required by the Director of the Division of Local Government Services in the Department of Community Affairs.

L.1992,c.166,s.3.



Section 40:54C-5 - Joint Action With Other Commission

40:54C-5. Joint action with other commission
Any commission created by this act in any municipality is authorized to act jointly with any commission so created in any other municipality, in furtherance of the purpose stated in section 5 of this act.

L.1982, c. 68, s. 7, eff. July 13, 1982.



Section 40:54C-6 - Advertisements Exempt From Public Bidding

40:54C-6. Advertisements exempt from public bidding
4. The provisions of the "Local Public Contracts Law," N.J.S.40A:11-1 et seq., to the contrary notwithstanding, the purchase of, or contracting for, advertisements in periodicals, or on radio, television, or cable television by the commission, shall be exempt from public bidding; provided, however, that in awarding a contract for such advertisements, the commission shall in each instance:

a. State in the resolution awarding the contract the supporting reasons for its action in the resolution awarding the contract;

b. Forthwith cause to be printed once in a newspaper authorized by the commission to publish the legal advertisements thereof, a brief notice stating the nature, duration, service and amount of the contract; and

c. Keep and make available for public inspection a copy of the resolution and the contract.

L.1992,c.166,s.4.



Section 40:54C-7 - Authority Of Commission

40:54C-7. Authority of commission
5. The commission established by an ordinance authorized pursuant to section 1 of P.L.1982, c.68 (C.40:52-7), in furtherance of the 10-year master plan for the growth of tourism pursuant to the provisions of section 8 of the "Division of Travel and Tourism Act," P.L.1977, c.225 (C.34:1A-52), may:

a. Apply for, receive and accept, from the United States, the State, or any other public or private source, contributions or donations of money, property, labor or other thing of value, to be held, used and applied for, or in aid of, the commission's authorized purposes pursuant to section 5 of P.L.1982, c.68 (C.40:54C-3);

b. Make grants of money, property or personal services to any person, business or organization engaged in the tourist industry, upon such terms and conditions as the commission may prescribe; and

c. Enter into any and all agreements or contracts, execute any and all instruments, and do or perform any and all acts necessary or convenient for the purposes of the commission to carry out any power, function or duty exercised thereby.

L.1992,c.166,s.5.



Section 40:54D-1 - Short Title

40:54D-1. Short title
1. This act shall be known and may be cited as the "Tourism Improvement and Development District Act."

L.1992,c.165,s.1.



Section 40:54D-2 - Findings, Determinations Relative To Tourism Improvement And Development

40:54D-2. Findings, determinations relative to tourism improvement and development
2.The Legislature finds and determines:

a.The State of New Jersey contains many unique natural, recreational, and economic resources that are enjoyed not only by the citizens of the State but also by millions of visitors from all over the United States and the world, which in turn results in a multi-billion dollar tourism industry that is crucial to the economic well-being of the State.

b.The provision of appropriate public facilities and improvements necessary to promote and sustain tourism is especially difficult for public entities located in sixth class counties of this State. In those counties a relatively small permanent population combines with a relative lack of a diversification in the economic base to present special obstacles for public entities which seek to undertake and fund tourism facilities and improvements without damaging the economic prosperity of the locality by imposing onerous taxes on permanent residents or businesses.

c.The creation of tourism improvement and development districts may assist municipalities in those counties in promoting economic growth and employment related to a tourism-economy and that municipalities in counties of the sixth class should be encouraged to create tourism improvement and development districts to finance the acquisition, maintenance, operation and support of convention center facilities and to promote tourism in order to enhance the local tourism business climates.

d.It is in the public interest to encourage these municipalities in counties of the sixth class to seek regional solutions to common problems related to economic prosperity of this State, and to enhance the prosperity of those municipalities by the adoption of appropriate ordinances to assess, levy and collect taxes upon receipts from certain sales and services, and to impose certain municipal fees. These special public finance measures which are not generally available to other local units of the State, are appropriate to address the particular economic conditions of sixth class counties, and are not necessary or appropriate in areas with a larger population base and more diversified economic structure, which are not so heavily affected by the seasonal fluctuations of a tourism based economy.

e.The extension of the tourism development fees provided by the amendatory and supplementary act, P.L.2002, c.72 is intended to serve as a tool for the tourism improvement and development authority to attract visitors and tourists to the State. The municipalities that constitute the tourism improvement and development district will establish the amounts of the fees, in their sole discretion, with no fee schedule set by the State.

L.1992,c.165,s.2; amended 2002, c.72, s.1.



Section 40:54D-3 - Definitions Relative To Tourism Improvement And Development.

40:54D-3 Definitions relative to tourism improvement and development.

3.As used in this act:

"Authority" means a tourism improvement and development authority created pursuant to section 18 of this act, P.L.1992, c.165 (C.40:54D-18).

"Beach operation offset payment " means a payment made by an authority to municipalities in its district for tourism development activities related to operating and maintaining public beaches within a zone to seaward of a line of demarcation located not more than 1,000 feet from the mean high water line.

"Bond" means any bond or note issued by an authority pursuant to the provisions of this act.

"Commissioner" means the Commissioner of the Department of Commerce and Economic Development.

"Construction" means the planning, designing, construction, reconstruction, rehabilitation, replacement, repair, extension, enlargement, improvement and betterment of a project, and includes the demolition, clearance and removal of buildings or structures on land acquired, held, leased or used for a project.

"Convention center facility" means any convention hall or center or like structure or building, and shall include all facilities, including commercial, office, community service, parking facilities and all property rights, easements and interests, and other facilities constructed for the accommodation and entertainment of tourists and visitors, constructed in conjunction with a convention center facility and forming reasonable appurtenances thereto but does not mean the Wildwood convention center facility as defined in this section.

"Tourism project" means the convention center facility or outdoor special events arena, or both, located in the territorial limits of the district, and any costs associated therewith but does not mean the Wildwood convention center facility as defined in this section.

"Cost" means all or any part of the expenses incurred in connection with the acquisition, construction and maintenance of any real property, lands, structures, real or personal property rights, rights-of-way, franchises, easements, and interests acquired or used for a project; any financing charges and reserves for the payment of principal and interest on bonds or notes; the expenses of engineering, appraisal, architectural, accounting, financial and legal services; and other expenses as may be necessary or incident to the acquisition, construction and maintenance of a project, the financing thereof and the placing of the project into operation.

"County" means a county of the sixth class.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Fund" means a Reserve Fund created pursuant to section 13 of P.L.1992, c.165 (C.40:54D-13).

"Outdoor special events arena" means a facility or structure for the holding outdoors of public events, entertainments, sporting events, concerts or similar activities, and shall include all facilities, property rights and interests, and all appurtenances reasonably related thereto, constructed for the accommodation and entertainment of tourists and visitors.

"Participant amusement" means a sporting activity or amusement the charge for which is exempt from taxation under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) by virtue of the participation of the patron in the activity or amusement, such as bowling alleys, swimming pools, water slides, miniature golf, boardwalk or carnival games and amusements, baseball batting cages, tennis courts, and fishing and sightseeing boats.

"Predominantly tourism related retail receipts" means:

a.The rent for every occupancy of a room or rooms in a hotel subject to taxation pursuant to subsection (d) of section 3 of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-3);

b.Receipts from the sale of food and drink in or by restaurants, taverns, or other establishments in the district, or by caterers, including in the amount of such receipt any cover, minimum, entertainment or other charge made to patrons or customers, subject to taxation pursuant to subsection (c) of section 3 of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-3) but excluding receipts from sales of food and beverages sold through coin operated vending machines; and

c.Admissions charges to or the use of any place of amusement or of any roof garden, cabaret or similar place, subject to taxation pursuant to subsection (e) of section 3 of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-3).

"Purchaser" means any person purchasing or hiring property or services from another person, the receipts or charges from which are taxable by an ordinance authorized under P.L.1992, c.165 (C.40:54D-1 et seq.).

"Sports authority" means the New Jersey Sports and Exposition Authority established pursuant to P.L.1971, c.137 (C.5:10-1 et seq.).

"Tourism" means activities involved in providing and marketing services and products, including accommodations, for nonresidents and residents who travel to and in New Jersey for recreation and pleasure.

"Tourism assessment" means an assessment on the rent for every occupancy of a room or rooms in a hotel subject to taxation pursuant to subsection (d) of section 3 of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-3).

"Tourism development activities" include operations of the authority to carry out its statutory duty to promote, advertise and market the district, including making beach operation offset payments.

"Tourism development fee" means a fee imposed by ordinance pursuant to section 15 of P.L.1992, c.165 (C.40:54D-15).

"Tourism improvement and development district" or "district" means an area within two or more contiguous municipalities within a county of the sixth class established pursuant to ordinance enacted by those municipalities, for the purposes of promoting the acquisition, construction, maintenance, operation and support of a tourism project, and to devote the revenue and the proceeds from taxes upon predominantly tourism related retail receipts and from tourism development fees to the purposes as herein defined.

"Tourist industry" means the industry consisting of private and public organizations which directly or indirectly provide services and products to nonresidents and residents who travel to and in New Jersey for recreation and pleasure.

"Tourism lodging" means any dwelling unit, other than a dwelling unit in a hotel the rent for which is subject to taxation under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), regardless of the form of ownership of the unit, rented with or without a lease, whether rented by the owner or by an agent for the owner.

"Vendor" means a person selling or hiring property or services to another person, the receipts or charges from which are taxable by an ordinance authorized under P.L.1992, c.165 (C.40:54D-1 et seq.).

"Wildwood convention center facility" means the project authorized by paragraph (12) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6).

L.1992,c.165,s.3; amended 1997, c.273, s.1; 2002, c.72, s.2; 2005, c.78.



Section 40:54D-4 - Tourism Improvement And Development Districts

40:54D-4. Tourism improvement and development districts
4. a. Two or more contiguous municipalities located in a county of the sixth class may, by ordinances of a substantially similar nature, create a tourism improvement and development district for the purpose of increasing public revenue and to levy taxes upon predominantly tourism related retail receipts at a rate not to exceed 2 percent, and to levy a tourism assessment at a rate of 1.85 percent, and to devote the proceeds therefrom for the purposes herein described. Municipal ordinances so adopted shall not affect which retail receipts are subject to the "Sales and Use Tax Act."

For the same purposes, the ordinances establishing the district shall also provide for the imposition of tourism development fees authorized pursuant to section 15 of P.L.1992, c.165 (C.40:54D-15). The taxes on predominantly tourism related retail receipts and tourism development fees so imposed shall be uniform throughout the district.

b.Notwithstanding any other law to the contrary, ordinances so adopted shall not be subject to referenda, and shall not be altered or repealed, except by mutual action of all such municipalities and then only upon the written approval of the State Treasurer and, so long as the sports authority shall own and be responsible for the construction and operation of the Wildwood convention center facility, upon the written approval of the sports authority. Each municipality which enters into the creation of the district shall covenant that the ordinance, or a condition imposed by statute that each municipality is required to meet, shall not be altered or repealed in such manner as to affect any bonds or other obligations pertaining to projects within the district which are outstanding. Any alteration or repeal, or attempted alteration or repeal, in violation of this subsection, whether before or after the effective date of P.L.1997, c.273 (C.40:54D-25.1 et al.) shall be null and void.

cThe district shall comprise all territory within the boundaries of the municipalities which create or enter into the district.

d.A contiguous municipality located in a county of the sixth class may, by such an ordinance, and with the mutual consent of the governing bodies of the municipalities which created the district, enter into the district so created after the date of the district's creation.

e.A copy of an ordinance adopted pursuant to this section shall be transmitted upon adoption or amendment to the State Treasurer. An ordinance so adopted or any amendment thereto shall provide that the retail receipts tax provisions of the ordinance or any amendment to the retail receipts tax provisions shall take effect on the first day of the first full month occurring 90 days after the date of transmittal to the State Treasurer.

L.1992,c.165,s.4; amended 1997, c.273, s.2; 2002, c.72, s.3.



Section 40:54D-5 - Exemptions From Taxation

40:54D-5. Exemptions from taxation
5. No tax on predominantly tourism related retail receipts shall be imposed upon:

a. The receipts of a sale or transaction originating or consummated, or both, outside the tourism improvement and development district, notwithstanding that some act may be necessarily performed with respect to the sale or transaction within the district;

b. A nonresident of the district or on account of any sale or transaction by or with a nonresident of the district, except when imposed without discrimination as between residents and nonresidents on account of transfers, sales, or other transactions actually made or consummated within the tourism improvement and development district by a nonresident while within the district.

L.1992,c.165,s.5.



Section 40:54D-6 - Collection, Administration Of Tax, Assessment; Determination, Certification Of Revenues

40:54D-6. Collection, administration of tax, assessment; determination, certification of revenues
6. a. The director shall collect and administer any tax or tourism assessment imposed pursuant to the provisions of P.L.1992, c.165 (C.40:54D-1 et seq.) notwithstanding the provisions of any other law or ordinance to the contrary. In carrying out the provisions of P.L.1992, c.165 (C.40:54D-1 et seq.) the director shall have all the powers granted in P.L.1996; c.30 (C.54:32B-1 et seq.).

b.The director shall determine and certify to the State Treasurer on a monthly basis the amount of revenues collected in a district on predominantly tourism related retail receipts pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.). The State Treasurer, upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a monthly basis to the fund established pursuant to section 13 of P.L.1992, c.165 (C.40:54D-13) the amount so determined and certified.

c.The director shall determine and certify to the State Treasurer on a monthly basis the amount of revenues collected in a district as tourism assessments pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.). The State Treasurer, upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a monthly basis to the fund established pursuant to section 9 of P.L.2002, c.72 (C.40:54D-14.1) the amount so determined and certified.

L.1992,c.165,s.6; amended 1997, c.273, s.3; 2002, c.72, s.4.



Section 40:54D-7 - Contents Of Ordinance

40:54D-7. Contents of ordinance
7.An ordinance imposing a tax upon predominantly tourism related retail receipts or tourism assessments adopted pursuant to this act shall contain the following provisions:

a.All taxes or assessments imposed by the ordinance shall be paid by the purchaser;

b.A vendor shall not assume or absorb any tax or assessment imposed by the ordinance;

c.A vendor shall not in any manner advertise or represent that a tax or assessment imposed by the ordinance will be assumed or absorbed by the vendor;

d.Each assumption or absorption by a vendor of the tax or assessment shall be deemed a separate offense and each representation of advertisement by a vendor for each day the representation or advertisement continues shall be deemed a separate offense; and

e.Penalties as fixed in the ordinance, for violation of the foregoing provisions.

L.1992,c.165,s.7; amended 2002, c.72, s.5.



Section 40:54D-8 - Applicability Of Tax Imposed

40:54D-8. Applicability of tax imposed
8. A tax imposed pursuant to an ordinance shall apply only within the territorial limits of the district within the municipalities, and shall be in addition to all other taxes and excises.

L.1992,c.165,s.8.



Section 40:54D-9 - Forwarding Of Tax, Assessment Collected, Filing Returns; Vendor Liability.

40:54D-9 Forwarding of tax, assessment collected, filing returns; vendor liability.
9. a. (1) A vendor required to collect the tax upon predominantly tourism related retail receipts or tourism assessment imposed pursuant to this act shall on or before the dates required pursuant to section 17 of P.L.1966, c.30 (C.54:32B-17), forward to the director the tax and assessments collected in the preceding month and make and file a return for the preceding month with the director on any form and containing any information as the Director of the Division of Taxation in the Department of the Treasury shall prescribe by rule or regulation as necessary to determine liability for the tax and assessment in the preceding month during which the person was required to collect the tax.

(2)A vendor required to collect the tax upon predominantly tourism related retail receipts and the tourism assessment shall be personally liable for the tax or assessment imposed, collected, or required to be paid, collected, or remitted under section 4 of P.L.1992, c.165 (C.40:54D-4). Any such vendor shall have the same right in respect to collecting the tax or assessment from that vendor's customer or in respect to non-payment of the tax or assessment by the customer as if the tax or assessment were a part of the purchase price of the property or service, amusement charge or rent, as the case may be, and payable at the same time; provided however, that the director shall be joined as a party in any action or proceeding brought to collect the tax or assessment.

For purposes of this paragraph, "vendor" includes: an individual, partnership, corporation, or an officer, director, stockholder, or employee of a corporation, or a member or employee of a partnership, who as such officer, director, stockholder, employee, or member is under the duty to perform the act in respect of which the violation occurs.

b.The director may permit or require returns to be made covering other periods and upon any dates as the director may specify. In addition, the director may require payments of tax and assessment liability at any intervals and based upon any classifications as the director may designate. In prescribing any other periods to be covered by the return or intervals or classifications for payment of tax and assessment liability, the director may take into account the dollar volume of tax and assessment involved as well as the need for ensuring the prompt and orderly collection of the tax imposed.

c.The director may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

d.The director shall inform the authority for each month in which this tax and assessment is collected and returns made of the amount so collected in each month.

L.1992,c.165,s.9; amended 2002, c.72, s.6; 2007, c.102, s.1.



Section 40:54D-10 - "State Tax Uniform Procedure Law" Applicable

40:54D-10. "State Tax Uniform Procedure Law" applicable
10. The tourism assessment and the tax imposed upon predominantly tourism related retail receipts pursuant to this act shall be governed by the provisions of the "State Tax Uniform Procedure Law," R.S.54:48-1 et seq.

L.1992,c.165,s.10; amended 2002, c.72, s.7.



Section 40:54D-11 - Rules, Regulations

40:54D-11. Rules, regulations
11. The director shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to implement this act and the purposes thereof, including the extension of, for cause shown by general regulation or individual authorization, the time of filing a return for a time not exceeding three months on such terms and conditions as the director may require.

L.1992,c.165,s.11.



Section 40:54D-12 - Revenues Deposited In Funds

40:54D-12. Revenues deposited in funds
12. a. All revenues from a tax on predominantly tourism related retail receipts collected by the director under an ordinance adopted and authorized pursuant to this act, P.L.1992, c.165 (C.40:54D-1 et seq.), shall be retained by the State Treasurer for deposit in the fund established pursuant to section 13 of this act, P.L.1992, c.165 (C.40:54D-13), to be used and distributed according to P.L.1992, c.165 (C.40:54D-1 et seq.).

b.All revenues from tourism assessments collected by the director under an ordinance adopted and authorized pursuant to this act, P.L.1992, c.165 (C.40:54D-1 et seq.), shall be retained by the State Treasurer for deposit in the fund established pursuant to section 9 of P.L.2002, c.72 (C.40:54D-14.1) to be used and distributed according to the terms of that section.

c.The State Treasurer may deduct from amounts so retained prior to deposit in the funds an amount equal to that necessary to compensate the Department of the Treasury for costs actually incurred by that department in administering the provisions of this act. The State Treasurer shall annually provide the authority to which the funds pertain with a written account of the amounts so deducted and of the costs so incurred in the previous fiscal year. Amounts deducted by the State Treasurer shall be retained by the Department of the Treasury and used exclusively for costs so incurred.

L.1992,c.165,s.12; amended 2002, c.72, s.8.



Section 40:54D-13 - Reserve Fund Created.

40:54D-13 Reserve fund created.

13.There is created for a tourism improvement and development district established pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.), a reserve fund to be held by the State Treasurer, but not to exist in the State Treasury, to be the repository for monies paid to the State Treasurer pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.), and disbursed as provided herein.

L.1992,c.165,s.13; amended 1997, c.273, s.4.



Section 40:54D-14 - Application Of Fund.

40:54D-14 Application of fund.

14. a. Until such time as the conditions set forth in subsection b. of this section are met, the revenues deposited by the State Treasurer in the fund shall be applied for the purposes of financing the provision, advertising, promotion, improvement and operation of the tourism project within the district, and the acquisition, maintenance, operation and support of the tourism project designated by the authority authorized to undertake those activities pursuant to section 18 of P.L.1992, c.165 (C.40:54D-18).

b.Commencing on that date which is the later of (1) July 1, 1993, or (2) six months prior to the first date on which any payment of principal or interest on any bonds or notes issued for, or any payment of rent under any lease entered into in connection with the acquisition, construction, reconstruction, maintenance, operation or support of a convention center facility or other tourism project to accomplish the purposes set forth in section 21 of P.L.1992, c.165 (C.40:54D-21), are required to be made from the revenues collected pursuant to section 4 of P.L.1992, c.165 (C.40:54D-4), the revenues thereafter retained by the State Treasurer pursuant to section 12 of P.L.1992, c.165 (C.40:54D-12), shall be applied exclusively in accordance with the provisions of the resolution or resolutions authorizing the issuance of bonds for that tourism project, to the payment of principal of and interest on bonds so issued, the maintenance of necessary reserves and the allocation of monies for future debt service payments. On that date which is the later date determined pursuant to paragraph 1 or 2 of this subsection, all monies then accumulated in the fund shall be removed by the State Treasurer and the proceeds, with the interest thereon, shall be used for any of the purposes set forth in subsection a. of this section.

c.At the end of any full calendar year occurring after the date which is the later date determined pursuant to paragraph 1 or 2 of subsection b. of this section and after all payments coming due during that calendar year of principal and interest on authority bonds or notes issued for a tourism project have been made, and all obligations to the holders of those bonds have been met, including the maintenance of necessary reserves and the allocation of monies for future debt service payments, any balance remaining in the fund in that calendar year shall be applied to any deficiency between the operating expense budget and the anticipated operating revenues available for the following fiscal year to the entity operating the tourism project.

d.At the end of each full calendar year occurring after the date which is the later date determined pursuant to paragraph 1 or 2 of subsection b. of this section and after all payments for that year have been made from the fund pursuant to subsections b. and c. of this section, any monies remaining in the fund in that calendar year shall be used for the purposes set forth in subsection a. of this section.

e.Pending application to the purposes for which monies deposited in the fund may be used, the monies in the fund shall be invested by the State Treasurer pursuant to applicable regulations prescribed for the investment of State monies. Any income received from these investments shall be added to the fund from which earned, and used only for the purposes of the fund.

f.Notwithstanding any other law to the contrary, subsections a. through d. of this section shall not apply to any authority in existence on July 1, 1997 for the period of time beginning on the effective date of P.L.1997, c.273 (C.40:54D-25.1 et al.) and continuing thereafter until the 60th day following the date on which the State Treasurer certifies that all bonds or notes issued by the sports authority pursuant to section 12 of P.L.1991, c.375 (C.5:10-14.3) and section 18 of P.L.1997, c.273 (C.5:10-6.3) to finance the Wildwood convention center facility, together with interest thereon, have been fully met and discharged or provided for. During such period of time all revenues from a district with an authority in existence on July 1, 1997 shall be deposited by the State Treasurer in the fund created pursuant to section 13 of P.L.1992, c.165 (C.40:54D-13) and shall be allocated as follows: 90 percent of the revenues shall be transferred by the State Treasurer to the sports authority for purposes in connection with the Wildwood convention center facility to be applied as set forth in subsection g. of section 6 of P.L.1971, c.137 (C.5:10-6) and the remaining 10 percent of the revenues shall be transferred by the State Treasurer to the Greater Wildwood Tourism Improvement Development Authority to be applied set forth in section 21 of P.L.1992, c.165 (C.40:54D-21).

L.1992,c.165,s.14; amended 1997, c.273, s.5.



Section 40:54D-14.1 - Tourism Assessment Funds; Use

40:54D-14.1. Tourism assessment funds; use
9. a. There is created for a tourism improvement and development district established pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.), a tourism assessment fund to be held by the State Treasurer, but not to exist in the State Treasury, to be the repository for monies paid to the State Treasurer pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.) representing net collections of the tourism assessments.

b.The revenues deposited by the State Treasurer in the tourism assessment fund shall be used by the authority first to make payment for services provided by a municipality in which a tourism project is located to that extent that those payments are required by an agreement entered into on or before February 8, 2000. The remaining tourism assessments collected shall be used for a beach operation offset payment and the balance of the funds shall be used by the authority for advertising, promotion and other tourism development activities as approved and budgeted by the authority.

c.The beach operation offset payment payable within the district in each calendar year shall be equal to the permitted percentage of 50% of the amount deposited by the State Treasurer in the tourism assessment fund that remains after payment for the calendar year for services provided by a municipality in which a tourism project is located to that extent that those payments are required by an agreement entered into on or before February 8, 2000. Each municipality within the district shall receive an equal share of the beach operations offset payment payable in the district in which the municipality is located; provided however, that the share of a municipality that may not receive a payment due to the provisions of subsection d. of this section shall be used by the authority for advertising, promotion and other tourism development activities as approved and budgeted by the authority.

d.No beach operation offset payments may be made to a municipality in any year in which that municipality imposes beach fees, beach taxes or similar user fees, or "beach tag" type fees for access to, or the use of, a beach within the boundaries of that municipality.

e.For the purposes of this section, "permitted percentage" means, in the initial year after the implementation of the amendments to P.L.1992, c.165 (C.40:54D-1 et seq.) pursuant to P.L.2002, c.72 (C.40:54D-14.1 et al.), 100%. The permitted percentage shall be determined in the second year after the implementation of the amendments to P.L.1992, c.165 (C.40:54D-1 et seq.) pursuant to P.L.2002, c.72 (C.40:54D-14.1 et al.) as the ratio of total of tourism development fees collected in that district in that year to 50% of the tourism assessments remaining after payments of services provided by a municipality in which a tourism project is located to the extent that those payments are required by an agreement entered into on or before February 8, 2000, expressed as a percentage, but not to exceed 100%. That permitted percentage of tourism development fees collected shall be used to calculate the beach operation offset payment to municipalities in years two through six, subject to the other restrictions of this section. The permitted percentage shall be recalculated for each fifth year following a calculation or recalculation year by comparing the average of the tourism development fees collected in the previous five year period to the average of 50% of the tourism assessments remaining after payments of services provided by a municipality in which a tourism project is located, to that extent that those payments are required by an agreement entered into on or before February 8, 2000, in the previous five year period.

L.2002,c.72,s.9.



Section 40:54D-15 - Imposition Of Tourism Development Fee

40:54D-15. Imposition of tourism development fee
15. Ordinances adopted pursuant to this act, P.L.1992, c.165 (C.40:54D-1 et seq.) shall impose a tourism development fee. The ordinances imposing the fee shall set forth the method for the calculation thereof which shall be similar to that used for mercantile licenses and other such fees as established by the municipalities.

A business paying the tourism development fee or tourism assessment shall be exempt from any future room taxes, tourism taxes, beach fees, or other similar taxes imposed by a county or the State of New Jersey on tourism related business. The fee shall be uniform throughout the district and shall apply to:

a.all persons making sales of tangible personal property or services, the receipts from which are subject to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), not required to collect a tax on predominantly tourism related retail receipts;

b.all persons making charges for participant amusements;

c.all persons operating businesses that charge for parking, garaging or storing motor vehicles;

d.all persons maintaining or operating coin-operated vending machines within the district, for the machines within the district, regardless of the types of commodities sold through the machines;

e.all persons making sales of tangible personal property or services, the receipts from which are subject to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) and who are required to collect a tax on predominately tourism related retail receipts, but only to the extent that the amount of tax on those receipts collected in a year by the person is less than the amount of the tourism development fee for that year, provided however that persons making sales of food and drink subject to taxation pursuant to subsection (c) of section 3 of P.L.1966, c.30 (C.54:32B-3) shall pay a tourism development fee in the amount determined in the sole discretion of the municipality by ordinance, which shall be in addition to any amount of the tax on predominantly tourism related retail receipts; and

f.all persons providing tourism lodging, who shall pay a tourism development fee in an amount determined in the sole discretion of the municipality by ordinance regardless of whether those sales are otherwise subject to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.). If the lodging is rented by an agent on behalf of the owner, the agent shall retain the amount of the fee for each unit of lodging from the amount or amounts of rent first collected on behalf of the owner on that unit in a year, and forward the amount or amounts on behalf of the person providing tourism lodging pursuant to the requirements of section 17 of P.L.1992, c.165 (C.40:54D-17).

A person shall be exempt from payment of a tourism development fee for a year if that person is a vendor required to collect the tax upon predominantly tourism related retail receipts under an ordinance authorized under this act, P.L.1992, c.165 (C.40:54D-1 et seq.), in an amount equal to the amount of tax so collected in that year, except as provided in subsection e.

A person claiming any exemption for an amount of fee otherwise required by this section by reason of the collection of amounts of tax on predominately tourism related retail receipts is deemed to have consented to the release of information concerning that person's tax on predominately tourism related retail receipts collections for the fee period sufficient, as determined by the director, to verify the claim for exemption. The municipality shall provide safeguards which restrict the use or disclosure of any such information provided to purposes directly connected with the administration of the fee.

A municipality may, at any time, notwithstanding the approval provisions of subsection b. of section 4 of P.L.1992 c.165 (C.40:54D-4), adjust by municipal ordinance, otherwise in compliance with the requirements of subsection b. of section 4 of P.L.1992 c.165 (C.40:54D-4), the schedule of tourism development fees to reflect changes in the funds available for beach operation offset payments so as to maximize the beach operation offset payments that the municipalities can receive pursuant to the limitations of subsection e. of section 9 of P.L.2002, c.72 (C.40:54D-14.1).

L.1992,c.165,s.15; amended 2002, c.72, s.10.



Section 40:54D-16 - Payment Of Fee

40:54D-16. Payment of fee
16. The tourism development fee shall be due and payable in the manner prescribed in the ordinance establishing the fee.

L.1992,c.165,s.16.



Section 40:54D-17 - Remitting, Reporting Of Fees Paid, Appropriation To Authority

40:54D-17. Remitting, reporting of fees paid, appropriation to authority
17. a. All tourism development fees imposed by ordinance pursuant to section 15 of this act, P.L.1992, c.165 (C.40:54D-15), shall be paid to the municipality by the person making the charge that subjects the person or business to imposition of the fee or, in the case of an agent collecting rents on tourism lodging, by the agent making the collection on behalf of the person providing tourism lodging. The fees shall be remitted to the chief fiscal officer of the municipality, and shall be reported on such forms and paid at such times as may be prescribed by ordinance. The ordinance shall provide for the penalties and interest to be paid in the event of delinquency in payment of fees.

b.The amount of all fees paid to a municipality pursuant to this section shall be appropriated annually to the authority established pursuant to section 18 of this act, P.L.1992, c.165 (C.40:54D-18), to be used by the authority to develop, support, promote and advertise events in the district during all months of the year and to enhance the public awareness of those events promoted in the district.

L.1992,c.165,s.17; amended 2002, c.72, s.11.



Section 40:54D-18 - "The Tourism Improvement And Development Authority."

40:54D-18 "The Tourism Improvement and Development Authority."

18. a. Ordinances adopted to create a tourism improvement and development district pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.) shall provide for the creation of a public body corporate and politic for the district, under the name and style of "the Tourism Improvement and Development Authority."

b. Copies of the ordinances for the creation of the authority or amendments thereof shall be filed in the office of the Secretary of State and in the office of the Division of Local Government Services in the Department of Community Affairs. A copy of the certified ordinance or amendment shall be admissible in evidence in any action or proceeding and shall be conclusive evidence of due and proper adoption and filing thereof. After filing in the office of the Secretary of State, a copy of the ordinance or amendment shall be published at least once in a newspaper published or circulating in the adopting municipalities, together with a notice stating the fact and date of its adoption and the date of first publication of the notice. If no action questioning the validity of the creation of the authority is commenced within 45 days after the first publication of the notice, then the authority shall be conclusively deemed to have been validly created and authorized to transact business and exercise powers pursuant to this act, P.L.1992, c.165 (C.40:54D-1 et seq.).

c.An authority so established shall be subject to the provisions of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), except that the creation of the authority shall not be subject to approval of the Local Finance Board in the Department of Community Affairs.

L.1992,c.165,s.18; amended 1997, c.273, s.6.



Section 40:54D-19 - Dissolution Of Authority.

40:54D-19 Dissolution of authority.

19.The governing bodies of the municipalities which created an authority pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.) may by ordinance, dissolve the authority pursuant to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), except that any authority in existence on July 1, 1997, shall not be dissolved prior to the date certified by the State Treasurer that all bonds or notes issued by the sports authority pursuant to section 12 of P.L.1991, c.375 (C.5:10-14.3) and section 18 of P.L.1997, c.273 (C.5:10-6.3) to finance the Wildwood convention center facility, together with interest thereon, have been full met and discharged or provided for. Any dissolution, or attempted dissolution, of any such authority in violation of this section, whether before or after the effective date of P.L.1997, c.273 (C.40:54D-25.1 et al.) shall be null and void.

L.1992,c.165,s.19; amended 1997, c.273, s.7.



Section 40:54D-20 - Appointment Of Members.

40:54D-20 Appointment of members.

20. a. After the expiration of the period of 45 days following the first publication of the creating ordinances, the governing body of each municipality joining in the creation of the tourism improvement and development district shall appoint the first members to the authority. Each municipality shall be entitled to appoint three members to the authority. Two of the three members so appointed shall be owners, or employees of vendors, for whom a regular part of a dominant line of their business generates retail receipts subject to taxation or who are subject to payment of municipal fees pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.). The remaining member appointed by each municipality shall be a resident of the municipality who is not such an owner or employee of a vendor. No member shall hold any elective public office.

b. The Commissioner of the Department of Commerce and Economic Development shall be an ex officio member of the authority.

c.Each member of the authority shall serve for a term of four years, except of the members initially appointed, two shall be appointed for a term of two years and one shall be appointed for a term of two years and one shall be appointed for a term of four years. Each member shall hold office for the term of the member's appointment and until the member's successor is appointed and qualified. A member shall be eligible for reappointment.

A vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

d. The commissioner may designate an employee of the department to represent the member at meetings of the authority. The designee of the member may lawfully vote and otherwise act on behalf of the member.

The designation shall be made annually in writing and delivered to the authority and shall be effective until revoked or amended by written notice delivered to the authority.

e.The authority, upon the first appointment of its members and thereafter at the same time in each year, shall annually elect from among its members, a chairman and a vice-chairman who shall hold office until a successor is elected. The authority may also appoint and employ, without regard to the provisions of Title 11A of the New Jersey Statutes, an executive director and other agents and employees as the authority may require, and shall determine their qualifications, terms of office, duties and compensation thereof.

f.The powers of he authority shall be vested in the voting members thereof in office from time to time; a majority of the members of the authority shall constitute a quorum and the affirmative vote of a majority of the full membership shall be necessary for any action taken by the authority unless the bylaws of the authority shall require a larger number. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

g. The members of the authority shall serve without compensation, but the authority may reimburse its members for actual and necessary expenses incurred in the discharge of their duties.

h.Each appointed member of the authority may be removed by the appointing authority for cause after a public hearing and may be suspended by the authority pending the completion of the hearing. Each member of the authority before entering upon the duties of office shall take and subscribe an oath to perform the duties of the office faithfully, impartially, prudently and justly to the best of the member's ability. A record of these oaths shall be filed in the office of the Secretary of State.

L.1992,c.165,s.20; amended 1997, c.273, s.8.



Section 40:54D-21 - Public Purpose Of Authority.

40:54D-21 Public purpose of authority.

21.The public purpose of an authority shall be to undertake a tourism project if it is necessary or useful to the economic development and public welfare of the residents and tourist industry of the creating municipalities, and to promote, advertise and enhance the attractiveness of the district to visitors and tourists; provided however, that such promotion, advertisement and enhancement shall not be undertaken by any authority with respect to the Wildwood convention center facility unless any such authority is expressly authorized by the sports authority to undertake such activities. Except as otherwise provided in, and subject to any limitations in P.L.1997, c.273 (C.40:54D-25.1 et al.), an authority shall have the following powers:

a.To adopt bylaws for the regulation of its affairs and the conduct of its business;

b.To adopt an official common seal and alter it at its pleasure;

c.To maintain an office at a place or places within the district as it may designate;

d.To sue and be sued in its own name;

e.To acquire from any predecessor owner or operator, and to construct, reconstruct, maintain, and operate a convention center facility or other tourism project;

f.To issue bonds or notes of the authority for the purposes of this act and to provide for the rights of the holders thereof all as provided in the "Local Bond Law," N.J.S.40A:2-1 et seq.;

g.To set and collect rents, fees, charges or other payments for the lease, use, occupancy or disposition of a convention center facility or other tourism project acquired, constructed or reconstructed by the authority pursuant to the provisions of P.L.1992, c.165 (C.40:54D-1 et seq.). Any revenues collected shall be available to the authority for use in furtherance of any of the purposes of this act;

h.To acquire, lease as lessee or lessor, own, rent, use, hold and dispose of real property and personal property or any interest therein, in the exercise of its powers and the performance of its duties under this act;

i.To acquire in the name of the authority by purchase, gift or otherwise, on terms and conditions and in a manner as the authority may deem proper, or by the exercise of the power of eminent domain except as against the State of New Jersey, any land and other property which the authority may determine is necessary for the construction, reconstruction, maintenance, operation or support of tourism projects pursuant to the provisions of this act, P.L.1992, c.165 (C.40:54D-1 et seq.) or parts thereof or rights therein, and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon, or the benefit of restrictions upon abutting property to preserve and protect same;

j.To grant by franchise, lease or otherwise, the use of any property owned and controlled by the authority to any person for the consideration and for the period or periods of time and upon terms and conditions as are agreed upon;

k.To apply for, receive and accept from the United States of America or any agency thereof, or the State and any subdivision thereof, subject to the approval of the State Treasurer, grants for or in aid of the planning, acquisition or construction of a convention center facility or other tourism project, and to receive and accept aid or contributions from any other public or private source, of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which those grants and contributions may be made;

l.Subject to the limitations of this act, to determine the location, type and character of its tourism project and all other matters in connection therewith;

m.To enter into contracts or agreements with any entity for the entity to issue bonds or notes on behalf of the authority and to make payments to the entity to secure those bonds or notes;

n.To procure and enter into contracts for any type of insurance and indemnify against loss or damage to property from any cause, including the loss of use and occupancy and business interruption, death or injury of any person, employee liability, any act of any member, officer, employee or servant of the authority, whether part-time, compensated or uncompensated, in the performance of the duties of office or employment or any other insurable risk or any other losses in connection with property, operations, assets or obligations in any amounts and from any insurers as are deemed desirable. In addition, the authority may carry its own liability insurance;

o.To promote and advertise the district and to promote the use of the tourism projects by tourists and visitors to the district; and

p.To enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority or to carry out any power expressly given in P.L.1992, c.165 (C.40:54D-1 et seq.).

L.1992,c.165,s.21; amended 1997, c.273, s.9.



Section 40:54D-21.1 - Entrance Into A Marketing Partnership; Qualified Business, Authority

40:54D-21.1. Entrance into a marketing partnership; qualified business, authority
12. a. A qualified business outside of the district may enter into a marketing partnership with the authority and participate in events and any housing assignment programs or other services or programs administered by an authority, pursuant to this section.

b.An authority may establish and enter into marketing partnership contracts with a qualified business outside the district for participation in events or other services or programs administered by the authority. A qualified business electing to participate in those services of programs shall enter into a marketing partnership contract with the authority. Under the contract the authority shall agree to provide the business with all the rights and privileges applicable to that type of business located within the district, and the business shall agree to pay directly to the authority an amount equal to the tourism development fees and tourism assessments payable by that type of business as if located within the district.

c.For the purposes of this section, "qualified business" means a hotel, motel or other business collecting receipts, sales or charges subject to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

L.2002, c.72, s.11.



Section 40:54D-22 - Applicability Of "Local Public Contracts Law."

40:54D-22 Applicability of "Local Public Contracts Law."

22.All purchases, contracts or agreements made by the authority pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.) shall be made or awarded pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1992,c.165,s.22; amended 1997, c.273, s.10.



Section 40:54D-23 - Maintenance Of Projects.

40:54D-23 Maintenance of projects.

23.Any convention center facility or other tourism project of the authority shall be maintained and kept in the condition and repair as the authority determines, or the bond covenants require. A project or any part thereof may be policed and operated by employees and other persons as the authority may employ or authorize.

L.1992,c.165,s.23; amended 1997, c.273, s.11.



Section 40:54D-24 - Eminent Domain

40:54D-24. Eminent domain
24. The exercise of the power of eminent domain and the compensation to be paid thereunder by the authority shall be in accordance with the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.) insofar as the provisions thereof are applicable and not inconsistent with the provisions contained in this act.

L.1992,c.165,s.24.



Section 40:54D-25 - Issuance Of Bonds, Notes.

40:54D-25 Issuance of bonds, notes.

25. a. Except as otherwise provided in section 18 of P.L.1997, c.273 (C.5:10-6.3), the authority may from time to time issue its bonds or notes for any of its purposes under this act, including the payment, funding, or refunding of principal or interest or redemption premiums on any bonds or notes issued by it whether the bonds or notes or interest to be funded or refunded have or have not become due. Bonds and notes so issued shall be subject to the "Local Bond Law," N.J.S.40A:2-1 et seq. and the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.).

b.Except as otherwise provided in section 18 of P.L.1997, c.273 (C.5:10-6.3) and except as may be otherwise expressly provided by the authority, every issue of bonds or notes shall be general obligations payable out of any monies or revenues of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. The authority may issue the types of bonds or notes as it may determine, including, without limiting the generality of the foregoing, bonds or notes on which the principal and interest are payable: (1) exclusively from the income and revenues derived from a tax upon retail receipts of any vendor located within the tourism improvement and development district created pursuant to the provisions of section 4 of P.L.1992, c.165 (C.40:54D-4); (2) exclusively from the income and revenues from rates, charges and fees of a convention center facility or other tourism project operated by the authority, whether or not the project is financed in whole or in part with the proceeds of the bonds or notes; or (3) from its revenues generally. Any bonds or notes may be additionally secured by a pledge of any grant or contribution from the federal government or any State or any agency or public subdivision thereof or any person or a pledge of any monies, income or revenues of the authority from any source whatsoever. In addition, the authority may, in anticipation of the issuance of the bonds or the receipt of appropriations, grants, reimbursements or other funds, including without limitation grants from the federal government, issue notes, the principal of or interest on which, or both, shall be payable out of the proceeds of notes, bonds or other obligations of the authority or appropriations, grants reimbursements or other funds or revenues of the authority.

L.1992,c.165,s.25; amended 1997, c.273, s.12.



Section 40:54D-25.1 - Transfer Of Assets, Obligations, Etc. To The Sports Authority.

40:54D-25.1 Transfer of assets, obligations, etc. to the sports authority.

17. a. The authority in existence on July 1, 1997 shall cooperate with the sports authority in the defeasing, refunding or refinancing of any outstanding obligations of such authority as authorized by this section and the authority shall take such steps as are necessary in order to implement such defeasing, refunding or refinancing.

b. On the 60th day following the effective day following the effective date of P.L.1997, c.273 (C.40:54D-25.1 et al.):

(1)All right, title, and interest of the authority in existence on July 1, 1997 in any of its assets, funds and property, both real and personal, as well as those obligations as set forth in paragraph (4) of this subsection, are hereby transferred to the sports authority to be held, used and applied for the purposes set forth herein.

(2)In addition to the powers vested in the sports authority pursuant to P.L.1971, c.137 (C.5:10-1 et seq.), all powers and duties which hitherto were exercised by the authority in existence on July 1, 1997 with respect to any property transferred pursuant to this section may henceforth be exercised by the sports authority.

(3)All monies transferred pursuant to this act shall be deposited in the fund created by the sports authority pursuant to subsection g. of section 6 of P.L.1971, c.137 (C.5:10-6).

(4)The sports authority shall assume such obligations of the authority as are necessary for the acquisition, construction and operation of the Wildwood convention center facility which obligations shall be as specified in a contract between the authority and the sports authority. Any such obligations of the authority which are assumed by the sports authority shall be payable from the fund created by the sports authority pursuant to subsection g. of section 6 of P.L.1971, c.137 (C.5:10-6) or from the proceeds of bonds or notes issued pursuant to section 12 of P.L.1991, c.375 (C.5:10-14.3) and section 18 of P.L.1997, c.273 (C.5:10-6.3).

L.1997,c.273,s.17.



Section 40:54D-26 - Application For Proposed Project Financing

40:54D-26. Application for proposed project financing
26. Prior to the adoption of any resolution of an authority authorizing the issuance of notes or bonds for a tourism project, an application for the proposed project financing shall be submitted to the Local Finance Board for review and findings pursuant to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.).

L.1992,c.165,s.26.



Section 40:54D-27 - Report Filed With Local Finance Board.

40:54D-27 Report filed with Local Finance Board.

27. a. Within 30 days after the issuance of any bonds or notes by the authority pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.), the authority shall file a report with the Local Finance Board setting forth, if applicable, the principal amount of bonds or notes issued and the annual payments of principal and interest to be made on the bonds or notes.

b.At least 90 days prior to the date which is the later date determined pursuant to paragraph 1 or 2 of subsection b. of section 14 of P.L.1992, c.165 (C.40:54D-14), and subject to subsection f. of that section an authorized officer of the authority issuing bonds or notes for, or entering into a lease in connection with, the acquisition, construction, reconstruction or improvement of the convention center facility or other tourism project shall notify the Director of the Division of Local Government Services in the Department of Community Affairs of the precise date determined pursuant to subsection b. of section 14 of P.L.1992, c.165, the amounts payable thereafter: (1) on account of the principal and interest on, or reserve funding requirements on, those bonds or notes; or (2) as rent under the lease, and the name and address of the paying agent or agents for the bonds or notes, or of the lessor under the lease. The director shall, upon the receipt of that notice, verify the facts contained therein, and certify the same to the State Treasurer.

c. Following the certification in subsection b. of this section and upon the date set forth therein, the State Treasurer shall thereafter pay prior to each payment date from the fund the amounts certified to be paid: (1) to the appropriate paying agent or agents for the principal and interest on, or reserve funding requirements on, the bonds or notes; or (2) to the lessor as rent under the lease.

L.1992,c.165,s.27; amended 1997, c.273, s.13.



Section 40:54D-28 - Pledges

40:54D-28. Pledges
28. Any pledge of revenues or other monies made by the authority shall be valid and binding from the time when the pledge is made. The revenues or other monies so pledged and thereafter received by the authority shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

L.1992,c.165,s.28.



Section 40:54D-29 - Pledge Of State To Bondholders.

40:54D-29 Pledge of State to bondholders.

29.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued by an authority pursuant to the provisions of P.L.1992, c.165 (C.40:54D-1 et seq.) that the State will not limit or alter the rights or powers vested in an authority to acquire, construct, maintain and operate any project, or to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect rates, fees or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of that authority and fulfill the terms of any contract with another entity or any agreement made with the holders of the bonds or notes, and that the State will not in any way impair the rights or remedies of the holders or modify in any way the exemptions from taxation provided for in this act, until the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged or provided for.

L.1992,c.165,s.29; amended 1997, c.273, s.14.



Section 40:54D-30 - Immunity From Personal Liability On Bonds.

40:54D-30 Immunity from personal liability on bonds.

30.Neither the members of an authority nor any person executing bonds or notes issued pursuant to P.L.1992, c.165 (C.40:54D-1 et seq.) shall be liable personally on the bonds or notes by reason of the issuance thereof.

L.1992,c.165,s.30; amended 1997, c.273, s.15.



Section 40:54D-31 - Authorization To Collect Rates, Charges, Fees For Use Of Projects

40:54D-31. Authorization to collect rates, charges, fees for use of projects
31. a. The authority is authorized to fix, revise, charge and collect rates, charges and fees for the use of a convention center facility or other tourism project and the different parts or sections thereof. The rates, charges and fees shall be so fixed and adjusted as to effectuate the purposes of this act and in any event to carry out and perform the terms and provisions of any contract with or for the benefit of holders of bonds or notes. The charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the State or subdivision of the State, except as provided in the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.). The use and disposition of charges and revenues shall be subject to the provisions of any resolution authorizing the issuance of the bonds or notes.

b. The authority is authorized to contract with any person, partnership, association, corporation or federal, State or local government entity or subdivision thereof desiring the use of any part of a project, including the right-of-way adjoining a paved portion, for operation or placing thereon telephone, telegraph, electric light or power lines, gas stations, garages, stores, hotels, or restaurants, or for any other purpose, and to fix the terms, conditions, rents and rates of charges for that use. No contract shall be required, and no rent, fee or other charge of any kind shall be imposed, for the use and occupation for the installation, construction, use, operation, maintenance or repair, renewal, relocation or removal of tracks, pipes, mains, conduits, cables, wires, towers, holes or other equipment or appliances in, on, along, over or under any project by any public utility as defined in section R.S.27:7-1 which is subject to taxation pursuant to either P.L.1940, c.4 (C.54:30A-16 et seq.) or P.L.1940, c.5 (C.54:30A-49 et seq.), or pursuant to any other law imposing a tax for the privilege of using the public streets, highways, roads or other public places in the State.

L.1992,c.165,s.31.



Section 40:54D-32 - Additional Powers

40:54D-32. Additional powers
32. In addition to the other powers conferred by this act or by any other law and not in limitation thereof, the authority, in connection with construction or operation of a convention center facility or other tourism project, may make reasonable regulations for the installation, construction, maintenance, renewal and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances, herein called "works," of any public utility as defined in R.S.48:2-13, in, on or along, over or under the project, public highway or real property, including public lands or waters. Whenever in connection with construction or operation of the project, the authority shall determine that it is necessary that any works, which now are or hereafter may be located in, on, along, over under any project, public highway, or real property, should be relocated in the project, public highway, or real property or should be removed therefrom, the public utility owning or operating the works shall relocate or remove the same in accordance with the order of the authority, provided, however, that the cost and expenses of the relocation or removal, including the cost of installing these works in a new location, and the cost of any lands or any rights or interest in lands or any other rights acquired to accomplish the relocation or removal, less the cost of any lands or any rights or interest in lands or any other rights of the public utility, paid to the public utility in connection with the relocation or removal of the works, shall be paid by the authority and may be included in the cost of the project. In case of any relocation or removal of works, the public utility owning or operating the same, its successors or assigns, may maintain and operate the works, with the necessary appurtenances, in the new location for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the works in their former location.

L.1992,c.165,s.32.



Section 40:54D-33 - Government Entity May Convey Property

40:54D-33. Government entity may convey property
33. Any government entity, notwithstanding any contrary provision of law, is authorized to lease, lend, grant or convey to the authority at its request upon the terms and conditions as the governing body or other proper agencies of the government entity may deem reasonable and fair and without the necessity for any advertisement, order of court or other action, other than the authorizing resolution or other formal action of the government entity, any real property or personal property or interest therein which may be necessary or convenient to effectuate the purposes of the authority, including any convention center buildings and structures or other real property already devoted to such purposes.

L.1992,c.165,s.33.



Section 40:54D-34 - Cooperation Of County, Municipality

40:54D-34. Cooperation of county, municipality
34. For the purpose of aiding and cooperating in the acquisition, construction, or operation of any project of the authority, any county or municipality may, upon agreement with the authority and in the manner provided by law:

a. Appropriate monies for the purposes of the authority and to loan or donate the money to the authority in the installments and upon the terms as may be agreed upon by the authority;

b. Perform any act for the authority which it is empowered by law to perform;

c. Incur indebtedness, borrow money and issue bonds or notes for the purpose of financing a project pursuant to the provision of the "Local Bond Law," N.J.S.40A:2-1 et seq.; and

d. Unconditionally guarantee the punctual payment of the principal of and interest on any bonds or notes of the authority.

L.1992,c.165,s.34.



Section 40:54D-35 - Property Exempt From Levy, Sale.

40:54D-35 Property exempt from levy, sale.

35.Except as otherwise provided in section 17 of P.L.1997, c.273 (C.40:54D-25.1), all property of the authority, except any property which is subjected to a lien to secure any bonds or notes, shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same, nor shall any such judgment against the authority be a charge or lien upon its property; provided that nothing herein contained shall apply to or limit the rights of the holders of any bonds or notes to pursue any remedy for the enforcement of any pledge or lien.

L.1992,c.165,s.35; amended 1997, c.273, s.16.



Section 40:54D-36 - Exemption From Taxes, Special Assessments

40:54D-36. Exemption from taxes, special assessments
36. The tourism project and other property of the authority are declared to be public property of an instrumentality of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds or notes issued pursuant to this act, P.L.1992, c.165 (C.40:54D-1 et seq.) are declared to be issued by an instrumentality of this State and for an essential public and governmental purpose and the bonds and notes, and the interest thereon and the income therefrom, and all charges, funds, revenues, income and other monies pledged or available to pay, or secure the payment of the bonds or notes, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes.

L.1992,c.165,s.36.



Section 40:54D-37 - Depositories

40:54D-37. Depositories
37. All banks, trust companies, savings banks, investment companies and other persons carrying on a banking business are each authorized to give to the authority a good and sufficient undertaking with the sureties as shall be approved by the authority to the effect that the bank or banking institution shall faithfully keep and pay over to the order of or upon the warrant of the authority or its authorized agent all those funds as may be deposited with it by the authority and agreed interest thereon, at the times and upon the demands as may be agreed to with the authority or, in lieu of these sureties, deposit with the authority or its authorized agent or any trustee therefor or for the holders of any bonds or notes, as collateral, these securities as the authority may approve. The deposits of the authority may be evidenced or secured by a depository collateral agreement in that form and upon the terms and conditions as may be agreed upon by the authority and at the bank or banking institution.

L.1992,c.165,s.37.



Section 40:54D-38 - Investment Of Bond, Note Funds

40:54D-38. Investment of bond, note funds
38. Notwithstanding the provisions of any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, investment companies, savings and loan associations, and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds or notes issued pursuant to this act, P.L.1992, c.165 (C.40:54D-1 et seq.), and these bonds and notes shall be authorized security for any and all public deposits.

L.1992,c.165,s.38.



Section 40:54D-39 - Audit

40:54D-39. Audit
39. The authority shall cause a financial audit of its books and accounts to be made at least once each year by certified public accountants pursuant to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), and copies thereof shall be filed with the State Treasurer and with the State Auditor.

L.1992,c.165,s.39.



Section 40:54D-40 - Construction Of Act

40:54D-40. Construction of act
40. Nothing in this act shall be construed to authorize or empower the authority to:

a. Vacate, close, connect with, adjust, relocate, cross or otherwise physically affect any State highway without written approval by the Commissioner of Transportation; or

b. Acquire State property or any interest therein by the exercise of the power of eminent domain.

L.1992,c.165,s.40.



Section 40:54D-41 - Access By Authority

40:54D-41. Access by authority
41. The authority and its authorized agents and employees may enter upon any lands, waters and premises other than State property for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this act, and this entry shall not be deemed a trespass, nor shall the entry for this purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to such lands, waters and premises as a result of those activities.

L.1992,c.165,s.41.



Section 40:54D-42 - Contracts, Etc. With Municipal Governments

40:54D-42. Contracts, etc. with municipal governments
42. The authority may enter into contracts, leases, or agreements with any municipal government, concerning the acquisition, construction, maintenance, operation, or support of a convention center facility or other tourism project.

L.1992,c.165,s.42.



Section 40:54D-43 - Supplemental Powers

40:54D-43. Supplemental powers
43. The powers granted pursuant to the provisions of this act, P.L.1992, c.165 (C.40:54D-1 et seq.) are in addition to all powers under existing laws and municipal charters.

L.1992,c.165,s.43.



Section 40:54D-44 - Prior Obligations Unaffected

40:54D-44. Prior obligations unaffected
44. Nothing in this act shall be construed to in any way impair any obligation assumed by any municipality entered into prior to the effective date of this act.

L.1992,c.165,s.44.



Section 40:55-21.15 - Municipalities Qualified To Receive Certain State Aid; Urban Growth Zones; Determination By Ordinance; Exemption Of Projects From Land Use Ordinances

40:55-21.15. Municipalities qualified to receive certain state aid; urban growth zones; determination by ordinance; exemption of projects from land use ordinances
Any municipality receiving State aid pursuant to the provisions of P.L.1971, c. 64, as amended and supplemented from time to time, or a municipality certified by the Commissioner of Community Affairs to qualify under such law in every respect except population, may by ordinance determine that an area or areas within such municipality be designated an urban growth zone as defined in and for all purposes of "The New Jersey Economic Development Authority Act," P.L.1974, c. 80 (C. 34:1B-1 et seq.). Such ordinance may provide that, notwithstanding any law or other ordinance or local regulation to the contrary, all construction projects undertaken by, or with the assistance of, the New Jersey Economic Development Authority in such urban growth zones shall be exempt from the terms and requirements of the land use ordinances and regulations, including but not limited to the master plan and zoning ordinances, of such municipality for any period of time which may be mutually agreed upon.

L.1977, c. 423, s. 1, eff. Feb. 27, 1978.



Section 40:55-52 - Authentication Before Filing

40:55-52. Authentication before filing
No department in a municipality, created for the purpose of filing plans and specifications for buildings, shall receive or file any plans or specifications unless they bear the seal of a licensed professional engineer or a licensed architect of the State of New Jersey, or in lieu thereof an affidavit sworn to by the person who drew or prepared them.

Amended by L.1948, c. 294, p. 1209, s. 1, eff. Aug. 9, 1948.



Section 40:55B-1 - Definitions

40:55B-1. Definitions
As used in this title:

"Governing body" means and includes the board or body in each municipality empowered by statute to exercise general legislative power therein. In cities having a board of finance such board shall be considered the "governing body" for the purpose of this chapter.

"Mayor" means and includes the chief executive of the municipality whether the official designation of his office be mayor, city manager or otherwise.

"Commission" means and includes an industrial commission created by the governing body of any municipality pursuant to the provisions of this chapter.



Section 40:55B-2 - Legislative Finding; Purpose Of Chapter

40:55B-2. Legislative finding; purpose of chapter
It is hereby found and declared as follows:

a. That unless many municipalities are to accept decadence and obsolescence as their inevitable lot, they must thoroughly analyze their position in the industrial structure of the country and then completely mobilize their potential resources for efficient manufacture; that the location of industry today is more and more the result of an impartial, scientific study of basic economic conditions; that one of the basic difficulties of many of the municipalities of this state is that they do not know themselves; that they have little appreciation of either their economic strength or their economic weakness; that they have never studied impartially either the economic advantages or the economic disadvantages of their own peculiar geographic position; that there had been an abundance of publicity campaigns and boosting campaigns founded upon superficial generalities and not well designed to enlighten the prospective manufacturer; that a frank inventory of the industrial life of New Jersey communities as a deliberate and sober inquiry of scientific character is necessary to ascertain their real needs and to determine their potential resources for efficient manufacture with a constructive program for sustained and selective growth and a long term policy of industrial rehabilitation and development is necessary.

b. That there are now many thousands of unemployed persons within the state of New Jersey, who, if profitably employed, would create annual pay rolls of millions of dollars; that the re-employment of the present unemployed would quicken and improve social conditions.



Section 40:55B-3 - Creation; Official Title

40:55B-3. Creation; official title
The governing body of each municipality is hereby authorized to create, by ordinance, a local industrial commission to be known as "the industrial commission of (here name of the municipality)" .



Section 40:55B-4 - Body Corporate; Number Of Members

40:55B-4. Body corporate; number of members
Any commission so created shall consist of seven members and shall be a body corporate, having the powers hereinafter enumerated.



Section 40:55B-5 - Members And Officers

40:55B-5. Members and officers
The members of each commission shall be appointed by the governing body of the municipality of its creation. Each member shall be, for the last five years preceding his appointment, a citizen of the United States and a qualified voter of the State of New Jersey. One member shall be appointed for one year, one member for two years, one member for three years, two members for four years and two members for five years. At the expiration of each of the above terms, the new member or members shall be appointed for a term of five years. Vacancies in the membership of any commission, occurring for whatever cause, shall be promptly filled by appointment by the governing body for the unexpired term thereof. Members shall serve for their respective terms and until their successors are appointed and qualify. No more than four members shall be from the same political party.

Each member shall be chosen with a special view to his qualifications and fitness for service on the commission. He shall have had experience in industry or commerce and shall be conversant with the industrial needs and facilities of his commission's municipality, and shall be of known devotion to public service.

A member of the governing body of the municipality shall not be appointed as a member of the commission.

There shall be appointed upon said commission, unless local conditions shall otherwise require, one representative of industry or commerce; a representative of labor; a representative of the clearing house or banks of said municipality; a representative of the chamber of commerce; a representative of the service clubs of such municipality; a representative of the legal profession; and a representative of a recognized real estate dealer's association.

No member, officer or employee of any commission shall be interested directly or indirectly in any contracts for work or materials used by the commission, or in any sales, leases or agreements in connection with lands, buildings or other property owned or controlled by it, or in any fees or compensation of any kind paid to any broker, architect, engineer, merchant or other person doing business with the commission or in any other transaction of or with the commission, or the benefits or profits thereof.

Each member and officer of the commission shall, before assuming office, take and subscribe an oath that he will faithfully and impartially discharge the duties of his office.

The members and officers of the commission shall serve without compensation, but each shall receive his actual disbursements for his expenses in performing his duties.

The members of the commission shall choose annually from among its members a chairman or president, and such other officers as it may deem necessary. The mayor of the municipality served by the commission, shall be ex officio a member thereof, but he shall not have voting privileges.

A majority of the members shall constitute a quorum of the board.

The members and officers may be required to furnish bonds to the commission, to secure the faithful discharge of their duties, in form, amount and with such surety as may from time to time be required by resolution of the governing body of the municipality served by the commission.

Amended by L.1984, c. 196, s. 1, eff. Nov. 27, 1984.



Section 40:55B-6 - Employees; Offices

40:55B-6. Employees; offices
In so far as may be practicable, the employees and assistants required by the commission shall be recruited from the public officers and employees of the municipality served by the commission. The municipal counsel shall be the counsel to the commission; the municipal engineer shall be the engineer of the commission; and the several departments of the municipal government shall be available to the commission for the purposes of the commission's business. Municipal employees serving the commission shall do so without compensation other than their regular compensation as employees of the municipality. The commission shall, from time to time, make known to the mayor of the municipality served by it, its wants in the nature of services by employees of the municipality, and the mayor shall designate which of the municipality's employees, if any, shall render such services.

To the extent that the commission shall deem it necessary to carry on its function, and to the extent that it shall consider the services of existing employees of the municipality insufficient for its purposes, it may employ such additional employees or services and at such compensation as may be approved by resolution of the governing body of the municipality. Its requirements in this direction shall be submitted from time to time in writing to such governing body.

The civil service laws, rules and regulations of the state, applicable to the municipality served by the commission, shall govern the appointment of employees of the commission. Such laws, rules and regulations shall not be deemed to prevent the use of services of existing employees, without extra compensation therefor, nor shall the use of such services operate to enlarge the civil service rights or the status of the municipal employee rendering the same.

The commission shall have an maintain a suitable office, where its maps, plans, documents, records and accounts shall be kept, subject to public inspection during reasonable business hours of the commission. If practicable, existing office facilities of the municipality served by the commission shall be used without charge by the municipality, and the office and similar equipment of the municipality shall, wherever possible, be used by and be made available for the use of the commission, without charge.

Amended by L.1984, c. 196, s. 2, eff. Nov. 27, 1984.



Section 40:55B-7 - General Powers

40:55B-7. General powers
To effectuate its purposes, any commission created under this chapter shall have the following powers:

a. To sue and be sued.

b. To adopt and use an official seal.

c. To adopt suitable by-laws for the management of its affairs.

d. To determine the qualifications and duties of its employees, and to fix, subject to the foregoing provisions hereof, their compensation.

e. To enter into contracts.



Section 40:55B-8 - Purposes, Functions, And Additional Powers

40:55B-8. Purposes, functions, and additional powers
Every commission created under this chapter shall constitute the corporate instrumentality of the municipality, by which it is created, for the following purposes:

a. To inquire into, survey and publicize the extent, advantages and utility of the vacant lands of such municipality, whether municipally owned or otherwise.

b. To classify such vacant lands according to their adaptability for the settlement thereon of various types of industrial enterprises.

c. To study and analyze the various industries of the nation and, to the extent it deems necessary for its purposes, the industries of other nations, with a view to ascertaining the opportunities for the industrial expansion of the municipality. In this connection the reports, records, statistics, compenda and similar documents of existing federal, state, county, municipal and other governmental and public agencies, as well as of responsible private institutions, boards, agencies and similar bodies interested in the compilation of the information relating to industry, shall be resorted to, wherever possible, in order to avoid unnecessary original research and gathering of source material.

d. To advertise the industrial advantages and opportunities of its municipality and the availability of real estate within the municipality for industrial settlement and to encourage and accomplish such industrial settlement within the municipality.

e. To solicit the several industries to purchase or lease the vacant lands and property of or in the municipality.

f. To accomplish the sale or lease of the municipality's vacant lands to industries whose settlement thereon is best calculated, in the judgment of the commission, to advance the interests of the municipality and of its citizens and inhabitants.

g. To acquire title to vacant land owned by the municipality for the purpose of resale or lease to industries whose presence within the municipality will benefit in the judgment of the commission, its citizens and inhabitants.



Section 40:55B-8.1 - Contracts Relating To Transfer Of Interest In Real Estate; Veto By Mayor

40:55B-8.1. Contracts relating to transfer of interest in real estate; veto by mayor
Notice of any contract for the sale, lease, option to purchase or lease or other transfer of real property or any interest therein proposed by the commission shall be submitted to the mayor of the municipality whereupon such proposed commission action shall be subject to the mayor's veto. The mayor shall exercise the veto power over this proposed action by a written veto to the commission. The mayor shall have 10 days, Saturdays, Sundays and holidays excepted, after receiving notice of the action to exercise the veto power. The mayor's veto power shall be exercised in accordance with the following guidelines: a. the action conforms to the master plan of the community; b. the action is environmentally compatible with the community; c. the action complies with the zoning of the industrial area; and d. the project complies with the policies and procedures established by the governing body in cooperation with the commission. If the mayoral veto is exercised during the specified time period, the action of the commission shall be considered null and void. If no veto is exercised during the specified time period, the action of the commission shall be considered valid. The mayor, upon receiving notice of the action, may in writing notify the commission of the approval of the action before the expiration of the 10-day period.

L.1984, c. 196, s. 4, eff. Nov. 27, 1984.



Section 40:55B-8.2 - Restrictions Or Conditions On Real Property Sold Or Leased By Commission

40:55B-8.2. Restrictions or conditions on real property sold or leased by commission
The commission may, as to any real property sold or leased by it, impose restrictions or conditions as to the use of the real property or the construction, demolition, repair, alteration or reconstruction of buildings or structures and the time of their commencement and completion. All restrictions and conditions shall be related to a lawful purpose and shall not be inconsistent with or impose a special or higher standard than any zoning or planning ordinance then in effect in the municipality or under the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.).

L.1984, c. 196, s. 5, eff. Nov. 27, 1984.



Section 40:55B-9 - Study Of Tax Structure

40:55B-9. Study of tax structure
The commission shall make a study of the tax structure with a view to reducing the tax burden of the municipality.



Section 40:55B-10 - Limitations On Powers; Appropriations; Records And Reports

40:55B-10. Limitations on powers; appropriations; records and reports
No commission created under the authority of this chapter shall have any power of condemnation or eminent domain.

No commission created under the authority of this chapter shall have power to pledge the credit of the municipality by which it is created, or of any other municipality, or of the State of New Jersey, or to create any debt against or in any manner act as the agent of such municipality, or of the State of New Jersey.

Such commission shall have power and authority to make an economic survey, analyzing the present and potential possibilities of the municipality, with a view to ascertaining its industrial needs, determining its resources for efficient manufacture and exploring its probable sphere in the future development of the State and Nation. In carrying out such a survey, the commission shall study the needs of existing local industries so that means may be evolved to enable them to compete more successfully with competitors in other states; and more particularly how they might successfully round out and enlarge the products manufactured within the municipality with a view to diversifying local industry and stabilizing employment conditions. The commission may make any investigation deemed necessary to enable it effectually to carry out the provisions of this chapter and for that purpose the commission may take and hear proofs and testimony and compel the attendance of witnesses and the production of books, papers, records and documents, including public records, and its authorized agents may enter upon any lands as in its judgment may be necessary for the purpose of making surveys and examinations to accomplish any purpose authorized by this chapter.

Each commission shall make an annual report to the governing body of the municipality by which it has been created, setting forth in detail its operations and transactions for the preceding 12 months, and shall include therein its receipts and disbursements during that period. A copy of the report shall be filed in the office of the municipal clerk and be open to public inspection during the regular business hours of the clerk's office.

Nothing in this chapter provided and no authority given to or exercised by any commission created under this chapter shall impair or invalidate in any way any funded indebtedness of the municipality by which it has been created, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose.

The creation of a commission by a municipality shall not be deemed to limit in any manner the municipality's right to deal with its vacant lands, or to sell or lease the same, independently of such commission, as heretofore, but the powers conferred upon such commission, as heretofore, but the powers conferred upon such municipality and commission by this chapter shall be in addition to any rights or powers now possessed by such municipality with reference to its vacant lands or other properties.

The governing body of such municipality creating a commission under this chapter may appropriate annually, during the life of its commission, such sums as may be reasonably necessary to conduct the normal operations of the commission, but no moneys so appropriated shall be used by a commission for the construction of any building or to finance such construction. The commission shall annually present to the chief financial officer of the municipality its budget for operations for the ensuing year, reflecting therein all unexpended balances on hand from previous appropriations received from the municipality, at the same time and in the same manner and form as is required by several departments of the municipality's government, and the budget so submitted shall be acted upon as in the case of the budgets of such several municipal departments, and, being so acted upon, shall be made a part of the municipality's budget. A copy of the proposed budget shall be filed in the commission's office and be open to public inspection during the regular business hours of the commission's office. Each commission shall keep and maintain at its office complete and accurate records of its accounts, and separate accounts shall be kept for its normal functions which shall be open to public inspection during the regular business hours of the commission's office. No commission shall exceed its budget, and moneys received from the municipality by which it has been created shall be expended only for the purposes for which they have been appropriated.

Amended by L.1977, c. 195, s. 1, eff. Aug. 29, 1977; L.1984, c. 196, s. 3, eff. Nov. 27, 1984.



Section 40:55D-1 - Short Title

40:55D-1. Short title
This act may be cited and referred to as the "Municipal Land Use Law."

L.1975, c. 291, s. 1, eff. Aug. 1, 1976.



Section 40:55D-2 - Purpose Of The Act.

40:55D-2 Purpose of the act.

2.Purpose of the act. It is the intent and purpose of this act:

a.To encourage municipal action to guide the appropriate use or development of all lands in this State, in a manner which will promote the public health, safety, morals, and general welfare;

b.To secure safety from fire, flood, panic and other natural and man-made disasters;

c.To provide adequate light, air and open space;

d.To ensure that the development of individual municipalities does not conflict with the development and general welfare of neighboring municipalities, the county and the State as a whole;

e.To promote the establishment of appropriate population densities and concentrations that will contribute to the well-being of persons, neighborhoods, communities and regions and preservation of the environment;

f.To encourage the appropriate and efficient expenditure of public funds by the coordination of public development with land use policies;

g.To provide sufficient space in appropriate locations for a variety of agricultural, residential, recreational, commercial and industrial uses and open space, both public and private, according to their respective environmental requirements in order to meet the needs of all New Jersey citizens;

h.To encourage the location and design of transportation routes which will promote the free flow of traffic while discouraging location of such facilities and routes which result in congestion or blight;

i.To promote a desirable visual environment through creative development techniques and good civic design and arrangement;

j.To promote the conservation of historic sites and districts, open space, energy resources and valuable natural resources in the State and to prevent urban sprawl and degradation of the environment through improper use of land;

k.To encourage planned unit developments which incorporate the best features of design and relate the type, design and layout of residential, commercial, industrial and recreational development to the particular site;

l.To encourage senior citizen community housing construction;

m.To encourage coordination of the various public and private procedures and activities shaping land development with a view of lessening the cost of such development and to the more efficient use of land;

n.To promote utilization of renewable energy resources;

o.To promote the maximum practicable recovery and recycling of recyclable materials from municipal solid waste through the use of planning practices designed to incorporate the State Recycling Plan goals and to complement municipal recycling programs; and

p.To enable municipalities the flexibility to offer alternatives to traditional development, through the use of equitable and effective planning tools including clustering, transferring development rights, and lot-size averaging in order to concentrate development in areas where growth can best be accommodated and maximized while preserving agricultural lands, open space, and historic sites.

L.1975, c.291, s.2; amended 1979, c.216, s.1; 1980, c.146, s.1; 1985, c.516, s.1; 1987, c.102, s.25; 2013, c.106, s.1.



Section 40:55D-3 - Definitions; Shall, May; A To C.

40:55D-3 Definitions; shall, may; A to C.

3.For the purposes of this act, unless the context clearly indicates a different meaning:

The term "shall" indicates a mandatory requirement, and the term "may" indicates a permissive action.

"Administrative officer" means the clerk of the municipality, unless a different municipal official or officials are designated by ordinance or statute.

"Agricultural restriction" means an "agricultural deed restriction for farmland preservation purposes" as defined in section 3 of P.L.1983, c.32 (C.4:1C-13).

"Agricultural land" means "farmland" as defined pursuant to section 3 of P.L.1999, c.152 (C.13:8C-3).

"Applicant" means a developer submitting an application for development.

"Application for development" means the application form and all accompanying documents required by ordinance for approval of a subdivision plat, site plan, planned development, cluster development, conditional use, zoning variance or direction of the issuance of a permit pursuant to section 25 or section 27 of P.L.1975, c.291 (C.40:55D-34 or C.40:55D-36).

"Approving authority" means the planning board of the municipality, unless a different agency is designated by ordinance when acting pursuant to the authority of P.L.1975, c.291 (C.40:55D-1 et seq.).

"Board of adjustment" means the board established pursuant to section 56 of P.L.1975, c.291 (C.40:55D-69).

"Building" means a combination of materials to form a construction adapted to permanent, temporary, or continuous occupancy and having a roof.

"Cable television company" means a cable television company as defined pursuant to section 3 of P.L.1972, c.186 (C.48:5A-3).

"Capital improvement" means a governmental acquisition of real property or major construction project.

"Circulation" means systems, structures and physical improvements for the movement of people, goods, water, air, sewage or power by such means as streets, highways, railways, waterways, towers, airways, pipes and conduits, and the handling of people and goods by such means as terminals, stations, warehouses, and other storage buildings or transshipment points.

"Cluster development" means a contiguous cluster or noncontiguous cluster that is not a planned development.

"Common open space" means an open space area within or related to a site designated as a development, and designed and intended for the use or enjoyment of residents and owners of the development. Common open space may contain such complementary structures and improvements as are necessary and appropriate for the use or enjoyment of residents and owners of the development.

"Conditional use" means a use permitted in a particular zoning district only upon a showing that such use in a specified location will comply with the conditions and standards for the location or operation of such use as contained in the zoning ordinance, and upon the issuance of an authorization therefor by the planning board.

"Conservation restriction" means a "conservation restriction" as defined in section 2 of P.L.1979, c.378 (C.13:8B-2).

"Contiguous cluster" means a contiguous area to be developed as a single entity according to a plan containing a section or sections to be developed for residential purposes, nonresidential purposes, or a combination thereof, at a greater concentration of density or intensity of land use than authorized within the section or sections under conventional development, in exchange for the permanent preservation of another section or other sections of the area as common or public open space, or for historic or agricultural purposes, or a combination thereof.

"Conventional" means development other than cluster development or planned development.

"County agriculture development board" or "CADB" means a county agriculture development board established by a county pursuant to the provisions of section 7 of P.L.1983, c.32 (C.4:1C-14).

"County master plan" means a composite of the master plan for the physical development of the county in which the municipality is located, with the accompanying maps, plats, charts and descriptive and explanatory matter adopted by the county planning board pursuant to R.S.40:27-2 and R.S.40:27-4.

"County planning board" means the county planning board, as defined in section 1 of P.L.1968, c.285 (C.40:27-6.1), of the county in which the land or development is located.

L.1975, c.291, s.3; amended 1979, c.216, s.2; 1984, c.20, s.1; 1991, c.412, s.1; 2004, c.2, s.32; 2013, c.106, s.2.



Section 40:55D-4 - Definitions; D To L.

40:55D-4 Definitions; D to L.

3.1. "Days" means calendar days.

"Density" means the permitted number of dwelling units per gross area of land that is the subject of an application for development, including noncontiguous land, if authorized by municipal ordinance or by a planned development.

"Developer" means the legal or beneficial owner or owners of a lot or of any land proposed to be included in a proposed development, including the holder of an option or contract to purchase, or other person having an enforceable proprietary interest in such land.

"Development" means the division of a parcel of land into two or more parcels, the construction, reconstruction, conversion, structural alteration, relocation or enlargement of any building or other structure, or of any mining excavation or landfill, and any use or change in the use of any building or other structure, or land or extension of use of land, for which permission may be required pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.).

"Development potential" means the maximum number of dwelling units or square feet of nonresidential floor area that may be constructed on a specified lot or in a specified zone under the master plan and land use regulations in effect on the date of the adoption of the development transfer ordinance or on the date of the adoption of the ordinance authorizing noncontiguous cluster, and in accordance with recognized environmental constraints.

"Development regulation" means a zoning ordinance, subdivision ordinance, site plan ordinance, official map ordinance or other municipal regulation of the use and development of land, or amendment thereto adopted and filed pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.).

"Development restriction" means an agricultural restriction, a conservation restriction, or a historic preservation restriction.

"Development transfer" or "development potential transfer" means the conveyance of development potential, or the permission for development, from one or more lots to one or more other lots by deed, easement, or other means as authorized by ordinance.

"Development transfer bank" means a development transfer bank established pursuant to section 22 of P.L.2004, c.2 (C.40:55D-158) or the State TDR Bank.

"Drainage" means the removal of surface water or groundwater from land by drains, grading or other means and includes control of runoff during and after construction or development to minimize erosion and sedimentation, to assure the adequacy of existing and proposed culverts and bridges, to induce water recharge into the ground where practical, to lessen nonpoint pollution, to maintain the integrity of stream channels for their biological functions as well as for drainage, and the means necessary for water supply preservation or prevention or alleviation of flooding.

"Environmental commission" means a municipal advisory body created pursuant to P.L.1968, c.245 (C.40:56A-1 et seq.).

"Erosion" means the detachment and movement of soil or rock fragments by water, wind, ice and gravity.

"Final approval" means the official action of the planning board taken on a preliminarily approved major subdivision or site plan, after all conditions, engineering plans and other requirements have been completed or fulfilled and the required improvements have been installed or guarantees properly posted for their completion, or approval conditioned upon the posting of such guarantees.

"Floor area ratio" means the sum of the area of all floors of buildings or structures compared to the total area of land that is the subject of an application for development, including noncontiguous land, if authorized by municipal ordinance or by a planned development.

"General development plan" means a comprehensive plan for the development of a planned development, as provided in section 4 of P.L.1987, c.129 (C.40:55D-45.2).

"Governing body" means the chief legislative body of the municipality. In municipalities having a board of public works, "governing body" means such board.

"Historic district" means one or more historic sites and intervening or surrounding property significantly affecting or affected by the quality and character of the historic site or sites.

"Historic preservation restriction" means a "historic preservation restriction" as defined in section 2 of P.L.1979, c.378 (C.13:8B-2).

"Historic site" means any real property, man-made structure, natural object or configuration or any portion or group of the foregoing of historical, archeological, cultural, scenic or architectural significance.

"Inherently beneficial use" means a use which is universally considered of value to the community because it fundamentally serves the public good and promotes the general welfare. Such a use includes, but is not limited to, a hospital, school, child care center, group home, or a wind, solar or photovoltaic energy facility or structure.

"Instrument" means the easement, credit, or other deed restriction used to record a development transfer.

"Interested party" means: (a) in a criminal or quasi-criminal proceeding, any citizen of the State of New Jersey; and (b) in the case of a civil proceeding in any court or in an administrative proceeding before a municipal agency, any person, whether residing within or without the municipality, whose right to use, acquire, or enjoy property is or may be affected by any action taken under P.L.1975, c.291 (C.40:55D-1 et seq.), or whose rights to use, acquire, or enjoy property under P.L.1975, c.291 (C.40:55D-1 et seq.), or under any other law of this State or of the United States have been denied, violated or infringed by an action or a failure to act under P.L.1975, c.291 (C.40:55D-1 et seq.).

"Land" includes improvements and fixtures on, above or below the surface.

"Local utility" means any sewerage authority created pursuant to the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.); any utilities authority created pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.); or any utility, authority, commission, special district or other corporate entity not regulated by the Board of Regulatory Commissioners under Title 48 of the Revised Statutes that provides gas, electricity, heat, power, water or sewer service to a municipality or the residents thereof.

"Lot" means a designated parcel, tract or area of land established by a plat or otherwise, as permitted by law and to be used, developed or built upon as a unit.

L.1975, c.291, s.3.1; amended 1981, c.32, s.8; 1984, c.20, s.2; 1985, c.398, s.14; 1985, c.516, s.2; 1987, c.129, s.1; 1991, c.199, s.1; 1991, c.412, s.2; 2004, c.2, s.33; 2009, c.146, s.1; 2013, c.106, s.3.



Section 40:55D-5 - Definitions; M To O.

40:55D-5 Definitions; M to O.

3.2."Maintenance guarantee" means any security which may be accepted by a municipality for the maintenance of any improvements required by this act, including but not limited to surety bonds, letters of credit under the circumstances specified in section 16 of P.L.1991, c.256 (C.40:55D-53.5), and cash.

"Major subdivision" means any subdivision not classified as a minor subdivision.

"Master plan" means a composite of one or more written or graphic proposals for the development of the municipality as set forth in and adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28).

"Mayor" means the chief executive of the municipality, whatever his official designation may be, except that in the case of municipalities governed by municipal council and municipal manager the term "mayor" shall not mean the "municipal manager" but shall mean the mayor of such municipality.

"Military facility" means any facility located within the State which is owned or operated by the federal government, and which is used for the purposes of providing logistical, technical, material, training, and any other support to any branch of the United States military.

"Military facility commander" means the chief official, base commander or person in charge at a military facility.

"Minor site plan" means a development plan of one or more lots which (1) proposes new development within the scope of development specifically permitted by ordinance as a minor site plan; (2) does not involve planned development, any new street or extension of any off-tract improvement which is to be prorated pursuant to section 30 of P.L.1975, c.291 (C.40:55D-42); and (3) contains the information reasonably required in order to make an informed determination as to whether the requirements established by ordinance for approval of a minor site plan have been met.

"Minor subdivision" means a subdivision of land for the creation of a number of lots specifically permitted by ordinance as a minor subdivision; provided that such subdivision does not involve (1) a planned development, (2) any new street or (3) the extension of any off-tract improvement, the cost of which is to be prorated pursuant to section 30 of P.L.1975, c.291 (C.40:55D-42).

"Municipality" means any city, borough, town, township or village.

"Municipal agency" means a municipal planning board or board of adjustment, or a governing body of a municipality when acting pursuant to this act and any agency which is created by or responsible to one or more municipalities when such agency is acting pursuant to this act.

"Municipal resident" means a person who is domiciled in the municipality.

"Nonconforming lot" means a lot, the area, dimension or location of which was lawful prior to the adoption, revision or amendment of a zoning ordinance, but fails to conform to the requirements of the zoning district in which it is located by reason of such adoption, revision or amendment.

"Nonconforming structure" means a structure the size, dimension or location of which was lawful prior to the adoption, revision or amendment of a zoning ordinance, but which fails to conform to the requirements of the zoning district in which it is located by reasons of such adoption, revision or amendment.

"Nonconforming use" means a use or activity which was lawful prior to the adoption, revision or amendment of a zoning ordinance, but which fails to conform to the requirements of the zoning district in which it is located by reasons of such adoption, revision or amendment.

"Noncontiguous cluster" means noncontiguous areas to be developed as a single entity according to a plan containing an area, or a section or sections thereof, to be developed for residential purposes, nonresidential purposes, or a combination thereof, at a greater concentration of density or intensity of land use than authorized within the area, section, or sections, under conventional development, in exchange for the permanent preservation of another area, or a section or sections thereof, as common or public open space, or for historic or agricultural purposes, or a combination thereof.

"Office of Smart Growth" means the Office of State Planning established pursuant to section 6 of P.L.1985, c.398 (C.52:18A-201).

"Official county map" means the map, with changes and additions thereto, adopted and established, from time to time, by resolution of the board of chosen freeholders of the county pursuant to R.S.40:27-5.

"Official map" means a map adopted by ordinance pursuant to article 5 of P.L.1975, c.291.

"Offsite" means located outside the lot lines of the lot in question but within the property, of which the lot is a part, which is the subject of a development application or the closest half of the street or right-of-way abutting the property of which the lot is a part.

"Off-tract" means not located on the property which is the subject of a development application nor on the closest half of the abutting street or right-of-way.

"Onsite" means located on the lot in question and excluding any abutting street or right-of-way.

"On-tract" means located on the property which is the subject of a development application or on the closest half of an abutting street or right-of-way.

"Open-space" means any parcel or area of land or water essentially unimproved and set aside, dedicated, designated or reserved for public or private use or enjoyment or for the use and enjoyment of owners and occupants of land adjoining or neighboring such open space; provided that such areas may be improved with only those buildings, structures, streets and offstreet parking and other improvements that are designed to be incidental to the natural openness of the land or support its use for recreation and conservation purposes.

L.1975, c.291, s.3.2; amended 1979, c.216, s.3; 1991, c.256, s.1; 1998, c.95, s.1; 2004, c.2, s.34. 2005, c.41, s.2; 2013, c.106, s.4.



Section 40:55D-6 - Definitions; P To R.

40:55D-6 Definitions; P to R.

3.3. "Party immediately concerned" means for purposes of notice any applicant for development, the owners of the subject property and all owners of property and government agencies entitled to notice under section 7.1 of P.L.1975, c.291 (C.40:55D-12).

"Performance guarantee" means any security, which may be accepted by a municipality, including but not limited to surety bonds, letters of credit under the circumstances specified in section 16 of P.L.1991, c.256 (C.40:55D-53.5), and cash.

"Planned commercial development" means an area of a minimum contiguous or noncontiguous size as specified by ordinance to be developed according to a plan as a single entity containing one or more structures with appurtenant common areas to accommodate commercial or office uses or both and any residential and other uses incidental to the predominant use as may be permitted by ordinance.

"Planned development" means planned unit development, planned unit residential development, contiguous cluster or noncontiguous cluster, planned commercial development or planned industrial development.

"Planned industrial development" means an area of a minimum contiguous or noncontiguous size as specified by ordinance to be developed according to a plan as a single entity containing one or more structures with appurtenant common areas to accommodate industrial uses and any other uses incidental to the predominant use as may be permitted by ordinance.

"Planned unit development" means an area with a specified minimum contiguous or noncontiguous acreage of 10 acres or more to be developed as a single entity according to a plan, containing one or more contiguous clusters or noncontiguous clusters or planned unit residential developments and one or more public, quasi-public, commercial or industrial areas in such ranges of ratios of nonresidential uses to residential uses as shall be specified in the zoning ordinance.

"Planned unit residential development" means an area with a specified minimum contiguous or noncontiguous acreage of five acres or more to be developed as a single entity according to a plan containing one or more contiguous clusters or noncontiguous clusters, which may include appropriate commercial, or public or quasi-public uses all primarily for the benefit of the residential development.

"Planning board" means the municipal planning board established pursuant to section 14 of P.L.1975, c.291 (C.40:55D-23).

"Plat" means a map or maps of a subdivision or site plan.

"Preliminary approval" means the conferral of certain rights pursuant to sections 34, 36 and 37 of P.L.1975, c.291 (C.40:55D-46; C.40:55D-48; and C.40:55D-49) prior to final approval after specific elements of a development plan have been agreed upon by the planning board and the applicant.

"Preliminary floor plans and elevations" means architectural drawings prepared during early and introductory stages of the design of a project illustrating in a schematic form, its scope, scale and relationship to its site and immediate environs.

"Public areas" means (1) public parks, playgrounds, trails, paths and other recreational areas; (2) other public open spaces; (3) scenic and historic sites; and (4) sites for schools and other public buildings and structures.

"Public development proposal" means a master plan, capital improvement program or other proposal for land development adopted by the appropriate public body, or any amendment thereto.

"Public drainage way" means the land reserved or dedicated for the installation of storm water sewers or drainage ditches, or required along a natural stream or watercourse for preserving the biological as well as drainage function of the channel and providing for the flow of water to safeguard the public against flood damage, sedimentation and erosion and to assure the adequacy of existing and proposed culverts and bridges, to induce water recharge into the ground where practical, and to lessen nonpoint pollution.

"Public open space" means an open space area conveyed or otherwise dedicated to a municipality, municipal agency, board of education, State or county agency, or other public body for recreation and conservation purposes.

"Public utility" means any public utility regulated by the Board of Regulatory Commissioners and defined pursuant to R.S.48:2-13.

"Quorum" means the majority of the full authorized membership of a municipal agency.

"Receiving zone" means an area or areas designated in a master plan and zoning ordinance, adopted pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.), within which development may be increased, and which is otherwise consistent with the provisions of section 9 of P.L.2004, c.2 (C.40:55D-145).

"Recreation and conservation purposes" means "recreation and conservation purposes" as defined in section 3 of P.L.1999, c.152 (C.13:8C-3).

"Residential density" means the number of dwelling units per gross acre of residential land area including streets, easements and open space portions of a development.

"Resubdivision" means (1) the further division or relocation of lot lines of any lot or lots within a subdivision previously made and approved or recorded according to law or (2) the alteration of any streets or the establishment of any new streets within any subdivision previously made and approved or recorded according to law, but does not include conveyances so as to combine existing lots by deed or other instrument.

L.1975, c.291, s.3.3; amended 1981, c.32, s.9; 1991, c.256, s.2; 1991, c.412, s.3; 1995, c.364, s.1; 2004, c.2, s.35; 2013, c.106, s.5.



Section 40:55D-7 - Definitions; S To Z.

40:55D-7 Definitions; S to Z.

3.4."Sedimentation" means the deposition of soil that has been transported from its site of origin by water, ice, wind, gravity or other natural means as a product of erosion.

"Sending zone" means an area or areas designated in a master plan and zoning ordinance, adopted pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.), within which development may be restricted and which is otherwise consistent with the provisions of section 8 of P.L.2004, c.2 (C.40:55D-144).

"Site plan" means a development plan of one or more lots on which is shown (1) the existing and proposed conditions of the lot, including but not necessarily limited to topography, vegetation, drainage, flood plains, marshes and waterways, (2) the location of all existing and proposed buildings, drives, parking spaces, walkways, means of ingress and egress, drainage facilities, utility services, landscaping, structures and signs, lighting, screening devices, and (3) any other information that may be reasonably required in order to make an informed determination pursuant to an ordinance requiring review and approval of site plans by the planning board adopted pursuant to article 6 of this act.

"Standards of performance" means standards (1) adopted by ordinance pursuant to subsection 52d. regulating noise levels, glare, earthborn or sonic vibrations, heat, electronic or atomic radiation, noxious odors, toxic matters, explosive and inflammable matters, smoke and airborne particles, waste discharge, screening of unsightly objects or conditions and such other similar matters as may be reasonably required by the municipality or (2) required by applicable federal or State laws or municipal ordinances.

"State Transfer of Development Rights Bank," or "State TDR Bank," means the bank established pursuant to section 3 of P.L.1993, c.339 (C.4:1C-51).

"Street" means any street, avenue, boulevard, road, parkway, viaduct, drive or other way (1) which is an existing State, county or municipal roadway, or (2) which is shown upon a plat heretofore approved pursuant to law, or (3) which is approved by official action as provided by this act, or (4) which is shown on a plat duly filed and recorded in the office of the county recording officer prior to the appointment of a planning board and the grant to such board of the power to review plats; and includes the land between the street lines, whether improved or unimproved, and may comprise pavement, shoulders, gutters, curbs, sidewalks, parking areas and other areas within the street lines.

"Structure" means a combination of materials to form a construction for occupancy, use or ornamentation whether installed on, above, or below the surface of a parcel of land.

"Subdivision" means the division of a lot, tract or parcel of land into two or more lots, tracts, parcels or other divisions of land for sale or development. The following shall not be considered subdivisions within the meaning of this act, if no new streets are created: (1) divisions of land found by the planning board or subdivision committee thereof appointed by the chairman to be for agricultural purposes where all resulting parcels are 5 acres or larger in size, (2) divisions of property by testamentary or intestate provisions, (3) divisions of property upon court order, including but not limited to judgments of foreclosure, (4) consolidation of existing lots by deed or other recorded instrument and (5) the conveyance of one or more adjoining lots, tracts or parcels of land, owned by the same person or persons and all of which are found and certified by the administrative officer to conform to the requirements of the municipal development regulations and are shown and designated as separate lots, tracts or parcels on the tax map or atlas of the municipality. The term "subdivision" shall also include the term "resubdivision."

"Transcript" means a typed or printed verbatim record of the proceedings or reproduction thereof.

"Variance" means permission to depart from the literal requirements of a zoning ordinance pursuant to sections 47 and subsections 29.2b., 57c. and 57d. of this act.

"Wind, solar or photovoltaic energy facility or structure" means a facility or structure for the purpose of supplying electrical energy produced from wind, solar, or photovoltaic technologies, whether such facility or structure is a principal use, a part of the principal use, or an accessory use or structure.

"Zoning permit" means a document signed by the administrative officer (1) which is required by ordinance as a condition precedent to the commencement of a use or the erection, construction, reconstruction, alteration, conversion or installation of a structure or building and (2) which acknowledges that such use, structure or building complies with the provisions of the municipal zoning ordinance or variance therefrom duly authorized by a municipal agency pursuant to sections 47 and 57 of this act.

L.1975, c.291, s.3.4; amended 1979, c.216, s.4; 2004, c.2, s.36; 2009, c.146, s.2.



Section 40:55D-8 - Municipal Fees; Exemptions.

40:55D-8 Municipal fees; exemptions.

4. a. Every municipal agency shall adopt and may amend reasonable rules and regulations, not inconsistent with this act or with any applicable ordinance, for the administration of its functions, powers and duties, and shall furnish a copy thereof to any person upon request and may charge a reasonable fee for such copy. Copies of all such rules and regulations and amendments thereto shall be maintained in the office of the administrative officer.

b.Fees to be charged (1) an applicant for review of an application for development by a municipal agency, and (2) an appellant pursuant to section 8 of this act shall be reasonable and shall be established by ordinance. In addition to covering the administrative costs associated with the implementation of P.L.1975, c.291 (C.40:55D-1 et seq.), these fees shall be used to defray the cost of tuition for those persons required to take the course in land use law and planning in the municipality as required pursuant to P.L.2005, c.133 (C.40:55D-23.3 et al.).

c.A municipality may by ordinance exempt, according to uniform standards, charitable, philanthropic, fraternal and religious nonprofit organizations holding a tax exempt status under the Federal Internal Revenue Code of 1954 (26 U.S.C. s. 501(c) or (d)) from the payment of any fee charged under this act.

d.A municipality shall exempt a board of education from the payment of any fee charged under this act.

e.A municipality may by ordinance exempt, according to uniform standards, a disabled person, or a parent or sibling of a disabled person, from the payment of any fee charged under this act in connection with any application for development which promotes accessibility to his own living unit.

For the purposes of this subsection, "disabled person" means a person who has the total and permanent inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment, including blindness, and shall include, but not be limited to, any resident of this State who is disabled pursuant to the federal Social Security Act (42 U.S.C. s.416), or the federal Railroad Retirement Act of 1974 (45 U.S.C. s.231 et seq.), or is rated as having a 60% disability or higher pursuant to any federal law administered by the United States Veterans' Act. For purposes of this paragraph "blindness" means central visual acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye which is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.

L.1975,c.291,s.4; amended 1979, c.216, s.5; 1983, c.322; 1989, c.43, s.1; 1996, c.92, s.2; 2005, c.133, s.1.



Section 40:55D-8.1 - Short Title.

40:55D-8.1 Short title.

32.Sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7) shall be known and may be cited as the "Statewide Non-residential Development Fee Act."

L.2008, c.46, s.32.



Section 40:55D-8.2 - Findings, Declarations Relative To Statewide Non-residential Development Fees.

40:55D-8.2 Findings, declarations relative to Statewide non-residential development fees.

33. The Legislature finds and declares:

a.The collection of development fees from builders of residential and non-residential properties has been authorized by the court through the powers delegated to the Council on Affordable Housing established pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.).

b.New Jersey's land resources are becoming more scarce, while its redevelopment needs are increasing. In order to balance the needs of developing and redeveloping communities, a reasonable method of providing for the housing needs of low and moderate income and middle income households, without mandating the inclusion of housing in every non-residential project, must be established.

c.A Statewide non-residential development fee program which permits municipalities under the council's jurisdiction to retain these fees for use in the municipality will provide a fair and balanced funding method to address the State's affordable housing needs, while providing an incentive to all municipalities to seek substantive certification from the council.

d.Whereas pursuant to P.L.1977, c.110 (C.5:12-1 et seq.), organizations are directed to invest in the Casino Reinvestment Development Authority to ensure that the development of housing for families of low and moderate income shall be provided. The Casino Reinvestment Development Authority, in consultation with the council, shall work to effectuate the purpose and intent of P.L.1985, c.222 (C.52:27D-301 et al.).

e.The "Statewide Non-Residential Development Fee Act," sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7), prohibits municipalities from imposing their own fees to fund affordable housing on non-residential development, and P.L.2009, c.90 (C.52:27D-489a et al.) is not intended to alter this underlying policy.

f.The negative impact of a State policy that over-relies on a municipal fee structure and of State programs that require a municipality to impose fees and charges on developers must be balanced against any public good expected from such regulation. It is undisputable that the charging of fees at high levels dissuades commerce from locating within a State or municipality or locality and halts non-residential and residential development, and these ill effects directly increase the overall costs of housing, and could impede the constitutional obligation to provide for a realistic opportunity for housing for families at all income levels.

L.2008, c.46, s.33; amended 2009, c.90, s.36.



Section 40:55D-8.3 - Definitions Relative To Statewide Non-residential Development Fees.

40:55D-8.3 Definitions relative to Statewide non-residential development fees.

34.As used in sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7):

"Construction" means new construction and additions, but does not include alterations, reconstruction, renovations, and repairs as those terms are defined under the State Uniform Construction Code promulgated pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

"Commissioner" means the Commissioner of Community Affairs.

"Council" means the Council on Affordable Housing, established pursuant to P.L.1985, c.222 (C.52:27D-301 et al.).

"Developer" means the legal or beneficial owner or owners of a lot or of any land proposed to be included in a proposed development, including the holder of an option or contract to purchase, or other person having an enforceable proprietary interest in such land.

"Equalized assessed value" means the assessed value of a property divided by the current average ratio of assessed to true value for the municipality in which the property is situated, as determined in accordance with sections 1, 5, and 6 of P.L.1973, c.123 (C.54:1-35a through C.54:1-35c).

"Mixed use development" means any development which includes both a non-residential development component and a residential development component, and shall include developments for which (1) there is a common developer for both the residential development component and the non-residential development component, provided that for purposes of this definition, multiple persons and entities may be considered a common developer if there is a contractual relationship among them obligating each entity to develop at least a portion of the residential or non-residential development, or both, or otherwise to contribute resources to the development; and (2) the residential and non-residential developments are located on the same lot or adjoining lots, including but not limited to lots separated by a street, a river, or another geographical feature.

"Non-residential development" means: (1) any building or structure, or portion thereof, including but not limited to any appurtenant improvements, which is designated to a use group other than a residential use group according to the State Uniform Construction Code promulgated to effectuate the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), including any subsequent amendments or revisions thereto; (2) hotels, motels, vacation timeshares, and child-care facilities; and (3) the entirety of all continuing care facilities within a continuing care retirement community which is subject to the "Continuing Care Retirement Community Regulation and Financial Disclosure Act," P.L.1986, c.103 (C.52:27D-330 et seq.).

"Non-residential development fee" means the fee authorized to be imposed pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7).

"Relating to the provision of housing" shall be liberally construed to include the construction, maintenance, or operation of housing, including but not limited to the provision of services to such housing and the funding of any of the above.

"Spending plan" means a method of allocating funds collected and to be collected pursuant to an approved municipal development fee ordinance, or pursuant to P.L.2008, c.46 (C.52:27D-329.1 et al.) for the purpose of meeting the housing needs of low and moderate income individuals.

"Treasurer" means the Treasurer of the State of New Jersey.

L.2008, c.46, s.34.



Section 40:55D-8.4 - Fee Imposed On Construction Resulting In Non-residential Development; Exemptions.

40:55D-8.4 Fee imposed on construction resulting in non-residential development; exemptions.

35. a. Beginning on the effective date of P.L.2008, c.46 (C.52:27D-329.1 et al.), a fee is imposed on all construction resulting in non-residential development, as follows:

(1) A fee equal to two and one-half percent of the equalized assessed value of the land and improvements, for all new non-residential construction on an unimproved lot or lots; or

(2) A fee equal to two and one-half percent of the increase in equalized assessed value, of the additions to existing structures to be used for non-residential purposes.

b.All non-residential construction of buildings or structures on property used by churches, synagogues, mosques, and other houses of worship, and property used for educational purposes, which is tax-exempt pursuant to R.S.54:4-3.6, shall be exempt from the imposition of a non-residential development fee pursuant to this section, provided that the property continues to maintain its tax exempt status under that statute for a period of at least three years from the date of issuance of the certificate of occupancy. In addition, the following shall be exempt from the imposition of a non-residential development fee:

(1)parking lots and parking structures, regardless of whether the parking lot or parking structure is constructed in conjunction with a non-residential development, such as an office building, or whether the parking lot is developed as an independent non-residential development;

(2)any non-residential development which is an amenity to be made available to the public, including, but not limited to, recreational facilities, community centers, and senior centers, which are developed in conjunction with or funded by a non-residential developer;

(3)non-residential construction resulting from a relocation of or an on-site improvement to a nonprofit hospital or a nursing home facility;

(4)projects that are located within a specifically delineated urban transit hub, as defined pursuant to section 2 of P.L.2007, c.346 (C.34:1B-208);

(5)projects that are located within an eligible municipality, as defined under section 2 of P.L.2007, c.346 (C.34:1B-208), when a majority of the project is located within a one-half mile radius of the midpoint of a platform area for a light rail system; and

(6)projects determined by the New Jersey Transit Corporation to be consistent with a transit village plan developed by a transit village designated by the Department of Transportation.

A developer of a non-residential development exempted from the non-residential development fee pursuant to this section shall be subject to it at such time the basis for the exemption set forth in this subsection no longer applies, and shall make the payment of the non-residential development fee, in that event, within three years after that event or after the issuance of the final certificate of occupancy of the non-residential development whichever is later.

For purposes of this subsection, "recreational facilities and community center" means any indoor or outdoor buildings, spaces, structures, or improvements intended for active or passive recreation, including but not limited to ball fields, meeting halls, and classrooms, accommodating either organized or informal activity; and "senior center" means any recreational facility or community center with activities and services oriented towards serving senior citizens.

If a property which was exempted from the collection of a non-residential development fee thereafter ceases to be exempt from property taxation, the owner of the property shall remit the fees required pursuant to this section within 45 days of the termination of the property tax exemption. Unpaid non-residential development fees under these circumstances may be enforceable by the municipality as a lien against the real property of the owner.

c. (1) Unless authorized to pay directly to the municipality in which the non-residential construction is occurring in accordance with paragraph (2) of this subsection, developers shall pay non-residential development fees imposed pursuant to P.L.2008, c.46 (C.52:27D-329.1 et al.) to the Treasurer, in accordance with subsection g. of this section in a manner and on such forms as required by the Treasurer, provided that a certified proof concerning the payment shall be furnished by the Treasurer, to the municipality.

(2)The council shall maintain on its website a list of each municipality that is authorized to use the development fees collected pursuant to this section and that has a confirmed status of compliance with the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), which compliance shall include a spending plan authorized by the council for all development fees collected.

d.The payment of non-residential development fees required pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7) shall be made prior to the issuance of a certificate of occupancy for such development. A final certificate of occupancy shall not be issued for any non-residential development until such time as the fee imposed pursuant to this section has been paid by the developer. A non-residential developer may deposit with the appropriate entity the development fees as calculated by the municipality under protest, and the local code enforcement official shall thereafter issue the certificate of occupancy provided that the construction is otherwise eligible for a certificate of occupancy.

e.The construction official responsible for the issuance of a building permit shall notify the local tax assessor of the issuance of the first building permit for a development which may be subject to a non-residential development fee. Within 90 days of receipt of that notice, the municipal tax assessor, based on the plans filed, shall provide an estimate of the equalized assessed value of the non-residential development. The construction official responsible for the issuance of a final certificate of occupancy shall notify the local assessor of any and all requests for the scheduling of a final inspection on property which may be subject to a non-residential development fee. Within 10 business days of a request for the scheduling of a final inspection, the municipal assessor shall confirm or modify the previously estimated equalized assessed value of the improvements of the non-residential development in accordance with the regulations adopted by the Treasurer pursuant to P.L.1971, c.424 (C.54:1-35.35); calculate the non-residential development fee pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7); and thereafter notify the developer of the amount of the non-residential development fee. Should the municipality fail to determine or notify the developer of the amount of the non-residential development fee within 10 business days of the request for final inspection, the developer may estimate the amount due and pay that estimated amount consistent with the dispute process set forth in subsection b. of section 37 of P.L.2008, c.46 (C.40:55D-8.6). Upon tender of the estimated non-residential development fee, provided the developer is in full compliance with all other applicable laws, the municipality shall issue a final certificate of occupancy for the subject property. Failure of the municipality to comply with the timeframes or procedures set forth in this subsection may subject it to penalties to be imposed by the commissioner; any penalties so imposed shall be deposited into the "New Jersey Affordable Housing Trust Fund" established pursuant to section 20 of P.L.1985, c.222 as amended by section 17 of P.L.2008, c.46 (C.52:27D-320).

A developer of a mixed use development shall be required to pay the Statewide non-residential development fee relating to the non-residential development component of a mixed use development subject to the provisions of P.L.2008, c.46 (C.52:27D-329.1 et al.).

Non-residential construction which is connected with the relocation of the facilities of a for-profit hospital shall be subject to the fee authorized to be imposed under this section to the extent of the increase in equalized assessed valuation in accordance with regulations to be promulgated by the Director of the Division of Taxation, Department of the Treasury.

f.Any municipality that is not in compliance with the requirements established pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7), or regulations of the council adopted thereto, may be subject to forfeiture of any or all funds remaining within its municipal development trust fund. Any funds so forfeited shall be deposited into the New Jersey Affordable Housing Trust Fund established pursuant to section 20 of P.L.1985, c.222 as amended by section 17 of P.L.2008, c.46 (C.52:27D-320).

g.The Treasurer shall credit to the "Urban Housing Assistance Fund," established pursuant to section 13 of P.L.2008, c.46 (C.52:27D-329.7) annually from the receipts of the fees authorized to be imposed pursuant to this section an amount equal to $20 million; all receipts in excess of this amount shall be deposited into the "New Jersey Affordable Housing Trust Fund," established pursuant to section 20 of P.L.1985, c.222 as amended by section 17 of P.L.2008, c.46 (C.52:27D-320), to be used for the purposes of that fund.

The Treasurer shall adopt such regulations as necessary to effectuate sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7), in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2008, c.46, s.35.



Section 40:55D-8.5 - Regulations.

40:55D-8.5 Regulations.

36. a. The commissioner, in consultation with the council, shall promulgate, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such regulations as are necessary for the prompt and effective implementation of the provisions and purposes of P.L.2008, c.46 (C.52:27D-329.1 et al.), including, but not limited to, provisions for the payment of any necessary administrative costs related to the assessment of properties and collection of any development fees by a municipality.

b.Notwithstanding the authority granted to the commissioner herein, the council shall adopt and promulgate, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such regulations as are necessary for the effectuation of P.L.2008, c.46 (C.52:27D-329.1 et al.), including but not limited to, regulations necessary for the establishment, implementation, review, monitoring, and enforcement of a municipal affordable housing trust fund and spending plan.

L.2008, c.46, s.36.



Section 40:55D-8.6 - Inapplicability Of Certain Provisions Of Law Imposing Fee Upon Developer Of Certain Non-residential Property.

40:55D-8.6 Inapplicability of certain provisions of law imposing fee upon developer of certain non-residential property.

37. a. The provisions of this subsection shall not apply to a financial or other contribution that a developer made or committed itself to make prior to the effective date of sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7). The provisions of P.L.2008, c.46 that would permit the imposition of a fee upon a developer of non-residential property shall not apply to:

(1)Non-residential property for which a site plan has received either preliminary approval, pursuant to section 34 of P.L.1975, c.291 (C.40:55D-46), or final approval, pursuant to section 38 of P.L.1975, c.291 (C.40:55D-50), prior to July 1, 2013; provided that a permit for the construction of the building has been issued by the local enforcing agency having jurisdiction, in accordance with section 13 of P.L.1975, c.217 (C.52:27D-131), prior to January 1, 2015;

(2)A non-residential planned development which has received approval of a general development plan pursuant to section 5 of P.L.1987, c.129 (C.40:55D-45.3), or a nonresidential development for which the developer has entered into a developer's agreement pursuant to a development approval granted pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.) or for which the redeveloper has entered into a redevelopment agreement pursuant to P.L.1992, c.79 (C.40A:12A-1 et al.) prior to the effective date of P.L.2008, c.46 (C.52:27D-329.1 et al.); provided, however, that the general development plan, developer's agreement, redevelopment agreement, or any development agreement pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) provides that the developer or redeveloper pay a fee for affordable housing of at least one percent of the equalized assessed value of the improvements which are the subject of the development plan, developer's agreement, or redevelopment agreement;

(3)A non-residential project that, prior to July 1, 2013, has been referred to a planning board by the State, a governing body, or other public agency for review pursuant to section 22 of P.L.1975, c.291 (C.40:55D-31); provided that a permit for the construction of the building has been issued by the local enforcing agency having jurisdiction, in accordance with section 13 of P.L.1975, c.217 (C.52:27D-131), prior to January 1, 2015;

(4)A non-residential property for which a site plan application has received approval by the New Jersey Meadowlands Commission, pursuant to section 13 of P.L.1968, c.404 (C.13:17-14) prior to July 1, 2013; provided that a permit for the construction of the building has been issued by the local enforcing agency having jurisdiction, in accordance with section 13 of P.L.1975, c.217 (C.52:27D-131), prior to January 1, 2015;

(5)Individual buildings within a nonresidential phased development that received either preliminary or final approval prior to July 1, 2013, provided that a permit for the construction of the building has been issued prior to January 1, 2015.

b.A developer may challenge non-residential development fees imposed pursuant to P.L.2008, c.46 (C.52:27D-329.1 et al.) by filing a challenge with the Director of the Division of Taxation. Pending a review and determination by the director, which shall be made within 45 days of receipt of the challenge, collected fees shall be placed in an interest bearing escrow account by the municipality or by the State, as the case may be. Appeals from a determination of the director may be made to the tax court in accordance with the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., within 90 days after the date of such determination. Interest earned on amounts escrowed shall be credited to the prevailing party.

c.Whenever non-residential development is situated on real property that has been previously developed with a building, structure, or other improvement, the non-residential development fee shall be equal to two and a half (2.5) percent of the equalized assessed value of the land and improvements on the property where the non-residential development is situated at the time the final certificate of occupancy is issued, less the equalized assessed value of the land and improvements on the property where the non-residential development is situated, as determined by the tax assessor of the municipality at the time the developer or owner, including any previous owners, first sought approval for a construction permit, including, but not limited to, demolition permits, pursuant to the State Uniform Construction Code, or approval under the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.). If the calculation required under this section results in a negative number, the non-residential development fee shall be zero.

Whenever the developer of a non-residential development has made or committed itself to make a financial or other contribution relating to the provision of housing affordable to low and moderate income households prior to the enactment of P.L.2008, c.46 (C.52:27D-329.1 et al.), the non-residential development fee shall be reduced by the amount of the financial contribution and the fair market value of any other contribution made by or committed to be made by the developer. For purposes of this section, a developer is considered to have made or committed itself to make a financial or other contribution, if and only if: (1) the contribution has been transferred, including but not limited to when the funds have already been received by the municipality; (2) the developer has obligated itself to make a contribution as set forth in a written agreement with the municipality, such as a developer's agreement; or (3) the developer's obligation to make a contribution is set forth as a condition in a land use approval issued by a municipal land use agency pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

d.Unless otherwise provided for by law, no municipality shall be required to return a financial or any other contribution made by or committed to be made by the developer of a non-residential development prior to the enactment of P.L.2008, c.46 (C.52:27D-329.1 et al.) relating to the provision of housing affordable to low and moderate income households, provided that the developer does not obtain an amended, modified, or new municipal land use approval with a substantial change in the non-residential development. If the developer obtains an amended, modified, or new land use approval for non-residential development, the municipality, person, or entity shall be required to return to the developer any funds or other contribution provided by the developer for the provision of housing affordable to low and moderate income households and the developer shall not be entitled to a reduction in the affordable housing development fee based upon that contribution.

e.The provisions of sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7) shall not be construed in any manner as affecting the method or timing of assessing real property for property taxation purposes. The payment of a non-residential development fee shall not increase the equalized assessed value of any property.

L.2008, c.46, s.37; amended 2009, c.90, s.37; 2011, c.122, s.1.



Section 40:55D-8.7 - Certain Local Ordinances Void.

40:55D-8.7 Certain local ordinances void.

38. a. Except as expressly provided in P.L.2008, c.46 (C.52:27D-329.1 et al.) including subsection b. of this section, any provision of a local ordinance which imposes a fee for the development of affordable housing upon a developer of non-residential property, including any and all development fee ordinances adopted in accordance with any regulations of the Council on Affordable Housing, or any provision of an ordinance which imposes an obligation relating to the provision of housing affordable to low and moderate income households, or payment in-lieu of building as a condition of non-residential development, shall be void and of no effect. A provision of an ordinance which imposes a development fee which is not prohibited by any provision of P.L.2008, c.46 (C.52:27D-329.1 et al.) shall not be invalidated by this section.

b.No affordable housing obligation shall be imposed concerning a mixed use development that would result in an affordable housing obligation greater than that which would have been imposed if the residential portion of the mixed use development had been developed independently of the non-residential portion of the mixed use development.

c.Whenever the developer of a non-residential development regulated under P.L.1977, c.110 (C.5:12-1 et seq.) has made or committed itself to make a financial or other contribution relating to the provision of housing affordable to low and moderate income households, the non-residential development fee authorized pursuant to P.L.2008, c.46 (C.52:27D-329.1 et al.) shall be satisfied through the investment obligations made pursuant to P.L.1977, c.110 (C.5:12-1 et seq.).

L.2008, c.46, s.38.



Section 40:55D-8.8 - Applicability Of Section.

40:55D-8.8 Applicability of section.

39.The provisions of this section shall apply only to those developments for which a fee was imposed pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7), known as the "Statewide Non-residential Development Fee Act."

a.A developer of a property that received preliminary site plan approval, pursuant to section 34 of P.L.1975, c.291 (C.40:55D-46), or final approval, pursuant to section 38 of P.L.1975, c.291 (C.40:55D-50) prior to July 17, 2008 and that was subject to the payment of a nonresidential development fee prior to the enactment of P.L.2009, c.90 (C.52:27D-489a et al.), shall be entitled to a return of any moneys paid that represent the difference between moneys committed prior to July 17, 2008 and monies paid on or after that date.

b.A developer of a non-residential project that, prior to July 17, 2008, has been referred to a planning board by the State, a governing body, or other public agency for review pursuant to section 22 of P.L.1975, c.291 (C. 40:55D-31) and that was subject to the payment of a nonresidential development fee prior to the enactment of P.L.2009, c.90 (C.52:27D-489a et al.), shall be entitled to a return of any moneys paid that represent the difference between moneys committed prior to July 17, 2008 and moneys paid on or after that date.

c.If moneys are required to be returned under subsection a., b. or d. of this section, a claim shall be submitted, in writing, to the same entity to which the moneys were paid, within 120 days of the effective date of P.L.2009, c.90 (C.52:27D-489a et al.). The entity to whom the funds were paid shall promptly review all requests for returns, and the fees paid shall be returned to the claimant within 30 days of receipt of the claim for return.

d.A developer of a non-residential project that paid a fee imposed pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7), subsequent to July 17, 2008 but prior to the effective date of P.L.2009, c.90 (C.52:27D-489a et al.), shall be entitled to the return of those moneys paid, provided that the provisions of section 37 of P.L.2008, c.46 (C.40:55D-8.6), as amended by P.L.2009, c.90 do not permit the imposition of a fee upon the developer of that non-residential property.

e.Notwithstanding the provisions of subsections a., b., c., and d. of this section, if, on the effective date of P.L.2009, c.90 (C.52:27D-489a et al.), a municipality that has returned all or a portion of non-residential fees in accordance with subsection a. or b. of this section shall be reimbursed from the funds available through the appropriation made into the "New Jersey Affordable Housing Trust Fund" pursuant to section 41 of P.L.2009, c.90 (C.52:27D-320.1) within 30 days of the municipality providing written notice to the Council on Affordable Housing.

f.A developer of a non-residential project that paid a fee imposed pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7), subsequent to June 30, 2010 but prior to the effective date of P.L.2011, c.122, shall be entitled to the return of those monies paid, provided that said monies have not already been expended by the municipality on affordable housing projects, and provided that the provisions of section 37 of P.L.2008, c.46 (C.40:55D-8.6), as amended by P.L.2011, c.122 do not permit the imposition of a fee upon the developer of that non-residential property. If moneys are eligible to be returned under this subsection, a claim shall be submitted, in writing, to the same entity to which the moneys were paid, within 120 days of the effective date of P.L.2011, c.122. The entity to whom the funds were paid shall promptly review all requests for returns, to ensure applicability of section 37 of P.L.2008, c.46 (C.40:55D-8.6) and the fees paid shall be returned to the claimant within 30 days of receipt of the claim for return.
L.2009, c.90, s.39; amended 2011, c.122, s.2.



Section 40:55D-9 - Meetings; Municipal Agency

40:55D-9. Meetings; municipal agency
Meetings; municipal agency. a. Every municipal agency shall by its rules fix the time and place for holding its regular meetings for business authorized to be conducted by such agency. Regular meetings of the municipal agency shall be scheduled not less than once a month and shall be held as scheduled unless canceled for lack of applications for development to process. The municipal agency may provide for special meetings, at the call of the chairman, or on the request of any two of its members, which shall be held on notice to its members and the public in accordance with municipal regulations. No action shall be taken at any meeting without a quorum being present. All actions shall be taken by a majority vote of the members of the municipal agency present at the meeting, except as otherwise required by sections 23, 25, 49, 50, and subsections 8e., 17a., 17b. and 57d. of this act. Failure of a motion to receive the number of votes required to approve an application for development shall be deemed an action denying the application. Nothing herein shall be construed to contravene any act providing for procedures for governing bodies.

b. All regular meetings and all special meetings shall be open to the public. Notice of all such meetings shall be given in accordance with municipal regulations. An executive session for the purpose of discussing and studying any matters to come before the agency shall not be deemed a regular or special meeting within the meaning of this act.

c. Minutes of every regular or special meeting shall be kept and shall include the names of persons appearing and addressing the municipal agency and of the persons appearing by attorney, the action taken by the municipal agency, the findings, if any, made by it and reasons therefor. The minutes shall thereafter be made available for public inspection during normal business hours at the office of the administrative officer. Any interested party shall have the right to compel production of the minutes for use as evidence in any legal proceedings concerning the subject matter of such minutes. Such interested party may be charged a reasonable fee for reproduction of the minutes for his use.

L. 1975, c. 291, s. 5, eff. Aug. 1, 1976. Amended by L. 1979, c. 216, s. 6; L. 1984, c. 20, s. 3, eff. March 22, 1984; L. 1985, c. 516, s. 3.



Section 40:55D-10 - Hearings.

40:55D-10 Hearings.
6. Hearings. a. The municipal agency shall hold a hearing on each application for development, adoption, revision or amendment of the master plan, each application for approval of an outdoor advertising sign submitted to the municipal agency as required pursuant to an ordinance adopted under subsection g. of section 29.1 of P.L.1975, c.291 (C.40:55D-39) or any review undertaken by a planning board pursuant to section 22 of P.L.1975, c.291 (C.40:55D-31).

b.The municipal agency shall make the rules governing such hearings. Any maps and documents for which approval is sought at a hearing shall be on file and available for public inspection at least 10 days before the date of the hearing, during normal business hours in the office of the administrative officer. The applicant may produce other documents, records, or testimony at the hearing to substantiate or clarify or supplement the previously filed maps and documents.

c.The officer presiding at the hearing or such person as he may designate shall have power to administer oaths and issue subpoenas to compel the attendance of witnesses and the production of relevant evidence, including witnesses and documents presented by the parties, and the provisions of the "County and Municipal Investigations Law," P.L.1953, c.38 (C.2A:67A-1 et seq.) shall apply.

d.The testimony of all witnesses relating to an application for development shall be taken under oath or affirmation by the presiding officer, and the right of cross-examination shall be permitted to all interested parties through their attorneys, if represented, or directly, if not represented, subject to the discretion of the presiding officer and to reasonable limitations as to time and number of witnesses.

e.Technical rules of evidence shall not be applicable to the hearing, but the agency may exclude irrelevant, immaterial or unduly repetitious evidence.

f.The municipal agency shall provide for the verbatim recording of the proceedings by either stenographer, mechanical or electronic means. The municipal agency shall furnish a transcript, or duplicate recording in lieu thereof, on request to any interested party at his expense; provided that the governing body may provide by ordinance for the municipality to assume the expense of any transcripts necessary for appeal to the governing body, pursuant to section 8 of this act, of decisions by the zoning board of adjustment pursuant to subsection 57d. of this act, up to a maximum amount as specified by the ordinance.

The municipal agency, in furnishing a transcript or tape of the proceedings to an interested party at his expense, shall not charge such interested party more than the actual cost of preparing the transcript or tape. Transcripts shall be certified in writing by the transcriber to be accurate.

g.The municipal agency shall include findings of fact and conclusions based thereon in each decision on any application for development and shall reduce the decision to writing. The municipal agency shall provide the findings and conclusions through:

(1)A resolution adopted at a meeting held within the time period provided in the act for action by the municipal agency on the application for development; or

(2)A memorializing resolution adopted at a meeting held not later than 45 days after the date of the meeting at which the municipal agency voted to grant or deny approval. Only the members of the municipal agency who voted for the action taken may vote on the memorializing resolution, and the vote of a majority of such members present at the meeting at which the resolution is presented for adoption shall be sufficient to adopt the resolution. If only one member who voted for the action attends the meeting at which the resolution is presented for adoption, the resolution may be adopted upon the vote of that member. An action pursuant to section 5 of the act (C.40:55D-9) (resulting from the failure of a motion to approve an application) shall be memorialized by resolution as provided above, with those members voting against the motion for approval being the members eligible to vote on the memorializing resolution. The vote on any such resolution shall be deemed to be a memorialization of the action of the municipal agency and not to be an action of the municipal agency; however, the date of the adoption of the resolution shall constitute the date of the decision for purposes of the mailings, filings and publications required by subsections h. and i. of this section (C.40:55D-10). If the municipal agency fails to adopt a resolution or memorializing resolution as hereinabove specified, any interested party may apply to the Superior Court in a summary manner for an order compelling the municipal agency to reduce its findings and conclusions to writing within a stated time, and the cost of the application, including attorney's fees, shall be assessed against the municipality.

h.A copy of the decision shall be mailed by the municipal agency within 10 days of the date of decision to the applicant or, if represented, then to his attorney, without separate charge, and to all who request a copy of the decision, for a reasonable fee. A copy of the decision shall also be filed by the municipal agency in the office of the administrative officer. The administrative officer shall make a copy of such filed decision available to any interested party for a reasonable fee and available for public inspection at his office during reasonable hours.

i.A brief notice of the decision shall be published in the official newspaper of the municipality, if there be one, or in a newspaper of general circulation in the municipality. Such publication shall be arranged by the applicant unless a particular municipal officer is so designated by ordinance; provided that nothing contained in this act shall be construed as preventing the applicant from arranging such publication if he so desires. The municipality may make a reasonable charge for its publication. The period of time in which an appeal of the decision may be made shall run from the first publication of the decision, whether arranged by the municipality or the applicant.

L.1975,c.291,s.6; amended 1979, c.216, s.7; 1984, c.20, s.4; 1998, c.95, s.2; 2004, c.42, s.5.



Section 40:55D-10.1 - Informal Review

40:55D-10.1. Informal review
At the request of the developer, the planning board shall grant an informal review of a concept plan for a development for which the developer intends to prepare and submit an application for development. The amount of any fees for such an informal review shall be a credit toward fees for review of the application for development. The developer shall not be bound by any concept plan for which review is requested, and the planning board shall not be bound by any such review.

L. 1979, c. 216, s. 8. Amended by L. 1985, c. 516, s. 4



Section 40:55D-10.2 - Voting Conditions.

40:55D-10.2 Voting conditions.

9.A member of a municipal agency who was absent for one or more of the meetings at which a hearing was held or was not a member of the municipal agency at that time, shall be eligible to vote on the matter upon which the hearing was conducted, notwithstanding his absence from one or more of the meetings; provided, however, that such board member has available to him the transcript or recording of all of the hearing from which he was absent or was not a member, and certifies in writing to the board that he has read such transcript or listened to such recording.

L.1979,c.216,s.9; amended 1998, c.95, s.3.



Section 40:55D-10.3 - Completion Of Application For Development; Certification; Completion After 45 Days If No Certification; Exception; Waiver Of Requirements For Submission

40:55D-10.3. Completion of application for development; certification; completion after 45 days if no certification; exception; waiver of requirements for submission
An application for development shall be complete for purposes of commencing the applicable time period for action by a municipal agency, when so certified by the municipal agency or its authorized committee or designee. In the event that the agency, committee or designee does not certify the application to be complete within 45 days of the date of its submission, the application shall be deemed complete upon the expiration of the 45-day period for purposes of commencing the applicable time period, unless: a. the application lacks information indicated on a checklist adopted by ordinance and provided to the applicant; and b. the municipal agency or its authorized committee or designee has notified the applicant, in writing, of the deficiencies in the application within 45 days of submission of the application. The applicant may request that one or more of the submission requirements be waived, in which event the agency or its authorized committee shall grant or deny the request within 45 days. Nothing herein shall be construed as diminishing the applicant's obligation to prove in the application process that he is entitled to approval of the application. The municipal agency may subsequently require correction of any information found to be in error and submission of additional information not specified in the ordinance or any revisions in the accompanying documents, as are reasonably necessary to make an informed decision as to whether the requirements necessary for approval of the application for development have been met. The application shall not be deemed incomplete for lack of any such additional information or any revisions in the accompanying documents so required by the municipal agency.

L.1984, c. 20, s. 5, eff. March 22, 1984.



Section 40:55D-10.4 - Default Approval

40:55D-10.4. Default approval
An applicant shall comply with the provisions of this section whenever the applicant wishes to claim approval of his application for development by reason of the failure of the municipal agency to grant or deny approval within the time period provided in the "Municipal Land Use Law," P.L. 1975, c. 291 (C. 40:55D-1 et seq.) or any supplement thereto.

a. The applicant shall provide notice of the default approval to the municipal agency and to all those entitled to notice by personal service or certified mail of the hearing on the application for development; but for purposes of determining who is entitled to notice, the hearing on the application for development shall be deemed to have required public notice pursuant to subsection a. of section 7.1 of P.L. 1975, c. 291 (C. 40:55D-12).

b. The applicant shall arrange publication of a notice of the default approval in the official newspaper of the municipality, if there be one, or in a newspaper of general circulation in the municipality.

c. The applicant shall file an affidavit of proof of service and publication with the administrative officer, who in the case of a minor subdivision or final approval of a major subdivision, shall be the officer who issues certificates pursuant to section 35, subsection b. of section 38 or subsection c. of section 63 of P.L. 1975, c. 291 (C. 40:55D-47; C. 40:55D-50; C. 40:55D-76), as the case may be.

L. 1985, c. 516, s. 5.



Section 40:55D-10.5 - Development Regulations, Certain, Govern Review Of Application.

40:55D-10.5 Development regulations, certain, govern review of application.

1.Notwithstanding any provision of law to the contrary, those development regulations which are in effect on the date of submission of an application for development shall govern the review of that application for development and any decision made with regard to that application for development. Any provisions of an ordinance, except those relating to health and public safety, that are adopted subsequent to the date of submission of an application for development, shall not be applicable to that application for development.

L.2010, c.9, s.1.



Section 40:55D-11 - Contents Of Notice Of Hearing On Application For Development Or Adoption Of Master Plan

40:55D-11. Contents of notice of hearing on application for development or adoption of master plan
Notices pursuant to section 7.1 and 7.2 of this act shall state the date, time and place of the hearing, the nature of the matters to be considered and, in the case of notices pursuant to subsection 7.1 of this act, an identification of the property proposed for development by street address, if any, or by reference to lot and block numbers as shown on the current tax duplicate in the municipal tax assessor's office, and the location and times at which any maps and documents for which approval is sought are available pursuant to subsection 6b.

L.1975, c. 291, s. 7, eff. Aug. 1, 1976.



Section 40:55D-12 - Notices Of Application, Requirements.

40:55D-12 Notices of application, requirements.

7.1. Notice pursuant to subsections a., b., d., e., f., g. and h. of this section shall be given by the applicant unless a particular municipal officer is so designated by ordinance; provided that nothing contained herein shall prevent the applicant from giving such notice if he so desires. Notice pursuant to subsections a., b., d., e., f., g. and h. of this section shall be given at least 10 days prior to the date of the hearing.

a.Public notice of a hearing shall be given for an extension of approvals for five or more years under subsection d. of section 37 of P.L.1975, c.291 (C.40:55D-49) and subsection b. of section 40 of P.L.1975, c.291 (C.40:55D-52); for modification or elimination of a significant condition or conditions in a memorializing resolution in any situation wherein the application for development for which the memorializing resolution is proposed for adoption required public notice, and for any other applications for development, with the following exceptions: (1) conventional site plan review pursuant to section 34 of P.L.1975, c.291 (C.40:55D-46), (2) minor subdivisions pursuant to section 35 of P.L.1975, c.291 (C.40:55D-47) or (3) final approval pursuant to section 38 of P.L.1975, c.291 (C.40:55D-50); notwithstanding the foregoing, the governing body may by ordinance require public notice for such categories of site plan review as may be specified by ordinance, for appeals of determinations of administrative officers pursuant to subsection a. of section 57 of P.L.1975, c.291 (C.40:55D-70), and for requests for interpretation pursuant to subsection b. of section 57 of P.L.1975, c.291 (C.40:55D-70). Public notice shall also be given in the event that relief is requested pursuant to section 47 or 63 of P.L.1975, c.291 (C.40:55D-60 or C.40:55D-76) as part of an application for development otherwise excepted herein from public notice.

In addition, public notice shall be given by a public entity seeking to erect an outdoor advertising sign on land owned or controlled by a public entity as required pursuant to section 22 of P.L.1975, c.291 (C.40:55D-31) or, if so provided by ordinance adopted pursuant to subsection g. of section 29.1 of P.L.1975, c.291 (C.40:55D-39), by a private entity seeking to erect an outdoor advertising sign on public land or on land owned by a private entity.

Public notice shall be given by publication in the official newspaper of the municipality, if there be one, or in a newspaper of general circulation in the municipality.

b.Except as provided in paragraph (2) of subsection h. of this section, notice of a hearing requiring public notice pursuant to subsection a. of this section shall be given to the owners of all real property as shown on the current tax duplicates, located in the State and within 200 feet in all directions of the property which is the subject of such hearing; provided that this requirement shall be deemed satisfied by notice to the (1) condominium association, in the case of any unit owner whose unit has a unit above or below it, or (2) horizontal property regime, in the case of any co-owner whose apartment has an apartment above or below it. Notice shall be given by: (1) serving a copy thereof on the property owner as shown on the said current tax duplicate, or his agent in charge of the property, or (2) mailing a copy thereof by certified mail to the property owner at his address as shown on the said current tax duplicate.

Notice to a partnership owner may be made by service upon any partner. Notice to a corporate owner may be made by service upon its president, a vice president, secretary or other person authorized by appointment or by law to accept service on behalf of the corporation. Notice to a condominium association, horizontal property regime, community trust or homeowners' association, because of its ownership of common elements or areas located within 200 feet of the property which is the subject of the hearing, may be made in the same manner as to a corporation without further notice to unit owners, co-owners, or homeowners on account of such common elements or areas.

c.Upon the written request of an applicant, the administrative officer of a municipality shall, within seven days, make and certify a list from said current tax duplicates of names and addresses of owners to whom the applicant is required to give notice pursuant to subsection b. of this section. In addition, the administrative officer shall include on the list the names, addresses and positions of those persons who, not less than seven days prior to the date on which the applicant requested the list, have registered to receive notice pursuant to subsection h. of this section. The applicant shall be entitled to rely upon the information contained in such list, and failure to give notice to any owner, to any public utility, cable television company, or local utility or to any military facility commander not on the list shall not invalidate any hearing or proceeding. A sum not to exceed $0.25 per name, or $10.00, whichever is greater, may be charged for such list.

d.Notice of hearings on applications for development involving property located within 200 feet of an adjoining municipality shall be given by personal service or certified mail to the clerk of such municipality.

e.Notice shall be given by personal service or certified mail to the county planning board of a hearing on an application for development of property adjacent to an existing county road or proposed road shown on the official county map or on the county master plan, adjoining other county land or situated within 200 feet of a municipal boundary.

f.Notice shall be given by personal service or certified mail to the Commissioner of Transportation of a hearing on an application for development of property adjacent to a State highway.

g.Notice shall be given by personal service or certified mail to the State Planning Commission of a hearing on an application for development of property which exceeds 150 acres or 500 dwelling units. The notice shall include a copy of any maps or documents required to be on file with the municipal clerk pursuant to subsection b. of section 6 of P.L.1975, c.291 (C.40:55D-10).

h.Notice of hearings on applications for approval of a major subdivision or a site plan not defined as a minor site plan under this act requiring public notice pursuant to subsection a. of this section shall be given: (1) in the case of a public utility, cable television company or local utility which possesses a right-of-way or easement within the municipality and which has registered with the municipality in accordance with section 5 of P.L.1991, c.412 (C.40:55D-12.1), by (I) serving a copy of the notice on the person whose name appears on the registration form on behalf of the public utility, cable television company or local utility or (ii) mailing a copy thereof by certified mail to the person whose name appears on the registration form at the address shown on that form; (2) in the case of a military facility which has registered with the municipality and which is situated within 3,000 feet in all directions of the property which is the subject of the hearing, by (I) serving a copy of the notice on the military facility commander whose name appears on the registration form or (ii) mailing a copy thereof by certified mail to the military facility commander at the address shown on that form.

i.The applicant shall file an affidavit of proof of service with the municipal agency holding the hearing on the application for development in the event that the applicant is required to give notice pursuant to this section.

j.Notice pursuant to subsections d., e., f., g. and h. of this section shall not be deemed to be required, unless public notice pursuant to subsection a. and notice pursuant to subsection b. of this section are required.

L.1975,c.291,s.7.1; amended 1979, c.216, s.10; 1985, c.398, s.15; 1991, c.245; 1991, c.412, s.4; 1998, c.95, s.4; 2004, c.42, s.6; 2005, c.41, s.3.



Section 40:55D-12.1 - Registration For Notice To Utility, Catv Company

40:55D-12.1. Registration for notice to utility, CATV company
5. a. Every public utility, cable television company and local utility interested in receiving notice pursuant to subsection h. of section 7.1 of P.L.1975, c.291 (C.40:55D-12) may register with any municipality in which the public utility, cable television company or local utility has a right-of-way or easement. The registration shall remain in effect until revoked by the public utility, cable television company, or local utility or by its successor in interest.

b. The administrative officer of every municipality shall adopt a registration form and shall maintain a record of all public utilities, cable television companies, and local utilities which have registered with the municipality pursuant to subsection a. of this section. The registration form shall include the name of the public utility, cable television company or local utility and the name, address and position of the person to whom notice shall be forwarded, as required pursuant to subsection h. of section 7.1 of P.L.1975, c.291 (C.40:55D-12). The information contained therein shall be made available to any applicant, as provided in subsection c. of section 7.1 of P.L.1975, c.291 (C.40:55D-12).

c. Any municipality may impose a registration fee of $10 on any public utility, cable television company or local utility which registers to receive notice pursuant to subsection a. of this section.

L.1991,c.412,s.5.



Section 40:55D-12.2 - Local Utility Notice Of Applications

40:55D-12.2. Local utility notice of applications
8. Within 30 days after the effective date of this act, the administrative officer of every municipality shall notify the corporate secretary of every local utility that, in order to receive notice by an applicant pursuant to subsection h. of section 7.1 of P.L.1975, c.291 (C.40:55D-12), the utility shall register with the municipality or any other municipality in which the utility has a right-of-way or easement.

L.1991,c.412,s.8.



Section 40:55D-12.3 - Application Of Subsection H.

40:55D-12.3 Application of subsection h.
9. Failure to give notice as required pursuant to P.L.1991, c.245, shall not invalidate any hearing or proceeding held or to be held, or any preliminary or final approval granted or to be granted, from August 7, 1991 until 75 days following enactment.

L.1991,c.412,s.9.



Section 40:55D-12.4 - Notice To Military Facility Commander From Municipality.

40:55D-12.4 Notice to military facility commander from municipality.

1. a. Any military facility commander interested in receiving notice pursuant to paragraph (2) of subsection h. of section 7.1 of P.L.1975, c.291 (C.40:55D-12) and section 2 of P.L.1995, c.249 (C.40:55D-62.1) may register with the administrative officer of the municipality in which the military facility is situated and any municipality situated within 3,000 feet in all directions of the military facility. The registration shall remain in effect until revoked by the military facility commander.

b.The administrative officer of every municipality in which a military facility is situated or which is situated within 3,000 feet in all directions of a military facility shall adopt a registration form and shall maintain a record of any military facility which has registered with the municipality pursuant to subsection a. of this section. The registration form shall include the name and address of the military facility commander to whom notice shall be forwarded, as required pursuant to paragraph (2) of subsection h. of section 7.1 of P.L.1975, c.291 (C.40:55D-12). The information contained therein shall be made available to any applicant, as provided in subsection c. of section 7.1 of P.L.1975, c.291 (C.40:55D-12).

L.2005,c.41,s.1.



Section 40:55D-13 - Notice Concerning Master Plan

40:55D-13. Notice concerning master plan
The planning board shall give:

(1) Public notice of a hearing on adoption, revision or amendment of the master plan; such notice shall be given by publication in the official newspaper of the municipality, if there be one, or in a newspaper of general circulation in the municipality at least 10 days prior to the date of the hearing;

(2) Notice by personal service or certified mail to the clerk of an adjoining municipality of all hearings on adoption, revision or amendment of a master plan involving property situated within 200 feet of such adjoining municipality at least 10 days prior to the date of any such hearing;

(3) Notice by personal service or certified mail to the county planning board of (a) all hearings on the adoption, revision or amendment of the municipal master plan at least 10 days prior to the date of the hearing; such notice shall include a copy of any such proposed master plan, or any revision or amendment thereto; and (b) the adoption, revision or amendment of the master plan not more than 30 days after the date of such adoption, revision or amendment; such notice shall include a copy of the master plan or revision or amendment thereto.

L.1975, c. 291, s. 7.2, eff. Aug. 1, 1976.



Section 40:55D-14 - Effect Of Mailing Notice

40:55D-14. Effect of mailing notice
Any notice made by certified mail pursuant to sections 7.1 and 7.2 of this act shall be deemed complete upon mailing.

L.1975, c. 291, s. 7.3, eff. Aug. 1, 1976.



Section 40:55D-15 - Notice Of Certain Hearings.

40:55D-15 Notice of certain hearings.
7.4. a. Notice by personal service, certified mail, or e-mail with confirmation that the e-mail was delivered, shall be made to the clerk of an adjoining municipality of all hearings on the adoption, revision or amendment of a development regulation involving property situated within 200 feet of such adjoining municipality at least 10 days prior to the date of any such hearing.

b.Notice by personal service, certified mail, or e-mail with confirmation that the e-mail was delivered, shall be made to the county planning board of (1) all hearings on the adoption, revision or amendment of any development regulation at least 10 days prior to the date of the hearing, and (2) the adoption, revision or amendment of the municipal capital improvement program or municipal official map not more than 30 days after the date of such adoption, revision or amendment. Any notice provided hereunder shall include a copy of the proposed development regulation, the municipal official map or the municipal capital program, or any proposed revision or amendment thereto, as the case may be.

Notice of hearings to be held pursuant to this section shall state the date, time and place of the hearing and the nature of the matters to be considered. Any notice by certified mail or e-mail pursuant to this section shall be deemed complete upon mailing or when e-mailing, upon confirmation that the e-mail was delivered, as appropriate.For the purposes of this section, proof that an e-mail was sent to the correct e-mail address within the required time frame shall constitute a rebuttable presumption of confirmation that the e-mail was delivered.

L.1975, c.291, s.7.4; amended 2015, c.207.



Section 40:55D-16 - Filing Of Ordinances

40:55D-16. Filing of ordinances
Filing of ordinances. Development regulations, except for the official map, shall not take effect until a copy thereof shall be filed with the county planning board. A zoning ordinance or amendment or revision thereto which in whole or in part is inconsistent with or not designed to effectuate the land use plan element of the master plan shall not take effect until a copy of the resolution required by subsection a. of section 49 of P.L. 1975, c. 291 (C. 40:55D-62) shall be filed with the county planning board. The secretary of the county planning board shall within 10 days of the date of receipt of a written request for copies of any development regulation make such available to the party so requesting with said secretary's certification that said copies are true copies and that all filed amendments and resolutions are included. A reasonable charge may be made by the county planning board for said copies.

The official map of the municipality shall not take effect until filed with the county recording officer.

Copies of all development regulations and any revisions or amendments thereto shall be filed and maintained in the office of the municipal clerk.

L. 1975, c. 291, s. 7.5, eff. Aug. 1, 1976. Amended by L. 1985, c. 516, s. 6.



Section 40:55D-17 - Appeal To The Governing Body; Time; Notice; Modification; Stay Of Proceedings

40:55D-17. Appeal to the governing body; time; notice; modification; stay of proceedings
8. Appeal to the governing body; time; notice; modification; stay of proceedings. a. Any interested party may appeal to the governing body any final decision of a board of adjustment approving an application for development pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70), if so permitted by ordinance. Such appeal shall be made within 10 days of the date of publication of such final decision pursuant to subsection i. of section 6 of P.L.1975, c.291 (C.40:55D-10). In the case of any board established pursuant to article 10 of P.L.1975, c.291, the governing body of the municipality in which the land is situated shall be the "governing body" for purposes of this section. The appeal to the governing body shall be made by serving the municipal clerk in person or by certified mail with a notice of appeal, specifying the grounds thereof and the name and address of the appellant and name and address of his attorney, if represented. Such appeal shall be decided by the governing body only upon the record established before the board of adjustment.

b. Notice of the meeting to review the record below shall be given by the governing body by personal service or certified mail to the appellant, to those entitled to notice of a decision pursuant to subsection h. of section 6 of P.L.1975, c.291 (C.40:55D-10) and to the board from which the appeal is taken, at least 10 days prior to the date of the meeting. The parties may submit oral and written argument on the record at such meeting, and the governing body shall provide for verbatim recording and transcripts of such meeting pursuant to subsection f. of section 6 of P.L.1975, c.291 (C.40:55D-10).

c. The appellant shall, (1) within five days of service of the notice of the appeal pursuant to subsection a. hereof, arrange for a transcript pursuant to subsection f. of section 6 of P.L.1975, c.291 (C.40:55D-10) for use by the governing body and pay a deposit of $50.00 or the estimated cost of such transcript, whichever is less, or (2) within 35 days of service of the notice of appeal, submit a transcript as otherwise arranged to the municipal clerk; otherwise, the appeal may be dismissed for failure to prosecute.

The governing body shall conclude a review of the record below not later than 95 days from the date of publication of notice of the decision below pursuant to subsection i. of section 6 of P.L.1975, c.291 (C.40:55D-10), unless the applicant consents in writing to an extension of such period. Failure of the governing body to hold a hearing and conclude a review of the record below and to render a decision within such specified period shall constitute a decision affirming the action of the board.

d. The governing body may reverse, remand, or affirm with or without the imposition of conditions the final decision of the board of adjustment approving a variance pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70). The review shall be made on the record made before the board of adjustment.

e. The affirmative vote of a majority of the full authorized membership of the governing body shall be necessary to reverse or remand to the board of adjustment or to impose conditions on or alter conditions to any final action of the board of adjustment. Otherwise the final action of the board of adjustment shall be deemed to be affirmed; a tie vote of the governing body shall constitute affirmance of the decision of the board of adjustment.

f. An appeal to the governing body shall stay all proceedings in furtherance of the action in respect to which the decision appealed from was made, unless the board from whose action the appeal is taken certifies to the governing body, after the notice of appeal shall have been filed with such board, that by reason of facts stated in the certificate, a stay would, in its opinion, cause imminent peril to life or property. In such case, proceedings shall not be stayed other than by an order of the Superior Court on application upon notice to the board from whom the appeal is taken and on good cause shown.

g. The governing body shall mail a copy of the decision to the appellant or, if represented, then to his attorney, without separate charge, and for a reasonable charge to any interested party who has requested it, not later than 10 days after the date of the decision. A brief notice of the decision shall be published in the official newspaper of the municipality, if there be one, or in a newspaper of general circulation in the municipality. Such publication shall be arranged by the applicant unless a particular municipal officer is so designated by ordinance; provided that nothing contained herein shall be construed as preventing the applicant from arranging such publication if he so desires. The governing body may make a reasonable charge for its publication. The period of time in which an appeal to a court of competent jurisdiction may be made shall run from the first publication, whether arranged by the municipality or the applicant.

h. Nothing in this act shall be construed to restrict the right of any party to obtain a review by any court of competent jurisdiction, according to law.

L.1975,c.291,s.8; amended 1979,c.216,s.11; 1984,c.20,s.6; 1991,c.256,s.3.



Section 40:55D-18 - Enforcement.

40:55D-18 Enforcement.

9.Enforcement. The governing body of a municipality shall enforce this act and any ordinance or regulation made and adopted hereunder. To that end, the governing body may require the issuance of specified permits, certificates or authorizations as a condition precedent to (1) the erection, construction, alteration, repair, remodeling, conversion, removal or destruction of any building or structure, (2) the use or occupancy of any building, structure or land, and (3) the subdivision or resubdivision of any land; and shall establish an administrative officer and offices for the purpose of issuing such permits, certificates or authorizations; and may condition the issuance of such permits, certificates and authorizations upon the submission of such data, materials, plans, plats and information as is authorized hereunder and upon the express approval of the appropriate State, county or municipal agencies; and may establish reasonable fees to cover administrative costs for the issuance of such permits, certificates and authorizations. The administrative officer shall issue or deny a zoning permit within 10 business days of receipt of a request therefor. If the administrative officer fails to grant or deny a zoning permit within this period, the failure shall be deemed to be an approval of the application for the zoning permit. In case any building or structure is erected, constructed, altered, repaired, converted, or maintained, or any building, structure or land is used in violation of this act or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of the municipality or an interested party, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct or abate such violation, to prevent the occupancy of said building, structure or land, or to prevent any illegal act, conduct, business or use in or about such premises.

L.1975,c.291,s.9; amended 2001, c.49.



Section 40:55D-19 - Appeal Or Petition In Certain Cases To The Board Of Public Utilities

40:55D-19. Appeal or petition in certain cases to the Board of Public Utilities
10. Appeal or petition in certain cases to the Board of Public Public Utilities.

If a public utility, as defined in R.S.48:2-13, or an electric power generator, as defined in section 3 of P.L.1999, c.23 (C.48:3-51), is aggrieved by the action of a municipal agency through said agency's exercise of its powers under this act, with respect to any action in which the public utility or electric power generator has an interest, an appeal to the Board of Public Utilities of the State of New Jersey may be taken within 35 days after such action without appeal to the municipal governing body pursuant to section 8 of this act unless such public utility or electric power generator so chooses. In such case appeal to the Board of Public Utilities may be taken within 35 days after action by the governing body. A hearing on the appeal of a public utility to the Board of Public Utilities shall be had on notice to the agency from which the appeal is taken and to all parties primarily concerned, all of whom shall be afforded an opportunity to be heard. If, after such hearing, the Board of Public Utilities shall find that the present or proposed use by the public utility or electric power generator of the land described in the petition is necessary for the service, convenience or welfare of the public, including, but not limited to, in the case of an electric power generator, a finding by the board that the present or proposed use of the land is necessary to maintain reliable electric or natural gas supply service for the general public and that no alternative site or sites are reasonably available to achieve an equivalent public benefit, the public utility or electric power generator may proceed in accordance with such decision of the Board of Public Utilities, any ordinance or regulation made under the authority of this act notwithstanding.

This act or any ordinance or regulation made under authority thereof, shall not apply to a development proposed by a public utility for installation in more than one municipality for the furnishing of service, if upon a petition of the public utility, the Board of Public Utilities shall after hearing, of which any municipalities affected shall have notice, decide the proposed installation of the development in question is reasonably necessary for the service, convenience or welfare of the public.

Nothing in this act shall be construed to restrict the right of any interested party to obtain a review of the action of the municipal agency or of the Board of Public Utilities by any court of competent jurisdiction according to law.

L.1975,c.291,s.10; amended 1999, c.23, s.58.



Section 40:55D-20 - Exclusive Authority Of Planning Board And Board Of Adjustment

40:55D-20. Exclusive authority of planning board and board of adjustment
Any power expressly authorized by this act to be exercised by (1) planning board or (2) board of adjustment shall not be exercised by any other body, except as otherwise provided in this act.

L.1975, c. 291, s. 11, eff. Aug. 1, 1976.



Section 40:55D-21 - Tolling Of Running Of Period Of Approval

40:55D-21. Tolling of running of period of approval
In the event that, during the period of approval heretofore or hereafter granted to an application for development, the developer is barred or prevented, directly or indirectly, from proceeding with the development otherwise permitted under such approval by a legal action instituted by any State agency, political subdivision or other party to protect the public health and welfare or by a directive or order issued by any State agency, political subdivision or court of competent jurisdiction to protect the public health or welfare and the developer is otherwise ready, willing and able to proceed with said development, the running of the period of approval under this act or under any act repealed by this act, as the case may be, shall be suspended for the period of time said legal action is pending or such directive or order is in effect.

L.1975, c. 291, s. 12, eff. Aug. 1, 1976.



Section 40:55D-22 - Conditional Approvals

40:55D-22. Conditional approvals
a. In the event that a developer submits an application for development proposing a development that is barred or prevented, directly or indirectly, by a legal action instituted by any State agency, political subdivision or other party to protect the public health and welfare or by a directive or order issued by any State agency, political subdivision or court of competent jurisdiction to protect the public health and welfare, the municipal agency shall process such application for development in accordance with this act and municipal development regulations, and, if such application for development complies with municipal development regulations, the municipal agency shall approve such application conditioned on removal of such legal barrier to development.

b. In the event that development proposed by an application for development requires an approval by a governmental agency other than the municipal agency, the municipal agency shall, in appropriate instances, condition its approval upon the subsequent approval of such governmental agency; provided that the municipality shall make a decision on any application for development within the time period provided in this act or within an extension of such period as has been agreed to by the applicant unless the municipal agency is prevented or relieved from so acting by the operation of law.

L.1975, c. 291, s. 13, eff. Aug. 1, 1976.



Section 40:55D-23 - Planning Board Membership.

40:55D-23 Planning board membership.

14.Planning board membership. a. The governing body may, by ordinance, create a planning board of seven or nine members. All members of the planning board, except for the Class II members set forth below, shall be municipal residents. The membership shall consist of, for convenience in designating the manner of appointment, the four following classes:

Class I--the mayor or the mayor's designee in the absence of the mayor or, in the case of the council-manager form of government pursuant to the Optional Municipal Charter Law, P.L.1950, c.210 (C.40:69A-1 et seq.) or "the municipal manager form of government law" (R.S.40:79-1 et seq.), the manager, if so provided by the aforesaid ordinance.

Class II--one of the officials of the municipality other than a member of the governing body, to be appointed by the mayor; provided that if there be an environmental commission, the member of the environmental commission who is also a member of the planning board as required by section 1 of P.L.1968, c.245 (C.40:56A-1), shall be deemed to be the Class II planning board member for purposes of this act in the event that there be among the Class IV or alternate members of the planning board both a member of the zoning board of adjustment and a member of the board of education.

Class III--a member of the governing body to be appointed by it.

Class IV--other citizens of the municipality, to be appointed by the mayor or, in the case of the council-manager form of government pursuant to the Optional Municipal Charter Law, P.L.1950, c.210 (C.40:69A-1 et seq.) or "the municipal manager form of government law" (R.S.40:79-1 et seq.), by the council, if so provided by the aforesaid ordinance.

The members of Class IV shall hold no other municipal office, position or employment, except that in the case of nine-member boards, one such member may be a member of the zoning board of adjustment or historic preservation commission. No member of the board of education may be a Class IV member of the planning board, except that in the case of a nine-member board, one Class IV member may be a member of the board of education. If there be a municipal environmental commission, the member of the environmental commission who is also a member of the planning board, as required by section 1 of P.L.1968, c.245 (C.40:56A-1), shall be a Class IV planning board member, unless there be among the Class IV or alternate members of the planning board both a member of the zoning board of adjustment or historic preservation commission and a member of the board of education, in which case the member common to the planning board and municipal environmental commission shall be deemed a Class II member of the planning board. For the purpose of this section, membership on a municipal board or commission whose function is advisory in nature, and the establishment of which is discretionary and not required by statute, shall not be considered the holding of municipal office.

b.The term of the member composing Class I shall correspond to the mayor's or manager's official tenure or if the member is the mayor's designee in the absence of the mayor, the designee shall serve at the pleasure of the mayor during the mayor's official tenure. The terms of the members composing Class II and Class III shall be for one year or terminate at the completion of their respective terms of office, whichever occurs first, except for a Class II member who is also a member of the environmental commission. The term of a Class II or Class IV member who is also a member of the environmental commission shall be for three years or terminate at the completion of his term of office as a member of the environmental commission, whichever occurs first. The term of a Class IV member who is also a member of the board of adjustment or board of education shall terminate whenever he is no longer a member of such other body or at the completion of his Class IV term, whichever occurs first. The terms of all Class IV members first appointed under this act shall be so determined that to the greatest practicable extent the expiration of such terms shall be distributed evenly over the first four years after their appointments; provided that the initial Class IV term of no member shall exceed four years. Thereafter, the Class IV term of each such member shall be four years. If a vacancy in any class shall occur otherwise than by expiration of the planning board term, it shall be filled by appointment, as above provided, for the unexpired term. No member of the planning board shall be permitted to act on any matter in which he has, either directly or indirectly, any personal or financial interest. Any member other than a Class I member, after a public hearing if he requests one, may be removed by the governing body for cause.

c.In any municipality in which the term of the municipal governing body commences on January 1, the governing body may, by ordinance, provide that the term of appointment of any class of member of the planning board appointed pursuant to this section shall commence on January 1. In any municipality in which the term of the municipal governing body commences on July 1, the governing body may, by ordinance, provide that the term of appointment of any class of member appointed pursuant to this section commence on July 1.

L.1975,c.291,s.14; amended 1978, c.37, s.1; 1979, c.216, s.12; 1985, c.516, s.7; 1990, c.130; 1991, c.256, s.4; 1994, c.158; 1998, c.95, s.5.



Section 40:55D-23.1 - Alternate Members

40:55D-23.1. Alternate members
13. The governing body of any municipality in which the planning board exercises the powers of the board of adjustment pursuant to subsection c. of section 16 of P.L.1975, c.291 (C.40:55D-25) may, by ordinance, provide for the appointment to the planning board of not more than four alternate members, who shall be municipal residents. The governing body of any municipality with a separate planning board and board of adjustment may, by ordinance, provide for the appointment to the planning board of not more than two alternate members, who shall be municipal residents.

Alternate members shall be appointed by the appointing authority for Class IV members, and shall meet the qualifications of Class IV members of nine-member planning boards. Alternate members shall be designated at the time of appointment by the mayor as "Alternate No. 1" and "Alternate No. 2," and, in the case of a municipality in which four alternates have been appointed, "Alternate No. l," "Alternate No. 2," "Alternate No. 3," and "Alternate No. 4." The terms of the alternate members shall be for two years, except that the terms of the alternate members shall be such that the term of not more than one alternate member shall expire in any one year; provided, however, that in any municipality in which four alternates have been appointed, the term of not more than two alternate members shall expire in any one year; and provided further that in no instance shall the terms of the alternate members first appointed exceed two years. A vacancy occurring otherwise than by expiration of term shall be filled by the appointing authority for the unexpired term only.

No alternate member shall be permitted to act on any matter in which he has either directly or indirectly any personal or financial interest. An alternate member may, after public hearing if he requests one, be removed by the governing body for cause.

Alternate members may participate in all matters but may not vote except in the absence or disqualification of a regular member of any class. Participation of alternate members shall not be deemed to increase the size of the planning board established by ordinance of the governing body pursuant to section 14 of P.L.1975, c.291 (C.40:55D-23). A vote shall not be delayed in order that a regular member may vote instead of an alternate member. In the event that a choice must be made as to which alternate member is to vote, Alternate No. 1 shall vote.

L.1979,c.216,s.13; amended 1998, c.95, s.6; 2000, c.150.



Section 40:55D-23.2 - Members Of Board Of Adjustment May Serve As Temporary Members Of Planning Board

40:55D-23.2. Members of board of adjustment may serve as temporary members of planning board
5. If the planning board lacks a quorum because any of its regular or alternate members is prohibited by subsection b. of section 14 of P.L.1975, c.291 (C.40:55D-23) or section 13 of P.L.1979, c.216 (C.40:55D-23.1) from acting on a matter due to the member's personal or financial interests therein, regular members of the board of adjustment shall be called upon to serve, for that matter only, as temporary members of the planning board in order of seniority of continuous service to the board of adjustment until there are the minimum number of members necessary to constitute a quorum to act upon the matter without any personal or financial interest therein, whether direct or indirect. If a choice has to be made between regular members of equal seniority, the chairman of the board of adjustment shall make the choice.

L.1991,c.256,s.5.



Section 40:55D-23.3 - Preparation, Offering Of Basic Course In Land Use Law And Planning; Requirement.

40:55D-23.3 Preparation, offering of basic course in land use law and planning; requirement.

2. a. The Commissioner of Community Affairs shall cause to be prepared and offered a basic course in land use law and planning within six months from the effective date of P.L.2005, c.133 (C.40:55D-23.3 et al.) for current and prospective members and alternate members of local planning boards pursuant to section 14 of P.L.1975, c.291 (C.40:55D-23) and section 13 of P.L.1979, c.216 (C.40:55D-23.1), zoning boards of adjustment pursuant to section 56 of P.L.1975, c.291 (C.40:55D-69) and combined boards as authorized under law. The basic course to be prepared and offered pursuant to this section shall consist of no more than five hours of scheduled instruction and shall be structured so that a member may satisfy this requirement within one calendar day. The commissioner shall work in conjunction with the New Jersey Planning Officials in establishing standards for curriculum and administration of the course of study.

b.On or after the first date on which a course in land use law and planning is offered, except as otherwise provided in section 3 of P.L.2005, c.133 (C.40:55D-23.4), a person shall not be seated as a first-term member or alternate member of a local planning board pursuant to section 14 of P.L.1975, c.291 (C.40:55D-23) or section 13 of P.L.1979, c.216 (C.40:55D-23.1), a zoning board of adjustment pursuant to section 56 of P.L.1975, c.291 (C.40:55D-69) or a combined board as authorized under law, unless the person agrees to take the basic course required to be offered under subsection a. of this section, which the person shall successfully complete within 18 months of assuming board membership in order to retain board membership.

c.Except as otherwise provided in section 3 of P.L.2005, c.133 (C.40:55D-23.4), any person who is serving as a member or alternate member of a planning board or zoning board of adjustment or combined board as authorized under law on the first date on which a course in land use law and planning is offered shall be required to complete that course within 18 months of the date upon which the course is first offered in order to retain membership on that board.

d.A hearing or proceeding held, or decision or recommendation made, by a planning board or zoning board of adjustment shall not be invalidated if a member has participated in the hearing or proceeding or in the decision making or recommendation and that member is subsequently found not to have completed the basic course in land use law and planning required pursuant to P.L.2005, c.133 (C.40:55D-23.3 et al.).

L.2005,c.133,s.2.



Section 40:55D-23.4 - Exemptions From Educational Requirements.

40:55D-23.4 Exemptions from educational requirements.

3.The following persons shall be exempt from the educational requirements established pursuant to section 2 of P.L.2005, c.133 (C.40:55D-23.3):

a. (1) The mayor or person designated to serve on a planning board in the absence of a mayor who serves as a Class I member pursuant to section 14 of P.L.1975, c.291 (C.40:55D-23);

(2)A member of the governing body serving as a Class III member pursuant to section 14 of P.L.1975, c.291 (C.40:55D-23);

b.Any person who is licensed as a professional planner and maintains a certificate of license issued pursuant to chapter 14A of Title 45 of the Revised Statutes which is current as of the date upon which that person would otherwise be required to demonstrate compliance with the provisions of subsection b. or c. of section 2 of P.L.2005, c.133 (C.40:55D-23.3);

c.Any person who offers proof of having completed a more extensive course in land use law and planning than that required by section 2 of P.L.2005, c.133 (C.40:55D-23.3) within 12 months of the date upon which that person would otherwise be required to demonstrate compliance with the provisions of subsection b. or c. of section 2 of P.L.2005, c.133 (C.40:55D-23.3) and which, in the determination of the commissioner, is equivalent to or more extensive than that course offered pursuant to subsection a. of section 2 of P.L.2005, c.133 (C.40:55D-23.3).

L.2005,c.133,s.3.



Section 40:55D-24 - Organization Of Planning Board.

40:55D-24 Organization of planning board.

15.Organization of planning board. The planning board shall elect a chairman and vice chairman from the members of Class IV, select a secretary who may or may not be a member or alternate member of the planning board or a municipal employee, and create and fill such other offices as established by ordinance. An alternate member shall not serve as chairman or vice chairman of the planning board. It may employ, or contract for, and fix the compensation of legal counsel, other than the municipal attorney, and experts, and other staff and services as it may deem necessary, not exceeding, exclusive of gifts or grants, the amount appropriated by the governing body for its use. The governing body shall make provision in its budget and appropriate funds for the expenses of the planning board.

L.1975,c.291,s.15; amended 1998, c.95, s.7.



Section 40:55D-25 - Powers Of Planning Board.

40:55D-25 Powers of planning board.

16. a. The planning board shall follow the provisions of this act and shall accordingly exercise its power in regard to:

(1)The master plan pursuant to article 3;

(2)Subdivision control and site plan review pursuant to article 6;

(3)The official map pursuant to article 5;

(4)The zoning ordinance including conditional uses pursuant to article 8;

(5)The capital improvement program pursuant to article 4;

(6)Variances and certain building permits in conjunction with subdivision, site plan and conditional use approval pursuant to article 7.

b.The planning board may:

(1)Participate in the preparation and review of programs or plans required by State or federal law or regulation;

(2)Assemble data on a continuing basis as part of a continuous planning process; and

(3)Perform such other advisory duties as are assigned to it by ordinance or resolution of the governing body for the aid and assistance of the governing body or other agencies or officers.

c. (1) In a municipality having a population of 15,000 or less, a nine-member planning board, if so provided by ordinance, shall exercise, to the same extent and subject to the same restrictions, all the powers of a board of adjustment; but the Class I and the Class III members shall not participate in the consideration of applications for development which involve relief pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70).

(2)In any municipality, a nine-member planning board, if so provided by ordinance, subject to voter referendum, shall exercise, to the same extent and subject to the same restrictions, all the powers of a board of adjustment; but the Class I and the Class III members shall not participate in the consideration of applications for development which involve relief pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70).

d.In a municipality having a population of 2,500 or less, the planning board, if so provided by ordinance, shall exercise, to the same extent and subject to the same restrictions, all of the powers of an historic preservation commission, provided that at least one planning board member meets the qualifications of a Class A member of an historic preservation commission and at least one member meets the qualifications of a Class B member of that commission.

e.In any municipality in which the planning board exercises the power of a zoning board of adjustment pursuant to subsection c. of this section, a zoning board of adjustment may be appointed pursuant to law, subject to voter referendum permitting reconstitution of the board. The public question shall be initiated through an ordinance adopted by the governing body.

L.1975,c.291,s.16; amended 1985, c.516, s.8; 1991, c.199, s.2; 1994, c.186; 1996, c.113, s.8; 1999, c.27.



Section 40:55D-26 - Referral Powers

40:55D-26. Referral powers
Referral powers. a. Prior to the adoption of a development regulation, revision, or amendment thereto, the planning board shall make and transmit to the governing body, within 35 days after referral, a report including identification of any provisions in the proposed development regulation, revision or amendment which are inconsistent with the master plan and recommendations concerning these inconsistencies and any other matters as the board deems appropriate. The governing body, when considering the adoption of a development regulation, revision or amendment thereto, shall review the report of the planning board and may disapprove or change any recommendation by a vote of a majority of its full authorized membership and shall record in its minutes the reasons for not following such recommendation. Failure of the planning board to transmit its report within the 35-day period provided herein shall relieve the governing body from the requirements of this subsection in regard to the proposed development regulation, revision or amendment thereto referred to the planning board. Nothing in this section shall be construed as diminishing the application of the provisions of section 23 of P.L. 1975, c. 291 (C. 40:55D-32) to any official map or an amendment or revision thereto or of subsection a. of section 49 of P.L. 1975, c. 291 (C. 40:55D-62) to any zoning ordinance or any amendment or revision thereto.

b. The governing body may by ordinance provide for the reference of any matter or class of matters to the planning board before final action thereon by a municipal body or municipal officer having final authority thereon, except of any matter under the jurisdiction of the board of adjustment. Whenever the planning board shall have made a recommendation regarding a matter authorized by this act to another municipal body, such recommendation may be rejected only by a majority of the full authorized membership of such other body.

L. 1975, c. 291, s. 17, eff. Aug. 1, 1976. Amended by L. 1984, c. 20, s. 7, eff. March 22, 1984; L. 1985, c. 516, s. 10.



Section 40:55D-27 - Citizens Advisory Committee; Environmental Commission

40:55D-27. Citizens advisory committee; environmental commission
a. After the appointment of a planning board, the mayor may appoint one or more persons as a citizens' advisory committee to assist or collaborate with the planning board in its duties, but such person or persons shall have no power to vote or take other action required of the board. Such person or persons shall serve at the pleasure of the mayor.

b. Whenever the environmental commission has prepared and submitted to the planning board and the board of adjustment an index of the natural resources of the municipality, the planning board or the board of adjustment shall make available to the environmental commission an informational copy of every application for development submitted to either board. Failure of the planning board or board of adjustment to make such informational copy available to the environmental commission shall not invalidate any hearing or proceeding.

L.1975, c. 291, s. 18, eff. Aug. 1, 1976. Amended by L.1977, c. 49, s. 1, eff. March 29, 1977.



Section 40:55D-28 - Preparation; Contents; Modification.

40:55D-28 Preparation; contents; modification.

19.Preparation; contents; modification.

a.The planning board may prepare and, after public hearing, adopt or amend a master plan or component parts thereof, to guide the use of lands within the municipality in a manner which protects public health and safety and promotes the general welfare.

b.The master plan shall generally comprise a report or statement and land use and development proposals, with maps, diagrams and text, presenting, at least the following elements (1) and (2) and, where appropriate, the following elements (3) through (16):

(1)A statement of objectives, principles, assumptions, policies and standards upon which the constituent proposals for the physical, economic and social development of the municipality are based;

(2)A land use plan element

(a)taking into account and stating its relationship to the statement provided for in paragraph (1) hereof, and other master plan elements provided for in paragraphs (3) through (14) hereof and natural conditions, including, but not necessarily limited to, topography, soil conditions, water supply, drainage, flood plain areas, marshes, and woodlands;

(b)showing the existing and proposed location, extent and intensity of development of land to be used in the future for varying types of residential, commercial, industrial, agricultural, recreational, open space, educational and other public and private purposes or combination of purposes including any provisions for cluster development; and stating the relationship thereof to the existing and any proposed zone plan and zoning ordinance; and

(c)showing the existing and proposed location of any airports and the boundaries of any airport safety zones delineated pursuant to the "Air Safety and Zoning Act of 1983," P.L.1983, c.260 (C.6:1-80 et al.); and

(d)including a statement of the standards of population density and development intensity recommended for the municipality;

(3)A housing plan element pursuant to section 10 of P.L.1985, c.222 (C.52:27D-310), including, but not limited to, residential standards and proposals for the construction and improvement of housing;

(4)A circulation plan element showing the location and types of facilities for all modes of transportation required for the efficient movement of people and goods into, about, and through the municipality, taking into account the functional highway classification system of the Federal Highway Administration and the types, locations, conditions and availability of existing and proposed transportation facilities, including air, water, road and rail;

(5)A utility service plan element analyzing the need for and showing the future general location of water supply and distribution facilities, drainage and flood control facilities, sewerage and waste treatment, solid waste disposal and provision for other related utilities, and including any storm water management plan required pursuant to the provisions of P.L.1981, c.32 (C.40:55D-93 et al.). If a municipality prepares a utility service plan element as a condition for adopting a development transfer ordinance pursuant to subsection c. of section 4 of P.L.2004, c.2 (C.40:55D-140), the plan element shall address the provision of utilities in the receiving zone as provided thereunder;

(6)A community facilities plan element showing the existing and proposed location and type of educational or cultural facilities, historic sites, libraries, hospitals, firehouses, police stations and other related facilities, including their relation to the surrounding areas;

(7)A recreation plan element showing a comprehensive system of areas and public sites for recreation;

(8)A conservation plan element providing for the preservation, conservation, and utilization of natural resources, including, to the extent appropriate, energy, open space, water supply, forests, soil, marshes, wetlands, harbors, rivers and other waters, fisheries, endangered or threatened species wildlife and other resources, and which systemically analyzes the impact of each other component and element of the master plan on the present and future preservation, conservation and utilization of those resources;

(9)An economic plan element considering all aspects of economic development and sustained economic vitality, including (a) a comparison of the types of employment expected to be provided by the economic development to be promoted with the characteristics of the labor pool resident in the municipality and nearby areas and (b) an analysis of the stability and diversity of the economic development to be promoted;

(10) An historic preservation plan element: (a) indicating the location and significance of historic sites and historic districts; (b) identifying the standards used to assess worthiness for historic site or district identification; and (c) analyzing the impact of each component and element of the master plan on the preservation of historic sites and districts;

(11) Appendices or separate reports containing the technical foundation for the master plan and its constituent elements;

(12) A recycling plan element which incorporates the State Recycling Plan goals, including provisions for the collection, disposition and recycling of recyclable materials designated in the municipal recycling ordinance, and for the collection, disposition and recycling of recyclable materials within any development proposal for the construction of 50 or more units of single-family residential housing or 25 or more units of multi-family residential housing and any commercial or industrial development proposal for the utilization of 1,000 square feet or more of land;

(13) A farmland preservation plan element, which shall include: an inventory of farm properties and a map illustrating significant areas of agricultural land; a statement showing that municipal ordinances support and promote agriculture as a business; and a plan for preserving as much farmland as possible in the short term by leveraging moneys made available by P.L.1999, c.152 (C.13:8C-1 et al.) through a variety of mechanisms including, but not limited to, utilizing option agreements, installment purchases, and encouraging donations of permanent development easements;

(14) A development transfer plan element which sets forth the public purposes, the locations of sending and receiving zones and the technical details of a development transfer program based on the provisions of section 5 of P.L.2004, c.2 (C.40:55D-141);(15) An educational facilities plan element which incorporates the purposes and goals of the "long-range facilities plan" required to be submitted to the Commissioner of Education by a school district pursuant to section 4 of P.L.2000, c.72 (C.18A:7G-4); and

(16) A green buildings and environmental sustainability plan element, which shall provide for, encourage, and promote the efficient use of natural resources and the installation and usage of renewable energy systems; consider the impact of buildings on the local, regional and global environment; allow ecosystems to function naturally; conserve and reuse water; treat storm water on-site; and optimize climatic conditions through site orientation and design.

c.The master plan and its plan elements may be divided into subplans and subplan elements projected according to periods of time or staging sequences.

d.The master plan shall include a specific policy statement indicating the relationship of the proposed development of the municipality, as developed in the master plan to (1) the master plans of contiguous municipalities, (2) the master plan of the county in which the municipality is located, (3) the State Development and Redevelopment Plan adopted pursuant to the "State Planning Act," sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.) and (4) the district solid waste management plan required pursuant to the provisions of the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) of the county in which the municipality is located.

In the case of a municipality situated within the Highlands Region, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), the master plan shall include a specific policy statement indicating the relationship of the proposed development of the municipality, as developed in the master plan, to the Highlands regional master plan adopted pursuant to section 8 of P.L.2004, c.120 (C.13:20-8).

L.1975, c.291, s.19; amended 1980, c.146, s.2; 1983, c.260, s.10; 1985, c.222, s.29; 1985, c.398, s.16; 1985, c.516, s.11; 1987, c.102, s.26; 1991, c.199, s.3; 1991, c.445, s.7; 1999, c.180, s.2; 2004, c.2, s.37; 2004, c.120, s.60; 2007, c.137, s.59; 2008, c.54; 2013, c.106, s.6.



Section 40:55D-29 - Preparation Of Capital Improvement Program.

40:55D-29 Preparation of capital improvement program.

20. a. The governing body may authorize the planning board from time to time to prepare a program of municipal capital improvement projects projected over a term of at least 6 years, and amendments thereto. Such program may encompass major projects being currently undertaken or future projects to be undertaken, with federal, State, county and other public funds or under federal, State or county supervision. The first year of such program shall, upon adoption by the governing body, constitute the capital budget of the municipality as required by N.J.S.40A:4-43 et seq. The program shall classify projects in regard to the urgency and need for realization, and shall recommend a time sequence for their implementation. The program may also contain the estimated cost of each project and indicate probable operating and maintenance costs and probable revenues, if any, as well as existing sources of funds or the need for additional sources of funds for the implementation and operation of each project. The program shall, as far as possible, be based on existing information in the possession of the departments and agencies of the municipality and shall take into account public facility needs indicated by the prospective development shown in the master plan of the municipality or as permitted by other municipal land use controls.

In preparing the program, the planning board shall confer, in a manner deemed appropriate by the board, with the mayor, the chief fiscal officer, other municipal officials and agencies, and the school board or boards.

Any such program shall include an estimate of the displacement of persons and establishments caused by each recommended project.

b.In addition to any of the requirements in subsection a. of this section, whenever the planning board is authorized and directed to prepare a capital improvements program, every municipal department, authority or agency shall, upon request of the planning board, transmit to said board a statement of all capital projects proposed to be undertaken by such municipal department, authority or agency, during the term of the program, for study, advice and recommendation by the planning board.

c.In addition to all of the other requirements of this section, any municipality that intends to provide for the transfer of development within its jurisdiction pursuant to section 3 of P.L.2004, c.2 (C.40:55D-139) shall include within its capital improvement program provision for those capital projects to be undertaken in the receiving zone or zones required as a condition for adopting a development transfer ordinance pursuant to subsection b. of section 4 of P.L.2004, c.2 (C.40:55D-140).

L.1975,c.291,s.20; amended 2004, c.2, s.38.



Section 40:55D-30 - Adoption Of Capital Improvement Program

40:55D-30. Adoption of capital improvement program
Whenever the planning board has prepared a capital improvement program pursuant to section 20 of this act, it shall recommend such program to the governing body which may adopt such program with any modification approved by affirmative vote of a majority of the full authorized membership of the governing body and with the reasons for said modification recorded in the minutes.

L.1975, c. 291, s. 21, eff. Aug. 1, 1976.



Section 40:55D-31 - Review By Planning Board.

40:55D-31 Review by planning board.
22. a. Whenever the planning board shall have adopted any portion of the master plan, the governing body or other public agency having jurisdiction over the subject matter, before taking action necessitating the expenditure of any public funds, incidental to the location, character or extent of such project, shall refer the action involving such specific project to the planning board for review and recommendation in conjunction with such master plan and shall not act thereon, without such recommendation or until 45 days have elapsed after such reference without receiving such recommendation. This requirement shall apply to action by a housing, parking, highway, special district, or other authority, redevelopment agency, school board or other similar public agency, State, county or municipal. In addition, this requirement shall apply to any public entity taking any action to permit the location, erection, use or maintenance of an outdoor advertising sign required to be permitted pursuant to P.L.1991, c.413 (C.27:5-5 et seq.).

b.The planning board shall review and issue findings concerning any long-range facilities plan submitted to the board pursuant to the "Educational Facilities Construction and Financing Act," P.L.2000, c.72 (C.18A:7G-1 et al.), for the purpose of review of the extent to which the long-range facilities plan is informed by, and consistent with, at least the land use plan element and the housing element contained within the municipal master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) and such other elements of the municipal master plan as the planning board deems necessary to determine whether the prospective sites for school facilities contained in the long-range facilities plan promote more effective and efficient coordination of school construction with the development efforts of the municipality. The planning board shall devote at least one full meeting of the board to presentation and review of the long-range facilities plan prior to adoption of a resolution setting forth the board's findings.

L.1975,c.291,s.22; amended 2000, c.72, s.55; 2004, c.42, s.7.



Section 40:55D-32 - Establish An Official Map

40:55D-32. Establish an official map
The governing body may by ordinance adopt or amend an official map of the municipality, which shall reflect the appropriate provisions of any municipal master plan; provided that the governing body may adopt an official map or an amendment or revision thereto which, in whole or in part, is inconsistent with the appropriate designations in the subplan elements of the master plan, but only by the affirmative vote of a majority of its full authorized membership with the reasons for so acting recorded in the minutes when adopting the official map. Prior to the hearing on the adoption of any official map or any amendment thereto, the governing body shall refer the proposed official map or amendment to the planning board pursuant to subsection 17a. of this act.

The official map shall be deemed conclusive with respect to the location and width of streets and public drainage ways and the location and extent of flood control basins and public areas, whether or not such streets, ways, basins or areas are improved or unimproved or are in actual physical existence. Upon receiving an application for development, the municipality may reserve for future public use, the aforesaid streets, ways, basins, and areas in the manner provided in section 32.

L.1975, c. 291, s. 23, eff. Aug. 1, 1976.



Section 40:55D-33 - Change Or Addition To Map

40:55D-33. Change or addition to map
The approval by the municipality by ordinance under the provisions of any law other than as contained in this article of the layout, widening, changing the course of or closing of any street, or the widening or changing the course of any public drainage way or changing the boundaries of a flood control basin or public area, shall be subject to relevant provisions of this act.

L.1975, c. 291, s. 24, eff. Aug. 1, 1976.



Section 40:55D-34 - Issuance Of Permits For Buildings Or Structures

40:55D-34. Issuance of permits for buildings or structures
25. Issuance of permits for buildings or structures. For purpose of preserving the integrity of the official map of a municipality no permit shall be issued for any building or structure in the bed of any street or public drainage way, flood control basin or public area reserved pursuant to section 23 of P.L.1975, c.291 (C.40:55D-32) as shown on the official map, or shown on a plat filed pursuant to this act before adoption of the official map, except as herein provided. Whenever one or more parcels of land, upon which is located the bed of such a mapped street or public drainage way, flood control basin or public area reserved pursuant to section 23 of P.L.1975, c.291 (C.40:55D-32), cannot yield a reasonable return to the owner unless a building permit is granted, the board of adjustment, in any municipality which has established such a board, may, in a specific case, by an affirmative vote of a majority of the full authorized membership of the board, direct the issuance of a permit for a building or structure in the bed of such mapped street or public drainage way or flood control basin or public area reserved pursuant to section 23 of P.L.1975, c.291 (C.40:55D-32), which will as little as practicable increase the cost of opening such street, or tend to cause a minimum change of the official map and the board shall impose reasonable requirements as a condition of granting the permit so as to promote the health, morals, safety and general welfare of the public. Sections 59 through 62 of P.L.1975, c.291 (C.40:55D-72 through C.40:55D-75) shall apply to applications or appeals pursuant to this section. In any municipality in which there is no board of adjustment, the planning board shall have the same powers and be subject to the same restrictions as provided in this section.

The board of adjustment shall not exercise the power otherwise granted by this section if the proposed development requires approval by the planning board of a subdivision, site plan or conditional use in conjunction with which the planning board has power to direct the issuance of a permit pursuant to subsection b. of section 47 of P.L.1975, c.291 (C.40:55D-60).

L.1975,c.291,s.25; amended 1991,c.256,s.6.



Section 40:55D-35 - Building Lot To Abut Street

40:55D-35. Building lot to abut street
Building lot to abut street. No permit for the erection of any building or structure shall be issued unless the lot abuts a street giving access to such proposed building or structure. Such street shall have been duly placed on the official map or shall be (1) an existing State, county or municipal street or highway, or (2) a street shown upon a plan approved by the planning board, or (3) a street on a plat duly filed in the office of the county recording officer prior to the passage of an ordinance under this act or any prior law which required prior approval of plats by the governing body or other authorized body. Before any such permit shall be issued, (1) such street shall have been certified to be suitably improved to the satisfaction of the governing body, or such suitable improvement shall have been assured by means of a performance guarantee, in accordance with standards and specifications for road improvements approved by the governing body, as adequate in respect to the public health, safety and general welfare of the special circumstance of the particular street and, (2) it shall have been established that the proposed access conforms with the standards of the State highway access management code adopted by the Commissioner of Transportation under section 3 of the "State Highway Access Management Act," P.L 1989, c. 32 (C. 27:7-91), in the case of a State highway, with the standards of any access management code adopted by the county under R.S. 27:16-1 in the case of a county road or highway, and with the standards of any municipal access management code adopted under R.S. 40:67-1 in the case of a municipal street or highway.

L. 1975, c. 291, s. 26; amended L. 1989, c. 32, s. 23.



Section 40:55D-36 - Appeals

40:55D-36. Appeals
27. Appeals. Where the enforcement of section 26 of P.L.1975, c.291 (C.40:55D-35) would entail practical difficulty or unnecessary hardship, or where the circumstances of the case do not require the building or structure to be related to a street, the board of adjustment may upon application or appeal, vary the application of section 26 of P.L.1975, c.291 (C.40:55D-35) and direct the issuance of a permit subject to conditions that will provide adequate access for firefighting equipment, ambulances and other emergency vehicles necessary for the protection of health and safety and that will protect any future street layout shown on the official map or on a general circulation plan element of the municipal master plan pursuant to paragraph (4) of subsection b. of section 19 of P.L.1975, c.291 (C.40:55D-28).

Sections 59 through 62 of P.L.1975, c.291 (C.40:55D-72 through C.40:55D-75) shall apply to applications or appeals pursuant to this section. In any municipality in which there is no board of adjustment, the planning board shall have the same powers and be subject to the same restrictions as provided in this section.

The board of adjustment shall not exercise the power otherwise granted by this section if the proposed development requires approval by the planning board of a subdivision, site plan or conditional use in conjunction with which the planning board has power to direct the issuance of a permit pursuant to subsection c. of section 47 of P.L.1975, c.291 (C.40:55D-60).

L.1975,c.291,s.27; amended 1991,c.256,s.7.



Section 40:55D-37 - Grant Of Power; Referral Of Proposed Ordinance; County Planning Board Approval

40:55D-37. Grant of power; referral of proposed ordinance; county planning board approval
a. The governing body may by ordinance require approval of subdivision plats by resolution of the planning board as a condition for the filing of such plats with the county recording officer and approval of site plans by resolution of the planning board as a condition for the issuance of a permit for any development, except that subdivision or individual lot applications for detached one or two dwelling-unit buildings shall be exempt from such site plan review and approval; provided that the resolution of the board of adjustment shall substitute for that of the planning board whenever the board of adjustment has jurisdiction over a subdivision or site plan pursuant to subsection 63b. of this act.

b. Prior to the hearing on adoption of an ordinance providing for planning board approval of either subdivisions or site plans or both or any amendment thereto, the governing body shall refer any such proposed ordinance or amendment thereto to the planning board pursuant to subsection 17a. of this act.

c. Each application for subdivision approval, where required pursuant to section 5 of P.L.1968, c. 285 (C. 40:27-6.3), and each application for site plan approval, where required pursuant to section 8 of P.L.1968, c. 285 (C. 40:27-6.6) shall be submitted by the applicant to the county planning board for review or approval, as required by the aforesaid sections, and the municipal planning board shall condition any approval that it grants upon timely receipt of a favorable report on the application by the county planning board or approval by the county planning board by its failure to report thereon within the required time period.

L.1975, c. 291, s. 28, eff. Aug. 1, 1976.



Section 40:55D-38 - Contents Of Ordinance.

40:55D-38 Contents of ordinance.

29.Contents of ordinance. An ordinance requiring approval by the planning board of either subdivisions or site plans, or both, shall include the following:

a.Provisions, not inconsistent with other provisions of this act, for submission and processing of applications for development, including standards for preliminary and final approval and provisions for processing of final approval by stages or sections of development;

b.Provisions ensuring:

(1)Consistency of the layout or arrangement of the subdivision or land development with the requirements of the zoning ordinance;

(2)Streets in the subdivision or land development of sufficient width and suitable grade and suitably located to accommodate prospective traffic and to provide access for firefighting and emergency equipment to buildings and coordinated so as to compose a convenient system consistent with the official map, if any, and the circulation element of the master plan, if any, and so oriented as to permit, consistent with the reasonable utilization of land, the buildings constructed thereon to maximize solar gain; provided that no street of a width greater than 50 feet within the right-of-way lines shall be required unless said street constitutes an extension of an existing street of the greater width, or already has been shown on the master plan at the greater width, or already has been shown in greater width on the official map;

(3)Adequate water supply, drainage, shade trees, sewerage facilities and other utilities necessary for essential services to residents and occupants;

(4)Suitable size, shape and location for any area reserved for public use pursuant to section 32 of this act;

(5)Reservation pursuant to section 31 of P.L.1975, c.291 (C.40:55D-53) of any open space to be set aside for use and benefit of the residents of a cluster development or a planned development, resulting from the application of standards of density or intensity of land use, contained in the zoning ordinance, pursuant to section 52 of P.L.1975, c.291 (C.40:55D-65);

(6)Regulation of land designated as subject to flooding, pursuant to subsection e. of section 52 of P.L.1975, c.291 (C.40:55D-65), to avoid danger to life or property;

(7)Protection and conservation of soil from erosion by wind or water or from excavation or grading;

(8)Conformity with standards promulgated by the Commissioner of Transportation, pursuant to the "Air Safety and Zoning Act of 1983," P.L.1983, c.260 (C.6:1-80 et seq.), for any airport hazard areas delineated under that act;

(9)Conformity with a municipal recycling ordinance required pursuant to section 6 of P.L.1987, c.102 (C.13:1E-99.16);

(10) Conformity with the State highway access management code adopted by the Commissioner of Transportation under section 3 of the "State Highway Access Management Act," P.L.1989, c.32 (C.27:7-91), with respect to any State highways within the municipality;

(11) Conformity with any access management code adopted by the county under R.S.27:16-1, with respect to any county roads within the municipality;

(12) Conformity with any municipal access management code adopted under R.S.40:67-1, with respect to municipal streets;

(13) Protection of potable water supply reservoirs from pollution or other degradation of water quality resulting from the development or other uses of surrounding land areas, which provisions shall be in accordance with any siting, performance, or other standards or guidelines adopted therefor by the Department of Environmental Protection;

(14) Conformity with the public safety regulations concerning storm water detention facilities adopted pursuant to section 5 of P.L.1991, c.194 (C.40:55D-95.1) and reflected in storm water management plans and storm water management ordinances adopted pursuant to P.L.1981, c.32 (C.40:55D-93 et al.); and

(15) Conformity with the model ordinance promulgated by the Department of Environmental Protection and Department of Community Affairs pursuant to section 2 of P.L.1993, c.81 (C.13:1E-99.13a) regarding the inclusion of facilities for the collection or storage of source separated recyclable materials in any new multifamily housing development.

c.Provisions governing the standards for grading, improvement and construction of streets or drives and for any required walkways, curbs, gutters, streetlights, shade trees, fire hydrants and water, and drainage and sewerage facilities and other improvements as shall be found necessary, and provisions ensuring that such facilities shall be completed either prior to or subsequent to final approval of the subdivision or site plan by allowing the posting of performance guarantees by the developer;

d.Provisions ensuring that when a municipal zoning ordinance is in effect, a subdivision or site plan shall conform to the applicable provisions of the zoning ordinance, and where there is no zoning ordinance, appropriate standards shall be specified in an ordinance pursuant to this article; and

e.Provisions ensuring performance in substantial accordance with the final development plan; provided that the planning board may permit a deviation from the final plan, if caused by change of conditions beyond the control of the developer since the date of final approval, and the deviation would not substantially alter the character of the development or substantially impair the intent and purpose of the master plan and zoning ordinance.

L.1975, c.291, s.29; amended 1980, c.146, s.3; 1983, c.260, s.11; 1985, c.516, s.12; 1987, c.102, s.27; 1989, c.32, s.24; 1989, c.208; 1991, c.194, s.4; 1991, c.445, s.8; 1993, c.81, s.1; 2013, c.106, s.7; 2013, c.123, s.1.



Section 40:55D-38.1 - Solar Panels Not Included In Certain Calculations Relative To Approval Of Subdivisions, Site Plans.

40:55D-38.1 Solar panels not included in certain calculations relative to approval of subdivisions, site plans.

9.An ordinance requiring approval by the planning board of either subdivisions or site plans, or both, shall not include solar panels in any calculation of impervious surface or impervious cover.

As used in this section, "solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

L.2010, c.4, s.9.



Section 40:55D-39 - Discretionary Contents Of Ordinance.

40:55D-39 Discretionary contents of ordinance.

29.1. Discretionary contents of ordinance. An ordinance requiring approval by the planning board of either subdivisions or site plans or both may include the following:

a.Provisions for off-tract water, sewer, drainage, and street improvements which are necessitated by a subdivision or land development, subject to the provisions of section 30 of P.L.1975, c.291 (C.40:55D-42);

b.Provisions for standards encouraging and promoting flexibility, and economy in layout and design through the use of planned development, cluster development or both; provided that such standards shall be appropriate to the type of development permitted; and provided further that the ordinance shall set forth the limits and extent of any special provisions applicable to planned developments and to cluster developments, considering the availability of existing and proposed infrastructure and the environmental characteristics of any area proposed for development and any area proposed for protection as open space, agricultural land, or historic site, so that the manner in which such special provisions differ from the standards otherwise applicable to subdivisions or site plans can be determined;

c.Provisions for planned development:

(1)Authorizing the planning board to grant general development plan approval to provide the increased flexibility desirable to promote mutual agreement between the applicant and the planning board on the basic scheme of a planned development and setting forth any variations from the ordinary standards for preliminary and final approval;

(2)Requiring that any common open space resulting from the application of standards for density, or intensity of land use, be set aside for the use and benefit of the owners or residents in such development subject to section 31 of P.L.1975, c.291 (C.40:55D-43);

(3)Setting forth how the amount and location of any common open space shall be determined and how its improvement and maintenance for common open space use shall be secured subject to section 31 of P.L.1975, c.291 (C.40:55D-43);

(4)Authorizing the planning board to allow for a greater concentration of density, or intensity of land use, within a section or sections of development, whether it be earlier, later or simultaneous in the development, than in others, in order to realize the preservation of agricultural lands, open space, and historic sites, or otherwise advance the purposes of P.L.1975, c.291 (C.40:55D-1 et seq.);

(5)Setting forth any requirement that the approval by the planning board of a greater concentration of density or intensity of land use for any section to be developed be offset by a smaller concentration in any completed prior stage or by an appropriate reservation of public open space or common open space on the remaining land, or preservation of land for historic or agricultural purposes, by grant of development restriction, easement, or by covenant in favor of the municipality; provided that such reservation shall, as far as practicable, defer the precise location of common open space until an application for final approval is filed, so that flexibility of development can be maintained;

(6)Setting forth any requirements for timing of development among the various types of uses and subgroups thereunder and, in the case of planned unit development and planned unit residential development, whether some nonresidential uses are required to be built before, after or at the same time as the residential uses.

d.Provisions ensuring in the case of a development which proposes construction over a period of years, the protection of the interests of the public and of the residents, occupants and owners of the proposed development in the total completion of the development.

e.Provisions that require as a condition for local municipal approval the submission of proof that no taxes or assessments for local improvements are due or delinquent on the property for which any subdivision, site plan, or planned development application is made.

f.Provisions for the creation of a Site Plan Review Advisory Board for the purpose of reviewing all site plan applications and making recommendations to the planning board in regard thereto.

g.Provisions for standards governing outdoor advertising signs required to be permitted pursuant to P.L.1991, c.413 (C.27:5-5 et seq.) including, but not limited to, the location, placement, size and design thereof.

h.Provisions for cluster development:

(1)Authorizing the planning board flexibility to approve a subdivision or site plan or both through mutual agreement with an applicant to allow for the clustering of development within a section or sections of development at a greater concentration of density or intensity of land use than established for the zoning district, in order to achieve the goal of permanently protecting land as public open space or common open space, or for historic or agricultural purposes.

(2)Requiring the placement of a development restriction on any land identified for preservation in accordance with section 9 of P.L.2013, c.106 (C.40:55D-39.1).

i.Provisions requiring a successor developer to furnish a performance guarantee as a replacement for a performance guarantee that was previously accepted in accordance with standards adopted by ordinance and regulations adopted pursuant to section 1 of P.L.1999, c.68 (C.40:55D-53a) and section 41 of P.L.1975, c.291 (C.40:55D-53), or this subsection, for the purpose of assuring the installation and maintenance of on-tract improvements, and releasing the predecessor obligor and surety, if any, from liability pursuant to its performance guarantee.

L.1975, c.291, s.29.1; amended 1987, c.129, s.2; 2004, c.42, s.8; 2013, c.106, s.8; 2013, c.123, s.2.



Section 40:55D-39.1 - Provision For Permanent Protection Of Certain Land.

40:55D-39.1 Provision for permanent protection of certain land.

9. a. An ordinance authorizing the planning board to approve planned developments, subdivisions, or site plans that allow for contiguous cluster or noncontiguous cluster shall provide for the permanent protection of land proposed to be preserved as public open space or common open space, as a historic site, or as agricultural land in accordance with the provisions set forth in this section.

b.Land identified for preservation as public open space shall be conveyed or dedicated by conservation restriction. A municipality may use a conservation restriction template prepared by the Department of Environmental Protection for this purpose. The Department of Environmental Protection shall make available to municipalities a conservation restriction template.

c. (1) Land identified for preservation as a historic site shall be conveyed or dedicated by historic preservation restriction. A municipality may use a historic preservation restriction template prepared by the New Jersey Historic Trust or obtain approval of the historic preservation restriction by the New Jersey Historic Trust. The New Jersey Historic Trust shall make available to municipalities a historic preservation restriction template.

(2)A municipality accepting a historic preservation restriction that has provided for and maintains an active historic preservation commission, consistent with sections 21 through 26 of P.L.1985, c.516 (C.40:55D-107 et seq.), may authorize the commission to establish a mechanism for annual monitoring and enforcement of the historic preservation restriction consistent with The Secretary of the Interior's Standards for the Treatment of Historic Properties, Part 68 of title 36, Code of Federal Regulations.

(3)A municipality accepting a historic preservation restriction that has not provided for or does not maintain an active historic preservation commission, consistent with sections 21 through 26 of P.L.1985, c.516 (C.40:55D-107 et seq.), or authorized the commission to establish a mechanism for annual monitoring and enforcement of the historic preservation restriction, may convey or authorize conveyance of the historic preservation restriction by municipal ordinance to a qualified public agency or non-profit preservation organization, as determined by the New Jersey Historic Trust, which has a commitment to administer, annually monitor, and enforce the terms of the historic preservation restriction consistent with The Secretary of the Interior's Standards for the Treatment of Historic Properties, Part 68 of title 36, Code of Federal Regulations.

d. (1) Land identified for preservation as agricultural land shall be conveyed or dedicated by agricultural restriction. A municipality shall use an agricultural restriction template prepared by the State Agriculture Development Committee or obtain approval of the agricultural restriction by the State Agriculture Development Committee. The State Agriculture Development Committee shall make available to municipalities an agricultural restriction template.

(2)An agricultural restriction may contain provisions:

(a)to allow limited non-agricultural uses which the State Agriculture Development Committee finds compatible with agricultural use and production;

(b)to allow future amendments to the area subject to the agricultural restriction in order to accommodate public improvements including but not limited to roadways, drainage facilities and other public infrastructure so long as the amendment results in only de minimis impact to the original area subject to the restriction;

(c)to allow the inclusion of existing dwelling units or limited additional future housing opportunities that directly support the property's agricultural operations and are appropriate to the scale of the preserved farmland.

(3)The State Agriculture Development Committee shall grant or deny approval of a proposed agricultural restriction within 60 days of receipt of a request therefor. If the State Agriculture Development Committee fails to act within this period, the failure shall be deemed to be an approval of the agricultural restriction.

(4)Municipalities authorizing agricultural restrictions shall have an adopted "Right to Farm" ordinance consistent with the model Right to Farm ordinance adopted by the State Agriculture Development Committee pursuant to the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et al.).

(5)Agricultural land subject to an agricultural restriction approved by the State Agriculture Development Committee shall be provided the right to farm benefits under the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et al.) and other benefits that may be provided pursuant to the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et seq.).

e.Any development restriction shall be recorded in the office of the county recording officer prior to the start of construction.

f.Any development restriction shall be expressly enforceable by the municipality and the State of New Jersey and, if authorized by municipal ordinance, another public agency or non-profit conservation organization.

g.An ordinance authorizing the planning board to approve planned developments, subdivisions or site plans that allows for contiguous cluster or noncontiguous cluster may provide for:

(1)the assignment of bonus density or intensity of use, including, but not limited to, increased units, floor area ratio, height, or impervious cover in order to realize the preservation of agricultural lands, open space, and historic sites or otherwise advance the purposes of P.L.1975, c.291 (C.40:55D-1 et seq.);

(2)the conveyance of land that is subject to a preservation restriction to a separate person or entity.

h.An ordinance authorizing the planning board to approve planned developments, subdivisions or site plans that allows for contiguous cluster may authorize the owners of contiguous properties to jointly submit an application for development.

i.An ordinance authorizing the planning board to approve planned developments, subdivisions or site plans that allows for noncontiguous cluster:

(1)shall not authorize use of the development transfer provisions set forth in the "State Transfer of Development Rights Act," P.L.2004, c.2 (C.40:55D-137 et seq.);

(2)may provide that areas to be developed are developed in phases, provided that the terms and conditions intended to protect the interests of the public and of the residents, occupants and owners of the proposed development in the total completion of the development are adequate;

(3)shall provide that any noncontiguous cluster program is optional.

L.2013, c.106, s.9.



Section 40:55D-40 - Discretionary Contents Of Subdivision Ordinance.

40:55D-40 Discretionary contents of subdivision ordinance.

29.2. An ordinance requiring subdivision approval by the planning board pursuant to this article may also include:

a.Provisions for minor subdivision approval pursuant to section 35 of this act; and

b.Standards permitting lot-size averaging and encouraging and promoting flexibility, economy and environmental soundness in layout and design in accordance with which the planning board may approve the varying, within a conventional subdivision, of lot areas and dimensions, and yards and setbacks otherwise required by municipal development regulations; provided that the authorized density on the parcel or set of contiguous parcels is not exceeded; provided that such standards shall be appropriate to the type of development permitted. An ordinance authorizing the planning board to approve subdivisions with varying lot areas may set forth limitations, or impose no limitation, upon the extent of variation in lot areas.

L.1975, c.291, s.29.2; amended 2013, c.106, s.10.



Section 40:55D-40.1 - Definitions

40:55D-40.1. Definitions
1. As used in this act:



"Board" means the Site Improvement Advisory Board established by this act;

"Commissioner" means the Commissioner of Community Affairs;



"Department" means the Department of Community Affairs; and



"Site improvement" means any construction work on, or improvement in connection with, residential development, and shall be limited to, streets, roads, parking facilities, sidewalks, drainage structures, and utilities.

L.1993,c.32,s.1.



Section 40:55D-40.2 - Findings, Declarations

40:55D-40.2. Findings, declarations
2. The Legislature hereby finds and declares that:



a. The multiplicity of standards for subdivisions and site improvements that currently exists in this State increases the costs of housing without commensurate gains in the protection of the public health and safety;

b. It is in the public interest to avoid unnecessary cost in the construction process and uniform site improvement standards that are both sound and cost effective will advance this goal;

c. Adoption of uniform site improvement standards will satisfy the need to ensure predictability;

d. The public interest is best served by having development review based, to the greatest extent possible, upon sound, objective site improvement standards rather than upon discretionary design standards;

e. The goal of streamlining the development approval process by improving the efficiency of the application process is best served by the establishment of a uniform set of technical site improvement standards for land development which represents a consensus of informed and interested parties and which adequately addresses their concerns;

f. In order to provide the widest possible range of design freedom and promote diversity, technical requirements should be based upon uniform site improvement standards; and

g. The policymaking aspects of development review are best separated from the making of technical determinations.

L.1993,c.32,s.2.



Section 40:55D-40.3 - Site Improvement Advisory Board

40:55D-40.3. Site Improvement Advisory Board
3. a. There is established in, but not of, the department a Site Improvement Advisory Board, to devise statewide site improvement standards pursuant to section 4 of this act. The board shall consist of the commissioner or his designee, who shall be a non-voting member of the board, the Director of the Division of Housing in the Department of Community Affairs, who shall be a voting member of the board, and 10 other voting members, to be appointed by the commissioner. The other members shall include two professional planners, one of whom serves as a planner for a governmental entity or whose professional experience is predominantly in the public sector and who has worked in the public sector for at least the previous five years and the other of whom serves as a planner in private practice and has particular expertise in private residential development and has been involved in private sector planning for at least the previous five years, and one representative each from:

(1) The New Jersey Society of Professional Engineers;



(2) The New Jersey Society of Municipal Engineers;



(3) The New Jersey Association of County Engineers;



(4) The New Jersey Federation of Planning Officials;



(5) The Council on Affordable Housing;



(6) The New Jersey Builders' Association;



(7) The New Jersey Institute of Technology;



(8) The New Jersey State League of Municipalities.



b. Among the members to be appointed by the commissioner who are first appointed, four shall be appointed for terms of two years each, four shall be appointed for terms of three years each, and two shall be appointed for terms of four years each. Thereafter, each appointee shall serve for a term of four years. Vacancies in the membership shall be filled in the same manner as original appointments are made, for the unexpired term. The commission shall select from among its members a chairman. Members may be removed by the commissioner for cause.

c. Board members shall serve without compensation, but may be entitled to reimbursement, from moneys appropriated or otherwise made available for the purposes of this act, for expenses incurred in the performance of their duties.

L.1993,c.32,s.3.



Section 40:55D-40.4 - Submission Of Recommendations For Statewide Site Improvement Standards For Residential Development

40:55D-40.4. Submission of recommendations for Statewide site improvement standards for residential development
4. a. The board shall, no later than 180 days following the appointment of its full membership, prepare and submit to the commissioner recommendations for Statewide site improvement standards for residential development. The site improvement standards shall implement the recommendations with respect to streets, off-street parking, water supply, sanitary sewers and storm water management of Article Six (with the exhibits appended thereto) of the January 1987 "Model Subdivision and Site Plan Ordinance" prepared for the department by The Center for Urban Policy Research at Rutgers, The State University, except to the extent that the recommendations set forth in the "Model Subdivision and Site Plan Ordinance" are inconsistent with the requirements of other law; provided, however, that, in the case of inconsistency between the "Model Subdivision and Site Plan Ordinance" and the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), the site improvement standards recommended by the board shall conform to the provisions of the "Model Subdivision and Site Plan Ordinance;" and provided, further, that the board may in developing its recommendations, replace or modify any of the specific standards set forth in the aforesaid model ordinance in light of any recommended site improvement standards promulgated under similarly authoritative auspices of any academic or professional institution or organization.

In addition to those recommended standards, the board shall develop, and shall submit with recommendation to the commissioner, a model application form for use throughout the State.

At the time the board submits its recommendations for Statewide site improvement standards and a model Statewide application form, the board shall submit to the commissioner, the Governor and the Legislature any recommendations it may deem necessary, in view of the recommended site improvement standards and the model statewide application form, for changes in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

b. The commissioner shall review the recommendations submitted by the board and, following his review, shall establish, by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a set of Statewide site improvement standards to be followed by municipalities in granting development approval pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.) and a standard application form that shall be used throughout the State. The commissioner shall promulgate the recommendations of the board with regard to Statewide site improvement standards without making a change in any recommended standard unless, in the commissioner's judgment, a standard would: (1) place an unfair economic burden on some municipalities or developers relative to others; or (2) result in a danger to the public health or safety. The commissioner may veto any site improvement standard on the abovementioned grounds; however, any veto of the commissioner may be overridden by a two-thirds vote of the board. The regulations shall be adopted within one year of their submission by the board to the commissioner.

c. A municipality or developer may seek a waiver of any site improvement standard adopted by the board in connection with a specific development if, in the judgment of the municipal engineer or the developer, to adhere to the standard would jeopardize the public health and safety. Any application for a waiver shall be submitted in writing to the commissioner, who shall direct the application to a technical subcommittee, as described below, if the commissioner deems the application to be justified according to the standards set forth in this subsection. The technical subcommittee shall consist of those representatives set forth in paragraphs (1), (2) and (6) of subsection a. of section 3 of this act appointed by the commissioner to serve on the Site Improvement Advisory Board. Any decision of the technical subcommittee shall be adopted by resolution explaining the subcommittee's rationale for granting the waiver. The subcommittee shall render its decision within 30 days of the commissioner's determination that the application is justified. Any decision of the technical subcommittee may be appealed to the entire board; however, the board shall render any final decision of an appeal within 10 days of the hearing on the appeal and the decision of the full board shall be final. The waiver process shall not extend the time guidelines which constrain development applications which are set forth in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

d. The board shall annually review the regulations adopted pursuant to subsection b. of this section, and shall recommend to the commissioner any changes in those regulations which the board deems necessary based on recommended site improvement standards promulgated under the authoritative auspices of any academic or professional institution or organization. Any changes made in the regulations pursuant to this subsection shall be made according to the same procedure and shall be subject to the same waiver provisions as those set forth in subsections a., b. and c. of this section.

L.1993,c.32,s.4.



Section 40:55D-40.5 - Supersedure Of Site Improvement Standards

40:55D-40.5. Supersedure of site improvement standards
5. Notwithstanding any provision to the contrary of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), the standards set forth in the regulations adopted pursuant to subsection b. of section 4 of this act shall supersede any site improvement standards incorporated within the development ordinances of any municipality, as provided hereunder. The regulations adopted by the commissioner pursuant to subsection b. of section 4 of this act and any subsequent amendments thereto shall take effect 180 days following the adoption of those regulations and any municipal ordinances in effect on that date shall be deemed to have been repealed and have no further force or effect; provided, however, that the development ordinances of any municipality shall continue to govern any project which has received preliminary approval on or before the effective date of any site improvement standards or amendments adopted thereto.

L.1993,c.32,s.5.



Section 40:55D-40.6 - Municipal Zoning Power Not Limited

40:55D-40.6. Municipal zoning power not limited
6. Nothing contained in this act shall in any way limit the zoning power of any municipality.

L.1993,c.32,s.6.



Section 40:55D-40.7 - Construction Of Act

40:55D-40.7. Construction of act
7. a. Nothing in this act shall be construed to modify the provisions of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) or any regulations promulgated pursuant thereto and section 502 of the "National Parks and Recreation Act of 1978" (Pub.L 95-625).

b. Nothing in this act shall be construed to prohibit, preempt or in any way affect the exercise of any authority by the State or any county government with respect to site improvements conferred by any other State law or regulation promulgated thereunder.

L.1993,c.32,s.7.



Section 40:55D-41 - Contents Of Site Plan Ordinance

40:55D-41. Contents of site plan ordinance
Contents of site plan ordinance. An ordinance requiring site plan review and approval pursuant to this article shall include and shall be limited to, except as provided in sections 29 and 29.1 of this act standards and requirements relating to:

a. Preservation of existing natural resources on the site;

b. Safe and efficient vehicular and pedestrian circulation, parking and loading;

c. Screening, landscaping and location of structures;

d. Exterior lighting needed for safety reasons in addition to any requirements for street lighting;

e. Conservation of energy and use of renewable energy sources; and

f. Recycling of designated recyclable materials.

L. 1975, c. 291, s. 29.3; amended by L. 1980, c. 146, s. 4; 1987, c. 102, s. 28.



Section 40:55D-42 - Contribution For Off-tract Water, Sewer, Drainage, And Street Improvements.

40:55D-42 Contribution for off-tract water, sewer, drainage, and street improvements.

30.Contribution for off-tract water, sewer, drainage, and street improvements. The governing body may by ordinance adopt regulations requiring a developer, as a condition for approval of a subdivision or site plan, to pay the pro-rata share of the cost of providing only reasonable and necessary street improvements and water, sewerage and drainage facilities, and easements therefor, located off-tract but necessitated or required by construction or improvements within such subdivision or development. Such regulations shall be based on circulation and comprehensive utility service plans pursuant to subsections 19b.(4) and 19b.(5) of this act, respectively, and shall establish fair and reasonable standards to determine the proportionate or pro-rata amount of the cost of such facilities that shall be borne by each developer or owner within a related and common area, which standards shall not be altered subsequent to preliminary approval. Where a developer pays the amount determined as his pro-rata share under protest he shall institute legal action within one year of such payment in order to preserve the right to a judicial determination as to the fairness and reasonableness of such amount.

L.1975,c.291,s.30; amended 1998, c.95, s.8.



Section 40:55D-43 - Standards For The Establishment Of Open Space Organization.

40:55D-43 Standards for the establishment of open space organization.

31. a. An ordinance pursuant to this article permitting planned unit development, planned unit residential development or cluster development may provide that the municipality or other governmental agency may, at any time and from time to time, accept the dedication of land or any interest therein for public use and maintenance, but the ordinance shall not require, as a condition of the approval of a planned development, that land proposed to be set aside for common open space be dedicated or made available to public use.

An ordinance pursuant to this article providing for planned unit development, planned unit residential development, or cluster development shall require that the developer provide for an organization for the ownership and maintenance of any open space for the benefit of owners or residents of the development, if said open space is not dedicated to the municipality or other governmental agency or otherwise conveyed to or owned by a separate person or entity. Such organization shall not be dissolved and the organization, person, or entity shall not dispose of any open space, by sale or otherwise, except to an organization conceived and established to own and maintain the open space for the benefit of such development, and thereafter such organization shall not be dissolved or the organization, person, or entity dispose of any of its open space without first offering to dedicate the same to the municipality or municipalities wherein the land is located.

b.In the event that such organization, person, or entity shall fail to maintain the open space in reasonable order and condition, the municipal body or officer designated by ordinance to administer this subsection may serve written notice upon such organization, person, or entity or upon the owners of the development setting forth the manner in which the organization, person, or entity has failed to maintain the open space in reasonable condition, and said notice shall include a demand that such deficiencies of maintenance be cured within 35 days thereof, and shall state the date and place of a hearing thereon which shall be held within 15 days of the notice. At such hearing, the designated municipal body or officer, as the case may be, may modify the terms of the original notice as to deficiencies and may give a reasonable extension of time not to exceed 65 days within which they shall be cured. If the deficiencies set forth in the original notice or in the modification thereof shall not be cured within said 35 days or any permitted extension thereof, the municipality, in order to preserve the open space and maintain the same for a period of 1 year may enter upon and maintain such land. Said entry and maintenance shall not vest in the public any rights to use the open space except when the same is voluntarily dedicated to the public by the owners. Before the expiration of said year, the designated municipal body or officer, as the case may be, shall, upon its initiative or upon the request of the organization, person, or entity theretofore responsible for the maintenance of the open space, call a public hearing upon 15 days' written notice to such organization, person, or entity and to the owners of the development, to be held by such municipal body or officer, at which hearing such organization, person, or entity and the owners of the development shall show cause why such maintenance by the municipality shall not, at the election of the municipality, continue for a succeeding year. If the designated municipal body or officer, as the case may be, shall determine that such organization, person, or entity is ready and able to maintain said open space in reasonable condition, the municipality shall cease to maintain said open space at the end of said year. If the municipal body or officer, as the case may be, shall determine such organization, person, or entity is not ready and able to maintain said open space in a reasonable condition, the municipality may, in its discretion, continue to maintain said open space during the next succeeding year, subject to a similar hearing and determination, in each year thereafter. The decision of the municipal body or officer in any such case shall constitute a final administrative decision subject to judicial review.

If a municipal body or officer is not designated by ordinance to administer this subsection, the governing body shall have the same powers and be subject to the same restrictions as provided in this subsection.

c.The cost of such maintenance by the municipality shall be assessed pro rata against the properties within the development that have a right of enjoyment of the open space in accordance with assessed value at the time of imposition of the lien, and shall become a lien and tax on said properties and be added to and be a part of the taxes to be levied and assessed thereon, and enforced and collected with interest by the same officers and in the same manner as other taxes.

L.1975, c.291, s.31; amended 2013, c.106, s.11.



Section 40:55D-44 - Reservation Of Public Areas

40:55D-44. Reservation of public areas
If the master plan or the official map provides for the reservation of designated streets, public drainageways, flood control basins, or public areas within the proposed development, before approving a subdivision or site plan, the planning board may further require that such streets, ways, basins or areas be shown on the plat in locations and sizes suitable to their intended uses. The planning board may reserve the location and extent of such streets, ways, basins or areas shown on the plat for a period of 1 year after the approval of the final plat or within such further time as may be agreed to by the developer. Unless during such period or extension thereof the municipality shall have entered into a contract to purchase or institute condemnation proceedings according to law for the fee or a lesser interest in the land comprising such streets, ways, basins or areas, the developer shall not be bound by such reservations shown on the plat and may proceed to use such land for private use in accordance with applicable development regulations. The provisions of this section shall not apply to the streets and roads, flood control basins or public drainageways necessitated by the subdivision or land development and required for final approval.

The developer shall be entitled to just compensation for actual loss found to be caused by such temporary reservation and deprivation of use. In such instance, unless a lesser amount has previously been mutually agreed upon, just compensation shall be deemed to be the fair market value of an option to purchase the land reserved for the period of reservation; provided that determination of such fair market value shall include, but not be limited to, consideration of the real property taxes apportioned to the land reserved and prorated for the period of reservation. The developer shall be compensated for the reasonable increased cost of legal, engineering, or other professional services incurred in connection with obtaining subdivision approval or site plan approval, as the case may be, caused by the reservation. The municipality shall provide by ordinance for a procedure for the payment of all compensation payable under this section.

L.1975, c. 291, s. 32, eff. Aug. 1, 1976.



Section 40:55D-45 - Findings For Planned Developments

40:55D-45. Findings for planned developments
Every ordinance pursuant to this article that provides for planned developments shall require that prior to approval of such planned developments the planning board shall find the following facts and conclusions:

a. That departures by the proposed development from zoning regulations otherwise applicable to the subject property conform to the zoning ordinance standards pursuant to subsection 52c. of this act;

b. That the proposals for maintenance and conservation of the common open space are reliable, and the amount, location and purpose of the common open space are adequate;

c. That provision through the physical design of the proposed development for public services, control over vehicular and pedestrian traffic, and the amenities of light and air, recreation and visual enjoyment are adequate;

d. That the proposed planned development will not have an unreasonably adverse impact upon the area in which it is proposed to be established;

e. In the case of a proposed development which contemplates construction over a period of years, that the terms and conditions intended to protect the interests of the public and of the residents, occupants and owners of the proposed development in the total completion of the development are adequate.

L.1975, c. 291, s. 33, eff. Aug. 1, 1976.



Section 40:55D-45.1 - General Development Plan

40:55D-45.1. General development plan
a. The general development plan shall set forth the permitted number of dwelling units, the amount of nonresidential floor space, the residential density, and the nonresidential floor area ratio for the planned development, in its entirety, according to a schedule which sets forth the timing of the various sections of the development.

The planned development shall be developed in accordance with the general development plan approved by the planning board notwithstanding any provision of P.L. 1975, c. 291 (C. 40:55D-1 et seq.), or an ordinance or regulation adopted pursuant thereto after the effective date of the approval.

b. The term of the effect of the general development plan approval shall be determined by the planning board using the guidelines set forth in subsection c. of this section, except that the term of the effect of the approval shall not exceed 20 years from the date upon which the developer receives final approval of the first section of the planned development pursuant to P.L. 1975, c. 291 (C. 40:55D-1 et seq.).

c. In making its determination regarding the duration of the effect of approval of the development plan, the planning board shall consider: the number of dwelling units or amount of nonresidential floor area to be constructed, prevailing economic conditions, the timing schedule to be followed in completing the development and the likelihood of its fulfillment, the developer's capability of completing the proposed development, and the contents of the general development plan and any conditions which the planning board attaches to the approval thereof.

L. 1987, c. 129, s. 3.



Section 40:55D-45.2 - Contents Of General Development Plan

40:55D-45.2. Contents of general development plan
A general development plan may include, but not be limited to, the following:

a. A general land use plan at a scale specified by ordinance indicating the tract area and general locations of the land uses to be included in the planned development. The total number of dwelling units and amount of nonresidential floor area to be provided and proposed land area to be devoted to residential and nonresidential use shall be set forth. In addition, the proposed types of nonresidential uses to be included in the planned development shall be set forth, and the land area to be occupied by each proposed use shall be estimated. The density and intensity of use of the entire planned development shall be set forth, and a residential density and a nonresidential floor area ratio shall be provided;

b. A circulation plan showing the general location and types of transportation facilities, including facilities for pedestrian access, within the planned development and any proposed improvements to the existing transportation system outside the planned development;

c. An open space plan showing the proposed land area and general location of parks and any other land area to be set aside for conservation and recreational purposes and a general description of improvements proposed to be made thereon, including a plan for the operation and maintenance of parks and recreational lands;

d. A utility plan indicating the need for and showing the proposed location of sewage and water lines, any drainage facilities necessitated by the physical characteristics of the site, proposed methods for handling solid waste disposal, and a plan for the operation and maintenance of proposed utilities;

e. A storm water management plan setting forth the proposed method of controlling and managing storm water on the site;

f. An environmental inventory including a general description of the vegetation, soils, topography, geology, surface hydrology, climate and cultural resources of the site, existing man-made structures or features and the probable impact of the development on the environmental attributes of the site;

g. A community facility plan indicating the scope and type of supporting community facilities which may include, but not be limited to, educational or cultural facilities, historic sites, libraries, hospitals, firehouses, and police stations;

h. A housing plan outlining the number of housing units to be provided and the extent to which any housing obligation assigned to the municipality pursuant to P.L. 1985, c. 222 (C. 52:27D-301 et al.) will be fulfilled by the development;

i. A local service plan indicating those public services which the applicant proposes to provide and which may include, but not be limited to, water, sewer, cable and solid waste disposal;

j. A fiscal report describing the anticipated demand on municipal services to be generated by the planned development and any other financial impacts to be faced by municipalities or school districts as a result of the completion of the planned development. The fiscal report shall also include a detailed projection of property tax revenues which will accrue to the county, municipality and school district according to the timing schedule provided under subsection k. of this section, and following the completion of the planned development in its entirety;

k. A proposed timing schedule in the case of a planned development whose construction is contemplated over a period of years, including any terms or conditions which are intended to protect the interests of the public and of the residents who occupy any section of the planned development prior to the completion of the development in its entirety; and

l. A municipal development agreement, which shall mean a written agreement between a municipality and a developer relating to the planned development.

L. 1987, c. 129, s. 4.



Section 40:55D-45.3 - Submission Of General Development Plan.

40:55D-45.3 Submission of general development plan.

5. a. (1) Any developer of a parcel of land greater than 100 acres in size for which the developer is seeking approval of a planned development pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.) may submit a general development plan to the planning board prior to the granting of preliminary approval of that development by the planning board pursuant to section 34 of P.L.1975, c.291 (C.40:55D-46) or section 36 of P.L.1975, c.291 (C.40:55D-48).

(2)Any developer of a parcel of land 100 acres or less in size for which parcel the developer is seeking approval of a planned development pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.), consisting of not less than 150,000 square feet of nonresidential floor area or not less than 100 residential dwelling units, or consisting of a combination of square feet of nonresidential floor area and residential dwelling units, which when proportionately aggregated at a rate of 1,500 square feet of nonresidential floor area to one residential dwelling unit, are equivalent to at least 150,000 square feet of nonresidential floor area or 100 residential dwelling units, may submit a general development plan to the planning board prior to the granting of preliminary approval of that development by the planning board pursuant to section 34 of P.L.1975, c.291 (C.40:55D-46) or section 36 of P.L.1975, c.291 (C.40:55D-48).

b.The planning board shall grant or deny general development plan approval within 95 days after submission of a complete application to the administrative officer, or within such further time as may be consented to by the applicant. Failure of the planning board to act within the period prescribed shall constitute general development plan approval of the planned development.

L.1987, c.129, s.5; amended 2011, c.86, s.1.



Section 40:55D-45.4 - Modification Of Timing Schedule

40:55D-45.4. Modification of timing schedule
In the event that the developer seeks to modify the proposed timing schedule, such modification shall require the approval of the planning board. The planning board shall, in deciding whether or not to grant approval of the modification, take into consideration prevailing economic and market conditions, anticipated and actual needs for residential units and nonresidential space within the municipality and the region, and the availability and capacity of public facilities to accommodate the proposed development.

L. 1987, c. 129, s. 6.



Section 40:55D-45.5 - Variation Approval

40:55D-45.5. Variation approval
a. Except as provided hereunder, the developer shall be required to gain the prior approval of the planning board if, after approval of the general development plan, the developer wishes to make any variation in the location of land uses within the planned development or to increase the density of residential development or the floor area ratio of nonresidential development in any section of the planned development.

b. Any variation in the location of land uses or increase in density or floor area ratio proposed in reaction to a negative decision of, or condition of development approval imposed by, the Pinelands Commission pursuant to P.L. 1979, c. 111 (C. 13:18A-1 et seq.) or the Department of Environmental Protection pursuant to P.L. 1973, c. 185 (C. 13:19-1 et seq.) shall be approved by the planning board if the developer can demonstrate, to the satisfaction of the planning board, that the variation being proposed is a direct result of such determination by the Pinelands Commission or the Department of Environmental Protection, as the case may be.

L. 1987, c. 129, s. 7.



Section 40:55D-45.6 - Revision Of General Development Plan

40:55D-45.6. Revision of general development plan
a. Except as provided hereunder, once a general development plan has been approved by the planning board, it may be amended or revised only upon application by the developer approved by the planning board.

b. A developer, without violating the terms of the approval pursuant to this act, may, in undertaking any section of the planned development, reduce the number of residential units or amounts of nonresidential floor space by no more than 15% or reduce the residential density or nonresidential floor area ratio by no more than 15%; provided, however, that a developer may not reduce the number of residential units to be provided pursuant to P.L.1985, c. 222 (C. 52:27D-301 et al.), without prior municipal approval.

L. 1987, c. 129, s. 8.



Section 40:55D-45.7 - Notification Of Completion

40:55D-45.7. Notification of completion
a. Upon the completion of each section of the development as set forth in the approved general development plan, the developer shall notify the administrative officer, by certified mail, as evidence that the developer is fulfilling his obligations under the approved plan. For the purposes of this section, "completion" of any section of the development shall mean that the developer has acquired a certificate of occupancy for every residential unit or every nonresidential structure, as set forth in the approved general development plan and pursuant to section 15 of P.L.1975, c. 217 (C. 52:27D-133). If the municipality does not receive such notification at the completion of any section of the development, the municipality shall notify the developer, by certified mail, in order to determine whether or not the terms of the approved plan are being complied with.

If a developer does not complete any section of the development within eight months of the date provided for in the approved plan, or if at any time the municipality has cause to believe that the developer is not fulfilling his obligations pursuant to the approved plan, the municipality shall notify the developer, by certified mail, and the developer shall have 10 days within which to give evidence that he is fulfilling his obligations pursuant to the approved plan. The municipality thereafter shall conduct a hearing to determine whether or not the developer is in violation of the approved plan. If, after such a hearing, the municipality finds good cause to terminate the approval, it shall provide written notice of same to the developer and the approval shall be terminated 30 days thereafter.

b. In the event that a developer who has general development plan approval does not apply for preliminary approval for the planned development which is the subject of that general development plan approval within five years of the date upon which the general development plan has been approved by the planning board, the municipality shall have cause to terminate the approval.

L. 1987, c. 129, s. 9.



Section 40:55D-45.8 - Approval Terminated Upon Completion

40:55D-45.8. Approval terminated upon completion
In the event that a development which is the subject of an approved general development plan is completed before the end of the term of the approval, the approval shall terminate with the completion of the development. For the purposes of this section, a development shall be considered complete on the date upon which a certificate of occupancy has been issued for the final residential or nonresidential structure in the last section of the development in accordance with the timing schedule set forth in the approved general development plan and the developer has fulfilled all of his obligations pursuant to the approval.

L. 1987, c. 129, s. 10.



Section 40:55D-46 - Procedure For Preliminary Site Plan Approval

40:55D-46. Procedure for preliminary site plan approval
a. An ordinance requiring site plan review and approval shall require that the developer submit to the administrative officer a site plan and such other information as is reasonably necessary to make an informed decision as to whether the requirements necessary for preliminary site plan approval have been met. The site plan and any engineering documents to be submitted shall be required in tentative form for discussion purposes for preliminary approval. If any architectural plans are required to be submitted for site plan approval, the preliminary plans and elevations shall be sufficient.

b. If the planning board required any substantial amendment in the layout of improvements proposed by the developer that have been the subject of a hearing, an amended application for development shall be submitted and proceeded upon, as in the case of the original application for development. The planning board shall, if the proposed development complies with the ordinance and this act, grant preliminary site plan approval.

c. Upon the submission to the administrative officer of a complete application for a site plan which involves 10 acres of land or less, and 10 dwelling units or less, the planning board shall grant or deny preliminary approval within 45 days of the date of such submission or within such further time as may be consented to by the developer. Upon the submission of a complete application for a site plan which involves more than 10 acres, or more than 10 dwelling units, the planning board shall grant or deny preliminary approval within 95 days of the date of such submission or within such further time as may be consented to by the developer. Otherwise, the planning board shall be deemed to have granted preliminary approval of the site plan.

L.1975, c. 291, s. 34, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 15; L.1984, c. 20, s. 8, eff. March 22, 1984.



Section 40:55D-46.1 - Minor Site Plan; Approval

40:55D-46.1. Minor site plan; approval
14. An ordinance requiring, pursuant to section 7.1 of P.L.1975, c.291 (C.40:55D-12), notice of hearings on applications for development for conventional site plans, may authorize the planning board to waive notice and public hearing for an application for development, if the planning board or site plan subcommittee of the board appointed by the chairman finds that the application for development conforms to the definition of "minor site plan." Minor site plan approval shall be deemed to be final approval of the site plan by the board, provided that the board or said subcommittee may condition such approval on terms ensuring the provision of improvements pursuant to sections 29, 29.1, 29.3 and 41 of P.L.1975, c.291 (C.40:55D-38, 40:55D-39, 40:55D-41 and 40:55D-53).

a. Minor site plan approval shall be granted or denied within 45 days of the date of submission of a complete application to the administrative officer, or within such further time as may be consented to by the applicant. Failure of the planning board to act within the period prescribed shall constitute minor site plan approval.

b. Whenever review or approval of the application by the county planning board is required by section 8 of P.L.1968, c.285 (C.40:27-6.6), the municipal planning board shall condition any approval that it grants upon timely receipt of a favorable report on the application by the county planning board or approval by the county planning board by its failure to report thereon within the required time period.

c. The zoning requirements and general terms and conditions, whether conditional or otherwise, upon which minor site plan approval was granted, shall not be changed for a period of two years after the date of minor site plan approval. The planning board shall grant an extension of this period for a period determined by the board but not exceeding one year from what would otherwise be the expiration date, if the developer proves to the reasonable satisfaction of the board that the developer was barred or prevented, directly or indirectly, from proceeding with the development because of delays in obtaining legally required approvals from other governmental entities and that the developer applied promptly for and diligently pursued the approvals. A developer shall apply for this extension before: (1) what would otherwise be the expiration date, or (2) the 91st day after the date on which the developer receives the last of the legally required approvals from the other governmental entities, whichever occurs later.

L.1979,c.216,s.14; amended 1991,c.256,s.8.



Section 40:55D-46.2 - Application To Collocate Wireless Communications Equipment; Terms Defined.

40:55D-46.2 Application to collocate wireless communications equipment; terms defined.

1. a. An application for development to collocate wireless communications equipment on a wireless communications support structure or in an existing equipment compound shall not be subject to site plan review provided the application meets the following requirements:

(1)the wireless communications support structure shall have been previously granted all necessary approvals by the appropriate approving authority;

(2)the proposed collocation shall not increase (a) the overall height of the wireless communications support structure by more than ten percent of the original height of the wireless communications support structure, (b) the width of the wireless communications support structure, or (c) the square footage of the existing equipment compound to an area greater than 2,500 square feet;

(3)the proposed collocation complies with the final approval of the wireless communications support structure and all conditions attached thereto and does not create a condition for which variance relief would be required pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.), or any other applicable law, rule or regulation.

b.For purposes of this section:

"Equipment compound" means an area surrounding or adjacent to the base of a wireless communications support structure within which is located wireless communications equipment.

"Collocate" means to place or install wireless communications equipment on a wireless communications support structure.

"Wireless communications equipment" means the set of equipment and network components used in the provision of wireless communications services: including, but not limited to, antennas, transmitters, receivers, base stations, equipment shelters, cabinets, emergency generators, power supply cabling, and coaxial and fiber optic cable, but excluding wireless communications support structures.

"Wireless communications support structure" means a structure that is designed to support, or is capable of supporting, wireless communications equipment, including a monopole, self-supporting lattice tower, guyed tower, water tower, utility pole, or building.

L.2011, c.199, s.1.



Section 40:55D-47 - Minor Subdivision

40:55D-47. Minor subdivision
35. a. Minor subdivision. An ordinance requiring approval of subdivisions by the planning board may authorize the planning board to waive notice and public hearing for an application for development if the planning board or subdivision committee of the board appointed by the chairman find that the application for development conforms to the definition of "minor subdivision" in section 3.2 of P.L.1975, c.291 (C.40:55D-5). Minor subdivision approval shall be deemed to be final approval of the subdivision by the board; provided that the board or said subcommittee may condition such approval on terms ensuring the provision of improvements pursuant to sections 29, 29.1, 29.2 and 41 of P.L.1975, c.291 (C.40:55D-38, C.40:55D-39, C.40:55D-40, and C.40:55D-53).

b. Minor subdivision approval shall be granted or denied within 45 days of the date of submission of a complete application to the administrative officer, or within such further time as may be consented to by the applicant. Failure of the planning board to act within the period prescribed shall constitute minor subdivision approval and a certificate of the administrative officer as to the failure of the planning board to act shall be issued on request of the applicant; and it shall be sufficient in lieu of the written endorsement or other evidence of approval, herein required, and shall be so accepted by the county recording officer for purposes of filing subdivision plats.

c. Whenever review or approval of the application by the county planning board is required by section 5 of P.L.1968, c.285 (C.40:27-6.3), the municipal planning board shall condition any approval that it grants upon timely receipt of a favorable report on the application by the county planning board or approval by the county planning board by its failure to report thereon within the required time period.

d. Except as provided in subsection f. of this section, approval of a minor subdivision shall expire 190 days from the date on which the resolution of municipal approval is adopted unless within such period a plat in conformity with such approval and the provisions of the "Map Filing Law," P.L.1960, c.141 (C.46:23-9.9 et seq.), or a deed clearly describing the approved minor subdivision is filed by the developer with the county recording officer, the municipal engineer and the municipal tax assessor. Any such plat or deed accepted for such filing shall have been signed by the chairman and secretary of the planning board. In reviewing the application for development for a proposed minor subdivision the planning board may be permitted by ordinance to accept a plat not in conformity with the "Map Filing Law," P.L.1960, c.141 (C.46:23-9.9 et seq.); provided that if the developer chooses to file the minor subdivision as provided herein by plat rather than deed such plat shall conform with the provisions of said act.

e. The zoning requirements and general terms and conditions, whether conditional or otherwise, upon which minor subdivision approval was granted, shall not be changed for a period of two years after the date on which the resolution of minor subdivision approval is adopted; provided that the approved minor subdivision shall have been duly recorded as provided in this section.

f. The planning board may extend the 190-day period for filing a minor subdivision plat or deed pursuant to subsection d. of this section if the developer proves to the reasonable satisfaction of the planning board (1) that the developer was barred or prevented, directly or indirectly, from filing because of delays in obtaining legally required approvals from other governmental or quasi-governmental entities and (2) that the developer applied promptly for and diligently pursued the required approvals. The length of the extension shall be equal to the period of delay caused by the wait for the required approvals, as determined by the planning board. The developer may apply for the extension either before or after what would otherwise be the expiration date.

g. The planning board shall grant an extension of minor subdivision approval for a period determined by the board but not exceeding one year from what would otherwise be the expiration date, if the developer proves to the reasonable satisfaction of the board that the developer was barred or prevented, directly or indirectly, from proceeding with the development because of delays in obtaining legally required approvals from other governmental entities and that the developer applied promptly for and diligently pursued the required approvals. A developer shall apply for the extension before (1) what would otherwise be the expiration date of minor subdivision approval or (2) the 91st day after the developer receives the last legally required approval from other governmental entities, whichever occurs later.

L.1975,c.291,s.35; amended 1991,c.256,s.9.



Section 40:55D-48 - Procedure For Preliminary Major Subdivision Approval

40:55D-48. Procedure for preliminary major subdivision approval
a. An ordinance requiring subdivision approval by the planning board shall require that the developer submit to the administrative officer a plat and such other information as is reasonably necessary to make an informed decision as to whether the requirements necessary for preliminary approval have been met; provided that minor subdivisions pursuant to section 35 of this act shall not be subject to this section. The plat and any other engineering documents to be submitted shall be required in tentative form for discussion purposes for preliminary approval.

b. If the planning board required any substantial amendment in the layout of improvements proposed by the developer that have been the subject of a hearing, an amended application shall be submitted and proceeded upon, as in the case of the original application for development. The planning board shall, if the proposed subdivision complies with the ordinance and this act, grant preliminary approval to the subdivision.

c. Upon the submission to the administrative officer of a complete application for a subdivision of 10 or fewer lots, the planning board shall grant or deny preliminary approval within 45 days of the date of such submission or within such further time as may be consented to by the developer. Upon the submission of a complete application for a subdivision of more than 10 lots, the planning board shall grant or deny preliminary approval within 95 days of the date of such submission or within such further time as may be consented to by the developer. Otherwise, the planning board shall be deemed to have granted preliminary approval to the subdivision.

L.1975, c. 291, s. 36, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 16; L.1984, c. 20, s. 9, eff. March 22, 1984.



Section 40:55D-48.1 - Application By Corporation Or Partnership; List Of Stockholders Owning 10% Of Stock Or 10% Interest In Partnership

40:55D-48.1. Application by corporation or partnership; list of stockholders owning 10% of stock or 10% interest in partnership
A corporation or partnership applying to a planning board or a board of adjustment or to the governing body of a municipality for permission to subdivide a parcel of land into six or more lots, or applying for a variance to construct a multiple dwelling of 25 or more family units or for approval of a site to be used for commercial purposes shall list the names and addresses of all stockholders or individual partners owning at least 10% of its stock of any class or at least 10% of the interest in the partnership, as the case may be.

L.1977, c. 336, s. 1, eff. Jan. 24, 1978.



Section 40:55D-48.2 - Disclosure Of 10% Ownership Interest Of Corporation Or Partnership Which Is 10% Owner Of Applying Corporation Or Partnership

40:55D-48.2. Disclosure of 10% ownership interest of corporation or partnership which is 10% owner of applying corporation or partnership
If a corporation or partnership owns 10% or more of the stock of a corporation, or 10% or greater interest in a partnership, subject to disclosure pursuant to section 1 of this act, that corporation or partnership shall list the names and addresses of its stockholders holding 10% or more of its stock or of 10% or greater interest in the partnership, as the case may be, and this requirement shall be followed by every corporate stockholder or partner in a partnership, until the names and addresses of the noncorporate stockholders and individual partners, exceeding the 10% ownership criterion established in this act, have been listed.

L.1977, c. 336, s. 2, eff. Jan. 24, 1978.



Section 40:55D-48.3 - Failure To Comply With Act; Disapproval Of Application

40:55D-48.3. Failure to comply with act; disapproval of application
No planning board, board of adjustment or municipal governing body shall approve the application of any corporation or partnership which does not comply with this act.

L.1977, c. 336, s. 3, eff. Jan. 24, 1978.



Section 40:55D-48.4 - Concealing Ownership Interest; Fine

40:55D-48.4. Concealing ownership interest; fine
Any corporation or partnership which conceals the names of the stockholders owning 10% or more of its stock, or of the individual partners owning a 10% or greater interest in the partnership, as the case may be, shall be subject to a fine of $1,000.00 to $10,000.00 which shall be recovered in the name of the municipality in any court of record in the State in a summary manner pursuant to "The Penalty Enforcement Law" (N.J.S. 2A:58-1 et seq.).

L.1977, c. 336, s. 4, eff. Jan. 24, 1978.



Section 40:55D-49 - Preliminary Approval, Extension.

40:55D-49 Preliminary approval, extension.

37.Preliminary approval of a major subdivision pursuant to section 36 of P.L.1975, c.291 (C.40:55D-48) or of a site plan pursuant to section 34 of P.L.1975, c.291 (C.40:55D-46) shall, except as provided in subsections d. and g. of this section, confer upon the applicant the following rights for a three-year period from the date on which the resolution of preliminary approval is adopted:

a.That the general terms and conditions on which preliminary approval was granted shall not be changed, including but not limited to use requirements; layout and design standards for streets, curbs and sidewalks; lot size; yard dimensions and off-tract improvements; and, in the case of a site plan, any requirements peculiar to site plan approval pursuant to section 29.3 of P.L.1975, c.291 (C.40:55D-41); except that nothing herein shall be construed to prevent the municipality from modifying by ordinance such general terms and conditions of preliminary approval as relate to public health and safety;

b.That the applicant may submit for final approval on or before the expiration date of preliminary approval the whole or a section or sections of the preliminary subdivision plat or site plan, as the case may be; and

c.That the applicant may apply for and the planning board may grant extensions on such preliminary approval for additional periods of at least one year but not to exceed a total extension of two years, provided that if the design standards have been revised by ordinance, such revised standards may govern.

d.In the case of a subdivision of or site plan for an area of 50 acres or more, the planning board may grant the rights referred to in subsections a., b., and c. of this section for such period of time, longer than three years, as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and nonresidential floor area permissible under preliminary approval, (2) economic conditions, and (3) the comprehensiveness of the development. The applicant may apply for thereafter and the planning board may thereafter grant an extension to preliminary approval for such additional period of time as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and nonresidential floor area permissible under preliminary approval, and (2) the potential number of dwelling units and nonresidential floor area of the section or sections awaiting final approval, (3) economic conditions and (4) the comprehensiveness of the development; provided that if the design standards have been revised, such revised standards may govern.

e.Whenever the planning board grants an extension of preliminary approval pursuant to subsection c., d., or g. of this section and preliminary approval has expired before the date on which the extension is granted, the extension shall begin on what would otherwise be the expiration date. The developer may apply for the extension either before or after what would otherwise be the expiration date.

f.The planning board shall grant an extension of preliminary approval for a period determined by the board but not exceeding one year from what would otherwise be the expiration date, if the developer proves to the reasonable satisfaction of the board that the developer was barred or prevented, directly or indirectly, from proceeding with the development because of delays in obtaining legally required approvals from other governmental entities and that the developer applied promptly for and diligently pursued the required approvals. A developer shall apply for the extension before (1) what would otherwise be the expiration date of preliminary approval or (2) the 91st day after the developer receives the last legally required approval from other governmental entities, whichever occurs later. An extension granted pursuant to this subsection shall not preclude the planning board from granting an extension pursuant to subsection c. or d. of this section.

g.In the case of a site plan for a development consisting of not less than 150,000 square feet of nonresidential floor area or not less than 100 residential dwelling units, or consisting of a combination of square feet of nonresidential floor area and residential dwelling units, which when proportionately aggregated at a rate of 1,500 square feet of nonresidential floor area to one residential dwelling unit, are equivalent to at least 150,000 square feet of nonresidential floor area or 100 residential dwelling units, the planning board may grant the rights referred to in subsections a., b., and c. of this section for such period of time beyond three years, as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and non-residential floor area permissible under preliminary approval, (2) economic conditions, and (3) the comprehensiveness of the development. The applicant may apply for thereafter, and the planning board may thereafter grant, an extension to the preliminary approval for such additional period of time as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and nonresidential floor area permissible under preliminary approval, (2) the potential number of dwelling units and nonresidential floor area of the section or sections awaiting final approval, (3) economic conditions, and (4) the comprehensiveness of the development; provided that if the design standards have been revised, such revised standards may govern.

L.1975, c.291, s.37; amended 1991, c.256, s.10; 2011, c.86, s.2.



Section 40:55D-50 - Final Approval Of Site Plans And Major Subdivisions.

40:55D-50 Final approval of site plans and major subdivisions.

38.Final approval of site plans and major subdivisions.

a.The planning board shall grant final approval if the detailed drawings, specifications and estimates of the application for final approval conform to the standards established by ordinance for final approval, the conditions of preliminary approval and, in the case of a major subdivision, the standards prescribed by N.J.S.46:26B-1 et seq.; provided that in the case of a planned development, the planning board may permit minimal deviations from the conditions of preliminary approval necessitated by change of conditions beyond the control of the developer since the date of preliminary approval without the developer being required to submit another application for development for preliminary approval.

b.Final approval shall be granted or denied within 45 days after submission of a complete application to the administrative officer, or within such further time as may be consented to by the applicant. Failure of the planning board to act within the period prescribed shall constitute final approval and a certificate of the administrative officer as to the failure of the planning board to act shall be issued on request of the applicant, and it shall be sufficient in lieu of the written endorsement or other evidence of approval, herein required, and shall be so accepted by the county recording officer for purposes of filing subdivision plats.

Whenever review or approval of the application by the county planning board is required by section 5 of P.L.1968, c. 285 (C. 40:27-6.3), in the case of a subdivision, or section 8 of P.L.1968, c. 285 (C. 40:27-6.6), in the case of a site plan, the municipal planning board shall condition any approval that it grants upon timely receipt of a favorable report on the application by the county planning board or approval by the county planning board by its failure to report thereon within the required time period.

L.1975, c.291, s.38; amended 2013, c.106, s.12.



Section 40:55D-51 - Exception In Application Of Subdivision Or Site Plan Regulation; Simultaneous Review And Approval

40:55D-51. Exception in application of subdivision or site plan regulation; simultaneous review and approval
a. The planning board when acting upon applications for preliminary or minor subdivision approval shall have the power to grant such exceptions from the requirements for subdivision approval as may be reasonable and within the general purpose and intent of the provisions for subdivision review and approval of an ordinance adopted pursuant to this article, if the literal enforcement of one or more provisions of the ordinance is impracticable or will exact undue hardship because of peculiar conditions pertaining to the land in question.

b. The planning board when acting upon applications for preliminary site plan approval shall have the power to grant such exceptions from the requirements for site plan approval as may be reasonable and within the general purpose and intent of the provisions for site plan review and approval of an ordinance adopted pursuant to this article, if the literal enforcement of one or more provisions of the ordinance is impracticable or will exact undue hardship because of peculiar conditions pertaining to the land in question.

c. The planning board shall have the power to review and approve or deny conditional uses or site plans simultaneously with review for subdivision approval without the developer being required to make further application to the planning board, or the planning board being required to hold further hearings. The longest time period for action by the planning board, whether it be for subdivision, conditional use or site plan approval, shall apply. Whenever approval of a conditional use is requested by the developer pursuant to this subsection, notice of the hearing on the plat shall include reference to the request for such conditional use.

L.1975, c. 291, s. 39, eff. Aug. 1, 1976.



Section 40:55D-52 - Final Approval Of Site Plan Or Major Subdivision; Extension.

40:55D-52 Final approval of site plan or major subdivision; extension.

40. a. The zoning requirements applicable to the preliminary approval first granted and all other rights conferred upon the developer pursuant to section 37 of P.L.1975, c.291 (C.40:55D-49), whether conditionally or otherwise, shall not be changed for a period of two years after the date on which the resolution of final approval is adopted; provided that in the case of a major subdivision the rights conferred by this section shall expire if the plat has not been duly recorded within the time period provided in section 42 of P.L.1975, c.291 (C.40:55D-54). If the developer has followed the standards prescribed for final approval, and, in the case of a subdivision, has duly recorded the plat as required in section 42 of P.L.1975, c.291 (C.40:55D-54), the planning board may extend such period of protection for extensions of one year but not to exceed three extensions. Notwithstanding any other provisions of this act, the granting of final approval terminates the time period of preliminary approval pursuant to section 37 of P.L.1975, c.291 (C.40:55D-49) for the section granted final approval.

b.In the case of a subdivision or site plan for a planned development of 50 acres or more, conventional subdivision or site plan for 150 acres or more, or site plan for development of a nonresidential floor area of 200,000 square feet or more, the planning board may grant the rights referred to in subsection a. of this section for such period of time, longer than two years, as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and nonresidential floor area permissible under final approval, (2) economic conditions and (3) the comprehensiveness of the development. The developer may apply for thereafter, and the planning board may thereafter grant, an extension of final approval for such additional period of time as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and nonresidential floor area permissible under final approval, (2) the number of dwelling units and nonresidential floor area remaining to be developed, (3) economic conditions and (4) the comprehensiveness of the development.

c.Whenever the planning board grants an extension of final approval pursuant to subsection a., b., or e. of this section and final approval has expired before the date on which the extension is granted, the extension shall begin on what would otherwise be the expiration date. The developer may apply for the extension either before or after what would otherwise be the expiration date.

d.The planning board shall grant an extension of final approval for a period determined by the board but not exceeding one year from what would otherwise be the expiration date, if the developer proves to the reasonable satisfaction of the board that the developer was barred or prevented, directly or indirectly, from proceeding with the development because of delays in obtaining legally required approvals from other governmental entities and that the developer applied promptly for and diligently pursued these approvals. A developer shall apply for the extension before (1) what would otherwise be the expiration date of final approval or (2) the 91st day after the developer receives the last legally required approval from other governmental entities, whichever occurs later. An extension granted pursuant to this subsection shall not preclude the planning board from granting an extension pursuant to subsection a., b., or e. of this section.

e.In the case of a site plan for a development consisting of not less than 150,000 square feet of nonresidential floor area or not less than 100 residential dwelling units, or consisting of a combination of square feet of nonresidential floor area and residential dwelling units, which when proportionately aggregated at a rate of 1,500 square feet of nonresidential floor area to one residential dwelling unit, are equivalent to at least 150,000 square feet of nonresidential floor area or 100 residential dwelling units, the planning board may grant the rights referred to in subsection a. of this section for such period of time beyond two years, as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and nonresidential floor area permissible under final approval, (2) economic conditions, and (3) the comprehensiveness of the development. The developer may apply for thereafter, and the planning board may thereafter grant, an extension of final approval for such additional period of time as shall be determined by the planning board to be reasonable taking into consideration (1) the number of dwelling units and nonresidential floor area permissible under final approval, (2) the number of dwelling units and nonresidential floor area remaining to be developed, (3) economic conditions, and (4) the comprehensiveness of the development.

L.1975, c.291, s.40; amended 1985, c.93; 1991, c.256, s.11; 2011, c.86, s.3.



Section 40:55D-53 - Guarantees Required; Surety; Release.

40:55D-53 Guarantees required; surety; release.

41.Guarantees required; surety; release. a. Before recording of final subdivision plats or as a condition of final site plan approval or as a condition to the issuance of a zoning permit pursuant to subsection d. of section 52 of P.L.1975, c.291 (C.40:55D-65), the approving authority may require and shall accept in accordance with the standards adopted by ordinance and regulations adopted pursuant to section 1 of P.L.1999, c.68 (C.40:55D-53a) for the purpose of assuring the installation and maintenance of on-tract improvements, the furnishing of a performance guarantee, and provision for a maintenance guarantee in accordance with paragraphs (1) and (2) of this subsection. If a municipality has adopted an ordinance requiring a successor developer to furnish a replacement performance guarantee, as a condition to the approval of a permit update under the State Uniform Construction Code, for the purpose of updating the name and address of the owner of property on a construction permit, the governing body may require and shall accept in accordance with the standards adopted by ordinance and regulations adopted pursuant to section 1 of P.L.1999, c.68 (C.40:55D-53a) for the purpose of assuring the installation and maintenance of on-tract improvements, the furnishing of a performance guarantee, and provision for a maintenance guarantee, in accordance with paragraphs (1) and (2) of this subsection.

(1)The furnishing of a performance guarantee in favor of the municipality in an amount not to exceed 120% of the cost of installation, which cost shall be determined by the municipal engineer according to the method of calculation set forth in section 15 of P.L.1991, c.256 (C.40:55D-53.4), for improvements which the approving authority may deem necessary or appropriate including: streets, grading, pavement, gutters, curbs, sidewalks, street lighting, shade trees, surveyor's monuments, as shown on the final map and required by "the map filing law," P.L.1960, c.141 (C.46:23-9.9 et seq.), water mains, culverts, storm sewers, sanitary sewers or other means of sewage disposal, drainage structures, erosion control and sedimentation control devices, public improvements of open space and, in the case of site plans only, other on-site improvements and landscaping.

The municipal engineer shall prepare an itemized cost estimate of the improvements covered by the performance guarantee, which itemized cost estimate shall be appended to each performance guarantee posted by the obligor.

(2)Provision for a maintenance guarantee to be posted with the governing body for a period not to exceed two years after final acceptance of the improvement, in an amount not to exceed 15% of the cost of the improvement, which cost shall be determined by the municipal engineer according to the method of calculation set forth in section 15 of P.L.1991, c.256 (C.40:55D-53.4). In the event that other governmental agencies or public utilities automatically will own the utilities to be installed or the improvements are covered by a performance or maintenance guarantee to another governmental agency, no performance or maintenance guarantee, as the case may be, shall be required by the municipality for such utilities or improvements.

b.The time allowed for installation of the improvements for which the performance guarantee has been provided may be extended by the governing body by resolution. As a condition or as part of any such extension, the amount of any performance guarantee shall be increased or reduced, as the case may be, to an amount not to exceed 120% of the cost of the installation, which cost shall be determined by the municipal engineer according to the method of calculation set forth in section 15 of P.L.1991, c.256 (C.40:55D-53.4) as of the time of the passage of the resolution.

c.If the required improvements are not completed or corrected in accordance with the performance guarantee, the obligor and surety, if any, shall be liable thereon to the municipality for the reasonable cost of the improvements not completed or corrected and the municipality may either prior to or after the receipt of the proceeds thereof complete such improvements. Such completion or correction of improvements shall be subject to the public bidding requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

d. (1) Upon substantial completion of all required street improvements (except for the top course) and appurtenant utility improvements, and the connection of same to the public system, the obligor may request of the governing body in writing, by certified mail addressed in care of the municipal clerk, that the municipal engineer prepare, in accordance with the itemized cost estimate prepared by the municipal engineer and appended to the performance guarantee pursuant to subsection a. of this section, a list of all uncompleted or unsatisfactory completed improvements. If such a request is made, the obligor shall send a copy of the request to the municipal engineer. The request shall indicate which improvements have been completed and which improvements remain uncompleted in the judgment of the obligor. Thereupon the municipal engineer shall inspect all improvements covered by obligor's request and shall file a detailed list and report, in writing, with the governing body, and shall simultaneously send a copy thereof to the obligor not later than 45 days after receipt of the obligor's request.

(2)The list prepared by the municipal engineer shall state, in detail, with respect to each improvement determined to be incomplete or unsatisfactory, the nature and extent of the incompleteness of each incomplete improvement or the nature and extent of, and remedy for, the unsatisfactory state of each completed improvement determined to be unsatisfactory. The report prepared by the municipal engineer shall identify each improvement determined to be complete and satisfactory together with a recommendation as to the amount of reduction to be made in the performance guarantee relating to the completed and satisfactory improvement, in accordance with the itemized cost estimate prepared by the municipal engineer and appended to the performance guarantee pursuant to subsection a. of this section.

e. (1) The governing body, by resolution, shall either approve the improvements determined to be complete and satisfactory by the municipal engineer, or reject any or all of these improvements upon the establishment in the resolution of cause for rejection, and shall approve and authorize the amount of reduction to be made in the performance guarantee relating to the improvements accepted, in accordance with the itemized cost estimate prepared by the municipal engineer and appended to the performance guarantee pursuant to subsection a. of this section. This resolution shall be adopted not later than 45 days after receipt of the list and report prepared by the municipal engineer. Upon adoption of the resolution by the governing body, the obligor shall be released from all liability pursuant to its performance guarantee, with respect to those approved improvements, except for that portion adequately sufficient to secure completion or correction of the improvements not yet approved; provided that 30% of the amount of the total performance guarantee posted may be retained to ensure completion and acceptability of all improvements.

For the purpose of releasing the obligor from liability pursuant to its performance guarantee, the amount of the performance guarantee attributable to each approved improvement shall be reduced by the total amount for each such improvement, in accordance with the itemized cost estimate prepared by the municipal engineer and appended to the performance guarantee pursuant to subsection a. of this section, including any contingency factor applied to the cost of installation. If the sum of the approved improvements would exceed 70 percent of the total amount of the performance guarantee, then the municipality may retain 30 percent of the amount of the total performance guarantee to ensure completion and acceptability of all improvements, as provided above.

(2)If the municipal engineer fails to send or provide the list and report as requested by the obligor pursuant to subsection d. of this section within 45 days from receipt of the request, the obligor may apply to the court in a summary manner for an order compelling the municipal engineer to provide the list and report within a stated time and the cost of applying to the court, including reasonable attorney's fees, may be awarded to the prevailing party.

If the governing body fails to approve or reject the improvements determined by the municipal engineer to be complete and satisfactory or reduce the performance guarantee for the complete and satisfactory improvements within 45 days from the receipt of the municipal engineer's list and report, the obligor may apply to the court in a summary manner for an order compelling, within a stated time, approval of the complete and satisfactory improvements and approval of a reduction in the performance guarantee for the approvable complete and satisfactory improvements in accordance with the itemized cost estimate prepared by the municipal engineer and appended to the performance guarantee pursuant to subsection a. of this section; and the cost of applying to the court, including reasonable attorney's fees, may be awarded to the prevailing party.

(3)In the event that the obligor has made a cash deposit with the municipality or approving authority as part of the performance guarantee, then any partial reduction granted in the performance guarantee pursuant to this subsection shall be applied to the cash deposit in the same proportion as the original cash deposit bears to the full amount of the performance guarantee.

f.If any portion of the required improvements is rejected, the approving authority may require the obligor to complete or correct such improvements and, upon completion or correction, the same procedure of notification, as set forth in this section shall be followed.

g.Nothing herein, however, shall be construed to limit the right of the obligor to contest by legal proceedings any determination of the governing body or the municipal engineer.

h.The obligor shall reimburse the municipality for all reasonable inspection fees paid to the municipal engineer for the foregoing inspection of improvements; provided that the municipality may require of the developer a deposit for the inspection fees in an amount not to exceed, except for extraordinary circumstances, the greater of $500 or 5% of the cost of improvements, which cost shall be determined pursuant to section 15 of P.L.1991, c.256 (C.40:55D-53.4). For those developments for which the inspection fees are less than $10,000, fees may, at the option of the developer, be paid in two installments. The initial amount deposited by a developer shall be 50% of the inspection fees. When the balance on deposit drops to 10% of the inspection fees because the amount deposited by the developer has been reduced by the amount paid to the municipal engineer for inspection, the developer shall deposit the remaining 50% of the inspection fees. For those developments for which the inspection fees are $10,000 or greater, fees may, at the option of the developer, be paid in four installments. The initial amount deposited by a developer shall be 25% of the inspection fees. When the balance on deposit drops to 10% of the inspection fees because the amount deposited by the developer has been reduced by the amount paid to the municipal engineer for inspection, the developer shall make additional deposits of 25% of the inspection fees. The municipal engineer shall not perform any inspection if sufficient funds to pay for those inspections are not on deposit.

i.In the event that final approval is by stages or sections of development pursuant to subsection a. of section 29 of P.L.1975, c.291 (C.40:55D-38), the provisions of this section shall be applied by stage or section.

j.To the extent that any of the improvements have been dedicated to the municipality on the subdivision plat or site plan, the municipal governing body shall be deemed, upon the release of any performance guarantee required pursuant to subsection a. of this section, to accept dedication for public use of streets or roads and any other improvements made thereon according to site plans and subdivision plats approved by the approving authority, provided that such improvements have been inspected and have received final approval by the municipal engineer.

L.1975, c.291, s.41; amended 1979, c.216, s.17; 1991, c.256, s.12; 1991, c.301; 1991, c.311; 1997, c.126; 1999, c.68, s.3; 2013, c.123, s.3.



Section 40:55D-53A - Standardized Form For Performance Guarantee, Maintenance Guarantee, Letter Of Credit

40:55D-53a. Standardized form for performance guarantee, maintenance guarantee, letter of credit
1.The Department of Community Affairs shall adopt by regulation a standardized form for a performance guarantee, maintenance guarantee and letter of credit required by an approving authority pursuant to section 41 of P.L.1975, c.291 (C.40:55D-53).

L.1999,c.68,s.1.



Section 40:55D-53B - Acceptance Of Standardized Form

40:55D-53b. Acceptance of standardized form
2.Notwithstanding any ordinance to the contrary, an approving authority shall accept the standardized form for a performance guarantee, maintenance guarantee or letter of credit adopted by regulation by the Department of Community Affairs pursuant to section 1 of P.L.1999, c.68 (C.40:55D-53a) as complying with the provisions of section 41 of P.L.1975, c.291 (C.40:55D-53).

L.1999,c.68,s.2.



Section 40:55D-53C - Acceptance Of Performance Guarantee From Successor Developer.

40:55D-53c Acceptance of performance guarantee from successor developer.

4. a. The governing body or an approving authority may accept a performance guarantee in favor of the municipality from a successor developer as a replacement for a performance guarantee that was previously furnished, pursuant to section 41 of P.L.1975, c.291 (C.40:55D-53), for the purpose of assuring the installation of improvements. Except as otherwise provided by an ordinance requiring a successor developer to furnish a replacement performance guarantee, the governing body or approving authority shall not accept a replacement performance guarantee without securing:

(1)written confirmation from the new obligor that the intent of the new obligor is to furnish a replacement performance guarantee, relieving the predecessor obligor and surety, if any, of any obligation to install improvements, and

(2)written verification from the municipal engineer that the replacement performance guarantee is of an amount sufficient to cover the cost of the installation of improvements, but not to exceed 120% of the cost of the installation, which verification shall be determined consistent with section 41 of P.L.1975, c.291 (C.40:55D-53).

b.An approving authority shall notify the governing body whenever it accepts a replacement performance guarantee. Notice shall contain a copy of the written confirmation of the new obligor's intent to furnish a replacement performance guarantee and the municipal engineer's written verification of the sufficiency of the amount of that replacement performance guarantee.

c.Within 30 days after receiving notice from the approving authority of its acceptance of a replacement performance guarantee, the governing body, by resolution, shall release the predecessor obligor from liability pursuant to its performance guarantee.

L.2013, c.123, s.4.



Section 40:55D-53.1 - Interest On Deposits With Municipalities

40:55D-53.1. Interest on deposits with municipalities
Whenever an amount of money in excess of $5,000.00 shall be deposited by an applicant with a municipality for professional services employed by the municipality to review applications for development, for municipal inspection fees in accordance with subsection h. of section 41 of P.L. 1975, c. 291 (C. 40:55D-53) or to satisfy the guarantee requirements of subsection a. of section 41 of P.L. 1975, c. 291 (C. 40:55D-53), the money, until repaid or applied to the purposes for which it is deposited, including the applicant's portion of the interest earned thereon, except as otherwise provided in this section, shall continue to be the property of the applicant and shall be held in trust by the municipality. Money deposited shall be held in escrow. The municipality receiving the money shall deposit it in a banking institution or savings and loan association in this State insured by an agency of the federal government, or in any other fund or depository approved for such deposits by the State, in an account bearing interest at the minimum rate currently paid by the institution or depository on time or savings deposits. The municipality shall notify the applicant in writing of the name and address of the institution or depository in which the deposit is made and the amount of the deposit. The municipality shall not be required to refund an amount of interest paid on a deposit which does not exceed $100.00 for the year. If the amount of interest exceeds $100.00, that entire amount shall belong to the applicant and shall be refunded to him by the municipality annually or at the time the deposit is repaid or applied to the purposes for which it was deposited, as the case may be; except that the municipality may retain for administrative expenses a sum equivalent to no more than 33 1/3% of that entire amount, which shall be in lieu of all other administrative and custodial expenses.

The provisions of this act shall apply only to that interest earned and paid on a deposit after the effective date of this act.

L. 1985, c. 315, s. 1, eff. Aug. 28, 1985.



Section 40:55D-53.2 - Municipal Payments To Professionals For Services Rendered; Determination

40:55D-53.2. Municipal payments to professionals for services rendered; determination
13. a. The chief financial officer of a municipality shall make all of the payments to professionals for services rendered to the municipality or approving authority for review of applications for development, review and preparation of documents, inspection of improvements or other purposes under the provisions of P.L.1975, c.291 (C.40:55D-1 et seq.). Such fees or charges shall be based upon a schedule established by resolution. The application review and inspection charges shall be limited only to professional charges for review of applications, review and preparation of documents and inspections of developments under construction and review by outside consultants when an application is of a nature beyond the scope of the expertise of the professionals normally utilized by the municipality. The only costs that shall be added to any such charges shall be actual out-of-pocket expenses of any such professionals or consultants including normal and typical expenses incurred in processing applications and inspecting improvements. The municipality or approving authority shall not bill the applicant, or charge any escrow account or deposit authorized under subsection b. of this section, for any municipal clerical or administrative functions, overhead expenses, meeting room charges, or any other municipal costs and expenses except as provided for in this section, nor shall a municipal professional add any such charges to his bill. If the salary, staff support and overhead for a municipal professional are provided by the municipality, the charge shall not exceed 200% of the sum of the products resulting from multiplying (1) the hourly base salary, which shall be established annually by ordinance, of each of the professionals by (2) the number of hours spent by the respective professional upon review of the application for development or inspection of the developer's improvements, as the case may be. For other professionals the charge shall be at the same rate as all other work of the same nature by the professional for the municipality when fees are not reimbursed or otherwise imposed on applicants or developers.

b. If the municipality requires of the developer a deposit toward anticipated municipal expenses for these professional services, the deposit shall be placed in an escrow account pursuant to section 1 of P.L.1985, c.315 (C.40:55D-53.1). The amount of the deposit required shall be reasonable in regard to the scale and complexity of the development. The amount of the initial deposit required shall be established by ordinance. For review of applications for development proposing a subdivision, the amount of the deposit shall be calculated based on the number of proposed lots. For review of applications for development proposing a site plan, the amount of the deposit shall be based on one or more of the following: the area of the site to be developed, the square footage of buildings to be constructed, or an additional factor for circulation-intensive sites, such as those containing drive-through facilities. Deposits for inspection fees shall be established in accordance with subsection h. of section 41 of P.L.1975, c.291 (C.40:55D-53).

c. Each payment charged to the deposit for review of applications, review and preparation of documents and inspection of improvements shall be pursuant to a voucher from the professional, which voucher shall identify the personnel performing the service, and for each date the services performed, the hours spentto one-quarter hour increments, the hourly rate and the expenses incurred. All professionals shall submit vouchers to the chief financial officer of the municipality on a monthly basis in accordance with schedules and procedures established by the chief financial officer of the municipality. If the services are provided by a municipal employee, the municipal employee shall prepare and submit to the chief financial officer of the municipality a statement containing the same information as required on a voucher, on a monthly basis. The professional shall send an informational copy of all vouchers or statements submitted to the chief financial officer of the municipality simultaneously to the applicant. The chief financial officer of the municipality shall prepare and send to the applicant a statement which shall include an accounting of funds listing all deposits, interest earnings, disbursements, and the cumulative balance of the escrow account. This information shall be provided on a quarterly basis, if monthly charges are $1,000 or less, or on a monthly basis if monthly charges exceed $1,000. If an escrow account or deposit contains insufficient funds to enable the municipality or approving authority to perform required application reviews or improvement inspections, the chief financial officer of the municipality shall provide the applicant with a notice of the insufficient escrow or deposit balance. In order for work to continue on the development or the application , the applicant shall within a reasonable time period post a deposit to the account in an amount to be agreed upon by the municipality or approving authority and the applicant. In the interim, any required health and safety inspections shall be made and charged back against the replenishment of funds.

d. The following close-out procedure shall apply to all deposits and escrow accounts established under the provisions of P.L.1975, c.291 (C.40:55D-1 et seq.) and shall commence after the approving authority has granted final approval and signed the subdivision plat or site plan, in the case of application review escrows and deposits, or after the improvements have been approved as provided in section 41 of P.L.1975, c.291 (C.40:55D-53), in the case of improvement inspection escrows and deposits. The applicant shall send written notice by certified mail to the chief financial officer of the municipality and the approving authority, and to the relevant municipal professional, that the application or the improvements, as the case may be, are completed. After receipt of such notice, the professional shall render a final bill to the chief financial officer of the municipality within 30 days, and shall send a copy simultaneously to the applicant. The chief financial officer of the municipality shall render a written final accounting to the applicant on the uses to which the deposit was put within 45 days of receipt of the final bill. Any balances remaining in the deposit or escrow account, including interest in accordance with section 1 of P.L.1985, c.315 (C.40:55D-53.1), shall be refunded to the developer along with the final accounting.

e. All professional charges for review of an application for development, review and preparation of documents or inspection of improvements shall be reasonable and necessary, given the status and progress of the application or construction. Review fees shall be charged only in connection with an application for development presently pending before the approving authority or upon review of compliance with conditions of approval, or review of requests for modification or amendment made by the applicant. A professional shall not review items which are subject to approval by any State governmental agency and not under municipal jurisdiction except to the extent consultation with a State agency is necessary due to the effect of State approvals in the subdivision or site plan. Inspection fees shall be charged only for actual work shown on a subdivision or site plan or required by an approving resolution. Professionals inspecting improvements under construction shall charge only for inspections that are reasonably necessary to check the progress and quality of the work and such inspections shall be reasonably based on the approved development plans and documents.

f. If the municipality retains a different professional or consultant in the place of the professional originally responsible for development, application review, or inspection of improvements, the municipality or approving authority shall be responsible for all time and expenses of the new professional to become familiar with the application or the project, and the municipality or approving authority shall not bill the applicant or charge the deposit or the escrow account for any such services.

L.1991,c.256,s.13; amended 1995,c.54,s.1.



Section 40:55D-53.2A - Applicant Notification To Dispute Charges; Appeals; Rules, Regulations

40:55D-53.2a. Applicant notification to dispute charges; appeals; rules, regulations
3. a. An applicant shall notify in writing the governing body with copies to the chief financial officer, the approving authority and the professional whenever the applicant disputes the charges made by a professional for service rendered to the municipality in reviewing applications for development, review and preparation of documents, inspection of improvements, or other charges made pursuant to the provisions of P.L.1975, c.291 (C.40:55D-1 et seq.). The governing body , or its designee, shall within a reasonable time period attempt to remediate any disputed charges. If the matter is not resolved to the satisfaction of the applicant, the applicant may appeal to the county construction board of appeals established under section 9 of P.L.1975, c.217 (C.52:27D-127) any charge to an escrow account or a deposit by any municipal professional or consultant, or the cost of the installation of improvements estimated by the municipal engineer pursuant to section 15 of P.L.1991, c.256 (C.40:55D-53.4). An applicant or his authorized agent shall submit the appeal in writing to the county construction board of appeals. The applicant or his authorized agent shall simultaneously send a copy of the appeal to the municipality, approving authority, and any professional whose charge is the subject of the appeal. An applicant shall file an appeal within 45 days from receipt of the informational copy of the professional's voucher required by subsection c. of section 13 of P.L.1991, c.256 (C.40:55D-53.2), except that if the professional has not supplied the applicant with an informational copy of the voucher, then the applicant shall file his appeal within 60 days from receipt of the municipal statement of activity against the deposit or escrow account required by subsection c. of section 13 of P.L.1991, c.256 (C.40:55D-53.2). An applicant may file an appeal for an ongoing series of charges by a professional during a period not exceeding six months to demonstrate that they represent a pattern of excessive or inaccurate charges. An applicant making use of this provision need not appeal each charge individually.

b. The county construction board of appeals shall hear the appeal, render a decision thereon, and file its decision with a statement of the reasons therefor with the municipality or approving authority not later than 10 business days following the submission of the appeal, unless such period of time has been extended with the consent of the applicant. The decision may approve, disapprove, or modify the professional charges appealed from. A copy of the decision shall be forwarded by certified or registered mail to the party making the appeal, the municipality, the approving authority, and the professional involved in the appeal. Failure by the board to hear an appeal and render and file a decision thereon within the time limits prescribed in this subsection shall be deemed a denial of the appeal for purposes of a complaint, application, or appeal to a court of competent jurisdiction.

c. The county construction board of appeals shall provide rules for its procedure in accordance with this section. The board shall have the power to administer oaths and issue subpoenas to compel the attendance of witnesses and the production of relevant evidence, and the provisions of the "County and Municipal Investigations Law," P.L.1953, c.38 (C.2A:67A-1 et seq.) shall apply.

d. During the pendency of any appeal, the municipality or approving authority shall continue to process, hear, and decide the application for development, and to inspect the development in the normal course, and shall not withhold, delay, or deny reviews, inspections, signing of subdivision plats or site plans, the reduction or the release of performance or maintenance guarantees, the issuance of construction permits or certificates of occupancy, or any other approval or permit because an appeal has been filed or is pending under this section. The chief financial officer of the municipality may pay charges out of the appropriate escrow account or deposit for which an appeal has been filed. If a charge is disallowed after payment, the chief financial officer of the municipality shall reimburse the deposit or escrow account in the amount of any such disallowed charge or refund the amount to the applicant. If a charge is disallowed after payment to a professional or consultant who is not an employee of the municipality, the professional or consultant shall reimburse the municipality in the amount of any such disallowed charge.

e. The Commissioner of Community Affairs shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this section. Within two years of the effective date of P.L.1995, c.54 (C.40:55D-53.2a et al.), the commissioner shall prepare and submit a report to the Governor, the President of the Senate, and the Speaker of the General Assembly. The report shall describe the appeals process established by section 3 of P.L.1995, c.54 (C.40:55D-53.2a) and shall make recommendations for legislative or administrative action necessary to provide a fair and efficient appeals process.

L.1995,c.54,s.3.



Section 40:55D-53.3 - Maintenance, Performance Guarantees

40:55D-53.3. Maintenance, performance guarantees
14. A municipality shall not require that a maintenance guarantee required pursuant to section 41 of P.L.1975, c.291 (C.40:55D-53) be in cash or that more than 10% of a performance guarantee pursuant to that section be in cash. A developer may, however, provide at his option some or all of a maintenance guarantee in cash, or more than 10% of a performance guarantee in cash.

L.1991,c.256,s.14.



Section 40:55D-53.4 - Municipal Engineer To Estimate Cost Of Installation Of Improvements

40:55D-53.4. Municipal engineer to estimate cost of installation of improvements
15. The cost of the installation of improvements for the purposes of section 41 of P.L.1975, c.291 (C.40:55D-53) shall be estimated by the municipal engineer based on documented construction costs for public improvements prevailing in the general area of the municipality. The developer may appeal the municipal engineer's estimate to the county construction board of appeals established under section 9 of P.L.1975, c.217 (C.52:27D-127).

L.1991,c.256,s.15; amended 1995,c.54,s.2.



Section 40:55D-53.5 - Performance Of Maintenance Guarantee, Acceptance

40:55D-53.5. Performance of maintenance guarantee, acceptance
16. The approving authority shall, for the purposes of section 41 of P.L.1975, c.291 (C.40:55D-53), accept a performance guarantee or maintenance guarantee which is an irrevocable letter of credit if it:

a. Constitutes an unconditional payment obligation of the issuer running solely to the municipality for an express initial period of time in the amount determined pursuant to section 41 of P.L.1975, c.291 (C.40:55D-53);

b. Is issued by a banking or savings institution authorized to do and doing business in this State;

c. Is for a period of time of at least one year; and



d. Permits the municipality to draw upon the letter of credit if the obligor fails to furnish another letter of credit which complies with the provisions of this section 30 days or more in advance of the expiration date of the letter of credit or such longer period in advance thereof as is stated in the letter of credit.

L.1991,c.256,s.16.



Section 40:55D-53.6 - Municipality To Assume Payment Of Cost Of Street Lighting

40:55D-53.6. Municipality to assume payment of cost of street lighting
17. If an approving authority includes as a condition of approval of an application for development pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.) the installation of street lighting on a dedicated public street connected to a public utility, then upon notification in writing by the developer to the approving authority and governing body of the municipality that (1) the street lighting on a dedicated public street has been installed and accepted for service by the public utility and (2) that certificates of occupancy have been issued for at least 50% of the dwelling units and 50% of the floor area of the nonresidential uses on the dedicated public street or portion thereof indicated by section pursuant to section 29 of P.L.1975, c.291 (C.40:55D-38), the municipality shall, within 30 days following receipt of the notification, make appropriate arrangements with the public utility for, and assume the payment of, the costs of the street lighting on the dedicated public street on a continuing basis. Compliance by the municipality with the provisions of this section shall not be deemed to constitute acceptance of the street by the municipality.

L.1991,c.256,s.17.



Section 40:55D-54 - Recording Of Final Approval Of Major Subdivision; Filing Of All Subdivision Plats

40:55D-54. Recording of final approval of major subdivision; filing of all subdivision plats
42. Recording of final approval of major subdivision; filing of all subdivision plats. a. Final approval of a major subdivision shall expire 95 days from the date of signing of the plat unless within such period the plat shall have been duly filed by the developer with the county recording officer. The planning board may for good cause shown extend the period for recording for an additional period not to exceed 190 days from the date of signing of the plat. The planning board may extend the 95-day or 190-day period if the developer proves to the reasonable satisfaction of the planning board (1) that the developer was barred or prevented, directly or indirectly, from filing because of delays in obtaining legally required approvals from other governmental or quasi-governmental entities and (2) that the developer applied promptly for and diligently pursued the required approvals. The length of the extension shall be equal to the period of delay caused by the wait for the required approvals, as determined by the planning board. The developer may apply for an extension either before or after the original expiration date.

b. No subdivision plat shall be accepted for filing by the county recording officer until it has been approved by the planning board as indicated on the instrument by the signature of the chairman and secretary of the planning board or a certificate has been issued pursuant to sections 35, 38, 44, 48, 54 or 63 of P.L.1975, c.291 (C.40:55D-47, 40:55D-50, 40:55D-56, 40:55D-61, 40:55D-67, 40:55D-76). The signatures of the chairman and secretary of the planning board shall not be affixed until the developer has posted the guarantees required pursuant to section 41 of P.L.1975, c.291 (C.40:55D-53). If the county recording officer records any plat without such approval, such recording shall be deemed null and void, and upon request of the municipality, the plat shall be expunged from the official records.

c. It shall be the duty of the county recording officer to notify the planning board in writing within seven days of the filing of any plat, identifying such instrument by its title, date of filing, and official number.

L.1975,c.291,s.42; amended 1991,c.256,s.18.



Section 40:55D-54.1 - Notification To Tax Assessor Of Municipality

40:55D-54.1. Notification to tax assessor of municipality
Upon the filing of a plat showing the subdivision or resubdivision of land, the county recording officer shall, at the same time that notification is given to the planning board of the municipality pursuant to section 42 of the act to which this act is a supplement, send a copy of such notification to the tax assessor of the municipality in which such land is situated of the filing of said plat.

L.1977, c. 174, s. 1, eff. Aug. 16, 1977.



Section 40:55D-55 - Selling Before Approval; Penalty; Suits By Municipalities

40:55D-55. Selling before approval; penalty; suits by municipalities
If, before final subdivision approval has been granted, any person transfers or sells or agrees to transfer or sell, except pursuant to an agreement expressly conditioned on final subdivision approval, as owner or agent, any land which forms a part of a subdivision for which municipal approval is required by ordinance pursuant to this act, such person shall be subject to a penalty not to exceed $1,000.00, and each lot disposition so made may be deemed a separate violation.

In addition to the foregoing, the municipality may institute and maintain a civil action:

a. For injunctive relief; and

b. To set aside and invalidate any conveyance made pursuant to such a contract of sale if a certificate of compliance has not been issued in accordance with section 44 of this act, but only if the municipality (1) has a planning board and (2) has adopted by ordinance standards and procedures in accordance with section 29 of this act.

In any such action, the transferee, purchaser or grantee shall be entitled to a lien upon the portion of the land, from which the subdivision was made that remains in the possession of the developer or his assigns or successors, to secure the return of any deposits made or purchase price paid, and also, a reasonable search fee, survey expense and title closing expense, if any. Any such action must be brought within 2 years after the date of the recording of the instrument of transfer, sale or conveyance of said land or within 6 years, if unrecorded.

L.1975, c. 291, s. 43, eff. Aug. 1, 1976.



Section 40:55D-56 - Certificates Showing Approval; Contents

40:55D-56. Certificates showing approval; contents
The prospective purchaser, prospective mortgagee, or any other person interested in any land which forms part of a subdivision, or which formed part of such a subdivision 3 years preceding the effective date of this act, may apply in writing to the administrative officer of the municipality, for the issuance of a certificate certifying whether or not such subdivision has been approved by the planning board. Such application shall contain a diagram showing the location and dimension of the land to be covered by the certificate and the name of the owner thereof.

The administrative officer shall make and issue such certificate within 15 days after the receipt of such written application and the fees therefor. Said officer shall keep a duplicate copy of each certificate, consecutively numbered, including a statement of the fee charged, in a binder as a permanent record of his office.

Each such certificate shall be designated a "certificate as to approval of subdivision of land," and shall certify:

a. Whether there exists in said municipality a duly established planning board and whether there is an ordinance controlling subdivision of land adopted under the authority of this act.

b. Whether the subdivision, as it relates to the land shown in said application, has been approved by the planning board, and, if so, the date of such approval and any extensions and terms thereof, showing that subdivision of which the lands are a part is a validly existing subdivision.

c. Whether such subdivision, if the same has not been approved, is statutorily exempt from the requirement of approval as provided in this act.

The administrative officer shall be entitled to demand and receive for such certificate issued by him a reasonable fee not in excess of those provided in R.S. 54:5-14 and 54:5-15. The fees so collected by such official shall be paid by him to the municipality.

L.1975, c. 291, s. 44, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 18.



Section 40:55D-57 - Right Of Owner Of Land Covered By Certificate

40:55D-57. Right of owner of land covered by certificate
Any person who shall acquire for a valuable consideration an interest in the lands covered by any such certificate of approval of a subdivision in reliance upon the information therein contained shall hold such interest free of any right, remedy or action which could be prosecuted or maintained by the municipality pursuant to the provisions of section 43 of this act.

If the administrative officer designated to issue any such certificate fails to issue the same within 15 days after receipt of an application and the fees therefor, any person acquiring an interest in the lands described in such application shall hold such interest free of any right, remedy or action which could be prosecuted or maintained by the municipality pursuant to section 43 of this act.

Any such application addressed to the clerk of the municipality shall be deemed to be addressed to the proper designated officer and the municipality shall be bound thereby to the same extent as though the same was addressed to the designated official.

L.1975, c. 291, s. 45, eff. Aug. 1, 1976.



Section 40:55D-58 - Condominiums And Cooperative Structures And Uses

40:55D-58. Condominiums and cooperative structures and uses
This act and all development regulations pursuant thereto shall be construed and applied with reference to the nature and use of a condominium or cooperative structures or uses without regard to the form of ownership. No development regulation shall establish any requirement concerning the use, location, placement or construction of buildings or other improvements for condominiums or cooperative structures or uses unless such requirement shall be equally applicable to all buildings and improvements of the same kind not then or thereafter under the condominium or cooperative corporate form of ownership. No approval pursuant to this act shall be required as a condition precedent to the recording of a condominium master deed or the sale of any unit therein unless such approval shall also be required for the use or development of the lands described in the master deed in the same manner had such lands not been under the condominium form of ownership.

L.1975, c. 291, s. 46, eff. Aug. 1, 1976.



Section 40:55D-60 - Planning Board Review In Lieu Of Board Of Adjustment

40:55D-60. Planning board review in lieu of board of adjustment
Whenever the proposed development requires approval pursuant to this act of a subdivision, site plan or conditional use, but not a variance pursuant to subsection d. of section 57 of this act (C. 40:55D-70), the planning board shall have the power to grant to the same extent and subject to the same restrictions as the board of adjustment:

a. Variances pursuant to subsection 57 c. of this act;

b. Direction pursuant to section 25 of this act for issuance of a permit for a building or structure in the bed of a mapped street or public drainage way, flood control basin or public area reserved pursuant to section 23 of this act; and

c. Direction pursuant to section 27 of this act for issuance of a permit for a building or structure not related to a street.

Whenever relief is requested pursuant to this section, notice of the hearing on the application for development shall include reference to the request for a variance or direction for issuance of a permit, as the case may be.

The developer may elect to submit a separate application requesting approval of the variance or direction of the issuance of a permit and a subsequent application for any required approval of a subdivision, site plan or conditional use. The separate approval of the variance or direction of the issuance of a permit shall be conditioned upon grant of all required subsequent approvals by the planning board. No such subsequent approval shall be granted unless the approval can be granted without substantial detriment to the public good and without substantial impairment of the intent and purpose of the zone plan and zoning ordinance.

L.1975, c. 291, s. 47, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 19; L.1984, c. 20, s. 10, eff. March 22, 1984.



Section 40:55D-61 - Time Periods

40:55D-61. Time periods
Whenever an application for approval of a subdivision plat, site plan or conditional use includes a request for relief pursuant to section 47 of this act, the planning board shall grant or deny approval of the application within 120 days after submission by a developer of a complete application to the administrative officer or within such further time as may be consented to by the applicant. In the event that the developer elects to submit separate consecutive applications, the aforesaid provision shall apply to the application for approval of the variance or direction for issuance of a permit. The period for granting or denying and subsequent approval shall be as otherwise provided in this act. Failure of the planning board to act within the period prescribed shall constitute approval of the application and a certificate of the administrative officer as to the failure of the planning board to act shall be issued on request of the applicant, and it shall be sufficient in lieu of the written endorsement or other evidence of approval herein required, and shall be so accepted by the county recording officer for purposes of filing subdivision plats.

Whenever review or approval of the application by the county planning board is required by section 5 of P.L.1968, c. 285 (C. 40:27-6.3), in the case of a subdivision, or section 8 of P.L.1968, c. 285 (C. 40:27-6.6), in the case of a site plan, the municipal planning board shall condition any approval that it grants upon timely receipt of a favorable report on the application by the county planning board or approval by the county planning board by its failure to report thereon within the required time period.

L.1975, c. 291, s. 48, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 20; L.1984, c. 20, s. 11, eff. March 22, 1984.



Section 40:55D-62 - Power To Zone.

40:55D-62 Power to zone.

49.Power to zone. a. The governing body may adopt or amend a zoning ordinance relating to the nature and extent of the uses of land and of buildings and structures thereon. Such ordinance shall be adopted after the planning board has adopted the land use plan element and the housing plan element of a master plan, and all of the provisions of such zoning ordinance or any amendment or revision thereto shall either be substantially consistent with the land use plan element and the housing plan element of the master plan or designed to effectuate such plan elements; provided that the governing body may adopt a zoning ordinance or amendment or revision thereto which in whole or part is inconsistent with or not designed to effectuate the land use plan element and the housing plan element, but only by affirmative vote of a majority of the full authorized membership of the governing body, with the reasons of the governing body for so acting set forth in a resolution and recorded in its minutes when adopting such a zoning ordinance; and provided further that, notwithstanding anything aforesaid, the governing body may adopt an interim zoning ordinance pursuant to subsection b. of section 77 of P.L.1975, c.291 (C.40:55D-90).

The zoning ordinance shall be drawn with reasonable consideration to the character of each district and its peculiar suitability for particular uses and to encourage the most appropriate use of land. The regulations in the zoning ordinance shall be uniform throughout each district for each class or kind of buildings or other structure or uses of land, including planned unit development, planned unit residential development and cluster development, but the regulations in one district may differ from those in other districts.

b.No zoning ordinance and no amendment or revision to any zoning ordinance shall be submitted to or adopted by initiative or referendum.

c.The zoning ordinance shall provide for the regulation of any airport safety zones delineated under the "Air Safety and Zoning Act of 1983," P.L.1983, c.260 (C.6:1-80 et seq.), in conformity with standards promulgated by the Commissioner of Transportation.

d.The zoning ordinance shall provide for the regulation of land adjacent to State highways in conformity with the State highway access management code adopted by the Commissioner of Transportation under section 3 of the "State Highway Access Management Act," P.L.1989, c.32 (C.27:7-91), for the regulation of land with access to county roads and highways in conformity with any access management code adopted by the county under R.S.27:16-1 and for the regulation of land with access to municipal streets and highways in conformity with any municipal access management code adopted under R.S.40:67-1. This subsection shall not be construed as requiring a zoning ordinance to establish minimum lot sizes or minimum frontage requirements for lots adjacent to but restricted from access to a State highway.

L.1975, c.291, s.49; amended 1983, c.260, s.12; 1985, c.222, s.30; 1985, c.516, s.13; 1989, c.32, s.25; 1991, c.445, s.9; 2013, c.106, s.13.



Section 40:55D-62.1 - Notice Of Hearing On Amendment To Zoning Ordinance.

40:55D-62.1 Notice of hearing on amendment to zoning ordinance.

2.Notice of a hearing on an amendment to the zoning ordinance proposing a change to the classification or boundaries of a zoning district, exclusive of classification or boundary changes recommended in a periodic general reexamination of the master plan by the planning board pursuant to section 76 of P.L.1975, c.291 (C.40:55D-89), shall be given at least 10 days prior to the hearing by the municipal clerk to the owners of all real property as shown on the current tax duplicates, located, in the case of a classification change, within the district and within the State within 200 feet in all directions of the boundaries of the district, and located, in the case of a boundary change, in the State within 200 feet in all directions of the proposed new boundaries of the district which is the subject of the hearing.

In addition, such notice shall be provided to any military facility commander who has registered with the municipality pursuant to section 1 of P.L.2005, c.41 (C.40:55D-12.4), if the military facility is situated within the district or within 3,000 feet of all directions of the boundaries of the district or located, in the case of a boundary change, in the State within 3,000 feet in all directions of the proposed new boundaries of the district which is the subject of the hearing.

A notice pursuant to this section shall state the date, time and place of the hearing, the nature of the matter to be considered and an identification of the affected zoning districts and proposed boundary changes, if any, by street names, common names or other identifiable landmarks, and by reference to lot and block numbers as shown on the current tax duplicate in the municipal tax assessor's office.

Notice shall be given by: (1) serving a copy thereof on the property owner as shown on the said current tax duplicate, or his agent in charge of the property, or (2) mailing a copy thereof by certified mail and regular mail to the property owner at his address as shown on the said current tax duplicate. In the case of a change involving a military facility situated within or in proximity to the district as provided herein, notice shall be given by serving a copy thereof on the military facility commander who has registered with the municipality pursuant to section 1 of P.L.2005, c.41 (C.40:55D-12.4) or mailing a copy by certified mail to the military facility commander at the address shown on the registration form.

Notice to a partnership owner may be made by service upon any partner. Notice to a corporate owner may be made by service upon its president, a vice president, secretary or other person authorized by appointment or by law to accept service on behalf of the corporation. Notice to a condominium association, horizontal property regime, community trust or homeowners' association, because of its ownership of common elements or areas located within 200 feet of the boundaries of the district which is the subject of the hearing, may be made in the same manner as to a corporation, in addition to notice to unit owners, co-owners, or homeowners on account of such common elements or areas.

The municipal clerk shall execute affidavits of proof of service of the notices required by this section, and shall keep the affidavits on file along with the proof of publication of the notice of the required public hearing on the proposed zoning ordinance change. Costs of the notice provision shall be the responsibility of the proponent of the amendment.

L.1995,c.249,s.2; amended 2005, c.41, s.4.



Section 40:55D-63 - Notice And Protest

40:55D-63.Notice and protest
50. Notice and Protest. Notice of the hearing on an amendment to the zoning ordinance proposing a change to the classification or boundaries of a zoning district, exclusive of classification or boundary changes recommended in a periodic general reexamination of the master plan by the planning board pursuant to section 76 of P.L.1975, c.291 (C.40:55D-89), shall be given prior to adoption in accordance with the provisions of section 2 of P.L.1995, c.249 (C.40:55D-62.1). A protest against any proposed amendment or revision of a zoning ordinance may be filed with the municipal clerk, signed by the owners of 20% or more of the area either (1) of the lots or land included in such proposed change, or (2) of the lots or land extending 200 feet in all directions therefrom inclusive of street space, whether within or without the municipality. Such amendment or revision shall not become effective following the filing of such protest except by the favorable vote of two-thirds of all the members of the governing body of the municipality.

L.1975,c.291,s.50; amended 1991,c.256,s.19; 1995,c.249,s.1.



Section 40:55D-64 - Referral To Planning Board

40:55D-64. Referral to planning board
Prior to the hearing on adoption of a zoning ordinance, or any amendments thereto, the governing body shall refer any such proposed ordinance or amendment thereto to the planning board pursuant to subsection 17a. of this act.

L.1975, c. 291, s. 51, eff. Aug. 1, 1976.



Section 40:55D-65 - Contents Of Zoning Ordinance.

40:55D-65 Contents of zoning ordinance.

52.A zoning ordinance may:

a.Limit and restrict buildings and structures to specified districts and regulate buildings and structures according to their type and the nature and extent of their use, and regulate the nature and extent of the use of land for trade, industry, residence, open space or other purposes.

b.Regulate the bulk, height, number of stories, orientation, and size of buildings and the other structures; the percentage of lot or development area that may be occupied by structures; minimum or maximum lot sizes, or a combination thereof, and dimensions, including provisions concerning lot-size averaging; minimum improvable lot areas and cluster development, and for these purposes may specify minimum or maximum floor areas, or a combination thereof, floor area ratios and other ratios and regulatory techniques governing the intensity of land use and the provision of adequate light and air, including, but not limited to the potential for utilization of renewable energy sources. Such regulations may provide for the clustering of development between noncontiguous parcels and may, in order to provide equitable opportunities for the use of development potential on off-tract locations in addition to authorized on-site development, and, to encourage the flexibility of density, intensity of land uses, design and type, authorize a deviation in various clusters from the density, or intensity of use, established for the zoning district. The regulations by which the design, bulk and location of buildings are to be evaluated shall be set forth in the zoning ordinance and all standards and criteria for any feature of a cluster development shall be set forth in such ordinance with sufficient certainty to provide reasonable criteria by which specific proposals for clustered development can be evaluated.

c.Provide districts for planned developments; provided that an ordinance providing for approval of subdivisions and site plans by the planning board has been adopted and incorporates therein the provisions for such planned developments in a manner consistent with article 6 of P.L.1975, c.291 (C.40:55D-37 et seq.). The zoning ordinance shall establish standards governing the type and density, or intensity of land use, in a planned development. Said standards shall take into account that the density, or intensity of land use, otherwise allowable may not be appropriate for a planned development. The standards may vary the type and density, or intensity of land use, otherwise applicable to the land within a planned development in consideration of the amount, location and proposed use of open space; the location and physical characteristics of the site of the proposed planned development considering the availability of existing and proposed infrastructure and the environmental characteristics of the parcel that will be developed and the open space, agricultural or historical resources to be protected; and the location, design and type of dwelling units and other uses. Such standards may provide for the clustering of development between noncontiguous parcels and may, in order to encourage the flexibility of density, intensity of land uses, design and type, authorize a deviation in various clusters from the density, or intensity of use, established for an entire planned development. The standards and criteria by which the design, bulk and location of buildings are to be evaluated shall be set forth in the zoning ordinance and all standards and criteria for any feature of a planned development shall be set forth in such ordinance with sufficient certainty to provide reasonable criteria by which specific proposals for planned development can be evaluated.

d.Establish, for particular uses or classes of uses, reasonable standards of performance and standards for the provision of adequate physical improvements including, but not limited to, off-street parking and loading areas, marginal access roads and roadways, other circulation facilities and water, sewerage and drainage facilities; provided that section 41 of P.L.1975, c.291 (C.40:55D-53) shall apply to such improvements.

e.Designate and regulate areas subject to flooding (1) pursuant to P.L.1972, c.185 (C.58:16A-55 et seq.) or (2) as otherwise necessary in the absence of appropriate flood hazard area designations pursuant to P.L.1962, c.19 (C.58:16A-50 et seq.) or floodway regulations pursuant to P.L.1972, c.185 or minimum standards for local flood fringe area regulation pursuant to P.L.1972, c.185.

f.Provide for conditional uses pursuant to section 54 of P.L.1975, c.291 (C.40:55D-67).

g.Provide for senior citizen community housing.

h.Require as a condition for any approval which is required pursuant to such ordinance and the provisions of this chapter, that no taxes or assessments for local improvements are due or delinquent on the property for which any application is made.

i.Provide for historic preservation pursuant to section 5 of P.L.1991, c.199 (C.40:55D-65.1).

j.Provide for sending and receiving zones for a development transfer program established pursuant to P.L.2004, c.2 (C.40:55D-137 et al.).

k.Provide for areas to be developed and areas to be preserved through cluster development or establish criteria for the establishment of such areas for cluster development.

l.Provide that parcels that are developed and parcels that are preserved through contiguous cluster or noncontiguous cluster may be consolidated for tax and stewardship purposes if they are in common ownership.

L.1975,c.291, s.52; amended 1979, c.216, s.21; 1980, c.146, s.5; 1985, c.516, s.14; 1991, c.199, s.4; 1995, c.364, s.2; 2004, c.2, s.39; 2013, c.106, s.14.



Section 40:55D-65.1 - Zoning Ordinance May Designate, Regulate Historic Sites, Districts

40:55D-65.1. Zoning ordinance may designate, regulate historic sites, districts
5. A zoning ordinance may designate and regulate historic sites or historic districts and provide design criteria and guidelines therefor. Designation and regulation pursuant to this section shall be in addition to such designation and regulation as the zoning ordinance may otherwise require. Except as provided hereunder, after July 1, 1994, all historic sites and historic districts designated in the zoning ordinance shall be based on identifications in the historic preservation plan element of the master plan. Until July 1, 1994, any such designation may be based on identifications in the historic preservation plan element, the land use plan element or community facilities plan element of the master plan. The governing body may, at any time, adopt, by affirmative vote of a majority of its authorized membership, a zoning ordinance designating one or more historic sites or historic districts that are not based on identifications in the historic preservation plan element, the land use plan element or community facilities plan element, provided the reasons for the action of the governing body are set forth in a resolution and recorded in the minutes of the governing body.

L.1991,c.199,c.5.



Section 40:55D-66 - Miscellaneous Provisions Relative To Zoning.

40:55D-66 Miscellaneous provisions relative to zoning.

53. a. For purposes of this act, model homes or sales offices within a subdivision and only during the period necessary for the sale of new homes within such subdivision shall not be considered a business use.

b.No zoning ordinance governing the use of land by or for schools shall, by any of its provisions or by any regulation adopted in accordance therewith, discriminate between public and private nonprofit day schools of elementary or high school grade accredited by the State Department of Education.

c.No zoning ordinance shall, by any of its provisions or by any regulation adopted in accordance therewith, discriminate between children who are members of families by reason of their relationship by blood, marriage or adoption, and resource family children placed with such families in a dwelling by the Division of Youth and Family Services in the Department of Children and Families or a duly incorporated child care agency and children placed pursuant to law in single family dwellings known as group homes. As used in this section, the term "group home" means and includes any single family dwelling used in the placement of children pursuant to law recognized as a group home by the Department of Children and Families in accordance with rules and regulations adopted by the Commissioner of Children and Families provided, however, that no group home shall contain more than 12 children.

L.1975, c.291, s.53; amended 2004, c.130, s.113; 2006, c.47, s.185.



Section 40:55D-66.1 - Community Residences, Shelters, Adult Family Care Homes; Permitted Use In Residential Districts.

40:55D-66.1 Community residences, shelters, adult family care homes; permitted use in residential districts.

1.Community residences for the developmentally disabled, community shelters for victims of domestic violence, community residences for the terminally ill, community residences for persons with head injuries, and adult family care homes for elderly persons and physically disabled adults shall be a permitted use in all residential districts of a municipality, and the requirements therefor shall be the same as for single family dwelling units located within such districts.

L.1978,c.159,s.1; amended 1979, c.338, s.2; 1993, c.329, s.7; 1997, c.321, s.1; 2001, c.304, s.11.



Section 40:55D-66.2 - Definitions.

40:55D-66.2 Definitions.

2.As used in this act:

a."Community residence for the developmentally disabled" means any community residential facility licensed pursuant to P.L.1977, c.448 (C.30:11B-1 et seq.) providing food, shelter, and personal guidance, under such supervision as required, to not more than 15 developmentally disabled or mentally ill persons, who require assistance, temporarily or permanently, in order to live in the community, and shall include, but not be limited to: group homes, halfway houses, intermediate care facilities, supervised apartment living arrangements, and hostels. Such a residence shall not be considered a health care facility within the meaning of the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et al.). In the case of such a community residence housing mentally ill persons, such residence shall have been approved for a purchase of service contract or an affiliation agreement pursuant to such procedures as shall be established by regulation of the Division of Mental Health and Addiction Services in the Department of Human Services. As used in this act, "developmentally disabled person" means a person who is developmentally disabled as defined in section 2 of P.L.1977, c.448 (C.30:11B-2), and "mentally ill person" means a person who is afflicted with a mental illness as defined in section 30 of P.L.1987, c.116 (C.30:4-27.2), but shall not include a person who has been committed after having been found not guilty of a criminal offense by reason of insanity or having been found unfit to be tried on a criminal charge.

b."Community shelter for victims of domestic violence" means any shelter approved for a purchase of service contract and certified pursuant to standards and procedures established by regulation of the Department of Human Services pursuant to P.L.1979, c.337 (C.30:14-1 et seq.), providing food, shelter, medical care, legal assistance, personal guidance, and other services to not more than 15 persons who have been victims of domestic violence, including any children of such victims, who temporarily require shelter and assistance in order to protect their physical or psychological welfare.

c."Community residence for persons with head injuries" means a community residential facility licensed pursuant to P.L.1977, c.448 (C.30:11B-1 et seq.) providing food, shelter, and personal guidance, under such supervision as required, to not more than 15 persons with head injuries, who require assistance, temporarily or permanently, in order to live in the community, and shall include, but not be limited to: group homes, halfway houses, supervised apartment living arrangements, and hostels. Such a residence shall not be considered a health care facility within the meaning of the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et al.).

d."Person with head injury" means a person who has sustained an injury, illness, or traumatic changes to the skull, the brain contents, or its coverings which results in a temporary or permanent physiobiological decrease of mental, cognitive, behavioral, social, or physical functioning which causes partial or total disability, but excluding a person with Alzheimer's disease and related disorders or other forms of dementia.

e."Community residence for the terminally ill" means any community residential facility operated as a hospice program providing food, shelter, personal guidance, and health care services, under such supervision as required, to not more than 15 terminally ill persons.

f."Alzheimer's disease and related disorders" means a form of dementia characterized by a general loss of intellectual abilities of sufficient severity to interfere with social or occupational functioning.

g."Dementia" means a chronic or persistent disorder of the mental processes due to organic brain disease, for which no curative treatment is available, and marked by memory disorders, changes in personality, deterioration in personal care, impaired reasoning ability, and disorientation.

L.1978, c.159, s.2; amended 1979, c.338, s.3; 1993, c.329, s.8; 1997, c.321, s.2; 2015, c.125, s.10.



Section 40:55D-66.3 - Severability

40:55D-66.3. Severability
If any provision of this act or the application thereof to any person or circumstance is found unconstitutional, the remainder of this act and the application of such provisions to other persons or circumstances shall not be affected thereby, and to this end the provisions of this act are severable.

L.1978, c. 159, s. 3, eff. Dec. 7, 1978.



Section 40:55D-66.5A - Findings, Declarations

40:55D-66.5a. Findings, declarations
1. The Legislature finds and declares that:



a. With over 50 percent of working-age women now in the workforce, the need for high quality child care is of vital importance;

b. Not only does the availability of child care allow parents the peace of mind to pursue their careers and lead active, productive, professional lives, but it is also a necessity given the high cost of living in this State and the ever increasing need for families to bring home two incomes just to get by;

c. A significant number of people in this State, recognizing the tremendous need for quality child care, and who, in some cases, are already staying home caring for their own children, are providing child care services for a few additional children, thereby augmenting the supply of child care and providing a vital service that might otherwise not be available elsewhere; and

d. Given the paucity of decent, affordable child care combined with the current labor shortage in this State, it seems unreasonable to erect zoning barriers which effectively prevent the establishment of or, in some cases, continuation of, these valuable and vitally necessary family day care homes.

e. It is therefore in the public interest and a valid public policy for this Legislature to eliminate those barriers which currently exist which prevent the establishment, or continued operation of, family day care homes in residential neighborhoods.

L.1991,c.278,s.1.



Section 40:55D-66.5B - Family Day Care Homes Permitted Use In Residential Districts; Definitions

40:55D-66.5b. Family day care homes permitted use in residential districts; definitions
2. a. Family day care homes shall be a permitted use in all residential districts of a municipality. The requirements for family day care homes shall be the same as for single family dwelling units located within such residential districts. Any deed restriction that would prohibit the use of a single family dwelling unit as a family day care home shall not be enforceable unless that restriction is necessary for the preservation of the health, safety, and welfare of the other residents in the neighborhood. The burden of proof shall be on the party seeking to enforce the deed restriction to demonstrate, on a case-by-case basis, that the restriction is necessary for the preservation of the health, safety and welfare of the residents in the neighborhood who were meant to benefit from the restriction.

b. In condominiums, cooperatives and horizontal property regimes that represent themselves as being primarily for retirees or elderly persons, or which impose a minimum age limit tending to attract persons who are nearing retirement age, deed restrictions or bylaws may prohibit family day care homes from being a permitted use.

c. In condominiums, cooperatives and horizontal property regimes other than those permitted to prohibit family day care homes from being a permitted use under subsection b. of this section, deed restrictions or bylaws may prohibit family day care homes from being a permitted use; however, if such condominiums, cooperatives, or horizontal property regimes prohibit such use, the burden of proof shall be on the condominium association, cooperative association, or council of co-owners to demonstrate, on a case-by-case basis, that the prohibition is reasonably related to the health, safety, and welfare of the residents. The burden of proof also shall be on the condominium association, cooperative association, or council of co-owners to demonstrate, on a case-by-case basis, that any other restrictions imposed upon a family day care home, including but not limited to noise restrictions and restrictions on the use of interior common areas, are reasonably related to the health, safety and welfare of the residents.

d. For the purposes of this act:



"Family day care home" means the private residence of a family day care provider which is registered as a family day care home pursuant to the "Family Day Care Provider Registration Act," P.L.1987, c.27 (C.30:5B-16 et seq.);

"Applicant" means a person who applies for a certificate of registration pursuant to the "Family Day Care Provider Registration Act," P.L.1987, c.27 (C.30:5B-16 et seq.);

"Commissioner" means the Commissioner of Human Services;



"Condominium" means a condominium formed under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.);

"Cooperative" means a cooperative as defined under "The Cooperative Recording Act of New Jersey," P.L.1987, c.381 (C.46:8D-1 et seq.); and

"Horizontal property regime" means a horizontal property regime formed under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.).

L.1991,c.278,s.2; amended 1992,c.13,s.1.



Section 40:55D-66.6 - Child Care Centers Located In Nonresidential Municipal Districts; Permitted

40:55D-66.6. Child care centers located in nonresidential municipal districts; permitted
Child care centers for which, upon completion, a license is required from the Department of Human Services pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.), shall be a permitted use in all nonresidential districts of a municipality. The floor area occupied in any building or structure as a child care center shall be excluded in calculating: (1) any parking requirement otherwise applicable to that number of units or amount of floor space, as appropriate, under State or local laws or regulations adopted thereunder; and (2) the permitted density allowable for that building or structure under any applicable municipal zoning ordinance.

L.1989, c.286, s.1.



Section 40:55D-66.7 - Child Care Center Excluded In Calculation Of Density Of Building

40:55D-66.7. Child care center excluded in calculation of density of building
1. In considering an application for development approval for a nonresidential development that is to include a child care center that is located on the business premises, is owned or operated by employers or landlords for the benefit of their employees, their tenants' employees, or employees in the area surrounding the development, and is required to be licensed by the Department of Human Services pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.), an approving authority may exclude the floor area to be occupied in any building or structure by the child care center in calculating the density of that building or structure for the purposes of determining whether or not the density is allowable under any applicable municipal zoning ordinance.

L.1992,c.81.



Section 40:55D-66.7A - Child Care Programs, Exemption From Local Zoning Restrictions

40:55D-66.7a. Child care programs, exemption from local zoning restrictions
2.Any child care program approved by a local board of education and operated by the board or by an approved sponsor in a public school, before or after regular school hours, pursuant to N.J.S.18A:20-34, shall be deemed a permitted use in all residential and nonresidential districts of a municipality and shall be exempt from local zoning restrictions.

L.1999,c.83, s.2.



Section 40:55D-66.8 - Siting Of Structure, Equipment For Groundwater Remedial Action

40:55D-66.8. Siting of structure, equipment for groundwater remedial action
3. a. The siting of a structure or equipment required for a groundwater remedial action approved by the Department of Environmental Protection pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.), shall be deemed to be essential to the continuation of an existing structure or use of a property, including a nonconforming use, or to the development of a property, as authorized in the zoning ordinance of a municipality. A groundwater remedial action subject to this section, including any structure or equipment required in connection therewith, shall, therefore, be deemed to be an accessory use or structure to any structure or use authorized by the development regulations of a municipality; shall be a permitted use in all zoning or use districts of a municipality; and shall not require a use variance pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70).

b. A municipality may, by ordinance, adopt reasonable standards for the siting of a structure or equipment required for a groundwater remedial action subject to subsection a. of this section. The standards may include specification of the duration of time allowed for the removal from a site of all structures or equipment used in the remedial action upon expiration of the term of the discharge permit or completion of the remedial action, whichever shall be sooner. Nothing in this subsection shall be deemed to authorize a municipality to require site plan review by a municipal agency for a groundwater remedial action, but an ordinance establishing siting standards may provide penalties and may authorize the municipality to seek injunctive relief for violations of the ordinance.

As used in this section, "groundwater remedial action" means the removal or abatement of pollutants in groundwater, and includes de-watering activities performed in connection with the removal or replacement of underground storage tanks, as defined in section 2 of P.L.1986, c.102 (C.58:10A-22), except that as used herein underground storage tanks shall include:

(1) farm underground storage tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) underground storage tanks used to store heating oil for on-site consumption in a nonresidential building with a capacity of 2,000 gallons or less; and

(3) underground storage tanks used to store heating oil for on-site consumption in a residential building.

L.1993,c.351,s.3.



Section 40:55D-66.9 - Variance For Remedial Action

40:55D-66.9. Variance for remedial action
4. If, for any of the reasons set forth in subsection c. of section 57 of P.L.1975, c.291 (C.40:55D-70), a variance is required under that subsection c. for the siting of a structure or equipment to be used in a groundwater remedial action subject to section 3 of P.L.1993, c.351 (C.40:55D-66.8), a variance for the remedial action shall be deemed necessary to avoid exceptional and undue hardship on an owner, lessee or developer of a property for which a variance application is made; however, a zoning ordinance may authorize the zoning board of adjustment or planning board, as appropriate, to establish reasonable terms and conditions for issuance of a subsection c. variance. The zoning board of adjustment or planning board, as appropriate, shall review and take final action on an application for a subsection c. variance for a groundwater corrective action at the next meeting of the zoning board of adjustment or planning board, as appropriate, occurring not less than 20 days following the filing of an application therefor, unless the zoning board of adjustment or planning board, as appropriate, determines that the application lacks information indicated on a checklist adopted by ordinance and made available to the applicant, and the applicant has been notified, in writing, of the specific deficiencies prior to expiration of the 20-day period.

L.1993,c.351,s.4.



Section 40:55D-66.10 - Methadone Clinic Deemed Business For Zoning Purposes

40:55D-66.10. Methadone clinic deemed business for zoning purposes
1.For the purposes of any zoning ordinance adopted by any municipality in the State pursuant to section 49 of P.L.1975, c.291 (C.40:55D-62), a municipality may provide within the ordinance that a facility offering outpatient methadone maintenance services, hereinafter referred to as a "methadone clinic," shall be deemed to be a 'business' or commercial operation or functional equivalent thereof and shall not be construed, for zoning purposes, as ancillary or adjunct to a doctor's professional office. When a municipality has adopted such an ordinance, the siting of a methadone clinic within a municipality shall be limited to zones designated for business or commercial use.

L.2001,c.19,s.1.



Section 40:55D-66.11 - Wind And Solar Facilities Permitted In Industrial Zones.

40:55D-66.11 Wind and solar facilities permitted in industrial zones.

1.A renewable energy facility on a parcel or parcels of land comprising 20 or more contiguous acres that are owned by the same person or entity shall be a permitted use within every industrial district of a municipality.

For the purposes of this section:

"renewable energy facility" means a facility that engages in the production of electric energy from solar technologies, photovoltaic technologies, or wind energy.

L.2009, c.35, s.1.



Section 40:55D-66.12 - Municipal Ordinances Relative To Small Wind Energy Systems.

40:55D-66.12 Municipal ordinances relative to small wind energy systems.

1. a. Ordinances adopted by municipalities to regulate the installation and operation of small wind energy systems shall not unreasonably limit such installations or unreasonably hinder the performance of such installations. An application for development or appeal involving a small wind energy system shall comply with the appropriate notice and hearing provisions otherwise required for the application or appeal pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

b.Unreasonable limits or hindrances to performance of a small wind energy system shall include the following:

(1)Prohibiting small wind energy systems in all districts within the municipality;

(2)Restricting tower height or system height through application of a generic ordinance or regulation on height that does not specifically address allowable tower height or system height of a small wind energy system;

(3)Requiring a setback from property boundaries for a tower that is greater than 150 percent of the system height. In a municipality that does not adopt specific setback requirements for small wind energy systems, any small wind energy system shall be set back from the nearest property boundary a distance at least equal to 150 percent of the system height; provided, however, that this setback requirement may be reduced by the zoning board of adjustment or, if otherwise appropriate, by the planning board upon application in an individual case if the applicant establishes the conditions for a variance under the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) to the board's satisfaction;

(4)Setting a noise level limit lower than 55 decibels, as measured at the site property line, or not allowing for limit overages during short-term events such as utility outages and severe wind storms; and

(5)Setting electrical or structural design criteria that exceed applicable provisions of the State Uniform Construction Code promulgated pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and technical bulletins issued pursuant to section 2 of P.L.2009, c.244 (C.40:55D-66.13).

c.If the Commissioner of Environmental Protection has issued a permit for the development of a small wind energy system under the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), prior to the effective date of P.L.2009, c.244 (C.40:55D-66.12 et seq.), provisions of subsection b. of this section shall not apply to an application for development for that small wind energy system if the provisions of that subsection would otherwise prohibit approval of the application or require the approval to impose restrictions or limitations on the small wind energy system, including but not limited to restrictions or limitations on tower height or system height, the setback of the system from property boundaries, and noise levels.

d.For the purposes of this section:

"Small wind energy system" means a wind energy conversion system consisting of a wind turbine, a tower, and associated control or conversion electronics, which has a rated capacity consistent with applicable provisions of the State Uniform Construction Code promulgated pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and technical bulletins issued pursuant to section 2 of P.L.2009, c.244 (C.40:55D-66.13), and which will be used primarily for onsite consumption;

"System height" means the height above grade of the tower plus the wind generator;

"Tower height" means the height above grade of the fixed portion of the tower, excluding the wind generator; and

"Wind generator" means blades and associated mechanical and electrical conversion components mounted on top of the tower.

L.2009, c.244, s.1.



Section 40:55D-66.13 - Issuance Of Technical Bulletin.

40:55D-66.13 Issuance of technical bulletin.

2.Within 10 months of enactment of P.L.2009, c.244 (C.40:55D-66.12 et seq.), the Director of the Division of Codes and Standards in the Department of Community Affairs, in consultation with the Department of Environmental Protection, shall issue a technical bulletin which shall include model municipal ordinances for the construction of small wind energy systems. Prior to issuance of the technical bulletin, the director shall hold one or more public hearings and solicit comments from interested parties. The Division of Codes and Standards in the Department of Community Affairs shall post the technical bulletin on its Internet website.

L.2009, c.244, s.2.



Section 40:55D-66.14 - Compliance.

40:55D-66.14 Compliance.

3.Small wind energy systems shall be built to comply with all applicable Federal Aviation Administration requirements, including 14 C.F.R. part 77, subpart B regarding installations close to airports, and all applicable airport zoning regulations.

L.2009, c.244, s.3.



Section 40:55D-66.15 - Conditions For Deeming Abandoned; Legal Action.

40:55D-66.15 Conditions for deeming abandoned; legal action.

4.A small wind energy system that is out of service for a continuous 12-month period shall be deemed abandoned. The municipal zoning enforcement officer may issue a notice of abandonment to the owner of an abandoned small wind energy system. The owner shall have the right to respond to the notice of abandonment within 30 days from the receipt date. The municipal zoning enforcement officer shall withdraw the notice of abandonment and notify the owner that the notice has been withdrawn if the owner provides the municipal zoning enforcement officer with information demonstrating the small wind energy system has not been abandoned. If the small wind energy system is determined to be abandoned, the owner of the small wind energy system shall remove the wind generator from the tower at the owner's sole expense within three months of receipt of notice of abandonment. If the owner fails to remove the wind generator from the tower, the municipality may pursue a legal action to have the wind generator removed at the owner's expense.

L.2009, c.244, s.4.



Section 40:55D-66.16 - Solar, Photovoltaic Energy Facility, Structure, Certain, Permitted Use Within Every Municipality.

40:55D-66.16 Solar, photovoltaic energy facility, structure, certain, permitted use within every municipality.

2. a. Notwithstanding any law, ordinance, rule or regulation to the contrary, a solar or photovoltaic energy facility or structure constructed and operated on the site of any landfill or closed resource extraction operation, shall be a permitted use within every municipality.

b.Notwithstanding any law, ordinance, rule or regulation to the contrary, a wind energy generation facility or structure constructed and operated on the site of any landfill or closed resource extraction operation, shall be a permitted use within every municipality outside the pinelands area as defined pursuant to section 3 of P.L.1979, c.111 (C.13:18A-3).

The Department of Environmental Protection may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as necessary to effectuate the purposes of this subsection.

L.2011, c.141, s.2.



Section 40:55D-67 - Conditional Uses; Site Plan Review

40:55D-67. Conditional uses; site plan review
a. A zoning ordinance may provide for conditional uses to be granted by the planning board according to definite specifications and standards which shall be clearly set forth with sufficient certainty and definiteness to enable the developer to know their limit and extent. The planning board shall grant or deny an application for a conditional use within 95 days of submission of a complete application by a developer to the administrative officer, or within such further time as may be consented to by the applicant.

b. The review by the planning board of a conditional use shall include any required site plan review pursuant to article 6 of this act. The time period for action by the planning board on conditional uses pursuant to subsection a. of this section shall apply to such site plan review. Failure of the planning board to act within the period prescribed shall constitute approval of the application and a certificate of the administrative officer as to the failure of the planning board to act shall be issued on request of the applicant, and it shall be sufficient in lieu of the written endorsement or other evidence of approval, herein required, and shall be so accepted by the county recording officer for purposes of filing subdivision plats.

Whenever review or approval of the application by the county planning board is required by section 5 of P.L.1968, c. 285 (C. 40:27-6.3), in the case of a subdivision, or section 8 of P.L.1968, c. 285 (C. 40:27-6.6), in the case of a site plan, the municipal planning board shall condition any approval that it grants upon timely receipt of a favorable report on the application by the county planning board or approval by the county planning board by its failure to report thereon within the required time period.

L.1975, c. 291, s. 54, eff. Aug. 1, 1976.



Section 40:55D-68 - Nonconforming Structures And Uses

40:55D-68. Nonconforming structures and uses
Nonconforming structures and uses. Any nonconforming use or structure existing at the time of the passage of an ordinance may be continued upon the lot or in the structure so occupied and any such structure may be restored or repaired in the event of partial destruction thereof.

The prospective purchaser, prospective mortgagee, or any other person interested in any land upon which a nonconforming use or structure exists may apply in writing for the issuance of a certificate certifying that the use or structure existed before the adoption of the ordinance which rendered the use or structure nonconforming. The applicant shall have the burden of proof. Application pursuant hereto may be made to the administrative officer within one year of the adoption of the ordinance which rendered the use or structure nonconforming or at any time to the board of adjustment. The administrative officer shall be entitled to demand and receive for such certificate issued by him a reasonable fee not in excess of those provided in R.S. 54:5-14 and R.S. 54:5-15. The fees collected by the official shall be paid by him to the municipality. Denial by the administrative officer shall be appealable to the board of adjustment. Sections 59 through 62 of P.L. 1979, c. 291 (C. 40:55D-72 to C. 40:55D-75) shall apply to applications or appeals to the board of adjustment.

L. 1975, c. 291, s. 55, eff. Aug. 1, 1976. Amended by L. 1985, c. 516, s. 15.



Section 40:55D-68.1 - Year-round Operation

40:55D-68.1. Year-round operation
Any hotel, guest house, rooming house or boarding house which is situated in any municipality which borders on the Atlantic ocean in a county of the fifth or sixth class shall be permitted to operate on a full-year basis notwithstanding section 55 of P.L.1975, c.291 (C.40:55D-68) or any municipal ordinance, resolution, seasonal license, or other municipal rule or regulation to the contrary if it is demonstrated by affidavit or certification that:

a. a certificate of inspection has been issued for the hotel or guest house under the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) or, in the case of a rooming house or boarding house, that a license has been issued under P.L.1979, c.496 (C.55:13B-1 et al.); and

b. a hotel or guest house in the municipality which has obtained a certificate of inspection pursuant to P.L.1967, c.76 (C.55:13A-1 et seq.) or rooming house or boarding house in the municipality which is licensed under P.L.1979, c.496 (C.55:13B-1 et al.) is not prohibited from operating on a full-year basis on February 9, 1989 or on any other day following February 9, 1989.

L.1989, c.67, s.1.



Section 40:55D-68.2 - Determination Of Eligibility

40:55D-68.2 Determination of eligibility
The owner of any hotel, guest house, rooming house or boarding house who proposes to increase its operation to a full-year basis and who can demonstrate that a hotel, guest house, rooming house or boarding house in the municipality is not prohibited from operating on a full-year basis as provided under section 1 of this act shall file copies of that information with the Commissioner of Community Affairs in accordance with the requirements set forth in section 1 of this act and provide copies of that information to the clerks of the municipality and county in which the hotel, guest house, rooming house or boarding house is situated. The commissioner shall review that information submitted by the hotel, guest house, rooming house or boarding house owner and, within 30 days of receiving the information submitted, provide a determination of whether or not the hotel, guest house, rooming house or boarding house meets the requirements of section 1 of this act. If the commissioner does not provide a determination within the 30-day period, the hotel, guest house, rooming house or boarding house owner may commence the operation of the hotel, guest house, rooming house or boarding house on a full-year basis.

L.1989, c.67, s.2.



Section 40:55D-68.3 - Penalty For Violation

40:55D-68.3. Penalty for violation
Any person who knowingly files false information under this act shall be liable to a civil penalty not to exceed $1,000 for each filing. Any penalty imposed under this section may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

L.1989, c.67, s.3.



Section 40:55D-68.4 - Certain Senior Citizens Permitted To Rent, Lease Rooms.

40:55D-68.4 Certain senior citizens permitted to rent, lease rooms.

1.Notwithstanding any law, ordinance, rule or regulation to the contrary, a municipality shall not prohibit any senior citizen, who is the owner of a single-family dwelling which is his primary residence, from renting or leasing a room or rooms within that dwelling, together with general use associated with that dwelling, to one person, except that nothing in this act shall be construed to prohibit a municipality from allowing the rental or leasing to more than one person.

L.1997,c.339,s.1.



Section 40:55D-68.5 - "Senior Citizen" Defined.

40:55D-68.5 "Senior citizen" defined.

2.For the purposes of this act, a "senior citizen" is any person who has attained the age of 62 years on or after the effective date of this act, or the spouse of that person, or the surviving spouse of that person, if the surviving spouse is 55 years of age or older.

L.1997,c.339,s.2.



Section 40:55D-68.6 - Powers Of Municipality Intact.

40:55D-68.6 Powers of municipality intact.

3.Nothing in this act shall be interpreted to limit the powers of a municipality to enforce applicable provisions of any laws, ordinances and regulations relating to fire safety, and public health and welfare.

L.1997,c.339,s.3.



Section 40:55D-69 - Zoning Board Of Adjustment.

40:55D-69 Zoning board of adjustment.
56. Zoning board of adjustment. Upon the adoption of a zoning ordinance, the governing body shall create, by ordinance, a zoning board of adjustment unless the municipality is eligible for, and exercises, the option provided by subsection c. of section 16 of P.L.1975, c.291 (C.40:55D-25). A zoning board of adjustment shall consist of seven regular members and may have not more than four alternate members. All regular members and any alternate members shall be municipal residents. Notwithstanding the provisions of any other law or charter heretofore adopted, such ordinance shall provide the method of appointment of all such members. Alternate members shall be designated at the time of appointment by the authority appointing them as "Alternate No. 1" and "Alternate No. 2," and, in the case of a municipality in which more than two alternates have been appointed, "Alternate No. 1," "Alternate No. 2," "Alternate No. 3," and "Alternate No. 4," as appropriate. The terms of the members first appointed under P.L.1975, c.291 (C.40:55D-1 et seq.) shall be so determined that to the greatest practicable extent, the expiration of such terms shall be distributed, in the case of regular members, evenly over the first four years after their appointment, and in the case of alternate members, evenly over the first two years after their appointment; provided that the initial term of no regular members shall exceed four years and that the initial term of no alternate member shall exceed two years. Thereafter, the term of each regular member shall be four years, and the term of each alternate member shall be two years. In any municipality in which more than two alternates have been appointed, the terms of not more than two alternate members shall expire in any one year. No member may hold any elective office or position under the municipality. No member of the board of adjustment shall be permitted to act on any matter in which he has, either directly or indirectly, any personal or financial interest. A member may, after public hearing if he requests it, be removed by the governing body for cause. A vacancy occurring otherwise than by expiration of term shall be filled for the unexpired term only.

The board of adjustment shall elect a chairman and vice chairman from its regular members and select a secretary, who may or may not be a member of the board of adjustment or a municipal employee.

Alternate members may participate in all matters but may not vote except in the absence or disqualification of a regular member. Participation of alternate members shall not be deemed to increase the size of the zoning board of adjustment established by ordinance of the governing body pursuant to section 56 of P.L.1975, c.291 (C.40:55D-69). A vote shall not be delayed in order that a regular member may vote instead of an alternate member. In the event that a choice must be made as to which alternate member is to vote, alternate members shall vote in the order of their numerical designations.

L.1975, c.291, s.56; amended 1978, c.37, s.2; 1979, c.216, s.22; 1985, c.516, s.27; 1998, c.95, s.9; 2004, c.105.



Section 40:55D-69.1 - Members Of Planning Board May Serve Temporarily On The Board Of Adjustment

40:55D-69.1. Members of planning board may serve temporarily on the board of adjustment
20. If the board of adjustment lacks a quorum because any of its regular or alternate members is prohibited by section 56 of P.L.1975, c.291 (C.40:55D-69) from acting on a matter due to the member's personal or financial interest therein, Class IV members of the planning board shall be called upon to serve, for that matter only, as temporary members of the board of adjustment. The Class IV members of the planning board shall be called upon to serve in order of seniority of continuous service to the planning board until there are the minimum number of members necessary to constitute a quorum to act upon the matter without any personal or financial interest therein, whether direct or indirect. If a choice has to be made between Class IV members of equal seniority, the chairman of the planning board shall make the choice.

L.1991,c.256,s.20.



Section 40:55D-70 - Powers.

40:55D-70 Powers.

57.Powers. The board of adjustment shall have the power to:

a.Hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, decision or refusal made by an administrative officer based on or made in the enforcement of the zoning ordinance;

b.Hear and decide requests for interpretation of the zoning map or ordinance or for decisions upon other special questions upon which such board is authorized to pass by any zoning or official map ordinance, in accordance with this act;

c. (1) Where: (a) by reason of exceptional narrowness, shallowness or shape of a specific piece of property, or (b) by reason of exceptional topographic conditions or physical features uniquely affecting a specific piece of property, or (c) by reason of an extraordinary and exceptional situation uniquely affecting a specific piece of property or the structures lawfully existing thereon, the strict application of any regulation pursuant to article 8 of this act would result in peculiar and exceptional practical difficulties to, or exceptional and undue hardship upon, the developer of such property, grant, upon an application or an appeal relating to such property, a variance from such strict application of such regulation so as to relieve such difficulties or hardship; (2) where in an application or appeal relating to a specific piece of property the purposes of this act or the purposes of the "Educational Facilities Construction and Financing Act," P.L.2000, c.72 (C.18A:7G-1 et al.), would be advanced by a deviation from the zoning ordinance requirements and the benefits of the deviation would substantially outweigh any detriment, grant a variance to allow departure from regulations pursuant to article 8 of this act; provided, however, that the fact that a proposed use is an inherently beneficial use shall not be dispositive of a decision on a variance under this subsection and provided that no variance from those departures enumerated in subsection d. of this section shall be granted under this subsection; and provided further that the proposed development does not require approval by the planning board of a subdivision, site plan or conditional use, in conjunction with which the planning board has power to review a request for a variance pursuant to subsection a. of section 47 of this act; and

d.In particular cases for special reasons, grant a variance to allow departure from regulations pursuant to article 8 of this act to permit: (1) a use or principal structure in a district restricted against such use or principal structure, (2) an expansion of a nonconforming use, (3) deviation from a specification or standard pursuant to section 54 of P.L.1975, c.291 (C.40:55D-67) pertaining solely to a conditional use, (4) an increase in the permitted floor area ratio as defined in section 3.1 of P.L.1975, c.291 (C.40:55D-4), (5) an increase in the permitted density as defined in section 3.1 of P.L.1975, c.291 (C.40:55D-4), except as applied to the required lot area for a lot or lots for detached one or two dwelling unit buildings, which lot or lots are either an isolated undersized lot or lots resulting from a minor subdivision or (6) a height of a principal structure which exceeds by 10 feet or 10% the maximum height permitted in the district for a principal structure. A variance under this subsection shall be granted only by affirmative vote of at least five members, in the case of a municipal board, or two-thirds of the full authorized membership, in the case of a regional board, pursuant to article 10 of this act.

If an application development requests one or more variances but not a variance for a purpose enumerated in subsection d. of this section, the decision on the requested variance or variances shall be rendered under subsection c. of this section.

No variance or other relief may be granted under the terms of this section, including a variance or other relief involving an inherently beneficial use, without a showing that such variance or other relief can be granted without substantial detriment to the public good and will not substantially impair the intent and the purpose of the zone plan and zoning ordinance. In respect to any airport safety zones delineated under the "Air Safety and Zoning Act of 1983," P.L.1983, c.260 (C.6:1-80 et seq.), no variance or other relief may be granted under the terms of this section, permitting the creation or establishment of a nonconforming use which would be prohibited under standards promulgated pursuant to that act, except upon issuance of a permit by the Commissioner of Transportation. An application under this section may be referred to any appropriate person or agency for its report; provided that such reference shall not extend the period of time within which the zoning board of adjustment shall act.

L.1975, c.291, s.57; amended 1979, c.216, s.23; 1983, c.260, s.13; 1984, c.20, s.12; 1991, c.256, s.21; 1991, c.445, s.10; 1997, c.145; 2007, c.137, s.60.



Section 40:55D-70.1 - Annual Report

40:55D-70.1. Annual report
The board of adjustment shall, at least once a year, review its decisions on applications and appeals for variances and prepare and adopt by resolution a report on its findings on zoning ordinance provisions which were the subject of variance requests and its recommendations for zoning ordinance amendment or revision, if any. The board of adjustment shall send copies of the report and resolution to the governing body and planning board.

L. 1985, c. 516, s. 16.



Section 40:55D-70.2 - Board Of Adjustment, Determination; Reasons

40:55D-70.2. Board of adjustment, determination; reasons
6. If, in the case of an appeal made pursuant to subsection a. of section 57 of P.L.1975, c.291 (C.40:55D-70), the board of adjustment determines there is an error in any order, requirement, decision or refusal made by the administrative officer pursuant to a report submitted by the historic preservation commission or planning board in accordance with section 25 of P.L.1985, c.216 (C.40:55D-111), the board of adjustment shall include the reasons for its determination in the findings of its decision thereon.

L.1991,c.199,s.6.



Section 40:55D-71 - Expenses And Costs

40:55D-71. Expenses and costs
a. The governing body shall make provision in its budget and appropriate funds for the expenses of the board of adjustment.

b. The board of adjustment may employ, or contract for, and fix the compensation of legal counsel, other than the municipal attorney, and experts and other staff and services as it shall deem necessary, not exceeding, exclusive of gifts or grants, the amount appropriated by the governing body for its use.

L.1975, c. 291, s. 58, eff. Aug. 1, 1976.



Section 40:55D-72 - Appeals And Applications To Board Of Adjustment

40:55D-72. Appeals and applications to board of adjustment
a. Appeals to the board of adjustment may be taken by any interested party affected by any decision of an administrative officer of the municipality based on or made in the enforcement of the zoning ordinance or official map. Such appeal shall be taken within 20 days by filing a notice of appeal with the officer from whom the appeal is taken specifying the grounds of such appeal. The officer from whom the appeal is taken shall immediately transmit to the board all the papers constituting the record upon which the action appealed from was taken.

b. A developer may file an application for development with the board of adjustment for action under any of its powers without prior application to an administrative officer.

L.1975, c. 291, s. 59, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 24.



Section 40:55D-72.1 - Continuation Of Application

40:55D-72.1. Continuation of application
Any application for development submitted to the board of adjustment pursuant to lawful authority before the effective date of an ordinance pursuant to subsection c. of section 16 of P.L. 1975, c. 291 (C. 40:55D-25) may be continued at the option of the applicant, and the board of adjustment shall have every power which it possessed before the effective date of the ordinance in regard to the application.

L. 1985, c. 516, s. 9.



Section 40:55D-73 - Time For Decision

40:55D-73. Time for decision
a. The board of adjustment shall render a decision not later than 120 days after the date (1) an appeal is taken from the decision of an administrative officer or (2) the submission of a complete application for development to the board of adjustment pursuant to section 59b. of this act.

b. Failure of the board to render a decision within such 120-day period or within such further time as may be consented to by the applicant, shall constitute a decision favorable to the applicant.

L.1975, c. 291, s. 60, eff. Aug. 1, 1976.



Section 40:55D-74 - Modification On Appeal

40:55D-74. Modification on appeal
The board of adjustment may reverse or affirm, wholly or in part, or may modify the action, order, requirement, decision, interpretation or determination appealed from and to that end have all the powers of the administrative officer from whom the appeal is taken.

L.1975, c. 291, s. 61, eff. Aug. 1, 1976.



Section 40:55D-75 - Stay Of Proceedings By Appeal; Exception

40:55D-75. Stay of proceedings by appeal; exception
An appeal to the board of adjustment shall stay all proceedings in furtherance of the action in respect to which the decision appealed from was made unless the officer from whose action the appeal is taken certifies to the board of adjustment, after the notice of appeal shall have been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. In such case, proceedings shall not be stayed other than by an order of the Superior Court upon notice to the officer from whom the appeal is taken and on due cause shown.

L.1975, c. 291, s. 62, eff. Aug. 1, 1976.



Section 40:55D-76 - Other Powers

40:55D-76. Other powers
a. Sections 59 through 62 of this article shall apply to the power of the board of adjustment to:

(1) Direct issuance of a permit pursuant to section 25 of this act for a building or structure in the bed of a mapped street or public drainage way, flood control basin or public area reserved pursuant to section 23 of this act; or

(2) Direct issuance of a permit pursuant to section 27 of this act for a building or structure not related to a street.

b. The board of adjustment shall have the power to grant, to the same extent and subject to the same restrictions as the planning board, subdivision or site plan approval pursuant to article 6 of this act or conditional use approval pursuant to section 54 of this act, whenever the proposed development requires approval by the board of adjustment of a variance pursuant to subsection d. of section 57 of this act (C. 40:55D-70). The developer may elect to submit a separate application requesting approval of the variance and a subsequent application for any required approval of a subdivision, site plan or conditional use. The separate approval of the variance shall be conditioned upon grant of all required subsequent approvals by the board of adjustment. No such subsequent approval shall be granted unless such approval can be granted without substantial detriment to the public good and without substantial impairment of the intent and purpose of the zone plan and zoning ordinance. The number of votes of board members required to grant any such subsequent approval shall be as otherwise provided in this act for the approval in question, and the special vote pursuant to the aforesaid subsection d. of section 57 shall not be required.

c. Whenever an application for development requests relief pursuant to subsection b. of this section, the board of adjustment shall grant or deny approval of the application within 120 days after submission by a developer of a complete application to the administrative officer or within such further time as may be consented to by the applicant. In the event that the developer elects to submit separate consecutive applications, the aforesaid provision shall apply to the application for approval of the variance. The period for granting or denying any subsequent approval shall be as otherwise provided in this act. Failure of the board of adjustment to act within the period prescribed shall constitute approval of the application, and a certificate of the administrative officer as to the failure of the board of adjustment to act shall be issued on request of the applicant, and it shall be sufficient in lieu of the written endorsement or other evidence of approval herein required, and shall be so accepted by the county recording officer for purposes of filing subdivision plats.

Whenever review or approval of the application by the county planning board is required by section 5 of P.L.1968, c. 285 (C. 40:27-6.3), in the case of a subdivision, or section 8 of P.L.1968, c. 285 (C. 40:27-6.6), in the case of a site plan, the municipal board of adjustment shall condition any approval that it grants upon timely receipt of a favorable report on the application by the county planning board or approval by the county planning board by its failure to report thereon within the required time.

An application under this section may be referred to any appropriate person or agency for its report; provided that such reference shall not extend the period of time within which the zoning board of adjustment shall act.

L.1975, c. 291, s. 63, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 25; L.1984, c. 20, s. 13, eff. March 22, 1984.



Section 40:55D-77 - Generally

40:55D-77. Generally
The governing bodies of two or more municipalities, independently or with the board or boards of chosen freeholders of any county or counties in which such municipalities are located or of any adjoining county or counties or the governing body of any municipality and the board of chosen freeholders in which such municipality is located, or the boards of chosen freeholders of any two or more adjoining counties, may, by substantially similar ordinances or resolutions, as the case may be, duly adopted by each of such governing bodies within 6 calendar months after the adoption of the first such ordinance or resolution after notice and hearing as herein required, enter into a joint agreement providing for the joint administration of any or all of the powers conferred upon each of the municipalities or counties pursuant to this act. Such ordinance may also provide for the establishment and appointment of a regional planning board, a regional board of adjustment, or a joint building official, joint zoning officer or other officials responsible for performance of administrative duties in connection with any power exercised pursuant to this act.

L.1975, c. 291, s. 64, eff. Aug. 1, 1976.



Section 40:55D-78 - Terms Of Joint Agreement

40:55D-78. Terms of joint agreement
The ordinance shall, subject to this article, set forth the specific duties to be exercised jointly; the composition, membership and manner of appointment of any regional board including the representation of each municipality or county; the qualifications and manner or appointment of any joint building official, joint zoning officer or other joint administrative officer; the term of office, the manner of financing, the expenses of such joint exercise of powers, the share of financing to be borne by each county and municipality joining therein, the duration of such agreement and the manner in which such agreement may be terminated or extended.

L.1975, c. 291, s. 65, eff. Aug. 1, 1976.



Section 40:55D-79 - Membership Of Regional Boards

40:55D-79. Membership of regional boards
Every joint agreement creating a regional board under this article shall provide for a representative member on such board for each constituent municipality or county and may provide for additional representative members for any such constituent municipality or county. The representative member or members on a regional board for a constituent municipality shall be appointed by the mayor.

Any such member, after a public hearing if he requests one, may be removed for cause by the governing body of such constituent municipality. The representative member or members of a regional board for a constituent county shall be appointed by the board of chosen freeholders of such county. Any such member, after public hearing if he requests one, may be removed for cause by the board of chosen freeholders of such constituent county. In addition to such members, any regional planning board may adopt a resolution providing that the Commissioner of the Department of Environmental Protection appoint as a member of the regional planning board a representative of that department's Division of Parks and Forestry and an additional member who shall be a resident of the area served by the regional board but who shall not hold any public office or position excepting an appointive membership on a municipal or other planning board. Within 30 days of the adoption of such resolution the commissioner shall make the appointments as requested.

L.1975, c. 291, s. 66, eff. Aug. 1, 1976. Amended by L.1979, c. 216, s. 26.



Section 40:55D-80 - Organization Of Regional Boards; Rules And Procedures

40:55D-80. Organization of regional boards; rules and procedures
Each regional board shall elect a chairman and a vice chairman from among its members, with a term of 1 year and eligibility for reelection, and select a secretary, who may or may not be a member or employee of the board, and may create and fill such other offices as it may determine.

Each regional board shall adopt rules for the transaction of its business and keep a record of its resolutions, transactions, findings and determinations, which record shall be a public record. Each regional board shall be subject to the provisions of article 1 of this act relating to rules of procedures, meetings, hearings and notices.

L.1975, c. 291, s. 67, eff. Aug. 1, 1976.



Section 40:55D-81 - Expenses; Staff And Consultants

40:55D-81. Expenses; staff and consultants
The regional board or agency may employ, or contract for and fix the compensation of legal counsel, other than an attorney for a constituent municipality or county, and experts and other staff and services, as it may deem necessary, not exceeding, exclusive of gifts or grants, the amounts agreed upon and appropriated for its use.

L.1975, c. 291, s. 68, eff. Aug. 1, 1976.



Section 40:55D-82 - Sharing Of Costs And Expenses

40:55D-82. Sharing of costs and expenses
The apportionment of costs and expenses under any joint agreement may be based upon apportionment valuations determined under R.S. 54:4-49, or upon population, budgets and such other factor or factors, or any combination thereof as provided in the agreement.

L.1975, c. 291, s. 69, eff. Aug. 1, 1976.



Section 40:55D-83 - Termination Of Agreement

40:55D-83. Termination of agreement
Termination of a joint agreement pursuant to section 65 of this act shall not be made effective earlier than June 30 next succeeding the expiration of 12 full calendar months following the decision to terminate; provided that such termination may occur at an earlier date if the parties to the joint agreement unanimously agree to such earlier date on or after the date of the decision to terminate as provided by the joint agreement.

L.1975, c. 291, s. 70, eff. Aug. 1, 1976.



Section 40:55D-84 - Regional Planning Board; Powers

40:55D-84. Regional planning board; powers
A regional planning board shall prepare a master plan for the physical, economic and social development of the region, as created pursuant to the agreement, with elements similar to those mentioned in section 19, and may make such additional surveys and studies as may be necessary to carry out its duties. The governing body of any constituent municipality, by ordinance, or the board of chosen freeholders of any constituent county, by resolution, may delegate to the regional planning board, any or all of the powers and duties of a municipal planning board, in the case of a municipality, and, in the case of a county, any or all or the powers and duties of a county planning board.

Notwithstanding any other provision of this act, no application for development shall be required to be reviewed and approved by both a regional planning board and the planning board of a constituent municipality.

L.1975, c. 291, s. 71, eff. Aug. 1, 1976.



Section 40:55D-85 - Regional Board Of Adjustment

40:55D-85. Regional board of adjustment
A regional board of adjustment shall consist of at least seven members. Each member shall be appointed for a term of 4 years, except that of the first members to be appointed, the term of at least one member shall expire at the end of every year. A regional board of adjustment shall have all the powers of a municipal board of adjustment of each of the constituent municipalities and, unless otherwise specified herein, shall be subject to the provisions of this act relating to municipal boards of adjustment. Except for determination of matters pending before them at the time of creation of a regional board of adjustment, the jurisdiction of all municipal boards of adjustment in the constituent municipalities shall be terminated by the regional board.

L.1975, c. 291, s. 72, eff. Aug. 1, 1976.



Section 40:55D-85.1 - Appeal To Municipality Of Final Decision On Application For Development By Regional Planning Board Or Zoning Board Of Adjustment

40:55D-85.1. Appeal to municipality of final decision on application for development by regional planning board or zoning board of adjustment
a. In the case of any final decision of a regional planning board or regional zoning board of adjustment approving an application for development, the governing body of the municipality in which the land is situated which is the subject of the application for development may hear and decide an appeal by any interested party of this approval if the application for development is of a class of applications for development specified by ordinance as so subject to appeal. The appeal shall be made within 10 days of the date of publication of the final decision pursuant to subsection i. of section 6 of P.L. 1975, c. 291 (C. 40:55D-10). The appeal to the governing body shall be made by serving the municipal clerk in person or by certified mail with a notice of appeal specifying the grounds thereof and the name and address of the appellant and name and address of his attorney, if represented. The appeal shall be decided by the governing body only upon the record established before the regional board.

b. Notice of the meeting to review the record below shall be given by the governing body by personal service or certified mail to the appellant, to those entitled to notice of a decision pursuant to subsection h. of section 6 of P.L. 1975, c. 291 (C. 40:55D-10) and to the board from which the appeal is taken, at least 10 days prior to the date of the meeting. The parties may submit oral and written argument on the record at the meeting, and the governing body shall provide for verbatim recording and transcripts of the meeting pursuant to subsection f. of section 6 of P.L. 1975, c. 291 (C. 40:55D-10.)

c. The appellant shall, (1) within five days of service of the notice of the appeal pursuant to subsection a. hereof, arrange for a transcript pursuant to subsection f. of section 6 of P.L. 1975, c. 291 (C. 40:55D-10) for use by the governing body and pay a deposit of $50.00 or the estimated cost of such transcription, whichever is less, or (2) within 35 days of service of the notice of appeal, submit a transcript as otherwise arranged to the municipal clerk; otherwise, the appeal may be dismissed for failure to prosecute.

The governing body shall conclude a review of the record not later than 95 days from the date of publication of notice of the decision below pursuant to subsection i. of section 6 of P.L. 1975, c. 291 (C. 40:55D-10) unless the applicant consents in writing to an extension of the period. Failure of the governing body to hold a hearing and conclude a review of the record below and to render a decision within the specified period shall constitute a decision affirming the action of the board.

d. The governing body may reverse, remand, or affirm with or without the imposition of conditions the final decision of the regional board.

e. The affirmative vote of a majority of the full authorized membership of the governing body shall be necessary to reverse, remand, or affirm with or without conditions any final action of the regional board.

f. An appeal to the governing body shall stay all proceedings in furtherance of the action in respect to which the decision appealed from was made unless the board from whose action the appeal is taken certifies to the governing body, after the notice of appeal shall have been filed with the board, that by reason of acts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such case, proceedings shall not be stayed other than by an order of the Superior Court on application upon notice to the board from whom the appeal is taken and on good cause shown.

g. The governing body shall mail a copy of the decision to the appellant or if represented then to his attorney, without separate charge, and for a reasonable charge to any interested party who has requested it, not later than 10 days after the date of the decision. A brief notice of the decision shall be published in the official newspaper of the municipality, if there is one, or in a newspaper of general circulation in the municipality. The publication shall be arranged by the applicant unless a particular municipal officer is so designated by ordinance; but nothing contained herein shall be construed as preventing the applicant from arranging the publication if he so desires. The governing body may make a reasonable charge for its publication. The period of time in which an appeal to a court of competent jurisdiction may be made shall run from the first publication, whether arranged by the municipality or the applicant.

h. Nothing in this act shall be construed to restrict the right of any party to obtain a review by any court of competent jurisdiction according to law.

L. 1985, c. 516, s. 17.



Section 40:55D-86 - Appointment Of Joint Building Officials, Zoning Officers And Planning Administrative Officers

40:55D-86. Appointment of joint building officials, zoning officers and planning administrative officers
The governing bodies of two or more constituent municipalities may provide by agreement, pursuant to procedures set forth herein, for the appointment of a joint building official, zoning officer, planning administrative officer or any thereof, and any other personnel necessary for the enforcement of the provisions of this act.

L.1975, c. 291, s. 73, eff. Aug. 1, 1976.



Section 40:55D-87 - Joint Administrative Functions

40:55D-87. Joint administrative functions
The building official, zoning office and planning administration functions, or any thereof, or a joint office shall be exercised in the same manner, to the same extent and with the same obligation to attend and report to the governing bodies, boards, communities and officials of each of the several municipalities as though such functions were exercised in each municipality separately, and all records for each of the municipalities shall be maintained separately and shall be available for public inspection pursuant to law.

Except as otherwise provided by joint agreement, any person or persons who may hereafter be appointed as a joint building official, zoning officer or planning administrative officer shall serve at the pleasure of the regional planning board.

L.1975, c. 291, s. 74, eff. Aug. 1, 1976.



Section 40:55D-88 - Delegation To County, Regional And Interstate Bodies

40:55D-88. Delegation to county, regional and interstate bodies
The governing body of any municipality may, by ordinance pursuant to a written agreement, provide for the joint administration of any or all of the powers conferred upon the municipality by this act with a county, regional or interstate body authorized to act in the region of which the municipality is part. The ordinance shall set forth the membership of the joint body, the specific administrative duties to be exercised, in the manner of financing, the share of financing to be borne by the bodies involved, the duration of the agreement and the manner in which the agreement may be terminated or extended.

L.1975, c. 291, s. 75, eff. Aug. 1, 1976.



Section 40:55D-88.1 - Short Title.

40:55D-88.1 Short title.

1.This act shall be known and may be cited as the "Dismal Swamp Preservation Act."

L.2009, c.132, s.1.



Section 40:55D-88.2 - Findings, Declarations Relative To The Dismal Swamp Conservation Area.

40:55D-88.2 Findings, declarations relative to the Dismal Swamp Conservation Area.

2.The Legislature finds and declares that:

a.The Dismal Swamp Conservation Area in Middlesex County is approximately 660 acres of freshwater wetlands, forested uplands, and meadows in a densely populated, highly developed central part of the State, offering unique natural habitat including federal priority wetlands;

b.The Dismal Swamp Conservation Area is a birding oasis in a densely developed region of the State where over 175 different bird species have been spotted including the threatened and endangered grasshopper sparrow and yellow-crowned night-heron;

c.In addition to over 175 bird species, 25 mammals and over a dozen reptile and amphibian species have been sighted in the Dismal Swamp Conservation Area;

d.Archeological digs in the Dismal Swamp Conservation Area have uncovered at least five significant archeological sites, including one at least 10,000 years old;

e.This area, spanning Edison Township, Metuchen Borough, and South Plainfield Borough in Middlesex County, represents one of the last remaining wetland ecosystems in a highly urbanized environment in the State;

f.The area consists of privately and publicly owned parcels of land within three municipalities, each with its own planning and zoning authority, and as a result, decisions concerning development within the area are made without a coherent plan; and

g.It is therefore appropriate and in the best interests of the State to encourage the local governing bodies of Edison Township, Metuchen Borough, and South Plainfield Borough, respectively, in Middlesex County to establish a Dismal Swamp Preservation Commission to provide comprehensive regulatory authority and regional planning for the area with a primary focus on protecting and preserving the ecological, historical, and recreational values of the area.

L.2009, c.132, s.2.



Section 40:55D-88.3 - Definitions Relative To The Dismal Swamp Conservation Area.

40:55D-88.3 Definitions relative to the Dismal Swamp Conservation Area.

3.As used in this act:

"Application for development" means the application form and all accompanying documents required by municipal ordinance for approval of a subdivision plat, site plan, planned development, conditional use, zoning variance or other permit as provided in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

"Commission" means the Dismal Swamp Preservation Commission established pursuant to section 4 of this act upon adoption of authorizing resolutions by the local governing bodies of Edison Township, Metuchen Borough, and South Plainfield Borough in Middlesex County, respectively.

"Dismal Swamp" means the area located within Edison Township, Metuchen Borough, and South Plainfield Borough in Middlesex County as delineated by a metes and bounds description approved by resolution adopted by the respective local governing bodies of those municipalities.

"Project" means any structure, land use change, or public improvement for which a permit from, or determination by, the municipality is required, which shall include, but not be limited to, building permits, zoning variances, and excavation permits.

L.2009, c.132, s.3.



Section 40:55D-88.4 - Dismal Swamp Preservation Commission.

40:55D-88.4 Dismal Swamp Preservation Commission.

4. a. Upon adoption of an authorizing resolution by the local governing body of Edison Township, Metuchen Borough, and South Plainfield Borough, respectively, in Middlesex County, there is established the Dismal Swamp Preservation Commission. The commission shall consist of nine members, appointed and qualified as follows, provided however, that no more than five members shall be of the same political party and no more than three members shall be appointed from any one municipality:

(1)Two residents of Edison Township, appointed by the governing body of the municipality;

(2)Two residents of Metuchen Borough, appointed by the governing body of the municipality;

(3)Two residents of South Plainfield Borough, appointed by the governing body of the municipality;

(4)Two elected officials from Middlesex County, appointed by agreement of the local governing bodies of Edison Township, Metuchen Borough, and South Plainfield Borough; and

(5)one representative of the Edison Wetlands Association, appointed by agreement of the local governing bodies of Edison Township, Metuchen Borough, and South Plainfield Borough.

b.Each member shall serve for a term of five years. Each member shall serve for the term of the appointment and until a successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment for the unexpired term only.

c.Any member of the commission may be removed by adoption of a resolution by the local governing bodies of Edison Township, Metuchen Borough, and South Plainfield Borough for cause after a public hearing.

d.Each member of the commission shall take and subscribe to an oath to perform the duties of the office faithfully, impartially, and justly to the best of their ability.

e.The members of the commission shall serve without compensation, but the commission may reimburse its members for necessary expenses incurred in the discharge of their duties.

f.The commission shall select from its members a chairperson and vice-chairperson, and may employ an executive director, who may also serve as secretary, and a treasurer. The commission may also appoint, retain and employ, without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, such officers, agents, employees and experts as it may require, and it shall determine their qualifications, terms of office, duties, services and compensation. The local governing bodies may provide administrative support to the commission.

g.The powers of the commission shall be vested in the members thereof in office from time to time, and a majority of the total authorized membership of the commission shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of a majority of the total authorized membership; provided, however, that the commission may designate one or more of its agents or employees to exercise such administrative functions, powers, and duties, as it may deem proper, under its supervision and control. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission.

h.No member, officer, employee, or agent of the commission shall be financially interested, either directly or indirectly, in any project, any part of a project area, or an application for development, other than a residence, or in any contract, sale, purchase, lease, or transfer of real or personal property located within the boundaries of the Dismal Swamp.

(1)Any contract or agreement knowingly made in contravention of this subsection is voidable.

(2)Any person who willfully violates the provisions of this subsection shall forfeit office or employment.

L.2009, c.132, s.4.



Section 40:55D-88.5 - Powers, Duties Of Commission.

40:55D-88.5 Powers, duties of commission.

5. a. Upon establishment of the commission pursuant to section 4 of this act and appointment of its members, notwithstanding any provision of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), to the contrary, the commission shall review and approve, reject or modify all applications for development within the Dismal Swamp pursuant to P.L.1975, c.291 (C.40:55D-1 et seq.). The commission shall exercise any or all of the powers and duties of a municipal planning board and any or all or the powers and duties of a county planning board for the Dismal Swamp.

No application for development shall be required to be reviewed and approved by both the commission and the planning board of a constituent municipality.

b.The commission shall review and approve, reject, or modify any State project planned within the Dismal Swamp, and submit its decision to the Governor and the commissioner of the department proposing the project.

c.The review of an application for development shall not be contingent upon the adoption of the master plan pursuant to section 6 of this act; however, upon adoption of the master plan, any application for development shall be reviewed to ensure that the actions proposed in the application also conform to the master plan.

Until the adoption of the master plan pursuant to section 6 of this act, the decisions of the commission shall be based upon the municipal master plans, ordinances, and resolutions of Edison Township, Metuchen Borough, and South Plainfield Borough, adopted pursuant to the provisions of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

d.The commission shall coordinate and support activities by citizens' groups to promote and preserve the Dismal Swamp, and shall actively seek funds for the purchase and preservation of lands within Dismal Swamp for recreation and conservation purposes.

e.In accordance with the provisions of section 4 of P.L.1975, c.291 (C.40:55D-8), the commission may establish and charge reasonable fees for the review of applications for development submitted to the commission and for other services the commission may provide. Fees collected pursuant to this subsection shall be deposited into a separate account, and shall be dedicated for use by the commission solely for the purposes of administering and enforcing its responsibilities pursuant to this act.

L.2009, c.132, s.5.



Section 40:55D-88.6 - Master Plan For Physical, Economic And Social Development Of Dismal Swamp.

40:55D-88.6 Master plan for physical, economic and social development of Dismal Swamp.

6. a. The commission shall prepare, or cause to be prepared, after holding one public hearing in each of the three municipalities within Dismal Swamp, a master plan for the physical, economic and social development of the Dismal Swamp with elements similar to those provided for municipal master plans in section 19 of P.L.1975, c.291 (C.40:55D-28), as the commission determines to be appropriate for the preservation of the ecological and historical nature of the Dismal Swamp.

The master plan shall include a report presenting the objectives, assumptions, standards and principles which are embodied in the various interlocking portions of the master plan. In preparing the master plan or any portion thereof or amendment thereto the commission shall give due consideration to: existing historical sites and potential restorations or compatible development; the range of uses and potential uses of the area in the developed communities through which it passes; designated areas to be kept as undeveloped, limited-access areas restricted to conservation or passive recreation; and any other issues the commission deems appropriate for the protection and enhancement of the area. In preparing the master plan or any portion thereof or amendment thereto, the commission shall consider existing patterns of development and any relevant master plan or other plan of development, and shall ensure widespread citizen involvement and participation in the planning process.

b.The commission shall act in support of local suggestions or desires to complement the master plan. Consultation, planning, and technical expertise shall be made available to local planning bodies that wish to implement land-use policies to enhance the area. The commission shall act on or refer complaints by citizens' groups or private residents who discover hazardous situations, pollution, or evidence of noncompliance with use regulations.

L.2009, c.132, s.6.



Section 40:55D-88.7 - No Approval Extended, Tolled Within Dismal Swamp.

40:55D-88.7 No approval extended, tolled within Dismal Swamp.

7.Notwithstanding any provision of P.L.2008, c.78 (C.40:55D-136.1 et seq.) to the contrary, no approval, as defined therein, within the Dismal Swamp shall be extended or tolled pursuant to the provisions of P.L.2008, c.78 (C.40:55D-136.1 et seq.).

L.2009, c.132, s.8.



Section 40:55D-89 - Periodic Examination.

40:55D-89 Periodic examination.

76.Periodic examination. The governing body shall, at least every 10 years, provide for a general reexamination of its master plan and development regulations by the planning board, which shall prepare and adopt by resolution a report on the findings of such reexamination, a copy of which report and resolution shall be sent to the county planning board. A notice that the report and resolution have been prepared shall be sent to the municipal clerk of each adjoining municipality, who may, on behalf of the governing body of the municipality, request a copy of the report and resolution. A reexamination shall be completed at least once every 10 years from the previous reexamination.

The reexamination report shall state:

a.The major problems and objectives relating to land development in the municipality at the time of the adoption of the last reexamination report.

b.The extent to which such problems and objectives have been reduced or have increased subsequent to such date.

c.The extent to which there have been significant changes in the assumptions, policies, and objectives forming the basis for the master plan or development regulations as last revised, with particular regard to the density and distribution of population and land uses, housing conditions, circulation, conservation of natural resources, energy conservation, collection, disposition, and recycling of designated recyclable materials, and changes in State, county and municipal policies and objectives.

d.The specific changes recommended for the master plan or development regulations, if any, including underlying objectives, policies and standards, or whether a new plan or regulations should be prepared.

e.The recommendations of the planning board concerning the incorporation of redevelopment plans adopted pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.) into the land use plan element of the municipal master plan, and recommended changes, if any, in the local development regulations necessary to effectuate the redevelopment plans of the municipality.

L.1975, c.291, s.76; amended 1980, c.146, s.6; 1985, c.516, s.18; 1987, c.102, s.29; 1992, c.79, s.50; 2001, c.342, s.9; 2011, c.65, s.1.



Section 40:55D-89.1 - Rebuttable Presumption

40:55D-89.1. Rebuttable presumption
The absence of the adoption by the planning board of a reexamination report pursuant to section 76 of P.L. 1975, c. 291 (C. 40:55D-89) shall constitute a rebuttable presumption that the municipal development regulations are no longer reasonable.

L. 1985, c. 516, s. 19.



Section 40:55D-90 - Moratoriums; Interim Zoning

40:55D-90. Moratoriums; interim zoning
Moratoriums; interim zoning. a. The prohibition of development in order to prepare a master plan and development regulations is prohibited.

b. No moratoria on applications for development or interim zoning ordinances shall be permitted except in cases where the municipality demonstrates on the basis of a written opinion by a qualified health professional that a clear imminent danger to the health of the inhabitants of the municipality exists, and in no case shall the moratorium or interim ordinance exceed a six-month term.

L. 1975, c. 291, s. 77, eff. Aug. 1, 1976. Amended by L. 1979, c. 7, s. 1, eff. Jan. 30, 1979; L. 1985, c. 516, s. 20.



Section 40:55D-91 - Severability Of Provisions

40:55D-91. Severability of provisions
If the provisions of any article, section, subsection, paragraph, subdivision or clause or this act shall be judged invalid by a court of competent jurisdiction, such order or judgment shall not affect or invalidate the remainder of any article, section, subsection, paragraph, subdivision or clause of this act and, to this end, the provisions of each article, section, subsection, paragraph, subdivision or clause of this act are hereby declared to be severable.

L.1975, c. 291, s. 78, eff. Aug. 1, 1976.



Section 40:55D-92 - Construction

40:55D-92. Construction
This act being necessary for the welfare of the State and its inhabitants shall be considered liberally to effect the purposes thereof.

L.1975, c. 291, s. 79, eff. Aug. 1, 1976.



Section 40:55D-93 - Preparation; Storm Water Control Ordinances To Implement; Date Of Completion; Reexamination

40:55D-93. Preparation; storm water control ordinances to implement; date of completion; reexamination
Every municipality in the State shall prepare a storm water management plan and a storm water control ordinance or ordinances to implement said plan. Such a storm water management plan shall be completed within 1 year from the date of promulgation of comprehensive storm water management regulations by the Commissioner of the Department of Environmental Protection, or by the next reexamination of the master plan required pursuant to section 76 of P.L.1975, c. 291 (C. 40:55D-89), whichever shall be later, provided that a grant for the preparation of the plan has been made available pursuant to section 6 hereof. The plan shall be reexamined at each subsequent scheduled reexamination of the master plan pursuant thereto. Such a storm water control ordinance or ordinances shall be adopted within 1 year of the completion of the storm water management plan and shall be revised thereafter as needed.

L.1981, c. 32, s. 1, eff. Feb. 12, 1981.



Section 40:55D-94 - Integral Part Of Master Plan; Coordination With Soil Conservation District And Other Storm Water Management Plans

40:55D-94. Integral part of master plan; coordination with soil conservation district and other storm water management plans
Such a storm water management plan shall be an integral part of any master plan prepared by that municipality pursuant to section 19 of P.L.1975, c. 291 (C. 40:55D-28). Each municipality shall coordinate such plan with the appropriate soil conservation district established pursuant to chapter 24 of Title 4 of the Revised Statutes and with any storm water management plans prepared by any other municipality or any county, areawide agency or the State relating to the river basins located in that municipality.

L.1981, c. 32, s. 2, eff. Feb. 12, 1981.



Section 40:55D-95 - Storm Water Management Plan, Ordinance; Requirements.

40:55D-95 Storm water management plan, ordinance; requirements.

3.A storm water management plan and a storm water management ordinance or ordinances shall conform to all relevant federal and State statutes, rules and regulations concerning storm water management or flood control and shall be designed: a. to reduce flood damage, including damage to life and property; b. to minimize storm water runoff from any new land development where such runoff will increase flood damage; c. to reduce soil erosion from any development or construction project; d. to assure the adequacy of existing and proposed culverts and bridges; e. to induce water recharge into the ground where practical; f. to prevent, to the greatest extent feasible, an increase in nonpoint pollution; g. to maintain the integrity of stream channels for their biological functions, as well as for drainage; and h. to minimize public safety hazards at any storm water detention facilities constructed as part of a subdivision or pursuant to a site plan. A storm water management plan shall also include such structural changes and such additional nonstructural measures and practices as may be necessary to manage storm water. A storm water management plan and a storm water management ordinance or ordinances shall not be construed to prohibit solar panels to be constructed and installed on a site. Solar panels shall not be included in any calculation of impervious surface or impervious cover.

For purposes of this act:

"Nonpoint pollution" means pollution from any source other than from any discernible, confined and discrete conveyance, and shall include, but not be limited to, pollutants from agricultural, silvicultural, mining, construction, subsurface disposal and urban runoff sources.

"Solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

L.1981, c.32, s.3; amended 1991, c.194, s.1; 2010, c.4, s.10.



Section 40:55D-95.1 - Rules, Regulations

40:55D-95.1. Rules, regulations
5. The Commissioner of Environmental Protection, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations to protect the public safety with respect to storm water detention facilities, including those aspects of design and operation of storm water detention facilities that may constitute a threat to the public safety. In adopting the rules and regulations, the commissioner shall, to the maximum extent feasible:

a. Promote site-specific solutions to public safety hazards at storm water detention facilities in keeping with generally accepted storm water management and engineering principles;

b. Deter the general public, especially children, from entering areas where storm water detention facilities are located;

c. Provide guidelines for designing escape aids for individuals who may become trapped in a storm water detention facility;

d. Provide that the declivity of a storm water detention basin be as gradual as possible, but within the limits of existing water quality regulations;

e. Eliminate, where possible, public safety hazards associated with storm water detention facilities.

The commissioner shall also examine the usefulness of trash and safety racks, grates, bar screens and lattices, and fencing, and recommend their use individually or in combination with respect to each type of design for an inlet to an outlet structure of a storm water detention facility.

L.1991,c.194,s.5.



Section 40:55D-96 - Exceptions, Permitted

40:55D-96. Exceptions, permitted
4. The Commissioner of Environmental Protection may, upon application by any municipality, grant an exception from any requirement of section 3 of P.L.1981, c.32 (C.40:55D-95), provided that the commissioner shall determine that such exception will not increase flood damage or nonpoint pollution, or constitute a threat to the public safety, within or without the municipality.

L.1981,c.32,s.4; amended 1991,c.194,s.2.



Section 40:55D-97 - Submission Of Storm Water Management Plan, Ordinances; Approval

40:55D-97. Submission of storm water management plan, ordinances; approval
5. Every municipality shall submit a storm water management plan and implementing ordinances adopted pursuant to this act to the county planning agency or county water resources association, as appropriate. No plan or ordinances shall take effect without approval by said agency or association. Said agency or association shall approve, conditionally approve, or disapprove said plan or ordinances in regard to their compatibility with applicable municipal, county, regional or State storm water management plans. No storm water management plan or ordinances shall be approved that are contrary to recognized storm water management principles or public safety regulations adopted pursuant to section 5 of P.L.1991, c.194 (C.40:55D-95.1). The agency or association shall set forth in writing its reasons for disapproval of any plan or ordinance, or in the case of the issuance of a conditional approval, the agency or association shall specify the necessary amendments to the plan or ordinances. Any plan or ordinance approved pursuant to this section shall take effect immediately. Any plan or ordinance conditionally approved according to this section shall take effect upon the adoption by the governing body of the amendments proposed by the agency or association. Where the agency or association fails to approve, conditionally approve, or disapprove a plan or ordinance within 60 days of receipt of the plan or ordinance, the plan or ordinance shall be considered approved.

L.1981,c.32,s.5; amended 1991,c.194,s.3.



Section 40:55D-98 - Grants For Preparation Of Storm Water Management Plans

40:55D-98. Grants for preparation of storm water management plans
The Commissioner of Environmental Protection, subject to available appropriations and grants from other sources, is authorized to make grants to any municipality, county, county planning agency or county water resources agency or other regional agency authorized to prepare storm water management plans. Any grants to a municipality shall provide 90% of the cost of preparing storm water management plans. The commissioner shall prescribe and promulgate, pursuant to law, procedures for applying for the grant and terms and conditions for receiving the grant.

L.1981, c. 32, s. 6, eff. Feb. 12, 1981.



Section 40:55D-99 - Technical Assistance And Planning Grants For Municipalities From Counties And County Planning Agencies And Water Resources Associations

40:55D-99. Technical assistance and planning grants for municipalities from counties and county planning agencies and water resources associations
Counties, county planning agencies and county water resources associations shall be authorized to provide technical assistance and planning grants to municipalities to assist in the preparation and revision of municipal storm water management plans and implementing ordinances pursuant to section 1 of this supplementary act.

L.1981, c. 32, s. 7, eff. Feb. 12, 1981.



Section 40:55D-100 - Short Title

40:55D-100. Short title
This act shall be known and may be cited as "The Affordable Housing Act of 1983."

L.1983, c. 386, s. 1, eff. Jan. 1, 1984, operative Dec. 22, 1983.



Section 40:55D-101 - Legislative Findings And Declarations

40:55D-101. Legislative findings and declarations
The Legislature finds and declares that:

a. The housing needs of many New Jersey citizens remain unmet each year, exemplified by the fact that, in recent years, only one-half of the estimated annual need for new housing units has been actually constructed.

b. The costs of conventional housing construction, mortgages, land and utilities have increased tremendously in recent years making it increasingly difficult for certain segments of the population, notably the elderly, families with young children, unmarried individuals, and young couples, to afford suitable conventional housing.

c. Due to the conventional housing shortage in New Jersey, the Legislature has a responsibility to encourage alternate means of housing for New Jersey citizens.

d. The design, durability and appearance of manufactured housing has improved significantly over the last decade so that certain styles of manufactured homes are difficult, if not impossible, to distinguish from conventional homes, and yet only 400 of these manufactured homes were sold Statewide during 1982.

e. Despite these significant improvements, there has not been a corresponding rapid escalation in the costs of manufactured homes, with the result that these homes remain affordable for the general population.

f. It is, therefore, in the public interest to promote the use of manufactured homes as affordable housing in New Jersey.

L.1983, c. 386, s. 2, eff. Jan. 1, 1984, operative Dec. 22, 1983.



Section 40:55D-102 - Definitions

40:55D-102. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Community Affairs;

b. "Grade" means a reference plane consisting of the average finished ground level adjacent to a structure, building, or facility at all visible exterior walls;

c. "Manufactured home" means a unit of housing which:

(1) Consists of one or more transportable sections which are substantially constructed off site and, if more than one section, are joined together on site;

(2) Is built on a permanent chassis;

(3) Is designed to be used, when connected to utilities, as a dwelling on a permanent or nonpermanent foundation; and

(4) Is manufactured in accordance with the standards promulgated for a manufactured home by the secretary pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974," Pub.L. 93-383 (42 U.S.C. s. 5401 et seq.) and the standards promulgated for a manufactured or mobile home by the commissioner pursuant to the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.);

d. "Mobile home park" means a parcel of land, or two or more parcels of land, containing no fewer than 10 sites equipped for the installation of manufactured homes, where these sites are under common ownership and control for the purpose of leasing each site to the owner of a manufactured home for the installation thereof, and where the owner or owners provide services, which are provided by the municipality in which the park is located for property owners outside the park, which services may include but shall not be limited to:

(1) The construction and maintenance of streets;

(2) Lighting of streets and other common areas;

(3) Garbage removal;

(4) Snow removal; and

(5) Provisions for the drainage of surface water from home sites and common areas.

A parcel, or any contiguous parcels, of land which contain, on the effective date of this act, no fewer than three sites equipped for the installation of manufactured homes, and which otherwise conform to the provisions of this subsection, shall qualify as a mobile home park for the purposes of this act;

e. "Nonpermanent foundation" means any foundation consisting of nonmortared blocks, wheels, concrete slab, runners, or any combination thereof, or any other system approved by the commissioner for the installation and anchorage of a manufactured home on other than a permanent foundation;

f. "Off site construction of a manufactured home" or section thereof means the construction of that home or section at a location other than the location at which the home is to be installed;

g. "On site joining of sections of a manufactured home" means the joining of those sections at the location at which the home is to be installed;

h. "Permanent foundation" means a system of support installed either partially or entirely below grade, which is:

(1) Capable of transferring all design loads imposed by or upon the structure into soil or bedrock without failure;

(2) Placed at an adequate depth below grade to prevent frost damage; and

(3) Constructed of material approved by the commissioner;

i. "Runners" means a system of support consisting of poured concrete strips running the length of the chassis of a manufactured home under the lengthwise walls of that home;

j. "Secretary" means the Secretary of the United States Department of Housing and Urban Development; and

k. "Trailer" means a recreational vehicle, travel trailer, camper or other transportable, temporary dwelling unit, with or without its own motor power, designed and constructed for travel and recreational purposes to be installed on a nonpermanent foundation if installation is required.

L.1983, c. 386, s. 3, eff. Jan. 1, 1984, operative Dec. 22, 1983.



Section 40:55D-103 - Manufactured Homes On Land With Title In Owner

40:55D-103. Manufactured homes on land with title in owner
A municipal agency may allow manufactured homes on land the title to which is owned by the manufactured home owner.

L.1983, c. 386, s. 4, eff. Jan. 1, 1984, operative Dec. 22, 1983.



Section 40:55D-104 - Prohibition Of Use By Municipal Agency Of Discriminatory Development Regulations To Exclude Or Restrict

40:55D-104. Prohibition of use by municipal agency of discriminatory development regulations to exclude or restrict
A municipal agency shall not exclude or restrict, through its development regulations, the use, location, placement, or joining of sections of manufactured homes which are not less than 22 feet wide, are on land the title to which is held by the manufactured home owner, and are located on permanent foundations, unless those regulations shall be equally applicable to all buildings and structures of similar use.

L.1983, c. 386, s. 5, eff. Jan. 1, 1984, operative Dec. 22, 1983.



Section 40:55D-105 - Review And Approval Of Development Regulations By Municipal Agency; Determination Of Mobile Home Parks As Means Of Affordable Housing

40:55D-105. Review and approval of development regulations by municipal agency; determination of mobile home parks as means of affordable housing
When reviewing and approving development regulations pertaining to residential development, a municipal agency is to be encouraged to review those regulations to determine whether or not mobile home parks are a practicable means of providing affordable housing in the municipality.

L.1983, c. 386, s. 6, eff. Jan. 1, 1984, operative Dec. 22, 1983.



Section 40:55D-106 - Trailers; Inapplicability Of Act

40:55D-106. Trailers; inapplicability of act
Trailers shall not be subject to the provisions of this act.

L.1983, c. 386, s. 7, eff. Jan. 1, 1984, operative Dec. 22, 1983.



Section 40:55D-107 - Historic Preservation Commission

40:55D-107. Historic preservation commission
a. The governing body may by ordinance provide for a historic preservation commission.

b. Every historic preservation commission shall include, in designating the category of appointment, at least one member of each of the following classes:

Class A--a person who is knowledgeable in building design and construction or architectural history and who may reside outside the municipality; and

Class B--a person who is knowledgeable or with a demonstrated interest in local history and who may reside outside the municipality.

c. A historic preservation commission shall consist of five, seven or nine regular members and may have not more than two alternate members. Of the regular members a total of at least one less than a majority shall be of Classes A and B.

Those regular members who are not designated as Class A or B shall be designated as Class C. Class C members shall be citizens of the municipality who shall hold no other municipal office, position or employment except for membership on the planning board or board of adjustment.

Alternate members shall meet the qualifications of Class C members. The mayor or, if so specified by ordinance, the chairman of the planning board shall appoint all members of the commission and shall designate at the time of appointment the regular members by class and the alternate members as "Alternate No. 1" and "Alternate No. 2." The terms of the members first appointed under this act shall be so determined that to the greatest practicable extent, the expiration of the terms shall be distributed, in the case of regular members, evenly over the first four years after their appointment, and in the case of alternate members, evenly over the first two years after their appointment; provided that the initial term of no regular member shall exceed four years and that the initial term of no alternate member shall exceed two years. Thereafter, the term of a regular member shall be four years, and the term of an alternate member shall be two years. A vacancy occurring otherwise than by expiration of term shall be filled for the unexpired term only. Notwithstanding any other provision herein, the term of any member common to the historic preservation commission and the planning board shall be for the term of membership on the planning board; and the term of any member common to the historic preservation commission and the board of adjustment shall be for the term of membership on the board of adjustment.

The historic preservation commission shall elect a chairman and vice-chairman from its members and select a secretary, who may or may not be a member of the historic preservation commission or a municipal employee.

Alternate members may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member. In the event that a choice must be made as to which alternate member is to vote, Alternate No. 1 shall vote.

d. No member of any historic preservation commission shall be permitted to act on any matter in which he has, either directly or indirectly, any personal or financial interest. e. A member of a historic preservation body may, after public hearing if he requests it, be removed by the governing body for cause.

L. 1985, c. 516, s. 21.



Section 40:55D-108 - Historic Preservation Commission Funded By Governing Body

40:55D-108. Historic preservation commission funded by governing body
22. a. The governing body shall make provision in its budget and appropriate funds for the expenses of the historic preservation commission.

b. The historic preservation commission may employ, contract for, and fix the compensation of experts and other staff and services as it shall deem necessary. The commission shall obtain its legal counsel from the municipal attorney at the rate of compensation determined by the governing body, unless the governing body, by appropriation, provides for separate legal counsel for the commission. Expenditures pursuant to this subsection shall not exceed, exclusive of gifts or grants, the amount appropriated by the governing body for the commission's use.

L.1985,c.516,c.22; amended 1991,c.199,s.7.



Section 40:55D-109 - Responsibilities Of Commission

40:55D-109. Responsibilities of commission
The historic preservation commission shall have the responsibility to:

a. Prepare a survey of historic sites of the municipality pursuant to criteria identified in the survey report;

b. Make recommendations to the planning board on the historic preservation plan element of the master plan and on the implications for preservation of historic sites of any other master plan elements;

c. Advise the planning board on the inclusion of historic sites in the recommended capital improvement program;

d. Advise the planning board and board of adjustment on applications for development pursuant to section 24 of this amendatory and supplementary act;

e. Provide written reports pursuant to section 25 of this amendatory and supplementary act on the application of the zoning ordinance provisions concerning historic preservation; and

f. Carry out such other advisory, educational and informational functions as will promote historic preservation in the municipality.

L. 1985, c. 516, s. 23.



Section 40:55D-110 - Applications For Development Referred To Historic Preservation Commission

40:55D-110. Applications for development referred to historic preservation commission
24. The planning board and board of adjustment shall refer to the historic preservation commission every application for development submitted to either board for development in historic zoning districts or on historic sites designated on the zoning or official map or identified in any component element of the master plan. This referral shall be made when the application for development is deemed complete or is scheduled for a hearing, whichever occurs sooner. Failure to refer the application as required shall not invalidate any hearing or proceeding. The historic preservation commission may provide its advice, which shall be conveyed through its delegation of one of its members or staff to testify orally at the hearing on the application and to explain any written report which may have been submitted.

L.1985,c.516,s.24; amended 1991,c.199,s.8.



Section 40:55D-111 - Issuance Of Permits Pertaining To Historic Sites Referred To Historic Preservation Commission

40:55D-111. Issuance of permits pertaining to historic sites referred to historic preservation commission
25. If the zoning ordinance designates and regulates historic sites or districts pursuant to subsection i. of section 52 of P.L.1975, c.291 (C.40:55D-65), the governing body shall by ordinance provide for referral of applications for issuance of permits pertaining to historic sites or property in historic districts to the historic preservation commission for a written report on the application of the zoning ordinance provisions concerning historic preservation to any of those aspects of the change proposed, which aspects were not determined by approval of an application for development by a municipal agency pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.). The historic preservation commission shall submit its report either to the administrative officer or the planning board, as specified by ordinance. If the ordinance specifies the submission of the historic preservation commission's report to the planning board, the planning board shall report to the administrative officer.

In the case of a referral by the administrative officer of a minor application for the issuance of a permit pertaining to historic sites or property in historic districts, as defined in the zoning ordinance, the chairman of the historic preservation commission may act in the place of the full commission for purposes of this section; and, if the ordinance specifies the submission to the planning board of a commission report on a minor application, the ordinance may authorize the chairman or a subcommittee of the planning board to act in place of the full board.

The historic preservation commission or the planning board, as the case may be, shall report to the administrative officer within 45 days of his referral of the application to the historic preservation commission. If within the 45-day period the historic preservation commission or the planning board, as the case may be, recommends to the administrative officer against the issuance of a permit or recommends conditions to the permit to be issued, the administrative officer shall deny issuance of the permit or include the conditions in the permit, as the case may be. Failure to report within the 45-day period shall be deemed to constitute a report in favor of issuance of the permit and without the recommendation of conditions to the permit.

L.1985,c.516,s.25; amended 1991,c.199,s.9.



Section 40:55D-112 - "Landmark" As Substitute

40:55D-112. "Landmark" as substitute
The word "landmark" may substitute, in any ordinance, resolution, determination or official action pursuant to the "Municipal Land Use Law" (C. 40:55D-1 et seq.) and this amendatory and supplementary act, for "historic," "historic preservation" and "historic site."

L. 1985, c. 516, s. 26.



Section 40:55D-113 - Short Title

40:55D-113. Short title
Sections 1 through 14 and 17 through 19 of this act shall be known and may be cited as the "Burlington County Transfer of Development Rights Demonstration Act."

L.1989,c.86,s.1.



Section 40:55D-114 - Findings, Declarations

40:55D-114. Findings, declarations
The Legislature finds and declares that as the most densely populated state in the nation, the State of New Jersey is faced with the challenge of accommodating vital growth while maintaining the environmental integrity and preserving the natural resources and cultural heritage of the Garden State; that the responsibility for meeting this challenge falls most heavily upon local government to appropriately shape the land use patterns so that growth and preservation become compatible goals; that until now municipalities have lacked effective and equitable means by which potential development may be transferred from areas where preservation is most appropriate to areas where growth can be better accommodated and maximized; and that the tools necessary to meet the challenge of balanced growth in an equitable manner in New Jersey must be made available to local government as the architects of New Jersey's future.

The Legislature further finds and declares that prior to the implementation of development potential transfer programs on a Statewide basis, it is necessary to demonstrate its feasibility in a pilot program; that such a pilot program should take place in an area where there is experience with development easement purchase and transfer; that Burlington County served as the program area for the "Agricultural Preserve Demonstration Program Act," P.L.1976, c.50 (C.4:1B-1 et seq.), and has participated to a greater extent than any other county in both the pinelands development credit program instituted under the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) and the development easement purchase program instituted under the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et al.); that because of this participation and the familiarity of local government units and the residents of the county with this land use planning technique, it is especially suited and provides the most conducive laboratory to demonstrate the feasibility of such a program.

L.1989,c.86,s.2.



Section 40:55D-115 - Definitions

40:55D-115. Definitions
As used in this act:



"Agricultural land" means land identified as prime, unique, or of State importance according to criteria adopted by the State Soil Conservation Committee with emphasis on lands included in an agricultural development area duly identified by a county agriculture development board and certified by the State Agriculture Development Committee according to the provisions of section 11 of P.L.1983, c.32 (C.4:1C-18);

"County agriculture development board" or "CADB" means the county agriculture development board established by Burlington county pursuant to the provisions of section 7 of P.L.1983, c.32 (C.4:1C-14);

"Development potential" means the maximum number of dwelling units or square feet of nonresidential floor area that could be constructed on a specified lot or in a specified zone under the master plan and land use regulations in effect on the date of the adoption of the development transfer ordinance, and in accordance with recognized environmental constraints;

"Development transfer" means the conveyance of development potential, or the permission for development, from one or more lots to one or more other lots by deed, easement, or other means as authorized by ordinance;

"Municipality" means any municipality in Burlington County;



"Infrastructure plan" means the water, sewer, and highway development plan for the receiving zone established by a development transfer ordinance;



"Development transfer bank" means a bank created pursuant to section 13 of this act;



"Instruments" means the easement, credit, or other deed restriction used to record a development transfer;



"Receiving zone" means an area designated in the master plan and zoning ordinance, adopted pursuant to the provisions of P.L.1975, c.291 (C.40:55D-1 et seq.), within which development is to be increased, and which is otherwise consistent with the provisions of section 6 of this act;

"Sending zone" means an area designated in the master plan and zoning ordinance, adopted pursuant to the provisions of P.L.1975, c.291 (C.40:55D-1 et seq.), within which development is to be prohibited or restricted and which is otherwise consistent with the provisions of section 6 of this act.

L.1989,c.86,s.3.



Section 40:55D-116 - Development Transfers

40:55D-116. Development transfers
a. The governing body of any municipality in Burlington County may, by ordinance approved by the county planning board, provide for the transfer of development within its jurisdiction. The governing bodies of two or more municipalities may, by substantially similar ordinances, provide for a joint program for the transfer of development, including transfers from sending zones in one municipality to receiving zones in the other.

b. The Office of State Planning, established pursuant to section 6 of P.L.1985, c.398 (C.52:18A-201), shall provide such technical assistance as may be requested by municipalities or the county planning board, and as may be reasonably within the capacity of the office to provide, for the purpose of providing for development transfers pursuant to the provisions of this act. The office shall also carry out its responsibilities as provided in sections 9 and 11 of this act.

L.1989,c.86,s.4.



Section 40:55D-117 - Report; Infrastructure Plan; Amendment Of Master Plan, Land Use Regulations

40:55D-117. Report; infrastructure plan; amendment of master plan, land use regulations
Prior to the adoption of any development transfer ordinance, a municipality interested in adopting the ordinance shall:



a. Prepare a report that includes the following:



(1) an estimate of the anticipated population and economic growth in the municipality for the succeeding 10 years;



(2) the identification and description of all prospective sending and receiving zones;



(3) an estimate of the development potential of the prospective sending and receiving zones;



(4) an estimate of the typical land values of the proposed sending zone;



(5) an estimate of existing and proposed infrastructure of the proposed receiving zone; and



(6) a presentation of the procedure and method for issuing the instruments necessary to convey the development potential from the sending zone to the receiving zone.



b. Cause to be prepared an infrastructure plan for the receiving zone, which includes the location and cost of all infrastructure and a method of cost sharing if any portion of the cost is to be assessed against developers. The plan shall be enacted by ordinance prior to or concurrent with enactment of any development transfer ordinance.

c. Incorporate in its master plan and land use regulations explicit planning objectives and design standards for the receiving zone so that applications for development that maximize the use of development transfer and that are consistent with the planning objectives and design standards can be expedited. The municipality may, through application fees for development in the receiving zone, be reimbursed on a pro rata basis for the cost of amending its master plan and land use regulations.

The development transfer ordinance shall not take effect until the report and plans required under this section have been prepared and the conclusions therefrom have been included in the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28).

L.1989,c.86,s.5.



Section 40:55D-118 - Designation Of Sending, Receiving Zones

40:55D-118. Designation of sending, receiving zones
The municipality shall, in view of the information gathered from the report and plans prepared pursuant to section 5 of this act, prepare a development transfer ordinance that designates sending and receiving zones.

a. In creating and establishing sending and receiving zones, the governing body of the municipality shall designate tracts of land of such size and number as may be necessary to carry out the purposes of this act.



b. All land in a sending zone shall have one or more of the following characteristics:



(1) substantially undeveloped or unimproved farmland, woodland, floodplain, wetlands, endangered species habitat, aquifer recharge area, recreation or park land, waterfront, or steeply sloped land;



(2) land substantially improved or developed in a manner so as to present a unique and distinctive aesthetic, architectural, or historical point of interest in the municipality;



(3) other improved or unimproved areas that should remain at low densities for reasons of inadequate transportation, sewerage or other infrastructure, or for such other reasons as may be necessary to implement local or regional plans.

c. Lands permanently restricted through development or conservation easements existing prior to the adoption of a development transfer ordinance may be included in a sending zone upon a finding by the municipal governing body that this inclusion is in the public interest.

d. The receiving zone shall be appropriate and suitable for development and shall be at least sufficient to accommodate at all times all of the development potential of the sending zone.



e. The development potential of the receiving zone shall be determined by the governing body of the municipality utilizing the report and plans prepared pursuant to section 5 of this act; be realistically achievable in a functioning market as of the date of the adoption of the development transfer ordinance; provide for a minimum of twice the development permitted in the receiving zone as of the date of the adoption of the development transfer ordinance; and be consistent with the criteria established pursuant to subsection b. of section 8 of this act. No density increases may be achieved in a receiving zone without the use of appropriate instruments of transfer.

f. The municipal governing body shall, pursuant to the ordinance, direct the municipal planning board to carry out the development transfer program.



L.1989,c.86,s.6.



Section 40:55D-119 - Development Transfer Ordinance

40:55D-119. Development transfer ordinance
a. The development transfer ordinance shall provide for the issuance of such instruments as may be necessary and the adoption of procedures for recording the permitted use of the land at the time of the recording, the separation of the development potential from the land, and the recording of the allowable residual use of the land upon separation of the development potential.

b. The development transfer ordinance shall specifically provide that upon the transfer of the development potential from a sending zone, the owner of the property from which the development potential has been transferred shall cause a statement containing the conditions of the transfer and the terms of the restrictions of the use and development of the land to be attached to and recorded with the deed of the land in the same manner as the deed was originally recorded. These restrictions and conditions shall state that any development inconsistent therewith is expressly prohibited, shall run with the land, and shall be binding upon the landowner and every successor in interest thereto.

c. The development transfer ordinance shall provide that, on granting a use variance under the provisions of section 57 of P.L.1975, c.291 (C.40:55D-70) that increases the development potential of a parcel of property not in the designated receiving zone for which the variance has been granted by more than 5%, that parcel of property shall constitute a receiving zone and the provisions of the ordinance for receiving zones shall apply with respect to the amount of development potential required to implement that variance.

L.1989,c.86,s.7.



Section 40:55D-120 - Review Of Ordinance

40:55D-120. Review of ordinance
a. Prior to adoption of the development transfer ordinance, the municipality shall submit a copy of the proposed ordinance, copies of all reports and plans prepared pursuant to section 5 of this act, and proposed municipal master plan changes necessary for the enactment of the development transfer ordinance to the county planning board. If the ordinance and master plan changes involve agricultural land, then the Burlington County Agriculture Development Board shall also be provided information identical to that provided to the county planning board.

b. The county planning board, upon receiving the development transfer ordinance and accompanying documentation, shall conduct a review of the ordinance with regard to the following criteria:



(1) consistency with the adopted master plan of the county;



(2) support of regional objectives for agricultural land preservation, natural resource management and protection, historic or architectural conservation, or the preservation of other public values as enumerated in subsection b. of section 6 of this act;

(3) consistency with reasonable population and economic forecasts for the county;



(4) adequacy of present or proposed infrastructure for concentrated growth; and



(5) sufficiency of the receiving zone to accommodate the development potential that may be transferred from sending zones and a reasonable assurance of marketability of any instruments of transfer that may be created.

c. Any municipality located in whole or in part in the pinelands area, as defined in P.L.1979, c.111 (C.13:18A-1 et seq.), shall also submit the proposed development transfer ordinance, reports and plans, and master plan changes to the Pinelands Commission for review. The Pinelands Commission shall determine whether the ordinance is compatible with the pinelands development credit program implemented pursuant to P.L.1985, c.310 (C.13:18A-30 et seq.) and is otherwise consistent with the comprehensive management plan adopted by the Pinelands Commission pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.). If the commission determines that the development transfer ordinance is not compatible or consistent, the commission shall make such recommendations as may be necessary to conform the ordinance with the comprehensive management plan. The municipality shall not adopt the ordinance unless the changes recommended by the Pinelands Commission have been included in the ordinance.

L.1989,c.86,s.8.



Section 40:55D-121 - Review, Recommendations By County Planning Board, Cadb, Office Of State Planning

40:55D-121. Review, recommendations by county planning board, CADB, Office of State Planning
a. Within 60 days of receiving the development transfer ordinance and accompanying documentation, the county planning board shall submit to the municipality formal comments detailing its review and shall either recommend or not recommend enactment of the development transfer ordinance. If enactment of the ordinance is recommended, the municipality may proceed with adoption of the ordinance. Failure to recommend or not recommend enactment of the ordinance within the 60-day period shall constitute recommendation of the ordinance.

b. The CADB shall review the development transfer ordinances and accompanying documentation within 30 days of receipt thereof, and shall submit such written recommendations as it deems appropriate, to the county planning board.

c. If the county planning board does not recommend enactment, the reasons therefor shall be clearly stated in their formal comments. If the objections of the county planning board cannot be resolved to the satisfaction of both the municipality and the county planning board within an additional 30 days, the municipality shall petition the Office of State Planning to render a final determination. In the event that a development transfer ordinance involves agricultural land, the municipality shall petition the Office of State Planning for a final determination.

d. The Office of State Planning shall review the record of comment of the county planning board, and the development transfer ordinance and supporting documentation, and within 60 days approve, approve with conditions, or disapprove the transfer ordinance stating in writing the reasons therefor. Failure of the Office of State Planning to approve, approve with conditions, or disapprove the development transfer ordinance within the 60-day period constitutes approval of the ordinance. The basis for review by the Office of State Planning shall be:

(1) compliance of the development transfer ordinance with the provisions of this act,



(2) accuracy of the information developed in the report and plans prepared pursuant to subsections a., b., and c. of section 5 of this act; and



(3) an assessment of the potential of successful implementation of the development transfer ordinance.



L.1989,c.86,s.9.



Section 40:55D-122 - Recording Of Transfer; Record To Assessor; Taxation

40:55D-122. Recording of transfer; record to assessor; taxation
a. All development transfers shall be recorded in the manner of a deed in the book of deeds in the office of the Burlington county clerk. This recording shall specify the lot and block number of the parcel in the sending zone from which the development potential was transferred and the lot and block number of the parcel in the receiving zone to which the development potential was transferred.

b. The county clerk shall transmit to the assessor of the municipality in which a development transfer has occurred a record of the transfer and all pertinent information required to value, assess, and tax the properties subjectto the transfer in a manner consistent with subsection c. of this section.

c. Property from which and to which development potential has been transferred shall be assessed at its fair market value reflecting this development transfer. Development potential that has been removed from a sending zone but has not yet been employed in a receiving zone shall not be assessed for real property taxation. Nothing in this act shall be construed to affect, or in any other way alter, the valuation assessment, or taxation of land that is valued, assessed, and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

d. Property in a sending or receiving zone that has been subject to a development transfer shall be newly valued, assessed, and taxed as of October 1 next following the development transfer.

e. Development potential that has been conveyed from a property pursuant to this act is not subject to the fee imposed pursuant to P.L.1968, c.49 (C.46:15-5 et seq.).

L.1989,c.86,s.10.



Section 40:55D-123 - 3-year, Six-year Reviews; Prevention Of Repeal

40:55D-123. 3-year, six-year reviews; prevention of repeal
a. The development transfer ordinance shall be reviewed by the planning board and governing body of the municipality at the end of three years subsequent to enactment. This review shall include an analysis of development potential transactions in both the private and public market, an update of current conditions in comparison to the original report prepared pursuant to section 5 of this act, and an assessment of the performance goals of the development transfer program including an evaluation of the units constructed with and without the utilization of the development transfer ordinance. A report of findings from this review shall be submitted to the county planning board and, where the sending zone includes agricultural land, the CADB for review and recommendations. Based on this review the municipality shall act to maintain and enhance the value of development transfer potential not yet utilized and, if necessary, amend the infrastructure plan and comprehensive development plan and design standards prepared pursuant to section 5 of this act.

b. The development transfer ordinance shall be reviewed by the planning board and governing body of the municipality at the end of six years subsequent to enactment. This review shall provide for the examination of the development transfer ordinance to determine whether the program for development transfer and the permitted uses in the sending zone continue to remain economically viable, and shall require an update of the report and plans prepared pursuant to section 5 of this act. If at least 30% of the development potential available on the market at market value has not been transferred at the end of this six-year period, the municipal governing body shall repeal the development transfer ordinance within 90 days of the end of the six-year period unless one of the following is met:

(1) the municipality immediately takes action to acquire or provide for the private purchase of the difference between the development potential already transferred and 50% of the total development transfer potential created in the sending zone under the development transfer ordinance;

(2) a majority of the property owners in a sending zone who own land from which the development potential has not yet been transferred agree that the development transfer ordinance should remain in effect; or



(3) the municipality can demonstrate either future success or can demonstrate that low levels of development transfer activity is due not to ordinance failure but to low levels of development demand in general. This demonstration shall require the concurrence of the county planning board and the Office of State Planning, and shall be the subject of a municipal public hearing conducted prior to a final determination regarding the future viability of the development transfer program.

c. Thereafter the development transfer ordinance shall provide for review thereof by the planning board and the governing body of the municipality at least once every six years in conjunction with the review and update of the master plan of the municipality pursuant to the provisions of section 76 of P.L.1975, c.291 (C.40:55D-89). This review shall provide for the examination of the ordinance to determine whether the program and uses permitted in the sending zone continue to be economically viable and shall require an update of the report and plans prepared pursuant to section 5 of this act.

d. If 60% of the development potential has not been transferred at the end of a 12-year period, the municipal governing body shall repeal the development transfer ordinance within 90 days at the end of the 12-year period unless the municipality meets the standards established pursuant to subsection b. of this section.

L.1989,c.86,s.11.



Section 40:55D-124 - Repeal Of Development Transfer Ordinance

40:55D-124. Repeal of development transfer ordinance
a. If the development transfer ordinance is repealed, the municipality shall, by ordinance, amend its master plan to reflect the repeal and shall provide for continued use of development transfers that have been separated from a sending zone but which have not yet been redeemed by transfer to a receiving zone by establishing density bonuses for development transfers to designated areas of the municipality for a period of not less than 10 years.

b. The repeal of a development transfer ordinance shall in no way rescind or otherwise affect the restrictions imposed and recorded pursuant to section 7 of this act on the use of the land from which the development potential has been transferred, unless all of the municipal, county, or State agencies to whom the deed restrictions run and whose funds were used to purchase the easement agree that it is in the public interest to release the restrictions.

L.1989,c.86,s.12.



Section 40:55D-125 - Development Transfer Bank

40:55D-125. Development transfer bank
a. The governing body of Burlington county or a municipality therein may provide for the purchase, sale, or exchange of the development potential that is available for transfer from a sending zone by the establishment of a development transfer bank. Any development transfer bank established therefor shall be governed by a board of directors comprising five members appointed by the governing body of the municipality or Burlington county, as the case may be. The members shall have expertise in either banking, law, land use planning, natural resource protection, historic site preservation or agriculture. The bank shall be funded at a level equal to at least 10% of the market value of the sending zone prior to the implementation of the development transfer ordinance for the purchase, sale, or exchange and shall be renewed to this funding level on an annual basis. For the purposes of this act and the "Local Bond Law," P.L.1960, c.169 (C.40A:2-1 et seq.), a purchase by the bank shall be considered an acquisition of lands for public purposes.

b. The development transfer bank is authorized to purchase property in a sending zone if:



(1) Adequate funds have been provided for these purposes; and,



(2) The person from whom the development potential is to be purchased demonstrates possession of marketable title to the property, is legally empowered to restrict the use of the property in conformance with this act, and certifies that the property is not otherwise encumbered or transferred.

c. The development transfer bank may, for the purposes of its own development potential transactions, establish a municipal average of the value of the development potential of all property in a sending zone of a municipality within its jurisdiction, which value shall generally reflect market value prior to the effective date of the development transfer ordinance. The establishment of this municipal average shall not prohibit the purchase of development potential for any price by private sale or transfer but shall be used only when the development transfer bank itself is purchasing the development potential of property in the sending zone. Several average values in any sending zone may be established for greater accuracy of valuation.

d. The development transfer bank may sell, exchange, or otherwise convey the development potential of property that it has purchased or otherwise acquired pursuant to the provisions of this act, but only in a manner that does not substantially impair the private sale or transfer of development potential.

e. When the sending zone includes agricultural land a development transfer bank shall, when considering the purchase of development potential based upon values derived by municipal averaging, submit the municipal average arrived at pursuant to subsection c. of this section for review and comment to the CADB. The development transfer bank shall coordinate the development transfer program with the farmland preservation program established pursuant to P.L.1983, c.32 (C.4:1C-11 et al.) to the maximum extent practicable and feasible.

f. A development transfer bank may apply for funds for the purchase of development potential under the provisions of P.L.1978, c.118, P.L.1983, c.354, or any other act providing funds for the purpose of acquiring and developing land for recreation and conservation purposes consistent with the provisions and conditions of those acts.

g. A development transfer bank may apply for matching funds for the purchase of development potential under the provisions of P.L.1981, c.276 for the purpose of farmland preservation and agricultural development consistent with the provisions and conditions of that act and P.L.1983, c.32 (C.4:1C-11 et al.).

L.1989,c.86,s.13.



Section 40:55D-125.1 - Solid Waste Facility Buffer Zone; Definitions

40:55D-125.1. Solid waste facility buffer zone; definitions
1. a. The governing body of any county authorized pursuant to law to establish a development transfer bank, and which has funded that bank at least to the minimum extent required by law, may identify a buffer zone around any solid waste facility or sludge management facility located within the county, and the county development transfer bank, utilizing funds in that bank, may purchase or otherwise acquire the development potential of all or any part of the buffer zone, notwithstanding whether or not the municipality or municipalities within which the buffer zone is located has adopted a development transfer ordinance where authorized pursuant to law. The county development transfer bank may sell, exchange, or otherwise convey any such development potential purchased or otherwise acquired by the county development transfer bank, where authorized pursuant to law.

b. As used in this section:



"Development potential" means the same as that term is defined pursuant to section 3 of P.L.1989, c.86 (C.40:55D-115).

"Development transfer" means the same as that term is defined pursuant to section 3 of P.L.1989, c.86 (C.40:55D-115).

"Solid waste facility" means the same as that term is defined pursuant to section 3 of P.L.1970, c.39 (C.13:1E-3).

"Sludge" means the solid residue and associated liquid resulting from physical, chemical, or biological treatment of domestic or industrial wastewater.

"Sludge management facility" means any facility established for the purpose of managing, processing, or disposing of sludge.

"Wastewater" means residential, commercial, industrial, or agricultural liquid waste, sewage, or stormwater runoff, or any combination thereof, or other residue discharged to or collected by a sewerage system.

L.1994,c.151.



Section 40:55D-126 - Sale Of Development Potential

40:55D-126. Sale of development potential
14. If the governing body of Burlington County provides for the acquisition of a development easement under the provisions of P.L.1983, c.32 (C.4:1C-11 et al.), it may sell the development potential associated with the development easement subject to the terms and conditions of the development transfer ordinance adopted pursuant to this act; provided that if the development easement was purchased using moneys provided under the "Farmland Preservation Bond Act of 1981," P.L.1981, c.276, a percentage of all revenues generated through the resale of the development potential shall be refunded to the State in an amount equal to the State's percentage contribution to the original development easement purchase. Notwithstanding the foregoing, such refund shall not be paid to the State in the event the State Treasurer determines that such refund would adversely affect the tax-exempt status of any bonds authorized pursuant to the "Farmland Preservation Bond Act of 1981," P.L.1981, c.276. This repayment shall be made within 90 days after the end of the calendar year in which the sale occurs.

L.1989,c.86,s.14; amended 1993,c.339,s.9.



Section 40:55D-127 - Right To Bargain For Equitable Interest

40:55D-127. Right to bargain for equitable interest
Notwithstanding any other provision of this act or of any other applicable law, nothing in this act shall be construed to limit or foreclose the right of a sending zone transferor or a receiving zone transferee of a development transfer pursuant to this act to bargain, wholly or partially in lieu of a cash sale price, for an equitable interest in any development in which the transfer may be used.

Any contract or conveyance of development potential in which the consideration for the transaction is, in whole or in part, an equitable interest remaining in the grantor, shall be a recordable instrument to be recorded consistent with the applicable provisions of Title 46 of the Revised Statutes.

L.1989,c.86,s.17.



Section 40:55D-128 - Farm Benefits Rights

40:55D-128. Farm benefits rights
Agricultural land involved in an approved development transfer ordinance shall be provided the right to farm benefits under P.L.1983, c.32 (C.4:1C-11 et al.) and other benefits that may be provided pursuant to P.L.1983, c.31 (C.4:1C-1 et al.).

L.1989,c.86,s.18.



Section 40:55D-129 - Reports; Analysis

40:55D-129. Reports; analysis
a. The governing body of a municipality which adopts a development transfer ordinance shall annually prepare and submit a report on the operation of the development transfer ordinance to the county planning board.

b. The county planning board shall submit copies of these reports along with an analysis of the effectiveness of the ordinances in achieving the purposes of this act to the State Planning Commission on July 1 of the third year next following enactment of this act.

c. The State Planning Commission shall submit, to the Governor, the President of the Senate, and to the Speaker of the General Assembly 90 days subsequent to receiving the report from the Burlington county planning board, copies of its analysis along with its recommendations as to the advisability of enacting transfer of development rights enabling legislation on a Statewide basis.

L.1989,c.86,s.19.



Section 40:55D-130 - Short Title

40:55D-130. Short title
1. This act shall be known and may be cited as the "Permit Extension Act."

L.1992,c.82,s.1.



Section 40:55D-131 - Findings, Declarations

40:55D-131. Findings, declarations
2. The Legislature finds and determines that:



a. There exists a state of economic emergency in the State of New Jersey, which began on January 1, 1989, and is anticipated to extend at least through December 31, 1996, which has drastically affected various segments of the New Jersey economy, but none as severely as the State's banking, real estate and construction sectors.

b. The process of obtaining planning and zoning board of adjustment approvals for subdivisions, site plans and variances is difficult, time consuming and expensive, both for private applicants and government bodies.

c. The process of obtaining the myriad other government approvals, such as wetlands permits, sewer extension permits, on-site wastewater disposal permits, stream encroachment permits, highway access permits, and numerous waivers and variances, is also difficult and expensive; further, changes in the law can render these approvals, if expired or lapsed, impossible to renew or to re-obtain.

d. The current economic crisis has wreaked devastation on the building industry, and many landowners and developers are seeing their life's work destroyed by the lack of credit and dearth of buyers and tenants, due to uncertainty over the state of the economy and high levels of unemployment.

e. The construction industry and related trades are sustaining severe economic losses, and the lapsing of government development approvals is exacerbating those losses.

f. Due to the current inability of builders to obtain construction financing, under existing economic conditions, more and more once-approved permits are expiring or lapsing and, as these approvals lapse, lenders must re-appraise and thereafter substantially lower real estate valuations established in conjunction with approved projects, thereby requiring the reclassification of numerous loans which, in turn, affects the stability of the banking system and reduces the funds available for future lending, thus creating more severe restrictions on credit and leading to a vicious cycle of default.

g. As a result of the continued downturn of the economy, and the continued expiration of approvals which were granted by State and local governments, it is possible that thousands of government actions will be undone by the passage of time.

h. Obtaining an extension of an approval pursuant to existing statutory or regulatory provisions is both costly in terms of time and financial resources, and insufficient to cope with the extent of the present financial emergency; moreover, the costs imposed fall on the public as well as the private sector.

i. Obtaining extensions of approvals granted by State government is frequently impossible, always difficult, and always expensive and no policy reason is served by the expiration of these permits, which were usually approved only after exhaustive review of the application.

j. It is the purpose of this act to prevent the wholesale abandonment of approvals due to the present unfavorable economic conditions, by tolling the expiration of these approvals until such time as the economy improves, thereby preventing a waste of public and private resources.

L.1992,c.82,s.2; amended 1994,c.145,s.1.



Section 40:55D-132 - Definitions

40:55D-132. Definitions
3. As used in this act:



"Approval" means any approval of a soil erosion and sediment control plan granted by a local soil conservation district under the authority conferred by R.S.4:24-22 et seq., waterfront development permit issued pursuant to R.S.12:5-1 et seq., permit issued pursuant to "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-10 et seq.), permit issued pursuant to the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et seq.), approval of an application for development granted by the Delaware and Raritan Canal Commission pursuant to the "Delaware and Raritan Canal State Park Law of 1974," P.L.1974, c.118 (C.13:13A-1 et seq.), permit issued by the Hackensack Meadowlands Development Commission pursuant to the "Hackensack Meadowlands Reclamation and Development Act," P.L.1968, c.404 (C.13:17-1 et seq.), approval of an application for development granted by the Pinelands Commission pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), permit issued pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), septic approval granted pursuant to Title 26 of the Revised Statutes, permit granted pursuant to R.S.27:7-1 et seq. or any supplement thereto, permit granted by the Department of Transportation pursuant to Title 27 of the Revised Statutes or under the general authority conferred by State law, approval granted by a sewerage authority pursuant to the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.), approval granted by a municipal authority pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), approval issued by a county planning board pursuant to Chapter 27 of Title 40 of the Revised Statutes, preliminary and final approval granted in connection with an application for development pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), permit granted pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) permit or certification issued pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.), permit granted authorizing the drilling of a well pursuant to P.L.1947, c.377 (C.58:4A-5 et seq.), certification or permit granted, or exemption from a sewerage connection ban granted, pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), certification granted pursuant to "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.), certification or approval granted pursuant to P.L.1971, c.386 (C.58:11-25.1 et al.), certification issued pursuant to the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), approval granted pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), stream encroachment permit issued pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), any municipal or county approval or permit granted under the general authority conferred by State law, or any other government authorization of any development application or any permit related thereto whether that authorization is in the form of a permit, approval, license, certification, waiver, letter of interpretation, agreement or any other executive or administrative decision which allows a development to proceed.

"Development" means the division of a parcel of land into two or more parcels, the construction, reconstruction, conversion, structural alteration, relocation or enlargement of any building or other structure or facility, or of any grading, soil removal or relocation, excavation or landfill or any use or change in the use of any building or other structure or land or extension of the use of land.

"Economic emergency" means the period beginning January 1, 1989 and continuing through to December 31, 1996.

"Government" means any municipal, county, regional or State government, or any agency, department, commission or other instrumentality thereof.

L.1992,c.82,s.3; amended 1994,c.145,s.2.



Section 40:55D-133 - Extension Of Approval; Exceptions

40:55D-133.Extension of approval; exceptions
4. a. For any government approval which expired or is scheduled to expire during the economic emergency, that approval is automatically extended until December 31, 1996, except as otherwise provided hereunder. Nothing in this act shall prohibit the granting of such additional extensions as are provided by law when the extensions granted by this act shall expire.

b. Nothing in this act shall be deemed to extend or purport to extend any permit issued by the government of the United States or any agency or instrumentality thereof, or to any permit by whatever authority issued of which the duration of effect or the date or terms of its expiration are specified or determined by or pursuant to law or regulation of the federal government or any of its agencies or instrumentalities.

c. Nothing in this act shall be deemed to extend any permit or approval issued pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) if the extension would result in a violation of federal law, or any State rule or regulation requiring approval by the Secretary of the Interior pursuant to Pub.L.95-625 (16 U.S.C. 471 (i)).

d. This act shall not affect any administrative consent order issued by the Department of Environmental Protection in effect or issued during the period of the economic emergency, nor shall it be construed to extend any approval in connection with a resource recovery facility as defined in section 2 of P.L.1985, c.38 (C.13:1E-137).

e. In the event that any permit extended pursuant to the "Permit Extension Act," P.L.1992, c.82 (C.40:55D-130 et seq.) was based upon the connection to a sanitary sewer system, the permit's extension shall be contingent upon the availability of sufficient capacity, on the part of the treatment facility, to accommodate the development whose approval has been extended. If sufficient capacity is not available, those permit holders whose permits have been extended shall have priority with regard to the further allocation of gallonage over those permit holders who have not received approval of a hookup prior to the enactment of the "Permit Extension Act." Priority regarding the distribution of further gallonage to any permit holder who has received the extension of a permit pursuant to the "Permit Extension Act" shall be allocated in order of the granting of the original approval of the connection.

f. This act shall not extend any approval issued under the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) in connection with an application for development involving a residential use where, subsequent to the expiration of the permit but prior to January 1, 1992, an amendment has been adopted to the master plan and the zoning ordinance to rezone the property to industrial or commercial use when the permit was issued for residential use.

g. In the case of any approval issued under the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) which is extended pursuant to P.L.1992, c.82 (C.40:55D-130 et seq.), a municipality may disapprove such an extension of approval for the period beyond January 1, 1996, if, subsequent to January 1, 1992, but prior to July 1, 1994, an amendment has been adopted to the master plan and the zoning ordinance to change the use of the property for which the approval was issued to a use different from the use for which the approval was issued. A municipal disapproval pursuant to this subsection shall be made prior to June 30, 1995.

h. Nothing in this act shall be deemed to extend any permit issued pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.) that expires after December 31, 1994 but prior to January 1, 1997, if the permit was issued for a development located in the coastal area, as defined pursuant to section 4 of P.L.1973, c.185 (C.13:19-4), between the mean high water line of any tidal waters or the landward limit of a beach or dune, whichever is most landward, and a point 150 feet landward of the mean high water line of any tidal waters or the landward limit of a beach or dune, whichever is most landward.

i. This act shall not affect the terms or expiration date of any stipulation of settlement that was made or entered into during the economic emergency, provided that the stipulation of settlement involves a development which received preliminary major subdivision approval prior to January 1, 1979 in a municipality that has adopted a zoning change affecting the lot size and density of the development which is the subject of the stipulation of settlement after the date of the preliminary or final subdivision approval of that development, and provided further that the stipulation of settlement does not affect any housing constructed or rehabilitated in fulfillment of a fair share housing plan adopted pursuant to P.L.1985, c.222 (C.52:27D-301 et al.).

L.1992,c.82,s.4; amended 1994,c.145,s.3; 1995,c.341,s.1.



Section 40:55D-134 - Extension Of Project Exemption

40:55D-134. Extension of project exemption
5. a. (1) Except as otherwise provided in this section, nothing in this act shall have the effect of extending any project exemption granted pursuant to subsection d. of section 4 of the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-4).

(2) This act shall automatically extend any project exemption granted pursuant to subsection d. of section 4 of P.L.1987, c.156 (C.13:9B-4) from the requirements of section 16 of P.L.1987, c.156 to maintain a transition area adjacent to freshwater wetlands, if the freshwater wetlands which would be affected by the project are not freshwater wetlands of exceptional resource value.

b. Any person who may be eligible for an automatic extension pursuant to the provisions of subsection a. of this section may submit an application to the Department of Environmental Protection and Energy for a determination of whether the freshwater wetlands affected by the project are freshwater wetlands of exceptional resource value as defined by the Department of Environmental Protection and Energy pursuant to P.L.1987, c.156 and any rules and regulations adopted pursuant thereto. This application shall be limited to a description of the location of the project by lot and block number and a delineation of the wetlands affected by the project. If the Department of Environmental Protection and Energy does not make a determination requested pursuant to this subsection within 90 days of receipt of the application therefor, the freshwater wetlands shall be deemed to not be of exceptional resource value. The Office of Administrative Law shall provide for expedited appeal by the applicant of any determination that the freshwater wetlands affected by a project potentially eligible for an automatic extension pursuant to the provisions of subsection a. of this section are classified as freshwater wetlands of exceptional resource value.

c. In the event the Department of Environmental Protection and Energy obtains additional information clearly and convincingly demonstrating that a freshwater wetlands previously determined by the Department of Environmental Protection and Energy or otherwise deemed to not be of exceptional resource value are actually freshwater wetlands of exceptional resource value, the Department of Environmental Protection and Energy may, within one year after the date of its original determination or the date on which the freshwater wetlands were deemed not to be of exceptional resource value, reclassify the freshwater wetlands as a freshwater wetlands of exceptional resource value, and require compliance with the requirements of section 16 of P.L.1987, c.156 to maintain a transition area adjacent to freshwater wetlands. This subsection shall not apply to any project the actual construction of which has commenced at the time the Department of Environmental Protection and Energy provides notice to the applicant that the previous wetlands resource classification may be modified.

L.1992,c.82,s.5.



Section 40:55D-135 - Notice

40:55D-135. Notice
6. State agencies shall, within 30 days after the effective date of this act, place a notice in the New Jersey Register extending all approvals in conformance with this act.

L.1992,c.82,s.6.



Section 40:55D-136 - Liberal Construction

40:55D-136. Liberal construction
7. The provisions of this act shall be liberally construed to effectuate the purposes of this act.

L.1992,c.82,s.7.



Section 40:55D-136.1 - Short Title.

40:55D-136.1 Short title.

1.This act shall be known and may be cited as the "Permit Extension Act of 2008."

L.2008, c.78, s.1.



Section 40:55D-136.2 - Findings, Declarations Relative To Extension Of Certain Permits And Approvals.

40:55D-136.2 Findings, declarations relative to extension of certain permits and approvals.

2.The Legislature finds and declares that:

a.The most recent national recession has caused one of the longest economic downturns since the Great Depression of the 1930s and has drastically affected various segments of the New Jersey economy, but none as severely as the State's banking, real estate and construction sectors.

b.The real estate finance sector of the economy is in severe decline due to the sub-prime mortgage problem and the resultant widening mortgage finance crisis. The extreme tightening of lending standards for home buyers and other real estate borrowers has reduced access to the capital markets.

c.As a result of the crisis in the real estate finance sector of the economy, real estate developers and redevelopers, including homebuilders, and commercial, office, and industrial developers, have experienced an industry-wide decline, including reduced demand, cancelled orders, declining sales and rentals, price reductions, increased inventory, fewer buyers who qualify to purchase homes, layoffs, and scaled back growth plans.

d.The process of obtaining planning board and zoning board of adjustment approvals for subdivisions, site plans, and variances can be difficult, time consuming and expensive, both for private applicants and government bodies.

e.The process of obtaining the myriad other government approvals, required pursuant to legislative enactments and their implementing rules and regulations, such as wetlands permits, treatment works approvals, on-site wastewater disposal permits, stream encroachment permits, flood hazard area permits, highway access permits, and numerous waivers and variances, also can be difficult and expensive; further, changes in the law can render these approvals, if expired or lapsed, impossible to renew or re-obtain.

f.County and municipal governments obtain determinations of master plan consistency, conformance, or endorsement with State or regional plans, from State and regional government entities which may expire or lapse without implementation due to the state of the economy.

g.The most recent national recession has severely weakened the building industry, and many landowners and developers are seeing their life's work destroyed by the lack of credit and dearth of buyers and tenants, due to the crisis in real estate financing and the building industry, uncertainty over the state of the economy, and increasing levels of unemployment in the construction industry.

h.The construction industry and related trades are sustaining severe economic losses, and the lapsing of government development approvals would, if not addressed, exacerbate those losses.

i.Financial institutions that lent money to property owners, builders, and developers are experiencing erosion of collateral and depreciation of their assets as permits and approvals expire, and the extension of these permits and approvals is necessary to maintain the value of the collateral and the solvency of financial institutions throughout the State.

j.Due to the current inability of builders and their purchasers to obtain financing, under existing economic conditions, more and more once-approved permits are expiring or lapsing and, as these approvals lapse, lenders must re-appraise and thereafter substantially lower real estate valuations established in conjunction with approved projects, thereby requiring the reclassification of numerous loans which, in turn, affects the stability of the banking system and reduces the funds available for future lending, thus creating more severe restrictions on credit and leading to a vicious cycle of default.

k.As a result of the continued downturn of the economy, and the continued expiration of approvals which were granted by State and local governments, it is possible that thousands of government actions will be undone by the passage of time.

l.Obtaining an extension of an approval pursuant to existing statutory or regulatory provisions can be both costly in terms of time and financial resources, and insufficient to cope with the extent of the present financial situation; moreover, the costs imposed fall on the public as well as the private sector.

m.It is the purpose of this act to prevent the wholesale abandonment of approved projects and activities due to the present unfavorable economic conditions, by tolling the term of these approvals for a period of time, thereby preventing a waste of public and private resources.

L.2008, c.78, s.2; amended 2012, c.48, s.1; 2014, c.84, s.1.



Section 40:55D-136.3 - Definitions Relative To Extension Of Certain Permits And Approvals.

40:55D-136.3 Definitions relative to extension of certain permits and approvals.

3.As used in P.L.2008, c.78 (C.40:55D-136.1 et seq.):

"Approval" means, except as otherwise provided in section 4 of P.L.2008, c.78 (C.40:55D-136.4), any approval of a soil erosion and sediment control plan granted by a local soil conservation district under the authority conferred by R.S.4:24-22 et seq., waterfront development permit issued pursuant to R.S.12:5-1 et seq., permit issued pursuant to "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.), permit issued pursuant to the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et al.), approval of an application for development granted by the Delaware and Raritan Canal Commission pursuant to the "Delaware and Raritan Canal State Park Law of 1974," P.L.1974, c.118 (C.13:13A-1 et seq.), permit issued by the New Jersey Meadowlands Commission pursuant to the "Hackensack Meadowlands Reclamation and Development Act," P.L.1968, c.404 (C.13:17-1 et al.), approval of an application for development granted by the Pinelands Commission and determination of municipal and county plan conformance pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), permit issued and center designations pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), septic approval granted pursuant to Title 26 of the Revised Statutes, permit granted pursuant to R.S.27:7-1 et seq. or any supplement thereto, right-of-way permit issued by the Department of Transportation pursuant to paragraph (3) of subsection (h) of section 5 of P.L.1966, c.301 (C.27:1A-5), approval granted by a sewerage authority pursuant to the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.), approval granted by a municipal authority pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), an agreement with a municipality, county, municipal authority, sewerage authority, or other governmental authority for the use or reservation of sewerage capacity, approval issued by a county planning board pursuant to chapter 27 of Title 40 of the Revised Statutes, preliminary and final approval granted in connection with an application for development pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), permit granted pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), plan endorsement and center designations pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.), permit or certification issued pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et al.), permit granted authorizing the drilling of a well pursuant to P.L.1947, c.377 (C.58:4A-5 et seq.), certification or permit granted, exemption from a sewerage connection ban granted, wastewater management plan approved, and pollution discharge elimination system permit pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), certification granted pursuant to "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.), certification or approval granted pursuant to P.L.1971, c.386 (C.58:11-25.1 et al.), certification issued and water quality management plan approved pursuant to the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), approval granted pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et al.), permit issued pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), any municipal, county, regional, or State approval or permit granted under the general authority conferred by State law or rule or regulation, or any other government authorization of any development application or any permit related thereto whether that authorization is in the form of a permit, approval, license, certification, permission, determination, interpretation, exemption, variance, exception, waiver, letter of interpretation, no further action letter, agreement or any other executive or administrative decision which allows a development or governmental project to proceed.

"Development" means the division of a parcel of land into two or more parcels, the construction, reconstruction, conversion, structural alteration, relocation or enlargement of any building or other structure or facility, or of any grading, soil removal or relocation, excavation or landfill or any use or change in the use of any building or other structure or land or extension of the use of land.

"Environmentally sensitive area" means an area designated pursuant to the State Development and Redevelopment Plan adopted, as of the effective date of P.L.2008, c.78, pursuant to P.L.1985, c.398 (C.52:18A-196 et al.) as Planning Area 4B (Rural/Environmentally Sensitive), Planning Area 5 (Environmentally Sensitive), or a critical environmental site, but shall not include any extension area as defined in this section.

"Extension area" means an area designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), Planning Area 3 (Fringe Planning Area), Planning Area 4A (Rural Planning Area), a designated center, or a designated growth center in an endorsed plan until June 30, 2013, or until the State Planning Commission revises and readopts New Jersey's State Strategic Plan and adopts regulations to refine this definition as it pertains to Statewide planning areas, whichever is later; a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6); regional growth areas, villages, and towns, designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to section 7 of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-8); the planning area of the Highlands Region as defined in section 3 of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-3), and any Highlands center designated by the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4); an urban enterprise zone designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) or P.L.2001, c.347 (C.52:27H-66.2 et al.); an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) and as approved by the Department of Community Affairs; or similar areas designated by the Department of Environmental Protection. "Extension area" shall not include an area designated pursuant to the State Development and Redevelopment Plan adopted, as of the effective date of P.L.2008, c.78, pursuant to P.L.1985, c.398 as Planning Area 4B (Rural/Environmentally Sensitive) or Planning Area 5 (Environmentally Sensitive), except for any area within Planning Area 4B or Planning Area 5 that is a designated center, or a designated growth center in an endorsed plan.

"Extension period" means the period beginning January 1, 2007 and continuing through December 31, 2015.

"Government" means any municipal, county, regional, or State government, or any agency, department, commission or other instrumentality thereof.

L.2008, c.78, s.3; amended 2009, c.336; 2012, c.48, s.2; 2014, c.84, s.2.



Section 40:55D-136.4 - Existing Government Approval; Extension Period.

40:55D-136.4 Existing government approval; extension period.

4. a. For any government approval in existence during the extension period, the running of the period of approval is automatically suspended for the extension period, except as otherwise provided hereunder; however, the tolling provided for herein shall not extend the government approval more than six months beyond the conclusion of the extension period. Nothing in P.L.2008, c.78 (C.40:55D-136.1 et seq.) shall shorten the duration that any approval would have had in the absence of P.L.2008, c.78, nor shall P.L.2008, c.78 prohibit the granting of such additional extensions as are provided by law when the tolling granted by P.L.2008, c.78 shall expire. Notwithstanding any previously enacted provision of P.L.2008, c.78, as amended and supplemented, the running of the period of approval of all government approvals which would have been extended pursuant to the definition of "extension area," added by P.L.2012, c.48, shall be calculated, using that definition, retroactive to the enactment of P.L.2008, c.78.

b.Nothing in P.L.2008, c.78 (C.40:55D-136.1 et seq.) shall be deemed to extend or purport to extend:

(1)any permit or approval issued by the government of the United States or any agency or instrumentality thereof, or any permit or approval by whatever authority issued of which the duration of effect or the date or terms of its expiration are specified or determined by or pursuant to law or regulation of the federal government or any of its agencies or instrumentalities;

(2)any permit or approval issued pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) if the extension would result in a violation of federal law, or any State rule or regulation requiring approval by the Secretary of the Interior pursuant to Pub.L.95-625 (16 U.S.C. s.471i);

(3)any permit or approval issued within an environmentally sensitive area;

(4)any permit or approval within an environmentally sensitive area issued pursuant to the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), or any permit or approval issued within the preservation area of the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3);

(5)any permit or approval issued by the Department of Transportation pursuant to Title 27 of the Revised Statutes or under the general authority conferred by State law, other than a right-of-way permit issued pursuant to paragraph (3) of subsection (h) of section 5 of P.L.1966, c.301 (C.27:1A-5) or a permit granted pursuant to R.S.27:7-1 et seq. or any supplement thereto;

(6)any permit or approval issued pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), except (a) where work has commenced, in any phase or section of the development, on any site improvement as defined in paragraph (1) of subsection a. of section 41 of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-53) or on any buildings or structures or (b) where the permit or approval authorizes work on real property owned by the government or the federal government;

(7)any coastal center designated pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), that as of March 15, 2007 (a) had not submitted an application for plan endorsement to the State Planning Commission, and (b) was not in compliance with the provisions of the Coastal Zone Management Rules at N.J.A.C.7:7E-5B.6; or

(8)any permit or approval within the Highlands planning area located in a municipality subject to the "Highlands Water Protection and Planning Act," P.L.2004, c.120, that has adopted, as of May 1, 2012, in accordance with the Highlands Water Protection and Planning Council conformance approval, a Highlands master plan element, a Highlands land use ordinance, or an environmental resource inventory, except that the provisions of this paragraph shall not apply to any permit or approval within a Highlands center designated by the Highlands Water Protection and Planning Council, notwithstanding the adoption by the municipality of a Highlands master plan element, a Highlands land use ordinance, or an environmental resource inventory.

c.P.L.2008, c.78 shall not affect any administrative consent order issued by the Department of Environmental Protection in effect or issued during the extension period, nor shall it be construed to extend any approval in connection with a resource recovery facility as defined in section 2 of P.L.1985, c.38 (C.13:1E-137).

d.Nothing in P.L.2008, c.78 shall affect the ability of the Commissioner of Environmental Protection to revoke or modify a specific permit or approval, or extension thereof pursuant to P.L.2008, c.78, when that specific permit or approval contains language authorizing the modification or revocation of the permit or approval by the department.

e.In the event that any approval tolled pursuant to P.L.2008, c.78 is based upon the connection to a sanitary sewer system, the approval's extension shall be contingent upon the availability of sufficient capacity, on the part of the treatment facility, to accommodate the development whose approval has been extended. If sufficient capacity is not available, those permit holders whose approvals have been extended shall have priority with regard to the further allocation of gallonage over those approval holders who have not received approval of a hookup prior to the date of enactment of P.L.2008, c.78. Priority regarding the distribution of further gallonage to any permit holder who has received the extension of an approval pursuant to P.L.2008, c.78 shall be allocated in order of the granting of the original approval of the connection.

f.P.L.2008, c.78 shall not toll any approval issued under the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) in connection with an application for development involving a residential use where, subsequent to the expiration of the permit but prior to January 1, 2007, an amendment has been adopted to the master plan and the zoning ordinance to rezone the property to industrial or commercial use when the permit was issued for residential use.

g.Nothing in P.L.2008, c.78 shall be construed or implemented in such a way as to modify any requirement of law that is necessary to retain federal delegation to, or assumption by, the State of the authority to implement a federal law or program.

h.Nothing in P.L.2008, c.78 shall be deemed to extend the obligation of any wastewater management planning agency to submit a wastewater management plan or plan update, or the obligation of a municipality to submit a wastewater management plan or plan update, pursuant to the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.) and the Water Quality Management Planning rules, N.J.A.C.7:15-1.1 et seq., adopted by the Department of Environmental Protection, effective July 7, 2008.

i.All underlying municipal, county, and State permits or approvals within the extension area as defined in section 3 of P.L.2008, c.78 (C.40:55D-136.3), as amended, are extended in the Pinelands Area as designated pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.).

L.2008, c.78, s.4; amended 2012, c.48, s.3.



Section 40:55D-136.5 - Notice.

40:55D-136.5 Notice.

5.State agencies shall, within 30 days after the effective date of P.L.2008, c.78 (C.40:55D-136.1 et seq.), and within 30 days after the effective date of any subsequent amendment and supplement thereto, place a notice in the New Jersey Register tolling all approvals in conformance with this act.

L.2008, c.78, s.5; amended 2012, c.48, s.4.



Section 40:55D-136.6 - Liberal Construction.

40:55D-136.6 Liberal construction.

6.The provisions of this act shall be liberally construed to effectuate the purposes of this act, and any subsequent amendment and supplement thereto.

L.2008, c.78, s.6; amended 2012, c.48, s.5.



Section 40:55D-137 - Short Title.

40:55D-137 Short title.

1.Sections 1 through 27 of this act shall be known and may be cited as the "State Transfer of Development Rights Act."

L.2004,c.2,s.1.



Section 40:55D-138 - Findings, Declarations Relative To Transfer Of Development Rights By Municipalities.

40:55D-138 Findings, declarations relative to transfer of development rights by municipalities.

2.The Legislature finds and declares that as the most densely populated state in the nation, the State of New Jersey is faced with the challenge of accommodating vital growth while maintaining the environmental integrity, preserving the natural resources, and strengthening the agricultural industry and cultural heritage of the Garden State; that the responsibility for meeting this challenge falls most heavily upon local government to appropriately shape the land use patterns so that growth and preservation become compatible goals; that until now municipalities in most areas of the State have lacked effective and equitable means by which potential development may be transferred from areas where preservation is most appropriate to areas where growth can be better accommodated and maximized; and that the tools necessary to meet the challenge of balanced growth in an equitable manner in New Jersey must be made available to local government as the architects of New Jersey's future.

The Legislature further finds and declares that the "Burlington County Transfer of Development Rights Demonstration Act," P.L.1989, c.86 (C.40:55D-113 et al.), was enacted in 1989 as a pilot transfer of development rights (TDR) program to demonstrate the feasibility of TDR as a land use planning tool; and that the Burlington County pilot program has been a success and should now be expanded to the remainder of the State of New Jersey in a manner that is fair and equitable to all landowners.

The Legislature therefore determines that it is in the public interest to authorize all municipalities in the State to establish and implement TDR programs.

L.2004,c.2,s.2.



Section 40:55D-139 - Transfer Of Development Potential Within Jurisdiction.

40:55D-139 Transfer of development potential within jurisdiction.

3. a. The governing body of any municipality that fulfills the criteria set forth in section 4 of P.L.2004, c.2 (C.40:55D-140) may, by ordinance approved by the county planning board, provide for the transfer of development potential within its jurisdiction. The governing bodies of two or more municipalities that fulfill the criteria set forth in section 4 of P.L.2004, c.2 (C.40:55D-140) may, by substantially similar ordinances approved by their respective county planning boards, provide for a joint program for the transfer of development potential, including transfers from sending zones in one municipality to receiving zones in the other, regardless of whether or not those municipalities are situated within the same county. Any such program shall be carried out by the municipal planning board or boards.

A program may include the designation of one or more sending or receiving zones.

b.The Office of Smart Growth shall provide such technical assistance as may be requested by municipalities or a county planning board, and as may be reasonably within the capacity of the office to provide, in the preparation, implementation or review, as the case may be, of the master plan elements required to have been adopted by the municipality as a condition for adopting a development transfer ordinance pursuant to section 4 of P.L.2004, c.2 (C.40:55D-140), capital improvement program or development transfer ordinance.

L.2004,c.2,s.3.



Section 40:55D-140 - Actions Prior To Adoption, Amendment.

40:55D-140 Actions prior to adoption, amendment.

4.Prior to the adoption or amendment of any development transfer ordinance, a municipality shall:

a.Adopt a development transfer plan element of its master plan pursuant to paragraph (14) of subsection b. of section 19 of P.L.1975, c.291 (C.40:55D-28) in accordance with the requirements of section 5 of P.L.2004, c.2 (C.40:55D-141);

b.Adopt a capital improvement program pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29) for the receiving zone, which includes the location and cost of all infrastructure and a method of cost sharing if any portion of the cost is to be assessed against developers pursuant to section 30 of P.L.1975, c.291 (C.40:55D-42);

c.Adopt a utility service plan element of the master plan pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) that specifically addresses providing necessary utility services within any designated receiving zone within a specified time period so that no development seeking to utilize development potential transfer is unreasonably delayed because utility services are not available;

d.Prepare a real estate market analysis pursuant to section 12 of P.L.2004, c.2 (C.40:55D-148) which examines the relationship between the development rights anticipated to be generated in the sending zones and the capacity of designated receiving zones to accommodate the necessary development; and

e.Either receive approval of: (1) its initial petition for endorsement of its master plan by the State Planning Commission pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) and regulations adopted pursuant thereto either individually, or as part of a county or regional plan, provided that the petition included the development transfer ordinance and supporting documentation, or (2) the development transfer ordinance and supporting documentation as an amendment to a previously approved petition for master plan endorsement by the State Planning Commission pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) and regulations adopted pursuant thereto.

L.2004,c.2,s.4.



Section 40:55D-141 - Development Transfer Plan Element, Required Inclusions.

40:55D-141 Development transfer plan element, required inclusions.

5.In order to serve as the basis for a development transfer ordinance pursuant to subsection a. of section 4 of P.L.2004, c.2 (C.40:55D-140), a development transfer plan element of a masterplan shall include:

a.an estimate of the anticipated population and economic growth in the municipality for the succeeding 10 years;

b.the identification and description of all prospective sending and receiving zones;

c.an analysis of how the anticipated population growth estimated pursuant to subsection a. of this section is to be accommodated within the municipality in general, and the receiving zone or zones in particular;

d.an estimate of existing and proposed infrastructure of the proposed receiving zone;

e.a presentation of the procedure and method for issuing the instruments necessary to convey the development potential from the sending zone to the receiving zone; and

f.explicit planning objectives and design standards to govern the review of applications for development in the receiving zone in order to facilitate their review by the approving authority.

L.2004,c.2,s.5.



Section 40:55D-142 - Procedure For Municipality Located In Pinelands Area.

40:55D-142 Procedure for municipality located in pinelands area.

6. a. Any municipality located in whole or in part in the pinelands area, as defined in the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), shall submit the proposed development transfer ordinance, development transfer and utility service plan elements of the master plan, real estate market analysis, and capital improvement program to the Pinelands Commission for review for those areas included in that proposed ordinance that are situated within the pinelands area. The Pinelands Commission shall determine whether the proposed ordinance is compatible with the provisions of the "Pinelands Development Credit Bank Act," P.L.1985, c.310 (C.13:18A-30 et seq.) and is otherwise consistent with the comprehensive management plan adopted by the Pinelands Commission pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.). If the commission determines that the proposed development transfer ordinance is not compatible or consistent, the commission shall make such recommendations as may be necessary to conform the proposed ordinance with the comprehensive management plan. The municipality shall not adopt the proposed ordinance unless the changes recommended by the Pinelands Commission have been included in the ordinance.

b.No development transfer ordinance that involves land in the pinelands area shall take effect unless it has been certified by the Pinelands Commission pursuant to the provisions of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) and the comprehensive management plan.

L.2004,c.2,s.6.



Section 40:55D-143 - Preparation, Amendment Of Development Transfer Ordinance.

40:55D-143 Preparation, amendment of development transfer ordinance.

7.A municipality which provides for the transfer of development as set forth in section 3 of P.L.2004, c.2 (C.40:55D-139) shall prepare or amend a development transfer ordinance that designates sending and receiving zones and is substantially consistent with or designed to effectuate the development transfer plan element of the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) and the capital improvement program adopted pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29). A governing body that chooses to adopt an ordinance or amendment or revision thereto which in whole or in part is inconsistent with the development transfer plan element of the master plan or the capital improvement program may do so only by affirmative vote of a majority of the full authorized membership of the governing body, with the reasons of the governing body for so acting set forth in a resolution and recorded in its minutes when adopting such an ordinance.

In creating and establishing sending and receiving zones, the governing body of the municipality shall designate tracts of land of such size and number and with such boundaries, densities and permitted uses as may be necessary to carry out the purposes of P.L.2004, c.2 (C.40:55D-137 et al.).

The adoption or amendment of a development transfer ordinance shall be considered a change to the classifications or boundaries of a zoning district and therefore subject to the notification requirements of section 2 of P.L.1995, c.249 (C.40:55D-62.1).

L.2004,c.2,s.7.



Section 40:55D-144 - Characteristics Of Sending Zone.

40:55D-144 Characteristics of sending zone.

8. a. A sending zone shall be composed predominantly of land having one or more of the following characteristics:

(1)agricultural land, woodland, floodplain, wetlands, threatened or endangered species habitat, aquifer recharge area, recreation or park land, waterfront, steeply sloped land or other lands on which development activities are restricted or precluded by duly enacted local laws or ordinances or by laws or regulations adopted by federal or State agencies;

(2)land substantially improved or developed in a manner so as to present a unique and distinctive aesthetic, architectural, or historical point of interest in the municipality;

(3)other improved or unimproved areas that should remain at low densities for reasons of inadequate transportation, sewerage or other infrastructure, or for such other reasons as may be necessary to implement the State Development and Redevelopment Plan adopted pursuant to P.L.1985, c.398 (C.52:18A-196 et al.) and local or regional plans.

b.Notwithstanding subsection a. of this section, lands permanently restricted through development easements or conservation easements existing prior to the adoption of a development transfer ordinance may be included in a sending zone upon a finding by the municipal governing body that this inclusion is in the public interest.

c.The development transfer ordinance may assign bonus development potential to specified properties in the sending zone based on specified criteria in order to encourage the permanent protection of those lands pursuant to the development transfer ordinance.

L.2004,c.2,s.8.



Section 40:55D-145 - Characteristics Of Receiving Zone.

40:55D-145 Characteristics of receiving zone.

9. a. A receiving zone shall be appropriate and suitable for development and shall be at least sufficient to accommodate all of the development potential of the sending zone, and at all times there shall be a reasonable likelihood that a balance is maintained between sending zone land values and the value of the transferable development potential.

b.The development potential of the receiving zone shall be realistically achievable, considering: (1) the availability of all necessary infrastructure; (2) all of the provisions of the zoning ordinance including those related to density, lot size and bulk requirements; and (3) given local land market conditions as of the date of the adoption of the development transfer ordinance.

c.The development potential of the receiving zone shall be consistent with the criteria established pursuant to subsection b. of section 13 of P.L.2004, c.2 (C.40:55D-149).

d.All infrastructure necessary to support the development of the receiving zone as set forth in the zoning ordinance shall either exist or be scheduled to be provided so that no development requiring the purchase of transferable development potential shall be unreasonably delayed because the necessary infrastructure will not be available due to any action or inaction by the municipality.

e.No density increases may be achieved in a receiving zone without the use of appropriate instruments of transfer.

L.2004,c.2,s.9.



Section 40:55D-146 - Provisions Of Development Transfer Ordinance.

40:55D-146 Provisions of development transfer ordinance.

10.Except as otherwise provided in this section, a development transfer ordinance shall provide that, on granting a variance under subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70) that increases the development potential of a parcel of property not in the designated receiving zone for which the variance has been granted by more than 5%, that parcel of property shall constitute a receiving zone and the provisions of the ordinance for receiving zones shall apply with respect to the amount of development potential required to implement that variance.

This section shall not apply to any development that fulfills the definition of a minor site plan or minor subdivision.

L.2004,c.2,s.10.



Section 40:55D-147 - Issuance Of Instruments, Adoption Of Procedures Relative To Land Use.

40:55D-147 Issuance of instruments, adoption of procedures relative to land use.

11. a. A development transfer ordinance shall provide for the issuance of such instruments as may be necessary and the adoption of procedures for recording the permitted use of the land at the time of the recording, the separation of the development potential from the land, and the recording of the allowable residual use of the land upon separation of the development potential.

b.A development transfer ordinance shall specifically provide that upon the transfer of development potential from a sending zone, the owner of the property from which the development potential has been transferred shall cause a statement containing the conditions of the transfer and the terms of the restrictions of the use and development of the land to be attached to and recorded with the deed of the land in the same manner as the deed was originally recorded. These restrictions and conditions shall state that any development inconsistent therewith is expressly prohibited, shall run with the land, and shall be binding upon the landowner and every successor in interest thereto.

c.The restrictions shall be expressly enforceable by the municipality and the county in which the property is located, any interested party, and the State of New Jersey.

d.All development potential transfers shall be recorded in the manner of a deed in the book of deeds in the office of the county clerk or county register of deeds and mortgages, as appropriate. This recording shall specify the lot and block number of the parcel in the sending zone from which the development potential was transferred and the lot and block number of the parcel in the receiving zone to which the development potential was transferred.

e.All development potential transfers also shall be recorded with the State Transfer of Development Rights Bank in the Development Potential Transfer Registry as required pursuant to section 5 of P.L.1993, c.339 (C.4:1C-53).

L.2004,c.2,s.11.



Section 40:55D-148 - Real Estate Market Analysis.

40:55D-148 Real estate market analysis.

12. a. Prior to the final adoption of a development transfer ordinance or any significant amendment to an existing development transfer ordinance, the planning board shall conduct a real estate market analysis of the current and future land market which examines the relationship between the development rights anticipated to be generated in the sending zone and the likelihood of their utilization in the designated receiving zone. The analysis shall include thorough consideration of the extent of development projected for the receiving zone and the likelihood of its achievement given current and projected market conditions in order to assure that the designated receiving zone has the capacity to accommodate the development rights anticipated to be generated in the sending zone. The real estate market analysis shall conform to rules and regulations adopted pursuant to subsection c. of this section.

b.Upon completion of the real estate market analysis and at a meeting of the planning board held prior to the meeting at which the development transfer ordinance receives first reading, the planning board shall hold a hearing on the real estate market analysis.

The hearing shall be held in accordance with the provisions of subsections a. through f. of section 6 of P.L.1975, c.291 (C.40:55D-10).

c.The Commissioner of Community Affairs, in consultation with the board of directors of the State Transfer of Development Rights Bank established pursuant to section 3 of P.L.1993, c.339 (C.4:1C-51), shall within 180 days of the enactment of P.L.2004, c.2 (C.40:55D-137 et al.), adopt rules and regulations which set forth the required contents of the real estate market analysis.

L.2004,c.2,s.12.



Section 40:55D-149 - Submission By Municipality Prior To Adoption Of Ordinance To County Planning Board.

40:55D-149 Submission by municipality prior to adoption of ordinance to county planning board.

13. a. Prior to adoption of a development transfer ordinance or of any amendment of an existing development transfer ordinance, the municipality shall submit a copy of the proposed ordinance, copies of the development transfer and utility service plan elements of the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) and capital improvement program adopted pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29), proposed municipal master plan changes necessary for the enactment of the development transfer ordinance, and the real estate market analysis to the county planning board. If the ordinance and master plan changes involve agricultural land, then the county agriculture development board shall also be provided information identical to that provided to the county planning board.

b.The county planning board, upon receiving the proposed development transfer ordinance and accompanying documentation, shall conduct a review of the proposed ordinance with regard to the following criteria:

(1)consistency with the adopted master plan of the county;

(2)support of regional objectives for agricultural land preservation, natural resource management and protection, historic or architectural conservation, or the preservation of other public values as enumerated in subsection a. of section 8 of P.L.2004, c.2 (C.40:55D-144);

(3)consistency with reasonable population and economic forecasts for the county; and

(4)sufficiency of the receiving zone to accommodate the development potential that may be transferred from sending zones and a reasonable assurance of marketability of any instruments of transfer that may be created.

L.2004,c.2,s.13.



Section 40:55D-150 - Formal Comments, Recommendation Of County Planning Board.

40:55D-150 Formal comments, recommendation of county planning board.

14. a. Within 60 days after receiving a proposed development transfer ordinance and accompanying documentation transmitted pursuant to section 13 of P.L.2004, c.2 (C.40:55D-149), the county planning board shall submit to the municipality formal comments detailing its review and shall either recommend or not recommend enactment of the proposed development transfer ordinance. If enactment of the proposed ordinance is recommended, the municipality may proceed with adoption of the ordinance. Failure to submit recommendations within the 60-day period shall constitute recommendation of the ordinance.

b.The CADB shall review a proposed development transfer ordinance and accompanying documentation within 30 days of receipt thereof, and shall submit such written recommendations as it deems appropriate, to the county planning board.

c.If the county planning board does not recommend enactment, the reasons therefor shall be clearly stated in the formal comments. If the objections of the county planning board cannot be resolved to the satisfaction of both the municipality and the county planning board within an additional 30 days, the municipality shall petition the Office of Smart Growth to render a final determination pursuant to section 15 of P.L.2004, c.2 (C.40:55D-151).

L.2004,c.2,s.14.



Section 40:55D-151 - Review By Office Of Smart Growth.

40:55D-151 Review by Office of Smart Growth.

15.When the Office of Smart Growth receives a petition pursuant to subsection c. of section 14 of P.L.2004, c.2 (C.40:55D-150), it shall review the petition, the record of comment of the county planning board, any supporting documentation submitted by the municipality, and any comments received from property owners in the sending or receiving zones and other members of the public. Within 60 days after receipt of the petition, the Office of Smart Growth shall approve, approve with conditions, or disapprove the proposed development transfer ordinance, stating in writing the reasons therefor. The basis for review by the Office of Smart Growth shall be:

a.compliance of the proposed development transfer ordinance with the provisions of P.L.2004, c.2 (C.40:55D-137 et al.);

b.accuracy of the information developed in the proposed development transfer ordinance, the development transfer and utility service plan elements of the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28), the real estate market analysis and capital improvement program adopted pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29);

c.an assessment of the potential for successful implementation of the proposed development transfer ordinance; and

d.consistency with any plan that applies to the municipality that has been endorsed by the State Planning Commission pursuant to P.L.1985, c.398 (C.52:18A-196 et al.) and its implementing regulations.

L.2004,c.2,s.15.



Section 40:55D-152 - Approval Of Municipal Petition; Appeal.

40:55D-152 Approval of municipal petition; appeal.

16.If the Office of Smart Growth determines, in response to a municipal petition submitted pursuant to subsection c. of section 14 of P.L.2004, c.2 (C.40:55D-150), that the proposed development transfer ordinance may be approved, the municipality may proceed with adoption of the proposed ordinance. If the Office of Smart Growth determines that the proposed ordinance may be approved with conditions, the Office of Smart Growth shall make such recommendations as may be necessary for the proposed ordinance to be approved. The municipality shall not adopt the proposed ordinance unless the changes recommended by the Office of Smart Growth have been included in the proposed ordinance. If the Office of Smart Growth determines that the development transfer ordinance should be disapproved, the municipality may not proceed with adoption of the proposed ordinance.

The decision by the Office of Smart Growth on the petition shall have the effect of a final agency action and any appeal of that decision shall be made directly to the Appellate Division of the Superior Court.

L.2004,c.2,s.16.



Section 40:55D-153 - Transmission Of Record Of Transfer; Assessment; Taxation.

40:55D-153 Transmission of record of transfer; assessment; taxation.

17. a. The county clerk or county register of deeds and mortgages, as the case may be, shall transmit to the assessor of the municipality in which a development potential transfer has occurred a record of the transfer and all pertinent information required to value, assess, and tax the properties subject to the transfer in a manner consistent with subsection b. of this section.

b.Property from which and to which development potential has been transferred shall be assessed at its fair market value reflecting the development transfer. Development potential that has been removed from a sending zone but has not yet been employed in a receiving zone shall not be assessed for real property taxation. Nothing in P.L.2004, c.2 (C.40:55D-137 et al.) shall be construed to affect, or in any other way alter, the valuation assessment, or taxation of land that is valued, assessed, and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

c.Property in a sending or receiving zone that has been subject to a development potential transfer shall be newly valued, assessed, and taxed as of October 1 next following the development potential transfer.

d.Development potential that has been conveyed from a property pursuant to P.L.2004, c.2 (C.40:55D-137 et al.) shall not be subject to any fee imposed pursuant to P.L.1968, c.49 (C.46:15-5 et seq.).

L.2004,c.2,s.17.



Section 40:55D-154 - Rebuttable Presumption That Development Transfer Ordinance Is No Longer Reasonable.

40:55D-154 Rebuttable presumption that development transfer ordinance is no longer reasonable.

18.The absence of either of the following shall constitute a rebuttable presumption that a development transfer ordinance is no longer reasonable:

a.plan endorsement pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) or regulations adopted pursuant thereto is no longer in effect for that municipality; or

b.a sufficient percentage of the development potential has not been transferred in that municipality as provided in section 20 of P.L.2004, c.2 (C.40:55D-156).

If the ordinance of a municipality that is a participant of a joint program pursuant to section 3 of P.L.2004, c.2 (C.40:55D-139) is presumed to be no longer reasonable pursuant to this section, then the ordinances of all participating municipalities also shall be presumed to be no longer reasonable.

L.2004,c.2,s.18.



Section 40:55D-155 - Review By Planning Board, Governing Body After Three Years.

40:55D-155 Review by planning board, governing body after three years.

19.A development transfer ordinance and real estate market analysis shall be reviewed by the planning board and governing body of the municipality at the end of three years subsequent to its adoption. This review shall include an analysis of development potential transactions in both the private and public market, an update of current conditions in comparison to the development transfer plan element of the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) and capital improvement program adopted pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29), and an assessment of the performance goals of the development transfer program, including an evaluation of the units constructed with and without the utilization of the development transfer ordinance. A report of findings from this review shall be submitted to the county planning board, the Office of Smart Growth and, when the sending zone includes agricultural land, the CADB for review and recommendations. Based on this review the municipality shall act to maintain and enhance the value of development transfer potential not yet utilized and, if necessary, amend the capital improvement program adopted pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29), the development transfer plan element of the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) and the development transfer ordinance adopted pursuant to P.L.2004, c.2 (C.40:55D-137 et al.).

L.2004,c.2,s.19.



Section 40:55D-156 - Review After Five Years.

40:55D-156 Review after five years.

20.A development transfer ordinance and the real estate market analysis also shall be reviewed by the planning board and governing body of the municipality at the end of five years subsequent to its adoption. This review shall provide for the examination of the development transfer ordinance and the real estate market analysis to determine whether the program for development transfer and the permitted uses in the sending zone continue to remain economically viable, and, if not, an update of the development transfer plan element of the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) and capital improvement program adopted pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29) shall be required. If at least 25% of the development potential has not been transferred at the end of this five-year period, the development transfer ordinance shall be presumed to be no longer reasonable, including any zoning changes adopted as part of the development transfer program, within 90 days after the end of the five-year period unless one of the following is met:

a.the municipality immediately takes action to acquire or provide for the private purchase of the difference between the development potential already transferred and 25% of the total development transfer potential created in the sending zone under the development transfer ordinance;

b.a majority of the property owners in a sending zone who own land from which the development potential has not yet been transferred agree that the development transfer ordinance should remain in effect;

c.the municipality can demonstrate either future success or can demonstrate that low levels of development potential transfer activity are due, not to ordinance failure, but to low levels of development demand in general. This demonstration shall require the concurrence of the county planning board and the Office of Smart Growth, and shall be the subject of a municipal public hearing conducted prior to a final determination regarding the future viability of the development transfer program; or

d.the municipality can demonstrate that less than 25% of the remaining development potential in the sending zone has been available for sale at market value during the five-year period.

L.2004,c.2,s.20.



Section 40:55D-157 - Periodic Reviews.

40:55D-157 Periodic reviews.

21.Following review of a development transfer ordinance as provided in section 20 of P.L.2004, c.2 (C.40:55D-156), the planning board and the governing body of the municipality shall review the development transfer ordinance and real estate market analysis at least once every five years with every second review occurring in conjunction with the review and update of the master plan of the municipality pursuant to the provisions of section 76 of P.L.1975, c.291 (C.40:55D-89). This review shall provide for the examination of the ordinance and the real estate market analysis to determine whether the program and uses permitted in the sending zone continue to be economically viable and, if not, an update of the development transfer plan element of the master plan adopted pursuant to section 19 of P.L.1975, c.291 (C.40:55D-28) and capital improvement program adopted pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29) shall be required.

If 25% of the remaining development transfer potential at the start of each five-year review period in the sending zone under the development transfer ordinance has not been transferred during the five-year period, the municipal governing body shall repeal the development transfer ordinance, including any zoning changes adopted as part of the development transfer program, within 90 days after the end of that five-year period unless the municipality meets one of the standards established pursuant to section 20 of P.L.2003, c.2 (C.40:55D-156).

L.2004,c.2,s.21.



Section 40:55D-158 - Provision For Purchase, Sale, Exchange Of Development Potential.

40:55D-158 Provision for purchase, sale, exchange of development potential.

22. a. The governing body of any municipality that has adopted a development transfer ordinance, or the governing body of any county in which at least one municipality has adopted a development transfer ordinance, may provide for the purchase, sale, or exchange of the development potential that is available for transfer from a sending zone by the establishment of a development transfer bank. Alternatively, the governing body of any municipality which has adopted a development transfer ordinance and has not established a municipal development transfer bank may either utilize the State TDR Bank or a county development transfer bank for these purposes, provided that the county in which the municipality is situated has established such a bank.

b.Any development transfer bank established by a municipality or county shall be governed by a board of directors comprising five members appointed by the governing body of the municipality or county, as the case may be. The members shall have expertise in either banking, law, land use planning, natural resource protection, historic site preservation or agriculture. For the purposes of P.L.2004, c.2 (C.40:55D-137 et al.) and the "Local Bond Law," N.J.S.40A:2-1 et seq., a purchase by the bank shall be considered an acquisition of lands for public purposes.

L.2004,c.2,s.22.



Section 40:55D-159 - Purchase By Development Transfer Bank.

40:55D-159 Purchase by development transfer bank.

23. a. A development transfer bank may purchase property in a sending zone if adequate funds have been provided for these purposes and the person from whom the development potential is to be purchased demonstrates possession of marketable title to the property, is legally empowered to restrict the use of the property in conformance with P.L.2004, c.2 (C.40:55D-137 et al.), and certifies that the property is not otherwise encumbered or transferred.

b.The development transfer bank may, for the purposes of its own development potential transactions, establish a municipal average of the value of the development potential of all property in a sending zone of a municipality within its jurisdiction, which value shall generally reflect market value prior to the effective date of the development transfer ordinance. The establishment of this municipal average shall not prohibit the purchase of development potential for any price by private sale or transfer, but shall be used only when the development transfer bank itself is purchasing the development potential of property in the sending zone. Several average values in any sending zone may be established for greater accuracy of valuation.

c.The development transfer bank may sell, exchange, or otherwise convey the development potential of property that it has purchased or otherwise acquired pursuant to the provisions of P.L.2004, c.2 (C.40:55D-137 et al.), but only in a manner that does not substantially impair the private sale or transfer of development potential.

d.When a sending zone includes agricultural land, a development transfer bank shall, when considering the purchase of development potential based upon values derived by municipal averaging, submit the municipal average arrived at pursuant to subsection b. of this section for review and comment to the CADB. The development transfer bank shall coordinate the development transfer program with the farmland preservation programs established pursuant to the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et al.) and the "Garden State Preservation Trust Act," sections 1 through 42 of P.L.1999, c.152 (C.13:8C-1 et seq.) to the maximum extent practicable and feasible.

e.A development transfer bank may apply for funds for the purchase of development potential under the provisions of sections 1 through 42 of P.L.1999, c.152 (C.13:8C-1 et seq.), or any other act providing funds for the purpose of acquiring and developing land for recreation and conservation purposes consistent with the provisions and conditions of those acts.

f.A development transfer bank may apply for matching funds for the purchase of development potential under the provisions of the "Garden State Preservation Trust Act," sections 1 through 42 of P.L.1999, c.152 (C.13:8C-1 et seq.) for the purpose of farmland preservation and agricultural development consistent with the provisions and conditions of that act and the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et al.). In addition, a development transfer bank may apply to the State Transfer of Development Rights Bank established pursuant to section 3 of P.L.1993, c.339 (C.4:1C-51) for either planning or development potential purchasing funds, or both, as provided pursuant to section 4 of P.L.1993, c.339 (C.4:1C-52).

L.2004,c.2,s.23.



Section 40:55D-160 - Sale Of Development Potential Associated With Development Easement.

40:55D-160 Sale of development potential associated with development easement.

24.If the governing body of a county provides for the acquisition of a development easement under the provisions of the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et al.) or the "Garden State Preservation Trust Act," sections 1 through 42 of P.L.1999, c.152 (C.13:8C-1 et seq.), it may sell the development potential associated with the development easement subject to the terms and conditions of the development transfer ordinance adopted pursuant to P.L.2004, c.2 (C.40:55D-137 et al.); provided that if the development easement was purchased using moneys provided pursuant to the "Garden State Preservation Trust Act," sections 1 through 42 of P.L.1999, c.152 (C.13:8C-1 et seq.), a percentage of all revenues generated through the resale of the development potential shall be refunded to the State in an amount equal to the State's percentage contribution to the original development easement purchase. Notwithstanding the foregoing, such refund shall not be paid to the State in the event the State Treasurer determines that such refund would adversely affect the tax-exempt status of any bonds authorized pursuant to the "Garden State Preservation Trust Act," sections 1 through 42 of P.L.1999, c.152 (C.13:8C-1 et seq.). This repayment shall be made within 90 days after the end of the calendar year in which the sale occurs.

L.2004,c.2,s.24.



Section 40:55D-161 - Right To Farm Benefits.

40:55D-161 Right to farm benefits.

25.Agricultural land involved in an approved development transfer ordinance shall be provided the right to farm benefits under the "Right to Farm Act," P.L.1983, c.31 (C.4:1C-1 et al.) and other benefits that may be provided pursuant to the "Agriculture Retention and Development Act," P.L.1983, c.32 (C.4:1C-11 et seq.).

L.2004,c.2,s.25.



Section 40:55D-162 - Annual Report By Municipality To County; County To State.

40:55D-162 Annual report by municipality to county; county to State.

26. a. The governing body of a municipality that adopts a development transfer ordinance shall annually prepare and submit a report on activity undertaken pursuant to the development transfer ordinance to the county planning board.

b.The county planning board shall submit copies of these reports along with an analysis of the effectiveness of the ordinances in achieving the purposes of P.L.2004, c.2 (C.40:55D-137 et al.) to the State Planning Commission on July 1 of the third year next following enactment of P.L.2004, c.2 (C.40:55D-137 et al.) and annually thereafter.

L.2004,c.2,s.26.



Section 40:55D-163 - Construction Of Act Relative To Burlington County Municipalities.

40:55D-163 Construction of act relative to Burlington County municipalities.

27. a. Except as provided otherwise pursuant to subsections b. and c. of this section, the provisions of P.L.2004, c.2 (C.40:55D-137 et al.) shall not apply or be construed to nullify any development transfer ordinance adopted by a municipality in Burlington County pursuant to P.L.1989, c.86 (C.40:55D-113 et al.) prior to the effective date of P.L.2004, c.2 (C.40:55D-137 et al.).

b.On or after the effective date of P.L.2004, c.2 (C.40:55D-137 et al.), any municipality in Burlington County may adopt a development transfer ordinance either pursuant to P.L.1989, c.86 (C.40:55D-113 et al.) or P.L.2004, c.2 (C.40:55D-137 et al.).

c.Any municipality in Burlington County may utilize a development transfer bank established by the municipality or county pursuant to P.L.2004, c.2 (C.40:55D-137 et al.), by the municipality or Burlington County pursuant to P.L.1989, c.86 (C.40:55D-113 et al.), or by the State pursuant to P.L.1993, c.339 (C.4:1C-49 et seq.) or P.L.2004, c.2 (C.40:55D-137 et al.).

L.2004,c.2,s.27.



Section 40:56-1 - Local Improvements; Definition And Enumeration; Doing Work As General Improvement

40:56-1. Local improvements; definition and enumeration; doing work as general improvement
A local improvement is one, the cost of which, or a portion thereof, may be assessed upon the lands in the vicinity thereof benefited thereby.

Any municipality may undertake any of the following works as a local improvement; and the governing body thereof may make, amend, repeal and enforce ordinances for carrying into effect all powers granted in this section:

a. The laying out, opening or establishing of a new street, alley, or other public highway, or portion thereof.

b. The widening, straightening, extension, alteration or changing in any manner of the location of a street, alley or other public highway, or portion thereof.

c. The grading or alteration of the grade of a street, alley or other public highway, or portion thereof.

d. The paving, repaving, or otherwise improving or reimproving a street, alley or other public highway, or portion thereof.

e. The curbing or recurbing, guttering or reguttering of a sidewalk in, upon, or along a street, alley or other public highway, or portion thereof.

f. The construction, reconstruction, improvement and reimprovement of bridges and viaducts.

g. The construction, reconstruction, improvement, reimprovement or relocation of a public walk or driveway on any beach, or along the ocean or any river or other waterway.

h. The improvement or reimprovement of any beach or water front, and the providing of suitable protection to prevent damage to lands or property by the ocean or other waters, including the filing in and grading necessary for the protection of such improvements.

i. The construction, reconstruction, enlargement or extension of a sewer or drain in, under or along a street, alley or public highway, or portion thereof, or in, under or along any public or private lands; the construction, reconstruction, enlargement or extension of a system of sewerage or drainage or both combined; the construction, reconstruction, enlargement or extension of a system of drainage of the marshes and wet lowlands within the municipality; the construction, reconstruction, enlargement or alteration of a system of works for the sanitary disposal of sewage or drainage.

j. The installation of service connections to a system of water, gas, light, heat or power works owned by a municipality or otherwise, including all such works as may be necessary for supplying water, gas, light, heat or power to real estate for whose benefit such services are provided; service connections including the laying, construction or placing of mains, conduits or cables in, under or along a street, alley or other public highway or portion thereof.

k. The construction, reconstruction, enlargement or extension of any water main or other works for the distribution of water supplied by the State or any of its political subdivisions, or any public agency of any of the same.

l. The installation of such lighting standards, appliances and appurtenances as may be required for the brilliant illumination of the streets in those parts of the municipality where the governing body of the municipality may deem it necessary or proper to establish what is commonly called a "white way."

m. The widening, deepening or improvement of any stream, creek, river or other waterway.

n. The removal of obstructions in, and the constructing, reconstructing, enlarging or extending of any waterway, of enclosing walls, or of a pipe or conduit or any brook or watercourse, or part of same.

o. The defining of the location and the establishment of widths, grades and elevations of any stream, creek, river or other waterway, and the preventing of encroachments upon the same.

p. The reclaiming, filling and improving and bulkheading and filling in lands lying under tidal or other water, in whole or in part, within the municipality; the reclaiming or filling or bulkheading and filling those lands or lands adjacent to such reclaimed or filled lands; to dredge channels or improve harbor approaches in the waters abounding the lands to be reclaimed, filled and improved, or bulkheaded and filled; provided, the approval of the Planning and Development Council of the Division of Planning and Development in the Department of Conservation and Economic Development of the State of New Jersey, and when necessary, the permission of the Federal authorities in charge of the district port in which the improvements are proposed to be made, to improve and dredge channels and construct and improve the harbor approaches to those lands, shall be first had and obtained.

The governing body may enter into agreements with the Federal Government for reimbursement to the municipality for all or a portion of the cost of dredging channels or improving harbor approaches in waters under the jurisdiction of the Federal Government.

If any portion of the amount assessed against the lands within the municipality for the improvement shall be reimbursed to the municipality by the Federal Government after the assessment has been made, then a credit shall be made on each assessment levied in proportion to the amount so received from the Federal Government; provided, the amount received by the municipality from the Federal Government shall be in excess of the amount fixed in the assessment to be borne by the municipality at large.

If any portion of the land included within lands benefited or improved by any work done in connection with the reclaiming, filling or bulkheading and filling shall be riparian lands or lands under water, for which the riparian grant has not theretofore been made by the State, the municipal board or body authorized to make assessments for improvements in accordance with this subtitle may include in any such assessment a prospective assessment against the riparian lands or lands under water, and a copy of such prospective assessment shall be filed with the Planning and Development Council of the Division of Planning and Development in the Department of Conservation and Economic Development of the State of New Jersey and shall be a part of the records of that council. Upon the sale or grant by the State of the riparian rights to any such lands for which a prospective assessment has been filed with the council, the amount of such prospective assessment together with interest at the rate of five per centum (5%) per annum from the time of the confirmation of the assessment for the improvement shall be included by said Planning and Development Council in the purchase price fixed for such lands and made a part of the payment for the grant, and the amount of the assessment with interest, when paid, shall be turned over by said Planning and Development Council to the municipality making the assessment. Such prospective assessment shall also be included in the general assessment for and against any such riparian lands or lands under water for which an annual rental or fee is being charged or collected by said Planning and Development Council under any agreement by which the fee of any such riparian lands is passed, and when the fee does so pass by grant from the State the prospective assessment shall become immediately due and payable, together with interest thereon at the rate of five per centum (5%) per annum from the time of the confirmation of the assessment for the improvement and the assessment shall become a lien upon those lands until paid and shall be collectible as other liens for public improvements in the municipality. Should said Planning and Development Council lease for a term of years any such riparian lands or lands under water, included within lands benefited or improved by any work done in connection with the reclaiming, filling or bulkheading and filling, it shall include in the annual rental to be charged therefor one-tenth of the amount of the prospective assessment for each year of the term not exceeding ten years until the prospective assessment and the interest thereon at the rate of five per centum (5%) per annum from the time of confirmation of the assessment for the improvement, shall be paid. If the lease shall be for a period less than ten years, such provision shall be contained in any and all extensions and renewals thereof, or in any new leases until the full prospective assessment with such interest shall have been paid. Nothing contained in this subparagraph shall apply to lands owned by a company whose rates are subject to regulation by the Board of Public Utility Commissioners.

Whenever convenient more than one of the works provided for in this section may be carried on as one improvement. Any municipality may undertake any or all of the works mentioned in this section as a general improvement to be paid for by general taxation, and any municipality may provide for the maintenance, repair and operation of any or all of said works by taxation whether the same are undertaken as local or general improvements.

Amended by L.1938, c. 229, p. 525, s. 1; L.1951, c. 175, p. 656, s. 1, eff. June 5, 1951.



Section 40:56-1.1 - Parking Facilities

40:56-1.1. Parking facilities
Any municipality may undertake, as a local improvement, the work of providing facilities for the parking of motor vehicles by the acquisition and improvement of real property and by the construction of buildings and structures. Any such acquisition may be by purchase or lease and the parking facilities may include equipment, entrances, exits, fencing and other accessories necessary or desirable for the safety and convenience of the parking of motor vehicles.

L.1949, c. 261, p. 828, s. 1, eff. May 28, 1949.



Section 40:56-1.2 - Parking Facilities As Distinct Work Or In Connection With Parking Authority

40:56-1.2. Parking facilities as distinct work or in connection with parking authority
Any such local improvement may be undertaken as a separate and distinct work or in connection with the creation of a parking authority pursuant to the parking authority law (P.L.1948, c. 198), or in the furtherance of any project of a parking authority heretofore or hereafter created by the municipality pursuant to said parking authority law.

L.1949, c. 261, p. 828, s. 2.



Section 40:56-1.3 - Laws Applicable

40:56-1.3. Laws applicable
Whenever any such local improvement is undertaken, the provisions of the chapter to which this act is a supplement shall be applicable.

L.1949, c. 261, p. 828, s. 3.



Section 40:56-1.4 - Clean Energy Special Assessment, Financing By Municipality.

40:56-1.4 Clean energy special assessment, financing by municipality.

1.Upon application to and approval by the Director of Local Government Services in the Department of Community Affairs, the governing body of a municipality may undertake the financing of the purchase and installation of renewable energy systems and energy efficiency improvements by property owners as a local improvement and may provide by ordinance for a "clean energy special assessment" to be imposed on a property within the municipality, if the owner of the property requests the assessment in order to install such systems or improvements. Each improvement on an individual property shall constitute a separate local improvement and shall be assessed separately to the property owner benefitted thereby. The clean energy special assessment shall be payable in quarterly installments. The terms of the clean energy special assessment shall be in accordance with the terms of the financing provided by the municipality pursuant to section 2 of P.L.2011, c.187 (C.40:56-13.1).

L.2011, c.187, s.1.



Section 40:56-2 - Connecting Streets With Streets In Adjoining Municipality; Considered A Local Improvement

40:56-2. Connecting streets with streets in adjoining municipality; considered a local improvement
Whenever the governing body of a municipality may deem it advantageous to lay out, open and construct a public street or highway through such municipality into and through an adjoining municipality in order to connect any street or highway therein with a street or highway in the first municipality, it may acquire the necessary land in such adjoining municipality by purchase or condemnation, and lay out, open and construct such street or highway as it may deem necessary.

The laying out, opening and construction of such street or highway may be carried out as a local improvement and the benefits therefrom assessed on any lands or real estate benefited thereby in the municipality laying out, opening and constructing such street or highway.



Section 40:56-3 - Improvement At Request And Expense Of Petitioners; Improvement By Owners; Cash Deposit

40:56-3. Improvement at request and expense of petitioners; improvement by owners; cash deposit
The governing body of a municipality may undertake any improvement mentioned in this chapter at the request of a number of petitioners who shall agree to pay the cost of the improvement and all expenses incidental thereto, and any other charge imposed by the governing body. The petitioners shall file with the governing body a statement showing the improvement desired, the real estate owned by each of them, and the proportion of cost each is willing to pay. The statement shall be verified by each of the petitioners and, before any such work or improvement is commenced, the petitioners shall enter into bond with sufficient surety to the municipality in double the amount of the cost of the improvement as estimated by the engineer of the municipality conditioned for the prompt payment of the cost of the improvement and all expenses incidental thereto and charges imposed. The governing body may require further security for such payment as it may deem advisable, and when so secured may proceed to make the improvement. Upon the completion thereof the governing body shall determine the cost and expense thereof and cause the same to be collected from the petitioners.

Whenever an owner of land in this State is desirous of improving same by the installation of utilities, sidewalks, curbs, street paving and any other improvement and the municipality wherein the land is located desires assurance of completion of such improvement, such municipality is hereby authorized to accept a cash deposit from said owner, conditioned upon the completion of said improvement or improvements to the satisfaction of, and within the time set by the governing body of such municipality. Upon such completion, the municipality shall return said cash deposit to the owner of said land. Upon failure to complete to the satisfaction of the municipality, the municipality may complete said improvement or improvements, using the monies so deposited, or so much thereof as is necessary for such purpose, returning the balance of said deposit, if any, to the owner of such land so improved. Such cash deposit shall be used for no other purpose. The municipality is further authorized to enter into such contracts, stipulations or agreements with said owner as are necessary and proper to carry out the purpose of this act.

Nothing in this act contained shall prevent a municipality from accepting bonds or other surety under like circumstances, and nothing herein shall be construed to, in any way, limit the powers of a municipality as they now exist, it being intended that the authority herein granted is supplementary and in addition to rights and powers presently possessed by municipalities.

Amended by L.1941, c. 242, p. 661, s. 1, eff. June 28, 1941.



Section 40:56-4 - Rejection Of Ordinance; New Ordinance

40:56-4. Rejection of ordinance; new ordinance
If any ordinance providing for any local improvement as defined by this article is rejected such rejection shall not be reconsidered and the ordinance thereafter passed, but a new ordinance in the same or other terms may at any time be introduced and passed.



Section 40:56-5 - Single Ordinance For Several Improvements; Advertisement

40:56-5. Single ordinance for several improvements; advertisement
An ordinance may provide for the making of several improvements not connected with each other and the notice of several local improvements not connected with each other may be included in one advertisement.



Section 40:56-6 - Further Proceedings By Resolution

40:56-6. Further proceedings by resolution
Whenever the governing body shall pass an ordinance for making any local improvement all further acts and proceedings necessary to carry out and complete the same and the work thereof and all orders relating thereto may be by resolution.



Section 40:56-7 - Acquisition Of Lands; Condemnation; Engineers, Officers And Employees

40:56-7. Acquisition of lands; condemnation; engineers, officers and employees
Any municipality may purchase, condemn, or otherwise acquire any real estate or right or interest therein, useful or necessary for the making of such improvement, located within or without the municipality, and any personal property, useful or necessary therefor, may hire and employ all such engineers, surveyors, officers and employees; construct or cause to be constructed any work or thing deemed necessary for the making of any such improvement; enter into any contract or agreement for the acquisition of any such property or the construction of any such work, and do all other acts necessary to carry on, complete, maintain and operate any such improvement.



Section 40:56-8 - Acquisition Of Private Works And Property; Condemnation; Assessment For Benefits

40:56-8. Acquisition of private works and property; condemnation; assessment for benefits
Any municipality may acquire by purchase or condemnation any property or works mentioned in this article which at the time of such purchase or condemnation is privately owned or operated, and assessments for benefits accruing therefrom may be made and levied upon the lands benefited thereby.



Section 40:56-9 - Condemnation; Ordinance And Map; Abandonment Of Improvement; Payment Into Superior Court

40:56-9. Condemnation; ordinance and map; abandonment of improvement; payment into Superior Court
Except as provided in article four of this chapter (s. 40:56-58 et seq.), as to cities of the first class, when an improvement ordinance shall require the taking of real estate, or any interest therein, the ordinance when introduced shall state the location and character of the improvement proposed to be made and the real estate or interest therein proposed to be taken therefor, sufficiently described so as to be readily identified and located, and the ordinance as introduced shall be accompanied by a map showing in detail the location and dimensions of the real estate proposed to be taken, or in which rights and interests are to be taken.

After the passage of the ordinance the map together with a copy of the ordinance attested by the municipal clerk shall be filed by him with the officer or board charged with the duty of making assessments for benefits in the municipality, or with the commissioners appointed to make the assessments for benefits for the particular improvement, and said officer or board or commissioners shall proceed to make an award for the real estate, or interest therein to be taken for such improvement, to the owner or owners thereof, after hearings held, and upon notice thereof given in the way and manner provided in section 40:56-25 and 40:56-26 of this Title in the case of assessments for benefits and awards for incidental damages where no real estate or rights therein are to be taken, and shall certify and report the same to the governing body in the manner provided in section 40:56-30 of this Title. Said governing body shall proceed and act upon the report in the manner provided in said section 40:56-30. If for any reason, such as that the aggregate awards for damages are so large as to make the improvement unwise in the judgment of the governing body, nothing herein shall be construed to deprive it of power to abandon the proposed improvement and repeal the improvement ordinance, at any time before confirmation of any award for real estate to be taken thereunder.

When an award for damages for real estate or any interest therein taken for any local improvement is confirmed by the governing body, or the court, as the case may be, the amount thereof shall, after such confirmation, be tendered to the person or persons entitled thereto promptly and before the commencement of the work. If it is uncertain as to who is entitled thereto or if the municipality is unable to tender such award by reason of the incapacity or absence of any person entitled thereto, or otherwise, or if any person or persons refuse to accept or receive such award the same may be paid into the Superior Court to be distributed to the person or persons entitled thereto according to law.

Amended by L.1953, c. 37, p. 698, s. 182, eff. March 19, 1953.



Section 40:56-10 - Copy Of Award Filed; Title Vested; Right Of Entry

40:56-10. Copy of award filed; title vested; right of entry
Except as provided in article four of this chapter (s. 40:56-58 et seq.), as to cities of the first class, upon the acceptance of any such award or payment thereof into the Superior Court, title to the real estate or interest therein shall vest in the municipality, which may thereupon enter upon and take possession of such real estate or interest therein and remove all persons therefrom, and a duplicate original of the award as confirmed or a copy thereof certified by the municipal clerk as a true copy of the award as confirmed by the governing body shall be recorded in the county in which the municipality is situated in the record of deeds for such county. The officer in charge of such office shall cause the names of the owner or owners of the property taken as shown by such award to be indexed under "grantors" in the index of deeds for such county, and the names of mortgages named in such award under "releasors" in the index of releases of mortgages for such county. A copy of the map shall be filed in the same office.

Amended by L.1953, c. 37, p. 700, s. 183, eff. March 19, 1953.



Section 40:56-11 - Work Done By Municipality Or By Contract

40:56-11. Work done by municipality or by contract
All work or any portion thereof in connection with any local or general improvement may be done either by the municipality or by contract awarded to the lowest responsible bidder. Advertisements for bids for the doing of any such work shall be published and the bids shall be received and the contract awarded in each municipality in accordance with the provisions of chapter 50 of this title (s. 40:50-1 et seq.).



Section 40:56-12 - Part Of Cost Paid By Municipality; Ordinance

40:56-12. Part of cost paid by municipality; ordinance
The governing body may provide in any ordinance authorizing a local improvement that a certain proportion, or a definite and fixed amount of the whole cost thereof, be paid by the municipality.



Section 40:56-13 - Appropriations For Local Improvements; Amount; Bonds And Notes; Fund

40:56-13. Appropriations for local improvements; amount; bonds and notes; fund
The governing body may from time to time fix and designate the amounts of money to be expended by the municipality for local improvements. Any amount so appropriated may be raised by the issue of bond anticipation notes or permanent bonds. Any municipality may also create a capital fund for the carrying on of local improvements and such capital fund may be raised in any annual tax budget or by the sale of bonds. In making the appropriation the governing body may designate the particular local improvement to which said money so appropriated is to be applied, and in such designation may include one or more of the works set out in this article if the same are so connected as to be part of one general scheme.



Section 40:56-13.1 - Clean Energy Special Assessment, Financing Through Bonds.

40:56-13.1 Clean energy special assessment, financing through bonds.

2. a. Upon application to and approval by the Director of Local Government Services in the Department of Community Affairs, a municipality may adopt an ordinance to establish a program to finance the purchase and installation of renewable energy systems and energy efficiency improvements by property owners. The governing body may apply to a county improvement authority that issues bonds pursuant to paragraph (2) of subsection (j) of section 12 of P.L.1960, c.183 (C.40:37A-55), or may issue bonds to finance the program pursuant to section 3 of P.L.2011, c.187 (C.40:56-13.2). Funds for the purchase and installation of renewable energy systems and energy efficiency improvements shall be loaned to property owners in exchange for a clean energy special assessment on the property pursuant to section 1 of P.L.2011, c.187 (C.40:56-1.4), to be paid quarterly. In the case of financing provided by bonds issued by a county improvement authority, the clean energy special assessment shall be used to repay the bonds. In the case of financing provided by the municipality through the issuance of municipal bonds, the clean energy special assessment shall be used to repay the bonds. A property owner who purchases and installs a renewable energy system under the program may also assign any solar renewable energy certificates or other renewable energy credits that accrue to the property owner from the operation of the system to the municipality or the county improvement authority to repay the loan for the system. The Director of Local Government Services in the Department of Community Affairs shall coordinate efforts with the Board of Public Utilities to ensure that the amount of financing made available by local programs authorized pursuant to this act is in accordance with limits set from time to time by the Board of Public Utilities in order to ensure that local programs further the goals of the Office of Clean Energy in the Board of Public Utilities.

b.As used in this section, "solar renewable energy certificate" shall have the same meaning as set forth in section 3 of P.L.1999, c.23 (C.48:3-51).

L.2011, c.187, s.2.



Section 40:56-13.2 - Amounts Of Money To Be Expended For Improvements Established.

40:56-13.2 Amounts of money to be expended for improvements established.

3. a. Upon application to and approval by the Director of Local Government Services in the Department of Community Affairs, the governing body of a municipality may establish the amounts of money to be expended by the municipality for the improvements authorized in sections 1 and 2 of P.L.2011, c.187 (C.40:56-1.4 and C.40:56-13.1). Any amount so appropriated may be raised by the issuance of clean energy special assessment bonds by the municipality. In making the appropriation, the governing body may designate the particular projects to be financed to which the moneys shall be applied.

b.Clean energy special assessments and bonds issued to finance them shall be issued and shall be generally subject to R.S.40:56-21 et seq., as the director shall determine to be applicable.

c.The director is authorized and empowered to take such action as deemed necessary and consistent with the intent of this act to implement its provisions.

L.2011, c.187, s.3.



Section 40:56-14 - General Appropriations; Contents Of Ordinance Or Resolution

40:56-14. General appropriations; contents of ordinance or resolution
The governing body may make general appropriations for a particular class of work or for any combination of classes of work set out in this article and the money so appropriated may be expended for such work or classes of work by the board designated by law to carry on such work at such time and place as in their judgment shall seem proper. The resolution or ordinance making any such appropriation shall state that it is to apply to local improvements and that an assessment is thereafter to be levied on property in the vicinity thereof benefited or increased in value by reason thereof.



Section 40:56-15 - Completion Of Improvements Already Begun

40:56-15. Completion of improvements already begun
L.1917, c. 152, Art. XX, s. 52, p. 396, 1924 Suppl. s. 136-2052; section 52 of Article XX of an act entitled "An act concerning municipalities," approved March twenty-seventh, one thousand nine hundred and seventeen, as amended by "An act to amend an act entitled "An act concerning municipalities,' approved March twenty-seventh, one thousand nine hundred and seventeen, and constituting chapter 152 of the pamphlet laws of 1917," approved March thirty-first, one thousand nine hundred and twenty-one (L.1921, c. 129, p. 254), saved from repeal. [This section provides that work theretofore begun shall be completed under the provisions hereof.]



Section 40:56-16 - Choice Of Paving Materials; Advertisement For Bids; Hearing

40:56-16. Choice of paving materials; advertisement for bids; hearing
The governing body, in any ordinance for the paving of a street or highway, may designate two or more kinds of material to be used, and may advertise for proposals for the work of making such improvement with each of the materials so designated. The governing body after receiving such proposals may determine which of the materials shall be used. The governing body may solicit bids for any such work before the final passage of the improvement ordinance and announce the same at any hearing accorded under such ordinance to persons interested.



Section 40:56-17 - Joint Municipal Improvements; Agreement; Contracts With County

40:56-17. Joint municipal improvements; agreement; contracts with county
Any two or more municipalities may unite in undertaking any one or more of the works mentioned in this article as a local or general improvement. One or more municipalities may unite with a county in the undertaking of any such improvement. Whenever such work is contemplated a proposed agreement shall be prepared setting forth the work or works to be undertaken, the plans and specifications therefor, the proportion of the cost thereof to be borne by each and any other provisions deemed necessary to be inserted therein.



Section 40:56-18 - Notice Of Intention To Make Contract

40:56-18. Notice of intention to make contract
If any such work is to be undertaken as a local improvement, notice of the intention of any governing body to consider any ordinance authorizing the execution of a contract therefor and the doing of the work contemplated therein, and a hearing thereon, shall be given in each municipality in the same manner as is provided by this article in cases where the improvement is undertaken by a single municipality.



Section 40:56-19 - Apportionment Of Cost; Assessments For Benefits; Procedure

40:56-19. Apportionment of cost; assessments for benefits; procedure
If such contract is authorized and executed the work shall proceed as provided therein. Upon the completion of such work if undertaken as a local improvement, the governing body of each municipality party to the agreement, shall certify to the officer or board charged with the duty of making assessments in such municipality, the cost thereof to be borne by the municipality, and such board shall make an assessment on real estate in the municipality benefited by such improvement not in excess of the benefits conferred. Such officer or board shall give the same notice and accord the same hearing and proceed in the same manner and such assessment shall be a lien and shall be enforced in the same manner as in making assessments where the improvement is made by a single municipality.



Section 40:56-20 - Abandonment Of Improvement; Reimbursement Of Costs To Participants

40:56-20. Abandonment of improvement; reimbursement of costs to participants
When a municipality shall abandon a proposed improvement, or repeal the improvement ordinance, it shall make payment to owners and other parties who appeared in the proceedings, of their reasonable costs, expenses and counsel fees to be fixed by a judge of the Superior Court.

Amended by L.1953, c. 37, p. 700, s. 184, eff. March 19, 1953.



Section 40:56-20.1 - Limitation On Proceedings To Review Or Restrain Ordinance

40:56-20.1. Limitation on proceedings to review or restrain ordinance
No action or proceeding for injunctive or other relief shall be commenced to restrain or review an ordinance for any improvement after the contract therefor shall have been awarded.

Amended by L.1953, c. 37, p. 700, s. 185, eff. March 19, 1953.



Section 40:56-21 - Assessments; By Whom Made; Board Of Assessments

40:56-21. Assessments; by whom made; board of assessments
All assessments for benefits for local improvements under this chapter shall be made by the officer or board charged with the duty of making general assessments of taxes in the municipality, except where there is provided by law a board for the making of all such assessments, in which case all assessments shall be made by such board.

The governing body of every municipality in which no board is provided by law for the making of all assessments for benefits accruing from local improvements may by ordinance create a general board for that purpose, which board shall thereafter make all such assessments.



Section 40:56-22 - Assessment Commissioners; When Necessary; Appointment

40:56-22. Assessment commissioners; when necessary; appointment
Where no such board is provided for by law or by such ordinance, the governing body, upon the completion of any local improvement, may appoint by resolution three discreet freeholders, residents of the municipality, in no way interested in the improvement, as commissioners to make the assessments for benefits for such improvement. If such local improvement shall be of a general nature affecting the greater part of the real estate in the municipality, no commissioner shall be disqualified to act by reason of the fact that he may own real estate included in such assessment.



Section 40:56-23 - Assessment Officer Or Members Of Board Or Commission; Oath; Vacancies; Compensation

40:56-23. Assessment officer or members of board or commission; oath; vacancies; compensation
The officer or members of the board or commissioners charged with the duty of making assessments for benefits under this chapter shall, before the commencement of their duties, be sworn by an officer duly authorized to administer oaths for the faithful performance of such duties. In case of the death or disqualification of such officer or any member or members of such board or commission, the governing body shall appoint some other suitable person or persons to act in his place. Such officer and the members of said board or commission shall receive such compensation for their services as the governing body may fix and determine.



Section 40:56-24 - Costs Certified To Assessors; Contents Of Statement; Contributions; Total Assessment

40:56-24. Costs certified to assessors; contents of statement; contributions; total assessment
Upon the completion of any local improvement the body in charge thereof shall immediately notify the officer, board or commissioners whose duty it is to make the assessment for benefits therefor, and shall certify to such officer, board or commissioners a statement showing in detail the cost of the improvement, including therein the cost of advertising, financing and inspection and the engineering expense, and also the cost of any real estate or interest therein purchased or condemned for such improvement. Such statement shall also show the proportion or amount of the whole cost of the improvement if any paid or contributed by the municipality, or by the board of chosen freeholders of the county in which the municipality is situated, or by any person. The total amount of the assessment levied upon the real estate benefited by the improvement shall not exceed the cost thereof, less any such payment or contribution. If the benefits so assessed shall not equal the cost less such contribution the balance shall be paid by the municipality.



Section 40:56-25 - Assessors To View Improvement; Notice Of Hearing

40:56-25. Assessors to view improvement; notice of hearing
The officer, board or commissioners charged with the duty of making assessments for benefits for the improvement shall, when notified of its completion, examine the work and view all lands and real estate upon the line and in the vicinity thereof benefited thereby and shall thereupon fix a time and place for hearing all persons interested. Notice of the time and place of the hearing shall be mailed to the owners of all real estate affected directed to their last known post-office addresses, and shall be published at least once in a newspaper circulating in the municipality at least ten days before the hearing. The notices shall be mailed and published by the clerk of the municipality, or by such clerk or official as the governing body may designate. Failure to mail any such notice shall not invalidate any proceeding or assessment.



Section 40:56-26 - Hearing; Quorum; Amount Of Assessments Determined

40:56-26. Hearing; quorum; amount of assessments determined
The officer, board or commissioners making the assessment shall attend at the time and place appointed, and shall give all parties interested or affected by the improvement ample opportunity to be heard upon the subject of the assessment. A majority of such board or commission shall constitute a quorum for the transaction of business, and shall be sufficient to make any assessment. One member shall have power to adjourn any hearing, and any hearing may be adjourned from time to time. They shall have power to examine witnesses under oath to be administered by such officer or any member of such board or commission, and they shall thereupon make a just and equitable assessment of the benefits conferred upon any real estate by reason of such improvement having due regard to the rights and interests of all persons concerned, as well as to the value of the real estate benefited.



Section 40:56-27 - Assessments Proportionate To Benefits; Not To Exceed Benefits

40:56-27. Assessments proportionate to benefits; not to exceed benefits
All assessments levied under this chapter for any local improvement shall in each case be as nearly as may be in proportion to and not in excess of the peculiar benefit, advantage or increase in value which the respective lots and parcels of real estate shall be deemed to receive by reason of such improvement.



Section 40:56-28 - Incidental Damages; Amount Determined And Deducted; Damages Exceeding Benefits; Appeal

40:56-28. Incidental damages; amount determined and deducted; damages exceeding benefits; appeal
Except as provided in article 4 of this chapter (s. 40:56-58 et seq.), as to cities of the first class, in addition to the making of assessments for benefits the said officer, board or commissioners, or a majority of such board or commission, shall also at the same time fix and determine the amount, if any, that any property is damaged incidentally to the making of the improvement, but exclusive of damages for real estate taken, and the amount of such incidental damages accruing to any real estate shall be deducted from the amount of any benefits assessed thereon. If the amount of any such damages as confirmed by the governing body shall exceed the benefits assessed upon the same real estate, or in case no benefits shall accrue thereto, the balance or the amount of such damages as so fixed, may be raised as provided by law, and shall be paid by the municipality to the owner of the real estate so damaged. Any person aggrieved by any such assessment or award of damages may after the same has been confirmed by the governing body with or without alteration, appeal therefrom as provided in sections 40:56-54 and 40:56-55 of this title.



Section 40:56-29 - Incidental Damages; Award Tendered; Payment Into Court In Certain Cases

40:56-29. Incidental damages; award tendered; payment into court in certain cases
When the owners of any property have been or shall have been awarded damages as incidental to any improvement, as distinguished from damages for land taken, under this subtitle, and such award has been or shall have been duly confirmed, the amount thereof shall be tendered to the person or persons entitled thereto. If there is uncertainty as to the person entitled to receive the award or if the party entitled to receive the amount awarded shall refuse upon tender thereof to receive the same, or shall be out of the State or under any legal disability, or if several parties interested in the fund shall not agree as to the distribution thereof, or the lands damaged are encumbered by any mortgage, judgment or other lien, or if for any other reason the municipality cannot safely pay the amount awarded to any person, in all such cases the amount awarded may, with leave of the Superior Court, be paid into said court, and shall there be distributed according to law, on the application of any person interested therein.

Amended by L.1953, c. 37, p. 701, s. 186, eff. March 19, 1953.



Section 40:56-30 - Report Of Assessors; Hearing; Final Report; Confirmation; Appeal

40:56-30. Report of assessors; hearing; final report; confirmation; appeal
Except as provided in article 4 of this chapter (s. 40:56-58 et seq.) as to cities of the first class, assessments for benefits for local improvement together with any accompanying awards for incidental damages and all awards of damages for real estate or interests therein taken for any improvement, shall, except as provided in sections 40:56-42 to 40:56-51 of this title, be certified by the officer, board or commissioners making the same to the governing body of the municipality by a report in writing signed by the officer, or a majority of the board or commissioners making the said assessment or award for damages or incidental damages. The report shall be accompanied by a map showing the real estate taken, damaged or benefited by the improvement and for which damages or benefits have been assessed.

The report may be considered by the governing body at any meeting thereof, of which at least two weeks' previous notice shall have been given by the municipal clerk, or by an officer designated as aforesaid by the governing body, posted in five public places in the municipality, or published in a newspaper circulating therein, once in each week for two weeks prior to the meeting, as the governing body may direct, and also by mailing a copy of the notice to the owner or owners named in the report, directed to his or their last known post-office addresses, and the affidavit of said clerk or other designated official shall be conclusive as to such mailing. The notice shall briefly state the object of the meeting with reference to the assessment. At that or any subsequent meeting the governing body after considering the report and map may adopt and confirm the same with or without alterations, as to them may seem proper, and may refer the matter to any committee of its own body, or to the officer or board making such assessment, for revision or correction before taking final action upon it.

When the report shall be adopted and confirmed with or without alterations it shall be final and conclusive and appeals may be taken as hereinafter provided in article 3 of this chapter (s. 40:56-54 et seq.).

Failure to mail the notice in this section required shall not invalidate the proceedings.



Section 40:56-31 - Duty Of Collector; Books And Records

40:56-31. Duty of collector; books and records
Except as provided in article 4 of this chapter (s. 40:56-58 et seq.) as to cities of the first class, immediately after the confirmation of any assessment a duplicate thereof duly certified by the clerk of the body confirming the same shall be delivered to the tax collecting officer of the municipality. The assessment shall be payable immediately upon delivery to such collecting officer, who shall immediately after delivery to him send out by mail or deliver to the owners of such real estate, bills for such assessment. The collector shall enter the date and amount of each payment on his duplicate in the proper column opposite the item of the assessment on account of which payment is made, and also enter the same in a proper cash book as a credit to the taxpayer, and shall also enter therein a designation of the property on which the tax was paid, the total amount of the assessment and the interest and penalty charged. Such cash book shall be provided by the collector at the expense of the taxing district and shall be its property and be open at all reasonable times to public inspection. The board or body having control of the finances of the municipality may make additional regulations for recording, accounting for, and collecting assessments.



Section 40:56-32 - Interest On Unpaid Assessments

40:56-32. Interest on unpaid assessments
When any assessment shall not be paid within two months after the date of confirmation thereof interest thereon from the date of confirmation shall be imposed at the same rate as may be imposed upon unpaid taxes in the municipality.



Section 40:56-33 - Assessment As Continuous Lien; Informalities Not To Invalidate Proceedings.

40:56-33 Assessment as continuous lien; informalities not to invalidate proceedings.

40:56-33. Except as provided in article 4 of this chapter (s. 40:56-58 et seq.) as to cities of the first class, every assessment for local improvements together with interest thereon and all costs and charges connected therewith, shall upon the effective date of the ordinance or resolution authorizing the assessment be a continuous first lien upon the real estate described in the assessment, paramount to all prior or subsequent alienations and descents of such real estate or encumbrances thereon, except subsequent taxes or assessments, notwithstanding any mistake in the name or names of any owner or owners, or any omission to name any owner or owners who are unknown, and notwithstanding any lack of form therein, or in any other proceeding which does not impair the substantial rights of the owner or owners or other person or persons having a lien upon or interest in any such real estate. Confirmation of the amount of the assessment by the governing body or by the court shall be considered as determining the amount of the existing lien and not as establishing the lien. All assessments for local improvements shall be presumed to have been regularly assessed and confirmed and every assessment or proceeding preliminary thereto shall be presumed to have been regularly made or conducted until the contrary be shown.

Amended 2002, c.15, s.2.



Section 40:56-34 - Assessment Set Aside; New Assessment A Lien; Refund

40:56-34. Assessment set aside; new assessment a lien; refund
In all cases where any assessments for benefits incident to any improvement shall be set aside by a court of competent jurisdiction and the improvement shall have been actually made in the manner provided by law the officer or board charged with the duty of making assessments for benefits for local improvements, or in case of an assessment made by commissioners specially appointed then by such commissioners, shall make a new assessment of benefits upon the property benefited by the improvement, in the manner and by the proceeding herein provided. All such new assessments shall become a lien upon the property so assessed in the same manner and with like effect and be enforceable in the same way as an original assessment for like improvements.

When any court of competent jurisdiction shall decide that an assessment for a local improvement has been illegally made and no new assessment can be made the municipality shall refund the amount thereof, if the same has been paid, and if a new assessment of a less amount is made then the difference between the new assessment and the amount paid shall be refunded.



Section 40:56-35 - Assessments, Payment In Installments; Delinquent Installments

40:56-35. Assessments, payment in installments; delinquent installments


40:56-35. The governing body may by resolution provide that the owner of any real estate upon which any assessments for any improvement shall have been made may pay such assessments in such equal yearly or quarterly installments, not exceeding ten years in duration, except as hereinafter provided, with legal interest thereon, and at such time in each year as the governing body shall determine, but any person assessed may pay the whole of any assessment, or any balance of installments, with accrued interest thereon, at one time. If any such installment shall remain unpaid for 30 days after the time when the same shall have become due, either:

a. the whole assessment or balance due thereon shall become and be immediately due, shall draw interest at the rate imposed upon the arrearage of taxes in such municipality and be collected in the same manner as is provided by this subtitle for other past due assessments; or

b. the governing body may, by resolution, permit any person who is delinquent in the payment of such an installment to pay only the amount of the delinquent payment and any interest on the delinquent payment that has accrued from the date that the installment was due and payable until the date that payment of the delinquent installment is made. After the delinquent installment is satisfied, the person assessed shall be reinstated on a regular installment payment schedule.

Whenever any owner shall be given the privilege of paying any assessment in installments such assessment shall remain a lien upon the land described therein until the same with all installments and accrued interest thereon shall be paid, and no proceedings to collect or enforce the same need be taken until default shall be made in the payment of any installment as hereinbefore in this subtitle provided.

In any municipality which is constructing a local improvement with funds secured from the Federal Government, through the public works administration, under the terms of the national recovery act, the governing body may provide that the assessments may be payable in yearly or quarterly installments, with legal interest thereon, over a period of years up to but in no event exceeding the term of years for which the funds therefor are borrowed from the Federal Government, and at such time in each year as the governing body shall determine. The governing body may fix the yearly installments in such amounts as in its opinion are equitable and just.

In any municipality in which the local improvement is being financed by the sale of bonds, the governing body may provide that the assessments may be payable in yearly or quarterly installments, with legal interest thereon, over a period of years up to but in no event exceeding the period of years for which the bonds were issued, or for 20 years, whichever shall be less, and at such time in each year as the governing body shall determine. The governing body may fix the yearly installments in such amounts as in its opinion are equitable and just.

Amended 1983, c.169, s.1; 1995, c.226; 1997, c.5.



Section 40:56-36 - Separate Account For Assessments; Sinking Fund

40:56-36. Separate account for assessments; sinking fund
All assessments as collected shall be immediately placed in an account to be known as "local improvement assessment account" . Such moneys shall be used only to pay indebtedness incurred for such improvements whether by temporary or permanent certificates, notes or bonds. Whenever a sinking fund is maintained, upon a vote of the governing body such moneys as collected shall be paid into such sinking fund and kept in a similarly designated account and used for the purposes herein described.



Section 40:56-37 - Municipality To Pay Excess Over Assessments; Taxation To Meet Excess; Report To Auditor

40:56-37. Municipality to pay excess over assessments; taxation to meet excess; report to auditor
Where the total amount of the assessments does not equal the cost of an improvement the difference between the cost of the improvement and the amount of the assessment shall be paid by the municipality and may be raised by taxation at large, or paid out of any funds of the municipality available for the purpose. It shall not be necessary to raise the whole amount of such difference in any one year but the same may be raised by equal installments to be fixed by the governing body. The entire amount to be raised by the municipality shall be levied before the date when bonds issued to secure the funds for the improvements fall due.

The financial officer of the municipality shall one month before the time for passing the annual tax budget report to the governing body the cost of each improvement completed during the year, the amount of the assessments levied therefor and the amount necessary to be levied by general taxation.

In municipalities having a comptroller or auditor the collecting officer immediately upon receipt of an assessment duplicate shall report the amount thereof to such comptroller or auditor.



Section 40:56-38 - Assessments For Benefits Not Affected By Annexation Or Consolidation

40:56-38. Assessments for benefits not affected by annexation or consolidation
The annexation of the whole or a portion of a municipality to another municipality, or the consolidation of two or more municipalities, shall not affect the making of assessments for benefits or damages by reason of local improvements made or initiated under this chapter in either or any of said municipalities before such annexation or consolidation. In such case assessments shall be made in the manner provided herein by the board or body charged with the duty of making such assessments of the municipality as shall be agreed upon by and between said municipalities before such annexation or consolidation shall become effective, but no assessment shall be made for any such improvement unless the municipality initiating the same could have levied such assessment, and shall have given notice of its intention to make such improvement as provided by any statute effective in such municipality at the time the improvement was commenced.



Section 40:56-39 - Mortgaged Lands Officially Held Treated As Other Property

40:56-39. Mortgaged lands officially held treated as other property
All real estate that may be or may have been mortgaged to or owned by any officer of this state in his official capacity, mortgaged to or owned by any official or person appointed by any court or in any judicial proceeding had or taken in this state or elsewhere in his official capacity, and held in trust for the benefit of any persons shall be subject to assessment for benefits for local improvements, as real estate held or owned by other citizens of this state, and all assessments levied in pursuance of this chapter shall be and remain a lien against such real estate, as in case of assessments imposed or levied against property of other persons.

The board or officer charged by law with the duty of collecting assessments in any municipality in which such real estate may be situated, may collect such assessments in the same manner as other assessments for local improvements are or may be collected, and may sell such real estate in the same manner as other real estate may be sold for unpaid assessments; provided, that actual notice shall be given of such intended sale to the person holding the same in trust.



Section 40:56-40 - Limitation On Proceedings To Restrain Or Review Assessment Or Award

40:56-40. Limitation on proceedings to restrain or review assessment or award
No action or proceeding for injunctive or other relief shall be commenced to restrain or review an assessment or award made for any improvement, after thirty days shall have elapsed from the date of the confirmation of such assessment or award.

Amended by L.1953, c. 37, p. 701, s. 187, eff. March 19, 1953.



Section 40:56-41 - Former Actions Not Impaired

40:56-41. Former actions not impaired
L.1921, c. 195, s. 6, p. 515 (1924 Suppl. s. 136-2058), being section six of an act entitled "An act to further amend an act entitled "An act concerning municipalities,' approved March twenty-seventh, one thousand nine hundred and seventeen," approved April eighth, one thousand nine hundred and twenty-one, saved from repeal. [This section saves proceedings and appeals relating to ordinances and assessments for local improvements instituted prior to April 8, 1921.]



Section 40:56-41.1 - Farmland Or Other Open Space Defined

40:56-41.1. Farmland or other open space defined
As used in this act "farmland or other open space" means lands devoted to agricultural use which are qualified for assessment for property tax under the "Farmland Assessment Act of 1964" (C. 54:4-23.1 et seq.).

L.1975, c. 341, s. 1, eff. March 3, 1976.



Section 40:56-41.2 - Deferral Of Payment Of Assessment Against Farmland Or Other Open Space; Exception; Duration Of Deferral; Interest

40:56-41.2. Deferral of payment of assessment against farmland or other open space; exception; duration of deferral; interest
a. When all or part of the cost of the installation of a local improvement, as defined in R.S. 40:56-1 is assessed against the lands benefited thereby, payment of bills for the amount of the assessment levied, or for any installment thereof, with respect to farmland or other open space shall be deferred, except as to the extent of the immediate benefit of the local improvement, until the land is no longer actively devoted to agricultural or horticultural use as defined by section 5 of the "Farmland Assessment Act of 1964," P.L.1964, c. 48 (C. 54:4-23.5).

b. With respect to local improvements authorized by the municipality on or after the date of enactment of this act, interest shall not be charged on any assessment so deferred, either during the period of deferment or as accumulated interest at the termination of the deferment. With respect to local improvements authorized by the municipality before the date of enactment of this act, interest may be charged on any assessments so deferred, except where the owner, or in the case of a corporate owner, the principal stockholder, makes his principal residence on the lands against which the deferred assessment is charged, on adjacent land, or on other farmland or other open space. Interest shall not exceed the rate that may be charged on installments pursuant to R.S. 40:56-35 and shall be due and payable upon the termination of the deferment.

L.1975, c. 341, s. 2, eff. March 3, 1976. Amended by L.1981, c. 310, s. 1.



Section 40:56-41.3 - Lien; Filing Of Record

40:56-41.3. Lien; filing of record
A record to the effect that the land is subject to the lien of a deferred local improvement assessment shall be filed and maintained in the office of the tax collector or other officer responsible for maintenance of the record of municipal liens.

L.1975, c. 341, s. 3, eff. March 3, 1976.



Section 40:56-41.4 - Nonenlargement Of Time Of Appeal Due To Deferral

40:56-41.4. Nonenlargement of time of appeal due to deferral
Deferment of payment of a local improvement assessment pursuant to this act shall not enlarge the time within which the owner of the land may appeal from the levy of the assessment.

L.1975, c. 341, s. 4, eff. March 3, 1976.



Section 40:56-41.5 - Burden Of Cost Of Local Improvement Subject To Deferral By Municipality

40:56-41.5. Burden of cost of local improvement subject to deferral by municipality
The costs of local improvements as to which payment of an assessment by the owner of the land is deferred pursuant to this act shall be borne by the municipality as in the case of a general improvement.

L.1975, c. 341, s. 5, eff. March 3, 1976.



Section 40:56-42 - Power Of Assessment

40:56-42. Power of assessment
When proceedings have been commenced under this subtitle by a municipality for laying out, opening, or establishing a new street, road, avenue, alley, or other public highway, or portion thereof, or widening, straightening, extending, altering, or changing in any manner the location of a street, road, avenue, alley, or other public highway, or portion thereof, and the municipality has become vested with the title to the real estate or interest therein required for such purposes, under this chapter, such proceeding shall be deemed to be a local improvement and assessments for benefits may be made immediately therefor, and the officer or board charged with the assessment for benefits, or a majority of such board, shall make an assessment of the benefits conferred upon any real estate by reason of such improvement after hearings are held, upon notice in the same way and manner as provided for in this article in the case of assessments for benefits and awards for incidental damages where no lands are to be taken and the procedure after said assessment shall be the same as provided for in this article.



Section 40:56-43 - Proceedings Deemed A Local Improvement; Procedure In Certain Cases

40:56-43. Proceedings deemed a local improvement; procedure in certain cases
Whenever proceedings have been commenced under article 4 of chapter 49 of this title (s. 40:49-13 et seq.), for any or all of the works set forth therein and the municipality has become vested with the title to real estate or any interest therein required for such purposes, such proceedings shall be deemed to be a local improvement and assessments for benefits may be immediately made therefor, and the officer or board charged with the duty of making assessments for benefits, or a majority of such board, shall make an assessment for benefits conferred upon any real estate benefited by reason of such improvement after hearing held upon the same notice, in the same manner as provided for in this article in case of assessments for benefits and awards for incidental damages where no lands are to be taken, and the procedure after said assessment shall be the same as in this article provided, except as otherwise provided in sections 40:56-43 to 40:56-47 of this title. If the total cost of the improvement shall exceed the aggregate assessable special benefits the excess shall be borne and paid by the municipality at large.



Section 40:56-44 - Benefits Exceeding Award And Vice Versa; Excess A Lien.

40:56-44 Benefits exceeding award and vice versa; excess a lien.

40:56-44. Whenever, by the report and map of the officer or board charged with the duty of making assessments for benefits for local improvements in the municipality as confirmed by the governing body, it shall appear that an award has been made to any person for property taken or damages sustained and that such person is also assessed for benefits received on account of the same improvement, then if the assessment equal or exceed the award, no payment shall be made on account of such award. If the award exceed the assessment only so much of the award as is in excess shall be paid, and the resolution of the governing body confirming the award shall be framed accordingly.

When the amount to be assessed shall be finally determined, as provided in section 40:56-43 of this title such amount shall be set off against the amount of the award unpaid and if the amount of the award unpaid be in excess, the assessment shall be canceled and such excess only shall be paid to the person to whom the award is made; and if the amount of the assessment be in excess, the award unpaid shall be canceled and such excess only shall remain a lien upon the property assessed. The rest of the award or assessment, as the case may be, shall be canceled.

Amended 2002, c.15, s.3.



Section 40:56-45 - Payment Of Award; Payment Into Court In Certain Cases

40:56-45. Payment of award; payment into court in certain cases
When any award made under sections 40:56-43 to 40:56-47 of this Title is confirmed by the governing body the amount thereof, less deductions for assessments, as ascertained in section 40:56-44 of this Title shall promptly after such confirmation be tendered to the person or persons entitled thereto before the commencement of the work. If it is uncertain who is entitled thereto, or if the municipality is unable to tender any such award by reason of the incapacity or absence of any person entitled thereto, or otherwise, or if any person or persons refuse to accept or receive such award it may, with leave of the Superior Court, be paid into said court and shall be distributed to the persons entitled thereto according to law.

Amended by L.1953, c. 37, p. 701, s. 188, eff. March 19, 1953.



Section 40:56-46 - Title To Vest In Municipality Upon Payment; Copy Of Award Recorded; Map Filed

40:56-46. Title to vest in municipality upon payment; copy of award recorded; map filed
Upon the acceptance of any such award or payment of the same into the Superior Court, title to such real estate or interest therein shall vest in the municipality, which may thereupon enter upon and take possession of such real estate or interest therein and remove all persons therefrom, and a duplicate original of the report of awards as confirmed, or a copy thereof, certified by the clerk of the municipality as a true copy of the awards as confirmed by the governing body shall be recorded in the county in which such municipality is situated, in the records of deeds for such county. The officer in charge of such office shall cause the names of the owners or owner of the property taken as shown by such awards to be indexed under "grantors" in the index of deeds for such county, and the names of mortgagees named in such awards under "releasors" in the index of releases of mortgages for such county. A copy of the map accompanying the report of the awards shall be filed in the same office.

Amended by L.1953, c. 37, p. 702, s. 189, eff. March 19, 1953.



Section 40:56-47 - Appeal From Award; Procedure

40:56-47. Appeal from award; procedure
Any owner or owners of real estate taken for such improvement, or of any interest in such real estate, may appeal, from the amount awarded, to the Superior Court, at any time within thirty days after the confirmation, by the governing body, of the award complained of. Such appeal shall be taken in the manner prescribed in section 40:56-56 of this Title, and the matter shall be proceeded with as provided in sections 40:56-56 and 40:56-57 of this Title.

Amended by L.1953, c. 37, p. 702, s. 190, eff. March 19, 1953.



Section 40:56-48 - Contracts With County For Road Improvements; Assessments For Benefits

40:56-48. Contracts with county for road improvements; assessments for benefits
Whenever any municipality shall enter into a contract under any law with the board of chosen freeholders of the county wherein such municipality is situated for the permanent improvement and maintenance of any portion of any road within such municipality, by which contract the said municipality undertakes or agrees to pay any portion of the expense of the improvement, the municipality may enact an ordinance, requiring and directing that the portion of the expense of the improvement which it has contracted to pay shall be assessed upon any real estate that may have been benefited by such improvement in the manner provided by this chapter for the assessment, and shall be paid and collected in the manner provided by this chapter for the payment and collection of assessments levied for local improvements.



Section 40:56-49 - Improvement Of Streets Part Of Highway

40:56-49. Improvement of streets part of highway
Any municipality may undertake as a local or general improvement the improvement and paving for its entire width from gutter to gutter of any street or highway or any portion thereof proposed to be improved or heretofore improved, by the board of chosen freeholders of any county or by or under the direction of the state highway commission.



Section 40:56-50 - Contract With State And County For Road Improvement

40:56-50. Contract with state and county for road improvement
The governing body of any municipality in which said improvement is undertaken may, by and with the consent of the state highway commission, enter into a contract with the board of chosen freeholders of the county in which said municipality lies, or with the state highway commission, to pay the entire additional cost due to said increased width of improvement and paving, which contract shall fix and prescribe the time and manner of payment by said municipality of such added cost and expense; or the said municipality may make such improvement in the same manner as improvements are made therein, by its governing body, provided, the contract for such improvement shall be approved by the state highway commission.

The contract shall not be entered into unless and until the proceedings and acts for the undertaking of a local or general improvement have been taken and performed in the manner prescribed by this chapter.



Section 40:56-51 - Payment Of Cost; Assessments For Benefits

40:56-51. Payment of cost; assessments for benefits
The additional cost due to the increased width may be assessed upon the lands benefited by reason of such improvement and the assessments and collection thereof shall be made in the same manner as other assessments for local improvements are authorized to be assessed and collected by this chapter, or said additional cost may be raised and paid by general taxation.



Section 40:56-52 - Power To Assess

40:56-52. Power to assess
When a main sewer or drain, or a sewage disposal plant, or an outlet or connecting sewer, either within or without the municipality, or any improvement or addition to a sewerage system has been or shall hereafter be constructed in a municipality, and the benefits thereof shall be extended to real estate in the municipality by the subsequent construction of any lateral sewer or sewers, drain or drains, and the municipality has paid or is obligated to pay for such main sewer or drain, or sewage disposal plant, or outlet or connecting sewer, or any improvement or addition to the sewerage system or any part of the cost thereof, out of general funds, either because such work has been done at the general expense, or because the assessments therefor did not equal the total cost thereof, such real estate to which the benefits thereof shall have been extended, may be assessed therefor to an amount not exceeding the amount of the benefits actually received by such real estate notwithstanding that the municipality shall have paid such indebtedness or part thereof either in whole or in part. Such assessment may be made in connection with and as a part of the assessment for such lateral sewer or drain, or as an independent assessment, and shall be made and collected in accordance with the provisions of this chapter. Such assessment with interest thereon as collected from time to time shall be placed in the surplus revenue account of the municipality and controlled by the provisions of chapter 2 of this title (s. 40:2-1 et seq.).



Section 40:56-53 - House Connections; Cost Assessed

40:56-53. House connections; cost assessed
In constructing sewers the governing body may lay or cause to be laid the necessary house connections from such sewer to the curb line of any street in which the same is laid. In that case such work shall be specified in the ordinance providing for the construction of the sewer and a map showing such connections shall be prepared and exhibited at any hearing held by the governing body. The cost of such connection shall be assessed against the lot or plot benefited.



Section 40:56-54 - Appeals From Assessments And Awards Of Incidental Damages; Procedure.

40:56-54 Appeals from assessments and awards of incidental damages; procedure.

40:56-54. Except as provided in article four of this chapter (s. 40:56-58 et seq.) as to cities of the first class, the owner of any property assessed for benefits or awarded damages incidental to the improvements as distinguished from damages for real estate to be taken under this chapter, may within thirty days after confirmation of such assessment or award appeal from the same to the Superior Court by serving written notice of such appeal within such thirty days upon the tax collector and a duplicate upon the clerk of the governing body, either personally or by leaving the same at his office or place of abode. The appeal shall be determined by a trial and, upon the demand of any party thereto, with a jury. The determination shall be by order or judgment subject to the provisions of section 40:56-57 of this Title.

The court shall determine whether or not the assessment or award of damages appealed from is a just and fair assessment or award, and if not shall make an order correcting the same or if the assessment or award is sustained shall so order.

The determination of the court as to all such appeals in the case of any one improvement shall be embodied in the same order or judgment, and a certified copy thereof shall be served upon the tax collector and the clerk of the municipality.

The appeal procedure set forth in this section shall not affect the validity and commencement of a lien against land that has been assessed for benefits, but shall be considered to affect only the amount of the lien.

Amended 1953, c.37, s.191; 2002, c.15, s.4.



Section 40:56-55 - Correction Without Appeal.

40:56-55 Correction without appeal.

40:56-55. Except as provided in article four of this chapter (s. 40:56-58 et seq.) as to cities of the first class the tax collector shall, upon receiving the certified copy of such order or judgment, note in his books any corrections or changes made thereby and report the same to the chief financial officer of the municipality. The governing body even after confirming any assessment may upon due proof by affidavit of any manifest error order by resolution the correction of such error in any assessment for benefits from which no appeal has been taken, and upon the adoption of such resolution the tax collector shall note and report such correction in the same manner.

The correction procedure set forth in this section shall not affect the validity and commencement of a lien against land that has been assessed for benefits, but shall be considered to affect only the amount of the lien.

Amended 1953, c.37, s.192; 2002, c.15, s.5.



Section 40:56-56 - Appeal From Award In Condemnation Proceedings; Notice.

40:56-56 Appeal from award in condemnation proceedings; notice.

40:56-56. Except as provided in article four of this chapter (s. 40:56-58 et seq.) as to cities of the first class, the owner of any real estate or interest therein taken for any improvement mentioned in this chapter may appeal to the Superior Court from the award of damages made for the taking of such property as distinguished from the award for damages incidental to this improvement. The appeal shall be taken within thirty days after confirmation of the assessment or award appealed from by serving a written notice thereof within said thirty days upon the clerk or the chief executive officer of the municipality, either personally, or by leaving the same at his office or place of abode.

An appeal taken pursuant to this section shall not affect the validity and commencement of a lien against land that has been assessed for benefits, but shall be considered to affect only the amount of the lien.

Amended 1953, c.37, s.193; 2002, c.15, s.6.



Section 40:56-57 - Condemnation Appeal; Procedure; Further Appeal

40:56-57. Condemnation appeal; procedure; further appeal
Except as provided in article four of this chapter (s. 40:56-58 et seq.) as to cities of the first class, the court to which the appeal is taken pursuant to section 40:56-56 of this Title shall assess such damages anew in the manner provided for condemnation by chapter one of Title 20 of the Revised Statutes.

The order or judgment entered on any such appeal or on an appeal pursuant to section 40:56-54 of this Title shall be for the amount recovered by the appellant and may be enforced in an appropriate manner. The order or judgment shall not be enforced until thirty days after final entry, and the order or judgment shall be discharged, except as to costs, and the land freed from the award, if within such thirty days, a certified copy of an ordinance repealing the improvement ordinance is filed with the court. If the order or judgment of the Superior Court be appealed from or otherwise reviewed by an appellate court the words "final order or judgment" as used in this section shall be construed to mean the final judgment of the highest appellate court to which the case shall be taken. The municipality may proceed with the prosecution and completion of the improvement notwithstanding any such appeal, trial or review.

Amended by L.1953, c. 37, p. 704, s. 194, eff. March 19, 1953.



Section 40:56-58 - Condemnation; Ordinance And Map; Abandonment Of Improvement; Payment Of Award Into Court

40:56-58. Condemnation; ordinance and map; abandonment of improvement; payment of award into court
In cities of the first class when an improvement ordinance shall require the taking of real estate or any right or interest therein, the ordinance for that purpose, when introduced, shall state the location and character of the improvement proposed to be made, the real estate to be taken therefor sufficiently described so as to be readily identified, and the ordinance shall be accompanied by a map prepared under the direction of the governing body, showing in detail the location and dimensions of the real estate proposed to be taken.

After the passage of the ordinance the map, together with a copy of the ordinance duly attested by the clerk of the governing body, shall be filed with the officer or board charged with the assessment for benefits in such city of the first class. Such officer or board, or a majority of such board, shall make an award for the real estate or right or interest therein to be taken, to the owners thereof after hearings are held, upon notice, in the manner provided in sections 40:56-25 and 40:56-26 of this Title, in the case of assessments for benefits and awards for incidental damages where no real estate is to be taken and shall apply to the Superior Court for confirmation in the manner provided in section 40:56-62 of this Title in the case of assessments for benefits and incidental damages where no real estate is taken. However, if for any reason, such as that the aggregate awards of damages is so large as to render the making of the proposed improvement unwise in the judgment of the governing body, nothing in this article shall be construed to deprive it of power to abandon the proposed improvement and repeal the improvement ordinance at any time prior to confirmation of any award for lands to be taken thereunder.

When any award made under this section is confirmed by the court the amount thereof shall promptly after confirmation be tendered to the person or persons entitled thereto and before the commencement of the work. If it is uncertain as to who is entitled thereto or if the city is unable to tender the award by reason of the incapacity or absence of any person entitled thereto, or otherwise, or where any person or persons refuse to accept or receive such award it may, with leave of the Superior Court, be paid into said court and shall there be distributed to the person or persons entitled thereto according to law.

Amended by L.1953, c. 37, p. 705, s. 195, eff. March 19, 1953.



Section 40:56-59 - Copy Of Award Recorded; Title Vested; Right Of Entry

40:56-59. Copy of award recorded; title vested; right of entry
Upon the acceptance of any such award, or payment thereof into the Superior Court, title to the real estate or right or interest therein shall vest in the city, which may thereupon enter upon and take possession of such real estate or right or interest therein and remove all persons therefrom. A duplicate original of the award as confirmed, or a copy thereof certified by the clerk of the court as a true copy of the award as confirmed by the court shall be recorded in the office in which deeds are recorded in the county in which the city is situated in the records of deeds for such county. The officer in charge of such office shall cause the names of the owner or owners of the property taken as shown by such award to be indexed under "grantors" in the index of deeds for such county, and the names of mortgagees named in such award under "releasors" in the index of releases of mortgages for such county. A copy of the map shall be filed in the same office.

Amended by L.1953, c. 37, p. 706, s. 196, eff. March 19, 1953.



Section 40:56-60 - Award; Collection

40:56-60. Award; collection
The report as confirmed by the Superior Court shall fix the amount to be recovered by the owner, and the awards may be enforced by the court in such manner as it deems appropriate. The confirmed award shall not be enforceable against the city until thirty days after the order or judgment of confirmation is entered; and the award shall be discharged and the land freed from the awards if within such thirty days, a certified copy of an ordinance repealing the improvement ordinance is filed in the court. If the award of the court is appealed to or otherwise reviewed by an appellate court, the words "order or judgment of confirmation" as used in this section, mean the final judgment of the highest appellate court to which the case will be taken.

Amended by L.1953, c. 37, p. 706, s. 197, eff. March 19, 1953.



Section 40:56-61 - Incidental Damages Ascertained And Certified; Payment Into Court

40:56-61. Incidental damages ascertained and certified; payment into court
On the making of assessments for benefits, the officer or board, or majority of such board, shall also at the same time fix and determine the amount, if any, that any property is damaged incidentally to the making of the improvement, but exclusive of damages for real estate taken. The amount of such incidental damages accruing to any parcel of real estate shall be deducted from the amount of any benefits assessed thereon.

If the amount of such damages as confirmed by the Superior Court shall exceed the benefits assessed upon any parcel of real estate, or if no benefits shall accrue thereto, the excess or the amount of such damages may be raised or appropriated as provided by law, and shall be paid by such city of the first class to the owner of any such parcel of real estate so damaged. If it is uncertain as to who is to receive any award of such damages, the amount thereof may, with leave of the Superior Court, be paid into said court and shall there be distributed according to law to the person or persons entitled thereto.

Amended by L.1953, c. 37, p. 707, s. 198, eff. March 19, 1953.



Section 40:56-62 - Assessments And Awards Certified To Superior Court; Confirmation Of Report.

40:56-62 Assessments and awards certified to Superior Court; confirmation of report.

40:56-62. Upon the making of any assessments for benefits and awards for incidental damages, the officer or board charged with the duty of making the same, shall apply to the Superior Court for confirmation. The application shall be accompanied by a report in writing signed by said officer or, if made by a board, by at least a majority of their number, and also accompanied by a map showing the real estate taken, damaged or benefited by the improvement, and for which damages or benefits have been assessed.

The court shall either confirm the report, or refer it to the officer or board for revision or correction, and the officer or board shall return to the court the same corrected and revised, or a new report, without unnecessary delay. On being returned it shall be confirmed or again referred by the court in manner aforesaid, as right and justice shall require and so, from time to time, until report shall be made or returned which the court shall confirm. The same report, when so confirmed, shall be final and conclusive, upon the city of the first class and upon the owners of the real estate affected thereby. The court shall thereupon cause a certified copy of the final report and the order or judgment confirming it, to be transmitted to and filed with the tax collecting officer of the city.

The confirmation procedure set forth in this section shall not affect the validity and commencement of a lien against land that has been assessed for benefits, but shall be considered to affect only the amount of the lien.

Amended 1953, c.37, s.199; 2002, c.15, s.7.



Section 40:56-63 - Collection Of Assessments

40:56-63. Collection of assessments
Immediately after the delivery to the tax collecting officer of the city of a certified copy of the report and order or judgment, the assessment shall be payable immediately. The said officer shall immediately after delivery of the same to him, send out by mail or deliver bills for such assessment to the owners of property affected thereby. The collector shall enter the date and amount of each payment on his duplicate in the proper column opposite the item of the assessment on account of which payment is made, and shall also enter the same in a proper cash book credited to the taxpayer, and shall also enter therein a designation of the property on which the tax was paid, the total amount of the assessment and the interest and penalty charged. The cash book shall be provided by the collector at the expense of the taxing district, and shall be the property of the taxing district, and be open at all reasonable times for public inspection. The body controlling the finances may make additional regulations for recording, accounting for and collecting assessments.

Amended by L.1953, c. 37, p. 708, s. 200, eff. March 19, 1953.



Section 40:56-64 - Assessments A Lien.

40:56-64 Assessments a lien.
40:56-64. Every assessment for local improvements of any kind, together with interest thereon and all costs and charges connected therewith, shall upon the effective date of the ordinance or resolution authorizing the assessment be a first lien upon the real estate described in the assessment, paramount to all prior or subsequent alienations and descents thereof or encumbrances thereon, except subsequent taxes or assessments, notwithstanding any mistake in the name of the owner or any omission to name any owner who is unknown, and notwithstanding any lack of form therein or in any other proceeding which does not impair the substantial rights of the owner or other person having a lien upon or interest in any such real estate. Confirmation of the assessment by the Superior Court shall not affect the validity and commencement of a lien against land that has been assessed for benefits, but shall be considered to affect only the amount of the lien. All assessments for local improvements shall be presumed to have been regularly assessed and confirmed, and every assessment or proceeding preliminary thereto shall be presumed to have been regularly made or conducted until the contrary be shown.

Amended 1953, c.37, s.201; 2002, c.15, s.8.



Section 40:56-65 - Legislative Findings; Public Policy

40:56-65. Legislative findings; public policy
a. The Legislature finds: (1) increases in population and automobile usage have created conditions of traffic congestion in business districts of New Jersey municipalities; (2) such conditions constitute a hazard to the safety of pedestrians and impede the movement of police and fire equipment, ambulances and like emergency vehicles; (3) streets in such districts that now accommodate both sidewalks and vehicular rights-of-way cannot be further widened without taking valuable buildings and improvements, thereby substantially impairing the primary function of such streets, that of being primarily pedestrian facilities, and impairing municipal ratables, the primary source of tax revenue; and (4) limitation on the use of such streets by private vehicles may be found by the governing body of any such municipality to be in the public interest of the municipality and State, to be of benefit to adjoining properties and to be essential to the effective use of such streets for street purposes.

b. The Legislature further finds: (1) that district management corporations may assist municipalities in promoting economic growth and employment within business districts; (2) that municipalities should be encouraged to create self-financing special improvement districts and designated district management corporations to execute self-help programs to enhance their local business climates; and (3) that municipalities should be given the broadest possible discretion in establishing by local ordinance the self-help programs most consistent with their local needs, goals and objectives.

c. It is the public policy of the State of New Jersey to permit the governing body of any municipality to protect the public welfare and health and the interests of the public in the safe and effective movement of persons and to preserve and enhance the function and appearance of the business districts of such municipalities by the adoption of ordinances as in this act authorized.

L.1972, c. 134, s. 1, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 2, eff. Sept. 10, 1984.



Section 40:56-66 - Definitions

40:56-66. Definitions
2. As used in this act:



a. "Pedestrian mall" or "pedestrian mall improvement" means any local improvement designed to be used primarily for the movement, safety, convenience and enjoyment of pedestrians, whether or not a part of a street is set apart for roadway for emergency vehicles, transit vehicles and private vehicles or any of them, and a pedestrian mall improvement shall include but not be limited to pedestrian thoroughfares, perimeter parking, public seating, park areas, outdoor cafes, shelters, trees, flower plantings, sculpture, newsstands, telephone booths, traffic signs, kiosks, fire hydrants, street lighting, ornamental signs, ornamental lights, trash receptacles, display cases, marquees, awnings, canopies, overhead radiant heating fixtures, underground radiant heating pipes and devices, walls, bollards and chains and all such other fixtures, equipment, facilities and appurtenances which in the judgment of the governing body of a municipality will enhance the movement, safety, convenience and enjoyment of pedestrians and benefit the municipality and adjoining properties.

b. "Special improvement district" means an area within a municipality designated by municipal ordinance as an area in which a special assessment on property within the district shall be imposed for the purposes of promoting the economic and general welfare of the district and the municipality. The municipal ordinance may exempt residential properties, residential portions of mixed use properties, parcels with any number of residential units, or vacant properties located within the district from special assessment.

c. "District management corporation" means an entity created by municipal ordinance or incorporated pursuant to Title 15A of the New Jersey Statutes and designated by municipal ordinance to receive funds collected by a special assessment within a special improvement district, as authorized by this amendatory and supplementary act.

L.1972,c.134,s.2; amended 1984,c.151,s.3; 1995,c.170,s.1.



Section 40:56-67 - Pedestrian Mall Or Special Improvement District As Local Improvement

40:56-67. Pedestrian mall or special improvement district as local improvement
In addition to the works enumerated in R.S. 40:56-1, any municipality may undertake development and maintenance of a pedestrian mall, or provide for the creation and management of a special improvement district, as a local improvement in accordance with this act and the provisions of chapter 56 of Title 40 of the Revised Statutes (R.S. 40:56-1 et seq.).

L.1972, c. 134, s. 3, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 4, eff. Sept. 10, 1984.



Section 40:56-68 - Findings Necessary For Adoption Of Ordinance

40:56-68. Findings necessary for adoption of ordinance
a. A pedestrian mall ordinance may be adopted if the governing body of any municipality finds: (1) a street or part thereof is not a part of any State highway, is located primarily in a business district, is improved to its maximum feasible width with regard to adjoining buildings and improvements, (2) reasonably convenient alternate routes to other parts of the municipality and State exist for private vehicles, (3) continued unlimited use of the street or part thereof by private vehicles may constitute a hazard to the health and safety of pedestrians, (4) abutting properties can reasonably and adequately be provided with emergency vehicular services and receive and deliver merchandise and materials from other streets and alleys or by provisions for limited use of the streets by emergency vehicles and carriers of such merchandise and materials, and (5) it is in the best interests of the municipality and the public and of benefit to adjacent properties to use such street primarily for pedestrian purposes, and that pedestrian use is determined to be the highest and best use of such street or part thereof.

b. A special improvement district ordinance may be adopted if the governing body of a municipality finds: (1) that an area within the municipality, as described by lot and block numbers and by street addresses in the enabling ordinance, would benefit from being designated as a special improvement district; (2) that a district management corporation would provide administrative and other services to benefit the businesses, employees, residents and consumers in the special improvement district; (3) that a special assessment shall be imposed and collected by the municipality with the regular property tax payment or payment in lieu of taxes or otherwise, and that all or a portion of these payments shall be transferred to the district management corporation to effectuate the purposes of this amendatory and supplementary act and to exercise the powers given to it by municipal ordinance; and (4) that it is in the best interests of the municipality and the public to create a special improvement district and to designate a district management corporation; except that no district management corporation shall be designated to receive any funds or to exercise any powers pursuant to the provisions of this amendatory and supplementary act, unless the board of directors of that corporation shall include at least one member of the governing body of the municipality.

L.1972, c. 134, s. 4, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 5, eff. Sept. 10, 1984.



Section 40:56-69 - Ordinance; Provisions; Limitations

40:56-69. Ordinance; provisions; limitations
a. A pedestrian mall ordinance shall set forth the findings required by section 4, designate the streets or parts thereof to constitute a pedestrian mall, limit the use of the surface of such streets or parts thereof at all times or during such hours or days as the governing body shall determine to pedestrians and to such classes of emergency, public works, maintenance, service and utility transportation vehicles as are defined in the ordinance and prohibit the use of such streets or parts thereof by other vehicles, and such further provisions as in this act required.

b. The ordinance shall not limit vehicular use of an intersecting street crossing a pedestrian mall street or part thereof, and the ordinance shall so provide.

c. If the governing body shall further find that a pedestrian mall street or part thereof is served by a transit utility engaged in mass transportation of persons within the municipality by bus or street railway, and that continued use of such street or part thereof by such transit utility will be of benefit to the municipality and the public and to adjacent property, it shall permit such transit utility to use such street or part thereof for such purposes to the same extent and subject to the same obligations and restrictions as are applicable to such transit utility in the use of other streets of the municipality.

d. If any property abutting upon such street or part thereof does not, at the time such ordinance is adopted, have access to some other street or alley for delivery of or receiving merchandise and materials, the governing body shall provide in the ordinance for the issuance of a permit or permits to the owners or occupants of such property for the use of such street or part thereof for deliveries, or otherwise in the ordinance provide for deliveries, during such hours and days, which need not be ordinary business hours or days, as the governing body shall find to be reasonably adequate for such purpose and which will not interfere with the use of the street or part thereof by pedestrians and other authorized vehicles.

L.1972, c. 134, s. 5, eff. Aug. 17, 1972.



Section 40:56-70 - Resolution Of Governing Body Of Municipality; Feasibility Study

40:56-70. Resolution of governing body of municipality; feasibility study
The governing body of any municipality may by resolution authorize the commencement of studies and the development of preliminary plans and specifications relating to the creation and maintenance of a pedestrian mall facility or special improvement district, including, whenever possible, estimates of construction and maintenance, and costs and estimates of potential gross benefit assessment.

In the case of a special improvement district, these studies and plans may include criteria to regulate the construction and alteration of facades of buildings and structures in a manner which promotes unified or compatible design.

L.1972, c. 134, s. 6, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 6, eff. Sept. 10, 1984.



Section 40:56-71 - Adoption Of Ordinances

40:56-71. Adoption of ordinances
Upon review of the reports and recommendations submitted, an ordinance may be adopted authorizing and directing the establishment and maintenance of a pedestrian mall facility or special improvement district. In addition to other requirements for the consideration and adoption of ordinances, at least 10 days prior to the date fixed for a public hearing thereon, a copy of the proposed ordinance and notice of the date, time and place of the hearing shall be mailed to the owners of the lots or parcels of land abutting or directly affected by any proposed pedestrian mall or included in the special improvement district proposed by the ordinance, as the case may be.

In the case of a special improvement district, the ordinance may include the requirement that construction or alteration of building and structure facades be subject to prior review and approval to assure compliance with design criteria included in the ordinance. The design criteria shall be approved by the municipal planning board prior to inclusion in the ordinance. A municipal officer or agency shall be designated by ordinance to conduct the review and grant or deny approvals of proposed construction or alteration of facades. In lieu of that designation, the governing body may designate the district management corporation to conduct these reviews and grant or deny these approvals, but only if the governing body finds in the ordinance that the corporation is so constituted and organized as to be reasonably appropriate and qualified for this role. If the district management corporation is so designated, the ordinance may provide for the appeal of individual determinations of the corporation to the municipal planning board.

L. 1972, c. 134; amended by L. 1984, c. 151, s. 7; 1987, c. 248, s. 1.



Section 40:56-71.1 - Definitions Relative To Downtown Business Improvement Zones.

40:56-71.1 Definitions relative to downtown business improvement zones.

1.As used in this act:

"Downtown business improvement zone" or "zone" means a zone designated by a municipality, by ordinance, pursuant to section 2 of P.L.1998, c.115 (C.40:56-71.2) in order to promote the economic revitalization of the municipality through the encouragement of business improvements within the downtown area.

"Downtown business improvement loan fund" or "fund" means that fund established pursuant to section 3 of P.L.1998, c.115 (C.40:56-71.3).

"Improvement" means the purchasing, leasing, condemning, or otherwise acquiring of land or other property, or an interest therein, in the downtown business improvement zone or as necessary for a right-of-way or other easement to or from the zone; the relocating and moving of persons displaced by the acquisition of land or property; the rehabilitation and redevelopment of land or property, including demolition, clearance, removal, relocation, renovation, alteration, construction, reconstruction, installation or repair of a building, street, highway, alley, service or other structure or improvement; the acquisition, construction, reconstruction, rehabilitation, or installation of parking and other public facilities and improvements, except buildings and facilities for the general conduct of government and schools; and the costs associated therewith including the costs of an appraisal, economic and environmental analyses or engineering, planning, design, architectural, surveying or other professional services necessary to effectuate the improvement.

L.1998,c.115,s.1.



Section 40:56-71.2 - "Downtown Business Improvement Zone" Designation.

40:56-71.2 "Downtown business improvement zone" designation.
2.Any municipality which has adopted or adopts an ordinance authorizing the establishment of a special improvement district pursuant to section 7 of P.L.1972, c.134 (C.40:56-71) may, by ordinance, designate all or any portion of that district which contains primarily businesses providing retail goods and services as a "downtown business improvement zone," notwithstanding that the designated zone is located within an urban enterprise zone.

L.1998, c.115, s.2; amended 2015, c.95, s.9; 2015, c.189.



Section 40:56-71.3 - Loan Fund Created.

40:56-71.3 Loan fund created.

3.There is created a nonlapsing downtown business improvement loan fund in the Department of Community Affairs, which shall be the repository for all moneys appropriated or otherwise made available to the fund. All moneys deposited in the fund shall be held in the fund and disbursed in the amounts necessary to fulfill the purposes of this act and subject to the requirements prescribed in this act. All moneys in the fund, or any portion thereof, may be invested and reinvested in legal obligations of the United States or of the State or of any political subdivision thereof. Any income from, interest on, or increment to moneys so invested or reinvested shall be included in the fund.

L.1998,c.115,s.3.



Section 40:56-71.4 - Loan Purposes, Application, Requirements, Review.

40:56-71.4 Loan purposes, application, requirements, review.

4. a. The downtown business improvement loan fund shall be used for the purpose of assisting municipalities that establish downtown business improvement zones in undertaking public improvements to the zones.

b.The municipality or district management corporation may submit a loan application to the Department of Community Affairs to borrow moneys from the fund to undertake a public improvement of the zone.

c.The loan application shall meet all of the requirements set forth in rules and regulations promulgated by the Commissioner of Community Affairs and shall include the following information:

(1)A description of the proposed improvement and how it relates to the special improvement district plan;

(2)An estimate of the total improvement costs;

(3)A statement of any other revenue sources to be used to finance the improvement;

(4)A statement of the time necessary to complete the improvement;

(5)A statement of the manner in which the proposed improvement furthers the purposes of the downtown business improvement zone ; and

(6)An analysis of the costs to be incurred and the benefits anticipated to be derived from the proposed public improvement.

d.In reviewing and approving applications for loans from the downtown business improvement loan fund, the Department of Community Affairs may require that the municipality or the district management corporation receiving the loan provide matching funds, in any percentage that may be deemed appropriate by the department, as a condition for the receipt of the loan.

L.1998,c.115,s.4.



Section 40:56-71.5 - Assessments To Repay Loan.

40:56-71.5 Assessments to repay loan.

5. a. In any instance in which a municipality or a district management corporation receives a loan from the downtown business improvement loan fund, the governing body of the municipality shall establish assessments in the manner in which costs may be assessed pursuant to section 8 of P.L.1972, c.134 (C.40:56-72) within the special improvement district in which the downtown business improvement zone is located in an amount sufficient to produce revenues on an annual basis to repay the loan in accordance with the repayment schedule for the loan established by the Department of Community Affairs.

b.The Department of Community Affairs may, at any time, revoke the approval of an improvement or funding for an improvement if it finds that the payments made from the fund are not being used as required by P.L.1998, c.115 (C.40:56-71.1 et seq.).

L.1998,c.115,s.5.



Section 40:56-71.6 - Rules, Regulations.

40:56-71.6 Rules, regulations.

6.The Commissioner of Community Affairs shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) such rules and regulations as are necessary to implement the provisions of P.L.1998, c.115 (C.40:56-71.1 et seq.).

L.1998,c.115,s.6.



Section 40:56-71.7 - Study Of Effects.

40:56-71.7 Study of effects.

7.The Department of Community Affairs shall conduct a study of the effects of P.L.1998, c.115 (C.40:56-71.1 et seq.), make a report of the study's findings and recommendations and submit the report to the Governor, President of the Senate and Speaker of the General Assembly no later than three years following the effective date of P.L.1998, c.115 (C.40:56-71.1 et seq.). In conducting the study the Commissioner of Community Affairs shall seek input from the State Treasurer as well as from a member of the Senate and the General Assembly and a representative of Downtown New Jersey, all to be selected by the Commissioner.

L.1998,c.115,s.7.



Section 40:56-72 - Financing And Assessment To Properties Especially Benefited; List

40:56-72. Financing and assessment to properties especially benefited; list
A pedestrian mall or special improvement district ordinance may provide that all costs of development, construction and acquisition relating to the creation of a pedestrian mall or provision of improvements for a special improvement district, as the case may be, shall be financed and assessed to properties especially benefited thereby as provided generally by R.S. 40:56-1 et seq., and the ordinance shall list and describe, by lot and block numbers and by street addresses, all properties to be assessed for the pedestrian mall or special district improvements, as the case may be.

L.1972, c. 134, s. 8, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 8, eff. Sept. 10, 1984.



Section 40:56-73 - Operation And Maintenance; Assessment Or Taxation Of Costs To Benefited Properties; Name As Improvement District

40:56-73. Operation and maintenance; assessment or taxation of costs to benefited properties; name as improvement district
If the governing body determines that the improvements will involve annual costs in addition to the initial cost of constructing and making the improvements, and that such annual costs relate to maintenance services peculiar to the mall facility or special improvement district, as the case may be, and distinguished from maintenance services normally provided by the municipality outside of the mall facility or special improvement district, as the case may be, and will provide benefits primarily, in the case of a pedestrian mall, to adjacent, surrounding or neighboring property, or in the case of a special improvement district, to property included in the district, rather than to the municipality as a whole, the ordinance may provide that the improvements and facilities thereof shall be operated and maintained pursuant to the provisions of this act and the costs thereof assessed or taxed to benefited properties or businesses pursuant to the provisions of section 16 of P.L.1972, c. 134 (C. 40:56-80) or section 19 of this amendatory and supplementary act. At any time after a pedestrian mall or special improvement district ordinance has been adopted or lands have been acquired or improved for a pedestrian mall or special improvement district, as the case may be, the governing body may upon such determination provide, by separate ordinance or by amendment to the ordinance, that the improvements and facilities thereof shall be so operated and maintained and the costs so taxed and assessed to benefited properties or businesses. In any such case, such ordinance shall describe the properties to be assessed or taxed, or in which any businesses may be contained which may be assessed or taxed, for such annual costs, which area may be given the name "(name of Pedestrian Mall) Improvement District" or "(name of Special Improvement District) Improvement District" .

L.1972, c. 134, s. 9, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 9, eff. Sept. 10, 1984.



Section 40:56-74 - Specifications For Construction

40:56-74. Specifications for construction
Notwithstanding any contrary provision of law, ordinance, code or regulation governing standards and specifications for street and sidewalk construction, a pedestrian mall or any street or sidewalk included in a special improvement district may be constructed of concrete, bricks, asphalt tiles, blocks, granite or such other materials and such combinations of materials as the governing body of a municipality shall approve, and the governing body of a municipality may in its discretion narrow any roadway to be kept and maintained in connection with any pedestrian mall or special improvement district, may cause any street vaults to be reconstructed or removed, may construct crosswalks at any point within a block as well as at the ends of blocks, and may cause the roadway to curve and meander within the limits of the street, regardless of the uniformity of width of the street or curve or absence of curve in the center line of such street, to enhance the usefulness and appearance of a pedestrian mall or special improvement district.

L.1972, c. 134, s. 10, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 10, eff. Sept. 10, 1984.



Section 40:56-75 - Police Powers And Other Rights And Powers Of Municipality Over Pedestrian Mall Or Special Improvement District

40:56-75. Police powers and other rights and powers of municipality over pedestrian mall or special improvement district
Notwithstanding the improvement of any street as a pedestrian mall or incident to a special improvement district, the municipality and its governing body shall retain its police powers and other rights and powers relating to the street or part thereof constituting the pedestrian mall or included in a special improvement district, and no such action shall be interpreted or construed to be a vacation, in whole or in part, of any municipal street or part thereof, it being intended that the establishment of a pedestrian mall or special improvement district pursuant to this act, as the case may be, is a matter of a regulation only. This act shall not prevent the governing body of any municipality, at any time subsequent to the adoption of a pedestrian mall or special improvement district ordinance, by ordinance, from abandoning the operation of the pedestrian mall or special improvement district, changing the extent of the pedestrian mall or special improvement district, supplementing or amending the description of the district to be specially assessed or taxed for annual costs of the pedestrian mall or special improvement district, or changing or repealing any limitations on the use of the pedestrian mall or special improvement district streets by private vehicles or any plan, rules or regulations adopted for the operation of a pedestrian mall or special improvement district.

L.1972, c. 134, s. 11, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 11, eff. Sept. 10, 1984.



Section 40:56-76 - Condemnation; Procedures Incident To Development And Maintenance

40:56-76. Condemnation; procedures incident to development and maintenance
Condemnation proceedings incidental to the development or maintenance of a pedestrian mall or special improvement district, as the case may be, are authorized and shall be taken in accordance with the provisions of chapter 56 of Title 40 of the Revised Statutes. All procedures incidental to the development and maintenance of a pedestrian mall or special improvement district pursuant to this act, including financing land acquisition and legal challenges and appeals not specifically prescribed hereunder, shall be taken in accordance with other applicable provisions of said chapter 56 of Title 40.

L.1972, c. 134, s. 12, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 12, eff. Sept. 10, 1984.



Section 40:56-77 - Uses Of Mall Or Special Improvement District; Control And Regulation

40:56-77. Uses of mall or special improvement district; control and regulation
a. Any pedestrian mall created pursuant to this act above, or any property of a special improvement district may be used, under the direction of the governing body, for any purpose or activity which will enhance the movement, safety, convenience or enjoyment of pedestrians, including seating, display and sale of merchandise, exhibiting, advertising, public events, and any other use or activity which in the judgment of the governing body will enhance the movement, safety, convenience or enjoyment of pedestrians and any other use or activity permitted by any applicable pedestrian mall ordinance, a special improvement district or other applicable law, ordinance or power.

b. Upon adoption of a pedestrian mall or special improvement district ordinance, the governing body may, from time to time, provide for the control and regulation of:

(1) The distribution and location of movable furniture, sculpture or pedestrian traffic control devices, landscaping and other facilities belonging to the pedestrian mall or special improvement district, as the case may be, and not otherwise located or fixed by the plans and specifications;

(2) The uses to be permitted on the mall or special improvement district property by occupants of abutting property, any transit or telephone utility, concessionaires, vendors and others to serve the convenience and enjoyment of pedestrians and the location of such uses;

(3) The issuance of permits to conduct any special activity consistent with the broad purposes of the pedestrian mall or special improvement district;

(4) The operation of any lighting, heating or other facilities in the mall or on special improvement district property, replacing landscaping and maintaining the furniture and facilities in the mall or on special improvement district property.

L.1972, c. 134, s. 13, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 13, eff. Sept. 10, 1984.



Section 40:56-78 - Limitation On Liability For Injury To Person Or Property Due To Movable Structures, Appurtenances, Etc.

40:56-78. Limitation on liability for injury to person or property due to movable structures, appurtenances, etc.
Any movable furniture, structure, facility or appurtenance or activity located or permitted in connection with a pedestrian mall improvement or special improvement district shall not, by reason of such location or use, be deemed a nuisance or unlawful obstruction or condition, notwithstanding any rule or regulation or principle of negligence law pertaining to the use of public streets and highways, and neither the municipality nor any user acting under permit shall be liable for any injury to person or property, unless such furniture, structure, facility or use shall be negligently constructed, maintained or operated.

L.1972, c. 134, s. 14, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 14, eff. Sept. 10, 1984.



Section 40:56-79 - Advisory Board; Members; Duties; District Management Corporation

40:56-79. Advisory board; members; duties; district management corporation
The mayor or other chief executive officer of the municipality may create and appoint an advisory board, consisting of seven or more persons, at least a majority of whom shall be owners or occupants of properties adjoining a pedestrian mall or included in a special improvement district, as the case may be, or representatives of these owners or occupants, to advise the governing body in connection with the acquisition, construction and improvement of a pedestrian mall, or the acquisition and construction of improvements for a special improvement district, as the case may be, the making of a plan therefor and the operation and maintenance thereof and to meet and furnish recommendations or comments and requests of members of the public and of owners and occupants of property adjoining the pedestrian mall or included in the district, as the case may be. Upon designation of a district management corporation, in the case of a special improvement district, the corporation shall exercise the functions of an advisory board, and any other advisory board shall cease to function.

L.1972, c. 134, s. 15, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 15, eff. Sept. 10, 1984.



Section 40:56-80 - Annual Report; Costs Of Operation And Maintenance And Annual Improvements; Hearing On And Approval Of Estimates; Assessments; Disposition Of Funds

40:56-80. Annual report; costs of operation and maintenance and annual improvements; hearing on and approval of estimates; assessments; disposition of funds
a. Concurrently with the submission of a plan for a pedestrian mall improvement or special improvement district, and annually thereafter, the mayor or other chief executive officer of the municipality shall, with the assistance of the advisory board, if any, or district management corporation, if appropriate, report to the governing body an estimate of the cost of operating and maintaining and annually improving the pedestrian mall or special improvement district, as the case may be, for the next fiscal year, to be incurred under the plan, and an estimate of changes in the amounts of such costs which would follow upon the adoption of any addition or amendment to the plan recommended to or under consideration by the governing body. Such estimate shall be reasonably itemized and shall include a summary of the categories of cost properly chargeable as follows:

(1) The amount of such costs to be charged against the general funds of the municipality, which shall be that amount which the municipality would pay from its general funds for street maintenance and operation on a street of similar size and location, but not improved as a pedestrian mall or included in a special improvement district, as the case may be;

(2) The amount of costs to be charged and assessed against properties benefited in the district in proportion to benefits which shall be the aggregate of costs of annual improvements to be made in the district during the ensuing year;

(3) The amount of costs, if any, to be specially taxed against properties in the district.

b. The governing body shall receive and consider such estimate and the items of cost after such notice and hearing before it or its appropriate committee as it shall deem necessary or expedient, and shall approve the same, with such amendments thereto as it shall find necessary, and the amounts of each item of cost estimated shall be deemed appropriated and expendable to operate and maintain the pedestrian mall or special improvement district, as the case may be, during the ensuing fiscal year.

c. Each year, when the governing body shall have acted on the estimate of costs for the ensuing year, the municipal assessor shall prepare an assessment roll setting forth separately the amounts to be specially assessed against the benefited and assessable properties in the district, as recorded and listed in connection with the procedures prescribed by this act for the adoption of the pedestrian mall or special improvement district ordinance, in proportion to the benefits. Descriptions of such properties, and the names of the then current owners of such properties, so far as names are available, shall be included in each annual assessment roll. The assessment roll, when so prepared, shall be filed in the office of the municipal clerk and be there available for inspection. The governing body shall annually meet to consider objections to the amounts of such special assessments at least 10 days after a notice of hearing has been published once in the official newspaper and mailed to the named owners of all tracts, parcels and lots of property proposed to be assessed. The notice shall set forth the time and place of meeting, and set forth the purpose of such meeting, but may refer to the assessment roll for further particulars. When the governing body shall have approved the amounts of the special assessments set forth therein, or as may be changed by it, the municipal clerk shall forthwith certify a copy of the assessment roll, with such changes, if any, to the county tax board.

d. For the purpose of this section, "annual improvements" shall, with respect to pedestrian malls or special improvement districts, mean and include any reconstruction, replacement or repair of trees and plantings, furniture, shelters and other facilities of a pedestrian mall or special improvement district, furnishing overhead or underground heating for snow removal or for enjoyment of pedestrians, and any other local improvement which benefits properties within the district. For the purpose of this act, "costs" shall, with respect to annual improvements to and operation and maintenance of pedestrian malls or special improvement districts, mean costs of annual improvements; fees of consultants employed by the governing body to assist in the planning of annual improvements; and all other costs incurred or to be incurred in connection with annual improvements to and operation and maintenance of pedestrian malls or special improvement districts, as the case may be.

e. Moneys appropriated and collected on account of annual improvement costs, and costs of operating and maintaining a pedestrian mall or special improvement district shall be credited to a special account. The governing body is authorized to incur the annual costs of improving, operating and maintaining a pedestrian mall or special improvement district, as the case may be, during any fiscal year, though not specifically provided for by line item or other category in an approved estimate for such fiscal year, if in its discretion it shall be deemed necessary to provide for such annual improvements or operation or maintenance prior to the succeeding fiscal year and so long as the total amount of the account as approved for that year is not exceeded by that expenditure. Any balances to the credit of the account and remaining unexpended at the end of the fiscal year shall be conserved and applied towards the financial requirements of the succeeding year.

L.1972, c. 134, s. 16, eff. Aug. 17, 1972. Amended by L.1984, c. 151, s. 16, eff. Sept. 10, 1984.



Section 40:56-81 - Additional Powers

40:56-81. Additional powers
The powers herewith granted are in addition to all powers under existing laws and municipality charters.

L.1972, c. 134, s. 17, eff. Aug. 17, 1972.



Section 40:56-82 - Severability

40:56-82. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such holding shall not affect other provisions or applications of the act and to this end the provisions of this act are severable.

L.1972, c. 134, s. 18, eff. Aug. 17, 1972.



Section 40:56-83 - District Management Corporation; Powers.

40:56-83 District management corporation; powers.

17. a. In addition to the powers otherwise conferred pursuant to this amendatory and supplementary act, a district management corporation may exercise those of the powers listed herein as may be conferred upon it by ordinance. A district management corporation incorporated pursuant to Title 15A of the New Jersey Statutes shall exercise its powers in a manner consistent with that title.

b.The district management corporation shall have all powers necessary and requisite to effectuate its purposes, including, but not limited to, the power to:

(1)Adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules, regulations, and policies in connection with the performance of its functions and duties;

(2)Employ such persons as may be required, and fix and pay their compensation from funds available to the corporation;

(3)Apply for, accept, administer and comply with the requirements respecting an appropriation of funds or a gift, grant or donation of property or money;

(4)Make and execute agreements which may be necessary or convenient to the exercise of the powers and functions of the corporation, including contracts with any person, firm, corporation, governmental agency or other entity;

(5)Administer and manage its own funds and accounts and pay its own obligations;

(6)Borrow money from private lenders and from governmental entities;

(7)Fund the improvement of the exterior appearance of properties in the district through grants or loans;

(8)Fund the rehabilitation of properties in the district;

(9)Accept, purchase, rehabilitate, sell, lease or manage property in the district;

(10) Enforce the conditions of any loan, grant, sale or lease made by the corporation;

(11) Provide security, sanitation and other services to the district, supplemental to those provided normally by the municipality;

(12) Undertake improvements designed to increase the safety or attractiveness of the district to businesses which may wish to locate there or to visitors to the district, including, but not limited to, litter cleanup and control, landscaping, parking areas and facilities, recreational and rest areas and facilities, and those improvements generally permitted for pedestrian malls under section 2 of P.L.1972, c.134 (C.40:56-66), pursuant to pertinent regulations of the governing body;

(13) Publicize the district and the businesses included within the district boundaries;

(14) Recruit new businesses to fill vacancies in, and to balance the business mix of, the district;

(15) Organize special events in the district;

(16) Provide special parking arrangements for the district;

(17) Provide temporary decorative lighting in the district.

L.1984,c.151,s.17; amended 2004, c.180.



Section 40:56-84 - Annual Budget; Public Hearing; Amendment; Adoption By Municipal Governing Body

40:56-84. Annual budget; public hearing; amendment; adoption by municipal governing body
a. The district management corporation shall submit a detailed annual budget for approval by resolution of the municipal governing body. The budget shall be submitted with a report which explains how the budget contributes to goals and objectives for the special improvement district.

b. The budget shall be introduced, approved, amended and adopted by resolution passed by not less than a majority of the full membership of the governing body.

The procedure shall be as follows:

(1) Introduction and approval;

(2) Public advertising;

(3) Public hearing;

(4) Amendments and public hearings, if required;

(5) Adoption.

c. The budget shall be introduced in writing at a meeting of the governing body. Approval thereof shall constitute a first reading, which may be by title.

Upon the approval of the budget by the governing body, it shall fix the time and place for the holding of a public hearing upon the budget.

d. The budget shall be advertised after approval. The advertisement shall contain a copy of the budget and shall set forth the date, the time and place of the hearing. It shall be published at least 10 days prior to the date fixed therefor in a newspaper published and circulating in the municipality, if there be one, and, if not, in a newspaper published in the county and circulating in the municipality.

e. No budget shall be adopted until a public hearing has been held thereon and all persons having an interest therein shall have been given an opportunity to present objections.

The hearing shall be held not less than 28 days after the approval of the budget.

f. The public hearing shall be held at the time and place specified in the advertisement thereof, but may be adjourned from time to time until the hearing is closed.

The budget, as advertised, shall be read at the public hearing, in full, or it may be read by its title, if:

(1) At least one week prior to the date of the hearing, a complete copy of the approved budget, as advertised:

(a) shall be posted in a public place where public notices are customarily posted in the principal municipal building of the municipality, but if there is no principal municipal building, then in that public place where notices are usually posted in the municipality; and

(b) is made available to each person requesting the same, during that week and during the public hearing; and

(2) The governing body shall, by resolution passed by not less than a majority of the full membership, determine that the budget shall be read by its title and declare that the conditions set forth in paragraph (1) have been met.

After closing the hearing, the governing body may adopt the budget by title, without amendments, or may approve amendments, as provided in subsection g. of this section, before adoption.

g. The governing body may amend the budget during or after the public hearing.

No amendment by the governing body shall be effective until taxpayers and all persons having an interest therein shall have been granted a public hearing thereon, if the amendment shall:

(1) Add a new item in an amount in excess of 1% of the total amount as stated in the approved budget; or

(2) Increase or decrease any item by more than 10%; or

(3) Increase the amount to be raised pursuant to section 16 of P.L.1972, c. 134 (C. 40:56-80) or section 19 of this amendatory and supplementary act by more than 5%, unless the same is made pursuant to an emergency temporary appropriation only.

Notice of hearing on an amendment shall be advertised at least three days before the date set therefor. The amendment shall be published in full in the same manner as an original publication and shall be read in full at the hearing and before adoption.

h. Final adoption shall be by resolution, adopted by a majority of the full membership of the governing body, and may be by title.

L.1984, c. 151, s. 18, eff. Sept. 10, 1984.



Section 40:56-85 - Annual Licenses For Business Within Special Improvement District; Fees; Special Account

40:56-85. Annual licenses for business within special improvement district; fees; special account
a. In lieu of, or in addition to, funding pursuant to section 16 of P.L.1972, c. 134 (C. 40:56-80) of the activities of the district management corporation to be undertaken pursuant to this amendatory and supplementary act, the municipality may, by ordinance, require annual licenses for businesses operating in properties within the special improvement district, and establish fees for those licenses based on the assessment among these businesses of the aggregate amount of the annual budget of the district management corporation, approved pursuant to section 18 of this amendatory and supplementary act, which is not funded pursuant to section 16 of P.L.1972, c. 134. The ordinance may establish reasonable categories of businesses subject to licensing, and reasonable exemptions therefrom or abatements of the fees therefor. The assessments to businesses pursuant to this section shall be by floor area of licensable business space, or sales volume, or some other reasonable basis or combination of bases.

b. Moneys appropriated and collected on account of annual costs to be funded pursuant to subsection a. of this section shall be credited to a special account. Any balances to the credit of the account and remaining unexpended at the end of the fiscal year shall be conserved and applied toward the financial requirements of the succeeding year.

c. The ordinance shall provide for a reasonable appeal procedure for any administrative determination made under the provisions of this section.

L.1984, c. 151, s. 19, eff. Sept. 10, 1984.



Section 40:56-86 - Delegation Of Work By Municipality; Approval Of Work

40:56-86. Delegation of work by municipality; approval of work
The municipality may, by ordinance, delegate to the district management corporation the contracting of work to be done on any street or streets, or on other municipal property, included in the special improvement district. The corporation shall be a "contracting unit" within the meaning of the "Local Public Contracts Law," P.L.1971, c. 198 (C. 40A:11-1 et seq.). The plans and specifications for the work to be contracted shall be approved by the municipal engineer prior to initiation of any action for the awarding of a contract under that act.

L.1984, c. 151, s. 20, eff. Sept. 10, 1984.



Section 40:56-87 - Inclusion Of Pedestrian Mall Or Special Improvement District In Other Improvement Or Rehabilitation District

40:56-87. Inclusion of pedestrian mall or special improvement district in other improvement or rehabilitation district
Nothing contained in P.L.1972, c. 134 (C. 40:56-65 et seq.) or in this amendatory and supplementary act shall prohibit a municipality from including a pedestrian mall or special improvement district within the bounds of any area, district or zone established pursuant to law, which has as one of its purposes the encouragement of the construction of improvements or the rehabilitation of properties located within those bounds, or the inducement of private enterprises to locate within those bounds, whether by the provision of tax credits, exemptions or abatements, or by provision of special public financing arrangements. The provisions for the pedestrian mall or special improvement district shall be included within the plans for the area, district or zone so established, whether by integration into the original plans or by amendment.

L.1984, c. 151, s. 21, eff. Sept. 10, 1984.



Section 40:56-88 - District Management Corporation; Annual Audit.

40:56-88 District management corporation; annual audit.

22.The district management corporation shall cause an annual audit of its books, accounts and financial transactions to be made and filed with the governing body of the municipality, and for that purpose the corporation shall employ a certified public accountant of New Jersey. The annual audit shall be completed and filed with the governing body within four months after the close of the fiscal year of the corporation.

L.1984, c.151, s.22; amended 2015, c.95, s.10.



Section 40:56-89 - Annual Report To Municipal Governing Body

40:56-89. Annual report to municipal governing body
The district management corporation shall, within 30 days after the close of each fiscal year, make an annual report of its activities for the preceding fiscal year to the governing body of the municipality.

L.1984, c. 151, s. 23, eff. Sept. 10, 1984.



Section 40:56A-1 - Commission; Appointment; Terms; Vacancies

40:56A-1. Commission; appointment; terms; vacancies
Commission; appointment; terms; vacancies. The governing body of any municipality may by ordinance establish an environmental commission for the protection, development or use of natural resources, including water resources, located within its territorial limits. The commission shall consist of not less than five nor more than seven members, appointed by the mayor of the municipality, one of whom shall also be a member of the municipal planning board and all of whom shall be residents of the municipality; the members shall serve without compensation except as hereinafter provided. The mayor of the municipality shall designate one of the members to serve as chairman and presiding officer of the commission. The terms of office of the first commissioners shall be for one, two or three years, to be designated by the mayor in making his appointments so that the terms of approximately 1/3 of the members will expire each year, and their successors shall be appointed for terms of three years and until the appointment and qualification of their successors. The mayor or governing body of the municipality may remove any member of the commission for cause, on written charges served upon the member and after a hearing thereon at which the member shall be entitled to be heard in person or by counsel. A vacancy on the commission occurring otherwise than by expiration of a term shall be filled for the unexpired term in the same manner as an original appointment. Notwithstanding any other provisions of law to the contrary, the powers of appointment and removal hereby accorded to the mayor of a municipality shall be vested in the elected official so designated or, where there is a vacancy in the office of mayor, in the duly designated acting mayor.

The governing body may, by ordinance, provide for the appointment of not more than two alternate members. Notwithstanding the provisions of any other law or charter heretofore adopted, the ordinance shall provide the method of appointment of alternate members. Alternate members shall be designated at the time of appointment by the authority appointing them as "Alternate No. 1" and "Alternate No. 2."

The terms of the alternate members shall be for two years, except that the terms of the alternate members first appointed shall be two years for Alternate No. 1 and one year for Alternate No. 2 so that the term of not more than one alternate member shall expire in any one year. A vacancy occurring otherwise than by expiration of term shall be filled by the appointing authority for the unexpired term only.

An alternate member shall not be permitted to act on any matter in which he has either directly or indirectly any personal or financial interest. An alternate member may, after public hearing if he requests one, be removed by the governing body for cause.

An alternate member may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member. In the event that a choice must be made as to which alternate member is to vote, Alternate No. 1 shall vote first.

L.1968,c.245,s.1; amended 1972,c.35,s.2; 1975,c.334,s.8; 1989,c.168,s.2.



Section 40:56A-2 - Powers Of Commission

40:56A-2. Powers of commission
An environmental commission organized under this act shall have power to conduct research into the use and possible use of the open land areas of the municipality and may coordinate the activities of unofficial bodies organized for similar purposes, and may advertise, prepare, print and distribute books, maps, charts, plans and pamphlets which in its judgment it deems necessary for its purposes. It shall keep an index of all open areas, publicly or privately owned, including open marshlands, swamps and other wetlands, in order to obtain information on the proper use of such areas, and may from time to time recommend to the planning board or, if none, to the mayor and governing body of the municipality plans and programs for inclusion in a municipal master plan and the development and use of such areas.

L.1968, c. 245, s. 2, eff. Aug. 6, 1968. Amended by L.1972, c. 35, s. 3, eff. May 25, 1972.



Section 40:56A-3 - Acquisitions By Commission

40:56A-3. Acquisitions by commission
An environmental commission may, subject to the approval of the governing body, acquire property, both real and personal, in the name of the municipality by gift, purchase, grant, bequest, devise or lease for any of its purposes and shall administer the same for such purposes subject to the terms of the conveyance or gift. Such an acquisition may be to acquire the fee or any lesser interest, development right, easement (including conservation easement), covenant or other contractual right (including a conveyance on conditions or with limitations or reversions), as may be necessary to acquire, maintain, improve, protect, limit the future use of, or otherwise conserve and properly utilize open spaces and other land and water areas in the municipality.

L.1968, c. 245, s. 3, eff. Aug. 6, 1968. Amended by L.1972, c. 35, s. 4, eff. May 25, 1972.



Section 40:56A-4 - Records And Annual Report

40:56A-4. Records and annual report
An environmental commission shall keep records of its meetings and activities and shall make an annual report to the governing body of the municipality.

L.1968, c. 245, s. 4, eff. Aug. 6, 1968. Amended by L.1972, c. 35, s. 5, eff. May 25, 1972.



Section 40:56A-4.1 - Definitions Relative To Authorities, Boards, Commissions.

40:56A-4.1 Definitions relative to authorities, boards, commissions.

9. a. As used in this section:

"Environmental authority, board, or commission" means an authority, board, commission, or other public body authorized by law to provide water, sewer, or other utility services, or to engage in the zoning of facilities for, or the planning for, the provision of such services.

"Member" of an authority, board, or commission means a member of the governing body of that authority, board, or commission, and includes a person appointed as a member by a State, county, local, or other governmental official or who holds membership ex officio.

"Regional authority" means:

(1)The Passaic Valley Sewerage Commissioners;

(2)The North Jersey District Water Supply Commission;

(3)The New Jersey Meadowlands Commission;

(4)The Passaic Valley Water Commission; and

(5)Any environmental authority, board, or commission, not included among the foregoing, owning real property assets or providing services in more than one county, including, but not limited to, those subject to oversight pursuant to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.) or appointed pursuant to R.S.40:62-109 regarding joint water commissions.

"State authority, board, or commission" means an independent State authority; any board, commission, or agency that is organized in but not of a principal department of State government; and any State authority that is required to submit its minutes, resolutions, or actions for gubernatorial approval or veto.

b.Any State authority, board, or commission, regional authority, or environmental authority, board, or commission shall develop and maintain either an Internet website or a webpage on the State's, municipality's, or county's Internet website, as applicable. The purpose of the website or webpage shall be to provide increased public access to the authority, board, or commission's operations and activities. The following information, if applicable, shall be posted on the website or webpage:

(1)a description of the authority, board, or commission's mission and responsibilities;

(2)the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website or webpage;

(3)the most recent Comprehensive Annual Financial Report or other similar financial information;

(4)the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website or webpage;

(5)the authority, board, or commission's rules, regulations, and official policy statements deemed relevant by the governing body of the authority, board, or commission to the interests of the residents within the service area;

(6)notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the authority, board, or commission, setting forth the time, date, location, and agenda of the meeting;

(7)the minutes of each meeting of the authority, board, or commission including all resolutions of the board and its committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website;

(8)the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the authority, board, or commission; and

(9)a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the authority, board, or commission.

L.2011, c.167, s.9.



Section 40:56A-5 - Appropriation

40:56A-5. Appropriation
The governing body of a municipality may appropriate funds for the expenses incurred by the environmental commission. The commission may appoint such clerks and other employees as it may from time to time require and as shall be within the limits of funds appropriated to it.

L.1968, c. 245, s. 5, eff. Aug. 6, 1968. Amended by L.1972, c. 35, s. 6, eff. May 25, 1972.



Section 40:56A-6 - Studies And Recommendations

40:56A-6. Studies and recommendations
An environmental commission shall have power to study and make recommendations concerning open space preservation, water resources management, air pollution control, solid waste management, noise control, soil and landscape protection, environmental appearance, marine resources and protection of flora and fauna.

L.1972, c. 35, s. 7, eff. May 25, 1972.



Section 40:56A-7 - Conservation Commission As Environmental Commission

40:56A-7. Conservation commission as environmental commission
Any conservation commission established pursuant to this act shall be an environmental commission.

L.1972, c. 35, s. 8, eff. May 25, 1972.



Section 40:56A-8 - Joint Environmental Commission; Creation By Ordinance; Members; Compensation

40:56A-8. Joint environmental commission; creation by ordinance; members; compensation
a. The governing bodies of two or more municipalities may, by adoption of substantially similar ordinances, create a joint environmental commission for the protection, development or use of natural resources, including water resources located within their combined territorial limits.

b. The number and qualifications of the members of such joint environmental commission, and their terms and methods of appointment or removal shall be such as may be determined and agreed upon by said governing bodies and set forth in the ordinance creating such joint commission, except that

(1) when such joint commission is created by two municipalities only, there shall be at least three members from each municipality;

(2) when such joint commission is created by three or more municipalities, there shall be at least two members from each municipality;

(3) at least one member from each municipality shall be a member of the planning board (if any) of the municipality, and

(4) a majority of the members of the joint commission shall hold no other public office, except membership on a municipal or other planning board.

c. Members of the commission shall serve without compensation, but may receive reimbursement for actual expenses necessarily incurred in the performance of their duties as members of the commission.

L.1975, c. 334, s. 1, eff. March 3, 1976.



Section 40:56A-9 - Chairman; Qualifications; Term Of Office

40:56A-9. Chairman; qualifications; term of office
A joint environmental commission shall elect its chairman, who shall hold no other public office or position, except that he may be a member of a municipal or other planning board. The term of the chairman shall be 1 year, and he shall be eligible to succeed himself unless the ordinance creating the commission shall otherwise provide. The ordinance creating such commission may provide that the chairmanship of the commission be rotated annually so that over each period of years corresponding to the number of participating municipalities it shall be held in each year by a member appointed from a different participating municipality.

L.1975, c. 334, s. 2, eff. March 3, 1976.



Section 40:56A-10 - Expenses; Apportionment; Appropriation

40:56A-10. Expenses; apportionment; appropriation
The proportion of the expenses of the joint environmental commission to be borne by each participating municipality shall be such as may be determined and agreed upon by the participating municipalities, and said municipalities are hereby authorized to appropriate their respective shares of such expenses. Within the limits thus agreed upon and duly appropriated the commission may employ such clerical and technical or other assistants and may incur such other expenses as it may deem necessary to carry out its functions.

L.1975, c. 334, s. 3, eff. March 3, 1976.



Section 40:56A-11 - Functions, Duties And Powers

40:56A-11. Functions, duties and powers
A commission created pursuant to this supplementary act shall have, with respect to all the participating municipalities, and to each of them, all the functions, duties and powers of an environmental commission established in a single municipality under sections 2 and 3 of P.L.1968, c. 245 (C. 40:56A-2 and 40:56A-3) and section 7 of P.L.1972, c. 35 (C. 40:56A-6).

L.1975, c. 334, s. 4, eff. March 3, 1976.



Section 40:56A-12 - Succession Of Established Commission By Joint Commission; Transfers

40:56A-12. Succession of established commission by joint commission; transfers
If any municipality which has heretofore established an environmental commission under the act to which this act is a supplement shall enter into participation in a joint environmental commission, such environmental commission heretofore established shall be abolished upon the taking effect of the ordinance establishing the joint environmental commission, and the terms of the members of such abolished environmental commission shall immediately cease and terminate. Except as may otherwise be provided in the ordinance establishing such joint commission, all employees of such abolished environmental commission and all the records, property and funds in its possession or under its control shall be transferred to the joint environmental commission, and all its debts and other financial obligations shall be assumed by the joint environmental commission.

L.1975, c. 334, s. 5, eff. March 3, 1976.



Section 40:58-1 - Municipal Forestry; Establishment

40:58-1. Municipal forestry; establishment
The governing body of any municipality may use any of its lands for forest growth, and may cut and sell any timber found or grown upon such land, and may enter into contracts with the board of conservation and development for the control and management of lands of such municipality for forestry purposes.



Section 40:58-2 - Land Used For Forestry

40:58-2. Land used for forestry
Any and all lands of any municipality used in accordance with the provisions of this chapter, shall be deemed to be used for public purposes and devoted to public uses.



Section 40:59-1 - Acquisition Of Lands And Buildings; Construction

40:59-1. Acquisition of lands and buildings; construction
The governing body may acquire and maintain market buildings and market facilities, or additional market buildings or market facilities, and may erect such building or buildings, and acquire such lands by purchase, gift or condemnation as in its judgment are suitable and necessary for market purposes.



Section 40:59-2 - Rents; Use Of Revenues; Deficiencies Met By Taxation

40:59-2. Rents; use of revenues; deficiencies met by taxation
The body or board having charge of such market or markets may charge and collect reasonable fees for the use thereof and the revenue derived therefrom shall be paid into the municipal treasury and applied: first, to the maintenance, improvement and extension of public markets; second, to the payment of interest on any outstanding bonds or other evidences of indebtedness; third, to the principal sum accruing on such bonds or other evidences of indebtedness, and, fourth, to the general expenses of the municipality after the payment in full of such bonds or other evidences of indebtedness.

Any deficiency in the payment of the cost of maintaining the public markets and the principal and interest of bonds issued to provide the same, after the application of the revenue as aforesaid, shall be raised and levied by taxation from year to year.



Section 40:59-3 - Regulation Of Market

40:59-3. Regulation of market
In any municipality where no board or body is provided by statute for the management of a public market, the governing body shall provide by ordinance for the government and regulation of any public market that may be established under this chapter.



Section 40:59-4 - Market Commissioner; Appointment, Term And Compensation

40:59-4. Market commissioner; appointment, term and compensation
There may be created in each such municipality the office of market commissioner. The market commissioner shall be appointed by the governing body of the municipality and shall hold his office for a term of one year. His salary shall be fixed by the governing body.



Section 40:59-5 - Market Commissioner; Duties

40:59-5. Market commissioner; duties
The market commissioner shall gather data, make investigations and obtain information as to prevailing prices of food-stuffs and shall daily publish in the municipality a fair price list, giving in detail what, in his opinion, as a result of his investigation, prices for foodstuffs should be in such municipality from day to day.



Section 40:60-10 - Property Of Certain Societies Transferred In Trust To Municipality; Purposes

40:60-10. Property of certain societies transferred in trust to municipality; purposes
Whenever any school society or religious organization of this state owns real or personal property and, owing to the establishment and existence of free schools and other public institutions, the society or organization finds it impossible or impracticable to continue in existence for the purposes for which it was created, desires to convey any such property to any municipality for the purpose of establishing free reading rooms, libraries or other institutions for the public benefit, such society or organization may convey the same to the municipality in trust for such purposes.



Section 40:60-11 - Acceptance Of Property In Trust; Appointment Of Trustees

40:60-11. Acceptance of property in trust; appointment of trustees
The governing body of any municipality which is or shall be the beneficiary of such a trust may accept it for the purposes set forth in section 40:60-10 of this title and may appoint any number of trustees designated by the terms and under the conditions of the trust instrument.



Section 40:60-12 - Purchase Of Lands Adjoining Trust Lands; Bonds; Use Of Income And Proceeds

40:60-12. Purchase of lands adjoining trust lands; bonds; use of income and proceeds
Any society or organization designated in section 40:60-10 of this title may sell to the municipality any lands owned by it and adjoining the lands conveyed in trust as provided in said section 40:60-10. The municipality may purchase such adjoining lands for the purposes aforesaid, and may issue bonds not to exceed ten thousand dollars in payment therefor; provided, that the interest accruing upon said bonds shall be used and devoted for the purpose of maintaining said trust and carrying out the purposes thereof.



Section 40:60-13 - Municipality Not Liable For Misappropriation Of Funds

40:60-13. Municipality not liable for misappropriation of funds
Nothing in sections 40:60-10 to 40:60-12 of this title contained shall be construed to make any municipality liable for the misappropriation of the funds created by the trust, nor to make good any diminution thereof resulting from the wrongful acts of its agents or any person appointed in conformity with the terms and conditions of the deed or instrument creating the trust. If, however, any agent or officer of the municipality is under bonds thereto, and upon default the municipality recovers from the sureties on the bond a sum sufficient to pay or make good the amount of misappropriation of the funds of the trust, the municipality shall make good the same out of the amount so received. No misappropriation of the funds aforesaid shall in anywise affect the trust.



Section 40:60-14 - Property Held In Trust For Municipality; Appointment Of New Trustee

40:60-14. Property held in trust for municipality; appointment of new trustee
L.1900, c. 21, p. 37 (C.S. p. 3508, s. 211), entitled "An act relating to property held in trust for municipal corporations," approved March seventh, one thousand nine hundred, saved from repeal. [This act relates to property held in trust for municipalities before March 7, 1900, and provides for the appointment of new trustees upon the death of a trustee.]



Section 40:60-15 - Public Buildings As Memorials; Subscriptions

40:60-15. Public buildings as memorials; subscriptions
The governing body may by ordinance provide for the construction within the limits of the municipality, under the direction of a commission as hereinafter constituted, with the aid of gifts by subscription or otherwise, of hospitals, schools or other public buildings, to be dedicated to public use as permanent memorials commemorative of the services of soldiers and sailors of the United States in any war in which the United States has participated.



Section 40:60-16 - Ordinance For Construction; Contributions To Be Paid Before Contract Executed

40:60-16. Ordinance for construction; contributions to be paid before contract executed
When the governing body shall determine by ordinance to erect any such public memorial building, provision therein shall be made for the acceptance by the municipality of gifts of real or personal property from any person for such purpose. The ordinance shall provide for the acquisition of a suitable site for the memorial, to be acquired in whole or in part, as may be necessary, by purchase, condemnation or gift, and shall appropriate such sum of money as may be necessary to accomplish the purpose, over and above the amount or portion raised or to be raised by gift or subscription. Such ordinance shall also indicate therein the proportion the sum appropriated is to bear to the whole cost, including the furnishing and equipment thereof. The construction of the memorial shall not be begun nor finally contracted for, as hereinafter provided, until the full amount to be raised by gift or contribution has been received by the municipality.



Section 40:60-17 - Bonds; Annual Appropriation; Care And Maintenance

40:60-17. Bonds; annual appropriation; care and maintenance
The memorial building shall be erected upon the land or site determined upon in all other respects in the same manner and with the same authority as is otherwise provided by law for the erection and maintenance of public buildings, except as herein provided, and such municipality shall issue its bonds for the proportion to be provided by the municipality of the total cost of the memorial and its furnishing and equipment, and shall provide annually thereafter for the care, upkeep and maintenance thereof, as a memorial dedicated to the public use, in all respects as is provided by law for other buildings.



Section 40:60-18 - Commission To Supervise; Constituted; Powers And Duties

40:60-18. Commission to supervise; constituted; powers and duties
The governing body of any municipality undertaking such memorial construction shall include in such ordinance the names of five citizens thereof, one of whom shall be the mayor or other chief executive officer who shall be chairman, to constitute a commission, without compensation, to supervise the acquisition of the site and the fund, and other personalty in accordance with the terms of the enabling ordinance.



Section 40:60-19 - Treasurer Of Commission; Selection And Duties

40:60-19. Treasurer of commission; selection and duties
The commission so appointed shall elect a treasurer, who shall be constituted the temporary depository of all funds raised by subscription or contribution. He shall, on the thirtieth day of each month, pay over to the treasurer of the municipality all funds or personal property so contributed and in his custody on and including the twenty-fifth day of the month.



Section 40:60-20 - Treasurer's Bond

40:60-20. Treasurer's bond
The treasurer shall give bond to the municipality, with a surety company authorized to do business in this state as surety, in the amount of the proportionate cost of the memorial to be raised other than by the appropriation, and the premium therefor shall be paid by the treasurer of the municipality out of the funds appropriated.



Section 40:60-21 - Title; Funds Kept Separate; Disbursements

40:60-21. Title; funds kept separate; disbursements
The site shall be acquired in the name of the municipality, and all funds appropriated or contributed for the purpose shall be paid into its treasury and kept as a separate fund to be expended by the treasurer of the municipality in the usual course and method, upon the certification of the mayor or other chief executive officer and two other members of the commission, to be designated by the commission for that purpose, that the payment is authorized by the commission within the purpose, and authorization of the ordinance and contracts thereunder.



Section 40:60-22 - Expenses Of Commissioners

40:60-22. Expenses of commissioners
The personal expenses of the commissioners in the work herein authorized shall be paid on the certification of the mayor or other chief executive officer and the two members designated by the commission, that the commission has approved the payment of the disbursements so certified.



Section 40:60-23 - Plans And Specifications; Approval By Architect Or Engineer

40:60-23. Plans and specifications; approval by architect or engineer
The commission shall, if necessary, be authorized to employ the services of an architect or engineer, or both, to supervise the drawing of maps, plans and specifications for such grounds, building and its fixtures, and the construction thereof. No payments for such construction work shall be approved by the commission except upon the certification of the architect or engineer having the particular supervision thereof, or the architect or engineer of the municipality where no special architect or engineer has been employed for that purpose, that the work, construction, development, materials or fixtures are in conformity with the ordinance and any contract entered into thereunder by the commission.



Section 40:60-24 - Existing Buildings For Public Memorials; Acquisition

40:60-24. Existing buildings for public memorials; acquisition
The governing body may also provide by ordinance for the purchase of a building already erected within the limits of the municipality, together with the site whereon it is situated, if it deems such building and site suitable, for dedication to public use as a permanent memorial commemorative of the services of soldiers and sailors of the United States in any war in which the United States has participated.

In the purchase of any such building and site the same procedure so far as may be applicable, shall be followed as in case of the construction of public buildings as provided for by this subtitle. The cost and expense of acquiring such building and site may be raised by taxation.



Section 40:60-25 - Buildings For Museum Of Arts And Sciences, Etc.; Federal Grants For Community Centers

40:60-25. Buildings for museum of arts and sciences, etc.; federal grants for community centers
The governing body may acquire by lease, gift, purchase or condemnation, or erect, maintain and equip such building or buildings as may be suitable for use as a museum of arts and sciences, or as community centers, or as cultural centers, or for public exhibitions, lectures and assemblages, and may conduct such museums, community centers, cultural centers, lectures and public exhibitions, and may also allow the use of such buildings for public assemblages with or without charge being made therefor.

In furtherance of any project for the development and maintenance of a community center, or where such community centers are established in furtherance of national defense activities, the governing body is authorized and empowered, without regard to the provisions of any other law, to apply for and receive from the government of the United States or any agency thereof, grants, subsidies and appropriations for the construction and maintenance of such community centers, or for the maintenance of community centers heretofore established.

Amended by L.1941, c. 33, p. 103, s. 1; L.1962, c. 86, s. 1, eff. June 18, 1962.



Section 40:60-25.1 - Public Parking Lots; Acquisition Of Land; Use Of Land; Leases

40:60-25.1. Public parking lots; acquisition of land; use of land; leases
(A) Every municipality is hereby authorized and empowered to acquire, by gift, devise, purchase or condemnation or in any other lawful manner, lands, buildings or other property, or interests therein, for the purpose of making facilities available to the public for the public parking of vehicles, and to use for said purpose any lands or other property theretofore acquired for other public use or purposes, and to erect on said lands or otherwise construct or acquire, and operate and maintain buildings or any other facilities for the aforesaid purposes, including space for business or commercial uses as hereinafter provided, and, for said purposes, to appropriate and expend moneys for or in connection with any such project. Such lands may consist of separate tracts or parcels, contiguous or not contiguous, improved or unimproved, and whether or not abutting upon any State or county road or municipal street.

(B) Upon acquisition or use as aforesaid, the municipality is hereby authorized and empowered to lease said lands or any buildings thereon, including the above-mentioned space for business or commercial uses, to any person, firm or public or private corporation for the aforesaid purposes, for a consideration and for such period or periods of time not exceeding 50 years and upon such other terms and conditions as may be agreed upon. Such lease may be upon condition that the lessee shall or may construct or provide the building or buildings or other facilities permitted by this act for the aforesaid purposes, including the above-mentioned space for business or commercial uses, all upon such terms and conditions as may be agreed upon. The terms and conditions of every such lease shall be authorized and determined by resolution adopted by the affirmative vote of a majority of all the members of the governing body of the municipality.

(C) The municipality shall not engage directly in the sale of gasoline or accessories for, or in the repair or other servicing of, any such vehicles except in emergency, or in connection with any such project engage directly in the sale of any commodity of trade or commerce, but the municipality may include in any such project, and provide and lease as lessor, structures, buildings, space or accommodations (whether constructed by the municipality or by a lessee) for any business or commercial use, including the sale of gasoline or accessories for, or the repair or other servicing of, such vehicles, if, in the opinion of its governing body, such inclusion, provision and proposed leasing is necessary to assist in defraying the expenses of the municipality in connection with such project and make possible the operation of the parking facilities of such project at reasonable rates and will increase the facilities for parking which can be feasibly included, financed, constructed and operated as part of such project. Every such lease of space for a business or commercial use in a project not leased as a whole by the municipality as lessor shall be granted on a fair competitive basis, provided, however, that the municipality may in the discretion of its governing body grant such leases in the project on a noncompetitive basis to persons, firms or corporations actually displaced from any land or building by reason of the acquisition or construction of the project, but every such lease so granted on a noncompetitive basis shall terminate not later than 10 years from the date of such displacement of the lessee.

(D) Any municipality, by ordinance duly adopted, at any time or from time to time may consolidate and combine, and establish and constitute as a single publicly owned or operated utility or enterprise called a "public parking system," any 1 or more of such projects and may include as part of such public parking system any or all of its on-street, off-street or other parking areas or facilities or any parking meters maintained in connection therewith, but such inclusion of any such on-street parking area or facility shall not constitute construction, improvement, policing, regulation, or maintenance costs or indebtedness of streets as costs or indebtedness incurred for or with respect to such public parking system. If the municipality be obligated to pay any part of the moneys derived from the operation of said public parking system or any other moneys to or for the account of a parking authority created for such municipality or if there be outstanding any bonds of such parking authority guaranteed by the municipality or any bonds or notes of the municipality issued for the financing of any parking projects or projects of such parking authority, then and in any such event, for all of the purposes of sections 40:1-75 to 40:1-84, inclusive, of the Revised Statutes (local bond law), all of such bonds or notes and all other bonds of such parking authority shall be deemed to have been issued for the financing of said public parking system and the parking project or projects of such parking authority shall be deemed to be included as part of said public parking system, provided that nothing contained in this sentence shall modify or in any way affect the rights, powers, duties or obligations of the parking authority with respect thereto or in any other respect.

L.1942, c. 138, p. 427, s. 1. Amended by L.1954, c. 205, p. 764, s. 1; L.1957, c. 172, p. 607, s. 1, eff. Aug. 8, 1957.



Section 40:60-25.2 - Lease Of Land For Parking Lot

40:60-25.2. Lease of land for parking lot
Any municipality may acquire by lease or leases any land or lands therein, and entrances to and exits from any such lands, for the purpose of making the same available to the public for the parking of vehicles. Any such lease shall be for such period or periods of time and upon such terms and conditions as the governing body of the municipality, by resolution duly adopted by the affirmative vote of the majority of all the members thereof, shall determine.

L.1942, c. 138, p. 427, s. 2.



Section 40:60-25.3 - Improvement And Maintenance; Employees

40:60-25.3. Improvement and maintenance; employees
The governing body of any municipality may provide, by resolution, for the lighting, improvement and maintenance of any lands devoted to the public parking of vehicles, the entrances thereto and exits therefrom, and for the employment of any person or persons thought to be necessary or desirable to act as caretakers, attendants, or to direct traffic therein or otherwise police or patrol any such lands.

L.1942, c. 138, p. 428, s. 3.



Section 40:60-25.4 - Operating Expenses; Parking Fees

40:60-25.4. Operating expenses; parking fees
The rents and other costs and expenses incident to the improvement, lighting, maintenance and operation of any such public parking areas may be raised by general taxation, but it shall be lawful for the municipality to accept from any person, firm, corporation or association any contribution or donation to be used toward defraying the rents and other costs and expenses incident thereto and to charge any such fee or fees as may, from time to time, be fixed by the governing body of the municipality for the privilege of parking any vehicle therein.

L.1942, c. 138, p. 428, s. 4.



Section 40:60-25.5 - Liability Of Municipality For Damages

40:60-25.5. Liability of municipality for damages
No municipality shall, by virtue of its operation or maintenance of any such public parking area, be liable in damages to any person, firm, corporation or association for the loss of or for any damage to any vehicle while parked in any such area, or while entering or leaving the same, for the loss of or damage to any article or articles from any vehicle, or for any personal injury which may be sustained while in or upon any such area or the entrances thereto or exits therefrom; provided, however, that this provision shall not be so construed or applied as to relieve the municipality from any liability which may be imposed upon it by law for the negligence of its agents, servants or employees.

L.1942, c. 138, p. 428, s. 5.



Section 40:60-25.6 - Validation

40:60-25.6. Validation
All leases for the purpose of providing areas for the public parking of vehicles, the acquisition of lands by gift, devise, condemnation or purchase, for such purpose, all expenditures incident thereto for the payment of rents or the cost of lighting, improvement, maintenance, policing or otherwise, and all budget appropriations therefor heretofore made, all municipal bonds heretofore issued, and all ordinances, resolutions, or other proceedings heretofore adopted or taken for any such purpose by any municipality are hereby ratified, confirmed and validated to the same extent as though the same had been made, issued and adopted pursuant to authorization by this act.

L.1942, c. 138, p. 429, s. 6.



Section 40:60-25.7 - Definitions

40:60-25.7. Definitions
The following terms, wherever used or referred to in this act, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) "Governing body" shall mean that governmental board or body of a municipality having control or jurisdiction over its financial affairs;

(b) "Property exempt from local taxation" or "tax exempt property" shall mean real or personal, or real and personal, property which is exempt from local taxation because the owner of such property enjoys the privilege of exemption from local taxation arising out of a contract with the State which the Legislature cannot abrogate or repeal without the consent of the owner;

(c) "Tax exemption" shall mean exemption from local taxation under such a contract with the State;

(d) "Owner" shall mean any person, association, copartnership or corporation owning tax exempt property in fee;

(e) "Local taxation" shall mean municipal or other local taxation for the direct support of the government of the municipality or for other local purposes.

L.1944, c. 206, p. 729, s. 1, eff. April 21, 1944.



Section 40:60-25.8 - Municipality May Purchase Property Exempt From Taxation Because Of State Contract

40:60-25.8. Municipality may purchase property exempt from taxation because of state contract
Any municipality in this State may purchase property exempt from local taxation because the owner enjoys the privilege of exemption from local taxation arising out of a contract with the State which the Legislature cannot abrogate or repeal without the owner's consent, for the purpose of extinguishing in perpetuity, with the owner's consent, the privilege, arising out of such contract with the State, of exemption from local taxation as to the property so acquired and as to any other property then or thereafter owned in the municipality by such owner, successors or assigns.

L.1944, c. 206, p. 729, s. 2, eff. April 21, 1944.



Section 40:60-25.9 - Other Property May Also Be Purchased

40:60-25.9. Other property may also be purchased
In order to effect the purchase of the tax exempt property and, with the owner's consent, the extinguishment in perpetuity of the owner's privilege of exemption from local taxation as provided in section one of this act, any municipality purchasing such tax exempt property may also purchase other property of the owner of the tax exempt property whether such other property is located within or without the municipality.

L.1944, c. 206, p. 730, s. 3, eff. April 21, 1944.



Section 40:60-25.10 - Encumbrances

40:60-25.10. Encumbrances
Any municipality purchasing property pursuant to this act, may take such property subject to leases, mortgages, liens, easements, agreements, covenants, servitudes, liabilities or other encumbrances or claims, and may thereafter settle, adjust and discharge any or all of the same upon such terms and conditions as are agreed on by the municipality and other parties in interest.

L.1944, c. 206, p. 730, s. 4, eff. April 21, 1944.



Section 40:60-25.11 - Appropriations; Bonds And Notes

40:60-25.11. Appropriations; bonds and notes
For the purpose of financing the acquisition of property pursuant to this act and the settlement, adjustment and discharge of leases, mortgages, liens, easements, agreements, covenants, servitudes, liabilities or other encumbrances or claims, as provided by this act, the municipality may, at one time or from time to time, appropriate money and issue its negotiable bonds, and in anticipation of bonds may issue its negotiable notes, in the manner and mode of procedure provided by the local bond law, constituting sections 40:1-1 to 40:1-88 of the Revised Statutes of the State of New Jersey, except that, if the sum (being not less than five per centum (5%) of the maximum amount of the obligations thereby authorized) which said local bond law requires to be appropriated as a down payment, has not been made available by provision in a previously adopted budget, the municipal bond ordinance may, nevertheless, be finally passed, but, in that event, shall provide that the said sum shall be financed by the issuance of bond anticipation notes which shall mature and be paid in the next ensuing fiscal year.

L.1944, c. 206, p. 730, s. 5, eff. April 21, 1944.



Section 40:60-25.12 - Intent Of Act; Validity Of Bonds And Notes

40:60-25.12. Intent of act; validity of bonds and notes
It is the intent of this act that the power to issue bonds and notes under this act and the validity of the bonds and notes so issued shall not be dependent in any manner on the power to acquire property or to settle, adjust and discharge encumbrances or claims thereon, under this act, or be affected by the validity or regularity of the proceedings therefor, or the authorization thereof, for the financing of which such bonds or notes are issued or are to be issued.

L.1944, c. 206, p. 731, s. 6, eff. April 21, 1944.



Section 40:60-25.13 - Disposition Of Property; Repairs And Maintenance

40:60-25.13. Disposition of property; repairs and maintenance
The governing body of such municipality may apply to public use so much of the property acquired by it hereunder as may be needed for public use, and shall sell and dispose of the property not needed for public use as soon as practicable in the manner or mode of procedure provided by law for the sale of property not needed for public use. Pending such sale and disposition, the municipality may lease, repair and maintain any part of said property in such manner as may be necessary for its preservation.

L.1944, c. 206, p. 731, s. 7, eff. April 21, 1944.



Section 40:60-25.14 - Surrender Of Tax Exemption

40:60-25.14. Surrender of tax exemption
Any municipality purchasing or intending to purchase tax exempt property as provided in this act, may, by the same or a separate instrument, contract with the owner of such tax exempt property for the surrender and extinguishment in perpetuity, with the owner's consent, of the right or privilege of tax exemption, arising out of the contract with the State; and, in that event, on the consummation of the purchase of such tax exempt property by the municipality, all right or privilege of tax exemption under the contract with the State, of the owner, successors or assigns, shall be extinguished and shall cease and determine, in perpetuity.

L.1944, c. 206, p. 731, s. 8, eff. April 21, 1944.



Section 40:60-25.15 - Incidental Powers Of Municipality

40:60-25.15. Incidental powers of municipality
As incidental to the purpose for which the tax exempt property is acquired, if any part of the tax exempt property to be acquired by a municipality pursuant to this act is used or is susceptible of use for furnishing a utility service, such as water or electric light or power, for public or private use, such property may be acquired by the municipality, without being subject to referendum or other conditions under any other law.

Any municipality may:

(a) Itself operate and make use of such property and rights, and sell or furnish water, use of water, electric current, power, steam, other services, output, products, or any part thereof, to any public utility company of this State, or to any other person or persons who are or shall be tenants or licensees of the municipality, or are or shall be located in the immediate vicinity of, or within reasonable proximity to, such property so acquired by the municipality; provided, nothing herein contained shall require such municipality generally to supply or furnish any of such services as a matter of right to any person or persons, nor to authorize such municipality to operate the same in competition with any existing public utility as the same is defined in Revised Statutes, section 48:2-13, except to the extent aforesaid;

(b) Enter into contracts with any such public utility company or any such other person or persons for the use and operation of such rights and property, or any part thereof, or for the sale of said water, use of water, electric current, power, steam, other services, output, products, or any part thereof, to such company or such other person or persons;

(c) Lease such rights and property, or the use of same, or any part thereof, to any such public utility company or to any such other person or persons;

(d) Sell so much of such rights and property, or any part thereof, that the municipality may find or determine at any time are not needed by such municipality for a public purpose;

(e) Exercise in whole or in part any and all of the alternative powers and privileges herein specified with respect to the said property and rights or any part thereof.

Any such contract or lease may contain such terms, conditions and reservations as the governing body of the municipality deems proper and in the public interest, and shall run for a period not exceeding fifty years, subject to renewal for a further period of not exceeding fifty years. Such contract or lease may also include a provision for the payment to the municipality annually, or otherwise, during the term of such contract or lease, of a gross amount for the use, occupation and enjoyment of the said rights and property, or the water, use of water, electric current, power, steam, other services, output, products, or any part thereof, included in or covered by such contract or lease. Any such contract or lease shall not be subject to any other law of the State requiring a public referendum or the advertising for bids as a condition precedent to the making of any such contract or lease.

L.1944, c. 206, p. 732, s. 9, eff. April 21, 1944.



Section 40:60-25.16 - Partial Invalidity

40:60-25.16. Partial invalidity
The sections and parts of sections included in this act are hereby declared to be independent sections and parts of sections; if any such section or part of section shall be held invalid, such holding shall not affect the remainder of this act, nor the context in which such part of section so held invalid may appear, excepting to the extent that an entire section or part of section may be inseparably connected in meaning and effect with the section or part of section to which such holding shall directly apply.

L.1944, c. 206, p. 733, s. 10, eff. April 21, 1944.



Section 40:60-25.17 - Inconsistent Acts Superseded

40:60-25.17. Inconsistent acts superseded
With respect to the subject matter of this act, this act shall supersede any other act or part of act inconsistent with any provision of this act, to the extent of such inconsistency.

L.1944, c. 206, p. 733, s. 11, eff. April 21, 1944.



Section 40:60-25.18 - Industrial Property; Management

40:60-25.18. Industrial property; management
In any municipality which shall have heretofore purchased or shall hereafter purchase property pursuant to the provisions of chapters two hundred six or two hundred seven of the laws of one thousand nine hundred and forty-four, and all or a portion of such property is industrial property, the governing body of the municipality, to wit, that governmental board of body of the municipality having control or jurisdiction over its financial affairs, may be resolution authorize the mayor or other chief executive of such municipality to appoint a commission (hereinafter referred to as the "commission" ) to manage, maintain, operate, repair, rehabilitate, sell, lease, and if advisable, improve the industrial and other property so acquired or to be acquired (hereinafter in this act referred to as the "property" ), and to designate a chairman of such commission.

L.1946, c. 245, p. 862, s. 1. Amended by L.1947, c. 361, p. 1170, s. 1, eff. June 26, 1947.



Section 40:60-25.19 - Plant Management Commission; Members

40:60-25.19. Plant management commission; members
The commission which shall be called the "Plant Management Commission" of the municipality, shall be composed of five members appointed respectively for terms of one, two, three, four and five years, computed, however from noon of the first day of January in the year in which said appointments are made. The persons to be appointed to the commission shall be qualified to perform the duties and to discharge the responsibilities imposed upon members of the commission by virtue of the provisions of this act. No member, officer, agent, servant or employee of the commission, shall be directly or indirectly concerned in any agreement or contract, or any improvement whatever, to be made under the provisions of this act, nor shall he be directly or indirectly interested in furnishing goods, chattels or properties of any kind whatsoever to or for the commission.

Each member of such commission shall, within ten days after his appointment, qualify by taking and subscribing before some person authorized to administer oaths an oath or affirmation faithfully to discharge the duties of his office to the best of his skill and understanding and also give bond to such municipality in the sum of five thousand dollars ($5,000.00), to be approved as to form thereof by the counsel or attorney of such municipality and as to the sufficiency thereof by the mayor or other chief executive officer of such municipality, for the faithful discharge of his official duties, which bond shall be filed in the office of the clerk of such municipality.

Vacancies in the commission shall be subsequently filed by appointments for a term of five years, except that any vacancy caused by any reason other than the expiration of the term shall be filled for the unexpired term only. Each member of such commission shall be paid an annual salary of five hundred dollars ($500.00) a year, and shall be entitled to reimbursement of actual and necessary expenses incurred in the performance of his official duties. The powers of the commission shall be vested in and exercised by a majority of the members of the commission then in office. The officer of the municipality having power to appoint the commission may remove any member for inefficiency, neglect of duty or misconduct in office, giving him a copy of the charges against him and an opportunity to be heard in person or by counsel in his defense upon not less than ten days' notice. The commission shall hold a public meeting regularly at least once in each month and shall meet at such other times as it may determine necessary. Three members of the commission shall constitute a quorum for the transaction of all business.

L.1946, c. 245, p. 862, s. 2.



Section 40:60-25.20 - Powers Of Commission

40:60-25.20. Powers of commission
Within such limitations as may be prescribed by such governing body, the commission shall have power to manage, operate, maintain and otherwise deal with the property, to collect rents and other revenues arising therefrom, and from the proceeds after providing for expenses to repair, rehabilitate and improve the property to the extent it shall deem advisable, and for the foregoing purposes, may authorize the proper executive officers of the municipality to enter into any contract for the doing of any work, or for the furnishing of any materials, supplies or labor, or for the hiring of teams or vehicles, or other contracts, subject only to the limitations prescribed as aforesaid. Any moneys remaining at the end of the fiscal year of the municipality, not needed for the purposes aforesaid, or for reserves, or for the payment of interest and principal on notes or bonds issued pursuant to chapters two hundred six and two hundred seven of the laws of one thousand nine hundred and forty-four, may be paid over to the municipality for the general expenses of government.

L.1946, c. 245, p. 864, s. 3.



Section 40:60-25.21 - Revenue From Plant Operations; Dedicated Funds

40:60-25.21. Revenue from plant operations; dedicated funds
All rents and other revenues derived from the operation of any portion of the property shall be paid to the municipality, shall be deposited in such bank or banks as such governing body shall determine, shall be set apart as a special fund and shall constitute dedicated revenues for the purposes of the annual budget of the municipality.

L.1946, c. 245, p. 864, s. 4.



Section 40:60-25.22 - Sale Of Plants; Proceeds Pledged To Payment Of Bonds Issued

40:60-25.22. Sale of plants; proceeds pledged to payment of bonds issued
In order further to secure the payment of the principal of bonds which such municipality may issue for the financing of the acquisition of, or of improvements to, the property, or any portion thereof, such governing body of the municipality, by ordinance adopted prior to the issuance of any such bonds, may pledge the proceeds of sales of portions of the property to the payment of such bonds, or a determined amount of bonds, for such purpose or purposes, as the ordinance may provide. In the event of the adoption of such a pledge by such governing body, moneys thereafter derived from the sales of portions of the property shall be paid to the municipality, shall be deposited in such bank or banks as such governing body shall determine, shall be set aside in a special fund and shall be withdrawn from that fund only for the payment of the principal of bonds, as such ordinance may provide. Unless or until such ordinance shall be adopted, all moneys derived from the sales of portions of the property shall be paid to the municipality, shall be deposited in such bank or banks as such governing body shall determine, shall be set aside in a special fund and shall be applied only to the payment of bonds or of notes in anticipation of bonds, thereafter issued by the municipality for the financing of the acquisition of, and of improvements to, the property.

L.1946, c. 245, p. 864, s. 5.



Section 40:60-25.23 - Annual Reports By Commission

40:60-25.23. Annual reports by commission
As of the first day of February in each year, the commission shall make a detailed financial report to such governing body as to the operation of the property during the preceding calendar year. Copies of all minutes of meetings of the commission shall be promptly filed with the clerk of such governing body and all accounts and records of the commission shall at all times be open to inspection by members and agents of such governing body within business hours.

L.1946, c. 245, p. 865, s. 6.



Section 40:60-25.24 - Terms And Conditions Of Leases Or Sales Of Plants; Approval Of Contracts

40:60-25.24. Terms and conditions of leases or sales of plants; approval of contracts
The commission may from time to time negotiate the terms, covenants, provisions and conditions of leases or sales, which sales may be in part for cash and in part on purchase money bond and mortgage, of a portion or portions of the property, and in so doing, the commission in addition to taking into consideration the rental or price, as the case may be, may also consider the following elements: (1) the undesirability of unduly disturbing the occupancy of tenants; (2) the extent to which lessees or purchasers may be willing to commit themselves to making improvements on property to be leased or purchased; (3) the effect on employment in the municipality; (4) the knowledge, experience and skill in industrial operations of such lessees or purchasers; (5) any other factors which will encourage the growth of industry in the municipality and discourage speculative buying and selling of said property; provided, that the commission shall not have the power to sell or lease property that is used or is susceptible of use for supplying and furnishing a utility service, such as water power, or electric light and power.

Upon the completion of any such negotiation, the commission shall submit to the governing body the proposed contract of lease or sale by filing the same with the clerk of such governing body. Such contract shall thereupon be subject to disapproval by such governing body, but if not so disapproved by a resolution within a period of twenty days after such filing, such contract shall thereupon be executed by the proper executive officers of the municipality, and upon such execution, notwithstanding the provisions of any other law, shall be valid and binding upon the municipality, according to its terms, covenants, provisions and conditions, and all deeds, leases and other formal instruments of the municipality affecting said property, when duly authorized, shall be executed by such executive officers.

L.1946, c. 245, p. 865, s. 7.



Section 40:60-25.25 - Employment Of Manager, Engineers, Etc.; Civil Service Applicable To Employees

40:60-25.25. Employment of manager, engineers, etc.; civil service applicable to employees
The commission may employ a general manager, engineers, a secretary, counsel, and such other engineering, clerical, legal, accounting and other assistants as it may deem necessary to carry out the provisions of this act. The provisions of Title 11 of the Revised Statutes shall be construed to extend to all of the offices, positions and employments of the commission with the exception of the members of the commission, the general manager, secretary, counsel and engineers.

In any employments, the commission shall give preference, wherever possible, but in its absolute discretion, to the persons employed by the owner of the property so acquired by the municipality, having in mind the fitness of such employees for the performance of the duties to be assigned to them and the change of functions of the commission from those of the said owner.

L.1946, c. 245, p. 866, s. 8.



Section 40:60-25.26 - Partial Invalidity

40:60-25.26. Partial invalidity
The sections and parts of sections included in this act are hereby declared to be independent sections and parts of sections; if any such section or part of section shall be held invalid, such holding shall not affect the remainder of this act, nor the context in which such part of section so held invalid may appear, excepting to the extent that an entire section or part of section may be inseparably connected in meaning and effect with the section or part of section to which such holding shall directly apply.

L.1946, c. 245, p. 867, s. 9.



Section 40:60-25.27 - Autobus Terminals; Power To Establish; Leases; Conditions

40:60-25.27. Autobus terminals; power to establish; leases; conditions
The governing body of any municipality is hereby authorized and empowered to acquire by gift, grant, purchase, condemnation or in any other lawful manner, lands and interest therein for autobus terminal purposes and so use lands heretofore acquired for other public purposes and to erect thereon and maintain buildings for the aforesaid purposes. Upon such acquisition or use as aforesaid the governing body of any municipality is authorized to lease said lands so acquired and any buildings erected thereon including leases for the sale of merchandise and privileges to any person, firm or corporation for a consideration, upon such terms and for such term of years as may be agreed upon, or may grant to lessees the right to construct improvements upon such terms and conditions as the governing body may prescribe in the public interest; provided, that no commercial enterprise involving the sale or distribution of any commodity or product used in, or for the servicing of, any motor vehicle using such terminal, shall be conducted or authorized by the governing body or any board, body or agency of a municipality, within or on any terminal authorized by this act; provided, further, that nothing in this act shall prevent carriers using such terminal from servicing their own motor vehicles therein.

L.1946, c. 302, p. 1004, s. 1, eff. May 6, 1946.



Section 40:60-25.28 - Use Of Municipal Property

40:60-25.28. Use of municipal property
The governing body of any municipality in this State is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate and regulate autobus terminals for the use of autobusses within the limits of such municipality and may use for such purpose or purposes any property suitable therefor that is now or may at any time hereafter be owned or controlled by such municipality.

L.1946, c. 302, p. 1005, s. 2, eff. May 6, 1946.



Section 40:60-25.29 - Lands Declared To Be Acquired And Used For A Public Purpose; Eminent Domain

40:60-25.29. Lands declared to be acquired and used for a public purpose; eminent domain
Any lands acquired, owned, controlled or occupied by such municipality for the purposes enumerated in sections one and two hereof shall and are hereby declared to be acquired, owned, controlled and occupied for a public purpose and as a matter of public necessity for the purpose of relieving traffic in and through the streets of such municipality, and such municipality shall have the right to acquire property for such purpose or purposes under the power of eminent domain as and for a public necessity.

L.1946, c. 302, p. 1005, s. 3.



Section 40:60-25.30 - Private Property; Purchase Or Condemnation; Bonds; Construction Cost A Municipal Charge; Fees; Rules And Regulations

40:60-25.30. Private property; purchase or condemnation; bonds; construction cost a municipal charge; fees; rules and regulations
Private property needed by any municipality for an autobus terminal shall be acquired by purchase if the municipality is able to agree with the owners on the terms thereof, and otherwise by condemnation, in the manner provided by the law under which the municipality is authorized to acquire real property for public purposes other than street purposes, or, if there be no such law, in the manner provided for and subject to the provisions of Title 20 of the Revised Statutes. The purchase price or award for real property acquired for an autobus terminal may be paid for by appropriation of moneys available therefor or wholly or partly from the proceeds of the sale of bonds of the municipality, as the governing body of such municipality shall determine. Such bonds shall be authorized and issued in accordance with the provisions of article one of chapter one of Title 40 of the Revised Statutes (s. 40:1-1 et seq.). The governing body of a municipality which has established an autobus terminal and acquired, leased or set apart real property for such purposes may construct, improve, equip, maintain and operate the same or may vest jurisdiction for the construction, improvement, equipment, maintenance and operation thereof, in any suitable officer, board or body of such municipality. The expense of such construction, improvement, equipment, maintenance and operation shall be a municipal charge. The governing body of any municipality may adopt regulations and establish fees or charges for the use of such autobus terminal or may authorize any officer, board or body of such municipality to adopt such regulations and establish such fees or charges, subject, however, to the approval of such governing body before they shall take effect.

L.1946, c. 302, p. 1005, s. 4, eff. May 6, 1946.



Section 40:60-25.31 - Property Acquired To Be Self-supporting And Taxable

40:60-25.31. Property acquired to be self-supporting and taxable
To the end that affected taxing authorities may not suffer undue loss of taxes and assessments by reason of the acquisition and ownership of property therein by such a municipality, all property hereafter acquired by such a municipality for the purposes of this act, together with improvements thereon or hereafter made thereon shall be self-supporting and subject to taxation for State and local purposes, in the same manner and to the same extent as the real estate of individuals.

L.1946, c. 302, p. 1006, s. 5, eff. May 6, 1946.



Section 40:60-25.32 - Annual Appropriations

40:60-25.32. Annual appropriations
The governing body of any municipality to which this act is applicable having power to appropriate money therein may annually appropriate and cause to be raised by taxation in such municipality a sum sufficient to carry out the provisions of this act.

L.1946, c. 302, p. 1006, s. 6, eff. May 6, 1946.



Section 40:60-25.33 - Cemeteries Which Are Public Nuisances; Acquisition By Municipalities And Boards Of Education

40:60-25.33. Cemeteries which are public nuisances; acquisition by municipalities and boards of education
Wherever there exists in any municipality of this State a burying ground or cemetery, owned and controlled by any church or other corporation, which church or corporation is unable to properly care for the same, and by reason thereof the said burying grounds or cemetery has become a public nuisance, the said church or other corporation may apply to the board having charge or control of the finances in such municipality to take possession or authorize the board of education of such municipality to take possession of the said burying ground or cemetery and may convey to said municipality or board of education its interest in the whole or any part thereof.

L.1948, c. 80, p. 467, s. 1, eff. May 21, 1948.



Section 40:60-25.34 - Cemeteries Detrimental To Public Health Or Morals; Possession By Municipality

40:60-25.34. Cemeteries detrimental to public health or morals; possession by municipality
Wherever there exists in any municipality of this State any burying ground or cemetery, owned or controlled by a church or other corporation, which has neglected to care for the same, so that in the opinion of the board of health of such municipality the said burying ground or cemetery has become a detriment to public health or to the morals of the community, the said board of health may apply to the board or body having charge or control of the finances of said municipality to take possession or authorize the board of education of the municipality to take possession of said burying ground or cemetery.

L.1948, c. 80, p. 467, s. 2, eff. May 21, 1948.



Section 40:60-25.35 - Investigation

40:60-25.35. Investigation
Upon receiving such request from such corporation or such board of health, the board or body having charge or control of the finances of such municipality shall investigate whether or not the said burying ground or cemetery is so located that it is inconvenient to care for the same properly, and whether or not it is for the best interest of the people of the municipality where the same is located that the bodies interred therein should be removed and reinterred in a more suitable place, and such old burying ground or cemetery converted into a park or devoted to other public uses or purposes or to school purposes by such municipality or the board of education thereof, as the case may be.

L.1948, c. 80, p. 467, s. 3, eff. May 21, 1948.



Section 40:60-25.36 - Use For Park, School Purposes Or Other Public Uses

40:60-25.36. Use for park, school purposes or other public uses
If such board or body having charge or control of the finances of such municipality should determine for the reasons aforesaid that the bodies aforesaid should be removed from any such old burying ground or cemetery, and the same converted into a park, or devoted to other public uses or purposes, or school purposes, it shall be lawful for it to accept on behalf of the municipality or authorize the board of education of such municipality to accept from such church or other corporation a deed of conveyance of the said burying ground or cemetery, and to cause possession thereof to be taken on behalf of the municipality or of the board of education of the municipality, as the case may be.

L.1948, c. 80, p. 468, s. 4, eff. May 21, 1948.



Section 40:60-25.37 - Proceedings Where Church Or Other Corporation Controlling Cemetery Is Unable Or Refuses To Convey

40:60-25.37. Proceedings where church or other corporation controlling cemetery is unable or refuses to convey
In case the application is made by the board of health, as provided in section two, and the church or other corporation controlling such burying ground or cemetery shall refuse or neglect to execute such deed, or is unable to convey the whole or any part of such burying ground or cemetery by reason of having conveyed lots or plots or some interest therein to private persons, then it shall be lawful for the said board or body having charge or control of the finances of such municipality or the said board of education to bring an action in the Superior Court to obtain permission for said municipality or the board of education thereof to take possession of said burying ground or cemetery and to cause the bodies in said burying ground or cemetery to be disinterred and to be removed to some suitable place either within or without the limits of said municipality. The court may proceed in the action in a summary manner or otherwise.

L.1948, c. 80, p. 468, s. 5. Amended by L.1953, c. 37, p. 709, s. 202, eff. March 19, 1953.



Section 40:60-25.39 - Determination

40:60-25.39. Determination
Upon good cause shown, the court may adjudge that the said burying ground or cemetery has become a public nuisance or is a detriment to the health or morals of the people of said municipality, and that the bodies therein should be disinterred and removed to a more suitable place.

L.1948, c. 80, p. 469, s. 7. Amended by L.1953, c. 37, p. 710, s. 204, eff. March 19, 1953.



Section 40:60-25.40 - Removal Of Bodies And Reburial; Records And Maps

40:60-25.40. Removal of bodies and reburial; records and maps
Upon the execution of the deed referred to in section four or upon the making of the said adjudication, it shall be lawful for the said board or body having charge or control of the finances or the board of education, as the case may be, to cause the bodies buried in said burying ground or cemetery to be disinterred and to be removed and reburied in another cemetery or in some other suitable place, and for that purpose it may enter into a contract with any cemetery company or church organization owning or controlling any cemetery or with any other person to take up and remove the said bodies and to inter the same in any other cemetery or suitable place, and to remove from such abandoned burying ground or cemeteries any tombs, headstones or markers and replace the same in the new place and to provide for the proper care of such new place. The said board or body having control of the finances or said board of education, as the case may be, shall cause records and maps to be prepared and filed in the office of the municipal clerk, on which shall be recorded, as nearly as can be ascertained, the names of all bodies disinterred and the lots or plots from which they were taken in any such old burying ground or cemetery, and the cemetery or place to which they have been taken, and the lot or plots in which they may be reinterred.

L.1948, c. 80, p. 469, s. 8. Amended by L.1953, c. 37, p. 710, s. 205, eff. March 19, 1953.



Section 40:60-25.41 - Taking Of Possession

40:60-25.41. Taking of possession
After the completion of the removal of said bodies the said municipality by any board or body therein by authority of the board or body having charge or control of the finances of said municipality or the said board of education by any agent or agency designated by it may enter upon and take possession of the said abandoned burying ground or cemetery, and devote the same to any public use or purpose or to school purposes.

L.1948, c. 80, p. 470, s. 9, eff. May 21, 1948.



Section 40:60-25.42 - Commissioners To Appraise Land; Notice

40:60-25.42. Commissioners to appraise land; notice
In case of the neglect or refusal or inability of such church or other corporation to convey such burying ground or cemetery in whole or in part and free of outstanding interests therein, to such municipality or board of education, and after the making of the adjudication referred to in section seven hereof, the board or body having charge or control of the finances or the said board of education shall then apply to the Superior Court for the appointment of three commissioners to appraise the value of the said burying ground or cemetery and the rights of any person owning any lot or plot therein. Upon the appointment of the said three commissioners they shall give notice in such manner as such court shall designate which may be in whole or in part by publication and may be addressed generally to such persons as have or may have any interest in the said premises to present their claims to the said commissioners, who shall give a public hearing to all persons interested who may present themselves. The said commissioners shall appraise the value of each separate lot or plot and other land included within said burying ground or cemetery.

L.1948, c. 80, p. 470, s. 10. Amended by L.1953, c. 37, p. 711, s. 206, eff. March 19, 1953.



Section 40:60-25.43 - Cost Of Removal Of Bodies And Of New Site; Lien; Payment Of Difference To Lot Owners

40:60-25.43. Cost of removal of bodies and of new site; lien; payment of difference to lot owners
The said commission shall further ascertain the cost of the removal of the bodies from each of said lots and the cost of securing the new site and the cost of such disinterment and reinterment, and this cost shall be a first lien against the value of the lots or plots in the abandoned burying ground or cemetery as appraised, and the said municipality or board of education as the case may be shall pay to the owners of each lot or plot the difference, if any, between the value of the lots in the abandoned burying ground or cemetery as appraised and the cost of removing the said bodies and reinterring them in a new cemetery.

L.1948, c. 80, p. 471, s. 11, eff. May 21, 1948.



Section 40:60-25.44 - Report; Objections; Notice

40:60-25.44. Report; objections; notice
The said commissioners shall report to said court the appraised value of each of said lots or plots and other lands within said burying ground or cemetery, and the amounts charged against each of said lots or plots for the removal of said bodies and the reinterment thereof. The report may be confirmed or corrected by said court, which shall fix a day and place for the hearing of objections thereto, and public notice thereof by such advertisement as shall be directed shall be given.

L.1948, c. 80, p. 471, s. 12. Amended by L.1953, c. 37, p. 711, s. 207, eff. March 19, 1953.



Section 40:60-25.45 - Objections To Report

40:60-25.45. Objections to report
In case the owner of any lot or plot or other lands within said burying ground or cemetery shall feel aggrieved by the report of said commissioners he may object thereto to the court in the proceeding or by action within twenty days after the confirmation of such report. The court may hear any such objection or proceed in the action in a summary manner or otherwise and with a struck jury if any party demands a jury.

L.1948, c. 80, p. 471, s. 13. Amended by L.1953, c. 37, p. 712, s. 208, eff. March 19, 1953.



Section 40:60-25.46 - Borrowing Money; Bonds

40:60-25.46. Borrowing money; bonds
The board or body having charge or control of the finances of such municipality or the board of education, as the case may be, may from time to time borrow the money necessary for the acquisition of said burying grounds or cemeteries as aforesaid and the disinterment of the bodies and the reinterment of the same and all expenses connected therewith, and issue temporary obligations therefor, and after the entire cost thereof has been ascertained may issue interest-bearing bonds of the said municipality or school district to take up such temporary obligations.

L.1948, c. 80, p. 471, s. 14, eff. May 21, 1948.



Section 40:60-25.51 - Acquisition Of Land And Buildings For Use By Municipality, County, State Or United States; Courts; Lease

40:60-25.51. Acquisition of land and buildings for use by municipality, county, State or United States; courts; lease
The governing body of any municipality, in the name and on behalf of the municipality, may acquire, by gift, devise, purchase or condemnation, or as lessee may lease, for municipal or public uses any land or buildings located within the municipality, and may improve the same and construct therein or thereon and maintain, or cause to be constructed and maintained therein or thereon, a city hall or other municipal building. Every such city hall or other building shall provide facilities for use by the municipality and shall include and provide such space and facilities for use by the county in which such municipality is located, or by or on behalf of the Courts, or by the State or the United States or any board, commission, department or other agency of either of them, as the governing body may determine to be desirable for the public convenience and welfare. The governing body of any municipality may lease or sublease any or all space and facilities in any city hall or other such building to the county for a term not to exceed 40 years, for such rental and upon such terms and conditions, as the governing body and the board of chosen freeholders, by respective resolutions, shall agree, or to the State or the United States or any board, commission, department or other agency thereof aforesaid for such time and rental and upon such terms and conditions as the governing body by ordinance shall authorize.

L.1965, c. 133, s. 1. Amended by L.1966, c. 297, s. 2, eff. Dec. 8, 1966.



Section 40:60-25.52 - Financing Of Acquisition And Improvement; Acquisition Of Facilities For Use By County Or Courts

40:60-25.52. Financing of acquisition and improvement; acquisition of facilities for use by county or courts
The governing body of the municipality may finance the acquisition and improvement of real estate for the purposes of this act by the adoption of a bond ordinance or otherwise as in the case of municipal improvements, and the board of chosen freeholders, in the name and on behalf of the county, may lease as aforesaid or otherwise acquire possession of such space or facilities in any such city hall or other municipal building, whether or not located at the county seat, for use by the county or by the courts as said board may determine to be desirable for the public convenience and welfare.

L.1965, c. 133, s. 2. Amended by L.1966, c. 297, s. 2, eff. Dec. 8, 1966.



Section 40:60-25.53 - Historic Sites; Acquisition And Maintenance

40:60-25.53. Historic sites; acquisition and maintenance
Any municipality may acquire by gift, purchase or condemnation, and maintain and improve any real estate or any interest therein, together with any and all buildings thereon, located within the municipality, as a historic site or for historical purposes, or for the purpose of preserving therein or thereon historical data or objects of historic interest.

L.1966, c. 240, s. 1, eff. Aug. 10, 1966.



Section 40:60-25.54 - Acquisition Of Lands For Future School Sites; Approval

40:60-25.54. Acquisition of lands for future school sites; approval
The governing body of any municipality may acquire by gift, purchase or condemnation lands for use as future sites for public schools provided that such lands shall have theretofore been designated with the approval of the board of education as future public school sites on a master plan adopted by the planning board or official map, of the municipality, adopted by the governing body.

L.1966, c. 298, s. 1, eff. Dec. 8, 1966.



Section 40:60-25.55 - Future School Sites; Use For Public Purpose Pending Conveyance To Board Of Education

40:60-25.55. Future school sites; use for public purpose pending conveyance to board of education
Any lands acquired by a municipality pursuant to section 1 may, pending subsequent conveyance to a board of education, be used for any public purpose.

L.1966, c. 298, s. 2, eff. Dec. 8, 1966.



Section 40:60-25.56 - Consideration For Conveyance To Board Of Education

40:60-25.56. Consideration for conveyance to board of education
The governing body may convey such lands to the board of education of the school district for such nominal or other consideration as shall be agreed upon between the governing body and the board of education.

L.1966, c. 298, s. 3.



Section 40:60-25.57 - Acquisition Of Real Property For Use By State-operated College Of Medicine Or College Of Medicine And Dentistry

40:60-25.57. Acquisition of real property for use by State-operated college of medicine or college of medicine and dentistry
Any municipality in which a State-operated college of medicine or college of medicine and dentistry, is located, or proposed to be located, is hereby empowered to acquire by purchase, gift, grant, devise or otherwise, and to take for public use, any estate or interest in any real property within the municipality by condemnation, in the manner provided by chapter 1 of Title 20 of the Revised Statutes, except as otherwise provided by this act. The municipality may thereupon sell and convey any estate or interest in any real property so acquired to such college for use by the college for the construction of such facilities as may be required by the college in the performance of its teaching, research and treatment functions. Any estate or interest in any real property so acquired may be sold by the municipality to such college for a nominal consideration for the purpose of promoting the health and general welfare of the municipality.

L.1967, c. 11, s. 1, eff. March 13, 1967.



Section 40:60-25.58 - Declaration Of Taking; Filing; Deposit Of Estimated Value; Surrender Of Possession; Notice; Amount Of Compensation

40:60-25.58. Declaration of taking; filing; deposit of estimated value; surrender of possession; notice; amount of compensation
On or after the institution of an action by the municipality for condemnation of property and to fix the compensation to be paid for such property, the municipality may file with the Clerk of the Superior Court a declaration of taking, signed by the duly authorized municipal official, declaring that all or any part of such property described in the petition is being taken by and for the use of the municipality. The declaration of taking shall set forth (1) a description of such tract or parcel of property to be taken, to which there may be attached a plan or map thereof; (2) a statement of the estate or interest in the said property being taken; and (3) a statement of the sum of money estimated by the municipality to be just compensation for the property taken, which sum shall not be less than the last assessed valuation for tax purposes of the estate or interest in the property to be taken.

Upon the filing of the aforesaid declaration of taking and the deposit in court to the use of the persons entitled thereto, of the sum of money estimated by the municipality to be just compensation for the property taken as stated above, title to the property described as being taken by said declaration shall vest in the municipality (free from the right, title, interest or lien of all persons), and said property shall be deemed to be condemned and taken for the use of the municipality and the right to just compensation for the same shall vest in the persons entitled thereto.

Upon the filing of the declaration of taking and the making of the deposit as aforesaid, the court shall designate a day not exceeding 90 days after such filing, except for good cause shown, on which persons in possession shall be required to surrender possession to the municipality.

Upon the expiration of the period designated by the court as herein provided, the municipality, without other process or proceedings shall be entitled to the exclusive possession and use of each tract or parcel of property described in the declaration and may forthwith enter into and take possession of said property, it being the intent of this provision that the action to fix the compensation to be paid or any other proceeding relating to the taking of such property or entering therein shall not delay the taking of possession and the use thereof by the municipality for purposes authorized by this act. The municipality shall not abandon any condemnation proceeding pursuant to this act subsequent to the date upon which it has taken possession of the property as herein provided.

The municipality shall cause notice of the filing of said declaration of taking and the making of said deposit to be served upon each party to the action to fix the compensation to be paid, who resides in this State, either personally or by leaving a copy thereof at his dwelling house or usual place of abode, and upon each such party who resides out of the State by mailing notice thereof to him at his usual place of abode if known. In the event that the usual place of abode of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publishing, shall be made within 30 days after the filing of the declaration.

Any party in interest after notice to other parties in interest, including the municipality, may make application to a judge of the Superior Court who may order that the money deposited with the Clerk of the Superior Court, or any part thereof, be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said proceeding; provided, that each such person shall have filed with Clerk of the Superior Court a consent in writing and such security as may be required by the court that, in the event the award in the condemnation proceeding shall be less than the amount deposited, the court, after notice and hearing as herein provided, may determine the liability, if any, for the return of such difference or any part thereof and enter judgment therefor.

The ultimate amount of compensation shall be determined pursuant to Title 20 of the Revised Statutes. If the amount so fixed shall exceed the amount so deposited in court by the municipality or otherwise paid to the persons entitled thereto, the court shall enter judgment against the municipality in the amount of such deficiency, together with interest at the legal rate on such deficiency from the date of the vesting of title to the date of the entry of the final judgment (subject, however, to abatement for use, income, rents or profits derived from such property by the owner thereof subsequent to the vesting of title in the municipality), and the court shall order the municipality to deposit the amount of such deficiency in court. The money deposited into court by a municipality shall be secured in such manner as may be directed by the court and shall be disbursed according to the order or judgment of the court to the persons found to be entitled thereto by the final award or judgment of the court. In case the amount deposited in court by the municipality as the estimated compensation for the property shall exceed the amount of the award or judgment, such excess shall be returned to the municipality, unless the amount of the deposit or any part thereof shall have been distributed as aforesaid, in which event, the court, on petition of the municipality and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the municipality for such difference against the party or parties liable for the return thereof. The municipality shall cause notice of the date, fixed for such hearing, to be served upon each party thereto residing in this State in accordance with the requirements of the laws of this State relating to service of process. In the event that the residence of any party or the name of any party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county in which the property is located. Such service, mailing or publication, shall be made at least 10 days before the date fixed for such hearing.

L.1967, c. 11, s. 2, eff. March 13, 1967.



Section 40:60-25.59 - Relocation Assistance Program; Services

40:60-25.59. Relocation assistance program; services
(a) Any municipality which acquires, or seeks to acquire, real property pursuant to the provisions of this act for the purposes authorized herein shall do any and all things necessary to assure that a workable relocation assistance program for displaced persons and business concerns, offering the services prescribed by subsection (b) of this section, is available to reduce hardship to those affected, and to reduce delays in public improvements.

(b) Every workable relocation assistance program required by subsection (a) of this section shall include such measures, facilities, or services as may be necessary or appropriate, (1) to determine the needs of displaced persons, business concerns, and nonprofit organizations for relocation assistance; (2) to assist owners of displaced business concerns in obtaining and becoming established in suitable business locations; (3) to supply information concerning programs offering assistance to displaced persons and business concerns; (4) to assist in minimizing hardships to displaced persons in adjusting to relocation; and (5) to secure to the greatest extent practicable, the co-ordination of relocation activities with other project activities and other planned or proposed governmental actions in the community or nearby areas which may affect the execution of the workable relocation program.

(c) A municipality which acquires, or seeks to acquire, real property pursuant to the provisions of this act for the purposes authorized herein shall, within 30 days of the filing of the declaration of taking and the depositing of the estimated compensation as required by section 2 of this act, designate or appoint a public officer of the municipality who shall be charged with the formulation and implementation of the workable relocation assistance program as required by subsection (a) of this section. The municipality, acting through the public officer so designated or appointed may utilize the facilities, personnel, and services of any other officer or agency of the municipality, or of any agency or authority created or chartered thereby, or may enter into appropriate contracts or agreements with any officer or agency of the Federal, State, county or municipal government, or of any agency or authority created or chartered thereby, or with any nonprofit organization, for the purpose of implementing the workable relocation assistance program.

L.1967, c. 11, s. 3, eff. March 13, 1967.



Section 40:60-25.60 - Payments To Displaced Persons, Business Concern Or Nonprofit Organization

40:60-25.60. Payments to displaced persons, business concern or nonprofit organization
Any municipality which acquires, or seeks to acquire, real property pursuant to the provisions of this act for the purposes authorized herein shall provide for:

(a) the payment by the municipality to any displaced business concern or nonprofit organization--

(1) of its reasonable and necessary moving expenses and any actual direct loss of property except goodwill or profit for which reimbursement or compensation is not otherwise made; provided, that such payment shall not exceed $3,000.00 (or if greater, the total certified moving expenses); and

(2) an additional $2,500.00 in the case of a private business concern with average annual net earnings of less than $10,000.00 per year which (a) was doing business within the location sought to be acquired pursuant to provisions of this act, (b) is displaced by reason of proceedings pursuant to this act, and (c) is not part of an enterprise having establishments outside the area sought to be acquired pursuant to the provisions of this act. Notwithstanding the provisions of this section, a business concern which is not being displaced from an area sought to be acquired pursuant to the provisions of this act shall be eligible for payments of its certified actual moving expenses with respect to its outdoor advertising displays being removed from the area sought to be acquired pursuant to this act in the same manner as though such business concern were being displaced; and

(b) the payment to any displaced individual or family of his or its reasonable moving expenses and any actual direct loss of property for which reimbursement or compensation is not otherwise made; provided, that such payment shall not exceed $200.00 and provided further that the municipality may make payments to individuals and families of fixed amounts, but not in excess of $200.00 in any case, in lieu of their respective and reasonable moving expenses and actual direct loss of property.

In addition to the payments required by this section, a municipality which acquires, or seeks to acquire land pursuant to the provisions of this act for the purposes authorized herein may pay (in addition to any amount provided under subsection (b) of this section) on behalf of any displaced family, or any displaced individual 62 years of age or over, during the first 5 months after displacement, a relocation adjustment payment, not to exceed $500.00, to assist such displaced individual or family to acquire a decent, safe and sanitary dwelling. The relocation adjustment payment shall be an amount which, when added to 20% of the annual income of the displaced individual or family at the time of displacement, equals the average rental required, for a 12-month period, for such a decent, safe and sanitary dwelling of modest standards adequate in size to accommodate the displaced individual or family (in the area sought to be acquired or in other areas not generally less desirable in regard to public utilities and public and commercial facilities): Provided, that such payment shall be made only to an individual or family who is unable to secure a dwelling unit in a low-rent housing project assisted under the United States Housing Act of 1937, or under a State or local program found by the public officer designated or appointed pursuant to subsection (c) of section 3 of this act to have the same general purposes.

L.1967, c. 11, s. 4, eff. March 13, 1967.



Section 40:60-25.61 - Abandoned Burying Ground Or Cemetery; Application For Order Vesting Title In Municipality

40:60-25.61. Abandoned burying ground or cemetery; application for order vesting title in municipality
The governing body of a municipality may apply, in accordance with the provisions of this act, to the Superior Court for an order vesting title in the municipality to any abandoned burying ground or cemetery therein owned or controlled by a person who cannot be located through diligent inquiry.

L.1983, c. 194, s. 1, eff. May 24, 1983.



Section 40:60-25.62 - Inquiry To Locate Owner; Certification

40:60-25.62. Inquiry to locate owner; certification
An application for an order vesting title to the abandoned burying ground or cemetery in the municipality shall include a certification by the clerk of the municipality that a diligent inquiry has been conducted to locate the person owning or controlling the burying ground or cemetery. A diligent inquiry shall include, but shall not be limited to:

a. Mailing, by certified mail to the last known address of the last owner of record of the burying ground or cemetery in question and the last known address of any lot owner or any interested party if such information is available, a notice of intent to acquire the burying ground or cemetery by the municipality and that in the absence of a written response to this notice by the person who owns or controls it or lot owner or other interested party, within 60 days of the date of delivery, the municipality will apply to the Superior Court for an order vesting title to the burying ground or cemetery in the municipality under this act.

b. Publication, in at least two newspapers published in this State and of general circulation in the county in which the municipality is located, at least four times in a period of 60 days, of notice of intent to acquire the burying ground or cemetery by the municipality and that in the absence of a written response to this notice by the person who owns or controls it within 60 days of the last date of publication or a lot owner within the same period of time, the municipality will apply to the Superior Court for an order vesting title to the burying ground or cemetery in the municipality under this act.

L.1983, c. 194, s. 2, eff. May 24, 1983.



Section 40:60-25.63 - Vesting Of Title In Municipality

40:60-25.63. Vesting of title in municipality
The Superior Court may vest title to the burying ground or cemetery in the municipality upon its satisfaction that the person owning or controlling the burying ground or cemetery cannot be located through diligent inquiry for the purpose of the transfer of the burying ground or cemetery to the municipality.

L.1983, c. 194, s. 3, eff. May 24, 1983.



Section 40:60-25.64 - Maintaining And Preserving Burying Ground Or Cemetery; Interments; Disinterments

40:60-25.64. Maintaining and preserving burying ground or cemetery; interments; disinterments
This act shall apply only to the acquisition of an abandoned burying ground or cemetery for the purpose of restoring, maintaining and preserving it as a burying ground or cemetery. No further interments will be permitted, except by order of the Superior Court upon satisfactory proof of ownership of a lot prior to the date of vesting of title in the municipality, and any subsequent disinterment of bodies from the burying ground or cemetery shall conform to the provisions of P.L.1948, c. 80, s. 8 (C. 40:60-25.40), except that portion of that section requiring execution of a deed.

L.1983, c. 194, s. 4, eff. May 24, 1983.



Section 40:60-28 - Sale Of Vacated Street Land; Advertisement Unnecessary

40:60-28. Sale of vacated street land; advertisement unnecessary
Whenever any road, street, highway, lane or alley has been or shall hereafter be lawfully altered or relocated in such manner as to leave a portion of the original road, street, highway, lane or alley not needed for public use, and the municipality has or shall have vacated or released the public rights therein, the municipality, if it be the owner of the fee of said land, may make a private sale of and convey the lands so vacated to the adjoining property owner or owners at such price as it may deem fair and just. The provisions of section 40:60-26 of this title shall not apply to such sale.



Section 40:60-28.1 - Riparian Lands Purportedly Dedicated As Street; Sale When Not Needed

40:60-28.1. Riparian lands purportedly dedicated as street; sale when not needed
Whenever any municipality has received, or shall hereafter receive, title to riparian lands of which there has been a purported dedication as a public street and said lands have not been dedicated or opened as a street nor the purported dedication thereof as a street accepted by the municipality because of a relocation of such purported dedicated street by the making and filing of new maps of real estate development showing such relocation and showing such riparian lands as numbered lots in such development, the municipality, when the governing body thereof shall have determined that said lands are not needed for public use, may by resolution provide for the sale of such lands, subject to the terms and conditions of the grant under which title to such riparian lands was conveyed by the State, at such prices and on such terms and conditions as said governing body may determine and sell such lands accordingly.

L.1947, c. 322, p. 1047, s. 1, eff. June 20, 1947.



Section 40:60-32 - Vacation Of Lands Dedicated To Public Use Other Than A Public Street; Referendum

40:60-32. Vacation of lands dedicated to public use other than a public street; referendum
Whenever within any municipality any lands dedicated or devoted, wholly or partially, to public use other than a public street, highway, lane, alley, square or place shall be considered by the governing body of such municipality to be unsuited to or undesirable for such public use, or otherwise useless, burdensome or disadvantageous to the public, the governing body may by ordinance and on such terms as it shall prescribe, with the consent of the owner of the fee, vacate or extinguish the public rights in and to those lands and restore the same to the owner of the fee thereof, freed and discharged from all such public rights therein. The ordinance shall not become operative until approved by a majority of the legal voters of the municipality voting on the proposition at a general election. If such municipality shall be the owner of the fee at the time of the final adoption of the ordinance, such ordinance shall become operative without referendum.

Amended by L.1944, c. 199, p. 716, s. 1; Laws 1949, c. 268, p. 837, s. 1, eff. May 28, 1949.



Section 40:60-33 - Referendum; Notice And Publication

40:60-33. Referendum; notice and publication
Public notice of the submission of the proposition shall be given by advertisements signed by the municipal clerk of and posted in at least ten public places in the municipality and also published in at least two newspapers printed or circulating in the municipality at least twenty days before the election.



Section 40:60-34 - Ballot; Form And Content

40:60-34. Ballot; form and content
The proposition to be submitted shall be placed upon the official ballots to be used at such election in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the following described lands be

[ ] YES vacated and the public rights in and to

such lands be extinguished?

[ ] NO ......................................

(Here insert short description.)"



Section 40:60-35 - Fee Restored To Owner To Be Absolute

40:60-35. Fee restored to owner to be absolute
After the adoption of the ordinance and proposition such vacation or extinguishment shall be and remain valid, and such lands shall, thereafter, be the property of the owner of the fee thereof, free, clear and entirely discharged of and from such dedication or devotion to public use.



Section 40:60-36.1 - Lands Restricted To Beach And Park Purposes; Retention Or Disposition; Referendum; Optional Courses

40:60-36.1. Lands restricted to beach and park purposes; retention or disposition; referendum; optional courses
In any municipality where lands have been conveyed to a municipality, and a valuable consideration has been paid therefor, with conditions, limitations and restrictions contained in such conveyance upon said lands to the effect that said lands shall forever thereafter be used solely for public uses of beach or park purposes and prohibiting the municipality from leasing or selling all or any part of such lands for private use, the governing body may at any time after five years from date of acquiring said lands, where no improvements upon, damages to or changes in said lands have been made, may cause to be put upon the ballots of any general election a question to determine whether or not the general public desire to retain said lands with said conditions, limitations and restrictions thereon.

If a majority of the votes cast at such election are in favor of retaining said lands with said conditions, limitations and restrictions thereon, the said lands shall be so retained; but, if a majority of the votes so cast shall be against so retaining said lands, the governing body of said municipality shall take one of the following courses:

(a) Adopt a resolution renouncing all public, right, title and interest of said municipality in said lands, after which said municipality may levy subsequent taxes and municipal liens against the same as in the case of other lands not owned by the municipality.

(b) Offer to convey all the right, title and interest of the municipality to the person who conveyed said lands to the municipality for the same consideration as the municipality paid. The word "person" as used in this paragraph and in the succeeding paragraph hereof shall be construed to include the heirs-at-law, next of kin, devisees, administrators, executors, successors and assigns of the individual or individuals who conveyed said lands to the municipality and where the grantor to the municipality was a corporation, the word "person" shall include such corporation, its successors and assigns.

(c) If the person who conveyed the lands to municipality refuses or neglects, for ninety days after tender of conveyance from municipality, to accept said conveyance and pay the said consideration price therefor, as described in the preceding paragraph hereof, the municipality may consider said conditions, limitations and restrictions waived and ineffectual and proceed, at any time thereafter, to make such use, sale, lease or rental of said lands as, in the opinion of its governing body, are for the best public interest.

L.1940, c. 156, p. 353, s. 1, eff. June 28, 1940.



Section 40:60-36.2 - Lands Conveyed With Conditions, Limitations And Restrictions; Election On Retention

40:60-36.2. Lands conveyed with conditions, limitations and restrictions; election on retention
In any municipality where lands have been conveyed to a municipality and no consideration has been paid therefor, with conditions, limitations and restrictions contained in such conveyance upon said lands to the effect that said lands shall be used for public or park purposes and prohibiting the municipality from erecting structures upon the same or from using said lands other than for public purposes, and providing that said lands shall revert to the grantor or his heirs or assigns upon breach of any of such conditions, whether said lands have been accepted by the municipality or not, the governing body at any time after five years from the date said lands were acquired, when no improvements upon, damages to or changes in said lands have been made, may cause to be put upon the ballots of any general election a question to determine whether or not the general public desire to retain said lands with said conditions, limitations and restrictions thereon.

L.1941, c. 104, p. 236, s. 1, eff. April 30, 1941.



Section 40:60-36.3 - Offer Of Reconveyance Of Lands Conveyed With Conditions And Restrictions

40:60-36.3. Offer of reconveyance of lands conveyed with conditions and restrictions
If a majority of the votes cast at such election are in favor of retaining said lands with said conditions, limitations and restrictions thereon, the said lands shall be so retained; but, if a majority of the votes so cast shall be against so retaining said lands, the governing body of said municipality shall offer to convey all the right, title and interest of the municipality to the person who conveyed said lands to the municipality or to his or her heirs or assigns or to such person or persons who may then have the reversionary interest in the same. The word "person" as used in this paragraph and in the succeeding paragraph hereof shall be construed to include the heirs-at-law, next of kin, devisees, administrators, executors, successors and assigns of the individual or individuals who conveyed said lands to the municipality, and where the grantor to the municipality was a corporation, the word "person" shall include such corporation, its successors and assigns.

L.1941, c. 104, p. 236, s. 2, eff. April 30, 1941.



Section 40:60-36.4 - Use Of Lands Conveyed With Conditions On Refusal Of Offer Of Reconveyance

40:60-36.4. Use of lands conveyed with conditions on refusal of offer of reconveyance
If the person who conveyed the lands to the municipality refuses or neglects, for ninety days after tender of conveyance from the municipality, to accept said conveyance, as described in the preceding paragraph hereof, the said municipality may consider said conditions, limitations and restrictions waived and ineffectual and proceed, at any time thereafter, to make such use, sale, lease or rental of said lands as, in the opinion of its governing body, are for the best public interest.

L.1941, c. 104, p. 237, s. 3, eff. April 30, 1941.



Section 40:60-40.6 - Reconveyance Of Unneeded Lands To Nonprofit Hospital Association

40:60-40.6. Reconveyance of unneeded lands to nonprofit hospital association
Whenever any municipality shall have acquired any lands for any public use from any duly incorporated nonprofit hospital association and the governing body of such municipality shall thereafter determine that such lands are no longer needed for any municipal or public purpose, such municipality may by resolution of its governing body authorize the sale and conveyance of such lands back to such nonprofit hospital association for such consideration and upon such terms, conditions and limitations as said governing body shall deem advisable.

L.1964, c. 173, s. 1, eff. Aug. 19, 1964.



Section 40:60-40.7 - Persons Whose Residential Improved Property Is To Be Acquired For Highway Or Other Public Purposes; Application To Buy Unneeded Lands

40:60-40.7. Persons whose residential improved property is to be acquired for highway or other public purposes; application to buy unneeded lands
Any person who owns and resides in improved real property which is to be acquired by the Federal Government, the State, a county, municipality, or an authority or agency created by any thereof, for highway or other public purposes, may apply to the governing body of the municipality wherein such property is situated, to purchase at private sale, for residential purposes, a parcel of real property owned by the municipality not needed for public use, provided said person owned and resided in said property at the time notice was first given by any of the above of said acquisition to be made thereof.

L.1965, c. 18, s. 1. Amended by L.1966, c. 264, s. 2, eff. Sept. 6, 1966.



Section 40:60-40.8 - Ordinance Authorizing Sale; Price; Terms And Conditions

40:60-40.8. Ordinance authorizing sale; price; terms and conditions
When the governing body of the municipality shall determine that such an owner or owners are qualified to make application pursuant to this act and that the municipality has a parcel or parcels of land not needed for public use, it may, by ordinance, authorize the sale and conveyance of such parcel or parcels of real property described therein to any such applicant or applicants, at private sale, for residential purposes only, at a fair market price to be fixed by the governing body after obtaining at least 2 independent appraisals thereof by licensed real estate brokers, within a period of time specified in the ordinance, upon such terms and conditions as shall be specified by the governing body. Such ordinance shall provide that the sale and conveyance shall be made subject to covenants that the grantee shall, within 2 years from the date of the deed or such lesser period of time specified therein, construct residential improvements thereon of a specified minimum cost and that the grantee shall not make a voluntary sale and conveyance of the premises for the period of 1 year from the date of the deed. On application, and upon good cause being shown, the governing body may, by resolution, extend the time specified for the construction of the improvements to the premises for an additional period not in excess of 1 year.

L.1965, c. 18, s. 2, eff. April 12, 1965.



Section 40:60-40.9 - Contents Of Notice Of Pendency Of Ordinance Resolution Authorizing Sale And Conveyance; Reversion Of Title

40:60-40.9. Contents of notice of pendency of ordinance resolution authorizing sale and conveyance; reversion of title
The published notice of the pendency of the ordinance shall contain the sale prices fixed for the parcels of real estate therein described and that, in the event more than one qualified person shall apply to purchase a particular parcel, such parcel will be sold at auction, to the highest bidder among such qualified applicants with the minimum acceptable bid being the sale price fixed in accordance with section 2, above. No sale and conveyance made pursuant to this act shall become effective until specifically authorized by resolution of the governing body adopted at a regular meeting.

In the event of failure by the grantee, his heirs, executors, administrators or assigns of any real estate conveyed pursuant to this act to fully perform any of the terms, conditions or covenants imposed in connection therewith, upon resolution of the governing body, such real estate and improvements, if any, shall thereupon revert to and the title thereof be vested in the municipality.

L.1965, c. 18, s. 3, eff. April 12, 1965.



Section 40:60-41 - Public Burial Grounds Devoted To Other Public Uses; Disinterment Of Bodies

40:60-41. Public burial grounds devoted to other public uses; disinterment of bodies
The governing body of any municipality, wherein any lands are held by the municipality for burial purposes in trust for such use, may by ordinance devote such lands to any other public purpose or use to which in the judgment of the governing body it is best adapted. The ordinance shall provide for the removal of any human remains interred in such lands to some proper burial place and for the protection and suitable marking and care thereof. The governing body may make such appropriation therefor as it may judge to be reasonably necessary.



Section 40:60-46 - Leasing Municipally Owned And Operated Casino And Bathing Establishment; Referendum

40:60-46. Leasing municipally owned and operated casino and bathing establishment; referendum
Whenever in any municipality bordering on the Atlantic ocean, owning and operating a public casino, playground and bathing establishment, the owners of property therein, representing two-thirds in amount of its ratables, shall file in the office of the clerk of the governing body, a petition requesting the governing body to submit to the voters of the municipality at an election to be held for that purpose, the proposition of leasing the public casino, playgrounds and bathing establishment, the governing body shall submit the proposition to the vote of the electors of the municipality at the general election held therein at least thirty days after the filing of the petition unless the governing body shall call a special election therefor.



Section 40:60-47 - Petition; Sufficiency

40:60-47. Petition; sufficiency
The question as to whether the signatures of the necessary two-thirds in amount of ratables have joined in the petition shall be determined by the governing body, which shall use for that purpose the last preceding valuation for the purpose of taxation.



Section 40:60-48 - Lease; Term

40:60-48. Lease; term
If the proposition shall be approved by a majority of the qualified voters of the municipality voting at the election, the governing body shall forthwith, upon such terms and conditions as it may prescribe, lease the public casino, playgrounds and bathing establishment for a period not exceeding five years.



Section 40:60-49 - Advertisement For Bids; Award

40:60-49. Advertisement for bids; award
The letting thereof shall be advertised in a newspaper circulating in the municipality at least ten days prior to the receipt of bids, and shall be to the highest responsible bidder therefor.



Section 40:60-49.1 - Lease Of Cultural Centers; Exemption Of Leasehold Interest From Taxation

40:60-49.1. Lease of cultural centers; exemption of leasehold interest from taxation
The governing body of any city of the first class may lease any cultural center to a nonprofit corporation organized pursuant to Title 15 of the Revised Statutes, Corporations and Associations not for Profit, to conduct such center. Any such lease (a) shall be for a term not exceeding 50 years; (b) shall provide for a term rental, payable in such installments as may be agreed upon, at least equal to the acquisition cost of the leased premises if acquired by the governing body within the 5-year period next preceding the making of such lease, or at least equal to the appraised value of the leased premises if acquired more than 5 years prior to the making of the lease; (c) shall limit the primary use of the leased premises to purposes of a cultural center, with provision for the subletting or licensing of space not adapted to or required for such primary use; (d) shall provide that the leased premises shall be available generally to the public, upon reasonable terms and conditions, and that the lessee shall not discriminate in the use of the property on the grounds of race, color, creed, religion or ancestry; and (e) shall make such other provisions respecting the leased premises and the conditions of letting as the governing body may prescribe, including the grant of a purchase option or options.

Notwithstanding the provision of any law governing the taxation of leasehold interests in exempt real property, the leasehold estate of any lessee or sublessee or other lawful tenant or occupant of the premises constituting all or part of a cultural center so leased shall be exempt from taxation by any municipality or county or by the State and its political divisions.

L.1962, c. 86, s. 2.



Section 40:60-50 - Transfer Of Municipal Property To Federal Government For National Park

40:60-50. Transfer of municipal property to federal government for national park
Any municipality owning or holding lands devoted to or used for public recreation ground or park purposes or set apart and designated as a public recreation ground or park, or devoted to or used for water purposes or any other purposes whatsoever, however acquired or held, and which said lands embrace or are a part of a site or sites of historical interest and are part of the lands or areas of any national historical park created, established, dedicated or set apart by act of the congress of the United States, may dedicate, turn over and transfer said lands, or any part or parts thereof, free of payment therefor, to the federal government for the purposes of and to become part of said national historical park. Such dedication, turning over or transfer of said land shall be authorized by ordinance and may be made with such restrictions, reservations and reversions as the governing body of said municipality may by said ordinance determine.



Section 40:60-51 - National Park; Referendum If Voters Protest

40:60-51. National park; referendum if voters protest
The ordinance provided in section 40:60-50 of this title shall become operative ten days after the publication thereof after its final passage, unless within said ten days a protest or protests against making such conveyance or dedication shall be filed in the office of the municipal clerk signed by taxpayers representing ten per cent in amount of the assessed valuation of such municipality whose names appear on the last preceding assessment roll thereof, in which case such ordinance shall remain inoperative until a proposition for the ratification thereof shall be adopted at an election to be held for that purpose by a majority of the qualified voters of the municipality voting on such proposition. The certificate of the municipal clerk filed in his office as to the filing or sufficiency of any protest or protests shall be conclusive for the purposes of this section. At least ten days before the election, notice thereof shall be published once in a newspaper published in such municipality, or if no newspaper is published therein, then in a newspaper published in the county and circulating in the municipality.

Any proposition submitted to the voters of any municipality under the provisions of this section and said section 40:60-50 shall be voted upon at the next general election held in the municipality at least thirty days after the filing of the protest or protests herein provided for, unless the governing body thereof shall call a special election therefor. Any such special election shall be conducted and canvassed by the same officers and in the same manner as near as may be prescribed by the laws regulating general elections. The proposition shall be stated on the ballots in substantially the following form: "Shall an ordinance of the (name of governing body) of the of (name of municipality) entitled (title of ordinance and date of passage), be ratified?" "Yes." "No."

The governing body of such municipality shall adopt a resolution declaring the result of the election, which resolution shall be published once in the manner provided above for the notice of election. No action, suit or proceeding to contest the validity of such election shall be instituted after the expiration of twenty days from the date of publication of the resolution declaring the result thereof.



Section 40:60-51.2 - Power To Waive Restrictions.

40:60-51.2 Power to waive restrictions.

1.Any municipality is authorized and empowered, by resolution of the governing body thereof, to waive, release, modify or subordinate any terms, covenants, conditions, limitations or reverters imposed in sales and conveyances of lands as to the erection, alteration or demolition of buildings or any other use to be made of land heretofore imposed by said municipality to accomplish the purposes for which such lands were sold and conveyed either at public or private sale, including those set forth pursuant to section 21 of P.L.1971, c.199 (C.40A:12-21),but only after public hearing held before such governing body, of the holding of which notice describing the lands in question, and the terms, covenants, conditions, limitations or reverters to be waived, released, modified or subordinated, and, if to be modified or subordinated, describing the manner in which the same shall be modified or subordinated, shall first have been given by advertisement published once each week for two weeks in a newspaper published in said municipality or, if no newspaper be published therein, then in a newspaper circulating in such municipality, provided, however, that the power herein granted shall not be exercised to impair any vested or contractual rights of third parties.

L.1943,c.33,s.1; (title amended 1946, c.140, s.1; 1970, .43, s.1.) amended 1946, c.140, s.2; 1950, c.136; 1951, c.142; 1956, c.111;1958, c.119; 1960, c.101; 1963, c.72; 1965, c.15; 1969, c.155; 1970, c.43, s.2; 1977, c.31; 1983, c.442; 1993, c.131; 2005, c.52, s.1.



Section 40:60-51.5 - Waiver, Release Or Modification Of Covenants, Conditions Or Limitations As To Erection Of Buildings Or Use Of Land In Conveyances

40:60-51.5. Waiver, release or modification of covenants, conditions or limitations as to erection of buildings or use of land in conveyances
Any municipality is authorized and empowered, by resolution of the governing body thereof, to waive, release or modify any covenants, conditions or limitations as to the erection of buildings or any other use to be made of land heretofore imposed by said municipality in sales and conveyances of land by such municipality at public or private sale made prior to the effective date of this act, but only after public hearing held before such governing body, of the holding of which notice describing the lands in question and the covenants, conditions or limitations to be waived, released or modified and, if to be modified, describing the manner in which the same shall be modified, shall first have been given by advertisement published once each week for two weeks in a newspaper published in said municipality or, if no newspaper be published therein, then in a newspaper circulating in such municipality; provided, however, that the power herein granted shall not be exercised to impair any vested or contractual rights of third parties.

L.1953, c. 403, p. 2040, s. 1, eff. Sept. 16, 1953.



Section 40:60-51.7 - Sale Of Lands Acquired For Places Of Resort And Recreation

40:60-51.7. Sale of lands acquired for places of resort and recreation
Whenever any municipality in this State shall heretofore have acquired lands for public purposes and for places of resort for public health and recreation and to improve the same, and shall thereafter have acquired other lands, which the governing body of the said municipality shall deem to be better suited for the purposes of resort for public health and recreation, and shall have improved such other lands; and whenever the governing body of such municipality shall, by resolution duly adopted, determine that the said lands first acquired are no longer needed for public use, it shall be lawful for the governing body of such municipality to sell such land first acquired, either as a whole or in parcels, and if in parcels, either at 1 time or from time to time, at public auction, to the highest bidder or bidders, upon such terms and conditions and subject to such restrictions as the said governing body shall determine and to be set forth both in the resolution to sell and in the advertisement of sale, and to make due conveyance of such lands pursuant to such sale or sales; provided no part of such land shall be sold until due public advertisement, signed by the municipal clerk, of the time and place of selling the same shall have been given by publication once in each week for 2 consecutive calendar weeks prior to the date of sale, in a newspaper circulating in said municipality, the last publication to be not more than 7 days prior to the day appointed for selling the same.

L.1958, c. 118, p. 598, s. 1, eff. July 8, 1958.



Section 40:60-51.8 - Burial Grounds For Indigents; Removal And Reinterment Of Bodies; Sale Of Land

40:60-51.8. Burial grounds for indigents; removal and reinterment of bodies; sale of land
Whenever a municipality owns lands which have been used for the burial of indigents but have not been used for such purposes for 20 or more years, the governing body of the municipality may, by resolution, determine that it is for the best interests of the municipality to cause the removal and reinterment of the bodies interred therein to a more suitable place. In the event of any such determination, the governing body of the municipality may, by resolution, provide for the disinterment and reinterment of the said bodies and after the removal of the said bodies if the governing body of the municipality shall, by resolution, determine that the lands from which the bodies have been so removed are not needed for public use may sell the same as in the case of other lands not needed for public use.

Prior to the adoption of the resolution a public hearing thereon shall be held before the governing body which shall be noticed by advertisement published once each week for 2 weeks in a newspaper published or circulating in the municipality. The notice shall contain a description of the lands involved and of the action proposed by the resolution.

L.1963, c. 127, s. 1, eff. July 3, 1963.



Section 40:60-51.9 - Cost Of Removal And Reinterment

40:60-51.9. Cost of removal and reinterment
The cost of the removal of the bodies and of the acquisition of the lands wherein the bodies shall be reinterred shall be deemed to be a municipal expense and municipal funds may be appropriated to provide for the payment of the said expense, or the necessary funds may be provided for by requiring the purchaser of said lands to assume such expense as a condition of the purchase.

L.1963, c. 127, s. 2, eff. July 3, 1963.



Section 40:60-51.10 - Applicability Of Act To Sales Of Land Previously Made

40:60-51.10. Applicability of act to sales of land previously made
The provisions of this act shall be applicable to sales of such lands heretofore made as well as to those hereafter made and the governing body of the municipality may, by resolution, supplement the previous sale by providing for the removal and reinterment of the bodies at the expense of either the municipality or the purchaser as shall be agreed upon and in any such case after the removal and reinterment has been accomplished the governing body of the municipality, by resolution, may provide for the execution and delivery to the purchaser of an appropriate release of the easement for burial purposes.

L.1963, c. 127, s. 3, eff. July 3, 1963.



Section 40:60-51.12 - Leasing Of Municipal Real Estate To Nonprofit Entities

40:60-51.12. Leasing of municipal real estate to nonprofit entities
1.The governing body of any municipality may lease any real estate owned or controlled by it or any interest therein when, and to the extent that, it is not required for municipal purposes, to any not-for-profit corporation or not-for-profit association while it is used for the purposes of such organization in promoting the health, safety, morals and general welfare of the community and not for commercial business, trade, or manufacturing purposes, without costs or at a nominal rental.

L.1966,c.238,s.1; amended 2002,c.19.



Section 40:61-1 - General Powers; Acquisition Of Property

40:61-1. General powers; acquisition of property
The governing body of any municipality may:

Parks, playgrounds, beaches and resorts. a. Acquire, lay out, improve, embellish and maintain, within and without the municipality, such public parks, squares, open spaces, playgrounds, beaches, water fronts and places for public resort and recreation, and also streets, avenues, boulevards and parkways leading to and connecting the same, as it may deem advisable, and extend and enlarge the same, or any of them; and for such purposes, acquire, in fee or less estate, and by gift, devise, purchase or condemnation, any real estate, improved or unimproved, or interest therein, within or without the municipality, suitable therefor;

Pavilions and other buildings. b. Construct therein and thereon pavilions, stands, shelters, and all other suitable buildings and structures, and equip the same with all suitable apparatus and furniture;

Recreation piers. c. Acquire, by lease, gift, devise, purchase or condemnation, one or more docks, wharves or piers within the municipality to be used for public recreation, in whole or part; construct docks, wharves or piers for such purpose and use, and acquire the real estate and rights necessary therefor, by gift, devise, purchase or condemnation;

Lakes and ponds; beautify banks. d. Acquire by lease, gift, devise, purchase or condemnation, lakes, ponds, streams and other waters and the lands covered thereby, rights of flowage, and other rights therein, and the banks, and shores thereof; and convert the same into public parks and places for resort and recreation; improve and embellish the same; construct dams and other means of impounding waters to create artificial lakes and ponds for places of public resort and recreation; and construct suitable buildings and structures in and upon such lands;

Music. e. Provide music in the public parks, recreation grounds, and public places of the municipality;

Rules and regulations posted. f. By ordinance make and enforce rules and regulations for the government, use and policing of all such public parks, open spaces, playgrounds, beaches, water fronts and places for public resort and recreation and to provide penalties for violations thereof. All such rules and regulations shall be conspicuously posted in all places where effective;

Lease of public places. g. Lease, for any term not exceeding five years, any part of any public resort and recreation place owned by the municipality and any building thereon, or part thereof, not presently needed for such use; and,

Lease of concessions; advertisement for bids; terms of lease. h. Let out and rent any privilege in any of its parks, beaches, water fronts and places for public resort and recreation, to the highest responsible bidder therefor, after advertisement of the time and place of such letting, at least ten days prior to the receipt of bids, in a newspaper circulating in the municipality, and upon such terms and conditions as it may prescribe. Upon the violation of the terms upon which any lease or privilege is granted, the same shall become void, and said governing body may so declare, and may re-enter any place so leased and prevent the exercise of the privilege so forfeited.



Section 40:61-2 - Sale Or Donation Of Park Lands To State; Reversion By Nonuse; Provisos

40:61-2. Sale or donation of park lands to state; reversion by nonuse; provisos
The governing body may sell, or give to the state of New Jersey, for military or armory purposes, or both, any real estate heretofore or hereafter acquired by the municipality for park purposes, and in the judgment of the governing body not needed therefor, and may cause to be executed good and sufficient conveyance or conveyances therefor. The municipality may impose as a condition of such sale or gift and conveyance a covenant that if the state shall cease to use the real estate for military or armory purposes for two consecutive years, it shall forthwith revert to and become vested in the municipality upon payment by the municipality to the state of the value of the improvements thereon at the time of reversion, but such reversion for nonuse shall not occur, if the nonuse is occasioned by, or occurs during the time the United States or this state is engaged in war, or the suppression of rebellion or armed insurrection. Should the municipality and the state be unable to agree upon the value of the improvements, it shall be determined by two appraisers, one to be appointed by the governor and one by the municipality, and if they are unable to agree, they shall select a third and the decision of said appraisers shall be final.



Section 40:61-3 - Return Of Certain Unused Lands To Municipality By Park Commissions

40:61-3. Return of certain unused lands to municipality by park commissions
Whenever any municipality has, prior to April seventh, one thousand nine hundred and thirty-one, transferred to any park commission the care, custody and control of any land which has been acquired subject to a right of way for public or private use and has been dedicated for park purposes and whenever such park commission shall determine and declare that such land or portions thereof has never been used for and is not necessary or desirable for park purposes and that it is for the public interest that the care, custody and control of such land so acquired and dedicated, or of any portion thereof, should be returned to the municipality, the park commission may, by resolution, return to such municipality the care, custody and control of such land, or of any portion thereof, if the municipality shall by resolution consent to the return to it by the park commission of the care, custody and control of such land or of such portion or portions thereof, on the terms and conditions, if any, imposed by the park commission, which consent such municipality is hereby authorized to give.

The governing body of such municipality, or body politic, having the legal title or an interest in and to such land, may by resolution sell and convey, or lease such lands or a portion thereof, upon such terms as such governing body or body politic may by resolution fix and determine, and in such case, the conveyance or lease thereof shall be made and executed by the proper officers of the municipality or body politic having the legal title or interest in and to such land.



Section 40:61-4 - Entertainments To Raise Funds For Improvement And Maintenance; No Charge For Children

40:61-4. Entertainments to raise funds for improvement and maintenance; no charge for children
The body in control of any playground or place of public resort and recreation of any municipality, in order to provide funds for improving, maintaining and policing thereof, may hold outdoor exhibitions, concerts, games and contests therein, and charge and collect reasonable admission fees for entrance thereto, while in use for any such purpose. No such playground or place of resort and recreation shall be so used on more than two days, nor more than eight hours in all, in any one week, and no admission fee shall be charged or collected from children under twelve years of age.



Section 40:61-5 - Use By School Children; Admission Fee; Exceptions

40:61-5. Use by school children; admission fee; exceptions
The body or authority having control of any public park, playground or other public place or property in any municipality may permit the same or part thereof to be used for athletic purposes or as playgrounds by the pupils of the public schools of the municipality and the public generally, subject to such reasonable regulations as may be prescribed by the body or authority having control thereof.

The board of education of the school district coextensive with the municipality may charge and collect a reasonable admission fee from each person entering such park, playground or place of public resort and recreation, or part thereof, for the purpose of witnessing any athletic contest or game wherein the pupils of the public schools may be contestants or participants, but only where the admission fees so charged and collected are used in furtherance and maintenance of athletics and athletic purposes in the public schools of the municipality, and have first been approved by the authority having control of such park, playground and place of public resort and recreation, or part thereof, used for athletic purposes.

No such park, playground or place or part thereof shall be so used for any athletic game or contest for which an admission fee is to be charged on more than two days, nor more than eight hours in all, in any one week.

This section shall not apply to any county park situated in any municipality.



Section 40:61-6 - Library, Art Gallery And Museum In Parks; Site; Control

40:61-6. Library, art gallery and museum in parks; site; control
A public library, art gallery, or museum, may be constructed or maintained in any public park or square in any municipality. The board or body having control of such park or square shall designate the part thereof upon which any such building may be constructed or maintained. The building shall be managed and controlled by the board or body charged with the care and maintenance thereof.



Section 40:61-7 - Memorial Buildings In Parks; Ordinance Authorizing; Referendum

40:61-7. Memorial buildings in parks; ordinance authorizing; referendum
In case any municipality shall have heretofore acquired or shall hereafter acquire by purchase, gift, devise, dedication or otherwise any lands or property for the purposes of a public park and place of public resort for recreation to be kept and remain open and unobstructed as a public park, it may erect or permit to be erected upon any part of the lands of such park not needed for a public park and place of public recreation a memorial building or buildings to be used for public uses and purposes. The ordinance or resolution of the governing body providing therefor shall, before it becomes effective, be submitted to the legal voters of the municipality for their approval, at a special election to be held for that purpose.



Section 40:61-8 - Referendum; Notice And Publication

40:61-8. Referendum; notice and publication
The municipal clerk shall give public notice of the time, place and object of the special election by advertisement set up at least ten days prior thereto, in at least ten public places in the municipality, and also by publishing it in a newspaper circulating within the municipality, at least ten days prior to the election.



Section 40:61-9 - Conduct Of Election

40:61-9. Conduct of election
The election shall be by ballot and shall be conducted by the election officers of the municipality at the regular polling places, and shall in all respects conform to the requirements of the general laws relating to elections.



Section 40:61-10 - Ballot; Form And Content; Ordinance Adopted

40:61-10. Ballot; form and content; ordinance adopted
The proposition shall be printed upon the official ballots in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

] YES "Shall the ....................... (here

insert the title of the ordinance or

[ ] NO proposition) be adopted?"



If the majority of the votes cast at the election shall be in favor of the ordinance or proposition, it shall be adopted and become effective.



Section 40:61-11 - Relocation Of Streets Or Railways; Cost; Exchange Of Lands

40:61-11. Relocation of streets or railways; cost; exchange of lands
Wherever any highway, railroad or street railway runs through or across any public park, or public place for resort or recreation of any municipality, or any lands of any municipality acquired therefor, the body having control of such parks or lands may make an agreement with the body having control of any such highway, and with the company owning the railroad, or street railway, to change the course or location of such highway, railroad or railway, and to agree as to payment of the cost of such change.

Upon execution of such agreement, the municipality may grant and convey to such body having control of the highway or to the company owning the railroad or railway, a right of way over the lands of such changed location, and the body in control of the highway, or the company owning the railroad or railway shall in like manner grant and convey to the municipality all its interest in the lands of the former location of said highway, railroad or street railway.

Upon execution and delivery of such conveyances, the body in control of the highway, or the company owning the railroad or railway, may locate, lay out, construct, operate and maintain its highway, railroad, or street railway upon the lands of the changed location, and connect and operate with the remaining portion of its highway, railroad or street railway in accordance with the agreement and shall possess all the powers with respect to the changed location as it had in the former location, and the same shall be subject to all the obligations and limitations imposed thereon in the former location.

All the rights, privileges and powers of the body in control of the highway, or of the company owning the railroad or street railway, in the lands of the former location shall be transferred to and vested in the municipality.



Section 40:61-12 - Ordinances Regulating Railways In And Through Parks

40:61-12. Ordinances regulating railways in and through parks
No steam, or other railroad or railway, shall be laid, or maintained or operated upon or over any part of any of the parks, open spaces, public squares, beach fronts, water fronts, playgrounds, and other places for resort and recreation of any municipality, and of the boulevards or parkways leading thereto, and connecting the same, except at such places and in such manner as the governing body shall, by ordinance, designate and approve.



Section 40:61-13 - Park Lands Held By Trustees; Agreement With Trustees; Enforcement

40:61-13. Park lands held by trustees; agreement with trustees; enforcement
When a park or public place, the title of which is in trustees, is within the corporate limits of a municipality, the governing body of such municipality may enter into an agreement with such trustees, as a consideration in whole or in part for a conveyance of the park to the municipality, providing for the expenditure of not less than a designated sum annually for the maintenance, upkeep and improvement thereof, to be specified in such agreement, as arranged upon between the parties, and thereupon accept a conveyance of such park subject to the conditions under which such trustees hold the same, provided such trustees have power to make such conveyance.

After the making of such conveyance the agreement shall continue to be binding upon the municipality and may be enforced by appropriate civil action or proceeding in lieu of prerogative writ instituted by any of the grantors in the deed, or their heirs or legal representatives or of any taxpayer resident in the municipality.

Amended by L.1953, c. 37, p. 712, s. 209, eff. March 19, 1953.



Section 40:61-14 - Contribution To Maintenance Of Park Lands Held By Trustees

40:61-14. Contribution to maintenance of park lands held by trustees
Any such municipality, without taking title to such park may appropriate such sum or sums of money as the governing body shall think proper for the maintenance of roads, paths, lakes, bridges, planting of trees, flowers and shrubbery, the erection of shelters, stands, rest houses, seats, and provisions for the comfort and convenience of the persons using the park, but money so appropriated shall be used and expended by the proper officer of the municipality under the direction of the appropriate committee of the governing body thereof, subject to the approval of the trustees of the park.



Section 40:61-15 - Conveyances Of Burial Grounds To Municipalities For Parks

40:61-15. Conveyances of burial grounds to municipalities for parks
Any religious corporation which prior to July fourth, one thousand nine hundred and five, had acquired lands in this state on condition that the same be used for burial or cemetery purposes and for no other purpose and prior to the date herein above mentioned the care of such burial grounds had become a burden to such corporation, and the same had become a hindrance to the development of thickly populated areas, may convey such lands in fee simple to the municipality in which the same may be situate for the uses and purposes of a public park or parks.



Section 40:61-16 - Burial Grounds Conveyed; Acceptance And Use By Municipality

40:61-16. Burial grounds conveyed; acceptance and use by municipality
Any municipality may receive, hold and maintain any lands so conveyed, and embellish and improve the same, from time to time, for the purposes of a public park or parks.



Section 40:61-17 - Recreation Commission; Creation

40:61-17. Recreation commission; creation
The governing body of any municipality may create a commission of three persons to be known and designated as the recreation commission of (name of municipality) with power and authority to arrange and provide for the giving of indoor and outdoor exhibitions, concerts, games, contests and sporting events and to charge and collect a reasonable admission fee for each person admitted to any of these divertisements.



Section 40:61-18 - Commissioners; Term And Compensation

40:61-18. Commissioners; term and compensation
The commissioners appointed to the recreation commission in any municipality shall hold office for such period of time and receive such compensation as may be prescribed by the governing body of the municipality.



Section 40:61-19 - Recreation Commissioners; Powers

40:61-19. Recreation commissioners; powers
For the purpose of arranging and providing for the things enumerated in section 40:61-17 of this title, the commission may:

a. Purchase or otherwise acquire, in its own name, such lands either improved or unimproved, in fee or otherwise, as may be necessary;

b. Improve or cause the same to be improved;

c. Lay out or cause to be laid out all necessary roads, paths, tracts and boulevards;

d. Construct or cause to be constructed on the lands so acquired such buildings or other structures as may be deemed necessary to enable the commission to properly and adequately arrange and provide for the giving of the aforesaid divertisements; and

e. Improve, maintain and police the same.



Section 40:61-20 - Bond Issue; State And Federal Aid

40:61-20. Bond issue; state and federal aid
The commission may, in the manner provided by article 1 of chapter 1 of this title (s. 40:1-1 et seq.), borrow money and incur other indebtedness and issue its bonds for the purpose of carrying out the objects of sections 40:61-17 to 40:61-22 of this title. The bonds so issued shall not be the obligations of the municipality creating such commission but shall be the obligations of the commission and shall constitute a lien on the property acquired by the commission. If the commission shall obtain the moneys needed by it for the purposes of effectuating the objects hereof from any agency of the state or federal government, it may sell its bonds directly to such state or federal agency, and the proceeds of the sale of the bonds, after deducting expenses for negotiating the same and for engraving, and all other expenses connected with their issue and sale, shall be paid over to the commission.



Section 40:61-21 - Lease Of Premises For Contests And Exhibitions

40:61-21. Lease of premises for contests and exhibitions
The commission may lease, let, rent or hire to any person the lands and buildings, or any part thereof, acquired by it, together with the privilege of using the same for the giving of indoor and outdoor exhibitions, games, contests and sporting events, for such periods of time, and upon such terms and conditions, as the commission may prescribe.



Section 40:61-22 - Rules And Regulations; Quorum

40:61-22. Rules and regulations; quorum
The commission may make all the necessary rules for its regulation and to generally supervise and control all activities sponsored or arranged and provided for by it under sections 40:61-17 to 40:61-21 of this title. Two commissioners shall constitute a quorum and may do all necessary and proper acts with the same force and effect as if the entire commission so acted.



Section 40:61-22.1 - Conveyance Of Land To County Park Commission

40:61-22.1. Conveyance of land to county park commission
When a municipality shall have purchased or otherwise acquired land for park use, or for other public use or uses, which, in the opinion of the governing body of such municipality, is no longer required for the public use of such municipality, such governing body may, by ordinance, authorize and direct its proper officers to grant and convey by deed, under the corporate seal of the municipality, said land or any part thereof with an absolute and unrestricted title thereto, and for a nominal consideration, to any county park commission established by law within the county wherein said land is situate; provided, however, such county park commission shall consent to such grant and conveyance, which consent such county park commission is hereby authorized to give.

Amended by L.1966, c. 224, s. 1, eff. Aug. 10, 1966.



Section 40:61-22.2 - Sale Of Reclaimed Lands Abutting Park Lands

40:61-22.2. Sale of reclaimed lands abutting park lands
Whenever a municipality has reclaimed lands under water, fronting or abutting park lands and such reclaimed lands have been bulkheaded and filled and are now used for park purposes, the municipality may sell any part or parts, parcel or parcels of park lands not so reclaimed whether contiguous or not contiguous to such reclaimed park lands; provided, that the total area of park land so sold shall not exceed in area the area of such reclaimed lands.

L.1938, c. 87, p. 205, s. 1. Amended by L.1938, c. 203, p. 484, s. 2, eff. May 18, 1938.



Section 40:61-22.3 - Public Sale To Highest Bidder; Advertisement; Minimum Price; Adjournment

40:61-22.3. Public sale to highest bidder; advertisement; minimum price; adjournment
All such sales shall be by public sale to the highest bidder, after public advertisement thereof in a newspaper circulating in the municipality in which such lands are situated, by two insertions at least once a week during two consecutive weeks, the last publication to be not more than seven days prior to the sale. The governing body of the municipality may by resolution fix a minimum price at which any such land may be sold at public sale, said minimum price to be included in the advertisement of sale of said lands, and public notice thereof given at the time of sale. Such sales may be adjourned at the time advertised, for not more than one week, without readvertising.

L.1938, c. 87, p. 205, s. 2, eff. April 4, 1938.



Section 40:61-22.4 - Lease Of Lands When Fixed Minimum Price Not Bid

40:61-22.4. Lease of lands when fixed minimum price not bid
In the event that there shall be no bids or the amount bid at such public sale shall not equal the minimum price fixed by resolution of the governing body, then the municipality in lieu of making sale thereof is authorized to lease said lands for a term not exceeding thirty years, at such rental and upon such conditions, terms and limitations as shall be determined upon by resolution of the governing body of such municipality.

L.1938, c. 87, p. 206, s. 3, eff. April 4, 1938.



Section 40:61-22.5 - Use Of Proceeds Of Sale Or Lease

40:61-22.5. Use of proceeds of sale or lease
The proceeds of the sale or leasing of any property under this act shall be used for the retiring of any bonds issued for the purchase or improvement of such property or to reduce taxes.

L.1938, c. 87, p. 206, s. 4, eff. April 4, 1938.



Section 40:61-22.6 - Public Golf Course And Other Recreational Facilities; Acquisition Of Property

40:61-22.6. Public golf course and other recreational facilities; acquisition of property
1. The governing body of any municipality may lease, or may acquire, in fee or less estate, by gift, devise, grant or purchase any land or real estate and rights therein, improved or unimproved, within or without the municipality, for use as a public golf course, and for such other recreational, playground, or public entertainment purposes and activities as it may determine to provide in connection therewith.

L.1945, c. 282, p. 830, s. 1, eff. May 2, 1945.



Section 40:61-22.7 - Maintenance, Improvement And Operation; Buildings, Structures And Equipment

40:61-22.7. Maintenance, improvement and operation; buildings, structures and equipment
The governing body of any municipality may preserve, care for, lay out, construct, maintain, improve, and operate any land or real estate it may acquire for use as a public golf course and for such other recreational, playground, or entertainment purposes and activities as it may determine to provide in connection therewith. It may construct, reconstruct, alter, provide, renew, and maintain such buildings or other structures and equipment as it may determine, and provide for the care, custody, and control thereof.

L.1945, c. 282, p. 830, s. 2, eff. May 2, 1945.



Section 40:61-22.8 - Taxes And Bonds

40:61-22.8. Taxes and bonds
The money necessary to pay for the lands, rights, or interest therein acquired for a public golf course and for such other recreational, playground, or public entertainment purposes and activities as the governing body of the municipality may determine, and for improving and equipping the same may be raised by taxation or by the issuance of permanent or temporary loan bonds, or by both taxation and the issuance of bonds. Such bonds shall be issued in accordance with the provisions of article one of chapter one of Title 40 of the Revised Statutes (s.s. 40:1-1 et seq.). Such bonds may be regarded as having been authorized for a self-liquidating purpose, and the provisions of sections 40:1-77, 40:1-78 and 40:1-79 of the Revised Statutes shall apply to such bonds, except that the Local Government Board shall make the determinations therein required of the Board of Public Utility Commissioners.

L.1945, c. 282, p. 831, s. 3, eff. May 2, 1945.



Section 40:61-22.9 - Commission To Supervise And Control

40:61-22.9. Commission to supervise and control
The governing body of any municipality may provide by ordinance for the appointment of a board of commissioners to consist of not more than five residents of the municipality who shall have general supervision and control over the maintenance, operation, and regulation of any such public golf course, and of all forms of recreation, playground, and public entertainment activities carried on in connection therewith. The members of such commission shall serve without compensation but their necessary expenses shall be allowed and paid by the municipality.

L.1945, c. 282, p. 831, s. 4, eff. May 2, 1945



Section 40:61-22.10 - Appropriation By Governing Body

40:61-22.10. Appropriation by governing body
The governing body of any municipality may annually appropriate money to be raised by taxation to develop, maintain, and operate a public golf course and all forms of recreation, playground, and public entertainment activities carried on in connection therewith.

L.1945, c. 282, p. 831, s. 5, eff. May 2, 1945.



Section 40:61-22.11 - Fees, Rents And Charges

40:61-22.11. Fees, rents and charges
The governing body of any municipality may establish, charge, and collect reasonable fees, rents or other charges for admission to, use or enjoyment of any property developed or used in whole or in part for a public golf course. And it may establish, charge, and collect reasonable fees, rents or other charges for any recreational privilege, entertainment, or other activity conducted on said premises or any part thereof.

L.1945, c. 282, p. 832, s. 6, eff. May 2, 1945.



Section 40:61-22.11A - Municipal Golf Courses

40:61-22.11a. Municipal golf courses
Any municipality which has received federal or State funds for the acquisition or development of public golf courses and which offers reduced senior citizen rates to its residents may allow any resident of the State 62 years of age or older to use these golf courses at the reduced rate.

L. 1988, c. 178, s. 1.



Section 40:61-22.12 - Rules And Regulations

40:61-22.12. Rules and regulations
The governing body of any municipality may by ordinance make, alter, amend, and repeal rules and regulations for the supervision, regulation and control of all activities carried on, conducted, sponsored, arranged, or provided for in connection with a public golf course, and for the protection of property, and may prescribe and enforce fines and penalties for the violation of any such rule or regulation.

L.1945, c. 282, p. 832, s. 7, eff. May 2, 1945.



Section 40:61-22.13 - Actions For Violations; Enforcement Of Rules

40:61-22.13. Actions for violations; enforcement of rules
The magistrate having jurisdiction over actions for the violation of other municipal ordinances shall have jurisdiction in actions for the violation of any such rule or regulation. The rules and regulations shall be enforced by the same proceedings and processes, and the practice for the enforcement thereof shall be the same as that provided by law for the enforcement of other ordinances of the municipality.

L.1945, c. 282, p. 832, s. 8, eff. May 2, 1945.



Section 40:61-22.14 - Fines And Penalties; Part Of Municipal Funds

40:61-22.14. Fines and penalties; part of municipal funds
All moneys collected either as fines or penalties for violation of a rule or regulation shall become part of the funds of the municipality.

L.1945, c. 282, p. 832, s. 9, eff. May 2, 1945.



Section 40:61-22.15 - Lease Of Lands And Buildings Acquired For Public Golf Course And Other Recreational Uses

40:61-22.15. Lease of lands and buildings acquired for public golf course and other recreational uses
Whenever any municipality has acquired by purchase any land within or without the municipality for use as a public golf course and for such other recreational, playground or public entertainment purposes and activities as it may determine to provide in connection therewith pursuant to the act to which this act is a supplement, and the governing body of such municipality has abandoned such use of the same and shall deem it not to be to the advantage of the municipality that the same shall be operated by the municipality, said governing body may, pursuant to ordinance, lease all or any portion of such land with any buildings erected thereon for use as a public golf course and for such other public recreational, playground or public entertainment purposes and activities, as it may determine the same may be used for in connection with such use as a public golf course, for a term not to exceed twenty years.

L.1952, c. 320, p. 1042, s. 1, eff. June 18, 1952.



Section 40:61-22.16 - Bids For Leases

40:61-22.16. Bids for leases
Any lease executed hereunder shall be upon competitive bids following public advertisement therefor, in a newspaper circulating in the municipality, at least once, not less than twenty days prior to the receipt of bids. The advertisement shall designate the time and place of a meeting of the governing body at which the bids shall be received. At such time and place, the governing body, or any committee thereof having authority to do so, shall receive sealed bids and immediately proceed to unseal them and publicly announce the contents thereof. A record of the rentals, other consideration and terms offered shall be made in the minutes of the governing body for each bid. No bid shall be received previous to the hour designated in the advertisement and none shall be received thereafter. The lease shall be awarded to the highest responsible bidder.

L.1952, c. 320, p. 1043, s. 2, eff. June 18, 1952.



Section 40:61-22.17 - Power Conferred Is Additional

40:61-22.17. Power conferred is additional
The power conferred in this act is in addition to those given by any other law or laws.

L.1952, c. 320, p. 1043, s. 3, eff. June 18, 1952.



Section 40:61-22.18 - Cities Within First Class Counties; Streets Through Public Parks; Widening Streets

40:61-22.18. Cities within first class counties; streets through public parks; widening streets
In any city located within the territorial limits of a county of the first class the governing body of such city is authorized by ordinance to establish, lay out and open a public street through any public park located in a business area of, and belonging to, such city, and to appropriate and make use of any portion of such public park for the widening of existing streets adjoining the same in order to provide an additional space for the operation and parking of vehicles, or other highway use, whenever the said governing body shall determine that traffic conditions in the said area warrant the establishment of such new street or the widening of an existing street.

L.1954, c. 269, p. 995, s. 1, eff. Jan. 12, 1955.



Section 40:61-22.19 - Rights, Liens, Interests, Reversionary Claims Or Easements In Park; Acquisition By City

40:61-22.19. Rights, liens, interests, reversionary claims or easements in park; acquisition by city
In the event that the said public park should be subject to any rights, liens, interests, reversionary claims or easements, the governing body is hereby authorized to acquire the same or the title in fee by purchase, gift or eminent domain, in the name of the city and the procedure for condemnation thereof shall be taken in accordance with the provisions of chapter 1, Title 20, of the Revised Statutes.

L.1954, c. 269, p. 995, s. 2, eff. Jan. 12, 1955.



Section 40:61-22.20 - Municipal Control Over Beaches, Etc.; Fees.

40:61-22.20 Municipal control over beaches, etc.; fees.
1. a. The governing body of any municipality bordering on the Atlantic Ocean, tidal water bays or rivers which owns or shall acquire, by any deed of dedication or otherwise, lands bordering on the ocean, tidal water bays or rivers, or easement rights therein, for a place of resort for public health and recreation and for other public purposes shall have the exclusive control, government and care thereof and of any boardwalk, bathing and recreational facilities, safeguards and equipment, now or hereafter constructed or provided thereon, and may, by ordinance, make and enforce rules and regulations for the government and policing of such lands, boardwalk, bathing facilities, safeguards and equipment; provided, that such power of control, government, care and policing shall not be construed in any manner to exclude or interfere with the operation of any State law or authority with respect to such lands, property and facilities. Any such municipality may, in order to provide funds to improve, maintain and police the same and to protect the same from erosion, encroachment and damage by sea or otherwise, and to provide facilities and safeguards for public bathing and recreation, including the employment of lifeguards, by ordinance, make and enforce rules and regulations for the government, use, maintenance and policing thereof and provide for the charging and collecting of reasonable fees for the registration of persons using said lands and bathing facilities, for access to the beach and bathing and recreational grounds so provided and for the use of the bathing and recreational facilities, but no such fees shall be charged or collected from children under the age of 12 years.

b.A municipality may by ordinance provide that no fees, or reduced fees, shall be charged to:

(1)persons 65 or more years of age;

(2)persons who meet the disability criteria for disability benefits under Title II of the federal Social Security Act (42 U.S.C. s.401 et seq.);

(3)persons in active military service in any of the Armed Forces of the United States and to their spouse or dependent children over the age of 12 years;

(4)persons who are active members of the New Jersey National Guard who have completed Initial Active Duty Training and to their spouse or dependent children over the age of 12 years. As used in this paragraph, "Initial Active Duty Training" means Basic Military Training, for members of the New Jersey Air National Guard, and Basic Combat Training and Advanced Individual Training, for members of the New Jersey Army National Guard; and

(5)persons who have served in any of the Armed Forces of the United States and who were discharged or released therefrom under conditions other than dishonorable and who either have served at least 90 days in active duty or have been discharged or released from active duty by reason of a service-incurred injury or disability. The Adjutant General of the New Jersey Department of Military and Veterans' Affairs shall promulgate rules and regulations pertaining to veteran eligibility under this paragraph.

c.A municipality providing for no fees or reduced fees pursuant to paragraph (3), (4), or (5) of subsection b. of this section shall track, in a manner deemed appropriate by the governing body of the municipality, the number of persons who qualify under the provisions of those paragraphs.

d.A person who qualifies for free access to beaches and bathing and recreational grounds and free use of bathing and recreational facilities pursuant to paragraph (3), (4), or (5) of subsection b. of this section may, in lieu of obtaining and presenting a municipal beach tag or similar admission pass to gain such access and use, present a valid military identification card, form DD-214 or similar document, or State driver's license or identification card indicating that the holder is a veteran of the Armed Forces of the United States.

L.1955, c.49, s.1; amended 1992, c.195; 2011, c.75, s.1; 2013, c.240; 2015, c.205.



Section 40:61-22.21 - Swimming Pools And Other Recreational Facilities

40:61-22.21. Swimming pools and other recreational facilities
The governing body of any municipality may acquire, establish, construct, own or lease, control, equip, improve, maintain, operate and regulate one or more public swimming pools and such other recreational, playground, or public entertainment activities as it may determine to provide in connection therewith, and for any such purpose or purposes may construct, reconstruct, alter, provide, renew and maintain such buildings or other structures and equipment as it may determine, and provide for the care, custody and control thereof.

L.1957, c. 166, p. 596, s. 1, eff. July 22, 1957. Amended by L.1971, c. 334, s. 2, eff. Dec. 6, 1971.



Section 40:61-22.22 - Acquisition Of Property

40:61-22.22. Acquisition of property
The governing body of any municipality may lease, or may acquire, in fee or less estate, by gift, devise, grant or purchase, any land or real estate and rights therein, improved or unimproved, within the county in which such municipality is located, for use as a public swimming pool and for such other recreational, playground, or public entertainment purposes and activities as it may determine to provide in connection therewith.

L.1957, c. 166, p. 596, s. 2, eff. July 22, 1957. Amended by L.1971, c. 334, s. 3, eff. Dec. 6, 1971.



Section 40:61-22.23 - Taxation And Bonds

40:61-22.23. Taxation and bonds
The money necessary to pay for the lands, rights, or interest therein acquired for a public swimming pool and for such other recreational, playground, or public entertainment purposes and activities as the governing body of the municipality may determine, and for improving and equipping the same, may be raised by taxation or by the issuance of permanent or temporary loan bonds, or by both taxation and the issuance of bonds. Such bonds shall be issued in accordance with the provisions of article 1 of chapter 1 of Title 40 of the Revised Statutes (s.s. 40:1-1 et seq.). Such bonds may be regarded as having been authorized for a self-liquidating purpose, and the provisions of sections 40:1-77, 40:1-78 and 40:1-79 of the Revised Statutes shall apply to such bonds, except that the Local Government Board shall make the determinations therein required of the Board of Public Utility Commissioners, upon application to said board, notice and public hearing.

L.1957, c. 166, p. 596, s. 3, eff. July 22, 1957.



Section 40:61-22.24 - Supervision, Maintenance, Operation And Regulation

40:61-22.24. Supervision, maintenance, operation and regulation
The governing body of any municipality may assign the general supervision and control over the maintenance, operation and regulation of any such public swimming pool and all forms of recreation, playground, and public entertainment activities carried on in connection therewith, to the board or body, if any, in charge of recreation in said municipality, or may provide, by ordinance, for the appointment of a board of commissioners to consist of not more than 5 residents of the municipality who shall have such general supervision and control. The members of such commission shall serve without compensation, but their necessary expenses shall be allowed and paid by the municipality.

L.1957, c. 166, p. 597, s. 4, eff. July 22, 1957.



Section 40:61-22.25 - Annual Appropriation

40:61-22.25. Annual appropriation
The governing body of any municipality may annually appropriate money to be raised by taxation to develop, maintain and operate a public swimming pool and all forms of recreation, playground, and public entertainment activities carried on in connection therewith.

L.1957, c. 166, p. 597, s. 5, eff. July 22, 1957.



Section 40:61-22.26 - Fees, Rents Or Other Charges

40:61-22.26. Fees, rents or other charges
The governing body of any municipality may establish, charge, and collect reasonable fees, rents or other charges for admission to, use or enjoyment of any property now or hereafter developed or used in whole or in part for a public swimming pool. And it may establish, charge, and collect reasonable fees, rents or other charges for any recreational privilege, entertainment or other activity conducted on said premises or any part thereof. The municipality shall keep the accounts thereof separate and distinct from any other accounts of the municipality.

L.1957, c. 166, p. 597, s. 6, eff. July 22, 1957.



Section 40:61-22.27 - Rules And Regulations

40:61-22.27. Rules and regulations
The governing body of any municipality may, by ordinance, make, alter, amend and repeal rules and regulations for the supervision, regulation and control of all activities carried on, conducted, sponsored, arranged or provided for in connection with a public swimming pool, and for the protection of property, and may prescribe and enforce fines and penalties for the violation of any such rule or regulation.

L.1957, c. 166, p. 598, s. 7, eff. July 22, 1957.



Section 40:61-22.28 - Violations Of Rules And Regulations

40:61-22.28. Violations of rules and regulations
The magistrate having jurisdiction over actions for the violation of other municipal ordinances shall have jurisdiction in actions for the violation of any such rule or regulation. The rules and regulations shall be enforced by the same proceedings and processes, and the practice for the enforcement thereof shall be the same as that provided by law for the enforcement of other ordinances of the municipality.

L.1957, c. 166, p. 598, s. 8, eff. July 22, 1957.



Section 40:61-22.29 - Fines Or Penalties, Disposition

40:61-22.29. Fines or penalties, disposition
All moneys collected either as fines or penalties for violation of a rule or regulation shall become part of the funds of the municipality.

L.1957, c. 166, p. 598, s. 9, eff. July 22, 1957.



Section 40:61-22.30 - Agreements For Construction Of Facilities; Approval Of Plans, Specifications And Location

40:61-22.30. Agreements for construction of facilities; approval of plans, specifications and location
The body or authority having control of any public park, playground or other public place or property in any municipality may enter into an agreement with any person for the construction by said person of any facility within said public park, playground or other public place that said body or authority is itself authorized by any law to construct, subject to the approval by said body or authority of the plans, specifications and location of such facility, and may accept as a gift any such facility.

L.1968, c. 286, s. 1, eff. Sept. 6, 1968.



Section 40:61-23 - Sale Or Lease Of Park Lands To Adjoining Municipalities; Joint Ownership

40:61-23. Sale or lease of park lands to adjoining municipalities; joint ownership
Any municipality owning park lands adjoining park lands of another municipality, may convey to such other municipality any or all of its lands so adjoining, for such consideration and upon such terms, conditions and covenants as shall be mutually agreed upon and expressed in the conveyance, or may lease such adjoining lands to the other municipality for such period and upon such terms, conditions, covenants and rental as may be mutually agreed upon. Any lands so conveyed or leased shall be used only for park and recreation purposes.

Any such two or more municipalities may convey one to the other, any undivided right, title or interest in such several park lands of each so that all of such adjoining park lands shall be owned jointly by the municipalities party to such conveyance.



Section 40:61-24 - Contracts Relative To Contiguous Parks

40:61-24. Contracts relative to contiguous parks
In case any part of any park, heretofore or hereafter established by any municipality under this chapter, shall be or shall become contiguous to any part of any park, heretofore or hereafter so established by any other municipality in the same or adjoining counties, the several municipalities may contract with each other for the development, improvement, control or management of both or all of said public parks, or any parts thereof, either jointly or by any one or more of the municipalities. In case any two or more such municipalities shall contract for the joint control and management of any such parks or places, the same shall be subject to such rules and regulations as may be adopted pursuant to law by the ordinance of the governing body of one of the municipalities and approved by the ordinance of the governing body or bodies of the other interested municipality or municipalities.



Section 40:61-25 - Parks Wholly Or Partly Within Other Municipalities; Regulation Of

40:61-25. Parks wholly or partly within other municipalities; regulation of
Should any park or place of public resort and recreation, now or hereafter established by any municipality under this chapter, be situated partly within and partly without, or wholly without the municipality, all ordinances, rules and regulations ordained and enacted for the use, government and policing thereof, by the municipality owning or controlling the park, public resort and recreation place shall be valid and in full force and effectual throughout the same.



Section 40:61-26 - Power Of Police To Arrest

40:61-26. Power of police to arrest
Every police official of any municipality, whether a park policeman or otherwise, shall have the same powers of arrest in all parts of any park or place of public resort and recreation of such municipality, or in the joint park or place of public resort and recreation of 2 or more municipalities, whether such park or place of public resort and recreation or the part thereof, in which the arrest is made be within or without the municipality or municipalities controlling the park, or place of public resort and recreation, but the person arrested shall be brought and prosecuted before, and if convicted, sentenced by a magistrate in the municipality or county, in which the offense charged was committed, or in the municipality, or 1 of the municipalities, controlling the park or place of public resort and recreation.

Amended by L.1957, c. 143, p. 544, s. 1, eff. July 12, 1957.



Section 40:61-27 - Joint Parks On Banks Of Streams; Joint Contract

40:61-27. Joint parks on banks of streams; joint contract
Any municipality may contract with any other municipality for the improvement of the banks and shores of waters as places of public resort and recreation. Such contracts shall specify the portion of the work to be done by each municipality, or the proportion of the total cost to be paid by each municipality, and all other provisions necessary to carry out the work of joint improvement.



Section 40:61-28 - Joint Parks Along Lakes; Establishment

40:61-28. Joint parks along lakes; establishment
Any two or more municipalities lying within adjacent counties, may acquire by lease, gift, purchase, condemnation or otherwise, lands, lakes, ponds, streams, rights of flowage and other rights and may erect, construct and maintain dams or other means of impounding water, which lands, lakes, ponds, streams, rights of flowage and other rights shall be maintained by them as public parks and places of public resort for health and recreation.



Section 40:61-29 - Adopting Ordinance

40:61-29. Adopting ordinance
In order to acquire lands, lakes, ponds, streams, rights of flowage and other rights for use for public park purposes, the governing bodies of the several municipalities may, by a majority vote, pass an ordinance adopting the provisions of sections 40:61-28 to 40:61-35 of this title.



Section 40:61-30 - Commissioners; Appointment; Number

40:61-30. Commissioners; appointment; number
The governing bodies of the several municipalities may, by resolution, appoint one person for each one thousand of population and fraction thereof over five hundred.



Section 40:61-31 - Commissioners; Term And Organization; Vacancies

40:61-31. Commissioners; term and organization; vacancies
The persons appointed under the provisions of section 40:61-30 of this title shall be known and designated as the (name to be chosen by the commissioners) intermunicipal park commission. Such commissioners shall hold office for a period of five years from the date of their appointment and until their successors are appointed and qualified and shall serve without compensation. Within thirty days after their appointment the commissioners shall take an oath faithfully to perform their duties. They shall select one of their number as president, one as clerk or secretary and one as treasurer.

In case of the death, resignation or disability of any member of the commission, the municipality from which he was appointed shall fill the vacancy for the unexpired term.



Section 40:61-32 - Commission; General Powers; Bond Issues; Officers And Employees

40:61-32. Commission; general powers; bond issues; officers and employees
The commissioners shall be a body politic and corporate and shall have power to sue and be sued, complain or defend in any court, use a common seal and shall have all such other corporate power as may be necessary to carry into effect the provisions of this article. The commission shall have control of the park or parks acquired by the municipalities and may make and amend rules regulating the use thereof.

It may, from time to time borrow, on temporary loans, such money as may be necessary, but such loans shall not run for a longer period than one year from their date.

In addition to the officers herein above specified, the commission may appoint such other agents and employees as may be deemed necessary to carry into effect the provisions of this article.



Section 40:61-33 - Condemnation Proceedings

40:61-33. Condemnation proceedings
If it shall become necessary to take condemnation proceedings to acquire any lands, lakes, ponds, streams, flowage and other rights the procedure shall be that provided in chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.), and all such proceedings shall be in the name of the intermunicipal park commission.



Section 40:61-34 - Costs Apportioned; Annual Report; Money Turned Over To Commission

40:61-34. Costs apportioned; annual report; money turned over to commission
The cost of acquiring any lands, lakes, ponds, streams, flowage and other rights, as well as the cost of the maintenance thereof as a public park, shall be borne ratably by the municipalities adopting the provisions of this article, according to the then last preceding tax levy in each of the municipalities. The commission shall on or before August first in each year certify to the various municipalities the money which they are severally required to raise for the current year as their pro rata share of the cost of acquiring or maintaining such public park, and the various assessors shall include that amount in their tax levy for that year. The amount due from each municipality shall be paid over to the treasurer of the commission on or before January first following the levy and assessment and shall be applied by the commission to the payment of any debts incurred by it under the provisions of this article.



Section 40:61-35 - Authority Here Conferred Deemed Additional

40:61-35. Authority here conferred deemed additional
The provisions of sections 40:61-28 to 40:61-34 of this title shall not repeal any other legislation or affect any proceedings thereunder for the purchase or condemnation of lands for park purposes, the improvement thereof or the raising of funds therefor; but shall be deemed to be additional legislation for such purposes and independent of all powers and authority conferred by any other law and not subject to any limitation contained in any other law.



Section 40:61-36 - Leasing Of Parks, Etc. Authorized; Period Of Leases

40:61-36. Leasing of parks, etc. authorized; period of leases
The governing body of every municipality bordering on the Atlantic ocean may lease, rent or hire, the whole or any part of any public parks, recreation grounds or places of public resort, owned by it and not presently needed by the municipality for municipal purposes, or any building or portion thereof located therein for any period not exceeding 10 years.

Amended by L.1959, c. 6, p. 47, s. 1, eff. Feb. 11, 1959.



Section 40:61-37 - Leasing Of Privileges

40:61-37. Leasing of privileges
The governing body may let out to any person, any privileges in any public parks, recreation grounds or places of public resort, upon such terms and conditions as it may prescribe.



Section 40:61-38 - Lease Voided Upon Violation Of Terms

40:61-38. Lease voided upon violation of terms
Upon the violation of the terms upon which any lease or privilege is granted, the same shall become void and such governing body shall have power to so declare and may re-enter any place so leased and prevent the exercise of any privilege so forfeited.



Section 40:61-39 - Letting To Highest Bidder

40:61-39. Letting to highest bidder
Any such letting shall be to the highest responsible bidder therefor.



Section 40:61-40 - Advertisement For Bids

40:61-40. Advertisement for bids
Any such letting shall be advertised in some newspaper circulating in the municipality at least ten days prior to the receipt of bids.



Section 40:61-41 - Power Deemed Additional

40:61-41. Power deemed additional
The power conferred in this article is in addition to those given by any other law or laws.



Section 40:62-1 - Accounts; Supervision By Board Of Public Utility Commissioners

40:62-1. Accounts; supervision by board of public utility commissioners
Every municipality operating any form of public utility service shall keep the accounts thereof in the manner prescribed by the board of public utility commissioners for the accounting of similar public utilities, and shall file with the board such statements thereof as may be directed by the board.



Section 40:62-2 - Records Pertaining To Utilities; Report To Public Utility Commissioners; Standards Of Operation And Service

40:62-2. Records pertaining to utilities; report to public utility commissioners; standards of operation and service
Any municipality engaged in the business of operating any light, heat or power plant or works or engaged in the business of transportation, shall, with respect to such business and the property and plant used by it: a. keep its books, records and accounts in the same manner as provided by statute for keeping other books, records and accounts of a municipality, and file with the Board of Public Utility Commissioners a copy of its Annual Report of Audit by a registered municipal accountant if the municipality provides light, heat or power only within the limits of the municipality;

b. keep its books, records and accounts and make reports to the board in a manner and form and to the same extent as the board shall from time to time require of other public utilities in similar businesses in all other situations;

c. comply with all rules, regulations and recommendations as to reasonable standards and service to the same extent as the board shall from time to time require of other public utilities engaged in other similar businesses. The Board of Public Utility Commissioners shall have power and authority to enforce the provisions of this section.

Amended by L.1973, c. 277, s. 1, eff. Nov. 29, 1973.



Section 40:62-3 - Ordinance Authorizing Sale Or Lease; Laws Governing.

40:62-3 Ordinance authorizing sale or lease; laws governing.

40:62-3. Any municipality owning a sewer plant, water plant, heat, light or power plant, system of transportation, or other public utility plant or system, may long-term lease or sell such plant or system. Such a long-term lease or sale to another municipality, a sanitary sewerage authority, a sewerage authority or any other authority, commission or public body shall be authorized by ordinance and may be made upon such terms as said ordinance shall provide and the provisions of R.S.40:62-4 and R.S.40:62-5 shall not apply thereto. Such a long-term lease or sale to any person except another municipality, a sanitary sewerage authority, a sewerage authority or any other authority, commission or public body shall, except as otherwise provided by law, be made only upon compliance with the provisions of R.S.40:62-4 and R.S.40:62-5 and after the same is authorized by the legal voters of the municipality in accordance with said sections, or upon compliance with the provisions of section 2 of P.L.1981, c.16 (C.40:62-3.1) or the "Water Infrastructure Protection Act," sections 1 through 9 of P.L.2015, c.18 (C.58:30-1 et seq.).

amended 1948, c.232, s.1; 1948, c.397; 1981, c.16, s.1; 2015, c.18, s.10.



Section 40:62-3.1 - Transfer Of Water Utility System Serving Less Than 5% Of Population; Ordinance; Authorization; Terms; Approval

40:62-3.1. Transfer of water utility system serving less than 5% of population; ordinance; authorization; terms; approval
If the governing body of any municipality shall deem it advisable in the interests of public health and safety to transfer a municipal water utility system serving less than 5% of the population of that municipality, to any person or another municipality or any authority, commission or other public body, the transfer shall be authorized by ordinance and may be made upon such terms as the ordinance shall provide, and the provisions of R.S. 40:62-4 and R.S. 40:62-5 shall not apply thereto. The terms of such sale and the ordinance authorizing same shall be subject to review by the Board of Public Utilities and shall provide that the purchaser shall have the privilege to operate the system within the area of the municipality covered.

L.1981, c. 16, s. 2, eff. Feb. 3, 1981.



Section 40:62-4 - Resolution Authorizing Sale Or Lease; Advertisement For Bids

40:62-4. Resolution authorizing sale or lease; advertisement for bids
If the governing body of any such municipality shall deem it advisable to lease or sell any such plant or system it shall by resolution so determine and shall set forth therein a general description of the property, and such terms and conditions as it shall deem advisable, and shall advertise for bids for the rental or sale. The advertisement shall be published at least six times, once a week, in one or more newspapers circulating in the municipality, and at least once, not less than thirty days prior to the date advertised for the receipt of bids, in a newspaper or magazine devoted wholly or partly to municipal matters. Each bid shall be accompanied by a certified check, or a sufficiently secured bond of the bidder, to be approved by the governing body, guaranteeing the fulfillment of the contract if the bid is accepted. The bids shall be in all other respects in accordance with the provisions of the charter or other law relating thereto effective in such municipality. All advertisements for bids shall plainly state the amount of check or bond required and that such plant or system will not be leased or sold, as the case may be, until the legal voters of the municipality shall authorize the same.



Section 40:62-5 - Ordinance Providing Referendum; Ballot; Form And Content

40:62-5. Ordinance providing referendum; ballot; form and content
Upon the receipt of bids the governing body may adopt an ordinance providing for the lease or sale of the property. The ordinance shall set forth the terms and conditions upon which the same shall be leased or sold; the name, address and amount of bid of the highest responsible bidder therefor; a general description of the property to be leased or sold, and any other matters and things deemed necessary. The clerk of the governing body shall cause a certified copy of the ordinance to be served upon the officer charged with the duty of preparing election ballots, with a request that the question of the lease or sale as shown by the ordinances shall be placed upon the ballots used at the next succeeding general election in such municipality. Such officer shall have the question printed on the election ballots in substantially one of the following forms: "Shall the plant be sold for the sum of ?" "Yes." "No." "Shall the plant be leased for a term of years for the sum of annual rental?" "Yes." "No."

If a majority of the legal voters voting at such election shall vote "Yes," the governing body may accept the bid of the highest responsible bidder and carry out such lease or sale as authorized by the election.



Section 40:62-6 - Use Of Proceeds Of Sale Or Lease; Investment Pending Use

40:62-6. Use of proceeds of sale or lease; investment pending use
All rentals received under any such lease shall be applied by the municipality in the same manner as provided by law for the application of income from such plant while operated by the municipality. The proceeds from any sale shall be used for the retirement of bonds issued for the purposes of such plant, if any, or in case no such bonds are outstanding, then to the retirement of other bonds of the municipality. If no such bonds are outstanding the proceeds or any balance thereof may be used for the general purposes of the municipality. Such proceeds may, pending their use for the retirement of such bonds, be invested in bonds of the Government of the United States or bonds of the State of New Jersey or bonds or notes of such municipality.

Amended by L.1941, c. 412, p. 1059, s. 1.



Section 40:62-7 - Establishment; Lands And Buildings; Acquisition And Construction; Use And Regulation

40:62-7. Establishment; lands and buildings; acquisition and construction; use and regulation
The governing body may establish, maintain and operate a municipal abattoir, and for that purpose may acquire, by gift, devise, purchase, condemnation or lease, all necessary lands and buildings therefor, or may acquire, by gift, devise, purchase or condemnation, lands and erect thereon suitable buildings, and, from time to time, alter and improve the same, and equip all such buildings with proper apparatus and machinery.

The governing body may also make, amend, repeal and enforce ordinances, rules and regulations for the control, management and use of any abattoir so established, and fixing the rental and other charges for its use.

No abattoir shall be established by any municipality within any other municipality except with the consent of the governing body and board of health of that municipality.



Section 40:62-8 - Joint Municipal Airports

40:62-8. Joint municipal airports
In addition to any and all other powers, the governing bodies of any two or more municipalities may acquire jointly by gift, purchase, condemnation, or any other manner, lands and interest therein for airport purposes, and at the joint expense of such municipalities erect thereon and maintain buildings for these purposes.



Section 40:62-9 - Bonds To Be Obligations Of Single Municipality

40:62-9. Bonds to be obligations of single municipality
To meet the cost of such acquisition and construction such municipalities are severally authorized to incur indebtedness pursuant to the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.).

The obligations so incurred shall be the several obligations of each municipality entering into the joint proposal authorized by this article notwithstanding the title to the land so acquired, and the buildings thereon erected shall be held under the joint ownership of such municipalities.



Section 40:62-10 - Establishment; Appropriation; Lands, Buildings And Equipment

40:62-10. Establishment; appropriation; lands, buildings and equipment
Any municipality may, after making the necessary appropriation therefor, acquire by purchase, gift, condemnation or lease, such lands and buildings as may be needed for the establishment, maintenance and operation of a municipal ice plant or a municipal coal and wood depot, and may acquire such additional lands, acquire or construct such additional buildings and equipment and purchase such supplies as may be necessary for properly conducting such business. It may acquire any and all horses and vehicles necessary in such business and may from time to time replace and repair the same.



Section 40:62-11 - Management; Prices Fixed; Ordinances And Resolutions

40:62-11. Management; prices fixed; ordinances and resolutions
The governing body may make, enforce, amend or repeal ordinances providing for the establishment, control and regulation of either or both such businesses, and may by resolution provide rules for the management of any such business and establish the prices to be charged for the commodities dealt in.



Section 40:62-12 - Municipal Gas, Steam And Electricity Plants; Establishment And Equipment; Consent Of Other Municipalities; Procedure On Refusal

40:62-12. Municipal gas, steam and electricity plants; establishment and equipment; consent of other municipalities; procedure on refusal
Any municipality may purchase, condemn, take, have and hold all real or personal property, within or without the corporate limits of the municipality, necessary for the manufacture, generation, accumulation, storage, transmission and distribution of gas, electricity, steam or other product, or all of them, for supplying light, heat or power, or any two or all of them, for its own public purposes, and for the purpose of selling and supplying the same to its own inhabitants or to any other municipality, or both.

Any municipality may purchase, condemn, take, construct, maintain and operate a plant or plants for producing and distributing, or either, gas, electricity, steam, or other product, or all of them, for supplying light, heat or power, or any two or all of them, and all buildings, stations, machinery, apparatus, wires, poles, pipes, subways or conduits and appurtenances of every kind that may be necessary and useful for such purposes, with full power and authority to erect and maintain poles and string wires for the transmission of electric currents on any and all streets, avenues and highways of the municipality, or any other municipality.

Any municipality may string electric wires or lay gas or steam pipes, or other heat, light or power conductors therein, but one municipality shall not erect poles, string wires, lay pipes or other heat, light or power conductors in any other municipality until the governing body of such other municipality shall, by resolution, consent thereto, or until an order is made as hereinafter in this article provided. If the governing body of such other municipality shall refuse or neglect to give such consent, the Superior Court in an action by the municipality so applying for such consent may direct the terms on which such poles may be erected, wires strung, pipes or other heat, light or power conductors may be laid. The court may proceed in the action in a summary manner or otherwise. Upon the entry of the order or judgment of the court the municipality may in accordance therewith proceed with the work in the other municipality.

Amended by L.1953, c. 37, p. 713, s. 210, eff. March 19, 1953.



Section 40:62-13 - Officers And Employees; Ordinances To Regulate Use Of Facilities; Rate Fixing

40:62-13. Officers and employees; ordinances to regulate use of facilities; rate fixing
The governing body may elect all officers, agents, engineers, employees or committeemen necessary to be employed in the maintenance and operation of any such light, heat or power plant, or works, define their duties, regulate their compensation and provide for their removal.

It may make, ordain and establish all such ordinances, resolutions, rules and regulations as it may deem necessary and proper for the introduction, transmission, distribution, use and supply of light, heat or power, and for the protection of the buildings, machinery, apparatus, wires, poles, pipes, subways and conduits, and other works and appurtenances used in connection therewith; and for the fixing and collection of all rates, rents or charges for supplying light, heat or power for private or commercial use in such municipality, and for the imposition of penalties upon the nonpayment thereof.

In fixing the rates, rents or charges for supplying light, heat or power, the governing body shall establish a rate structure which allows the municipality, within the limits of any covenants made with bondholders pursuant to law, to:

a. Recoup all costs of operation, including but not limited to the costs of raw materials, administration, equipment, buildings, property, maintenance, taxes, debt service, fees and offsetting any budget deficit occurring in the immediately preceding fiscal year;

b. Establish a surplus sufficient to provide for the reasonable anticipation of contingencies which may affect the operation of the utility.

Amended by L.1983, c. 111, s. 1, eff. March 16, 1983.



Section 40:62-14 - Rents A Lien; Collection And Enforcement

40:62-14. Rents a lien; collection and enforcement
The rates, rents, or charges shall remain, until paid, municipal liens against the property and premises where such light, heat or power is furnished, and shall draw interest at the rate of seven per cent per annum from and after the time when they shall become due, and shall, in addition to all other remedies, be collectible in the same manner as arrearages of taxes.



Section 40:62-15 - Referendum; Petition; Submission By Governing Body

40:62-15. Referendum; petition; submission by governing body
No municipality shall acquire or construct any light, heat or power plant or works until a majority of the legal voters voting at an election shall vote so to do.

If a petition signed by at least twenty per cent of the legal voters of the municipality, requesting a referendum vote on the question of the acquisition or construction of a light, heat or power plant or works, and setting forth the specific question to be submitted as hereinafter provided, shall be presented to the governing body, the governing body shall pass a resolution to the effect that a vote is required upon the question.

The petition and resolution shall state the specific question to be submitted, i.e., whether the plant or works is to be constructed or purchased, whether the plant or works is located or is proposed to be located within or without such municipality, whether such plant or works is to supply light, or heat, or power, or any two or all of them, and whether the plant or works shall supply the commodity or commodities or service or services by means of gas, or electricity, or steam, or if some other means be proposed such means shall be definitely stated.

The governing body may pass such resolution without a petition being presented to it, but in all cases the resolution shall state the specific question to be submitted as hereinbefore provided.



Section 40:62-16 - Copy Of Resolution; Service

40:62-16. Copy of resolution; service
A certified copy of the resolution shall be immediately served upon the officer charged with the duty of preparing the ballots used at the next general election in the municipality.



Section 40:62-17 - Ballot; Form And Content

40:62-17. Ballot; form and content
Such officer shall in the manner provided by law place the question upon the ballots used at the next general election in the municipality in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the ........ of ...............

[ ] YES (name of municipality) acquire (or construct,

as the case may be) a plant or works within

(or without, as the case may be) the limits

[ ] NO thereof for supplying ......... (here specify

whether light, or heat, or power, or two

or all of them) for the public and private

uses of this municipality and its inhabitants."



Section 40:62-18 - Notice And Conduct Of Election

40:62-18. Notice and conduct of election
The election shall be advertised, held, and conducted in accordance with the general laws relating to elections.



Section 40:62-19 - Procedure After Adoption

40:62-19. Procedure after adoption
If a majority of the legal voters voting upon such question shall vote YES, the governing body shall proceed in accordance with the provisions hereof to acquire or construct the necessary plant or works for the furnishing of light, heat or power, or any two or all of them, for the public and private uses of such municipality and its inhabitants. When so acquired or constructed the plant or works shall be equipped, maintained and operated in accordance with the provisions of this article for the purpose or purposes aforesaid.



Section 40:62-20 - Second Election

40:62-20. Second election
Notwithstanding any previous vote may have been had under the provisions of section 40:62-15 of this title any question authorized hereby may be submitted to the legal voters of any municipality at any general election whenever the governing body thereof shall deem it advisable.



Section 40:62-21 - Contracts To Supply Light, Heat And Power

40:62-21. Contracts to supply light, heat and power
Subject to the approval of the board of public utility commissioners, any municipality owning and operating a plant for supplying light, heat or power may:

To adjoining municipalities. a. Enter into and make a contract with any adjoining municipality to supply electricity, gas, steam or other product for light, heat or power purposes for public or private use within the adjoining municipality for a period not exceeding ten years, at such rates and upon such terms as may be mutually agreed upon in the contract;

To individuals or corporations. b. Supply electricity, gas, steam or other product for light, heat or power purposes for public or private use to the inhabitants individually or to any private corporations within any adjoining municipality, if the governing body of such adjoining municipality shall, by resolution, consent thereto; and,

To counties. c. Supply electricity, gas, steam or other product for light, heat or power purposes to the board of chosen freeholders of any county in which the municipality may be located or any county adjoining the county in which the municipality may be located, at such rates and upon such terms as shall be agreed to between the municipality and the board of chosen freeholders.



Section 40:62-22 - Extension Of Plants

40:62-22. Extension of plants
The municipality may construct, maintain and operate additions and extensions to the plant and distributing system of the municipality, and do such acts and things as may be necessary or convenient, whether within or without the corporate limits of the municipality, to carry out any of the powers conferred by section 40:62-21 of this title.



Section 40:62-23 - Municipality Serving County Or Other Municipality Treated As Private Corporation

40:62-23. Municipality serving county or other municipality treated as private corporation
No municipality shall enter into any contract or supply any electricity, gas, steam or other product to any adjoining municipality or the inhabitants thereof, or to any county, unless such municipality, in supplying electricity, gas, steam or other product beyond its corporate limits, complies with all laws, regulations or orders applicable to private corporations, owning or operating any electric, gas, steam or other plant, or distributing or supplying electricity, gas, steam or other product, and unless such municipality pays taxes, including franchise licenses or taxes, the same as would be paid if such plant or equipment were owned by a private corporation, and unless the board of public utility commissioners shall, after notice and hearing, determine and certify that such adjoining municipality or such county is not adequately and properly served by an existing company.



Section 40:62-24 - Municipality Serving Others Deemed Public Utility; Control By Board Of Public Utilities; Rate Structure

40:62-24. Municipality serving others deemed public utility; control by board of public utilities; rate structure
Every municipality in supplying electricity, gas, steam or other product beyond its corporate limits is hereby declared to be a public utility. The Board of Public Utilities shall have the same supervision and regulation of, and jurisdiction and control over such municipality in respect to its acts in supplying electricity, gas, steam or other product beyond its corporate limits, and of and over the property, property rights, equipment, facilities and franchises used in supplying electricity, gas, steam or other product beyond its corporate limits as over other public utilities. Every such municipality shall be subject as to its service, accounts, property rights, equipment, franchises, extensions, reports, issuance of bonds or other indebtedness maturing in more than 1 year from the date thereof, to the jurisdiction of the Board of Public Utilities to the same extent as other public utilities.

Every municipality supplying electricity, gas, steam or other product beyond its corporate limits shall have the rates for these utilities subject to the jurisdiction of the Board of Public Utilities. The board in regulating these rates shall provide for a rate structure which allows the municipality, within the limits of any covenants made with bondholders pursuant to law, to:

a. Recoup all costs of operation, including but not limited to the costs of raw materials, administration, equipment, buildings, property, maintenance, taxes, debt service, fees and offsetting any budget deficit occurring in the immediately preceding fiscal year;

b. Establish a surplus sufficient to provide for the reasonable anticipation of contingencies which may affect the operation of the utility and for an amount which may be transferred from the accounts of the municipal utility and included in the local budget pursuant to section 5 of this amendatory and supplementary act.

Amended by L.1983, c. 111, s. 2, eff. March 16, 1983.



Section 40:62-25 - Contracts For Supply Of Light, Heat And Power; Duration

40:62-25. Contracts for supply of light, heat and power; duration
Any municipality may enter into a contract with any corporation supplying light, heat or power, or a supply of such light, heat or power, or any of them, for the public purposes of such municipality, for any period not exceeding 5 years.

Amended by L.1955, c. 141, p. 635, s. 1, eff. July 14, 1955.



Section 40:62-25.1 - Joint Acquisition, Maintenance And Operation Of Electrical Generation Facilities; Contracts

40:62-25.1. Joint acquisition, maintenance and operation of electrical generation facilities; contracts
In addition to any other powers provided in this article or conferred by any other law, and not in limitation thereof, any municipality owning or operating electrical generation facilities may, pursuant to ordinance of the governing body thereof, enter into a contract or contracts with any individual, copartnership, association, corporation or joint stock company constituting a public utility under the supervision, regulation, jurisdiction and control of the Board of Public Utility Commissioners of the State of New Jersey, providing for the joint acquisition or construction and ownership of real or personal property, including generating stations, buildings and structures, equipment, piping, instruments, control apparatus, transformers, transmission lines, appliances and appurtenances for or relating to the generation, storage, transmission or distribution of electricity within or without the territorial boundaries of such municipality, and the joint maintenance and operation of such facilities, in the manner set forth in such contract and within the limitations hereinafter provided. The ordinance authorizing any such contract need not set forth in full the text or terms thereof if a copy of such contract is placed on file in the office of the clerk of the municipality prior to the first publication of said ordinance and the fact and place of such filing is stated in said ordinance.

L.1973, c. 280, s. 1, eff. Nov. 29, 1973.



Section 40:62-25.2 - Duration Of Contract; Ownership And Control Of Facilities

40:62-25.2. Duration of contract; ownership and control of facilities
Any such contract may be made by a municipality, notwithstanding any other provisions in this article contained, for a period not to exceed the anticipated useful life of said facilities for the financing which obligations of the municipality are issued as hereinafter provided, and the governing body of a municipality approving and executing such contract is hereby authorized to provide therein for the joint ownership, operation and maintenance of the facilities made the subject of such contract under such terms and conditions as it determines necessary, convenient or desirable to carry out and effectuate the purposes of this act and the acts to which this act is a supplement, provided that neither the money nor credit of any municipality shall be given or loaned in any manner, directly or indirectly, to any State-regulated public utility which is a party to such contract, nor shall any municipality be liable for more than its proportionate share of the cost, damages, expenses, liabilities or other obligations incurred in the acquisition, construction, operation or maintenance of said facilities as set forth in such contract or otherwise arising in connection with such facilities, and every municipality shall own and control an interest in such facilities and the electrical output thereof at least equal or proportionate to the money, property or other consideration furnished or supplied in or with respect to the planning, acquisition, construction, operation or maintenance thereof by said municipality.

L.1973, c. 280, s. 2, eff. Nov. 29, 1973.



Section 40:62-25.3 - Bonds Or Anticipation Notes To Finance

40:62-25.3. Bonds or anticipation notes to finance
For the purpose of financing that part of the cost of acquisition or construction of such joint facilities attributable to it, and to meet the payment or payments or other obligations of said municipality with respect to such capital expenditures and improvements as may be provided for in such contract, every municipality is authorized to incur indebtedness in accordance with the provisions and subject to the limitations of the Local Bond Law of New Jersey, constituting chapter 2 of Title 40A of the New Jersey Statutes, or any other law presently or hereafter applicable to the incurrence of indebtedness by such municipality. The bonds of any municipality so issued, and any notes in anticipation thereof, shall be obligations of that municipality solely, without respect to the use of the proceeds thereof for the joint construction, acquisition or ownership of the aforesaid facilities by said municipality and any State-regulated public utility.

L.1973, c. 280, s. 3, eff. Nov. 29, 1973.



Section 40:62-25.4 - Construction Of Act; Application Of Laws On Public Contracts

40:62-25.4. Construction of act; application of laws on public contracts
This act shall be construed liberally to effect the legislative determination and intent, hereby declared, that municipalities of the State, in furtherance of their public purposes, shall be empowered to join with State-regulated public utilities to effectively and economically provide for the electrical power needs of the State and its inhabitants. All moneys appropriated or obligations issued in pursuance of this act are hereby declared to be for a public purpose. In carrying out the powers granted herein relating to contracts with State-regulated public utilities the municipality shall not be subject to the provisions of chapter 50 of Title 40 of the Revised Statutes, or chapter 198 of the laws of 1971, but only with respect to the doing of work or the furnishing of materials, supplies or labor relating to the joint acquisition, construction, operation or maintenance of the facilities made the subject of such contract, nor shall any municipality owning or operating electricity generation facilities be required to submit the matter of the improvement or extension of such facilities or the construction or acquisition of additional such facilities within or without the municipality pursuant to this act to referendum, provided that the question of whether such municipality should acquire or construct an electric plant or works has at any prior time be submitted to and approved by the legal voters of such municipality in accordance with requirements of R.S. 40:62-15.

L.1973, c. 280, s. 4, eff. Nov. 29, 1973.



Section 40:62-25.5 - Severability

40:62-25.5. Severability
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1973, c. 280, s. 5, eff. Nov. 29, 1973.



Section 40:62-25.6 - Municipality Providing Heat, Light Or Power, Electronic Billing, Payment, Permitted.

40:62-25.6 Municipality providing heat, light or power, electronic billing, payment, permitted.

3.Upon the request of a customer, a municipality providing heat, light or power may:

a.offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by such municipality to its customers and any additional information sent by the municipality to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and

b.provide the customer of such municipality the option of paying any such periodic bill via electronic means.

L.2010, c.91, s.3.



Section 40:62-26 - Municipal Radio Broadcasting Stations; Bonds

40:62-26. Municipal radio broadcasting stations; bonds
The governing body of any municipality may by ordinance provide and maintain a municipal radio broadcasting station to advertise its advantages, and in connection therewith, furnish musical, educational and miscellaneous programs, either by its own agency, or through remote controls installed within the municipality or elsewhere. It may contract for the purchase or lease of equipment necessary for the installation and operation of such station, and may make contracts and leases with any person or corporation for remote control service, royalty contracts with publishers and such other contracts as may be convenient for the most effectual operation of the broadcasting station. Any municipality may sell its equipment and apply the proceeds to the purchase of new equipment, or exchange its equipment for other radio broadcasting equipment. The governing body may issue bonds to provide for the cost of such station, including all necessary equipment, machinery and the installation thereof, land and buildings to house the same and to provide funds for its maintenance and operation.



Section 40:62-27 - Separate Fund For Radio Stations Or Convention Halls In Certain Municipalities

40:62-27. Separate fund for radio stations or convention halls in certain municipalities
In any municipality bordering upon the Atlantic ocean maintaining a municipal radio broadcasting station or a municipal convention hall, or both, which station or hall, or both, is operated wholly or partially for financial gain, or otherwise, the municipality may provide by ordinance for the creation and regulation of the separate financial operation and maintenance of such station or hall, or both.



Section 40:62-28 - Income Placed In Separate Fund; Control Of Fund

40:62-28. Income placed in separate fund; control of fund
The ordinance shall provide that all income from such station or hall, or both, shall be placed in a separate fund under the joint control of the management of the station or hall, or both, and the director in charge of such department or departments, the treasurer of such municipality and such other municipal officer or officers as the ordinance may designate.

Amended by L.1939, c. 253, p. 668, s. 1, eff. July 18, 1939.



Section 40:62-29 - Use Of Income; Reserves

40:62-29. Use of income; reserves
From such income may be expended operating costs of such station or hall. Reserves may be set up to provide for the nonproductive or seminonproductive operations of the station or hall.



Section 40:62-30 - Surplus Used To Meet Bonds

40:62-30. Surplus used to meet bonds
From the surplus of the income of such station or hall there may from time to time be taken such amounts as may, in the judgment of the officials in control of the fund seem wise, and appropriated to the municipality for the purpose of paying interest or principal upon the bond issues outstanding for the construction of such station or hall.



Section 40:62-31 - Accounts And Audits

40:62-31. Accounts and audits
A complete system of accounts covering all income and all expenditures shall be maintained by the authority operating the station or hall and shall be audited quarterly by the comptroller of the municipality.

Amended by L.1939, c. 253, p. 668, s. 2, eff. July 18, 1939.



Section 40:62-32 - Income Defined

40:62-32. Income defined
The income from such station or hall, or both, shall be taken to include all rentals for services performed by such broadcasting station or for broadcasting commercial or semicommercial radio programs, and, in the case of the convention hall, income from store and concession rentals, income from the rental of the hall, events of all kinds and descriptions, and admissions or all other moneys received from the use of any facility in such hall. If the income as herein defined shall be insufficient to meet the expenditures as hereinafter defined, the municipality shall in its annual budget make provision for such deficiencies.



Section 40:62-33 - Expenditures Defined; Payment Of Debts In Instalments

40:62-33. Expenditures defined; payment of debts in instalments
The expenditures shall include the cost of maintenance, upkeep and operation of the station or hall, or both, salaries, heat, light and power, advertising, cost of procuring conventions, employment of performers, attractions, shows, entertainment of every nature and description, amusements, or any other kind of expenditure incident to the maintenance, upkeep and operation of such station or hall, or both. The authority is hereby granted to the municipality to enter into a contract with any person or corporation to whom a debt is owing for any such expenditure and to provide for the payment of such debt in equal instalments for a period not to exceed ten (10) years. Any municipality which has already executed a contract for a period of five (5) years, pursuant to the law to which this statute is amendatory, may execute a new contract by extending the aforesaid contract for an additional period of five (5) years, which contract shall provide for equal instalment payments of the amount remaining due by the municipality for the remaining period, as extended. After the execution of such contract, it shall be necessary for the municipality to appropriate for such debt in any year, only sufficient money for each instalment. Said contract may provide that the amount of such instalment may, when due according to the terms of the contract, be applied by any such person or corporation to the payment of taxes due the municipality by or on the property of such person or corporation, in lieu of payment by the municipality of such instalment.

Amended by L.1939, c. 38, p. 54, s. 1; L.1941, c. 6, p. 17, s. 1, eff. Feb. 17, 1941.



Section 40:62-34 - Income Not Part Of Municipal Funds; Management; Inapplication Of "Local Budget Law"

40:62-34. Income not part of municipal funds; management; inapplication of "local budget law"
The income herein referred to shall not be deposited in the municipal treasury and shall not become a part of the general finances of the municipality and shall not be required to be withdrawn by ordinance. The ordinance herein provided or any amendment thereto shall provide for all necessary regulations safeguarding the collection and expenditure of such funds.

It is the intention of sections 40:62-27 to 40:62-34 of this Title to enable the municipality to operate such station or hall in the businesslike manner similar to the methods that would be employed if the station or hall was operated by a private and not a municipal corporation, and that the provisions of chapter two of Title 40 of the Revised Statutes, the "local budget law," Revised Statutes 40:2, and any amendments or supplements thereto, shall not be deemed to apply to such station or hall.

Amended by L.1939, c. 38, p. 55, s. 2, eff. April 13, 1939.



Section 40:62-34.1 - "Municipal Convention Hall Budget" And "Municipal Radio Broadcasting Station Budget" In Municipalities Of 60,000 Or Over

40:62-34.1. "Municipal convention hall budget" and "municipal radio broadcasting station budget" in municipalities of 60,000 or over
The governing body of any municipality having a population of sixty thousand or more operating under the provisions of sections 40:62-27 to 40:62-34, inclusive, of the Revised Statutes shall cause the director in charge of the radio broadcasting station and the municipal convention hall and the manager thereof to prepare a budget for each fiscal year, which budgets shall be designated as "municipal convention hall budget" and "municipal radio broadcasting station budget."

L.1939, c. 304, p. 734, s. 1, eff. Aug. 2, 1939.



Section 40:62-34.2 - Objections To And Hearing On Budgets

40:62-34.2. Objections to and hearing on budgets
Following the preparation of the budgets set forth in section one, the governing body shall at a public hearing, grant to taxpayers and other interested persons, an opportunity to present objections and to be heard with respect to the aforesaid budgets. The hearing on the aforesaid budgets shall commence not later than the fortieth day after the beginning of the budget year.

L.1939, c. 304, p. 734, s. 2, eff. Aug. 2, 1939.



Section 40:62-34.3 - Time And Place Of Hearing; Notice

40:62-34.3. Time and place of hearing; notice
The governing body shall cause to be prepared and shall approve the budget prior to the public hearing and shall fix the time when and the place where the hearing shall be held. Notice of such hearings, together with the budget as approved shall be published at least once in at least one newspaper circulating in the municipality.

L.1939, c. 304, p. 734, s. 3, eff. Aug. 2, 1939.



Section 40:62-34.4 - Adjournment Of Hearing; Adoption Of Budget; Alteration Or Amendment; Notice

40:62-34.4. Adjournment of hearing; adoption of budget; alteration or amendment; notice
The hearing on the budget shall be held at the time and place specified in the published notice, but may be adjourned from time to time until the hearing is closed. After closing the hearings, the governing body may, by resolution, adopt the budget with or without alterations or amendments. However, no alteration or amendment adding to the budget any item of appropriation in amount in excess of one per centum (1%) of the total amount of the appropriations as stated in the approved budget or increasing or decreasing any item of appropriation by more than ten per centum (10%) of the amount of such item as stated in the approved budget shall be made in the approved budget unless the governing body shall first, at a public hearing, grant to taxpayers and other interested persons an opportunity to present objections and to be heard with respect to the alteration or amendment, after publishing in at least one newspaper circulating in the municipality not less than two days prior to the hearing, a notice describing the alteration or amendment and specifying the time and place when and where the hearing will be held.

L.1939, c. 304, p. 734, s. 4, eff. Aug. 2, 1939.



Section 40:62-34.5 - Time Limit For Adoption

40:62-34.5. Time limit for adoption
The aforesaid budgets shall be adopted not later than the fifty-fifth day after the beginning of the budget year.

L.1939, c. 304, p. 735, s. 5, eff. Aug. 2, 1939.



Section 40:62-34.6 - Contents Of Budget

40:62-34.6. Contents of budget
The aforesaid budgets shall consist of (a) a tabulated and an itemized statement of all anticipated revenues from the sources provided for in section 40:62-32 of the Revised Statutes (b) all expenditures to be made for the purposes provided for in section 40:62-33 of the Revised Statutes.

L.1939, c. 304, p. 735, s. 6, eff. Aug. 2, 1939.



Section 40:62-34.7 - Appropriations To Be Itemized

40:62-34.7. Appropriations to be itemized
The appropriations for all expenditures shall be itemized according to the respective object and purpose for which they are to be expended.

L.1939, c. 304, p. 735, s. 7, eff. Aug. 2, 1939.



Section 40:62-34.8 - Emergency Appropriations

40:62-34.8. Emergency appropriations
Any municipality, by resolution, declaring an existence of an emergency adopted by a vote of two-thirds of all the members of the governing body may make emergency appropriations in any fiscal year after the adoption of the budget for such year for any purpose which was not foreseen at the time of the adoption of such budget or for which adequate provision was not made in such budget provided said emergency appropriation or appropriations are within the provisions of sections 40:62-32 and 40:62-33 of the Revised Statutes.

L.1939, c. 304, p. 735, s. 8, eff. Aug. 2, 1939.



Section 40:62-34.9 - Improvement Of Convention Hall By Municipalities Bordering On Ocean; Issuance Of Special Emergency Notes

40:62-34.9. Improvement of convention hall by municipalities bordering on ocean; issuance of special emergency notes
The governing body of any municipality bordering upon the Atlantic ocean, maintaining a municipal convention hall, which shall provide by ordinance for the improvement of said municipal convention hall by enlarging its facilities or by renovations, or otherwise, particularly for the purpose of meeting the competition for conventions by municipalities outside of this State, may incur a principal indebtedness in an amount not to exceed $2,000,000.00 of the cost thereof in the manner provided in this act. Such indebtedness shall be authorized at a single time, and once authorized, the authority to incur thereafter a like indebtedness under this act shall be exhausted.

That part of such cost as is to be financed under this act may be financed by the issuance of negotiable notes which shall be designated "Special Emergency Notes, issued pursuant to chapter 36 of the laws of 1958." Any such notes issued under this act shall not be included in calculating the debt limit of the municipality. Any such notes shall provide for repayment of the principal amount thereof in not more than 4 installments, to be not more than 1 year apart, the first such installment to be due and payable not more than 15 months after the date of issue. Each installment of principal shall be in an amount equal to 25% of the original principal sum, together with interest on the unpaid balance, but the municipality may reserve the option to prepay any part or all of a future installment. The amount required to satisfy any installment of principal and interest to fall due in any year shall be included in the current municipal budget for such year, and shall be raised by taxation in each such year.

L.1958, c. 36, p. 125, s. 1. Amended by L.1960, c. 2, p. 12, s. 1, eff. Feb. 1, 1960.



Section 40:62-34.10 - Filing Of Ordinance And Statement Of Financing Plan With Division Of Local Government

40:62-34.10. Filing of ordinance and statement of financing plan with Division of Local Government
The governing body of any such municipality, wherein such ordinance is adopted, shall file or cause to be filed with the Division of Local Government in the Treasury Department, a copy of the ordinance and a statement of the plan for the financing of the said improvement.

L.1958, c. 36, p. 126, s. 2.



Section 40:62-34.11 - Special Emergency Notes As General Obligation Of Municipality; Tax Levy

40:62-34.11. Special emergency notes as general obligation of municipality; tax levy
The Special Emergency Notes to be issued for the indebtedness of the municipality amounting to $2,000,000.00, together with all interest thereon shall be a general obligation of the municipality and the municipality shall have the power to levy ad valorem taxes upon the taxable property within the municipality for the payment of the obligation and interest thereon without limitation of rate or amount.

L.1960, c. 2, p. 13, s. 2.



Section 40:62-34.12 - Sale Of Notes; Interest Rate

40:62-34.12. Sale of notes; interest rate
The $2,000,000.00 to be borrowed by the municipality in 1960 may be obtained at either private or public sale, notwithstanding any other provision of law, at a rate of interest not to exceed 6% per annum.

L.1960, c. 2, p. 13, s. 3.



Section 40:62-35 - May Carry Goods And Passengers; Acquisition Of Lands, Buildings And Equipment

40:62-35. May carry goods and passengers; acquisition of lands, buildings and equipment
Any municipality may engage in the business of transportation of passengers and property within the municipality by whatever means it may decide, and may lay railroad tracks upon its public roads, streets and highways and upon such private property as may be necessary therefor, and may acquire such cars, motor busses, and other equipment necessary for carrying on the business. It may acquire land and erect buildings and equip them with all necessary machinery for furnishing power for the operation of any cars or other vehicles, and for the storage thereof. It may also erect and maintain poles and string wires for the transmission of electric current for power on any and all said roads, streets and highways and do all things necessary for the acquisition and conduct of the business of transportation.



Section 40:62-36 - Referendum; Petition; Submission By Governing Body

40:62-36. Referendum; petition; submission by governing body
No municipality shall engage in the business of transportation until a majority of the voters thereof, voting at an election as hereinafter in this article provided, shall vote so to do. The election shall be called by the governing body, if there is presented to it a petition signed by at least twenty per cent of the voters of the municipality voting at the last general election therein, requesting that there be presented to the voters of the municipality the question whether the municipality shall engage in the business of transportation as set forth in the petition. The petition shall describe the system of transportation proposed to be operated by the municipality, giving the route thereof and the motive power. Upon receipt of the petition, the governing body shall, or upon its own initiative and without such petition may, pass an ordinance providing for submitting the question of whether the municipality shall engage in the business of transportation as described in the petition, or if the action is upon the initiative of the governing body, in such manner as may be set forth in the ordinance, to the voters of the municipality.



Section 40:62-37 - Copy Of Ordinance Served; Ballot; Form And Content

40:62-37. Copy of ordinance served; ballot; form and content
The clerk of the governing body shall, immediately after the ordinance becomes effective, serve upon the officer charged with the duty of preparing the ballots for the next general election in the municipality, a certified copy of the ordinance, and he shall print the question upon the ballots in substantially the following form:

"Shall the of (name of the municipality) engage in the business of transportation as described in an ordinance of the (name of governing body) of the of (name of the municipality) entitled (title of ordinance), passed (date of passage of ordinance)?" "Yes." "No."



Section 40:62-38 - Notice And Conduct Of Election

40:62-38. Notice and conduct of election
The election on the question shall be conducted in all respects and the result canvassed and certified in the manner provided by law.



Section 40:62-39 - Procedure After Adoption

40:62-39. Procedure after adoption
If a majority of the legal voters voting upon the question shall vote YES, the governing body shall have power and shall proceed to acquire or construct and operate a system of transportation as described in the ordinance.



Section 40:62-40 - Second Election

40:62-40. Second election
Notwithstanding any previous vote may have been had under the provisions hereof any question authorized hereby may be submitted to the legal voters of any municipality at any election therein as often as the governing body thereof shall deem it advisable, or be required so to do by the filing of a petition of voters as hereinbefore in section 40:62-36 of this title provided.



Section 40:62-41 - Officers And Employees; Duties, Compensation And Removal; Rates And Regulations

40:62-41. Officers and employees; duties, compensation and removal; rates and regulations
The governing body may elect all officers, agents, engineers, employees or committeemen necessary to be employed in the construction, maintenance and operation of any such system of transportation, define their duties, regulate their compensation, and provide for their removal. The governing body may make, ordain and establish all such ordinances, resolutions, rules and regulations as it may deem necessary and proper for the conduct of the business of transportation and for fixing and collecting all fares, rates and charges for services rendered therein.



Section 40:62-42 - Contract For Work And Materials; Requirements

40:62-42. Contract for work and materials; requirements
All contracts for any work, material or labor in connection with such transportation shall be let in the manner provided by law for the letting of other contracts by the municipality.



Section 40:62-43 - Contracts For Power

40:62-43. Contracts for power
Any municipality engaging in the business of transportation may make a contract with any corporation or municipality furnishing power, for a supply of such power for use in the business of transportation for a period not exceeding five years.



Section 40:62-44 - Extension Of System; Referendum; When Necessary

40:62-44. Extension of system; referendum; when necessary
Any municipality engaging in the business of transportation may extend any system of transportation. No extension of any route or routes of such system exceeding one-fourth in length of the one authorized by any referendum shall be made, except by ordinance approved by the legal voters thereof, voting at a referendum election called and held in the manner provided in sections 40:62-36 to 40:62-39 of this title.



Section 40:62-45 - Lease Of System; Term; Referendum

40:62-45. Lease of system; term; referendum
The governing body may lease any system of transportation acquired by the municipality under this article to any person who will contract to operate the same according to rules and timetables established by the governing body for a term not exceeding five years, but no such contract shall be made until a majority of the legal voters of the municipality shall vote so to do. The question of the making of any such lease shall be submitted to the voters in the manner provided in sections 40:62-36 to 40:62-39 of this title.



Section 40:62-46 - Joint Municipal Transportation System; Contracts

40:62-46. Joint municipal transportation system; contracts
Any municipality engaging in the business of transportation may contract with any other municipality or municipalities engaged in the same business, to operate a joint service of the systems of transportation operated by them. All such contracts shall be effective when ratified by the governing bodies of the contracting municipalities.



Section 40:62-46.1 - Cities Of Second Class In Counties Of Second Class; Public Transportation Service

40:62-46.1. Cities of second class in counties of second class; public transportation service
Any city of the second class in any county of the second class may undertake to provide public transportation service and to operate a transportation system within the municipality and between the municipality and other municipalities and for that purpose it may acquire or lease such vehicles, equipment and facilities, including land or buildings, as may be reasonably necessary to accomplish such purpose. Any transportation, service or system to be operated pursuant to this act shall be limited to municipalities or areas within municipalities, that do not have, or are threatened with not having adequate facilities for public transportation publicly or privately operated.

L.1959, c. 60, p. 169, s. 1.



Section 40:62-46.2 - Contracts For Operation Of Public Transportation Service

40:62-46.2. Contracts for operation of public transportation service
Any such city of the second class in any county of the second class may provide transportation service and operate a transportation system itself or it may enter into 1 or more contracts with any private or public group for the operation, in whole or in part, of the same, for and on behalf of the municipality, according to such requirements and restrictions as shall be established by the municipality.

L.1959, c. 60, p. 169, s. 2.



Section 40:62-46.3 - Employees

40:62-46.3. Employees
A city of the second class in any county of the second class operating a transportation system may appoint or hire any and all employees necessary for such purpose in the same manner as other municipal employees are appointed or hired.

L.1959, c. 60, p. 169, s. 3.



Section 40:62-46.4 - Approval Of Contracts; Filing; Term

40:62-46.4. Approval of contracts; filing; term
Any contract or renewal thereof to acquire, lease or operate any municipal transportation system or part thereof shall be authorized by municipal ordinance and shall be subject to approval by the Board of Public Utility Commissioners. In determining whether the board shall approve any such contract submitted to it, the board shall look to the reasonableness of the contract, the integration of the municipal transportation system with other existing transportation systems in that area and all other factors relating to public necessity and convenience. A copy of all such contracts shall be filed with the Division of Local Government in the State Department of Treasury. Any lease or contract or renewal thereof to operate a municipal transit system shall not exceed the term of 10 years.

L.1959, c. 60, p. 170, s. 4.



Section 40:62-46.5 - Contracts With Other Municipalities; Ratification; Approval

40:62-46.5. Contracts with other municipalities; ratification; approval
Any city of the second class in any county of the second class undertaking to provide public transportation service may contract with any other municipality or municipalities to provide public transportation service among such municipalities and the operation of a transportation system by such municipalities pursuant to the provisions of this act. All such contracts shall be effective when ratified by ordinance of the governing bodies of the contracting municipalities and approved by the Board of Public Utility Commissioners.

L.1959, c. 60, p. 170, s. 5.



Section 40:62-46.6 - Effective Date; Duration Of Act

40:62-46.6. Effective date; duration of act
This act shall take effect immediately and shall remain in effect for 1 year thereafter, except that any transportation service being provided, or any transportation system being operated at that time pursuant to the provisions of this act may continue to be provided or operated thereafter.

L.1959, c. 60, p. 170, s. 6, eff. June 2, 1959.



Section 40:62-61.1 - Extension Of Existing Water System By Municipality Not Owning System

40:62-61.1. Extension of existing water system by municipality not owning system
The governing body of any municipality, not owning a water system, may, by ordinance, provide for the construction, at the expense of the municipality generally, of an extension to any then existing water system for the purpose of supplying water service to any public school or municipal building within said municipality and for the furnishing of water service to such public school or municipal building by means of such extension.

L.1945, c. 37, p. 95, s. 1, eff. March 14, 1945.



Section 40:62-83.1 - Discontinuance Of Water Or Sewerage Service Where Charges Not Paid

40:62-83.1. Discontinuance of water or sewerage service where charges not paid
Any municipality which, pursuant to law, furnishes a supply of water and sewerage service to the inhabitants of another municipality, may, if prompt payment of any water or sewer rent, or charges for work done or materials furnished for such services, is not made by any such inhabitant when due, discontinue the service so furnished to any such inhabitant in arrears until such arrears with interest and penalties shall be fully paid.

L.1952, c. 324, p. 1047, s. 1, eff. June 18, 1952.



Section 40:62-96 - Water Districts; Establishment; Works And Pumping Stations; Contracts For Supply

40:62-96. Water districts; establishment; works and pumping stations; contracts for supply
The governing body of any municipality may provide by ordinance for the creation and establishment within designated boundaries of a water district or districts, and provide for the construction, operation and maintenance of water systems, which may include waterworks and pumping stations in such district or districts, and provide by contract with any individual, or any municipal or private corporation, for the installation, construction, operation and maintenance of such water systems, and for a good and sufficient supply of water for such district. The approval of the state water policy commission for the diversion of water from any new or additional source of water supply shall first be obtained.



Section 40:62-97 - Notice To Owners Of Lands Affected; Publication

40:62-97. Notice to owners of lands affected; publication
Public notice of the intended creation and establishment of such proposed water district or districts, and the installation, construction, operation and maintenance of such water systems, and the method of supplying water for such district or districts, shall be given to the owners whose real estate may be affected thereby. The notice shall state the place where and the time when the governing body will consider the ordinance, and shall briefly describe the proposed boundaries and the improvements intended to be made in such district or districts. The notice shall be published once in a newspaper circulating in the municipality at least fifteen days, and be mailed to the known owners of all real estate affected at their last known post-office address at least ten days, before the date so fixed.



Section 40:62-98 - Objections To Ordinance; Filing

40:62-98. Objections to ordinance; filing
No water district or districts shall be created or established, or water systems constructed, or any contract entered into for the installation, construction, operation or maintenance of such systems or for a supply of water, in any municipality where before the final reading of the ordinance, objections thereto in writing are filed with the municipal clerk, by the owners of fifty-one per cent in value of the lands and real estate in the district proposed to be assessed for benefits.

The question as to whether the necessary fifty-one per cent have joined in such objections, shall be determined by the governing body which shall use for this purpose the last preceding valuation for the purpose of taxation.



Section 40:62-99 - Copy Of Ordinance Filed With Map

40:62-99. Copy of ordinance filed with map
Whenever one or more water districts have been established a copy of the ordinance creating and establishing the boundaries of the district or districts, together with a map showing the location thereof, shall be filed in the office of the clerk of the county in which the municipality is situated.



Section 40:62-100 - Bonds And Other Obligations

40:62-100. Bonds and other obligations
The cost of any and all of the work contemplated under the provisions of sections 40:62-96 to 40:62-105 of this title may be paid for by notes or bonds issued pursuant to the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.).



Section 40:62-101 - Water District Assessments; Exemption

40:62-101. Water district assessments; exemption
a. Except as provided in subsection b. of this section, the cost of the creation and establishment of such water district or districts and the installation and construction of such water systems shall be assessed against the real estate benefited thereby in proportion to and not in excess of the benefits conferred, and such assessments shall bear interest and penalties from the same time and at the same rate as assessments for local improvements in the district or districts where they are imposed, and from the date of confirmation shall be a first and paramount lien upon the real estate assessed to the same extent, and be enforced and collected in the same manner, as assessments for local improvements.

No assessments shall be invalid by reason of failure to receive notice or any other infirmity.

b. Real estate in the water district shall be exempt from the assessment authorized by subsection a. of this section if:

(1) The water supplied by the water district is not reasonably available to the owner of the property; and

(2) Prior to each assessment, the governing body of the municipality where the water district is located determines that the exemption would not adversely affect the ability of the municipality to meet the principal reduction and interest payments on outstanding bonds issued by the municipality for the creation and establishment of the water district and installation and construction of the water system.

Amended by L. 1985, c. 191, s. 1, eff. June 20, 1985.



Section 40:62-102 - Tax Collection

40:62-102. Tax collection
a. Except as provided in subsection b. of this section, the expense of the operation and maintenance of such water systems, waterworks and pumping stations shall be met by taxes to be assessed and levied on the property lying and being in the water district or districts, and such assessment and levy shall be made and such taxes collected as other taxes.

Except as provided in subsection b. of this section, whenever a water district shall have been established, and the municipality in which such water district is situate has issued bonds and notes in order to refund existing indebtedness of such water district, for capital improvements or for any other reason, the money required to meet such obligations shall be raised by taxation by levying a district tax against all taxable property situate within said water district. The amount of money necessary to be raised each year for the purpose of paying such obligations shall be certified to the tax collector by the municipal clerk after determination by resolution of the governing body of the municipality in which said water district is situate; the said tax collector shall collect said taxes in the same manner as other taxes are collected.

b. Property lying within a water district shall be exempt from the assessments authorized by subsection a. of this section if:

(1) The water supplied by the water district is not reasonably available to the owner of the property; and

(2) Prior to each annual assessment the governing body of the municipality where the water district is located determines that the exemption would not adversely affect the ability of the municipality to meet principal reduction and interest payments on outstanding bonds issued by the municipality for the reasons specified in subsection a. of this section.

Amended by L. 1938, c. 253, p. 562, s. 1, eff. May 25, 1938; L. 1985, c. 191, s. 2, eff. June 20, 1985.



Section 40:62-103 - Expenses Of Operation And Maintenance; First Year's Expenses; Notes Issued

40:62-103. Expenses of operation and maintenance; first year's expenses; notes issued
To meet the expense of operation and maintenance of such water systems, tax anticipation and tax revenue notes or bonds may be issued by the governing body of the municipality in the manner provided by law, but such notes or bonds shall be issued and charged only against taxes for the district supplied with water. To meet the expense of operation and maintenance of any water system for the calendar year in which the system is installed, tax anticipation notes or bonds may be issued by the governing body of the municipality, against taxes to be levied and assessed for the following year against property in the district, which notes or bonds shall mature not later than December thirty-first of such following year, and may be extended or refunded as provided by law in the case of other tax anticipation notes or bonds. All such tax anticipation or tax revenue notes shall state, in addition to any statement required by law, that they are issued against taxes for the certain water district.



Section 40:62-104 - Supervision, Operation And Maintenance; Collection Of Charges; Contracts.

40:62-104 Supervision, operation and maintenance; collection of charges; contracts.

40:62-104. Any contract entered into pursuant to sections 40:62-96 to 40:62-105 of this title may provide for supervision, operation and maintenance of the water system and the distribution, public or private, by either party to the contract, and may further provide for the collection by either party of rates, rental or other service charges for the supplying of water to the users thereof.

The governing body of a municipality that has established a water district and which operates a water system shall establish a rate structure that provides for uniform rates, rentals, or other service charges for water supply service and fire protection systems.

No municipality wherein a water district is situated may impose standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter.

Nothing in this section shall preclude a municipality wherein a water district is situated from requiring separate dedicated service lines for fire protection. A municipality wherein a water district is situated may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

Amended 2003, c.278, s.2.



Section 40:62-105 - Necessary Powers Conferred

40:62-105. Necessary powers conferred
The municipality and the party so supplying water, their officers, agents or servants, shall have the necessary rights and powers to carry out the provisions of sections 40:62-96 to 40:62-104 of this title.



Section 40:62-105.1 - Water Commissioners; Election; To Perform Duties Exercised By Township Committee

40:62-105.1. Water commissioners; election; to perform duties exercised by township committee
In any township wherein a water district has been established pursuant to section 40:62-96 et seq. of the Revised Statutes, the township committee may by ordinance provide for the election of water commissioners and said commissioners shall succeed to the duties presently exercised by the township committee together with such other duties as are herein contained.

L.1951, c. 280, p. 954, s. 1, eff. June 25, 1951.



Section 40:62-105.2 - Commissioners To Be Body Corporate; Name; General Powers

40:62-105.2. Commissioners to be body corporate; name; general powers
The commissioners thereof and their successors shall be a body corporate to be known by the name of "the commissioners of water district number , in the township of , and county of ," and shall have power to hold, purchase, lease and convey, in their corporate name, such real and personal estate as the purposes of the corporation shall require; to make and use a common seal; to sue and be sued; and shall have all other corporate power necessary for carrying out the powers hereinafter in this chapter conferred.

L.1951, c. 280, p. 954, s. 2, eff. June 25, 1951.



Section 40:62-105.3 - Determination Of Amount To Be Raised For Ensuing Year; Election Of Water Commissioners

40:62-105.3. Determination of amount to be raised for ensuing year; election of water commissioners
On the third Saturday in February after the creation of any such district the legal voters thereof shall meet and determine the amount of money to be raised for the ensuing year, and elect a board of water commissioners, to consist of five persons resident in such district.

L.1951, c. 280, p. 954, s. 3, eff. June 25, 1951.



Section 40:62-105.4 - Terms Of Members Of Board Of Water Commissioners

40:62-105.4. Terms of members of board of water commissioners
At the first meeting of the board of water commissioners elected in any newly created district the members of the board shall divide themselves by lot into three classes; the term of the two members composing the first class shall be vacated at the expiration of the first year; the term of the two members composing the second class shall be vacated at the expiration of the second year, and the term of the one member composing the third class shall be vacated at the expiration of the third year, so that after the first election two members of the board of water commissioners shall be elected annually, except every third year when but one member shall be elected, all of whom shall hold office for three years and until their successors are elected.

L.1951, c. 280, p. 954, s. 4, eff. June 25, 1951.



Section 40:62-105.5 - Vacancies

40:62-105.5. Vacancies
Whenever a vacancy occurs the board may elect a member to fill the vacancy until the next succeeding election at which time the voters of such district shall elect some person resident therein to fill such vacancy for the unexpired term only.

L.1951, c. 280, p. 955, s. 5, eff. June 25, 1951.



Section 40:62-105.6 - Annual Election In Water Districts

40:62-105.6. Annual election in water districts
An election shall be held annually in each water district on the third Saturday in February at which the legal voters shall elect members of the board of water commissioners to fill the offices of those whose terms expire in such year, determine the amount of money to be raised for the ensuing year, and vote upon any other proposition submitted to such voters according to law.

L.1951, c. 280, p. 955, s. 6, eff. June 25, 1951.



Section 40:62-105.7 - Nomination Of Candidates For Members Of Board

40:62-105.7. Nomination of candidates for members of board
Candidates to be voted for at the regular water district election for members of the board of water commissioners shall be nominated directly by petition.

L.1951, c. 280, p. 955, s. 7, eff. June 25, 1951.



Section 40:62-105.8 - Nominating Petition; Certificate Of Person Indorsed

40:62-105.8. Nominating petition; certificate of person indorsed
Such petition shall be addressed to the clerk of the board of water commissioners and shall set forth that the signers thereof are qualified voters of the water district in which they reside and for which they desire to nominate the candidate, that they indorse the candidate named in such petition for member of the board of water commissioners, and that they request that the name of the person so indorsed be printed upon the official ballot to be used at the ensuing election. The petition shall further state the residence and post-office address of each person so indorsed, and shall certify that the person so indorsed is legally qualified to be elected a member of the board of water commissioners. With the petition the person indorsed therein shall file a certificate stating that he is qualified to be elected a member of the board of water commissioners, that he consents to stand as a candidate for election, and that, if elected, he agrees to accept and qualify as a member of such body.

L.1951, c. 280, p. 955, s. 8, eff. June 25, 1951.



Section 40:62-105.9 - One Candidate's Name On Petition; Number Of Petitions

40:62-105.9. One candidate's name on petition; number of petitions
No petition shall contain the names of more than one candidate so indorsed. The names of all the persons indorsing the same candidate need not be signed to a single petition. Any number of petitions of the same purport may be filed, but in the aggregate there shall be signed the names of at least ten persons.

L.1951, c. 280, p. 956, s. 9, eff. June 25, 1951.



Section 40:62-105.10 - Verification Of Petition

40:62-105.10. Verification of petition
Each of the petitions shall be verified by the oath of one or more of the signers thereof, taken and subscribed before a person qualified to administer an oath, to the effect that such petition is signed in their own proper handwriting by each of the signers thereof, that said signers are, to the best knowledge and belief of the affiant, legally qualified to vote at the ensuing election, and that the petition is prepared and filed in absolute good faith for the sole purpose of indorsing the candidate therein named in order to secure his election as a member of the board of water commissioners.

L.1951, c. 280, p. 956, s. 10, eff. June 25, 1951.



Section 40:62-105.11 - Filing Of Petition

40:62-105.11. Filing of petition
Such petition shall be filed at least five days before the date of the annual election for members of the board of water commissioners.

L.1951, c. 280, p. 956, s. 11, eff. June 25, 1951.



Section 40:62-105.12 - Defective Nominating Petitions

40:62-105.12. Defective nominating petitions
If any petition requesting that the name of the person so indorsed be printed upon the official ballot shall be found to be defective, the clerk of the board of water commissioners shall forthwith notify the candidate so indorsed, setting forth the nature of such defect and the date when the ballots will be printed, and the candidate indorsed on such defective petition shall be permitted to amend such petition either in form or substance so as to remedy such defect, at any time prior to the date set for the printing of such ballots.

L.1951, c. 280, p. 956, s. 12, eff. June 25, 1951.



Section 40:62-105.13 - Ballots; Arrangement Of Candidate's Names

40:62-105.13. Ballots; arrangement of candidate's names
The names of the candidates shall be printed upon the official ballot according to the alphabetical order of their surnames and the grouping of two or more candidates upon any ballot to be used for the election of members of the board of water commissioners is hereby prohibited.

L.1951, c. 280, p. 957, s. 13, eff. June 25, 1951.



Section 40:62-105.14 - Ballots, Specifications

40:62-105.14. Ballots, specifications
14. Each ballot shall have at the top thereof a coupon at least one inch deep extending across the ballot above a perforated line. The coupons shall be numbered consecutively from one to the number of ballots prepared for use in such election. Upon the coupon and above the perforated line shall be the words "To be torn off by the judge of election" and "Fold to this line." Below the perforated line shall be printed the words "Water district election ballot," below which and extending across the ballot in one or more lines shall be the corporate name of the water district, the date of the election, and if the district be divided into two or more polling places the number, name or other mark or designation to distinguish the said polling place, and the printed facsimile signature of the clerk of the board of water commissioners. The heading shall be set apart from the body of the ballot by a heavy diagram rule. Below this rule shall be printed the following directions instructing the voter how to indicate his choice for the person for whom he may desire to vote and stating the maximum number of candidates he may vote for: "To vote for any person whose name appears on this ballot mark a cross (x), plus (+) or check ( ) mark with ink or pencil in the place or square at the left of the name of such person." Below these instructions shall be printed a heavy diagram rule below which shall be printed such directions to the voter as may be necessary as "Vote for one," or "Vote for two," or a greater number as the case may be, immediately after which shall be printed the names of the candidates duly nominated by petition. The names of the candidates shall be printed as they appear signed to the certificate of acceptance, but no candidate who shall have failed to file a certificate of acceptance shall have his name printed upon the ballot. The same size and style of type shall be used in printing the name of each candidate; but between the names of the candidates shall be printed a heavy diagram rule and the space between each of the rules shall be exactly equal. Immediately after the space allotted to the names of candidates there shall be as many ruled blank spaces as there are members to be voted for. Immediately to the left and on the same line with the name of each candidate and blank space there shall be printed a square the same size of type in which the name of the candidate is printed, which type shall, in no case, be larger than twenty-four point.

L.1951,c.280,s.14; amended 1994,c.77,s.17.



Section 40:62-105.15 - Form Of Ballot

40:62-105.15. Form of ballot
15. The following is an illustration of the form of ballot:

No............



To be torn off by the Judge of Election.

Fold to this line.



.................................................................

WATER DISTRICT ELECTION BALLOT

Water District No. 1



Township of Webster, Warren County

February 14, 1926



Polling District No. 1 John Henry Doe,

Unexcelled Fire House. Clerk.



To vote for any person whose name appears on this ballot mark a cross (X), plus (+) or check ( ) mark with ink or pencil in the place or square at the left of the name of such person.

For membership to Board of Water Commissioner--

Full Term. Vote for Two.

[ ] Rutherford B. Fallon.

[ ] William F. Seibel.

[ ] James A. Stephens.

[ ] Thomas Templeton.

[ ]

[ ]



For membership to Board of Water Commissioners--

Unexpired One-Year Term. Vote for One.

[ ] Francis R. Loori.

[ ] Arthur H. Patterson.

[ ]



sing as much of the form as may be applicable to the current water district election and extending the same to provide for cases not herein specified.

L.1951,c.280,s.15; amended 1994,c.77,s.18.



Section 40:62-105.16 - Paper On Which Ballots To Be Printed

40:62-105.16. Paper on which ballots to be printed
The ballots shall be printed on plain white paper uniform in size and quality and of such thickness that the printing thereon cannot be distinguished from the back of the paper and without any mark, device or figure on the front or back thereof except as provided in this chapter.

L.1951, c. 280, p. 960, s. 16, eff. June 25, 1951.



Section 40:62-105.17 - Registry List Of Preceding General Election; Persons Becoming Of Age After Preceding General Election

40:62-105.17. Registry list of preceding general election; persons becoming of age after preceding general election
The clerk of the board of water commissioners shall at least seven days before the holding of such election obtain, from the person having them in charge, the registry list of the preceding general election for the municipality or municipalities, or election districts, comprised within such water district, and no person shall be permitted to vote at such water district election unless his name appears on such registry list, except that any person who shall have become of age since the preceding general election, and shall be otherwise possessed of all the qualifications which would entitle such person to vote in any general election, shall, upon application to the clerk of the board of water commissioners at least two days prior to the holding of such water district election be entitled to vote in said water district election.

Should any person so mentioned in this section make application as aforesaid the clerk of the board of water commissioners shall compile separately a register of such applicants and the list so compiled shall have the same effect for the purposes of such election as the registry list of the preceding general election and a person whose name appears thereon shall be entitled to vote at such water district election as if his name had appeared on the registry list of the preceding general election.

L.1951, c. 280, p. 960, s. 17, eff. June 25, 1951.



Section 40:62-105.18 - Advertisement Of Election

40:62-105.18. Advertisement of election
The clerk of the board of water commissioners shall cause the election to be advertised at least one week before the holding thereof in some newspaper circulating in said water district.

L.1951, c. 280, p. 960, s. 18, eff. June 25, 1951.



Section 40:62-105.19 - Polling Places

40:62-105.19. Polling places
Upon petition of twenty-five or more voters duly submitted at least twenty days prior to the date of the election the board of water commissioners may divide the water district into two or more polling places for the purpose of holding said elections.

L.1951, c. 280, p. 960, s. 19, eff. June 25, 1951.



Section 40:62-105.20 - Opening And Closing Of Polls; Books For Names Of Voters

40:62-105.20. Opening and closing of polls; books for names of voters
The polls for the election shall be opened at such time as the board of water commissioners may designate, between the hours of two and nine post meridian, and shall remain open at least one hour or as much longer as may be necessary to poll the vote of the district. The board of water commissioners shall furnish suitable books in which shall be entered the names and addresses of each person voting within each of the municipalities, and no person shall vote at such election except as provided in section seventeen of this Title.

L.1951, c. 280, p. 961, s. 20.



Section 40:62-105.21 - Proclamation Of Opening Of Election; Judge And Tellers

40:62-105.21. Proclamation of opening of election; judge and tellers
The board of water commissioners before they receive any vote shall make public proclamation by the chairman or the clerk of the opening of the election and of their readiness to receive the vote of the voters. A judge of elections and two tellers shall be elected by those present and thereupon the election shall be opened and the balloting shall continue without recess in accordance with the instructions printed upon the ballots used in such election and in accordance with the provisions of this chapter until the hour of closing.

L.1951, c. 280, p. 961, s. 21, eff. June 25, 1951.



Section 40:62-105.22 - Counting Of Votes

40:62-105.22. Counting of votes
Immediately after the close of the polls the judge and tellers shall proceed forthwith to count the votes for each candidate and shall complete the count without delay or adjournment. The counting shall be open and public but not to such an extent that the number of persons present shall hinder, delay or inconvenience the election officers in counting the ballots and ascertaining the result. The judge and tellers shall fill out and certify to the correctness of the count and shall forward all ballots and tallies to the clerk of the board of water commissioners.

L.1951, c. 280, p. 961, s. 22, eff. June 25, 1951.



Section 40:62-105.23 - Announcement Of Results Of Election

40:62-105.23. Announcement of results of election
After the canvass of votes has been completed the judge of the election shall announce publicly the result of the election.

L.1951, c. 280, p. 961, s. 23, eff. June 25, 1951.



Section 40:62-105.24 - Appropriations Voted On, Form Of Question

40:62-105.24. Appropriations voted on, form of question
24. All appropriations to be voted upon at such water district election or any other proposition or question that may be required shall be placed upon the ballot immediately following the names of the candidates for election to the board of water commissioners in the following form:

Yes. (Question to be voted on.)

No.



If the voter makes a cross (X), plus (+) or check ( ) mark in ink or pencil in the square of the left of and opposite the word "Yes," it shall be counted as a vote in favor of said proposition.

If the voter shall make a cross (X), plus (+) or check ( ) mark in ink or pencil in the square to the left of and opposite the word "No," it shall be counted as a vote against such proposition. If no such mark shall be made in the square to the left of and opposite either the word "Yes" or "No," it shall not be counted as a vote either for or against such proposition.

L.1951,c.280,s.24; amended 1994,c.77,s.19.



Section 40:62-105.25 - Payment Of Taxes

40:62-105.25. Payment of taxes
a. The board of water commissioners shall certify the amount of money voted at the annual district meeting to the assessor of the township in which said district is situate, who, except as provided in subsection b. of this section, shall assess said money on the inhabitants of said district and their estates and taxable property therein in the same manner as township taxes are assessed and the money shall be assessed, levied and collected at the same time and in the same manner as other township taxes.

The collector or treasurer of the township in which said district is situate shall pay over all moneys so assessed to the treasurer or custodian of funds of said water district one-half on or before July 1 in the year for which said taxes are levied and the other half on or before January 1 of the following year, to be held and expended for the purpose of providing and maintaining means for supplying water in such district.

b. Property within the water district shall be exempt from the assessment authorized in subsection a. of this section if:

(1) The water supplied by the water district is not reasonably available to the owner of the property; and

(2) Prior to each annual assessment the board of water commissioners determines that the exemption would not adversely affect the ability of the water district to meet principal reduction and interest payments on outstanding bonds issued thereby.

L. 1951, c. 280, p. 962, s. 25, eff. June 25, 1951. Amended by L. 1985, c. 191, s. 3, eff. June 20, 1985.



Section 40:62-105.26 - Borrowing For Current Expenses And Repairs

40:62-105.26. Borrowing for current expenses and repairs
The commissioners of water districts may by resolution borrow, after March first and before December thirty-first following, a sum not to exceed the amount appropriated at the election held in the district for the current year, for current expenses and for necessary repairs, less any sums received from the collector of taxes on account of such appropriation. They may execute and deliver promissory notes therefor and pay the amount so borrowed, together with interest thereon, at a rate not exceeding five per centum (5%) per annum.

L.1951, c. 280, p. 963, s. 26, eff. June 25, 1951.



Section 40:62-105.27 - Rights And Powers Of Water Commissioners

40:62-105.27. Rights and powers of water commissioners
The water commissioners of every water district shall have all the rights and powers, within said water district, which shall have been conferred upon townships by any statute relating to the supplying of water for public or private use.

L.1951, c. 280, p. 963, s. 27, eff. June 25, 1951.



Section 40:62-105.28 - Money For Waterworks And Appurtenances; Vote; Limitation

40:62-105.28. Money for waterworks and appurtenances; vote; limitation
The legal voters of any water district may vote to raise, either at a special meeting called by the water commissioners of said district or at the annual meeting of the voters of said district, a sum for waterworks and appurtenances thereto for water purposes, not exceeding five mills on the dollar of the last assessed valuation of the property in said water district. The sum so appropriated shall be assessed in the manner provided by law, and be expended by said commissioners for such water purposes as in their judgment they may deem expedient.

L.1951, c. 280, p. 963, s. 28, eff. June 25, 1951.



Section 40:62-105.29 - Meeting To Determine Amount To Be Raised; Notice

40:62-105.29. Meeting to determine amount to be raised; notice
If the water commissioners in any water district shall deem it expedient, they may call said special meeting, whereof ten days' notice shall be given by the commissioners, or a majority thereof, by posting notices setting forth the time, place and object of the meeting in five of the most public places in the district. At said time and place the legal voters or a majority present and voting shall elect a chairman and clerk of the meeting and determine the amount to be raised for acquiring the necessary appurtenances for the supply of water, not exceeding the sum of five mills on the dollar of the last assessed valuation of property in the district.

L.1951, c. 280, p. 963, s. 29, eff. June 25, 1951.



Section 40:62-105.30 - Water Accumulation, Supply Or Distribution Facilities; Acquisition Or Construction

40:62-105.30. Water accumulation, supply or distribution facilities; acquisition or construction
The water commissioners in any water district created by the township committee may acquire and construct any reservoirs, basins, dams, canals, aqueducts, standpipes, conduits, pipelines, mains, pumping stations, water distribution systems, compensating reservoirs, waterworks or sources of water supply, wells, purification or filtration plants or other plants and works, connections, rights of flowage or diversion, and other plants, structures, boats, conveyances, and other real and personal property, and rights therein, and appurtenances necessary or useful and convenient for the accumulation, supply or distribution of water; provided, however, that such water accumulation, supply, or distribution facilities are authorized and financed as provided in sections 31 to 34 of this act.

L.1951, c. 280, p. 964, s. 30, eff. June 25, 1951. Amended by L.1977, c. 170, s. 1, eff. Aug. 10, 1977.



Section 40:62-105.31 - Resolution Authorizing Issuance Of Bonds; Time And Place Of Meeting; Notices

40:62-105.31. Resolution authorizing issuance of bonds; time and place of meeting; notices
The water commissioners shall cause a resolution authorizing the issuance of bonds for the purposes specified in section 30 of this act to be submitted to the legal voters of such water district. Such resolution shall be written or printed on notices together with a statement of the time and place where the meeting of such legal voters will be held and the purpose and object thereof. The time and place for the holding of such election shall be the same as the annual election of water commissioners and for the appropriation of moneys for water purposes in said district, or a special election may be called for the purpose. Not less than 10 notices of such meeting shall be posted by the clerk of the water commissioners at least 10 days before the date thereof in such manner and in such public places as he shall deem best for the purpose of giving notice of said meeting, and the board of water commissioners and the clerk shall also cause notices to be printed as an advertisement in a paper published in the district if there be one, and if not, in a paper published within the county where the district is located and circulating in said district. In case a special election is called, at least 10 notices of such election shall be posted at least 21 days before the date of such election, and in addition the clerk shall cause said notice to be published at least twice before said election is held, in a newspaper published in the district, if there be one, and if not, in a newspaper published in the township or county where the district is located and circulating in said district.

L.1951, c. 280, p. 964, s. 31, eff. June 25, 1951. Amended by L.1977, c. 170, s. 2, eff. Aug. 10, 1977.



Section 40:62-105.32 - Conduct Of Election

40:62-105.32. Conduct of election
At any election held for the purpose of ordering money to be raised by the issuance of bonds, the legal voters shall vote by ballot, and the election shall be held and conducted as nearly as may be in the manner provided in sections seven to twenty-four of this act.

L.1951, c. 280, p. 965, s. 32, eff. June 25, 1951.



Section 40:62-105.33 - Bonds; Form; Issuance

40:62-105.33. Bonds; form; issuance
The legal voters of any such water district may, at the election at which such proposition is submitted, by the vote of a majority of those voting, authorize the board of water commissioners to issue bonds for the purpose set forth in section 30 of this act. Such bonds shall be serial bonds and shall be issued in the corporate name of such water district for such sums not exceeding the sum voted as aforesaid, and in such amounts and payable at such times as the legal voters so voting shall direct, with interest at a rate as such resolution or resolutions authorizing the issuance of such bonds shall provide, payable half-yearly. Said bonds shall mature within the period or average period of usefulness determined in the bond ordinance. Such bonds shall be signed by the president of the board of water commissioners and attested by the secretary of the board who shall affix the seal of said commissioners. Said bonds shall have coupons attached for the payment of interest, which coupons shall be signed by the clerk of the board of water commissioners, and shall be numbered to correspond to the several bonds to which they shall be severally attached. Bonds so issued shall be numbered and the proper registry thereof shall be kept by the clerk of said board of water commissioners. Such bonds may be sold at public or private sale for the best obtainable price, but not less than par and accrued interest.

L.1951, c. 280, p. 965, s. 33, eff. June 25, 1951. Amended by L.1977, c. 170, s. 3, eff. Aug. 20, 1977; L.1979, c. 223, s. 1, eff. Oct. 11, 1979.



Section 40:62-105.34 - Payment Of Principal, Interest On Bonds

40:62-105.34. Payment of principal, interest on bonds
a. Except as provided in subsection b. of this section, whenever such bonds shall have been authorized by the legal voters as aforesaid and the same shall have been issued, the clerk of the board of water commissioners shall annually issue to the assessor of the taxing district in which such water district is situate an order directing him to assess upon the owners of property in that water district, and their estates and the taxable property therein, an amount sufficient to pay the bond or bonds maturing in each year together with the interest accruing upon all the unpaid bonds of such township water district, which order shall be duly executed by the assessor. The money so assessed shall be assessed and levied by the assessor and collected by the collector of said taxing district, who shall, on or before July 1 next thereafter, pay the full amount so ordered to be assessed, levied and collected to the treasurer of the board of water commissioners, who shall pay the principal and interest as they become due and payable. If there be no funds available to pay any outstanding bonds, or the interest due thereon, the water commissioners may borrow money upon the promissory note of the water district, signed by the president and secretary of such water commissioners.

b. Property within the water district shall be exempt from the assessment authorized in subsection a. of this section if:

(1) The water supplied by the water district is not reasonably available to the owner of the property; and

(2) Prior to each annual assessment the board of water commissioners determines that the exemption would not adversely affect the ability of the water district to meet principal reduction and interest payments on outstanding bonds issued thereby.

L. 1951, c. 280, p. 965, s. 34, eff. June 25, 1951. Amended by L. 1985, c. 191, s. 4, eff. June 20, 1985.



Section 40:62-105.35 - Custodian Of Moneys; Disbursements; Bond Of Treasurer

40:62-105.35. Custodian of moneys; disbursements; bond of treasurer
The district treasurer shall be the custodian of the moneys of the district and all moneys which the district commissioners are by law authorized to receive and disburse shall be paid to him and disbursed by him only on the warrant of the district commissioners signed by a majority thereof. Such treasurer shall give to the district the bond of a surety company, authorized by the Department of Banking and Insurance to do business in this State, in such sum as the district commissioners shall approve, conditioned for the faithful discharge of the duties of his office, which bond shall be filed with the board of water commissioners, the premium thereon to be paid by the district.

L.1951, c. 280, p. 966, s. 35, eff. June 25, 1951.



Section 40:62-105.36 - Auditing Of Books Of Treasurer; Publication Of Audit

40:62-105.36. Auditing of books of treasurer; publication of audit
The treasurer shall cause his books to be audited at least once a year within thirty days after the expiration of the fiscal year and the secretary shall cause such audit to be advertised at least twice in a newspaper published in the municipality of which the district is part and if there is no newspaper published in said municipality, then in a newspaper circulating in said district. If the secretary shall neglect or refuse to publish the audit within five days after the first regular meeting subsequent to the delivery of the report to said board, he shall forfeit and pay the sum of one hundred dollars ($100.00) which shall be recovered by an action at law by any person who shall bring suit for the same, one-half of which shall go to such person and one-half to the treasury of the district.

L.1951, c. 280, p. 966, s. 36, eff. June 25, 1951.



Section 40:62-105.37 - Enlargement Of Water District

40:62-105.37. Enlargement of water district
The township committee of any township in which there shall have been created a water district may be ordinance enlarge any such water district by extending the boundaries thereof to include therein as part thereof additional lands situate within the township and not then being within the boundaries of any water district. Such action shall not be taken until at least ten freeholders of the portion of the township proposed to be included within the extended boundaries of such water district shall first make application in writing to the township committee for the adoption of such ordinance. Such application shall set forth the boundaries of the land proposed to be added to such water district.

L.1951, c. 280, p. 967, s. 37, eff. June 25, 1951.



Section 40:62-105.38 - Lands Included In District After Enlargement

40:62-105.38. Lands included in district after enlargement
Upon the adoption and publication of such ordinance by the township committee in the manner required by law, such water district shall thereafter for all purposes comprise the lands originally laid off and also such additional lands as shall be added thereto be such ordinance.

L.1951, c. 280, p. 967, s. 38, eff. June 25, 1951.



Section 40:62-105.39 - Effect Of Enlargement Upon Terms Of Officers And Obligations Of District

40:62-105.39. Effect of enlargement upon terms of officers and obligations of district
The enlargement of any water district under the provisions of sections thirty-seven and thirty-eight of this act shall not affect the terms or tenure of office of the water commissioners or other officers of such water district, nor shall it prejudice in any manner the bonds and obligations, if any, of such water district.

L.1951, c. 280, p. 967, s. 39, eff. June 25, 1951.



Section 40:62-105.40 - Dissolution Of Water District

40:62-105.40. Dissolution of water district
The township committee of any township wherein a water district shall have been organized may, by resolution authorized in the matter provided in section forty-one of this act, dissolve and abolish said water district. Upon the adoption of such resolution the water district shall be dissolved and abolished, and any moneys remaining in the hands of the treasurer of such water district shall be turned over to the treasurer of such township.

L.1951, c. 280, p. 968, s. 40, eff. June 25, 1951.



Section 40:62-105.41 - Application For Resolution Dissolving District; Notice; Hearing

40:62-105.41. Application for resolution dissolving district; notice; hearing
The resolution provided for in section forty of this act shall not be adopted except upon the written application of at least twenty freeholders of such water district. Upon receipt of such application the township committee shall fix a time and place for the hearing of such application and shall cause the clerk of such township to give notice of the time and place when a hearing will be given thereon. Such notice shall be published at least once in a newspaper circulating in the township, at least five days before the holding of said meeting. At the time and place so designated such township committee shall hear all parties desiring to be heard, and at such meeting or at an adjournment thereof the resolution shall be adopted or rejected.

L.1951, c. 280, p. 968, s. 41, eff. June 25, 1951.



Section 40:62-105.42 - Refund Of Tax Paid Upon Property In District Abolished

40:62-105.42. Refund of tax paid upon property in district abolished
The township committee may cancel or refund without interest to any person having paid the same any water district tax or any part thereof levied upon property in any water district which has been abolished, but the total amount which may be refunded shall not exceed the amount of money in the township treasury arising from appropriations made by said water district before it was abolished.

All refunds so made pursuant to this section shall be charged against the account of said water district.

L.1951, c. 280, p. 968, s. 42, eff. June 25, 1951.



Section 40:62-105.43 - Refund Of Taxes Paid Where No Recital Of Laying Off Of Water District Appears Upon Records

40:62-105.43. Refund of taxes paid where no recital of laying off of water district appears upon records
Where the legality of the organization of any township water district is questioned upon the ground that such water district was never laid off by metes and bounds by the township committee, and the collection of taxes for water purposes assessed and levied in any such water district is resisted upon that ground by twenty or more persons upon whose real or personal estate any such taxes have been assessed and levied, and no evidence or recital of the laying off of any such water district appears upon the records of such township, the township committee, upon the written application for such action by said twenty or more persons, may abate and remit all such taxes not paid and may authorize in writing the township collector to refund to the several persons who have paid the same all of such taxes in his hands, and upon such written authority such township collector shall refund to the several persons who have paid the same all of such taxes in his hands.

L.1951, c. 280, p. 968, s. 43, eff. June 25, 1951.



Section 40:62-105.44 - Water District Deemed Abandoned When Territory Formed Into Two Or More New Municipalities

40:62-105.44. Water district deemed abandoned when territory formed into two or more new municipalities
Whenever the territory included within the bounds of any water district shall have been divided and formed into or made parts of two or more new municipalities and no part of such district remains in the township of which such district when originally formed was a part, such water district shall be deemed to be abolished and the terms of office of the commissioners thereof terminated.

L.1951, c. 280, p. 969, s. 44, eff. June 25, 1951.



Section 40:62-105.45 - Allotment And Division Of Property And Money Between New Municipalities; "Municipality" Defined

40:62-105.45. Allotment and division of property and money between new municipalities; "municipality" defined
The governing bodies of such new municipalities and the treasurer or person having the custody of the funds and securities of such water district shall meet at a convenient place to be designated by the clerk of either of such new municipalities upon ten days' notice mailed to or served personally upon each of the members of such governing bodies and such treasurer or custodian, and shall then and there proceed to allot and divide between or among such municipalities all property, real and personal, money on hand, due or to become due, in proportion to the aggregate value of the buildings and contents which each shall take from the limits of such water district as ascertained from the last assessment for raising money for said water district. The result of such allotment and division shall be reduced to writing and show the amount of the funds on hand to be paid and transferred by said treasurer or custodian or said water district commissioners to each of said governing bodies and be signed by a majority of the members of said governing bodies present, and the inhabitants of said respective municipalities shall be liable to pay their proportion of the debts of said water district. A majority of the persons comprising such governing bodies shall constitute a quorum and may proceed to make the said division, and their decision shall be final and conclusive. Said meeting may be adjourned to such time and place within either of such municipalities as a majority of those present may deem proper. The amount to be paid or the property to be transferred to each municipality having been ascertained as aforesaid the said treasurer or custodian and said water district commissioners shall forthwith pay and transfer said funds to the treasurer or custodian of the funds of said municipalities in the manner ascertained and directed.

The word "Municipality" as used in this section and section forty-four of this act includes any township, borough, borough commission, town or city.

L.1951, c. 280, p. 969, s. 45, eff. June 25, 1951.



Section 40:62-106 - Consolidation Of Water And Sewer Systems

40:62-106. Consolidation of water and sewer systems
Any municipality owning its water and sewer systems and operating the same as separate utilities may by ordinance consolidate said water and sewer systems and operate the same as one utility and under one head or body.



Section 40:62-107 - Service Shut Off For Nonpayment Of Rent

40:62-107. Service shut off for nonpayment of rent
The governing body of any municipality owning its water and sewer systems and operating the same as one utility may fix a combination water and sewer rental, and in case prompt payment of said combined rent is not made according to the regulations adopted by said governing body cause said water to be shut off from such houses, tenements, buildings or other premises so supplied and not to turn the same on again until all arrears, with interest and penalties, shall be fully paid.



Section 40:62-107.1 - Sale Of Municipal Water Plant; Deficit; Amortization

40:62-107.1. Sale of municipal water plant; deficit; amortization
In any municipality which has, prior to March twenty-fifth, one thousand nine hundred and thirty-five, owned a water distribution system which has been operated at a loss, and the governing body of such municipality has determined that it is to the best interests of the municipality to sell such system to a commission furnishing water to residents of the municipality, even though the price at which such system may be sold is less than the cost to such municipality of the construction of such system, and where the sale of such system results in a deficit, the municipality may be resolution direct that at least one-twentieth of the amount of the deficit shall be included in the budget or tax ordinance or tax levy for the year succeeding that in which such sale is made and each year thereafter.



Section 40:62-107.2 - Application To State Auditor

40:62-107.2. Application to state auditor
In each case, where a municipality is desirous of distributing the deficit as described in section 40:62-107.1 of this title, application for permission so to do shall be made by the governing body of such municipality to the state auditor. If the application shall be approved, the state auditor shall indorse thereon the word "approved" and append his signature thereto and return the same to the governing body of the municipality so applying. If the state auditor shall disapprove of the same, he shall indorse on the application the word "disapproved" and shall sign his name thereto and return the same to the governing body of the municipality, and each application shall be disposed of by the state auditor within ten days from the date of the receipt thereof by him.



Section 40:62-107.3 - Liberal Construction

40:62-107.3. Liberal construction
Sections 40:62-107.1 and 40:62-107.2 shall be liberally construed so as to give a measure of relief to municipalities during the present period of economic depression.



Section 40:62-107.4 - Purchase Of Water Distribution System Of Adjoining Municipality

40:62-107.4. Purchase of water distribution system of adjoining municipality
Any municipality of this state, owning its water supply and supplying therefrom the water for the water distribution system owned and operated by an adjoining municipality, may by ordinance, the provisions of which shall be assented to by ordinance of such adjoining municipality, purchase such water distribution system of such adjoining municipality, and issue its bonds therefor.



Section 40:62-107.5 - Bond Issue

40:62-107.5. Bond issue
Such bonds shall be issued in all respects as provided by article 1 of chapter 1 of this title (s. 40:1-1 et seq.), except that no filing of a supplemental debt statement shall be required and that such bonds may either be sold for cash and the purchase price of such water distribution system paid in cash, or such bonds may be delivered to such adjoining municipality in full or partial payment of such purchase price, and in that event may be disposed of by such adjoining municipality pursuant to resolution of its governing body. In making payment for such water distribution system, due regard and provision shall be given to any amount due for water supplied to such adjoining municipality under an existing contract for the supply of water, and to any liabilities, liquidated or unliquidated, incurred by such adjoining municipality with respect to such water distribution system, and to any other items of debt between the two municipalities.



Section 40:62-107.6 - Operation Of System; Rates, Rents, Etc.

40:62-107.6 Operation of system; rates, rents, etc.

40:62-107.6. a. After any municipality shall have purchased a water distribution system pursuant to sections 40:62-107.4 and 40:62-107.5 of this title, the governing body of the municipality shall be authorized to operate the water distribution system as nearly as may be as a part of its own system, and any schedule of rates, rents, charges and penalties which the governing body shall thereafter fix shall be applicable to water users within both municipalities, and in the collection of all rates, rents, charges and penalties the municipality shall have all the rights and remedies that may apply to private water companies supplying water to municipalities of this State.

b.The governing body of a municipality that has purchased a water distribution system shall establish a rate structure that provides for uniform rates, rentals, or other service charges for water supply service and fire protection systems.

The governing body shall not impose standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter.

Nothing in this section shall preclude the governing body of a municipality that has purchased a water distribution system from requiring separate dedicated service lines for fire protection. The governing body of a municipality that has purchased a water distribution system may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

Amended 2003, c.278, s.3.



Section 40:62-107.7 - Customers Of Municipal Water District, Electronic Billing, Payment Permitted.

40:62-107.7 Customers of municipal water district, electronic billing, payment permitted.

4.Upon the request of a customer, a municipality that has established a water district and which operates a water system may:

a.offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by such municipality to its customers and any additional information sent by the municipality to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of water service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and

b.provide the customer of such municipality the option of paying any such periodic bill via electronic means.

L.2010, c.91, s.4.



Section 40:62-108 - "Waterworks" Defined

40:62-108. "Waterworks" defined
The term "waterworks" as used in sections 40:62-109 to 43:62-150 of this title means and includes one or more systems of waterworks, whether or not such waterworks extend into or supply water in other municipalities than those proposing to acquire or owning the same, and waterworks, rights and franchises owned by one or more persons and shall include rights and franchises to obtain an additional supply of water, and any or all other appurtenant property of such owner or owners.



Section 40:62-109 - Commission To Acquire Water System; Appointment; Notice To Other Municipalities

40:62-109. Commission to acquire water system; appointment; notice to other municipalities
The governing body of two or more municipalities in which water is supplied for domestic and public use by privately owned waterworks, whether such waterworks are owned by one or more persons, may make application to the Superior Court for the appointment of a commission to acquire by purchase or condemnation such waterworks with all rights and franchises relating thereto, and the rights and franchises to obtain an additional supply of water, and any or all other property of the owner of such waterworks as may be necessary to maintain, operate, enlarge or extend the waterworks so acquired, and to enlarge, extend, maintain and operate the same to supply water in the municipalities acquiring such waterworks as aforesaid and all other municipalities theretofore supplied with water by said waterworks.

All of the municipalities so supplied with water shall be notified in writing of such application at least sixty days before it is made, and may join therein.

Amended by L.1953, c. 37, p. 715, s. 214, eff. March 19, 1953.



Section 40:62-110 - Commission; Composition; Organization And Compensation; Treasurer's Bond

40:62-110. Commission; composition; organization and compensation; treasurer's bond
Every commission appointed in pursuance of section 40:62-109 of this Title shall consist of not more than five persons, residents of the municipalities making the application for their appointment and joining therein. The commission shall organize as soon as practicable by electing one of its number as president, shall appoint a secretary and a treasurer, who need not be members of the commission, and adopt a seal and a name whereby it may sue and be sued.

The secretary shall keep correct minutes of the meetings and transactions of the commission, and perform such other duties as may be required of him. The treasurer shall give bond for the faithful performance of his duties in such amount as the commission shall prescribe. The offices of secretary and treasurer may be held by the same person. The members of the commission shall receive for their services compensation to be fixed by agreement with municipalities having at least two-thirds of the population of all of the municipalities making the application for their appointment and joining therein, or, in case of failure to agree, by the Superior Court. The secretary and the treasurer shall each receive such compensation as the commission may determine.

Amended by L.1953, c. 37, p. 716, s. 215, eff. March 19, 1953.



Section 40:62-110.1 - Waterworks Or Water Commission, Membership, Salaries

40:62-110.1. Waterworks or water commission, membership, salaries
In any county of the second class with a population of at least 440,000, but not more than 450,000, according to the 1980 federal decennial census, in which at least three municipalities, two of which each have populations of 50,000 or more, but less than 100,000, and one of which has a population of 100,000 or more according to the 1980 federal decennial census, have joined together to create, under R.S.40:62-109, or elect or appoint under R.S.40:62-129, a waterworks or water commission, the provisions of this section shall control the number and method of appointment of the waterworks or water commission members, their terms of office and their salaries, notwithstanding the provisions of R.S.40:62-108 et seq. to the contrary. Any agreements entered into pursuant to R.S.40:62-129 shall be amended to conform with the provisions of this section.

a. The commission shall consist of seven members. A municipality with a population of 100,000 or more shall have three members on the commission and a municipality with a population of 50,000 or more, but less than 100,000, shall have two members on the commission. Members shall be appointed by the mayor in any municipality organized under P.L.1950, c.210 (C.40:69A-1 et seq.) and by the governing body, by a majority vote, in any municipality organized under R.S.40:79-1 et seq. A member of the commission shall be required to reside in the appointing municipality at the time of appointment; however, if the commission member moves outside the appointing municipality during the member's term of office, the member may continue to serve on the commission to the end of the member's term. A mayor, a manager or a member of the governing body of the appointing municipality may serve as a member of the commission unless this service is prohibited by the conflict of interest laws of this State.

b. Each commission member shall be appointed for a four-year term. All additional members who may be appointed to a commission under this section shall be appointed before January 1, 1989, and their first term shall expire not later than December 31, 1992. All terms of office of commission members already appointed and serving on the effective date of this amendatory and supplementary act shall not be affected by the provisions of this act.

c. The salaries of the president and the members of the commission shall be as follows: The president shall receive a salary at the rate of $8,500.00 annually as compensation for service on the commission; and any other member of the commission shall receive a salary at the rate of $7,500.00 annually as compensation for service on the commission.

L.1989, c.145, s.1.



Section 40:62-111 - Vacancies

40:62-111. Vacancies
Any vacancy in the commission shall be filled by appointment as hereinbefore provided, and upon such notice as the Superior Court shall direct, and inability of any member of the commission to serve shall be treated as a vacancy. The application to appoint the commission or to fill any vacancy may be continued from time to time by the Superior Court to whom the same is made.

Amended by L.1953, c. 37, p. 716, s. 216, eff. March 19, 1953.



Section 40:62-112 - Joining After Commission Named

40:62-112. Joining after commission named
At any time after the appointment of the commission any municipality in which water is supplied by the waterworks which it is proposed to acquire, or which may have been acquired as provided in sections 40:62-108 to 40:62-150 of this title may be permitted to join with the municipalities making or joining in the application for the appointment of the commission, or owning the waterworks, on such terms and conditions as may be agreed on, provided that municipalities containing at least two-thirds of the population of all the municipalities seeking to acquire or owning such waterworks shall agree to permit such other municipality to join.



Section 40:62-113 - Negotiations; Contract Served On Each Municipality

40:62-113. Negotiations; contract served on each municipality
Immediately after organization the commission shall proceed to negotiate for the purchase of the entire waterworks supplying water in the municipalities making the application for its appointment, and in the other municipalities, if any, supplied with water by said waterworks and may enter into a contract to purchase said waterworks for compensation to be agreed upon or fixed by condemnation proceedings as hereinafter provided. A copy of every contract to purchase said waterworks shall forthwith be served by the commission on each of the municipalities that made and joined in the application for the appointment of the commission and the contract shall become binding only as to such two or more of the municipalities that made the application for the appointment of the commission, and joined therein, as shall by resolution of their governing bodies file with the commission their assent thereto. Such assents shall be so filed within three months after the copies of the contract have been served on the municipalities by the commission, as hereinbefore provided.

In all applications, orders, reports and proceedings a general description of the property to be condemned shall be sufficient.



Section 40:62-113.1 - Nonapplicability To Passaic Valley Water Commission

40:62-113.1. Nonapplicability to Passaic Valley Water Commission
14. Notwithstanding any provision of P.L.1995, c.101 (C.58:26-19 et al.) or R.S.40:62-110 et seq., to the contrary, the Passaic Valley Water Commission shall not enter into a contract with a private firm for the provision of water supply services pursuant to P.L.1995, c.101 (C.58:26-19 et al.) unless the governing bodies of each of the member municipalities comprising the Passaic Valley Water Commission shall have first approved the contract.

L.1995,c.101,s.14.



Section 40:62-114 - Condemnation; Two Or More Plants; Procedure If In Different Counties

40:62-114. Condemnation; two or more plants; procedure if in different counties
If the commission and the owner of the waterworks cannot agree on terms for the sale thereof, or if such proposed contract shall not become binding as herein provided, the commission may bring an action to condemn the waterworks pursuant to chapter one of Title 20 of the Revised Statutes. The commission may also invoke and exercise in the manner prescribed in said chapter for the purpose aforesaid, either in its own name, or in the name of any or all of the municipalities so supplied with water, all of the powers of such municipalities, or any of them, to acquire property for public use.

Amended by L.1953, c. 37, p. 717, s. 217, eff. March 19, 1953.



Section 40:62-115 - Municipality May Withdraw; Expenses Apportioned; No Withdrawals After Bonds Issued

40:62-115. Municipality may withdraw; expenses apportioned; no withdrawals after bonds issued
Any municipality, by the adoption of an ordinance in the manner provided by law and upon giving the water commission and said owner or owners five days' notice in writing of the adoption of the ordinance, may, if the water commission shall not have taken possession of the waterworks, withdraw from the condemnation proceedings at any time within forty days after the entry of the judgment of the court in the action. Any municipality so withdrawing shall be liable for its proportion of the expenses paid or debts incurred by or on behalf of the municipalities in the proceedings to acquire such waterworks up to the date of withdrawal. After the withdrawal of one or more municipalities, the water commission shall continue the action on behalf of such two or more municipalities as shall not have so withdrawn. If all the municipalities joining in such condemnation shall withdraw from the same, the action for condemnation shall be abandoned by the commission within eighty days after the entry of such judgment, upon payment to the owners and other parties who have appeared before the commissioners or the jury, of their reasonable costs, expenses and counsel fees to be determined by the Superior Court and upon filing a discharge of the notice of lis pendens. In the event of such abandonment such costs, expenses and counsel fees shall be the joint and several obligations of all of the municipalities in behalf of which the condemnation action was instituted, but the municipalities shall be liable as among themselves for the payment of such sum in the proportion set forth in section 40:62-121 of this Title.

If the water commission, pursuant to chapter one of Title 20 of the Revised Statutes, and after the passage and taking effect in each municipality in the manner provided by law, of ordinances authorizing the issuance of bonds as provided in section 40:62-121 of this Title, shall enter upon and take possession of said waterworks, no one or more of said municipalities shall thereafter have the right to withdraw from the condemnation action, nor shall the condemnation action thereafter be abandoned by the water commission.

Amended by L.1953, c. 37, p. 717, s. 218, eff. March 19, 1953.



Section 40:62-116 - Joint Ownership

40:62-116. Joint ownership
The waterworks acquired by the commission appointed in pursuance of section 40:62-109 of this title, whether by a single purchaser or two or more purchasers or by one, or more than one, condemnation proceeding, shall be the property of the municipalities making the application or applications for the appointment of such commission, excepting any municipality or municipalities which may have withdrawn as hereinbefore provided, and authorizing the issuance of bonds, and the municipalities joining therein, as if they constituted a single municipality.



Section 40:62-117 - Expenses Prior And Subsequent To Acquisition Of Plant

40:62-117. Expenses prior and subsequent to acquisition of plant
All expenses incurred prior to the acquisition of the waterworks shall be considered as part of the cost thereof. All expenses subsequently incurred for operating the waterworks and all other expenses and charges not properly chargeable to capital account shall be paid or set aside out of earnings.



Section 40:62-118 - Property Acquired By Owner Pending Proceedings; Acquisition; Contract

40:62-118. Property acquired by owner pending proceedings; acquisition; contract
Upon taking possession of the waterworks, rights and franchises of any such public utility which may be condemned pursuant to the provisions of section 40:62-114 of this title, the commission acquiring the same shall also at the same time take possession of all the property, including all betterments, additions and extensions made on or to the property so condemned, and all rights and franchises which during the pendency of the condemnation proceedings have been acquired by the owner through construction, purchase, contract or otherwise for the purpose of rendering adequate service.

At any time after the commencement of the original condemnation proceedings the commission may enter into an agreement with the owner fixing the price to be paid for the after acquired property, rights and franchises, which agreement when made shall be severally binding upon each of the municipalities which are to own the waterworks and such after acquired property in the proportions that they are respectively liable under the provisions of section 40:62-121 of this title for the bonds therein authorized to be issued.



Section 40:62-119 - After Acquired Property; Condemnation

40:62-119. After acquired property; condemnation
If the commission and the owner cannot agree upon the price to be paid for all the additional property, rights and franchises, including betterments, additions and extensions as aforesaid, prior to taking possession thereof, then within thirty days after taking possession, the fair value thereof as part of the waterworks condemned at the time possession thereof is taken by the commission shall upon the application of either the owner or the commission be determined pursuant to the provisions of chapter one of Title 20 of the Revised Statutes, except that the supplemental condemnation covering the after acquired property shall not be abandoned without the written consent thereto of the owner. The amount so determined as the price to be paid by the commission for the additional property, rights and franchises shall be a lien upon all the waterworks, rights and franchises so acquired by the commission until paid.

Amended by L.1953, c. 37, p. 718, s. 219, eff. March. 19, 1953.



Section 40:62-120 - Removal Of Encumbrances; Ascertainment Of Value Of Debt

40:62-120. Removal of encumbrances; ascertainment of value of debt
Whenever, pursuant to sections 40:62-108 to 40:62-150 of this Title, the commission shall condemn any waterworks free and clear of the lien of any mortgage or mortgages thereon, then upon the taking of possession by the commission of the waterworks and the payment of the award therefor into the court no further interest shall accrue upon such mortgage or mortgages.

Upon the application of either the owner of the waterworks condemned or of the holder of any such mortgage or mortgages or of any debt secured thereby, the Superior Court shall determine the value of the debt secured by each such mortgage as of the date of such payment into court. In making its determination the court shall give due regard to the date of maturity of any such debt, the rate of interest provided to be paid thereon and such other factors as shall properly determine the value of such debt as of the date of such payment into the court. The sum of sums so determined shall upon such determination be paid out of the moneys so paid into the Superior Court to the persons found by the court to be entitled thereto.

Amended by L.1953, c. 37, p. 719, s. 220, eff. March 19, 1953.



Section 40:62-121 - Acquisition Subject To Encumbrances; Bond Issues; Apportionment Of Indebtedness

40:62-121. Acquisition subject to encumbrances; bond issues; apportionment of indebtedness
Any such waterworks may be acquired subject to the lien of any mortgage or mortgages thereon; and for the purpose of raising money to pay the cost of acquiring the waterworks so acquired or to be acquired, whether by purchase or condemnation, and to pay the cost, or part of the cost, of enlarging, extending and improving the same, the municipalities which are to own the waterworks or the enlargements, extensions and improvements to the same may issue at one time or from time to time permanent serial bonds and in anticipation of the issuance of such permanent serial bonds, temporary bonds, and pay such temporary bonds from the proceeds of sale of the permanent serial bonds.

Such municipalities may issue such bonds jointly in the names of all such municipalities, in the same manner and pursuant to the same provisions of law that apply to the issuance of other municipal bonds, and each municipality shall adopt such ordinances and resolutions and cause such bonds to be sold, executed and delivered as if such bonds were its own separate obligations; or each municipality may issue and sell its own bonds separately for its proportion of said costs, as hereinafter provided.

The proceeds of sale of said bonds shall be received by the treasurers of the municipalities and except in the case of funding bonds issued to pay temporary bonds immediately be transferred to the commission or any succeeding commission then in office.

The power to issue bonds and their validity shall not be dependent on or affected by the validity or regularity of the proceedings to establish the commission or to acquire the waterworks or to make the enlargements, extensions or improvements thereof, and said bonds shall be direct obligations of the municipalities issuing the same and if not otherwise paid, shall be paid by general tax.

The bonds so issued, if jointly and severally issued, shall be the joint and several obligations of the municipalities in whose names they are issued, but the municipalities shall be liable as among themselves for the payment of the principal and interest thereon in the proportion that the assessed value for taxation of all the real estate in each of the municipalities for the year preceding the time when such waterworks shall be acquired bears to the total assessed value for said year of all the real estate in all of the municipalities joining in the issuance of said bonds.

If the municipalities shall decide to issue separate bonds, the bonds so issued shall be the obligations of such municipalities respectively, and the amount thereof shall be fixed in the same proportion as hereinbefore provided in the case of joint and several bonds.



Section 40:62-122 - Commission As Fiscal Agent; Duties

40:62-122. Commission as fiscal agent; duties
The commission appointed pursuant to section 40:62-109 of this title and any succeeding commission, however appointed or elected, shall be the fiscal agent of all municipalities represented by the commission for direct payment to the holders of the principal of and interest on all obligations of such municipalities, the payment of which the commission or its successors has or shall have hereafter formally assumed as provided in sections 40:62-108 to 40:62-150 of this title.

The chief financial officer of each such municipality shall furnish the commission or its successors with the names and addresses of the registered holders of such obligations as they may appear in his records, and shall promptly provide the commission with such other information from his records pertaining to such obligations and the payment of the principal thereof and interest thereon which the commission or its successors may request.

The commission or its successors shall have power to do all acts and things necessary or advisable to carry out its functions and perform its duties as such fiscal agent for the purpose hereof expressed.

Nothing herein contained, nor any act or thing done or to be done by the commission or its successors pursuant to this section, shall be construed as the assumption by the commission or its successors of the payment of any obligations or interest thereon not otherwise formally assumed as provided in said sections 40:62-108 to 40:62-150.

Nothing herein contained shall be construed to relieve any municipality issuing such obligations from its liability to pay the same from an unlimited ad valorem tax levied on all the taxable property in such municipality. Nothing herein contained shall be construed to confer upon the commission power to issue any bonds or other obligations in the name of any municipality where the power to issue such obligations is vested solely in the municipality.



Section 40:62-122.1 - Issuance Of Notes In Anticipation Of Water Rents

40:62-122.1. Issuance of notes in anticipation of water rents
L.1936, c. 38, p. 99, entitled "An act to supplement an act entitled "An act to authorize two or more municipalities in this state by means of a commission to acquire, either by purchase or condemnation, and operate privately owned waterworks now or hereafter supplying water therein, and in other municipalities, if any, in which water is supplied by the same waterworks, together with the franchises, rights, and any or all other appurtenant property of the owner or owners, of such works, and to enlarge and extend the same,' passed March twenty-third, one thousand nine hundred and twenty-three, constituting chapter one hundred and ninety-five of the Pamphlet Laws of one thousand nine hundred and twenty-three," approved March twenty-seventh, one thousand nine hundred and thirty-six, saved from repeal. [This supplement authorizes the issuance of negotiable notes, by any commission appointed pursuant to the original act, in anticipation of its receipts on account of fees, rentals and charges for the sale of water. The amount and maturity of these notes are limited, and by section 2 the act is declared inoperative on January 1, 1942.]



Section 40:62-123 - Apportionment Of Water Rents; Collection Of Prior Arrearages

40:62-123. Apportionment of water rents; collection of prior arrearages
As soon as convenient after taking possession the commission shall cause to be read all meters of consumers supplied from such waterworks. At least two days' notice shall be given to the owner in advance of the meter reading and the owner may have a representative present at the reading. The total sum due as shown by the meter readings shall be divided in the ratio in which the period of time that has elapsed between the last preceding meter reading and the date the commission takes possession bears to the period of time that has elapsed between such date and the date of meter reading taken by the commission. The owner shall be entitled to the proportion of the total sum due that shall correspond to the period during which it had possession of the waterworks between its last previous meter reading and such date. All sums shown to be due by the meter reading by the commission shall be collected by it and the owner shall assign to it for the purpose of making such collections its proportionate interest therein as hereinbefore defined. The commission shall use all legal methods for the collection of all sums shown to be due by its meter reading and shall pay over to the owner promptly such parts of the sums of money so collected as may be due to the owner.



Section 40:62-124 - Collection Of Prior Arrearages; Water Shut Off

40:62-124. Collection of prior arrearages; water shut off
If at the time possession is taken by the commission of any such waterworks any person shall be indebted to the owner thereof for water supplied or furnished therefrom, and shall neglect, fail or refuse for a period of sixty days after the indebtedness becomes due to pay the amount thereof to such owner, the commission upon the filing with it of an affidavit by the owner showing the amount due shall upon ten days' notice to the delinquent debtor shut off all water then being supplied or furnished to the delinquent debtor from the waterworks, and shall keep the supply shut off until the delinquent debtor shall pay the owner the amount of the indebtedness.



Section 40:62-125 - Supply Of Water To Old Customers; Rates

40:62-125. Supply of water to old customers; rates
After the commission shall have acquired possession of the waterworks of any such owner it shall carry out any obligation to supply water to any person which the owner would have been required by law to carry out if its waterworks had not been so acquired.

Nothing in this section shall operate to affect the power of the commission to fix rates.



Section 40:62-126 - Enlargement And Extension Of Works; Contracts For Operation

40:62-126. Enlargement and extension of works; contracts for operation
Enlargement and extension of works; contracts for operation; financing improvements. The commission appointed pursuant to section 40:62-109 of this Title and any succeeding commission, however appointed or elected, may enlarge and extend the waterworks and operate the same, or may make a contract for a period not exceeding ten years, or a succession of contracts each not exceeding said period, with any person, to operate such waterworks on such terms as may be agreed upon. If pursuant to this section 40:62-126 or section 40:62-144 or any other provision of sections 40:62-108 to 40:62-150 of this Title, enlargements, extensions or improvements to or in connection with the waterworks have been made and paid for prior to July first, one thousand nine hundred and forty, with funds other than proceeds of bonds or other obligations of the municipalities owning the waterworks, then upon request by resolution of the commission created pursuant to section 40:62-129 of this Title to maintain, operate and extend the waterworks, the municipalities represented by it may incur indebtedness, borrow money and issue their negotiable bonds in amounts sufficient to realize in the aggregate an amount specified in such request not exceeding the amount of funds other than such proceeds theretofore expended by the commission and any predecessor commissions for such enlargements, extensions or improvements. A certificate of the treasurer of the commission delivered to the governing bodies of such municipalities shall for all purposes constitute conclusive evidence as to the description of such enlargements, extensions and improvements and as to the amount, nature, description, source, receipt and disbursement of funds expended for such enlargements, extensions and improvements. The respective amounts to be raised and realized by each municipality represented by the commission shall be fixed in the same proportion as provided in section 40:62-121 in the case of joint and several bonds issued to raise money to pay the cost of the waterworks. Said bonds shall be deemed to be issued for the purpose of financing such enlargements, extensions or improvements and shall be authorized and issued in the method or mode of procedure, prescribed by article one of chapter one of this Title (section 40:1-1 et seq.), except that the bonds shall be conclusively presumed to be authorized and issued for a purpose defined in said article as self-liquidating and shall mature within forty years after the making of such enlargements, extensions or improvements, the ordinance authorizing the bonds may be finally passed notwithstanding the provisions of section 40:1-12 of said article, and the sale of said bonds shall be made simultaneous with or contingent upon the sale by other municipalities of bonds authorized pursuant to said request of the commission. All such bonds shall be subject to call for redemption by the commission, upon three months' notice at any time after five years of issuance. Said bonds shall not be sold except with the consent of the commission and with its approval of the maturities of and rates of interest payable on said bonds. Such consent and approval may be given by resolution of the commission and shall be and constitute a formal assumption by the commission of said bonds, and the interest thereon. The amount realized from the sale of said bonds, after deducting therefrom the cost of issuance of said bonds, shall be paid over to the commission. For all the purposes of sections 40:62-122 and 40:62-127 of this Title, said bonds so issued shall be deemed to be and shall constitute debt incurred by a municipality represented by the commission in connection with the waterworks and extensions thereto and enlargements thereof, formally assumed by the commission appointed pursuant to section 40:62-109 of this Title and its successors.

Amended by L.1940, c. 179, p. 543, s. 1, eff. July 8, 1940.



Section 40:62-127 - Water Rates And Regulations.

40:62-127 Water rates and regulations.

40:62-127. a. The water commission may prescribe and change from time to time rates to be charged for water supplied by the waterworks so acquired, and by any extension or enlargement thereof, but rates for the same kind or class of service shall be uniform in all the municipalities supplied by the waterworks.

The water commission shall establish a rate structure that provides for uniform water service charges for municipal water supply service and fire protection systems.

No rates shall include the imposition of standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter.

Nothing in this section shall preclude a water commission from requiring separate dedicated service lines for fire protection. The water commission may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

No rates shall include the imposition of any fees in excess of the cost of water actually used for any sprinkler system required to be installed in any residential health care facility pursuant to the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.) and regulations promulgated thereunder or in any rooming or boarding house pursuant to the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et al.) and regulations promulgated thereunder.

Nothing herein shall preclude any commission from charging for the actual cost of water main connection.

b.The supplying of water to locations beyond the boundaries of the municipalities owning the waterworks shall be basis for separate classification of service to permit reasonable differentiation of rates. As soon as practicable after acquiring the waterworks, rates shall be prescribed, and shall be revised from time to time whenever necessary, so that the waterworks shall be self-supporting, the earnings to be sufficient to provide for all expenses of operation and maintenance and such charges as interest, sinking fund and amortization, so as to prevent any deficit to be paid by taxation from accruing. The interest, sinking fund and amortization shall be construed to include:

(1)All service on debt heretofore or hereafter incurred by the commission or by any municipality represented by the commission in connection with the acquisition of such privately-owned waterworks, and any extensions thereto and enlargements thereof, heretofore or hereafter formally assumed by the commission or its successors, and

(2)All service on debt heretofore or hereafter incurred by the commission or by a municipality represented by the commission, or its successors, and heretofore or hereafter formally assumed by the commission, or its successors, as part of any agreement with the municipality relative to the acquisition, by the commission, or its successors, of the ownership of or the management and control of or the right to use any water supply or part thereof or interest therein or any distribution system of water mains and connections, or any part thereof, which any such municipality may own or control.

c.The provisions of this section shall be deemed a contract with the holders of all obligations which shall be or may have been issued for the purpose of financing such acquisitions or which heretofore have been or may hereafter be issued to refund temporary bonds or obligations issued for such purposes, the payment of any of which obligations, and interest thereon, the commission, or its successors, has heretofore or may hereafter formally assume as aforesaid.

d.The commission and any succeeding commission may prescribe, and alter and enforce all reasonable rules and regulations for the maintenance and operation of the waterworks and the collection of rates.

Amended 1960, c.172; 1981, c.514, s.3; 1991, c.162, s.2; 2003. c.278, s.4.



Section 40:62-128 - Sale Of Property And Distributing System; Sale Of Water To Purchaser

40:62-128. Sale of property and distributing system; sale of water to purchaser
The commission appointed in pursuance of section 40:62-109 of this title or by virtue of an agreement as provided for in section 40:62-129 of this title, may sell any part of the property in its charge not needed for public use, and may also sell to any municipality the distributing system of mains therein and enter into a contract to supply water in quantity to the municipality purchasing such distributing system, but no distributing system shall be sold to any municipality without the consent of the governing bodies of the municipalities owning the same having at least two-thirds of the population of all such municipalities. The proceeds of any sale of any part of the property or of any distributing system or part thereof, shall be used and applied only in payment of the principal of the unpaid bonds, if any, theretofore issued for the acquisition or enlargement or extension of the waterworks.



Section 40:62-129 - Commission To Operate Works And Manage Supply; Agreement For

40:62-129. Commission to operate works and manage supply; agreement for
At any time after waterworks shall have been acquired in pursuance of sections 40:62-108 to 40:62-150 of this title, the governing bodies of the municipalities owning the same may enter into an agreement prescribing a method of electing or appointing a commission to succeed the commission appointed as provided in section 40:62-109 of this title. The agreement so made shall specify the number of persons to constitute the commission, their term or terms of office, method of organization, and powers, duties and compensation, but the members of the commission may agree to serve without, or at a nominal compensation. Such agreement shall also provide for the appointment or election of a secretary, treasurer, and such other officers as may be necessary, and prescribe their duties and compensation, and contain such other provisions as may be necessary for the maintenance and efficient operation of such waterworks, the extension and enlargement thereof, and the proper management of its financial affairs; and may be amended from time to time.

The governing bodies of all municipalities owning the waterworks shall have an opportunity to approve or disapprove any proposed agreement or amendment thereof, and any such agreement or amendment thereof shall be valid when assented to by the governing bodies of the municipalities containing at least two-thirds of the population of all municipalities owning such waterworks.



Section 40:62-130 - Organization; Commission For Acquisition Of Works Dissolved

40:62-130. Organization; commission for acquisition of works dissolved
The commission elected or appointed in pursuance of such agreement shall organize as soon as practicable, adopt a seal and a name by which it may sue or be sued, and enter upon the discharge of its duties, whereupon the terms of office of the members of the commission appointed in pursuance of section 40:62-109 of this title shall cease.



Section 40:62-131 - Consent Of State

40:62-131. Consent of state
In all cases in which the owner of waterworks purchased or condemned in pursuance of sections 40:62-108 to 40:62-150 of this title has at the time of such purchase or condemnation the consent of the state to take and divert water from any source for domestic and public use, the rights obtained by such consent shall pass to and vest in the municipalities acquiring the waterworks as provided in said sections 40:62-108 to 40:62-150, and no further or other consent of any state board or commission shall be necessary. The municipalities shall be bound by all the terms and conditions attached to such consent and accepted by the owner of the waterworks purchased or condemned.

Nothing in said sections 40:62-108 to 40:62-150 shall be interpreted to affect the power and authority of the state water policy commission over the sources of water supply in this state.



Section 40:62-132 - Commission Cannot Incur Debts For Municipality; Appropriations For Expenses

40:62-132. Commission cannot incur debts for municipality; appropriations for expenses
The commission shall have no power to incur any liability on behalf of the municipalities and none of its debts, expenses or liabilities shall bind the municipalities except with their consent expressed by resolution of their respective governing bodies. The municipalities may from time to time make appropriations for the commission upon such terms and conditions as may be determined.



Section 40:62-133 - Acquisition Of Additional Property, Water Rights And Waterworks; Bonds; Proceeds

40:62-133. Acquisition of additional property, water rights and waterworks; bonds; proceeds
The commission created pursuant to section 40:62-129 of this title to maintain, operate and extend the waterworks, may in addition to its other powers, acquire by condemnation, purchase, lease or agreement any property, or any interest therein, or any right to divert water therefrom, or any additional source of water supply, necessary or convenient for the operation, maintenance or enlargement of the waterworks purchased pursuant to sections 40:62-108 to 40:62-132 of this title, or to prevent or settle litigation growing out of diversion of water by such commission, and utilize the same in connection with such waterworks. The commission may acquire by agreement with any municipality represented by it, or any other municipality, the ownership of or the right to use any water supply, or part thereof or interest therein, or any distribution system of water mains and connections, or any part thereof, which any such municipality may own or control, and utilize the same in connection with the waterworks condemned under said sections 40:62-108 to 40:62-132. The agreement may contain such provisions as to payment for the property acquired as may be agreed upon between the commission and the municipality for which the property is acquired. If any such agreement contains or shall contain provisions as to payment by the commission to the municipality of sums of money not exceeding the principal of and interest accrued on amounts theretofore raised by taxation in the municipality and applied to the payment either of the cost of acquiring or constructing the property acquired or of the principal of or interest on bonds, notes, or other debt incurred to finance such cost, such municipality may incur indebtedness, borrow money, and issue its negotiable bonds in amount sufficient to realize an amount equal to any unpaid portion of such sums of money. Said bonds shall be deemed to be issued and shall recite that they are issued for the purpose of financing the acquisition or construction by the municipality of the property acquired, and shall be authorized and issued in the method or mode of procedure prescribed by article 1 of chapter 1 of this title (s.40:1-1 et seq.). Said bonds shall not be sold except with the consent of the commission and with its approval of the maturities of and rate of interest payable on said bonds. Such consent and approval may be given by resolution and shall be and constitute a formal assumption by the commission of said bonds, and the interest thereon. The amount realized from the sale of said bonds, up to an amount not exceeding the unpaid portion of such sums of money, shall be retained by the municipality in satisfaction and payment of a like amount of such unpaid portion, and shall be applied only to such purpose or purposes as may be financed under any other law by the issuance of bonds, other than funding or refunding bonds, or shall be paid into the sinking fund. The balance thereof, if any, after deducting therefrom the cost of issuance of such bonds shall be paid over to the commission. For all the purposes of sections 40:62-126 and 40:62-127 of this title, said bonds so issued shall be deemed to be and shall constitute debt incurred by a municipality represented by said commission, or its successors, and formally assumed by said commission, or its successors, as part of an agreement with such municipality relative to the acquisition by the said commission or its successors, of the ownership of, or the management and control of, or the right to use any water supply, or part thereof, or interest therein, or any distribution system of water mains and connections, or any part thereof, which such municipality may own or control.

L.1931, c. 304, s.1; amended by L.1935, c. 153, s.1.



Section 40:62-133.1 - Findings, Declarations

40:62-133.1. Findings, declarations
The Legislature finds and declares that there is a need to authorize and empower commissions appointed pursuant to R.S.40:62-109 to issue bonds and other obligations to finance water projects as an alternative to the existing method of financing these projects, whereby municipalities that created these commissions issue their own general obligation bonds and provide the proceeds thereof to the commissions.

L.1991,c.162,s.1.



Section 40:62-133.2 - Commission Empowered To Issue Bonds

40:62-133.2. Commission empowered to issue bonds
For the purpose of raising funds to pay the cost of any part of its waterworks, including the cost of enlarging, extending or improving the same, or for the purpose of funding or refunding any bonds including bonds or other obligations issued by any municipality represented by the commission in connection with the acquisition of waterworks, and any extensions thereto and enlargements thereof, a commission shall have power to authorize or provide for the issuance of bonds pursuant to this amendatory and supplementary act. In order to approve an action concerning bonds, the commission shall, by five members voting in the affirmative, adopt a resolution, sometimes referred to in this amendatory and supplementary act as a "bond resolution;" provided, however, that all of the municipalities which constitute the commission shall be represented among the members voting in the affirmative. The bond resolution shall:

a. Describe in brief and general terms sufficient for reasonable identification the waterworks or part thereof, sometimes referred to in this amendatory and supplementary act as a "project," to be constructed, acquired, enlarged, extended, or improved or describe the bonds which are to be funded or refunded, if any;

b. State the cost or estimated cost of the project, if any; and



c. Provide for the issuance of the bonds in accordance with section 4 of this amendatory and supplementary act.

L.1991,c.162,s.3.



Section 40:62-133.3 - Issuance Of Bonds By The Commission

40:62-133.3. Issuance of bonds by the commission
Upon adoption of a bond resolution, the commission shall have power to incur indebtedness, borrow money and issue its bonds and bond anticipation notes, collectively referred to in this amendatory and supplementary act as "bonds," for the purpose of financing the project or of funding or refunding the bonds described therein. The bonds shall be authorized by the bond resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 40 years from the date thereof, bear interest at a rate or rates within such maximum rate established therein, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption with or without premium, as the bond resolution may provide.

L.1991,c.162,s.4.



Section 40:62-133.4 - Sale Of Bonds, Price

40:62-133.4. Sale of bonds, price
Bonds of the commission may be sold by the commission at public or private sale at such price or prices as the commission shall determine.

L.1991,c.162,s.5.



Section 40:62-133.5 - Bond Resolution, Publication

40:62-133.5. Bond resolution, publication
The commission may cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of clerk of the governing body of the municipalities represented in the commission and may thereupon cause to be published in a newspaper published or circulating in the municipalities represented in the commission a notice stating the fact and date of this adoption and the places where the bond resolution has been filed for public inspection and also the date of the first publication of the notice and also that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contract provided for by the bond resolution shall be commenced within 20 days after the first publication of the notice. If no action or proceeding questioning the validity of the creation and establishment of the commission, or the validity or proper authorization of bonds provided for by the bond resolution referred to in the notice, or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted within 20 days after the first publication of the notice, all residents and taxpayers and owners of property in the municipalities and users of the waterworks system and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity of the creation and establishment of the commission, or the validity or proper authorization of the bonds, or the validity of the covenants, agreements or contracts, and the commission conclusively is deemed to be validly created and established and is authorized to transact business and exercise powers as a commission under this amendatory and supplementary act, and the bonds, covenants, agreements and contracts conclusively are deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1991,c.162,s.6.



Section 40:62-133.6 - Negotiability Of Bonds

40:62-133.6. Negotiability of bonds
Any provision of law, rule or regulation to the contrary notwithstanding, any bond or other obligation issued pursuant to this amendatory and supplementary act shall be fully negotiable within the meaning and for all purposes of the State laws concerning negotiable instruments, and each holder or owner of the bond or other obligation, or of any coupon appurtenant thereto, by accepting the bond or coupon, conclusively is deemed to have agreed that the bond, obligation or coupon is fully negotiable within the meaning and for all purposes of the State laws concerning negotiable instruments.

L.1991,c.162,s.7.



Section 40:62-133.7 - Provisions Permitted In Bond Resolution

40:62-133.7. Provisions permitted in bond resolution
Any bond resolution of the commission providing for or authorizing the issuance of any bonds may contain provisions, and the commission, in order to secure the payment of these bonds and in addition to its other powers, shall have the power, by provision in the bond resolution, to covenant and agree with the several holders of these bonds, as to:

a. The custody, security, use, expenditure or application of the proceeds of the bonds;

b. The construction and completion, acquisition, enlargement, extension or improvement of all or any part of the waterworks;

c. The use, regulation, operation, maintenance, insurance or disposition of all or any part of the waterworks, or restrictions on the exercise of the powers of the commission to dispose, or to limit or regulate the use, of all or any part of the waterworks;

d. Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of the bonds or obligations as to any lien or security, or the acceleration of the maturity of the bonds or obligations;

e. The use and disposition of any moneys of the commission, including revenues, sometimes referred to in this amendatory and supplementary act as "water revenues," derived or to be derived from the operation of all or any part of the waterworks, including any parts thereof previously constructed or acquired and any parts, enlargements, extensions, replacements or improvements thereof subsequently constructed or acquired;

f. Pledging, setting aside, depositing or trusteeing all or any part of the water revenues or other moneys of the commission to secure the payment of the principal of or interest on the bonds or any other obligations or the payment of expenses of operation or maintenance of the waterworks, and the powers and duties of any trustee with regard thereto;

g. The setting aside out of the water revenues or other moneys of the commission of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

h. Determination or definition of the water revenues or of the expenses of operation and maintenance of the waterworks;

i. The rents, rates or the use, products or services of the waterworks, including any parts thereof previously constructed or acquired and any parts, enlargements, extensions, replacements or improvements thereof subsequently constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of water revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

j. The assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of the waterworks, or any obligations having or which may have a lien on any part of the water revenues;

k. Limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the commission;

l. Vesting in a trustee or trustees within or without the State the property, rights, powers and duties in trust as the commission may determine which may include any or all rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 9 of this amendatory and supplementary act, and limiting or abrogating the right of the holders to appoint a trustee pursuant to section 9 of this amendatory and supplementary act or limiting the rights, duties and powers of the trustee;

m. Payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or contract with the holders of the bonds;

n. The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which shall consent thereto, and the manner in which the consent may be given or evidenced; or

o. Any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds.

The provisions of the bond resolution and the covenants and agreements constitute valid and legally binding contracts between the commission and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by the holder or holders of the bonds by appropriate action, suit or proceeding in any court of competent jurisdiction, or by proceeding in lieu of prerogative writ.

L.1991,c.162,s.8.



Section 40:62-133.8 - Appointment Of Trustee In Event Of Default

40:62-133.8. Appointment of trustee in event of default
a. If a default occurs in the payment of the principal of or interest on any bonds of the series after the bonds are due, whether at maturity or upon call for redemption, and this default continues for a period of 30 days, or if the commission fails or refuses to comply with the provisions of this amendatory and supplementary act or fails or refuses to carry out and perform the terms of any contract with the holders of the bonds, and this failure or refusal continues for a period of 30 days after written notice to the commission of its existence and nature, the holders of 25% in the aggregate principal amount of the bonds and the series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of the series for the purposes provided in this section. This section shall be applicable only if the bond resolution of the commission authorizing the issuance of a series of its bonds provides that the holders of the bonds of the series are entitled to the benefits of this section.

b. The trustee may, and upon written request of the holders of 25% in aggregate principal amount of the bonds of the series then outstanding shall, in his or its own name:

(1) By any action, writ, proceeding in lieu of prerogative writ, or other proceeding, enforce all rights of the holders of the bonds, including the right to require the commission to charge and collect water rents adequate to carry out any contract as to, or pledge of, water revenues, and to require the commission to carry out and perform the terms of any contract with the holders of the bonds or its duties under this amendatory and supplementary act;

(2) Bring an action upon all or any part of the bonds or interest coupons or claims appurtenant thereto;

(3) By action, require the commission to account as if it were the trustee of an express trust for the holders of the bonds;

(4) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds; or

(5) Declare the bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the commission and, if all defaults are satisfied, with the consent of the holders of 25% of the principal amount of the bonds then outstanding, annul the declaration and its consequences.

c. The trustee shall have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of the bonds of the series in the enforcement and protection of their rights.

d. In any action or proceeding by the trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this amendatory and supplementary act, shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any water rents and water revenues of the commission pledged for the payment or security of bonds of the series.

L.1991,c.162,s.9.



Section 40:62-133.9 - Appointment Of Receiver

40:62-133.9. Appointment of receiver
If the bond resolution of a commission authorizing for the issuance of a series of its bonds provides that the holders of the bonds of the series are entitled to the benefits of section 9 of this amendatory and supplementary act and further provides that any trustee appointed pursuant to that section, or having the powers of the trustee, has the powers provided by this section, the trustee, whether or not all of the bonds of the series are declared due and payable, is entitled as of right to the appointment of a receiver of the waterworks, and the receiver may enter upon and take possession of the waterworks and, subject to any pledge or contract with the holders of the bonds, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of the waterworks and proceed with the acquisition, construction, operation, maintenance or reconstruction which the commission is under any obligation to do, and operate, maintain and reconstruct the waterworks and fix, charge, collect, enforce and receive the water rents and all water revenues thereafter arising subject to any pledge thereof or contract with the holders of the bonds relating thereto and perform the public duties and carry out the contracts and obligations of the commission in the same manner as the commission itself might do and under the direction of the court.

L.1991,c.162,s.10.



Section 40:62-133.10 - Commission Members, State, County Or Local Units Not Liable On Bonds

40:62-133.10. Commission members, State, county or local units not liable on bonds
Neither the members of the commission nor any person executing the bonds issued pursuant to this amendatory and supplementary act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued by the commission pursuant to this amendatory and supplementary act shall not be in any way a debt or liability of the State or of any local unit or of any county or municipality and shall not create or constitute any indebtedness, liability or obligation of the State or of any local unit, county or municipality, either legal, moral or otherwise, and nothing contained in this amendatory and supplementary act shall be construed to authorize the commission to incur any indebtedness on behalf of or in any way to obligate the State or any county or municipality.

L.1991,c.162,s.11.



Section 40:62-133.11 - Commission Property Exempt From Levy, Sale

40:62-133.11. Commission property exempt from levy, sale
All property of a commission shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a commission be a charge or lien upon its property; except that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a commission on its waterworks, water revenues or other moneys.

L.1991,c.162,s.13.



Section 40:62-133.12 - Investment Of Sinking Funds, Other Moneys, Funds

40:62-133.12. Investment of sinking funds, other moneys, funds
Notwithstanding any restriction contained in any other law, rule or regulation, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds of the commission, and the bonds shall be authorized security for any and all public deposits.

L.1991,c.162,s.14.



Section 40:62-133.13 - Waterworks Public Property, Bonds Exempt From Taxation

40:62-133.13. Waterworks public property, bonds exempt from taxation
Every waterworks and all other property of a commission are declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and, other than lands subject to assessment and taxation pursuant to R.S.54:4-3.3, shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds are declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality and the bonds, and the interest thereon and the income therefrom, and all service charges, funds, revenues and other moneys pledged or available to pay or secure the payment of the bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes and taxes on transfers by or in contemplation of death.

L.1991,c.162,s.15.



Section 40:62-133.14 - State Shall Not Alter Commission's, Bond Holders' Rights

40:62-133.14. State shall not alter commission's, bond holders' rights
The State of New Jersey hereby pledges to and covenants and agrees with the holders of any bonds issued pursuant to a bond resolution of the commission that the State shall not limit or alter the rights vested in the commission to fix, establish, charge and collect its water rates and to fulfill the terms of any agreement made with the holders of the bonds or other obligations, and shall not in any way impair the rights or remedies of the holders, and shall not modify in any way the exemptions from taxation provided for in this amendatory and supplementary act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders are fully met and discharged.

L.1991,c.162,s.16.



Section 40:62-133.15 - Agreements Between Commission And Bank Or Banking Institution

40:62-133.15. Agreements between commission and bank or banking institution
All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are authorized to give to any commission a good and sufficient undertaking with such sureties as shall be approved by the commission to the effect that the bank or banking institution as described herein shall faithfully keep and pay over to the order of or upon the warrant of the commission or its authorized agent all such funds as may be deposited with it by the commission and agreed interest thereon, at such times or upon these demands as may be agreed with the commission or in lieu of these sureties, deposit with the commission or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, these securities as the commission may approve. The deposits of the commission may be evidenced by a depository collateral agreement in the form and upon such terms and conditions as may be agreed upon by the commission and the bank or banking institution.

L.1991,c.162,s.17.



Section 40:62-133.16 - Filing Of Copy Of Bond Resolution

40:62-133.16. Filing of copy of bond resolution
The commission shall file a copy of each bond resolution adopted by it with the Director of the Division of Local Government Services in the Department of Community Affairs, together with a summary of the dates, amounts, maturities and interest rates of all bonds issued pursuant thereto.

L.1991,c.162,s.18.



Section 40:62-134 - Sale Of Surplus Water; Laying Of Pipes; Consent Required

40:62-134. Sale of surplus water; laying of pipes; consent required
The commission or its successor may sell any surplus water not needed to supply the municipalities represented by it to any consumer or to any private water company in this State supplying water to consumers, or any municipality outside of the municipalities represented by the commission, as provided by contracts with the water company which the commission took over as part of the property condemned, and outside of any territory supplied in whole or in part by the water company at the time of taking over the water works. It may also lay, construct and maintain such pipe lines and mains as may be necessary for such purpose in any public highway or place, or acquire by purchase or condemnation any private lands or rights in lands for that purpose. The consent of the public body charged with the repair and maintenance of any public highway or place shall first be obtained, or if such board or body shall refuse such consent, then in such place and in such manner as the Board of Public Utility Commissioners after hearing may fix and determine. The consent also of the governing body of the municipality in which such customers are to be supplied with water shall be first obtained.

Amended by L.1949, c. 160, p. 543, s. 1, eff. May 19, 1949.



Section 40:62-135 - Contracts; Engineers And Assistants

40:62-135. Contracts; engineers and assistants
The commission may make all necessary and proper contracts, in the manner hereinafter provided and elect or appoint any and all engineers, surveyors, officers, agents and employees that it may deem necessary or convenient for accomplishing the purposes of providing and supplying with water any municipality and its inhabitants which it is authorized to supply, and to define their duties, regulate their compensation and provide for their removal.



Section 40:62-136 - Contracts In Excess Of $2,500; Advertisement For Bids; Exceptions

40:62-136. Contracts in excess of $2,500; advertisement for bids; exceptions
Whenever any work to be performed or materials to be furnished may involve an expenditure of a sum exceeding $2,500.00, the commission shall designate the time when it will meet at its usual place of meeting to receive proposals in writing for doing such work or furnishing such materials, as the case may be, and shall thereupon order that notice shall be given by advertisement in 1 or more newspapers circulating in 1 or more of the municipalities represented by the commission, at least 10 days before the time of the meeting. The advertisement shall specify the dimensions and quality of the work to be done or materials to be furnished. All the proposals shall be publicly opened in the presence of those who choose to attend, and the commission may reject any or all proposals, and advertise for new proposals, and the contract for the work and materials, when awarded, shall be awarded to the lowest responsible bidder.

This section shall not be construed to apply to the compensation of specially retained advisers, and when the exigency of the service of an emergency threatening the continuity of the water supply shall be declared by resolution passed by the unanimous vote of the members of the commission, which resolution shall set forth the nature of the exigency or emergency, and shall state the approximate cost of the work in excess of $2,500.00 necessary to be done to meet the exigency or emergency, the necessity for advertising and receiving proposals provided for in this section shall not apply.

Amended by L.1960, c. 94, p. 580, s. 1, eff. July 7, 1960.



Section 40:62-137 - Execution Of Contract

40:62-137. Execution of contract
All such contracts shall be in writing, and shall be executed by the president and secretary of the commission, on behalf of and in the name of the commission, and under its seal. No party shall be allowed to enter upon any work or furnish any material until the contract shall have been so executed. Every person entering into any such contract with the commission shall give satisfactory security for the faithful performance thereof according to its terms, with surety to be approved by the commission.



Section 40:62-138 - Control, Regulation And Protection Of Water Supply System

40:62-138. Control, regulation and protection of water supply system
The commission may make, enforce, amend and repeal all such resolutions and regulations as it may deem necessary and proper for the distribution, supply, use and protection of the water supplies, and the protection of the buildings, machinery, canals, aqueducts, reservoirs and other works and appurtenances thereto; for the installation and protection of meters, and for fixing and collecting the water rents or prices for water, and for imposing penalties in addition to cutting off the water for nonpayment thereof.



Section 40:62-139 - Furnishing Water For Special Purposes.

40:62-139 Furnishing water for special purposes.

40:62-139. a. The water commission may enter into a contract with any person to supply the person with water for fire protection; manufacturing and irrigation and other special purposes, at rates or charges and upon conditions to be designated by the commission. No rates or charges shall include the imposition of standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter. Thereupon the person shall pay to the commission the rate and all other charges stipulated therein, instead of the usual rates charged to other customers of the commission.

b.No rates or charges shall include the imposition of any fees in excess of the cost of water actually used for any sprinkler system required to be installed in any residential health care facility pursuant to the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.) and regulations promulgated thereunder or in any rooming or boarding house pursuant to the "Rooming and Boarding House Act of 1979,"P.L.1979, c.496 (C.55:13B-1 et al.) and regulations promulgated thereunder.

c.Nothing herein contained shall preclude the water commission from charging for the actual cost of water main connection.

d.Nothing herein contained shall alter or affect the lien hereinafter imposed for unpaid water rents or rates, nor change the rights of the commission to collect unpaid water rates or rents in accordance with the provisions hereof.

e.Nothing in this section shall preclude a water commission from requiring separate dedicated service lines for fire protection. The water commission may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

Amended 1981, c.514, s.4; 2003, c.278, s.5.



Section 40:62-140 - Right Of Entry For Inspection; Penalty For Obstructing Inspectors

40:62-140. Right of entry for inspection; penalty for obstructing inspectors
All engineers, surveyors, officers, agents, employees or committeemen appointed for the purposes provided in sections 40:62-133 to 40:62-150 of this title may enter upon any land or water for the purpose of making any and all surveys and examinations necessary, and at all reasonable hours enter any dwelling or other place where the water so furnished is taken or used, and where unnecessary waste thereof is known or suspected, and examine and inquire into the cause thereof, and may examine all service pipes, stopcocks and other apparatus connected with the water supply or drainage works, for the purpose of ascertaining whether the same are of the character and dimensions, and fixed in the manner by the rules of the commission regulating the same.

If any person shall refuse to permit the examination, or oppose or obstruct an engineer, surveyor, officer, agent, employee or committeeman in the performance of such duties, the person so offending shall have the supply of water shut off until the required examination is made and such alteration and repairs as may be necessary shall be completed.



Section 40:62-141 - Liability For Water Rent; Payment In Advance

40:62-141. Liability for water rent; payment in advance
The owner of any house, tenement, building or lot shall be liable for the payment of the price or rent as fixed by the commission for the use of water by such owner or by the occupier, and for the installation, purchase price, repair and testing of any water meter or water meters, water service, water services, connections, appliances or parts, and renewals thereof furnished or made by the commission, in, upon or connecting with such house, tenement, building or lot and the interest and penalties charged.

The price or rent so fixed, and the other costs, expenses, interest and penalties shall be a lien upon such house, tenement, building or lot until the same shall be paid and satisfied, and shall be enforceable by an action at law in any competent court.

The commission shall notify the officers or board having charge of the collection of taxes in each municipality in which the commission shall supply water to any of the inhabitants of such municipality, that the commission is supplying water to such inhabitants, and requesting said officials or board to notify all persons applying for a certificate showing municipal or other liens against property in such municipality, that the applicant must apply to the commission to ascertain the amount of water rents or other charges due to the commission, which are by law made a lien upon the premises covered by the certificate.

The commission may require payment in advance for the use or rent of water furnished by it and for any work to be done or materials to be furnished.



Section 40:62-142 - Water Shut Off For Nonpayment Of Charges

40:62-142. Water shut off for nonpayment of charges
In case prompt payment of any water rent or rents, or for work done or materials furnished, is not made when due, the water may be shut off from such real estate, and shall not be again supplied thereto until the arrears with interest and penalties shall be fully paid.



Section 40:62-143 - Rebate For Prompt Payment; Amount

40:62-143. Rebate for prompt payment; amount
The commission may grant to consumers a rebate or discount for the prompt payment of water rent or rates within a specified time after such water rent or rates shall become due. Such rebate or discount shall not exceed the sum of ten cents on each one dollar or fraction thereof due for water rent or rates, and no rebate or discount shall be granted unless such rents or rates be paid within thirty days after the same shall become due. The sum so granted as a rebate or discount shall be fixed and determined by resolution of the commission.



Section 40:62-144 - Increase Of Capacity Of Plant; Additional Pipe Lines

40:62-144. Increase of capacity of plant; additional pipe lines
The commission may increase the capacity of any waterworks, plant or plants owned by it, either by the construction and erection of new and additional buildings or otherwise, and the purchase of other or larger pumps, machinery and apparatus; extend any system of water distribution either within or without any municipality authorized to be supplied by it, by laying additional mains or lateral connections, or by relaying or enlarging existing mains and pipes, as the commission shall deem necessary; and cause to be constructed additional pipe lines or mains to connect any reservoir or water supply in its control, located outside the limits of the municipalities represented by the commission, with any reservoir or supply pipes or mains within such municipalities.



Section 40:62-145 - Contracts For Additional Supply Of Water

40:62-145. Contracts for additional supply of water
The commission may enter into contracts from time to time, for a period not exceeding fifteen years, with any other municipality having waterworks, or with any private corporation owning or controlling waterworks, to obtain any additional supply of water for public and private uses of the inhabitants of the municipalities represented or supplied by the commission.



Section 40:62-146 - Supplying Water To Other Municipalities; Consent Required

40:62-146. Supplying water to other municipalities; consent required
40:62-146. The commission may contract with any municipality or municipalities to furnish a supply of water for such other municipalities and their inhabitants, for public and private uses, for the term of a year or years. There shall first be obtained the approval of the State board or department having jurisdiction of such matters, which approval and consent such commission or other board or departments may withhold or grant upon such terms as it may deem proper, but in case approval and consent are withheld, the reason for such withholding shall be furnished by the department or board to the commission applying therefor. The contract may provide for the payment to the commission by the municipality annually or otherwise of the sum or sums of money, computed at fixed amounts or by a formula based on any factors or other matters described in R.S.40:62-127 or in any other manner, as the contract or contracts may provide, and may provide that the sum or sums so payable to the commission shall be in lieu of all or any part of the water rents which would otherwise be charged and collected by the commission with regard to the dwellers within the municipality. The contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by the municipality and which may be agreed to by the commission in conformity with its contract with the holders of any bonds, and shall be valid whether or not an appropriation with respect thereto is made by the municipality prior to authorization or execution thereof. The municipality is authorized to perform any acts necessary, convenient or desirable to carry out the contract and to provide for the payment or discharge of any obligation thereunder in the same manner as are other obligations of the municipality. Subject to these contracts with the holders of bonds, the commission is authorized to perform any acts necessary, convenient or desirable to carry out the contract and, to provide for the payment or discharge of any obligation thereunder in the same manner as are other obligations of the municipality. Subject to these contracts with the holders of bonds, the commission is authorized to perform any acts necessary, convenient or desirable to carry out the contract and, in accordance with the contract, to waive, modify, suspend or reduce the water rents which would otherwise be charged and collected by the commission with regard to the dwellers within the municipality, but nothing in this section or the contract shall prevent the commission from charging and collecting, as if the contract had not been made, water rents with regard to the dwellings sufficient to meet any default or deficiency in any payments agreed in the contract to be made by the municipality.

Amended 1991,c.162,s.12.



Section 40:62-147 - Supplying Water To Dwellers Along Line; Rates; Consent Required

40:62-147. Supplying water to dwellers along line; rates; consent required
The commission may supply with water, dwellers in municipalities, other than those represented by the commission, through which its mains may pass, and for that purpose may lay mains and pipes in or under any street, road, avenue, alley or public place in such other municipality. Such water shall be supplied to dwellers in other municipalities upon the same or as favorable terms and conditions as water shall be furnished to other similar customers of the commission. The consent of the municipal authorities of such other municipality to the supplying of its dwellers with water shall be first obtained.



Section 40:62-148 - General Powers To Carry Out Objective

40:62-148. General powers to carry out objective
40:62-148. Subject to any contracts with the holders of bonds, the commission may adopt all ordinances and resolutions, enter into all agreements and contracts, and do any and all other acts and things necessary to provide water for the public and private uses of its customers in accordance with the provisions of R.S.40:62-133 to R.S.40:62-150.

Amended 1991,c.162,s.19.



Section 40:62-148.1 - Water Commission Customers, Option For Electronic Billing, Payment.

40:62-148.1 Water commission customers, option for electronic billing, payment.

5.Upon the request of a customer, a water commission may:

a.offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by such water commission to its customers and any additional information sent by the water commission to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of water service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and

b.provide the customer of such water commission the option of paying any such periodic bill via electronic means.

L.2010, c.91, s.5.



Section 40:62-149 - Powers Of Condemnation

40:62-149. Powers of condemnation
If the commission and the owner of any property, or interest therein which the commission is authorized to acquire, cannot agree on terms for the sale or lease thereof, the commission may acquire it by condemnation in the manner prescribed in sections 40:62-114 to 40:62-116 of this title.



Section 40:62-150 - Certain Boards And Commissions Unaffected

40:62-150. Certain boards and commissions unaffected
Nothing in sections 40:62-133 to 40:62-150 of this title shall be construed to affect the power or authority of the North Jersey district water supply commission or the South Jersey district water supply commission, or the state water policy commission.



Section 40:62-150.1 - Names Of Employees Of Water Commissions Established By Two Or More Municipalities In Second Class Counties Between 300,000 And 325,000

40:62-150.1. Names of employees of water commissions established by two or more municipalities in second class counties between 300,000 and 325,000
Any water commission, established pursuant to sections 40:62-108 to 40:62-150 of the Revised Statutes, by two or more municipalities in counties of the second class now having a population between three hundred thousand and three hundred and twenty-five thousand shall, upon written petition regulating the same, signed by a majority of the employees of said water commission employed by it on the effective date of this act, certify to the Civil Service Commission the names of all those employees, including the secretary-treasurer, employed by the said commission on the effective date of this act.

L.1949, c. 289, p. 886, s. 1, eff. May 28, 1949.



Section 40:62-150.2 - Classification, Without Examination In Classified Service

40:62-150.2. Classification, without examination in classified service
When the names of such employees, including the secretary-treasurer, have been certified the Civil Service Commission shall classify, without examination, the employees so certified in the classified service and such employees shall thereafter be subject to all the provisions of subtitle three of Title 11 of the Revised Statutes, with respect to tenure, classification and compensation.

L.1949, c. 289, p. 886, s. 2, eff. May 28, 1949.



Section 40:62-151 - Annual Standby Or Ready-to-serve Charge Upon Unoccupied Lots.

40:62-151 Annual standby or ready-to-serve charge upon unoccupied lots.

1.The governing body of any municipality or any water commission representing two or more municipalities may fix an annual standby or ready-to-serve service charge upon any unoccupied lot abutting upon a street wherein a water main has been laid and to which the lot may connect.

No service charge shall be made for any lot fronting on a water main which has heretofore been assessed as a local improvement or for which the owners of the lot paid under a contract with the municipality.

No service charge shall include the imposition of standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter.

The service charge shall be rendered and collected in the same manner as other bills for water service are rendered and collected.

Nothing in this section shall preclude the governing body of a municipality or a water commission representing two or more municipalities from requiring separate dedicated service lines for fire protection. The municipal governing body or water commission may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

L.1949,c.194,s.1; amended 2003, c.278, s.6.



Section 40:62A-1 - Definition

40:62A-1. Definition
The words "municipal institutions" wherever used in this act, shall mean any hospital, almshouse, welfare house or other municipal institution operated by the municipality for the sick, aged, poor or indigent.

L.1956, c. 67, p. 153, s. 1, eff. June 6, 1956.



Section 40:62A-2 - Establishment And Maintenance Of Commissary; Cost; Profits

40:62A-2. Establishment and maintenance of commissary; cost; profits
The governing body of any municipality is hereby empowered to provide by resolution for the establishment and maintenance of a commissionary for the sale of commodities to patients, inmates, visitors of patients and inmates, and employees of any municipal institution, under rules to be adopted by the governing body. The cost of establishing the commissary may be defrayed out of the funds appropriated for current maintenance. Any profit accruing therefrom may be used by the board, committee, department or division of the municipal government administering the said municipal institution, for the recreational entertainment or other like purpose of the patients or inmates of the particular municipal institution.

L.1956, c. 67, p. 153, s. 2, eff. June 6, 1956.



Section 40:63-31.1 - Sale Or Lease Of Municipal Facilities To Privately-owned Utility; Conditions

40:63-31.1. Sale or lease of municipal facilities to privately-owned utility; conditions
Any municipality, wherein sewer facilities are provided by a privately-owned public utility subject to the jurisdiction of the Board of Public Utility Commissioners of the State of New Jersey and wherein there are also sewer facilities owned by the municipality, may lease or sell the sewer facilities owned by the municipality to the privately-owned public utility, provided that the following 2 conditions are complied with:

(a) An ordinance shall be duly adopted by the governing body of the municipality approving the terms and conditions of the agreement of lease or sale and authorizing the execution thereof. Said ordinance may incorporate said terms and conditions by reference to such an agreement on file with the clerk of the municipality.

(b) The terms and conditions of the agreement of lease or sale shall be approved by the Board of Public Utility Commissioners of the State of New Jersey.

L.1964, c. 26, s. 1.



Section 40:63-31.2 - Construction Of Incidental Facilities For Sale Or Lease To Privately-owned Utility; Assessment Of Cost

40:63-31.2. Construction of incidental facilities for sale or lease to privately-owned utility; assessment of cost
Any municipality, wherein sewer facilities are provided by a privately-owned public utility subject to the jurisdiction of the Board of Public Utility Commissioners of the State of New Jersey and wherein there are also sewer facilities owned by the municipality, may construct or cause to be constructed anywhere within the municipality sewer mains, pumping stations, manholes and other incidental sewer construction for the purpose of leasing or selling the same to the privately-owned public utility. The cost of such construction may be assessed against the real property benefited thereby in the same manner and to the same effect as in the case of assessments for local improvements.

The said sewer mains, pumping stations, manholes and other incidental construction may be leased or sold by the municipality to the privately-owned public utility, provided that the following 2 conditions are complied with:

(a) An ordinance shall be duly adopted by the governing body of the municipality approving the terms and conditions of the agreement of lease or sale and authorizing the execution thereof. Said ordinance may incorporate said terms and conditions by reference to such an agreement on file with the clerk of the municipality.

(b) The terms and conditions of the agreement of lease or sale shall be approved by the Board of Public Utility Commissioners of the State of New Jersey.

L.1964, c. 26, s. 2.



Section 40:63-31.3 - Refund Or Credit To Property Owners

40:63-31.3. Refund or credit to property owners
That portion of the principal of the amount of any proceeds received or to be received by the municipality from any lease or sale made under either section 1 or section 2 of this act, which is specified in the agreement of lease or sale to be attributable to sewer facilities for which properties benefited thereby have been or will be assessed, shall be refunded or credited, pro rata according to the principal of the amount of any such assessments, to those owners of properties assessed, or their legal representatives or assigns, in such manner as may be determined by the governing body of the municipality.

L.1964, c. 26, s. 3.



Section 40:63-40 - Purchase Of Lateral Sewers By Municipality; Contracts Validated; Bonds

40:63-40. Purchase of lateral sewers by municipality; contracts validated; bonds
L.1932, c. 163, p. 289, entitled "An act to validate, ratify and confirm certain municipal contracts and to authorize the issue of bonds to pay for work performed thereunder," approved May third, one thousand nine hundred and thirty-two, saved from repeal. [This act validates contracts providing for the payment, to landowners, of the reasonable value of lateral sewers connected with the general sanitary system, and authorizes the issuance of bonds to defray the cost thereof. The bonds so issued are deemed to be funding bonds.]



Section 40:63-68 - Contracts With Other Municipalities Generally

40:63-68. Contracts with other municipalities generally
The governing body of any municipality may contract with the governing body or bodies of one or more other municipalities:

a. To construct or purchase any works, system or plant, or any portion thereof, at their joint cost, within or without the territorial limits of the contracting parties; or

b. To receive and care for, or dispose of, the sewage of such other municipality or municipalities; or

c. To have its sewage received and disposed of by any other municipality or municipalities.



Section 40:63-69 - Definitions; "Joint Meeting" ; "Improvement Or Works"

40:63-69. Definitions; "joint meeting" ; "improvement or works"
The words "joint meeting" as used in this article shall mean the meeting or assembly of the members of the governing bodies or boards of the several municipalities having authority to make and enter into contracts for the construction jointly of the works or improvements, authorized by section 40:63-70 of this title.

"Improvements or works" when used in this article mean and include all joint outlet and trunk sewers, and sewers or systems of sewers and drains, and joint sewage disposal plants or works and pumping and storage works, and places for the treatment of sewage from such jointly contracting municipalities.



Section 40:63-70 - Construction Of Improvements Or Works; Sewers Connecting Therewith

40:63-70. Construction of improvements or works; sewers connecting therewith
Any two or more municipalities may in the manner hereinafter in this article provided, jointly provide for, construct, maintain and operate an outlet or trunk sewer, or system of sewerage, a system of conveying sewage from a point or points to be agreed upon to a common destination, or to disposal works, and may also construct, maintain and operate works, plants and stations within or without the said municipalities, or any of them, for the treatment, rendering and disposal of sewage. Any such municipalities establishing such joint outlet or trunk sewer or disposal works may also construct sewers running in and along any public street, road or highway separating such municipalities, and connecting therewith in the manner hereinafter in this article provided.



Section 40:63-71 - Surveys And Maps; Municipalities May Enter On Land To Inspect

40:63-71. Surveys and maps; municipalities may enter on land to inspect
Any two or more municipalities, by their respective governing bodies, or by their boards charged by law with the construction of sewers and drains in such municipalities respectively, may unite and jointly cause to be made, at their joint expense, by competent engineers, surveys, maps and plans of, and reports, specifications and estimates for, any proposed improvement or works authorized by section 40:63-70 of this title, which such municipalities may desire jointly to construct, maintain and operate; and for such purpose, and before determining upon a final route or location for such proposed improvement or works, may, by their engineers, agents and servants, lawfully enter upon any lands or waters, to explore and make surveys, and do all necessary preliminary work, doing, however, no unnecessary damage or injury to private or other property.



Section 40:63-72 - Surveys And Maps Filed With Municipal Clerks; Costs Estimated

40:63-72. Surveys and maps filed with municipal clerks; costs estimated
The surveys, maps, plans, reports, specifications and estimates, or true copies thereof, shall be delivered by the persons making them to the clerk of each of the municipalities joining in the expense thereof, together with an estimate of the cost and expense of the proposed improvement or works, and the percentage of the cost and expense proposed to be apportioned to and paid by each municipality, and also an estimate of the annual cost of maintenance, repairs, operation and supervision of the proposed improvement or works annually to be paid by each municipality after the completion thereof.



Section 40:63-73 - Surveys And Maps; Consideration Of By Each Municipality

40:63-73. Surveys and maps; consideration of by each municipality
The clerks of the respective municipalities interested, shall immediately submit to the governing body, or to the board of the municipality charged by law with the construction of sewers and drains therein, where such board exists, all such surveys, maps, plans, reports, specifications and estimates so delivered to him, and said governing body or board shall immediately thereafter proceed to consider and approve or reject the same.



Section 40:63-74 - Rejection By Municipality; Notice To Interested Municipalities

40:63-74. Rejection by municipality; notice to interested municipalities
If said board or body shall decide not to join in the construction of the proposed improvement or works, it shall pass a resolution declaring its refusal to join therein, and a copy of the resolution, duly certified by the clerk, shall be served on the clerk of each of the other municipalities interested therein.



Section 40:63-75 - Approval By Municipality; Resolution; Notice To Interested Municipalities

40:63-75. Approval by municipality; resolution; notice to interested municipalities
If such governing body or board shall, after such consideration, decide to join in the construction of the proposed improvement or works, it shall, by resolution, approve the surveys, maps, plans, reports, specifications and estimates so submitted to it, and cause the same to be filed with the clerk of the municipality, there to remain of record and a copy of the resolution of approval, certified by the municipal clerk, shall be served by him on the clerk of each of the other municipalities interested in the proposed improvement or works.



Section 40:63-76 - Notice Of Intention To Make

40:63-76. Notice of intention to make
No ordinance authorizing the making of a contract in writing, between municipalities for the joint construction of any of the improvement or works authorized by section 40:63-70 of this title, shall be passed by the governing body or board having power to construct sewers and drains in such municipality, until public notice shall be given in a newspaper published or circulating in the municipality, of the intention of such municipal or governing board or body to join in causing such public improvement to be made.



Section 40:63-77 - Contents Of Notice; Objections To Ordinance Filed; Procedure

40:63-77. Contents of notice; objections to ordinance filed; procedure
The clerk of such body or board shall, by direction of the body or board, give such notice. The notice shall briefly describe the proposed improvements, which description may be made by reference to the proposed ordinance and other documents on file in the office of the municipal clerk, and shall request such persons as may object thereto to present their objections in writing at the office of such clerk and file the same with him, at or before the expiration of ten days from the date of the notice, or to said body or board at its first meeting held after the expiration of said ten days. Said body or board of such municipality may, at such meeting or afterwards, proceed to consider and pass the ordinance, notwithstanding any objection, and thereafter the proceedings of such body or board regarding the ordinance shall be the same or as nearly as may be to like proceedings regarding ordinances passed by such body or board for the construction of sewers within such municipality.



Section 40:63-78 - When Failure Of Notice Not To Invalidate Proceedings

40:63-78. When failure of notice not to invalidate proceedings
The failure to give the notice of intention required by section 40:63-76 of this title shall not invalidate any such ordinance, or any joint contract made in pursuance thereof, provided the ordinance shall have been in all other respects regularly adopted by the governing body, or board having power to construct sewers and drains therein, of the municipality, by a majority vote thereof, and shall have been publicly advertised after adoption, as required by law.



Section 40:63-79 - Joint Contract; Ordinances Authorizing

40:63-79. Joint contract; ordinances authorizing
The governing bodies or boards of any two or more of the municipalities adopting resolutions of approval as aforesaid, and desiring to unite in the construction, maintenance and operation of such improvements or works, may thereupon respectively authorize, by ordinance to be substantially the same in content in all such municipalities, the making and entering into, by and on behalf of such municipalities respectively, of a joint contract or contracts in writing upon such terms and conditions as to them shall seem proper, with such other municipality or municipalities for the making of any one or more of the improvements or works authorized by section 40:63-70 of this title, and the maintenance and operation thereof, at the joint cost and expense of such contracting or associated municipalities, as may be provided and specified in the contract, and for the construction of any necessary storage basins for collecting the sewage of such contracting or associated municipalities, and the construction of works and plants for the treatment and disposal thereof, and for acquiring the right to connect with and use any outlet or trunk sewer or sewers, or system of sewers and appurtenances, that may have been theretofore constructed, or that may be thereafter constructed within or by any other municipality, or within or by any of the municipalities so jointly contracting, and for the doing of any other act necessary or convenient for providing, constructing, maintaining and operating such public improvement or works.



Section 40:63-80 - Contents Of Ordinance; Capacity, Use, Cost And Expense Apportioned

40:63-80. Contents of ordinance; capacity, use, cost and expense apportioned
The ordinance shall generally describe the route or line, size, capacity and extent of the proposed outlet sewer, sewers, or drains and appurtenances, to be jointly constructed by the contracting municipalities, and of the main or trunk sewers or drains, if any, to be connected therewith, and the size, capacity and extent of the sewer collection basins, sewage disposal or treatment works, plants and stations, if any, proposed to be constructed in connection with such outlet or trunk sewers or drains, and shall also prescribe and fix the percentage of the capacity of such public improvement or works to the use of which each municipality shall be entitled, also the percentage of the total cost, damages and expense thereof to be paid by each contracting municipality.



Section 40:63-81 - Joint Contract; Execution; Recording

40:63-81. Joint contract; execution; recording
After the passage of such ordinance by each of such municipalities, pursuant to the laws governing the same, the proper officers of each municipality so authorized by ordinance, may join in executing a joint contract in accordance with the provisions of the ordinance, and the several contracting municipalities are hereby authorized to do any and all acts necessary or advisable regarding the execution and recording of such joint contract.

Such contract when executed pursuant to the provisions of this article, shall be recorded in the office of the clerk of the county wherein such contracting municipalities are situated. If such municipalities are situated in different counties, then the contract shall be recorded with the clerk of the county in which each of the municipalities is situated.



Section 40:63-82 - Proceedings After Joint Contract To Be By Resolution

40:63-82. Proceedings after joint contract to be by resolution
Whenever a joint contract shall be made and entered into in writing and duly executed by two or more municipalities under the provisions of this article, all acts and proceedings which may be necessary to be thereafter taken by such municipalities, collectively in joint meeting, or singly in their corporate capacity, relating to the public improvements or works, may be taken by resolution and not by ordinance.



Section 40:63-83 - Joint Contract; Modification; Supplemental Contract For Future Management

40:63-83. Joint contract; modification; supplemental contract for future management
The municipalities entering into a joint contract for the construction, maintenance and operation of any improvement or works authorized by section 40:63-70 of this title, may alter or modify any of the provisions thereof, and provide for the future maintenance and operation of the improvement or works by a supplemental contract, authorized by ordinance or resolution of each of the governing bodies or by the boards charged by law with the construction of sewers and drains in the several contracting municipalities.



Section 40:63-84 - Separate Municipal Action Relative To Joint System; Local Connecting Sewers

40:63-84. Separate municipal action relative to joint system; local connecting sewers
In any municipality which has entered into such a joint contract for the construction and maintenance of any such joint improvement or works, the municipal body or board having power to construct sewers or drains therein may from time to time by ordinance, provide for and cause to be constructed any trunk, lateral or connecting sewers and system of sewers, and all necessary appurtenances thereto, connecting with and discharging into such joint improvement or works. Such ordinances may be passed by such body or board on its own motion, without application or petition therefor.



Section 40:63-85 - Joint Meeting; Organization; Officers; Vacancies; Duration Of Power

40:63-85. Joint meeting; organization; officers; vacancies; duration of power
After the execution and recording of any such contract, the respective governing bodies or boards having authority to construct sewers and drains therein, of the several municipalities so contracting, shall meet in joint meeting, at such time and place as may be fixed in writing by a majority of the presiding officers of such bodies or boards, and shall proceed at once to organize as a joint meeting, by electing, by roll call of the municipalities, a member of one of the bodies or boards of the several municipalities composing such joint meeting, as the permanent chairman of such joint meeting. The joint meeting shall immediately after selecting a permanent chairman, and at the same meeting, proceed to elect by roll call of the municipalities, a secretary and a treasurer, and may then, or thereafter, from time to time, elect or choose such other officers, servants and agents for such time or times as they may determine, and fix their compensation. None of the officers except the chairman need be a member of the governing body or board of any of the contracting municipalities. Any vacancy occurring in any of the offices or positions under its control may be filled by the joint meeting.

The joint meeting shall continue to exist until the full completion of the improvement or works provided for in the contract between the several municipalities, and for such further time as may be provided in the contracts. It may meet and adjourn from time to time as it may fix and determine during the progress and continuance of the work, and until its completion.



Section 40:63-86 - Officers; Oaths And Bonds

40:63-86. Officers; oaths and bonds
The chairman, secretary and treasurer of the joint meeting, and such other officers or servants thereof as may be required by such meeting, before entering upon the discharge of their duties, shall each take and subscribe an oath that he will faithfully and impartially discharge the duties of his office to the best of his skill and understanding. The joint meeting may require the treasurer and any other of its officers or servants to enter into bond to the municipalities jointly contracting, in such sum or sums as may be fixed by it with proper surety satisfactory to and fixed by the joint meeting.



Section 40:63-87 - Voting By Municipalities, Quorum; Specific Concurrence Required

40:63-87. Voting by municipalities, quorum; specific concurrence required
Each municipality, through its body or board represented in such joint meeting, shall be entitled to one vote therein, on all motions, resolutions, appointments and all other proceedings taken in or by such joint meeting, subject to the qualifications hereinafter specified; and such vote shall be cast and announced as is directed by a majority of all the members of such municipal body or board present in such joint meeting, whether such members present constitute a quorum of such body or board, or not. If only one member of such municipal body or board be present at the joint meeting, the vote of his municipality may be cast by him.

A majority of the municipalities so contracting, when represented as aforesaid in such joint meeting, shall constitute a quorum for the transaction of business, and such majority may adopt and make rules of order governing the proceedings of such joint meeting, and rules for the government of the officers, agents and servants employed or appointed by the same, but in the case of municipalities which have heretofore jointly contracted for or jointly constructed any joint sewers, sewerage system or disposal plant or works under the authority of an act entitled "An act to authorize any two or more municipalities in this state to jointly provide, maintain and operate trunk or outlet sewers and sewage disposal plant or plants or a system of sewerage and to otherwise act jointly concerning the collection, removal or disposal of sewage and make contracts in relation thereto," approved April eighth, one thousand nine hundred and ten, no election, appointment or other action of said joint meeting, shall become operative or be binding on said joint meeting, or any of said municipalities, unless concurred in by the body or board, or bodies or boards of such respective contracting municipality or municipalities represented or entitled to be represented in said joint meeting present thereat, as by the ordinance providing for the making of the joint contract, are directed to pay twenty-five per cent or more of the total cost, damages and expenses of the improvements or works specified in said contract and in said ordinance authorizing the same.



Section 40:63-88 - Exclusive Powers Except In Money Matters; Actions By Joint Committee; Benefits To Accrue To All

40:63-88. Exclusive powers except in money matters; actions by joint committee; benefits to accrue to all
All proceedings and official action whatsoever, necessary to be taken under the contract or contracts made for such public improvements or works under this article, shall be taken and had by such joint meeting exclusively, except in matters relating to the raising and paying of money provided to be paid by the several contracting municipalities, and in all such last mentioned matters, each contracting municipality shall act in a separate corporate capacity, as provided in such contract, or by the laws applicable to each municipality.

All actions and proceedings of the joint meeting, pursuant to such contract between them, except as in this section otherwise provided, shall be considered and construed to be done by and under the authority of the respective contracting municipalities represented in such joint meeting, and as if done by each municipality in its separate corporate capacity, but no such municipality shall be liable for more than its proportionate share of the cost, damages and expense of said improvement or works as fixed by said joint contract.



Section 40:63-89 - Joint Meeting; Rooms And Buildings

40:63-89. Joint meeting; rooms and buildings
The joint meeting shall provide a proper meeting room in which to hold its meetings, and shall make provisions for proper rooms or buildings for the transaction of its business and the accommodation of its officers, agents and servants, and may contract for the payment of the rent of any such meeting room, offices or other rooms or buildings necessary for its business and for the safe-keeping of its property and the accomplishment of its object.



Section 40:63-90 - Reorganization When Work Completed; Maintenance And Operation

40:63-90. Reorganization when work completed; maintenance and operation
The permanent chairman, secretary, treasurer and other officers of the joint meeting, appointed or elected pursuant to the provisions of this article, shall hold their several offices until the final completion of the improvement or works provided for by the joint contract between the several municipalities. The joint meeting shall fix the compensation to be paid to each of said officers and they shall be respectively entitled to receive the same at the rate fixed by the joint meeting during their terms and until the completion of the improvement or works provided for in and by the joint contract.

Upon the completion of such improvement or works, the joint meeting shall reorganize for the maintenance and operation of the completed improvement or works, by the election of a chairman, and a secretary and a treasurer and such other officers, agents and employees as may be needed for such maintenance and operation, and shall fix the compensation of all such officers, agents and employees. The chairman of such reorganized joint meeting shall continue in office until his successor shall be duly elected and qualified, notwithstanding he may have ceased to be a member of the governing body or board of any contracting municipality.

Nothing in this section shall be deemed to require any municipalities which have heretofore jointly contracted for or jointly constructed any joint sewers, sewerage system or disposal plant or works under the authority of an act entitled "An act to authorize any two or more municipalities in this state to jointly provide, maintain and operate trunk or outlet sewers and sewage disposal plant or plants or a system of sewerage and to otherwise act jointly concerning the collection, removal or disposal of sewage and make contracts in relation thereto," approved April eighth, one thousand nine hundred and ten, to reorganize such joint meeting upon the completion of such improvement or works.



Section 40:63-91 - Acquisition Of Land; Purchase

40:63-91. Acquisition of land; purchase
The joint meeting acting on behalf and in the corporate names of the several municipalities jointly contracting with each other regarding the public improvement or works authorized to be jointly constructed under the provisions of this article, and represented in such joint meeting, may, at any time after the execution of the joint contract between such municipalities, and in the joint names of all the contracting municipalities, purchase and acquire, by resolution, any and all lands, rights or interests in land, either within such municipalities, or any of them, or beyond the limits of any of them, which may be deemed necessary for such public improvement or works. Such contracting municipalities may jointly treat with the owners thereof for the same; and such municipalities acting in joint meeting, may jointly secure or purchase said lands, rights or interests therein, from the owners of the same, and agree to make such compensation therefor as such joint meeting may deem reasonable; and shall receive from such owner or owners a conveyance of such rights of way, lands and real estate, rights or easements therein, in the joint corporate names of such contracting municipalities.



Section 40:63-92 - Condemnation Of Lands; Procedure

40:63-92. Condemnation of lands; procedure
If in any case the contracting municipalities shall be unable to agree with the owner or owners of any rights of way, lands or real estate, rights or easements, deemed necessary by the joint meeting of the contracting municipalities for the making of any such public improvement as is hereby authorized and is provided for in the contract between them, or when by reason of legal or other incapacity or absence of the owner or owners or otherwise, no agreement can be made for the purchase thereof, the rights of way, lands or real estate, rights or easements therein, so deemed necessary for the purposes aforesaid, may be acquired by the contracting municipalities by condemnation in their joint names upon their joint application, in the manner now or hereafter provided by the general laws of this state relating to the condemnation of lands for public uses.



Section 40:63-93 - Condemnation; Right Of Entry Upon Appointment Of Commissioners

40:63-93. Condemnation; right of entry upon appointment of commissioners
Where a condemnation action is commenced as provided in section 40:63-92 of this Title, the contracting municipalities, their officers, servants and agents, may immediately upon the appointment of the commissioners, enter upon, take and use such lands and real estate, and rights and interest therein and appurtenances.

Amended by L.1953, c. 37, p. 721, s. 225, eff. March 19, 1953.



Section 40:63-94 - Contracts For Improvements Or Works

40:63-94. Contracts for improvements or works
The joint meeting acting on behalf and in the corporate names of the several municipalities jointly contracting with each other regarding the public improvement or works authorized to be jointly constructed under the provisions of this article, and represented in such joint meeting, may, in the joint names of all the contracting municipalities, enter into any and all contracts necessary or proper for providing, maintaining and operating the same, with such changes or alterations as may be found convenient or necessary in the progress of the work.

All contracts, subcontracts, bills, estimates, measurements and all payments of money, relating to or growing out of the public improvement or works hereby authorized, shall, before becoming effective or binding, be approved by a majority vote of such joint meeting, in like manner as in case of motions or resolutions referred to in section 40:63-87 of this title, except as therein provided.



Section 40:63-95 - Joint Meeting

40:63-95. Joint meeting
Whenever any work to be performed or materials to be furnished in or about any improvement or works to be made under the provisions of this article shall involve an expenditure of a sum of money exceeding the amount under which a contracting unit may award contracts or make purchases or agreements without public advertising pursuant to the provisions of section 3 of P.L. 1971, c. 198 (C. 40A:11-3), the municipal bodies or boards of the contracting municipalities, by their official action taken in joint meeting as herein provided, shall designate a time when they will meet at their usual place of meeting to receive proposals in writing, for doing the work or furnishing the materials, and such joint meeting shall order the chairman and secretary thereof to give notice by advertisement inserted in one or more newspapers circulating in one or more of the contracting municipalities in each county in which the contracting municipalities are situate, at least 10 days before the time of such meeting, of the work to be done or materials to be furnished, of which at the time of such order they shall cause to be filed in the office of such joint meeting particular specifications. Not more than one proposal shall be received from any one person, directly or indirectly, for the same contract, work, or materials, and all proposals received shall be publicly opened by the chairman in the presence and during a session of such joint meeting, and of all others who choose to attend the meeting. The joint meeting may reject any and all proposals and direct its chairman and secretary to advertise for new proposals and accept such as shall, in the opinion of a majority of the municipalities represented in the joint meeting, be deemed most advantageous for the municipalities.

The proposal so accepted shall be reduced to a contract in writing, and a satisfactory bond to be approved by the joint meeting shall be required and given for its faithful performance, but all contracts when awarded shall be awarded to the lowest responsible bidder offering satisfactory security.

This section shall not prevent the joint meeting from having any work done by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor, or to the hiring of teams or vehicles, when the safety or protection of public property or the public convenience requires, or the exigency of the public service will not admit of such advertisement. In such case, however, the joint meeting shall, by resolution, passed by the affirmative vote of four-fifths of all contracting municipalities represented in such joint meeting, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be so expended.

This section shall not apply to any engineer or agent of the jointly contracting municipalities engaged in supervising or directing the work of the improvement.

Nothing in this section shall prohibit the joint meeting from entering into a joint agreement pursuant to section 10 of P.L. 1971, c. 198 (C. 40A:11-10) for the purchase of work related to sewage sludge disposaL. All such agreements shall be entered into by resolution of the joint meeting and shall be subject to the requirements of P.L. 1971, c. 198 (C. 40A:11-1 et seq.).

Amended by L. 1962, c. 103, s. 1, eff. July 6, 1962; L. 1985, c. 452, s. 4, eff. Jan. 14, 1986; L. 1986, c. 159, s. 1, eff. Dec. 1, 1986.



Section 40:63-96 - Repair, Rebuilding And Operation; Cost; Provisions In Contract For

40:63-96. Repair, rebuilding and operation; cost; provisions in contract for
In any contract made and entered into by municipalities pursuant to the provisions of this article, it shall be lawful to provide for the repair, rebuilding, operation, maintenance and cleaning, and the cost and expense thereof, of any outlet or trunk sewer or sewers, drains and appurtenances so built and constructed or of any sewer or system of sewers or drains, or of any system of sewerage or disposal or other works provided for in and by the contract.



Section 40:63-97 - Increase In Capacity Before Or During Construction

40:63-97. Increase in capacity before or during construction
The joint meeting of the governing bodies or boards of the municipalities jointly contracting for the construction of a joint outlet or trunk sewer and its complementary works, may prior to or during construction work provide for an increase in the capacity of such sewer system and its works in such way and by such means as shall be deemed advisable by the joint meeting.



Section 40:63-98 - Sewers; Disposal Plants Enlarged; Approval Of Department Of Health; Contract For; Cost

40:63-98. Sewers; disposal plants enlarged; approval of department of health; contract for; cost
The contracting and participating municipalities may, by supplemental or further contract, replace, enlarge or otherwise increase the capacity of any improvement or works authorized by section 40:63-70 of this title, contracted for or completed, and build and equip all such supplementary sewers, disposal and purification plants and other works and apparatus, as shall be deemed necessary or proper by such municipalities.

All plans and specifications for the construction of such additions, enlargements, or other works, shall be submitted to and approved by the state department of health before the construction thereof is begun; and no works, devices or plants for the disposal, purification or other treatment of the sewage of such municipalities shall be located or constructed in any municipality, without the consent of its governing body.

Such contracts shall provide for the payment of the cost of the construction and maintenance of such additions, enlargements or other works so contracted for, the proportion of the cost to be paid by each of the contracting municipalities, and the manner of the payment of the same. The execution of any such contract shall be first duly authorized by ordinance or resolution of the governing bodies or boards of each of the municipalities charged by law with the duty of constructing sewers and drains in the same.



Section 40:63-99 - Construction In Other Municipalities; Sewers To Tidewater

40:63-99. Construction in other municipalities; sewers to tidewater
The municipalities jointly contracting as provided in this article, may jointly provide a system of trunk or outlet sewers or other sewers for conveying or conducting sewage from such municipalities from a point or points agreed upon to a common destination or disposal plant or plants, or to tidewater or to some other trunk or outlet sewer or sewer or drain leading to tidewater, and may jointly provide a sewage disposal plant or plants for the collection, treatment and disposal of such sewage and may jointly provide for the necessary appurtenances to all the same. Such improvements or works and all appurtenances thereto or any or all of them may be constructed in whole or in part, within the limits of any such municipalities or wholly or jointly in any other municipality, subject to the provisions of sections 40:63-100 to 40:63-106 of this title.



Section 40:63-100 - Discharge In Tidewater; Consent Of Department Of Health

40:63-100. Discharge in tidewater; consent of department of health
No such jointly contracting municipalities shall discharge any such trunk or outlet sewer, or sewers, or drains in tidewater adjacent to or within the boundaries of any municipality, until after a thorough and exhaustive examination of the locality of such discharge shall have been made by the state department of health, and a certificate from such department shall have been given to the governing body of such municipality certifying that in the judgment of such department, such discharge will not in any manner prejudice or impair the health or comfort of any of the inhabitants of this state.



Section 40:63-101 - Use Of Streets In Other Municipalities

40:63-101. Use of streets in other municipalities
Such jointly contracting municipalities may construct such trunk or outlet sewers or sewers or drains and all necessary appurtenances thereto through or partly through, under, along and across the streets, highways, private or public lands or lands under water, in such other municipality, in such a manner however as not to unnecessarily impede travel or navigation; and may enter upon and dig up any street, highway, or private or public lands for the purpose of constructing such trunk or outlet sewers or sewers or drains and appurtenances, or for repairing or maintaining the same.



Section 40:63-102 - Agreement As To Terms; Procedure Where Parties Cannot Agree

40:63-102. Agreement as to terms; procedure where parties cannot agree
All such work carried on in such other municipality shall be done upon such terms as may be agreed upon by such jointly contracting municipalities and such other municipality through the streets of which it is proposed to construct such improvement or works, and all such municipalities may authorize and enter into any such contract.

If no agreement can be reached as to such terms the Superior Court shall, upon application by either party or parties, and after notice of the time and place of making such application, published at least ten days previous thereto, in a newspaper circulating in all municipalities affected, appoint three disinterested commissioners to fix the terms upon which such jointly contracting municipalities may use and occupy the streets of such other municipality, and the report of such commissioners when confirmed by the court shall be binding upon all of the parties to such proceedings.

Amended by L.1953, c. 37, p. 721, s. 226, eff. March 19, 1953.



Section 40:63-103 - Change Of Grade Of Streets In Other Municipalities; Regulation Of Work; Restoration Of Pavements

40:63-103. Change of grade of streets in other municipalities; regulation of work; restoration of pavements
Such jointly contracting municipalities may, in the course of constructing such improvements or works and with the consent of the body or board having control of the streets or highways of such municipality, change or alter the location or grade of any street or highway in any municipality crossed or intercepted by such sewers or appurtenances, and may in general do all other acts and things necessary, convenient and proper in connection with the construction of such improvement or works.

The laying of all sewers in the streets and highways and public places of any such other municipality, and the cleaning, repairing or replacement of the same shall be done under such reasonable regulations if any, as may be imposed by such other municipality with respect to similar work done by itself therein, and all streets, highways and other public places used by such jointly contracting municipalities shall be restored to their original condition as far as may be, at the expense of the jointly contracting municipalities for whose benefit the work is done.



Section 40:63-104 - Location Of Disposal Plants In Other Municipalities; Application

40:63-104. Location of disposal plants in other municipalities; application
Except as otherwise provided in this article no work shall be undertaken or any street, road, alley or other place occupied or land used in any other municipality for the construction of sewage disposal plants without the consent of the governing body of such municipality, upon written application being made therefor.

All municipalities making application as aforesaid for the location of any such disposal or other plants shall accompany the same with a descriptive map of the premises they propose to occupy, a copy of which shall also be filed in the office of the state department of health, and be subject to its approval.



Section 40:63-105 - Rejection Of Application; Appeal

40:63-105. Rejection of application; appeal
In case of the refusal of the municipal authorities of another municipality, to grant such permission, the municipalities making the application may, within thirty days after such refusal, apply to the state department of health, which shall have power to reverse the decision of the local authorities of such municipality, and grant, after hearing, the application for the erection of said disposal or other plants, upon being satisfied that such erection will best serve the interest of the public health and the general welfare of the municipalities affected and of the state.



Section 40:63-106 - Remedy Of Dissenting Citizens If Application Granted

40:63-106. Remedy of dissenting citizens if application granted
If the local authorities of any municipality grant the permit to locate such disposal or other plants, then ten citizen freeholders of the municipality where it is proposed to locate such plants may, within thirty days after the granting of such permit, apply to the state department of health, which shall have like power to reverse, after hearing, the decision of the local authorities and to prohibit the location of such disposal or other plants upon being satisfied that such erection will not best serve the interest of the public health and the general welfare of the municipalities affected and of the state.



Section 40:63-106.1 - Contracts With Passaic Valley Sewerage Commissioners For Sewage Disposal

40:63-106.1. Contracts with Passaic valley sewerage commissioners for sewage disposal
If the municipalities jointly contracting under this article shall, at any time after the execution of such joint contract, deem it expedient to lease a portion of the lands of the Passaic valley sewerage commissioners for the purpose of constructing on or in such leased lands pipe lines and sewage storage tanks with appurtenances, such municipalities and the Passaic valley sewerage commissioners may enter into a contract or contracts for such purposes, upon such terms and for such consideration and period of years as may be agreed upon between the contracting parties. Said municipalities may enter into a contract or contracts with said Passaic valley sewerage commissioners for the disposal of sludge by barge to sea or otherwise.



Section 40:63-107 - Use Of Improvements Or Works By Other Municipalities; Contracts; Terms

40:63-107. Use of improvements or works by other municipalities; contracts; terms
The jointly contracting municipalities may at any time after the execution of the joint contract, contract with any municipality through whose territory such improvements or works are to pass or be constructed, or with any other municipality, for the privilege of connecting its or their sewers and drains with such joint improvements or works, and for the participation in the use and cost of construction of such joint improvements or works, upon such terms, and for such consideration and length of time as may be mutually agreed upon by all the parties. Such contract shall state all the terms thereof including the share of the cost to be borne by, and the quantity of sewage per diem entitled to be discharged by such other municipality.



Section 40:63-108 - Contracts Authorized

40:63-108. Contracts authorized
Such jointly contracting municipalities and any such other municipality may enter into any such contract for participation in the use of such joint improvements or works and such contract shall be authorized on behalf of all municipalities parties thereto, by ordinance or resolution of the governing bodies or boards charged by law with the duty of constructing sewers and drains in such municipalities.



Section 40:63-109 - Supplemental Contract To Secure Additional Accommodations

40:63-109. Supplemental contract to secure additional accommodations
Whenever the municipalities so jointly contracting as provided in this article, shall have entered into a contract with the authorities of any other municipality, granting the privilege of connecting the sewers of such other municipality with such joint improvements or works and under the terms of said contract, such other municipality or municipalities is entitled to discharge through said connection into such joint improvements or works, sewage matter of a fixed quantity per diem, and such other municipality shall deem it expedient to purchase an additional sewage capacity in such joint improvements or works and to discharge therein an additional quantity of sewage, the municipalities so jointly contracting as aforesaid, may be resolution of the joint meeting of the governing bodies or boards thereof, having power to construct sewers or drains therein, authorize the execution of a further or supplemental contract with such other municipality granting to such other municipality the privilege to increase its sewage capacity in said joint improvements or works, and to discharge therein an additional quantity of sewage matter upon such terms and for such consideration and for such length of time as may be mutually agreed upon between the joint meeting and such other municipality, and the governing board or body of such other municipality, having power to construct sewers and drains therein, may by ordinance or resolution authorize the execution of such further or supplemental contract with the municipalities represented in such joint meeting, on behalf of such other municipality.



Section 40:63-110 - Payment For Use Of Joint Systems; Bonds

40:63-110. Payment for use of joint systems; bonds
For the purpose of raising the money required for the carrying out of any such contract, and to meet the payment or payments that may be provided for therein, such other municipality may issue bonds in accordance with the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.).



Section 40:63-111 - Participating Municipalities May Be Admitted To Membership In Joint Meeting

40:63-111. Participating municipalities may be admitted to membership in joint meeting
The joint meeting may permit additional municipalities participating in the use and cost of the trunk sewer system provided by the joint meeting to become members of the joint meeting upon terms to be agreed upon between the joint meeting and said municipality or municipalities, and upon becoming a member of the joint meeting such municipality or municipalities shall share equally with all other members of such joint meeting in the conduct of the business and affairs of such joint meeting respecting such joint meetings, its powers and authorities.



Section 40:63-112 - Joint Meeting To Designate Portion Of System Each May Use

40:63-112. Joint meeting to designate portion of system each may use
The joint meeting may direct, by resolutions, duly passed at regular meetings thereof, the particular trunk sewer where more than one comprises the system, particular municipalities shall use; and may provide by-passes and other incidental means or measures to accomplish a use of the capacity provided by the trunk sewer system in the best interests of all of the users thereof; and may also provide suitable regulations governing the type of street laterals, house connections and other matters pertinent to the use of the sewer system; and may in all other ways manage, control and direct use of the trunk sewer system having in mind the obtaining of a maximum of efficiency to the users thereof.



Section 40:63-113 - Disposal Of Sewage For Others; Contracts

40:63-113. Disposal of sewage for others; contracts
The jointly contracting municipalities may, whenever they deem it expedient, contract for the disposal of sewage with the state, or any other public or private corporation or individual, upon such terms as they may deem expedient.



Section 40:63-114 - Financial Records; Monthly Statements To Participating Municipalities

40:63-114. Financial records; monthly statements to participating municipalities
The joint meeting shall at all times keep full and accurate account of its receipts, expenditures, disbursements, assets and liabilities and an itemized or detailed statement in writing to be approved by such joint meeting and signed by the chairman and secretary, and countersigned by the treasurer thereof, shall be made and rendered at least once in each month, to each municipal body or board in its corporate name, represented in the joint meeting. The itemized or detailed statement shall include all moneys expended, all obligations incurred since the date of the last preceding statement in or about such public improvement or works, or in anywise connected therewith, and shall set forth the amount, the date when payable, name of person to whom and for what payable, the total sum paid or to be paid by each of such municipalities pursuant to the percentage fixed in the contract between them, and such other matters as the joint meeting may deem advisable or important to include therein.



Section 40:63-115 - Cost And Expenses Of Improvements Or Works Apportioned

40:63-115. Cost and expenses of improvements or works apportioned
All sums of money to be paid respecting the joint improvement or works or in any way relating to or arising out of the same shall be promptly paid by the several municipalities contracting, according to the percentage fixed in the contract, to the treasurer of the joint meeting, and be by him disbursed according to such statement.



Section 40:63-116 - Annual Expenses; Estimated And Apportioned; Additional Payments If Necessary

40:63-116. Annual expenses; estimated and apportioned; additional payments if necessary
Upon the completion of any such improvement or works, the joint meeting of the governing bodies or boards of the contracting municipalities reorganized in accordance with the provisions of section 40:63-90 of this title, shall annually, before December first, make an estimate of and determine the probable cost and expense of the maintenance and operation thereof for the year beginning on the following January first, and shall cause the same to be certified by the secretary of the joint meeting to each of the contracting municipalities on or before December first in each year, and thereupon may from time to time, by resolution, duly adopted by the joint meeting, require the municipalities to pay to the treasurer of the joint meeting the whole or any part of their pro rata shares of such estimated amount for the year, in advance, and each municipality shall within thirty days after receiving such requisition pay to the treasurer of the joint meeting its pro rata share of the amount so required under such resolutions. If the amount so estimated and determined shall prove insufficient for the maintenance and operation of such public improvement or works for the year, the joint meeting may require the municipalities contracting for such public improvement to pay such additional amount as may be necessary for that purpose. This section shall not apply to municipalities which under the provisions of said section 40:63-90 are not required to reorganize the joint meeting upon the completion of the joint improvement or works.



Section 40:63-117 - Assessment For Benefits; Commissioners; Appointment And Powers; Vacancies

40:63-117. Assessment for benefits; commissioners; appointment and powers; vacancies
Immediately upon the completion of the work, or of a definite part thereof, the governing bodies or boards of the municipalities jointly contracting for the public improvement or works shall meet in joint meeting as in this article provided, and shall, by resolution, ascertain and declare the whole amount of the costs, damages and expenses of such public improvement or works, or any part thereof so completed, and of all appurtenances or connections of the same, and of all matters or things connected therewith so far as completed; and of the several amounts thereof to be apportioned to the contracting municipalities respectively, pursuant to the contract and ordinance authorizing the same.

Each of the municipalities jointly contracting as aforesaid shall, without delay, severally apply to the Superior Court for the appointment of three disinterested commissioners to make a just and equitable assessment of the whole amount of the costs, damages and expenses of such improvement apportioned to it as ascertained and declared as hereinbefore provided, upon all the owners of lands and real estate in such municipality fronting on such improvement, which are peculiarly benefited by such public improvement or works, in proportion as nearly as may be to and not in excess of the advantages each shall be deemed to acquire. The application shall be in writing, and after notice of the time and place of making such application, published at least ten days previous thereto in some newspaper published or circulating in the municipality wherein such lands and real estate are situated, and at the time fixed in the notice, or at such time to which the application may be from time to time adjourned, the court shall appoint three disinterested commissioners to make such assessment for benefits as aforesaid, who may summon and examine witnesses and view the premises for the purpose of making such assessments. In case of death, resignation, refusal to serve, or disability of any commissioner so appointed, the vacancy shall be filled by the court as soon as may be.

Amended by L.1953, c. 37, p. 721, s. 227, eff. March 19, 1953.



Section 40:63-118 - Assessment For Benefits; Limitation On Extent

40:63-118. Assessment for benefits; limitation on extent
No benefits shall be assessed in respect of the cost of any improvement or works in so far as such improvement or works extends beyond the line of the whole property assessed, but the cost thereof shall be assessed upon and paid by the respective contracting municipalities in accordance with the apportionment of the percentage of the costs, damages and expenses of the improvement provided to be borne and paid by them respectively in the contract made and entered into between them, as authorized by ordinance as aforesaid.



Section 40:63-119 - Commissioners; Oath And Duties; Assessment Proportionate To Benefits; Excess Apportioned Between Municipalities

40:63-119. Commissioners; oath and duties; assessment proportionate to benefits; excess apportioned between municipalities
The commissioners before they enter upon the execution of their duties shall severally take and subscribe an oath that they will make such assessment fairly and impartially, according to the best of their skill and judgment, and thereupon shall at once proceed to perform the duties hereby imposed upon them. They shall, within sixty days, unless the court shall, before or after its expiration, extend the time, make a just and equitable assessment of the costs, damages and expenses of the improvements, or any part thereof, upon the lands and real estate located in any of the territory of such municipality fronting on the improvement or works which are peculiarly benefited thereby, in proportion to and not in excess of the advantage each shall be deemed to acquire.

If the costs, damages, and expenses shall exceed the amount of the benefits, the excess shall be assessed upon and paid by the municipalities respectively so jointly contracting in accordance with the provisions in the joint contract for the apportionment or percentages of costs, damages and expenses among the jointly contracting municipalities.

Amended by L.1953, c. 37, p. 723, s. 228, eff. March 19, 1953.



Section 40:63-120 - Assessments For Connecting Sewers; Abutting Property

40:63-120. Assessments for connecting sewers; abutting property
In the case of sewers or drains constructed in any street or road dividing the municipalities, to connect with joint outlet or trunk sewers or disposal plants, the assessment upon all lands and real estate which at the time of making such assessment front or abut on or are situate in the vicinity of the line of such sewer or any other sewer already constructed and connected directly or indirectly therewith, whereby a direct tapping or drainage benefit is or may be secured, shall be collectible at once, and where such benefit is prospective only, depending upon the construction of any other and connecting sewer not yet built, such assessment shall be collectible and bear interest only from the time when the assessment to be made for benefits conferred upon such land and real estate by the construction of such other sewer along the line of which such lands and real estate fronting or abutting or in the vicinity of, shall be confirmed and collectible.



Section 40:63-121 - Assessments On Property Not Directly Affected

40:63-121. Assessments on property not directly affected
In the case of sewers or drains constructed in any street or road dividing the municipalities, to connect with joint outlet or trunk sewers or disposal plants, in ascertaining and estimating the proportion of the cost of such sewer or public improvement which may be assessed upon lands and real estate not fronting or abutting upon or in the vicinity thereof or having no immediate tapping or drainage benefit, the benefit conferred upon the lands and real estate so fronting or abutting thereon or in the vicinity thereof, and having an immediate tapping or drainage benefit, shall be ascertained, and after deducting the amount thereof from the entire cost, the balance, or so much thereof as may be applied, shall be assessed upon such other lands and real estate not having an immediate tapping or drainage benefit, but which shall be situate in such sewerage area or district to the extent that the same is benefited by such sewer or public improvement and to be benefited thereby when the sewer in front of or in the vicinity of such property shall be constructed and connected therewith and in which the said property may secure a direct or tapping benefit.



Section 40:63-122 - Report Of Commissioners; Hearing; Report Final When Confirmed By Court

40:63-122. Report of commissioners; hearing; report final when confirmed by court
The commissioners shall make a report, in writing, of their assessment, signed by them, or any two of them, to the Superior Court and apply to it for confirmation thereof. The court shall either confirm the report or refer it to the same commissioners for revision or correction, or to new commissioners to be appointed by it, or it may itself, upon a hearing had before it, modify or alter the report, and any assessment of benefits made therein, in such manner as to it may seem just. The commissioners to whom the report may be so referred shall return it corrected and revised, or make a new report, and the same on being so returned shall be confirmed or again referred, or may be modified or altered by the court as aforesaid, and so from time to time until a report shall be made or returned which the court shall, with or without alteration, confirm. The report when confirmed shall be final and conclusive upon the municipality and upon the owner or owners of any land affected thereby.

Amended by L.1953, c. 37, p. 723, s. 229, eff. March 19, 1953.



Section 40:63-123 - Compensation Of Commissioners; Costs Of Proceedings

40:63-123. Compensation of commissioners; costs of proceedings
The Superior Court shall settle and determine the compensation to be paid to the commissioners and the costs and expenses of the application, report and proceedings, and the municipality shall immediately pay such costs and expenses.

Amended by L.1953, c. 37, p. 724, s. 230, eff. March 19, 1953.



Section 40:63-124 - Maps And Proceedings Valid Despite Misrecitals Or Other Mistakes

40:63-124. Maps and proceedings valid despite misrecitals or other mistakes
No mistake in naming or omitting to name the owner of lands or real estate in any report, map or proceeding, or in designating the quantity of his or her interest or the nature of his or her estate, or any misrecitals, shall in anywise invalidate any assessment or sale made under this article.



Section 40:63-125 - Assessment For Benefits; In Each Municipality; Provision For In Joint Contract; Procedure

40:63-125. Assessment for benefits; in each municipality; provision for in joint contract; procedure
In any contract for the joint construction of any joint improvement or works authorized by section 40:63-70 of this title, the jointly contracting municipalities may provide that no assessment for benefits upon the lands and real estate fronting upon, or benefited by such joint improvement or works, shall be made upon application of the jointly contracting municipalities in joint meeting, or for the joint benefit of the contracting municipalities, but that in lieu thereof, each contracting municipality may assess the property lying within its territory peculiarly benefited by such improvement or works for the purpose of raising the amount of the cost of such improvement or works, borne by it, or part thereof. In such case, any such contracting municipality may make an assessment for the benefits conferred upon property therein by such improvement or works, as nearly as may be, in proportion to and not in excess of the benefits received, in the same manner as the cost of local sewers or system of sewers is assessed in such municipality, and such assessment shall be made under the same procedure, and by the same officers, and shall be collected as assessments for benefits arising from the construction of local sewers or system of sewers therein.



Section 40:63-126 - Assessments To Be A Lien; Collection

40:63-126. Assessments to be a lien; collection
All assessments for benefits made under this article shall be and remain a lien upon the lots or parcels of land and real estate respectively assessed, from the date of the ratification or confirmation of the report thereof until satisfied and paid, and shall be immediately due and payable to the collector or receiver of taxes or other chief financial officer of the municipality wherein the same are situated, and the governing body of the municipality shall forthwith furnish the proper financial officer of the municipality with a certified copy of the assessment, which he shall enter in a book to be kept in his office for that purpose. He shall thereupon give notice for two weeks in a newspaper circulating in the municipality, to be inserted at least once in each week, stating that the assessment report has been delivered to him, and requiring payment of the sums assessed within sixty days from and after the first publication of the notice. All such assessments shall be subject to the same interest and penalties and shall be collected in like manner as assessments for local improvements are collected in the municipality.



Section 40:63-127 - Assessments For Benefits Need Not Be Made; Municipality To Pay Whole Amount

40:63-127. Assessments for benefits need not be made; municipality to pay whole amount
The body or board of such municipality having charge of its finances may also determine, by ordinance or resolution, that the special benefits conferred upon property within the municipality by the construction of such outlet or trunk sewer, or of any sewer or sewers, system of sewerage, trunk, lateral or connecting sewer connecting with and discharging into any such joint improvement or works shall not be assessed upon the property specially benefited thereby, and in case any assessment shall be levied upon property in such municipality under the provisions of this article, such municipality may pay the gross amount of such assessments when made to the treasurer of the joint meeting, and thereupon the assessments so made upon property within the limits of the municipality shall be canceled and discharged.



Section 40:63-128 - Bonds Where No Assessment For Benefits

40:63-128. Bonds where no assessment for benefits
If there be no assessment for benefits in any of the contracting municipalities, the body or board of each municipality having charge of its finances may issue the bonds of such municipality to an amount sufficient to defray its part, share or percentage of all the costs, damages and expenses of the said improvements, or of any contract relating thereto, entered into by it jointly with the other contracting municipalities, pursuant to the provisions of this article, regard being had to the bonds already issued for completed improvements, and to the bonds which will probably be required for improvements actually contemplated, but not yet authorized to be issued.



Section 40:63-129 - Injuries To Adjacent Land Owners From Joint Sewage Disposal Plant; Action For Damages

40:63-129. Injuries to adjacent land owners from joint sewage disposal plant; action for damages
The owner of any land adjacent to any plant, works or station for the treatment, disposal or rendering of sewage, established pursuant to this article, who shall sustain any direct injury by reason of the negligence or lack of reasonable care of the contracting municipalities, or any of them, in the establishment and maintenance of any such plant, works or station, may maintain an action at law against such contracting municipalities, or against the municipality or municipalities responsible for such injury, within two years from the commencement of the injury, for the recovery of all damages sustained by him by reason of such injury.



Section 40:63-130 - Temporary Obligations To Finance Work; Renewal

40:63-130. Temporary obligations to finance work; renewal
For the purpose of defraying the costs and expenses of the construction of such improvement or works and their appurtenances and connections as authorized by this article in respect of which an assessment for benefits may be made on lands and real estate situated in any such contracting municipality, the governing body or board having charge of the finances of any such contracting municipality may, if necessary, borrow money and secure the payment of the same by the notes and other temporary obligations of such municipality. Such notes and obligations may be renewed from time to time until the work of such improvements be done, or the assessments for benefits confirmed. When so confirmed such body or board shall provide for the costs and expenses of the improvements in the manner hereinafter in this article provided.



Section 40:63-131 - Renewal Of Temporary Obligations; Assessments Paid In; Disposition; Bonds For Amount Unpaid

40:63-131. Renewal of temporary obligations; assessments paid in; disposition; bonds for amount unpaid
If a sum equal to or greater than the amount assessed for benefits has already been borrowed by such municipality, at the time when such improvements are completed or assessments for benefits confirmed, and the payment of the sums so borrowed has been secured by notes or other temporary obligations of the municipality, then such notes and obligations, to an amount equal to the amount so assessed for such benefits, may be renewed from time to time as far as necessary for an additional period of five years, and all moneys paid in on such assessments during that period shall be exclusively devoted to the payment of, and shall be used to pay those notes and obligations as they mature.

If the amount so borrowed as aforesaid be less than the amount assessed, the governing body or board of such municipality may, if necessary, borrow and issue its temporary obligations for such additional sum as will, with the amount already borrowed, equal the amount assessed. The indebtedness of the municipality, in whatever form it may exist, shall, to the amount of the assessment, be paid and discharged out of the moneys paid in on such assessments, so far as they may be paid in during said period of five years. If at the expiration of said period of five years such indebtedness, so equal in amount to the benefits assessed, be not paid in full, then such governing body or board, in order to provide for its payment, shall issue the bonds of such municipality for the amount remaining unpaid, in the manner in which other bonds of the municipality are issued and executed, and all assessments received by such municipality, after said period of five years, shall go into its treasury and be used as the body or board having the control of the finances of such municipality may direct.



Section 40:63-132 - Bonds And Temporary Obligations; General Provisions; Amount Limited

40:63-132. Bonds and temporary obligations; general provisions; amount limited
The notes or other temporary obligations of such municipality herein authorized to be issued shall be issued in conformity with chapter 1 of this title (s. 40:1-1 et seq.), and under such other lawful regulations and restrictions as such governing body or board shall deem proper.



Section 40:63-133 - Excess Of Cost Over Assessments For Benefits; Bonds; Proceeds

40:63-133. Excess of cost over assessments for benefits; bonds; proceeds
In order to provide for and pay the amount of the difference between the total amount of the costs, damages and expenses of said improvements, including all incidental expense, apportioned to said contracting municipalities respectively as hereinbefore in this article provided, and the total amount of all assessments made and levied for benefits in such municipalities respectively, as aforesaid, on the lands and real estate situated in any and all of the contracting municipalities, the governing body or board of each contracting municipality may, by resolution duly adopted, cause to be issued the bonds of such contracting municipality, in such sum as will be sufficient to pay the share or percentage of such total amount due therefrom, and provided to be paid by the contract entered into by such municipality. The proceeds of each bond shall be used (a) to discharge the notes or temporary obligations of the municipality issued as aforesaid, so far as they exceed in amount the assessment for benefits, (b) to satisfy and discharge whatever may remain due from such contracting municipality on the costs and expenses of the work or improvements, according to the contract entered into between such municipalities.



Section 40:63-134 - Bonds For Construction And Maintenance

40:63-134. Bonds for construction and maintenance
If it shall be necessary for any municipality which has entered into a joint contract for the construction and maintenance of any improvement or works under the provisions of this article to issue its bonds to raise the money necessary to defray its proportion of the cost, or any part of such cost thereof, or of any sewer or sewers, system of sewerage, trunk, lateral or connecting sewer connecting with and discharging into such joint outlet or trunk sewer, or disposal plant or works, the body or board of such municipality having charge of its finances may, from time to time, by resolution, determine the amount of money necessary to be raised by the issue of such bonds, and thereupon, from time to time, bonds to the amounts so determined upon shall be executed on behalf of the municipality in the manner in which other bonds thereof are executed, which bonds so authorized and issued shall not exceed in amount ten per cent of the taxable property in the municipality as shown on its official books at the date of issue, and shall not be taken to be included within or governed by any limitation fixed by law to the amount of bonds authorized to be issued by any municipality executing such joint contract.



Section 40:63-135 - Bonds; General Provisions

40:63-135. Bonds; general provisions
The bonds authorized under this article, shall be issued and executed in all respects as provided in and under the provisions of article 1 of chapter 1 of this title (s. 40:1-1 et seq.).

There shall be raised each year in the tax levy and included in the annual budget of each contracting municipality an amount sufficient to pay the interest, and the principal of said bonds as they fall due.



Section 40:63-136 - Bonds And Other Obligations; Payment Of Principal And Interest

40:63-136. Bonds and other obligations; payment of principal and interest
The governing body or board having control of the finances of every such jointly contracting municipality, shall raise by taxes in each year, as other moneys are raised in such municipality, such sum of money as may be necessary to pay the interest on the notes and other obligations of the municipality issued as aforesaid, including, when necessary, interest on such of its obligations as may be payable out of the proceeds of assessments, and also the principal of such bonds, except obligations payable out of assessments and temporary obligations issued as aforesaid, as may mature during the then ensuing fiscal year.



Section 40:63-137 - Provisions For Payment In Lieu Of Bond Issue

40:63-137. Provisions for payment in lieu of bond issue
The governing body or board having control of the finances of every such contracting municipality, in lieu of issuing the bonds of such municipality, may pay its proportion of the costs and expenses of any improvements or works jointly contracted for and made under this article, with money to be raised by taxation, after the making of the public improvements herein authorized have been determined upon and a joint contract made and entered into pursuant to the provisions of this article, or by paying the whole or a part of such indebtedness out of any moneys belonging to such contracting municipality not otherwise appropriated or required.



Section 40:63-138 - Actions Brought By Joint Meeting; Benefits To Accrue To All Municipalities

40:63-138. Actions brought by joint meeting; benefits to accrue to all municipalities
All proceedings at law or in equity relating to the doing of the work of the said public improvement or works authorized by this article and necessary or property to accomplish the purposes contemplated by the provisions of this article, shall be instituted or taken and conducted in the joint corporate names of all the municipalities contracting for such public improvement or works, and when authorized or approved by the joint meeting herein provided for, shall be deemed taken and construed to have been taken and done for the proportionate benefit of all such contracting municipalities in accordance with the terms of the contract between them.



Section 40:64-1 - Shade Tree Commission; Members; Appointment

40:64-1. Shade tree commission; members; appointment
40:64-1. The body having charge of the finances of any municipality, and in case of a municipality governed by commissioners, the board of commissioners thereof, may provide by ordinance that the regulation, planting, care and control of shade and ornamental trees and shrubbery upon and in the streets, highways, public places, parks and parkways, of the municipality except State highways unless the Department of Transportation shall assent thereto and except county highways, parks and parkways, in counties now or hereafter having a county shade tree commission, unless the county shade tree commission or county department of parks and recreation shall assent thereto, shall be exercised by and be under the authority of a commission, which shall be known as the shade tree commission of . The commission shall consist of not less than five nor more than seven members, and may include not more than two alternate members. The members and alternate members shall be appointed by the mayor or other chief executive officer of the municipality, shall be residents of the municipality, and shall serve without compensation except as hereinafter provided.

Amended 1958,c.42,s.1; 1984,c.164,s.1; 1995,c.1,s.1.



Section 40:64-2 - Commissioners' Term Lengths; Alternates

40:64-2. Commissioners' term lengths; alternates
40:64-2. The first commissioners shall be appointed within 60 days after the ordinance providing for the commission shall become effective, and their terms of office shall commence upon the day of their appointment and be for the respective periods of one, two, three, four and five years, if the commission consists of five members, beginning on January 1 next succeeding such appointment. If the commission is to consist of six members, the first commissioners shall be appointed as above, except that two shall be appointed for five years; and if the commission is to consist of seven members, two shall be appointed for five years and two shall be appointed for four years. In the event that the membership of any commission is increased, the new members shall be appointed in such manner that the terms shall expire in accordance with the foregoing. The terms of each appointee shall be designated in his appointment. All subsequent appointments, except to fill vacancies, shall be for the full term of five years, to take effect on January 1.

If the ordinance providing for alternate members provides for two alternate members, they shall be designated at the time of appointment as "Alternate No. 1" and "Alternate No. 2" and shall serve during the absence or disqualification of any regular member or members. The term of each alternate member shall be five years commencing on January 1 of the year of appointment; provided, however, that in the event two alternate members are appointed the initial term of "Alternate No. 2" shall be four years and the initial term of "Alternate No. 1" shall be five years. The terms of the first alternate members appointed pursuant to this section shall commence on the day of their appointment and shall expire on the fourth or fifth December 31 next ensuing after the date of their appointments, as the case may be. An alternate member may participate in discussions of the proceedings but may not vote except in the absence or disqualification of a regular member. A vote shall not be delayed in order that a regular member may vote instead of an alternate member.

Amended 1958,c.42,s.2; 1984,c.164,s.2; 1995,c.1,s.2.



Section 40:64-3 - Organization; Salaries Of Officers And Employees

40:64-3. Organization; salaries of officers and employees
The commission shall organize within 30 days after the appointment of its total membership for the remainder of the then calendar year, and thereafter annually by the election of 1 of its members as chairman, and the appointment of a secretary, who need not be a member. The salary of the secretary, who may be compensated even if a member of the commission, shall be fixed by the governing body of the municipality; the salary of all other employees shall be fixed by the commission. All salaries shall be fixed as nearly as practicable in accordance with the salary schedule, if any, of the municipality for corresponding positions.

Amended by L.1958, c. 42, p. 137, s. 3.



Section 40:64-4 - Vacancies

40:64-4. Vacancies
Any vacancy occurring by reason of the death, resignation or removal of any commissioner shall be filled for the unexpired term, by the authority having power to make the original appointments.



Section 40:64-5 - Powers Of Commission

40:64-5. Powers of commission
A shade tree commission organized under this chapter shall have power to

a. Exercise full and exclusive control over the regulation, planting and care of shade and ornamental trees and shrubbery now located, or which may hereafter be planted in any public highway, park or parkway, except such as are excluded pursuant to section 40:64-1 of this Title in the municipality for which it was created, including the planting, trimming, spraying, care and protection thereof;

b. Regulate and control the use of the ground surrounding the same, so far as may be necessary for their proper growth, care and protection;

c. Move or require the removal of any tree, or part thereof, dangerous to public safety;

d. Care for and control such parks and parkways; encourage arboriculture; make, alter, amend and repeal, in the manner prescribed for the passage, alteration, amendment and repeal of ordinances by the governing body of the municipality, any and all ordinances necessary or proper for carrying out the provisions hereof;

e. Administer treatment to, or remove, any tree situate upon private property which is believed to harbour a disease or insects readily communicable to neighboring healthy trees in the care of the municipality and enter upon private property for that purpose, with the consent of the owner thereof, provided the suspected condition is first confirmed by certificate issued by or on behalf of the Department of Agriculture.

Amended by L.1958, c. 42, p. 137, s. 4, eff. May 20, 1958.



Section 40:64-6 - Performance Of Duties Of Shade Tree Commission By Park Commission

40:64-6. Performance of duties of shade tree commission by park commission
If in any municipality there is a park or parkway commission of the municipality, as distinguished from a shade tree commission, such existing commission shall, if the ordinance providing for a shade tree commission for the municipality so provides, exercise the powers granted to and discharge the duties imposed upon a shade tree commission by this chapter, but shall receive no additional compensation, and in such case no shade tree commissioners shall be appointed, and all the provisions of this chapter with respect to a shade tree commission shall be deemed and taken as applicable to such park or parkway commission discharging the duties of a shade tree commission.

Amended by L.1958, c. 42, p. 138, s. 5, eff. May 20, 1958.



Section 40:64-7 - Existing Commissioners Continued; Duties And Powers; Funds, Contracts And Employees

40:64-7. Existing commissioners continued; duties and powers; funds, contracts and employees
L.1915, c. 325, s. 12, p. 593, as amended by L.1918, c. 58, s. 4, p. 170 [1924 Suppl. s. 136-3650A(12) ], said amendatory section being section four of an act "An act to amend an act entitled "An act providing for the regulating, care and control of shade trees and shrubbery upon the public highways and in municipal parks, and for the care, control and improvement of such parks; authorizing the continuance of existing shade tree commissions, and the appointment of shade tree commissions and prescribing their powers and duties' (Revision of 1915), approved April fourteenth, one thousand nine hundred and fifteen," approved February sixteenth, one thousand nine hundred and eighteen, saved from repeal. [This section preserved shade tree commissions established theretofore, prescribed their duties and provided for the disposition of funds, rights of employees and execution of their contracts.]



Section 40:64-8 - Cost Of Trees And Improvements; Charge And Lien On Property; Exceptions

40:64-8. Cost of trees and improvements; charge and lien on property; exceptions
Except as hereinafter provided the initial cost of all trees planted by the commission, the cost of planting the same, the cost of the posts and boxes or guards used for the protection thereof, and the cost of the removal of any tree or part thereof dangerous to public safety shall, if the commission shall so determine, in accordance with uniform rules and regulations promulgated for this purpose, be a charge upon the real estate in front of which such tree or trees shall be planted or removed as an improvement thereof. Such cost if it is so determined that it is to be paid by the owner shall, unless paid directly to the commission be certified by it to the collector of taxes of the municipality, shall thereupon become and be a lien upon said real estate, shall be included in the next tax bill rendered to the owner or owners thereof, and be collected in the same manner as other taxes against that property.

The provisions of this section shall not apply to:

a. A planting to replace a tree or trees theretofore planted by the commission;

b. A planting in connection with Arbor Day exercises or other educational demonstration.

Amended by L.1958, c. 42, p. 138, s. 6, eff. May 20, 1958.



Section 40:64-9 - Planting And Removal Of Trees; Notice And Hearing; Emergencies

40:64-9. Planting and removal of trees; notice and hearing; emergencies
In every case where the property of an abutting owner will be chargeable with the cost of the planting of any shade tree or trees the commission shall give notice of the meeting at which it is proposed to consider said planting by publishing the notice at least once, not less than twenty days before the meeting, in a newspaper circulating in the municipality, or by personal service of a copy of the notice upon the abutting owner at least ten days before the meeting. The notice shall specify the street, streets, or portions thereof, on which such planting is proposed and require all persons who may object thereto to present their objections in writing at the office of the commission at or before the meeting. Before final action shall be taken all objections so filed shall be considered. The commission shall give reasonable notice of its intention to remove, or cause the removal of, a tree, or part of a tree, dangerous to public safety, unless public safety requires immediate removal, in which case no notice shall be necessary.



Section 40:64-10 - Public Improvements Affecting Trees; Consent Of Commission; County Park Commissions Unaffected

40:64-10. Public improvements affecting trees; consent of commission; county park commissions unaffected
No statute giving any person or State, county or municipal board, body or official, power or authority to lay any sidewalk along, or to open, construct, curb or pave any street, or to do any similar act, shall be construed to permit or authorize any interference with or injury to a highway shade tree without the consent of the shade tree commission within whose jurisdiction such tree shall be located. In all cases such commission shall reasonably co-operate with such person, board, body or official for the general public good.

Nothing in this chapter contained shall be held to take away or diminish any of the powers or authority of any county park commission over the trees or shrubbery in any county park or parkway within its jurisdiction, or to give any other commission or board any power or authority with respect to such trees or shrubbery.

Amended by L.1958, c. 42, p. 139, s. 7, eff. May 20, 1958.



Section 40:64-11 - Annual Appropriation; Estimate; Amount

40:64-11. Annual appropriation; estimate; amount
During the month of December in each year, the shade tree commission shall certify to the governing body of the municipality, the estimated sum necessary for the proper conduct of its work during the ensuing fiscal year, which shall include the sums estimated to be expended for such of the following items as it is anticipated expenditure will be made for; namely,

(1) Payment of wages and salaries of employees;

(2) Expenses of commission members in discharging official duties including expenses incident to attendance at professional meetings;

(3) Purchase of trees and shrubbery; and

(4) Purchase of necessary equipment and materials and the cost of services for the prudent promotion of the work.

The governing body of the municipality shall annually appropriate such sum as it may deem necessary for said purposes.

Amended by L.1958, c. 42, p. 140, s. 8, eff. May 20, 1958.



Section 40:64-12 - Penalty; Jurisdiction Of Courts; Copy Of Ordinance As Evidence

40:64-12. Penalty; jurisdiction of courts; copy of ordinance as evidence
40:64-12. Penalty; jurisdiction of courts; copy of ordinance as evidence.



a. The commission may prescribe a fine for the violation of each of its ordinances in an amount not exceeding $1500.00 for each violation, and the courts which now or hereafter shall have jurisdiction over actions for the violation of ordinances of the municipality in which the commission has been or shall be appointed shall have jurisdiction in actions for the violation of such ordinances as the commission shall enact.

The ordinances shall be enforced by like proceedings and process and the practice for the enforcement thereof shall be the same as that provided by law for the enforcement of the ordinances of the municipality in which the commission exists.

The officers authorized by law to serve and execute process in the aforementioned courts shall be the officers to serve and execute any process issued out of any court under this chapter.

A copy of any ordinance of the commission, certified to under the hand of its secretary, or chairman shall be received in any court of this State as full and legal proof of the existence of the ordinance, and that all requirements of law in relation to the ordaining, publishing and making of the same, so as to make it legal and binding, have been complied with, unless the contrary be shown.

b. In addition to the penalties authorized by subsection a. of this section, the commission may require a person who removes or otherwise destroys a tree in violation of a municipal ordinance to pay a replacement assessment to the municipality. The replacement assessment shall be the value of the tree as determined by the appraisal of a trained forester or Certified Tree Expert retained by the commission for that purpose. In lieu of an appraisal, the commission may adopt a formula and schedule based upon the number of square inches contained in a cross section of the trunk of the tree multiplied by a predetermined value per square inch, not to exceed $27.00 per square inch. The square inch cross section shall be calculated from the diameter at breast height and, if there is a multiple stem tree, then each trunk shall be measured and an average shall be determined for the tree. For the purposes of this section, "diameter at breast height" shall mean the diameter of the tree taken at a point 4-1/2 feet above ground level. The commission shall modify the value of the tree based upon its species variety, location and its condition at the time of removal or destruction.

c. Any public utility or cable television company that clears, moves, cuts, or destroys any trees, shrubs, or plants for the purpose of erecting, installing, moving, removing, altering or maintaining any structures or fixtures, necessary for the supply of electric light, heat or power, communication, or cable television services upon any lands in which it has acquired an easement or right-of-way, shall not be subject to any penalty imposed by a commission pursuant to subsections a. or b. of this section. This subsection shall not exempt any public utility or cable television company from any penalty or replacement assessment imposed for negligent actions.

Amended 1958,c.42,s.9; 1991,c.396.



Section 40:64-13 - Disposition Of Penalties

40:64-13. Disposition of penalties
All moneys collected in any municipality, either as fines or penalties, for any violation of a rule or regulation of a shade tree commission, or as a charge against real estate, under any provision of this chapter, shall be forthwith paid over to the municipal officer empowered to be custodian of the funds of the municipality.

Amended by L.1958, c. 42, p. 141, s. 10.



Section 40:64-14 - No Liability For Death Or Injury

40:64-14. No liability for death or injury
40:64-14. No liability for death or injury. Nothing in this chapter contained shall be construed to make any shade tree commission or any member thereof ,or any volunteer participating in a community forestry program as provided for by section 4 of P.L.1996, c.135 (C.13:1L-17.4), responsible for the death or injury of any person, or for an injury to any property or highway tree or shrub. Liability for any such death or injury shall be governed by the provisions of section 16 of P.L.1996, c.135 (C.59:4-10) and any other relevant provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

Amended 1958, c.42, s.11; 1996, c.135, s.17.



Section 40:65-1 - Ordinances For Cost; Conformance To Grade; Exception

40:65-1. Ordinances for cost; conformance to grade; exception
The governing body may make, amend, repeal and enforce ordinances:

To regulate and provide for the construction and reconstruction, paving and repaving, curbing and recurbing, repairing and improving of the sidewalks of the streets and highways of the municipality, wholly at the cost of the municipality or wholly at the cost of the owner or owners of the real estate in front of which the improvement is made, or at the cost of the municipality and such owner or owners, to prescribe the method thereof, the materials to be used therein and the inspection thereof. When the grade of the street, or highway, or part thereof, shall have been previously legally established, the proposed improvement shall conform, as nearly as practicable, to such established grade. If any street, parkway or public highway so to be improved be under the control of any county board or commission, the approval of said body of the plans of improvement shall be obtained before the improvement is begun. Nothing herein contained shall be construed as permitting the governing body of any municipality to improve any road, street or highway entirely within the limits of a county park.

Amended by L.1958, c. 133, p. 633, s. 1, eff. July 29, 1958.



Section 40:65-2 - Notice Of Improvement; Contents

40:65-2. Notice of improvement; contents
In event that the cost of any such improvement is to be borne wholly or in part by the owner or owners of such real estate, the governing body shall, before making any such improvement or awarding any contract therefor cause notice of the proposed improvement to be given to the owner or owners of all real estate affected thereby. The notice shall contain a description of the property affected sufficient to identify it, a description of the improvement, and a statement of the percentage of the cost to be borne by the owner or owners of such real estate, if the cost thereof is to be borne in part by such owners, or a statement that unless the owner or owners complete the same within 30 days after service thereof the municipality will make the improvement at the expense of the owners, if the cost of the improvement is to be borne wholly by the owner or owners of such real estate.

Amended by L.1958, c. 133, p. 634, s. 2.



Section 40:65-3 - Service Of Notice.

40:65-3 Service of notice.

40:65-3. The notice may be served upon all owners residing in the municipality, personally, or by leaving the same at their usual place of residence with a member of the family above the age of fourteen years. In the case of minors and incapacitated persons, the notice shall be served upon their guardians; when any real estate is held in trust, upon the trustee; when held by joint tenants, tenants in common or by the entirety, upon any one such tenant. If the owner of the real estate is a nonresident of the municipality, the notice may be served upon the owner personally, or upon the owner's agent in charge of the property, or upon the occupant thereof, or mailed to the nonresident owner at the nonresident owner's last known post-office address.

amended 2013, c.103, s.108.



Section 40:65-4 - Publication Of Notice Where Service Impossible

40:65-4. Publication of notice where service impossible
If the owner is unknown, or if, for any reason, service cannot be made as hereinbefore directed, the notice shall be published in a newspaper circulating in the municipality, at least once and not less than thirty days before the improvement is made by the municipality. Notices to the owner or owners of several distinct parcels of real estate may be inserted in the same publication.



Section 40:65-5 - Proof Of Service

40:65-5. Proof of service
Proof by affidavit of service of such notices shall be filed within ten days thereafter with the officer in charge of the records of tax liens of the municipality, but failure to file such proofs shall not invalidate the proceedings if service has been made as hereinbefore provided.



Section 40:65-6 - Notice Of Improvement Unnecessary Where Notice Of Ordinance Given

40:65-6. Notice of improvement unnecessary where notice of ordinance given
The governing body may make any sidewalk improvement, or award a contract or contracts therefor, without giving the notice required by sections 40:65-2 to 40:65-5 of this title, if notice of the pendency of the ordinance providing for the improvement be given to the owners of the real estate affected thereby, in the same manner as provided in said sections 40:65-2 to 40:65-5, and a hearing be given to all persons interested in the proposed improvement at the time and place stated in the notice and before passage of the ordinance. The notice shall be served or published ten days prior to the day fixed for the hearing.



Section 40:65-7 - Municipality To Make Improvement On Neglect Of Owner; Contracts

40:65-7. Municipality to make improvement on neglect of owner; contracts
In any case in which the owner or owners of the real estate affected are required to bear the whole cost of the improvement after the passage of the ordinance therefor, and notice given as in sections 40:65-2 to 40:65-5 of this Title directed, the owner of any real estate affected by such improvement shall fail to make such improvement as required by the ordinance, or in any case in which the whole cost of said improvement is not to be borne by the owner or owners of the real estate affected thereby, the governing body may cause the improvement to be made under supervision of the proper municipal officer, or may award a contract or contracts therefor.

Amended by L.1958, c. 133, p. 635, s. 3, eff. July 29, 1958.



Section 40:65-8 - Costs; Record Filed; Apportionment And Assessment; Notice To Owners

40:65-8. Costs; record filed; apportionment and assessment; notice to owners
The officer of the municipality in charge of such improvement shall keep an accurate account of the cost thereof and if such cost or any part thereof is to be assessed upon the several properties fronting on the improvement, shall assess such cost or the proportion thereof required to be assessed under said ordinance upon such properties in proportion to their respective frontage thereon, and file a report thereof under oath with the municipal clerk. The governing body shall examine such report, and if properly made, confirm and file it with the officer charged with the collection of assessments, who shall record such sidewalk assessments in the book in which other assessments of the municipality are recorded. Before confirming the report the governing body shall give notice to the owner or owners named therein of the time and place fixed for examination of the report. The notice shall be served in the same manner as required for service of notices before consideration by a governing body of a municipality of assessments for benefits for local improvements, but failure to give any such notice shall not invalidate the proceedings.

Amended by L.1958, c. 133, p. 635, s. 4, eff. July 29, 1958.



Section 40:65-9 - Assessments A Lien; Collection And Enforcement; Installments; Errors Immaterial

40:65-9. Assessments a lien; collection and enforcement; installments; errors immaterial
Such sidewalk assessments shall bear interest from the time of confirmation at the same rate and with the same penalties for nonpayment as assessments for local improvements in the municipality, and from the confirmation thereof shall be a first and paramount lien upon the real estate assessed to the same extent and be collected and enforced in the same manner as assessments for local improvements. The governing body may provide for the payment and collection of such assessments in installments in the same manner and at the same rate of interest as assessments for local improvements are payable in installments in the municipality. No such assessments shall be invalid by reason of error in the statement or omission of the name of any owner or owners of real estate assessed, or for any other informality, where such real estate has been actually improved.



Section 40:65-9.1 - Repair Or Reconstruction Of Sidewalks At Public Expense

40:65-9.1. Repair or reconstruction of sidewalks at public expense
The governing body of any municipality of this State may provide for the repair or reconstruction of sidewalks on the streets or roads of such municipality at public expense under the conditions hereinafter stated:

(a) When any sidewalk, previously constructed or reconstructed as a local improvement under chapter sixty-five of Title 40 of the Revised Statutes or under article XXV of chapter one hundred fifty-two of the laws of one thousand nine hundred and seventeen or under chapter ninety-nine of the laws of one thousand nine hundred and nineteen, is dilapidated or in need of repair or reconstruction, where such condition is not attributable to the acts or negligence of the abutting property owner of his predecessor in title nor that of any one for whose acts or negligence they are chargeable; and

(b) When the abutting property owner or his predecessor in title shall have paid within twenty years then last past, or shall pay, in full with interest all the assessment for the laying or relaying of the sidewalk in front of his property (at least to the extent that the installments of such assessment are then due).

L.1941, c. 207, p. 605, s. 1, eff. June 14, 1941.



Section 40:65-9.2 - Resolution

40:65-9.2. Resolution
The authority for such repair or reconstruction shall be granted by resolution concurred in by at least two-thirds of the entire membership of the governing body reciting that such repair or reconstruction of sidewalk is for the best interest of the residence of such municipality.

L.1941, c. 207, p. 606, s. 2, eff. June 14, 1941.



Section 40:65-9.3 - Appropriations And Procedure

40:65-9.3. Appropriations and procedure
Appropriations and procedure shall follow the lawful practice heretofore observed in case of cross walks and the like laid at public expense under section 40:65-10 of the Revised Statutes.

L.1941, c. 207, p. 606, s. 3.



Section 40:65-9.4 - Repair Or Reconstruction Of Curbs At Public Expense

40:65-9.4. Repair or reconstruction of curbs at public expense
The governing body of any municipality of this State may provide for the repair or reconstruction of curbs on the streets or roads of such municipality at public expense under the conditions hereinafter stated; both which must exist;

(a) When any curb, previously constructed or reconstructed as a local improvement under chapter sixty-five of Title 40 of the Revised Statutes or under article XXV of chapter one hundred fifty-two of the laws of one thousand nine hundred and seventeen or under chapter ninety-nine of the laws of one thousand nine hundred and nineteen, is dilapidated or in need of repair or reconstruction, where such condition is not attributable to the acts or negligence of the abutting property owner or his predecessor in title nor that of any one for whose acts or negligence they are chargeable; and

(b) When the abutting property owner or his predecessor in title shall have paid within twenty years then last past, or shall pay, in full with interest all the assessment for the laying or relaying of the curb in front of his property (at least to the extent that the instalments of such assessment are then due).

L.1941, c. 208, p. 606, s. 1, eff. June 14, 1941.



Section 40:65-9.5 - Resolution

40:65-9.5. Resolution
The authority for such repair or reconstruction shall be granted by resolution concurred in by at least two-thirds of the entire membership of the governing body reciting that such repair or reconstruction of sidewalk is for the best interest of the residents of such municipality.

L.1941, c. 208, p. 607, s. 2, eff. June 14, 1941.



Section 40:65-9.6 - Appropriations And Procedure

40:65-9.6. Appropriations and procedure
Appropriations and procedure shall follow the lawful practice heretofore observed in case of crosswalks and the like laid at public expense under section 40:65-10 of the Revised Statutes.

L.1941, c. 208, p. 607, s. 3.



Section 40:65-10 - Crosswalks

40:65-10. Crosswalks
Any municipality may provide for laying of crosswalks and the grading, paving, repaving or improving of portions of sidewalks lying in the angles of intersection of streets, at the public cost.



Section 40:65-11 - Municipality May Make Annual Contract For Sidewalks

40:65-11. Municipality may make annual contract for sidewalks
Any municipality may award a contract to the lowest responsible bidder for all sidewalk improvements the municipality may desire to make for a period of one year or less. Such contracts shall be awarded in the same manner as other municipal contracts.



Section 40:65-12 - Removal Of Grass, Weeds, Snow And Ice; Procedure Upon Failure

40:65-12. Removal of grass, weeds, snow and ice; procedure upon failure
The governing body may make, amend, repeal and enforce ordinances to compel the owner or tenant of any lands abutting upon the public highways of the municipality, to remove all snow and ice from the abutting sidewalks and gutters of such highways within twelve hours of daylight after the same shall fall or be formed thereon, and all grass, weeds and impediments therefrom within three days after notice to remove the same, and remove all grass, weeds and impediments from the portion of any street, or highway abutting on such lands, and to provide for imposition of penalties for violation of any such ordinance, and to provide for the removal of such snow, ice, grass, weeds and impediments by the municipality where the owner or tenant of any such real estate shall fail to remove the same as provided in the ordinance. The cost of removal of any such snow, ice, grass, weeds or impediments from any sidewalk, gutter or public highway by the municipality shall be certified to the governing body of the municipality by the officer in charge thereof. The governing body shall examine such certificate, and if found to be correct, shall cause such cost to be charged against such real estate so abutting upon such sidewalk or gutter thereof, and the amount so charged shall thereupon become a lien and tax upon such real estate and be added to and be part of the taxes next to be levied and assessed thereon, and enforced and collected with interest by the same officers and in the same manner as other taxes.



Section 40:65-12.1 - Definitions Relative To Snow Removal From Fire Hydrants.

40:65-12.1 Definitions relative to snow removal from fire hydrants.

1. a. As used in P.L.2015, c.71 (C.40:65-12.1 et seq.):

"Director" means the Director of the Division of Fire Safety in the Department of Community Affairs.

"Division" means the Division of Fire Safety in the Department of Community Affairs.

"Hydrant locator pole" means a pole installed on, or adjacent to, as appropriate, a fire hydrant to enable the hydrant to be located when covered in snow.

"Snow coverage" means the initial complete coverage of the fire hydrant as a result of natural precipitation or street clearing activities.

b.On or before the first day of the twelfth month next following the operative date of P.L.2015, c.71 (C.40:65-12.1 et seq.), the governing body of every municipality may:

(1)install, or cause to be installed, a hydrant locator pole on every working fire hydrant within municipal boundaries. The hydrant locator pole shall be maintained in compliance with rules and regulations adopted by the director;

(2)adopt an ordinance or resolution, as applicable, requiring the owner of any real property abutting any fire hydrant to clear such fire hydrant of snow, within 24 hours of snow coverage, in compliance with rules and regulations adopted by the director; or

(3)adopt an ordinance or resolution, as applicable, directing the municipality itself, or any department thereof, to clear all fire hydrants of snow, within 24 hours of snow coverage, in compliance with rules and regulations adopted by the director.

c.If a party responsible for fire hydrant clearance under subsection b. of this section fails to perform the required clearance within the specified time, the municipality, or any department thereof, may perform the clearance and bill the responsible party no more than $75 for the service.

L.2015, c.71, s.1.



Section 40:65-12.2 - Rules, Regulations.

40:65-12.2 Rules, regulations.

2.On or before the first day of the sixth month next following enactment of P.L.2015, c.71 (C.40:65-12.1 et seq.), the director, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt and promulgate such rules and regulations as may be necessary for the implementation of this act, including guidance for the acceptable physical characteristics of hydrant locator poles, maintenance requirements for such poles, and snow removal standards.

L.2015, c.71, s.2.



Section 40:65-13 - Sidewalks On Land Under Control Of County; Cost; Assessments And Collection

40:65-13. Sidewalks on land under control of county; cost; assessments and collection
The governing body may improve any street, parkway, or highway under control of any county board or commission, not wholly within the limits of a county park, with suitable curbing, gutters and sidewalks, after obtaining the approval of the county board or commission to the plans of the proposed improvement, and assess the cost thereof upon the real estate abutting upon the line of the improvement, to the extent of the benefits received, and any difference between the amount assessed and the total cost shall be paid by the municipality. The proceedings relating to the making of such improvement and the ascertainment and assessment of the cost, and the collection of the assessments made shall be the same as provided in this chapter for sidewalk improvements made upon streets not under the control of a county board or commission. All such assessments shall be a lien upon the real estate assessed until paid with interest thereon, as provided by law for assessments for local improvements.



Section 40:65-14 - Sidewalks In Municipalities; Ordinances For Imposition On Abutting Landowners Of Expense Of Construction, Repair, Alteration Or Maintenance; Procedure

40:65-14. Sidewalks in municipalities; ordinances for imposition on abutting landowners of expense of construction, repair, alteration or maintenance; procedure
Any municipality may prescribe by general ordinance in what case curbs and sidewalks shall be constructed, repaired, altered, relaid or maintained at the expense of the abutting landowners; wherever in any municipality it shall hereafter become the duty of any owner of abutting lands under said ordinance or ordinances of the municipality to construct, repair, alter or relay any curb or sidewalk, or section thereof, the authorities of such municipality having charge of street affairs may, by resolution, cause a notice in writing to be served upon the owners or occupant of said lands, requiring the necessary specified work to said curb or sidewalk to be done by the said owner or occupant within a period of not less than 30 days from the date of service of such notice; whenever any lands are unoccupied and the owner cannot be found within the municipality, the same may be mailed, postage prepaid, to his or her post-office address, if the same can be ascertained; in case such owner is a nonresident of the municipality or his or her post-office address cannot be ascertained, then the notice may be inserted for 4 weeks, once a week in some newspaper of such municipality or if none be published therein, then in some newspaper published in the State and circulating in said municipality; in case the owner or occupant of such lands shall not comply with the requirements of such notice, it shall be lawful for the street department of the municipality, upon filing due proof of the service or publication of the aforesaid notice in the appropriate department of the municipality, to cause the required work to be done, and paid for out of the municipal funds available for that purpose; the cost of such work shall be certified by the department or person having charge thereof to the department or person having charge of the collection of assessments in such municipality; upon filing the said certificate, the amount of the cost of such work shall be and become a lien upon the said abutting lands in front of which such work was done to the same extent that assessments for local improvements are liens in such municipality under its charter or the general law, and shall be collected in the manner provided by law for the collection of such other assessments, and shall bear interest at the same rate; in addition thereto the municipality may have an action to recover the said amount against the owner of said lands, in any court having competent jurisdiction thereof; a certified copy of the aforesaid certificate shall in such action be prima facie evidence of the existence of a debt due from the said owner to the municipality.

L.1970, c. 297, s. 1, eff. Dec. 14, 1970.



Section 40:65-15 - Reimbursement Of Account Used To Pay Costs Connected With Sidewalk Improvement

40:65-15. Reimbursement of account used to pay costs connected with sidewalk improvement
All moneys recovered or paid to the municipality under the provisions of section 1 of this act shall be credited to the account out of which the cost of such work was paid.

L.1970, c. 297, s. 2, eff. Dec. 14, 1970.



Section 40:65-16 - Application Of Act

40:65-16. Application of act
The powers conferred by this act shall be deemed to be in addition to and independent of any and all powers and authority conferred by any other law or laws and not subject to any limitation contained in any such law or laws.

L.1970, c. 297, s. 3, eff. Dec. 14, 1970.



Section 40:66-1 - Street Cleaning; Solid Waste Disposal; Ordinances, Rules, And Regulations

40:66-1. Street cleaning; solid waste disposal; ordinances, rules, and regulations
40:66-1. a. The governing body may provide for the cleaning of the streets of the municipality, and for the collection or disposal of solid waste, and may establish and operate a system therefor; purchase and operate the necessary equipment for the cleaning of streets, and for the collection or disposal of solid waste; make, amend, repeal and enforce all such ordinances, resolutions, rules and regulations as may be deemed necessary and proper for the introduction, operation and management of such system, and for the maintenance and operation of a solid waste facility, subject to the provisions of the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) and the "Solid Waste Utility Control Act," P.L.1970, c.40 (C.48:13A-1 et seq.), for the disposal of solid waste, and for the government of employees connected therewith.

b.A municipal governing body that establishes a system for the collection or disposal of solid waste pursuant to subsection a. of this section, in its discretion, may limit service furnished by it to curbside collection along public streets or roads that have been dedicated to and accepted by the municipality. The municipal governing body may also refuse to enter upon private property to remove solid waste from dumpsters or other solid waste containers. The municipal governing body, in its sole discretion, may choose to reimburse those property owners who do not receive the municipal service, but such reimbursement shall not exceed the cost that would be incurred by the municipality in providing the collection or disposal service directly. Nothing contained in this subsection shall be deemed to modify the provisions of P.L.1989, c.299 (C.40:67-23.2 et seq.) with respect to qualified private communities.

c.A municipal governing body that establishes a system for the collection of solid waste pursuant to subsection a. of this section may limit the municipal service furnished by it to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

d.A municipal governing body that adopts a recycling ordinance pursuant to subsection b. of section 6 of P.L.1987, c.102 (C.13:1E-99.16) may limit the collection of designated recyclable materials to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

Amended 1989, c.244, s.1; 1991, c.213; 1993, c.6, s.3; 2001, c.92, s.1.



Section 40:66-1.1 - Definitions

40:66-1.1. Definitions
As used in this chapter:

"Proof of collection service" means a written record, log, bill or document evidencing receipt of service for the collection of solid waste for the preceding month from a person lawfully engaging in private solid waste collection services within a municipality.

"Regular solid waste collection service" means the scheduled pick-up and removal of solid waste from residential, commercial or institutional premises located within the boundaries of any municipality at least once a week.

"Responsible solid waste generator" means any property owner, tenant or occupant of any single-family residential dwelling or multiple dwelling, or the owner of any commercial or institutional building or structure located within the boundaries of any municipality, who generates solid waste at those premises.

"Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids, except for solid animal and vegetable wastes collected by swine producers licensed by the State Department of Agriculture to collect, prepare and feed such wastes to swine on their own farms.

"Solid waste collection" means the activity related to pick-up and transportation of solid waste from its source or location to a solid waste facility or other destination.

"Solid waste container" means a receptacle, container or bag suitable for the depositing of solid waste.

"Solid waste disposal" means the storage, treatment, utilization, processing, or final disposal of solid waste.

"Solid waste facilities" mean and include the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by any person pursuant to the provisions of this or any other act, including transfer stations, incinerators, resource recovery facilities, sanitary landfill facilities or other plants for the disposal of solid waste, and all vehicles, equipment and other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or disposal of solid waste in a sanitary manner.

L.1989,c.244,s.6; amended 1991,c.170,s.4.



Section 40:66-1.2 - Definitions Relative To Solid Waste Collection Services For Multifamily Dwellings.

40:66-1.2 Definitions relative to solid waste collection services for multifamily dwellings.

1.For the purposes of sections 1 through 4 of P.L.2001, c.25 (C.40:66-1.2 et seq.):

"Multifamily dwelling"means any building or structure or complex of buildings or structures in which five or more dwelling units are rented or leased or offered for rental or lease for residential purposes except hotels, motels or other guesthouses serving transient or seasonal guests as those terms are defined under subsection (j) of section 3 of the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.).

"Solid waste collection services" means the collection and disposal of solid waste.

"Total cost of services" means the cost that would be incurred by a municipality in providing solid waste collection services to a multifamily dwelling in the same manner as the municipality provides those services, curbside, to other residents of the municipality.

L.2001,c.25,s.1.



Section 40:66-1.3 - Reimbursement Of Multifamily Dwelling.

40:66-1.3 Reimbursement of multifamily dwelling.

2. a. Except as otherwise provided in subsection b. of this section, when solid waste collection services are provided to the residents of a municipality, the governing body of that municipality shall reimburse a multifamily dwelling for the actual cost to the multifamily dwelling of providing that service, but not more than the amount that the municipality would have expended on the solid waste collection services if provided by the municipality directly to the multifamily dwelling, calculated as if the dwelling units were located along public roads and streets and the service provided curbside. Alternatively, when solid waste collection services are provided to the residents of a municipality, the governing body of the municipality shall provide the solid waste collection services in the same manner as provided to the residents of the municipality who live along public roads and streets.

b. (1) Nothing in P.L.2001, c.25 (C.40:66-1.2 et al.) shall require a municipality to operate any municipally owned or leased vehicles or other equipment, or to provide any of the services enumerated in subsection a. of this section, upon, along or in relation to any road or street in a multifamily dwelling complex which either (a) is not accepted for dedication to public use or (b) does not meet all municipal standards and specifications for such dedication, except for width.

(2)In order to be eligible for solid waste collection services or reimbursement for those services, a multifamily dwelling shall be required to comply with all recycling requirements generally applicable to all other residential properties within the municipality. If a certified public works manager employed by the municipality determines that a multifamily dwelling is not in compliance with the municipal recycling requirements, then the municipality may terminate solid waste and recyclables collection services to the multifamily dwelling, or reduce its reimbursement payments by an amount equal to the landfill or disposal costs that would be saved if the recyclables were separated from the other solid waste. No solid waste collection shall be terminated or reimbursement amount shall be reduced pursuant to this subsection unless the landlord has been sent written notice of noncompliance and been given 30 days' written notice of the proposed reimbursement amount reduction. During those 30 days the landlord shall have the opportunity to bring the multifamily dwelling into compliance with the municipal recycling requirements, and have that compliance certified by a certified public works manager employed by the municipality.

c.The Director of the Division of Local Government Services in the Department of Community Affairs, for the purpose of calculating the allowable operating appropriations before exceptions pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2), shall provide a cap base adjustment to the total general appropriations of the local budget year prior to the year in which the solid waste collection services are first provided in full, either through the provision of actual services or following the completion of the phase-in of the reimbursement amount provided by the municipality for the full amount of the costs attributable to implementing P.L.2001, c.25 (C.40:66-1.2 et al.).

d.Reimbursement or provision of services to a multifamily dwelling, when solid waste collection services are provided to residents generally within the municipality, shall commence for local budget year 2002 in municipalities operating on a calendar year basis and local budget year 2003 in municipalities operating on a State fiscal year basis; provided that reimbursement payments shall be phased-in over a five-year period pursuant to section 4 of P.L.2001, c.25 (C.40:66-1.5).

e.No municipality shall be liable for the provision of any solid waste collection services or for the payment of any reimbursement amounts with regard to solid waste collection services to any multifamily dwelling except as specifically provided pursuant to P.L.2001, c.25 (C.40:66-1.2 et al.).

L.2001,c.25,s.2.



Section 40:66-1.4 - Written Agreement, Use Of Reimbursement.

40:66-1.4 Written agreement, use of reimbursement.

3. a. Pursuant to section 2 of P.L.2001, c.25 (C.40:66-1.3) and section 4 of P.L.2001, c.25 (C.40:66-1.5), when a municipal governing body determines not to provide solid waste collection services to a multifamily dwelling, it shall enter into a written agreement with the multifamily dwelling to annually reimburse the multifamily dwelling in an amount not to exceed the cost that would be incurred by the municipality in providing those services.

b.The amount to be reimbursed to the multifamily dwelling shall be used by the multifamily dwelling to pay for the solid waste collection service that the municipality chooses not to provide. The municipal governing body shall reimburse the multifamily dwelling for the actual cost to the multifamily dwelling of providing that service, but not more than the amount that the municipality would have expended on the solid waste collection services if provided by the municipality directly to the multifamily dwelling, calculated as if the dwelling units were located along public roads and streets and the collection service provided curbside.

c.An agreement entered into pursuant to this section shall provide for an accounting by the multifamily dwelling of the use of the money paid over to it by the municipality, and for the refunding to the municipality of any payments in excess of the amounts actually expended or contractually committed by the multifamily dwelling during the accounting period in order to provide for the solid waste collection services covered by the agreement.

L.2001,c.25,s.3.



Section 40:66-1.5 - Reimbursement Schedule.

40:66-1.5 Reimbursement schedule.

4.Pursuant to a reimbursement agreement entered into in lieu of providing curbside solid waste collection services, a municipality shall reimburse the landlord of a multifamily dwelling for a portion of the cost of providing services commencing in local budget year 2002 for municipalities operating on a calendar year basis, and in local budget year 2003, for municipalities operating on a State fiscal year basis, in the following manner:

2002 or 2003, as appropriate,...20% of the total cost of services in 2002 or 2003, as appropriate

2003 or 2004, as appropriate,...40% of the total cost of services in 2003 or 2004, as appropriate

2004 or 2005, as appropriate,...60% of the total cost of services in 2004 or 2005, as appropriate

2005 or 2006, as appropriate,...80% of the total cost of services in 2005 or 2006, as appropriate

The total cost of services in each local budget year shall be determined pursuant to section 3 of P.L.2001, c.25 (C.40:66-1.4). In local budget year 2006 or 2007, as appropriate, and for each local budget year thereafter, the municipality shall either provide the solid waste collection services pursuant to section 2 of P.L.2001, c.25 (C.40:66-1.3) or enter into a written agreement to annually reimburse the multifamily dwelling pursuant to section 3 of P.L.2001, c.25 (C.40:66-1.4).

L.2001,c.25,s.4.



Section 40:66-1.6 - Limits On Solid Waste Collection; Operating Hours

40:66-1.6. Limits on solid waste collection; operating hours
9. a. The provisions of P.L.1970, c.40 (C.48:13A-1 et seq.), P.L.1991, c.381 (C.48:13A-7.1 et seq.), P.L.1970, c.39 (C.13:1E-1 et seq.) or any other law, or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, a municipal governing body that: (1) establishes a municipal contract system for solid waste collection pursuant to R.S.40:66-4; (2) awards a contract for the collection of municipal solid waste pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.); or (3) adopts a proof of service ordinance pursuant to section 1 of P.L.1991, c.170 (C.40:66-5.1), may adopt an ordinance limiting solid waste collection service to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

b.Any solid waste collection uniform tariff for the provision of residential solid waste collection service, which designates hours of operation that are contrary to the operating hours specified in the ordinance adopted pursuant to subsection a. of this section, shall be superseded by the hours of operation indicated in the ordinance.

c.The Department of Environmental Protection, in any subsequent revision to or readoption of the solid waste utility rules and regulations pertaining to solid waste collection uniform tariffs under N.J.A.C.7:26H-4.6, shall make whatever changes to these rules and regulations as may be necessary to comply with the provisions of P.L.2001, c.92 and this section.

L.2001,c.92,s.9.



Section 40:66-2 - Buildings, Appliances For Solid Waste Disposal; Acquisition Of Lands

40:66-2. Buildings, appliances for solid waste disposal; acquisition of lands
40:66-2. The governing body may, subject to the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.), erect the necessary buildings and equip the same with all appliances proper for the disposal of solid waste, and acquire the real estate necessary therefor by purchase, gift or condemnation. Such buildings may be erected on any real estate owned by the municipality suitable for the purpose.

Amended 1989, c.244, s.2.



Section 40:66-3 - Lands In Other Municipalities; Consent Required

40:66-3. Lands in other municipalities; consent required
40:66-3. Every municipality may acquire, by purchase, lease or condemnation and subject to the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.), unimproved lands, within or without the municipality, to be used for the disposal of solid waste, but no such lands shall be acquired or used for such purpose outside the limits of the municipality, without the consent of the governing body and of the board of health of the municipality wherein such lands are situated.

Amended 1989,c.244,s.3.



Section 40:66-4 - Contracts; Bid Specification, Advertising, Renegotiations

40:66-4. Contracts; bid specification, advertising, renegotiations
40:66-4. a. The governing body may, if it deem it more advantageous, contract with any person for the cleaning of the streets, or the collection or disposal of solid waste. Before making any such contract or contracts the governing body shall first adopt specifications for the doing of the work in a sanitary and inoffensive manner. The specifications may include provisions limiting solid waste collection service and recyclable material collection service to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

Any specifications adopted by the governing body for the collection or disposal of solid waste shall conform to the uniform bid specifications for municipal solid waste collection contracts established pursuant to section 22 of P.L.1991, c.381 (C.48:13A-7.22). Any such contract or contracts, the total amount of which exceeds in the fiscal year the amount set forth in, or the amount calculated by the Governor pursuant to, section 3 of P.L.1971, c.198 (C.40A:11-3), shall be entered into and made only after bids shall have been advertised therefor, and awarded in the manner provided in the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

b.Whenever the governing body adopts an ordinance to provide for the collection or disposal of solid waste within its municipal boundaries by imposing solid waste charges based on the number of solid waste containers processed per household pursuant to subsection b. of R.S.40:66-5, on or after the first day of the 13th month following the effective date of that ordinance, the governing body may request the relevant solid waste collector to whom a multi-year contract has been awarded to renegotiate the contract to reflect any reduction in the annual volume of solid waste collected achieved as a result of the ordinance.

Amended 1942, c.133; 1968, c.208, s.1; 1989, c.244, s.4; 1991, c.381, s.47; 2001, c.92, s.2.



Section 40:66-5 - Cost Of Solid Waste Collection, Disposal; Ordinance

40:66-5. Cost of solid waste collection, disposal; ordinance
40:66-5. a. The governing body may provide for the collection or disposal of solid waste at the general expense, or if deemed by it more advisable, impose rates or charges (hereinafter referred to as "solid waste charges") to be charged by the municipality for the collection or disposal of solid waste, provide for the manner of payment of the same, and maintain an action at law to recover any moneys due therefor.

b.Whenever the governing body determines to provide for the collection or disposal of solid waste by imposing solid waste charges on a per container basis, the governing body shall adopt an ordinance to:

(1)Establish a rate schedule of solid waste charges based on the number of solid waste containers processed per household; and

(2)Provide residents with the opportunity to purchase, on a prepaid basis, one or more solid waste containers, or a voucher or sticker therefor, to facilitate the payment of solid waste charges on a per container basis.

c.Whenever the governing body adopts an ordinance pursuant to subsection b. of this section, the ordinance may include provisions limiting solid waste collection service to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

d.Whenever the governing body adopts an ordinance pursuant to subsection b. of section 6 of P.L.1987, c.102 (C.13:1E-99.16), the ordinance may include provisions limiting recyclable material collection service to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

Amended 1989, c.244, s.5; 2001, c.92, s.3.



Section 40:66-5.1 - Municipality To Adopt Proof Of Service Ordinance For Solid Waste Generators

40:66-5.1. Municipality to adopt proof of service ordinance for solid waste generators
1. a. The governing body of any municipality wherein solid waste collection services are contracted for and provided, wholly or in part, on an individual, private contract basis shall adopt a proof of service ordinance which requires all responsible solid waste generators to contract or otherwise lawfully provide for the collection of solid waste generated at those premises in the manner provided by the ordinance.

b.Each proof of service ordinance required pursuant to this section shall include:

(1)In the case of single-family residential housing, a requirement that each responsible solid waste generator, in those instances where a solid waste collection system is not otherwise provided for by the municipality and if he has not already done so, enter into a contract for regular solid waste collection service with any person lawfully providing private solid waste collection services within the municipality; except that the ordinance may include an exemption from this requirement in those instances where the responsible solid waste generator is transporting the solid waste which is generated at his residential premises directly to the solid waste facility utilized by the municipality for disposal;

(2)In the case of multi-family residential housing, a requirement that the responsible solid waste generator, in those instances where a solid waste collection system is not otherwise provided for by the municipality and if he has not already done so, enter into a contract for regular solid waste collection service with any person lawfully providing private solid waste collection services within the municipality; except that the ordinance may include an exemption from this requirement in those instances where the responsible solid waste generator is transporting the solid waste which is generated at his residential premises directly to the solid waste facility utilized by the municipality for disposal. It shall be the responsibility of the owner of the multiple dwelling to provide a sufficient number of appropriate solid waste containers for the deposit of nonrecyclable waste materials to be disposed of as solid waste;

(3)In the case of any commercial or institutional building or structure located within the boundaries of the municipality, a requirement that the responsible solid waste generator, in those instances where regular solid waste collection services are not otherwise provided for, enter into a contract with any person lawfully providing private solid waste collection services within the municipality; and

(4)In the case of a responsible solid waste generator, within the municipality, who is transporting the solid waste which is generated at his residential premises directly to the solid waste facility utilized by the municipality for disposal, a requirement that every such responsible solid waste generator within the municipality furnish proof that the responsible solid waste generator is transporting the solid waste which is generated at his residential premises directly to the solid waste facility utilized by the municipality for disposal to the governing body of the municipality at least once every 12 months. In order to fulfill the requirements of this subsection, the responsible solid waste generator may include the proof of service with the municipal tax payment mailed to the municipal tax collector.

Any proof of service ordinance may include provisions limiting regular solid waste collection service to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

Any proof of service ordinance may include provisions limiting recyclable material collection service to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

c.The governing body shall, within six months of the effective date of a proof of service ordinance adopted pursuant to this section and at least once every six months thereafter, notify all responsible solid waste generators of the requirements of the ordinance. In order to fulfill the notification requirements of this subsection, the governing body of a municipality may, in its discretion, place an advertisement in a newspaper circulating in the municipality, post a notice in public places where public notices are customarily posted, include a notice with other official notifications periodically mailed to taxpayers, or any combination thereof, as the municipality deems necessary and appropriate.

L.1991,c.170,s.1; amended 2001, c.92, s.4.



Section 40:66-5.2 - Solid Waste Generators Provided Opportunity To Contract For Collection Services

40:66-5.2. Solid waste generators provided opportunity to contract for collection services
2. a. The provisions of any other law, rule or regulation to the contrary notwithstanding, the governing body of any municipality may request that every solid waste collector engaging in private solid waste collection services within the municipality who is registered pursuant to sections 4 and 5 of P.L.1970, c.39 (C.13:1E-4 and 13:1E-5) and holds a certificate of public convenience and necessity pursuant to sections 7 and 10 of P.L.1970, c.40 (C.48:13A-6 and 48:13A-9) provide all responsible solid waste generators with the opportunity to contract for, on an individual basis, regular solid waste collection services, if the responsible solid waste generator is required to do so by a proof of service ordinance adopted pursuant to section 1 of P.L.1991, c.170 (C.40:66-5.1).

b.The governing body of any municipality may request any solid waste collector engaging in private solid waste collection services within the municipality to assist the municipality in identifying those responsible solid waste generators who fail to comply with the provisions of section 1 of P.L.1991, c.170 (C.40:66-5.1).

c.Whenever the governing body adopts a proof of service ordinance pursuant to section 1 of P.L.1991, c.170 (C.40:66-5.1), or requests a solid waste collector to provide all responsible solid waste generators with the opportunity to contract for regular solid waste collection services pursuant to subsection a. of this section, the governing body shall notify the Department of Environmental Protection of these actions by certified mail.

d.In the event that a solid waste collector refuses any request to provide responsible solid waste generators with the opportunity to contract for regular solid waste collection services pursuant to subsection a. of this section, the governing body shall notify the department of this refusal by certified mail.

e.Whenever the governing body of a municipality adopts a proof of service ordinance pursuant to section 1 of P.L.1991, c.170 (C.40:66-5.1), the governing body shall notify the owner or operator of every solid waste facility utilized by the municipality of this action by certified mail.

L.1991,c.170,s.2; amended 2001, c.92, s.5.



Section 40:66-5.3 - Solid Waste Facility May Establish Hours For Direct Transport Of Solid Waste For Disposal

40:66-5.3. Solid waste facility may establish hours for direct transport of solid waste for disposal
The provisions of any other law, or of any rule or regulation adopted pursuant thereto, to the contrary notwithstanding, the owner or operator of a solid waste facility utilized by a municipality that adopts a proof of service ordinance pursuant to section 1 of P.L.1991, c.170 (C.40:66-5.1), may establish weekly hours during which individuals may directly transport the solid waste generated at their residential premises for disposal at the solid waste facility. The owner or operator of such solid waste facility shall establish an equitable rate schedule for individual solid waste disposal by citizens on a per pound basis.

L.1991,c.170,s.3.



Section 40:66-8 - Creation Of Solid Waste Collection District

40:66-8. Creation of solid waste collection district
The governing body of any municipality which operated a solid waste collection district as of December 31, 1989, may, by ordinance and subject to the approval of the Local Finance Board of the Department of Community Affairs, set off and create within its boundaries a district, covering all or a portion of the area of the municipality, which district shall be known as a solid waste collection district. The governing body may, by ordinance and subject to the approval of the Local Finance Board of the Department of Community Affairs, alter the boundaries of any solid waste collection district so created.

L.1991,c.54,s.1.



Section 40:66-9 - Provision For Collection, Disposal Of Solid Waste

40:66-9. Provision for collection, disposal of solid waste
The governing body of any municipality which operated a solid waste collection district as of December 31, 1989, may provide by municipal contract or municipal service for the collection or disposal of solid waste within a solid waste collection district, subject to the approval of the Local Finance Board of the Department of Community Affairs and subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1991,c.54,s.2.



Section 40:66-10 - Funding For Cost Of Solid Waste Collection

40:66-10. Funding for cost of solid waste collection
3.The governing body of any municipality which operated a solid waste collection district as of December 31, 1989, shall determine the amount of money necessary for the support of the solid waste collection
district. The amount so determined shall become part of the municipal budget and subject to approval by the director.

L.1991,c.54,s.3; amended 2000, c.126, s.13.



Section 40:66-11 - Funding For Cost Of Solid Waste Collection, Disposal

40:66-11. Funding for cost of solid waste collection, disposal
The governing body of any municipality which operated a solid waste collection district as of December 31, 1989, may order and cause to be raised within a solid waste collection district sufficient money to provide for the payment of the cost of solid waste collection or disposal in the district. The sum ordered to be raised shall be levied and collected at the same time and in the same manner as other municipal taxes, except that any tax levied and collected to provide for the payment of the cost of solid waste collection or disposal shall appear as a separate item on the municipal tax bill. The collector shall pay the same to the municipal treasurer, to be applied only to the purposes for which it is raised.

L.1991,c.54,s.4.



Section 40:66-12 - Moneys Assessed, Levied, Lien Upon The Land

40:66-12. Moneys assessed, levied, lien upon the land
All moneys assessed and levied pursuant to this act shall be a lien upon the land against which they are assessed in the same manner that taxes are made a lien against land pursuant to Title 54 of the Revised Statutes, and the payment thereof shall be enforced within the same time and in the same manner and by the same proceedings as the payment of taxes is otherwise enforced by the Division of Taxation under Title 54.

L.1991,c.54,s.5.



Section 40:66A-1 - Short Title.

40:66A-1 Short title.

1.This act shall be known and may be cited as the "incinerator or environmental services authorities law."

L.1948, c.348, s.1; amended 2012, c.31, s.1.



Section 40:66A-2 - Public Interest And Policy Declared.

40:66A-2 Public interest and policy declared.

2.It is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the health and welfare of the citizens thereof by the proper collection and disposal of garbage and other refuse matter, as well as by the performance of various other sanitation, public works and environmental services necessary to maintain a clean, healthy, and safe environment for all citizens.

L.1948, c.348, s.2; amended 2012, c.31, s.2.



Section 40:66A-3 - Definitions.

40:66A-3 Definitions.

3.As used in this act, unless a different meaning clearly appears from the context:

(1)"Municipality" shall mean any city of any class, any borough, village, town, township, or any other municipality other than a county or a school district;

(2)"Governing body" shall mean the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

(3)"Person" shall mean any person, association, corporation, nation, State or any agency or subdivision thereof, municipality of the State or an incinerator authority;

(4)"Incinerator authority" or "environmental services authority" shall mean a public body created pursuant to section four of this act;

(5)Subject to the exceptions provided in section four of this act, "district" shall mean the area within the territorial boundaries of the municipality or municipalities which created or joined in the creation of an incinerator or environmental services authority;

(6)"Local unit" shall mean any municipality which created or joined in the creation of an incinerator or environmental services authority;

(7)"Garbage disposal system" shall mean the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by an incinerator or environmental services authority, including incinerators or other plants for the treatment and disposal of garbage and refuse matter and all other real and personal and rights therein and appurtenances necessary or useful and convenient for the collection, treatment or disposal in a sanitary manner of garbage and refuse matter (but not including sewage);

(8)"Cost" shall mean, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of a garbage disposal system, of all or any property, rights, easements and franchises deemed by the incinerator or environmental services authority to be necessary or useful and convenient therefor, including reimbursements to the incinerator or environmental services authority or any municipality or other person of any moneys theretofore expended for the purposes of the incinerator or environmental services authority and including interest or discount on bonds to finance such cost, engineering and inspection costs and legal expenses, the cost of financial, professional and other advice, and the cost of issuance of any such bonds;

(9)"Real property" shall mean lands both within and without the State, and improvements thereof or thereon, or any rights or interests therein;

(10) "Construct" and "construction" shall connote and include acts of construction, reconstruction, replacement, extension, improvement and betterment of a garbage disposal system;

(11) "Garbage or refuse matter" shall mean any refuse matter, trash or garbage from residences, hotels, apartments or any other public or private building but shall not include water-carried wastes, industrial waste or the kinds of wastes usually collected, carried away and disposed of by a sewerage system;

(12) "Ordinance" means a written act of the governing body of a municipality adopted and otherwise approved and published in the manner or mode of procedure prescribed for ordinances tending to obligate such municipality pecuniarily;

(13) "Resolution" means a written act of the governing body of a local unit adopted and otherwise approved in the manner or mode of procedure prescribed for resolutions tending to obligate such local unit pecuniarily; and

(14) "Environmental services" shall mean any and all services relative to sanitation, recycling, park and other recreation area maintenance, demolition, repair or maintenance of unsafe, unsanitary, or unsound structures, automobile towing and impound, municipal vehicle maintenance and repair and services related thereto, street and road safety services, snow removal, environmental compliance and education, services necessary or appropriate for neighborhood beautification or environmental improvement, and any other service relative to maintaining a sanitary, safe, and healthy environment within a municipality.

L.1948, c.348, s.3; amended 2012, c.31, s.3.



Section 40:66A-4 - Creation Of Incinerator Or Environmental Services Authority.

40:66A-4 Creation of incinerator or environmental services authority.

4. (a) The governing body of any municipality may, by ordinance duly adopted, create a public body corporate and politic under the name and style of "the ................................ incinerator authority" with all or any significant part of the name of such municipality inserted. The governing body of a municipality in which an incinerator authority has been established pursuant to P.L.1948, c.348 (C.40:66A-1 et seq.) prior to the effective date of P.L.2012, c.31 may, by ordinance duly adopted, create, continue and reestablish the incinerator authority under the name and style of the "environmental services authority" with all or any significant part of the name of the municipality inserted. An incinerator or environmental services authority created pursuant to this section by a municipality other than a city of the first class shall consist of five members, and an incinerator or environmental services authority created pursuant to this section by a municipality which is a city of the first class shall consist of five or seven members, as determined by the governing body. Members of the incinerator or environmental services authority shall be appointed by resolution of the governing body as hereinafter in this section provided, and the authority shall constitute the incinerator or environmental services authority contemplated and provided for in this act and an agency and instrumentality of said municipality. After the taking effect of such ordinance and the filing of a certified copy thereof as in subsection (c) of this section provided, the members of the incinerator or environmental services authority shall be appointed. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring as follows: the terms of the first four members shall expire in turn on each of the first days of the first, second, third and fourth Februaries next ensuing after the date of their appointment, and the remaining members shall be designated to serve for terms expiring on the first day of the fifth February next ensuing after the date of their appointment. On or after the first day of January in each year after such first appointments, one person shall be appointed or reappointed as a member of the incinerator or environmental services authority to succeed each member whose term is expiring, and shall serve for a term commencing on the first day of February in such year and expiring on the first day of February in the fifth year after such year. In the event of a vacancy in the membership of the incinerator or environmental services authority occurring during an unexpired term of office, a person shall be appointed as a member of the incinerator or environmental services authority to serve for such unexpired term.

The governing body of a municipality which is a city of the first class may increase the membership of its incinerator or environmental services authority to seven members from five members. The two additional members shall be appointed to serve five-year terms, commencing on the February 1 next following their appointment and expiring on February 1 in the fifth year after their appointment.

(b)The governing bodies of any two or more municipalities, whether or not the areas of such municipalities comprise an integral body of territory, may, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, create a public body corporate and politic under the name and style of "the ................................. incinerator authority" with all or any significant part of the name of each such municipality or some identifying geographical phrase inserted. The governing bodies of any two or more municipalities who have established an incinerator authority pursuant to P.L.1948, c.348 (C.40:66A-1 et seq.) prior to the effective date of P.L.2012, c.31, whether or not the areas of such municipalities comprise an integral body of territory, may, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, create, continue and reestablish the incinerator authority under the name and style of "the environmental services authority" with all or any significant part of the name of each such municipality or some identifying geographical phrase inserted. Said body shall consist of the members thereof, in an aggregate number determined as hereinafter in this subsection provided, who shall be appointed by resolution of the several governing bodies as hereinafter in this section provided, and it shall constitute the incinerator or environmental services authority contemplated and provided for in this act and an agency and instrumentality of the said municipalities. The number of members of the incinerator or environmental services authority to be appointed at any time for full terms of office by the governing body of any such municipality or municipalities, as the case may be, shall be as may be stated in said ordinances which shall be not less than one nor more than three. After the taking effect of the said ordinances of all such municipalities and after the filing of certified copies thereof as in subsection (c) of this section provided, the appropriate number of persons shall be appointed as members of the incinerator or environmental services authority by the governing body of each municipality. The members first appointed or to be first appointed shall serve for terms expiring on the first day of the fifth February next ensuing after the date of the first appointment of any member. On or after the first day of January in the year in which expires the terms of the said members first appointed and in every fifth year thereafter, the appropriate number of persons shall be appointed as members of the incinerator or environmental services authority by the governing body of each municipality, to serve for terms commencing on the first day of February in such year and expiring on the first day of February in the fifth year after such year. In the event of a vacancy in the membership of the incinerator or environmental services authority occurring during an unexpired term of office, a person shall be appointed as a member of the incinerator or environmental services authority to serve for such unexpired term by the governing body which made the original appointment for such unexpired term.

(c)A copy of each ordinance for the creation of an incinerator or environmental services authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the ordinance or of certified copies of the parallel ordinances for the creation of an incinerator or environmental services authority as aforesaid, the incinerator or environmental services authority therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the incinerator or environmental services authority, be conclusively deemed to have been lawfully and properly created and established and authorized to transact business and exercise its powers under this act. A copy of any such certified ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding.

(d)A copy of each resolution appointing any member of an incinerator or environmental services authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. A copy of such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and, except in a suit, action or proceeding directly questioning such appointment, shall be conclusive evidence of the due and proper appointment of the members named therein.

(e)Except as otherwise provided in subsection (a) or subsection (b) of this section with respect to the continuation and reestablishment of an environmental services authority, no governing body which may create or join in the creation of any incinerator or environmental services authority pursuant to this section shall thereafter create or join in the creation of any other incinerator or environmental services authority. No governing body of any municipality within a district shall create or join in the creation of any incinerator or environmental services authority except upon the written consent of the incinerator or environmental services authority and in accordance with the terms and conditions of such consent, and in the event such consent be given and an incinerator or environmental services authority be created pursuant thereto, the area within the territorial boundaries of such municipality shall not thereafter be part of the district.

L.1948, c.348, s.4; amended 2012, c.31, s.4.



Section 40:66A-5 - Incinerator, Environmental Services Authority; Powers To Be Vested In Members; Membership; Reimbursement For Expenses; Election.

40:66A-5 Incinerator, environmental services authority; powers to be vested in members; membership; reimbursement for expenses; election.

5. (a) The powers of an incinerator or environmental services authority shall be vested in the members thereof in office from time to time. A majority of the entire authorized membership of the incinerator or environmental services authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the incinerator or environmental services authority at any meeting of the members thereof by vote of a majority of the members present, unless in any case the by-laws of the incinerator or environmental services authority shall require a larger number. The incinerator or environmental services authority may delegate to one or more of its officers, agents or employees such powers and duties as it may deem proper.

(b)Each member of an incinerator or environmental services authority shall hold office for the term for which he was appointed and until his successor has been appointed and has qualified.

(c)No member, officer or employee of an incinerator or environmental services authority shall have or acquire any interest, direct or indirect, in the garbage disposal system , in any property included or planned to be included in the garbage disposal system or in any contract or proposed contract for materials or services to be furnished to or used by the incinerator or environmental services authority, but neither the holding of any office or employment in the government of any municipality or under any law of the State nor the owning of any property within the State shall be deemed a disqualification for membership in or employment by an incinerator or environmental services authority. A member of an incinerator or environmental services authority may be removed only by the governing body by which he was appointed and only for inefficiency or neglect of duty or misconduct in office and after he shall have been given a copy of the charges against him and, not sooner than ten days thereafter, had opportunity in person or by counsel to be heard thereon by such governing body.

(d)An incinerator or environmental services authority may reimburse its members for necessary expenses incurred in the discharge of their duties. The ordinance or parallel ordinances for the creation of an incinerator or environmental services authority may provide that the members of the incinerator or environmental services authority may receive compensation for their services within an annual and other limitations to be stated in such ordinance or parallel ordinances, and in that event, each member may receive from the incinerator or environmental services authority such compensation for his services as the incinerator or environmental services authority may determine within the limitations stated in such ordinance or parallel ordinances. No member of any incinerator or environmental services authority shall receive any compensation for his services except as provided in this subsection.

(e)Every incinerator or environmental services authority, upon the first appointment of its members and thereafter on or after the first day of February in each year, shall annually elect from among its members a chairman and a vice-chairman who shall hold office, until the first day of February next ensuing and until their respective successors have been appointed and have qualified. Every incinerator or environmental services authority may also appoint and employ a secretary and such professional and technical advisers and experts and such other officers, agents and employees as it may require, and it shall determine their qualifications, duties and compensation.

L.1948, c.348, s.5; amended 2012, c.31, s.5.



Section 40:66A-6 - Acquisition Of Facilities.

40:66A-6 Acquisition of facilities.

6.Every incinerator or environmental services authority is hereby authorized and directed, subject to the limitations of this act, to acquire, in its own name but for the local unit or units, by purchase, gift, condemnation or otherwise, and, notwithstanding the provisions of any charter, ordinance or resolution of any county or municipality to the contrary, to construct, maintain, operate and use such incinerators, treatment plants or works at such places, and such other plants, structures, property and conveyances, as in the judgment of the incinerator or environmental services authority will provide an effective and satisfactory method for promoting the purposes of the incinerator or environmental services authority.

L.1948, c.348, s.6; amended 2012, c.31, s.6.



Section 40:66A-7 - Incinerator, Environmental Services Authority As Political Subdivision; Powers.

40:66A-7 Incinerator, environmental services authority as political subdivision; powers.

7.Every incinerator or environmental services authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall have perpetual succession and have the following powers:

(1)To adopt and have a common seal and to alter the same at pleasure;

(2)To sue and to be sued;

(3)In the name of the incinerator or environmental services authority and on its behalf, to acquire, hold, use and dispose of its service charges and other revenues and other moneys;

(4)In the name of the incinerator or environmental services authority but for the local unit or unit, to acquire, hold, use and dispose of other personal property for the purposes of the incinerator or environmental services authority;

(5)In the name of the incinerator or environmental services authority but for the local unit or units, to acquire by purchase, gift, condemnation or otherwise, real property and easements therein, necessary or useful and convenient for the purposes of the incinerator or environmental services authority, and subject to mortgages, deeds of trust or other liens, or otherwise, and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the incinerator or environmental services authority;

(6)To provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(7)To accept gifts or grants of real or personal property, money, material, labor or supplies for the purpose of the incinerator or environmental services authority, and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

(8)To enter on any lands or premises for the purposes of the incinerator or environmental services authority;

(9)To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of the garbage disposal system and any other of its properties, and to amend the same;

(10) To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contracts with any persons; and

(11) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purpose of the incinerator or environmental services authority or to carry out any power expressly given in this act subject to P.L.1971, c.198 "Local Public Contracts Law" (C.40A:11-1 et seq.).

L.1948, c.348, s.7; amended 1975, c.96, s.11; 2012, c.30, s.7.



Section 40:66A-7.1 - Audit Of Accounts Annually; Filing.

40:66A-7.1 Audit of accounts annually; filing.

1.It shall be the duty of every "incinerator or environmental services authority," created pursuant to the act to which this act is a supplement, to cause an annual audit of the accounts of the authority to be made and filed with the authority, and for this purpose the authority shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within four months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government Services in the Department of Community Affairs within five days after the original report is filed with the authority.

L.1952, c.304, s.1; amended 2012, c.31, s.8.



Section 40:66A-7.2 - Certified Copy Of Bond Resolution Proceedings; Filing.

40:66A-7.2 Certified copy of bond resolution proceedings; filing.

2.Every such "incinerator or environmental services authority" shall file a certified copy of every bond resolution as finally passed with the Director of the Division of Local Government Services in the Department of Community Affairs and in addition shall file a certified copy of all bond proceedings with the said director.

L.1952, c.304, s.2; amended 2012, c.31, s.9.



Section 40:66A-8 - Incinerator, Environmental Services Authority Charges.

40:66A-8 Incinerator, environmental services authority charges.

8. (a) Every incinerator or environmental services authority is hereby authorized to charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "service charges") for the services and facilities of the garbage disposal system.

(b)Such rents, rates, fees and charges, being in the nature of use or service charges, shall as nearly as the incinerator or environmental services authority shall deem practicable and equitable be uniform throughout the district for the same type, class and amount of use or service of the garbage disposal system.

(c)The incinerator or environmental services authority shall prescribe and from time to time when necessary revise the schedule of such service charges, which in any event shall be such that the revenues of the incinerator or environmental services authority will at all times be adequate to pay all expenses of operation and maintenance of the garbage disposal system, including reserves, insurance, extensions, and replacements, and to pay punctually the principal of and interest on any bonds and to maintain such reserves or sinking funds therefor as may be required by the terms of any contract of the incinerator or environmental services authority. Said schedule shall thus be prescribed and from time to time revised by the incinerator or environmental services authority after public hearing thereon which shall be held by the incinerator or environmental services authority at least 7 days after publication of notice of the proposed adjustment of the service charges and of the time and place of the public hearing in at least two newspapers of general circulation in the area serviced by the authority. The incinerator or environmental services authority shall provide evidence at the hearing showing that the proposed adjustment of the service charges is necessary and reasonable, and shall provide the opportunity for cross-examination of persons offering such evidence, and a transcript of the hearing shall be made and a copy thereof shall be available upon request to any interested party at a reasonable fee. The incinerator or environmental services authority shall likewise fix and determine the time or times when and the place or places where such service charges shall be due and payable and may require that such service charges shall be paid in advance for periods of not more than 1 year. A copy of such schedule of service charges in effect shall at all times be kept on file at the principal office of the incinerator or environmental services authority and shall at all reasonable times be open to public inspection.

L.1948, c.348, s.8; amended 1981, c.125, s.3; 1981, c.511, s.19; 2012, c.31, s.10.



Section 40:66A-9 - Local Unit May Appropriate Moneys.

40:66A-9 Local unit may appropriate moneys.

9.Any local unit shall have power, in the discretion of its governing body, to appropriate moneys for the purposes of the incinerator or environmental services authority, and to loan or donate such moneys to the incinerator or environmental services authority in such installments and upon such terms as may be agreed upon between such local unit and the incinerator or environmental services authority.


L.1948, c.348, s.9; amended 2012, c.31, s.11.



Section 40:66A-10 - Revenue Bonds Authorized, Purpose, Issuing Details.

40:66A-10 Revenue bonds authorized, purpose, issuing details.

10.Revenue bonds may be authorized to be issued under this act to provide funds to pay the cost of all or any part of the garbage disposal system, or for the refunding of any bonds theretofore issued for such purposes. The purposes for which such revenue bonds may be issued shall include the payment to the local unit or local units of the reasonable value of any properties or facilities deemed necessary or desirable for the purposes of the incinerator or environmental services authority, and such incinerator or environmental services authorities are hereby authorized to purchase and acquire such properties or facilities from such local unit or local units.

Such revenue bonds shall be authorized by resolution of the incinerator or environmental services authority which may be adopted at the same meeting at which it is introduced by a majority of all the members thereof then in office, shall take effect immediately and need not be published or posted. Such revenue bonds may bear interest at such rate or rates, not exceeding 6% per annum, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 30 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption with or without premium, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as such resolution or subsequent resolution may provide. Such revenue bonds may be sold, all at one time or in blocks from time to time, at public or private sale, or if refunding bonds may also be delivered in exchange for the outstanding obligations to be refunded thereby, in such manner as the incinerator or environmental services authority shall determine by resolution, and at such price or prices, computed according to standard tables of bond values, as will yield to the purchasers or the holders of the obligations surrendered in exchange, income at a rate not exceeding 6% per annum to the maturity dates of the several bonds so sold or exchanged on the money paid or the principal amount of obligations surrendered therefor to the incinerator or environmental services authority.

L.1948, c.348, s.10; amended 1954, c.185, s.2; 2012, c.31, s.12.



Section 40:66A-11 - Rights Of Holders Of Temporary Bonds.

40:66A-11 Rights of holders of temporary bonds.

11.After sale of any revenue bonds pursuant to this act, the incinerator or environmental services authority shall have power to authorize the execution and issuance to the purchasers, pending the preparation of the definitive bonds, of interim certificates therefor or of temporary bonds or other temporary instruments exchangeable for the definitive bonds when prepared, executed and ready for delivery. The holders of such interim certificates, temporary bonds or other temporary instruments shall have all the rights and remedies which they would have as holders of the definitive bonds.

L.1948, c.348, s.11; amended 2012, c.31, s.13.



Section 40:66A-12 - Publication Of Bond Proceedings.

40:66A-12 Publication of bond proceedings.

12.Any incinerator or environmental services authority may cause to be published in a newspaper published in the district a notice stating the date of adoption of such bond resolution, the amount and maturities of the bonds authorized to be issued, and also stating that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the incinerator or environmental services authority, or the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution shall be commenced within twenty days after the first publication of such notice. If no such action or proceeding shall be commenced or instituted within twenty days after the first publication of such notice, then all residents and taxpayers and owners of property in the district and users of the garbage disposal system and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity of the creation and establishment of the incinerator or environmental services authority, the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1948, c.348, s.12; amended 2012, c.31, s.14.



Section 40:66A-13 - Negotiability Of Bonds Or Obligations

40:66A-13. Negotiability of bonds or obligations
Any provision of any law to the contrary notwithstanding any bond or other obligation issued pursuant to this act shall be fully negotiable in the meaning and for all purposes of the law merchant and negotiable instruments law of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said law merchant and negotiable instruments law.

L.1948, c. 348, p. 1367, s. 13, eff. Sept. 1, 1948.



Section 40:66A-14 - Provisions Of Bond Resolutions.

40:66A-14 Provisions of bond resolutions.

14.Any bond resolution of an incinerator or environmental services authority providing for or authorizing the issuance of any bonds may contain provisions, and such incinerator or environmental services authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in the bond resolution to covenant and agree with the several holders of such bonds, as to:

(1)The custody, security, use, expenditure or application of the proceeds of the bonds;

(2)The construction and completion, or replacement, of all or any part of the garbage disposal system;

(3)The use, regulation, operation, maintenance, insurance or disposition of all or any part of the garbage disposal system, or restrictions on the exercise of the powers of the incinerator or environmental services authority to dispose, or to limit or regulate the use, of all or any part of the garbage disposal system;

(4)Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds as obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(5)The use and disposition of any moneys of the incinerator or environmental services authority, including revenues (in this act sometimes called "system revenues") derived or to be derived from the operation of all or any part of the garbage disposal system, including any parts thereof theretofore constructed or acquired;

(6)Pledging, setting aside, depositing or trusteeing all or any part of the system revenues or other moneys of the incinerator or environmental services authority to secure the payment of the principal of or interest on the bonds or any other obligations, or the payment of expenses of operation or maintenance of the garbage disposal system, and the powers and duties of any trustee with regard thereto;

(7)The setting aside out of the system revenues or other moneys of the incinerator or environmental services authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(8)Determination or definition of the system revenues or of the expenses of operation and maintenance of the garbage disposal system;

(9)The rents, rates, fees, or other charges for the use of the services and facilities of the garbage disposal system, including any parts thereof theretofore constructed or acquired and any parts, extension, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of system revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(10)The assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of the garbage disposal system or any obligations having or which may have a lien on any part of the system revenue;

(11)Limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the incinerator or environmental services authority;

(12)Limitations on the powers of the incinerator or environmental services authority to construct, acquire or operate, or permit the construction, acquisition, or operation of, any plants, structures, facilities or properties which may compete or tend to compete with the garbage disposal system;

(13)Vesting in a trustee or trustees such property, rights, powers and duties in trust as the incinerator or environmental services authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section seventeen of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section fifteen of this act or limiting the rights, duties and powers of such trustee;

(14)Payment of costs or expenses incident to the enforcement of the bonds or of the provision of the bond resolution or of any covenant or contract with the holders of bonds;

(15)The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(16)Any other matter or course of conduct which by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of the bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the incinerator or environmental services authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action or proceeding in any court of competent jurisdiction.

L.1948, c.348, s.14; amended 1953, c.37, s.232; 2012, c.31, s.15.



Section 40:66A-15 - Default In Payment Of Bonds; Trustee; Appointment; Powers; Receiver.

40:66A-15 Default in payment of bonds; trustee; appointment; powers; receiver.

15.In the event that there shall be a default in the payment of principal of or interest on any bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the incinerator or environmental services authority shall fail or refuse to comply with the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any of such bonds, and such failure or refusal shall continue for a period of thirty days after written notice to the incinerator or environmental services authority of its existence and nature, the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding, by instruments or instrument filed in the office of the Secretary of State and proved and acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes in this section, and to have the powers provided in this section.

(a)Such trustee may and upon written request of the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1)By an action or proceeding in a court of competent jurisdiction, enforce all rights of the holders of such bonds, including the right to require the incinerator or environmental services authority to charge and collect service charges adequate to carry out any contract as to, or pledge of, system revenues, and to require the incinerator or environmental services authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2)Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3)By an action require the incinerator or environmental services authority to account as if it were the trustee of an express trust for the holders of such bonds;

(4)By an action enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5)Declare all such bonds due and payable, whether or not in advance of maturity, upon thirty days' prior notice in writing to the incinerator or environmental services authority and, if all defaults shall be made good, then with the consent of the holders of twenty-five per centum (25%) of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(b)Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(c)In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, may be allowed by the court as taxable costs and disbursements or otherwise, when so allowed, shall be a first charge upon any service charges and system revenues of the incinerator or environmental services authority pledged for the payment or security of bonds of such series.

(d)Such trustee, upon such default referred to in this section, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the garbage disposal system, and such receiver may enter upon and take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of the garbage disposal system and proceed with such acquisition, construction, operation, maintenance or reconstruction which the incinerator or environmental services authority is under any obligation to do, and operate, maintain and reconstruct the garbage disposal system and fix, charge, collect, enforce and receive the service charges and all system revenues thereafter arising subject to any pledge thereof or contract with the holders of such bonds relating thereto and perform the public duties and carry out the contracts and obligations of the incinerator or environmental services authority in the same manner as the incinerator or environmental services authority itself might do and under the direction of the court.

L.1948, c.348, s.15; amended 1953, c.37, s.233; 2012, c.31, s.16.



Section 40:66A-16 - Personal Liability On Bonds; Not Debt Or Liability Of State Or Local Unit.

40:66A-16 Personal liability on bonds; not debt or liability of State or local unit.

16.Neither the members of the incinerator or environmental services authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance pursuant to this act shall not be in any way a debt or liability of the State, and bonds or other obligations issued by an incinerator or environmental services authority pursuant to this act shall not be in any way a debt or liability of the State or of any local unit or municipality.

L.1948, c.348, s.16; amended 2012, c.31, s.17.



Section 40:66A-17 - Real Property, Acquisition Of; Condemnation.

40:66A-17 Real property, acquisition of; condemnation.

17.Every incinerator or environmental services authority is hereby empowered, in its own name but for the local unit or units, to acquire by purchase, gift, grant or devise and to take for public use real property, within or without the district, which may be deemed by the incinerator or environmental services authority necessary for its purposes. Such incinerator or environmental services authority is hereby empowered to acquire and take such real property by condemnation, in the manner provided by chapter one of Title 20, Eminent Domain, of the Revised Statutes (R.S., section 20:1-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter, either in its own name or in the name of any local unit or units, all of the powers of such local unit or units to acquire or take property for public use.

L.1948, c.348, s.17; amended 2012, c.31, s.18.



Section 40:66A-18 - Service Charge With Regard To Real Property; Interest; Liens, Enforcement Of; Collection.

40:66A-18 Service charge with regard to real property; interest; liens, enforcement of; collection.

18. (a) In the event that a service charge of any incinerator or environmental services authority with regard to any parcel of real property shall not be paid as and when due, interest shall accrue and be due to the incinerator or environmental services authority on the unpaid balance at the rate of one per centum (1%) per month until such service charge, and the interest thereon, shall be fully paid to the incinerator or environmental services authority.

(b)In the event that a service charge of any incinerator or environmental services authority with regard to any parcel of real property owned by any person, firm, corporation or association shall not be paid as and when due, the unpaid balance thereof and all interest accruing thereon shall be a lien on such parcel. Such lien shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee or other person except the lien of State, county and municipal taxes and shall be on a parity with and deemed equal to the lien on such parcel of State, county and municipal taxes.

(c)In the event that a service charge of any incinerator or environmental services authority with regard to any parcel of real property shall not be paid as and when due, the incinerator or environmental services authority may, in its discretion, discontinue the furnishing of any of the services and facilities of said garbage disposal system until such service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon shall be fully paid to the incinerator or environmental services authority.

(d)The collector or other officer of every municipality charged by law with the duty of enforcing municipal liens on real property shall enforce, with and as any other municipal lien on real property in such municipality, all service charges and the lien thereof and shall pay over to the incinerator or environmental services authority the sums or a pro rata share of the sums realized upon such enforcement or upon liquidation of any property acquired by the municipality by virtue of such enforcement.

(e)In the event that any service charge of an incinerator or environmental services authority shall not be paid as and when due, the unpaid balance thereof and all interest accrued thereon, together with attorneys' fees and costs, may be recovered by the incinerator or environmental services authority in a civil action, and any lien on real property for such service charge and interest accrued thereon may be foreclosed or otherwise enforced by the incinerator or environmental services authority by action or suit in equity as for the foreclosure of a mortgage on such real property.

(f)All rights and remedies granted by this act for the collection and enforcement of service charges shall be cumulative and concurrent.

L.1948, c.348, s.18; amended 2012, c.31, s.19.



Section 40:66A-19 - Sale, Lease, Loan, Grant Or Conveyance To Incinerator, Environmental Services Authority; Permit.

40:66A-19 Sale, lease, loan, grant or conveyance to incinerator, environmental services authority; permit.

19.Any county, by resolution of its board of chosen freeholders, or any municipality, by ordinance of its governing body, or any other person is hereby empowered, without any referendum and without the consent of any board, officer or other agency of the State, to sell, lease, lend, grant or convey to any incinerator or environmental services authority, or to permit any incinerator or environmental services authority to use, maintain or operate as part of the garbage disposal system, any real or personal property owned by it, which may be necessary or useful and convenient for the purposes of the incinerator or environmental services authority and which may be accepted by the incinerator or environmental services authority. Any such sale, lease, loan, grant, conveyance or permit may be made with or without consideration and for a specified or an unlimited period of time and under any agreement and in any terms and conditions which may be approved by such county, municipality or other person and which may be agreed to by the incinerator or environmental services authority in conformity with its contracts with the holders of bonds, the incinerator or environmental services authority may enter into and perform any and all agreements for the assumption of principal or interest or both of indebtedness of such county, municipality or other person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of the garbage disposal system.

L.1948, c.348, s.19; amended 2012, c.31, s.20.



Section 40:66A-20 - Contracts.

40:66A-20 Contracts.

20.Any incinerator or environmental services authority and any municipality within the district by ordinance of its governing body may enter into a contract or contracts providing for or relating to the collection, treatment and disposal of garbage and refuse originating in the district or in such municipality by means of the garbage disposal system, and the cost and expense of such collection, treatment and disposal. Such contract or contracts may provide for the payment to the incinerator or environmental services authority by such municipality annually or otherwise of such sum or sums of money, computed at fixed amounts or by a formula based on any factors or other matters described in subsection (b) of section 8 of this act or in any other manner, as said contract or contracts may provide, and the sum or sums so payable may include provision for all or any part or a share of the amounts necessary (1) to pay or provide for the expenses of operation and maintenance of the garbage disposal system, including without limitation insurance, extensions, betterments and replacements and the principal of and interest on any bonds, and (2) to provide for any deficits resulting from failure to receive sums payable to the incinerator or environmental services authority by such municipality, any other municipality, or any person, or from any other cause, and (3) to maintain such reserves or sinking funds for any of the foregoing as may be required by the terms of any contract of the incinerator or environmental services authority or as may be deemed necessary or desirable by the incinerator or environmental services authority. Any such contract may provide that the sum or sums so payable to the incinerator or environmental services authority shall be in lieu of all or any part of the service charges which would otherwise be charged and collected by the incinerator or environmental services authority with regard to persons or real property within such municipality. Such contract or contracts may also contain provisions as to the financing and payment of expenses to be incurred by the incinerator or environmental services authority and determined by it to be necessary for its purposes prior to the placing in operation of the garbage disposal system and may provide for the payment by such municipality to the incinerator or environmental services authority for application to such expenses or indebtedness therefor such sum or sums of money, not in the aggregate exceeding an amount stated or otherwise limited in said contract or contracts plus interest thereon, as said contract or contracts may provide and as the governing body of said municipality shall, by virtue of its authorization of and entry into said contract or contracts, determine to be necessary for the purposes of the incinerator or environmental services authority. Any such contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by such municipality and which may be agreed to by the incinerator or environmental services authority in conformity with its contracts with the holders of any bonds, and shall be valid whether or not an appropriation with respect thereto is made by such municipality prior to authorization or execution thereof. Subject to any such contracts with the holders of bonds, such municipality is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality and, in accordance with any such contract, to waive, modify, suspend or reduce the service charges which would otherwise be charged and collected by the incinerator or environmental services authority with regard to persons or real property within such municipality. Nothing in this section, however, shall prevent the incinerator or environmental services authority from collecting additional fees and charges from the owners or occupants of all parcels of real estate served by it within such municipality if for any reason such additional fees or charges shall be necessary in order for the incinerator or environmental services authority to pay all operating expenses, debt service and other payments required pursuant to contracts with bondholders; and notwithstanding such contracts with such municipalities, the incinerator or environmental services authority shall at all times have power and be obligated to collect sufficient additional fees and charges whenever necessary to pay all operating costs, debt service and all other payments required by contracts with bondholders.

L.1948, c.348, s.20; amended 1954, c.185, s.1; 2012, c.31, c.21.



Section 40:66A-21 - Public Bodies To Pay Service Charge.

40:66A-21 Public bodies to pay service charge.

21.Each county, municipality and other public body shall promptly pay to any incinerator or environmental services authority all service charges which the incinerator or environmental services authority may charge to it, as owner or occupant of any real property and shall provide for the payment thereof in the same manner as other obligations of such county, municipality or public body.

L.1948, c.348, s.21; amended 2012, c.31, c.22.



Section 40:66A-22 - Mortgage, Pledge Or Disposal Of Garbage Disposal System; Exemptions.

40:66A-22 Mortgage, pledge or disposal of garbage disposal system; exemptions.

22.Neither the incinerator or environmental services authority nor any local unit shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the garbage disposal system, except that the incinerator or environmental services authority may dispose of such part or parts thereof as may be no longer necessary for the purposes of the incinerator or environmental services authority. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds. All property of an incinerator or environmental services authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against an incinerator or environmental services authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by an incinerator or environmental services authority on its system revenues.

L.1948, c.348, s.22; amended 2012, c.31, c.23.



Section 40:66A-23 - Bonds As Legal Investments

40:66A-23. Bonds as legal investments
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this act, and such bonds shall be authorized security for any and all public deposits.

L.1948, c. 348, p. 1376, s. 23, eff. Sept. 1, 1948.



Section 40:66A-24 - Property As Public Property; Bonds Declared Issued By Political Subdivision; Bonds Exempt From Taxation.

40:66A-24 Property as public property; bonds declared issued by political subdivision; bonds exempt from taxation.

24.Every garbage disposal system and all other property of an incinerator or environmental services authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality, and such bonds, and the interest thereon and the income therefrom, and all service charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

L.1948, c.348, s.24; amended 2012, c.31, c.24.



Section 40:66A-25 - Competitive Systems; State's Pledge And Agreement With Bondholders.

40:66A-25 Competitive systems; State's pledge and agreement with bondholders.

25.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to this act that the State will not authorize or permit the construction or maintenance of any incinerator or garbage disposal system which will be competitive with the garbage disposal system of the incinerator or environmental services authority, and will not limit or alter the rights hereby vested in the incinerator or environmental services authority to acquire, construct, maintain, reconstruct and operate its garbage disposal system, and to fix, establish, charge and collect its service charges and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, and will not in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until such bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.1948, c.348, s.25; amended 2012, c.31, c.25.



Section 40:66A-26 - Banks Authorized To Give Undertaking; Deposits.

40:66A-26 Banks authorized to give undertaking; deposits.

26.All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any incinerator or environmental services authority a good and sufficient undertaking with such sureties as shall be approved by the incinerator or environmental services authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the incinerator or environmental services authority or its authorized agent all such funds as may be deposited with it by the incinerator or environmental services authority and agreed interest thereon, at such times or upon such demands as may be agreed upon with the authority or, in lieu of such sureties, deposit with the incinerator or environmental services authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the incinerator or environmental services authority may approve; provided, such securities shall consist of obligations in which public officers and bodies of the State and its municipal subdivisions, savings institutions, including savings and loan associations, insurance companies and associations, executors, administrators, guardians, trustees and other fiduciaries in the State may properly and legally invest the funds within their control, in such principal amount, market value or other description as may be approved by the incinerator or environmental services authority. The deposits of the incinerator or environmental services authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the incinerator or environmental services authority and such bank or banking institution.

L.1948, c.348, s.26; amended 2012, c.31, c.26.



Section 40:66A-27 - Municipalities' Powers Respecting Garbage Disposal Limited After Creation Of Incinerator, Environmental Services Authority; Use Of Services.

40:66A-27 Municipalities' powers respecting garbage disposal limited after creation of incinerator, environmental services authority; use of services.

27.After the creation of an incinerator or environmental services authority as provided herein, no municipality within the district shall have power to engage in, grant any license or permit for, or enter into any contract for, the collection, treatment and disposal of garbage and refuse; and no such municipality, or any person, firm, corporation or association shall engage in any activities within such municipality which would be competitive with the purposes of the incinerator or environmental services authority as provided in this act.

It is hereby determined and declared that it is necessary for the health and welfare of the inhabitants of every district within which an incinerator or environmental services authority is created that the facilities and services of such incinerator or environmental services authority shall be used by the owners or occupants of all lands, buildings and premises within such district, and the incinerator or environmental services authority may by resolution require the owners or occupants of all lands, buildings and premises therein to use the services and facilities of the incinerator or environmental services authority under such rules and regulations as the incinerator or environmental services authority shall fix and establish.

The provisions of this section shall not be construed, however, to affect or impair any contracts entered into prior to the creation of an incinerator or environmental services authority.

L.1948, c.348, s.27; amended 2012, c.31, c.27.



Section 40:66A-28 - Liberal Construction

40:66A-28. Liberal construction
This act shall be construed liberally to effectuate the legislative intent and as complete authority for the performance of each and every act and thing herein authorized.

L.1948, c.348, p.1379, s.28; amended by L.1968, c. 382, s. 2, eff. Dec. 27, 1968.



Section 40:66A-29 - Municipalities Not Prohibited From Operating Garbage Disposal Plants

40:66A-29. Municipalities not prohibited from operating garbage disposal plants
Nothing in this act shall be construed to prevent or prohibit any municipality from erecting, constructing, operating and maintaining an incinerator or garbage disposal plant or other means for the disposition of garbage in any manner or by any means by which the same may now lawfully be erected, constructed, operated or maintained.

L.1948, c. 348, p. 1379, s. 29, eff. Sept. 1, 1948.



Section 40:66A-30 - Partial Invalidity

40:66A-30. Partial invalidity
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1948, c. 348, p. 1379, s. 30, eff. Sept. 1, 1948.



Section 40:66A-31 - Disposal Of Trash And Garbage By Sanitary Landfill Or Incinerator Method In Accordance With State Sanitary Code

40:66A-31. Disposal of trash and garbage by sanitary landfill or incinerator method in accordance with state sanitary code
Any municipality may by ordinance require that by June 30, 1960 all trash and garbage collected within or without the municipality and disposed of within the municipality shall be disposed of by the sanitary landfill or incinerator method in accordance with the standards for the design, operation and maintenance of sanitary landfills and incinerators contained in the State Sanitary Code.

In the event that there is any inconsistency between such ordinance and the State Sanitary Code as to the time within which such methods of disposal shall be established, the ordinance shall prevail; provided, however, that no such ordinance shall take effect until it shall have been submitted to and approved by the State Commissioner of Health, who shall, in each case, make his determination on the basis of the extent of the need to establish such methods in the particular area affected.

L.1958, c. 38, p. 127, s. 1. Amended by L.1959, c. 20, p. 95, s. 1, eff. April 14, 1959.



Section 40:66A-31.1 - Short Title

40:66A-31.1. Short title
This act shall be known and may be cited as the "County Solid Waste Disposal Financing Law" .

L.1970, c. 242, s. 1, eff. Oct. 28, 1970.



Section 40:66A-31.2 - Public Policy

40:66A-31.2. Public policy
It is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the health and welfare of the citizens thereof by the proper collection, treatment and disposal of solid waste and other refuse matter on a regional or multi-unit basis.

L.1970, c. 242, s. 2, eff. Oct. 28, 1970.



Section 40:66A-31.3 - Definitions

40:66A-31.3. Definitions
As used in this act, unless a different meaning clearly appears from the context:

(1) The word "county" shall mean any of the several counties of the State operating under the authority granted by this act.

(2) The term "board of chosen freeholders" or the word "board" shall mean the board of chosen freeholders of any county operating under the powers granted by this act.

(3) The term "solid waste disposal facilities" shall mean the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by a county, municipality, municipal utilities authority or incinerator authority, including incinerators, sanitary landfills or other plants and property for the treatment and disposal of solid waste and all other real and personal rights therein and appurtenances necessary or useful and convenient for the collection, treatment or disposal in a sanitary manner of solid waste (but not including sewage).

(4) The word "facilities" when used alone, shall mean both such incinerators and sanitary landfills, or either of them as the context shall require.

(5) The word "cost" as applied to solid waste disposal facilities or extension or additions thereto, shall include the cost of construction, reconstruction or improvement, the cost of all labor, materials, machinery and equipment, the cost of all lands, property, rights, easements and franchises acquired, financing charges, interest on bonds issued to finance such facilities prior to and during construction and for 1 year after completion of construction, cost of plans and specifications, surveys of estimates of costs and of revenues, cost of engineering and legal services, and all other expenses necessary or incident to determining the feasibility or practicability of such construction, reconstruction or improvement, administrative expense and such other expense as may be necessary or incident to the construction or acquisition of such facilities, and the financing herein authorized. Any obligation or expense incurred by the county in connection with any of the foregoing items of cost prior to the issuance of bonds or notes as authorized herein may be regarded as part of such cost and reimbursed to the county out of the proceeds of bonds issued under the provisions of this act.

(6) The term "general obligation bonds" shall mean general obligations of the county which are payable from unlimited ad valorem taxes or from such taxes and additionally secured by a pledge of solid waste disposal facilities service charges as may be established.

(7) The term "solid waste" shall mean any refuse matter, trash or garbage from residences, manufacturing and industrial plants, hotels, apartments or any other public or private building but shall not include water carried wastes or the kinds of wastes usually collected, carried away and disposed of by sewerage system.

(8) The word "commissioner" shall mean the State Commissioner of Environmental Protection.

(9) "Authority" shall mean an incinerator authority created under P.L.1948, c. 348 (C. 40:66A-1 et seq.) or a municipal utilities authority created by a county under P.L.1957, c. 183 (C. 40:14B-1 et seq.).

L.1970, c. 242, s. 3, eff. Oct. 28, 1970. Amended by L.1971, c. 442, s. 3, eff. Feb. 15, 1972.



Section 40:66A-31.4 - Powers Of County

40:66A-31.4. Powers of county
Any county in the State which may hereafter come under the provisions of this act as hereinafter provided is hereby authorized and empowered:

(1) To purchase, construct, improve, extend, enlarge or reconstruct solid waste disposal facilities within such county either alone or jointly with any municipality, joint meeting or authority located within such county, and in accordance with applicable law, rules, regulations or orders, to operate, manage and control all or part of such solid waste disposal facilities so purchased or constructed and all properties pertaining thereto, and to furnish and supply the services of its solid waste disposal facilities to any municipalities within such county. No county shall furnish any of the facilities provided by this article to any property already being furnished like facilities by any municipality, joint meeting or authority, without the express consent of such joint meeting or authority or the governing body having general legislative authority in the government of such municipality;

(2) To issue general obligation bonds of the county to pay all or part of the cost of such purchase, construction, improvement, extension, enlargement or reconstruction of such facilities;

(3) To fix and collect rates, fees, rents and other charges for the services and facilities furnished by any such county solid waste disposal facilities;

(4) To receive and accept from the State, Federal Government or any agency thereof grants for or in aid of the planning, purchase, construction, extension, enlargement or reconstruction, or financing of any of such facilities and to receive and accept contributions from any source of either money, property, labor, or other things of value to be held, used and applied only for the purposes for which such grants and contributions may be made;

(5) To acquire in the name of the county by gift, purchase as hereinafter provided, or by the exercise of the right of eminent domain, such lands and rights and interests therein, within the county, other than that owned by any governmental unit or political subdivision thereof without its express consent, and to acquire such personal property, as it may deem necessary for the purchase, construction, improvement, extension, enlargement or reconstruction, or for the efficient operation of any facilities purchased or constructed under the provisions of this act and to hold and dispose of all real and personal property under its control;

(6) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act subject to P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.) and to employ such consulting and other engineers, superintendents, managers, attorneys, financial or other consultants or experts and such other employees and agents as it may deem necessary in its judgment and to fix their compensation;

(7) Subject to the provisions and restrictions as may be set forth in the ordinance hereinafter mentioned authorizing or securing any bonds issued under the provisions of this act, to enter into contracts with the government of the United States or any agency or instrumentality thereof or with any other county or with any municipality, private corporation, copartnership, association, or individual providing for or relating to the collection, treatment and disposal of solid waste, which contracts may provide for the furnishing of solid waste disposal facilities either by or to the county, or the joint construction or operation of solid waste disposal facilities;

(8) To acquire by gift or purchase at a price to be mutually agreed upon, any of the facilities or portions thereof, provided for by this act, which shall, prior to such acquisition, have been owned by any private person, group, firm, partnership, association or corporation; provided, however, if the price for same cannot be agreed upon, the price shall be determined by an arbitration board consisting of three persons, one of whom shall be selected by the board of chosen freeholders, one shall be appointed by the private company or corporation, and the two persons so selected shall select a third member of said board; and provided, further, that in the event said board cannot agree as to the price to be paid by the said board of chosen freeholders, then the board of chosen freeholders shall exercise the right of eminent domain in the manner provided by law.

L.1970, c. 242, s. 4, eff. Oct. 28, 1970. Amended by L.1971, c. 442, s. 4, eff. Feb. 15, 1972; L.1975, c. 96, s. 12, eff. May 16, 1975.



Section 40:66A-31.4A - Condemnation; Declaration Of Taking; Deposit In Court; Vesting Title; Transfer Of Possession; Service Of Notice Of Filing; Determination Of Compensation

40:66A-31.4a. Condemnation; declaration of taking; deposit in court; vesting title; transfer of possession; service of notice of filing; determination of compensation
On or after the institution of an action by a county for condemnation of property and to fix the compensation to be paid for such property, pursuant to the act to which this act is a supplement, the county may file with the Clerk of the Superior Court a declaration of taking, signed by the duly authorized county official, declaring that all or any part of such property described in the petition is being taken by and for the use of the county. The declaration of taking shall set forth (1) a description of such tract or parcel of property to be taken, to which there may be attached a plan or map thereof; (2) a statement of the estate or interest in the said property being taken; and (3) a statement of the sum of money estimated by the county to be just compensation for the property taken, which sum shall not be less than the last assessed valuation for tax purposes of the estate or interest in the property to be taken.

Upon the filing of the aforesaid declaration of taking and the deposit in court to the use of the persons entitled thereto, of the sum of money estimated by the county to be just compensation for the property taken as stated above, title to the property described as being taken by said declaration shall vest in the county (free from the right, title, interest or lien of all persons), and said property shall be deemed to be condemned and taken for the use of the county and the right to just compensation for the same shall vest in the persons entitled thereto.

Upon the filing of the declaration of taking and the making of the deposit as aforesaid, the court shall designate a day not exceeding 90 days after such filing, except for good cause shown, on which persons in possession shall be required to surrender possession to the county.

Upon the expiration of the period designated by the court as herein provided, the county, without other process or proceedings shall be entitled to the exclusive possession and use of each tract or parcel of property described in the declaration and may forthwith enter into and take possession of said property, it being the intent of this provision that the action to fix the compensation to be paid or any other proceeding relating to the taking of such property or entering therein shall not delay the taking of possession and the use thereof by the county for purposes authorized by the act to which this act is a supplement. The county shall not abandon any condemnation proceeding pursuant to this act subsequent to the date upon which it has taken possession of the property as herein provided.

The county shall cause notice of the filing of said declaration of taking and the making of said deposit to be served upon each party to the action to fix the compensation to be paid, who resides in this State, either personally or by leaving a copy thereof at his dwelling house or usual place of abode, and upon each such party who resides out of the State by mailing notice thereof to him at his usual place of abode if known. In the event that the usual place of abode of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county in which the property is located. Such service, mailing or publishing, shall be made within 30 days after the filing of the declaration.

Any party in interest after notice to other parties in interest, including the county, may make application to a judge of the Superior Court who may order that the money deposited with the Clerk of the Superior Court, or any part thereof, be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in said proceeding; provided, that each such person shall have filed with Clerk of the Superior Court a consent in writing and such security as may be required by the court that, in the event the award in the condemnation proceeding shall be less than the amount deposited, the court, after notice and hearing as herein provided, may determine the liability, if any, for the return of such difference or any part thereof and enter judgment therefor.

The ultimate amount of compensation shall be determined pursuant to the Eminent Domain Act of 1971, P.L.1971, c. 361 (C. 20:3-1 et seq.). If the amount so fixed shall exceed the amount so deposited in court by the county or otherwise paid to the persons entitled thereto, the court shall enter judgment against the county in the amount of such deficiency, together with interest at the legal rate on such deficiency from the date of the vesting of title to the date of the entry of the final judgment (subject, however, to abatement for use, income, rents or profits derived from such property by the owner thereof subsequent to the vesting of title in the county), and the court shall order the county to deposit the amount of such deficiency in court. The money deposited into court by a county shall be secured in such manner as may be directed by the court and shall be disbursed according to the order or judgment of the court to the persons found to be entitled thereto by the final award or judgment of the court. In case the amount deposited in court by the county as the estimated compensation for the property shall exceed the amount of the award or judgment, such excess shall be returned to the county unless the amount of the deposit or any part thereof shall have been distributed as aforesaid, in which event, the court, on petition of the county and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the county for such difference against the party or parties liable for the return thereof. The county shall cause notice of the date, fixed for such hearing, to be served upon each party thereto residing in this State in accordance with the requirements of the laws of this State relating to service of process. In the event that the residence of any party or the name of any party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county. Such service, mailing or publication, shall be made at least 10 days before the date fixed for such hearing.

L.1977, c. 319, s. 1, eff. Jan. 10, 1978.



Section 40:66A-31.5 - Resolution To Exercise Powers By Board Of Chosen Freeholders; Approval By Commissioner; Replacement Or Repair Of Damaged Property

40:66A-31.5. Resolution to exercise powers by board of chosen freeholders; approval by commissioner; replacement or repair of damaged property
Whenever the board of chosen freeholders of any of the several counties of the State by resolution chooses to exercise the powers granted by this act it shall submit such resolution to the State Commissioner of Environmental Protection, and it shall make or cause to be made such surveys, investigations, studies, borings, maps, plans, drawings, and estimates of costs and of revenues as the commissioner may deem necessary relating to the type of disposal and treatment and estimate or cost of such solid waste disposal facilities, the purchase of construction of which shall be deemed by the board to be desirable and also relating to the solid waste disposal facilities, if any, or part thereof the board deems necessary to purchase or construct, to protect the health, safety, and welfare of the inhabitants of the county.

The obtaining of such surveys, investigations, studies, borings, maps, plans, drawings and estimates is hereby declared to be a county purpose and the costs thereof may be paid out of the general funds of the county, but shall be reimbursed to the county from the proceeds of any bonds issued pursuant to this act, or the proceeds of any grants for this purpose from the State, Federal Government or any agency thereof.

The results of such surveys, investigations, studies, borings, maps, plans, drawings and estimates required by the commissioner shall be submitted to the commissioner for approval. No county may proceed to exercise any of the powers granted by this act without first having obtained the approval of the commissioner.

All public or private property damaged or destroyed in carrying out the powers granted by this act shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of the funds provided by this act.

L.1970, c. 242, s. 5, eff. Oct. 28, 1970.



Section 40:66A-31.6 - Bonds; Ordinance; Issuance; Use Of Proceeds; Pledge Of Revenue For Repayment

40:66A-31.6. Bonds; ordinance; issuance; use of proceeds; pledge of revenue for repayment
The board of chosen freeholders is hereby authorized to provide by ordinance at one time or from time to time for the issuance of general obligation bonds of the county for the purpose of paying all or part of the cost of any solid waste disposal facilities constructed, acquired, improved, extended, enlarged or reconstructed pursuant to this act. The bonds of each issue shall be issued pursuant to the provisions of the Local Bond Law, constituting chapter 2 of Title 40A of the New Jersey Statutes.

The proceeds of such bonds shall be used solely for the payment of costs of the solid waste disposal facilities for the purchase, construction, reconstruction, enlargement or improvement of which such bonds shall have been authorized.

The board of chosen freeholders may also pledge to the payment of any or all of such bonds so issued all or any part of the revenues derived by the county from the operation or rental of its solid waste disposal facilities.

L.1970, c. 242, s. 6, eff. Oct. 28, 1970.



Section 40:66A-31.7 - Contracts

40:66A-31.7. Contracts
A county may negotiate and enter into contracts, with municipalities within or adjoining its boundaries, joint meetings, authorities and on uniform terms with all private solid waste disposal companies operating in the county or proposing to operate therein and in an adjoining county or counties, or either thereof, and may negotiate and enter into like contracts with any other municipality or on such uniform terms with any private solid waste disposal company which might advantageously use the solid waste disposal facilities of the county, and may negotiate and enter into like contracts with persons or corporations engaged in public or private industry (herein called "industry" or "industries" ) within its boundaries who or which shall be discharging solid waste which cannot conveniently be disposed of through the solid waste disposal system of any municipality or private solid waste disposal company.

L.1970, c. 242, s. 7, eff. Oct. 28, 1970. Amended by L.1971, c. 442, s. 5, eff. Feb. 15, 1972.



Section 40:66A-31.8 - Rates Or Rentals

40:66A-31.8. Rates or rentals
After the commencement of operation of solid waste disposal facilities, the county may prescribe and change from time to time rates or rentals to be charged for the use of the services of such facilities. Such rates or rentals being in the nature of use or service charges or annual rental charges, shall be uniform and equitable for the same type and class of use or service of such facilities. Such rates or rentals and types and classes of use and service may be based on such factors as the board of chosen freeholders of the county shall deem proper and equitable.

L.1970, c. 242, s. 8, eff. Oct. 28, 1970.



Section 40:66A-31.9 - Financing By County Pursuant To Agreement With Municipality, Joint Meeting Or Authority

40:66A-31.9. Financing by county pursuant to agreement with municipality, joint meeting or authority
If a county, pursuant to agreement with a municipality or municipalities therein, joint meetings or authorities, shall construct or acquire solid waste disposal facilities which will benefit such municipality or municipalities, joint meetings or authorities, such county may either (1) bear the entire cost of the construction or acquisition of such facilities by itself, or (2) share the cost of the construction or acquisition of such improvements with the municipality or municipalities, joint meetings or authorities. The county may issue its bonds for all or part of the cost of the construction or acquisition of such facilities. If the cost thereof is to be shared by such municipality or municipalities, joint meetings or authorities, the county may issue its bonds for its share of such cost and such municipality or municipalities, joint meetings or authorities, may issue their bonds for their share of such cost, or the county may issue its bonds for all of the cost of such facilities, and the share of such cost to be borne by such municipality or municipalities, joint meetings or authorities shall be repaid to the county by such municipality or municipalities, joint meeting or authority in annual installments over a period not exceeding 40 years as shall be agreed upon between the county and such municipality or municipalities, joint meeting or authority. The amount of said annual installments shall include interest at such rate or rates as the county and such municipality or municipalities, joint meeting or authority shall agree upon, and the county and such municipality or municipalities, joint meeting or authority are hereby authorized to enter into agreements relating to such facilities which agreements shall have such terms and conditions as shall be deemed necessary and proper by such county and such participating municipality or municipalities, joint meeting or authority. Such agreements shall be authorized by a resolution duly adopted by the board of chosen freeholders of the county and by an ordinance duly adopted by the governing body of such municipality, municipalities, joint meeting or authority. Such annual payments received by a county from such municipality, municipalities, joint meeting or incinerator authority may also include an additional annual amount as shall be agreed upon for the payment of the agreed share of the cost of operation and maintenance and improvement or enlargement of such facilities. Notwithstanding any provisions of any other law or laws now existing or hereafter enacted, none of such annual payments to be made by such municipality, municipalities, joint meeting or authority to such county shall be included in any computation of gross or net indebtedness required under any such other law or laws.

Notwithstanding any provisions of any other law or laws now existing or hereafter enacted, the amount of any bonds issued by a county to finance the share of any municipality, municipalities, joint meeting or authority of the cost of the construction or acquisition of such facilities shall not be included in any computation of gross or net indebtedness under any such other law or laws as long as such county and such municipality, municipalities, joint meeting or authority have entered into an agreement pursuant to this section under which the share of such municipality, municipalities, joint meeting or authority shall be repaid to such county as provided in this section.

L.1970, c. 242, s. 9, eff. Oct. 28, 1970. Amended by L.1971, c. 442, s. 6, eff. Feb. 15, 1972.



Section 40:66A-31.10 - Power Of Municipality, Joint Meeting Or Authority Or Private Company To Enter Contract With County

40:66A-31.10. Power of municipality, joint meeting or authority or private company to enter contract with county
Any municipality, joint meeting or authority with which a county is authorized to contract under the terms and provisions of this act shall have power, by ordinance duly adopted by its governing body to authorize its proper officials to enter into and execute for it a contract, for such periods of time and under such terms as are deemed proper and necessary, with a county, for the treatment and disposal of all or any specified part of the solid waste arising or collected in or by such municipality, joint meeting or authority, by the solid waste disposal facilities of such county and such contract shall be valid and binding upon the municipality, joint meeting or authority notwithstanding that no appropriation was made or provided to cover the estimated cost of such contract, and the governing body of the municipality, joint meeting or authority shall have full power and authority to do and perform all acts and things on the part of the municipality, joint meeting or authority to be done and performed under the terms and provisions of such contract. Any private solid waste or incinerator company or industry shall likewise have power to enter into a contract with a county for the treatment and disposal of the solid waste or the waste collected or discharged by it by the solid waste disposal facilities of a county.

L.1970, c. 242, s. 10, eff. Oct. 28, 1970. Amended by L.1971, c. 442, s. 7, eff. Feb. 15, 1972.



Section 40:66A-31.11 - Bonds As Legal Investment; Tax Exemption

40:66A-31.11. Bonds as legal investment; tax exemption
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking fund moneys or other funds belonging to them or within their control in any bonds of a county authorized pursuant to this act, and such bonds are hereby made and shall be authorized security for any and all public deposits. Any such bonds and the interest thereon shall be exempt from taxation except for transfer and inheritance taxes.

L.1970, c. 242, s. 11, eff. Oct. 28, 1970.



Section 40:66A-31.12 - Payments To County And Ad Valorem Tax By Municipality, Joint Meeting Or Authority

40:66A-31.12. Payments to county and ad valorem tax by municipality, joint meeting or authority
The chief fiscal officer of each municipality, joint meeting or authority which shall have entered into a contract pursuant to this act, shall cause to be paid to the county, at such times to be agreed upon, the amount of money certified to the municipality, joint meeting or authority by the county pursuant to this act. The power and obligation of such municipality, joint meeting or authority to provide for and make all such payments shall be unlimited and the sums necessary for such payment shall be included in each annual budget of such municipality, joint meeting or authority and such municipality, joint meeting or authority shall be irrevocably and unconditionally obligated to levy ad valorem taxes on all taxable property therein or service charges for users, as the case may be, without limit as to rate or amount to the full extent necessary to make all such payments in full as the same become due. If any part of the amount certified to a municipality, joint meeting or authority by a county, pursuant to this act, shall remain unpaid for 30 days following the date fixed for payment by the contract, the municipality, joint meeting or authority thus in default shall be charged with and liable for, and the chief fiscal officer thereof shall pay to such county interest upon the amount unpaid at the rate of 8% per annum.

L.1970, c. 242, s. 12, eff. Oct. 28, 1970. Amended by L.1971, c. 442, s. 8, eff. Feb. 15, 1972.



Section 40:66A-31.13 - Payments To County By Private Companies; Lien Of Unpaid Amount; Priority

40:66A-31.13. Payments to county by private companies; lien of unpaid amount; priority
Each private solid waste or incinerator company or industry which shall have entered into a contract with a county pursuant to this act, shall pay at such times as shall be provided in such contract to the contracting county, the sum of money certified to it by such county pursuant to this act, on or before the date provided for such payment in such contract. Any such sum of money so certified by a county shall be a lien in favor of such county on and against the property of such private solid waste or incinerator company or industry. If such sum of money or any part thereof is not paid to the contracting county on or before such contract payment date such county shall make and record, in the same manner as conveyances of interest in real property are recorded, a certificate setting forth the facts and giving notice of the existence and amount of such lien remaining unsatisfied. So far as permitted by law, such lien shall have priority over all other liens theretofore or thereafter attaching except those of Federal, State and local taxes.

L.1970, c. 242, s. 13, eff. Oct. 28, 1970.



Section 40:66A-31.14 - Construction Of Act; Severability

40:66A-31.14. Construction of act; severability
The object and design of this act being the protection and preservation of public health, safety and welfare, this act shall be liberally construed and the powers granted and the duties imposed by this act shall be construed to be independent and severable. If any one or more sections, clauses, sentences or parts of this act shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

L.1970, c. 242, s. 14, eff. Oct. 28, 1970.



Section 40:66A-31.15 - Preemption Of Solid Waste Disposal System By Incinerator Authority

40:66A-31.15. Preemption of solid waste disposal system by incinerator authority
In the event an incinerator authority has been established in a county pursuant to the provisions of chapter 348 of the laws of 1948 (C. 40:66A-1 et seq.), the "incinerator authorities law," no county shall establish any competitive solid waste disposal system within such county under the provisions of this act without the consent of such existing authority.

L.1970, c. 242, s. 15, eff. Oct. 28, 1970.



Section 40:66A-32 - Short Title

40:66A-32. Short title
This act shall be known and may be cited as the "solid waste management authorities law."

L.1968, c. 249, s. 1, eff. Aug. 16, 1968.



Section 40:66A-33 - Public Interest And Policy Declared

40:66A-33. Public interest and policy declared
It is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the health and welfare of the citizens thereof by the proper collection and disposal of garbage, solid waste and other refuse matter.

L.1968, c. 249, s. 2, eff. Aug. 16, 1968.



Section 40:66A-34 - Definitions

40:66A-34. Definitions
As used in this act, unless a different meaning clearly appears from the context:

(1) "Municipality" shall mean any city of any class, any borough, village, town, township, or any other municipality other than a county or a school district;

(2) "Governing body" shall mean the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

(3) "Person" shall mean any person, association, corporation, nation, State or any agency or subdivision thereof, municipality of the State or a solid waste management authority;

(4) "Solid waste management authority" shall mean a public body created pursuant to section 4 of this act;

(5) Subject to the exceptions provided in the section 4 of this act, "district" shall mean the area within the territorial boundaries of the municipality or municipalities which created or joined in the creation of a solid waste management authority;

(6) "Local unit" shall mean any municipality which created or joined in the creation of a solid waste management authority;

(7) "Garbage and solid wastes disposal system" shall mean the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by a solid waste management authority, including incinerators or other plants for the treatment and disposal of garbage, solid waste and refuse matter and all other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or treatment or disposal in a sanitary manner of garbage, solid waste and refuse matter (but not including sewage).

(8) "Cost" shall mean, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of a garbage and solid waste disposal system of all or any property, rights, easements and franchises deemed by the solid waste management authority to be necessary or useful and convenient therefor, including reimbursements to the solid waste management authority or any municipality or other person of any moneys theretofore expended for the purposes of the solid waste management authority and including interest or discount on bonds to finance such cost, engineering and inspection costs and legal expenses, the cost of financial, professional and other advice, and the cost of issuance of any such bonds;

(9) "Real property" shall mean lands, both within and without the State, and improvements thereof or thereon, or any rights or interests therein;

(10) "Construct" and "construction" shall connote, and include acts of construction, reconstruction, replacement, extension, improvement and betterment of a garbage and solid waste disposal system;

(11) "Garbage, solid wastes or refuse matter" shall mean any refuse matter, trash or garbage from residences, hotels, apartments or any other public or private building but shall not include water-carried wastes or the kinds of wastes usually collected, carried away and disposed of by a sewerage system;

(12) "Ordinance" means a written act of the governing body of a municipality adopted and otherwise approved and published in the manner or mode of procedure prescribed for ordinances tending to obligate such municipality pecuniarily; and

(13) "Resolution" means a written act of the governing body of a local unit adopted and otherwise approved in the manner or mode of procedure prescribed for resolutions tending to obligate such local unit pecuniarily.

L.1968, c. 249, s. 3, eff. Aug. 16, 1968.



Section 40:66A-35 - Solid Waste Management Authority May Be Created By Municipalities; Filing Of Ordinance Or Resolution

40:66A-35. Solid waste management authority may be created by municipalities; filing of ordinance or resolution
(a) The governing body of any municipality may, by ordinance duly adopted, create a public body corporate and politic under the name and style of " solid waste management authority" with all or any significant part of the name of such municipality inserted. Said body shall consist of the five members thereof, who shall be appointed by resolution of the governing body as hereinafter in this section provided, and it shall constitute the solid waste management authority contemplated and provided for in this act and an agency and instrumentality of said municipality. After the taking effect of such ordinance and the filing of a certified copy thereof as in subsection (c) of this section provided, five persons shall be appointed as the members of the solid waste management authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth February next ensuing after the date of their appointment. On or after January 1 in each year after such first appointments, one person shall be appointed as a member of the solid waste management authority to serve for a term commencing on February 1 in such year and expiring on February 1 in the fifth year after such year. In the event of a vacancy in the membership of the solid waste management authority occurring during an unexpired term of office, a person shall be appointed as a member of the solid waste management authority to serve for such unexpired term.

(b) The governing bodies of any two or more municipalities, whether or not the areas of such municipalities comprise an integral body of territory, may enter into an agreement and, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, create a public body corporate and politic under the name and style of "the solid waste management authority" with all or any significant part of the name of each such municipality or some identifying geographical phrase inserted. Said body shall consist of the members thereof, in an aggregate number determined as hereinafter in this subsection provided, who shall be appointed by resolution of the several governing bodies as hereinafter in this section provided, and it shall constitute the solid waste management authority contemplated and provided for in this act and an agency and instrumentality of the said municipalities. The governing body of each municipality which is a party to such agreement shall appoint one member of the solid waste management authority. Said ordinance may provide for the appointment of an alternate representative to serve in the event of the absence or inability to act of the representative. The terms of the representative and such alternate of the respective municipalities shall be 3 years. Nothing herein shall prevent such ordinances and agreement from providing for staggered terms. In the event a vacancy occurs at any time in the office of representative of any one of the municipalities, the governing body of such municipality shall forthwith, by resolution, appoint a successor representative to fill the said vacancy and serve out the said unexpired term. Until the appointment and qualification of such successor representative, however, the alternate representative of such municipality shall serve as the representative of such municipality to the authority. In the event a vacancy occurs at any time in the office of alternate representative of any one of the municipalities, the governing body of such municipality shall forthwith, by resolution, appoint a successor alternate representative to fill such vacancy and serve out the said unexpired term.

(c) A copy of each ordinance for the creation of a solid waste management authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the ordinance or of certified copies of the parallel ordinances for the creation of a solid waste management authority as aforesaid, the solid waste management authority therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the solid waste management authority, be conclusively deemed to have been lawfully and properly created and established and authorized to transact business and exercise its powers under this act. A copy of any such certified ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding.

(d) A copy of each resolution appointing any member of a solid waste management authority adopted pursuant to this action, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. A copy of such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and, except in a suit, action or proceeding directly questioning such appointment, shall be conclusive evidence of the due and proper appointment of the members named therein.

(e) No governing body which may create or join in the creation of any solid waste management authority pursuant to this section shall thereafter create or join in the creation of any other solid waste management authority. No governing body of any municipality within a district shall create or join in the creation of any solid waste management authority except upon the written consent of the solid waste management authority and in accordance with the terms and conditions of such consent. This subsection shall not be applicable where the previously established solid waste management authority shall have been formally dissolved.

L.1968, c. 249, s. 4, eff. Aug. 16, 1968. Amended by L.1975, c. 216, s. 1, eff. Oct. 7, 1975.



Section 40:66A-36 - Solid Waste Management Authority; Powers To Be Vested In Members; Membership; Reimbursement For Expenses; Election

40:66A-36. Solid waste management authority; powers to be vested in members; membership; reimbursement for expenses; election
(a) The powers of a solid waste management authority shall be vested in the members thereof in office from time to time. A majority of the entire authorized membership of the solid waste management authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the solid waste management authority at any meeting of the members thereof by vote of a majority of the membership; unless in any case the by-laws of the solid waste management authority shall require a larger number and with the exception of those of those questions or items referred to in subsection (b) hereafter. The solid waste management authority may delegate to one or more of its officers, agents or employees such powers and duties as it may deem proper.

(b) The following questions or items shall require unanimous vote of all the representatives duly appointed to and serving as members of the authority:

(1) The selection and designation of any site on which is to be located any facility to be operated and managed by the authority in connection with and in the course of its operations;

(2) The decision to issue bonds of the authority for the purpose of raising funds to finance capital expenditures by the authority; and

(3) The fixing and determining of any rate or rates to be included in any rate schedule promulgated by the authority from time to time setting forth the rate or rates to be charged by the authority for its services.

(c) Each member of a solid waste management authority shall hold office for the term for which he was appointed and until his successor has been appointed and has qualified.

(d) No member, officer or employee of a solid waste management authority shall have or acquire any interest, direct or indirect, in any property included or planned to be included in the garbage and solid wastes disposal system or in any contract or proposed contract for materials or services to be furnished to or used by the solid waste management authority, but neither the holding of any office or employment in the government of any municipality or under any law of the State nor the owning of any property within the State shall be deemed a disqualification for membership in or employment by a solid waste management authority. A member of a solid waste management authority may be removed only by the governing body by which he was appointed and only for inefficiency or neglect of duty or misconduct in office and after he shall have been given a copy of the charges against him and, not sooner than 10 days thereafter, had opportunity in person or by counsel to be heard thereon by such governing body.

(e) A solid waste management authority may reimburse its members for necessary expenses incurred in the discharge of their duties. In no event however shall any representative or alternate representative appointed to the authority receive any compensation whatsoever and each such representative or alternate representative shall serve without compensation or remuneration of any kind with the exception of reimbursed expenses referred to aforesaid.

(f) Every solid waste management authority, upon the first appointment of its members and thereafter on or after February 1 in each year, shall annually elect from among its members a president, a vice-president, a secretary and a treasurer who shall hold office, until February 1 next ensuing and until their respective successors have been appointed and have qualified. Every solid waste management authority may also appoint and employ such professional and technical advisers and experts and such other officers, agents, and employees as it may require, and it shall determine their qualifications, duties and compensation.

L.1968, c. 249, s. 5, eff. Aug. 16, 1968.



Section 40:66A-37 - Acquisition Of Incinerators; Treatment Plants Or Works

40:66A-37. Acquisition of incinerators; treatment plants or works
Every solid waste management authority is hereby authorized and directed, subject to the limitations of this act, to acquire, in its own name but for the local unit or units, by purchase, gift, condemnation or otherwise, and notwithstanding the provisions of any charter, ordinance or resolution of any county or municipality to the contrary, to construct, maintain, operate and use such incinerators, treatment plants or works at such places and such other plants, structures, property and conveyances, as in the judgment of the solid waste management authority will provide an effective and satisfactory method for promoting the purposes of the solid waste management authority.

L.1968, c. 249, s. 6, eff. Aug. 16, 1968.



Section 40:66A-38 - Solid Waste Management Authority As Political Subdivision; Powers

40:66A-38. Solid waste management authority as political subdivision; powers
Every solid waste management authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall have perpetual succession and have the following powers:

(1) To adopt and have a common seal and to alter the same at pleasure;

(2) To sue and to be sued;

(3) In the name of the solid waste management authority and on its behalf, to acquire, hold, use and dispose of its service charges and other revenues and other moneys;

(4) In the name of the solid waste management authority but for the local unit or units, to acquire, hold, use and dispose of other personal property for the purposes of the solid waste management authority;

(5) In the name of the solid waste management authority but for the local unit or units, to acquire by purchase, gift, condemnation or otherwise, real property and easements therein, necessary or useful and convenient for the purposes of the solid waste management authority, and subject to mortgages, deeds of trust or other liens, or otherwise, and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the solid waste management authority;

(6) To provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(7) To accept gifts or grants of real or personal property, money, material, labor or supplies for the purpose of the solid waste management authority, and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

(8) To enter on any lands or premises for the purposes of the solid waste management authority;

(9) To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of the garbage and solid wastes disposal system and any other of its properties, and to amend the same;

(10) To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contracts with any persons; and

(11) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purpose of the solid waste management authority or to carry out any powers expressly given in this act subject to P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

L.1968, c. 249, s. 7, eff. Aug. 16, 1968. Amended by L.1975, c. 96, s. 13 eff. May 16, 1975.



Section 40:66A-39 - Audit Of Accounts Of Solid Waste Management Authority Annually; Filing

40:66A-39. Audit of accounts of solid waste management authority annually; filing
It shall be the duty of every "solid waste management authority," created pursuant to this act, to cause an annual audit of the accounts of the authority to be made and filed with the authority, and for this purpose the authority shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within 4 months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government in the Department of the Treasury within 10 days after the original report is filed with the authority.

L.1968, c. 249, s. 7.1, eff. Aug. 16, 1968.



Section 40:66A-40 - Certified Copy Of Bond Resolution And Bond Proceedings; Filing

40:66A-40. Certified copy of bond resolution and bond proceedings; filing
Every such "solid waste management authority" shall file a certified copy of every bond resolution as finally passed with the Director of the Division of Local Government in the Department of the Treasury and in addition shall file a certified copy of all bond proceedings with the said director.

L.1968, c. 249, s. 7.2, eff. Aug. 16, 1968.



Section 40:66A-41 - Rents, Rates, Fees Or Other Charges

40:66A-41. Rents, rates, fees or other charges
(a) Every solid waste management authority is hereby authorized to charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "service charges" ) for the services and facilities of the garbage and solid wastes disposal system.

(b) Such rents, rates, fees and charges, being in the nature of use or service charges, shall as nearly as the solid waste management authority shall deem practicable and equitable be uniform throughout the district for the same type, class and amount of use or service of the garbage and solid wastes disposal system.

(c) The solid waste management authority shall prescribe and from time to time when necessary revise the schedule of such service charges, which in any event shall be such that the revenues of the solid waste management authority will at all times be adequate to pay all expenses of operation and maintenance of the garbage and solid wastes disposal system including reserves, insurance, extensions, and replacements, and to pay punctually the principal of and interest on any bonds and to maintain such reserves or sinking funds therefor as may be required by the terms of any contract of the solid waste management authority. Said schedule shall thus be prescribed and from time to time revised by the solid waste management authority after public hearing thereon which shall be held by the solid waste management authority at least 7 days after publication of notice of the proposed adjustment of the service charges and of the time and place of the public hearing in at least two newspapers of general circulation in the area serviced by the authority. The solid waste management authority shall provide evidence at the hearing showing that the proposed adjustment of the service charges is necessary and reasonable, and shall provide the opportunity for cross-examination of persons offering such evidence, and a transcript of the hearing shall be made and a copy thereof shall be available upon request to any interested party at a reasonable fee. The solid waste management authority shall likewise fix and determine the time or times when and the place or places where such service charges shall be due and payable and may require that such service charges shall be paid in advance for periods of not more than 1 year. A copy of such schedule of service charges in effect shall at all times be kept on file at the principal office of the solid waste management authority and shall at all reasonable times be open to public inspection. It is the purpose of this subsection that the rates fixed from time to time shall produce revenue not in excess of an amount sufficient to provide for all expenses of operation and maintenance of the authority, and to provide for interest, sinking fund and amortization. Any surplus which may accrue to the authority, however, for any reason whatsoever shall be retained by the authority to reduce its rates to the extent such surplus may justify, and to increase the quality and efficiency of its operations.

L.1968, c. 249, s. 8, eff. Aug. 16, 1968. Amended by L.1981, c. 125, s. 4, eff. April 27, 1981.



Section 40:66A-42 - Appropriation Of Moneys For Purpose Of Solid Waste Management Authority

40:66A-42. Appropriation of moneys for purpose of solid waste management authority
Any local unit shall have power, in the discretion of its governing body, to appropriate moneys for the purposes of the solid waste management authority, and to loan or donate such moneys to the solid waste management authority in such installments and upon such terms as may be agreed upon between such local unit and the solid waste management authority.

L.1968, c. 249, s. 9, eff. Aug. 16, 1968.



Section 40:66A-43 - Revenue Bonds

40:66A-43. Revenue bonds
Revenue bonds may be authorized to be issued under this act to provide funds to pay the cost of all or any part of the garbage and solid wastes disposal system, or for the refunding of any bonds theretofore issued for such purposes. The purposes for which such revenue bonds may be issued shall include the payment to the local unit or local units of the reasonable value of any properties or facilities deemed necessary or desirable for the purposes of the solid waste management authority, and such solid waste management authorities are hereby authorized to purchase and acquire such properties or facilities from such local unit or local units.

Such revenue bonds shall be authorized by resolution of the solid waste management authority which may be adopted at the same meeting at which it is introduced by a unanimous vote of all the members thereof then in office, shall take effect immediately and need not be published or posted. Such revenue bonds may bear interest at such rate or rates, not exceeding 6% per annum, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 30 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption with or without premium, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as such resolution or subsequent resolution may provide. Such revenue bonds may be sold, all at one time or in blocks from time to time, at public or private sale, or if refunding bonds may also be delivered in exchange for the outstanding obligations to be refunded thereby, in such manner as the solid waste management authority shall determine by resolution, and at such price or prices, computed according to standard tables of bond values, as will yield to the purchasers or the holders of the obligations surrendered in exchange, income at a rate not exceeding 6% per annum to the maturity dates of the several bonds so sold or exchanged on the money paid or the principal amount of obligations surrendered therefor to the solid waste management authority.

L.1968, c. 249, s. 10, eff. Aug. 16, 1968.



Section 40:66A-44 - Interim Certificates; Temporary Bonds Or Other Instruments

40:66A-44. Interim certificates; temporary bonds or other instruments
After sale of any revenue bonds pursuant to this act, the solid waste management authority shall have power to authorize the execution and issuance to the purchasers, pending the preparation of the definitive bonds of interim certificates therefor or of temporary bonds or other temporary instruments exchangeable for the definitive bonds when prepared, executed and ready for delivery. The holders of such interim certificates, temporary bonds or other temporary instruments shall have all the rights and remedies which they would have as holders of the definitive bonds.

L.1968, c. 249, s. 11, eff. Aug. 16, 1968.



Section 40:66A-45 - Notice Of Adoption Of Bond Resolution; Limitation Of Actions Questioning Validity

40:66A-45. Notice of adoption of bond resolution; limitation of actions questioning validity
Any solid waste management authority may cause to be published in a newspaper published in the district a notice stating the date of adoption of such bond resolution, the amount and maturities of the bonds authorized to be issued, and also stating that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the solid waste management authority, or the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution shall be commenced within 20 days after the first publication of such notice. If no such action or proceeding shall be commenced or instituted within 20 days after the first publication of such notice, then all residents and taxpayers and owners of property in the district and users of the garbage and solid wastes disposal system and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action of proceeding, questioning the validity of the creation and establishment of the solid waste management authority, the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1968, c. 249, s. 12, eff. Aug. 16, 1968.



Section 40:66A-46 - Negotiability Of Bonds Or Obligations

40:66A-46. Negotiability of bonds or obligations
Any provision of any law to the contrary notwithstanding any bond or other obligation issued pursuant to this act shall be fully negotiable in the meaning and for all purposes of the law merchant and negotiable instruments law of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said law merchant and negotiable instruments law.

L.1968, c. 249, s. 13, eff. Aug. 16, 1968.



Section 40:66A-47 - Provisions Of Bond Resolutions

40:66A-47. Provisions of bond resolutions
Any bond resolution of a solid waste management authority providing for or authorizing the issuance of any bonds may contain provisions, and such solid waste management authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in the bond resolution to covenant and agree with the several holders of such bonds, as to:

(1) The custody, security, use, expenditure or application of the proceeds of the bonds;

(2) The construction and completion, or replacement, of all or any part of the garbage and solid wastes disposal system;

(3) The use, regulation, operation, maintenance, insurance or disposition of all or any part of the garbage and solid wastes disposal system, or restrictions on the exercise of the powers of the solid waste management authority to dispose, or to limit or regulate the use, of all or any part of the garbage and solid wastes disposal system;

(4) Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds as obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(5) The use and disposition of any moneys of the solid wastes management authority, including revenues (in this act sometimes called "system revenues" ) derived or to be derived from the operation of all or any part of the garbage and solid wastes disposal system, including any parts thereof theretofore constructed or acquired;

(6) Pledging, setting aside, depositing or trusteeing all or any part of the system revenues or other moneys of the solid waste management authority to secure the payment of the principal of or interest on the bonds or any other obligations, or the payment of expenses of operation or maintenance of the garbage and solid wastes disposal system, and the powers and duties of any trustee with regard thereto;

(7) The setting aside out of the system revenues or other moneys of the solid waste management authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(8) Determination or definition of the system revenues or of the expenses of operation and maintenance of the garbage and solid wastes disposal system;

(9) The rents, rates, fees, or other charges for the use of the services and facilities of the garbage and solid wastes disposal system, including any parts thereof theretofore constructed or acquired and any parts, extension, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of system revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(10) The assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of the garbage and solid wastes disposal system or any obligations having or which may have a lien on any part of the system revenue;

(11) Limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the solid wastes management authority;

(12) Limitations on the powers of the solid waste management authority to construct, acquire or operate, or permit the construction, acquisition, or operation of, any plants, structures, facilities or properties which may compete or tend to compete with the garbage and solid wastes disposal system;

(13) Vesting in a trustee or trustees such property, rights, powers and duties in trust as the solid waste management authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 17 of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section 15 of this act or limiting the rights, duties and powers of such trustee;

(14) Payment of costs or expenses incident to the enforcement of the bonds or of the provision of the bond resolution or of any covenant or contract with the holders of bonds;

(15) The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(16) Any other matter or course of conduct which by recital in the bond resolution, is declared to further secure the payment of the principal of or interest in the bonds.

All such provisions of the bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the solid waste management authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action or proceeding in any court of competent jurisdiction.

L.1968, c. 249, s. 14, eff. Aug. 16, 1968.



Section 40:66A-48 - Default In Payment Of Bonds; Trustee; Appointment; Powers; Receiver

40:66A-48. Default in payment of bonds; trustee; appointment; powers; receiver
In the event that there shall be a default in the payment of principal of or interest on any bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or in the event that the solid waste management authority shall fail or refuse to comply with the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any of such bonds, and such failure or refusal shall continue for a period of 30 days after written notice to the solid waste management authority of its existence and nature, the holders of 25% in aggregate principal amount of the bonds of such series then outstanding, by instruments or instrument filed in the office of the Secretary of State and proved and acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes in this section, and to have the powers provided in this section.

(a) Such trustee may and upon written request of the holders of 25% in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name;

(1) By an action or proceeding in a court of competent jurisdiction, enforce all rights of the holders of such bonds, including the right to require the solid waste management authority to charge and collect service charges adequate to carry out any contract as to, or pledge of, system revenues, and to require the solid waste management authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3) By an action require the solid waste management authority to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By an action enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5) Declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the solid waste management authority and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(b) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(c) In any action or proceedings by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, may be allowed by the court as taxable costs and disbursements or otherwise, when so allowed, shall be a first charge upon any service charges and system revenues of the solid waste management authority pledged for the payment or security of bonds of such series.

(d) Such trustee, upon such default referred to in this section, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the garbage and solid wastes disposal system, and such receiver may enter upon and take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction which the solid waste management authority is under any obligation to do, and operate, maintain and reconstruct the garbage and solid wastes disposal system and fix, charge, collect, enforce and receive the service charges and all system revenues thereafter arising subject to any pledge thereof or contract with the holders of such bonds relating thereto and perform the public duties and carry out the contracts and obligations of the solid waste management authority in the same manner as the solid waste management authority itself might do and under the direction of the court.

L.1968, c. 249, s. 15, eff. Aug. 16, 1968.



Section 40:66A-49 - Personal Liability On Bonds; Not Debt Or Liability Of State Or Local Unit

40:66A-49. Personal liability on bonds; not debt or liability of State or local unit
Neither the member of the solid waste management authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State, and bonds or other obligations issued by a solid waste management authority pursuant to this act shall not be in any way a debt or liability of the State or of any local unit or municipality.

L.1968, c. 249, s. 16, eff. Aug. 16, 1968.



Section 40:66A-50 - Real Property, Acquisition Of; Condemnation

40:66A-50. Real property, acquisition of; condemnation
Every solid waste management authority is hereby empowered, in its own name but for the local unit or units, to acquire by purchase, gift, grant or devise and to take for public use real property, within the district, which may be deemed by the solid waste management authority necessary for its purpose. Such solid waste management authority is hereby empowered to acquire and take such real property by condemnation, in the manner provided by chapter 1 of Title 20, Eminent Domain, of the Revised Statutes (R.S., section 20:1-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter, either in its own name or in the name of any local unit or units, all of the powers of such local unit or units to acquire or take property for public use.

L.1968, c. 249, s. 17, eff. Aug. 16, 1968.



Section 40:66A-51 - Service Charge With Regard To Real Property; Interest; Liens, Enforcement Of; Collection

40:66A-51. Service charge with regard to real property; interest; liens, enforcement of; collection
(a) In the event that a service charge of any solid waste management authority with regard to any parcel of real property shall not be paid as and when due, interest shall accrue and be due to the solid waste management authority on the unpaid balance at the rate of 1% per month until such service charge, and the interest thereon, shall be fully paid to the solid waste management authority.

(b) In the event that a service charge of any solid waste management authority with regard to any parcel of real property owned by any person, firm, corporation or association shall not be paid as and when due, the unpaid balance thereof and all interest accruing thereon shall be a lien on such parcel. Such lien shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee or other person except the lien of State, county and municipal taxes and shall be on a parity with and deemed equal to the lien on such parcel of State, county and municipal taxes.

(c) In the event that a service charge of any solid waste management authority with regard to any parcel of real property shall not be paid as and when due, the solid waste management authority may, in its discretion, discontinue the furnishing of any of the services and facilities of said garbage and solid wastes disposal system until such service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon shall be fully paid to the solid wastes management authority.

(d) The collector or other officer of every municipality charged by law with the duty of enforcing municipal liens on real property shall enforce, with and as any other municipal lien on real property in such municipality, all service charges and the lien thereof and shall pay over to the solid waste management authority the sums or a pro rata share of the sums realized upon such enforcement or upon liquidation of any property acquired by the municipality by virtue of such enforcement.

(e) In the event that any service charge of a solid waste management authority shall not be paid as and when due, the unpaid balance thereof and all interest accrued thereon, together with attorneys' fees and costs, may be recovered by the solid waste management authority in a civil action, and any lien on real property for such service charge and interest accrued thereon may be foreclosed or otherwise enforced by the solid wastes management authority by action or suit in equity as for the foreclosure of a mortgage on such real property.

(f) All rights and remedies granted by this act for the collection and enforcement of service charges shall be cumulative and concurrent.

L.1968, c. 149, s. 18, eff. Aug. 16, 1968.



Section 40:66A-52 - Sale, Lease, Loan, Grant Or Conveyance To Solid Waste Management Authority; Permit

40:66A-52. Sale, lease, loan, grant or conveyance to solid waste management authority; permit
Any county, by resolution of its board of chosen freeholders, or any municipality, by ordinance of its governing body, or any other person is hereby empowered, without any referendum and without the consent of any board, officer or other agency of the State, to sell, lease, lend, grant or convey to any solid waste management authority, or to permit any solid waste management authority in use, maintain or operate as part of the garbage and solid wastes disposal system, any real or personal property owned by it, which may be necessary or useful and convenient for the purposes of the solid waste management authority and which may be accepted by the solid waste management authority. Any such sale, lease, loan, grant, conveyance or permit may be made with or without consideration and for a specified or an unlimited period of time and under any agreement and in any terms and conditions which may be approved by such county, municipality or other person and which may be agreed to by the solid waste management authority in conformity with its contracts with the holders of bonds, the solid waste management authority may enter into and perform any and all agreements for the assumption of principal or interest or both of indebtedness of such county, municipality or other person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of the garbage and solid wastes disposal system.

L.1968, c. 249, s. 19, eff. Aug. 16, 1968.



Section 40:66A-53 - Contracts

40:66A-53. Contracts
Any solid waste management authority and any municipality within the district by ordinance of its governing body may enter into a contract or contracts providing for or relating to the collection or treatment and disposal of garbage, solid wastes and refuse originating in the district or in such municipality by means of the garbage and solid wastes disposal system, and the cost and expense of such collection or treatment and disposal. Such contract or contracts may provide for the payment to the solid waste management authority by such municipality annually or otherwise of such sum or sums of money, computed at fixed amounts or by a formula based on any factors or other matters described in subsection (b) of section 8 of this act or in any other manner, as said contract or contracts may provide, and the sum or sums so payable may include provision for all or any part or a share of the amounts necessary (1) to pay or provide for the expenses of operation and maintenance of the garbage and solid wastes disposal system, including without limitation insurance, extensions, betterments and replacements and the principal of and interest on any bonds, and (2) to provide for any deficits resulting from failure to receive sums payable to the solid wastes management authority by such municipality, any other municipality, or any person, or from any other cause, and (3) to maintain such reserves or sinking funds for any of the foregoing as may be required by the terms of any contract of the solid waste management authority or as may be deemed necessary or desirable by the solid wastes management authority. Any such contract may provide that the sum or sums so payable to the solid waste management authority shall be in lieu of all or any part of the service charges which would otherwise be charged and collected by the solid waste management authority with regard to persons or real property within such municipality. Such contract or contracts may also contain provisions as to the financing and payment of expenses to be incurred by the solid waste management authority and determined by it to be necessary for its purposes prior to the placing in operation of the garbage and solid wastes disposal system and may provide for the payment by such municipality to the solid waste management authority for application to such expenses or indebtedness therefor such sum or sums of money, not in the aggregate exceeding an amount stated or otherwise limited in said contract or contracts plus interest thereon, as said contract or contracts may provide and as the governing body of said municipality shall, by virtue of its authorization of and entry into said contract or contracts, determine to be necessary for the purposes of the solid waste management authority. Any such contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by such municipality and which may be agreed to by the solid waste management authority in conformity with its contracts with the holders of any bonds, and shall be valid whether or not an appropriation with respect thereto is made by such municipality prior to authorization or execution thereof. Subject to any such contracts with the holders of bonds, such municipality is hereby authorized and directed to do and perform any and all acts of things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality and, in accordance with any such contract, to waive, modify, suspend or reduce the service charges which would otherwise be charged and collected by the solid waste management authority with regard to persons or real property within such municipality. Nothing in this section, however, shall prevent the solid waste management authority from collecting additional fees and charges from the owners or occupants of all parcels of real estate served by it within such municipality if for any reason such additional fees or charges shall be necessary in order for the solid waste management authority to pay all operating expenses, debt service and other payments required pursuant to contracts with bondholders; and notwithstanding such contracts with such municipalities, the solid waste management authority shall at all times have power and be obligated to collect sufficient additional fees and charges whenever necessary to pay all operating costs, debt service and all other payments required by contracts with bondholders. Nothing in this section shall be deemed to imply or direct that any contracts referred to aforesaid must provide for both the collection and disposal of garbage and solid wastes and such solid waste management authority may, by the agreement and parallel ordinances and such municipality may, by ordinance, engage in either collection of solid wastes or disposal of solid wastes or both.

L.1968, c. 249, s. 20, eff. Aug. 16, 1968.



Section 40:66A-54 - Public Bodies To Pay Service Charges

40:66A-54. Public bodies to pay service charges
Each county, municipality and other public body shall promptly pay to a solid waste management authority all service charges which the solid waste management authority may charge to it, as owner or occupant of any real property and shall provide for the payment thereof in the same manner as other obligations of such county, municipality or public body.

L.1968, c. 249, s. 21, eff. Aug. 16, 1968.



Section 40:66A-55 - Mortgage, Pledge Or Disposal Of Garbage And Solid Wastes Disposal System; Exemptions

40:66A-55. Mortgage, pledge or disposal of garbage and solid wastes disposal system; exemptions
Neither the solid waste management authority nor any local unit shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the garbage and solid wastes disposal system, except that the solid waste management authority may dispose of such part or parts thereof as may be not longer necessary for the purposes of the solid waste management authority. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds. All property of a solid waste management authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a solid waste management authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a solid waste management authority on its system revenues.

L.1968, c. 249, s. 22, eff. Aug. 16, 1968.



Section 40:66A-56 - Bonds As Legal Investments

40:66A-56. Bonds as legal investments
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this act, and such bonds shall be authorized security for any and all public deposits.

L.1968, c. 249, s. 23, eff. Aug. 16, 1968.



Section 40:66A-57 - Property As Public Property; Bonds Declared Issued By Political Subdivision; Bonds Exempt From Taxation

40:66A-57. Property as public property; bonds declared issued by political subdivision; bonds exempt from taxation
Every garbage and solid wastes disposal system and all other property of a solid waste management authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality, and such bonds, and the interest thereon and the income therefrom, and all service charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation, except for transfer, inheritance and estate taxes.

To the end that municipalities may not suffer undue loss of tax revenue by reason of the acquisition and ownership of property therein by a solid waste management authority, every solid waste management authority is hereby authorized, empowered and directed to enter into an agreement or agreements with any municipality, whereby such solid waste management authority will undertake to pay a fair and reasonable sum or sums to compensate the said municipality for a loss of revenue in connection with any property acquired and owned by such solid waste management authority in carrying out the provisions of this act. Any such payment or payments which a solid waste management authority is hereby authorized, empowered and directed to make may be made on an annual basis, in which case the payment or payments shall not be less than the amount of taxes upon the property which last assessed prior to its acquisition by the solid waste management authority. Every municipality wherein the property shall be acquired by any solid waste management authority is hereby empowered to enter into such agreement or agreements with the solid waste management authority to accept the payment or payments which every solid waste management authority is herein authorized, empowered and directed to make.

L.1968, c. 249, s. 24, eff. Aug. 16, 1968.



Section 40:66A-58 - Competitive Systems; State's Pledge And Agreement With Bondholders

40:66A-58. Competitive systems; State's pledge and agreement with bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to this act that the State will not authorize or permit the construction or maintenance of any incinerator or garbage and solid wastes disposal system which may be competitive with the garbage and solid wastes disposal system of the solid waste management authority, and will not limit or alter the rights hereby vested in the solid waste management authority to acquire, construct, maintain, reconstruct and operate its garbage and solid wastes disposal system, and to fix, establish, charge and collect its service charges and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, and will not in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until such bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.1968, c. 249, s. 25, eff. Aug. 16, 1968.



Section 40:66A-59 - Banks Authorized To Give Undertaking; Deposits

40:66A-59. Banks authorized to give undertaking; deposits
All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any solid waste management authority a good and sufficient undertaking with such sureties as shall be approved by the solid waste management authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the solid waste management authority or its authorized agent all such funds as may be deposited with it by the solid waste management authority and agreed interest thereon, at such times or upon such demands as may be agreed upon with the authority or, in lieu of such sureties, deposit with the solid waste management authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the solid waste management authority may approve; provided, such securities shall consist of obligations in which public officers and bodies of the State and its municipal subdivisions, savings institutions, including savings and loan associations, insurance companies and associations, executors, administrators, guardians, trustees and other fiduciaries in the State may properly and legally invest the funds within their control, in such principal amount, market value or other description as may be approved by the solid waste management authority. The deposits of the solid waste management authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the solid waste management authority and such bank or banking institution.

L.1968, c. 249, s. 26, eff. Aug. 16, 1968.



Section 40:66A-60 - Municipalities' Powers Respecting Garbage And Solid Wastes Disposal Limited After Creation Of Solid Waste Management Authority; Use Of Services

40:66A-60. Municipalities' powers respecting garbage and solid wastes disposal limited after creation of solid waste management authority; use of services
After the creation of a solid waste management authority as provided herein, no municipality within the district shall have power to engage in, grant any license or permit for, or enter into any contract for the collection or treatment and disposal of garbage, refuse and solid wastes; and no such municipality, or any person, firm, corporation or association shall engage in any activities within such municipality which would be competitive with the purposes of the solid waste management authority as provided in this act provided however, that the prohibitions aforesaid shall not be applicable to that activity (to wit: either the collection or disposal of solid wastes) in which any such solid waste management authority shall determine not to engage.

It is hereby determined and declared that it is necessary for the health and welfare of the inhabitants of every district within which a solid waste management authority is created that the facilities and services of such solid waste management authority shall be used by the owners or occupants of all lands, buildings and premises within such district, and the solid waste management authority may by resolution require the owners or occupants of all lands, buildings and premises therein to use the services and facilities of the solid waste management authority under such rules and regulations as the solid waste management authority shall fix and establish.

The provisions of this section shall not be construed, however, to affect or impair any contract entered into prior to the creation of a solid waste management authority.

L.1968, c. 249, s. 27, eff. Aug. 16, 1968.



Section 40:66A-61 - Liberal Construction; Regulation Of Solid Waste Management Authorities

40:66A-61. Liberal construction; regulation of solid waste management authorities
This act shall be construed liberally to effectuate the legislative intent and as complete authority for the performance of each and every act and thing herein authorized.

L.1968, c. 249, s. 28, eff. Aug. 16, 1968. Amended by L.1968, c. 382, s. 1, eff. Dec. 27, 1968.



Section 40:66A-62 - Municipalities Not Prohibited From Operating Garbage And Solid Wastes Disposal Plants

40:66A-62. Municipalities not prohibited from operating garbage and solid wastes disposal plants
Nothing in this act shall be construed to prevent or prohibit any municipality from erecting, constructing, operating and maintaining an incinerator or garbage and solid wastes disposal plant or other means for the disposition of garbage and solid wastes in any manner or by any means by which the same may now lawfully be erected, constructed, operated or maintained.

L.1968, c. 249, s. 29, eff. Aug. 16, 1968.



Section 40:66A-63 - Partial Invalidity

40:66A-63. Partial invalidity
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1968, c. 249, s. 30, eff. Aug. 16, 1968.



Section 40:66A-64 - Dissolution

40:66A-64. Dissolution
The governing body of any local unit which has created a solid waste management authority or the governing bodies of any two or more local units which have joined in the formation of such an authority, by ordinance, or parallel ordinances, as the case may be, may dissolve such authority upon the condition that a. the members of the authority have not been appointed, the authority, by resolution duly adopted consents to such dissolution or the governing body desires to join in the creation of another authority under this or another law and b. the solid waste management authority has no debts or obligations outstanding or all creditors or obligees of the authority have consented to its dissolution.

A copy of the dissolution ordinance or ordinances, certified by the appropriate municipal official, shall be filed in the office of the Secretary of State. Upon proof of such filing the authority shall be dissolved.

L.1975, c. 216, s. 2, eff. Oct. 7, 1975.



Section 40:67-1 - Municipal Ordinances

40:67-1. Municipal ordinances
The governing body of every municipality may make, amend, repeal and enforce ordinances to:

a. Ascertain and establish the boundaries of all streets, highways, lanes, alleys and public places in the municipalities, and prevent and remove all encroachments, obstructions and encumbrances in, over or upon the same or any part thereof;

b. Establish, change the grade of or vacate any public street, highway, lane or alley, or any part thereof, including the vacation of any portion of any public street, highway, lane or alley measured from a horizontal plane a specified distance above or below its surface and continuing upward or downward, as the case may be; vacate any street, highway, lane, alley, square, place or park, or any part thereof, dedicated to public use but not accepted by the municipality, whether or not the same, or any part, has been actually opened or improved; accept any street, highway, lane, alley, square, beach, park or other place, or any part thereof, dedicated to public use, and thereafter, improve and maintain the same. The word "vacate" shall be construed for all purposes of this article to include the release of all public rights resulting from any dedication of lands not accepted by the municipality. Any vacation ordinance adopted pursuant to this subsection shall expressly reserve and except from vacation all rights and privileges then possessed by public utilities, as defined in R.S. 48:2-13, and by any cable television company, as defined in the "Cable Television Act," P.L. 1972, c. 186 (C. 48:5A-1 et seq.), to maintain, repair and replace their existing facilities in, adjacent to, over or under the street, highway, lane, alley, square, place or park, or any part thereof, to be vacated;

c. Prescribe the time, manner in which and terms upon which persons shall exercise any privilege granted to them in the use of any street, highway, alley, or public place, or in digging up the same for laying down rails, pipes, conduits, or for any other purpose whatever;

d. Prevent or regulate the erection and construction of any stoop, step, platform, window, cellar door, area, descent into a cellar or basement, bridge, sign, or any post, erection or projection in, over or upon any street or highway, and for the removal of the same at the expense of the owner or occupant of the premises where already erected;

e. Cause the owners of real estate abutting on any street or highway to erect fences, walls or other safeguards for the protection of persons from injury from unsafe places on said real estate adjacent to or near such street or highway; and provide for the erection of the same by the municipality at the expense of the owner or owners of such real estate;

f. Regulate or prohibit the erection and maintenance of fences or any other form of inclosure fronting on any municipal street, highway, lane, alley or public place;

g. Prevent persons from depositing, throwing, spilling or dumping dirt, ashes or other material upon any street or highway or portion thereof, or causing or permitting the same to be done;

h. Regulate or prohibit the placing of banners or flags in, over or upon any street or avenue;



i. Cause the territory within the municipality to be accurately surveyed and a map or maps to be prepared showing the location and width of each street, highway, lane, alley and public place, and a plan for the systematic opening of roads and streets in the future. Such map or maps may be changed from time to time;

j. Provide for the adoption and changing of a system of numbering all buildings and lots of land in such municipality, and the display upon each building of the number assigned to it, either at the expense of the owner thereof or of the municipality;

k. Provide for the naming and changing the names of streets and highways, and the erection thereon of signs, showing the names thereof, and guideposts for travelers;

l. Regulate processions and parades through the streets and highways of the municipality; and



m. Satisfy the standards embodied in the access code adopted by the Commissioner of Transportation under section 3 of the "State Highway Access Management Act," P.L. 1989, c. 32 (C. 27:7-91), for streets and highways under its control, through an access management code. This code shall comply with the provisions of the "State Highway Access Management Act" and provide reasonable access by abutting landowners to streets and highways.

Amended 1947,c.365; 1957,c.95; 1985,c.421; 1989, c. 32, s. 26.



Section 40:67-2 - Ordinances And Resolutions Filed

40:67-2. Ordinances and resolutions filed
A copy of any ordinance or resolution ascertaining and establishing the boundaries, laying out, accepting the dedication of, widening, straightening, extending or changing in any manner the location of any street or highway, or portion thereof, or of any square, beach or other public place, together with a map showing the location, bounds and dimensions thereof, shall, after the passage of the same, be filed in the office wherein conveyances of lands are recorded in the county in which the municipality is situated.

Amended by L.1950, c. 10, p. 33, s. 1, eff. July 1, 1950.



Section 40:67-3 - Hack Or Cab Stands At Hotels

40:67-3. Hack or cab stands at hotels
The owner or lessee of any public hotel maintaining fifty or more rooms for the accommodation of travelers may, with the permission of the body having control of the streets, designate a space in the street in front of the hotel as a hack or cab stand, and the hacks or cabs which shall be permitted to occupy the same.



Section 40:67-4 - Materials For Street Improvements

40:67-4. Materials for street improvements
In the making of any street improvement a municipality may use any material the governing body may deem best suited therefor, and in ascertaining the cost of any improvement for the purpose of certifying the same to the assessing officer or board, may determine the value of any old material used by the municipality in such work.



Section 40:67-5 - Streets Occupied By Railroad; Improvement Of; Cost Apportioned

40:67-5. Streets occupied by railroad; improvement of; cost apportioned
In any municipality where a railroad company occupies and uses a part of any street or highway and the company is charged with the duty of paving or maintaining any portion thereof the governing body may agree with the company as to the proportion of the cost of any improvement thereof contemplated by the municipality to be paid by the company. After making such agreement the municipality may proceed to make the whole improvement and the company shall pay to the municipality the proportion of such cost to be paid by it as soon as the amount thereof is determined by the governing body.



Section 40:67-6 - Conduits For Wires; Rental; Construction By Utility Corporation

40:67-6. Conduits for wires; rental; construction by utility corporation
Every municipality may lay and construct in its streets and public places conduits for carrying wires, and place therein wires owned or controlled by it, and may rent to persons space therein for their wires. The governing body may make, amend, repeal and enforce ordinances, authorizing public utility corporations to lay and construct conduits in the streets and public places to carry the wires of any such persons.



Section 40:67-6.1 - Permits To United States; Conduits; Manholes Or Other Appurtenances

40:67-6.1. Permits to United States; conduits; manholes or other appurtenances
The governing body of any municipality shall have power to grant by resolution, subject to such terms and conditions as therein may be imposed, permission to the United States of America to lay conduits under the surface of public streets and under the surface of any public property of the municipality for the purpose of carrying wires, cables, or for other use thereof and for the construction of manholes and other appurtenances in connection therewith for use by any branch of the armed services in connection with National Defense, subject to the approval of the Board of Public Utility Commissioners of the State of New Jersey. Any such permission hereby authorized shall not be used or exercised for the conveyance of electric power for sale or distribution to the public.

L.1943, c. 209, p. 565, s. 1, eff. April 19, 1943.



Section 40:67-6.2 - Liability Of Municipality For Injuries Or Damage As Result Of Permits To United States

40:67-6.2. Liability of municipality for injuries or damage as result of permits to United States
No municipality shall be liable for injury to the person or damage to property as a result of any injury or damage sustained by reason of the construction, use or maintenance by the United States of America of any conduits, manholes or other appurtenances located in, on, over or under any public street, highway or public place, or public property of such municipality.

L.1943, c. 209, p. 565, s. 2, eff. April 19, 1943.



Section 40:67-7 - Change Or Improvement Of Streets; Removal And Relocation Of Tracks, Poles And Other Property

40:67-7. Change or improvement of streets; removal and relocation of tracks, poles and other property
When, in the making of any improvement in any municipality any street or highway therein shall be changed or altered, the governing body may by resolution, and after hearing upon notice given as herein provided, order all persons maintaining any street railway tracks, poles, wires, pipes, conduits or other structures of any kind therein, to remove the same, and relocate them therein in conformity with the changed or altered street or highway. Notice in writing of the time and place of such hearing shall be given to all interested persons by leaving a copy thereof at their place of business in the municipality with the person in charge thereof, or if no place of business shall be maintained in the municipality, then by mailing such copy to the residence of any such person, or in the case of a corporation to the principal office of any such corporation.



Section 40:67-8 - Municipal Improvements Affecting Private Structures

40:67-8. Municipal improvements affecting private structures
Whenever any improvement of any street or highway shall make necessary any work in connection with any street railway tracks, poles, wires, pipes, conduits or other structures of any kind owned or controlled by any person, all such work shall be done by such person as and when ordered by the governing body of the municipality.



Section 40:67-9 - Municipality May Do Work If Owner Fails; Recovery Of Cost

40:67-9. Municipality may do work if owner fails; recovery of cost
Where any person shall fail to comply with the direction of the governing body of a municipality to make any changes or to do any work referred to in sections 40:67-7 and 40:67-8 of this title the same may be made or done by the municipality at the expense of such person and the cost thereof recovered by the municipality in any court of competent jurisdiction.



Section 40:67-10 - Franchises And Rights Of Owners Unaffected By Relocation

40:67-10. Franchises and rights of owners unaffected by relocation
When any tracks, poles, wires, pipes, conduits or other structures shall have been relocated as provided in this article the person owning the same shall have the same right to maintain and operate the same in the new location for the same length of time and in the same manner as he had in their former location at the time of and immediately before such removal.



Section 40:67-11 - Street Improvements; House Connections By Owner

40:67-11. Street improvements; house connections by owner
Whenever any municipality shall have determined to pave, repave or otherwise improve any street or other public highway, or any portion thereof, wherein sewers, gas or water mains or pipes, or conduits for wires are located, and it will be necessary to excavate and tear up the improved portion of such street or other public highway to make private connections therewith after the proposed improvement is completed, the governing body thereof, in the ordinance providing for the improvement, or by a separate ordinance, may order the owner of any real estate fronting on the streets or other public highway, or portion thereof, not then connected with the sewer, gas or water mains or pipes or conduits for wires therein, to make the necessary connections therewith before the work upon the improvement shall be begun, and to prescribe the time within which such connections shall be made, which shall be not less than thirty days after the passage of the ordinance, or the body in charge of the work of the improvement may make such connections and assess the expense and costs thereof upon the real estate benefited.

The ordinance may provide the width of the lot or lots for which connections shall be made according to the character of the locality, and all connections shall be made in conformity therewith.



Section 40:67-12 - Municipality To Make Improvements On Refusal Of Owner; Costs

40:67-12. Municipality to make improvements on refusal of owner; costs
All owners of real estate upon the line of the proposed improvement when ordered to make such connections shall do so within the time prescribed. If the owner or owners of any real estate for which connections shall be so ordered, shall fail to comply with the ordinance ordering the same within the time limited therein, the body having charge of the work of the improvement shall make the connections and pay the expense and costs thereof, and such expense and costs shall be assessed upon the real estate benefited.



Section 40:67-12.1 - Taking Land For Improving Roads Or Streets; Procedure

40:67-12.1. Taking land for improving roads or streets; procedure
When a street or highway in any municipality has become closed or impassable, thus necessitating, in the opinion of the governing body of such municipality, the forthwith laying out, opening, widening or otherwise improving of the same or another street or highway, and lands or property, or any estate or interest therein, necessary for such purpose cannot be acquired by the municipality by agreement with the owner or owners thereof, whether by reason of disagreement as to the price, or the legal incapacity or absence of the owner or owners, or his or their inability to convey a valid title, or for any other reason or cause, such municipality shall have the right and power to enter upon and take such lands or property, or estate or interest therein in advance of making compensation therefor. In any such case, such municipality, promptly after such entry, shall institute proceedings according to law to fix the compensation to be paid the owner or owners of such property; provided, that nothing in this section contained shall apply to any land or other property acquired for or devoted to any public use by any board, commission or agency of the state of New Jersey, municipality or county of this state, or by any public utility as the same is defined by section 48:2-13 of the title Public Utilities.



Section 40:67-12.2 - Time For Fixing Value Of Property; Payment Into Court

40:67-12.2. Time for fixing value of property; payment into court
In fixing the compensation for any property taken in pursuance of section 40:67-12.1, the value of such property shall be fixed as of the date of the entry thereon by the municipality and the owner shall be entitled to interest upon the value of such property from the date of such entry to the date of payment of such compensation to the owner or into the court.

Amended by L.1953, c. 37, p. 729, s. 234, eff. March 19, 1953.



Section 40:67-12.3 - Compensation For Private Structure Or Building Maintained Within Boundaries Of Street

40:67-12.3. Compensation for private structure or building maintained within boundaries of street
Whenever a structure or building has been erected or maintained as private property within the limits or boundaries of a public street or highway for such a long period of time that the seizure, removal or abatement of the same by the municipality having jurisdiction and control of such street or highway, without compensation to the owner, would work a great hardship, the governing body of such municipality shall have full power and authority, in its discretion, to award compensation to the owner of such structure or building, in such manner and upon such terms as it may, by resolution, determine. The power and authority hereby granted shall include the right to defray the cost of removing, abating, vacating, repairing or rebuilding such structures or buildings.



Section 40:67-13 - Street Lighting; Land, Buildings And Equipment

40:67-13. Street lighting; land, buildings and equipment
The governing body may by ordinance cause the streets, highways, parks and public places of the municipality to be lighted, and erect and maintain on and in such streets, highways, parks and public places, all proper poles, conduits, wires, pipes, fixtures and equipment, and may acquire, by purchase, condemnation or gift, all necessary real estate, and erect thereon all necessary buildings and equip the same with necessary equipment and machinery, all at public expense.



Section 40:67-14 - Contracts For Street Lighting; Exception

40:67-14. Contracts for street lighting; exception
The governing body may contract with any persons for the lighting of the streets, highways, parks and public places for any term not exceeding five years. The contract may provide for the erection and maintenance of the necessary poles, wires, conduits and street equipment by the municipality or the contractor.

Nothing in this article shall be construed to limit or repeal any statute providing for the creation of lighting districts in townships and lighting of the streets and public places therein.



Section 40:67-15 - Contract With County For Street Lighting; Terms; Powers Conferred Additional

40:67-15. Contract with county for street lighting; terms; powers conferred additional
The governing body of every municipality may enter into contract in writing with the county park commission of the county in which it is situated to contribute to the cost of lighting any street, public highway, or parkway, wholly or partly within the municipality and under the care and control of the park commission. The contract may provide for furnishing and maintaining the necessary poles, wires, conduits, fixtures and equipment and the lighting, upon such terms and for such period of years as may be agreed upon. The contract shall set forth the kind and character of lighting required, with full specifications and plans, the proportion of the cost of installation and maintenance to be contributed by each party thereto, the period for which the contract is to continue and such other terms and provisions as shall be mutually agreed upon.

This article shall not be construed to limit or impair any powers now conferred upon any municipality or county park commission, but as additional thereto.



Section 40:67-16 - Safety Zones And Other Structures For Traffic Regulations; Exceptions

40:67-16. Safety zones and other structures for traffic regulations; exceptions
The governing body may establish safety zones, erect, construct and maintain platforms, commonly called "safety aisles" ; standards commonly called "silent policemen" , beacon lights, guide posts and other structures which it may deem necessary for the safety and convenience of persons and vehicles using the streets of such municipality, but no such erections or constructions shall be made, operated or maintained on any state highway without permission of the state highway commission; nor shall any such erections or constructions be made, operated or maintained on any county road or county boulevard without permission of the board or body having control of or jurisdiction over such county road or boulevard.



Section 40:67-16.1 - System Of Truck Routes; Establishment; Exclusion Of Trucks From Other Streets

40:67-16.1. System of truck routes; establishment; exclusion of trucks from other streets
The governing body of any municipality may, by ordinance, establish a system of truck routes in such municipality, subject to the provisions of this act. Any such ordinance may provide that all trucks having a total combined gross weight of vehicle plus load, in excess of four tons, shall be excluded from all streets in such municipality, except from those streets which form a part of the system of truck routes upon which trucks are permitted to travel and operate, which should be designated in the ordinance.

L.1953, c. 354, p. 1929, s. 1, eff. Aug. 8, 1953.



Section 40:67-16.2 - Exceptions

40:67-16.2. Exceptions
Nothing in this act shall be construed to prevent such trucks from making deliveries of merchandise or other property along streets from which such trucks are excluded or to authorize the exclusion from any street in any municipality of trucks used by public utility companies in connection with the construction, installation, operation or maintenance of public utility facilities.

L.1953, c. 354, p. 1930, s. 2, eff. Aug. 8, 1953.



Section 40:67-16.3 - State Highway Routes; County Roads

40:67-16.3. State highway routes; county roads
Any system of truck routes established pursuant to any such ordinance shall provide suitable connection with all State routes entering and leaving such municipality. No State highway route shall be designated as part of such system of truck routes, nor shall any such truck be excluded from any State highway route without the approval of the State Highway Commissioner. No county road shall be designated as part of such system of truck routes, nor shall any such truck be excluded from any county road without the approval of the board of chosen freeholders of the county.

L.1953, c. 354, p. 1930, s. 3. Amended by L.1956, c. 225, p. 790, s. 1, eff. Jan. 17, 1957.



Section 40:67-16.4 - Marking Routes

40:67-16.4. Marking routes
Any such ordinance shall provide for the conspicuous marking of the streets forming the truck routes. The marking shall be by signs so placed and maintained as to clearly show the truck routes by both day and night, and shall designate the weight of the trucks which are required to use such truck routes.

L.1953, c. 354, p. 1930, s. 4, eff. Aug. 8, 1953.



Section 40:67-16.5 - Enforcement; Penalties

40:67-16.5. Enforcement; penalties
Any such ordinance shall provide for its enforcement and prescribe the penalties for violations within the limitations imposed by law.

L.1953, c. 354, p. 1930, s. 5, eff. Aug. 8, 1953.



Section 40:67-16.5A - Fines For Violation Of Certain Truck Route Ordinances; Required Signage.

40:67-16.5a Fines for violation of certain truck route ordinances; required signage.

1.Notwithstanding the provisions of any other law to the contrary, a municipality with a system of truck routes established by ordinance pursuant to P.L.1953, c.354 (C. 40:67-16.1 et seq.) that excludes all trucks having a total combined gross weight in excess of four tons from certain municipal streets may, by ordinance, increase the penalties for violating the truck route ordinance while traveling on a street or road having a grade in excess of five percent as follows:

a.for a first violation a fine of not less than $2,500 or more than $3,000, and

b.for second or subsequent violations a fine of not less than $4,000 or more than $5,000.

A municipality that adopts an ordinance to increase penalties in accordance with this section shall place signs in appropriate locations to warn truck drivers in advance that a road grade in excess of five percent is ahead, that trucks in excess of four tons are prohibited from traveling on the grade, and that increased fines will be imposed for a violation of the prohibition.

L.2005,c.213,s.1.



Section 40:67-16.6 - Limiting Use Of Streets To Certain Classes Of Vehicles

40:67-16.6. Limiting use of streets to certain classes of vehicles
Nothing in this act shall be deemed to be a limitation upon the authority of any such municipality to limit the use of streets to certain classes of vehicles pursuant to section 39:4-197 of the Revised Statutes.

L.1953, c. 354, p. 1930, s. 6, eff. Aug. 8, 1953.



Section 40:67-16.7 - Temporary Closing Of Streets For Ingress And Egress To School Or For Provision Of Recreational Facilities

40:67-16.7. Temporary closing of streets for ingress and egress to school or for provision of recreational facilities
The governing body of any municipality may, by ordinance, authorize the mayor or other chief executive officer of the municipality, or the officer, in charge of streets in any municipality not having a chief executive officer, if he shall find that a safety problem exists for ingress and egress to any public or private school or for the provision of recreational facilities for children attending such school, or both, due to lack of a suitable area surrounding the school, to close by regulation any portion of any street within the block upon which such school is located, to the use of through traffic during such time as he shall determine, not to exceed 1 hour between 7:30 and 10:00 A.M., 2 hours between 11:00 A.M. and 2:00 P.M. and 1 hour between 2:30 and 4:30 P.M., on any days upon which such school is in session and to permit the use of said portion of said street, during said hours, for ingress and egress to such school, and for the use by the pupils of such school for recreational purposes, under proper supervision and to provide adequate police facilities for such supervision and for the control of traffic upon such portion of said street, which ordinance shall provide for the posting of proper warning signs in said street indicating that said street is so closed and the purpose thereof, during the time when the same is so closed and shall provide penalties for the violation of the terms of such ordinance or of any regulation promulgated thereunder.

L.1964, c. 158, s. 1, eff. July 31, 1964.



Section 40:67-16.8 - Approval Of Regulation By Director Of Division Of Motor Vehicles

40:67-16.8. Approval of regulation by director of division of motor vehicles
No such regulation shall become effective unless and until it shall have been approved by the Director of the Division of Motor Vehicles in the Department of Law and Public Safety.

L.1964, c. 158, s. 2, eff. July 31, 1964.



Section 40:67-16.9 - Closing Of Street For Preservation Of Public Safety, Health Or Welfare; Authorization By Governing Body By Ordinance; Regulations

40:67-16.9. Closing of street for preservation of public safety, health or welfare; authorization by governing body by ordinance; regulations
The governing body of any municipality may, by ordinance, authorize the mayor or other chief executive officer of the municipality, or the officer, in charge of streets in any municipality not having a chief executive officer, to provide by regulation for the closing of any street or portion thereof to motor vehicle traffic on any day or days or during specified hours on any day or days whenever he finds that such closing is necessary for the preservation of the public safety, health or welfare. Such ordinance and regulations promulgated thereunder shall provide for the posting of proper warning signs of such closing in any street or portion thereof during the time the same is closed in pursuance thereof and shall provide penalties for the violation of such ordinance or any regulation promulgated thereunder.

L.1971, c. 408, s. 1, eff. Jan. 20, 1972.



Section 40:67-16.10 - Ordinances And Regulations; Approval

40:67-16.10. Ordinances and regulations; approval
No ordinance or regulation adopted thereunder pursuant to this act shall become effective unless and until it shall have been approved by the Commissioner of Transportation of the Department of Transportation.

L.1971, c. 408, s. 2, eff. Jan. 20, 1972.



Section 40:67-17 - Statues And Memorials Erected Upon Public Streets

40:67-17. Statues and memorials erected upon public streets
The governing body may construct and maintain upon the public streets and places thereof, statues, monuments, tablets, fountains and memorials, commemorative of any person or public event; accept and maintain any statue, monument, tablet, fountain or memorial presented to the municipality, and contribute money toward the construction or maintenance thereof.



Section 40:67-18 - Spanish American War Monuments; Municipal Contribution

40:67-18. Spanish American war monuments; municipal contribution
The body having control of the finances of any municipality may appropriate a sum sufficient to pay the cost of the pedestal and foundation of a monument commemorating the services of the soldiers and sailors of the United States in the late war with Spain, which any organization or association of veterans in the county in which such municipality is situated, may propose to erect in or near such municipality; provided, such organization or association shall first file with such body of the municipality, a statement duly verified by the oath or affirmation of at least five members of the organization or association, of its proposal to erect such monument, with a general description and drawing thereof and of the proposed location, the estimated cost of the proposed monument and site, and such body of said municipality approves the proposed site and plan and is satisfied that sufficient moneys have been raised to provide for such estimated cost, except the pedestal and foundation. The sum so appropriated may be paid out of any moneys not otherwise appropriated, or may be borrowed, and a sum sufficient to pay the same included in the next municipal budget and tax levy.



Section 40:67-19 - Vacation Of Streets And Places Dedicated But Not Accepted; Ordinance; Notice And Hearing

40:67-19. Vacation of streets and places dedicated but not accepted; ordinance; notice and hearing
Whenever there shall have been a dedication of lands as a public street or highway or a public square or public place, and the same has not been accepted or opened by the municipality, and it shall appear to the governing body that the public interest will be better served by releasing those lands or any part thereof from such dedication, the governing body may by ordinance release and extinguish the public right arising from said dedication as to the whole or any part of those lands, and thereupon said lands or the part thereof so released shall be effectually discharged therefrom as though the dedication had not taken place; but only after notice of the intention of the governing body to consider any such ordinance, and a hearing thereon, shall have been given as provided in section 40:49-6 of this title concerning ordinances for the vacation of streets.



Section 40:67-20 - Abandonment Of Plans To Open Or Widen Streets; Disposition Of Lands

40:67-20. Abandonment of plans to open or widen streets; disposition of lands
Whenever any municipality shall have received, or may hereafter receive, by deed or otherwise, land for the widening of any public street, and thereafter abandons such widening, the municipality may convey the land not needed to the owner or owners of the abutting lands.



Section 40:67-21 - Vacation Of Streets And Places; Recording; Copy As Evidence

40:67-21. Vacation of streets and places; recording; copy as evidence
Whenever any street, highway or other public place, or part thereof in any municipality shall be vacated in pursuance of proceedings, by ordinance or otherwise, authorized by law, the municipal clerk shall within sixty days after such ordinance or other proceeding becomes effective file a copy of such ordinance or other proceeding, certified by him, under the seal of the municipality, to be a true copy of such ordinance or other proceeding, together with a copy of the proof of publication thereof, if publication be required, in the office wherein conveyances of lands are recorded in the county in which the municipality is situated and such certified copy shall be recorded in a book with proper index to be provided for the purpose and entitled "vacations" . The record of any such ordinance or other proceeding, or a copy thereof, certified to be a true copy of such ordinance or other proceeding by the officer in whose office such record is kept, under the seal of the county, shall be taken and received in all courts and places as evidence of such ordinance or other proceeding and the adoption thereof.



Section 40:67-22 - Vacation Of Streets And Public Places Between March 11, 1920, And March 11, 1922; Recording; Copy As Evidence

40:67-22. Vacation of streets and public places between March 11, 1920, and March 11, 1922; recording; copy as evidence
L.1922, c. 142, s. 1, p. 250 (1924 Suppl. s. *136-2212), being section one of an act entitled "A supplement to an act entitled "An act concerning municipalities,' approved March twenty-seventh, one thousand nine hundred and seventeen," approved March eleventh, one thousand nine hundred and twenty-two, saved from repeal. [This section provides for the recording of copies of ordinances or other proceedings whereby streets and public places have been vacated between the above-mentioned dates; and further provides that copies of such records when certified by the county clerk or register of deeds with whom the same have been recorded, shall be received as evidence in all courts and places.]



Section 40:67-22.1 - Payment For Vacating Street

40:67-22.1. Payment for vacating street
When any county acquires real property for use as a public park or other recreational facility in excess of 500 acres and a portion of such property has been (a) designated as a municipal public street, whether or not actually opened or improved, and (b) the municipality agrees to vacate the said public street or portion thereof, by ordinance adopted pursuant to chapter 67 of Title 40 of the Revised Statutes, such county may, by resolution of the governing body, or in the case of counties organized pursuant to the "Optional County Charter Law," P.L.1972, c. 154 (C. 40:41A-1 et seq.) by ordinance of the governing body, make payment to such municipality in return for vacating said street upon such terms as shall be agreed upon by the governing bodies of the county and municipality.

L.1980, c. 164, s. 1, eff. Dec. 10, 1980.



Section 40:67-23 - Return Of Taxes Paid On Certain Streets

40:67-23. Return of taxes paid on certain streets
Whenever a tract of land shall be mapped and laid out by the owner showing lots and a street or streets on such lands and the map has been placed on file in the office of the county clerk or of the register of deeds of the county in which the lands are located and sales have been made of some of the lots, and when the street or streets have been treated by the municipality in which the streets are located as private property and assessed as such, the municipality subsequently treating the street or streets as fully dedicated and opening such street or streets without condemning the lands, may in its discretion return the taxes so paid without interest for a period not to exceed twenty years.



Section 40:67-23.1 - Road, Street Services

40:67-23.1. Road, street services
1. a. The governing body of every municipality may make, amend, repeal and enforce ordinances to cause the governing body of the municipality to repair and maintain and provide for the removal of snow, ice and other obstructions from, and provide for the lighting of, any roads or streets upon which the travel is sufficient, in the opinion of said governing body, to warrant such expenditures, even though such roads or streets shall not have been taken over by said municipal governing body or dedicated and accepted as public highways. The municipality may also provide for the curbside collection of solid waste along such streets, or for the reimbursement of such solid waste collection costs as the municipality may determine to have been reasonably incurred by persons residing adjacent to such streets. Roads or streets so serviced, which are not shown on the official map of the municipality, may, at the option of the governing body of said municipality, be suitably improved in accordance with any requirements established pursuant to article 5 of the "Municipal Land Use Law," P.L.1975, c.291, ss. 23-27 (C.40:55D-32 to C.40:55D-36) and the ordinance.

b.A municipal governing body that provides for the curbside collection of solid waste pursuant to subsection a. of this section may limit these services to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

c.A municipal governing body that provides for the collection of designated recyclable materials pursuant to subsection b. of section 6 of P.L.1987, c.102 (C.13:1E-99.16) may limit these services to specified operating hours in order to preserve the peace and quiet in neighborhoods during the hours when most residents are asleep.

d.If, as a condition of providing services for any road or street proposed to be serviced, the municipality notifies the owner that dedication thereof to the municipality is required, the owner may refuse to accept the services and benefits of the ordinance upon that condition by so notifying the municipality within 60 days of receipt of the notice. With respect to any road or street for which services are provided, if the municipality notifies the owner that continuation of provision of the services is conditioned upon the dedication thereof to the municipality, the owner may refuse to accept continuance of the services and benefits of the ordinance upon that condition by so notifying the municipality within 60 days of receipt of the notice. Notices to be given pursuant to this section shall be in writing.

L.1975,c.243,s.1; amended 1982, c.190; 1983, c.12; 2001, c.92, s.6.



Section 40:67-23.2 - Definitions

40:67-23.2. Definitions
1. For the purposes of this act:



a. "Condominium" means the form of real property ownership provided for under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.);

b. "Cooperative" means a housing corporation or association wherein the holder of a share or membership interest in the corporation or association is entitled to possess and occupy, for dwelling purposes, a house, apartment, or other unit of housing owned by the corporation or association, or to purchase a unit of housing constructed or erected by the corporation or association;

c. "Fee simple community" means a private community which consists of individually owned lots or units and provides for common or shared elements or interests in real property;

d. "Horizontal property regime" means the form of real property ownership provided for under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.);

e. "Qualified private community" means a residential condominium, cooperative, fee simple community, or horizontal property regime, the residents of which do not receive any tax abatement or tax exemption related to its construction, comprised of a community trust or other trust device, condominium association, homeowners' association, or council of coowners, wherein the cost of maintaining roads and streets and providing essential services is paid for by a not-for-profit entity consisting exclusively of unit owners within the community. No apartment building or garden apartment complex owned by an individual or entity that receives monthly rental payments from tenants who occupy the premises shall be considered a qualified private community. No "proprietary campground facility," as defined in section 1 of P.L.1993, c.258 (C.45:22A-49), shall be considered to be a qualified private community.

L.1989,c.299,s.1; amended 1993,c.258,s.10.



Section 40:67-23.3 - Municipality To Reimburse Private Community For Services Or Provide Services

40:67-23.3. Municipality to reimburse private community for services or provide services
2. a. Except as otherwise provided in subsection b. of this section, the governing body of every municipality shall reimburse a qualified private community for the following services as provided in sections 4 and 5 of P.L.1989, c.299 (C.40:67-23.5 and C.40:67-23.6) or provide the following services within a qualified private community in the same fashion as the municipality provides these services on public roads and streets:

(1) Removal of snow, ice and other obstructions from the roads and streets;

(2) Lighting of the roads and streets, to the extent of payment for the electricity required, but not including the installation or maintenance of lamps, standards, wiring or other equipment; and

(3) Collection of leaves and recyclable materials along the roads and streets and the collection or disposal of solid waste along the roads and streets.

b. Nothing in P.L.1989, c.299 (C.40:67-23.2 et seq.) shall require a municipality to operate any municipally owned or leased vehicles or other equipment, or to provide any of the services enumerated in subsection a. of this section, upon, along or in relation to any road or street in a qualified private community which either (1) is not accepted for dedication to public use or (2) does not meet all municipal standards and specifications for such dedication, except for width.

c. The Director of the Division of Local Government Services in the Department of Community Affairs, for the purpose of calculating the allowable operating appropriations before exceptions pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2), shall provide a cap base adjustment to the total general appropriations of the local budget year prior to the year in which the services are first provided by the municipality for the full amount appropriated pursuant to P.L.1989, c.299 (C.40:67-23.2 et seq.).

L.1989,c.299,s.2; amended 1993,c.6,s.1.



Section 40:67-23.4 - Private Community To Pay Insurance Riders

40:67-23.4. Private community to pay insurance riders
A qualified private community shall be required to pay the cost of any insurance riders required by the municipality to enable municipal vehicles to operate on private roads and streets within the qualified private community.



L.1989, c.299, s.3.



Section 40:67-23.5 - Use Of Municipal Reimbursement To Pay For Services

40:67-23.5. Use of municipal reimbursement to pay for services
a. As provided in section 5 of this act and in lieu of providing some or all of the services set forth in section 2 of this act, a municipality shall enter into a written agreement to annually reimburse the qualified private community in an amount not to exceed the cost that would be incurred by the municipality in providing those services directly.

b. The amount to be reimbursed to the qualified private community shall be used by the qualified private community to pay for the service which the municipality chooses not to provide, and that amount shall be the actual cost to the qualified private community of providing that service, but not exceeding the amount which the municipality would have expended on that service if it were provided directly by the municipality to the qualified private community.

c. An agreement entered into pursuant to this section shall provide for an accounting by the qualified private community of the use of the money paid over to it by the municipality, and for the refunding to the municipality of any payments in excess of the amounts actually expended or contractually committed by the qualified private community during the accounting period in order to provide for the services covered by the agreement.

L.1989, c.299, s.4.



Section 40:67-23.6 - Schedule For Reimbursement For Portion Of Cost

40:67-23.6. Schedule for reimbursement for portion of cost
5. a. Pursuant to a reimbursement agreement entered into in lieu of providing some or all of the services set forth in section 2 of P.L.1989, c.299 (C.40:67-23.3), the municipality shall reimburse the qualified private community for a portion of the cost of providing services commencing in local budget year 1993 for municipalities operating on a calendar year basis and in local budget year 1994 for municipalities operating on a fiscal year basis in the following manner:

1993 or 1994, as appropriate, ...20% of the total cost of services in 1993 or 1994, as appropriate

1994 or 1995, as appropriate, ...40% of the total cost of services in 1994 or 1995, as appropriate

1995 or 1996, as appropriate, ...60% of the total cost of services in 1995 or 1996, as appropriate

1996 or 1997, as appropriate, ...80% of the total cost of services in 1996 or 1997, as appropriate

The total cost of services in each local budget year shall be determined pursuant to section 4 of P.L.1989, c.299 (C.40:67-23.5). In local budget year 1997 or 1998, as appropriate, and for each local budget year thereafter, the municipality shall either provide the services pursuant to section 2 of P.L.1989, c.299 (C.40:67-23.3) or enter into a written agreement to annually reimburse the qualified private community in full pursuant to section 4 of P.L.1989, c.299 (C.40:67-23.5).

b. Notwithstanding the schedule set forth in subsection a. of this section, any municipality that entered into a reimbursement agreement prior to January 1, 1993, shall be permitted to continue in accordance with the schedule in that reimbursement agreement.

c. Appropriations by a municipality during the phase-in period in conformance with the implementation schedule set forth in subsection a. or b. of this section shall be considered appropriations mandated by State statute for the purposes of subsection cc. of section 3 of P.L.1976, c.68 (C.40A:4-45.3). The Director of the Division of Local Government Services in the Department of Community Affairs, for the purpose of calculating the allowable operating appropriations before exceptions, shall provide a cap base adjustment to the local budget year in which the 100% level is reached for the full amount appropriated pursuant to P.L.1989, c.299 (C.40:67-23.2 et seq.).

L.1989,c.299,s.5; amended 1993,c.6,s.2.



Section 40:67-23.7 - Acceptance For Public Use If Conforms To Municipal Specifications

40:67-23.7. Acceptance for public use if conforms to municipal specifications
A municipality shall be required to accept for dedication for public use, by a qualified private community, any road or street within the community that conforms to municipal specifications for public roads and streets.

L.1989, c.299,s.6.



Section 40:67-23.8 - Additional Services; Repeal Of Ordinance; Prior Agreements To Remain In Effect

40:67-23.8. Additional services; repeal of ordinance; prior agreements to remain in effect
Nothing in this act shall prevent a municipality from providing additional services, that primarily serve public purposes, to the residents of a qualified private community. The governing body of any municipality which prior to the operative date of this act has enacted an ordinance providing all the services or reimbursement provided by this act to a qualified private community may repeal the ordinance and implement the provisions of this act. Nothing in this act shall be construed as abrogating or superseding any agreement in effect pursuant to such an ordinance prior to the operative date of this act.

L.1989, c.299, s.7.



Section 40:67-26 - Passage Of Ordinances; Subsequent Proceedings By Resolution; Supervision By County

40:67-26. Passage of ordinances; subsequent proceedings by resolution; supervision by county
After the passage of such ordinance authorizing in general terms the making of such improvement and the expenditure of a sum equal to the estimated cost thereof, all proceedings to fix the form, terms, cost, manner, and materials to be used and details of the improvement, providing for the taking over of the road to be improved as a county road, and form and details of the contract may be by resolution.

All work on the improvement shall be carried on under the supervision of the board of chosen freeholders.



Section 40:67-27 - Contract With County; Advertisement For Bids Unnecessary

40:67-27. Contract with county; advertisement for bids unnecessary
Any municipality may enter into such contract with the county in which it is situated without advertising for bids, but otherwise shall proceed in the manner provided in this subtitle, including the giving of notice to the owners of real estate affected by such proposed improvement.



Section 40:67-28 - Assessment For Benefits; Bonds And Improvement Certificates

40:67-28. Assessment for benefits; bonds and improvement certificates
Any municipality entering into such a contract may assess all or part of the cost to be borne by the municipality upon the real estate benefited by the improvement, in the same manner as assessments for benefits for local improvements in such municipality, and the same authorization and hearing to all persons interested shall be required as in the case of local improvements.

The municipality may issue its bonds and bond anticipation notes to finance the improvement.



Section 40:67-29 - Highways May Be Connected By Tunnels; Approaches

40:67-29. Highways may be connected by tunnels; approaches
When in any municipality any street has been improved by the municipality to or near any navigable waterway or basin, on both sides of the waterway or basin, and for any reason it shall be deemed advisable to build a tunnel or tunnels under such waterway or basin to connect such street or streets or parts of streets, at or near the end or ends thereof, with a street or streets or parts of streets, at or near the ends thereof on the other side of such waterway or basin in the same municipality, the governing body of such municipality may lay out and construct a tunnel under such waterway or basin and under such parts of such streets or adjacent streets, highways or avenues as shall be desirable to make the grade of such tunnel and approaches practicable, with the necessary approaches thereto on each side, connecting such street or streets, or parts of streets, with a street or streets, or parts of streets, or adjacent streets, or highways or avenues on the opposite or other side of such waterway or basin in the same municipality, of sufficient size to accommodate the public travel thereby and therein, instead of over such street or streets or adjacent streets, highways or avenues where such tunnel or its approaches shall be built.



Section 40:67-30 - Use Of State Land

40:67-30. Use of state land
If it shall be necessary to own or take any lands of the state under or above tidewater or the state's interest therein such lands or interest may be taken and used for said purposes, and the state hereby assents to such taking without compensation.



Section 40:67-31 - Location Of Tunnel And Approaches; Right Of Entry Upon Lands

40:67-31. Location of tunnel and approaches; right of entry upon lands
The governing body may locate such tunnels and approaches wholly on private lands, or partly in streets or highways or avenues and partly on private lands, and the municipality by its agents and employees may enter upon, open, use and occupy such portion of any such street, highway or avenue in the municipality as may be necessary or proper to construct properly the tunnel or tunnels and approaches.



Section 40:67-32 - Acquisition Of Necessary Land; Damages To Land Compensated

40:67-32. Acquisition of necessary land; damages to land compensated
When the tunnel or tunnels or approaches shall be located upon any land other than a highway or street, or land which has been acquired by the municipality, and such land or any right or interest therein shall be necessary for the construction of such tunnel or tunnels or approaches the municipality may acquire said lands in fee simple, or any lesser estate or right therein, and the proceedings for the acquisition of such property shall conform to the proceedings provided by law for the acquisition of lands for the opening of such streets in the municipality.

The proceedings to ascertain the damages, if any, sustained by the owner or owners of lands fronting on such improvements by reason of the construction and maintenance of such tunnel or tunnels or approaches, shall conform as nearly as may be to the proceedings provided by law for ascertaining the damages sustained by the owners of property injured by the change of grade of a street where such street has been built upon since the establishment of a former grade.



Section 40:67-33 - Contract With Landowners To Build Tunnel; Contribution By; Streets Vacated

40:67-33. Contract with landowners to build tunnel; contribution by; streets vacated
The governing body of such municipality with the mayor or other chief executive officer may enter into contract with the owner or owners of lands fronting on all or any part of said proposed tunnel or tunnels or approaches, or with any person or persons who may prefer a tunnel to other means of connection as aforesaid, whereby such owner or persons may themselves build or erect said tunnel or tunnels and approaches, or whereby they may contribute towards the building of the same such sums of money as in the judgment of the governing body and the mayor or other chief executive officer may be just and fair, in consideration of the authorities vacating the whole or any portion of such street or streets over and above and on each side of the proposed tunnel or tunnels or approaches, which vacation the authorities are hereby empowered and authorized to make in consideration thereof, any law, usage or charter to the contrary notwithstanding, but no contract or act of vacation under this article shall impair the public right in any such street or part of street until the tunnel is completed.



Section 40:67-34 - Statement Of Cost And Damages Filed

40:67-34. Statement of cost and damages filed
The governing body authorized to construct the tunnel shall file with the municipal clerk a detailed statement in writing of the estimated cost of the tunnel or tunnels and of the estimated damages to be paid to property owners by reason of the construction thereof and the approaches. Until such a statement shall have been filed, no contract or act of vacation under the provisions hereof, shall be made.



Section 40:67-35 - Tunnel Considered General Improvement

40:67-35. Tunnel considered general improvement
The work provided for in this article shall be undertaken as a general improvement, and the provisions therefor, except as in this article otherwise provided, shall conform to proceedings provided in this subtitle for making general improvements.



Section 40:67-47 - Release Or Extinction Of Public Right In Canal Or Canal Bed Not Used For Twenty Years

40:67-47. Release or extinction of public right in canal or canal bed not used for twenty years
Whenever any canal or canal bed, the title to which is not vested in the State, county, municipality, or other public body, and has not been used for navigation purposes or as a public highway for passage and repassage of the public at large with boats or other means of transportation for a period of twenty years or more, the governing body of any municipality in which such canal or canal bed is located in whole or in part, may by ordinance vacate, release and extinguish the public right in that portion of the canal or canal bed or any part thereof which is located within such municipality, whether such public right was created by an act of the Legislature or by dedication or in any other manner; provided, it shall appear to the governing body of such municipality that the public interest will not be injured by the release or extinction of such public right.

L.1949, c. 288, p. 885, s. 1, eff. May 28, 1949.



Section 40:67-48 - Filing Copy Of Ordinance; Evidence

40:67-48. Filing copy of ordinance; evidence
After such ordinance becomes effective, the municipal clerk shall file a copy of such ordinance, certified by him, under the seal of the municipality, to be a true copy of such ordinance, in the office wherein conveyances of lands are recorded in the county in which the municipality is situated, and such certified copy shall be recorded in a book with proper index to be provided for the purpose and entitled "Vacations." The record of any such ordinance, or a copy thereof, certified to be a true copy of such ordinance by the officer in whose office such record is kept, under the seal of the county, shall be taken and received in all courts and places as evidence of such ordinance and the adoption thereof.

L.1949, c. 288, p. 885, s. 2, eff. May 8, 1949.



Section 40:68-1 - Acquisition Of Land; Reclamation And Improvement Of Land

40:68-1. Acquisition of land; reclamation and improvement of land
The governing body of each municipality may acquire by purchase or condemnation, any marsh or other unimproved lands within or adjoining the municipality as it may deem advisable for the best interests of the municipality, and, from time to time, reclaim, fill in and improve the same, or part thereof, and construct thereon wharves, piers, docks, slips, basins, harbor structures and other like structures, and docking facilities, roads, railroads, bridges and other facilities for transportation, and open, construct, deepen, widen, keep open, dredge and maintain channels in any navigable waters upon which any lands so acquired may front, and may acquire, by purchase or condemnation, additional lands to connect such piers, docks, wharves and other structures with the highways and railways within the municipality, and with other public docks and wharves therein, and upon such additional lands may construct and maintain waterways, railroads, roads, highways and appliances suitable to afford convenient access to said wharves, docks, piers and other structures, and also may construct thereon wharves, piers, docks and other structures proper and convenient to afford docking and transportation facilities; and may acquire by purchase or condemnation, or by lease on such terms and conditions as it may deem proper, any wharves, piers, docks, slips, basins and other like structures within the municipality, and all lands, rights and privileges in anywise appurtenant thereto.

No lands shall be purchased or otherwise acquired nor shall any contract be executed for reclaiming, filling in or improving the same, or for the construction of any structures, or the making of any improvement, or doing of any work mentioned in this section, until an appropriation shall have been made equal to the cost thereof.



Section 40:68-2 - Contracts; Plans, Specifications, Advertisement And Bids

40:68-2. Contracts; plans, specifications, advertisement and bids
Before the erection, construction, extension, alteration or improvement of wharves, piers, bulkheads, docks, slips, basins, or harbor or other structures or shipping and docking facilities in and upon or about any property owned or acquired for such purpose or reclaimed by the municipality the governing body shall prepare full and detailed plans and specifications for such work, and advertise for proposals for doing such work under said plans and according to such specifications, in the same manner as is prescribed by law for obtaining proposals and letting contracts for public works in the municipality.



Section 40:68-3 - Lease Of Improvements; Terms; Lessee's Bond; Use Of Improvement By Others

40:68-3. Lease of improvements; terms; lessee's bond; use of improvement by others
The governing body may lease for any period not exceeding ten years, under such covenants, terms and conditions as it may prescribe, storage facilities, wharves, piers, bulkheads, docks, slips and basins belonging to the municipality. All such leases shall be made by public sale and shall be sold to the highest responsible bidder at public sale at such time and place as the governing body may fix. If no satisfactory bid be made at such sale such lease or leases may, in the same manner, be again exposed to public sale, or the governing body may lease the same for one year or less, and for such rent or rents as it shall deem proper. The term of any lease sold shall begin within twelve months from the date of sale and a bond with satisfactory surety conditioned for the faithful performance of all covenants, terms and conditions of the lease may be required from the lessee. At least two weeks' public notice of the time, place, terms and conditions of the sale of all such leases shall be given by advertisement in two newspapers circulating in the municipality, if there be two such newspapers, or if not, then in one such newspaper, for two successive weeks next preceding the sale, twice in each week. The governing body may permit the temporary use for landing purposes, of any wharf, pier, dock, bulkhead, or basin, or the use thereof by any department of the municipality, or by the state or the United States, or any department thereof.



Section 40:68-4 - Ordinances Relating To Water Fronts

40:68-4. Ordinances relating to water fronts
The governing body of every municipality shall have power to make, amend, repeal and enforce ordinances to:

General improvements; use regulated. a. Provide for the erection, improvement, alteration, extension, maintenance, use, regulation and supervision of wharves, piers, bulkheads, docks, slips, basins, docking facilities, harbors and harbor structures; regulate, fix and establish bulkhead and pier head lines, and the distances between piers, subject to the regulations of the United States and of this state, and make or cause to be made soundings and surveys and plans therefor, and to keep records thereof.

Licenses; fees. b. Adopt and promulgate rules and regulations for the construction, alteration, improvement, extension, repair and use of all wharves, piers, docks, bulkheads, slips, basins, docking facilities, harbors, and harbor structures within the municipality, and for the issuance of licenses and permits therefor, upon payment of fees to be fixed from time to time.

Regulation of rates chargeable. c. Regulate the service and fix the maximum rates, after public hearing of all parties interested, to be charged for public wharfage, dockage and cranage, whether performed by the owners of the wharves, docks and piers, or by the municipality.



Section 40:68-5 - Acquisition Of Railroads And Equipment Connecting With Water Front Improvements

40:68-5. Acquisition of railroads and equipment connecting with water front improvements
Any municipality may own or acquire by purchase or lease, any railroad and railroad system existing on April nineteenth, one thousand nine hundred and twenty, which lies entirely within the municipality, serving or connected with or adjacent to any wharf, pier, dock, bulkhead, slip, basin, or like structure owned by or leased to the municipality, whether or not leased or subleased by it to others, which on April nineteenth, one thousand nine hundred and twenty, was in active operation for the sole use of transporting freight between a railroad terminal and a water shipping terminal, together with all real estate and interests therein connected with or appurtenant thereto, and also the sidings, rolling stock, equipment, tools, buildings, structures, facilities and appliances thereof, used or adapted for use, for transportation and shipping, or for affording convenient access to the wharves, piers, bulkheads, docks, slips, basins or like structures of the municipality.



Section 40:68-6 - Operation Of Railroad By Municipality; Lease To Corporation

40:68-6. Operation of railroad by municipality; lease to corporation
Any municipality may operate any such railroad or railroad system owned or leased by it, or rent the same for revenue, to a corporation authorized by law to operate, upon such rentals, terms and conditions, as to operation or otherwise, as may be agreed, and in case of operation by the municipality may make, alter, repeal and enforce ordinances, rules and regulations for such operation, and for fixing and collecting rates and reasonable charges for all services rendered thereby, but every such railroad or railroad system shall be operated exclusively for the transportation of freight.



Section 40:68-7 - Income From Improvements And Railway; Use Of; Annual Deficits

40:68-7. Income from improvements and railway; use of; annual deficits
All income received by the municipality for wharfage, storage, cranage, dockage and all other rates, fees and charges, all rentals from leases, and the gross receipts and income received from the operation by the municipality, or for the rental by it, of any such railroad or railroad system, shall be paid into the treasury of the municipality and applied as follows:

First, to the management and operation, care, maintenance and upkeep of the wharves, docks, piers, slips, basins and other structures, and the operation, care, maintenance, upkeep, management and supervision of any such railroad or railroad system operated by the municipality;

Second, to the payment of interest upon outstanding bonds or other indebtedness of the municipality;

Third, to the payment of the principal of all such bonds and indebtedness; and

Fourth, to the general expenses of the municipality. Any deficiency remaining for payment of all proper expenses in any year, and the yearly interest on and proper yearly provision for the principal of all such bonds and other debts, after application of all revenues received as aforesaid for the year shall be appropriated, levied and raised by taxation.



Section 40:68-8 - Funds For Supervision And Control Of Improvements And Ferries

40:68-8. Funds for supervision and control of improvements and ferries
The governing body shall appropriate and raise annually the funds necessary to pay the costs and expenses incident to the supervision and control of wharves, docks and ferries.



Section 40:68-9 - Officers, Agents And Employees

40:68-9. Officers, agents and employees
Any municipality may provide for and employ all officers, agents, engineers and employees needed to carry out the powers given by this chapter, and prescribe their duties, powers and authority, fix their salaries and compensation and their terms of office and employment and the method of appointment and employment, removal, suspension or discharge.



Section 40:68-10 - Annual Report; Contents; Filing

40:68-10. Annual report; contents; filing
The governing body shall require an annual report to be made and submitted to the mayor or other chief executive officer and filed in the office of the municipal clerk, setting forth the amount of property owned, the amount of property acquired during the year and the price paid therefor; the condition of all storage facilities, wharves, piers, bulkheads, docks, slips and basins, and approaches thereto; the amount of money received from dockage, wharfage, storage, cranage and other services, itemized as to sources; an itemized account of the money expended for improvements and new construction, repairs, purchase of property, or for any other purpose; the number, names and addresses of all employees, and their respective salaries; the terms and conditions of all leases of storage facilities, wharves, piers, bulkheads, docks, slips, basins and ferries; the time of expiration of all leases and the amount paid therefor; and the number of ships, vessels and boats arriving and departing, and their net and gross tonnage.



Section 40:68-11 - Powers Conferred Deemed Additional

40:68-11. Powers conferred deemed additional
Nothing in this chapter shall be deemed to repeal, amend or affect the provisions of Title 48, Public Utilities. This chapter shall be deemed to confer additional and independent powers, and the powers herein conferred shall not be deemed restricted or limited by any other law, except the law herein specifically named.



Section 40:68-12 - Private Wharves Or Other Improvements; License For Construction; Application; Procedure

40:68-12. Private wharves or other improvements; license for construction; application; procedure
Any person desiring to construct, alter, improve or extend any wharf, pier, dock, bulkhead, or other building in the nature thereof, harbor structures, and shipping and docking facilities shall make written application to the proper officer or body stating the nature and extent of such intended construction, alteration, improvement or extension, and shall file with such application, full and complete plans and specifications thereof, and shall also produce his deeds, leases or other evidence of title, or right of possession. The governing body of the municipality shall give notice of the time and place of public hearing of such application, to all persons interested, by advertisement in two newspapers of general circulation in the municipality, for two successive weeks at least once in each week, and by posting such notice upon the lands or premises mentioned in the application. After such hearing the governing body shall by resolution grant or deny such application, and approve or disapprove the plans and specifications filed therewith and if it grant the same and approve the plans and specifications, shall in its resolution, direct a license or permit to issue therefor. All such licenses or permits shall be recorded in a book to be kept for the purpose, and no such license or permit shall be unreasonably withheld by the governing body.



Section 40:68-13 - Failure To Obtain License; Effect; Penalty; Duration Of License

40:68-13. Failure to obtain license; effect; penalty; duration of license
Any such wharf, pier, dock, bulkhead, building, harbor or other structure, constructed, altered, improved or extended within the limits of any municipality beyond low water mark, without a license or order of court first obtained therefor, shall be deemed and taken to be a public or common nuisance and the person causing the same to be so constructed, altered, improved or extended without a license, shall be guilty of maintaining a nuisance, and upon conviction, shall be sentenced to pay a fine not exceeding five hundred dollars, or to imprisonment of not more than six months, or either or both, in the discretion of the court, and the court may, by its order, direct either the defendant or the sheriff of the county, at the expense of the defendant, to abate the nuisance. Every such license or permit or order granted or made for the construction, alteration, improvement or extension of any such wharf, pier or other like structure, beyond low water mark of the waterways, or any harbor structure, shall become and be absolutely void, unless work thereunder shall be commenced within six months after the date thereof and diligently prosecuted to completion.



Section 40:68-14 - Removal Of Obstruction From Wharves; Procedure On Failure Of Owner

40:68-14. Removal of obstruction from wharves; procedure on failure of owner
The owner or lessee of private wharves, piers and bulkheads within the municipality shall at all times keep and maintain the adjoining dock or docks clean and free from obstructions, and the municipality may, upon default for thirty days after service of notice upon any such owner or lessee, cause said dock or docks to be cleaned and freed from obstructions, and apportion the cost thereof among the owner, owners, lessee and lessees of the wharves, piers and bulkheads adjoining such dock or docks in proportion to the extent that their wharves, piers or bulkheads have the privilege of the use of such dock or docks. The cost so apportioned shall be a lien upon the property to the same extent and enforced and collected as liens for assessments for local improvements are enforced and collected.



Section 40:68-15 - Persons Aggrieved May Petition Court; Procedure

40:68-15. Persons aggrieved may petition court; procedure
40:68-15. Any person aggrieved by any decision of the governing body, either granting or refusing in whole or in part application for a license as provided in section 40:68-12 of this Title, may, within thirty days thereafter, obtain a review thereof by instituting an action in the Superior Court, joining as parties defendant all persons legally interested therein. The court shall proceed in the action in a summary manner or otherwise. The judgment of the court thereon shall be final and conclusive.

Amended 1953,c.37,s.235; 1991,c.91,s.389.



Section 40:68-16 - Municipal Appropriation To Assist Federal Government In Protecting Water Front

40:68-16. Municipal appropriation to assist federal government in protecting water front
The governing body of any municipality bordering upon the Atlantic ocean may appropriate and pay out of its treasury into the treasury of the United States to and for the credit of the secretary of war to be used and expended by him or under his direction, for work or works to preserve the coast of such municipality against encroachment by the ocean which may cause or tend to cause injury and destruction of the inland waterways, navigable rivers and waterways, riparian lands, public roads and boulevards of the municipality, a sum equal in amount to any sum expended or about to be expended forthwith by or on behalf of the United States in the construction of any such protective work or works on the coast of such municipality, of which expenditure or purposed expenditure a notice signed by the secretary of war of the United States, addressed to the governor, shall be sufficient evidence and such notice shall be sufficient authority for the governing body, the finance or auditing committee and the collector or treasurer of the municipality to pay the same. Such money may be taken out of any unexpended balance or balances of any appropriations or any cash remaining on hand and not otherwise appropriated, and if such balances and cash be insufficient for the purpose, so much of such sum as may be necessary may be included in the next annual assessment and raised by the regular tax levy of the municipality. Not more than one such auxiliary appropriation, which in no case under this section shall exceed fifteen thousand dollars, shall be made by any municipality hereunder. Such appropriation shall be paid into the treasury of the United States, as hereinbefore provided, only in conjunction with a like equal payment from the county in which the municipality is located.



Section 40:68-17 - "Port Authority" Defined

40:68-17. "Port authority" defined
As used in this article "port authority" means The Port of New York Authority created by compact of April thirtieth, one thousand nine hundred and twenty-one, between the states of New York and New Jersey, with the consent of congress and also any other public body or corporation of the state of New Jersey authorized by law to establish, maintain or operate a marine terminal.



Section 40:68-18 - "Marine Terminal" Defined

40:68-18. "Marine terminal" defined
As used in this article the words "marine terminal" means and includes a development consisting of one or more piers, wharves, docks, bulkheads, slips, basins, vehicular roadways, railroad connections, side tracks, sidings and other buildings, structures, facilities or improvements, necessary or convenient to the accommodation of steamships or other vessels and their cargoes and passengers.



Section 40:68-19 - "Property" Defined

40:68-19. "Property" defined
As used in this article the word "property" means and includes real and personal property, chattels, lands, structures, franchises, and interests in land, including lands under water and riparian rights and any and all things and rights usually included within said term, and includes not only fees simple absolute but also any and all lessor interests, such as easements, rights of way, uses, leases, leaseholds, licenses and all other incorporeal hereditaments and estates, interest or rights, legal or equitable, including terms of years, and liens thereon by way of mortgages or otherwise.



Section 40:68-20 - Powers Appurtenant To Establishment And Maintenance Of Marine Terminals

40:68-20. Powers appurtenant to establishment and maintenance of marine terminals
Any municipality may co-operate with the port authority in the establishment, maintenance and operation of marine terminals within the corporate limits of such municipality, and for such purposes is hereby vested with the following powers which shall be exercised on behalf of such municipality by its governing body by ordinance, in the discretion of such governing body; to

a. Acquire from the port authority marine terminals and property for marine terminal purposes, upon such terms and conditions as may be agreed upon between the governing body and the port authority;

b. Enter into contracts with the port authority for the establishment, acquisition, construction, operation, maintenance and use of marine terminals and property for marine terminal purposes, either by the municipality or by the port authority, upon such terms and conditions as may be agreed upon between the governing body and the port authority, and to do so without advertisement or public notice otherwise than is required for the adoption of the ordinance;

c. Establish, acquire, construct, operate and maintain marine terminals and marine terminal property;

d. Lease, sublease and authorize subleases of marine terminals or marine terminal property, and grant franchises, wharfage rights, licenses and other rights in or to marine terminals or marine terminal property, to third persons for such periods of time and upon such terms as may seem advantageous to the governing body of the municipality, but no such lease or sublease, franchise, wharf rights, license and other rights in or to such marine terminal or marine terminal property to third persons which will afford to such third persons a monopoly of the facilities of such terminal, shall be valid unless first approved by the board of public utility commissioners;

e. Enter into a contract with such port authority providing for the making of a lease to such municipality of any such marine terminal or part thereof, for a term not exceeding fifty years upon such terms and conditions as may be fixed and prescribed in such contract, and accept any lease made in accordance with such contract and do so without making any appropriation prior to the making of such contract except to meet payments required by such lease to be made within one year after the commencement of its term.



Section 40:68-21 - Use Of Income; Issuance Of Bonds And Other Obligations

40:68-21. Use of income; issuance of bonds and other obligations
The income derived by any municipality from the maintenance, operation or control of any marine terminal leased to such municipality pursuant to this article shall be paid into the municipal treasury and shall be applied to the payment of any rental or other charges or obligations required to be paid by the lease accepted by such municipality and to the payment of any expenses incident to the control, supervision and operation of the marine terminal. If in the judgment of the governing body of such municipality such income will not be sufficient to pay such rental, charges, obligations and expenses, such municipality may borrow money and issue bonds for the purpose of making such payments, and may issue temporary bonds or notes in anticipation of the sale of such bonds. Such obligations shall be issued pursuant to article 1 of chapter 1 of this title (s. 40:1-1 et seq.), notwithstanding that the purposes for which said obligations are issued may constitute current expenses. Any temporary notes or temporary bonds so issued shall mature in not exceeding one year from the date when the indebtedness evidenced thereby was incurred and any permanent or definite bonds issued for said purpose shall mature in annual installments commencing not more than one year from their date and ending not more than ten years from their date. Any such bonds shall be designated "marine terminal revenue deficit bonds" and shall recite upon their face in general terms the purpose of their issuance. No such obligations may be issued later than five years after the commencement of the term of such lease, and any such bonds shall mature not later than fifteen years after the commencement of the term of such lease.



Section 40:68-22 - Local Harbor And Water Front Commission; Creation; Members; Appointment; Term

40:68-22. Local harbor and water front commission; creation; members; appointment; term
The governing body of each municipality is hereby authorized to create, by ordinance, a local harbor and water front commission to be known as "The Harbor Commission of " (here insert name of municipality). Such commission shall consist of seven persons, residents of such municipality, and shall be appointed by the governing body. Two members of said commission shall be members of the governing body and shall be appointed annually, and the remaining five members shall be appointed for the following terms: one member for a term of one year; one for a term of two years; one for a term of three years; one for a term of four years and one for a term of five years. Thereafter all appointments, except the members of the governing body who shall be appointed for the period of one year, shall be for the term of five years each, and the members shall serve until their successors are appointed and qualified.

L.1940, c. 161, p. 513, s. 1, eff. June 28, 1940.



Section 40:68-23 - Powers And Duties.

40:68-23 Powers and duties.

2.The commission so created shall be vested with such powers and duties as shall be defined and designated by ordinance adopted by the governing body of such municipality with respect to the management, operation and control of the harbor and water front owned or leased by said municipality, including the construction, maintenance, operation and use of the harbor, water front, beach, land and all properties, structures, piers, bulkheads and jetties located upon lands owned or leased by the municipality and upon lands owned or leased by the municipality contiguous to such harbor, water front and beach. A commission is vested with the power to raise, recover, tow, remove, store, destroy, and dispose of vessels that have been abandoned in the harbor or waterfront, as appropriate, pursuant to the procedures applicable to municipal waterways in the "Abandoned or Sunken Vessels Disposition Law," P.L.1975, c.369 (C.12:7C-7 et seq.). A vessel that has been abandoned at a public or private boat dock, pier, or marina is considered abandoned in the harbor or waterfront.

L.1940, c.161, s.2; amended 2008, c.52, s.22.



Section 40:68-24 - Governing Body Approval Required

40:68-24. Governing body approval required
3. a. Any act by the commission so created involving an expenditure, lease or transfer of property exceeding $2,500.00 in value shall require the approval, by resolution, of the municipal governing body.

b. Subject to the approval, by resolution, of the municipal governing body and notwithstanding the requirements of section 14 of P.L.1971, c.199 (C.40A:12-14), the commission so created may lease without public bidding, at such prices and upon such terms as it deems reasonable, any real or riparian property and the improvements thereon under its management, operation and control for a term not to exceed 20 years.

L.1940,c.161,s.3; amended 1982,c.168; 1991,c.374.



Section 40:68-25 - Dedicated Revenues; Applicability Of Section 40:2-18

40:68-25. Dedicated revenues; applicability of section 40:2-18
Revenues of any harbor and water-front commission created by ordinance of a municipality pursuant to the act of which this act is a supplement shall and are hereby declared to be dedicated revenues as defined in section 40:2-18 of the Revised Statutes and shall be subject to the provisions thereof.

L.1956, c. 220, p. 780, s. 1, eff. Jan. 16, 1957.



Section 40:68-26 - Repeals

40:68-26. Repeals
All general or special laws, or parts thereof, inconsistent herewith are to the extent of such inconsistency hereby repealed.

L.1956, c. 220, p. 780, s. 2, eff. Jan. 16, 1957.



Section 40:68-27 - Establishment Of District; Ordinance; Special Election

40:68-27. Establishment of district; ordinance; special election
Whenever any section or portion of a municipality which borders on tidal waters is threatened by flooding, the governing body of such municipality may provide by ordinance for the creation and establishment in the municipality, within designated boundaries, of a beach erosion control district (herein referred to as the district), which district shall consist of such lands which are or may be threatened by flooding as the governing body in its discretion shall determine to be practical or convenient to include within such district.

In addition to the notice required to be published pursuant to the provisions of 40:49-2 of the Revised Statutes of any such ordinance, notices shall also be posted at not less than 2 public places within the district proposed to be created by said ordinance setting forth the date of the hearing and designating the boundaries of the proposed district.

The ordinance shall provide that it shall not be effective until approved by a majority vote at a special election to be held in the proposed district, which election shall be held on a day designated in the ordinance.

A. Ballots for said special election pursuant to this section shall be ordered to be printed by the clerk of the municipality wherein the district is located and shall contain a heading "Beach Erosion Control District Election Ballot," followed by the name of the municipality and county in which the district is located and shall have printed thereon the question, "Should a special district be formed for the purpose of combating beach erosion which district shall encompass the following described area," followed by description of the districts to be formed. The ballot shall contain appropriate squares marked "yes" or "no" to be marked by the voters at the said special election pursuant to this section.

B. The special election pursuant to this section shall be conducted in the manner as prescribed in sections 9, 10, 11 and 12. The clerk of the municipality in which the district is located shall cause the election to be advertised at least 1 week before the holding thereof in some newspaper circulating in said district and shall further cause the notice of said special election to be posted in at least 2 public places within the district at least 1 week prior to said special election.

L.1967, c. 184, s. 1, eff. July 27, 1967. Amended by L.1968, c. 219, s. 1, eff. July 24, 1968.



Section 40:68-28 - Beach Erosion Control Commission; Establishment

40:68-28. Beach erosion control commission; establishment
Whenever in any such municipality a Beach Erosion Control District is established under the provisions of this act, a Beach Control Erosion Control Commission shall thereby be created for such district and shall be known as " Beach Erosion Control Commission" (inserting the name the governing body has designated to identify the district).

L.1967, c. 184, s. 2, eff. July 27, 1967.



Section 40:68-29 - Election Of Commissioners; Term

40:68-29. Election of commissioners; term
On a day designated in the ordinance creating such district, a special election shall be held in the district, to elect 3 commissioners who shall be qualified voters and residents of such district. The commissioners so elected shall hold office for 3 years and until their successors are elected.

L.1967, c. 184, s. 3, eff. July 27, 1967.



Section 40:68-30 - Vacancies; Special Election; Term

40:68-30. Vacancies; special election; term
Whenever a vacancy occurs, a special election shall be held within the district to fill such vacancy. Any person so elected shall serve for the unexpired term and until a successor is elected.

L.1967, c. 184, s. 4, eff. July 27, 1967.



Section 40:68-31 - Petition For Nomination

40:68-31. Petition for nomination
Candidates for election for the office of commissioner shall be nominated by petition. Such petition shall be addressed to the clerk of the municipality wherein the district is situate and shall contain the signatures of at least 10 qualified voters, residents of the district, and shall state that they indorse the candidate or candidates named in such petition for a member of the " Beach Erosion Control Commission." The petition shall further state the residence and post-office address of each person so indorsed and shall certify that the person so indorsed is legally qualified to be a member of the Beach Erosion Control Commission. With the petition, the person or persons indorsed therein shall file a certificate stating that he is qualified to be elected a member of the Beach Erosion Control Commission, that he consents to stand as a candidate for such election and that, if elected, he agrees to accept and qualify as a member of such commission.

L.1967, c. 184, s. 5, eff. July 27, 1967.



Section 40:68-32 - Verification Of Petition

40:68-32. Verification of petition
Each petition so filed shall be verified by the oath of one or more of the signers thereof taken and subscribed before a person qualified to administer an oath to the effect that such petition is personally signed by each of the signers thereof, that said signers are, to the best knowledge and belief of the affiant, legally qualified to vote at the ensuing election and that the petition is prepared and filed in absolute good faith for the sole purpose of indorsing the candidate therein named in order to secure his election as a member of the Beach Erosion Control Commission.

L.1967, c. 184, s. 6, eff. July 27, 1967.



Section 40:68-33 - Filing Of Petition

40:68-33. Filing of petition
All such petitions shall be filed at least 15 days before the date of the election for members of the Beach Erosion Control Commission.

L.1967, c. 184, s. 7, eff. July 27, 1967.



Section 40:68-34 - Ballots; Form And Content; Advertisement Of Election

40:68-34. Ballots; form and content; advertisement of election
The ballots for said special election pursuant to section 3 of this act shall be ordered to be printed by the clerk of the municipality wherein the district is located and shall contain a heading "Beach Erosion Control District Election Ballot," followed by the name of the municipality and county wherein the district is located, and shall have printed thereon only the names of the candidates for election as members of the beach erosion control commission. The names of the candidates shall be printed upon the ballot according to the alphabetical order of their surname and the grouping of 2 or more candidates thereon is prohibited.

The clerk of the municipality in which the district is located shall cause said special election pursuant to section 3 of this act to be advertised at least 1 week before the holding thereof in some newspaper circulating in said district and shall further cause the notice of said election to be posted in at least 2 public places within the district at least 1 week prior to said election.

L.1967, c. 184, s. 8, eff. July 27, 1967. Amended by L.1968, c. 219, s. 2, eff. July 24, 1968.



Section 40:68-35 - Judge Of Election; Teller; Compensation

40:68-35. Judge of election; teller; compensation
The governing body of the municipality wherein the district is located shall at least 10 days prior to such election appoint one person, resident in the municipality, as judge of election and one person to serve as a teller during the election. Such judge of election and teller shall be paid $20 each as compensation for their services in connection with the election.

L.1967, c. 184, s. 9, eff. July 27, 1967.



Section 40:68-36 - Registry List; Persons Entitled To Vote

40:68-36. Registry list; persons entitled to vote
The judge of election shall, at least 5 days prior to the election, obtain from the person having them in his charge, the registry list of the preceding general election for the election district or districts encompassing the Beach Erosion Control District and no person shall be permitted to vote at such Beach Erosion Control District election unless his name appears on such registry list.

L.1967, c. 184, s. 10, eff. July 27, 1967.



Section 40:68-37 - Polls; Hours Open; Record Of Persons Voting

40:68-37. Polls; hours open; record of persons voting
The polls for the election of said commissioners shall be opened at 2:00 P.M. and shall remain open until 8:00 P.M. of the day fixed for the election. The municipality shall furnish to the judge of elections suitable books in which shall be entered the names and addresses of each person voting within the district.

L.1967, c. 184, s. 11, eff. July 27, 1967.



Section 40:68-38 - Counting Of Votes; Certification Of Results; Forwarding To Municipal Clerk; Announcement Of Results

40:68-38. Counting of votes; certification of results; forwarding to municipal clerk; announcement of results
Immediately after the close of the polls the judge and teller shall proceed forthwith to count the votes for each candidate and shall complete the count without delay or adjournment. The counting shall be open and public but not to such an extent that the number of persons present shall hinder, delay or inconvenience the election officers in counting the ballots and ascertaining the results. The judge and teller shall certify to the correctness of the count and shall forward all ballots and talleys to the clerk of the municipality wherein the district is located. Upon completion of the count of the votes, the judge of election shall announce publicly the result of the election.

L.1967, c. 184, s. 12, eff. July 27, 1967.



Section 40:68-39 - Oaths; Meeting; Election Of Officers; Acts Of Majority

40:68-39. Oaths; meeting; election of officers; acts of majority
Each commissioner shall, within 1 week after his election, qualify by taking and subscribing before the clerk of such municipality or some other person authorized to administer oaths, an oath faithfully to discharge the duties of his office to the best of his skill and understanding, and shall file the same with the clerk of such municipality. The commissioners shall meet within 2 weeks after their election upon the call of such clerk and immediately select one of their number as president of such commission, one of their number as secretary, and one as treasurer. The acts of a majority shall be the acts of the commission.

L.1967, c. 184, s. 13, eff. July 27, 1967.



Section 40:68-40 - Powers

40:68-40. Powers
Every Beach Erosion Control District shall be a public body politic and corporate, constituting a political subdivision of the State and shall have perpetual succession and have the following powers and be authorized to:

(1) Adopt and have a common seal and to alter the same at pleasure.

(2) To sue and be sued.

(3) Prepare the necessary and proper plans and specifications for the construction, replacement or improvement of jetties, bulkheads or other facilities designed to prevent erosion resulting from tidal waters, and to engage in filling or other projects to restore areas previously eroded.

(4) Select locations for the erosion control works and determine the size, type and method of construction thereof.

(5) Make any necessary estimates of the principal cost of said projects.

(6) Enter into the necessary contracts to perform any of the acts authorized by this act.

(7) Obtain and exercise such consent or approval as may be necessary from officials or agencies of the Government of the United States or the State of New Jersey.

(8) Borrow money and incur indebtedness and issue its negotiable bonds and notes for any of the purposes provided for in this article or for the purpose of funding or refunding its bonds, notes or other indebtedness, and to provide for the rights and securities of the holders of such bonds, notes or other indebtedness.

(9) Acquire, hold and dispose of any and all property, real or personal, make and carry out and perform any and all contracts and agreements, execute any and all instruments and do and perform any and all acts and things necessary or convenient in the exercise of the powers especially given in this article or in the performance of the duties required in or undertaken pursuant to this article.

(10) Employ such agents or employees as it may deem necessary to carry out the purpose of this act.

L.1967, c. 184, s. 14, eff. July 27, 1967.



Section 40:68-41 - Entry Upon Lands Or Waters To Make Surveys, Borings, Sounding And Examinations; Condemnation; Compensation

40:68-41. Entry upon lands or waters to make surveys, borings, sounding and examinations; condemnation; compensation
The district, its agents, officers, engineers or others in its employ, may enter at all times upon all lands or waters for the purpose of making surveys, borings, soundings and examinations for the purpose of the district, doing no unnecessary injury to private or other property. When the district shall have determined upon the construction of any particular project facility or structure authorized by this act, it may proceed to condemn and take land or water rights and structures necessary therefor in accordance with chapter 1 of Title 20, of the Revised Statutes (Eminent Domain) and may also proceed to acquire, purchase, take and hold such voluntary grants of real estate, riparian rights and other property above or under water as may be necessary to complete said project.

(a) Upon the filing by an authority of a complaint in any action to fix the compensation to be paid for any property or at any time thereafter, the authority may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the authority, declaring that possession of one or more of the tracts or parcels of land or property described in the complaint is thereby being taken by and for the use of the authority. The said declaration of taking shall be sufficient if it sets forth (a) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof to which there may or may not be attached a plan or map thereof, (b) a statement of the estate or interest in the said land or property being taken, (c) a statement of the sum of money estimated by the authority by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration, and (d) an allegation that, in compliance with the provisions of this act, the authority has established and is maintaining a trust fund as hereinafter provided.

(b) Upon the filing by an authority of a declaration of taking of property as provided in this act, the authority shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in such declaration. In addition to the said deposits with the Clerk of the Superior Court, the authority at all times shall maintain a fund on deposit with a bank or trust company doing business in the State in an amount at least equal to the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. Said fund shall consist of cash or securities readily convertible into cash constituting legal investments for trust funds under the laws of the State or may consist of all or some part of the proceeds of bonds of the authority held by any trustee for the holders of such bonds and available for payment for the land or other property described in such declarations of taking. Said fund shall be held by or on behalf of the authority to secure and may be applied to the payment of just compensation for the land or other property described in such declarations of taking. The authority shall be entitled to withdraw from said fund from time to time so much as may then be in excess of the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all land or other property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

(c) Upon the filing by an authority of a declaration of taking of property as provided in this act and the depositing with the Clerk of the Superior Court of the amount of the estimated compensation stated in said declaration, the authority, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the action to fix compensation to be paid or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the authority for the purpose or purposes for which the authority is authorized by law to acquire or condemn such land or other property or interest therein.

(d) Each authority shall cause notice of the filing of a declaration of taking of property as provided in this act and of the making of the deposit required by this act with respect thereto to be served upon each party to the action to fix the compensation to be paid who resides in the State, either personally or by leaving a copy thereof at his residence if known, and upon each such party who resides out of the State, by mailing a copy thereof to him at his residence if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publication shall be made within 30 days after filing such declaration. Upon the application of any party in interest and after notice to other parties in interest, including the authority, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in such action, provided that each such person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the said action shall be less than the amount deposited, the court, after such notice as the court prescribes and hearing, may determine his liability, if any, for the return of the difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the authority the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of making the deposit. If the amount of the award as so determined shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the authority unless the deposit or any part thereof shall have theretofore been distributed, in which event the court, on application of the authority and notice to all persons interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the authority for the difference against the party or parties liable for the return thereof.

(e) The authority shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as provided in this act.

L.1967, c. 184, s. 15, eff. July 27, 1967.



Section 40:68-42 - Bonds, Notes Or Other Evidence Of Indebtedness; Issuance; Limitation

40:68-42. Bonds, notes or other evidence of indebtedness; issuance; limitation
To finance any of the purposes or powers provided for in this act or for the purpose of funding or refunding its bonds, notes or other evidences of indebtedness, the district shall be authorized to issue its bonds, notes or other evidences of indebtedness, provided that the total indebtedness of any such district shall at no time exceed $150,000.00. Except as may be otherwise provided by section 17, the principal and interest of such bonds, notes or other evidences of indebtedness shall be payable only from moneys raised by general taxation within the district as in this act provided and in connection therewith no municipality, other than a municipality which in accordance with section 17 shall guarantee payment of the principal of and interest on any such bonds, shall incur any indebtedness of any kind or nature or pledge its taxing power or any part thereof in support of such principal and interest.

L.1967, c. 184, s. 16, eff. July 27, 1967.



Section 40:68-43 - Guaranty Of Bonds

40:68-43. Guaranty of bonds
For the purpose of aiding a district in the accomplishment of any of the purposes or powers provided for in this article and in marketing any of its bonds, refunding or other, the municipality in which it is situate may pursuant to ordinance duly adopted by its governing body in the manner provided for adoption of a bond ordinance as provided in the Local Bond Law (N.J.S.A. Title 40A:2 et seq.) and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the district unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the district. Any guaranty of bonds of a district made pursuant to this section shall be evidenced by indorsement thereof or such bonds executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the ordinance authorizing such guaranty and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on such bonds in the same manner and to the same extent as in the case of bonds issued by it. The principal amount of bonds so guaranteed shall after their issuance be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under or in pursuant to the Local Law.

L.1967, c. 184, s. 17, eff. July 27, 1967.



Section 40:68-44 - Issuance Of Notes, Bonds Or Other Evidence Of Indebtedness According To Local Bond Law; Purchase Of Bonds By Municipality

40:68-44. Issuance of notes, bonds or other evidence of indebtedness according to Local Bond Law; purchase of bonds by municipality
Notes, bonds or other evidence of indebtedness issued by a district shall be issued under and in accordance with the Local Bond Law, chapter 2 of Title 40A of the New Jersey Statutes (R.S. 40A et seq.) except that any bonds sold by such district may be issued for a period of up to but not exceeding 20 years. The municipality wherein the district is situate is authorized to purchase at private sale the bonds of any district at no interest or at such interest rate as may be agreed upon by the commissioners of the district and the governing body of the municipality.

L.1967, c. 184, s. 18, eff. July 27, 1967.



Section 40:68-45 - Appropriation Of Moneys; Loans Or Donations To District

40:68-45. Appropriation of moneys; loans or donations to district
Any municipality wherein a district is situate shall have the power in the discretion of its governing body to appropriate moneys for the purposes of the district and to loan or donate such moneys to the district in such installments and upon such terms as may be agreed upon between such governing body and the commissioners of the district.

L.1967, c. 184, s. 19, eff. July 27, 1967.



Section 40:68-46 - Budget; Adoption

40:68-46. Budget; adoption
The district commissioners shall adopt a budget for the district which budget shall be prepared and adopted in accordance with the Local Budget Law, chapter 4 of Title 40A of the New Jersey Statutes. Upon adoption of the budget the clerk of the district shall transmit a certified copy of its budget to the municipal assessor of the municipality in which the district is situate, who shall assess the money required to be raised in the budget upon the taxable properties in the district in the same manner as municipal taxes are assessed and the said money shall be assessed, levied and collected at the same time and in the same manner as other municipal taxes.

L.1967, c. 184, s. 20, eff. July 27, 1967.



Section 40:68-47 - Payment Of Moneys To District Treasurer

40:68-47. Payment of moneys to district treasurer
The tax collector of the municipality in which the district is situate shall pay over all money collected by him which shall have been assessed in accordance with the provisions of this act to the treasurer of the district.

L.1967, c. 184, s. 21, eff. July 27, 1967.



Section 40:68-48 - District Contracts

40:68-48. District contracts
a. The district shall award no contract or agreement for the purposes provided for in this act exceeding in amount the sum of $7,500.00 or the amount determined pursuant to subsection b. of this section, without advertisement for bids, which shall be opened publicly and and an award made to the lowest responsible bidder, with power in the district to reject any or all bids.

b. The Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of each odd-numbered year, adjust the threshold amount set forth in subsection a. of this section, or subsequent to 1985 the threshold amount resulting from any adjustment under this subsection or section 17 of P.L. 1985, c. 469, in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall, no later than June 1 of each odd-numbered year, notify the authority of the adjustment. The adjustment shall become effective on July 1 of each odd-numbered year.

L. 1967, c. 184, s. 22, eff. July 27, 1967. Amended by L. 1985, c. 469, s. 12, eff. Jan. 16, 1986.



Section 40:68-49 - Annual Audit

40:68-49. Annual audit
It shall be the duty of every Beach Erosion Control Commission created pursuant to this act to cause an annual audit of the accounts of the commission to be made and filed with the commission, and for this purpose the commission shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the commission within 4 months after the close of the fiscal year of the commission and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government in the Department of the Treasury and the municipal clerk of the municipality in which the district is situate within 5 days after the original report is filed with the commission.

L.1967, c. 184, s. 23, eff. July 27, 1967.



Section 40:68-50 - Dissolution Of District; Debts And Obligations; Property; Resolution As Evidence

40:68-50. Dissolution of district; debts and obligations; property; resolution as evidence
The governing body of the township which has created a beach erosion district pursuant to this act by resolution dissolves such district if either (1) such district has no debts or obligations outstanding, or (2) all creditors or other obligees of the district have consented to said resolution. In the event that there are debts wherein the township has passed a resolution dissolving a beach erosion district, the township is permitted to assume and pay the debts and obligations of the district. A copy of said resolution, certified by the clerk of the township, shall be filed in the office of the Secretary of State and the office of the Division of Local Government and the Department of the Treasury. Upon proof of such filing and upon proof either that said beach erosion district had no debts or obligations outstanding at the time of the adoption of such resolution or that all creditors or other obligees of the beach erosion district have consented to such resolution, the beach erosion district shall be conclusively deemed to have been lawfully and properly dissolved. Therefore, all right, title and interest in and to the property of the beach erosion district shall be vested in the township, except that any particular property shall vest in any other governmental unit or person if the terms of any lease or any other agreement of the beach erosion district with respect thereto shall so provide. A copy of any such certified resolution, duly certified by or on behalf of the Secretary of State shall be admissible in evidence and in action or proceeding it shall be conclusive evidence of due and proper adoption and filing thereof as aforesaid.

L.1967, c. 184, s. 24, eff. July 27, 1967.



Section 40:68-51 - Partial Invalidity

40:68-51. Partial invalidity
If any section or sections of this act or any provision thereof shall be declared to be unconstitutional, invalid or inoperative in whole or in part, such section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative be enforced and effectuated and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of the sections of this act.

L.1967, c. 184, s. 25, eff. July 27, 1967.



Section 40:68-52 - Removal Of District Members; Grounds; Hearing

40:68-52. Removal of district members; grounds; hearing
A member of the beach erosion district may be removed by the governing body of the township for incapacity, inefficiency or neglect of duty, or misconduct in office or other disqualifying cause, and after shall be given a copy of the charges against him and not sooner than 10 days after, be afforded opportunity for a hearing in person or by counsel by such governing body with respect to such charges.

L.1967, c. 184, s. 26, eff. July 27, 1967.



Section 40:68A-1 - Short Title

40:68A-1. Short title
This act shall be known and may be cited as the "port authorities law."

L.1948, c. 349, p. 1380, s. 1, eff. Sept. 1, 1948.



Section 40:68A-2 - Declaration Of Public Interest And Policy Of State

40:68A-2. Declaration of public interest and policy of state
It is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the welfare of the citizens thereof by the proper establishment and development of port facilities of the State.

L.1948, c. 349, p. 1380, s. 2, eff. Sept. 1, 1948.



Section 40:68A-3 - Definitions

40:68A-3. Definitions
As used in this act, unless a different meaning clearly appears from the context:

(1) "Municipality" shall mean any city of any class, any borough, village, town, township, or any other municipality other than a county or a school district;

(2) "Governing body" shall mean the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

(3) "Person" shall mean any person, association, corporation, nation, State or any agency or subdivision thereof, municipality of the State or a port authority;

(4) "Port authority" shall mean a public body created pursuant to section four of this act;

(5) "District" shall mean the area within the territorial boundaries of the municipality or municipalities which created or joined in the creation of a port authority;

(6) "Local unit" shall mean any municipality which created or joined in the creation of a port authority;

(7) "Port facilities" shall mean harbor, port and shipping facilities of all kinds, including, but not limited to, harbors, channels, turning basins, anchorage areas, jetties, breakwaters, waterways, canals, locks, tidal basins, wharves, docks, piers, slips, bulkheads, public landings, warehouses, terminals, refrigerating and cold storage plants, terminal railway facilities, rolling stock car ferries, tugs, boats, conveyors and appliances of all kinds for the handling, storage, inspection and transportation of freight and the handling of passenger traffic; airport facilities of all kinds for land and sea planes, including, but not limited to, landing fields, hangars, shops, buses, trucks and all other facilities for the landing, taking off, servicing, and repairing and parking of aircraft, and the loading and unloading and handling of passengers, mail, express and freight; exhibition halls and markets; administration buildings; tunnels; causeways and bridges; and shall include all property, rights, easements and franchises relative to any such facilities and deemed necessary or convenient for the acquisition, construction or operation thereof.

(8) "Cost" shall mean, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of port facilities and of all or any property, rights, easements and franchises deemed by a port authority to be necessary or useful and convenient therefor, including reimbursements to the port authority or any municipality or other person of any moneys theretofore expended for the purposes of the port authority and including interest or discount on bonds to finance such cost, engineering and inspection costs and legal expenses, the cost of financial, professional and other advice, and the cost of issuance of any such bonds;

(9) "Real property" shall mean lands both within and without the State, and improvements thereof or thereon, or any rights or interests therein;

(10) "Construct" and "construction" shall connote and include acts of construction, reconstruction, replacement, extension, improvement and betterment of port facilities;

(11) "Ordinance" means a written act of the governing body of a municipality adopted and otherwise approved and published in the manner or mode of procedure prescribed for ordinances tending to obligate such municipality pecuniarily; and

(12) "Resolution" means a written act of the governing body of a local unit adopted and otherwise approved in the manner or mode of procedure prescribed for resolutions tending to obligate such local unit pecuniarily.

(13) "Bonds" shall mean bonds or other obligations issued pursuant to this act.

L.1948, c. 349, p. 1380, s. 3, eff. Sept. 1, 1948.



Section 40:68A-4 - Port Authority; Creation By Municipalities; Membership, Filing Of Ordinances And Resolutions

40:68A-4. Port authority; creation by municipalities; membership, filing of ordinances and resolutions
(a) The governing body of any municipality may, by ordinance duly adopted, create a public body corporate and politic under the name and style of "the port authority" with all or any significant part of the name of such municipality inserted. Said body shall consist of the five members thereof, who shall be appointed by resolution of the governing body as hereinafter in this section provided, and it shall constitute the port authority contemplated and provided for in this act and an agency and instrumentality of said municipality. After the taking effect of such ordinance and the filing of a certified copy thereof as in subsection (c) of this section provided, five persons shall be appointed as the members of the port authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februarys next ensuing after the date of their appointment. On or after the first day of January in each year after such first appointments, one person shall be appointed as a member of the port authority to serve for a term commencing on the first day of February in such year and expiring on the first day of February in the fifth year after such year. In the event of a vacancy in the membership of the port authority occurring during an unexpired term of office, a person shall be appointed as a member of the port authority to serve for such unexpired term.

(b) The governing bodies of any two or more municipalities, the areas of which together comprise an integral body of territory, may, by parallel ordinances duly adopted by each of such governing bodies within any single calendar year, create a public body corporate and politic under the name and style of "the port authority" with all or any significant part of the name of each such municipality or some identifying geographical phrase inserted. Said body shall consist of the members thereof, in an aggregate number determined as hereinafter in this subsection provided, who shall be appointed by resolutions of the several governing bodies as hereinafter in this section provided, and it shall constitute the port authority contemplated and provided for in this act and an agency and instrumentality of the said municipalities. The number of members of the port authority to be appointed at any time for full terms of office by the governing body of any such municipality shall be as may be stated in said ordinances which shall be not less than one nor more than three. After the taking effect of the said ordinances of all such municipalities and after the filing of certified copies thereof as in subsection (c) of this section provided, the appropriate number of persons shall be appointed as members of the port authority by the governing body of each municipality. The members first appointed or to be first appointed shall serve for terms expiring on the first day of the fifth February next ensuing after the date of the first appointment of any member. On or after the first day of January in the year in which expire the terms of the said members first appointed and in every fifth year thereafter, the appropriate number of persons shall be appointed as members of the port authority by the governing body of each municipality, to serve for terms commencing on the first day of February in such year and expiring on the first day of February in the fifth year after such year. In the event of a vacancy in the membership of the port authority occurring during an unexpired term of office, a person shall be appointed as a member of the port authority to serve for such unexpired term by the governing body which made the original appointment for such unexpired term.

(c) A copy of each ordinance for the creation of a port authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. Upon proof of such filing of a certified copy of the ordinance or of certified copies of the parallel ordinances for the creation of a port authority as aforesaid, the port authority therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the port authority, be conclusively deemed to have been lawfully and properly created and established and authorized to transact business and exercise its powers under this act. A copy of any such certified ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding.

(d) A copy of each resolution appointing any member of a port authority adopted pursuant to this section, duly certified by the appropriate officer of the local unit, shall be filed in the office of the Secretary of State. A copy of such certified resolution, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and, except in a suit, action or proceeding directly questioning such appointment, shall be conclusive evidence of the due and proper appointment of the member or members named therein.

(e) No governing body which may create or join in the creation of a port authority pursuant to this section shall thereafter create or join in the creation of any other port authority, nor shall any new port authority be created within an existing port district as heretofore established by the Legislature.

L.1948, c. 349, p. 1382, s. 4, eff. Sept. 1, 1948.



Section 40:68A-5 - Members Of Port Authority; Powers; Terms; Expenses; Officers, Agents And Authorities; Civil Service

40:68A-5. Members of port authority; powers; terms; expenses; officers, agents and authorities; civil service
(a) The powers of a port authority shall be vested in the members thereof in office from time to time. A majority of the entire authorized membership of a port authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the port authority at any meeting of the members thereof by vote of a majority of the members present, unless in any case the bylaws of the port authority shall require a larger number. The port authority may delegate to one or more of its officers, agents or employees such powers and duties as it may deem proper.

(b) Each member of a port authority shall hold office for the term for which he was appointed and until his successor has been appointed and has qualified.

(c) No member, officer or employee of a port authority shall have or acquire any interest, direct or indirect, in the port facilities or in any property included or planned to be included in the port facilities or in any contract or proposed contract for materials or services to be furnished to or used by the port authority, but neither the holding of any office or employment in the government of any municipality or under any law of the State nor the owning of any property within the State shall be deemed a disqualification for membership in or employment by a port authority. A member of a port authority may be removed only by the governing body by which he was appointed and only for inefficiency or neglect of duty or misconduct in office and after he shall have been given a copy of the charges against him and, not sooner than 10 days thereafter, had opportunity in person or by counsel to be heard thereon by such governing body.

(d) A port authority may reimburse its members for necessary expenses incurred in the discharge of their duties. The ordinance or parallel ordinances for the creation of a port authority may provide that the members of the port authority may receive compensation for their services within an annual and other limitations to be stated in such ordinance or parallel ordinances, and in that event, each member may receive from the port authority such compensation for his services as the port authority may determine within the limitations stated in such ordinance or parallel ordinances. No member of any port authority shall receive any compensation for his services except as provided in this subsection.

(e) Every port authority, upon the first appointment of its members and thereafter on or after the first day of February in each year, shall annually elect from among its members a chairman and a vice-chairman who shall hold office, until the first day of February next ensuing and until their respective successors have been appointed and have qualified. Every port authority may also appoint and employ a secretary and such professional and technical advisers and experts and such other officers, agents and employees as it may require, and it shall determine their qualifications, duties and compensation.

(f)(1) Whenever the governing body of the municipality, or the governing bodies of two or more municipalities, which established the port authority have adopted the provisions of Title 11 of the Revised Statutes, all positions and employments of the port authority shall be subject to the provisions of Title 11 of the Revised Statutes and shall be allocated to appropriate titles by the Civil Service Commission.

(2) The Civil Service Commission shall provide the port authority with a list of the positions and employments allocated to the classified service and the appropriate titles. Within 30 days of the receipt of the list, the port authority shall certify to the Civil Service Commission, the names of all those persons employed with the port authority in the allocated positions and employments on the effective date of this act. After passing a qualifying examination, the employees so certified shall be recorded, under the appropriate titles, as having been permanently appointed in the classified service of civil service as of the date of their original appointment. Thereafter, the employees shall be under and subject to the provisions of Title 11 of the Revised Statutes.

Persons appointed and employed by the port authority after the effective date of this act shall be subject to the civil service examination and appointment procedures of Title 11 of the Revised Statutes.

L.1948, c. 349, p. 1385, s. 5, eff. Sept. 1, 1948. Amended by L.1984, c. 116, s. 1, eff. Aug. 3, 1984.



Section 40:68A-6 - Acquisition Of Property

40:68A-6. Acquisition of property
Every port authority is hereby authorized and directed, subject to the limitations of this act, to acquire, in its own name but for the local unit or units, by purchase, gift, condemnation or otherwise, and, notwithstanding the provisions of any charter, ordinance or resolution of any county or municipality to the contrary, to construct, maintain, operate and use such plants, works, structures, property and conveyances, as in the judgment of the port authority will provide an effective and satisfactory method for promoting the purposes of the port authority.

L.1948, c. 349, p. 1386, s. 6, eff. Sept. 1, 1948.



Section 40:68A-7 - Port Authority As Political Subdivision; Powers

40:68A-7. Port authority as political subdivision; powers
Every port authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public welfare and shall have perpetual succession and have the following powers:

(1) To adopt and have a common seal and to alter the same at pleasure;

(2) To sue and to be sued;

(3) In the name of the port authority and on its behalf, to acquire, hold, use and dispose of its service charges and other revenues and other moneys;

(4) In the name of the port authority but for the local unit or units, to acquire, hold, use and dispose of other personal property for the purposes of the port authority;

(5) In the name of the port authority but for the local unit or units, to acquire by purchase, gift, condemnation or otherwise, real property and easements therein, necessary or useful and convenient for the purposes of the port authority, and subject to mortgages, deeds of trust or other liens, or otherwise and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the port authority;

(6) To provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(7) To accept gifts or grants of real or personal property, money, material, labor or supplies for the purposes of the port authority, and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring, acceptance or disposition of such gifts or grants;

(8) To enter on any lands or premises for the purposes of the port authority;

(9) To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of the port facilities and any other of its properties, and to amend the same;

(10) To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contracts with any persons; and

(11) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the port authority or to carry out any power expressly given in this act subject to P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

L.1948, c. 349, p. 1387, s. 7, eff. Sept. 1, 1948. Amended by L.1975, c. 96, s. 14, eff. May 16, 1975.



Section 40:68A-7.1 - Audit Of Accounts Of Port Authority Annually; Filing

40:68A-7.1. Audit of accounts of port authority annually; filing
It shall be the duty of every "port authority," created pursuant to the act to which this act is a supplement, to cause an annual audit of the accounts of the authority to be made and filed with the authority, and for this purpose the authority shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within four months after the close of the fiscal year of the authority and a certified duplicate copy thereof shall be filed with the Director of the Division of Local Government in the Department of the Treasury within five days after the original report is filed with the authority.

L.1952, c. 305, p. 1022, s. 1, eff. June 12, 1952.



Section 40:68A-7.2 - Certified Copies Of Bond Resolutions And Bond Proceedings; Filing

40:68A-7.2. Certified copies of bond resolutions and bond proceedings; filing
Every such "port authority" shall file a certified copy of every bond resolution as finally passed with the Director of the Division of Local Government in the Department of the Treasury and in addition shall file a certified copy of all bond proceedings with the said director.

L.1952, c. 305, p. 1022, s. 2, eff. June 12, 1952.



Section 40:68A-8 - Service Charges

40:68A-8. Service charges
(a) Every port authority is hereby authorized to charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "service charges" ) for its services and facilities.

(b) Such rents, rate, fees and charges, being in the nature of use or service charges, shall as nearly as the port authority shall deem practicable and equitable be uniform throughout the district for the same type, class and amount of use or service of the port facilities.

(c) The port authority shall prescribe and from time to time when necessary revise a schedule of such service charges, which in any event shall be such that the revenues of the port authority will at all times be adequate to pay all expenses of operation and maintenance of the port facilities, including reserves, insurance, extensions, and replacements, and to pay punctually the principal of and interest on any bonds and to maintain such reserves or sinking funds therefor as may be required by the terms of any contract of the port authority or as may be deemed necessary or desirable by the port authority. Said schedule shall thus be prescribed and from time to time revised by the port authority after public hearing thereon which shall be held by the port authority at least seven days after such published notice as the port authority may determine to be reasonable. The port authority shall likewise fix and determine the time or times when and the place or places where such service charges shall be due and payable and may require that such service charges shall be paid in advance for periods of not more than one year. A copy of such schedule or service charges in effect shall be filed with such Federal agencies requiring filing of tariffs and rates and shall be filed with the Secretary of State of the State of New Jersey and at all times be kept on file at the principal office of the port authority and shall at all reasonable times be open to public inspection.

L.1948, c. 349, p. 1388, s. 8, eff. Sept. 1, 1948.



Section 40:68A-9 - Appropriations By Local Units

40:68A-9. Appropriations by local units
Any local unit shall have power, in the discretion of its governing body, to appropriate moneys for the purposes of the port authority, and to loan or donate such moneys to the port authority in such installments and upon such terms as may be agreed upon between such local unit and the port authority.

L.1948, c. 349, p. 1389, s. 9, eff. Sept. 1, 1948.



Section 40:68A-10 - Revenue Bonds

40:68A-10. Revenue bonds
Revenue bonds may be authorized to be issued under this act to provide funds for the construction, acquisition, repair, improvement or extension of such port facilities, or for the refunding of any bonds theretofore issued for such purposes. The purposes for which such revenue bonds may be issued shall include the payment to the local unit or local units of the reasonable value of any properties or facilities deemed necessary or desirable for the purposes of the port authority, and such port authorities are hereby authorized to purchase and acquire such properties or facilities from such local unit or local units.

Such revenue bonds shall be authorized by resolution of the port authority which may be adopted at the same meeting at which it is introduced by a majority of all the members thereof then in office, shall take effect immediately and need not be published or posted. Such revenue bonds may bear interest at such rate or rates, not exceeding six per centum (6%) per annum, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption with or without premium, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as such resolution or subsequent resolution may provide. Such revenue bonds may be sold, all at one time or in blocks from time to time, at public or private sale, or if refunding bonds may also be delivered in exchange for the outstanding obligations to be refunded thereby, in such manner as the port authority shall determine by resolution, and at such price or prices, computed according to standard tables of bond values, as will yield to the purchasers or the holders of the obligations surrendered in exchange, income at a rate not exceeding six per centum (6%) per annum to the maturity dates of the several bonds so sold or exchanged on the money paid or the principal amount of obligations surrendered therefor to the port authority.

L.1948, c. 349, p. 1389, s. 10, eff. Sept. 1, 1948.



Section 40:68A-11 - Interim Certificates; Temporary Bonds Or Other Instruments

40:68A-11. Interim certificates; temporary bonds or other instruments
After sale of any revenue bonds pursuant to this act, the port authority shall have power to authorize the execution and issuance to the purchasers, pending the preparation of the definitive bonds, of interim certificates therefor or of temporary bonds or other temporary instruments exchangeable for the definitive bonds when prepared, executed and ready for delivery. The holders of such interim certificates, temporary bonds or other temporary instruments shall have all the rights and remedies which they would have as holders of the definitive bonds.

L.1948, c. 349, p. 1390, s. 11, eff. Sept. 1, 1948.



Section 40:68A-12 - Notice As To Time For Bringing Actions Questioning Validity

40:68A-12. Notice as to time for bringing actions questioning validity
Any port authority may cause to be published in a newspaper published in the district a notice stating the date of adoption of such bond resolution, the amount and maturities of the bonds authorized to be issued, and also stating that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the port authority, or the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution shall be commenced within twenty days after the first publication of such notice. If no such action or proceedings shall be commenced or instituted within twenty days after the first publication of such notice, then all residents and taxpayers and owners of property in the district and users of the port facilities and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity of the creation and establishment of the port authority, the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1948, c. 349, p. 1390, s. 12, eff. Sept. 1, 1948.



Section 40:68A-13 - Negotiability Of Bonds Or Obligations

40:68A-13. Negotiability of bonds or obligations
Any provision of any law to the contrary notwithstanding any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the law merchant and negotiable instruments law of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said law merchant and negotiable instruments law.

L.1948, c. 349, p. 1391, s. 13, eff. Sept. 1, 1948.



Section 40:68A-14 - Provisions Of Bond Resolutions

40:68A-14. Provisions of bond resolutions
Any bond resolution of a port authority providing for or authorizing the issuance of any bonds may contain provisions, and such port authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in the bond resolution to covenant and agree with the several holders of such bonds, as to:

(1) The custody, security, use, expenditure or application of the proceeds of the bonds;

(2) The construction and completion, or replacement, of all or any part of the port facilities;

(3) The use, regulation, operation, maintenance, insurance or disposition of all or any part of the port facilities, or restrictions on the exercise of the powers of the port authority to dispose, or to limit or regulate the use, of all or any part of the port facilities;

(4) Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(5) The use and disposition of any moneys of the port authority, including revenues derived or to be derived from the operation of all or any part of the port facilities, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired;

(6) Pledging, setting aside, depositing or trusteeing all or any part of the revenues or other moneys of the port authority to secure the payment of the principal of or interest on the bonds or any other obligations, or the payment of expenses of operation or maintenance of the port facilities, and the powers and duties of any trustee with regard thereto;

(7) The setting aside out of the revenues or other moneys of the port authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(8) The rents, rates, fees, or other charges for the services and use of the port facilities, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(9) The assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of the port facilities or any obligations having or which may have a lien on any part of the revenues;

(10) Limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the port authority;

(11) Vesting in a trustee or trustees such property, rights, powers and duties in trust as the port authority may determine which may include any or all the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section seventeen of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section fifteen of this act or limiting the rights, duties and powers of such trustee;

(12) Payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or contract with the holders of the bonds;

(13) The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(14) Any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of the bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the port authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

L.1948, c. 349, p. 1391, s. 14, eff. Sept. 1, 1948.



Section 40:68A-15 - Default In Payment Of Bonds; Trustees; Appointment; Powers; Receiver

40:68A-15. Default in payment of bonds; trustees; appointment; powers; receiver
In the event that there shall be a default in the payment of principal of or interest on any bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the Port Authority shall fail or refuse to comply with the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any of such bonds, and such failure or refusal shall continue for a period of thirty days after written notice to the Port Authority of its existence and nature, the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding, by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section, and to have the powers provided in this section.

(a) Such trustee may and upon written request of the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1) By an action or proceeding in a court of competent jurisdiction, enforce all rights of the holders of such bonds, including the right to require the Port Authority to charge and collect service charges adequate to carry out any contract as to, or pledge of, revenues, and to require the Port Authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3) By an action require the Port Authority to account as if it were the trustee of an express trust for the holders of such bonds.

(4) By an action enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5) Declare all such bonds due and payable whether or not in advance of maturity, upon thirty days' prior notice in writing to the Port Authority, and if all defaults shall be made good, then with consent of the holders of twenty-five per centum (25%) of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(b) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(c) In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, may be allowed by the court as taxable costs and disbursements or otherwise and all costs and disbursements, when so allowed, shall be a first charge upon any service charges and revenues of the Port Authority pledged for the payment or security of bonds of such series.

(d) Such trustee, upon such default referred to in this section, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the port facilities, and such receiver may enter upon and take possession of the port facilities and, subject to any pledge or contract with the holders of such bonds, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of the port facilities and proceed with such acquisition, construction, operation, maintenance or reconstruction which the Port Authority is under any obligation to do, and operate, maintain and reconstruct the port facilities and fix, charge, collect, enforce and receive the service charges and all revenues thereafter arising subject to any pledge thereof or contract with the holders of such bonds relating thereto and perform the public duties and carry out the contracts and obligations of the Port Authority in the same manner as the Port Authority itself might do and under the direction of the court.

L.1948, c. 349, p. 1394, s. 15. Amended by L.1953, c. 37, p. 729, s. 236, eff. March 19, 1953.



Section 40:68A-16 - Personal Liability On Bonds; Not Debt Or Liability Of State Or Local Unit

40:68A-16. Personal liability on bonds; not debt or liability of state or local unit
Neither the members of the port authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State, and bonds or other obligations issued by a port authority pursuant to this act shall not be in any way a debt or liability of the State or of any local unit or municipality.

L.1948, c. 349, p. 1396, s. 16, eff. Sept. 1, 1948.



Section 40:68A-17 - Real Property; Acquisition; Condemnation

40:68A-17. Real property; acquisition; condemnation
Every port authority is hereby empowered, in its own name but for the local unit or units, to acquire by purchase, gift, grant or devise and to take for public use real property, within or without the district, which may be deemed by the port authority necessary for its purposes. Such port authority is hereby empowered to acquire and take such real property by condemnation, in the manner provided by chapter one of Title 20, Eminent Domain, of the Revised Statutes (R.S. sec. 20:1-1 et seq.) and, to that end, may invoke and exercise in the manner of mode of procedure prescribed in said chapter, either in its own name or in the name of any local unit or units, all of the powers of such local unit or units to acquire or take property for public use.

L.1948, c. 349, p. 1396, s. 17, eff. Sept. 1, 1948.



Section 40:68A-18 - Service Charge With Regard To Real Property; Interest; Lien; Enforcement; Collection

40:68A-18. Service charge with regard to real property; interest; lien; enforcement; collection
In the event that any service charge of a port authority shall not be paid as and when due, the unpaid balance thereof and all interest at the rate of one per centum (1%) per month accrued thereon, together with attorneys' fees and costs, may be recovered by the port authority in a civil action in any court of competent jurisdiction. Any port authority shall have power to make reasonable rules and regulations for the collection and enforcement of service charges for the use of its port facilities.

L.1948, c. 349, p. 1397, s. 18, eff. Sept. 1, 1948.



Section 40:68A-19 - Sale, Lease, Loan, Grant Or Conveyance To Port Authority; Permit

40:68A-19. Sale, lease, loan, grant or conveyance to port authority; permit
Any county, by resolution of its board of chosen freeholders, or any municipality, by ordinance of its governing body, or any other person is hereby empowered, without any referendum and without the consent of any board, officer, or other agency of the State, to sell, lease, lend, grant or convey to any port authority, or to permit any port authority to use, maintain or operate as part of the port facilities, any real or personal property owned by it, which may be necessary or useful and convenient for the purposes of the port authority and which may be accepted by the port authority. Any such sale, lease, loan, grant, conveyance or permit may be made with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and condition which may be approved by such county, municipality or other person and which may be agreed to by the port authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with holders of bonds, the port authority may enter into and perform any and all agreements with respect to property so accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such county, municipality or other person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of the port facilities.

L.1948, c. 349, p. 1397, s. 19, eff. Sept. 1, 1948.



Section 40:68A-20 - Public Bodies To Pay Service Charges

40:68A-20. Public bodies to pay service charges
Each county, municipality and other public body shall promptly pay to any port authority all service charges for any use of its port facilities, and shall provide for the payment thereof in the same manner as other obligations of such county, municipality or public body.

L.1948, c. 349, p. 1398, s. 20, eff. Sept. 1, 1948.



Section 40:68A-21 - Mortgage, Pledge Or Disposal Of Port Facilities; Exemptions

40:68A-21. Mortgage, pledge or disposal of port facilities; exemptions
Neither the port authority nor any local unit shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the port facilities, except that the port authority may dispose of such part or parts thereof as may be no longer necessary for the purposes of the port authority. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds. All property of a port authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a port authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a port authority on its revenues.

L.1948, c. 349, p. 1398, s. 21, eff. Sept. 1, 1948.



Section 40:68A-22 - Bonds As Legal Investments

40:68A-22. Bonds as legal investments
Notwithstanding any restriction contained in any other law, the State and all public bodies, and agencies thereof, all banks, bankers, trust companies, savings and loan associations, investment companies, savings banks and institutions, building and loan associations, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this act, and such bonds shall be authorized security for any and all public deposits.

L.1948, c. 349, p. 1398, s. 22.



Section 40:68A-23 - Property As Public Property; Bonds Declared Issued By Political Subdivision; Bonds Exempt From Taxation

40:68A-23. Property as public property; bonds declared issued by political subdivision; bonds exempt from taxation
All port facilities and all other property of a port authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality, and such bonds, and the interest thereon and the income therefrom, and all service charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes.

L.1948, c. 349, p. 1398, s. 23, eff. Sept. 1, 1948.



Section 40:68A-24 - Pledge Of State To Bondholders

40:68A-24. Pledge of State to bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant this act that the State will not authorize or permit the construction or maintenance of any port facilities of the port authority, and will not limit or alter the rights hereby vested in the port authority to acquire, construct, maintain, reconstruct and operate its port facilities, and to fix, establish, charge and collect its service charges and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, and will not in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until such bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.1948, c. 349, p. 1399, s. 24, eff. Sept. 1, 1948.



Section 40:68A-25 - Banks Authorized To Give Undertaking; Deposits

40:68A-25. Banks authorized to give undertaking; deposits
All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any port authority a good and sufficient undertaking with such sureties as shall be approved by the port authority to the effect that such banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the port authority or its authorized agent all such funds as may be deposited with it by the port authority and agreed interest thereon, at such times or upon such demands as may be agreed upon with the authority or, in lieu of such sureties, deposit with the port authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the port authority may approve; provided, such securities shall consist of obligations in which public officers and bodies of the State and its municipal subdivision, savings institutions, including savings and loan associations, insurance companies and associations, executors, administrators, guardians, trustees and other fiduciaries in the State may properly and legally invest the funds within their control, in such principal amount, market value or other description as may be approved by the port authority. The deposits of the port authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the port authority and such bank or banking institutions.

L.1948, c. 349, p. 1399, s. 25, eff. Sept. 1, 1948.



Section 40:68A-26 - Competitive Activities

40:68A-26. Competitive activities
After the creation of a port authority as provided herein, no municipality within the district shall have power to engage in, or grant any license or permit to any person, firm, corporation or association to engage in, any activities within such municipality which would be competitive with the purpose of the port authority as provided in this act.

The provisions of this section shall not be construed, however, to affect or impair any contracts entered into prior to the creation of a port authority.

L.1948, c. 349, p. 1400, s. 26, eff. Sept. 1, 1948.



Section 40:68A-27 - Liberal Construction; Regulation Of Port Authorities

40:68A-27. Liberal construction; regulation of port authorities
This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized, and a port authority shall not be subject to regulation as to its service charges or as to any other matter whatsoever by any officer, board, agency, commission or other office of the State.

L.1948, c. 349, p. 1400, s. 27, eff. Sept. 1, 1948.



Section 40:68A-28 - Partial Invalidity

40:68A-28. Partial invalidity
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1948, c. 349, p. 1401, s. 28, eff. Sept. 1, 1948.



Section 40:68A-29 - Short Title

40:68A-29. Short title
This act shall be known and may be cited as the "municipal port authorities law."

L.1960, c. 192, p. 807, s. 1, eff. Feb. 15, 1961.



Section 40:68A-30 - Declaration Of Public Interest And Policy

40:68A-30. Declaration of public interest and policy
It is hereby found that there exists a lack of adequate port facilities available for public use in municipalities in, along or through the territory of which a navigable river flows and it is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the establishment and development of port facilities in municipalities in, along or through the territory of which a navigable river flows and thereby bettering the public health, welfare and convenience and increasing the availability of proper port facilities which cannot be adequately secured except by exercise of the powers of government. It is the purpose and object of this act to further and implement such policy by

(1) Authorizing municipalities in, along or through the territory of which a navigable river flows by means and through the agency of a municipal port authority, to acquire, construct, maintain, operate, improve or lease public port facilities;

(2) Authorizing the making of charges for the use or the services of such facilities, and providing for the establishment, collection and enforcement of such charges;

(3) Creating as bodies corporate and politic municipal port authorities to have full responsibility and powers with respect to such facilities and the establishment, collection, enforcement, use and disposition of such charges for the use or services of such facilities;

(4) Providing for the financing of such facilities, for the issuance of bonds therefor, and for the payment and security of such bonds; and

(5) Granting to municipalities in, along or through the territory of which a navigable river flows and to such municipal port authorities discretionary powers to provide for public port facilities or a system thereof and obtaining funds to defray the cost thereof from the users of such facilities or from counties or municipalities or from other persons contracting for or with respect to the same.

L.1960, c. 192, p. 807, s. 2, eff. Feb. 15, 1961.



Section 40:68A-31 - Definitions

40:68A-31. Definitions
As used in this act, unless a different meaning clearly appears from the context:

(1) "Municipality" shall mean any city, borough, village, town, township, or any other municipality or agency thereof other than a county or a school district;

(2) "Governing body" shall mean the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality;

(3) "Municipal port authority" shall mean a public body created or organized pursuant to this act;

(4) "Person" shall mean any person, association, corporation, nation, State or agency or subdivision thereof, or other entity, real or artificial, public or private, other than a county or a municipality or a municipal port authority;

(5) "Port district" shall mean the area within the territorial boundaries of a municipality which creates a municipal port authority;

(6) "Port system" shall mean all real and personal property acquired, constructed or operated or to be acquired, constructed or operated by a municipal port authority for the purposes of the municipal port authority, including piers, wharves, docks, bulkheads, slips, basins, anchorage areas, jetties, breakwaters, harbor craft of any kind, buildings, structures, warehouses, terminals, loading areas, plants, vehicular roadways, railroad connections and tracks, yards, sheds and every kind of terminal, storage or supply facility now in use or hereafter designed for use to facilitate shipping, the handling, storage, loading or unloading of freight or cargo at marine terminals, and all other franchises, property and rights therein and appurtenances thereto necessary or useful and convenient in connection therewith;

(7) "Cost" shall mean, in addition to the usual connotations thereof, the cost of planning, acquisition or construction of all or any part of a port system, and of all or any lands, property, rights, rights-of-way, easements and franchises deemed by a municipal port authority to be necessary or useful and convenient therefor, including interest or discount on bonds, cost of issuance of bonds, architectural, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates and advice, organization, administrative, operating and other expenses of the municipal port authority, prior to and during such acquisition or construction, and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of said port system or part thereof and the placing of the same in operation, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for payment or security of principal of or interest on bonds during or after such acquisition or construction as the municipal port authority may determine, and also reimbursements to the municipal port authority or any county, municipality or other person of any moneys theretofore expended for the purposes of the municipal port authority;

(8) "Real property" shall mean lands both within and without the State, above or below water, and improvements thereof or thereon, or any riparian or other rights or interests therein;

(9) "Construct" and "construction" shall include acts of construction, reconstruction, replacement, extension, improvement and betterment;

(10) "Bonds" shall mean bonds, notes or other obligations issued pursuant to this act;

(11) "Facility charges" shall have the meaning given to such term in this act; and

(12) "Local unit" shall mean any municipality which has created a municipal port authority.

L.1960, c. 192, p. 808, s. 3, eff. Feb. 15, 1961.



Section 40:68A-32 - Municipal Port Authority; Creation By Municipalities; Membership; Terms; Vacancies

40:68A-32. Municipal port authority; creation by municipalities; membership; terms; vacancies
The governing body of any municipality in, along or through the territory of which a navigable river flows, may by ordinance create a public body corporate and politic under and pursuant to this act, under the name and style of "the municipal port authority," with the name of said municipality inserted. Said body shall consist of 5 members who shall be appointed by resolution of said governing body as hereinafter provided. A certified copy of each ordinance for the creation of a municipal port authority adopted pursuant to this section shall be filed in the office of the Secretary of State, in the office of the Division of Local Government in the Department of the Treasury and in the office of the clerk of the governing body of the municipality creating the municipal port authority. A certified copy of each ordinance for the creation of the municipal port authority adopted pursuant to this section shall be forwarded also to each authority, board, commission or other public body (herein called the "existing port body" ) existing or established to exercise powers for port purposes in a port district or other district or area, by or pursuant to act of Legislature of this State alone or in conjunction with the Legislature of another State, the district or area of operation of which includes in whole or in part the area of the port district created by virtue of adoption of such ordinance. After filing of the certified copies of each ordinance for the creation of a municipal port authority as aforesaid, such ordinance shall be published in a newspaper published or circulating in the port district together with a notice stating the fact and date of its adoption and the places where such ordinance has been so filed for public inspection and also the date of the first publication of such notice, and also that any action or proceeding of any kind or nature in any court questioning the validity of the creation or establishment of the municipal port authority shall be commenced within 20 days after the first publication of such notice. If no action or proceeding questioning the validity of the creation or establishment of the municipal port authority shall be commenced or instituted within 20 days after the first publication of such notice and if there shall not have been filed with the clerk of the governing body of the municipality creating the municipal port authority a certified copy of a resolution of any existing port body objecting to the creation or establishment of the municipal port authority within 20 days after the first publication of such notice then all residents and taxpayers and owners of property in the port district and each existing port body and all users of the port system and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity of the creation or establishment of the municipal port authority and said municipal port authority shall be conclusively deemed to have been validly created and established and to be authorized to transact business and exercise powers as a municipal port authority pursuant to this act. Thereafter, 5 persons shall be appointed by resolution of said governing body as the members of the municipal port authority. The members first appointed shall, by the resolution of appointment, be designated to serve for terms respectively expiring on the first days of the first, second, third, fourth and fifth Februarys next ensuing after the date of their appointment. Subsequent appointments shall be for a term of 5 years. Each member shall hold office for the term of appointment and until his successor shall have been appointed and qualified. Vacancies in the membership of the municipal port authority shall be filled by appointment by resolution of the governing body of the local unit for the unexpired term. A certified copy of each resolution appointing any member of a municipal port authority shall be filedin the office of the Secretary of State, but the failure to file any such resolution shall not invalidate any appointment. All members of a municipal port authority shall reside within the territorial area of the local unit.

L.1960, c. 192, p. 810, s. 4, eff. Feb. 15, 1961.



Section 40:68A-33 - Officers, Agents And Employees; Civil Service

40:68A-33. Officers, agents and employees; civil service
a. Every municipal port authority, upon the first appointment of its members and thereafter on or after February 1 in each year, shall annually elect from among its members a chairman and a vice-chairman who shall hold office until February 1 next ensuing and until their respective successors shall have been appointed and qualified. Every municipal port authority may also appoint and employ a secretary and a treasurer and it shall determine their qualifications, terms of office, duties and compensation. Such municipal port authority may also appoint and employ such other agents and employees as it may require and it shall determine their duties and compensation.

b. (1) Whenever the governing body of the municipality which established the municipal port authority has adopted the provisions of Title 11 of the Revised Statutes, all positions and employments of the municipal port authority shall be subject to the provisions of Title 11 of the Revised Statutes, and shall be allocated to appropriate titles by the Civil Service Commission.

(2) The Civil Service Commission shall provide the municipal port authority with a list of the positions and employments allocated to the classified service and the appropriate titles. Within 30 days of the receipt of the list, the municipal port authority shall certify to the Civil Service Commission the names of all those persons employed with the municipal port authority in the allocated positions and employments on the effective date of this act. After passing a qualifying examination, the employees so certified shall be recorded, under the appropriate titles, as having been permanently appointed in the classified service of civil service as of the date of their original appointment. Thereafter, the employees shall be under and subject to the provisions of Title 11 of the Revised Statutes.

Persons appointed and employed by the municipal port authority after the effective date of this act shall be subject to the civil service examination and appointment procedures of Title 11 of the Revised Statutes.

L.1960, c. 192, p. 812, s. 5, eff. Feb. 15, 1961. Amended by L.1984, c. 116, s. 2, eff. Aug. 3, 1984.



Section 40:68A-34 - Powers Vested In Members; Quorum

40:68A-34. Powers vested in members; quorum
The powers of the municipal port authority shall be vested in the members thereof in office from time to time and 3 members shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the municipal port authority at any meeting of the members thereof by vote of 3 of the members, unless in any case the by-laws of the municipal port authority shall require a larger number.

L.1960, c. 192, p. 812, s. 6, eff. Feb. 15, 1961.



Section 40:68A-35 - Reimbursement For Expenses; Compensation For Services

40:68A-35. Reimbursement for expenses; compensation for services
A municipal port authority may reimburse its members for necessary expenses incurred in the discharge of their duties. The ordinance for the creation of a municipal port authority may authorize payment or compensation for services to members of the municipal port authority within such annual or other limitations as may be stated in such ordinance. Any such provision or limitation stated in any such ordinance, may be amended, supplemented, repealed or added by subsequent ordinance, but no reduction of any such limitation shall be effective during the remaining term of any member of the municipal port authority then in office except upon his written consent. No member of any municipal port authority shall receive any compensation of any kind from the municipal port authority except as authorized by this section.

L.1960, c. 192, p. 813, s. 7, eff. Feb. 15, 1961.



Section 40:68A-36 - Interest Of Members, Officers Or Employees In Property Or Contracts

40:68A-36. Interest of members, officers or employees in property or contracts
No member, officer or employee of a municipal port authority shall have or acquire any interest, direct or indirect, in the port system or in any property included or planned to be included in the port system or in any contract or proposed contract for materials or services to be furnished to or used by the municipal port authority. Neither the holding of any office or employment in the government of any county or municipality or of the State nor the owning of any other property within the State shall be deemed a disqualification for membership in or employment by a municipal port authority, and members of the governing body of the municipality may be appointed by such governing body and may serve as members of a municipal port authority.

L.1960, c. 192, p. 813, s. 8, eff. Feb. 15, 1961.



Section 40:68A-37 - Removal Of Members

40:68A-37. Removal of members
A member of a municipal port authority may be removed by the governing body of the municipality for incapacity, inefficiency or neglect of duty or misconduct in office or other disqualifying cause and after he shall have been given a copy of the charges against him and afforded a hearing, in person or by counsel, but not sooner than 10 days after receiving a copy of such charges.

L.1960, c. 192, p. 813, s. 9, eff. Feb. 15, 1961.



Section 40:68A-38 - Dissolution Of Municipal Port Authority; Vesting Of Property In Municipality

40:68A-38. Dissolution of municipal port authority; vesting of property in municipality
The governing body of any municipality which has created a municipal port authority pursuant to this act may, by ordinance adopted by the recorded affirmative vote of at least two-thirds of the full membership of the governing body, dissolve such municipal port authority on the condition that (1) if such authority has any debts other than bonds outstanding, the municipality shall appropriate the moneys required to enable all such debts to be discharged in full, and (2) either such authority has no bonds outstanding or all holders of bonds of the municipal port authority have consented to the ordinance. A copy of the ordinance for the dissolution of a municipal port authority pursuant to this section duly certified by the appropriate officer of the municipality which has adopted such ordinance shall be filed in the office of the Secretary of State and shall be transmitted to the Director of the Division of Local Government Services. Upon proof of such filing of a certified copy of the ordinance for the dissolution of a municipal port authority as aforesaid and upon proof either that such municipal port authority had no bonds outstanding at the time of the adoption of such ordinance, or that all holders of bonds of such municipal port authority have consented to such ordinance, the municipal port authority therein referred to shall be conclusively deemed to have been lawfully and properly dissolved and the property of such municipal port authority shall be vested in the municipality adopting such ordinance. A copy of any such certified ordinance, duly certified by or on behalf of the Secretary of State, shall be admissible in evidence in any such action, or proceeding, and shall be conclusive evidence of due and proper filing thereof as aforesaid.

L.1960, c. 192, p. 814, s. 10, eff. Feb. 15, 1961. Amended by L.1982, c. 179, s. 1, eff. Nov. 12, 1982.



Section 40:68A-39 - Purpose Of Municipal Port Authority

40:68A-39. Purpose of municipal port authority
The purpose of every municipal port authority shall be the improvement, establishment and development of facilities in its port district for port purposes by or through the acquisition, construction, improvement, maintenance or operation of any and all projects and facilities for the improvement and development of such port district for port purposes, or directly related thereto, either directly or by agreement with any county, municipality or person, or in any other manner, as in the judgment of the municipal port authority will provide an effective and satisfactory method for promoting its purposes.

L.1960, c. 192, p. 814, s. 11, eff. Feb. 15, 1961.



Section 40:68A-40 - Municipal Port Authority As Political Subdivision; Powers

40:68A-40. Municipal port authority as political subdivision; powers
Every municipal port authority shall be a public body politic and corporate constituting a political subdivision of the State established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall have perpetual succession and have the following additional powers:

(1) To adopt and have a common seal and to alter the same at pleasure;

(2) To sue and be sued;

(3) In its own name to acquire, hold, use and dispose of its charges and other revenues and other moneys;

(4) In its own name but for the local unit, to acquire, rent, hold, use and dispose of other personal property for the purposes of the municipal port authority, and to acquire by purchase, gift, condemnation or otherwise, or lease as lessee, real property and easements therein, necessary or useful and convenient for the purposes of the municipal port authority, whether subject to mortgages, deeds of trust or other liens, or otherwise, and to hold and to use the same, and is dispose of property so acquired no longer necessary for the purposes of the municipal port authority;

(5) To grant by franchise, lease or otherwise, the use of any project, facilities or property owned and controlled by it to any person for such consideration and for such period or periods of time and upon such other terms and conditions as it may fix and agree upon. Any such grant may be upon condition that the user shall or may construct or provide any buildings or structures or improvements on such project, facilities or property, or portions thereof, all upon such terms and conditions as may be agreed upon;

(6) To provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold and dispose of any bonds;

(7) To apply for and to accept gifts or grants of real personal property, money, material, labor or supplies for the purposes of the municipal port authority, from any person, county or municipality, including the United States or any agency thereof, and to make and perform such agreements and contracts and to do any and all things necessary or desirable in connection with the procuring, acceptance or disposition of such gifts or grants;

(8) To determine the exact location, type and character of and all matters in connection with all or any part of the port system which it is authorized to own, construct, establish, effectuate or control and to enter on any lands, waters or premises for the purpose of making such surveys, diagrams, maps or plans or for the purpose of making such soundings or borings as it deems necessary or convenient;

(9) To make and enforce bylaws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of the port system and any other of its properties, and to amend the same;

(10) To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contracts with any person;

(11) To acquire, purchase, construct, lease, operate, maintain and undertake any project and to make service charges for the use thereof; and

(12) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the municipal port authority or to carry out any power expressly given in this act subject to P.L.1971, c. 198 "Local Public Contracts Law" (C. 40A:11-1 et seq.).

L.1960, c. 192, p. 815, s. 12, eff. Feb. 15, 1961. Amended by L.1975, c. 96, s. 15, eff. May 16, 1975.



Section 40:68A-41 - Facility Charges

40:68A-41. Facility charges
Every municipal port authority is hereby authorized to fix, charge and collect rents, rates, fees or other charges (in this act sometimes referred to as "facility charges" ) in connection with, or for the use, or services of, the port system, and for all services sold, furnished or supplied directly or indirectly through the port system.

L.1960, c. 192, p. 816, s. 13, eff. Feb. 15, 1961.



Section 40:68A-42 - Schedule Of Facility Charges

40:68A-42. Schedule of facility charges
Every municipal port authority may prescribe and from time to time when necessary revise a schedule of all its facility charges. The facility charges fixed, charged and collected shall comply with the terms of any contract of the municipal port authority and may be so adjusted that the revenues of the municipal port authority will at all times be adequate to pay the expenses of operation and maintenance of the port system, including reserves, insurance, improvements, replacements, and other required payments, and to pay the principal of and interest on any bonds and to maintain such reserves or sinking funds therefor as may be required by the terms of any contract of the municipal port authority or as may be deemed necessary or desirable by the municipal port authority. A copy of such schedule of facility charges in effect shall be a public record.

L.1960, c. 192, p. 817, s. 14, eff. Feb. 15, 1961.



Section 40:68A-43 - Powers Of Municipalities; Finances; Ordinance

40:68A-43. Powers of municipalities; finances; ordinance
a. Any municipality shall have power, in the discretion of its governing body, and pursuant to ordinance:

(1) To appropriate moneys for the purposes of the municipal port authority, and to loan or donate such moneys to the municipal port authority in such installments and upon such terms as may be agreed upon with the municipal port authority;

(2) To covenant and agree with the municipal port authority to pay to, or on order of, the authority annually or at shorter intervals as a subsidy for the promotion of its purposes, amounts not to exceed those stated in the ordinance;

(3) To unconditionally guarantee the punctual payment of the principal and interest of bonds of the authority; and

(4) Upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform, and after appropriation of the moneys necessary, if any, for such performance, to covenant and agree with the authority to do and perform that act or thing and concerning the time, manner and other details of the action or performance.

b. Any guaranty of bonds of an authority made pursuant to this section shall be evidenced by endorsement thereof on the bonds, executed in the name of the municipality and on its behalf by the officer designated in the ordinance authorizing such guaranty, and the municipality shall thereupon and thereafter be obligated to pay the principal of and interest on the bonds in the same manner and to the same extent as in the case of bonds issued by it. Any guaranty of bonds of the authority and any ordinance authorizing the guaranty is subject to all statutory or other debt limitations including particularly any limitation or requirement under or pursuant to the "Local Bond Law" (N.J.S. 40A:2-1 et seq.), and the principal amount of bonds guaranteed pursuant to the ordinance shall be included in the gross and net debt of the municipality for the purpose of determining the indebtedness of the municipality under or pursuant to that law. Any payment made by a municipality pursuant to a guaranty shall be considered "debt service" for purposes of the municipal spending limitations in P.L.1976, c. 68, s. 3 (C. 40A:4-45.3).

c. Every municipality which shall make any contract, covenant or agreement with an authority or pledge to an authority pursuant to this section is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform the same and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of the municipality. Every authority is hereby empowered to accept, and make and enter into, any of the contracts, covenants, agreements or contractual provisions referred to in this section and is hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to carry out and perform the same. The contract, covenant, agreement or pledge, and any instrument making or evidencing the same, may be pledged or assigned by the authority to secure its bonds and thereafter may not be modified except as provided by the terms of that instrument or by the terms of that pledge or assignment.

L.1960, c. 192, p. 817, s. 15, eff. Feb. 15, 1961. Amended by L.1981, c. 547, s. 1.



Section 40:68A-43.1 - Provisions Relative To Municipal Port Authorities.

40:68A-43.1 Provisions relative to municipal port authorities.

3.In accordance with rules and regulations which the Local Finance Board is hereby authorized to adopt, municipal port authorities created pursuant to P.L.1960, c.192 (C.40:68A-29 et seq.) are subject to the following provisions:

(a)Every authority shall be required to submit an annual budget to the Director of the Division of Local Government Services in the Department of Community Affairs for approval.

(b)The issuance of any obligations of an authority, agreements regarding municipal guaranties of authority bonds, financing agreements entered into by an authority, and all leases, sales or dispositions of real property made by an authority shall be subject to the approval of the Local Finance Board.

L.1981, c.547, s.3; amended 2015, c.95, s.11.



Section 40:68A-44 - Authority To Issue Bonds; Bond Resolution

40:68A-44. Authority to issue bonds; bond resolution
For the purpose of raising funds to pay the cost of any part of its port system or for the purpose of funding or refunding any bonds, a municipal port authority shall have power to authorize or provide for the issuance of bonds pursuant to this act, by a resolution (in this act sometimes referred to as "bond resolution" ) which shall:

(1) describe in brief and general terms sufficient for reasonable identification the port system or part thereof (in this act sometimes called "project" ) to be constructed or acquired, or describe the bonds which are to be funded or refunded (if any);

(2) state the cost or estimated cost of the project (if any); and

(3) provide for the issuance of the bonds in accordance with section 17 of this act.

L.1960, c. 192, p. 817, s. 16, eff. Feb. 15, 1961.



Section 40:68A-45 - Issuance Of Bonds

40:68A-45. Issuance of bonds
Upon the adoption of a bond resolution, a municipal port authority shall have power to incur indebtedness, borrow money and issue its bonds for the purpose of financing the project or of funding or refunding the bonds described therein. Such bonds shall be authorized by the bond resolution and may be issued in 1 or more series and shall bear such date or dates, mature at such time or times not exceeding 40 years from the date thereof, bear interest at a rate or rates within such maximum rate (not exceeding 6% per annum), be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the bond resolution may provide. The municipal port authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the project financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any such bonds may be additionally secured by a pledge of any grant or contributions from the Federal Government, the State or any municipality or a pledge of any income or revenues of the municipal port authority including income or revenues to be received pursuant to grant or lease by the municipal port authority of the use or services of any project owned or controlled by it. This act shall be complete authority for the issuance of bonds by a municipal port authority, and the provisions of any other law shall not apply to the issuance of such bonds.

L.1960, c. 192, p. 818, s. 17, eff. Feb. 15, 1961.



Section 40:68A-46 - Sale Of Bonds; Interest

40:68A-46. Sale of bonds; interest
Bonds of a municipal port authority may be sold by the municipal port authority at public or private sale at such price or prices as the municipal port authority shall determine; provided, however, that the interest cost to maturity of the money received for any issue of bonds (computed according to standard tables of bond values) shall not exceed 6% per annum.

L.1960, c. 192, p. 819, s. 18, eff. Feb. 15, 1961.



Section 40:68A-47 - Filing Copy Of Bond Resolution; Publication Of Notice; Limitation Of Actions

40:68A-47. Filing copy of bond resolution; publication of notice; limitation of actions
The municipal port authority shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of the governing body of the local unit and shall thereupon cause to be published, at least once, in a newspaper published or circulating in the port district a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution shall be commenced within 20 days after the first publication of such notice. If any such notice shall at any time be published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in said notice, or the validity of any covenants, agreements or contracts provided for by said bond resolution shall be commenced or instituted within 20 days after the first publication of said notice, then all residents and taxpayers and owners of property in the port district and users of the port system and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1960, c. 192, p. 819, s. 19, eff. Feb. 15, 1961.



Section 40:68A-48 - Agreements With Bondholders

40:68A-48. Agreements with bondholders
Any bond resolution of a municipal port authority providing for or authorizing the issuance of any bonds may contain provisions and such municipal port authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in such bond resolution to covenant and agree with the several holders of such bonds, as to:

(1) the custody, security, use, expenditure or application of the proceeds of the bonds;

(2) the construction and completion, or replacement, of all or any part of the port system;

(3) the use, regulation, operation, maintenance, insurance or disposition of all or any part of the port system, or restrictions on the exercise of the powers of the municipal port authority to dispose, or to limit or regulate the use of all or any part of the port system;

(4) payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(5) the use and disposition of any moneys of the municipal port authority, including revenues (in this act sometimes called "system revenues" ) derived or to be derived from the operation of all or any part of the port system, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired;

(6) pledging, setting aside, depositing or trusteeing all or any part of the system revenues or other moneys of the municipal port authority to secure the payment of the principal of or interest on the bonds or any other obligations or the payment of expenses of operation or maintenance of the port system, and the powers and duties of any trustee with regard thereto;

(7) the setting aside out of the system revenues or other moneys of the municipal port authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(8) determination or definition of the system revenues or of the expenses of operation and maintenance of the port system;

(9) the rents, rates, fees, or other charges in connection with or for the use of the port system, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of system revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(10) the assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of the port system or any obligations having or which may have a lien on any part of the system revenues;

(11) limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the municipal port authority;

(12) limitations on the powers of the municipal port authority to construct, acquire or operate, or to consent to the construction, acquisition or operation of, any structures, facilities or properties which may compete or tend to compete with the port system;

(13) vesting in a trustee or trustees such property, rights, powers and duties in trust as the municipal port authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 21 of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section 21 of this act or limiting the rights, duties and powers of such trustee;

(14) the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds of holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(15) any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds and to be part of any covenant or contract with the holders of the bonds.

All such provisions of the bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the municipal port authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action, suit or proceeding in any court of competent jurisdiction.

L.1960, c. 192, p. 820, s. 20, eff. Feb. 15, 1961.



Section 40:68A-49 - Default In Payment Of Series Bonds; Appointment Of Trustee; Powers

40:68A-49. Default in payment of series bonds; appointment of trustee; powers
(a) If the bond resolution of a municipal port authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of this section, then if there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and if any such default shall continue for a period of 30 days, or if the municipal port authority shall fail or refuse to comply with any of the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any such bonds, and if such failure or refusal shall continue for a period of 30 days after written notice to the municipal port authority of its existence and nature, the holders of 25% in aggregate principal amount of the bonds of such series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section.

(b) Such trustee may and upon written request of the holders of 25% in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1) By any action, or other proceeding, enforce all rights of the holders of such bonds, including the right to require the municipal port authority to charge and collect facility charges adequate to carry out any contract as to, or pledge of, system revenues, and to require the municipal port authority to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3) By action, require the municipal port authority to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5) Declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the municipal port authority and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(d) In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, shall, if allowed by the court, constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any facility charges and system revenues of the municipal port authority pledged for the payment or security of bonds of such series.

L.1960, c. 192, p. 822, s. 21, eff. Feb. 15, 1961.



Section 40:68A-50 - Appointment Of Receiver; Powers And Duties

40:68A-50. Appointment of receiver; powers and duties
If the bond resolution of a municipal port authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of section 21 of this act and shall further provide in substance that any trustee appointed pursuant to said section or having the powers of such a trustee shall have the powers provided by this section, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled to the appointment of a receiver of the port system, and such receiver may enter upon and take possession of the port system and, subject to any pledge or contract with the holders of such bonds, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of the port system and proceed with such acquisition, construction, operation, maintenance or reconstruction which the municipal port authority is under any obligation to do, and operate, maintain and reconstruct the port system and fix, charge, collect, enforce and receive the facility charges and all system revenues thereafter arising subject to any pledge thereof or contract with the holders of such bonds relating thereto and perform the public duties and carry out the contracts and obligations of the municipal port authority in the same manner as the municipal port authority itself might do and under the direction of the court.

L.1960, c. 192, p. 824, s. 22, eff. Feb. 15, 1961.



Section 40:68A-51 - Personal Liability On Bonds; Not Debt Or Liability Of State, County Or Municipality

40:68A-51. Personal liability on bonds; not debt or liability of state, county or municipality
Neither the members of the municipal port authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State, and bonds or other obligations issued by a municipal port authority pursuant to this act shall not be in any way a debt or liability of the State or of any county or municipality and shall not create or constitute any indebtedness, liability or obligation of the State or of any county or municipality, except a municipality which in accordance with section 15 of P.L.1960, c. 192 (C. 40:68A-43) shall have guaranteed payment of principal and interest on the bonds or other obligations. Nothing in this act contained shall be construed to authorize any municipal port authority to incur any indebtedness on behalf of or in any way to obligate the State or any county.

L.1960, c. 192, p. 824, s. 23, eff. Feb. 15, 1961. Amended by L.1981, c. 547, s. 2.



Section 40:68A-52 - Negotiability Of Bonds

40:68A-52. Negotiability of bonds
Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said negotiable instruments law.

L.1960, c. 192, p. 825, s. 24, eff. Feb. 15, 1961.



Section 40:68A-53 - Real Property; Acquisition; Condemnation

40:68A-53. Real property; acquisition; condemnation
Every municipal port authority is hereby empowered, in its own name but for the local unit, to acquire by purchase, gift, grant or devise and to take for public use real property within the port district, which may be deemed by the municipal port authority to be necessary for its purposes, including public lands and property (hereinafter in this section called "public lands" ) in which any county, municipality or political subdivision of the State, or public body or agency of such political subdivision has any right, title or interest and to the acquisition of which it shall have consented. Whenever any municipal port authority has determined that it is necessary to take any such real property for port purposes by the exercise of the power of condemnation, as hereinafter provided, it shall prepare 2 copies of diagrams, maps or plans designating the general area in the local unit in which real property is to be acquired and file 1 copy thereof in its office and the other copy thereof in the office of the clerk of the local unit. Such municipal port authority is hereby empowered to acquire and take such real property by condemnation, in the manner provided by chapter 1 of Title 20, Eminent Domain, of the Revised Statutes (R.S. 20:1-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter, either in its own name or in the name of the local unit, all of the powers of such local unit to acquire or take property for public use; provided, however, that, notwithstanding the foregoing or any other provision of this act, no municipal port authority shall institute any proceeding to acquire or take, by condemnation, any real property within the designated area in the local unit referred to above in this section until after the date of filing in the office of the clerk of the local unit of a certified copy of a (a) resolution of the municipal port authority stating the finding of the municipal port authority that it is necessary or convenient to acquire real property in said designated area for port purposes, and (b) resolution of the governing body of the local unit expressing its consent to the acquisition of real property in said designated area.

L.1960, c. 192, p. 825, s. 25, eff. Feb. 15, 1961.



Section 40:68A-54 - Construction Or Operation Of Port System; Additional Powers; Relocation Of Facilities

40:68A-54. Construction or operation of port system; additional powers; relocation of facilities
In addition to other powers conferred by this act or by any other law, and not in limitation thereof, every municipal port authority, in connection with construction or operation of any part of a port system, shall have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles or any other equipment and appliances (herein called "facilities" ) of any public utility as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any real property of the municipal port authority. Whenever in connection with construction or operation of any part of a port system, any municipal port authority shall determine that it is necessary that any such facilities, which now are, or hereafter may be, located in, on, along, over or under any such real property, should be relocated in such real property, or should be removed therefrom, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the municipal port authority, provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands or any rights or interest in lands, or any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such property, shall be paid by the municipal port authority and may be included in the cost of such port system. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location.

L.1960, c. 192, p. 826, s. 26, eff. Feb. 15, 1961.



Section 40:68A-55 - Aid And Co-operation Of Local Units

40:68A-55. Aid and co-operation of local units
For the purpose of aiding and co-operating in the planning, undertaking, acquisition, construction or operation of any project of a municipal port authority, the local unit may: (a) acquire real property in its name for any project or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues, or highways to any such project, or partly for such purposes and partly for other municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such municipality; (b) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake; and (c) do any and all things necessary or convenient to aid and co-operate in the planning, undertaking, construction or operation of any such project, and cause services to be furnished to the municipal port authority of the character which such municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

L.1960, c. 192, p. 827, s. 27, eff. Feb. 15, 1961.



Section 40:68A-56 - Sale, Lease, Loan, Grant Or Conveyance To Municipal Port Authority

40:68A-56. Sale, lease, loan, grant or conveyance to municipal port authority
Any municipality, by ordinance of its governing body, or any other person is hereby empowered, without any referendum or public or competitive bidding to sell, lease, lend, grant or convey to a municipal port authority, or to permit a municipal port authority to use, maintain or operate as part of the port system, any real or personal property owned by it which may be necessary or useful and convenient for the purposes of the municipal port authority and accepted by the municipal port authority. Any such sale, lease, loan, grant, conveyance or permit may be made with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such municipality or other person and which may be agreed to by the municipal port authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with holders of bonds, the municipal port authority may enter into and perform any and all agreements with respect to property so accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such municipality or other person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of the port system.

L.1960, c. 192, p. 828, s. 28, eff. Feb. 15, 1961.



Section 40:68A-57 - Appropriation Of Money By Local Unit

40:68A-57. Appropriation of money by local unit
The local unit shall have power from time to time, pursuant to ordinance of its governing body, and for such period and upon such terms, with or without consideration, as may be provided in such ordinance and accepted by the municipal port authority to appropriate money for all or any part of the cost of acquisition or construction of any project of the municipal port authority.

L.1960, c. 192, p. 828, s. 29, eff. Feb. 15, 1961.



Section 40:68A-58 - Contracts For Use Or Lease Of Port System

40:68A-58. Contracts for use or lease of port system
Any municipal port authority and any person, may enter into a contract or contracts provided for or relating to the use or lease of all or any part of the port system of the municipal port authority and the cost and expense of such use. Any such contract may provide for the payment to the municipal port authority annually or otherwise of such sum or sums of money for such use, computed at fixed amounts or by a formula or in any other manner. Any such contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved and agreed to by the municipal port authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the municipal port authority is hereby authorized to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract.

L.1960, c. 192, p. 829, s. 30, eff. Feb. 15, 1961.



Section 40:68A-59 - Mortgage, Pledge Or Disposal Of Port System; Exceptions

40:68A-59. Mortgage, pledge or disposal of port system; exceptions
Except as otherwise expressly hereinabove provided with respect to the right of the municipal port authority to grant by franchise, lease or otherwise the use of any project owned or controlled by it, the municipal port authority shall not mortgage, pledge, encumber or otherwise dispose of any part of the port system, except that the municipal port authority may dispose of such part or parts thereof as may be no longer necessary for the purposes of the municipal port authority. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds.

L.1960, c. 192, p. 829, s. 31, eff. Feb. 15, 1961.



Section 40:68A-60 - Exemption From Execution

40:68A-60. Exemption from execution
All property of a municipal port authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a municipal port authority be a charge or lien upon its property provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a municipal port authority on its system revenues or other moneys.

L.1960, c. 192, p. 829, s. 32, eff. Feb. 15, 1961.



Section 40:68A-61 - Payments In Lieu Of Taxes

40:68A-61. Payments in lieu of taxes
Every municipal port authority and every municipality in which any property of the municipal port authority is located are hereby authorized and empowered to enter into agreements with respect to the payment by the municipal port authority to such municipality of annual sums of money in lieu of taxes on such property in amount not less than the amount of taxes last paid on such property prior to its acquisition by the municipal port authority, or such other agreed amount computed on the basis of the assessed value of real property without improvements, and each such municipal port authority is empowered to make such payments and each such municipality is empowered to accept such payments and to apply them in the manner in which taxes may be applied in such municipality.

L.1960, c. 192, p. 830, s. 33, eff. Feb. 15, 1961.



Section 40:68A-62 - Bonds As Legal Investments

40:68A-62. Bonds as legal investments
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this act, and such bonds shall be authorized security for any and all public deposits.

L.1960, c. 192, p. 830, s. 34, eff. Feb. 15, 1961.



Section 40:68A-63 - Tax Exemptions

40:68A-63. Tax exemptions
Every port system and all other properties of a municipal port authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality and such bonds, and the interest thereon and the income therefrom, and all facility charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes and taxes on transfers by or in contemplation of death.

L.1960, c. 192, p. 830, s. 35, eff. Feb. 15, 1961.



Section 40:68A-64 - Pledge Of State To Bondholders

40:68A-64. Pledge of state to bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to a bond resolution of a municipal port authority adopted pursuant to this act that the State will not limit or alter the rights hereby vested in the municipal port authority to acquire, construct, maintain, reconstruct and operate its port system, or to fix, establish, charge and collect its facility charges and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, so as to in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.1960, c. 192, p. 831, s. 36, eff. Feb. 15, 1961.



Section 40:68A-65 - Banks Authorized To Give Undertaking; Deposits

40:68A-65. Banks authorized to give undertaking; deposits
All banks, bankers, trust companies, savings banks, investment companies and other persons carrying on a banking business are hereby authorized to give to any municipal port authority a good and sufficient undertaking with such sureties as shall be approved by the municipal port authority to the effect that such bank or banking institution as hereinbefore described shall faithfully keep and pay over to the order of or upon the warrant of the municipal port authority or its authorized agent all such funds as may be deposited with it by the municipal port authority and agreed interest thereon, at such times or upon such demands as may be agreed with the municipal port authority or in lieu of such sureties, deposit with the municipal port authority or its authorized agent or any trustee therefor or for the holders of any bonds, as collateral, such securities as the municipal port authority may approve. The deposits of the municipal port authority may be evidenced by a depository collateral agreement in such form and upon such terms and conditions as may be agreed upon by the municipal port authority and such bank or banking institution.

L.1960, c. 192, p. 831, s. 37, eff. Feb. 15, 1961.



Section 40:68A-66 - Annual Audit

40:68A-66. Annual audit
Each municipal port authority shall cause an annual audit of its accounts to be made, and for this purpose it shall employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the municipal port authority within 4 months after the close of the fiscal year of the municipal port authority and a certified duplicate copy thereof shall be filed in the office of the Division of Local Government in the Department of the Treasury and in the office of the chief financial officer of the local unit within 5 days after the original report is filed with the municipal port authority.

L.1960, c. 192, p. 832, s. 38, eff. Feb. 15, 1961.



Section 40:68A-67 - Filing Certified Copies Of Bond Resolutions And Annual Budgets

40:68A-67. Filing certified copies of bond resolutions and annual budgets
Each municipal port authority shall file a certified copy of each bond resolution adopted by it in the office of the Division of Local Government in the Department of the Treasury, together with a certified summary of the dates, amounts, maturities and interest rates of all bonds to be issued pursuant thereto prior to the issuance of any such bonds. Upon the adoption of each annual budget of a municipal port authority or amendment thereof, a certified copy thereof shall be filed forthwith in the office of said Division of Local Government.

L.1960, c. 192, p. 832, s. 39, eff. Feb. 15, 1961.



Section 40:68A-68 - Liberal Construction

40:68A-68. Liberal construction
This act shall be construed liberally to effectuate the legislative intent and as complete and independent authority for the performance of each and every act and thing herein authorized, and a municipal port authority shall not be subject to, or constitute a municipality or agency or component of a municipality subject to, the provisions of chapter 50 or any other provisions of Title 40 of the Revised Statutes, or be subject to regulation as to its facility charges by any officer, board, agency, commission or other office of the State.

L.1960, c. 192, p. 832, s. 40, eff. Feb. 15, 1961.



Section 40:68A-69 - Partial Invalidity

40:68A-69. Partial invalidity
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective, it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any 1 or more instances or under any 1 or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1960, c. 192, p. 833, s. 41, eff. Feb. 15, 1961.



Section 40:69A-1 - Election On Question Whether Charter Commission Shall Be Elected

40:69A-1. Election on question whether charter commission shall be elected
(a) Whenever authorized by ordinance of the governing body or upon petition of the registered voters of any municipality, an election shall be held in the municipality upon the question: "Shall a charter commission be elected to study the charter of and to consider a new charter or improvements in the present charter and to make recommendations thereon?" The petition calling for such election shall be in the form required by subsection (b) hereof and shall be signed by the following per centum of registered voters of the municipality:

25% in municipalities of 7,000 or less inhabitants;

20% in municipalities of more than 7,000 and less than 70,000 inhabitants;

10% in municipalities of 70,000 or more inhabitants.

In either event, the municipal clerk shall provide for the submission of the question and for the election of a charter commission at the next general or regular municipal election, occurring not less than 75 days after the passage of the ordinance or the filing of the petition with the clerk. At the election the question above stated shall be submitted as other public questions are submitted to the voters of a single municipality.

(b) A petition under this section shall conform to the requirements of form for petitions under sections 17-37 through 17-39 hereof (except that there shall be no reference therein to any ordinance) and shall be subject to examination, certification and amendment as therein provided.

L.1950, c. 210, p. 460, s. 1-1. Amended by L.1953, c. 254, p. 1741, s. 1; L.1954, c. 69, p. 423, s. 1, eff. June 24, 1954.



Section 40:69A-2 - Election Of Charter Commission Members At Same Time Public Question Is Submitted

40:69A-2. Election of charter commission members at same time public question is submitted
A charter commission of five members shall be elected by the qualified voters at the same time as the public question is submitted. Duly nominated candidates for the office of charter commissioner shall be placed upon the ballot containing the public question in the same manner as is provided by law for candidates nominated by petition for other offices elective by the people of a single municipality, except that they shall be listed without any designation or slogan. Each voter shall be instructed to vote on the question and, regardless of the manner of his vote on the question, to vote for five members of a charter commission who shall serve if the question is determined in the affirmative.

L.1950, c. 210, p. 461, s. 1-2, eff. June 8, 1950.



Section 40:69A-3 - Candidates For Charter Commission

40:69A-3. Candidates for charter commission
Candidates for the charter commission shall be registered voters of the municipality. They may be nominated by petition signed by at least 3% or 100, whichever is the lesser number, but at no time shall such number be less than 10, of the registered voters of the municipality, and filed with the municipal clerk not less than 60 days prior to the date of the election.

(a) Each nominating petition shall set forth the names, places of residence, and post-office addresses of the candidate or candidates thereby nominated, that the nomination is for the office of charter commissioner and that the petitioners are legally qualified to vote for such candidate or candidates. Every voter signing a nominating petition shall add to his signature, his place of residence, post-office address and street number, if any. No voter shall sign a petition or petitions for more than five candidates.

(b) Each nominating petition shall, before it may be filed with the municipal clerk, contain an acceptance of such nomination in writing, signed by the candidate or candidates therein nominated, upon or annexed to such petition, or if the same person or persons be named in more than one petition, upon or annexed to one of such petitions. Such acceptance shall certify that the candidate is a registered voter of the municipality, that the nominee consents to stand as a candidate at the election and that if elected he agrees to take office and serve.

(c) Each nominating petition shall be verified by an oath or affirmation of one or more of the signers thereof, taken and subscribed before a person qualified under the laws of New Jersey to administer an oath, to the effect that the petition was signed by each of the signers thereof in his proper handwriting, that the signers are, to the best knowledge and belief of the affiant, registered voters of the municipality, and that the petition is prepared and filed in good faith for the sole purpose of endorsing the person or persons named therein for election as stated in the petition.

L.1950, c. 210, p. 461, s. 1-3, eff. June 8, 1950. Amended by L.1975, c. 372, s. 1, eff. March 3, 1976.



Section 40:69A-4 - Canvass Of Election

40:69A-4. Canvass of election
The result of the votes cast for and against the adoption of the public question shall be returned by the election officers, and a canvass of such election had, as is provided by law in the case of other public questions put to the voters of a single municipality. The votes cast for members of the charter commission shall be counted, and the result thereof returned by the election officers, and a canvass of such election had as is provided by law in the case of the election of members of the local governing body. The five candidates receiving the greatest number of votes shall be elected and shall constitute the charter commission, provided that if a majority of those voting on the public question shall vote against the election of a charter commission, none of the candidates shall be elected. If two or more candidates shall be equal and greatest in votes they shall draw lots to determine which one shall be elected.

L.1950, c. 210, p. 462, s. 1-4, eff. June 8, 1950.



Section 40:69A-5 - Organization Of Charter Commission; Quorum; Majority Required For Effective Recommendations

40:69A-5. Organization of charter commission; quorum; majority required for effective recommendations
As soon as possible and in any event no later than fifteen days after its election, the charter commission shall organize and hold its first meeting and elect one of its members as chairman, fix its hours and place of meeting, and adopt such rules for the conduct of its business as it may deem necessary and advisable. A majority of the members of said commission shall constitute a quorum for the transaction of business but no recommendation of said commission shall have any legal effect pursuant to sections 1-15 and 1-16 of this act unless adopted by a majority of the whole number of the members of the commission.

L.1950, c. 210, p. 462, s. 1-5, eff. June 8, 1950.



Section 40:69A-6 - Vacancies In Charter Commission

40:69A-6. Vacancies in charter commission
In case of any vacancy in the charter commission, the remaining members of such commission shall fill it by appointing thereto some other properly qualified citizen.

L.1950, c. 210, p. 463, s. 1-6, eff. June 8, 1950.



Section 40:69A-7 - Duties Of Charter Commission

40:69A-7. Duties of charter commission
It shall be the function and duty of the charter commission to study the form of government of the municipality, to compare it with other available forms under the laws of this State, to determine whether or not in its judgment the government of the municipality could be strengthened, made more clearly responsive or accountable to the people or whether its operation could be more economical or efficient, under a changed form of government.

L.1950, c. 210, p. 463, s. 1-7, eff. June 8, 1950.



Section 40:69A-8 - No Compensation; Expenses Of Commission Members; Consultants And Assistants

40:69A-8. No compensation; expenses of commission members; consultants and assistants
Members of the charter commission shall serve without compensation but shall be reimbursed by the municipality for their necessary expenses incurred in the performance of their duties.

Within the limits of such appropriations and privately contributed funds and services as shall be made available to it, the charter commission may appoint one or more consultants and clerical and other assistants to serve at the pleasure of the commission and may fix a reasonable compensation to be paid such consultants and clerical and other assistants.

L.1950, c. 210, p. 463, s. 1-8, eff. June 8, 1950.



Section 40:69A-9 - Hearings; Public Forums

40:69A-9. Hearings; public forums
The charter commission shall hold public hearings, may hold private hearings and sponsor public forums and generally shall provide for the widest possible public information and discussion respecting the purposes and progress of its work.

L.1950, c. 210, p. 463, s. 1-9, eff. June 8, 1950.



Section 40:69A-10 - Report Of Charter Commission; Copies

40:69A-10. Report of charter commission; copies
The charter commission shall report its findings and recommendations to the citizens of the municipality in accordance with section 1-7 within 9 calendar months from the date of its election. For this purpose it shall file with the municipal clerk an original signed copy of any final report containing said findings and recommendations made by any member of the commission. It shall also deliver to the municipal clerk sufficient copies of any such report to permit distribution to any interested citizen. The municipal clerk shall deliver a copy of any such report to each member of the governing body. If the charter commission, or any member or members thereof shall recommend the adoption of any of the optional plans of government as authorized in section 1-12(a) or 1-13, such report shall contain the complete plan as recommended.

L.1950, c. 210, p. 463, s. 1-10. Amended by L.1953, c. 254, p. 1742, s. 2; L.1960, c. 88, p. 571, s. 1, eff. July 5, 1960.



Section 40:69A-11 - Discharge Of Charter Commission; Change Of Recommendation; Amended Report

40:69A-11. Discharge of charter commission; change of recommendation; amended report
(a) The charter commission shall be discharged upon the filing of its report; provided, that if the commission's recommendations require further procedure on the part of the governing body or the people of the municipality pursuant to section 1-15 or 1-16 of this act, the commission shall not be discharged until the procedure required under those sections has been finally concluded.

(b) Any charter commission which has not been discharged pursuant to subsection (a) above may, any time before the procedure required under section 1-15 or 1-16 of this act has not been finally concluded, but not later than one year from the date of the publication of its final report pursuant to section 1-10 of this act, modify or change any recommendation set forth in said final report by publishing an amended report in accordance with the provision of section 1-10 hereof.

(c) Whenever a charter commission issues an amended report pursuant to subsection (b) above, such amended report shall supersede the final report and such final report shall cease to have any legal effect under this act.

(d) The procedure to be taken under the amended report shall be governed by all provisions of article 1 of this act applicable to the final report of a charter commission submitted pursuant to section 1-10 of this act.

L.1950, c. 210, p. 464, s. 1-11. Amended by L.1953, c. 254, p. 1742, s. 3, eff. July 20, 1953.



Section 40:69A-12 - Report And Recommendations

40:69A-12. Report and recommendations
1-12. The charter commission may report and recommend:



(a) That a referendum shall be held to submit to the qualified voters of the municipality the question of adopting one of the plans of government authorized in this act, and such of the alternative provisions as permitted thereunder, to be specified by the commission; or

(b) That the governing body shall petition the Legislature for the enactment of a special charter or for one or more specific amendments of or to the charter of the municipality, the text of which shall be appended to the charter commission's report pursuant to Article IV, Section VII, Paragraph 10, of the Constitution of 1947 and to the enabling legislation enacted thereunder to the extent that such legislation is not inconsistent herewith; or

(c) That the form of government of the municipality shall remain unchanged; or

(d) That the charter of the municipality adopted under P.L.1950, c.210 (C.40:69A-1 et seq.) be amended to adopt one of the alternative provisions authorized under the current plan of government of the municipality, in which case a referendum shall be held to submit the question to the qualified voters of the municipality in the same manner as required for an ordinance adopted to that effect pursuant to sections 7 through 11 of P.L.1981, c.465 (40:69A-25.1 through 40:69A-25.5) and sections 17-42 through 17-47 of P.L.1950, c.210 (C.40:69A-191 through 40:69A-196); or

(e) Such other action as it may deem advisable consistent with its functions as set forth in section 1-7 of this article.

L.1950,c.210,s.1-12; amended 1953,c.254,s.4; 1981,c.465,s.1; 1991,c.430,s.1.



Section 40:69A-13 - Number Of Council Members And Wards; Recommendations

40:69A-13. Number of council members and wards; recommendations
(a) If the charter commission shall recommend the adoption of the mayor-council plan of government or the council-manager plan of government, it may also specify that the municipal council shall consist of seven or nine members instead of five members as provided therein; or if the charter commission shall recommend the adoption of the small municipality plan of government, it may also specify that the council shall consist of five or seven members instead of three members as provided therein.

(b) If the charter commission shall recommend the adoption of the mayor-council plan of government or the council-manager plan of government it may further specify that the municipality shall be divided into two, three, four, five or six wards within the limitations hereinafter provided:

(1) Where the council is to consist of five members, the municipality may be divided into two or three wards;

(2) Where the charter commission specifies that the council shall consist of seven members, the municipality shall be divided into four wards; and

(3) Where the charter commission specifies that the council shall consist of nine members, the municipality shall be divided into five or six wards.

L.1950, c. 210, p. 465, s. 1-13. Amended by L.1953, c. 254, p. 1743, s. 5, eff. July 20, 1953; L.1973, c. 234, s. 1, eff. Oct. 24, 1973; L.1981, c. 465, s. 2, eff. Jan. 9, 1982.



Section 40:69A-14 - Form Of Question Submitted To Voters

40:69A-14. Form of question submitted to voters
1-14. The question to be submitted to the voters for the adoption of any of the optional plans of government authorized by this act, including any of the alternatives contained in this act, shall be submitted in the following form or such part thereof as shall be applicable:

"Shall ......(insert name of plan)...... of the Optional Municipal Charter Law, providing for (a division of the municipality into ......(insert number)...... wards, with ......(insert number)...... council members (one to be elected from each ward and ...(insert number)... to be elected at large) for ......(insert "concurrent" or "staggered" terms ......) ......at elections held in ...(insert May or November)... , with the mayor elected ......(insert "directly by the voters" or "by the council from among its members") ......, (insert, if appropriate) with run-off elections to be held thereafter if a sufficient number of candidates fail to attain a majority of votes, be adopted by ...(insert name of municipality)... ?".

L.1950,c.210,s.1-14; amended 1953,c.254,s.6; 1973,c.234,s.2; 1981,c.465,s.3; 1989,c.221,s.1; 1991,c.430,s.2.



Section 40:69A-15 - Ballots; Submission Of Question Of Adoption Of Optional Plan Of Government

40:69A-15. Ballots; submission of question of adoption of optional plan of government
If the charter commission shall recommend that the question of adopting one of the optional plans of government authorized by this act shall be submitted to the voters of the municipality, it shall be the duty of the municipal clerk to cause the question of adoption or rejection to be placed upon the ballot at such time as the commission shall in its report specify. The commission may cause the question to be submitted to the people at the next general or regular municipal election, occurring not less than 60 days following the filing of a copy of the commission's report with the clerk, or at a special election occurring not less than 60 days or more than 120 days after the filing of the report, at such time as the commission's report shall direct. At such election the question of adopting that plan of government recommended by the charter commission shall be submitted to the voters of the municipality in the same manner as other public questions to be voted upon by the voters of a single municipality. The charter commission shall frame the question to be placed upon the ballot as provided in section 1-14 and, if it deems appropriate, an interpretative statement to accompany such question.

L.1950, c. 210, p. 466, s. 1-15. Amended by L.1953, c. 254, p. 1745, s. 7, eff. July 20, 1953; L.1981, c. 465, s. 4, eff. Jan. 9, 1982.



Section 40:69A-16 - Special Charter Or Specific Amendments Of Charters; Petition To Legislature

40:69A-16. Special charter or specific amendments of charters; petition to legislature
If the charter commission shall propose a special charter or specific amendment or amendments of or to the existing charter of the municipality, it shall be the duty of the governing body of the municipality to forthwith petition the Legislature for a special law or laws, pursuant to the Constitution of 1947 and in the manner provided by general enabling legislation thereunder, to carry out the recommendations of the charter commission.

L.1950, c. 210, p. 466, s. 1-16, eff. June 8, 1950.



Section 40:69A-17 - Other Proceedings Pending; No New Resolution Or Petition Within 4 Years

40:69A-17. Other proceedings pending; no new resolution or petition within 4 years
No ordinance may be passed and no petition may be filed for the election of a charter commission pursuant to section 1-1 of this act while proceedings are pending under any other petition or ordinance filed or passed under article 1 of this act, or while proceedings are pending pursuant to section 1-18 hereof or any other statute providing for the adoption of any other charter or form of government available to the municipality, nor within four years after an election shall have been held pursuant to any such ordinance or petition passed or filed pursuant to section 1-1 hereof.

L.1950, c. 210, p. 467, s. 1-17. Amended by L.1953, c. 254, p. 1745, s. 8, eff. July 20, 1953.



Section 40:69A-18 - Adoption Of Optional Plan Without Charter Commission

40:69A-18. Adoption of optional plan without charter commission
The legally qualified voters of any municipality may adopt any of the optional plans provided in this act upon petition and referendum, without a charter commission, hereinafter provided.

L.1950, c. 210, p. 467, s. 1-18. Amended by L.1953, c. 254, p. 1746, s. 9, eff. July 20, 1953; L.1973, c. 234, s. 3, eff. Oct. 24, 1973; L.1981, c. 465, s. 5, eff. Jan. 9, 1982.



Section 40:69A-19 - Petition For Election Upon Adoption Of Optional Plan Of Government

40:69A-19. Petition for election upon adoption of optional plan of government
Upon petition of the registered voters of any municipality, an election shall be held in the municipality upon the question of adopting any of the optional plans of government provided in this act. The petition calling for such election shall be subject to the provisions of section 1-1(b) hereof and shall be signed by the following per centum of registered voters of the municipality:

(a) 25% in municipalities of 7,000 or less inhabitants;

(b) 20% in municipalities of more than 7,000 and less than 70,000 inhabitants;

(c) 10% in municipalities of 70,000 or more inhabitants.

The petition shall designate the plan to be voted upon, which may include any of the alternatives provided in this act and the question to be placed upon the ballot shall be in the same form as is required by section 1-14 of this article.

L.1950, c. 210, p. 467, s. 1-19. Amended by L.1953, c. 254, p. 1746, s. 10; L.1954, c. 69, p. 424, s. 2, eff. June 24, 1954; L.1981, c. 465, s. 6, eff. Jan. 9, 1982.



Section 40:69A-20 - Submission Of Question

40:69A-20. Submission of question
The municipal clerk shall provide for the submission of the question at the next general or regular municipal election if one is to be held not less than sixty days nor more than one hundred twenty days after the filing of the petition, and if a general or regular municipal election is not to be held within that time, at a special election within such time. The question of adoption of an optional plan of government shall be submitted to the voters of the municipality in the same manner as other public questions to be voted upon by the voters of a single municipality.

L.1950, c. 210, p. 468, s. 1-20, eff. June 8, 1950.



Section 40:69A-21 - Other Proceedings Pending; No New Petition Within 4 Years

40:69A-21. Other proceedings pending; no new petition within 4 years
No petition for submission of the question of adopting an optional plan of government pursuant to section 1-18 et seq. of this act may be filed while proceedings are pending pursuant to another such petition, or under an ordinance passed or petition filed pursuant to section 1-1 of this act, or while proceedings are pending pursuant to any other statute for the adoption of any other charter or form of government available to the municipality, nor within four years after an election shall have been held pursuant to any such petition filed pursuant to section 1-18 et seq. of this act.

L.1950, c. 210, p. 468, s. 1-21. Amended by L.1953, c. 254, p. 1746, s. 11, eff. July 20, 1953.



Section 40:69A-22 - Vote In Favor Of Change In Form Of Government

40:69A-22. Vote in favor of change in form of government
Whenever the legally qualified voters of any municipality by a majority of those voting on the question, vote in favor of adopting a change in their form of government pursuant to this act, either by the charter commission method or by direct petition and referendum, the proposed charter or charter amendment or amendments shall take effect according to its terms.

L.1950, c. 210, p. 468, s. 1-22, eff. June 8, 1950.



Section 40:69A-23 - Optional Form Of Government; Adoption, No Vote For 10 Years Thereafter To Change.

40:69A-23 Optional form of government; adoption, no vote for 10 years thereafter to change.

1-23. The voters of any municipality which has adopted an optional form of government pursuant to this act may not vote on the question of adopting another form of government until 10 years thereafter.

L.1950, c.210, s.1-23; amended 2009, c.339, s.3.



Section 40:69A-24 - Each Optional Plan Declared Complete Form Of Government

40:69A-24. Each optional plan declared complete form of government
For the purposes of this act each of the optional plans of government provided in this act, and each of said optional plans as modified by any available provisions concerning the time of elections, size and terms of council and number of wards, is hereby declared to be a complete and separate form of government provided by the Legislature for submission to the voters of the municipality.

L.1950, c. 210, p. 468, s. 1-24. Amended by L.1953, c. 254, p. 1747, s. 12, eff. July 20, 1953; L.1973, c. 234, s. 4, eff. Oct. 24, 1973; L.1981, c. 465, s. 12, eff. Jan. 9, 1982.



Section 40:69A-25 - Reversion To Prior Law.

40:69A-25 Reversion to prior law.

1-25. Any municipality may, subject to the provisions of section 1-23 of this act, abandon its optional plan and revert to the form of government under which it was governed immediately prior thereto, upon the filing of a petition and referendum as follows:

(a)Upon petition of the registered voters of the municipality signed by the same number thereof as required in section 1-19, for an election to submit the question of abandonment and reversion as herein provided, the municipal clerk shall provide for submission of the question in like manner as provided in section 1-20.

(b) The form of the question shall be as follows:



shall.......(Name of municipality)....................... abandon its present form of government and revert to its prior form of government, known as................(Popular Name of Plan)....... as provided by......(Statutory Reference of Prior Plan).........

(c) If a majority of those voting on the question vote in the affirmative the municipality shall revert to its prior form of government as of 12 m. of the fifty-ninth day following the election of officers under the form of government to which the municipality will revert. The first officers under such form of government shall be elected at the next regular municipal or general election, as appropriate to the form of government to which the municipality will revert, occurring not less than 60 days following the referendum. It shall be the duty of the municipal clerk to perform all the duties respecting such election as would be required of a municipal clerk for elections under the form of government to which the municipality will revert. Whenever a municipality has reverted to any form of government other than the commission form of government law (R.S.40:79-1 et seq.), or the municipal manager form of government (R.S.40:70-1 et seq.), at a later date than the one fixed for the filing of nominating petitions at the primary election for the general election, the candidates to be first elected shall be nominated by direct petition in the manner provided by law for nomination, by direct petition for a general election.

Any law to the contrary notwithstanding, persons holding office at the time of a referendum approving reversion shall continue to hold office until the municipality reverts to the previous form of government. Vacancies existing at the holding of the referendum or which occur between the holding of the referendum and the reversion of the municipality to its previous form of government, shall be filled by appointment pursuant to procedures for the filing of vacancies appropriate to the "Optional Municipal Charter Law."

If a majority of those voting on the question vote in the negative, the question of abandonment and reversion shall not again be submitted for five years.

(d) The reversion to a prior form of government shall take effect as provided in sections 17-57 through 17-59 of this act for transition to an optional plan hereunder.

(e) No petition shall be filed nor referendum held pursuant to this section which would provide for the reversion of a municipality to a form of government which it is not currently authorized to adopt by law.

L.1950,c.210,s.1-25; amended 1967, c.17; 1970, c.100; 1980, c.82; 1991, c.430, s.3; 2005, c.136, s.64.



Section 40:69A-25.1 - Amendment Of Charter To Include Alternative Under Plan Of Government; Referendum; Ballot; Form Of Question

40:69A-25.1. Amendment of charter to include alternative under plan of government; referendum; ballot; form of question
a. Any municipality governed by a plan of government adopted pursuant to P.L.1950, c. 210 (C. 40:69A-1 et seq.) may, by referendum, amend its charter to include any alternative permitted under that plan of government. The question of adopting an alternative may be initiated by the voters pursuant to, and subject to the pertinent provisions of, sections 17-35 through 17-47 (C. 40:69A-184 through 40:69A-196); or may be submitted to the voters by ordinance adopted by the governing body, in which case the question and ordinance shall be subject to the pertinent provisions of sections 17-42 through 17-47 (C. 40:69A-191 through 40:69A-196), except that no petition of the voters shall be necessary in order to submit the question.

b. At any election at which the question of adopting an alternative is to be submitted to the voters pursuant to this section, the question shall be submitted in substantially the following form:

"Shall the charter of (insert name of municipality) governed by (insert plan of government) be amended, as permitted under that plan, to provide for (insert appropriate language from below for the alternative to be voted upon)?"

GROUP A.

(1) "the holding of regular municipal elections in May;"

(2) "the holding of general elections in November;"

GROUP B.

(3) "the election of all council members at large;"

(4) "the division of the municipality into (insert number) wards with (insert number) council members to be elected at large and one from each ward;"

GROUP C.

(5) "the election of all council members for concurrent terms;" (6) "the election of council members for staggered terms;"

GROUP D.

(7) "the election of the mayor by the members of the council from among their own number;" (8) "the election of the mayor directly by the voters of the municipality;"

GROUP E.

(9) "a municipal council to consist of three members;" (10) "a municipal council to consist of five members" ; (11) "a municipal council to consist of seven members;" (12) "a municipal council to consist of nine members."

If more than one alternative is to be submitted to the voters at the same time, each alternative shall be separately stated on the ballot in the form of a question as set forth above. If the provisions of two or more alternatives adopted at the same election conflict, then that receiving the greatest affirmative vote shall control. Nothing contained in this section shall authorize the submission to the voters of the question of adopting any alternative not authorized by the plan of government under which the municipality is governed. No question shall be submitted to the voters pursuant to this section within 4 years next following the adoption by the municipality of a plan of government authorized by P.L.1950, c. 210 (C. 40:69A-1 et seq.) or this act, or within 4 years next following the date on which the question of adopting it or any alternative in the same group was last submitted to the voters pursuant to this section.

c. In any municipality having adopted a charter providing for the division of the municipality into wards, the question of increasing or decreasing the number of council members to be elected in the municipality shall be submitted to the voters in the manner set forth in alternative (4) of Group B. of subsection b. of this section. None of the alternatives set forth in Group E. of that subsection shall be submitted to the voters in any municipality divided into wards, unless at the same election alternative (3) of Group B. of that subsection is also submitted, in which case both alternatives shall be approved by the voters in order for either to take effect.

L.1981, c. 465, c. s. 7, eff. Jan. 9, 1982.



Section 40:69A-25.2 - Alternative Under 40:69a-25.1, Transition Provisions

40:69A-25.2. Alternative under 40:69A-25.1, transition provisions
8. a. Whenever any municipality, pursuant to the authority granted in section 7 of this act, shall amend its charter to include an alternative permitted under its plan of government and included in Group B. of subsection b. of section 7 of this act, the terms of all council members, and directly elected mayor if affected, currently serving in the municipality on the date of the election at which the amendment was adopted, and of all affected officers elected at that election, shall terminate on June 30, or December 31, as appropriate to the election provisions of the amended charter, next following the date of the first election of officers under the amended charter. The nomination and election of those municipal officers as are required shall be conducted in accordance with the provisions of the amended charter and appropriate law for the election to be held on the second Tuesday in May next following the date of adoption, or on the first Tuesday after the first Monday in November next following the date of adoption. If the amendment adopted to the charter shall provide for the division of the municipality into wards, or by its terms require an increase or decrease in the number of wards into which the municipality is divided, the ward boundaries required by the amended charter shall be fixed and determined pursuant to law within 90 days of the date of adoption.

If the municipality shall at the same time amend its charter to include an alternative permitted under its plan of government and included in Group A., Group C., Group D. or Group E. of subsection b. of section 7 of this act, the transitional provisions of this section shall apply and the provisions of all amendments shall take effect for the election to be held pursuant to this section.

b. In any municipality which has amended its charter with regard to the holding of elections according to the alternatives set forth in Group A of section 7 of P.L.1981, c.465 (C.40:69A-25.1), where council members are elected for concurrent terms, the first election of council members following the referendum adopting the charter amendment shall take place at the next regular municipal election or general election, as appropriate to the election provisions of the amended charter, which shall occur in the final year of the terms of those council members serving at the time the referendum is adopted. Where council members are elected for staggered terms, except as provided below, each council member serving or elected at the time that the referendum adopting the charter amendment takes place, shall complete the term of office which he is currently serving, or to which he is elected at the time of the referendum. At the regular municipal election or general election, as appropriate to the election provisions of the amended charter, which shall occur in the final year of the term of each member, the office shall be filled according to the election provisions of the amended charter, and the term of the affected council member shall terminate on June 30 or December 31, as appropriate to the election provisions of the amended charter.

L.1981,c.465,s.8; amended 1991,c.430,s.4.



Section 40:69A-25.3 - Group C Alternative; Adoption; Transitional Provisions

40:69A-25.3. Group C alternative; adoption; transitional provisions
Whenever any municipality shall, pursuant to the authority granted in section 7 of this act, amend its charter only to include an alternative permitted under its plan of government and included in group C. of subsection b. of section 7 of this act, the transitional provisions of this section shall apply.

a. If the amended charter shall provide for the election of all council members for concurrent terms in a municipality where prior to the amendment council members were elected for staggered terms, at the next election at which municipal officers are elected, and at each succeeding municipal election thereafter until such time as it shall occur that all council members shall be elected at the same election, council members elected at that election shall serve for a term equal in years to the number which the council member currently serving and having the greatest number of years remaining of his term has yet to serve of his term. At the election that it shall occur that all council members shall be elected at the same time, each council member shall be elected for the term of years provided in the amended charter.

b. If the amended charter shall provide for the election of council members for staggered terms in a municipality where prior to the amendment council members were elected for concurrent terms, the amendment to the charter shall take effect for the next election at which municipal officers are elected in the municipality.

L.1981, c. 465, s. 9, eff. Jan. 9, 1982.



Section 40:69A-25.4 - Group D Alternative; Adoption; Transitional Provisions

40:69A-25.4. Group D alternative; adoption; transitional provisions
Whenever any municipality shall, pursuant to the authority granted in section 7 of this act, amend its charter only to include an alternative permitted under its plan of government and included in group D. of subsection b. of section 7 of this act, the transitional provisions of this section shall apply.

a. If a municipality in which the mayor is elected by the members of the council shall adopt an amendment to its charter providing for the election of the major directly by the voters of the municipality, the amendment shall take effect for the next election held in the municipality at which municipal officers are elected, in accordance with the provisions of the amended charter. Any mayor currently serving on the date of that election shall, upon and after the date of the commencement of the term of the mayor elected at that election, serve as a member of the council for the remainder of his term but shall not exercise the powers or duties of mayor.

b. If a municipality in which the mayor is elected directly by the voters of the municipality shall adopt an amendment to its charter providing for the election of the mayor by the members of the council, the amendment shall take effect the first day of the next full month after adoption. On that date the members of the council currently serving shall meet and elect one of their number as mayor to serve until the first day of July, or January, as appropriate, next, at which time the members shall elect one of their number to serve a full term as mayor, pursuant to the amended charter. Any mayor serving on the effective date of the amendment shall, on and after that date, serve as a member of the council for the remainder of his term, but shall not exercise the powers or duties of mayor unless elected by the council.

L.1981, c. 465, s. 10, eff. Jan. 9, 1982.



Section 40:69A-25.5 - Group E Alternative; Adoption; Transitional Provisions

40:69A-25.5. Group E alternative; adoption; transitional provisions
Whenever any municipality shall, pursuant to the authority granted in section 7 of this act, amend its charter only to include an alternative permitted under its plan of government and included in group E. of subsection b. of section 7 of this act, the transitional provisions of this section shall apply.

a. If the amended charter shall provide for the election of council members at large for concurrent terms, the increase or decrease in the number of council members shall take effect for the next election at which municipal officers are elected in the municipality.

b. If the amended charter shall provide for the election of council members at large for staggered terms, an increase in the number of council members shall take effect as follows:

(1) If the plan of government requires generally a 3-year term for council members:

(a) And the increase is from three to five council members, at the next election at which municipal officers are elected, one additional council member shall be elected for a term of 1 year and one for a term of 2 years;

(b) And the increase is from three to seven council members, at the next election at which municipal officers are elected, two additional council members shall be elected for terms of 1 year, one for a term of 2 years, and one for a term of 3 years; or

(c) And the increase is from five to seven council members, at the next election at which municipal officers are elected, one additional council member shall be elected for a term of 1 year and one for a term of 3 years;

(2) If the plan of government requires generally a 4-year term for council members:

(a) And the increase is from five to seven council members, at the next election at which municipal officers are elected, one additional council member shall be elected for a term of 2 years and one for a term of 4 years;

(b) And the increase is from five to nine council members, at the next election at which municipal officers are elected, two additional council members shall be elected for terms of 2 years and two for terms of 4 years; or

(c) And the increase is from seven to nine council members, at the next election at which municipal officers are elected, one additional council member shall be elected for a term of 2 years and one for a term of 4 years.

c. If the amended charter shall provide for the election of council members at large for staggered terms, and the adopted amendment requires a decrease in the number of council members, the terms of all council members currently serving in the municipality on the date of the election at which the amendment was adopted, and of all council members elected at that election, shall terminate on June 30, or December 31, as appropriate to the election provisions of the amended charter, next following the date of the first election of officers under the amended charter. The nomination and election of council members shall be conducted in accordance with the provisions of the amended charter and appropriate law for the election to be held on the second Tuesday in May next following the date of adoption, or on the first Tuesday after the first Monday in November next following the date of adoption.

L.1981, c. 465, s. 11, eff. Jan. 9, 1982.



Section 40:69A-26 - Laws Governing After Adoption Of Optional Form Of Government

40:69A-26. Laws governing after adoption of optional form of government
Upon the adoption by the qualified voters of any municipality of any of the optional forms of government set forth in this act, the municipality shall thereafter be governed by the plan adopted, by the provisions of this act common to optional plans and by all applicable provisions of general law, subject to the transitional provisions of article 17 of this act, unless and until the municipality should adopt another form of government as provided by law.

L.1950, c. 210, p. 470, s. 2-1, eff. June 8, 1950.



Section 40:69A-27 - Municipality Remains Body Corporate And Politic; Name

40:69A-27. Municipality remains body corporate and politic; name
Upon such adoption of a plan under this act, the inhabitants of any municipality or municipalities within the corporate limits as now or hereafter established shall be and remain a body corporate and politic with perpetual succession, and with such corporate name as it has heretofore adopted or may hereafter adopt.

L.1950, c. 210, p. 471, s. 2-2, eff. June 8, 1950.



Section 40:69A-28 - "General Law" Defined

40:69A-28. "General law" defined
For the purposes of this act, a "general law" shall be deemed to be any law or provision of law, not inconsistent with this act, heretofore or hereafter enacted which is by its terms applicable or available to all municipalities, and the following additional laws whether or not such additional laws are so applicable or available to all municipalities: legislation relating to taxation, local courts, education, health, public authorities serving more than one municipality, and municipalities in unsound financial condition.

L.1950, c. 210, p. 471, s. 2-3, eff. June 8, 1950.



Section 40:69A-29 - Powers Of Municipality.

40:69A-29 Powers of municipality.

2-4. Each municipality governed by an optional form of government pursuant to this act shall, subject to the provisions of this act or other general laws, have full power to:

(a)Organize and regulate its internal affairs, and to establish, alter, and abolish offices, positions and employments and to define the functions, powers and duties thereof and fix their terms, tenure and compensation;

(b)Adopt and enforce local police ordinances of all kinds and impose one or more of the following penalties: fines not exceeding $2,000 or imprisonment for any term not exceeding 90 days, or a period of community service not exceeding 90 days for the violation thereof; prescribe that for the violation of particular ordinances at least a minimum penalty shall be imposed which shall consist of a fine which may be fixed at an amount not exceeding $100; prescribe that for the violation of an ordinance pertaining to unlawful solid waste disposal at least a minimum penalty shall be imposed which shall consist of a fine which may be fixed at an amount not exceeding $2,500 or a maximum penalty by a fine not exceeding $10,000; to construct, acquire, operate or maintain any and all public improvements, projects or enterprises for any public purpose, subject to referendum requirements otherwise imposed by law, and to exercise all powers of local government in such manner as its governing body may determine;

(c)Sue and be sued, to have a corporate seal, to contract and be contracted with, to buy, sell, lease, hold and dispose of real and personal property, to appropriate and expend moneys, and to adopt, amend and repeal such ordinances and resolutions as may be required for the good government thereof;

(d)Exercise powers of condemnation, borrowing and taxation in the manner provided by general law.

Any person who is convicted of violating an ordinance within one year of the date of a previous violation of the same ordinance and who was fined for the previous violation, shall be sentenced by a court to an additional fine as a repeat offender. The additional fine imposed by the court upon a person for a repeated offense shall not be less than the minimum or exceed the maximum fine fixed for a violation of the ordinance, but shall be calculated separately from the fine imposed for the violation of the ordinance.

Any municipality which chooses not to impose an additional fine upon a person for a repeated violation of any municipal ordinance may waive the additional fine by ordinance or resolution.

Any municipality that chooses to impose a fine in an amount greater than $1,250 upon an owner for violations of housing or zoning codes shall provide a 30-day period in which the owner shall be afforded the opportunity to cure or abate the condition and shall also be afforded an opportunity for a hearing before a court of competent jurisdiction for an independent determination concerning the violation. Subsequent to the expiration of the 30-day period, a fine greater than $1,250 may be imposed if a court has not determined otherwise or, upon reinspection of the property, it is determined that the abatement has not been substantially completed.

L.1950,c.210,s.2-4; amended 1983, c.410, s.2; 1987, c.411, s.2; 1989, c.114, s.2; 2003, c.231, s.7; 2005, c.269, s.2.



Section 40:69A-30 - Power Of Local Self-government Conferred; Construction Of Grants Of Power

40:69A-30. Power of local self-government conferred; construction of grants of power
The general grant of municipal power contained in this article is intended to confer the greatest power of local self-government consistent with the Constitution of this State. Any specific enumeration of municipal powers contained in this act or in any other general law shall not be construed in any way to limit the general description of power contained in this article, and any such specifically enumerated municipal powers shall be construed as in addition and supplementary to the powers conferred in general terms by this article. All grants of municipal power to municipalities governed by an optional plan under this act, whether in the form of specific enumeration or general terms, shall be liberally construed, as required by the Constitution of this State, in favor of the municipality.

L.1950, c. 210, p. 472, s. 2-5, eff. June 8, 1950.



Section 40:69A-31 - Applicable Laws

40:69A-31. Applicable laws
The form of government provided in this article shall be known as the "mayor-council plan and shall, together with articles 2 and 17, govern any municipality the voters of which have adopted it pursuant to this act.

L.1950, c. 210, p. 472, s. 3-1, eff. June 8, 1950. Amended by L.1981, c. 465, s. 13, eff. Jan. 9, 1982.



Section 40:69A-32 - Mayor-council Plan

40:69A-32. Mayor-council plan
a. Each municipality hereunder shall be governed by an elected council, and an elected mayor and by such other officers and employees as may be duly appointed pursuant to this article, general law or ordinance.

b. For the purpose of the construction of all other applicable statutes, unless the explicit terms and context of the statute require a contrary construction, any administrative or executive functions assigned by general law to the governing body shall be exercised by the mayor, and any legislative and investigative functions assigned by general law to the governing body shall be exercised by the council. Those functions shall be exercised pursuant to the procedures set forth in this plan of government, unless other procedures are required by the specific terms of the general law.

L. 1950, c. 210, p. 472, s. 3-2, eff. June 8, 1950. Amended by L. 1985, c. 374, s. 1, eff. Nov. 26, 1985.



Section 40:69A-33 - Mayor; Election; Term

40:69A-33. Mayor; election; term
The mayor shall be elected by the voters of the municipality, and shall serve for a term of 4 years.

L.1950, c. 210, p. 473, s. 3-3, eff. June 8, 1950. Amended by L.1981, c. 465, s. 14, eff. Jan. 9, 1982.



Section 40:69A-34 - Council Members; Number; Term

40:69A-34. Council members; number; term
The council shall consist of five members, unless otherwise provided in the municipal charter, who shall serve for a term of 4 years.

L.1950, c. 210, p. 473, s. 3-4, eff. June 8, 1950. Amended by L.1981, c. 465, s. 15, eff. Jan. 9, 1982.



Section 40:69A-34.1 - Mayor-council Plan; Election Of Mayor And Council; Regular Municipal Or General Election

40:69A-34.1. Mayor-council plan; election of mayor and council; regular municipal or general election
Any municipality adopting a mayor-council plan of government shall provide in its charter that the mayor and council shall be elected by the voters of the municipality either:

a. At a regular municipal election held on the second Tuesday in May in the years in which municipal officers are to be elected, in which case the term of office of the mayor and council members shall begin on July 1 next following their election; or

b. At the general election held on the first Tuesday after the first Monday in November or at such other time as may be provided by law for holding general elections, in which case the term of office of the mayor and council members shall begin on January 1 next following their election.

L.1981, c. 465, s. 16, eff. Jan. 9, 1982.



Section 40:69A-34.2 - Council Members; Election At Large Or By Ward

40:69A-34.2. Council members; election at large or by ward
Any municipality adopting a mayor-council plan of government shall provide in its charter either:



a. That the council members shall be elected at large by the voters of the municipality at the regular municipal election, or general election, as the charter shall provide; or



b. That the municipality shall be divided into wards pursuant to the authority granted in section 1-13 or 1-19 (C.40:69A-13 or 40:69A-19); that council members shall be elected at large and by wards at the regular municipal election or general election, as the charter shall provide; and that no more than one council member shall be elected from each ward established in the municipality, and all other council members shall be elected at large.

L.1981, c.465, s.17; amended 1989,c.221,s.2.



Section 40:69A-34.3 - First Council Members; Terms Of Office

40:69A-34.3. First council members; terms of office
a. Any municipality adopting a mayor-council plan of government may provide in its charter that the council members elected at the first regular municipal election or general election, as the charter shall provide, following the adoption of the plan shall serve for the following terms: if the municipal council is to consist of five members, two shall serve for four years and three for two years; if the municipal council is to consist of seven members, three shall serve for four years and four for two years; or if the municipal council is to consist of nine members, four shall serve for four years and five for two years. The length of the respective term of each member of the first council shall be determined by lot at the organization of the council immediately following the election.

b. Notwithstanding the provisions of subsection a. of this section, if a municipality adopting the provisions of this section shall also provide in its charter that the municipality shall be divided into wards pursuant to the authority granted in section 1-13 or 1-19 (C.40:69A-13 or 40:69A-19), the council members elected at the first regular municipal election or general election, as the charter shall provide, following the adoption of the plan shall serve as follows: the council members elected at large for a term of four years; and the council members elected from wards for a term of two years.

L.1981, c.465, s.18; amended 1989,c.221,s.3.



Section 40:69A-36 - Legislative Power

40:69A-36. Legislative power
The legislative power of the municipality shall be exercised by the municipal council, subject to the procedures set forth in this plan of government. Legislative powers shall be exercised by ordinance, except for the exercise of those powers that, under this plan of government or general law, do not require action by the mayor as a condition of approval for the exercise thereof, and may, therefore, be exercised by resolution, including, but not limited to:

a. The override of a veto of the mayor;

b. The exercise of advice and consent to actions of the mayor;

c. The conduct of a legislative inquiry or investigation;

d. The expression of disapproval of the removal by the mayor of officers or employees;

e. The removal of any municipal officer for cause;

f. The adoption of rules for the council;

g. The establishment of times and places for council meetings;

h. The establishment of the council as a committee of the whole and the delegation of any number of its members as an ad hoc committee;

i. The declaration of emergencies respecting the passage of ordinances;

j. The election, appointment, setting of salaries and removal of officers and employees of the council, subject to any pertinent civil service requirements and any pertinent contractual obligations, and within the general limits of the municipal budget;

k. Designation of official newspapers;

l. Approval of contracts presented by the mayor;

m. Actions specified as resolutions in the "Local Budget Law" (N.J.S. 40A:4-1 et seq.) and the "Local Fiscal Affairs Law" (N.J.S. 40A:5-1 et seq.); and

n. The expression of council policies or opinions which require no formal action by the mayor.

L. 1950, c. 210, p. 473, s. 3-6, eff. June 8, 1950. Amended by L. 1985, c. 374, s. 2, eff. Nov. 26, 1985.



Section 40:69A-37 - Investigative, Removal Powers

40:69A-37. Investigative, removal powers
The council, in addition to such other powers and duties as may be conferred upon it by this charter or otherwise by general law, may:

(a) Require any municipal officer, in its discretion, to prepare and submit sworn statements regarding his official duties in the performance thereof, and otherwise to investigate the conduct of any department, office or agency of the municipal government;

(b) Remove, by at least two-thirds vote of the whole number of the council, any municipal officer, other than the mayor or a member of council, for cause, upon notice and an opportunity to be heard.

L. 1950, c. 210, p. 473, s. 3-7, eff. June 8, 1950. Amended by L. 1985, c. 374, s. 3, eff. Nov. 26, 1985.



Section 40:69A-37.1 - Mayoral Control Of Administration

40:69A-37.1. Mayoral control of administration
In any municipality adopting the mayor-council plan of government, the municipal council shall deal with employees of the department of administration and other administrative departments solely through the mayor or his designee. All contact with the employees, and all actions and communications concerning the administration of the government and the provision of municipal services shall be through the mayor or his designee, except as otherwise provided by law.

Nothing in this section shall be construed to prohibit the council's inquiry into any act or problem of the administration of the municipality. Any council member may, at any time, require a report on any aspect of the government of the municipality by making a written request to the mayor. The council may, by a majority vote of the whole number of its members, require the mayor or his designee to appear before the council sitting as a committee of the whole, and to bring before the council those records and reports, and officials and employees of the municipality as the council may determine necessary to ensure clarification of the matter under study. The council may further, by a majority of the whole number of its members, designate any number of its members as an ad hoc committee to consult with the mayor or his designee to study any matter and to report to the council thereon. It is the intent of the mayor-council plan of government to confer on the council general legislative powers, and such investigative powers as are germane to the exercise of its legislative powers, but to retain for the mayor full control over the municipal administration and over the administration of municipal services.

L. 1985, c. 374, s. 8, eff. Nov. 26, 1985.



Section 40:69A-38 - Municipal Clerk; Duties

40:69A-38. Municipal clerk; duties
The council shall appoint a municipal clerk, who shall serve as clerk of the council, keep its minutes and records of its proceedings, maintain and compile its ordinances and resolutions as this act requires, and perform such functions as may be required by law. The municipal clerk shall, prior to his appointment, have been qualified by training or experience to perform the duties of the office.

L.1950, c. 210, p. 474, s. 3-8, eff. June 8, 1950.



Section 40:69A-39 - Executive Power

40:69A-39. Executive power
The executive power of the municipality shall be exercised by the mayor, subject to the procedures set forth in this plan of government.

L. 1950, c. 210, p. 474, s. 3-9, eff. June 8, 1950. Amended by L. 1985, c. 374, s. 4, eff. Nov. 26, 1985.



Section 40:69A-40 - Mayoral Duties

40:69A-40. Mayoral duties
The mayor shall:

a. Enforce the charter and ordinances of the municipality and all general laws applicable thereto;

b. Report annually to the council and to the public on the state of the municipality, and the work of the previous year; he shall also recommend to the council whatever action or programs he deems necessary for the improvement of the municipality and the welfare of its residents. He may from time to time recommend any action or programs he deems necessary or desirable for the municipality to undertake;

c. Supervise, direct and control all departments of the municipal government and shall require each department to make an annual and such other reports on its work as he may deem desirable;

d. Require such reports and examine such accounts, records and operations of any board, commission or other agency of municipal government, as he deems necessary;

e. Prepare and submit to the council for its consideration and adoption an annual operating budget and a capital budget, establish the schedules and procedures to be followed by all municipal departments, offices and agencies in connection therewith, and supervise and administer all phases of the budgetary process;

f. Supervise the care and custody of all municipal property, institutions and agencies, and make recommendations concerning the nature and location of municipal improvements and execute improvements determined by the governing body;

g. Sign all contracts, bonds or other instruments requiring the consent of the municipality;

h. Review, analyze and forecast trends of municipal services and finances and programs of all boards, commissions, agencies and other municipal bodies, and report and recommend thereon to the council;

i. Supervise the development, installation and maintenance of centralized budgeting, personnel and purchasing procedures as may be authorized by ordinance;

j. Negotiate contracts for the municipality, subject to council approval;

k. Assure that all terms and conditions imposed in favor of the municipality or its inhabitants in any statute, franchise or other contract are faithfully kept and performed;

l. Serve as an ex officio, nonvoting member of all appointive bodies in municipal government of which he is not an official voting member.

L. 1950, c. 210, p. 474, s. 3-10, eff. June 8, 1950. Amended by L. 1985, c. 374, s. 5, eff. Nov. 26, 1985.



Section 40:69A-41 - Approval Or Veto Of Ordinances; Attending Meetings

40:69A-41. Approval or veto of ordinances; attending meetings
(a) Ordinances adopted by the council shall be submitted to the mayor, and he shall within ten days after receiving any ordinance, either approve the ordinance by affixing his signature thereto or return it to the council by delivering it to the municipal clerk together with a statement setting forth his objections thereto or to any item or part thereof. No ordinance or any item or part thereof shall take effect without the mayor's approval, unless the mayor fails to return an ordinance to the council within ten days after it has been presented to him, or unless council upon reconsideration thereof on or after the third day following its return by the mayor shall by a vote of two-thirds of the members resolve to override the mayor's veto.

(b) The mayor may attend meetings of council and may take part in discussions of council but shall have no vote except in the case of a tie on the question of filling a vacancy in the council, in which case he may cast the deciding vote.

L.1950, c. 210, p. 474, s. 3-11, eff. June 8, 1950.



Section 40:69A-42 - Acting Mayor

40:69A-42. Acting mayor
The mayor shall designate the business administrator, any other department head, or the municipal clerk to act as mayor whenever the mayor shall be prevented by absence from the municipality, disability or other cause from attending to the duties of his office. During such time the person so designated by the mayor shall possess all the rights, powers, and duties of mayor. Whenever the mayor shall have been unable to attend to the duties of his office for a period of sixty consecutive days for any of the above stated reasons, an acting mayor shall be appointed by the council, who shall succeed to all the rights, powers and duties of the mayor or the then acting mayor.

L.1950, c. 210, p. 475, s. 3-12, eff. June 8, 1950.



Section 40:69A-43 - Municipal Departments, Number.

40:69A-43 Municipal departments, number.

3-13. (a) The municipality shall have a department of administration and such other departments, not less than two and not exceeding nine in number, as council may establish by ordinance. All of the administrative functions, powers and duties of the municipality, other than those vested in the offices of the municipal clerk and the municipal tax assessor, shall be allocated and assigned among and within such departments.

The offices of the municipal clerk and the municipal tax assessor shall be subject to such general administrative procedures and requirements as are departments of the municipal government, including, but not limited to, the preparation and submission of an annual budget and of such periodic budget reports as are generally required of departments, and such accounting controls, central purchasing practices, personnel procedures and regulations, and central data processing services as are generally required of departments.

(b)Each department shall be headed by a director, who shall be appointed by the mayor with the advice and consent of the council. Each department head shall serve during the term of office of the mayor appointing him, and until the appointment and qualification of his successor. The mayor shall, with the advice and consent of the council, appoint the municipal assessor and all other municipal officers not assigned within municipal departments, subject to the terms of any general law providing for these offices, unless a different appointment procedure is clearly required by this plan of government or by general law.

(c)The mayor may in his discretion remove any department head and, subject to any general provisions of law concerning term of office or tenure, any other municipal executive officer who is not a subordinate departmental officer or employee, after notice and an opportunity to be heard. Prior to removal the mayor shall first file written notice of his intention with the council, and such removal shall become effective on the 20th day after the filing of such notice unless the council shall prior thereto have adopted a resolution by a two-thirds vote of the whole number of the council, disapproving the removal.

In the event of the removal or failure of reappointment of a business administrator, that administrator may, upon the enactment of an ordinance, be entitled to a three-months' written notice of the removal or non-reappointment, or if the mayor determines that the removal shall be immediate, then the administrator may, upon the enactment of an ordinance, be paid any unpaid balance of his salary plus his salary for a maximum of the next three calendar months following the effective date of the mayor's action unless the removal is for good cause. For the purposes of this subsection, "good cause" shall mean conviction of a crime or offense involving moral turpitude, the violation of the provisions of section 17-14, 17-15, 17-16, 17-17, or 17-18 of P.L.1950, c.210 (C.40:69A-163 through 40:69A-167), or the violation of any code of ethics in effect within the municipality.

(d)Department heads shall appoint subordinate officers and employees within their respective departments and may, with approval of the mayor, remove such officers and employees, subject to the provisions of Title 11A of the New Jersey Statutes, where that Title is effective in the municipality, or other general law.

(e)Notwithstanding the foregoing provisions of this section, in any city of the first class, there shall be, and in any municipality having a population of 15,000 or more, there may be, a board of alcoholic beverage control which shall exercise the powers conferred upon municipal boards of alcoholic beverage control under Title 33 of the Revised Statutes. Such boards shall be comprised of three members, no more than two of whom shall be of the same political party, who shall be appointed by the mayor, with the advice and consent of the council, each to serve for a term of three years, provided that of those first appointed, one shall be appointed to serve for a term of one year, one for two years, and one for three years. Any vacancy in such office shall be filled in the same manner as the original appointment, for the balance of the unexpired term. Except in cities of the first class the members of such board shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their duties; in cities of the first class, the members of such board shall receive such compensation as shall be established by ordinance of the municipality. They shall be removable by the mayor for cause. Any person appointed hereunder shall not be subject to the provisions of Title 11A of the New Jersey Statutes, and no such person shall be a member of the city council.

Nothing in this subsection shall be construed to limit the general power of the municipal council under this act to establish, alter and abolish offices, boards and commissions in any municipality other than a city of the first class.

(f)Whenever in any municipality with a population greater than 100,000, according to the latest federal decennial census, the governing body is authorized by any provision of general law to appoint the members of any board, authority or commission, such power of appointment shall be deemed to vest in the mayor with the advice and consent of the council. In all other municipalities, whenever the governing body is authorized by any provision of general law to appoint the members of any board, authority or commission, such power of appointment shall be deemed to vest in the mayor with the advice and consent of the council, unless the specific terms of that general law clearly require a different appointment procedure or appointment by resolution, in which case the appointment shall be by the council.

L.1950,c.210,s.3-13; amended 1954, c.68, s.1; 1960, c.61; 1961, c.126, s.1; 1981, c.393, s.5; 1981, c.462, s.39; 1985, c.374, s.6; 1989, c.258, s.1; 1997, c.418.



Section 40:69A-43A - Administrative Department Salaries

40:69A-43a. Administrative department salaries
The mayor shall, subject to any pertinent civil service requirements and any pertinent contractual obligations, and within the general limits of the municipal budget, fix the amount of salary, wages or other compensation to be paid to employees of the administrative departments of the municipal government, except that the salary, wages or other compensation paid the director of each department shall be fixed by the council pursuant to subsection (c) of section 17-31 of P.L. 1950, c. 210 (C. 40:69A-180), and except that salaries of officers which are required by law to be fixed by ordinance shall be fixed by ordinance.

L. 1985, c. 374, s. 9, eff. Nov. 26, 1985.



Section 40:69A-43.1 - Deputy Director Of Department

40:69A-43.1. Deputy director of department
The director of each department in any city of the second class which, prior to the effective date of this amendatory and supplementary act, had adopted the form of government designated as "Mayor-Council Plan D" provided for in article 6 of the act to which this act is a supplement, may appoint a deputy director of his department who shall serve, and be removable at the pleasure of the director, in the unclassified service of the civil service of the city and shall receive such salary as shall be fixed by the director with the approval of the council.

No municipality shall adopt the provisions of this section on or after the effective date of this amendatory and supplementary act.

L.1954, c. 62, p. 414, s. 1, eff. June 24, 1954. Amended by L.1981, c. 465, s. 39, eff. Jan. 9, 1982.



Section 40:69A-43.2 - Powers And Duties Of Deputy

40:69A-43.2. Powers and duties of deputy
The director shall prescribe, in writing, the powers and duties of the deputy so appointed by him and the acts of such deputy, within the scope of his authority, shall in all cases be as legal and binding as if done and performed by the director for whom he is acting.

L.1954, c. 62, p. 414, s. 2, eff. June 24, 1954.



Section 40:69A-44 - Department Of Administration; Director; Qualifications; Powers And Duties

40:69A-44. Department of administration; director; qualifications; powers and duties
The department of administration shall be headed by a director who shall be known and designated as business administrator. He shall be chosen solely on the basis of his executive and administrative qualifications with special reference to his actual experience in, or his knowledge of, accepted practice in respect to the duties of his office as hereinafter set forth. At the time of his appointment, he need not be a resident of the municipality or State, but during his tenure of office he may reside outside the municipality only with the approval of council. He shall have, exercise and discharge the functions, powers and duties of the department. The department, under the direction and supervision of the mayor shall:

(a) Assist in the preparation of the budget;

(b) Administer a centralized purchasing system;

(c) Be responsible for the development and administration of a sound personnel system; and

(d) Perform such other duties as council may prescribe.

(e) The governing body of the municipality may provide, by ordinance, that the business administrator also shall, subject to the direction of the mayor, supervise the administration of each of the departments established by ordinance. For this purpose, he shall have power to investigate the organization and operation of any and all departments, to prescribe standards and rules of administrative practice and procedure, and to consult with the heads of the departments under his jurisdiction; provided that with respect to any department of law or department of audit, accounts or control, the authority of the business administrator under this subsection shall extend only to matters of budgeting, personnel and purchasing.

L.1950, c. 210, p. 476, s. 3-14. Amended by L.1954, c. 68, p. 422, s. 2; L.1981, c. 462, s. 40; L.1981, c. 465, s. 19, eff. Jan. 9, 1982.



Section 40:69A-45 - Preparation Of Budget

40:69A-45. Preparation of budget
The municipal budget shall be prepared by the mayor with the assistance of the business administrator. During the month of November, the mayor shall require all department heads to submit requests for appropriations for the ensuing budget year, and to appear before the mayor or the business administrator at public hearings, which shall be held during that month, on the various requests.

L.1950, c. 210, p. 476, s. 3-15, eff. June 8, 1950.



Section 40:69A-46 - Budget Submitted To Council

40:69A-46. Budget submitted to council
Except in those municipalities which operate on the State fiscal year pursuant to section 2 or 3 of P.L.1991, c.75 (C.40A:4-3.1 or C.40A:4-3.2), on or before the fifteenth day of the fiscal year the mayor shall submit to council his recommended budget together with such explanatory comment or statement as he may deem desirable. The budget shall be in such form as is required by law for municipal budgets, and shall in addition have appended thereto a detailed analysis of the various items of expenditure and revenue. Council may reduce any item or items in the mayor's budget by a vote of a majority of the council, but an increase in any item or items therein shall become effective only upon an affirmative vote of two-thirds of the members of council.

L.1950,c.210,s.3-16; amended 1991,c.75,s.6.



Section 40:69A-46.1 - Mayor-council Plan Deadline

40:69A-46.1. Mayor-council plan deadline
Notwithstanding the provisions of section 3-16 of P.L. 1950, c. 210 (C. 40:69A-46), in any local budget year for which budget dates are extended pursuant to section 1 of this act, the mayor of a municipality governed under the "mayor-council plan" pursuant to P.L. 1950, c. 210 (C. 40:69A-1 et seq.) which takes advantage of such extension shall submit to the council his recommended budget not less than 16 days prior to the extended date for the introduction and approval of municipal budgets.

L. 1989, c. 31, s. 8.



Section 40:69A-47 - System Of Work Programs And Quarterly Allotments

40:69A-47. System of work programs and quarterly allotments
The council shall where practicable provide for the maintenance of a system of work programs and quarterly allotments, for operation of the budget. It shall be the duty of the officer or department administering any such program to develop and report appropriate unit costs of budgeted expenditures.

L.1950, c. 210, p. 477, s. 3-17, eff. June 8, 1950.



Section 40:69A-48 - Control Functions

40:69A-48. Control functions
Provision shall be made by ordinance for the exercise of a control function, in the management of the finances of the municipality, by some officer other than the business administrator. The control function shall include provision for an encumbrance system of budget operation, for expenditures only upon written requisition, for the pre-audit of all claims and demands against the municipality prior to payment, and for the control of all payments out of any public funds by individual warrant for each payment to the official having custody thereof.

L. 1950, c. 210, p. 477, s. 3-18, eff. June 8, 1950. Amended by L. 1985, c. 374, s. 7, eff. Nov. 26, 1985.



Section 40:69A-60.1 - Mayoral Appointees

40:69A-60.1. Mayoral appointees
The mayor of any municipality having a population of more than 300,000, which, prior to January 9, 1982, had adopted the form of government designated as "Mayor-Council Plan C" provided for in article 5 of the act of which this act is a supplement, may appoint one or two deputy mayors, a personal secretary, an executive secretary, and aides, not exceeding 10 in number, who shall serve and be removable at the pleasure of the mayor, and who shall serve in the unclassified service of the civil service of the city and shall receive such salary as shall be fixed by ordinance.

No municipality shall adopt the provisions of this section on or after the date occurring six months after the effective date of this amendatory act.

The mayor of any municipality having a population of more than 80,000, but less than 300,000, which, prior to January 9, 1982, had adopted the form of government designated as "Mayor-Council Plan C" provided for in article 5 of P.L.1950, c.210 (C.40:69A-55 et seq.), may appoint one or two deputy mayors, a personal secretary, an executive secretary, and aides not exceeding seven in number, who shall serve and be removable at the pleasure of the mayor, and who shall serve in the unclassified service of the civil service of the municipality and shall receive such salary as shall be fixed by the mayor.

L.1963,c.69,s.1; amended 1970,c.168,s.1; 1981,c.465,s.40; 1985,c.159,s.1; 1990,c.102,s.1.



Section 40:69A-60.2 - Powers And Duties Of Deputies, Secretaries And Aides

40:69A-60.2. Powers and duties of deputies, secretaries and aides
The mayor shall prescribe, in writing, the powers and duties of the deputy or deputies, personal secretary, executive secretary, and aides to the mayor.

L.1963, c. 69, s. 2, eff. May 28, 1963. Amended by L.1970, c. 168, s. 2, eff. July 31, 1970.



Section 40:69A-60.3 - Municipalities Over 300,000; Department Of Administration; Assistant Business Administrator

40:69A-60.3. Municipalities over 300,000; department of administration; assistant business administrator
The director of the department of administration in any municipality having a population of more than 300,000 which, prior to the effective date of this amendatory and supplementary act, had adopted the form of government designated as "Mayor-Council Plan C" provided for in article 5 of the act of which this act is a supplement, may appoint and may remove, with the approval of the mayor, an assistant business administrator of his department who shall serve in the unclassified service of the civil service of the city and shall receive such salary as shall be fixed by ordinance.

No municipality shall adopt the provisions of this section on or after the effective date of this amendatory and supplementary act.

L.1965, c. 35, s. 1, eff. May 5, 1965. Amended by L.1981, c. 465, s. 41, eff. Jan. 9, 1982.



Section 40:69A-60.4 - Powers And Duties Of Assistant Business Administrator

40:69A-60.4. Powers and duties of assistant business administrator
The director shall prescribe, in writing, the power and duties of the assistant business administrator so appointed and the acts of such assistant business administrator, within the scope of his authority, shall in all cases be as legal and binding as if done by the director for whom he is acting.

L.1965, c. 35, s. 2, eff. May 5, 1965.



Section 40:69A-60.5 - Appointment Of Executive Secretary, Aides For Council Member; Terms; Compensation

40:69A-60.5. Appointment of executive secretary, aides for council member; terms; compensation
1. The municipal council of any municipality having a population of more than 270,000 which, prior to January 9, 1982 had adopted the form of government designated as "Mayor-Council Plan C" provided for in article 5 of P.L.1950, c.210 (C.40:69A-55 et seq.), may appoint an executive secretary and not more than four aides for each council member, who shall serve, and be removable at the pleasure of the council member, and who shall serve in the unclassified service of the civil service of the city and shall receive such salary as shall be fixed by ordinance, but said salary shall not exceed the salaries of persons holding the positions of executive secretary or aide on April 26, 1985. Persons appointed pursuant to this section may have their salaries increased on a periodic basis in accordance with the recommendation in an annual merit evaluation for each aide, to be filed with the municipal clerk by the council members, but not in excess of the average percentage increase granted to other municipal employees in the same period.

The municipal council of any municipality having a population of more than 200,000, but less than 270,000, which, prior to January 9, 1982, had adopted the form of government designated as "Mayor-Council Plan C" provided for in article 5 of P.L.1950, c.210 (C.40:69A-55 et seq.) may appoint not more than one aide for each council member, who shall serve, and be removable at the pleasure of the council member, and who shall serve in the unclassified service of the civil service of the city and shall receive a salary as shall be fixed by ordinance, except that the salary so fixed shall not exceed $15,000.

No municipality shall adopt the provisions of this section on or after October 26, 1985.

L.1973,c.89,s.1; amended 1979,c.469; 1981,c.465,s.42; 1985,c.159,s.2; 1989,c.221,s.4; 1993,c.40; 1994,c.116.



Section 40:69A-60.6 - Powers And Duties Of Aides

40:69A-60.6. Powers and duties of aides
The municipal council shall prescribe, in writing, the powers and duties of the aide.

L.1973, c. 89, s. 2, eff. April 24, 1973.



Section 40:69A-60.7 - City Of First Class Under Mayor-council Plan C; Police Chief; Appointment; Term Of Office; Removal

40:69A-60.7. City of first class under Mayor-Council Plan C; police chief; appointment; term of office; removal
a. Notwithstanding the provisions of any other law to the contrary, the governing body of any city of the first class, which, prior to the effective date of this amendatory and supplementary act, had adopted the form of government designated as "Mayor-Council Plan C" provided for in article 5 of the act to which this act is a supplement, may provide, by ordinance, that the mayor shall appoint a police chief, who shall have served as a superior police officer and possess at least 5 years' administrative and supervisory police experience, who shall serve during the term of office of the mayor appointing him, and until the appointment and qualification of his successor, and who shall serve in the unclassified service of the civil service of the city and shall receive such salary as shall be fixed by ordinance.

b. The mayor of any first class city adopting the provisions of this supplementary act may in his discretion remove any person appointed pursuant to the provisions of this act, after notice and an opportunity to be heard. Prior to removing such person the mayor shall first file written notice of his intention to do so with the council, and such removal shall become effective on the twentieth day after the filing of such notice unless the council shall prior thereto have adopted a resolution disapproving such removal by at least a 2/3 vote of the membership of the council.

L.1979, c. 163, s. 1, eff. Aug. 6, 1979. Amended by L.1981, c. 465, s. 43, eff. Jan. 9, 1982.



Section 40:69A-67.1 - Municipality With Mayor-council Plan D; Housing Counsellor; Duties

40:69A-67.1. Municipality with Mayor-Council Plan D; housing counsellor; duties
The governing body of any municipality having a population in excess of 60,000 persons, in which, prior to the effective date of P.L.1981, c. 465 (C. 40:69A-12 et al.) the voters adopted the form of government designated as "Mayor-Council Plan D," formerly provided for in Article 6 of the "Optional Municipal Charter Law," P.L.1950, c. 210 (C. 40:69A-1 et seq.) may by ordinance create the position of housing counsellor to counsel new and prospective home owners concerning purchase and maintenance costs of housing within the municipality, and may prescribe such additional duties as are appropriate to the position.

L.1982, c. 47, s. 1, eff. June 29, 1982.



Section 40:69A-67.2 - Appointment; Removal; Salary

40:69A-67.2. Appointment; removal; salary
The position of housing counsellor created pursuant to section 1 of this act shall be filled by appointment of the council. The housing counsellor shall serve in the unclassified service of the civil service of the municipality, be removable at the pleasure of the council, and shall receive such salary as shall be fixed by the council.

L.1982, c. 47, s. 2, eff. June 29, 1982.



Section 40:69A-81 - Applicable Laws

40:69A-81. Applicable laws
The form of government provided in this article shall be known as the "council-manager plan " and shall, together with articles 2 and 17, govern any municipality, the voters of which have adopted this plan pursuant to this act.

L.1950, c. 210, p. 485, s. 9-1, eff. June 8, 1950. Amended by L.1981, c. 465, s. 21, eff. Jan. 9, 1982.



Section 40:69A-82 - Government By Elected Council And Appointed Manager And Other Officers And Employees

40:69A-82. Government by elected council and appointed manager and other officers and employees
Each municipality under this article shall be governed by an elected council and by an appointed municipal manager, and by such other officers and employees as may be duly appointed pursuant to this article, general law or ordinance.

L.1950, c. 210, p. 485, s. 9-2, eff. June 8, 1950.



Section 40:69A-83 - Council

40:69A-83. Council
The municipal council shall consist of five members, unless otherwise provided in the municipal charter, who shall serve for a term of 4 years.

L.1950, c. 210, p. 485, s. 9-3, eff. June 8, 1950. Amended by L.1981, c. 465, s. 22, eff. Jan. 9, 1982.



Section 40:69A-83.1 - Council-manager Plan; Charter Provision; Regular Municipal Or General Election; Term Of Office

40:69A-83.1. Council-manager plan; charter provision; regular municipal or general election; term of office
Any municipality adopting a council-manager plan of government shall provide in its charter that the council members shall be elected by the voters of the municipality either:

a. At a regular municipal election held on the second Tuesday in May in the years in which municipal officers are to be elected, in which case the term of office of the council members shall begin on July 1 next following their election; or

b. At the general election held on the first Tuesday after the first Monday in November or at such other time as may be provided by law for holding general elections, in which case the term of office of the council members shall begin on January 1 next following their election.

L.1981, c. 465, s. 23, eff. Jan. 9, 1982.



Section 40:69A-83.2 - Election At Large Or By Wards

40:69A-83.2. Election at large or by wards
Any municipality adopting a council-manager plan of government shall provide in its charter either:



a. That the council members shall be elected at large by the voters of the municipality at the regular municipal election, on general election, as the charter shall provide; or



b. That the municipality shall be divided into wards pursuant to the authority granted in section 1-13 or 1-19 (C.40:69A-13 or 40:69A-19), that council members shall be elected at large and by wards at the regular municipal election or general election, as the charter shall provide; and that no more than one council member shall be elected from each ward established in the municipality, and all other council members shall be elected at large.

L.1981, c.465, s.24; amended 1989,c.221,s.5.



Section 40:69A-83.3 - Terms Of First Council Members

40:69A-83.3. Terms of first council members
Any municipality adopting a council-manager plan of government may provide in its charter that the council members elected at the first regular municipal election or general election, as the charter shall provide, following the adoption of the plan shall serve for the following terms: if the municipal council is to consist of five members, two shall serve for four years and three for two years; if the municipal council is to consist of seven members, three shall serve for four years and four for two years; or if the municipal council is to consist of nine members, four shall serve for four years and five for two years. The length of the respective term of each member of the first council shall be determined by lot at the organization of the council immediately following the election; except that if, pursuant to the charter, the mayor is elected directly by the voters, the mayor shall, for the purposes of this subsection, be counted among those first council members to serve a four year term.

b. Notwithstanding the provisions of subsection a. of this section, if a municipality adopting the provisions of this section shall also provide in its charter that the municipality shall be divided into wards pursuant to the authority granted in section 1-13 or 1-19 (C.40:69A-13 or 40:69A-19), the council members elected at the first regular municipal election or general election, as the charter shall provide, following the adoption of the plan shall serve as follows: the council members elected at large for a term of four years; and the council members elected from wards for a term of two years.

L.1981, c.465, s.25; amended 1989, c.221, s.6.



Section 40:69A-86 - Mayor; Election By Council Or By Voters; Charter Provision

40:69A-86. Mayor; election by council or by voters; charter provision
Any municipality adopting a council-manager plan of government shall provide in its charter either:

a. That the mayor shall be elected by the members of the council; in which case on the first day of July or January, as appropriate, following their election, the members-elect of the municipal council shall assemble at the usual place of meeting of the governing body of the municipality and organize and elect one of their number as mayor. The mayor shall be chosen by ballot by majority vote of all members of the municipal council. If the members shall be unable, within five ballots to be taken within 2 days of said organization meeting, to elect a mayor, then the member who in the election for members of the municipal council received the greatest number of votes shall be the mayor. Should such person decline to accept the office, then the person receiving the next highest vote shall be the mayor, and so on, until the office is filled; or

b. That the mayor shall be elected directly by the voters of the municipality at the regular municipal election, or general election, as the charter shall provide. At the first election following the adoption of the charter, and each appropriate subsequent election, one position of council member to be elected at large shall be designated and voted for under the title of mayor, and candidates for the position shall be clearly designated as candidates for mayor in their respective nominating petitions. The candidate for mayor receiving the greatest number of votes shall be elected, and shall serve for a term of 4 years.

L.1950, c. 210, p. 486, s. 9-6, eff. June 8, 1950. Amended by L.1981, c. 465, s. 26, eff. Jan. 9, 1982.



Section 40:69A-87 - Duties Of Mayor

40:69A-87. Duties of mayor
The mayor shall preside at all meetings of the municipal council and shall have a voice and vote in its proceedings. He shall fill vacancies occurring in the trustees of the public library and in the board of education where the municipality is operating under chapter 6 of Title 18 of the Revised Statutes for such terms of office as are provided by law. All bonds, notes, contracts and written obligations of the municipality shall be executed on its behalf by the mayor or, in the event of his inability to act, by such councilman as the municipal council shall designate to act as mayor during his absence or disability. The powers and duties of the mayor shall be only such as are expressly conferred upon him by this article.

L.1950, c. 210, p. 486, s. 9-7, eff. June 8, 1950.



Section 40:69A-88 - Powers Of Municipality Vested In Council; Exceptions

40:69A-88. Powers of municipality vested in council; exceptions
All powers of the municipality and the determination of all matters of policy shall be vested in the municipal council, except as otherwise provided by this act or by general law.

L.1950, c. 210, p. 487, s. 9-8, eff. June 8, 1950.



Section 40:69A-89 - Appointment Of Municipal Manager And Clerk And Others

40:69A-89. Appointment of municipal manager and clerk and others
The municipal council shall appoint a municipal manager and a municipal clerk. Both of such offices may be held by the same person. The council may provide for the manner of appointment of a municipal attorney, any planning board, zoning board of adjustment or personnel board in the municipality, and may create commissions and other bodies with advisory powers.

L.1950, c. 210, p. 487, s. 9-9.



Section 40:69A-90 - Departments, Boards And Offices; Deputy Manager

40:69A-90. Departments, boards and offices; deputy manager
The municipal council shall continue or create, and determine and define the powers and duties of such executive and administrative departments, boards and offices, in addition to those provided for herein, as it may deem necessary for the proper and efficient conduct of the affairs of the municipality, including the office of deputy manager which shall not be included in the classified service under Title 11 of the Revised Statutes. Any department, board or office so continued or created may at any time be abolished by the municipal council.

L.1950, c. 210, p. 487, s. 9-10, eff. June 8, 1950.



Section 40:69A-91 - Municipal Council To Act As A Body; Administrative Service To Be Performed Through Manager; Committees Or Commissions

40:69A-91. Municipal council to act as a body; administrative service to be performed through manager; committees or commissions
It is the intention of this article that the municipal council shall act in all the matters as a body, and it is contrary to the spirit of this article for any of its members to seek individually to influence the official acts of the municipal manager, or any other officer, or for the council or any of its members to direct or request the appointment of any person to, or his removal from, office; or to interfere in any way with the performance by such officers of their duties. The council and its members shall deal with the administrative service solely through the manager and shall not give orders to any subordinates of the manager, either publicly or privately. Nothing herein contained shall prevent the municipal council from appointing committees or commissions of its own members or of citizens to conduct investigations into the conduct of any officer or department, or any matter relating to the welfare of the municipality, and delegating to such committees or commissions such powers of inquiry as the municipal council may deem necessary. Any council member violating the provisions of this section shall, upon conviction thereof in a court of competent jurisdiction, be disqualified as a council member.

L.1950, c.210, s.9-11; amended 1989, c.221, s.7.



Section 40:69A-92 - Qualifications Of Municipal Manager

40:69A-92. Qualifications of municipal manager
The municipal manager shall be chosen by the council solely on the basis of his executive and administrative qualifications with special reference to his actual experience in, or his knowledge of, accepted practice in respect to the duties of his office as hereinafter set forth. At the time of his appointment, he need not be a resident of the municipality or State, but during his tenure of office he may reside outside the municipality only with the approval of council.

L.1950, c. 210, p. 488, s. 9-12, eff. June 8, 1950.



Section 40:69A-93 - Term Of Municipal Manager; Removal; Suspension

40:69A-93. Term of municipal manager; removal; suspension
The municipal manager shall hold office for an indefinite term and may be removed by a majority vote of the council. At least 30 days before such removal shall become effective, the council shall by a majority vote of its members adopt a preliminary resolution stating the reasons for his removal. The manager may reply in writing and may request a public hearing, which shall be held not earlier than 20 days nor later than 30 days after the filing of such request. After such public hearing, if one be requested, and after full consideration, the council by majority vote of its members may adopt a final resolution of removal. By the preliminary resolution the council may suspend the manager from duty, but shall in any case cause to be paid him forthwith any unpaid balance of his salary and his salary for the next 3 calendar months following adoption of the preliminary resolution unless he is removed for good cause. For the purposes of this section, "good cause" shall mean conviction of a crime or offense involving moral turpitude, the violation of the provisions of section 17-14, 17-15, 17-16, 17-17 or 17-18 of P.L.1950, c. 210 (C. 40:69A-163 through 40:69A-167), or the violation of any code of ethics in effect within the municipality.

L.1950, c. 210, p. 488, s. 9-13, eff. June 8, 1950. Amended by L.1981, c. 465, s. 27, eff. Jan. 9, 1982.



Section 40:69A-94 - Absence Or Disability Of Manager

40:69A-94. Absence or disability of manager
The manager may designate a qualified administrative officer of the municipality to perform his duties during his temporary absence or disability. In the event of his failure to make such designation, the council may by resolution appoint an officer of the municipality to perform the duties of the manager during such absence or disability until he shall return or his disability shall cease.

L.1950, c. 210, p. 488, s. 9-14.



Section 40:69A-95 - Powers And Duties Of Manager

40:69A-95. Powers and duties of manager
The municipal manager shall:

(a) Be the chief executive and administrative official of the municipality;

(b) Execute all laws and ordinances of the municipality;

(c) Appoint and remove a deputy manager if one be authorized by the council, all department heads and all other officers, subordinates, and assistants, except a municipal tax assessor, for whose selection or removal no other method is provided in this article, except that he may authorize the head of a department to appoint and remove subordinates in such department, supervise and control his appointees, and report all appointments or removals at the next meeting thereafter of the municipal council;

(d) Negotiate contracts for the municipality subject to the approval of the municipal council, make recommendations concerning the nature and location of municipal improvements, and execute municipal improvements as determined by the municipal council;

(e) See that all terms and conditions imposed in favor of the municipality or its inhabitants in any statute, public utility franchise or other contract are faithfully kept and performed, and upon knowledge of any violation call the same to the attention of the municipal council;

(f) Attend all meetings of the municipal council with the right to take part in the discussions, but without the right to vote;

(g) Recommend to the municipal council for adoption such measures as he may deem necessary or expedient, keep the council advised of the financial condition of the municipality, make reports to the council as requested by it, and at least once a year make an annual report of his work for the benefit of the council and the public;

(h) Investigate at any time the affairs of any officer or department of the municipality;

(i) Perform such other duties as may be required of the municipal manager by ordinance or resolution of the municipal council.

The municipal manager shall be responsible to the council for carrying out all policies established by it and for the proper administration of all affairs of the municipality within the jurisdiction of the council.

L.1950, c. 210, p. 489, s. 9-15, eff. June 8, 1950. Amended by L.1981, c. 393, s. 6, eff. Jan. 6, 1982.



Section 40:69A-96 - Budget; Preparation By Manager

40:69A-96. Budget; preparation by manager
The municipal budget shall be prepared by the municipal manager. During the month of November in each year, the municipal manager shall require all department heads to submit requests for appropriations for the ensuing budget year, and to appear before him at public hearings, which shall be held during that month, on the various requests.

L.1950, c. 210, p. 490, s. 9-16, eff. June 8, 1950.



Section 40:69A-97 - Submission Of Budget To Council

40:69A-97. Submission of budget to council
Except in those municipalities which operate on the State fiscal year pursuant to section 2 or 3 of P.L.1991, c.75 (C.40A:4-3.1 or C.40A:4-3.2), on or before the fifteenth day of the fiscal year the municipal manager shall submit to council his recommended budget together with such explanatory comment or statement as he may deem desirable. The budget shall be in such form as is required by law for municipal budgets, and shall in addition have appended thereto detailed analysis of the various items of expenditure and revenue.

The council shall, where practicable, provide by ordinance for the operation of a system of work programs and quarterly allotments for operation of the budget, and for development and reporting of appropriate unit costs of budgeted expenditures.

L.1950,c.210,s.9-17; amended 1991,c.75,s.7.



Section 40:69A-97.1 - Council-manager Plan Deadline

40:69A-97.1. Council-manager plan deadline
Notwithstanding the provisions of section 9-17 of P.L. 1950, c. 210 (C. 40:69A-97), in any local budget year for which budget dates are extended pursuant to section 1 of this act, the municipal manager of a municipality governed under the "council-manager plan" pursuant to P.L. 1950, c. 210 (C. 40:69A-1 et seq.) which takes advantage of such extension shall submit to the council his recommended budget not less than 16 days prior to the extended date for the introduction and approval of municipal budgets.

L. 1989, c. 31, s. 9.



Section 40:69A-98 - Laws Conferring Powers Upon Mayor Or Other Executive Head Construed As Meaning Municipal Manager

40:69A-98. Laws conferring powers upon mayor or other executive head construed as meaning municipal manager
Any provision of general law conferring the appointing power or other power upon the mayor or other executive head of the municipality shall be construed as meaning the municipal manager in a municipality governed under this article, and the appointments or the power exercised by the municipal manager in accordance with such provision shall be classified and given the same force and effect as if executed by the official named therein, except that members of the board of education and of the trustees of the public library, whenever required to be appointed by any such provision by any board or official of the municipality, shall be appointed under this article by the mayor, and except that the mayor shall serve as the fifth member of the board of school estimate pursuant to N.J.S. 18A:22-1.

L.1950, c. 210, p. 490, s. 9-18, eff. June 8, 1950. Amended by L.1981, c. 68, s. 1, eff. March 18, 1981.



Section 40:69A-115 - Adoption By Municipalities Under 12,000; Applicable Laws

40:69A-115. Adoption by municipalities under 12,000; applicable laws
The form of government provided in this article shall be known as the "small municipality plan." It may be adopted by any municipality having a population of less than 12,000 inhabitants and shall, together with articles 2 and 17, govern any municipality the voters of which have adopted the plan pursuant to this act.

L.1950, c. 210, p. 495, s. 13-1, eff. June 8, 1950. Amended by L.1981, c. 465, s. 29, eff. Jan. 9, 1982.



Section 40:69A-116 - Government By Elected Council And Mayor And Appointed Officers

40:69A-116. Government by elected council and mayor and appointed officers
Each municipality shall be governed by an elected council and a mayor and such other officers as shall be appointed pursuant to this article, general law or ordinance.

L.1950, c. 210, p. 495, s. 13-2, eff. June 8, 1950. Amended by L.1981, c. 465, s. 30, eff. Jan. 9, 1982.



Section 40:69A-117 - Composition Of Council

40:69A-117. Composition of council
The council shall consist of the mayor and two council members, unless pursuant to the authority granted under section 1-13 or 1-19 of article 1 of this act, or unless provided by amendment of the charter pursuant to section 7 of this amendatory act, the municipality shall be governed by a mayor and four or six council members. Members of the council shall be elected at large by the voters of the municipality and shall serve for a term of three years.

L.1950, c.210, s.13-3; amended 1981,c.465,s.31; 1989,c.221,s.8.



Section 40:69A-117.1 - Small Municipality Plan; Members Of Council; Election At Regular Municipal Or General Election

40:69A-117.1. Small municipality plan; members of council; election at regular municipal or general election
Any municipality adopting a small municipality plan of government shall provide in its charter that the council members shall be elected by the voters of the municipality either:

a. At a regular municipal election held on the second Tuesday in May in the years in which municipal officers are to be elected, in which case the term of office of the council members shall begin on July 1 next following their election; or

b. At the general election held on the first Tuesday after the first Monday in November or at such other time as may be provided by law for holding general elections, in which case the term of office of the council members shall begin on January 1 next following their election.

L.1981, c. 465, s. 32, eff. Jan. 9, 1982.



Section 40:69A-117.2 - First Members Of Council; Terms Of Office

40:69A-117.2. First members of council; terms of office
Any municipality adopting a small municipality plan of government may provide in its charter that the council members elected at the first regular municipal election or general election as the charter shall provide, following the adoption of the plan shall serve for the following terms: if the municipal council is to consist of three members, one shall serve for one year, one for two years and one for three years; if the municipal council is to consist of five members, two shall serve for one year, two for two years and one for three years; or if the municipal council is to consist of seven members, three shall serve for a term of one year, two for a term of two years and two for a term of three years. The length of the respective term of each member of the first council shall be determined by lot at the organization of the council immediately following their election; except that if, pursuant to the charter, the mayor is elected directly by the voters, the mayor shall, for the purposes of this section, be counted among those first council members to serve a four year term.

L.1981, c.465, s.33; amended 1989, c.221, s.9.



Section 40:69A-117.3 - Mayor; Election By Council Or By Voters; Charter Provision

40:69A-117.3. Mayor; election by council or by voters; charter provision
Any municipality adopting a small municipality plan of government shall provide in its charter either:

a. That the mayor shall be elected by the members of the council; in which case on the first day of July or January, as appropriate, following their election, the members-elect of the municipal council shall assemble at the usual place of meeting of the governing body of the municipality and organize and elect one of their number as mayor; that the mayor shall be chosen by ballot by majority vote of members of the municipal council; that if the members shall be unable, within five ballots to be taken within 2 days of the organization meeting, to elect a mayor, then the member who in the election for members of the municipal council received the greatest number of votes shall be mayor; and that should that person decline to accept the office, then the person receiving the next highest vote shall be the mayor, and so on, until the office is filled; or

b. That the mayor shall be elected directly by the voters of the municipality at the regular municipal election, or general election, as the charter shall provide; that at the first election following the adoption of the charter, and each appropriate subsequent election, one position of council member to be elected at large shall be designated and voted for under the title of mayor, and candidates for the position shall be clearly designated as candidates for mayor in their respective nominating petitions; and that the candidate for mayor receiving the greatest number of votes shall be elected and shall serve for a term of 4 years.

L.1981, c. 465, s. 34, eff. Jan. 9, 1982.



Section 40:69A-120 - Legislative Power; Quorum; Mayor's Duties; President Of Council

40:69A-120. Legislative power; quorum; mayor's duties; president of council
The legislative power of the municipality shall be exercised by the council, except as may be otherwise provided by general law. The mayor shall participate and vote as other council members. A majority of the whole number of the governing body shall constitute a quorum for the transaction of business but a smaller number may meet and adjourn from time to time. The mayor shall preside over all meetings of the council. The council shall select from among its members a president of the council who shall serve in place of the mayor in the event of his absence, disability or refusal to act.

L.1950, c. 210, p. 496, s. 13-6, eff. June 8, 1950.



Section 40:69A-121 - Executive Power; Mayor's Duties

40:69A-121. Executive power; mayor's duties
The executive power of the municipality shall be exercised by the mayor. It shall be his duty to see that all laws and ordinances in force and effect within the municipality are observed. He shall address the council and report to the residents annually, and at such other times as he may deem desirable, on the condition of the municipality and upon its problems of government.

L.1950, c. 210, p. 496, s. 13-7, eff. June 8, 1950.



Section 40:69A-122 - Assessor; Tax Collector; Attorney; Clerk; Treasurer; Other Officers; Appointment

40:69A-122. Assessor; tax collector; attorney; clerk; treasurer; other officers; appointment
An assessor, a tax collector, an attorney, a clerk, a treasurer and such other officers as may be provided by ordinance shall be appointed by the mayor with the advice and consent of the council. One person may be appointed to two or more such offices, except that one person shall not be the assessor and treasurer, or assessor and collector.

L.1950, c. 210, p. 496, s. 13-8, eff. June 8, 1950.



Section 40:69A-123 - Finance Committee And Other Committees Of Council

40:69A-123. Finance committee and other committees of council
The mayor shall also appoint a finance committee of council which may consist of one or more council members, and may appoint and designate other committees of council of similar composition.

L.1950, c.210, s.13-9; amended 1989,c.221,s.10.



Section 40:69A-124 - Appointment Of Officers And Employees By Mayor

40:69A-124. Appointment of officers and employees by mayor
All officers and employees whose appointment or election is not otherwise provided for in this article or by general law shall be appointed by the mayor. If the municipality has not adopted the provisions of Title 11 of the Revised Statutes (Civil Service), it shall be the duty of the mayor to recruit, select and appoint persons qualified by training and experience for their respective offices, positions and employments.

L.1950, c. 210, p. 497, s. 13-10, eff. June 8, 1950.



Section 40:69A-125 - Residence In Municipality Not Required

40:69A-125. Residence in municipality not required
Appointive officers and employees need not be residents of the municipality unless council shall so require.

L.1950, c. 210, p. 497, s. 13-11, eff. June 8, 1950.



Section 40:69A-126 - Municipal Clerk

40:69A-126. Municipal clerk
A municipal clerk shall be appointed by the mayor with the advice and consent of council. The municipal clerk shall be qualified by previous training or experience to perform the duties of his office. He shall serve at the pleasure of the council, except as otherwise provided by this act.

L.1950, c. 210, p. 497, s. 13-12, eff. June 8, 1950.



Section 40:69A-127 - Duties Of Municipal Clerk

40:69A-127. Duties of municipal clerk
The municipal clerk shall serve as clerk of the council, perform such functions as may be required by law of municipal clerks generally, have such other powers and duties as council may prescribe. He shall maintain the records and minutes of the governing body.

L.1950, c. 210, p. 497, s. 13-13, eff. June 8, 1950.



Section 40:69A-128 - Annual Budget

40:69A-128. Annual budget
The mayor shall prepare the annual budget with the assistance of the treasurer and the co-operation of the other members of the council.

L.1950, c. 210, p. 497, s. 13-14, eff. June 8, 1950.



Section 40:69A-129 - Treasurer's Duties

40:69A-129. Treasurer's duties
The treasurer shall be the chief financial officer of the municipality and shall keep and maintain books and records of all financial transactions of the municipality in accordance with the standards and requirements of the State Division of Local Government. The treasurer shall have custody of all public moneys of the municipality. He shall make monthly reports to council of all receipts, expenditures, commitments and unencumbered appropriation balances.

L.1950, c. 210, p. 497, s. 13-15, eff. June 8, 1950.



Section 40:69A-130 - Disbursement Of Municipal Funds

40:69A-130. Disbursement of municipal funds
No municipal funds shall be disbursed except pursuant to and within the limits of appropriations made in accordance with law. All disbursements shall be by bank check or draft signed by the mayor and countersigned by the treasurer, upon warrant of the chairman of the finance committee of council approved by council.

L.1950, c. 210, p. 498, s. 13-16, eff. June 8, 1950.



Section 40:69A-131 - Tax Collector; Duties

40:69A-131. Tax collector; duties
The municipal tax collector shall receive and collect all moneys assessed or raised by taxation or assessment for any purpose. The collector shall enter in suitable books or other records to be kept by him the sums received each day together with the account to which each receipt is credited. Within forty-eight hours after the receipt of any moneys of the municipality, or on the first banking day thereafter, the collector shall deposit such moneys in the authorized public depository of the municipality to the credit of the appropriate account. He shall report to council at least once each month at the same time as the treasurer is required to report, all receipts and deposits and cash on hand belonging to the municipality. Within sixty days after the end of the fiscal year, and at such other times as may be required by council, the collector shall make and furnish a detailed and true list of all delinquent taxpayers for the next preceding year or for such period as council may require.

L.1950, c. 210, p. 498, s. 13-17, eff. June 8, 1950.



Section 40:69A-132 - Bond Of Treasurer And Collector

40:69A-132. Bond of treasurer and collector
The treasurer and the collector shall each give bond, at the expense of the municipality, in accordance with general law.

L.1950, c. 210, p. 498, s. 13-18, eff. June 8, 1950.



Section 40:69A-149.1 - Adoption By Voters; Applicable Laws

40:69A-149.1. Adoption by voters; applicable laws
The form of government provided in this article shall be known as the "mayor-council-administrator plan," and shall, together with articles 2 and 17, govern any municipality the voters of which have adopted it pursuant to law.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.2 - Government By Elected Mayor And Council, And Appointed Municipal Administrator And Other Officers And Employees

40:69A-149.2. Government by elected mayor and council, and appointed municipal administrator and other officers and employees
Each municipality hereunder shall be governed by an elected mayor and council, and an appointed municipal administrator, and by such other officers and employees as may be duly appointed pursuant to this article, general law or ordinance.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.3 - Council; Composition; Mayor And Councilmen; Election; Terms Of Office

40:69A-149.3. Council; composition; mayor and councilmen; election; terms of office
The council shall consist of the mayor and six council members. The mayor and council shall be elected at the general election to be held on the first Tuesday after the first Monday in November. Except as otherwise provided in this article for council members first elected, the mayor shall serve for a term of four years and the council members for a term of three years, beginning on January 1 next following their election.

L.1981, c.465, s.16A-3; amended 1989,c.221,s.11.



Section 40:69A-149.4 - Election At Large; Terms Of Office Of First Elected

40:69A-149.4. Election at large; terms of office of first elected
The mayor and council members shall be elected at large by the voters of the municipality. At the first election following the adoption by a municipality of this section, of the six council members to be elected, two shall serve for a term of three years, two shall serve for a term of two years, and two shall serve for a term of one year.

L.1981, c.465, s.16A-4; amended 1989,c.221,s.12.



Section 40:69A-149.5 - Council; Legislative Power; Status Of Mayor; Quorum; President; Special Meetings

40:69A-149.5. Council; legislative power; status of mayor; quorum; president; special meetings
The legislative power of the municipality shall be exercised by the council, except as may be otherwise provided by general law. The mayor shall preside over all meetings of the council except as herein provided, but shall not vote except to give the deciding vote in case of a tie. Three council members and the mayor, and in the absence of the mayor, four council members shall constitute a quorum for the transaction of business, but a smaller number may meet and adjourn from time to time. The council shall annually select from among the council members a president of the council who shall serve in place of the mayor in the event of the mayor's absence, disability or refusal to preside. The mayor shall, when necessary, call special meetings of the council. In case of the mayor's neglect or refusal, any four council members may call a special meeting upon due notice of the time and place to the mayor and all council members.

L.1981, c.465, s.16A-5; amended 1989,c.221,s.13.



Section 40:69A-149.6 - Mayor; Powers And Duties

40:69A-149.6. Mayor; powers and duties
The executive power of the municipality shall be exercised by the mayor. He shall enforce the charter and ordinances of the municipality and all general laws applicable thereto, and shall recommend such actions to the council as he may deem in the public interest.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.7 - Ordinances; Approval By Mayor

40:69A-149.7. Ordinances; approval by mayor
Each ordinance adopted by the council shall be submitted to the mayor, and he shall within 10 days after receiving it either approve the ordinance by affixing his signature thereto or return it to the council by delivering it to the municipal clerk, together with a written statement of his objections thereto or to any item or part thereof. No ordinance, or any item or part thereof, shall take effect without the mayor's approval unless the mayor fails to return an ordinance to the council within 10 days after it has been presented to him, or unless the council, upon reconsideration thereof on or after the third day following its return by the mayor, shall resolve to override the mayor's veto by a vote of at least 2/3 of the members.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.8 - Mayoral Appointments; Municipal Departments

40:69A-149.8. Mayoral appointments; municipal departments
a. The mayor shall nominate, and with the advice and consent of the council appoint, a municipal administrator, an assessor, a tax collector, an attorney, a clerk, a treasurer and such other officers as may be provided by ordinance. Except where otherwise prohibited by general law, one person may be appointed to two or more such offices, except that one person shall not be simultaneously the assessor and treasurer, or assessor and collector. All such officers shall be annually appointed unless another term is provided by this article or by general law.

b. The municipality may provide by ordinance for the establishment of municipal departments, not to exceed six in number. Each department shall be headed by a director, who shall be appointed by the mayor with the advice and consent of the counciL. Each department head shall serve during the term of office of the mayor appointing him, and until the appointment and qualification of a successor. The mayor may remove any department head upon written notice to the council. The council may remove department heads for cause after hearing.

The municipal administrator shall supervise the administration of each of the departments established by ordinance. For this purpose, the municipal administrator shall have the power to investigate the organization and operations of any department, to prescribe standards and rules of administrative practice and procedure, and to consult with the heads of departments.

L. 1981, c. 465, s. 36, eff. Jan. 9, 1982. Amended by L. 1985, c. 458, s. 1, eff. Jan. 15, 1986.



Section 40:69A-149.8A - Ordinances Validated

40:69A-149.8a. Ordinances validated
Any ordinance heretofore adopted by a municipality governed by section 36 of P.L. 1981, c. 465 (C. 40:69A-149.1 through 40:69A-149.16) which provides for the establishment of municipal departments, and any actions taken by a municipality pursuant to that ordinance, are validated and confirmed; provided, that the ordinance shall be amended to conform with the provisions of this amendatory and supplementary act within 90 days after its effective date.

L. 1985, c. 458, s. 3, eff. Jan. 15, 1986.



Section 40:69A-149.9 - Municipal Administrator

40:69A-149.9. Municipal administrator
The municipal administrator shall administer the business affairs of the municipality and shall, as provided by ordinance, have such powers and perform such duties which are not required by this article or general law to be exercised by the mayor, council or other officer, board or body. The administrator shall receive such compensation as may be provided by ordinance. The municipal administrator shall serve during the term of office of the mayor, but may be removed by a vote of at least two-thirds of the members of the council. The resolution of removal shall become effective three months after its adoption. The council may provide that the resolution shall have immediate effect, but in that case the council shall cause to be paid to the administrator forthwith any unpaid balance of his salary and his salary for the next three calendar months following adoption of the resolution unless he is removed for good cause. For the purposes of this section, "good cause" shall mean conviction of a crime or offense involving moral turpitude, the violation of the provisions of section 17-14, 17-15, 17-16, 17-17 or 17-18 of P.L. 1950, c. 210 (C. 40:69A-163 through 40:69A-167), or the violation of any code of ethics in effect within the municipality.

L. 1981, c. 465, s. 36, eff. Jan. 9, 1982. Amended by L. 1985, c. 458, s. 2, eff. Jan. 15, 1986.



Section 40:69A-149.10 - Officers And Employees; Appointment And Recruitment By Mayor

40:69A-149.10. Officers and employees; appointment and recruitment by mayor
All officers and employees whose appointment or election is not otherwise provided for in this article or by general law shall be appointed by the mayor. If the municipality has not adopted the provisions of Title 11 of the Revised Statutes, it shall be the duty of the mayor to recruit, select and appoint persons qualified by training and experience for their respective offices, positions and employments.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.11 - Clerk

40:69A-149.11. Clerk
The municipal clerk shall serve as clerk of the council, perform such functions as may be required by law of municipal clerks generally, and have such other powers and duties as the council may prescribe. He shall maintain the records and minutes of the governing body. The municipal clerk shall be qualified by previous training or experience to perform the duties of his office. He shall serve for such term as is generally provided by law.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.12 - Annual Budget; Preparation

40:69A-149.12. Annual budget; preparation
The council shall prepare the annual budget with the assistance of the municipal administrator and the treasurer.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.13 - Treasurer

40:69A-149.13. Treasurer
The treasurer shall be the chief financial officer of the municipality and shall keep and maintain books and records of all financial transactions of the municipality in accordance with the standards and requirements of the Division of Local Government Services in the Department of Community Affairs. The treasurer shall have custody of all public moneys of the municipality. He shall make monthly reports to the council of all receipts, expenditures, commitments and unencumbered appropriation balances.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.14 - Municipal Funds; Disbursement

40:69A-149.14. Municipal funds; disbursement
No municipal funds shall be disbursed except pursuant to and within the limits of appropriations made in accordance with law. All disbursements shall be by bank check or draft signed by the mayor and countersigned by the treasurer, upon warrant of the council.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.15 - Tax Collector

40:69A-149.15. Tax collector
The municipal tax collector shall receive and collect all moneys assessed or raised by taxation or assessment for any purpose. The collector shall enter in suitable books or other records to be kept by him the sums received each day together with the account to which each receipt is credited. Within 48 hours after the receipt of any moneys of the municipality, or on the first banking day thereafter, the collector shall deposit such moneys in the authorized public depository of the municipality to the credit of the appropriate account. He shall report to the council at least once each month at the same time as the treasurer is required to report, all receipts and deposits and cash on hand belonging to the municipality. Within 60 days after the end of the fiscal year, and at such other times as may be required by the council, the collector shall make and furnish a detailed and true list of all delinquent taxpayers for the next preceding year or for such period as the council may require.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-149.16 - Bond; Treasurer And Collector

40:69A-149.16. Bond; treasurer and collector
The treasurer and the collector shall each give bond, at the expense of the municipality, in accordance with general law.

L.1981, c. 465, s. 36, eff. Jan. 9, 1982.



Section 40:69A-150 - Municipal Elections; Time.

40:69A-150 Municipal elections; time.

17-1. Regular municipal elections shall be held in each municipality on the second Tuesday in May, or on the day of the general election in November if chosen by the municipality pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), in the years in which municipal officers are to be elected, where the election of such officers is not provided to be at the general election. Regular municipal elections shall be conducted pursuant to the "Uniform Nonpartisan Elections Law," P.L.1981, c.379 (C.40:45-5 et seq.).

L.1950, c.210, s.17-1; amended 1981, c.379, s.30; 2009, c.196, s.9.



Section 40:69A-152 - Terms Of Municipal Officers

40:69A-152. Terms of municipal officers
Every municipal officer elected under any of the plans provided in this act shall serve for the term of office specified in the plan and until his successor is elected and qualified.

L.1950, c. 210, p. 503, s. 17-3, eff. June 8, 1950.



Section 40:69A-153.1 - Dual Candidacy; Prohibition

40:69A-153.1. Dual candidacy; prohibition
No person shall accept nomination for more than one municipal office to be voted for at a regular municipal election to be held pursuant to Article 17 of P.L.1950, c. 210 (C. 40:69A-150 et seq.).

L.1981, c. 87, s. 1, eff. March 26, 1981.



Section 40:69A-162 - Candidates Elected In Municipalities Adopting Article 13 Or 14

40:69A-162. Candidates elected in municipalities adopting article 13 or 14
In any municipality which has adopted article 13 or 14 of this act, the candidate for mayor, if there be one, who receives the greatest number of votes shall be elected and the number of candidates for council member equal to the number of places to be filled in the council, receiving the greatest number of votes shall be elected.

L.1950, c.210, s.17-13; amended 1989,c.221,s.14.



Section 40:69A-163 - Interest In Contracts Or Jobs Forbidden

40:69A-163. Interest in contracts or jobs forbidden
No officer or employee elected or appointed in any municipality shall be interested directly or indirectly in any contract or job for work or materials, or the profits thereof, to be furnished or performed for the municipality, and no such officer or employee shall be interested directly or indirectly in any contract or job for work or materials or the profits thereof, to be furnished or performed, for any person operating any interurban railway, street railway, gas works, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange, or other public utility within the territorial limits of such municipality.

L.1950, c. 210, p. 509, s. 17-14, eff. June 8, 1950.



Section 40:69A-164 - Franks, Free Passes, Tickets Or Services; Acceptance Forbidden

40:69A-164. Franks, free passes, tickets or services; acceptance forbidden
No officer or employee shall accept or receive, directly or indirectly, from any person operating within the territorial limits of a municipality, any interurban railway, street railway, gas works, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange or other business using or operating under a public franchise, any frank, free pass, free ticket or free service, or accept or receive, directly or indirectly, from any person, any other service upon terms more favorable than is granted to the public generally, except that such prohibition of free transportation shall not apply to policemen or firemen in uniform. Nor shall any free service to the municipal officials heretofore provided by any franchise or ordinance be affected by this section.

L.1950, c. 210, p. 509, s. 17-15, eff. June 8, 1950.



Section 40:69A-165 - Promise Of Office, Position, Employment Or Benefits Forbidden

40:69A-165. Promise of office, position, employment or benefits forbidden
No candidate for office, appointment or employment, and no officer, appointee, or employee in any municipality shall directly or indirectly give or promise any person any office, position, employment, benefit or anything of value for the purpose of influencing or obtaining the political support, aid or vote of any person, under the penalty of being disqualified to hold the office or employment to which he may be or may have been elected or appointed.

L.1950, c. 210, p. 509, s. 17-16, eff. June 8, 1950.



Section 40:69A-167 - Failure To Appear Or Testify Before Court, Legislative Committee Or Governor

40:69A-167. Failure to appear or testify before court, legislative committee or Governor
If any person hereafter elected or appointed to any office or position in a municipality governed under this act shall, after lawful notice or process, willfully refuse or fail to appear before any court, any legislative committee, or the Governor, or having appeared shall refuse to testify or to answer any question regarding the property, government or affairs of the municipality, or regarding his nomination, election appointment or official conduct on the ground that his answer would tend to incriminate him, or shall refuse to waive immunity from prosecution on account of any such matter in relation to which he may be asked to testify, may be removed from office by the governing body of the municipality in its discretion. Any person removed from office pursuant to this section shall not thereafter be eligible for election or appointment to any office or employment in such municipality.

L.1950, c. 210, p. 510, s. 17-18, eff. June 8, 1950.



Section 40:69A-168 - Elective Officers; Removal By Recall Petition And Vote

40:69A-168. Elective officers; removal by recall petition and vote
Any elective officer shall be subject to removal from office for cause connected with his office, after he has served at least one year, upon the filing of a recall petition and the affirmative vote of a majority of those voting on the question of removal at any general, regular municipal or special election.

L.1950, c. 210, p. 510, s. 17-19, eff. June 8, 1950.



Section 40:69A-169 - Recall Petition

40:69A-169. Recall petition
A recall petition shall demand the removal of a designated incumbent, shall be signed by qualified voters equal in number to at least twenty-five per centum (25%) of the registered voters of the municipality, and shall be filed with the municipal clerk. It shall set forth a statement of the cause upon which the removal is sought.

L.1950, c. 210, p. 510, s. 17-20, eff. June 8, 1950.



Section 40:69A-170 - Signatures To Recall Petition

40:69A-170. Signatures to recall petition
The signatures to a recall petition need not all be appended to one paper but each signer shall add to his signature his place of residence giving the street and number or other sufficient designation if there shall be no street and number. One of the signers to each such paper shall take an oath before an officer competent to administer oaths that the statement therein made is true as he believes and that each signature to the paper appended is the genuine signature of the person whose name it purports to be. Within ten days from the date of filing the petition the municipal clerk shall complete its examination and ascertain whether or not such petition is signed by the requisite number of qualified voters, and shall attach to the petition his certificate showing the result of his examination. If by that certificate the petition is shown to be insufficient it may be amended within ten days from the date of said certificate. The municipal clerk shall, within five days after such amendment, make a similar examination and determination of the amended petition, and if the certificate shall show the same to be insufficient, it shall be returned to the person filing it without prejudice to the filing of a new petition to the same effect.

L.1950, c. 210, p. 511, s. 17-21, eff. June 8, 1950.



Section 40:69A-171 - Notice To Officer; Recall Election; Notice Of Filing Of Petition

40:69A-171. Notice to officer; recall election; notice of filing of petition
If the petition shall be sufficient the municipal clerk shall within two days notify the mayor, councilman or councilmen whose recall is sought thereby. If such notice cannot be served personally upon the mayor, councilman or councilmen affected, service may be made by registered mail addressed to the officer's last known address. If within five days after the service of the notice by the municipal clerk the mayor, councilman or councilmen sought to be recalled by such petition do not resign, or having tendered their resignation it shall not have been accepted by the municipal council, the municipal clerk shall order and fix a date for holding a recall election not less than sixty nor more than ninety days from the filing of the petition. Notice of the filing of the petition and of the date of the election shall be posted for public view in the office of the municipal clerk and he shall also insert the notice forthwith in a newspaper published in the municipality, or if there be no such newspaper, then in a newspaper having general circulation in such municipality.

L.1950, c. 210, p. 511, s. 17-22, eff. June 8, 1950.



Section 40:69A-172 - Ballots

40:69A-172. Ballots
The ballots at the recall election shall conform to the requirements respecting the election of municipal officers in the municipality, as provided in this article or in Title 19 of the Revised Statutes (Elections), whichever shall apply in the municipality in accordance with the provisions of this act, except that the words "recall election" shall appear on the ballot. The recall features of the ballot shall appear at the top thereof and shall be separated from the portion of the ballot for the election of officers by a heavy black line. The proposal for recall shall be placed on the ballot in the following manner:

"Shall (here insert name of incumbent) be removed from office by recall?" This matter shall occupy two lines in bold-face type. Immediately below the above wording shall appear the phrase "for recall," and immediately underneath such phrase the words "against recall." Immediately at the left of each of these two phrases shall be printed a square, in which the voter may make a cross ( x ) or plus (+) or a check ( X ) mark. Immediately below the foregoing shall appear the following:

"Indicate your vote by placing a cross ( x ) or plus (+) or a check ( X ) mark in one of the squares above."

L.1950, c. 210, p. 512, s. 17-23, eff. June 8, 1950.



Section 40:69A-173 - Removal Of More Than One Officer

40:69A-173. Removal of more than one officer
If the removal of more than one officer is sought the same provisions for submitting to the electors the question and direction hereinbefore described shall be repeated in the case of each officer concerned and their position on the ballot for their recall shall be in the order of the filing of the petition with the municipal clerk.

L.1950, c. 210, p. 512, s. 17-24, eff. June 8, 1950.



Section 40:69A-174 - Election Of Successor; Use Of Recall Ballot

40:69A-174. Election of successor; use of recall ballot
The same ballot used for submitting the question or questions of recall shall be used for the election of a successor to the incumbent sought to be removed and immediately under the black line following the recall question shall appear the phrase "Nominees for successors of (here insert name of incumbent) in the event he is recalled." The names of all persons nominated as successors shall be placed upon the ballot in the same manner provided for other elections of municipal officers in the municipality.

L.1950, c. 210, p. 513, s. 17-25, eff. June 8, 1950.



Section 40:69A-175 - Laws Governing Recall Elections; Selection Of Candidate For Successor Of Recalled Incumbent

40:69A-175. Laws governing recall elections; selection of candidate for successor of recalled incumbent
The provisions of this article or of Title 19 of the Revised Statutes (Elections), whichever shall apply in the municipality in accordance with the provisions of this act, concerning the nomination of municipal officers, preparation of the ballot, election of municipal officers, counting and canvassing of the results of the election of such officers, shall apply to the election for the recall of officers and the election of their successors. Where the plan of government in effect in the municipality provides for partisan elections, the county committee of each political party shall be authorized to select a candidate for successor of a recalled incumbent in the same manner as provided by Title 19 of the Revised Statutes for nominations to fill a vacancy after the last day for filing petitions for nominations in the primary elections.

L.1950, c. 210, p. 513, s. 17-26, eff. June 8, 1950.



Section 40:69A-176 - Publication Of Notices Of Arrangements For Recall Elections; Conduct

40:69A-176. Publication of notices of arrangements for recall elections; conduct
The municipal clerk shall cause to be made due publication of notices of arrangements for holding all recall elections and they shall be conducted as are other elections for municipal officers in the municipality.

L.1950, c. 210, p. 513, s. 17-27, eff. June 8, 1950.



Section 40:69A-177 - Results Of Election

40:69A-177. Results of election
(a) If a majority of votes in connection with the recall of any officer be in favor of the recall, the term of office of such officer shall terminate, upon the certification of the results of election by the municipal clerk.

(b) If the results of such recall election shall, by the certificate of the municipal clerk, be shown to be against the recall of the officer he shall continue in office as if no recall election had been held, and the vote for the election for the successor of such officer taken at the time of such attempted recall shall be void.

L.1950, c. 210, p. 513, s. 17-28, eff. June 8, 1950.



Section 40:69A-178 - Successor Where Incumbent Resigns Or Is Recalled

40:69A-178. Successor where incumbent resigns or is recalled
If the office of the incumbent shall become vacant either by his resignation or by the result of the recall election, his successor shall be the nominee receiving the greatest number of votes at the recall election. The person so elected shall serve for the remainder of the unexpired term.

L.1950, c. 210, p. 514, s. 17-29, eff. June 8, 1950.



Section 40:69A-179 - Meetings Of Council; Journal

40:69A-179. Meetings of council; journal
The council shall by ordinance or resolution designate the time of holding regular meetings, which shall be at least monthly. The mayor may, and upon written request of a majority of the members of the council, shall, call a special meeting of the council. In the call he shall designate the purpose of the special meeting and no other business shall be considered. All meetings of the council shall be open to the public. The municipal clerk shall keep a journal of its proceedings and record the minutes of every meeting.

L.1950, c. 210, p. 514, s. 17-30, eff. June 8, 1950.



Section 40:69A-180 - Rules Of Procedure; Quorum; Ordinances And Resolutions; Presiding Officer; Compensation

40:69A-180. Rules of procedure; quorum; ordinances and resolutions; presiding officer; compensation
(a) Council shall determine its own rules of procedure, not inconsistent with ordinance or statute. A majority of the whole number of members of the council shall constitute a quorum, but no ordinance shall be adopted by the council without the affirmative vote of a majority of all the members of the council.

(b) Each ordinance or resolution shall be introduced in written or typewritten form and shall be read and considered as provided by general law. The vote upon every motion, resolution or ordinance shall be taken by roll call and the yeas and nays shall be entered on the minutes. The minutes of each meeting shall be signed by the officer presiding at such meeting and by the municipal clerk.

(c) The council at its organization meeting shall elect a president of the council from among the members thereof and the president shall preside at its meetings and perform such other duties as the council may prescribe. In the absence of the president, the council shall elect a temporary presiding officer. The compensation of the mayor, council members and department heads shall be fixed by the council immediately after its organization.

L.1950, c.210, s.17-31; amended 1954, c.69, s.5; 1989, c.221, s.15.



Section 40:69A-181 - Adoption And Publication Of Ordinances; Effective Date

40:69A-181. Adoption and publication of ordinances; effective date

(a) Except as may otherwise be provided in this act, all ordinances shall be adopted and published in the manner required by general law; provided, however, that any ordinance may incorporate by reference any standard technical regulations or code, official or unofficial, which need not be so published whenever ten copies of said regulations or code have been placed on file in the office of the municipal clerk and in the office of the body or department charged with the enforcement of said ordinance for the examination of the public so long as said ordinance is in effect.

(b) No ordinance other than the local budget ordinance shall take effect less than twenty days after its final passage by council and approval by the mayor where such approval is required, unless the council shall adopt a resolution declaring an emergency and at least two-thirds of all the members of the council vote in favor of such resolution.

L.1950, c. 210, p. 514, s. 17-32, eff. June 8, 1950.



Section 40:69A-182 - Recording Of Ordinances And Resolutions

40:69A-182. Recording of ordinances and resolutions
The municipal clerk shall record all ordinances and resolutions adopted by council and at the close of each year, with the advice and assistance of the municipal attorney, shall bind, compile or codify all the ordinances and resolutions, or true copies thereof, of the municipality which then remain in force and effect. He shall also properly index the record books, compilation or codification of ordinances and resolutions.

L.1950, c. 210, p. 515, s. 17-33, eff. June 8, 1950.



Section 40:69A-183 - Rules And Regulations; Filing; Publication

40:69A-183. Rules and regulations; filing; publication
No rule or regulation made by any department, officer, agency or authority of the municipality, except such as relates to the organization or internal management of the municipal government or a part thereof, shall take effect until it is filed either with the municipal clerk or in such other manner as may be provided by ordinance. The council shall provide for the prompt publication of such rules and regulations.

L.1950, c. 210, p. 515, s. 17-34, eff. June 8, 1950.



Section 40:69A-184 - Petition; Percentage Of Legal Voters Required

40:69A-184. Petition; percentage of legal voters required
The voters of any municipality may propose any ordinance and may adopt or reject the same at the polls, such power being known as the initiative. Any initiated ordinance may be submitted to the municipal council by a petition signed by a number of the legal voters of the municipality equal in number to at least 15% of the total votes cast in the municipality at the last election at which members of the General Assembly were elected. An initiated ordinance may be submitted to the municipal council by a number of the legal voters of the municipality equal in number to at least 10% but less than 15% of the total votes cast in the municipality at the last election at which members of the General Assembly were elected, subject to the restrictions set forth in section 17-43 (C. 40:69A-192) of this act.

L.1950, c. 210, p. 515, s. 17-35. Amended by L.1951, c. 306, p. 1107, s. 1, eff. July 13, 1951; L.1982, c. 145, s. 1, eff. Sept. 28, 1982.



Section 40:69A-185 - Power Of Referendum; Time For Filing Petition

40:69A-185. Power of referendum; time for filing petition
The voters shall also have the power of referendum which is the power to approve or reject at the polls any ordinance submitted by the council to the voters or any ordinance passed by the council, against which a referendum petition has been filed as herein provided. No ordinance passed by the municipal council, except when otherwise required by general law or permitted by the provisions of section 17-32(b) of this act, shall take effect before twenty days from the time of its final passage and its approval by the mayor where such approval is required. If within twenty days after such final passage and approval of such ordinance a petition protesting against the passage of such ordinance shall be filed with the municipal clerk and if the petition shall be signed by a number of the legal voters of the municipality equal in number to at least 15% of the total votes cast in the municipality at the last election at which members of the General Assembly were elected, the ordinance shall be suspended from taking effect until proceedings are had as herein provided.

The provisions of this section shall not apply to any ordinance which by its terms or by law cannot become effective in the municipality unless submitted to the voters, or which by its terms authorizes a referendum in the municipality concerning the subject matter thereof.

L.1950, c. 210, p. 516, s. 17-36. Amended by L.1951, c. 306, p. 1107, s. 2, eff. July 13, 1951; L.1979, c. 278, s. 2; L.1982, c. 145, s. 2, eff. Sept. 28, 1982.



Section 40:69A-186 - Petition Papers; Affidavits

40:69A-186. Petition papers; affidavits
All petition papers circulated for the purposes of an initiative or referendum shall be uniform in size and style. Initiative petition papers shall contain the full text of the proposed ordinance. The signatures to initiative or referendum petitions need not all be appended to one paper, but to each separate petition there shall be attached a statement of the circulator thereof as provided by this section. Each signer of any such petition paper shall sign his name in ink or indelible pencil and shall indicate after his name his place of residence by street and number, or other description sufficient to identify the place. There shall appear on each petition paper the names and addresses of five voters, designated as the Committee of the Petitioners, who shall be regarded as responsible for the circulation and filing of the petition and for its possible withdrawal as hereinafter provided. Attached to each separate petition paper there shall be an affidavit of the circulator thereof that he, and he only, personally circulated the foregoing paper, that all the signatures appended thereto were made in his presence, and that he believes them to be the genuine signatures of the persons whose names they purport to be.

L.1950, c. 210, p. 516, s. 17-37, eff. June 8, 1950.



Section 40:69A-187 - Filing Of Petition Papers; Examination; Certification Of Result

40:69A-187. Filing of petition papers; examination; certification of result
All petition papers comprising an initiative or referendum petition shall be assembled and filed with the municipal clerk as one instrument. Within twenty days after a petition is filed, the municipal clerk shall determine whether each paper of the petition has a proper statement of the circulator and whether the petition is signed by a sufficient number of qualified voters. After completing his examination of the petition, the municipal clerk shall certify the result thereof to the council at its next regular meeting. If he shall certify that the petition is insufficient he shall set forth in his certificate the particulars in which it is defective and shall at once notify at least two members of the Committee of the Petitioners of his findings.

L.1950, c. 210, p. 517, s. 17-38, eff. June 8, 1950.



Section 40:69A-188 - Amendment Of Initiative Or Referendum Petition

40:69A-188. Amendment of initiative or referendum petition
An initiative or referendum petition may be amended at any time within ten days after the notification of insufficiency has been served by the municipal clerk, by filing a supplementary petition upon additional papers signed and filed as provided in case of an original petition. The municipal clerk shall, within five days after such an amendment is filed, examine the amended petition and, if the petition be still insufficient, he shall file his certificate to that effect in his office and notify the Committee of the Petitioners of his findings and no further action shall be had on such insufficient petition. The finding of the insufficiency of a petition shall not prejudice the filing of a new petition for the same purpose.

L.1950, c. 210, p. 517, s. 17-39, eff. June 8, 1950.



Section 40:69A-189 - Suspension Of Ordinance

40:69A-189. Suspension of ordinance
Upon the filing of a referendum petition with the municipal clerk, the ordinance shall be suspended until ten days following a finding by the municipal clerk that the petition is insufficient or, if an amended petition be filed, until five days thereafter; or, if the petition or amended petition be found to be sufficient, until it be withdrawn by the Committee of the Petitioners or until repeal of the ordinance by vote of the council or approval or disapproval of the ordinance by the voters.

L.1950, c. 210, p. 518, s. 17-40, eff. June 8, 1950.



Section 40:69A-190 - Submission To Municipal Council

40:69A-190. Submission to municipal council
Upon a finding by the municipal clerk that any petition or amended petition filed with him in accordance with this act is sufficient, the clerk shall submit the same to the municipal council without delay. An initiative ordinance so submitted shall be deemed to have had first reading and provision shall be made for a public hearing.

L.1950, c. 210, p. 518, s. 17-41, eff. June 8, 1950.



Section 40:69A-191 - Submission Of Ordinance To Voters; Withdrawal Of Petition

40:69A-191. Submission of ordinance to voters; withdrawal of petition
If within 20 days of the submission of a certified petition by the municipal clerk the council shall fail to pass an ordinance requested by an initiative petition in substantially the form requested or to repeal an ordinance as requested by a referendum petition, the municipal clerk shall submit the ordinance to the voters unless, within 10 days after final adverse action by the council or after the expiration of the time allowed for such action, as the case may be, a paper signed by at least four of the five members of the Committee of the Petitioners shall be filed with the municipal clerk requesting that the petition be withdrawn. Upon the filing of such a request, the original petition shall cease to have any force or effect.

L.1950, c. 210, p. 518, s. 17-42, eff. June 8, 1950. Amended by L.1982, c. 145, s. 3, eff. Sept. 28, 1982.



Section 40:69A-192 - Timing Of Election At Which Submitted To Voters

40:69A-192. Timing of election at which submitted to voters
17-43. a. Any ordinance to be voted on by the voters in accordance with section 17-36 or section 17-42 of this act (C.40:69A-185 or C.40:69A-191) shall be submitted at the next general or regular municipal election occurring not less than 40 days after the final date for withdrawal of the petition as provided for in section 17-42 of this act (C.40:69A-191), provided that if no such election is to be held within 90 days the council shall provide for a special election to be held not less than 40 nor more than 60 days from the final date for withdrawal of the petition as provided for in section 17-42 (C.40:69A-191) of this act.

b. In the case of an initiated petition signed by not less than 10% nor more than 15% of the legal voters, the ordinance shall be submitted at the next general or regular municipal election occurring not less than 40 days after the final date of withdrawal of the petition as provided for in section 17-42 (C.40:69A-191) of this act.

c. In any instance where a referendum election is to be held as a result of an ordinance of the council which by its terms or by law cannot become effective in the municipality unless submitted to the voters, or which by its terms authorizes a referendum in the municipality concerning the subject matter thereof, the time for submission of the question to the voters shall be at the next general or regular municipal election occurring not less than 40 days from the date of final passage and approval of the ordinance. Referenda held on ordinances adopted pursuant to sections 7 through 11 of P.L.1981, c.465 (C.40:69A-25.1 through 40:69A-25.5) shall be governed by this subsection, except that if the referendum is held pursuant to those sections as the result of the report of a charter study commission, the time for submission of the question shall be calculated from the date of that report.

L.1950,c.210,s.17-43; amended 1982,c.145,s.4; 1991,c.430,s.5.



Section 40:69A-193 - Number Of Proposed Ordinances Voted Upon; Time Between Special Elections

40:69A-193. Number of proposed ordinances voted upon; time between special elections
Any number of proposed ordinances may be voted upon at the same election in accordance with the provisions of this article, but there shall not be more than one special election in any period of 6 months for such purpose.

During that 6 month period, any ordinance which would otherwise be submitted to the voters at a special election if one were not already scheduled, shall be submitted at the scheduled special election if at least 30 days shall remain prior thereto from the final date for withdrawal of the petition, otherwise, the ordinance shall be submitted at the next general election or regular municipal election, whichever shall first occur.

L.1950, c. 210, p. 519, s. 17-44, eff. June 8, 1950. Amended by L.1982, c. 145, s. 5, eff. Sept. 28, 1982.



Section 40:69A-194 - Publication Of Ordinance

40:69A-194. Publication of ordinance
Whenever an ordinance is to be submitted to the voters of the municipality at any election in accordance with this article, the clerk shall cause the ordinance to be published in at least two of the newspapers published or circulated in the municipality. The publication shall be not more than twenty nor less than five days before the submission of the ordinance or proposition to be voted on.

L.1950, c. 210, p. 519, s. 17-45, eff. June 8, 1950.



Section 40:69A-195 - Ballots

40:69A-195. Ballots
The ballots to be used at such election shall be in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) or check (/) in the square at the left of the word Yes, and if opposed thereto mark a cross (X) or plus (+) or a check (/) in the square to the left of the word No."

"Shall the ordinance ...................

Yes. (indicate whether submitted by council or

initiative or referendum petition) providing

No. for .........................................

(here state nature of proposed ordinance or

proposition) be adopted?"



L.1950, c. 210, p. 519, s. 17-46, eff. June 8, 1950.



Section 40:69A-196 - Repeal, Amendment Of Ordinances.

40:69A-196 Repeal, amendment of ordinances.

17-47. a. If a majority of the qualified electors voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the municipality and be published as in the case of other ordinances. No such ordinance shall be amended or repealed within 3 years immediately following the date of its adoption by the voters, except by a vote of the people. The council may, within 3 years immediately following the date of adoption of the ordinance, submit a proposition for the repeal or amendment of that ordinance to the voters at any succeeding general election or regular municipal election. If the proposition submitted shall receive a majority of the votes cast at that election, the ordinance shall be repealed or amended accordingly. If the provisions of two or more measures approved or adopted at the same election conflict then the measure receiving the greatest affirmative vote shall control.

b.Notwithstanding the provisions of this section, an ordinance proposed by petition to increase or decrease the term of office of the members of the governing body or the number of members of the governing body, or the division of the municipality into a number of wards, shall not be submitted to the voters of the municipality more than once in any 10-year period.

L.1950, c.210, s.17-47; amended 1982, c.145, s.6; 2009, c.339, s.4.



Section 40:69A-205 - Adoption Of Schedule Of Installation Of Optional Plan.

40:69A-205 Adoption of schedule of installation of optional plan.

17-56. The schedule of installation of an optional plan adopted pursuant to this act shall, as provided herein, take the following course:

(a)An election to submit the question of adoption of an optional plan may be held at any time in accordance with the provisions of article 1 of this act;

(b)In the event of a favorable vote of the voters at the above election, the first election of officers under the adopted plan shall take place on (1) the second Tuesday in May occurring not less than 75 days next following the adoption of one of the optional plans in municipalities adopting a charter providing for the holding of regular municipal elections at which all members of the council are to be elected at large; (2) the second Tuesday in May occurring not less than 120 days following the adoption of one of the optional plans in municipalities adopting a charter providing for the holding of regular municipal elections and for the division of the municipality into wards; (3) at the next general election occurring not less than 75 days next following the adoption of one of the optional plans in municipalities adopting a charter providing for the holding of general elections at which all members of the council are to be elected at large; or (4) at the next general election occurring not less than 120 days next following the adoption of one of the optional plans in municipalities adopting a charter providing for the holding of general elections and for the division of the municipality into wards.

Whenever a municipality has adopted a charter referred to in subsection (3) above, within 10 days, or subsection (4) within 40 days, prior to the last day fixed for the filing of nominating petitions for the primary election for the general election, the candidates to be first elected shall be nominated in the manner provided by chapter 27 of Title 19 of the Revised Statutes with respect to the filling of certain vacancies in nominations for county or municipal offices to be filled at the general election.

(c)An optional plan shall take effect, in accordance with the further provisions of this article at (1) 12 o'clock noon on July 1 next following the first election of officers in municipalities adopting a charter providing for the holding of regular municipal elections, or (2) 12 o'clock noon on January 1 next following the first election of officers in municipalities adopting a charter providing for the holding of general elections.

L.1950,c.210,s.17-56; amended 1953, c.254, s.15; 1973, c.234, s.6; 1981, c.465, s.37; 2005, c.136, s.65.



Section 40:69A-206 - Charters, Amendments And Supplements Superseded; Existing Ordinances And Resolutions Remain In Force Where Not Inconsistent

40:69A-206. Charters, amendments and supplements superseded; existing ordinances and resolutions remain in force where not inconsistent
Upon the effective date of an optional charter adopted pursuant to this act, any other charter and its amendments and supplements theretofore applicable to the municipality shall be superseded with respect to such municipality. All ordinances and resolutions of the municipality to the extent that they are not inconsistent with the provisions of this act shall remain in full force and effect until modified or repealed as provided by law.

L.1950, c. 210, p. 522, s. 17-57, eff. June 8, 1950.



Section 40:69A-207 - Offices Abolished On Effective Date Of Plan; Administrative Code

40:69A-207. Offices abolished on effective date of plan; administrative code
17-58. a. At 12 o'clock noon on the effective date of an optional plan adopted pursuant to this act, all offices then existing in such municipality shall be abolished and the terms of all elected and appointed officers shall immediately cease and determine; provided, that nothing in this section shall be construed to abolish the office or terminate the term of office of any member of the board of education, board of fire commissioners of a township fire district, trustees of the free public library, commissioners of a local housing authority, members of a municipal shade tree commission, board of managers of a municipal hospital, municipal magistrates or of any official or employee now protected by any tenure of office law, or of any policeman, fireman, teacher, principal or school superintendent whether or not protected by a tenure of office law. If the municipality is operating under the provisions of Title 11 of the Revised Statutes (Civil Service) at the time of the adoption of an optional plan under this act, nothing herein contained shall affect the tenure of office of any person holding any position or office coming within the provisions of said Title 11 as it applies to said officers and employees. If the municipal clerk has, prior to the effective date of the optional plan, acquired a protected tenure of office pursuant to law, he shall become the first municipal clerk under the optional plan.

b. Provision for officers and for the organization and administration of the municipal government under the optional plan may be made by an interim resolution pending the adoption of an administrative code.

c. Within 90 days after the date of organization of the first municipal council elected under the optional plan, the municipal governing body shall adopt, by ordinance, an administrative code organizing the administration of the municipal government, setting forth the duties, responsibilities and powers of all municipal officers, departments and agencies, and establishing the manner of performance thereof.

The code shall restate the major provisions of the municipal charter and the applicable sections of general law, and provide such additional details as are necessary to present a complete guide describing: the municipal offices; how municipal officers are selected; how municipal departments, divisions, boards, commissions, and agencies are organized; lines of supervisory responsibility and accountability; and procedures to be followed to carry out the functions and activities of the municipal government.

d. The administrative code shall take effect 30 days after its adoption. Thereupon, all municipal offices, departments, divisions, boards, commissions, and agencies shall assume the form, perform the duties and responsibilities, and exercise the powers granted under the administrative code in the manner prescribed therein.

e. The administrative code may be amended or supplemented from time to time by ordinance, subject to the provisions of law.

L.1950,c.210,s.17-58; amended 1954,c.69,s.6; 1967,c.127; 1971,c.268,s.2; 1977,c.392; 1991,c.430,s.6.



Section 40:69A-207.1 - Local Industrial Commissions; Continuance Or Reestablishment

40:69A-207.1. Local industrial commissions; continuance or reestablishment
The governing body of any municipality governed by a form of government authorized by the "Optional Municipal Charter Law" may by ordinance provide for the continuance or reestablishment, as the case may be, of any local industrial commission which was established in said municipality pursuant to P.L.1962, c. 96 (C. 40:106-1(123) to 40:106-1(132)) and which commission was performing its functions, powers and duties under said law immediately prior to the adoption by the municipality of its form of government under the Optional Municipal Charter Law.

L.1972, c. 170, s. 1, eff. Nov. 3, 1972.



Section 40:69A-208 - Appointments Between Election And Time Of Taking Office Under Optional Plan; Pending Actions And Proceedings

40:69A-208. Appointments between election and time of taking office under optional plan; pending actions and proceedings
(a) No subordinate board, department, body, office, position or employment shall be created and no appointments shall be made to any subordinate board, department or body, or to any office, employment or position, including without limitation patrolmen and firemen, between the date of election of officers and the date the newly elected officers take office under any optional plan.

(b) All actions and proceedings of a legislative, executive or judicial character which are pending upon the effective date of an optional plan adopted pursuant to this act may continue, and the appropriate officer or employee under such optional plan shall be substituted for the officer or employee theretofore exercising or discharging the function, power or duty involved in such action or proceeding.

L.1950, c. 210, p. 523, s. 17-59. Amended by L.1954, c. 69, p. 428, s. 7, eff. June 24, 1954.



Section 40:69A-208.1 - Continuance Of Charter Adopted Prior To Jan. 9, 1982 Of Municipality With Mayor-council Plan

40:69A-208.1. Continuance of charter adopted prior to Jan. 9, 1982 of municipality with mayor-council plan
Any municipality having adopted, prior to the effective date of this amendatory and supplementary act, a charter encompassing a mayor-council plan of government heretofore authorized pursuant to P.L.1950, c. 210 shall continue to be governed, after the effective date of this act, by the charter and plan of government so adopted, until such time as the charter is abandoned or altered pursuant to article 1 of that act (C. 40:69A-1 through 40:69A-25), or amended pursuant to section 7 of this amendatory and supplementary act. During such time as the municipality shall continue to be governed by that charter, any provisions of, or supplements to, P.L.1950, c. 210 enacted or amended after the effective date of this amendatory and supplementary act, which would have pertained to that charter if the provisions of this amendatory and supplementary act had not been enacted, shall pertain to that charter and govern that municipality.

L.1981, c. 465, s. 20, eff. Jan. 9, 1982.



Section 40:69A-208.2 - Continuance Of Charter Adopted Prior To Jan. 9, 1982 Of Municipality With Council-manager Plan

40:69A-208.2. Continuance of charter adopted prior to Jan. 9, 1982 of municipality with council-manager plan
Any municipality having adopted, prior to the effective date of this amendatory and supplementary act, a charter encompassing a council-manager plan of government heretofore authorized pursuant to P.L.1950, c. 210 shall continue to be governed, after the effective date of this act, by the charter and plan of government so adopted, until such time as the charter is abandoned or altered pursuant to article 1 of that act (C. 40:69A-1 through 40:69A-25), or amended pursuant to section 7 of this amendatory and supplementary act. During such time as the municipality shall continue to be governed by that charter, any provisions of, or supplements to, P.L.1950, c. 210 enacted or amended after the effective date of this amendatory and supplementary act, which would have pertained to that charter if the provisions of this amendatory and supplementary act had not been enacted, shall pertain to that charter and govern that municipality.

L.1981, c. 465, s. 28, eff. Jan. 9, 1982.



Section 40:69A-208.3 - Continuance Of Charter Adopted Prior To Jan. 9, 1982 Of Municipality With Small Municipality Plan

40:69A-208.3. Continuance of charter adopted prior to Jan. 9, 1982 of municipality with small municipality plan
Any municipality having adopted, prior to the effective date of this amendatory and supplementary act, a charter encompassing a small municipality plan of government heretofore authorized pursuant to P.L.1950, c. 210 shall continue to be governed, after the effective date of this amendatory and supplementary act, by the charter and plan of government so adopted, until such time as the charter is abandoned or altered pursuant to article 1 of P.L.1950, c. 210 (C. 40:69A-1 through 40:69A-25), or amended pursuant to section 7 of this amendatory and supplementary act. During such time as the municipality shall continue to be governed by that charter, any provisions of, or supplements to P.L.1950, c. 210 enacted or amended after the effective date of this amendatory and supplementary act, which would have pertained to that charter if the provisions of this amendatory and supplementary act had not been enacted, shall pertain to that charter and govern that municipality.

L.1981, c. 465, s. 35, eff. Jan. 9, 1982.



Section 40:69A-209 - Partial Invalidity

40:69A-209. Partial invalidity
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have rendered.

L.1950, c. 210, p. 523, s. 17-60, eff. June 8, 1950.



Section 40:69A-210 - Short Title

40:69A-210. Short title
This act shall be known as the Optional Municipal Charter Law.

L.1950, c. 210, p. 524, s. 17-61, eff. June 8, 1950.



Section 40:70-1 - Short Title

40:70-1. Short title
Chapters 70 to 76 of this title (s. 40:70-1 et seq.), shall be known as the "commission form of government law" .



Section 40:70-2 - Definition Of Terms.

40:70-2 Definition of terms.

40:70-2. As used in chapters 70 to 76 of this Title (R.S.40:70-1 et seq.):

"General election" means the annual election held on the first Tuesday after the first Monday in November.

"Regular municipal election" means the election held pursuant to R.S.40:75-2 on the second Tuesday in May, or on the day of the general election in November if chosen by the municipality pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), in any year in which such an election is required.

"Electors" mean such citizens of the municipality as were registered as voters at the last general election or regular municipal election, whichever occurred last in the municipality.

"Voters" mean such citizens of the municipality as were registered as voters at the last general election or regular municipal election, whichever occurred last in the municipality, and also those citizens who may register in time to vote at the special election.

"Municipal clerk" means the officer acting under the provisions hereof as the clerk of the municipality.

"Agent" or "agents" mean a person or persons designated in a petition to file the petition and to act on behalf of the petitioners.

"Municipality" means any city, town, township, borough, village or other municipality which has heretofore adopted the provisions of the act entitled "An act relating to, regulating and providing for the government of cities, towns, townships, boroughs, villages and municipalities governed by boards of commissioners or improvement commissioners in this State" (title as amended), approved April 25, 1911, or which shall hereafter adopt the provisions of said chapters 70 to 76 of this Title.

"Majority of ballots cast" means more than one-half of the total number of valid ballots cast at such election.

Amended 1948, c.21, s.1; 1982, c.145, s.7; 2009, c.196, s.10.



Section 40:70-3 - Municipalities Governed Hereby

40:70-3. Municipalities governed hereby
All municipalities which shall have heretofore adopted the provisions of the act entitled "An act relating to, regulating and providing for the government of cities, towns, townships, boroughs, villages and municipalities governed by boards of commissioners or improvement commissioners in this state" (title as amended), approved April twenty-fifth, one thousand nine hundred and eleven, as amended and supplemented and all municipalities which shall hereafter adopt the provisions of chapters 70 to 76 of this title (s. 40:70-1 et seq.), shall have the commission form of government and be governed in the manner hereinafter in said chapters 70 to 76 set forth.



Section 40:71-1 - Election; Notice

40:71-1. Election; notice
The legal voters of any municipality not governed by chapters 70 to 76 of this title (s. 40:70-1 et seq.) may adopt said chapters at an election held in such municipality, to be called by the municipal clerk upon request or petition in writing of twenty per cent of the persons qualified to vote at the last general election as shown by the registry of qualified voters used at such election.



Section 40:71-2 - Clerk To Call Election; Notice

40:71-2. Clerk to call election; notice
Upon the filing of the petition or request in writing with the clerk, he shall forthwith call an election, to be held on the third Tuesday following the date of the filing of the petition, and shall cause public notice of the time and place of holding the same to be given by advertisement signed by himself and set up in at least twenty different places in the municipality and published for at least six days previous to the time of the election in at least one newspaper printed and published in the municipality, and if there be no such newspaper then in a newspaper circulated therein.



Section 40:71-3 - Ballot; Form And Content

40:71-3. Ballot; form and content
The municipal clerk shall provide ballots for each voter at such election, to be printed upon plain, substantial white paper, in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall chapters 70 to 76 of the title

[ ] YES Municipalities and Counties of the Revised

Statutes (s. 40:70-1 et seq.), providing

[ ] NO for the commission form of government,

be adopted in .................... (here

insert name of municipality)?"



Section 40:71-4 - Conduct Of Election; Results Certified To Clerk

40:71-4. Conduct of election; results certified to clerk
The election shall be held at the usual places of holding the annual election in the municipality. The polls shall remain open during the usual hours, and the election shall be conducted by the election officers, and in the manner provided by the law regulating elections, and such officers shall deliver to the municipal clerk a true and correct statement in writing under their hands of the result of the election.



Section 40:71-5 - Clerk To Certify Results; Contents Of Certificate

40:71-5. Clerk to certify results; contents of certificate
The municipal clerk shall certify the results of the election to the legislative body of the municipality at its first meeting thereafter, enter the same at large in its minutes and certify the same to the secretary of state. In such certificates he shall specify whether or not a majority of the votes cast are for the adoption of chapters 70 to 76 of this title (s. 40:70-1 et seq.), and if they are, he shall further specify whether or not the number of votes cast in favor of such adoption is equal in number to at least thirty per cent of the total number of legal ballots cast in such municipality at the general election next preceding the submission of question of the adoption of said chapters 70 to 76 of this title.



Section 40:71-6 - Vote Required For Adoption

40:71-6. Vote required for adoption
If it appears by the certificate of the clerk that both the majority of the votes cast are in favor of the adoption of chapters 70 to 76 of this title (s. 40:70-1 et seq.), and that the number of votes cast in favor of such adoption is equal in number to at least thirty per cent of the total number of legal ballots cast in such municipality at the last preceding general election, said chapters 70 to 76 of this title shall in all respects become and be operative in such municipality, and binding upon its inhabitants and upon all persons and property to be affected thereby.



Section 40:71-7 - If Majority Against Adoption No Petition For Certain Period

40:71-7. If majority against adoption no petition for certain period
If a majority of the votes cast are against the adoption of chapters 70 to 76 of this title (s. 40:70-1 et seq.) said chapters shall remain inoperative and no further proceedings shall be taken until after the beginning of the last year of the term of the mayor, or equivalent officer, elected at the election following the rejection of said chapters 70 to 76, after which date, upon the presentation of another petition or request as hereinbefore provided, the same procedure shall be had and the question of the adoption or rejection of the provisions of said chapters 70 to 76 again submitted in the manner herein prescribed and with the same force and effect.



Section 40:71-8 - Corporate Existence And Name Continued

40:71-8. Corporate existence and name continued
The corporate existence of any municipality adopting chapters 70 to 76 of this title (s. 40:70-1 et seq.), shall be continued and its corporate name and seal shall not be changed by such adoption, and all laws, general or special, relating to such municipality, shall, except so far as inconsistent with said chapters 70 to 76, apply to such municipality, and it shall have and exercise the powers and duties thereby conferred or imposed.



Section 40:71-9 - Elective And Appointive Officers' Terms Cease; Boards Abolished; Exception

40:71-9. Elective and appointive officers' terms cease; boards abolished; exception
Upon the adoption of chapters seventy to seventy-six of this Title, and the organization of the commissioners first elected, the governing body or bodies and all other boards and bodies whether State or local municipal agencies then existing in the municipality, except the board of education and any municipal court, shall be ipso facto abolished and the terms of all councilmen, aldermen and all other officers, whether elective or appointive, shall immediately cease and determine, and all the powers and duties devolved by law upon such boards and bodies shall pass to, vest in and be performed by the board of commissioners elected under the provisions of said chapters seventy to seventy-six, but nothing in this section contained shall prohibit the creation of subordinate boards authorized by section 40:72-7 of this Title.

The board of commissioners shall have and exercise all the powers granted or to be granted to the boards and bodies supplanted by it, by laws enacted subsequent to the organization of said board, unless such power is expressly withheld.

Nothing herein contained shall be construed to affect in any way the term of office of any policeman, fireman, or other employee of any police or fire department, veteran of any war, or other official or employee now protected by any tenure of office act. Wherever a municipality is operating under the provisions of subtitle three of Title 11 of the Revised Statutes, at the time of the adoption of the provisions of chapters seventy to seventy-six of this Title, then nothing herein contained relative to the termination of his term, dismissal or discharge shall apply to any person holding any position or office coming within the classified service of the Civil Service law.

Amended by L.1953, c. 37, p. 732, s. 237, eff. March 19, 1953.



Section 40:71-9.1 - Boards Of Fire Commissioners In Townships

40:71-9.1. Boards of fire commissioners in townships
Notwithstanding the provisions of section 40:71-9 of the Revised Statutes, any board of fire commissioners of any fire district in any township which has adopted or shall adopt the commission form of government may be reinstated and continued by ordinance of the township board of commissioners and thereupon the board of fire commissioners shall be deemed to have been legally constituted as such from the date of the adoption of said commission form of government in the township and thereupon all its acts from such date shall be ratified and confirmed.

L.1952, c. 313, p. 1034, s. 1, eff. June 18, 1952.



Section 40:71-10 - Inconsistent Laws Inapplicable; Laws Relating To Municipal Courts Unaffected

40:71-10. Inconsistent laws inapplicable; laws relating to municipal courts unaffected
Immediately after the election and organization of the commissioners as provided herein, all laws and parts of laws then existing, whether general or special, in anywise affecting the government of such municipality which are contrary to or inconsistent with the provisions of chapters seventy to seventy-six of this Title, shall be repealed and abrogated, but said chapters seventy to seventy-six shall not abrogate, repeal or annul the provisions of chapter eight of Title 2A of the New Jersey Statutes.

Amended by L.1953, c. 37, p. 733, s. 238, eff. March 19, 1953.



Section 40:71-11 - Educational System Unaffected

40:71-11. Educational system unaffected
Nothing in this subtitle shall affect or apply to the system of public instruction in any municipality.



Section 40:72-1 - Commissioners; Number

40:72-1. Commissioners; number
The commission shall consist of three members in municipalities having less than twelve thousand inhabitants; and of five members in municipalities having twelve thousand inhabitants or more, subject to the provisions of sections 40:72-1.1 to 40:72-1.3 of this Title.

Amended by L.1948, c. 21, p. 82, s. 2; L.1953, c. 365, p. 1948, s. 1, eff. Aug. 11, 1953; L.1980, c. 94, s. 4, eff. Jan. 1, 1981.



Section 40:72-1.1 - Municipality With Board Of Three Commissioners; Additional Commissioners; Petition, Ordinance And Referendum

40:72-1.1. Municipality with board of three commissioners; additional commissioners; petition, ordinance and referendum
Any municipality, which is governed by a board of three commissioners may provide that two additional commissioners shall be elected at an election to be held on the second Tuesday in May next; provided, that a proposed ordinance increasing the number of commissioners from three to five was first submitted to the board of commissioners by petition signed by electors of the municipality equal in number to 15% of the votes cast at the last general election, held for the election of all the members of the General Assembly, requesting that said ordinance be submitted to the vote of the people.

The signatures, verification, authentication, inspection, certification, amendment and submission of such petition shall be the same as for petitions to recall commissioners. Upon the filing of said petition and certification of the same by the municipal clerk the board of commissioners shall submit said ordinance without change to the vote of the electors of the municipality at the next general election. Said petition shall be filed and certified to by the municipal clerk at least 60 days before the general election at which the proposed ordinance shall be submitted to a vote of the electors.

Amended by L.1953, c. 365, p. 1949, s. 2, eff. Aug. 11, 1953; L.1981, c. 427, s. 1, eff. Jan. 9, 1982.



Section 40:72-1.2 - Ballot; Form And Content

40:72-1.2. Ballot; form and content
The question shall be printed upon the ballots to be used at such general election in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word Yes, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word No.

Yes. "Shall the ordinance ........................

(stating the nature of the proposed ordinance)

No. be adopted?' "



In counties where voting machines are used, the ballot shall be prepared in accordance with the provisions of Title 19 of the Revised Statutes concerning elections.

Amended by L.1953, c. 365, p. 1950, s. 3, eff. Aug. 11, 1953.



Section 40:72-1.3 - Vote Required For Adoption; Amendment And Repeal

40:72-1.3. Vote required for adoption; amendment and repeal
If a majority of the qualified electors voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the municipality, and any ordinance proposed by petition or which shall be adopted by a vote of the people shall not be repealed or amended except by a vote of the people.



Section 40:72-2 - All Powers Vested In Board Of Commissioners

40:72-2. All powers vested in board of commissioners
The board of commissioners established hereunder shall have all the executive, administrative, judicial and legislative powers and duties heretofore had and exercised by the mayor and city council and all other executive or legislative bodies in such municipality, and shall have complete control over the affairs of such municipality.



Section 40:72-3 - General Powers; Power To Pass Ordinances For Specific Purposes

40:72-3. General powers; power to pass ordinances for specific purposes
Every municipality governed by chapters 70 to 76 of this title (s. 40:70-1 et seq.), shall have all the powers necessary for its government not in conflict with the laws applicable to all municipalities or the provisions of the constitution and, in addition to the powers conferred by subtitle 3 of this title (s. 40:42-1 et seq.), may make, amend, repeal and enforce ordinances for the following purposes:

a. The protection of life, health and property.

b. The declaration, prevention and summary abatement of nuisances.

c. The preservation and enforcement of good government and the general welfare, order and security of the municipality.

All ordinances or resolutions heretofore passed in any such municipality, not inconsistent with the rights and powers herein granted shall remain in full force and effect until altered or repealed by the commissioners in the manner herein provided.



Section 40:72-4 - Department; Distribution Of Powers

40:72-4. Department; distribution of powers
The executive, administrative, judicial and legislative powers, authority and duties in such municipality shall be distributed into and among five departments, except that in municipalities having but three commissioners, three departments shall be designated and provided by the consolidation of the first and third departments and the fourth and fifth departments as follows:

1. Department of public affairs.

2. Department of revenue and finance.

3. Department of public safety.

4. Department of public works.

5. Department of parks and public property.



Section 40:72-5 - Jurisdiction Of Commission Over Departments And Officers Thereof

40:72-5. Jurisdiction of commission over departments and officers thereof
The board of commissioners shall determine the powers and duties to be performed by each department and shall assign such powers and duties to each department as it may deem appropriate. The board shall prescribe the powers and duties of all officers and employees and may assign particular officers and employees to one or more departments and may require any officer or employee to perform duties in two or more departments if the work required of such officer or employee in such different departments be similar in character, and make such other rules and regulations as may be necessary or proper for the efficient and economical conduct of the business of the municipality.



Section 40:72-6 - Commissioners Assigned To Departments

40:72-6. Commissioners assigned to departments
The board of commissioners shall, at the first regular meeting after the election of its members, designate by majority vote one commissioner to be director of the department of public affairs, one commissioner to be director of revenue and finance, one to be director of the department of public safety, one to be director of the department of public works, and one to be director of the department of parks and public property, except that upon the organization of a board of three commissioners, but three departments shall be designated, as hereinbefore in section 40:72-4 of this title provided and but three directors voted therefor. Such designation may be changed whenever it appears that the public service would be benefited thereby.

The mayor may be designated director of such department as a majority of the members of the commission shall determine.



Section 40:72-6.1 - Assignment Of Departmental Powers And Duties In Counties Of First And Second Class

40:72-6.1. Assignment of departmental powers and duties in counties of first and second class
The board of commissioners of every municipality governed by the commission form of government in counties of the first class or second class, in assigning the powers and duties to be performed by each department pursuant to section 40:72-5 of the Revised Statutes, shall assign to each department the powers and duties having the greatest relevancy to the subject matter as designated in the name of each respective department and as will result, as nearly as possible, in an equal distribution of powers and duties to each department.

L.1956, c. 190, p. 703, s. 1, eff. Dec. 28, 1956.



Section 40:72-7 - Subordinate Boards And Officers; Appointment And Removal

40:72-7. Subordinate boards and officers; appointment and removal
The board of commissioners shall at the first meeting or as soon as may be after organization, create such subordinate boards and appoint such officers as it may deem necessary for the proper and efficient conduct of the affairs of the municipality.

Any board created may be abolished, or any officer or employee appointed by the board of commissioners may be removed from office by it, at any time for cause, after public hearing, provided its action shall be taken in accordance with the civil service and tenure of office laws in municipalities where such laws have been adopted or are applicable and such action shall be subject to review by a proceeding in lieu of prerogative writ.

Amended by L.1953, c. 37, p. 733, s. 239, eff. March 19, 1953.



Section 40:72-9 - Appointment Of Deputy By Director In Second Class Cities And Certain Fourth Class Cities

40:72-9. Appointment of deputy by director in second class cities and certain fourth class cities
In all cities of the second class and in any city of the fourth class having a population of not less than 6,000 inhabitants, governed hereby, the board of commissioners may, in their discretion, provide by ordinance for the appointment of a deputy by each or such of the directors of departments as may be deemed necessary for the proper and efficient conduct of the affairs of such departments. The deputies shall serve during the terms of the directors making the appointments, but any deputy so appointed may be removed by his principal at any time, and such removal shall not be reviewable. If an officer or employee of a municipality is designated to perform the duties of a deputy in addition to the performance of the ordinary duties of his office or employment, the expiration of the term of his principal, or his removal from the office of deputy, shall not affect his right to the office or employment held by him at and before his designation as deputy, the duties of which office or employment he has continued to perform.

Each director shall prescribe, in writing, the powers and duties of the deputy so appointed by him and the acts of such deputy within the scope of his authority shall in all cases be as legal and binding as if done and performed by the director for whom he is acting, but such deputies shall not be authorized to act for directors at meetings of the board of commissioners.

Nothing in this section contained shall be construed to place any deputy or deputies, appointed pursuant to the authority hereof, within the operation of the laws affecting civil service.

Amended by L.1964, c. 212, s. 1, eff. Oct. 21, 1964; L.1968, c. 333, s. 1, eff. Nov. 13, 1968; L.1971, c. 302, s. 1, eff. Aug. 27, 1971.



Section 40:72-10 - Mayor; Selection; No Veto Power

40:72-10. Mayor; selection; no veto power
At the first meeting after their election the commissioners shall choose one of their number to preside at all meetings of the board. He shall be designated "mayor" but shall have no power to veto any measure.



Section 40:72-11 - Mayor; Duties

40:72-11. Mayor; duties
The mayor shall be president of the board and shall preside at its meetings, supervise all departments and report to the board for its action all matters requiring the attention of the board or any department.



Section 40:72-12 - Director Of Finance; When To Act As Mayor

40:72-12. Director of finance; when to act as mayor
The director of the department of revenue and finance shall be vice president of the board and, in case of vacancy in the office of mayor, shall perform the duties of that office.



Section 40:72-13 - Regular And Special Meetings; Open To Public; Minutes

40:72-13. Regular and special meetings; open to public; minutes
The board of commissioners shall designate the time of holding regular meetings, which shall be at least once monthly, and special meetings may be called from time to time by the mayor or by two commissioners. All meetings of the commissioners, whether regular or special, shall be open to the public and any citizen may have access to the minutes upon application to the municipal clerk.

Amended by L.1977, c. 197, s. 1, eff. Aug. 29, 1977.



Section 40:72-14 - Quorum; Voting; Vote Recorded In Minutes

40:72-14. Quorum; voting; vote recorded in minutes
A majority of the members of the board of commissioners shall constitute a quorum and each member shall have the right to vote on all questions coming before the board.

Every resolution or ordinance shall be reduced to writing and read before the vote is taken thereon, and the vote upon every motion, resolution or ordinance shall be taken by yeas and nays and entered in the minutes. The minutes of each meeting so recorded shall be signed by a majority of all the commissioners and the municipal clerk.



Section 40:72-16 - Board First Elected May Revise And Add To Appropriations

40:72-16. Board first elected may revise and add to appropriations
If, at the beginning of the term of office of the first board of commissioners elected in any municipality under the provisions of chapters 70 to 76 of this title (s. 40:70-1 et seq.), the appropriations for the expenditures of the municipal government for the then current fiscal year have been made the board may by ordinance revise, repeal or change such appropriations and make additional appropriations.



Section 40:72-18 - Use Of Fees Received From Water Rents

40:72-18. Use of fees received from water rents
The fees, rents or charges received from the sale of water and the operation of the waterworks in any municipality governed hereby shall be applied:

a. To payment of all cost and expense of operation, management, maintenance and repairs of said works and such deferred maintenance as the board having charge of the water supply shall deem proper;

b. To the payment of the annual interest on bonds or other obligations issued for the improvement and extension of such waterworks, and the payment of such part of the principal of said bonds or obligations as may be necessary to meet them at maturity; and

c. The excess revenue remaining at the end of each fiscal year may be appropriated by the board or body having charge of the finances for any purpose for which such board or body is authorized by law to levy and collect taxes.



Section 40:72-19 - Power To Construct Convention Halls In Cities

40:72-19. Power to construct convention halls in cities
In cities governed hereby the commissioners may by ordinance acquire the necessary land and authorize and provide for the construction thereon of a building or buildings suitable for conventions, temporary or permanent exhibitions, entertainments, receptions, lectures, addresses, assemblages and other like purposes, and may lease all or any portion of such building or buildings and premises for any purpose which in their discretion they may deem advisable including the sale of merchandise and privileges, and may equip such building or buildings for the purposes herein mentioned, and may by ordinance provide from time to time for the issue of bonds in such amounts as may be necessary for such purposes.



Section 40:73-1 - Qualifications Sole Test For Election, Appointment

40:73-1. Qualifications sole test for election, appointment
All officers and employees shall be elected or appointed with reference to their qualifications and fitness, for the good of the public service and without reference to their political faith or party affiliations. No officer or candidate for office in any such municipality shall directly or indirectly give or promise any person any office, position, employment, benefit or anything of value for the purpose of influencing or obtaining the political support, aid or vote of any person, under the penalty of being disqualified to hold the office to which he may have been elected or appointed.

Amended 2003, c.78.



Section 40:73-2 - No Officer Or Employee To Be Interested In Contracts

40:73-2. No officer or employee to be interested in contracts
No officer or employee, elected or appointed in any such municipality shall be interested, directly or indirectly, in any contract or job for work or materials, or the profits thereof, or services to be furnished or performed for the municipality, and no such officer or employee shall be interested, directly or indirectly, in any contract or job for work or materials or the profits thereof, or services to be furnished or performed, for any person operating interurban railway, street railway, gas works, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange, or other public utility within the territorial limits of the municipality.



Section 40:73-3 - No Officer Or Employee To Receive Free Service; Exceptions

40:73-3. No officer or employee to receive free service; exceptions
No such officer or employee shall accept or receive, directly or indirectly, from any person operating within the territorial limits of said municipality any interurban railway, street railway, gas works, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange, or other business using or operating under a public franchise, any frank, free pass, free ticket, or free service or accept or receive directly or indirectly, from any such person any other service upon terms more favorable than is granted to the public generally, but such prohibition of free transportation shall not apply to policemen or firemen in uniform. Nor shall any free service to city officials heretofore provided by any franchise or ordinance be affected by this section.



Section 40:73-4 - Certain Acts Forbidden; Penalties

40:73-4. Certain acts forbidden; penalties
For the violation of the provisions of section 40:73-2 or section 40:73-3 of this title the offender shall be punished as now or may be hereafter provided by law or ordinance.



Section 40:73-5 - Appointments In Second-class Cities In Certain Years; Restriction

40:73-5. Appointments in second-class cities in certain years; restriction
No subordinate board, department, body, office, position or employment shall be created and no appointments made to membership on any subordinate board, department or body, or to any office, employment or position including the position of patrolman and fireman by any board of commissioners or any member thereof in any city of the second class governed by the commission form of government hereunder, between the first Tuesday in May and the third Tuesday in May in any year in which an election of a board of commissioners for that city shall be held.



Section 40:73-6 - Salaries Of Officers And Employees; Exceptions

40:73-6. Salaries of officers and employees; exceptions
The salary or compensation of all officers and employees of the municipality shall be fixed by the board of commissioners, and shall be payable monthly, or at shorter periods as it shall determine. The salary or compensation of any member of the police or fire departments shall not be fixed at a less amount than that received by said member at the time of the adoption of chapters 70 to 76 of this title (s. 40:70-1 et seq.).



Section 40:73-8 - Application Of Laws Relating To Municipal Boards Of Recreation Commissioners

40:73-8. Application of laws relating to municipal boards of recreation commissioners
Provisions of law of a general character relating to municipal boards of recreation commissioners shall be applicable to municipalities governed by commission government.

L.1971, c. 5, s. 2, eff. Jan. 15, 1971.



Section 40:73-9 - Borough Under 5000; Tax Collector Or Treasurer; Waiver Of Residency Requirements

40:73-9. Borough under 5000; tax collector or treasurer; waiver of residency requirements
In any borough governed under the commission form of government law and having a population of less than 5,000 inhabitants, any person holding the office of borough tax collector, borough treasurer or both borough tax collector and borough treasurer need not be a resident of the borough notwithstanding the residency requirements prescribed by N.J.S. 40A:9-1 or by any other law. Any waiver of residency requirements for any of the aforesaid offices shall be contingent upon the adoption of a municipal ordinance to that effect.

L.1973, c. 43, s. 1, eff. Feb. 27, 1973.



Section 40:74-1 - Certain Ordinances And Resolutions Filed Upon Passage; Ordinance Required In Certain Cases

40:74-1. Certain ordinances and resolutions filed upon passage; ordinance required in certain cases
Except as otherwise required or permitted by law, every ordinance or resolution appropriating money, or ordering any street improvement or sewer, or authorizing the making of a contract or granting any franchises, or the right to occupy or use the streets, highways, bridges or public places of the municipality for any purpose, shall be complete in the form in which it is finally passed and remain on file with the municipal clerk for public inspection at least two weeks before the final passage or adoption thereof. No franchises, or right to occupy or use the streets, highways, bridges or public places in any municipality shall be granted, renewed or extended except by ordinance.



Section 40:74-2 - Enacting Clause; Suits For Penalties

40:74-2. Enacting clause; suits for penalties
The enacting clause of all ordinances passed by the board of commissioners shall be "the board of commissioners of the (here insert name of municipality) do ordain" ; and all proceedings for the recovery of penalties for the violation of the ordinances of the municipality shall be commenced and prosecuted in the corporate name of the municipality.



Section 40:74-3 - Record Of Ordinances; Commissioners To Sign Record

40:74-3. Record of ordinances; commissioners to sign record
Every ordinance passed by the board of commissioners shall be recorded and signed in the book in which it is recorded by the commissioners who voted in favor thereof. When an ordinance or resolution is required to be published the publication shall include the names of the commissioners who signed the same.



Section 40:74-4 - Effective Date Of Ordinances; Emergency Ordinances Excepted

40:74-4. Effective date of ordinances; emergency ordinances excepted
No ordinance, except when otherwise required by the general laws of the State or the provisions of chapters 70 to 76 of this Title (R.S. 40:70-1 et seq.), and except an ordinance for the immediate preservation of the public peace, health or safety which contains a statement of its urgency and is passed by a two-thirds vote of the board of commissioners, shall take effect before 20 days from the time of its final passage.

Amended by L.1982, c. 145, s. 8, eff. Sept. 28, 1982.



Section 40:74-5 - Remonstrance Against Ordinance; Petition; Reconsideration; Referendum; Vote Required For Adoption

40:74-5. Remonstrance against ordinance; petition; reconsideration; referendum; vote required for adoption
If within 20 days after the final passage of an ordinance, except ordinances, or any portion thereof, fixing the salaries, wages or compensation of the employees of the municipality, as defined in section 3 of the New Jersey Employer-Employee Relations Act, P.L.1941, c. 100 (C. 34:13A-3), or ordinances authorizing an improvement or the incurring of an indebtedness, other than for current expenses, where other requirements are made by law, or ordinances which by their terms or by law cannot become effective in the municipality unless submitted to the voters, or which by its terms authorizes a referendum in the municipality concerning the subject matter thereof, a petition signed by electors of the municipality equal in number to at least 15% of the entire vote cast at the last preceding general election at which members of the General Assembly were elected protesting against the passage of such ordinance, be presented to the board, it shall thereupon be suspended from going into operation and the board of commissioners shall reconsider the ordinance within 20 days of the presentation of the petition to the board. If the ordinance is not entirely repealed, the board shall submit it, in the manner provided in paragraph b. of R.S. 40:74-14 and R.S. 40:74-15 to R.S. 40:74-18 to the vote of the electors of the municipality. The ordinance shall be submitted either at the next general election or regular municipal election, whichever shall first occur, not less than 40 days from the final date for withdrawal of the petition as provided for in this section, except that if no such election is to be held within 90 days of that date, a special municipal election shall be called for that purpose, and be held not less than 40 nor more than 60 days from the final date for withdrawal of the petition as provided for in this section. An ordinance so submitted shall not become operative unless a majority of the qualified electors voting on the ordinance shall vote in favor thereof.

The names and addresses of five voters, designated as the Committee of the Petitioners, shall be included in the petition. If within 10 days after final adverse action by the board or after the expiration of the time allowed for board action, as the case may be, a written request, signed by at least four of the five members of the Committee of the Petitioners, is filed with the municipal clerk requesting that the petition be withdrawn, the petition shall have no effect.

Amended by L.1976, c. 96, s. 4, eff. Sept. 21, 1976; L.1979, c. 278, s. 1; L.1982, c. 145, s. 9, eff. Sept. 28, 1982.



Section 40:74-6 - Petition; Law Applicable

40:74-6. Petition; law applicable
The petition shall be in accordance with sections 40:74-10 to 40:74-14 of this title, except as to the percentage of signers, and be examined and certified to by the clerk in all respects as therein provided.



Section 40:74-7 - Board May Submit Ordinances Of Own Volition; Several Questions Submitted

40:74-7. Board may submit ordinances of own volition; several questions submitted
Any ordinance or measure, except an ordinance, or portion thereof, fixing the salaries, wages or compensation of the employees of the municipality, that the board of commissioners or the qualified electors of the municipality shall have authority to enact, the board may on its own motion submit to the electors for adoption or rejection at a general election, regular municipal election, or special municipal election in the same manner and with the same effect as is herein provided for ordinances or measures submitted on petition. At any special election called under the provisions of chapters 70 to 76 of this Title (R.S. 40:70-1 et seq.), there shall be no bar to the submission of other questions to a vote of the electors in addition to the ordinances or measures provided for in this section and R.S. 40:74-5 and R.S. 40:74-9, if the other questions are such as may legally be submitted at such election. If the provisions of two or more measures approved or adopted at the same election conflict, then the measure receiving the highest affirmative vote shall control.

Amended by L.1976, c. 96, s. 5, eff. Sept. 21, 1976; L.1982, c. 145, s. 10, eff. Sept. 28, 1982.



Section 40:74-8 - When Submission Unnecessary

40:74-8. When submission unnecessary
No petition or submission to the vote of the electors shall be necessary to authorize the undertaking or completion of any work, the purchase or construction of any public utility or improvement, which any municipality may be authorized by law to undertake, purchase or construct, or to authorize the borrowing of money and the issuance of bonds or other obligations for any purpose for which any municipality may be authorized by law to issue bonds or other obligations.



Section 40:74-9 - Ordinances Proposed By Petition; Procedure

40:74-9. Ordinances proposed by petition; procedure
Any proposed ordinance, except a proposed ordinance fixing the salaries, wages or compensation of the employees of the municipality, may be submitted to the board of commissioners by petition of the electors, in the manner hereinafter in this article provided.

Amended by L.1976, c. 96, s. 6, eff. Sept. 21, 1976.



Section 40:74-10 - Petition; Filing

40:74-10. Petition; filing
A petition signed by electors equal in number to the percentage provided by R.S. 40:74-14 requesting that the proposed ordinance be submitted to the board of commissioners, or to the vote of the people if not passed by the board, shall be filed with the municipal clerk. The names and addresses of five voters, designated as the Committee of the Petitioners, shall be included in the petition.

Amended by L.1982, c. 145, s. 11, eff. Sept. 28, 1982.



Section 40:74-11 - Petition; Signatures; Verification

40:74-11. Petition; signatures; verification
The signatures to the petition need not all be appended to one paper but each signer shall add after his signature his place of residence, giving the street and number. One of the signers of each paper shall make an oath before an officer competent to administer the same that the statement therein made is true as he believes, and that each signature to the paper appended is the genuine signature of the person whose name it purports to be.



Section 40:74-12 - Clerk To Examine Petition; Notice Of Insufficiency; Amendment And Refiling

40:74-12. Clerk to examine petition; notice of insufficiency; amendment and refiling
Within 20 days after the filing of the petition, the municipal clerk shall examine the same and ascertain whether or not it is signed by the requisite number of qualified electors as hereinafter provided, and shall attach his certificate thereto showing the result of such examination. If by the clerk's certificate the petition is shown to be insufficient he shall forthwith notify at least two members of the Committee of the Petitioners of his findings. The petition may be amended and refiled within 10 days after the receipt thereof from the clerk.

Amended by L.1982, c. 145, s. 12, eff. Sept. 28, 1982.



Section 40:74-13 - Clerk To Examine Amended Petition; New Petition; Submission To Board

40:74-13. Clerk to examine amended petition; new petition; submission to board
The clerk shall, within five days after such refiling, make a similar examination of the amended petition and if his certificate shall show the same to be insufficient he shall forthwith return it to the Committee of the Petitioners, without prejudice to the filing of a new petition to the same effect. If the petition or amended petition shall be deemed to be sufficient the clerk shall submit the same to the board of commissioners without delay.

Amended by L.1982, c. 145, s. 13, eff. Sept. 28, 1982.



Section 40:74-14 - Duty Of Board On Submission Of Ordinance; Submission To Voters; Withdrawal Of Petition

40:74-14. Duty of board on submission of ordinance; submission to voters; withdrawal of petition
If the petition accompanying the proposed ordinance be signed by electors equal in number to at least 15% of the votes cast at the last preceding general election at which members of the General Assembly were elected, and contains a request that the ordinance be submitted to a vote of the people if not passed by the board of commissioners, the board shall within 20 days after attachment of the clerk's certificate to the accompanying petition either:

a. Pass the ordinance without alteration; or

b. Forthwith, upon the expiration of that 20 day period, call a special election to be held not less than 40 nor more than 60 days from the final date for withdrawal of the petition as provided for in this section, unless a general election or regular municipal election is to be held not less than 40 days nor more than 90 days thereafter, and at such election such ordinance shall be submitted without alteration to the vote of the electors of the municipality.

If the petition is signed by not less than ten nor more than 15% of the electors, as above defined, then the board of commissioners shall, within 20 days, pass said ordinance without change or submit the same at the next general election or regular municipal election occurring not less than 40 days after the clerk's certificate of sufficiency is attached to the petition.

If, within 10 days after final adverse action by the board or after the expiration of the time allowed for board action, as the case may be, a written request, signed by at least four of the five members of the Committee of the Petitioners, is filed with the municipal clerk requesting that the petition be withdrawn, the petition shall have no effect.

Amended by L.1982, c. 145, s. 14, eff. Sept. 28, 1982.



Section 40:74-15 - Several Ordinances Submitted Together; Number Of Elections Limited

40:74-15. Several ordinances submitted together; number of elections limited
Any number of proposed ordinances submitted by the board or pursuant to R.S. 40:74-5 or R.S. 40:74-9 may be voted upon at the same election in accordance with the provisions of this article, but there shall not be more than one special election in any period of 6 months for such purpose. During that 6 month period, any ordinance which would otherwise be submitted to the voters at a special election if one were not already scheduled, shall be submitted at the scheduled special election, if at least 30 days shall remain prior thereto from the final date for withdrawal of the petition; otherwise the ordinance shall be submitted at the next general election or regular municipal election, whichever shall first occur.

Amended by L.1982, c. 145, s. 15, eff. Sept. 28, 1982.



Section 40:74-16 - Notice Of Election When Ordinance Or Proposition Submitted To Voters

40:74-16. Notice of election when ordinance or proposition submitted to voters
Whenever an ordinance, or proposition affecting an ordinance, is to be submitted to the voters of the municipality at any election, the clerk shall cause the ordinance or proposition to be published in at least two of the newspapers published in the municipality. The publication shall be not more than twenty nor less than five days before the submission of the ordinance or proposition to be voted on.



Section 40:74-17 - Ballot; Form And Content

40:74-17. Ballot; form and content
The ballots to be used at such election shall be in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

] YES "Shall the ordinance (or proposition) proposed

by petition and providing for ...................

[ ] NO (here state nature of proposed ordinance or

proposition) be adopted?"



Section 40:74-18 - Ordinances; Adoption, Submission To Voters.

40:74-18 Ordinances; adoption, submission to voters.

40:74-18. If a majority of the qualified electors voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the municipality. An ordinance proposed by petition, or which shall be adopted by a vote of the people, shall not be repealed or amended within 3 years of the date of adoption by the voters, except by a vote of the people; except that an ordinance proposed by petition to increase or decrease either the term of office of the members of the governing body or the number of members of the governing body, or regarding the division of the municipality into a number of wards, shall not be submitted to the voters of the municipality more than once in any 10-year period.

amended 1982, c.145, s.16; 2009, c.339, s.1.



Section 40:74-19 - Submission Of Amendments Or Repeals To Voters By Board Of Commissioners

40:74-19. Submission of amendments or repeals to voters by board of commissioners
The board of commissioners may, within 3 years immediately following the adoption of any ordinance submitted by initiative or referendum and ratified by the voters, submit a proposition for the repeal or amendment of any such ordinance to the voters at any succeeding general election or regular municipal election. If the proposition so submitted shall receive a majority of the votes cast thereon at such election, such ordinance shall thereby be repealed or amended accordingly.

Amended by L.1982, c. 145, s. 17, eff. Sept. 28, 1982.



Section 40:75-1 - Members Of First Commission; Election And Terms

40:75-1. Members of first commission; election and terms
The members of the first commission shall be elected, at an election to be held on the fifth Tuesday following the adoption of chapters 70 to 76 of this title (R.S. 40:70-1 et seq.), by the duly authorized voters of the municipality and shall serve as commissioners from twelve o'clock noon on the first Tuesday following their election until twelve o'clock noon on the third Tuesday in May in the fourth year following such election and until their successors are elected and shall have duly qualified. The election shall be conducted pursuant to the "Uniform Nonpartisan Elections Law," P.L. 1981, c. 379 (C. 40:45-5 et seq.).

Amended by L.1981, c. 379, s. 18, eff. Jan. 1, 1982; L.1983, c. 183, s. 1.



Section 40:75-2 - Subsequent Commissioner; Election And Terms.

40:75-2 Subsequent commissioner; election and terms.

40:75-2. On the second Tuesday in May in every fourth year thereafter there shall be elected at a regular municipal election held pursuant to the "Uniform Nonpartisan Elections Law," P.L.1981, c.379 (C.40:45-5 et seq.), the number of persons as hereinbefore provided as commissioners to serve for the term of 4 years and until their successors shall have been elected and duly qualified. The term of office of all succeeding commissioners shall commence at twelve o'clock noon on the third Tuesday of May next ensuing their election.

If the election is held on the day of the general election in November pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), the term of office of commissioners elected shall commence at twelve o'clock noon on January 1 next following their election.

Amended 1981, c.379, s.19; 1983, c.183, s.2; 2009, c.196, s.11.



Section 40:75-2.1 - Change Of Form Of Government--continuation Of Commissioners And Others In Office

40:75-2.1. Change of form of government--Continuation of commissioners and others in office
Whenever in any municipality governed under "The Commission Form of Government Law" the qualified voters of the municipality have, or shall have, adopted another form of government, pursuant to the provisions of chapter 210 of the laws of 1950, which other form of government will not become effective until July 1 following the date fixed by law for the next election for commissioners in such municipality, no such election for commissioners shall be held in such municipality, but the commissioners in office at the time fixed for the holding of such election shall continue in office, and all subordinate boards, departments, bodies, offices, positions and employments shall likewise continue in effect and the incumbents thereof shall continue to hold the same, until 12:00 o'clock noon on said July 1, with the same effect and subject to the same restrictions as though the terms of office of said commissioners had extended to and terminated at said time on said July 1.

L.1955, c. 12, p. 54, s. 1, eff. May 10, 1955.



Section 40:75-25 - Definitions

40:75-25. Definitions
As used in this article:

"Commissioner" means any person, including the mayor, occupying the office of commissioner in a municipality having the commission form of government hereunder.

"Recall petition" means the petition to be filed with the municipal clerk, as provided in this article, for the recall of a commissioner.

"Incumbent" means the commissioner sought to be removed by the recall petition.

"Nominee" means the person nominated by the petition of nomination.

"Petition of nomination" means the petition of nomination provided for in this article to place the name of a successor to the incumbent upon the ballot.

"Incumbent's petition" means the petition provided for in this article to place the question of the recall of the incumbent upon the ballot.



Section 40:75-26 - Construction Of Article

40:75-26. Construction of article
The provisions of this article shall be liberally construed, and are not to be taken in derogation of the rights of any person holding the office of commissioner.



Section 40:75-27 - Recall Procedure

40:75-27. Recall procedure
Any commissioner may be removed by means of a recall after he has been in office one year. The procedure to effect the recall of an incumbent of the office of commissioner shall be as follows:

A recall petition signed by at least twenty-five per centum (25%) of the registered voters of the municipality, shall be filed by the agent or agents designated in the petition with the municipal clerk, demanding the recall of the commissioner sought to be removed. The petition shall be as follows:

"RECALL PETITION.



To the clerk of the ........ (insert name of municipality).



You are hereby requested to call a recall election for the recall of ..................... (insert name of incumbent to be recalled), a commissioner of .............................. (insert name of municipality), for the following reasons ........................................... (insert reasons), and for so doing this recall petition shall be your sufficient warrant.

................. (insert name) is hereby designated as our agent to file this petition.

Signed:



Name Street Address



................................. .................................



................................. .................................



State of New Jersey )

) ss.

County of ........................ )



........................... , being duly sworn according to law, says: That he is one of the signers of the above petition, and that he knows that the signatures thereon are in the handwriting of the signers, and to the best of his knowledge and belief are the signatures of the persons purporting to sign the same.

Subscribed and sworn to before me this ....... day of ................. , 19 ..... ."



Amended by L.1950, c. 65, p. 117, s. 1, eff. April 25, 1950; L.1984, c. 129, s. 1, eff. Aug. 20, 1984.



Section 40:75-28 - Clerk To Examine Petition; Amendment And Refiling

40:75-28. Clerk to examine petition; amendment and refiling
The clerk shall examine the recall petition to ascertain whether or not it conforms to the requirements of this article. He shall complete this examination within ten days from the receipt thereof. In examining the signatures of the electors he may, if in doubt as to the genuineness of any of them, compare them with the signatures contained in the registry books used at the last preceding general election. If the clerk shall determine that the petition does not conform to the requirements of this article he shall return it to the agent who filed it, for the purpose of correction, which correction may be made and the petition again filed within ten days of its return by the clerk.



Section 40:75-29 - Clerk To Call Election; Notice Of Election

40:75-29. Clerk to call election; notice of election
If the clerk shall determine that the petition conforms to the requirements of this article he shall proceed to call an election for the recall of the incumbent, as follows:

He shall immediately prepare a certificate of notice in the following form:

"This is to certify, That a petition has been filed with the clerk of (name of municipality), for the recall of (insert name of incumbent), a commissioner of (insert name of municipality), for the following reasons: (insert reasons contained in recall petition).

"An election to determine if the commissioner shall be recalled, and if so, to elect his successor, will be held on the day of , 19 .

Dated:

day of , 19 .

" Municipal Clerk.



Section 40:75-30 - Notice Of Election Served On Commissioners; Publication

40:75-30. Notice of election served on commissioners; publication
A copy of the above certificate shall be served on the commissioner to be recalled and also upon the other commissioners of such municipality if the aforesaid commissioners can be found. Copies of this certificate shall also be published at least once every week in at least one newspaper circulating in the municipality, and daily, if there be a daily newspaper, on the three days preceding the day of election.

After the petition of nomination as hereinafter provided shall have been filed with the clerk, he shall add to the publication certificate a third paragraph as follows:

"The following persons have filed petitions of nomination to succeed ........................ (insert name of incumbent) if he shall be recalled, and are to be voted on as successors to the said commissioner. ................................. .................................

................................. .................................

................................. .................................

................................. .................................



(Insert names of persons filing petitions of nomination.)



Signed,





Municipal Clerk.



Section 40:75-31 - Time For Holding Recall Election; Arrangements; Expenses

40:75-31. Time for holding recall election; arrangements; expenses
The clerk shall fix a day for holding the recall election which, if convenient, shall be a Tuesday falling between the thirtieth and fortieth days after the date of the certificate of notice provided for in section 40:75-29 of this title.

The municipal clerk and the board of commissioners shall make or cause to be made all arrangements for holding the recall election and shall provide all necessary funds therefor, and the commissioners may raise funds necessary for this purpose in any convenient manner.



Section 40:75-32 - Petition Nominating Successor; Form And Content; Filing

40:75-32. Petition nominating successor; form and content; filing
Nominations for successors to the commissioner proposed to be recalled shall be by petition for nomination signed by at least fifteen per cent of the legal voters of the municipality and filed with the clerk at least fifteen days before the recall election, and shall be in the following form:

"To the clerk of .......................... (insert name of municipality): You are hereby requested to place upon the ballot at the recall election to be held on the ........ day of ............... , 19 ..... , as provided in your certificate of notice dated ........ day of ........................ , 19 ..... , as successor to the commissioner proposed to be recalled the name of ............................ (insert name of person to be nominated), of ........................................................... (insert address), and for so doing this petition shall be your sufficient warrant.

Signed,

Name. Street Address.



................................... ......................................

.................................... ......................................

.................................... ......................................



I accept the nomination. ......................................

(Name of Nominee.)



Dated:

..................................



State of New Jersey, )

County of ............. ss.



............................. , being duly sworn according to law, says: That he is one of the signers of the above petition and that he knows that the signatures thereon are in the handwriting of the signers, and to the best of his knowledge and belief are the signatures of the persons purporting to sign the same.

Subscribed and sworn to )

before me this ............... ) .................................."

day of .......... , A. D. 19 ...... )



Section 40:75-33 - Clerk To Examine Petition; If Defective Clerk To Return Petition

40:75-33. Clerk to examine petition; if defective clerk to return petition
If the clerk shall believe the petition for nomination to be defective in any particular, he shall return the same to the person accepting the nomination for correction and the petition for nomination may be corrected and returned within three days after its return by the municipal clerk.

In returning the petition the clerk shall give in writing his reasons therefor.



Section 40:75-34 - Procedure Where Incumbent Resigns; Where Incumbent Contests Recall; Incumbent's Petition

40:75-34. Procedure where incumbent resigns; where incumbent contests recall; incumbent's petition
If the incumbent shall resign within three days after the certificate of notice shall have been served upon him, these proceedings shall be modified accordingly, and the election of his successor shall proceed as herein provided.

If the incumbent shall desire to contest his recall, he shall file with the clerk, at least fifteen days before the recall election, an incumbent's petition signed by at least fifteen per cent of the legal voters of the municipality in the following form:

"To the clerk of .......................... (insert name of municipality): You are hereby requested to place on the ballot at the recall election to be held on the ........ day of .................. , 19 ..... , as provided in your certificate of notice dated the ........ day of ................... , 19 ..... , the question of the recall of .......................... (name of incumbent), as follows:

If you are in favor of the recall of ........................ (name of incumbent), mark a cross (X) or plus (+) in the square opposite the word YES. If you are not in favor of his recall, mark a cross (X) or plus (+) in the square opposite the word NO.

] YES "Shall ..................... (name of incumbent)

[ ] NO be removed from the office of commissioner by recall?'



And for so doing this petition shall be your sufficient warrant.

Name. Street Address.

.................................... ......................................

.................................... ......................................

.................................... ......................................



I join in the above petition. ......................................

(Insert name of incumbent.)

Dated:

............................



State of New Jersey, ) ss.

County of ............. )



.............................. , being duly sworn according to law, says: That he is one of the signers of the above petition, and that he knows that the signatures thereon are in the handwriting of the signers, and to the best of his knowledge and belief are the signatures of the persons purporting to sign the same.

Subscribed and sworn to )

before me this ........... ) ................................"

day of .............. , 19 ........ )



Section 40:75-35 - Clerk To Examine Incumbent's Petition; Amendment And Refiling

40:75-35. Clerk to examine incumbent's petition; amendment and refiling
If the clerk shall believe the incumbent's petition to be defective in any particular, he shall return it to the incumbent with his reasons therefor, and the petition may be corrected and returned within three days after its return by the clerk.



Section 40:75-36 - Failure To File Incumbent's Petition Deemed Resignation

40:75-36. Failure to file incumbent's petition deemed resignation
If the incumbent shall fail to file an incumbent's petition within the time limited herein, he shall be deemed to have resigned, his office shall forthwith become vacant, and his term of office as commissioner shall immediately cease and determine; and the recall election shall proceed for the purpose of electing his successor as provided in this article.



Section 40:75-37 - Several Recall Petitions May Be Consolidated

40:75-37. Several recall petitions may be consolidated
If more than one recall petition shall be filed with the clerk at or about the same time, so that more than one election would be required under the provisions of this article, the elections shall be consolidated, but the recall of each commissioner shall be a separate transaction, and the ballot shall be arranged by repeating the form provided for in section 40:75-38 of this title, except the number, in parallel columns for each commissioner sought to be recalled.



Section 40:75-38 - Ballot; Form And Content

40:75-38. Ballot; form and content
The ballot to be used in the recall election shall be in substantially the following form:

"Number ........ official ballot for recall election.

............................Ward. ........................ Precinct.



If you are in favor of the recall of ...................... (name of incumbent), mark a cross (X) or plus (+) in the square opposite the word YES. If you are not in favor of his recall, mark a cross (X) or plus (+) in the square opposite the word NO.

] YES "Shall ....................... (name of incumbent)

[ ] NO be removed from the office of commissioner by recall?'



(To be inserted if the incumbent filed an incumbent's petition.)



Nominees for successors of ........................................

(Name of incumbent)



Vote for one only.

Mark a cross (X) or plus (+) in the square opposite the name of the candidate for whom you desire to vote:



] RICHARD ROE

[ ] WILLIAM GREEN



(To be inserted if one or more petitions for nominations are filed.)

Official ballot attest:



............................ Municipal Clerk."



Section 40:75-39 - Adding Names To Registry List; No Primary Election

40:75-39. Adding names to registry list; no primary election
40:75-39. A judge of the Superior Court shall sit in a public place in the municipality where the recall election is to be held on at least one day in the week prior to the day of the election. He may by order grant transfers and place upon the registry books the names of legal voters whose names were not upon the registry books of the last general election, but who would be entitled to be registered if the recall election was in fact a general election. There shall be no other registration day nor shall there be any primary election for the nomination of candidates, before the recall election.

Amended 1953,c.37,s.242; 1991,c.91,s.390.



Section 40:75-40 - Conduct Of Election; Duties Of Clerk And Election Officers

40:75-40. Conduct of election; duties of clerk and election officers
The clerk shall provide the boards of election with the necessary registry and other books, ballots and tally sheets necessary to carry out the recall election, and the boards of election shall perform their duties, as near as may be, in the same manner as if they were conducting a general election.



Section 40:75-41 - Conduct Of Election; Laws Applicable

40:75-41. Conduct of election; laws applicable
The recall election shall be conducted and returned in the same manner as general elections and, except as otherwise provided in this article, the laws relating to general elections.



Section 40:75-42 - Result Of Election Determined; Vote Required

40:75-42. Result of election determined; vote required
If a majority of the electors voting at the recall election shall vote to recall the incumbent as evidenced by marking a cross ( x ) or plus (+) in the square upon the ballot opposite the word YES, the office of the incumbent shall forthwith become vacant, and his term of office as commissioner shall immediately cease and determine.

If a majority of the electors voting at the recall election shall vote not to recall the incumbent, as evidenced by marking a cross ( x ) or plus (+) in the square upon the ballot opposite the word NO then the incumbent shall be entitled to the remainder of his term as commissioner, and shall not be subject to another recall within one calendar year from the date of the previous recall election.



Section 40:75-43 - Successor To Incumbent; Eligibility, Election, Powers And Duties

40:75-43. Successor to incumbent; eligibility, election, powers and duties
If the office of the incumbent shall become vacant either by his resignation, failure to file an incumbent's petition, or by the result of the recall election, his successor shall be the nominee receiving the highest number of votes at the recall election. The person so elected shall hold the office vacated by the incumbent for the remainder of the incumbent's term of office and shall succeed to all the rights and duties of the office of commissioner in the municipality.

Any person having the qualifications required by section 40:72-1 of this title shall be eligible as a nominee to succeed an incumbent.



Section 40:75-44 - Clerk To Present Objections To Superior Court Judge

40:75-44. Clerk to present objections to Superior Court judge
Whenever the municipal clerk shall believe any petition for recall, petition for nomination, incumbent's petition, or other petition, to be defective, he shall, before returning the petition as provided herein, present his objections in writing to the Superior Court assignment judge of the county in which the municipality is located. The judge shall proceed summarily to examine the clerk's objections, and shall forthwith make an order sustaining or overruling any or all of the objections. Such order shall be final and binding on all parties concerned.

Amended by L.1953, c. 37, p. 735, s. 243, eff. March 19, 1953.



Section 40:75-45 - Superior Court Assignment Judge To Sit On Election Day; Action To Insure Fair Election

40:75-45. Superior Court assignment judge to sit on election day; action to insure fair election
In order to more fully carry out the spirit of this article and to prevent the failure of the recall election by reason of any conflict of laws, inadequacy of law, dispute, misunderstandings, or other cause, the Superior Court assignment judge of the county in which the municipality is located shall have power upon an application by the agent, municipal clerk, incumbent or nominee, to make any order or regulation which in his judgment is necessary or convenient to enable a fair and impartial recall election to be held and such order or regulation shall be final.

Such applications shall be heard in a summary manner and without notice. On the day of the recall election the said assignment judge shall attend in some public place in the municipality, and then and there make any such additional order as may be necessary to carry out the recall election.

Amended by L.1953, c. 37, p. 735, s. 244, eff. March 19, 1953.



Section 40:75-46 - Election Not To Be Restrained Or Delayed; Effect Of Writs

40:75-46. Election not to be restrained or delayed; effect of writs
In order to prevent an incumbent or any other person acting either directly or indirectly in his behalf, from delaying or obstructing the recall election and thereby preventing the incumbent's removal, no writ or order issued out of any court shall be allowed whereby the recall election is prevented, restrained, or delayed, but the recall election shall proceed, notwithstanding any proceedings which may be instituted in any court whereby the legality of any of the petitions, acts, or elections permitted or authorized herein are to be reviewed.

Such proceedings for review are not hereby restrained, but may proceed to final judgment, and if as a result thereof it is determined that the incumbent has not been legally removed, then he shall be restored to his office and his salary for the term he has been removed shall be paid.

All acts of the boards of commissioners done while such incumbent was removed from his office shall be as lawful as if he had been present and participated therein.



Section 40:75-47 - Petitions Need Not Be On Single Paper; Minor Defects Immaterial

40:75-47. Petitions need not be on single paper; minor defects immaterial
No petition required by this article need be upon a single paper, but any such petition may be upon any number of separate papers, for the purpose of more conveniently obtaining signatures. The form of each separate paper shall be in the form provided herein, and there shall be attached thereto an affidavit of one of the signers of each paper, declaring that the signatures thereon are in the handwriting of the signers, and are to the best of his knowledge and belief the signatures of the persons purporting to sign the same.

No petition shall be rejected by the municipal clerk for any typographical deviation of the form provided herein or for any minor departure therefrom, but such petition shall be accepted if it substantially conforms to the forms provided herein, the forms being for the guidance of the parties.



Section 40:75-48 - Reorganization Of Board After Recall

40:75-48. Reorganization of board after recall
After the incumbent has been recalled and the nominee has succeeded him in the office of commissioner, the board may reorganize and reassign the various departments as provided in article 2 of chapter 72 of this title (s. 40:72-2 et seq.). It may also remove from office any person appointed by the commissioner who has been removed, if such appointment was made within six months from the time of the filing of the recall petition.



Section 40:75-49 - Certain Acts Prohibited; Penalties.

40:75-49 Certain acts prohibited; penalties.

40:75-49. Any person not an elector who shall willfully and knowingly sign any petition provided for in this article and any person advising, aiding or abetting any such person not an elector to sign any petition provided for in this article shall be guilty of a disorderly persons offense.

Any person who shall violate any of the provisions of this article shall be guilty of a crime of the fourth degree.

Amended 2005, c.154, s.60.



Section 40:76-1 - After Six Years May Resume Charter

40:76-1. After six years may resume charter
Any municipality which shall have operated for more than six years under the provisions of the act entitled "An act relating to, regulating and providing for the government of cities, towns, townships, boroughs, villages and municipalities governed by boards of commissioners or improvement commissioners" (title as amended), approved April twenty-fifth, one thousand nine hundred and eleven, or under the provisions of chapters 70 to 76 of this title (s. 40:70-1 et seq.), or both, may at a special election held not later than August fifteenth in any year, abandon such organization thereunder and may resume the form of government under the law under which it was being governed, when said act or said chapters 70 to 76 was or were adopted, subject to any amendments and supplements to said law which may have been made in the interim. The procedure shall be as hereinafter in this chapter provided.



Section 40:76-2 - Petition For Submission; Proposition Stated

40:76-2. Petition for submission; proposition stated
A petition in writing, signed by not less than twenty-five per cent of the electors of the municipality, shall be filed by the agent designated in the petition with the municipal clerk, requesting that a special election be called at which the following proposition shall be submitted to the voters of the municipality:

"Shall the (name of municipality) abandon its government under chapters 70 to 76 of the title Municipalities and Counties of the Revised Statutes (s. 40:70-1 et seq.), commonly known as the "Walsh Act', and resume the form of government under the law under which it was operating at the time when such commission form of government was adopted, subject to any amendments and supplements to said laws which have been passed in the interim?"



Section 40:76-3 - Petition; Form And Content

40:76-3. Petition; form and content
The petition shall be in substantially the following form:

"To the clerk of ........................... (insert name of municipality). You are hereby requested to call a special election, which shall not be held later than August the fifteenth in any year for the purpose of submitting the following proposition to the voters of ................................ (insert name of municipality): (here insert proposition as set forth in section 40:76-2 of this title); and for so doing this petition shall be your sufficient warrant.

............................ (insert name) is hereby designated as our agent or one of our agents to file this petition.

............................ (insert name) is hereby designated as our agent or one of our agents to file this petition.

............................ (insert name) is hereby designated as our agent or one of our agents to file this petition.

Signed.

Name. Street Address.



............................... ........................................

................................ ........................................

................................ ........................................

................................ ........................................



State of New Jersey, ) ss.

County of ....................... )



....................... , being duly sworn according to law, says: That he is the person who procured the signatures on this sheet, and that he knows that the signatures thereon are in the handwriting of the signers, and to the best of his knowledge and belief are the signatures of the persons purporting to sign the same.

Subscribed and sworn to before

me this ....... day of ..........., A.D. 19 ..... "



Section 40:76-4 - Petition Need Not Be On Single Paper; Affidavit Annexed

40:76-4. Petition need not be on single paper; affidavit annexed
The petition need not be on a single paper, but may be on any number of separate sheets of paper, for the purpose of more conveniently obtaining signatures. Each separate paper shall be in the form provided in section 40:76-3 of this title, and there shall be attached thereto the affidavit of the person who procured the signatures, declaring that the signatures thereon are in the handwriting of the signers, and to the best of his knowledge and belief are the signatures of the persons purporting to have signed the same. The affidavit may be sworn to before any officer competent to administer oaths.



Section 40:76-5 - Clerk To Examine Petition; Minor Deviations Permissible

40:76-5. Clerk to examine petition; minor deviations permissible
The municipal clerk shall examine the petition, within ten days of the date of its being filed with him, to ascertain whether or not it conforms to the requirements of this chapter. In examining the signatures of the electors he may, if in doubt as to the genuineness of any of them, compare them with the signatures contained in the registry books used at the last preceding general election. The petition shall be accepted if it substantially conforms to the form provided herein, the form being for the guidance of the parties and no petition shall be rejected by the clerk for any typographical deviation from the form provided herein or for any minor departure therefrom.



Section 40:76-6 - Defective Petitions; Clerk To Notify Agent

40:76-6. Defective petitions; clerk to notify agent
If he shall determine that the petition does not conform to the requirements of this chapter, then within ten days from the date of the filing of the petition with him the clerk shall personally serve in writing, upon the person designated in the petition as agent of the petitioners, his objections, setting forth in detail wherein the petition is deficient.



Section 40:76-7 - Determination Of Validity Of Clerk's Objections

40:76-7. Determination of validity of clerk's objections
The agent who filed the petition may, however, within ten days after service upon him of the municipal clerk's objections as provided in section 40:76-6 of this Title, apply to a judge of the Superior Court for a determination of the validity of the clerk's objections to the petition.

Amended by L.1953, c. 37, p. 735, s. 245, eff. March 19, 1953.



Section 40:76-8 - If Petitioners Prevail Clerk To Call Election

40:76-8. If petitioners prevail clerk to call election
The judge of the Superior Court shall hear and determine, in a summary manner, the question as to the legality of the clerk's objections, and if he shall determine that the petition as filed with the clerk conforms to the provisions of this chapter, he shall order that the petition be filed in the office of the clerk of the municipality, and the clerk shall forthwith proceed to call a special election as herein provided.

Amended by L.1953, c. 37, p. 736, s. 246, eff. March 19, 1953.



Section 40:76-9 - If Clerk Prevails Petition Returned To Agent

40:76-9. If clerk prevails petition returned to agent
If the judge shall determine that the petition, as filed with the clerk, does not conform to the provisions of this chapter, he shall forthwith make an order, sustaining any or all of the clerk's objections, and shall order and direct that the petition be forthwith returned to the agent who filed it.



Section 40:76-10 - Petition Amended; Refiling

40:76-10. Petition amended; refiling
The agent to whom the petition has been returned, as provided in section 40:76-9 of this title may cause the petition to be amended or supplemented to correct any error or supply any deficiency shown by the order of the court, and may again file it with the municipal clerk, after it has been amended or supplemented, at any time within thirty days after the date of its return to the agent by the clerk.



Section 40:76-11 - Clerk To Examine Amended Petition; Procedure Same As With Original

40:76-11. Clerk to examine amended petition; procedure same as with original
The municipal clerk shall make a similar examination of the amended or supplemented petition, as is provided for in section 40:76-5 of this Title when the petition was originally filed. If this examination shows that the petition as amended or supplemented, does not conform to the provisions of this chapter, he shall again within ten days from the date of its being filed with him, as amended or supplemented, personally serve his written objections upon the agent as is provided in section 40:76-6 of this Title and the agent may apply to the judge of the Superior Court for review of the clerk's determination, in the same manner as is provided in section 40:76-7 of this Title. The same procedure shall be followed by the court as is provided in sections 40:76-8 and 40:76-9 of this Title. This shall be without prejudice to the filing with the clerk, of further amended or supplemented petitions to which the same procedure shall apply, as is provided for when an original petition is filed with the municipal clerk.

Amended by L.1953, c. 37, p. 736, s. 247, eff. March 19, 1953.



Section 40:76-12 - When Petition Finally Accepted Clerk To Call Election; Procedure

40:76-12. When petition finally accepted clerk to call election; procedure
When it has been determined, by either the municipal clerk or a judge of the Superior Court, that the petition conforms to the provisions of this chapter, the clerk shall forthwith call a special election, to be held not later than August fifteenth, in any year, for the submission of the question of the abandonment of the commission form of government, to the legal voters of the municipality by proceeding in the manner hereinafter in this chapter provided.

Amended by L.1953, c. 37, p. 736, s. 248, eff. March 19, 1953.



Section 40:76-13 - Clerk To Fix Date For Election; How Fixed

40:76-13. Clerk to fix date for election; how fixed
The clerk shall fix a day for holding the special election, which shall be a Tuesday not more than thirty nor less than twenty days after the date of the certificate of notice provided for in section 40:76-15 of this title.



Section 40:76-14 - Election Not To Be Held In Year Of Regular Election

40:76-14. Election not to be held in year of regular election
No special election for the submission of the proposition of the abandonment of the commission form of government to the voters of any municipality, shall be held in any municipality during the year in which commissioners are to be regularly elected therein.



Section 40:76-15 - Notice Of Election; Form And Content

40:76-15. Notice of election; form and content
The municipal clerk shall forthwith prepare a certificate of notice in the following form:

"This is to certify that a petition has been filed with the clerk of (insert name of municipality) requesting that a special election be called for the purpose of submitting the following question to the legal voters of (insert name of municipality).

" "Shall the (name of municipality) abandon its government under chapters 70 to 76 of the title Municipalities and Counties of the Revised Statutes (s. 40:70-1 et seq.), commonly known as the "Walsh Act" , and resume the form of government under the law under which it was operating at the time when such commission form of government was adopted, subject to any amendments and supplements to said laws which have been passed in the interim?'

"An election to decide this question will be held on Tuesday the day of , 19

"Dated this day of , 19

" " Municipal Clerk.



Section 40:76-16 - Copy Of Notice Filed With Board Of Commissioners

40:76-16. Copy of notice filed with board of commissioners
A copy of the certificate of notice shall be filed with the board of commissioners of the municipality at its first meeting following the date of such certificate.



Section 40:76-17 - Copies Of Notice Posted And Published

40:76-17. Copies of notice posted and published
Copies of the certificate of notice shall be posted at least ten days prior to the election in at least twenty different conspicuous public places in the municipality, and published once a week for three successive weeks immediately preceding the election in at least one newspaper which has been published and circulated, for at least one year past, in such municipality. If there be no such newspaper the certificate of notice shall be published once a week for three successive weeks immediately preceding the election in at least one newspaper published, for at least one year past, in a municipality located in the same county in which the municipality holding the election is located and having a general circulation in such last-mentioned municipality.



Section 40:76-18 - Arrangements For Election; Expenses

40:76-18. Arrangements for election; expenses
The municipal clerk and the board of commissioners shall make or cause to be made all arrangements for holding the special election, and shall provide all necessary funds therefor, and the board of commissioners are hereby required and empowered to raise the funds necessary for this purpose.



Section 40:76-19 - Time And Place Of Election; Conduct Of Election

40:76-19. Time and place of election; conduct of election
The special election shall be held at the usual place or places of holding the annual election in the municipality if the same be practicable, but if not practicable the clerk shall provide a suitable voting place in each election district in the municipality. The polls shall remain open during the hours from seven o'clock in the forenoon until nine o'clock at night, and the election shall be conducted, by the election officers then holding office for the purpose of conducting elections in such municipality, in the manner prescribed by the laws relating to elections.



Section 40:76-20 - Addition Of Names To Registry Books; County Board To Sit

40:76-20. Addition of names to registry books; county board to sit
The county board of election shall sit in some public place in the municipality where the special election is to be held, on at least one day in the week prior to the day of the special election. It may, by order, grant transfers and place upon the registry books the names of those persons whose names were not on the registry books of the last preceding general election, but who would be entitled to be registered if the special election were in fact a general election.



Section 40:76-21 - Ballot; Number, Form And Content

40:76-21. Ballot; number, form and content
The municipal clerk shall provide ballots for each voter at such special election, to be printed on plain, substantial, white paper. The number of ballots to be provided by the clerk for each voting district in the municipality shall be at least fifteen per cent more than the total number of persons that voted in such district at the last preceding general election. The ballot shall be in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

" "Shall the ........................(name

of municipality) abandon its government under

[ ] YES chapters 70 to 76 of the title Municipalities

and Counties of the Revised Statutes (s. 40:70-1

et seq.), commonly known as the "Walsh Act",

and resume the form of government under

[ ] NO the law under which it was operating at the

time when such commission form of government

was adopted, subject to any amendments and

supplements to such laws which have been

passed in the interim?' "



Section 40:76-22 - Results Canvassed And Certified; Contents Of Certificate

40:76-22. Results canvassed and certified; contents of certificate
The election officers shall report to the municipal clerk, immediately after completing the count of the ballots, a true and correct statement in writing under their hands of the results of the election and the clerk shall certify the results of the election to the board of commissioners at its first meeting thereafter, and the same shall be entered at large in the minutes of the board. The clerk shall also certify the results to the secretary of state. In such certificates the clerk shall specify whether or not a majority of the votes are in favor of the proposition, and if they are, he shall further specify whether or not the number of votes cast in favor of the proposition is equal in number to at least thirty per cent of the number of persons who voted in the municipality at the last preceding general election.



Section 40:76-23 - Vote Required For Adoption; Effect Of Adoption; Exceptions

40:76-23. Vote required for adoption; effect of adoption; exceptions
If the certificate of the municipal clerk shows that both the majority of the votes cast are in favor of the proposition and that the number of the votes cast in favor thereof is equal in number to at least thirty per cent of the number of persons voting in the municipality at the last preceding general election, then the officers provided for under the law adopted for the government of such municipality at the special election shall be nominated and elected at the next succeeding primary and general elections in accordance with the provisions of the laws relating to elections in so far as such provisions are consistent with the provisions of the law adopted for the government of such municipality at the special election.

The municipal clerk shall take such steps and make such arrangements, as would be required of him were he in fact the clerk of a municipality being governed under the law adopted at the special election, as are required by law to provide for the nomination and election of the officers provided for under the law adopted for the government of such municipality at the special election.

The board of commissioners are hereby required and empowered to raise any funds necessary for this purpose, and upon the election, qualification and organization of the officers provided for under the law adopted for the government of such municipality at the special election, the commission form of government shall be ipso facto abolished in such municipality and such municipality shall cease to be governed by the provisions of chapters 70 to 76 of this title (s. 40:70-1 et seq.), and the terms of all the members of the board of commissioners and all other officers, with the exception of the members of the board of education and the trustees of the public library, in such municipality, whether elective or appointive, shall immediately cease and determine, and such municipality shall become a municipality under the law which was adopted for its government at the special election. Such change shall not affect the property, right, or liability of any nature of the municipality, but shall merely extend to such change in the form of government. Nothing herein contained shall be construed to affect the term of office of any policeman, fireman or other employee of any police or fire department, veteran of any war, or other official or employee now protected by a tenure of office act.

When the municipality is operating under the provisions of subtitle 3 of the title Civil Service (s. 11:19-1 et seq.), at the time of the abolition of the commission form of government therein, nothing herein contained relative to the termination of his term or to his dismissal or discharge shall apply to a person holding a position or office coming within the classified service of the civil service law.



Section 40:76-24 - Application And Operation Of Certain Laws Not Affected

40:76-24. Application and operation of certain laws not affected
Nothing in this chapter shall be construed to affect the application of chapter eight of Title 2A of the New Jersey Statutes, nor shall anything herein be construed to impair the operation of chapter three of this Title.

Amended by L.1953, c. 37, p. 737, s. 249, eff. March 19, 1953.



Section 40:76-25 - Educational System Unaffected

40:76-25. Educational system unaffected
The system of public education in any municipality which may take advantage of this chapter shall not be affected thereby.



Section 40:76-26 - Proposition Not Adopted, Resubmission To Voters.

40:76-26 Proposition not adopted, resubmission to voters.

40:76-26. If a majority of the votes cast at the special election are against the proposition submitted, no other petition for the submission, to the voters of such municipality, of the same proposition, as provided for in this chapter shall be filed with the clerk within two years thereafter, except that an ordinance proposed by petition to increase or decrease either the term of office of the members of the governing body or the number of members of the governing body, or regarding the division of the municipality into a number of wards, shall not be submitted to the voters of the municipality more than once in any 10-year period, after which date, upon the presentation of another petition or request as provided for herein, the same procedure shall be had, and the same proposition shall be again submitted to a vote in the manner herein prescribed and with the same force and effect.

amended 2009, c.339, s.2.



Section 40:76-27 - Certain Acts Prohibited; Penalties

40:76-27. Certain acts prohibited; penalties
Any person not an elector who shall willfully and knowingly sign any petition provided for in this chapter, and any person who shall willfully and knowingly advise, aid or abet any person not an elector to sign any petition provided for in this chapter shall be guilty of a misdemeanor. Any person who shall violate any of the provisions of this chapter shall be guilty of a misdemeanor.



Section 40:78-1 - Villages Coextensive With Township; Certain Township Offices Abolished

40:78-1. Villages coextensive with township; certain township offices abolished
In any township where there exists a village operating under the commission form of government, the boundaries or territorial limits of which are coextensive with those of the township after excepting or excluding such portions of the township as may be included in the territorial limits of any borough, the offices of township clerk, assessor and collector are hereby abolished.



Section 40:78-2 - Clerk To Turn Over Records; Village Clerk To Act

40:78-2. Clerk to turn over records; village clerk to act
The clerk of such township shall forthwith turn over to the clerk of such village, all books, papers, vouchers and assets of the township being in his hands as such clerk, and the village clerk shall perform all the duties of the office of township clerk.



Section 40:78-3 - Village Assessor Succeeds Township Assessor

40:78-3. Village assessor succeeds township assessor
The governing body of the village may appoint a village assessor who shall have all the powers and duties conferred upon or required of the township assessor.



Section 40:78-4 - Village Collector To Succeed Township Collector

40:78-4. Village collector to succeed township collector
The governing body of the village may appoint a collector for the village who shall have all the powers, duties, privileges and liabilities by law conferred upon or required of the township collector. The township collector shall, immediately on the appointment of the village collector, deliver to the village collector all books, papers, vouchers, moneys and assets of the township and of the village in his hands as collector.



Section 40:78-5 - Salaries Of Assessor And Collector

40:78-5. Salaries of assessor and collector
The governing body of the village may by ordinance fix the salaries of the village assessor and village collector, which shall not be increased or diminished during their respective terms of office.



Section 40:79-1 - Short Title

40:79-1. Short title
This subtitle shall be known as "the municipal manager form of government law" .



Section 40:79-2 - Definition Of Terms

40:79-2. Definition of terms
As used in this subtitle:

"Municipality" means any city, town, village, borough, township or any municipality governed by boards of commissioners or improvement commissions which has heretofore adopted the provisions of the act entitled "An act relating to, regulating and providing for the government of municipalities, except counties, by a municipal council and a municipal manager," approved March nineteenth, one thousand nine hundred and twenty-three, or which shall adopt or take proceedings to adopt this subtitle.

"Municipal council" means the governing body of such municipality, which body shall be known as the city council, town council, village council, borough council or township council, as the case may be.

"Municipal clerk" means the city clerk, town clerk, village clerk, borough clerk or township clerk, as the case may be, of such municipality.

"Municipal attorney" means the city attorney, town attorney, village attorney, borough attorney or township attorney, of the municipality, as the case may be.

"Municipal manager" means the chief executive and administrative officer of any such municipality who shall be known as the city manager, town manager, village manager, borough manager or township manager, as the case may be.

"Department head" means the executive or administrative head of a subdivision of the municipal government acting under the immediate direction of the municipal council or municipal manager.



Section 40:79-3 - Municipalities Governed By This Subtitle; Exception

40:79-3. Municipalities governed by this subtitle; exception
All municipalities which shall have heretofore adopted the provisions of the act entitled "An act relating to, regulating and providing for the government of municipalities, except counties, by a municipal council and a municipal manager," approved March nineteenth, one thousand nine hundred and twenty-three, and all municipalities which shall hereafter adopt the provisions of this subtitle, shall be governed by a municipal council and a municipal manager in the manner herein in this subtitle set forth, but no municipality governed by the provisions of subtitle 4 of this title (s. 40:70-1 et seq.), shall institute proceedings hereunder for the adoption of this subtitle unless and until said subtitle 4 of this title, or the provisions of the act entitled "An act relating to, regulating and providing for the government of cities, towns, townships, boroughs, villages and municipalities governed by boards of commissioners or improvement commissions in this state" (title as amended), approved April twenty-fifth, one thousand nine hundred and eleven, or both said subtitle 4 of this title and said last mentioned act shall have been operative and in effect in such municipality for four years.



Section 40:79-4 - Additional Powers

40:79-4. Additional powers
Every municipality governed by this subtitle shall exercise, in addition to the powers enumerated herein, all powers delegated to such municipality by any other general or special law, not inconsistent with the powers enumerated herein.



Section 40:79-5 - Other Laws Applicable

40:79-5. Other laws applicable
It is the intention of this subtitle that the provisions of subtitle 3 of this title (s. 40:42-1 et seq.), shall be applicable whenever not inconsistent with the provisions hereof.



Section 40:79-6 - Liberal Construction

40:79-6. Liberal construction
In the construction of any portion of this subtitle whose meaning or application is in dispute, it is intended that its phraseology shall be liberally construed to effectuate the substantial objects hereof.



Section 40:80-1 - Special Election; Petition

40:80-1. Special election; petition
The legal voters of any municipality may adopt this subtitle at a special election to be held in such municipality, to be called by the municipal clerk upon request or petition in writing of the legal voters of the municipality not less in number than fifteen per centum (15%) of the number of persons who voted at the last preceding general election held for the purpose of electing all of the members of the general assembly as shown by the official canvass. At this election no other proposition shall be voted upon.

Amended by L.1950, c. 65, p. 118, s. 2, eff. April 25, 1950.



Section 40:80-2 - Clerk To Call Election; Notice

40:80-2. Clerk to call election; notice
Upon the filing of such petition or request in writing with the municipal clerk, he shall forthwith call an election, to be held on the fourth Tuesday following the date of the filing of the petition with him, but such special election shall not be held within four weeks of the municipal election. The clerk shall cause public notice of the time and place of holding such election to be given by advertisement signed by himself and posted in at least twenty conspicuous places distributed throughout the municipality, and published for at least two issues on different days previous to the time of such election in at least one newspaper which has been so published in such municipality for at least six months last past, and if there be no such newspaper then in a newspaper having a general circulation therein.



Section 40:80-3 - Ballot; Number, Form And Content

40:80-3. Ballot; number, form and content
The municipal clerk shall provide double the number of ballots as there were voters registered for the last preceding general election in such municipality, to be printed upon plain, substantial white paper, in substantially the following form:

"To vote upon the public question printed below, if in favor thereof mark a cross ( x ) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross ( x ) or plus (+) in the square at the left of the word NO.

"Shall subtitle 5 of the title

[ ] YES Municipalities and Counties of the

Revised Statutes (s. 40:79-1 et seq.),

[ ] NO providing for municipal manager form of

government, be adopted in ....................

(here insert name of municipality)?"



Section 40:80-4 - Place Of Holding Election

40:80-4. Place of holding election
The election shall be held at the usual place or places for holding the general election, if the same is practicable. If not practicable, the municipal clerk shall provide a suitable voting place in each election district in such municipality.



Section 40:80-5 - Election Agents; Designated By Petition

40:80-5. Election agents; designated by petition
Two agents for each election district may be designated by a petition signed by legal voters of the municipality equal in number to at least three per centum (3%) of the number of persons who voted in the municipality at the last preceding general election, held for the election of all of the members of the General Assembly. The petition shall name the agents designated and their respective districts, and shall be filed with the municipal clerk not later than the Tuesday next preceding the election. The petition shall bear on its face the name of a representative authorized to act for the petitioners in filling vacancies in the designation of any agent or agents named therein which may arise after the filing of said petition. Upon the filing of the petition the municipal clerk shall forthwith issue, under his hand, to each person designated therein a permit for him to act as agent in the election district specified in the petition. The permit shall be evidence of the right of the person named therein to be present in the polling place of the election district for which he has been designated and to challenge the right to vote therein of any person claiming such right and to be present while the ballots cast are being counted and to hear and see such ballots counted. The grounds for challenge and the procedure for disposition thereof shall be the same as prescribed by the laws regulating general elections. No signature shall be counted as valid for more than one petition and should any voter sign two or more petitions his signature shall be void as to the petition or petitioners last filed. A vacancy arising with respect to any agent shall be filled by the representative appointed in the petition designating such agent. Such appointment shall be certified to the municipal clerk, who shall forthwith issue a permit in the manner hereinbefore prescribed for agents designated by petition.

Amended by L.1948, c. 6, p. 52, s. 1, eff. April 5, 1948.



Section 40:80-6 - Time Polls To Be Open; Election Officers; Report

40:80-6. Time polls to be open; election officers; report
The polls shall remain open from seven o'clock in the forenoon until nine o'clock at night, and the election shall be conducted by the same election officers and in the manner prescribed by the laws regulating elections, and such officers shall report to the municipal clerk immediately after completing the count of the ballots a true and correct statement in writing under their hands of the results of such election.



Section 40:80-7 - Clerk To Certify Result

40:80-7. Clerk to certify result
The municipal clerk, within five days after the election, shall certify the results thereof to each member of the governing body of such municipality, enter the same at large in the minute books of said body and certify the same to the secretary of state. In such certificate he shall specify whether or not a majority of the votes cast are for the adoption of this subtitle, and if they are, he shall further specify whether or not the number of votes cast in favor of the adoption of this subtitle is equal in number to at least thirty per cent of the number of persons who voted in the municipality at the last preceding general election.



Section 40:80-8 - Vote Required For Adoption

40:80-8. Vote required for adoption
If it appears that both the majority of the votes cast are for the adoption of this subtitle, and that the number of votes cast for the adoption of this subtitle is equal in number to at least thirty per cent of the number of persons voting in such municipality at the last preceding general election, this subtitle, commencing on a date four weeks immediately following such election, shall in all respects, except as herein otherwise provided, become and be operative in such municipality and be binding upon its inhabitants and upon all persons and property to be affected thereby.



Section 40:80-9 - If Majority Against Adoption No Petition For Two Years

40:80-9. If majority against adoption no petition for two years
If a majority of the votes cast are against the adoption of this subtitle no other petition for its adoption shall be filed in such municipality within two years thereafter, after which date, upon the presentation of another petition or request as hereinbefore provided the same procedure shall be had, and the question of the adoption or rejection of this subtitle again submitted to a vote in the manner herein prescribed and with the same force and effect.



Section 40:80-10 - Corporate Existence And Name Continued

40:80-10. Corporate existence and name continued
The corporate existence of any municipality, adopting this subtitle shall be continued and its corporate name and seal shall not be changed by such adoption, and all laws, general or special, relating to such municipality shall, except so far as inconsistent with this subtitle, apply to such municipality and it shall exercise the powers and duties thereby conferred and imposed.



Section 40:80-11 - Elective And Appointive Officers' Terms Cease; Exceptions

40:80-11. Elective and appointive officers' terms cease; exceptions
Upon the adoption of this subtitle and upon the organization of the municipal council elected hereunder the governing body or bodies and all other executive and legislative bodies shall be ipso facto abolished, and the terms of all councilmen, aldermen, commissioners or trustees and all other elective officers shall immediately cease and determine. The term of all appointive officials and subordinates shall cease and determine at the end of four weeks after the organization of the municipal council, but the municipal council may by resolution terminate the employment of any such persons at any time during said four weeks' period but the term of such officials and subordinates shall continue until their successors are appointed and qualify. Nothing herein contained shall be construed to terminate the term of office of any member of the board of education, trustees of the free public library, policeman, fireman, or other employee of any police or fire department, veteran of any war, or official or employee now protected by any tenure of office law. If the municipality is operating under the provisions of Title 11, Civil Service, at the time of the adoption of this subtitle, nothing in this subtitle contained shall affect the tenure of office of any person holding any position or office coming within the provisions of said Title 11 as it applies to said officers and employees.



Section 40:80-12 - Inconsistent Laws Inapplicable; Law Relating To Municipal Courts Unaffected

40:80-12. Inconsistent laws inapplicable; law relating to municipal courts unaffected
No law, general or special, or any provision thereof, affecting the government of any municipality governed by this subtitle and contrary to or inconsistent with the provisions hereof, shall apply to such municipality, but the adoption of this subtitle shall not affect the application of chapter eight of Title 2A of the New Jersey Statutes.

Amended by L.1953, c. 37, p. 737, s. 250, eff. March 19, 1953.



Section 40:80-13 - Educational System Unaffected

40:80-13. Educational system unaffected
The system of public education in any municipality adopting this subtitle shall not be affected thereby.



Section 40:80-14 - Sinking Fund Commissions Unaffected

40:80-14. Sinking fund commissions unaffected
Nothing in this subtitle shall impair the operation of chapter 3 of this title (s. 40:3-1 et seq.).



Section 40:80-15 - No Proceedings To Adopt Other Government Within Four Years

40:80-15. No proceedings to adopt other government within four years
No municipality governed by the municipal manager form of government shall, within four years after the adoption thereof, take proceedings for the adoption of any other law prescribing a form of government.



Section 40:81-1 - Members; Number; Increase Or Decrease By Initiative And Referendum.

40:81-1 Members; number; increase or decrease by initiative and referendum.

40:81-1. The municipal council shall consist of three, five, seven or nine members as authorized on the effective date of this 1981 amendatory act.

After the effective date of this 1981 amendatory act, the legal voters of any municipality may, by petition and referendum, increase or decrease the number of the municipal council to three, five, seven or nine members. Upon the submission of a petition signed by a number of the legal voters of the municipality equal in number to at least 15% of the total votes cast in the municipality at the last election at which members of the General Assembly were elected, the proposition to increase or decrease the membership of the municipal council shall be submitted to the voters at the next general election. The proposition shall not be submitted more than once in any 10-year period.

The signatures, verification, authentication, inspection, certification, amendment and submission of the petition shall be the same as for petitions to recall councilmen and shall be filed and certified to by the municipal clerk at least 60 days before the general election at which the proposition shall be submitted to a vote.

The question of the increase in the number of commissioners shall be submitted to the voters at the election in substantially the following form:

"Shall the membership of the municipal council of (name of municipality) be (insert "increased" or "decreased" as appropriate) from to members?" (insert current number) (insert proposed number)

A canvass and return of the vote upon the proposition shall be made by the election officers in the same manner as for officers voted for at the election, and a majority of all the votes cast upon the proposition in favor of the proposition shall be sufficient to make the change.

When the legal voters shall have voted to increase or decrease the membership of the municipal council as provided in this section, the increase or decrease shall take effect for the next regular municipal election of councilmen.

amended 1940, c.223; 1952, c.139; 1955, c.200; 1980, c.94, s.6; 1981, c.427, s.2; 2009, c.339, s.7.



Section 40:81-3 - Members Elected At Large

40:81-3. Members elected at large
The members of the municipal council shall be elected at large in the municipality by the voters at municipal elections held therein at the time and in the manner hereinafter prescribed.



Section 40:81-4 - Members Of First Council; Election And Terms

40:81-4. Members of first council; election and terms
The members of the first municipal council shall be elected at the municipal election held on the fourth Tuesday after the adoption of this subtitle and shall serve as members of the council from twelve o'clock noon of the fourth Tuesday following such election until twelve o'clock noon of July 1 in the fourth year thereafter, save in those cases in which the terms of some of the members of the council shall expire at twelve o'clock noon on July 1 in each year in accordance with the provisions of article 3 of chapter 84 of this title (R.S. 40:84-9 et seq.), and until their successors shall have been elected and duly qualified, unless their places shall have become vacant. The election shall be conducted pursuant to the "Uniform Nonpartisan Elections Law," P.L. [1981], c. [379] (C. [40:45-5 et seq.] ).

Amended by L.1981, c. 379, s. 21, eff. Jan. 1, 1982.



Section 40:81-5 - Time Of Annual Election; Terms.

40:81-5 Time of annual election; terms.

40:81-5. Except as otherwise provided by referendum of the voters, on the second Tuesday of May of the fourth year following such first election and on the second Tuesday of May of every fourth year thereafter, there shall be elected the number of electors hereinbefore prescribed of like qualifications to serve as members of the municipal council for the term of 4 years and until their successors shall have been elected and duly qualified or unless their places become vacant. The term of office of councilmen subsequently elected shall commence on July 1 next ensuing their election at 12 o'clock noon. Elections shall be conducted pursuant to the "Uniform Nonpartisan Elections Law," P.L.1981, c.379 (C.40:45-5 et al.).

If the election is held on the day of the general election in November pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1), the term of office of councilmen elected shall commence at 12 o'clock noon on January 1 next following their election.

Amended 1981, c.379, s.22; 1981, c.427, s.3; 2009, c.196, s.12.



Section 40:81-5.1 - Staggered Terms For Municipal Council Members Under Municipal Manager Form Of Government.

40:81-5.1 Staggered terms for municipal council members under municipal manager form of government.

4.Where the members of the municipal council in any municipality adopting the municipal manager form of government have 4-year terms of office pursuant to R.S. 40:81-5, the legal voters of the municipality, by petition and referendum, may provide that the terms of office of the members of the municipal council shall expire in staggered years as provided in this section.

a.An election upon the proposition to elect members of the municipal council to terms of office which expire in staggered years shall be ordered by the municipal council upon the submission of a petition signed by a number of the legal voters of the municipality equal to not less than 15% of the total votes cast in the municipality at the last preceding election at which members of the General Assembly were elected. The proposition shall be submitted at the next general election. The proposition shall not be submitted more than once in any 3-year period;

b.The signatures, verification, authentication, inspection, certification, amendment and submission of the petition shall be the same as for petitions to recall councilmen and shall be filed and certified to by the municipal clerk at least 60 days before the general election at which the proposition shall be submitted to a vote;

c.The question of the election of members of the municipal council to staggered terms of office shall be submitted to the voters at such election in substantially the following form:

"Shall the terms of office of members of the municipal council of ....................(name of municipality) expire in staggered years?"

d.A canvass and return of the vote upon the proposition shall be made by the election officers in the same manner as for officers voted for at the election, and a majority of all the votes cast upon the proposition in favor of the proposition shall be sufficient to make the change;

e.When the legal voters shall have voted to have the terms of office of members of the municipal council expire in staggered years, there shall be elected at the next regular municipal election of councilmen the following:

(1)If the municipal council consists of three members, two of the members shall be elected for 4 years, and one for 2 years, the respective terms of each to be designated on the ballot;

(2)If the municipal council consists of five members, two of the members shall be elected for 4 years, and three for 2 years, the respective terms of each to be designated on the ballot;

(3)If the municipal council consists of seven members, three of the members shall be elected for 4 years, and four for 2 years, the respective terms of each to be designated on the ballot;

(4)If the municipal council consists of nine members, four of the members shall be elected for 4 years, and five for 2 years, the respective terms of each to be designated on the ballot.

Each council member elected thereafter shall serve for a 4-year term of office.

Notwithstanding the provisions of this section, an ordinance proposed by petition to increase or decrease the term of office of the members of the governing body or the number of members of the governing body, or the division of the municipality into a number of wards, shall not be submitted to the voters of the municipality more than once in any 10-year period.

L.1981, c.427, s.4; amended 2009, c.339, s.8.



Section 40:81-6 - Councilmen; Removal From Office

40:81-6. Councilmen; removal from office
A member of the municipal council after having been in office for at least 2 years may be removed from office by a recall petition prepared and approved by the voters of the municipality in the manner hereinafter provided for recall procedure. Only one recall petition which results in an election may be filed against a member of the municipal council in 1 calendar year during his term of office, and at least 10 months shall intervene between a recall election and the filing of a new petition for the recall of such member.

Amended by L.1968, c. 53, s. 1, eff. June 5, 1968.



Section 40:81-7 - Organization; Mayor Chosen

40:81-7. Organization; mayor chosen
Four weeks after their election in the case of the first municipal council elected, and on July 1 following all subsequent municipal elections, the members-elect of the municipal council shall assemble at the usual place of meeting of the governing body of the municipality and organize and elect one of their number as mayor. The mayor shall be chosen by ballot by majority vote of all members of the municipal council. If the members shall be unable, within five ballots to be taken within 2 days of said organization meeting, to elect a mayor, then the member who in the election for members of the municipal council received the highest vote, in accord with the manner of canvassing the ballots as herein set forth, shall be the mayor. Should such person decline to accept the office, then the person receiving the next highest vote shall be the mayor, and so on, until the office is filled.

Amended by L.1981, c. 379, s. 24, eff. Jan. 1, 1982.



Section 40:81-8 - Mayor; Powers And Duties

40:81-8. Mayor; powers and duties
The mayor shall preside at all meetings of the municipal council and shall have a voice and vote in its proceedings, but shall not have the power of veto. He shall fill vacancies occurring in the trustees of the public library for such terms of offices as are provided by law. All bonds, notes, contracts and written obligations of the municipality shall be executed on its behalf by the mayor or, in the event of his inability to act, by such councilman as the municipal council shall designate to act as mayor during his absence or disability. The powers and duties of the mayor shall be only such as are expressly conferred upon him by this subtitle.



Section 40:81-9 - Council To Be Governing Body

40:81-9. Council to be governing body
The municipal council shall be the governing body of the municipality and except as herein otherwise provided, shall have and possess all administrative, judicial and legislative powers and duties now had, possessed and exercised by the governing body of such municipality and all other executive or legislative bodies in such municipality, and shall have complete control and supervision over the affairs of the municipality to be exercised in the manner herein prescribed.



Section 40:81-10 - Council May Create And Abolish Boards And Departments

40:81-10. Council may create and abolish boards and departments
The municipal council shall continue or create, and determine and define the powers and duties of such executive and administrative departments, boards and offices, in addition to those provided for herein, as it may deem necessary for the proper and efficient conduct of the affairs of the municipality by law. Any department, board or office so created may at any time be abolished by the municipal council.



Section 40:81-11 - Appointment Of Municipal Manager And Other Officers; Qualifications Of Attorney; Terms Of Office

40:81-11. Appointment of municipal manager and other officers; qualifications of attorney; terms of office
The municipal council shall appoint a municipal manager, an assessor, an auditor, a treasurer, a clerk, and an attorney. One person may be appointed to two or more such offices, except that the offices of municipal manager and auditor or assessor shall not be held by the same person. In municipalities containing more than 10,000 inhabitants the municipal attorney must have been admitted in the State of New Jersey to practice as an attorney-at-law for a period of 5 years or more. All such officers appointed by the council shall hold office during the pleasure of the council, except the clerk and the assessor, who serve for terms as provided in chapter 9 of Title 40A of the New Jersey Statutes.

Amended by L. 1942, c. 254, p. 695, s. 1; L. 1953, c. 378, p. 1969, s. 1; L. 1957, c. 190, p. 689, s. 1, eff. Dec. 2, 1957; L.1980, c. 147, s. 7, eff. Nov. 22, 1980; L.1981, c. 393, s. 7, eff. Jan. 6, 1982; L.1981, c. 394, s. 6, eff. Jan. 6, 1982.



Section 40:81-11A - Offices Of Tax Collector And Treasurer Held By Same Persons; Residence

40:81-11a. Offices of tax collector and treasurer held by same persons; residence
Notwithstanding any other provisions of law to the contrary, any municipality governed by this subtitle may by ordinance provide that any person who is appointed to or holds, at the same time, both the office of tax collector and the office of treasurer in any such municipality need not reside within the said municipality in order to hold such offices. Such offices shall not be deemed vacated by a change of residence of any such person.

L.1973, c. 84, s. 1, eff. April 24, 1973.



Section 40:81-11.1 - Appointments To Water Commission By Municipal Council

40:81-11.1. Appointments to water commission by municipal council
In any municipality operating under the municipal manager form of government law which has established or shall establish jointly with one or more other municipalities a water commission pursuant to the provisions of section 40:62-129 of the Revised Statutes, the municipal council shall appoint the member or members of the water commission to which the municipality is entitled.

L.1966, c. 296, s. 1, eff. Dec. 5, 1966. Amended by L.1967, c. 286, s. 9, eff. Jan. 23, 1968.



Section 40:81-11.2 - Termination Of Present Members' Term Of Office For Failure To Be Appointed As Provided By This Act; Vacancy

40:81-11.2. Termination of present members' term of office for failure to be appointed as provided by this act; vacancy
The term of office of any present member of any such water commission representing a municipality operating under the municipal manager form of government law who was appointed in a manner other than as provided by this act shall immediately cease and determine and a vacancy in the membership of the water commission shall thereupon exist.

L.1966, c. 296, s. 2, eff. Dec. 5, 1966.



Section 40:81-13 - Advisory Boards

40:81-13. Advisory boards
The municipal council may appoint advisory boards with power only to make investigations and recommendations. The members of such boards shall serve without compensation.



Section 40:81-14 - Control Of Funds; Disbursements

40:81-14. Control of funds; disbursements
The municipal council, subject to the laws of this state, may prescribe rules and regulations under which the funds of the municipality shall be held and disbursed.



Section 40:81-15 - Examination Of Accounts

40:81-15. Examination of accounts
The municipal council shall cause a full and complete examination of all the books and accounts of the municipality to be made by competent accountants, and shall publish the result of such examinations at intervals as prescribed by law.



Section 40:81-16 - Council To Act As Body; Investigating Committees

40:81-16. Council to act as body; investigating committees
It is the intention of this subtitle that the municipal council shall act in all matters as a body, and it is against the spirit of this subtitle for any of its members to seek to influence the official acts of the municipal manager, or any other officer, or to interfere in any way with the performance by such officers of their duties. Nothing herein contained shall prevent the municipal council from appointing committees or commissioners of its own members or of citizens to conduct investigations into the conduct of any officer or department, or any matter relating to the welfare of the municipality, and delegating to such committees or commissions such powers of inquiry as the municipal council may deem necessary.



Section 40:81-17 - Certain Persons Ineligible For Appointments

40:81-17. Certain persons ineligible for appointments
No member of the municipal council who shall have been recalled as hereinafter provided, or who shall have resigned from office while recall proceedings were pending against him, shall be appointed to any office in the municipal government within two years after such recall or resignation.



Section 40:81-19 - Regular And Special Meetings; Open To Public; Minutes

40:81-19. Regular and special meetings; open to public; minutes
The municipal council shall designate the time of holding regular meetings, which shall be at least twice a month, and special meetings may be called at any time by the mayor, by the municipal manager, by two members of the municipal council or by petition signed by voters equal in number to not less than two per cent of the number of persons voting in such municipality at the last preceding general election. The petition shall set forth the business to come before the meeting. All meetings of the municipal council shall be duly announced and shall be open to the public. Minutes shall be kept of every meeting by the municipal clerk as hereinafter prescribed, and any citizen may have access to the minutes upon application to the clerk.



Section 40:81-20 - Quorum; Procedure At Meetings

40:81-20. Quorum; procedure at meetings
A majority of all the members of the municipal council shall constitute a quorum and the affirmative vote of a majority of all the members shall be necessary to take any action or pass any measure, except as otherwise provided by law. Every resolution or ordinance shall be reduced to writing and read before the vote is taken thereon, and the vote upon every motion, resolution or ordinance shall be taken by yeas and nays and entered on the minutes, and the minutes of each meeting so recorded shall be signed by a majority of all the members of the municipal council and the municipal clerk. No member shall sign minutes of a meeting at which he was not present.



Section 40:81-21 - Emergency Ordinances

40:81-21. Emergency ordinances
No ordinance passed by the municipal council shall go into effect before ten days from the time of its final passage, except when otherwise required by the general laws of the state or by the provisions of this subtitle, but an ordinance for the immediate preservation of the public order, peace, health or safety, or to remedy an emergency caused by fire, flood, explosion, storm, epidemic, recovery of judgment, the act of God or the public enemy, may be passed to take effect immediately without publication and at one meeting, by the vote of one more than a majority of the members of the municipal council.



Section 40:82-1 - Municipal Manager; Appointment; Salary

40:82-1. Municipal manager; appointment; salary
The municipal council shall as soon as possible after its organization appoint, by a vote of a majority of all its members, a municipal manager at such salary and under such conditions as the municipal council by a majority vote may decide.



Section 40:82-2 - Qualifications

40:82-2. Qualifications
The municipal manager shall be a person, other than a member of the municipal council, fully qualified to exercise the powers and perform the duties hereinafter set forth. He need not be a resident of the municipality at the time of his appointment but shall become a resident thereof within 3 months after appointment and continue a resident throughout his period of service; provided, however, the municipal manager may reside outside of the municipality with the approval of the municipal council.

Amended by L.1947, c. 218, p. 879, s. 1, eff. July 4, 1947; L.1982, c. 69, s. 1, eff. July 13, 1982.



Section 40:82-3 - Term Of Office; Removal

40:82-3. Term of office; removal
a. The municipal manager shall hold office as long as he shall perform the duties of his office to the satisfaction of the municipal council. During the first 3 consecutive calendar years of his employment he may be removed for or without cause and after said 3-year period of employment he may be removed only for cause, after hearing, by a resolution signed by one more than a majority of all the members of the municipal council setting forth the reasons for such removal.

b. Notwithstanding the provisions of subsection a. of this section, any municipal manager appointed on or after the effective date of this act shall hold office for an indefinite term and may be removed by a majority vote of the council as hereinafter provided. To effect the removal of a municipal manager a preliminary resolution stating the reasons for its removal action shall be adopted by a majority vote of the council members. The manager may reply in writing to the resolution and may request a public hearing on the matter of his removal, which shall be held not earlier than 20 days and not later than 30 days after the filing of the request. After the public hearing, if one be requested, and after full consideration, but not later than 60 days after the adoption of the preliminary resolution of removal, the council by a majority vote of its members may adopt a final resolution of removal, and that removal shall take effect immediately. Upon the adoption of a preliminary resolution of removal, the council may suspend a manager from duty, and shall pay the manager his full salary during his suspension and, if a final resolution of removal is adopted, for the next 3 calendar months following the adoption of the preliminary resolution of removal, unless the removal is for good cause. For the purposes of this section "good cause" shall mean conviction of a crime or offense involving moral turpitude, the violation of the provisions of section 40:83-2, 40:83-3 or 40:83-4 of the Revised Statutes, or the violation of any code of ethics in effect within the municipality.

Amended by L.1948, c. 202, p. 1001, s. 1, eff. July 2, 1948; L.1981, c. 466, s. 1, eff. Jan. 9, 1982.



Section 40:82-4 - Duties Of Municipal Manager

40:82-4. Duties of municipal manager
The municipal manager shall:

a. Be the chief executive and administrative official of the municipality;

b. Compile and submit to the municipal council the tentative annual budget;

c. Execute all laws and ordinances of the municipality;

d. Appoint and remove all department heads and all other officers, subordinates, and assistants for whose selection or removal no other method is provided in this subtitle, supervise and control his appointees, and report all appointments or removals at the next meeting thereafter of the municipal council;

e. Negotiate contracts for the municipality subject to the approval of the municipal council, make recommendations concerning the nature and location of municipal improvements, and execute municipal improvements as determined by the municipal council;

f. See that all terms and conditions imposed in favor of the municipality or its inhabitants in any statute, public utility franchise or other contract are faithfully kept and performed, and upon knowledge of any violation call the same to the attention of the municipal council;

g. Attend all meetings of the municipal council with the right to take part in the discussions, but without the right to vote;

h. Recommend to the municipal council for adoption such measures as he may deem necessary or expedient, and make reports to the council as requested by it, and at least once a year make an annual report of his work for the benefit of the council and the public;

i. Investigate at any time the affairs of any officer or department of the municipality;

j. Perform such other duties as may be required of the municipal manager by ordinance or resolution of the municipal council.

The municipal manager shall in all matters act under the direction and supervision and subject to the approval of the municipal council.



Section 40:82-5 - Power Of Appointment

40:82-5. Power of appointment
In any act or ordinance a provision conferring the power of appointment or other power upon the mayor or other executive head of the municipality shall be construed as meaning the municipal manager in a municipality governed under this subtitle, and the appointments or the power exercised by the municipal manager in accordance with such provision shall be classified and given the same force and effect as if executed by the official named therein, except that members of the board of education and of the trustees of the public library, whenever required to be appointed by any such provision by any board or official of the municipality, shall be appointed under this subtitle by the mayor.



Section 40:82-6 - Council To Appoint Person To Act During Manager's Absence

40:82-6. Council to appoint person to act during manager's absence
During the absence or disability of the municipal manager a properly qualified person shall be appointed by the municipal council to exercise the powers and perform the duties of the office.



Section 40:83-1 - Selection Of Officers And Employees

40:83-1. Selection of officers and employees
All officers and employees in any municipality governed by this subtitle shall be selected with reference to their qualifications and fitness for the public service required of them and without reference to their political faith or affiliations.



Section 40:83-2 - No Officer Or Employee To Be Interested In Contracts

40:83-2. No officer or employee to be interested in contracts
No officer or employee elected or appointed in any such municipality shall be interested directly or indirectly in any contract or job for work or materials, or the profits thereof, or services to be furnished or performed for the municipality, and no such officer or employee shall be interested directly or indirectly in any contract or job for work or materials or the profits thereof, or services to be furnished or performed, for any person operating any interurban railway, street railway, gas works, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange, or other public utility within the territorial limits of such municipality.



Section 40:83-3 - No Officer Or Employee To Receive Free Service; Exceptions

40:83-3. No officer or employee to receive free service; exceptions
No officer or employee shall accept or receive, directly or indirectly, from any person operating within the territorial limits of said municipality, any interurban railway, street railway, gas works, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange or other business using or operating under a public franchise, any frank, free pass, free ticket or free service, or accept or receive, directly or indirectly, from any person, any other service upon terms more favorable than is granted to the public generally, except that such prohibition of free transportation shall not apply to policemen or firemen in uniform. Nor shall any free service to the municipal officials heretofore provided by any franchise or ordinance be affected by this section.



Section 40:83-4 - Unlawful Methods For Securing Political Support

40:83-4. Unlawful methods for securing political support
No candidate for office, appointment or employment, and no officer, appointee, or employee in any such municipality shall directly or indirectly give or promise any person any office, position, employment, benefit or anything of value for the purpose of influencing or obtaining the political support, aid or vote of any person, under the penalty of being disqualified to hold the office or employment to which he may be or may have been elected or appointed.



Section 40:83-5 - Certain Acts Misdemeanors

40:83-5. Certain acts misdemeanors
Any person who shall violate any provision of sections 40:83-2, 40:83-3 or 40:83-4 of this title shall be guilty of a misdemeanor.



Section 40:83-6 - Tenure Of Veterans In Office Of City Engineer

40:83-6. Tenure of veterans in office of city engineer
1. Any person being an honorably discharged soldier, sailor or marine, who served in the Army, Navy or Marine Corps of the United States in any war of the United States, or an honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, and holding the office, position or employment of city engineer in any city governed under the municipal manager form of government law, who heretofore has held, hereafter shall hold or heretofore and hereafter shall have held said office, position or employment continuously for a period of 15 years from the date of his original appointment as city engineer of such municipality under an indefinite term or under fixed terms or under both indefinite and fixed terms, while said city was governed under said law or under any other law or both, shall hold his said office, position or employment during good behavior and efficiency and shall not be removed therefrom except for good cause and then only upon a sworn complaint, specifying the cause, filed with the city manager of said municipality and after a public, fair and impartial hearing before said city manager.

L.1943,c.190,s.1; amended 1991,c.389,s.24.



Section 40:83-7 - Complaint For Removal; Hearing

40:83-7. Complaint for removal; hearing
Upon the filing of such complaint, a certified copy thereof shall be served upon such person at least five days before the hearing and at such hearing such person shall have the right to be represented by counsel, to produce and have process to compel the attendance of witnesses on his own behalf and to cross-examine the witnesses produced against him, and said city manager shall have power to issue writs of subpoena to compel the attendance of witnesses at said hearing.

L.1943, c. 190, p. 531, s. 2.



Section 40:84-2 - First Election; When Held.

40:84-2 First election; when held.

40:84-2. The first municipal election for councilmen shall be held on the fourth Tuesday after the adoption of this subtitle and thereafter an election shall be held on the second Tuesday in May or on the day of the general election in November if chosen by the municipality pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1) in the fourth succeeding year and in each fourth year thereafter. Elections shall be conducted pursuant to the "Uniform Nonpartisan Elections Law," P.L.1981, c.381 (C. 40:45-5 et seq.).

Amended 1981, c.379, s.25; 2009, c.196, s.13.



Section 40:84-2.1 - Adoption Of Other Form Of Government By Municipality With Manager Form Of Government

40:84-2.1. Adoption of other form of government by municipality with manager form of government
Whenever in any municipality governed under "The Municipal Manager Form of Government Law" the qualified voters of the municipality have, or shall have, adopted another form of government, pursuant to the provisions of the "Optional Municipal Charter Law" (P.L.1950, c. 210, C. 40:69A-1 et seq.), which other form of government will not become effective until January 1 following the date fixed by law for the next election for councilmen in such municipality, no such election for councilmen shall be held in such municipality, but the councilmen in office at the time fixed for the holding of such election shall continue in office, and all subordinate boards, departments, bodies, offices, positions and employments shall likewise continue in effect and the incumbents thereof shall continue to hold the same, until 12 noon on said January 1, with the same effect and subject to the same restrictions as though the terms of office of said councilmen had extended to and terminated at said time on said January 1.

L.1974, c. 7, s. 1, eff. Feb. 22, 1974.



Section 40:84-6.1 - Order Of Names Of Candidates On Ballot; Draw Of Lots To Determine

40:84-6.1. Order of names of candidates on ballot; draw of lots to determine
The municipal clerk shall draw lots to determine the order in which the names of the candidates shall appear upon the ballots. The name of the person first drawn shall occupy first place on the ballot, or voting machine and the name of the person next drawn shall occupy second place, and so forth. The manner of drawing by lot shall be as follows: Paper cards with the name of each candidate written thereon shall be placed in a covered box with an aperture in the top large enough to allow the cards to be drawn therefrom. The municipal clerk in the presence of any candidate shall draw from the box each card without knowledge on his part as to which card he is drawing. The municipal clerk shall at least 2 days prior to the drawing notify each candidate by registered mail of the time and place of the drawing. The candidate or his representative shall have the right to examine the cards prior to their being placed in the covered box.

L.1981, c. 58, s. 2, eff. March 3, 1981.



Section 40:84-9 - Councilmen May Be Elected For Terms Of Three Years In Certain Cases

40:84-9. Councilmen may be elected for terms of three years in certain cases
Whenever in any municipality in which the terms of office of the members of the municipal council by whatsoever name the council and its members may be known, expire in successive years, proceedings are instituted for the adoption pursuant to this subtitle of the municipal manager form of government, the request or petition filed pursuant to section 40:80-1 of this title may state in words or substance that it is the desire of the petitioners, in case said form of government is adopted, that the terms of office of the members of the municipal council shall be three years each. If the election held pursuant to such a petition shall result in the adoption of the municipal manager form of government then the terms of the members of the first municipal council elected as provided in section 40:81-4 of this title shall be as follows: If the municipal council is to consist of three members one of the first members shall be elected for one year, one for two years and one for three years. If the municipal council is to consist of five members two of the first members shall be elected for one year, two for two years and one for three years. If the municipal council is to consist of seven members three of the first members shall be elected for one year, two for two years and two for three years. If the municipal council is to consist of nine members three of the first members shall be elected for one year, three for two years and three for three years.



Section 40:84-10 - Terms Of Councilmen First Elected

40:84-10. Terms of councilmen first elected
The number of votes received by each candidate elected in such first election shall determine the length of his term, the successful candidate or candidates receiving the lowest number of votes being elected for one year only, the next highest candidate or candidates for two years only, and the candidate or candidates receiving the highest number of votes for the three-year period. In case of a tie among the successful candidates rendering it impossible to determine their respective terms of office as herein provided the question shall be determined by lot as between the candidates so affected at the first meeting of the new council.



Section 40:84-11 - Elections; When Held; Term Of Office.

40:84-11 Elections; when held; term of office.

40:84-11. In cases provided for in this article the municipal election to be held in accordance with the "Uniform Nonpartisan Elections Law," P.L. 1981, c.379 (C. 40:45-5 et seq.) shall be held on the second Tuesday in May or on the day of the general election in November if chosen by the municipality pursuant to subsection a. of section 1 of P.L.2009, c.196 (C.40:45-7.1) in each year, and the number of persons to be elected at municipal elections shall be equal to the number of vacancies which are then to be filled, and the terms of office of the persons so elected shall be 3 years and until their successors are elected and qualified.

Amended 1975, c.213, s.26; 1979, c.83, s.2; 1981, c.379, s.26; 2009, c.196, s.14.



Section 40:84-12 - Recall Of Councilmen; Petition

40:84-12. Recall of councilmen; petition
The procedure to effect the removal of councilmen in addition to other methods provided by law shall be as follows: A petition signed by voters entitled to vote for a successor to the incumbent sought to be removed, equal in number to at least twenty per cent of the number of persons who voted in such municipality at the last preceding general election, demanding the removal of and the election of a successor to the councilman named in the petition, shall be filed with the municipal clerk. The petition shall contain a general statement of the grounds upon which the removal is sought. The signatures to the petition need not all be appended to one paper but each signer shall add to his signature his place of residence giving the street and number, if there be such. One of the signers to each such paper shall take an oath before an officer competent to administer oaths that the statement therein made is true as he believes and that each signature to the paper appended is the genuine signature of the person whose name it purports to be. Within ten days from the date of filing the petition the municipal clerk shall complete the examination and ascertain whether or not such petition is signed by the requisite number of qualified electors, and shall attach to the petition his certificate showing the result of his examination. If by that certificate the petition is shown to be insufficient it may be amended within ten days from the date of said certificate. The municipal clerk shall, within five days after such amendment, make a similar examination and determination of the amended petition, and if the certificate shall show the same to be insufficient, it shall be returned to the person filing it without prejudice to the filing of a new petition to the same effect.



Section 40:84-13 - Notice Of Recall Served; Order For Recall Election

40:84-13. Notice of recall served; order for recall election
If the petition shall be sufficient the municipal clerk shall notify the councilman or councilmen whose recall is sought thereby within two days. If such notice cannot be served upon the councilman or councilmen affected, then service shall be made by leaving the same at his residence with a member of his family or attendant, and if access cannot be had to his residence, then by posting the same at the door thereof. If within five days after the service of the notice by the municipal clerk the councilman or councilmen sought to be recalled by such petition do not resign, or having tendered their resignation it shall not have been accepted by the municipal council, then the municipal clerk shall order and fix a date for holding a recall election, as herein provided. The election shall not be less than forty nor more than fifty days from the filing of the petition. Notice of the filing of the petition and of the election as fixed shall be posted for public view in the office of the municipal clerk and he shall also insert the notice forthwith in a newspaper published in the municipality, or if there be no such newspaper, then in a newspaper having general circulation in such municipality.



Section 40:84-14 - Ballot; Form And Content

40:84-14. Ballot; form and content
The ballots at the recall election shall conform to the requirements of this subtitle respecting the election for councilmen at the municipal election, except that for the words "municipal election" there shall be substituted the words "recall election" . The recall features of the ballot shall appear at the top thereof and shall be separated from the portion of the ballot for the election of councilmen by a heavy black line. The proposal for recall shall be placed on the ballot in the following manner:

"Shall (here insert name of councilman) be removed from the office of councilman by recall?" This matter shall occupy two lines in bold-faced type. Immediately below the above wording shall appear the phrase "for recall" , and immediately underneath such phrase the words "against recall" . Immediately at the left of each of these two phrases shall be printed a square, in which the voter may make a cross ( x ) or plus (+) mark. Immediately below the foregoing shall appear the following:

"Indicate your vote by placing a cross ( x ) or plus (+) mark in one of the squares above."



Section 40:84-15 - Removal Of More Than One Councilman

40:84-15. Removal of more than one councilman
If the removal of more than one councilman is sought the same provisions for submitting to the electors the question and direction hereinbefore described shall be repeated in the case of each councilman concerned and their position on the ballot for their recall shall be in the order of the filing of the petition with the municipal clerk.



Section 40:84-16 - Ballot For Election Of Successor Of Recalled Councilman

40:84-16. Ballot for election of successor of recalled councilman
The same ballot used for submitting the question or questions of recall shall be used for the election of successors to the councilman or councilmen sought to be removed, and the provisions of this subtitle concerning the nomination, preparation of ballot, election, counting and canvassing of the results of such election of councilmen shall apply to the election and recall of councilman in this case. No primary election shall be held, but the names of all persons nominated by petition in the manner provided in this subtitle for nomination of candidates for election as councilmen shall be placed upon the ballot.



Section 40:84-17 - Notice Of Recall Election

40:84-17. Notice of recall election
The municipal clerk shall cause to be made due publication of notice of arrangements for holding all recall elections and they shall be conducted as are other municipal elections.



Section 40:84-18 - Vote Required For Recall

40:84-18. Vote required for recall
If a majority of votes in connection with the recall of any councilman be in favor of the recall the term of office of such councilman shall, upon the certification of the results of election by the municipal clerk, cease and determine.



Section 40:84-19 - Councilmen To Continue In Office If Recall Lost

40:84-19. Councilmen to continue in office if recall lost
If the results of such recall election shall by the certificate of the municipal clerk, be shown to be against the recall of the councilman he shall continue in office as if no recall election had been held, and the vote for the election for the successor of such councilman taken at the time of such attempted recall shall be void.



Section 40:85-1 - After Four Years May Abandon This Form Of Government; Procedure

40:85-1. After four years may abandon this form of government; procedure
Any municipality which shall have operated for more than four years under the provisions of the act entitled "An act relating to, regulating and providing for the government of municipalities, except counties, by a municipal council and a municipal manager," approved March nineteenth, one thousand nine hundred and twenty-three, or under the provisions of this subtitle, or both, may at any general election abandon such organization thereunder and may resume the form of government under the law under which it was being governed when said act or this subtitle was adopted. The procedure shall be as hereinafter in this chapter provided.

Amended by L.1945, c. 2, p. 12, s. 1, eff. Jan. 23, 1945.



Section 40:85-2 - Petition For Submission; Proposition Stated

40:85-2. Petition for submission; proposition stated
A petition in writing signed by not less than twenty per cent of the electors appearing on the registry list at the previous general election shall be filed with the municipal clerk, requesting that the governing body of such municipality request the county clerk to place upon the general election ballot to be used in such municipality at the next general election the following question:

"Shall the municipality (name of municipality) abandon its organization under the municipal manager form of government under subtitle 5 of the title Municipalities and Counties of the Revised Statutes (s. 40:79-1 et seq.), and resume the form of government under the law under which it was being governed when the municipal manager form of government was adopted?"



Section 40:85-3 - Petition; Form And Content

40:85-3. Petition; form and content
The petition shall be in substantially the following form:

"To the municipal clerk of (name of municipality):

"You are hereby requested to lay before the municipal council of the municipality of (name of municipality) forthwith the demand of the undersigned to request the county clerk to place upon the general ballot to be used at the next general election to be held in said municipality, the following public question:

" 'Shall the municipality (name of municipality) abandon its organization under the municipal manager form of government under subtitle 5 of the title Municipalities and Counties of the Revised Statutes (s. 40:79-1 et seq.), and resume the form of government under the law under which it was being governed when the municipal manager form of government was adopted?' "



Section 40:85-4 - Petition; Affidavit Annexed

40:85-4. Petition; affidavit annexed
The petition shall have annexed thereto the following form of affidavit:

State of New Jersey, ) ss.

County of ............ )



...................... , being duly sworn, according to law, upon his oath says that he is the person who procured the signatures on the foregoing petition; that the signatures therein are in the handwriting of the signers, and to the best of his knowledge and belief are the signatures of the persons purporting to sign the same."



Section 40:85-5 - Petition Need Not Be On Single Paper; Affidavit Annexed

40:85-5. Petition need not be on single paper; affidavit annexed
The petition need not be on a single sheet of paper but may be on any number of separate sheets of paper, for the purpose of more conveniently obtaining signatures. Each separate paper shall be in the form provided in section 40:85-3 of this title, and there shall be attached thereto an affidavit by the person who procured the signatures, declaring that the signatures thereon are in the handwriting of the signers, and to the best of his knowledge and belief are the signatures of the persons purporting to have signed the same. The affidavit may be sworn to before any officer competent to administer oaths.



Section 40:85-6 - Minor Deviations Permissible

40:85-6. Minor deviations permissible
No petition shall be rejected by the municipal clerk for any typographical deviation of the form provided herein or for any minor departure therefrom, but such petition shall be accepted if it substantially conforms to the form provided herein, the form being for the guidance of the parties.



Section 40:85-7 - Clerk To Examine Petitions; Amendments

40:85-7. Clerk to examine petitions; amendments
The municipal clerk shall examine the petition and within ten days of the date of its being filed with him, shall certify the same to the municipal council if the same is complete and regular, and if the same is not complete and regular, the same may be amended in any respect to cure the defects.



Section 40:85-8 - Municipal Council To Pass Resolution To Place Question On Ballot

40:85-8. Municipal council to pass resolution to place question on ballot
The municipal council, upon receiving the petition shall, within five days, pass a resolution and forward it to the county clerk, requesting that the question be placed upon the general election ballot, as required by law, for submission of a public question.



Section 40:85-9 - County Clerk To Place Question On Ballot

40:85-9. County clerk to place question on ballot
The county clerk, upon receiving such request, shall place the question upon the general election ballot for such municipality at the next general election. The question shall be submitted in the form required by law for the submission of public questions.



Section 40:85-10 - Vote Required For Adoption; Effect Of Adoption; Certain Officers Unaffected

40:85-10. Vote required for adoption; effect of adoption; certain officers unaffected
If the majority of the votes cast shall be in favor of the question, then the same shall be certified to by the county election officials as provided under the general election law, the municipal manager form of government shall be abolished in such municipality and the same to take effect on January first in the second year after the general election at which the question of abandoning the municipal manager form of government shall be adopted, and January first of the second year after said general election the terms of offices of all officials under the municipal manager form of government, whether elective or appointive, shall cease and determine, and such municipality shall become a municipality under the law under which it was governed prior to the adoption of the municipal manager form of government, but such change shall not in any manner or degree affect the property, right or liability of any nature of such municipality, but shall merely extend to such change in the form of government. Nothing herein contained shall be construed to affect in any way the term of office of any policeman, fireman or other employee of any police or fire department, veteran of any war, or other official or employee now protected by any tenure of office act.

If the municipality is operating under the provisions of subtitle 3 of the title Civil Service (s. 11:19-1 et seq.), at the time of the abandonment of the municipal manager form of government therein, nothing herein contained relative to the termination of his term or to his dismissal or discharge shall apply to any person holding any position or office coming within the classified service of the civil service law.



Section 40:85-11 - Nomination, Election Of Officers For New Government.

40:85-11 Nomination, election of officers for new government.

40:85-11. At the primary election for the general election held in such municipality after the general election at which such question shall be adopted, the electors of such municipality shall nominate officials for the new form of government to take effect in the following January, and at the general election one year after the general election at which such question shall have been adopted, the electors of such municipality shall elect the officials under the form of government which shall take effect the following January.

Amended 2005, c.136, s.66.



Section 40:85-12 - If Rejected No Petition For Two Years

40:85-12. If rejected no petition for two years
If a majority of the votes cast at the election are against resuming the former government as provided in section 40:85-1 of this title no other petition for a change from the form of government then in force shall be filed in the municipality within two years thereafter, after which date, upon the presentation of another petition or request as provided in this chapter, the same procedure shall be had and the question of resuming the former form of government may be submitted to vote in the manner prescribed in this chapter.



Section 40:103-5(71) - Incorporation; Corporate Name

40:103-5(71). Incorporation; corporate name
Any city of the State that has adopted the provisions of this act prior to the effective date of this act shall thereby be and become a body corporate, and shall have the officers, government and powers that are herein provided for or conferred and by all applicable provisions of general law.

Upon the adoption of this act the name of the city adopting its provisions shall be, and it shall thereafter be known as "The City of ........" (Inserting in the said blank the territorial name by which said city has been theretofore designated or known, not including in said name such words as the mayor and city council or other like words.)

L. 1963, c.149; saved from repeal 1979,c.20,s. 2. amended by L. 1987,c.314, s. 2.



Section 40:103-5(97) - Establishment, Abolition, Merger Of Commissions

40:103-5(97). Establishment, abolition, merger of commissions
a. The city council by resolution may, and upon the filing with the city clerk of a written petition signed by 100 residents of the city registered to vote in the last preceding general election requesting said action, shall place on the ballot for the next general election a proposition for the establishment, merger, consolidation or abolition of a board of police commissioners, board of fire commissioners or board of water commissioners, except that if no general election is to be held within 90 days of such resolution, the council may provide for a special election to consider such a proposition. Each proposition shall relate to only one such board; provided, however, that more than one proposition may appear on the same ballot. The proposition shall be publicized and advertised and any such special election shall be conducted in the manner hereinafter provided in this act.

The proposition shall be presented in the following general form:

"Shall there be established a Board of

Yes. Water Commissioners (or as the case may be,

fire commissioners or police commissioners) in

No. lieu of regulation, supervision and operation

of the water department under the direction

of the Mayor and City Council?



"Shall the Board of Water Commissioners (or as

the case may be, the fire commissioners or

Yes. police commissioners) be abolished (or merged or

consolidated, as the case may be) and the

No. department be regulated, supervised and

operated by direction of the Mayor and City

Council (or otherwise, as the case may be)?"



If at an election held as herein above provided the voters by a majority of those of the legal voters of the city who vote on the proposition, assent to the establishment, merger, consolidation or abolition as the case may be of any board, an ordinance effectuating the expressed desire of the voters shall be adopted within 60 days from the date thereof.

b. Notwithstanding the provisions of subsection a. of this section, the city council may, by ordinance, abolish any of the boards created herein. Upon the adoption of an ordinance abolishing any of the boards created herein, all of the assets and liabilities of the board shall become the assets and liabilities of the municipality. The municipality may, however, create such advisory councils for its police, fire and water functions as it may deem necessary.

L. 1963,c.149; saved from repeal 1979,c.20,s. 2.; amended by L. amended 1987,c.314,s. 3.



Section 40:108-1 - Referendum Act; Mayor And Council; Wards; Councilmen At Large; Boards And Officers; Improvements; Beach Protection; Public Utility Plants

40:108-1. Referendum act; mayor and council; wards; councilmen at large; boards and officers; improvements; beach protection; public utility plants
L.1897, c. 30, p. 46 (C.S. pp. 1297 to 1336, s.s. 2440 to 2564), entitled "An act relating to and providing for the government of cities of this state containing a population of less than twelve thousand inhabitants," approved March twenty-fourth, one thousand eight hundred and ninety-seven, saved from repeal, together with amendments and supplements approved on the following dates:

March 21, 1899 (L.1899, c. 53, p. 142; C.S. pp. 1297, 1298, 1308, s.s. 2441, 2445 to 2447, 2473).

March 22, 1899 (L.1899, c. 84, p. 206; C.S. pp. 1319 to 1322, s.s. 2509 to 2515).

March 23, 1900 (L.1900, c. 142, p. 338; C.S. p. 1309, s. 2474).

April 3, 1902 (L.1902, c. 115, p. 359; C.S. p. 1307, s. 2470).

March 28, 1904 (L.1904, c. 80, p. 192; C.S. p. 1298, s. 2448).

March 28, 1904 (L.1904, c. 85, p. 198; C.S. p. 1309, s. 2475).

March 29, 1904 (L.1904, c. 199, p. 359; C.S. p. 1309, s. 2474).

April 12, 1905 (L.1905, c. 139, p. 260). [Validated certain bonds theretofore issued].

April 9, 1906 (L.1906, c. 96, p. 154; C.S. pp. 1322, 1323, s.s. 2516 to 2521).

April 14, 1908 (L.1908, c. 266, p. 562; C.S. pp. 1323 to 1325, s.s. 2522 to 2531).

April 17, 1909 (L.1909, c. 161, p. 240; C.S. pp. 1326 to 1329, s.s. 2532 to 2543).

April 9, 1910 (L.1910, c. 174, p. 291; C.S. p. 1325, s. 2531).

April 1, 1912 (L.1912, c. 284, p. 506; 1924 Suppl. s. 38-2557).

April 16, 1912 (L.1912, c. 404, p. 850; 1924 Suppl. s. 38-2450a).

February 11, 1915 (L.1915, c. 4, p. 15; 1924 Suppl. s.s. 38-2462a to 38-2462m).

March 30, 1915 (L.1915, c. 126, p. 227; 1924 Suppl. s.s. 38-2564a, 38-2564b).

March 18, 1916 (L.1916, c. 195, p. 408; 1924 Suppl. s. 38-2500a).

March 2, 1925 (L.1925, c. 22, p. 78).

April 2, 1929 (L.1929, c. 41, p. 73).

[This act, together with its amendments and supplements, applies to all cities having a population of less than 12,000 inhabitants. The act when enacted was referendum but by L.1911, c. 365, p. 756, became operative in all cities of less than 12,000 inhabitants. The act provides for the division of the city into two or more wards. Where there are two wards three councilmen are elected from each ward, but where there are more than two wards only one councilman is elected from each ward. The original act provided for one councilman at large but by a supplement of 1912 the number was increased to two in cities having an uneven number of wards. In such cases each holds for two years and their terms expire in alternate years. A mayor is elected at large for a two-year term. He is the chief executive officer of the city and head of the police department. The council appoints all officers not elected. There is a board of assessors, a board of education and in certain cases a board of public works. The council is empowered to pass ordinances and provide penalties for violations thereof which are triable before the police court provided for by the act. Specific powers are granted with relation to taxation, improvements, beach protection, condemnation, assessments for benefits, purchase and condemnation of public utility plants and the purchase of private sewers.]



Section 40:109-3 - Referendum Act; Mayor And Council; Boards And Officers; Public Utility Plants And Improvements; Ordinances And Finance

40:109-3. Referendum act; mayor and council; boards and officers; public utility plants and improvements; ordinances and finance
L.1899, c. 52, p. 96 (C.S. pp. 1336 to 1367, s.s. 2565 to 2653), entitled "An act relating to and providing for the government of cities of this state containing a population of less than twelve thousand inhabitants," approved March twenty-first, one thousand eight hundred and ninety-nine, saved from repeal, together with amendments and supplements approved on the following dates:

March 13, 1900 (L.1900, c. 25, p. 42; C.S. p. 1355, s. 2623).

March 23, 1900 (L.1900, c. 168, p. 410; C.S. p. 1344, s. 2583).

March 20, 1901 (L.1901, c. 65, p. 136; C.S. p. 1337, s. 2573).

March 22, 1901 (L.1901, c. 118, p. 259; C.S. p. 1363, s. 2645).

April 8, 1902 (L.1902, c. 197, p. 632; C.S. p. 1367, s. 2654).

April 28, 1905 (L.1905, c. 199, p. 363; C.S. pp. 1344, 1362, 1363, s.s. 2585, 2643 to 2645).

May 2, 1911 (L.1911, c. 352, p. 735; 1924 Suppl. s.s. 38-2623 to 38-2625).

March 25, 1912 (L.1912, c. 153, p. 221; 1924 Suppl. s. 38-2582a).

March 31, 1913 (L.1913, c. 164, p. 269; 1924 Suppl. s.s. 38-2607a to 38-2607k).

July 2, 1929 (L.1929, c. 355, p. 790).

June 15, 1935 (L.1935, c. 275, p. 883).

[This act, together with its amendments and supplements, applies to all cities of less than twelve thousand inhabitants, and provides for the government of those which adopt it. It provides the method of adoption in such cities and also provides for its adoption in territory which is not all under the jurisdiction of one city. The mayor holds office for two years, except in cities located in certain counties, where, by virtue of a 1929 amendment, the term is four years. (See note.) Each city governed by this act is divided into two or more wards. Where there are only two wards, three councilmen are elected from each ward, and where there are more than two wards only one councilman is elected from each ward. Certain other elective officers are provided for and all other officers are appointed by the council. The council is empowered to pass certain ordinances and fix penalties for their violation. A police court is established to try these and other matters. There is a board of assessment of taxes, a board of education to govern the school district which is coextensive and coterminous with the boundaries of the city, and a board of commissioners of assessment for improvements. The city council is empowered to purchase or condemn public utility plants, make improvements, condemn lands, and assess for benefits. All matters relating to taxation, water rents and other financial matters are provided for and regulated by this act.]



Section 40:141-1 - Waterworks; Water For Fire And Other Purposes

40:141-1. Waterworks; water for fire and other purposes
L.1884, c. 31, p. 44 (C.S. pp. 5476 to 5485, s.s. 191 to 204, 209, 210, 212 to 217), entitled "An act to enable incorporated towns to construct water works for the extinguishment of fires, and supplying the inhabitants thereof with pure and wholesome water," passed March fifth, one thousand eight hundred and eighty-four, together with the following amendments thereof and supplements thereto approved on the following dates, saved from repeal.

March 17, 1887 (L.1887, c. 27, p. 37; C.S. p. 5480, s. 205, C.S. p. 5481, s. 206 and C.S. p. 5485, s. 218).

March 17, 1887 (L.1887, c. 28, p. 40; C.S. p. 5485, s. 219).

March 28, 1892 (L.1892, c. 190, p. 315; C.S. p. 5477, s. 192).

February 8, 1893 (L.1893, c. 6, p. 16; C.S. pp. 5486, 5487, s.s. 220 to 227).

March 14, 1893 (L.1893, c. 148, p. 264; C.S. p. 5480, s. 205).

February 25, 1901 (L.1901, c. 11, p. 34; C.S. p. 5481, s. 206).

April 1, 1902 (L.1902, c. 82, p. 246; C.S. p. 5482, s.s. 207, 208).

May 15, 1907 (L.1907, c. 207, p. 461; C.S. p. 5483, s. 211).

March 19, 1917 (L.1917, c. 71, p. 127; 1924 Suppl. s. 215-207).

[This act provides a method for the establishment of a water supply system and prescribes the method of financing the same.]



Section 40:141-1(1) - Board Of Water Commissioners

40:141-1(1). Board of Water Commissioners
a. Any incorporated town in this State which has adopted the provisions of this act and its supplements prior to the effective date of this act, is hereby authorized to establish and continue a Board of Water Commissioners, empowered to construct waterworks for the extinguishment of fires and supplying the inhabitants of the town with pure and wholesome water. The governing body of such town shall appoint three commissioners to be called "water commissioners," who shall have the powers and perform the duties hereinafter mentioned; the first of said water commissioners shall hold his office until the first Monday in May succeeding his appointment, the second for one year, and the third for two years from the first Monday in May succeeding their appointment; on the first Monday in May in each year after their appointment, one water commissioner shall be appointed by such town, who shall hold his office for the term of three years; in case a vacancy should occur in the office of water commissioners, the governing body of such town shall appoint a proper person to fill the same and serve the unexpired term; no member of the governing body of such town shall be eligible to the office of water commissioner.

b. Notwithstanding any provisions of law to the contrary, the governing body of any town, which has established a board of water commissioners pursuant to this act, may, by ordinance, abolish the board and assume to itself the functions exercised by the board. Upon the adoption of an ordinance abolishing the board, all of the assets and liabilities of the board shall be transferred to the municipality.

L. 1884, c. 31, s. 1; amended 1988,c.7,s.2.



Section 40:151-41 - Records Of Creation Of Fire District Lost Or Destroyed; Existence Recognized

40:151-41. Records of creation of fire district lost or destroyed; existence recognized
L.1930, c. 96, p. 339, entitled "An act prescribing the method of proof of the creation of a fire district where the record of such creation has been lost, destroyed or mislaid," approved April fourteenth, one thousand nine hundred and thirty, saved from repeal. [This act prescribes the method of recognizing the existence of certain fire districts created before April 14, 1930, the records of the creation of which have been lost.]



Section 40:151-48 - Fire Districts Created By Legislature; Assets And Debts Of Old District Distributed

40:151-48. Fire districts created by legislature; assets and debts of old district distributed
Whenever any fire district shall have been created by any act of the legislature defining the territory to be comprised in said fire district such fire district shall have and own all the property and assets used for fire purposes which at the time of its incorporation belonged to or was vested in any other fire district existing within its limits. It shall also be liable to pay its proportionate amount of property, assets or indebtedness which shall be ascertained in the manner hereinafter in sections 40:151-49 to 40:151-53 of this title provided.



Section 40:151-49 - Joint Committee To Divide Property; Appointment

40:151-49. Joint committee to divide property; appointment
Whenever such fire district shall have been created from another fire district as provided in section 40:151-48 of this title after the first election of fire commissioners therein a committee of three shall be appointed from and by the members of the board of fire commissioners of each of said districts, and the said committees shall meet on the first Monday succeeding the first election of fire commissioners in the said district so created from another district. The said committees together shall be termed a joint committee, but no such joint committee shall function in case either of said fire districts shall proceed to have commissioners appointed under the provisions of section 40:151-53 of this title.



Section 40:151-50 - Joint Meeting; Property And Indebtedness Apportioned

40:151-50. Joint meeting; property and indebtedness apportioned
Whenever a joint committee is created as provided by section 40:151-49 of this title, the governing body of the township in which such district is situated shall appoint a time and place on the first Monday succeeding the first election of fire commissioners in said new district for a meeting of the joint committee. At the appointed time and place the joint committee shall meet, and shall then and there, or as soon thereafter as may be, proceed to appraise, state an account of, allot and divide between the old and new fire districts all the moneys on hand, property, assets and liens, and all the indebtedness of said district in proportion to the taxable property and ratables within the respective limits of such districts as the same shall remain. Such apportionment shall be based upon the last abstract of ratables made for the purpose of levying taxes in each of said fire districts. Any real estate belonging to the old fire district acquired and held for public use shall be and remain the property of the fire district within whose limits it may lie after separation, and any indebtedness then existing incurred for or on account of such property, shall be and remain the indebtedness of the fire district which retains said property, and neither said property nor said indebtedness shall be included or taken into account in making the apportionment and division herein provided for.



Section 40:151-51 - Quorum; Procedure; Clerk Appointed

40:151-51. Quorum; procedure; clerk appointed
In effecting such division a decision of the majority of those present of the committee of the newly created fire district, concurred in by a majority of those present and of the committee of the fire district the assets and debts of which are being divided, shall be final and conclusive. If any of the members of said committees shall fail to attend such meeting, those assembled may act, and a majority of the whole number of such joint committee may adjourn the meeting from time to time not exceeding one week. The joint committee shall appoint a clerk from their own number who shall keep a record of their proceedings and certify to each fire district affected the apportionment of assets and debts so made.



Section 40:151-52 - Powers; Examine Witnesses; Subpoenas

40:151-52. Powers; examine witnesses; subpoenas
Such joint committee shall have power to issue subpoenas, compel the attendance of any of the officers of the fire districts affected, compel the production of all books and papers relating to the subject matter under consideration, administer oaths or affirmations to any person appearing before it to testify, and shall have the same power to enforce its process of subpoena and to compel any person to attend and testify as is given to committees appointed by the common council of any city under the provisions of sections 40:48-25 to 40:48-28 of this title.



Section 40:151-53 - Commissioners Appointed Where No Agreement Reached

40:151-53. Commissioners appointed where no agreement reached
40:151-53. If the joint committee herein provided for should be unable to agree upon a division of the assets or debts of said fire districts, or if either of said fire districts desires to have such allotment and division made by commissioners appointed by the Superior Court, then the commissioners of either of said fire districts may apply to the Superior Court for the appointment of three disinterested persons as commissioners, who shall make the above appraisement and apportionment in the manner hereinbefore provided. Their determination in writing, signed by any two of them, shall be binding and conclusive upon each of said districts. Such commissioners shall receive for their services such compensation as the court may think proper, to be paid for by said fire districts equally.

Amended 1953,c.37,s.288; saved from repeal N.J.S.40A:14-102; amended 1991,c.91,s.391.



Section 40:151-54 - Bonds To Pay Water Bills In Arrears Prior To 1935

40:151-54. Bonds to pay water bills in arrears prior to 1935
L.1935, c. 135, p. 347 entitled "An act concerning the payment of past due water service charges of fire districts in townships of this state," approved March twenty-sixth, one thousand nine hundred and thirty-five, saved from repeal. [This act provides for the payment by township fire districts of arrearages for water service where such arrearages existed before 1935. It provides the rate of interest, maturity dates and amount of the annual installments for amortization.]



Section 40:160-2 - Villages Separated From Townships; Autonomy Of Local Government

40:160-2. Villages separated from townships; autonomy of local government
L.1904, c. 153, p. 287 (C.S. pp. 5757, 5758, s.s. 104 to 108), entitled "An act concerning villages which have been or shall become separated from the township in which they were or are contained and which have been or shall be given complete autonomy of local government," approved March twenty-eighth, one thousand nine hundred and four, as supplemented by L.1905, c. 147, p. 270 (C.S. p. 5759, s. 109), approved April fourteenth, one thousand nine hundred and five, saved from repeal. [This act together with its supplement sets forth the effect of the separation of a village from the township in which it was situate and prescribes the method of settling the division of property.]



Section 40:160-3 - Elections In Villages Set Off From Townships

40:160-3. Elections in villages set off from townships
L.1882, c. 121, p. 158 (C.S. p. 5753, s.s. 78 to 84), entitled "An act concerning elections in villages," approved March twenty-second, one thousand eight hundred and eighty-two, as amended by L.1890, c. 162, p. 262 (C.S. pp. 5754 to 5756, s.s. 85 to 99), approved April fifteenth, one thousand eight hundred and ninety, and supplemented by L.1899, c. 187, p. 491 (C.S. p. 5754, s. 85a), approved March twenty-fourth, one thousand eight hundred and ninety-nine, saved from repeal. [This act with its amendment and supplement provided for election officers and procedure in villages set off from townships.]






Title 40a - Municipalities And Counties

Section 40:66-15 - Provisions, Covenants With Bond Holders.

40:66-15 Provisions, covenants with bond holders.

15.Any bond resolution of the municipal shared services energy authority providing for or authorizing the issuance of any bonds may contain provisions, and the municipal shared services energy authority shall, in order to secure the payment of the bonds in addition to its other powers, have the power by the provisions in the bond resolution to covenant and agree with the several holders of the bonds, as to:

a.The custody, security, use, expenditure, or application of the proceeds of the bonds;

b.The construction and completion, or replacement, of all or any part of an electric supply project of the municipal shared services energy authority or its system;

c.The use, regulation, operation, maintenance, insurance, or disposition of all or any part of an electric supply project of the municipal shared services energy authority, or its system, or restrictions on the exercise of the powers of the municipal shared services energy authority to dispose of, limit, or regulate the use of all or any part of the electric supply project or system;

d.The payment of the principal of, or interest on, the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of the bonds or obligations as to any lien or security, or the acceleration of the maturity of the bonds or obligations;

e.The use and disposition of any monies of the municipal shared services energy authority, including any of the authority's revenues, derived or to be derived from the operation of all or any part of one or more electric supply projects of the municipal shared services energy authority or systems thereof, including any parts thereof that are thereafter constructed or acquired as any of the project's parts, extensions, replacements, or improvements thereafter constructed or acquired;

f.The pledging, setting aside, depositing, or acting as trustee for all or any part of the system revenues or other monies of the municipal shared services energy authority to secure the payment of the principal of, or interest on, the bonds or any other obligations, or the payment of expenses of operation or maintenance of one or more electric supply projects of the municipal shared services energy authority or its system, and the powers and duties of any trustee with regard thereto;

g.The setting aside out of the system revenues or other monies of the municipal shared services energy authority including its reserves and sinking funds, and the source, custody, security, regulation, application, and disposition thereof;

h.The determination or definition of the system revenues or of the expenses of operation and maintenance of the system or one or more of its electric supply projects;

i.The rents, rates, fees, or other charges in connection with the use, products, or services of one or more electric supply projects of the municipal shared services energy authority or its system, including any of the parts, extensions, replacements, or improvements of the project or its system thereafter constructed or acquired, and the fixing, establishment, collection, and enforcement of those charges, the amount of electric supply project revenues or system revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

j.The assumption or payment or discharge of any indebtedness, liens, or other claims relating to the whole or any part of one or more electric supply projects of the municipal shared services energy authority or of its system for any obligations having or which may have a lien on any part of the system of the municipal shared services energy authority;

k.The limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the municipal shared services energy authority;

1.The limitations on the powers of the municipal shared services energy authority to construct, acquire or operate, or to permit the construction, acquisition, or operation of, any plants, structures, facilities, or properties which may compete or tend to compete with one or more of the municipal shared services energy authority's electric supply projects or any part of its system;

m.The vesting in a trustee or trustees within or without the State any property, rights, powers, and duties in trust as the municipal shared services energy authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of bonds, and limiting or abrogating the right of the holders to appoint a trustee or limiting the rights, duties, and powers of the trustee;

n.The payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolutions or of any covenant or contract with the holders of the bonds;

o.The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of the bonds may be amended or abrogated, the amount of bonds that the holders of which must consent thereto, and the manner in which the consent may be given or evidenced; and

p.Any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of, or interest on, the bonds.

The provisions of the bond resolution and the covenants and agreements relative thereto shall constitute valid and legally binding contracts between the municipal shared services energy authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and shall be enforceable by any holder or holders by appropriate suit, action, or proceeding in any court of competent jurisdiction, or by proceeding in lieu of prerogative writ.

L.2015, c.129, s.15.



Section 40A:1-1 - Definitions.

40A:1-1 Definitions.

40A:1-1. The following words, as used in this title, shall have the following meanings unless the context clearly indicates a different meaning:

"budget" means the budget of a local unit;

"cash basis budget" means a budget prepared in accordance with the "Local Budget Law";

"clerk" means the clerk of a municipality or of a board of chosen freeholders;

"director" means the Director of the Division of Local Government Services in the Department of Community Affairs;

"fiscal year" means the period for which a local unit adopts a budget, as required pursuant to the "Local Budget Law," N.J.S.40A:4-1 et seq., and shall be the calendar year beginning on January 1 and ending on December 31, unless the local unit is a municipality in which the fiscal year has been changed to the State fiscal year, pursuant to section 2 or 3 of P.L.1991, c.75 (C.40A:4-3.1 or C.40A:4-3.2), in which case, "fiscal year" shall mean the State fiscal year or the transition year, as appropriate;

"full membership of a governing body" means the number of members of the body when all the seats are filled;

"local finance board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs;

"local unit" means a county or municipality;

"municipal public utility" means any water, sewer, electric power or gas system, or any combination thereof, or any public parking system, redevelopment, or any other utility, enterprise or purpose authorized to be undertaken by a local unit from which it may receive fees, rents, or other charges, and with respect to redevelopment utilities, incremental revenues authorized pursuant to section 11 of P.L.2009, c.90 (C.52:27D-489k);

"State fiscal year" means the period commencing on July 1 and ending on June 30 in any municipality in which the fiscal year has been changed pursuant to section 2 or 3 of P.L.1991, c.75 (C.40A:4-3.1 or C.40A:4-3.2);

"transition year" means the period beginning on January 1 and ending on June 30 in the calendar year during which the change in a municipality's fiscal year takes effect, as authorized under the provisions of section 2 or 3 of P.L.1991, c.75 (C.40A:4-3.1 or C.40A:4-3.2).

Amended 1991, c.75, s.1; 2009, c.90, s.15.



Section 40A:1-2 - Citation Of Revision

40A:1-2. Citation of revision
This revision shall be deemed to be a part of the general and permanent statutes of this State. In any citation, the abbreviation "N.J.S." , meaning New Jersey Statutes, shall be equivalent to a reference to the said revision; and sections of such revision and of any subsequent revision may be cited by section number only, preceded by such abbreviation.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:1-3 - Effective Repealers

40A:1-3. Effective repealers
The repeal herein of any sections of Title 40 of the Revised Statutes or any other law shall not affect any right now vested in any person pursuant to the provisions of said title, nor any remedy where an action or proceeding thereunder has heretofore been instituted and is pending on the effective date of said repeal.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:1-4 - Revision Of Common Law

40A:1-4. Revision of common law
The said repeal of said sections of Title 40 of the Revised Statutes, as amended and supplemented, shall not of itself be deemed to revive any common law, right or remedy abolished by any provision of the said Title.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:1-5 - Construction With Prior Law

40A:1-5. Construction with prior law
The provisions of Title 40A not inconsistent with those of prior laws shall be construed as a continuation of such laws.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:1-6 - Classification And Arrangement

40A:1-6. Classification and arrangement
The classification and arrangement of the several sections of the chapters of Title 40A have been made for the purpose of convenient reference and orderly arrangement and, therefore, no implication or presumption of a legislative construction is to be drawn therefrom.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:1-7 - Construction Of Outline And Analysis

40A:1-7. Construction of outline and analysis
In the construction of Title 40A, or any part thereof, no outline or analysis of the contents of said Title or any part thereof, no reference or cross-reference note and no head note or source note to any section of said chapters of Title 40A shall be deemed to be a part of the said chapter.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:1-8 - Invalidity Of Sections

40A:1-8. Invalidity of sections
If any chapters of Title 40A, or any section or provision thereof, shall be declared to be unconstitutional, invalid or inoperative, in whole or in part, by a court of competent jurisdiction, such chapter, section or provision shall, to the extent that it is not held to be unconstitutional, invalid or inoperative, be enforced and effectuated, and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of the said chapter or section of said Title.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:1-9 - Applicability Of R. S. 1:1 et Seq.

40A:1-9. Applicability of R.S. 1:1 et seq.
The provisions of R.S. 1:1-8 and sections R.S. 1:1-11 to R.S. 1:1-21, both inclusive, shall be applicable to the enactment and operation of the chapters of Title 40A.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-1 - Short Title

40A:2-1. Short title
This chapter may be cited as the "Local Bond Law" .

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-2 - Definitions

40A:2-2. Definitions
The following words as used in this chapter shall have the following meanings, unless the context clearly indicates a different meaning:

"bond ordinance" means an ordinance adopted as herein provided by the governing body of a local unit authorizing obligations;

"equalized valuation basis" of a local unit means the average for the last 3 preceding years, of the sum total of

a. the aggregate equalized valuation of real property together with improvements, as certified in the Table of Equalized Valuations by the Director of the Division of Taxation in the Department of the Treasury, on October 1 of each year, pursuant to chapter 86 of the laws of 1954, and

b. the assessed valuation of Class II railroad property as set forth in the table of equalized valuations referred to in "a" above.

"governing body" means the board of chosen freeholders of a county, or the commission, council, board or body having control of the finances of a municipality;

"local improvement" means an improvement or property, part or all of the cost of which has been, or is to be specially assessed on property;

"obligations" means bonds or notes of a local unit;

"refunding bond ordinance" means an ordinance adopted by the governing body of the local unit authorizing refunding bonds.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1964, c. 72, s. 1.



Section 40A:2-3 - Power To Incur Indebtedness, Borrow Money, Issue Bonds.

40A:2-3 Power to incur indebtedness, borrow money, issue bonds.

40A:2-3. Any local unit, by bond ordinance, may incur indebtedness, borrow money, authorize and issue negotiable obligations for financing:

a.any capital improvement or property which it may lawfully make or acquire;

b.any purpose for which it is authorized or required by law to make an appropriation, except current expenses, as may be defined by rule and regulation of the Local Finance Board, and payment of obligations (other than those for temporary financing); or

c.the amount of any contribution by a local unit that is a sending municipality under a regional contribution agreement pursuant to section 12 of P.L.1985, c.222 (C.52:27D-312).

No local unit shall borrow money or issue its obligations for purposes authorized under this chapter except as provided in this chapter.

Amended 1996, c.113, s.9; 2007, c.62, s.16.



Section 40A:2-3.1 - Local Governments, Funding Of Animal Shelter Operated By Nonprofit Organization.

40A:2-3.1 Local governments, funding of animal shelter operated by nonprofit organization.

1.Notwithstanding the provisions of any other law to the contrary, and in addition to any other law authorizing these expenditures, a municipality or county may appropriate funds as a capital improvement pursuant to the "Local Bond Law," N.J.S. 40A:2-1 et seq., for the construction, by an organization organized as a not-for-profit as described in section 501(c)(3) of the federal Internal Revenue Code of 1986, 26 U.S.C. s.501, and exempt from taxation under section 501(a) of the federal Internal Revenue Code of 1986, 26 U.S.C. s.501, of a facility on publicly owned land to shelter and care for abandoned and stray animals, provided that the facility is licensed as required pursuant to section 8 of P.L.1941, c.151 (C.4:19-15.8). Funds appropriated pursuant to this section shall be contributed or loaned to an organization described in this section only if there is a contract for services between the organization and the municipality or county; and provided further that any title or interest in the facility held by an organization shall revert to the municipality or county on whose publicly owned land the facility is constructed upon the termination of the contract.

L.2003,c.289,s.1.



Section 40A:2-4 - Payment Of Obligations

40A:2-4. Payment of obligations
The power and obligation of a local unit to pay any and all bonds and notes issued by it pursuant to this chapter, or any act of which this chapter is a revision, shall be unlimited, and the local unit shall levy ad valorem taxes upon all the taxable property within the local unit for the payment of the principal of and interest on such bonds and notes without limitation as to rate or amount.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-5 - Authorization As Appropriation

40A:2-5. Authorization as appropriation
An authorization of obligations shall constitute an appropriation of the proceeds thereof for the purposes stated in the bond ordinance.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-6 - Debt Limitation

40A:2-6. Debt limitation
No bond ordinance shall be finally adopted if it appears from the supplemental debt statement required by this chapter that the percentage of net debt as stated therein pursuant to 40A:2-42 exceeds 2.00%, in the case of a county, or 3 1/2 %, in the case of a municipality.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1964, c. 72, s. 2.



Section 40A:2-7 - Exceptions To Debt Limitation

40A:2-7. Exceptions to debt limitation
A bond ordinance may be finally adopted notwithstanding section 40A:2-6 if such ordinance authorizes obligations solely for one of the following:

a. to meet an expenditure which is the result of fire, flood or other disaster and if the local government board shall have determined that the expenditure is of such character, and shall have caused such determination to have been endorsed on a certified copy of the bond ordinance as passed on first reading; or

b. to fund, renew, extend or retire notes issued or authorized pursuant to this chapter or any act of which this chapter is a revision; or

c. purposes permitted by this chapter if (1) it has been found by order of the State Department of Health, which is hereby authorized to make such order in a proper case, that the expenditure and every part thereof is necessary to protect the public health and to prevent or suppress a present menace to the public health of sufficient gravity to justify the incurrence of debt in excess of statutory limitations, and that no less expensive method of preventing or suppressing such menace exists; and (2) the principal amount of such obligations is not in excess of the amount determined by the local government board to be necessary therefor and the local government board shall have caused such determination to be endorsed on a certified copy of the bond ordinance as passed on first reading; or

d. purposes permitted by this chapter, if the local government board shall have caused its consent to be endorsed upon a certified copy of the bond ordinance as passed upon first reading, which consent said local government board shall cause to be so endorsed thereon, if it shall be satisfied and shall have determined that each of the purposes or improvements for which such obligations are authorized are in the public interest and are for the health, welfare, convenience or betterment of the inhabitants of such local unit, and that the amounts to be expended for each of the purposes or improvements to be financed pursuant to such bond ordinance are not unreasonable or exorbitant and that the issuance of such obligations will not materially impair the credit of such local unit or substantially reduce its ability to pay punctually the principal of and interest on its debts and to supply other essential public improvements and services; or

e. purposes permitted by this chapter when the expenditure is to be made for constructing or reconstructing dikes, bulkheads, jetties or similar devices to prevent the encroachment of the sea, and if the local government board shall have determined that an emergency exists or is threatened which makes necessary the construction or reconstruction of such dikes, bulkheads, jetties or other devices for the preservation of life or property;

f. purposes permitted by this chapter if the amount of such obligations does not exceed in the aggregate (1) the amount available, if any, for the issuance of obligations by the local unit upon the effective date of this chapter pursuant to section 40:1-16(d) of the Revised Statutes, less (2) the amount of other obligations authorized prior to the adoption of such bond ordinance pursuant to paragraphs d, f and g of this section; or

g. purposes permitted by this chapter if the amount of such obligations and all other obligations authorized pursuant to this subsection during the current fiscal year does not exceed an amount equal to 2/3 of the amount of obligations (exclusive of utility and assessment obligations) for the payment of which an appropriation was made in the budget of the local unit for the current fiscal year, plus 2/3 of the amount raised in the tax levy of the current fiscal year by the local unit for the payment of bonds or notes of any school district;

h. purposes which are self-liquidating, if such obligations are deductible from gross debt.

L.1960, c. 1969, s. 1, eff. Jan. 1, 1962. Amended by L.1964, c. 72, s. 3.



Section 40A:2-8.1 - Issuance Of Bond Anticipation Note; Rules, Regulations.

40A:2-8.1 Issuance of bond anticipation note; rules, regulations.

11. a. On and after the effective date of P.L.2003, c.15, a local unit may, in anticipation of the issuance of bonds, borrow money and issue notes if the bond ordinance or subsequent resolution so provides. Any such note shall be designated as a "bond anticipation note" and shall be subject to the following provisions:

(1)every note shall contain a recital that it is issued for a period not exceeding one year and may be renewed from time to time for additional periods, none of which shall exceed one year;

(2)all such notes, including renewals, shall mature and be paid not later than the first day of the fifth month following the close of the tenth fiscal year next following the date of the original notes; and

(3) (a) no such notes shall be renewed beyond the third anniversary date of the original notes unless an amount of such notes, at least equal to the first legally payable installment of the bonds in anticipation of which those notes are issued, is paid and retired on or before each subsequent anniversary date beyond which such notes are renewed from funds other than the proceeds of obligations; or

(b)for a bond ordinance approved prior to the effective date of P.L.2003, c.15, the governing body may choose to apply the following renewal requirements instead of the requirements of subparagraph (a) of this paragraph: no such notes shall be renewed beyond the third anniversary date of the original notes unless an amount of such notes, at least equal to the first legally payable installment of the bonds in anticipation of which those notes are issued, is paid and retired on or before the third anniversary date, and if such notes are renewed beyond the fourth anniversary date of the original notes, a like amount is paid or retired on or before the fourth anniversary date from funds other than the proceeds of obligations.

b.The local finance board shall, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations as are necessary to implement the provisions of this act.

L.2003,c.15,s.11; amended 2003, c.306.



Section 40A:2-9 - Interim Obligations

40A:2-9. Interim obligations
After the sale of obligations, and pending the preparation of the definitive obligations, a local unit may issue interim obligations to the purchasers of such obligations. The definitive obligations, when prepared, may be delivered to the holders of such interim obligations in exchange therefor.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.

40A:2-10 Filing of supplemental debt statement required.

40A:2-10. Prior to the passage on first reading of any bond ordinance, refunding bond ordinance or ordinance amending such ordinance, except amending as to matters which are not required to be contained in such ordinance or which does not increase the total amount of the obligations authorized by such ordinance, a financial officer of the local unit shall execute and swear to a supplemental debt statement which shall be filed in the office of the clerk. Prior to the final passage of such ordinance, an executed duplicate of such statement shall be filed in the office of the director.

L.1960, c.169, s.1; amended 2003, c.15, s.1.



Section 40A:2-10 - Filing Of Supplemental Debt Statement Required.

40A:2-10 Filing of supplemental debt statement required.

40A:2-10. Prior to the passage on first reading of any bond ordinance, refunding bond ordinance or ordinance amending such ordinance, except amending as to matters which are not required to be contained in such ordinance or which does not increase the total amount of the obligations authorized by such ordinance, a financial officer of the local unit shall execute and swear to a supplemental debt statement which shall be filed in the office of the clerk. Prior to the final passage of such ordinance, an executed duplicate of such statement shall be filed in the office of the director.

L.1960, c.169, s.1; amended 2003, c.15, s.1.



Section 40A:2-11 - Down Payment.

40A:2-11 Down payment.

40A:2-11. a. No bond ordinance shall be finally adopted unless it appropriates to the purpose, or ratably to the respective purposes to be financed, in addition to the obligations thereby authorized, a sum as a down payment which is not less than 5% of the amount of the obligations authorized.

b.Said sum so appropriated as a down payment must have been made available prior to final adoption of the bond ordinance from any one or more of the following:

1.by provision in a previously adopted budget or budgets of the local unit for down payment or for capital improvement purposes;

2.from moneys then actually held by the local unit and previously contributed for such purpose other than by the local unit; or

3.by emergency appropriation.

c.The provisions of this section shall not apply to a bond ordinance which authorizes obligations solely for any purpose referred to in paragraphs a., b., c., d., e. and h. of section 40A:2-7 or for those bond ordinances which involve projects funded by State grants such as Green Acres, Transportation Trust Fund, and other similar programs, or for those bond ordinances which involve environmental infrastructure projects, as defined in section 3 of P.L.1985, c.334 (C.58:11B-3), funded by loans from the "New Jersey Environmental Infrastructure Trust," created pursuant to section 4 of P.L.1985, c.334 (C.58:11B-4), or the State, acting by and through the Department of Environmental Protection.

amended 2003, c.15, s.2; 2015, c.95, s.33.



Section 40A:2-12 - Bond Ordinance; Contents

40A:2-12 Bond ordinance; contents
40A:2-12. A bond ordinance shall contain in substance the following:

a. (1) an authorization for the issuance of obligations, stating in brief and general terms sufficient for reasonable identification the purpose or purposes for which the obligations are to be issued, a statement of the estimated maximum amount of bonds or notes to be issued, and the estimated cost of such purpose or purposes, but related improvements or properties may be treated as one improvement or property; or

(2)an authorization for the assumption by the local unit of the obligations of the authority sought to be dissolved pursuant to section 20 of P.L.1983, c.313 (C.40A:5A-20) for which the local unit is not a guarantor;

b.a determination of the period of usefulness of the purpose within the limitations of this chapter or, if issued for several purposes, a determination of the average period of usefulness, taking into consideration the respective amounts of obligations authorized for the said several purposes;

c.a determination that (1) the supplemental debt statement has been filed in the office of the clerk, (2) such statement shows that the gross debt as defined in this chapter is increased by authorization of such obligations by $ or is not increased, and (3) the obligations authorized by the bond ordinance will be within debt limitations prescribed by this chapter, or the issuance thereof is permitted by an exception to said limitations naming the particular section, paragraph or law providing such exception;

d.a statement of the aggregate amount for items of expense permitted under 40A:2-20.

L.1960, c.169, s.1; amended 2001, c.29, s.2.



Section 40A:2-13 - Multipurpose Bond Ordinances

40A:2-13. Multipurpose bond ordinances
Any 2 or more purposes for which this chapter authorizes obligations may be provided for in a single bond ordinance and may be combined in a single issue of obligations.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-14 - Local Improvement Obligations

40A:2-14. Local improvement obligations
a. Any bond ordinance to finance any local improvement, in addition to other required provisions, shall contain:

1. a determination of the amount or the percentage of the cost which the local unit will contribute to the payment of the cost of the local improvement;

2. a statement of the number of annual installments in which the special assessments may be paid, not exceeding 20, or the average thereof if more than 1 local improvement is being financed; and

3. a statement of the estimated maximum amount of the special assessments.

b. Before or after confirmation of special assessments, a local unit may authorize and issue obligations to finance a local improvement, except that

1. a local unit may not issue bonds to finance its share of the cost of a local improvement in excess of the amount or percentage of contribution;

2. bonds to finance the cost of a local improvement to be assessed against properties may not be issued in excess of the stated estimated maximum amount of special assessments, or the amount of special assessments then confirmed, unpaid and not delinquent.

c. Bonds to finance that part of the cost of a local improvement which is to be assessed on property shall not be issued to finance any other additional purpose and shall include in the title thereof the word "assessment" .

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1983, c. 169, s. 2, eff. May 3, 1983.



Section 40A:2-15 - Power To Make Special Covenants In Bond

40A:2-15. Power to make special covenants in bond
Any bond ordinance to finance any cost or expense of a municipal public utility, or any ordinance amendatory thereof or supplemental thereto adopted prior to the issuance of obligations, may contain the following covenants with the holders of such obligations which shall be observed and performed by the local unit, notwithstanding the provisions of this or any other law:

a. As to the use and disposition of revenues derived or to be derived from the operation of the whole or any part of any municipal public utility, including any improvements thereto or extensions thereof thereafter constructed or acquired, whether said obligations are authorized to finance construction, improvement, enlargement, reconstruction, extension or acquisition of such or any other municipal public utility;

b. Pledging to the punctual payment of the principal of and interest on such obligations, all or any part of such revenues;

c. As to the setting aside out of such revenues of 1 or more reserve funds, and the regulation and disposition thereof;

d. As to the fixing and collection of such rates, rentals and other charges for connection with or the use of any such municipal public utility, including any improvements thereto or extensions thereof thereafter constructed or acquired as will annually produce revenues sufficient to provide for all or any lesser part described in said ordinance of the following:

1. expenses of operation, maintenance and repair of such utility and any other such utilities,

2. payment of the principal of and interest on said obligations,

3. such reserve funds as may have been provided for in said ordinance,

4. payment of any mortgage or mortgages subject to which such utility or any other such utilities, or any part thereof may have been acquired, and

5. payment of any obligations having a lien on the revenues of such utility or any other such utilities, or any part thereof prior to or on a parity with the lien of such obligations;

e. As to the procedure, if any, by which the terms of any covenant with the holders of such obligations may be amended or abrogated, the amount of obligations the holders of which must consent thereto and the manner in which such consent may be given.

Such obligations may contain such recitals of or reference to any such covenants as any resolution determining their form may provide.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-16 - Matters Not In Bond Ordinance

40A:2-16. Matters not in bond ordinance
All matters not required to be contained in the bond ordinance may be determined by subsequent resolutions passed by the recorded affirmative votes of a majority of the full membership of the governing body.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-17 - Adoption Of Bond Ordinance, Procedures.

40A:2-17 Adoption of bond ordinance, procedures.

40A:2-17. a. Introduction.

A bond ordinance shall be introduced in writing at a meeting of the governing body and shall be passed upon first reading, which may be by title.

b.Publication, hearing and adoption.

The bond ordinance, or a summary thereof, in a form prescribed by the Local Finance Board, shall be published after first reading, together with notice of the introduction thereof and of the date, which shall be at least 10 days after introduction and first reading, and the time and place of further consideration for final passage, which may be at an adjournment of such meeting or another meeting. If a summary is published, the summary shall contain a clear and concise statement prepared by the clerk of the governing body setting forth the purpose of the ordinance, the amount of indebtedness being authorized and the time and place when and where a copy of the ordinance can be obtained, without cost, by any member of the general public residing in the local unit.

Such publication shall be at least one week prior to the date for further consideration. At the time and place so advertised, or at any time and place to which such meeting or further consideration shall from time to time be adjourned, such bond ordinance may be read by its title, if,

(1)at least one week prior to such date or further consideration, there shall have been posted, on the bulletin board or other place upon which public notices are customarily posted in the principal municipal building of the municipality,

(a)a copy of such bond ordinance or summary, and

(b)a notice that copies of such bond ordinance will be made available during such week and up to and including the date of such meeting or further consideration to the members of the general public of the municipality who shall request such copies, naming the place at which such copies will be so made available, and

(2)such copies of said bond ordinance shall have been made available accordingly, but otherwise such bond ordinance shall be read in full. All persons interested shall then be given an opportunity to be heard.

After the duplicate of the supplemental debt statement has been filed in the office of the director, and after such hearing, the governing body may proceed to amend the bond ordinance and thereupon finally adopt or reject it, with or without amendments.

If any amendment is adopted substantially altering matters required by this chapter to be contained in the bond ordinance, such amended bond ordinance shall not be finally adopted until at least one week thereafter and until the bond ordinance or a summary of it shall have been published once at least two days prior to the date for further consideration, together with notice of the date, time and place at which it will be further considered for final adoption. At the time and place so advertised, or at any time and place to which such meeting or further consideration shall from time to time be adjourned, such amended bond ordinance may be read by its title, if,

(1)at least one week prior to such date or further consideration, there shall have been posted, on the bulletin board or other place upon which public notices are customarily posted in the principal municipal building of the municipality,

(a)a copy of such bond ordinance or summary, and

(b)a notice that copies of such bond ordinance will be made available during such week and up to and including the date of such meeting or further consideration to the members of the general public of the municipality who shall request such copies, naming the place at which such copies will be so made available, and

(2)such copies of said bond ordinance shall have been made available accordingly, but otherwise such bond ordinance shall be read in full. All persons interested shall again be given an opportunity to be heard. After such hearing, the governing body may proceed to reject, finally adopt or further amend such bond ordinance.

A bond ordinance shall be finally adopted by the recorded affirmative votes of at least 2/3 of the full membership of the governing body. In a local unit in which the approval of any officer is required to make an ordinance or resolution effective, such bond ordinance shall be so approved, or passed over veto before it shall be published after final adoption.

c.Final publication with statement.

Every bond ordinance shall be published either in full or in summary form after final adoption, together with a statement in substantially the following form:



STATEMENT



The bond ordinance published herewith has been finally adopted and the 20-day period of limitation within which a suit, action or proceeding questioning the validity of such ordinance can be commenced, as provided in the Local Bond Law has begun to run from the date of the first publication of this statement.



-------------------------------------------

Clerk

L.1960, c.169, s.1; amended 1963, c.153; 2000, c.126, s.14.



Section 40A:2-18 - Bond Ordinance, Effective Date.

40A:2-18 Bond ordinance, effective date.

40A:2-18. A bond ordinance shall take effect 20 days after the first publication of the ordinance or of a summary thereof after final adoption. A bond ordinance which authorizes obligations to fund, refund, renew, extend or retire obligations issued or authorized pursuant to this chapter, or notes or bonds issued or authorized pursuant to any act of which this chapter is a revision shall not be subject to referendum.

L.1960, c.169, s.1; amended 2000, c.126, s.15.



Section 40A:2-19 - Publications

40A:2-19 Publications
40A:2-19. Publications required by this chapter shall, in the case of a municipality, be in a newspaper published and circulating in the municipality, if there be one, and if not, in a newspaper published in the county and circulating in the municipality. In the case of a county, publications shall be in a newspaper published at the county seat, if there be one, and if not, in a newspaper published and circulating in the county. For the purposes of this section, a newspaper shall not be deemed to be published during any period of time in which the publication of such newspaper shall be interrupted by any involuntary suspension of publication resulting from loss, destruction, mechanical or electric failure of typesetting equipment or printing presses or the unavailability due to conditions beyond the control of the publisher, of paper or other materials and supplies necessary for operation, or resulting from a labor dispute with a recognized labor union.

L.1960, c.169, s.1; amended 1970, c.318.



Section 40A:2-20 - Expenses Included In Cost

40A:2-20. Expenses included in cost
The cost of an improvement or property may include interest on obligations until the end of the fiscal year in which the obligations are issued or until 6 months after the completion of construction or acquisition, and architect's fees, accounting, engineering and inspection costs, legal expenses, costs of authorizing, selling and issuing obligations, preliminary planning, test and survey expenses, and a reasonable proportion of the compensation and expenses of employees of a local unit in connection with the construction or acquisition of such improvement or property.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-21 - Minimum Period Of Usefulness

40A:2-21. Minimum period of usefulness
No local unit shall authorize obligations for any improvement or purpose having a period of usefulness of less than 5 years.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-22 - Maximum Bond Terms.

40A:2-22 Maximum bond terms.

40A:2-22. The governing body of the local unit shall determine the period of usefulness of any purpose according to its reasonable life computed from the date of the bonds, which period shall not be greater than the following:

a.Buildings and structures.

1.Bridges, including retaining walls and approaches, or permanent structures of brick, stone, concrete or metal, or similar durable construction, 30 years.

2.Buildings, including the original furnishings and equipment therefor:

Class A: A building, of which all walls, floors, partitions, stairs and roof are wholly of incombustible material, except the window frames, doors, top flooring and wooden handrails on the stairs, 40 years;

Class B: A building, the outer walls of which are wholly of incombustible material, except the window frames and doors, 30 years;

Class C: A building which does not meet the requirements of Class A or Class B, 20 years.

3.Buildings or structures acquired substantially reconstructed or additions thereto, one-half the period fixed in this subsection for such buildings or structures.

4.Additional furnishings, five years.

b.Marine improvements.

1.Harbor improvements, docks or marine terminals, 40 years.

2.Dikes, bulkheads, jetties or similar devices of stone, concrete or metal, 15 years; of wood or partly of wood, 10 years.

c.Additional equipment and machinery.

1.Additional or replacement equipment and machinery, 15 years.

2.Voting machines, 15 years.

3.Information technology and telecommunications equipment, 7 years, except that for items with a unit cost of less than $5,000, 5 years.

d.Real property.

1.Acquisition for any public purpose of lands or riparian rights, or both, and the original dredging, grading, draining or planting thereof, 40 years.

2.Improvement of airport, cemetery, golf course, park, playground, 15 years.

3.Stadia of concrete or other incombustible materials, 20 years.

e.Streets or thoroughfares.

1.Elimination of grade crossings, 35 years.

2.Streets or roads:

Class A: Rigid pavement. A pavement of not less than eight inches of cement concrete or a six-inch cement concrete base with not less than three-inch bituminous concrete surface course, or equivalent wearing surface, 20 years.

Flexible pavement. A pavement not less than 10 inches in depth consisting of five-inch macadam base, three-inch modified penetration macadam and three-inch bituminous concrete surface course or other pavements of equivalent strength, in accordance with the findings of the American Association of State Highway Officials (AASHO) Road Test, 20 years.

Class B: Mixed surface-treated road. An eight-inch surface of gravel, stone or other selected material under partial control mixed with cement or lime and fly ash, six inches in compacted thickness with bituminous surface treatment and cover, 10 years.
Bituminous penetration road. A five-inch gravel or stone base course and a three-inch course bound with a bituminous or equivalent binder, 10 years.

Class C: Mixed bituminous road. An eight-inch surface of gravel, stone, or other selected material under partial control mixed with bituminous material one inch or more in compacted thickness, five years.

Penetration macadam road. A road of sand, gravel or water-bound macadam, or surfacing with penetration macadam, five years.

3.Sidewalks, curbs and gutters of stone, concrete or brick, 10 years.

The period of usefulness in this subsection shall apply to construction and reconstruction of streets and thoroughfares.

f.Utilities and municipal systems.

1.Sewerage system, whether sanitary or storm water, water supply or distribution system, 40 years.

2.Electric light, power or gas systems, garbage, refuse or ashes incinerator or disposal plant, 25 years.

3.Communication and signal systems, 10 years.

4.House connections to publicly-owned gas, water or sewerage systems from the service main in the street to the curb or property lines where not part of original installation, five years.

g.Vehicles and apparatus.

1.Fire engines, apparatus and equipment, when purchased new, but not fire equipment purchased separately, 10 years.

2.Automotive vehicles, including original apparatus and equipment (other than passenger cars and station wagons), when purchased new, five years.

3.Major repairs, reconditioning or overhaul of fire engines and apparatus, ambulances, rescue vehicles, and similar public safety vehicles (other than passenger cars and station wagons) which may reasonably be expected to extend for at least five years the period of usefulness thereof, five years.

h.The closure of a sanitary landfill facility utilized, owned or operated by a county or municipality, 15 years; provided that the closure has been approved by the Board of Public Utilities and the Department of Environmental Protection. For the purposes of this subsection "closure" means all activities associated with the design, purchase or construction of all measures required by the Department of Environmental Protection, pursuant to law, in order to prevent, minimize or monitor pollution or health hazards resulting from sanitary landfill facilities subsequent to the termination of operations at any portion thereof, including, but not necessarily limited to, the costs of the placement of earthen or vegetative cover, and the installation of methane gas vents or monitors and leachate monitoring wells or collection systems at the site of any sanitary landfill facility.

i.(Deleted by amendment, P.L.2007, c.62.)

j.The prefunding of a claims account for environmental liability claims by an environmental impairment liability insurance pool pursuant to P.L.1993, c.269 (C.40A:10-38.1 et al.), 20 years.

L.1960, c.169, s.1; amended 1964, c.133; 1981, c.273, s.1; 1985, c.153, s.2; 1993, c.269, s.18; 2005, c.174; 2007, c.62, s.17.



Section 40A:2-22.1 - Request For Determination Of Period Of Usefulness.

40A:2-22.1 Request for determination of period of usefulness.

18.A local unit may request, in a form and manner determined by rule and regulation of the Local Finance Board, that the Director of the Division of Local Government Services in the Department of Community Affairs determine a period of usefulness for any capital improvement or property not included in N.J.S.40A:2-22, provided that the maximum period of usefulness so determined shall not exceed 15 years.

L.2007, c.62, s.18.



Section 40A:2-24 - Form Of Obligations

40A:2-24. Form of obligations
Notes may be issued payable to bearer, with interest payable to bearer or on presentation for endorsement or may be in registered form. Notes payable to bearer may be made subject to registration and the principal of and interest on notes so registered shall be payable to the registered owner.

Bonds may be issued either in coupon or registered form. Bonds in coupon form may contain provision for registration as to principal only and as to both principal and interest. Bonds issued in fully registered form or in coupon form with provision for registration as to both principal and interest may contain provision for conversion into bonds in coupon form at the request and expense of the registered owner or his duly authorized attorney or legal representative.

Any obligations may be issued subject to redemption prior to maturity with or without premium, or at such redemption price or prices and under such terms and conditions as may be fixed by resolution of the governing body.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-25 - Execution And Delivery Of Obligations

40A:2-25. Execution and delivery of obligations
Obligations shall be executed in the name of the local unit by the manual or facsimile signatures of such officials, including a financial officer, as may be designated by resolution, or if none be designated, of the director of the board of chosen freeholders of a county or the mayor, or other executive officer of the municipality and of a financial officer of the local unit, and shall be under the seal of the local unit affixed, imprinted or reproduced thereon and attested by the manual signature of the clerk or deputy clerk. Coupons attached to any obligation shall be authenticated by the facsimile or manual signature of the financial officer whose manual or facsimile signature appears upon the obligation.

Delivery of obligations fully executed by the officers holding office at the time of such execution shall be valid, notwithstanding any change in such officers or in the seal occurring after such execution.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1983, c. 370, s. 1, eff. Oct. 27, 1983.



Section 40A:2-26 - Maturities Of Bonds.

40A:2-26 Maturities of bonds.

40A:2-26.Maturities of all bonds shall be as determined by bond ordinance or by subsequent resolution and within the following limitations:

a.All bonds shall mature within the period or average period of usefulness determined in the bond ordinance.

b.All bonds shall mature in annual installments, the first of which shall be payable not more than one year from the date of the bonds. No annual installment shall exceed by more than 100% the amount of the smallest prior installment.

c.The first installment of bonds to finance a municipal public utility may be made payable not later than the end of the second year's operation, computed from the estimated date of completion, as fixed in the project report submitted pursuant to this chapter.

d.Bonds to finance that part of the cost of a local improvement which is to be assessed on property shall mature in annual installments not exceeding in number the number of annual installments or average thereof fixed in the bond ordinance for the payment of special assessments. The first annual installment of such bonds shall be payable not more than two years from the date of the bonds, and no annual installment shall exceed the amount of the smallest prior installment.

e.A governing body which has concluded that the limitations as to maturities or amounts of annual installments will adversely affect the financial position of the local unit, may make written application to the Local Finance Board setting forth its conclusion and the reasons therefor and the desired maturities or the amounts of annual installments for bonds about to be issued. If the Local Finance Board finds such conclusion to be well founded, it may, by order, fix the maturities or amounts of annual installments of such bonds as desired by the local unit, or fix any such other maturities or amounts of annual installments which the circumstances warrant. Application to the Local Finance Board shall not be required if the maturities or the amounts of annual installments have been determined by (1) the "New Jersey Environmental Infrastructure Trust," created pursuant to section 4 of P.L.1985, c.334 (C.58:11B-4), in connection with a loan made by the trust or (2) the State, acting by and through the Department of Environmental Protection, in connection with a loan made by the State, in each case relating to the financing of one or more environmental infrastructure projects as defined in section 3 of P.L.1985, c.334 (C.58:11B-3).

f.The governing body, by resolution, may provide for a single and combined issue of bonds not exceeding the aggregate amount of bonds authorized by two or more bond ordinances. The bonds of such issue shall mature within the average period of usefulness which shall be determined in said resolution, taking into consideration the respective amount of bonds authorized by each of the bond ordinances and the period or average period of usefulness therein determined. The provisions of this chapter applicable to the sale and issuance of a single issue of bonds shall apply to the sale and issuance of such combined issue of bonds.

g.The governing body, by resolution, may allow the adjustment of, or otherwise delegate to a finance officer the authority to adjust, the maturity schedule of the bonds, up to 24 hours prior to the time advertised for the receipt of bids and within 24 hours after the award of bids; provided that no maturity schedule adjustment shall exceed 10% of the principal for any maturity with the aggregate adjustment to maturity not to exceed 10% of the principal for the overall issue. When an adjustment has been made to a maturity schedule previously approved by the Local Finance Board, a copy of the final maturity schedule which meets or complies with the limitations in this subsection shall be filed with the board within 30 days of the sale and shall be conclusively deemed to have been approved by the board.

amended 2003, c.15, s.3; 2015, c.95, s.12.



Section 40A:2-27 - Sale Of Bonds, Methods.

40A:2-27 Sale of bonds, methods.

40A:2-27. a. All bonds shall be sold at public sale upon the submission of sealed bids or through the submission of electronic proposals, except that bonds may be sold at private sale without any previous public offering:

(1)if constituting all or part of an authorized issue of $1,000,000 or less, or

(2)if sold to any board, body, agency, commission, instrumentality, district, authority or political subdivision of any local unit, or of the State, or of the Federal Government.

b. (1) If no legally acceptable bid is received at advertised public offering pursuant to subsection a. of this section, such bonds or any of them may be sold at private sale within 30 days after the advertised date for public bidding, provided, however, that no bonds shall contain substantially different provisions from those specified in said notice.

(2)Any purchaser of bonds at private sale, other than a public body, shall deposit a certified or cashier's or treasurer's check drawn upon a bank or trust company in an amount equal to 5% of the amount of bonds purchased and such amount shall be applied as in the case of a deposit made at public sale.

(3)Any private sale of bonds shall be made or confirmed by resolution of the governing body adopted by not less than a 2/3 vote of the full membership thereof, setting forth the date, maturities, interest rate and price of the bonds and the name of the purchaser.

c.If the governing body determines to conduct the public sale through the submission of electronic proposals, such electronic proposals shall be submitted in the form of open or closed auctions conducted through a nationally recognized electronic securities bidding service and in accordance with such rules as may be promulgated by the board. The local finance board may adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulating the terms and conditions of the submission of electronic proposals.

L.1960, c.169, s.1; amended 1981, c.111, s.1; 2003, c.15, s.4.



Section 40A:2-28 - Sale Of Bond Anticipation Notes Or Capital Notes

40A:2-28. Sale of bond anticipation notes or capital notes
All bond anticipation notes or capital notes may be sold at private sale pursuant to resolution of the governing body, or by a financial officer of the local unit expressly designated by resolution to sell such notes. The financial officer making any such sale shall report in writing to the governing body at the next meeting thereof as to the principal amount, interest rate, and maturities of the notes sold, the price obtained and the name of the purchaser.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-29 - Minimum Price For Obligations.

40A:2-29 Minimum price for obligations.

40A:2-29. Obligations sold pursuant to subsection d. of N.J.S.40A:2-32 shall be sold at not less than par value plus any interest accrued to the date of delivery. No other obligations shall be sold for less than 99% of par value and interest accrued to date of delivery unless the local unit has obtained the approval of the director, which approval may be subject to such conditions as the director deems necessary and appropriate.

L.1960, c.169, s.1; amended 2003, c.15, s.5.



Section 40A:2-30 - Advertisement Of Public Sale Of Bonds.

40A:2-30 Advertisement of public sale of bonds.

40A:2-30. a. A notice of public sale of bonds containing the provisions described in subsection a. of N.J.S.40A:2-31 shall be advertised at least once at least seven days prior thereto in a newspaper qualified for publication of a bond ordinance of the local unit. A summary of the notice of public sale of bonds as provided for in subsection b. of N.J.S.40A:2-31 shall be advertised at least once at least seven days prior thereto in a nationally recognized local government bond marketing publication or electronic information service carrying municipal bond notices and devoted primarily to financial news or the subject of state and municipal bonds.

b.The governing body, may, by resolution, allow or otherwise delegate to a finance officer the authority to postpone a public sale without readvertisement provided that the notice pursuant to subsection a. of this section contained precise information concerning the postponement and rescheduling procedure. The postponement and rescheduling procedure shall provide that a public sale may be postponed upon not less than 24 hours' notice, and that if the public sale is postponed, it may be recommenced upon not less than 48 hours' notice without further notice of sale. A public sale may not be postponed for more than 60 days without readvertisement.

L.1960, c.169, s.1; amended 1992, c.178, s.3; 2003, c.15, s.6.



Section 40A:2-31 - Contents Of Notice.

40A:2-31 Contents of notice.

40A:2-31. a. A notice of public sale of bonds required to be advertised pursuant to N.J.S.40A:2-30 shall set forth:

(1)the principal amount, date, denomination and maturities, and authorization for any adjustments to the maturities pursuant to subsection g. of N.J.S.40A:2-26 of the bonds offered for sale;

(2)the rate or rates of interest or maximum rate or rates of interest to be borne by the bonds and the method of calculation of interest cost pursuant to subsection e. of N.J.S.40A:2-32;

(3)postponement provisions and other terms and conditions of such public sale;

(4)the type of sale to be conducted, through the submission of either sealed or electronic proposals; and

(5)such other provisions as may be determined by the governing body.

b.A summary of the notice of public sale of bonds required to be advertised pursuant to N.J.S.40A:2-30 shall set forth:

(1)the principal amount, date, denomination and maturities of the bonds offered for sale;

(2)the rate or rates of interest or maximum rate or rates of interest to be borne by the bonds;

(3)a reference to where additional terms and conditions of the public sale may be obtained; and

(4)the type of sale to be conducted, through the submission of either sealed or electronic proposals.

L.1960, c.169, s.1; amended 1992, c.178, s.4; 2003, c.15, s.7.



Section 40A:2-32 - Sale Of Bonds; Bidding Requirements.

40A:2-32 Sale of bonds; bidding requirements.

40A:2-32. a. (1) All bidders shall be required to deposit cash delivered by wire or otherwise or a certified or cashier's or treasurer's check, drawn upon a bank or trust company, equal to not less than 2% of the bonds to secure the local unit in part from any loss resulting from the failure of the bidder to comply with the terms of his bid, or as liquidated damages for such failure.

(2)The local finance board may adopt rules to permit local units to accept a financial surety bond in lieu of a certified, cashier's or treasurer's check as required in paragraph (1) of this subsection.

b.All sealed bids for bonds shall be publicly opened and announced, and all bids received electronically shall be received and announced, at the advertised time and place of sale, except upon a postponement and recommencement of the public sale made in accordance with the provisions of subsection b. of N.J.S.40A:2-30 in which case such bids or proposals shall be publicly opened, received and announced, as appropriate, at the postponed and recommenced date. Such bids as comply with the terms of the notice of sale shall be considered, and any bid not complying with the terms of such notice may be rejected. All bids received may be rejected.

c.Bonds of two or more issues may be sold on the basis of combined maturities, or the maturities of each issue offered for sale.

d.Bonds may be offered for sale at a single rate of interest, or bidders may be requested to name a single rate of interest, but no proposal shall be considered which offers to pay less than the principal amount of bonds offered for sale or which names a rate of interest higher than the lowest rate of interest stated in any legally acceptable proposal. As between proposals naming the same lowest rate of interest, the proposal offering to accept the least amount of bonds shall be accepted, the bonds to be accepted shall be those first maturing, and as between such proposals, the proposal offering to pay the greatest premium shall be accepted. The amount of premium bid for the bonds shall in no event exceed $1,000.00 for the principal amount of bonds offered for sale. In order to effect the foregoing, a sufficient number of the last maturing bonds shall be of the denomination of $1,000.00 or less.

e. (1) Bonds may be offered for sale at different rates of interest for the same issue or different rates of interest for different issues, or parts thereof, or bidders may be requested to name any such rates of interest. No proposal shall be considered under which the total loan is made at an interest cost higher than the lowest net interest cost or the true interest cost to the local unit under any legally acceptable proposal. The governing body shall specify in its notice of public sale advertised pursuant to N.J.S.40A:2-30 whether the award shall be based on net interest cost or true interest cost.

(2)The net interest cost shall be computed by adding to the total principal amount of bonds bid for, the total interest cost to maturity in accordance with such bid and by deduction therefrom of the amount of premium, if any, bid or the addition thereto of the amount of discount, if any, bid.

(3)The true interest cost shall be computed in each instance by determining the interest rate, compounded semi-annually, necessary to discount the debt service payments to the date of the bonds and to the price bid, excluding interest accrued to the delivery date.

f.The governing body may establish additional terms or conditions of sale.

g.The governing body may, by resolution, allow or otherwise delegate to a finance officer the authority to permit bidders to aggregate consecutive principal maturities for which such bidder bid the same interest rate into term bonds, provided that mandatory sinking funds for which redemptions in lieu of the principal maturities are provided. For the purposes of this subsection "term bond" means a bond that is due in a certain year but has mandatory retirement provisions for portions of the term bond on specified dates prior to the maturity date of the term bond itself.

amended 2003, c.15, s.8; 2015, c.95, s.34.



Section 40A:2-33 - Sale Of Bonds At 1 Time Or In Installments

40A:2-33. Sale of bonds at 1 time or in installments
Any issue of bonds may be sold at 1 time or in installments at different times. The maturities of an installment of bonds offered for sale when combined with all maturities of the issue previously sold, shall be such as to comply with requirements as to maturities of a single issue of bonds. Any unsold part of an issue or installment may be sold notwithstanding that the maturities thereof, when considered alone, do not comply with such requirements.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-34 - Power Of Financial Officer To Sell Bonds

40A:2-34. Power of financial officer to sell bonds
The governing body, by resolution, may designate a financial officer of the local unit to sell and award bonds in accordance with the advertised terms of public sale. The financial officer making any such sale shall report in writing to the governing body at the next meeting thereof as to the principal amount, interest rate, and maturities of the bonds sold, the price obtained and the name of the purchaser.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-35 - Conversion, Reconversion And Reissuance Of Bonds

40A:2-35. Conversion, reconversion and reissuance of bonds
Unmatured bonds heretofore or hereafter issued by a local unit under this chapter or any other law, and containing provisions for registration, conversion or reconversion, or issued as bonds in registered form or coupon form without any of such provisions, shall be registered, converted, reconverted or replaced as herein provided at the written request and expense of the holder of bonds in bearer form or of the registered owner or his authorized attorney or legal representative.

Coupon bonds shall be registered as to both principal and interest by removing and canceling all unmatured coupons and by executing conversion certificates written or stamped on the bonds. Coupon bonds converted into bonds registered as to both principal and interest shall be reconverted into bonds in coupon form by the registration of such bonds to bearer, or the preparation and substitution of new bonds bearing the same rate of interest and of the same tenor as the original bonds, and by attaching to such bonds new coupons for the unmatured interest of the same form and tenor as those originally authorized. Any such bonds may be again converted or reconverted from time to time.

Fully registered bonds shall be converted into bonds in coupon form of the same or different denominations by preparation and substitution of new bonds with all privileges of registration, conversion and reconversion, and bearing the same rate of interest and being otherwise of the same tenor as the original bonds.

Any conversion or reconversion of fully registered bonds shall be pursuant to resolution of the governing body, which shall set forth the written request of the registered owner or his authorized attorney or legal representative, and the date, maturities, interest rate, denomination and numbers of the old and the new bonds. Any new bonds issued hereunder shall be signed by such officers in office at the time of such conversion or reconversion, or the authorization thereof, and any new coupons shall be authenticated by the facsimile signature of such present or former financial officer as the governing body may designate.

The governing body, by resolution, may authorize a new coupon bond to replace any outstanding bond prior to its maturity. The new bond shall be of substantially the same form and tenor as the outstanding bond, except that (1) the new bond may be a bond payable to bearer with 2 or more coupons attached for the payment to the several bearers thereof of a portion of each installment of the interest to become due thereon at or prior to the maturity thereof, (2) the rate or rates of interest on the new bond and the aggregate amount of any installment of interest to become due thereon at or prior to maturity thereof may be less than such rate and aggregate amount, respectively, with regard to the outstanding bond, and (3) the new bond shall be signed by such officers in office at the time such new bond is issued or is authorized to be issued, and the new coupons shall bear the facsimile signature of such present or former financial officer as the governing body may designate, and (4) the new bond may be made registerable as to principal only, or as to both principal and all interest payable thereon, or as to both principal and interest represented by any particular coupon or coupons. There shall be endorsed on the new bond substantially the following statement: "This bond has been revised as to form and reissued as of the day of , 19 " , in which statement shall be inserted the date of issuance of the new bond or any earlier date not previous to the last preceding date of payment of interest on the outstanding bond. A new bond shall not be issued unless the outstanding bond shall be presented and surrendered with a written request for its reissuance. Upon effecting the issuance of any new bond, the officer effecting the same shall execute and file a certificate identifying the bond in the office of the clerk.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-36 - Lost, Destroyed Or Defaced Obligations

40A:2-36. Lost, destroyed or defaced obligations
Lost, destroyed or defaced obligations shall be reissued in the form and tenor of the original obligations upon supplying to the satisfaction of the governing body (a) proof of ownership, (b) proof of loss or destruction or the defaced or partially destroyed obligations, (c) adequate surety bond, and (d) payment of cost of preparation of new obligations. The new obligations shall be issued pursuant to resolution of the governing body setting forth the written request of the holder or owner or his authorized attorney or legal representative, of the lost, destroyed or defaced obligations and the date, maturity, interest rate, denomination and numbers of such obligations and the amount and term of the surety bond. The new obligations shall be signed by such officers in office at the time of the issuance or the authorization thereof, and the new coupons, if any, shall be authenticated by the facsimile signature of such present or former financial officer as the governing body may designate.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-37 - Contracts To Be Financed By Obligations

40A:2-37. Contracts to be financed by obligations
The governing body shall not make any contract under which payments are to be financed pursuant to a bond ordinance until such bond ordinance shall be effective.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-38 - Prohibited Agreements

40A:2-38. Prohibited agreements
In the issuance or sale of obligations, it shall be unlawful for the governing body or any member thereof or any official:

a. To pay or agree to pay, directly or indirectly, any bonus, commission, fee or other compensation or consideration for the issuance or for the sale of obligations, and any amount so paid may be recovered for the local unit;

b. To make any agreement with any purchaser or bidder, or his representative, regarding the deposit or disposition or any moneys received or to be received from such sale and every such agreement shall be void;

c. To make any agreement pertaining to the sale of obligations which contains provisions as to any other matter, and such sale and any such agreement shall be void;

d. To make any agreement or "service contract" with respect to publication of notice of sale and printing of bonds or notes, the providing of a legal opinion or for any of such services, whether or not accompanied by an offer to bid for or purchase obligations. Any such agreement or contract shall be void, and any amount so paid may be recovered for the local unit; except, however, agreements made directly with a newspaper, bond printer or an attorney licensed to practice law in the State in which he has his office.

A municipal bond dealer, banker, or financial expert may be engaged or employed as a financial advisor to provide financial services in connection with the sale of obligations, including the preparation of a bidding circular or prospectus. The financial advisor may bid for obligations offered by the issuer at public sale. The financial advisor shall not purchase any such obligations at any private sale, but any such purchase shall not affect the validity of the obligations, and the local unit shall recover any compensation and profit resulting therefrom to such financial advisor.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1981, c. 268, s. 1, eff. Aug. 24, 1981.



Section 40A:2-38.1 - Attorneys; Compensation; Services On Issuance Of Bonds

40A:2-38.1. Attorneys; compensation; services on issuance of bonds
No county, municipality or other political subdivision of the State or any board, commission or agency thereof, shall compensate an attorney for services rendered in connection with the issuance of bonds other than at a reasonable rate agreed on prior to the rendering of the services.

L.1973, c. 114, s. 1.



Section 40A:2-39 - Application Of Proceeds

40A:2-39. Application of proceeds
The proceeds of the sale of obligations shall be applied only to the purposes for which such obligations are authorized. If, for any reason, any part of such proceeds are not necessary for such purposes, such part shall be used to pay such outstanding obligations, or if in the opinion of the governing body it is in the best interest of the local unit such part may be appropriated to and used to finance the cost of any other purpose or purposes for which bonds may be issued.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-40 - Annual Debt Statement

40A:2-40. Annual debt statement
The chief financial officer of each local unit shall, before the end of the first month of each fiscal year, make and file in the office of the clerk and of the director an annual debt statement, under oath, as of the last day of the preceding fiscal year, and such statement shall be a public record open to inspection.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-41 - Contents Of Annual Debt Statement

40A:2-41. Contents of annual debt statement
The annual debt statement shall be in form prescribed by the director and shall set forth as to the local unit:

a. Gross debt;

b. Deductions;

c. Net debt;

d. The equalized valuations of the taxable real estate, together with improvements, for the last 3 preceding fiscal years, and the average thereof;

e. Net debt expressed as a percentage of such average of equalized valuations; and

f. Any other information or detail required by law or by the director. The amount of any item which is indefinite or unascertainable may be estimated.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1964, c. 72, s. 5.



Section 40A:2-42 - Supplemental Debt Statement

40A:2-42. Supplemental debt statement
A supplemental debt statement shall be in form prescribed by the director and shall set forth as to the local unit:

a. The net debt as stated in the annual debt statement or revision thereof last filed; the amount by which such net debt has been increased by the authorization of additional debt or decreased by payment of outstanding debt or reduction of the authorization to incur debt;

b. The amounts and purposes separately itemized of obligations about to be authorized, together with any deductions which may be made on account of any such item;

c. The net debt of the local unit as determined by addition of the net amounts stated in subsections a and b;

d. The equalized valuations of the taxable real estate, together with improvements for the last 3 preceding years, and the average thereof as stated in the annual debt statement or revision thereof last filed; and

e. Net debt expressed as a percentage of said average of equalized valuations.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1964, c. 72, s. 6.



Section 40A:2-43 - Gross Debt

40A:2-43. Gross debt
Gross debt shall include all bonds and notes issued and authorized but not issued pursuant to this or any other law by the local unit, or guaranteed by the local unit, except tax anticipation notes, emergency notes, special emergency notes and utility revenue notes. Gross debt of a municipality shall also include that amount of the total of all the bonds and notes issued and authorized but not issued by any school district including the area of the municipality, which results from the application to such total of the ratio which the equalized valuation basis of the municipality bears to the sum of the equalized valuation basis of each municipality in any such school district.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1964, c. 72, s. 7.



Section 40A:2-44 - Deductions From Gross Debts

40A:2-44. Deductions from gross debts
40A:2-44. There shall be deducted from the gross debt of the local unit, to the extent included therein, the amount of bonds or notes issued and authorized but not issued:

a.for school purposes by a municipality or by a school district with boundaries coextensive with such municipality or of which such municipality is a part (other than a regional school district) to the extent of the following percentages of the equalized valuation basis of such municipality as provided in section 18A:24-19 of the New Jersey Statutes.

If such school district does not have title to any one of the facilities mentioned in such section, the authorization of debt for the procurement of such school facilities shall be deductible within the limitations prescribed in such section;

b.for school purposes by a regional school district;

c.for purposes which are self-liquidating as provided in this chapter, but only to the extent permitted by this chapter;

d.by a public body other than the local unit and the principal and interest of which is guaranteed by the local unit but only to the extent permitted by this chapter or any other law;

e.as bond anticipation notes in anticipation of bonds then authorized or issued;

f.for which there are funds on hand or sinking funds applicable only to the payment thereof and not otherwise deductible, including the proceeds of any bonds or notes held for that purpose and any accounts receivable or amounts which may be payable from the Federal Government, this State or any public instrumentality thereof, which funds are applicable only to the payment of any part of the gross debt not otherwise deductible;

g.for any other purpose for which a deduction is authorized by law; and

h.for any purpose authorized pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.) which is otherwise bondable pursuant to the "Local Bond Law," N.J.S.40A:2-1 et seq. when the debt service on the obligations will be paid solely from a county or municipal trust fund created pursuant to P.L.1997, c.24 (C.40:12-15.1 et seq.).

No deduction shall be allowed for any obligations authorized or issued to finance a purpose for which a deduction is allowed if, combined with a purpose for which a deduction may not be taken, or for any obligation issued to fund or refund bonds or notes if any of the outstanding bonds or notes paid, funded or refunded shall have been issued for or combined with a purpose or indebtedness for which no deduction can be taken under this chapter.

L.1960, c.169, s.1; amended 1964, c.72, s.8; 1969, c.14; 1999, c.345.



Section 40A:2-45 - Self-liquidating Purposes.

40A:2-45 Self-liquidating purposes.

40A:2-45. Any municipal public utility shall be deemed to be a self-liquidating purpose if the cash receipts from fees, rents or other charges, and for redevelopment utilities, taxes other than taxes assessed on real property, in a fiscal year are sufficient to meet operating and maintenance costs (exclusive of depreciation and obsolescence) and interest and debt redemption charges payable or accruing in such year without recourse to general taxation or the deficit, if any, anticipated in the dedicated utility assessment budget. There may be included in such cash receipts any fees, rents and other charges collected from other departments or utilities of the local unit at a rate not in excess of the fees, rents or other charges to other consumers, customers or users, or if there be no other consumers, customers or users properly comparable, then not in excess of the comparable fees, rents and other charges of privately owned or operated utilities or enterprises. Any municipal public utility may include interest on investments and deposits and appropriated surplus as revenues, in addition to the other revenues authorized by this section, in a determination of whether that municipal public utility shall be deemed to be a self-liquidating purpose.

Amended 1964, c.72, s.9; 1991, c.196; 1996, c.76; 2009, c.90, s.16.



Section 40A:2-46 - Self-liquidating Purposes During Construction

40A:2-46. Self-liquidating purposes during construction
Any municipal public utility shall be deemed to be self-liquidating during the period of construction or acquisition and until it shall have been in operation for at least 1 fiscal year if the local government board or, in the case of a project consisting of acquisition of land areas needed for a redevelopment housing project, the Division of Planning and Development in the Department of Conservation and Economic Development shall have determined by order on the basis of a project report that the said municipal public utility will have an income sufficient to make it a self-liquidating purpose.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-47 - Self-liquidating Improvements And Extensions

40A:2-47. Self-liquidating improvements and extensions
Obligations to finance an improvement or extension of a municipal public utility shall be deemed to be for a self-liquidating purpose in the fiscal year in which the obligations to finance the same shall have been authorized or issued:

a. if such utility would have been self-liquidating during the last fiscal year had there been included in the interest and debt redemption charges for such year an amount equal to interest for 1 year at the rate of 4 1/2 % per annum on such obligations, and the amount of the first installment of serial bonds legally issuable to finance such improvement or extension plus an amount for charges as aforesaid with respect to all bonds and notes authorized but not issued for such utility;

b. if the local government board or, in the case of a project consisting of acquisition of land areas needed for a redevelopment housing project, the Division of Planning and Development in the Department of Conservation and Economic Development, shall determine by order on the basis of a project report that said utility would have been self-liquidating during the last preceding fiscal year if there had been included interest and debt redemption charges for said obligations and prospective income from said improvement or extension, or that said utility would have been self-liquidating if charges had been collected in said last preceding fiscal year as prescribed in said report.

The local government board or, in the case of a project consisting of acquisition of land areas needed for a redevelopment housing project, the Division of Planning and Development in the Department of Conservation and Economic Development are hereby authorized and empowered to make any determination required by this chapter.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-48 - Self-liquidating Utility Deficits

40A:2-48. Self-liquidating utility deficits
The amount of the deficit in the income of a self-liquidating municipal public utility applicable to interest and debt redemption, or the prospective amount of such deficit as determined by the local government board or, in the case of a project undertaken pursuant to the urban redevelopment law, the Division of Planning and Development in the Department of Conservation and Economic Development, shall be capitalized at 5% and the capital sum so determined shall not be deductible from the gross debt.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-49 - Conclusiveness Of Authorization Of Obligations

40A:2-49. Conclusiveness of authorization of obligations
After 20 days after publication after final passage of a bond ordinance, the following shall be conclusively presumed:

a. the accuracy, correctness and sufficiency of any annual or supplemental debt statement filed in connection therewith;

b. any recitals or statements of fact contained in such ordinance or preamble or recital thereof;

c. determinations in said ordinance as to purposes for which said obligations are authorized, the period or average period of usefulness, the maturities of any obligations, and the validity of the purpose or purposes for which authorized;

d. the due and regular introduction, publication and final passage and adoption of such ordinance;

e. the compliance with the provisions of this chapter and every other law of such ordinance and all matters in connection therewith, and the issuance of obligations authorized thereby or pursuant thereto by the local unit.

The local unit and all other persons interested shall forever be estopped from denying that such ordinance or its final adoption or issuance of obligations thereunder do not comply with the provisions of this and every other law, or from questioning in any manner the validity of such ordinance or any obligations issued thereunder in any action or proceeding commenced after 20 days shall have elapsed from publication of such ordinance after final passage.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-50 - Conclusiveness Of Validity Of Obligations

40A:2-50. Conclusiveness of validity of obligations
After issuance, all obligations shall be conclusively presumed to be fully authorized and issued by all the laws of this State, and any person shall be estopped from questioning their sale, execution or delivery by the local unit.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-51 - Issuance Of Refunding Bonds.

40A:2-51 Issuance of refunding bonds.

40A:2-51. Any local unit may incur indebtedness, borrow money, authorize and issue refunding bonds, notwithstanding any provision or limitation contained in this chapter or in any other law, and in any amount determined to be necessary by the governing body of the local unit and approved by the Local Finance Board, except as provided in subsection c. of this section, to effect the refunding for the purpose of:

a.Paying, funding or refunding outstanding bonds of the local unit, including emergency appropriations, temporary emergency appropriations, advance funding of pension obligations as part of an early retirement program offered by the State, and amounts owing to others for taxes levied in the local unit, or any renewals or extensions thereof, or any bonds issued to fund or refund the same and whether or not prior to the maturity or earliest redemption date of the bonds to be refunded.

b.Paying the cost of the issuance of such refunding bonds, including printing, advertising, accounting and financial and legal expenses.

c.Issuance of refunding bonds to realize debt service savings on outstanding obligations without the approval of the local finance board when authorized by conditions set forth in rules and regulations of the local finance board and upon a resolution adopted by 2/3 vote of the full membership of the governing body.

d.The sale and award of bonds by a finance officer who has been delegated that responsibility by resolution of the governing body in accordance with the advertised terms of public sale. The finance officer making any such sale shall report in writing to the governing body at the next meeting thereof as to the principal amount, interest rate and maturities of the bonds sold, along with the price obtained and the name of the purchaser.

L.1960, c.169, s.1; amended 1978, c.36, s.1; 2003, c.15, s.9.



Section 40A:2-51.1 - Issuance Of Refunding Bonds

40A:2-51.1. Issuance of refunding bonds
1. Notwithstanding the provisions of N.J.S.40A:2-51 to the contrary, a county or a municipality in which a pension fund has been established pursuant to P.L.1943, c.160 (C.43:10-18.1 et seq.), R.S.43:10-1 through R.S.43:10-18, P.L.1948, c.310 (C.43:10-18.50 et seq.), or P.L.1954, c.218 (C.43:13-22.3 et seq.), may incur indebtedness, borrow money, authorize and issue negotiable refunding bonds, and in any amount determined to be necessary by the county or the municipality and approved by the Local Finance Board to effect the refunding for the purpose of the actuarial liabilities of its pension system, in addition to the other purposes for which it may do the same under N.J.S.40A:2-51.

L.1985,c.67,s.1; amended 1994,c.185,s.1.



Section 40A:2-51.2 - Local Unit Authorized To Issue Bonds

40A:2-51.2. Local unit authorized to issue bonds
If a local unit shall require moneys for the purpose of assuring against adopting a budget which sets forth a deficit, the director may recommend that the Local Finance Board authorize the local unit to issue bonds, entitled "fiscal year adjustment bonds," authorized in accordance with the provisions governing refunding bonds for emergency appropriations set forth in N.J.S.40A:2-51 through 40A:2-60, except that the vote of the local governing body required for adoption of the bond ordinance or other action authorizing the sale of the bonds or bond anticipation notes shall be the same as required for adoption of the local budget. The proceeds of any fiscal year adjustment bonds shall be considered as anticipated revenues applicable to the expenditures for which appropriations are made in the transition year budget. In anticipation of the issuance of the bonds, bond anticipation notes may be issued in an amount not to exceed the estimate of the deficit in the transition year budget as determined by the director. Bond anticipation notes shall mature no later than one year from the date of issuance and may be renewed from time to time only with the permission of the Local Finance Board.

L.1991,c.75,s.5.



Section 40A:2-51.3 - Issuance Of Refunding Bonds By Local Government Entity For Certain Eri Liabilities.

40A:2-51.3 Issuance of refunding bonds by local government entity for certain ERI liabilities.

1.Notwithstanding the provisions of N.J.S.40A:2-51 to the contrary, a county or municipality may incur indebtedness, borrow money, authorize and issue negotiable refunding bonds, in any amount determined to be necessary by the county or the municipality and approved by the Local Finance Board to effect the refunding for the purpose of retiring the present value of the unfunded accrued liability for early retirement incentive benefits granted pursuant to P.L.1991, c.229, P.L.1991, c.230, P.L.1993, c.138, P.L.1993, c.181, P.L.1993, c.99, P.L.1999, c.59, P.L.2003, c.128, and P.L.2003, c.130, in addition to the other purposes for which it may do the same under N.J.S.40A:2-51. The system actuary shall calculate the present value of the unfunded liability due and owing by the municipality or county on a date certain upon the request of the county or municipality. For purposes of this section, "county" means any county of any class and all boards or commissions organized under such county, including but not limited to welfare boards, boards of social services, park commissions and mosquito control authorities.

L.2002,c.42,s.1; amended 2003, c.128, s.14; 2003 c.130, s.12.



Section 40A:2-52 - Authorization Of Refunding Bonds.

40A:2-52 Authorization of refunding bonds.

40A:2-52. Refunding bonds shall be authorized by a refunding bond ordinance which shall be adopted in the manner prescribed for adoption of a bond ordinance, except that no down payment shall be required. Bonds to be paid, funded or refunded with respect to which a refunding bond ordinance has been adopted pursuant to the provisions of this chapter and not otherwise deductible shall be deducted from the gross debt of the local unit. To the extent such refunding bonds are authorized for purposes other than the refunding of outstanding bonds, such refunding bonds shall be deductible from gross debt.

L.1960, c.169, s.1; amended 1978, c.36, s.2; 2003, c.15, s.10.



Section 40A:2-53 - Contents Of Refunding Bond Ordinance

40A:2-53. Contents of refunding bond ordinance
A refunding bond ordinance shall contain in substance the following:

a. An authorization of the issuance of the refunding bonds, stating in brief and general terms sufficient for reasonable identification the purpose or purposes for which said bonds are to be issued and the obligations to be paid, funded or refunded, and the amount of the cost of issuing such bonds which is included in the authorized principal amount thereof; and

b. The principal amount of refunding bonds thereby authorized; and

c. In either the refunding bond ordinance or a resolution adopted prior to the issuance of the refunding bonds such further provisions as the local government board may require or approve as to deposit, securing, regulation, investment, reinvestment, disposition or application of the proceeds of such refunding bonds, and matters in connection therewith, including the officer or officers of the local unit to be responsible therefor, and amortization or other provision for premiums or other losses incurred.

Such refunding bond ordinance or resolution may also contain provisions, which shall be a part of the contract with the holders of such refunding bonds, as to the establishment of, and the making of appropriations for, reserves or sinking funds and the amount, source, securing, regulation and disposition thereof. Any matter relating to refunding bonds and not required to be contained in the refunding bond ordinance may be performed or determined by subsequent resolution of the governing body, or the performance or determination thereof delegated by resolution to a financial officer of the local unit.

The local unit may enter into any contracts or agreements to implement the refunding program, including agreements with banking institutions with respect to the application of moneys deposited in a sinking fund for the payment of the refunding bonds at their maturity date to the purchase of obligations of the United States Government or obligations the principal of and interest on which are guaranteed by the United States Government or obligations of any agency or instrumentality of the United States Government without regard to any limitations as to the investment or deposit of moneys.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1978, c. 36, s. 3, eff. June 19, 1978.



Section 40A:2-54 - Special Refunding Program

40A:2-54. Special refunding program
If the local government board shall find that a special refunding program is in the public interest and is based upon a sound financial plan for equalizing or reducing the debt service of a local unit, a refunding bond ordinance may authorize refunding bonds for refunding some or all of any bonds of the local unit which will become due over a period of not exceeding 5 years. Such refunding bond ordinance shall provide for the sale annually during such period, or at such other time or times as the local government board may approve, of blocks or series of refunding bonds to provide funds to pay the bonds and interest to be refunded and such ordinance may also provide for the investment and application of the proceeds of such refunding bonds, pending the maturity or maturities of the bonds to be refunded and for reinvestment or other application of income and realizations upon such investments.

Such investment and reinvestment shall be restricted to (a) purchase and holding of unlimited bonds or notes or other obligations (whether or not interest-bearing) issued or unconditionally guaranteed as to both principal and interest by the United States of America and which mature or which the United States of America is on demand obligated to pay, not later than the end of the respective calendar years of the maturities of the several bonds to be refunded, or (b) purchase and cancellation of any of the bonds to be refunded in the manner or mode of procedure prescribed by the Fiscal Affairs Law.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-55 - Filing And Effective Date Of Refunding Bond Ordinance

40A:2-55. Filing and effective date of refunding bond ordinance
A certified copy of any refunding bond ordinance shall be filed with the director before final passage, together with a complete statement in form prescribed by the director and signed by the chief financial officer of the local unit as to the outstanding obligations to be paid, funded or refunded by issuance of the refunding bonds. No refunding bond ordinance or any resolution performing, determining or authorizing matters or acts in connection with refunding bonds shall take effect until the consent of the local government board shall have been endorsed upon a certified copy thereof as adopted.

Any certification or endorsement of consent made by the local government board or by a majority of the members thereof or by the secretary thereof pursuant to its direction as to any issue of refunding bonds shall, after the issuance of such refunding bonds in reliance thereon, be conclusive as to its validity or regularity and shall not be contested in any action or proceeding relating to such refunding bonds instituted after the issuance of such bonds.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1978, c. 36, s. 4, eff. June 19, 1978.



Section 40A:2-56 - Powers Of Local Government Board

40A:2-56. Powers of local government board
The local government board may examine into any estimates, computations or calculations made in connection with any issue of refunding bonds, may require the production of any papers, documents, witnesses or information, may make or cause to be made any audit or investigation and may take any other action which it may deem advisable in connection with any issue of refunding bonds. All powers and duties of the funding commission pursuant to any other law as heretofore exercised and performed by such commission shall be vested in and exercised and performed by the local government board as if such board constituted such commission.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-57 - Standards For Action By Local Government Board

40A:2-57. Standards for action by local government board
In considering any refunding bond ordinance presented to it for its consent, the local government board shall have regard to the probable capacity of the local unit to pay at maturity the refunding bonds proposed to be issued, and all notes and bonds and other indebtedness and liabilities of the local unit then outstanding, taking into consideration the assessed and true valuation of taxable property in the local unit, the equitable distribution of the burden of interest and debt redemption charges in connection with such refunding bonds, and the bonds and notes and other indebtedness and liabilities theretofore outstanding or which may necessarily thereafter be incurred. If the local government board shall refuse to endorse its consent upon any such refunding bond ordinance, it shall certify to the local unit a statement of its reasons for such refusal.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-58 - Details Of Refunding Bonds

40A:2-58. Details of refunding bonds
Refunding bonds may be issued in 1 or more series and shall contain the word "refunding" in their title and shall recite that they are issued pursuant to this chapter and shall bear such date or dates, mature at such time or times not exceeding 40 years as may be approved by the Local Finance Board from their date, bear interest at such rate or rates, payable at such time or times, be in such denomination and in such form, either coupon or registered, carry such registration privileges, be executed in such manner consistent with the provisions of this chapter for bonds of a local unit, be payable at such place or places, and be subject to such terms of redemption, with or without premium, as may be determined by the refunding bond ordinance or by subsequent resolution or resolutions of the governing body.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1978, c. 36, s. 5, eff. June 19, 1978.



Section 40A:2-59 - Sale Of Refunding Bonds

40A:2-59. Sale of refunding bonds
40A:2-59. Refunding bonds may be sold at public or private sale, or may be exchanged for any outstanding bonds or notes to be funded or refunded, pursuant to resolution adopted by not less than 2/3 of the full membership of the governing body, at such price or prices, computed according to standard tables of bond values, as will yield to the purchasers or to the holders of the bonds or notes surrendered in exchange, an income at a rate not to exceed the prevailing market rate to the maturity dates of the bonds sold or exchanged, on the money paid or the principal amount of the bonds or notes surrendered therefor to the local unit. Refunding bonds of any authorized issue or of any authorized maturity may be sold or exchanged as hereinabove provided from time to time and in such blocks as may be deemed advisable. The officer of the local unit delivering any refunding bonds in exchange for outstanding bonds or notes shall report in writing to the governing body at the next meeting thereof as to the principal amounts, maturities and numbers of the refunding bonds so delivered and as to the outstanding bonds or notes received in exchange, which report shall be entered in the minutes of the governing body, and a copy of such report shall be filed within five days thereafter with the director.

L.1960, c.169, s.1; amended 1991,c.75,s.8.



Section 40A:2-60 - Sinking Or Reserve Fund; Disposition; Deposits; Investment

40A:2-60. Sinking or reserve fund; disposition; deposits; investment
Moneys or investments in any sinking fund or reserve fund of the local unit established or held for any obligations to be paid, funded or refunded by issuance of refunding bonds shall, unless the refunding bond ordinance provides otherwise, be applied to the payment or retirement of any such obligations. The refunding bond ordinance may provide that the proceeds from the sale of any refunding bonds shall be deposited in such sinking fund or reserve fund in trust to provide for the payment and retirement of the obligations being refunded at the maturity dates thereof or by redemption prior to the maturity dates and provision may be made for the pledge and disposition of any amounts in excess of the amounts required for such purposes. Money in any such sinking fund may be invested in (a) direct obligations of the United States Government, (b) obligations the principal of and interest on which are guaranteed by the United States Government, (c) to the extent then permitted by law in obligations of any agency or instrumentality of the United States Government, or (d) in certificates of deposit issued by a bank or trust company located in this State if such certificates shall be secured by a pledge of any of said obligations described in (a), (b) or (c) above having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1978, c. 36, s. 6, eff. June 19, 1978.



Section 40A:2-61 - Validity Of Obligations

40A:2-61. Validity of obligations
The power to authorize and issue obligations pursuant to this chapter and the validity of such obligations so issued shall not be affected by or be dependent in any way upon the requirements of any other law or the validity or regularity of any proceedings pursuant to or under which any bonds or notes or indebtedness or liability to be paid, funded or refunded or renewed or extended by the issuance of obligations, were or was authorized and issued, and shall be independent of the power to make improvements or acquire property and shall not be dependent upon or affected by the validity or regularity of any improvement or the acquisition of any property or the authorization therefor, for the financing of which such obligations are issued or are to be issued.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-62 - Debt Service Reserve Fund

40A:2-62. Debt service reserve fund
The governing body, by bond ordinance or resolution, may establish a reserve fund to provide for payment of principal of and interest on any obligations and appropriate thereto any unappropriated funds arising from other than tax sources, or any other moneys made or to be made available by budget or otherwise. A certified copy of such ordinance or resolution shall be filed in the office of the director. The establishment of such fund shall be irrevocable so long as the obligations with respect to which it was created are outstanding or unpaid. Such fund may be invested in the same manner as other moneys of the local unit unless otherwise provided.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:2-63 - Application Of Chapter

40A:2-63. Application of chapter
Bonds or bond anticipation notes of any county or municipality authorized by county bond resolution or municipal bond ordinance finally passed prior to the effective date of this chapter in accordance with the provisions of the local bond law, constituting sections 40:1-1 to 40:1-88 of the Revised Statutes, as amended and supplemented, may be issued, sold or delivered as if this chapter had not taken effect and in accordance with the provisions either of said law or of this chapter for issuance, sale or delivery of bonds or bond anticipation notes.

Where any other law refers to the issuance of indebtedness in accordance with the provisions of chapter 1 of Title 40, it shall be taken to mean that the indebtedness shall be issued pursuant to this chapter.

This chapter shall not affect or apply to the incurring of indebtedness or the issuance of bonds or notes for school purposes except as other laws may provide for the issuance of such bonds or notes pursuant to this chapter.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1964, c. 72, s. 10.



Section 40A:2-64 - Effect Of Amendatory Act Upon Bond Ordinance And Bonds Or Notes Authorized Thereunder

40A:2-64. Effect of amendatory act upon bond ordinance and bonds or notes authorized thereunder
Any bond ordinance passed upon first reading prior to the effective date of this act may be finally adopted as if this act had not taken effect, and bonds or notes authorized by any such bond ordinance or any bond ordinance finally adopted prior to the effective date of this act may be issued, sold or delivered pursuant to the provisions of the local bond law as if this act had not taken effect.

L.1964, c. 72, s. 11.



Section 40A:3-1 - Short Title

40A:3-1. Short title
This act shall be known and may be cited as the "Municipal Qualified Bond Act."

L.1976, c. 38, s. 10, eff. June 28, 1976.



Section 40A:3-2 - Findings, Declarations.

40A:3-2 Findings, declarations.

1.The Legislature finds and declares that:

a.Maintenance of strong financial credit in New Jersey municipalities is essential in providing necessary capital improvement or property at minimum cost, for the citizens of this State;

b.While the credit status of New Jersey's municipalities is sound, it can be strengthened by a pledge of and statutory lien on State Urban Aid, Gross Receipts Tax, State Revenue Sharing, Municipal Purposes Tax Assistance Fund distributions, Business Personal Property Tax Replacement Revenues and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs to guarantee debt service payments on qualified bonds;

c.Such a pledge and statutory lien should expand the market for and lower the interest costs on qualified bonds issued pursuant to the terms of P.L.1976, c.38, thus reducing the borrowing costs of participating municipalities.

L.1976, c.38, s.1; amended 1991, c.180, s.1; 2015, c.95, s.35.



Section 40A:3-3 - Definitions.

40A:3-3 Definitions.

2.For the purposes of P.L.1976, c.38, unless the context clearly requires a different meaning:

a."Business Personal Property Tax Replacement Revenues" means the funds distributed to municipalities pursuant to P.L.1966, c.135 (C.54:11D-1 et seq.) or pursuant to any other law hereafter enacted providing for funds to municipalities in lieu of or in substitution for or supplementing the funds presently provided pursuant to P.L.1966, c.135 (C.54:11D-1 et seq.);

b."Debt service" means and includes payments of principal and interest upon qualified bonds issued pursuant to the terms of P.L.1976, c.38 or amounts required in order to satisfy sinking fund payment requirements and any other amounts, including fees and charges due under the applicable documents, with respect to such bonds;

c."Director" means Director of the Division of Local Government Services in the Department of Community Affairs, established pursuant to P.L.1974, c.35 (C.52:27D-18.1);

d."Local Finance Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs, established pursuant to P.L.1974, c.35 (C.52:27D-18.1);

e."Paying agent" means any bank, trust company or national banking association having the power to accept and administer trusts, named or designated in any qualified bond of a municipality as the agent for the payment of the principal of and interest thereon and shall include the holder of any sinking fund established for the payment of such bonds;

f."Qualified bonds" means those bonds of a municipality authorized and issued in conformity with the provisions of P.L.1976, c.38;

g."State urban aid" means the funds made available to municipalities pursuant to P.L.1971, c.64 and all acts supplementing that act or pursuant to any other law hereafter enacted providing for funds to municipalities in lieu of or in substitution for the funds presently provided pursuant to acts supplementing P.L.1971, c.64;

h."State revenue sharing" means the funds made available to municipalities pursuant to P.L.1976, c.73 (C.54A:10-1 et seq.) or pursuant to any other law hereafter enacted providing for funds to municipalities in lieu of or in substitution for the funds presently provided pursuant to P.L.1976, c.73;

i."Gross receipts tax revenues" means funds collected pursuant to P.L.1940, c.4 (C.54:30A-16 et seq.) and P.L.1940, c.5 (C.54:30A-49 et seq.), and apportioned and paid to municipalities pursuant to those acts; and

j."Municipal Purposes Tax Assistance Fund distributions" means the moneys distributed to municipalities from the "Municipal Purposes Tax Assistance Fund" pursuant to the "Municipal Purposes Tax Assistance Act of 1980," P.L.1980, c.12 (C.54:1-46 et seq.), or pursuant to any other law hereafter enacted for the distribution of moneys to municipalities in lieu of or in substitution for the monies distributed pursuant to the "Municipal Purposes Tax Assistance Act of 1980," P.L.1980, c.12 (C.54:1-46 et seq.).

L.1976, c.38, s.2; amended 1978, c.35, s.2; 1991, c.180, s.2; 2015, c.95, s.36.



Section 40A:3-4 - Issuance Of Qualified Bonds.

40A:3-4 Issuance of qualified bonds.

3. a. Bonds issued by any municipality pursuant to provisions of this act shall be "qualified bonds" and shall be entitled to the benefit of the provisions of this act.

b.Whenever the governing body of a municipality determines, by passage of a bond ordinance upon first reading, to issue bonds for any lawful purpose, it may file an application and a certified copy of the ordinance as passed on first reading with the Local Finance Board to qualify the bonds pursuant to the provisions of this act. Upon receipt of any such application, the Local Finance Board shall cause an investigation to be made, taking into consideration such factors as the need for the facilities to be financed from the proceeds of such proposed qualified bonds, the ability of the municipality to supply other essential public improvements and services and during the ensuing 10 years to pay punctually the principal and interest on its debts, the reasonableness of the amounts to be expended for each of the purposes or improvements to be financed pursuant to such bonds, and such other factors as the Local Finance Board may deem necessary.

c.If such investigation shows to the satisfaction of the Local Finance Board that such municipality should be entitled to issue qualified bonds pursuant to the provisions of this act, the Local Finance Board may by resolution determine that such municipality is entitled to issue qualified bonds. In considering any ordinance submitted to it and before endorsing its consent thereon, the Local Finance Board may require the governing body of any municipality to adopt resolutions restricting or limiting any future proceedings with respect to the authorization of bonds or other matters deemed by the Local Finance Board to affect any estimate made or to be made by it in accordance with subsection b. of this section. Every resolution so adopted shall constitute a valid and binding obligation of such municipality running to and enforceable by, and releasable by the Local Finance Board.

d.Within 60 days after the submission to it of an application made in accordance with subsection b. of this section, the Local Finance Board shall cause its consent to be endorsed upon the ordinance authorizing the issuance of qualified bonds, if it shall be satisfied and record by resolution that the municipality is entitled to issue qualified bonds. If the Local Finance Board is not so satisfied, it shall cause its disapproval to be endorsed upon such ordinance within said period of 60 days.

e.If the governing body of a municipality shall determine by resolution that a maturity schedule for its qualified bonds, other than the maturity schedule approved by the Local Finance Board pursuant to subsection c. of this section, is in the best interest of said municipality, it may make application to the Local Finance Board setting forth such belief and the grounds therefor and requesting approval of a schedule of maturities for such qualified bonds set forth in the application. Within 60 days after submission to the Local Finance Board of such application, the Local Finance Board shall cause its approval to be endorsed thereon if it shall be satisfied, and shall record by resolution its findings, that the belief set forth in such application is well founded and that the issuance of the bonds pursuant to the revised maturity schedule in such application would not materially impair the credit of the municipality or substantially reduce its ability, during the ensuing 10 years, to pay punctually the principal of and interest on its debts and supply essential public improvements and services. If the Local Finance Board is not so satisfied, it shall cause its disapproval to be endorsed on such copy within said period of 60 days.

f.A municipality that has issued qualified bonds shall not be required to obtain the approval of the Local Finance Board prior to issuing any other bonds solely by reason of having previously issued qualified bonds, unless such approval is otherwise required by law.

L.1976, c.38, s.4; amended 1991, c.180, s.3; 2015, c.95, s.13.



Section 40A:3-5 - Recitals In Bonds; Authorization; Issuance; Maturity.

40A:3-5 Recitals in bonds; authorization; issuance; maturity.

4. a. All qualified bonds when issued shall contain a recital to the effect that they are issued pursuant to Title 40 of the Revised Statutes or Title 40A of the New Jersey Statutes and are entitled to the benefits of the provisions of P.L.1976, c.38. Except as otherwise provided in P.L.1976, c.38, all qualified bonds shall be authorized and issued in the manner provided for in Title 40 or Title 40A. Qualified bonds shall mature not later than 30 years from their date of issuance without regard to any limitations as to maturities or amounts of annual installments for bonds as provided in Title 40 or Title 40A.

b.The proceedings of the municipality authorizing the issuance of qualified bonds shall contain such covenants and provisions for protecting and enforcing the rights and remedies of the bondholders as set forth in P.L.1976, c.38 or as may be reasonable and proper and not in violation of law, including covenants restricting the issuance of additional qualified bonds.

L.1976, c.38, s.4; amended 2015, c.95, s.37.



Section 40A:3-6 - Bond Anticipation Notes

40A:3-6. Bond anticipation notes
Any municipality which has authorized qualified bonds may issue bond anticipation notes (hereinafter "notes" ) in anticipation of the issuance of permanent qualified bonds to the extent permitted by the provisions of Title 40A or any other applicable laws, subject to such additional terms or conditions with respect to such notes as may be fixed or required by the local finance board to insure that funds are borrowed only as needed to meet required payments for construction, reconstruction, development, extension, improvement, or acquisition of the facilities or improvements to be financed by the issuance of permanent qualified bonds.

L.1976, c. 38, s. 5, eff. June 28, 1976.



Section 40A:3-7 - Certification, Withholding; Lien; Covenants.

40A:3-7 Certification, withholding; lien; covenants.

6. a. Each municipality which issues qualified bonds shall certify to the State Treasurer the name and address of the paying agent, the maturity schedule, interest rate and dates of payment of debt service on such qualified bonds within 10 days after the date of issuance of such qualified bonds. After receipt of such certificate the State Treasurer shall withhold from the amount of business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs payable to such municipality an amount of such business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs which will be sufficient to pay the debt service on such qualified bonds as the same shall mature and become due. The State Treasurer shall, on or before each principal and interest payment date, forward such withheld amounts to the paying agent for such qualified bonds for deposit to the account established with such paying agent for the purpose of paying the debt service on such qualified bonds. Notwithstanding any other provision of law to the contrary, a statutory lien and trust is automatically and without further act or filing created and impressed upon the business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing, and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs so payable to such municipality that are withheld or are required to be withheld by the State Treasurer under P.L.1976, c.38 (C.40A:3-1 et seq.), which statutory lien and trust shall be paramount and superior to all other liens and interests of any kind in favor of the holders of qualified bonds, for the sole purpose of paying debt service on the qualified bonds issued pursuant to P.L.1976, c.38 (C.40A:3-1 et seq.). The lien created under this subsection for the benefit of bondholders is perfected without delivery, recording, or notice. All such business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing, and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs that are withheld or are required to be withheld by the State Treasurer under P.L.1976, c.38 (C.40A:3-1 et seq.) shall be exempt from being levied upon, taken, sequestered, or applied toward paying the debts of the municipality other than for payment of debt service on such qualified bonds. All such business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing, and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs that are withheld or are required to be withheld by the State Treasurer under P.L.1976, c.38 (C.40A:3-1 et seq.) shall be deemed to be held in trust for the sole purpose of paying the debt service on such qualified bonds.

b.The State of New Jersey hereby covenants with the purchasers, holders and owners, from time to time, of qualified bonds that it will not repeal, revoke, rescind, modify or amend the provisions of subsection a. of this section so as to create any lien or charge on or pledge, assignment, diversion, withholding payment or other use of or deduction from any business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing or any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs to be apportioned and paid to any paying agent of qualified bonds which is prior in time or superior in right to the payment required by subsection a. of this section; provided, however, that nothing herein contained shall be deemed or construed to require the State of New Jersey to continue to make payments of business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing or any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs or to limit or prohibit the State from repealing or amending any law heretofore or hereafter enacted for the payment or apportionment of said revenues or aid or the manner, time, or amount thereof.

c.It being the original and continuing intent of the State that all such business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing, and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs that are withheld or are required to be withheld by the State Treasurer under P.L.1976, c.38 (C.40A:3-1 et seq.) shall be subject to a statutory lien and trust, the provisions of P.L.2015, c.95 shall apply to all qualified bonds whether issued prior to or following enactment of that act. All persons shall be forever estopped from denying that qualified bonds, whenever issued pursuant to subsection a. above, are entitled to the benefits of the provisions of P.L.1976, c.38 (C.40A:3-1 et seq.), including but not limited to the statutory lien and trust created pursuant to subsection a. of this section.

L.1976, c.38, s.6; amended 1978, c.35, s.3; 1991, c.180, s.4; 2015, c.95, s.38.



Section 40A:3-8 - Payment Of Principal And Interest Due On Qualified Bonds; Payment Of Operating Expenses

40A:3-8. Payment of principal and interest due on qualified bonds; payment of operating expenses
Nothing contained in this act shall be construed to relieve any municipality of the obligation imposed on it by law to include in its annual budget amounts necessary to pay, in each year, the principal and interest maturing and becoming due on any qualified bonds issued by such municipality; provided, however, that to the extent of the amounts withheld from business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing and any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs payable to such municipality and forwarded to the paying agent for such qualified bonds pursuant to section 6, such budgeted amounts, to the extent not needed to pay debt service on such qualified bonds, may be applied to the payment of the operating expenses of such municipality for such year; and provided, further, that in any year in which business personal property tax replacement revenues, gross receipts tax revenues, municipal purposes tax assistance fund distributions, State urban aid, State revenue sharing or any other funds appropriated as State aid and not otherwise dedicated to specific municipal programs are not appropriated, such budgeted amounts shall be used to pay the debt service maturing and becoming due in such year on such qualified bonds of the municipality.

L.1976,c.38,s.7; amended 1978,c.35,s.4; 1991,c.180,s.5.



Section 40A:3-9 - Application To Projects Commenced Prior To Effective Date Of Act

40A:3-9. Application to projects commenced prior to effective date of act
The provisions of this act shall not be construed to prohibit any municipality from applying for authorization to issue qualified bonds pursuant to the terms of this act in connection with the construction, reconstruction, development, extension, improvement or acquisition of any capital improvement or property notwithstanding that the construction, reconstruction, development, extension, improvement or acquisition was authorized, approved or commenced prior to the effective date of this act.

L.1976, c. 38, s. 8, eff. June 28, 1976.



Section 40A:3-10 - Severability

40A:3-10. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1976, c. 38, s. 9, eff. June 28, 1976.



Section 40A:3-11 - Issuance Of Qualified Bonds Under Ordinances Not In Compliance With Act If In Compliance Prior To Issuance Or To Refund Outstanding Bonds

40A:3-11. Issuance of qualified bonds under ordinances not in compliance with act if in compliance prior to issuance or to refund outstanding bonds
a. Qualified bonds may be issued pursuant to the provisions hereof for the purpose of funding ordinances which have been adopted in the absence of compliance by the municipality with the provisions as to approval for qualification set forth herein, even if notes have been sold or other obligations incurred pursuant to said ordinance, provided that prior to the issuance of such bonds the municipality shall have complied with such provisions. In addition, outstanding bonds of a local unit may be refunded by the issuance of qualified refunding bonds whether or not in advance of the maturity or redemption date of the outstanding bonds in any amount determined to be necessary by the governing body of the municipality to effect the refunding. A bond ordinance authorizing qualified refunding bonds shall become effective and qualified refunding bonds shall be sold and issued in the manner provided in N.J.S. 40A:2-52 to 40A:2-60, both inclusive, and the provisions of said sections shall be applicable thereto and to such refunding bonds and such refunding bonds shall recite that they are issued pursuant to said provisions and this act.

b. The Local Finance Board shall in undertaking the investigation required by subsection b of section 3 of P.L.1976, c. 38 (C. 40A:3-4), take into consideration the probable capacity of the municipality to pay at maturity the qualified refunding bonds proposed to be issued and all other obligations thereof then outstanding, taking into consideration the assessed and true valuation of taxable property in the municipality, the equitable distribution of the burden of interest and debt redemption charges in connection with such qualified refunding bonds and the obligations theretofore outstanding or which may necessarily thereafter be incurred.

L.1978, c. 35, s. 1, eff. June 19, 1978.



Section 40A:4-1 - Short Title

40A:4-1. Short title
This chapter may be cited as the "Local Budget Law" .

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-2 - Definitions

40A:4-2. Definitions
The following words, as used in this chapter, shall have the following meanings unless the context clearly indicates a different meaning:

"budget" means the budget of a local unit.

"cash basis budget" means a budget prepared in accordance with this chapter, and in such form that based on the limitations, percentages and estimates hereinafter provided there will be sufficient cash collected to meet all debt service requirements, necessary operations of the local unit for the fiscal year and, in addition, provide for any mandatory payments required to be met during the fiscal year.

"county board" means the county board of taxation.

"debt service" means the payment by the local unit of the principal and interest on the obligations issued by it, whether permanent or temporary.

"governing body" means the board of chosen freeholders of a county, or the commission, council, board or body having control of the finances of a municipality.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-3 - Annual Budget

40A:4-3. Annual budget
The governing body of each local unit shall adopt a budget for each fiscal year. The budget of each local unit shall be prepared on a cash basis unless otherwise permitted by law.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-3.1 - Municipalities, Operation Under State, Calendar Fiscal Year.

40A:4-3.1 Municipalities, operation under State, calendar fiscal year.

2. a. Except as provided in subsection b. or c. of this section, any municipality operating under the State fiscal year as of January 1, 1997 shall continue to operate under the State fiscal year; and any municipality which was required to change to the State fiscal year but failed to implement the change shall continue to operate under the calendar year fiscal year.

b.Any municipality may apply to the Local Finance Board for approval to convert to the State fiscal year, and the Board shall approve the conversion if it finds it is in the interest of the taxpayers of the municipality to change. Any municipality whose fiscal year is changed pursuant to this section shall prepare a transition year budget to cover the period between January 1 and June 30 prior to the beginning of its first State fiscal year.

c.A municipality operating under the State fiscal year, and which has adopted an ordinance pursuant to subsection b. of section 3 of P.L.1991, c.75 (C.40A:4-3.2) (as amended by section 2 of P.L.2008, c.92), may apply to the Local Finance Board for approval to revert to a calendar fiscal year, commencing on January 1 of the succeeding calendar year. The Board shall approve the reversion after verification that ordinances have properly been adopted and that the municipality is poised to make a six-month transition year budget. A municipality that reverts to a calendar fiscal year pursuant to this subsection shall prepare a six-month transition year budget to cover the fiscal period between July 1 and December 31 immediately prior to the beginning of the calendar fiscal year.

A municipality that reverts to a calendar fiscal year pursuant to the provisions of this section shall:

(1)not issue bonds, notes or any other form of borrowing to finance that reversion;

(2)limit the municipal tax levy to an amount within the lower and upper amounts calculated by multiplying one-half the levy of the municipality for the current State fiscal year by .95 and 1.05, unless a different amount is approved by the director. The tax collector in consultation with the chief financial officer shall compute the estimated tax levy range for the municipality to use for the transition year;

(3)limit total appropriations during the transition year budget to an amount within the lower and upper amounts calculated by multiplying one-half the total appropriations for the municipality for the current State fiscal year by .95 and 1.25, unless a different amount is approved by the director. The chief financial officer shall compute the estimated total appropriations range for the municipality to use for the transition year.

L.1991, c.75, s.2; amended 2000, c.126, s.16; 2008, c.92, s.1.



Section 40A:4-3.2 - Adoption Of State, Calendar Fiscal Year By Ordinance.

40A:4-3.2 Adoption of State, calendar fiscal year by ordinance.

3. a. Any municipality for which the fiscal year is not changed pursuant to section 2 of P.L.1991, c.75 (C.40A:4-3.1) may, by ordinance, adopt a State fiscal year. The ordinance shall be introduced prior to or concurrently with the introduction of the municipal budget to take effect in the current calendar year, except that in the first year following the effective date of P.L.1991, c.75 (C.40A:4-3.1 et al.), the director shall establish the last date for introduction of the ordinance. The ordinance may be introduced and adopted according to the same time schedule as the annual budget of the municipality, which shall be a transition year budget, and shall be filed with the director upon final adoption. The ordinance shall not be subject to referendum.

b.A municipality operating under the State fiscal year pursuant to an ordinance adopted pursuant to subsection a. of this section may, by ordinance, revert to a calendar fiscal year. After the adoption of the ordinance authorizing the reversion to a calendar fiscal year, the municipality shall apply to the Local Finance Board for approval to revert to a calendar fiscal year, commencing on January 1 of the succeeding calendar year. The Board shall approve the reversion after verification that ordinances have properly been adopted and that the municipality is poised to make a six-month transition year budget. A municipality that reverts to a calendar fiscal year pursuant to this subsection shall prepare a six-month transition year budget to cover the period between July 1 and December 31 immediately prior to the beginning of the calendar fiscal year.

A municipality that reverts to a calendar fiscal year pursuant to the provisions of this section shall:

(1)not issue bonds, notes or any other form of borrowing to finance that reversion;

(2)limit the municipal tax levy to an amount within the lower and upper amounts calculated by multiplying one-half the levy of the municipality for the current State fiscal year by .95 and 1.05, unless a different amount is approved by the director. The tax collector in consultation with the chief financial officer shall compute the estimated tax levy range for the municipality to use for the transition year;

(3)limit total appropriations during the transition year budget to an amount within the lower and upper amounts calculated by multiplying one-half the total appropriations for the municipality for the current State fiscal year by .95 and 1.25, unless a different amount is approved by the director. The chief financial officer shall compute the estimated total appropriations range for the municipality to use for the transition year.

L.1991, c.75, s.3; amended 2008, c.92, s.2.



Section 40A:4-3.3 - Assistance Provided To Municipalities In Which Fiscal Year Has Been Changed

40A:4-3.3. Assistance provided to municipalities in which fiscal year has been changed
The director and the Local Finance Board shall provide such assistance to municipalities in which the fiscal year has been changed to the State fiscal year as may be necessary to assure a smooth transition by the municipality to the State fiscal year and to establish and assure the sound financial condition of the municipality during the transition year and the first fiscal year following the transition year. To this end, the director or the Local Finance Board is authorized, by rule or directive, as appropriate, for the transition year and the first fiscal year following the transition year, to:

a. Establish or adjust dates and statutory provisions relating to the budget and fiscal affairs of the municipality, including provisions relating to the collection and enforcement of liens for property taxes;

b. In conjunction with the Director of the Division of Taxation in the Department of the Treasury, establish or adjust dates and statutory provisions relating to property tax assessment and appeal;

c. Establish the amount of temporary appropriations to be permitted under N.J.S.40A:4-19, the amount of the appropriation required for "reserve for uncollected taxes" pursuant to N.J.S.40A:4-41, the amount of final appropriations on which the expenditure limitation is to be calculated pursuant to section 3 of P.L.1976, c.68 (C.40A:4-45.3) and the calculation of exemptions from those limitations, the amount of tax anticipation notes which may be issued or outstanding at any time pursuant to N.J.S.40A:4-66, and the amount to be raised by taxation for the municipal budget if the municipality fails to strike the tax rate in a timely manner;

d. Establish guidelines to govern the calculation of the amount required for the operation of the local unit for the fiscal year pursuant to N.J.S.40A:4-17 in the event that the county board has not received a copy of the budget resolution in a timely fashion; the calculation of surplus anticipated pursuant to N.J.S.40A:4-24; the calculation of miscellaneous revenues pursuant to N.J.S.40A:4-26; the calculation of the maximum amount which may be anticipated as "receipts from delinquent taxes" pursuant to N.J.S.40A:4-29; the amount of dedicated revenues derived from publicly owned or operated utilities or enterprises which may be stated in the budget pursuant to N.J.S.40A:4-33; and the calculation of the "cash deficit of preceding year" pursuant to N.J.S.40A:4-42;

e. Establish, adjust or make any other changes in municipal budgeting procedures in order to retire notes which may be issued after or outstanding on the effective date of this act, including, but not limited to, emergency notes authorized pursuant to N.J.S.40A:4-51, special emergency notes authorized pursuant to N.J.S.40A:4-55, notes issued to finance appropriations by distressed municipalities pursuant to section 2 of P.L.1982, c.66 (C.40A:4-55.19), and tax anticipation notes issued pursuant to N.J.S.40A:4-64; and

f. Establish, alter or adjust, as necessary, the index rate pursuant to section 4 of P.L.1983, c.49 (C.40A:4-45.1a), the calculation of exceptions allowable pursuant to section 3 of P.L.1976, c.68 (C.40A:4-45.3), the calculation of the final appropriations in a municipality which has adopted the index rate, as set forth in section 7 of P.L.1983, c.49 (C.40A:4-45.14) and the filing dates for the verified statement of the financial condition of the local unit as of the close of the fiscal year, as required under N.J.S.40A:5-12.

L.1991,c.75,s.4.



Section 40A:4-3.4 - Report To Legislature On Which Municipalities Have Adopted State Fiscal Year

40A:4-3.4. Report to Legislature on which municipalities have adopted State fiscal year
1. On or before October 15, 1992 and for five years annually thereafter, the Director of the Division of Local Government Services in the Department of Community Affairs shall issue a preliminary report to the Legislature regarding which municipalities have adopted the State fiscal year, as authorized pursuant to P.L.1991, c.75 (C.40A:4-3.1 et al.) during that calendar year. On or before February 1, next succeeding that calendar year and for five years annually thereafter, the director shall issue a final report to the Legislature for that previous calendar year. Data for any municipality for which complete data are not reported in the February 1 final report shall be reported in the succeeding October 15 preliminary report in those years in which a preliminary report is required to be issued, as set forth hereunder. On or before February 1, 1998 and annually thereafter, the division shall issue one annual report, which shall be included as part of the annual report of the Division of Local Government Services. The director shall set forth in the report those municipalities which have issued or in which an ordinance has been proposed authorizing the issuance of "fiscal year adjustment bonds," as authorized pursuant to section 5 of that act, the following information:

a. the amount of the proposed or issued "fiscal year adjustment bonds";



b. the amount of the actual or proposed issuance costs;



c. the amount of the actual or proposed total issue;



d. the amount of the proposed interest costs;



e. the proposed total costs of the issue;



f. the proposed or actual interest rate;



g. the proposed or actual term;



h. the current amount of tax anticipation notes outstanding;



i. the current credit ratings by Moody's Investors Service and Standard & Poors Corporation;

j. whether there is bond insurance for the issue;



k. the method of issuance;



l. the amount of outstanding debt prior to issue;



m. the percentage of net debt prior to issue;



n. the percentage of net debt following issue;



o. the amounts paid or to be paid to the financial advisor, the bond counsel, the local attorney, the accountant, the auditor, and the underwriter;

p. the amounts paid or to be paid for any other issuance costs; and



q. identification of the financial advisor, the bond counsel, the local attorney, the accountant, the auditor, and the underwriter.

L.1992,c.26.



Section 40A:4-3.5 - Actions By Director.

40A:4-3.5 Actions by director.
3.The Director of the Division of Local Government Services in the Department of Community Affairs shall take such action as the director deems necessary and consistent with the intent of P.L.2008, c.92 (C.40A:4-3.5 et al.) to implement its provisions.

L.2008, c.92, s.3.



Section 40A:4-4 - Procedures For Adoption Of Budget

40A:4-4. Procedures for adoption of budget
All budgets shall be introduced, approved, amended and adopted by resolution passed by not less than a majority of the full membership of the governing body.

The procedure shall be as follows:

a. Introduction and approval.

b. Public advertising.

c. Public hearing.

d. Amendments and public hearings, if required.

e. Adoption.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-5 - Introduction And Approval

40A:4-5. Introduction and approval
40A:4-5. The governing body shall introduce and approve the annual budget:

a. In the case of a county, not later than January 26 of the calendar fiscal year.

b. In the case of a municipality, not later than February 10 of the calendar fiscal year; and, in the case of a municipality which operates on the State fiscal year, not later than August 10.

The budget shall be introduced in writing at a meeting of the governing body. Approval thereof shall constitute a first reading which may be by title. Three certified copies of the approved budget shall be transmitted to the director within three days after approval.

Upon the approval of the budget by the governing body, it shall fix the time and place for the holding of a public hearing upon the budget.

L.1960, c.169, s.1; amended 1964,c.78,s.1; 1991,c.75,s.9; 1994,c.72,s.7.



Section 40A:4-5.1 - Local Budget Date Extension

40A:4-5.1. Local budget date extension
Notwithstanding the provisions of any law, rule or regulation to the contrary, the Director of the Division of Local Government Services, in the Department of Community Affairs, hereinafter the "director," may, with the approval of the Local Finance Board, in the Department of Community Affairs, extend the dates for the introduction and approval, and for the adoption, of county and municipal budgets, for any local fiscal year, beyond the dates required under the "Local Budget Law" (N.J.S.40A:4-1 et seq.).

Notwithstanding any provision of this section to the contrary, the governing body of a local unit may adopt the budget for that unit at any time within 10 days after the director has certified his approval thereof and returned the same, if the certification is later than the date of the advertised hearing.

L.1989,c.31,s.1; amended 1991,c.75,s.10.



Section 40A:4-6 - Advertisement Of Budget

40A:4-6. Advertisement of budget
40A:4-6. Every budget shall be advertised after approval. The advertisement shall contain a copy of the budget or a budget summary as provided in section 12 of P.L.1995, c.259 (C.40A:4-6.1), and shall set forth the date, the time and the place of the hearing. It shall be published at least 10 days prior to the date fixed therefor; in the case of a municipality, in a newspaper published and circulating in the municipality, if there be one, and if not, in a newspaper published in the county and circulating in the municipality; in the case of a county, in a newspaper published in the county seat, if there be one, and if not, in a newspaper published in the county and having a substantial circulation therein.

L.1960, c.169, s.1; amended 1995,c.259,s.8.



Section 40A:4-6.1 - Satisfaction Of Advertisement Of Budget Requirements

40A:4-6.1. Satisfaction of advertisement of budget requirements
12.The governing body of a municipality or county may satisfy the advertisement requirements for the introduction and passage of a budget in the following manner:

a. The publication of a summary pursuant to the provisions of N.J.S.40A:4-6 citing:

(1) The totals of the major sections of the budget, including but not limited to, operating expenses, capital improvement appropriations, salaries and wages, and surplus for the previous and current budget years;

(2) The amount of any principal and interest of any debt to be paid in the current budget year and the total amount of debt remaining;

(3) The total number of persons employed in the previous budget year and the total number estimated to be employed in the current budget year, the municipal purposes property tax levy of the previous budget year and the estimated municipal purposes property tax levy of the current budget year, the total amount to be raised by taxation and the total amount to be received from other sources in the current budget year, and the total appropriations of the previous year's budget and of the current year's budget; and

(4)The location, phone number and office hours of the principal municipal or county building where copies of the budget will be available to the public and the name of the person or the office to be contacted if a person wants to receive a copy of the budget by mail.

b. The name of the municipality or county and the budget title shall be printed in bold 16 point typeface and the remainder of the summary shall be printed in bold 8 point typeface.

L.1995,c.259,s.12.



Section 40A:4-7 - Time Of Public Hearing

40A:4-7. Time of public hearing
No budget shall be adopted until a public hearing has been held thereon and taxpayers and all persons having an interest therein shall have been given an opportunity to present objections.

Such hearing shall be held not less than 18 days in the case of a county, and not less than 28 days in the case of a municipality, after the approval of the budget.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-8 - Public Hearing; Time And Place.

40A:4-8 Public hearing; time and place.

40A:4-8. The public hearing shall be held at the time and place specified in the advertisement thereof, but may be adjourned from time to time until the hearing is closed.

The budget shall be read, at the public hearing in full, or it may be read by its title, if

1.At least one week prior to the date of the hearing and at the hearing, a complete copy of the approved budget,

a.shall be made available for public inspection, and

b.shall be made available to each person upon request, and

2.The governing body shall, by resolution passed by not less than a majority of the full membership, determine that the budget shall be read by its title and declare that the conditions set forth in subsection 1. of this section have been met.

After closing the hearing, the governing body may adopt the budget, by title without amendments, or may approve amendments as provided in N.J.S.40A:4-9 before adoption.

amended 1964, c.78, s.2; 1995, c.259, s.9; 2015, c.95, s.14.



Section 40A:4-9 - Amendments To Budget

40A:4-9. Amendments to budget
40A:4-9. a. Amendments to budgets required by the director may be made prior to the time of holding the public hearing on the budget, without public advertisement.

b. The governing body may amend the budget during or after the public hearing. All amendments shall be read in full and shall be forthwith submitted to the director.

c. Except as provided in subsection e. of this section, no amendment by the governing body shall be effective until taxpayers and all persons having an interest therein shall have been granted a public hearing thereon, if such amendment shall:

1. add a new item of appropriation in an amount in excess of 1% of the total amount of appropriations as stated in the approved budget, or

2. increase or decrease any item of appropriation by more than 10%, or

3. increase the amount to be raised by taxes by more than 5%, unless the same is made to include an emergency temporary appropriation only.

Notice of hearing on any amendment shall be advertised at least three days before the date set therefor. Any such amendment must be published in full or by a summary pursuant to subsection d. of this section in the same manner as an original publication and must be read in full at the hearing and before adoption.

d. The governing body of a municipality or county may satisfy the publication requirements for an amendment by publishing a summary stating the main provisions of the amendment and the location, telephone number and office hours of the principal municipal or county building where copies of the amendment are available and the name of the person or office to be contacted if a person wants to receive a copy of the amendment by mail. The summary shall be published in the manner provided in subsection b. of section 12 of P.L.1995, c.259 (C.40A:4-6.1).

e. Amendments to budgets required by the director after certification of State aid amounts, for the purpose of appropriating State aid revenue to be received by the municipality in the local budget year that may have the effect of reducing the amount required to be raised by taxation for local purposes, may be made without public advertisement or public hearing.

L.1960, c.169, s.1; amended 1964,c.78,s.3; 1995,c.259,s.10.



Section 40A:4-10 - Adoption Of Budget; Public Inspection.

40A:4-10 Adoption of budget; public inspection.

40A:4-10. No budget or amendment thereof shall be adopted unless the director shall have previously certified his approval thereof. Final adoption shall be by resolution adopted by a majority of the full membership of the governing body, and may be by title where the procedures required by N.J.S.40A:4-8 and N.J.S.40A:4-9 or section 12 of P.L.1995, c.259 (C.40A:4-6.1), as applicable, have been followed.

The budget shall be adopted in the case of a county not later than February 25, and in the case of a municipality not later than March 20 of the calendar fiscal year or September 20 of the State fiscal year, except that the governing body may adopt the budget at any time within 10 days after the director shall have certified his approval thereof and returned the same, if such certification shall be later than the date of the advertised hearing.

If, in the case of a municipality which operates on the State fiscal year, the governing body fails to adopt the budget within the permitted time, the chief financial officer of the local unit shall so notify the director the next working day after the expiration of the permitted time.

Copies of the budget, as adopted, in such form and in such quantity as determined by the Local Finance Board, shall be transmitted to the director within three days after adoption.

Upon adoption, the budget shall constitute an appropriation for the purposes stated therein and an authorization of the amount to be raised by taxation for the purposes of the local unit.

The adopted budget shall be provided for public inspection on the local unit's website, if one exists, or, if one does not exist, the budget shall be provided for public inspection on the website of the Department of Community Affairs, and made available online and in print as required by this section in a "user-friendly" summary format using plain language. In addition to the current year adopted budget, the local unit's adopted budgets of the immediately preceding three budget years also shall be provided for public inspection on the local unit's website, if one exists, or, if one does not exist, those budgets also shall be provided for public inspection on the website of the Department of Community Affairs. Any adopted budget posted online pursuant to this section shall remain posted online for the duration of the local budget year. The Local Finance Board shall promulgate a "user-friendly," plain language summary format for use by local units for this purpose pursuant to section 39 of P.L.2007, c.63 (C.40A:5-48).

amended 1964, c.78, s.4; 1991, c.75, s.11; 1994, c.72, s.8; 1995, c.259, s.11; 2007, c.63, s.38; 2011, c.7, s.1; 2015, c.95, s.15.



Section 40A:4-11 - Budget To Be Transmitted To County Board

40A:4-11. Budget to be transmitted to county board
40A:4-11. The clerk of the local unit shall transmit a certified copy of the budget, as adopted, to the county board not later than 15 days following the adoption of the budget.

L.1960, c.169, s.1; amended 1991,c.75,s.12; 1994,c.72,s.9.



Section 40A:4-12 - Amount To Be Raised By Taxation For Local Purposes

40A:4-12. Amount to be raised by taxation for local purposes
The amount to be raised by taxation, as stated in the county budget, shall be the amount to be raised by taxation for county purposes. The amount to be raised by taxation, as stated in the municipal budget, shall be the amount to be raised by taxation for municipal purposes and for school purposes where school district costs are required to be included in the municipal budget. These taxes shall be assessed, levied and collected within the respective taxing districts in the manner prescribed by law.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-12.1 - Certification Of Preliminary Municipal Tax Levy Under State Fiscal Year

40A:4-12.1. Certification of preliminary municipal tax levy under State fiscal year
16. On or before May 13 of each year, the governing body of each municipality operating under the State fiscal year shall certify, by resolution, to the Director of the Division of Local Government Services a preliminary municipal tax levy to be utilized in calculation of the municipal portion of the third and fourth installments of property taxes. The amount of the preliminary municipal tax levy shall be calculated in such a manner as to level insofar as possible the municipal portion of third and fourth installments and the subsequent first and second installments, but unless otherwise approved by the director, the amount of the preliminary municipal tax levy shall not be less than 95% of the current fiscal year's municipal tax levy. A copy of the certification shall be forwarded to the director, and to the county board of taxation which shall then use the levy in preparation of the extended tax duplicate for the municipality pursuant to R.S.54:4-55. If the governing body fails to act in a timely manner, the director may prepare and certify the preliminary municipal tax levy and shall provide a copy to the county board of taxation and the municipality. The director shall promulgate forms and instructions as necessary for the calculation of the preliminary municipal tax levy.

L.1994,c.72,s.16.



Section 40A:4-13 - Inclusion Of Amount Required For School Purposes

40A:4-13. Inclusion of amount required for school purposes
The amount to be raised by taxes for school purposes, required to be certified to the governing body of a municipality for inclusion in its budget, shall be set forth in a separate section of the budget upon adoption and shall be added to the amount to be raised by taxes for school purposes, if any, which were included in the approved budget upon the final adoption of the budget, or it may be omitted from the budget as approved and may be added to the budget, by resolution, on final adoption without public advertisement.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-14 - School Items; Separate Certification

40A:4-14. School items; separate certification
In making the certifications of the budget for transmission to the county board, the amount to be raised by taxes for school purposes by a municipality shall be separately stated and

a. In municipalities in which the amount to be raised by taxes for school purposes is required to be certified to the governing body for inclusion in its budget, there shall be deducted from the "municipal tax levy" :

(1) The amount appropriated for debt service after first deducting therefrom the amount of the State school building aid, if any; and

(2) The amount of any emergency appropriation for school purposes certified to the municipality and approved by the governing body thereof;

(3) The amount appropriated for school capital improvements for land, buildings and equipment.

b. In all other municipalities, there shall be deducted from the municipal tax levy any appropriations for school purposes required.

Said items shall be added by the county board to the amounts to be raised by taxation for school purposes.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1978, c. 136, s. 24, eff. Oct. 30, 1978; L.1979, c. 23, s. 1, eff. Feb. 8, 1979.



Section 40A:4-15 - Late Approval Of Budget

40A:4-15. Late approval of budget
The director may certify any budget not filed with him within the time prescribed. Such budget must be accompanied by a statement of reasons, satisfactory to the director, for such delay.

All actions subsequently taken by the director and the local unit with respect to certification and adoption of the budget are to be taken forthwith and as if the introduction, approval, hearing or filing had occurred on time.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-16 - County Board To Advise Director Of Failure To Receive Budget

40A:4-16. County board to advise director of failure to receive budget
40A:4-16. Where the county board has not received a copy of the budget resolution or other evidence showing the amount to be raised by taxation for the purposes of a county or taxing district not later than March 31 of the calendar fiscal year, in the case of a county, taxing district or a municipality for which the fiscal year is January 1 through December 31 or not later than October 6 in those municipalities which operate on the State fiscal year, the board shall immediately notify the director of such failure.

L.1960, c.169, s.1; amended 1991,c.75,s.13; 1994,c.72,s.10.



Section 40A:4-17 - Director's Certificate To The County Board

40A:4-17. Director's certificate to the county board
40A:4-17. The director may, in accordance with subsection a. or b. of this section, after receipt of notice that the county board has not received a copy of the budget resolution or other evidence showing the amount to be raised by taxation for the purposes of a local unit, or other failure of a governing body to act in accordance with law:

a. transmit to the county board a certificate setting forth the amount required for the operation of the local unit for the fiscal year. The operating budget of the preceding year shall constitute and limit the appropriations of the current year with suitable adjustments for debt service, other mandatory charges and changes in revenues, but excluding the amount to be raised for taxes for school purposes where required to be included in the municipal budget.

The certificate shall be prepared by using the revenues and appropriations appearing in the adopted budget of the preceding year with suitable adjustments to include, without limitation:

Any amounts required for principal and interest of indebtedness falling due in the fiscal year;

Any deferred charges or statutory expenditures required to be raised in the fiscal year; and

In addition, the director shall adjust the revenues, local tax requirements and surplus revenues appearing in the adopted budget of the preceding year in such manner that the cash basis provisions of this chapter shall apply.

b. establish the amount to be raised by taxation and certify the same to the county tax board. The local unit shall have 45 days thereafter to finally adopt its budget pursuant to law. If the governing body fails to act accordingly, the director may act in accordance with subsection a. of this section.

L.1960, c.169, s.1; amended 1991,c.75,s.14; 1994,c.72,s.11.



Section 40A:4-18 - Table Of Aggregates For Late Budgets

40A:4-18. Table of aggregates for late budgets
40A:4-18. a. In municipalities operating under a calendar fiscal year, immediately upon receipt of the director's certificate the county board shall fill out the table of aggregates required by R.S.54:4-52 and shall determine the amount of "other local taxes" for the year based upon the certificate of the director. Upon completion, the county board shall transmit a copy of each municipality's table of aggregates to the director.

If the local unit shall have adopted a budget for the calendar fiscal year and shall have transmitted a certified copy thereof to the county board on or before April 10, the board may substitute the adopted budget in the place of the amount certified by the director, but no such substitutions shall be made after May 1, unless otherwise approved by the director.

b. In municipalities operating under the State fiscal year, immediately upon receipt of the director's certificate, the county board of taxation shall use the certificate to prepare the extended tax duplicate for the municipality. If the local unit shall have adopted a budget for the fiscal year and shall have transmitted a certified copy thereof to the county board on or before October 10, the board may substitute the adopted budget in the place of the amount certified by the director, but no such substitutions shall be made after October 15, as the case may be, unless otherwise approved by the director.

Amended 1978,c.136,s.25; 1979,c.23,s.2; 1991,c.75,s.15; 1994,c.72,s.12.



Section 40A:4-19 - Temporary Appropriations

40A:4-19. Temporary appropriations
40A:4-19. The governing body may and, if any contracts, commitments or payments are to be made prior to the adoption of the budget, shall, by resolution adopted within the first 30 days of the beginning of the fiscal year, make appropriations to provide for the period between the beginning of the fiscal year and the adoption of the budget.

The total of the appropriations so made shall not exceed 26.25% of the total of the appropriations made for all purposes in the budget for the preceding fiscal year excluding, in both instances, appropriations made for interest and debt redemption charges, capital improvement fund and public assistance.

Nothing herein contained shall prevent or relieve the governing body from making appropriations during the last 10 days of the year preceding the beginning of the fiscal year for all interest and debt redemption charges maturing during the fiscal year.

Amended 1991, c.75, s.16; 1996, c.113, s.10.



Section 40A:4-19.1 - Appropriation To Provide For Extended Time Period Where Budget Dates Have Been Extended

40A:4-19.1. Appropriation to provide for extended time period where budget dates have been extended
In any local fiscal year for which budget dates have been extended pursuant to section 1 of this act, the Director of the Division of Local Government Services may permit temporary budget appropriations to provide for the period between the date upon which the budget was scheduled for adoption pursuant to N.J.S.40A:4-5 and the actual date upon which the budget was adopted.

L.1989,c.31,s.5; amended 1991,c.75,s.17.



Section 40A:4-20 - Emergency Temporary Appropriations

40A:4-20. Emergency temporary appropriations
In addition to temporary appropriations necessary for the period prior to the adoption of the budget and regular appropriations, the governing body may, by resolution adopted by a 2/3 vote of the full membership thereof, make emergency temporary appropriations for any purposes for which appropriations may lawfully be made for the period between the beginning of the current fiscal year and the date of the adoption of the budget for said year. The amount of such emergency temporary appropriations shall be included under the correct headings in the budget as adopted. If they are adopted after the introduction and approval of the budget and were not included in the budget as approved, they shall be included by amendment in the budget as adopted, except that no public advertisement or public hearings shall be required as to their adoption as amendments.

A copy of each resolution making such emergency temporary appropriations shall be filed forthwith with the director.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-21 - Separate Sections Required

40A:4-21. Separate sections required
The budget shall provide separate sections for:

a. Operation of local unit (current fund).

b. Operation of any municipal public utility.

c. Dedicated assessment budget.

d. Dedicated by rider.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-22 - Form And Content Of Current Budget

40A:4-22. Form and content of current budget
Every budget shall be prefaced by an explanatory statement of its contents and shall be itemized according to the respective objects and purposes for which appropriations are made. Itemization shall be in the form, classification and detail prescribed by regulations of the local government board.

The itemization, form and arrangement of the budget shall be such as to facilitate the exercise of the comptroller function.

The budget shall consist of a tabulated statement of:

a. all anticipated revenues applicable to the expenditures for which appropriations are made in the budget, and

b. the appropriations to be made for all purposes for which such revenues are to be expended.

The total of anticipated revenues must equal the total of appropriations.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-22.1 - "State-funded Social Service Programs"; County Trust Fund; Disbursement; Annual Budget Message

40A:4-22.1. "State-funded social service programs"; county trust fund; disbursement; annual budget message
1. a. A county may establish a trust fund account entitled "State-funded social service programs" from which expenditures of county and State funds shall be disbursed for the following:

(1) Section 5 of P.L.1959, c.86 (C.44:10-5) for the various assistance to families with dependent children programs;

(2) R.S.30:4-78 with respect to payments for all county patients residing in State psychiatric facilities and facilities for the developmentally disabled;

(3) Section 30 of P.L.1951, c.138 (C.30:4C-30) for maintenance on behalf of children;

(4) R.S.44:7-25 for old age assistance;

(5) Section 3 of P.L.1951, c.139 (C.44:7-40) for assistance to the permanently and totally disabled; and

(6) Section 44 of P.L.1962, c.197 (C.44:7-46) for assistance for the blind.

Any required county share or match for these programs shall be first appropriated in the annual county budget, then paid to the trust fund prior to disbursement.

b. Commencing with the first year the State-funded social service program trust fund account is established, the board of chosen freeholders shall include in the annual budget message, required pursuant to N.J.S.40A:4-22, a summary of the anticipated State aid and county share for each program included in the trust fund.

L.1995,c.264,s.1.



Section 40A:4-22.2 - "Attorney Identification Card Program."

40A:4-22.2 "Attorney Identification Card Program."

1.A county may establish a trust fund account entitled, "Attorney Identification Card Program" trust fund into which shall be deposited all fees paid by attorneys for the purchase of identification cards and from which expenditures shall be disbursed exclusively for the procurement of equipment, ongoing maintenance and supplies, and associated services necessary to issue the cards and to operate and maintain the system.

L.2009, c.11, s.1.



Section 40A:4-23 - Arrangement Of Revenues; Current Fund

40A:4-23. Arrangement of revenues; current fund
The anticipated revenues shall be classified as "surplus anticipated" , "miscellaneous revenues" , "receipts from delinquent taxes" , and "amount to be raised by taxes to support municipal budget appropriations" .

In parallel columns to the right of the several items of anticipated revenues, the following shall be stated:

a. The amounts estimated to be realized from the several items of revenue in the current fiscal year.

b. The amounts anticipated from the same source in the preceding year.

c. The amounts actually received in cash or realized in accordance with regulations of the local government board during such preceding year.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-24 - Surplus

40A:4-24. Surplus
"Surplus" in the current section of accounts shall consist of the excess of quick assets such as cash, investments, State or other public aid receivable, and deferred charges over legal and demand liabilities.

Unless the director shall give his prior written consent thereto, the amount of any item of "surplus anticipated" included in any budget shall not exceed the amount of surplus held in cash or quick assets at the beginning of the fiscal year.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-25 - Miscellaneous Revenues

40A:4-25. Miscellaneous revenues
"Miscellaneous revenues" shall include such amounts as may reasonably be expected to be realized in cash during the fiscal year from known and regular sources, or from sources reasonably capable of anticipation, and lawfully applicable to the appropriations made in the budget, other than dedicated revenues, revenues from taxes to be levied to support the budget, receipts from delinquent taxes, and surplus. Miscellaneous revenues stated in the budget shall be classified according to their respective sources.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-25.1 - Use Of Library Monies Transferred To Municipality.

40A:4-25.1 Use of library monies transferred to municipality.

2.Monies approved by the State Librarian for transfer to a municipality by the board of trustees of its municipal free library, pursuant to subsection c. of R.S.40:54-15, may be anticipated by the municipality as a miscellaneous revenue; provided, however, that the monies shall be used solely and exclusively by the municipality for the purposes of reducing the amount the municipality is required to raise by local property tax levy for municipal purposes. The director shall certify that each municipality has complied with this section. If the director finds that monies transferred to a municipality by its municipal free library pursuant to subsection d. of R.S.40:54-15 are not used by that municipality solely and exclusively to reduce the amount required to be raised by the local property tax levy, then the director shall correct the municipal budget, pursuant to N.J.S.40A:4-86, to ensure that the transferred funds are used for that purpose only.

L.2008, c.8, s.2.



Section 40A:4-26 - Miscellaneous Revenues Limited To Cash Receipts; Exemption

40A:4-26. Miscellaneous revenues limited to cash receipts; exemption
No miscellaneous revenues from any source shall be included as an anticipated revenue in the budget in an amount in excess of the amount actually realized in cash from the same source during the next preceding fiscal year, unless the director shall determine upon application by the governing body that the facts clearly warrant the expectation that such excess amount will actually be realized in cash during the fiscal year and shall certify such determination, in writing, to the local unit.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-27 - Miscellaneous Revenues; Sale Of Property.

40A:4-27 Miscellaneous revenues; sale of property.

40A:4-27. A local unit may anticipate as a miscellaneous revenue the total amount of all payments due and payable to the local unit during the fiscal year, directly or indirectly as a result of the sale of property by the local unit, when the obligation to make such payment is entered into prior to the adoption of the budget.

Amended 1991, c.75, s.18; 1994, c.72, s.13; 2000, c.126, s.17.



Section 40A:4-27.1 - Anticipation In Budget

40A:4-27.1. Anticipation in budget
Any monies due a municipality pursuant to the provisions of section 19 of P.L. 1975, c. 326 (C. 13:1E-28) may be anticipated by the municipality for the purposes of preparing its annual budget.

L. 1985, c. 38, s. 39; amended by L. 1987, c. 74, s. 7.



Section 40A:4-27.2 - Municipal "Cap" Exemption

40A:4-27.2. Municipal "cap" exemption
Any monies due a municipality pursuant to the provisions of section 40 of P.L. 1985, c. 38 (C. 48:13A-5.1) may be anticipated by the municipality for the purposes of preparing its annual budget.

L. 1985, c. 38, s. 41; amended by L. 1987, c. 74, s. 8.



Section 40A:4-27.3 - Distribution Of Certain Municipal Revenues To Real Property Taxpayers; Definitions

40A:4-27.3. Distribution of certain municipal revenues to real property taxpayers; definitions
1. a. The governing body of a municipality, by resolution, may determine to distribute receipts from a miscellaneous revenue to the real property taxpayers of the municipality during the current local budget year. The distribution shall take the form of a credit against the taxes assessed against each taxable line item on the tax list for the current tax year. The amount of the credit, which shall not be less than 0.10 cent, shall be an amount that is proportional to the ratio of the assessed value of each taxable line item over the taxable value of all real property in the municipality, as determined by the county tax board.

b.For the purposes of this section:

"Reimbursement amount" means a sum of money equal to a credit against taxes distributed pursuant to subsection a. of this section to the landlord of a multifamily dwelling and shall be considered a property tax reduction for the purposes of the "Tenants' Property Tax Rebate Act," P.L.1976, c.63 (C.54:4-6.2 et seq.).

c.When a reimbursement amount is received by the landlord of a multifamily dwelling pursuant to subsection a. of this section, the reimbursement amount shall be considered a "property tax reduction" as defined in section 2 of the "Tenants' Property Tax Rebate Act," P.L.1976, c.63 (C.54:4-6.3), and shall be distributed in the same manner as distributions or credits are made under the "Tenants' Property Tax Rebate Act," P.L.1976, c.63 (C.54:4-6.2 et seq.).

d.In addition to any regulations promulgated pursuant to the "Tenants' Property Tax Rebate Act," P.L.1976, c.63 (C.54:4-6.2 et seq.), the Director of the Division of Local Government Services in the Department of Community Affairs shall provide, through rules, regulations and forms adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), that reimbursement distributions or credit received by tenants under P.L.2001, c.140 (C.40A:4-27.3) shall be provided to tenants as a tenant property tax rebate.

L.2001,c.140.



Section 40A:4-28 - Miscellaneous Revenues; Sinking Fund Surplus

40A:4-28. Miscellaneous revenues; sinking fund surplus
Whenever the sinking funds to the credit of the several issues of term bonds of a local unit equal the principal of such issues and there is a cash surplus in the sinking fund, such surplus may, upon written application by the sinking fund commission and the approval of the director, be used, in whole or in part, as an anticipated miscellaneous revenue in the budget of such local unit.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-29 - Receipts From Delinquent Taxes

40A:4-29. Receipts from delinquent taxes
Delinquent taxes shall consist of taxes levied for prior fiscal years unpaid and owing to the local unit, and in the case of a municipality, also the lien value of tax titles to real estate standing in the name of the municipality.

The maximum amount which may be anticipated as "Receipts from Delinquent Taxes" shall be computed in the manner set forth in the following paragraph.

A determination of the percentage of collection of delinquent taxes for the year immediately preceding the fiscal year. This percentage shall be determined by dividing the amount of prior year's delinquent taxes collected by the amount of delinquent taxes unpaid and owing on the first day of the year, after adjusting such amount by the addition of prior year's taxes added during such fiscal year, less any prior year's delinquent taxes abated, remitted or canceled during such year. The maximum which may be anticipated is the sum produced by the multiplication of the amount of delinquent taxes unpaid and owing to the local unit on the first day of the current fiscal year by the percentage of collection of delinquent taxes for the year immediately preceding the current fiscal year.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-30 - Amount To Be Raised By Taxes To Support Municipal Budget

40A:4-30. Amount to be raised by taxes to support municipal budget
The amount to be raised by taxes shall be the amount required to be levied by taxation for the support of the municipal budget. It is the difference between the total of all general municipal budget appropriations, including chapter 6 school debt service (R.S. 18:6 et seq.), and such deferred charges and statutory expenditures for chapter 6 schools as are required to be raised in the municipal budget, less the total of anticipated revenues. It shall include the amount required to be appropriated for the "reserve for uncollected taxes" in accordance with, and subject to, the limitations of 40A:4-41 and 40A:4-42.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-31 - Arrangement Of Appropriations

40A:4-31. Arrangement of appropriations
The several items of appropriations shall have set forth in parallel columns to the right thereof the following:

a. Amount of appropriations for current year.

b. Amount of appropriations for preceding year.

c. Amount of appropriations by emergency resolution.

d. Amount of total appropriations for preceding year as modified by all transfers.

e. Amounts expended (paid or charged).

f. Amounts expended (reserved).

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-32 - Separate Items Of Appropriations

40A:4-32. Separate items of appropriations
Separate items shall be included for at least:

a. Administration, operation and maintenance of each office, department, institution or other agency of the local unit.

b. Contingent expenses in an amount not more than 3% of the total amount stated pursuant to subdivision a of this section.

c. Interest and debt redemption charges.

d. Deferred charges and statutory expenditures.

e. The payment of all judgments not for capital purposes and for which notes or bonds cannot be lawfully issued.

f. Such reserves as may be required by this chapter, or deemed advisable by the governing body.

g. Cash deficit of preceding year.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-33 - Operation Of Utility Or Enterprise

40A:4-33. Operation of utility or enterprise
The anticipated revenues from the operation of any utility or enterprise owned or operated by a local unit and the appropriations to be made therefor shall be set forth in a separate section of the budget.

Dedicated revenues, derived from publicly owned or operated utilities or enterprises, shall not be stated in the budget in an amount which is in excess of the appropriation therein to the purposes to which the same are applicable, or in excess of the amount actually realized in cash from the same source during the preceding fiscal year, unless the director shall, upon application of the governing body, determine that the facts clearly warrant the expectation that such excess amount will actually be realized in cash during the fiscal year and shall certify such determination in writing to the local unit.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-34 - Appropriations For Utility Or Enterprise

40A:4-34. Appropriations for utility or enterprise
Appropriations for any utility or enterprise owned or operated by the local unit shall be in the form and detail prescribed by the regulations of the local governing board and shall include, at least

a. Operations.

b. Interest and debt retirement.

c. Deferred charges and statutory expenditures.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-35 - Utility Operations; Surplus; Deficit

40A:4-35. Utility operations; surplus; deficit
If, in any year as a result of the operation of such utility or enterprise under the system of accounting thus directed, there shall be a surplus, or such surplus can be reasonably anticipated, then such surplus, when authorized by the board or body controlling the utility or enterprise, may be included in the budget as an item of miscellaneous revenue, under the caption of "Surplus from (designation of the utility fund)" .

If, in any year as a result of such operation, there shall be a deficit or an anticipated deficit, then an appropriation for such deficit shall be included in the budget under the caption of "Deficit in (designation of the utility fund)" . If any anticipated deficit shall exceed the appropriation therefor, the excess shall be provided for in the budget of the following year. This section shall not, however, supersede the specific dedication of receipts from a utility or enterprise as provided in any law which authorized the establishment or creation of such utility or enterprise unless so directed by the board or body controlling the same.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-35.1 - Transfer Of Surplus Revenue

40A:4-35.1. Transfer of surplus revenue
To the extent there is available surplus revenue collected by a municipality pursuant to chapter 62 of Title 40 of the Revised Statutes for supplying a utility service which is regulated by the Board of Public Utilities pursuant to subsection d. of N.J.S.40A:31-23, an amount not to exceed 5% of the annual costs of operation of the utility may be transferred annually from the accounts of the municipal utility and included in the local budget pursuant to N.J.S.40A:4-35.

L.1983,c.111,s.5; amended 1989,c.109,s.2.



Section 40A:4-36 - Dedicated Revenues; General Definition

40A:4-36. Dedicated revenues; general definition
"Dedicated revenues" shall include all amounts reasonably expected to be realized in cash during the fiscal year from any source other than the issuance of bonds or notes and required by law to be applied to a specific purpose.

Dedicated revenues stated in the budget shall be classified according to their respective sources and shall be stated in a separate section of the budget, together with the appropriations to the purposes to which such dedicated revenues are applicable. The total of anticipated revenues must equal the total of appropriations.

In the event such appropriations include payments to be made for the principal of or interest on bonds or notes, the amount required for such purposes shall be separately stated.

Any anticipated deficit in expenditures to which dedicated revenues are applicable shall be provided for by an appropriation in the budget.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-37 - Dedicated Assessment Budget

40A:4-37. Dedicated assessment budget
Every dedicated assessment budget shall include revenues derived from the collection of special assessments on property specially benefited. No amount shall be stated in the budget in excess of the required appropriation to which such revenues are applicable or in excess of the amount of the revenues so derived, held in cash at the beginning of the fiscal year. Nothing herein contained shall prevent a local unit from paying in full, or on account at maturity, any note or notes to which such revenues are applicable, even though such note or notes may not have been included in such dedicated budget.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-38 - Appropriation In Dedicated Assessment Budget

40A:4-38. Appropriation in dedicated assessment budget
Every dedicated assessment budget shall contain an appropriation for the payment of principal of bond anticipation notes or bonds maturing during the fiscal year.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-39 - Anticipation Of Dedicated Revenues.

40A:4-39 Anticipation of dedicated revenues.

40A:4-39. a. In the budget of any local unit, dedicated revenues anticipated during the fiscal year from any dog tax, dog license, revenues collected pursuant to N.J.S.18A:39-1.2, solid fuel license, sinking fund for term bonds, bequest, escheat, federal grant, motor vehicle fine dedicated to road repairs, relocation costs deposited into a revolving relocation assistance fund established pursuant to section 2 of P.L.1987, c.98 (C.20:4-4.1a), fee revenues collected in connection with recreation programs operated pursuant to section 2 of P.L.1999, c.292 (C.40:48-2.56), receipts from franchise assessments levied pursuant to section 4 of P.L.1995, c.173 (C.40A:12A-53) to be retained by the municipality, refund payments from a joint insurance fund deposited into a joint insurance revolving fund established pursuant to section 12 of P.L.1996, c.113 (C.40A:10-36.2), fee revenues collected in connection with the "Attorney Identification Card Program" pursuant to section 1 of P.L.2009, c.11 (C.40A:4-22.2), fee revenues imposed on delinquent amounts owed to the county or municipality and collected pursuant to section 37 of P.L.2000, c.126 (C.40:23-6.53) (as amended by section 2 of P.L.2009, c.233) or section 1 of P.L.1983, c.208 (C.40:48-5a) (as amended by section 3 of P.L.2009, c.233), and, subject to the prior written consent of the director, other items of like character when the revenue is not subject to reasonably accurate estimate in advance, may be included in said budget by annexing to said budget a statement in substantially the following form:

"The dedicated revenues anticipated during the year ....... from ........ (here insert one or more of the sources above, as the case may be) are hereby anticipated as revenue and are hereby appropriated for the purposes to which said revenue is dedicated by statute or other legal requirement."

b.Dedicated revenues included in accordance with this section shall be available for expenditure by the local unit as and when received in cash during the fiscal year. The inclusion of such dedicated revenues shall be subject to the approval of the director, who may require such explanatory statements or data in connection therewith as the director deems advisable for the information and protection of the public.

Amended 1987, c.98, s.1; 1995, c.173, s.7; 1995, c.271, s.2; 1996, c.73, s.16; 1996, c.113, s.11; 1999, c.292, s.1; 2009, c.11, s.2; 2009, c.233, s.4.



Section 40A:4-40 - Reserve For Uncollected Taxes; Appropriation

40A:4-40. Reserve for uncollected taxes; appropriation
There shall be included in each budget an appropriation for "reserve for uncollected taxes" sufficient in amount so that the anticipated cash receipts for the fiscal year shall at least equal the sum of the following items, each of which is hereinafter referred to as a "lawful yearly expenditure" :

a. The total of all current budget appropriations (except for reserve for uncollected taxes);

b. The amounts due or to become due for school, county, State, local and special district taxes prior to the end of the fiscal year; and

c. The amounts of any other anticipated current expenditures for the fiscal year.

In the event that the exact amount of any such lawful yearly expenditure shall not be known at the time of the adoption of the budget, the amount thereof shall be estimated, but no such estimate shall be less than the amount of such lawful yearly expenditure for the next preceding fiscal year; provided, however, that in the case of a Type II school district, the lawful yearly expenditure for the amount due or to become due for school taxes prior to the end of the fiscal year shall be based upon the proposed budget submitted by the local board of education to the commissioner pursuant to section 28 of P.L.1975, c. 212 (C. 18A:7A-28).

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1978, c. 136, s. 26, eff. Oct. 30, 1978; L.1979, c. 23, s. 3, eff. Feb. 8, 1979.



Section 40A:4-40.1 - Reduction Of Reserve For Uncollected Taxes By Sale Of Total Property Tax Levy

40A:4-40.1. Reduction of reserve for uncollected taxes by sale of total property tax levy

12. a. A municipality may reduce its reserve for uncollected taxes by deducting any or all payments anticipated during the fiscal year from the sale of the total property tax levy pursuant to section 16 of P.L.1997, c.99 (C.54:5-113.5), from the reserve for uncollected taxes as calculated pursuant to N.J.S.40A:4-40 and N.J.S.40A:4-41, provided that the obligation to make such payment is entered into prior to adoption of the budget. Any revenues received pursuant to this section shall be excluded from any calculation of the tax collection rate pursuant to N.J.S.40A:4-41 or receipts from delinquent taxes pursuant to N.J.S.40A:4-29.

b. A municipality shall not execute a contract for the sale of the total property tax levy unless the Division of Local Government Services in the Department of Community Affairs has reviewed the fiscal impact of the sale of the total property tax levy. The municipality shall forward a copy of a proposed contract and the fiscal analysis of the impact of the sale required to be provided to the municipal governing body pursuant to section 14 of P.L.1997, c.99 (C.40A:4-40.3), as soon as they are available, to the Division of Local Government Services for review. The division shall review the fiscal impact of the contract within 15 business days after receipt and shall approve or disapprove the contract in writing within that time. The director of the division may condition the approval of the contract on budget actions that the director may determine.

L.1997,c.99,s.12.



Section 40A:4-40.2 - Reduction Of Reserve For Uncollected Taxes By Deduction Of Receipts For Sale Of Unpaid Taxes, Liens

40A:4-40.2 Reduction of reserve for uncollected taxes by deduction of receipts for sale of unpaid taxes, liens

13. A municipality may reduce its reserve for uncollected taxes by deducting any or all receipts anticipated during the fiscal year from the sale of unpaid taxes or municipal liens when concluded in the final month of the fiscal year as allowed pursuant to R.S.54:5-19, provided that such amount be calculated in the same manner as receipts for delinquent taxes are calculated in N.J.S.40A:4-29, and that prior to adoption of the budget, such sale is authorized by resolution of the governing body. Any revenues received pursuant to this section shall be excluded from any calculation of the tax collection rate pursuant to N.J.S.40A:4-41 or receipts from delinquent taxes pursuant to N.J.S.40A:4-29.

L.1997,c.99,s.13.



Section 40A:4-40.3 - Fiscal Analysis Prior To Sale Of Total Property Tax Levy

40A:4-40.3. Fiscal analysis prior to sale of total property tax levy

14. Prior to the award of a contract for the sale of the total property tax levy pursuant to section 16 of P.L.1997, c.99 (C.54:5-113.5), or when a municipality chooses to reduce its reserve for uncollected taxes by deducting the receipts anticipated during the fiscal year from the sale of unpaid taxes or municipal liens when concluded in the final month of the fiscal year as allowed pursuant to R.S.54:5-19, the chief financial officer or registered municipal accountant shall provide the governing body a fiscal analysis of the impact of the sale on the current budget and the projected budgets for the next two subsequent years. The Director of the Division of Local Government Services in the Department of Community Affairs may promulgate a standard form to be used for this purpose, which, if promulgated, shall include, but not be limited to, the amount of the reserve for uncollected taxes, receipts for delinquent taxes and the municipal tax rate. The analysis shall be a public record.

L.1997,c.99,s.14.



Section 40A:4-41 - Computation Of Reserve For Uncollected Taxes.

40A:4-41 Computation of reserve for uncollected taxes.

40A:4-41. a. For the purpose of determining the amount of the appropriation for "reserve for uncollected taxes" required to be included in each annual budget where less than 100% of current tax collections may be and are anticipated, anticipated cash receipts shall be as set forth in the budget of the current year, and in accordance with the limitations of statute for anticipated revenue from, surplus appropriated, miscellaneous revenues and receipts from delinquent taxes.

b.Receipts from the collection of taxes levied or to be levied in the municipality, or in the case of a county for general county purposes and payable in the fiscal year shall be anticipated in an amount which is not in excess of the percentage of taxes levied and payable during the next preceding fiscal year which was received in cash by the last day of the preceding fiscal year.

c. (1) For any municipality in which tax appeal judgments have been awarded to property owners from action of the county tax board pursuant to R.S.54:3-21 et seq., or the State tax court pursuant to R.S.54:48-1 et seq. in the preceding fiscal year, the governing body of the municipality may elect to determine the reserve for uncollected taxes by using the average of the percentages of taxes levied which were received in cash by the last day of each of the three preceding fiscal years. Election of this choice shall be made by resolution, approved by a majority vote of the full membership of the governing body prior to the introduction of the annual budget pursuant to N.J.S.40A:4-5.

(2)If tax appeal judgments of the county tax board pursuant to R.S.54:3-21 et seq., or the State tax court pursuant to R.S.54:48-1 et seq., result in tax reductions for the previous fiscal year, the governing body of the municipality may elect to calculate the current year reserve for uncollected taxes by reducing the certified tax levy of the prior year by the amount of the tax levy adjustments resulting from those judgments. Election of this choice shall be made by resolution, approved by a majority vote of the full membership of the governing body prior to the introduction of the annual budget pursuant to N.J.S.40A:4-5.

d.The director may promulgate rules and regulations to permit a three-year average to be used to determine the amount required for the reserve for uncollected taxes for municipalities to which subsection c. of this section is not applicable.

amended 1991, c.75, s.19; 1997, c.28; 2000, c.126, s.18; 2007, c.344, s.1., s.2(note); 2010, c.56, s.1.



Section 40A:4-42 - Required Appropriation For Cash Deficit

40A:4-42. Required appropriation for cash deficit
An appropriation for "cash deficit of preceding year" shall appear in each annual budget in the amount by which the liabilities and cash disbursements of the local unit for expenditures in the fiscal year next preceding exceed the cash receipts and other realized revenues in such next preceding fiscal year, except to the extent that such lawful yearly expenditures have been provided for by surplus anticipated in the budget of such years.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-43 - Capital Budgets; Definition

40A:4-43. Capital budgets; definition
The governing body may and shall, when directed by the local government board, prepare, approve and adopt a budget for the expenditure of public funds for capital purposes to give effect to general improvement programs.

A capital budget shall be a plan for the expenditure of public funds for capital purposes, showing as income the revenues, special assessments, free surplus, and down payment appropriations to be applied to the cost of a capital project or projects, expenses of issuance of obligations, engineering supervision, contracts and any other related expenditures.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-44 - Form, Arrangement And Detail Of Capital Budgets

40A:4-44. Form, arrangement and detail of capital budgets
The local government board shall adopt, and may from time to time amend, reasonable rules and regulations for capital budgets. Regulations may classify the type of budget required, according to the size of the local unit, the nature of the capital projects or any other reasonable basis of distinction, and shall require a statement of capital undertakings underway or projected for a period not greater than over the next ensuing 6 years as a general improvement program.

After promulgation of regulations by the local government board, the governing body shall expend or incur obligations for capital purposes only after the adoption of a capital budget and in accordance with such budget except for the preliminary expense of plans, specifications and estimates.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-45 - Separate Capital Budgets

40A:4-45. Separate capital budgets
The board may require separate capital budgets to give effect to a general improvement program as follows:

a. A special capital budget for the expenditure of funds realized from the sale of obligations and adopted at the time such sale is authorized.

b. A separate capital budget adopted at the same time and as part of the annual budget.

c. A consolidated capital budget providing for the consolidation of capital projects, with the annual budget treating borrowed funds and other receipts as special revenue and capital projects as separately itemized appropriations under the proper office, department, institutions or other agency of the local unit.

d. Any other type or form of budget adapted to planning and guiding expenditures for capital improvement programs.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-45.1 - Legislative Policy

40A:4-45.1. Legislative policy
It is hereby declared to be the policy of the Legislature that the spiraling cost of local government must be controlled to protect the homeowners of the State and enable them to maintain their homesteads.

At the same time the Legislature recognizes that local government cannot be constrained to the point that it is impossible to provide necessary services to its residents.

In recognition that the two concepts may be at cross purposes, the Legislature recommends that the program proposed hereunder be instituted on an experimental basis with a review at the end of the period to adjust the program based upon experience.

L.1976, c. 68, s. 1, eff. Aug. 18, 1976.



Section 40A:4-45.1A - "Cost-of-living Adjustment" Defined.

40A:4-45.1a "Cost-of-living adjustment" defined.

4.As used in this amendatory and supplementary act, "cost-of-living adjustment" means the rate of annual percentage increase, rounded to the nearest half-percent, in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, computed and published quarterly by the United States Department of Commerce, Bureau of Economic Analysis, calculating the annual increase therein at the second and fourth quarter which occurred in the next preceding local fiscal year. Any reference to "index rate" means the "cost-of-living adjustment" defined in this section. The Director of the Division of Local Government Services shall promulgate bi-annually the cost-of-living adjustment to apply in the next following local fiscal year.

L.1983,c.49,s.4; amended 1991, c.75, s.20; 2004, c.74, s.1.



Section 40A:4-45.2 - Limitation On Increase Of Appropriations.

40A:4-45.2 Limitation on increase of appropriations.

2.For local budget years beginning on or after July 1, 2004 municipalities and counties shall be prohibited from increasing their final appropriations by more than 2.5% or the cost-of-living adjustment, whichever is less, over the previous year, except within the provisions set forth hereunder.

For the purpose of this section, in computing its final appropriations for the previous year, a municipality or county shall include, as part of its final appropriations:

a.Amounts of revenue generated by:

(1)an increase in its valuations based solely on applying the preceding year's local purposes tax rate of the municipality to the assessed value of new construction or improvements, or on applying the preceding year's county tax rate to the apportionment valuation of new construction or improvements, as may be appropriate, and

(2)payments in lieu of taxes on a parcel of land received on or after January 1, 2007 pursuant to the terms of a financial agreement under the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et seq.), less any amounts remitted by a municipality to a county pursuant to subsection b. of section 12 of P.L.1991, c.431 (C.40A:20-12);

b.(Deleted by amendment, P.L.1990, c.89.)

c.Amounts approved by referendum, pursuant to section 1 of P.L.1979, c.268 (C.40A:4-45.3a) and section 2 of P.L.1983, c.312 (C.40A:4-45.19);

d.(Deleted by amendment, P.L.1990, c.89.)

e.Expenditures for the assumption of any service or function of a local public utility, a local public authority, or a special purposes district, as approved by the Local Finance Board pursuant to section 3 of P.L.1983, c.49 (C.40A:4-45.13).

For the 1991 local budget year, the final appropriations from the prior year shall be the total appropriations for the 1990 budget year. In each local budget year in which any service, function, or portion thereof, is transferred to, or assumed by, the State or federal government from a municipal government, the municipality shall deduct from its final appropriations upon which its permissible expenditures are calculated the amount which the municipality expended for that service or function during the last full budget year, or portion thereof, throughout which the service or function so transferred was funded from appropriations in the municipal budget.

In each budget year subsequent to 1990, whenever any municipality shall have transferred to any local public utility, any local public authority or any special purposes district, during the immediately preceding budget year, or at any time during the current budget year prior to the final adoption of the budget, any service or function funded during the immediately preceding budget year, either partially or wholly, from appropriations in the municipal budget, the municipality shall deduct from its final appropriations upon which its permissible expenditures are calculated pursuant to this section the amount which the municipality expended for that service or function during the last full budget year throughout which the service or function so transferred was funded from appropriations in the municipal budget.

L.1976, c.68, s.2; amended 1981, c.64, s.1; 1983, c.49, s.2; 1987, c.74, s.1; 1990, c.89, s.1; 2004, c.74, s.2; 2009, c.149, s.1.



Section 40A:4-45.2B - Deduction From County Appropriation For Services Assumed By State

40A:4-45.2b. Deduction from county appropriation for services assumed by State
For each local fiscal year, or portion thereof, in which a service or function associated with the provisions of this act is assumed by the State, the county shall deduct from its final appropriations upon which its permissible county tax levy is calculated the amount which the county expended for that service or function during the last full budget year, or portion thereof, for which the service or function so transferred was funded from appropriations in the county budget.

L.1990,c.66,s.14.



Section 40A:4-45.3 - Municipalities; Budget Limitation Exceptions.

40A:4-45.3 Municipalities; budget limitation exceptions.

3.In the preparation of its budget a municipality shall limit any increase in said budget to 2.5% or the cost-of-living adjustment, whichever is less, over the previous year's final appropriations subject to the following exceptions:

a.(Deleted by amendment, P.L.1990, c.89.)

b.Capital expenditures, including appropriations for current capital expenditures, whether in the capital improvement fund or as a component of a line item elsewhere in the budget, provided that any such current capital expenditure would be otherwise bondable under the requirements of N.J.S.40A:2-21 and 40A:2-22;

c. (1) An increase based upon emergency temporary appropriations made pursuant to N.J.S.40A:4-20 to meet an urgent situation or event which immediately endangers the health, safety or property of the residents of the municipality, and over which the governing body had no control and for which it could not plan and emergency appropriations made pursuant to N.J.S.40A:4-46. Emergency temporary appropriations and emergency appropriations shall be approved by at least two-thirds of the governing body and by the Director of the Division of Local Government Services, and shall not exceed in the aggregate 3% of the previous year's final current operating appropriations.

(2)(Deleted by amendment, P.L.1990, c.89.)

The approval procedure in this subsection shall not apply to appropriations adopted for a purpose referred to in subsection d. or j. below;

d.All debt service, including that of a Type I school district;

e.Upon the approval of the Local Finance Board in the Division of Local Government Services, amounts required for funding a preceding year's deficit;

f.Amounts reserved for uncollected taxes;

g.(Deleted by amendment, P.L.1990, c.89.)

h.Expenditure of amounts derived from new or increased construction, housing, health or fire safety inspection or other service fees imposed by State law, rule or regulation or by local ordinance;

i.Any amount approved by any referendum;

j.Amounts required to be paid pursuant to (1) any contract with respect to use, service or provision of any project, facility or public improvement for water, sewerage, parking, senior citizen housing or any similar purpose, or payments on account of debt service therefor, between a municipality and any other municipality, county, school or other district, agency, authority, commission, instrumentality, public corporation, body corporate and politic or political subdivision of this State; (2) the provisions of article 9 of P.L.1968, c.404 (C.13:17-60 through 13:17-76) by a constituent municipality to the intermunicipal account; (3) any lease of a facility owned by a county improvement authority when the lease payment represents the proportionate amount necessary to amortize the debt incurred by the authority in providing the facility which is leased, in whole or in part; and (4) any repayments under a loan agreement entered into in accordance with the provisions of section 5 of P.L.1992, c.89;

k.(Deleted by amendment, P.L.1987, c.74.)

l.Appropriations of federal, county, independent authority or State funds, or by grants from private parties or nonprofit organizations for a specific purpose, and amounts received or to be received from such sources in reimbursement for local expenditures. If a municipality provides matching funds in order to receive the federal, county, independent authority or State funds, or the grants from private parties or nonprofit organizations for a specific purpose, the amount of the match which is required by law or agreement to be provided by the municipality shall be excepted;

m.(Deleted by amendment, P.L.1987, c.74.)

n.(Deleted by amendment, P.L.1987, c.74.)

o.(Deleted by amendment, P.L.1990, c.89.)

p. (Deleted by amendment, P.L.1987, c.74.)

q.(Deleted by amendment, P.L.1990, c.89.)

r.Amounts expended to fund a free public library established pursuant to the provisions of R.S.40:54-1 through 40:54-29, inclusive;

s.(Deleted by amendment, P.L.1990, c.89.)

t.Amounts expended in preparing and implementing a housing element and fair share plan pursuant to the provisions of P.L.1985, c.222 (C.52:27D-301 et al.) and any amounts received by a municipality under a regional contribution agreement pursuant to section 12 of that act;

u.(Deleted by amendment, P.L.2004, c.74.)

v.(Deleted by amendment, P.L.1990, c.89.)

w.(Deleted by amendment, P.L.2004, c.74.)

x.Amounts expended to aid privately owned libraries and reading rooms, pursuant to R.S.40:54-35;

y.(Deleted by amendment, P.L.1990, c.89.)

z.(Deleted by amendment, P.L.1990, c.89.)

aa.Extraordinary expenses, approved by the Local Finance Board, required for the implementation of an interlocal services agreement;

bb.Any expenditure mandated as a result of a natural disaster, civil disturbance or other emergency that is specifically authorized pursuant to a declaration of an emergency by the President of the United States or by the Governor;

cc.Expenditures for the cost of services mandated by any order of court, by any federal or State statute, or by administrative rule, directive, order, or other legally binding device issued by a State agency which has identified such cost as mandated expenditures on certification to the Local Finance Board by the State agency;

dd.Expenditures of amounts actually realized in the local budget year from the sale of municipal assets in extraordinary cases and with the permission of the Local Finance Board;

ee.Any local unit which is determined to be experiencing fiscal distress pursuant to the provisions of P.L.1987, c.75 (C.52:27D-118.24 et seq.), whether or not a local unit is an "eligible municipality" as defined in section 3 of P.L.1987, c.75 (C.52:27D-118.26), and which has available surplus pursuant to the spending limitations imposed by P.L.1976, c.68 (C.40A:4-45.1 et seq.), may appropriate and expend an amount of that surplus approved by the director and the Local Finance Board as an exception to the spending limitation. Any determination approving the appropriation and expenditure of surplus as an exception to the spending limitations shall be based upon:

1)the local unit's revenue needs for the current local budget year and its revenue raising capacity;

2)the intended actions of the governing body of the local unit to meet the local unit's revenue needs;

3)the intended actions of the governing body of the local unit to expand its revenue generating capacity for subsequent local budget years;

4)the local unit's ability to demonstrate the source and existence of sufficient surplus as would be prudent to appropriate as an exception to the spending limitations to meet the operating expenses for the local unit's current budget year; and

5)the impact of utilization of surplus upon succeeding budgets of the local unit;

ff.Newly authorized operating appropriations for the municipal court or violation's bureau when approved by the vicinage Presiding Judge of the Municipal Court after consultation with the mayor and governing body of the municipality;

gg.(Deleted by amendment, P.L.2004, c.74.)

hh.(Deleted by amendment, P.L.2004, c.74.)

ii.Subject to the approval of the Local Finance Board, expenditures related to the cost of conducting and implementing a total property tax levy sale pursuant to section 16 of P.L.1997, c.99 (C.54:5-113.5);

jj.Amounts expended for a length of service award program pursuant to P.L.1997, c.388 (C.40A:14-183 et al.);

kk.Amounts expended to provide municipal services or reimbursement amounts to multifamily dwellings for the collection and disposal of solid waste generated by the residents of the multifamily dwellings. This subsection shall cease to be operative at the end of the first local budget year in which the municipality has fully phased in its reimbursement amount expenses;

ll.Amounts expended by a municipality under an interlocal services agreement entered into pursuant to the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et al.) entered into after the effective date of P.L.2000, c.126 (C.52:13H-21 et al.). The governing body of the municipality that will receive the service may choose to allow the amount of projected annual savings to be added to the amount of final appropriations upon which its permissible expenditures are calculated pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2);

mm. Amounts expended under a joint contract pursuant to the "Consolidated Municipal Service Act," P.L.1952, c.72 (C.40:48B-1 et seq.) entered into after the effective date of P.L.2000, c.126 (C.52:13H-21 et al.). The governing body of each participating municipality may choose to allow the amount of projected annual savings to be added to the amount of final appropriations upon which its permissible expenditures are calculated pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2);

nn.(Deleted by amendment, P.L.2004, c.74.)

oo.Amounts appropriated in the first three years after the effective date of P.L.2003, c.92 (C.18A:7F-5b et al.) for liability insurance, workers' compensation insurance and employee group insurance;

pp.Amounts appropriated in the first three years after the effective date of P.L.2003, c.92 (C.18A:7F-5b et al.) for costs of domestic security preparedness and responses to incidents and threats to domestic security;

qq.Amounts required to be paid by a municipality pursuant to the provisions of section 4 of P.L.2007, c.311 (C.13:1E-96.5).

In the first full year when an existing appropriation or expenditure that is subject to budget limitations is made an exception to budget limitations, a municipality shall deduct from its final appropriations upon which its permissible expenditures are calculated pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2), the amount which the municipality expended for that purpose during the last full budget year, or portion thereof, in which the purpose so excepted was funded from appropriations in the municipal budget.

In the first full year when an existing appropriation or expenditure that is not subject to budget limitations is made subject to budget limitations, a municipality shall add to its final appropriations upon which its permissible expenditures are calculated pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2), the amount which the municipality expended for that purpose during the last full budget year, or portion thereof, in which the purpose so excepted was funded from appropriations in the municipal budget.

L.1976, c.68, s.3; amended 1977, c.10, s.1; 1980, c.66; 1981, c.56, s.1; 1983, c.49, s.5; 1985, c.22; 1985, c.82, s.1; 1987, c.74, s.2; 1988, c.66; 1989, c.3, s.17; 1989, c.100, s.19; 1990, c.89, s.2; 1990, c.95, s.3; 1992, c.89, s.6; 1993, c.269, s.16; 1994, c.72, s.6; 1997, c.99, s.9; 1997, c.388, s.12; 2000, c.26, s.4; 2000, c.126, s.19; 2001, c.25, s.5 2001, c.342, S.10; 2003, c.92, s.1; 2004, c.74, s.3; 2007, c.311, s.17.



Section 40A:4-45.3A - Referendum; When Held, Applicability.

40A:4-45.3a Referendum; when held, applicability.

1.The provisions of any other law to the contrary notwithstanding, any referendum conducted by a municipality pursuant to subsection I. of section 3 of P.L.1976, c.68 (C.40A:4-45.3), for the purpose of requesting approval for increasing the municipal budget by more than 2.5% over the previous year's final appropriations, shall be held on the last Tuesday in the month of February of the year in which the proposed increase is to take effect. The municipal budget proposing such increase shall be introduced and approved in the manner otherwise provided in N.J.S.40A:4-5 at least 20 days prior to the date on which such referendum is to be held, and shall be published in the manner otherwise provided in N.J.S.40A:4-6 at least 12 days prior to said referendum date. Notice shall be published pursuant to section 7 of P.L.1953, c.211 (C.19:57-7) on the next day following the introduction of the budget. This section shall apply only to municipalities that operate on the January 1 to December 31 fiscal year.

L.1979,c.268,s.1; amended 1981, c.66, s.1; 1991, c.75, s.21; 2004, c.74, s.4.



Section 40A:4-45.3A1 - Provision Of Polling Places; Election Worker Compensation.

40A:4-45.3a1 Provision of polling places; election worker compensation.

1.Notwithstanding the provisions of Title 19 of the Revised Statutes to the contrary, referenda conducted by any municipality pursuant to subsection I. of section 3 of P.L.1976, c.68 (C.40A:4-45.3), for the purpose of increasing the municipal budget by more than 2.5% over the previous year's final appropriations, may be conducted with respect to the provision of polling places and the compensation of election workers in the same manner as is provided for school elections under Title 19 of the Revised Statutes.


L.1983,c.69,s.1; amended 1995, c.279, s.45; 2004, c.74, s.5.



Section 40A:4-45.3B - Proceeds Of Sale Of Municipal Assets For Immediately Preceding Year As Exceptions.

40A:4-45.3b Proceeds of sale of municipal assets for immediately preceding year as exceptions.

2.Notwithstanding any provisions of P.L.1976, c.68 (C.40A:4-45.1 et seq.) to the contrary, municipalities shall, in budget year 1981 and in all subsequent budget years in deriving their final appropriations for the prior year upon which the 2.5% annual increase permitted under section 2 of P.L.1976, c.68 (C.40A:4-45.2) is calculated, not be required to treat as exceptions to the prior year's final appropriations any appropriations of the proceeds of the sale of municipal assets which were contained in their budgets for the year 1980 or for any prior budget year. In all fiscal years subsequent to budget year 1981, municipalities shall, in deriving their final appropriations for the immediately preceding budget year upon which the 2.5% annual increase is calculated, treat the amounts of the proceeds of the sale of municipal assets appropriated in their budgets for the immediately preceding year as exceptions to the final appropriations under section 3 of P.L.1976, c.68 (C.40A:4-45.3).

L.1981,c.64,s.2; amended 2004, c.74, s.6.



Section 40A:4-45.3D - Local Finance Board Authorized To Grant Additional Exceptions

40A:4-45.3d. Local Finance Board authorized to grant additional exceptions
In addition to the exceptions to the limit on increases in final appropriations for any budget year, listed in section 3 of P.L.1976, c.68 (C.40A:4-45.3), the Local Finance Board shall have the authority to grant additional exceptions, applicable to all municipalities and only effective for the local budget year in which the exception is granted, upon a finding of extraordinary circumstances that result in an unanticipated increase in expenditures for a service essential to the health, safety and welfare of the residents of the State.

L.1990,c.89,s.5.



Section 40A:4-45.3E - Additional Exceptions To Limits On Increases To Certain Appropriations Of Local Units.

40A:4-45.3e Additional exceptions to limits on increases to certain appropriations of local units.

13.In addition to the exceptions to the limits on increases to municipal appropriations set forth in section 3 of P.L.1976, c.68 (C.40A:4-45.3) and to the county tax levy set forth in section 4 of P.L.1976, c.68 (C.40A:4-45.4), an increase in appropriations that represents expenditures made by a municipality or county for the purpose of funding the provision of health insurance shall be exempt from the limits on increases to municipal appropriations and to the limits on increases to the county tax levy in county budgets, respectively, for any budget year, to the extent that the increases in health care costs equal that portion of the actual increase in total health care costs for the budget year that is in excess of four percent of the total health care costs in the prior year, but is not in excess of the product of the total health care costs in the prior year and the average percentage increase of the State Health Benefits Program, as annually determined by the Division of Pensions and Benefits in the Department of the Treasury.

L.2007, c.62, s.13.



Section 40A:4-45.4 - Limitation On Increase In County Tax Levies Over Previous Year; Exceptions.

40A:4-45.4 Limitation on increase in county tax levies over previous year; exceptions.

4.In the preparation of its budget, a county may not increase the county tax levy to be apportioned among its constituent municipalities in excess of 2.5% or the cost-of-living adjustment, whichever is less, of the previous year's county tax levy, subject to the following exceptions:

a.The amount of revenue generated by the increase in valuations within the county, based solely on applying the preceding year's county tax rate to the apportionment valuation of new construction or improvements within the county, and such increase shall be levied in direct proportion to said valuation;

b.Capital expenditures, including appropriations for current capital expenditures, whether in the capital improvement fund or as a component of a line item elsewhere in the budget, provided that any such current capital expenditures would be otherwise bondable under the requirements of N.J.S.40A:2-21 and 40A:2-22;

c. (1) An increase based upon emergency temporary appropriations made pursuant to N.J.S.40A:4-20 to meet an urgent situation or event which immediately endangers the health, safety or property of the residents of the county, and over which the governing body had no control and for which it could not plan and emergency appropriations made pursuant to N.J.S.40A:4-46. Emergency temporary appropriations and emergency appropriations shall be approved by at least two-thirds of the governing body and by the Director of the Division of Local Government Services, and shall not exceed in the aggregate 3% of the previous year's final current operating appropriations.

(2)(Deleted by amendment, P.L.1990, c.89.)

The approval procedure in this subsection shall not apply to appropriations adopted for a purpose referred to in subsection d. or f. below;

d.All debt service;

e.(Deleted by amendment, P.L.1990, c.89.)

f.Amounts required to be paid pursuant to (1) any contract with respect to use, service or provision of any project, facility or public improvement for water, sewerage, parking, senior citizen housing or any similar purpose, or payments on account of debt service therefor, between a county and any other county, municipality, school or other district, agency, authority, commission, instrumentality, public corporation, body corporate and politic or political subdivision of this State; and (2) any lease of a facility owned by a county improvement authority when the lease payment represents the proportionate amount necessary to amortize the debt incurred by the authority in providing the facility which is leased, in whole or in part;

g.That portion of the county tax levy which represents funding to participate in any federal or State aid program and amounts received or to be received from federal, State or other funds in reimbursement for local expenditures. If a county provides matching funds in order to receive the federal or State or other funds, only the amount of the match which is required by law or agreement to be provided by the county shall be excepted;

h.(Deleted by amendment, P.L.1987, c.74.)

i.(Deleted by amendment, P.L.1990, c.89.)

j.(Deleted by amendment, P.L.1990, c.89.)

k.(Deleted by amendment, P.L.1990, c.89.)

l.(Deleted by amendment, P.L.2004, c.74.)

m.(Deleted by amendment, P.L.1990, c.89.)

n.(Deleted by amendment, P.L.1990, c.89.)

o.(Deleted by amendment, P.L.1990, c.89.)

p.Extraordinary expenses, approved by the Local Finance Board, required for the implementation of an interlocal services agreement;

q.Any expenditure mandated as a result of a natural disaster, civil disturbance or other emergency that is specifically authorized pursuant to a declaration of an emergency by the President of the United States or by the Governor;

r.Expenditures for the cost of services mandated by any order of court, by any federal or State statute, or by administrative rule, directive, order, or other legally binding device issued by a State agency which has identified such cost as mandated expenditures on certification to the Local Finance Board by the State agency;

s.That portion of the county tax levy which represents funding to a county college in excess of the county tax levy required to fund the county college in local budget year 1992;

t.(Deleted by amendment, P.L.2004, c.74.)

u.Expenditures for the administration of general public assistance pursuant to P.L.1995, c.259 (C.40A:4-6.1 et al.);

v.Amounts in a separate line item of a county budget that are expended on tick-borne disease vector management activities undertaken pursuant to P.L.1997, c.52 (C.26:2P-7 et al.);

w.Amounts expended by a county under an interlocal services agreement entered into pursuant to the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et al.) entered into after the effective date of P.L.2000, c.126 (C.52:13H-21 et al.) or amounts expended under a joint contract pursuant to the "Consolidated Municipal Service Act," P.L.1952, c.72 (C.40:48B-1 et seq.) entered into after the effective date of P.L.2000, c.126 (C.52:13H-21 et al.);

x.Amounts appropriated in the first three years after the effective date of P.L.2003, c.92 (C.18A:7F-5b et al.) for liability insurance, workers' compensation insurance and employee group insurance;

y.Amounts appropriated in the first three years after the effective date of P.L.2003, c.92 (C.18A:7F-5b et al.) for costs of domestic security preparedness and responses to incidents and threats to domestic security;

z.Expenditures of amounts received pursuant to section 5 of P.L.1981, c.278 (C.13:1E-96).

In the first full year where an existing appropriation or expenditure that is subject to budget limitations is made an exception to budget limitations, a county shall deduct from its final appropriations upon which its permissible expenditures are calculated pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2) the amount which the county expended for that purpose during the last full budget year, or portion thereof, in which the purpose so excepted was funded from appropriations in the county budget.

In the first full year where an existing appropriation or expenditure that is not subject to budget limitations is made subject to budget limitations, a county shall add to its final appropriations upon which its permissible expenditures are calculated pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2) the amount which the county expended for that purpose during the last full budget year, or portion thereof, in which the purpose so excepted was funded from appropriations in the county budget.

L.1976, c.68, s.4; amended 1977, c.10, s.2; 1981, c.56, s.2; 1983, c.49, s.6; 1987, c.74, s.3; 1989, c.3, s.18; 1989, c.100, s.20; 1990, c.89, s.3; 1993, c.76; 1993, c.269, s.17; 1995, c.259, s.27; 1997, c.52, s.3; 2000, c.126, s.20; 2003, c.92, s.2; 2004, c.74, s.7; 2007, c.311, s.18.



Section 40A:4-45.4A - Transfer Of Funds Authorized By S. 40a:4-58 From Appropriation Not Subject To Limitation To Appropriation Subject To Limitation; Prohibition

40A:4-45.4a. Transfer of funds authorized by s. 40A:4-58 from appropriation not subject to limitation to appropriation subject to limitation; prohibition
No transfer of funds which is authorized by N.J.S. 40A:4-58 shall be made from an appropriation which is not subject to limitation pursuant to section 3 or 4 of P.L.1976, c. 68 (C. 40A:4-45.3 and 40A:4-45.4) to an appropriation which is subject to such limitation.

L.1981, c. 56, s. 3.



Section 40A:4-45.4B - Budget Cap Exception For Solid Waste Reclamation Utility.

40A:4-45.4b Budget cap exception for solid waste reclamation utility.

2.Notwithstanding the provisions of section 4 of P.L.1976, c.68 (C.40A:4-45.4) to the contrary, amounts appropriated in a county budget pursuant to N.J.S.40A:4-35 related to the operation of a county solid waste reclamation utility shall not be subject to limits on increases in the county tax levy in any budget year.

L.2001,c.348,s.2.



Section 40A:4-45.12 - Annual Variable Percentage Limitation On Increases In Expenditures

40A:4-45.12. Annual variable percentage limitation on increases in expenditures
The Legislature finds that the constraints placed upon local government by P.L.1976, c. 68 (C. 40A:4-45.1 et seq.) are successfully accomplishing their purpose of controlling the growth in the cost of local government.

The Legislature finds, however, that a uniform fixed percentage limitation on increases in expenditures has not adequately reflected either national economic trends or the differing needs of the various local governments of the State. As a result, local governments have been unevenly affected in their ability to provide necessary services to their residents.

The Legislature, therefore, determines that P.L.1976, c. 68 requires adjustment to provide for an annually variable percentage limitation which more accurately reflects annual nationwide increases in the basic costs of governmental operations, to provide a mechanism whereby local officials and taxpayers can examine the particular needs of their community and determine whether or not the use of this limitation more nearly addresses those needs, and to modify several features of the law which have proven to be arbitrary or to result in unintended effects on the structure of local government.

L.1983, c. 49, s. 1, eff. Jan. 31, 1983.



Section 40A:4-45.13 - Assumed Service Or Function By County Or Municipality; Addition To Final Appropriation

40A:4-45.13. Assumed service or function by county or municipality; addition to final appropriation
a. In any budget year subsequent to 1982, whenever a county or municipality shall have lawfully assumed, during the immediately preceding budget year, or at any time during the current budget year prior to the final adoption of the budget, the provision of any service or function funded during the immediately preceding budget year wholly by a local public utility, a local public authority or a special purposes district, and where the provision of that service or function by the county or municipality is the result of the lawful dissolution of the public utility, public authority, or special services district previously providing the service or function, the county or municipality shall add to the final appropriations for the current budget year upon which its permissible expenditures are calculated, or upon which its permissible county tax levy is calculated, the amount certified by the Local Finance Board for appropriation by the county or municipality to fund that service or function in the current budget year.

b. In any budget year subsequent to 1982, whenever a county shall have lawfully assumed, during the immediately preceding budget year, or at any time during the current budget year prior to the final adoption of the budget, the provision of any service or function funded during the immediately preceding budget year wholly or partially by one or more municipalities within the county from appropriations in the municipal budget, the county shall add to the final appropriations for the current year upon which its permissible county tax levy is calculated the amount certified by the Local Finance Board for appropriation by the county to fund that service or function in the current budget year.

c. The Local Finance Board shall approve the assumption of any service or function for the purpose of its eligibility under the provisions of this section. The board shall approve the assumption if it finds: that the assumption was lawfully made; that the assumption does not deleteriously affect the health, safety or welfare of the residents of a county or municipality; and that the assumption represents an efficient and feasible means of providing the service or function. The board shall, in approving the assumption, certify to the county or municipality assuming the service or function the amount of appropriation to fund the service or function which shall be eligible for the provisions of this section.

L.1983, c. 49, s. 3, eff. Jan. 31, 1983.



Section 40A:4-45.14 - Permissible Increase In Appropriations.

40A:4-45.14 Permissible increase in appropriations.

7. a. Notwithstanding the provisions of section 2, 3 or 4 of P.L.1976, c.68 (C.40A:4-45.2, 40A:4-45.3 or 40A:4-45.4) to the contrary, in any year for which the cost-of-living adjustment is equal to or less than 2.5%, a county may, by resolution approved by a majority vote of the full membership of the governing body, provide that in the local fiscal year to which the resolution applies, the tax levy of the county shall be increased by a percentage rate greater than the cost-of-living adjustment, but not to exceed 3.5% over the previous year's county tax levy. b.Notwithstanding the provisions of section 2, 3 or 4 of P.L.1976, c.68 (C.40A:4-45.2, 40A:4-45.3 or 40A:4-45.4) to the contrary, in any year in which the cost-of-living adjustment is equal to or less than 2.5% a municipality may, by ordinance approved by a majority vote of the full membership of the governing body, provide that in the local fiscal year to which the ordinance applies, the final appropriations of the municipality shall be increased by a percentage rate greater than the cost-of-living adjustment, but not to exceed 3.5% over the previous year's final appropriations.

c.The ordinance or resolution, as appropriate, shall be introduced after the beginning of the local fiscal year to which it applies and prior to the date provided by law for the introduction and approval of the annual budget of the municipality or county. The ordinance or resolution shall state the greater percentage rate to be adopted and the additional amount of increased final appropriations or tax levy which that greater percentage rate represents over that which the 2.5% rate or cost-of-living adjustment, as appropriate represents. The ordinance or resolution may, thereafter, be adopted, after publication and a public hearing separately afforded upon 10 days' notice duly published, by a majority vote of the authorized membership of the governing body. Any procedures provided in a form of local government for the exercise of veto powers by a mayor or county executive with respect to ordinances generally shall pertain. An ordinance or resolution so adopted shall, notwithstanding any other provision of law, take effect immediately upon adoption.

Upon adoption of the ordinance or resolution, the permissible final appropriations of the municipality, or permissible county tax levy of the county, shall be calculated for the year as provided in section 3 or 4 of P.L.1976, c.68 (C.40A:4-45.3 or 40A:4-45.4), except that the percentage rate so adopted shall be used. The final appropriations or county tax levy so calculated shall be used in the immediately following year for the purposes of section 2 of P.L.1976, c.68 (C.40A:4-45.2).

A copy of any ordinance or resolution introduced pursuant to this section shall be filed with the Director of the Division of Local Government Services within five days of introduction, and a copy of the ordinance or resolution adopted shall be filed with the director within five days of adoption.

In any year for which an ordinance is adopted by a municipality pursuant to this section, no referendum shall be held in that municipality pursuant to subsection I. of section 3 of P.L.1976, c.68 (C.40A:4-45.3); provided that a municipality may hold a special election if required by law pursuant to that subsection.

L.1983,c.49,s.7; amended 1983, c.312, s.1; 1986, c.203, s.1; 1987, c.74, s.6; 1991, c.75, s.22; 2004, c.74, s.8.



Section 40A:4-45.15A - Municipality Permitted Certain Final Appropriations.

40A:4-45.15a Municipality permitted certain final appropriations.

1. a. (Deleted by amendment, P.L.2004, c.74.)

b.Notwithstanding any provisions of P.L.1976, c.68 (C.40A:4-45.1 et seq.) to the contrary, a municipality, which, for any local budget year beginning on or after July 1, 2004 for which the cost-of-living adjustment is equal to or less than 2.5%, increases its final appropriations in an amount less than 3.5%, shall be permitted, after adoption of an ordinance by the governing body, to appropriate the difference between the amount of its actual final appropriations and the 3.5% percentage rate, as an exception to its final appropriations in either of the next two succeeding years. In the year immediately following the year in which the amount of difference is so appropriated, the amount of difference shall be added to the final appropriations of the preceding year for the purposes of section 2 of P.L.1976, c.68 (C.40A:4-45.2).

L.1994,c.100,s.1; amended 2004, c.74, s.9.



Section 40A:4-45.15B - County Permitted Certain Final Appropriations, County Tax Levy.

40A:4-45.15b County permitted certain final appropriations, county tax levy.

2. a. (Deleted by amendment, P.L.2004, c.74.)b.Notwithstanding any provisions of P.L.1976, c.68 (C.40A:4-45.1 et seq.) to the contrary, a county, which, for any local budget year beginning on or after January 1, 2005 for which the cost-of-living adjustment is equal to or less than 2.5%, increases its final appropriations or county tax levy in an amount less than 3.5%, shall be permitted, after adoption of a resolution by the governing body, to appropriate the difference between the amount of its actual final appropriations or county tax levy and the 3.5% percentage rate, as an exception to its final appropriations or county tax levy in either of the next two succeeding years. In the year immediately following the year in which the amount of difference is so appropriated, the amount of difference shall be added to the final appropriations or county tax levy of the preceding year for the purposes of section 2 of P.L.1976, c.68 (C.40A:4-45.2).

L.1994,c.100,s.2; amended 2004, c.74, s.10.



Section 40A:4-45.15C - Amount Of Difference, Certain; Available For Appropriation.

40A:4-45.15c Amount of difference, certain; available for appropriation.

11. Notwithstanding the provisions of sections 1 and 2 of P.L.1994, c.100 (C.40A:4-45.15a and C.40A:4-45.15b) to the contrary, the amount of difference remaining as of June 30, 2003 for appropriation in the next two succeeding local budget years shall remain in place and be available for appropriation by a county or municipality.

L.2004, c.74,s.11.



Section 40A:4-45.16 - Referendum; Increase In Final Appropriations

40A:4-45.16. Referendum; increase in final appropriations
In any public referendum conducted by a municipality pursuant to subsection i. of section 3 of P.L.1976, c. 68 (C. 40A:4-45.3i.), the public question to be submitted to the voters at the referendum election shall state only the amount by which the final appropriations of the municipality shall be increased by more than the permissible level over the previous year's final appropriations if the question is approved by the voters, and the percentage rate of increase which that amount represents over the permissible rate. There shall be set forth in an accompanying explanatory statement a list of the appropriations line items to which the increased amount shall apply and such other relevant information as the governing body may wish to include therein.

A resolution adopted by a municipality to authorize the conduct of such a referendum shall set forth, in addition to the above, the amount to be appropriated for each applicable appropriations item: a. if the referendum question is approved by the voters; and b. if the referendum question is disapproved by the voters.

L.1983, c. 49, s. 9, eff. Jan. 31, 1983.



Section 40A:4-45.19 - Increases In Final Appropriations Or Tax Levies In Years In Which New Service Or Program Is Funded; Explanatory Statement On Ballot Concerning Amount Of Appropriation

40A:4-45.19. Increases in final appropriations or tax levies in years in which new service or program is funded; explanatory statement on ballot concerning amount of appropriation
a. In the first local budget year in which a county or municipality shall commence to fund a new service or program, which it is required to provide as a result of a binding referendum initiated and approved by the voters of the county or municipality, there shall be added to the final appropriations upon which the permissible municipal expenditures are calculated, or upon which the permissible county tax levy is calculated, the amount determined by the county or municipal governing body to be necessary to fund the service or program in that local budget year.

b. Notwithstanding the provisions of any other law to the contrary, whenever, on or after the effective date of this act, a binding referendum question is required to be submitted in a county or municipality as a result of a petition initiated by the voters thereof, the approval of which by the voters would require the county or municipality to provide a new service or program, the governing body of the county or municipality shall cause to be set forth in an accompanying explanatory statement to the public question to appear on the ballot the amount of appropriations determined by the governing body to be necessary to fund the service or program in the first local budget year following approval of the question, and such other relevant information as the governing body may wish to include therein. The amount so set forth shall be the amount added to the county or municipal final appropriations pursuant to subsection a. of this section in the first local budget year in which the county or municipality shall commence to fund the service or program approved by the voters.

c. For the purposes of subsections a. and b. of this section, in determining the amount of appropriations necessary to fund the provision of a new service or program, the county or municipal governing body shall deduct an amount equal to the amount of any revenues anticipated to be derived from service fees to be imposed for the service or program in the first local budget year in which the county or municipality shall commence to fund the service or program. If in any local budget year thereafter, the county or municipality shall impose new service fees or increased service fees for the service or program, the amount of final appropriations upon which the permissible municipal expenditures are calculated, or upon which the permissible county tax levy is calculated, shall be reduced in the first full local budget year to which the new or increased service fees pertain, by the amount to be derived in that year from the new service fees or the increase in service fees.

L.1983, c. 312, s. 2, eff. Aug. 26, 1983.



Section 40A:4-45.38 - Transfer Of Funds From Appropriation Subject To Limitation

40A:4-45.38. Transfer of funds from appropriation subject to limitation
No transfer of funds authorized by N.J.S.40A:4-58 and N.J.S.40A:4-59 shall be made from an appropriation which is not subject to limitation pursuant to section 3 or 4 of P.L.1976, c.68 (C.40A:4-45.3 and 40A:4-45.4) to an appropriation which is subject to either of those limitations. Notwithstanding the provisions of N.J.S.40A:4-58 and N.J.S.40A:4-59 no transfer of funds is authorized between appropriations not subject to limitation pursuant to section 3 or 4 of P.L.1976, c.68 (C.40A:4-45.3 and 40A:4-45.4), except transfers may be made to interest and redemption charges.

L.1990,c.89,s.6.



Section 40A:4-45.39 - Reduction For Unrealized Municipal Revenues

40A:4-45.39. Reduction for unrealized municipal revenues
To the extent that a municipality fails to realize revenues appropriated in any budget year, other than federal or State aid revenues, it shall be required to reduce the amount on which it calculates its permissible increase for the following year by an amount equal to those revenues that it failed to realize.

L.1990,c.89,s.7.



Section 40A:4-45.40 - Transfer Of Services, Deduction From County Appropriation

40A:4-45.40. Transfer of services, deduction from county appropriation
In each local budget year in which any service, function, or portion thereof, is transferred to, or assumed by, the State or federal government from a county government, the county shall deduct from its final appropriations upon which its permissible county tax levy is calculated the amount which the county expended for that service or function during the last full budget year, or portion thereof, throughout which the service or function so transferred was funded from appropriations in the county budget.

L.1990,c.89,s.8.



Section 40A:4-45.41 - Appropriation Included In Spending Limitation

40A:4-45.41. Appropriation included in spending limitation
All appropriations, other than for debt service and emergency temporary appropriations, made to cover overexpenditures or expenditures from a previous budget year, shall be included within the local unit's spending limitation in the year the appropriation is made.

L.1990,c.89,s.9.



Section 40A:4-45.42 - Annual Report To Governor, Legislature

40A:4-45.42. Annual report to Governor, Legislature
The Chairman of the Local Finance Board shall provide an annual report to the Governor and the Legislature detailing all significant local expenditure limitation issues that came before the Local Finance Board or the Division of Local Government Services in the Department of Community Affairs during the preceding year.

L.1990,c.89,s.10.



Section 40A:4-45.43 - Exemption On Limits On Increases For Certain Appropriations For Pension Contributions.

40A:4-45.43 Exemption on limits on increases for certain appropriations for pension contributions.

5.In addition to the exceptions to the limits on increases to municipal appropriations set forth in section 3 of P.L.1976, c.68 (C.40A:4-45.3) and to the county tax levy set forth in section 4 of P.L.1976, c.68 (C.40A:4-45.4), appropriations that represent expenditures made by a municipality or county for the purpose of funding normal and accrued liability contributions to the Public Employees' Retirement System of New Jersey due in the State fiscal years 2004-05, 2005-06, 2006-07, 2007-08 and 2008-09, or to the Police and Firemen's Retirement System due in the State fiscal years 2003-04, 2004-05, 2005-06, 2006-07 and 2007-08, shall be exempt from the limits on increases to municipal appropriations and to the limits on increases to the county tax levy in county budgets, respectively, for the local budget year in which those contributions are due.

L.2003,c.108,s.5.



Section 40A:4-45.43A - Additional Exceptions To Limits On Increases To Appropriations.

40A:4-45.43a Additional exceptions to limits on increases to appropriations.

5.In addition to the exceptions to the limits on increases to municipal appropriations set forth in section 3 of P.L.1976, c.68 (C.40A:4-45.3) and to the county tax levy set forth in section 4 of P.L.1976, c.68 (C.40A:4-45.4), appropriations that represent expenditures made by a municipality or county for the purpose of funding certain normal and accrued liability contributions set forth in sections 1 and 2 of P.L.2009, c.19 amending section 24 of P.L.1954, c.84 (C.43:15A-24) and section 15 of P.L.1944, c.255 (C.43:16A-15) due in the State fiscal year 2009-2010 shall be exempt from the limits on increases to municipal appropriations and from the limits on increases to the county tax levy in county budgets, respectively, for the local budget year in which those contributions are due, except that for local fiscal year 2009 the full normal and accrued liability contributions to the Public Employees' Retirement System shall be added to the allowable operating appropriations before exceptions.

L.2009, c.19, s.5.



Section 40A:4-45.44 - Definitions Relative To Property Tax Levy Cap Concerning Local Units.

40A:4-45.44 Definitions relative to property tax levy cap concerning local units.
9.For the purposes of sections 9 through 13 of P.L.2007, c.62 (C.40A:4-45.44 through C.40A:4-45.47 and C.40A:4-45.3e):

"Adjusted tax levy" means an amount not greater than the amount to be raised by taxation of the previous fiscal year, less any waivers from a prior fiscal year required to be deducted by the Local Finance Board pursuant to section 11 of P.L.2007, c.62 (C.40A:4-45.46), that result multiplied by 1.02, to which the sum of exclusions defined in subsection b. of section 10 of P.L.2007, c.62 (C.40A:4-45.45) shall be added.

"Amount to be raised by taxation" means the property tax levy set in the annual budget of a local unit.

"Local unit" means a municipality, county, fire district, or solid waste collection district, but shall not include a municipality that had a municipal purposes tax rate of $0.10 or less per $100 for the previous tax year.

"New ratables" means the product of the taxable value of any new construction or improvements times the tax rate of a local unit for its previous tax year.

"County entity budget authority" means the county tax administrator, county superintendent of election, county board of election, county register of deeds and mortgages, county clerk, county surrogate, county prosecutor, and county sheriff, in their role as the appointing authority of their respective offices.

"County entity" means a county board of taxation, office of the county superintendent of election, office of the county board of election, office of the county register of deeds and mortgages, office of the county clerk, office of the county surrogate, office of the county prosecutor, and county sheriff's department.

L.2007, c.62, s.9; amended 2010, c.44, s.8; 2015, c.249, s.2.



Section 40A:4-45.45 - Cap On Calculation Of Adjusted Tax Levy By Local Unit; Exclusions.

40A:4-45.45 Cap on calculation of adjusted tax levy by local unit; exclusions.

10. a. (1) In the preparation of its budget the amount to be raised by taxation by a local unit shall not exceed, except as provided in paragraph (2) of this subsection, the sum of new ratables, the adjusted tax levy, and the total of waivers approved pursuant to section 11 of P.L.2007, c.62 (C.40A:4-45.46); provided, however, that in the case of a county, the amount to be raised by taxation shall not exceed the amount permitted by section 4 of P.L.1976, c.68 (C.40A:4-45.4).

(2) A local unit that has not been granted approval for a waiver pursuant to section 11 of P.L.2007, c.62 (C.40A:4-45.46), may add to its adjusted tax levy in any one of the next three succeeding years, the amount of the difference between the maximum allowable amount to be raised by taxation or county purposes tax, as applicable, for the current local budget year pursuant to paragraph (1) of this subsection and the actual amount to be raised by taxation or county purposes tax, as applicable, for the current local budget year.

b.The following exclusions shall be added to the calculation of the adjusted tax levy:

increases in amounts required to be raised by taxation for capital expenditures, including debt service as defined by law; increases in pension contributions and accrued liability for pension contributions in excess of 2.0%; increases in health care costs equal to that portion of the actual increase in total health care costs for the budget year that is in excess of 2.0% of the total health care costs in the prior year, but is not in excess of the product of the total health care costs in the prior year and the average percentage increase of the State Health Benefits Program, P.L.1961, c.49 (C.52:14-17.25 et seq.), as annually determined by the Division of Pensions and Benefits in the Department of the Treasury; and extraordinary costs incurred by a local unit directly related to a declared emergency, as defined by regulation promulgated by the Commissioner of the Department of Community Affairs, in consultation with the Commissioner of Education, as appropriate.

If there are no exclusions, then the amount of the difference shall reduce the adjusted tax levy by that amount. Any cancelled or unexpended appropriation for any exclusion pursuant to this subsection or waiver pursuant to section 11 of P.L.2007, c.62 (C.40A:4-45.46), also shall be deducted from the sum of the exclusions listed in this subsection or directly reduce the adjusted tax levy if there are no exclusions.

L.2007, c.62, s.10; amended 2009, c.19, s.4; 2010, c.44, s.9.



Section 40A:4-45.45A - Amounts Raised To Pay Recycling Tax Treated As Exclusion For Calculation Of Adjusted Tax Levy.

40A:4-45.45a Amounts raised to pay recycling tax treated as exclusion for calculation of adjusted tax levy.

4.Notwithstanding the provisions of section 10 of P.L.2007, c.62 (C.40A:4-45.45) to the contrary, amounts required to be raised to pay the recycling tax imposed by section 4 of P.L.2007, c.311 (C.13:1E-96.5) shall be treated as an exclusion that shall be added to the calculation of the adjusted tax levy.

L.2008, c.6, s.4.



Section 40A:4-45.45B - Parts Of Budget Request; Exemptions.

40A:4-45.45b Parts of budget request; exemptions.
3. a. A budget request submitted to the county governing body by a county entity budget authority on behalf of a county entity shall be comprised of two parts: the amount to be raised by property taxation, and the amount to be funded wholly through federal or State funds, fees raised by the county entity, or other sources.

b.In the preparation of the portion of its budget request to be raised by property taxation, a county entity budget authority shall limit any increase in that portion of its budget request to 2.0% of the previous year's budget request, subject to the exclusions set forth in subsection b. of section 10 of P.L.2007, c.62 (C.40A:4-45.45), except that election expenses shall be exempt from the requirements of this subsection. For purposes of this subsection, "election expenses" shall mean and include all necessary expenses incurred by the superintendent of elections, county clerk, and board of elections for each county related to election costs and the administration, preparation, and implementation of all elections, including all vendor related contract services; voting machine maintenance, repairs, parts and equipment, certification, and technical coding; transportation of voting machines and election supplies; overtime for all staff related to election duty; food services during election; poll workers, machine technicians, and other temporary workers; supplies; office equipment; printing; postage; advertisement costs, upon being certified to by the superintendent of elections, county clerk, and board of elections for each county; but shall not mean or include staff salaries for the office of the superintendent of elections, staff salaries for the county clerk, or staff salaries for the county board of elections.

c.Nothing in P.L.2015, c.249 (C.40A:4-45.45b et al.) shall diminish the obligations of a county under a collective bargaining agreement with its employees in force on the effective date of P.L.2015, c.249 (C.40A:4-45.45b et al.).

L.2015, c.249, s.3.



Section 40A:4-45.45C - Rules, Regulations.

40A:4-45.45c Rules, regulations.
12.The Director of the Division of Local Government Services in the Department of Community Affairs, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations as may be necessary to effectuate the provisions of this act.

L.2015, c.249, s.12.



Section 40A:4-45.46 - Public Question Submitted For Approval To Raise Taxes Above The Limitation Allowable.

40A:4-45.46 Public question submitted for approval to raise taxes above the limitation allowable.

11. a. (Deleted by amendment, P.L.2009, c.44)

b.(1) The governing body of a local unit may request approval, through a public question submitted to the legal voters residing in its territory to increase the amount to be raised by taxation by more than the allowable adjusted tax levy. Approval shall be by an affirmative vote of in excess of 50 percent of the people voting on the question at the election. The local unit budget proposing the increase shall be introduced and approved in the manner otherwise provided for budgets of that local unit at least 20 days prior to the date on which the referendum is to be held, and shall be published in the manner otherwise provided for budgets of the local unit at least 12 days prior to the referendum date, unless otherwise directed by the Director of the Division of Local Government Services in the Department of Community Affairs.

(2)The public question to be submitted to the voters at the referendum shall state only the amount by which the adjusted tax levy shall be increased by more than the otherwise allowable adjusted tax levy, and the percentage rate of increase which that amount represents over the allowable adjusted tax levy. The public question shall include an accompanying explanatory statement that identifies the changes in appropriations or revenues that warranted the governing body's decision to ask the public question; or, in the alternative and subject to the approval of the Director of the Division of Local Government Services in the Department of Community Affairs, a clear and concise narrative explanation of the circumstances for the increased adjusted tax levy being proposed.

(3)Unless otherwise provided pursuant to section 1 of P.L.1989, c.31 (C.40A:4-5.1), a referendum conducted pursuant to this subsection shall be held:

(a)for calendar year budgets only on the fourth Tuesday in January and the second Tuesday in March; and

(b)for fiscal year budgets, only the last Tuesday in September, or the second Tuesday in December.

(4)Any decision of the voters rejecting an increase to the tax levy cap under this subsection shall be final and conclusive, and no appeal or review shall be taken therefrom and no waiver application shall be made to the Local Finance Board.

(5)The director is authorized to act as necessary in order to consolidate ballot questions and procedures when a governing body elects to hold a referendum under both this section and section 9 of P.L.1983, c.49 (C.40A:4-45.16).

c.(Deleted by amendment, P.L.2010, c.44)

d.The adjusted tax levy shall be increased or decreased accordingly whenever the responsibility and associated cost of an activity performed by a local unit is transferred to or from a local unit, other government entity, or other service provider.

L.2007, c.62, s.11; amended 2010, c.44, s.10; 2011, c.37, s.34; 2011, c.134, s.60.



Section 40A:4-45.47 - Actions Taken By Director.

40A:4-45.47 Actions taken by director.

12. a. The Director of the Division of Local Government Services in the Department of Community Affairs shall take such action as is deemed necessary and consistent with the intent of sections 9 through 11 of P.L.2007, c.62 (C.40A:4-45.44 through C.40A:4-45.46) to implement its provisions.

b.The Director of the Division of Elections in the Department of State, in consultation with the Commissioner of Education and the Director of the Division of Local Government Services in the Department of Community Affairs, shall determine the hours and locations of polling places, and other matters related to the referenda, to effectuate the purposes of subsection b. of section 11 of P.L.2007, c.62 (C.40A:4-45.46).

L.2007, c.62, s.12; amended 2011, c.37, s.35.



Section 40A:4-46 - Emergency Appropriations

40A:4-46. Emergency appropriations
A local unit may make emergency appropriations, after the adoption of a budget, for a purpose which is not foreseen at the time of the adoption thereof, or for which adequate provision was not made therein. Such an appropriation shall be made to meet a pressing need for public expenditure to protect or promote the public health, safety, morals or welfare or to provide temporary housing or public assistance prior to the next succeeding fiscal year.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-47 - Emergency Appropriations Provided For In Next Budget

40A:4-47. Emergency appropriations provided for in next budget
The total amount of all emergency appropriations shall be provided in full by the governing body as a deferred charge in the budget of the next succeeding fiscal year, except to the extent, if any, that provision for paying, funding or refunding any such emergency appropriation or for financing the purpose of the expenditures pursuant thereto shall previously have been made by authorization of bonds pursuant to 40A:2-3.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-48 - Emergency Appropriations Not Exceeding, With Other Appropriations, 3% Of The Operating Appropriations

40A:4-48. Emergency appropriations not exceeding, with other appropriations, 3% of the operating appropriations
An emergency appropriation which, together with all prior emergency appropriations made during the same year, does not exceed 3% of the total of current and utility operating appropriations made in the budget adopted for that year shall be made as follows:

a. The governing body shall, by resolution adopted by not less than 2/3 vote of its full membership, declare that an emergency exists requiring a supplementary appropriation.

b. The resolution shall be in the form and content prescribed by the local government board and shall set out the nature of the emergency in full.

c. A copy of the resolution shall be filed forthwith with the director.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-49 - Emergency Appropriations Exceeding, With Other Appropriations, 3% Of The Operating Appropriations

40A:4-49. Emergency appropriations exceeding, with other appropriations, 3% of the operating appropriations
An emergency appropriation which together with all prior emergency appropriations made during the same year exceeds 3% of the total current and utility operating appropriations in the budget for that year shall be made as follows:

a. The governing body shall, by resolution adopted by not less than 2/3 vote of its full membership, petition the director for permission to exceed the limitation of 3%.

b. The resolution shall be in the form and content prescribed by the local government board, and shall set out the nature of the emergency in full.

c. The director shall consider the resolution and, if requested by local taxpayers or by the governing body, hold a hearing thereon.

d. The director shall, within 5 days after receipt of the resolution, or if a hearing is held, after the hearing, determine whether an emergency exists which requires such appropriation.

e. If the director determines that such appropriation is necessary, he shall fix the maximum amount and the governing body shall not exceed that amount.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-50 - Emergencies Financed From Surplus

40A:4-50. Emergencies financed from surplus
A local unit may finance any emergency appropriation from surplus funds available, or may borrow money and issue its "emergency notes" as provided for in this chapter to finance any such appropriation.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-51 - Emergency Notes Authorized

40A:4-51. Emergency notes authorized
Any local unit may borrow money and issue its negotiable notes to meet an emergency appropriation. Each such note shall be authorized by resolution of the governing body, shall be designated an "emergency note" , and may be renewed from time to time. All such notes, and any renewals thereof, shall mature not later than the last day of the fiscal year next succeeding the fiscal year in which such notes were issued and the emergency appropriation authorized. The provisions of this chapter relating to tax anticipation notes shall apply to emergency notes except for limitations as to maturity and renewals.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-52 - Conclusiveness Of Emergency Appropriations Upon Affidavit Of Finance Officer

40A:4-52. Conclusiveness of emergency appropriations upon affidavit of finance officer
An affidavit of a financial officer of the local unit shall be a conclusive determination of the total amount of any such emergency appropriations made in any fiscal year and of the amount of all budget appropriations for such year.

If any resolution providing for the issuance of notes to meet any such emergency appropriation shall recite or determine that such appropriation was required to meet a pressing need for public expenditure to protect or promote the public health, safety, morals or welfare or to provide for temporary housing or public assistance, such recital or determination shall be deemed to be true for the purpose of determining the validity of such notes, and the local unit issuing such notes and all others interested shall forever thereafter be estopped from denying the same.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-53 - Special Emergency Appropriations.

40A:4-53 Special emergency appropriations.

40A:4-53. A local unit may adopt an ordinance authorizing special emergency appropriations for the carrying out of any of the following purposes:

a.Preparation of an approved tax map.

b.Preparation and execution of a complete program of revaluation of real property for the use of the local assessor, or of any program to update and make current any previous revaluation program when such is ordered by the county board of taxation.

c.Preparation of a revision and codification of its ordinances.

d.Engagement of special consultants for the preparation, and the preparation of a master plan or plans, when required to conform to the planning laws of the State.

e.Preparation of drainage maps for flood control purposes.

f.Preliminary engineering studies and planning necessary for the installation and construction of a sanitary sewer system.

g.Authorized expenses of a consolidation commission established pursuant to the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et seq.) or the "Uniform Shared Services and Consolidation Act," sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35).

h.Contractually required severance liabilities resulting from the layoff or retirement of employees. Such liabilities shall be paid without interest and, at the sole discretion of the local unit, may be paid in equal annual installments over a period not to exceed five years.

i.Preparation of a sanitary or storm system map.

j.Liabilities incurred to the Department of Labor and Workforce Development for the reimbursement of unemployment benefits paid to former employees.

A copy of all ordinances or resolutions as adopted relating to special emergency appropriations shall be filed with the director.

amended 1965, c.144; 1969, c.38; 1977, c.435, s.47; 1979, c.15; 1980, c.105, s.9; 1997, c.128; 1999, c.200. 2010, c.46; 2015, c.95, s.39.



Section 40A:4-54 - Authorization Of Special Emergency Appropriations.

40A:4-54 Authorization of special emergency appropriations.

40A:4-54. A local unit may adopt a resolution authorizing special emergency appropriations to cover the cost of extraordinary expense for the repair, reconstruction of streets, roads or bridges, or other public property damaged by flood or hurricane where such expense was not foreseen at the time of the adoption of the budget. A municipality may adopt a resolution authorizing special emergency appropriations to cover the cost of extraordinary expense for the repair and reconstruction of private property damaged by flood or hurricane in accordance with rules and regulations promulgated by the Department of Community Affairs for a Municipal Natural Disaster Relief Grant Program authorized pursuant to section 2 of P.L.1999, c.366 (C.40:48-9.15).

Amended 1999, c.366, s.1.



Section 40A:4-54.1 - Emergency Funding For Certain Employee Group Insurance Programs.

40A:4-54.1 Emergency funding for certain employee group insurance programs.

1.Whenever the accumulated deficits of a municipal health insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.) exceed an amount equal to 10% of the current year's total assessments, the commissioners of the fund may adopt a resolution declaring a special emergency for the purpose of funding obligations to satisfy the accumulated deficits of the employee group insurance programs administered by the fund. The resolution must be adopted no later than 90 days after the fund year end. No resolution adopted by the commissioners for the purpose of authorizing special emergency appropriations for the insurance fund shall take effect without the approval of the Local Finance Board and the Commissioner of Banking and Insurance. The special emergency may be funded for up to three years pursuant to the provisions of either section 3 of P.L.1961, c.22 (C.40A:4-55.3) or section 4 of P.L.1961, c.22 (C.40A:4-55.4).

L.2009, c.231, s.1.



Section 40A:4-54.2 - Certified Copy Of Resolution, Submission.

40A:4-54.2 Certified copy of resolution, submission.

2.The municipal health insurance fund shall forward a certified copy of the resolution to each fund member and the Local Finance Board and the Commissioner of Banking and Insurance. The fund shall submit a report to the Local Finance Board and the Commissioner of Banking and Insurance setting forth the elements of the accumulated deficit and provide a detailed plan that will enable the fund to retire the accumulated deficit no later than the last day of the third year following the date of the adoption of the resolution authorizing special emergency appropriations.

L.2009, c.231, s.2.



Section 40A:4-54.3 - Notice Provided To Members.

40A:4-54.3 Notice provided to members.

3.After a resolution authorizing special emergency appropriations has been approved by the Local Finance Board and the Commissioner of Banking and Insurance the municipal health insurance fund shall provide notice to each member that the resolution was approved. The fund's annual assessment shall provide sufficient detail to allow each fund member to determine what portion currently relates to the current fund assessment and what portion relates to the funding of the accumulated deficit. On behalf of members who require relief from the adjusted tax levy provisions of section 10 of P.L.2007, c.62 (C.40A:4-45.45) in order to meet their pro rata share of the deficit assessment, the fund may file a single request for waiver for all members who require such relief. The Local Finance Board shall be authorized to approve such a consolidated waiver request.

L.2009, c.231, s.3.



Section 40A:4-55 - Special Emergency Notes

40A:4-55. Special emergency notes
After the adoption of an ordinance or resolution for special emergency appropriations, the local unit shall by 2/3 vote of the full governing body adopt a resolution setting forth:

a. The amount appropriated.

b. Provision for the borrowing of money and the issuance of "Special Emergency Notes" which may be renewed from time to time, but at least 1/5 of all such notes, and the renewals thereof, shall mature and be paid in each year, so that all notes and renewals shall have matured and have been paid not later than the last day of the fifth year following the date of the emergency resolution. The provisions of this chapter relating to tax anticipation notes shall apply to special emergency notes.

c. A local unit may finance such appropriation from surplus funds available or borrow money in the manner prescribed above. Where any appropriation is financed from surplus funds available, at least 1/5 of the amount thereof shall be included in each annual budget until the appropriation has been fully provided for.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-55.1 - Special Emergency Appropriations; Adoption Of Ordinance

40A:4-55.1. Special emergency appropriations; adoption of ordinance
Any municipality may adopt ordinances authorizing special emergency appropriations to cover the cost of extraordinary expenses for the repair or reconstruction of streets, roads or bridges damaged by snow, ice, frost, or floods.

L.1961, c. 22, p. 107, s. 1, eff. May 9, 1961.



Section 40A:4-55.2 - Financing Appropriation

40A:4-55.2. Financing appropriation
Any municipality may finance such appropriation from surplus funds available or may borrow money to finance the same in the manner hereinafter prescribed.

L.1961, c. 22, p. 107, s. 2, eff. May 9, 1961.



Section 40A:4-55.3 - Manner Of Financing Appropriation From Surplus Funds

40A:4-55.3. Manner of financing appropriation from surplus funds
When any such appropriation is financed from surplus funds available, at least 1/3 of the amount thereof shall be included in each annual budget until the appropriation has been fully provided for.

L.1961, c. 22, p. 107, s. 3, eff. May 9, 1961.



Section 40A:4-55.4 - Manner Of Financing Appropriation By Borrowing Money

40A:4-55.4. Manner of financing appropriation by borrowing money
When any such appropriation is to be financed by borrowing money, the governing body of the municipality shall, after the adoption of any such ordinance, by a 2/3 vote of the full membership thereof adopt a resolution:

a. Setting forth the amount appropriated, and

b. Making provision for the borrowing of money and the issuance of "Special Emergency Notes" which may be renewed from time to time, but at least 1/3 of all such notes, and the renewals thereof, shall mature and be paid in each year, so that all notes and renewals shall have matured and have been paid not later than the last day of the third year following the date of the emergency resolution. The provisions of the chapter hereby supplemented relating to tax anticipation notes shall apply to special emergency notes.

L.1961, c. 22, p. 107, s. 4, eff. May 9, 1961.



Section 40A:4-55.5 - Approval And Filing Of Ordinance Or Resolution

40A:4-55.5. Approval and filing of ordinance or resolution
No such ordinance or resolution shall be valid unless it is approved by the Local Government Board and a copy thereof shall be filed forthwith after it is adopted with the Director of the Division of Local Government in the Department of the Treasury for that purpose.

L.1961, c. 22, p. 108, s. 5, eff. May 9, 1961.



Section 40A:4-55.6 - Rules And Regulations; Proof Of Emergency And Need For Appropriation

40A:4-55.6. Rules and regulations; proof of emergency and need for appropriation
The Local Government Board shall promulgate suitable rules and regulations as to the adoption of such ordinances and may require proof by engineering data as to the existence of any such emergency and the need for an appropriation therefor as a prerequisite to the approval of any such ordinance.

L.1961, c. 22, p. 108, s. 6, eff. May 9, 1961.



Section 40A:4-55.7 - Effect Of Revision Of Title 40

40A:4-55.7. Effect of revision of Title 40
This act shall continue in effect after, and notwithstanding the taking effect of, chapter 169 of the laws of 1960.

L.1961, c. 22, p. 108, s. 7, eff. May 9, 1961.



Section 40A:4-55.8 - County Colleges; Special Emergency Appropriation; Resolution; Contents

40A:4-55.8. County colleges; special emergency appropriation; resolution; contents
Upon the receipt of a certification from the board of school estimate of the board of trustees of a county college, a county may by a 2/3 vote of its entire governing body, adopt a resolution authorizing a special emergency appropriation to provide for funds expected to be received as State or Federal aid for the establishment of a county college. Such resolution shall:

(a) State the amount needed to provide for said State or Federal share based upon the certification of the board of school estimate.

(b) Set forth the amount appropriated, which shall not be in excess of the amount requested by the board of trustees.

(c) Provide for the borrowing of any amount required in anticipation of the receipt of State or Federal aid which may subsequently become available, said borrowing to be by "special county college emergency notes."

L.1965, c. 87, s. 1, eff. June 8, 1965.



Section 40A:4-55.9 - Financing; Reduction Of Appropriation; Resolution

40A:4-55.9. Financing; reduction of appropriation; resolution
The county may finance such appropriation from available surplus funds or borrow money in the manner prescribed above. When State or Federal funds are appropriated and become available to the board of trustees, the county upon receipt of a notice of the availability of such funds shall, by resolution, reduce the emergency appropriation by the amount certified as being available for the purpose for which the emergency appropriation was provided.

L.1965, c. 87, s. 2, eff. June 8, 1965.



Section 40A:4-55.10 - Exclusion From Next Succeeding Budget; Limitation On Period Of Appropriation

40A:4-55.10. Exclusion from next succeeding budget; limitation on period of appropriation
Any emergency appropriation adopted under the provisions of this section shall not be included in the next succeeding budget but must be canceled or otherwise provided for within a 3-year period after the adoption thereof.

L.1965, c. 87, s. 3, eff. June 8, 1965.



Section 40A:4-55.11 - Filing Certified Copies Of Resolution; Disposition By Commissioner Of Education

40A:4-55.11. Filing certified copies of resolution; disposition by commissioner of education
Three certified copies of every resolution adopted under this act shall be filed with the Commissioner of Education forthwith after adoption. If the commissioner approves the same, he shall transmit 2 copies to the Director of the Division of Local Government with his approval indicated thereon.

L.1965, c. 87, s. 4, eff. June 8, 1965.



Section 40A:4-55.12 - Applicability Of Provisions Relating To Tax Anticipation Notes

40A:4-55.12. Applicability of provisions relating to tax anticipation notes
The provisions of chapter 4 of Title 40A of the New Jersey Statutes relating to tax anticipation notes shall apply to special county college emergency notes, except for the limitations as to maturity and renewal.

L.1965, c. 87, s. 5, eff. June 8, 1965.



Section 40A:4-55.13 - Public Exigency Caused By Civil Disturbances; Special Emergency Appropriation; Resolution

40A:4-55.13. Public exigency caused by civil disturbances; special emergency appropriation; resolution
A local unit may by resolution make special emergency appropriations after the adoption of the budget, for costs arising from a public exigency caused by civil disturbances.

L.1968, c. 194, s. 1, eff. July 19, 1968.



Section 40A:4-55.14 - Financing; Surplus Funds; Borrowing

40A:4-55.14. Financing; surplus funds; borrowing
A local unit may finance such appropriations from surplus funds available or may borrow money to finance the same in the manner hereinafter prescribed.

L.1968, c. 194, s. 2, eff. July 19, 1968.



Section 40A:4-55.15 - Surplus Funds; Inclusion In Annual Budget

40A:4-55.15. Surplus funds; inclusion in annual budget
When any such appropriation is financed from surplus funds available, at least 1/3 of the amount thereof shall be included in each succeeding annual budget until the appropriation has been fully provided for.

L.1968, c. 194, s. 3, eff. July 19, 1968.



Section 40A:4-55.16 - Borrowing Money; Resolution

40A:4-55.16. Borrowing money; resolution
When any such appropriation is to be financed by borrowing money, the governing body of the local unit shall, by a 2/3 vote of the full membership thereof, adopt a resolution:

a. Setting forth the amount appropriated, and

b. Making provision for the borrowing of money by the issuance of "special emergency notes" which may be renewed from time to time, but at least 1/3 of all such notes, and the renewals thereof, shall mature and be paid in each succeeding year so that all notes and renewals shall have matured and have been paid not later than the last day of the third year following the date of the special emergency resolution.

L.1968, c. 194, s. 4, eff. July 19, 1968.



Section 40A:4-55.17 - Applicability Of Tax Anticipation Notes Provisions To Special Emergency Notes; Filing Resolution

40A:4-55.17. Applicability of tax anticipation notes provisions to special emergency notes; filing resolution
The provisions of the chapter hereby supplemented relating to tax anticipation notes shall apply to special emergency notes. A copy of the resolution shall be filed forthwith after it is adopted with the Director of the Division of Local Finance in the Department of Community Affairs for that purpose.

L.1968, c. 194, s. 5, eff. July 19, 1968.



Section 40A:4-55.18 - Distressed Municipality Defined

40A:4-55.18. Distressed municipality defined
As used in this act the term "distressed municipality" means any municipality required to pay a judgment in an amount which would require an increase in the municipal purposes levy for any year in excess of 40% over the immediately preceding year.

L.1982, c. 66, s. 1, eff. July 12, 1982.



Section 40A:4-55.19 - Judgments; Payment; Appropriation; Resolution; Notes; Conditions

40A:4-55.19. Judgments; payment; appropriation; resolution; notes; conditions
a. The governing body of a distressed municipality may by resolution approved by not less than two-thirds vote of its full membership provide for the payment of any judgment against it resulting from an order of the court by providing an appropriation therefor, and financing such from surplus funds or by borrowing through issuance of notes or other obligations in the name of the municipality.

b. Any resolution adopted under the provisions of this act shall provide that in the case of any notes issued to finance appropriations, at least one-fifth of all such notes, and any renewals thereof, shall mature and be paid each year, so that all notes and renewals shall have matured and have been paid not later than the last day of the fifth year following the date of the resolution.

L.1982, c. 66, s. 2, eff. July 12, 1982.



Section 40A:4-55.20 - Approval Of Resolution

40A:4-55.20. Approval of resolution
No resolution approved pursuant to this act shall have effect unless approved by the Local Finance Board pursuant to rules and regulations prescribed by it.

L.1982, c. 66, s. 3, eff. July 12, 1982.



Section 40A:4-55.21 - Powers And Obligations Of Municipality; Ad Valorem Taxes; Levy

40A:4-55.21. Powers and obligations of municipality; ad valorem taxes; levy
The power and obligation of a municipality to pay any note or obligation issued pursuant to this act shall be unlimited and the municipality shall have power and be obligated to levy ad valorem taxes upon all the taxable property within the municipality for the payment of such notes or obligations and interest thereon, without limitation of rate or amount.

L.1982, c. 66, s. 4, eff. July 12, 1982.



Section 40A:4-56 - Contracts Of Special Or Technical Nature

40A:4-56. Contracts of special or technical nature
A local unit may, if it so elects, enter into a contract for the purposes set forth in 40A:4-53 without advertising, provided the governing body shall, by resolution duly adopted by not less than 2/3 vote of the full membership thereof, determine that the services to be rendered are of a special technical nature and thus will not permit of special advertising. In the case of the purpose set forth in 40A:4-54, the provisions of general laws relating to contracts and public bidding shall control.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-57 - Expenditures Void Without Appropriations

40A:4-57. Expenditures void without appropriations
No officer, board, body or commission shall, during any fiscal year, expend any money (except to pay notes, bonds or interest thereon), incur any liability, or enter into any contract which by its terms involves the expenditure of money for any purpose for which no appropriation is provided, or in excess of the amount appropriated for such purpose.

Any contract made in violation hereof shall be null and void, and no moneys shall be paid thereon.

Nothing in this section contained, however, shall prevent the making of contracts or the spending of money for

a. Capital projects to be financed in whole or in part by the issuance of notes or bonds;

b. Contracts or leases the terms of which exceed the fiscal year in which such contracts are made, when provided by law;

c. The purchase of the right, title and interest in the right-of-way of any street railway company in the municipality, when said right-of-way extends in, over and along any public street or highway in this State and the improving or paving of said right-of-way after the same has been acquired.

Nothing in this section shall apply to the use of funds of departments, for the operation of which budget appropriations are not made, nor to contracts for professional services for the liquidation or foreclosure of tax title liens in such municipalities wherein it is agreed that the cost of the services are to be paid, in all or in part, from the funds derived, or to be derived from the redemption of liened property or the sale of foreclosed property. The use of funds of such departments and for such service contracts shall be subject to approval of the Director of the Division of Local Government Services in the Department of Community Affairs.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1977, c. 164, s. 1, eff. July 19, 1977.



Section 40A:4-58 - Appropriation Transfers During Last 2 Months Of Fiscal Year

40A:4-58. Appropriation transfers during last 2 months of fiscal year
a. Should it become necessary, during the last 2 months of the fiscal year, to expend for any of the purposes specified in the budget an amount in excess of the respective sums appropriated therefor and there shall be an excess in any appropriations over and above the amount deemed to be necessary to fulfill the purpose of such appropriation, the governing body may, by resolution setting forth the facts, adopted by not less than 2/3 vote of the full membership thereof, transfer the amount of such excess to those appropriations deemed to be insufficient; no transfers may be made to appropriations for contingent expenses or deferred charges.

b. No transfers may be made under this section from appropriations for

1. contingent expenses,

2. deferred charges,

3. cash deficit of preceding year,

4. reserve for uncollected taxes,

5. down payments,

6. capital improvement fund,

7. interest and redemption charges.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-59 - Appropriation Transfers During First 3 Months Of Succeeding Year

40A:4-59. Appropriation transfers during first 3 months of succeeding year
a. If, during the first 3 months of any fiscal year, the amount of any appropriation reserve for the immediately preceding fiscal year is insufficient to pay the claims authorized or incurred during said preceding year which were chargeable to said appropriation, and there shall be an excess in any appropriation reserves over and above the amount deemed to be necessary to fulfill its purpose, the governing body may, by resolution adopted by not less than a 2/3 vote of the full membership thereof, transfer the amount of such excess to an appropriation reserve or an appropriation in the prior budget deemed to be insufficient to fulfill its purpose or for which no reserve was provided. No transfers may be made to appropriation reserve for contingent expenses or deferred charges.

b. No transfers may be made under this section from appropriation reserves for

1. contingent expenses,

2. down payments,

3. capital improvement fund.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-60 - Unexpended Balances Canceled By Resolution

40A:4-60. Unexpended balances canceled by resolution
Any unexpended balances of appropriations may, by resolution of the governing body, be canceled prior to the end of the fiscal year. Said resolution shall set forth the titles of the appropriations and the amounts to be canceled therefrom.

At the end of the next succeeding fiscal year, all remaining unexpended balances shall forthwith lapse, and no disbursement shall thereafter be made therefrom, except to cover specific contracts or agreements in existence at the close of such succeeding fiscal year.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-61 - Assessment Revenue Fund

40A:4-61. Assessment revenue fund
All receipts derived from special assessments on property specially benefited by any local improvements shall be segregated by the municipality and kept in a separate fund to be known as an "assessment revenue fund." They shall be applied only to the payment of that part of the cost of any such improvements which has been specially assessed on property specially benefited or of any bonds or notes issued to finance such part of the cost of any such improvements until all such bonds or notes shall have been paid.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-62 - Public Utility Funds

40A:4-62. Public utility funds
All moneys derived from the operation of publicly owned or operated utility or enterprise and any other moneys applicable to its support, shall be segregated by the local unit and kept in a separate fund which shall be known as "utility fund" and shall bear a further designation identifying the utility or enterprise and, except as provided in section 40A:4-35, shall be applied only to the payment of the operating and upkeep costs, and the interest and debt redemption charges upon the indebtedness incurred for the creation of such utility or enterprise.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-62.1 - Storm Recovery Reserves; Permitted, Rules, Regulations.

40A:4-62.1 Storm recovery reserves; permitted, rules, regulations.

1. a. (1) A local unit may, by resolution, establish a storm recovery reserve. Unexpended balances budgeted annually for storm recovery may be lapsed into the reserve. Upon passage of a resolution of the governing body, funds in the reserve may be used for any purpose related to storm recovery, including, but not limited to, snow, ice, and debris removal, by the local unit after current budget appropriations for that purpose have been expended. Any reimbursement of these expenditures shall be deposited back into the reserve.

(2)Following the declaration of an emergency by the President of the United States or the Governor, a local unit may, by resolution, authorize the use of funds in the reserve for any purpose necessary to protect the safety, security, health, and welfare, of its citizens from the damage caused by the declared emergency. Any reimbursement of these expenditures shall be deposited back into the reserve.

(3)Unexpended balances budgeted annually for expenses relating to storm recovery may be lapsed into the reserve.

b.The Local Finance Board is authorized to adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in order to effectuate the purposes of this section.

L.2001, c.138, s.1; amended 2013, c.271.



Section 40A:4-62.2 - Establishment Of Mosquito Control Reserve Fund.

40A:4-62.2 Establishment of mosquito control reserve fund.

1. a. A county board of chosen freeholders may, by resolution, establish a mosquito control reserve fund. Unexpended balances budgeted annually for mosquito control may be lapsed into the reserve. Upon passage of a resolution of the board of chosen freeholders, funds in the reserve may be used for any purpose related to mosquito population control by the county after current budget appropriations for that purpose, if any exist, have been expended.

b.The Local Finance Board is authorized to adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in order to effectuate the purposes of this section.

L.2015, c.22, s.1.



Section 40A:4-63 - Money In Separate Funds Treated As Trust Funds

40A:4-63. Money in separate funds treated as trust funds
Moneys held in any separate fund shall be treated by the officers of the local unit as moneys held in trust for the purpose for which such separate fund was created, and no banking institution accepting any such fund as provided for in this chapter shall divert the moneys to any other purpose.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-64 - Tax Anticipation Notes

40A:4-64. Tax anticipation notes
In any fiscal year, in anticipation of the collection of taxes for such year, whether levied or to be levied in such year, or in anticipation of other revenues for such year, any local unit may, by resolution, borrow money and issue its negotiable notes, each of which shall be designated "tax anticipation note of 19 " (stating the fiscal year).

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-65 - Application Of Proceeds

40A:4-65. Application of proceeds
The proceeds of the sale of tax anticipation notes, unless used to pay outstanding notes issued in anticipation of the collection of taxes of the same fiscal year, shall be applied only to purposes provided for in the budget or for which taxes are levied or to be levied for such year, and shall not be applied to any other purpose.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-66 - Limitation Of Amount

40A:4-66. Limitation of amount
The amount of tax anticipation notes of any fiscal year outstanding at any 1 time shall not exceed an amount certified as the gross borrowing power, and no such notes shall be authorized in excess of an amount certified as the net borrowing power, each computed and certified as follows:

a. The gross borrowing power in respect to tax anticipation notes of such fiscal year, being 30% of the tax levy of the next preceding fiscal year, for all purposes in the case of a municipality and for county purposes in the case of a county, plus 30% of the amount of miscellaneous revenues realized in cash during the next preceding fiscal year, is $ .

b. The amount of notes outstanding in anticipation of the collection of taxes of such fiscal year, except such notes as will be renewed by or paid from the proceeds of the notes to be issued, is $ .

c. The net borrowing power, being the excess of the first over the second of the 2 above amounts, is $ .

Such certificate shall be made by the financial officer who is designated to sign such notes, filed in the office of the clerk, and quoted in full in the resolution authorizing such notes.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-67 - Limitation Of Maturity And Renewals

40A:4-67. Limitation of maturity and renewals
40A:4-67. Tax anticipation notes may be renewed from time to time, but all such notes and any renewals thereof shall mature, in the case of municipalities within 120 days after the beginning of the succeeding fiscal year, and in the case of counties not later than June 30 of the succeeding fiscal year.

Amended 1991,c.75,s.23.



Section 40A:4-68 - Interest Rate

40A:4-68. Interest rate
Tax anticipation notes shall bear interest at a rate not exceeding 6% per annum.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-69 - Form, Registration And Redemption

40A:4-69. Form, registration and redemption
All tax anticipation notes may be in registered form or in coupon form with or without privileges of registration, and may be made redeemable prior to maturity at the option of the local unit at not exceeding par and accrued interest.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-70 - Recital Of Borrowing Power; Authorization

40A:4-70. Recital of borrowing power; authorization
In the text of each tax anticipation note there shall appear in substance the following recital:

"This note is issued pursuant to the local budget law and in anticipation of the collection of taxes of the budget year 19 (stating the budget year); the gross borrowing power in respect of such notes, as determined in accordance with said act, is $ (stating the gross borrowing power as shown on the certificate quoted in the resolution authorizing such note); the amount of such notes outstanding, including all notes delivered simultaneously with this note, is $ ."

Such recital shall be deemed to be made by any financial officer who signs the note, and his signature to the note shall constitute a declaration to the other officers who sign such note that the recital is correct. Such recital shall constitute conclusive evidence to the holder or holders of such note that the same was fully authorized under and within the powers, limitations and provisions of this chapter.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-71 - Execution Of Notes Or Coupons

40A:4-71. Execution of notes or coupons
All tax anticipation notes shall be executed in the name of the local unit by such financial officer and by such other officer as may be designated by resolution, and shall be under the seal of the local unit and attested by the clerk. Coupons, if any, attached to a note shall be authenticated by the facsimile or manual signature of the financial officer who signs the note.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-72 - Sale And Report Of Sale

40A:4-72. Sale and report of sale
All tax anticipation notes may be sold at not less than par and accrued interest at private sale without previous public offering, either by resolution of the governing body or by a financial officer authorized to sell such notes by resolution of the governing body.

The financial officer making any such sale shall report in writing to the governing body at the next meeting the amount, description, interest rate and maturities of the notes sold, the price obtained and the name of the purchaser, and such report shall be entered in full on the minutes of such meeting.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-73 - Conclusive Presumption Of Validity Of Proceedings And Notes

40A:4-73. Conclusive presumption of validity of proceedings and notes
Unless a suit, action or proceeding questioning the authorization, sale or execution or otherwise questioning the validity of tax anticipation notes be begun prior to the delivery of such notes, any such notes reciting that they are issued pursuant to this chapter shall, after delivery thereof, be conclusively presumed to be fully authorized by all the laws of this State and to have been sold, executed and delivered by the local unit in conformity therewith. The validity of such notes shall not be questioned by either a party plaintiff or a party defendant, or by the local unit, or any taxpayer thereof, or any other interested party in any court, anything herein or in other statutes to the contrary notwithstanding.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-74 - Utility Anticipation Notes

40A:4-74. Utility anticipation notes
40A:4-74. Any local unit which operates or owns a municipal public utility may, pursuant to resolution of the governing body passed by a majority of the full membership thereof, borrow money and issue its negotiable notes to provide funds necessary to operate the utility or enterprise and meet the necessary payments for debt service. Such notes shall be designated as "Utility Revenue Notes of 19.... (stating the year)" . The amount of notes which may be issued in any fiscal year shall not exceed 50% of the revenue from Utility Rents and Miscellaneous Utility Revenues Anticipated in the annual utility budget.

Notes may be renewed from time to time but shall mature not later than 90 days after the close of the fiscal year in which the notes were originally issued.

Borrowing power provided in this section shall be exclusive of and in addition to the borrowing power provided for tax anticipation notes permitted by this chapter.

Amended 1991,c.75,s.24.



Section 40A:4-75 - Liability On Notes

40A:4-75. Liability on notes
The power and obligation of a local unit to pay any note or obligation issued pursuant to this chapter shall be unlimited and the local unit shall have power and be obligated to levy ad valorem taxes upon all the taxable property within the local unit for the payment of such notes or obligations and interest thereon, without limitation of rate or amount.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-76 - Examination Of Budget

40A:4-76. Examination of budget
The director shall examine the budget filed in his office with reference to all estimates of revenue and to the following appropriations:

a. Payment of interest and debt redemption charges.

b. Deferred charges and statutory expenditures.

c. Cash deficit of preceding year.

d. Reserve for uncollected taxes.

e. Other reserves and nondisbursement items.

The director shall also examine the budget for detail and accuracy of itemization and for compliance as to form, arrangement and content with the provisions of this chapter and the regulations of the local government board.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-77 - Scope Of Examination

40A:4-77. Scope of examination
The director shall determine upon the basis of information and data available whether:

a. all estimates of revenue are reasonable, accurate and correctly stated;

b. items of appropriation are properly set forth;

c. in itemization, form, arrangement and content, the budget will permit the exercise of the comptroller function within the local unit;

d. the budget complies with the requirements of law and the regulations of the local government board.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-78 - Approval Of Budget, Exemptions

40A:4-78. Approval of budget, exemptions
40A:4-78. a. If the director finds that all requirements of law and of the regulations of the local government board have been met, he shall approve the budget, otherwise he shall refuse to approve it.

The director, in refusing to approve a budget, shall not substitute his discretion with respect to the amount of an appropriation when such amount is not made mandatory because of the requirements of law.

b. Notwithstanding the provisions of N.J.S.40A:4-10 and N.J.S.40A:4-76 through 40A:4-79, the Local Finance Board is authorized to adopt rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to exempt certain municipalities from the requirement that the director approve their annual budgets and to provide instead for a system of local examination and approval of such budgets by municipal officials, provided that:

(1) the director finds that such municipalities are fiscally sound and that their fiscal practices are conducted in accordance with law and sound administrative practice;

(2) the director shall examine the budgets of such municipalities in accordance with the provisions of N.J.S.40A:4-10 and N.J.S.40A:4-76 through 40A:4-79, at least every third year;

(3) the governing body and chief financial officer of each such municipality shall each file a certification with the director stating that, with reference to the adopted budget of the municipality, they have:

(a) examined the budget in the manner prescribed under N.J.S.40A:4-76;

(b) determined that the budget complies with the requirements set forth in N.J.S.40A:4-77; and

(c) determined that the budget complies with all other provisions of law, including, but not limited to, the "Local Budget Law," N.J.S.40A:4-1 et seq., P.L.1976, c.68 (C.40A:4-45.1 et seq.), and the regulations of the Local Finance Board;

(4) all budget documents required by law or the regulations adopted by the Local Finance Board shall be filed with the director on a timely basis;

(5) other criteria and responsibilities as established by the regulations adopted by the Local Finance Board are met.

c. The director shall act to require immediate compliance with the "Local Budget Law," N.J.S.40A:4-1 et seq., if the director finds that any such exemption impairs the fiscal integrity or solvency of any such municipality. Any appeal of a governing body's action in adopting an annual budget shall be made to the director.

Amended 1996, c.113, s.13.



Section 40A:4-79 - Certification Of Director

40A:4-79. Certification of director
Immediately after the making of his examination of the budget, the director shall certify the results of his determination to the governing body. A governing body shall not finally adopt a budget until a certification of approval by the director has been received.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-80 - Action On Disapproved Budget

40A:4-80. Action on disapproved budget
If the budget is disapproved, a full statement of reasons with instructions for corrections of the budget shall be transmitted to the local unit with notice of the refusal by the director to approve the same. The certification of disapproval of the director shall be published at least once in a newspaper of general circulation within the local unit. Cost of such publication shall be borne by the local unit.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-81 - Amendment Of Disapproved Budget

40A:4-81. Amendment of disapproved budget
A governing body shall amend a disapproved budget in accordance with the instructions of the director except that the governing body may petition the local government board for a hearing upon the budget. If a petition for hearing is filed with the local government board, the director shall postpone the time required for final adoption to permit a reasonable opportunity for such hearing and redetermination.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-82 - Judicial Review Of Local Government Board's Determination

40A:4-82. Judicial review of local government board's determination
If an aggrieved party applies for judicial review of a final determination made by the local government board, the governing body shall, nevertheless, adopt a budget in accordance with the local government board's determination, subject to such subsequent adjustment as may be consonant with the court's decision.

If the final decision of the court is adverse to the board's determination, the director shall forthwith, in writing, order the immediate amendment of the budget in accordance with the court's decision.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-83 - Regulations By The Local Government Board And Director

40A:4-83. Regulations by the local government board and director
The local government board and the director may make such rules and regulations as may be necessary to carry out the provisions of this chapter. The director may hold hearings and make such investigations as may be appropriate to the exercise of his powers in accordance with law.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-84 - Orders Of Director Binding

40A:4-84. Orders of director binding
A final order of the director shall be binding upon the governing body and shall be complied with. The Superior Court may enforce the order in an action instituted by the director.

If a governing body fails or refuses to comply with a final order of the director, the members of a governing body who willfully fail or refuse to comply shall each be subject to a personal penalty of $25.00 for each day after the date fixed for final action that failure or refusal to comply continues. The amount of the penalty may be recovered by the director in the name of the State as a personal debt of the member of the governing body, and shall be paid, upon receipt, into the State Treasury.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-85 - Power To Change Title Or Text Of Appropriation

40A:4-85. Power to change title or text of appropriation
The director may, at the request of the governing body, make such correction of the title, text or amount of any item of appropriation appearing in the adopted budget only as shall be necessary to make said item of appropriation available for the specific purpose or purposes required by the local unit. To this end, the director may limit or approve adjustment of items of appropriations, but no item of appropriation required for debt service, contingent expenses, deferred charges, statutory expenditures, judgments or reserves shall be so reduced or limited.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-86 - Correction Of Revenue Item

40A:4-86. Correction of revenue item
The director may correct an item of revenue appearing in any adopted budget if any law requires such correction or makes such correction advisable. If such correction shall require that the local purpose levy of the local unit shall be adjusted, the director shall order the correction or adjustment of the local tax levy accordingly, unless the tax rate for the year shall have been struck and shall certify such adjustment to the county board of taxation.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:4-87 - Special Items Of Revenue And Appropriations

40A:4-87. Special items of revenue and appropriations
40A:4-87. Special items of revenue and appropriations.



The director may approve the insertion of any special item of revenue in the budget of any local unit when such item shall have been made available by any public or private funding source and the amount thereof shall not have been determined at the time of the adoption of the budget, and may approve the insertion of an appropriation item of an amount equal to any such special item of revenue making such item of revenue available for expenditure.

A local unit may borrow money and issue its negotiable notes to meet such purpose. Such notes shall be authorized by resolution adopted by the governing body of the local unit and shall be designated as "Special (here insert purpose) Aid Notes".

Such notes shall mature not later than three months from their date and may be renewed from time to time until the end of the third month after the purpose for which the appropriation was made shall have been completed, or until the end of 31 days after the receipt in full by such local unit of all moneys anticipated from grants-in-aid or other sources for such purpose, whichever shall be later.

Any such notes that shall remain unpaid at the close of the first full fiscal year after the purpose shall have been completed shall be included in the budget of the then next succeeding fiscal year as an item of appropriation for the payment thereof. The provisions of this chapter relating to tax anticipation notes shall apply to such notes.

Amended 1989,c.226,s.1.



Section 40A:4-88 - Filing Of Amendment, Correction In Local Budget

40A:4-88. Filing of amendment, correction in local budget
3. The governing body of a municipality that receives funds from the sale of tax sale certificates pursuant to section 2 of P.L.1993, c.113 (C.54:5-113.1) may file any amendment or correction in its local budget that may be required to properly reflect that receipt. Notwithstanding any other law, rule or regulation to the contrary, such funds may be used during the current local budget year, subject to the limits on final appropriations pursuant to P.L.1976, c.68 (C.40A:4-45.1 et seq.), for any lawful purposes deemed appropriate by the municipal governing body.

L.1993,c.113,s.3; amended 1993,c.325,s.2.



Section 40A:4-89 - Issuance Of Notes.

40A:4-89 Issuance of notes.

3.Any municipality that has ended the previous budget year with a deficit in operations caused, whether in whole or in part, by obligations created from tax appeals, may issue notes with the approval of the Local Finance Board on such conditions as the Local Finance Board deems appropriate. The amount of notes authorized pursuant to this provision shall not exceed the cash payments or tax credits due to tax appeals and shall be authorized by a bond ordinance approved by the Local Finance Board.

L.2011, c.224, s.3.



Section 40A:5-1 - Short Title

40A:5-1. Short title
This chapter shall be known and may be cited as the "Local Fiscal Affairs Law" .

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-2 - Definitions

40A:5-2. Definitions
40A:5-2. As used in this chapter and any act amendatory to and supplementary thereto unless the context indicates otherwise: "local unit" means any county, municipality, special district or any public body corporate and politic created or established under any law of this State by or on behalf of any one or more counties or municipalities, or any board, commission, department or agency of any of the foregoing having custody of funds, but shall not include a school district;

"governing body" means the governing body of a county or the commission, council, board or body having control of the finances of a municipality or any other local unit as defined herein;

"chief financial officer" means, except in the case of a municipality, the director of revenue and finance, comptroller, treasurer, collector or other financial officer of a local unit. In the case of a municipality, the chief financial officer means the person appointed pursuant to section 5 of P.L.1988, c.110 (C.40A:9-140.10); in the case of a county, the chief financial officer means the person appointed pursuant to section 4 of P.L.1993, c.87 (C.40A:9-28.4);

"chief executive officer" means the county executive, county manager, county supervisor or president of the board of chosen freeholders, as appropriate to the form of government of a county, or the mayor, manager or commissioner, as appropriate to the form of government of a municipality, or the chairman, president, director or other chief executive officer of any other local unit;

"warrant" means the draft or check of any local unit used in warranting disbursement of moneys and shall, in every instance, be evidenced by the issuance of a check of the local unit. In no instance shall it be necessary for the local unit to refer to, or issue, a check separate and distinct from the warrant;

"check" means the instrument by which moneys of any local unit are disbursed.

Amended 1983,c.8,s.1; 1991,c.175,s.15; 1993,c.87,s.8.



Section 40A:5-3 - Fiscal Year

40A:5-3. Fiscal year
40A:5-3. The fiscal year of every local unit shall be the period for which a local unit adopts a budget, as required pursuant to the "Local Budget Law," N.J.S.40A:4-1 et seq.

Amended 1991,c.75,s.25.



Section 40A:5-4 - Annual Audit Required; Extensions

40A:5-4. Annual audit required; extensions
40A:5-4. The governing body of every local unit shall cause an annual audit of its books, accounts and financial transactions to be made and completed within six months after the close of its fiscal year. The governing body of every local unit may by resolution petition the Director of the Division of Local Government Services in the Department of Community Affairs for an extension to complete and file the annual audit with the division. Upon good cause being shown the director may grant an extension upon whatever terms or conditions he may deem reasonable. The determination of the director in the granting of an extension is final.

The governing body of every local unit shall employ a registered municipal accountant of New Jersey to prepare its annual audit or it shall enter into an agreement with the Director of the Division of Local Government Services for an annual audit to be made by qualified employees of the division. The director shall establish a fee based upon the time spent and other expenses incurred by qualified employees of the division when conducting the annual audit for a local unit. The local unit shall upon request for payment for audit services, forward a check to the director, payable to the State Treasurer.

Amended 1977,c.396,s.1; 1991,c.216.



Section 40A:5-5 - Scope Of Audit

40A:5-5. Scope of audit
Each audit shall embrace the books, accounts and transactions of the local unit and every board, body, officer or commission supported and maintained wholly or in part by funds appropriated by the local unit, unless otherwise provided by statute or regulations of the board. Each audit shall cover a complete fiscal year and, in addition, shall include a verification of all cash and bank balances as of the date of the audit thereof and an audit of the accounts to such date.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-6 - Report Of Audit

40A:5-6. Report of audit
Every such registered municipal accountant shall file the original report of his audit and recommendations with the clerk and shall, within 5 days thereafter, file a certified duplicate copy thereof, over his signature, in the office of the director.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-7 - Publication Of Report And Recommendations

40A:5-7. Publication of report and recommendations
A synopsis of all audits, together with the recommendations made by the registered municipal accountant, shall be prepared and published by the clerk of the local unit at least once in the official newspaper of the local unit, if there be one, or if there be none, in a newspaper published in the local unit. If there is no newspaper published within the local unit, it shall be published in a newspaper having a general circulation in the local unit.

If the clerk fails to have such publication made within 30 days after receipt of the report of audit and recommendations, he shall be subject to a fine of $10.00 payable to the local unit for each day after the expiration of the 30 days that such publication fails to appear.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-8 - Audit By Director

40A:5-8. Audit by director
If any local unit does not carry out the provisions of this chapter by reason of the failure of the governing body thereof to institute and complete such audit within the time provided herein, the director may, by his employees and agents or by auditors employed for that purpose, conduct an audit of the books of such local unit and such audit shall be taken to be the statutory audit of the local unit and shall be paid for by the local unit on bill rendered therefor.

For the services of the said director, or his employees or agents, or the pay of the auditors employed by him, whether permanent employees of the division or not, there shall be paid to him by the local unit for deposit in the State treasury, a per diem allowance not to exceed $75.00 for each person for work done in connection with the audit or examination of the accounts. Said amount, if not paid when billed, shall be recoverable in an action at law.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1973, c. 243, s. 1, eff. Nov. 21, 1973.



Section 40A:5-9 - Audit By Registered Municipal Accountant

40A:5-9. Audit by registered municipal accountant
Every audit required under this chapter shall be completed by an accountant or auditor who holds an uncanceled license as a registered municipal accountant of New Jersey. Such license shall be issued annually by the New Jersey State Board of Public Accountants, shall be dated September 1 and run until August 31 of the following year, unless sooner canceled or revoked by the said State Board of Public Accountants.

Every report of audit shall be signed by the registered municipal accountant making the audit, or in charge thereof, who shall be the person authorized by the local unit to make the audit. In case any license shall be revoked, such revocation shall not be construed to affect any agreement which may be made by any local unit with any other registered municipal accountant, even though such accountant shall have been associated with the person whose license has been revoked.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-10 - Revocation Or Cancellation Of License

40A:5-10. Revocation or cancellation of license
Upon proof that any registered municipal accountant shall have knowingly omitted to report any error, omission, irregularity, violation of law or discrepancy found in the books or accounts, or shall have issued false reports of the audit of any local unit, or of such a nature as not to comply with the requirements of the director, or if such registered municipal accountant shall fail to file such report and recommendations as herein directed, or neglect or refuse to carry out any agreement for audit, his registration license may be canceled by the State Board of Public Accountants. It shall be the duty of the director to notify the State Board of Public Accountants of any matters coming to his attention relative to any of the foregoing. Upon cancellation or refusal of a license, a person aggrieved thereby shall have the right to a review by the Superior Court in a proceeding in lieu of prerogative writ.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-11 - Advertising For Bids Unnecessary

40A:5-11. Advertising for bids unnecessary
No local unit shall be required to advertise for bids for any of the work performed pursuant to 40A:5-4.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-12 - Annual Financial Statement And Reports Of Local Unit

40A:5-12. Annual financial statement and reports of local unit
40A:5-12. The chief financial officer of each local unit shall file annually with the director a verified statement of the financial condition of the local unit as of the close of the fiscal year. Such statement shall be filed, upon forms furnished and prescribed by the director, not later than January 26 in the case of a county and not later than February 10 in the case of a municipality after the close of the calendar fiscal year, or not later than August 10 of the State fiscal year in those municipalities which operate on the State fiscal year pursuant to section 2 or 3 of P.L.1991, c.75 (C.40A:4-3.1 or C.40A:4-3.2).

If the official charged with the responsibility of filing shall fail to file such statement within 10 days after the time fixed for filing the same, he shall be subject to a penalty of $5.00 for each day of neglect to file the same, to be recovered in a summary proceeding against such official instituted and prosecuted under the penalty enforcement law (N.J.S.2A:58-1 et seq.).

Amended 1969,c.294; 1977,c.396,s.2; 1991,c.75,s.26; 1994,c.72,s.14.



Section 40A:5-13 - Annual Financial Statements By Boards, Committees And Commissions Of A Local Unit

40A:5-13. Annual financial statements by boards, committees and commissions of a local unit
40A:5-13. Every board, committee or commission of a local unit which by law is vested with power to expend public moneys, other than by warrant upon its financial officer, shall, not later than 10 days after the close of the fiscal year, file with the said financial officer a statement showing in detail the items of moneys received and disbursed by it during the preceding fiscal year, and also the balance of unexpended funds at the end of the fiscal year.

Amended 1991,c.75,s.27.



Section 40A:5-14 - Adoption Of Cash Management Plan.

40A:5-14 Adoption of cash management plan.
40A:5-14. a. Each local unit shall adopt a cash management plan and shall deposit, or invest, or both deposit and invest, its funds pursuant to that plan. The cash management plan shall include:

(1)the designation of a public depository or depositories as defined in section 1 of P.L.1970, c.236 (C.17:9-41) and may permit deposits in such public depository or depositories as permitted in section 4 of P.L.1970, c.236 (C.17:9-44) or in subsection i. of this section;

(2)the designation of any fund that meets the requirements established pursuant to section 8 of P.L.1977, c.396 (C.40A:5-15.1);

(3)the authorization for investments as permitted pursuant to section 8 of P.L.1977, c.396 (C.40A:5-15.1); or

(4)any combination of the designations or authorizations permitted pursuant to this subsection a.

b.The cash management plan shall be approved annually by majority vote of the governing body of the local unit and may be modified from time to time in order to reflect changes in federal or State law or regulations, or in the designations of depositories, funds or investment instruments or the authorization for investments. The chief financial officer of the local unit shall be charged with administering the plan.

c.The cash management plan shall be designed to assure to the extent practicable the investment of local funds in interest bearing accounts and other permitted investments. The cash management plan shall be subject to the annual audit conducted pursuant to N.J.S.40A:5-4. When an investment in bonds maturing in more than one year is authorized, the maturity of those bonds shall approximate the prospective use of the funds invested.

d.The cash management plan may include authorization to invest in any of the investments authorized pursuant to section 8 of P.L.1977, c.396 (C.40A:5-15.1) and shall set policies for selecting and evaluating investment instruments accordingly. Such policies shall consider preservation of capital, liquidity, current and historical investment returns, diversification, maturity requirements, costs and fees, and when appropriate, policies of investment instrument administrators. Policies shall be based on a cash flow analysis prepared by the chief financial officer and be commensurate with the nature and size of the funds held by the local unit. All investments shall be made on a competitive basis insofar as practicable.

e.The cash management plan shall require a monthly report to the governing body summarizing all investments made or redeemed since the last meeting. The report shall set forth each organization holding local unit funds, the amount of securities purchased or sold, class or type of securities purchased, book value, earned income, fees incurred, and market value of all investments as of the report date and other information that may be required by the governing body.

f.The official charged with the custody of moneys of a local unit shall deposit or invest them as designated or authorized by the cash management plan pursuant to subsection a. of this section and shall thereafter be relieved of any liability for loss of such moneys due to the insolvency or closing of any depository designated by, or the decrease in value of any investment authorized by, the cash management plan pursuant to subsection a. of this section.

g.Any official involved in the designation of depositories or in the authorization for investments as permitted pursuant to section 8 of P.L.1977, c.396 (C.40A:5-15.1), or any combination of the preceding, or the selection of an entity seeking to sell an investment to the local unit who has a material business or personal relationship with that organization shall disclose that relationship to the governing body of the local unit and to the Local Finance Board or a county or municipal ethics board, as appropriate.

h.The registered principal of any security brokerage firm selling securities to the local unit shall be provided with, and sign an acknowledgment that the principal has seen and reviewed the local unit's cash management plan, except that with respect to the sale of a government money market mutual fund, the registered principal need only be provided with and sign an acknowledgment that the government money market mutual fund whose securities are being sold to the local unit meets the criteria of a government money market mutual fund as set forth in paragraph (1) of subsection e. of section 8 of P.L.1977, c.396 (C.40A:5-15.1).

i.The cash management plan may provide for the purchase of certificates of deposit in accordance with the following conditions:

(1)the funds are initially invested through a public depository as defined in section 1 of P.L.1970, c.236 (C.17:9-41) designated by the local unit;

(2)the designated public depository arranges for the deposit of the funds in certificates of deposit in one or more federally insured banks or savings and loans associations, for the account of the local unit;

(3)100 percent of the principal and accrued interest of each certificate of deposit is insured by the Federal Deposit Insurance Corporation;

(4)the designated public depository acts as custodian for the local unit with respect to the certificates of deposit issued for the local unit's account; and

(5)at the same time that the local unit's funds are deposited and the certificates of deposit are issued, the designated public depository receives an amount of deposits from customers of other banks and savings and loan associations, wherever located, equal to the amount of funds initially invested by the local unit through the designated public depository.

Amended 1977, c.281, s.4; 1979, c.315, s.1; 1981, c.196, s.1; 1983, c.8, s.2; 1997, c.148, s.2; 2007, c.241.



Section 40A:5-14.1 - Rules And Regulations

40A:5-14.1. Rules and regulations
The Division of Local Government Services shall adopt rules and regulations to implement this act. The division may provide for a grace period of time to permit local administrators flexibility in transferring funds between accounts and for variances from the rules and regulations for the handling of small amounts of money as defined by the division.

L.1979, c. 315, s. 2, eff. Jan. 1, 1981.



Section 40A:5-14.2 - Findings, Declarations Relative To Investment Of Certain Municipal Funds.

40A:5-14.2 Findings, declarations relative to investment of certain municipal funds.

1.The Legislature finds and declares:

a.Elected municipal officials are the stewards for the property owned by the municipality.

b.It is sometimes necessary or desirable for the municipality to sell some of its assets that are no longer needed for a public purpose.

c.The use of proceeds from the sale or lease of a municipal asset that results in relatively large proceeds, to either fund a new service or to provide property tax relief for a limited period of time, are examples of actions by a local governing body that often necessitate subsequent property tax increases to either continue the new service or to fill-in the revenue gap.

d.Since the development or redevelopment of high valued municipal assets in a municipality in which casino gaming is authorized may be inextricably intertwined with the success of the casino gaming industry, an important revenue source for the State, it is in the best interests of the municipal taxpayers, as well as the citizens of the State, for the State and local elected officials to work collaboratively together to effectuate the prudent disposition of high value assets, to ensure that the interests of the State's casino gaming industry are not harmed, and to plan for the management of proceeds from the sale, assignment, lease, transfer, or redevelopment of those assets, when significant sums are involved, to ensure that any intended relief to municipal property taxpayers is maximized.

L.2008, c.65, s.1.



Section 40A:5-14.3 - Plan For Conducting Certain Transactions Involving Real Property In Certain Municipalities.

40A:5-14.3 Plan for conducting certain transactions involving real property in certain municipalities.

2. a. Whenever a municipality in which casino gaming is authorized intends to sell, assign, lease, or transfer ownership, or any other interest, in any real property, including real property to be sold, assigned, leased, or transferred pursuant to a redevelopment plan, or in any capital improvement or personal property, and:

(1)the asset has an assessed value of at least $50 million, and either

(2) (a) the proceeds to be realized by the municipality as a result of the sale, assignment, lease, or transfer, regardless of the length of the term of the payment, will exceed its final appropriations for the previous year's budget, as determined pursuant to section 2 of P.L.1976, c.68 (C.40A:4-45.2), or

(b)the sale, assignment, lease, or transfer is to another public entity, regardless of the amount of the proceeds to be realized by the municipality, then,

the governing body of the municipality shall submit an application for approval by the Local Finance Board containing a plan for conducting the sale, assignment, lease, transfer, or redevelopment of the asset in accordance with procedures or forms promulgated by the Local Finance Board for this purpose.

(c)Notwithstanding subsection g. of section 8 of P.L.1992, c.79 (C.40A:12A-8), regarding the procedure for the sale or lease of assets by a municipality or redevelopment entity pursuant to a redevelopment plan, an asset subject to this subsection only shall be sold, assigned, leased, or transferred through a fair and open competitive process.

b.Upon submission of the proposed plan required pursuant to subsection a. of this section, the Local Finance Board shall schedule a hearing within 45 calendar days upon receipt of the proposed plan, for the purpose of approving the plan pursuant to subsection c. of this section. If the Local Finance Board does not schedule a hearing within 45 calendar days, then the plan is deemed approved.

c.At a hearing scheduled pursuant to subsection b. of this section, the Local Finance Board may approve the proposed plan for the sale, assignment, lease, transfer, or redevelopment of the asset. No actions to implement the proposed plan shall be taken until it has been approved by the Local Finance Board.

d.Subsequent to the issuance of an approval required by subsection c. of this section and prior to adopting any resolution or ordinance, or amending a resolution or ordinance introduced for the purpose of the sale, assignment, lease, transfer, or redevelopment of the asset, the municipality shall first obtain from the Local Finance Board a certification that: (1) the municipality complied with the requirements of P.L.2008, c.65 (C.40A:5-14.2 et al.); and (2) the proposed disposition of the asset, as introduced by the governing body, reflects the highest and best use of the asset, considering all relevant factors and circumstances.

e.To provide the certification required by subsection d. of this section, the Local Finance Board must find that the municipality implemented, without material deviation, the approved plan required by this section and has otherwise satisfied all other requirements of P.L.2008, c.65 (C.40A:5-14.2 et al.). The findings of the Local Finance Board shall be supported by a "fairness opinion" and appraisal, commissioned by the board from a reputable, experienced, and independent third-party entity licensed to do business in the State of New Jersey. The cost and expenses incurred by the Local Finance Board to commission the independent review may be reimbursed from the proceeds realized by the municipality as a result of the sale, assignment, lease or transfer of the asset.

f.The sale, assignment, lease, transfer, or redevelopment of a municipal asset requiring an application for approval by the Local Finance Board pursuant to this section shall be voidable if the municipal governing body fails to submit the application.

L.2008, c.65, s.2.



Section 40A:5-14.4 - Application For Approval Of Plan Relative To Disposition Of Certain Assets.

40A:5-14.4 Application for approval of plan relative to disposition of certain assets.

3. a. The governing body of a municipality shall apply to the Local Finance Board on or before the 30th day prior to the closing of an agreement for the disposition of an asset requiring board approval in accordance with section 2 of P.L.2008, c.65 (C.40A:5-14.3), for approval of a plan, in the form of an ordinance, to allocate the proceeds of the sale, assignment, lease, transfer, or execution of a redevelopment agreement. The application shall be made in accordance with procedures or forms promulgated by the Local Finance Board. The proposed allocation plan shall state the purposes for which the cash proceeds resulting from the sale, assignment, lease, transfer, or redevelopment of the asset shall be used.

b.Upon the filing of an application pursuant to subsection a. of this section, the Local Finance Board shall schedule a hearing within 45 calendar days upon receipt of the application, for the purpose of approving a proposed plan to allocate the proceeds of the sale, assignment, lease, transfer, or redevelopment of the asset. At the hearing the Local Finance Board may approve the proposed plan or require its modification. The plan may be amended from time-to-time, as deemed necessary by the governing body and the Local Finance Board subject to a two-thirds majority voter referendum.

c.Upon approval by the Local Finance Board in accordance with subsection b. of this section, a proposed ordinance to effectuate the allocation plan may be finally adopted by the municipality.

d.A sale, assignment, lease, transfer, or redevelopment of a municipal asset requiring approval of an allocation plan pursuant to this section shall be voidable if the municipal governing body fails to comply with the requirements of this section.

L.2008, c.65, s.3.



Section 40A:5-14.5 - Dedicated Trust Fund, Investment Oversight Board.

40A:5-14.5 Dedicated trust fund, investment oversight board.

4. a. (1) Upon final approval of an ordinance by the municipal governing body pursuant to subsection c. of section 3 of P.L.2008, c.65 (C.40A:5-14.4), the Local Finance Board may order that the proceeds from the disposition of municipal assets, described in section 3 of P.L.2008, c.65 (C.40A:5-14.4), shall be deposited in a dedicated trust fund which shall be managed in accordance with the provisions of this subsection.

(2)Funds, for purposes described in the approved allocation plan, may be disbursed from the dedicated trust fund and shall be invested and managed pursuant to the provisions of the allocation plan required pursuant to subsection b. of this section, and the investment plan approved pursuant to subsection l. of this section.

b.The management of funds in the dedicated trust fund shall be the responsibility of an investment oversight board which shall be organized immediately after each member provided for in subsection c. of this section has qualified and taken the oath of office.

c.The investment oversight board of a dedicated trust fund established pursuant to this section shall consist of three members as follows:

(1)The mayor of the municipality, ex-officio, or his designee;

(2)One member of the municipal council of the municipality, selected by a majority of its members, ex-officio, or his designee; and

(3)The chief financial officer of the municipality, ex-officio.

d.Each investment oversight board member shall, within 10 days after his appointment or selection, take an oath of office that so far as it devolves upon him, he will diligently and honestly administer the affairs of the board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the dedicated trust fund. The oath shall be subscribed by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the clerk of the municipality and in the office of the Secretary of State.

e.The members of the investment oversight board shall serve without compensation, but they shall be reimbursed by the municipality for all reasonable and necessary expenses that they incur through service on the board.

f. Each investment oversight board member shall be entitled to one vote on the board. A unanimous vote shall be necessary for a decision by the members at any meeting of the board; provided, however, that no vote shall be necessary for the annual distribution of earnings from the dedicated trust fund to the municipality for municipal property tax relief, if so provided in the allocation plan ordinance adopted pursuant to section 3 of P.L.2008, c.65 (C.40A:5-14.4).

g.Subject to the requirements and limitations of P.L.2008, c.65 (C.40A:5-14.2 et al.), the investment oversight board shall, from time to time, establish an investment management plan for the administration of the dedicated trust fund established pursuant to this section.

h.The investment oversight board shall elect from its membership a chairman. Any member of the board so elected shall serve as the chairman for a term of two years and until election of his successor. When the term of office of an elected official ends prior to the completion of his two-year chairmanship term, then a new chairman shall be selected for a term of two years.

i.The Director of the Division of Investment in the Department of the Treasury, or a designee, shall be the secretary to any investment oversight board established pursuant to this section.

j.An investment oversight board solely shall use the services of the State Division of Investment to manage the business of its dedicated trust fund.

k.The Attorney General of the State of New Jersey shall be the legal advisor to any investment oversight board established pursuant to this section.

l.The assets of a dedicated trust fund established pursuant to this section shall be maintained, invested, and expended solely in accordance with an approved investment plan entered into pursuant to section 5 of P.L.2008, c.65 (C.40A:5-14.6); provided, however, that an investment plan shall not permit the assets of the dedicated trust fund to be loaned, transferred, or otherwise used by the State or any of its political subdivisions. This subsection shall not be construed to prohibit the investment oversight board from investing in, by purchase or otherwise, bonds, notes, or other obligations of the State or of an agency or instrumentality of the State.

L.2008, c.65, s.4.



Section 40A:5-14.6 - Duties Of Investment Oversight Board.

40A:5-14.6 Duties of investment oversight board.

5. a. An investment oversight board created pursuant to section 4 of P.L.2008, c.65 (C.40A:5-14.5), acting in consultation with the Director of the Division of Investment in the Department of the Treasury, shall:

(1)establish an investment plan for the purposes of its dedicated trust fund established pursuant to subsection a. of section 4 of P.L.2008, c.65 (C.40A:5-14.5), subject to the approval of the State Treasurer; and

(2)annually review its investment plan to assure that the program remains actuarially sound.

b. An investment plan established pursuant to subsection a. of this section shall specify the investment policies, and notwithstanding the provisions of section 8 of P.L.1977, c.396 (C.40A:5-15.1), the types of financial instruments permitted for investment that shall be used by the Division of Investment in its administration of the fund.

c. (1) When required by the allocation plan adopted pursuant to section 3 of P.L.2008, c.65 (C.40A:5-14.4), at the close of each fiscal year of the municipality, the investment oversight board shall certify to the municipality the amount of earnings that are available for distribution.

(2)If those earnings are to be used for municipal property tax relief, then such amount shall be distributed from the dedicated trust fund to the municipality on the following schedule: February 1, 25% of the total amount due; May 1, 25% of the total amount due, August 1, 25% of the total amount due; and November 1, 25% of the total amount due.

(3)Distribution of funds for purposes other than municipal property tax relief shall be made pursuant to an agreement between the municipality and the investment oversight board, if permitted by municipal ordinance.

d.The investment oversight board shall be subject to the "prudent person" standard of care applicable to the Division of Investment in the Department of the Treasury pursuant to subsection b. of section 11 of P.L.1950, c.270 (C.52:18A-89).

e. (1) The day-to-day administration of the investments of any dedicated trust fund established pursuant to subsection a. of section 4 of P.L.2008, c.65 (C.40A:5-14.5) shall be vested with the Division of Investment in the New Jersey Department of the Treasury.

(2)The division shall be responsible for providing such services as may be deemed necessary for the implementation of a comprehensive investment program for the approved investment plan, including, but not limited to:

(a)providing billing;

(b)individual and collective record keeping and accounting;

(c)asset purchase, control, and safe keeping;

(d)investment management, marketing, administration, compliance, and internal control;

(e)program operations; and

(f)other services necessary to carry out the purposes of P.L.2008, c.65 (C.40A:5-14.2 et al.).

L.2008, c.65, s.5.



Section 40A:5-14.7 - Responsibilities Of Investment Oversight Board Relative To Reports.

40A:5-14.7 Responsibilities of investment oversight board relative to reports.

6. a. Every investment oversight board created pursuant to section 4 of P.L.2008, c.65 (C.40A:5-14.5) shall be responsible for keeping a record of all of its proceedings, which shall be open to public inspection. It shall publish a quarterly report of the trust account's operations and an annual report showing the fiscal transactions of the dedicated trust fund for the preceding year, the amount of accumulated cash and securities of the fund, and the last balance sheet showing the financial condition of the dedicated trust fund by means of an actuarial valuation of the assets and liabilities of the dedicated trust fund.

b.All reports required pursuant to subsection a. of this section shall be submitted to the Governor, Commissioner of Community Affairs, State Comptroller, the State Treasurer, and each member of the governing body of the municipality no later than 45 days after the end of the municipality's fiscal year.

L.2008, c.65, s.6.



Section 40A:5-14.8 - Annual Audit Of Dedicated Trust Funds.

40A:5-14.8 Annual audit of dedicated trust funds.

7. a. The accounts of every dedicated trust fund established pursuant to subsection a. of section 4 of P.L.2008, c.65 (C.40A:5-14.5) shall be subject to annual audits by the State Auditor or a designee. In addition, the investment oversight board of a dedicated trust fund shall commission an independent audit of its program. The results of the independent audit shall be open to public inspection and shall be provided to the Governor, Commissioner of Community Affairs, State Comptroller, the State Treasurer, and each member of the governing body of the municipality. The investment oversight board may use earnings of the fund to pay for the cost of an independent audit required by this subsection.

b.Statements, reports on distributions, and information returns relating to accounts for a dedicated trust fund shall be prepared, distributed, and filed to the extent required by section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.529.

L.2008, c.65, s.7.



Section 40A:5-14.9 - Rules, Regulations.

40A:5-14.9 Rules, regulations.

9.The Local Finance Board in the Department of Community Affairs may adopt rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c.410 (C. 52:14B-1 et seq.) as the Board may deem necessary to implement or administer any of its responsibilities under this act, P.L.2008, c.65 (C.40A:5-14.2 et al.).

L.2008, c.65, s.9.



Section 40A:5-14.10 - Effective Date.

40A:5-14.10 Effective date.

10.This act shall take effect immediately and shall be retroactive with respect to resolutions for the sale, assignment, lease, transfer, or redevelopment of municipal property that are adopted on or after March 1, 2008.

L.2008, c.65, s.10.



Section 40A:5-15 - Deposit Of Funds Paid To The Local Unit

40A:5-15. Deposit of funds paid to the local unit
All moneys, including moneys collected by taxation, received from any source by or on behalf of any local unit or any board or department thereof shall, within 48 hours after the receipt thereof, either

a. be paid to the officer charged with the custody of the general funds of the local unit, who shall deposit all such funds within 48 hours after the receipt thereof to the credit of the local unit in its designated legal depository, or

b. be deposited to the credit of the local unit in its designated legal depository.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-15.1 - Securities Which May Be Purchased By Local Units.

40A:5-15.1 Securities which may be purchased by local units.

8.Securities which may be purchased by local units.

a.When authorized by a cash management plan approved pursuant to N.J.S.40A:5-14, any local unit may use moneys which may be in hand for the purchase of the following types of securities which, if suitable for registry, may be registered in the name of the local unit:

(1)Bonds or other obligations of the United States of America or obligations guaranteed by the United States of America;

(2)Government money market mutual funds;

(3)Any obligation that a federal agency or a federal instrumentality has issued in accordance with an act of Congress, which security has a maturity date not greater than 397 days from the date of purchase, provided that such obligation bears a fixed rate of interest not dependent on any index or other external factor;

(4)Bonds or other obligations of the local unit or bonds or other obligations of school districts of which the local unit is a part or within which the school district is located;

(5)Bonds or other obligations, having a maturity date not more than 397 days from the date of purchase, approved by the Division of Local Government Services in the Department of Community Affairs for investment by local units;

(6)Local government investment pools;

(7)Deposits with the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4); or

(8)Agreements for the repurchase of fully collateralized securities, if:

(a)the underlying securities are permitted investments pursuant to paragraphs (1) and (3) of this subsection a.;

(b)the custody of collateral is transferred to a third party;

(c)the maturity of the agreement is not more than 30 days;

(d)the underlying securities are purchased through a public depository as defined in section 1 of P.L.1970, c.236 (C.17:9-41); and

(e)a master repurchase agreement providing for the custody and security of collateral is executed.

b.Any investment instruments in which the security is not physically held by the local unit shall be covered by a third party custodial agreement which shall provide for the designation of such investments in the name of the local unit and prevent unauthorized use of such investments.

c.Purchase of investment securities shall be executed by the "delivery versus payment" method to ensure that securities are either received by the local unit or a third party custodian prior to or upon the release of the local unit's funds.

d.Any investments not purchased and redeemed directly from the issuer, government money market mutual fund, local government investment pool, or the State of New Jersey Cash Management Fund, shall be purchased and redeemed through the use of a national or State bank located within this State or through a broker-dealer which, at the time of purchase or redemption, has been registered continuously for a period of at least two years pursuant to section 9 of P.L.1967, c.93 (C.49:3-56) and has at least $25 million in capital stock (or equivalent capitalization if not a corporation), surplus reserves for contingencies and undivided profits , or through a securities dealer who makes primary markets in U.S. Government securities and reports daily to the Federal Reserve Bank of New York its position in and borrowing on such U.S. Government securities.

e.For the purposes of this section:

(1) a "government money market mutual fund" means an investment company or investment trust:

(a)which is registered with the Securities and Exchange Commission under the "Investment Company Act of 1940," 15 U.S.C. s.80a-1 et seq., and operated in accordance with 17 C.F.R. s.270.2a-7;

(b)the portfolio of which is limited to U.S. Government securities that meet the definition of an eligible security pursuant to 17 C.F.R. s.270.2a-7 and repurchase agreements that are collateralized by such U.S. Government securities in which direct investment may be made pursuant to paragraphs (1) and (3) of subsection a. of this section; and

(c)which is rated by a nationally recognized statistical rating organization.

(2)a "local government investment pool" means an investment pool:

(a)which is managed in accordance with 17 C.F.R. s.270.2a-7;

(b)which is rated in the highest category by a nationally recognized statistical rating organization;

(c)which is limited to U.S. Government securities that meet the definition of an eligible security pursuant to 17 C.F.R. 270.2a-7 and repurchase agreements that are collateralized by such U.S. Government securities in which direct investment may be made pursuant to paragraphs (1) and (3) of subsection a. of this section;

(d)which is in compliance with rules adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) by the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs, which rules shall provide for disclosure and reporting requirements, and other provisions deemed necessary by the board to provide for the safety, liquidity and yield of the investments;

(e)which does not permit investments in instruments that: are subject to high price volatility with changing market conditions; cannot reasonably be expected, at the time of interest rate adjustment, to have a market value that approximates their par value; or utilize an index that does not support a stable net asset value; and

(f)which purchases and redeems investments directly from the issuer, government money market mutual fund, or the State of New Jersey Cash Management Fund, or through the use of a national or State bank located within this State, or through a broker-dealer which, at the time of purchase or redemption, has been registered continuously for a period of at least two years pursuant to section 9 of P.L.1967, c.93 (C.49:3-56) and has at least $25 million in capital stock (or equivalent capitalization if not a corporation), surplus reserves for contingencies and undivided profits, or through a securities dealer who makes primary markets in U.S. Government securities and reports daily to the Federal Reserve Bank of New York its position in and borrowing on such U.S. Government securities.

f.Investments in, or deposits or purchases of financial instruments made pursuant to this section shall not be subject to the requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1977, c.396, s.8; amended 1991, c.458, s.2; 1997, c.148, s.3; 2015, c.95, s.16.



Section 40A:5-15.2 - Record And Report Of Securities Received

40A:5-15.2. Record and report of securities received
When said securities are received by the local unit the chief financial officer shall duly record the receiving thereof in an appropriate manner and at the next regular or special meeting after such receipt he shall transmit a written report to the governing body setting forth the amount of securities so received, the series, date, numbers and interest periods, if any, thereof and at the same time, transmit said securities to such depository, person or persons as the governing body shall direct for safekeeping. Such written report shall be recorded in the minutes at such meeting, and a certified copy of such minute record shall forthwith be filed with the bureau.

L.1977, c. 396, s. 9, eff. Feb. 23, 1978.



Section 40A:5-15.3 - Securities Of Local Unit Purchased By It Not To Be Canceled; Sale Thereafter

40A:5-15.3. Securities of local unit purchased by it not to be canceled; sale thereafter
Securities of a local unit purchased by it shall not be canceled but may be sold as and when directed by resolution adopted by a majority vote of all the members of the governing body.

L.1977, c. 396, s. 10, eff. Feb. 23, 1978.



Section 40A:5-16 - - Local Unit, Requirements For Paying Out Moneys.

40A:5-16 - Local unit, requirements for paying out moneys.

40A:5-16.The governing body of any local unit shall not pay out any of its moneys:

a.unless the person claiming or receiving payment first presents a detailed bill of items or demand, specifying particularly how the bill or demand is made up, with the certification of the party claiming payment that the bill or demand is correct. The governing body may, by resolution, require an affidavit in lieu of the certification, and the clerk or disbursing officer of the local unit may take the affidavit without cost; and

b.unless the payment carries a written or electronic certification of some officer or duly designated employee of the local unit having knowledge of the facts that the goods have been received by, or the services rendered to, the local unit.

c.Notwithstanding the provisions of subsection a. of this section, upon adoption by the Local Finance Board of rules adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) that provide for procedures to be followed by local units and under those circumstances deemed appropriate by the Local Finance Board, a local unit shall be permitted to pay out its moneys without requiring a certification of the party claiming payment as otherwise required by subsection a. of this section. Those circumstances may include, but shall not be limited to:

(1)when payment to vendors is required in advance of the delivery of certain materials or services that cannot be obtained from any other source at comparable prices;

(2)when ordering, billing, and payment transactions for goods or services are made through a computerized electronic transaction; or

(3)when the claim or demand is less than a threshold set by the Local Finance Board and the certification is not readily obtainable by the contracting unit; but the exceptions shall not include reimbursement of employee expenses or payment for personal services.

d.The provisions of subsection a. of this section shall not apply to payments made by a governing body of a local unit for the provision of:

(1)telecommunications or basic cable service provided by a telecommunications or cable television company under the jurisdiction of the Board of Public Utilities;

(2)electric, gas, water, or sewer utility service provided by a public utility, as that term is defined pursuant to R.S.48:2-13, that is regulated by the Board of Public Utilities pursuant to Title 48 of the Revised Statutes; or

(3)a service that is provided under a contract between a public utility, as that term is defined pursuant to R.S.48:2-13, and a governing body that is approved by the Board of Public Utilities under which rates for service are controlled by the terms of the contract.

amended 2000, c.126, s.21; 2015, c.177, s.6.



Section 40A:5-16.1 - Advances For Expenses Of Authorized Official Travel; Resolution; Verification; Repayment Of Excess

40A:5-16.1. Advances for expenses of authorized official travel; resolution; verification; repayment of excess
Notwithstanding the provisions of N.J.S. 40A:5-16, the governing body of any local unit may, by resolution, provide for and authorize payment of advances to officers and employees of the local unit toward their expenses for authorized official travel and expenses incident thereto. Any such resolution shall provide for the verification and adjustment of such expenses and advances and the repayment of any excess advanced by means of a detailed bill of items or demand and the certifications or affidavit required by N.J.S. 40A:5-16 which shall be submitted within 10 days after the completion of the travel for which an advance was made.

L.1971, c. 323, s. 1, eff. Oct. 28, 1971.



Section 40A:5-16.2 - Payment Of Advance To Nonprofit Organization Or Agency With Which Local Unit Has Service Contract; Resolution; Conditions

40A:5-16.2. Payment of advance to nonprofit organization or agency with which local unit has service contract; resolution; conditions
Notwithstanding the provisions of N.J.S. 40A:5-16, the governing body of any local unit may, by resolution, provide for and authorize payment of an advance to any nonprofit organization or agency with which the local unit has entered into a service contract, for the purpose of meeting service program start-up costs; provided, however, that:

a. The source of the funds to be advanced is a Federal grant allowing the local unit to receive funds in advance of disbursement and requiring that any interest earned on said funds be returned to the Federal Government;

b. The governing body has determined, by resolution, that the advance is necessary in order to prevent undue hardship to said contractor in achieving the objectives of the Federal grant;

c. The amount of the advance to any given contractor does not exceed an amount equal to the total amount of the contract divided by the number of months in the term of the contract, and provided further that the total disbursements of the local unit to the contractor, including the amount of the advance outstanding, shall not, at any time, exceed the total cash receipts of the local unit under the Federal grant up to that time; and,

d. The resolution authorizing the advance includes a schedule for the depletion of the advance, in accordance with sound accounting practice, indicating that the advance will be entirely depleted by the termination date of the contract.

L.1978, c. 114, s. 1, eff. Sept. 11, 1978.



Section 40A:5-16.3 - Payment In Advance

40A:5-16.3. Payment in advance
Notwithstanding the provisions of N.J.S. 40A:5-16 the governing body of any local unit participating in a statutorily authorized joint, inter-local or other cooperative activity may, by resolution, provide for and authorize payment in advance of estimated administrative or direct service costs to the local unit or other party providing administrative services or otherwise acting on behalf of or for the group.

L. 1985, c. 419, s. 1, eff. Jan. 13, 1986.



Section 40A:5-16.4 - Issuance, Acceptance Of Purchase Order For License Or Permit Fee

40A:5-16.4. Issuance, acceptance of purchase order for license or permit fee
Except as provided below, whenever a department, agency or bureau of the State requires that the fee for issuing a license or permit be paid in advance, a county, municipality, authority, or other subdivision of local government shall be deemed to have met that requirement by the issuance of a duly executed purchase order payable pursuant to the provisions of the "Local Fiscal Affairs Law" (N.J.S.40A:5-1 et seq.):

a. the Division of Motor Vehicles in the Department of Law and Public Safety shall not be required to accept a duly executed purchase order; and

b. the Department of Transportation may accept a duly executed purchase order from a county, municipality, authority, or other subdivision of local government for the fee for issuing a license or permit if the department determines that its accounting procedures permit the acceptance of such purchase orders.

L.1991,c.174,s.1.



Section 40A:5-16.5 - Certain government entities authorized to adopt policies for payment of claims electronically; definitions.

40A:5-16.5 Certain government entities authorized to adopt policies for payment of claims electronically; definitions.
1. a. Notwithstanding any laws, rules, or regulations to the contrary, the governing body of a local unit, board of education, or county college may adopt policies, by ordinance or resolution, as appropriate, for the payment of claims pursuant to N.J.S.40A:5-17, N.J.S.18A:19-2, or other applicable law, through the use of one or more standard electronic funds transfer technologies in lieu of payment through the use of signed checks or warrants.

b. (1) Any policy adopted pursuant to subsection a. of this section shall explicitly list the forms of standard electronic funds transfer technologies that may be used by that local unit, board of education, or county college.

(2) A policy adopted pursuant to subsection a. of this section shall designate the chief financial officer of the local unit, board of education, or county college as being responsible for the oversight and administration of the disbursement policy and associated systems. The chief financial officer shall document and implement internal controls sufficient to ensure safe and proper use of the system and mitigate the potential for fraud and abuse.

c. As used in this section:

"Chief financial officer" means the official designated by the governing body to be responsible for the proper administration of the finances of the local unit, board of education, or county college under any statutes and such rules and regulations promulgated by any State agency as may pertain to the financial administration of the local unit, board of education, or county college.

"Governing body" means the board, body, or administrator, by whatever name it may be known, having charge of the finances of the local unit, board of education, or county college.

"Internal controls" mean fiscal and operational controls that ensure safe and proper use of a standard electronic funds transfer system and mitigate the potential for fraud and abuse.

"Local unit" means a local unit as defined in N.J.S.40A:5-2.

"Standard electronic funds transfer technologies" mean technologies that facilitate the transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, initiated by means such as, but not limited to, an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account, and incorporate, at a minimum, internal controls set forth in regulations promulgated by the Local Finance Board.

d. The Local Finance Board, in consultation with the Commissioner of Education and the Secretary of Higher Education, may adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for the purpose of implementing the provisions of this act.

L.2016, c.29, s.1.



Section 40A:5-17 - Approval And Payment Of Claims And Required General Books Of Account

40A:5-17. Approval and payment of claims and required general books of account
Approval and payment of claims and required general books of account. a. Approval of claims. The governing body shall approve or disapprove all claims. In the case of a county, other than a county which has adopted a form of government pursuant to the "Optional County Charter Law," P.L. 1972, c. 154 (C. 40:41A-1 et seq.), the governing body may, by resolution, designate one person who may approve claims between meetings of the governing body. The specified designee shall be chosen from the following positions: the certified financial officer, chief fiscal officer, county administrator, director of finance, treasurer or comptroller. Any approval by the designated person shall be presented to the county governing body at its next meeting for ratification, except that, prior to being paid, such vouchers shall be brought to the attention of the freeholder who has responsibility for the designee. The county governing body may establish a maximum dollar amount for which payment may be approved without prior approval of the governing body. Claims shall be approved or disapproved in the manner prescribed by rules made and promulgated by the bureau unless the governing body adopts an ordinance or resolution, as may be appropriate, in the case of a county, or an ordinance, in the case of a municipality, including the following provisions:

(1) Designating an approval officer with the title of certifying and approval officer;

(2) Prescribing the duties of the approval officer, including the making of certifications required by 40A:5-16b., ascertaining the existence of proper and sufficient appropriations for the payments to be made and determining that there is legal authority for the payments, evidenced by action of a purchasing department or agent or officer in respect to the goods or services ordered and the incurring of the expense therefor;

(3) Prescribing the procedure for approving and certifying to the proper officer claims for payments and drawing checks therefor;

(4) Prescribing the procedure for certifying approved claims to the governing body and regulating its action of approval or disapproval thereon.

b. Payment of claims. A resolution or an ordinance adopted pursuant to this section may also provide a method of disbursing moneys or payment of claims approved, but if it does not so provide the method shall be as follows:

(1) In the case of a county organized pursuant to the provisions of the "Optional County Charter Law" (P.L. 1972, c. 154; C. 40:41A-1 et seq.), by check issued upon the requisition of and signed by the chief executive officer and countersigned by the treasurer, and in all other counties by check issued upon requisition of the clerk of the board of chosen freeholders, signed by the county treasurer and countersigned by such other officer or officers as are designated by ordinance or resolution of the governing body;

(2) In the case of a municipality, by check drawn on the municipality, signed by the mayor or other chief executive officer and the municipal clerk and countersigned by such other officer or officers as are designated by ordinance.

c. Required general books of account. The bureau shall prescribe the kind and manner of keeping of general books of account for the financial officers of the local units and said officers shall be required to keep and maintain said books.

L.1960, c.169, s.1; amended by L. 1985, c. 127, s. 1, eff. April 12, 1985.



Section 40A:5-17.1 - Refund, Delinquency Of Less Than $10.00

40A:5-17.1 Refund, delinquency of less than $10.00

1. a. Notwithstanding the provision of any law to the contrary, the governing body of a municipality may adopt a resolution authorizing a municipal employee chosen by the governing body to process, without further action on the part of the governing body, any property tax refund of less than $10.00.

b.Notwithstanding subsection a. of this section or any provision of law to the contrary, the governing body of a municipality may adopt a resolution authorizing a municipal employee chosen by the governing body to process, without further action on the part of the governing body, the cancellation of any property tax refund, delinquency, or the charges and fees imposed by the municipality of less than $10.00.

L.1983, c.568, s.1; amended 1987, c.82; 1996, c.113, s.14; 2013, c.54.



Section 40A:5-18 - Public Recording Of Approved Claims

40A:5-18. Public recording of approved claims
All claims approved for payment by the local unit shall be recorded by the local unit, either in its minutes or in a manner prescribed by the director. The record of approval shall be open to the public.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-19 - Payment Of Salaries And Wages

40A:5-19. Payment of salaries and wages
The governing body of any local unit may provide by ordinance for the manner in which and the time at which salaries, wages or other compensation for services shall be paid, and prescribe the form and manner in which checks upon the treasury shall be drawn and signed for that purpose.

The local unit may, by resolution, provide for the bi-weekly payment of the salaries, wages and compensation of officers and employees, both elective and appointive.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-20 - Officers To Deliver Funds And Records When Term Expires

40A:5-20. Officers to deliver funds and records when term expires
Whenever any official ceases to hold office in any local unit, on the day of the expiration of his term of office, he shall forthwith deliver to the clerk of the local unit, or other person who may be designated by the governing body to receive the same, all moneys, papers, books, memoranda, accounts and any data of any nature whatever pertaining to his office.

On failure or refusal to carry out the provisions of this section within 5 days after the expiration of his term, he shall, on notice in writing of such delinquency from the chief executive officer of the local unit, be subject to a penalty of $50.00 for each day of refusal or neglect to comply therewith. The penalty shall be collected by the local unit in an action at law.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-21 - Petty Cash Fund Of Local Unit

40A:5-21. Petty cash fund of local unit
A local unit may establish a petty cash fund upon written application to and after approval by the director. All matters relating to the establishment, account, repayment and discontinuance of such fund shall be in the discretion of the director, who shall promulgate reasonable rules and regulations in respect thereto.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-22 - Investigation Of Expenditures Of Local Unit

40A:5-22. Investigation of expenditures of local unit
A judge of the Superior Court may, in his discretion, make a summary investigation into the affairs of any local unit and appoint an expert or experts to prosecute such investigation whenever

a. a petition for such investigation shall be presented to him, signed by 25 freeholders, who have paid taxes on real estate located within the local unit within 1 year, and such petition sworn to and subscribed by them sets forth that they have cause to believe that the moneys of such local unit are being, or have been, unlawfully or corruptly expended, in which case, at least 10 days' notice of the hearing thereon shall be given to the disbursing officer and the governing body of the local unit; or

b. a resolution of the governing body requesting such investigation shall be presented to him.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-23 - Costs, Taxation And Payment Bond

40A:5-23. Costs, taxation and payment bond
The judge, if he deems it advisable, may require the applicants to furnish a bond to be filed with the county clerk for the payment of the costs and expenditures of the investigation.

The costs, including witness fees and mileage, shall, by his order, be taxed to and paid by the local unit whose expenditures have been investigated.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-24 - Filing And Publication Of Report Of Investigation

40A:5-24. Filing and publication of report of investigation
The results or report of the investigation shall be filed in the office of the Clerk of the Superior Court within 10 days after the completion thereof. The judge shall cause the results of the investigation to be published thereafter in such manner as he may deem proper.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-25 - Attorney Of Local Unit May Appear On Its Behalf

40A:5-25. Attorney of local unit may appear on its behalf
Whenever an investigation shall have been ordered to be made pursuant to this chapter, and the governing body of the local unit shall pass a resolution directing its attorney, counsel or other legal representative, as it may choose, to appear and act on its behalf or on the behalf of any of its officials, such attorney may appear at the investigation and on behalf of the local unit or any of its officials, present evidence, examine witnesses and take part in the investigation.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-26 - Subpoenas And Testimony Of Witnesses

40A:5-26. Subpoenas and testimony of witnesses
A judge of the Superior Court during the conduct of an investigation pursuant to this chapter may

a. upon his own motion or upon application of the expert designated to conduct such investigation, exercise the subpoena powers of the Superior Court and enforce such subpoena in similar manner as in civil actions in the Superior Court;

b. take or order the obtaining of evidence and the taking of testimony, by deposition or otherwise, in similar manner as in civil actions in the Superior Court.

Any person who shall willfully and corruptly testify falsely to any material matter upon oath administered by the judge or the expert designated to conduct the investigation shall be guilty of perjury.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-27 - Witness Fees And Mileage Taxed As Costs

40A:5-27. Witness fees and mileage taxed as costs
Witnesses subpoenaed by virtue of this chapter shall be entitled to receive the same fees and mileage as witnesses in civil actions.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-28 - Duty Of Officers And Employees Of Local Unit

40A:5-28. Duty of officers and employees of local unit
Every officer and employee of a local unit, which is the subject of a summary investigation as provided in this chapter, shall obey all orders of the judge and shall facilitate the conduct of the said investigation. A refusal or failure to obey such orders or an intentional failure to facilitate the conduct of the investigation may be punished by the judge as for contempt.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-29 - Acceptance Of Bequests, Legacies, Gifts

40A:5-29. Acceptance of bequests, legacies, gifts
Any local unit is authorized and empowered to accept bequests, legacies and gifts made to it and is empowered to utilize such bequests, legacies and gifts in the manner set forth in the conditions of the bequest, legacy or gift, provided, however, that such bequest, legacy or gift shall not be put to any use which is inconsistent with the laws of this State and of the United States.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-30 - Acceptance Of Federal Grants

40A:5-30. Acceptance of Federal grants
Any local unit shall have power to accept any advance or grant of money made by the Federal government to aid in financing the cost of preparing plans for any public project which the local unit has lawful authority to undertake, and shall have power to agree to repay any such advance or grant if, and when, the local unit shall undertake such public project. Notwithstanding the provisions of any other law, any local unit may make such an agreement although the funds necessary to make the repayment required by the agreement shall not have been previously made available by an appropriation or by the authorization of bonds.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-30.1 - Findings, Declarations Relative To The "1033 Program."

40A:5-30.1 Findings, declarations relative to the "1033 program."

1.The Legislature finds and declares that:

a.Federal law permits the Secretary of the United States Department of Defense to transfer to federal and State agencies personal property of the Department of Defense that the secretary determines is suitable for use by agencies in law enforcement activities, including counterdrug and counterterrorism activities and is excess to the needs of the Department of Defense.

b.Informally known as the "1033 program," this initiative allows local law enforcement agencies to obtain, at little or no cost and without the approval of the governing body of the local unit, surplus federal property, including aircraft, armored vehicles, automatic weapons, and night vision equipment originally intended for use by the United States Armed Forces.

c.According to the New Jersey Department of Law and Public Safety, the Office of Emergency Management has assisted with the transfer of over $30 million in excess Department of Defense property to participating law enforcement agencies since the beginning of federal fiscal year 2014.

d.In this era of fiscal constraint, participation in the 1033 program allows local units to obtain equipment that they might not otherwise be able to afford, and to prepare for, respond to, and recover from incidents of terrorism and natural disasters, such as hurricanes and severe floods.

e.Although equipment is provided through the 1033 program at no cost to county and municipal law enforcement agencies, these entities are responsible for costs associated with the maintenance, fueling, and upkeep of this equipment, and for specialized training for its operation.

f.Recent events in Ferguson, Missouri, regarding the use of military equipment to respond to civil protest, have brought increased public scrutiny to the 1033 program and questions regarding those situations in which equipment obtained through the 1033 program is utilized.

g.Taxpayers are the primary consumers and financiers of services provided by county and municipal law enforcement agencies and have the right to be assured that their money is spent in an efficient and effective manner and the right to know the purposes for which public funds are utilized.

h.It is not the Legislature's intent to deny county and municipal law enforcement agencies access to equipment vital to public safety and counterterrorism efforts, but elected civilian officials, such as mayors, municipal council members, county executives, and county freeholders, are ultimately responsible for the supervision, policies, and budgetary decisions governing these entities.

i.Civilian officials are also responsible for the acquisition of equipment necessary for local law enforcement agencies to carry out their responsibilities, yet current law does not require that they formally approve such acquisitions through the 1033 program.

j.It is therefore appropriate to establish a system of local oversight for county and municipal law enforcement agencies that participate in and acquire equipment through the 1033 program and guidelines for the use of this equipment by those entities.

L.2015, c.23, s.1.



Section 40A:5-30.2 - Approval Of Application For Enrollment In Program.

40A:5-30.2 Approval of application for enrollment in program.

2. a. An application for the enrollment of a county or municipal law enforcement agency in any program established by the United States Department of Defense pursuant to 10 U.S.C. s.2576a shall be approved by a resolution adopted by a majority of the full membership of the governing body of a local unit prior to the transmittal of any such application to the State Coordinator of any such program.

b.The acquisition of any property by a county or municipal law enforcement agency enrolled in any program established by the United States Department of Defense pursuant to 10 U.S.C. s.2576a shall be approved by a resolution adopted by a majority of the full membership of the governing body of a local unit.

c.As used in this section, "county or municipal law enforcement agency" means and includes, but is not limited to, a county or municipal police department or force, a county corrections department, and a county sheriff's office.

L.2015, c.23, s.2.



Section 40A:5-31 - Award Programs For Local Units

40A:5-31. Award programs for local units
Any local unit may establish and maintain plans for award programs for employees, designed to promote efficiency and economy in government functions, to reward individual employees for meritorious performances and suggestions. Award programs may include any or all of the following:

A suggestion award program;

Awards for heroism;

An efficiency and incentive award program;

Awards for professional accomplishments;

Awards for service.

Any local unit shall have power and authority to make appropriations of money therefor, establish and make awards in the form of cash, medals, citation certificates, insignia or other appropriate devices to employees selected as recipients of awards by it or its committee appointed in accordance with programs established pursuant to this act. Such committee shall be known as the "Public Employees' Awards Committee" and shall consist of 5 persons who shall be officers or employees of the local unit, or members of the governing body, and no 2 of such officers or employees shall be employed in the same department of the local unit. Of the members first appointed to the committee, 2 shall be appointed for terms of 3 years, 2 for 2 years and 1 for 1 year, and thereafter appointments shall be made for terms of 3 years. Members shall serve for the terms for which they are appointed and until their successors have been appointed and qualified; a vacancy occurring by reason other than expiration of term shall be filled for the unexpired term. Members of the committee shall serve without compensation. The committee shall meet and organize as soon as practicable after the first appointment of members and annually, thereafter, on the call of the chief executive officer, and select a chairman from among its members. The committee shall hold regular meetings at least once each month during the year, except during July and August, at the call of the chairman or the chief executive officer of the local unit.

The committee is authorized to request, and shall receive, such assistance as it may require from any department, official or agency.

The committee shall be responsible for the formulation of programs and shall have the power to adopt and promulgate rules and regulations for the conduct and operation of awards programs.

The committee shall make an annual report to the governing body concerning the operation of awards programs established pursuant to this act.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-32 - Reimbursement

40A:5-32. Reimbursement
Whenever any work shall be done or money expended by any local unit, whether by agreement or by the terms of any insurance policy, for which an individual or corporation is liable, the local unit shall be authorized to collect from such individual or corporation such sum or sums as shall be necessary to reimburse the local unit, and such sum or sums, when received, shall be placed to the credit of the appropriation from which the cost of doing such work shall have been expended.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-33 - Oath Taken Before Assuming Office

40A:5-33. Oath taken before assuming office
In addition to any oath that may be specially prescribed, every person elected or appointed to any office in any local unit shall, before assuming such office, take and subscribe to the oaths required by chapter 1 of the Title "Oaths and Affidavits" (R.S. 41:1-1 et seq.). The oaths shall be filed with the county clerk in the case of a county, and with the municipal clerk in the case of a municipality, and shall be preserved by these officials as public records.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-34 - Bonds Of Officials And Employees

40A:5-34. Bonds of officials and employees
Every officer or employee, by virtue of his office or position, or of any law, entrusted or charged with the receipt, custody or expenditure of money or funds of the local unit, and any other officer or employee required so to do by the governing body thereof, shall, before entering upon the duties of his office or position, execute and deliver his bond, or shall be otherwise bonded to the local unit in its corporate name, conditioned for the true and faithful performance of his duties. All bonds shall be in such form, for such sum and with such surety as the governing body of the local unit shall, by resolution, direct. The governing body may, in any instance, require corporate surety. All such bonds, in the case of a county, shall be filed with the clerk of the board of chosen freeholders, except that the bond of the clerk, if there be any, shall be filed with the county treasurer. In the case of municipalities, all bonds shall be filed with the municipal clerk, except the bond of the clerk, which shall be filed with the treasurer. The bonds shall be preserved for and be the property of the local unit.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-34.1 - Blanket Bond Coverage Provided For Certain Local Officers, Employees; Evidence.

40A:5-34.1 Blanket bond coverage provided for certain local officers, employees; evidence.

1.The board of chosen freeholders of any county or the governing body of any municipality, as the case may be, may provide by blanket bond for the bonding of certain county or municipal officers and employees for faithful performance and discharge of their duties. Blanket bond coverage may be by one or more blanket bonds issued by a surety company or companies or one or more underwriters or by a joint insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.) of which the county or municipality is a member. Blanket bond coverage may be provided by a surety company or companies or one or more underwriters in lieu of an individual bond as to any officer or employee required by law to be bonded, including treasurers and tax collectors, by whatever title known, and municipal court judges and administrators, provided the blanket bond meets the requirements for the individual bond in amount, rights of cancellation, and the governmental agencies in whose favor it runs; and further provided the coverage under the blanket bond for the individuals holding any of the specifically named aforementioned positions shall be subject to the application of individual rating criteria and underwriting standards that consider the risk and potential liability presented by the individuals covered by the blanket bond as if the individuals were covered by an individual bond. Blanket bond coverage may be provided by a joint insurance fund in lieu of an individual bond as to any officer or employee required by law to be bonded, including treasurers and tax collectors, by whatever title known, and municipal court judges and administrators, provided the blanket bond meets the requirements for the individual bond in amount, rights of cancellation, and the governmental agencies in whose favor it runs; and further provided the coverage under the blanket bond for the individuals holding any of the specifically named aforementioned positions shall be subject to the application of individual rating criteria and underwriting standards that consider the risk and potential liability presented by the individuals covered by the blanket bond as if the individuals were covered by an individual bond.

Whenever a copy of an individual bond is required by law to be filed with or supplied to specified officers, evidence of blanket bond coverage filed with or supplied to such officers by the board of chosen freeholders or governing body shall be in compliance with such requirement.

L.1967, c.283, s.1; amended 1996, c.4, s.1; 2006, c.50, s.1; 2013, c.2, s.1.



Section 40A:5-35 - Recording Of Bonds

40A:5-35. Recording of bonds
The local unit may require such bonds, or any of them, to be recorded in the office of the clerk of the county and a copy of any bond so recorded, certified by the county clerk, shall be received in evidence in all the courts of this State and be as good and available in law as if the original bond were produced and proved.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-36 - Protection To Be Afforded By Bond.

40A:5-36 Protection to be afforded by bond.

40A:5-36. Every bond given by a municipal court judge or administrator of a municipal court as hereinafter provided shall be for the protection of the State, the county and the municipality or, in the case of an intermunicipal court, the municipalities, and also for the protection of defendants, litigants, bondsmen and all other persons in interest. A bond pursuant to this section may be provided by a surety company authorized to do business in New Jersey or by a joint insurance fund through blanket bond coverage pursuant to section 1 of P.L.1967, c.283 (C.40A:5-34.1).

amended 1977, c.396, s.4; 2006, c.50, s.2; 2013, c.2, s.2.



Section 40A:5-37 - Condition Of Bond Broken

40A:5-37. Condition of bond broken
40A:5-37. Upon application to the Superior Court by a citizen and taxpayer thereof, alleging that the condition of the bond of any officer, member of committee or employee of the local unit has been broken, the court shall make such investigation regarding the truth of the allegations as it shall deem proper, and in its discretion may order an action to be brought upon the bond in the name of the local unit, or otherwise, for the benefit of the local unit or any officer, board or department thereof.

L.1960, c.169, s.1; amended 1991,c.91,s.392.



Section 40A:5-38 - Rules And Regulations.

40A:5-38 Rules and regulations.

40A:5-38. The Local Finance Board may prescribe rules and regulations pertaining to the bonds of municipal court judges and municipal court administrators consistent with the rules of administration applicable to the municipal courts. Notwithstanding any other provision of law, the Local Finance Board shall, in accordance with a classification system established by said board, determine and fix the minimum amount of any official bond which may be required of a municipal court judge or administrator of a municipal court.

Amended 1977, c.396, s.5; 2006, c.50, s.3.



Section 40A:5-39 - Fixing Of Bond In Excess Of Minimum Amount.

40A:5-39 Fixing of bond in excess of minimum amount.

40A:5-39. The governing body of any municipality authorized by law to fix the amount of any bond given by a municipal court judge or administrator of a municipal court may fix such amount in excess of the minimum prescribed by the local finance board.

Amended 1977, c.396, s.6; 2006, c.50, s.4.



Section 40A:5-41 - Classification System For Purpose Of Determining Amount Of Bond; Minimum Amount

40A:5-41. Classification system for purpose of determining amount of bond; minimum amount
In establishing the said classification system, the board shall utilize audits made by it or under its supervision and also the reports of the municipal magistrates, on file in the administrative office of the courts. The board shall confer with the administrative director of said office and, if it shall so desire, with municipal officials. The board shall take into consideration the probable amounts of money which will be received from fines, penalties and costs, and which will be handled for bail, security, fees and other purposes. After the establishment of the said classification system, no such official bond shall be given or accepted below the minimum amount prescribed by the said classification system and in no case shall any such official bond be in an amount less than $1,000.00.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962.



Section 40A:5-42 - Purchase And Retirement Of Outstanding Bonds; Procedure; Duties Of Local Finance Board

40A:5-42. Purchase and retirement of outstanding bonds; procedure; duties of Local Finance Board
Any local unit, by resolution adopted by vote of at least two-thirds of the full membership of the governing body, may at any time appropriate and apply any unappropriated funds to the purchase and retirement of any of its then outstanding bonds, notes or other obligations. The purchase price may be the face value, or may be below or above the face value of such bonds, notes or other obligations. Any such proposed purchase shall be subject to the following provisions:

a. Before adoption of the resolution, the governing body shall cause satisfactory proof to be filed with the bureau that such funds then are, or within a reasonable time will be, available.

b. Before contracting to purchase any bonds, notes or other obligations at a price above their face value, the governing body shall submit such resolution to the said bureau for approval by the Local Finance Board. Before taking definite action, the said Local Finance Board may require the submission of additional information and may require that the governing body of the local unit shall call for public tenders of bonds, notes or other obligations on such notice and subject to such rules as the board may prescribe. On receipt of such tenders, the governing body shall report them to the said Local Finance Board together with a further proposed resolution for approval by that board.

In approving or disapproving any proposed purchase of bonds, notes or other obligations, the said Local Finance Board shall find and determine whether such appropriation of available funds is in the interest of the local unit, having regard for (1) the prospective need of funds for other purposes, (2) reasonableness of the price proposed to be paid, (3) any saving of interest to result from retirement of the bonds, notes or other obligations at the price proposed to be paid, (4) the equality and reasonableness of the debt service on obligations which will remain outstanding, and (5) fairness to the holders of other obligations.

After purchase of any bonds, notes or other obligations, satisfactory proof of cancellation of the bonds, notes or other obligations and of any coupons thereto annexed shall forthwith be filed with the bureau by the chief financial officer of the local unit.

Any local unit, by resolution adopted by vote of at least two-thirds of the full membership of the governing body may at any time appropriate to and pay into any sinking fund maintained by such local unit any unappropriated funds; provided, a certified copy of such resolution shall be submitted to the Local Finance Board and the Local Finance Board, by resolution, shall determine that it is satisfied by proof submitted to it that such funds then are, or within a reasonable time will be, available, and shall consent to such appropriation.

L.1960, c. 169, s. 1, eff. Jan. 1, 1962. Amended by L.1977, c. 396, s. 7, eff. Feb. 23, 1978.



Section 40A:5-43 - Short Title

40A:5-43.Short title
1. This act shall be known and may be cited as the "Government Electronic Payment Acceptance Act."

L.1995,c.325,s.1.



Section 40A:5-44 - Definitions Relative To Card Or Other Electronic Based Payments

40A:5-44.Definitions relative to card or other electronic based payments
2. As used in this act:

"Association" means an organization whose members are issuers.

"Cardholder" means the person or organization named on the face of a credit card or debit card to whom or for whose benefit the credit card or debit card is issued by an issuer.

"Card based payment" means a monetary obligation tendered by the user of a credit card or debit card.

"Card payment system" means a technical procedure by which obligations owed a local unit or court may be paid by credit card or debit card.

"Credit card" means any instrument or device linked to an established line of credit, whether known as a credit card, charge card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in satisfying outstanding financial obligations, obtaining money, goods, services or anything else of value on credit.

"Debit card" means any instrument or device, whether known as a debit card, automated teller machine card, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value through the electronic authorization of a financial institution to debit the cardholder's account.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

"Electronic funds transfer system" means a technical procedure by which obligations owed to or collected by the Supreme Court, the Superior Court, Tax Court or a local unit may be paid by an electronic transaction between the financial institution of the person or organization owing the obligation and the financial institution of the governmental entity.

"Issuer" means the business organization or financial institution which issues a credit card or debit card, or its duly authorized agent.

"Local unit" means any unit of government subject to the provisions of chapter 5 or 5A of Title 40A of the New Jersey Statutes, and the constituent parts of those units, including but not limited to independent local authorities, public libraries, municipal courts and joint municipal courts.

"Service charge" means a fee charged by the Supreme Court, the Superior Court, Tax Court or local unit in excess of the total obligation owed by a person or organization to offset processing charges or discount fees for the use of a card payment system or an electronic funds transfer system.

L.1995,c.325,s.2.



Section 40A:5-45 - Electronic Payment Systems Established By Resolution Of Governing Body

40A:5-45.Electronic payment systems established by resolution of governing body
3. Subject to the provisions of sections 5 and 6 of P.L.1995, c.325 (C.40A:5-47 and C.2B:1-5), a local unit may establish a card payment system or electronic funds transfer system upon passage of a resolution of the governing body. The resolution shall specify those types of charges, taxes, fees, assessments, fines, or other obligations approved for card based or electronic funds transfer payment, except that credit card payment shall not be authorized for the payment of delinquent local unit obligations or for the redemption of local unit liens.

L.1995,c.325,s.3.



Section 40A:5-46 - Service Charges; Collection, Assessment

40A:5-46.Service charges; collection, assessment
4. Notwithstanding the provisions of any other law to the contrary and if not legally prohibited by an association or by an issuer, local units are authorized to assess and collect service charges related to obligations owed to or collected by the local unit when credit cards, debit cards or electronic funds transfer systems are utilized.

L.1995,c.325,s.4.



Section 40A:5-47 - Rules, Regulations

40A:5-47.Rules, regulations
5. The director, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate such rules and regulations as are necessary to effectuate the purposes of sections 2 through 4 of P.L.1995, c.325 (C.40A:5-44 through C.40A:5-46).

L.1995,c.325,s.5.



Section 40A:5-48 - "User-friendly," Plain Language Budget Summary Forms.

40A:5-48 "User-friendly," plain language budget summary forms.

39. a. The Local Finance Board shall promulgate "user-friendly," plain language budget summary forms for the use of counties, municipalities, local authorities, and fire districts. The board shall also promulgate a procedure for the submission by each of these local government units of the required budget summary form to the Division of Local Government Services in the Department of Community Affairs following the adoption of the annual budget.

b.The plain language budget summary shall provide the public with information in summary form about the budget of the local unit and shall include, in addition to an abbreviated version of the formal budget adopted by the local unit, such statistical information as the board determines to be useful for the public's understanding of the local unit's fiscal matters and condition, and shall also include, but shall not be limited to the following information, for both the local unit's current budget year and the previous budget year, as the Local Finance Board determines appropriate to the local unit: all line items of appropriation aggregated by service type; the property tax rate; the property tax collection rate; the assessed value and taxable value of all real property located in the local unit; the amount of bonded indebtedness of the local unit; revenues by major category; description of unusual revenues or appropriations, with a description of the circumstances of the revenues or appropriations; a list of shared service agreements in which the local unit is participating; and the number and amount of outstanding long-term tax exemptions and abatements, and the amount of revenue derived therefrom.

c.The plain language budget summary shall be submitted to the division in such form as determined by the Local Finance Board, and, upon its receipt of the summary, the division shall make the summary available to the public through an Internet website maintained by the division. The information on the website shall be presented as data that can be downloaded by the public for comparative purposes using commonly-used software.

L.2007, c.63, s.39.



Section 40A:5-49 - Public Meeting When Resolution Proposed To Establish, Modify Employee Compensation.

40A:5-49 Public meeting when resolution proposed to establish, modify employee compensation.

40.Whenever the governing body of a local unit proposes a resolution, or other action that will establish or modify the salaries, benefits, or other compensation of any individual employee or group of its employees, that measure shall only be taken after the local unit first holds a public meeting where the proposed action shall be introduced and discussed by the governing body. Notice of the date, time, place, and purpose of the public meeting, and of the time and place at which a copy of the proposed measure, together with the employee compensation disclosure form required to be prepared pursuant to this section, shall be available to each person requesting it, at no charge, during the week preceding such public meeting. The public meeting shall be advertised in a newspaper having substantial circulation in the local unit at least 10 days prior to the meeting date. Salaries for local officers and employees that are established, increased, or decreased by ordinance pursuant to the provisions of N.J.S.40A:9-165 shall continue to be fixed and determined in accordance with that section.

Prior to the publication of the newspaper notice required by this section, the chief financial officer or other appropriate officer of the local unit shall prepare an employee compensation disclosure form pursuant to the requirements of this section. The employee compensation disclosure form shall be made part of any formal action taken by the local unit, but shall not be considered part of any contract or agreement.

The chief financial officer of the local unit shall file the employee compensation disclosure form with the clerk or the secretary to the governing body of the local unit prior to a public meeting when such measure shall be introduced and discussed. Any such proposed measure shall be announced publicly at the meeting, along with a declaration that an employee compensation disclosure form has been provided to the governing body of the local unit pursuant to the requirements of sections 38 through 41 of P.L.2007, c.63 (C.40A:5-48 et al.). Any formal action by a governing body approving or disapproving a measure establishing or modifying the salaries, benefits, or other compensation of its employees shall occur no earlier than the tenth calendar day immediately following the meeting at which the measure was introduced and discussed.

The employee compensation disclosure form shall display the estimated cost of salary, benefits or other compensation, for each year of the contract for each individual employee or group of employees, itemized by the specific form of compensation, the estimated cost of the compensation at the time of the action, and the incremental difference between each year.

Governing body actions taken without compliance with this section shall be null and void.

L.2007, c.63, s.40.



Section 40A:5-50 - Rules, Regulations.

40A:5-50 Rules, regulations.

41.Not later than the first day of the sixth month next following the enactment of sections 38 through 41 of P.L.2007, c.63 (C.40A:5-48 et al.), the Local Finance Board shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to implement the provisions of section 39 of P.L.2007, c.63 (C. 40A:5-48) concerning the plain language budget summary, and it also shall promulgate the forms and procedures necessary to effectuate the provisions of section 40 of P.L.2007, c.63 (C.40A:5-49) concerning the employee compensation disclosure form.

L.2007, c.63, s.41.



Section 40A:5A-1 - Short Title

40A:5A-1. Short title
This act shall be known and may be cited as the "Local Authorities Fiscal Control Law."

L.1983, c. 313, s. 1.



Section 40A:5A-2 - Legislative Findings And Declarations

40A:5A-2. Legislative findings and declarations
The Legislature declares it to be in the public interest of the citizens of this State to maintain, support, foster, and promote the financial integrity and stability of local authorities in the State and of counties and municipalities served by these local authorities, by providing for State review of project financing of local authorities and for State supervision over the financial operations of local authorities.

The Legislature declares that it is the purpose and object of this act to implement this policy by providing that the creation of a local authority be subject to Local Finance Board approval, that project financing of a local authority be submitted to the Local Finance Board for hearing and review, that annual budgets of a local authority be submitted to the Division of Local Government Services in the Department of Community Affairs for approval, that financial reports be prepared and submitted by a local authority to the division in the form and at the time or times as shall be prescribed by rule or regulation of the Local Finance Board or of the Director of the Division of Local Government Services. In addition, the Local Finance Board may take remedial action to address an emergency situation with respect to the financial condition and operation of a local authority or to respond to an undue financial burden imposed by a local authority on residents of the State, including the power to order the dissolution of a local authority if it is in the public interest.

L.1983, c. 313, s. 2.



Section 40A:5A-3 - Definitions

40A:5A-3. Definitions
3. As used in this act:



a. "Authority" means a body, public and corporate, created by one or more municipalities or counties pursuant to any law authorizing that creation, which law provides that the public body so created has at least the following powers:

(1) To adopt and use a corporate seal;



(2) To sue and be sued;



(3) To acquire and hold real or personal property for its purposes; and



(4) To provide for and secure the payment of its bonds or other obligations, or to provide for the assessment of a tax on real property within its district, or to impose charges for the use of its facilities or any combination thereof.

b. "Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

c. "Service contract" means an agreement of a local unit or units intended to provide security for an issue of obligations of an authority, including, but not limited to, a contract providing for payments by a local unit or units with respect to a project, facility, or public improvement of an authority or payments for debt service therefor.

d. "Local Finance Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs.

e. "Local unit or units" means a county or municipality which created or joined in the creation of an authority, or which proposes to create or join in the creation thereof, or which proposes to enter into a service contract with an authority.

f. "Project financing" means the financing by an authority of a public facility for the benefit of the inhabitants of a local unit or units and for which the financing costs will be paid, directly or indirectly, by those inhabitants and includes payment for the design and plan for the public facility.

g. "Bond resolution" means a bond resolution of an authority, or a trust indenture to be executed by an authority, or other similar proceeding or document.

L.1983,c.313,s.3; amended 1987,c.319,s.1; 1992,c.79,s.52.



Section 40A:5A-4 - Local Authorities; Creation; Application For Approval

40A:5A-4. Local authorities; creation; application for approval
On and after the effective date of this act, no authority shall be created by any local unit or units without the prior approval of the Local Finance Board. Prior to the introduction of an ordinance or the adoption of a resolution to create an authority, the local unit or units proposing this creation shall make application to the Local Finance Board for its approval. The application shall contain:

a. A copy of the proposed ordinance or resolution creating the authority;

b. A statement, in brief and general terms, of the project or projects to be undertaken, the estimated project cost, the manner of project financing, and the area to be served by the project;

c. A proposed budget for the first year of authority operation, including a table of organization, personnel requirements, the level of staff required for supervision of the operation of the authority and the proposed source or sources of the authority's funding; and

d. A statement, in the form prescribed by the Local Finance Board, indicating that the local unit or units have considered alternative means of undertaking and financing the proposed project or projects and have determined that the creation of an authority is the most efficient and feasible means of providing and financing the project or projects.

The Local Finance Board may consider estimates, computations or calculations made in connection with an application, may require the production of papers, documents, witnesses or information, may make or cause to be made an audit or investigation, and may take any other appropriate action necessary to its consideration of whether or not to approve the creation of an authority.

L.1983, c. 313, s. 4.



Section 40A:5A-5 - Approval Or Disapproval Of Application

40A:5A-5. Approval or disapproval of application
The Local Finance Board shall, within 60 days of its receipt of an application pursuant to section 4 of this act, approve in writing the creation of the proposed authority if it shall determine that the creation of the proposed authority is an efficient and feasible means of providing and financing this project or projects, given the needs of, and the financial burdens to be placed upon, the inhabitants of the local unit or units.

If the application is not disapproved within 60 days of its submission to the Local Finance Board, it shall be deemed to be approved, and the local unit or units may proceed to adopt the proposed ordinance or resolution. If the Local Finance Board shall not approve the creation of the authority, it shall specify in writing the reason or reasons therefor, and shall file its statement with the clerk or clerks of the local unit or units. A local unit shall not adopt any ordinance or resolution which is disapproved by the Local Finance Board within the 60 days, but may resubmit the application to the board with such changes as the local unit deems appropriate, and the review and approval of the resubmitted application shall be subject to the limitations set forth above.

L.1983, c. 313, s. 5.



Section 40A:5A-6 - Review Of Financing.

40A:5A-6 Review of financing.

6.Prior to the adoption of a bond resolution by an authority, or the adoption of an ordinance or resolution of a local unit or units authorizing a service contract that is part of a project financing, the proposed project financing shall be submitted to the Local Finance Board for its review. The Local Finance Board may adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to permit project financing to proceed without such application and review if the project financing is a refunding that will result in debt service savings on outstanding bond debt. The Local Finance Board shall, in the course of its review, give consideration to:

a.The nature, purpose, and scope of the proposed project financing;

b.The engineering and feasibility studies prepared in connection therewith;

c.The terms and provisions of the proposed service contracts, bond resolutions and, in the instance of a negotiated offering, the proposed or maximum terms and conditions of sale;

d.An estimate of the proposed or maximum schedule of debt service payments required, and the impact thereof on the budget and financial condition of the authority and of the local unit;

e.The estimate of the annual cost of operating and maintaining the project as set forth in the engineering report or feasibility studies; and

f.The initial rate, rent, fee, or charge schedule proposed by the authority, or any other proposed method of raising the amounts required to finance the operations and payments of debt service on the obligations of the authority.

The Local Finance Board may examine the estimates, computations or calculations made in connection with the submission, may require the production of papers, documents, witnesses or information, may make or cause to be made an audit or investigation and may take any other action which it may deem necessary to its review of the submission.

L.1983, c.313, s.6; amended 1987, c.319, s.2; 2015, c.95, s.17.



Section 40A:5A-7 - Hearings; Findings

40A:5A-7. Hearings; findings
At the time of submission of the proposed project financing to the Local Finance Board, the authority shall notify each participating local unit of that submission. The Local Finance Board shall, within 31 days of its receipt of the proposed project financing, hold a hearing at which any interested party may furnish additional information regarding the proposal. Within 10 days after the hearing, the board shall issue its findings on the proposed financing including therein its findings as to whether: (a) the project cost has been determined by reasonable and accepted methods; (b) the method proposed for the funding of the project cost, proposed or maximum terms and provisions of the financing and of a proposed service contract are not unreasonable nor impracticable, and would not impose an undue and unnecessary financial burden on the inhabitants of the local unit or units, which have created or have joined in the creation of the authority or which may enter into a service contract with the authority, or would not materially impair the ability of the local unit or units or the authority to pay promptly the principal of and interest on the outstanding indebtedness thereof or to provide essential public services to the inhabitants thereof; and (c) in the case of a negotiated offering, the proposed or maximum terms and conditions of sale are, in light of current market conditions for obligations of similar quality, reasonable. The findings shall be in writing and shall be filed with the clerk or clerks of the local unit or units and with the secretary of the authority.

The times set forth in this section may be extended by mutual agreement of the authority and the Local Finance Board.

The members of the governing body of the authority shall, within 45 days of receipt of the Local Finance Board's findings and recommendations on the proposed project financing, certify, by resolution to the Local Finance Board that each member thereof has personally reviewed the findings and recommendations and has evidenced same by group affidavit signed by a majority of the full membership of the authority in the form prescribed by the Local Finance Board.

Failure to comply with this paragraph may subject the members of the authority to the penalty provisions of section 52 of P.L.1947, c. 151 (C. 52:27BB-52).

L. 1983,c.313, s.7; amended by L. 1987,c.319,s.3.



Section 40A:5A-8 - Recommendations

40A:5A-8. Recommendations
The Local Finance Board may recommend in its findings with respect to a proposed project financing:

a. That the debt service reserve fund in an amount established by the board be funded from the proceeds of the sale of the authority's bonds;

b. The incurrence of indebtedness and the issuance of obligations by the local unit or units to finance a portion of the proposed project cost. Except as otherwise provided in this act, these obligations shall be authorized and issued in the manner provided for in Title 40 of the Revised Statutes or Title 40A of the New Jersey Statutes;

c. That the local unit or units execute a service contract with the authority;

d. That the local unit or units not execute a service contract with the authority, if the Local Finance Board determines that the contract would impose an inappropriate risk on the local unit;

e. That an amount not to exceed the outstanding principal each year for the proposed financing of the authority be included in the net debt of a local unit, under N.J.S. 40A:2-1 et seq., if the local unit executes a service contract with the authority;

f. In addition to the above, any other conditions that the Local Finance Board considers appropriate to provide sound financial support for the project financing.

L. 1983,c.313, s.8; amended by L. 1987,c.319,s.4.



Section 40A:5A-9 - Authorization For Local Units To Incur Indebtedness And Issue Obligations

40A:5A-9. Authorization for local units to incur indebtedness and issue obligations
To the extent not otherwise provided for in Title 40 of the Revised Statutes or Title 40A of the New Jersey Statutes and in order to satisfy the provisions of section 8 of this act, any local unit or units having created or joined an authority, or which may hereafter join, create or join in the creation of an authority or which are now or hereafter under contract with an authority in connection with a project financing, are authorized and shall have the power to incur indebtedness and issue obligations for any purpose for which an authority may issue obligations and to donate the proceeds of those obligations to an authority to be expended for the purpose for which the funds were borrowed. Except as otherwise provided in this act, all obligations shall be authorized and issued in the manner provided for in Title 40 or Title 40A.

L.1983, c. 313, s. 9.



Section 40A:5A-10 - Submission Of Budget.

40A:5A-10 Submission of budget.

10. a. Each authority shall submit a budget for each fiscal year to the director prior to its adoption thereof. The budget shall comply with the terms and provisions of any bond resolutions, and shall be in such form and detail as to items of revenue, expenditure and other content as shall be required by law or by rules and regulations of the Local Finance Board.

b.The Local Finance Board shall prescribe by rule or regulation the procedure for the adoption of budgets by authorities. The rules and regulations may include or be similar to any provisions of the "Local Budget Law" (N.J.S.40A:4-1 et seq.) which the Local Finance Board shall deem to be practicable or necessary, and may further include any other provisions and requirements which the Local Finance Board shall deem appropriate or necessary. The rules and regulations shall provide for approval or disapproval of a budget within 45 days of the director's receipt thereof.

c.The Local Finance Board shall also prescribe by rule or regulation the procedures and requirements for execution of any budget after adoption, and for the administration of financial affairs of authorities. The rules and regulations may include, without limitation, any provisions of the "Local Budget Law" (N.J.S.40A:4-1 et seq.), and the "Local Fiscal Affairs Law" (N.J.S.40A:5-1 et seq.), which the Local Finance Board shall deem to be practicable and necessary.

d.Notwithstanding the provisions of subsection a. of this section and N.J.S.40A:5A-11, the Local Finance Board is authorized to adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to exempt certain authorities from the requirement that the director approve their annual budgets and to provide instead for a system of local examination and approval of such budgets by authority officials, provided that:

(1)the director finds that such authorities are fiscally sound and that their fiscal practices are conducted in accordance with law and sound administrative practice;

(2)the director shall examine the budgets of such authorities in accordance with the provisions of this section and N.J.S.40A:5A-11, at least every third year;

(3)the governing body and chief financial officer of each such authority shall each file a certification with the director stating that, with reference to the adopted budget of the authority, they have:

(a)examined the budget in the manner prescribed under this section and N.J.S.40A:5A-11, and determined that the budget complies with requirements set forth therein; and

(b)determined that the budget complies with all other provisions of law, including, but not limited to, the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), and the regulations of the Local Finance Board;

(4)all budget documents required by law or the regulations adopted by the Local Finance Board shall be filed with the director on a timely basis;

(5)other criteria and responsibilities as established by the regulations adopted by the Local Finance Board are met.

The director shall act to require immediate compliance with the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), if the director finds that any such exemption impairs the fiscal integrity or solvency of any such authority. Any appeal of a governing body's action in adopting an annual budget shall be made to the director.

L.1983, c.313, s.10; amended 1987, c.319, s.5; 2015, c.95, s.18.



Section 40A:5A-11 - Approval Of Budget.

40A:5A-11 Approval of budget.

11.No authority budget subject to the provisions of subsection a. of section 10 of P.L.1983, c.313 (C.40A:5A-10) shall be finally adopted until the director shall have approved same. In granting the approval, the director shall consider whether or not:

a.All estimates of revenue are reasonable, accurate and correctly stated;

b.Items of appropriation are properly set forth;

c.In itemization, form and content, the budget will permit the exercise of the comptroller function within the authority;

d.The schedule of rates, fees and charges then in effect will produce sufficient revenues, together with all other anticipated revenues, to satisfy all obligations to the holders of bonds of the authority, to meet operating expenses, capital outlays, debt service requirements, and to provide for such reserves, all as may be required by law, regulation or terms of contracts and agreements.

The director may require such documentation, records and other information, and undertake any audit or investigation, as he may deem necessary in connection with his review.

If the director finds that all requirements of law and the rules and regulations of the Local Finance Board have been met, he shall, within 45 days of his receipt of the budget, approve it; otherwise he shall within that time refuse to approve it. The director, in refusing to approve the budget, shall not substitute his discretion with respect to the amount of an appropriation when that amount is not made mandatory by law or regulation.

Any decision of the director in the course of budget review under this section may be appealed to the Local Finance Board in the manner generally provided by law.

L.1983, c.313, s.11; amended 2015, c.95, s.19.



Section 40A:5A-11.1 - "Local Authority."

40A:5A-11.1 "Local authority."

44.As used in this section, "local authority" means an "authority" as defined under the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.).

Notwithstanding the provisions of any other law to the contrary, public employees of a local authority who are not subject to the provisions of sections 40 and 42 of P.L.2011, c.78 (C.52:14-17.28d and C.40A:10-21.1) shall contribute, through the withholding of the contribution from the pay, salary, or other compensation or from the monthly retirement allowance, toward the cost of health care benefits coverage for the employee and any dependent provided by the local authority during active service and in retirement in an amount that shall be determined as closely as possible in accordance with sections 39 and 42 of P.L.2011, c.78 (C.52:14-17.28c and C.40A:10-21.1).

Once those employees are subjected to the contribution requirements set forth in this section, the public employers and public employees shall be bound by this act, P.L.2011, c.78, to apply the contribution levels set forth in section 39 of this act until all affected employees are contributing the full amount of the contribution, as determined by the implementation schedule set forth in subsection a. of section 42 of this act. Notwithstanding the expiration date set forth in section 83 of this act, P.L.2011, c.78, or the expiration date of any successor agreements, the parties shall be bound to apply the requirements of this paragraph until they have reached the full implementation of the schedule set forth in subsection a. of section 40 of this act.

L.2011, c.78, s.44.



Section 40A:5A-12 - Funding Of Deficit

40A:5A-12. Funding of deficit
The Local Finance Board shall have the power, in the case of a service contract between an authority and a local unit or units, to enforce, by appropriate order, the terms and provisions thereof with respect to the funding of a deficit, whether in existence or anticipated. If the Local Finance Board has reason to believe that an authority is faced with financial difficulty, it shall have the power to order an increase in rents, rates, fees or other charges of the authority, and this order shall be valid and enforceable, notwithstanding any provisions to the contrary in R.S. 48:2-1 et seq. The Local Finance Board, before issuing this order, shall first hold a hearing consistent with section 18 of this act. The Local Finance Board also shall have authority to provide that a requirement that a local unit or units pay a deficit under a service contract be funded through the issuance of notes as provided in section 14 of this act (C. 40A:5A-14). Any order so issued shall be deemed conclusive and final, and upon receipt of this order all persons shall be estopped from contesting the order or the provisions thereof. Any authority or local unit or units affected by the order shall promptly take the action necessary to comply with this order.

L. 1983,c.313, s.12; amended by L. 1987,c.319,s.6.



Section 40A:5A-12.1 - Local Authorities, Certain, Appropriation, Transfer Of Surplus Funds To Local Units.

40A:5A-12.1 Local authorities, certain, appropriation, transfer of surplus funds to local units.

1.To the extent there is available an undesignated fund balance or unreserved retained earnings held by an authority that is subject to the provisions of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), excluding a fire district, a regional authority or a housing authority, an amount in that undesignated fund balance or unreserved retained earnings, not to exceed 5% of the annual costs of operation of the authority may be appropriated for use in the local budget of the municipality or county that created the authority unless otherwise restricted by bond covenants.

L.2004,c.87,s.1.



Section 40A:5A-13 - Authority Temporary Funding Notes

40A:5A-13. Authority temporary funding notes
To the extent not otherwise provided for by law, an authority is authorized and shall have the power to issue obligations to be designated "Authority Temporary Funding Notes" in an amount not exceeding the realized deficit in revenues for the preceding fiscal year and an estimated deficit in revenues for the current fiscal year. The notes may be renewed from time to time. All notes and any renewals thereof shall mature not later than the close of the succeeding fiscal year and shall be payable in that fiscal year. Payment shall, however, be subordinate to the payment of principal and interest on, or sinking fund payments with respect to, bonds or other obligations (other than "Authority Temporary Funding Notes" ) of the authority.

The proceeds of the sale of "Authority Temporary Funding Notes" shall be deposited in the fund or funds in which a deficiency exists, or is expected to exist, as set forth in the resolution under which the notes are issued.

An authority shall notify the Local Finance Board in writing of its intention to issue "Authority Temporary Funding Notes" pursuant to this section, including therein a statement of the deficits which the proceeds of the notes are intended to fund, and a statement of the manner in which the authority plans to either retire or refinance the notes on or before the close of the succeeding fiscal year. The notification shall be made at least 30 days prior to issuance, or within such lesser time period as the Local Finance Board shall permit.

L.1983, c. 313, s. 13.



Section 40A:5A-14 - Deficit Funding Notes

40A:5A-14. Deficit funding notes
If the issuance of "Authority Temporary Funding Notes" is not permitted by the terms of a bond resolution, then the local unit or units, if obligated to make payments on account of a deficiency in revenues under the terms of a service contract, may issue emergency notes pursuant to the provisions of sections 40A:4-46 through 40A:4-50 of the New Jersey Statutes to fund this payment or portions thereof. These obligations shall be general obligations of the issuer. Each note shall be authorized by resolution of the governing body and may be renewed from time to time. All notes and the renewals thereof shall mature not later than the last day of the fiscal year next succeeding the fiscal year in which these notes were issued and the emergency appropriations authorized.

A local unit shall notify the Local Finance Board in writing of its intention to issue notes pursuant to this section at least 30 days prior to the issuance, or within such lesser time period as the Local Finance Board shall permit, including therein a statement of the deficit which the proceeds of the notes are intended to fund, and a statement of the manner in which the local unit plans to either retire or refinance the notes on or before the close of the succeeding fiscal year.

L. 1983,c.313, s.14; amended by L. 1987,c.319,s.7.



Section 40A:5A-15 - Annual Audit

40A:5A-15. Annual audit
Notwithstanding the provisions of N.J.S. 40A:5-1 et seq., each authority shall cause an annual audit of its accounts to be made, and for this purpose it shall contract with the Division of Local Government Services or employ a registered municipal accountant of New Jersey or a certified public accountant of New Jersey. The audit shall be completed and filed with the authority within four months after the close of the fiscal year of the authority. A certified duplicate copy thereof shall be filed with the governing body of each local unit having created the authority and with the director within five days after the original report is filed with the authority. The Local Finance Board shall by rule or regulation prescribe the accounting principles and policies, auditing procedures, and financial reporting practices applicable to authorities and authority audits conducted pursuant to this section. The rules and regulations may include or be similar to any provisions of the "Local Fiscal Affairs Law" , (N.J.S. 40A:5-1 et seq.,) which the Local Finance Board shall deem to be practicable or necessary.

L.1983, c. 313, s. 15.



Section 40A:5A-16 - Synopsis Of Audit; Publication

40A:5A-16. Synopsis of audit; publication
A synopsis of the annual audit shall be prepared by the chairman of the authority and published at least once in a newspaper circulating in the district of the authority. A copy of the synopsis shall be filed with the director within 10 days after publication.

L.1983, c. 313, s. 16.



Section 40A:5A-17 - Certification Of Review Of Audit.

40A:5A-17 Certification of review of audit.

17.The members of the governing body of each authority shall, within 45 days of receipt of the annual audit, certify by resolution to the Local Finance Board that each member thereof has personally reviewed the annual audit report, and specifically the sections of the audit report entitled Schedule of Findings and Questioned Costs and General Comments and Recommendations, and has evidenced same by group affidavit signed by a majority of the full membership of the authority in the form prescribed by the Local Finance Board. Failure to comply with this provision may subject the members of the authority to the penalty provisions of section 52 of P.L.1947, c.151 (C.52:27BB-52).

L.1983, c.313, s.17; amended 1987, c.319, s.8; 2015, c.95, s.20.



Section 40A:5A-17.1 - Authority, Certain, Maintenance Of Internet Website, Webpage; Contents.

40A:5A-17.1 Authority, certain, maintenance of Internet website, webpage; contents.

7.Any authority subject to the provisions of chapter 5A of Title 40A of the New Jersey Statutes shall maintain either an Internet website or a webpage on the municipality's or county's Internet website. The purpose of the website or webpage shall be to provide increased public access to the authority's operations and activities. The following information, if applicable, shall be posted on the authority's website or webpage:

(1)a description of the authority's mission and responsibilities;

(2)the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website or webpage;

(3)the most recent Comprehensive Annual Financial Report or other similar financial information;

(4)the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website or webpage;

(5)the authority's rules, regulations, and official policy statements deemed relevant by the governing body of the authority to the interests of the residents within the authority's service area or jurisdiction;

(6)notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the authority, setting forth the time, date, location, and agenda of the meeting;

(7)the minutes of each meeting of the authority, including all resolutions of the board, and its committees, for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website;

(8)the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the authority; and

(9)a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the authority.

L.2011, c.167, s.7.



Section 40A:5A-18 - Financial Difficulty Of Authority; Hearing; Audit Or Investigation

40A:5A-18. Financial difficulty of authority; hearing; audit or investigation
If at any time, as a result of exercising his responsibilities under this act, the director has reason to believe that an authority is faced with financial difficulty, the director shall summon appropriate officials of the authority and the local unit or units or either of the aforesaid to a hearing before the Local Finance Board. The Local Finance Board may require the production of papers, documents, witnesses or information and may make or cause to be made an audit or investigation of the circumstances with respect to which the hearing was called.

L.1983, c. 313, s. 18.



Section 40A:5A-19 - Order Implementing Financial Plan To Alleviate Financial Difficulties

40A:5A-19. Order implementing financial plan to alleviate financial difficulties
If the Local Finance Board determines that financial difficulties exist which (1) jeopardize the payment of operating expenses and debt service on obligations of the authority or either of the aforesaid; or place an undue financial burden on the inhabitants of the local unit or units or the users of the system or facilities of an authority; and (2) that these difficulties are likely to recur and, if they continue, will impair the credit of the authority and local unit or units or either of the aforesaid to the detriment of the inhabitants thereof; and (3) no financial plan designed to prevent a recurrence of these conditions and which is deemed to be practicable and feasible by the director has been undertaken by the authority or the local unit or units, the Local Finance Board shall order the implementation of a financial plan which will assure the payment of debt service on obligations of the authority, or provide relief from undue financial burden. The order shall be deemed conclusive and final and upon receipt of the order all persons shall be estopped from contesting the order or the provisions thereof and the authority or local unit or units affected thereby shall take the action to comply with the order.

L.1983, c. 313, s. 19.



Section 40A:5A-20 - Dissolution Of Authority By Local Unit

40A:5A-20 Dissolution of authority by local unit
20. Notwithstanding the provisions of any other law to the contrary, the governing body of a local unit which has established an authority shall have the power and is authorized by ordinance in the case of a municipality, and ordinance or resolution, as appropriate, in the case of a county, to dissolve the authority, except that the ordinance or resolution, as the case may be, shall be approved by the Local Finance Board prior to adoption. Any authority established by more than one municipality or county may be dissolved by the adoption of parallel ordinances or resolutions, as appropriate. The Local Finance Board shall approve the dissolution if it finds that the ordinance or resolution makes adequate provision in accordance with a bond resolution or otherwise for the payment of all creditors or obligees of the authority and that adequate provision is made for the assumption of those services provided by the authority which are necessary for the health, safety and welfare of the recipients of those services. The ordinance or resolution shall be introduced and adopted in the manner provided by law, shall take effect immediately after final adoption, and shall not be subject to referendum. A copy of the ordinance or resolution as adopted shall be filed immediately with the Local Finance Board and with the Secretary of State. In the event that an authority has obligations outstanding at the time of the taking effect of the ordinance or resolution to dissolve the authority, the local unit or units dissolving the authority are authorized to either issue obligations in furtherance of the dissolution or assume the responsibility for and payment of the obligations of the authority being dissolved; if an authority created by a local unit or units is dissolved and has obligations outstanding at the time that the ordinance or resolution to dissolve the authority takes effect, an existing authority which serves the same local unit or units, or that serves one of the local units which is served by the authority being dissolved, is authorized to issue obligations in furtherance of the dissolution or to assume the responsibility for and payment of the obligations of the authority being dissolved, as provided in this section. No such assumption of responsibility for and payment of the obligations of the dissolved authority shall be effective, however, until the local unit or units or the existing authority proposing to undertake such assumption determines, by resolution of the governing body setting forth facts that constitute the basis for the determination, that such assumption will be a cost effective means of meeting those obligations as compared with the issuance of obligations of the local unit or units, or of the existing authority, and transmits a certified copy of that resolution to the Local Finance Board. An ordinance or resolution dissolving an authority shall designate which local unit or units or which authority, as the case may be, will assume the outstanding debt, and no such ordinance or resolution including a provision for assumption of responsibility for and payment of that outstanding debt by the local unit or units or existing authority shall take effect until there shall have been a public hearing, conducted by the governing body pursuant to the "Open Public Meetings Act," P.L. 1975, c.231 (C.10:4-6 et seq.), on the question of such assumption Any obligations issued in furtherance of dissolution shall have a period of usefulness not exceeding 40 years from the date of issuance. The assumption by the local unit of the obligations of the authority sought to be dissolved for which the local unit is not the guarantor or any bonds to be issued in furtherance of a dissolution shall be authorized by a bond ordinance to be introduced and adopted in accordance with the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq., except for the provisions of sections 40A:2-11, 40A:2-26, 40A:2-27 and 40A:2-31 of the New Jersey Statutes, and except that the bond ordinance shall take effect immediately after final adoption and shall not be subject to referendum. The bonds or other indebtedness for which the responsibility and payment is assumed may be deducted from the gross debt of the local unit by action of the Local Finance Board in accordance with subsection d. of N.J.S.40A:2-7. Notwithstanding any of the provisions of the "Local Bond Law" regarding the sale of bonds, bonds issued for this purpose shall be sold under the direction and supervision of the Local Finance Board on terms prescribed by the Local Finance Board, and may be sold at either public or private sale as the board shall prescribe.

Notwithstanding the provisions of any other law, rule or regulation to the contrary, if in order to make adequate provision for the payment of outstanding obligations of an authority being dissolved, the local unit or authority determines, with the approval of the Local Finance Board, to assume the responsibility and payment of the obligations of such authority, the local unit or authority, as the case may be, is hereby authorized, for so long as any bonds issued by the authority being dissolved remain outstanding, to exercise directly all of the powers of such authority, as if it had not been dissolved including the power and authority to assume the responsibility and payment of such outstanding obligations on the same terms and conditions as the outstanding authority obligations and to exercise all rights under any law, including the right to create pledges of revenue or create liens on property or grant security interests as appropriate and necessary to comply with the terms of the bond indenture or to assure that the security of the holders of such authority obligations shall not be adversely affected by the assumption of such obligations by the local unit or authority.

Nothing contained in this section or in this act shall limit the powers accorded under any other law to any county or municipality to dissolve any authority which it has created or of which it has joined in the creation, nor limit any general reorganization powers accorded under law to any county or municipality to alter or abolish its agencies, but the provisions of this section and this act shall be supplementary to the powers accorded under any other law.

L.1983,c.313,s.20; amended 1987, c.319, s.9; 2001, c.29, s.1.



Section 40A:5A-21 - Ordering Of Dissolution

40A:5A-21. Ordering of dissolution
The Local Finance Board may order the dissolution of a local authority if, after holding a hearing consistent with section 18 of this act, it determines that, due to financial difficulties or mismanagement, the dissolution of an authority will be in the public interest and will serve the health, welfare, or convenience of the inhabitants of the local unit or units, and the dissolution will achieve a more efficient means for providing and financing local public facilities, except that an order dissolving an authority shall assure adequate provision in accordance with a bond resolution or otherwise for all creditors or obligees of the authority. Any order so adopted by the Local Finance Board to provide for the dissolution of an authority shall take effect only upon its approval by the Commissioner of the Department of Community Affairs, the State Treasurer and the Attorney General. Upon approval, the order shall be immediately transmitted to the authority, to the clerk of the governing body of the local unit or units, and to the Secretary of State.

L. 1983,c.313, s.21; amended by L. 1987,c.319,s.10.



Section 40A:5A-22 - Papers Connected With, Used Or Filed With Authority Considered Public Records

40A:5A-22. Papers connected with, used or filed with authority considered public records
Records of minutes, accounts, bills, vouchers, contracts or other papers connected with or used or filed with any authority or with any officer or employee acting for or in its behalf are declared to be public records, and shall be open to public inspection in accordance with P.L.1963, c. 73 (C. 47:1A-1 et seq.) and regulations of the authority.

L.1983, c. 313, s. 22.



Section 40A:5A-23 - Examination Of Accounts And Books By State Auditor

40A:5A-23. Examination of accounts and books by state auditor
Notwithstanding the provisions of any law to the contrary, the State Auditor or his legally authorized representative may examine the accounts and books of any authority subject to the provisions of this act.

L.1983, c. 313, s. 23.



Section 40A:5A-24 - Temporary Obligations

40A:5A-24. Temporary obligations
Notwithstanding any other law to the contrary, any authority, in anticipation of the issuance of bonds, may borrow money and issue temporary obligations if the bond resolution so provides. A temporary obligation shall be designated "bond anticipation note" or "project note" and shall contain a recital that it is issued in anticipation of the issuance of bonds. At any time within three years of the date of the original note issue, the authority may renew the notes, provided that a form prescribed by the director listing the terms and conditions of the renewals is submitted to the director and the director fails to disapprove the renewal in writing within 10 days of the date of its receipt. If the renewal is disapproved by the director, the Local Finance Board shall hold a hearing as set forth in section 7 of P.L.1983, c. 313 (C. 40A:5A-7). Any application for a renewal after three years from the date of the original issue shall be submitted and subject to the approval and conditions of the Local Finance Board.

L. 1983,c.313, s.24; amended by L. 1987,c.319,s.11.



Section 40A:5A-25 - Increases In Charges Of Utility When Faced With Financial Difficulties; Hearing

40A:5A-25. Increases in charges of utility when faced with financial difficulties; hearing
If the Local Finance Board has reason to believe that a municipal public utility is faced with financial difficulty, it shall have the power to order an increase in rents, rates, fees or other charges of the utility, and this order shall be valid and enforceable notwithstanding any provisions of the contrary in R.S. 48:2-1 et seq., but the Local Finance Board, before issuing this order, shall first hold a hearing to which the Director of the Division of Local Government Services shall summon appropriate officials of the municipality. The Local Finance Board may require the production of papers, documents, witnesses or information and may make or cause to be made an audit or investigation of the circumstances with respect to which the hearing was called.

The Local Finance Board may except municipal and county funding for a deficit of a municipal public utility or authority from the expenditure limitations of P.L.1976, c. 68 (C. 40A:4-45.1 et seq.).

L.1983, c. 313, s. 25.



Section 40A:5A-26 - Rules And Regulations; Inapplicability Of Act To Powers Of Local Finance Board Under P. L.1947, C. 151

40A:5A-26. Rules and regulations; inapplicability of act to powers of local finance board under P.L.1947, c. 151
a. The Local Finance Board is authorized to adopt, amend and repeal rules and regulations to effectuate the purposes of this act.

b. This act shall not limit the powers of the Local Finance Board or the director to regulate the financial affairs of authorities in the manner authorized by P.L.1947, c. 151 (C. 52:27BB-1 et seq.).

L.1983, c. 313, s. 26.



Section 40A:5A-27 - Actions To Be Consistent With Bond Resolution, Service Contract

40A:5A-27. Actions to be consistent with bond resolution, service contract
The Local Finance Board, the director, and local units and local authorities shall not act under this act in a manner inconsistent with a bond resolution or service contract in effect at the time of the action.

L. 1983,c.313, s.27; amended by L. 1987,c.319,s.12.



Section 40A:6-1 - Classification Of Counties For Legislative Purposes

40A:6-1. Classification of counties for legislative purposes
40A:6-1. For legislative purposes, counties are classified as follows based upon their population as ascertained by the most recent federal decennial census:

a.First class--counties having a population of more than 550,000 and a population density of more than 3,000 persons per square mile;

b.Second class-- all other counties having a population of more than 200,000 except such counties bordering on the Atlantic ocean;

c.Third class--counties having a population of not less than 50,000 but not more than 200,000 except such counties bordering on the Atlantic ocean;

d.Fourth class--counties having a population of less than 50,000 except such counties bordering on the Atlantic ocean;

e.Fifth class--counties bordering on the Atlantic ocean having a population of more than 125,000;

f.Sixth class--counties bordering on the Atlantic ocean having a population of not more than 125,000.

L.1979, c.181, s.1; amended 1981, c.462, s.44; 2001,c.336.



Section 40A:6-2 - When Change In Classification Effective

40A:6-2. When change in classification effective
Whenever the classification of any county is changed by reason of increase of population as shown by any future federal decennial census, the change in class shall be deemed to take effect on July 1 following the promulgation thereof pursuant to R.S. 52:4-1.

L.1979, c. 181, s. 1, eff. Aug. 29, 1979. Amended by L.1981, c. 462, s. 45.



Section 40A:6-3 - Governing Bodies Unaffected

40A:6-3. Governing bodies unaffected
Nothing in this article shall be construed to reduce the membership of any county governing body.

L.1979, c. 181, s. 1, eff. Aug. 29, 1979.



Section 40A:6-4 - Classification Of Cities For Legislative Purposes

40A:6-4. Classification of cities for legislative purposes
For legislative purposes, cities shall be classified as follows based upon population as ascertained by the most recent Federal decennial census:

a. First class--cities having a population of more than 150,000;

b. Second class--cities having a population of not less than 12,000 but not more than 150,000;

c. Third class--all cities which are not first- or second-class cities except cities bordering on the Atlantic ocean being seaside or summer resorts;

d. Fourth class--cities bordering on the Atlantic ocean which are seaside or summer resorts.

L.1979, c. 181, s. 1, eff. Aug. 29, 1979.



Section 40A:6-5 - Reference In Laws To Designated Classes; Notice To Courts

40A:6-5. Reference in laws to designated classes; notice to courts
It shall be sufficient in any law to refer to the classification of cities as designated in N.J.S. 40A:6-4, and such law shall be construed to apply to all cities of the class referred to.

All courts of this State shall take notice of the classification and construe all legislation founded on such classification as if this article were a part of the legislation under consideration, when any law passed on the basis of the classification designated in this article shall be called in question.

L.1979, c. 181, s. 1, eff. Aug. 29, 1979.



Section 40A:6-6 - Time When Census Shall Affect Classification

40A:6-6. Time when census shall affect classification
A federal decennial census shall take effect and be applicable to the classification of all cities within 90 days after its official promulgation pursuant to R.S. 52:4-1.

L.1979, c. 181, s. 1, eff. Aug. 29, 1979. Amended by L.1981, c. 462, s. 46.



Section 40A:6-7 - City Becoming Member Of Another Class To Be Governed By Laws Applicable To Such Class

40A:6-7. City becoming member of another class to be governed by laws applicable to such class
When any city becomes, by reason of its population, a member of another class in accordance with the classification above referred to, the laws before that time applicable to the city shall cease to have any effect, and thereafter the city shall be governed only by the laws applicable to the classification in which it is contained; provided, however, that nothing contained in this article shall affect or make void any contracts or rights or any act theretofore done by such city; or in any manner affect or change the internal structure or arrangement thereof or the laws affecting the same during a reasonable time until the newly applicable laws are adopted by ordinance of the governing body of said city.

L.1979, c. 181, s. 1, eff. Aug. 29, 1979.



Section 40A:6-8 - Statutes Repealed

40A:6-8. Statutes repealed
The following sections, chapters and acts, together with all amendments and supplements thereto, are hereby repealed:

Revised Statutes Sections:

R.S. 40:17-1 to 40:17-4 inclusive;

R.S. 40:167-1 to 40:167-7 inclusive;

Pamphlet Laws:

P.L.1954, c. 4 (C. 40:17-2.1).

L.1979, c. 181, s. 1, eff. Aug. 29, 1979.



Section 40A:7-1 - Law Applicable In Annexed Territory

40A:7-1. Law applicable in annexed territory
When part of one county is annexed to or consolidated with another county under any law, all laws, general, local or special, affecting the county to which the part is annexed shall extend to and have the same effect within the annexed territory as they have elsewhere in the county, and all such laws applicable to the county from which the annexed territory is taken shall be deemed to be repealed insofar as applicable to the annexed territory. The repeal shall not operate to affect or impair any right which any person may have acquired under any such laws.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-2 - Rights Of Citizens

40A:7-2. Rights of citizens
All residents in the territory annexed shall immediately become residents of the county to which the territory is annexed.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-3 - Liability For Indebtedness

40A:7-3. Liability for indebtedness
The county to which part of the territory of another county is annexed shall be liable to pay such proportionate part of the indebtedness of the county from which the annexed territory is taken, as the value of the property assessed for the purpose of taxation in the annexed territory bears to the entire amount of property assessed for that purpose in the county, according to the assessments for the purpose of taxation made by the appropriate taxing officers of the several taxing districts of the county in the year preceding the annexation.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-4 - Joint Committee Of The Governing Body Members To Ascertain Indebtedness

40A:7-4. Joint committee of the governing body members to ascertain indebtedness
On the third Monday after the annexation or consolidation takes effect, a committee consisting of three members of the governing body of the county from which the annexed territory is taken and three members of the governing body of the county to which the territory is annexed shall be appointed by said governing bodies in the manner otherwise provided by law for appointments thereof.

The committee shall meet at the courthouse of the county from which the territory is taken, at 10:00 a. m. on the Monday following their appointment.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-5 - Committee To Ascertain And Report Amount Of Indebtedness Paid By Annexing County

40A:7-5. Committee to ascertain and report amount of indebtedness paid by annexing county
At the meeting the committee shall proceed to ascertain a. the entire amount of the indebtedness of the county from which the annexed territory is taken; b. the amount of money in the treasury of the county applicable to the payment thereof; c. the amount of uncollected taxes and other claims due the county which are deemed to be collectible; d. such other information as shall be necessary to enable the committee to make a just and equitable division of the indebtedness and assets between the counties.

The committee shall thereupon ascertain the amount of the indebtedness of the county from which the annexed territory is taken that should be paid by the county to which the territory is annexed, and how much of the taxes and claims due the county from which the territory is taken should be paid over to the county to which the territory is annexed, and when the payment should be made.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-6 - Making And Filing Report; Effect

40A:7-6. Making and filing report; effect
The committee shall make a report within 60 days after the time fixed for their first meeting of their determinations in duplicate. One duplicate shall be filed in the office of the clerk of each county.

The county to which the territory is annexed shall thereupon become liable for the payment of such portion of the debt and interest thereon, as shown by the report, when it becomes due or payable, and the county from which the territory is taken shall thereupon become liable to the county to which the territory is annexed, according to the determinations and provisions of the report.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-7 - Decision Of Majority Final; Members Present To Act; Adjournments

40A:7-7. Decision of majority final; members present to act; adjournments
In ascertaining the necessary facts and in making the report, the decision of four members of the committee shall be final. If any member of the committee refuses or neglects to attend any meeting thereof, those assembled shall act, but it shall be lawful to adjourn any meeting from time to time not beyond one month in all as a majority of said committee or of those attending the meetings may decide.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-8 - Failure To Make Report; Application To Superior Court; Commission Appointed; Report And Compensation

40A:7-8. Failure to make report; application to Superior Court; commission appointed; report and compensation
If the report is not made and filed within the time fixed in N.J.S. 40A:7-6, the county to which the territory is annexed shall forthwith apply to the Superior Court assignment judge of that county for an order appointing three commissioners to take the place of and perform the work of the committee, who shall perform the work and make their report within 30 days from the date of their appointment, unless otherwise ordered by the judge.

The report of the commissioners, or a majority of them, shall be made in duplicate and filed with the clerk of each of the counties, and shall have the same force and effect, and be as binding as if a report had been made and filed by the committee.

The commissioners shall be paid for their services by the county applying for their appointment and by the county of which the territory formerly was a part.

The judge shall, upon application of the commissioners, and after they have filed their report, fix the amount to be paid to each commissioner, and the part thereof to be paid by each county, and for which respective amounts said counties shall be liable.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-9 - Continuation Of Officers

40A:7-9. Continuation of officers
All county officers living in the territory annexed to another county shall continue in office until the expiration of their respective terms, and all constables resident within the annexed territory shall continue to hold their offices until the expiration of their terms.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-10 - Collection Of Unpaid Taxes

40A:7-10. Collection of unpaid taxes
All taxes for county purposes levied or assessed and uncollected in the annexed territory prior to the time when the annexation shall take effect shall be collected by the officer thereafter charged with the duty of collecting taxes in the territory and paid over to the collector of the county from which the territory was taken, and shall be divided according to the report of the committee.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-11 - Suits And Other Legal Proceedings Unaffected

40A:7-11. Suits and other legal proceedings unaffected
All actions, appeals, prosecutions and other legal proceedings pending in a court or before any tribunal having jurisdiction within the county from which the annexed territory is taken shall not be affected by the annexation, but may be prosecuted in the county from which the territory is taken, in the same manner and before the same courts and tribunals and with like effect as if the annexation had not occurred, and judgments obtained or which may be obtained therein shall have the same effect.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-12 - Annexation; Petition And Contents

40A:7-12. Annexation; petition and contents
Land in one municipality may be annexed to another municipality to which said land is contiguous. To effect such annexation, a petition in writing shall be presented to the governing body of the municipality to which such annexation is sought to be made, specifically setting forth the boundaries of such land, signed by at least 60% of the legal voters residing thereon. If the land is vacant, the petition may be signed by the person or persons owning at least 60% of said land as shown by the assessor's duplicate for the preceding year. The petition shall be duly verified by one of the signers, and shall have attached thereto the oath of an assessor of the municipality in which said land is located, or of some other person having access to the assessor's books, setting forth the assessed value of the real estate contained within the boundaries for the preceding year, and the amount of real estate assessed to any of the persons whose names are signed to such petition. The petition shall also have attached thereto a certified copy of a resolution adopted by two-thirds of the full membership of the governing body of the municipality in which said land is located, consenting to said annexation.

Prior to action on a resolution to consent to or to deny the petition for annexation, the governing body of the municipality in which the land is located shall, within 14 days of the receipt of the petition, refer the petition to its planning board, which shall, within 45 days of its receipt, report to the governing body on the impact of the annexation upon the municipality. Action on a resolution to consent to or deny the annexation shall be taken within 30 days of receipt of the planning board's report.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979. Amended by L.1982, c. 182, s. 1, eff. Nov. 22, 1982.



Section 40A:7-12.1 - Refusal To Annex; Judicial Review; Burden Of Proof

40A:7-12.1. Refusal to annex; judicial review; burden of proof
In any judicial review of the refusal of the governing body of the municipality in which the land is located or the governing body of the municipality to which annexation is sought to consent to the annexation, the petitioners have the burden of establishing that the refusal to consent to the petition was arbitrary or unreasonable, that refusal to consent to the annexation is detrimental to the economic and social well-being of a majority of the residents of the affected land, and that the annexation will not cause a significant injury to the well-being of the municipality in which the land is located.

L.1982, c. 182, s. 2, eff. Nov. 22, 1982.



Section 40A:7-13 - Ordinance Of Annexing Municipality; Wards; Limitation On Municipal Boundaries

40A:7-13. Ordinance of annexing municipality; wards; limitation on municipal boundaries
The governing body of the municipality to which land is sought to be annexed may, in its discretion, by ordinance adopted by a two-thirds vote annex the land specifically described in the petition to such municipality. If the municipality is divided into wards, the boundaries of the existing wards shall be adjusted as necessary to together encompass the annexed land, pursuant to the "Municipal Ward Law" (P.L.1981, c. 496; C. 40:44-9 et seq.). The boundaries of such municipality shall not be extended so as to include a portion of any county other than that in which such municipality is located.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979. Amended by L.1981, c. 496, s. 17, eff. Jan. 12, 1982.



Section 40A:7-14 - Law Applicable; Copy Of Ordinance Filed

40A:7-14. Law applicable; copy of ordinance filed
Upon the ordinance becoming effective, the land described in the petition shall become a part of the municipality to which it is annexed, and all laws affecting the municipality to which it is annexed, and the ordinances and regulations of said municipality, shall extend to and have the same effect within the territory so annexed as they shall have theretofore had within the original limits of the annexing municipality, but no vested rights shall be changed or abrogated by such annexation.

Upon the annexation of any land the clerk of the municipality to which the land is annexed, shall immediately thereafter file in the office of the clerk of the county in which the land is situated, and in the office of the Secretary of State, a certified copy of the ordinance.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-15 - Land Plotted On Municipal Map

40A:7-15. Land plotted on municipal map
The governing body of the municipality to which the land is annexed shall forthwith cause the annexed land to be plotted upon the official map or maps of the municipality.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-16 - Rights Of Residents After Annexation

40A:7-16. Rights of residents after annexation
After annexation has become effective, all persons residing within the annexed territory shall become residents of the annexing municipality. They shall have the same rights and be entitled to the same privileges, and be subject to the same obligations as other residents of the annexing municipality.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-17 - Indebtedness Of Annexed Municipality Apportioned

40A:7-17. Indebtedness of annexed municipality apportioned
The municipality to which the territory shall be annexed, shall be liable to pay a proper proportion of the bonded and other indebtedness of the municipality of which the annexed territory formerly formed a part, which portion of such indebtedness shall be ascertained in the manner hereinafter provided.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-18 - Joint Committee To Apportion Property And Indebtedness

40A:7-18. Joint committee to apportion property and indebtedness
On the Monday after the annexation becomes effective, a committee of three to be appointed by the governing body of the municipality to which the territory shall have been annexed, and a similar committee appointed by the governing body of the municipality of which the territory was formerly a part, shall meet at the municipal building of the municipality to which the territory shall have been annexed, at 10:00 a.m., or as soon thereafter as may be, proceed to state an account of all the property, real and personal, all debts, dues and demands, all judgments, recognizances and claims and all liens, actions and rights of action belonging to the municipality of which the annexed territory formerly formed a part, and to state the fair value thereof to such municipality. They shall also state an account of all the debts outstanding of such municipality, and the proper proportion or share to be borne and paid by the municipality to which the territory has been annexed, and the methods in and times at which payment thereof should be made.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-19 - Payment Of Indebtedness

40A:7-19. Payment of indebtedness
The credit of the municipality to which the territory has been annexed shall stand pledged for the final payment of the indebtedness so apportioned to it and it shall make the payments in the manner and at the times set forth in the report.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-20 - Decision Of Majority Final; Members Present To Act; Adjournments

40A:7-20. Decision of majority final; members present to act; adjournments
In ascertaining the necessary facts and in making the report, the decision of four members of the committee shall be final. If any member of the committee refuses or neglects to attend any meeting thereof, those assembled shall act, but it shall be lawful to adjourn any meeting from time to time not beyond 1 month in all as a majority of the committee or those attending the meetings may decide.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-21 - Joint Committee Report Filed; Compensation Of Committeemen

40A:7-21. Joint committee report filed; compensation of committeemen
The committees shall make their report, in duplicate originals, signed by at least four committeemen, within 60 days after the time fixed for their first meeting, and shall file one with the clerk of each of the municipalities. The compensation of the committeemen shall be fixed by the governing body of the municipality appointing them, and paid in the same manner as other officers or employees of the municipality are paid.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-22 - Failure To Make Report; Application To Superior Court; Commission Appointed; Report And Compensation

40A:7-22. Failure to make report; application to Superior Court; commission appointed; report and compensation
If the report is not made and filed within the time fixed in N.J.S. 40A:7-21, the municipality to which the territory is annexed shall forthwith apply to the Superior Court assignment judge of the county in which the municipality is located, for an order appointing three commissioners to take the place of and perform the work of the committees, who shall perform the work and make their report within 30 days from the date of their appointment, unless otherwise ordered by the judge.

The report of the commissioners, or a majority of them, shall be made in duplicate and filed with the clerk of each of the municipalities, and shall have the same force and effect, and be as binding as if a report had been made and filed by the committees.

The commissioners shall be paid for their services by the municipality applying for their appointment and by the municipality of which the territory formerly was a part.

The judge shall, upon application of the commissioners, and after they have filed their report, fix the amount to be paid to each commissioner, and the part thereof to be paid by each municipality, and for which respective amounts said municipalities shall be liable.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-23 - Effect On Constables

40A:7-23. Effect on constables
All constables, resident within the territory annexed, shall continue to hold their respective offices until the expiration of their respective terms.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-24 - Annexation Of Adjacent Municipally-owned Unoccupied Land

40A:7-24. Annexation of adjacent municipally-owned unoccupied land
Whenever any municipality has acquired or shall acquire lands situated in another municipality for public use, consisting of one or more tracts which together comprise one plot of land bounded in part by the division line between such municipalities, and said lands are unoccupied, the land may be annexed to the municipality holding title thereto, if desired by the municipality and consented to by the municipalities in which the lands have their situs. The annexation shall be effected by the passage of an ordinance by the governing body of the municipality in which the lands are situated, upon the petition of the governing body of the municipality owning them.

The provisions of N.J.S. 40A:7-14 to 40A:7-22 and of N.J.S. 40A:7-25 shall be observed in effecting the annexation of land under this section, and the annexation shall be subject thereto, insofar as such provisions are applicable.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-25 - Actions Pending Unaffected; Collection Of Unpaid Taxes

40A:7-25. Actions pending unaffected; collection of unpaid taxes
Nothing contained in this subarticle shall affect any actions or suits which shall be pending at the time of any annexation of territory, and to which either of the municipalities shall be a party, and the collection of all taxes and assessments of or on all such annexed territory or any part thereof, which shall be unpaid at the time of such annexation, shall be effected in the manner prescribed by the laws, ordinances and regulations governing the municipalities of which the annexed territory was formerly a part.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-26 - Procedure

40A:7-26. Procedure
When a public road or street lying wholly within a municipality adjoins the boundary line of another municipality, the public road or street to the middle thereof may be annexed to and become part of the adjoining municipality by consent of both municipalities. The governing bodies of each municipality may by ordinance provide that the portion of the public road or street to the middle thereof bordering on the adjoining municipality shall be annexed to and become part of the municipality it adjoins. Upon the passage of such ordinances by each municipality and upon the ordinances becoming effective, that part of the public road or street described in the ordinances shall be and become a part of the municipality to which it is annexed.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-27 - Recording Copy Of Proceedings

40A:7-27. Recording copy of proceedings
Upon the annexation of part of any public road or street as provided in N.J.S. 40A:7-26, the clerk of the municipality to which such land is annexed shall immediately thereafter file in the office of the clerk of the county in which such land is situated and also in the office of the Secretary of State a certified copy of said ordinances.

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:7-28 - Statutes Repealed

40A:7-28. Statutes repealed
The following statutes, acts and sections, together with all amendments and supplements thereto, are hereby repealed:

Revised Statutes sections:

R.S. 40:18-23 to 40:18-32 inclusive;

R.S. 40:43-26 to 40:43-39 inclusive.

Pamphlet laws:

P.L. 1939, c. 46 (C. 40:43-39.1 and C. 40:43-39.2).

L.1979, c. 181, s. 2, eff. Aug. 29, 1979.



Section 40A:9-1.1 - Director Of Safety; Appointment Of Non-resident; Ordinance

40A:9-1.1. Director of safety; appointment of non-resident; ordinance
Notwithstanding the provisions of N.J.S. 40A:9-1 or any other law to the contrary, the governing body of any municipality may, by ordinance, appoint to the office of director of public safety a nonresident of said municipality.

L.1973, c. 128, s. 1, eff. May 14, 1973.



Section 40A:9-1.2 - Municipal Treasurer; Appointment Of Nonresident; Ordinance

40A:9-1.2. Municipal treasurer; appointment of nonresident; ordinance
Notwithstanding the provisions of N.J.S. 40A:9-1 or any other law to the contrary, the governing body of any municipality may, by ordinance, appoint to the office of municipal treasurer a nonresident of said municipality.

L.1977, c. 172, s. 1, eff. Aug. 10, 1977.



Section 40A:9-1.3 - Bona Fide Residents Of Local Unit; Officers And Employees; Resolution Or Ordinance

40A:9-1.3. Bona fide residents of local unit; officers and employees; resolution or ordinance
Unless otherwise provided by law, the governing body of any local unit may by resolution or ordinance, as appropriate, require, subject to the provisions of this act, all officers and employees employed by the local unit after the effective date of this act to be bona fide residents therein. A bona fide resident for the purpose of this act is a person having a permanent domicile within the local unit and one which has not been adopted with the intention of again taking up or claiming a previous residence acquired outside of the local unit's boundaries. Any local unit wherein the provisions of Title 11 (Civil Service) of the Revised Statutes are operative, shall transmit a copy of the adopting ordinance or resolution, as the case may be, to the Civil Service Commission.

L.1978, c. 63, s. 1, eff. June 30, 1978.



Section 40A:9-1.4 - Eligibility Of Applicants In Local Units Subject To Civil Service

40A:9-1.4. Eligibility of applicants in local units subject to civil service
Any local unit having adopted the provisions of Title 11 (Civil Service) of the Revised Statutes, which has also adopted the provisions of section 1 of this act by ordinance or resolution, as appropriate, may therein limit the eligibility of applicants for positions and employments in the classified service of such local unit to residents of that local unit. Upon receipt of a copy of such ordinance or resolution, as the case may be, the Civil Service Commission thereafter shall not open such local unit's eligibility lists to anyone who is not a bona fide resident of the local unit at the time of the closing date following the announcement of examination; provided, however, that if the commission, after ample advertisement, determines that an insufficient number of qualified residents exist for available positions or employments in a particular local unit, it may open eligibility lists for such positions or employments to qualified nonresidents.

L.1978, c. 63, s. 2, eff. June 30, 1978.



Section 40A:9-1.5 - Nonresident Appointees To Become Bona Fide Residents; Failure To Maintain; Grounds For Removal Or Discharge

40A:9-1.5. Nonresident appointees to become bona fide residents; failure to maintain; grounds for removal or discharge
The governing body of a local unit which has adopted a resolution or ordinance, as the case may be, pursuant to section 1 of this act shall require therein that all nonresidents subsequently appointed to positions or employments shall become bona fide residents of the local unit within 1 year of their appointment, except as otherwise provided in such ordinance or resolution pursuant to sections 4 and 5 of this act.

It shall be the duty of the hiring authority to insure that all employees hired after the effective date of this act remain bona fide residents of the local unit in which they are employed. Failure of any such employee to maintain residency in a local unit shall be cause for removal or discharge from service. In the event such employee does not maintain bona fide residency, the hiring authority shall notify said employee that failure to again take up bona fide residency in the local unit within 6 months of such notification will result in removal or discharge from service. Such removal or discharge shall take effect on the date specified in such notice, but any employee so removed or discharged shall have the right to such appeals as are available pursuant to law.

L.1978, c. 63, s. 3, eff. June 30, 1978.



Section 40A:9-1.6 - Unavailability Of Qualified Residents For Available Specific Positions Or Employments; Appointment Of Other Qualified Applicants; Preference Schedule; Conditions Of Employment; Notice To And Classification By Civil Service Commission

40A:9-1.6. Unavailability of qualified residents for available specific positions or employments; appointment of other qualified applicants; preference schedule; conditions of employment; notice to and classification by civil service commission
Any local unit which has adopted an ordinance or resolution, as the case may be, pursuant to section 1 of this act, shall provide therein that whenever the governing body, or appointing authority, shall determine that there cannot be recruited a sufficient number of qualified residents for available specific positions or employments, the local unit shall advertise for other qualified applicants. The local unit, or the hiring authority thereof, shall thereupon classify all qualified applicants for such positions or employments so determined in the following manner:

a. In the case of municipalities:

(1) Other residents of the county in which the municipality is situate.

(2) Other residents of counties contiguous to the county in which the municipality is situate.

(3) Other residents of the State.

(4) All other applicants.

b. In the case of counties:

(1) Other residents of contiguous counties.

(2) Other residents of the State.

(3) All other qualified applicants.

The hiring authority shall first appoint all those in class 1 and then those in each succeeding class in the order above listed and shall appoint a person or persons in any such class only to a position or positions, or employment or employments, remaining after all qualified applicants in the preceding class or classes have been appointed or have declined an offer of appointment. The preference established by this section shall in no way diminish, reduce or affect the preferences granted pursuant to any other provisions of the law. A local unit which has recruited and hired officers and employees under the provisions of this section may require such officers and employees, as a condition of their continued employment, to become bona fide residents thereof. Such a requirement shall be specified at the time of appointment and a reasonable amount of time granted for such officers and employees to become bona fide residents of the local unit. The Civil Service Commission shall, upon any subsequent notice of the determination of the governing body or the hiring authority of any such local unit wherein Title 11 (Civil Service) of the Revised Statutes is operative that such preference schedule shall be applicable for any specific position or employment, classify all applicants for such position or employment accordingly.

L.1978, c. 63, s. 4, eff. June 30, 1978.



Section 40A:9-1.7 - Specific Positions And Employments Requiring Special Talents Or Skills; Filling Without Reference To Residency

40A:9-1.7. Specific positions and employments requiring special talents or skills; filling without reference to residency
Any local unit adopting the provisions of section 1 of this act shall provide in the adopting ordinance or resolution, as the case may be, that whenever the governing body, or the hiring authority of the local unit, shall determine that there are certain specific positions and employments, requiring special talents or skills which are necessary for the operations of the local unit and which are not likely to be found among the residents of the local unit, such positions or employments so determined shall be filled without reference to residency. Any such provision shall set forth the formal criteria pursuant to which such positions and employments shall be so determined.

L.1978, c. 63, s. 5, eff. June 30, 1978.



Section 40A:9-1.8 - Preference In Promotion

40A:9-1.8. Preference in promotion
Any local unit which has adopted a resolution or ordinance, as the case may be, pursuant to section 1 of this act shall give preference in promotion to officers and employees who are bona fide residents of the local unit. When promotions are based upon merit as determined by suitable promotion tests or other objective criteria, a resident shall be given preference over a nonresident in any instance when all other measurable criteria are equal. The preference granted by this section shall in no way diminish, reduce, or affect the preference granted pursuant to any other provision of law.

L.1978, c. 63, s. 6, eff. June 30, 1978.



Section 40A:9-1.9 - Application Of Act On And After Effective Date

40A:9-1.9. Application of act on and after effective date
The provisions of this act shall apply to all residency requirements adopted on and after the effective date of this act. Nothing herein shall be construed as to alter, abrogate, repeal or otherwise affect any residency requirement in effect in any local unit by ordinance or resolution, or rule or regulation of a local unit, on the effective date of this act; provided, however, that any amendment, modification or other change in any such residency requirement shall be subject to all the relevant provisions of this act.

L.1978, c. 63, s. 7, eff. June 30, 1978.



Section 40A:9-1.10 - Preemption Of Order Of Court Or Of State Or Federal Agency To Eliminate Discrimination

40A:9-1.10. Preemption of order of court or of state or federal agency to eliminate discrimination
Any requirements concerning eligibility, appointment or promotion contained in any ordinance or resolution adopted pursuant to this act shall be subject to any order issued by any court, or by any State or Federal agency pursuant to law, with respect to a requirement of action to eliminate discrimination in employment based upon race, creed, color, national origin, ancestry, marital status or sex, except that any requirement contained in any such ordinance or resolution pursuant to the provisions of section 3 of this act shall continue to apply notwithstanding any such order.

L.1978, c. 63, s. 8, eff. June 30, 1978.



Section 40A:9-1.11 - Definitions

40A:9-1.11. Definitions
As used in this act:

a. "Candidate" means any person who shall file, or cause to have filed, a petition of nomination for election, or for election, to any local elective office;

b. "Local elective office" means any office of a local unit regularly filled at an election by the voters, but does not mean any office established by the State Constitution;

c. "Local unit" means a county or municipality, and, whenever an office is required to be filled by election from a district, ward or other subdivision means the district, ward or subdivision to which the office pertains;

d. "Resident" means a person having, within the territorial limits of the local unit, a place of abode, which has not been adopted for any mere special or temporary purpose, but is his ordinary and permanent domicile.

L.1980, c. 94, s. 1, eff. Jan. 1, 1981.



Section 40A:9-1.12 - Local Elective Office; Residency Requirement; Vacancy Upon Cessation Of Residency

40A:9-1.12. Local elective office; residency requirement; vacancy upon cessation of residency
No person shall be a candidate for, nor hold, any local elective office unless he is a resident of the local unit to which the office pertains. If any person nominated for, or holding, any local elective office shall cease to be a resident of the local unit to which the office pertains, the nomination or office, as the case may be, shall be vacant, and shall be filled in the manner prescribed by law.

L.1980, c. 94, s. 2, eff. Jan. 1, 1981.



Section 40A:9-1.13 - Eligibility For Candidacy Or Appointment To Local Elective Office

40A:9-1.13. Eligibility for candidacy or appointment to local elective office
Except as provided in section 9 of this act, no person shall, on or after the effective date of this act, be eligible to become a candidate for any local elective office, or to be appointed to any local elective office, unless he is registered to vote in the local unit to which the office pertains, and has been a resident of that local unit for at least 1 year immediately prior to the date upon which the election for the office is to be held, or prior to the date upon which the appointment is made, as the case may be.

L.1980, c. 94, s. 3, eff. Jan. 1, 1981. Amended by L.1981, c. 49, s. 1, eff. Jan. 1, 1981.



Section 40A:9-1.14 - Inapplicability Of S. 40a:9-1.13 To Special Municipal Charters

40A:9-1.14. Inapplicability of s. 40A:9-1.13 to special municipal charters
Nothing contained in section 3 of this act shall affect the provisions of any special municipal charter heretofore provided by the Legislature and adopted by the voters pursuant to Article IV, Section VII, paragraph 10 of the Constitution.

L.1980, c. 94, s. 9, eff. Jan. 1, 1981.



Section 40A:9-1.15 - Residency Requirement Waiver

40A:9-1.15. Residency requirement waiver
Any municipal ordinance which requires that employees of a municipal water works be municipal residents shall include a provision which permits the municipality to hire a non-resident if the municipality is unable to hire a qualified resident.

L. 1987, c. 441, s. 1.



Section 40A:9-1.16 - Hiring Preferences For Veterans.

40A:9-1.16 Hiring preferences for veterans.

1.In addition to the veteran's preferences provided for in N.J.S.40A:14-122.6 and N.J.S.40A:14-129, a county or municipality wherein Title 11 (Civil Service) of the Revised Statutes is not in operation, may adopt a resolution or ordinance, as applicable, providing hiring preference to veterans, as defined in N.J.S.11A:5-1, provided that in all measurable criteria, the veteran and nonveteran are equally qualified for the position.

L.2015, c.178, s.1.



Section 40A:9-2 - Appointees To Have The Required Qualifications In Cases Of Scientific Engineering Skill

40A:9-2. Appointees to have the required qualifications in cases of scientific engineering skill
No person shall be appointed to or hold any office in a county or municipality in cases where scientific engineering skill is necessary, unless he has the required qualifications for personally performing the duties of such office.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-3 - Discrimination By Reason Of Age; Exceptions

40A:9-3. Discrimination by reason of age; exceptions
The board of chosen freeholders of any county, or the governing body of any municipality shall not make any rules or regulations designed to bar any person from holding a county or municipal position or employment or applying therefor, who is 40 years of age or more. This section shall be inapplicable to policemen or firemen or guards employed in the service of any county or municipal penal institution or to court attendants in first and second class counties whose duties require the custody and handling of prisoners.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-4 - Dual Office Holding.

40A:9-4 Dual office holding.

40A:9-4. (1) It shall be unlawful for a person to hold simultaneously an elective county office and an elective municipal office.

(2)It shall be lawful for a member of the Legislature of the State to hold simultaneously any appointive office or position in county or municipal government.

(3)Nothing contained in this section shall be deemed to prevent the incumbent of any office from abstaining from voting in any matter in which the incumbent believes he or she has a conflict of duty or of interest, nor to prevent a challenge of a right to vote on that account under the principles of the common law or any statute.

(4) a. (Deleted by amendment, P.L.2007, c.161).

b.(Deleted by amendment, P.L.2007, c.161).

c.For the purposes of this section the term "elective office" shall mean an office to which an incumbent is elected by the vote of the general electorate.

(5)Notwithstanding the provision of paragraph (1) of this section, a person who, on the effective date of P.L.2007, c.161, holds simultaneously an elective county office and an elective municipal office may continue to hold the elective offices simultaneously if service in those elective offices is continuous following the effective date of P.L.2007, c.161.

(6)It shall be lawful for a member of a volunteer fire company, ambulance, first aid, hazardous materials, or rescue squad, including an officer of the company or squad, to serve as an elected official on the governing body of the municipal government wherein the emergency services are provided; however, the volunteer shall recuse himself from any vote concerning the emergency services provider of which he is a member.

Amended 2007, c.161, s.2; 2009, c.206, s.1.



Section 40A:9-5 - Rights Of Certain Employees Transferred To Other Positions

40A:9-5. Rights of certain employees transferred to other positions
Whenever heretofore or hereafter a transfer has been or shall be effected by appointment, assignment or promotion of a municipal employee to any other department or position in municipal employment, or to a position or department of the county government; or of a county employee to any other position or department in county employment, or to a department or position of a municipal government, in counties of the first or second class, the period of such prior service in said county or municipal employment, for any purpose whatsoever, shall be computed as if the whole period of employment of such employee had been in the service of the department, or in the position, to which the said employee had been transferred.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-6 - De Facto Officers And Employees; Right To Compensation

40A:9-6. De facto officers and employees; right to compensation
Any person who has held or who may hereafter hold, de facto, any office or position in the public service of any county or municipality, and who has or shall have performed the duties thereof, shall be entitled to the emoluments and compensation appropriate to such office or position for the time in fact so held and may recover therefor in any court of competent jurisdiction, notwithstanding any refusal or failure of any other person or officer to approve or authorize the payment of said emoluments and compensation.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-7 - Leaves Of Absence With Pay To Certain Officers And Employees

40A:9-7. Leaves of absence with pay to certain officers and employees
The board of chosen freeholders of any county, by resolution, or the governing body of any municipality, by ordinance, may provide for granting leaves of absence with pay not exceeding one year, to any of its officers or employees who shall be injured or disabled resulting from or arising out of his employment, provided that the examining physician appointed by the county or the municipality shall certify to such injury or disability.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-7.1 - Leaves Of Absence; Athletic Competition On World, Pan American Or Olympic Level; Reimbursement By State

40A:9-7.1. Leaves of absence; athletic competition on world, Pan American or Olympic level; reimbursement by state
Any county or municipal employee who qualifies as a member of the United States team for athletic competition on the world, Pan American or Olympic level, in a sport contested in either Pan American or Olympic competitions, shall be granted a leave of absence with pay and without loss of rights, privileges and benefits, and without interruption of membership in any retirement system for the purpose of preparing for and engaging in the competition. The paid leave granted pursuant to this act shall be no more than 90 calendar days in 1 year or the combined days of the official training camp and competition, whichever is less.

Any county or municipality which grants employees leaves of absence pursuant to the provisions of this act shall be reimbursed by the State, for the full amount of the actual cost of employing substitutes for said employees.

L.1978, c. 99, s. 3, eff. Aug. 14, 1978.



Section 40A:9-7.2 - Leave Of Absence For Members Of Legislature

40A:9-7.2. Leave of absence for members of legislature
Any person employed by any county, municipality, or agency thereof who is a member of the Senate or General Assembly of the State of New Jersey shall be entitled to time off from his duties as such employee, without loss of pay, during the periods of his attendance at regular or special sessions of the Legislature and hearings or meetings of any legislative committee or commission.

L.1979, c. 277, s. 1, eff. Jan. 3, 1980.



Section 40A:9-7.3 - Unpaid Leaves Of Absence For Union Officers, Representatives Of Certain Public Employees.

40A:9-7.3 Unpaid leaves of absence for union officers, representatives of certain public employees.
2.Any employee, except a policeman or firefighter, elected or appointed as an officer or representative of a local, county or State labor organization which represents, or is affiliated with a local, county or State labor organization which represents, public employees may be granted, by a county, municipality or agency thereof, an unpaid leave of absence.

A county, municipality or agency thereof may grant a paid leave of absence to any such employee, (1) provided the employer is reimbursed in advance for compensation and benefit costs including retirement system contributions and health benefit premiums or periodic charges paid during the period of absence, or (2) in accordance with the terms of a collective bargaining agreement.

The maximum period for such paid and unpaid leaves shall be a subject of negotiation between the employer and union.

L.2005,c.368,s.2.



Section 40A:9-8 - Salaries; Power Of Civil Service Commission

40A:9-8. Salaries; power of Civil Service Commission
Any county or municipality operating under the provisions of subtitle 3 of Title 11 (Civil Service) of the Revised Statutes may request the Civil Service Commission to recommend standards of salaries to be paid to persons filling offices and positions in the classified service, and the county, by resolution, or the municipality, by ordinance, as the case may be, may adopt such recommendations.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-9 - Appointments; Permanent And Temporary

40A:9-9. Appointments; permanent and temporary
In addition to the officers and employees whose appointment is specifically provided for by law, the board of chosen freeholders of the county or the governing body of the municipality, as the case may be, may appoint or provide for the appointment of such other officers, agents and employees as may be required for the execution of the powers conferred upon said board or governing body or any board or officer of the county or municipality.

Whenever any officer or employee is temporarily absent, disabled or disqualified, the board of chosen freeholders of the county or the governing body of the municipality may designate some person to act in place of any such officer or employee during his temporary absence, disability or disqualification.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-9.1 - Oath Of Office Administered.

40A:9-9.1 Oath of office administered.

1. a. Notwithstanding the provisions of R.S.41:2-1, concerning persons authorized to administer oaths and affirmations, the chairperson of an authority, board or commission of a municipality may administer an oath of office to any person appointed to that authority, board or commission.

b.In addition to the oath of office required by R.S.41:1-3, and in addition to any other oath that may be specially prescribed, every new appointee to an authority, board or commission shall be sworn in by the chairperson of their respective authority, board or commission, or by another person authorized by law to administer oaths.

L.2009, c.141, s.1.



Section 40A:9-9.2 - Directory Of Local Authorities, Boards, Commissions.

40A:9-9.2 Directory of local authorities, boards, commissions.

2. a. (1) The clerk of the municipality, or other official designated by the governing body, shall compile and maintain, on an ongoing basis, a directory of local authorities, boards and commissions.

(2)The directory shall include at least the following information for every authority, board and commission:

(a)the name of the authority, board, or commission;

(b)the number of members or positions;

(c)a list of currently appointed members, along with their terms of office;

(d)vacancies;

(e)general frequency of meetings; and

(f)the appointing authority and the enabling statute, ordinance, or resolution, if any.

b. (1) Any person interested in service on a municipal authority, board or commission shall file a one-page form with the clerk of the municipality expressing interest in public service.

(2)The form shall be in substantially the following form however, a municipality may require the submission of additional information:

Citizen Leadership Form

I, , hereby apply to perform public service on the following municipal authorities, boards or commissions:



a)



b)



c)

1. Name:

2. Address of Residence:

3. Phone Number:

4. E-mail Address:

5. Education, prior volunteer or work related experience, or other civic involvement which could be of use to authorities, boards or commissions:

(3)Address, phone number and email address shall be deemed confidential for the purposes of P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.).

L.2009, c.141, s.2.



Section 40A:9-10 - Compensation; Exceptions

40A:9-10. Compensation; exceptions
Except as otherwise provided by law, the board of chosen freeholders of the county or the governing body of the municipality shall fix the amount of salary, wages or other compensation to be paid to county and municipal officers and employees unless they are to serve without compensation.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-10.1 - Contracts For Lesser Salaries, Wages Or Compensation

40A:9-10.1. Contracts for lesser salaries, wages or compensation
The board of chosen freeholders of any county or the governing body of any municipality may enter into a contract with any officer or employee of the county or municipality, as the case may be, to perform the duties of his office, position or employment at a lesser salary, wage or compensation than otherwise fixed and when the contract shall be entered into, it shall control the amount of such salary.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-10.2 - Payment For Accumulated Sick Leave By Political Subdivision, Noncivil Service.

40A:9-10.2 Payment for accumulated sick leave by political subdivision, noncivil service.

43.Notwithstanding any law, rule or regulation to the contrary, a political subdivision of the State, or an agency, authority or instrumentality thereof, that has not adopted the provisions of Title 11A of the New Jersey Statutes, shall not pay supplemental compensation to any officer or employee for accumulated unused sick leave in an amount in excess of $15,000, except that an officer or employee who:

(1)on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), or upon the expiration of a collective negotiations agreement or contract of employment applicable to that officer or employee in effect on that date has accrued supplemental compensation based upon accumulated unused sick leave shall, upon retirement, be eligible to receive for any unused leave not more than the amount so accumulated or not more than $15,000, whichever is greater; or

(2)becomes an officer or employee after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) and has previously accrued supplemental compensation based upon accumulated unused sick leave shall, upon retirement, be eligible to receive for any unused leave not more than the amount so previously accumulated or not more than $15,000, whichever is greater.

Supplemental compensation shall be payable only at the time of retirement from a State-administered or locally-administered retirement system based on the leave credited on the date of retirement.

As used in this section, "officer or employee" means an elected official; or a person appointed by the Governor with the advice and consent of the Senate, or appointed by the Governor to serve at the pleasure of the Governor only during his or her term of office; or a person appointed by an elected public official or elected governing body of a political subdivision of the State, with the specific consent or approval of the elected governing body of the political subdivision that is substantially similar in nature to the advice and consent of the Senate for appointments by the Governor of the State as that similarity is determined by the elected governing body and set forth in an adopted ordinance or resolution, pursuant to guidelines or policy that shall be established by the Local Finance Board in the Department of Community Affairs, but not including a person who is employed or appointed in the regular or normal course of employment or appointment procedures and consented to or approved in a general or routine manner appropriate for and followed by the political subdivision, or the agency, authority or instrumentality of a subdivision, or a person who holds a professional license or certificate to perform and is performing as a certified health officer, tax assessor, tax collector, municipal planner, chief financial officer, registered municipal clerk, construction code official, licensed uniform subcode inspector, qualified purchasing agent, or certified public works manager.

L.2007, c.92, s.43.



Section 40A:9-10.3 - Use Of Accumulated Vacation Leave By Political Subdivision, Noncivil Service.

40A:9-10.3 Use of accumulated vacation leave by political subdivision, noncivil service.

45.Notwithstanding any law or any rule or regulation to the contrary, an officer or employee of a political subdivision of the State, or an agency, authority, or instrumentality of a subdivision, that has not adopted the provisions of Title 11A, Civil Service, of the New Jersey Statutes, who does not take vacation leave that accrues on or after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), or on or after the date on which the person becomes an officer or employee, in a given year because of business demands shall be granted that accrued leave only during the next succeeding year.

However, vacation leave not taken in a given year because of duties directly related to a state of emergency declared by the Governor may accumulate at the discretion of the appointing authority until, pursuant to a plan established by the officer or employee's appointing authority, the leave is used or the employee or officer is compensated for that leave, which shall not be subject to collective negotiation or collective bargaining.

A person who (1) is an officer or employee on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), or (2) becomes an officer or employee after that effective date, and has previously accrued vacation leave shall be eligible and shall be permitted to retain and use that accrued vacation leave.

As used in this section, "officer or employee" means an elected official; or a person appointed by the Governor with the advice and consent of the Senate, or appointed by the Governor to serve at the pleasure of the Governor only during his or her term of office; or a person appointed by an elected public official or elected governing body of a political subdivision of the State, with the specific consent or approval of the elected governing body of the political subdivision that is substantially similar in nature to the advice and consent of the Senate for appointments by the Governor of the State as that similarity is determined by the elected governing body and set forth in an adopted ordinance or resolution, pursuant to guidelines or policy that shall be established by the Local Finance Board in the Department of Community Affairs, but not including a person who is employed or appointed in the regular or normal course of employment or appointment procedures and consented to or approved in a general or routine manner appropriate for and followed by the political subdivision, or the agency, authority or instrumentality of a subdivision, or a person who holds a professional license or certificate to perform and is performing as a certified health officer, tax assessor, tax collector, municipal planner, chief financial officer, registered municipal clerk, construction code official, licensed uniform subcode inspector, qualified purchasing agent, or certified public works manager.

L.2007, c.92, s.45.



Section 40A:9-10.4 - Cap On Compensation For Unused Sick Leave Not Covered By Title 11a.

40A:9-10.4 Cap on compensation for unused sick leave not covered by Title 11A.

2.Notwithstanding any law, rule or regulation to the contrary, a political subdivision of the State, or an agency, authority or instrumentality thereof, that has not adopted the provisions of Title 11A of the New Jersey Statutes, shall not pay supplemental compensation to any officer or employee for accumulated unused sick leave in an amount in excess of $15,000. Supplemental compensation shall be payable only at the time of retirement from a State-administered or locally-administered retirement system based on the leave credited on the date of retirement. This provision shall apply only to officers and employees who commence service with the political subdivision of the State, or the agency, authority or instrumentality thereof, on or after the effective date of P.L.2010, c.3. This section shall not be construed to affect the terms in any collective negotiations agreement with a relevant provision in force on that effective date.

L.2010, c.3, s.2.



Section 40A:9-10.5 - Use Of Accrued Vacation Leave By Employee Not Covered Under Title 11a.

40A:9-10.5 Use of accrued vacation leave by employee not covered under Title 11A.

4.Notwithstanding any law, rule or regulation to the contrary, an officer or employee of a political subdivision of the State, or an agency, authority, or instrumentality thereof, that has not adopted the provisions of Title 11A of the New Jersey Statutes, who does not take vacation leave that accrues in a given year because of business demands shall be granted that accrued leave only during the next succeeding year. However, vacation leave not taken in a given year because of duties directly related to a state of emergency declared by the Governor may accumulate at the discretion of the appointing authority until, pursuant to a plan established by the officer or employee's appointing authority, the leave is used or the employee or officer is compensated for that leave, which shall not be subject to collective negotiation or collective bargaining. This provision shall apply only to officers and employees who commence service with the political subdivision of the State, or the agency, authority or instrumentality thereof, on or after the effective date of P.L.2010, c.3. This section shall not be construed to affect the terms in any collective negotiations agreement with a relevant provision in force on that effective date.

L.2010, c.3, s.4.



Section 40A:9-11 - Vacancy Due To Change To Nonresident Status Or Upon Resignation; Filling; Municipal Offices Open To Nonresidents

40A:9-11. Vacancy due to change to nonresident status or upon resignation; filling; municipal offices open to nonresidents
Whenever a county or municipal officer, who is required to be a resident shall cease to be a bona fide resident of the county or municipality, as the case may be, or whenever the resignation of any such officer shall have been accepted by the proper authority, his office shall immediately be deemed to be vacant. The county or municipality, by the proper authority, shall thereupon proceed to fill the vacancy in the manner prescribed by law.

A nonresident of any municipality may hold office as counsel, attorney, engineer, health officer, auditor or comptroller of such municipality and no such office shall be deemed vacated by a change of residence of any such person.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1975, c. 213, s. 7, eff. Sept. 29, 1975; L.1979, c. 83, s. 15, eff. April 26, 1979.



Section 40A:9-12 - Vacancy From Any Cause Other Than Expiration Of Term Or Filing Of Petition For Recall

40A:9-12. Vacancy from any cause other than expiration of term or filing of petition for recall
In any county or municipality, whenever a vacancy in office occurs from any cause other than expiration of the term of office or the filing of petition for recall, such vacancy shall be filled in the manner prescribed by law.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1979, c. 83, s. 16, eff. April 26, 1979.



Section 40A:9-12.1 - Vacancy Deemed On Resignation, Incapacity, Death, Residence, Absence, Or Removal; Filling Unexpired Term.

40A:9-12.1 Vacancy deemed on resignation, incapacity, death, residence, absence, or removal; filling unexpired term.

1.The office of any person appointed to a specified term, with or without compensation, by the governing body or chief executive of any local unit, including persons appointed to any board, committee, commission, authority or other agency of one or more local units, shall be deemed vacant:

a.Upon its being so declared by judicial determination;

b.Upon the filing by such officer of his written resignation;

c.Upon the refusal of a person designated for appointment to such office to qualify or serve;

d.Upon the determination of the appointing authority that such officer shall have become physically or mentally incapable of serving;

e.Upon the death of such officer;

f.Upon the determination of the appointing authority that, in violation of a lawful residency requirement, such officer no longer resides within the corporate limits of the local unit or other designated territorial area;

g.In the case of a member of a board, committee, commission, authority or other agency, whenever the member, without being excused by a majority of the authorized members of such body, fails to attend and participate at meetings of such body for a period of 8 consecutive weeks, or for four consecutive regular meetings, whichever shall be of longer duration, at the conclusion of such period, provided that such body shall notify the appointing authority in writing of such determination; provided, further, that such board, committee, commission, authority or other agency may refuse to excuse only with respect to those failures to attend and participate which are not due to legitimate illness; provided, however, that nothing in this subsection shall preclude a municipal appointing authority from adopting by ordinance a policy establishing a lower absentee threshold, provided that the ordinance shall not permit the removal of the member if the member has been absent for less than six consecutive weeks, or three consecutive meetings, whichever shall be of longer duration, without being excused, within the term of office for the position held by the individual;

h.Upon the removal of such officer for cause in accordance with law, or for any other reason prescribed by law.

Whenever any of the above shall occur the appointing authority shall forthwith fill the office for the unexpired term in the manner prescribed by law; provided, however, that in the case of a person failing to qualify or refusing to serve pursuant to subsection c., such office shall not be deemed vacant, if the incumbent officeholder is authorized by law to continue in such office until a successor is appointed and qualifies therefor.

L.1979, c.302, s.1; amended 2009, c.141, s.3.



Section 40A:9-17 - Deductions For Payment To Credit Unions, Or To Insurance Companies Or Banks, Savings Banks Or Savings And Loan Associations For Individual Retirement Annuity Or Account

40A:9-17. Deductions for payment to credit unions, or to insurance companies or banks, savings banks or savings and loan associations for individual retirement annuity or account
Whenever any person holding public office, position or employment, whose compensation is paid by any county or municipality or by any board, body, agency or commission thereof, or any board of education, shall indicate in writing to the proper disbursing officer his desire to have any deductions made from his compensation for payment: a. to a credit union, organized under the laws of this State or of the United States, the membership of which is limited to public employees, or b. to an insurance company authorized to do business in this State for the purchase of an individual retirement annuity written on a group or individual basis, as defined by section 408(b) of the Federal Internal Revenue Code of 1954 as amended (26 U.S.C. s. 408(b)), or c. to any State or federally chartered bank, savings bank, or savings and loan association selected by the employer for deposit into an individual retirement account, as defined by section 408(a) of the Federal Internal Revenue Code of 1954 as amended (26 U.S.C. s. 408(a)), such deductions shall be made by the proper disbursing officer, when directed so to do by resolution of the governing body of any county or municipality or by resolution of the board, body, agency or commission or board of education of which he is the disbursing officer, and shall be transmitted to the treasurer of the credit union, insurance company or the bank, savings bank, or savings and loan association. Any such written authorization may be withdrawn upon filing notice of such withdrawal with the proper disbursing officer.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1983, c. 445, s. 1, eff. Jan. 9, 1984.



Section 40A:9-17.1 - Individual Retirement Accounts; Establishment For Employees And Their Spouses

40A:9-17.1. Individual retirement accounts; establishment for employees and their spouses
Any county or municipal government or any board, body, agency or commission thereof may establish individual retirement accounts, as defined by section 408(a) of the Federal Internal Revenue Code of 1954 as amended (26 U.S.C. s. 408(a)), for any employee and for the spouse of the employee.

L.1983, c. 445, s. 4, eff. Jan. 9, 1984.



Section 40A:9-17.2 - Transmittal, Crediting Of Funds To Purchase Annuity For Employees.

40A:9-17.2 Transmittal, crediting of funds to purchase annuity for employees.

5.Amounts payable by a unit of local government which has entered into an agreement with any of its employees under which the employee agrees to take a reduction in salary in return for the public entity's agreement to use a corresponding amount to purchase for the employee an annuity meeting the requirements of section 403(b) of the federal Internal Revenue Code for a pay period shall be transmitted and credited not later than the fifth business day after the date on which the employee is paid for that pay period.

L.1999,c.247,s.5.



Section 40A:9-18 - Awards Program; Appropriations

40A:9-18. Awards program; appropriations
The board of chosen freeholders of any county or the governing body of any municipality may, by resolution, establish an awards program or programs for county or municipal officers and employees, as the case may be, designed to promote efficiency and economy in governmental functions of the county or municipality and to reward individual officers and employees for heroism, efficiency, meritorious suggestions, professional accomplishments, performance of duty and for service. The board or governing body shall by such resolution provide for the administration of its awards program or programs by an officer or officers named therein and may provide for such advisory committee or committees to assist in the formulation and administration of such programs as they shall determine.

Awards, within available appropriations therefor, may be in the form of cash, medals, certificates, insignia, or other appropriate devices or tokens of appreciation as shall be provided for under an established awards program.

The board of chosen freeholders or governing body may appropriate funds necessary to carry out any program or programs established hereunder.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-19 - Section 40:11-17 Of The Revised Statutes Saved From Repeal

40A:9-19. Section 40:11-17 of the Revised Statutes saved from repeal
Section 40:11-17 of the Revised Statutes is saved from repeal. [This section of the Revised Statutes saved from repeal by this section provides that the promulgation of the Federal census for the year 1930, or the passage of an act for the reclassification of counties, shall not affect the counties or municipalities as to the salaries of their officers or employees but such salaries shall continue at the same rate as on April 27, 1931, except the salaries of county clerks, registers of deeds and mortgages, sheriffs, and surrogates. The section further provided that the promulgation of said census shall not operate to fill any additional offices or employments, or grant any pensions or increase any pension payments.]

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-20 - Chapter 181 Of The Laws Of 1940 Saved From Repeal

40A:9-20. Chapter 181 of the laws of 1940 saved from repeal
Chapter 181 of the laws of 1940 (C. 40:11-17.1) is saved from repeal. [The act saved from repeal by this section provides that the promulgation of the Federal census for the year 1940, or the passage of an act for the reclassification of counties, shall not affect the counties or municipalities as to the salaries of their officers or employees but such salaries shall continue at the same rate as on July 8, 1940, except the salaries of county clerks, registers of deeds and mortgages, sheriffs, and surrogates. The act further provided that the promulgation of said census shall not operate to fill any additional offices or employments, or grant any pensions or increase any pension payments.]

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-22 - Statutes Repealed

40A:9-22. Statutes repealed
The following sections, acts and parts of acts, together with all amendments and supplements thereto, are hereby repealed.

Revised Statutes Sections

40:11-1 amended 1953, c. 37

40:11-2 amended 1953, c. 37

40:11-4 amended 1938, c. 336; 1951, c. 62

40:11-5 to 40:11-8 both inclusive

40:11-14

40:21-3

40:21-5

40:21-13

40:21-15

40:46-13

40:46-14 amended 1949, c. 62; 1970, c. 240

40:46-15

40:46-30

Pamphlet Laws

Laws of 1960, c. 180 (C. 40:11-15.1, C. 40:11-16.1)

Schedule of Amendments of Laws of 1960, c. 180

Sections 1 and 2 amended by P.L.1964, c. 259; 1967, c. 204

Laws of 1962, c. 173 (C. 40:11-1.1 to C. 40:11-1.4 both inclusive)

Laws of 1964, c. 259 (C. 40:11-16.2, C. 40:11-16.3)

Laws of 1966, c. 310 (C. 40:11-26)

Laws of 1967, c. 204, s. 3 (C. 40:11-16.1a.)

Laws of 1968, c. 91 (C. 40:11-27, C. 40:11-28)

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-22.1 - Short Title

40A:9-22.1. Short title
This act shall be known and may be cited as the "Local Government Ethics Law."

L.1991,c.29,s.1.



Section 40A:9-22.2 - Findings, Declarations

40A:9-22.2. Findings, declarations
The Legislature finds and declares that:



a. Public office and employment are a public trust;



b. The vitality and stability of representative democracy depend upon the public's confidence in the integrity of its elected and appointed representatives;

c. Whenever the public perceives a conflict between the private interests and the public duties of a government officer or employee, that confidence is imperiled;

d. Governments have the duty both to provide their citizens with standards by which they may determine whether public duties are being faithfully performed, and to apprise their officers and employees of the behavior which is expected of them while conducting their public duties; and

e. It is the purpose of this act to provide a method of assuring that standards of ethical conduct and financial disclosure requirements for local government officers and employees shall be clear, consistent, uniform in their application, and enforceable on a Statewide basis, and to provide local officers or employees with advice and information concerning possible conflicts of interest which might arise in the conduct of their public duties.

L.1991,c.29,s.2.



Section 40A:9-22.3 - Definitions.

40A:9-22.3 Definitions.

3.As used in this act:

a."Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs;

b."Business organization" means any corporation, partnership, firm, enterprise, franchise, association, trust, sole proprietorship, union or other legal entity;

c."Governing body" means, in the case of a municipality, the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality, and, in the case of a county, the board of chosen freeholders, or, in the case of a county having adopted the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), as defined in the form of government adopted by the county under that act;

d."Interest" means the ownership or control of more than 10% of the profits, assets or stock of a business organization but shall not include the control of assets in a nonprofit entity or labor union;

e."Local government agency" means any agency, board, governing body, including the chief executive officer, bureau, division, office, commission or other instrumentality within a county or municipality, and any independent local authority, including any entity created by more than one county or municipality, which performs functions other than of a purely advisory nature, but shall not include a school board;

f."Local government employee" means any person, whether compensated or not, whether part-time or full-time, employed by or serving on a local government agency who is not a local government officer, but shall not mean any employee of a school district;

g."Local government officer" means any person whether compensated or not, whether part-time or full-time: (1) elected to any office of a local government agency; (2) serving on a local government agency which has the authority to enact ordinances, approve development applications or grant zoning variances; (3) who is a member of an independent municipal, county or regional authority; or (4) who is a managerial executive employee of a local government agency, as defined in rules and regulations adopted by the Director of the Division of Local Government Services in the Department of Community Affairs pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), but shall not mean any employee of a school district or member of a school board;

h."Local government officer or employee" means a local government officer or a local government employee;

i."Member of immediate family" means the spouse or dependent child of a local government officer or employee residing in the same household.

L.1991, c.29, s.3; amended 2015, c.95, s.21.



Section 40A:9-22.4 - Local Finance Board To Have Jurisdiction

40A:9-22.4. Local Finance Board to have jurisdiction
4. The Local Finance Board in the Division of Local Government Services in the Department of Community Affairs shall have jurisdiction to govern and guide the conduct of local government officers or employees regarding violations of the provisions of this act who are not otherwise regulated by a county or municipal code of ethics promulgated by a county or municipal ethics board in accordance with the provisions of this act. Local government officers or employees serving a local government agency created by more than one county or municipality and officers or employees of county colleges established pursuant to N.J.S.18A:64A-1 et seq. shall be under the jurisdiction of the board. The board in interpreting and applying the provisions of this act shall recognize that under the principles of democracy, public officers and employees cannot and should not be expected to be without any personal interest in the decisions and policies of government; that citizens who are government officers and employees have a right to private interests of a personal, financial and economic nature; and that standards of conduct shall distinguish between those conflicts of interest which are legitimate and unavoidable in a free society and those conflicts of interest which are prejudicial and material and are, therefore, corruptive of democracy and free society.

L.1991,c.29,s.4; amended 1995,c.21.



Section 40A:9-22.5 - Provisions Requiring Compliance By Local Government Officers, Employees

40A:9-22.5. Provisions requiring compliance by local government officers, employees
Local government officers or employees under the jurisdiction of the Local Finance Board shall comply with the following provisions:

a. No local government officer or employee or member of his immediate family shall have an interest in a business organization or engage in any business, transaction, or professional activity, which is in substantial conflict with the proper discharge of his duties in the public interest;

b. No independent local authority shall, for a period of one year next subsequent to the termination of office of a member of that authority:

(1) award any contract which is not publicly bid to a former member of that authority;

(2) allow a former member of that authority to represent, appear for or negotiate on behalf of any other party before that authority; or

(3) employ for compensation, except pursuant to open competitive examination in accordance with Title 11A of the New Jersey Statutes and the rules and regulations promulgated pursuant thereto, any former member of that authority.

The restrictions contained in this subsection shall also apply to any business organization in which the former authority member holds an interest.

c. No local government officer or employee shall use or attempt to use his official position to secure unwarranted privileges or advantages for himself or others;

d. No local government officer or employee shall act in his official capacity in any matter where he, a member of his immediate family, or a business organization in which he has an interest, has a direct or indirect financial or personal involvement that might reasonably be expected to impair his objectivity or independence of judgment;

e. No local government officer or employee shall undertake any employment or service, whether compensated or not, which might reasonably be expected to prejudice his independence of judgment in the exercise of his official duties;

f. No local government officer or employee, member of his immediate family, or business organization in which he has an interest, shall solicit or accept any gift, favor, loan, political contribution, service, promise of future employment, or other thing of value based upon an understanding that the gift, favor, loan, contribution, service, promise, or other thing of value was given or offered for the purpose of influencing him, directly or indirectly, in the discharge of his official duties. This provision shall not apply to the solicitation or acceptance of contributions to the campaign of an announced candidate for elective public office, if the local government officer has no knowledge or reason to believe that the campaign contribution, if accepted, was given with the intent to influence the local government officer in the discharge of his official duties;

g. No local government officer or employee shall use, or allow to be used, his public office or employment, or any information, not generally available to the members of the public, which he receives or acquires in the course of and by reason of his office or employment, for the purpose of securing financial gain for himself, any member of his immediate family, or any business organization with which he is associated;

h. No local government officer or employee or business organization in which he has an interest shall represent any person or party other than the local government in connection with any cause, proceeding, application or other matter pending before any agency in the local government in which he serves. This provision shall not be deemed to prohibit one local government employee from representing another local government employee where the local government agency is the employer and the representation is within the context of official labor union or similar representational responsibilities;

i. No local government officer shall be deemed in conflict with these provisions if, by reason of his participation in the enactment of any ordinance, resolution or other matter required to be voted upon or which is subject to executive approval or veto, no material or monetary gain accrues to him as a member of any business, profession, occupation or group, to any greater extent than any gain could reasonably be expected to accrue to any other member of such business, profession, occupation or group;

j. No elected local government officer shall be prohibited from making an inquiry for information on behalf of a constituent, if no fee, reward or other thing of value is promised to, given to or accepted by the officer or a member of his immediate family, whether directly or indirectly, in return therefor; and

k. Nothing shall prohibit any local government officer or employee, or members of his immediate family, from representing himself, or themselves, in negotiations or proceedings concerning his, or their, own interests.

L.1991,c.29,s.5.



Section 40A:9-22.6 - Annual Financial Disclosure Statement.

40A:9-22.6 Annual financial disclosure statement.

6. a. Local government officers shall annually file a financial disclosure statement. All financial disclosure statements filed pursuant to P.L.1991, c.29 shall include the following information which shall specify, where applicable, the name and address of each source and the local government officer's job title:

(1)Each source of income, earned or unearned, exceeding $2,000 received by the local government officer or a member of his immediate family during the preceding calendar year. Individual client fees, customer receipts or commissions on transactions received through a business organization need not be separately reported as sources of income. If a publicly traded security is the source of income, the security need not be reported unless the local government officer or member of his immediate family has an interest in the business organization;

(2)Each source of fees and honorariums having an aggregate amount exceeding $250 from any single source for personal appearances, speeches or writings received by the local government officer or a member of his immediate family during the preceding calendar year;

(3)Each source of gifts, reimbursements or prepaid expenses having an aggregate value exceeding $400 from any single source, excluding relatives, received by the local government officer or a member of his immediate family during the preceding calendar year;

(4)The name and address of all business organizations in which the local government officer or a member of his immediate family had an interest during the preceding calendar year; and

(5)The address and brief description of all real property in the State in which the local government officer or a member of his immediate family held an interest during the preceding calendar year.

b.The Local Finance Board shall prescribe a financial disclosure statement form for filing purposes. For counties and municipalities which have not established ethics boards, the board shall transmit sufficient copies of the forms to the municipal clerk in each municipality and the county clerk in each county for filing in accordance with this act. The municipal clerk shall make the forms available to the local government officers serving the municipality. The county clerk shall make the forms available to the local government officers serving the county.

For counties and municipalities which have established ethics boards, the Local Finance Board shall transmit sufficient copies of the forms to the ethics boards for filing in accordance with this act. The ethics boards shall make the forms available to the local government officers within their jurisdiction.

For local government officers serving the municipality, the original statement shall be filed with the municipal clerk in the municipality in which the local government officer serves. For local government officers serving the county, the original statement shall be filed with the county clerk in the county in which the local government officer serves. A copy of the statement shall be filed with the board. In counties or municipalities which have established ethics boards a copy of the statement shall also be filed with the ethics board having jurisdiction over the local government officer. Local government officers shall file the initial financial disclosure statement within 90 days following the effective date of this act. Thereafter, statements shall be filed on or before April 30th each year, except that each local government officer shall file a financial disclosure statement within 30 days of taking office.

c.All financial disclosure statements filed shall be public records.

d.The Division of Local Government Services in the Department of Community Affairs may establish an electronic filing system for financial disclosure statements required to be filed pursuant to this section.

L.1991, c.29, s.6; amended 2008, c.72; 2015, c.95, s.22.



Section 40A:9-22.7 - Powers Of Local Finance Board

40A:9-22.7. Powers of Local Finance Board
With respect to its responsibilities for the implementation of the provisions of this act, the Local Finance Board shall have the following powers:

a. To initiate, receive, hear and review complaints and hold hearings with regard to possible violations of this act;

b. To issue subpoenas for the production of documents and the attendance of witnesses with respect to its investigation of any complaint or to the holding of a hearing;

c. To hear and determine any appeal of a decision made by a county or municipal ethics board;

d. To forward to the county prosecutor or the Attorney General or other governmental body any information concerning violations of this act which may become the subject of criminal prosecution or which may warrant the institution of other legal proceedings by the Attorney General;

e. To render advisory opinions as to whether a given set of facts and circumstances would constitute a violation of this act;

f. To enforce the provisions of this act and to impose penalties for the violation thereof as are authorized by this act; and

g. To adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and to do other things as are necessary to implement the purposes of this act.

L.1991,c.29,s.7.



Section 40A:9-22.8 - Request For Advisory Opinion From Local Finance Board

40A:9-22.8. Request for advisory opinion from Local Finance Board
A local government officer or employee not regulated by a county or municipal code of ethics may request and obtain from the Local Finance Board an advisory opinion as to whether any proposed activity or conduct would in its opinion constitute a violation of the provisions of this act. Advisory opinions of the board shall not be made public, except when the board by the vote of two-thirds of all of its members directs that the opinion be made public. Public advisory opinions shall not disclose the name of the local government officer or employee unless the board in directing that the opinion be made public so determines.

L.1991,c.29,s.8.



Section 40A:9-22.9 - Response By Local Finance Board To Written Complaint

40A:9-22.9. Response by Local Finance Board to written complaint
The Local Finance Board, upon receipt of a signed written complaint by any person alleging that the conduct of any local government officer or employee, not regulated by a county or municipal code of ethics, is in conflict with the provisions of this act, shall acknowledge receipt of the complaint within 30 days of receipt and initiate an investigation concerning the facts and circumstances set forth in the complaint. The board shall make a determination as to whether the complaint is within its jurisdiction or frivolous or without any reasonable factual basis. If the board shall conclude that the complaint is outside its jurisdiction, frivolous or without factual basis, it shall reduce that conclusion to writing and shall transmit a copy thereof to the complainant and to the local government officer or employee against whom the complaint was filed. Otherwise the board shall notify the local government officer or employee against whom the complaint was filed of the nature of the complaint and the facts and circumstances set forth therein. The officer or employee shall have the opportunity to present the board with any statement or information concerning the complaint which he wishes. Thereafter, if the board determines that a reasonable doubt exists as to whether the local government officer or employee is in conflict with the provisions of this act, the board shall conduct a hearing in the manner prescribed by section 12 of this act, concerning the possible violation and any other facts and circumstances which may have come to the attention of the board with respect to the conduct of the local government officer or employee. The board shall render a decision as to whether the conduct of the officer or employee is in conflict with the provisions of this act. This decision shall be made by no less than two-thirds of all members of the board. If the board determines that the officer or employee is in conflict with the provisions of this act, it may impose any penalties which it believes appropriate within the limitations of this act. A final decision of the board may be appealed in the same manner as any other final State agency decision.

L.1991,c.29,s.9.



Section 40A:9-22.10 - Violations, Penalties.

40A:9-22.10 Violations, penalties.

10. a. An appointed local government officer or employee found guilty by the Local Finance Board or a county or municipal ethics board of the violation of any provision of P.L.1991, c.29 (C.40A:9-22.1 et seq.) or of any code of ethics in effect pursuant to P.L.1991, c.29 (C.40A:9-22.1 et seq.), shall be fined not less than $100.00 nor more than $500.00, which penalty may be collected in a summary proceeding pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The board or a county or municipal ethics board shall report its findings to the office or agency having the power of removal or discipline of the appointed local government officer or employee and may recommend that further disciplinary action be taken.

b.An elected local government officer or employee found guilty by the Local Finance Board or a county or municipal ethics board of the violation of any provision of P.L.1991, c.29 (C.40A:9-22.1 et seq.) or of any code of ethics in effect pursuant to P.L.1991, c.29 (C.40A:9-22.1 et seq.), shall be fined not less than $100.00 nor more than $500.00, which penalty may be collected in a summary proceeding pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.The remedies provided herein are in addition to all other criminal and civil remedies provided under the law.

L.1991,c.29,s.10; amended 1999, c.440, s.101.



Section 40A:9-22.11 - Disciplinary Actions Against Officer, Employee Found Guilty Of Violation

40A:9-22.11. Disciplinary actions against officer, employee found guilty of violation
The finding by the Local Finance Board or a county or municipal ethics board that an appointed local government officer or employee is guilty of the violation of the provisions of this act, or of any code of ethics in effect pursuant to this act, shall be sufficient cause for his removal, suspension, demotion or other disciplinary action by the officer or agency having the power of removal or discipline. When a person who is in the career service is charged with violating the provisions of this act or any code of ethics in effect pursuant to this act, the procedure leading to removal, suspension, demotion or other disciplinary action shall be governed by any applicable procedures of Title 11A of the New Jersey Statutes and the rules promulgated pursuant thereto.

L.1991,c.29,s.11.



Section 40A:9-22.12 - Conducting Of Hearings

40A:9-22.12. Conducting of hearings
All hearings required pursuant to this act shall be conducted in conformity with the rules and procedures, insofar as they may be applicable, provided for hearings by a State agency in contested cases under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1991,c.29,s.12.



Section 40A:9-22.13 - Establishment Of County Ethics Board

40A:9-22.13. Establishment of county ethics board
a. Each county of the State governed under the provisions of P.L.1972, c.154 (C.40:41A-1 et seq.) may, by ordinance, and the remaining counties may, by resolution establish a county ethics board consisting of six members who are residents of the county, at least two of whom shall be public members. The members of the ethics board shall be appointed by the governing body of the county and no more than one of whom shall be from the same municipality. The members shall be chosen by virtue of their known and consistent reputation for integrity and their knowledge of local government affairs. No more than three members of the ethics board shall be of the same political party.

b. The members of the county ethics board shall annually elect a chairman from among the membership.

c. The members shall serve for a term of five years; except that of the members initially appointed, two of the public members shall be appointed to serve for a term of five years, one member shall be appointed to serve for a term of four years, and the remaining members shall be appointed to serve for a term of three years. Each member shall serve until his successor has been appointed and qualified. Any vacancy occurring in the membership of the ethics board shall be filled in the same manner as the original appointment for the unexpired term.

d. Members of the ethics board shall serve without compensation but shall be reimbursed by the county for necessary expenses incurred in the performance of their duties under this act.

L.1991,c.29,s.13.



Section 40A:9-22.14 - Provision Of Offices To County Ethics Board

40A:9-22.14. Provision of offices to county ethics board
a. The governing body of the county shall provide the county ethics board with offices for the conduct of its business and the preservation of its records, and shall supply equipment and supplies as may be necessary.

b. All necessary expenses incurred by the county ethics board and its members shall be paid, upon certification of the chairman, by the county treasurer within the limits of funds appropriated by the county governing body by annual or emergency appropriations for those purposes.

c. The county ethics board may appoint employees, including independent counsel, and clerical staff as are necessary to carry out the provisions of this act within the limits of funds appropriated by the county governing body for those purposes.

L.1991,c.29,s.14.



Section 40A:9-22.15 - County Code Of Ethics Established

40A:9-22.15. County code of ethics established
Within 90 days after the establishment of a county ethics board, that ethics board shall promulgate, by resolution, a county code of ethics for all local government officers and employees serving the county. Local government officers and employees serving a county independent authority shall be deemed to be serving the county for purposes of this act.

The county code of ethics so promulgated shall be either identical to the provisions set forth in section 5 of this act or more restrictive, but shall not be less restrictive. Within 15 days following the promulgation thereof, the county code of ethics, and a notice of the date of the public hearing to be held thereon, shall be published in at least one newspaper circulating within the county and shall be distributed to the county clerk and to the heads of the local government agencies serving the county for circulation among the local government officers and employees serving the county. The county ethics board shall hold a public hearing on the county code of ethics not less than 30 days following its promulgation at which any local government officer or employee serving the county and any other person wishing to be heard shall be permitted to testify. As a result of the hearing, the ethics board may amend or supplement the county code of ethics as it deems necessary. If the county code of ethics is not identical to the provisions set forth in section 5 of this act, the county ethics board shall thereafter submit the county code of ethics to the Local Finance Board for approval. The board shall approve or disapprove a county code of ethics within 60 days following receipt. If the board fails to act within that period, the county code of ethics shall be deemed approved. A county code of ethics requiring board approval shall take effect for all local government officers and employees serving the county 60 days after approval by the board. A county code of ethics identical to the provisions set forth in section 5 of this act shall take effect 10 days after the public hearing thereon. The county ethics board shall forward a copy of the county code of ethics to the county clerk and shall make copies of the county code of ethics available to local government officers and employees serving the county.

L.1991,c.29,s.15.



Section 40A:9-22.16 - Powers Of County Ethics Board

40A:9-22.16. Powers of county ethics board
A county ethics board shall have the following powers:



a. To initiate, receive, hear and review complaints and hold hearings with regard to possible violations of the county code of ethics or financial disclosure requirements by local government officers or employees serving the county;

b. To issue subpoenas for the production of documents and the attendance of witnesses with respect to its investigation of any complaint or to the holding of a hearing;

c. To forward to the county prosecutor or the Attorney General or other governmental body any information concerning violations of the county code of ethics or financial disclosure requirements by local government officers or employees serving the county which may become the subject of criminal prosecution or which may warrant the institution of other legal proceedings by the Attorney General;

d. To render advisory opinions to local government officers or employees serving the county as to whether a given set of facts and circumstances would constitute a violation of any provision of the county code of ethics or financial disclosure requirements;

e. To enforce the provisions of the county code of ethics and financial disclosure requirements with regard to local government officers or employees serving the county and to impose penalties for the violation thereof as are authorized by this act; and

f. To adopt rules and regulations and to do other things as are necessary to implement the purposes of this act.

L.1991,c.29,s.16.



Section 40A:9-22.17 - Request For Advisory Opinion From County Ethics Board

40A:9-22.17. Request for advisory opinion from county ethics board
A local government officer or employee serving the county may request and obtain from the county ethics board an advisory opinion as to whether any proposed activity or conduct would in its opinion constitute a violation of the county code of ethics or any financial disclosure requirements. Advisory opinions of the county ethics board shall not be made public, except when the ethics board by the vote of two-thirds of all of its members directs that the opinion be made public. Public advisory opinions shall not disclose the name of the local government officer or employee unless the ethics board in directing that the opinion be made public so determines.

L.1991,c.29,s.17.



Section 40A:9-22.18 - Response By County Ethics Board To Written Complaint

40A:9-22.18. Response by county ethics board to written complaint
The county ethics board, upon receipt of a signed written complaint by any person alleging that the conduct of any local government officer or employee serving the county is in conflict with the county code of ethics or any financial disclosure requirements shall acknowledge receipt of the complaint within 30 days of receipt and initiate an investigation concerning the facts and circumstances set forth in the complaint. The ethics board shall make a determination as to whether the complaint is within its jurisdiction or frivolous or without any reasonable factual basis. If the ethics board shall conclude that the complaint is outside its jurisdiction, frivolous or without factual basis, it shall reduce that conclusion to writing and shall transmit a copy thereof to the complainant and to the local government officer or employee against whom the complaint was filed. Otherwise the ethics board shall notify the local government officer or employee against whom the complaint was filed of the nature of the complaint and the facts and circumstances set forth therein. The officer or employee shall have the opportunity to present the ethics board with any statement or information concerning the complaint which he wishes. Thereafter, if the ethics board determines that a reasonable doubt exists as to whether the local government officer or employee is in conflict with the county code of ethics or any financial disclosure requirements, it shall conduct a hearing in the manner prescribed by section 12 of this act, concerning the possible violation and any other facts and circumstances which may have come to its attention with respect to the conduct of the local government officer or employee. The ethics board shall render a decision as to whether the conduct of the officer or employee is in conflict with the county code of ethics or any financial disclosure requirements. This decision shall be made by no less than two-thirds of all members of the ethics board. If the ethics board determines that the officer or employee is in conflict with the code or any financial disclosure requirements, it may impose any penalties which it believes appropriate within the limitations of this act. A final decision of the ethics board may be appealed to the Local Finance Board within 30 days of the decision.

L.1991,c.29,s.18.



Section 40A:9-22.19 - Establishment Of Municipal Ethics Board

40A:9-22.19. Establishment of municipal ethics board
a. Each municipality of the State may, by ordinance, establish a municipal ethics board consisting of six members who are residents of the municipality, at least two of whom shall be public members. The members of the ethics board shall be appointed by the governing body of the municipality. The members shall be chosen by virtue of their known and consistent reputation for integrity and their knowledge of local government affairs. No more than three members of the ethics board shall be of the same political party.

b. The members of the municipal ethics board shall annually elect a chairman from among the membership.

c. The members shall serve for a term of five years; except that of the members initially appointed, two of the public members shall be appointed to serve for a term of five years, one member shall be appointed to serve for a term of four years, and the remaining members shall be appointed to serve for a term of three years. Each member shall serve until his successor has been appointed and qualified. Any vacancy occurring in the membership of the ethics board shall be filled in the same manner as the original appointment for the unexpired term.

d. Members of the ethics board shall serve without compensation but shall be reimbursed by the municipality for necessary expenses incurred in the performance of their duties under this act.

L.1991,c.29,s.19.



Section 40A:9-22.20 - Provision Of Offices To Municipal Ethics Board

40A:9-22.20. Provision of offices to municipal ethics board
a. The governing body of the municipality shall provide the municipal ethics board with offices for the conduct of its business and the preservation of its records, and shall supply equipment and supplies as may be necessary.

b. All necessary expenses incurred by the municipal ethics board and its members shall be paid, upon certification of the chairman, by the municipal treasurer within the limits of funds appropriated by the municipal governing body by annual or emergency appropriations for those purposes.

c. The municipal ethics board may appoint employees, including independent counsel, and clerical staff as are necessary to carry out the provisions of this act within the limits of funds appropriated by the municipal governing body for those purposes.

L.1991,c.29,s.20.



Section 40A:9-22.21 - Municipal Code Of Ethics Established

40A:9-22.21. Municipal code of ethics established
Within 90 days after the establishment of a municipal ethics board, that ethics board shall promulgate by resolution a municipal code of ethics for all local government officers and employees serving the municipality. Local government officers and employees serving a municipal independent authority shall be deemed to be serving the municipality for purposes of this act.

The municipal code of ethics so promulgated shall be either identical to the provisions set forth in section 5 of this act or more restrictive, but shall not be less restrictive. Within 15 days following the promulgation thereof, the municipal code of ethics, and a notice of the date of the public hearing to be held thereon, shall be published in at least one newspaper circulating within the municipality and shall be distributed to the municipal clerk and to the heads of the local government agencies serving the municipality for circulation among the local government officers and employees serving the municipality. The municipal ethics board shall hold a public hearing on the municipal code of ethics not less than 30 days following its promulgation at which any local government officer or employee serving the municipality and any other person wishing to be heard shall be permitted to testify. As a result of the hearing, the ethics board may amend or supplement the municipal code of ethics as it deems necessary. If the municipal code of ethics is not identical to the provisions set forth in section 5 of this act, the municipal ethics board shall thereafter submit the municipal code of ethics to the Local Finance Board for approval. The board shall approve or disapprove a municipal code of ethics within 60 days following receipt. If the board fails to act within that period, the municipal code of ethics shall be deemed approved. A municipal code of ethics requiring board approval shall take effect for all local government officers and employees serving the municipality 60 days after approval by the board. A municipal code of ethics identical to the provisions set forth in section 5 of this act shall take effect 10 days after the public hearing held thereon. The municipal ethics board shall forward a copy of the municipal code of ethics to the municipal clerk and shall make copies of the municipal code of ethics available to local government officers and employees serving the municipality.

L.1991,c.29,s.21.



Section 40A:9-22.22 - Powers Of Municipal Ethics Board

40A:9-22.22. Powers of municipal ethics board
A municipal ethics board shall have the following powers:



a. To initiate, receive, hear and review complaints and hold hearings with regard to possible violations of the municipal code of ethics or financial disclosure requirements by local government officers or employees serving the municipality;

b. To issue subpoenas for the production of documents and the attendance of witnesses with respect to its investigation of any complaint or to the holding of a hearing;

c. To forward to the county prosecutor or the Attorney General or other governmental body any information concerning violations of the municipal code of ethics or financial disclosure requirements by local government officers or employees serving the municipality which may become the subject of criminal prosecution or which may warrant the institution of other legal proceedings by the Attorney General;

d. To render advisory opinions to local government officers or employees serving the municipality as to whether a given set of facts and circumstances would constitute a violation of any provision of the municipal code of ethics or financial disclosure requirements;

e. To enforce the provisions of the municipal code of ethics and financial disclosure requirements with regard to local government officers or employees serving the municipality and to impose penalties for the violation thereof as are authorized by this act; and

f. To adopt rules and regulations and to do other things as are necessary to implement the purposes of this act.

L.1991,c.29,s.22.



Section 40A:9-22.23 - Request For Advisory Opinion From Municipal Ethics Board

40A:9-22.23. Request for advisory opinion from municipal ethics board
A local government officer or employee serving the municipality may request and obtain from the municipal ethics board an advisory opinion as to whether any proposed activity or conduct would in its opinion constitute a violation of the municipal code of ethics or any financial disclosure requirements. Advisory opinions of the municipal ethics board shall not be made public, except when the ethics board by the vote of two-thirds of all of its members directs that the opinion be made public. Public advisory opinions shall not disclose the name of the local government officer or employee unless the ethics board in directing that the opinion be made public so determines.

L.1991,c.29,s.23.



Section 40A:9-22.24 - Response By Municipal Ethics Board To Written Complaint

40A:9-22.24. Response by municipal ethics board to written complaint
The municipal ethics board, upon receipt of a signed written complaint by any person alleging that the conduct of any local government officer or employee serving the municipality is in conflict with the municipal code of ethics or financial disclosure requirements, shall acknowledge receipt of the complaint within 30 days of receipt and initiate an investigation concerning the facts and circumstances set forth in the complaint. The ethics board shall make a determination as to whether the complaint is within its jurisdiction or frivolous or without any reasonable factual basis. If the ethics board shall conclude that the complaint is outside its jurisdiction, frivolous or without factual basis, it shall reduce that conclusion to writing and shall transmit a copy thereof to the complainant and to the local government officer or employee against whom the complaint was filed. Otherwise the ethics board shall notify the local government officer or employee against whom the complaint was filed of the nature of the complaint and the facts and circumstances set forth therein. The officer or employee shall have the opportunity to present the ethics board with any statement or information concerning the complaint which he wishes. Thereafter, if the ethics board determines that a reasonable doubt exists as to whether the local government officer or employee is in conflict with the municipal code of ethics or any financial disclosure requirements, it shall conduct a hearing in the manner prescribed by section 12 of this act, concerning the possible violation and any other facts and circumstances which may have come to its attention with respect to the conduct of the local government officer or employee. The ethics board shall render a decision as to whether the conduct of the officer or employee is in conflict with the municipal code of ethics or any financial disclosure requirements. This decision shall be made by no less than two-thirds of all members of the ethics board.

If the ethics board determines that the officer or employee is in conflict with the code or any financial disclosure requirements, it may impose any penalties which it believes appropriate within the limitations of this act. A final decision of the ethics board may be appealed to the Local Finance Board within 30 days of the decision.

L.1991,c.29,s.24.



Section 40A:9-22.25 - Written Materials To Be Preserved For At Least Five Years

40A:9-22.25. Written materials to be preserved for at least five years
All statements, complaints, requests or other written materials filed pursuant to this act, and any rulings, opinions, judgments, transcripts or other official papers prepared pursuant to this act shall be preserved for a period of at least five years from the date of filing or preparation, as the case may be.

L.1991,c.29,s.25.



Section 40A:9-23 - Eligibility Of Members Of The Board Of Chosen Freeholders For Other Offices Or Positions; Conditions; Exceptions

40A:9-23. Eligibility of members of the board of chosen freeholders for other offices or positions; conditions; exceptions
No member of a board of chosen freeholders during the term for which he is elected shall be eligible for appointment to any office or position required to be filled by the board unless he shall resign and cease to be such a member at least 3 months prior to his appointment, except in cases where such office or position, by law, may be filled by a member of the board or the appointment is to the position of county counsel or county treasurer.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-23.1 - Term Of Appointment Of Member Of County Governing Body To Other Public Entity

40A:9-23.1. Term of appointment of member of county governing body to other public entity
1. Notwithstanding the provisions of any law, rule or regulation to the contrary, whenever an elected member of a county governing body is appointed to a position on any public authority, board, commission, agency or other public entity created by the State or any of its political subdivisions, and when such appointment is made by virtue of the member's position on the county governing body, the term of appointment shall be the same as the member's term of office on the county governing body. Nothing in this act shall preclude the reappointment to a position with an appropriate public entity of a person whose term of office on the county governing body has expired, but who has been reelected to succeed himself on the governing body.

L.1991,c.291,s.1.



Section 40A:9-24 - Resignation Of Officers

40A:9-24. Resignation of officers
Any elective county officer desirous of resigning shall send his resignation, in writing, to the Governor. All such resignations shall be filed in the office of the Secretary of State. No resignation made in any other way or pretended to be made, shall be valid.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-25 - Removal Of Officers And Employees; Procedure; Review

40A:9-25. Removal of officers and employees; procedure; review
In any county wherein Title 11 (Civil Service) of the Revised Statutes is not operative and unless otherwise provided by law, any officer or employee of such county who shall be removable from his office or position only for cause, shall not be removed from his office or position until after written charges of the cause of complaint shall have been preferred against him, signed by the person making such charges. The complaint shall be filed with the governing body of the county and a copy thereof shall be served upon the officer or employee so charged, with notice of a designated time and place for the hearing thereon, which shall be no sooner than 10 days nor later than 30 days from the service of the complaint. At the hearing such officer or employee may be represented by counsel.

The governing body and the person so charged shall have the power to subpena witnesses and documentary evidence. The governing body shall prescribe the rules and regulations for the conduct of the hearing.

No officer or employee shall be removed from his office or position for political reasons.

The Superior Court shall have jurisdiction to review the determination of the governing body and shall hear the cause de novo on the record below. Either party may supplement the record with additional testimony subject to the rules of evidence. The court may either affirm, reverse or modify the conviction.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1981, c. 75, s. 1, eff. March 23, 1981.



Section 40A:9-26 - Clerk Of Board Of Chosen Freeholders; Term; Duties; Tenure; Removal

40A:9-26. Clerk of board of chosen freeholders; term; duties; tenure; removal
The board of chosen freeholders of each county shall appoint a clerk to the board for a term of 3 years. He shall keep in a book the minutes and a record of the orders and proceedings of the board. He shall have custody of the official seal of the county and all records, documents and other official papers relating to the property and business of the county and perform such services as the board from time to time shall direct.

Any person, appointed to the office of clerk of a board of chosen freeholders, having held such office continuously for a term of 20 years from the date of his original appointment, shall not be removed from his office except for good cause shown after a fair and impartial hearing upon notice and before the entire board. Every such clerk shall hold his office during good behavior and shall not be removed except for cause as aforesaid.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-27 - Treasurer; Term; Duties

40A:9-27. Treasurer; term; duties
The board of chosen freeholders of each county shall appoint a county treasurer for a term of 3 years. Except as otherwise provided by law, the county treasurer shall be the custodian of all county funds and disburse said funds only on the order of the board. He shall collect and receive all moneys due the county. He shall keep adequate records and unless there is a county comptroller, at least once a month report to the board the receipts and disbursements made by him. Where there is a county comptroller, the county treasurer shall report in such manner and at such times as the board shall direct. The county treasurer shall maintain general books of account in accordance with rules and regulations of the Local Finance Board in the Department of Community Affairs. The county treasurer shall perform such other duties as may be assigned to him from time to time by the board.

L.1971, c. 200, s. 1, eff. July 1, 1971.

40A:9-28. Comptroller; term; duties
The board of chosen freeholders of any county may, by resolution, create the office of county comptroller and fix his duties and compensation. The county comptroller shall be elected by the board for a term of 3 years.

In any county in which the office of county comptroller is created he shall be responsible for rendering the reports and maintenance of the accounts otherwise required of the county treasurer.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-28 - Comptroller; Term; Duties

40A:9-28. Comptroller; term; duties
The board of chosen freeholders of any county may, by resolution, create the office of county comptroller and fix his duties and compensation. The county comptroller shall be elected by the board for a term of 3 years.

In any county in which the office of county comptroller is created he shall be responsible for rendering the reports and maintenance of the accounts otherwise required of the county treasurer.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-28.1 - Definitions

40A:9-28.1. Definitions
1. As used in this act:



"Chief financial officer" means the official appointed to be responsible for the proper financial administration of the county under the "Local Bond Law," N.J.S.40A:2-1 et seq.; the "Local Budget Law," N.J.S.40A:4-1 et seq.; the "Local Fiscal Affairs Law," N.J.S.40A:5-1 et seq.; the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) and such other statutes, and such rules and regulations promulgated by the Director of the Division of Local Government Services, the Local Finance Board, or any other State agency, as may pertain to the financial administration of the county.

"County finance officer" means a county director of finance, assistant director of finance, fiscal officer, comptroller, assistant comptroller, treasurer, assistant treasurer, deputy treasurer, or other position involved in day to day conduct of fiscal operations of a county government who is not a member of the governing body of a county.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

L.1993,c.87,s.1.



Section 40A:9-28.2 - Annual Examinations; Certificates; Fees

40A:9-28.2. Annual examinations; certificates; fees
2. a. The director shall hold examinations annually, and at such times as he may determine appropriate for certification of county finance officers. An applicant for examination shall present to the director written application on forms provided by the Division of Local Government Services, showing that the applicant holds a certified municipal finance officer certificate issued by the Division of Local Government Services pursuant to P.L.1971, c.413 (C.40A:9-140.1 et seq.), or:

(1) is not less than 21 years of age;



(2) is a citizen of the United States;



(3) is of good moral character;



(4) has obtained a certificate or diploma issued after at least four years of study in an approved secondary school or has received an academic education considered and accepted by the Commissioner of Education of this State as fully equivalent;

(5) has graduated from a four-year course at a college of recognized standing with a major course of study in business administration, accounting or equivalent subject; and

(6) has two years of experience as a county finance officer.



b. An applicant who does not possess the college degree required under subsection a. of this section may qualify to take the examination by furnishing proof of four years of full-time experience in a position in a county government as a county finance officer. An applicant who does not possess four years of full-time experience in such a position may substitute one year of college education for one year of experience, up to a maximum of two years of college education. For the purpose of this section, one full year of college education is equal to 30 college credits.

c. Every applicant shall furnish proof that he has received certificates indicating satisfactory completion of complete training in the following courses:

(1) municipal finance administration;



(2) municipal current fund accounting I;



(3) municipal current fund accounting II;



(4) municipal capital and trust fund accounting;



(5) municipal budget preparation and control;



(6) county fiscal operations;



(7) principles of financial management; and



(8) preparation of annual financial statements;



all as provided by the Division of Local Government Services or Rutgers, The State University, with the approval of the Division of Local Government Services.

d. Each completed application form shall be accompanied by a fee in the amount of $50, payable to the State Treasurer and shall be filed with the director at least 30 days prior to the date of examination. Examinations shall be written, or both written and oral, and shall be of such character as fairly to test and determine the ability of the person tested to perform the duties of chief financial officer.

e. Upon finding by the director that the applicant has successfully completed the examination, a county finance officer certificate shall be issued to the applicant, upon the payment of a fee of $50 to the order of the Treasurer of the State of New Jersey.

f. Notwithstanding the qualifications established in this section, a county finance officer certificate shall be issued to any person who shall make application as required in this section, pay a fee of $50 to the order of the Treasurer of the State of New Jersey, and:

(1) is licensed as a registered municipal accountant in the State of New Jersey and who shall furnish proof that he has received a certificate indicating satisfactory completion or instruction of training courses in principles of financial management, and county fiscal operations, as described herein; or

(2) is a certified municipal finance officer in the State of New Jersey and within one year of the date of enactment of P.L.1993, c.87 (C.40A:9-28.1 et al.) furnishes proof that he has five years of experience as a county finance officer; or

(3) is a certified municipal finance officer in the State of New Jersey and furnishes evidence that he successfully took and passed the examination for such certification as provided under section 2 of P.L.1971, c.413 (C.40A:9-140.2) and that he has received a certificate indicating satisfactory completion of training courses in preparation of annual financial statements, and county fiscal operations as described herein; or

(4) who has been serving as a county finance officer for five years, and who shall make application as required in this section within six months of the effective date of this act, and who shall furnish proof of service as described herein; however, the certificate shall be marked as restricted to the county employing the county finance officer. A county finance officer holding a restricted certificate shall then be subject to all provisions affecting other certificate holders under this act, including, but not limited to renewal and continuing education.

L.1993,c.87,s.2.



Section 40A:9-28.3 - Renewal Of Certificates; Fee; Continuing Education; Mitigating Circumstances.

40A:9-28.3 Renewal of certificates; fee; continuing education; mitigating circumstances.

3. a. Commencing July 1, 1995, all county finance officer certificates shall be renewed upon application, payment of the required fee of $50 and verification that the applicant has met continuing education requirements, all as set forth in this section. Each renewal shall be for a period of two years. The renewal date shall be 30 days prior to the expiration date.

b.Each applicant for renewal of a county finance officer certificate, on a form prescribed by the director, shall furnish proof of having earned at least 3.0 continuing education units in subject areas and minimum contact hours as prescribed by the director. For the purposes of this section, 1.0 continuing education unit equals 10 contact hours. Upon verification of this requirement and upon payment of a fee of $50 to the order of the Treasurer of the State of New Jersey, the director shall renew the county finance officer certificate.

c.When the holder of a county finance officer certificate has allowed the certificate to lapse by failing to renew the certificate, a new application and certificate shall be required. If application is made within six months of the expiration of the certificate, then application may be made in the same manner as a renewal; provided, however, that such application may be made in the same manner as a renewal within 12 months of the expiration of the certificate if the director determines that either of the following circumstances prevents a certificate holder from earning the required continuing education units within six months of the expiration of the certificate:

(1)a flood, hurricane, superstorm, tornado, or other natural disaster, and a state of emergency has been declared as a result thereof by the Governor; or

(2)a medical event or condition.

L.1993, c.87, s.3; amended 2015, c.95, s.40.



Section 40A:9-28.4 - Appointment Of Chief Financial Officer

40A:9-28.4. Appointment of chief financial officer
4. a. Notwithstanding the provisions of any law to the contrary, in every county there shall be a chief financial officer appointed in the same manner as department directors in accordance with the county's form of government. The term of office shall be three years, which shall run from January 1 in the year in which the chief financial officer is appointed. The compensation for the chief financial officer shall be set forth in a county salary resolution.

b. No person shall serve as the chief financial officer of any county in which he serves as a member of the governing body.

c. Commencing July 1, 1996, no person shall be appointed or reappointed as a chief financial officer unless he holds a county finance officer certificate issued pursuant to section 2 of this act.

d. When a vacancy occurs in the office of chief financial officer following the appointment of a certified county finance officer to that office, the governing body or chief executive officer, as appropriate, may appoint, for a period not to exceed one year and commencing on the date of the vacancy, a person who does not hold a county finance officer certificate to serve as a temporary chief financial officer. Any person so appointed, with the approval of the director, may be reappointed as chief financial officer following the termination of the temporary appointment for one additional year. No county shall have a temporary chief financial officer for more than two consecutive years.

e. If a governing body fails or refuses to comply with this section, and has received an order from the director to do so, the members of a governing body who willfully fail or refuse to comply each shall be subject to a personal penalty of $25 for each day after the date fixed for final action that the failure or refusal to comply continues. The amount of the penalty may be recovered by the director in the name of the State as a personal debt of the member of the governing body and upon receipt shall be paid into the State Treasury.

L.1993,c.87,s.4.



Section 40A:9-28.5 - Interim Officers Appointed By Director

40A:9-28.5. Interim officers appointed by director
5. A county finance officer certificate may be issued without fee by the director to any employee of the Division of Local Government Services for the sole purpose of enabling that employee to serve as a chief financial officer on an interim basis in any county when so instructed by the director.

When an employee of the director is instructed to serve as a chief financial officer for a county on an interim basis, the director may establish a fee for the service based upon the time spent and other expenses for the work. The county, upon request for payment for chief financial officer services, shall forward a check to the director, payable to the State Treasurer. The amount, if not paid when billed, shall be recoverable in an action at law.

L.1993,c.87,s.5.



Section 40A:9-28.6 - Revocation, Suspension Of Certificate

40A:9-28.6. Revocation, suspension of certificate
6. Any county finance officer certificate may be revoked or suspended by the director for dishonest practices or willful or intentional failure, neglect or refusal to comply with the Constitution of the State of New Jersey or laws relating to county finances or other good cause. The governing body together with the appropriate chief executive officer of any county may request a review by the director of the behavior or practices of a certified county finance officer. The director may also initiate a review of the behavior or practices of a certified county finance officer if he finds it advisable to do so through the normal exercise of his statutory duties and responsibilities. No certificate shall be revoked or suspended except under a proper hearing before the director or his designee after due notice. If the county finance officer certificate of a person serving as a chief financial officer or county finance officer shall be revoked, that person shall be removed from his office or position by the director, the office or position shall be declared vacant, and that person shall not be eligible to hold the office or position or to make application for recertification for a period of five years from the date of revocation.

L.1993,c.87,s.6.



Section 40A:9-28.7 - Regulations, Forms, Procedures

40A:9-28.7. Regulations, forms, procedures
7. The director is authorized to adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such regulations, forms and procedures as may be necessary to carry out the terms of this act.

L.1993,c.87,s.7.



Section 40A:9-29 - Auditor; Term; Duties

40A:9-29. Auditor; term; duties
The board of chosen freeholders of any county may appoint a county auditor to exercise supervision over the expenditure and receipt of moneys of the county.

His term of office shall be for 3 years.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-30 - Purchasing Agent; Term, Duties.

40A:9-30 Purchasing agent; term, duties.

40A:9-30. The board of chosen freeholders of any county may appoint a purchasing agent for a term of three years and authorize him to establish classifications and standards for the purchase of supplies and materials for the use of all county institutions, departments and buildings. The county purchasing agent, subject to directions of the board, shall make purchases, execute contracts and perform such functions and duties as may be required and necessary.

The term of any purchasing agent who is reappointed and who has attained certification as a certified county purchasing official pursuant to the provisions of P.L.1981, c.380 (C.40A:9-30.1 et seq.) may, at the discretion of the appointing authority, be five years.

L.1971, c.200, s.1; amended 1999, c.420.



Section 40A:9-30.1 - Definitions

40A:9-30.1. Definitions
As used in this act:

a. "Director" means the Director of the Division of Local Government Services;

b. "Purchasing agent" or "director of purchasing" means the county official charged with the duty and responsibility of purchasing materials and services on behalf of the county.

L.1981, c. 380, s. 1, eff. Dec. 31, 1981.



Section 40A:9-30.2 - Certified County Purchasing Official; Application For Certification

40A:9-30.2. Certified county purchasing official; application for certification
Commencing on the effective date of this act, the director shall accept applications for certification as "certified county purchasing official." An applicant shall present to the director a verified application in writing on forms provided by the Division of Local Government Services setting forth that the applicant is a citizen of the United States, has obtained a certificate or diploma issued after at least 4 years of study in approved secondary school or has received an academic education considered and accepted by the Commissioner of Education as fully equivalent, and has graduated from a 4-year course at a college of recognized standing, with a major course of study in business administration, public administration or some related subject. An applicant who does not meet the college education requirement may substitute, on a year-for-year basis, experience in a position as purchasing agent or director of purchasing for any county of this State or as the primary administrator of a centralized purchasing system maintained by any such county.

Each applicant substituting experience in one or more of said positions must have been employed in said position or positions on a full-time basis for a period in the aggregate of not less than 4 years. Proof of this service shall be verified by resolution of the board of chosen freeholders of the county or with respect to counties operating under the "Optional County Charter Law" (P.L.1972, c. 154, C. 40:41A-1 et seq.) by certification by the officer charged with exercising the executive power of the county. Every applicant shall also furnish proof that he has received certificates indicating satisfactory completion of, or has been the instructor of, principles of public purchasing courses No. 1, No. 2 and No. 3 as offered by Rutgers, The State University, or such other training courses as are certified as their equivalent by Rutgers and approved by the Division of Local Government Services.

L.1981, c. 380, s. 2, eff. Dec. 31, 1981.



Section 40A:9-30.3 - Certificate; Issuance; Fee

40A:9-30.3. Certificate; issuance; fee
Upon finding by the director that the applicant has met the qualifications as set forth in section 2 of this act, a certificate shall be issued to the applicant, upon the payment of a fee of $25.00 to the order of the State Treasurer.

L.1981, c. 380, s. 3, eff. Dec. 31, 1981.



Section 40A:9-30.4 - Revocation Or Suspension Of Certificate; Request For Review By Board Of Chosen Freeholders Or Executive

40A:9-30.4. Revocation or suspension of certificate; request for review by board of chosen freeholders or executive
Any certified county purchasing official certificate may be revoked or suspended by the director for dishonest practices, or willful or intentional failure, neglect or refusal to comply with the Constitution of the State of New Jersey or laws relating to the purchase of materials or services, or other good cause. The board of chosen freeholders or the officer charged with exercising the executive power of the county, as the case may be, may request a review by the director of the behavior or practices of a certified county purchasing official. No certificate shall be revoked or suspended except upon a prior hearing before the director or his designee after due notice.

L.1981, c. 380, s. 4, eff. Dec. 31, 1981.



Section 40A:9-31 - General Storekeeper; Term; Duties

40A:9-31. General storekeeper; term; duties
The board of chosen freeholders of any county may appoint a general storekeeper for a term of 3 years. The storekeeper shall be responsible for the keeping in good condition the materials and supplies sent to him and shall deliver such materials and supplies to the county institutions, departments and officials according to the directions of the board and upon proper requisition. He shall perform such functions and duties as may be required and necessary.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-32 - Superintendent Of Buildings And Grounds; Appointment; Bond

40A:9-32. Superintendent of buildings and grounds; appointment; bond
In any county the governing body, by resolution or ordinance, as appropriate, may provide for the appointment of a county superintendent of buildings and grounds. Upon any such appointment the governing body shall fix the compensation and prescribe the powers, duties and functions of said county superintendent. The term of office of the county superintendent of buildings and grounds shall be 5 years from the date of his appointment and until his successor is chosen and qualified. The said superintendent shall be required to furnish a bond in such amount as the governing body shall fix. The bond shall be subject to approval as to form by the governing body or the county counsel.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1979, c. 433, s. 1, eff. Feb. 14, 1980.



Section 40A:9-34 - Superintendent Of Child Welfare; Tenure Of Office In Certain Cases

40A:9-34. Superintendent of child welfare; tenure of office in certain cases
Any superintendent of child welfare in a county with a population between 350,000 and 600,000, having been connected with the welfare department of the county for at least 15 years, shall have tenure in office and shall only be removed therefrom after due hearing, upon notice and for just and sufficient cause.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-35 - Executive Director Of Department Of Institutions Of County Of Fifth Class; Tenure

40A:9-35. Executive director of department of institutions of county of fifth class; tenure
Any person now holding office, position or employment as the executive director of the department of institutions of a county of the fifth class who shall have held such office, position or employment for at least 1 year from the date of his original appointment and who prior thereto served as an elective officer of said county for a continuous period of at least 18 years shall continue to hold the office, position or employment of executive director of the department of institutions of said county during good behavior and shall not be removed therefrom except for cause, and then only upon written charge or charges, specifying the cause or causes, filed with the clerk of the board of chosen freeholders, and after a public hearing thereon upon notice and with an opportunity to be heard in person or by counsel.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-42 - County Administrator

40A:9-42. County administrator
40A:9-42. The board of chosen freeholders of any county, other than a county having adopted a form of government pursuant to the provisions of P.L.1972, c.154 (C.40:41A-1 et seq.), may by resolution create the office of county administrator, to act as the executive or administrative officer for the board and to have such executive and administrative powers, perform such executive and administrative duties and to receive such compensation as the resolution creating such office shall provide and as may from time to time otherwise be directed by the board by resolution.

In any county creating the position of county administrator the board by majority vote of all its members shall appoint some suitably qualified person to such office for a term of either three, four or five years, as determined by the board of freeholders at the time of the appointment, and until appointment and qualification of his successor.

L.1971, c.200, s.1; amended 1987,c.236,s.2; 1993,c.311.



Section 40A:9-43 - Counsel; Engineer; Appointment; Term

40A:9-43. Counsel; engineer; appointment; term
In every county the board of chosen freeholders shall appoint a county counsel and a county engineer. The term of office of the county counsel shall be 3 years and of the county engineer 5 years.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-44 - Road Supervisor; Appointment; Term

40A:9-44. Road supervisor; appointment; term
The board of chosen freeholders of any county, by resolution, may provide for the appointment of a county road supervisor and fix his compensation. Unless otherwise provided by law, his term of office shall be 5 years.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-46 - Medical Examiners

40A:9-46. Medical examiners
In every county the board of chosen freeholders shall appoint a county medical examiner or join in the appointment of an intercounty medical examiner in the manner and for the term provided by law. He shall be a licensed physician, a resident of the county, of recognized ability and good standing in his community, with such training or experience as may be prescribed by standards promulgated by the State Medical Examiner by rule or regulation.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-47 - Assistant Medical Examiners, Qualifications; Toxicologists, Scientific Experts, Clerical Assistants And Other Personnel

40A:9-47. Assistant medical examiners, qualifications; toxicologists, scientific experts, clerical assistants and other personnel
The county medical examiner of any county may, subject to the approval of the board of chosen freeholders, appoint such assistant medical examiners of the county, toxicologists, scientific experts, clerical assistants and other personnel as shall be deemed necessary and required, fix their compensation and prescribe their powers, duties and functions. The assistant medical examiners of the county shall have the same qualifications as the county medical examiner. The said personnel shall be under the direction and supervision of the county medical examiner.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-48 - Appointment Of Licensed Physician To Act In Certain Cases

40A:9-48. Appointment of licensed physician to act in certain cases
If the county medical examiner is unable to perform any duty imposed upon him as such medical examiner, by law, he may appoint a resident licensed physician to act for and in his behalf. The physician so appointed shall have all the powers of the county medical examiner and shall receive compensation for his services to be paid by the county.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-49 - Payment For Burial Of Unclaimed Bodies

40A:9-49. Payment for burial of unclaimed bodies
The county medical examiner upon taking charge of unidentified or unclaimed dead bodies shall make burial arrangements. If the decedent left an ascertainable estate able to pay for the burial, the cost thereof certified by the official in charge shall be payable out of such estate. If the decedent left no ascertainable estate able to pay for the burial, the cost of burial shall be borne:

a. if the decedent was an adult or emancipated child with surviving spouse, by the surviving spouse,

b. if the decedent was an unemancipated child with a surviving parent, by the surviving parent, or

c. if there is no surviving spouse or parent, as applicable, by the county.

L. 1971, c. 200, s. 1, eff. July 1, 1971. Amended by L. 1985, c. 438, s. 1, eff. Jan. 13, 1986.



Section 40A:9-49.1 - Burial Expenses Of Indigents

40A:9-49.1. Burial expenses of indigents
1.Notwithstanding any provision of law, rule or regulation to the contrary, when an indigent person dies in his resident county without a surviving spouse, parent or emancipated child or in a county other than his resident county, the resident county of the indigent decedent is responsible for the necessary and reasonable expenses for the burial. For the purposes of this act, "indigent decedent" means a person who dies without leaving an ascertainable estate sufficient to pay part or all of the person's burial expenses and whose burial expenses are not payable by the State pursuant to P.L.1959, c.86 (C.44:10-1 et seq.), P.L.1947, c.156 (C.44:8-107 et seq.) or P.L.1973, c.256 (C.44:7-85 et seq.), or by the county pursuant to N.J.S.40A:9-49.

L.1987,c.67,s.1; amended 2002, c.121, s.1.



Section 40A:9-50 - Court Orders Pertaining To Disinterment Of Dead Bodies And Duties Of Officials Therewith

40A:9-50. Court orders pertaining to disinterment of dead bodies and duties of officials therewith
40A:9-50. The Superior Court, upon the application of a proper party, may order the disinterment of any dead body, where an investigation of the cause of death is authorized, under the supervision and direction of the county medical examiner and authorize said official to remove the body to a public morgue for the purpose of examination or autopsy. The court shall direct the giving of or dispensing with notice.

L.1971, c.200, s.1; amended 1991,c.91,s.393.



Section 40A:9-51 - Morgues, Morgue Keepers; Appointments

40A:9-51. Morgues, morgue keepers; appointments
The board of chosen freeholders of any county, by resolution, may designate not more than 6 places to be used as county public morgues and provide for their maintenance and operation. The said board may appoint the morgue keepers for terms of 5 years from the date of their appointments. The morgue keepers shall be under the supervision and direction of the county medical examiner.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-52 - Morgue Keepers; Duties; Burial Certificates; Fees And Expenses

40A:9-52. Morgue keepers; duties; burial certificates; fees and expenses
The morgue keepers shall be required to provide suitable rooms for the holding of necessary examinations or autopsies. They shall dispose of the dead bodies as directed by the county medical examiner. The said county medical examiner shall grant burial certificates for the unknown or unclaimed dead only to the morgue keepers. The board of chosen freeholders shall fix and pay the fees and expenses incurred by the morgue keepers in the performance of their duties as such.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-53 - Delivery Of Unidentified, Unclaimed Dead Bodies For Placing In The Morgue

40A:9-53. Delivery of unidentified, unclaimed dead bodies for placing in the morgue
40A:9-53. In counties having morgue keepers, unidentified or unclaimed dead bodies shall be delivered to the morgue keeper, and if there be more than one, to the morgue keeper in the area where the body is at the time for such delivery. The morgue keeper shall receive and place the body in the morgue.

L.1971, c.200, s.1; amended 2002, c.121, s.2.



Section 40A:9-54 - Unidentified, Unclaimed Dead Bodies In Morgues; Disposition

40A:9-54. Unidentified, unclaimed dead bodies in morgues; disposition
40A:9-54. Unidentified or unclaimed dead bodies shall be viewed by the county medical examiner or a regularly licensed and practicing physician deputized for that purpose by the county medical examiner. Thereafter the body shall be buried by the morgue keeper at the expense of the county.

L.1971, c.200, s.1; amended 2002, c.121, s.3.



Section 40A:9-55 - Delivery Of Identified Dead Bodies To Proper Persons; Records

40A:9-55. Delivery of identified dead bodies to proper persons; records
If any dead body in a morgue received as being unidentified shall thereafter be identified, the morgue keeper, upon the order of the county medical examiner shall deliver such body to any proper person willing to accept the responsibility therefor. Said person shall state the name and last known residence of the deceased and acknowledge receipt of the body by signing for it in a book to be kept by the morgue keeper for that purpose.

The morgue keeper shall make and keep a record of all bodies received and their disposition.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-56 - Unidentified, Unclaimed Dead Bodies; Disposition Where No Morgue Keepers

40A:9-56. Unidentified, unclaimed dead bodies; disposition where no morgue keepers
40A:9-56. In any county where there is no morgue keeper, the procedure as to the disposition of unidentified or unclaimed dead bodies shall be as nearly similar as in counties having a morgue keeper and the duties which would have been performed by the morgue keeper, if there were one, shall be performed by the county medical examiner.

L.1971, c.200, s.1; amended 2002, c.121, s.4.



Section 40A:9-57 - Police To Report Finding Of Dead Body

40A:9-57. Police to report finding of dead body
Where in any municipality the police ascertain the finding or discovery of an unidentified dead body, the chief of police or other police officer on duty shall forthwith notify the county medical examiner of such finding or discovery.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-58 - Disposition Of Personal Property Of Unknown Decedent

40A:9-58. Disposition of personal property of unknown decedent
The county medical examiner shall take charge of the personal property found on or pertaining to an unknown decedent. The said county medical examiner shall make an inventory of all such personal property and file a copy thereof with the clerk of the board of chosen freeholders. Within 20 days after the death, the said personal property with a copy of the inventory shall be delivered to the county treasurer. After 20 days following such delivery the county treasurer, in his discretion, may sell said property at public or private sale. If the proceeds of any such sale shall not be claimed by a personal representative of the decedent or person entitled thereto within 2 years after the sale, the said proceeds shall become the property of the county.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-63 - County Clerk; Bond

40A:9-63. County clerk; bond
40A:9-63. Every person who shall be elected clerk of a county, before entering into his office shall give his bond to the State of New Jersey and the county as their interest may appear, with sufficient corporate surety, to be approved by the assignment judge of the Superior Court in the sum of $15,000.00 or in such greater sum not exceeding $50,000.00 as the judge may order.

The bond shall be conditioned that he will well and truly execute the office of clerk of the county of (insert name of county) and faithfully, impartially and justly perform and execute all of the duties pertaining to such office, with respect to the State of New Jersey, the said county and all persons concerned.

The bond approved by the judge together with the oath of office, shall be filed in the office of the Secretary of State of New Jersey and duplicates with the clerk of the board of chosen freeholders of the county.

L.1971, c.200, s.1; amended 1991,c.91,s.394.



Section 40A:9-63.1 - Commission; Effective Date; Term Of Office

40A:9-63.1. Commission; effective date; term of office
The commission of every newly-elected county clerk shall bear date and take effect on January 1 next succeeding his election, or if such date falls upon a Sunday, then on the following day, and the term of his office shall be 5 years.

L.1973, c. 57, s. 3, eff. March 15, 1973.



Section 40A:9-64 - County Clerk's Oath

40A:9-64. County clerk's oath
Every person elected or appointed to the office of county clerk, before entering upon the duties of his office, shall take the following oath:

"I, , county clerk of the county of do solemnly swear (or affirm) to (insert name of county) support the Constitution of this State and of the United States and perform the duties of my office as county clerk, faithfully, impartially and justly to the best of my ability."

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-65 - Performance Of Duties Before Giving Bond; Misdemeanor

40A:9-65. Performance of duties before giving bond; misdemeanor
If any person elected county clerk shall assume to perform any of the duties before giving bond as provided by law he shall be guilty of a misdemeanor.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-66 - Seals Of County Clerks

40A:9-66. Seals of county clerks
Every county clerk shall have an official seal for the office of county clerk of the county. Until otherwise provided by law, the seals of the clerks of the respective counties now in use shall be continued to be used on official documents required to be sealed by the county clerk. The county clerk in office shall be the custodian of the said seal.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-67 - Supreme Court Rules Governing County Clerks Who Are Attorneys At Law

40A:9-67. Supreme Court rules governing county clerks who are attorneys at law
A county clerk who is an attorney at law shall be subject to the rules of the Supreme Court in respect to limitations upon his practice of law.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-68 - Duties Of County Clerk For The Courts

40A:9-68. Duties of county clerk for the courts
40A:9-68. The county clerk shall perform for the Superior Court the duties pertaining thereto in their respective counties as prescribed by law and applicable to the Supreme Court rules for the administration of the courts.

The county clerk, either in person or by deputy, shall attend the sessions of the Superior Court held in the county and keep the minutes of the proceedings of said courts. The clerk and his deputy shall be under the supervision of the assignment judge of the Superior Court for the county. The minutes of said courts shall be open to the public at all proper and reasonable hours.

L.1971, c.200, s.1; amended 1991,c.91,s.395.



Section 40A:9-69 - Temporary Clerks Of Courts

40A:9-69. Temporary clerks of courts
If the county clerk or his deputy shall be absent at the sessions of said courts, the assignment judge of the Superior Court of the county may appoint a temporary clerk. The temporary clerk shall be under the supervision of the courts and shall perform such duties as shall be prescribed.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-70 - Vacancy In Office Of County Clerk Other Than By Expiration Of Term

40A:9-70. Vacancy in office of county clerk other than by expiration of term
When a vacancy shall occur in the office of the county clerk of any county other than by expiration of term, the Governor shall fill such vacancy with the advice and consent of the Senate by appointment of a member of the same political party as that of the previous incumbent of the office, and the commission of said appointee shall expire when a successor is elected and qualified. The successor in such case shall be elected for a term of 5 years at the general election next succeeding the happening of the vacancy unless such vacancy shall occur within 37 days next preceding such election, in which case it shall be filled at the second succeeding general election.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-71 - Moneys Received By County Clerk; Depositories

40A:9-71. Moneys received by county clerk; depositories
The county clerk shall be responsible and liable for all moneys received by or deposited with him in his official capacity and in respect to moneys deposited in any court with him, he shall be entitled to retain therefrom fees comparable in amount as in the case of moneys paid into court and deposited with the Clerk of the Superior Court. The county clerk shall account to the county treasurer for all such fees so retained by him.

The Superior Court assignment judge of the county, in writing, shall designate a bank or banks or trust company or trust companies in this State in which the county clerk shall deposit all moneys received by him officially and prescribe the manner in which same may be withdrawn, subject to the Supreme Court rules and regulations applicable to him as clerk of a court. The clerk shall not be personally liable for the safekeeping of moneys so deposited.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-72 - Transfer Of Records And Moneys Of County Clerk To Successor In Office

40A:9-72. Transfer of records and moneys of county clerk to successor in office
40A:9-72. The county clerk, at the expiration of his term of office or other termination thereof, or his executor or administrator, if said county clerk shall die during said term, shall, in the presence of a Superior Court judge, transfer the official records, documents, books, papers or writings and all moneys deposited or held by or for him as such official to his successor in office. Upon said transfer the successor in office shall sign and acknowledge a receipt therefor. The Superior Court judge shall certify to such transfer and the certificate together with the receipt shall forthwith be filed in the office of the Secretary of State under the direction of the judge.

L.1971, c.200, s.1; amended 1991,c.91,s.396.



Section 40A:9-73 - Powers Of County Clerk.

40A:9-73 Powers of county clerk.


40A:9-73. a. A county clerk while in office may perform all the duties and exercise the powers pertaining to the office of notary public or commissioner of deeds and upon certifying to any acknowledgment or affidavit shall affix to his signature the designation "county clerk".

b.After the adoption of a resolution by the county governing body pursuant to subsection a. of R.S.26:8-11, the county clerk may act as the local registrar for a registration district so choosing pursuant to R.S.26:8-1 within the county on such terms and conditions as the county governing body deems appropriate.

L.1971, c.200, s.1; amended 2005, c.261, s.2.



Section 40A:9-74 - Personnel In Office Of County Clerk

40A:9-74. Personnel in office of county clerk
40A:9-74. Personnel in office of county clerk.

Every county clerk may appoint a deputy clerk or two deputy clerks, one administrative and one judicial, to hold office during the pleasure of the county clerk. Upon occurrence of a vacancy in the office of a county clerk by expiration of term, death, resignation or otherwise, the deputy clerk, or the deputy clerk with seniority in counties with two deputy clerks, shall have the same powers and perform all the duties of the office of county clerk until the vacancy is filled as provided by law.

During the absence or disability of the county clerk the deputy clerk or the deputy clerk with seniority, as appropriate, shall have the powers of the county clerk and perform the duties of the office.

The county clerk may appoint from among the employees in his office special deputy clerks to serve during his pleasure and prescribe their duties. No additional compensation shall be paid for such designation.

During the absence or disability of both the county clerk and deputy clerk or deputy clerk with seniority, as appropriate, the senior special deputy clerk shall have the powers of the county clerk and perform the duties of the office.

The county clerk shall select and employ necessary clerks and other employees. Every deputy clerk and special deputy clerk shall take and subscribe before a judge of the Superior Court an oath of office in like form and character as that required to be taken by the county clerk. Appointments and oaths of office shall be filed in the office of the county clerk.

L.1971, c.200, s.1; amended 1991,c.91,s.397; 1991,c.494,s.2.



Section 40A:9-75 - County Clerk In Certain Counties May Establish Court Division And Registry Division

40A:9-75. County clerk in certain counties may establish court division and registry division
In any county having a population in excess of 400,000, and not having a register of deeds and mortgages, the county clerk therein may establish and maintain in his office 2 separate divisions to be known, respectively, as the court division and registry division. The county clerk may appoint a deputy county clerk for each division who shall hold such office during the pleasure of the county clerk but not beyond the term for which the county clerk is elected. The compensation of said deputy county clerks shall be fixed by the board of chosen freeholders of the county and paid by the county. The deputy county clerks before entering upon their duties shall take and subscribe an oath of office in similar form and manner as in the case of county clerks. In performing their duties the deputy clerks shall have the same powers as the county clerk.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-76 - Salary Of County Clerk In Certain Counties.

40A:9-76 Salary of county clerk in certain counties.

40A:9-76. The board of chosen freeholders in each county, by resolution, shall fix the annual salary of the county clerk in an amount equal to not less than sixty-five percent (65%) of the annual salary of a Judge of the Superior Court. Nothing in this section shall be construed to require that a county clerk whose annual salary exceeds the amount provided for herein shall be reduced, or that a board of chosen freeholders may not increase the salary of a county clerk in excess of the amount provided for herein.

Nothing in this section shall authorize the fixing of the salary of any person holding the office of county clerk at any amount less than that now payable pursuant to law, so long as the said person shall hold such office during the present and any consecutively ensuing term or terms, nor shall anything in this section authorize the payment of any salary for which a range is established in an amount less than the minimum of said range.

The salary of said officer shall be paid by the proper county disbursing officer in the same manner as county officers and employees are paid.

L.1971, c.200, s.1; amended 1974, c.153, s.1; 2001, c.370, s.10.



Section 40A:9-77 - Compensation Of Deputy County Clerks; Chief Clerks And Other Personnel

40A:9-77. Compensation of deputy county clerks; chief clerks and other personnel
The annual compensation of the deputy county clerk shall not exceed 3/4 of the annual compensation of the county clerk. The annual compensation of any chief clerk in the office of county clerk shall not exceed 3/5 of the annual compensation of the county clerk. The said compensations and that of all other personnel in the office of the county clerk shall be fixed by the board of chosen freeholders of the county upon the recommendation of the county clerk. The compensation of the personnel in the office of the county clerk shall be paid at the same time and in the same manner as county officers and employees are paid. The limitations of the salaries set herein shall not be construed to restrict any of said employees from participating in or benefiting from any cost of living bonus or longevity program provided for or established in the county.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-77.1 - Chapter 260 Of The Laws Of 1969 Saved From Repeal

40A:9-77.1. Chapter 260 of the laws of 1969 saved from repeal
Chapter 260 of the laws of 1969 (C. 40:38-28.1) is saved from repeal. [The act saved from repeal by this section provides that in any county of the second class having a population in excess of 500,000, the limitations imposed, pursuant to section 40A:9-77, on the amount of salary payable to the first deputy county clerk or to any executive clerk or chief clerk in the office of the county clerk, shall not be construed to restrict any of said employees from participating in or benefiting from any cost of living bonus or longevity program provided for or established in such county.]

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-77.2 - Preparation Of Annual Budget Request By County Clerk.

40A:9-77.2 Preparation of annual budget request by county clerk.
7.A county clerk shall prepare the annual budget request for the office of the county clerk pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.7.



Section 40A:9-78 - Section 4 Of Chapter 96 Of The Laws Of 1959 Saved From Repeal

40A:9-78. Section 4 of chapter 96 of the laws of 1959 saved from repeal
Section 4 of chapter 96 of the laws of 1959 (C. 40:38-6.17) is saved from repeal. [Said section saved from repeal by this section provided for the repeal of sundry sections of the Revised Statutes, the New Jersey Statutes and various acts pertaining to salaries of surrogates, registers of deeds and mortgages, county clerks and sheriffs.]

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-78.1 - Short Title.

40A:9-78.1 Short title.

1.Sections 1 through 7 of P.L.2012, c.30 (C.40A:9-78.1 et seq.) shall be known and may be cited as the "County Identification Cards for Veterans Act."

L.2012, c.30, s.1.



Section 40A:9-78.2 - "Veteran" Defined.

40A:9-78.2 "Veteran" defined.

2.As used in this act, P.L.2012, c.30 (C.40A:9-78.1 et seq.), "veteran" means a person who has served in the Army, Navy, Air Force, Marines or Coast Guard of the United States or a Reserve component thereof or the National Guard of this State as defined in section 1 of P.L.1963, c.109 (C.38A:1-1), and has been honorably discharged or released under conditions other than dishonorable from such service.

L.2012, c.30, s.2.



Section 40A:9-78.3 - Veteran Identification Card Program.

40A:9-78.3 Veteran identification card program.

3.A county clerk or register of deeds and mortgages, as appropriate, may establish a veteran identification card program for the sole purpose of identifying the holder as a veteran when such identification is required to receive discounts or other courtesies extended to military veterans.

L.2012, c.30, s.3.



Section 40A:9-78.4 - Issuance Of Card.

40A:9-78.4 Issuance of card.

4. a. When such a program has been authorized, the county clerk or register of deeds and mortgages, as appropriate, shall issue an identification card to any veteran who is a resident of the county who does not hold an identification card issued by the federal government that identifies the person as a veteran. The veteran identification card shall bear the true name, branch of the armed forces in which the veteran served, and other identifying information as certified by the applicant for such veteran identification card. Every application for a veteran identification card shall be signed and certified by the applicant and shall be supported by such documentary evidence as the county clerk or register of deeds and mortgages, as appropriate, may require.

b.The documentary evidence required by subsection a. of this section shall include the applicant's DD-214 form issued by the federal government. The county clerk or register of deeds and mortgages, as appropriate, shall require a copy of the applicant's DD-214 form to be kept on file with the application for a veteran identification card, and shall note the location of the original DD-214 form on that application form. The copy of the DD-214 and the application shall be kept confidential and shall not be considered a government record under P.L.1963, c.73 (C.47:1A-1 et seq.), except that they may be released to another government agency.

L.2012, c.30, s.4.



Section 40A:9-78.5 - Violations Relative To Veteran Identification Card.

40A:9-78.5 Violations relative to veteran identification card.

5.It shall be unlawful for any person:

a.To display or cause or permit to be displayed or have in the person's possession any canceled, fictitious, fraudulently altered, or fraudulently obtained veteran identification card;

b.To lend the veteran identification card to any other person or knowingly permit the use thereof by another;

c.To display or represent any veteran identification card not issued to the person as being the person's card;

d.To permit any unlawful use of a veteran identification card issued to the person;

e.To photograph, photostat, duplicate, or in any way reproduce any veteran identification card or facsimile thereof in such a manner that it could be mistaken for a valid veteran identification card, or to display or have in the person's possession any such photograph, photostat, duplicate, reproduction, or facsimile; or

f.To alter any veteran identification card in any manner.

L.2012, c.30, s.5.



Section 40A:9-78.6 - Card Not Deemed Proof Of Status.

40A:9-78.6 Card not deemed proof of status.

6.The veteran identification card issued under P.L.2012, c.30 (C.40A:9-78.1 et seq.), shall not be deemed sufficient valid proof of veteran status for official governmental purposes when a statute, regulation, or directive of a governmental entity requires documentation of veteran status.

L.2012, c.30, s.6.



Section 40A:9-78.7 - Violations, Disorderly Persons Offense.

40A:9-78.7 Violations, disorderly persons offense.

7.Any person who violates any of the provisions of this act, P.L.2012, c.30 (C.40A:9-78.1 et seq.), is guilty of a disorderly persons offense.

L.2012, c.30, s.7.



Section 40A:9-80 - Existing Offices Of Register Of Deeds And Mortgages, Confirmed, Continued; Exceptions

40A:9-80. Existing offices of register of deeds and mortgages, confirmed, continued; exceptions
40A:9-80. The office of register of deeds and mortgages heretofore established and now in existence in any county is confirmed and shall be continued until altered or abolished as provided by law, except that:

a.in a county in which the office of register of deeds and mortgages initially was established pursuant to P.L.1875, c.CXXXV (c.135), the office of register of deeds and mortgages shall be consolidated with the office of county clerk;

b.in a county of the second class with a population density greater than 4,500 persons per square mile and a population between 490,000 and 505,000 according to the most recent federal decennial census, the office of register of deeds and mortgages shall be consolidated with the office of county clerk upon the expiration of the term of office of the current register of deeds and mortgages or the occurrence of a vacancy prior to the expiration of the term of the current register of deeds and mortgages, whichever occurs first; and

c.in every county other than counties of the first class, the office of register of deeds and mortgages shall be consolidated with the office of county clerk upon the expiration of the term of office of the current register of deeds and mortgages or the occurrence of a vacancy prior to the expiration of the term of the current register of deeds and mortgages, whichever occurs first.

Upon the consolidation of the office of register of deeds and mortgages as provided herein, the office of register of deeds and mortgages in those counties shall be abolished, and the powers, functions, and duties of the register of deeds and mortgages shall pertain to the county clerk.

L.1971, c.200, s.1; amended 1995, c.90; 1996, c.12; 2001, c.52.



Section 40A:9-81 - Establishment Of Office Of Register Of Deeds And Mortgages In Certain Counties; Referendum

40A:9-81. Establishment of office of register of deeds and mortgages in certain counties; referendum
In every county having a population of more than 250,000 there may be a register of deeds and mortgages in and for such county. In any such county wherein the office of register of deeds and mortgages has not been established, the question of the establishment of such office may be submitted to the legal voters of the county upon the adoption of a resolution by the governing body of the county authorizing the placement of that question on the ballot. Where the question of the establishment of such office is to be submitted, it shall be submitted at the general election preceding the one at which the county clerk is to be elected in that county. The county clerk of every such county shall cause the question to be placed upon the official ballot to be used at the general election in the manner provided by law in substantially the following form: "Shall the office of the register of deeds and mortgages be established and a register be elected in county next year?" Immediately to the left of the question there shall be printed the words "Yes" and "No" , each with a square, in either of which the voter may make a cross ( x ), or a plus sign (+) or check mark ( X ) according to his choice. There shall also be printed the following: "Place a cross ( x ), or a plus sign (+) or check mark ( X ) in one of the above squares indicating your choice." If voting machines are used, a vote of "Yes" or "No" shall be equivalent to such markings, respectively.

(insert name of county)

The votes shall be canvassed and returned in the manner provided by law. If a majority of the legal voters, voting on the question, shall vote "Yes," the office of register of deeds and mortgages shall be established and a register of deeds and mortgages shall be elected in such county at the next general election. If a majority of the legal voters voting on the question shall vote "No," the office shall not be established and the county clerk shall continue to perform the duties of a county recording officer and the question shall not be submitted again to the legal voters of that county except upon a petition signed by 10% of the registered voters of the county and not until five years shall have elapsed since the prior referendum.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1983, c. 311, s. 1, eff. Aug. 26, 1983.



Section 40A:9-82 - Transfer Of Records And Papers Upon The Establishment Of Office Of Register Of Deeds And Mortgages

40A:9-82. Transfer of records and papers upon the establishment of office of register of deeds and mortgages
When the office of register of deeds and mortgages is established in any county and such a register therein has been elected, all official records, documents, papers or writings which are in the custody of the county clerk and would have been filed or deposited with the register of deeds and mortgages had there been one in office, shall be transferred by the county clerk to the said register of deeds and mortgages who shall give a receipt therefor.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-83 - Term Of Office Of Register Of Deeds And Mortgages

40A:9-83. Term of office of register of deeds and mortgages
The register of deeds and mortgages shall be elected by the legal voters of the county for a term of 5 years. He shall be commissioned by the Governor and his commission shall be issued and bear date on January 1 next following his election, or if such date falls upon a Sunday, then on the following day.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1973, c. 57, s. 1, eff. March 15, 1973.



Section 40A:9-84 - Register Of Deeds And Mortgages; Bond

40A:9-84. Register of deeds and mortgages; bond
40A:9-84. Every person who shall be elected register of deeds and mortgages of a county, before entering into his office shall give his bond to the State of New Jersey and the county as their interest may appear, with sufficient corporate surety, to be approved by the assignment judge of the Superior Court in the sum of $15,000, or in such greater sum not exceeding $50,000, as the judge may order.

The bond shall be conditioned that he will well and truly execute the office of register of deeds and mortgages of the county of (insert name of county) and faithfully, impartially and justly perform and execute all of the duties pertaining to such office, with respect to the State of New Jersey, the said county and all persons concerned.

The bond approved by the judge together with the oath of office shall be filed in the office of the Secretary of State of New Jersey and duplicates with the clerk of the board of chosen freeholders of the county.

L.1971, c.200, s.1; amended 1991,c.91,s.398.



Section 40A:9-85 - Register Of Deeds And Mortgages; Oath

40A:9-85. Register of deeds and mortgages; oath
Every person elected or appointed register of deeds and mortgages, before entering upon the duties of his office, shall take the following oath:

"I, , register of deeds and mortgages of the county of do solemnly (insert name of county) swear (or affirm) to support the Constitution of this State and the United States and perform the duties of my office as register of deeds and mortgages faithfully, impartially and justly to the best of my ability."

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-86 - Performance Of Duties Before Giving Bond; Misdemeanor

40A:9-86. Performance of duties before giving bond; misdemeanor
If any person elected register of deeds and mortgages shall assume to perform any of the duties before giving bond as provided by law, he shall be guilty of a misdemeanor.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-87 - Certain Statutory Provisions Applicable To County Clerk Where No Register Of Deeds And Mortgages

40A:9-87. Certain statutory provisions applicable to county clerk where no register of deeds and mortgages
The statutory provisions applicable to powers, functions and duties of the register of deeds and mortgages where there is such a register shall pertain to the county clerk where there is no such register.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-88 - Vacancy In Office Of Register Of Deeds And Mortgages Other Than By Expiration Of Term

40A:9-88. Vacancy in office of register of deeds and mortgages other than by expiration of term
When a vacancy shall occur in the office of the register of deeds and mortgages of any county other than by expiration of term, the Governor shall fill such vacancy with the advice and consent of the Senate, by appointment of a member of the same political party as that of the previous incumbent of the office, and the commission of said appointee shall expire when a successor is elected and qualified. The successor in such case shall be elected for a term of 5 years at the general election next succeeding the happening of the vacancy unless such vacancy shall occur within 37 days next preceding such election, in which case it shall be filled at the second succeeding general election.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-89 - Board Of Chosen Freeholders To Furnish Accommodations And Equipment For Register Of Deeds And Mortgages

40A:9-89. Board of chosen freeholders to furnish accommodations and equipment for register of deeds and mortgages
The board of chosen freeholders shall provide the register of deeds and mortgages with a suitable fireproof place separate and distinct from the office of the county clerk, together with suitable furniture and equipment, all of which shall be the property of the county. The board shall also provide said register with the necessary books and stationery. The records and documents in the office of said register shall be open to the public at all reasonable hours.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-89.1 - Preparation Of Annual Budget Request By County Register Of Deeds And Mortgages.

40A:9-89.1 Preparation of annual budget request by county register of deeds and mortgages.
6.A county register of deeds and mortgages shall prepare the annual budget request for the office of the county register of deeds and mortgages pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.6.



Section 40A:9-90 - Register Of Deeds And Mortgages Is The County Recording Officer

40A:9-90. Register of deeds and mortgages is the county recording officer
In counties having a register of deeds and mortgages the said register shall be the recording officer of the county as fully as the county clerk is the recording officer in counties not having a register of deeds and mortgages.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-91 - Personnel In The Office Of Register Of Deeds And Mortgages

40A:9-91. Personnel in the office of register of deeds and mortgages
40A:9-91. Every register of deeds and mortgages may appoint a deputy register of deeds and mortgages to hold office during the pleasure of the said register and upon the occurrence of a vacancy in the office of the register by expiration of term, death, resignation or otherwise, the deputy register shall have the same powers and perform all the duties of the office of the register of deeds and mortgages until the vacancy is filled as provided by law.

During the absence or disability of the register of deeds and mortgages the deputy register shall have the powers of the register and perform the duties of the office. At the register's request and under his supervision, the deputy register shall have full power to perform the duties of the office of register of deeds and mortgages including the signing of the name of the register of deeds and mortgages upon any or all documents left for recording or filing in said office to the same extent as the register of deeds and mortgages himself might sign. The said register may appoint from among the employees in his office special deputy registers to serve during his pleasure and prescribe their duties. During the absence or disability of both the register and the deputy register the senior special deputy register shall have the powers of the register and perform the duties of the office. The register shall select and employ the necessary clerks and other personnel. Every deputy register shall take and subscribe before a judge of the Superior Court an oath of office in like form and character as that required to be taken by the register. The oath of office of the deputy shall be filed in the office of the Secretary of State.

L.1971, c.200, s.1; amended 1991,c.91,s.399.



Section 40A:9-92 - Salary Of Register Of Deeds And Mortgages.

40A:9-92 Salary of register of deeds and mortgages.

40A:9-92. The board of chosen freeholders in each county, by resolution, shall fix the annual salary of the register of deeds and mortgages in an amount equal to not less than sixty-five percent (65%) of the annual salary of a Judge of the Superior Court. Nothing in this section shall be construed to require that a register whose annual salary exceeds the amount provided for herein shall be reduced, or that a board of chosen freeholders may not increase the salary of a register in excess of the amount provided for herein.

Nothing in this section shall authorize the fixing of the salary of any person holding the office of register of deeds and mortgages at any amount less than that now payable pursuant to law, so long as the said person shall hold such office during the present and any consecutively ensuing term or terms, nor shall anything in this section authorize the payment of any salary for which a range is established in an amount less than the minimum of said range.

The salary of said officer shall be paid by the proper county disbursing officer in the same manner as county officers and employees are paid.

L.1971, c.200, s.1; amended 1974, c.153, s.2; 2001, c.370, s.11.



Section 40A:9-93 - Compensation Of Deputy Register Of Deeds And Mortgages, Chief Clerks And Employees

40A:9-93. Compensation of deputy register of deeds and mortgages, chief clerks and employees
The annual compensation of the deputy register of deeds and mortgages shall not exceed 3/4 of the annual compensation of the register of deeds and mortgages. The annual compensation of any chief clerk in the office of the register of deeds and mortgages shall not exceed 3/5 of the annual compensation of the said register. The said compensations and that of all other personnel in the office of the register of deeds and mortgages shall be fixed by the board of chosen freeholders of the county upon the recommendation of the register of deeds and mortgages. The compensation of the personnel in the office of the register of deeds and mortgages shall be paid at the same time and in the same manner as the county officers and employees are paid. The compensation of the personnel in the office of the register of deeds and mortgages shall be paid at the same time and in the same manner as the county officers and employees are paid. The limitations of the salaries set herein shall not be construed to restrict any of said employees from participating in or benefiting from any cost of living bonus or longevity program provided for or established in the county.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-94 - Eligibility For Office Of Sheriff

40A:9-94. Eligibility for office of sheriff
No person shall be eligible to the office of sheriff of any county unless he shall have been a citizen of the United States and a resident of the county for at least 3 years next preceding his election.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-95 - Sheriff's Bond

40A:9-95. Sheriff's bond
40A:9-95. Every sheriff shall enter into bond to the State of New Jersey and the county wherein he is sheriff, with sufficient corporate surety to be approved by the assignment judge of the Superior Court in the sum of $15,000.00, or in such greater sum not exceeding $50,000.00, as the said judge may order.

The bond shall be conditioned that he will well and truly execute the office of sheriff of the county of (insert name of county) and faithfully, impartially and justly perform all of the duties pertaining to such office, with respect to the State of New Jersey, the said county and all persons concerned.

The bond approved by the judge together with the oath of office, shall be filed in the office of the Secretary of State of New Jersey and duplicates with the clerk of the board of chosen freeholders of the county.

L.1971, c.200, s.1; amended 1991,c.91,s.400.



Section 40A:9-96 - Sheriff's Oath

40A:9-96. Sheriff's oath
Every person elected or appointed to the office of sheriff, before entering upon the duties of his office, shall take the following oath:

"I, , sheriff of the county of do solemnly swear (or affirm) to (insert name of county) support the Constitution of this State and of the United States and perform the duties of my office as sheriff, faithfully, impartially and justly to the best of my ability."

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-97 - Certificate For Commission

40A:9-97. Certificate for commission
40A:9-97. The taking of the oath of office and the execution of the required bond by a newly elected sheriff shall be certified by a Superior Court judge to the Governor in connection with the issuance of the sheriff's commission.

L.1971, c.200, s.1; amended 1991,c.91,s.401.



Section 40A:9-98 - Sheriff Not To Perform Duties Of Office Before Giving Bond And Taking Oath; Misdemeanor

40A:9-98. Sheriff not to perform duties of office before giving bond and taking oath; misdemeanor
If a sheriff elect shall perform any of the duties of his office before giving bond or taking the oath of office as provided by law, he shall be guilty of a misdemeanor.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-99 - Sheriff May Act In Certain Cases Where Commission Delayed

40A:9-99. Sheriff may act in certain cases where commission delayed
If the receipt by a newly elected or appointed sheriff of his commission is delayed, the said sheriff may nevertheless act as said sheriff for a period not exceeding one month before receiving his said commission.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-100 - Effective Date Of Commission And Expiration Of Term Of Office

40A:9-100. Effective date of commission and expiration of term of office
The commission of every newly-elected sheriff shall bear date and take effect on January 1, next succeeding his election, or if such date falls upon a Sunday, then on the following day, and the term of his office shall be 3 years.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1973, c. 57, s. 2, eff. March 15, 1973.



Section 40A:9-101 - Failure Of Sheriff Elect To Qualify; Effect

40A:9-101. Failure of sheriff elect to qualify; effect
When any newly elected sheriff shall fail to qualify by giving the required bond and taking and subscribing his oath of office within 30 days following his election or within the time fixed by the court as herein provided, his office shall be deemed vacant. The Superior Court, for good cause shown, shall have jurisdiction to extend the time for qualification.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-102 - Vacancy In Office, Other Than By Expiration Of Term

40A:9-102. Vacancy in office, other than by expiration of term
When a vacancy shall occur in the office of sheriff of any county, other than by expiration of term, the Governor shall fill such vacancy with the advice and consent of the Senate by appointment of a member of the same political party as that of the previous incumbent of the office, and the commission of said appointee shall expire when a successor is elected and qualified. The successor in such case shall be elected for a term of 3 years at the general election next succeeding the happening of the vacancy unless such vacancy shall occur within 37 days next preceding such election, in which case it shall be filled at the second succeeding general election.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-103 - Bond And Oath Of Appointee To Fill Vacancy

40A:9-103. Bond and oath of appointee to fill vacancy
Every person appointed by the Governor to fill a vacancy in the office of sheriff, before proceeding to execute his office, shall give the bond and take and subscribe the oath in the manner and form prescribed for a sheriff elect.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-104 - Salary Of Sheriff.

40A:9-104 Salary of sheriff.

40A:9-104. The board of chosen freeholders in each county, by resolution, shall fix the annual salary of the sheriff in an amount equal to not less than sixty-five percent (65%) of the annual salary of a Judge of the Superior Court. Nothing in this section shall be construed to require that a sheriff whose annual salary exceeds the amount provided for herein shall be reduced, or that a board of chosen freeholders may not increase the salary of a sheriff in excess of the amount provided for herein.

Nothing in this section shall authorize the fixing of the salary of any person holding the office of sheriff at any amount less than that now payable pursuant to law, so long as the said person shall hold such office during the present and any consecutively ensuing term or terms, nor shall anything in this section authorize the payment of any salary for which a range is established in an amount less than the minimum of said range.

The salary of said officer shall be paid by the proper county disbursing officer in the same manner as county officers and employees are paid.

L.1971, c.200, s.1; amended 1973, c.292, s.1; 1974, c.153, s.3; 2001, c.370, s.12.



Section 40A:9-105 - Expenses Payable To Sheriffs

40A:9-105. Expenses payable to sheriffs
The sheriffs shall be entitled to receive in addition to the salaries provided by law, their actual expenses incurred by them personally in performing their duties such as transportation, telephone, telegraph and postal charges, to be paid by the board of chosen freeholders of the respective counties.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-106 - Uncollected Fees Credited To Account Of Former Sheriff

40A:9-106. Uncollected fees credited to account of former sheriff
All uncollected fees due for services rendered or expenses incurred by a deceased, disabled or disqualified sheriff shall be taxed and collected by the acting sheriff, or the newly appointed or elected sheriff and credited to the account of the former sheriff.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-107 - Sheriff To Deliver To His Successor Moneys And Papers

40A:9-107. Sheriff to deliver to his successor moneys and papers
When any person shall cease to hold the office of sheriff he shall deliver to his successor all processes, orders, mandates and papers of every kind remaining in his hands unexecuted or unreturned or otherwise outstanding and all moneys held by him as sheriff.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-108 - Sheriff Not To Hold Other Civil Office; Exceptions

40A:9-108 Sheriff not to hold other civil office; exceptions

40A:9-108. No person shall hold any other civil office during the time he holds and exercises the office of sheriff and by acceptance of the latter office his former office shall be deemed vacated, provided, however, that the governing body of any county may, by ordinance or resolution, as appropriate, provide that any person holding and exercising the office of sheriff may simultaneously hold and exercise the office of county emergency management coordinator but shall not receive any compensation or any other benefits otherwise attached to the office of county emergency management coordinator during such time as such person shall hold both such offices.

amended 1979, c.99; 2015, c.90.



Section 40A:9-109 - Amercement Of Sheriff, Acting Sheriff

40A:9-109. Amercement of sheriff, acting sheriff
If a sheriff or acting sheriff fails to perform any duty imposed upon him by law in respect to writs of execution resulting in loss or damage to the judgment creditor, he shall be subject to amercement in the amount of such loss and damage to and for the use of the judgment creditor. Such amercement may be made by the court having jurisdiction of the judgment and proceedings for the enforcement thereof in an action or proceeding for amercement or in the nature of an amercement brought for the purpose. The court may proceed in a summary manner or otherwise. The delinquent sheriff or acting sheriff shall also be subject to attachment or punishment for contempt.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-110 - Amercement; Court To Designate Enforcement Officer

40A:9-110. Amercement; court to designate enforcement officer
When an amercement or judgment or order in the nature of an amercement has been obtained against a sheriff or acting sheriff the court shall designate the officer to enforce such amercement.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-111 - Bonds Taken By Sheriffs

40A:9-111. Bonds taken by sheriffs
40A:9-111. All bonds required by law to be taken by the sheriff shall be recorded in the office of the county clerk in a book to be provided for that purpose, and upon being so recorded, shall have the force and effect of a recognizance. A copy of the bond duly certified by the county clerk shall be evidential in any court and have the same effect as if the original bond were produced and proven. Where the condition of any such bond shall have been fully complied with, the sheriff shall execute a warrant to cancel the bond and the record thereof. Any such bond may be cancelled and discharged by such warrant or by the Superior Court and a notation of said discharge shall be entered in the said book.

L.1971, c.200, s.1; amended 1991,c.91,s.402.



Section 40A:9-113 - Acting Sheriff Or Newly Appointed Or Elected Sheriff To Execute Uncompleted Writs And Processes

40A:9-113. Acting sheriff or newly appointed or elected sheriff to execute uncompleted writs and processes
All writs and processes remaining unexecuted which were in the hands of a sheriff at the time of his death, disability or disqualification, shall be executed or the execution thereof completed by the acting sheriff, if there be one, otherwise the newly appointed or elected sheriff.

All advertisements of sales of real and personal property shall be continued and adjournments of such sales may be made, of which all persons shall take notice without any other than the usual notice required by law for such advertisements, adjournments and sales. Said advertisements, adjournments and sales shall be made by the acting sheriff, if there be one, otherwise the newly appointed or elected sheriff as though the writs and processes had been directed and delivered to such acting sheriff or newly appointed or elected sheriff.

The acting sheriff or newly appointed or elected sheriff shall be entitled to the same fees for his services and be liable to all the penalties and consequences of law for neglect of duty, as if the writs and processes had been originally directed and delivered to him.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-114 - Exercise Of Office Pending New Appointment Or Election

40A:9-114. Exercise of office pending new appointment or election
In any case of vacancy in the office of sheriff, the undersheriff, or if there be more than one undersheriff, the undersheriff who shall have been designated as acting sheriff shall act as sheriff and perform the duties of that office in the county until a new sheriff is appointed or elected and duly qualified.

In each county in which there is more than one undersheriff the sheriff shall designate annually one of the undersheriffs to be acting sheriff, by written designation filed with the county clerk, which designation may be revoked and a new designation made in similar manner. When the new sheriff shall be appointed or elected and duly qualified, the powers and duties of the undersheriff as acting sheriff shall cease.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-115 - Undersheriffs; Appointments; Oaths

40A:9-115. Undersheriffs; appointments; oaths
40A:9-115. The appointment of an undersheriff shall be by writing under the hand and seal of the sheriff. Every undersheriff, before he assumes his office, shall take and subscribe before a judge of the Superior Court, an oath that he will well and faithfully, impartially and justly execute the office of undersheriff, according to the best of his ability and judgment. His appointment, with the certificate of his oath indorsed thereon and attested by the judge, shall be filed in the office of the county clerk. Nothing in this section shall prevent the sheriff at his pleasure from removing an undersheriff.

L.1971, c.200, s.1; amended 1991,c.91,s.403.



Section 40A:9-116 - Limitations On Number Of Undersheriffs

40A:9-116. Limitations on number of undersheriffs
Except as hereinafter provided, in all counties the sheriff may appoint not more than three undersheriffs. In counties in which the sheriff assumes the custody, keeping and charge of the county jail or jails and all prisoners therein, as provided by R.S.30:8-17, the sheriff may appoint one additional undersheriff. All such undersheriffs shall hold office during the pleasure of the sheriff making the appointment, or his successor. The undersheriffs shall be included in the unclassified service of the civil service.

L.1971, c.200, s.1; amended 1984,c.211; 1991,c.330.



Section 40A:9-117 - Undersheriffs, Chief Clerks And Other Personnel; Compensation

40A:9-117. Undersheriffs, chief clerks and other personnel; compensation
The sheriff shall select and employ the necessary deputies, chief clerks and other personnel. The sheriff shall fix the compensation they shall receive in accordance with the generally accepted county salary ranges and within the confines of the sheriff's budget allocation set by the governing body. The annual compensation of the undersheriff shall not exceed 90% of the annual compensation of the sheriff. The compensation of the personnel in the office of sheriff shall be paid at the same time and in the same manner as the county officers and employees are paid. The limitations of the salaries set herein shall not be construed to restrict any of said employees from participating in or benefiting from any cost of living bonus or longevity program provided for or established in the county.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1981, c. 375, s. 1, eff. Dec. 31, 1981; L.1984, c. 35, s. 1, eff. April 19, 1984.



Section 40A:9-117.1 - Retirement Upon Pension; Certain Sheriff's Secretaries

40A:9-117.1. Retirement upon pension; certain sheriff's secretaries
The board of chosen freeholders of any county is authorized by resolution to retire upon a pension in amount of not in excess of 1/4 of salary payable in the last year of employment a sheriff's secretary, 62 or more years of age, who has or shall have served 10 or more years in employment by the sheriff and who has suffered partial disability as result of a gun shot wound suffered in the line of duty.

L.1971, c. 303, s. 1, eff. Aug. 27, 1971.



Section 40A:9-117.2 - Appointment Of Unpaid Deputy Sheriffs.

40A:9-117.2 Appointment of unpaid deputy sheriffs.

1.In addition to the deputies authorized to be appointed pursuant to N.J.S.40A:9-117, the sheriff of any county may designate and appoint deputy sheriffs to serve at the pleasure of the sheriff without compensation. The sheriff may appoint the lesser of either 85 deputy sheriffs or one deputy sheriff for every 10,000 inhabitants of the county, according to the latest federal decennial census. At the time of or prior to their appointment, all deputy sheriffs shall have completed an appropriate course of training approved by the Police Training Commission. As an auxiliary force of the sheriff's office, they shall assist in providing for the health, safety and welfare of the people of the State of New Jersey and aid in the prevention of damage to and the destruction of property during any emergency and such other duties as may be prescribed and directed by the sheriff.

No sheriff shall appoint or continue the designation of any deputy sheriff pursuant to this section unless the governing body of the county shall appropriate moneys for the entire cost of effecting and maintaining insurance with any insurance company authorized to do business in this State for acts or omissions committed by such deputy sheriffs in the course of their official duties.

L.1975,c.272,s.1; amended 1981, c.462, s.47; 2004, c.149.



Section 40A:9-117.3 - Deputy Sheriffs; Rights, Privileges And Immunities

40A:9-117.3. Deputy sheriffs; rights, privileges and immunities
Deputy sheriffs in good faith carrying out, complying with, or attempting to comply with the directions of the sheriff, or performing any authorized service in connection therewith, shall have and possess all of the rights, privileges and immunities conferred upon law enforcement officers of the sheriff; provided that all such deputy sheriffs shall, at the time of or prior to their appointment, complete an appropriate course of training approved by the police training commission.

L.1975, c. 272, s. 2, eff. Jan. 8, 1976.



Section 40A:9-117.4 - Deputy Sheriffs; Identification And Badges

40A:9-117.4. Deputy sheriffs; identification and badges
The sheriff shall issue identification and badges to such deputy sheriffs as he shall designate and approve.

L.1975, c. 272, s. 3, eff. Jan. 8, 1976.



Section 40A:9-117.5 - Chief Warrant Officer

40A:9-117.5. Chief warrant officer
A sheriff may appoint a chief warrant officer to serve for a term of one year without having to take a civil service examination. The chief warrant officer shall have full police officer status as is granted to other sheriff's officers, provided that the officer has been certified by the Police Training Commission as having completed a police training course at an approved school, pursuant to P.L.1961, c. 56 (C. 52:17B-66 et seq.).

L.1976, c. 85, s. 1, eff. Sept. 7, 1976. Amended by L.1981, c. 462, s. 48; L.1983, c. 286, s. 2, eff. July 29, 1983.



Section 40A:9-117.5A - Inapplicability Of Act To Tenure Attained Prior To Effective Date

40A:9-117.5a. Inapplicability of act to tenure attained prior to effective date
This act shall not adversely affect tenure attained by a chief warrant officer prior to the effective date thereof pursuant to the provisions of P.L.1976, c. 85 (C. 40A:9-117.5).

L.1983, c. 286, s. 3, eff. July 29, 1983.



Section 40A:9-117.6 - Sheriff's Officers; Appointment; Duties

40A:9-117.6. Sheriff's officers; appointment; duties
The sheriff of each county shall, subject to the budget of the county, appoint such persons as may be necessary, to the position of sheriff's officer, pursuant to the provisions of Title 11 of the Revised Statutes, where applicable, to perform the duties involved in attending the courts heretofore performed by court attendants, or in serving court processes, or in the investigation and apprehension of violators of the law, or in criminal identification, or in ballistics, or in any related work which the sheriff shall, from time to time prescribe and as shall be determined to be appropriate by the Civil Service Commission. Except as provided herein, no such officer shall be assigned to any penal institution, jail, penitentiary, county correction center or workhouse for the purpose of guarding, having custody of, or being charged with the rehabilitation of any inmate housed therein, except upon emergency conditions. Any sheriff's officer who, on the effective date of this act, is assigned to any penal institution, jail, penitentiary, county correction center, or workhouse for the purpose of guarding, having custody of, or being charged with the rehabilitation of any inmate housed therein, may continue to serve in such capacity until such officer is reassigned or terminated, at which time the position shall be filled with an individual in a title appropriate to the duties to be performed.

L.1982, c. 133, s. 1, eff. Sept. 14, 1982. Amended by L.1984, c. 35, s. 3, eff. April 19, 1984.



Section 40A:9-117.6A - Applicability Of "45-day" Rule For Violation Of Internal Rules To Sheriff's Officers.

40A:9-117.6a Applicability of "45-day" rule for violation of internal rules to sheriff's officers.

2.A person shall not be removed from employment or a position as a sheriff's officer, or suspended, fined or reduced in rank for a violation of the internal rules and regulations established for the conduct of employees of the sheriff's department unless a complaint charging a violation of those rules and regulations is filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. A failure to comply with this section shall require a dismissal of the complaint. The 45-day time limit shall not apply if an investigation of a sheriff's officer for a violation of the internal rules and regulations of the sheriff's department is included directly or indirectly within a concurrent investigation of that officer for a violation of the criminal laws of this State; the 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement in this section for the filing of a complaint against a sheriff's officer shall not apply to a filing of a complaint by a private individual.

L.2006, c.54, s.2.



Section 40A:9-117.7 - Person Appointed To Perform Duties Listed In S. 40a:9-117.6 As Sheriff's Officer

40A:9-117.7. Person appointed to perform duties listed in s. 40A:9-117.6 as sheriff's officer
Any person who is appointed on or after the effective date of this act to perform the duties set forth in section 1 of this act shall be appointed as a sheriff's officer.

L.1982, c. 133, s. 2, eff. Sept. 14, 1982.



Section 40A:9-117.8 - Court Attendants; Application For Appointment As Sheriff's Officer

40A:9-117.8. Court attendants; application for appointment as sheriff's officer
Every duly appointed employee holding permanent civil service status in a title the functions of which encompass the performance of duties set forth in section 1 of this act, may apply to the sheriff for appointment as a sheriff's officer within 30 days after the effective date of this act, and shall be so appointed to the corresponding level sheriff's officer title and be granted permanent civil service status upon meeting the training qualifications for the position of sheriff's officer. Training may be waived at the discretion of the sheriff, if the applicant has graduated from a police training school or has 10 or more years in the position held by the employee immediately prior to appointment as a sheriff's officer.

If no application is made, the employee's title shall remain in effect, together with all duties, benefits, privileges and powers pertaining thereto. If application is made and the applicant shall fail to meet the qualifications for sheriff's officer within a reasonable period as the Civil Service Commission shall prescribe, the employee's title shall remain in effect as if no application had been made.

L.1982, c. 133, s. 3, eff. Sept. 14, 1982. Amended by L.1983, c. 449, s. 1, eff. Jan. 9, 1984.



Section 40A:9-117.9 - Seniority; Inclusion Of Permanent Time In Grade In Former Titles; Reclassification Of Provisional Civil Service Status

40A:9-117.9. Seniority; inclusion of permanent time in grade in former titles; reclassification of provisional civil service status
Seniority for employees appointed as sheriff's officers pursuant to this act shall be calculated so as to include permanent time in grade in their former titles for civil service purposes. All employees who, on the effective date of this act, held provisional civil service status in a title the functions of which encompass duties set forth in section 1 of this act, shall be reclassified by the Civil Service Commission under the appropriate level sheriff's officer title and may continue in a provisional status pending the regular civil service examination process.

L.1982, c. 133, s. 4, eff. Sept. 14, 1982.



Section 40A:9-117.10 - Duties, Benefits And Powers; Compensation

40A:9-117.10. Duties, benefits and powers; compensation
Sheriff's officers appointed under the provisions of this act shall have the duties, benefits and powers conferred by law on sheriff's officers, and their compensation shall be as fixed by the sheriff in accordance with the generally accepted county salary ranges and within the confines of the sheriff's budget allocation set by the governing body.

L.1982, c. 133, s. 5, eff. Sept. 14, 1982. Amended by L.1984, c. 35, s. 4, eff. April 19, 1984.



Section 40A:9-117.11 - Decrease Of Compensation On Appointment; Prohibition

40A:9-117.11. Decrease of compensation on appointment; prohibition
Nothing in this act shall permit the decrease of compensation paid to persons employed as of the effective date of the act, who shall receive appointments as sheriff's officers pursuant to this act.

L.1982, c. 133, s. 6, eff. Sept. 14, 1982.



Section 40A:9-117.12 - Person Over 35 Appointed As Sheriff's Officer; Continuance As Member Of Retirement System

40A:9-117.12. Person over 35 appointed as sheriff's officer; continuance as member of retirement system
Any person who is over 35 years of age on the effective date of this act, and who is subsequently appointed as a sheriff's officer pursuant to this act, shall remain a member of the retirement system of which he is a member on that date.

L.1982, c. 133, s. 7, eff. Sept. 14, 1982.



Section 40A:9-117.13 - Person Under 35; Transfer Of Membership In Public Employees' Retirement System Or County Pension Fund To Police And Firemen's Retirement System

40A:9-117.13. Person under 35; transfer of membership in public employees' retirement system or county pension fund to police and firemen's retirement system
a. Any person who is 35 years of age or younger on the effective date of this act, and who is subsequently appointed as a sheriff's officer pursuant to this act, shall be permitted to transfer his membership in the Public Employees' Retirement System of New Jersey under P.L.1954, c. 84 (C. 43:15A-1 et seq.), or in a county pension fund created under P.L.1943, c. 160 (C. 43:10-18.1 et seq.) or P.L.1948, c. 310 (C. 43:10-18.50 et seq.) or article 1 of chapter 10 of Title 43 of the Revised Statutes (R.S. 43:10-1 et seq.) to the Police and Firemen's Retirement System of New Jersey established by P.L.1944, c. 255 (C. 43:16A-1 et seq.) by waiving all rights and benefits which would otherwise be provided by the Public Employees' Retirement System of New Jersey or county pension fund and making a lump sum payment into the Police and Firemen's Retirement System of New Jersey annuity savings fund of the amount of the difference between the contribution which was paid as a member of the Public Employees' Retirement System of New Jersey or county pension fund and the contribution that would have been required if he had been a member of the Police and Firemen's Retirement System of New Jersey since the date of last enrolling in the Public Employees' Retirement System of New Jersey or a county pension fund. In addition, the employee shall be liable for any payment to the retirement system that the employer would have been required to make on behalf of the member for the purchase of such credit; this payment may be made in regular monthly installments or in a lump sum, as the employee may elect, and pursuant to rules and regulations as may be promulgated by the Division of Pensions. He may also be permitted to continue his membership in the Public Employees' Retirement System of New Jersey or county pension fund by waiving all rights and benefits which would otherwise be provided by the Police and Firemen's Retirement System of New Jersey. Any waiver shall be accomplished by filing forms satisfactory to the Division of Pensions, which is responsible for the administration of the Police and Firemen's Retirement System of New Jersey, within 90 days following the date of appointment. In the absence of a filing of a timely waiver by the person, his pension status shall remain unchanged and his membership shall not be transferred to the Police and Firemen's Retirement System of New Jersey.

b. The transfer of membership from the Public Employees' Retirement System of New Jersey or county pension fund to the Police and Firemen's Retirement System of New Jersey shall be done in accordance with the provisions of P.L.1973, c. 156 (C. 43:16A-62 et seq.) and this act. Whenever in P.L.1973, c. 156 a period of time is set which is to be calculated from the effective date of that act, the time shall be calculated from the date of appointment as sheriff's officer pursuant to this act for the purposes hereof.

L.1982, c. 133, s. 8, eff. Sept. 14, 1982.



Section 40A:9-117.14 - Sheriff's Officers; Eligibility For Permanent Appointment Without Civil Service Open Competitive Examination

40A:9-117.14. Sheriff's officers; eligibility for permanent appointment without civil service open competitive examination
In any county, except a county of the first class, any person who on the effective date of this act is employed in the position of sheriff's officer as a provisional employee, who has at least five years as a sworn police officer or has at least two years' experience as a provisional sheriff's officer, and who, prior to July, 1982, is enrolled in or who has successfully completed a certified Police Academy Training Course in the State of New Jersey, shall be eligible for permanent appointment by the sheriff, at his discretion, to the position of sheriff's officer without having to take the civil service open competitive examination, upon passage of a qualifying examination for the position administered by the Department of Civil Service.

L.1983, c. 131, s. 1, eff. April 11, 1983.



Section 40A:9-117.15 - Sheriff's Officer Chief; Creation Of Position Permitted

40A:9-117.15. Sheriff's officer chief; creation of position permitted
The sheriff of any county may create the position of sheriff's officer chief. In a county which has adopted the provisions of Title 11A of the New Jersey Statutes, the position of sheriff's officer chief shall be an unclassified position. The sheriff's officer chief shall be the highest ranking uniformed officer within the county sheriff's department.

L.1989, c.280, s.1.



Section 40A:9-117.16 - Candidates For Sheriff's Officer Chief; Requirements

40A:9-117.16. Candidates for sheriff's officer chief; requirements
A candidate for the position of sheriff's officer chief shall be a citizen of the United States, and a resident of the county of appointment for at least three years next preceding his appointment. In addition, a candidate shall be certified by the Police Training Commission as having completed a police training course at an approved school, pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), and shall have at least 10 years' experience in law enforcement.

L.1989, c.280, s.2.



Section 40A:9-117.17 - Appointment, Term

40A:9-117.17. Appointment, term
Any sheriff's officer chief appointed under this act shall be appointed by the sheriff to serve a term of one year, subject to reappointment by the sheriff.

L.1989, c.280, s.3.



Section 40A:9-117.18 - Sheriff To Prescribe Duties

40A:9-117.18. Sheriff to prescribe duties
The sheriff shall prescribe the duties of the office of sheriff's officer chief.



L.1989, c.280, s.4.



Section 40A:9-117.19 - Continuation Of Position Of Sheriff's Officer Chief, Reappointment

40A:9-117.19. Continuation of position of sheriff's officer chief, reappointment
Notwithstanding the provisions of section 3 of this act, any person serving as a sheriff's officer chief on the effective date of this act shall remain in the position until the expiration of his term of appointment, and may be reappointed for a term to be determined by the appointing authority.

L.1989, c.280, s.5.



Section 40A:9-117A - Sheriff's Investigators

40A:9-117a. Sheriff's investigators
The sheriff of each county may appoint a number of persons, not to exceed 15% of the total number of sheriff's officers employed by the sheriff and set forth in the sheriff's table of organization in the county budget, to the position of sheriff's investigator. All sheriff's investigators shall serve at the pleasure of the sheriff making their appointment and shall be included in the unclassified service of the civil service.

A sheriff's investigator appointed pursuant to this section shall have the same compensation, benefits, powers and police officer status as is granted to sheriff's officers. The duties of sheriff's investigators shall be law enforcement investigations and related duties. A person appointed to the position of sheriff's investigator shall, within 18 months of appointment, complete a police training course at an approved school and receive certification by the Police Training Commission as provided in P.L.1961, c. 56 (C. 52:17B-66 et seq.). The implementation of this act shall not result in the layoff of permanent sheriff's officers.

L. 1987, c. 113, s. 2.



Section 40A:9-117B - Appointment, Transfer Of Certain Law Enforcement Officers Permitted.

40A:9-117b Appointment, transfer of certain law enforcement officers permitted.

1. a. For the purposes of P.L.1985, c.439 (C.40A:14-146.8 et seq.), a county sheriff of a county that has established a county police department or force shall be entitled to act as a local unit, as defined in that act, and appoint Class Two special law enforcement officers for the purposes set forth in subsection b. of this section.

b.Class Two special law enforcement officers appointed pursuant to subsection a. of this section may be authorized to perform court security duties for the Superior Court when deemed appropriate by the Assignment Judge of the county. Class Two officers appointed pursuant to this section shall be subject to the same requirements, rules, and regulations established by the Assignment Judge of the county for sheriff's officers performing court security within the Superior Court's facilities in that county. The particular court security duty assignments of Class Two officers appointed pursuant to this section shall be determined by the sheriff with the approval of the Assignment Judge of the county. The utilization of Class Two officers appointed pursuant to this section, and the court security assignments they are authorized to perform, shall be incorporated into the local court security plan as approved by the Assignment Judge of the county. The provisions of this subsection shall not be construed to alter or abrogate in any manner either the sheriff's responsibilities or the authority of the Assignment Judge under subsection d. of N.J.S.2B:6-1.

L.2013, c.21, s.1.



Section 40A:9-118 - Compensation Of Criminal Identification Bureau Personnel

40A:9-118. Compensation of criminal identification bureau personnel
In counties having criminal identification bureaus in the office of the sheriffs of said counties, the board of chosen freeholders, by resolution, shall provide for the appointment and duties of the personnel of said bureau which may include according to the determination of the said board, supervisors, chief identification officer, deputy chief identification officers, identification officers, identification clerks and junior identification clerks. The board of chosen freeholders of said counties, by resolution, and upon recommendation of the sheriff shall adopt a schedule of minimum and maximum annual salaries for said personnel and provide for the payment of said salaries in semimonthly installments by the county treasurer or in the same manner as other county employees are paid. Annual increases or increments in their compensation may be provided for.

Nothing contained herein shall be deemed to reduce the amount of any salaries being presently paid to the personnel of the criminal identification bureaus in said counties.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-119 - Status Of Criminal Identification Bureau Personnel

40A:9-119. Status of criminal identification bureau personnel
Identification clerks having served 5 years as such, shall be classified as identification officers and upon reaching such status shall receive the salaries of identification officers starting with the minimum annual salary for said identification officers.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-119.1 - Field Representative Of Narcotic Education; Permanent Appointment With Competitive Examination

40A:9-119.1. Field representative of narcotic education; permanent appointment with competitive examination
Any person who has held on a temporary basis the position of field representative of narcotic education in the office of the sheriff of a county of the first class, and who has been employed in the sheriff's office for no less than 14 years and who has at least 14 years of service with municipal government shall be eligible for appointment as field representative of narcotic education on a permanent basis without having to take a civil service open competitive examination.

L.1972, c. 90, s. 1, eff. July 10, 1972.



Section 40A:9-119.2 - Director Of Bureau Of Narcotics; Appointment

40A:9-119.2. Director of bureau of narcotics; appointment
The sheriff of any county may appoint any person who, at the time of his appointment, has: a. served for 10 years or more as a law enforcement official, three years of which shall have been in a supervisory position that included responsibilities for narcotic investigation or control activities; and b. has been certified by the Police Training Commission as having completed a police training course at an approved police training school, pursuant to P.L. 1961, c. 56 (C. 52:17B-66 et seq.), as director of the bureau of narcotics, to serve for a term of one year without having to take a civil service examination. The director of the bureau of narcotics shall have full police officer status, as is granted to other sheriff's officers.

L.1984, c. 167, s. 1, eff. Oct. 18, 1984.



Section 40A:9-120 - Constables; Appointment

40A:9-120. Constables; appointment
The governing body of any municipality, by resolution, may appoint not less than 2 nor more than 50 constables. To be eligible the persons to be appointed constables shall be residents and qualified voters of the municipality for at least 3 years prior to their appointment. Constables may exercise their functions and perform their duties anywhere in the county wherein the appointing municipality is located.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-121 - Constables; Terms Of Office

40A:9-121. Constables; terms of office
Every constable shall qualify within 30 days of the appointment and shall hold office for a term of 3 years unless the governing body by its resolution of appointment shall fix a one-year term.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-122 - Annual Charges Payable By Constables; Badges

40A:9-122. Annual charges payable by constables; badges
The governing body of any municipality, by resolution, may provide for an annual charge for the privilege of holding the office, to be paid by each constable in an amount not exceeding $50.00. The municipality shall supply each constable with a badge suitably inscribed, to be returned at the expiration of the constable's term.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-123 - Constables; Vacancy

40A:9-123. Constables; vacancy
Vacancies in the office of constable other than by expiration of term resulting from death, resignation, or otherwise may be filled for the unexpired term by the governing body of the municipality within which the vacancy occurs.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-124 - Constable's Oath

40A:9-124. Constable's oath
Every person appointed as a constable, before entering upon the duties of his office, shall take, subscribe and file with the municipal clerk the following oath:

"I, , constable of the county of do solemnly swear (or affirm) to (insert name of county) support the Constitution of this State and of the United States and to perform the duties of my office as constable, faithfully, impartially and justly to the best of my ability."

The oath may be administered by the municipal clerk or by any person authorized by law to administer oaths.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-125 - Constable's Bond

40A:9-125. Constable's bond
Every person appointed as a constable, before entering upon the execution of his office, shall give bond in such form and amount as the governing body shall prescribe with sufficient surety to be approved by said governing body.

The bond shall be filed in the office of the municipal clerk.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-126 - Actions On Constable's Bond

40A:9-126. Actions on constable's bond
40A:9-126. Actions on a constable's bond may be prosecuted in the Superior Court in like manner as in the case of actions on a sheriff's bond. Applications incidental to such actions may be made to the Superior Court in similar manner as in the case of applications incidental to actions and proceedings on official bonds as provided in Title 2A of the New Jersey Statutes. In any such action or proceeding any party in interest shall be entitled on demand to a jury trial. In any such action or proceeding a municipality shall not be liable for costs unless otherwise provided by the rules of the court.

If any person shall sustain loss by the neglect or default of any constable in the discharge of his official duties such person shall have an action in his own right upon the constable's bond.

L.1971, c.200, s.1; amended 1991,c.91,s.404.



Section 40A:9-126.1 - Constable's Reports

40A:9-126.1. Constable's reports
Every constable shall on or before the first Wednesday following the first Monday of every month file with the governing body by whom he was elected or appointed, a report of his official activities, other than in connection with court or judicial proceedings, for the month immediately past. The governing body shall forward a copy of the report to the municipal chief of police.

The report shall list the names and addresses of all persons contacted by the constable in his official capacity, together with the date, time and purpose of the contact. In addition the report shall contain an accurate statement of all fees collected by the constable and from whom and for what service each fee was collected.

The failure by a constable to file such a report, for 2 consecutive months, unless he was prevented from so doing by reason of his physical incapacity, shall result in his office being deemed vacant and he shall be barred from exercising the rights and privileges thereof.

Any constable who falsifies such a report shall be guilty of a misdemeanor.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-127 - Actions For Money Payable To Or By Constables; Jurisdiction

40A:9-127. Actions for money payable to or by constables; jurisdiction
40A:9-127. The Superior Court shall have jurisdiction over actions or proceedings involving money payable to or by a constable and may make appropriate orders and judgments, in a summary manner, in the case of absconding, insolvent, incapacitated or deceased constables.

L.1971, c.200, s.1; amended 1991,c.91,s.405.



Section 40A:9-128 - Statutes Repealed

40A:9-128. Statutes repealed
The following sections, acts and parts of acts, together with all amendments and supplements thereto, are hereby repealed.

Revised Statutes Sections

40:21-1, 40:21-2

40:21-4

40:21-6

40:21-7 amended 1953, c. 37

40:21-16, 40:21-17

40:21-18, 40:21-18.1

40:21-19 amended 1967, c. 103

40:21-20

40:21-21

40:21-22, 40:21-23

40:21-24 amended 1948, c. 78; 1953, c. 37

40:21-25 amended 1953, c. 37

40:21-26

40:21-27

40:21-28 amended 1953, c. 37

40:21-29, 40:21-30

40:21-31

40:21-32 amended 1953, c. 37

40:21-33 amended 1953, c. 37

40:21-34 to 40:21-47 both inclusive

40:21-48 amended 1961, c. 64

40:21-49 to 40:21-51 both inclusive

40:21-52 amended 1953, c. 37

40:21-54 to 40:21-56 both inclusive

40:21-57 amended 1944, c. 61

40:21-58, 40:21-59

40:21-60 amended 1938, c. 268

40:21-61 amended 1942, c. 51

40:21-62

40:21-63 amended 1942, c. 51

40:21-64 to 40:21-70 both inclusive

40:21-71 amended 1953, c. 37

40:21-72

40:21-73 amended 1942, c. 80

40:21-74 to 40:21-76 both inclusive

40:21-77 amended 1942, c. 51

40:21-78 to 40:21-79

40:38-1 amended 1943, c. 21; 1953, c. 37

40:38-2 amended 1953, c. 37

40:38-3

40:38-4 amended 1953, c. 37

40:38-7 amended 1953, c. 37

40:38-8 amended 1953, c. 37

40:38-9

40:38-10 amended 1953, c. 37

40:38-11 amended 1953, c. 37

40:38-12 to 40:38-15 both inclusive

40:38-16 amended 1953, c. 37

40:38-17 amended 1953, c. 37

40:38-19 to 40:38-21 both inclusive

40:38-23 amended 1953, c. 37

40:38-24 amended 1953, c. 37

40:38-25 amended 1953, c. 37

40:38-26

40:38-27 amended 1953, c. 37

40:38-28 amended 1948, c. 278

40:39-1

40:39-2 amended 1943, c. 92

40:39-3 to 40:39-7 both inclusive

40:39-8 amended 1953, c. 37

40:39-9

40:39-10 amended 1953, c. 37

40:39-13

40:39-14 amended 1953, c. 37

40:39-15 amended 1953, c. 37

40:39-16 amended 1953, c. 37

40:39-17

40:39-18 amended 1953, c. 37

40:39-19, 40-39-20

40:39-21 amended 1948, c. 277

40:40-22 to 40:40-28 both inclusive

40:41-1

40:41-2 amended 1943, c. 22; 1953, c. 37

40:41-3 amended 1943, c. 22; 1953, c. 37

40:41-4 amended 1953, c. 37

40:41-5 amended 1953, c. 37

40:41-8 to 40:41-13 both inclusive

40:41-14 amended 1948, c. 206; 1951, c. 120; 1953, c. 37

40:41-15 amended 1953, c. 37

40:41-16 amended 1952, c. 141

40:41-17 to 40:41-20 both inclusive

40:41-21 amended 1953, c. 37

40:41-22 to 40:41-24 both inclusive

40:41-25 amended 1953, c. 37

40:41-26

40:41-27 amended 1953, c. 37

40:41-28 amended 1953, c. 37

40:41-29 to 40:41-33 both inclusive

40:41-34

40:41-35 amended 1943, c. 68; 1949, c. 76; 1967, c. 300

40:41-36 to 40:41-41 both inclusive

40:41-42 amended 1953, c. 37

40:41-43 amended 1953, c. 37

40:41-44 amended 1953, c. 37

40:41-46 amended 1953, c. 37

40:41-48, 40:41-49

Pamphlet Laws

Laws of 1939, c. 224 (C. 40:21-47.1)

Laws of 1940, c. 87 (C. 40:41-3.1 to C. 40:41-3.4 both inclusive)

Laws of 1943, c. 191 (C. 40:41-33.1 to C. 40:41-33.15 both inclusive)

Schedule of Amendments of Laws of 1943, c. 191

Section 1 amended by P.L.1947, c. 256; 1950, c. 277; 1953, c. 341

Section 2 amended by P.L.1947, c. 256; 1950, c. 277; 1953, c. 341

Section 3 amended by P.L.1950, c. 277; 1953, c. 341

Section 5 amended by P.L.1947, c. 256; 1950, c. 277; 1953, c. 341; 1957, c. 155

Section 6 amended by P.L.1947, c. 256; 1953, c. 341

Section 9 amended by P.L.1947, c. 256

Section 10 amended by P.L.1947, c. 256

Laws of 1944, c. 125 (C. 40:21-20.1 to C. 40:21-20.3 both inclusive)

Laws of 1944, c. 182 (C. 40:21-30.1 to C. 40:21-30.19 both inclusive)

Schedule of Amendments of Laws of 1944, c. 182

Section 11 amended by P.L.1953, c. 37

Section 17 amended by P.L.1965, c. 11

Laws of 1944, c. 252 (C. 40:38-29 to C. 40:38-31 both inclusive)

Laws of 1947, c. 256 (C. 40:41-33.16 to C. 40:41-33.19 both inclusive)

Laws of 1947, c. 403 (C. 40:21-26.6 to C. 40:21-26.10 both inclusive)

Schedule of Amendments of Laws of 1947, c. 403

Section 2 amended by P.L.1951, c. 309

Laws of 1948, c. 78, s. 2 (C. 40:21-23.1)

Laws of 1948, c. 208 (C. 40:38-8.1) amended by P.L.1951, c. 122

Laws of 1948, c. 314 (C. 40:38-32 to C. 40:38-34 both inclusive)

Schedule of Amendments of Laws of 1948, c. 314

Section 1 amended by P.L.1951, c. 256; 1952, c. 178

Laws of 1948, c. 400 (C. 40:21-21.1)

Laws of 1949, c. 35 (C. 40:41-33.20 to C. 40:41-33.22 both inclusive)

Laws of 1952, c. 96 (C. 40:38-25.2 to C. 40:38-25.5 both inclusive)

Laws of 1953, c. 37, s. 38 (C. 40:21-17.1)

Laws of 1959, c. 96, ss. 1, 2 and 3 (C. 40:38-6.14 to C. 40:38-6.16 both inclusive)

Schedule of Amendments of Laws of 1959, c. 96

Section 1 amended by P.L.1961, c. 15; 1967, c. 266; 1970, c. 144

Laws of 1960, c. 19 (C. 40:21-24.1)

Laws of 1966, c. 169 (C. 40:21-47.2)

Laws of 1967, c. 220 (C. 40:21-18.2, C. 40:21-18.3)

Laws of 1967, c. 103, s. 2 (C. 40:21-19.1)

Laws of 1969, c. 241 (C. 40:41-50 to C. 40:41-53 both inclusive)

Laws of 1970, c. 336 (C. 40:39-22)

Laws of 1970, c. 337 (C. 40:41-31.1)

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-129 - Officials; Facsimile Of Signatures; Seal; Statement Of Terms Of Office To Be Filed With Secretary Of State

40A:9-129. Officials; facsimile of signatures; seal; statement of terms of office to be filed with Secretary of State
In every municipality, the mayor or other chief executive and the clerk, upon taking office, shall each file with the Secretary of State a facsimile of his signature and in addition the clerk shall furnish an impression of the municipal seal and a statement of their terms of office, showing the commencement and expiration dates.

The Secretary of State shall cause to be printed the necessary blank forms and forward them to the aforesaid officials. The completed forms when filed shall be public records.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-130 - Mayor; Term; Town Certain, Mayor, Council Terms

40A:9-130. Mayor; term; town certain, mayor, council terms
40A:9-130. a. In every municipality, unless otherwise provided by law and except as provided under subsection b. of this section, the term of office for the mayor shall be 4 years.

b.In every town operating under a special charter with a population of at least 28,000 but not more than 35,000, according to the most recent federal decennial census, the term of office for the mayor and the members of council shall be 4 years, notwithstanding any different term of office specified in the special charter.

L.1971, c.200, s.1; amended 2001, c.118, s.1.



Section 40A:9-131 - Acting Mayor

40A:9-131. Acting mayor
In every municipality, unless otherwise provided by law, if a vacancy occurs in the office of mayor, by reason of death, resignation or otherwise, the presiding officer of the governing body shall become the acting mayor until a successor is elected and qualified.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-132 - Mayor To Vote In Certain Cases

40A:9-132. Mayor to vote in certain cases
In every municipality, unless otherwise provided by law, if the governing body shall fail (a) to organize and elect a president or chairman at its annual meeting held for such purpose, (b) to fill any vacancy in office or position, (c) to adopt any resolution or ordinance or (d) to take any other action whatsoever, by reason of a tie or insufficient vote among the members, the mayor shall vote in aid of said organization, the election of candidates, appointments of officers or others, adoption of resolutions or ordinances or the taking of any other action.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-133 - Municipal Clerk, Appointment, Duties.

40A:9-133 Municipal clerk, appointment, duties.

40A:9-133. a. In every municipality there shall be a municipal clerk appointed for a three-year term by the governing body of the municipality. The requirement that every municipality shall have a municipal clerk may be fulfilled by the sharing of a municipal clerk with another municipality or municipalities under a shared service agreement entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.), and such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and, in the case of a shared service agreement between pilot municipalities, section 3 of P.L.2013, c.166 (C.40A:65-4.2). Commencing January 1 following the third anniversary of the effective date of P.L.1997, c.279 (C.40A:9-133.9 et al.), no person shall be appointed or reappointed as a municipal clerk unless that person holds a registered municipal clerk certificate issued pursuant to section 3 or section 4 of P.L.1985, c.174 (C.40A:9-133.3 or C.40A:9-133.4).

b.For the purposes of tenure, the term of a municipal clerk shall be deemed to have begun as of the actual date upon which a person serving as municipal clerk is appointed. In the event of a vacancy in the office of municipal clerk, an appointment shall be made for a new term and not for the unexpired term. A reappointment of an incumbent municipal clerk made within 60 days following the expiration of the prior term shall not be considered to be a new appointment and the effective date of the reappointment shall date back to the date of expiration of the initial term of appointment.

c.Within 90 days of the occurrence of a vacancy in the office of municipal clerk by reason of the departure of a registered municipal clerk, the governing body may appoint a person who does not hold a registered municipal clerk certificate to serve as acting municipal clerk for a period not to exceed one year and commencing on the date of the vacancy. Any person so appointed may, with the approval of the Director of the Division of Local Government Services in the Department of Community Affairs, be reappointed as acting municipal clerk for a maximum of two subsequent one-year terms following the termination of the temporary appointment. No local unit shall fill the position of acting municipal clerk for more than three consecutive years. Time served as acting municipal clerk may be credited toward the experience authorized as a substitute for the college education requirement pursuant to section 2 of P.L.1985, c.174 (C.40A:9-133.2). Time served as acting municipal clerk may not be credited as time served as municipal clerk for the purpose of acquiring tenure pursuant to section 7 of P.L.1985, c.174 (C.40A:9-133.7).

d.(Deleted by amendment, P.L.1997, c.279).

e.The municipal clerk shall:

(1)act as secretary of the municipal corporation and custodian of the municipal seal and of all minutes, books, deeds, bonds, contracts, and archival records of the municipal corporation. The governing body may, however, provide by ordinance that any other specific officer shall have custody of any specific other class of record;

(2)act as secretary to the governing body, prepare meeting agendas at the discretion of the governing body, be present at all meetings of the governing body, keep a journal of the proceedings of every meeting, retain the original copies of all ordinances and resolutions, and record the minutes of every meeting;

(3)serve as the chief administrative officer in all elections held in the municipality, subject to the requirements of Title 19 of the Revised Statutes;

(4)serve as chief registrar of voters in the municipality, subject to the requirements of Title 19 of the Revised Statutes;

(5)serve as the administrative officer responsible for the acceptance of applications for licenses and permits and the issuance of licenses and permits, except where statute or municipal ordinance has delegated that responsibility to some other municipal officer;

(6)serve as coordinator and records manager responsible for implementing local archives and records retention programs as mandated pursuant to Title 47 of the Revised Statutes;

(7)perform such other duties as are now or hereafter imposed by statute, regulation or by municipal ordinance or regulation.

f.If a governing body fails or refuses to comply with subsection a., b. or c. of this section, the director may order the governing body to comply by a date certain which shall afford the governing body a reasonable time within which to comply.

amended 1980, c.147, s.5; 1981, c.394, s.2; 1991, c.73, s.1; 1997, c.279, s.1; 2013, c.166, s.7.



Section 40A:9-133.1 - Municipal Clerks, Appointment, Continuation, Tenure

40A:9-133.1. Municipal clerks, appointment, continuation, tenure
1. a. The provisions of any other law to the contrary notwithstanding, commencing on the effective date of P.L.1981, c.394, all municipal clerks shall hold office by virtue of appointment pursuant to the provisions of N.J.S. 40A:9-133, except as otherwise provided in this section.

b.All municipal clerks holding office on the effective date of P.L.1981, c.394 shall continue in office until their successors are appointed in the manner provided by N.J.S. 40A:9-133.

c.Nothing contained in P.L.1981, c.394 or in any other statute shall prevent any municipal clerk who, upon the effective date of P.L.1981, c.394, holds office by virtue of election thereto, from acquiring tenure upon being appointed thereto after the effective date of P.L.1981, c.394, if the clerk otherwise qualifies for tenure pursuant to N.J.S.40A:9-134.

L.1981,c.394,s.1; amended 1997, c.279, s.2.



Section 40A:9-133.2 - Application For Examination; Qualifications

40A:9-133.2. Application for examination; qualifications
2.Commencing on the effective date of P.L.1985, c.174, the Director of the Division of Local Government Services in the Department of Community Affairs shall hold examinations semiannually, and at such other times as he may deem appropriate, for certification as municipal clerk. An applicant for examination shall furnish proof to the director, not less than 30 days before an examination, that the applicant is not less than 21 years of age, is a citizen of the United States, is of good moral character, has obtained a certificate or diploma issued after at least four years of study at an approved secondary school or has received an academic education considered and accepted by the Commissioner of Education as fully equivalent, and has completed at least two years of education at a college of recognized standing. For purposes of this section, 30 college credits will be considered equivalent to one year of college. An applicant who does not meet the two-year college requirement may substitute on a year for year basis full-time experience or the equivalent part-time experience in a position as deputy municipal clerk, assistant municipal clerk or other position of county or municipal government which performs duties relative to those performed by a municipal clerk as described in subsection e. of N.J.S.40A:9-133. An applicant shall also present proof of completion of the following courses offered through Rutgers, The State University or similar courses offered at a college or university approved by the Division of Local Government Services in the Department of Community Affairs:

Introduction of the Duties of the Municipal Clerk;

Advanced Duties of the Municipal Clerk;

Local Election Administration;

Information and Records Management; and

Municipal Finance Administration for Municipal Clerks.

Every applicant submitting an application prior to December 31, 2000 may present proof of satisfactory completion of a course in Municipal Finance Administration, in lieu of the course in Municipal Finance Administration for Municipal Clerks.

The proofs required pursuant to this section shall be provided on the application forms and in the manner as shall be prescribed by the director. Each completed application shall be accompanied by a fee in the amount of $50 payable to the order of the State Treasurer. Examinations shall be written, or both written and oral, and shall be of such character as fairly to test and determine the qualifications, fitness and ability of the person tested to actually perform the duties of municipal clerk.

L.1985,c.174,s.2; amended 1997,c.279, s.3; 1998,c.27,s.1.



Section 40A:9-133.3 - Certification; Fee

40A:9-133.3. Certification; fee
3.Upon the successful completion of the examination by an applicant, a certificate shall be issued to the applicant as a registered municipal clerk. The certificate fee shall be $50 payable to the order of the State Treasurer.

L.1985,c.174,s.3; amended 1997, c.279, s.4.



Section 40A:9-133.5 - Revocation, Suspension

40A:9-133.5. Revocation, suspension
Any registered municipal clerk certificate may be revoked or suspended by the director for dishonest practices, or willful or intentional failure, neglect or refusal to comply with the Constitution of the State of New Jersey or laws relating to the duties of the municipal clerk, or other good cause. The governing body or chief executive officer of any municipality may request a review by the director of the practices of a registered municipal clerk. No certificate shall be revoked or suspended except upon a proper hearing before the director or his designee after due notice. If the registered municipal clerk certificate shall be revoked, such person shall be removed from office by the director, his office shall be declared vacant, and he shall not be eligible to hold that office, nor may he make application for recertification, for a period of five years from the date of the revocation.

L. 1985, c. 174, s. 5, eff. May 31, 1985.



Section 40A:9-133.6 - Certificate Necessary For Reappointment

40A:9-133.6. Certificate necessary for reappointment
Commencing January 1, 1986, no person shall be reappointed as municipal clerk in any municipality unless he shall hold a registered municipal clerk certificate issued pursuant to this act.

L. 1985, c. 174, s. 6, eff. May 31, 1985.



Section 40A:9-133.7 - Reappointment, Removal, Dismissal.

40A:9-133.7 Reappointment, removal, dismissal.

7.Notwithstanding the provisions of any other law to the contrary, any person who:

a.Shall be reappointed municipal clerk subsequent to having received a registered municipal clerk certificate pursuant to P.L.1985, c.174 and having served as municipal clerk or performed the duties of municipal clerk for not less than three consecutive years immediately prior to such reappointment; or

b.Shall have acquired tenure; shall hold office during good behavior and efficiency, and compliance with the continuing education requirements set forth in section 8 of P.L.1997, c.279 (C.40A:9-133.10), notwithstanding that such reappointment was for a fixed term of years; and shall not be removed therefrom for political reasons but only for good cause shown and after a proper hearing before the director or the director's designee. The removal of a registered municipal clerk shall be only upon a written complaint setting forth with specificity the charge or charges against the clerk. The complaint shall be filed with the director and a certified copy of the complaint shall be served upon the person so charged, with notice of a designated hearing date before the director or the director's designee, which shall be not less than 30 days nor more than 60 days from the date of service of the complaint. Such date may be extended by the Superior Court for good cause shown upon the application of either party. The person so charged and the complainant shall have the right to be represented by counsel and the power to subpoena witnesses and documentary evidence together with discovery proceedings. The provisions of this section shall apply to every person actually in office as registered municipal clerk, whether or not in the classified service under Title 11A of the New Jersey Statutes (Civil Service).

For the purposes of this section, the definition of good cause for removal of a municipal clerk may include the failure of the clerk to meet the continuing education requirements set forth in section 8 of P.L.1997, c.279 (C.40A:9-133.10).

c.In the case of a shared service agreement between pilot municipalities, a tenured municipal clerk may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a municipal clerk under this subsection shall not require the pilot municipality to fulfill the requirements of section 7 of P.L.1985, c.174 (C.40A:9-133.7). Instead, the pilot municipality shall provide the clerk with a written copy of the shared service agreement entered into by the municipality, and a letter stating that the position of municipal clerk in the pilot municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement.

Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and of section 3 of P.L.2013, c.166 (C.40A:65-4.2).

L.1985, c.174, s.7; amended 1997, c.279, s.5; 2013, c.166, s.8.



Section 40A:9-133.8 - Tenure Starting In 1986

40A:9-133.8. Tenure starting in 1986
Commencing January 1, 1986, no municipal clerk shall acquire tenure of office under any law of this State unless he holds a registered municipal clerk certificate issued pursuant to this act. Nothing contained in this act shall be construed to affect tenure of office heretofore acquired nor to affect in any way the unexpired term of office of any municipal clerk heretofore appointed or elected, nor to affect any provision of Title 11 of the Revised Statutes (Civil Service) or any other law providing for tenure of office, except with respect to the acquisition of tenure by a municipal clerk on or after January 1, 1986.

L. 1985, c. 174, s. 8, eff. May 31, 1985.



Section 40A:9-133.10 - Renewal Of Certificates; Conditions; Fee.

40A:9-133.10 Renewal of certificates; conditions; fee.

8. a. Commencing October 1, 1998 all registered municipal clerk certificates issued pursuant to section 3 or section 4 of P.L.1985, c.174 (C.40A:9-133.3 or C.40A:9-133.4), or section 7 of P.L.1997, c.279 (C.40A:9-133.9) shall be renewed upon application, payment of the required fee, and verification that the applicant has met the requirements as set forth in this section. Each renewal shall be for a period of two years. The renewal date shall be 30 days prior to the expiration date.

b.All registered municipal clerk certificates subject to renewal pursuant to this section issued prior to October 1, 1998 shall have an expiration date of September 30, 2000. All registered municipal clerk certificates issued on or after October 1, 1998 shall expire two years from the date on which the certificate was originally issued.

c.Each applicant for renewal of a registered municipal clerk certificate shall, on a form prescribed by the director, furnish proof of having earned at least 2.0 continuing education units in subject areas related to the statutory duties of the municipal clerk and minimum contact hours as prescribed by the director. For the purposes of this section, 1.0 continuing education unit equals 10 contact hours. Upon verification of this requirement, and upon payment of a fee of $50 to the order of the Treasurer of the State of New Jersey, the director shall renew the registered municipal clerk certificate.

d.Where the holder of a registered municipal clerk certificate has allowed the certificate to lapse by failing to renew the certificate, a new application and certificate shall be required. If application is made within six months of the expiration of the certificate, then application may be made in the same manner as renewal but the application shall be accompanied by the fee for a new application; provided, however, that such application may be made in the same manner as a renewal within 12 months of the expiration of the certificate if the director determines that either of the following circumstances prevents a certificate holder from earning the required continuing education units within six months of the expiration of the certificate:

(1)a flood, hurricane, superstorm, tornado, or other natural disaster, and a state of emergency has been declared as a result thereof by the Governor; or

(2)a medical event or condition.

L.1997, c.279, s.8; amended 1998, c.27, s.2; 2015, c.95, s.41.



Section 40A:9-133.11 - Rules, Regulations

40A:9-133.11. Rules, regulations
9.The director is authorized to adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such regulations, forms and procedures as may be necessary to carry out the terms of this act.

L.1997,c. 279, s.9.



Section 40A:9-133.12 - Costs Of Complying With Requirements; "Costs" Defined

40A:9-133.12. Costs of complying with requirements; "costs" defined
10.Nothing in P.L.1997, c.279 (C.40A:9-133.9 et al.) shall be construed as requiring a municipal governing body to pay any of the costs an individual may incur in complying with the requirements for obtaining or renewing a registered municipal clerk certificate; however, a municipal governing body, by resolution, may determine to reimburse an individual for all or any portion of the costs an individual may incur. For the purposes of this section, the term "costs" shall include but not be limited to the costs associated with course registration, application fees, transportation and leaves of absence.

L.1997,c. 279, s.10.



Section 40A:9-134 - Tenure For Municipal Clerks.

40A:9-134 Tenure for municipal clerks.

40A:9-134. On or before December 31, 1985, any person holding the office of municipal clerk in any municipality and having held such office continuously for five years from the date of his original appointment shall have tenure in such office and shall not be removed therefrom except for good cause shown after a fair and impartial hearing.

For the purposes of this section, the definition of good cause for removal of a municipal clerk may include the failure of the clerk to meet the continuing education requirements set forth in section 8 of P.L.1997, c.279 (C.40A:9-133.10).

In the case of a shared service agreement between pilot municipalities, a tenured municipal clerk may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a municipal clerk under this subsection shall not require the pilot municipality to fulfill the requirements of section 7 of P.L.1985, c.174 (C.40A:9-133.7). Instead, the pilot municipality shall provide the clerk with a written copy of the shared service agreement entered into by the pilot municipality, and a letter stating that the position of municipal clerk in the municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement.

Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and section 3 of P.L.2013, c.166 (C.40A:65-4.2).

amended 1981, c.394, s.3; 1985, c.174, s.1; 1986, c.181; 1997, c.279, s.6; 2013, c.166, s.9.



Section 40A:9-134.1 - Municipality To Provide Clerk With Means Of Defense In Certain Actions, Legal Proceedings

40A:9-134.1. Municipality to provide clerk with means of defense in certain actions, legal proceedings
The governing body of a municipality shall provide its municipal clerk with necessary means for the defense of any action or legal proceeding arising out of and directly related to the clerk's lawful exercise of authority in the furtherance of official duties, except for:

a. a disciplinary proceeding instituted against the municipal clerk by the municipality; or

b. a criminal proceeding instituted as a result of a complaint on behalf of the municipality.

If any such disciplinary or criminal proceeding shall be dismissed or finally determined in favor of the municipal clerk, the municipality shall reimburse the municipal clerk for the reasonable costs of the defense. Where the costs of defense are based on the same hourly rate authorized by the municipality for services rendered to it by the municipal attorney, there shall be a presumption that the hourly rate is reasonable.

L.1991,c.73,s.2.



Section 40A:9-135 - Deputy Municipal Clerk

40A:9-135. Deputy municipal clerk
40A:9-135. a. The governing body of any municipality, by ordinance, may create the office of deputy municipal clerk and provide for appointments thereto, his compensation, term thereof and the powers, duties and functions of such office. During the absence or disability of the municipal clerk, the deputy municipal clerk shall have all the powers of the municipal clerk and shall perform the functions and duties of such office.

b.Notwithstanding the provisions of subsection a. of this section, the governing body of a city of the first class having a population of not less than 240,000 persons or more than 250,000 persons according to the 2000 federal decennial census, may appoint two persons to serve as deputy municipal clerks and provide for appointments thereto, the compensation, term thereof and the powers, duties and functions of those offices. These appointees shall serve in the unclassified service as provided for in N.J.S.11A:3-5 (pending before the Legislature as this bill). The governing body of the municipality shall appoint one of the deputy municipal clerks to serve as acting municipal clerk during the absence or disability of the municipal clerk, and that person shall have all the powers of the municipal clerk and shall perform the functions and duties of that office.

L.1971, c.200, s.1; amended 2002, c.59, s.2.



Section 40A:9-136 - Administrator; Powers And Duties

40A:9-136. Administrator; powers and duties
40A:9-136. The governing body of any municipality, by ordinance, may create the office of municipal administrator and delegate to him all or a portion of the executive responsibilities of the municipality. He shall receive such compensation as the ordinance creating such office shall provide and as from time to time may otherwise be directed by the governing body by ordinance. Such ordinance may provide that a person appointed to the office of municipal administrator need not be a resident of the municipality.

The position of joint administrator may be established where two or more municipalities find it appropriate to do so.

L.1971, c.200, s.1; amended L.1989,c.157,s.2.



Section 40A:9-137 - Administrator; Appointment; Term Of Office

40A:9-137. Administrator; appointment; term of office
Appointment to the office of municipal administrator shall be made by the mayor or chief executive officer of the municipality with the advice and consent of the governing body. In townships and in municipalities with a commission form of government the municipal administrator shall be appointed by majority vote of the governing body. The term of office of the municipal administrator shall be at the pleasure of the governing body.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-138 - Administrator; Removal From Office

40A:9-138. Administrator; removal from office
The municipal administrator may be removed by a 2/3 vote of the governing body. The resolution of removal shall become effective 3 months after its adoption by the governing body. The governing body may provide that the resolution shall have immediate effect; provided, however, that the governing body shall cause to be paid to the administrator forthwith any unpaid balance of his salary and his salary for the next 3 calendar months following adoption of the resolution.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-139 - Attorney; Appointment; Term

40A:9-139. Attorney; appointment; term
In every municipality the governing body, by ordinance, shall provide for the appointment of a municipal attorney who may be designated as the corporation counsel or municipal attorney and unless otherwise provided by law the term of office of the municipal attorney shall be 1 year.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-140 - Engineer; Appointment; Compensation; Term

40A:9-140. Engineer; appointment; compensation; term
In every municipality the governing body, by ordinance, shall provide for the appointment of a municipal engineer and fix his compensation in an annual salary or fixed fee basis or at an hourly rate and based upon actual time and expenses agreed on prior to the rendering of the services. No municipal engineer shall be compensated by receiving a percentage of the contract for which he renders services. Unless otherwise provided by law his term of office shall be 3 years.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1975, c. 285, s. 1, eff. Jan. 12, 1976.



Section 40A:9-140.1 - Definitions.

40A:9-140.1 Definitions.

1.As used in this act:

a."Director" means the Director of the Division of Local Government Services.

b."Municipal finance officer" means a municipal director of finance, assistant director of finance, fiscal officer, municipal comptroller, assistant comptroller, municipal treasurer, assistant municipal treasurer or deputy treasurer who is not a member of the governing body of a municipality.

c."Local unit" means a municipality or a utility owned by a single municipality or owned jointly by one or more municipalities, which together do not comprise a county.

d."Chief financial officer" means the official appointed pursuant to section 5 of P.L.1988, c.110 (C.40A:9-140.10) to be responsible for the proper financial administration of the municipality under the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.); the "Local Bond Law," (N.J.S.40A:2-1 et seq.); the "Local Budget Law," (N.J.S.40A:4-1 et seq.); the "Local Fiscal Affairs Law," (N.J.S.40A:5-1 et seq.); and the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) in those municipalities that have not appointed a purchasing agent pursuant to that law; and such other statutes, and such rules and regulations promulgated by the Director of the Division of Local Government Services, the Local Finance Board, or any other State agency, as may pertain to the financial administration of the municipality.

L.1971, c.413, s.1; amended 1975, c.198, s.1; 1988, c.110, s.1; 1991, c.175, s.1; 2009, c.166, s.5.



Section 40A:9-140.2 - Certification As Municipal Finance Officer

40A:9-140.2. Certification as municipal finance officer
a. The director shall hold examinations semi-annually, and at such times as he may determine appropriate for certification of municipal finance officers. An applicant for examination shall present to the director written application on forms provided by the Division of Local Government Services, showing that the applicant is not less than 21 years of age, is a citizen of the United States, is of good moral character, has obtained a certificate or diploma issued after at least four years of study in an approved secondary school or has received an academic education considered and accepted by the Commissioner of Education of this State as fully equivalent, and has graduated from a four-year course at a college of recognized standing with a major course of study in business administration, accounting or equivalent subject.

b. An applicant who does not possess the college degree required under subsection a. above may qualify to take the examination by furnishing proof of four years of full-time experience in a position as a municipal director of finance, assistant director of finance, fiscal officer, municipal comptroller, assistant comptroller, municipal treasurer, assistant municipal treasurer or deputy treasurer in any local unit. An applicant who does not possess four years of full-time experience in such a position may substitute one year of college education for one year of experience, up to a maximum of two years of college education. For the purpose of this section, one full year of college education is equal to 30 college credits.

c. Every applicant shall furnish proof that he has received certificates indicating satisfactory completion of complete training courses in municipal finance administration, municipal current fund accounting I and II, municipal capital and trust fund accounting, municipal utility fund accounting, municipal budget preparation and control, and principles of financial management, as are provided by the Division of Local Government Services or Rutgers, The State University, with the approval of the Division of Local Government Services.

d. Every applicant submitting an application after January 1, 1992 shall also furnish proof that he has received a certificate indicating satisfactory completion of a complete training course in the preparation of annual financial statements as provided by the Division of Local Government Services, or Rutgers, The State University, with the approval of the Division of Local Government Services.

e. Each completed application form shall be accompanied by a fee in the amount of $50, payable to the State Treasurer and shall be filed with the director at least 30 days prior to the date of examination. Examinations shall be written, or both written and oral, and shall be of such character as fairly to test and determine the ability of the person tested to perform the duties of chief financial officer.

L.1971,c.413,s.2; amended 1975,c.198,s.2; 1988,c.110,s.2; 1991,c.175,s.2.



Section 40A:9-140.3 - Issuance Of Certificate; Fee

40A:9-140.3. Issuance of certificate; fee
Upon finding by the director that the applicant has successfully completed the examination, a municipal finance officer certificate shall be issued to the applicant, upon the payment of a fee of $50 to the order of the Treasurer of the State of New Jersey.

L.1971,c.413,s.3; amended 1988,c.110,s.3; 1991,c.175,s.3.



Section 40A:9-140.4 - Issuance Of Certificate To Registered Municipal Accountant; Fee

40A:9-140.4. Issuance of certificate to registered municipal accountant; fee
Notwithstanding the qualifications established in section 2 of this act, a municipal finance officer certificate shall be issued to any person who is licensed as a registered municipal accountant in the State of New Jersey who shall make application as required in section 2 of this act, and who shall furnish proof that he has received a certificate indicating satisfactory completion or instruction of a training course in principles of financial management, as provided by the Division of Local Government Services or Rutgers, The State University, with the approval of the Division of Local Government Services of the State, upon payment of a fee of $50 to the order of the Treasurer of the State of New Jersey.

L.1971,c.413,s.4; amended 1975,c.198,s.3; 1988,c.110,s.4; 1991,c.175,s.4.



Section 40A:9-140.6 - Membership On Governing Body Prohibited

40A:9-140.6. Membership on governing body prohibited
No person shall serve as the chief financial officer of any municipality in which he serves as a member of the governing body.

L.1971,c.413,s.6; amended 1991,c.175,s.5.



Section 40A:9-140.8 - Tenure Of Office.

40A:9-140.8 Tenure of office.

2. a. Notwithstanding the provisions of any other law to the contrary, any person who has served as the chief financial officer of a municipality for four consecutive years and who is reappointed as that municipality's chief financial officer shall be granted tenure of office upon filing with the clerk of the municipality and with the Division of Local Government Services in the Department of Community Affairs a notification evidencing his compliance with this section.

b.Thereafter, the person shall continue to hold office during good behavior and efficiency, and shall not be removed therefrom except for just cause and then only after a public hearing upon a written complaint setting forth the charge or charges against him pursuant to section 3 of P.L.1977, c.39 (C.40A:9-140.9) or upon expiration or revocation of certification by the director pursuant to section 7 of P.L.1988, c.110 (C.40A:9-140.12).

c.In the case of a shared service agreement between pilot municipalities, a tenured chief financial officer may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a chief financial officer under this section shall not require the pilot municipality to fulfill the requirements of subsection b. of this section. Instead, the pilot municipality shall provide the chief financial officer with a written copy of the shared service agreement entered into by the pilot municipality, and a letter stating that the position of chief financial officer in the municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement.

Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and section 3 of P.L.2013, c.166 (C.40A:65-4.2).

L.1977, c.39, s.2; amended 1988, c.110, s.13; 1991, c.175, s.6; 2013, c.166, s.10.



Section 40A:9-140.9 - Complaint; Filing; Hearing; Representation; Jurisdiction Of Superior Court

40A:9-140.9. Complaint; filing; hearing; representation; jurisdiction of Superior Court
The complaint shall be filed with the municipal clerk and the director and a certified copy thereof shall be served upon the person so charged. The director shall thereafter designate a hearing date before the director or his designee, which shall be not less than 30 days nor later than 60 days from the date of service of the complaint. The hearing date may be extended by the Superior Court for good cause shown upon the application of either party.

The person so charged and the complainant shall have the right to be represented by counsel and the power to subpena witnesses and documentary evidence, together with discovery proceedings.

The Superior Court shall have jurisdiction to review the determination of the director, which court shall hear the cause de novo on the record below and affirm, modify or set aside such determination.

Either party may supplement the record with additional testimony subject to the rules of evidence.

L.1977,c.39,s.3; amended 1981,c.75,s.2; 1988,c.110,s.14; 1991,c.175,s.7.



Section 40A:9-140.10 - Municipality Required To Have Chief Financial Officer; Exceptions.

40A:9-140.10 Municipality required to have chief financial officer; exceptions.

5. a. Notwithstanding the provisions of any law to the contrary, in every municipality there shall be a chief financial officer appointed by the governing body of the municipality. The requirement that every municipality shall have a chief financial officer may be fulfilled by the sharing of a chief financial officer with another municipality or municipalities under a shared service agreement entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.). Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and, with respect to pilot municipalities, section 3 of P.L.2013, c.166 (C.40A:65-4.2). The term of office shall be four years, which shall run from January 1 in the year in which the chief financial officer is appointed. The compensation for the chief financial officer shall be separately set forth in a municipal salary ordinance.

If a governing body fails or refuses to comply with this section, and has received an order from the director to do so, the members of a governing body who willfully fail or refuse to comply shall each be subject to a personal penalty of $25 for each day after the date fixed for final action that failure or refusal to comply continues. The amount of the penalty may be recovered by the director in the name of the State as a personal debt of the member of the governing body, and shall be paid, upon receipt, into the State Treasury.

In the case of a pilot municipality, a tenured chief financial officer may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a chief financial officer under this section shall not require the pilot municipality to fulfill the requirements of section 2 of P.L.1977, c.39 (C.40A:9-140.8). Instead, the pilot municipality shall provide the chief financial officer with a written copy of the shared service agreement entered into by the pilot municipality, and a letter stating that the position of chief financial officer in the pilot municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement.

b.The requirement that every municipality shall have a chief financial officer may be temporarily fulfilled by the appointment of a private entity to perform the duties of a chief financial officer. A municipality shall not appoint a private entity to fulfill the duties of a chief financial officer for more than two consecutive one-year terms. A municipality shall not make such appointment or reappointment unless approved by the Director of the Division of Local Government Services in the Department of Community Affairs. Such approval shall only be granted if the municipality demonstrates that it has made a good faith effort to hire an individual who holds a municipal finance officer certificate issued pursuant to the provisions of P.L.1971, c.413 (C.40A:9-140.1 et seq.). The term of office of a private entity appointed pursuant to this subsection shall not exceed two consecutive years. Any work performed by such private entity on behalf of the municipality shall be supervised by at least one employee who holds a municipal finance officer certificate issued pursuant to the provisions of P.L.1971, c.413 (C.40A:9-140.1 et seq.). Any documents requiring signature of the chief financial officer of the municipality shall be executed on behalf of the private entity by an employee holding a municipal finance officer certificate.

L.1988, c.110, s.5; amended 1991, c.175, s.8; 2013, c.166, s.11; 2015, c.95, s.23.



Section 40A:9-140.11 - Issuance Of Municipal Finance Officer Certificate, Interim Basis

40A:9-140.11. Issuance of municipal finance officer certificate, interim basis
Notwithstanding the qualifications established in section 2 of P.L.1971, c.413 (C.40A:9-140.2), a municipal finance officer certificate may be issued without fee by the director to any employee of the Division of Local Government Services, for the sole purpose of enabling that employee to serve as a chief financial officer on an interim basis in any local unit when so instructed by the director.

When an employee of the director is instructed to serve as a chief financial officer for a municipality on an interim basis, the director may establish a fee based upon the time spent and other expenses for such work. The municipality shall, upon request for payment for chief financial officer services, forward a check to the director, payable to the State Treasurer. The amount, if not paid when billed, shall be recoverable in an action at law.

L.1988,c.110,s.6; amended 1991,c.175,s.9.



Section 40A:9-140.12 - Revocation, Suspension Of Municipal Finance Officer Certificate

40A:9-140.12. Revocation, suspension of municipal finance officer certificate
Any municipal finance officer certificate may be revoked or suspended by the director for dishonest practices or willful or intentional failure, neglect or refusal to comply with the Constitution of the State of New Jersey or laws relating to municipal finances or other good cause. The governing body together with the appropriate chief executive officer of any municipality may request a review by the director of the behavior or practices of a certified municipal finance officer. The director may also initiate a review of the behavior or practices of a certified municipal finance officer if he finds it advisable to do so through the normal exercise of his statutory duties and responsibilities. No certificate shall be revoked or suspended except under a proper hearing before the director or his designee after due notice. If the municipal finance officer certificate of a person serving as a chief financial officer or municipal finance officer shall be revoked, such person shall be removed from his office or position by the director, the office or position shall be declared vacant, and the person shall not be eligible to hold that office or position or to make application for recertification for a period of five years from the date of revocation.

L.1988,c.110,s.7; amended 1991,c.175,s.10.



Section 40A:9-140.13 - Municipal Finance Officer Certificate Required; Tenure; Vacancies.

40A:9-140.13 Municipal finance officer certificate required; tenure; vacancies.

8. a. Commencing January 1, 1991, no person shall be appointed or reappointed as a chief financial officer unless he holds a municipal finance officer certificate issued pursuant to the provisions of P.L.1971, c.413 (C.40A:9-140.1 et seq.) or P.L.1988, c.110.

b.Any person who has, on or before the effective date of P.L.1988, c.110 been granted tenure pursuant to the provisions of section 2 of P.L.1977, c.39 (C.40A:9-140.8) or the provisions of N.J.S.40A:9-152, may continue to serve in his current position and shall not be removed from office or denied reappointment except for just cause and then only after a public hearing conducted pursuant to sections 2 and 3 of P.L.1977, c.39 (C.40A:9-140.8 and C.40A:9-140.9).

c.Any certified municipal finance officer who has been appointed as the chief financial officer of a municipality pursuant to section 5 of P.L.1988, c.110 (C.40A:9-140.10) subsequent to the effective date of P.L.1988, c.110 and who thereafter filed with the clerk of that municipality and with the Division of Local Government Services in the Department of Community Affairs a notification that he had complied with the requirements of section 2 of P.L.1977, c.39 (C.40A:9-140.8) shall be considered to have been granted tenure and shall accordingly be entitled to the protections set forth in subsection b. of section 2 of P.L.1977, c.39 (C.40A:9-140.8).

d.Notwithstanding the provisions of any other law to the contrary, any person who has served as a municipal finance officer in the same municipality for a period of not less than five consecutive years while holding a municipal finance officer certificate issued in accordance with P.L.1971, c.413 (C.40A:9-140.1 et seq.), and who thereafter is appointed as the chief financial officer of that municipality, shall be granted tenure of office upon the filing with the clerk of the municipality and the Director of the Division of Local Government Services in the Department of Community Affairs a notification evidencing his compliance with this section.

e.A municipal finance officer who has held office continuously for five consecutive years in the same municipality may continue to serve in his current position and shall not be removed from office or denied reappointment for failure to qualify as a certified municipal finance officer pursuant to provisions of P.L.1971, c.413 (C.40A:9-140.1 et seq.) or P.L.1988, c.110. However, any such individual shall not be entitled to be appointed as the chief financial officer of that municipality unless he possesses a municipal finance officer certificate.

f.When a vacancy occurs in the office of chief financial officer following the appointment of a certified municipal finance officer to that office, the governing body or chief executive officer, as appropriate, may appoint, for a period not to exceed one year and commencing on the date of the vacancy, a person who does not hold a municipal finance officer certificate to serve as a temporary chief financial officer. Any person so appointed may, with the approval of the director, be reappointed as chief financial officer following the termination of the temporary appointment for up to two additional one-year terms. No local unit shall have a temporary chief financial officer for more than three consecutive years. Time served as a temporary chief financial officer shall not count as time served as a chief financial officer for the purpose of acquiring tenure pursuant to subsection a. of section 2 of P.L.1977, c.39 (C.40A:9-140.8) or subsection d. of this section.

g.Upon application by a municipal governing body to the director, an individual without a municipal finance officer certificate may, with the approval of the director, be appointed to serve as the chief financial officer in a municipality in which he is presently employed if that individual meets all of the requirements established under subsection a. of section 2 of P.L.1971, c.413 (C.40A:9-140.2) and further has completed four of the seven training courses identified in subsection b. of section 2 of P.L.1971, c.413 (C.40A:9-140.2), at least two of which shall be accounting courses. If any individual appointed as a chief financial officer pursuant to this subsection fails to obtain a municipal finance officer certificate prior to January 1, 1992, his appointment as chief financial officer shall lapse and the municipal governing body shall appoint a certified municipal finance officer as the municipality's chief financial officer.

L.1988, c.110, s.8; amended 1991, c.175, s.11; 2015, c.95, s.24.



Section 40A:9-140.14 - Prior Holders Of Municipal Finance Officer Certificate Continue To Hold Certificate, Issuance Of Certificate To Newly-qualified Applicants

40A:9-140.14. Prior holders of municipal finance officer certificate continue to hold certificate, issuance of certificate to newly-qualified applicants
a. Any person who holds a municipal finance officer certificate prior to the effective date of P.L.1988, c.110 shall continue to hold the certificate without any further qualifications, except as provided in section 10 of P.L.1988, c.110 (C.40A:9-140.15).

b. Notwithstanding the provisions of this act, on and after the effective date of this act, but not later than one year after the enactment of this act, the director shall issue upon payment of a fee of $50 to the order of the Treasurer of the State of New Jersey a municipal finance officer certificate to any applicant who has successfully completed the training courses provided in section 2 of P.L.1971, c.413 (C.40A:9-140.2) and who desires to satisfy the experience requirements set forth in section 2 of P.L.1971, c.413 (C.40A:9-140.2) through one or more full years of experience as supervisor of accounts payable and who has successfully completed the examination administered by the director pursuant to section 2 of P.L.1971, c.413 (C.40A:9-140.2).

L.1988,c.110,s.9; amended 1991,c.175,s.12.



Section 40A:9-140.15 - Renewal Of Municipal Finance Officer Certificates.

40A:9-140.15 Renewal of municipal finance officer certificates.

10. a. Commencing January 1, 1991, all municipal finance officer certificates, except those issued pursuant to section 4 of P.L.1971, c.413 (C.40A:9-140.4) or pursuant to section 6 of P.L.1988, c.110 (C.40A:9-140.11), shall be renewed upon application, payment of the required fee of $50, and verification that the applicant has met continuing education requirements, all as set forth in this section. Each renewal shall be for a period of two years. The renewal date shall be 30 days prior to the expiration date.

b.Each municipal finance officer certificate subject to renewal pursuant to this section issued prior to January 1, 1992 shall expire on January 1, 1994. Each municipal finance officer certificate issued on or after January 1, 1992 shall expire two years from the date on which the certificate was originally issued.

c.Each applicant for renewal of a municipal finance officer certificate shall, on a form prescribed by the director, furnish proof of having earned at least 3.0 continuing education units. For the purposes of this section, 1.0 continuing education unit equals 10 contact hours. Upon verification of this requirement, and upon payment of a fee of $50 to the order of the Treasurer of the State of New Jersey, the director shall renew the municipal finance officer certificate.

d.Where the holder of a municipal finance officer certificate has allowed the certificate to lapse by failing to renew the certificate, a new application and certificate shall be required. If application is made within six months of the expiration of the certificate, then application may be made in the same manner as a renewal; provided, however, that such application may be made in the same manner as a renewal within 12 months of the expiration of the certificate if the director determines that either of the following circumstances prevents a certificate holder from earning the required continuing education units within six months of the expiration of the certificate:

(1)a flood, hurricane, superstorm, tornado, or other natural disaster, and a state of emergency has been declared as a result thereof by the Governor; or

(2)a medical event or condition.

L.1988, c.110, s.10; amended 1991, c.175, s.13; 2015, c.95, s.42.



Section 40A:9-140.16 - Regulations

40A:9-140.16. Regulations
The director is authorized to adopt, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), such regulations, forms and procedures as may be necessary to carry out the terms of this act.

P.L. 1988, c. 110, s. 11.



Section 40A:9-141 - Appointment Of Tax Collector; Compensation; Work Hours.

40A:9-141 Appointment of tax collector; compensation; work hours.

40A:9-141. Notwithstanding any other law the governing body or chief executive, as shall be appropriate to the form of government of the municipality, by ordinance, shall provide for the appointment of a municipal tax collector and the compensation of the tax collector shall be fixed in the manner otherwise provided by law. The requirement that every municipality shall have a municipal tax collector may be fulfilled by the sharing of a municipal tax collector with another municipality or municipalities under a shared service agreement entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.). Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and, with respect to pilot municipalities, of section 3 of P.L.2013, c.166 (C.40A:65-4.2). The governing body may, by resolution, set appropriate hours of operation of the tax collector's office and the work hours of the tax collector, commensurate with the compensation paid to the tax collector, and all personnel assigned to the tax collector's office. The office of municipal tax collector and municipal treasurer, or municipal clerk may be held by the same person.

amended 1979, c.384, s.13; 1994, c.75; 2000, c.126, s.22; 2013, c.166, s.12.



Section 40A:9-142 - Tax Collector; Term Of Office

40A:9-142. Tax collector; term of office
Every municipal tax collector shall hold his office for a term of 4 years from the first day of January next following his appointment. Vacancies other than due to expiration of term shall be filled by appointment for the unexpired term.

Nothing herein contained shall affect any of the provisions of Title 11 (Civil Service) of the Revised Statutes.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1979, c. 384, s. 14, eff. Feb. 5, 1980.



Section 40A:9-143 - Collector Of Arrears Of Taxes

40A:9-143. Collector of arrears of taxes
The governing body of every municipality, by ordinance, may provide for the appointment of an officer to be designated as the "municipal collector of arrears of taxes" , fix his term of office and compensation, and prescribe his powers and duties.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-144 - Tenure Of Tax Collector; Grant Prior To December 31, 1981

40A:9-144. Tenure of tax collector; grant prior to December 31, 1981
On or before December 31, 1981, whenever a person has or shall have held the office of municipal tax collector for 10 consecutive years, the governing body of the municipality may grant tenure in office to such person. In the event the governing body fails to grant tenure in office to a municipal tax collector who has held that office for 10 consecutive years, a petition may be filed for a referendum vote on the question of whether the collector of taxes shall continue to hold office during good behavior and efficiency, and shall not be removed therefrom except for just cause and then only after public hearing upon a written complaint setting forth the charge or charges against him. The petition shall be signed by at least 10% of the registered voters of the municipality and filed with the municipal clerk. Upon the filing of the petition the question shall be submitted to the voters at the next general or regular municipal election which shall occur not less than 60 days thereafter. The municipal clerk shall cause the question to be placed upon the official ballot to be used at the general election in the manner provided by law in substantially the following form: "Shall the collector of taxes continue to hold office during good behavior and efficiency and not be removed therefrom except for just cause and then only after public hearing upon a written complaint setting forth the charge or charges against him?"

Immediately to the left of the question there shall be printed the words "Yes" and "No" , each with a square, in either of which the voter may make a cross ( x ), or a plus sign (+) or check mark ( X ) according to his choice. There shall also be printed the following: "Place a cross ( x ), or a plus sign (+) or check mark ( X ) in one of the above squares indicating your choice." Where voting machines are used, voting thereon shall be equivalent to the foregoing.

The election shall be held in accordance with the general law relating to public questions to be voted on in a single municipality at elections as provided for by Title 19 (Elections) of the Revised Statutes. No election shall be held pursuant to this section on or after January 1, 1982.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1979, c. 384, s. 15, eff. Feb. 5, 1980.



Section 40A:9-145 - Tenure For Tax Collectors Completing Certain Courses Of Instruction; Inapplicability After December 31, 1981

40A:9-145. Tenure for tax collectors completing certain courses of instruction; inapplicability after December 31, 1981
Any person who has held or shall have held the office of tax collector in any municipality for a continuous period of not less than 5 years or who shall be reelected or reappointed to said office upon the completion of one full term of 4 years, upon filing, on or before December 31, 1981 with the clerk of the municipality and with the Division of Local Finance in the Department of Community Affairs a certificate evidencing his satisfactory completion of a course of instruction in the functions and duties of tax collectors approved by the Division of Local Finance as said division shall by regulation provide, shall thereafter continue to hold such office during good behavior and shall not be removed therefrom except for good cause shown after a fair and impartial hearing, notwithstanding that said person was appointed or elected for a fixed term.

The term "tax collector" as used herein shall be construed to mean and include the official charged with the duty of collecting taxes upon real and personal property in each municipality.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1979, c. 384, s. 16, eff. Feb. 5, 1980.



Section 40A:9-145.1 - Definitions

40A:9-145.1. Definitions
As used in this act:

a. "Director" means the Director of the Division of Local Government Services; and,

b. "Tax collector" means the official charged with the duty of collecting taxes upon real and personal property in a municipality.

L.1979, c. 384, s. 1, eff. Feb. 5, 1980.



Section 40A:9-145.2 - Certification As Tax Collector.

40A:9-145.2 Certification as tax collector.

2. a. Commencing on the effective date of this act, the director shall hold examinations semi-annually, and at such other times as he may determine appropriate, for certification as tax collector. An applicant for examination shall furnish proof to the director, not less than 30 days before an examination, that the applicant is not less than 21 years of age, is a citizen of the United States, is of good moral character, has obtained a certificate or diploma issued after at least four years of study in an approved secondary school or has received an academic education considered and accepted by the Commissioner of Education as fully equivalent; has graduated from a four-year course at an institution of higher education of recognized standing, or has not less than two years' full-time experience in tax collection, or has at least one year's full-time experience in tax collection and 30 credit hours at an institution of higher education of recognized standing; and possesses certificates of completion of Municipal Tax Collection I, II, and III courses offered by Rutgers, The State University which courses shall be approved by the Division of Local Government Services in the Department of Community Affairs.

b.For the purpose of this section, experience in tax collection must include experience in the following areas: lien enforcement, tax collecting, tax billing, and reporting, and, shall be attested to by the tax collector of the employing municipality.

c.The proofs required pursuant to this section shall be provided on such application forms and in such manner as shall be prescribed by the director. Each completed application form shall be accompanied by a fee in the amount of $50 payable to the order of the State Treasurer and shall be filed with the director at least 30 days prior to the date of the examination. Examinations shall be written, or both written and oral, and shall be of such character as fairly to test and determine the qualifications, fitness and ability of the person tested to actually perform the duties of tax collector.

d.Commencing with examinations given after the effective date of P.L.1999, c.300, the examination shall be given in sections on the subjects of lien enforcement; tax collecting, tax billing, and reporting; policies and practices relating to tax collection in a municipality operating under a State fiscal year; and any other material as determined appropriate by the director and in sections as determined necessary. The director shall notify applicants of the nature of any such other material at the time the examinations are announced. There shall be no limit on the number of times an applicant may sit for any section of the examination. When an examination section or sections are taken separately, the fee for registering for a single examination sitting shall not exceed $25.

e.A person shall not be required to pass the State fiscal year section of the examination in order to receive certification as a tax collector, except that any such certification shall be noted as restricted to serve in a municipality operating under a calendar fiscal year; and such a person shall not serve as tax collector in a municipality operating under a State fiscal year until such time the person successfully passes the State fiscal year section of the examination. The director shall note that a person has passed the State fiscal year section of the examination by appropriately noting the fact on the person's certificate. Notwithstanding the provisions of this subsection, nothing shall preclude a certified tax collector who, prior to the effective date of P.L.1999, c.300, serves, served, or successfully passed the certified tax collector examination, from being appointed as a tax collector in a municipality operating under a State fiscal year.

L.1979,c.384,s.2; amended 1985, c.9, s.1; 1993, c.25, s.1; 1999, c.300, s.1.



Section 40A:9-145.3 - Tax Collector Certificate; Issuance; Additional Fee

40A:9-145.3. Tax collector certificate; issuance; additional fee
3. Upon the successful completion of the examination by an applicant, a tax collector certificate shall be issued to him, upon the payment of an additional fee of $50 payable to the order of the State Treasurer.

L.1979,c.384,s.3; amended 1993,c.25,s.2.



Section 40A:9-145.3A - Uncertified Tax Collector, Application For Certificate; Issuance

40A:9-145.3a. Uncertified tax collector, application for certificate; issuance
6. Within six months of the effective date of P.L.1993, c.25 (C.40A:9-145.3a et al.), a tax collector who does not hold a tax collector certificate and who has been granted tenure pursuant to the provisions of N.J.S.40A:9-144 or N.J.S.40A:9-145, or who has held office continuously for five consecutive years in the same municipality shall, at no cost, apply to the director on a form approved by the director for a tax collector certificate. Upon verification of the applicant's eligibility under the tenure or service conditions described herein, the director shall issue a tax collector certificate that is marked as being valid only in the municipality employing the tax collector. A tax collector holding such a certificate shall then be subject to all provisions affecting other certificate holders under this act, including but not limited to renewal, continuing education and maintenance of tenure rights.

L.1993,c.25,s.6.



Section 40A:9-145.3B - Expiration, Renewal Of Outstanding, Lapsed Certificates; Fee.

40A:9-145.3b Expiration, renewal of outstanding, lapsed certificates; fee.

7.Commencing on the effective date of P.L.1993, c.25 (C.40A:9-145.3a et al.) all outstanding tax collector certificates shall expire and be renewed in accordance with the following procedure:

a.All tax collector certificates shall be renewed upon application, payment of the required fee, and verification that the applicant has met continuing education requirements, as set forth in subsection c. of this section. Each renewal shall be for a period of two years. The renewal date shall be 30 days prior to the expiration date.

b.All tax collector certificates subject to renewal pursuant to this section issued prior to January 1, 1993 shall have an expiration date of December 31, 1994. All tax collector certificates issued on or after January 1, 1993 shall have an expiration date of either June 30 or December 31, whichever is sooner, of the second year following the year in which the certificates were originally issued, provided that no certificate shall expire sooner than two years from the date of original issue.

c.Prior to the renewal date of a tax collector certificate, every tax collector shall, on a form prescribed by the director, furnish proof of having earned at least 1.5 continuing education units. For the purpose of this section, 1.5 continuing education units equals 15 contact hours with a minimum number of hours, as determined by the director.

Under verification of this requirement, and upon payment of a fee of $50 to the order of the Treasurer of the State of New Jersey, the director shall renew the tax collector certificate.

d.When the holder of a tax collector certificate has allowed the certificate to lapse by failing to renew the certificate, a new application and certificate shall be required. If application is made within six months of the expiration of the certificate, then application may be made in the same manner as a renewal, but the application shall be accompanied by the fee required for a new application; provided, however, that such application may be made in the same manner as a renewal within 12 months of the expiration of the certificate if the director determines that either of the following circumstances prevents a certificate holder from earning the required continuing education units within six months of the expiration of the certificate:

(1)a flood, hurricane, superstorm, tornado, or other natural disaster, and a state of emergency has been declared as a result thereof by the Governor; or

(2)a medical event or condition.

L.1993, c.25, s.7; amended 1999, c.300, s.2; 2015, c.95, s.43.



Section 40A:9-145.3C - Regulations, Forms, Procedures

40A:9-145.3c. Regulations, forms, procedures
8. The director is authorized to adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) such regulations, forms and procedures as may be necessary to carry out the terms of this act.

L.1993,c.25,s.8.



Section 40A:9-145.5 - Revocation, Suspension Of Certificate

40A:9-145.5. Revocation, suspension of certificate
Any tax collector certificate may be revoked or suspended by the director for dishonest practices, or willful or intentional failure, neglect or refusal to comply with the Constitution of the State of New Jersey or laws relating to the collection of taxes, or inefficiency, or inability to properly fulfill the duties and functions of tax collector in compliance with laws and regulations pertaining thereto or other good cause. The governing body or chief executive officer of any municipality may request a review by the director of the behavior or practices of a certified tax collector. No certificate shall be revoked or suspended except upon a proper hearing before the director or his designee after due notice. If the tax collector certificate of a person serving as tax collector shall be revoked, such person shall be removed from office by the director, his office shall be declared vacant, and such person shall not be eligible to hold that office, nor may he make application for recertification, for a period of five years from the date of such revocation.

L. 1979, c. 384, s. 5, eff. Feb. 5, 1980. Amended by L. 1985, c. 9, s. 2, eff. Jan. 16, 1985.



Section 40A:9-145.6 - Prohibitions

40A:9-145.6. Prohibitions
6. No person shall serve or continue to serve as a tax collector for the municipality in which that person serves as a member of the governing body of the municipality.

L.1979,c.384,s.6; amended 1993,c.25,s.3.



Section 40A:9-145.7 - Appointment Or Reappointment

40A:9-145.7. Appointment or reappointment
7. Commencing on the effective date of P.L.1993, c.25 (C.40A:9-145.3a et al.), no person shall be appointed or reappointed as tax collector in any municipality of this State unless he shall hold a tax collector certificate issued pursuant to N.J.S.40A:9-141, section 2 of P.L.1979, c.384 (C.40A:9-145.2), and section 6 of P.L.1993, c.25 (C.40A:9-145.3a).

L.1979,c.384,s.7; amended 1993,c.25,s.4.



Section 40A:9-145.8 - Tenure; Removal From Office; Dismissal; Procedure.

40A:9-145.8 Tenure; removal from office; dismissal; procedure.

8.Notwithstanding the provisions of any other law to the contrary, any person who:

a.Shall be reappointed tax collector subsequent to having received a tax collector certificate pursuant to section 3 or 4 of P.L.1979, c.384, or holds a tax collector certificate issued pursuant to N.J.S.40A:9-141, section 2 of P.L.1979, c.384 (C.40A:9-145.2), and section 6 of P.L.1993, c.25 (C.40A:9-145.3a), and having served as tax collector or performed the duties of tax collector for not less than four consecutive years immediately prior to such reappointment; or,

b.shall have acquired tenure; shall hold his office during good behavior, efficiency, and compliance with requirements for continuing education pursuant to sections 6 and 7 of P.L.1993, c.25 (C.40A:9-145.3a and C.40A:9-145.3b), notwithstanding that such reappointment was for a fixed term of years; and he shall not be removed therefrom for political reasons but only for good cause shown and after a proper hearing before the director or his designee.

c.The removal of a municipal tax collector shall be only upon a written complaint setting forth with specificity the charge or charges against him. The complaint shall be filed with the municipal clerk and the director and a certified copy thereof shall be served upon the person so charged, with notice of a designated hearing date before the director or his designee, which shall be not less than 30 days nor more than 60 days from the date of service of the complaint. Such date may be extended by the Superior Court for good cause shown upon the application of either party. The person so charged and the complainant shall have the right to be represented by counsel and the power to subpena witnesses and documentary evidence together with discovery proceedings. The provisions of this section shall apply to every person actually in office as tax collector or performing the duties of tax collector whether or not in the classified service under Title 11A, Civil Service, of the New Jersey Statutes.

d.For the purposes of this section, the definition of good cause for removal of a tax collector may include the failure of a tax collector to meet the continuing education requirement set forth in sections 6 and 7 of P.L.1993, c.25 (C.40A:9-145.3a and C.40A:9-145.3b).

e.In the case of a pilot municipality, a tenured tax collector may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a tax collector under this subsection shall not require the pilot municipality to fulfill the requirements of section 8 of P.L.1979, c.384 (C.40A:9-145.8). Instead, the pilot municipality shall provide the tax collector with a written copy of the shared service agreement entered into by the pilot municipality, and a letter stating that the position of tax collector in the pilot municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement.

Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and of section 3 of P.L.2013, c.166 (C.40A:65-4.2).

L.1979, c.384, s.8; amended 1993, c.25, s.5; 2013, c.166, s.13.



Section 40A:9-145.9 - Acquisition Of Tenure After Jan. 1, 1982

40A:9-145.9. Acquisition of tenure after Jan. 1, 1982
Commencing January 1, 1982, no tax collector shall acquire tenure of office under any law of this State unless he holds a tax collector certificate issued pursuant to section 3 or 4 of this act. Nothing contained in this act shall be construed to affect tenure of office theretofore acquired nor to affect in any way the unexpired term of office of any tax collector theretofore appointed or elected, nor to affect any provision of Title 11 of the Revised Statutes (Civil Service) or any other law providing for tenure of office, except with respect to the acquisition of tenure by a tax collector on or after January 1, 1982.

L.1979, c. 384, s. 9, eff. Feb. 5, 1980.



Section 40A:9-145.10 - Holding Office After Effective Date Of Act; Appointment

40A:9-145.10. Holding office after effective date of act; appointment
The provisions of any other law to the contrary notwithstanding, commencing on the effective date of this act, all tax collectors shall hold office by virtue of appointment pursuant to the provisions of N.J.S. 40A:9-141 and 40A:9-142, except as otherwise provided in sections 11 and 12 of this act.

L.1979, c. 384, s. 10, eff. Feb. 5, 1980.



Section 40A:9-145.11 - Continuation In Office Of Persons In Office On Effective Date Of Act

40A:9-145.11. Continuation in office of persons in office on effective date of act
All tax collectors holding office on the effective date of this act shall continue in office until their successors are appointed in the manner provided by N.J.S. 40A:9-141 and 40A:9-142.

L.1979, c. 384, s. 11, eff. Feb. 5, 1980.



Section 40A:9-145.12 - Right To Tenure Of Tax Collector In Office Prior To And Appointment After Effective Date Of Act

40A:9-145.12. Right to tenure of tax collector in office prior to and appointment after effective date of act
Nothing contained in this act or in any other statute shall prevent any tax collector who upon the effective date of this act holds office by virtue of his election thereto, from acquiring tenure upon being appointed thereto after the effective date of this act, if he otherwise qualifies for such tenure pursuant to this act or pursuant to N.J.S. 40A:9-144 or 40A:9-145.

L.1979, c. 384, s. 12, eff. Feb. 5, 1980.



Section 40A:9-146 - Appointment Of Tax Assessor, Deputies.

40A:9-146 Appointment of tax assessor, deputies.

40A:9-146. The governing body or chief executive, as shall be appropriate to the form of government of the municipality shall provide for the appointment of a tax assessor and such deputy tax assessors as it may determine necessary. The requirement that every municipality shall have a tax assessor and any such deputy tax assessors as it deems necessary may be fulfilled by the sharing of a tax assessor and any necessary deputy tax assessors with another municipality or municipalities under a shared service agreement entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.). Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and, with respect to pilot municipalities, of section 3 of P.L.2013, c.166 (C.40A:65-4.2). The appointing authority may, by resolution or order as appropriate, set the total number of weekly hours of operation of the tax assessor's office and the total number of weekly work hours of the tax assessor, commensurate with the compensation paid to the tax assessor. The appointing authority shall not set the specific work hours of the tax assessor. The governing body, by ordinance, shall determine the amount of compensation of such assessors.

amended 1978, c.128, s.1; 1981, c.393, s.1; 2000, c.126, s.23; 2013, c.166, s.14.



Section 40A:9-146.1 - Boards Of Assessors; Abolishment; Secretary And Members To Be Municipal Tax And Deputy Assessors; Salary And Tenure Rights

40A:9-146.1. Boards of assessors; abolishment; secretary and members to be municipal tax and deputy assessors; salary and tenure rights
a. Boards of assessors created prior to the effective date of this act are abolished.

b. The secretary of, or in the event there is no secretary then the individual having primary responsibility for the discharge of the duties of assessor for, any board of assessors constituted on the effective date of this act shall be the municipal tax assessor and any other members of the board shall be deputy municipal tax assessors.

c. Nothing in this act shall affect adversely the salary or tenure rights acquired pursuant to section 7 of P.L.1967, c. 44 (C. 54:1-35.31), or any other law, whether now or previously enacted or in effect of any secretary or other member of a board of assessors who becomes the municipal tax assessor or a deputy municipal tax assessor.

L.1981, c. 393, s. 32, eff. Jan. 6, 1982.



Section 40A:9-146.2 - Reference To Board Of Assessors Or Assessment To Mean And Refer To Municipal Tax Assessor

40A:9-146.2. Reference to board of assessors or assessment to mean and refer to municipal tax assessor
Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the board of assessors or assessment of a municipality, the same shall be considered to mean and refer to the municipal tax assessor.

L.1981, c. 393, s. 33, eff. Jan. 6, 1982.



Section 40A:9-146.3 - Municipal Tax Assessors; Appointment; Terms Of Office; Powers And Duties

40A:9-146.3. Municipal tax assessors; appointment; terms of office; powers and duties
The provisions of any other law to the contrary notwithstanding, municipal tax assessors shall be appointed pursuant to the provisions of this act and their terms of office, powers and duties shall be as provided in this act.

L.1981, c. 393, s. 30, eff. Jan. 6, 1982.



Section 40A:9-146.4 - Appointment In More Than One Municipality

40A:9-146.4. Appointment in more than one municipality
A municipal tax assessor may be appointed in more than one municipality; provided that the holding of additional appointments does not interfere with the proper discharge of statutory duties, nor conflict with obligations to the respective municipalities in which the assessor serves.

The compensation of a tax assessor appointed in more than one municipality shall not be reduced, nor shall any increases in compensation be denied, because of the multiple service.

L.1981, c. 393, s. 4, eff. Jan. 6, 1982.



Section 40A:9-146.5 - Inapplicability Of Act To Agreements On Hours Of Work

40A:9-146.5. Inapplicability of act to agreements on hours of work
This act shall not affect any agreement entered into prior to the effective date of this act between a municipal tax assessor and the municipality with respect to the hours during which a municipal tax assessor is required to perform the duties of his office. Any change in hours from those previously agreed to shall be subject to further agreement.

L.1981, c. 393, s. 31, eff. Jan. 6, 1982.



Section 40A:9-147 - Chapter 205 Of The Laws Of 1968 Saved From Repeal

40A:9-147. Chapter 205 of the laws of 1968 saved from repeal
Chapter 205 of the laws of 1968 (C. 40:46-6.2c) is saved from repeal. [The act saved from repeal by this section provides that in any municipality wherein tax assessors have been chosen from wards, the governing body, by ordinance, may provide for the appointment of a single assessor for the entire taxing district and fix his compensation for the term of office as provided by law. No such ordinance shall affect the term of any assessor in office on July 19, 1968.]

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-148 - Tax And Deputy Assessors; Term Of Office; Vacancies

40A:9-148. Tax and deputy assessors; term of office; vacancies
Every municipal tax assessor and deputy assessor shall hold his office for a term of 4 years from the first day of July next following his appointment.

Vacancies other than due to expiration of term shall be filled by appointment for the unexpired term.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1978, c. 128, s. 2; L.1981, c. 393, s. 2, eff. Jan. 6, 1982.



Section 40A:9-148.1 - Tax And Deputy Assessors; Qualifications And Duties

40A:9-148.1. Tax and deputy assessors; qualifications and duties
A municipal tax assessor shall hold a tax assessor certificate provided for in P.L.1967, c. 44 (C. 54:1-35.25 et seq.) and shall have the duty of assessing property for the purpose of general taxation. A deputy tax assessor shall hold a tax assessor certificate and shall act under the direct supervision of and assist the tax assessor.

L.1981, c. 393, s. 3, eff. Jan. 6, 1982.



Section 40A:9-149 - Tax Assessors; Appointment By Governor In Certain Cases

40A:9-149. Tax assessors; appointment by Governor in certain cases
In any municipality wherein there shall be the office of tax assessor and no qualified person shall be in such office on the first day of October to perform said duties or the tax assessor holding such office shall neglect or fail to assess the taxes as required by law, the Governor shall cause notice to be given to the mayor or other chief executive officer of the governing body that within 10 days after service of said notice he will appoint an assessor. At the expiration of the 10 days, if the Governor shall be satisfied that said vacancy still exists or the tax assessments were not made, the Governor shall appoint and commission an assessor to perform all the duties of such office. Such appointee shall receive the compensation provided by law for the tax assessor.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-150 - Chapter 211 Of The Laws Of 1966 Saved From Repeal

40A:9-150. Chapter 211 of the laws of 1966 saved from repeal
Chapter 211 of the laws of 1966 (C. 40:46-6.13a) is saved from repeal. [The act saved from repeal by this section provides for the granting of tenure to certain municipal tax assessors whose office or position had been abolished as a result of a change in form of government and who subsequently were reappointed to the same office.]

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-152 - Tenure Of Municipal Treasurer.

40A:9-152 Tenure of municipal treasurer.

40A:9-152. a. Whenever a person has or shall have held the office of municipal treasurer for 10 consecutive years, the governing body of the municipality may grant tenure in office to such person. In the event the governing body fails to grant tenure in office to a municipal treasurer who has held that office for 10 consecutive years, a petition may be filed for a referendum vote on the question of whether the municipal treasurer shall continue to hold office during good behavior and efficiency, and shall not be removed therefrom except for just cause and then only after public hearing upon a written complaint setting forth the charge or charges against him. The petition shall be signed by at least 10% of the registered voters of the municipality and filed with the municipal clerk. Upon the filing of the petition the question shall be submitted to the voters at the next general election which shall occur not less than 60 days thereafter. The municipal clerk shall cause the question to be placed upon the official ballot to be used at the general election in the manner provided by law in substantially the following form: "Shall the municipal treasurer continue to hold office during good behavior and efficiency and not be removed therefrom except for just cause and then only after public hearing upon a written complaint setting forth the charge or charges against him?"

Immediately to the left of the question there shall be printed the words "Yes" and "No", each with a square, in either of which the voter may make a cross ( x ), or a plus sign (+) or check mark (v) according to his choice. There shall also be printed the following: "Place a cross (x), or a plus sign (+) or check mark (v) in one of the above squares indicating your choice." Where voting machines are used, voting thereon shall be equivalent to the foregoing.

The election shall be held in accordance with the general law relating to public questions to be voted on in a single municipality at elections as provided for by Title 19 (Elections) of the Revised Statutes.

b.In the case of a pilot municipality, a tenured municipal treasurer may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a municipal treasurer under this subsection shall not require the pilot municipality to fulfill the requirements of N.J.S.40A:9-152.1. Instead, the pilot municipality shall provide the municipal treasurer with a written copy of the shared service agreement entered into by the pilot municipality, and a letter stating that the position of municipal treasurer in the pilot municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement. Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and section 3 of P.L.2013, c.166 (C.40A:65-4.2).

amended 2013, c.166, s.16.



Section 40A:9-152.1 - Removal Of Municipal Treasurer; Complaint; Hearing; Review

40A:9-152.1. Removal of municipal treasurer; complaint; hearing; review
Any removal of a municipal treasurer having tenure in office shall be upon a written complaint setting forth the charge or charges against him.

The complaint shall be filed with the municipal clerk and a certified copy thereof shall be served upon the person so charged, with notice of a designated hearing date before the members of the governing body, which shall be not less than 10 days nor later than 30 days from the date of service of the complaint. The said hearing date shall be fixed by resolution of the governing body.

The person so charged and the governing body shall have the right to be represented by counsel and the power to subpena witnesses and documentary evidence.

The Superior Court shall have jurisdiction to review the determination of the governing body which court shall hear the cause de novo on the record below and affirm, modify or set aside such determination.

Either party may supplement the record with additional testimony subject to the rules of evidence.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1981, c. 75, s. 3, eff. March 23, 1981.



Section 40A:9-153 - Chapter 190 Of The Laws Of 1943 Saved From Repeal

40A:9-153. Chapter 190 of the laws of 1943 saved from repeal
Chapter 190 of the laws of 1943 (C. 40:83-6 and C. 40:83-7) is saved from repeal. [The act saved from repeal by this section provides for the granting of tenure to any veteran of the Armed Forces of the United States, honorably discharged, holding the office, position or employment of city engineer under the municipal manager form of government, and having held such office, position or employment of city engineer under the municipal manager form of government continuously for 15 years from the date of the original appointment as city engineer, while said city was governed under the municipal manager government law or under any other law.]

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-154 - Poundkeepers

40A:9-154. Poundkeepers
Except as otherwise provided by law the governing body of any municipality, by ordinance, may provide for the appointment of poundkeepers as needed. The governing body shall determine the number required and their qualifications, terms of office and method of compensation and prescribe their powers, duties and functions.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-154.1 - Adult School Crossing Guards; Appointment; Term; Revocation; Qualifications; Supervision And Direction

40A:9-154.1. Adult school crossing guards; appointment; term; revocation; qualifications; supervision and direction
1. The governing body, or the chief executive, or the chief administrative officer, as appropriate to the form of government of any municipality, may appoint adult school crossing guards for terms not exceeding one year and revoke such appointments for cause and after proper hearing before the chief of police or other chief law enforcement officer of the municipality. No person shall be appointed as an adult school crossing guard unless he:

a. Is a citizen and resident of this State;

b. Is sound in body and of good health;

c. Is of good moral character; and

d. Has not been convicted of any criminal offense involving moral turpitude.

An adult school crossing guard may be a member of the police department or force of the municipality and his powers and duties as an adult school crossing guard shall cease at the expiration of the term for which he was appointed. He shall not have the right to bear firearms or the power of arrest unless the crossing guard is also a member of a police department or force.

Every adult school crossing guard shall be under the supervision and direction of the chief of police or other chief law enforcement officer of the municipality wherein he is appointed and shall perform his duties only in such municipality. He shall comply with the rules and regulations applicable to the conduct and decorum of the regular police officers of the municipality. Before any adult school crossing guard is appointed the chief of police shall ascertain the eligibility of the applicant and make a report to the governing body, or the chief executive or chief administrative officer, as the case may be.

L.1979,c.82,s.1; amended 1981, c.227, s.1; 1996, c.113, s.15.



Section 40A:9-154.2 - Training Of Adult School Crossing Guards

40A:9-154.2. Training of adult school crossing guards
2. Every adult school crossing guard shall be trained for the proper performance of his duties and responsibilities. Such training shall consist of a minimum of two hours of classroom instruction which shall include information on methods of traffic control and the duties and responsibilities of adult school crossing guards and a minimum of 20 hours of field training in which the trainee shall be supervised by an experienced adult school crossing guard or a regular police officer. This training requirement may be waived by the chief of police for an adult school crossing guard who is also a police officer.

L.1979,c.82,s.2; amended 1996, c.113, s.16.



Section 40A:9-154.3 - Uniform Provided To Adult School Crossing Guard; Exemption

40A:9-154.3. Uniform provided to adult school crossing guard; exemption
3. Before being assigned to any post, an adult school crossing guard shall be provided with a uniform which shall identify his function and which shall be distinct from the uniform of a member of the regular police department or force. Such uniform shall include but not be limited to a safety vest, a hat, and breast and hat badges which shall bear an identification number, and the name of the municipality in which he is employed. A police officer appointed as an adult crossing guard shall wear such uniform as directed by the chief of police of the municipality.

L.1979,c.82,s.3; amended 1996, c.113, s.17.



Section 40A:9-154.4 - Stations; Time Period

40A:9-154.4. Stations; time period
The chief of police or other chief law enforcement officer of a municipality shall have the right to position school crossing guards on any street or highway within the municipality; provided, however, that such guards may be stationed only when it is necessary to control or direct vehicular or pedestrian traffic during those time periods of a school day when it is necessary to control traffic or during any special event or program involving pedestrian crossings whenever it is deemed to be in the best interests of public safety.

L.1979, c. 82, s. 4, eff. April 26, 1979.



Section 40A:9-154.5 - Municipal Superintendent Of Public Works; Defined

40A:9-154.5. Municipal superintendent of public works; defined
As used in this act, "municipal superintendent of public works" means the officer or employee of a municipality whose duties include supervising the care and maintenance of streets, roads, avenues, public buildings, public places, sewers and motor vehicles of the municipality, notwithstanding the job title given the office or position.

L.1981, c. 383, s. 1, eff. Jan. 4, 1982.



Section 40A:9-154.6 - Tenure Of Office; Continuous Holding Of Office For 5 Years; Ordinance; Dismissal.

40A:9-154.6 Tenure of office; continuous holding of office for 5 years; ordinance; dismissal.

2. a. A person holding office, position or employment as full-time municipal superintendent of public works who has held the office, position or employment continuously for 5 years or more shall continue to hold the office, position or employment, notwithstanding he is serving for a fixed term, during good behavior and efficiency and shall not be removed therefrom for political or other reasons except for good cause, upon written charges filed with the municipal clerk and after a public, fair and impartial hearing; except that the governing body of the municipality shall first pass an ordinance authorizing the tenure of office herein provided. The person may be retired when he shall have attained 70 years of age.

b.Municipalities may share the services of a municipal superintendent of public works through a shared service agreement pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.).

A tenured municipal superintendent of public works may be dismissed by a pilot municipality to effectuate the sharing of a service for a municipal superintendent of public works entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and section 3 of P.L.2013, c.166 (C.40A:65-4.2), and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a municipal superintendent of public works under this subsection shall not require the pilot municipality to fulfill the requirements of subsection a. of this section. Instead, the pilot municipality shall provide the municipal superintendent of public works with a written copy of the shared service agreement entered into by the pilot municipality, and a letter stating that the position of municipal superintendent of public works in the pilot municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement.

Any such shared service agreement shall be subject to the provisions of section 4 of P.L.2007, c.63 (C.40A:65-4) and, with respect to pilot municipalities, section 3 of P.L.2013, c.166 (C.40A:65-4.2).

L.1981, c.383, s.2; amended 2013, c.166, s.18.



Section 40A:9-154.6A - Definitions

40A:9-154.6a Definitions
1. As used in this act:

a. "Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

b. "Management responsibility" means the supervisory responsibility for planning, scheduling, directing, controlling and coordinating the daily and long term operations of public works activities, as applicable, including the utilization of manpower, equipment, materials, funds, and other available resources.

c. "Public Works Advisory Board" means that board appointed by the director to review the examination, assist in evaluating qualifications for granting certificates, review of municipal applications for exemption, and review of continuing education programs and other duties as the director may from time to time assign. The board shall meet at least one time each year.

d. "Public works activity" means maintenance of streets, drainage, public buildings and places, water and waste water, solid waste, motor vehicles, or similar items related to the physical plant and infrastructure of a municipality. For the purposes of this act, a municipal utilities authority shall not be considered a public works activity.

e. "Principal public works manager" means a certified public works manager who performs administrative and supervisory duties relating to installation, maintenance and repair of public works facilities, or assists in planning, organizing and directing all programs relating to a public works activity, or a combination thereof, who is appointed by the local governing body, its designated appointing authority or chief executive officer, and who is not an elected member of that governing body, who advises municipal elected officials and employees in proper compliance and administration of the various laws, regulations, technical practices, operations and management techniques with regard to public works activities conducted by the municipality. The designation principal public works manager shall not be considered a separate position or title within the municipality but shall signify the performance of duties by the person selected to advise municipal elected officials and employees.

f. "Public works manager" means a person who in at least 5 of the last 10 years, has served in a position of public or private public works, construction management or civil engineering position where no less than fifty percent of the person's work time was directly spent in daily, direct supervision of public works activities.

g. "Certified public works manager" means a public works manager who meets any one of the following criteria:

i. completes the requirements of section 2 of P.L.1991, c.258 (C.40A:9-154.6b);



ii. has a bachelor or greater degree in civil or related public works engineering, and is a licensed professional engineer in New Jersey;

iii. has served in one or more municipalities continuously for the five years prior to January 1, 1997, except that certification shall be limited to the municipality where the public works manager is employed at the time he applies for the certificate pursuant to section 3 of P.L.1991, c.258 (C.40A:9-154.6c);

iv. graduated as a certified public works manager from Rutgers, The State University prior to August 13, 1994.

L.1991,c.258,s.1; amended 1995,c.46,s.1.



Section 40A:9-154.6B - Public Works Advisory Board, Appointment, Terms; Certification Requirements For Managers

40A:9-154.6b Public Works Advisory Board, appointment, terms; certification requirements for managers
2. a. The director shall appoint nine persons who shall constitute the Public Works Advisory Board as follows: one designee from the Division of Local Government Services in the Department of Community Affairs, who shall serve as chair; one from Rutgers, The State University of New Jersey, Center for Government Service ; two public works managers who hold certified public works manager certificates and are members of the Public Works Association of New Jersey; one public works manager who has a certified public works manager certificate and a degree in engineering from a four-year institution of higher education, and is a member of the Public Works Association of New Jersey; one public works manager who has a certified public works manager certificate and is a member of the New Jersey Society of Municipal Engineers; one public works manager who has a certified public works manager certificate and is a member of the New Jersey Chapter of the American Public Works Association; and two representatives from the New Jersey State League of Municipalities. The terms of each of the appointments shall be for three years except that the initial term of one of the public works managers shall be for one year and a second shall serve an initial term of two years so that the terms of the public works managers shall be staggered. Any member of the Public Works Advisory Board may be reappointed to succeed himself. The director may dismiss any member of the Public Works Advisory Board for cause and then make another appointment to serve for the remainder of that term.

b. The director, with the advice of the Public Works Advisory Board, shall develop and hold examinations semi-annually, or at such times as he may determine appropriate, for qualification as a certified public works manager. An applicant for examination shall present to the director a written application on a form provided by the Division of Local Government Services, showing that the applicant is not less than 21 years of age, is a citizen of the United States, is of good moral character, has obtained a certificate or diploma issued after at least four years of study in an approved secondary school or has received an academic education considered and accepted by the Commissioner of Education of this State as fully equivalent, and has graduated as a public works manager from Rutgers, The State University of New Jersey. An applicant shall have a minimum of five years' experience as a public works manager.

L.1991,c.258,s.2; amended 1995,c.46,s.2.



Section 40A:9-154.6C - Issuance Of Public Works Manager Certificate Without Examination; Requirements

40A:9-154.6c. Issuance of public works manager certificate without examination; requirements
3. The director shall issue, upon the payment of a fee, a public works manager certificate to any applicant who meets the definition of a certified public works manager or a public works manager who has successfully completed a certified public works manager program described in section 2 of this act, is not less than 21 years of age, is a citizen of the United States, is of good moral character, and has obtained a high school diploma as described in section 2 of this act.

L.1991,c.258,s.3; amended 1995,c.46,s.3.



Section 40A:9-154.6D - Application Fee, Examination

40A:9-154.6d. Application fee, examination
4. Each completed application form for the examination shall be accompanied by a fee and shall be filed with the director at least 30 days prior to the date of examination. Examinations shall be written, or both written and oral, and shall be of such character as fairly to test and determine the ability of the person tested to perform the duties of a principal public works manager.

L.1991,c.258,s.4; amended 1995,c.46,s.4.



Section 40A:9-154.6E - Application For Certificate

40A:9-154.6e Application for certificate
5. Upon a finding by the director that an applicant has successfully completed the examination, the applicant may apply for a certificate pursuant to the provisions of section 3 of P.L.1991, c.258 (C.40A:9-154.6c).

L.1991,c.258,s.5; amended 1995,c.46,s.5.



Section 40A:9-154.6F - Revocation, Suspension Of Certificate

40A:9-154.6f. Revocation, suspension of certificate
6. a. Any public works manager certificate may be revoked or suspended by the director for dishonest practices or failure, neglect or refusal to comply with the Constitution of the State of New Jersey or the laws relating to local management of public works, or other just cause. Request may be made to the director by any governing body of any municipality for a review of the behavior or practices of a certified public works manager when the governing body may feel his certificate should be revoked. No certificate shall be revoked or suspended except upon a proper hearing before the director or his designee, after 14 days' notice to the certified public works manager. If the certificate of a person serving as a certified public works manager in any municipality shall be revoked by the director, that person shall not be entitled to any benefits pursuant to this act, nor may he make application for re-certification for a period of five years from the date of the revocation.

b. A complaint against a certified public works manager shall be filed with the municipal clerk and the director and a certified copy thereof shall be served upon the person so charged, with notice of a hearing date before the director or his designee, which shall be not less than 30 days or more than 60 days from the date of service of the complaint. The hearing date may on application be extended by the director for good cause shown.

c. The person so charged and the complainant shall have the right to be represented by counsel, the power to subpoena witnesses and documentary evidence, and such discovery as may be necessary to prepare the appeal.

d. The Superior Court shall have jurisdiction to review the determination of the director and shall hear the cause de novo on the record below and affirm, modify or set aside such determination.

e. Either party may supplement the record with additional testimony subject to the rules of evidence.

L.1991,c.258,s.6.



Section 40A:9-154.6G - Certificate Required After January 1, 1997; Exemptions, Penalties.

40A:9-154.6g Certificate required after January 1, 1997; exemptions, penalties.

7. a. Commencing January 1, 1997, the governing body or chief executive officer of each municipality, as appropriate, shall appoint a principal public works manager for that municipality. The requirement that every municipality shall have a principal public works manager may be fulfilled by the sharing of a principal public works manager with another municipality or municipalities under a shared service agreement entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.).

b.No person shall be selected to perform the duties of a principal public works manager unless he holds a public works manager certificate issued pursuant to section 3 of P.L.1991, c.258 (C.40A:9-154.6c), which certificate has not been revoked or suspended in accordance with the provisions of subsection b. of section 6 of P.L.1991, c.258 (C.40A:9-154.6f).

c.When a vacancy occurs in a position in which the duties of principal public works manager are performed, the governing body or chief executive officer, as appropriate, may select, for a period not to exceed one year and commencing on the date of the vacancy, a person who does not hold a certified public works manager certificate to perform on an interim basis, the duties of a principal public works manager. Any person so selected may be selected as principal public works manager for one additional year; provided, however, that no person shall perform on an interim basis, the duties of a temporary principal public works manager for more than two years in any municipality, and also provided that, in a municipality operating under the provisions of Title 11A, the Civil Service Act, no person so selected on an interim basis shall be required to perform out-of-title work.

d.Any municipality that conducts minimal or no public works activity may apply to the director for an exemption from this section. Such exemptions shall be valid for five years from the date of issuance, at which time the municipality must reapply for an exemption or select a person to perform the duties of a principal public works manager. Upon receipt of an application for exemption, the director shall have the public works advisory board review the application and make a recommendation to the director for approval or denial. If the director for good cause disagrees with the recommendation, he shall advise the public works advisory board of his decision and take any action he deems appropriate.

e.If a governing body or mayor fails or refuses to comply with this section, and has received an order from the director to do so, the members of a governing body or mayor who willfully fail or refuse to comply shall each be subject to a personal penalty of $25 for each day after the date fixed for final action that failure or refusal to comply continues. The amount for the penalty may be recovered by the director in the name of the State as a personal debt of the member of the governing body or mayor, and shall be paid, upon receipt, into the State Treasury.

L.1991, c.258, s.7; amended 1995, c.46, s.6; 2013, c.166, s.17.



Section 40A:9-154.6H - Renewal Of Certificates.

40A:9-154.6h Renewal of certificates.

8. a. Commencing January 1, 1997, all public works manager certificates shall be renewed upon application, payment of the required fee, and verification that the applicant has met continuing education requirements, all as set forth in this section. Each renewal shall be for a period of three years. The renewal date shall be 30 days prior to the expiration date.

b.All public works manager certificates subject to renewal pursuant to this section that were issued prior to January 1, 1995 shall have an expiration date of December 31, 1998. All public works manager certificates issued on or after January 1, 1995 shall have an expiration date of either June 30 or December 31, whichever is sooner, of the third year following the year in which the certificates were originally issued, provided that no certificate shall expire sooner than December 31, 1998.

c.Each applicant for renewal of a public works manager certificate shall, on a form prescribed by the director, furnish proof of having earned at least two continuing education units in fields of study related to public works activity. For the purposes of this section, one continuing education unit equals 10 contact hours. Upon verification of this requirement, and upon payment of a fee, the director shall renew the public works manager certificate.

d.If the holder of a public works manager certificate has allowed the certificate to lapse by failing to renew the certificate, a new application and certificate shall be required. If application is made within six months of the expiration of the lapsed certificate, then application may be made in the same manner as a renewal, but the application shall be accompanied by the fee for a new application; provided, however, that such application may be made in the same manner as a renewal within 12 months of the expiration of the certificate if the director determines that either of the following circumstances prevents a certificate holder from earning the required continuing education units within six months of the expiration of the certificate:

(1)a flood, hurricane, superstorm, tornado, or other natural disaster, and a state of emergency has been declared as a result thereof by the Governor; or

(2)a medical event or condition.

L.1991, c.258, s.8; amended 1995, c.46, s.7; 2015, c.95, s.44.



Section 40A:9-154.6I - Fees Established

40A:9-154.6i. Fees established
8. The director shall establish fees, that shall not exceed those charges for similar programs charged for similar programs administered by the Division of Local Government Services, for the purposes of issuing a new or renewed certified public works manager certificate pursuant to sections 3 and 8 of P.L.1991, c.258 (C.40A:9-154.6c and C.40A:9-154.6h, respectively), and for filing an application for the certified public works manager examination pursuant to section 4 of P.L.1991, c.258 (C.40A:9-154.6d).

L.1995,c.46,s.8.



Section 40A:9-154.7 - Parking Enforcement Officers

40A:9-154.7. Parking enforcement officers
The governing body of any municipality may, as it deems necessary, appoint parking enforcement officers to enforce State, county or municipal statutes, resolutions, ordinances or regulations related to the parking of vehicles within the municipality. A parking enforcement officer possesses the power and authority, in the manner and to the extent granted by the municipality, to:

a. Issue a parking ticket for a parking offense, as those two terms are defined in the "Parking Offenses Adjudication Act," P.L. 1985, c. 14 (C. 39:4-139.2 et seq.);

b. Serve and execute all process for any parking offense issuing out of the court in the municipality having jurisdiction over the complaint; and

c. Cause any vehicle parked, stored or abandoned in the municipality in violation of a statute, resolution, ordinance or regulation to be towed away from the scene of the violation and to collect from the vehicle owner or the owner's agent, on behalf of the municipality, the costs of the towing and subsequent storage of the vehicle before surrendering the vehicle to the owner or agent.

L. 1987, c. 260, s. 1.



Section 40A:9-154.8 - Limitations

40A:9-154.8. Limitations
For purposes of this act, "parking enforcement officer" includes, but is not limited to, such similar titles as "parking control officer" and "parking violation officer" if the appointment, functions and authority of persons holding these titles are in compliance with the provisions of this act. A parking enforcement officer is not a special law enforcement officer within the meaning of the "Special Law Enforcement Officers Act," P.L. 1985, c. 439 (C. 40A:14-146.8 et seq.) and is not a member of the police force of the municipality in which he is employed as a parking enforcement officer. No parking enforcement officer may carry or use a firearm while on duty. A parking enforcement officer is deemed to be on duty while the officer is performing the public safety functions enumerated in section 1 of this act and for which the officer is receiving compensation, if any, from the municipality at the rates or stipends as established by ordinance.

A parking enforcement officer is not eligible for membership in the Police and Firemen's Retirement System established pursuant to P.L. 1944, c. 255 (C. 43:16A-1 et seq.).

L. 1987, c. 260, s. 2.



Section 40A:9-154.9 - Minimum Qualifications For Appointment As Parking Enforcement Officer.

40A:9-154.9 Minimum qualifications for appointment as parking enforcement officer.

3.No person may be appointed as a parking enforcement officer unless, at a minimum, the person:

a.Is a resident of this State during the term of appointment;

b.Is able to read, write, and speak the English language proficiently;

c.Has the mental capacity and physical ability to perform the tasks of parking enforcement officer;

d.Is of good moral character; and

e.Has not been convicted of any offense involving dishonesty or which would make the person unfit to perform the duties of the office.

L.1987, c.260, s.3; amended 2013, c.103, s.109.



Section 40A:9-154.10 - Fingerprints; Investigation

40A:9-154.10. Fingerprints; investigation
a. An applicant for the position of parking enforcement officer appointed pursuant to this act shall have fingerprints taken, which fingerprints shall be filed with the Division of State Police and the Federal Bureau of Investigation.

b. Before any parking enforcement officer is appointed pursuant to this act, the chief of police or other chief law enforcement officer of the municipality shall ascertain the eligibility and qualifications of the applicant and report these determinations in writing to the appointing authority.

L. 1987, c. 260, s. 4.



Section 40A:9-154.11 - Training Course

40A:9-154.11. Training course
No person appointed after the effective date of this act may commence duties as a parking enforcement officer unless that person has successfully completed a training course conducted or approved by the municipality. The appointing authority may waive this training requirement for any person otherwise eligible to be appointed as a parking enforcement officer under this act if the person possesses substantially equivalent training and background, as determined by the chief of police or other chief law enforcement officer.

L. 1987, c. 260, s. 5.



Section 40A:9-154.12 - Uniform; Insignia

40A:9-154.12. Uniform; insignia
a. Prior to the commencement of duties, every parking enforcement officer shall be furnished with a uniform which shall clearly identify the officer's function. The uniform shall include, but not be limited to, a hat and appropriate badges which shall bear an identification number or name tag and the name of the municipality in which the officer is employed. The uniform shall also include an insignia issued by the municipality which clearly indicates the officer's status as a parking enforcement officer. The uniform shall be distinct in color from the uniform of a regular police officer or special law enforcement officer.

b. A municipality shall issue permanent insignia not later than 90 days following its first appointment of a parking enforcement officer or not later than 90 days following the effective date of this act for persons designated as parking enforcement officers under the provisions of section 8 of this act. The municipality may issue temporary insignia for use prior to the issuance of permanent insignia.

L. 1987, c. 260, s. 6.



Section 40A:9-154.13 - Fees

40A:9-154.13. Fees
The municipality may charge a reasonable fee, as determined by the appointing authority, for uniforms supplied pursuant to this act, but shall not charge a fee for the costs of required training or the issuance of a certificate of appointment.

L. 1987, c. 260, s. 7.



Section 40A:9-154.14 - Designation

40A:9-154.14. Designation
Except as provided in section 9 of this act, all persons employed by a municipality, other than regular police officers and special law enforcement officers, who are performing the functions enumerated in section 1 of this act on the effective date of this act, are hereby designated as parking enforcement officers and are deemed to be governed by the provisions of this act.

L. 1987, c. 260, s. 8.



Section 40A:9-154.15 - Exclusion

40A:9-154.15. Exclusion
The provisions of this act do not apply to persons appointed pursuant to subsection (3)(d) of section 22 of P.L. 1948, c. 198 (C. 40:11A-22(3)(d)) who perform under the supervision and direction of a municipal parking authority.

L. 1987, c. 260, s. 9.



Section 40A:9-155 - Members Of Governing Body Eligible For Certain Offices; Exceptions

40A:9-155. Members of governing body eligible for certain offices; exceptions
A member of the governing body of a municipality who resigns his office as such may be appointed to an office or position required to be filled by the governing body unless the office or position was created by ordinance adopted during the term of office of the member so resigning. In cases of any such appointment the salary of the holder of said office or position shall not be increased during the term of office of the member so resigning.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-156 - Elective And Appointive Officers; Commencement Of Term Of Office; Exceptions

40A:9-156. Elective and appointive officers; commencement of term of office; exceptions
Except as otherwise provided by law, the terms of office of all elective officers in any municipality shall commence at 12 o'clock noon on January 1 next succeeding their election and continue for the terms prescribed by law.

The terms of office of all officers appointed by the mayor or other chief executive officer or by the governing body of any municipality, except to fill vacancies, shall commence on January 1 of the year in which they are appointed and continue for the terms prescribed by law, except that the term of office of the assessor shall commence on July 1 next following appointment and continue for the prescribed number of years.

No appointment of any officer shall be made by the mayor or other chief executive officer or by the governing body of any municipality where the term of the office is to commence after the expiration of the term of the officer making the appointment or of any member of the governing body.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1981, c. 394, s. 4, eff. Jan. 6, 1982.



Section 40A:9-157 - Temporary Appointments

40A:9-157. Temporary appointments
Whenever any officer or employee of a municipality is temporarily absent, disabled or disqualified, the governing body of the municipality may designate some person to act in place of any such officer or employee during his temporary absence, disability or disqualification.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-158 - Temporary Leave Of Absence; Substitute

40A:9-158. Temporary leave of absence; substitute
The governing body of any municipality may grant temporary leave of absence, with pay, to any officer or employee receiving a fixed annual salary, wage or compensation. Such leaves of absence shall not exceed 3 months at any one time.

Where it is necessary to employ a substitute to perform the duties of such officer or employee during his absence, the amount of the compensation paid the substitute shall be deducted from the salary, wage or compensation of such officer or employee.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-159 - Leave Of Absence For Certain Officers And Employees Entering The Armed Forces Of The United States

40A:9-159. Leave of absence for certain officers and employees entering the armed forces of the United States
Every officer or employee not holding his office, position or employment for a fixed term or period, upon entering the armed forces of the United States in time of war for the duration thereof, or for less period, shall be granted leave of absence until such time as he shall be honorably discharged from such service, and shall not be discharged or separated from his office, position or employment by reason of his entry into such service. Such leave of absence may be granted with or without pay as provided by law. Such officer or employee shall be entitled to resume the office, position or employment held by him at the time of entrance into such service, at any time within 3 months after receiving honorable discharge, provided he is not then incapacitated. If he be incapacitated at the time of such discharge, he shall be entitled to resume his office, position or employment at any time within 3 months after complete recovery therefrom, provided such complete recovery is within 2 years after his discharge. Upon resumption of his office, position or employment by such officer or employee, the service of the person temporarily filling said office, position or employment shall immediately cease. If such officer or employee is one of a number of equal rank or like character, the person last appointed to fill any such office, position or employment shall be dismissed and placed upon a special eligible list, which list shall take precedence over all other lists and shall be entitled to reinstatement in the same office or employment as soon as any vacancy shall occur.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-160.1 - Compensatory Time Off For Employees Who Are Members Of Certain Volunteer Organizations

40A:9-160.1. Compensatory time off for employees who are members of certain volunteer organizations
The governing body of any municipality shall grant time off from work with pay for municipal employees who are members of a volunteer fire company serving the municipality, volunteers in first aid or rescue squads serving the municipality or volunteer drivers of municipally-owned or operated ambulances when such employees are called to respond to alarms occurring during the hours of their employment.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-161 - Removal Of Officers And Employees; Procedure; Exceptions

40A:9-161. Removal of officers and employees; procedure; exceptions
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is not operative and unless otherwise provided by law, no officer or employee of such municipality who has tenure in office shall be removed from his office or position except upon written charges, signed by the person making such charges. The complaint shall be filed with the governing body of such municipality and a copy thereof shall be served upon the officer or employee so charged, with notice of a designated time and place for the hearing thereon which shall be not less than 10 days nor later than 30 days from the service of the complaint.

The officer or employee so charged and the governing body shall have the right to be represented by counsel and the power to subpena witnesses and documentary evidence. The governing body shall prescribe rules and regulations for the conduct of the hearing.

No such officer or employee shall be removed from his office or position for political reasons or except as otherwise provided by law, because of a change in the form of government.

The Superior Court shall have jurisdiction to review the determination of the governing body, which court shall hear the cause de novo on the record below and affirm, modify or set aside the determination.

Either party may supplement the record with additional testimony subject to the rules of evidence.

The removal procedures set forth in this section shall not apply to officers for which specific removal procedures are elsewhere provided by law.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1981, c. 75, s. 4, eff. March 23, 1981; L.1981, c. 393, s. 27, eff. Jan. 6, 1982.



Section 40A:9-163 - Change In Government; Effect On Officers

40A:9-163. Change in government; effect on officers
Except as otherwise provided by law, whenever the form of government of any municipality shall be changed the municipal officers of such municipality, by whatever name they may be known, shall be the officers of the said municipality with all the powers, duties and functions of like officers in such municipality and shall continue in office until the first election of officers to be held in such municipality and until the newly elected officers have been elected and qualified.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-164 - Delegates To Certain Conventions

40A:9-164. Delegates to certain conventions
The governing body of any municipality, whenever they shall deem it necessary, by resolution, may provide for the appointment of not more than 5 citizens as delegates to represent the said municipality at any industrial, commercial or civic assembly or convention nonpolitical in character. Said delegates shall receive no compensation but they shall be reimbursed by the municipality for all expenses incurred by them in performing their duties as such delegates.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-165 - Salaries, Wages Or Compensation Of Mayor Or Other Chief Executive; Officers And Employees; Exceptions; Referendum

40A:9-165. Salaries, wages or compensation of mayor or other chief executive; officers and employees; exceptions; referendum
40A:9-165. The governing body of a municipality, by ordinance, unless otherwise provided by law, shall fix and determine the salaries, wages or compensation to be paid to the officers and employees of the municipality, including the members of the governing body and the mayor or other chief executive, who by law are entitled to salaries, wages, or compensation.

Salaries, wages or compensation fixed and determined by ordinance may, from time to time, be increased, decreased or altered by ordinance. No such ordinance shall reduce the salary of, or deny without good cause an increase in salary given to all other municipal officers and employees to, any tax assessor, chief financial officer, tax collector or municipal clerk during the term for which he shall have been appointed. Except with respect to an ordinance or a portion thereof fixing salaries, wages or compensation of elective officials or any managerial, executive or confidential employee as defined in section 3 of the "New Jersey Employer-Employee Relations Act" P.L.1941, c.100 (C.34:13A-3), as amended, the ordinance shall take effect as provided therein. In municipalities wherein the provisions of Title 11 (Civil Service) of the Revised Statutes are in operation, this section shall be subject thereto.

Where any such ordinance shall provide for increases in salaries, wages or compensation of elective officials or any managerial, executive or confidential employee, the ordinance or that portion thereof which provides an increase for such elective or appointive officials shall become operative in 20 days after the publication thereof, after final passage, unless within said 20 days, a petition signed by voters of such municipality, equal in number to at least 5% of the registered voters of the municipality, protesting against the passage of such ordinance, be presented to the governing body, in which case such ordinance shall remain inoperative unless and until a proposition for the ratification thereof shall be adopted at an election by a majority of the voters voting on said proposition. The question shall be submitted at the next general election, occurring not less than 40 days from the date of the certification of the petition. The submission of the question to the voters shall be governed by the provisions of Title 19 (Elections) of the Revised Statutes, as in the case of public questions to be voted upon in a single municipality.

L.1971, c.200, s.1; amended 1975,c.215,s.1; 1976,c.96,s.1; 1979,c.25,s.2; 1981,c.393,s.28; 1981,c.394,s.5; 1985,c.374,s.10; 1991,c.175,s.14.



Section 40A:9-165.1 - Compensation Of Members Of Governing Body And Chief Executive; Determination; Effective Date And Procedure For Protest

40A:9-165.1. Compensation of members of governing body and chief executive; determination; effective date and procedure for protest
Notwithstanding the provisions of any other law to the contrary, the governing body of each municipality shall determine the salaries, wages or compensation of the members of the governing body and the mayor or other chief executive in accordance with the provisions of N.J.S. 40A:9-165. The time within which an ordinance determining said salaries, wages or compensation shall take effect, and the procedure for protesting against the passage of any ordinance providing for an increase in said salaries, wages or compensation shall be as provided in N.J.S. 40A:9-165.

L.1979, c. 131, s. 1, eff. July 6, 1979.



Section 40A:9-167 - Referendum On Ordinance Fixing Salaries, Wages Or Compensation

40A:9-167. Referendum on ordinance fixing salaries, wages or compensation
When the governing body of any municipality shall be required by petition to submit to the voters proposed increases in salaries, wages or compensation or if the governing body shall deem it advisable to have a referendum in respect to the salaries of its members, or any other elective official, or any managerial executive or confidential employee, the governing body shall adopt an ordinance definitely fixing such salaries and the operative date. Where any such ordinance provides for salary increases, they may be made to take effect on a specified date or apportioned to be effective on different specified dates during a period not to exceed 3 years. Any such ordinance may be adopted notwithstanding a prior referendum in respect to salaries, wages or compensation.

The clerk of the municipality shall forthwith forward a certified copy of the ordinance to the officer whose duty it is to prepare the ballots for the election, notifying such officer that there is to be a vote on the question.

Such officer, in the manner and form provided by law, shall place the question upon the ballot, to be used at the election in such municipality, in substantially the following form: "Shall the salaries of the (members of the governing body, other elective officials, managerial executives, confidential employees, as designated) of (name of municipality) be fixed as follows, (amount or amounts) per annum?"

If it is proposed to reduce or increase salaries, the following form shall be used: "Shall the salaries of the (members of the governing body, other elective officials, managerial executives, confidential employees, as designated) of (name of municipality) be reduced (or increased) as follows: (members of the governing body, other elective officials, managerial executives, confidential employees, as designated) $ from $ (amount of present salary) to $ (amount of proposed or adopted salary) per annum?"

If a majority of the legal voters of the municipality voting upon such question at the election shall vote "Yes," the salaries so adopted shall be payable to the members of the governing body or other elective officials or managerial executives or confidential employees, as the case may be, on and after the date specified in the ordinance and until again changed in the manner provided by law. The referendum vote shall be binding during the period of 2 years following such vote.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1976, c. 96, s. 2, eff. Sept. 21, 1976.



Section 40A:9-168 - Petition For Referendum On Salaries, Wages Or Compensation

40A:9-168. Petition for referendum on salaries, wages or compensation
If there shall be submitted to the governing body of any municipality a petition signed by not less than 10% of the registered voters of the municipality, requesting the submission to the legal voters of the municipality the question of fixing the salaries, wages or compensation of the members of the governing body or other elective officials, or any managerial executive or confidential employee of said municipality in the amounts stated in the petition, the governing body shall cause the question to be submitted to the legal voters of the municipality at the next general election occurring more than 40 days after the submission of the petition to the governing body.

The result of the vote shall be binding upon the municipality for the following 2 years.

Nothing contained in this section shall be deemed to preclude a referendum vote upon an ordinance increasing salaries, wages or compensation provided by law.

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1976, c. 96, s. 3, eff. Sept. 21, 1976.



Section 40A:9-171 - Compensation For Services Notwithstanding Statute Declared Unconstitutional

40A:9-171. Compensation for services notwithstanding statute declared unconstitutional
Whenever a person shall have performed services for any municipality in an office or position created by or pursuant to a statute declared to be unconstitutional after the creation of the office or position, such person shall be compensated for his services prior to the statute being declared to be unconstitutional.

Where the statute so declared to be unconstitutional did not fix the compensation payable to the officer or employee, his compensation for his said services shall be determined by the governing body at the rate fixed for comparable services.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-172 - Judicially Determined Illegal Suspension Or Dismissal; Officer Or Employee Entitled To Recover Salary; Proviso

40A:9-172. Judicially determined illegal suspension or dismissal; officer or employee entitled to recover salary; proviso
Whenever any municipal officer or employee shall be suspended or dismissed from his office, employment or position and such suspension or dismissal shall be judicially determined to be illegal, said officer or employee shall be entitled to recover his salary from the date of such suspension or dismissal, provided a written application therefor shall be filed with the municipal clerk within 30 days after such judicial determination.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-173 - Hospital Service Or Medical Service Group Insurance; Authorization For Deductions From Salaries

40A:9-173. Hospital service or medical service group insurance; authorization for deductions from salaries
Municipal officers and employees participating in hospital or medical service group insurance may authorize the governing body of the municipality to deduct from their salaries premiums for such insurance, and pay the amount thereof to the service corporations. The governing body, by resolution, may authorize such deductions and provide for the said payments subject to such rules and regulations as the governing body may prescribe in the resolution.

No such resolution shall be deemed to impose any prospective liability or responsibility upon the municipality as to future deductions or payments.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-174 - Compensation For Injury Or Death To Member Of Governing Body Or Other Officer In Performance Of Duty

40A:9-174. Compensation for injury or death to member of governing body or other officer in performance of duty
The governing body of any municipality, by resolution, may provide for the payment of a sum not to exceed $1,500.00 to any officer of the municipality including a member of the governing body who shall have been injured in the performance of duty as such officer. In the event of the death of any such officer in the performance of duty, a similar sum may be paid to the widow or dependents.

Any such resolution shall prescribe the manner and method of payment.

L.1971, c. 200, s. 1, eff. July 1, 1971.



Section 40A:9-175 - Statutes Repealed

40A:9-175. Statutes repealed
The following sections, acts and parts of acts, together with all amendments and supplements thereto, are hereby repealed.

Revised Statutes sections:

40:46-1;

40:46-3, 40:46-4;

40:46-5 amended 1938, c. 149; 1948, c. 46; 1955, c. 131; 1967, c. 236;

40:46-6 amended 1953, c. 37;

40:46-6.1 amended 1945, c. 138;

40:46-7 to 40:46-12 both inclusive;

40:46-16;

40:46-17, 40;46-18;

40:46-23 amended 1947, c. 166; 1948, c. 282; 1958, c. 145; 1962, c. 144; 1965, c. 227;

40:46-25;

40:46-26 amended 1942, c. 53; 1944, c. 99; 1947, c. 33; 1947, c. 166; 1948, c. 282; 1949, c. 271; 1952, c. 281; 1955, c. 175; 1962, c. 144;

40:46-27 amended 1941, c. 144; 1954, c. 271; 1955, c. 186; 1958, c. 145;

40:46-28;

40:46-29;

40:46-32;

40:46-33;

40:46-34 amended 1948, c. 163; 1948, c. 395;

40:46-35, 40:46-36;

40:72-20;

40:73-7;

40:87-61;

40:145-19 to 40:145-22 both inclusive;

40:171-19 amended 1970, c. 99;

40:171-20 to 40:171-24 both inclusive;

40:171-48, 40:171-49;

40:171-93, 40:171-94;

40:171-96, 40:171-97;

Pamphlet Laws:

Laws of 1938, c. 386 (C. 40:46-6.2, C. 40:46-6.3);

Laws of 1939, c. 286 (C. 40:46-34.1);

Laws of 1941, c. 133 (C. 40:46-37, C. 40:46-38);

Laws of 1944, c. 90 (C. 40:171-24.1);

Laws of 1947, c. 192 (C. 40:46-6.13);

Laws of 1947, c. 331 (C. 40:145-14.1 to C. 40:145-14.4 both inclusive);

Laws of 1947, c. 350 (C. 40:46-6.14 to C. 40:46-6.22 both inclusive);

Schedule of Amendments of Laws of 1947, c. 350;

Section 1 amended by P.L.1951, c. 173;

Section 4 amended by P.L.1953, c. 37;

Laws of 1947, c. 362 (C. 48:83-8, C. 40:83-9);

Laws of 1951, c. 339, c. 1 (C. 40:46-27.1 amended by P.L.1962, c. 151; 1967, c. 299;

Laws of 1952, c. 325 (C. 40:145-14.5, C. 40:145-14.6);

Laws of 1953, c. 322 (C. 40:46-2.1);

Laws of 1960, c. 81 (C. 40:46-6.23 to C. 40:46-6.25 both inclusive);

Laws of 1964, c. 2 (C. 40:46-16.1 to C. 40:46-16.5 both inclusive);

Laws of 1965, c. 243 (C. 40:46-6.22a);

Laws of 1968, c. 35 (C. 40:46-6.2a, C. 40:46-6.2b);

Laws of 1968, c. 239 (C. 40:46-32.1);

Laws of 1968, c. 367 (C. 40:46-2.2 to C. 40:46-2.4 both inclusive);

Schedule of Amendment of Laws of 1968, c. 367;

Section 1 amended by P.L.1970, c. 146;

Laws of 1969, c. 241 (C. 40:41-50 to C. 40:41-53 both inclusive);

Laws of 1969, c. 287 (C. 40:46-32.2).

L.1971, c. 200, s. 1, eff. July 1, 1971. Amended by L.1979, c. 86, s. 15, eff. May 15, 1979.



Section 40A:10-1 - Power To Insure

40A:10-1. Power to insure
A local unit may insure with any insurance company authorized to do business in this State or by the insurance fund provided by Article 3 of this chapter:

a. Its property, motor vehicles, equipment or apparatus, or any property, motor vehicles, equipment or apparatus owned or under the control of any of its departments, boards, agencies or commissions against loss or damage however caused;

b. Any motor vehicles, equipment or apparatus owned by it or under its control, or owned by or under the control of any of its departments, boards, agencies or commissions, against all liability arising from the ownership, use or operation thereof;

c. Against liability for its negligence and that of its officers, employees or servants, whether or not compensated or part-time, who are authorized to perform any act or services, but not including an independent contractor within the limitations of the "New Jersey Tort Claims Act" (N.J.S. 59:1-1 et seq.).

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-1.1 - "Local Unit" For Purposes Of Article 1, Chapter 10 Of Title 40a

40A:10-1.1. "Local unit" for purposes of Article 1, chapter 10 of Title 40A
8. For the purposes of Article 1 of chapter 10 of Title 40A of the New Jersey Statutes, "local unit" shall be deemed to include boards of education which join together with municipalities pursuant to P.L.1992, c.51 (C.40A:10-52 et al.).

L.1992,c.51,s.8.



Section 40A:10-2 - Providing Insurance For Certain Volunteer Organizations

40A:10-2. Providing insurance for certain volunteer organizations
A municipality maintaining a volunteer fire department, or in which there are one or more incorporated volunteer fire companies affording fire protection in the municipality, or in which there exist one or more incorporated volunteer first aid, emergency, rescue or ambulance squads rendering services generally throughout the municipality, may effect and maintain insurance with any insurance company authorized to do business in this State, which the governing body of the municipality deems necessary or desirable for the protection, safety and welfare of the municipality, the volunteer fire department, incorporated volunteer fire companies or incorporated volunteer first aid, emergency, rescue or ambulance squad:

a. Covering their motor vehicles, equipment and apparatus against loss or damage however caused;

b. Against all liability arising from the ownership, use or operation of their motor vehicles, equipment and apparatus; or,

c. Both.

The governing body of the municipality may, in its discretion, pay the entire costs of such insurance or such portion thereof as it may consider to be advisable.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-3 - Insurance For Operators

40A:10-3. Insurance for operators
Every local unit, other than one providing insurance coverage under Article 3 of this chapter, shall provide insurance coverage under this article for the operators of all motor vehicles, equipment and apparatus owned by or under its control, or owned by or under the control of any of its departments, boards, agencies or commissions, against liability for damages to property, in any one accident, in an amount of not less than $5,000.00, and against liability for injuries or death of one person, in any one accident, in an amount of not less than $50,000.00, and against liability for injuries or death or more than one person, in any one accident, in an amount of not less than $100,000.00.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-4 - Liability For Failure To Insure

40A:10-4. Liability for failure to insure
Any local unit, other than one providing insurance coverage under Article 3 of this chapter, failing to provide the insurance coverage as provided in N.J.S. 40A:10-3 shall be liable for payment of any judgment recovered in a court of competent jurisdiction against any operator of a motor vehicle, equipment or apparatus within the limits of the amount required for insurance coverage under N.J.S. 40A:10-3 for damages resulting in personal injury or death or damage to property caused by the authorized operation or use of such motor vehicles, equipment or apparatus.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-5 - Operator To Give Prompt Notice Of Claim Or Demand

40A:10-5. Operator to give prompt notice of claim or demand
The operator against whom a claim or demand is made or an action instituted, arising out of the operation or use of any motor vehicle, equipment or apparatus to which this article relates, shall promptly give written notice thereof to the governing body of the local unit. If an action is instituted against him he shall also move promptly as a third party plaintiff to name the local unit as third party defendant in that action. If the operator fails to so notify the local unit or name the local unit as a third party defendant in any such action, the local unit shall not be liable for any judgment recovered against him even though it failed to secure the insurance required by this article.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-6 - Establishment Of Insurance Fund; Purposes; Appropriations.

40A:10-6 Establishment of insurance fund; purposes; appropriations.

40A:10-6. The governing body of any local unit may establish an insurance fund for the following purposes:

a.To insure against any loss or damage however caused to any property, motor vehicles, equipment or apparatus owned by it, or owned by or under the control of any of its departments, boards, agencies or commissions;

b.To insure against liability resulting from the use or operation of motor vehicles, equipment or apparatus owned by or controlled by it, or owned by or under the control of any of its departments, boards, agencies or commissions;

c.To insure against liability for its negligence and that of its officers, employees and servants, whether or not compensated or part-time, who are authorized to perform any act or services, but not including an independent contractor within the limitations of the "New Jersey Tort Claims Act" (N.J.S.59:1-1 et seq.);

d.To insure against any loss or damage from liability as established by chapter 15 of Title 34 of the Revised Statutes;

e.To provide contributory or noncontributory self-funded, or partially self-funded, health benefits to employees or their dependents, or both, in accordance with rules and regulations of the Director of the Division of Local Government Services in the Department of Community Affairs. The establishment and operation of a fund to provide health benefits by a local unit prior to the effective date of P.L.2000, c.126 (C.52:13H-21 et al.) is hereby validated; however, any such health benefits fund shall comply with all rules and regulations promulgated by the director pursuant to this subsection.

The governing body may appropriate the moneys necessary for the purposes of this section.

L.1979, c.230, s.1; amended 1999, c.434, s.1; 2000, c.126, s.24; 2007, c.18, s.1.



Section 40A:10-6.1 - "Local Unit" For Purposes Of Article 3, Chapter 10 Of Title 40a

40A:10-6.1. "Local unit" for purposes of Article 3, chapter 10 of Title 40A
9. For the purposes of Article 3 of chapter 10 of Title 40A of the New Jersey Statutes, "local unit" shall be deemed to include boards of education which join together with municipalities pursuant to P.L.1992, c.51 (C.40A:10-52 et al.).

L.1992,c.51,s.9.



Section 40A:10-7 - Maximum And Minimum Amount Of Fund

40A:10-7. Maximum and minimum amount of fund
The governing body of a local unit may designate the maximum or minimum amount of the fund, and from time to time provide for the disposition of any excess over and above the maximum amount fixed, or of the interest or profits arising therefrom when the fund shall have reached the maximum limit.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-8 - Insurance Fund Commissioners; Secretary; Appointment; Term; Compensation; Vacancies

40A:10-8. Insurance fund commissioners; secretary; appointment; term; compensation; vacancies
Upon establishment of an insurance fund, the officer or body of the local unit having the power to make appointments shall appoint three officials of the local unit, who may be members of the governing body, to serve as insurance fund commissioners and shall appoint a person to serve as secretary to the insurance fund commission. The commissioners shall hold office for 2 years or for the remainder of their term of office as officials, whichever shall be less, and until their successors shall have been duly appointed and qualified. The secretary shall serve at the pleasure of the commission. The commissioners shall serve without compensation. The salary of the secretary shall be set by ordinance or resolution, as appropriate, as authorized by the governing body.

Vacancies in the office of insurance fund commissioners caused by any reason other than expiration of term as an official shall be filled for the unexpired term. Vacancies in the position of secretary shall be filled in the manner of the original appointment.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979. Amended by L.1982, c. 25, s. 1, eff. April 29, 1982.



Section 40A:10-9 - Organization Of Commissioners

40A:10-9. Organization of commissioners
The commissioners shall, forthwith after their appointment, organize for the ensuing year by election from their membership of a chairman, who shall serve for the year.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979. Amended by L.1982, c. 25, s. 2, eff. April 29, 1982.



Section 40A:10-10 - Powers And Authority Of The Commissioners

40A:10-10. Powers and authority of the commissioners
40A:10-10. Powers and authority of the commissioners. The commissioners shall have the following powers and authority:

a. Employ necessary clerical assistants, whose compensation shall be fixed and paid by the governing body of the local unit in the same manner as is that of other employees of the local unit;

b. Invest the fund and all additions and accretions thereto in such securities as they shall deem best suited for the purposes of this article;

c. Adopt rules and regulations for the control and investment of the fund;

d. Keep on hand at all times sufficient money, or have the same invested in such securities as can be immediately sold for cash, for the payment of losses to any buildings or property of the local unit or of a county college which participates in the fund pursuant to P.L. 1988, c. 144 (C. 18A:64A-25.40 et al.) or of a county vocational school which participates in the fund pursuant to P.L. 1988, c. 143 (C. 18A:18B-8 et al.), or liability resulting from the operation of publicly owned motor vehicles, equipment or apparatus;

e. Fix reasonable rates of premium for all insurance carried by the insurance fund, and shall effect all insurance in the insurance fund or with any insurance company or companies authorized to do business in this State;

f. Premiums for insurance, whether carried in the insurance fund or placed with insurance companies, shall be paid to the commissioners by the board, commission, department, committee or officer having charge or control of the property insured;

g. All insurance upon property owned or controlled by a local unit or any of its departments, boards, agencies or commissions, or by a board of education of a participating county vocational school or by a board of trustees of a participating county college shall be placed and effected by the commissioners;

h. If provided by the rules and regulations of the commission, the secretary to the insurance fund commission shall be entrusted with the daily operation of the insurance fund and shall submit a report to the commissioners at least once a month.

L.1979, c.230, s.1; amended 1982,c.25,s.3; 1988,c.143,s.5; 1988,c.144,s.5.



Section 40A:10-11 - Sinking Fund Commissioners May Act As Insurance Fund Commissioners

40A:10-11. Sinking fund commissioners may act as insurance fund commissioners
In any local unit in which sinking fund commissioners have been appointed, the management and investment of the insurance fund may be entrusted to them in lieu of the appointment of insurance fund commissioners, and they shall have the same powers and authority as if appointed for that purpose.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-12 - Payment Of Workers' Compensation

40A:10-12. Payment of workers' compensation
A local unit may provide for the payment of workers' compensation under the provisions of chapter 15 of Title 34 of the Revised Statutes (Labor and Workmen's Compensation, R.S. 34:15-1, et seq.) by:

a. The creation of a workers' compensation fund as hereinafter provided; or

b. The placing of workers' compensation insurance with any insurance company authorized to do business in New Jersey; or

c. Paying workers' compensation in the same manner as provided by law.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-12.1 - "Local Unit" For Purposes Of Article 4, Chapter 10 Of Title 40a

40A:10-12.1. "Local unit" for purposes of Article 4, chapter 10 of Title 40A
10. For the purposes of Article 4 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-12 et seq.), "local unit" shall be deemed to include boards of education which join together with municipalities pursuant to P.L.1992, c.51 (C.40A:10-52 et al.).

L.1992,c.51,s.10.



Section 40A:10-13 - Workers' Compensation Insurance Fund

40A:10-13. Workers' compensation insurance fund
The governing body of a local unit may create and appropriate money for a fund to be designated and known as "The Workers' Compensation Insurance Fund." The money so appropriated shall be deposited in the name of the local unit in a National or State bank or trust company and remain there as a trust fund for the purpose of paying obligations of the local unit under the provisions of chapter 15 of Title 34 of the Revised Statutes (Labor and Workmen's Compensation, R.S. 34:15-1, et seq.).

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-14 - Annual Appropriation To Fund

40A:10-14. Annual appropriation to fund
The governing body of a local unit may annually appropriate to the fund such money as it may determine to be necessary for the purpose set forth in the preceding section.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-15 - Discontinuance Of Fund

40A:10-15. Discontinuance of fund
The governing body of a local unit may determine to discontinue the fund, in which case the balance thereof shall become part of the surplus revenue of the local unit.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-16 - Definitions.

40A:10-16 Definitions.

40A:10-16. As used in this subarticle:

a."Dependents" means an employee's spouse and the employee's unmarried children, including stepchildren, legally adopted children, and, at the option of the employer and the carrier, children placed by the Division of Youth and Family Services, under the age of 19 who live with the employee in a regular parent-child relationship, and may also include, at the option of the employer and the carrier, other unmarried children of the employee under the age of 23 who are dependent upon the employee for support and maintenance, but shall not include a spouse or child while serving in the military service. At the option of the employer, "dependent" may include an employee's domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3);

b."Employees" may, at the option of the employer, include elected officials, but shall not include persons employed on a short-term, seasonal, intermittent or emergency basis, persons compensated on a fee basis, or persons whose compensation from the employer is limited to reimbursement of necessary expenses actually incurred in the discharge of their duties;

c."Federal Medicare Program" means the coverage provided under Title XVIII of the Social Security Act as amended in 1965, or its successor plan or plans.

L.1979, c.230, s.1; amended 2004, c.130, s.114; 2005, c.334, s.2.



Section 40A:10-17 - Contracts For Group Insurance, Individual Retirement Annuity Programs Or Individual Retirement Accounts

40A:10-17. Contracts for group insurance, individual retirement annuity programs or individual retirement accounts
Any local unit or agency thereof, herein referred to as employers, may:

a. Enter into contracts of group life, accidental death and dismemberment, hospitalization, dental, medical, surgical, major medical expense, or health and accident insurance with any insurance company or companies authorized to do business in this State, or may contract with a nonprofit hospital service or medical service or dental service corporation with respect to the benefits which they are authorized to provide respectively. The contract or contracts shall provide any one or more of such coverages for the employees of such employer and may include their dependents;

b. Enter into a contract or contracts to provide drug prescription and other health care benefits, or enter into a contract or contracts to provide drug prescription and other health care benefits as may be required to implement a duly executed collective negotiation agreement, or as may be required to implement a determination by a local unit to provide such benefit or benefits to employees not included in collective negotiations units;

c. Enter into a contract with an insurance company authorized to do business in this State to provide to its employees on a group or individual basis, individual retirement annuities, as defined by section 408(b) of the Federal Internal Revenue Code of 1954 as amended (26 U.S.C. s. 408(b)). The contract shall provide for coverage under these annuities of any employee of the employer and may provide for the establishment of annuities on behalf of the spouse of the employee.

Nothing herein contained shall be deemed to authorize coverage of dependents of an employee under a group life insurance policy or to allow the issuance of a group life insurance policy under which the entire premium is to be derived from funds contributed by the insured employees.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979. Amended by L.1980, c. 145, s. 1, eff. Nov. 12, 1980; L.1983, c. 445, s. 2, eff. Jan. 9, 1984.



Section 40A:10-17.1 - County, Municipal, Contracting Unit Employee Permitted To Waive Healthcare Coverage.

40A:10-17.1 County, municipal, contracting unit employee permitted to waive healthcare coverage.

37.Notwithstanding the provisions of any other law to the contrary, a county, municipality or any contracting unit as defined in section 2 of P.L.1971, c.198 (C.40A:11-2) which enters into a contract providing group health care benefits to its employees pursuant to N.J.S.40A:10-16 et seq., may allow any employee who is eligible for other health care coverage to waive coverage under the county's, municipality's or contracting unit's plan to which the employee is entitled by virtue of employment with the county, municipality or contracting unit. The waiver shall be in such form as the county, municipality or contracting unit shall prescribe and shall be filed with the county, municipality or contracting unit. In consideration of filing such a waiver, a county, municipality or contracting unit may pay to the employee annually an amount, to be established in the sole discretion of the county, municipality or contracting unit, which shall not exceed 50% of the amount saved by the county, municipality or contracting unit because of the employee's waiver of coverage, and, for a waiver filed on or after the effective date of P.L.2010, c.2, which shall not exceed 25%, or $5,000, whichever is less, of the amount saved by the county, municipality or contracting unit because of the employee's waiver of coverage. An employee who waives coverage shall be permitted to resume coverage under the same terms and conditions as apply to initial coverage if the employee ceases to be covered through the employee's spouse for any reason, including, but not limited to, the retirement or death of the spouse or divorce. An employee who resumes coverage shall repay, on a pro rata basis, any amount received which represents an advance payment for a period of time during which coverage is resumed. An employee who wishes to resume coverage shall file a declaration with the county, municipality or contracting unit, in such form as the county, municipality or contracting unit shall prescribe, that the waiver is revoked. The decision of a county, municipality or contracting unit to allow its employees to waive coverage and the amount of consideration to be paid therefor shall not be subject to the collective bargaining process.

L.1995, c.259, s.37; amended 2000, c.126, s.25; 2001, c.342, s.11; 2003. c.3, s.1; 2010, c.2, s.18.



Section 40A:10-18 - Exclusions From Coverage

40A:10-18. Exclusions from coverage
The contract shall exclude from eligibility:

a. Employees and dependents, active or retired, who are otherwise eligible for coverage but who, although they meet the age eligibility requirement of the Federal Medicare Program, are not covered by the complete Federal program;

b. Any class or classes of employees who are eligible for like or similar coverage under another group contract covering the class or classes of employees.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-19 - Limitations, Exclusions, Exceptions To Be Contained In Contract

40A:10-19. Limitations, exclusions, exceptions to be contained in contract
Any contract or contracts permitted under this subarticle shall contain limitations, exclusions or exceptions so as to avoid duplication of benefits or services otherwise available pursuant to accidental death and dismemberment, hospitalization, dental, medical, surgical, major medical expense, or health and accident coverage under any other of this State or the coverage afforded under the laws of the United States, such as the Federal Medicare Program, and at the option of the employer and the carrier, group insurance or any other arrangement of coverage for individuals in a group, whether on an insured or uninsured basis.

Any contract permitted under this subarticle may condition the eligibility of any employee upon satisfying a waiting period stated in the contract.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979. Amended by L.1980, c. 145, s. 2, eff. Nov. 12, 1980.



Section 40A:10-20 - Discontinuance Of Coverage; Exception

40A:10-20. Discontinuance of coverage; exception
The coverage of any employee, and of his dependents, if any, shall cease upon the discontinuance of his employment or upon cessation of active full-time employment in the classes eligible for coverage subject to such provision as may be made in any contract by his employer for limited continuance of coverage during disability, part-time employment, leave of absence other than leave for military service or layoff, and for continuance of coverage after retirement.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-21 - Payment Of Premiums; Deduction Of Employee Contributions.

40A:10-21 Payment of premiums; deduction of employee contributions.

40A:10-21. a. Any employer entering into a contract pursuant to this subarticle is hereby authorized to pay part or all of the premiums or charges for the contracts and may appropriate out of its general funds any money necessary to pay premiums or charges or portions thereof. The contribution required of any employee toward the cost of coverage may be deducted from the pay, salary or other compensation of the employee upon an authorization in writing made to the appropriate disbursing officer.

The employer may reimburse an active employee for his premium charges under Part B of the Federal Medicare Program covering the employee alone.

Nothing herein shall be construed as compelling an employer to pay any portion of the premiums or charges attributable to the contracts.

b.Commencing on the effective date of P.L.2010, c.2 and upon the expiration of any applicable binding collective negotiations agreement in force on that effective date, employees of an employer shall pay 1.5 percent of base salary, through the withholding of the contribution from the pay, salary or other compensation, for health care benefits coverage provided pursuant to N.J.S.40A:10-17, notwithstanding any other amount that may be required additionally pursuant to subsection a. of this section for such coverage. This subsection shall apply also when the health care benefits coverage is provided through an insurance fund or joint insurance fund or in any other manner. This subsection shall apply to any agency, board, commission, authority, or instrumentality of a local unit.

amended 2010, c.2, s.14.



Section 40A:10-21.1 - Contributions Of Employees Of Local Unit, Agency Toward Health Care Benefits.

40A:10-21.1 Contributions of employees of local unit, agency toward health care benefits.

42. a. Notwithstanding the provisions of any other law to the contrary, public employees, as specified herein, of a local unit or agency thereof, herein referred to as an employer, shall contribute, through the withholding of the contribution from the pay, salary, or other compensation, toward the cost of health care benefits coverage for the employee and any dependent provided pursuant to N.J.S.40A:10-16 et seq., unless the provisions of subsection c. of this section apply, in an amount that shall be determined in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c), except that, employees employed on the date on which the contribution commences, as specified in subsection d. of this section, shall pay:

during the first year in which the contribution is effective, one-fourth of the amount of contribution;

during the second year in which the contribution is effective, one-half of the amount of contribution; and

during the third year in which the contribution is effective, three-fourths of the amount of contribution,

as that amount is calculated in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c).

The amount payable by any employee under this subsection shall not under any circumstance be less than the 1.5 percent of base salary that is provided for in subsection b. of N.J.S.40A:10-21 or section 16 of P.L.2010, c.2 (C.18A:64A-13.1a). An employee who pays the contribution required under this subsection shall not also be required to pay the contribution of 1.5 percent of base salary under subsection b. of N.J.S.40A:10-21 or section 16 of P.L.2010, c.2 (C.18A:64A-13.1a).

This subsection shall apply to employees for whom the employer has assumed a health care benefits payment obligation pursuant to N.J.S.40A:10-21, to require that such employees pay at a minimum the amount of contribution specified in this section for health care benefits coverage, with an employer including a county college.

b. (1) Notwithstanding the provisions of any other law to the contrary, public employees of an employer, as those employees are specified in paragraph (2) of this subsection, shall contribute, through the withholding of the contribution from the monthly retirement allowance, toward the cost of health care benefits coverage for the employee in retirement and any dependent provided pursuant to N.J.S.40A:10-16 et seq., unless the provisions of subsection c. of this section apply, in an amount that shall be determined in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c) using the percentage applicable to the range within which the annual retirement allowance, and any future cost of living adjustments thereto, falls. The retirement allowance, and any future cost of living adjustments thereto, shall be used to identify the percentage of the cost of coverage.

(2)The contribution specified in paragraph (1) of this subsection shall apply to:

(a)employees of employers for whom there is a majority representative for collective negotiations purposes who accrue the number of years of service credit, and age if required, as specified in N.J.S.40A:10-23, or on or after the expiration of an applicable binding collective negotiations agreement in force on that effective date, and who retire on or after that effective date or expiration date, excepting employees who elect deferred retirement, when the employer has assumed payment obligations for health care benefits in retirement for such an employee; and

(b)employees of employers for whom there is no majority representative for collective negotiations purposes who accrue the number of years of service credit, and age if required, as specified in N.J.S.40A:10-23, on or after that effective date or on or after the expiration of a binding collective negotiations agreement in force on that effective date if the terms of that agreement concerning health care benefits payment obligations in retirement have been deemed applicable by the employer to those employees, and who retire on or after that effective date or expiration date, excepting employees who elect deferred retirement, when the employer has assumed payment obligations for health care benefits in retirement for such an employee.

(3)Employees described in paragraph (2) of this subsection who have 20 or more years of creditable service in one or more State or locally-administered retirement systems on the effective date of P.L.2011, c.78 shall not be subject to the provisions of this subsection.

The amount payable by a retiree under this subsection shall not under any circumstance be less than the 1.5 percent of the monthly retirement allowance, including any future cost of living adjustments thereto, that is provided for such a retiree, if applicable to that retiree, under subsection b. of N.J.S.40A:10-23. A retiree who pays the contribution required under this subsection shall not also be required to pay the contribution of 1.5 percent of the monthly retirement allowance under subsection b. of N.J.S.40A:10-23.

c.A local unit may enter into a contract or contracts to provide health care benefits, including prescription drug benefits and other health care benefits, as may be required to implement a duly executed collective negotiations agreement, and may provide through such agreement for an amount of employee or retiree contribution as a cost share or premium share that is other than the percentage required under subsection a. or b., or both, of this section, if the total aggregate savings during the term of that agreement from such contributions or plan design, or both, from that agreement as applied to employees and retirees covered by that agreement, and to employees and retirees not covered by that agreement but to whom the agreement has been applied by the employer, if any, equals or exceeds the annual savings that would have resulted had those employees or retirees made the contributions required under subsection a. or b., or both, of this section plus the annual savings resulting to the plans within the State Health Benefits Program as a result of plan design changes made pursuant to P.L.2011, c.78.

A local unit shall certify the savings in writing to the Division of Local Government Services in the Department of Community Affairs and the Division of Pensions and Benefits in the Department of the Treasury. The Department of Community Affairs shall review and approve or reject the certification within 30 days of receipt. The certification shall be deemed approved if not rejected within that time. The agreement shall not be executed until that approval is received or the 30-day period has lapsed, whichever occurs first.

d.The contribution under subsection a. of this section shall commence: (1) upon the effective date of P.L.2011, c.78 for employees who do not have a majority representative for collective negotiations purposes, notwithstanding that the terms of an applicable collective negotiations agreement binding on the employer have been applied or have been deemed applicable to those employees by the employer, or have been used to modify the respective payment obligations of the employer and those employees in a manner consistent with those terms, before that effective date; and (2) upon the expiration of any applicable binding collective negotiations agreement in force on that effective date for employees covered by that agreement with the contribution required for the first year under subsection a. of this section commencing in the first year after that expiration, or upon the effective date of P.L.2011, c.78 if such an agreement has expired before that effective date with the contribution required for the first year under subsection a. of this section commencing in the first year after that effective date.

Once those employees are subjected to the contribution requirements set forth in subsection a. of this section, the public employers and public employees shall be bound by this act, P.L.2011, c.78, to apply the contribution levels set forth in section 39 of this act until all affected employees are contributing the full amount of the contribution, as determined by the implementation schedule set forth in subsection a. of this section. Notwithstanding the expiration date set forth in section 83 of this act, P.L.2011, c.78, or the expiration date of any successor agreements, the parties shall be bound to apply the requirements of this paragraph until they have reached the full implementation of the schedule set forth in subsection a. of this section.

As may be permitted by law or otherwise, the authority to determine an amount of contribution at the discretion of the employer or by means of a binding collective negotiations agreement, and by means of the application of the terms of such an agreement to employees who do not have a majority representative for collective negotiations purposes, or the modification of the respective payment obligations of the employer and those employees in a manner consistent with the terms of such an agreement, shall remain in effect with regard to contributions, whether as a share of the cost, or percentage of the premium or periodic charge, or otherwise, in addition to the contributions required under subsections a. and b. of this section.

This section shall apply when the health care benefits are provided through self insurance, the purchase of commercial insurance or reinsurance, an insurance fund or joint insurance fund, or in any other manner, or any combination thereof.

This section shall apply to counties and municipalities, and any agency, board, commission, authority, or instrumentality of a local unit, fire districts, or other entities created by a county or municipality, and to county colleges.

Amounts deducted from a retiree's benefit pursuant to subsection b. of this section shall be paid to the retiree's former employer, as appropriate.

All other provisions of law shall remain applicable to the extent not inconsistent with this section.

e.Any extension, alteration, re-opening, amendment or other adjustment to a collective negotiations agreement in force on the effective date of P.L.2011, c.78, or to an agreement that is expired on that effective date, shall be considered a new collective negotiations agreement entered into after that effective date for the purposes of this section.

L.2011, c.78, s.42.



Section 40A:10-21.2 - Negotiations For Next Collective Agreement.

40A:10-21.2 Negotiations for next collective agreement.

79.A public employer and employees who are in negotiations for the next collective negotiation agreement to be executed after the employees in that unit have reached full implementation of the premium share set forth in section 39 of P.L.2011, c.78 (C.52:14-17.28c) shall conduct negotiations concerning contributions for health care benefits as if the full premium share was included in the prior contract. The public employers and public employees shall remain bound by the provisions of sections 39, 42, and 44 of P.L.2011, c.78 (C.52:14-17.28c, C.40A:10-21.1, and C.40A:5A-11.1), notwithstanding the expiration of those sections, until the full amount of the contribution required by section 39 has been implemented in accordance with the schedule set forth in section 42.

Employees subject to any collective negotiations agreement in effect on the effective date of P.L.2011, c.78, that has an expiration date on or after the expiration of sections 39 through 44, inclusive, of P.L.2011, c.78, shall be subject, upon expiration of that collective negotiations agreement, to sections 39, 42, and 44 until the health care contribution schedule set forth in section 42 is fully implemented.

After full implementation, those contribution levels shall become part of the parties' collective negotiations and shall then be subject to collective negotiations in a manner similar to other negotiable items between the parties.

A public employee whose amount of contribution in retirement was determined in accordance with section 42 or 44 shall be required to contribute in retirement the amount so determined pursuant to section 42 or 44 notwithstanding that section 42 or 44 has expired, with the retirement allowance, and any future cost of living adjustment thereto, used to identify the percentage of the cost of coverage.

L.2011, c.78, s.79.



Section 40A:10-22 - Continuance Of Coverage After Retirement

40A:10-22. Continuance of coverage after retirement
The continuance of coverage after retirement of any employee may be provided at rates and under the conditions as shall be prescribed in the contract subject, however, to the requirements set forth in N.J.S. 40A:10-23. The contribution required of any retired employee toward the cost of coverage may be paid by him to his former employer or in such manner as the employer shall direct.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-23 - Payments Of Premiums After Retirement.

40A:10-23 Payments of premiums after retirement.

40A:10-23. a. Retired employees shall be required to pay for the entire cost of coverage for themselves and their dependents at rates which are deemed to be adequate to cover the benefits, as affected by Medicare, of the retired employees and their dependents on the basis of the utilization of services which may be reasonably expected of the older age classification; provided, however, that the total rate payable by a retired employee for himself and his dependents, for coverage under the contract and for Part B of Medicare, shall not exceed by more than 25% the total amount that would have been required to have been paid by the employee and his employer for the coverage maintained had he continued in office or active employment and he and his dependents were not eligible for Medicare benefits.

The employer may, in its discretion, assume the entire cost or a portion of the cost of such coverage and pay all or a portion of the premiums for employees a. who have retired on a disability pension, or b. who have retired after 25 years or more of service credit in a State or locally administered retirement system and a period of service of up to 25 years with the employer at the time of retirement, such period of service to be determined by the employer and set forth in an ordinance or resolution as appropriate, or c. who have retired and reached the age of 65 years or older with 25 years or more of service credit in a State or locally administered retirement system and a period of service of up to 25 years with the employer at the time of retirement, such period of service to be determined by the employer and set forth in an ordinance or resolution as appropriate, or d. who have retired and reached the age of 62 years or older with at least 15 years of service with the employer, including the premiums on their dependents, if any, under uniform conditions as the governing body of the local unit shall prescribe. The period of time a county law enforcement officer has been employed by any county or municipal police department, sheriff's department or county prosecutor's office, may be counted cumulatively as "service with the employer" for the purpose of qualifying for payment of health insurance premiums by the county pursuant to this section.

b. An employee who becomes a member of a State or locally-administered retirement system on or after the effective date of P.L.2010, c.2 shall pay in retirement 1.5 percent of the retiree's monthly retirement allowance, including any future cost-of-living adjustments, through the withholding of the contribution from the monthly retirement allowance, for health care benefits coverage provided under N.J.S.40A:10-22, notwithstanding any other amount that may be required additionally by the employer or through a collective negotiations agreement for such coverage. This subsection shall apply also when the health care benefits coverage is provided through an insurance fund or joint insurance fund or in any other manner. This subsection shall apply to any agency, board, commission, authority, or instrumentality of a local unit.

amended 1983, c.201; 1983, c.364; 1985, c.224; 1993, c.300, s.1; 1995, c.136; 2010, c.2, s.15.



Section 40A:10-23.1 - Payments By County Of Second Class For Benefits For Certain Retirees

40A:10-23.1. Payments by county of second class for benefits for certain retirees
2. Notwithstanding the provisions of N.J.S.40A:10-23 or any other law to the contrary, a county of the second class which has entered into contracts of group hospitalization, medical, surgical, major medical or health insurance or contracted with a nonprofit hospital service or medical service corporation pursuant to N.J.S.40A:10-17 shall pay the entire cost of such coverage during retirement for any policeman, as defined in section 1 of P.L.1944, c.255 (C.43:16A-1), who is enrolled in the Police and Firemen's Retirement System of New Jersey and who retires from service with the county after September 30, 1991 and on or before September 30, 1993 and for the employee's dependents, as well as the cost of the employee's coverage under Part B of Medicare, if the employee has a minimum of 25 years of public employment at least 15 years of which were with the county.

Any person who qualifies for the benefit provided pursuant to this section but who retired prior to the effective date of this act shall be reimbursed by the county for the cost of coverage incurred since the date of retirement.

L.1993,c.300,s.2.



Section 40A:10-23.2 - Liability Of Certain Townships For Health Benefits For Certain Retirees

40A:10-23.2. Liability of certain townships for health benefits for certain retirees
1. Notwithstanding the provisions of N.J.S.40A:10-23 or any other law to the contrary, a township having a population of at least 90,000 according to the latest federal decennial census and located in a county of the second class having a population of at least 525,000 according to that census which shall have established a health insurance plan covering employees in and retirants from the service of that township, and their dependents, may by ordinance of the governing body assume the liability for the entire cost of continuing to provide that coverage to, and thereupon shall pay all of the premiums for, former employees of the township who, having rendered at least 15 years of service to the township, retired from such employment on or before October 15, 1992 and prior to the attainment of age 62, and including the premiums for coverage of the dependents of those former employees, except that each of those former employees shall be liable for the payment each month of such charges as shall be applicable to that former employee under the schedule of retiree contributions for such coverage in effect on June 30, 1993. In the event that, on or after July 1, 1993 and prior to the effective date of such an ordinance, a former employee entitled to coverage under this section shall have paid any charge with respect to such coverage which is in excess of the amount applicable under that schedule, the township shall, within 30 days of the effective date of the ordinance, reimburse the amount of that excess charge to the former employee.

The provisions of this section shall not apply to a former employee who retired on a disability pension or after 25 years' or more service with the employer, or who retired and reached the age of 62 or older with at least 15 years of service with the employer.

L.1994,c.30.



Section 40A:10-23.3 - Payment Of Health Benefit Premiums For Certain Local Government Retirees

40A:10-23.3. Payment of health benefit premiums for certain local government retirees
1. Notwithstanding the provisions of N.J.S.40A:10-23 to the contrary, an employer which pays the premiums for health benefits for retirees pursuant to that section and which has adopted or adopts an early retirement incentive program pursuant to P.L.1993, c.99, P.L.1993, c.138, or P.L.1993, c.181 may, by adoption of a resolution by its governing body and filing a certified copy of the resolution with the Director of the Division of Pensions and Benefits or by inclusion of appropriate language in its resolution adopting the early retirement incentive program, elect to pay the premium for a retiree under that program who retires on the basis of 25 years or more of service credit in a State or locally administered retirement system, including any additional service credit provided under the early retirement incentive program, and a period of service from 0 to 15 years with the employer at the time of retirement, such period to be determined by the employer and included in its resolution.

L.1994,c.34,s.1.



Section 40A:10-23.4 - Paid Health Benefits For Certain Local Government Retirees.

40A:10-23.4 Paid health benefits for certain local government retirees.

1.An employer that has established a health insurance plan covering employees in and retirants from the service of the employer, and their dependents, may assume the entire cost of health benefits coverage during retirement for any retiree, and the retiree's dependents, if (1) the retiree retired after 25 years or more of service credit in a State or locally administered retirement system and a period of service of up to 25 years with the employer at the time of retirement and (2) the employer paid the entire cost of such coverage for the retiree prior to June 26, 1995, the effective date of P.L.1995, c.136.

L.1999,c.431,s.1.



Section 40A:10-23.5 - Establishment Of Cafeteria Plan For Health Benefits By Local Unit.

40A:10-23.5 Establishment of cafeteria plan for health benefits by local unit.

45.Notwithstanding the provisions of any other law to the contrary, a local unit of government, or an agency, board, commission, authority or instrumentality thereof, may establish as an employer a cafeteria plan for its employees pursuant to section 125 of the federal Internal Revenue Code, 26 U.S.C. s.125, and shall establish such a plan for medical or dental expenses not covered by a health benefits plan. The plan shall provide for a reduction in an employee's salary, through payroll deductions or otherwise, in exchange for payment by the employer of medical or dental expenses not covered by a health benefits plan, and may provide for a reduction in an employee's salary, through payroll deductions or otherwise, in exchange for payment by the employer of dependent care expenses as provided in section 129 of the code, 26 U.S.C. s.129, and such other benefits as are consistent with section 125 which are included under the plan. The amount of any reduction in an employee's salary for the purpose of contributing to the plan shall continue to be treated as regular compensation for all other purposes, including the calculation of pension contributions and the amount of any retirement allowance, but, to the extent permitted by the federal Internal Revenue Code, shall not be included in the computation of federal taxes withheld from the employee's salary.

L.2007, c.62, s.45; amended 2011, c.78, s.52.



Section 40A:10-24 - Summary Of Coverage Cost To Be Furnished Employer

40A:10-24. Summary of coverage cost to be furnished employer
In the event an insurance company issues a group insurance policy to an employer which includes two or more of the coverages authorized hereby, the insurance company shall at the end of each policy year furnish to the employer a summary of the cost of each such coverage.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-25 - Filing Copy Of Contract With State Employees Health Benefit Commission; Report To Governor And Legislature

40A:10-25. Filing copy of contract with State Employees Health Benefit Commission; report to Governor and Legislature
It shall be the duty of the executive officer of any employer who enters into a contract pursuant to this subarticle to file a copy thereof with the State Employees Health Benefits Commission. The commission shall prepare and file periodically, and not less than every 2 years, a report to the Governor and the Legislature as to the contracts being entered into by employers and shall make such recommendations concerning the contracts and the coverage thereunder as it deems appropriate to achieve uniformity of coverage and benefits for employees throughout the State.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-26 - Group Life Insurance Plans

40A:10-26. Group life insurance plans
In addition to the insurance required pursuant to chapter 15 of Title 34 of the Revised Statutes, the governing body of a municipality, in which an incorporated volunteer first aid, emergency, rescue or ambulance squad renders services throughout the municipality whose members have or shall form themselves into a group or groups for the purpose of obtaining a group life insurance plan with any insurance company authorized to do business in New Jersey, may appropriate moneys to defray the cost of such insurance and pay the premiums therefor.

A municipality shall not undertake the cost of any policy of group life insurance where the amount payable upon the death of each assured exceeds the amount of $10,000.00.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-27 - Other Group Insurance Plans

40A:10-27. Other group insurance plans
In addition to the insurance required pursuant to the provisions of chapter 15 of Title 34 of the Revised Statutes and the coverage provided in N.J.S. 40A:10-26, the governing body of a municipality, in which an incorporated volunteer first aid, emergency, rescue or ambulance squad or squads exist rendering service generally throughout the municipality, may:

a. Effect and maintain group accidental death and dismemberment, hospitalization, medical, surgical, major medical expenses, or health and accident insurance with any insurance company authorized to do business in New Jersey, or with a nonprofit hospital service or medical service corporation with respect to the benefits which they are authorized to provide, which is determined to be necessary or desirable for the protection, safety and welfare of the members of an incorporated volunteer first aid, emergency, rescue or ambulance squad;

b. Effect and maintain a contract or contracts to provide drug prescription or other health care benefits which are determined to be necessary or desirable for the protection, safety and welfare of the members of an incorporated volunteer first aid, emergency, rescue or ambulance squad;

c. In the discretion of the governing body of the municipality, appropriate and pay all or any portion of the cost of such insurance or contract or both.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-28 - Eligibility

40A:10-28. Eligibility
A member of any incorporated volunteer first aid, emergency, rescue or ambulance squad shall not be ineligible to receive any of the benefits under N.J.S. 40A:10-26 and 40A:10-27 because he may otherwise receive any form of compensation or salary from the municipality.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-29 - Group Life Insurance Plans.

40A:10-29 Group life insurance plans.

40A:10-29. In addition to the insurance required under chapter 15 of Title 34 of the Revised Statutes, a municipality maintaining a volunteer fire department, or in which there are one or more incorporated volunteer fire companies whose members have or shall form themselves into a group or groups for the purpose of obtaining a group life insurance plan with any insurance company authorized to do business in New Jersey, may appropriate moneys to defray the cost of such insurance and pay the premiums therefor.

A municipality shall not undertake the cost nor pay the premiums on any policy of group life insurance where the amount payable upon the death of each assured exceeds the amount of $25,000.

Amended 2007, c.220, s.2.



Section 40A:10-30 - Other Group Insurance Plans

40A:10-30. Other group insurance plans
In addition to the insurance required pursuant to the provisions of chapter 15 of Title 34 of the Revised Statutes and the coverage provided in N.J.S. 40A:10-29, a municipality maintaining a volunteer fire department or in which there are one or more incorporated volunteer fire companies may:

a. Effect and maintain group accidental death and dismemberment, hospitalization, medical, surgical, major medical expenses, or health and accident insurance with any insurance company authorized to do business in New Jersey, or with a nonprofit hospital service or medical service corporation with respect to the benefits which they are authorized to provide, which is determined to be necessary or desirable for the protection, safety and welfare of the members of the volunteer fire department or the members of the incorporated volunteer fire companies;

b. Effect and maintain a contract or contracts to provide drug prescription or other health care benefits which is determined to be necessary or desirable for the protection, safety and welfare of the members of the volunteer fire department or members of an incorporated volunteer fire company;

c. In the discretion of the governing body of the municipality, appropriate and pay all or any portion of the costs of such insurance or contract or both.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-31 - Eligibility

40A:10-31. Eligibility
A volunteer fireman shall not be ineligible to receive any of the benefits under N.J.S. 40A:10-29 and 40A:10-30 because he may otherwise receive any form of compensation or salary from the municipality.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-32 - Coverage For Members Of Junior Firemen's Auxiliary

40A:10-32. Coverage for members of Junior Firemen's Auxiliary
A municipality may provide members of a Junior Firemen's Auxiliary established as an auxiliary to a volunteer fire department or to an incorporated volunteer fire company with the same coverage as provided for the regular volunteer firemen of the municipality under N.J.S. 40A:10-29 and 40A:10-30.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-33 - Group Life Insurance

40A:10-33. Group life insurance
The governing body of a municipality may appropriate moneys to defray the cost of group life insurance contracts and pay the premiums thereon for auxiliary police volunteers authorized to render public service generally throughout the municipality.

A municipality shall not undertake the cost of any contract of group life insurance contract where the amount payable upon the death of each assured exceeds the amount of $10,000.00.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-34 - Eligibility

40A:10-34. Eligibility
An auxiliary police volunteer shall not be ineligible to receive any of the benefits under N.J.S. 40A:10-33 because he may otherwise receive any form of compensation or salary from the municipality.

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-34.1 - Contract; Coverage.

40A:10-34.1 Contract; coverage.

1.Any municipality or county, or agency thereof, hereinafter referred to as employers, may enter into contracts of group legal insurance with any insurer authorized, pursuant to P.L.1981, c.160 (C.17:46C-1 et seq.), to engage in the business of legal insurance in this State or may contract with a duly recognized prepaid legal services plan with respect to the benefits which they are authorized to provide. Such contract or contracts shall provide such coverage for the employees of such employer and may include their dependents. "Dependents" shall include an employee's spouse and the employee's unmarried children, including stepchildren and legally adopted children, and, at the option of the employer and the carrier, children placed by the Division of Youth and Family Services in the Department of Children and Families, under the age of 19 who live with the employee in a regular parent-child relationship, and may also include, at the option of the employer and the carrier, other unmarried children of the employee under the age of 23 who are dependent upon the employee for support and maintenance. A spouse or child enlisting or inducted into military service shall not be considered a dependent during such military service.

Elected officials may be considered, at the option of the employer, to be "employees" for the purposes hereof, but "employees" shall not otherwise include persons employed on a short-term, seasonal, intermittent or emergency basis, persons compensated on a fee basis, or persons whose compensation from the public employer is limited to reimbursement of necessary expenses actually incurred in the discharge of their duties.

The contract shall include provisions to prevent duplication of benefits and shall condition the eligibility of any employee for coverage upon satisfying a waiting period stated in the contract.

The coverage of any employee, and of his dependents, if any, shall cease upon the discontinuance of his employment or upon cessation of active full-time employment in the classes eligible for coverage, subject to such provision as may be made in any contract by his employer for limited continuance of coverage during disability, part-time employment, leave of absence other than leave for military service or layoff, or for continuance of coverage after retirement.

L.1983, c.191, s.1; amended 2004, c.130, s.113; 2006, c.47, s.185.



Section 40A:10-34.2 - Premiums Or Charges; Employee Contribution; Retired Employees

40A:10-34.2. Premiums or charges; employee contribution; retired employees
Any employer entering into such a contract is authorized to pay part or all of the premiums or charges for such contracts and may appropriate out of its general funds any money necessary to pay such premiums or charges or portions thereof. The contribution required of any employee toward the cost of such coverage may be deducted from the pay, salary or other compensation of such employee upon an authorization in writing made to the appropriate disbursing officer.

The continuance of coverage after retirement of any employee may be provided at such rates and under the conditions as shall be prescribed in the contract, subject, however, to the requirements hereinafter set forth in this section. The contribution required of any retired employee toward the cost of such coverage may be paid by him to his former employer or in such other manner as the employer shall direct.

Retired employees may be required to pay for the entire cost of coverage for themselves and their dependents at rates which are determined based upon the reasonable expected use of retired persons.

L.1983, c. 191, s. 2, eff. May 23, 1983.



Section 40A:10-34.3 - Retired Employees With 25 Years Or More Service; Premiums

40A:10-34.3. Retired employees with 25 years or more service; premiums
In providing for the continuance of coverage after retirement of employees and their dependents as authorized by section 2 of this act and notwithstanding any of the provisions of section 2 to the contrary, the employer may assume the entire cost of such coverage and pay all the premiums for employees who have retired after 25 years' or more service with the employer, including the premiums on their dependents, if any, under such uniform conditions as the governing body shall prescribe.

L.1983, c. 191, s. 3, eff. May 23, 1983.



Section 40A:10-35 - Statutes Repealed

40A:10-35. Statutes repealed
The following sections, chapters and acts, together with all amendments and supplements thereto are hereby repealed:

Chapters 26 and 51 of Title 40 of the Revised Statutes;

N.J.S. 40A:9-13 to 40A:9-16 inclusive;

N.J.S. 40A:14-40;

P.L.1965, c. 174 (C. 40:48-9.5 to C. 40:48-9.9 inclusive);

P.L.1971, c. 421 (C. 40A:9-14.1);

P.L.1975, c. 238 (C. 40A:14-146.5).

L.1979, c. 230, s. 1, eff. Oct. 15, 1979.



Section 40A:10-36 - Joint Insurance Fund; Definitions.

40A:10-36 Joint insurance fund; definitions.

1. a. The governing body of any local unit, including any contracting unit as defined in section 2 of P.L.1971, c.198 (C.40A:11-2), may by resolution agree to join together with any other local unit or units to establish a joint insurance fund for the purpose of insuring against liability, property damage, and workers' compensation as provided in Articles 3 and 4 of chapter 10 of Title 40A of the New Jersey Statutes, insuring against loss or theft of moneys or securities, providing blanket bond coverage of certain county or municipal officers and employees for faithful performance and discharge of their duties as provided under section 1 of P.L.1967, c.283 (C.40A:5-34.1), insuring against bodily injury and property damage claims arising from environmental impairment liability and legal representation therefor to the extent that such coverages, as approved by the Commissioner of Banking and Insurance, are provided by the purchase of insurance and no risk is retained by the fund, providing contributory or non-contributory group health insurance or group term life insurance, or both, to employees or their dependents or both, through self insurance, the purchase of commercial insurance or reinsurance, or any combination thereof, and insuring against any loss from liability associated with sick leave payment for service connected disability as provided by N.J.S.18A:30-2.1, and may appropriate such moneys as are required therefor. The maximum risk to be retained for group term life insurance by a joint insurance fund on a self-insured basis shall not exceed a face amount of $5,000 per covered employee or dependent or more if approved by the Commissioners of Banking and Insurance and Community Affairs. As used in this subsection: (1) "life insurance" means life insurance as defined pursuant to N.J.S.17B:17-3; (2) "health insurance" means health insurance as defined pursuant to N.J.S.17B:17-4 or service benefits as provided by health service corporations, hospital service corporations or medical service corporations authorized to do business in this State; and (3) "dependent" means dependent as defined pursuant to N.J.S.40A:10-16.

b.The governing body of any local unit, including any contracting unit as defined in section 2 of P.L.1971, c.198 (C.40A:11-2), may by resolution agree to join together with any other local unit or units to establish a joint insurance fund for the sole purpose of insuring against bodily injury and property damage claims arising from environmental impairment liability and legal representation therefor to the extent and for coverages approved by the Commissioner of Banking and Insurance.

L.1983,c.372,s.1; amended 1989, c.253, s.1; 1990, c.120; 1993, c.269, s.13; 1995, c.356, s.5;1996, c.4, s.2; 1999, c.434, s.2.



Section 40A:10-36.1 - "Local Unit" For Purposes Of C.40a:10-36 et Seq.

40A:10-36.1 "Local unit" for purposes of C.40A:10-36 et seq.

11.For the purposes of P.L.1983, c.372 (C.40A:10-36 et seq.), "local unit" shall be deemed to include boards of education which join together with municipalities pursuant to P.L.1992, c.51 (C.40A:10-52 et al.).

L.1992, c.51, s.11; amended 2007, c.18, s.2.



Section 40A:10-36.2 - Establishment Of Joint Insurance Revolving Fund, Use Of Appropriated Moneys

40A:10-36.2. Establishment of joint insurance revolving fund, use of appropriated moneys
12. The governing body of any local unit that has established a joint insurance fund may by resolution or ordinance, as appropriate, establish a joint insurance revolving fund into which may be deposited any refunds paid to the local unit by the joint insurance fund to be dedicated for the payment of liabilities to the fund in future years. In no event shall amounts deposited in a joint insurance revolving fund exceed the annual amount contributed by the local unit to the joint insurance fund during the prior year.

Moneys appropriated from the joint insurance revolving fund shall be used by the local unit to cover losses attributable to claims being paid by the joint insurance fund in future years which exceed contributions paid into the joint insurance fund by the local unit.

L.1996,c.113,s.12.



Section 40A:10-36.3 - Definitions Relative To Non-profit Housing Entities And Joint Insurance Funds.

40A:10-36.3 Definitions relative to non-profit housing entities and joint insurance funds.

1. a. For the purposes of P.L.2004, c.146 (C.40A:10-36.3) a "non-profit housing entity" means an organization that provides housing meeting the low and moderate income limits established by the United States Department of Housing and Urban Development, if that organization is organized as a not-for-profit entity or as a limited partnership, in a low or moderate income housing project that has as its general partner a not-for-profit entity that has as its primary purpose the construction, rehabilitation or management of housing projects for occupancy by persons of low and moderate income.

b.A non-profit housing entity shall be deemed a local unit for the purposes of P.L.1983, c.372 (C.40A:10-36 et seq.) if it chooses to establish or join a joint insurance fund, pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.), that is comprised of either non-profit housing entities or housing authorities or a combination thereof. Such joint insurance funds shall not have as its members local units that are municipalities, counties, boards of education, or fire districts.

c.Notwithstanding any provision of law to the contrary, a joint insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.) that includes non-profit housing entities as members shall not join together with other local units, as otherwise provided in section 1 of P.L.1983, c.372 (C.40A:10-36), for the purpose of providing contributory or non-contributory group health insurance or group term life insurance, or both, to employees or their dependents or both.

d.Notwithstanding any provision of law to the contrary, a joint insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.) that includes non-profit housing entities as members may participate in joint insurance funds:

(1)where the membership is exclusively comprised of other joint insurance funds and whose purpose is to provide excess levels of coverage;

(2)where the membership is exclusively comprised of other joint insurance funds and whose purpose is to accept the transfer of residual claims liabilities; or

(3)whose purpose is to provide environmental impairment liability insurance.

e.A joint insurance fund that has as its members non-profit housing entities shall operate pursuant to the provisions of P.L.1983, c.372 (C.40A:10-36 et seq.).

L.2004,c.146.



Section 40A:10-37 - Insurance Fund Commissioners; Appointment, Terms, Compensation

40A:10-37. Insurance fund commissioners; appointment, terms, compensation
2. Upon the establishment of a joint insurance fund, the officer or body of each local unit having the power to make appointments for the unit shall appoint one member of the governing body or employee of the local unit to represent that local unit as insurance fund commissioner. Each local unit may also appoint an alternate insurance fund commissioner who shall be a member of the governing body or employee of the local unit. Commissioners and alternates who are members of the governing body shall hold office for two years or for the remainder of their terms of office as members of the governing body, whichever shall be less, and until their successors shall have been duly appointed and qualified. Commissioners and alternates who are employees of the local unit shall hold office at the pleasure of the appointing officer or body. In the event that the number of local units represented is an even number, an additional commissioner shall be annually selected by the participating local units on a rotating basis. If the total number of member local units exceeds seven, the commissioners shall annually meet to select not more than seven commissioners to serve as the executive committee of the fund. The commissioners may also select not more than seven commissioners to serve as alternates on the executive committee. The executive committee shall exercise the full power and authority of the commission. Vacancies on the executive committee shall be filled by election of the entire board. The commissioners shall serve without compensation, except that the commissioners may vote to pay themselves a fee for attending commission meetings not to exceed $150 per meeting and the commissioners may vote to pay commissioners who serve on an executive committee a fee for attending executive committee meetings not to exceed $150 per meeting. Any vacancy in the office of insurance fund commissioner or alternate, caused by any reason other than expiration of term as a member of the local unit governing body, shall be filled by the appointing authority in the manner generally prescribed by law. The commission shall annually elect a chairman and a secretary.

In the case of a joint insurance fund established for the purposes of providing environmental liability coverage pursuant to subsection b. of section 1 of P.L.1983, c.372 (C.40A:10-36), each member of that joint insurance fund shall have proportional voting based upon the current year's assessment.

L.1983,c.372,s.2; amended 1989,c.253,s.2; 1993,c.269,s.14.



Section 40A:10-38 - Powers, Authority

40A:10-38.Powers, authority
3. a. The commissioners of a joint insurance fund shall have the powers and authority granted to commissioners of individual local insurance funds under the provisions of subsections a., b., c., and e. of N.J.S.40A:10-10.

b. The commissioners may invest and reinvest the funds, including workers' compensation funds, as authorized under the provisions of subsection b. of N.J.S.40A:10-10. The commissioners may, subject to the cash management plan of the joint insurance fund adopted pursuant to N.J.S.40A:5-14, delegate any of the functions, powers and duties relating to the investment and reinvestment of these funds, including the purchase, sale or exchange of any investments, securities or funds to an investment or asset manager. Any transfer of investment power and duties made pursuant to this subsection shall be detailed in a written contract for services between the joint insurance fund and an investment or asset manager. The contract shall be filed with the Commissioner of Insurance and the Commissioner of Community Affairs. Compensation under such an arrangement shall not be based upon commissions related to the purchase, sale or exchange of any investments, securities or funds.

c. The commissioners may transfer moneys held in the fund to the Director of the Division of Investment in the Department of the Treasury for investment on behalf of the fund, pursuant to the written directions of the commissioners, signed by an authorized officer of the joint insurance fund, or any investment or asset manager designated by them. The commissioners shall provide a written notice to the director detailing the extent of the authority delegated to the investment or asset manager so designated to act on behalf of the joint insurance fund. Moneys transferred to the director for investment shall be invested subject to section 8 of P.L.1977, c.396 (C.40A:5-15.1), and in accordance with the standards governing the investment of other funds which are managed under the rules and regulations of the State Investment Council. In addition to the types of securities in which the joint insurance fund may invest pursuant to section 8 of P.L.1977, c.396 (C.40A:5-15.1), a joint insurance fund may invest in debt obligations of federal agencies or government corporations with maturities not to exceed 10 years from the date of purchase, excluding mortgage backed or derivative obligations, provided that the investments are purchased through the Division of Investment and are invested consistent with the rules and regulations of the State Investment Council.

d.Moneys transferred to the director for investment may not thereafter be withdrawn except: (1) pursuant to the written directions of the commissioners signed by an authorized officer of the joint insurance fund, or any investment or asset manager designated by them; (2) upon withdrawal or expulsion of a member local unit from the fund; (3) termination of the fund; or (4) in specific amounts in payment of specific claims, administrative expenses or member dividends upon affidavit of the director or other chief executive officer of the joint insurance fund.

e. The commissioners or the executive board, as the case may be, of any joint insurance fund established pursuant to the provisions of this act shall be subject to and operate in compliance with the provisions of the "Local Fiscal Affairs Law" (N.J.S.40A:5-1 et seq.), the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) and such other rules and regulations as govern the custody, investment and expenditure of public funds by local units.

L.1983,c.372,s.3; amended 1992,c.53,s.2; 1995,c.374,s.1.



Section 40A:10-38.1 - Commissioners; Additional Powers, Environmental Insurance

40A:10-38.1. Commissioners; additional powers, environmental insurance
1. In addition to the powers and authority granted to commissioners pursuant to section 3 of P.L.1983, c.372 (C.40A:10-38), the commissioners of a joint insurance fund established pursuant to subsection b. of section 1 of P.L.1983, c.372 (C.40A:10-36) shall have the power: a. to adopt and use a corporate seal; b. to sue and be sued; and c. to bond or to borrow funds and incur indebtedness by other means, including letters of credit, for the purpose of providing environmental impairment liability insurance, and to provide for and secure the payment of bonds and indebtedness, except that the total aggregate amount of any such bonds, borrowings and letters of credit outstanding at any one time shall not exceed $10,000,000. Bonds shall be sold by a joint insurance fund pursuant to the "Local Bond Law," N.J.S.40A:2-1 et seq., but shall not be subject to the debt limitation set forth in N.J.S.40A:2-6.

L.1993,c.269,s.1.



Section 40A:10-38.2 - Definitions

40A:10-38.2. Definitions
2. As used in this act:



a. "Bond" means bonds and other obligations, such as letters of credit, authorized and issued by a joint insurance fund.

b. "Bond resolution" means a resolution adopted by a joint insurance fund describing the bonds to be authorized and issued and the bonds or indebtedness to be funded or refunded.

c. "Joint insurance fund" or "fund" means a joint insurance fund created pursuant to subsection b. of section 1 of P.L.1983, c.372 (C.40A:10-36).

L.1993,c.269,s.2.



Section 40A:10-38.3 - Bylaws, Plan Of Risk Management; Filing Proof Of Approval

40A:10-38.3. Bylaws, plan of risk management; filing proof of approval
3. A copy of the proof of approval of the bylaws and plan of risk management issued by the Commissioner of Insurance pursuant to section 6 of P.L.1983, c.372 (C.40A:10-41) shall be filed in the Office of the Secretary of State, the Director of the Division of Local Government Services, and the Commissioner of Insurance. Upon proof of such filing, the joint insurance fund therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the joint insurance fund, be conclusively deemed to have been lawfully and properly created, organized and established and authorized to transact business and exercise its powers under this act. Copies of the filing, duly certified by the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and shall be conclusive evidence of due and proper filing thereof.

L.1993,c.269,s.3.



Section 40A:10-38.4 - Issuance Of Bonds; Adoption Of Bond Resolution

40A:10-38.4. Issuance of bonds; adoption of bond resolution
4. a. For the purpose of raising funds to establish an environmental impairment liability insurance pool or for the purpose of funding or refunding a bond or other indebtedness, including a letter of credit in connection with environmental impairment liability insurance, a joint insurance fund shall have the power to authorize and issue or provide for the issuance of bonds pursuant to this act. No funds so raised shall be used for administrative expenses of the joint insurance fund. For such purpose, a joint insurance fund shall adopt a bond resolution which shall (1) describe the bonds to be authorized and issued and the bonds or indebtedness to be funded or refunded, if any; (2) state the cost or estimated cost of the project, if any; and (3) provide for the issuance of the bonds in accordance with section 5 of this act.

b. No bond resolution shall be adopted by a joint insurance fund pursuant to subsection a. of this section unless member local units representing at least two-thirds of the joint insurance fund's current annual assessments have approved the proposed bond resolution by resolution or ordinance of each approving member local unit, which resolution or ordinance has been duly certified by the appropriate officer of the local unit and filed with the secretary of the joint insurance fund.

c. Any debt incurred by a joint insurance fund pursuant to P.L.1993, c.269 (C.40A:10-38.1 et al.) shall be subject to the oversight provisions of sections 6, 7 and 8 of P.L.1983, c.313 (C.40A:5A-6 through 40A:5A-8).

L.1993,c.269,s.4.



Section 40A:10-38.5 - Bonds

40A:10-38.5. Bonds
5. Upon adoption of a bond resolution, a joint insurance fund shall have the power to incur indebtedness, borrow money and issue its bonds for the purpose of raising funds to establish an environmental impairment liability insurance pool or funding or refunding any bonds or other indebtedness, including a letter of credit. A bond shall be authorized by the bond resolution and may be issued in one or more series. A bond shall bear the date provided in the resolution and shall mature on a date not exceeding 20 years from the date on the bond. A bond shall bear interest at a rate within the maximum rate, be in the denomination and the form, carry the conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption, with or without premium, as the bond resolution may provide.

L.1993,c.269,s.5.



Section 40A:10-38.6 - Sale Of Bonds

40A:10-38.6. Sale of bonds
6. Bonds of a joint insurance fund may be sold by the fund at public or private sale at a price determined by the commissioners of the fund.

L.1993,c.269,s.6.



Section 40A:10-38.7 - Bond Resolution Adoption; Publication

40A:10-38.7. Bond resolution adoption; publication
7. A joint insurance fund shall cause a copy of a bond resolution adopted by it to be filed for public inspection in its office and in the offices of the clerks of the local units which are members of the fund and shall thereupon cause to be published in a newspaper published or circulating in the jurisdiction of the member local units a notice stating the fact and date of the adoption, the places where the bond resolution has been filed for public inspection, and the date of the first publication. The notice also shall state that any action or proceeding of any kind in any court questioning the validity or proper authorization of a bond provided for by the bond resolution, or the validity of any covenant, agreement or contract provided for by the bond resolution shall be commenced within 20 days after the first publication of the notice. If after the notice is published, no action or proceeding questioning the validity or proper authorization of a bond provided for by the bond resolution referred to in the notice, or the validity of a covenant, agreement or contract provided for by the bond resolution is commenced within 20 days after the first publication of the notice, then all member local units of the fund, their residents, and all other persons shall be forever barred from commencing an action or proceeding in a court or from pleading a defense to an action or proceeding, questioning the validity of the creation and establishment of the joint insurance fund, or the validity or proper authorization of the bonds, or the validity of a covenant, agreement or contract, and the fund shall be conclusively deemed to have been validly created and established and to be authorized to transact business and exercise powers as a joint insurance fund under this act, and the bond, covenant, agreement or contracts shall be conclusively deemed to be a valid and binding obligation in accordance with its terms and tenor.

L.1993,c.269,s.7.



Section 40A:10-38.8 - Negotiability Of Bonds

40A:10-38.8. Negotiability of bonds
8. Any provision of any law to the contrary notwithstanding, bonds issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder of a bond, or of any coupon appurtenant thereto, by accepting the bond or coupon shall be conclusively deemed to have agreed that the bond or coupon is and shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law.

L.1993,c.269,s.8.



Section 40A:10-38.9 - Payment Of Bonds; Powers Of Joint Insurance Fund

40A:10-38.9. Payment of bonds; powers of joint insurance fund
9. A joint insurance fund, in order to secure the payment of its bonds shall have the power by provision in the bond resolution to covenant and agree with the several holders of a bond, as to:

a. the custody, security, use, expenditure or application of the proceeds of a bond;

b. payment of the principal of or interest on a bond and the sources and methods thereof, the rank or priority of a bond obligation as to a lien or security, or the acceleration of the maturity of a bond;

c. the use and disposition of any moneys of the joint insurance fund;

d. pleading, setting aside, depositing or trusteeing all or any moneys of the joint insurance fund to secure the payment of the principal of or interest on the bond or the payment of expenses of operation of the fund, and the powers and duties of a trustee with regard thereto;

e. the setting aside out of the moneys of the joint insurance fund of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

f. determination or definition of the moneys of the joint insurance fund or of the expenses of its operation;

g. the assessments or other charges imposed by the joint insurance fund and the fixing, establishment, collection and enforcement of same, the amount to be raised thereby, and the disposition and application of the amount charged or collected;

h. the assumption or payment of any indebtedness, lien or other claim against the joint insurance fund or any obligation having or which may have a lien on any moneys of the fund;

i. limitations on the issuance of additional bonds or on the incurrence of indebtedness of the joint insurance fund;

j. vesting in a trustee or trustees within or without the State the rights, powers and duties in trust determined by the joint insurance fund, which powers and duties may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 10 of this act, and limiting or abrogating the right of the holders to appoint a trustee pursuant to section 10 of this act or limiting the rights, duties and powers of the trustee;

k. payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or contract with the holders of the bonds;

l. the procedure, if any, by which the terms of a covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, which holders of bonds are required to consent to such an amendment or abrogation before it can be enforced, and the manner in which the consent may be given or evidenced; or

m. any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All provisions of the bond resolution and all covenants and agreements shall constitute valid and legally binding contracts between the joint insurance fund and the several holders of the bonds, regardless of the time of issuance of the bonds, and shall be enforceable by any holder by appropriate action, suit or proceeding in lieu of prerogative writ.

L.1993,c.269,s.9.



Section 40A:10-38.10 - Appointment Of Trustee, Duties, Powers, Fees

40A:10-38.10. Appointment of trustee, duties, powers, fees
10. a. If the bond resolution of a joint insurance fund authorizing or providing for the issuance of a series of bonds provides in substance that the holders of the bonds in the series shall be entitled to the benefits of this section, then in the event that there is a default in the payment of principal of or interest on any bonds of the series after the same becomes due, whether at maturity or upon call for redemption, and the default continues for a period of 30 days, or in the event that the joint insurance fund fails or refuses to carry out and perform the terms of a contract with the holders the bonds, and the failure or refusal continues for a period of 30 days after written notice to the joint insurance fund of its existence and nature, the holders of 25 percent in aggregate principal amount of the bonds of the series then outstanding by instrument or instruments filed in the Office of the Secretary of State and proved and acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of the series for the purpose provided in this section.

b. The trustee may and upon written request of the holders of 25 percent in aggregate principal amount of the bonds of the series then outstanding shall, in the trustee's own name:

(1) by any action, writ, proceeding in lieu of prerogative writ, or other proceeding, enforce all rights of the holders of the bonds, including the right to require the joint insurance fund to charge and collect assessments adequate to carry out a contract as to, or pledge of, moneys of the fund, and to require the fund to carry out and perform the terms of a contract with the holders of the bonds or its duties under this act;

(2) bring an action upon all or any part of the bonds or interest coupons or claims appurtenant thereto;

(3) by action, require the joint insurance fund to account as if it were the trustee of an express trust for the holders of the bonds;

(4) by action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds; or

(5) declare all the bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the joint insurance fund and, if all defaults shall be made good, then with the consent of the holders of 25 percent of the principal amount of the bonds then outstanding, annul the declaration and its consequences.

c. The trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of the series in the enforcement and protection of their rights.

d. In any action or proceeding by the trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, shall constitute taxable costs and disbursements, and all costs and disbursements allowed by the court shall be a first charge upon any assessments and moneys of the joint insurance fund pledged for the payment or security of bonds of the series.

L.1993,c.269,s.10.



Section 40A:10-38.11 - Appointment Of Receiver

40A:10-38.11. Appointment of receiver
11. If the bond resolution of a joint insurance fund authorizing or providing for the issuance of a series of its bonds provides in substance that the holders of the bonds of the series are entitled to the benefits of section 10 of this act and further provides in substance that any trustee appointed pursuant to section 10 of this act or having the powers of such a trustee has the powers provided by this section, then the trustee, whether or not all of the bonds of the series have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the joint insurance fund, and the receiver may enter upon and take possession of all moneys and other property of the joint insurance fund and fix, charge, collect, enforce and receive the assessments and all moneys thereafter arising subject to any pledge thereof or contract with the holders of the bonds relating thereto and perform the duties and carry out the contracts and obligations of the joint insurance fund in the same manner as the fund itself might do and under the direction of the court.

L.1993,c.269,s.11.



Section 40A:10-38.12 - Immunity Of Commissioners; Nonliability Of State

40A:10-38.12 Immunity of commissioners; nonliability of State
12. Neither the commissioners of the joint insurance fund nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds issued by a joint insurance fund pursuant to this act shall not be in any way a debt or liability of the State, either legal, moral or otherwise, nor shall they be in any way a debt or liability of any member local unit of the fund, either legal, moral or otherwise, except as provided by P.L.1983, c.372 (C.40A:10-36 et seq.), and nothing in this act shall be construed to authorize any joint insurance fund to incur any indebtedness on behalf of or in any way to obligate the State or any member local unit.

Nothing in this act shall be construed to alter or impair the power of the commissioner to suspend or terminate the authority of any joint insurance fund created pursuant to subsection b. of section 1 of P.L.1983, c.372 (C.40A:10-36) or to assume control of the insurance fund as provided under section 9 of P.L.1983, c.372 (C.40A:10-44) in order to enable a fund to meet its obligations, cover its expected losses or to liquidate, rehabilitate or otherwise modify its affairs.

L.1993,c.269,s.12.



Section 40A:10-38.13 - Insurance Producers

40A:10-38.13. Insurance producers
15. The bylaws of a joint insurance fund may include procedures to recognize and pay commissions or fees to insurance producers appointed by the fund, if any, or producers appointed by the member local units, if any, to advise the member local units on insurance related matters and to provide other related services to member local units as specified in the bylaws.

The commissioners of a joint insurance fund shall file with the commissioner a description of any producer arrangement plan by which producers, who shall be licensed pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.), represent member local units in their dealings with the joint insurance fund. The description shall include, but not be limited to, copies of all producer contracts, which shall include a description of the producers' obligations, responsibilities and compensation; duration of contracts; and an indication whether the contracts are subject to renewal.

Whenever a joint insurance fund or member local unit employs a producer to perform risk assessment or risk management, the commissioners of the joint insurance fund shall file with the Commissioner of Insurance a copy of the producer contract for review by the commissioner.

L.1993,c.269, s.15.



Section 40A:10-38.14 - Joint Insurance Fund To Maintain Internet Website; Contents.

40A:10-38.14 Joint insurance fund to maintain Internet website; contents.

4.The joint insurance fund shall maintain an Internet website. The purpose of the website shall be to provide increased public access to the joint insurance fund's operations and activities. The following information, if applicable, shall be posted on the joint insurance fund's website:

a.a description of the joint insurance fund's mission and responsibilities;

b.the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website;

c.the most recent Comprehensive Annual Financial Report and the annual independent audit or other similar financial information;

d.the annual independent audit for the most recent fiscal year and the immediately prior fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website;

e.the joint insurance fund's official policy statements, bylaws, risk management plan and cash investment policy plan that are deemed relevant by the commissioners to the interests of the residents within the jurisdiction of the fund members;

f.notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the insurance fund commissioners, setting forth the time, date, location, and agenda of the meeting;

g.the minutes of each meeting of the insurance fund commissioners including all resolutions of the commission and their committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website;

h.the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the joint insurance fund; and

i.a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered directly to the joint insurance fund. For the purposes of this section, "rendered directly to the joint insurance fund" shall not include claim payments to service providers for services rendered to third party claimants, individual joint insurance fund members, their employees, or eligible dependents arising out of claims made under the benefit plans provided through the joint insurance fund.

L.2011, c.167, s.4.



Section 40A:10-38.15 - Claims Experience Information Provided By Joint Insurance Fund.

40A:10-38.15 Claims experience information provided by joint insurance fund.

2A joint insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.) and subsection e. of section 1 of P.L.1979, c.230 (C.40A:10-6) for the purposes of providing health benefits or health insurance coverage shall provide at no cost to the requestor, and not more than once in a 24-month period, complete claims experience data to a public employer that participates in the joint insurance fund and makes a written request for its claims experience information, including loss reports and large claims data. The joint insurance fund shall provide the information in an electronic and manual format to the participating public employer who has made a written request for its information, within 60 days of the receipt of the written request made by the public employer. Notwithstanding the above, the joint insurance fund shall issue claims experience data only in a manner that complies with the privacy requirements of the federal Health Insurance Portability and Accountability Act of 1996, Pub.L.104-191, and related regulations.

L.2013, c.189, s.2.



Section 40A:10-39 - Bylaws For Joint Insurance Fund

40A:10-39. Bylaws for joint insurance fund
The commissioners shall prepare and, after the approval, by resolution, of the governing body of each participating local governmental unit, shall adopt bylaws for the joint insurance fund. The bylaws shall include, but not be limited to:

a. Procedures for the organization and administration of the joint insurance fund, the insurance fund commission and, if appropriate, the executive board of the fund. The procedures may include the designation of one member local unit to serve as the lead agency to be responsible for the custody and maintenance of the assets of the fund and such other duties as may be assigned by the commissioners of the fund;

b. Procedures for the assessment of members for their contributions to the fund and for the collection of contributions in default;

c. Procedures for the maintenance and administration of appropriate reserves in accordance with sound actuarial principles;

d. Procedures for the purchase of commercial direct insurance or reinsurance, if any;

e. Contingency plans for paying losses in the event that the fund is exhausted;

f. Procedures governing loss adjustment and legal fees;

g. Procedures for the joining of the fund by a non-member local unit;

h. Procedures for the withdrawal from the fund by a local unit;

i. Procedures for the expulsion of a member local unit;

j. Procedures for the termination and liquidation of the joint insurance fund and the payment of its outstanding obligations;

k. Such other procedures and plans as the Commissioner of the Department of Insurance may require by rule and regulation.

L.1983, c. 372, s. 4, eff. Oct. 28, 1983.



Section 40A:10-40 - Plan Of Risk Management

40A:10-40. Plan of risk management
The commissioners shall prepare, or cause to be prepared, a plan of risk management for the joint insurance fund. The plan shall include, but not be limited to:

a. The perils or liability to be insured against;

b. Limits of coverage, whether self-insurance, direct insurance purchased from a commercial carrier, or reinsurance;

c. The amount of risk to be retained by the fund;

d. The amount of reserves to be established;

e. The proposed method of assessing contributions to be paid by each member of the fund;

f. Procedures governing loss adjustment and legal fees;

g. Coverage to be purchased from a commercial insurer, if any;

h. Reinsurance to be purchased, if any, and the amount of premium therefor;

i. Such other procedures and information as the Commissioner of Insurance may require by rule or regulation.

L.1983, c. 372, s. 5, eff. Oct. 28, 1983.



Section 40A:10-41 - Approval Of Bylaws And Plan Of Risk Management

40A:10-41. Approval of bylaws and plan of risk management
No joint insurance fund shall begin providing insurance coverage to its member local units until its bylaws and plan of risk management have been approved as hereinafter provided:

a. The commissioners of each joint insurance fund shall concurrently file with the Commissioner of the Department of Insurance for his approval a copy of the fund's bylaws adopted pursuant to section 4. of this act and a copy of the fund's plan of risk management prepared pursuant to section 5. of this act.

b. Upon receipt of any such bylaws and plan of risk management, the Commissioner of Insurance shall immediately notify the Commissioner of the Department of Community Affairs and shall immediately provide that commissioner with a copy of the bylaws and plan of risk management. The Commissioner of the Department of Community Affairs, or if the commissioner shall so designate, the Director of Local Government Services in the Department of Community Affairs, is empowered to approve or disapprove any such bylaws and plans on the basis of whether or not they conform with rules and regulations governing the custody, investment or expenditure of public moneys. Within 25 working days of the receipt of any such bylaws and plan of risk management, the Commissioner of the Department of Community Affairs shall notify the Commissioner of Insurance of his approval or disapproval. As a condition of approval, the Commissioner of the Department of Community Affairs may require such modification of any bylaws or plan of risk management as he may deem necessary to bring them into conformity with the rules and regulations governing the custody, investment or expenditure of public moneys. No bylaws or plan of risk management disapproved by the Commissioner of the Department of Community Affairs, or his designee, shall take effect. If the Commissioner of the Department of Community Affairs, or his designee, fails to approve or disapprove any bylaws or plan of risk management within 25 working days, the bylaws or plan of risk management shall be deemed approved.

c. Within 30 working days of receipt, the Commissioner of Insurance shall either approve or disapprove the bylaws or plan of risk management of any joint insurance fund. If the Commissioner of Insurance shall fail to either approve or disapprove the bylaws or plan of risk management within that 30 working day period, the bylaws or plan shall be deemed approved.

If any bylaws or plan shall be disapproved, the Commissioner of Insurance shall set forth in writing the reasons for disapproval. Upon the receipt of the notice of disapproval, the commissioners of the affected joint insurance fund may request a public hearing. The public hearing shall be convened by the Commissioner of Insurance in a timely manner.

L.1983, c. 372, s. 6, eff. Oct. 28, 1983.



Section 40A:10-42 - Provision Of Insurance Coverage After Approval

40A:10-42. Provision of insurance coverage after approval
Upon the approval of its bylaws and plan of risk management pursuant to the provisions of section 6 of this act, a joint insurance fund may provide insurance coverage to its member local units by self-insurance, the purchase of commercial insurance or reinsurance, or any combination thereof.

L.1983, c. 372, s. 7, eff. Oct. 28, 1983.



Section 40A:10-43 - Commissioners May Amend Bylaws, Approval By Commissioner Of Insurance

40A:10-43. Commissioners may amend bylaws, approval by Commissioner of Insurance
The commissioners may, from time to time, amend the bylaws and plan of risk management of the fund; provided, however, that no such amendment shall take effect until approved as hereinafter provided.

a. The commissioners shall file with the Commissioner of Insurance for his approval a copy of any amendment to the bylaws of the fund, upon approval by resolution of the governing bodies of three fourths of the member local units, or any amendment to the plan of risk management, upon adoption by the commissioners.

b. Upon receipt of the amendment, the Commissioner of Insurance shall immediately notify the Commissioner of Community Affairs and shall immediately provide that commissioner with a copy of the amendment. The Commissioner of Community Affairs, or by his designation, the Director of the Division of Local Government Services in the Department of Community Affairs, is empowered to approve or disapprove any amendment on the basis of whether or not it conforms with rules and regulations governing the custody, investment or expenditure of public moneys. Within 25 working days of the receipt of the amendment, the Commissioner of Community Affairs, or his designee, shall notify the Commissioner of Insurance of his approval or disapproval. As a condition of approval, the Commissioner of Community Affairs, or his designee, may require a modification of the amendment in order to bring its provisions into conformity with rules and regulations governing the custody, investment or expenditure of public moneys. No amendment disapproved by the Commissioner of Community Affairs, or his designee, shall take effect. If the Commissioner of Community Affairs, or his designee, fails to approve or disapprove any amendment within 25 working days of receipt, the amendment shall be deemed to be approved.

c. Within 30 working days of receipt, the Commissioner of Insurance shall either approve or disapprove any amendment to the bylaws or plan of risk management. If the Commissioner of Insurance shall fail to either approve or disapprove the amendment within that 30 working day period, the amendment shall be deemed approved.

d. If any amendment shall be disapproved, the Commissioner of Insurance shall set forth in writing the reasons for disapproval. Upon the receipt of the notice of disapproval, the commissioners of the affected joint insurance fund may request a public hearing. The public hearing shall be convened by the Commissioner of Insurance in a timely manner.

e. Within 90 days after the effective date of any amendment to the bylaws, a member local unit which did not approve the amendment may withdraw from the fund provided that it shall remain liable for its share of any claim or expense incurred by the fund during its period of membership.

L.1983, c.372, s.8; amended 1989,c.253,s.3.



Section 40A:10-44 - Suspension, Termination, Assumption Of Control Or Other Action By Commissioner; Grounds

40A:10-44. Suspension, termination, assumption of control or other action by Commissioner; grounds
The Commissioner of Insurance shall have the authority to suspend or terminate the authority of any joint insurance, or to assume control of the insurance fund, or to direct or take any action he may deem necessary, for good cause, to enable a fund to meet its obligations, cover its expected losses or to liquidate, rehabilitate or otherwise modify its affairs. Such action shall be taken by the Commissioner of Insurance in the event of:

a. A failure to comply with the rules and regulations promulgated by the Commissioner of Insurance or with any of the provisions of this act;

b. A failure to comply with a lawful order of the Commissioner of Insurance;

c. A deterioration of the financial condition of the fund to the extent that it causes an adverse effect upon the ability of the joint insurance fund to pay expected losses.

L.1983, c. 372, s. 9, eff. Oct. 28, 1983.



Section 40A:10-45 - Filing Of Agreements Or Contracts

40A:10-45. Filing of agreements or contracts
The Commissioner of Insurance may, in his discretion, require the commissioners of any fund to file copies of any agreements or contracts entered into by the commissioners of the fund, or any other pertinent documents as he may deem necessary.

L.1983, c. 372, s. 10, eff. Oct. 28, 1983.



Section 40A:10-46 - Annual Audit; Submission Of Copies

40A:10-46. Annual audit; submission of copies
The insurance fund commissioners or the executive board thereof, as the case may be, shall cause an annual audit to be conducted by an independent certified public accountant or a registered municipal accountant in accordance with the rules and regulations promulgated by the Commissioner of Insurance pursuant to section 14 of this act. Copies of every audit shall be submitted to the Commissioner of Insurance and the Commissioner of the Department of Community Affairs within 30 working days of its completion.

L.1983, c. 372, s. 11, eff. Oct. 28, 1983.



Section 40A:10-47 - Examinations Of Funds By Commissioner Of Insurance; Payment Of Expenses

40A:10-47. Examinations of funds by commissioner of insurance; payment of expenses
The Commissioner of Insurance may conduct such examinations of any joint insurance fund as he deems necessary. The expense of any such examination shall be borne by the affected fund.

L.1983, c. 372, s. 12, eff. Oct. 28, 1983.



Section 40A:10-48 - Joint Insurance Fund Not Insurance Company Or Insurer And Activities Not Transaction Of Insurance Nor Doing Insurance Business; Inapplicability Of Insurance Laws

40A:10-48. Joint insurance fund not insurance company or insurer and activities not transaction of insurance nor doing insurance business; inapplicability of insurance laws
A joint insurance fund established pursuant to the provisions of this act is not an insurance company or an insurer under the laws of this State, and the authorized activities of the fund do not constitute the transaction of insurance nor doing an insurance business. A fund established pursuant to this act shall not be subject to the provisions of Subtitle 3 of Title 17 of the Revised Statutes.

L.1983, c. 372, s. 13, eff. Oct. 28, 1983.



Section 40A:10-49 - Rules And Regulations

40A:10-49. Rules and regulations
Within 180 days after the effective date of this act, the Commissioner of Insurance, after consultation with the Commissioner of the Department of Community Affairs, or if that commissioner shall so designate, the Director of the Division of Local Government Services in the Department of Community Affairs, shall promulgate rules and regulations to effectuate the purposes of this act. Such rules and regulations shall include, but not be limited to, the establishment, operation, modification and dissolution of joint insurance funds established pursuant to the provisions of this act.

L.1983, c. 372, s. 14, eff. Oct. 28, 1983.



Section 40A:10-50 - "Local Unit" Includes County Vocational School

40A:10-50. "Local unit" includes county vocational school
For the purposes of the provisions of P.L. 1983, c. 372 (C. 40A:10-36 et seq.), "local unit" shall be deemed to include a county vocational school.

L. 1988, c. 143, s. 6.



Section 40A:10-51 - "Local Unit" Includes County College

40A:10-51. "Local unit" includes county college
For the purpose of the provisions of P.L. 1983, c. 372 (C. 40A:10-36 et seq.), "local unit" shall be deemed to include a county college.

L. 1988, c. 144, s. 6.



Section 40A:10-52 - Joint Insurance For Municipality, School District.

40A:10-52 Joint insurance for municipality, school district.

1.The governing body of any municipality and the board of education of any school district, provided that the district is not part of a limited purpose regional school district, an all purpose regional school district or a consolidated school district, may by ordinance or resolution, as the case may be, adopted by a majority of the full membership of the governing body and by a majority of the full membership of the board, agree to join together for the purpose of insuring pursuant to the provisions of: a. Article 1 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-1 et seq.); b. Article 3 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-6 et seq.); c. Article 4 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-12 et seq.); or d. P.L.1983, c.372 (C.40A:10-36 et seq.).

L.1992, c.51, s.1; amended 2007, c.18, s.3.



Section 40A:10-53 - Joint Insurance For Municipality, All Purpose Regional, Consolidated School District.

40A:10-53 Joint insurance for municipality, all purpose regional, consolidated school district.

2.In the case of an all purpose regional school district or a consolidated school district, the governing body of any municipality and the board of education of the regional or consolidated school district may by resolution adopted by a majority of the full membership of the governing body and a majority of the full membership of the board, agree to join together for the purpose of insuring pursuant to the provisions of: a. Article 1 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-1 et seq.); b. Article 3 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-6 et seq.); c. Article 4 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-12 et seq.); or d. P.L.1983, c.372 (C.40A:10-36 et seq.).

L.1992, c.51, s.2; amended 1995, c.356, s.6; 2007, c.18, s.4.



Section 40A:10-54 - Joint Insurance For Municipality, Limited Purpose Regional School District.

40A:10-54 Joint insurance for municipality, limited purpose regional school district.

3.In the case of a limited purpose regional school district, the governing body of any municipality and the board of education of the regional district may by ordinance or resolution, as the case may be, adopted by a majority of the full membership of the governing body and a majority of the full membership of the board, agree to join together for the purpose of insuring pursuant to the provisions of: a. Article 1 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-1 et seq.); b. Article 3 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-6 et seq.); c. Article 4 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-12 et seq.); or d. P.L.1983, c.372 (C.40A:10-36 et seq.).

L.1992, c.51, s.3; amended 2007, c.18, s.5.



Section 40A:10-55 - Additional Joint Insurance For Municipality, Limited Purpose Regional School District, Other District.

40A:10-55 Additional joint insurance for municipality, limited purpose regional school district, other district.

4.In the case of a limited purpose regional school district, in addition to any contract entered into by a municipality pursuant to section 3 of this act, the governing body of any municipality and the board of education of any school district may, in accordance with section 1 of this act, agree to join together for the purpose of insuring pursuant to the provisions of: a. Article 1 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-1 et seq.); b. Article 3 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-6 et seq.); c. Article 4 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-12 et seq.); or d. P.L.1983, c.372 (C.40A:10-36 et seq.).

L.1992, c.51, s.4; amended 2007, c.18, s.6.



Section 40A:10-56 - Joint Insurance For Municipality, County Vocational School District.

40A:10-56 Joint insurance for municipality, county vocational school district.

5.In the case of a county vocational school district, the governing body of any municipality and the board of education of the county vocational school district may by ordinance or resolution, as the case may be, adopted by a majority of the full membership of the governing body and a majority of the full membership of the board, agree to join together for the purpose of insuring pursuant to the provisions of: a. Article 1 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-1 et seq.); b. Article 3 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-6 et seq.); or c. Article 4 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-12 et seq.).



Section 40A:10-57 - Additional Joint Insurance For Municipality, County Vocational School District, Other District.

40A:10-57 Additional joint insurance for municipality, county vocational school district, other district.

6.In the case of a county vocational school district, in addition to any contract entered into by a municipality pursuant to section 5 of this act, the governing body of any municipality and any board of education may, in accordance with section 1 of this act, agree to join together for the purpose of insuring pursuant to the provisions of: a. Article 1 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-1 et seq.); b. Article 3 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-6 et seq.); c. Article 4 of chapter 10 of Title 40A of the New Jersey Statutes (N.J.S.40A:10-12 et seq.); or d. P.L.1983, c.372 (C.40A:10-36 et seq.).

L.1992, c.51, s.6; amended 2007, c.18, s.8.



Section 40A:10-58 - Contracts For Insurance

40A:10-58. Contracts for insurance
7. Any contract for insurance to be entered into in accordance with this act shall be established pursuant to sections 10 and 11 of P.L.1971, c.198 (C.40A:11-10 and 40A:11-11).

L.1992,c.51,s.7.



Section 40A:11-1 - Short Title; Citation

40A:11-1. Short title; citation
This act shall be known and may be cited as the "Local Public Contracts Law."

L.1971, c. 198, s. 1, eff. July 1, 1971.



Section 40A:11-2 - Definitions.

40A:11-2 Definitions.

2.As used herein the following words have the following definitions, unless the context otherwise indicates:
(1)"Contracting unit" means:
(a)Any county; or
(b)Any municipality; or
(c)Any board, commission, committee, authority or agency, which is not a State board, commission, committee, authority, except as provided pursuant to P.L.2013, c.4, or agency, and which has administrative jurisdiction over any district other than a school district, project, or facility, included or operating in whole or in part, within the territorial boundaries of any county or municipality which exercises functions which are appropriate for the exercise by one or more units of local government, including functions exercised in relation to the administration and oversight of a tourism district located in a municipality in which authorized casino gaming occurs, and which has statutory power to make purchases and enter into contracts awarded by a contracting agent for the provision or performance of goods or services.
The term shall not include a private firm that has entered into a contract with a public entity for the provision of water supply services pursuant to P.L.1995, c.101 (C.58:26-19 et al.).
"Contracting unit" shall not include a private firm or public authority that has entered into a contract with a public entity for the provision of wastewater treatment services pursuant to P.L.1995, c.216 (C.58:27-19 et al.).
"Contracting unit" shall not include a duly incorporated nonprofit association that has entered into a contract with the governing body of a city of the first class for the provision of water supply services or wastewater treatment services pursuant to section 2 of P.L.2002, c.47 (C.40A:11-5.1).
"Contracting unit" shall not include a duly incorporated nonprofit entity that has entered into a contract for management and operation services with a municipal hospital authority established pursuant to P.L.2006, c.46 (C.30:9-23.15 et al.).
(2)"Governing body" means:
(a)The governing body of the county, when the purchase is to be made or the contract or agreement is to be entered into by, or in behalf of, a county; or
(b)The governing body of the municipality, when the purchase is to be made or the contract or agreement is to be entered into by, or on behalf of, a municipality; or
(c)Any board, commission, committee, authority or agency of the character described in subsection (1) (c) of this section.
(3)"Contracting agent" means the governing body of a contracting unit, or appointed membership of a State authority authorized to enter into a cooperative purchasing agreement pursuant to P.L.2013, c.4, or its authorized designee, which has the power to prepare the advertisements, to advertise for and receive bids and, as permitted by this act, to make awards for the contracting unit in connection with purchases, contracts or agreements.
(4)"Purchase" means a transaction, for a valuable consideration, creating or acquiring an interest in goods, services and property, except real property or any interest therein.
(5)(Deleted by amendment, P.L.1999, c.440.)
(6)"Professional services" means services rendered or performed by a person authorized by law to practice a recognized profession, whose practice is regulated by law, and the performance of which services requires knowledge of an advanced type in a field of learning acquired by a prolonged formal course of specialized instruction and study as distinguished from general academic instruction or apprenticeship and training. Professional services may also mean services rendered in the provision or performance of goods or services that are original and creative in character in a recognized field of artistic endeavor.
(7)"Extraordinary unspecifiable services" means services which are specialized and qualitative in nature requiring expertise, extensive training and proven reputation in the field of endeavor.
(8)(Deleted by amendment, P.L.1999, c.440.)
(9)"Work" includes services and any other activity of a tangible or intangible nature performed or assumed pursuant to a contract or agreement with a contracting unit.
(10) "Homemaker--home health services" means at home personal care and home management provided to an individual or members of the individual's family who reside with the individual, or both, necessitated by the individual's illness or incapacity. "Homemaker--home health services" includes, but is not limited to, the services of a trained homemaker.
(11) "Recyclable material" means those materials which would otherwise become municipal solid waste, and which may be collected, separated or processed and returned to the economic mainstream in the form of raw materials or products.
(12) "Recycling" means any process by which materials which would otherwise become solid waste are collected, separated or processed and returned to the economic mainstream in the form of raw materials or products.
(13) "Marketing" means the sale, disposition, assignment, or placement of designated recyclable materials with, or the granting of a concession to, a reseller, processor, materials recovery facility, or end-user of recyclable material, in accordance with a district solid waste management plan adopted pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.) and shall not include the collection of such recyclable material when collected through a system of routes by local government unit employees or under a contract administered by a local government unit.
(14) "Municipal solid waste" means, as appropriate to the circumstances, all residential, commercial and institutional solid waste generated within the boundaries of a municipality; or the formal collection of such solid wastes or recyclable material in any combination thereof when collected through a system of routes by local government unit employees or under a contract administered by a local government unit.
(15) "Distribution" (when used in relation to electricity) means the process of conveying electricity from a contracting unit that is a generator of electricity or a wholesale purchaser of electricity to retail customers or other end users of electricity.
(16) "Transmission" (when used in relation to electricity) means the conveyance of electricity from its point of generation to a contracting unit that purchases it on a wholesale basis for resale.
(17) "Disposition" means the transportation, placement, reuse, sale, donation, transfer or temporary storage of recyclable materials for all possible uses except for disposal as municipal solid waste.
(18) "Cooperative marketing" means the joint marketing by two or more contracting units of the source separated recyclable materials designated in a district recycling plan required pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13) pursuant to a written cooperative agreement entered into by the participating contracting units thereof.
(19) "Aggregate" means the sums expended or to be expended for the provision or performance of any goods or services in connection with the same immediate purpose or task, or the furnishing of similar goods or services, during the same contract year through a contract awarded by a contracting agent.
(20) "Bid threshold" means the dollar amount set in section 3 of P.L.1971, c.198 (C.40A:11-3), above which a contracting unit shall advertise for and receive sealed bids in accordance with procedures set forth in P.L.1999, c.440 (C.40A:11-4.1 et al.).
(21) "Contract" means any agreement, including but not limited to a purchase order or a formal agreement, which is a legally binding relationship enforceable by law, between a vendor who agrees to provide or perform goods or services and a contracting unit which agrees to compensate a vendor, as defined by and subject to the terms and conditions of the agreement. A contract also may include an arrangement whereby a vendor compensates a contracting unit for the vendor's right to perform a service, such as, but not limited to, operating a concession.
(22) "Contract year" means the period of 12 consecutive months following the award of a contract.
(23) "Competitive contracting" means the method described in sections 1 through 5 of P.L.1999, c.440 (C.40A:11-4.1 thru 40A:11-4.5) of contracting for specialized goods and services in which formal proposals are solicited from vendors; formal proposals are evaluated by the purchasing agent or counsel or administrator; and the governing body awards a contract to a vendor or vendors from among the formal proposals received.
(24) "Goods and services" or "goods or services" means any work, labor, commodities, equipment, materials, or supplies of any tangible or intangible nature, except real property or any interest therein, provided or performed through a contract awarded by a contracting agent, including goods and property subject to N.J.S.12A:2-101 et seq.
(25) "Library and educational goods and services" means textbooks, copyrighted materials, student produced publications and services incidental thereto, including but not limited to books, periodicals, newspapers, documents, pamphlets, photographs, reproductions, microfilms, pictorial or graphic works, musical scores, maps, charts, globes, sound recordings, slides, films, filmstrips, video and magnetic tapes, other printed or published matter and audiovisual and other materials of a similar nature, necessary binding or rebinding of library materials, and specialized computer software used as a supplement or in lieu of textbooks or reference material.
(26) "Lowest price" means the least possible amount that meets all requirements of the request of a contracting agent.
(27) "Lowest responsible bidder or vendor" means the bidder or vendor: (a) whose response to a request for bids offers the lowest price and is responsive; and (b) who is responsible.
(28) "Official newspaper" means any newspaper designated by the contracting unit pursuant to R.S.35:1-1 et seq.
(29) "Purchase order" means a document issued by the contracting agent authorizing a purchase transaction with a vendor to provide or perform goods or services to the contracting unit, which, when fulfilled in accordance with the terms and conditions of a request of a contracting agent and other provisions and procedures that may be established by the contracting unit, will result in payment by the contracting unit.
(30) "Purchasing agent" means the individual duly assigned the authority, responsibility, and accountability for the purchasing activity of the contracting unit, and who has such duties as are defined by an authority appropriate to the form and structure of the contracting unit, pursuant to P.L.1971, c.198 (C.40A:11-1 et seq.) and who possesses a qualified purchasing agent certificate.
(31) "Quotation" means the response to a formal or informal request made by a contracting agent by a vendor for provision or performance of goods or services, when the aggregate cost is less than the bid threshold. Quotations may be in writing, or taken verbally if a record is kept by the contracting agent.
(32) "Responsible" means able to complete the contract in accordance with its requirements, including but not limited to requirements pertaining to experience, moral integrity, operating capacity, financial capacity, credit, and workforce, equipment, and facilities availability.
(33) "Responsive" means conforming in all material respects to the terms and conditions, specifications, legal requirements, and other provisions of the request.
(34) "Public works" means building, altering, repairing, improving or demolishing any public structure or facility constructed or acquired by a contracting unit to house local government functions or provide water, waste disposal, power, transportation, and other public infrastructures.
(35) "Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.
(36) "Administrator" means a municipal administrator appointed pursuant to N.J.S.40A:9-136 and N.J.S.40A:9-137; a business administrator, a municipal manager or a municipal administrator appointed pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.); a municipal manager appointed pursuant to "the municipal manager form of government law," R.S.40:79-1 et seq.; or the person holding responsibility for the overall operations of an authority that falls under the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.).
(37) "Concession" means the granting of a license or right to act for or on behalf of the contracting unit, or to provide a service requiring the approval or endorsement of the contracting unit, and which may or may not involve a payment or exchange, or provision of services by or to the contracting unit.
(38) "Index rate" means the rate of annual percentage increase, rounded to the nearest half-percent, in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, computed and published quarterly by the United States Department of Commerce, Bureau of Economic Analysis.
(39) "Proprietary" means goods or services of a specialized nature, that may be made or marketed by a person or persons having the exclusive right to make or sell them, when the need for such goods or services has been certified in writing by the governing body of the contracting unit to be necessary for the conduct of its affairs.
(40) "Service or services" means the performance of work, or the furnishing of labor, time, or effort, or any combination thereof, not involving or connected to the delivery or ownership of a specified end product or goods or a manufacturing process. Service or services may also include an arrangement in which a vendor compensates the contracting unit for the vendor's right to operate a concession.
(41) "Qualified purchasing agent certificate" means a certificate granted by the director pursuant to section 9 of P.L.1971, c.198 (C.40A:11-9).
(42) "Mistake" means, for a public works project, a clerical error that is an unintentional and substantial computational error or an unintentional omission of a substantial quantity of labor, material, or both, from the final bid computation.

L.1971, c.198, s.2; amended 1975, c.353, s.1; 1983, c.331, s.1; 1987, c.102, s.30; 1991, c.143, s.7; 1992, c.98, s.1; 1995, c.101, s.11; 1995, c.103, s.3; 1995, c.216, s.10; 1999, c.440, s.6; 2002, c.47, s.7; 2006, c.46, s.11; 2009, c.166, s.1; 2010, c.108, s.1; 2013, c.4, s.2.



Section 40A:11-2.1 - Civil Action Brought On Behalf Of Local Contracting Unit.

40A:11-2.1 Civil action brought on behalf of local contracting unit.

7. a. A local contracting unit as defined in and subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), shall implement and comply with the provisions of P.L.2012, c.25 (C.52:32-55 et al.), except that the contracting unit shall rely on the list developed by the State Department of the Treasury pursuant to section 3 of P.L.2012, c.25 (C.52:32-57).

b.If the local contracting unit determines that a person or entity has submitted a false certification concerning its engagement in investment activities in Iran pursuant to section 4 of P.L.2012, c.25 (C.52:32-58), the local contracting unit shall report to the New Jersey Attorney General the name of that person or entity, and the Attorney General shall determine whether to bring a civil action against the person to collect the penalty prescribed in paragraph (1) of subsection a. of section 5 of P.L.2012, c.25 (C.52:32-59). The local contracting unit may also report to the municipal attorney or county counsel, as appropriate, the name of that person, together with its information as to the false certification, and the municipal attorney or county counsel, as appropriate, may determine to bring such civil action against the person to collect such penalty.

L.2012, c.25, s.7.



Section 40A:11-3 - Bid Threshold; Period Of Contracts.

40A:11-3 Bid threshold; period of contracts.

3. a. When the cost or price of any contract awarded by the contracting agent in the aggregate does not exceed in a contract year the total sum of $17,500, the contract may be awarded by a purchasing agent or other employee so designated by the governing body when so authorized by ordinance or resolution, as appropriate to the contracting unit, without public advertising for bids, except that the governing body of any contracting unit may adopt an ordinance or resolution to set a lower threshold for the receipt of public bids or the solicitation of competitive quotations. If a purchasing agent has been appointed, the governing body of the contracting unit may establish that the bid threshold may be up to $25,000 or the threshold amount adjusted by the Governor pursuant to subsection c. of this section. Such authorization may be granted for each contract or by a general delegation of the power to negotiate and award such contracts pursuant to this section.

b.Any contract made pursuant to this section may be awarded for a period of 24 consecutive months, except that contracts for professional services pursuant to subparagraph (i) of paragraph (a) of subsection (1) of section 5 of P.L.1971, c.198 (C.40A:11-5) may be awarded for a period not exceeding 12 consecutive months. The Division of Local Government Services shall adopt and promulgate rules and regulations concerning the methods of accounting for all contracts that do not coincide with the contracting unit's fiscal year.

c.The Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of every fifth year beginning in the fifth year after the year in which P.L.1999, c.440 takes effect, adjust the threshold amount, in direct proportion to the rise or fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify each governing body of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

L.1971, c.198, s.3; amended 1975, c.353, s.2; 1977, c.53, s.1; 1979, c.350, s.1; 1985, c.60, s.1; 1985, c.469, s.6; 1991, c.143, s.1; 1996, c.113, s.18; 1999, c.440, s.7; 2009, c.166, s.2.



Section 40A:11-4 - Contracts Required To Be Advertised, Disqualification Of Bidder.

40A:11-4 Contracts required to be advertised, disqualification of bidder.

4. a. Every contract awarded by the contracting agent for the provision or performance of any goods or services, the cost of which in the aggregate exceeds the bid threshold, shall be awarded only by resolution of the governing body of the contracting unit to the lowest responsible bidder after public advertising for bids and bidding therefor, except as is provided otherwise in this act or specifically by any other law. The governing body of a contracting unit may, by resolution approved by a majority of the governing body and subject to subsections b. and c. of this section, disqualify a bidder who would otherwise be determined to be the lowest responsible bidder, if the governing body finds that it has had prior negative experience with the bidder.

b.As used in this section, "prior negative experience" means any of the following:

(1)the bidder has been found, through either court adjudication, arbitration, mediation, or other contractually stipulated alternate dispute resolution mechanism, to have: failed to provide or perform goods or services; or failed to complete the contract in a timely manner; or otherwise performed unsatisfactorily under a prior contract with the contracting unit;

(2)the bidder defaulted on a contract, thereby requiring the local unit to utilize the services of another contractor to provide the goods or perform the services or to correct or complete the contract;

(3)the bidder defaulted on a contract, thereby requiring the local unit to look to the bidder's surety for completion of the contract or tender of the costs of completion; or

(4)the bidder is debarred or suspended from contracting with any of the agencies or departments of the executive branch of the State of New Jersey at the time of the contract award, whether or not the action was based on experience with the contracting unit.

c.The following conditions apply if the governing body of a contracting unit is contemplating a disqualification based on prior negative experience:

(1)The existence of any of the indicators of prior negative experience set forth in this section shall not require that a bidder be disqualified. In each instance, the decision to disqualify shall be made within the discretion of the governing body and shall be rendered in the best interests of the contracting unit.

(2)All mitigating factors shall be considered in determining the seriousness of the prior negative experience and in deciding whether disqualification is warranted.

(3)The bidder shall be furnished by the governing body with a written notice (a) stating that a disqualification is being considered; (b) setting forth the reason for the disqualification; and (c) indicating that the bidder shall be accorded an opportunity for a hearing before the governing body if the bidder so requests within a stated period of time. At the hearing, the bidder shall show good cause why the bidder should not be disqualified by presenting documents and testimony. If the governing body determines that good cause has not been shown by the bidder, it may vote to find the bidder lacking in responsibility and, thus, disqualified.

(4)Disqualification shall be for a reasonable, defined period of time which shall not exceed five years.

(5)A disqualification, other than a disqualification pursuant to which a governing body is prohibited by law from entering into a contract with a bidder, may be voided or the period thereof may be reduced, in the discretion of the governing body, upon the submission of a good faith application under oath, supported by documentary evidence, setting forth substantial and appropriate grounds for the granting of relief, such as reversal of a judgment, or actual change of ownership, management or control of the bidder.

(6)An opportunity for a hearing need not be offered to a bidder whose disqualification is based on its suspension or debarment by an agency or department of the executive branch of the State of New Jersey. The term of such a disqualification shall be concurrent with the term of the suspension or debarment by the State agency or department.

L.1971,c.198,s.4; amended 1975, c.353, s.3; 1979, c.350, s.2; 1985, c.60, s.2; 1985, c.469, s.7; 1999, c.440, s.8.



Section 40A:11-4.1 - Purposes For Which Competitive Contracting May Be Used By Local Units.

40A:11-4.1 Purposes for which competitive contracting may be used by local units.

1.Notwithstanding the provisions of any law, rule or regulation to the contrary, competitive contracting may be used by local contracting units in lieu of public bidding for procurement of specialized goods and services the price of which exceeds the bid threshold, for the following purposes:

a.The purchase or licensing of proprietary computer software designed for contracting unit purposes, which may include hardware intended for use with the proprietary software. This subsection shall not be utilized for the purpose of acquiring general purpose computer hardware or software;

b.The hiring of a for-profit entity or a not-for-profit entity incorporated under Title 15A of the New Jersey Statutes for the purpose of:

(1)the operation and management of a wastewater treatment system or a water supply or distribution facility of the type described in subsection (37) of section 15 of P.L.1971, c.198 (C.40A:11-15), provided that competitive contracting shall not be used as a means of awarding contracts pursuant to P.L.1985, c.37 (C.58:26-1 et al.) and P.L.1985, c.72 (C.58:27-1 et al.);

(2)the operation, management or administration of recreation or social service facilities or programs, which shall not include the administration of benefits under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.), or under General Assistance; or

(3)the operation, management or administration of data processing services;

c.(Deleted by amendment, P.L.2009, c.4).

d.Homemaker--home health services;

e.Laboratory testing services;

f.Emergency medical services;

g.Contracted food services;

h.Performance of patient care services by contracted medical staff at county hospitals, correctional facilities and long-term care facilities;

i.At the option of the governing body of the contracting unit, any good or service that is exempt from bidding pursuant to section 5 of P.L.1971, c.198 (C.40A:11-5);

j.Concessions;

k.The operation, management or administration of other services, with the approval of the Director of the Division of Local Government Services;

l.Maintenance, custodial, and groundskeeping services;

m.Consulting services;

n.Emergency medical billing services;

o.Property appraisal services;

p.Reassessment or revaluation services;

q.Grant writing services;

r.Animal control services.

Any purpose included herein shall not be considered by a contracting unit as an extraordinary unspecifiable service pursuant to subparagraph (ii) of paragraph (a) of subsection (1) of section 5 of P.L.1971, c.198 (C.40A:11-5).

L.1999, c.440, s.1; amended 2009, c.4, s.7; 2015, c.95, s.25.



Section 40A:11-4.2 - Term Of Contract; Exceptions.

40A:11-4.2 Term of contract; exceptions.

2.Unless an exception is provided for under section 15 of P.L.1971, c.198 (C.40A:11-15) permitting a longer contract duration, contracts awarded pursuant to section 5 of P.L.1999, c.440 (C.40A:11-4.5) may be for a term not to exceed five years.

L.1999,c.440,s.2.



Section 40A:11-4.3 - Competitive Contracting Process; Resolution, Administration.

40A:11-4.3 Competitive contracting process; resolution, administration.

3. a. In order to initiate competitive contracting, the governing body shall pass a resolution authorizing the use of competitive contracting each time specialized goods or services enumerated in section 1 of P.L.1999, c.440 (C.40A:11-4.1) are desired to be contracted. If the desired goods or services have previously been contracted for using the competitive contracting process then the original resolution of the governing body shall suffice.

b.The competitive contracting process shall be administered by a purchasing agent qualified pursuant to subsection b. of section 9 of P.L.1971, c.198 (C.40A:11-9), or, by legal counsel of the contracting unit, or by an administrator of the contracting unit. Any contracts awarded under this process shall be made by resolution of the governing body of the contracting unit, subject to the provisions of subsection e. of section 5 of P.L.1999, c.440 (C.40A:11-4.5).

L.1999,c.440,s.3.



Section 40A:11-4.4 - Request For Proposals; Documentation; Provisions.

40A:11-4.4 Request for proposals; documentation; provisions.

4.The competitive contracting process shall utilize request for proposals documentation in accordance with the following provisions:

a.The purchasing agent or counsel or administrator shall prepare or have prepared a request for proposal documentation, which shall include: all requirements deemed appropriate and necessary to allow for full and free competition between vendors, but no financial statement shall be required of vendors if either a guarantee, by certified check, cashier's check or bid bond, or a surety company certificate is also required to be furnished by the bidder, unless any law or regulation of the United States imposes a condition upon the awarding of a monetary grant to be used for the purchase, contract or agreement, which condition requires that a financial statement be submitted; information necessary for potential vendors to submit a proposal; and a methodology by which the contracting unit will evaluate and rank proposals received from vendors.

b.The methodology for the awarding of competitive contracts shall be based on an evaluation and ranking, which shall include technical, management, and cost related criteria, and may include a weighting of criteria, all developed in a way that is intended to meet the specific needs of the contracting unit, and where such criteria shall not unfairly or illegally discriminate against or exclude otherwise capable vendors. When an evaluation methodology uses a weighting of criteria, at the option of the contracting unit the weighting to be accorded to each criterion may be disclosed to vendors prior to receipt of the proposals. The methodology for awarding competitive contracts shall comply with such rules and regulations as the director may adopt, after consultation with the Commissioner of Education, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c.At no time during the proposal solicitation process shall the purchasing agent or counsel or administrator convey information, including price, to any potential vendor which could confer an unfair advantage upon that vendor over any other potential vendor. If a purchasing agent or counsel or administrator desires to change proposal documentation, the purchasing agent or counsel or administrator shall notify only those potential vendors who received the proposal documentation of any and all changes in writing and all existing documentation shall be changed appropriately.

d.All proposals and contracts shall be subject to the provisions of section 1 of P.L.1977, c.33 (C.52:25-24.2) requiring submission of a statement of corporate ownership and the provisions of P.L.1975, c.127 (C.10:5-31 et seq.) concerning equal employment opportunity and affirmative action.

L.1999, c.440, s.4; amended 2014, c.52, s.2.



Section 40A:11-4.5 - Competitive Contracting Proposal Solicitation.

40A:11-4.5 Competitive contracting proposal solicitation.

5.Competitive contracting proposals shall be solicited in the following manner:

a.A notice of the availability of request for proposal documentation shall be published in an official newspaper of the contracting unit at least 20 days prior to the date established for the submission of proposals. The contracting unit shall promptly reply to any request by an interested vendor by providing a copy of the request for proposals. The contracting unit may charge a fee for the proposal documentation that shall not exceed $50.00 or the cost of reproducing the documentation, whichever is greater.

b.Each interested vendor shall submit a proposal which shall include all the information required by the request for proposals. Failure to meet the requirements of the request for proposals may result in the contracting unit disqualifying the vendor from further consideration. Under no circumstances shall the provisions of a proposal be subject to negotiation by the contracting unit.

c.If the contracting unit, at the time of solicitation, utilizes its own employees to provide the goods or perform the services, or both, considered for competitive contracting, the governing body shall, at any time prior to, but no later than the time of solicitation for competitive contracting proposals, notify affected employees of the governing body's intention to solicit competitive contracting proposals. Employees or their representatives shall be permitted to submit recommendations and proposals affecting wages, hours, and terms and conditions of employment in such a manner as to meet the goals of the competitive contract. If employees are represented by an organization that has negotiated a contract with the contracting unit, only the bargaining unit shall be authorized to submit such recommendations or proposals. When requested by such employees, the governing body shall provide such information regarding budgets and the costs of performing the services by such employees as may be available. Nothing shall prevent such employees from making recommendations that may include modifications to existing labor agreements in order to reduce such costs in lieu of award of a competitive contract, and agreements implementing such recommendations may be considered as cause for rejecting all other proposals.

d.The purchasing agent or counsel or administrator shall evaluate all proposals only in accordance with the methodology described in the request for proposals. After proposals have been evaluated, the purchasing agent or counsel or administrator shall prepare a report evaluating and recommending the award of a contract or contracts. The report shall list the names of all potential vendors who submitted a proposal and shall summarize the proposals of each vendor. The report shall rank vendors in order of evaluation, shall recommend the selection of a vendor or vendors, as appropriate, for a contract, shall be clear in the reasons why the vendor or vendors have been selected among others considered, and shall detail the terms, conditions, scope of services, fees, and other matters to be incorporated into a contract. The report shall be made available to the public at least 48 hours prior to the awarding of the contract, or when made available to the governing body, whichever is sooner. The governing body shall have the right to reject all proposals for any of the reasons set forth in section 21 of P.L.1999, c.440 (C.40A:11-13.2).

e.Award of a contract shall be made by resolution of the governing body of the contracting unit within 60 days of the receipt of the proposals, except that the proposals of any vendors who consent thereto, may, at the request of the contracting unit, be held for consideration for such longer period as may be agreed.

f.The report prepared pursuant to subsection d. of this section shall become part of the public record and shall reflect the final action of the governing body. Contracts shall be executed pursuant to section 14 of P.L.1971, c.198 (C.40A:11-14).

g.The clerk or secretary of the contracting unit shall publish a notice in the official newspaper of the contracting unit summarizing the award of a contract, which shall include but not be limited to, the nature, duration, and amount of the contract, the name of the vendor and a statement that the resolution and contract are on file and available for public inspection in the office of the clerk or secretary of the municipality, county, local public authority or special district of the governing body.

h.All contract awards shall be subject to rules concerning certification of availability of funds adopted pursuant to section 3 of P.L.1971, c.198 (C.40A:11-3) and section 15 of P.L.1971, c.198 (C.40A:11-15).

i.The director, after consultation with the Commissioner of Education, may adopt additional rules and regulations, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the provisions of sections 1 through 5 of P.L.1999, c.440 (C.40A:11-4.1 through C.40A:11-4.5).

L.1999,c.440,s.5.



Section 40A:11-4.6 - Implementation Of Energy Savings Improvement Program By Contracting Unit; Definitions.

40A:11-4.6 Implementation of energy savings improvement program by contracting unit; definitions.

6. a. (1) A contracting unit, as defined in P.L.1971, c.198 (C.40A:11-1 et seq.), may implement an energy savings improvement program in the manner provided by this section whenever it determines that the savings generated from reduced energy use from the program will be sufficient to cover the cost of the program's energy conservation measures as set forth in an energy savings plan. Under such a program, a contracting unit may enter into an energy savings services contract with an energy services company to implement the program or the contracting unit may authorize separate contracts to implement the program. The provisions of P.L.1971, c.198 (C.40A:11-1 et seq.) shall apply to any contracts awarded pursuant to this section to the extent that the provisions of such law are not inconsistent with any provision of this section.

(2)A contracting unit facility alteration required to properly implement other energy efficiency or energy conservation measures, or both, may be included as part of an energy savings services contract, in which case, notwithstanding any other provision of law, rule, regulation, or order to the contrary, the facility alteration may be undertaken or supervised by the energy services company performing the energy savings services contract if:

(a)the total cost of the improvement does not exceed 15 percent of the total cost of the work to be performed under the energy savings services contract; and

(b)(i) the improvement is necessary to conform to a law, rule, or regulation, or order, or (ii) an analysis within an approved proposal, or the contracting unit, at the time of the award of the proposal, demonstrates that there is an economic advantage to the contracting unit implementing the improvement as part of the energy savings services contract, and the savings rationale for the improvement is documented and supported by reasonable justification.

b. (1) To be eligible to enter into an energy savings services contract, an energy services company shall be a commercial entity that is qualified to provide energy savings services in accordance with the provisions of this section. A contracting unit may determine to enter into an energy savings services contract either through public advertising for bids and the receipt of bids therefor or through competitive contracting in lieu of public bidding in the manner provided by sections 1 through 5 of P.L.1999, c.440 (C.40A:11-4.1 et seq.).

(2) (a) Public works activities performed under an energy savings improvement program shall be subject to all requirements regarding public bidding, bid security, performance guarantees, insurance and other public contracting requirements that are applicable to public works contracts, to the extent not inconsistent with this section. A general contractor, energy services company serving as general contractor, or any subcontractor hired for the furnishing of plumbing and gas fitting and all kindred work, and of steam and hot water heating and ventilating apparatus, steam power plants and kindred work, and electrical work, structural steel and ornamental iron work, shall be classified by the Division of Property Management and Construction in the Department of the Treasury in order to perform public works activities under an energy savings improvement program.

(b)Individuals or organizations performing energy audits, acting as commissioning agents, or conducting verification of energy savings plans, implementation of energy conservation measures, or verifying guarantees shall be prequalified by the Division of Property Management and Construction in the Department of the Treasury to perform their work under an energy savings improvement program.

(3) (a) An energy services company may be designated as the general contractor for improvements to be made pursuant to an energy savings plan, provided that the hiring of subcontractors that are required to be classified pursuant to subparagraph (a) of paragraph (2) of this subsection shall be performed in accordance with the procedures and requirements set forth pursuant to the public bidding requirements of the contracting unit. A contract with an energy savings company shall include, but not be limited to: preparation of an energy savings plan; the responsibilities of the parties for project schedules, installations, performance and quality, payment of subcontractors, project completion, commissioning, savings implementation; a requirement that the savings to be achieved by energy conservation measures be verified upon commissioning of the improvements; allocation of State and federal rebates and tax credits; and any other provisions deemed necessary by the parties.

(b)All workers performing public works activities for subcontractors awarded contracts by an energy services company pursuant to this section shall be paid prevailing wages in accordance with the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.). All subcontractors shall comply with the provisions of "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.). Only firms appropriately classified as contractors by the Division of Property Management and Construction shall be eligible to be awarded a contract as a subcontractor of an energy services company under this section for performing public works activities pursuant to regulations adopted by the Division of Property Management and Construction.

(c)In order to expedite communications with an energy services company and facilitate the implementation of an energy savings improvement program, a contracting unit may designate or appoint an employee of the contracting unit with decision-making authority to coordinate with the energy services company and to address issues associated with the implementation of an energy savings improvement program as they arise, provided that any decision requiring a change order shall be made only upon the approval of the contracting unit.

(4)Except as provided in paragraph (5) of this subsection, a subsidiary or wholly-owned or partially-owned affiliate of the energy services company shall not be an eligible contractor or subcontractor under an energy savings services contract.

(5)When the energy services company is the manufacturer of direct digital control systems and contracts with the contracting unit to provide a guaranteed energy savings option pursuant to subsection f. of this section, the specification of such direct digital control systems may be treated as proprietary goods and if so treated, the bid specification shall set forth an allowance price for its supply by the energy services company which shall be used by all bidders in the public bidding process. Direct digital controls shall be open protocol format and shall meet the interoperability guidelines established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers. Each contract to be entered into pursuant to this section between a contracting unit and an energy services company that is the manufacturer of direct digital control systems where such direct digital control systems are treated as proprietary goods as part of the contract, shall first be reviewed and approved by the Board of Public Utilities for the purpose of affirming the reasonableness of such allowance price. If the board does not disapprove of the contract within 14 days of receipt thereof, the contract shall be deemed approved.

c.An energy savings improvement program may be financed through a lease-purchase agreement or through the issuance of energy savings obligations pursuant to this subsection.

(1)An energy savings improvement program may be financed through a lease-purchase agreement between a contracting unit and an energy services company or other public or private entity. Under a lease-purchase agreement, ownership of the energy savings equipment or improved facilities shall pass to the contracting unit when all lease payments have been made. Notwithstanding the provisions of any other law to the contrary, the duration of such a lease-purchase agreement shall not exceed 15 years, except that the duration of a lease purchase agreement for a combined heat and power or cogeneration project shall not exceed 20 years. For the purposes of this paragraph, the duration of the repayment term of a lease-purchase agreement shall commence on the date upon which construction and installation of the energy savings equipment, "combined heat and power facility" or "cogeneration facility," as those terms are defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other energy conservation measures undertaken pursuant to the energy savings plan, have been completed.

(2)Any lease-purchase agreement entered into pursuant to this subsection, may contain: a clause making it subject to the availability and appropriation annually of sufficient funds as may be required to meet the extended obligation; and a non-substitution clause maintaining that if the agreement is terminated for non-appropriation, the contracting unit may not replace the leased equipment or facilities with equipment or facilities that perform the same or similar functions.

(3)A contracting unit may arrange for incurring energy savings obligations to finance an energy savings improvement program. Energy savings obligations may be funded through appropriations for utility services in the annual budget of the contracting unit and may be issued as refunding bonds pursuant to N.J.S.40A:2-52 et seq., including the issuance of bond anticipation notes as may be necessary, provided that all such bonds and notes mature within the periods authorized for such energy savings obligations. Energy savings obligations may be issued either through the contracting unit or another public agency authorized to undertake financing on behalf of the unit.

(4)Lease-purchase agreements and energy savings obligations shall not be used to finance maintenance, guarantees, or verification of guarantees of energy conservation measures. Lease-purchase agreements and energy savings obligations may be used to finance the cost of an energy audit or the cost of verification of energy savings as part of adopting an energy savings plan. Notwithstanding any law to the contrary, lease-purchase agreements and energy savings certificates shall not be excepted from any budget or tax levy limitation otherwise provided by law. Maturity schedules of lease-purchase agreements or energy savings obligations shall not exceed the estimated average useful life of the energy conservation measures.

d. (1) The energy audit component of an energy savings improvement program shall be conducted either by the contracting unit or by a qualified independent third party retained by the governing body for that purpose. It shall not be conducted by an energy services company subsequently hired to develop an energy savings improvement program. The energy audit shall identify the current energy use of any or all facilities and energy conservation measures that can be implemented in which the energy savings and energy efficiency could be realized and maximized.

(2)To implement an energy savings improvement program, a contracting unit shall develop a plan that consists of one or more energy conservation measures. The plan shall:

(a)contain the results of an energy audit;

(b)describe the energy conservation measures that will comprise the program;

(c)estimate greenhouse gas reductions resulting from those energy savings;

(d)identify all design and compliance issues that require the professional services of an architect or engineer and identify who will provide these services;

(e)include an assessment of risks involved in the successful implementation of the plan;

(f)identify the eligibility for, and costs and revenues associated with the PJM Independent System Operator for demand response and curtailable service activities;

(g)include schedules showing calculations of all costs of implementing the proposed energy conservation measures and the projected energy savings;

(h)identify maintenance requirements necessary to ensure continued energy savings, and describe how they will be fulfilled; and

(i)if developed by an energy services company, a description of, and cost estimates of an energy savings guarantee.

All professionals providing engineering services under the plan shall have errors and omissions insurance.

(3)Prior to the adoption of the plan, the contracting unit shall contract with a qualified third party to verify the projected energy savings to be realized from the proposed program have been calculated as required by subsection e. of this section.

(4)Upon adoption, the plan shall be submitted to the Board of Public Utilities, which shall post it on the Internet on a public webpage maintained for such purpose. If the contracting unit maintains its own website, it shall also post the plan on that site. The board may require periodic reporting concerning the implementation of the plan.

(5)Verification by a qualified third party shall be required when energy conservation measures are placed in service or commissioned, to ensure the savings projected in the energy savings plan shall be achieved.

(6)Energy-related capital improvements that do not reduce energy usage may be included in an energy savings improvement program but the cost of such improvements shall not be financed as a lease-purchase or through energy savings obligations authorized by subsection c. of this section. Nothing herein is intended to prevent financing of such capital improvements through otherwise authorized means.

(7)A qualified third party when required by this subsection may include an employee of the contracting unit who is properly trained and qualified to perform such work.

e. (1) (a) The calculation of energy savings for the purposes of determining that the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures, as provided in subsection a. of this section, shall involve determination of the dollar amount saved through implementation of an energy savings improvement program using the guidelines of the International Performance Measurement and Verification Protocol or other protocols approved by the Board of Public Utilities and standards adopted by the Board of Public Utilities pursuant to this section. The calculation shall include all applicable State and federal rebates and tax credits, but shall not include the cost of an energy audit and the cost of verifying energy savings. The calculation shall state which party has made application for rebates and credits and how these applications translate into energy savings.

(b)During the procurement phase of an energy savings improvement program, an energy services company's proposal submitted in response to a request for proposal shall not include a savings calculation that assumes, includes, or references capital cost avoidance savings, the current or projected value of a "solar renewable energy certificate," as defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other environmental or similar attributes or benefits of whatever nature that derive from the generation of renewable energy, and any costs or discounts associated with maintenance services, an energy savings guarantee, or third party verification of energy conservation measures and energy savings. The calculation of energy savings shall utilize and specifically reference as a benchmark the actual demand and energy components of the public utility tariff rate applicable to the contracting unit then in effect, and not a blended rate that aggregates, combines, or restates in any manner the distinct demand and energy components of the public utility tariff rate into a single combined or restated tariff rate. If an energy services company submits a proposal to a contracting unit that does not calculate projected energy savings in the manner required by this subsection, such proposal shall be rejected by the contracting unit.

(2)For the purposes of this section, the Board of Public Utilities shall adopt standards and uniform values for interest rates and escalation of labor, electricity, oil, and gas, as well as standards for presenting these costs in a life cycle and net present value format, standards for the presentation of obligations for carbon reductions, and other standards that the board may determine necessary.

f. (1) When an energy services company is awarded an energy savings services contract, it shall offer the contracting unit the option to purchase, for an additional amount, an energy savings guarantee. The guarantee, if accepted by a separate vote of the governing body of the contracting unit, shall insure that the energy savings resulting from the energy savings improvement program, determined periodically over the duration of the guarantee, will be sufficient to defray all payments required to be made pursuant to the lease-purchase agreement or energy savings obligation, and if the savings are not sufficient, the energy services company will reimburse the contracting unit for any additional amounts. Annual costs of a guarantee shall not be financed or included as costs in an energy savings plan but shall be fully disclosed in an energy savings plan.

(2)When a guaranteed energy savings option is purchased, the contract shall require a qualified third party to verify the energy savings at intervals established by the parties.

(3)When an energy services company is awarded an energy savings services contract to provide or perform goods or services for the purpose of enabling a contracting unit to conserve energy through energy efficiency equipment, including a "combined heat and power facility" as that term is defined pursuant to section 3 of P.L.1999, c.23 (C48:3-51), on a self-funded basis, such contract shall extend for a term of up to 15 years for energy efficiency projects, and for up to 20 years for a combined heat and power facility after construction completion. If a contracting unit shall elect to contract with an energy services company for an energy savings guarantee in connection with a contract awarded pursuant to this section, such guarantee may extend for a term of up to 15 years for energy efficiency projects, or up to 20 years for a combined heat and power facility after construction completion.

g.As used in this section:

"direct digital control systems" means the devices and computerized control equipment that contain software and computer interfaces that perform the logic that control a building's heating, ventilating, and air conditioning system. Direct digital controls shall be open protocol format and shall meet the interoperability guidelines established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers;

"energy conservation measure" means an improvement that results in reduced energy use, including, but not limited to, installation of energy efficient equipment; demand response equipment; combined heat and power systems; facilities for the production of renewable energy; water conservation measures, fixtures or facilities; building envelope improvements that are part of an energy savings improvement program; and related control systems for each of the foregoing;

"energy related capital improvement" means a capital improvement that uses energy but does not result in a reduction of energy use;

"energy saving obligation" means a bond, note or other agreement evidencing the obligation to repay borrowed funds incurred in order to finance energy saving improvements;

"energy savings" means a measured reduction in fuel, energy, operating or maintenance costs resulting from the implementation of one or more energy conservation measures services when compared with an established baseline of previous fuel, energy, operating or maintenance costs, including, but not limited to, future capital replacement expenditures avoided as a result of equipment installed or services performed as part of an energy savings plan;

"energy savings improvement program" means an initiative of a contracting unit to implement energy conservation measures in existing facilities, provided that the value of the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures;

"energy savings plan" means the document that describes the actions to be taken to implement the energy savings improvement program;

"energy savings services contract" means a contract with an energy savings company to develop an energy savings plan, prepare bid specifications, manage the performance, provision, construction, and installation of energy conservation measures by subcontractors, to offer a guarantee of energy savings derived from the implementation of an energy savings plan, and may include a provision to manage the bidding process;

"energy services company" means a commercial entity that is qualified to develop and implement an energy savings plan in accordance with the provisions of this section;

"public works activities" means any work subject to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.); and

"water conservation measure" means an alteration to a facility or equipment that reduces water consumption, maximizes the efficiency of water use, or reduces water loss.

h. (1) The Director of the Division of Local Government Services in the Department of Community Affairs, the State Treasurer, and the Board of Public Utilities may take such action as is deemed necessary and consistent with the intent of this section to implement its provisions.

(2)The Director of the Division of Local Government Services in the Department of Community Affairs, the State Treasurer, and the Board of Public Utilities may adopt implementation guidelines or directives, and adopt such administrative rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary for the implementation of those agencies' respective responsibilities under this section, except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Director of the Division of Local Government Services in the Department of Community Affairs, the State Treasurer, and the Board of Public Utilities may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as deemed necessary to implement the provisions of this act which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted or re-adopted in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.4, s.6; amended 2012, c.55, s.3.



Section 40A:11-5 - Exceptions.

40A:11-5 Exceptions.

5.Any contract the amount of which exceeds the bid threshold, may be negotiated and awarded by the governing body without public advertising for bids and bidding therefor and shall be awarded by resolution of the governing body if:

(1)The subject matter thereof consists of:

(a)(i) Professional services. The governing body shall in each instance state supporting reasons for its action in the resolution awarding each contract and shall forthwith cause to be printed once, in the official newspaper, a brief notice stating the nature, duration, service and amount of the contract, and that the resolution and contract are on file and available for public inspection in the office of the clerk of the county or municipality, or, in the case of a contracting unit created by more than one county or municipality, of the counties or municipalities creating the contracting unit; or (ii) Extraordinary unspecifiable services. The application of this exception shall be construed narrowly in favor of open competitive bidding, whenever possible, and the Division of Local Government Services is authorized to adopt and promulgate rules and regulations after consultation with the Commissioner of Education limiting the use of this exception in accordance with the intention herein expressed. The governing body shall in each instance state supporting reasons for its action in the resolution awarding each contract and shall forthwith cause to be printed, in the manner set forth in subsection (1) (a) (i) of this section, a brief notice of the award of the contract;

(b)The doing of any work by employees of the contracting unit;

(c)The printing of legal briefs, records, and appendices to be used in any legal proceeding in which the contracting unit may be a party;

(d)The furnishing of a tax map or maps for the contracting unit;

(e)The purchase of perishable foods as a subsistence supply;

(f)The supplying of any product or the rendering of any service by a public utility, which is subject to the jurisdiction of the Board of Public Utilities or the Federal Energy Regulatory Commission or its successor, in accordance with tariffs and schedules of charges made, charged or exacted, filed with the board or commission;

(g)The acquisition, subject to prior approval of the Attorney General, of special equipment for confidential investigation;

(h)The printing of bonds and documents necessary to the issuance and sale thereof by a contracting unit;

(i)Equipment repair service if in the nature of an extraordinary unspecifiable service and necessary parts furnished in connection with the service, which exception shall be in accordance with the requirements for extraordinary unspecifiable services;

(j)The publishing of legal notices in newspapers as required by law;

(k)The acquisition of artifacts or other items of unique intrinsic, artistic or historical character;

(l)Those goods and services necessary or required to prepare and conduct an election;

(m)Insurance, including the purchase of insurance coverage and consultant services, which exception shall be in accordance with the requirements for extraordinary unspecifiable services;

(n)The doing of any work by handicapped persons employed by a sheltered workshop;

(o)The provision of any goods or services including those of a commercial nature, attendant upon the operation of a restaurant by any nonprofit, duly incorporated, historical society at or on any historical preservation site;

(p)(Deleted by amendment, P.L.1999, c.440.)

(q)Library and educational goods and services;

(r)(Deleted by amendment, P.L.2005, c.212).

(s)The marketing of recyclable materials recovered through a recycling program, or the marketing of any product intentionally produced or derived from solid waste received at a resource recovery facility or recovered through a resource recovery program, including, but not limited to, refuse-derived fuel, compost materials, methane gas, and other similar products;

(t)(Deleted by amendment, P.L.1999, c.440.)

(u)Contracting unit towing and storage contracts, provided that all of the contracts shall be pursuant to reasonable non-exclusionary and non-discriminatory terms and conditions, which may include the provision of the services on a rotating basis, at the rates and charges set by the municipality pursuant to section 1 of P.L.1979, c.101 (C.40:48-2.49). All contracting unit towing and storage contracts for services to be provided at rates and charges other than those established pursuant to the terms of this paragraph shall only be awarded to the lowest responsible bidder in accordance with the provisions of the "Local Public Contracts Law" and without regard for the value of the contract therefor;

(v)The purchase of steam or electricity from, or the rendering of services directly related to the purchase of steam or electricity from a qualifying small power production facility or a qualifying cogeneration facility as defined pursuant to 16 U.S.C. s.796;

(w)The purchase of electricity or administrative or dispatching services directly related to the transmission of purchased electricity by a contracting unit engaged in the generation of electricity;

(x)The printing of municipal ordinances or other services necessarily incurred in connection with the revision and codification of municipal ordinances;

(y)An agreement for the purchase of an equitable interest in a water supply facility or for the provision of water supply services entered into pursuant to section 2 of P.L.1993, c.381 (C.58:28-2), or an agreement entered into pursuant to P.L.1989, c.109 (N.J.S.40A:31-1 et al.), so long as the agreement is entered into no later than six months after the effective date of P.L.1993, c.381;

(z)A contract for the provision of water supply services entered into pursuant to P.L.1995, c.101 (C.58:26-19 et al.);

(aa) The cooperative marketing of recyclable materials recovered through a recycling program;

(bb) A contract for the provision of wastewater treatment services entered into pursuant to P.L.1995, c.216 (C.58:27-19 et al.);

(cc) Expenses for travel and conferences;

(dd) The provision or performance of goods or services for the support or maintenance of proprietary computer hardware and software, except that this provision shall not be utilized to acquire or upgrade non-proprietary hardware or to acquire or update non-proprietary software;

(ee) The management or operation of an airport owned by the contracting unit pursuant to R.S.40:8-1 et seq.;

(ff) Purchases of goods and services at rates set by the Universal Service Fund administered by the Federal Communications Commission;

(gg) A contract for the provision of water supply services or wastewater treatment services entered into pursuant to section 2 of P.L.2002, c.47 (C.40A:11-5.1), or the designing, financing, construction, operation, or maintenance, or any combination thereof, of a water supply facility as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15) or a wastewater treatment system as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), or any component part or parts thereof, including a water filtration system as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15); or

(hh) The purchase of electricity generated from a power production facility that is fueled by methane gas extracted from a landfill in the county of the contracting unit.

(2)It is to be made or entered into with the United States of America, the State of New Jersey, county, or municipality, or any board, body, officer, agency, or authority thereof, or any other state or subdivision thereof.

(3)Bids have been advertised pursuant to section 4 of P.L.1971, c.198 (C.40A:11-4) on two occasions and (a) no bids have been received on both occasions in response to the advertisement, or (b) the governing body has rejected the bids on two occasions because it has determined that they are not reasonable as to price, on the basis of cost estimates prepared for or by the contracting agent prior to the advertising therefor, or have not been independently arrived at in open competition, or (c) on one occasion no bids were received pursuant to (a) and on one occasion all bids were rejected pursuant to (b), in whatever sequence; a contract may then be negotiated and may be awarded upon adoption of a resolution by a two-thirds affirmative vote of the authorized membership of the governing body authorizing the contract; provided, however, that:

(i)A reasonable effort is first made by the contracting agent to determine that the same or equivalent goods or services, at a cost which is lower than the negotiated price, are not available from an agency or authority of the United States, the State of New Jersey or of the county in which the contracting unit is located, or any municipality in close proximity to the contracting unit;

(ii) The terms, conditions, restrictions, and specifications set forth in the negotiated contract are not substantially different from those which were the subject of competitive bidding pursuant to section 4 of P.L.1971, c.198 (C.40A:11-4); and

(iii) Any minor amendment or modification of any of the terms, conditions, restrictions, and specifications, which were the subject of competitive bidding pursuant to section 4 of P.L.1971, c.198 (C.40A:11-4), shall be stated in the resolution awarding the contract; provided further, however, that if on the second occasion the bids received are rejected as unreasonable as to price, the contracting agent shall notify each responsible bidder submitting bids on the second occasion of its intention to negotiate, and afford each bidder a reasonable opportunity to negotiate, but the governing body shall not award the contract unless the negotiated price is lower than the lowest rejected bid price submitted on the second occasion by a responsible bidder, is the lowest negotiated price offered by any responsible vendor, and is a reasonable price for goods or services.

Whenever a contracting unit shall determine that a bid was not arrived at independently in open competition pursuant to subsection (3) of this section it shall thereupon notify the county prosecutor of the county in which the contracting unit is located and the Attorney General of the facts upon which its determination is based, and when appropriate, it may institute appropriate proceedings in any State or federal court of competent jurisdiction for a violation of any State or federal antitrust law or laws relating to the unlawful restraint of trade.

(4)The contracting unit has solicited and received at least three quotations on materials, supplies, or equipment for which a State contract has been issued pursuant to section 12 of P.L.1971, c.198 (C.40A:11-12), and the lowest responsible quotation is at least 10 percent less than the price the contracting unit would be charged for the identical materials, supplies, or equipment, in the same quantities, under the State contract. A contract entered into pursuant to this subsection may be awarded only upon adoption of a resolution by the affirmative vote of two-thirds of the full membership of the governing body of the contracting unit at a meeting thereof authorizing the contract. A copy of the purchase order relating to the contract, the requisition for purchase order, if applicable, and documentation identifying the price of the materials, supplies or equipment under the State contract and the State contract number shall be filed with the director within five working days of the award of the contract by the contracting unit. The director shall notify the contracting unit of receipt of the material and shall make the material available to the State Treasurer. The contracting unit shall make available to the director upon request any other documents relating to the solicitation and award of the contract, including, but not limited to, quotations, requests for quotations, and resolutions. The director periodically shall review material submitted by contracting units to determine the impact of the contracts on local contracting and shall consult with the State Treasurer on the impact of the contracts on the State procurement process. The director may, after consultation with the State Treasurer, adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to limit the use of this subsection, after considering the impact of contracts awarded under this subsection on State and local contracting, or after considering the extent to which the award of contracts pursuant to this subsection is consistent with and in furtherance of the purposes of the public contracting laws.

(5)Notwithstanding any provision of law, rule, or regulation to the contrary, the subject matter consists of the combined collection and marketing, or the cooperative combined collection and marketing of recycled material recovered through a recycling program, or any product intentionally produced or derived from solid waste received at a resource recovery facility or recovered through a resource recovery program including, but not limited to, refuse-derived fuel, compost materials, methane gas, and other similar products, provided that in lieu of engaging in public advertising for bids and the bidding therefor, the contracting unit shall, prior to commencing the procurement process, submit for approval to the Director of the Division of Local Government Services, a written detailed description of the process to be followed in securing the services. Within 30 days after receipt of the written description the director shall, if the director finds that the process provides for fair competition and integrity in the negotiation process, approve, in writing, the description submitted by the contracting unit. If the director finds that the process does not provide for fair competition and integrity in the negotiation process, the director shall advise the contracting unit of the deficiencies that must be remedied. If the director fails to respond in writing to the contracting unit within 30 days, the procurement process as described shall be deemed approved. As used in this section, "collection" means the physical removal of recyclable materials from curbside or any other location selected by the contracting unit.

(6)Notwithstanding any provision of law, rule, or regulation to the contrary, the contract is for the provision of electricity by a contracting unit engaged in the distribution of electricity for retail sale, for the provision of wholesale electricity by a municipal shared services energy authority as defined pursuant to section 3 of P.L.2015, c.129 (C.40A:66-3), or for the provision of administrative or dispatching services related to the transmission of electricity, provided that in lieu of engaging in public advertising for bids and the bidding therefor, the contracting unit shall, prior to commencing the procurement process, submit for approval to the Director of the Division of Local Government Services, a written detailed description of the process to be followed in securing these services. The process shall be designed in a way that is appropriate to and commensurate with industry practices, and the integrity of the government contracting process. Within 30 days after receipt of the written description, the director shall, if the director finds that the process provides for fair competition and integrity in the negotiation process, approve, in writing, the description submitted by the contracting unit. If the director finds that the process does not provide for fair competition and integrity in the negotiation process, the director shall advise the contracting unit of the deficiencies that must be remedied. If the director fails to respond in writing to the contracting unit within 30 days, the procurement process, as submitted to the director pursuant to this section, shall be deemed approved.

L.1971, c.198, s.5; amended 1975, c.353, s.4; 1976, c.20; 1977, c.53, s.2; 1982, c.208; 1983, c.209; 1983, c.331, s.2; 1985, c.436; 1986, c.61; 1987, c.102, s.32; 1989, c.92; 1989, c.159, s.1; 1991, c.142, s.1; 1991, c.143, s.2; 1991, c.368; 1993, c.381, s.4; 1995, c.101, s.12; 1995, c.103, s.4; 1995, c.216, s.11; 1997, c.387, s.2; 1999, c.440, s.9; 2002, c.47, s.8; 2003, c.150, s.2; 2005, c.212, s.2; 2005, c.296, s.1; 2015, c.129, s.28.



Section 40A:11-5.1 - Authority Of City Of First Class To Contract For Water Supply, Wastewater Treatment Services

40A:11-5.1 Authority of city of first class to contract for water supply, wastewater treatment services
2.The Legislature finds and declares it to be in the public interest and to be the public policy of the State to foster and promote by all reasonable means the collection, storage and distribution of an adequate supply of water for the inhabitants and businesses of the counties and municipalities of this State and to foster and promote the public health by providing for the collection and treatment of sewerage through adequate sewerage facilities.

To further promote these interests, and notwithstanding the provisions of any other law, rule or regulation to the contrary, the governing body of a city of the first class may enter into a contract with a duly incorporated nonprofit association for the provision of water supply services as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), or for the provision of wastewater treatment services as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), or both, as the case may be.

The governing body of a city of the first class that has entered into a contract with a duly incorporated nonprofit association pursuant to this section shall obtain the written opinion of bond counsel as to the effect of the contract on the tax exempt status of existing and future financing instruments executed by the parties given the terms of the contract and the federal laws or regulations concerning this matter.

Any concession fee or monetary benefit paid by a duly incorporated nonprofit association to the governing body of a city of the first class shall be used for the purposes of reducing or off-setting property taxes, reducing water supply services or wastewater treatment services charges, rates or fees, one-time nonrecurring expenses or capital asset expenditures related to water supply facilities or wastewater treatment systems.

Upon executing such contract, the duly incorporated nonprofit association shall be deemed to be providing essential governmental functions on behalf of the city of the first class and, to the extent permitted in the contract, shall exercise all powers and responsibilities of the city of the first class related to the provision of water supply services and wastewater treatment services now or hereinafter provided under law.

The authorization provided in this section shall be subject to the provisions of sections 3 through 6 of P.L.2002, c.47 (C.58:28-4 through 58:28-7).

L.2002,c.47,s.2.



Section 40A:11-5.2 - Applicability Of C.40a:11-1 et Seq. To Certain Contracts By City Of First Class.

40A:11-5.2 Applicability of C.40A:11-1 et seq. to certain contracts by city of first class.
12. Notwithstanding the provisions of P.L.2002, c.47 (C.40A:12-17.1 et al.) to the contrary, any expenditure of funds by a duly incorporated nonprofit association that has entered into a contract with the governing body of a city of the first class pursuant to sections 1 and 2 of P.L.2002, c.47 (C.40A:12-17.1 and 40A:11-5.1) for any capital improvements to, or construction of, water supply facilities or wastewater treatment systems shall be subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11 -1 et seq.) whenever the funds have been derived from the proceeds of obligations or other available public moneys of any public entity including, but not limited to, debt issued by the New Jersey Environmental Infrastructure Trust established pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.), as amended and supplemented by P.L.1997, c.224, or a city of the first class.

L.2002,c.47,s.12.



Section 40A:11-6 - Emergency Contracts.

40A:11-6 Emergency contracts.

6.Emergency contracts. Any contract may be negotiated or awarded for a contracting unit without public advertising for bids and bidding therefor, notwithstanding that the contract price will exceed the bid threshold, when an emergency affecting the public health, safety or welfare requires the immediate delivery of goods or the performance of services; provided that the awarding of such contracts is made in the following manner:

a.The official in charge of the agency wherein the emergency occurred, or such other officer or employee as may be authorized to act in place of that official, shall notify the purchasing agent, a supervisor of the purchasing agent, or a designated representative of the governing body, as may be appropriate to the form of government, of the need for the performance of a contract, the nature of the emergency, the time of its occurrence and the need for invoking this section. If that person is satisfied that an emergency exists, that person shall be authorized to award a contract or contracts for such purposes as may be necessary to respond to the emergent needs. Such notification shall be reduced to writing and filed with the purchasing agent as soon as practicable.

b.Upon the furnishing of such goods or services, in accordance with the terms of the contract, the contractor furnishing such goods or services shall be entitled to be paid therefor and the contracting unit shall be obligated for said payment. The governing body of the contracting unit shall take such action as shall be required to provide for the payment of the contract price.

c.The Director of the Division of Local Government Services in the Department of Community Affairs shall prescribe rules and procedures to implement the requirements of this section.

d.The governing body of the contracting unit may prescribe additional rules and procedures to implement the requirements of this section.

L.1971,c.198,s.6; amended 1975, c.353, s.5; 1977, c.53, s.3; 1979, c.350, s.3; 1985, c.60, s.3; 1985, c.469, s.8; 1999, c.440, s.10.



Section 40A:11-6.1 - Award Of Contracts.

40A:11-6.1 Award of contracts.

6.All contracts enumerated in this section shall be awarded as follows:

a.For all contracts that in the aggregate are less than the bid threshold but 15 percent or more of that amount, and for those contracts that are for subject matter enumerated in subsection (1) of section 5 of P.L.1971, c.198 (C.40A:11-5), except for paragraph (a) of that subsection concerning professional services and paragraph (b) of that subsection concerning work by employees of the contracting unit, the contracting agent shall award the contract after soliciting at least two competitive quotations, if practicable. The award shall be made to a vendor whose response is most advantageous, price and other factors considered. The contracting agent shall retain the record of the quotation solicitation and shall include a copy of the record with the voucher used to pay the vendor.

b.When in excess of the bid threshold, and after documented effort by the contracting agent to secure competitive quotations, a contract for extraordinary unspecifiable services may be awarded upon a determination in writing by the contracting agent that the solicitation of competitive quotations is impracticable. Any such contract shall be awarded by resolution of the governing body.

c.If authorized by the governing body by resolution or ordinance, all contracts that are in the aggregate less than 15 percent of the bid threshold may be awarded by the contracting agent without soliciting competitive quotations.

d.Whenever two or more responses to a request of a contracting agent offer equal prices and are the lowest responsible bids or proposals, the contracting unit may award the contract to the vendor whose response, in the discretion of the contracting unit, is the most advantageous, price and other factors considered. In such a case, the award resolution or purchase order documentation shall explain why the vendor selected is the most advantageous.

L.1975,c.353,s.6; amended 1977, c.53, s.4; 1983, c.418; 1999, c.440, s.11.



Section 40A:11-7 - Contracts Not To Be Divided.

40A:11-7 Contracts not to be divided.

7.Contracts not to be divided. a. No contract in the aggregate which is single in character or which necessarily or by reason of the quantities required to effectuate the purpose of the contract includes the provision or performance of additional goods or services, shall be divided, so as to bring it or any of the parts thereof under the bid threshold, for the purpose of dispensing with the requirement of public advertising and bidding therefor.

b.In contracting for the provision or performance of any goods or services included in or incidental to the provision or performance of any work which is single in character or inclusive of the provision or performance of additional goods or services, all of the goods or services requisite for the completion of such contract shall be included in one contract.

L.1971,c.198,s.7; amended 1975, c.353, s.7; 1979, c.350, s.4; 1985, c.60, s.4; 1985, c.469, s.9;1999, c.440, s.12.



Section 40A:11-7.1 - Rules Concerning Determinations Of Aggregation.

40A:11-7.1 Rules concerning determinations of aggregation.

13.For the purpose of ensuring consistency between the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), and the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., the Director of the Division of Local Government Services in the Department of Community Affairs, after consultation with the Commissioner of Education and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules concerning determinations of aggregation for the purposes of whether a contract is subject to public bidding as set forth in sections 3, 4 and 7 of P.L.1971, c.198 (C.40A:11-3, 40A:11-4 and 40A:11-7) and N.J.S.18A:18A-3, N.J.S.18A:18A-4, and N.J.S.18A:18A-8.

L.1999,c.440,s.13.



Section 40A:11-8 - Bids For Provision Or Performance Of Goods Or Services.

40A:11-8 Bids for provision or performance of goods or services.

8.Every contracting agent shall, at intervals to be fixed by the governing body, solicit by public advertisement the submission of bids for the provision or performance of goods or services which are and which under section 4 of P.L.1971, c.198 (C.40A:11-4) can be contracted to be provided or performed only after public advertisement for bids and bidding therefor and all contracts for the provision or performance of such goods or services shall be awarded only in that manner.

L.1971,c.198,s.8; amended 1999, c.440, s.14.



Section 40A:11-9 - Designation Of Purchasing Agent; Qualifications; Certification.

40A:11-9 Designation of purchasing agent; qualifications; certification.

9. a. The governing body of any contracting unit may by ordinance, in the case of a municipality, by ordinance or resolution, as the case may be, in the case of a county, or by resolution in all other cases, designate an individual to serve as the contracting unit's purchasing agent. The individual designated as the purchasing agent pursuant to this subsection shall be assigned the authority, responsibility, and accountability for the purchasing activity for the contracting unit, to prepare public advertising for bids and to receive bids for the provision or performance of goods or services on behalf of the contracting unit and to award contracts permitted pursuant to subsection a. of section 3 of P.L.1971, c.198 (C.40A:11-3) in the name of the contracting unit, and conduct any activities as may be necessary or appropriate to the purchasing function of the contracting unit as its contracting agent. The individual designated to serve as the purchasing agent of a contracting unit pursuant to this subsection shall possess a qualified purchasing agent certificate pursuant to this section. The individual designated as the purchasing agent pursuant to this subsection may be a part-time or full-time employee of the contracting unit, an independent contractor, or an individual employed by another contracting unit through a shared services agreement.

b.The Director of the Division of Local Government Services, after consultation with the Commissioner of Education, shall establish criteria to qualify individuals who have completed appropriate training and possess such purchasing experience as deemed necessary to serve as a purchasing agent, and, when determined to be necessary by the director, have passed an examination administered by the director pursuant to this section. The criteria established by the director shall include, but are not limited to, the following:

(1)is a citizen of the United States;

(2)is of good moral character;

(3)is a high school graduate or equivalent;

(4)has at least two years of higher education, and two years of full time governmental experience performing duties relative to those of public procurement provided, however, that additional years of experience may be substituted for years of higher education, on a one to one basis;

(5)has successfully received certificates indicating satisfactory completion of a series of training courses in public procurement as determined by the director and provided by either the Division of Local Government Services, or, with the approval of the director, by a county college or Rutgers, The State University of New Jersey, all under the supervision of instructors who meet criteria established by the director;

(6)has submitted completed application forms, including proof of education and experience, as set forth in this subsection, accompanied by a fee in the amount of $150 payable to the State Treasurer, to the Director of the Division of Local Government Services at least 30 days prior to the administration of a State examination;

(7)has successfully passed a State examination for a qualified purchasing agent certificate. The director shall hold examinations semi-annually or at such times as the director may deem appropriate. An individual shall be eligible to take the State examination for a qualified purchasing agent certificate without having taken the courses required pursuant to paragraph (5) of this subsection if the individual has been certified by the division as a certified municipal finance officer, a certified county finance officer, or a certified county purchasing officer.

The director shall issue a qualified purchasing agent certificate to an individual who passes the examination upon payment to the director of a fee of $25 which shall be payable to the State Treasurer.

c.The criteria established by the director to authorize purchasing agents, pursuant to subsection b. of this section, shall include, but are not limited to, completion of a course in green product purchasing, as established by the director pursuant to regulation. Any person qualified pursuant to subsection b. of this section prior to the establishment of the course in green product purchasing, shall in order to continue to be qualified, take and successfully complete the course within four years from the date the course is established. For the purposes of this subsection and section 2 of P.L.2007, c.332 (C.40A:11-9.1), "green product" means any commodity or service that has a lesser or reduced negative effect on human health and the environment when compared with competing commodities or services. Items considered in this comparison may include, but are not limited to: raw materials acquisition, production, manufacturing, packaging, distribution, reuse, operation, maintenance, disposal, energy efficiency, recycled content resource use, transportation, and durability.

d. (1) Renewal of the qualified purchasing agent certification shall be required every three years, subject to the applicant's fulfillment of continuing education requirements, the submission of an application for renewal, and the payment of a renewal fee, all as determined by the director.

(2)In the event that an individual holding a qualified purchasing agent certificate allows the certificate to lapse by failing to renew the certificate, the individual shall be required to apply to take the qualifying examination required pursuant to subsection b. of this section and pay a fee as determined by the director, except that when an individual applies within six months of the expiration of the certificate, the application may be made in the same manner as renewal and except that such application may be made in the same manner as a renewal within 12 months of the expiration of the certificate if the director determines that either of the following circumstances prevents a certificate holder from earning the required continuing education units within six months of the expiration of the certificate:

(a)a flood, hurricane, superstorm, tornado, or other natural disaster, and a state of emergency has been declared as a result thereof by the Governor; or

(b)a medical event or condition.

e. (1) An individual who obtained a qualified purchasing agent certificate prior to enactment of P.L.2009, c.166 (C.40A:11-9a et al.) shall be exempt from taking the State qualifying examination, but shall adhere to all requirements for renewal pursuant to subsection d. of this section. If such a qualified purchasing agent certificate expires due to the failure of the holder to renew the certificate as prescribed in subsection d. of this section, that individual shall be required to pass the qualifying examination as provided pursuant to subsection b. of this section in order to be issued a new qualified purchasing agent certificate.

(2)An individual who has been certified by the Department of Education as a school business administrator and has performed duties relative to public procurement for at least three years shall be exempt from taking the courses required pursuant to paragraph (5) of subsection b. of this section and the state qualifying examination, and upon application to the director and the payment of the fee imposed pursuant to subsection b. of this section, shall be issued a qualified purchasing agent certificate.

f.Those persons who have been performing the duties of a purchasing agent for a contracting unit pursuant to P.L.1971, c.198 (C.40A:11-1 et seq.), or school board pursuant to N.J.S.18A:18A-1 et seq. for at least three continuous years, prior to the first day of the sixth month following the promulgation of rules and regulations to effectuate the purposes of P.L.2009, c.166 (C.40A:11-9a et al.), and did not possess a qualified purchasing agent certificate at that time, may take the State qualifying examination, if not otherwise exempt under subsection e. of this section, without the courses required in subsection b. of this section.

g.Following the appointment of a purchasing agent for a contracting unit pursuant to subsection a. of this section, if the person appointed no longer performs such duties, the governing body or chief executive officer, as appropriate to the form of government, may appoint, for a period not to exceed one year commencing from the date of the vacancy, a person who does not possess a qualified purchasing agent certificate to serve as a temporary purchasing agent. Any person so appointed may, with the approval of the director, be reappointed as a temporary purchasing agent for a maximum of one additional year following the end of the first temporary appointment. No contracting unit shall employ a temporary purchasing agent for more than two consecutive years.

h.The director may revoke or suspend a qualified purchasing agent certificate for dishonest practices or willful or intentional failure, neglect, or refusal to comply with the laws relating to procurement, or for other good cause. The governing body, together with the chief executive officer of any contracting unit, or a board of education, may request the director to review the behavior or practices of a person holding a qualified purchasing agent certificate. Prior to taking any adverse action against a person, the director or the director's designee shall convene a hearing, upon due notice, affording the person an opportunity to be heard. If the qualified purchasing agent certificate held by a person serving as a purchasing agent is revoked, the director shall order that person to no longer perform the duties of purchasing agent, and the person shall not be eligible to serve as a purchasing agent or to make application for recertification for a period of five years from the date of revocation.

i.The director may adopt and promulgate rules and regulations to effectuate the purposes of P.L.1971, c.198. Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, any such regulations shall be effective immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 365 days and may thereafter be amended, adopted or readopted by the director in accordance with the requirements of P.L.1968, c.410. In order to better manage the workload of implementing the provisions of P.L.1971, c.198, the director may establish a transition process for administering an examination for individuals serving as purchasing agents on the effective date of P.L.1971, c.198, issuing and renewing qualified purchasing agent certificates to eligible individuals, prescribing a schedule by which such certificates will be issued and renewed, and such other matters as the director determines to be necessary to the implementation of P.L.1971, c.198.

L.1971, c.198, s.9; amended 1975, c.353, s.8; 1977, c.53, s.5; 1999, c.440, s.15; 2007, c.332, s.1; 2009, c.166, s.3; 2015, c.95, s.45.



Section 40A:11-9.1 - List Of Sources For Green Product Purchasing.

40A:11-9.1 List of sources for green product purchasing.

2.The State Treasurer, through the Division of Purchase and Property, in consultation with the Department of Environmental Protection and any other appropriate State agencies, shall develop a list of sources for green product purchasing by contracting units, and provide regular revisions of the list, on the Internet web page of the Department of the Treasury and shall have the authority to specify appropriate and reasonable standards for the identification of a list of sources for green products.

L.2007, c.332, s.2.



Section 40A:11-9A - Current Purchasing Agent, Lower Bid Threshold.

40A:11-9a Current purchasing agent, lower bid threshold.

4.An individual who is the duly authorized purchasing agent of a contracting unit and does not possess a qualified purchasing agent certificate on the date of enactment of P.L.2009, c.166 may continue to be referred to as the purchasing agent, but the bid threshold for that contracting unit shall be set at $17,500 until such time as that individual obtains a qualified purchasing agent certificate. A contracting unit exercising this authority shall file a letter to this effect with the director.

L.2009, c.166, s.4.



Section 40A:11-10 - Joint Agreements For Provision And Performance Of Goods And Services; Cooperative Marketing; Authorization.

40A:11-10 Joint agreements for provision and performance of goods and services; cooperative marketing; authorization.

10.Joint agreements for provision and performance of goods and services; cooperative marketing; authorization.

(a) (1) The governing bodies of two or more contracting units may provide by joint agreement for the provision and performance of goods and services for use by their respective jurisdictions.

(2)The governing bodies of two or more contracting units providing sewerage services pursuant to the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.), the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), R.S.58:14-1 et seq. or R.S.40:63-68 et seq. may provide by joint agreement for the purchase of goods and services related to sewage sludge disposal.

(3)The governing body of two or more contracting units providing electrical distribution services pursuant to and in accordance with R.S.40:62-12 through R.S.40:62-25, may provide by joint agreement for the provision or performance of goods or services related to the distribution of electricity.

(4)The governing bodies of two or more contracting units may provide for the cooperative marketing of recyclable materials recovered through a recycling program.

(5)The governing bodies of two or more contracting units may provide by joint agreement for the purchase of the services of a private aggregator for the purpose of facilitating the joint action of two or more municipalities in granting municipal consent for the provision of cable television service pursuant to R.S.40:48-1 et seq. and the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.) as amended and supplemented.

(6)The governing bodies of two or more contracting units may provide by joint agreement for the purchase of fire equipment.

(b)The governing body of any contracting unit may provide by joint agreement with the board of education of any school district or any State or county college for the provision and performance of goods and services for use by their respective jurisdictions.

(c)Such agreement shall be entered into by resolution adopted by each of the participating bodies and boards, which shall set forth the categories of goods or services to be provided or performed, the manner of advertising for bids and of awarding of contracts, the method of payment by each participating body and board, and other matters deemed necessary to carry out the purposes of the agreement.

(d)Each participating body's and board's share of expenditures for purchases under any such agreement shall be appropriated and paid in the manner set forth in the agreement and in the same manner as for other expenses of the participating body and board.

L.1971, c.198, s.10; amended 1977, c.182; 1985, c.452, s.1; 1991, c.143, s.3; 1995, c.103, s.5; 1995, c.356, s.7; 1999, c.440, s.16; 2003, c.38, s.2; 2013, c.89; 2013, c.207, s.2.



Section 40A:11-11 - Additional Matters Regarding Contracts For The Provision And Performance Of Goods And Services.

40A:11-11 Additional matters regarding contracts for the provision and performance of goods and services.

11.Additional matters regarding contracts for the provision and performance of goods and services.

(1)The contracting units entering into a joint agreement pursuant to section 10 of P.L.1971, c.198 (C.40A:11-10) may designate a joint contracting agent.

(2)Contracts made pursuant to a joint purchasing agreement shall be subject to all of the terms and conditions of this act.

(3)Any contracting unit serving as a joint contracting agent pursuant to this section, may make an appropriation to enable it to perform any such contract and may anticipate as revenue payments to be made and received by it from any other party to the agreement. Any items so included in a local budget shall be subject to the approval of the Director, Division of Local Government Services, who shall consider the matter in conjunction with the requirements of chapter 4 of Title 40A of the New Jersey Statutes. The agreement and any subsequent amendment or revisions thereto shall be filed with the Director of the Division of Local Government Services in the Department of Community Affairs.

(4)Any joint contracting agent so designated pursuant to a joint purchasing agreement shall have the sole responsibility to comply with the provisions of section 23 of P.L.1971, c.198 (C.40A:11-23).

(5)The governing bodies of two or more contracting units or boards of education or for purposes related to the distribution of electricity, the governing bodies of two or more contracting units providing electrical distribution services pursuant to R.S.40:62-12 through R.S.40:62-25, may by resolution establish a cooperative pricing system as hereinafter provided. Any such resolution shall establish procedures whereby one participating contracting unit in the cooperative pricing system shall be empowered to advertise and receive bids to provide prices for all other participating contracting units in such system for the provision or performance of goods or services; provided, however, that no contract shall be awarded by any participating contracting unit for a price which exceeds any other price available to the participating contracting unit, or for a purchase of goods or services in deviation from the specifications, price or quality set forth by the participating contracting unit.

(6)The governing body of a county government may establish a cooperative pricing system for the voluntary use of contracting units within the county.

No vendor shall be required or permitted to extend bid prices to participating contracting units in a cooperative pricing system unless so specified in the bids.

No cooperative pricing system and agreements entered into pursuant to such system, or joint purchase agreements established pursuant to this act, the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.) or any other provision of law, shall become effective without prior approval of the Director of the Division of Local Government Services and said approval shall be valid for a period not to exceed five years.

The director's approval shall be based on the following:

(a)Provision for maintaining adequate records and orderly procedures to facilitate audit and efficient administration, and

(b)Adequacy of public disclosure of such actions as are taken by the participants, and

(c)Adequacy of procedures to facilitate compliance with all provisions of the "Local Public Contracts Law" and corresponding regulations, and

(d)Clarity of provisions to assure that the responsibilities of the respective parties are understood.

Failure of the Director of the Division of Local Government Services to approve or disapprove a properly executed and completed application to establish a cooperative pricing system and agreements entered into pursuant to such system or other joint purchase agreement within 45 days from the date of receipt of said application by the director shall constitute approval of said application, which shall be valid for a period of five years, commencing from the date of receipt of said application by the director.

The Director of the Division of Local Government Services is hereby authorized to promulgate rules and regulations specifying procedures pertaining to cooperative pricing systems and joint purchase agreements entered into pursuant to this act, the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.) and any other provision of law.

L.1971,c.198,s.11; amended 1975, c.353, s.9; 1977, c.53, s.6; 1979, c.420; 1991, c.143, s.4; 1995, c.356, s.8; 1999, c.440, s.17.



Section 40A:11-12 - Contracting Unit Purchases Through State Agency; Procedure.

40A:11-12 Contracting unit purchases through State agency; procedure.


12. a. Any contracting unit under this act may without advertising for bids, or having rejected all bids obtained pursuant to advertising therefor, purchase any goods or services under any contract or contracts for such goods or services entered into on behalf of the State by the Division of Purchase and Property in the Department of the Treasury.

b.A contracting unit may also use, without advertising for bids, or having rejected all bids obtained pursuant to advertising, the Federal Supply Schedules of the General Services Administration or schedules from other federal procurement programs promulgated by the Director of the Division of Purchase and Property in the Department of the Treasury pursuant to section 1 of P.L.1996, c.16 (C.52:34-6.1), subject to the following conditions:

(1)the price of the goods or services being procured is no greater than the price offered to federal agencies;

(2)(Deleted by amendment, P.L.2006, c.10);

(3)the contracting unit receives the benefit of federally mandated price reductions during the term of the contract;

(4)the price of the goods or services being procured is no greater than the price of the same or equivalent goods or services under the State contract, unless the contracting unit determines that because of factors other than price, selection of a vendor from the Federal Supply Schedules or schedules from other federal procurement programs would be more advantageous to the contracting unit;

(5)a copy of the purchase order relating to any such contract, the requisition or request for purchase order, if applicable, and documentation identifying the price of the goods or services under the Federal Supply Schedules or schedules from other federal procurement programs shall be filed with the Director of the Division of Purchase and Property in the Department of the Treasury within five working days of the award of any such contract by the contracting unit.

c.Whenever a purchase is made, the contracting unit shall place its order with the vendor offering the lowest price, including delivery charges, that best meets the requirements of the contracting unit. Prior to placing such an order, the contracting unit shall document with specificity that the goods or services selected best meet the requirements of the contracting unit.

L.1971,c.198,s.12; amended 1996, c.16, s.3; 1999, c.440, s.18; 2006, c.10,s.4.



Section 40A:11-13 - Specifications.

40A:11-13 Specifications.
13.Specifications. Any specifications for the provision or performance of goods or services under this act shall be drafted in a manner to encourage free, open and competitive bidding. In particular, no specifications under this act may:

(a)Require any standard, restriction, condition or limitation not directly related to the purpose, function or activity for which the contract is awarded; or

(b)Require that any bidder be a resident of, or that the bidder's place of business be located in, the county or municipality in which the contract will be awarded or performed, unless the physical proximity of the bidder is requisite to the efficient and economical performance of the contract; except that no specification for a contract for the collection and disposal of municipal solid waste shall require any bidder to be a resident of, or that the bidder's place of business be located in, the county or municipality in which the contract will be performed; or

(c)Discriminate on the basis of race, religion, sex, national origin, creed, color, ancestry, age, marital status, affectional or sexual orientation, familial status, liability for service in the Armed Forces of the United States, or nationality; or

(d)Require, with regard to any contract, the furnishing of any "brand name," but may in all cases require "brand name or equivalent," except that if the goods or services to be provided or performed are proprietary, such goods or services may be purchased by stipulating the proprietary goods or services in the bid specification in any case in which the resolution authorizing the contract so indicates, and the special need for such proprietary goods or services is directly related to the performance, completion or undertaking of the purpose for which the contract is awarded; or

(e)Fail to include any option for renewal, extension, or release which the contracting unit may intend to exercise or require; or any terms and conditions necessary for the performance of any extra work; or fail to disclose any matter necessary to the substantial performance of the contract; or

(f)Require that any bidder submit a financial statement if either a guarantee, by certified check, cashier's check or bid bond, or a surety company certificate is also required to be furnished by the bidder, unless any law or regulation of the United States imposes a condition upon the awarding of a monetary grant to be used for the purchase, contract or agreement, which condition requires that a financial statement be submitted.

(g)As used in this subsection:

"asphalt price index" means the asphalt price index as determined and published by the New Jersey Department of Transportation;

"basic asphalt price index" means the asphalt price index for the month preceding the month in which the bids are opened;

"department" means the New Jersey Department of Transportation;

"fuel price index" means the fuel price index as determined and published by the New Jersey Department of Transportation; and

"pay item" means a specifically described item of work for which the bidder provides a per unit or lump sum price in a bid specification determined and published by the New Jersey Department of Transportation.

In addition to the requirements of paragraphs (a) through (f) of this section, any bid specification for the provision or performance of goods or services under P.L.1971, c.198 (C.40A:11-1 et seq.) that includes the purchase or use of 1,000 or more tons of hot mix asphalt shall include a pay item for an asphalt price adjustment reflecting changes in the cost of asphalt cement. The pay item for asphalt price adjustment shall apply to each ton of hot mix asphalt purchased or used by the contracting unit. Any bid specification prepared pursuant to P.L.1971, c.198 (C.40A:11-1 et seq.) that includes the purchase or use of less than 1,000 tons of hot mix asphalt shall include a pay item for an asphalt price adjustment applicable to any quantity of hot mix asphalt exceeding 1,000 tons that may be purchased or used in the work in the event that performance of the work, including change orders, requires more than 1,000 tons of hot mix asphalt. As set forth in section 7 of P.L.1971, c.198 (C.40A:11-7), no contract shall be divided to disaggregate the quantity of hot mix asphalt or equivalent asphalt cement-based paving product to be purchased or used for the purpose of avoiding compliance with this paragraph.

The asphalt price adjustment shall be calculated in accordance with the formula and relevant instructions published in the most recent edition of the "New Jersey Department of Transportation Standard Specifications for Road and Bridge Construction." All invoices for payment shall be accompanied by the calculation of any asphalt price adjustment and a showing of the current month's asphalt price index and the basic asphalt price index.

Every bid specification prepared pursuant to P.L.1971, c.198 (C.40A:11-1 et seq.) shall be eligible for a fuel price adjustment. Fuel that is eligible for a fuel price adjustment shall be the sum of the quantities of the eligible pay items in the contract multiplied by the fuel usage factors as determined by the department. The types of fuel furnished shall be at the discretion of the contractor.

The fuel requirement for items not determined by the department to be eligible, and for pay items in the bid specifications calling for less than 500 gallons of fuel, shall not be eligible for a fuel price adjustment. If more than one pay item has the same nomenclature but with different thicknesses, depths, or types, each individual pay item must require 500 gallons or more of fuel to be eligible for a fuel price adjustment. If more than one pay item has the same nomenclature, similar pay items shall be combined and the combination must require 500 gallons or more of fuel to be eligible for the fuel price adjustment.

Fuel price index adjustments shall not be made in those months for which the monthly fuel price index has changed by less than five percent from the basic fuel price index.

Any specification which knowingly excludes prospective bidders by reason of the impossibility of performance, bidding or qualification by any but one bidder, except as provided herein, shall be null and void and of no effect and shall be readvertised for receipt of new bids, and the original contract shall be set aside by the governing body.

Any specification for a contract for the collection and disposal of municipal solid waste shall conform to the uniform bid specifications for municipal solid waste collection contracts established pursuant to section 22 of P.L.1991, c.381 (C.48:13A-7.22).

Any specification may include an item for the cost, which shall be paid by the contractor, of creating a file to maintain the notices of the delivery of labor or materials required by N.J.S.2A:44-128.

Any prospective bidder who wishes to challenge a bid specification shall file such challenges in writing with the contracting agent no less than three business days prior to the opening of the bids. Challenges filed after that time shall be considered void and having no impact on the contracting unit or the award of a contract.

L.1971, c.198, s.13; amended 1991, c.381, s.48; 1996, c.81, s.7; 1999, c.440, s.19; 2014, c.52, s.3; 2015, c.201, s.1.



Section 40A:11-13.1 - Payment From Bequest, Legacy Or Gift; Conditions.

40A:11-13.1 Payment from bequest, legacy or gift; conditions.

20.Goods or services, the payment for which utilizes only funds received by a contracting unit from a bequest, legacy or gift, shall be subject to the provisions of P.L.1971, c.198 (C.40A:11-1 et seq.), except that if such bequest, legacy or gift contains written instructions as to the specifications, manufacturer or vendor, or source of supply of the goods or services to be provided or performed, such instructions shall be honored, provided that the bequest, legacy or gift is used in a manner consistent with N.J.S.40A:5-29.

L.1999,c.440,s.20.



Section 40A:11-13.2 - Rejection Of Bids; Reasons.

40A:11-13.2 Rejection of bids; reasons.

21.A contracting unit may reject all bids for any of the following reasons:

a.The lowest bid substantially exceeds the cost estimates for the goods or services;

b.The lowest bid substantially exceeds the contracting unit's appropriation for the goods or services;

c.The governing body of the contracting unit decides to abandon the project for provision or performance of the goods or services;

d.The contracting unit wants to substantially revise the specifications for the goods or services;

e.The purposes or provisions or both of P.L.1971, c.198 (C.40A:11-1 et seq.) are being violated;

f.The governing body of the contracting unit decides to use the State authorized contract pursuant to section 12 of P.L.1971, c.198 (C.40A:11-12).

L.1999,c.440,s.21.



Section 40A:11-14 - Form Of Contracts.

40A:11-14 Form of contracts.

14.All contracts for the provision or performance of goods or services shall be in writing. The governing body of any contracting unit may, subject to the requirements of law, prescribe the form and manner in which contracts shall be made and executed, and the form and manner of execution and approval of all guarantee, indemnity, fidelity and other bonds.

L.1971,c.198,s.14; amended 1975, c.353, s.10; 1999, c.440, s.22.



Section 40A:11-15 - Duration Of Certain Contracts.

40A:11-15 Duration of certain contracts.

15.All contracts for the provision or performance of goods or services shall be awarded for a period not to exceed 24 consecutive months, except that contracts for professional services pursuant to subparagraph (i) of paragraph (a) of subsection (1) of section 5 of P.L.1971, c.198 (C.40A:11-5) shall be awarded for a period not to exceed 12 consecutive months. Contracts may be awarded for longer periods of time as follows:

(1)Supplying of:

(a)(Deleted by amendment, P.L.1996, c.113.)

(b)(Deleted by amendment, P.L.1996, c.113.)

(c)Thermal energy produced by a cogeneration facility, for use for heating or air conditioning or both, for any term not exceeding 40 years, when the contract is approved by the Board of Public Utilities. For the purposes of this paragraph, "cogeneration" means the simultaneous production in one facility of electric power and other forms of useful energy such as heating or process steam;

(2)(Deleted by amendment, P.L.1977, c.53.)

(3)The collection and disposal of municipal solid waste, the collection and disposition of recyclable material, or the disposal of sewage sludge, for any term not exceeding in the aggregate, five years;

(4)The collection and recycling of methane gas from a sanitary landfill facility, for any term not exceeding 25 years, when the contract is in conformance with a district solid waste management plan approved pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.), and with the approval of the Division of Local Government Services in the Department of Community Affairs and the Department of Environmental Protection. The contracting unit shall award the contract to the highest responsible bidder, notwithstanding that the contract price may be in excess of the amount of any necessarily related administrative expenses; except that if the contract requires the contracting unit to expend funds only, the contracting unit shall award the contract to the lowest responsible bidder. The approval by the Division of Local Government Services of public bidding requirements shall not be required for those contracts exempted therefrom pursuant to section 5 of P.L.1971, c.198 (C.40A:11-5);

(5)Data processing service, for any term of not more than seven years;

(6)Insurance, including the purchase of insurance coverages, insurance consulting or administrative services, claims administration services and including participation in a joint self-insurance fund, risk management program or related services provided by a contracting unit insurance group, or participation in an insurance fund established by a local unit pursuant to N.J.S.40A:10-6, or a joint insurance fund established pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.), for any term of not more than three years;

(7)Leasing or servicing of (a) automobiles, motor vehicles, machinery, and equipment of every nature and kind, for a period not to exceed five years, or (b) machinery and equipment used in the generation of electricity by a municipal shared services energy authority established pursuant to section 4 of P.L.2015, c.129 (C.40A:66-4), or a contracting unit engaged in the generation of electricity, for a period not to exceed 20 years; provided, however, a contract shall be awarded only subject to and in accordance with the rules and regulations promulgated by the Director of the Division of Local Government Services in the Department of Community Affairs;

(8)The supplying of any product or the rendering of any service by a company providing voice, data, transmission, or switching services for a term not exceeding five years;

(9)Any single project for the construction, reconstruction, or rehabilitation of any public building, structure, or facility, or any public works project, including the retention of the services of any architect or engineer in connection therewith, for the length of time authorized and necessary for the completion of the actual construction;

(10) The providing of food services for any term not exceeding three years;

(11) On-site inspections and plan review services undertaken by private agencies pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) for any term of not more than three years;

(12) (Deleted by amendment, P.L.2009, c.4).

(13) (Deleted by amendment, P.L.1999, c.440.)

(14) (Deleted by amendment, P.L.1999, c.440.)

(15) Leasing of motor vehicles, machinery, and other equipment primarily used to fight fires, for a term not to exceed ten years, when the contract includes an option to purchase, subject to and in accordance with rules and regulations promulgated by the Director of the Division of Local Government Services in the Department of Community Affairs;

(16) The provision of water supply services or the designing, financing, construction, operation, or maintenance, or any combination thereof, of a water supply facility, or any component part or parts thereof, including a water filtration system, for a period not to exceed 40 years, when the contract for these services is approved by the Division of Local Government Services in the Department of Community Affairs, the Board of Public Utilities, and the Department of Environmental Protection pursuant to P.L.1985, c.37 (C.58:26-1 et al.), except that no approvals shall be required for those contracts otherwise exempted pursuant to subsection (30), (31), (34), (35) or (43) of this section. For the purposes of this subsection, "water supply services" means any service provided by a water supply facility; "water filtration system" means any equipment, plants, structures, machinery, apparatus, or land, or any combination thereof, acquired, used, constructed, rehabilitated, or operated for the collection, impoundment, storage, improvement, filtration, or other treatment of drinking water for the purposes of purifying and enhancing water quality and insuring its potability prior to the distribution of the drinking water to the general public for human consumption, including plants and works, and other personal property and appurtenances necessary for their use or operation; and "water supply facility" means and refers to the real property and the plants, structures, or interconnections between existing water supply facilities, machinery and equipment and other property, real, personal, and mixed, acquired, constructed, or operated, or to be acquired, constructed, or operated, in whole or in part by or on behalf of a political subdivision of the State or any agency thereof, for the purpose of augmenting the natural water resources of the State and making available an increased supply of water for all uses, or of conserving existing water resources, and any and all appurtenances necessary, useful, or convenient for the collecting, impounding, storing, improving, treating, filtering, conserving, or transmitting of water and for the preservation and protection of these resources and facilities and providing for the conservation and development of future water supply resources;

(17) The provision of resource recovery services by a qualified vendor, the disposal of the solid waste delivered for disposal which cannot be processed by a resource recovery facility or the residual ash generated at a resource recovery facility, including hazardous waste and recovered metals and other materials for reuse, or the design, financing, construction, operation, or maintenance of a resource recovery facility for a period not to exceed 40 years when the contract is approved by the Division of Local Government Services in the Department of Community Affairs, and the Department of Environmental Protection pursuant to P.L.1985, c.38 (C.13:1E-136 et al.); and when the resource recovery facility is in conformance with a district solid waste management plan approved pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.). For the purposes of this subsection, "resource recovery facility" means a solid waste facility constructed and operated for the incineration of solid waste for energy production and the recovery of metals and other materials for reuse; or a mechanized composting facility, or any other facility constructed or operated for the collection, separation, recycling, and recovery of metals, glass, paper, and other materials for reuse or for energy production; and "residual ash" means the bottom ash, fly ash, or any combination thereof, resulting from the combustion of solid waste at a resource recovery facility;

(18) The sale of electricity or thermal energy, or both, produced by a resource recovery facility for a period not to exceed 40 years when the contract is approved by the Board of Public Utilities, and when the resource recovery facility is in conformance with a district solid waste management plan approved pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.). For the purposes of this subsection, "resource recovery facility" means a solid waste facility constructed and operated for the incineration of solid waste for energy production and the recovery of metals and other materials for reuse; or a mechanized composting facility, or any other facility constructed or operated for the collection, separation, recycling, and recovery of metals, glass, paper, and other materials for reuse or for energy production;

(19) The provision of wastewater treatment services or the designing, financing, construction, operation, or maintenance, or any combination thereof, of a wastewater treatment system, or any component part or parts thereof, for a period not to exceed 40 years, when the contract for these services is approved by the Division of Local Government Services in the Department of Community Affairs and the Department of Environmental Protection pursuant to P.L.1985, c.72 (C.58:27-1 et al.), except that no approvals shall be required for those contracts otherwise exempted pursuant to subsection (36) or (43) of this section. For the purposes of this subsection, "wastewater treatment services" means any services provided by a wastewater treatment system, and "wastewater treatment system" means equipment, plants, structures, machinery, apparatus, or land, or any combination thereof, acquired, used, constructed, or operated for the storage, collection, reduction, recycling, reclamation, disposal, separation, or other treatment of wastewater or sewage sludge, or for the final disposal of residues resulting from the treatment of wastewater, including, but not limited to, pumping and ventilating stations, facilities, plants and works, connections, outfall sewers, interceptors, trunk lines, and other personal property and appurtenances necessary for their operation;

(20) The supplying of goods or services for the purpose of lighting public streets, for a term not to exceed five years;

(21) The provision of emergency medical services for a term not to exceed five years;

(22) Towing and storage contracts, awarded pursuant to paragraph u. of subsection (1) of section 5 of P.L.1971, c.198 (C.40A:11-5) for any term not exceeding three years;

(23) Fuel for the purpose of generating electricity for a term not to exceed eight years;

(24) The purchase of electricity or administrative or dispatching services related to the transmission of electricity, from a supplier of electricity subject to the jurisdiction of a federal regulatory agency, from a qualifying small power producing facility or qualifying cogeneration facility, as defined by 16 U.S.C. s.796, or from any supplier of electricity within any regional transmission organization or independent system operator or from an organization or operator or their successors, by a contracting unit engaged in the generation of electricity for retail sale, as of May 24, 1991, for a term not to exceed 40 years, or by a contracting unit engaged solely in the distribution of electricity for retail sale for a term not to exceed ten years, except that a contract with a contracting unit, engaged solely in the distribution of electricity for retail sale, in excess of ten years, shall require the written approval of the Director of the Division of Local Government Services. If the director fails to respond in writing to the contracting unit within 10 business days, the contract shall be deemed approved;

(25) Basic life support services, for a period not to exceed five years. For the purposes of this subsection, "basic life support" means a basic level of prehospital care, which includes but need not be limited to patient stabilization, airway clearance, cardiopulmonary resuscitation, hemorrhage control, initial wound care, and fracture stabilization;

(26) (Deleted by amendment, P.L.1999, c.440.)

(27) The provision of transportation services to an elderly person, an individual with a disability, or an indigent person for any term of not more than three years. For the purposes of this subsection, "elderly person " means a person who is 60 years of age or older. "Individual with a disability" means a person of any age who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, are unable, without special facilities or special planning or design to utilize mass transportation facilities and services as effectively as persons who are not so affected. "Indigent person " means a person of any age whose income does not exceed 100 percent of the poverty level, adjusted for family size, established and adjusted under section 673(2) of subtitle B, the "Community Services Block Grant Act," Pub.L.97-35 (42 U.S.C. s.9902 (2));

(28) The supplying of liquid oxygen or other chemicals, for a term not to exceed five years, when the contract includes the installation of tanks or other storage facilities by the supplier, on or near the premises of the contracting unit;

(29) The performance of patient care services by contracted medical staff at county hospitals, correction facilities, and long term care facilities, for any term of not more than three years;

(30) The acquisition of an equitable interest in a water supply facility pursuant to section 2 of P.L.1993, c.381 (C.58:28-2), or a contract entered into pursuant to the "County and Municipal Water Supply Act," N.J.S.40A:31-1 et seq., if the contract is entered into no later than January 7, 1995, for any term of not more than forty years;

(31) The provision of water supply services or the financing, construction, operation, or maintenance or any combination thereof, of a water supply facility or any component part or parts thereof, by a partnership or copartnership established pursuant to a contract authorized under section 2 of P.L.1993, c.381 (C.58:28-2), for a period not to exceed 40 years;

(32) Laundry service and the rental, supply, and cleaning of uniforms for any term of not more than three years;

(33) The supplying of any product or the rendering of any service, including consulting services, by a cemetery management company for the maintenance and preservation of a municipal cemetery operating pursuant to the "New Jersey Cemetery Act," N.J.S.8A:1-1 et seq., for a term not exceeding 15 years;

(34) A contract between a public entity and a private firm pursuant to P.L.1995, c.101 (C.58:26-19 et al.) for the provision of water supply services may be entered into for any term which, when all optional extension periods are added, may not exceed 40 years;

(35) A contract for the purchase of a supply of water from a public utility company subject to the jurisdiction of the Board of Public Utilities in accordance with tariffs and schedules of charges made, charged or exacted or contracts filed with the Board of Public Utilities, for any term of not more than 40 years;

(36) A contract between a public entity and a private firm or public authority pursuant to P.L.1995, c.216 (C.58:27-19 et al.) for the provision of wastewater treatment services may be entered into for any term of not more than 40 years, including all optional extension periods;

(37) The operation and management of a facility under a license issued or permit approved by the Department of Environmental Protection, including a wastewater treatment system or a water supply or distribution facility, as the case may be, for any term of not more than ten years. For the purposes of this subsection, "wastewater treatment system" refers to facilities operated or maintained for the storage, collection, reduction, disposal, or other treatment of wastewater or sewage sludge, remediation of groundwater contamination, stormwater runoff, or the final disposal of residues resulting from the treatment of wastewater; and "water supply or distribution facility" refers to facilities operated or maintained for augmenting the natural water resources of the State, increasing the supply of water, conserving existing water resources, or distributing water to users;

(38) Municipal solid waste collection from facilities owned by a contracting unit, for any term of not more than three years;

(39) Fuel for heating purposes, for any term of not more than three years;

(40) Fuel or oil for use in motor vehicles for any term of not more than three years;

(41) Plowing and removal of snow and ice for any term of not more than three years;

(42) Purchases made under a contract awarded by the Director of the Division of Purchase and Property in the Department of the Treasury for use by counties, municipalities, or other contracting units pursuant to section 3 of P.L.1969, c.104 (C.52:25-16.1), for a term not to exceed the term of that contract;

(43) A contract between the governing body of a city of the first class and a duly incorporated nonprofit association for the provision of water supply services as defined in subsection (16) of this section, or wastewater treatment services as defined in subsection (19) of this section, may be entered into for a period not to exceed 40 years;

(44) The purchase of electricity generated through class I renewable energy or from a power production facility that is fueled by methane gas extracted from a landfill in the county of the contacting unit for any term not exceeding 25 years;

(45) The provision or performance of goods or services for the purpose of producing class I renewable energy or class II renewable energy, as those terms are defined in section 3 of P.L.1999, c.23 (C.48:3-51), at, or adjacent to, buildings owned by, or operations conducted by, the contracting unit, the entire price of which is to be established as a percentage of the resultant savings in energy costs, for a term not to exceed 15 years; provided, however, that a contract shall be entered into only subject to and in accordance with guidelines promulgated by the Board of Public Utilities establishing a methodology for computing energy cost savings and energy generation costs; and

(46) A power supply contract, as defined pursuant to section 3 of P.L.2015, c.129 (C.40A:66-3), between a member municipality as defined pursuant to section 3 of P.L.2015, c.129 (C.40A:66-3), and the municipal shared services energy authority established pursuant to the provisions of P.L.2015, c.129 (C.40A:66-1 et al.) to meet the electric power needs of its members, for the lease, operation, or management of electric generation within a member municipality's corporate limits and franchise area or the purchase of electricity, or the purchase of fuel for generating units for a term not to exceed 40 years.

Any contract for services other than professional services, the statutory length of which contract is for three years or less, may include provisions for no more than one two-year, or two one-year, extensions, subject to the following limitations: a. The contract shall be awarded by resolution of the governing body upon a finding by the governing body that the services are being performed in an effective and efficient manner; b. No contract shall be extended so that it runs for more than a total of five consecutive years; c. Any price change included as part of an extension shall be based upon the price of the original contract as cumulatively adjusted pursuant to any previous adjustment or extension and shall not exceed the change in the index rate for the 12 months preceding the most recent quarterly calculation available at the time the contract is renewed; and d. The terms and conditions of the contract remain substantially the same.

All multiyear leases and contracts entered into pursuant to this section, including any two-year or one-year extensions, except contracts involving the supplying of electricity for the purpose of lighting public streets and contracts for thermal energy authorized pursuant to subsection (1) above, construction contracts authorized pursuant to subsection (9) above, contracts for the provision or performance of goods or services or the supplying of equipment to promote energy conservation through the production of class I renewable energy or class II renewable energy authorized pursuant to subsection (45) above, contracts for water supply services or for a water supply facility, or any component part or parts thereof authorized pursuant to subsection (16), (30), (31), (34), (35), (37), or (43) above, contracts for resource recovery services or a resource recovery facility authorized pursuant to subsection (17) above, contracts for the sale of energy produced by a resource recovery facility authorized pursuant to subsection (18) above, contracts for wastewater treatment services or for a wastewater treatment system or any component part or parts thereof authorized pursuant to subsection (19), (36), (37), or (43) above, and contracts for the purchase of electricity or administrative or dispatching services related to the transmission of electricity authorized pursuant to subsection (24) above, contracts for the purchase of electricity generated from a power production facility that is fueled by methane gas authorized pursuant to subsection (44) above, and power supply contracts authorized pursuant to subsection (46) respectively, shall contain a clause making them subject to the availability and appropriation annually of sufficient funds as may be required to meet the extended obligation, or contain an annual cancellation clause.

The Division of Local Government Services in the Department of Community Affairs shall adopt and promulgate rules and regulations concerning the methods of accounting for all contracts that do not coincide with the fiscal year.

All contracts shall cease to have effect at the end of the contracted period and shall not be extended by any mechanism or provision, unless in conformance with the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), except that a contract may be extended by mutual agreement of the parties to the contract when a contracting unit has commenced rebidding prior to the time the contract expires or when the awarding of a contract is pending at the time the contract expires.

L.1971, c.198, s.15; amended 1975, c.326, s.33; 1975, c.353, s.11; 1977, c.53, s.7; 1978, c.154; 1981, c.2, s.1; 1981, c.551, s.1; 1982, c.67, s.1; 1983, c.176; 1983, c.195; 1983, c.398; 1983, c.426; 1985, c.37, s.19; 1985, c.38, s.37; 1985, c.72, s.19; 1985, c.452, s.2; 1986, c.47; 1986, c.177; 1987, c.102, s.31; 1989, c.159, s.2; 1991, c.142, s.2; 1991, c.143, s.5; 1991, c.312; 1991, c.356; 1991, c.381, s.49; 1991, c.407; 1991, c.451; 1992, c.63; 1992, c.98, s.2; 1993, c.381, s.5; 1994, c.71; 1995, c.3; 1995, c.41, s.2; 1995, c.101, s.13; 1995, c.216, s.12; 1995, c.371; 1996, c.113, s.19; 1997, c.288; 1999, c.23, s.64; 1999, c.440, s.23; 2002, c.47, s.9; 2003, c.150, s.3; 2005, c.296, s.2; 2008, c.83, s.3; 2009, c.4, s.8; 2015, c.129, s.29.



Section 40A:11-15.1 - Insurance Contract To Fund Actuarial Liability

40A:11-15.1. Insurance contract to fund actuarial liability
1. Notwithstanding the provisions of subsection (6) of section 15 of P.L.1971, c.198 (C.40A:11-15) to the contrary, a county or a municipality in which a pension fund has been established pursuant to P.L.1943, c.160 (C. 43:10-18.1 et seq.), R.S.43:10-1 through R.S.43:10-18, P.L.1948, c.310 (C.43:10-18.50 et seq.), or P.L.1954, c.218 (C.43:13-22.3 et seq.), may enter into an insurance contract to fund the actuarial liability of its pension system, for a term which may not exceed the term of the actuarial liability covered by the contract.

L.1985,c.68,s.1; amended 1994,c.185,s.2.



Section 40A:11-15.2 - Contracts For Purchase Of Electricity For New County Correction Facility

40A:11-15.2. Contracts for purchase of electricity for new county correction facility
63.In the case of construction of a new county correction facility, in addition to the purchase of thermal energy, contracts for the purchase of electricity shall be permitted pursuant to subsection (1)(c) of section 15 of P.L.1971, c.198 (C.40A:11-15).

L.1999,c.23,s.63.

40A:11-15.3 Contract for marketing of recyclable materials.

1. a. Notwithstanding the provisions of section 15 of P.L.1971, c.198 (C.40A:11-15) to the contrary, a county government contracting unit may enter into or extend a contract for the marketing of recyclable materials recovered through a recycling program subject to the following conditions:

(1)The program includes one or more interlocal services agreements with municipalities in that county for the delivery of recyclable materials to a contractor; and

(2)The contract for the marketing of recyclable material includes fixed or formula based fees for the marketing services so provided and the contractor owns the buildings and equipment necessary to perform the contract.

b.Whenever an existing contract satisfies the conditions contained in subsection a. of this section, the contract may be extended for a period of up to 10 years; however, the length of the existing contract together with any extension thereof shall not exceed a total of 12 years. A new contract for the marketing of recyclable materials shall not exceed 10 years. Notwithstanding the provisions of section 5 of P.L.1971, c.198 (C.40A:11-5) to the contrary, a new contract for the marketing of recyclable materials for a term exceeding five years shall be entered into pursuant to public bidding or competitive contracting.

L.2003, c.150, s.1.



Section 40A:11-15.3 - Contract For Marketing Of Recyclable Materials.

40A:11-15.3 Contract for marketing of recyclable materials.

1. a. Notwithstanding the provisions of section 15 of P.L.1971, c.198 (C.40A:11-15) to the contrary, a county government contracting unit may enter into or extend a contract for the marketing of recyclable materials recovered through a recycling program subject to the following conditions:

(1)The program includes one or more interlocal services agreements with municipalities in that county for the delivery of recyclable materials to a contractor; and

(2)The contract for the marketing of recyclable material includes fixed or formula based fees for the marketing services so provided and the contractor owns the buildings and equipment necessary to perform the contract.

b.Whenever an existing contract satisfies the conditions contained in subsection a. of this section, the contract may be extended for a period of up to 10 years; however, the length of the existing contract together with any extension thereof shall not exceed a total of 12 years. A new contract for the marketing of recyclable materials shall not exceed 10 years. Notwithstanding the provisions of section 5 of P.L.1971, c.198 (C.40A:11-5) to the contrary, a new contract for the marketing of recyclable materials for a term exceeding five years shall be entered into pursuant to public bidding or competitive contracting.

L.2003, c.150, s.1.



Section 40A:11-16 - Separate Plans, Specifications; Contracts.

40A:11-16 Separate plans, specifications; contracts.
16. a. (1) In the preparation of plans and specifications for the construction, alteration or repair of any public building by any contracting unit, when the entire cost of the work will exceed the bid threshold, the architect, engineer or other person preparing the plans and specifications may prepare separate plans and specifications for branches of work in the following categories:

(1)The plumbing and gas fitting and all kindred work;

(2)Steam power plants, steam and hot water heating and ventilating and refrigeration apparatus and all kindred work;

(3)Electrical work, including any electrical power plants, tele-data, fire alarm, or security system;

(4)Structural steel and ornamental iron work; and

(5)General construction, which shall include all other work required for the completion of the project.

(2)With regard to the branch work categories in paragraph (1) of this subsection, the contracting agent shall advertise for and receive, in the manner provided by law, either (a) separate bids for each of said categories, or (b) single bids by general contractors for all the work, goods and services required to complete the public building to be included in a single overall contract, or (c) both. In the case of separate bids under (a) or (c) of this paragraph, contractors for categories (1) through (4) shall not be required to name subcontractors in their bid. In the case of a single bid under (b) or (c), there shall be set forth in the bid the name or names of all subcontractors to whom the general contractor will subcontract for categories (1) through (4). Subcontractors who furnish general construction work pursuant to category (5), or subcontractors who furnish work to named subcontractors pursuant to categories (1) through (4) shall not be named in the bid. Notwithstanding the foregoing provisions of this paragraph, a contracting unit may choose to require in its bid specification that a subcontractor shall be named in a bid when, in the case of (a) of this paragraph, separate bids for each category, the work of that subcontractor exceeds 35 percent of the contracting unit's estimated amount of value of the work, which shall be set forth in the bid specification.

(3)The contracting unit shall require evidence of performance security to be submitted simultaneously with the bid. Evidence of performance security may be supplied by the bidder on behalf of himself and any or all subcontractors, or by each respective subcontractor, or by any combination thereof which results in evidence of performance security equaling, but in no event exceeding, the total amount bid.

b.Whenever a bid sets forth more than one subcontractor for any of the categories (1) through (4) in paragraph (1) of subsection a. of this section, the bidder shall submit to the contracting unit a certificate signed by the bidder listing each subcontractor named in the bid for that category. The certificate shall set forth the scope of work, goods and services for which the subcontractor has submitted a price quote and which the bidder has agreed to award to each subcontractor should the bidder be awarded the contract. The certificate shall be submitted to the contracting unit simultaneously with the list of the subcontractors. The certificate may take the form of a single certificate listing all subcontractors or, alternatively, a separate certificate may be submitted for each subcontractor. If a bidder does not submit a certificate or certificates to the contracting unit, the contracting unit shall award the contract to the next lowest responsible bidder.

c.Contracts shall be awarded to the lowest responsible bidder. In the event that a contract is advertised for both separate bids for each branch of work and for bids for all work, goods, and services, said contract shall be awarded in the following manner: If the sum total of the amounts bid by the lowest responsible bidder for each branch is less than the amount bid by the lowest responsible bidder for all the work, goods and services, the contracting unit shall award separate contracts for each of such branches to the lowest responsible bidder therefor, but if the sum total of the amounts bid by the lowest responsible bidder for each branch is not less than the amount bid by the lowest responsible bidder for all the work, goods and services, the contracting unit shall award a single overall contract to the lowest responsible bidder for all of such work, goods and services. In every case in which a contract is awarded for a single overall contract, all payments required to be made under such contract for work, goods and services supplied by a subcontractor shall, upon the certification of the contractor of the amount due to the subcontractor, be paid directly to the subcontractor.

d.(Deleted by amendment, P.L.2015, c.201).

e.(Deleted by amendment, P.L.2015, c.201).

f.(Deleted by amendment, P.L.2015, c. 201).

L.1971, c.198, s.16; amended 1975, c.353, s.12; 1979, c.350, s.5; 1985, c.60, s.5; 1985, c.469, s.10; 1987, c.48, s.1; 1997, c.408; 1999, c.440, s.24; 2009, c.187; 2012, c.59, s.5; 2015, c.201, s.2.



Section 40A:11-16.1 - $100,000 Contracts For Improvements To Real Property; Retainage, Security

40A:11-16.1. $100,000 contracts for improvements to real property; retainage, security
1. Whenever any contract, the total price of which exceeds $100,000.00, entered into by a contracting unit, for the construction, reconstruction, alteration or repair of any building, structure, facility or other improvement to real property, requires the withholding of payment of a percentage of the amount of the contract, the contractor may agree to the withholding of payments in the manner prescribed in the contract, or may deposit with the contracting unit registered book bonds, entry municipal bonds, State bonds or other appropriate bonds of the State of New Jersey, or negotiable bearer bonds or notes of any political subdivision of the State, the value of which is equal to the amount necessary to satisfy the amount that otherwise would be withheld pursuant to the terms of the contract. The nature and amount of the bonds or notes to be deposited shall be subject to approval by the contracting unit. For purposes of this section, "value" shall mean par value or current market value, whichever is lower.

If the contractor agrees to the withholding of payments, the amount withheld shall be deposited, with a banking institution or savings and loan association insured by an agency of the Federal government, in an account bearing interest at the rate currently paid by such institutions or associations on time or savings deposits. The amount withheld, or the bonds or notes deposited, and any interest accruing on such bonds or notes, shall be returned to the contractor upon fulfillment of the terms of the contract relating to such withholding. Any interest accruing on cash payments withheld shall be credited to the contracting unit.

L.1979,c.152,s.1; amended 1991,c.434,s.1.



Section 40A:11-16.2 - Partial Payments; Deposit Bonds.

40A:11-16.2 Partial payments; deposit bonds.

1.Any contract, the total price of which exceeds $100,000.00, entered into by a contracting unit involving the construction, reconstruction, alteration, repair or maintenance of any building, structure, facility or other improvement to real property, shall provide for partial payments to be made at least once each month as the work progresses, unless the contractor shall agree to deposit bonds with the contracting unit pursuant to P.L.1979, c.152 (C.40A:11-16.1).

L.1979,c.464,s.1; amended 1999, c.440, s.25.



Section 40A:11-16.3 - Withholding Of Payments.

40A:11-16.3 Withholding of payments.

2. a. With respect to any contract entered into by a contracting unit pursuant to section 1 of P.L.1979, c.464 (C.40A:11-16.2) for which the contractor shall agree to the withholding of payments pursuant to P.L.1979, c.152 (C.40A:11-16.1), 2% of the amount due on each partial payment shall be withheld by the contracting unit pending completion of the contract.

b.Upon acceptance of the work performed pursuant to the contract for which the contractor has agreed to the withholding of payments pursuant to subsection a. of this section, all amounts being withheld by the contracting unit shall be released and paid in full to the contractor within 45 days of the final acceptance date agreed upon by the contractor and the contracting unit, without further withholding of any amounts for any purpose whatsoever, provided that the contract has been completed as indicated. If the contracting unit requires maintenance security after acceptance of the work performed pursuant to the contract, such security shall be obtained in the form of a maintenance bond. The maintenance bond shall be no longer than two years and shall be no more than 100% of the project costs.

L.1979,c.464,s.2; amended 1991, c.434, s.2; 1999, c.440, s.26.



Section 40A:11-16.4 - Partial Payments For Materials.

40A:11-16.4 Partial payments for materials.

3.Any contract entered into by a contracting unit pursuant to section 1 of P.L.1979, c.464 (C.40A:11-16.2) may also provide for partial payments at least once in each month with respect to all materials placed along or upon the site, or stored at secured locations, which are suitable for use in the execution of the contract, if the person providing the materials furnishes releases of liens for the materials at the time each estimate of work is submitted for payment. The total of all the partial payments shall not exceed the cost of the materials.

L.1979,c.464,s.3; amended 1999, c.440, s.27.



Section 40A:11-16.5 - Renegotiation Of Contract To Reflect Increase In Solid Waste Disposal Costs

40A:11-16.5. Renegotiation of contract to reflect increase in solid waste disposal costs
Any person entering into a contract with a contracting unit pursuant to the provisions of P.L.1971, c.198 (C.40A:11-1 et seq.), which contract requires the contractor to provide for the disposal of solid waste, shall have the right to renegotiate the contract to reflect any increase in solid waste disposal costs whenever:

a. the increase occurred as a result of compliance with an order issued by the Department of Environmental Protection, in conjunction with the Board of Public Utilities, directing the solid waste be disposed at a solid waste facility other than the facility previously utilized by the person to whom the contract has been awarded; or

b. the increase in solid waste disposal costs occurred as a result of lawful increases in the rates, fees or charges imposed on the disposal of solid waste at the solid waste facility utilized by the person to whom the contract has been awarded.

L.1989, c.236, s.1.



Section 40A:11-16.6 - Definitions Relative To Value Engineering Change Orders; Requirement For Certain Contracts.

40A:11-16.6 Definitions relative to value engineering change orders; requirement for certain contracts.

1. a. For the purpose of this act:

"Construction" means the construction, reconstruction, demolition, erection, alteration, or repair of a structure or other improvement to real property, other than the construction, reconstruction, demolition, or renovation of a public building.

"Value engineering construction change order" means a change order that results in cost reductions to a project or any portion of the work from the original bid specifications after a construction contract is awarded.

"Value engineering construction proposal" means a cost reduction proposal based on analysis by a contractor of the functions, systems, equipment, facilities, services, supplies, means and methods of construction, and any other item needed for the completion of the contract consistent with the required performance, quality, reliability, and safety.

b.All construction contracts issued by a contracting unit when the total price of the originally awarded contract equals or exceeds $5,000,000, shall allow for value engineering construction change orders to be approved after the award of the contract.

c.Value engineering construction change orders shall be subject to the following provisions:

(1)Value engineering construction change orders shall not be used to impair any of the essential functions, or characteristics of the project, or any portion of the work involved.

(2)The contractor shall submit a value engineering construction proposal that completely describes the changes to the original specifications or proposal, impact on other project components, advantages and disadvantages of the proposed change, cost estimates and calculations on which they are based, any impact on the contract time schedule, and any other relevant information that the contracting unit may require in order to review the value engineering construction proposal. The contractor's cost for developing the value engineering construction proposal shall not be eligible for reimbursement by the contracting unit.

(3)The contractor shall be liable for all reasonable costs incurred by the contracting unit for the technical evaluation and engineering review of a value engineering construction proposal presented by the contractor.

(4)The contracting unit's engineer shall prepare a written report for the governing body that shall evaluate the value engineering construction proposal, make a recommendation on whether or not it should be accepted, rejected, or modified, and state to the contracting unit and contractor the amount of any projected cost savings.

(5)The proposal shall not be approved unless the engineer reports to the governing body that the proposal appears consistent with the required performance, quality, reliability, and safety of the project and does not impair any of the essential functions, or characteristics of the project, or any portion of the work involved.

(6)The contracting unit shall have the sole discretion to approve or disapprove a value engineering construction proposal.

(7)The contractor and the contracting unit shall equally share in the cost savings generated on the contract as a result of an approved value engineering construction change order. Once the project is completed, the contracting unit's engineer shall verify the cost savings to reflect the actual cost of the work, and such verified cost saving shall be the basis for the savings shared equally with the contractor.

(8)The contractor shall have no claim against the contracting unit as a result of the contracting unit's disapproval of a value engineering construction proposal.

(9)A contracting unit shall include in its bid specifications and contract documents procedures to regulate the value engineering construction change order process. Such procedures shall be based on procedures established by the New Jersey Department of Transportation, or any other appropriate State agency, or rules adopted by the director of the Division of Local Government Services.

d.This section shall not invalidate or impair rules regarding change orders adopted by the director of the Division of Local Government Services prior to the effective date of this act. Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the director may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the director deems necessary to implement the provisions of P.L.2005, c.67 (C.40A:11-16.6) which shall be effective for a period not to exceed 12 months. The regulations shall thereafter be amended, adopted or readopted in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005,c.67,s.1.



Section 40A:11-17 - Number Of Working Days Specified

40A:11-17. Number of working days specified
All specifications for the doing of any public work for a contracting unit shall fix the date before which the work shall be completed, or the number of working days to be allowed for its completion; and every such contract shall contain a provision for a deduction, from the contract price, or any wages paid by the contracting unit to any inspector or inspectors necessarily employed by it on the work, for any number of days in excess of the number allowed in the specifications.

L.1971, c. 198, s. 17, eff. July 1, 1971.



Section 40A:11-18 - American Goods And Products To Be Used Where Possible

40A:11-18. American goods and products to be used where possible
Each local unit shall provide, in the specifications for all contracts for county or municipal work or for work for which it will pay any part of the cost, or work which by contract or ordinance it will ultimately own and maintain, that only manufactured and farm products of the United States, wherever available, be used in such work.

L.1971, c. 198, s. 18, eff. July 1, 1971. Amended by L.1982, c. 107, s. 1.



Section 40A:11-19 - Liquidated Damages; Void Provisions As To Contractor's Remedies

40A:11-19. Liquidated damages; void provisions as to contractor's remedies
19. Any contract made pursuant to P.L.1971, c.198 (C.40A:11-1 et seq.) may include liquidated damages for the violation of any of the terms and conditions thereof or the failure to perform said contract in accordance with its terms and conditions, or the terms and conditions of P.L.1971, c.198 (C.40A:11-1 et seq.). Notwithstanding any other provision of law to the contrary, it shall be void, unenforceable and against public policy for a provision in a contract entered into under P.L.1971, c.198 (C.40A:11-1 et seq.) to limit a contractor's remedy for the contracting unit's negligence, bad faith, active interference, tortious conduct, or other reasons uncontemplated by the parties that delay the contractor's performance, to giving the contractor an extension of time for performance under the contract. For the purposes of this section, "contractor" means a person, his assignees or legal representatives with whom a contract with a contracting unit is made.

L.1971,c.198,s.19; amended 1999, c.440, s.28; 2001, c.206, s.1.



Section 40A:11-20 - Certificate Of Bidder Showing Ability To Perform Contract

40A:11-20. Certificate of bidder showing ability to perform contract
There may be required from any bidder submitting a bid on public work to any contracting unit, duly advertised for in accordance with law, a certificate showing that he owns, leases, or controls all the necessary equipment required by the plans, specifications and advertisements under which bids are asked for and if the bidder is not the actual owner or lessee of any such equipment, his certificate shall state the source from which the equipment will be obtained, and shall be accompanied by a certificate from the owner or person in control of the equipment definitely granting to the bidder the control of the equipment required during such time as may be necessary for the completion of that portion of the contract for which it is necessary.

L.1971, c. 198, s. 20, eff. July 1, 1971.



Section 40A:11-21 - Guarantee To Be Furnished With Bid.

40A:11-21 Guarantee to be furnished with bid.

21.A person bidding on a contract for the erection, alteration or repair of a public building, structure, facility or other improvement to real property, the total price of which exceeds $100,000, shall furnish a guarantee as provided for herein. A contracting unit may provide that a person bidding on any other contract, advertised in accordance with law, shall furnish a guarantee as provided for herein. The guarantee shall be payable to the contracting unit so that if the contract is awarded to the bidder, the bidder will enter into a contract therefor and will furnish any performance bond or other security required as a guarantee or indemnification. The guarantee shall be in the amount of 10% of the bid, but not in excess of $20,000.00, except as otherwise provided herein, and may be given, at the option of the bidder, by certified check, cashier's check or bid bond. In the event that any law or regulation of the United States imposes any condition upon the awarding of a monetary grant to any contracting unit, which condition requires the depositing of a guarantee in an amount other than 10% of the bid or in excess of $20,000.00 the provisions of this section shall not apply and the requirements of the law or regulation of the United States shall govern.

L.1971,c.198,s.21; amended 1974, c.189; 1999, c.39, s.3; 1999, c.440. s.29.



Section 40A:11-22 - Surety Company Certificate.

40A:11-22 Surety company certificate.

22. a. A person bidding on a contract for the erection, alteration or repair of a building, structure, facility or other improvement to real property, the total price of which exceeds $100,000, shall furnish a certificate from a surety company, as provided for herein. A contracting unit may provide that a person bidding on any other contract shall furnish a certificate from a surety company, as provided for herein.

b.When a surety company bond is required in the advertisement or specifications for a contract, every contracting unit shall require from any bidder submitting a bid in accordance with plans, specifications and advertisements, as provided for by law, a certificate from a surety company stating that it will provide the contractor with a bond in such sum as is required in the advertisement or in the specifications.

This certificate shall be obtained for a bond--

(1)For the faithful performance of all provisions of the specifications or for all matters which may be contained in the notice to bidders, relating to the performance of the contract, and

(2)If any be required, for a guarantee bond for the faithful performance of the contract provisions relating to the repair and maintenance of any work, project or facility and its appurtenances and keeping the same in good and serviceable condition during the term of the bond as provided for in the notice to bidders or in the specifications, or

(3)In such other form as may be provided in the notice to bidders or in the specifications.

If a bidder desires to offer the bond of an individual instead of that of a surety company, the bidder shall submit with the bid a certificate signed by such individual similar to that required of a surety company.

The contracting unit may reject any such bid if it is not satisfied with the sufficiency of the individual surety offered.

L.1971,c.198,s.22; amended 1999, c.39, s.4; 1999, c.440, s.30.



Section 40A:11-23 - Advertisements For Bids; Bids; General Requirements.

40A:11-23 Advertisements for bids; bids; general requirements.

23. a. All advertisements for bids shall be published in an official newspaper of the contracting unit sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding, but in no event less than 10 days prior to such date; except that all advertisements for bids on contracts for the collection and disposal of municipal solid waste shall be published in an official newspaper of the contracting unit circulating in the county or municipality, and in at least one newspaper of general circulation published in the State, sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding, but not less than 60 days prior to that date. For all contracts, the date fixed for receiving the bids shall not fall on a Monday, or any day directly following a State or federal holiday.

b.The advertisement shall designate the manner of submitting and the method of receiving the bids and the time and place at which the bids will be received. If the published specifications provide for receipt of bids by mail, those bids which are mailed to the contracting unit shall be sealed and shall only be opened for examination at such time and place as all bids received are unsealed and announced. At such time and place the contracting agent of the contracting unit shall publicly receive the bids, and thereupon immediately proceed to unseal them and publicly announce the contents, which announcement shall be made in the presence of any parties bidding or their agents, who are then and there present, and shall also make proper record of the prices and terms, upon the minutes of the governing body, if the award is to be made by the governing body of the contracting unit, or in a book kept for that purpose, if the award is to be made by other than the governing body, and in such latter case it shall be reported to the governing body of the contracting unit for its action thereon, when such action thereon is required. No bids shall be received after the time designated in the advertisement.

c.Notice of revisions or addenda to advertisements or bid documents shall be provided as follows:

1)For all contracts except those for construction work and municipal solid waste collection and disposal service, notice shall be published no later than seven days, Saturdays, Sundays, and holidays excepted, prior to the date for acceptance of bids, in an official newspaper of the contracting unit and be provided to any person who has submitted a bid or who has received a bid package, in one of the following ways: i) in writing by certified mail or ii) by certified facsimile transmission, meaning that the sender's facsimile machine produces a receipt showing date and time of transmission and that the transmission was successful or iii) by a delivery service that provides certification of delivery to the sender.

2)For all contracts for construction work, notice shall be provided no later than seven days, Saturdays, Sundays, or holidays excepted, prior to the date for acceptance of bids, to any person who has submitted a bid or who has received a bid package in any of the following ways: i) in writing by certified mail or ii) by certified facsimile transmission, meaning that the sender's facsimile machine produces a receipt showing date and time of transmission and that the transmission was successful or iii) by a delivery service that provides certification of delivery to the sender.

3)For municipal solid waste collection and disposal contracts, notice shall be published in an official newspaper of the contracting unit and in at least one newspaper of general circulation published in the State no later than seven days, Saturdays, Sundays, and holidays excepted, prior to the date for acceptance of bids.

d.Failure of the contracting unit to advertise for the receipt of bids or to provide proper notification of revisions or addenda to advertisements or bid documents related to bids as prescribed by this section shall prevent the contracting unit from accepting the bids and require the readvertisement for bids pursuant to subsection a. of this section. Failure to obtain a receipt when good faith notice is sent or delivered to the address or telephone facsimile number on file with the contracting unit shall not be considered failure by the contracting unit to provide notice.

L.1971, c.198, s.23; amended 1975, c.353, s.13; 1983, c.174; 1985, c.429; 1991, c.381, s.50; 1997, c.243. 1999, c.440, s.31; 2005, c.191, s.5; 2007, c.4, s.1.



Section 40A:11-23.1 - Plans, Specifications, Bid Proposal Documents; Required Contents.

40A:11-23.1 Plans, specifications, bid proposal documents; required contents.

1.All plans, specifications and bid proposal documents for the erection, alteration, or repair of a building, structure, facility or other improvement to real property, the total price of which exceeds the amount set forth in, or the amount calculated by the Governor pursuant to, section 3 of P.L.1971, c.198 (C.40A:11-3), shall include:

a.a document for the bidder to acknowledge the bidder's receipt of any notice or revisions or addenda to the advertisement or bid documents; and

b.a form listing those documentary and informational forms, certifications, and other documents that the contracting agent requires each bidder to submit with the bid. The form shall list each of the items to be submitted with the bid proposal and a place for the bidder to indicate, by initialing each entry, that the bidder has included those required items with the completed bid proposal. Each bidder shall complete this form and submit it with the bid proposal in addition to those documentary and informational forms, certifications, and other documents that are listed on the form; and

c.a statement indicating whether uniformed law enforcement officers will be required for the project. The statement shall include a line item allowance, which shall be a good faith effort on the part of the contracting unit, to reasonably estimate the total cost of traffic control personnel, vehicles, equipment, administrative, or any other costs associated with additional traffic control requirements required by the contracting unit, or any other public entity affected by the project, above and beyond the bidder's traffic control personnel, vehicles, equipment, and administrative costs. The individuals responsible for the assignment of uniformed law enforcement officers for any municipalities affected by a project shall be required to determine where traffic safety control is needed for a project, and calculate the number and placement of all necessary personnel, equipment, and the costs associated with these, including hourly rates, and submit this information to the contracting unit.

The contracting unit shall not be responsible for additional traffic control costs beyond the number of working days specified in the construction contract in accordance with section 17 of P.L.1971, c.198 (C.40A:11-17), when such a delay is caused by the contractor and liquidated damages have been assessed.

The statement prescribed under this subsection shall not be required if the contracting unit will provide for the direct payment of uniformed law enforcement officers and any additional costs directly associated with the provision of those officers; and

d.at the option of the contracting unit, specified alternate proposals in addition to a base specification. When the contracting unit specifies alternate proposals, the determination of which bidder's response to a request for bids offers the lowest price shall be made on the basis of the price of: (i) the base specification plus the price of any selected specified alternate proposals; or (ii) a choice of specified alternative proposals within the limit of funds that may be made available for a project. If a contracting unit provides for more than one specified alternate proposal, the contracting unit shall specify in the bid specification the criteria or ranked order by which specified alternate proposals shall be selected and included in the award of the contract by the governing body, provided that this requirement shall only apply to a project with a total estimated cost, including specified alternate proposals, of greater than $500,000. The aggregate dollar value of accepted specified alternative proposals shall not exceed 50 percent of the base bid. If a contracting unit is found in a court of law to have chosen specific alternative proposals in a manner intended to award a contract to a specific vendor, the bids shall be voided, the contracting unit shall rebid the project, and a plaintiff who prevails in any proceeding shall be entitled to a reasonable attorney's fee.

For the purposes of this subsection:

"Specified alternate proposal" means a requirement of the bid specification for bidders to submit prices for reduced, modified or supplemental work in addition to the base proposal which may include, but not be limited to, a change in project scope or the use of alternative materials or methods of construction;

"Base specification" means the plans and specifications for the erection, alteration or repair of the building, structure, facility or other improvement to real property that are required to be met by all bidders without exception; and

e.in the case of a project that includes the removal of soil from the site, disclosure of any documentation relative to the known soil conditions at the site including, but not limited to, any test results specifying the level of contamination, if any, of the soil that has been found at the site of the project, or if a project is located on a site with historical or suspected contamination, a line item allowance or minimum unit price line item for soil testing and contaminated soil disposal, which shall be a good faith effort on the part of the contracting unit to reasonably estimate the total cost of testing the soil and disposing of it.

L.1999, c.39, s.1; amended 2006, c.9; 2009, c.292; 2012, c.72, s.1.



Section 40A:11-23.1A - Approval Of Change Order Under Certain Circumstances.

40A:11-23.1a Approval of change order under certain circumstances.

2.In the case of a project for the erection, alteration, or repair of a building, structure, facility or other improvement to real property, the total price of which exceeds the amount set forth in, or the amount calculated by the Governor pursuant to, section 3 of P.L.1971, c.198 (C.40A:11-3), that does not have historical or suspected soil contamination, or for which the plans, specifications and bid proposal documents for the project do not include a line item allowance or minimum unit price line item for soil testing and contaminated soil disposal pursuant to subsection e. of section 1 of P.L.1999, c.39 (C.40A:11-23.1), and contaminated soil from the site cannot be disposed of pursuant to the plans, specifications and bid proposal documents due to the contaminated soil being found to be different from the type or quality originally disclosed, the contracting unit shall approve, consistent with and subject to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), and any rules or regulations adopted pursuant thereto, a change order to reimburse the contractor for the additional reasonable costs, as determined by the contracting unit, required to test and dispose of the contaminated soil.

L.2012, c.73, s.2.



Section 40A:11-23.2 - Mandatory Items For Bid Plans, Specifications.

40A:11-23.2 Mandatory items for bid plans, specifications.

2.When required by the bid plans and specifications, the following requirements shall be considered mandatory items to be submitted at the time specified by the contracting unit for the receipt of the bids; the failure to submit any one of the mandatory items shall be deemed a fatal defect that shall render the bid proposal unresponsive and that cannot be cured by the governing body:

a.A guarantee to accompany the bid pursuant to section 21 of P.L.1971, c.198 (C.40A:11-21);

b.A certificate from a surety company pursuant to section 22 of P.L.1971, c.198 (C.40A:11-22);

c.A statement of corporate ownership pursuant to section 1 of P.L.1977, c.33 (C.52:25-24.2);

d.A listing of subcontractors pursuant to section 16 of P.L.1971, c.198 (C.40A:11-16);

e.A document provided by the contracting agent in the bid plans, specifications, or bid proposal documents for the bidder to acknowledge the bidder's receipt of any notice or revisions or addenda to the advertisement or bid documents.

f.(Deleted by amendment, P.L.2009, c.315.)

L.1999, c.39, s.2; amended 2004, c.57, s.1; 2009, c.315, s.1.



Section 40A:11-23.3 - Withdrawal Of Public Works Bid.

40A:11-23.3 Withdrawal of public works bid.

3. a. In the case of a bidding process for a public works contract, a bidder may request withdrawal of a bid, due to a mistake on the part of the bidder, within five business days after a bid opening. As used in this section, "mistake" shall have the same meaning as provided in paragraph 42 of section 2 of P.L.1971, c.198 (C.40A:11-2).
b.To request the withdrawal of a public works bid, a bidder shall submit a request for withdrawal in writing by certified or registered mail to the address to which the bid was submitted. The request shall be effective upon mailing. The request shall include evidence, including any pertinent documents, demonstrating that a mistake was made and was of so great a consequence that:
(1)the enforcement of the contract, if actually made, would be unconscionable;
(2)the mistake relates to a material feature of the bid;
(3)the mistake occurred notwithstanding the fact that the bidder exercised reasonable care in preparation of the bid; and
(4)the bidder making the mistake is able to get relief by way of withdrawing the bid without serious prejudice to the contracting unit, except for the loss of the bargain to the contracting unit.
c.A purchasing agent qualified pursuant to subsection b. of section 9 of P.L.1971, c.198 (C.40A:11-9), or legal counsel for the contracting unit, or the chief administrative officer of the contracting unit, shall review the request for bid withdrawal. No later than the next meeting of the governing body of the contracting unit following receipt of the withdrawal request, the individual responsible for reviewing the request shall make a recommendation to the governing body of the contracting unit concerning the disposition of the request. The governing body of the contracting unit shall act upon the request to withdraw the bid no later than at its next regular meeting.
d.The purchasing agent, legal counsel, or chief administrative officer responsible for reviewing the request pursuant to subsection b. of this section, shall act in good faith in reviewing the request and in making a recommendation to the governing body concerning the disposition of a request to withdraw a bid.
e. A contracting unit whose governing body grants a request to withdraw a bid shall return the bid guarantee to the bidder. Once the decision to approve the withdrawal is made, the contracting unit shall continue the award process with the remaining bids.
f.If a bidder withdraws a bid, the bidder shall be disqualified from future bidding on the same project, including whenever all bids are rejected pursuant to section 21 of P.L.1999, c.440 (C.40A:11-13.2).

L.2010, c.108, s.3.



Section 40A:11-23.4 - "Bulletin Nj."

40A:11-23.4 "Bulletin NJ."

1. a. The Division of Local Government Services in the Department of Community Affairs, in consultation with the Office of Information Technology, shall design, develop, and maintain a single, searchable Internet database, to be known as "Bulletin NJ," that contains and displays information on requests for proposals and other government procurement opportunities published by a contracting unit or a board of education, as defined by N.J.S.18A:18A-2.

b.Each entry in the Internet database shall include information as required pursuant to rules and regulations adopted by the Division of Local Government Services.

c.In addition to the requirements specified in subsection a. of this section, the Internet database shall:

(1)be accessible from the Division of Local Government Services Internet website;

(2)display all of the information required by subsection b. of this section;

(3)be searchable by the name of the contracting unit or board of education publishing the request for proposals;

(4)be reviewed and updated at least once per month or more frequently as new information becomes available or changes are necessary; and

(5)provide an opportunity for the public to submit input and feedback concerning the utility of the Internet database and recommendations for its improvement.

d.All contracting units and boards of education, as defined by N.J.S.18A:18A-2, are directed to submit information as required pursuant to rules and regulations adopted by the Division of Local Government Services.

e.Nothing in this section shall require the disclosure of information deemed confidential by State or federal law.

f.Nothing in this section shall be interpreted to invalidate or otherwise impact an otherwise valid contract entered in to pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) or the "Public School Contracts Law," N.J.S.18A:18A-1 et seq.

L.2011, c.71, s.1.



Section 40A:11-23.5 - Rules, Regulations.

40A:11-23.5 Rules, regulations.

2.The Division of Local Government Services in the Department of Community Affairs shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act.

L.2011, c.71, s.2.



Section 40A:11-24 - Time For Making Awards; Deposits Returned

40A:11-24. Time for making awards; deposits returned
Time for making awards; deposits returned. a. The contracting unit shall award the contract or reject all bids within such time as may be specified in the invitation to bid, but in no case more than 60 days, except that the bids of any bidders who consent thereto may, at the request of the contracting unit, be held for consideration for such longer period as may be agreed. All bid security, except the security of the three apparent lowest responsible bidders, shall be returned, unless otherwise requested by the bidder, within 10 days after the opening of the bids, Sundays and holidays excepted, and the bids of such bidders shall be considered as withdrawn. Within three days, Sundays and holidays excepted, after the awarding and signing of the contract and the approval of the contractor's performance bond, the bid security of the remaining unsuccessful bidders shall be returned to them.

b. The contract shall be signed by all parties within the time limit set forth in the specifications, which shall not exceed 21 days, Sundays and holidays excepted, after the making of the award; provided, however, that all parties to the contract may agree to extend the limit set forth in the specifications beyond the 21 day limit required in this subsection. The contractor, upon written request to the contracting unit, is entitled to receive, within seven days of the request, an authorization to proceed pursuant to the terms of the contract on the date set forth in the contract for work to commence, or, if no date is set forth in the contract, upon receipt of authorization. If for any reason the contract is not awarded and the bidders have paid for or paid a deposit for the plans and specifications to the contracting unit, the payment or deposit shall immediately be returned to the bidders when the plans and specifications are returned in reasonable condition within 90 days of notice that the contract has not been awarded.

L.1971, c.198, s.24; amended by L. 1975, c. 353, s. 14; 1977, c. 53, s. 8; 1983, c. 175; 1987, c. 48, s. 2.



Section 40A:11-25 - General Power To Provide Qualification For Bidders.

40A:11-25 General power to provide qualification for bidders.

25.The governing body of any contracting unit may establish reasonable regulations appropriate for controlling the qualifications of prospective bidders upon contracts to be awarded on behalf of the contracting unit, by the class or category of goods or services to be provided or performed, which may fix the qualifications required according to the financial ability and experience of the bidders and the capital and equipment available to them pertinent to and reasonably related to the class or category of goods or services to be provided or performed in the performance of any such contract, and may require each bidder to furnish a statement thereof; and if such governing body is not satisfied with the qualifications of any bidder as founded upon such statement, it may refuse to furnish the bidder with any plans or specifications for any public contract or consider any bid made by the bidder for any contract.

Prior to the adoption of any such regulations, a contracting unit shall submit them to a public hearing. Notice of the hearing and a general description of the subject matter of the regulations to be adopted shall be published in not less than two newspapers circulating in the county or municipality in which the contracting unit is located. Publication shall precede by at least 20 days the date set in the notice for the hearing. The clerk or secretary of the governing body of the contracting unit shall keep a record of the proceedings and of the testimony of any citizen or prospective bidder. Within 10 days after the completion of the hearings, the proposed regulations and a true copy of the hearings shall be forwarded to the Director of the Division of Local Government Services for the director's approval. This approval shall be indicated by a letter from the director to the governing body of the contracting unit. If the director fails to approve or disapprove the regulations within 30 days of their receipt by the director, they shall take effect without the director's approval. The director may disapprove such proposed regulations only if the director finds that:

(a)They are written in a manner which will unnecessarily discourage full, free and open competition; or

(b)They unnecessarily restrict the participation of small businesses in the public bidding process; or

(c)They create undue preferences; or

(d)They violate any other provision of this act, or any other law.

If the director disapproves such proposed regulations within the 30-day period prescribed, they shall be of no force and effect and may not be required as a condition to the acceptance of a bid on any public contract by the contracting unit. Any appeal from a decision of the director to the Local Finance Board shall be subject to the provisions of the "Local Government Supervision Act (1947)", P.L.1947, c.151 (C.52:27BB-1 et seq.).

No qualification rating of any bidder shall be influenced by the bidder's race, religion, sex, national origin, nationality or place of residence or business.

Nothing contained in this act shall limit the right of any court to review a refusal to furnish any such plans or specifications or to consider any bid on any contract advertised.

Any such governing body may adopt a standard form of statement or questionnaire for bidders on public works contracts, and in such case their action shall be governed as provided herein.

L.1971,c.198,s.25; amended 1999, c.440, s.32.



Section 40A:11-26 - Standard Questionnaire; Effect Of Unsatisfactory Answers.

40A:11-26 Standard questionnaire; effect of unsatisfactory answers.

26.The governing body of any contracting unit may adopt a standard form of statement or questionnaire for bidders and may require from any person proposing to bid upon any such contract a statement or answers showing the bidder's financial ability and experience in performing public sector work and describing the equipment available to such bidder in the performance of such contract, and if not satisfied with the sufficiency of this statement or answers may refuse to furnish plans and specifications to the bidder.

L.1971,c.198,s.26; amended 1999, c.440, s.33.



Section 40A:11-27 - Standard Statements And Questionnaires; Prospective Bidders; Responses.

40A:11-27 Standard statements and questionnaires; prospective bidders; responses.

27.Such statements and questionnaires shall be standardized for like classes of goods or services to be submitted to prospective bidders who may be required to respond to questions under oath. The statement or answer shall disclose fully the financial ability, adequacy of plant and equipment, organization and prior experience of the prospective bidder, and such other pertinent and material facts as may be required.

L.1971,c.198,s.27; amended 1999, c.440, s.34.



Section 40A:11-28 - Classification Of Prospective Bidders; Notice.

40A:11-28 Classification of prospective bidders; notice.

28.Prospective bidders shall be classified as to the character and amount of goods or services contracts as to which they shall be qualified to submit bids, and bids shall be accepted only from persons so qualified. The classification shall be made and an immediate notice thereof shall be sent to the prospective bidders by certified or registered mail within eight days after the date of receipt of the responsive statement or answers.

L.1971,c.198,s.28; amended 1999, c.440, s.35.



Section 40A:11-29 - Reclassification Of Prospective Bidders; Request For; Time Limit.

40A:11-29 Reclassification of prospective bidders; request for; time limit.

29.If any person, after being notified of a classification, shall be dissatisfied therewith or with the classification of other bidders, that person may request in writing a hearing before such governing body, and may present such further evidence with respect to the financial responsibility, organization, plant and equipment, or experience of that person or other prospective bidders as might tend to justify a different classification.

Where a request is made for the change of classification of another prospective bidder, the applicant therefor shall notify such other bidder by certified or registered mail of the time and place of hearing, as fixed by the governing body, and at the hearing shall present satisfactory evidence that the notice was served as herein required, before any matters pertaining to a change of classification of such other bidder shall be taken up. After hearing such evidence the governing body may, in its discretion, by appropriate action, change or retain the classification of any bidder.

No change in classification to be effective for any contract where bidding therefor has been duly advertised, shall be made unless the written request therefor shall have been received at least 20 days before the final day for submission of bids.

All requests for change in classification and notice of any action sent by certified or registered mail to the parties directly affected thereby, shall be acted upon by the governing body concerned at least eight days prior to the date fixed for the next opening of bids on any contract or contracts for which such persons might be qualified to bid as a result of the reclassification.

L.1971,c.198,s.29; amended 1999, c.440, s.36.



Section 40A:11-30 - Board Of Review Upon Classification; Membership, et Cetera

40A:11-30. Board of review upon classification; membership, et cetera
There is hereby established a board of review upon classification and reclassification of prospective bidders. This board shall consist of one member of the governing body of the contracting unit concerned and two citizens of the county or municipality to be designated by such governing body. In all counties having a county supervisor, he shall be a member of the board of review instead of one of the citizens. The clerk of the contracting unit shall be the secretary of the board of review and shall keep a complete record of its proceedings and decisions. The members of the board shall serve without compensation.

L.1971, c. 198, s. 30, eff. July 1, 1971.



Section 40A:11-31 - Reconsideration By Board Of Review; Request For; Time Limit.

40A:11-31 Reconsideration by board of review; request for; time limit.

31.Any prospective bidder who is dissatisfied with an original classification or reclassification may upon receipt of notice thereof, request in writing a hearing of the matter before the board of review. The request shall be filed with the contracting agent and the secretary of the board.

The board shall hold a hearing at which the prospective bidder shall be entitled to be heard and to submit additional information.

The board shall review the responsibility of all prospective bidders who have filed statements or answers, considering both the statement, answers and any additional information given at the hearing, and shall certify to the contracting unit concerned, its decision as to the original classifications or reclassifications, if any. The decisions shall be made by a majority vote.

In order for any change in classification by the board to be effective for a contract previously advertised, the request shall be filed not less than five days prior to the final day for submission of bids, and the board shall hold a hearing and act upon the request not less than two days prior to the date fixed for the next opening of bids on any public works contract for which such prospective bidders might be qualified to bid as a result of the reclassification.

L.1971,c.198,s.31; amended 1999, c.440, s.37.



Section 40A:11-32 - Rejection Of Bids After Qualification Of Bidder; Hearing.

40A:11-32 Rejection of bids after qualification of bidder; hearing.

32.Nothing herein contained shall be construed as depriving any governing body of the right to reject a bid at any time prior to the actual award of a contract, where the circumstances of the prospective bidder have changed subsequent to the qualification and classification of the bidder, which in the opinion of the awarding contracting unit would adversely affect the responsibility of the bidder. Before taking final action on any such bid, the contracting agent concerned shall notify the bidder and afford the bidder an opportunity to present any additional information which might tend to sustain the existing classification.

No person shall be qualified to bid on any contract unless that person shall have submitted a statement or answers as herein required within a period of six months preceding the date of opening of bids for the contract, if the bidders thereon are required to be classified hereunder. In any case where the contracting unit shall require classification of the bidders in compliance with these sections, each bidder on any contract shall be required to submit a statement listing the changes in the statement or answers herein required as part of the bidder's bid submission.

L.1971,c.198,s.32; amended 1999, c.440, s.38.



Section 40A:11-33 - Forfeiture Of Deposit In Certain Cases

40A:11-33. Forfeiture of deposit in certain cases
A deposit made by any person who makes or causes to be made a false, deceptive or fraudulent statement or answers in response to a questionnaire or in the course of a hearing hereunder may be caused to be forfeited, as liquidated damages by and to the contracting unit.

L.1971, c. 198, s. 33, eff. July 1, 1971.



Section 40A:11-34 - Penalties For False Statements

40A:11-34. Penalties for false statements
Any person who makes or causes to be made, a false, deceptive or fraudulent statement in the statement or answers in response to the questionnaire, or in the course of any hearing hereunder, shall be guilty of a misdemeanor, and upon conviction shall be punishable by a fine of not less than $100.00 nor more than $1,000.00, and shall be permanently disqualified from bidding on all public work or contracts of the contracting unit which submitted the questionnaire; or, in the case of an individual or an officer or employee charged with the duty of responding to the questionnaire for a person, firm, copartnership, association or corporation, by such fine or by imprisonment, not exceeding 6 months, or both.

L.1971, c. 198, s. 34, eff. July 1, 1971.



Section 40A:11-35 - Indemnity Agreements; Federal Projects For Benefit Of Municipality

40A:11-35. Indemnity agreements; Federal projects for benefit of municipality
Any contracting unit may enter into an agreement indemnifying the United States of America, or any board, body, officer or agency thereof, from loss or damage to the property of others resulting from the furtherance of any project, undertaken or to be undertaken by the Federal Government for the benefit of such contracting unit where the cost or any part thereof is to be paid out of Federal funds.

L.1971, c. 198, s. 35, eff. July 1, 1971.



Section 40A:11-36 - Sale Or Other Disposition Of Personal Property.

40A:11-36 Sale or other disposition of personal property.

36.Any contracting unit by resolution of its governing body may authorize by sealed bid or public auction the sale of its personal property not needed for public use.

(1)If the estimated fair value of the property to be sold exceeds 15 percent of the bid threshold in any one sale and it is neither livestock nor perishable goods, it shall be sold at public sale to the highest bidder.

(2)The contracting unit need not advertise for bids when it makes any such sale to the United States, the State of New Jersey, another contracting unit, any body politic to which it contributes tax raised funds, any foreign nation which has diplomatic relations with the United States, or any governmental unit in the United States.

(3)Notice of the date, time and place of the public sale together with a description of the items to be sold and the conditions of sale shall be published in an official newspaper. Such sale shall be held not less than seven nor more than 14 days after the latest publication of the notice thereof.

(4)If no bids are received the property may then be sold at private sale without further publication or notice thereof, but in no event at less than the estimated fair value; or the contracting unit may if it so elects reoffer the property at public sale. As used herein, "estimated fair value" means the market value of the property between a willing seller and a willing buyer less the cost to the contracting unit to continue storage or maintenance of any personal property not needed for public use to be sold pursuant to this section.

(5)A contracting unit may reject all bids if it determines such rejection to be in the public interest. In any case in which the contracting unit has rejected all bids, it may readvertise such personal property for a subsequent public sale. If it elects to reject all bids at a second public sale, pursuant to this section, it may then sell such personal property without further publication or notice thereof at private sale, provided that in no event shall the negotiated price at private sale be less than the highest price of any bid rejected at the preceding two public sales and provided further that in no event shall the terms or conditions of sale be changed or amended.

(6)If the estimated fair value of the property to be sold does not exceed the applicable bid threshold in any one sale or is either livestock or perishable goods, it may be sold at private sale without advertising for bids.

(7)Notwithstanding the provisions of this section, by resolution of the governing body, a contracting agent may include the sale of personal property no longer needed for public use as part of specifications to offset the price of a new purchase.

L.1971,c.198,s.36; amended 1999, c.440, s.39.



Section 40A:11-37 - Division Of Local Government Services To Assist Contracting Units.

40A:11-37 Division of Local Government Services to assist contracting units.

37.The Division of Local Government Services in the Department of Community Affairs is hereby authorized to assist contracting units in all matters affecting the administration of this law.

L.1971,c.198,s.37; amended 1999, c.440, s.40.



Section 40A:11-37.1 - Rules.

40A:11-37.1 Rules.

44.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Director of the Division of Local Government Services after consultation with the Commissioner of Education may adopt rules implementing the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) and the "Public School Contracts Law," N.J.S.18A:18A-1 et seq.

L.1999,c.440,s.44.



Section 40A:11-38 - Statutes Repealed

40A:11-38. Statutes repealed
The following sections, chapter and acts, together with all amendments and supplements thereto, are hereby repealed:

Chapter 25 of Title 40 of the Revised Statutes;

Sections 40:9-3; 40:15-1; 40:50-1 to 40:50-5 inclusive and 40:50-7, of the Revised Statutes;

Laws of 1943, c. 198 (C. 40:50-5.1 to C. 40:50-5.4 inclusive);

Laws of 1945, c. 158 (C. 40:50-5.5);

Laws of 1945, c. 160 (C. 40:50-5.6);

Laws of 1949, c. 67 (C. 40:50-8);

Laws of 1962, c. 168 (C. 40:50-5.7);

Laws of 1953, c. 395 (C. 40:25-1.1);

Laws of 1964, c. 245 (C. 40:50-7.1 to C. 40:50-7.3 inclusive);

Laws of 1967, c. 228 (C. 40:23-6.34 to C. 40:23-6.37 inclusive);

L.1969, c. 104, s. 1 (C. 40:25-4.5).

L.1971, c. 198, s. 38, eff. July 1, 1971.



Section 40A:11-39 - Effective Date

40A:11-39. Effective date
This act shall take effect July 1, 1971 but any action, purchase, sale, contract or agreement taken, made or entered into prior to this date pursuant to any of the acts, amendments and supplements hereby repealed are hereby validated and confirmed, provided that in no event shall a lease entered into prior to the effective date of this act be renewed or extended, except in accordance with the terms and provisions of this act.

L.1971, c. 198, s. 39, eff. July 1, 1971.



Section 40A:11-40 - Authorization To Purchase Specific Materials At Auction; Procedure

40A:11-40. Authorization to purchase specific materials at auction; procedure
1. Notwithstanding any provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), to the contrary, the governing body may by resolution authorize the purchasing agent of the contracting unit to purchase specific materials at auction for a price not to exceed 85% of the price of equivalent materials as determined pursuant to this section. Such resolution shall be adopted at least 10 days prior to the auction and shall be filed with the Director of the Division of Local Government Services within 3 days of its adoption. Any such auction shall be open to any person to attend and bid on such materials, shall be conducted pursuant to N.J.S.12A:2-328, and shall be conducted by a licensed auctioneer. Prior to adoption of the resolution, the purchasing agent shall solicit at least three written quotations of prices for which new materials equivalent to those to be purchased at auction were actually sold within the previous year. The lowest of the three prices so quoted shall be the determining price quotation for the authorization to purchase at auction for a price not to exceed 85% thereof. The authorizing resolution adopted by the governing body shall set forth the three price quotations so quoted and the sources thereof, and shall state that the expenditure of money for the purchase is not made in violation of N.J.S.40A:4-57, and has been properly certified by the chief finance officer of the local unit.

Any purchasing agent who shall purchase materials at auction pursuant to this section shall, within 14 days of the occurrence of such auction, file a report with the clerk of the governing body and the director, setting forth: the nature, quantity and price of the materials so purchased; the three price quotations solicited prior to such auction, and the sources thereof; and, the name and license number of the auctioneer who conducted such auction.

L.1979,c.222,s.1; amended 1994,c.114,s.10.



Section 40A:11-41 - Definitions.

40A:11-41 Definitions.

1.As used in this act:

a."County or municipal contracting agency" shall mean the governing body of a county or municipality or any department, board, commission, committee, authority or agency of a county or municipality but shall not include school districts;

b."Minority group members" shall mean persons who are black, Hispanic, Portuguese, Asian-American, American Indian or Alaskan natives;

c."Qualified women's business enterprise" shall mean a business which has its principal place of business in this State, is independently owned and operated, is at least 51% owned and controlled by women and is qualified pursuant to section 25 of P.L. 1971, c. 198 (C. 40A:11-25);

d."Qualified minority business enterprise" shall mean a business which has its principal place of business in this State, is independently owned and operated, is at least 51% owned and controlled by minority group members and is qualified pursuant to section 25 of P.L. 1971, c. 198 (C. 40A:11-25);

e."Qualified small business enterprise" shall mean a business which has its principal place of business in this State, is independently owned and operated and meets all other qualifications as may be established in accordance with P.L. 1981, c. 283 (C. 52:27H-21.1 et seq.);

f."Set-aside contracts" shall mean (1) a contract for goods, equipment, construction, or services which is designated as a contract for which bids are invited and accepted only from qualified small business enterprises, qualified veteran business enterprises, qualified minority business enterprises or qualified women's business enterprises, as appropriate, (2) a portion of a contract when that portion has been so designated, or (3) any other purchase or procurement so designated;

g."Total procurements" shall mean all purchases, contracts or acquisitions of a county or municipal contracting agency, whether by competitive bidding, single source contracting, or other method of procurement, as prescribed or permitted by law;

h."Veteran" shall have the same meaning as set forth in subsection b. of N.J.S.11A:5-1, except that the veteran shall present to the Adjutant General of the Department of Military and Veterans' Affairs sufficient evidence of a record of service and receive a determination of status no later than the date established for the submission of bids; and

i."Qualified veteran business enterprise" shall mean a business which has its principal place of business in this State, is independently owned and operated, is at least 51% owned and controlled by a veteran or that wherein at least twenty five percent of the required workforce for the contract are veterans, including new hires if additional workers are required to perform the contract, and is qualified pursuant to section 25 of P.L.1971, c.198 (C.40A:11-25). The business shall also submit forms quarterly to the contracting agency showing proof of veteran status for all the veteran employees.

L.1985, c.482, s.1; amended 2013, c.5, s.1.



Section 40A:11-42 - Set-aside Programs Authorized.

40A:11-42 Set-aside programs authorized.

2. a. The governing body of a county or municipality may, by ordinance or resolution, as appropriate, establish a qualified minority business enterprise set-aside program. In authorizing such a program, the governing body of a county or municipality shall establish a goal for its contracting agencies of setting aside a certain percentage of the dollar value of total procurements to be awarded as set-aside contracts to qualified minority business enterprises.

b.The governing body of a county or municipality may, by ordinance or resolution, as appropriate, establish a qualified women's business enterprise set-aside program. In authorizing such a program, the governing body of a county or municipality shall establish a goal for its contracting agencies of setting aside a certain percentage of the dollar value of total procurements to be awarded as set-aside contracts to qualified women's business enterprises.

c.The governing body of a county or municipality may, by ordinance or resolution, as appropriate, establish a qualified small business enterprise set-aside program. In authorizing such a program, the governing body of a county or municipality shall establish a goal for its contracting agencies of setting aside a certain percentage of the dollar value of total procurements to be awarded as set-aside contracts to qualified small business enterprises.

d.The governing body of a county or municipality may, by ordinance or resolution, as appropriate, establish a qualified veteran business enterprise set-aside program. In authorizing such a program, the governing body of a county or municipality shall establish a goal for its contracting agencies of setting aside a certain percentage of the dollar value of total procurements to be awarded as set-aside contracts to qualified veteran business enterprises.

L.1985, c.482, s.2; amended 2013, c.5, s.2.



Section 40A:11-43 - Attainment Of Goals.

40A:11-43 Attainment of goals.

3. a. Any goal established pursuant to section 2 of this act may be attained by requiring that a portion of a contract be subcontracted to a qualified small business enterprise, qualified veteran business enterprise, qualified minority business enterprise or qualified women's business enterprise, in addition to designating entire contracts to these enterprises.

b.Each contracting agency shall make a good faith effort to attain any goal established by its governing body. The governing body shall evaluate each contracting agency's efforts by comparing the percentage of the dollar value of a contracting agency's total procurements awarded to qualified small business enterprises, qualified veteran business enterprises, qualified minority business enterprises or qualified women's business enterprises, as appropriate, to the percentage of the dollar value of the county's or municipality's total procurements awarded to qualified small business enterprises, qualified veteran business enterprises, qualified minority business enterprises or qualified women's business enterprises, as appropriate.

L.1985, c.482, s.3; amended 2013, c.5, s.3.



Section 40A:11-44 - "Local Public Contracts Law" Applicable

40A:11-44. "Local Public Contracts Law" applicable
All provisions of the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.) and any supplements thereto, shall apply to purchases, contracts and agreements made pursuant to this act unless otherwise superseded by the provisions of this act.

L. 1985, c. 482, s. 4, eff. Jan. 17, 1986.



Section 40A:11-45 - Designation As Set-aside.

40A:11-45 Designation as set-aside.

5.Notwithstanding the provisions of any law to the contrary, a contracting agency of a county or municipality which has established a qualified small business enterprise set-aside program, a qualified veteran business enterprise set-aside program, a qualified minority business enterprise set-aside program or a qualified women's business enterprise set-aside program shall designate that a contract, subcontract or other means of procurement of goods, services, equipment, or construction be awarded to a qualified small business enterprise, a qualified veteran business enterprise, a qualified minority business enterprise or a qualified women's business enterprise, if a contracting agency is likely to receive bids from at least two qualified small business enterprises, qualified veteran business enterprises, qualified minority business enterprises or qualified women's business enterprises, as appropriate, at a fair and reasonable price.

Such designations shall be made prior to any advertisement for bids, if required. Once designated, the advertisement for bids, if necessary, shall indicate that the contract to be awarded is a qualified small business enterprise set-aside contract, qualified veteran business enterprise set-aside contract, a qualified minority business enterprise set-aside contract or a qualified women's business enterprise set-aside contract, as appropriate. All advertisements for bids shall be published in at least one newspaper which will best provide notice thereof to qualified small business enterprises, qualified veteran business enterprises, qualified minority business enterprises or to qualified women's business enterprises, as appropriate, sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding, but shall not be published less than 10 days prior to that date.

L.1985, c.482, s.5; amended 2013, c.5, s.4.



Section 40A:11-46 - Set-aside Cancellation.

40A:11-46 Set-aside cancellation.

6. a. If the contracting agency determines that two bids from qualified small, qualified veteran, qualified minority or qualified women's businesses cannot be obtained, the contracting agency may withdraw the designation of the set-aside contract and resolicit bids on an unrestricted basis pursuant to the provisions of P.L. 1971, c. 198 (C. 40A:11-1 et seq.). The cancelled designation shall not be considered in determining the percentage of contracts awarded pursuant to subsection b. of section 3 of this act.

b.If the contracting agency determines that the acceptance of the lowest responsible bid will result in the payment of an unreasonable price, the contracting agency shall reject all bids and withdraw the designation of the set-aside contract. Qualified small business enterprises, qualified veteran business enterprises, qualified minority business enterprises or qualified women's business enterprises, as appropriate, shall be notified in writing of the set-aside cancellation, the reasons for the rejection and the agency's intent to resolicit bids on an unrestricted basis pursuant to the provisions of P.L. 1971, c. 198 (C. 40A:11-1 et seq.). The cancelled bid solicitation shall not be considered in determining the percentage of contracts awarded pursuant to subsection b. of section 3 of this act.

L.1985, c.482, s.6; amended 2013, c.5, s.5.



Section 40A:11-47 - False Information; Penalties.

40A:11-47 False information; penalties.

7.Where the governing body of a county or municipality determines that a business has been classified as a qualified small business enterprise, qualified veteran business enterprise, qualified minority business enterprise or qualified women's business enterprise on the basis of false information knowingly supplied by the business and has been awarded a contract to which it would not otherwise have been entitled under this act, the governing body shall have the authority to:

a.Assess against the business any difference between the contract and what the governing body's cost would have been if the contract had not been awarded in accordance with the provisions of this act;

b.In addition to the amount due under subsection a., assess against the business a penalty in an amount of not more than 10% of the amount of the contract involved; and

c.Order the business ineligible to transact any business with the governing body or contracting agency of the governing body for a period to be determined by the governing body.

Prior to any final determination, assessment or order under this section, the governing body shall afford the business an opportunity for a hearing on the reasons for the imposition of the penalties set forth in subsection a., b. or c. of this section.

L.1985, c.482, s.7; amended 2013, c.5, s.6.



Section 40A:11-48 - Annual Agency Report.

40A:11-48 Annual agency report.

8.Each contracting agency of a county or municipality which has established a qualified small business enterprise set-aside program, a qualified veteran business enterprise set-aside program, a qualified minority business enterprise set-aside program or a qualified women's business enterprise set-aside program shall submit a report to its governing body by January 31 of each year describing the agency's efforts in attaining the set-aside goals and the percentage of the dollar value of total procurements awarded pursuant to subsection b. of section 3 of this act. The governing body shall publish a list of each agency's attainments in the immediately preceding local fiscal year, to include the county or municipal average, in at least one newspaper circulating in the county or municipality, as appropriate, by March 1 of each year.

L.1985, c.482, s.8; amended 2013, c.5, s.7.



Section 40A:11-49 - Rules, Regulations

40A:11-49. Rules, regulations
The Director of the Division of Local Government Services in the Department of Community Affairs may adopt rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) as he may deem necessary to effectuate the purposes of this act.

L. 1985, c. 482, s. 9, eff. Jan. 17, 1986.



Section 40A:11-50 - Process Of Resolution For Construction Contract Disputes.

40A:11-50 Process of resolution for construction contract disputes.

1.All construction contract documents entered into in accordance with the provisions of P.L.1971, c.198 (C.40A:11-1 et seq.) after the effective date of P.L.1997, c.371 (C.40A:11-50) shall provide that disputes arising under the contract shall be submitted to a process of resolution pursuant to alternative dispute resolution practices, such as mediation, binding arbitration or non-binding arbitration pursuant to industry standards, prior to being submitted to a court for adjudication. Nothing in this section shall prevent the contracting unit from seeking injunctive or declaratory relief in court at any time. The alternative dispute resolution practices required by this section shall not apply to disputes concerning the bid solicitation or award process, bid withdrawal, or to the formation of contracts or subcontracts to be entered into pursuant to P.L.1971, c.198 (C.40A:11-1 et seq.).
Notwithstanding industry rules or any provision of law to the contrary, whenever a dispute concerns more than one contract, such as when a dispute in a contract involving construction relates to a contract involving design, architecture, engineering or management, upon the demand of a contracting party, other interested parties to the dispute shall be joined unless the arbitrator or person appointed to resolve the dispute determines that such joinder is inappropriate. Notwithstanding industry rules or any provision of law to the contrary, whenever more than one dispute of a similar nature arises under a construction contract, or related construction contracts, upon the demand of a contracting party, the disputes shall be joined unless the arbitrator or person appointed to resolve the dispute determines that the disputes are inappropriate for joinder.
For the purposes of this section, the term "construction contract" means a contract involving construction, or a contract related thereto concerning architecture, engineering or construction management.

L.1997, c.371, s.1; amended 2010, c.108, s.2.



Section 40A:11-51 - Limitations On Awarding Public Contracts To Entities That Made Political Contributions; Authority Of Local Units, Nonpreemption By State Law.

40A:11-51 Limitations on awarding public contracts to entities that made political contributions; authority of local units, nonpreemption by State law.

1. a. A county, municipality, independent authority, board of education, or fire district is hereby authorized to establish by ordinance, resolution or regulation, as may be appropriate, measures limiting the awarding of public contracts therefrom to business entities that have made a contribution pursuant to P.L.1973, c.83 (C.19:44A-1 et seq.) and limiting the contributions that the holders of a contract can make during the term of a contract, notwithstanding the provisions and parameters of sections 1 through 12 of P.L.2004, c.19 (C.19:44A-20.2 et al.) and section 22 of P.L.1973, c.83 (C.19:44A-22).

b.The provisions of P.L.2004, c.19 shall not be construed to supersede or preempt any ordinance, resolution or regulation of a unit of local government that limits political contributions by business entities performing or seeking to perform government contracts. Any ordinance, resolution or regulation in effect on the effective date of P.L.2004, c.19 shall remain in effect and those adopted after that effective date shall be valid and enforceable.

c.An ordinance, resolution or regulation adopted or promulgated as provided in this section shall be filed with the Secretary of State.

L.2005,c.271,s.1.



Section 40A:12-1 - Short Title

40A:12-1. Short title
This act shall be known and be cited as the "Local Lands and Buildings Law."

L.1971, c. 199, s. 1, eff. July 1, 1971.



Section 40A:12-2 - Definitions

40A:12-2. Definitions
2. Definitions. The following words shall have the following meanings, unless the context clearly indicates the contrary:

(a) "Acquire" shall include acquisition by gift, devise, purchase, exchange, grant, lease, condemnation, or installment purchase agreement unless otherwise indicated.

(b) "Buildings" shall include any building or buildings and any structures, improvements, ingress or egress, grounds or plazas, necessary and incidental to the purpose of the building and the safety, comfort and well-being of its occupants.

(c) "Capital improvements" shall include, in addition to buildings, any structures, fixtures, edifices, byways, parking lots, service facilities, and any other facility necessary and incidental to the lawful performance of any function of a county or municipality.

(d) "County" means any county of this State of whatever class.



(e) "Municipality" means any town, township, borough, village or city of whatever class heretofore or hereafter created under general or special charter.

(f) "Personal property" shall mean any personal property necessary and incidental to the furnishing, refurnishing or refurbishing of a building. "Personal property" shall also include, but not be limited to, office furniture, office equipment, office supplies, computers, computer equipment, telephone equipment, cameras, tractors, lawn mowers, dump trucks, golf carts, modular office trailers, tools, janitorial supplies and farm animals.

(g) "Real property" shall include, in addition to the usual connotations thereof, development rights or easements, or any right, interest or estate in the area extending above any real property, or capital improvement thereon, to such a height or altitude as any title, interest or estate in real property may extend, commonly known as "air rights."

(h) "Resolution" or "ordinance" when used in connection with the action of a county or municipality means a resolution or ordinance adopted by the governing body of the county or municipality. In any case in which a resolution or ordinance authorizing the expenditure of public moneys is required to be approved by any other board, body or commission of the State, county or municipality, "resolution" or "ordinance" shall mean also adopted or approved by the board, body or commission authorized to take such action on behalf of the State, county or municipality.

(i) "Sale" shall include the conveyance of any estate, interest, easement or title to, or the waiver, release, or modification of any conditions, restrictions or limitations on any real property, capital improvement or personal property of the county or municipality, but shall not include any lease or exchange of such property.

L.1971,c.199,s.2; amended 1992,c.157,s.4; 1995,c.12,s.1.



Section 40A:12-3 - Acquisition Of Lands And Buildings

40A:12-3. Acquisition of lands and buildings
(a) Any county or municipality may acquire, construct and maintain such buildings or other capital improvements as may be necessary and suitable for the performance of its functions, the accommodation of the courts required to be held in the county or municipality, the conduct of public business and the use of the county and municipal departments, officers, boards, commissions and agencies in charge of institutions and facilities and any other county or municipal public purposes, and from time to time as necessary, repair, alter, enlarge, rebuild, furnish, refurnish, refurbish or rehabilitate such buildings.

(b) Any county or municipality may acquire the necessary land for the construction thereon of buildings or other capital improvements or additions thereto and for suitable surrounding grounds and parking facilities to be used in connection therewith. Any such buildings, capital improvements or facilities may be constructed and maintained upon real property acquired by the county or municipality.

(c) A county or municipality may furnish and equip such buildings, improvements and facilities for the proper use thereof and may from time to time as may be necessary, repair and replace the furnishings and equipment thereof.

L.1971, c. 199, s. 3, eff. July 1, 1971.



Section 40A:12-4 - Further Acquisitions Authorized.

40A:12-4 Further acquisitions authorized.

4.Any county or municipality may acquire:

(a)Any real property, capital improvement, personal property or any interest or estate whatsoever therein, including easements, water, water power, or water rights, either within or without the county or municipality, except that no such property belonging to the State or any of its agencies, a county or any municipality shall be acquired without its express consent;

(b)Any outstanding easement, right or interest in any real property, capital improvement or personal property previously acquired by the county or municipality which the governing body shall determine to be necessary or useful for the proper exercise of any power conferred or duty imposed upon the county or municipality by this or any other law; but this section shall not operate, or be construed, to repeal or supersede any law requiring the consent of any other county or municipality, or any State authority, department, agency or commission for the acquisition of any such property; or

(c)Any real property for the purpose of farmland preservation, which property may be resold or leased by the county or municipality with an agricultural deed restriction placed on the property by the county or municipality.

L.1971, c.199, s.4; amended 2009, s.147, s.1.



Section 40A:12-5 - Additional Powers

40A:12-5. Additional powers
5. (a) Any county, by resolution, or any municipality, by ordinance, may provide for the acquisition of any real property, capital improvement, or personal property:

(1) By purchase, gift, devise, lease, exchange, condemnation, or installment purchase agreement;

(2) Subject to lawful conditions, restrictions or limitations as to its use by the county or municipality, provided the governing body accepts such lawful conditions, restrictions or limitations. When any county or municipality shall have acquired any real property, capital improvement or personal property upon any lawful condition, restriction or limitation, it is hereby authorized to take such steps as may be necessary and proper to the compliance by the county or municipality with such lawful conditions, restrictions or limitations;

(3) Whether the acquisition of any real property is by lease, purchase, installment purchase agreement or exchange, the governing body may require the construction or repair of any capital improvement as a condition of acquisition.

(b) To the extent that the acquisition is by an installment purchase agreement, the obligation of the county or municipality shall be valid and binding for the term thereof which shall not be greater than 40 years and shall not be otherwise subject to annual appropriation, and the authorization of such obligation shall not be subject to any of the provisions of the "Local Bond Law," (N.J.S.40A:2-1 et seq.), except that

(1) the repayment schedule of the principal shall be consistent with the requirements of N.J.S.40A:2-26 et seq., unless otherwise approved by the Local Finance Board within the Division of Local Government Services in the Department of Community Affairs,

(2) a supplemental debt statement reflecting the principal sum of the installment purchase agreement shall be filed consistent with the provisions of N.J.S.40A:2-10; and

(3) to the extent that such supplemental debt statement reflects debt in excess of the debt limitations imposed on counties or municipalities, as appropriate, by N.J.S.40A:2-6 and not otherwise within the exceptions contained in N.J.S.40A:2-7, the county or municipality must obtain the approval of the Local Finance Board.

(c) Any county or municipality having acquired any real property, capital improvement or personal property or any real estate or interest therein, which acquisition or estate or interest shall have become unsuited or inconvenient for the use for which it was acquired, may, at any time convert a portion or the whole thereof to any other public use unless otherwise provided by law or by the terms of acquisition.

(d) Whenever the governing body of any county or municipality to which there has been conveyed any real property, capital improvement, or personal property subject to such lawful conditions, restrictions or limitations shall by ordinance, in the case of a municipality, and by resolution, in the case of a county, determine that said real property, capital improvement or personal property can no longer be used advantageously for the purposes for which the same were acquired by the county or municipality, said county or municipality may, by ordinance or resolution, authorize the sale or exchange pursuant to section 13 of this act of the interest of the county or municipality in said real property, capital improvement or personal property.

Whenever the county or municipality, by resolution or ordinance, as the case may be, determines that property, which has been acquired by purchase, gift, devise, lease, exchange or otherwise for a nominal or no consideration for a specific purpose, or subject to lawful conditions, restrictions or limitations as to its use, can no longer be used for the purposes for which acquired, it may offer or reconvey said property to the original grantor or his heirs for a similar or no consideration, prior to other disposition pursuant to section 13 of this act.

L.1971,c.199,s.5; amended 1992,c.157,s.5.



Section 40A:12-6 - Authorization To Incur Indebtedness And Make Appropriations

40A:12-6. Authorization to incur indebtedness and make appropriations
(a) Whenever, pursuant to law, a county or municipality is authorized to acquire or improve any real property or capital improvement, or both, or any personal property, the county or municipality may provide for the payment of the cost of such acquisition or improvement, or both, in whole or in part, by the incurring of indebtedness and issuance of bonds in accordance with the "Local Bond Law," (chapter 2 of Title 40A of the New Jersey Statutes) or by having provided an appropriation in the annual budget for the purpose, pursuant to the provisions of the "Local Budget Law," (chapter 4 of Title 40A of the New Jersey Statutes).

(b) Whenever, pursuant to law, a county or municipality is authorized to maintain or operate any real property, capital improvement, or personal property, or any facility, the county or municipality may provide for the payment of the cost of such maintenance or operation, or both, by budget appropriation in the manner provided by law, any sums obtained from earnings of such property or facility, if any, or from any other lawful revenue source, pursuant to the provisions of the "Local Budget Law" (chapter 4 of Title 40A of the New Jersey Statutes).

L.1971, c. 199, s. 6, eff. July 1, 1971.



Section 40A:12-7 - Subsequent Acquisition Of Outstanding Interests

40A:12-7. Subsequent acquisition of outstanding interests
Any county or municipality having acquired any real property, capital improvement or personal property or any estate or interest therein subject to any lawful conditions, restrictions or limitations upon its use may subsequently acquire such outstanding interest.

In any case in which a county or municipality seeks to acquire such interest or estate by purchase or condemnation, the amount to be paid to the owner of the reversionary or other private right or estate or expectancy shall be the value of such right, subject to the continued use of the property for the purpose or purposes for which it was acquired by the county or municipality.

L.1971, c. 199, s. 7, eff. July 1, 1971.



Section 40A:12-8 - Acquisition Of Interests In Lieu Of Enforcement Of Claims

40A:12-8. Acquisition of interests in lieu of enforcement of claims
When a county or municipality has or shall have acquired a lien or other interests by judgment, mortgage, tax, assessment, sale for taxes or assessments, or otherwise, against any real property, the county or municipality may purchase or otherwise acquire said real property or any interest therein, or any lien thereon, without the necessity of taking or completing the necessary proceedings in any court of competent jurisdiction to enforce its lien or to obtain satisfaction for its interest in said real property.

The consideration to be paid by such acquisition shall not exceed in any one case the approximate amount of the cost of the proceedings ordinarily incidental to the enforcement of the lien, or to obtain satisfaction for its interest in said real property, to be determined by resolution of the governing body of said county or municipality, except that in the case of the purchase or release of any tax lien of the State of New Jersey on real property, or of any right, title, interest or estate of the State in real property, arising out of any tax lien created or existing under Title 54 of the Revised Statutes, the consideration to be paid for the purchase or release of said lien or the assignment or the conveyance of the right, title, interest or estate of the State shall be such amount as may be agreed upon between the governing body of the county or municipality and the Director of the Division of Taxation in the Department of the Treasury, not exceeding the total amount of the tax assessed, with interest and costs, and the director is hereby authorized when in his judgment such action will better serve the interests of the State and the county or municipality (a) to propose a settlement and receive payment in satisfaction thereof, in an amount less than the tax assessed with interest and costs, and (b) to apportion said taxes, interest and costs in those cases where more than one parcel of property is involved.

L.1971, c. 199, s. 8, eff. July 1, 1971.



Section 40A:12-9 - Joint Departmental Acquisitions And Joint Use Of Buildings

40A:12-9. Joint departmental acquisitions and joint use of buildings
Any county or municipality may provide for the construction and maintenance of one or more buildings and structures for the use of any department or for the joint use of two or more departments and may acquire suitable land therefor. Where in any municipality there is a board having certain governmental functions as well as a governing body any two or more such bodies may join in the purchase or condemnation of land and the construction and maintenance of buildings for common use by such departments, parts thereof, or officers of the bodies so joining. Any such governing body may permit any such other body thereof the use of any land or building, or part thereof, controlled by it upon such terms as may be mutually agreed upon.

L.1971, c. 199, s. 9, eff. July 1, 1971.



Section 40A:12-10 - Joint Purchase Of Lands And Construction Of Buildings Or Other Capital Improvements For Joint Use

40A:12-10. Joint purchase of lands and construction of buildings or other capital improvements for joint use
Any county or municipality may contract with each other or with any other county or municipality for the purpose of acquiring land and constructing thereon a building or buildings or other capital improvements for their joint use. Title thereto shall be taken in the manner and their respective uses provided by agreement between the governing bodies thereof. The expense of acquisition of such land and the construction of a building or buildings or other capital improvements and of the maintenance thereof shall be divided in such manner as the governing bodies shall agree upon.

L.1971, c. 199, s. 10, eff. July 1, 1971.



Section 40A:12-10.1 - Contracts For Joint Acquisition Of Land For Recreation, Conservation Purposes.

40A:12-10.1 Contracts for joint acquisition of land for recreation, conservation purposes.

3. a. A municipality may contract with another municipality, a municipal utilities authority, or a school district for the purpose of acquiring land for recreation and conservation purposes, provided that the transaction does not violate any federal or State law and has a direct nexus to, and substantially furthers the core mission of, the respective municipal utilities authority or school district. Title to any land so acquired shall be taken in the manner provided by agreement between the participating entities. The expense of acquisition and maintenance of the land shall be divided in such manner as the parties shall agree upon.

b.Nothing in this section shall interfere with or limit the oversight authority of any State agency over a municipal utilities authority or school district.

c.For the purposes of this section, "recreation and conservation purposes" means the use of lands for beaches, biological or ecological study, boating, camping, fishing, forests, greenways, hunting, natural areas, parks, playgrounds, protecting historic properties, water reserves, watershed protection, wildlife preserves, active sports, or a similar use for either public outdoor recreation or conservation of natural resources, or both.

L.2001,c.283,s.3.



Section 40A:12-11 - Early Land Acquisition

40A:12-11. Early land acquisition
Any county, by resolution, or municipality, by ordinance, may acquire real property and any estate or interest therein, including a lease with option to purchase, which the governing body shall determine will be necessary or useful for the proper exercise of any power conferred upon the county or municipality by this or any other law, notwithstanding that the county or municipality will not make use of such estate or interest for a period not exceeding 10 years if:

(a) In the case of a county or municipality, (1) the county or municipality has adopted a capital budget pursuant to New Jersey Statutes 40A:4-43 to 40A:4-45 which shall include a program or project for the expenditure of public funds for capital purposes requiring, or likely requiring, the acquisition of such real property, and (2) the proposed use for which the real property may be acquired is in conformity with both the zoning ordinance and master plan of the municipality, where such have been adopted, and

(b) In the case of a county, the county shall enter into an agreement for payments in lieu of taxes with the municipality, in which case said payments shall not be less than the aggregate amount of taxes paid on all real property acquired by the county at the time of acquisition. Said agreement may be limited to the period during which the county has not initiated the program or project of expenditure of public funds for capital purposes adopted pursuant to its capital budget.

During the period prior to the initiation of a program or project for the expenditure of public funds for capital purposes pursuant to the capital budget of the county or municipality, the county or municipality shall have all the powers and duties of a private person for purposes of collection of rents, fees, service charges and the provision of safe, decent and sanitary housing, section 24 to the contrary notwithstanding. Housing facilities in being at the time of acquisition shall be operated, maintained and improved by the county or municipality, or where the county or municipality so elects, by a county or municipal housing authority created pursuant to the Local Housing Authorities Law, (P.L.1938, c. 19).

L.1971, c. 199, s. 11, eff. July 1, 1971.



Section 40A:12-12 - Acquisition Of Property In Other States; Necessity For And Manner Of Acquisition

40A:12-12. Acquisition of property in other States; necessity for and manner of acquisition
When a county, by resolution, or municipality, by ordinance, determines that any real property located in a foreign state is necessary to the beneficial use of property in this State owned by the county or municipality it may acquire such property located in a foreign state, either in the corporate name of the county or municipality or in the name of a trustee for the county or municipality.

In any case in which real property has been acquired pursuant to this section, and is determined by a county, by resolution, or a municipality, by ordinance, to no longer be necessary to the beneficial use of property in this State, said property shall be sold pursuant to the provisions of section 13 of this act. Such a determination shall be made in any case in which the real property in this State owned by the county or municipality, for whose beneficial use of which the real property located in the foreign state is purchased, shall have been sold or exchanged by the county or municipality.

L.1971, c. 199, s. 12, eff. July 1, 1971.



Section 40A:12-13 - Sales Of Real Property, Capital Improvements Or Personal Property; Exceptions; Procedure.

40A:12-13 Sales of real property, capital improvements or personal property; exceptions; procedure.

13.Sales of real property, capital improvements or personal property; exceptions; procedure. Any county or municipality may sell any real property, capital improvement or personal property, or interests therein, not needed for public use, as set forth in the resolution or ordinance authorizing the sale, other than county or municipal lands, real property otherwise dedicated or restricted pursuant to law, and, except as otherwise provided by law, all such sales shall be made by one of the following methods:

(a)By open public sale at auction to the highest bidder after advertisement thereof in a newspaper circulating in the municipality or municipalities in which the lands are situated, by two insertions at least once a week during two consecutive weeks, the last publication to be not earlier than seven days prior to such sale. In the case of public sales, the governing body may by resolution fix a minimum price or prices, with or without the reservation of the right to reject all bids where the highest bid is not accepted. Notice of such reservation shall be included in the advertisement of the sale and public notice thereof shall be given at the time of sale. Such resolution may provide, without fixing a minimum price, that upon the completion of the bidding, the highest bid may be accepted or all the bids may be rejected. The invitation to bid may also impose restrictions on the use to be made of such real property, capital improvement or personal property, and any conditions of sale as to buildings or structures, or as to the type, size, or other specifications of buildings or structures to be constructed thereon, or as to demolition, repair, or reconstruction of buildings or structures, and the time within which such conditions shall be operative, or any other conditions of sale, in like manner and to the same extent as by any other vendor. Such conditions shall be included in the advertisement, as well as the nature of the interest retained by the county or municipality. Such restrictions or conditions shall be related to a lawful public purpose and encourage and promote fair and competitive bidding of the county or municipality and shall not, in the case of a municipality, be inconsistent with or impose a special or higher standard than any zoning ordinance or building, plumbing, electrical, or similar code or ordinance then in effect in the municipality.

In any case in which a county or municipality intends to retain an estate or interest in any real property, capital improvement or personal property, in the nature of an easement, contingent or reversionary, the invitation to bid and the advertisement required herein shall require each bidder to submit one bid under each Option A and Option B below.

(1)Option A shall be for the real property, capital improvement or personal property subject to the conditions or restrictions imposed, or interest or estate retained, which the county or municipality proposes to retain or impose.

(2)Option B shall be for the real property, capital improvement or personal property to be sold free of all such restrictions, conditions, interests or estates on the part of the county or municipality.

The county or the municipality may elect or reject either or both options and the highest bid for each. Such acceptance or rejection shall be made not later than at the second regular meeting of the governing body following the sale, and, if the governing body shall not so accept such highest bid, or reject all bids, said bids shall be deemed to have been rejected. Any such sale may be adjourned at the time advertised for not more than one week without readvertising.

(b)At private sale, when authorized by resolution, in the case of a county, or by ordinance, in the case of a municipality, in the following cases:

(1)A sale to any political subdivision, agency, department, commission, board or body corporate and politic of the State of New Jersey or to an interstate agency or body of which the State of New Jersey is a member or to the United States of America or any department or agency thereof.

(2)A sale to a person submitting a bid pursuant to subsection (a) of this section, where all bids have been rejected, provided that the terms and price agreed to shall in no event be less than the highest bid rejected, and provided further that the terms and conditions of sale shall remain identical.

(3)A sale by any county or municipality, when it has or shall have conveyed its right, title and interest in any real property, capital improvement or personal property not needed for public use, and it was assumed and intended that there should be conveyed a good and sufficient title in fee simple to said real property, capital improvement or personal property, free of all encumbrances and the full consideration has been paid therefor, and it shall thereafter appear that the title conveyed was insufficient or that said county or municipality at the time of said conveyance was not the owner of some estate or interest in said real property, capital improvement or personal property or of some encumbrances thereon, and the county or municipality shall thereafter acquire a good and sufficient title in fee simple, free of all encumbrances of said real property, capital improvement or personal property or shall acquire such outstanding estate or interest therein or outstanding encumbrance thereon and said county or municipality, by resolution of the governing body and without the payment of any additional consideration, has deemed to convey or otherwise transfer to said purchaser, his heirs or assigns, such after-acquired title, or estate or interest in, or encumbrance upon, such real property, capital improvement or personal property to perfect the title or interest previously conveyed.

(4)A sale of an easement upon any real property previously conveyed by any county or municipality may be made when the governing body of any county, by resolution, or any municipality, by ordinance, has elected to release the public rights in the nature of easements, in, on, over or under any real property within the county or the municipality, as the case may be, upon such terms as shall be agreed upon with the owner of such lands, if the use of such rights is no longer desirable, necessary or required for public purposes.

(5)A sale to the owner of the real property contiguous to the real property being sold; provided that the property being sold is less than the minimum size required for development under the municipal zoning ordinance and is without any capital improvement thereon; except that when there is more than one owner with real property contiguous thereto, said property shall be sold to the highest bidder from among all such owners. Any such sale shall be for not less than the fair market value of said real property. When there is only one owner with real property contiguous to the property being sold, and the property is less than an eighth of the minimum size required for development under the municipal zoning ordinance and is without any capital improvement thereon, the fair market value of that property may be determined by negotiation between the local unit and the owner of the contiguous real property. The negotiated sum shall be subject to approval by resolution of the governing body, but in no case shall that sum be less than one dollar.

In the case of any sale of real property hereafter made pursuant to subsection (b) of this section, in no event shall the price agreed upon with the owner be less than the difference between the highest bid accepted for the real property subject to easements (Option A) and the highest bid rejected for the real property not subject to easements (Option B). After the adoption of the resolution or ordinance, and compliance by the owner of said real property with the terms thereof, said real property shall be free, and entirely discharged of and from such rights of the public and of the county or municipality, as the case may be, but no such release shall affect the right of lawful occupancy or use of any such real property by any municipal or private utility to occupy or use any such real property lawfully occupied or used by it. A list of the property so authorized to be sold, pursuant to subsection (b) of this section, together with the minimum prices, respectively, as determined by the governing body, shall be included in the resolution or ordinance authorizing the sale, and said list shall be posted on the bulletin board or other conspicuous space in the building which the governing body usually holds its regular meetings, and advertisement thereof made in a newspaper circulating in the municipality or municipalities in which the real property, capital improvement or personal property is situated, within five days following enactment of said resolution or ordinance. Offers for any or all properties so listed may thereafter be made to the governing body or its designee for a period of 20 days following the advertisement herein required, at not less than said minimum prices, by any prospective purchaser, real estate broker, or other authorized representative. In any such case, the governing body may reconsider its resolution or ordinance, not later than 30 days after its enactment, and advertise the real property, capital improvement, or personal property in question for public sale pursuant to subsection (a) of this section.

Any county or municipality selling any real property, capital improvement or personal property pursuant to subsection (b) of this section shall file with the Director of the Division of Local Government Services in the Department of Community Affairs, sworn affidavits verifying the publication of advertisements as required by this subsection.

(c)By private sale of a municipality in the following case: A sale to a private developer by a municipality, when acting in accordance with the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.).

All sales, either public or private, may be made for cash or upon credit. A deposit not exceeding 10% of the minimum price or value of the property to be sold may be required of all bidders. When made upon credit, the county or municipality may accept a purchase-money mortgage, upon terms and conditions which shall be fixed by the resolution of the governing body; provided, however, that such mortgage shall be fully payable within five years from the date of the sale and shall bear interest at a rate equal to that authorized under Title 31 of the Revised Statutes, as amended and supplemented, and the regulations issued pursuant thereto, or the rate last paid by the county or municipality upon any issue of notes pursuant to the "Local Bond Law" (N.J.S.40A:2-1 et seq.), whichever is higher. The governing body may, by resolution, fix the time for closing of title and payment of the consideration.

In all sales made pursuant to this section, the governing body of any county or municipality may provide for the payment of a commission to any real estate broker, or authorized representative other than the purchaser actually consummating such sale; provided, however, that no commission shall be paid unless notice of the governing body's intention to pay such a commission shall have been included in the advertisement of sale and the recipient thereof shall have filed an affidavit with the governing body stating that said recipient is not the purchaser. Said commissions shall not exceed, in the aggregate, 5% of the sale price, and be paid, where there has been a public sale, only in the event that the sum of the commission and the highest bid price does not exceed the next highest bid price (exclusive of any real estate broker's commission). As used in this section, "purchaser" shall mean and include any person, corporation, company, association, society, firm, partnership, or other business entity owning or controlling, directly or indirectly, more than 10% of the purchasing entity.

L.1971,c.199,s.13; amended 1975, c.73, s.1; 1975, c.339; 1976, c.137; 1979, c.388, s.10;1981, c.330, s.1; 1984, c.111; 1985, c.535; 1992, c.79, s.51; 2000, c.126, s.26.



Section 40A:12-13.1 - Sales Of Real Property, Capital Improvements Or Personal Property; Authorization By Resolution

40A:12-13.1. Sales of real property, capital improvements or personal property; authorization by resolution
The sale by any municipality of any real property, capital improvements or personal property, or interests therein, not needed for public use by public sale to the highest bidder pursuant to the provisions of subsection (a) of section 13 of P.L.1971, c. 199 (C. 40A:12-13) may be authorized by resolution of the municipality.

L.1973, c. 355, s. 1, eff. Dec. 28, 1973.



Section 40A:12-13.2 - Sales Of Real Property; Right Of First Refusal Of Contiguous Owners

40A:12-13.2. Sales of real property; right of first refusal of contiguous owners
Notwithstanding any provision of law to the contrary, whenever any municipality intends to sell real property which is less than the minimum size required for development under the municipal zoning ordinance and is without any capital improvements thereon, it shall accord the owner or owners of any real property contiguous to such real property the right to prior refusal to purchase such land.

L.1975, c. 73, s. 2, eff. May 1, 1975.



Section 40A:12-13.3 - Sale Of County Property To Municipality For Public Purposes

40A:12-13.3. Sale of county property to municipality for public purposes
Notwithstanding any provisions of law to the contrary, when any governing body of a county determines that all or any part of a tract of land, with or without improvements, owned by the county is not then needed for county purposes, it may, by resolution or ordinance, as appropriate, authorize a private sale and conveyance of the same, or any part thereof, to a municipality in the county without compliance with any other law governing disposal of lands by counties, for a consideration which may be nominal, and containing a limitation that such lands or buildings shall be used only for public purposes of such municipality, and that if said lands or buildings are not used in accordance with said limitation, title thereto shall revert to the county without any entry or reentry made thereon on behalf of such county.

L.1975, c. 75, s. 1, eff. May 1, 1975. Amended by L.1983, c. 534, s. 1, eff. Jan. 17, 1984.



Section 40A:12-13.4 - Conveyance To County

40A:12-13.4.Conveyance to county

Notwithstanding any law to the contrary, when the governing body of a municipality determines that all or part of a tract of land, with or without improvements, owned by the municipality is not then needed for municipal purposes, it may, by ordinance, authorize a private sale and conveyance of the property, or any part thereof, to the county in which it is located, without compliance with any other law governing disposal of lands by municipalities, for a consideration which may be nominal, and containing a limitation that the lands or buildings shall be used only for public purposes or the county, and that if the lands or buildings are not used in accordance with the limitation, title thereto shall revert to the municipality without any entry or reentry made thereon on behalf of the municipality.

L.1983,c.534,s.2.



Section 40A:12-13.5 - Sale, Lease Or Exchange Of Real Property Of Capital Improvement By Counties; Conditions; Fees

40A:12-13.5. Sale, lease or exchange of real property of capital improvement by counties; conditions; fees
1. a. In addition to any other applicable requirements of law, no county may sell, lease for a term of 20 years or more, or exchange any real property or capital improvement for any purpose unless the county first:

(1) Prepares a report identifying the reasons for, and all advantages and disadvantages and benefits and detriments of, the proposed sale, lease, or exchange; assessing the environmental and recreational impact of that proposed sale, lease, or exchange, including, but not limited to, the impact on endangered species and nongame species as defined and regulated pursuant to P.L.1973, c.309 (C.23:2A-1 et seq.), and endangered plant species as defined and regulated pursuant to P.L.1989, c.56 (C.13:1B-15.151 et seq.); and assessing the environmental and economic value of the real property or capital improvement proposed to be sold, leased, or exchanged under both its current and proposed use;

(2) Makes the report required to be prepared pursuant to paragraph (1) of this subsection available upon request, at no cost or at the cost of reproduction, to the public at least 30 days in advance of the date of the first scheduled public hearing required pursuant to paragraph (3) of this subsection, and at each of the two public hearings; and

(3) Conducts two public hearings on the proposed sale, lease, or exchange at least 14 days apart and at least 90 days in advance of the date of the proposed sale, lease, or exchange. Of the two public hearings, one shall be held in the county seat, and the other in the municipality wherein the real property or capital improvement proposed to be sold, leased, or exchanged is located or, if that is not practicable, in a municipality as close thereto as can reasonably be arranged. At each such hearing, the county shall explain the proposed sale, lease, or exchange and indicate the consideration to be received by the county for agreeing to the proposed sale, lease, or exchange.

Notwithstanding the provisions of this paragraph to the contrary, in the case of real property or a capital improvement that is proposed to be sold, leased, or exchanged which is located within the municipality that serves as the county seat, only one public hearing need be held.

b. The county may assess and collect a reasonable fee from any person to whom real property or a capital improvement may be sold, leased, or exchanged pursuant to this act, which fee shall cover the administrative and any other costs incurred by the county in complying with the provisions and requirements of this act. The fee shall be payable whether or not the real property or capital improvement is in fact eventually sold, leased, or exchanged to such person.

L.1993,c.36,s.1.



Section 40A:12-13.6 - Notice Of Public Hearing

40A:12-13.6. Notice of public hearing
2. In addition to any other applicable requirements of law, the county shall provide notice of any public hearing required pursuant to section 1 of this act at least 30 days in advance of the date of the hearing as follows:

a. By mailing a copy of the notice to:



(1) all parties to the proposed sale, lease, or exchange, if known;



(2) the governing body and municipal clerk of every municipality within the county; and

(3) any person who requests in writing of the county to receive in advance such notices;

b. By serving or mailing a copy of the notice on owners of all real property, as shown on the current tax duplicates, located within the State and within 200 feet in all directions of the real property or capital improvement that is the subject of the public hearing in the manner prescribed pursuant to subsection b. of section 7.1 of P.L.1975, c.291 (C.40:55D-12); and

c. By publishing the notice in a daily or weekly newspaper of general circulation in the county and in the municipality in which the real property or capital improvement proposed to be sold, lease, or exchanged is located.

L.1993,c.36,s.2.



Section 40A:12-13.7 - Contents Of Notice Of Public Hearing

40A:12-13.7. Contents of notice of public hearing
3. The following information shall be included in all notices required pursuant to section 2 of this act:

a. A general description and the location of the real property or capital improvement proposed to be sold, leased, or exchanged, including the street address, if any, and the lot and block numbers from the currently applicable municipal tax map. In the case of an exchange, the notice shall also include a general description and the location of the real property or capital improvement proposed to be transferred to the county, including the street address, if any, and the lot and block numbers from the currently applicable municipal tax map;

b. The name of the parties to the proposed sale, lease, or exchange, if known;

c. A description of the current and proposed use of the real property or capital improvement proposed to be sold, leased, or exchanged;

d. The date, time, and place of the public hearing;



e. A statement that the public may submit written comments to the county on or before the date of the public hearing;

f. A brief description of the comment procedures;



g. The name and address of the person in the county designated to receive written comments and to contact for additional information and copies of any reports, analyses, hearing transcripts, or appraisals of value prepared concerning the proposed sale, lease, or exchange; and

h. Any additional information considered by the county to be necessary or appropriate.

L.1993,c.36,s.3.



Section 40A:12-13.8 - Bid Acceptance By County; Conditions

40A:12-13.8. Bid acceptance by county; conditions
4. A county shall not accept any bid for any real property or capital improvement to be sold, leased for a term of 20 years or more, or exchanged pursuant to P.L.1971, c.199 (C.40A:12-1 et seq.) unless such acceptance is conditioned upon compliance with the requirements of this act. Upon fulfillment of those requirements, a county shall reaffirm its acceptance of, or reject, the bid based upon the report and the testimony taken at the public hearings required pursuant to section 1 of this act.

L.1993,c.36,s.4.



Section 40A:12-13.9 - Public Acquisition, Sale Of Real Property, Municipality, Certain; Authority Of Mayor.

40A:12-13.9 Public acquisition, sale of real property, municipality, certain; authority of mayor.

1.Notwithstanding any provision of law to the contrary, in the case of a municipality with a population of 265,000 or greater, according to the latest federal decennial census, that has adopted a "Mayor-Council Plan" of government pursuant to the provisions of the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), no resolution pertaining to a transfer, exchange, lease, acquisition, or sale of real property shall be adopted by the municipal council unless first presented by the mayor. Nothing in P.L.1971, c.199 (C.40A:12-1 et seq.) shall be interpreted as altering the separation of powers that exists in municipalities with a population of 265,000 or greater, according to the latest federal decennial census, that have adopted a "Mayor-Council" plan of government pursuant to the provisions of the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), or assigning to the municipal council in such municipalities the entire and exclusive function, including all constituent elements, of transferring, exchanging, leasing, acquiring, and conveying real property. In municipalities with a population of 265,000 or greater, according to the latest federal decennial census, that have adopted a "Mayor-Council" plan of government pursuant to the provisions of the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), all administrative functions pertaining to the transfer, exchange, lease, acquisition, and conveyance of municipal property, including identifying the parcels to be transferred, exchanged, leased, acquired, or conveyed, identifying prospective sellers, purchasers or transferees and negotiating the terms and conditions of sale, shall be exercised by the mayor or his designee, subject to approval by the municipal council.

L.2004,c.78,s.1.



Section 40A:12-14 - Leasing Of County Or Municipal Real Property, Capital Improvements Or Personal Property.

40A:12-14 Leasing of county or municipal real property, capital improvements or personal property.

14.Any county or municipality may lease any real property, capital improvement or personal property not needed for public use as set forth in the resolution or ordinance authorizing the lease, other than county or municipal real property otherwise dedicated or restricted pursuant to law, and except as otherwise provided by law, all such leases shall be made in the manner provided by this section.

(a)In the case of a lease to a private person, except for a lease to a private person for a public purpose as provided in subsection (j) of section 15 of P.L.1971, c.199 (C.40A:12-15) or for agricultural or horticultural use as provided in section 2 of P.L.2006, c.52 (C.40A:12-14.1) , said lease shall be made to the highest bidder by open public bidding at auction or by submission of sealed bids. Advertisement of the method of bidding shall be published in a newspaper circulating in the municipality or municipalities in which the leasehold is situated by two insertions at least once a week during two consecutive weeks; the lease publication to be not earlier than seven days prior to the letting of the lease. The governing body may, by resolution, fix a minimum rental with the reservation of the right to reject all bids where the highest bid is not accepted. Notice of such reservation shall be included in the advertisement of the letting of the lease and public notice thereof shall be given of the time of the letting of the lease. Such resolution may provide that upon the completion of the bidding, the highest bid may be accepted or all of the bids may be rejected. It shall also set out the conditions, restrictions and limitations upon the tenancy subject to the lease. Acceptance or rejection of the bid or bids shall be made not later than at the second regular meeting of the governing body following the completion of the bidding, and, if the governing body shall not so accept such highest bid, or reject all bids, said bids shall be deemed to have been rejected. Any such award may be adjourned at the time advertised for not more than one week without readvertising.

(b)In the case of a lease to a public body, the lease may be upon such terms and conditions and for nominal or other consideration as the governing body of the county or municipality shall approve by ordinance or resolution.

(c)In the case of a lease to a nonprofit corporation or association for a public purpose, the lease shall be authorized by resolution, in the case of a county, or by ordinance, in the case of a municipality, and may be for nominal or other consideration. Said authorization shall include the nominal or other consideration for the lease; the name of the corporation or corporations who shall be the lessees; the public purpose served by the lessee; the number of persons benefiting from the public purpose served by the lessee, whether within or without the municipality in which the leasehold is located; the term of the lease, and the officer, employee or agency responsible for enforcement of the conditions of the lease. Said ordinance or resolution shall also require any nonprofit corporation holding a lease for a public purpose pursuant to this section, to annually submit a report to the officer, employee or agency designated by the governing body, setting out the use to which the leasehold was put during each year, the activities of the lessee undertaken in furtherance of the public purpose for which the leasehold was granted; the approximate value or cost, if any, of such activities in furtherance of such purpose; and an affirmation of the continued tax-exempt status of the nonprofit corporation pursuant to both State and federal law.

(d)In the case of a lease to a housing corporation or resident first-time homebuyer for the public purposes, and pursuant to the provisions of P.L.1983, c.335 (C.55:18-1 et seq.), the lease shall be authorized by ordinance by a municipality.

L.1971, c.199, s.14; amended 1983, c.335, s.11; 1983, c.440; 1984, c.27, s.1; 2003, c.52, s.1.



Section 40A:12-14.1 - Lease Of Certain Farmland To Prior Lessee.

40A:12-14.1 Lease of certain farmland to prior lessee.

2.Whenever a county or municipality acquires real property that, immediately prior to acquisition, was leased from the prior owner by a private person for agricultural or horticultural use, and the county or municipality determines that, until such time as the real property is needed for public use, the temporary continuance of the private agricultural or horticultural use would not compromise that public use, it may lease the real property to the prior lessee for agricultural or horticultural use for such period, consideration, and other terms and conditions as shall be mutually agreed upon.

L.2006, c.52, s.1.



Section 40A:12-15 - Purposes For Which Leases For A Public Purpose May Be Made.

40A:12-15 Purposes for which leases for a public purpose may be made.

15.Purposes for which leases for a public purpose may be made.

A leasehold for a term not in excess of 50 years may be made pursuant to this act and extended for an additional 25 years by ordinance or resolution thereafter for any county or municipal public purpose, including, but not limited to:

(a)The provision of fire protection, first aid, rescue and emergency services by an association duly incorporated for such purposes.

(b)The provision of health care or services by a nonprofit clinic, hospital, residential home, outpatient center or other similar corporation or association.

(c)The housing, recreation, education or health care of veterans of any war of the United States by any nonprofit corporation or association.

(d)Mental health or psychiatric services or education for persons with mental illness, persons with a mental deficiency, or persons with intellectual disabilities by any nonprofit corporation or association.

(e)Any shelter care or services for persons aged 62 or over receiving Social Security payments, pensions, or disability benefits which constitute a substantial portion of the gross income by any nonprofit corporation or association.

(f)Services or care for the education or treatment of cerebral palsy patients by any nonprofit corporation or association.

(g)Any civic or historic programs or activities by duly incorporated historical societies.

(h)Services, education, training, care or treatment of poor or indigent persons or families by any nonprofit corporation or association.

(i)Any activity for the promotion of the health, safety, morals and general welfare of the community of any nonprofit corporation or association.

(j)The cultivation or use of vacant lots for gardening or recreational purposes.

(k)The provision of electrical transmission service across the lines of a public utility for a county or municipality pursuant to R.S.40:62-12 through R.S.40:62-25.

(l)In any municipality, the lease of a tract of land of less than five acres to a nonprofit corporation or association to cultivate and sell fresh fruits and vegetables.

Except as otherwise provided in subsection (k) of this section, in no event shall any lease under this section be entered into for, with, or on behalf of any commercial, business, trade, manufacturing, wholesaling, retailing, or other profit-making enterprise, nor shall any lease pursuant to this section be entered into with any political, partisan, sectarian, denominational or religious corporation or association, or for any political, partisan, sectarian, denominational or religious purpose, except that a county or municipality may enter into a lease for the use permitted under subsection (j) with a sectarian, denominational or religious corporation; provided the property is not used for a sectarian, denominational or religious purpose. In the case of a municipality the governing body may designate the municipal manager, business administrator or any other municipal official for the purpose of entering into a lease for the use permitted under subsection (j). Any lease entered into pursuant to subsection (l) with a non-profit corporation or association may permit the non-profit corporation or association to sell fresh fruits and vegetables on the leased land, off the leased land, or both, provided, that the sales are related and incidental to the non-profit purposes of the corporation or association and the net proceeds received by the non-profit corporation or association are used to further the non-profit purposes of the corporation or association. Property leased pursuant to subsection (l) of this section shall be exempt from property taxation.

L.1971, c.199, s.15; amended 1984, c.27, s.2; 1991, c.143, s.6; 2010, c.50, s.68; 2011, c.35, s.2; 2011, c.171, s.2.



Section 40A:12-15.1 - Findings, Declarations Relative To Lease, Sale Of Certain Property To Nonprofits For Certain Purposes.

40A:12-15.1 Findings, declarations relative to lease, sale of certain property to nonprofits for certain purposes.

1.The Legislature finds and declares:

a.There exists in certain municipalities an excess of vacant property that is not needed for public use; and

b.Vacant properties present numerous problems for these municipalities such as: presenting the opportunity for criminal activity, deterring neighboring property owners from improving their properties and prospective purchasers and renters from locating into these areas, and serving as a location to dispose of unwanted items; and

c.These municipalities are often centers of high and increasing populations and population densities comprised, in part, of lower income families; and

d.Due, in part, to increasing population densities, the deterioration of infrastructure such as parks, and fiscal constraints, these municipalities have been challenged to offer residents opportunities to enhance the quality of their lives; and

e.Due to the scarcity of full service supermarkets and farmer's markets within these municipalities, municipal residents often suffer from a shortage of fresh fruits and vegetables; and

f.The shortages of recreational opportunities and sources of fresh fruits and vegetables have contributed to alarming increases in childhood obesity and other adverse health consequences for municipal residents; and

g.While provisions of statutory law authorize local units to lease or sell property that is not needed for public use in order to further various public purposes, these statutory provisions limit municipalities from enlisting the assistance of nonprofit entities to develop these properties for a range of public purposes that could enhance the recreational, educational, and nutritional needs of local residents; and

h.Authorization for local units to lease and sell vacant land to nonprofit entities to cultivate these lands can provide both recreational opportunities and a source of fresh, locally grown fruits and vegetables for local residents; and

i.The nonprofit cultivation of previously vacant land by nonprofit entities is a public purpose for which the long term lease and sale of these properties, and exemption from property taxation therefor, is warranted, even in those instances when produce is sold to further the mission of these nonprofit entities.

L.2011, c.35, s.1; amended 2011, c.171, s.1.



Section 40A:12-16 - Exchanges Of Certain Lands; Exceptions

40A:12-16. Exchanges of certain lands; exceptions
The governing body of any county, by resolution, or any municipality, by ordinances may exchange any lands or any rights or interests therein owned by the county or municipality, except lands used for public highways or places, for other lands or rights or interests therein desired for public use. The county or municipality may exact and receive a cash consideration in addition to such other lands or rights or interests therein when such exchange shall be authorized, and such governing body determines that the lands or rights or interests therein to be conveyed to such county or municipality or such lands or rights or interests therein and the cash consideration to be paid are at least of equal value to, and their acquisition is more advantageous to, the county or municipality for public use, than the lands or rights or interests therein to be conveyed by the county or municipality, and that it is in the public interest that such exchange of lands or rights or interests therein be consummated. Any prior dedication or determination for use for park purposes of such land or any part thereof, shall not preclude an exchange thereof or rights or interests therein under this section but where the lands or rights or interests therein to be exchanged by a municipality are lands or rights or interests therein that have been dedicated and determined for use for park purposes, or are rights or interests in lands so dedicated or determined, the lands or rights or interests therein received in exchange therefor by the municipality shall be used for the same purposes. For purposes of this section, any land or rights or interests therein to be exchanged by the county or municipality shall be valued at not less than the amount for which it was acquired or in the case of an acquisition by gift or devise, in an amount of not less than the "full and fair value" of the land or rights or interests therein as determined by the assessor of the municipality in which it is located pursuant to R.S. 54:4-23 for the tax year in which the land was acquired by the county or the municipality. Any land or rights or interests therein which shall be conveyed to the county or municipality in exchange for any county or municipal land or rights or interests therein shall be valued at no more than the "full and fair value" determined for the land or rights or interests therein by the assessor of the municipality in which the land or rights or interests therein is located pursuant to R.S. 54:4-23 for the then current tax year. In any case in which the value of the county or municipal land or rights or interests therein to be exchanged exceeds the value of the land or rights or interests therein to be received by the county or municipality, the county or municipality shall exact additional cash consideration, as authorized herein, equal to the difference of the two values as determined pursuant to this section.

L.1971, c. 199, s. 16, eff. July 1, 1971. Amended by L.1971, c. 425, s. 1, eff. Feb. 1, 1972.



Section 40A:12-17 - Application Of Proceeds Of Disposition Of Lands

40A:12-17. Application of proceeds of disposition of lands
When any county or municipality shall dispose of real property, capital improvements or personal property not acquired at a tax sale, having issued bonds to finance the purchase thereof, and at the time of such disposal any of said bonds are outstanding, the whole proceeds of such disposal or, so much thereof as shall be necessary shall be used for the liquidation of such bonds. Payment of such bonds may be made at or prior to maturity on cancellation.

L.1971, c. 199, s. 17, eff. July 1, 1971.



Section 40A:12-17.1 - Lease Of Land For Provision Of Water Supply, Wastewater Treatment Services In City Of

40A:12-17.1 Lease of land for provision of water supply, wastewater treatment services in city of
first class1. a. Notwithstanding the provisions of the "Local Lands and Buildings Law," P.L.1971, c.199 (C.40A:12-1 et seq.) or any other law, rule or regulation to the contrary, when the governing body of a city of the first class shall determine by ordinance, with or without competitive bidding, that it is in the public interest to contract with a duly incorporated nonprofit association for the provision of water supply services as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), or for the provision of wastewater treatment services as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), the governing body is hereby authorized to lease any real property, capital improvement or personal property, or interests therein, or any part thereof, without compliance with any other law governing disposal of lands by municipalities except as provided pursuant to paragraph (1) of this subsection. Any such lease may be made or given, with or without consideration, for a period not to exceed 40 years and under any agreement and on any terms and conditions which may be approved by the governing body and which may be agreed to by the nonprofit association.

(1) (a) Any lands subject to the provisions of P.L.1988, c.163, as amended by P.L.1990, c.19, that are leased or otherwise conveyed to a duly incorporated nonprofit association pursuant to the provisions of P.L.2002, c.47 (C.40A:12-17.1 et al.) shall continue to be subject to the provisions of P.L.1988, c.163, as amended by P.L.1990, c.19.

(b)Upon leasing or otherwise controlling lands subject to the provisions of P.L.1988, c.163, as amended by P.L.1990, c.19, a duly incorporated nonprofit association subject to the provisions of P.L.2002, c.47 (C.40A:12-17.1 et al.) shall be subject to the provisions of P.L.1988, c.163, as amended by P.L.1990, c.19, with respect to those lands.

(c)The leasing of lands subject to the provisions of P.L.1988, c.163, as amended by P.L.1990, c.19, by a city of the first class to a duly incorporated nonprofit association pursuant to the provisions of P.L.2002, c.47 (C.40A:12-17.1 et al.) shall not be considered a conveyance for the purposes of P.L.1988, c.163, as amended by P.L.1990, c.19.

(d)Any lands that are leased or otherwise conveyed to a duly incorporated nonprofit association pursuant to the provisions of P.L.2002, c.47 (C.40A:12-17.1 et al.) shall not be developed for any purpose other than for the provision of water supply services or wastewater treatment services as determined by the Commissioner of Environmental Protection.

(2)Nothing contained in this section abrogates, amends, modifies, impairs or repeals the obligations previously assumed by a city of the first class pursuant to the provisions of R.S.58:14-1 et seq., including any contract or compact entered into thereby.

b.The authorization provided in this section shall be subject to the provisions of sections 3 through 6 of P.L.2002, c.47 (C.58:28-4 through 58:28-7).

c.Notwithstanding any other provisions of this section to the contrary, a duly incorporated nonprofit association that intends to enter into a contract with the governing body of a city of the first class for the provision of water supply services as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), or for the provision of wastewater treatment services as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), or both, as the case may be, shall be subject to the provisions of the "Local Fiscal Affairs Law," N.J.S.40A:5-1 et seq., the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), the "Local Government Ethics Law," P.L.1991, c.29 (C.40A:9-22.1 et seq.), and the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), inclusive, and shall be considered a "local unit" pursuant to N.J.S.40A:5-2, an "authority" pursuant to section 3 of P.L.1983, c.313 (C.40A:5A-3), a "local government agency" pursuant to section 3 of P.L.1991, c.29 (C.40A:9-22.3), and a "public body" pursuant to section 3 of P.L.1975, c.231 (C.10:4-8), respectively.

d.Notwithstanding the provisions of any other law to the contrary, any property that is leased or otherwise conveyed to a duly incorporated nonprofit association pursuant to the provisions of P.L.2002, c.47 (C.40A:12-17.1 et al.) shall not be subject to any exemption from taxation.

e.Nothing contained in this section or in any contract entered into pursuant to sections 1 and 2 of P.L.2002, c.47 (C.40A:12-17.1 and C.40A:11-5.1) abrogates, amends, modifies, impairs or repeals the obligations and responsibilities imposed on a city of the first class or a duly incorporated nonprofit association by the environmental laws of this State, including, but not limited to, the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et seq.), and the "Water Supply and Wastewater Operators' Licensing Act," P.L.1983, c.230 (C.58:11-64 et seq.).

L.2002,c.47,s.1.



Section 40A:12-18 - Federal Aid

40A:12-18. Federal aid
Every county or municipality making an acquisition, sale, lease or exchange pursuant to this act may apply for, receive and expend such grants, loans, gifts and aids as may be made available to it for such purposes from any source whatsoever, including, but not limited to, the United States of America or any agency or department thereof; the State of New Jersey or any agency or department thereof; of any political subdivision of this State; or any corporation, person, association or society.

L.1971, c. 199, s. 18, eff. July 1, 1971.



Section 40A:12-19 - Conveyance Of Lands For Educational Purposes

40A:12-19. Conveyance of lands for educational purposes
19. When the governing body of a county or municipality shall determine by resolution that all or any part of a tract of land improved or unimproved is no longer needed for public purposes, the governing body may authorize the conveyance of such lands or any portion thereof to the State when so requested or approved by resolution of the State Board of Education or any board of trustees or board of governors, as appropriate, of a public institution of higher education or to any board of education in the county or municipality or to a regional board of education of a regional school district or to a consolidated board of education of a consolidated school district or the board of education of any county vocational school, requesting or approving such conveyance by resolution, for a nominal consideration, to be used by the State for educational purposes, connected with the district board of education or the regional board of education or the consolidated board of education or the board of education of any county vocational school, and may cause the same to be duly conveyed by its proper officers accordingly. A prior dedication or use for park purposes of such land or any part thereof shall not be deemed to preclude a transfer and conveyance thereof under the provisions of this section.

L.1971,c.199,s.19; amended 1994,c.48,s.297.



Section 40A:12-20 - Acquisition On Behalf Of Another Public Body

40A:12-20. Acquisition on behalf of another public body
Any county or municipality may acquire, sell, lease or exchange, pursuant to this act, any real property, capital improvement or personal property in trust for, on behalf of, or as agent for, any other political subdivision or body corporate and politic of this State or the United States of America, or any department or agency thereof, upon such terms and conditions as the governing body of the municipality, by ordinance, or the county, by resolution, shall adopt.

L.1971, c. 199, s. 20, eff. July 1, 1971.



Section 40A:12-21 - Private Sales To Certain Organizations Upon Nominal Consideration.

40A:12-21 Private sales to certain organizations upon nominal consideration.

21.Private sales to certain organizations upon nominal consideration. When the governing body of any county or municipality shall determine that all or any part of a tract of land, with or without improvements, owned by the county or municipality, is not then needed for county or municipal purposes, as the case may be, said governing body, by resolution or ordinance, may authorize a private sale and conveyance of the same, or any part thereof without compliance with any other law governing disposal of lands by counties and municipalities, for a consideration, which may be nominal, and containing a limitation that such lands or buildings shall be used only for the purposes of such organization or association, and to render such services or to provide such facilities as may be agreed upon, and except as provided in subsection (n) of this section not for commercial business, trade or manufacture, and that, unless waived, released, modified, or subordinated pursuant to P.L.1943, c.33 (C.40:60-51.2), if said lands or buildings are not used in accordance with said limitation, title thereto shall revert to the county or municipality without any entry or reentry made thereon on behalf of such county or municipality, to

(a)A duly incorporated volunteer fire company or board of fire commissioners or first aid and emergency or volunteer ambulance or rescue squad association of a municipality within the county, in the case of a county, or of the municipality, in the case of a municipality, for the construction thereon of a firehouse or fire school or a first aid and emergency or volunteer ambulance or rescue squad building or for the use of any existing building for any or all of said purposes and any such land or building sold to any duly incorporated volunteer fire company may be leased by such fire company to any volunteer firemen's association for the use thereof for fire school purposes for the benefit of the members of such association, or

(b)Any nationally chartered organization or association of veterans of any war, in which the United States has or shall have been engaged, by a conveyance for consideration, a part of which may be an agreement by the organization or association to render service or to provide facilities for the general public of the county or municipality, of a kind which the county or municipality may furnish to its citizens and to the general public, or

(c)A duly incorporated nonprofit hospital association for the construction or maintenance thereon of a general hospital, or

(d)Any paraplegic veteran, that is to say, any officer, soldier, sailor, marine, nurse or other person, regularly enlisted or inducted, who was or shall have been in the active military or naval forces of the United States in any war in which the United States was engaged, including any member of the American Merchant Marine during World War II who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, and who, at the time he was commissioned, enlisted, inducted, appointed or mustered into such military or naval service, was a resident of and who continues to reside in this State, who is suffering from paraplegia and has permanent paralysis of both legs or the lower parts of the body resulting from injuries sustained through enemy action or accident while in such active military or naval service, for the construction of a home to domicile him, or to any organization or association of veterans, for the construction of a home or homes to domicile paraplegic veterans, with powers to convey said lands and premises to the paraplegic veteran or veterans on whose behalf said organization or association shall acquire title to said land, or

(e)Any duly incorporated nonprofit association or any regional commission or authority composed of one or more municipalities or one or more counties for the construction or maintenance thereon of an animal shelter, or

(f)Any duly incorporated nonprofit historical society for the acquisition of publicly owned historic sites for their restoration, preservation, improvement and utilization for the benefit of the general public, or

(g)Any duly incorporated nonprofit cemetery organization or association serving the residents of the municipality or county, or

(h)Any duly incorporated nonprofit organization for the principal purpose of the education or treatment of persons afflicted with developmental disabilities including cerebral palsy, or

(i)Any county or municipal sewerage authority serving the residents of the county or municipality, for the use thereof for sewerage authority purposes, or

(j)Any duly incorporated nonprofit organization for the purpose of building or rehabilitating residential property for resale. Any profits from the resale of the property shall be applied by the nonprofit organization to the costs of acquiring and rehabilitating other residential property in need of rehabilitation owned by the county or municipality, or

(k)Any duly incorporated nonprofit organization or association, other than a political, partisan, sectarian, denominational or religious organization or association, which includes among its principal purposes the provision of educational, gardening, recreational, medical or social services to the general public, including residents of the county or municipality, or

(l)Any duly incorporated nonprofit housing corporation or any limited-dividend housing corporation or housing association organized pursuant to P.L.1949, c.184 (C.55:16-1 et seq.) for the purpose of constructing housing for low or moderate income persons or families or handicapped persons, or

(m)Any duly incorporated nonprofit hospice organization whose principal purpose is to provide hospice services to the terminally ill, or

(n)Any duly incorporated nonprofit organization or association for the cultivation and sale of fresh fruits and vegetables on a tract of land of less than five acres within a municipality, provided that the nonprofit organization or association is not controlled, directly or indirectly, by any agricultural, commercial, or other business. The nonprofit organization or association shall be authorized to sell fresh fruits and vegetables either on the land that was conveyed, off that land, or both, provided, that the sales are related and incidental to the non-profit purposes of the organization or association and the net proceeds received by the nonprofit organization or association are used to further the non-profit purposes of the organization or association.

Whenever a sale of property is proposed pursuant to subsection (k), for gardening, or subsection (n) of this section, the county or municipality shall comply with all notice requirements for an application for development under section 7.1 of P.L.1975, c.291 (C.40:55D-12).

L.1971, c.199, s.21; amended 1973, c.343; 1974, c.175; 1977, c.87; 1979, c.305; 1981, c.440, s.1; 1985, c.412; 1987, c.84; 1987, c.212, s.1; 1991, c.389, s.25; 1995, c.88; 2005, c.52, s.2; 2011, c.35, s.3; 2011, c.171, s.3.



Section 40A:12-21.1 - Private Sale Of Personal Property Authorized

40A:12-21.1. Private sale of personal property authorized
2. When the governing body of any county or municipality shall determine that any form of personal property as defined in subsection (f) of section 2 of P.L.1971, c.199 (C.40A:12-2) and as amended in section 1 of P.L.1995, c.12, owned by the county or municipality, is no longer needed for county or municipal purposes, as the case may be, that governing body, by resolution or ordinance, may authorize a private sale of the personal property without compliance with any other law governing disposal of personal property by counties and municipalities, for a consideration, which may be nominal to any organization or association listed in section 21 of P.L.1971, c.199 (C.40A:12-21). The private sale of the personal property shall contain a limitation that the personal property shall be used only for the purposes of that organization or association, and to render those services or to provide those facilities as may be agreed upon, and not for commercial business, trade or manufacture, and that if the personal property is not used in accordance with that limitation, ownership thereto shall revert to the county or municipality.

L.1995,c.12,s.2.



Section 40A:12-22 - Establishment, Maintenance Of Central Registry.

40A:12-22 Establishment, maintenance of central registry.

22.Each municipality and county may establish and maintain a central registry of all real property in which it has acquired title or a leasehold interest for other than street or highway purposes as of the effective date of this act. This registry may also include a record of all real property which a county or municipality may hereafter acquire, sell or lease.

The central registry referred to herein, if established and maintained, shall:

a.Constitute a public record;

b.Be entitled "Municipal Real Property Registry" or "County Real Property Registry" as may be appropriate;

c.Be available for inspection in the office of the municipal clerk or clerk of the board of chosen freeholders, as may be appropriate.

L.1971,c.199,s.22; amended 1972, c.126; 2000, c.126, s.27.



Section 40A:12-23 - Display Of Flags On County And Municipal Buildings

40A:12-23. Display of flags on county and municipal buildings
The governing bodies of the respective counties and municipalities shall procure United States flags, flagstaffs and the appliances therefor for their particular county courthouse and the municipal buildings and shall display the flags upon or near said county courthouses and buildings during business hours and at such other times as the governing bodies may deem proper.

L.1971, c. 199, s. 23, eff. July 1, 1971.



Section 40A:12-24 - Rental Of Lands And Buildings Or Portions Thereof Not Needed For Public Use; Portions Of Buildings; Rental

40A:12-24. Rental of lands and buildings or portions thereof not needed for public use; portions of buildings; rental
Every county or municipality may lease for fixed and upon prescribed terms and for private purposes any of the land or buildings or any part thereof not presently needed for public use to the person who will pay the highest rent therefor. The use by the lessee shall be of such character as not to be detrimental to the building or the use of the building or the use of the unleased part of the building.

L.1971, c. 199, s. 24, eff. July 1, 1971.



Section 40A:12-25 - Use Of Public Building By Counties And Municipalities

40A:12-25. Use of public building by counties and municipalities
Each county may authorize any municipality in the county to use, for municipal purposes, a portion of any county building and any municipality may permit the county in which it is located to use for county purposes a portion of any municipal building, not needed for the purposes of the county or the municipality, as the case may be, upon such terms as shall be agreed upon by the governing bodies of the county and the municipality.

L.1971, c. 199, s. 25, eff. July 1, 1971.



Section 40A:12-27 - Construction

40A:12-27. Construction
The language and terms of this act shall be construed broadly, in order that counties and municipalities may have all of the powers necessary and incident to the efficient and economical execution of their public functions, and in order that the officers and employees of counties and municipalities shall have clear and unambiguous standards of conduct in dealing with public real property, capital improvements or personal property and moneys.

L.1971, c. 199, s. 27, eff. July 1, 1971.



Section 40A:12-28 - Saving Clause

40A:12-28. Saving clause
Any acquisition, sale, lease or exchange made prior to the effective date of this act, pursuant to any act repealed or amended pursuant to this act, is hereby validated, confirmed and continued, except that no lease shall be renewed or extended, except in accordance with the provisions of this act.

L.1971, c. 199, s. 28, eff. July 1, 1971.



Section 40A:12-29 - Statutes Repealed

40A:12-29. Statutes repealed
The following sections, chapters and acts, together with all amendments and supplements thereto are hereby repealed:

Sections 40:9-1; 40:9-2; 40:9-4; 40:32-1; 40:32-2; 40:32-3; 40:32-4; 40:32-5; 40:32-7; 40:32-8; 40:32-9; 40:32-10; 40:32-11; 40:32-12; 40:32-13; 40:60-1; 40:60-2; 40:60-3; 40:60-4; 40:60-5; 40:60-6; 40:60-7; 40:60-8; 40:60-9; 40:60-26; 40:60-27; 40:60-29; 40:60-30; 40:60-31; 40:60-36; 40:60-37; 40:60-38; 40:60-39; 40:60-40; 40:60-42; 40:60-43; 40:60-44; 40:60-45; 40:176-1; 40:176-2; 40:176-11; 40:176-12 of the Revised Statutes;

Laws of 1940, c. 145 (C. 40:60-45.1);

Laws of 1942, c. 199 (C. 40:60-51.1);

Laws of 1942, c. 262 (C. 40:32-9.1-C. 40:32-9.2);

Laws of 1944, c. 77 (C. 40:60-51.3-C. 40:60-51.4);

Laws of 1947, c. 87 (C. 40:60-40.1);

Laws of 1947, c. 316 (C. 40:60-45.2);

Laws of 1948, c. 246 (C. 40:60-40.2-C. 40:60-40.3);

Laws of 1949, c. 61 (C. 40:60-40.4);

Laws of 1949, c. 153 (C. 40:60-27.3);

Laws of 1950, c. 7 (C. 40:60-27.4);

Laws of 1950, c. 184 (C. 40:60-45.3);

Laws of 1950, c. 194 (C. 40:23-6.21);

Laws of 1954, c. 18 (C. 40:32-13.1-C. 40:32-13.2);

Laws of 1954, c. 143 (C. 40:60-40.5);

Laws of 1954, c. 184 (C. 40:60-45.4);

Laws of 1957, c. 148 (C. 40:60-51.6);

Laws of 1958, c. 87 (C. 40:32-20);

Laws of 1960, c. 34 (C. 40:32-13.3);

Laws of 1964, c. 71 (C. 40:60-51.11);

Laws of 1964, c. 109 (C. 40:60-38.1);

Laws of 1965, c. 228 (C. 40:60-45.5).

L.1971, c. 199, s. 29, eff. July 1, 1971.



Section 40A:12-30 - Effective Date

40A:12-30. Effective date
This act shall take effect July 1, 1971.

L.1971, c. 199, s. 30, eff. July 1, 1971.



Section 40A:12-31 - Short Title

40A:12-31. Short title
This act shall be known and may be cited as the "Urban Homesteading Act."

L. 1988, c. 148, s. 1.



Section 40A:12-32 - Findings, Declarations

40A:12-32. Findings, declarations
The Legislature finds and declares that:

a. There exists within this State a serious shortage of decent, safe, and sanitary dwelling units for persons of limited means, particularly in urban centers such as Newark, Irvington, Paterson, Trenton and Camden;

b. In those same centers in which the housing crisis is most severe, many residential properties have been acquired by municipalities because of their abandonment or the failure on the part of their owners to pay property taxes;

c. Owing to their abandonment and neglect, these structures are generally unsafe and unsound, posing a threat to local residents and undermining the stability of entire neighborhoods;

d. The already formidable demands placed upon these governments in attempting to maintain acceptable levels of municipal service in the face of declining assistance from higher levels of government are only exacerbated by the financial expense and administrative burden associated with the upkeep of this obsolescent municipal property;

e. Not only does the persistence of this urban ill seriously drain municipal coffers and undermine the physical and social fabric of our major urban centers, but it also represents a senseless waste of residential accommodation at a time when affordable housing is becoming increasingly scarce;

f. If municipalities were provided with greater flexibility in disposing of these municipally-owned residential buildings, they would thereby be assisted in diminishing the onerous burdens associated with property ownership under these circumstances, in recycling housing units which are so vital, and finally, in reversing the fortunes of neighborhoods which exist in the shadow of these abandoned, obsolescent, and unsafe structures;

g. It is therefore in the public interest and a valid public purpose for the Legislature to allow municipalities the discretion to dispose of these residential properties for limited consideration, through the establishment of urban homesteading programs, in order to facilitate their reuse and, equally, to encourage and promote the economic revitalization of this State's urban centers.

L. 1988, c. 148, s. 2.



Section 40A:12-33 - Definitions

40A:12-33. Definitions
As used in this act:

a. "Application" means all information required by the municipality of an applicant in order to make a determination regarding the sale of in rem property;

b. "In rem property" means any residential property consisting of less than five dwelling units, to which a municipality has acquired title pursuant to the "In Rem Tax Foreclosure Act (1948)," P.L. 1948, c. 96 (C. 54:5-104.29 et seq.);

c. "Enforcing agency" means the enforcing agency in any municipality designated to administer and enforce the "State Uniform Construction Code Act" pursuant to section 8 of P.L. 1975, c. 217 (C. 52:27D-126), and regulations promulgated thereunder;

d. "Owner" means the owner or owners in fee of the property or a lesser estate therein, a mortgagee or vendee in possession, an assignee of rents, receiver, executor, trustee, lessee, or any other person, firm or corporation, directly or indirectly in control of a building, structure or real property;

e. "Qualified applicant" or "applicant" means an applicant for an urban homestead who is at least 18 years of age upon application;

f. "Urban homesteader" means a person who has been granted title to an in rem property under the conditions set forth in this act;

g. "Urban homesteading agency" or "homesteading agency" means that governmental entity designated to administer the urban homesteading program pursuant to section 4 of this act; and

h. "Urban homesteading program" means the process by which title to in rem property is conveyed by a municipality to an urban homesteader.

L. 1988, c. 148, s. 3.



Section 40A:12-34 - Urban Homesteading Program

40A:12-34. Urban homesteading program
a. A municipality may, by ordinance, establish an urban homesteading program. Any municipality which enacts such an ordinance shall designate in that ordinance an existing department of the municipality to serve as the urban homesteading agency.

b. Notwithstanding the provisions of P.L. 1971, c. 199 (C. 40A:12-1 et seq.) or any other law, rule or regulation to the contrary, any municipality which enacts an ordinance pursuant to subsection a. of this section may sell in rem property to a qualified applicant for a selling price of no less than the minimum purchase price set by ordinance and no more than the maximum purchase price set by ordinance; provided, however, that no property may be sold pursuant to this act unless the applicant makes a commitment to the municipality that he will fulfill the work entailed in the appraisal which is selected by the homesteading agency from among those submitted by the applicant under subsection d. of this section.

c. In order to be considered eligible to purchase an in rem property pursuant to this act, an applicant shall demonstrate, to the satisfaction of the homesteading agency, that the applicant has the financial means to purchase the property.

d. An ordinance establishing an urban homesteading program shall include reasonable standards for demonstration of financial means, a minimum time period during which the homesteader must occupy the premises, a specific time period within which rehabilitation of the premises must commence, an overall minimum and maximum purchase price for homestead properties to be transferred and penalties for not beginning rehabilitation within the specified time and for not fulfilling the residency commitment.

The ordinance shall also require an applicant who proposes to purchase an in rem property to include as part of the application to purchase that property three independent appraisals of that work required in order to bring the property into conformance with all applicable State and local codes and shall include penalties for not fulfilling the work required in that appraisal selected by the homesteading agency. The appraisals shall set forth a detailed list of all materials required and the number of hours of labor required in order to perform all of the necessary tasks.

L. 1988, c. 148, s. 4.



Section 40A:12-35 - Certified List

40A:12-35. Certified list
Within 30 days of the enactment of an ordinance establishing an urban homesteading program and designating the urban homesteading agency, the tax collector shall submit to the homesteading agency a certified list of all in rem properties within the municipality. At least quarterly thereafter, the tax collector shall review and update that certified list and report any changes in the number of in rem properties to the urban homesteading agency.

L. 1988, c. 148, s. 5.



Section 40A:12-36 - Notice; Procedures

40A:12-36. Notice; procedures
a. Upon receiving the list of in rem properties in the municipality pursuant to section 5 of this act, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the county in which the property which is suitable for rehabilitation is available. The notice shall contain the following information: (1) that certain in rem property is available for acquisition; (2) that in order to be considered eligible to acquire the property, applicants must fulfill criteria which are set forth in the notice; (3) the procedures for applying for an urban homestead; and (4) the deadline for submitting the application. The second notice shall be published not less than two weeks before the application deadline.

b. Within 30 days after the application deadline, the urban homesteading agency shall recommend to the governing body the transfer of in rem property to qualified applicants who have demonstrated their ability to acquire the necessary financial and technical resources to rehabilitate, own and manage urban homestead property under the terms and conditions set forth in section 4 of this act and under any other conditions determined by the homesteading agency.

L. 1988, c. 148, s. 6.



Section 40A:12-37 - Contract Provisions

40A:12-37. Contract provisions
The transfer of the urban homesteading property to the applicant selected pursuant to section 6 of this act shall be made pursuant to a contract of sale and rehabilitation between the municipality and the transferee which shall provide, among other things, that (1) the property transferred shall be rehabilitated for residential use and be brought into and maintained in conformity with all applicable State and local codes; (2) the rehabilitation shall commence and be completed within the time period specified in the ordinance; and (3) representatives of the urban homesteading agency, the municipality, and, where State or federal assistance is involved, representatives of State or federal governments shall have access to the property during normal business hours for the purpose of inspecting to ensure compliance with the provisions of this section.

L. 1988, c. 148, s. 7.



Section 40A:12-38 - Filing Of Ordinance

40A:12-38. Filing of ordinance
Within 30 days following the enactment of an ordinance establishing an urban homesteading program, the municipal clerk shall file a copy of the ordinance with the Director of the Division of Local Government Services and the Director of the Division of Housing and Development of the Department of Community Affairs.

L. 1988, c. 148, s. 8.



Section 40A:12A-1 - Short Title

40A:12A-1. Short title
1. This act shall be known and may be cited as the "Local Redevelopment and Housing Law."

L.1992,c.79,s.1.



Section 40A:12A-2 - Findings, Determinations, Declarations

40A:12A-2. Findings, determinations, declarations
2. The Legislature hereby finds, determines and declares:



a. There exist, have existed and persist in various communities of this State conditions of deterioration in housing, commercial and industrial installations, public services and facilities and other physical components and supports of community life, and improper, or lack of proper, development which result from forces which are amenable to correction and amelioration by concerted effort of responsible public bodies, and without this public effort are not likely to be corrected or ameliorated by private effort.

b. From time to time the Legislature has, by various enactments, empowered and assisted local governments in their efforts to arrest and reverse these conditions and to promote the advancement of community interests through programs of redevelopment, rehabilitation and incentives to the expansion and improvement of commercial, industrial, residential and civic facilities.

c. As a result of those efforts, there has grown a varied and complex body of laws, all directed by diverse means to the principal goal of promoting the physical development that will be most conducive to the social and economic improvement of the State and its several municipalities.

d. It is the intent of this act to codify, simplify and concentrate prior enactments relative to local redevelopment and housing, to the end that the legal mechanisms for such improvement may be more efficiently employed.

L.1992,c.79,s.2.



Section 40A:12A-3 - Definitions.

40A:12A-3 Definitions.

3.As used in this act:

"Bonds" means any bonds, notes, interim certificates, debentures or other obligations issued by a municipality, county, redevelopment entity, or housing authority pursuant to P.L.1992, c.79 (C.40A:12A-1 et al.).

"Comparable, affordable replacement housing" means newly-constructed or substantially rehabilitated housing to be offered to a household being displaced as a result of a redevelopment project, that is affordable to that household based on its income under the guidelines established by the Council on Affordable Housing in the Department of Community Affairs for maximum affordable sales prices or maximum fair market rents, and that is comparable to the household's dwelling in the redevelopment area with respect to the size and amenities of the dwelling unit, the quality of the neighborhood, and the level of public services and facilities offered by the municipality in which the redevelopment area is located.

"Development" means the division of a parcel of land into two or more parcels, the construction, reconstruction, conversion, structural alteration, relocation, or enlargement of any building or other structure, or of any mining, excavation or landfill, and any use or change in the use of any building or other structure, or land or extension of use of land, for which permission may be required pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

"Governing body" means the body exercising general legislative powers in a county or municipality according to the terms and procedural requirements set forth in the form of government adopted by the county or municipality.

"Housing authority" means a housing authority created or continued pursuant to this act.

"Housing project" means a project, or distinct portion of a project, which is designed and intended to provide decent, safe and sanitary dwellings, apartments or other living accommodations for persons of low and moderate income; such work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, health, recreational, educational, welfare or other purposes. The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

"Persons of low and moderate income" means persons or families who are, in the case of State assisted projects or programs, so defined by the Council on Affordable Housing in the Department of Community Affairs, or in the case of federally assisted projects or programs, defined as of "low and very low income" by the United States Department of Housing and Urban Development.

"Public body" means the State or any county, municipality, school district, authority or other political subdivision of the State.

"Public housing" means any housing for persons of low and moderate income owned by a municipality, county, the State or the federal government, or any agency or instrumentality thereof.

"Publicly assisted housing" means privately owned housing which receives public assistance or subsidy, which may be grants or loans for construction, reconstruction, conservation, or rehabilitation of the housing, or receives operational or maintenance subsidies either directly or through rental subsidies to tenants, from a federal, State or local government agency or instrumentality.

"Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise, and indebtedness secured by such liens.

"Redeveloper" means any person, firm, corporation or public body that shall enter into or propose to enter into a contract with a municipality or other redevelopment entity for the redevelopment or rehabilitation of an area in need of redevelopment, or an area in need of rehabilitation, or any part thereof, under the provisions of this act, or for any construction or other work forming part of a redevelopment or rehabilitation project.

"Redevelopment" means clearance, replanning, development and redevelopment; the conservation and rehabilitation of any structure or improvement, the construction and provision for construction of residential, commercial, industrial, public or other structures and the grant or dedication of spaces as may be appropriate or necessary in the interest of the general welfare for streets, parks, playgrounds, or other public purposes, including recreational and other facilities incidental or appurtenant thereto, in accordance with a redevelopment plan.

"Redevelopment agency" means a redevelopment agency created pursuant to subsection a. of section 11 of P.L.1992, c.79 (C.40A:12A-11) or established heretofore pursuant to the "Redevelopment Agencies Law," P.L.1949, c.306 (C.40:55C-1 et al.), repealed by this act, which has been permitted in accordance with the provisions of this act to continue to exercise its redevelopment functions and powers.

"Redevelopment area" or "area in need of redevelopment" means an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) or determined heretofore to be a "blighted area" pursuant to P.L.1949, c.187 (C.40:55-21.1 et seq.) repealed by this act, both determinations as made pursuant to the authority of Article VIII, Section III, paragraph 1 of the Constitution. A redevelopment area may include lands, buildings, or improvements which of themselves are not detrimental to the public health, safety or welfare, but the inclusion of which is found necessary, with or without change in their condition, for the effective redevelopment of the area of which they are a part.

"Redevelopment entity" means a municipality or an entity authorized by the governing body of a municipality pursuant to subsection c. of section 4 of P.L.1992, c.79 (C.40A:12A-4) to implement redevelopment plans and carry out redevelopment projects in an area in need of redevelopment, or in an area in need of rehabilitation, or in both.

"Redevelopment plan" means a plan adopted by the governing body of a municipality for the redevelopment or rehabilitation of all or any part of a redevelopment area, or an area in need of rehabilitation, which plan shall be sufficiently complete to indicate its relationship to definite municipal objectives as to appropriate land uses, public transportation and utilities, recreational and municipal facilities, and other public improvements; and to indicate proposed land uses and building requirements in the redevelopment area or area in need of rehabilitation, or both.

"Redevelopment project" means any work or undertaking pursuant to a redevelopment plan; such undertaking may include any buildings, land, including demolition, clearance or removal of buildings from land, equipment, facilities, or other real or personal properties which are necessary, convenient, or desirable appurtenances, such as but not limited to streets, sewers, utilities, parks, site preparation, landscaping, and administrative, community, health, recreational, educational, and welfare facilities.

"Rehabilitation" means an undertaking, by means of extensive repair, reconstruction or renovation of existing structures, with or without the introduction of new construction or the enlargement of existing structures, in any area that has been determined to be in need of rehabilitation or redevelopment, to eliminate substandard structural or housing conditions and arrest the deterioration of that area.

"Rehabilitation area" or "area in need of rehabilitation" means any area determined to be in need of rehabilitation pursuant to section 14 of P.L.1992, c.79 (C.40A:12A-14).

L.1992, c.79, s.3; amended 2008, c.46, s.1.



Section 40A:12A-4 - Powers Of Municipal Governing Body, Planning Board.

40A:12A-4 Powers of municipal governing body, planning board.

4.In exercising the redevelopment and rehabilitation functions provided for in this act:

a.A municipal governing body shall have the power to:

(1)Cause a preliminary investigation to be made pursuant to subsection a. of section 6 of P.L.1992, c.79 (C.40A:12A-6) as to whether an area is in need of redevelopment;

(2)Determine pursuant to subsection b. of section 6 of P.L.1992, c.79 (C.40A:12A-6) that an area is in need of redevelopment;

(3)Adopt a redevelopment plan pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7);

(4)Determine pursuant to section 14 of P.L.1992, c.79 (C.40A:12A-14) that an area is in need of rehabilitation.

b.A municipal planning board shall have the power to:

(1)Conduct, when authorized by the municipal governing body, a preliminary investigation and hearing and make a recommendation pursuant to subsection b. of section 6 of P.L.1992, c.79 (C.40A:12A-6) as to whether an area is in need of redevelopment;

(2)Make recommendations concerning a redevelopment plan pursuant to subsection e. of section 7 of P.L.1992, c.79 (C.40A:12A-7), or prepare a redevelopment plan pursuant to subsection f. of that section;

(3)Make recommendations concerning the determination of an area in need of rehabilitation pursuant to section 14 of P.L.1992, c.79 (C.40A:12A-14).

c.The municipality shall be responsible for implementing redevelopment plans and carrying out redevelopment projects pursuant to section 8 of P.L.1992, c.79 (C.40A:12A-8). The municipality may execute these responsibilities directly, or in addition thereto or in lieu thereof, through either a municipal redevelopment agency, or a municipal housing authority authorized to exercise redevelopment powers pursuant to section 21 of P.L.1992, c.79 (C.40A:12A-21), but there shall be only one redevelopment entity responsible for each redevelopment project. A county improvement authority authorized to undertake redevelopment projects pursuant to the "county improvement authorities law," P.L.1960, c.183 (C.40:37A-44 et seq.) may also act as a redevelopment entity pursuant to this act. Within a municipality that has been designated the capital of the State, the Capital City Redevelopment Corporation, established pursuant to P.L.1987, c.58 (C.52:9Q-9 et seq.) may also act as a redevelopment entity pursuant to P.L.1992, c.79 (C.40A:12A-1 et al.). The redevelopment entity, so authorized, may contract with any other public body, in accordance with the provisions of section 8 of P.L.1992, c.79 (C.40A:12A-8), for the carrying out of a redevelopment project or any part thereof under its jurisdiction. Notwithstanding the above, the governing body of the municipality may, by ordinance, change or rescind the designation of the redevelopment entity responsible for implementing a redevelopment plan and carrying out a redevelopment project and may assume this responsibility itself, but only the redevelopment entity authorized to undertake a particular redevelopment project shall remain authorized to complete it, unless the redevelopment entity and redeveloper agree otherwise, or unless no obligations have been entered into by the redevelopment entity with parties other than the municipality. This shall not diminish the power of the municipality to dissolve a redevelopment entity pursuant to section 24 of P.L.1992, c.79 (C.40A:12A-24), and section 20 of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-20).

L.1992, c.79, s.4; amended 2009, c.252, s.14.



Section 40A:12A-4.1 - Affordable Housing Units Required For Tax Abatement, Certain.

40A:12A-4.1 Affordable housing units required for tax abatement, certain.

1. Any municipality that has designated a redevelopment area, provides for a tax abatement within that redevelopment area and has adopted a housing element pursuant to subsection b. of section 19 of P.L.1975, c.291 (C.40:55D-28) may, by ordinance, require, as a condition for granting a tax abatement, that the redeveloper set aside affordable residential units or contribute to an affordable housing trust fund established by the municipality. The requirement may be imposed upon developers of market rate residential or non-residential construction or both, at the discretion of the municipality. For the purposes of this section, "affordable" shall mean affordable to persons of low or moderate income as defined pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.).

L.2003,c.125,s.1.



Section 40A:12A-4.2 - Guidelines For Tax Abatement Relative To Affordable Housing.

40A:12A-4.2 Guidelines for tax abatement relative to affordable housing.

2.Any municipality that makes the receipt of a tax abatement conditional upon the contribution to an affordable housing trust fund shall include within the ordinance detailed guidelines establishing the parameters of this requirement including, but not limited to, the following:

a.standards governing the extent of the contribution based on the value of construction for market rate residential or non-residential construction, as the case may be; provided, however, that this contribution shall not exceed $1,500 per unit for market rate residential construction, $1.50 per square foot for commercial construction, and 10 cents per square foot for industrial construction;

b.a schedule of payments based upon phase of construction; and

c.parameters governing the expenditure of those funds, legitimate purposes for which those funds may be used, and the extent to which funds may be used by the municipality for administration.

L.2003,c.125,s.2.



Section 40A:12A-5 - Determination Of Need For Redevelopment.

40A:12A-5 Determination of need for redevelopment.

5.A delineated area may be determined to be in need of redevelopment if, after investigation, notice and hearing as provided in section 6 of P.L.1992, c.79 (C.40A:12A-6), the governing body of the municipality by resolution concludes that within the delineated area any of the following conditions is found:

a.The generality of buildings are substandard, unsafe, unsanitary, dilapidated, or obsolescent, or possess any of such characteristics, or are so lacking in light, air, or space, as to be conducive to unwholesome living or working conditions.

b.The discontinuance of the use of buildings previously used for commercial, manufacturing, or industrial purposes; the abandonment of such buildings; or the same being allowed to fall into so great a state of disrepair as to be untenantable.

c.Land that is owned by the municipality, the county, a local housing authority, redevelopment agency or redevelopment entity, or unimproved vacant land that has remained so for a period of ten years prior to adoption of the resolution, and that by reason of its location, remoteness, lack of means of access to developed sections or portions of the municipality, or topography, or nature of the soil, is not likely to be developed through the instrumentality of private capital.

d.Areas with buildings or improvements which, by reason of dilapidation, obsolescence, overcrowding, faulty arrangement or design, lack of ventilation, light and sanitary facilities, excessive land coverage, deleterious land use or obsolete layout, or any combination of these or other factors, are detrimental to the safety, health, morals, or welfare of the community.

e.A growing lack or total lack of proper utilization of areas caused by the condition of the title, diverse ownership of the real properties therein or other similar conditions which impede land assemblage or discourage the undertaking of improvements, resulting in a stagnant and unproductive condition of land potentially useful and valuable for contributing to and serving the public health, safety and welfare, which condition is presumed to be having a negative social or economic impact or otherwise being detrimental to the safety, health, morals, or welfare of the surrounding area or the community in general.

f.Areas, in excess of five contiguous acres, whereon buildings or improvements have been destroyed, consumed by fire, demolished or altered by the action of storm, fire, cyclone, tornado, earthquake or other casualty in such a way that the aggregate assessed value of the area has been materially depreciated.

g.In any municipality in which an enterprise zone has been designated pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.) the execution of the actions prescribed in that act for the adoption by the municipality and approval by the New Jersey Urban Enterprise Zone Authority of the zone development plan for the area of the enterprise zone shall be considered sufficient for the determination that the area is in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) for the purpose of granting tax exemptions within the enterprise zone district pursuant to the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.) or the adoption of a tax abatement and exemption ordinance pursuant to the provisions of P.L.1991, c.441 (C.40A:21-1 et seq.). The municipality shall not utilize any other redevelopment powers within the urban enterprise zone unless the municipal governing body and planning board have also taken the actions and fulfilled the requirements prescribed in P.L.1992, c.79 (C.40A:12A-1 et al.) for determining that the area is in need of redevelopment or an area in need of rehabilitation and the municipal governing body has adopted a redevelopment plan ordinance including the area of the enterprise zone.

h.The designation of the delineated area is consistent with smart growth planning principles adopted pursuant to law or regulation.

L.1992, c.79, s.5; amended 2003, c.125, s.3; 2013, c.159, s.1.



Section 40A:12A-6 - Investigation For Determination As Redevelopment Area, Public Hearing, Notice.

40A:12A-6 Investigation for determination as redevelopment area, public hearing, notice.

6. a. No area of a municipality shall be determined a redevelopment area unless the governing body of the municipality shall, by resolution, authorize the planning board to undertake a preliminary investigation to determine whether the proposed area is a redevelopment area according to the criteria set forth in section 5 of P.L.1992, c.79 (C.40A:12A-5). Such determination shall be made after public notice and public hearing as provided in subsection b. of this section. The governing body of a municipality shall assign the conduct of the investigation and hearing to the planning board of the municipality. The resolution authorizing the planning board to undertake a preliminary investigation shall state whether the redevelopment area determination shall authorize the municipality to use all those powers provided by the Legislature for use in a redevelopment area other than the use of eminent domain (hereinafter referred to as a "Non-Condemnation Redevelopment Area") or whether the redevelopment area determination shall authorize the municipality to use all those powers provided by the Legislature for use in a redevelopment area, including the power of eminent domain (hereinafter referred to as a "Condemnation Redevelopment Area").

b. (1) Before proceeding to a public hearing on the matter, the planning board shall prepare a map showing the boundaries of the proposed redevelopment area and the location of the various parcels of property included therein. There shall be appended to the map a statement setting forth the basis for the investigation.

(2)The planning board shall specify a date for and give notice of a hearing for the purpose of hearing persons who are interested in or would be affected by a determination that the delineated area is a redevelopment area.

(3) (a) The hearing notice shall set forth the general boundaries of the area to be investigated and state that a map has been prepared and can be inspected at the office of the municipal clerk.

(b)If the governing body resolution assigning the investigation to the planning board, pursuant to subsection a. of this section, stated that the redevelopment determination shall establish a Non-Condemnation Redevelopment Area, the notice of the hearing shall specifically state that a redevelopment area determination shall not authorize the municipality to exercise the power of eminent domain to acquire any property in the delineated area.

(c)If the resolution assigning the investigation to the planning board, pursuant to subsection a. of this section, stated that the redevelopment determination shall establish a Condemnation Redevelopment Area, the notice of the hearing shall specifically state that a redevelopment area determination shall authorize the municipality to exercise the power of eminent domain to acquire property in the delineated area.

(d)A copy of the notice shall be published in a newspaper of general circulation in the municipality once each week for two consecutive weeks, and the last publication shall be not less than ten days prior to the date set for the hearing. A copy of the notice shall be mailed at least ten days prior to the date set for the hearing to the last owner, if any, of each parcel of property within the area according to the assessment records of the municipality. A notice shall also be sent to all persons at their last known address, if any, whose names are noted on the assessment records as claimants of an interest in any such parcel. The assessor of the municipality shall make a notation upon the records when requested to do so by any person claiming to have an interest in any parcel of property in the municipality. The notice shall be published and mailed by the municipal clerk, or by such clerk or official as the planning board shall otherwise designate. Failure to mail any such notice shall not invalidate the investigation or determination thereon.

(4)At the hearing, which may be adjourned from time to time, the planning board shall hear all persons who are interested in or would be affected by a determination that the delineated area is a redevelopment area. All objections to such a determination and evidence in support of those objections, given orally or in writing, shall be received and considered and made part of the public record.

(5) (a) After completing its hearing on this matter, the planning board shall recommend that the delineated area, or any part thereof, be determined, or not be determined, by the municipal governing body to be a redevelopment area.

(b)After receiving the recommendation of the planning board, the municipal governing body may adopt a resolution determining that the delineated area, or any part thereof, is a redevelopment area.

(c)Upon the adoption of a resolution, the clerk of the municipality shall, forthwith, transmit a copy of the resolution to the Commissioner of Community Affairs for review. If the area in need of redevelopment is not situated in an area in which development or redevelopment is to be encouraged pursuant to any State law or regulation promulgated pursuant thereto, the determination shall not take effect without first receiving the review and the approval of the commissioner. If the commissioner does not issue an approval or disapproval within 30 calendar days of transmittal by the clerk, the determination shall be deemed to be approved. If the area in need of redevelopment is situated in an area in which development or redevelopment is to be encouraged pursuant to any State law or regulation promulgated pursuant thereto, then the determination shall take effect after the clerk has transmitted a copy of the resolution to the commissioner. The determination, if supported by substantial evidence and, if required, approved by the commissioner, shall be binding and conclusive upon all persons affected by the determination.

(d)Notice of the determination shall be served, within 10 days after the determination, upon all record owners of property located within the delineated area, those whose names are listed on the tax assessor's records, and upon each person who filed a written objection thereto and stated, in or upon the written submission, an address to which notice of determination may be sent.

(e)If the governing body resolution assigning the investigation to the planning board, pursuant to subsection a. of this section, stated that the redevelopment determination shall establish a Condemnation Redevelopment Area, the notice of the determination required pursuant to subparagraph (d) of this paragraph shall indicate that:

(i)the determination operates as a finding of public purpose and authorizes the municipality to exercise the power of eminent domain to acquire property in the redevelopment area, and

(ii)legal action to challenge the determination must be commenced within 45 days of receipt of notice and that failure to do so shall preclude an owner from later raising such challenge.

(f)No municipality or redevelopment entity shall exercise the power of eminent domain to acquire property for redevelopment purposes within a Non-Condemnation Redevelopment Area.

(g)If a municipal governing body has determined an area to be a Non-Condemnation Redevelopment Area and is unable to acquire property that is necessary for the redevelopment project, the municipality may initiate and follow the process set forth in this section to determine whether the area or property is a Condemnation Redevelopment Area. Such determination shall be based upon the then-existing conditions and not based upon the condition of the area or property at the time of the prior Non-Condemnation Redevelopment Area determination.

(h)A property owner who has received notice pursuant to this section who does not file a legal challenge to the redevelopment determination affecting his or her property within 45 days of receipt of such notice shall thereafter be barred from filing such a challenge and, in the case of a Condemnation Redevelopment Area and upon compliance with the notice provisions of subparagraph (e) of this paragraph, shall further be barred from asserting a challenge to the redevelopment determination as a defense in any condemnation proceeding to acquire the property unless the municipality and the property owner agree otherwise.

(6) The municipality shall, for 45 days next following its determination, take no further action to acquire any property by condemnation within the redevelopment area.

(7)If any person shall, within 45 days after the adoption by the municipality of the determination, apply to the Superior Court, the court may grant further review of the determination by procedure in lieu of prerogative writ; and in any such action the court may make any incidental order that it deems proper.

c.An area determined to be in need of redevelopment pursuant to this section shall be deemed to be a "blighted area" for the purposes of Article VIII, Section III, paragraph 1 of the Constitution. If an area is determined to be a redevelopment area and a redevelopment plan is adopted for that area in accordance with the provisions of this act, the municipality is authorized to utilize all those powers provided in section 8 of P.L.1992, c.79 (C.40A:12A-8), except that a municipality may not acquire any land or building by condemnation pursuant to subsection c. of that section unless the land or building is located within (1) an area that was determined to be in need of redevelopment prior to the effective date of P.L.2013, c.159, or (2) a Condemnation Redevelopment Area for which the municipality has complied with the provisions of subparagraph (e) of paragraph (5) of subsection b. of this section.

L.1992, c.79, s.6; amended 2003, c.125, s.4; 2013, c.159, s.2.



Section 40A:12A-7 - Adoption Of Redevelopment Plan.

40A:12A-7 Adoption of redevelopment plan.

7. a. No redevelopment project shall be undertaken or carried out except in accordance with a redevelopment plan adopted by ordinance of the municipal governing body, upon its finding that the specifically delineated project area is located in an area in need of redevelopment or in an area in need of rehabilitation, or in both, according to criteria set forth in section 5 or section 14 of P.L.1992, c.79 (C.40A:12A-5 or 40A:12A-14), as appropriate.

The redevelopment plan shall include an outline for the planning, development, redevelopment, or rehabilitation of the project area sufficient to indicate:

(1)Its relationship to definite local objectives as to appropriate land uses, density of population, and improved traffic and public transportation, public utilities, recreational and community facilities and other public improvements.

(2)Proposed land uses and building requirements in the project area.

(3)Adequate provision for the temporary and permanent relocation, as necessary, of residents in the project area, including an estimate of the extent to which decent, safe and sanitary dwelling units affordable to displaced residents will be available to them in the existing local housing market.

(4)An identification of any property within the redevelopment area which is proposed to be acquired in accordance with the redevelopment plan.

(5)Any significant relationship of the redevelopment plan to (a) the master plans of contiguous municipalities, (b) the master plan of the county in which the municipality is located, and (c) the State Development and Redevelopment Plan adopted pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.).

(6)As of the date of the adoption of the resolution finding the area to be in need of redevelopment, an inventory of all housing units affordable to low and moderate income households, as defined pursuant to section 4 of P.L.1985, c.222 (C.52:27D-304), that are to be removed as a result of implementation of the redevelopment plan, whether as a result of subsidies or market conditions, listed by affordability level, number of bedrooms, and tenure.

(7)A plan for the provision, through new construction or substantial rehabilitation of one comparable, affordable replacement housing unit for each affordable housing unit that has been occupied at any time within the last 18 months, that is subject to affordability controls and that is identified as to be removed as a result of implementation of the redevelopment plan. Displaced residents of housing units provided under any State or federal housing subsidy program, or pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), provided they are deemed to be eligible, shall have first priority for those replacement units provided under the plan; provided that any such replacement unit shall not be credited against a prospective municipal obligation under the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), if the housing unit which is removed had previously been credited toward satisfying the municipal fair share obligation. To the extent reasonably feasible, replacement housing shall be provided within or in close proximity to the redevelopment area. A municipality shall report annually to the Department of Community Affairs on its progress in implementing the plan for provision of comparable, affordable replacement housing required pursuant to this section.

b.A redevelopment plan may include the provision of affordable housing in accordance with the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.) and the housing element of the municipal master plan.

c.The redevelopment plan shall describe its relationship to pertinent municipal development regulations as defined in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.). The redevelopment plan shall supersede applicable provisions of the development regulations of the municipality or constitute an overlay zoning district within the redevelopment area. When the redevelopment plan supersedes any provision of the development regulations, the ordinance adopting the redevelopment plan shall contain an explicit amendment to the zoning district map included in the zoning ordinance. The zoning district map as amended shall indicate the redevelopment area to which the redevelopment plan applies. Notwithstanding the provisions of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) or of other law, no notice beyond that required for adoption of ordinances by the municipality shall be required for the hearing on or adoption of the redevelopment plan or subsequent amendments thereof.

d.All provisions of the redevelopment plan shall be either substantially consistent with the municipal master plan or designed to effectuate the master plan; but the municipal governing body may adopt a redevelopment plan which is inconsistent with or not designed to effectuate the master plan by affirmative vote of a majority of its full authorized membership with the reasons for so acting set forth in the redevelopment plan.

e.Prior to the adoption of a redevelopment plan, or revision or amendment thereto, the planning board shall transmit to the governing body, within 45 days after referral, a report containing its recommendation concerning the redevelopment plan. This report shall include an identification of any provisions in the proposed redevelopment plan which are inconsistent with the master plan and recommendations concerning these inconsistencies and any other matters as the board deems appropriate. The governing body, when considering the adoption of a redevelopment plan or revision or amendment thereof, shall review the report of the planning board and may approve or disapprove or change any recommendation by a vote of a majority of its full authorized membership and shall record in its minutes the reasons for not following the recommendations. Failure of the planning board to transmit its report within the required 45 days shall relieve the governing body from the requirements of this subsection with regard to the pertinent proposed redevelopment plan or revision or amendment thereof. Nothing in this subsection shall diminish the applicability of the provisions of subsection d. of this section with respect to any redevelopment plan or revision or amendment thereof.

f.The governing body of a municipality may direct the planning board to prepare a redevelopment plan or an amendment or revision to a redevelopment plan for a designated redevelopment area. After completing the redevelopment plan, the planning board shall transmit the proposed plan to the governing body for its adoption. The governing body, when considering the proposed plan, may amend or revise any portion of the proposed redevelopment plan by an affirmative vote of the majority of its full authorized membership and shall record in its minutes the reasons for each amendment or revision. When a redevelopment plan or amendment to a redevelopment plan is referred to the governing body by the planning board under this subsection, the governing body shall be relieved of the referral requirements of subsection e. of this section.

L.1992, c.79, s.7; amended 2008, c.46, s.2.



Section 40A:12A-8 - Effectuation Of Development Plan.

40A:12A-8 Effectuation of development plan.

8.Upon the adoption of a redevelopment plan pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7), the municipality or redevelopment entity designated by the governing body may proceed with the clearance, replanning, development and redevelopment of the area designated in that plan. In order to carry out and effectuate the purposes of this act and the terms of the redevelopment plan, the municipality or designated redevelopment entity may:

a.Undertake redevelopment projects, and for this purpose issue bonds in accordance with the provisions of section 29 of P.L.1992, c.79 (C.40A:12A-29).

b.Acquire property pursuant to subsection i. of section 22 of P.L.1992, c.79 (C.40A:12A-22).

c.Acquire, by condemnation, any land or building which is necessary for the redevelopment project, pursuant to the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), provided that the land or building is located within (1) an area that was determined to be in need of redevelopment prior to the effective date of P.L.2013, c.159, or (2) a Condemnation Redevelopment Area.

d.Clear any area owned or acquired and install, construct or reconstruct streets, facilities, utilities, and site improvements essential to the preparation of sites for use in accordance with the redevelopment plan.

e.Prepare or arrange by contract for the provision of professional services and the preparation of plans by registered architects, licensed professional engineers or planners, or other consultants for the carrying out of redevelopment projects.

f.Arrange or contract with public agencies or redevelopers for the planning, replanning, construction, or undertaking of any project or redevelopment work, or any part thereof; negotiate and collect revenue from a redeveloper to defray the costs of the redevelopment entity, including where applicable the costs incurred in conjunction with bonds, notes or other obligations issued by the redevelopment entity, and to secure payment of such revenue; as part of any such arrangement or contract, provide for extension of credit, or making of loans, to redevelopers to finance any project or redevelopment work, or upon a finding that the project or redevelopment work would not be undertaken but for the provision of financial assistance, or would not be undertaken in its intended scope without the provision of financial assistance, provide as part of an arrangement or contract for capital grants to redevelopers; and arrange or contract with public agencies or redevelopers for the opening, grading or closing of streets, roads, roadways, alleys, or other places or for the furnishing of facilities or for the acquisition by such agency of property options or property rights or for the furnishing of property or services in connection with a redevelopment area.

g.Except with regard to property subject to the requirements of P.L.2008, c.65 (C.40A:5-14.2 et al.), lease or convey property or improvements to any other party pursuant to this section, without public bidding and at such prices and upon such terms as it deems reasonable, provided that the lease or conveyance is made in conjunction with a redevelopment plan, notwithstanding the provisions of any law, rule, or regulation to the contrary.

h.Enter upon any building or property in any redevelopment area in order to conduct investigations or make surveys, sounding or test borings necessary to carry out the purposes of this act.

i.Arrange or contract with a public agency for the relocation, pursuant to the "Relocation Assistance Law of 1967," P.L.1967, c.79 (C.52:31B-1 et seq.) and the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.), of residents, industry or commerce displaced from a redevelopment area.

j.Make, consistent with the redevelopment plan: (1) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements; and (2) plans for the enforcement of laws, codes, and regulations relating to the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

k.Request that the planning board recommend and governing body designate particular areas as being in need of redevelopment or rehabilitation in accordance with the provisions of this act and make recommendations for the redevelopment or rehabilitation of such areas.

l.Study the recommendations of the planning board or governing body for redevelopment of the area.

m.Publish and disseminate information concerning any redevelopment area, plan or project.

n.Do all things necessary or convenient to carry out its powers.

L.1992, c.79, s.8; amended 2008, c.65, s.8; 2013, c.159, s.3.



Section 40A:12A-9 - Agreements With Redevelopers

40A:12A-9. Agreements with redevelopers
9. a. All agreements, leases, deeds and other instruments from or between a municipality or redevelopment entity and to or with a redeveloper shall contain a covenant running with the land requiring that the owner shall construct only the uses established in the current redevelopment plan; a provision requiring the redeveloper to begin the building of the improvements for those uses within a period of time which the municipality or redevelopment entity fixes as reasonable; a provision that the redeveloper shall be without power to sell, lease or otherwise transfer the redevelopment area or project, or any part thereof, without the written consent of the municipality or redevelopment entity; a provision that upon completion of the required improvements, the conditions determined to exist at the time the area was determined to be in need of redevelopment shall be deemed to no longer exist, and the land and improvements thereon shall no longer be subject to eminent domain as a result of those determinations; and any other covenants, provisions and continuing controls as may be deemed necessary to effectuate the purposes of this act. The aforesaid covenants, provisions and controls shall be deemed satisfied upon termination of the agreements and covenants entered into by the redeveloper to construct the improvements and to perform the redevelopment. The rights of any third party acquired prior to termination of the agreements, including, but not limited to, any tax exemption or abatement granted pursuant to law, shall not be negatively affected by termination and satisfaction of the covenants.

b. A lease to a redeveloper may provide that all improvements shall become the property of the municipality or redevelopment entity. The execution of a lease with that provision shall not impose upon the municipality or redevelopment entity any liability for the financing, construction, management or operation of any redevelopment project, or any part thereof.

L.1992,c.79,s.9.



Section 40A:12A-10 - Relocation Of Public Utility Facilities

40A:12A-10. Relocation of public utility facilities
10. Whenever a redevelopment entity which has acquired by purchase or condemnation real property for any project or for the widening of existing roads, streets, parkways, avenues or highways or for construction of new roads, streets, parkways, avenues or highways to any project or partly for such purposes and partly for other municipal or county purposes, shall determine that it is necessary that any tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "public utility facilities") of any public utility as defined in R.S.27:7-1 in, on, along, over or under the project or real property, should be relocated in, or removed from, that project or real property, the public utility owning or operating the public utility facilities shall relocate or remove the same in accordance with the order of the redevelopment entity; provided, however, that the cost and expenses of relocation or removal, including the cost of installing the public utility facilities in a new location, or new locations, and the cost of any lands, or any rights or interest in lands, or any other rights acquired to accomplish the relocation or removal, less the cost of any lands or any rights or interest in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal, shall be ascertained and paid by the redevelopment entity making such order. In case of any such relocation or removal of public utility facilities, the public utility, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the public utility facilities in their former location or locations.

L.1992,c.79,s.10.



Section 40A:12A-11 - Creation Of Municipal Redevelopment Agency

40A:12A-11. Creation of municipal redevelopment agency
11. a. The governing body of a municipality may, by ordinance, create a body corporate and politic to be known as the ". . . . . . Redevelopment Agency," inserting the name of the municipality creating the agency. The agency shall be an instrumentality of the municipality creating it. A redevelopment agency shall be created pursuant to the procedures of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.).

There shall be seven commissioners of a redevelopment agency. The commissioners shall be appointed by the governing body, in the manner generally required for appointments by the form of government under which the municipality is governed. Commissioners shall each serve for a term of five years; except that the first of these appointees shall be designated to serve for the following terms: one for a term of one year, one for a term of two years, two for terms of three years, one for a term of four years, and two for terms of five years. No more than two commissioners shall be officers or employees of the municipality. Each commissioner shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. Any vacancy occurring in the office of commissioner, from any cause, shall be filled in the same manner as the original appointment, but for the unexpired term.

The municipal governing body may provide by ordinance that not more than two of the commissioners shall be members of the governing body. A commissioner who is a member of the governing body shall serve for a term of one year. That ordinance shall provide for the terms of the other commissioners to be appointed to staggered terms in substantial accord with the provisions of this section.

Any redevelopment agency created pursuant to the "Redevelopment Agencies Law," P.L.1949, c.306 (C.40:55C-1 et seq.) and in existence until the repeal of that law by this act, shall continue notwithstanding that repeal, but shall exercise its powers pursuant to the provisions of this act. The five commissioners appointed by the governing body of the municipality shall continue in office until the terms for which they were appointed expire and their successors are appointed and qualified. The terms of those agency commissioners who were appointed by the mayor or the Commissioner of the Department of Community Affairs shall cease and determine 90 days after the effective date of this act.

b. A certificate of the appointment or reappointment of each commissioner shall be filed with the clerk, and that certificate shall be conclusive evidence of the due and proper appointment of that commissioner. A commissioner shall receive no compensation for his services, but shall be entitled to reimbursement for actual expenses necessarily incurred in the discharge of the duties of commissioner, including travel expenses. The powers of the agency shall be vested in the commissioners thereof in office from time to time. Four commissioners shall constitute a quorum for the purpose of conducting business and exercising powers and all other purposes. Action may be taken by the agency upon the affirmative vote of the majority, but not less than four of the commissioners present, unless in any case the bylaws of the agency shall require a larger number. The agency shall select a chairman and a vice-chairman from among the commissioners, and it shall employ an executive director, who shall be its secretary.

c. No commissioner or employee of an agency shall acquire any interest, direct or indirect, in a redevelopment project or in any property included or planned to be included in a project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials and services to be furnished or used in connection with a project. If any commissioner or employee of an agency owns or controls an interest, direct or indirect, in any property included or planned to be included in a project, he shall immediately disclose the same in writing to the agency and the disclosure shall be entered upon the minutes of the agency. Failure so to disclose such an interest shall constitute misconduct in office. A commissioner or employee required by this subsection to make a disclosure shall not participate in any action by the agency affecting the property with respect to which disclosure is required. For inefficiency or neglect of duty or misconduct in office a commissioner may be removed by the municipality by which he was appointed; but a commissioner may be removed only after he has been given a copy of the charges at least 10 days prior to the hearing thereon and has had the opportunity to be heard in person or by counsel. In the event of a removal of a commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk of the municipality.

L.1992,c.79,s.11.



Section 40A:12A-11.1 - Findings, Declarations Relative To Municipal Redevelopment Agencies; Additional Commissioners, Certain.

40A:12A-11.1 Findings, declarations relative to municipal redevelopment agencies; additional commissioners, certain.

1. a. The Legislature finds and declares that:

(1)The redevelopment agencies of municipalities across this State renew the vitality and fabric of their neighborhoods and business districts, improve their image, visibility and stature, construct new housing, generate employment opportunities for the local work force and draw consumers and tourists to the municipality; and

(2)These agencies achieve these goals by planning and implementing projects that provide housing, jobs, parks and office buildings; and

(3)Municipalities with a large area and population are faced with a greater burden of responsibility in order to achieve their goals than their smaller, less populated counterparts; and

(4)Increasing the number of commissioners on the redevelopment agencies of larger municipalities in this State will expedite the redevelopment of these municipalities and contribute to a Statewide renaissance that stands to benefit all State residents.

b.Notwithstanding other provisions of this law to the contrary, a municipality with an area of more than 15 square miles and having a population of more than 40,000, according to the most recent federal decennial census, may create a redevelopment agency with nine commissioners or increase the membership of a redevelopment agency already created from seven to nine commissioners. Except as otherwise provided in this subsection, the commissioners shall be appointed by the governing body in the manner generally required for appointments by the form of government under which the municipality is governed. Except as otherwise provided in this subsection, commissioners shall each serve for a term of five years; except that the first of these appointees shall be designated to serve for the following terms: one for a term of one year, two for a term of two years, two for terms of three years, two for a term of four years, and two for terms of five years. Except as otherwise provided in this subsection, where a redevelopment agency of seven commissioners already exists, the additional two commissioners shall be appointed to initial terms of two and four years, as determined by lot.

Notwithstanding any provision of law to the contrary, whenever a municipality governed by the borough form of government pursuant to N.J.S.40A:60-1 et seq. creates a redevelopment agency with nine commissioners, or increases the membership of a redevelopment agency from seven to nine commissioners, two commissioners shall be members of the borough council to be appointed by the council. A member of council so appointed may designate another resident of the borough to serve on the redevelopment agency for any particular meeting in the event the member of council is unavailable. The term of a commissioner who is a member of a borough council shall be one year or terminate upon completion of the council-member's term of office, whichever occurs first.

No more than three commissioners shall be officers or employees of the municipality. Each commissioner shall continue to hold office at the expiration of a term until a successor shall have been appointed and qualified. Any vacancy occurring in the office of commissioner, from any cause, shall be filled in the same manner as the original appointment, but for the unexpired term.

L.2005,c.275,s.1.



Section 40A:12A-12 - Executive Director Of Redevelopment Agency.

40A:12A-12 Executive director of redevelopment agency.

12. The executive director of a redevelopment agency shall have attained a degree from an accredited four year college or university, and shall have at least five years' experience in public administration, public finance, realty, or similar professional employment. A master's degree in an appropriate program may substitute for two years of that experience. The executive director holding that position at the time P.L.2005, c.79 becomes effective, possessing the required work experience and holding appropriate certification from the National Association of Housing and Redevelopment Officials, or equivalent certification from a nationally recognized professional association in the housing and redevelopment field, shall not be required to meet the educational requirement, except as otherwise provided in section 45 of P.L.1992, c.79 (C.40A:12A-45) and shall be deemed qualified for continued employment as executive director of the agency in which he holds that post and eligible for equivalent employment in any other local redevelopment agency in this State. The executive director shall serve at the pleasure of the commissioners of the agency, and may be relieved of his duties only after 120 days' notice. The redevelopment agency may provide that the executive director shall be the appointing authority for all or any portion of the employees of the agency. The executive director shall assign and supervise employees in the performance of their duties. If the municipality which established the redevelopment agency has adopted the provisions of Title 11A of the New Jersey Statutes, the executive director shall be in the unclassified service of civil service, and all other employees shall be in the classified service of civil service, except as may be otherwise provided by that title. A redevelopment agency may adopt the provisions of Title 11A of the New Jersey Statutes separately from the establishing municipality.

L.1992,c.79, s.12; amended 2005, c.79, s.1.



Section 40A:12A-13 - Submission Of Applications

40A:12A-13. Submission of applications
13. All applications for development or redevelopment of a designated redevelopment area or portion of a redevelopment area shall be submitted to the municipal planning board for its review and approval in accordance with the requirements for review and approval of subdivisions and site plans as set forth by ordinance adopted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

L.1992,c.79,s.13.



Section 40A:12A-14 - Conditions For Determination Of Need For Rehabilitation.

40A:12A-14 Conditions for determination of need for rehabilitation.

14. a. A delineated area may be determined to be in need of rehabilitation if the governing body of the municipality determines by resolution that a program of rehabilitation, as defined in section 3 of P.L.1992, c.79 (C.40A:12A-3), may be expected to prevent further deterioration and promote the overall development of the community; and that there exist in that area any of the following conditions such that (1) a significant portion of structures therein are in a deteriorated or substandard condition; (2) more than half of the housing stock in the delineated area is at least 50 years old; (3) there is a pattern of vacancy, abandonment or underutilization of properties in the area; (4) there is a persistent arrearage of property tax payments on properties in the area; (5) environmental contamination is discouraging improvements and investment in properties in the area; or (6) a majority of the water and sewer infrastructure in the delineated area is at least 50 years old and is in need of repair or substantial maintenance. Where warranted by consideration of the overall conditions and requirements of the community, a finding of need for rehabilitation may extend to the entire area of a municipality. Prior to adoption of the resolution, the governing body shall submit it to the municipal planning board for its review. Within 45 days of its receipt of the proposed resolution, the municipal planning board shall submit its recommendations regarding the proposed resolution, including any modifications which it may recommend, to the governing body for its consideration. Thereafter, or after the expiration of the 45 days if the municipal planning board does not submit recommendations, the governing body may adopt the resolution, with or without modification. The resolution shall not become effective without the approval of the commissioner pursuant to section 6 of P.L.1992, c.79 (C.40A:12A-6), if otherwise required pursuant to that section.

b.A delineated area shall be deemed to have been determined to be an area in need of rehabilitation in accordance with the provisions of this act if it has heretofore been determined to be an area in need of rehabilitation pursuant to P.L.1975, c.104 (C.54:4-3.72 et seq.), P.L.1977, c.12 (C.54:4-3.95 et seq.) or P.L.1979, c.233 (C.54:4-3.121 et al.).

c. (1) A municipality may adopt an ordinance declaring a renovation housing project to be an area in need of rehabilitation for the purposes of Article VIII, Section I, paragraph 6 of the New Jersey Constitution if the need for renovation resulted from conflagration.

(2)For the purposes of this subsection, "renovation housing project" means any work or undertaking to provide a decent, safe, and sanitary dwelling, to exclusively benefit a specific household, by the renovation, reconstruction, or replacement of the household's home on the same lot by either a charitable entity organized to perform home renovations or by a for-profit builder using 75% or more volunteer labor-hours to accomplish the construction for the project. The undertaking may include any buildings; demolition, clearance, or removal of buildings from land; equipment; facilities; or other personal properties or interests therein which are necessary, convenient, or desirable appurtenances of the undertaking.

d. (1) A municipality may adopt an ordinance declaring a renovation housing project to be an area in need of rehabilitation for the purposes of Article VIII, Section I, paragraph 6 of the New Jersey Constitution if at least half of the number of people occupying the dwelling as their primary residence qualify for a federal income tax credit pursuant to 26 U.S.C. s.22 as a result of being permanently and totally disabled and the improvements to be made to the dwelling are made substantially to accommodate those disabilities.

(2)For the purposes of this subsection, "renovation housing project" means any work or undertaking to provide a decent, safe, and sanitary single-family dwelling, to exclusively benefit at least half of the number of people occupying a dwelling as their primary residence, by the renovation, reconstruction, or replacement of that dwelling on the same lot by either a charitable entity organized to perform home renovations or by a for-profit builder using 75% or more volunteer labor-hours to accomplish the construction for the project. The undertaking may include any buildings; demolition, clearance, or removal of buildings from land; equipment; facilities; or other personal properties or interests therein which are necessary, convenient, or desirable appurtenances of the undertaking.

L.1992, c.9, s.14; amended 2001, c.155; 2003, c.125, s.5; 2007, c.90, s.1; 2007, c.91, s.1; 2013, c.159, s.4.



Section 40A:12A-15 - Implementation Of Redevelopment Plan.

40A:12A-15 Implementation of redevelopment plan.

15.In accordance with the provisions of a redevelopment plan adopted pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7), a municipality or redevelopment entity may proceed with clearance, replanning, conservation, development, redevelopment and rehabilitation of an area in need of rehabilitation. With respect to a redevelopment project in an area in need of rehabilitation, the municipality or redevelopment entity, upon the adoption of a redevelopment plan for the area, may perform any of the actions set forth in section 8 of P.L.1992, c.79 (C.40A:12A-8), except that with respect to such a project the municipality shall not have the power to take or acquire private property by condemnation in furtherance of a redevelopment plan, unless: a. the area is within (1) an area determined to be in need of redevelopment prior to the effective date of P.L.2013, c.159, or (2) a Condemnation Redevelopment Area and the municipality has complied with the notice requirements under subparagraph (e) of paragraph (5) of subsection b. of section 6 of P.L.1992, c.79 (C.40A:12A-6); or b. exercise of that power is authorized under any other law of this State.

L.1992, c.79, s.15; amended 2013, c.159, s.5.



Section 40A:12A-16 - Powers Of Municipality, County, Housing Authority

40A:12A-16. Powers of municipality, county, housing authority
16. a. In order to carry out the housing purposes of this act, a municipality, county, or housing authority may exercise the following powers, in addition to those set forth in section 22 of P.L.1992, c.79 (C.40A:12A-22):

(1) Plan, construct, own, and operate housing projects; maintain, reconstruct, improve, alter, or repair any housing project or any part thereof; and for these purposes, receive and accept from the State or federal government, or any other source, funds or other financial assistance;

(2) Lease or rent any dwelling house, accommodations, lands, buildings, structures or facilities embraced in any housing project; and pursuant to the provisions of this act, establish and revise the rents and charges therefor;

(3) Acquire property pursuant to subsection i. of section 22 of P.L.1992, c.79 (C.40A:12A-22);

(4) Acquire, by condemnation, any land or building which is necessary for the housing project, pursuant to the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.);

(5) Issue bonds in accordance with the provisions of section 29 of P.L.1992, c.79 (C.40A:12A-29);

(6) Cooperate with any other municipality, private, county, State or federal entity to provide funds to the municipality or other governmental entity and to homeowners, tenant associations, nonprofit or private developers to acquire, construct, rehabilitate or operate publicly assisted housing, and to provide rent subsidies for persons of low and moderate income, including the elderly, pursuant to applicable State or federal programs;

(7) Encourage the use of demand side subsidy programs such as certificates and vouchers for low-income families and promote the use of project based certificates which provide subsidies for units in newly constructed and substantially rehabilitated structures, and of tenant based certificates which subsidize rent in existing units;

(8) Cooperate with any State or federal entity to secure mortgage assistance for any person of low or moderate income;

(9) Provide technical assistance and support to nonprofit organizations and private developers interested in constructing low and moderate income housing;

(10) If it owns and operates public housing units, provide to the tenants public safety services, including protection against drug abuse, and social services, including counseling and financial management, in cooperation with other agencies;

(11) Provide emergency shelters, transitional housing and supporting services to homeless families and individuals.

b. All housing projects, programs and actions undertaken pursuant to this act shall accord with the housing element of the master plan of the municipality within which undertaken, and with any fair share housing plan filed by the municipality with the Council on Affordable Housing, based upon the council's criteria and guidelines, pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), whether or not the municipality has petitioned for substantive certification of the plan.

L.1992,c.79,s.16.



Section 40A:12A-17 - Creation Of Housing Authority

40A:12A-17. Creation of housing authority
17. a. Except as provided in subsection b. of this section, the governing body of any county or municipality may, by ordinance, or by resolution in the case of a county whose charter does not provide for the adoption of ordinances, create a body corporate and politic to be known as the "Housing Authority of . . . ," inserting the name of the county or municipality. The authority shall constitute an agency and instrumentality of the municipality or county creating it. A housing authority shall be created pursuant to the procedures of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.). The authority shall consist of seven members. In a county that operates under the "county executive plan" set forth in the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), six members shall be appointed by the county executive with the advice and consent of the board of chosen freeholders, and one member shall be appointed by the Commissioner of Community Affairs. In all other counties and municipalities, five members shall be appointed by the governing body of the county or municipality, as the case may be, one by the mayor or other chief executive officer of the municipality, or in the case of a county by the director of the board of chosen freeholders or by the chief executive officer of the county if the county's charter provides for such an officer, and one by the Commissioner of Community Affairs. The members shall serve for terms of five years and until their respective successors have been appointed and qualified; except that of the five members first appointed by the governing body one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years and one for a term of five years. All appointments shall be subject to and made in the manner required by the law under which the county or municipality is governed. Vacancies shall be filled in the same manner as the original appointments were made, but for the unexpired term. If a vacancy is not filled by the county executive, governing body or chief executive officer within 90 days of the occurrence of the vacancy, the Commissioner of the Department of Community Affairs shall notify the county executive, governing body or chief executive officer of his intent to fill the vacancy if it is not filled in 30 days. If the vacancy is not filled within that 30 day period, the commissioner may appoint a member for the unexpired term.

In any county or municipality which has heretofore created a housing authority pursuant to R.S.55:14A-4, the members of the authority who were appointed by the governing body and the chief executive officer of the county or municipality and who are in office upon the effective date of this act shall continue in office until the expiration of the terms for which they are appointed and qualified in accordance with the terms of this act.

b. No municipality which has been included with its consent within the area of operation of a county housing authority shall thereafter create a municipal housing authority. Where there is no housing authority in existence in any municipality of a county, the governing body of that county may create a housing authority, and thereafter no municipality within that county shall create an authority without the consent of the county governing body and the county housing authority.

c. A county may provide such publicly assisted housing programs as it chooses anywhere within the county; but it may provide such programs in municipalities which are within the area of operation of a county or municipal housing authority only after adoption of a resolution of the housing authority consenting thereto.

d. No more than one member of a housing authority may be an officer or employee of the municipality or county by which the authority is created. A certificate of the appointment or reappointment of any member shall be filed with the clerk of the municipality or the county, as the case may be, and that certificate shall be conclusive evidence of the due and proper appointment of that member. A member of an authority shall receive no compensation for his services, but shall be entitled to reimbursement for actual expenses necessarily incurred in the discharge of the duties of membership, including travel expenses. The powers of the authority shall be vested in the members thereof in office from time to time. Four members shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and all other purposes. Action may be taken by the authority upon the affirmative vote of the majority, but not less than four of the members present, unless in any case the bylaws of the authority shall require a larger number. The authority shall select a chairman and a vice-chairman from among its members, and shall employ an executive director, who shall be its secretary.

e. No member or employee of an authority shall acquire any interest, direct or indirect, in any housing project or in any property included or planned to be included in such a project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials and services to be furnished or used in connection with any housing project. If any member or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in a housing project he shall immediately disclose the same in writing to the authority and the disclosure shall be entered upon the minutes of the authority. Failure to disclose such an interest shall constitute misconduct in office. A member or employee required by this subsection to make such a disclosure shall not participate in any action by the authority affecting the property with respect to which such disclosure is required. For inefficiency or neglect of duty or misconduct in office a member of an authority may be removed by the governing body or officer by which he was appointed; but a member may be removed only after he has been given a copy of the charges at least 10 days prior to a hearing thereon and has had the opportunity to be heard in person or by counsel. In the event of a removal of any member of an authority a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk of the county or municipality.

L.1992,c.79,s.17; amended 1993,c.344,s.1.



Section 40A:12A-18 - Executive Director Of Housing Authority.

40A:12A-18 Executive director of housing authority.

18. a. A housing authority shall appoint and may enter into a contract to employ an executive director as the authority may determine necessary for its efficient operations. The contract shall set forth the executive director's duties, compensation, and term of office, subject to the limitations set forth in subsection b. of this section, as well as reasons for which the executive director may be removed for cause. An executive director shall be subject to an annual performance evaluation and shall comply with the provisions of section 46 or 47 of P.L.1992, c.79 (C.40A:12A-46 or 47), as appropriate. A housing authority may terminate an executive director for cause; however the contract shall provide an executive director with not less than 120 days' notice. A copy of the adopted contract shall be submitted to the Department of Community Affairs and filed with the clerk of the municipality or the county for which the authority has been created.

b. (1) The executive director of a housing authority shall have attained a degree from an accredited four-year college or university, and shall have at least five years' experience in public administration, public finance, realty, or similar professional employment. A master's degree in an appropriate program may substitute for two years of that experience. An executive director holding that position prior to or on the effective date of P.L.2005, c.79 and possessing the required work experience and holding certification as a Public Housing Manager (PHM) from the National Association of Housing and Redevelopment Officials, or equivalent certification from a nationally recognized professional association in the housing and redevelopment field, shall not be required to meet the educational requirement, except as otherwise provided in section 45 of P.L.1992, c.79 (C.40A:12A-45) and shall be deemed qualified for continued employment as executive director of the authority in which he holds that post and eligible for equivalent employment in any other local public housing authority in this State. An individual who meets the qualifications set forth in this paragraph may be awarded a contract which shall not exceed one year, except that any person serving as an executive director at the time this bill is adopted into law shall be eligible to be awarded a contract not exceeding five years.

(2)An individual who, in addition to having met the qualifications set forth in paragraph (1) of this subsection, has served for five years as an executive director of a housing authority, may be awarded a contract which shall not exceed five years.

c.An executive director who has not entered into a contract of employment shall serve at the pleasure of the members of the authority, and may be relieved of the duties of executive director only after not less than 120 days' notice. The authority may provide that the executive director shall be the appointing authority for all or any portion of the employees of the authority. The executive director shall assign and supervise employees in the performance of their duties. A housing authority may elect to adopt or not to adopt the provisions of Title 11A of the New Jersey Statutes regardless of whether the establishing county or municipality has or has not adopted those provisions.

L.1992,c.79,s.18; amended 1993, c.344, s.2; 1997, c.431; 1999, c.240; 2005, c.79, s.2.



Section 40A:12A-18.1 - Certain Qualification For Employment As Executive Director

40A:12A-18.1. Certain qualification for employment as executive director
3. A person who was an employee of a local housing authority in the position of Deputy Executive Director or Assistant Executive Director on the effective date of this act, who possesses the required work experience to be eligible for a position as executive director of a housing authority pursuant to section 18 of P.L.1992, c.79 (C.40A:12A-18) and who holds certification as a Public Housing Manager (PHM) from the National Association of Housing and Redevelopment Officials or equivalent certification from a nationally recognized professional association in the housing and redevelopment field, shall not be required to meet the educational requirement specified by section 18 of P.L.1992, c.79 (C.40A:12A-18), except as otherwise provided in section 45 of P.L.1992, c.79 (C.40A:12A-45), and shall be deemed to be qualified for employment as executive director of the authority in which the person is employed and eligible for equivalent employment in any other local housing authority in this State.

L.1993,c.344,s.3.



Section 40A:12A-19 - Management, Operation Of Housing Projects

40A:12A-19. Management, operation of housing projects
19. a. It is hereby declared to be the policy of this State that each municipality, county, or housing authority providing public housing pursuant to this act shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations; and that no municipality, county, or housing authority shall construct or operate any such project for profit or as a source of revenue to the municipality or county. To this end, a municipality, county, or housing authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order to project revenues which, together with all other available moneys, revenues, income and receipts of the municipality, county, or housing authority, will be sufficient to:

(1) pay, as the same become due, the principal of and interest upon the bonds of the authority or the bonds of the municipality or county issued pursuant to section 29 or section 37 of P.L.1992, c.79 (C.40A:12A-29 or 40A:12A-37);

(2) meet the cost of, and provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the municipality, county or housing authority; and

(3) create during not less than six years immediately succeeding its issuance of any bonds, and thereafter maintain, a reserve sufficient to meet the largest principal and interest payments which will be due on those bonds in any one year thereafter.

b. In the operation or management of housing projects a municipality, county or housing authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations therein only to persons of low and moderate income and at rentals within the financial reach of such persons.

(2) It may rent or lease to a tenant dwelling accommodations consisting of a room or rooms of such size, location and dimensions as necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding, in accordance with the standards for use and occupancy of space as set forth in the State Housing Code adopted pursuant to P.L.1971, c.224 (C.2A:42-85 et seq.).

(3) It shall adopt income standards for selecting tenants which are consistent with applicable State or federal law.

c. Notwithstanding any provisions of this section, a municipality, county or housing authority may agree to conditions as to tenant eligibility or preference required by the federal government or State government pursuant to applicable federal or State law in any contract with the municipality, county, or housing authority for financial assistance.

L.1992,c.79,s.19.



Section 40A:12A-20 - Rules, Regulations Concerning Admissions To Housing Project

40A:12A-20. Rules, regulations concerning admissions to housing project
20. The municipality, county or housing authority shall establish rules and regulations concerning admissions to any housing project which shall provide priority categories for persons displaced or caused to be displaced by public action or by redevelopment projects, highway programs or other public works; persons living in housing found to be "substandard" within the meaning of P.L.1966, c.168 (C.2A:42-74 et seq.) or P.L.1971, c.224 (C.2A:42-85 et seq.), or otherwise violative of minimum health and safety standards; persons and families who, by reason of family income, family size or disabilities have special needs; and elderly persons.

L.1992,c.79,s.20.



Section 40A:12A-20.1 - Rules, regulations.

20. The municipality, county or housing authority shall establish rules and regulations concerning admissions to any housing project which shall provide priority categories for persons displaced or caused to be displaced by public action or by redevelopment projects, highway programs or other public works; persons living in housing found to be "substandard" within the meaning of P.L.1966, c.168 (C.2A:42-74 et seq.) or P.L.1971, c.224 (C.2A:42-85 et seq.), or otherwise violative of minimum health and safety standards; persons and families who, by reason of family income, family size or disabilities have special needs; and elderly persons.

L.1992,c.79,s.20.



Section 40A:12A-21 - Municipal Housing Authority May Act As Redevelopment Entity

40A:12A-21. Municipal housing authority may act as redevelopment entity
21. A municipality may authorize its municipal housing authority to act as a redevelopment entity under this act. An authorization made after the effective date of this act shall be subject to prior review and approval pursuant to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.). In a municipality where a municipal housing authority has been authorized pursuant to section 4 of P.L.1949, c.300 (C.55:14A-34), repealed by this act, to function as a redevelopment agency, that housing authority shall, upon taking effect of this act, continue to exercise those functions, but shall exercise all powers, duties and functions relative to redevelopment projects in the manner provided for a redevelopment entity under this act. When acting in its capacity as a municipal redevelopment entity, a municipal housing authority shall, in acquiring property and undertaking and financing redevelopment projects, act as an instrumentality of the municipal government as provided for in this act.

L.1992,c.79,s.21.



Section 40A:12A-22 - Powers Of Municipality, County, Redevelopment Agency, Housing Authority.

40A:12A-22 Powers of municipality, county, redevelopment agency, housing authority.

22.A municipality, county, redevelopment agency, or housing authority is authorized to exercise all those public and essential governmental functions necessary or convenient to effectuate the purposes of this act, including the following powers which shall be in addition to those otherwise granted by this act or by other law:

a.To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary and convenient to the exercise of the powers of the agency or authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this act, to carry into effect its powers and purposes.

b.Pursuant to an adopted cash management plan, invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, in property or securities in which governmental units may legally invest funds subject to their control; to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled.

c.Borrow money and receive grants and loans from any source for the financing of a redevelopment project or housing project.

d.Invest in an obligee the right in the event of a default by the agency to foreclose and take possession of the project covered by the mortgage or apply for the appointment of a receiver.

e.Invest in a trustee or trustees or holders of bonds the right to enforce the payment of the bonds or any covenant securing or relating to the bonds, which may include the right, in the event of the default, to take possession and use, operate and manage any project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of the moneys in accordance with the agreement of the authority with the trustee.

f.Provide for the refunding of any of its bonds, by the issuance of such obligations, in such manner and form, and upon such terms and conditions, as it shall deem in the best interests of the public.

g.Consent to the modification of any contract, bond indenture, mortgage or other instrument entered into by it.

h.Pay or compromise any claim arising on, or because of any agreement, bond indenture, mortgage or instrument.

i.Acquire or contract to acquire from any person, firm, or corporation, public or private, by contribution, gift, grant, bequest, devise, purchase, or otherwise, real or personal property or any interest therein, including such property as it may deem necessary or proper, although temporarily not required for such purposes, in a redevelopment area or in any area designated by the governing body as necessary for carrying out the relocation of the residents, industry and commerce displaced from a redevelopment area.

j.Subordinate, waive, sell, assign or release any right, title, claim, lien or demand however acquired, including any equity or right of redemption, foreclosure, sell or assign any mortgage held by it, or any interest in real or personal property; and purchase at any sale, upon such terms and at such prices as it determines to be reasonable, and to take title to the property, real, personal, or mixed, so acquired and similarly to sell, exchange, assign, convey or otherwise dispose of any property.

k.Complete, administer, operate, obtain and pay for insurance on, and maintain, renovate, repair, modernize, lease or otherwise deal with any property.

l.Employ or retain consulting and other attorneys, planners, engineers, architects, managers and financial experts and other employees and agents of a permanent or temporary nature as may be necessary, determine their qualifications, duties and compensation, and delegate to one or more of its agents or employees such powers and duties as it deems proper. For such legal services as may be required, a redevelopment agency or housing authority may call upon the chief law officers of the municipality or county, as the case may be, or may employ its own counsel and legal staff.

m.Arrange or contract with a public agency, to the extent that it is within the scope of that agency's functions, to cause the services customarily provided by such other agency to be rendered for the benefit of the occupants of any redevelopment area or housing project, and have such other agency provide and maintain parks, recreation centers, schools, sewerage, transportation, water and other municipal facilities adjacent to or in connection with a redevelopment area or project.

n.Conduct examinations and investigations, hear testimony and take proof, under oath at public or private hearings of any material matter, compel witnesses and the production of books and papers and issue commissions for the examination of witnesses who are out of State, unable to attend, or excused from attendance; authorize a committee designated by it consisting of one or more members, or counsel, or any officer or employee to conduct the examination or investigation, in which case it may authorize in its name the committee, counsel, officer or employee to administer oaths, take affidavits and issue subpoenas or commissions.

o.Make and enter into all contracts and agreements necessary or incidental to the performance of the duties authorized in this act.

p.After thorough evaluation and investigation, bring an action on behalf of a tenant to collect or enforce any violation of subsection g. or h. of section 11 of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-12).

q.Designate members or employees, who shall be knowledgeable of federal and State discrimination laws, and who shall be available during all normal business hours, to evaluate a complaint made by a tenant pursuant to the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-12).

L.1992,c.79,s.22; amended 2002, c.82, s.5.



Section 40A:12A-22.1 - Definitions Relative To Criminal History Background Checks For Local Housing Authority Employees.

40A:12A-22.1 Definitions relative to criminal history background checks for local housing authority employees.

1.As used in this act:

"Applicant" means a person 18 years of age or older who is being considered for employment for at least seven hours a week by an authority.

"Authority" means a local housing authority created pursuant to the Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.).

"Superintendent" means the Superintendent of State Police.

L.1997,c.265,s.1.



Section 40A:12A-22.2 - Criminal History Background Checks On Applicants For Employment With Local Housing Authorities.

40A:12A-22.2 Criminal history background checks on applicants for employment with local housing authorities.

2. a. An authority may perform criminal history background checks on applicants for employment, according to the provisions of this act. An authority which elects to comply with this act shall not hire an applicant unless it determines that no criminal record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police which would disqualify the individual from being employed pursuant to the provisions of this act. An applicant shall be disqualified from employment if the criminal history record check reveals his conviction:

(1)In New Jersey, of any crime or disorderly persons offense:

(a)Involving danger to the person pursuant to N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b) Against the family, children or incompetents, pursuant to N.J.S.2C:24-1 et seq.; or

(2)In any other state or jurisdiction, for conduct which, if committed in New Jersey, would constitute any of the crimes or offenses included in paragraph (1) of this subsection.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, an applicant shall not be disqualified from consideration for employment under this act on the basis of any conviction disclosed by a criminal history record check if the individual has affirmatively demonstrated to the authority clear and convincing evidence of his rehabilitation. In determining whether an individual has affirmatively demonstrated rehabilitation, an authority shall consider:

(1)The nature and responsibility of the applicant's prospective position;

(2)The nature and seriousness of the offense;

(3)The circumstances under which the offense occurred;

(4)The date of the offense;

(5)The age of the applicant when the offense was committed;

(6)Whether the offense was repeated;

(7) Social conditions which may have contributed to the offense; and

(8)Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational education, successful participation in correctional work-release programs, or the recommendation of persons who have supervised the applicant.

L.1997,c.265,s.2.



Section 40A:12A-22.3 - Information Submitted By Applicant; Consent; Cost.

40A:12A-22.3 Information submitted by applicant; consent; cost.

3.An applicant shall submit to the authority his or her name, address, and fingerprints taken on standard fingerprint cards by a State or municipal law enforcement agency. An applicant who refuses to consent to, or cooperate in, the securing of a criminal history record background check shall not be considered for employment by the authority. The authority is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation, Identification Section and the Division of State Police, Bureau of Identification for use in making the determinations provided for in section 2 of P.L.1997, c.265 (C.40A:12A-22.2). No criminal history record check shall be performed pursuant to this act unless the applicant shall have furnished his or her written consent to such check. The applicant shall bear the cost for the criminal history record check.

L.1997,c.265,s.3.



Section 40A:12A-22.4 - Notification To Applicant; Appeal; Maintenance Of Information.

40A:12A-22.4 Notification to applicant; appeal; maintenance of information.

4. a. Upon receipt of an applicant's criminal history record information, an authority shall notify the applicant, in writing, as to whether he is qualified or disqualified for employment pursuant to P.L.1997, c.265 (C.40A:12A-22.1 et seq.). If the applicant is disqualified for employment, the conviction or convictions which constitute the basis for the disqualification shall be identified in the written notice.

b.An applicant to a housing authority which is subject to the provisions of Title 11A of the New Jersey Statutes shall have 20 days from the date of written notice of disqualification to file an appeal with the Civil Service Commission for a review on the accuracy of the criminal history record information or to establish his or her rehabilitation under subsection b. of section 2 of P.L.1997, c.265 (C.40A:12A-22.2) pursuant to regulations promulgated by the Civil Service Commission.

c.The Civil Service Commission or an authority shall not maintain an applicant's criminal history record information or evidence of rehabilitation submitted under this section for more than six months from the date the applicant is hired or the date of the final disposition of the applicant's disqualification, as the case may be.

This section shall not prohibit the Civil Service Commission from maintaining a copy of the decision on the applicant's appeal, or the entire record in the case of a judicial appeal.

L.1997, c.265, s.4; amended 2008, s.29, s.96.



Section 40A:12A-23 - Agencies, Authorities Subject To Existing Laws

40A:12A-23. Agencies, authorities subject to existing laws
23. Each redevelopment agency and housing authority shall be subject to the provisions of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), and, except as specifically provided in this act, to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1992,c.79,s.23.



Section 40A:12A-24 - Dissolution Of Redevelopment Agency, Housing Authority

40A:12A-24. Dissolution of redevelopment agency, housing authority
24. A municipality or county may dissolve its redevelopment agency or housing authority by ordinance, or by resolution in the case of a county whose charter does not provide for the adoption of ordinances, and transfer all the agency's or authority's assets, liabilities and responsibilities to itself in accordance with the provisions of section 20 of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-20).

L.1992,c.79,s.24.



Section 40A:12A-25 - Expenditures Of Agency, Authority

40A:12A-25. Expenditures of agency, authority
25. All expenditures by a redevelopment agency or housing authority, including its debt payments, shall be consistent with its annual budget, which shall be transmitted to the governing body and chief executive officer of the municipality or county which created the redevelopment agency or housing authority.

L.1992,c.79,s.25.



Section 40A:12A-26 - Financial Reports By Redevelopment Entity

40A:12A-26. Financial reports by redevelopment entity
26. Each redevelopment entity shall:



a. As part of its annual budget, submit to the municipality an estimate of all income and expenses for each redevelopment project, which shall include all its indebtedness including payments necessary to meet interest and principal payments on bonds issued pursuant to this act.

b. File with the municipality a detailed report of all its transactions, including a statement of all revenues and expenditures, without exception, at monthly, quarterly, or annual intervals as the municipality may prescribe.

L.1992,c.79,s.26.



Section 40A:12A-27 - Oversight Of Governing Body Over Redevelopment Agency

40A:12A-27. Oversight of governing body over redevelopment agency
27. a. The governing body of any municipality which has established a redevelopment entity may order the redevelopment agency, or any officer or employee thereof, to do such acts as may be necessary to comply with the provisions of any redevelopment plan approved by the governing body or to refrain from doing any acts in violation thereof, and may require the redevelopment entity to file, at such time and in such manner as the governing body may prescribe, reports and answers to specific questions concerning projects.

b. The governing body of any county or municipality which has established a housing authority may require the authority to file, at such time and in such manner as the governing body may prescribe, reports and answers to specific questions concerning projects.

c. Nothing in this section shall limit the executive powers of the mayor regarding municipal agencies in municipalities governed by a mayor-council plan of government under the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), or of the county executive in counties governed by a county executive form of government under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.).

L.1992,c.79,s.27.



Section 40A:12A-28 - No Ordinance, Resolution Adopted By Initiative, Referendum

40A:12A-28. No ordinance, resolution adopted by initiative, referendum
28. No ordinance, amendment or revision of an ordinance, or resolution under this act shall be submitted to or adopted by initiative or referendum, notwithstanding any other law to the contrary.

L.1992,c.79,s.28.



Section 40A:12A-29 - Issuance Of Bonds, Notes

40A:12A-29. Issuance of bonds, notes
29. a. Bonds and notes issued by a redevelopment entity pursuant to this act shall be authorized by resolution of the redevelopment entity and may be issued in one or more series and shall be sold in any one of the following manners: (1) at public sale at not less than par after advertisement in a newspaper of general circulation in the municipality or county and in a financial paper published in the city of Philadelphia, Pennsylvania, or the city of New York, New York, one week prior to the sale; (2) at private sale without advertisement at not less than par to a municipality, county, the State or federal government; (3) at public sale to any willing buyer at less than par and at private sale to any willing buyer without advertisement at par or less than par, upon application to and prior approval of the Local Finance Board in the Department of Community Affairs.

b.(Deleted by amendment,P.L.2001, c.310).

c.Bonds issued to finance redevelopment projects may be secured by the assets and revenues of such projects. A municipality or redevelopment entity financing redevelopment projects through the issuance of bonds may pledge the property and revenues of those projects, or any of them, for repayment of those bonds, and shall pay such rate of interest thereon as the governing body may deem for the best interest of the county, municipality or redevelopment entity, as applicable.

d.Bonds issued to finance housing projects may be secured by the assets and revenues of those housing projects or by contractual agreements with the federal government. A municipality, county, or housing authority financing housing projects through the issuance of bonds may pledge the property and revenues of those projects, or any of them, for the repayment of those bonds, and shall pay such rate of interest thereon as the county or municipal governing body, as the case may be, may deem for the best interest of the county or municipality.

e.(Deleted by amendment, P.L.2001, c.310).

L.1992,c.79,s.29; amended 2001, c.310, s.42.



Section 40A:12A-30 - Power Of Redevelopment Entity To Issue Bonds, Notes.

40A:12A-30 Power of redevelopment entity to issue bonds, notes.

30. a. A redevelopment entity shall have the power and is hereby authorized to issue, from time to time, its bonds, bond anticipation notes and other notes and obligations in such principal amounts as in its opinion shall be necessary to provide sufficient funds for achieving any of its corporate purposes, including, but not limited to: the making of mortgage loans, the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, bond anticipation notes and other notes and obligations issued by it whether or not such have become due; the establishment or increase of reserves to secure or to pay such bonds, bond anticipation notes and other notes and obligations or interest thereon; and all costs or expenses incident to and necessary or convenient to carry out its corporate purposes and powers, including but not limited to the payment of the cost of retiring the present value of the unfunded accrued liability due and owing by a redevelopment agency or housing authority, as calculated by the system actuary for a date certain upon the request of a redevelopment agency or housing authority, for early retirement incentive benefits granted by the redevelopment agency or housing authority pursuant to P.L.1991, c.230 and P.L.1993, c.181.

b.A redevelopment entity may issue such bonds, bond anticipation notes or other notes or obligations as it may determine, including bonds, bond anticipation notes or other notes or obligations as to which the principal and interest are payable: (1) exclusively from the income and revenues of the redevelopment entity resulting from projects financed with the proceeds of such bonds, bond anticipation notes or other notes or obligations; (2) exclusively from the income and revenues of the redevelopment entity resulting from certain projects, whether or not such projects were financed in whole or in part from the proceeds of such bonds, bond anticipation notes or other notes or obligations; or, (3) from its revenues generally. Any bonds, bond anticipation notes or other notes or obligations may be additionally secured by a pledge of any grant, subsidy or contribution from the United States of America or an agency or instrumentality thereof or the State or any agency, instrumentality or political subdivision thereof, or any person, firm or corporation or a pledge of any income or revenues, funds or moneys of the redevelopment entity from any source whatsoever.

c.Whether or not the bonds, bond anticipation notes and other notes and obligations issued pursuant to this act are of such form and character as to be negotiable instruments under the terms of Title 12A, Commercial Transactions, New Jersey Statutes, such bonds, bond anticipation notes and other notes and obligations and any coupon thereof are hereby made negotiable instruments within the meaning of and for all the purposes of Title 12A, subject only to the provisions of the bonds and notes for registration.

d.Bonds, bond anticipation notes and other notes and obligations of a redevelopment entity issued under the provisions of this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the redevelopment entity and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision, nor be or constitute a pledge of the faith and credit of the State or of any political subdivision; but all such bonds, bond anticipation notes and other notes and obligations, unless funded or refunded by bonds, bond anticipation notes or other notes or obligations of the redevelopment entity shall be payable from revenues or funds pledged or available for their payment as authorized in this act. Each bond, bond anticipation note or other note or obligation shall contain on its face a statement to the effect that the redevelopment entity is obligated to pay the principal thereof or the interest thereon only from the revenues or funds of the redevelopment entity and that neither the State nor any political subdivision thereof is obligated to pay such principal or interest, and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds, bond anticipation notes or other notes or obligations.

e.All expenses incurred in carrying out the provisions of this act shall be payable solely from revenues or funds provided or to be provided under the provisions of this act, and nothing in this act shall be construed to authorize a redevelopment entity to incur indebtedness or liability on behalf of or payable by this State or any political subdivision thereof.

L.1992,c.79,s.30; amended 2001, c.310, s.43; 2002, c.42, s.7.



Section 40A:12A-31 - Provisions Of Bond Resolution

40A:12A-31. Provisions of bond resolution
31. Any bond resolution of a redevelopment entity providing for or authorizing the issuance of any bonds may contain provisions, and such entity, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in such bond resolution to covenant and agree with the several holders of such bonds, as to:

a.The custody, security, use, expenditure or application of the proceeds of the bonds;

b.The construction and completion, or replacement, of any project;

c.The use, regulation, operation, maintenance, insurance or disposition of any project, or restrictions on the exercise of the powers of the entity to dispose, or to limit or regulate the use, of any project;

d.Payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of bonds or obligations as to any lien or security, or the acceleration of the maturity of bonds or obligations;

e.The use and disposition of any moneys of the redevelopment entity, including project revenues;

f.Pledging, setting aside, depositing or trusteeing all or any part of the revenues or other moneys of the redevelopment entity to secure the payment of the principal of or interest on the bonds or any other obligations or the payment of expenses of operation or maintenance of any project, and the powers and duties of any trustee with regard thereto;

g.The setting aside out of the project revenues or other moneys of the redevelopment entity of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

h.Determination or definition of the project revenues or of the expenses of operation and maintenance of a project;

i.The rents, rates, fees, or other charges in connection with, or for the use of services of, or otherwise relating to any project, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of project revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

j.The assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of any project or any obligations having or which may have a lien on any part of the project revenues:

k.Limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the redevelopment entity;

l.Limitations on the powers of the redevelopment entity to construct, acquire or operate any structures, facilities or properties which may compete or tend to compete with any of its projects;

m.Vesting in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the redevelopment entity may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to this act or limiting the rights, duties and powers of such trustee;

n.Payment of the costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or agreement of the redevelopment entity with the holders of bonds;

o.The procedure, if any, by which the terms of any covenant or agreement with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

p.Any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on bonds and to be part of any covenant or agreement with the holders of bonds.

All provisions of the bond resolution and all covenants and agreements shall constitute valid and legally binding contracts between the redevelopment entity and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action or proceeding in any court of competent jurisdiction, including a proceeding in lieu of prerogative writ.

L.1992,c.79,s.31; amended 2001, c.310, s.44.



Section 40A:12A-32 - Appointment Of Trustee For Bondholders

40A:12A-32. Appointment of trustee for bondholders
32. a. If the bond resolution of a redevelopment entity authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of this section, then if there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and default shall continue for a period of 30 days, or if the redevelopment entity shall fail or refuse to comply with any of the provisions of P.L.1992, c.79, or shall fail or refuse to carry out and perform the terms of any contract with the holders of the bonds, and failure or refusal shall continue for a period of 30 days after written notice to the redevelopment entity of its existence and nature, the holders of 25% in aggregate principal amount of the bonds of such series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section.

b.The trustee may, and upon written request of the holders of 25% in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1)By any action or proceeding, enforce all rights of the holders of such bonds, including the right to require the redevelopment entity to charge and collect charges adequate to carry out any contract as to, or pledge of, project revenues, and to require the entity to carry out and perform the terms of any contract with the holders of such bonds or its duties under P.L.1992, c.79;

(2)Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(3)By action, require the redevelopment entity to account as if it were the trustee of an express trust for the holders of such bonds;

(4)By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5)Declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the redevelopment entity and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

c.The trustee shall, in addition to the foregoing, possess all of the powers necessary for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

d.In any action or proceeding by the trustee, reasonable fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to P.L.1992, c.79, shall, if allowed by the court, constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any charges and revenues of the redevelopment entity pledged for the payment or security of bonds of such series.

L.1992,c.79,s.32; amended 2001, c.310, s.45.



Section 40A:12A-33 - Appointment Of Receiver

40A:12A-33. Appointment of receiver
33. If the bond resolution of a redevelopment entity authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of section 32 of P.L.1992, c.79 (C.40A:12A-32) and shall further provide in substance that a trustee appointed pursuant to that section or having the powers of such a trustee shall have the powers provided by this section, then the trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled to the appointment of a receiver of the project or projects of the redevelopment entity, and such receiver may enter upon and take possession of the project or projects and, subject to any pledge or contract with the holders of bonds of the redevelopment entity, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of the project or projects and proceed in a commercially feasible manner with such acquisition, construction, operation, maintenance or reconstruction which the redevelopment entity is under any obligation to do, and operate, maintain and reconstruct the project or projects and fix, charge, collect, enforce and receive the charges and all revenues thereafter arising subject to any pledge thereof or contract with the holders of bonds relating thereto and perform the public duties and carry out the contracts and obligations of the redevelopment entity in the same manner as the agency or entity itself might do and under the direction of the court.

L.1992,c.79,s.33; amended 2001, c.310, s.46.



Section 40A:12A-34 - Property Exempt From Levy, Sale

40A:12A-34. Property exempt from levy, sale
34. All property of a redevelopment entity shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall any judgment against a redevelopment entity be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any available remedy for the enforcement of any pledge or lien given by a redevelopment entity.

L.1992,c.79,s.34; amended 2001, c.310, s.47.



Section 40A:12A-35 - Investment In Bonds

40A:12A-35. Investment in bonds
35. Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds issued pursuant to this act and such bonds shall be authorized security for any and all public deposits.

L.1992,c.79,s.35.



Section 40A:12A-36 - Projects, Properties Declared Public Property

40A:12A-36. Projects, properties declared public property
36. All projects and all other properties of a redevelopment agency or housing authority are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality and such bonds, and the interest thereon and the income therefrom, and all charges, funds, revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes and taxes on transfers by or in contemplation of death.

L.1992,c.79,s.36.



Section 40A:12A-37 - Municipality, County May Incur Indebtedness To Aid Housing Authority, Redevelopment Entity

40A:12A-37. Municipality, county may incur indebtedness to aid housing authority, redevelopment entity
37. a. Any municipality or county may incur indebtedness, borrow, appropriate and expend money and issue its negotiable bonds or other obligations for the purpose of aiding any housing authority with respect to any housing project which is located within its jurisdiction and as to which the State or federal government shall have contracted to furnish financial assistance.

b. Any municipality or county may incur indebtedness, borrow, appropriate and expend money and issue its negotiable bonds or other obligations for the purpose of aiding any redevelopment entity with respect to any redevelopment project which is located within its jurisdiction.

c. The bonds or other obligations of any municipality or county issued pursuant to this section shall be authorized by ordinance adopted pursuant to the "Local Bond Law" (N.J.S.40A:2-1 et seq.), except that: (1) the ordinance may be adopted notwithstanding the provisions of N.J.S.40A:2-6 and, subject to the provisions of subsection e. of this section, bonds or other obligations may be authorized and issued notwithstanding any debt or other limit prescribed by that law; (2) the ordinance may be adopted notwithstanding the provisions of N.J.S.40A:2-11 and no down payment will be required; (3) the bonds or other obligations shall mature in annual installments commencing not more than two and ending not more than 40 years from the date of issuance; and (4) the ordinance need set forth only a brief and general description of the location and designation of the housing or redevelopment project with respect to which the bonds or other obligations are authorized, the amount of the appropriation made thereby, the maximum amount of bonds or other obligations to be issued pursuant thereto, and the rate or maximum rate of interest the bonds or obligations shall bear. The bonds or other obligations may be subject to redemption prior to maturity, with or without premium, at such times and on such terms and conditions as may be provided by resolution of the governing body adopted prior to their issuance, and all matters relating to the bonds or obligations and those matters required to be stated in the ordinance may be performed or determined by resolution or resolutions of the governing body adopted prior to their issuance.

d. Any bonds or other obligations, issued or authorized pursuant to subsection b. of this section by a municipality or county for the purpose of providing cash to meet cash grant-in-aid requirements of a redevelopment entity or of a municipality exercising directly the powers conferred by this act with respect to a redevelopment project located within that municipality, and as to which the federal government shall have contracted to furnish financial assistance, shall be deductible from the gross debt of the municipality or county on any debt statement filed in accordance with the "Local Bond Law" (N.J.S.40A:2-1 et seq.). Any bonds or other obligations issued or authorized pursuant to subsection b. of this section by any municipality for the purpose of providing funds to enable any housing authority, redevelopment entity or municipality exercising directly the powers conferred by this act to extend credit or make loans to redevelopers pursuant to section 8 of P.L.1992, c.79 (C.40A:12A-8) shall be deductible from the gross debt of the municipality for a period from the date of adoption of the ordinance until one year after the completion of construction or rehabilitation of the project or until the end of the fifth fiscal year commencing subsequent to the date of adoption of the ordinance, whichever period is shorter. The municipality shall file with the Local Finance Board a certified copy of the ordinance as introduced, and a request that the board determine by resolution on the basis of a project report whether the project will generate revenues annually for the municipality from rental payments, loan repayments, real property taxes, including payments in lieu of taxes, income from the investment or proceeds of obligations authorized by the ordinance and other sources, direct or indirect, including like revenues generated from related projects, that the Local Finance Board finds justifiable in its discretion, in an amount equal to or exceeding the annual debt service requirement for the obligations for that fiscal year, or in the subsequent fiscal year if the municipality is not required to make payments of principal of or interest on obligations issued for that purpose in a particular fiscal year. If the board determines affirmatively, it shall endorse its approval on the certified copy of the ordinance. If, within 60 days of the request and filing, the board determines negatively as to the matters described above, it shall disapprove the ordinance, endorse that disapproval on the certified copy and deliver to the municipality a statement of its reasons therefor.

e. If it appears from the supplemental debt statement filed pursuant to N.J.S.40A:2-10 with respect to an ordinance adopted pursuant to this act, which relates to a housing project, or a redevelopment project the bonds or other obligations for which are not deductible from the gross debt pursuant to subsection d. of this section, that the percentage of net debt as stated therein exceeds the limit prescribed by N.J.S.40A:2-6, the ordinance shall not take effect unless there shall be endorsed upon a certified copy thereof, as adopted, the approval of the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs. A certified copy of that ordinance shall, upon introduction, be filed with the Local Finance Board together with such statements and information with respect thereto and regarding the financial condition of the municipality as the board may prescribe. The board shall cause its approval to be endorsed upon the certified copy if it shall be satisfied, and shall record upon its minutes its estimates that: (1) the amounts to be expended by the municipality or county for such project are not unreasonable or exorbitant; (2) issuance of the bonds or obligations will not materially impair the credit of the municipality or county or substantially reduce its ability during the ensuing 10 years to pay punctually the principal and interest of its debts and supply essential public improvements and services; and, (3) taking into consideration trends in population and in values and uses of the property and in needs for essential public improvements, the percentage of net debt of the municipality or county, computed as provided in the "Local Bond Law" (N.J.S.40A:2-1 et seq.), will at some date within 10 years be either less than the debt limit prescribed by that law or less than the percentage appearing from the supplemental debt statement. If the Local Finance Board within 60 days after the filing of the certified copy shall not be satisfied as to the matters described above, it shall disapprove the ordinance, endorse that disapproval on the certified copy and deliver to the municipality or county a statement of its reasons therefor.

f. Any municipality or county may issue its negotiable notes, at public or private sale, in anticipation of the issuance of bonds authorized by it pursuant to this section after the ordinance has taken effect and may, from time to time, renew those notes in accordance with the provisions of the "Local Bond Law" (N.J.S.40:2-1 et seq.).

g. All bonds and notes issued pursuant to this section shall be direct obligations of the municipality or county issuing them and, unless payment is otherwise made or provided for, a tax sufficient in an amount to pay the principal and interest on such bonds and notes shall be levied and collected by the municipality or county in the year in which the same shall become due and payable. The bonds and notes may contain a recital that they are issued pursuant to this act in the manner or mode of procedure prescribed by law, and those recitals shall be conclusive evidence of their validity and of the regularity of their issuance.

h. The powers conferred by this section shall be in addition to the powers conferred by any other law, and bonds or other obligations may be issued hereunder for the purposes herein provided, notwithstanding that other law may provide for the issuance of bonds or obligations for like purposes.

i. The Local Finance Board shall, by regulation, provide for the budgetary treatment of moneys borrowed by a county or municipality on behalf of a redevelopment entity or housing authority, stating those provisions of chapter 4 of Title 40A of the New Jersey Statutes which are or are not to apply.

L.1992,c.79,s.37.



Section 40A:12A-38 - Cooperation With Other Public Body

40A:12A-38. Cooperation with other public body
38. Any municipality or county may cooperate with any other public body, as authorized in the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.), in the planning, undertaking and carrying out of redevelopment or housing projects.

L.1992,c.79,s.38.



Section 40A:12A-39 - Powers Of Public Body In Aiding, Cooperating With Projects

40A:12A-39. Powers of public body in aiding, cooperating with projects
39. For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing or redevelopment projects located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine:

a. Dedicate, sell, convey or lease any of its property to a municipality or county, housing authority, redevelopment entity or the federal government;

b. Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing or redevelopment projects;

c. Furnish, dedicate, close, pave, install, grade, plan or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

d. Plan or replan, zone or rezone any land within the jurisdiction of that public body, make exceptions from development regulations and ordinances, and change its map;

e. Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a housing authority or redevelopment entity or the federal government respecting action to be taken by such public body pursuant to any of the powers granted by this act. If at any time title to, or possession of, any project is held by any public body or governmental agency authorized by law to engage in the development or administration of public housing or redevelopment projects, including the federal government, the provisions of the agreements shall inure to the benefit of and may be enforced by that public body or governmental agency;

f. Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of housing or redevelopment projects;

g. Cause services to be furnished to a housing authority or redevelopment entity of the character which the public body is otherwise empowered to furnish;

h. Enter into agreements with a housing authority or redevelopment entity respecting the exercise by such public body of its powers, relating to the repair, elimination or closing of unsafe, insanitary, or unfit dwellings;

i. Purchase or legally invest in any of the bonds of a housing authority or redevelopment entity and exercise all of the rights of any holder of such bonds;

j. Incur the entire expense of any public improvements made by the public body in exercising the powers herein granted.

k. Grant, sell, convey or lease any of its property, including real property already devoted to a public use, whether held in a proprietary or governmental capacity, to a housing authority or redevelopment entity; provided, that the public body making the grant or lease determines that the premises are no longer required for the public purposes to which the property is devoted, and that it is in the public interest so to grant, sell, convey, or lease the property.

Notwithstanding any other law to the contrary, any grant, sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement or bidding.

L.1992,c.79,s.39.



Section 40A:12A-40 - Payment In Lieu Of Taxes

40A:12A-40. Payment in lieu of taxes
40. In connection with any housing project located wholly or partly within the area in which it is authorized to act, a public body may agree with a housing authority, redevelopment agency, redevelopment entity or the federal government that a certain sum, in no event to exceed the amount equal to 10% of the amount received by that authority, agency, entity or government in the form of shelter rents, or that no sum, shall be paid by that authority, agency, entity or government in lieu of taxes for any year or period of years.

L.1992,c.79,s.40.



Section 40A:12A-41 - Donations, Capital Grants

40A:12A-41. Donations, capital grants
41. Any municipality or county located in whole or in part within the area of operation of a housing authority or a redevelopment entity shall have the power from time to time to lend or donate money or make capital grants or periodic subsidies to the authority or entity, or to agree to take such action. The housing authority or redevelopment entity, when it has the money available therefor, shall make reimbursements for all loans made to it.

L.1992,c.79,s.41.



Section 40A:12A-42 - Creation Of Advisory Council

40A:12A-42. Creation of advisory council
42. A municipality or county may create an advisory council to advise it regarding housing or redevelopment matters.

L.1992,c.79,s.42.



Section 40A:12A-43 - Submission Of Annual Report

40A:12A-43. Submission of annual report
43. Any municipality, county, redevelopment entity or housing authority utilizing the powers authorized herein shall submit an annual report to the Commissioner of Community Affairs indicating the name, location and size of all projects under its management. In addition, the annual report shall contain such information as the commissioner shall deem necessary in order to fulfill the reporting requirements set forth in section 1 of P.L.1992, c.176 (C.52:27D-3.3).

L.1992,c.79,s.43; amended 1992,c.176,s.2.



Section 40A:12A-44 - Duties, Authority Of Commissioner

40A:12A-44. Duties, authority of commissioner
44. The Commissioner of Community Affairs shall be the chief advocate of the State in working with the federal Department of Housing and Urban Development to promote the redevelopment and housing purposes of this act.

The Commissioner of Community Affairs is authorized to hold an annual Redevelopment and Housing Congress to review current developments in redevelopment and housing occurring throughout the State.

L.1992,c.79,s.44.

40A:12A-45 Standards for course of study for executive directors.

45.The Commissioner of Community Affairs shall prescribe and enforce standards for the curriculum and administration of a course of study as he deems appropriate, the object of which shall be to assist members and executive directors of local housing authorities and municipal redevelopment agencies to acquire the knowledge and skills necessary to oversee and administer the operations of such authorities or agencies in accordance with current law and in the best interests of the citizens served by such authorities. The commissioner shall adopt the standards by administrative rule, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

The course shall consist of instruction in the principles of housing and redevelopment, which may include, but not be limited to, construction management and code compliance, financial management and public administration, and such other topics as the commissioner may deem appropriate. The commissioner shall, to the greatest extent possible, cooperate with organizations of housing authority representatives and redevelopment agency representatives, and shall consult with Rutgers, The State University, and other educational institutions in establishing the standards for the curriculum and administration of the course of study, as provided above. The course shall also include information concerning strategies for drug elimination and crime prevention and control and the use of drug elimination funds.

L.1992,c.79,s.45; amended 2003, c.254, s.2.



Section 40A:12A-45 - Standards For Course Of Study For Executive Directors.

40A:12A-45 Standards for course of study for executive directors.

45.The Commissioner of Community Affairs shall prescribe and enforce standards for the curriculum and administration of a course of study as he deems appropriate, the object of which shall be to assist members and executive directors of local housing authorities and municipal redevelopment agencies to acquire the knowledge and skills necessary to oversee and administer the operations of such authorities or agencies in accordance with current law and in the best interests of the citizens served by such authorities. The commissioner shall adopt the standards by administrative rule, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

The course shall consist of instruction in the principles of housing and redevelopment, which may include, but not be limited to, construction management and code compliance, financial management and public administration, and such other topics as the commissioner may deem appropriate. The commissioner shall, to the greatest extent possible, cooperate with organizations of housing authority representatives and redevelopment agency representatives, and shall consult with Rutgers, The State University, and other educational institutions in establishing the standards for the curriculum and administration of the course of study, as provided above. The course shall also include information concerning strategies for drug elimination and crime prevention and control and the use of drug elimination funds.

L.1992,c.79,s.45; amended 2003, c.254, s.2.



Section 40A:12A-46 - Completion Of Course Of Study By Incumbent Members, Executive Directors

40A:12A-46 Completion of course of study by incumbent members, executive directors
46. a. Any person serving as a member of a housing authority or a redevelopment agency on or after the effective date of the rules adopted pursuant to section 45 of P.L.1992, c.79 (C.40A:12A-45) shall satisfactorily complete the course of study prescribed by the commissioner within eighteen months following the date of appointment or July 1, 1997, whichever is later, or shall be deemed to have resigned his position effective at the end of that period of time.

Notwithstanding the provisions of this section, a person serving as a member of a housing authority or redevelopment agency on the effective date of the rules adopted pursuant to section 45 of P.L.1992, c.79 may continue to serve to the end of his appointed term even if the remaining period in that term exceeds eighteen months and the member does not satisfactorily complete the prescribed course of study within that time. However, such a member shall not be eligible for reappointment to membership on the housing authority or redevelopment agency until a period of five years has elapsed following the completion of the member's term.

b. Any person serving as the executive director of a housing authority or redevelopment agency on or after the effective date of the rules adopted pursuant to section 45 of P.L.1992, c.79 (C.40A:12A-45) shall satisfactorily complete the course of study prescribed by the commissioner within two years after the effective date of the rules or the effective date of his appointment, whichever is later, or shall be deemed to have resigned his position effective at the end of that period of time.

c. Notwithstanding any provision of law, rule, regulation, or this section to the contrary, any person deemed to have resigned his position pursuant to subsection a. or b. of this section and who has been replaced by another appointee shall have no claim to the appointment.

L.1992, c.79, s.46; amended 1997, c.27, s.1.



Section 40A:12A-47 - Completion By Executive Directors Of Course Of Study

40A:12A-47. Completion by executive directors of course of study
47. Commencing one year after the effective date of P.L.1992, c.79 (C.40A:12A-1 et al.), a person appointed as executive director of a housing authority or redevelopment agency shall satisfactorily complete the course of study prescribed by the commissioner within two years of the date of appointment, and at least one half of the requisite courses shall be satisfactorily completed within one year of appointment. A person who fails to meet these requirements shall be deemed to have resigned the position effective at the end of the first year or second year of appointment, as appropriate.

L.1992,c.79,s.47.



Section 40A:12A-48 - Waiving Of Course Requirements

40A:12A-48 Waiving of course requirements
48. The commissioner may waive the course requirements set forth in sections 46 and 47 of P.L.1992, c.79 (C.40A:12A-46 and 40A:12A-47) for any person whom the commissioner determines to be qualified to serve as a member or executive director of a housing authority or redevelopment agency by reason of adequate and equivalent training or professional experience, or a combination thereof. The commissioner may extend credit toward completion of the course requirements for equivalent or nearly equivalent courses completed by an individual under the sponsorship of a professional organization.

The commissioner may accept as fulfilling the course requirements set forth in sections 46 and 47 of P.L.1992, c.79 (C.40A:12A-46 and 40A:12A-47) any course prescribed therein and taken by an individual at that individual's own expense at a time when the individual was not serving as a member or executive director of a housing authority or redevelopment agency.

L.1992, c.79, s.48; amended 1997, c.27, s.2.



Section 40A:12A-49 - Rules, Regulations

40A:12A-49. Rules, regulations
49. The Commissioner of Community Affairs shall promulgate rules and regulations to effectuate the provisions of this act. The Local Finance Board shall adopt rules and regulations to effectuate the fiscal and financial controls set forth in the act.

L.1992,c.79,s.49.



Section 40A:12A-50 - Findings, Declarations Relative To Landfill Reclamation Improvement Districts

40A:12A-50. Findings, declarations relative to landfill reclamation improvement districts
1. a. The Legislature finds and declares that it is a public purpose and compelling State interest and is consistent with Article VIII, Section 3, paragraph 1 of the Constitution of this State to facilitate the redevelopment of large landfill sites in areas in need of redevelopment within municipalities that are attempting to create economic growth and thereby to promote job creation and economic development. Environmentally sound landfill reclamation is essentially a "capping" process, and the development potential of a capped landfill is limited. The extensive landfill areas in some of the State's areas in need of redevelopment present major obstacles, both environmentally and financially, for the proper redevelopment of the economic potential of these areas, which makes it necessary to provide special financial and redevelopment tools for municipalities to address these obstacles.

b. The Legislature, therefore, determines that it is appropriate to enable municipalities to establish landfill reclamation improvement districts in areas in need of redevelopment comprising landfills of sufficient size to foster meaningful economic development and to provide municipalities with the appropriate tools for the reclamation and redevelopment of those districts.

c. The Legislature further determines that the proper remediation of extensive landfills and the redevelopment of large landfill sites are necessary to halt the decline in economic activity and the underemployment of economic resources in these areas, to reverse the deterioration of the value of previous investments in areas in need of redevelopment and of public revenue collections on those investments, and to eliminate the disincentive to new investment; and that the improvement of these large sites is vital to the safety, health and welfare of the residents of the municipalities in which they are located and to the State, and constitutes an important opportunity for enhancing the economic condition of the municipalities in which large site landfills are located and that of the State, by augmenting the fiscal resources of government and by stimulating private and public efforts to enhance the attractiveness and desirability of the State as a place to live and work.

d. Therefore, to foster this redevelopment, the Legislature further determines, in accordance with the New Jersey Constitution, including without limitation, Article VIII, Section 3, paragraph 1, that a municipality that has created a landfill reclamation improvement district may: (1) provide for a tax abatement within that district and for a payments in lieu of taxes agreement, in accordance with P.L. 1991, c.431 (C.40A:20-1 et seq.) and P. L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.); (2) levy special assessments on real property within that district in accordance with chapter 56 of Title 40 of the Revised Statutes, R.S. 40:56-1 et seq., and with P.L.1995, c.173 and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.); and (3) secure revenue bonds, notes or other obligations with those payments in lieu of taxes and special assessments, and utilize these means to secure funds to effect landfill closures, remediation, redevelopment, and construction of infrastructure improvements which will benefit the public at large and which constitute an important public purpose.

e. The Legislature, further, determines that special financing problems exist with respect to the size or nature and extent of remediation and infrastructure improvements where the reclamation improvement district consists of a tract of land of at least 150 acres of which not less than 100 acres were formerly used as a landfill, and determines that the municipality, may, by ordinance, levy a franchise assessment for the privilege of transacting business within the district, which franchise assessment shall be used to compensate the municipality for loss of tax revenues arising from assignment of payments in lieu of taxes or special assessments, or both, as security for bonds.

f. The Legislature, further, determines that it is appropriate to authorize the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.) or other instrumentality created by law with the power to incur debt and issue bonds and other obligations, as a conduit for municipalities, to issue and secure revenue bonds, notes or other obligations issued in accordance with P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.) with respect to financing or refinancing, without limitation, the site work, construction, reconstruction, repair, alteration, improvement, and development of any infrastructure or parking or transportation facilities or work that abates, prevents or reduces environmental pollution or other improvements that provide a public benefit within or appurtenant to a landfill reclamation improvement district.

L.1995,c.173,s.1; amended 1996,c.73,s.2.



Section 40A:12A-50A - "Large Site Landfill Reclamation And Improvement Law"

40A:12A-50a. "Large Site Landfill Reclamation and Improvement Law"
1. P.L.1995, c.173 (C.40A:12A-50 et seq.) as amended and supplemented shall be known and may be cited as the "Large Site Landfill Reclamation and Improvement Law."

L.1996,c.73,s.1.



Section 40A:12A-51 - Definitions Used In C.40a:12a-50 et Seq.

40A:12A-51. Definitions used in C.40A:12A-50 et seq.
2.As used in P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.):

"Authority" means the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.) or other instrumentality created by law with the power to incur debt and issue bonds and other obligations.

"Bonds" mean bonds, notes or other obligations issued to finance projects by the authority pursuant to P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.).

"Municipality" means the municipal governing body or, if a redevelopment agency or redevelopment entity is established in the municipality pursuant to P.L.1992, c.79 (C.40A:12A-1 et seq.) and the municipality so provides, the redevelopment agency or entity so established.

"Redeveloper" means any person that enters or proposes to enter, pursuant to P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.) and the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), into a redevelopment agreement with a municipality that has established a landfill reclamation improvement district.

"Redevelopment agreement" means a contract between a municipality and a redeveloper for any work or undertaking for the clearance, development and redevelopment, and the construction or rehabilitation of any commercial, industrial or public structures or improvements, landfill closure, remediation, or redevelopment, including, but not limited to, on-site and off-site infrastructure improvements, or rehabilitation of an area in need of redevelopment, or part thereof, under the provisions of P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.) and the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), that provide a public benefit within a district undertaken pursuant to an ordinance creating a landfill reclamation improvement district pursuant to section 3 of P.L.1995, c.173 (C.40A:12A-52).

"Financial agreement" means an agreement that meets the requirements of a financial agreement under P.L.1991, c.431 (C.40A:20-1 et seq.).

"Franchise assessment" means a gross receipts assessment on: (1) the amount of the sale price of all tangible property sold by a business in a district, valued in money, whether received in money or otherwise, excluding the cost of transportation if such cost is separately stated in the written contract and excluding any tax imposed pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.); (2) all rental receipts from the rental of commercial property in a district; (3) receipts from parking in a district; (4) rents for every occupancy of a room or rooms in a hotel in a district that are subject to the sales and use tax pursuant to subsection (d) of section 3 of P.L.1966, c.30 (C.54:32B-3); (5) admission charges to or for the use of any place of amusement excluding movie theaters in a district and the amount paid as the charge of a roof garden, cabaret or other similar place in a district that are subject to the sales and use tax pursuant to subsection (e) of section 3 of P.L.1966, c.30 (C.54:32B-3); or (6) any combination of items (1) through (5) above, as imposed pursuant to section 4 of P.L.1995, c.173 (C.40A:12A-53), and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.), but excluding any tax imposed pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

"Landfill reclamation improvement district" or "district" means a tract of land of at least 150 acres in size, which may consist of one or more tax lots, of which not less than 100 acres were formerly or are presently used as a landfill, which has been delineated a "redevelopment area" or "area in need of redevelopment" pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), and is an area which has been designated a landfill reclamation improvement district by a municipality pursuant to section 3 of P.L.1995, c.173 (C.40A:12A-52).

"Special assessment" means an assessment upon the lands or improvements on such lands, or both, in the landfill reclamation improvement district benefitted by improvements undertaken pursuant to P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.), assessed pursuant to chapter 56 of Title 40 of the Revised Statutes, R.S.40:56-1 et seq. except as otherwise provided in subsection b. of section 8 of this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-56).

L.1995, c.173, s.2; amended 1996, c.73, s.3; 1999, c.198.



Section 40A:12A-52 - Creation Of Landfill Reclamation Improvement Districts Permitted

40A:12A-52. Creation of landfill reclamation improvement districts permitted
3.A municipality in which there is a tract of land of at least 150 acres in size which may consist of one or more tax lots, of which not less than 100 acres were formerly or are presently used as a landfill which has been delineated a "redevelopment area" or "area in need of redevelopment" pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), may adopt an ordinance creating a landfill reclamation improvement district whenever the municipality determines that the closure and remediation of the landfill within the district and the proposed development of the property within the district will promote the health and general welfare of the residents of the municipality and the district. A municipality may create, by separate ordinances, more than one district. Any municipal redevelopment plan adopted by the municipality shall provide for the development of the property within the district in compliance with P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.).

L.1995,c.173,s.3; amended 1996,c.73,s.4.



Section 40A:12A-53 - Adoption Of Ordinance To Levy, Collect Franchise Assessment; Purposes

40A:12A-53. Adoption of ordinance to levy, collect franchise assessment; purposes
4. a. A municipality that has created a district pursuant to section 3 of P.L.1995, c.173 (C.40A:12A-52), in which there is an area designated as an urban enterprise zone in which the receipts of certain sales are exempt to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), pursuant to section 21 of P.L.1983, c.303 (C.52:27H-80), may for the purpose of increasing public revenue adopt an ordinance to levy and collect, within the district, a franchise assessment not to exceed three percent of gross receipts and to devote the proceeds from those assessments to municipal purposes as provided in this section.

b. The rate of the franchise assessment shall be uniform throughout the district. The franchise assessment shall apply only within the territorial limits of the district and shall be in addition to any other assessments, taxes and excises.

c. The ordinance shall be a valid and binding ordinance of the municipality. The ordinance shall continue in force and effect until repealed by the governing body. The municipality may also provide and covenant by ordinance that the ordinance authorizing the franchise assessment will not be amended so as to repeal or reduce the franchise assessment while bonds issued pursuant to P.L.1995, c.173 (C.40A:12A-50 et seq.) and this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-50a et al.) are outstanding, unless the resolution authorizing the bonds shall provide otherwise. Such covenant shall constitute a valid and legally binding contract between the municipality and bondholders.

d. No franchise assessment shall be imposed on gross receipts which the municipality or the State is prohibited from taxing under New Jersey law, or the Constitution and laws of the United States of America.

e. Upon adoption, the municipal clerk shall immediately transmit a copy of the ordinance to the Director of the Division of Local Government Services in the Department of Community Affairs and to the Director of the Division of Taxation in the Department of the Treasury. Every ordinance levying a franchise assessment pursuant to this section shall provide for reporting assessments due and for the collection thereof, and all franchise assessments pursuant to such an ordinance shall be remitted to the chief financial officer of the municipality. An ordinance levying a franchise assessment shall take effect only on the first day of any month in any year. The ordinance shall provide for the allocation and distribution of the proceeds of the franchise assessments collected; provided, however, that only such sums as are retained by the municipality pursuant to the ordinance shall be included in the general funds of the municipality and all other franchise assessment proceeds shall be held in trust for the payment or reimbursement of costs or obligations incurred for the purposes of the district.

f. The ordinance shall set forth the person or persons subject to the franchise assessment payment and collection procedures, and any other matters deemed relevant by the municipality with the municipality having discretion as to the mechanism to be utilized. The ordinance shall also contain findings that the imposition of the franchise assessment is necessary because of the substantial risks undertaken to develop a landfill reclamation improvement district, and to offset loss of revenues by the municipality because of its assignment of payments in lieu of taxes.

g. The ordinance shall provide for the collection of the franchise assessment by an officer of the municipality who shall be designated in the ordinance; shall provide methods for enforcement; and may provide penalties for the violation of any of the provisions of the ordinance.

h. All revenues collected under the ordinance and retained by the municipality pursuant to this section shall be deposited in the general fund of the municipality and may be used for general municipal purposes, including the payment of salaries, construction, reconstruction, maintenance and repair of municipal buildings, installations and properties and for such other purposes as may be provided by existing ordinances or ordinances hereafter enacted for general municipal purposes.

L.1995,c.173,s.4; amended 1996,c.73,s.5.



Section 40A:12A-53.1 - Powers Of Municipality Adopting Franchise Assessment Ordinance

40A:12A-53.1. Powers of municipality adopting franchise assessment ordinance
6.For the purposes of the effective administration of the franchise assessment, a municipality adopting a franchise assessment ordinance shall have the power to:

a.Collect the franchise assessment, interest and penalties imposed by an ordinance adopted pursuant to section 4 of P.L.1995, c.173 (C.40A:12A-53) which shall from the time due be a debt of the person by whom payable to the municipality, recoverable in a court of competent jurisdiction in a civil action in the name of the municipality to be instituted within three years of the date due.

b.Authorize, as an additional remedy, the chief financial officer of the municipality to issue a certificate to the clerk of the Superior Court that any person is indebted under the ordinance in an amount stated in the certificate. Thereupon, the clerk to whom the certificate is issued shall immediately enter upon the record of documented judgments the name of the person, the address of the place of business where the franchise assessment liability was incurred, the amount of the debt so certified and the date of making of the entry. The making of the entry shall have the same force and effect as the entry of a documented judgment in the office of the clerk, and the chief financial officer of the municipality shall have all the remedies and may take all the proceedings for the collection of the debt which may be had or taken upon the recovery of a judgment in an action, but without prejudice to the person's right of appeal.

c.Provide that, if for any reason the franchise assessment is not paid when due, interest at the rate of 12% per annum on the amount of the franchise assessment due, and an additional penalty of one-half of 1% of the amount of the unpaid assessment for each month or fraction thereof during which the franchise assessment remains unpaid, shall be added and collected. When action is brought for the recovery of any franchise assessment, the person liable therefor shall, in addition, be liable for the costs of collection and the interest and penalties imposed.

Any aggrieved person may, within 90 days of the entry of the decision, order, finding, assessment or action of the chief financial officer of the municipality under this section, file an appeal in the Superior Court, upon payment of the amount stated by the chief financial officer to be due. The appeal provided by this section shall be the exclusive remedy available to any person for review of a determination of the chief financial officer with respect to a liability for the franchise assessment imposed.

L.1996,c.73,s.6.



Section 40A:12A-54 - Appropriation Of Franchise Assessments; Apportionment Of Retained Amount

40A:12A-54. Appropriation of franchise assessments; apportionment of retained amount
5. Any portion of the aggregate franchise assessment collected annually by the municipality which is not appropriated or expended by the municipality for purposes of the district as such purposes are provided in the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), but is retained by the municipality, shall be apportioned between the municipality and the county in which the landfill reclamation improvement district is located, such that 90 percent of the retained franchise assessment collected in that year shall be retained by the municipality and 10 percent shall be transferred by the municipality to the county for use in economic development.

L.1995,c.173,s.5; amended 1996,c.73,s.7.



Section 40A:12A-56 - Provision For Tax Abatement, Payments In Lieu Of Taxes; Special Assessments.

40A:12A-56 Provision for tax abatement, payments in lieu of taxes; special assessments.

8. a. A municipality that has created a landfill reclamation improvement district pursuant to section 3 of P.L.1995, c.173 (C.40A:12A-52) may provide for tax abatement within that district and for payments in lieu of taxes in accordance with the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.); provided, however, that the provisions of section 12 of P.L.1991, c.431 (C.40A:20-12) establishing a minimum or maximum annual service charge and requiring staged increases in annual service charges over the term of the exemption period, and of section 13 of P.L.1991, c.431 (C.40A:20-13) permitting the relinquishment of status under that act, shall not apply to landfill reclamation improvement district projects.

b.In addition to, or in lieu of, the tax abatement provided for in subsection a. of this section, the municipality may provide by ordinance for one or more special assessments within the landfill reclamation improvement district in accordance with chapter 56 of title 40 of the Revised Statutes, R.S.40:56-1 et seq., provided, however, that the provisions of R.S.40:56-35 shall be applied so that if any installment of a special assessment shall remain unpaid for 30 days after the time at which it shall become due, the municipality may provide, by ordinance, either that: (1) the whole assessment or balance due thereon shall become and be immediately due; or, (2) any subsequent installments which would not yet have become due except for the default shall be considered as not in default and that the lien for the installments not yet due shall continue; and provided, further, that the ordinance may require that the assessments be payable in yearly installments, with legal interest thereon, over a period of years up to but in no event exceeding the period of years for which the bonds were issued, or for 30 years, whichever shall be less. In levying a special assessment on the lands or improvements, or both, located in the district, the municipality may provide that the amount of the special assessment shall be a specific amount, not to exceed the cost of the improvements, paid with respect to property located in the district. That specific amount shall, to the extent accepted by the owner of the property benefitted, be deemed the conferred benefit, in lieu of the amount being determined by the procedures otherwise applicable to determining the actual benefit conferred on the property. Special assessments levied pursuant to an ordinance adopted under this subsection shall constitute a municipal lien under R.S.40:56-33.

c.Upon adoption, a copy of the ordinance shall be filed for public inspection in the office of the municipal clerk, and there shall be published in a newspaper, published or circulating in the municipality, a notice stating the fact and the date of adoption and the place where the ordinance is filed and a summary of the contents of the ordinance. The notice shall state that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of the ordinance or the actions authorized to be taken as set forth in the ordinance shall be commenced within 20 days after the publication of the notice. If no action or proceeding questioning the validity of the ordinance providing for tax abatement, special assessments or other actions authorized by the ordinance shall be commenced or instituted within 20 days after the publication of the notice, the county and the school district and all other municipalities within the county and all residents and taxpayers and owners of property therein shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court questioning the validity or enforceability of the ordinance or the validity or enforceability of acts authorized under the ordinance, and the ordinance and acts authorized by the ordinance shall be conclusively deemed to be valid and enforceable in accordance with their terms and tenor.


L.1996,c.73,s.8; amended 2002, c.15, s.9.



Section 40A:12A-57 - Application For Issuance Of Negotiable Bonds, Obligations Secured By Payments In Lieu Of Taxes, Special Assessments

40A:12A-57. Application for issuance of negotiable bonds, obligations secured by payments in lieu of taxes, special assessments
9. a. The municipality may, by resolution of the governing body, authorize the municipality to apply to the authority for the authority to issue negotiable bonds or other obligations secured by payments in lieu of taxes and special assessments. Bonds so issued shall be for the purpose of financing or refinancing the construction, reconstruction, repair, alteration, improvement, and development of any on-site or off-site infrastructure improvements, or parking or transportation facilities, or work that reduces, abates or prevents environmental pollution, or other improvements that provide a public benefit within or to a landfill reclamation improvement district.

b.A municipality that has created a landfill reclamation improvement district pursuant to section 3 of P.L.1995, c.173 (C.40A:12A-52) may, by resolution of its governing body, enter into contracts with the authority relating to any project or projects for the purpose of financing or refinancing the construction, reconstruction, repair, alteration, improvement, and development of any on-site or off-site infrastructure improvements, or parking or transportation facilities, or work that reduces, abates or prevents environmental pollution, or other improvements that provide a public benefit within or to a landfill reclamation improvement district. A resolution so adopted shall contain findings and determinations of the governing body: (1) that the project will result in the closure and remediation of a landfill and create employment opportunities in the municipality; and, (2) that the contract with the authority is a necessary inducement to the undertaking of the project in that the contract makes the financing thereof feasible. The contract or contracts may provide for the assignment, for the benefit of bondholders, of all or any portion of payments in lieu of taxes and special assessments. A contract may be made and entered into for a term beginning currently or at some future or contingent date, and with or without consideration, and for a specified or unlimited time, and on any terms and conditions which may be requested by the municipality and as may be agreed to by the authority in conformity with its contracts with the holders of bonds, and shall be valid and binding on the municipality. The municipality is hereby authorized and directed to do and perform any contract so entered into by it and to provide for the discharge of any obligation thereunder in the same manner as other obligations of the municipality.

Any contract, and any instrument making or evidencing the same, may be pledged or assigned by the authority, with the consent of the municipality executing the contract, to secure its bonds and thereafter may not be modified except as provided by the terms of the instrument or by the terms of the pledge or assignment.

c. The payments in lieu of taxes and special assessments may be assigned directly to the authority or the trustee for the bonds as payment or security for the bonds. Notwithstanding any law to the contrary, the assignment shall be an absolute assignment of all the municipality's right, title, and interest in the payment in lieu of taxes and special assessments, or portion thereof, along with the rights and remedies provided to the municipality under the agreement including, but not limited to, the right of collection of payments due. Payments in lieu of taxes and special assessments shall not be included in the general funds of the municipality, nor shall they be subject to any laws regarding the receipt, deposit, investment or appropriation of public funds and shall retain such status notwithstanding enforcement of the payment or assessment by the municipality or assignee as provided herein. The municipality shall be a "person" within the meaning of that term as defined in section 3 of P.L.1974, c.80 (C.34:1B-3); and the purpose described in this section shall be a "project" within the meaning of that term as defined in section 3 of P.L.1974, c.80 (C.34:1B-3).

d.Notwithstanding the provisions of subsection g. of section 37 of P.L.1992, c.79 (C.40A:12A-37), the bonds and notes issued pursuant to this section shall be non-recourse obligations, and shall not be direct and general obligations of the municipality, and the municipality shall not be obligated to levy and collect a tax sufficient in an amount to pay the principal and interest on the bonds and notes when the same become due and payable. The provisions of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.) shall not apply to any bonds or other obligations issued or authorized pursuant to this section and those bonds or other obligations shall not be considered gross debt of the municipality on any debt statement filed in accordance with the "Local Bond Law," N.J.S.40A:2-1 et seq., and the provisions of chapter 27 of Title 52 of the Revised Statutes shall not apply to such bonds.

e.The proceeds from the sale of the bonds and any funds provided by any department of the State, authority created by the State or bi-state authority, shall not require compliance with public bidding laws, including the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), or any other statute where the redeveloper shall undertake the landfill closure, remediation, redevelopment and construction of the infrastructure improvements. The use of these funds shall be subject to public accountability and oversight by the municipality or agency providing the funds.

L.1996,c.73,s.9.



Section 40A:12A-58 - Payments In Lieu Of Taxes Continuous Lien; Recording Of Ordinance; Termination Of Lien

40A:12A-58. Payments in lieu of taxes continuous lien; recording of ordinance; termination of lien
10. a. Payments required to be made in accordance with an agreement for payments in lieu of taxes entered into under section 8 of this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-56) shall be a continuous lien on the land against which the ordinance is recorded on and after the date of recordation of both the ordinance and the agreement, whether simultaneously or not, all subsequent payments in lieu of taxes thereunder, interest, penalties and costs of collection which thereafter fall due or accrue shall be added and relate back to and be a part of the initial lien. Upon recordation of the ordinance and agreement, payments in lieu of taxes shall constitute a municipal lien within the meaning, and for all purposes, of law.

b.If revenue bonds or other obligations are issued by the authority in order to finance or refinance the construction, reconstruction, repair, alteration, improvement, and development of any infrastructure, or parking or transportation facilities, or work that reduces, abates or prevents environmental pollution, or other improvements that provide a public benefit within or to a landfill reclamation improvement district in accordance with section 9 of P.L.1996, c.73 (C.40A:12A-57), the municipality or the redeveloper may record, either simultaneously or at different times, any ordinance enacted by the municipality relating to the payment in lieu of taxes agreement or special assessments and, either simultaneously with the ordinance or at different times, a copy of the agreement or agreements. The ordinance, when recorded, shall contain a legend at the top of the front page substantially as follows:

"THIS ORDINANCE SECURES BONDS OR OTHER OBLIGATIONS ISSUED IN ACCORDANCE WITH THE PROVISIONS OF THE "LARGE SITE LANDFILL RECLAMATION AND IMPROVEMENT LAW" AND THE LIEN HEREOF IN FAVOR OF THE OWNERS OF SUCH BONDS OR OTHER OBLIGATIONS IS A MUNICIPAL LIEN SUPERIOR TO ALL OTHER NON-MUNICIPAL LIENS HEREAFTER RECORDED."

c.Notwithstanding any law to the contrary, upon recordation of both the ordinance and any accompanying agreement and upon the issuance of bonds or other obligations, the lien thereof shall be perfected for all purposes in accordance with law and the lien shall thereafter be superior to all non-municipal liens thereafter recorded or otherwise arising, without any additional notice, recording, filing, continuation filing or action, until the payment in full of the bonds or other obligations. The lien thereby established shall apply not only to the bonds and other obligations initially issued, but also to any refinancing or refunding thereof, as well as to any additional bonds and other obligations thereafter issued on a parity therewith in accordance with the provisions of the original documents securing the initial bonds and other obligations; provided, however, that in the event any ordinance or agreement is amended or supplemented in a way which increases the amount of payment in lieu of taxes or special assessments, the lien as to that increase shall be perfected and apply upon the recordation of the amended or supplemented ordinance and agreement (including the above-recited legend). Except as set forth in this section, no amendment or supplement to the ordinance or agreement thereafter recorded shall affect the perfection or priority of the lien established upon original recordation thereof.

d.Upon the final payment in full of any bonds or other obligations secured as provided in this section and section 9 of this amendatory and supplementary act, P.L.1996, c.73 (C.40A:12A-57), the lien established hereby shall terminate, and the municipality shall record a notice to that effect.

L.1996,c.73,s.10.



Section 40A:12A-59 - Payment In Lieu Of Taxes May Be Secured By Mortgage

40A:12A-59. Payment in lieu of taxes may be secured by mortgage
11. In lieu of the provisions of section 10 of P.L.1996, c.73 (C.40A:12A-58), the municipality may provide in the agreement that the payment in lieu of taxes, if any, is to be secured by a mortgage. In that event the mortgage may also be assigned and pledged to the repayment of the bonds authorized herein.

The assignment of any mortgage that secures a payment in lieu of taxes, if any, may also be an absolute assignment of all or part of the municipality's right, title, and interest in the mortgage and, to the extent assigned, any moneys realized from the foreclosure of the mortgaged property shall not be included in the general funds of the municipality.

After the bonds or other obligations are paid and no longer deemed to be outstanding, the assignment of the mortgage shall terminate.

L.1996,c.73,s.11.



Section 40A:12A-60 - Bonds Exempt From Taxation; Exceptions

40A:12A-60. Bonds exempt from taxation; exceptions
12. All bonds issued pursuant to this act are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and the bonds, and the interest thereon and the income therefrom, and all facility charges, funds, revenues and other moneys pledged or available to pay or secure the payment of the bonds, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes.

L.1996,c.73,s.12.



Section 40A:12A-61 - Pledge, Covenant, Agreement With Bond Holders

40A:12A-61. Pledge, covenant, agreement with bond holders
13. The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to this act that the State will not limit or alter the terms of any agreement, ordinance or resolution made in connection with the security for and the issuance and sale of any bonds, so as to in any way impair the rights or remedies of such holders, and will not modify in any way the exemption from taxation provided for in this act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged or provided for.

L.1996,c.73,s.13.



Section 40A:12A-62 - Severability

40A:12A-62. Severability
14. If any section, subsection, clause or provision of this act shall be adjudged to be unconstitutional or ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective, it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1996,c.73,s.14.



Section 40A:12A-63 - Bonds, Notes, Obligations Presumed Fully Authorized, Issued

40A:12A-63. Bonds, notes, obligations presumed fully authorized, issued
15. After issuance, pursuant to this act, all bonds, notes or other obligations shall be conclusively presumed to be fully authorized and issued by all courts and officers of this State, and any person shall be estopped from questioning their sale, execution or delivery.

L.1996,c.73,s.15.



Section 40A:12A-64 - Short Title

40A:12A-64. Short title
1.Sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.) shall be known and may be cited as the "Redevelopment Area Bond Financing Law."

L.2001,c.310,s.1.



Section 40A:12A-65 - Definitions Relative To "Redevelopment Area Bond Financing Law."

40A:12A-65 Definitions relative to "Redevelopment Area Bond Financing Law."

2.As used in sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.):

"Authority" means the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), the New Jersey Redevelopment Authority established pursuant to section 4 of P.L.1996, c.62 (C.55:19-23) or other instrumentality created by law by the State with the power to incur debt and issue bonds and other obligations.

"Board" means the Local Finance Board established in the Division of Local Government Services in the Department of Community Affairs.

"Bonds" mean bonds, notes or other obligations issued by the authority, including any State entity, or a municipality to finance or refinance redevelopment projects, and in connection therewith, to finance or refinance any other cost or expense of an authority, a State entity or a municipality pursuant to the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.), the "Local Redevelopment and Housing Law", P.L.1992, c.79 (C.40A:12A-1 et seq.), or other applicable law.

"Financial agreement" means an agreement that meets the requirements of a financial agreement under P.L.1991, c.431 (C.40A:20-1 et seq.) or, in the event that real property within a redevelopment area is exempt from taxation or has been or will be abated pursuant to applicable law, an agreement among a State entity, a municipality and a State entity redeveloper providing for payment of payments in lieu of taxes or special assessments by the State entity redeveloper with respect to a redevelopment project, or part thereof, to be carried out pursuant to a State entity redevelopment agreement.

"Municipality" means the municipal governing body or an entity acting on behalf of the municipality if permitted by the federal Internal Revenue Code of 1986, or, if a redevelopment agency or redevelopment entity is established in the municipality pursuant to P.L.1992, c.79 (C.40A:12A-1 et seq.) and the municipality so provides, the redevelopment agency or entity so established.

"Redeveloper" means any person, firm, corporation or public body, including the New Jersey Economic Development Authority or the New Jersey Redevelopment Authority to the extent permitted by law, that shall enter into or propose to enter into a contract with a municipality or other redevelopment entity for the redevelopment or rehabilitation of an area in need of redevelopment, or an area in need of rehabilitation, or any part thereof, under the provisions of the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.), or for any construction or other work forming part of a redevelopment or rehabilitation project.

"Redevelopment" means clearance, replanning, development and redevelopment; the conservation and rehabilitation of any structure or improvement, the construction and provision for construction of residential, commercial, industrial, public or other structures and the grant or dedication of spaces as may be appropriate or necessary in the interest of the general welfare for streets, parks, playgrounds, or other public purposes, including recreational and other facilities incidental or appurtenant thereto, and any other related costs and expenses including preliminary planning and development costs and any financing costs and expenses in accordance with a redevelopment plan.

"Redevelopment bond financing agreement" means a contract between a municipality and a redeveloper for any work or undertaking for the redevelopment of a redevelopment area, or part thereof, under the provisions of the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.) or the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), as the case may be.

"Redevelopment area" means an area which has been delineated a "redevelopment area" or "area in need of redevelopment" pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.) or an area in need of redevelopment delineated by a resolution of a State entity in accordance with the provisions of the enabling statute governing that State entity.

"Redevelopment plan" means a plan for the redevelopment or rehabilitation of all or any part of a redevelopment area as described in the redevelopment plan adopted pursuant to section 7 of P.L.1992, c.79 (C.40A:12A-7) or as described in the resolution adopted by a State entity determining the location, type and character of a redevelopment project.

"Redevelopment project" means any work or undertaking pursuant to a redevelopment plan; such undertaking may include any buildings, land, including demolition, clearance or removal of buildings from land, equipment, facilities, or other real or personal properties which are necessary, convenient, or desirable appurtenances, such as but not limited to streets, sewers, utilities, parks, site preparation, landscaping, and administrative, community, health, recreational, educational, and welfare facilities and any other related costs and expenses including preliminary planning and development costs and any financing costs and expenses.

"Special assessment" means an assessment upon the lands or improvements on such lands, or both, in the redevelopment area benefitted by improvements undertaken pursuant to the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.), or the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), and assessed pursuant to chapter 56 of Title 40 of the Revised Statutes, R.S. 40:56-1 et seq., except as otherwise provided in subsection c. of section 3 of P.L.2001, c.310 (C.40A:12A-66).

"State entity" means the New Jersey Meadowlands Commission established pursuant to P.L.1968, c.404 (C.13:17-1 et seq.) or any other entity created by State law with the power to undertake a redevelopment project directly or through a State entity redeveloper and with the power to determine the location, type and character of a redevelopment project or part of a redevelopment project on land owned or controlled by it.

"State entity redeveloper" means any person, firm or corporation that shall enter into or propose to enter into a State entity redevelopment agreement with a State entity for the redevelopment or rehabilitation of a redevelopment area under the enabling legislation governing the actions of the State entity or for any construction or other work forming a part of a redevelopment project.

"State entity redevelopment agreement" means an agreement between a State entity and a State entity redeveloper for any work or undertaking in a redevelopment area.

L.2001,c.310,s.2; amended 2004, c.112, s.1.



Section 40A:12A-66 - Tax Abatement Within Redevelopment Area; Special Assessments.

40A:12A-66 Tax abatement within redevelopment area; special assessments.

3. a. A municipality that has designated a redevelopment area or a municipality in which a redevelopment project is undertaken by a State entity redeveloper pursuant to a State entity redevelopment agreement may provide for tax abatement within that redevelopment area and for payments in lieu of taxes in accordance with the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.) and P.L.1991, c.441 (C.40A:21-1 et seq.); provided, however, that the provisions of section 12 of P.L.1991, c.431 (C.40A:20-12) establishing a minimum or maximum annual service charge and requiring staged increases in annual service charges over the term of the exemption period, and of section 13 of P.L.1991, c.431 (C.40A:20-13) permitting the relinquishment of status under that act, shall not apply to redevelopment projects financed with bonds.

b.A municipality in which a redevelopment project is undertaken by a State entity redeveloper pursuant to a State entity redevelopment agreement regarding real property that is or may be abated by applicable law may provide for a tax abatement within the redevelopment area and for payments in lieu of taxes pursuant to a financial agreement between the municipality and the State entity redeveloper receiving the benefits of P.L.2004, c.112 without regard to the limitations and other provisions of P.L.1991, c.431 (C.40A:20-1 et seq.).

c.In addition to, or in lieu of, the tax abatement provided for in subsection a. or b. of this section, the municipality may provide by ordinance for one or more special assessments within the redevelopment area in accordance with chapter 56 of Title 40 of the Revised Statutes, R.S.40:56-1 et seq., provided, however, that the provisions of R.S.40:56-35 shall be applied so that if any installment of a special assessment shall remain unpaid for 30 days after the time at which it shall become due, the municipality may provide, by ordinance, either that: (1) the whole assessment or balance due thereon shall become and be immediately due; or, (2) any subsequent installments which would not yet have become due except for the default shall be considered as not in default and that the lien for the installments not yet due shall continue; and provided, further, that the ordinance may require that the assessments be payable in quarterly, semi-annual or yearly installments, with legal interest thereon, over a period of years up to but in no event exceeding the period of years for which the bonds were issued, or for 30 years, whichever shall be less. In levying a special assessment on the lands or improvements, or both, located in the redevelopment area, the municipality may provide that the amount of the special assessment shall be a specific amount, not to exceed the cost of the improvements, paid with respect to property located in the redevelopment area. That specific amount shall, to the extent accepted by the owner of the property benefitted, be deemed the conferred benefit, in lieu of the amount being determined by the procedures otherwise applicable to determining the actual benefit conferred on the property. Special assessments levied pursuant to an ordinance adopted under this subsection shall constitute a municipal lien under R.S.40:56-33.

d.Upon adoption, a copy of the ordinance shall be filed for public inspection in the office of the municipal clerk, and there shall be published in a newspaper, published or circulating in the municipality, a notice stating the fact and the date of adoption and the place where the ordinance is filed and a summary of the contents of the ordinance. The notice shall state that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of the ordinance or the actions authorized to be taken as set forth in the ordinance shall be commenced within 20 days after the publication of the notice. If no action or proceeding questioning the validity of the ordinance providing for tax abatement, special assessments or other actions authorized by the ordinance shall be commenced or instituted within 20 days after the publication of the notice, the county and the school district and all other municipalities within the county and all residents and taxpayers and owners of property therein shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court questioning the validity or enforceability of the ordinance or the validity or enforceability of acts authorized under the ordinance, and the ordinance and acts authorized by the ordinance shall be conclusively deemed to be valid and enforceable in accordance with their terms and tenor.

L.2001,c.310,s.3; amended 2002, c.15, s.10; 2004, c.112. s.2.



Section 40A:12A-67 - Issuance Of Bonds By Municipality.

40A:12A-67 Issuance of bonds by municipality.

4. a. The municipality may issue bonds itself in the manner provided for herein or pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.) or may apply to the authority to issue bonds, regardless of whether the redevelopment project is undertaken under municipal authority pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.) or by a State entity redeveloper pursuant to a State entity redevelopment agreement, which in any case may be secured by payments in lieu of taxes or special assessments or both or a portion thereof, by the adoption of a resolution or ordinance, as applicable, of the governing body of the municipality, authority or State entity to that effect.

b.A municipality that has designated a redevelopment area or in which a redevelopment project is undertaken by a State entity redeveloper pursuant to a State entity redevelopment agreement may, by resolution of its governing body, if it determines to issue bonds through the authority, enter into contracts with the authority relating to that redevelopment project, or to act as a redeveloper or to finance or refinance a redevelopment project undertaken by a State entity redeveloper pursuant to a State entity redevelopment agreement within a redevelopment area. A resolution so adopted shall contain findings and determinations of the governing body: (1) that all or a portion of the redevelopment project undertaken within the municipality will result in the redevelopment of the municipality; and, (2) that the contract with the authority or, to the extent applicable, the financial agreement with the State entity redeveloper, is a necessary or important inducement to the undertaking of the project or the redevelopment project undertaken by the State entity redeveloper in that it makes the financing thereof feasible. The contract or contracts, or the terms of any bonds issued directly by a municipality may provide for the assignment, for the benefit of bondholders, of all or any portion of payments in lieu of taxes, or special assessments, or both. A contract may be made and entered into for a term beginning currently or at some future or contingent date, and with or without consideration, and for a specified or unlimited time, and on any terms and conditions which may be requested by the municipality and, to the extent applicable, the State entity redeveloper, and, if applicable, as may be agreed to by the authority and, to the extent applicable, the State entity redeveloper, in conformity with its contracts with the holders of bonds, and shall be valid and binding on the municipality. The municipality is hereby authorized and directed to do and perform any contract so entered into by it and to provide for the discharge of any obligation thereunder in the same manner as other obligations of the municipality.

Any contract, and any instrument making or evidencing the same, may be pledged or assigned by the authority, with the consent of the municipality executing the contract, and, to the extent applicable, the consent of the State entity redeveloper, to secure its bonds and thereafter may not be modified except as provided by the terms of the instrument or by the terms of the pledge or assignment.

The municipality may include in the terms of a bond or contract, including a financial agreement, a provision that the payments in lieu of taxes or special assessments shall constitute a municipal charge for the purposes of R.S.54:4-66.

c.The payments in lieu of taxes or special assessments, or both, may be assigned directly by the municipality or the authority or the trustee for the bonds as payment or security for the bonds. Notwithstanding any law to the contrary, the assignment shall be an absolute assignment of all the municipality's right, title, and interest in the payment in lieu of taxes or special assessments, or both, or portion thereof, along with the rights and remedies provided to the municipality under the agreement including, but not limited to, the right of collection of payments due. Payments in lieu of taxes and special assessments assigned as provided hereunder shall not be included in the general funds of the municipality, nor shall they be subject to any laws regarding the receipt, deposit, investment or appropriation of public funds and shall retain such status notwithstanding enforcement of the payment or assessment by the municipality or assignee as provided herein. The municipality shall be a "person" within the meaning of that term as defined in section 3 of P.L.1974, c.80 (C.34:1B-3); and the purpose described in this section shall be a "project" within the meaning of that term as defined in section 3 of P.L.1974, c.80 (C.34:1B-3).

d.Notwithstanding the provisions of subsection g. of section 37 of P.L.1992, c.79 (C.40A:12A-37), the bonds issued pursuant to this section may be issued as non-recourse obligations, and unless otherwise provided for by a separate action of the municipality to guarantee such bonds or otherwise provide for a pledge of the municipality's full faith and credit shall not, except for such action, be considered to be direct and general obligations of the municipality, and, absent such action, the municipality shall not be obligated to levy and collect a tax sufficient in an amount to pay the principal and interest on the bonds when the same become due and payable. The provisions of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.) shall not apply to any bonds issued or authorized pursuant to this section and those bonds shall not be considered gross debt of the municipality on any debt statement filed in accordance with the "Local Bond Law," N.J.S.40A:2-1 et seq., and the provisions of chapter 27 of Title 52 of the Revised Statutes shall not apply to such bonds.

e.The proceeds from the sale of bonds and any funds provided by any department of the State, authority created by the State or bi-state authority for the purposes described in the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.) or for the purpose of financing or refinancing a redevelopment project pursuant to a State entity redevelopment agreement, shall not require compliance with public bidding laws, including the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), or any other statute where the redeveloper or State entity redeveloper, as the case may be, shall undertake the redevelopment project. The use of these funds shall be subject to public accountability and oversight by the issuer of those bonds, regardless of whether the municipality, agency or authority provides the funds.

f.In order to provide additional security for any loan to a redeveloper or a State entity redeveloper, as the case may be, or to bonds issued to finance a redevelopment project, regardless of whether that redevelopment project is undertaken under municipal authority pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.) or by a State entity redeveloper pursuant to a State entity redevelopment agreement, the municipality may utilize powers otherwise provided by law, including the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), to provide for any extension of the municipality's credit to any redeveloper or State entity redeveloper, as the case may be, or its full faith and credit which may include a full faith and credit lease as security for the bonds or any loan to a redeveloper or State entity redeveloper, as the case may be. To the extent that the municipality provides for a full faith and credit guarantee of any loan to a redeveloper or State entity redeveloper, as the case may be, or any bonds, but determines not to authorize the issuance of bonds or notes to provide for the funding source thereof, or otherwise determines to enter into a full faith and credit lease, it may do so by an ordinance introduced, adopted, and published in accordance with the provisions of N.J.S.40A:2-17 and N.J.S.40A:2-19. Such ordinance shall take effect 20 days after the first publication of the ordinance or of a summary thereof after final adoption. To the extent that bonds or notes are authorized as provided above, such bonds or notes shall be authorized pursuant to the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq., and shall be deductible from the gross debt of the municipality until such time as such bonds or notes are actually issued, and only up to the amount actually issued, to fund such guarantee.

g.A financial instrument, whether issued by a municipality or an authority, that is secured in whole or in part by payments in lieu of taxes or by special assessments, or both, as provided herein shall be subject to the review and approval of the board. That review and approval shall be made prior to approval of, in the case of a municipality, an introduced ordinance or, in the case of an authority, a resolution. The board shall be entitled to receive from the applicant an amount sufficient to provide for all reasonable professional and other fees and expenses incurred by it for the review, analysis and determination with respect thereto. As part of its review, the board shall specifically solicit comments from the Office of State Planning and the New Jersey Economic Development Authority in addition to comments from the public. The Office of State Planning shall provide comments on whether the redevelopment project or plan promotes congestion reduction, enhanced mobility, further redevelopment, and otherwise improves the quality of life of residents. As part of the board's review and approval, it shall consider the comments submitted and whether the issuance of the redevelopment area bond will adversely impact the financial stability of the municipality or service area of the authority.

h.A municipality that has assigned any portion of the payments in lieu of taxes it receives pursuant to a financial agreement, as payment or security for bonds, may also pledge a portion of those payments in lieu of taxes as payment or security for bonds in order to finance or refinance any cost or expense of the municipality, State entity or authority.

i.In the case of a municipality which is otherwise subject to tax or revenue sharing pursuant to law and which assigns a portion of the payments in lieu of taxes or special assessments pursuant to a financial agreement to secure bonds issued by the municipality or the authority, the assigned portion of those payments in lieu of taxes or special assessments shall not be considered part of the tax or revenue sharing formula or calculation of municipal revenues for the purpose of determining whether that municipality is obligated to make payment to, or receive a credit from, any tax sharing or revenue sharing pool.

L.2001, c.310, s.4; amended 2004, c.112, s.3; 2015, c.95, s.26.



Section 40A:12A-68 - Payments In Lieu Of Taxes Constitute Municipal Lien.

40A:12A-68 Payments in lieu of taxes constitute municipal lien.

5. a. Payments required to be made in accordance with an agreement for payments in lieu of taxes entered into under section 3 of P.L.2001, c.310 (C.40A:12A-66) shall be a continuous lien on the land against which the ordinance is recorded on and after the date of recordation of both the ordinance and the agreement, whether simultaneously or not, or the date of confirmation of the special assessments, whichever is earlier. All subsequent payments in lieu of taxes thereunder, interest, penalties and costs of collection which thereafter fall due or accrue shall be added and relate back to and be a part of the initial lien. Upon recordation of the ordinance and agreement, payments in lieu of taxes shall constitute a municipal lien within the meaning, and for all purposes, of law.

b.If bonds are issued, the municipality, the redeveloper or the State entity redeveloper, as the case may be, may record, either simultaneously or at different times, any ordinance enacted by the municipality relating to the payment in lieu of taxes agreement or special assessments and, either simultaneously with the ordinance or at different times, a copy of the agreement or agreements. The ordinance, when recorded, shall contain a legend at the top of the front page substantially as follows:



"THIS ORDINANCE SECURES BONDS OR OTHER OBLIGATIONS ISSUED IN ACCORDANCE WITH THE PROVISIONS OF THE 'REDEVELOPMENT AREA BOND FINANCING LAW' AND THE LIEN HEREOF IN FAVOR OF THE OWNERS OF SUCH BONDS OR OTHER OBLIGATIONS IS A MUNICIPAL LIEN SUPERIOR TO ALL OTHER NON-MUNICIPAL LIENS HEREAFTER RECORDED."



c.Notwithstanding any law to the contrary, upon recordation of both the ordinance and any accompanying agreement, the lien thereof shall be perfected for all purposes in accordance with law and the lien shall thereafter be superior to all non-municipal liens thereafter recorded or otherwise arising, without any additional notice, recording, filing, continuation filing or action, until the payment in full of the bonds. The lien thereby established shall apply not only to the bonds initially issued, but also to any refinancing or refunding thereof, as well as to any additional bonds thereafter issued on a parity therewith in accordance with the provisions of the original documents securing the initial bonds; provided, however, that in the event any ordinance or agreement is amended or supplemented in a way which increases the amount of payment in lieu of taxes or special assessments, the lien as to that increase shall be perfected and apply upon the recordation of the amended or supplemented ordinance and agreement (including the above-recited legend). Except as set forth in this section, no amendment or supplement to the ordinance or agreement thereafter recorded shall affect the perfection or priority of the lien established upon original recordation thereof.

d.Upon the final payment in full of any bonds secured as provided in this section and section 4 of P.L.2001, c.310 (C.40A:12A-67), the lien established hereby shall terminate, and the municipality shall record a notice to that effect.

L.2001,c.310,s.5; amended 2004, c.112, s.4.



Section 40A:12A-69 - Payment Secured By Mortgage

40A:12A-69. Payment secured by mortgage
6. In lieu of, or in addition to, the provisions of section 5 of P.L.2001, c.310 (C.40A:12A-68), the municipality may provide in the agreement that the payment in lieu of taxes, if any, is to be secured by a mortgage. In that event the mortgage may also be assigned and pledged to the repayment of the bonds authorized herein.

The assignment of any mortgage that secures a payment in lieu of taxes, if any, may also be an absolute assignment of all or part of the municipality's right, title, and interest in the mortgage and, to the extent assigned, any moneys realized from the foreclosure of the mortgaged property shall not be included in the general funds of the municipality.

After the bonds are paid and no longer deemed to be outstanding, the assignment of the mortgage shall terminate.

L.2001,c.310,s.6.



Section 40A:12A-70 - Bonds Exempt From Taxation

40A:12A-70. Bonds exempt from taxation
7.All bonds issued pursuant to the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.) are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and the bonds, and the interest thereon and the income therefrom, and all facility charges, funds, revenues and other moneys pledged or available to pay or secure the payment of the bonds, or interest thereon, shall at all times be exempt from taxation except for transfer inheritance and estate taxes.

L.2001,c.310,s.7.



Section 40A:12A-71 - Covenant, Agreement With Bondholders

40A:12A-71. Covenant, agreement with bondholders
8.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to the "Redevelopment Area Bond Financing Law,"P.L.2001, c.310 (C.40A:12A-64 et seq.) that the State will not limit or alter the terms of any agreement, ordinance or resolution made in connection with the security for and the issuance and sale of any bonds, so as to in any way impair the rights or remedies of such holders, and will not modify in any way the exemption from taxation provided for in the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.), until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged or provided for.

L.2001,c.310,s.8.



Section 40A:12A-72 - Severability

40A:12A-72. Severability
9.If any section, subsection, clause or provision of the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.) shall be adjudged to be unconstitutional or ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective, it shall be valid and effective and no other section, subsection, clause or provision of the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.) shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.) in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.2001,c.310,s.9.



Section 40A:12A-73 - Bonds Presumed Authorized

40A:12A-73. Bonds presumed authorized
10. After issuance, pursuant to the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.) all bonds shall be conclusively presumed to be fully authorized and issued by all courts and officers of this State, and any person shall be estopped from questioning their sale, execution or delivery.

L.2001,c.310,s.10.



Section 40A:13-1 - Boundaries

40A:13-1. Boundaries
The boundaries of the several counties and municipalities shall be established by or pursuant to law.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-2 - Extension Of County Boundaries Into The Ocean; Jurisdiction

40A:13-2. Extension of county boundaries into the ocean; jurisdiction
The territorial limits of each county or portion thereof fronting upon the open sea shall extend to a line parallel with the ocean shore line of the county, and distant, easterly, 3 nautical miles therefrom and the division lines between said counties shall extend from the several points where they reach the sea in courses east until they severally reach said outer lines of said counties for all purposes including jurisdiction over criminal and other offenses committed.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-3 - Application For Appointment Of Commissioners To Determine Boundary

40A:13-3. Application for appointment of commissioners to determine boundary
Whenever it is necessary for any reason to determine the boundary lines or a portion thereof between adjoining counties, the governing body of one county may, on 30 days' notice in writing signed by the official designated as the chief executive officer of the governing body to the governing body of the other county, apply to the Superior Court for the appointment of commissioners to survey, ascertain and mark the boundaries in conformity, as nearly as may be, with the laws creating the counties.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-4 - Commissioners; Oaths

40A:13-4. Commissioners; oaths
The Superior Court shall appoint three commissioners, who shall not be residents of the concerned counties, to survey, ascertain and mark the boundary line or lines. Before entering upon the performance of their duties, the commissioners shall take and subscribe an oath that they will faithfully and impartially perform their duties.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-5 - Vacancy

40A:13-5. Vacancy
Upon the vacancy in the office of a commissioner caused by his death, resignation or refusal to serve, the Superior Court shall appoint another commissioner to fill the vacancy.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-6 - Notice Of Meeting Of Commissioners

40A:13-6. Notice of meeting of commissioners
The commissioners shall give 30 days' notice in writing of the time and place of their meeting to perform their duties to the respective governing bodies.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-7 - Powers And Authority Of Commissioners

40A:13-7. Powers and authority of commissioners
In the discharge of their duties the commissioners shall have the power and authority to:

a. Examine witnesses under oath to be administered by any one of the commissioners;

b. Employ certified court reporters or other means for the purpose of recording the testimony of witnesses;

c. Employ surveyors to run, survey, ascertain and mark the boundary line; and

d. Cause maps on a scale of not less than 2 inches to the mile and surveys to be made of the boundary line as fixed by them.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-8 - Report Of Commissioners; Filing; Effect

40A:13-8. Report of commissioners; filing; effect
The commissioners shall file a report certified by them or any two of them to which shall be annexed their commission, oaths, maps and surveys fixing and determining the boundary line. The report shall be recorded and filed in the office of the Secretary of State, and copies delivered to the governing body of the respective counties.

Upon the filing of the report, the boundary line between the counties shall be as surveyed, ascertained and certified therein.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-9 - Expenses

40A:13-9. Expenses
All expenses incurred in determining and ascertaining the boundary line as provided in this subarticle shall be fixed by the Superior Court and paid by the counties equally.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-10 - Application For Appointment Of Commissioners To Determine Boundary

40A:13-10. Application for appointment of commissioners to determine boundary
Whenever it is necessary for any reason to determine the boundary line or a portion thereof between adjoining municipalities, application may be made to the Superior Court for the appointment of commissioners to survey, ascertain and mark the boundaries, in conformity, as nearly as may be, with the charters, settlements and laws relating to the municipalities:

a. By the governing body of the county upon 30 days' notice in writing signed by the official designated as the chief executive officer of the governing body and served upon the governing bodies of the municipalities involved; or

b. By the governing body of either municipality upon 30 days' notice in writing served upon the mayor or other chief executive and upon the clerk of the adjoining municipality.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-11 - Commissioners; Oaths

40A:13-11. Commissioners; oaths
The Superior Court shall appoint three commissioners who shall be residents of the county, one to be appointed from each municipality, and one who shall not reside in either municipality, to survey, ascertain and mark the boundary line between the municipalities. Before entering upon the performance of their duties, the commissioners shall take and subscribe an oath to faithfully and impartially perform their duties.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-12 - Vacancy

40A:13-12. Vacancy
Upon the vacancy in office caused by the death, resignation or refusal to serve, the Superior Court shall appoint another commissioner to fill the vacancy.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-13 - Notice Of Meeting Of Commissioners

40A:13-13. Notice of meeting of commissioners
The commissioners shall give 30 days' notice in writing of the time and place of their meeting to perform their duties to the clerks of the respective municipalities.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-14 - Powers And Authority Of Commissioners

40A:13-14. Powers and authority of commissioners
In the discharge of their duties the commissioners shall have all of the powers set forth in N.J.S. 40A:13-7.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-15 - Report Of Commissioners; Effect

40A:13-15. Report of commissioners; effect
The commissioners shall file a report certified by them or any two of them to which shall be annexed their commission, oaths, maps and surveys fixing and determining the boundary line. The report shall be recorded and filed in the office of the county clerk and copies delivered to the clerks of the respective municipalities.

Upon the filing of the report, the boundary line between the municipalities shall be as surveyed, ascertained and certified therein.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-16 - Expenses

40A:13-16. Expenses
All expenses incurred in determining and ascertaining the boundary line as provided in this subarticle shall be fixed by the Superior Court and paid by the municipalities equally.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-17 - Boundaries Of New Counties Or Municipalities

40A:13-17. Boundaries of new counties or municipalities
When a new county or municipality is formed altering the lines of an existing county or municipality, an accurate survey shall be made of the county or municipality. The boundaries of the new county or municipality shall be ascertained and determined as nearly as may be in accordance with the provisions of N.J.S. 40A:13-3 through 40A:13-16 inclusive.

In the case of a new county, a copy of the commissioners' report shall be recorded and filed in the office of the Secretary of State and one in the office of clerk of the newly formed county within 6 months after formation.

In the case of a new municipality, a copy of the commissioners' report shall be recorded and filed in the office of the county clerk and one in the office of the clerk of the newly formed municipality within 6 months after formation.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-18 - Boundaries Of Private Lands Unaffected

40A:13-18. Boundaries of private lands unaffected
The provisions of this article shall not affect the boundaries or lines of privately-owned lands.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-19 - Agreement Between Municipalities As To Control

40A:13-19. Agreement between municipalities as to control
When the boundary line between adjoining municipalities divides lands and buildings, so that a portion of the lands and buildings are located in each municipality, the municipalities in which the lands and buildings are situated may determine, by resolution passed by their respective governing bodies, which municipality shall have sole supervision of the lands and buildings.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-20 - Facilities And Licenses Furnished By Municipality Having Control

40A:13-20. Facilities and licenses furnished by municipality having control
The municipality assuming sole supervision of any lands or buildings mentioned in N.J.S. 40A:13-19 shall furnish them with the same services as are furnished to lands and buildings located wholly within its boundaries, and shall have sole power to issue all licenses and permits required for such lands or buildings.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-21 - Ascertainment Of County Or Municipal Dividing Lines

40A:13-21. Ascertainment of county or municipal dividing lines
Whenever the center line of any nonnavigable stream forms a dividing line between

a. two or more counties as well as between two or more municipalities, or

b. two or more municipalities alone, and said center line is uncertain, the county dividing line may be ascertained and made certain, or in the case of a municipal dividing line not forming the boundary lines between counties, in the manner hereinafter provided.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-22 - Resolution Defining Permanent Boundary; Agreement Fixing Line; Filing And Recording Agreement

40A:13-22. Resolution defining permanent boundary; agreement fixing line; filing and recording agreement
The governing bodies of the counties and the governing bodies of the municipalities concerned, or the governing bodies of the municipalities alone concerned, shall each adopt an ordinance or resolution, as appropriate, defining and consenting to the establishment of the same permanent boundary line, describing the line therein so that it can be recognized notwithstanding changes in the location of the center line of the stream, and authorizing the officials designated as the chief executive officers of the governing bodies of the respective counties and the chief executive officers of the municipalities concerned or the chief executive officers of the municipalities concerned, as the case may be, to execute for and on behalf of the respective counties and municipalities or of the respective municipalities concerned an agreement setting forth the dividing line as so fixed. The agreement shall be filed and recorded in the office of the Secretary of State.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-23 - Time Of Establishment Of Line; Effect

40A:13-23. Time of establishment of line; effect
The line so ascertained shall be the boundary and line of division between the counties and the municipalities, or the municipalities, concerned from the time of the filing of the agreement in the office of the Secretary of State but the filing of the agreement shall not in any manner affect the boundaries or lines of lands belonging to any person or the jurisdiction and powers of the Division of Water Policy and Supply in the Department of Conservation and Economic Development over the waters of said stream.

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-24 - R. S. 40:18-4 Saved From Repeal

40A:13-24. R.S. 40:18-4 saved from repeal
R.S. 40:18-4 is saved from repeal. (This section saves the following acts creating counties, and establishing or otherwise affecting the boundaries thereof from repeal.

1. Rev.1877, pp. 198, 199, s.s. 1 to 9 (C.S. pp. 1676 to 1678, s.s. 1 to 9), entitled "An act for dividing and ascertaining the boundaries of all the counties in this province," passed January twenty-first, one thousand seven hundred and nine.

2. Rev.1877, p. 200, s. 16 (C.S. p. 1680, s. 18), entitled "An act for erecting the upper parts of the western division of New Jersey into a county," passed March eleventh, one thousand seven hundred and thirteen.

3. Rev.1877, pp. 200, 201, s.s. 19 to 21 (C.S. p. 1680, s.s. 19 to 21), entitled "An act for settling the bounds between the counties of Somerset, Middlesex, and Monmouth," passed March fifteenth, one thousand seven hundred and thirteen.

4. Rev.1877, p. 200, s. 17 (C.S. p. 1681, s. 22), entitled "An act for erecting the upper parts of the county of Hunterdon, in the western division of New Jersey, into a county," passed March fifteenth, one thousand seven hundred and thirty-eight.

5. Rev.1877, p. 201, s. 22 (C.S. p. 1681, s. 23), entitled "An act to annex part of the county of Essex to the county of Somerset, and to ascertain the bounds thereof," passed November fourth, one thousand seven hundred and forty-one.

6. Rev.1877, p. 202, s.s. 28, 29 (C.S. pp. 1681, 1682, s.s. 24, 25), entitled "An act for erecting the southern parts of the county of Salem in New Jersey, into a separate county, and ascertaining the boundaries of the several precincts therein," passed January nineteenth, one thousand seven hundred and forty-seven.

7. Rev.1877, p. 200, s. 18 (C.S. p. 1682, s. 26), entitled "An act to ascertain the line and bounds between the counties of Somerset and Morris," passed March twenty-eighth, one thousand seven hundred and forty-nine.

8. Rev.1877, p. 203, s. 32 (C.S. p. 1683, s. 27), entitled "An act for erecting the upper part of Morris county, in New Jersey, into a separate county, to be called the county of Sussex," passed June eighth, one thousand seven hundred and fifty-three.

9. Rev.1877, p. 203, s. 30 (C.S. p. 1683, s. 28), entitled "An act for the better and more effectual ascertaining the boundaries between the counties of Salem and Cumberland," passed December seventh, one thousand seven hundred and sixty-three.

10. Rev.1877, p. 213, s. 82 (C.S. p. 1864, s. 29), entitled "An act to annex the several islands, situate in the river Delaware, belonging to this State, to the respective counties and townships to which they lie nearest," passed November twenty-sixth, one thousand seven hundred and eighty-three.

11. Rev.1877, p. 201, s.s. 23, 24 (C.S. p. 1684, s.s. 30, 31), entitled "An act for altering and resettling part of the boundary line between the counties of Somerset and Middlesex," passed November twenty-fourth, one thousand seven hundred and ninety.

12. Rev.1877, p. 199, s.s. 10 to 15 (C.S. pp. 1678, 1679, s.s. 10 to 15), entitled "A supplement to an act entitled "An act for dividing and ascertaining the boundaries of all the counties in this province,' passed the twenty-first day of January, one thousand seven hundred and nine," passed November twenty-eighth, one thousand eight hundred and twenty-two.

13. Rev.1877, p. 204, s.s. 33, 34 (C.S. p. 1687, s.s. 49, 50), entitled "An act to erect the southwesterly part of Sussex county into a separate county, to be called the county of Warren," passed November twentieth, one thousand eight hundred and twenty-four.

14. L.1837, p. 96 (Rev.1877, p. 204, s.s. 35 to 37; C.S. pp. 1687, 1688, s.s. 51 to 53), entitled "An act to erect parts of the counties of Essex and Bergen into a new county, to be called the county of Passaic, and the eastern part of the county of Gloucester into a separate county, to be called the county of Atlantic," passed February seventh, one thousand eight hundred and thirty-seven.

15. L.1838, p. 209 (Rev.1877, pp. 204, 205, s.s. 38, 39; C.S. p. 1688, s.s. 54, 55), entitled "An act to erect parts of the counties of Hunterdon, Burlington, and Middlesex into a new county, to be called the county of Mercer," passed February twenty-second, one thousand eight hundred and thirty-eight.

16. L.1838, p. 209 (Rev.1877, p. 205, s. 40; C.S. p. 1688, s. 56), entitled "A supplement to the act entitled "An act to erect parts of the counties of Hunterdon, Burlington, and Middlesex into a new county, to be called the county of Mercer,' passed the twenty-second day of February, eighteen hundred and thirty-eight," passed February twenty-seventh, one thousand eight hundred and thirty-eight.

17. L.1839, p. 39 (Rev.1877, p. 205, s. 41; C.S. p. 1689, s. 57), entitled "A further supplement to the act entitled "An act to erect parts of the counties of Hunterdon, Burlington, and Middlesex into a new county, to be called the county of Mercer,' " passed February fourteenth, one thousand eight hundred and thirty-nine.

18. L.1840, p. 65 (Rev.1877, pp. 205, 206, s.s. 42, 43; C.S. p. 1689, s.s. 58, 59), entitled "An act to create the county of Hudson," passed February twenty-second, one thousand eight hundred and forty.

19. L.1844, p. 237 (Rev.1877, p. 206, s. 44; C.S. p. 1689, s. 60), entitled "An act to erect a part of the county of Gloucester into a new county, to be called the county of Camden," passed March thirteenth, one thousand eight hundred and forty-four.

20. Rev.1877, p. 203, s. 31 (C.S. p. 1690, s. 61), entitled "An act to define the boundary lines of Salem, Cumberland and Cape May," approved April tenth, one thousand eight hundred and forty-six.

21. L.1850, p. 5 (Rev.1877, p. 1290, s. 1; C.S. p. 1690, s. 62), entitled "An act to annex to the county of Middlesex part of the township of Franklin, in the county of Somerset," approved February first, one thousand eight hundred and fifty.

22. L.1850, p. 73 (Rev.1877, pp. 206, 207, s.s. 45 to 49; C.S. pp. 1690 to 1692, s.s. 63 to 67), entitled "An act to erect a part of the county of Monmouth into a new county, to be called the county of Ocean," approved February fifteenth, one thousand eight hundred and fifty.

23. L.1851, p. 390 (Rev.1877, p. 207, s. 50; C.S. p. 1692, s. 68), entitled "A further supplement to an act entitled "An act to erect a part of the county of Monmouth into a new county, to be called the county of Ocean,' approved February fifteenth, eighteen hundred and fifty," approved March eighteenth, one thousand eight hundred and fifty-one.

24. L.1851, p. 369 (Rev.1877, p. 208, s. 53; C.S. p. 1692, s. 69), entitled "An act relative to the boundaries of the county of Middlesex," approved March eighteenth, one thousand eight hundred and fifty-one.

25. L.1852, c. 23, p. 43 (Rev.1877, p. 1291, s. 2; C.S. p. 1692, s. 70), entitled "An act to set off from the township of Harrison, in the county of Hudson, a new township, to be called the township of Union, and to annex the same to the county of Bergen," approved February nineteenth, one thousand eight hundred and fifty-two.

26. L.1854, c. 190, p. 451, entitled "An act to provide for ascertaining the boundaries between the county of Ocean and the counties of Burlington and Monmouth," approved March seventeenth, one thousand eight hundred and fifty-four.

27. L.1855, c. 166, p. 490 (Rev.1877, p. 201, s. 25; C.S. p. 1693, s. 71), entitled "An act to define that part of the division line between the counties of Middlesex and Somerset lying between Kingston bridge and Little Rocky Hill," approved March twenty-ninth, one thousand eight hundred and fifty-five.

28. L.1857, c. 82, p. 244 (Rev.1877, p. 209, s. 54; C.S. p. 1693, s. 72), entitled "An act to create the county of Union," approved March nineteenth, one thousand eight hundred and fifty-seven.

29. L.1857, c. 183, p. 477 (Rev.1877, p. 208, s.s. 51, 52; C.S. pp. 1694, 1695, s.s. 75, 76), entitled "A supplement to an act entitled "An act to provide for ascertaining the boundaries between the county of Ocean and the counties of Burlington and Monmouth,' approved March seventeenth, one thousand eight hundred and fifty-four," approved March twentieth, one thousand eight hundred and fifty-seven.

30. L.1858, c. 14, p. 29 (Rev.1877, p. 202, s.s. 26, 27; C.S. p. 1695, s.s. 77, 78), entitled "An act to alter the boundary line between Somerset and Middlesex counties," approved February sixth, one thousand eight hundred and fifty-eight.

31. L.1860, c. 43, p. 97 (Rev.1877, pp. 209, 210, s.s. 55, 56; C.S. p. 1694, s.s. 73, 74), entitled "A supplement to an act entitled "An act to create the county of Union,' " approved February sixteenth, one thousand eight hundred and sixty.

32. L.1866, c. 425, p. 964 (Rev.1877, p. 210, s. 60; C.S. p. 1695, s. 79), entitled "An act relative to the boundaries of Monmouth county," approved April fourth, one thousand eight hundred and sixty-six.

33. L.1871, c. 84, p. 314 (Rev.1877, p. 210, s. 61; C.S. p. 1696, s. 80), entitled "An act to annex the townships of Washington and Monroe, in the county of Camden, to the county of Gloucester," approved February twenty-eighth, one thousand eight hundred and seventy-one.

34. L.1871, c. 250, p. 604 (Rev.1877, p. 210, s. 57; C.S. p. 1693, s. 72), entitled "A supplement to the act to create the county of Union, approved March nineteenth, one thousand eight hundred and fifty-seven," approved March twenty-first, one thousand eight hundred and seventy-one.

35. L.1871, c. 489, p. 1255 (Rev.1877, p. 210, s.s. 58, 59; C.S. p. 1696, s.s. 81, 82), entitled "An act to establish the line between the counties of Middlesex and Union," approved April fifth, one thousand eight hundred and seventy-one.

36. L.1874, c. 238, p. 278 (Rev.1877, p. 211, s.s. 62 to 66; C.S. pp. 1696, 1697, s.s. 83 to 87), entitled "An act to define and perpetuate the line between the counties of Hudson and Bergen," approved March seventeenth, one thousand eight hundred and seventy-four.

37. L.1876, c. 8, p. 482 (C.S. p. 1697, s. 88), entitled "An act to change the boundary line between the counties of Essex and Union," approved February twenty-second, one thousand eight hundred and seventy-six.

38. L.1876, c. 33, p. 484 (C.S. p. 1698, s.s. 89, 90), entitled "An act to straighten the county line brook dividing Union and Somerset counties in the city of Plainfield," approved March sixteenth, one thousand eight hundred and seventy-six.

39. L.1878, c. 104, p. 562 (C.S. p. 1698, s.s. 91 to 94), entitled "An act entitled an act to set off a portion of Maurice River township, in the county of Cumberland, into the Upper township, county of Cape May, and change the boundaries between said counties," approved March twenty-sixth, one thousand eight hundred and seventy-eight.

40. L.1878, c. 128, p. 568 (C.S. p. 1699, s. 95), entitled "An act to define and establish the boundary line at the village of Kingston, between the county of Middlesex and Somerset," approved March twenty-ninth, one thousand eight hundred and seventy-eight.

41. L.1878, c. 187, p. 575, entitled "An act to provide for ascertaining and marking the boundary between the counties of Passaic and Bergen," approved April fourth, one thousand eight hundred and seventy-eight.

42. L.1880, c. 33, p. 393, entitled "A supplement to "An act to provide for establishing and marking the boundary line between the counties of Passaic and Bergen,' approved April fourth, one thousand eight hundred and seventy-eight," approved February nineteenth, one thousand eight hundred and eighty.

43. L.1882, c. 103, p. 365 (C.S. p. 1700, s.s. 96, 973), entitled "An act to define, locate and establish that part of the division line between the counties of Union and Essex, which separates the township of Union, in the county of Union, from the townships of Clinton and South Orange, in the county of Essex," approved March seventeenth, one thousand eight hundred and eighty-two.

44. L.1892, c. 4, p. 483 (C.S. p. 1697, s. 88), entitled "An act to amend an act entitled "An act to change the boundary line between the counties of Essex and Union,' approved February twenty-second, one thousand eight hundred and seventy-six," approved February third, one thousand eight hundred and ninety-two.

45. L.1892, c. 285, p. 441 (C.S. p. 1679, s.s. 16, 17), entitled "A further supplement to an act entitled "An act for dividing and ascertaining the boundary lines of all the counties in this province,' passed January twenty-first, one thousand seven hundred and nine," approved April ninth, one thousand eight hundred and ninety-two.

46. L.1902, c. 131, p. 403 (C.S. pp. 1700, 1701, s.s. 98 to 101), entitled "An act to annex a portion of the town of Hammonton, in the county of Atlantic, and a portion of the township of Waterford, in the county of Camden, to the county of Burlington, and to annex the territory so acquired by the county of Burlington to the townships of Shamong and Washington, in said county of Burlington," approved April third, one thousand nine hundred and two.

47. L.1928, c. 270, p. 682, entitled "An act altering and resettling a part of the boundary line between the counties of Monmouth and Ocean, and annexing certain lands to the county of Ocean," approved April third, one thousand nine hundred and twenty-eight.

48. L.1931, c. 10, p. 38, entitled "An act to annex to the township of Gloucester, in the county of Camden, a part of the township of Washington, in the county of Gloucester," approved March third, one thousand nine hundred and thirty-one.)

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-25 - Chapter 176 Of The Laws Of 1938 Saved From Repeal

40A:13-25. Chapter 176 of the Laws of 1938 saved from repeal
Chapter 176 of the Laws of 1938 (C. 40:18-4.1) is saved from repeal. (This act alters, changes and fixes the boundary lines of the counties of Camden, Atlantic and Gloucester.)

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-26 - Chapter 244 Of The Laws Of 1939 Saved From Repeal

40A:13-26. Chapter 244 of the Laws of 1939 saved from repeal
Chapter 244 of the Laws of 1939 (C. 40:18-4.2 and C. 40:18-4.3) is saved from repeal. (This act annexes to the borough of Matawan, in the county of Monmouth, a part of the township of Madison, in the county of Middlesex, and changes the boundaries between said counties to give effect thereto.)

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-27 - Chapter 253 Of The Laws Of 1950 Saved From Repeal

40A:13-27. Chapter 253 of the Laws of 1950 saved from repeal
Chapter 253 of the Laws of 1950 is saved from repeal. (This act alters, changes and fixes the boundary line at the Piney Hollow-Winslow Road, between the counties of Gloucester and Camden.)

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-28 - Chapter 132 Of The Laws Of 1958 Saved From Repeal

40A:13-28. Chapter 132 of the Laws of 1958 saved from repeal
Chapter 132 of the Laws of 1958 is saved from repeal. (This act annexes to the township of Millburn, in the county of Essex, a part of the township of Springfield, in the county of Union, and changes the boundaries between said counties to give effect thereto.)

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-29 - Chapter 203 Of The Laws Of 1965 Saved From Repeal

40A:13-29. Chapter 203 of the Laws of 1965 saved from repeal
Chapter 203 of the Laws of 1965 is saved from repeal. (This act resettles a part of the boundary between the counties of Hunterdon and Somerset.)

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:13-30 - Statutes Repealed

40A:13-30. Statutes repealed
The following sections, chapters and acts, together with all amendments and supplements thereto, are hereby repealed:

Revised Statutes Sections:

R.S. 40:18-5 to 40:18-22 inclusive;

R.S. 40:43-67 to 40:43-73 inclusive.

Pamphlet Laws:

P.L. 1956, c. 199 (C. 40:7A-1 to C. 40:7A-3 inclusive).

L.1979, c. 181, s. 3, eff. Aug. 29, 1979.



Section 40A:14-1 - County Fire Marshal; Appointment; Salary.

40A:14-1 County fire marshal; appointment; salary.
40A:14-1. County fire marshal; appointment; salary.

The board of chosen freeholders of any county, by resolution, may create the office of county fire marshal and such assistant fire marshals as deemed necessary and appoint a person or persons to hold such office on a permanent, full-time basis or on a part-time basis for a term of three years commencing January 15, except that the first appointee's term of office shall terminate on January 15 following his appointment. The board of chosen freeholders shall fix the amount of the annual salary of the county fire marshal and the assistant fire marshals, if any.

Any permanent, full-time county fire marshal and any such assistant fire marshal given approval by the board of chosen freeholders to engage in activities provided in N.J.S.40A:14-2b.(8) shall be enrolled as members in the Police and Firemen's Retirement System of New Jersey,P.L. 1944, c.255 (C.43:16A-1 et seq.),as long as the person or persons holding such office meet all other requirements for membership. Any current fire marshals and assistant county fire marshals engaged in activities provided in N.J.S.40A:14-2b.(8) at the time that this amendment takes effect shall be exempt from any age requirement for enrollment in the Police and Firemen's Retirement System of New Jersey. Any permanent, full-time county fire marshal and assistant fire marshal given approval by the board of chosen freeholders on or after October 1, 2001 to engage in activities provided in N.J.S.40A:14-2b.(8) shall be enrolled as a member in the Police and Firemen's Retirement System effective upon the date when such approval by the board of chosen freeholders was given.

The cost of enrollment of a full-time county fire marshal or assistant fire marshal in the Police and Firemen's Retirement System of New Jersey pursuant to the provisions of this section shall not be the responsibility of the State.

L.1971, c.197, s.1; amended 1991, c.60; 2005, c.366, s.1.



Section 40A:14-1.1 - Creation Of Arson Investigation Unit.

40A:14-1.1 Creation of arson investigation unit.

2. a. The board of freeholders of any county which has created the office of county fire marshal, other than a county in which a county arson investigation unit has been established in the county prosecutor's office, may by ordinance or resolution, as appropriate, create an arson investigation unit within the office of county fire marshal and provide for the maintenance, regulation and control thereof. The arson investigation unit, subject to the approval and supervision of the county prosecutor or, if the Attorney General has exercised jurisdiction in the matter, the Attorney General, shall be responsible for conducting investigations of arson, suspicious fires or explosions in those municipalities within the county that have not created an arson investigation unit pursuant to the provisions of section 1 of P.L.1981, c.409 (C.40A:14-7.1).

b.Before any county fire marshal or assistant fire marshal shall be assigned to an arson investigation unit, that person shall have successfully completed an appropriate course of training approved by the Police Training Commission and an arson investigation training course approved by the Department of Law and Public Safety.

c.Any county fire marshal or assistant fire marshal who is assigned to an arson investigation unit pursuant to this section shall attend and successfully complete in-service training programs for certified arson investigators as required by the Division of Criminal Justice.

d.Any county fire marshal or assistant fire marshal who is assigned to an arson investigation unit pursuant to this section shall have the same powers and authority of a police officer within the municipality while engaging in the actual performance of arson investigation duties.

L.1999,c.351,s.2.



Section 40A:14-2 - County Fire Marshal; Powers And Duties.

40A:14-2 County fire marshal; powers and duties.
40A:14-2. County Fire Marshal; powers and duties.

The county fire marshal shall: act in an advisory capacity to all of the fire companies in the county, conduct or assist in, when requested by the incident commander or fire chief of the department having jurisdiction, investigations pertaining to the cause and origins of fires, conduct or review studies pertaining to the elimination of fire hazards and, subject to the approval of the board of chosen freeholders, have authority to enforce the provisions of the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.). The county fire marshal shall report to the appropriate authority, as determined by the entity with control over the executive functions of the county. The term "entity with control over the executive functions of the county" means:

a.in counties other than those that have adopted a form of government pursuant to the provisions of P.L.1972, c.154 (C.40:41A-1 et seq.), the board of freeholders, unless such a county has created the position of county administrator pursuant to (N.J.S.40A:9-42), in which case the term means the county administrator;

b.in counties that have adopted a form of government pursuant to the provisions of P.L.1972, c.154 (C.40:41A-1 et seq.), the county executive, the county manager, the county supervisor or the board president, depending upon the county form of government.

The county fire marshal, subject to the approval of the board of chosen freeholders, may:

(1)(Deleted by amendment, P.L.1999, c.351).

(2)(Deleted by amendment, P.L.1999, c.351).

(3)(Deleted by amendment, P.L.1999, c.351).

(4)accept the responsibility to be the enforcing agency for a municipality or fire district under the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) if requested to do so by ordinance of the municipality or resolution of the fire district;

(5)act as training administrator of county fire training facilities and coordinate training programs with fire departments, agencies and established training committees;

(6)offer assistance to families, units of government and mental health agencies including law enforcement for intervention in juvenile fire setting incidents;

(7)provide for the prevention of fire hazards and initiate programs for public awareness; and

(8)provide municipal fire departments with such assistance as necessary to coordinate, control or extinguish any fire situation or other emergency situation for which a fire department has responsibility by local ordinance when requested by the incident commander or fire chief of the department having jurisdiction. If a permanent, full-time county fire marshal or assistant fire marshal is given authorization by the board of chosen freeholders to conduct activities as provided in this paragraph, such county fire marshal and assistant fire marshal shall be enrolled as a member in the Police and Firemen's Retirement System of New Jersey as set forth in N.J.S.40A:14-1.

L.1971, c.197, s.1; amended 1999, c.351, s.1; 2005, c.366, s.2.



Section 40A:14-3 - Acting County Fire Marshal

40A:14-3. Acting county fire marshal
In the event that a county fire marshal shall become incapacitated or otherwise disabled, the board of chosen freeholders of the county may appoint an acting fire marshal to hold such office during the period of such incapacity or disability. The acting fire marshal shall exercise all the powers of the fire marshal and shall serve without any additional compensation for his service. The said board of chosen freeholders may pay the county fire marshal his usual salary during his incapacity or disability.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-6 - County Fire Marshal's Powers Not To Conflict

40A:14-6. County fire marshal's powers not to conflict
The powers, functions and duties of a county fire marshal shall not be deemed to conflict with the ordinances of any municipality relating to the removal of fire hazards nor shall a county fire marshal have any powers or jurisdiction for the prevention, extinguishing, investigation or reporting of fire in the forests, brush lands, wild lands or woodlands in the State delegated by law to the Department of Conservation and Economic Development.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-7 - Creation And Establishment Of Fire Departments And Forces

40A:14-7. Creation and establishment of fire departments and forces
The governing body of any municipality, by ordinance, may create and establish a paid or part-paid fire department and force and provide for the maintenance, regulation and control thereof, and except as otherwise provided by law, appoint such members, officers and personnel as shall be deemed necessary, determine their terms of office, fix their compensation and prescribe their powers, functions and duties and adopt and promulgate rules and regulations for the government of the department and force and for the discipline of its members.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-7.1 - Arson Investigation Unit

40A:14-7.1. Arson investigation unit
a. The governing body of any municipality which has established a paid or part-paid fire department or force may, by ordinance, create an arson investigation unit within the fire department or force and provide for the maintenance, regulation and control thereof. The arson investigation unit shall be responsible for conducting investigations of arson, suspicious fires or explosions within the municipality.

b. Only full-time, paid members of a paid or part-paid fire department or force may be assigned to an arson investigation unit created pursuant to this section. Before any member shall be assigned to an arson investigation unit, he shall have successfully completed an appropriate course of training approved by the Police Training Commission and an arson investigation training course approved by the Department of Law and Public Safety.

c. Any member of a fire department or force who is assigned to an arson investigation unit pursuant to this section shall attend and successfully complete in-service training programs as required by the Division of Criminal Justice.

d. Any full-time, paid member of a fire department or force who is assigned full-time or part-time to an arson investigation unit pursuant to this section shall have the same powers and authority of police officers within the municipality while engaged in the actual performance of arson investigation duties.

e. No more than one member of a fire department of a municipality having a population of 50,000 or less according to the latest federal decennial census may be assigned to an arson investigation unit on a part-time basis.

L. 1981, c. 409, s. 1, eff. Jan. 7, 1982. Amended by L. 1983, c. 82, s. 1, eff. March 2, 1983; L. 1985, c. 150, s. 2, eff. April 25, 1985.



Section 40A:14-9 - General Qualifications Of Members; Temporary Appointments; Absences From Duty.

40A:14-9 General qualifications of members; temporary appointments; absences from duty.

40A:14-9. Except as otherwise provided by law, no person shall be appointed as a member of the paid or as a paid member of a part-paid fire department and force, unless he:

(1)is a citizen of the United States;

(2)is sound in body and of good health sufficient to satisfy the board of trustees of the police and firemen's retirement system of New Jersey as to his eligibility for membership in the retirement system;

(3)has a high school diploma or an equivalency certificate and is able to read, write and speak the English language well and intelligently;

(4)is of good moral character; and

(5)has not been convicted of any criminal offense involving moral turpitude.

For the purposes of this section, each applicant shall submit to the appointing body of the municipality, the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The appointing body of the municipality is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the appointing body of the municipality in the event a current employee or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed. The appointing body, officer or officers of the municipality when authorized so to do, may employ such officers and other personnel for said paid or part-paid fire department and force as temporary employees in emergencies, or for certain specified parts of the year, as needed.

Except as otherwise provided by law, any permanent paid member or officer of such paid or part-paid fire department and force, who is absent from duty without just cause or leave of absence, for a continuous period of 5 days, shall cease to be a member of such paid or part-paid fire department.

L.1971, c.197, s.1; amended 1971, c.443, s.1; 1981, c.19, s.1; 2003, c.199, s.25.



Section 40A:14-9.1 - Requirement Of Residency In Municipality; Prohibition

40A:14-9.1. Requirement of residency in municipality; prohibition
No municipality shall pass any ordinance, resolution, rule, regulation, order or directive, making residency therein a condition of employment for the purpose of original appointment, continued employment, promotion, or for any other purpose for any member of a paid fire department and force or paid member of a part-paid fire department and force, and any such ordinance, resolution, rule, regulation, order or directive in existence on the effective date of this act or passed hereafter shall be void and have no force or effect.

L.1972, c. 3, s. 1, eff. Feb. 15, 1972.



Section 40A:14-9.2 - Municipalities Wherein Civil Service Operative; Residency Requirements

40A:14-9.2. Municipalities wherein civil service operative; residency requirements
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is operative, applicants for appointment to the paid fire department and force or as paid members of the part-paid fire department and force who are not residents of the municipality shall be eligible for appointment thereto notwithstanding the provision of any statute, law, ordinance, rule or regulation to the contrary.

L.1972, c. 3, s. 2, eff. Feb. 15, 1972.



Section 40A:14-9.4 - Promotions; Preference To Resident

40A:14-9.4. Promotions; preference to resident
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is operative, promotions to positions on the paid or part-paid fire department and force shall be based upon merit as determined by suitable promotion tests for such positions, provided however that a resident shall be appointed rather than a nonresident thereof in any instance in which the resident and nonresident achieved the same final average score in such test. The preference granted by this section shall in no way diminish, reduce or affect the preferences granted to veterans pursuant to chapter 27 of Title 11 of the Revised Statutes or any other provision of law.

L.1972, c. 3, s. 4, eff. Feb. 15, 1972.



Section 40A:14-9.6 - Municipalities Without Civil Service; Promotions; Preference To Resident

40A:14-9.6. Municipalities without civil service; promotions; preference to resident
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is not in operation but wherein promotions to positions on the paid or part-paid fire department and force are based upon merit as determined by suitable promotion tests for such positions, a resident shall be appointed rather than a nonresident thereof in any instance in which the resident and nonresident achieved the same final average score in such test. The preference granted by this section shall in no way diminish, reduce or affect the preferences granted to veterans pursuant to any other provision of law.

L.1972, c. 3, s. 6, eff. Feb. 15, 1972.



Section 40A:14-9.7 - Continuance In Service; Persons Appointed Under Repealed Acts; Non-observance Of Residency Requirements

40A:14-9.7. Continuance in service; persons appointed under repealed acts; non-observance of residency requirements
Any person serving as a member of a paid fire department and force or paid member of a part-paid fire department and force pursuant to the provisions of any act repealed by this act shall continue to serve in such position and need not comply with any residency requirement which may have been a condition of his continued employment thereunder.

L.1972, c. 3, s. 7, eff. Feb. 15, 1972.



Section 40A:14-9.8 - Residency In State; Requirement For Employment

40A:14-9.8. Residency in state; requirement for employment
Every member of a paid fire department and force and every paid member of a part-paid fire department and force shall be a resident of the State of New Jersey while serving in such position. Members appointed after the effective date of this act shall be residents of New Jersey at the time of their appointment and thereafter unless otherwise provided herein.

L.1972, c. 3, s. 10, eff. Feb. 15, 1972.



Section 40A:14-9.9 - Appointments To Municipal Fire Department, Force Of Certain Firefighters.

40A:14-9.9 Appointments to municipal fire department, force of certain firefighters.

2. a. The provisions of any other law to the contrary notwithstanding, the appointing authority of a municipality which, pursuant to N.J.S.40A:14-7, has established and maintains a paid or part-paid fire department and force may appoint as a member or officer of the municipal fire department and force any person who:

(1)was serving as an officer or member in good standing in any paid or part-paid municipal fire department and force;

(2)satisfactorily completed a working test period in a firefighter title in a municipality which has adopted Title 11A, Civil Service, of the New Jersey Statutes or satisfactorily completed a comparable, documented probationary period in a firefighter title in a municipality which has not adopted Title 11A, Civil Service; and

(3)was, for reasons of economy, terminated as a firefighter within 60 months prior to the appointment.

b.A municipality may employ such a person notwithstanding that:

(1)Title 11A, Civil Service, of the New Jersey Statutes is operative in that municipality;

(2)the municipality has available to it an eligible or regular reemployment list of persons eligible for such appointments; and

(3)the appointed person is not on any eligible list. A municipality which has adopted Title 11A, Civil Service, may not employ such a person if a special reemployment list is in existence for the firefighter title to be filled.

c.If a municipality determines to appoint a person pursuant to the provisions of this act, it shall give first priority in making such appointments to residents of the municipality and second priority to residents of the county not residing in the municipality.

d.The seniority, seniority-related privileges and rank a firefighter possessed with the employer who terminated the firefighter's employment for reasons of economy shall not be transferable to a new position when the firefighter is appointed to a firefighter position pursuant to the provisions of this section.

L.1993, c.187, s.2; amended 2010, c.43, s.1.



Section 40A:14-10.1 - Residence Requirements For Persons Discharged Or Released From The Military Service

40A:14-10.1. Residence requirements for persons discharged or released from the military service
Any person who has served in the armed services of the United States and been discharged or released from such service under conditions other than dishonorable within 6 months prior to making application to any municipality for appointment as a member or officer of the paid or part-paid fire department and force, may be appointed a member or officer of such paid or part-paid fire department and force if otherwise qualified notwithstanding that he was not a resident of New Jersey at the time of such application provided, at the time of making application for appointment said person signs a notice of intention and agreement to become a resident of New Jersey within 6 months from the date of appointment.

In the event such appointee fails to become a resident of New Jersey within the aforementioned 6-month period, he shall then cease to be a member or officer of said paid or part-paid fire department or force. The governing body shall cause to be served on the officer or member at least 15 days before the expiration of the period of nonresidency permitted, a notice that he is required to become a resident of New Jersey within the time mentioned, and in the event such notice is not given for the officer or member to become a resident of New Jersey the time for the officer or member to become a resident of New Jersey is extended until such notice is given.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 3, s. 8, eff. Feb. 15, 1972.



Section 40A:14-10.1A - Fire Departments; Priority Of Eligibility For Initial Appointment; Preference, Certain.

40A:14-10.1a Fire departments; priority of eligibility for initial appointment; preference, certain.

1. a. In any municipality of this State, before any person shall be appointed as a member of the paid fire department or paid member of a part-paid fire department, the appointing authority may classify all the duly qualified applicants for the position or positions to be filled in the following classes:

I. Residents of the municipality.

II. Other residents of the county in which the municipality is situate.

III. Other residents of the State.

IV. All other qualified applicants.

Within each such classification duly qualified applicants who are veterans shall be accorded all such veterans' preferences as are provided by law. Persons discharged from the service within 6 months prior to making application to such municipality, who fulfill the requirements of N.J.S.40A:14-10.1, and who, thereby, are entitled to appointment notwithstanding their failure to meet the New Jersey residency requirement at the time of their initial application, shall be placed in Class III.

Preference in appointment second to that accorded to veterans pursuant to current law but superseding that accorded non-veterans shall be accorded all duly qualified applicants whose natural or adoptive parent was killed in the lawful discharge of official duties while serving as a member of any paid fire department or paid member of any part-paid fire department in the State at any time prior to the closing date for the filing of an application, provided that required documentation is submitted with the application by the closing date.

When a veteran and a non-veteran whose parent was killed in the lawful discharge of official duties while serving as a member of any paid fire department, or paid member of any part-paid fire department are duly qualified applicants for a position, first preference shall be given to the veteran.

b.In any municipality which classifies qualified applicants pursuant to subsection a. of this section, the appointing authority shall first appoint all those in Class I and then those in each succeeding class in the order above listed, and shall appoint a person or persons in any such class only to a vacancy or vacancies remaining after all qualified applicants in the preceding class or classes have been appointed or have declined an offer of appointment.

c.In any such municipality operating under the provisions of Title 11A of the New Jersey Statutes, the classes of qualified applicants defined in subsection a. of this section shall be considered as separate and successive lists of eligibles, and the Civil Service Commission shall, when requested to certify eligibles for positions specified in this section, make such certifications from said classes separately and successively, and shall certify no persons from any such class until all persons in the preceding class or classes have been appointed or have declined offers of appointment.

d.This section shall apply only to initial appointments and not to promotional appointments of persons already members of the fire department.

e.In making temporary appointments such appointing authority shall utilize the classifications set forth in subsection a. of this section, and shall classify accordingly all duly qualified applicants for the position or positions to be temporarily filled.

L.1976, c.132, s.1; amended 2005, c.290, s.1 (see 2006, c.27); 2008, c.29, s.97.



Section 40A:14-12 - Age Requirements For Members

40A:14-12. Age requirements for members
Except as otherwise herein provided, no person shall be appointed as a member or officer of the paid fire department or force or as a paid member or officer of a part-paid fire department or force in any municipality, who is under 21 or over 35 years of age.

In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is operative, any person who shall have met the age requirements herein, at the announced closing date of a civil service examination for the position, shall be considered within the age requirements while the civil service list promulgated as a result of that examination is in effect.

Nothing herein contained shall affect the employment or continuance in office of any person, as a permanent fireman, employed by said municipality prior to the adoption of the ordinance creating and establishing a paid or part-paid fire department or force.

The provisions of this section are subject to chapter 98 of the laws of 1944 (C. 38:23A-2), relating to maximum age limits for persons serving in the armed forces of the United States as therein provided.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-12.1 - Fire Signal System Repairman Or Lineman; Appointment To Uniformed Firefighting Position

40A:14-12.1. Fire signal system repairman or lineman; appointment to uniformed firefighting position
Notwithstanding any provision of law, rule or regulation to the contrary, a municipal appointing authority may, without civil service examination, and irrespective of any age or physical requirements, appoint to a uniformed firefighting position any person who is in the fire division of a municipal department of public safety when any such person had been appointed and had permanent status as a fire signal system repairman or lineman and has served in that capacity for a period of 18 or more years and provided further that such title is being abolished or otherwise discontinued.

L.1976, c. 27, s. 1, eff. June 1, 1976.



Section 40A:14-12.2 - Rights And Benefits Of Appointees

40A:14-12.2. Rights and benefits of appointees
Upon such appointment, such persons shall be entitled to all the rights and benefits of persons who were appointed to uniformed firefighting positions pursuant to presently existing law.

L.1976, c. 27, s. 2, eff. June 1, 1976.



Section 40A:14-12.3 - Membership In Retirement System

40A:14-12.3. Membership in retirement system
The board of trustees of the Police and Firemen's Retirement System of New Jersey shall accept as a member of the retirement system any person, otherwise eligible for membership, appointed pursuant to this act provided there is paid into the retirement system, in such manner as the board shall prescribe, the contribution deemed due and payable from the date of original appointment.

L.1976, c. 27, s. 3, eff. June 1, 1976.



Section 40A:14-12.4 - Appointment Of Firefighters Under Certain Circumstances.

40A:14-12.4 Appointment of firefighters under certain circumstances.

1. a. Notwithstanding the provisions of N.J.S.40A:14-12 to the contrary, a municipal appointing authority may appoint to a uniformed firefighting position any person who is over 35 years of age if that person was placed on a civil service eligible list for appointment as a member or officer of a paid fire department or force prior to February 25, 1997 and was appointed by a municipal appointing authority prior to June 30, 1998.

b.Notwithstanding the provisions of P.L.1944, c.255 (C.43:16A-1 et seq.) to the contrary, the Board of Trustees of the Police and Firemen's Retirement System shall accept as a member of the retirement system any firefighter, otherwise eligible for membership, who was appointed in accordance with the provisions of subsection a. of this section.

L.2001,c.279,s.1.



Section 40A:14-13 - Appointment Of Temporary Members And Officers; Termination Of Temporary Employment

40A:14-13. Appointment of temporary members and officers; termination of temporary employment
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is in operation, whenever a vacancy occurs in the fire department or force by reason of the granting of a leave of absence as provided by law, the appointing authority shall certify to the Civil Service Commission the reason for such vacancy, the name of the person and his office or position.

The appointing authority may fill temporarily such office or position by the appointment of any person who:

(1) is over 21 and not over 45 years of age;

(2) is a citizen of the United States and a resident of New Jersey;

(3) is able to read, write and speak the English language well and intelligently;

(4) is of good moral character; and

(5) has not been convicted of any criminal offense involving moral turpitude.

Such temporary employment shall terminate upon the date when the appointee's predecessor returns to his duties, or when it is determined that said predecessor will not return, or sooner when deemed advisable by said appointing authority.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 3, s. 9, eff. Feb. 15, 1972.



Section 40A:14-14 - Delay In Qualifying Because Of Military Service

40A:14-14. Delay in qualifying because of military service
Any person who has been, or shall be, appointed as a member or officer of the paid or part-paid fire department or force while serving in the armed services of the United States, and who has been, or shall be, delayed in qualifying and becoming a member of such paid or part-paid fire department or force as a result of such service and who shall qualify and become a member or officer of such paid or part-paid fire department or force within 6 months after an honorable discharge or release under conditions other than dishonorable from such service, shall be considered for the purpose of determining his years of service, rank, grade, increase in pay or any other rights or benefits, as having become a qualified member of such department or force as of the date of his appointment.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-15 - Temporary Vacancy Due To Military Service

40A:14-15. Temporary vacancy due to military service
When any member or officer of the fire department or force of any municipality is granted a leave of absence pursuant to any law authorizing the granting of leaves of absence to persons entering the military service of the United States, or of this State, the appointing authority may make a temporary appointment to the position held by said person and such temporary appointee shall not be obligated to contribute to any pension fund, nor shall he acquire any pension or tenure rights or civil service status.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-16 - Leaves Of Absence With Pay To Certain Members And Officers

40A:14-16. Leaves of absence with pay to certain members and officers
The governing body of any municipality, by ordinance, may provide for granting leaves of absence with pay not exceeding one year, to members and officers of its paid or part-paid fire department and force who shall be injured, ill or disabled from any cause, provided that the examining physician appointed by said governing body, shall certify to such injury, illness or disability.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-17 - Indeterminate Terms Of Office

40A:14-17. Indeterminate terms of office
Except as otherwise provided by law, in any municipality having permanent members and officers of a paid or part-paid fire department and force, the employment of said members and officers shall be for an indeterminate term and continuous during good behavior and efficiency.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1971, c. 443, s. 2, eff. Feb. 15, 1972.



Section 40A:14-18 - Minimum Salary For Firemen In Municipalities Located In Counties Other Than Of The First Or Second Class

40A:14-18. Minimum salary for firemen in municipalities located in counties other than of the first or second class
Except as otherwise provided by law or whenever a higher minimum annual salary has been legally fixed by appropriate action, every municipal fireman in a municipality located in a county other than a first or second class county, shall be entitled to a minimum annual salary of $2,250.00.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-19 - Suspension And Removal Of Members And Officers

40A:14-19. Suspension and removal of members and officers
Except as otherwise provided by law no permanent member or officer of the paid or part-paid fire department or force shall be removed from his office, employment or position for political reasons or for any cause other than incapacity, misconduct, or disobedience of rules and regulations established for the government of the paid or part-paid fire department and force, nor shall such member or officer be suspended, removed, fined or reduced in rank from or in office, employment or position therein except for just cause as hereinabove provided and then only upon a written complaint, setting forth the charge or charges against such member or officer. Said complaint shall be filed in the office of the body, officer or officers having charge of the department or force wherein the complaint is made and a copy thereof shall be served upon the member or officer so charged, with notice of a hearing thereon designating its time and place by the proper authorities, which shall be not less than 10 nor more than 30 days from the date of service of the complaint. A failure to substantially comply with said provisions as to the service of the complaint shall require a dismissal of the complaint.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1971, c. 443, s. 3, eff. Feb. 15, 1972; L.1981, c. 75, s. 7, eff. March 23, 1981.



Section 40A:14-20 - Hearings

40A:14-20. Hearings
Except as otherwise provided by law the officer, board or authority empowered to hear and determine the charge or charges made against a member or officer of the paid or part-paid fire department or force shall have the power to subpoena witnesses and documentary evidence. The Superior Court shall have jurisdiction to enforce any such subpoena.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-21 - Suspension Pending Hearing; Commencement Of Hearing

40A:14-21. Suspension pending hearing; commencement of hearing
If any member or officer of the paid or part-paid fire department or force shall be suspended pending a hearing as a result of charges made against him such hearing, except as otherwise provided by law, shall be commenced within 30 days from the date of the service of the copy of the complaint upon him; in default of which the charges shall be dismissed and said member or officer may be returned to duty.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-22 - Review Of Disciplinary Conviction, Arbitration In Non-civil Service Municipality By Member, Officer Of Fire Department.

40A:14-22 Review of disciplinary conviction, arbitration in non-civil service municipality by member, officer of fire department.

40A:14-22. Any member or officer of a paid or part-paid fire department or force in a municipality wherein Title 11A of the New Jersey Statutes is not in operation, who has been tried and convicted upon any charge or charges may obtain a review thereof by the Superior Court; provided, however, a firefighter who is qualified under the provisions of section 10 of P.L.2009, c.16 (C.40A:14-209) may appeal removal from his office, employment or position for a complaint or charges, other than a complaint or charges relating to a criminal offense, by submitting an appeal to arbitration pursuant to section 10 of P.L.2009, c.16 (C.40A:14-209) in lieu of serving a written notice seeking a review of that removal by the court. Such review shall be obtained by serving a written notice of an application therefor upon the officer or board whose action is to be reviewed within 10 days after written notice to the member or officer of the conviction. The officer or board shall transmit to the court a copy of the record of such conviction, and of the charge or charges for which the applicant was tried. The court shall hear the cause de novo on the record below and may either affirm, reverse or modify such conviction. If the applicant shall have been removed from his office, employment or position the court may direct that he be restored to such office, employment or position and to all his rights pertaining thereto, and may make such other order or judgment as said court shall deem proper.

Either party may supplement the record with additional testimony subject to the rules of evidence.

Amended 1981, c.75, s.5; 2009, c.16, s.15.



Section 40A:14-23 - Judicially Determined Illegal Suspension Or Dismissal; Member Or Officer Entitled To Recover Salary; Proviso

40A:14-23. Judicially determined illegal suspension or dismissal; member or officer entitled to recover salary; proviso
Whenever any member or officer of a paid or part-paid fire department or force shall be suspended or dismissed from his office, employment or position and such suspension or dismissal shall be judicially determined to be illegal, said member or officer shall be entitled to recover his salary from the date of such suspension or dismissal, provided a written application therefor shall be filed with the municipal clerk within 30 days after such judicial determination.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-24 - Chaplains

40A:14-24. Chaplains
The governing body of any municipality, by ordinance, may provide for the appointment of one or more chaplains to the paid or part-paid fire department and force of the municipality. Any person so appointed to qualify shall be an ordained clergyman in good standing in the religious body from which he is selected. The chaplains shall become members of the municipal paid or part-paid fire department and force with the rank of battalion chief. Their salaries shall be fixed by the governing body of the municipality and payable in the same manner as in the case of the other paid members of the fire department and force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-25 - Decrease Of Force For Reasons Of Economy

40A:14-25. Decrease of force for reasons of economy
The governing body of any municipality, if they shall deem it necessary for reasons of economy, may decrease the number of members and officers of the paid or part-paid fire department or force or their grades or ranks. In case of demotion from the higher ranks, the officers or members to be so demoted shall be in the inverse order of their appointment. When the service of members or officers is terminated, such termination shall be in the inverse order of their appointment. Any member or officer who is demoted or whose service is terminated by reason of such decrease shall be placed on a special employment list, and in the case of subsequent promotions, a person so demoted shall be reinstated to his original rank, and in the case of termination of service and new appointment, prior consideration shall be given to the persons on said special employment list.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-26 - Emergency Assistance For Fire And Police Protection From Other Municipality; Payment; Rights In Event Of Casualty Or Death

40A:14-26. Emergency assistance for fire and police protection from other municipality; payment; rights in event of casualty or death
In the event of an emergency the chief or head of any municipal fire department and force, volunteer fire company, municipal police department and force or park police department and force, or first aid or ambulance squad, corps or company, or the mayor or chief executive officer of any municipality may request from the chief or the head of the fire department and force or volunteer fire company of any other municipality assistance to protect life and property outside the normal territorial jurisdiction of the department or company to which such request is directed.

The chief or head of the fire department and force, or volunteer fire company of any contiguous municipality, to whom such a request for assistance is made shall, except as hereinafter otherwise set forth, provide such personnel and equipment as requested to the extent possible without endangering person or property within the municipality rendering such assistance.

The members of any department and force or company providing assistance hereunder shall have, while so acting, the same powers and authority as have the members of the fire department and force or volunteer fire company of the municipality, or other territorial jurisdiction, in which such aid is rendered. Said members shall also have, while so acting, such rights and immunities as they otherwise enjoy in the performance of their normal duties in the municipality, or other territorial jurisdiction, rendering such assistance.

Any municipality receiving assistance hereunder shall pay to the fire department and force, or volunteer fire company, providing the assistance a sum computed at the rate of $3.00 for each member and $35.00 for each equipped fire apparatus for each hour supplied unless terms and conditions for payment are otherwise provided for in an agreement between the several municipalities.

Volunteer fire companies of contiguous municipalities shall be required to respond to such requests for assistance only to the extent they have agreed to do so in an agreement with a paid fire department and force or a municipality.

If any member of such other fire department and force, or volunteer fire company shall, in rendering such assistance, suffer any casualty or death he or his designee or legal representative shall be entitled to all salary, pension rights, workmen's compensation and other benefits to which such member would be entitled if such casualty or death occurred in the performance of his duties in the municipality, or other territorial jurisdiction, rendering such assistance.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 4, s. 1, eff. Feb. 15, 1972; L.1977, c. 400, s. 1, eff. Feb. 23, 1978.



Section 40A:14-27 - Special Compensation For Permanently Disabled Members Or Officers

40A:14-27. Special compensation for permanently disabled members or officers
If a member or officer of the paid or part-paid fire department or force is permanently disabled from injuries received while in the performance of his duties and the chief or official in charge of such fire department or force shall recommend that special compensation be granted and a physician appointed by the governing body of said municipality shall certify as to the probable permanency of such disability, the governing body of the municipality in their discretion, by ordinance, may provide for special compensation to said disabled member or officer designating the amount thereof and manner of payment, either in a lump sum or by an annual allowance, but such special compensation plus any pension paid and any award for workmen's compensation shall not exceed the salary payable at the time of the sustaining of the injuries. The governing body of said municipality shall include appropriate budget items and provide for the payment of such special compensation.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-28 - Defense For Members Or Officers In Any Action Or Legal Proceeding Arising Out Of Or Incidental To Performance Of Duties

40A:14-28. Defense for members or officers in any action or legal proceeding arising out of or incidental to performance of duties
Whenever a member or officer of a municipal fire department or force is a defendant in any action or legal proceeding arising out of or incidental to the performance of his duties, the governing body of the municipality shall provide said member or officer with counsel and costs incidental to such representation for the defense of such action or proceeding, other than for his defense in a disciplinary proceeding instituted against him by the municipality or in a criminal proceeding instituted as a result of a complaint on behalf of the municipality. If any such disciplinary or criminal proceeding instituted by or on complaint of the municipality shall be dismissed or finally determined in favor of the member or officer, he shall be reimbursed for the expense of his defense.

The provisions of this section shall apply to members and officers of all municipal fire departments or forces whether said departments or forces be paid, part-paid, or volunteer.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 165, s. 1; L.1975, c. 264, s. 1, eff. Dec. 19, 1975.



Section 40A:14-28.1 - Applicability Of "45-day" Rule For Violation Of Internal Rules To Paid Members Of Fire Departments.

40A:14-28.1 Applicability of "45-day" rule for violation of internal rules to paid members of fire departments.

4.A person shall not be removed from employment or a position as a paid member of a paid or part-paid fire department or force, whether that department or force be created, established and maintained by a municipality, fire district, regional entity, county, authority or the State, or suspended, fined or reduced in rank for a violation of the internal rules and regulations established for the conduct of employees of the department or force, unless a complaint charging a violation of those rules and regulations is filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. A failure to comply with this section shall require a dismissal of the complaint. The 45-day time limit shall not apply if an investigation by the fire department or force for a violation of the internal rules and regulations of the department or force is included directly or indirectly within a concurrent investigation of that member of the department or force for a violation of the criminal laws of this State; the 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement in this section for the filing of a complaint against a member of the department or force shall not apply to a filing of a complaint by a private individual.

L.2006, c.54, s.4.



Section 40A:14-29 - Promotion Of Members And Officers In Certain Municipalities

40A:14-29. Promotion of members and officers in certain municipalities
In any municipality except in cities of the first class a promotion of any member or officer of the paid or part-paid fire department or force to a superior position shall be made from the membership of such department or force. No person shall be eligible for promotion to be a superior officer unless he shall have previously served as a permanent paid fireman for at least 3 years in such department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-30 - Removal From Fire Hazards Of Tangible Personal Property; Custody; Arrest Of Offenders

40A:14-30. Removal from fire hazards of tangible personal property; custody; arrest of offenders
Any member or officer of a municipal fire department or force subject to the rules and regulations thereof in connection with a fire may remove any tangible personal property involved therein and hold such property for the owner. The members and officers of the fire department or force, during the continuance of the fire, shall have the powers of a peace officer and may apprehend or arrest without warrant any person interfering with the removal or custody of such property. Any such person so apprehended or arrested shall be brought before the local municipal court or any other court of competent jurisdiction, to be dealt with according to law.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-31 - Transfer Of A Fire Patrol To A Municipality

40A:14-31. Transfer of a fire patrol to a municipality
In any municipality wherein there is a fire patrol or protective association organized pursuant to the provisions of chapter 9, Title 15 of the Revised Statutes, such fire patrol or protective association upon its discontinuance may grant or donate to the said municipality their lands, buildings, apparatus and equipment or any part thereof. Upon acquisition the municipality may operate same as part of the fire department. In the event of a gift and acceptance thereof by the municipality any or all of the personnel of such fire patrol or protective association may be employed by the municipality but they shall not be entitled to tenure or benefits established as a municipal or department pension or retirement system unless they are qualified in accordance with the provisions specified in the law governing such pension or retirement system. Upon the acquisition of any or all of the lands, buildings, apparatus and equipment of such fire patrol or protective association and the employment of any or all of the personnel thereof, the governing body of said municipality, by ordinance, may create and regulate a subdivision in its fire department to be known as the salvage company. The governing body of the municipality may provide for the employment of such personnel but only in the divisions or bureaus of the fire department. The governing body of the municipality, if they shall deem it necessary, may assign any member of the fire department to the salvage company but said member shall retain his then existing status and rights as a member of the fire department.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-32 - Use Of Fire Fighting Equipment By Training Organizations

40A:14-32. Use of fire fighting equipment by training organizations
The governing body of any municipality or the board of fire commissioners of any fire district, by resolution, may authorize the use of their fire fighting equipment no longer required for operation by any county firemen's organization for the training and instruction of firemen in the county in the latest methods, procedures and techniques of fire fighting.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-33 - Municipality May Contribute Money For General Purposes Of Incorporated Volunteer Fire Department

40A:14-33. Municipality may contribute money for general purposes of incorporated volunteer fire department
In any municipality where there is an incorporated volunteer fire department which is limited to raising in any one year for the purposes of the department a definite sum, the governing body of said municipality may contribute to such volunteer fire department such sums of money as they shall deem necessary, subject to the limitations of section 40A:14-34.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-34 - Municipal Appropriations To Fire Companies.

40A:14-34 Municipal appropriations to fire companies.

40A:14-34. The governing body of any municipality may raise and appropriate funds to be granted to the boards of fire commissioners of any fire district or volunteer fire companies located therein, up to a total annual appropriation of $150,000, which shall be adjusted biennially for inflation by the Director of the Division of Local Government Services in the Department of Community Affairs in accordance with the cost-of-living adjustment promulgated pursuant to section 4 of P.L.1983, c.49 (C.40A:4-45.1a). In any municipality in which there are more than three such boards or companies, or both, the governing body may raise and appropriate an additional $50,000 annually for each such additional board or company. Any such board or company shall use not less than 50% of the funds received pursuant to this section for the purchase of fire equipment, materials and supplies. All funds appropriated under this section shall be accounted for to the governing body annually.

Any municipality may appropriate such additional sums as it may deem necessary for the purchase of fire equipment, supplies and materials for use by fire companies or boards, the title to which shall remain with the municipality, provided that the funds shall be controlled and disbursed by the municipality. In the case of a joint purchase made by the governing bodies of two or more municipalities pursuant to the provisions of the "Consolidated Municipal Service Act," P.L.1952, c.72 (C.40:48B-1 et seq.), the title to the purchase shall be held by the joint meeting formed by the contracting governing bodies.

amended 1972, c.136, s.1; 1979, c.151; 1985, c.19, s.1; 1989, c.41; 2015, c.95, s.27.



Section 40A:14-35 - Fire Protection From Adjoining Municipality

40A:14-35. Fire protection from adjoining municipality
40A:14-35. The governing body of a municipality may appropriate such sums of money as shall be deemed necessary to aid a municipal paid or part-paid fire department and force in an adjoining municipality, or to aid a board of fire commissioners in a fire district or an independent or a volunteer fire company in an adjoining municipality if such department and force, or fire district or company own and maintain their own apparatus and equipment and habitually respond to fires in the first named municipality.

In any instance wherein any of the members of such a fire department and force, fire district or fire company are either answering or returning from a call for the purpose of aiding an adjoining municipality they shall not be liable for personal injuries or property damages caused by them in rendering such aid.

L.1971, c.197, s.1; amended 1972,c.136,s.2; 1979,c.41; 1981,c.570,s.1; 1989,c.39,s.1.



Section 40A:14-36 - Compensation For Losses Sustained By Volunteer Firemen

40A:14-36. Compensation for losses sustained by volunteer firemen
The governing body of a municipality, by resolution, may appropriate annually such sums of money as they shall deem necessary for the purpose of compensating any volunteer fireman, not in receipt of compensation for his services, for any losses sustained by him while performing his duties as such volunteer fireman.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-37 - Volunteer Firefighters' Life Insurance.

40A:14-37 Volunteer firefighters' life insurance.

40A:14-37. a. In any fire district maintaining a volunteer fire department, or wherein there shall exist one or more incorporated volunteer fire companies affording fire protection to the fire district, the membership whereof are serving under the jurisdiction of and with the consent of the fire district and have formed, or may hereafter form themselves into a group or groups, for the purpose of obtaining the advantages of the group plan of life insurance, in any of the plans now in vogue, or any plan which may hereafter be inaugurated, it shall be lawful for the board of commissioners of such fire district, by resolution, to appropriate moneys for the purpose of defraying the cost of such insurance and to pay the premiums therefor.

No board of commissioners of any fire district shall pay any premiums on account of any policy of group life insurance as provided herein where the amount payable upon the death of each assured under the terms of the policy exceeds the sum of $25,000.

b.The board of commissioners of a fire district may, by resolution, contract for and appropriate money to defray the cost of any individual life insurance policy which provides cash value, non-forfeiture benefits and loan provisions for volunteer firefighters in its jurisdiction. Any such policy may provide for additional benefits by means of a rider.

The amount payable upon the death of each insured on any individual life insurance policy contracted for pursuant to the provisions of this section shall not exceed the sum of $16,500.

The Director of the Division of Local Government Services in the Department of Community Affairs, after consultation with the Commissioner of Banking and Insurance, shall promulgate rules and regulations in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to regulate the provision of insurance under this subsection.

L.1971, c.197, s.1; amended 1979, c.230, s.2; 1991, c.398; 2007, c.220, s.1.



Section 40A:14-38 - Board Of Commissioners May Continue Insurance For Volunteer Firemen

40A:14-38. Board of commissioners may continue insurance for volunteer firemen
In any fire district in this State maintaining a volunteer fire department, or wherein there shall exist one or more incorporated volunteer fire companies affording fire protection to said fire district, it shall be lawful for the board of commissioners of such fire district, in addition to the insurance provided in N.J.S. 40A:14-37, to effect, maintain and continue any and all forms of insurance covering the members of said volunteer fire department or incorporated volunteer fire company or companies, including group accidental death and dismemberment, hospitalization, medical, surgical, major medical expenses, or health and accident insurance with any insurance company authorized to do business in New Jersey, or with a nonprofit hospital service or medical service corporation with respect to the benefits which they are authorized to provide, a contract or contracts to provide drug prescription or other health care benefits, which the board of fire commissioners may determine to be necessary or desirable for the protection, safety and welfare of the members, and for the protection and safety of the equipment and apparatus of said volunteer fire department, or incorporated volunteer fire company or companies, or for the protection of said fire district, or against liability for its negligence and that of its officers, employees or servants, whether or not compensated or part-time, who is authorized to perform any act or service, but not including an independent contractor within the limitations of the "New Jersey Tort Claims Act" (C. 59:1-1, et seq.), and by resolution, to appropriate from time to time, and pay, such sums of money as may be required to cover the premiums and costs of said insurance, or such portion of the same as said board of fire commissioners, in its discretion, may consider proper and advisable.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1979, c. 230, s. 3, eff. Oct. 15, 1979.



Section 40A:14-39 - Other Compensation Not To Affect Eligibility To Receive Insurance Benefits

40A:14-39. Other compensation not to affect eligibility to receive insurance benefits
No member of any volunteer fire department or of any incorporated volunteer fire company shall be considered ineligible to receive said insurance benefits because he may otherwise receive any form of compensation, wages or salary from the municipality or fire district for any services rendered.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-41 - Conversion Of Volunteer To Paid Fire Department; Referendum

40A:14-41. Conversion of volunteer to paid fire department; referendum
No municipality having a volunteer fire department shall establish a paid fire department and convert its volunteer force into a paid fire department unless and until the ordinance providing therefor shall have been submitted to and adopted by the legal voters of said municipality at an election called for the purpose as herein provided.

The municipal clerk shall give public notice thereof at least 20 days prior to such election, by publishing in a newspaper circulating within the municipality, and posting in 10 conspicuous places, in said municipality, such notice of the election including a copy of the ordinance for the proposed establishment of a paid fire department and the conversion thereinto of their volunteer force.

The question to the legal voters of the municipality of the adoption of said ordinance shall be submitted as a public question in substantially the following form:

"Shall the (insert the title of the ordinance) be adopted?"

The ballot shall contain two squares to the left of the question, one with the word "Yes" , the other with the word "No" , respectively, to the right of the squares. The ballot shall contain instructions to voters to vote by marking a cross ( x ), or plus sign (+) or check mark ( X ) in the square according to their choice. If voting machines are used a vote of "Yes" or "No" shall be equivalent to such markings, respectively.

The municipal clerk shall forthwith canvass the returns of the election and shall certify the results of his canvass to the governing body of said municipality. If a majority of the legal voters voting on the question shall vote "Yes" , the ordinance shall become operative and the governing body may then proceed to establish a paid fire department and to convert the volunteer force into said department according to the provisions of the ordinance. Except as otherwise provided herein, this section shall not be construed to repeal any existing law, regulating the tenure, hours of service or compensation of the officers and members of any municipal fire department or force, for the organization or maintenance of any volunteer company or department therein, or providing for the creation or maintenance of fire districts therein.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-42 - Appointment Of Volunteer Firemen Or Other Persons To Paid Positions

40A:14-42. Appointment of volunteer firemen or other persons to paid positions
In any municipality where there is a volunteer fire company or force, maintained and controlled by the municipality, having no paid fireman and thereafter a paid position therein is created or established by the governing body of said municipality, such position shall be filled by a member of the volunteer fire company or force who shall have served as an active fireman for at least 2 years next preceding said appointment or by an exempt fireman of the company or force. If no such member or exempt fireman is available for such appointment, the appointment may be made to any qualified person. Said appointee shall not be under 21 or over 40 years of age at the time of the appointment.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-43 - Appointment Of Volunteer Firemen Or Other Persons To Newly Established Paid Fire Department

40A:14-43. Appointment of volunteer firemen or other persons to newly established paid fire department
In any municipality where there is a volunteer fire company or force, maintained and controlled by the municipality, and the governing body of the municipality, by ordinance, shall provide for the establishment of a paid fire department, the appointments thereto shall be made from the members of the volunteer fire company or force who shall have served as active firemen for at least 2 years next preceding said appointment or from among the exempt firemen of the company or force. If no such member or exempt fireman is available for such appointment, any qualified person may be appointed thereto. Said appointees shall not be under 21 or over 40 years of age at the time of the appointment.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-44 - Appointment Of Volunteer Firemen Or Other Persons To A Part-paid Fire Department

40A:14-44. Appointment of volunteer firemen or other persons to a part-paid fire department
In any municipality where there is a volunteer fire company or force, maintained and controlled by the municipality and a part-paid fire department composed of both paid and volunteer firemen, any appointment to such part-paid fire department shall be made from the members of the volunteer fire company or force, who shall have served as active firemen for at least 2 years next preceding such appointment or from among the exempt firemen of the company or force. If no such member or exempt fireman is available for such appointment, any qualified person may be appointed thereto. Said appointees shall not be under 21 or over 40 years of age at the time of the appointment.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-45 - Service Credits And Conditions Upon Appointments To Paid Or Part-paid Fire Departments

40A:14-45. Service credits and conditions upon appointments to paid or part-paid fire departments
In any municipality where an examination is scheduled to determine appointments to the paid or part-paid fire department and force, any qualified fireman having served in the volunteer fire company or force of the municipality for at least 2 years next preceding such appointment shall be entitled, in addition to his earned rating, to service credits of not less than 3 nor more than 10 points as may be determined by the governing body of the municipality or the authority in charge. Said appointee shall be over 21 but not more than 40 years of age at the time of the appointment.

Nothing herein contained shall establish a preference over a paid fireman temporarily dismissed or on leave of absence for reasons of economy, or the appointment of a paid fireman to a superior position at the time of promotion in said fire department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-46 - Two-platoon System In Certain Municipalities Having A Paid Fire Department And Force

40A:14-46. Two-platoon system in certain municipalities having a paid fire department and force
The governing body of a municipality, having a paid fire department and force, by resolution, may divide the members and officers of such department and force into 2 platoons, one platoon serving 24 hours of duty while the other is off duty for the same period of time.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-47 - Two-platoon System For Fire Department In Certain Municipalities; Establishment; Referendum

40A:14-47. Two-platoon system for fire department in certain municipalities; establishment; referendum
In municipalities, except cities of the first class, wherein a proposal for a 2-platoon system shall have been adopted the governing body of the municipality, or the board or officer in charge of a paid or part-paid fire department and force, shall divide the paid members and officers of the said department and force into 2 platoons, one designated as a day force, the other as a night force. Each force, respectively, shall alternate the hours of duty on every fourth day. The hours of duty of the day force shall be from 8:00 A.M. to 6:00 P.M. and the night force from 6:00 P.M. to 8:00 A.M. the following morning, except that on every fourth day, for the purpose of such alternation the number of said hours of duty may be exceeded but one force shall be off duty at all times, except as otherwise provided by law.

The 2-platoon system shall be inoperative unless and until a proposal for such a system shall have been submitted to and adopted by the legal voters of the municipality at a primary or general election or at an election held for that purpose. It may be submitted as a public question, in the manner prescribed by law, by resolution of the governing body, or by filing with the governing body of the municipality a petition for such submission signed by at least 10% of the legal voters of the municipality in substantially the following form:

"(Insert the name of the municipality and state the question.)" The ballot shall contain 2 squares to the left of the question, one with the word "Yes" , the other with the word "No" , respectively, to the right thereof. The ballot shall also contain instructions to voters to vote by marking a cross ( x ), or plus sign (+) or check mark ( X ) in the square according to their choice. If voting machines are used a vote of "Yes" or "No" shall be equivalent to such markings, respectively.

The municipal clerk shall forthwith canvass the returns of the election and shall certify the results thereof to the governing body of the municipality. If a majority of the legal voters voting on the question shall vote "Yes" , the 2-platoon system shall become operative and the governing body or the board or officer in charge of said paid or part-paid fire department and force shall then proceed to establish such system.

This section shall not be construed to repeal or modify in any form any existing law relating to salaries, annual vacations, sick or disability leave of any of the members or officers of the paid or part-paid fire department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-48 - Two-platoon System For Fire Department In Cities Of The First Class; Emergency Service; Compensatory Time Off

40A:14-48. Two-platoon system for fire department in cities of the first class; emergency service; compensatory time off
In cities of the first class, the governing body, by resolution, or the board of fire commissioners or officials in charge of a fire department and force, may divide the members and officers of such fire department and force into 2 platoons, one serving while the other is off duty. Each platoon, respectively, shall alternate the hours of duty for the purpose of alternating the day force with the night force and vice versa, and for the purpose of giving each platoon 24 hours off duty every 6 days. The hours of duty of the day force shall be from 8:00 A.M. to 6:00 P.M. and the night force from 6:00 P.M. to 8:00 A.M. the following morning.

In cases of conflagration or other emergency the officials in charge of the fire department and force shall have authority to retain on duty any or all members and officers of such department and force during the period of the emergency, but in any such case and within 12 months thereafter, such members or officers shall be given a day or proportion thereof off for extra time so served by them during the emergency.

Nothing contained herein shall be deemed to repeal or modify existing laws relating to salaries, annual vacations or sick or disability leaves of the members or officers of such department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-49 - Fifty-six Hour Week For Members And Officers; Referendum

40A:14-49. Fifty-six hour week for members and officers; referendum
The governing body of any municipality, by ordinance, may adopt a schedule of hours of actual duty for the members and officers of a paid or part-paid fire department and force based upon an average of 56 hours per week in any 6-week cycle, but in cases of emergency the officials in charge shall have authority to retain any uniformed member or officer on duty during the period of the emergency, and in any such case and within 12 months thereafter such member or officer shall be given hours off from the average of 56 hours per week in any 6-week cycle to compensate him for the extra hours served by him during such emergency.

Any such ordinance shall be inoperative unless and until it shall be submitted to and adopted by the legal voters of the municipality at a primary or general election or an election held for such purpose.

Said adoption may be submitted as a public question in the manner prescribed by law, by resolution of the governing body or by filing with the governing body a petition for such submission, signed by at least 10% of the registered voters of the municipality. The question shall be submitted substantially on the ballot as follows:

Insert the name of the municipality and state the question. "Shall the ordinance providing that the uniformed members and officers of its fire department and force shall be maintained in such manner as to provide that no member or officer thereof shall be required to remain on duty in excess of 56 hours per week in any 6-week cycle except in cases of emergency be adopted?"

If a majority of the legal voters voting on such question vote in favor of the adoption, the ordinance on and after January 1 following such election shall become operative.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-50 - Certain Emergency Service And Compensation

40A:14-50. Certain emergency service and compensation
"Emergency" as used herein shall include any unusual conditions caused by any circumstances or situation including shortages in the personnel of the paid or part-paid fire department and force caused by vacancies, sickness or injury, or by the taking of accrued vacation or sick leave or both, whereby the safety of the public is endangered or imperiled, as shall be determined within the sole discretion of the officer, board or official having charge of the paid or part-paid fire department and force in any municipality.

In any municipality in which the officer, board or official having charge or control of the paid or part-paid fire department and force has authority, in times of any such emergency to summon and keep on duty any paid members of the paid or part-paid fire department and force for a period or periods of time in excess of the hours of ordinary duty, the governing body may provide compensation for some or all of such emergency duty by any such fireman at his prevailing wage, or at a rate not in excess of 1 1/2 times his prevailing hourly wage rate, which compensation shall be in lieu of any compensatory time off otherwise due for the emergency duty so compensated.

The governing body of the municipality, if necessary, may make emergency appropriations to provide funds for the payment of such compensation as provided by law.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 121, s. 1, eff. Aug. 9, 1972.



Section 40A:14-51 - Emergency Service; Compensatory Time Off

40A:14-51. Emergency service; compensatory time off
In cases of conflagration or other emergency, the officials in charge of the paid or part-paid fire department and force in any municipality, shall have authority to retain on duty any member and officer of such department and force during the period of the emergency, but in any such case and within 12 months thereafter, such member or officer shall be given a day off or proportion thereof for the extra time so served by him during the emergency.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-52 - Schedule Of Hours Of Actual Duty

40A:14-52. Schedule of hours of actual duty
In any municipality, the governing body, by ordinance, may adopt a schedule of hours of actual duty for the paid officers and members of the fire department and force, to average for each 42 hours per week in any 8-week cycle, except in cases of emergency the official in charge shall have authority to retain on duty any member or officer during the emergency, but in any such case and within 12 months thereafter such member or officer shall be given compensatory time off for all hours worked in excess of the said average, so served by him during the emergency.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 153, s. 1, eff. Sept. 12, 1972.



Section 40A:14-53 - Traffic Regulations In Fire Areas

40A:14-53. Traffic regulations in fire areas
The governing body of any municipality, by ordinance, may authorize the officials in charge of the paid or part-paid fire department and force to establish fire areas to regulate traffic and parking therein and provide penalties for violations.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-54 - Firemen In The Performance Of Their Duties To Have Powers Of Police Officers

40A:14-54. Firemen in the performance of their duties to have powers of police officers
The members and officers of the paid or part-paid fire department and force of a municipality shall have the powers and authority of police officers within the municipality, to be exercised while going to, attending and returning from a fire.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-54.1 - Authority At Scene Of Fire Of Fire Official In Charge Of Supervision Or Direction Of Operations

40A:14-54.1. Authority at scene of fire of fire official in charge of supervision or direction of operations
The chief or other superior officer of any municipal paid or part-paid fire department or volunteer fire company, or a State fire warden, who is charged with the duty of supervising or directing operations at the scene of any fire shall be the sole authority within fire lines established by said fire chief or other superior fire officer, or State fire warden, at the scene of such fire with respect to all firefighting operations relating to the protection of lives and property endangered by such fire, and within said fire lines such authority shall supersede that of any municipal police authority. The authority hereby invested in the chief or other superior officer, or State fire warden, shall terminate at such time as he shall declare the fire out. Nothing in this act shall affect the powers possessed by the Governor under the various emergency acts nor the powers possessed by any State agency to protect the public health, welfare and safety.

L.1981, c. 435, s. 1, eff. Jan. 9, 1982.



Section 40A:14-55 - Definitions Relating To Fire Departments And Exempt Firemen.

40A:14-55 Definitions relating to fire departments and exempt firemen.

40A:14-55. Definitions relating to fire departments and exempt firemen. "Fire department and force", "fire department or force" or "fire department" means the officers and members organized to fight fires in the municipality;

"Fire duty" means active participation in the usual duties of a fireman under the direction and supervision of the official in charge of the fire department and force;

"60% of duty" means actual recorded attendance and rendering of fire service at not less than 60% of regular alarms of fire answerable by the members during any calendar year; the total number of alarms used in computing said percentage may include not more than 20 fire drills called at the direction of the official in charge of the fire department and force;

"50% of duty" means actual recorded attendance and rendering of fire service at not less than 50% of regular alarms of fire answerable by the members during any calendar year; the total number of alarms used in computing said percentage may include not more than 20 fire drills called at the direction of the official in charge of the fire department and force.

amended 2014, c.64, s.1.



Section 40A:14-56 - Exempt Fireman Certificate; Eligibility.

40A:14-56 Exempt fireman certificate; eligibility.

40A:14-56. A member of the fire department and force of a municipality shall be entitled to an exempt fireman certificate when it appears that at the time of his appointment he was of good moral character and was not under 18 or over 45 years of age and that he had performed during a period of seven years, 60% of fire duty or after January 1, 2009, 50% of fire duty, in each year, respectively. Any member who otherwise would be eligible for an exempt fireman certificate, but who, as the result of an injury or injuries incurred out of or in the course of fire duty, is permanently unable to fulfill the seven-year performance requirement set forth in this section, shall be entitled to an exempt fireman certificate if, at the time he incurred the injury or injuries, the member had performed during a period of five years, 60% of fire duty or after January 1, 2009, 50% of fire duty, in each year, respectively. In cases where the appointment was made during the war years the age limit shall be extended 10 years. Service in the United States Armed Forces during the war years shall be considered as fire duty service.

Service in more than one municipal fire department, for separate periods not concurrent, amounting in the aggregate to seven years, shall be deemed equivalent to seven years' service in a single municipal fire department and any fireman so serving shall be entitled to an exempt fireman certificate from the department and force in the municipality wherein he is serving at the time when he becomes entitled to the certificate. The prior service shall be certified by the chief executive officer of the municipality or municipalities wherein the member served and attested by the municipal clerk or clerks.

amended 1977, c.248, s.1; 1983, c.413; 2000, c.172, s.1; 2014, c.64, s.2.



Section 40A:14-57 - Verified List Of Nonexempt Members To Be Filed With Municipal Clerk

40A:14-57. Verified list of nonexempt members to be filed with municipal clerk
The official in charge of the fire department and force shall annually file with the municipal clerk a verified list of all of the members not having exempt fireman certificates. The list shall contain their names and residences and information relevant subsequently to their qualifications for such certificates.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-58 - Members Of Volunteer Fire Company On Disbandment Entitled To Exempt Fireman Certificates

40A:14-58. Members of volunteer fire company on disbandment entitled to exempt fireman certificates
Whenever a volunteer fire company is disbanded and replaced by a paid or part-paid fire department and force, the members of such company who shall have served as such at least 2 years immediately preceding such replacement shall be entitled to exempt fireman certificates.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-59 - Issuance Of Exempt Fireman Certificates.

40A:14-59 Issuance of exempt fireman certificates.

40A:14-59. The governing body of a municipality shall issue exempt fireman certificates to members of the fire department and force entitled thereto. The certificate shall be issued in quadruplicate, in form, substantially as follows:

EXEMPT FIREMAN CERTIFICATE

It is hereby certified that .............................. a member of the fire department and force, has qualified for and is entitled to this certificate of exemption pursuant to law.

Date of appointment ................................ . Date when member became entitled to exemption ........................ . Record of prior service (if any) ............... . Date of issue .................

....................................
Official in charge of fire
department and force.

Attest: (seal)

............................................................................................
Municipal ClerkChief Executive Officer
of Municipality

Filed in the office of the clerk of ...................... county.

Date ..............................................................
County Clerk.

Within 60 days of issuance one copy of the certificate shall be filed with the county clerk of the county wherein it was issued. At the time of issuance one copy shall be transmitted to the New Jersey State Firemen's Association, one copy shall be transmitted to the exempt fireman's department to be kept as a permanent record, and the remaining copy shall be delivered to the member. There shall be no fee for issuance of the certificate and it shall be signed by the official in charge of the fire department and force and the chief executive officer of the municipality. The municipal clerk shall affix the municipal seal, attest the certificate and cause the filing and delivery of the copies.

L.1971, c.197, s.1; amended 1972, c.127; 2000, c.172, s.2.



Section 40A:14-60 - Tenure Of Exempt Firemen In Office, Position Or Employment Of State, County, Municipality, School Board Or Board Of Education; Removal Upon Charges After Hearing

40A:14-60. Tenure of exempt firemen in office, position or employment of State, county, municipality, school board or board of education; removal upon charges after hearing
Whenever any person possessing an exempt fireman certificate holds an office, position or employment of the State, or a county or municipality or a school board or board of education for an indeterminate term, such person shall hold his office, position or employment during good behavior and shall not be removed therefrom for political reasons but only for good cause after a fair and impartial hearing.

For the purposes herein no term of office, position or employment of any such person shall be deemed to be fixed by law or coterminous with that of a noncontinuous appointing or employing board or body; provided, however, that in no event is it intended that this provision shall apply to appointments made for a fixed or stated period of time.

Any hearing for removal of an exempt fireman shall be upon a written complaint setting forth the charge or charges and filed with the authority in charge. A copy thereof shall be served upon the person so charged with notice of the time and place of the hearing thereon. The person so charged shall have the right to be represented by counsel and to subpoena witnesses and documentary evidence.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-61 - Exempt Firemen Entitled To Certain Rights, Privileges Or Benefits

40A:14-61. Exempt firemen entitled to certain rights, privileges or benefits
Whenever in any law any rights, privileges or benefits are granted to exempt firemen holding appointive offices, positions, or employments in either the State, county or municipal government, such law shall be deemed to include all exempt firemen engaged in the public service in any of its branches within the State. No distinction shall be made by reason of the source of the public funds involved or because of a transfer of office, position or employment to a different branch of government within the State.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-62 - Tenure Of Exempt Fireman In Office, Position Or Employment Of Intermunicipal Commissions

40A:14-62. Tenure of exempt fireman in office, position or employment of intermunicipal commissions
Whenever any person possessing an exempt fireman certificate holds an office, position or employment under a commission elected or appointed by the governing bodies of 2 or more municipalities, whose term of such office, position or employment is not fixed by law, the said person shall hold his office, position or employment during good behavior and shall not be removed therefrom for political reasons but only for good cause after a fair and impartial hearing.

No such commission shall abolish, change the title or reduce the emoluments of any office, position or employment held by an exempt fireman for the purpose of terminating his said service.

For the herein purposes no term of office, position or employment of any such person shall be deemed to be fixed by law or coterminous with that of a noncontinuous appointing or employing board or body.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-63 - Office Or Position Held By An Exempt Fireman Not To Be Abolished Or Changed Or Emoluments Reduced To Terminate Services

40A:14-63. Office or position held by an exempt fireman not to be abolished or changed or emoluments reduced to terminate services
No department of the State government nor any board of chosen freeholders of a county, or governing body of a municipality, or a school board or board of education shall abolish, change the title or reduce the emoluments of any office or position held by an exempt fireman for the purpose of terminating his service.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-64 - Tenure In Office Held By An Exempt Fireman

40A:14-64. Tenure in office held by an exempt fireman
Whenever an exempt fireman holds a State, county, municipal or a board of education office not created by the Constitution, he shall hold such office during good behavior and shall not be removed unless for good cause after a fair and impartial hearing, provided he has or shall have served in said office for a term of 3 consecutive years.

Any such hearing shall be upon a written complaint setting forth the charge or charges and filed with the authority in charge. A copy thereof shall be served upon the person so charged with notice of the time and place of the hearing thereon. The person so charged shall have the right to be represented by counsel and to subpoena witnesses and documentary evidence.

Nothing herein contained shall be construed to give tenure of office to such exempt fireman in a paid or part-paid fire department and force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-65 - Office Not To Be Abolished For Economy Reasons Or Otherwise To Terminate Services Of An Exempt Fireman Having Tenure; Exceptions

40A:14-65. Office not to be abolished for economy reasons or otherwise to terminate services of an exempt fireman having tenure; exceptions
No department of the State government, nor any board of chosen freeholders of a county, governing body of a municipality or board of education shall abolish, change the title or reduce the emoluments of any office held by an exempt fireman having tenure therein, for economy reasons or otherwise, for the purpose of terminating his services, except in time of a widespread economic depression or mandatory retrenchment, but in any such case, the termination or reduction shall be made in the same ratio as in the case of other employees.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-67 - Intermunicipal Fire Departments And Forces

40A:14-67. Intermunicipal fire departments and forces
The governing bodies of 2 or more adjoining municipalities, by reciprocal ordinances, may provide for the establishment and maintenance of a joint fire department and force, or for their contributions for the maintenance and operation of a volunteer fire company serving such municipalities. The said governing bodies, by mutual agreement, may allocate their respective contributions for such maintenance and operation upon such terms and conditions as shall be deemed necessary.

Nothing herein contained shall affect the employment or continuance in office or tenure or pension rights of any paid fireman in any such municipality.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-68 - Contracts With Volunteer Fire Companies; Member Holding Public Office.

40A:14-68 Contracts with volunteer fire companies; member holding public office.

40A:14-68. a. In any municipality not having a paid or part-paid fire department and force, the governing body, by ordinance, may contract with a volunteer fire company or companies in such municipality, for purposes of extinguishing fires, upon such terms and conditions as shall be deemed proper. The members of any such company shall be under the supervision and control of said municipality and in performing fire duty shall be deemed to be exercising a governmental function; however, the appointment or election of the chief of the volunteer fire company shall remain the prerogative of the membership of the fire company as set forth in the company's certificate of incorporation or bylaws.

b.A member of a volunteer fire company established pursuant to subsection a. of this section shall not be precluded from holding elected public office on the governing body of the municipal government where the fire company operates, provided that the volunteer recuse himself from any vote involving or concerning the volunteer fire company.

Amended 1989, c.285, s.1; 2009, c.206, s.2.



Section 40A:14-70 - Fire District Designation; Procedure; Election Of Commissioners

40A:14-70. Fire district designation; procedure; election of commissioners
40A:14-70. In any municipality not having a paid or part-paid fire department and force, the governing body, upon application of at least 5% of the registered voters or 20 legal voters, whichever is the greater, shall consider the designation of a fire district. Upon receipt of the application, the governing body shall fix a time and place for a hearing thereon. The municipal clerk shall advertise the notice of the hearing in a newspaper circulating in the county wherein the municipality is located at least once and not less than 10 days prior to the hearing. After the hearing the governing body shall determine the question of designation of a fire district. If the governing body decides that the designation of a fire district is appropriate, it, by ordinance, shall designate a territorial location or locations for use as a fire district or fire districts and, by resolution, provide for the election of a board of fire commissioners for the district or each district, to consist of five persons, residents therein, and specify the date, time and place for the election of the first board.

The district or each district shall be assigned a number and the commissioners thereof and their successors shall be a body corporate, to be known as "the commissioners of fire district No. . . . . . in . . . . . . (name of municipality), county of . . . . . . . . . . (name of county)." The said body corporate shall have the power to acquire, hold, lease, sell or otherwise convey in its corporate name such real and personal property as the purposes of the corporation shall require. All sales and leases of real and personal property shall be in accordance with the provisions of section 13 or 14, as appropriate, of the "Local Lands and Buildings Law," P.L.1971, c.199 (C.40A:12-13 or 40A:12-14). Said body corporate may adopt and use a corporate seal, sue or be sued and shall have such powers, duties and functions as are usual and necessary for said purposes.

On the date and at the time and place specified for the election of the first board the clerk of the municipality shall conduct the election and shall preside at the meeting until the board shall have been elected.

At the first meeting of a newly elected board of fire commissioners of a district the board shall choose a chairman and fix the place for the annual election. The members of the board shall divide themselves by lot into three classes: the first to consist of two members whose terms shall expire at 12 o'clock noon on the first Tuesday in March of the year following the year in which the first board is elected; the second, two members whose terms shall expire at 12 o'clock noon on the first Tuesday in March of the second year following that year; and the third, one member whose term shall expire at 12 o'clock noon on the first Tuesday in March of the third year following that year. The terms of fire commissioners in each class, other than members of the first board, shall expire at 12 o'clock noon on the first Tuesday in March of the third year following the year in which they were elected.

Any vacancy in the membership shall be filled by the remaining members until the next succeeding annual election, at which time a resident of the district shall be elected for the unexpired term.

L.1971, c.197, s.1; amended 1979,c.325,s.1; 1979,c.381,s.1; 1980,c.105,s.10; 1985,c.288,s.1; 1991,c.223,s.1.



Section 40A:14-70.1 - Establishment Of A Volunteer Fire Company Within A Fire District; Contract With Volunteer Fire Company Outside Fire District

40A:14-70.1. Establishment of a volunteer fire company within a fire district; contract with volunteer fire company outside fire district
40A:14-70.1. a. Any persons desiring to form a volunteer fire company to be located within or otherwise servicing the area encompassing a fire district or other type of volunteer organization which has as its objective the prevention of fires or regulation of fire hazards to life and property therein shall first present to the board of fire commissioners a written application for the organization of such company. Such application shall be in the form of a duly verified petition signed by them stating the kind of company which they desire to organize, the name or title thereof, the number and names of the proposed members thereof, and their places of residence. The board of fire commissioners, after considering such application and approving the members of the proposed company, may by resolution grant the petition and constitute such applicants a volunteer fire company of the district.

b. The board of fire commissioners of a fire district not having a paid or part-paid fire department and force may contract with a volunteer fire company or companies for the purpose of extinguishing fires, upon those terms and conditions as shall be deemed proper. The members of the company shall be under the supervision and control of the board of fire commissioners and in performing fire duty shall be deemed to be exercising a governmental function; however, the appointment or election of the chief of the volunteer fire company shall remain the prerogative of the membership of the fire company as set forth in the company's certificate of incorporation or bylaws.

L.1971, c.197, s.1; amended 1989,c.285,s.2.



Section 40A:14-70.2 - Fire District To Maintain Internet Website, Webpage; Contents.

40A:14-70.2 Fire district to maintain Internet website, webpage; contents.

5.Any fire district established pursuant to N.J.S.40A:14-70 shall maintain either an Internet website or a webpage on the municipality's Internet website. The purpose of the website or webpage shall be to provide increased public access to the fire district's operations and activities. The following information, if applicable, shall be posted on the fire district's website or webpage:

a.a description of the fire district's mission and responsibilities;

b.the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website or webpage;

c.the most recent Comprehensive Annual Financial Report or similar financial information;

d.the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website or webpage;

e.the fire district's rules, regulations, and official policy statements deemed relevant by the commissioners to the interests of the residents within the district;

f.notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the board of fire commissioners, setting forth the time, date, location, and agenda of the meeting;

g.the minutes of each meeting of the board of fire commissioners including all resolutions of the commission and their committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website;

h.the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the fire district; and

i.a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the fire district but shall not include volunteers receiving benefits under a length of service award program established pursuant to section 3 of P.L.1997, c.388 (C.40A:14-185).

L.2011, c.167, s.5.



Section 40A:14-71 - Nominating Petitions.

40A:14-71 Nominating petitions.

1.Candidates for membership on the board shall be nominated by verified petitions. Any such petition shall be in writing, addressed to the municipal clerk or the clerk of the board, as the case may be, stating that the signers thereof are qualified voters and residents in the district and requesting that the name of the candidate be placed on the official ballot. The petition shall state the residence of the candidate and certify his qualification for membership. The candidate's consent to his nomination shall be annexed to the petition and shall constitute his agreement to serve in the event of his election. The petition shall contain the name of only one candidate, but several petitions may nominate the same person. Each petition shall be signed by not less than 10 qualified voters and shall be filed at least 29 days before the date of the election.

Any form of a petition of nomination which is provided to candidates by the Secretary of State, the county clerk, or the municipal clerk shall contain the following notice: "Notice: All candidates are required by law to comply with the provisions of 'The New Jersey Campaign Contributions and Expenditures Reporting Act,' P.L.1973, c.83 (C.19:44A-1 et seq.). For further information please call (insert telephone number of the Election Law Enforcement Commission)."

If a petition is found to be defective, either in form or substance, the municipal clerk or the clerk of the board, as the case may be, shall forthwith notify the candidate to cause it to be corrected before the petition is given consideration.

A candidate shall be permitted to sign or circulate, or both sign and circulate, the petition required to nominate that candidate for membership on the board.

L.1971, c.197, s.1; amended 1973, c.235, s.1; 1985, c.288, s.2; 2009, c.286; 2010, c.68, s.7.



Section 40A:14-72 - Annual Fire District Elections

40A:14-72. Annual fire district elections
40A:14-72. An election shall be held annually on the third Saturday in February in each established fire district for the election of members of the board according to the expiration of terms. The initial election for a newly created fire district may take place on another date as a governing body may specify under N.J.S.40A:14-70, but the annual election thereafter shall be held on the third Saturday in February. The place of the election shall be determined by the board and a notice thereof, and of the closing date for the filing with the clerk of the board of petitions of nomination for membership on the board, shall be published at least once in a newspaper circulating in the district, at least six weeks prior to the date fixed for the election. Fire districts located in the same municipality may combine the publication of their notices of election. For the purpose of this section, "notices of election" shall include the notices required to be published under section 7 of P.L.1953, c.211 (C.19:57-7).

The legal voters thereat shall determine the amount of money to be raised for the ensuing year and determine such other matters as may be required.

L.1971, c.197, s.1; amended 1973,c.25,s.1; 1973,c.235,s.2; 1985,c.288,s.3; 1994,c.181.



Section 40A:14-73 - Form Of Ballot

40A:14-73. Form of ballot
40A:14-73. The ballots shall be written or printed on opaque paper, uniform in size and quality.

Each ballot shall have at the top, a coupon, at least one inch wide extending across the ballot above a perforated line. The coupons shall be numbered consecutively. The coupon shall contain the following statements: "To be torn off by the Judge of Election" and "Fold to this line." Below the perforated line shall be printed or written, "Fire district election ballot," then the official designation of the fire district and polling place and date of the election. It shall bear the signature or facsimile signature of the municipal clerk, or the clerk of the board of fire commissioners, as the case may be. The heading shall be set apart from the body of the ballot by a marked-off space. In said space, the voters shall be instructed how to indicate their choice of candidates and the number to be voted upon as follows: "To vote for any person whose name appears on this ballot mark a cross (X), plus (+) or check ( ) in ink or pencil in the place or square at the left of the name of such person." Underneath these instructions shall be directions as to the number of candidates to be voted for and the name of each qualified candidate, without grouping, to be placed according to the alphabetical order of their surnames.

The ballot shall be substantially as follows:

No............



To be torn off by the Judge of Election.

Fold to this line.



.................................................................

FIRE DISTRICT ELECTION BALLOT

Fire District No. 1



Township of Webster, Warren County

Date.............



Polling District No. 1 John Henry Doe,

Unexcelled Fire House. Clerk.



To vote for any person whose name appears on this ballot mark a cross (X), plus (+) or check ( ) mark with ink or pencil in the place or square at the left of the name of such person.

For membership to Board of Fire Commissioners--



Full Term. Vote for Two.

[ ] Rutherford B. Fallon.

[ ] William F. Seibel.

[ ] James A. Stephens.

[ ] Thomas Templeton.

[ ]

[ ]



For membership to Board of Fire Commissioners--

Unexpired One-Year Term. Vote for One.

[ ] Francis R. Loori.

[ ] Arthur H. Patterson.

[ ]

using as much of the form as may be applicable to the current fire district election and extending the same to provide for cases not herein specified.

L.1971, c.197, s.1; amended 1994,c.77,s.20.



Section 40A:14-74 - Elections; Notice; Publication; Eligibility Of Voters

40A:14-74. Elections; notice; publication; eligibility of voters
The municipal clerk or the clerk of the board of fire commissioners, as the case may be, shall cause a further notice of the holding of such election to be published at least once not later than 1 week prior thereto in a newspaper circulating in said fire district.

At least 7 days prior to the election the municipal clerk or the clerk of the board, as the case may be, shall obtain the registry list for the municipality or municipalities and election districts comprised within such fire district for the preceding general election. No person shall be permitted to vote at the election unless his name appears on the registry list or he shall have become of legal age and is otherwise qualified and shall file an application to vote with the clerk at least 2 days prior thereto.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1973, c. 25, s. 2, eff. Feb. 16, 1973.



Section 40A:14-75 - Use Of Voting Machines

40A:14-75. Use of voting machines
The superintendent of elections of any county having a superintendent of elections or the county board of elections of any county not having a superintendent of elections, may upon application of the board of commissioners of any fire district, loan or rent to said board, one or more voting machines owned by the county, for a period of time which does not conflict with any State, county, municipal or school district election, for the purpose of conducting a fire district election as required by law. The loan or rental of a voting machine or machines for this purpose shall be upon such terms and conditions as may be determined by the board of chosen freeholders of the county.

In any case in which voting machines are made available for such purpose, the use thereof for any fire district election shall be held as provided herein.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-76 - Polls; Hours

40A:14-76. Polls; hours
Upon petition of 25 or more voters, filed with the clerk of the board at least 20 days prior to the date of any election, after the first election, the board of fire commissioners, by resolution, may divide the fire district into 2 or more polling places.

The polls for any election shall be opened between the hours of 2:00 and 9:00 P.M., but the board may designate a later closing hour on the same day. The board shall furnish the necessary books for the entries of the names and addresses of the voters.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-77 - Manner Of Conducting Elections

40A:14-77. Manner of conducting elections
Before the opening of the polls a public proclamation shall be made by the chairman of the board or the clerk or his or their representative as to the purpose of the voting. Two tellers for each polling place shall be appointed by the chairman or clerk and thereupon the polls shall be opened and the balloting shall continue without recess until the closing of the polls. Immediately after the close of the polls the clerk and tellers shall forthwith canvass the vote and certify the results. The clerk shall publicly announce the results.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-78 - Appropriation To Be Voted Upon, Form Of Question

40A:14-78. Appropriation to be voted upon, form of question
40A:14-78. Any appropriation or other matter to be voted upon at such election shall be in the form of a question, placed upon the ballot immediately following the names of the candidates for members of the board of fire commissioners, in substantially the following form:

YES. (Question to be voted on)

NO.



The voter shall indicate his approval or opposition by making a cross (X), plus (+) or check ( ) mark in ink or pencil in the appropriate square.

L.1971, c.197, s.1; amended 1994,c.77,s.21.



Section 40A:14-78.1 - Fire District Budget; Time Of Introduction; Public Hearing; Notice

40A:14-78.1. Fire district budget; time of introduction; public hearing; notice
The fire commissioners of any fire district shall introduce and approve the annual budget not later than 60 days prior to the annual election held pursuant to N.J.S. 40A:14-72. The budget shall be introduced in writing at a meeting of the fire commissioners. Approval thereof shall constitute a first reading which may be by title, and the fire commissioners shall at that time fix the time and place for the holding of a public hearing upon the budget. Notice of the date, time, place and purpose of such public hearing, and of the time and place at which a copy of the approved budget shall be available to each person requesting it during the week preceding such public hearing, shall be advertised at least 10 days prior to such hearing in a newspaper having substantial circulation in the fire district.

L.1979, c. 453, s. 5.



Section 40A:14-78.2 - Adoption Of Fire District Budget; Public Hearing

40A:14-78.2. Adoption of fire district budget; public hearing
No fire district budget shall be adopted until a public hearing has been held thereon and taxpayers of the district and all persons having an interest therein shall have been given an opportunity to present objections. Such hearing shall be held not less than 28 days after approval of the budget.

The public hearing shall be held at the time and place specified in the notice, but may be adjourned from time to time until the hearing is closed.

The budget shall be read at the public hearing in full, or it may be read by its title, if:

a. At least 1 week prior to the date of the hearing, a complete copy of the approved budget shall have been posted in such public place as notices are usually posted in the district, and is made available to each person requesting a copy during said week and during the public hearing; and,

b. The fire commissioners shall, by resolution passed by not less than a majority of the full membership, determine that the budget shall be read by its title and declare that the conditions set forth in subsection a. of this section have been met.

After closing the hearing, the fire commissioners may, by a vote of not less than a majority of the full membership, adopt the budget by title without amendments, or may approve amendments as provided in section 7. of this act.

L.1979, c. 453, s. 6.



Section 40A:14-78.3 - Amendments; Hearing; Notice

40A:14-78.3. Amendments; hearing; notice
The fire commissioners may amend the budget during or after the public hearing. All amendments shall be read in full.

No amendment shall be effective until the taxpayers of the district and all persons having an interest therein shall have been granted a public hearing thereon, if such amendment shall:

a. Add a new item of operating appropriations in an amount in excess of 1% of the total amount of operating appropriations as stated in the approved budget;

b. Increase or decrease any item of operating appropriations by more than 10%; or,

c. Increase the amount to be raised by taxes by more than 5%.

Notice of hearing on any amendment shall be advertised at least 3 days before the date set therefor. Such amendment shall be read in full at such hearing and before adoption.

L.1979, c. 453, s. 7.



Section 40A:14-78.4 - Adoption Of Budget; Time; Advertisement

40A:14-78.4. Adoption of budget; time; advertisement
The fire district budget shall be adopted, by a vote of a majority of the full membership of the fire commissioners, not later than 25 days prior to the annual election. The adopted budget shall be advertised after adoption. The advertisement shall contain a copy of the budget and shall be published at least once in a newspaper circulating in the fire district at least 7 days prior to the annual election.

L.1979, c. 453, s. 8.



Section 40A:14-78.5 - Adoption Of Budget Amendments.

40A:14-78.5 Adoption of budget amendments.

9. a. If at the annual election held pursuant to N.J.S.40A:14-72 the question of finally adopting the budget is voted affirmatively upon by a majority of the legal voters voting in the election, the budget shall be considered finally adopted, and the board of fire commissioners shall certify the amount to be raised by taxation to support the district budget to the assessor of the municipality, pursuant to N.J.S.40A:14-79.

b.If at the annual election the question of finally adopting the budget is voted negatively upon by a majority of the legal voters voting in the election, the governing body of the municipality in which the fire district is located shall, by resolution of a majority of its full membership, within 30 days after the annual election and after a public hearing for which the legal voters of the fire district shall be given 5 days' advertised notice, and at which any interested person shall be heard, fix an annual budget for the fire district. The amount of each appropriation section of the budget so fixed shall not exceed the amount for each as previously voted upon at the annual election, except the appropriation for debt service which shall be included in the amount that is required to be paid. The governing body shall certify the amount to be raised by taxation to support the district budget as set forth in the final budget, to the assessor of the municipality, pursuant to N.J.S.40A:14-79.

c.Following the approval of a budget by the voters, the Director of the Division of Local Government Services in the Department of Community Affairs may approve a budget amendment to provide for the anticipation of revenue from a public or private funding source which was not known at the time the budget was approved, and the appropriation thereof, provided the amount of the appropriation does not exceed the amount of the revenue received.

L.1979, c.453, s.9; amended 1982, c.174; 2011, c.153.



Section 40A:14-78.6 - Fire District Budget To Provide Separate Sections.

40A:14-78.6 Fire district budget to provide separate sections.

10.The fire district budget shall provide for separate sections for:

a.Operating appropriations:

(1) Current operating expenses;

(2) Amounts necessary to fund any deficit from the preceding budget year; and

(3) Length of service award program.

b.Capital appropriations: Amounts necessary in the current budget year to fund or meet obligations incurred for capital purposes pursuant to N.J.S.40A:14-84, N.J.S.40A:14-85 and N.J.S.40A:14-87, itemized according to purpose.

c.Total appropriations: The sum of a. and b. above.


L.1979,c.453,s.10; amended 1997, c.388, s.13.



Section 40A:14-78.7 - Separate Items In Operating Appropriations Section

40A:14-78.7. Separate items in operating appropriations section
The operating appropriations section of the fire district budget shall set forth separate items for administration, operation and maintenance of each office or agency of the fire district. Each paid position established pursuant to this act shall be set forth along with the compensation to be paid therefor. The total amount to be appropriated for the purposes set forth in section 4 of this act shall be stated separately.

L.1979, c. 453, s. 11.



Section 40A:14-78.8 - Separate Items In Fire District Budget

40A:14-78.8. Separate items in fire district budget
The fire district budget shall provide for separate items for:

a. Surplus, which shall not exceed the amount of surplus held in cash or quick assets at the beginning of the budget year;

b. Miscellaneous revenues, which shall be such amounts as may reasonably be expected to be realized in cash during the budget year from known and regular sources, or from sources reasonably capable of anticipating, including amounts expected to be received from municipalities appropriating money for fire district purposes, but not including revenues from taxes to be levied to support the district budget; and,

c. Amount to be raised by taxation to support the district budget, which shall be the amount to be certified to the assessor of the municipality to be assessed against the taxable property in the district pursuant to N.J.S. 40A:14-79. Such amount shall be equal to the amount of the total appropriations set forth in the budget minus the total amount of surplus and miscellaneous revenues set forth in the budget.

L.1979, c. 453, s. 12.



Section 40A:14-78.9 - Transfer Of Appropriations Between Items.

40A:14-78.9 Transfer of appropriations between items.

5. a. Whenever it shall become necessary during the last two months of the fiscal year to expend amounts in excess of those appropriations specified in the various line items of the operating appropriations section of the annual budget and there shall be excess appropriations in other line items of the operating appropriations section, the board of fire commissioners of the fire district may, by resolution setting forth the facts, adopted by not less than 2/3 vote of the full membership thereof, transfer the amount of the excess to those appropriations deemed to be insufficient.

b.No transfers may be made under this section from appropriations for:

(1) Contingent expenses,

(2) Deferred charges,

(3) Cash deficit of preceding year,

(4) Down payments,

(5) Capital improvements,

(6) Interest and redemption charges,

(7) Length of service award program.

L.1985,c.288,s.5; amended 1997, c.388, s.14.



Section 40A:14-78.10 - Reserve Item Transfers

40A:14-78.10. Reserve item transfers
a. If, during the first two months of any fiscal year, the amount of any appropriation reserve in any line item of the operating appropriations section of the budget for the immediately preceding fiscal year is insufficient to pay the claims authorized or incurred during the preceding year, and there shall be an excess in any appropriation reserve in another line item of the operating appropriations section, the board of fire commissioners of any fire district may, by resolution adopted by not less than a 2/3 vote of the full membership thereof, transfer the amount of the excess to the appropriation reserve deemed to be insufficient or for which no reserve was provided.

b. No transfers may be made under this section from appropriation reserves for:

(1) Contingent expenses,

(2) Down payments,

(3) Capital improvements.

L. 1985, c. 288, s. 6, eff. Aug. 14, 1985.



Section 40A:14-78.11 - Emergency Appropriations

40A:14-78.11. Emergency appropriations
A fire district may make emergency appropriations, after the adoption of a budget approved by the Director of the Division of Local Government Services pursuant to P.L. 1983, c. 313 (C. 40A:5A-1 et seq.), for a purpose which is not foreseen at the time of the adoption thereof, or for which adequate provision was not made therein. This appropriation shall be made only to meet a pressing need for public expenditure to protect or promote the public health, safety, morals or welfare.

L. 1985, c. 288, s. 7, eff. Aug. 14, 1985.



Section 40A:14-78.12 - 3% Limit

40A:14-78.12. 3% limit
An emergency appropriation, together with all prior emergency appropriations made during the same year, shall not exceed 3% of the total of current operating appropriations made in the budget adopted for that year.

L. 1985, c. 288, s. 8, eff. Aug. 14, 1985.



Section 40A:14-78.13 - Emergency Appropriation Resolution

40A:14-78.13. Emergency appropriation resolution
Emergency appropriations shall be made as follows:

a. The board of fire commissioners of any fire district shall, by resolution adopted by not less than 2/3 of its full membership, declare that an emergency exists requiring a supplementary appropriation.

b. The resolution shall be in the form and content to be prescribed by the municipal governing body and shall set out the nature of the emergency in full.

c. A copy of the resolution shall be filed immediately with the governing body.

d. The resolution shall not take effect until the municipal governing body shall by a vote of not less than 2/3 of its full membership approve the emergency appropriation and certify its approval to the fire district.

L. 1985, c. 288, s. 9, eff. Aug. 14, 1985.



Section 40A:14-78.14 - Deferred Charge

40A:14-78.14. Deferred charge
The total amount of all emergency appropriations shall be provided in full by the fire district as a deferred charge in the budget of the next succeeding fiscal year. In the event that the budget is not approved by the voters, that deferred charge shall remain in the budget for the fire district to be adopted by the municipal governing body pursuant to the law.

L. 1985, c. 288, s. 10, eff. Aug. 14, 1985.



Section 40A:14-78.15 - Financing Of Emergency Appropriation

40A:14-78.15. Financing of emergency appropriation
A fire district may finance any emergency appropriation from the district's available surplus funds, or may borrow money for a period of time not in excess of one year and execute the necessary evidences of indebtedness.

L. 1985, c. 288, s. 11, eff. Aug. 14, 1985.



Section 40A:14-78.16 - Fiscal Year

40A:14-78.16. Fiscal year
Commencing January 1, 1986 all fire district fiscal years shall begin on January 1 and end December 31. Any fire district with a fiscal year commencing at any time during 1985, but ending subsequent to December 31, 1985, shall adopt a budget pursuant to law which ends December 31, 1985, notwithstanding that such requirement results in a fiscal year of less than 12 full calendar months of duration. Any budget heretofore adopted for a fiscal year commencing at any time during 1985 but ending subsequent to December 31, 1985 shall be amended such that the fiscal year to which it pertains shall terminate on December 31, 1985, notwithstanding that such action results in a fiscal year of less than 12 full calendar months.

L. 1985, c. 288, s. 12, eff. Aug. 14, 1985.



Section 40A:14-78.17 - Temporary Budget

40A:14-78.17. Temporary budget
A fire district may and, if any contracts, commitments or payments are to be made prior to the adoption of the budget, shall, by resolution adopted prior to January 15, adopt a temporary budget to make appropriations to provide for the period between the beginning of the fiscal year and the adoption of the budget.

The total of the appropriations so made shall not exceed 14% of the total of the appropriations made for all purposes in the budget for the preceding fiscal year, excluding, in both instances, appropriations made for interest and debt redemption charges and capital improvements.

Nothing herein contained shall prevent or relieve the fire district from making appropriations for all interest and debt redemption charges maturing during the fiscal year, at any time prior to the date of the adoption of the budget.

L. 1985, c. 288, s. 13, eff. Aug. 14, 1985.



Section 40A:14-79 - Tax Assessment; Tax Due.

40A:14-79 Tax assessment; tax due.

40A:14-79. Upon proper certification pursuant to section 9 of P.L.1979, c.453 (C.40A:14-78.5), the assessor of the municipality in which the fire district is situate shall assess the amount to be raised by taxation to support the district budget against the taxable property therein, in the same manner as municipal taxes are assessed and the said amount shall be assessed, levied and collected at the same time and in the same manner as other municipal taxes.

For the purposes of this section:

"District tax due" or "tax due" means the amount so assessed less the district's proportionate share of the property taxes no longer owed by the municipality pursuant to the blue acres property tax exemption established by subsection b. of section 1 of P.L.2013, c.261 (C.54:4-3.3g) and less any applicable credit established by subsection e. of section 1 of P.L.2013, c.261 (C.54:4-3.3g).

The collector or treasurer of the municipality in which said district is situate shall pay over all district tax due to the treasurer or custodian of funds of said fire district as follows: on or before April 1, an amount equaling 21.25% of all tax due; on or before July 1, an amount equaling 22.5% of all tax due; on or before October 1, an amount equaling 25% of all tax due; and on or before December 31, an amount equaling the difference between the total of all tax due, and the total of the quarterly amounts of such moneys previously paid over to the fire district. These moneys are to be held and expended for the purpose of providing and maintaining means for extinguishing fires in such district.

Notwithstanding anything herein to the contrary, the municipal governing body may authorize, in the cash management plan adopted by it pursuant to N.J.S.40A:5-14, a schedule of payments of fire district tax due by which an amount greater than required on any of the first three payment dates cited herein may be paid over. The municipal governing body and board of fire commissioners may, by concurrent resolution, adopt a schedule of payments of fire district tax due by which an amount less than required on any of the first three payment dates cited herein may be paid over. Such resolution shall be included in the cash management plan adopted by the municipal governing body pursuant to N.J.S.40A:5-14.

The commissioners may also pay back, or cause to be paid back to such municipality, any funds or any part thereof paid to the treasurer or custodian of funds of such fire district by the collector or treasurer of the municipality, representing taxes levied for fire district purposes but not actually collected in cash by said collector or treasurer.

amended 1979, c.453, s.14; 1985, c.288, s.4; 2013, c.261, s.2.



Section 40A:14-80 - Borrowing Money In Anticipation Of Revenue

40A:14-80. Borrowing money in anticipation of revenue
The commissioners of any fire district, by resolution, may borrow after March 1 and before December 31 following, a sum not to exceed the amount appropriated at the preceding annual election held in the district, for current expenses and necessary repairs to fire apparatus and fire houses within the district, less any sums received from the collector of taxes or municipal treasurer on account of such appropriation. They may execute evidences of such indebtedness and pay the amount so borrowed, together with interest thereon, at a rate not exceeding 5% per annum.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-81 - Board Of Fire Commissioners; General Powers

40A:14-81. Board of fire commissioners; general powers
The commissioners of a fire district shall have the powers, duties and functions within said district to the same extent as in the case of municipalities, relating to the prevention and extinguishment of fires and the regulation of fire hazards.

Nothing contained herein shall be deemed to affect the powers, duties and functions of the State Department of Environmental Protection pertaining to forest fire services.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-81.1 - Fire Districts; Paid Positions; Establishment; Resolution; Procedure For Passage; Publication

40A:14-81.1. Fire districts; paid positions; establishment; resolution; procedure for passage; publication
a. The commissioners of any fire district may, by resolution, establish paid positions within the fire department, or for the fire district, as such position shall be determined by the commissioners to be required for the purposes of the fire district. The commissioners shall, by resolution, appoint persons to, determine the terms of, fix the compensation for, and prescribe the powers, functions and duties of all paid positions so established. For the purposes of this section, a paid position shall mean any position for which any compensation is provided by the fire district other than reimbursement for expenses and losses actually incurred in the performance of duties.

b. Every resolution proposed pursuant to subsection a. of this section, after being introduced and having passed a first reading, which may be by title, shall be published in full at least once in a newspaper having substantial circulation in the fire district, together with a notice of the introduction thereof and the time and place when and where it will be considered for final passage. Such publication shall appear at least 1 week prior to the time fixed for further consideration for final passage.

c. At the time and place stated in the publication, or at any time and place to which the meeting for the further consideration of the resolution shall from time to time be adjourned, all persons interested shall be given an opportunity to be heard concerning the resolution. The opportunity to be heard shall include the right to ask pertinent questions concerning the resolution by any resident of the fire district or by any other person affected by the resolution. Final passage of the resolution shall be at least 10 days after the first reading.

d. Upon the opening of the hearing, the resolution shall be given a second reading, which may be by title, and may thereafter be passed with or without amendment, or rejected. At least 1 week prior to second reading, a copy of the resolution shall be posted in such public place as notices are usually posted in the district, and copies shall be made available to each person requesting a copy during said week and during the hearing. No amendment to such resolution shall be adopted, unless such amendment is presented in written form to the fire commissioners and copies made available to each person requesting a copy at the meeting at which the amendment is considered.

e. Upon passage, every such resolution, or the title, together with a notice of the date of passage or approval, or both, shall be published at least once in a newspaper having substantial circulation in the fire district.

L.1979, c. 453, s. 1.



Section 40A:14-81.2 - Qualifications For Appointment To Paid Position.

40A:14-81.2 Qualifications for appointment to paid position.

2.Except as otherwise provided by law, no person shall be appointed to a paid position authorized pursuant to section 1 of P.L.1979, c.453 (C.40A:14-81.1) unless that person:

a.Is a citizen of the United States;

b.Is eligible for acceptance in the Public Employees' Retirement System of New Jersey or in the Police and Firemen's Retirement System of New Jersey;

c.Is able to read, write and speak the English language well and intelligently;

d.Is of good moral character;

e.Has not been convicted of any criminal offense involving moral turpitude.

For the purposes of this section, each applicant shall submit to the appointing body of the fire district the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The appointing body of the fire district is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal law, rules and regulations. The applicant shall bear the cost of the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the appointing body of the fire district in the event a current employee or prospective applicant who was the subject of a criminal history record background check pursuant to this section is arrested for a crime or offense in this State after the date the background check was performed. The appointing body, officer or officers of the fire district, when authorized to do so, may employ such officers and other personnel for the paid or part-paid fire department and force as temporary employees in emergencies or for a specified part of the year, as needed.

L.1979, c.453, s.2; amended 2009, c.18, s.1.



Section 40A:14-81.3 - Supervisory Authority

40A:14-81.3. Supervisory authority
Supervisory authority over personnel of a fire district may be exercised by the commissioners of the fire district or delegated, by resolution, to any commissioner or any employee or employees thereof.

L.1979, c. 453, s. 3.



Section 40A:14-81.4 - Employees And Volunteer Firemen; Reimbursement For Expenses And Losses

40A:14-81.4. Employees and volunteer firemen; reimbursement for expenses and losses
Any employees of a fire district and any volunteer firemen having membership in a volunteer fire company within the fire district may be reimbursed within the limitations of amounts appropriated therefor in the annual district budget for expenses and losses actually incurred in the performance of their duties.

L.1979, c. 453, s. 4.



Section 40A:14-81.5 - Travel Expenses; Advances

40A:14-81.5. Travel expenses; advances
The governing body of any fire district may, by resolution, provide for and authorize payment of advances to officers and employees of the fire district toward their expenses for authorized official travel and expenses incident thereto. The resolution shall provide for the verification and adjustment of the expenses and advances and the repayment of any excess advance by means of a detailed bill of items or demand and certification or affidavit in the same form as required by a local unit pursuant to N.J.S. 40A:5-6 which shall be submitted within 10 days after the completion of the travel for which an advance was made.

L.1983, c. 475, s. 1, eff. Jan. 12, 1984.



Section 40A:14-82 - Limitation Of Average Hours Of Duty For Uniformed Members Of Fire District Fire Departments

40A:14-82. Limitation of average hours of duty for uniformed members of fire district fire departments
The board of commissioners of a fire district having a uniformed paid or part-paid fire department, by resolution, may adopt a schedule of hours of actual duty for the members of such district fire department based upon an average of 56 hours per week in any 6-week cycle, but in cases of emergency the official in charge shall have authority to retain any uniformed member on duty during the period of the emergency and in any such case and within 12 months thereafter such member shall be given hours off from the average 56 hours per week in any 6-week cycle to compensate him for the extra hours served by him during such emergency.

Any such resolution shall be inoperative unless and until it shall have been submitted to and adopted by the legal voters within said fire district at the annual election held for commissioners of the board, or at a special election for such purpose.

The resolution shall be submitted as a public question in the manner prescribed by law, by resolution of said board, or by filing with the clerk of the board of fire commissioners of such district a petition for such submission, signed by at least 20% of the legal voters who voted in the next preceding annual election for members of the board of fire commissioners.

The question shall be submitted substantially as follows:

"Insert the name and number of the fire district and state the question as to whether the fire department of the district shall be maintained in such manner as to provide that no uniformed member thereof shall be required to remain on duty in excess of 56 hours per week in any 6-week cycle except in cases of emergency."

If a majority of the legal voters voting on such question vote in favor of the adoption, the resolution on and after January 1 following such election shall become operative.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-83 - Leasing Space In Building Of Fire District

40A:14-83. Leasing space in building of fire district
The board of fire commissioners of a fire district may lease at a nominal rental space in any of its buildings to the municipality in which the district is located.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-84 - Revenue For Fire District Purposes; Limitations; Meetings

40A:14-84. Revenue for fire district purposes; limitations; meetings
The legal voters, at the annual meeting or at a special meeting called by the commissioners of the fire district, may vote to raise money for a firehouse, apparatus and appliances in connection therewith for fire extinguishing purposes, in an amount not exceeding 5 mills on the dollar of the last assessed valuation of the property in the fire district. The amount so voted for shall be included in the next succeeding annual budget of the fire district under the section for capital appropriations.

Any such special meeting shall be called on 10 days' notice by the board of fire commissioners, to be posted in five public places in the district, setting forth the time, place and object of the meeting and the legal voters shall determine the amount of money to be raised.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1979, c. 453, s. 15.



Section 40A:14-85 - Acquisition Of Property And Equipment For Fire Districts; Limitations; Referendum For Issuance Of Bonds

40A:14-85. Acquisition of property and equipment for fire districts; limitations; referendum for issuance of bonds
The board of commissioners of a fire district may purchase fire engines, apparatus or other appliances for the extinguishment of fires and acquire lands or buildings or erect buildings for the housing of such equipment, at a cost not exceeding $60,000.00 or 2% of the assessed valuation of the taxable property in the district, whichever amount is larger, the money to be raised by a bond issue. Any such bond issue shall be authorized by a resolution of the commissioners specifying the amount and the purpose thereof. The resolution shall be inoperative unless and until it shall have been submitted to and approved by the legal voters within said fire district at the annual election held for the election of commissioners and appropriation of money for fire extinguishing purposes, or at a special election for such purpose.

The resolution shall be written or printed and the election shall be upon notice stating the time and place. If said election is to be the annual one, the notices shall be posted by the clerk of the board of fire commissioners in 10 public places, at least 10 days prior to the date of the election. The board of commissioners and the clerk, in their or his discretion, may advertise the election in a newspaper, published in the fire district, if any, otherwise in a newspaper published in the county of said district and circulating in such district. When a special election is specified notices shall be posted in 10 public places, at least 21 days prior to the date of election, and the clerk of said board shall advertise said notice in such a newspaper at least twice prior to the election date.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-85.1 - Appropriations By Fire Districts

40A:14-85.1. Appropriations by fire districts
Any fire district may appropriate such sums as it may deem necessary for the purchase of first aid, ambulance, rescue or other emergency vehicles, equipment, supplies and materials for use by duly incorporated first aid, emergency or volunteer ambulance or rescue squad associations rendering service generally throughout the fire district.

L. 1986, c. 120, s. 2, eff. Oct. 8, 1986.



Section 40A:14-86 - Voting On Bond Issue Of Fire District; Issuance And Sale

40A:14-86. Voting on bond issue of fire district; issuance and sale
The legal voters, at any election held for the purpose of raising money by issuance of bonds, shall vote by ballot on the question. The election shall be conducted in the same manner as other fire district elections.

If a majority of the legal voters voting on the question favor the issuance of such bonds the board of fire commissioners shall be authorized to issue them.

Said bonds shall be serial bonds issued in the corporate name of the fire district, in the authorized amount, not exceeding in the aggregate $60,000.00 or 2% of the assessed valuation of the taxable property of the district, whichever amount is larger. They shall be in the amounts and payable at the time directed, with interest at any rate of interest that the fire commissioners may approve and which shall be payable semi-annually. The bonds shall not be issued for longer than a 30-year period. They shall be signed by the manual or facsimile signature of the chairman of the board of fire commissioners and attested by the manual or facsimile signature of the clerk, and may be attested by a registrar or authenticating agent. The bonds shall be coupon bonds or registered bonds and shall be issued at such price or prices, not less than par, as the board of fire commissioners shall determine. The bonds shall be sold at public or private sale for the best obtainable price.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1983, c. 381, s. 1, eff. Nov. 10, 1983.



Section 40A:14-86.1 - Fire District Bonds; Bond Anticipation Notes

40A:14-86.1. Fire district bonds; bond anticipation notes
The board of commissioners of a fire district, following the authorization by voters of the issuance of bonds pursuant to N.J.S. 40A:14-86, may by resolution borrow money and issue negotiable notes in anticipation of the bond issue. Any note shall be designated a "bond anticipation note" and shall contain a recital that it is issued in anticipation of the issuance of bonds. Such notes may be issued for a period not to exceed 1 year, and may be renewed from time to time not to exceed 1 year; but all such notes, including renewals, shall mature and be paid not later than the third anniversary of the date of the original notes; provided, however, that no notes shall be renewed beyond the first anniversary date of the original notes unless an amount of such notes, at least equal to the first legally payable installment of the bonds in anticipation of which the notes are issued is paid and retired on or before the second anniversary date, and if the notes are renewed beyond the second anniversary date of the original notes, a like amount is paid or retired on or before the third anniversary date from funds other than the proceeds of obligations; except that the notes shall mature and be paid not later than the first day of the fifth month following the close of the third fiscal year next following the date of the original notes, provided that, in addition to amounts paid and retired pursuant to this section, an amount of such notes equal to not less than the first legally payable installment of the bonds in anticipation of which the notes are issued has been paid and retired not later than the end of the third fiscal year from funds other than the proceeds of obligations.

The period of usefulness as defined in N.J.S. 40A:2-22 of any purpose for which bonds are issued shall include the period during which notes issued in anticipation of such bonds are outstanding, including all renewals thereof.

Funds derived from the issuance of fire district bonds may be used to redeem notes issued in anticipation of the bond issue.

L.1981, c. 188, s. 1, eff. June 25, 1981.



Section 40A:14-87 - Payments Of Interest And Principal; Inclusion In Budget; Borrowing To Pay

40A:14-87. Payments of interest and principal; inclusion in budget; borrowing to pay
Whenever bonds have been duly issued the board of fire commissioners shall annually include in the budget of the fire district under the section for capital appropriations, the amount required to meet the interest payments and pay the bonds maturing in the ensuing year, together with interest thereon. The board of fire commissioners shall cause the principal and interest on said bonds to be paid as they become due.

If no funds are currently available to pay the maturing bonds or interest, the board of fire commissioners may borrow money and execute evidences of indebtedness for the purpose of making such payments in the same manner as in other cases of borrowing.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1979, c. 453, s. 16.



Section 40A:14-88 - Compensation For Members Of Boards Of Fire Commissioners

40A:14-88. Compensation for members of boards of fire commissioners
The secretary and treasurer shall be members of the board and their appointments shall be for terms of one year. Each member of the board of fire commissioners shall receive as compensation such amounts as the board shall fix subject to review by the governing body wherein the fire district is located.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-89 - Fire District Treasurer, Custodian Of Money; Bond; Annual Audit

40A:14-89. Fire district treasurer, custodian of money; bond; annual audit
The treasurer of the fire district shall be the custodian and disbursing officer of the moneys of the said district. Moneys shall be disbursed by warrants signed by a majority of the board. The treasurer shall be bonded by a surety company, authorized to do business in New Jersey, in such an amount as the board shall prescribe.

The board of fire commissioners shall cause his records to be audited at least once a year, within 30 days after expiration of the fiscal year and such audit shall be reported to the board at the next regular meeting, following. Within 10 days thereafter the clerk of the board of fire commissioners shall advertise such audit at least twice in a newspaper circulating in said district. The expense of the bond and audit shall be borne by the district.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-90 - Enlargement Of Fire District.

40A:14-90 Enlargement of fire district.
40A:14-90. Except as provided in a consolidation plan prepared in accordance with P.L.2015, c.279 (C.40A:14-90.1 et al.) the governing body of a municipality having a fire district therein, by ordinance, may enlarge such fire district by extending the boundaries thereof to include additional territory in such municipality but not included in another fire district, or to include additional territory in another municipality not included in another fire district upon adoption of a parallel ordinance.

Upon the adoption of any such ordinance and publication thereof as required by law the additional territory shall become part of said fire district.

One or more municipalities may adopt an ordinance or parallel ordinances petitioning the Local Finance Board to dissolve a fire district created by extending the boundaries of an existing fire district to include additional territory in another municipality pursuant to this section. Such applications shall be approved by the Local Finance Board pursuant to section 20 of P.L.1983, c.313 (C.40A:5A-20).

Nothing contained herein shall affect the terms or tenure of members of the board of fire commissioners or officers or personnel thereof, nor the bonds and obligations, if any, of such fire district.

amended 1979, c.381, s.2; 2015, c.279, s.1.



Section 40A:14-90.1 - Consolidation Of Fire Districts By Two Or More Municipalities.

40A:14-90.1 Consolidation of fire districts by two or more municipalities.
2. a. The governing bodies of two or more municipalities may consider consolidating fire districts operating within each municipality upon receipt of parallel resolutions adopted by the commissioners of each of the fire districts requesting the development of a consolidation plan. The governing body of each municipality shall work with the fire district commissioners to prepare and implement the consolidation plan. The plan may be prepared in consultation with the Director of the Division of Local Government Services in the Department of Community Affairs, or his designee. The consolidation plan shall include a first-year budget for the consolidated district, a table of organization, personnel requirements for operating the consolidated district, the apportionment of existing debt between the taxpayers of the consolidating fire districts, including whether such debt should be apportioned within special taxing districts as permitted in paragraph (7) of subsection b. of section 26 of P.L.2007, c.63 (C.40A:65-26) for municipal consolidation plans, as well as any other information required by the Local Finance Board.

b.Upon completion of the consolidation plan, the governing body of each municipality shall fix a time and place for a hearing to discuss the proposed consolidation. Notice of the hearing shall be provided in accordance with the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), and copies of the proposed consolidation plan shall be made available for public inspection by the municipal clerk, in accordance with the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.).

c.Following the hearing, the governing body of each municipality shall vote on parallel resolutions to consolidate the fire districts pursuant to the consolidation plan.

Upon approval by the governing body of each municipality, the governing bodies shall jointly apply to the Local Finance Board for approval to consolidate the fire districts pursuant to the consolidation plan. Notice of the impending consolidation, the governing body resolutions authorizing consolidation, and a copy of the consolidation plan shall be submitted to the Local Finance Board, which shall schedule a hearing on the application within 60 days of receipt thereof. The Local Finance Board may require the production of papers, documents, witnesses, or information, and may take any other action it may deem necessary to its review of the submission. The Local Finance Board shall approve the application if it determines the consolidation is an efficient and feasible means of providing and financing the service.

Upon approval of the consolidation plan by the Local Finance Board, or upon the governing body of each municipality adopting the Local Finance Board's conditions to approving the plan, the consolidation plan shall be considered finally adopted, and the assets and debts of the fire districts to be consolidated shall be reapportioned pursuant to the consolidation plan.

The consolidation shall become operative after the next fire district election following the final adoption of the consolidation plan by at least 29 days, during which new commissioners for the consolidated district shall be elected.

d.One or more municipalities may approve a resolution or parallel resolutions petitioning the Local Finance Board to dissolve a fire district consolidated pursuant to this section. Such applications shall be approved by the Local Finance Board pursuant to section 20 of P.L.1983, c.313 (C.40A:5A-20).

L.2015, c.279, s.2.



Section 40A:14-90.2 - Consolidation Of Fire Districts Within Municipality.

40A:14-90.2 Consolidation of fire districts within municipality.
3. a. A municipal governing body may consider the consolidation of two or more fire districts within that municipality, upon receipt of parallel resolutions adopted by the commissioners of those fire districts consenting to the development of a consolidation plan. If the municipal governing body approves the development of a consolidation plan, it shall work with the fire district commissioners to prepare the plan. The plan may be prepared in consultation with the Director of the Division of Local Government Services in the Department of Community Affairs, or his designee. The consolidation plan shall include a first-year budget for the consolidated district, a table of organization, personnel requirements for operating the consolidated district, the apportionment of existing debt between the taxpayers of the consolidating fire districts, including whether such debt should be apportioned within special taxing districts as permitted in paragraph (7) of subsection b. of section 26 of P.L.2007, c.63 (C.40A:65-26) for municipal consolidation plans, as well as any other information required by the Local Finance Board.

b.Upon completion of the consolidation plan, the governing body of the municipality shall fix a time and place for a hearing to discuss the proposed consolidation. Notice of the hearing shall be provided in accordance with the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), and copies of the proposed consolidation plan shall be made available for public inspection by the municipal clerk, in accordance with the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.).

c.Following the hearing, the governing body of the municipality shall vote on a resolution to consolidate the fire districts pursuant to the consolidation plan.

If a resolution is adopted by the municipal governing body to consolidate the fire districts, the governing body shall apply to the Local Finance Board for approval to consolidate the fire districts pursuant to the consolidation plan. Notice of the impending consolidation, the governing body resolutions authorizing consolidation, and a copy of the proposed consolidation plan, shall be sent to the Local Finance Board, which shall schedule a hearing on the application within 60 days of receipt thereof. The Local Finance Board may require the production of papers, documents, witnesses, or information, and may take any other action it may deem necessary to its review of the submission. The Local Finance Board shall approve the application if it determines that the consolidation is an efficient and feasible means of providing and financing the service.

Upon approval of the consolidation plan by the Local Finance Board, or upon the municipal governing body adopting the Local Finance Board's conditions to approving the consolidation plan shall be considered finally adopted by the municipal governing body, and the assets and debts of the fire districts to be consolidated shall be reapportioned pursuant to the consolidation plan.

The consolidation shall become operative after the next fire district election following the final adoption of the consolidation plan by at least 29 days, during which new commissioners for the consolidated district shall be elected.

L.2015, c.279, s.3.



Section 40A:14-91 - Dissolution Of Fire District

40A:14-91. Dissolution of fire district
Upon a written application therefor, of at least 5% of the registered voters or 20 legal voters whichever is the greater the governing body of the municipality, wherein the fire district is located, shall consider the dissolution of the fire district. Upon receipt of such an application the governing body of said municipality shall fix a time and place for a hearing thereon. The municipal clerk shall advertise the notice of hearing in a newspaper circulating in the county wherein the municipality is located at least once and not less than 10 days prior to the meeting.

After the hearing the governing body of said municipality shall determine the question of the proposed dissolution.

If a resolution be adopted that the fire district be dissolved, any moneys remaining in the fire district treasury shall be disposed of as the said governing body shall direct.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1979, c. 381, s. 3, eff. Feb. 5, 1980.



Section 40A:14-92 - Cancellation Of Taxes Or Refunds On Dissolution Of Fire District

40A:14-92. Cancellation of taxes or refunds on dissolution of fire district
In any municipality wherein a fire district is dissolved the governing body of the municipality may cancel unpaid tax levies for the fire district or refund fully or proportionately without interest any moneys paid by the taxpayers in said fire district to the collector of the municipality, but the total amount of any such refunds shall not exceed the amount of money on hand for the account of the fire district upon said dissolution.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-93 - Illegally Created Fire District; Abatements Or Refunds

40A:14-93. Illegally created fire district; abatements or refunds
Upon a written application therefor, of at least 20 legal voters residing in a fire district, alleging that the fire district was not created in accordance with law, and upon a determination by the governing body that said allegation is fully supported by uncontradicted evidence and that taxes have been assessed on their property, the governing body of the municipality, by resolution, may abate and remit all of such unpaid taxes and authorize refunds of taxes paid to the taxpayers.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-94 - Formation Of New Municipalities; Abolition Of Fire District; Apportionment Of Assets And Liabilities

40A:14-94. Formation of new municipalities; abolition of fire district; apportionment of assets and liabilities
A fire district shall be deemed abolished when the municipality in which it is located shall be divided and formed into or become part of 2 or more new municipalities.

Upon such abolition the governing bodies of the new municipalities and the treasurer or custodian of the funds of said fire district shall meet at a time and place to be designated by the clerk of the new municipality wherein the fire district or greater part thereof is located. The notice of the meeting shall be served personally or by certified mail upon each member of the board of said fire district, not less than 10 days prior to the meeting. At the meeting the property of the fire district shall be apportioned between or among said new municipalities in proportion to the aggregate value of the buildings and contents of such fire district located respectively therein as ascertained from the last assessment for said fire district.

A written report of such apportionment, signed by the members of the governing bodies present at said meeting, shall be made. The report shall set forth the current assets and liabilities and the division of the money and property of the fire district. The taxpayers of the respective new municipalities shall be liable to pay their proportion of the debts, if any, of said fire district.

Upon the ascertainment of the amount of money to be paid and the property to be distributed and the manner of such payment and distribution to each municipality, the treasurer or custodian of funds of said fire district shall pay and transfer said moneys and property accordingly.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-95 - Establishment Of Junior Firemen's Auxiliary

40A:14-95. Establishment of Junior Firemen's Auxiliary
In any municipality or fire district in this State maintaining a volunteer fire department, or where there shall exist one or more incorporated volunteer fire companies affording fire protection to said municipality or fire district the membership whereof are serving under the jurisdiction of and with the consent of said municipality or fire district, it shall be lawful for the governing body of such municipality, or the board of commissioners of such fire district to provide, by ordinance or resolution, for the establishment of an auxiliary to any such volunteer fire department or company to be known as the Junior Firemen's Auxiliary.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-96 - Membership In Junior Firemen's Auxiliary, Minimum Age.

40A:14-96 Membership in Junior Firemen's Auxiliary, minimum age.

40A:14-96. No person shall be eligible for membership in the Junior Firemen's Auxiliary who is less than 14 or more than 21 years of age. Persons between the ages of 14 and 21 shall be required to obtain permission to join the auxiliary from their parents or guardian. Such permission shall be in writing and acknowledged or proved in the manner required by law for deeds to real estate to be recorded.

Amended 1999, c.318, s.1.



Section 40A:14-97 - Insurance Coverage For Members

40A:14-97. Insurance coverage for members
A fire district may provide members of a Junior Firemen's Auxiliary established as an auxiliary to a volunteer fire department or to an incorporated volunteer fire company within the fire district with the same coverage as provided for the regular volunteer firemen of the fire district under N.J.S. 40A:14-37 and 40A:14-38.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1979, c. 230, s. 4, eff. Oct. 15, 1979.



Section 40A:14-98 - Rules, Regulations Governing Junior Firemen's Auxiliary.

40A:14-98 Rules, regulations governing Junior Firemen's Auxiliary.

40A:14-98. a. The governing body of the municipality or the board of commissioners of the fire district shall, before authorizing the establishment of any Junior Firemen's Auxiliary, formulate rules and regulations to govern the activities of the auxiliary. The rules and regulations shall provide for the training of the auxiliary for eventual membership in the volunteer fire department of the municipality or fire district or in any such volunteer fire company or companies affording fire protection therein, and shall further provide that no junior fireman shall be required to perform duties which would expose him to the same degree of hazard as a regular member of a volunteer fire company.

b.If the governing body or board of commissioners, as the case may be, so provide in the rules and regulations governing the auxiliary, a junior fireman 16 years of age or older may perform non-hazardous support duties at a fire site; provided: (1) the junior fireman has been appropriately and adequately trained to perform the support duties; (2) the junior fireman is appropriately and adequately supervised in performing those support duties at the fire site; (3) the junior fireman's parent or guardian has provided written permission allowing the junior fireman to perform those support duties; and (4) the governing body or board of commissioners, as the case may be, provides insurance coverage for the junior fireman that is identical to that provided for the regular members of the volunteer fire department or fire district.

c.Activities of junior firemen under 16 years of age shall be limited to (1) attending meetings of the Junior Firemen's Auxiliary; (2) receiving instruction; (3) participating in training that does not involve fire, smoke, toxic or noxious gas, or hazardous materials or substances; and (4) observing firefighting activities, while under supervision.

amended 1999, c.318, s.2; 2011, c.56, s.1.



Section 40A:14-100 - Section 40:47-51 Of The Revised Statutes Saved From Repeal

40A:14-100. Section 40:47-51 of the Revised Statutes saved from repeal
Section 40:47-51 of the Revised Statutes is saved from repeal. [The act saved from repeal by said section, which section is now saved from repeal, provided that cities and municipalities not having a paid fire department prior to March 1, 1886 may create and maintain such a fire department and are authorized to establish said department by referendum and provide for the appointment, powers and duties of a board of fire commissioners.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-105.1 - Volunteer Firemen's Song

40A:14-105.1. Volunteer firemen's song
The song of the volunteer firemen of New Jersey shall be the words and music of the song entitled "The Volunteer" composed by Wayne Swezey.

L.1982, c. 90, s. 1, eff. July 28, 1982.



Section 40A:14-106 - County Police; Establishment

40A:14-106. County police; establishment
The governing body of any county, adopting rules for the regulation of traffic upon the county highways and roads and for the enforcement of laws pertaining thereto, by ordinance or resolution, as appropriate, may create and establish a county police department and force and provide for its maintenance, regulation and control. Except as otherwise provided by law, the governing body may appoint a chief of the department and such other members, officers and personnel as shall be deemed necessary, determine their terms of office, fix their compensation and prescribe their powers, functions and duties. The governing body shall adopt and promulgate rules and regulations for the government of the department and force and for the discipline of its members.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1978, c. 69, s. 1, eff. July 6, 1978; L.1981, c. 126, s. 1, eff. April 27, 1981.



Section 40A:14-106.1 - First Or Second Class Counties; Grant Of General Authority By Ordinance Or Resolution

40A:14-106.1. First or second class counties; grant of general authority by ordinance or resolution
The governing body of any first or second class county may, by ordinance or resolution, as appropriate, provide that the county police department and force shall have general authority, without limitation, to exercise police powers and duties as generally provided by law for police officers and law enforcement officers.

L.1978, c. 69, s. 2, eff. July 6, 1978. Amended by L.1981, c. 126, s. 2, eff. April 27, 1981; L.1981, c. 462, s. 49.



Section 40A:14-106.2 - Training For Officers; Necessity

40A:14-106.2. Training for officers; necessity
All county police departments granted general authority shall provide the same training for their officers as is provided for regular municipal police officers, and no county police officer shall operate under a grant of general authority unless and until he has received such training.

L.1981, c. 126, s. 3, eff. April 27, 1981.



Section 40A:14-106.3 - Inapplicability To County Park Police Department Or System

40A:14-106.3. Inapplicability to county park police department or system
Except as specifically provided, nothing contained in N.J.S. 40A:14-106 through N.J.S. 40A:14-117 shall apply to any county park police department or system, or the officers thereof, established pursuant to R.S. 40:37-154, R.S. 40:37-202, P.L.1976, c. 90 (C. 40:32-2.6 et seq.), P.L.1962, c. 120 (C. 40:37-95.40 et seq.), P.L.1960, c. 135 (C. 40:37-261 et seq.), or any other law; but nothing contained in this act shall be construed to limit the power of the governing body of any county which has adopted the "Optional County Charter Law" (P.L.1972, c. 154; C. 40:41A-1 et seq.) to reorganize its structure, pursuant to section 30 of P.L.1972, c. 154 (C. 40:41A-30), including, but not limited to, the conversion of any county park police system previously established into a county police department under N.J.S. 40A:14-106 through N.J.S. 40A:14-117. No member of a county park police system which has been converted into a county police department pursuant to this law shall operate under a grant of general authority unless and until he has received the training required of regular municipal police officers.

L.1981, c. 126, s. 4, eff. April 27, 1981.



Section 40A:14-106A - 45-day Filing Deadline

40A:14-106a. 45-day filing deadline
A county law enforcement officer shall not be removed from the officer's employment or position, nor suspended, fined or reduced in rank for a violation of the internal rules and regulations established for the conduct of a law enforcement unit unless a complaint charging a violation of those rules and regulations is filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. A failure to comply with this section shall require a dismissal of the complaint. The 45-day time limit shall not apply if an investigation of a law enforcement officer for a violation of the internal rules and regulations of the law enforcement unit is included directly or indirectly within a concurrent investigation of that officer for a violation of the criminal laws of this State. The 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement in this section for the filing of a complaint against an officer shall not apply to a filing of a complaint by a private individual.

L. 1988, c. 145, s. 2.



Section 40A:14-107 - General Powers Of County Police

40A:14-107. General powers of county police
The members and officers of a county police department and force, in addition to any and all other powers prescribed by law, shall have the power to enforce:

(1) All rules and regulations made and promulgated by the governing body of the county governing the use of by the public, and the welfare of the public on, county highways and roads;

(2) All provisions of chapter 171 (Sunday observances) of Title 2A of the New Jersey Statutes;

(3) All provisions of Title 39 (Motor Vehicles and Traffic Regulation) of the Revised Statutes;

(4) All provisions of Title 2C of the New Jersey Statutes; and

(5) All rules and regulations made and promulgated by the governing body of the county respecting the general health, safety and welfare of the public within the territorial limits of the county.

The said members and officers have authority to arrest for the commission of any crime anywhere in the county of their appointment; they shall also have full authority to arrest for any crimes committed in their presence which are committed anywhere within the territorial limits of the State of New Jersey.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1977, c. 438, s. 1, eff. March 2, 1978; L.1981, c. 126, s. 5, eff. April 27, 1981.



Section 40A:14-107.1 - Employee Benefits Of County Law Enforcement Officer In Lawful Exercise Of Statewide Police Powers

40A:14-107.1. Employee benefits of county law enforcement officer in lawful exercise of statewide police powers
Whenever any county police officer, county detective, sheriff's officer or investigator sheriff's office has been conferred with Statewide police powers and is acting under lawful authority beyond the territorial limits of his employing authority, he shall have all of the pension, relief, disability, workers' compensation, insurance, and other benefits enjoyed while performing duties within said employing county.

L.1977, c. 439, s. 1, eff. March 2, 1978.



Section 40A:14-108 - Hours Of Service For Uniformed Members And Officers; Referendum

40A:14-108. Hours of service for uniformed members and officers; referendum
The hours of employment of the uniformed members and officers of any county police department or force having supervision and regulation of traffic on county highways and roads or of a county park police system shall not exceed 8 continuous hours in any one day nor more than 40 hours in any one week. No such member or officer shall be required to perform any police duty which would involve more time than herein specified except in cases of emergency.

The provisions herein shall be inoperative unless and until adopted by resolution of the board of chosen freeholders or the county park police commission, as the case may be, and if the resolution so provides, this section shall remain inoperative until approved by a majority of legal voters of the county voting thereon at an election held at the next general election. Such an election shall be held when so directed but such direction shall not be made unless so made at least 40 days preceding such next general election.

The adoption thereof when submitted shall be in the form of a question to the legal voters of the county, in the manner prescribed by law, in substantially the following form on the ballot: "Shall the 8-hour day and 40-hour week plan for the county policemen (county park policemen) be adopted?" The ballot shall contain 2 squares to the left of the question, one with the word "Yes" , the other with the word "No" , respectively, to the right of the squares. The ballot shall contain instructions to the voters, to vote by marking a cross ( x ), or plus (+) or check mark ( X ) in the appropriate square according to their choice. If voting machines are used, the word "Yes" or "No" shall be equivalent to such markings, respectively. If a majority of the legal voters voting on such question at said election vote in favor of the adoption, the plan shall become operative in the county in which it was adopted to the extent thereof.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-109 - Doorman And Mechanic Have Rank Of Patrolman

40A:14-109. Doorman and mechanic have rank of patrolman
Any person employed as a county police doorman or mechanic prior to the effective date of this law shall be a member of the county police department and force with the rank of patrolman and entitled to the same salary, rights and privileges as patrolman.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-110 - Minimum Salary For County And County Park Policemen In Counties Other Than Of The First And Second Class

40A:14-110. Minimum salary for county and county park policemen in counties other than of the first and second class
Except as otherwise provided by law or whenever a higher minimum annual salary has been legally fixed by appropriate action, every county or county park policeman in a county other than of the first or second class county, shall be entitled to a minimum salary of $2,250.00.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-111 - Promotion Of Members And Officers In Certain Cases

40A:14-111. Promotion of members and officers in certain cases
In any county wherein Title 11 (Civil Service) of the Revised Statutes is not in operation, except as otherwise provided by law, a member or officer of the county police department or force shall not be promoted until he has served at least 3 years in such department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-112 - Appearance As Witness; No Loss In Compensation

40A:14-112. Appearance as witness; no loss in compensation
The board of chosen freeholders of a county, or the county park commissioners may, by resolution, provide that whenever any member of the county police department, county boulevard police system or county park police system shall be required to appear before any grand jury or at any municipal, County, Superior or Supreme Court proceeding, except in a civil action, the time during which he is so engaged shall be considered a time of assignment to, and performance of duty. When such appearance occurs during the member's assigned duty hours, he shall suffer no loss in compensation. When such appearance occurs outside his assigned duty hours he shall receive either compensatory time off from his regular duty hours or additional compensation.

L.1971, c. 197, s. eff. July 1, 1971. Amended by L.1973, c. 157, s. 1, eff. June 1, 1973.



Section 40A:14-113 - Leaves Of Absence With Pay To Certain Members And Officers

40A:14-113. Leaves of absence with pay to certain members and officers
The board of chosen freeholders of any county, by resolution, may provide for granting leaves of absence with pay not exceeding one year, to members and officers of its police department and force who shall be injured, ill or disabled from any cause, provided that the board appointed examining physician, shall certify to such injury, illness or disability.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-114 - Delay In Qualifying Because Of Military Service

40A:14-114. Delay in qualifying because of military service
Any person who has been, or shall be, appointed as a member or officer of the county police department and force while serving in the armed services of the United States, and who has been, or shall be, delayed in qualifying and becoming a member of such police department and force as a result of such service and who shall qualify and become a member or officer of such police department and force within 6 months after an honorable discharge or release under conditions other than dishonorable from such service, shall be considered for the purpose of determining his years of service, rank, grade, increase in pay or any other rights or benefits, as having qualified and to have become a member of such department and force as of the date of his appointment.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-115 - Decrease Of Force For Reasons Of Economy

40A:14-115. Decrease of force for reasons of economy
The board of chosen freeholders of any county, if they shall deem it necessary for reasons of economy, may decrease the number of members and officers of the police department or force or their grades or ranks. In case of demotion from the higher ranks, the officers or members to be so demoted shall be in the inverse order of their appointment. When the service of members or officers is terminated, such termination shall be in the inverse order of their appointment. Any member or officer who is demoted or whose service is terminated by reason of such decrease shall be placed on a special employment list, and in the case of subsequent promotions, a person so demoted shall be reinstated to his original rank, and in the case of termination of service and new appointment, prior consideration shall be given to the persons on said special employment list.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-116 - Special Compensation For Permanently Disabled Members Or Officers; Conditions

40A:14-116. Special compensation for permanently disabled members or officers; conditions
If a member or officer of a county police department or force is permanently disabled from injuries received while in the performance of his duties and the chief or authority in charge of such police department or force shall recommend that special compensation be granted and a physician, appointed by the board of chosen freeholders of the county, shall certify as to the probable permanency of such disability, the board of chosen freeholders of the county, by resolution, in their discretion, may provide for special compensation to said disabled member or officer and the amount thereof and manner of payment, either in a lump sum or by an annual allowance during such disability, but such special compensation, plus any pension paid and any award for workmen's compensation shall not exceed the salary payable at the time of the sustaining of the injuries. The board of chosen freeholders of the county shall include appropriate budget items and provide for the payment of such special compensation.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-117 - Defense For Members Or Officers In Any Action Or Legal Proceeding Arising Out Of Or Incidental To Performance Of Duties

40A:14-117. Defense for members or officers in any action or legal proceeding arising out of or incidental to performance of duties
Whenever a member or officer of a county police, or county park police, department or force is a defendant in any action or legal proceeding arising out of or incidental to the performance of his duties, the governing body of the county, or county park commission, as the case may be, shall provide said member or officer with necessary means for the defense of such action or proceeding, other than for his defense in a disciplinary proceeding instituted against him by the county or park commission, or in a criminal proceeding instituted as a result of a complaint on behalf of the county or park commission. If any such disciplinary or criminal proceeding instituted by or on complaint of the county or park commission shall be dismissed or finally determined in favor of the member or officer, he shall be reimbursed for the expense of his defense.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 165, s. 2; L.1977, c. 455, s. 1, eff. March 2, 1978.



Section 40A:14-118 - Police Force; Creation And Establishment; Regulation; Members; Chief Of Police; Powers And Duties

40A:14-118. Police force; creation and establishment; regulation; members; chief of police; powers and duties
The governing body of any municipality, by ordinance, may create and establish, as an executive and enforcement function of municipal government, a police force, whether as a department or as a division, bureau or other agency thereof, and provide for the maintenance, regulation and control thereof. Any such ordinance shall, in a manner consistent with the form of government adopted by the municipality and with general law, provide for a line of authority relating to the police function and for the adoption and promulgation by the appropriate authority of rules and regulations for the government of the force and for the discipline of its members. The ordinance may provide for the appointment of a chief of police and such members, officers and personnel as shall be deemed necessary, the determination of their terms of office, the fixing of their compensation and the prescription of their powers, functions and duties, all as the governing body shall deem necessary for the effective government of the force. Any such ordinance, or rules and regulations, shall provide that the chief of police, if such position is established, shall be the head of the police force and that he shall be directly responsible to the appropriate authority for the efficiency and routine day to day operations thereof, and that he shall, pursuant to policies established by the appropriate authority:

a. Administer and enforce rules and regulations and special emergency directives for the disposition and discipline of the force and its officers and personnel;

b. Have, exercise, and discharge the functions, powers and duties of the force;

c. Prescribe the duties and assignments of all subordinates and other personnel;

d. Delegate such of his authority as he may deem necessary for the efficient operation of the force to be exercised under his direction and supervision; and

e. Report at least monthly to the appropriate authority in such form as shall be prescribed by such authority on the operation of the force during the preceding month, and make such other reports as may be requested by such authority.

As used in this section, "appropriate authority" means the mayor, manager, or such other appropriate executive or administrative officer, such as a full-time director of public safety, or the governing body or any designated committee or member thereof, or any municipal board or commission established by ordinance for such purposes, as shall be provided by ordinance in a manner consistent with the degree of separation of executive and administrative powers from the legislative powers provided for in the charter or form of government either adopted by the municipality or under which the governing body operates.

Except as provided herein, the municipal governing body and individual members thereof shall act in all matters relating to the police function in the municipality as a body, or through the appropriate authority if other than the governing body.

Nothing herein contained shall prevent the appointment by the governing body of committees or commissions to conduct investigations of the operation of the police force, and the delegation to such committees or commissions of such powers of inquiry as the governing body deems necessary or to conduct such hearing or investigation authorized by law. Nothing herein contained shall prevent the appropriate authority, or any executive or administrative officer charged with the general administrative responsibilities within the municipality, from examining at any time the operations of the police force or the performance of any officer or member thereof. In addition, nothing herein contained shall infringe on or limit the power or duty of the appropriate authority to act to provide for the health, safety or welfare of the municipality in an emergency situation through special emergency directives.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1981, c. 266, s. 1, eff. Aug. 24, 1981.



Section 40A:14-118.1 - Municipal Police Vehicles To Be Equipped With Mobile Video Recording System.

40A:14-118.1 Municipal police vehicles to be equipped with mobile video recording system.

1.Every new or used municipal police vehicle purchased, leased, or otherwise acquired on or after the effective date of P.L.2014, c.54 (C.40A:14-118.1 et al.) which is primarily used for traffic stops shall be equipped with a mobile video recording system.

As used in this section "mobile video recording system" means a device or system installed or used in a police vehicle or worn or otherwise used by an officer that electronically records visual images depicting activities that take place during a motor vehicle stop or other law enforcement action.

L.2014, c.54, s.1.



Section 40A:14-118.2 - Rules, Regulations.

40A:14-118.2 Rules, regulations.

3.The Attorney General shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the provisions of this act.

L.2014, c.54, s.3.



Section 40A:14-122 - General Qualifications Of Members Of Police Department And Force; Temporary Appointments; Absences From Duty

40A:14-122. General qualifications of members of police department and force; temporary appointments; absences from duty
Except as otherwise provided by law, no person shall be appointed as a member of the police department and force, unless he:

(1) is a citizen of the United States;

(2) is sound in body and of good health sufficient to satisfy the board of trustees of the police and firemen's retirement system of New Jersey as to his eligibility for membership in the retirement system;

(3) is able to read, write and speak the English language well and intelligently;

(4) is of good moral character, and has not been convicted of any criminal offense involving moral turpitude.

The appointing body, officer or officers of the municipality when authorized so to do, may employ such officers and other personnel for said police department and force as temporary employees in emergencies, or for certain specified parts of the year, as needed.

Except as otherwise provided by law, any permanent member or officer of such police department and force who shall be absent from duty without just cause or leave of absence, for a continuous period of 5 days, shall cease to be a member of such police department and force.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1971, c. 443, s. 4, eff. Feb. 15, 1972.



Section 40A:14-122.1 - Requirement Of Residency In Municipality; Prohibition

40A:14-122.1. Requirement of residency in municipality; prohibition
No municipality shall pass any ordinance, resolution, rule, regulation, order or directive, making residency therein a condition of employment for the purpose of original appointment, continued employment, promotion, or for any other purpose for any member of a police department and force and any such ordinance, resolution, rule, regulation, order or directive in existence on the effective date of this act or passed hereafter shall be void and have no force or effect.

L.1972, c. 3, s. 11, eff. Feb. 15, 1972.



Section 40A:14-122.2 - Municipalities Wherein Civil Service Laws Operative; Residency Requirements

40A:14-122.2. Municipalities wherein civil service laws operative; residency requirements
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is operative, applicants for appointment to the police department and force who are not residents of the municipality shall be eligible for appointment thereto notwithstanding the provision of any statute, law, ordinance, rule or regulation to the contrary.

L.1972, c. 3, s. 12, eff. Feb. 15, 1972.



Section 40A:14-122.4 - Promotions; Preference To Resident

40A:14-122.4. Promotions; preference to resident
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is operative, promotions to positions on the police department and force shall be based upon merit as determined by suitable promotion tests for such positions, provided however that a resident shall be appointed rather than a nonresident thereof in any instance in which the resident and nonresident achieved the same final average score in such test. The preference granted by this section shall in no way diminish, reduce or affect the preferences granted to veterans pursuant to chapter 27 of Title 11 of the Revised Statutes or any other provision of law.

L.1972, c. 3, s. 14, eff. Feb. 15, 1972.



Section 40A:14-122.6 - Promotions; Preference To Residents

40A:14-122.6. Promotions; preference to residents
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is not in operation but wherein promotions to positions on the police department and force are based upon merit as determined by suitable promotion tests for such positions, a resident shall be appointed rather than a nonresident thereof in any instance in which the resident and nonresident achieved the same final average score in such test. The preference granted by this section shall in no way diminish, reduce or affect the preferences granted to veterans pursuant to any other provision of law.

L.1972, c. 3, s. 16, eff. Feb. 15, 1972.



Section 40A:14-122.7 - Continuance In Service; Persons Appointed Under Repealed Acts; Non-observance Of Residency Requirements

40A:14-122.7. Continuance in service; persons appointed under repealed acts; non-observance of residency requirements
Any person serving as a member of a police department and force pursuant to the provisions of any act repealed by this act shall continue to serve in such position and need not comply with any residency requirement which may have been a condition of his continued employment thereunder.

L.1972, c. 3, s. 17, eff. Feb. 15, 1972.



Section 40A:14-122.8 - Residency In State; Requirement For Employment

40A:14-122.8. Residency in state; requirement for employment
Every member of a police department and force shall be a resident of the State of New Jersey while serving in such position. Members appointed after the effective date of this act shall be residents of New Jersey at the time of their appointment and thereafter unless otherwise provided herein.

L.1972, c. 3, s. 18, eff. Feb. 15, 1972.



Section 40A:14-123.1 - Residence Requirements For Persons Discharged Or Released From The Military Service

40A:14-123.1. Residence requirements for persons discharged or released from the military service
Any person who has served in the armed services of the United States and been discharged or released from such service under conditions other than dishonorable within 6 months prior to making application to any municipality for appointment as a member or officer of the police department or force, may be appointed a member or officer of such police department or force if otherwise qualified notwithstanding that he was not a resident of New Jersey at the time of such application provided, at the time of making application for appointment said person signs a notice of intention and agreement to become a resident of New Jersey within 6 months from the date of appointment.

In the event such appointee fails to become a resident of New Jersey within the aforementioned 6-month period, he shall then cease to be a member or officer of said police department or force. The governing body shall cause to be served on the officer or member at least 15 days before the expiration of the period of nonresidency permitted, a notice that he is required to become a resident of New Jersey within the time mentioned, and in the event such notice is not given for the officer or member to become a resident of New Jersey the time for the officer or member to become a resident of New Jersey is extended until such notice is given.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 3, s. 19, eff. Feb. 15, 1972.



Section 40A:14-123.1A - Police Departments; Priority Of Eligibility For Initial Appointment; Preference, Certain.

40A:14-123.1a Police departments; priority of eligibility for initial appointment; preference, certain.

2. a. In any municipality of this State, before any person shall be appointed as a member of the police department and force, the appointing authority may classify all the duly qualified applicants for the position or positions to be filled in the following classes:

I. Residents of the municipality.

II. Other residents of the county in which the municipality is situate.

III. Other residents of the State.

IV. All other qualified applicants.

Within each such classification duly qualified applicants who are veterans shall be accorded all such veterans' preferences as are provided by law. Persons discharged from the service within 6 months prior to making application to such municipality who fulfill the requirements of N.J.S.40A:14-123.1, and who, thereby, are entitled to appointment notwithstanding their failure to meet the New Jersey residency requirement at the time of their initial application, shall be placed in Class III.

Preference in appointment second to that accorded to veterans pursuant to current law but superseding that accorded non-veterans shall be accorded all duly qualified applicants whose natural or adoptive parent was killed in the lawful discharge of official duties while serving as a law enforcement officer in any law enforcement agency in the State at any time prior to the closing date for the filing of an application, provided that required documentation is submitted with the application by the closing date. This paragraph shall not, however, be applicable if the municipality has entered into a consent decree with the United States Department of Justice concerning the hiring practices of the municipality.

When a veteran and a non-veteran whose parent was killed in the lawful discharge of official duties while serving as a law enforcement officer in any law enforcement agency in the State are duly qualified applicants for a position, first preference shall be given to the veteran.

As used in this section, "law enforcement officer" means any person who is employed as a permanent full-time member of an enforcement agency, who is statutorily empowered to act for the detection, investigation, arrest and conviction of persons violating the criminal laws of this State and statutorily required to successfully complete a training course approved, or certified as being substantially equivalent to such an approved course, by the Police Training Commission pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.); and "law enforcement agency" means a department, division, bureau, commission, board or other authority of the State or of any political subdivision thereof which has by statute or ordinance the responsibility of detecting and enforcing the general criminal laws of this State.

b.In any municipality which classifies qualified applicants pursuant to subsection a. of this section, the appointing authority shall first appoint all those in Class I and then those in each succeeding class in the order above listed, and shall appoint a person or persons in any such class only to a vacancy or vacancies remaining after all qualified applicants in the preceding class or classes have been appointed or have declined an offer of appointment.

c.In any such municipality operating under the provisions of Title 11A of the New Jersey Statutes, the classes of qualified applicants defined in subsection a. of this section shall be considered as separate and successive lists of eligibles, and the Civil Service Commission shall, when requested to certify eligibles for positions specified in this section, make such certifications from said classes separately and successively, and shall certify no persons from any such class until all persons in the preceding class or classes have been appointed or have declined offers of appointment.

d.This section shall apply only to initial appointments and not to promotional appointments of persons already members of the police department.

e.In making temporary appointments the appointing authority may utilize the classifications set forth in subsection a. of this section, and shall classify accordingly all duly qualified applicants for the positions to be temporarily filled.

L.1976, c.132, s.2; amended 2005, c.290, s.2; 2008, c.29, s.98.



Section 40A:14-127 - Age Requirements

40A:14-127. Age requirements
Except as otherwise herein provided, no person shall be appointed as a member or officer of the police department or force in any municipality who is under 21 or over 35 years of age.

In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is operative, any person who shall have met the age requirements herein at the announced closing date of a civil service examination for the position, shall be considered within the age requirements while the civil service list promulgated as a result of that examination is in effect.

Nothing herein contained shall affect the employment or continuance in office of any person as a permanent policeman, employed by said municipality prior to the adoption of the ordinance, creating and establishing a paid police department or force.

The provisions of this section are subject to chapter 98 of the laws of 1944 (C. 38:23A-2) relating to maximum age limits for persons serving in the armed forces of the United States as therein provided.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-127.1 - Reappointment Of Certain Law Enforcement Officers.

40A:14-127.1 Reappointment of certain law enforcement officers.

1. a. Notwithstanding the provisions of any other law to the contrary, any former State trooper, sheriff's officer or deputy, or county or municipal police officer who has separated from service voluntarily or involuntarily other than by removal for cause on charges of misconduct or delinquency, shall be deemed to meet the maximum age requirement for appointment established by N.J.S.40A:14-127, if his actual age, less the number of years of his previous service as a law enforcement officer, would meet the maximum age requirement established by said section, but no person may be appointed who is over the age of 45 as of the date of his reappointment; except that in the case of a State trooper, sheriff's officer or deputy, or county or municipal police officer whose separation from service was involuntary due to a lay-off or reduction in force, such person shall be deemed to meet the maximum age requirement for appointment by complying with the procedure established hereinbefore without regard to his actual age at the time of reappointment.

b.For the purposes of meeting the maximum age requirement for appointment established by N.J.S.40A:14-127 and for the purpose of taking any civil service examination for appointment as a municipal police officer, the Civil Service Commission, for good cause shown, may deem an individual a former State trooper, sheriff's officer or deputy, or county or municipal police officer in accordance with subsection a. of this section, even though that individual's separation from current service will not occur except upon a new appointment.

L.1979, c.461, s.1; amended 1980, c.41, s.1; 1991, c.492, s.1; 1993, c.319; 2008, c.29, s.99.



Section 40A:14-127.2 - Other Qualifications

40A:14-127.2. Other qualifications
2. No former State trooper, sheriff's officer or deputy, or county or municipal policeman who meets the age requirements for reappointment under the provisions of section 1 of P.L.1979, c.461 (C.40A:14-127.1) shall be exempt from meeting the general qualifications for appointment provided in N.J.S.40A:14-122.

L.1979,c.461,s.2; amended 1991,c.492,s.2.



Section 40A:14-127.3 - Rate Of Pension Contributions

40A:14-127.3. Rate of pension contributions
3. The Board of Trustees of the Police and Firemen's Retirement System of New Jersey shall accept as a member of the retirement system any policeman otherwise eligible for membership appointed pursuant to section 1 of P.L.1979, c.461 (C.40A:14-127.1), provided that he shall contribute to the retirement system at a rate based on his current age at the time of reenrollment; except that in the case where reappointment occurs within two years following the person's separation and such person has not withdrawn his contributions from the retirement system pursuant to section 11 of P.L.1944, c.255 (C.43:16A-11), the person's rate of contribution upon reappointment shall be the same as it was at the time of separation.

L.1979,c.461,s.3; amended 1980,c.41,s.2; 1991,c.492,s.3.



Section 40A:14-128 - Indeterminate Term Of Office

40A:14-128. Indeterminate term of office
Except as otherwise provided by law, in any municipality having permanent members and officers of a police department and force, the employment of said members and officers shall be indeterminate and continuous during good behavior and efficiency.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1971, c. 443, s. 5, eff. Feb. 15, 1972.



Section 40A:14-129 - Promotion Of Members And Officers In Certain Municipalities

40A:14-129. Promotion of members and officers in certain municipalities
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is not in effect, and except in cities of the first and second class, a promotion of any member or officer of the police department or force to a superior position shall be made from the membership of such department or force. Due consideration shall be given to the member or officer so proposed for the promotion, to the length and merit of his service and preference shall be given according to seniority in service.

No person shall be eligible for promotion to be a superior officer unless he shall have previously served as a patrolman in such department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-130 - Promotion Of Members And Officers In Certain Cases

40A:14-130. Promotion of members and officers in certain cases
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is not in operation, except as otherwise provided by law, a member or officer of the municipal police department or force shall not be promoted until he has served at least 3 years in such department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-131 - Minimum Salary For Policemen In Municipalities Located In Counties Other Than Of The First Or Second Class

40A:14-131. Minimum salary for policemen in municipalities located in counties other than of the first or second class
Except as otherwise provided by law or whenever a higher minimum annual salary has been legally fixed by appropriate action, every municipal policeman in a municipality located in a county other than a first or second class county, shall be entitled to a minimum annual salary of $2,250.00.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-132 - Hours Of Service For Uniformed Members And Officers; Referendum

40A:14-132. Hours of service for uniformed members and officers; referendum
The hours of employment of the uniformed members and officers of the police department and force in any municipality shall not exceed 8 continuous hours in any one day nor more than 40 hours in any one week. No such member or officer shall be required to perform any police duty which would involve more time than herein specified except in cases of emergency.

The provisions herein shall be inoperative unless and until adopted by ordinance of the governing body of the municipality and, if the ordinance so provides, this section shall remain inoperative until approved by a majority of legal voters of the municipality voting thereon at an election held at the next general election. Such an election shall be held when so directed but such direction shall not be made unless so made at least 40 days preceding such next general election.

Upon the filing with the governing body of the municipality a petition for the submission of the question signed by at least 20% of the legal voters of the municipality, the governing body shall adopt an ordinance with a provision that it shall be inoperative until approved by a majority of legal voters of the municipality voting thereon in the same manner as in the case of the adoption of such an ordinance and providing for such submission where no such petition is submitted.

The adoption thereof when submitted shall be in the form of a question to the legal voters of the municipality in the manner prescribed by law, in substantially the following form on the ballot: "Shall the 8-hour day and 40-hour week plan for the municipal policemen be adopted?" The ballot shall contain 2 squares to the left of the question, one with the word "Yes" , the other with the word "No" , respectively, to the right of the squares. The ballot shall contain instructions to the voters to vote by marking a cross ( x ), or plus (+) or check mark ( X ) in the appropriate square according to their choice. If voting machines are used the word "Yes" or "No" shall be equivalent to such markings, respectively. If a majority of the legal voters voting on such question at said election vote in favor of the adoption, the plan shall become operative in the municipality in which it was adopted to the extent thereof.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-133 - Days Of Employment And Days Off; Emergency

40A:14-133. Days of employment and days off; emergency
The days of employment of any member or officer of the police department or force, including any officer having supervision or regulation of traffic upon county roads, parks and parkways shall not exceed 6 days in any one week, except in cases of emergency the officer, board or official in charge of such police department or force shall have authority to retain on duty any member or officer during the period of the emergency, but in any such case and within 12 months thereafter, such member or officer shall be given a day off for each extra day so served by him during the emergency.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-134 - Certain Emergencies; Compensation

40A:14-134. Certain emergencies; compensation
"Emergency" as used herein shall include any unusual conditions caused by any circumstances or situation including shortages in the personnel of the police department or force caused by vacancies, sickness or injury, or by the taking of accrued vacation or sick leave or both, whereby the safety of the public is endangered or imperiled, as shall be determined within the sole discretion of the officer, board or official having charge of the police department or force in any municipality.

In any municipality in which the officer, board or official having charge or control of the police department or force has authority, in times of any such emergency to summon and keep on duty any paid members of the police department or force for a period or periods of time in excess of the hours of ordinary duty, the governing body may provide compensation for some or all of such emergency duty by any such policeman at his prevailing wage, or at a rate not in excess of 1 1/2 times his prevailing hourly wage rate, which compensation shall be in lieu of any compensatory time off otherwise due for the emergency duty so compensated.

The governing body of the municipality may, if necessary, make emergency appropriations to provide funds for the payment of such compensation as provided by law.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 121, s. 2, eff. Aug. 9, 1972.



Section 40A:14-135 - Appearance As Witness; No Loss In Compensation

40A:14-135. Appearance as witness; no loss in compensation
The governing body of any municipality may, by ordinance, provide that whenever any member of the police department or force shall be required to appear before any grand jury or at any municipal, County, Superior or Supreme Court proceeding, except in a civil action, the time during which he is so engaged shall be considered a time of assignment to, and performance of duty. When such appearance occurs during the member's assigned duty hours, he shall suffer no loss in compensation. When such appearance occurs outside his assigned duty hours, he shall receive either compensatory time off from his regular duty hours or additional compensation.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1973, c. 157, s. 2, eff. June 1, 1973.



Section 40A:14-136 - Leave Of Absence Without Pay; Retention Of Pension And Retirement Benefits

40A:14-136. Leave of absence without pay; retention of pension and retirement benefits
Leave of absence without pay may be granted by the authority in charge, to a member or officer of a municipal police department or force, in order that his services may be made available to the State or a county, or to a State or county department or agency. A request for a leave of absence shall be made in writing by the member or officer and the State or county, or the State or county department or agency, desiring his service, but no such leave of absence shall be used to displace an incumbent. Any such leave of absence shall not be for more than one year, but may be extended, in the same manner as originally granted, but in the aggregate, shall not exceed 5 years. Neither membership in the municipal police department or force, nor pension or retirement rights shall be affected by such leaves of absence, but pension contributions shall be payable notwithstanding such leaves of absence. Upon the expiration of any such leave of absence, the member or officer shall return to his original duties and resume his office, position or employment with the said department or force and be entitled to all salary adjustments, increments, seniority and pension rights, as if no leave had been granted.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-137 - Leaves Of Absence With Pay To Certain Members And Officers

40A:14-137. Leaves of absence with pay to certain members and officers
The governing body of any municipality, by ordinance, may provide for granting leaves of absence with pay not exceeding one year, to members and officers of its police department and force who shall be injured, ill or disabled from any cause, provided that the examining physician appointed by said governing body, shall certify to such injury, illness or disability.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-137.1 - Policemen Or Firemen; Accrued Vacation Pay; Payment Upon Death Or Retirement

40A:14-137.1. Policemen or firemen; accrued vacation pay; payment upon death or retirement
The governing body of any municipality having a paid police or fire department shall be authorized, upon the death or retirement in good standing of any permanent member of such municipal police department or paid fire department occurring on or after the effective date of this act, to cause to be paid to him or his estate the full amount of any vacation pay accrued but unpaid at the time of his death or retirement. In the event that such vacation credit shall be calculated in terms of days off, the governing bodies shall pay for the same at the prevailing wage of the member at the time of death or retirement.

L.1971, c. 458, s. 1, eff. Feb. 29, 1972.



Section 40A:14-138 - Delay In Qualifying Because Of Military Service

40A:14-138. Delay in qualifying because of military service
Any person who has been, or shall be, appointed as a member or officer of the municipal police department or force while serving in the armed services of the United States, and who has been, or shall be, delayed in qualifying and becoming a member of such police department or force as a result of such service and who shall qualify and become a member or officer of such police department or force within 6 months after an honorable discharge or release under conditions other than dishonorable from such service, shall be considered for the purpose of determining his years of service, rank, grade, increase in pay or any other rights or benefits, as having qualified and to have become a member of such department or force as of the date of his appointment.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-139 - Clerks

40A:14-139. Clerks
The governing body of any municipality, in their discretion, by ordinance, may provide for the appointment of a clerk for the police department or force and in any such ordinance shall prescribe his powers, functions and duties and fix the amount of his compensation, which shall be payable in the same manner as in the case of other members of the police department or force. The clerk when so appointed shall become a member of the municipal police department or force and be entitled to all the rights and privileges as such member.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-140 - Drivers And Attendants Of Police Vehicles; Other Personnel

40A:14-140. Drivers and attendants of police vehicles; other personnel
The governing body of any municipality, by ordinance, may provide for the appointment of drivers and attendants of police vehicles and for the appointment of electrical equipment servicemen, janitors and matrons for said department or force, and upon their appointments they shall become members thereof.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-141 - Chaplains

40A:14-141. Chaplains
The governing body of any municipality, by ordinance, may provide for the appointment of one or more chaplains to the police department or force. Any person appointed as chaplain shall be an ordained clergyman in good standing in the religious body from which he is selected. Said chaplain shall become a member of the municipal police department or force with or without rank and salary as specified in the ordinance. His salary, if any, shall be fixed by the governing body of the municipality and payable in the same manner as in the case of other members of the police department or force.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1977, c. 409, s. 1, eff. Feb. 23, 1978.



Section 40A:14-142 - Municipal Prison Keepers

40A:14-142. Municipal prison keepers
In any municipality having a municipal prison the governing body, by ordinance, may provide for the appointment of a prison keeper and upon such appointment he shall become a member of the police department or force of said municipality.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-143 - Decrease Of Force For Reasons Of Economy

40A:14-143. Decrease of force for reasons of economy
The governing body of any municipality, if they shall deem it necessary for reasons of economy, may decrease the number of members and officers of the police department or force or their grades or ranks. In case of demotion from the higher ranks, the officers or members to be so demoted shall be in the inverse order of their appointment. When the service of members or officers is terminated, such termination shall be in the inverse order of their appointment. Any member or officer who is demoted or whose service is terminated by reason of such decrease shall be placed on a special employment list, and in the case of subsequent promotions, a person so demoted shall be reinstated to his original rank and in the case of termination of service and new appointment, prior consideration shall be given to the persons on said special employment list.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-144 - Temporary Appointments

40A:14-144. Temporary appointments
When any member or officer of the police department or force of any municipality is granted a leave of absence pursuant to any law authorizing the granting of leaves of absence to persons entering the military service of the United States, or of this State, the appointing authority may make a temporary appointment to the position held by said person and such temporary appointee shall not be obligated to contribute to any pension fund, nor shall he acquire any pension or tenure rights or civil service status.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-145 - Appointment Of Temporary Members And Officers; General Qualifications; Termination Of Employment

40A:14-145. Appointment of temporary members and officers; general qualifications; termination of employment
In any municipality wherein Title 11 (Civil Service) of the Revised Statutes is in operation, and a vacancy occurs in the police department or force by reason of the granting of a leave of absence, as provided by law, the appointing authority shall certify to the Civil Service Commission the reason for such vacancy, the name of the person and his office or position.

The appointing authority may fill temporarily such office or position by the appointment of any person who:

(1) is over 21 and under 45 years of age;

(2) is a citizen of the United States and a resident of New Jersey;

(3) is able to read, write and speak the English language well and intelligently;

(4) is of good moral character; and

(5) has not been convicted of any criminal offense involving moral turpitude.

Such temporary employment shall terminate upon the date the appointee's predecessor returns to his duties, or when it is determined that said predecessor will not return, or sooner, when deemed advisable by said appointing authority.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 3, s. 20, eff. Feb. 15, 1972.



Section 40A:14-146.1 - Security Officers

40A:14-146.1. Security officers
In any city of the first class, the governing body may create the title of security officers under the classified service of civil service, and may appoint and commission as many security officers as it may deem necessary to patrol the grounds, buildings and other areas and facilities of all schools, libraries, museums, hospitals, housing projects, municipal parks and municipal buildings, owned or leased by such municipality. The municipality shall organize such security officers into a separate division or unit of its police department or force, and they shall have all the powers conferred by law on police officers or constables in the enforcement of the laws of this State, and the apprehension of offenders. Security officers shall be subject to and receive training in the same manner as other members of the municipal police force.

Those individuals who are employed in cities of the first class under the title of housing guard or housing patrolman that have been appointed in accordance with Title 11 (Civil Service) on October 2, 1969 shall be eligible for appointment under the title of security officer and shall be so certified to the Civil Service Commission without the requirement of a civil service examination. Such persons shall, from said date, hold their positions or employments subject to and in accordance with the provisions of Title 11 (Civil Service) of the Revised Statutes.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-146.2 - Current Housing Guards, Patrolmen

40A:14-146.2 Current housing guards, patrolmen
Notwithstanding any provision of law to the contrary relating to the qualification required for appointment to any municipal police force, any person holding position of employment as a housing guard or housing patrolman on the effective date of this act in any city of the second class with a population of more than 140,000 inhabitants, according to the 1970 federal census, in any county of the second class or in any city of the second class with a population of more than 52,000 but less than 55,000 inhabitants, according to the 1980 federal census, in a county of the second class on the effective date of this 1985 amendatory and supplementary act, who was appointed to such position of employment after examination in accordance with the provisions of Title 11 (Civil Service) of the Revised Statutes, may be appointed by any such city under the title of housing police officer and shall be certified as such by the Civil Service Commission without further examination. Such person shall, from the effective date of this act, hold his position of employment subject to and in accordance with the provisions of Title 11 (Civil Service) of the Revised Statutes.

L. 1975, c. 189, s. 1, eff. Aug. 16, 1975. Amended by L. 1985, c. 52, s. 1, eff. Feb. 21, 1985.



Section 40A:14-146.2A - New Appointees

40A:14-146.2a. New appointees
Any person appointed to the position of housing guard or housing patrolman after the effective date of this 1985 amendatory and supplementary act shall be appointed to that position of employment after examination in accordance with the provisions of Title 11 of the Revised Statutes and shall hold that position of employment subject to and in accordance with the provisions of Title 11 of the Revised Statutes. In addition, these persons shall be citizens of the United States, sound in body and in good health, able to read, write and speak English, of good moral character and free of any conviction of an offense involving moral turpitude.

L. 1985, c. 52, s. 2, eff. Feb. 21, 1985.



Section 40A:14-146.3 - Police Powers

40A:14-146.3. Police powers
a. Any officer appointed pursuant to section 1 of P.L. 1975, c. 189 (C. 40A:14-146.2) in any city of the second class with a population of more than 140,000 inhabitants, according to the 1970 federal census, or in any city of the second class with a population of more than 52,000 but less than 55,000 inhabitants, according to the 1980 federal census, in a county of the second class, or b. any person appointed pursuant to section 2 of P.L. 1985, c. 52 (C. 40A:14-146.2a) in any city of the second class with a population of more than 140,000 inhabitants, according to the 1970 federal census, in a county of the second class or in any city of the second class with a population of more than 52,000 but less than 55,000 inhabitants, according to the 1980 federal census, in a county of the second class, who shall have successfully completed the minimum number of hours required for full-time police officers to complete the police training course or program approved by the Police Training Commission in arrest, search and seizure, criminal law, the use of deadly force, and any other course required by the Police Training Commission and who shall annually qualify in the use of a revolver or similar weapon, shall have all the powers conferred by law on police officers in the enforcement of the laws of this State or municipal ordinances, including the power to apprehend offenders.

L. 1975, c. 189, s. 2, eff. Aug. 16, 1975. Amended by L. 1985, c. 52, s. 3, eff. Feb. 21, 1985; L. 1985, c. 439, s. 1.



Section 40A:14-146.4 - Retirement System Membership

40A:14-146.4. Retirement system membership
Any housing guard or housing patrolman on the effective date of this act appointed as a housing police officer pursuant to the provisions thereof shall be retained in the retirement system of which he is then a member, notwithstanding the provisions of P.L.1944, c. 255, s. 3 (C. 43:16A-3).

L.1975, c. 189, s. 3, eff. Aug. 16, 1975.



Section 40A:14-146.6 - Identification Card, Badge Or Other Identifying Insignia; Special Law Enforcement Officers; Differentiation From Regular Police

40A:14-146.6. Identification card, badge or other identifying insignia; special law enforcement officers; differentiation from regular police
Any other law to the contrary notwithstanding, the identification card, badge or other identifying insignia of any person who serves as a special policeman, auxiliary policeman, civil defense worker, or who performs under the law any special police or law enforcement function in the State or any of its political subdivisions, shall clearly state the name of the agency by which any such person is employed and shall clearly distinguish any such person from the members of any regular and permanent State, county or municipal police department.

L.1977, c. 131, s. 1.



Section 40A:14-146.7 - Violations; Penalty

40A:14-146.7. Violations; penalty
Any person who violates the provisions of this act shall be a disorderly person.

L.1977, c. 131, s. 2.



Section 40A:14-146.8 - Short Title

40A:14-146.8. Short title
This act shall be known and may be cited as the "Special Law Enforcement Officers' Act."

L. 1985, c. 439, s. 1, eff. Jan. 13, 1986.



Section 40A:14-146.9 - Definitions.

40A:14-146.9 Definitions.

2.As used in this act:

a."Commission" means the Police Training Commission established in the Department of Law and Public Safety pursuant to section 5 of P.L. 1961, c. 56 (C. 52:17B-70);

b."Emergency" means any sudden, unexpected or unforeseeable event requiring the immediate use or deployment of law enforcement personnel as shall be determined by the chief of police, or in the absence of the chief, other chief law enforcement officer or the mayor or the mayor's designee or, in the case of a county, the county executive or freeholder director or designee, as appropriate, to whom the authority of designating an "emergency" has been prescribed by local ordinance or resolution, as appropriate. Vacations, shortages in police personnel caused by vacancies unfilled by the appointing authority for more than 60 days, or any other condition which could reasonably have been anticipated or foreseen shall not constitute an "emergency" for the purposes of this act; but an "emergency" may continue for the purposes of this act when a vacancy remains unfilled for more than 60 days and when, on application of the appointing authority, the county prosecutor grants an extension for one or more additional 60-day periods upon a showing by the appointing authority of a diligent, good faith effort to fill the vacancy;

c."Local unit" means any municipality or county having established a regular police force pursuant to law;

d."Population" means the population of the resort municipality shown in the last federal decennial census;

e."Public entity" means the State and any county, municipality, district, public authority, public agency and any other political subdivision or public body in the State;

f."Resort municipality" means a municipality which, because of its recreational or entertainment characteristics or facilities or its close proximity to such characteristics or facilities, experiences a substantial increase during the seasonal period in the number of persons visiting or temporarily residing there;

g."Seasonal period" means any one period of four consecutive months during the calendar year, except with regard to a resort municipality bordering on the Atlantic ocean, in which case, "seasonal period" means one period of six consecutive months during the calendar year;

h."Special law enforcement officer" means any person appointed pursuant to this act to temporarily or intermittently perform duties similar to those performed regularly by members of a police force of a local unit, or to provide assistance to a police force during unusual or emergency circumstances, or at individual times or during regular seasonal periods in resort municipalities.

L.1985, c.439, s.2; amended 1987, c.96, s.1; 2013, c.21, s.2.



Section 40A:14-146.10 - Special Law Enforcement Officers.

40A:14-146.10 Special law enforcement officers.

3. a. Any local unit may, as it deems necessary, appoint special law enforcement officers sufficient to perform the duties and responsibilities permitted by local ordinances authorized by N.J.S. 40A:14-118 or ordinance or resolution, as appropriate, authorized by N.J.S.40A:14-106 and within the conditions and limitations as may be established pursuant to this act.

b.No person may be appointed as a special law enforcement officer unless the person:

(1)Is a resident of this State during the term of appointment;

(2)Is able to read, write and speak the English language well and intelligently and has a high school diploma or its equivalent;

(3)Is sound in body and of good health;

(4)Is of good moral character;

(5)Has not been convicted of any offense involving dishonesty or which would make him unfit to perform the duties of his office;

(6)Has successfully undergone the same psychological testing that is required of all full-time police officers in the municipality or county or, with regard to a special law enforcement officer hired for a seasonal period by a resort municipality which requires psychological testing of its full-time police officers, has successfully undergone a program of psychological testing approved by the commission.

c.Every applicant for the position of special law enforcement officer appointed pursuant to this act shall have fingerprints taken, which fingerprints shall be filed with the Division of State Police and the Federal Bureau of Investigation.

d.No person shall be appointed to serve as a special law enforcement officer in more than one local unit at the same time, nor shall any permanent, regularly appointed full-time police officer of any local unit be appointed as a special law enforcement officer in any local unit. No public official with responsibility for setting law enforcement policy or exercising authority over the budget of the local unit or supervision of the police department of a local unit shall be appointed as a special law enforcement officer.

e.Before any special law enforcement officer is appointed pursuant to this act, the chief of police, or, in the absence of the chief, other chief law enforcement officer of the local unit shall ascertain the eligibility and qualifications of the applicant and report these determinations in writing to the appointing authority.

f.Any person who at any time prior to his appointment had served as a duly qualified, fully-trained, full-time officer in any municipality or county of this State and who was separated from that prior service in good standing, shall be eligible to serve as a special law enforcement officer consistent with guidelines promulgated by the commission. The training requirements set forth in section 4 of this act may be waived by the commission with regard to any person eligible to be appointed as a special law enforcement officer pursuant to the provisions of this subsection.

L.1985, c.439, s.3; amended 2013, c.21, s.3.



Section 40A:14-146.11 - Training; Classifications.

40A:14-146.11 Training; classifications.

4. a. No person may commence his duties as a special law enforcement officer unless he has successfully completed a training course approved by the commission and no special law enforcement officer may be issued a firearm unless he has successfully completed the basic firearms course approved by the commission for permanent, regularly appointed police and annual requalification examinations as required by subsection b. of section 7 of this act. There shall be two classifications for special police officers. The commission shall prescribe by rule or regulation the training standards to be established for each classification. Training may be in a commission approved academy or in any other training program which the commission may determine appropriate. The classifications shall be based upon the duties to be performed by the special law enforcement officer as follows:

(1)Class One. Officers of this class shall be authorized to perform routine traffic detail, spectator control and similar duties. If authorized by ordinance or resolution, as appropriate, Class One officers shall have the power to issue summonses for disorderly persons and petty disorderly persons offenses, violations of municipal ordinances and violations of Title 39 of the Revised Statutes. The use of a firearm by an officer of this class shall be strictly prohibited and no Class One officer shall be assigned any duties which may require the carrying or use of a firearm.

(2)Class Two. Officers of this class shall be authorized to exercise full powers and duties similar to those of a permanent, regularly appointed full-time police officer. The use of a firearm by an officer of this class may be authorized only after the officer has been fully certified as successfully completing training as prescribed by the commission.

b.The commission may, in its discretion, except from the requirements of this section any person who demonstrates to the commission's satisfaction that he has successfully completed a police training course conducted by any federal, state or other public or private agency, the requirements of which are substantially equivalent to the requirements of this act.

c.The commission shall certify officers who have satisfactorily completed training programs and issue appropriate certificates to those officers. The certificate shall clearly state the category of certification for which the officer has been certified by the commission.

d.All special law enforcement officers appointed and in service on the effective date of this act may continue in service if within 24 months of the effective date of this act they will have completed all training and certification requirements of this act.

L.1985, c.439, s.4; amended 2013, c.21, s.4.



Section 40A:14-146.12 - Uniforms

40A:14-146.12. Uniforms
Every special law enforcement officer prior to the commencement of his duties shall be furnished with a uniform which shall identify the officer's function. The uniform shall include, but not be limited to, a hat and appropriate badges which shall bear an identification number or name tag and the name of the local unit in which the officer is employed. The uniform shall also include an insignia issued by the commission which clearly indicates the officer's status as a special law enforcement officer and the type of certification issued pursuant to section 4 of this act. Within six months following the effective date of this act the commission shall issue the insignia. All special law enforcement officers prior to the commencement of duties shall be in uniform properly displaying the appropriate insignia. Nothing in this section shall preclude the designation on an insignia to read either "special police" or "special law enforcement officer."

L. 1985, c. 439, s. 5.



Section 40A:14-146.13 - Fees

40A:14-146.13. Fees
a. Except as specified in subsection b. of this section, a local unit may charge a reasonable fee as may be fixed by the governing body for equipment and uniforms supplied pursuant to this act, but may not charge a fee for the costs of training or issuing a certificate of appointment. The local unit shall not be required to compensate a special law enforcement officer for time spent in training;

b. In addition to charging a reasonable fee as fixed by the governing body for equipment and uniforms supplied pursuant to this act, a local unit with a population in excess of 300,000, according to the 1980 federal decennial census, may charge a fee for the costs of training and for the administrative costs of issuing a certificate of appointment for a special law enforcement officer whose duties consist solely of performing public safety functions for a private employer.

L. 1985, c. 439, s.6; amended by L. 1987, c. 96, s. 2.



Section 40A:14-146.14 - Special Law Enforcement Officers, Appointment, Term, Regulations

40A:14-146.14. Special law enforcement officers, appointment, term, regulations
a. Special law enforcement officers may be appointed for terms not to exceed one year, and the appointments may be revoked by the local unit for cause after adequate hearing, unless the appointment is for four months or less, in which event the appointment may be revoked without cause or hearing. Nothing herein shall be construed to require reappointment upon the expiration of the term. The special law enforcement officers so appointed shall not be members of the police force of the local unit, and their powers and duties as determined pursuant to this act shall cease at the expiration of the term for which appointed.

b. No special law enforcement officer may carry a firearm except while engaged in the actual performance of the officer's official duties and when specifically authorized by the chief of police, or, in the absence of the chief, other chief law enforcement officer of the local unit to carry a firearm and provided that the officer has satisfactorily completed the basic firearms course required by the commission for regular police officers and annual requalification examinations as required for permanent, regularly appointed full-time officers in the local unit.

A special law enforcement officer shall be deemed to be on duty only while he is performing the public safety functions on behalf of the local unit pursuant to this act and when he is receiving compensation, if any, from the local unit at the rates or stipends as shall be established by ordinance. A special law enforcement officer shall not be deemed to be on duty for purposes of this act while performing private security duties for private employers, which duties are not assigned by the chief of police, or, in the absence of the chief, other chief law enforcement officer of the local unit, or while receiving compensation for those duties from a private employer. A special law enforcement officer may, however, be assigned by the chief of police or, in the absence of the chief, other chief law enforcement officer, to perform public safety functions for a private entity if the chief of police or other chief law enforcement officer supervises the performance of the public safety functions. If the chief of police or other chief law enforcement officer assigns the public safety duties and supervises the performance of those duties, then, notwithstanding that the local unit is reimbursed for the cost of assigning a special law enforcement officer at a private entity, the special law enforcement officer shall be deemed to be on duty.

The reimbursement for the duties of a special law enforcement officer, which is made to a municipality with a population in excess of 300,000, according to the 1980 federal decennial census, may be by direct payments from the employer to the special law enforcement officer, provided that records of the hours worked are forwarded to and maintained by the chief of police or other chief law enforcement officer responsible for assigning the special law enforcement officer those public safety duties.

Any firearm utilized by a special law enforcement officer shall be returned at the end of the officer's workday to the officer in charge of the station house, unless the firearm is owned by the special law enforcement officer and was acquired in compliance with a condition of employment established by the local unit. Any special law enforcement officer first appointed after the effective date of this act shall only use a firearm supplied by the local unit. No such special police officer shall carry a revolver or other similar weapon when off duty; but if any such special police officer appointed by the governing body of any municipality having a population in excess of 300,000, according to the 1980 federal census, who is a resident of the municipality and is employed as a special police officer at least 35 hours per week, or less at the discretion of the chief of police and mayor, shall, at the direction of the chief of police, have taken and successfully completed a firearms training course administered by the Police Training Commission, pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), and has successfully completed within three years of the effective date of P.L.1985, c.45 or three years of the date of appointment of the special police officer, whichever is later, 280 hours of training in arrest, search and seizure, criminal law, and the use of deadly force, and shall annually qualify in the use of a revolver or similar weapon, said special police officer shall be permitted to carry a revolver or other similar weapon when off duty within the municipality where he is employed. Specific authorization shall be in the form of a permit which shall not be unreasonably withheld, which is subject to renewal annually and may be revoked at any time by the chief of police. The permit shall be on the person of the special police officer whenever a revolver or other similar weapon is carried off duty. No permit shall be issued until the special police officer has successfully completed all training courses required under this section. Any training courses completed by a special police officer under the direction of the chief of police in a school and a curriculum approved by the Police Training Commission, pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.), shall be credited towards the 280 hours of training required to be completed by this section. Any training required by this section shall commence within 90 days of the effective date of P.L.1985, c.45 or within 90 days of the date of the appointment of the special police officer, whichever is later.

c. A special law enforcement officer shall be under the supervision and direction of the chief of police or, in the absence of the chief, other chief law enforcement officer of the local unit wherein the officer is appointed, and shall perform his duties only in the local unit except when in fresh pursuit of any person pursuant to chapter 156 of Title 2A of the New Jersey Statutes or when authorized to perform duties in another unit pursuant to a mutual aid agreement enacted in accordance with section 1 of P.L.1976, c.45 (C.40A:14-156.1).

d. The officer shall comply with the rules and regulations applicable to the conduct and decorum of the permanent, regularly appointed police officers of the local unit, as well as any rules and regulations applicable to the conduct and decorum of special law enforcement officers.

e. Notwithstanding any provision of P.L.1985, c.439 (C.40A:14-146.8 et seq.) to the contrary, a special law enforcement officer may travel through another local unit to reach a noncontiguous area of the local unit in which his appointment was issued or to transport persons to and from a correctional facility.

L.1985,c.439,s.7; amended 1987,c.96,s.3; 1991,c.46,s.1.



Section 40A:14-146.15 - Powers.

40A:14-146.15 Powers.

8.The chief of police, or, in the absence of the chief, other chief law enforcement officer of the local unit wherein the officer is appointed, may authorize special law enforcement officers when on duty to exercise the same powers and authority as permanent, regularly appointed police officers of the local unit, including, but not limited to, the carrying of firearms and the power of arrest, subject to rules and regulations, not inconsistent with the certification requirements of this act, as may be established by local ordinance or resolution, as appropriate, adopted by the appropriate authority of the local unit in which they are employed.

L.1985, c.439, s.8; amended 2013, c.21, s.5.



Section 40A:14-146.16 - Limitation On Hours.

40A:14-146.16 Limitation on hours.

9. a. Except as provided in subsection c. of this section, no special law enforcement officer may be employed for more than 20 hours per week by the local unit except that special law enforcement officers may be employed by the local unit for those hours as the governing body may determine necessary in accordance with the limits prescribed below:

(1)In resort municipalities not to exceed 48 hours per week during any seasonal period.

(2)In all municipalities or counties without limitation as to hours during periods of emergency.

(3)In all municipalities or counties in addition to not more than 20 hours per week including duties assigned pursuant to the provisions of section 7 of this act a special law enforcement officer may be assigned for not more than 20 hours per week to provide public safety and law enforcement services to a public entity.

(4)In municipalities or counties, as provided in subsection b. of section 7 of this act, for hours to be determined at the discretion of the director of the municipal or county police force.

b.Notwithstanding any provision of this act to the contrary, special law enforcement officers may be employed only to assist the local law enforcement unit but may not be employed to replace or substitute for full-time, regular police officers or in any way diminish the number of full-time officers employed by the local unit.

c.Each municipality or county may designate one special law enforcement officer to whom the limitations on hours employed set forth in subsection a. of this section shall not be applicable.

L.1985, c.439, s.9; amended 2013, c.21, s.6.



Section 40A:14-146.17 - Limitations On Number, Categories.

40A:14-146.17 Limitations on number, categories.

10.The local governing body shall by ordinance or resolution, as appropriate, establish limitations upon the number and categories of special law enforcement officers which may be employed by the local unit in accordance with the certification and other requirements provided for in this act. In communities other than resort municipalities, the number of Class Two special law enforcement officers shall not exceed 25% of the total number of regular police officers, except that no municipality shall be required to reduce the number of Class Two special law enforcement officers or the equivalent thereof in the employ of the municipality as of March 1, 1985. Notwithstanding the provisions of this section, each local unit may appoint two Class Two special law enforcement officers.

L.1985, c.439, s.10; amended 2013, c.21, s.7.



Section 40A:14-146.18 - Residency Requirement.

40A:14-146.18 Residency requirement.

11.A local unit may provide by ordinance or resolution, as appropriate, that certain or all special law enforcement officers shall be residents of the municipality or county in which they are employed.

L.1985, c.439, s.11; amended 2013, c.21, s.8.



Section 40A:14-146.19 - Establishment Of Housing Authority Police Force By Certain Municipalities.

40A:14-146.19 Establishment of housing authority police force by certain municipalities.

1. The governing body of every city of the first class having a population of more than 270,000 inhabitants, according to the 1990 federal decennial census, may, by ordinance, establish a housing authority police force to patrol the grounds, buildings, and other areas and facilities of the municipal housing authority.

The ordinance shall provide for the maintenance, regulation and control of the force either as a separate department or as a division or unit of the municipal police force; a line of authority relating to the force's police function; the promulgation and adoption of rules and regulations by the appropriate authority designated in N.J.S.40A:14-118 for the government of the force and the discipline of its members; the appointment of such members, officers and personnel as the governing body may deem necessary; the fixing of their compensation; the prescription of their powers, functions and duties; and such other matters as the governing body shall deem necessary for the effective government and operation of the force. If the housing authority police force is established as a separate department, the appropriate authority for the force shall be the same as the appropriate authority designated for the police force established pursuant to N.J.S.40A:14-118.

Notwithstanding any other provision of law to the contrary, housing authority police officers appointed pursuant to this act shall be deemed regular law enforcement officers.

The funding for the establishment and maintenance of a housing authority police force in accordance with an ordinance enacted pursuant to this section shall be provided by the municipal housing authority. The housing authority may request from the governing body of the municipality reimbursement for a portion of the costs associated with appointing, training, and compensating a housing authority police force established under the provisions of this section. The governing body may decide, but shall not be required, to reimburse the housing authority in the amount requested or in any other lesser amount the governing body may choose.

L.1997,c.210,s.1.



Section 40A:14-146.20 - Requirements For Appointment As Housing Authority Police Officer.

40A:14-146.20 Requirements for appointment as housing authority police officer.

2. No person may be appointed as a housing authority police officer pursuant to section 1 of P.L.1997, c.210 (C.40A:14-146.19) unless that person:

a. Is a resident of this State;

b. Is able to read, write and speak the English language and has a high school diploma or its equivalent;

c. Is sound in body and of good health;

d. Is of good moral character and has not been convicted of any offense involving dishonesty or which would make him unfit to perform the duties of the office; and

e. Has successfully undergone the same psychological testing that is required of all full-time police officers in the municipality.

L.1997,c.210,s.2.



Section 40A:14-146.21 - Training Requirements For Housing Authority Police Officer.

40A:14-146.21 Training requirements for housing authority police officer.

3. a. A person appointed as a police officer for a housing authority police force pursuant to section 1 of P.L.1997, c.210 (C.40A:14-146.19) shall within one year of the date of his appointment successfully complete a basic police training course at a school approved and authorized by the Police Training Commission. The training requirements set forth in this subsection may be waived by the Police Training Commission for a person appointed as a housing authority police officer who demonstrates to the commission's satisfaction that the person has successfully completed a police training course conducted by any federal, State or other public or private agency the requirements of which are substantially equivalent to the requirements of that at a school approved by the commission.

b. A housing authority police officer, who shall have successfully completed the basic police training course for police officers at a school approved by the Police Training Commission, shall have all the powers conferred by law on police officers in the enforcement of the laws of this State or municipal ordinances, including the power to apprehend offenders.

c. Any person appointed as a housing authority police officer, who at any time prior to his appointment had served as a duly qualified, fully-trained, full-time law enforcement officer in any municipality of this State and who was separated from that prior service in good standing, shall be eligible to serve as a housing authority police officer consistent with guidelines promulgated by the Police Training Commission. The training requirements set forth in subsection a. of this section may be waived by the commission with regard to any person described in this subsection who is appointed as a housing authority police officer.

L.1997,c.210,s.3.



Section 40A:14-146.22 - Wearing Of Nameplate, Metallic Shield; Exception.

40A:14-146.22 Wearing of nameplate, metallic shield; exception.

4. Each housing authority police officer, when on duty, except when employed as a detective, shall wear in plain view a name plate and a metallic shield or device, in a style prescribed by the municipality, with the words: "(Name of municipality) Housing Authority Police."

L.1997,c.210,s.4.



Section 40A:14-146.23 - Immunity From Tort Liability; Benefits.

40A:14-146.23 Immunity from tort liability; benefits.

5. Notwithstanding any other provisions of law to the contrary, housing authority police officers appointed pursuant to this act shall have all the immunities from tort liability and shall have all the pension, relief, disability, workers' compensation, insurance and other benefits enjoyed by regular law enforcement officers while performing their duties.

L.1997,c.210,s.5.



Section 40A:14-147 - Removal, Suspension Of Police Officer

40A:14-147.Removal, suspension of police officer

40A:14-147. Except as otherwise provided by law, no permanent member or officer of the police department or force shall be removed from his office, employment or position for political reasons or for any cause other than incapacity, misconduct, or disobedience of rules and regulations established for the government of the police department and force, nor shall such member or officer be suspended, removed, fined or reduced in rank from or in office, employment, or position therein, except for just cause as hereinbefore provided and then only upon a written complaint setting forth the charge or charges against such member or officer. The complaint shall be filed in the office of the body, officer or officers having charge of the department or force wherein the complaint is made and a copy shall be served upon the member or officer so charged, with notice of a designated hearing thereon by the proper authorities, which shall be not less than 10 nor more than 30 days from date of service of the complaint.

A complaint charging a violation of the internal rules and regulations established for the conduct of a law enforcement unit shall be filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based. The 45-day time limit shall not apply if an investigation of a law enforcement officer for a violation of the internal rules or regulations of the law enforcement unit is included directly or indirectly within a concurrent investigation of that officer for a violation of the criminal laws of this State. The 45-day limit shall begin on the day after the disposition of the criminal investigation. The 45-day requirement of this paragraph for the filing of a complaint against an officer shall not apply to a filing of a complaint by a private individual.

A failure to comply with said provisions as to the service of the complaint and the time within which a complaint is to be filed shall require a dismissal of the complaint.

The law enforcement officer may waive the right to a hearing and may appeal the charges directly to any available authority specified by law or regulation, or follow any other procedure recognized by a contract, as permitted by law.

Amended 1971, c.443, s.6; 1981, c.75, s.8; 1988, c.145, s.1; 1996, c.115, s.2.



Section 40A:14-148 - Hearings

40A:14-148. Hearings
Except as otherwise provided by law, the officer, board or authority empowered to hear and determine the charge or charges made against a member or officer of the police department or force, shall have the power to subpoena witnesses and documentary evidence. The Superior Court shall have jurisdiction to enforce any such subpoena.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-149 - Suspension Pending Hearing; Commencement Of Hearing

40A:14-149. Suspension pending hearing; commencement of hearing
If any member or officer of the police department or force shall be suspended pending a hearing as a result of charges made against him, such hearing, except as otherwise provided by law, shall be commenced within 30 days from the date of the service of the copy of the complaint upon him, in default of which the charges shall be dismissed and said member or officer may be returned to duty.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-149.1 - Suspension Of Officer Charged With Offense

40A:14-149.1. Suspension of officer charged with offense
Notwithstanding any other law to the contrary, whenever any municipal police officer is charged under the law of this State, another state, or the United States, with an offense, said police officer may be suspended from performing his duties, with pay, until the case against said officer is disposed of at trial, until the complaint is dismissed, or until the prosecution is terminated; provided, however, that if a grand jury returns an indictment against said officer, or said officer is charged with an offense which is a high misdemeanor or which involves moral turpitude or dishonesty, said officer may be suspended from his duties, without pay, until the case against him is disposed of at trial, until the complaint is dismissed or until the prosecution is terminated.

L.1973, c. 270, s. 1, eff. Nov. 29, 1973.



Section 40A:14-149.2 - Reinstatement And Recovery Of Withheld Pay

40A:14-149.2. Reinstatement and recovery of withheld pay
If a suspended police officer is found not guilty at trial, the charges are dismissed or the prosecution is terminated, said officer shall be reinstated to his position and shall be entitled to recover all pay withheld during the period of suspension subject to any disciplinary proceedings or administrative action.

L.1973, c. 270, s. 2, eff. Nov. 29, 1973.



Section 40A:14-149.3 - Reimbursement Of Municipality Of Salary Received During Suspension By Police Officer If Found Guilty

40A:14-149.3. Reimbursement of municipality of salary received during suspension by police officer if found guilty
If any municipal police officer is suspended with pay and is found guilty of the charges brought against him said police officer shall reimburse the municipality for all pay received by him during the period of his suspension.

L.1973, c. 270, s. 3, eff. Nov. 29, 1973.



Section 40A:14-150 - Review Of Disciplinary Conviction, Arbitration In Non-civil Service Municipality By Member, Officer Of Police Department.

40A:14-150 Review of disciplinary conviction, arbitration in non-civil service municipality by member, officer of police department.

40A:14-150. Any member or officer of a police department or force in a municipality wherein Title 11A of the New Jersey Statutes is not in operation, who has been tried and convicted upon any charge or charges, may obtain a review thereof by the Superior Court; provided, however, that in the case of an officer who is appealing removal from his office, employment or position for a complaint or charges, other than a complaint or charges relating to a criminal offense, the officer may, in lieu of serving a written notice seeking a review of that removal by the court, submit his appeal to arbitration pursuant to section 10 of P.L.2009, c.16 (C.40A:14-209). Such review shall be obtained by serving a written notice of an application therefor upon the officer or board whose action is to be reviewed within 10 days after written notice to the member or officer of the conviction. The officer or board shall transmit to the court a copy of the record of such conviction, and of the charge or charges for which the applicant was tried. The court shall hear the cause de novo on the record below and may either affirm, reverse or modify such conviction. If the applicant shall have been removed from his office, employment or position the court may direct that he be restored to such office, employment or position and to all his rights pertaining thereto, and may make such other order or judgment as said court shall deem proper.

Either party may supplement the record with additional testimony subject to the rules of evidence.

Amended 1981, c.75, s.6; 2009, c.16, s.14.



Section 40A:14-151 - Judicially Determined Illegal Suspension Or Dismissal; Member Or Officer Entitled To Recover Salary; Proviso

40A:14-151. Judicially determined illegal suspension or dismissal; member or officer entitled to recover salary; proviso
Whenever any member or officer of a municipal police department or force shall be suspended or dismissed from his office, employment or position and said suspension or dismissal shall be judicially determined to be illegal, said member or officer shall be entitled to recover his salary from the date of such suspension or dismissal, provided a written application therefor shall be filed with the municipal clerk within 30 days after such judicial determination.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-152 - Members And Officers Shall Have Powers Of Peace Officers And Constables

40A:14-152. Members and officers shall have powers of peace officers and constables
The members and officers of a police department and force, within the territorial limits of the municipality, shall have all the powers of peace officers and upon view may apprehend and arrest any disorderly person or any person committing a breach of the peace. Said members and officers shall have the power to serve and execute process issuing out of the courts having local criminal jurisdiction in the municipality and shall have the powers of a constable in all matters other than in civil causes arising in such courts.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-152.1 - Municipal Police Officer; Power Of Arrest For Crime Committed In His Presence Anywhere Within State

40A:14-152.1. Municipal police officer; power of arrest for crime committed in his presence anywhere within state
Notwithstanding the provisions of N.J.S. 40A:14-152 or any other law to the contrary, any full-time, permanently appointed municipal police officer shall have full power of arrest for any crime committed in said officer's presence and committed anywhere within the territorial limits of the State of New Jersey.

L.1977, c. 436, s. 1, eff. March 2, 1978.



Section 40A:14-152.2 - Immunity From Tort Liability; Provision Of Benefits For Police, Law Enforcement Officer Exercising Statewide Police Powers; Exemptions; Terms Defined

40A:14-152.2.Immunity from tort liability; provision of benefits for police, law enforcement officer exercising Statewide police powers; exemptions; terms defined

1. Whenever any municipal police officer or other law enforcement officer has been conferred with Statewide police powers and is acting under lawful authority beyond the territorial limits of his employing municipality or other appointing authority, said police officer or law enforcement officer, as the case may be, shall have all of the immunities from tort liability and shall have all of the pension, relief, disability, workmen's compensation, insurance, and other benefits enjoyed while performing duties within said employing municipality or the jurisdictional responsibility of the other appointing authority, as the case may be; provided, however, in the case of a law enforcement officer other than a municipal police officer or a county law enforcement officer afforded such immunities and benefits under the provisions of section 1 of P.L.1977, c.439 (C.40A:14-107.1), the immunities from tort liability and other benefits enjoyed while performing duties within the jurisdictional responsibility of the appointing authority shall be extended only in those instances where (1) the law enforcement officer has been requested by the other jurisdiction to perform law enforcement duties within its boundaries; or (2) the law enforcement officer is performing law enforcement duties within another jurisdiction upon the orders of his superiors.

As used in this section, "law enforcement officer" means any person who is employed as a permanent full-time member of any State, county or municipal law enforcement agency, department, or division of those governments who is statutorily empowered to act for the detection, investigation, arrest, conviction, detention, or rehabilitation of persons violating the criminal laws of this State and statutorily required to successfully complete a training course approved by, or certified as being substantially equivalent to such an approved course, by the Police Training Commission pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.). "Law enforcement agency" means any public agency, other than the Department of Law and Public Safety, any police force, department or division within the State of New Jersey, or any county or municipality thereof, which is empowered by statute to act for the detection, investigation, arrest, conviction, detention, or rehabilitation of persons violating the criminal laws of this State.

L.1977,c.437,s.1; amended 1996, c.115, s.3.



Section 40A:14-153 - Records And Badges Of Awards To Members And Officers

40A:14-153. Records and badges of awards to members and officers
40A:14-153. Whenever an award shall be made to a member or officer of the police department or force for heroic or meritorious service by a national or Statewide police service organization or a governmental or voluntary agency, a record of such award shall be made by the chief or other person in charge of the department or force of which the recipient is a member or officer, and it shall constitute part of his service record. If the recipient receives a bar, medal or other similar device representing said award which conveniently can be worn, upon authorization, it shall be worn above or opposite the police badge, whichever is appropriate. Medals awarded by the Fraternal Order of Police Grand Lodge, the Fraternal Order of Police New Jersey State Lodge, Honor Legion or the New Jersey State Policemen's Benevolent Association shall not require authorization to be worn. Unauthorized persons shall not wear any such bar or device or imitation thereof.

L.1971, c.197, s.1; amended 1984,c.229; 1989,c.339,s.1.



Section 40A:14-154 - Special Compensation For Permanently Disabled Members Or Officers; Conditions

40A:14-154. Special compensation for permanently disabled members or officers; conditions
If a member or officer of the municipal police department or force is permanently disabled from injuries received while in the performance of his duties, and the chief or authority in charge of such police department or force shall recommend that special compensation be granted, and a physician appointed by the governing body of said municipality shall certify as to the probable permanency of such disability, the governing body of the municipality, in their discretion, by ordinance, may provide for special compensation to said disabled member or officer, designating the amount thereof and manner of payment either in a lump sum or by an annual allowance, but such special compensation plus any pension paid and any award for workmen's compensation shall not exceed the salary payable at the time of the sustaining of the injuries. The governing body of said municipality shall include appropriate budget items and provide for the payment of such special compensation.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-155 - Legal Expenses Of Police Officers

40A:14-155. Legal expenses of police officers
Whenever a member or officer of a municipal police department or force is a defendant in any action or legal proceeding arising out of and directly related to the lawful exercise of police powers in the furtherance of his official duties, the governing body of the municipality shall provide said member or officer with necessary means for the defense of such action or proceeding, but not for his defense in a disciplinary proceeding instituted against him by the municipality or in criminal proceeding instituted as a result of a complaint on behalf of the municipality. If any such disciplinary or criminal proceeding instituted by or on complaint of the municipality shall be dismissed or finally determined in favor of the member or officer, he shall be reimbursed for the expense of his defense.

L. 1971, c. 197, s. 1, eff. July 1, 1971. Amended by L. 1972, c. 165, s. 3; L. 1985, c. 457, s. 1, eff. Jan. 15, 1986.



Section 40A:14-156 - Police Assistance In Other Municipality; Payment; Rights In Event Of Casualty Or Death

40A:14-156. Police assistance in other municipality; payment; rights in event of casualty or death
In the event of an emergency the chief or other head of any municipal police department and force or any park police department or system, municipal fire department and force, volunteer fire company, or first aid or ambulance squad, corps or company, or the mayor or chief executive officer of the municipality may request, from the chief or other head of the police department and force of any other municipality, assistance outside the territorial jurisdiction of the department to which such request is directed for police aid, in order to protect life and property or to assist in suppressing a riot or disorder and while so acting, the members of the police department and force supplying such aid shall have the same powers and authority as have the members of the police department and force of the municipality in which such aid is being rendered. Said members shall also have, while so acting, such rights and immunities as they may otherwise enjoy in the performance of their normal duties in the municipality, or other territorial jurisdiction, rendering such assistance.

The chief or head of the police department and force to whom such a request for assistance is made shall, in the case of a contiguous municipality, provide such personnel and equipment as requested to the extent possible without endangering person or property within the municipality rendering such assistance.

Any municipality receiving assistance hereunder shall pay to the police department and force providing the assistance a sum computed at the rate of $3.00 for each member and $5.00 for each vehicle for each hour supplied unless terms and conditions for payment are otherwise provided for in an agreement between the several municipalities.

If any member of such other police department and force in rendering such assistance shall suffer a casualty or death, he or his designee or legal representative shall be entitled to all salary, pension rights, workmen's compensation and other benefits to which such member or officer would be entitled if such casualty or death occurred in the performance of his normal duties in the municipality, or other territorial jurisdiction rendering such assistance.

L.1971, c. 197, s. 1, eff. July 1, 1971. Amended by L.1972, c. 4, s. 2, eff. Feb. 15, 1972; L.1977, c. 400, s. 2, eff. Feb. 23, 1978.



Section 40A:14-156.1 - Mutual Police, Fire Aid In Emergency, Agreements Between Municipalities; Interstate Authority

40A:14-156.1 Mutual police, fire aid in emergency, agreements between municipalities; interstate authority
1. The governing bodies of two or more municipalities may by reciprocal ordinances enter into agreements with each other for mutual police or fire aid in case of emergency. Such agreements may provide for:

a. The reimbursement of the municipality or municipalities rendering such aid, for any damage to police or fire equipment or other property, and for payment to any member of a police force or fire department and force or volunteer fire company for injuries sustained while serving pursuant to such agreements or to a surviving spouse or other dependent if death results;

b. A joint meeting of the municipalities entering into such agreements, for the selection of necessary officers or personnel, or for such other matters as are mutually deemed necessary; and

c. The acquisition of lands, and the establishment and maintenance of a central office. Real and personal property so acquired shall be held by such municipalities as tenants in common.

The governing body of a municipality may enter into an agreement with any authority created pursuant to an interstate compact for mutual police or fire aid in case of emergency. The agreement may contain provisions similar to the provisions in agreements between municipalities as provided above.

L.1976,c.45,s.1; amended 1997, c.79, s.1.



Section 40A:14-156.2 - Members Of Police, Fire Department, Volunteer Fire Company; Powers, Authority, Immunity

40A:14-156.2 Members of police, fire department, volunteer fire company; powers, authority, immunity
2. Members of a police force or fire department and force or volunteer fire company in any municipality entering into any agreement hereunder, while on duty rendering assistance to any other municipality or interstate authority created pursuant to an interstate compact entering into said agreement, shall have the same powers, authority and immunities as have the members of the police force or fire department and force or volunteer fire company, as the case may be, of the municipality in which such assistance is being rendered or of the authority for which such assistance is being rendered.

L.1976,c.45,s.2; amended 1997, c.79, s.2.



Section 40A:14-156.3 - Injury Or Death Benefits

40A:14-156.3. Injury or death benefits
If any member of a police force or fire department and force or volunteer fire company summoned pursuant to an agreement to render assistance suffers injury or death in the performance of his duties, he or his designee or legal representative shall be entitled to such salary, pension rights, workmen's compensation or other benefits as would have accrued if such injury or death had occurred in the performance of duties in the territorial jurisdiction in which the duties were normally performed.

L.1976, c. 45, s. 3, eff. July 1, 1976.



Section 40A:14-156.4 - Suspension Of Acts To Provide Emergency Assistance; Declaration Of Civilian Defense And Disaster Control Emergency

40A:14-156.4. Suspension of acts to provide emergency assistance; declaration of civilian defense and disaster control emergency
The county emergency management coordinator for the county in which emergency assistance is rendered pursuant to this act or N.J.S.40A:14-26 or N.J.S.40A:14-156, may by express order suspend operation of the provisions of any of said acts as to any municipality or municipalities in said county, upon declaration of an emergency pursuant to P.L.1942, c.251 (C.App.A:9-33 et seq.), as amended and supplemented by P.L.1953, c.438, or any regulation promulgated thereunder.

L.1976, c.45, s.4; amended 1977,c.400,s.3; 1989,c.222,s.17.



Section 40A:14-157 - Public Auction Of Property

40A:14-157. Public auction of property
a. Where tangible personal property comes into the possession of the police department or force of a municipality, by finding and recovery, by a member of the police force acting in the line of duty, and if the owner or his whereabouts is unknown and cannot be ascertained, or if said owner shall refuse to receive such property, then the said property shall not be disposed of for six months, except in cases of motor vehicles, which shall be disposed of according to P.L. 1964, c. 81 (C. 39:10A-1 et seq.). In any such case the governing body of said municipality, by resolution, may then provide for the sale, in whole or in part of any such property, at public auction, after notice of a designated time and place therefor, not less than 10 days prior thereto, published in a newspaper circulating within the municipality. Perishable items may be sold without reference to the said periods of time. Moneys received from the sale of any such property shall be paid into the general municipal treasury.

All unclaimed moneys coming into the possession of any municipal police department or force shall be turned over within 48 hours to the municipal treasurer for retention in a trust account and, after six months, if unclaimed by any person entitled thereto, be paid into the general municipal treasury.

b. Whenever any money or tangible personal property other than a motor vehicle has been or shall be found or discovered by any person other than by a member of a municipal police force acting in the line of duty and the finder shall have given or shall give custody of the found money or tangible personal property to the municipal police department or force for the purpose of assisting the police to find the owner thereof, the police department or police force shall retain custody of said money or tangible personal property for a period of six months. If the money or tangible personal property is unclaimed during said six-month period by the person entitled thereto, the money or personal property shall be returned by the municipal police department or police force to the finder, who shall be deemed the sole owner thereof.

c. This act shall apply to all money or tangible personal property which now is in, or which hereafter may come into, the possession or custody of any municipal police department, police force or municipal treasury in the manner herein described.

L. 1971, c. 197, s. 1, eff. July 1, 1971. Amended by L. 1975, c. 306, s. 1, eff. March 3, 1976; L. 1986, c. 173, s. 2, eff. Dec. 8, 1986.



Section 40A:14-158 - Special Joint Municipal Police Force

40A:14-158. Special joint municipal police force
Any 2 or more municipalities abutting upon the ocean or coastal waters may create by reciprocal ordinances a special joint municipal police force to control the said waters abutting such municipalities, to secure the enforcement of the laws prohibiting the discharge of debris, refuse or any waste or other matter or material into or upon said waters from any vessel afloat thereon, which may or shall tend to litter any established bathing beach or any beach customarily used for bathing purposes or which may or shall tend to pollute the waters adjacent to any such beach, and may organize the said force into a police system to be known as the "Special Joint Municipal Police of " (Names of such municipalities)

The police system shall consist of a chief and such subordinate officers and patrolmen as shall be deemed necessary and proper to enforce the said laws.

The governing bodies of the municipalities having such ordinances shall adopt reciprocal rules and regulations for the appointment and compensation, and for the management and control of the members of such police system for the securing of their proper discipline and efficiency, and may provide for the joint acquisition and maintenance of necessary vessels for the use of the said force by purchase, lease or otherwise.

The members of such police force may arrest on or after view and without warrant, and take before a court having local criminal jurisdiction in any of such municipalities any person found within any of such municipalities to have violated or violating the said laws. The said members shall have all the powers conferred by law on police officers or constables in the enforcement of the laws of this State and the apprehension of violators thereof.

For the purposes of this section, the waters of this State abutting any municipality shall be deemed to be a part of the territory of such municipality.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-159 - Chapter 151 Of The Laws Of 1958 Saved From Repeal

40A:14-159. Chapter 151 of the laws of 1958 saved from repeal
Chapter 151 of the laws of 1958 (C. 40:11-22 to C. 40:11-25 both inclusive) is saved from repeal. [The act saved from repeal by this section provides for the granting of noncontributory pensions by municipalities and counties to dependents of police and firemen who die as a result of an accident sustained in the performance of duty.]

This act is to be included in a revision of Title 43 of the Revised Statutes.

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-159.1 - Chapter 303 Of The Laws Of 1969 Saved From Repeal

40A:14-159.1. Chapter 303 of the laws of 1969 saved from repeal
Chapter 303 of the laws of 1969 (C. 40:47-11.1 and C. 40:47-11.2) is saved from repeal. [The act saved from repeal by this section provides for the reappointment of certain members of the police department and force and of the paid or part-paid fire department, and for their reinstatement in the pension system created pursuant to P.L.1944, c. 255, or P.L.1954, c. 84.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-160 - Section 40:47-12 Of The Revised Statutes Saved From Repeal

40A:14-160. Section 40:47-12 of the Revised Statutes saved from repeal
Section 40:47-12 of the Revised Statutes is saved from repeal. [The act saved from repeal by said section, which section is now saved from repeal, provided for the tenure of office and compensation for certain members and officers of the police department and force and of the paid or part-paid fire department in certain cases of annexation and in certain cases where newly created municipalities have been formed.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-161 - Chapter 188 Of The Laws Of 1959 Saved From Repeal

40A:14-161. Chapter 188 of the laws of 1959 saved from repeal
Chapter 188 of the laws of 1959 (C. 40:47-20.9) is saved from repeal. [The act saved from repeal by this section provided for the validation of certain appointments of members or officers of the municipal police department or force, notwithstanding the appointees were under 21 years of age at the time of their appointments.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-162 - Chapter 56 Of The Laws Of 1962 Saved From Repeal

40A:14-162. Chapter 56 of the laws of 1962 saved from repeal
Chapter 56 of the laws of 1962 (C. 40:47-20.10 and C. 40:47-20.11) is saved from repeal. [The act saved from repeal by this section provided for the validation of certain appointments of members or officers of the municipal police department or force, and of their pension and retirement rights, notwithstanding the appointees were over the maximum age at the time of their appointments.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-163 - Chapter 187 Of The Laws Of 1964 Saved From Repeal

40A:14-163. Chapter 187 of the laws of 1964 saved from repeal
Chapter 187 of the laws of 1964 (C. 40:47-20.12), as amended by P.L.1969, c. 267, s. 6, is saved from repeal. [The act saved from repeal by this section provides that in any municipality where no police department or force existed and subsequently upon the creation of such a department or force, any person, if otherwise qualified, may be appointed as chief of police of such department or force, notwithstanding he is over the maximum age as therein prescribed, or was not a resident of said municipality for 6 months preceding his appointment, provided he agrees to become a resident of said municipality within 3 years from the date of his appointment.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-164 - Chapter 288 Of The Laws Of 1966 Saved From Repeal

40A:14-164. Chapter 288 of the laws of 1966 saved from repeal
Chapter 288 of the laws of 1966 (C. 40:149-3.2 and C. 40:149-3.3) is saved from repeal. [The act saved from repeal by this section provides for the validating of appointments of certain members and officers of a police department or force in a township and their eligibility for membership in the police and firemen's retirement system.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-172 - Section 40:174-148 Of The Revised Statutes Saved From Repeal

40A:14-172. Section 40:174-148 of the Revised Statutes saved from repeal
Section 40:174-148 of the Revised Statutes is saved from repeal. [The compiled act (P.L.1920, c. 163) saved from repeal by this section provides that in cities of the first class, a member of the police department or force holding the position of detective for a period of at least 5 years, shall not be reduced to a lower position except upon charges and after hearing.]

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-176 - Statutes Repealed

40A:14-176. Statutes repealed
The following sections, acts and parts of acts, together with all amendments and supplements thereto, are hereby repealed.

Revised Statutes Sections.

40:11-9 to 40:11-11 both inclusive;

40:11-12 amended 1942, c. 52;

40:11-13 amended 1938, c. 80; 1942, c. 52;

40:22-1 to 40:22-3 both inclusive;

40:22-4;

40:22-5 amended 1953, c. 37;

40:22-6 to 40:22-15 both inclusive;

40:22-16 amended 1941, c. 127; 1961, c. 60; 1967, c. 227;

40:22-17 to 40:22-22 both inclusive;

40:47-1, 40:47-2;

40:47-3 amended 1945, c. 218; 1954, c. 241;

40:47-4 amended 1939, c. 318; 1945, c. 219; 1948, c. 161; 1953, c. 299; 1962, c. 149; 1968, c. 276;

40:47-5;

40:47-6 amended 1947, c. 292;

40:47-7;

40:47-8 amended 1947, c. 292;

40:47-9 amended 1953, c. 37;

40:47-10 supplemented 1938, c. 298; amended 1953, c. 37;

40:47-11;

40:47-13 to 40:47-15 both inclusive;

40:47-16 amended 1941, c. 340;

40:47-17, 40:47-18;

40:47-19 amended 1953, c. 228; 1957, c. 163;

40:47-20 amended 1957, c. 223;

40:47-21, 40:47-22;

40:47-23 amended 1953, c. 37;

40:47-24 amended 1953, c. 37;

40:47-26;

40:47-27 amended 1941, c. 140; 1945, c. 126; 1951, c. 77; 1954, c. 171; 1956, c. 155; 1957, c. 77; 1967, c. 45;

40:47-28 amended 1953, c. 323; 1964, c. 246; 1970, c. 48;

40:47-29 amended 1938, c. 257;

40:47-30;

40:47-32 to 40:47-37 both inclusive;

40:47-38, 40:47-39;

40:47-40 amended 1938, c. 276;

40:47-42 to 40:47-47.1 both inclusive;

40:47-48 to 40:47-50 both inclusive;

40:47-52;

40:47-53 amended 1944, c. 246; 1952, c. 167; 1970, c. 201;

40:47-54 to 40:47-59 both inclusive;

40:47-60 amended 1967, c. 291;

40:47-61, 40:47-62;

40:149-1 amended 1953, c. 37;

40:149-2;

40:149-4, 40:149-5;

40:149-6 amended 1962, c. 94;

40:149-7 to 40:149-15 both inclusive;

40:151-1 amended 1970, c. 241;

40:151-2 to 40:151-10, both inclusive;

40:151-11 amended 1961, c. 75;

40:151-12 to 40:151-24 both inclusive;

40:151-25 amended 1942, c. 183; 1943, c. 81;

40:151-26, 40:151-27;

40:151-28, 40:151-29;

40:151-30, amended 1970, c. 216;

40:151-31, 40:151-32;

40:151-33 amended 1955, c. 83;

40:151-34;

40:151-35 amended 1953, c. 356;

40:151-36 to 40:151-40 both inclusive;

40:151-42 to 40:151-47 both inclusive;

40:174-1 to 40:174-5 both inclusive;

40:174-27 to 40:174-61 both inclusive;

40:174-65 to 40:174-85 both inclusive;

40:174-87;

40:174-94;

40:174-115 to 40:174-119 both inclusive;

40:174-126 to 40:174-143 both inclusive;

40:174-147;

40:174-147A (added);

40:174-150;

40:174-171 to 40:174-180 both inclusive;

40:174-201 to 40:174-205 both inclusive;

Pamphlet Laws.

Laws of 1938, c. 131 (C. 40:47-37.1 to C. 40:47-37.5 both inclusive);

Laws of 1938, c. 260 (C. 40:47-68 to C. 40:47-72 both inclusive);

Laws of 1938, c. 385 (C. 40:47-63 to C. 40:47-67 both inclusive);

Laws of 1940, c. 20 (C. 40:11-18);

Laws of 1940, c. 157 (C. 40:22-16.1)

Schedule of Amendments of Laws of 1940, c. 157.

Section 1 amended by P.L.1967, c. 227;

Laws of 1941, c. 277 (C. 40:47-12.1)

Schedule of Amendments of Laws of 1941, c. 277.

Section 1 amended by P.L.1966, c. 104; 1968, c. 174; 1968, c. 211; 1969, c. 33;

Laws of 1943, c. 163 (C. 40:47-4.2 to C. 40:47-4.5 both inclusive)

Schedule of Amendments of Laws of 1943, c. 163.

Section 3 amended by P.L.1969, c. 267;

Laws of 1943, c. 206 (C. 40:47-73 to C. 40:47-75 both inclusive);

Laws of 1945, c. 47 (C. 40:47-30.1 to 40:47-30.5 both inclusive)

Schedule of Amendments of Laws of 1945, c. 47.

Section 1 amended by P.L.1964, c. 192;

Section 2 amended by P.L.1966, c. 245;

Laws of 1946, c. 25 (C. 40:47-3.1)

Schedule of Amendments of Laws of 1946, c. 25.

Section 1 amended by P.L.1953, c. 107; 1954, c. 243; 1956, c. 187; 1969, c. 267;

Laws of 1946, c. 67 (C. 40:11-19)

Schedule of Amendments of Laws of 1946, c. 67.

Section 1 amended by P.L.1947, c. 103;

Laws of 1946, c. 87 (C. 40:11-13.1);

Laws of 1948, c. 73 (C. 40:47-47.2 to C. 40:47-47.4 both inclusive)

Schedule of Amendments of Laws of 1948, c. 73.

Sections 2, 3 and 4 amended by P.L.1949, c. 100;

Laws of 1948, c. 104 (C. 40:47-20.1, C. 40:47-20.2);

Laws of 1948, c. 304 (C. 40:47-12.10, C. 40:47-12.11);

Laws of 1948, c. 341 (C. 40:11-13.2 to C. 40:11-13.7 both inclusive);

Laws of 1949, c. 283 (C. 40:11-20);

Laws of 1951, c. 170 (C. 40:47-25.1 to C. 40:47-25.7 both inclusive);

Laws of 1951, c. 297 (C. 40:151-27.1 to C. 40:151-27.3 both inclusive);

Laws of 1952, c. 350 (C. 40:22-3.1, 40:22-3.2);

Laws of 1953, c. 107 (C. 40:47-3.2, supplemental)

Schedule of Amendments of Laws of 1953, c. 107.

Section 3 amended by P.L.1956, c. 187;

Laws of 1954, c. 144 (C. 40:47-20.3 to C. 40:47-20.7 both inclusive);

Laws of 1955, c. 66 (C. 40:149-3.1);

Laws of 1956, c. 116 (C. 40:47-76 to C. 40:47-80 both inclusive);

Laws of 1956, c. 147 (C. 40:47-20.8)

Schedule of Amendments of Laws of 1956, c. 147.

Section 1 amended by P.L.1969, c. 267;

Laws of 1959, c. 87 (C. 40:47-25.8);

Laws of 1960, c. 120 (C. 40:47-47.5);

Laws of 1964, c. 91 (C. 40:151-27.4);

Laws of 1965, c. 177 (C. 40:47-20.13)

Schedule of Amendments of Laws of 1965, c. 177.

Section 1 amended by P.L.1969, c. 267;

Laws of 1965, c. 218 (C. 40:47-20.14)

Schedule of Amendments of Laws of 1965, c. 218.

Section 1 amended by P.L.1969, c. 267;

Laws of 1966, c. 247 (C. 40:47-12.12 to C. 40:47-12.14 both inclusive);

Laws of 1966, c. 292 (C. 40:47-3.3 to C. 40:47-3.5 both inclusive)

Schedule of Amendments of Laws of 1966, c. 292.

Section 3 amended by P.L.1969, c. 267;

Laws of 1967, c. 291 (C. 40:47-62.7, C. 40:47-62.8);

Laws of 1968, c. 192 (C. 40:151-24.1, C. 40:151-24.2);

Laws of 1968, c. 264 (C. 40:11-13.9, C. 40:11-13.10);

Laws of 1968, c. 309 (C. 40:47-30.6 to C. 40:47-30.9 both inclusive);

Schedule of Amendments of Laws of 1968, c. 309.

Section 2 amended by P.L.1970, c. 310;

Laws of 1969, c. 173 (C. 40:47-19.1, C. 40:47-19.2);

Laws of 1970, c. 187 (C. 40:47-3.6).

L.1971, c. 197, s. 1, eff. July 1, 1971.



Section 40A:14-177 - Attendance At State, National Convention Of Certain Organizations.

40A:14-177 Attendance at State, national convention of certain organizations.

1.The heads of the county offices of the several counties and the head of every department, bureau and office in the government of the various municipalities shall give a leave of absence with pay to persons in the service of the county or municipality who are duly authorized representatives of an employee organization as defined in subsection e. of section 3 of P.L.1941, c.100 (C.34:13A-3) and affiliated with the New Jersey State Policemen's Benevolent Association, Inc., Fraternal Order of Police, Firemen's Mutual Benevolent Association, Inc. or Professional Fire Fighters Association of New Jersey to attend any State or national convention of such organization, provided, however, that no more than 10 percent of the employee organization's membership shall be permitted such a leave of absence with pay, except that no less than two and no more than 10 authorized representatives shall be entitled to such leave, unless more than 10 authorized representatives are permitted such a leave of absence pursuant to a collective bargaining agreement negotiated by the employer and the representatives of the employee organization, and for employee organizations with more than 5,000 members, a maximum of 25 authorized representatives shall be entitled to such leave.

A certificate of attendance to the State convention shall, upon request, be submitted by the representative so attending.

Leave of absence shall be for a period inclusive of the duration of the convention with a reasonable time allowed for time to travel to and from the convention, provided that such leave shall be for no more than seven days.

L.1977,c.347,s.1; amended 1983, c.336; 1989, c.224; 2001, c.309, s.2; 2002, c.41, s.2.



Section 40A:14-178 - Liability For Training Costs; Terms Defined.

40A:14-178 Liability for training costs; terms defined.

1. a. Whenever a person who resigned as a member of a county or municipal law enforcement agency is appointed to another county or municipal law enforcement agency, the police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.), a State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and that person held a probationary appointment at the time of resignation or held a permanent appointment for 30 days or less prior to resignation, the county or municipal law enforcement agency, educational institution or State law enforcement agency appointing the person, or the New Jersey Transit Corporation, is liable to the former county or municipal employer, as appropriate, for the total certified costs incurred by the former employer in the examination, hiring, and training of the person.

b.Whenever a person who resigned as a member of a county or municipal law enforcement agency is appointed to another county or municipal law enforcement agency, the police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.), State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and that person, at the time of resignation held a permanent appointment for more than 30 days but less than two years, the county or municipal law enforcement agency, educational institution, or State law enforcement agency appointing the person, or the New Jersey Transit Corporation, is liable to the former county or municipal employer, as appropriate, for one-half of the total certified costs incurred by the former employer in the examination, hiring and training of that person.

c.Upon the appointment of a former member of a county or municipal law enforcement agency, the appointing county or municipal law enforcement agency, educational institution, State law enforcement agency or the New Jersey Transit Corporation shall notify the former employer immediately upon the appointment of a former employee and shall reimburse the former employer within 120 days of the receipt of the certified costs.

d.For the purposes of this act:

"County or municipal law enforcement agency" means and includes, but is not limited to, a county or municipal police department or force, a county corrections department and a county sheriff's office;

"Examination costs" means and includes, but is not limited to, the costs of all qualifying examinations and the public advertisements for these examinations;

"State law enforcement agency" means and includes, but is not limited to, the police department of a State agency and the State Department of Corrections, but does not include the State Police; and

"Training costs" means the police training course fees and the base salary received while attending the police training course, as required by P.L.1961, c.56 (C.52:17B-66 et seq.).

L.1987,c.47,s.1; amended 1989, c.40, s.1; 2000, c.106, s.1.



Section 40A:14-178.1 - Liability For Certain Costs For Training Certain Law Enforcement Personnel; Definitions.

40A:14-178.1 Liability for certain costs for training certain law enforcement personnel; definitions.

1. a. If a person appointed as a Class Two special resigns or refuses reappointment after serving less than 30 days with the municipality that incurred the costs of examining, training and initially hiring him and, within 120 days of that resignation, accepts an appointment as a Class Two special with another municipal law enforcement agency, that appointing municipality shall be liable to the officer's former municipal employer for the total certified costs incurred by the former employer in the examination, hiring, and training of the officer.

b.If a person appointed as a Class Two special resigns or refuses reappointment after serving less than two years with the municipality that incurred the costs of examining, training and initially hiring him and, within 120 days of that resignation or refusal of reappointment, accepts an appointment as a Class Two special with another municipal law enforcement agency, that appointing municipality shall be liable to the officer's former municipal employer for one-half of the total certified costs incurred by the former employer in the examination, hiring, and training of the officer.

c.Upon the appointment of a Class Two special subject to the provisions of this act, the appointing municipal law enforcement agency shall notify the officer's former employer immediately upon appointment and shall reimburse the former employer within 120 days of the receipt of the certified costs.

d.As used in this act:

"Class Two special" means a special law enforcement officer, appointed pursuant to P.L.1985, c.439 (C.40A:14-146.8 et seq.), who is authorized to exercise full powers and duties similar to those of a permanent, regularly appointed full-time law enforcement officer.

"Examination costs" means and includes, but is not limited to, the costs of all qualifying examinations and the public advertisements for these examinations; and

"Training costs" means the police training course fees and the base salary, if any, received while attending the police training course, as required by P.L.1961, c.56 (C.52:17B-66 et seq.) and P.L.1985, c.439 (C.40A:14-146.8 et seq.).

L.2005,c.75,s.1.



Section 40A:14-179 - Base Salaries Of Police Chief, Deputy Chief

40A:14-179. Base salaries of police chief, deputy chief
1. Notwithstanding any other law to the contrary whenever there is a police department organized in any political subdivision of this State and a chief of police appointed to be the executive head of such department, the starting base salary of said chief of police and the deputy chief shall be set at a rate that is higher than the highest base salary of the ranking police officer next in command below the chief of police or deputy chief of police as appropriate. Thereafter, whenever new base salary ranges are set by the governing body or appointive authority, unless the chief of police or deputy chief shall consent to a lesser adjustment, the base salary for the chief of police and his deputy chief shall be adjusted to ensure that their base salaries remain higher than the base salaries of other ranking supervisory officers in the department.

L.1991,c.176,s.1; amended 1995,c.259,s.35.



Section 40A:14-180 - Appointment Of Certain County, Municipal, Sheriff's Law Enforcement Officers.

40A:14-180 Appointment of certain county, municipal, sheriff's law enforcement officers.

1. a. The provisions of any other law to the contrary notwithstanding, the appointing authority of a county or municipality which, pursuant to N.J.S.40A:14-106, in the case of a county, or N.J.S.40A:14-118, in the case of a municipality, has established and maintains a police force or the sheriff of any county may appoint as a member or officer of the county or municipal police department or as a member or officer of the county sheriff's office any person who:

(1)was serving as a law enforcement officer in good standing in any State, county or municipal law enforcement department or agency, or county sheriff's office; and

(2)satisfactorily completed a working test period in a State law enforcement title or in a law enforcement title in a county or municipality which has adopted Title 11A, Civil Service, of the New Jersey Statutes or satisfactorily completed a comparable, documented probationary period in a law enforcement title in a county or municipality which has not adopted Title 11A, Civil Service; and

(3)was, for reasons of economy, terminated as a law enforcement officer within 60 months prior to the appointment.

b.A county, municipality, or sheriff may employ such a person notwithstanding that:

(1)Title 11A, Civil Service, of the New Jersey Statutes is operative in that county or municipality;

(2) the county, municipality, or sheriff's office has available to it an eligible or regular reemployment list of law enforcement officers eligible for such appointments; and

(3)the appointed person is not on any eligible list. A county or municipality which has adopted Title 11A, Civil Service, may not employ such a person if a special reemployment list is in existence for the law enforcement title to be filled.

c.If a county or a sheriff determines to appoint a person pursuant to the provisions of this act, first priority in making such appointments shall be given to residents of the county. A municipality making such an appointment shall give first priority to residents of the municipality and second priority to residents of the county not residing in the municipality.

d.The seniority, seniority-related privileges and rank a law enforcement officer possessed with the employer who terminated the officer's employment for reasons of economy shall not be transferable to a new position when the officer is appointed to a law enforcement position pursuant to the provisions of this section.

The provisions of this section shall not apply to a sheriff's investigator appointed pursuant to section 2 of P.L.1987, c.113 (C.40A:9-117a).

L.1991, c.299, s.1; amended 1993, c.187, s.1; 1996, c.13; 2010, c.103, s.1.



Section 40A:14-180.1 - Appointment Of Certain Municipal Police Officers.

40A:14-180.1 Appointment of certain municipal police officers.

4. a. The provisions of any other law to the contrary notwithstanding, the appointing authority of a municipality which, pursuant to N.J.S.40A:14-118, has established and maintains a police force may reappoint as a member or officer of its municipal police department or force any person who:

(1)did not hold a permanent appointment, but was serving as a probationary officer or as an officer in a field working test period, as prescribed by the Police Training Commission, in the police department or force of that municipality;

(2)was, for reasons of economy, terminated as a law enforcement officer within 60 months prior to the reappointment; and

(3)was, at the time of termination, in good standing.

b.A municipality may reemploy such a person notwithstanding that:

(1)Title 11A, Civil Service, of the New Jersey Statutes is operative in the municipality;

(2)the municipality has available to it an eligible or regular reemployment list of persons eligible for such appointments; and

(3)the appointed person is not on any eligible list. A municipality which has adopted Title 11A, Civil Service, may not reemploy such a person if a special reemployment list is in existence for the law enforcement title to be filled.

c.A law enforcement officer reemployed pursuant to this section shall complete the remainder of any probationary or working test period not completed at the time of his termination for reasons of economy.

L.2010, c.103, s.4.



Section 40A:14-180.2 - Appointment Of Certain County Correctional Officers.

40A:14-180.2 Appointment of certain county correctional officers.

2. a. The provisions of any other law to the contrary notwithstanding, the appointing authority of a county correctional facility, be that the governing body of the county pursuant to R.S.30:8-19 or the sheriff pursuant to R.S.30:8-17, may appoint as a county correctional officer any person who:

(1)was serving as a county correctional officer in good standing in any county correctional facility in this State; and

(2)satisfactorily completed a working test period in a county correctional officer title or in a county which has adopted Title 11A, Civil Service, of the New Jersey Statutes or satisfactorily completed a comparable, documented probationary period in a county correctional title in a county which has not adopted Title 11A, Civil Service; and

(3)was, for reasons of economy, terminated as a county correctional officer within 60 months prior to the appointment.

b.The appointing authority of a county correctional facility may employ such a person notwithstanding that:

(1)Title 11A, Civil Service, of the New Jersey Statutes is operative in that county;

(2)the appointing authority has available to it an eligible or regular reemployment list of corrections officers eligible for such appointments; and

(3)the appointed person is not on any eligible list. If the county appointing authority is subject to the provisions of Title 11A, Civil Service, it may not employ such a person if a special reemployment list is in existence for the county corrections officer title to be filled.

c.If the county appointing authority determines to appoint a person pursuant to the provisions of this act, it shall give first priority in making such appointments to residents of the county.

d.The seniority, seniority-related privileges, and rank a county corrections officer possessed with the employer who terminated the officer's employment for reasons of economy shall not be transferable to a new position when the officer is appointed to a county corrections officer position pursuant to the provisions of this section.

L.2010, c.103, s.2.



Section 40A:14-181 - Adoption Of Guidelines For Internal Affairs By Law Enforcement Agency.

40A:14-181 Adoption of guidelines for internal affairs by law enforcement agency.

10.Every law enforcement agency, including a police department of an institution of higher education established pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.), shall adopt and implement guidelines which shall be consistent with the guidelines governing the "Internal Affairs Policy and Procedures" of the Police Management Manual promulgated by the Police Bureau of the Division of Criminal Justice in the Department of Law and Public Safety, and shall be consistent with any tenure or civil service laws, and shall not supersede any existing contractual agreements.

L.1996, c.115, s.10; amended 2015, c.52.



Section 40A:14-181.1 - Definitions Regarding Motor Vehicle, Traffic Violations.

40A:14-181.1 Definitions regarding motor vehicle, traffic violations.

1.For the purposes of this act:

"Citation" means a citation as defined in section 4 of P.L.1983, c.46 (C.39:5F-4).

"Quota" means any requirement, in writing or otherwise, regarding the number of arrests made or the number of citations issued within a defined period of time by a law enforcement officer, or regarding the proportion of the arrests made and citations issued by the law enforcement officer relative to the arrests made and citations issued by another law enforcement officer or group of officers.

L.2000,c.164,s.1.



Section 40A:14-181.2 - Police Ticket Quota For Motor Vehicle Violations Prohibited; Permitted Use Of Statistics.

40A:14-181.2 Police ticket quota for motor vehicle violations prohibited; permitted use of statistics.

2. a. A State, county or municipal police department or force engaged in the enforcement of Title 39 of the Revised Statutes or any local ordinance adopted pursuant to this title shall not establish any quota for arrests or citations. The department or force may, however, collect, analyze and apply information concerning the number of arrests and citations in order to ensure that a particular officer or group of officers does not violate any applicable legal obligation.

b.The department or force shall not use the number of arrests or citations issued by a law enforcement officer as the sole criterion for promotion, demotion, dismissal, or the earning of any benefit provided by the department or force. Any such arrests or citations, and their ultimate dispositions, may be considered in evaluating the overall performance of a law enforcement officer.

L.2000,c.164,s.2.



Section 40A:14-182 - Federal Firefighters, Certain; Appointment.

40A:14-182 Federal firefighters, certain; appointment.

1. a. The provisions of any other law to the contrary notwithstanding, the appointing authority of a municipality which, pursuant to N.J.S.40A:14-7, has established and maintains a paid or part-paid fire department and force or the board of fire commissioners in the case of a fire district established pursuant to the provisions of N.J.S.40A:14-70 et seq., may appoint as a member or officer of that fire department or force any person who:

(1)was serving as a civilian federal firefighter in good standing at any U.S. military installation in the State in a career or conditional career status;

(2)satisfactorily completed such firefighter training as is required for employment as a civilian federal firefighter; and

(3)was, as a consequence of the closure of, or a reduction in force or elimination of his position at, a federal military installation in this State, terminated as a civilian federal firefighter within 60 months prior to the appointment.

b.A municipality may employ such a person notwithstanding that:

(1)Title 11A, Civil Service, of the New Jersey Statutes is operative in that municipality;

(2)the municipality has available to it an eligible or regular reemployment list of persons eligible for such appointments; and

(3)the appointed person is not on any eligible list. A municipality which has adopted Title 11A, Civil Service, may not employ such a person if a special reemployment list is in existence for the firefighter title to be filled.

c.If a municipality determines to appoint a person pursuant to the provisions of this act, it shall give first priority in making such appointments to residents of the municipality and second priority to residents of the county not residing in the municipality.

d.The seniority, seniority-related privileges and rank a civilian federal firefighter possessed while employed at a federal military installation shall not be transferable to a position in a municipal fire department and force obtained pursuant to the provisions of this section.

e.To effectuate the purposes of this section, the Civil Service Commission shall prepare and circulate, to those municipalities which have established and maintain fire departments and forces pursuant to N.J.S.40A:14-7, and to boards of fire commissioners in the case of fire districts established pursuant to the provisions of N.J.S.40A:14-70 et seq., a list of civilian federal firefighters eligible for appointment under the provisions of this section. The Civil Service Commission shall also circulate the list to municipalities and fire districts that have not adopted Title 11A, Civil Service, of the New Jersey Statutes.

Placement on the list compiled by the commission shall be governed by length of service as a federal firefighter. A federal firefighter may apply for placement on the list at the time he or she receives a notice of termination of position or a priority placement program notice, and shall remain on the list for a period of four years.

L.1996, c.140, s.1; amended 2008, c.29, s.100; 2010, c.43, s.2; 2012, c.33.



Section 40A:14-183 - Short Title.

40A:14-183 Short title.

1.Sections 1 through 11 of this act shall be known and may be cited as the "Emergency Services Volunteer Length of Service Award Program Act."

L.1997,c.388,s.1.



Section 40A:14-184 - Definitions Relative To Retirement Benefits For Certain Municipal Emergency Services Volunteers.

40A:14-184 Definitions relative to retirement benefits for certain municipal emergency services volunteers.

2.For the purposes of this act:

"Active volunteer member" means a person who has been so designated by the governing board of a duly created emergency service organization and who is faithfully and actually performing volunteer service in that organization.

"Certification list" means a list prepared annually by an emergency service organization certifying to a governing body the names of members who have qualified to receive a length of service award.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Emergency service organization" means a fire or first aid organization, whether organized as a volunteer fire company, volunteer fire department, fire district or duly incorporated volunteer first aid, emergency or volunteer ambulance or rescue squad association.

"Elected or appointed position" means a line officer, department or company officer, trustee of an emergency services organization, or a duly established position in a municipality as determined by the governing body of the municipality.

"Length of service award program" means a system established to provide tax-deferred income benefits to active volunteer members of an emergency service organization by means of investment in those products permitted pursuant to subsection a. of section 3 of P.L.1977, c.381 (C.43:15B-3).

"Local government unit" means any municipality, county, or fire district having control of, or which is serviced by, a volunteer fire department, duly incorporated fire or first aid company, or volunteer emergency, ambulance or rescue squad association or organization.

"Participant" means an active volunteer member who is eligible for a benefit under a service award program.

"Sponsoring agency" means any local government unit which duly adopts a length of service award program pursuant to the provisions of this act.

"Year of active emergency service" means a 12-month period during which an active volunteer member participates in the fire or first aid service and satisfies the minimum requirements of participation established by the sponsoring agency on a consistent and uniform basis.

L.1997,c.388,s.2.



Section 40A:14-185 - Establishment, Termination Of Length Of Service Award Program, Referendum.

40A:14-185 Establishment, termination of length of service award program, referendum.

3. a. A local government unit that is a county or municipality in which a fire district does not exist may by ordinance establish or terminate a length of service award program for the active volunteer members of the emergency service organizations operating under the county's or municipality's jurisdiction.

b.The board of fire commissioners of any fire district may by resolution establish or terminate a length of service award program for the active volunteer members of the emergency service organizations operating under the district's jurisdiction.

c.No such ordinance or resolution shall take effect until it is presented as a public question, for a municipality or county at the next general election, and for a fire district at the next annual election, and ratified by the voters. Each such ordinance or resolution shall be adopted by the governing body or the board of fire commissioners no less than 60 days prior to the election at which such question is presented for ratification.

d.In addition to any other procedures provided by law, every ordinance or resolution creating a length of service awards program shall include:

(1) A general description of the program;

(2) A statement of the proposed estimated total amount to be budgeted for the program;

(3) A statement of the proposed maximum annual contribution for an active volunteer member;

(4) If the proposed program authorizes the crediting of prior year service, a statement of the number of prior years of service available for crediting for each active volunteer member; and

(5) Any such other provisions as may be reasonably required by the director to carry out the purposes of this act.

e.No ordinance, resolution or public question related to a length of service award program shall require prior approval of the director.

f.Subsequent to the adoption of a length of service award program as provided in this section, the maximum annual contribution may be increased, from time to time, without public hearing or public question, provided such increased contribution does not exceed a number calculated by multiplying the original contribution as approved by public question by the consumer price index factor. As used in this section "consumer price index factor" means a fraction the denominator of which shall be the "Revised Consumers Price Index-All Items, Philadelphia Area (1967-100)" (the "CPI") published by the Bureau of Labor Statistics of the United States Department of Labor for the month in which the length of service award program passes public question and whose numerator shall be the CPI for the most recent month available at the time the increased contribution or benefit takes effect. If the publication of the CPI is discontinued, the director shall issue regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), setting forth such revisions in the method of computation of the consumer price index factor as the circumstances require to carry out the purposes of this subsection. Except as otherwise provided in this act, all other material changes to a length of service award program subsequent to its adoption shall be effected without public question but by ordinance or by resolution subject to public hearing, as appropriate to the sponsoring agency.

g.Any amounts appropriated annually for a length of service award program shall be included in the budget of the local government unit as a separate line item. In the case of a fire district, the budget to be voted on at the time of the public question to establish a length of service award program shall include the first year's appropriation for funding such program, which appropriation, if the public question is defeated, shall be removed from the budget. In the case of a municipality or county, appropriations for length of service award programs shall commence with the budget immediately following enactment of such program.

h.No length of service award program shall be adopted by any local government unit other than pursuant to this act.

L.1997,c.388,s.3.



Section 40A:14-186 - Length Of Service Award Programs, Defined Contribution Programs.

40A:14-186 Length of service award programs, defined contribution programs.

4.Length of service award programs shall be established as defined contribution programs and shall be subject to the provisions of this act. Length of service award programs shall be based on applicable features of deferred compensation plans adopted by local government units pursuant to P.L.1977, c.381 (C.43:15B-1 et seq.), in reference to which the local government unit shall be treated as an "employer" as defined in that law, length of service award contributions by a sponsoring agency shall be treated as "deferred salary" as defined in that law, and the active volunteer members shall be treated as "participants" as defined in that law. If applicable, a length of service award program shall also be administered in compliance with provisions of the federal Internal Revenue Code for such programs and the provisions of this act.

L.1997,c.388,s.4.



Section 40A:14-187 - Abolishment, Amendment Of Length Of Service Award Program, Special Vote.

40A:14-187 Abolishment, amendment of length of service award program, special vote.

5.A length of service award program established by a local government unit pursuant to section 3 of P.L.1997, c.388 (C.40A:14-185) may be abolished or amended in the same manner as it was created. However, any such amendment or abolition shall be by a two-thirds vote of the full membership of the governing body of the local government unit. All accumulated proceeds shall remain in trust for the volunteer members.

L.1997,c.388,s.5.



Section 40A:14-188 - Provision Of Length Of Service Award Program Not Required; Program Requirements

40A:14-188. Provision of length of service award program not required; program requirements
6.No emergency service organization shall be required to provide a length of service award for its active volunteer members pursuant to the provisions of this act. Any length of service award provided to an active volunteer member shall be governed by the provisions of this act. No length of service award program shall be provided under the provisions of this act unless the following requirements are met:

a.An active volunteer member shall be eligible to participate in a length of service award program immediately upon the commencement of the active volunteer member's performance of active emergency services in any emergency service organization, and shall be eligible to vest in any length of service award program provided under the provisions of this act if the active volunteer member has completed at least five years of emergency service in any emergency service organization in the State

b.Under a length of service award program, a year of active emergency service commencing after the establishment of the program shall be credited for each calendar year in which an active volunteer member accumulates a number of points that are granted in accordance with a schedule adopted by the sponsoring agency. The program shall provide that points shall be granted for activities designated by the sponsoring agency, which activities may include the following:

(1)Training courses;

(2)Drills;

(3)Sleep-in or standby. A "standby" means line of duty activity of the volunteer fire company, lasting for four hours, not falling under one of the other categories;

(4)Completion of a one-year elected or appointed position in the organization;

(5)Election as a delegate to an emergency service convention;

(6)Attendance at official meetings of the sponsoring agency;

(7)Participation in emergency responses; or

(8)Miscellaneous activities including participation in inspections and other non-emergency fire, first aid or rescue activities not otherwise listed.

c.If provided for in the enabling ordinance or resolution adopted pursuant to section 3 of P.L.1997, c.388 (C.40A:14-185), a length of service award program may provide for the crediting of not more than 10 years of active emergency service periods prior to the establishment of such a program. Such credit may be granted to the active volunteer over as many years as deemed appropriate by the sponsoring agency, except that the total amount contributed in any one year shall not exceed the maximum amount allowed by law to be contributed by a sponsoring agency.

d.To provide credit for service prior to the establishment of the service award program, pursuant to subsection c. of this section, each sponsoring agency shall review the prior membership rosters of the emergency service organizations subject to the program to determine the number of years' credit for each participant who is entitled to credit. In making the analysis, the standards for active service set forth in subsection b. of this section and adopted by the sponsoring agency shall be used. The amount of the contribution provided to participants for past service may differ from the amount of the current contribution provided for under the plan. The definition of years of active emergency service shall be determined by the bylaws of the participating emergency service organization at the time service was earned. Approval for such prior service shall require certification by the duly designated persons, as determined and defined by the sponsoring agency of the participating emergency service organization. If an active volunteer member requests credit for service in more than one volunteer participating emergency service organization, each such emergency service organization shall provide a certification for the appropriate number of years. That credit may be awarded at the discretion of the sponsoring agency of the plan in which the volunteer member seeks to apply the credit. In no event, however, shall a participant be credited for the same year of active emergency service in more than one service award program.

e.(Deleted by amendment, P.L.2001, c.272).

f.An active volunteer member whose name does not appear on the approved certification list or who is denied credit for service prior to the establishment of the service award program may appeal within 30 days of posting of the list or within 30 days of denial of past service credit. The appeal shall be in writing and mailed to the clerk or secretary of the governing body of that local government unit, which shall investigate the appeal. The decision of a participating emergency service organization shall be subject to appropriate judicial review.

L.1997,c.388,s.6; amended 2001, c.272, s.1.



Section 40A:14-189 - Award Subject To Contribution Requirements.

40A:14-189 Award subject to contribution requirements.

7. a. Each active volunteer member's service award shall be subject to contribution requirements set forth in this section. In determining whether contribution requirements have been satisfied, all benefits provided under all service award programs instituted by a sponsoring agency shall be considered as one program. A program adopted by a sponsoring agency shall set contributions within these requirements.

b. A program shall have minimum and maximum contribution requirements as follows: the minimum contribution for each participating active volunteer member shall be $100 per year of active emergency service; and the maximum contribution for each active volunteer member shall be $1,150 per year of active emergency service, subject, however, to periodic increases permitted pursuant to subsection f. of section 3 of P.L.1997, c.388 (C.40A:14-185).

L.1997,c.388,s.7.



Section 40A:14-190 - Maintenance Of Records.

40A:14-190 Maintenance of records.

8.Each participating emergency service organization shall maintain all required records on forms prescribed by the requirements of the service award program.

L.1997,c.388,s.8.



Section 40A:14-191 - Annual Certification List.

40A:14-191 Annual certification list.

9.Each participating emergency service organization shall furnish to the sponsoring agency an annual certification list, certified under oath, of all volunteer members, which shall identify those active volunteer members who have qualified for credit under the award program for the previous year. This list shall be submitted annually. Notwithstanding the provisions of this section, a volunteer member may request that the member's name be deleted from the list as a participant in the length of service award program. A request for deletion shall be in writing and shall remain effective until withdrawn in the same manner.

L.1997,c.388,s.9.



Section 40A:14-192 - Review Of Annual Certification List.

40A:14-192 Review of annual certification list.

10.The sponsoring agency shall review the annual certification list of each participating emergency service organization and approve the final annual certification. The approved list of active certified volunteer members shall then be returned to each participating emergency service organization and posted for at least 30 days for review by members. The emergency service organization shall provide any information concerning the annual certification list that the sponsoring agency shall require as part of its review.

L.1997,c.388,s.10.



Section 40A:14-193 - Existing Programs Deemed Valid; Conditions For Continuation.

40A:14-193 Existing programs deemed valid; conditions for continuation.

11.Any length of service award program that involves any form of insurance or annuity program in existence prior to the effective date of this act is deemed valid in all respects, and may continue to operate subject to the following conditions:

a.That the director be notified of the existence of the program and its benefits within 60 days of the effective date of this act;

b.That within 180 days of being notified by the director to do so, the sponsoring agency shall file with the director documentation that demonstrates its program has been brought into compliance with this act, provided, however that such sponsoring agency need not comply with subsection c. of section 3 of P.L.1997, c.388 (C.40A:14-185), and further provided, however, that any existing defined benefit annuity programs may be continued, but only with benefit levels whereby participants who vested prior to the effective date of P.L.1997, c.388 (C.40A:14-183 et al.) with benefits in excess of $750 per month shall not receive or be entitled to benefits in excess of the benefits level in existence as of the effective date of P.L.1997, c.388 (C.40A:14-183 et al.), and participants who vest subsequent to the effective date of P.L.1997, c.388 (C.40A:14-183 et al.) shall not receive a benefit in excess of $750 per month which level may be adjusted by the means provided in subsection f. of section 3 of P.L.1997, c.388 (C.40A:14-185); and

c.Any benefit vested in a participant of a length of service award program prior to the effective date of this act shall be exempt from the contribution and benefit limitations of sections 4 and 7 of P.L.1997, c.388 (C.40A:14-186 and C.40A:14-189) and shall be deemed valid in all respects from program inception.

L.1997,c.388,s.11.



Section 40A:14-194 - Regulations.

40A:14-194 Regulations.

16.The Local Finance Board in the Division of Local Government Services in the Department of Community Affairs shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to administer the provisions of this act.

L.1997,c.388,s.16.



Section 40A:14-194.1 - Additional Penalties, Fines

40A:14-194.1. Additional penalties, fines
2. a. In addition to any other penalties provided by law, any person who knowingly violates any provision of P.L.1997, c.388 (C.40A:14-183 et al.) shall:

(1)be subject to a fine of no less than $100 and no more than $1,150;

(2)forfeit all benefits to which he may be entitled under P.L.1997, c.388 (C.40A:14-183 et al.); and

(3)be prohibited from serving in a volunteer or paid position with any emergency service organization in this State.

b.In addition to the penalties provided for in subsection a. of this section, any person who knowingly misrepresents the credit earned by a volunteer as provided for in section 6 of P.L.1997, c.388 (C.40A:14-188) or knowingly includes an individual on an annual certification list, as provided for in section 9 of P.L.1997, c.388 (C.40A:14-191), who is not a qualified member of an emergency service organization, shall be subject to a fine of no less than $100 and no more than $1,150 for each individual whose credit or status was misrepresented.

L.2001,c.272,s.2.



Section 40A:14-195 - County Law Enforcement Crisis Intervention Services Program.

40A:14-195 County law enforcement crisis intervention services program.

1.The governing body of any county, by ordinance or resolution, as appropriate, may provide for the establishment of a law enforcement crisis intervention services program. The purpose of the program is to provide post traumatic debriefing and counseling services for law enforcement officers and sheriff's officers who have been involved in incidents which may produce personal or job-related depression, anxiety, stress, or other psychological or emotional tensions, traumas, pressures or disorders.

A crisis intervention services program established pursuant to this act shall be an independent agency of county government. It shall not be organized as a division, department, bureau, or as any other type of subdivision of any county law enforcement agency or of any other law enforcement department, force or agency of any municipality within the county.

To preserve the integrity of the services offered under the program, the facility shall not be located at or adjacent to any law enforcement facility, station or barracks in the county.

L.1998,c.148,s.1.



Section 40A:14-196 - Availability Of Program.

40A:14-196 Availability of program.

2. a. If a county establishes a crisis intervention services program pursuant to this act, the services shall be available to any law enforcement officer and sheriff's officer employed by any county law enforcement department or agency, or any municipal department, force or agency in the county who is involved in an incident which may produce personal or job-related depression, anxiety, stress, or other psychological or emotional tensions, traumas, pressures or disorders. Nothing in this act shall be construed to prohibit a law enforcement officer or sheriff's officer in a county which has established a crisis intervention program from participating in any other crisis intervention, stress management or counseling program.

b.If a county establishes a crisis intervention services program pursuant to P.L.1998, c.148 (C.40A:14-195 et seq.), any officer employed by any county law enforcement department or agency, or any municipal department, force or agency in the county who is actively involved in a critical incident, shall be required to participate in the program's debriefing and counseling services before returning to active law enforcement duty unless, in the opinion of the chief executive officer of the law enforcement agency, the ability to deploy officers to preserve order and protect public safety requires a return to active duty pending scheduling of debriefing and counseling services, which shall occur as promptly as is practicable.

For the purpose of this subsection, critical incident shall mean an event involving the firing of a weapon or an exchange of gun fire; serious bodily injury to or the death of a juvenile; a terrorist act; a hostage situation; serious bodily injury to or the death of another law enforcement officer employed in the same agency, when that serious bodily injury or death occurred in the performance of that officer's official duties; a personal injury or wound; serious bodily injury received in the performance of the officer's official duties; and such other incidents or events as the county crisis intervention services advisory council established pursuant to section 4 of P.L.1998, c.148 (C.40A:14-198) shall deem appropriate.

L.1998,c.148,s.2.



Section 40A:14-197 - Provision Of Debriefing, Counseling Services.

40A:14-197 Provision of debriefing, counseling services.

3. a. The debriefing and counseling services available under a program established pursuant to P.L.1998, c.148 (C.40A:14-195 et seq.) shall be provided by appropriately licensed or certified psychologists and social workers who are either employees of the county or under contract to provide such professional services to the county. No employee of a county or municipal law enforcement agency, department or force shall provide any debriefing or counseling services under the program; provided, however, nothing herein shall be construed to prohibit any county or municipal law enforcement agency, department or force from establishing an internal, administrative debriefing and counseling program to identify law enforcement officers or sheriff's officers who may benefit from the services available under the county crisis intervention services program and to refer those officers to those services.

b.Former law enforcement officers and other persons who are not licensed or certified as psychologists or social workers and who are not currently employed by any county or municipal law enforcement agency may be employed by the county to provide debriefing and counseling services; provided those former law enforcement officers and other persons are:

(1)currently enrolled in an educational program to acquire such licensing or certification; or

(2)familiar with the emotional crises and psychological stresses, tensions and anxieties associated with law enforcement duty; or

(3)trained to provide specialized or supplemental counseling services involving domestic violence, substance abuse, gambling, marriage and family life, and such other topics as the county crisis intervention services advisory council, established pursuant to section 4 of this act, may deem necessary; and

(4)perform those debriefing and counseling services under the direct supervision of a licensed or certified psychologist, psychiatrist, or social worker.

L.1998,c.148,s.3.



Section 40A:14-198 - County Crisis Intervention Services Advisory Council.

40A:14-198 County crisis intervention services advisory council.
4.The governing body of a county which establishes a county crisis intervention services program pursuant to P.L.1998, c.148 (C.40A:14-195 et seq.) shall, by ordinance or resolution, as appropriate, organize a county crisis intervention services advisory council. The purpose of the council shall be to advise and assist in the organization and development of an effective county crisis intervention services program. The council shall consist of a representative of the county Association of Chiefs of Police; a representative of a collective bargaining unit representing one of the several law enforcement agencies in the county; the County Prosecutor or his designee; a representative of the county Health Department specializing in mental health; and a certified or licensed psychologist who is experienced in the diagnosis and treatment of emotional, psychological, or post trauma stress disorders.

L.1998,c.148,s.4.



Section 40A:14-199 - Immunities, Benefits Of Search, Rescue Teams.

40A:14-199 Immunities, benefits of search, rescue teams.

1.Whenever a law enforcement officer, firefighter, emergency medical technician or paramedic employed by a municipality, county or fire district of this State or the State participates in a national, multi-state, State, county, municipal or regional search and rescue task force or team, and that law enforcement officer, firefighter, emergency medical technician or paramedic suffers injury or death as a result of his participation in such search and rescue task force or team, he or his designee or legal representative shall be entitled to the salary, pension rights, worker's compensation, or other benefits as would have accrued if the injury or death had occurred in the performance of duties in the territorial jurisdiction in which he is employed.

As used in this section, "participate" and "participation" shall include taking part in meetings, training sessions, emergency drills, fire control, debris removal, emergency responses and such other similar activities of a search and rescue task force or team whether as an employment duty of the territorial jurisdiction of employment or as a volunteer, and shall include travel to and from such activities.

In addition, such officer, firefighter, emergency medical technician or paramedic shall have the same powers, authority and immunities as law enforcement officers, firefighters, emergency medical technicians and paramedics, as the case may be, in the municipality in which the assistance is being rendered.

A law enforcement officer, firefighter, emergency medical technician or paramedic employed by a municipality, county or fire district of this State or the State who participated in a search and rescue task force or team in response to the terrorist attacks of September 11, 2001 without the authorization of the municipality, county or fire district or the State and who suffered injury or death as a result of participation in that search and rescue task force or team shall be deemed an employee of this State for the purpose of payment of workers' compensation benefits as would have accrued if the injury or death had occurred in the performance of duties in the territorial jurisdiction in which he is employed.

Whenever a law enforcement officer, firefighter, emergency medical technician or paramedic employed by a municipality, county or fire district of this State or the State participates in a national, multi-state, State, county, municipal or regional search and rescue task force or team without the authorization of the municipality, county or fire district or the State but pursuant to a Declaration of Emergency by the Governor of the State of New Jersey specifically authorizing volunteers to respond immediately to the emergency without requiring the authorization of the municipality, county or fire district or the State, and the law enforcement officer, firefighter, emergency medical technician or paramedic suffers injury or death as a result of participation in the search and rescue task force or team, he shall be deemed an employee of this State for the purpose of payment of workers' compensation benefits as would have accrued if the injury or death had occurred in the performance of duties in the territorial jurisdiction in which he is employed.

L.1999, c.251,s.1; amended 2001, c.325, s.2.



Section 40A:14-200 - Definitions Relative To Suspension, Termination Of Certain Law Enforcement Officers, Firefighters.

40A:14-200 Definitions relative to suspension, termination of certain law enforcement officers, firefighters.

1.As used in this act:

"Law enforcement agency" or "agency" means any public agency, other than the Department of Law and Public Safety, but not including the Juvenile Justice Commission, any police force, department, or division within the State, or any county or municipality thereof, which is empowered by statute to act for the detection, investigation, arrest, conviction, detention, or rehabilitation of persons violating the criminal laws of this State.

"Law enforcement officer" or "officer" means any person who is employed as a permanent full-time member of any State, county, or municipal law enforcement agency, department, or division of those governments who is statutorily empowered to act for the detection, investigation, arrest, conviction, detention, or rehabilitation of persons violating the criminal laws of this State and statutorily required to successfully complete a training course approved by, or certified as being substantially equivalent to such an approved course, by the Police Training Commission pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.).

"Paid firefighter" or "firefighter" means any full-time paid firefighter employed by a public fire department.

"Public fire department" or "department" means any department of a municipality, county, fire district or the State or any agency thereof having employees engaged in firefighting provided that such firefighting employees are included in a negotiating unit exclusively comprised of firefighting employees.

L.2009, c.16, s.1.



Section 40A:14-201 - Law Enforcement Officer, Firefighter, Suspension, Termination, Final Determination, Payment Status.

40A:14-201 Law enforcement officer, firefighter, suspension, termination, final determination, payment status.

2. a. When a law enforcement officer employed by a law enforcement agency or a firefighter employed by a public fire department that is subject to the provisions of Title 11A of the New Jersey Statutes is suspended from performing his official duties without pay for a complaint or charges, other than (1) a complaint or charges relating to the subject matter of a pending criminal investigation, inquiry, complaint, or charge whether pre-indictment or post indictment, or (2) when the complaint or charges allege conduct that also would constitute a violation of the criminal laws of this State or any other jurisdiction, and the law enforcement agency employing the officer or the public fire department employing the firefighter seeks to terminate that officer's or firefighter's employment for the conduct that was the basis for the officer's or firefighter's suspension without pay, a final determination on the officer's or firefighter's suspension and termination shall be rendered within 180 calendar days from the date the officer or firefighter is suspended without pay.

If a final determination is not rendered within those 180 days, as hereinafter calculated, the officer or firefighter shall, commencing on the 181st calendar day, begin again to receive the base salary he was being paid at the time of his suspension and shall continue to do so until a final determination on the officer's or firefighter's termination is rendered.

b.The 180 calendar day period shall commence on the date that the officer or firefighter is suspended without pay and shall be calculated as follows:

(1)The calendar days that accrue between the date the officer or firefighter is terminated by his employing agency or department and the date on which the officer or firefighter files his appeal of his termination with the Office of Administrative Law shall not be used in calculating the date upon which the officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal;

(2)If the officer or firefighter or his representative requests and is granted a postponement of a hearing or any other delay before the 181st calendar day, the calendar days that accrue during that postponement or delay shall not be used in calculating the date upon which the officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal;

(3)If the officer or firefighter or his representative causes by his actions a postponement, adjournment or delay of a hearing before the 181st calendar day, the calendar days that accrue during that postponement, adjournment or delay shall not be used in calculating the date upon which the officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal;

(4)If the officer and the agency or the firefighter and the department agree to any postponement or delay of a hearing before the 181st calendar day, the calendar days that accrue during that postponement or delay shall not be used in calculating the date upon which that officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal; or

(5)If the administrative law judge or Civil Service Commission for good cause postpones or delays a hearing before the 181st calendar day, the calendar days that accrue during that postponement or delay shall not be used in calculating the date upon which that officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal.

c.If an officer or firefighter who is receiving full pay pending a final determination on an appeal in accordance with the provisions of subsection a. of this section requests and is granted, or who otherwise causes by his actions a postponement, adjournment, or delay of a hearing, or whose representative requests and is granted, or who otherwise causes by his actions a postponement, adjournment or delay of a hearing, that officer or firefighter shall not be entitled to receive his base salary during the period of that postponement, adjournment, or delay.

L.2009, c.16, s.2.



Section 40A:14-202 - Hearing On Complaint, Charges, Final Disposition, Appeal.

40A:14-202 Hearing on complaint, charges, final disposition, appeal.

3. a. An employing agency or department subject to the provisions of section 2 of P.L.2009, c.16 (C.40A:14-201) shall conduct a hearing on the complaint or charges within 30 days of the date on which the officer or firefighter was suspended, unless (1) the officer or firefighter agrees to waive his right to the hearing or (2) the parties agree to an adjournment to a later date. As provided in paragraphs (2) and (4) of subsection b. of section 2 of P.L.2009, c.16 (C.40A:14-201), the calendar days that accrue during any such waiver or agreement to adjourn shall not be used in calculating the date upon which the officer or firefighter is entitled, pursuant to subsection a. of section 2 of P.L.2009, c.16 (C.40A:14-201), to receive his base salary pending a final determination on the officer's or firefighter's appeal.

b.The employing agency or department shall make a final disposition of the complaint and charges against the officer or firefighter within 20 days of the hearing and shall furnish the officer or firefighter with a written notice thereof.

c.An officer or firefighter shall have 20 days from the date of receipt of a written notice to appeal. The calendar days that accrue between the date of the receipt of a written notice of a final disposition and the filing of an appeal shall not be used in calculating the date upon which that officer or firefighter is entitled, pursuant to subsection a. of section 2 of P.L.2009, c.16 (C.40A:14-201), to receive his base salary pending a final determination on his appeal.

d.To facilitate the timely rendering of a final determination on an appeal filed pursuant to the provisions of P.L.2009, c.16 (C.40A:14-200 et al.), an aggrieved officer or firefighter shall file his appeal simultaneously with the Office of Administrative Law and the Civil Service Commission. The simultaneous filing of an appeal pursuant to this subsection shall be in a manner, form and time prescribed by the Civil Service Commission.

L.2009, c.16, s.3.



Section 40A:14-203 - Recommendation Of Administrative Law Judge, Payment Status.

40A:14-203 Recommendation of administrative law judge, payment status.

4.If the administrative law judge recommends that:

a.The officer's or firefighter's appeal be denied and that the officer's or firefighter's employment be terminated, the officer or firefighter shall not be entitled to receive his base salary, or continue to receive his base salary if, at the time the judge's recommendation is rendered, the officer or firefighter already is receiving his base salary, as provided in subsection a. of section 2 of P.L.2009, c.16 (C.40A:14-201), until a final determination rendered by the Civil Service Commission reverses that recommendation;

b.The employing agency's action terminating the officer or the department's action terminating the firefighter be dismissed, the employing agency or department shall, within the time prescribed by the Civil Service Commission, begin paying the officer or firefighter his base salary. If, at the time the judge's recommendation is rendered, the officer or firefighter already is receiving his base salary, as provided in section 2 of P.L.2009, c.16 (C.40A:14-201), the officer or firefighter shall continue to do so, until a final determination rendered by the Civil Service Commission reverses that recommendation; or

c.The officer or firefighter be subject to disciplinary action, but to a disciplinary action that is less adverse than termination of the officer's or firefighter's employment, the officer or firefighter shall be entitled, commencing on the 181st day following his suspension, as provided in section 2 of P.L.2009, c.16 (C.40A:14-201) or on the day set forth in the judge's recommendation, whichever is later, to receive his base salary. In the case of an officer or firefighter who is receiving his base salary in accordance with the provisions of subsection a. of section 2 of P.L.2009, c.16 (C.40A:14-201) at the time the judge's recommendation is issued, the officer or firefighter shall continue to receive his base salary unless otherwise recommended by the judge.

d.Nothing herein shall be construed to authorize an award of back pay before a final decision is issued pursuant to section 5 of P.L.2009, c.16 (C.40A:14-204).

L.2009, c.16, s.4.



Section 40A:14-204 - Submission Of Decision To Civil Service Commission.

40A:14-204 Submission of decision to Civil Service Commission.

5.The Office of Administrative Law immediately shall transmit an administrative law judge's recommended decision in each case subject to the provisions of P.L.2009, c.16 (C.40A:14-200 et al.) to the Civil Service Commission for review.

Within 45 days of receiving such a decision, the commission shall complete its review and issue its final determination. If the commission fails to issue its final determination within that 45-day period, the recommended decision of the administrative law judge shall be deemed to be final; provided, however, the commission, at its discretion, may extend its review period by no more than an additional 15 days. If, during any such extension, the commission fails to issue its final determination, the recommended decision of the administrative law judge shall be deemed to be final, unless, for good cause given, the commission gives written notice to the Chief Administrative Law Judge, the officer or firefighter, and the officer's employing agency or the firefighter's department that the review period shall be extended.

If the extension of a review period pursuant to this subsection is initiated prior to the 181 calendar day, the calendar days accruing during that extension, in accordance with the provisions of paragraph (5) of subsection b. of section 2 of P.L.2009, c.16 (C.40A:14-201), shall not be used in calculating the date upon which that officer or firefighter is entitled, pursuant to section 2 of P.L.2009, c.16 (C.40A:14-201), to receive his base salary pending a final determination of his appeal.

L.2009, c.16, s.5.



Section 40A:14-205 - Final Determination Of Appeal.

40A:14-205 Final determination of appeal.

6. a. If the final determination of the commission affirms the officer's or firefighter's appeal, the officer or firefighter shall be reinstated immediately, be entitled to receive his base salary, be restored all rights and benefits, including those accruable during the period of appeal, and shall, within a timely period prescribed by rule and regulation, be paid any salary moneys withheld by the officer's employing agency or the firefighter's department during the period the officer or firefighter was suspended without pay.

b.If the final determination issued by the commission denies the officer's or firefighter's appeal, the officer or firefighter shall reimburse his employing agency or department for all pay received during the period of the appeal pursuant to section 2 of P.L.2009, c.16 (C.40A:14-201).

If an officer or firefighter fails to reimburse his employing agency or department for the amounts he received pursuant to subsection a. of section 2 of P.L.2009, c.16 (C.40A:14-201), the agency or department may have a lien, pursuant to the provisions of section 13 of P.L.2009, c.16 (C.40A:14-212), for those amounts on any and all property and income to which the officer or firefighter shall have or may acquire an interest in, including moneys contributed by the officer or firefighter to the Police and Firemen's Retirement System of New Jersey, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.) or any other State retirement system established by law, and all terminal pay, such as compensation for earned sick and vacation leave, to which the officer or firefighter is entitled.

L.2009, c.16, s.6.



Section 40A:14-206 - Payment Status During Appeal Of Termination.

40A:14-206 Payment status during appeal of termination.

7. a. An officer or firefighter appealing a final determination terminating his employment to the Appellate Division of the Superior Court, shall not be entitled to the payment of any base salary under the provisions of section 2 of P.L.2009, c.16 (C.40A:14-201) during the pendency of that appeal.

b.If the employing agency or department appeals a final determination rendered by the Civil Service Commission to the Appellate Division, the officer or firefighter shall continue to receive his base salary during the pendency of that appeal.

If the court affirms the employing agency's or department's termination, the officer or firefighter shall reimburse his employing agency or department for all base salary received under the provisions of P.L.2009, c.16 (C.40A:14-200 et al.). If an officer or firefighter fails to reimburse his employing agency or department for the amounts so received, the agency or department may have a lien, pursuant to the provisions of section 13 of P.L.2009, c.16 (C.40A:14-212), for those amounts on any and all property and income to which the officer or firefighter shall have or may acquire an interest in, including moneys contributed by the officer or firefighter to the Police and Firemen's Retirement System of New Jersey, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.) or any other State retirement system established by law, and all terminal pay, such as compensation for earned sick and vacation leave, to which the officer or firefighter is entitled.

L.2009, c.16, s.7.



Section 40A:14-207 - Establishment Of Law Enforcement And Firefighter Unit.

40A:14-207 Establishment of Law Enforcement and Firefighter Unit.

8.Within six months of the effective date of P.L.2009, c.16 (C.40A:14-200 et al.), the Director of the Office of Administrative Law shall establish a special unit, to be known as the Law Enforcement and Firefighter Unit. Administrative law judges qualified by their expertise and experience in disciplinary matters and cases subject to the provisions of P.L.2009, c.16 (C.40A:14-200 et al.) shall be assigned to this Law Enforcement and Firefighter Unit.

To the greatest extent practicable and feasible, all cases subject to P.L.2009, c.16 (C.40A:14-200 et al.) shall be heard and determined by judges assigned to the Law Enforcement and Firefighter Unit.

L.2009, c.16, s.8.



Section 40A:14-208 - Rules, Regulations.

40A:14-208 Rules, regulations.

9. a. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Office of Administrative Law and the Civil Service Commission, in consultation, shall promulgate temporary rules to effectuate the purposes of section 2 through section 7, inclusive, of P.L.2009, c.16 (C.40A:14-201 through C.40A:14-206). These rules shall include, but not be limited to practices and procedures governing matters such as discovery, motions and the conduct of hearings and shall be designed to ensure that all disciplinary cases subject to the provisions of section 2 of P.L.2009, c.16 (C.40A:14-201) are brought to resolution expeditiously. The temporary rules promulgated pursuant to this subsection shall take effect immediately and shall expire on the first day of the 13th month following enactment.

b.In accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Office of Administrative Law and the Civil Service Commission, in consultation, shall promulgate rules and regulations to effectuate the purposes of section 2 through section 7, inclusive, of P.L.2009, c.16 (C.40A:14-201 through C.40A:14-206). These rules and regulations shall include, but not be limited to practices and procedures governing matters such as discovery, motions and the conduct of hearings and shall be designed to ensure that all disciplinary cases subject to the provisions of section 2 of P.L.2009, c.16 (C.40A:14-201) are brought to resolution expeditiously. The rules and regulations promulgated pursuant to this section shall take effect upon the expiration of the temporary rules promulgated pursuant to subsection a. of this section and may, as appropriate to effectuate the purposes of P.L.2009, c.16 (C.40A:14-200 et al.), be amended in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.16, s.9.



Section 40A:14-209 - Suspension, Termination Not Subject To Title 11a, Payment Status.

40A:14-209 Suspension, termination not subject to Title 11A, payment status.

10. a. When a law enforcement officer or firefighter employed by a law enforcement agency or department that is not subject to the provisions of Title 11A of the New Jersey Statutes is suspended from performing his official duties without pay for a complaint or charges, other than (1) a complaint or charges relating to the subject matter of a pending criminal investigation, inquiry, complaint, or charge whether pre-indictment or post indictment, or (2) when the complaint or charges allege conduct that also would constitute a violation of the criminal laws of this State or any other jurisdiction, and the law enforcement agency or department employing the officer or firefighter seeks to terminate that officer's or firefighter's employment for the conduct that was the basis for the officer's or firefighter's suspension without pay, the officer, as an alternative to the judicial review authorized under N.J.S.40A:14-150, and the firefighter, as an alternative to the judicial review authorized under N.J.S.40A:14-22, may submit an appeal of his suspension and termination to the Public Employment Relations Commission for arbitration conducted in accordance with the provisions of section 11 of P.L.2009, c.16 (C.40A:14-210). A final determination on the officer's or firefighter's suspension and termination shall be rendered by an arbitrator within 180 calendar days from the date the officer or firefighter is suspended without pay.

If a final determination is not rendered within those 180 days, as hereinafter calculated, the officer or firefighter shall, commencing on the 181st calendar day, begin again to receive the base salary he was being paid at the time of his suspension and shall continue to do so until the final determination on the officer's or firefighter's termination is rendered.

b.The 180 calendar day period shall commence on the date that the officer or firefighter is suspended without pay and shall be calculated as follows:

(1)The calendar days that accrue between the date the officer or firefighter is terminated by his employing agency or department and the date on which the officer or firefighter submits his appeal for arbitration to the Public Employment Relations Commission pursuant to section 11 of P.L.2009, c.16 (C.40A:14-210) shall not be used in calculating the date upon which the officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal;

(2)If the officer or the firefighter or their representative requests and is granted a postponement of a hearing or any other delay before the 181st calendar day, the calendar days that accrue during that postponement or delay shall not be used in calculating the date upon which the officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal;

(3)If the officer or the firefighter or their representative causes by his actions a postponement, adjournment or delay of a hearing before the 181st calendar day, the calendar days that accrue during that postponement, adjournment or delay shall not be used in calculating the date upon which the officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal;

(4)If the officer and the agency or the firefighter and the department agree to any postponement or delay of a hearing before the 181st calendar day, the calendar days that accrue during that postponement or delay shall not be used in calculating the date upon which that officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending a final determination on his appeal; or

(5)If the arbitrator or the Public Employment Relations Commission for good cause postpones or delays a hearing before the 181st calendar day, the calendar days that accrue during that postponement or delay shall not be used in calculating the date upon which that officer or firefighter is entitled, pursuant to subsection a. of this section, to receive his base salary pending final determination of his appeal.

c.If an officer or firefighter, who is receiving full pay pending a final determination in accordance with the provisions of subsection a. of this section, requests and is granted, or who otherwise causes by his actions a postponement, adjournment or delay of a hearing, or whose representative requests and is granted, or who otherwise causes by his actions a postponement, adjournment or delay of a hearing, that officer or firefighter shall be paid no salary during the period of that postponement, adjournment or delay.

L.2009, c.16, s.10.



Section 40A:14-210 - Appeal To Arbitration, Final Determination, Payment Status.

40A:14-210 Appeal to arbitration, final determination, payment status.

11. a. In lieu of serving a written notice to the Superior Court under the provisions of N.J.S.40A:14-150 or N.J.S.40A:14-22, as appropriate, seeking review of the termination of his employment for a complaint or charges, other than a complaint or charges relating to a criminal offense, as prescribed in subsection a. of section 10 of P.L.2009, c.16 (C.40A:14-209), an officer or firefighter may submit his appeal to arbitration as hereinafter provided.

b.Within 20 days of receiving notice of termination, the officer or firefighter shall submit his appeal for arbitration to the Public Employment Relations Commission. The appeal shall be filed in a manner and form prescribed by the commission.

Upon receipt of such an appeal, the commission shall forthwith notify the employing agency or department of the appeal.

c.The commission shall establish a special panel of arbitrators to hear appeals filed pursuant to this section. The arbitrators selected to serve on this special panel shall be qualified by experience and expertise in disciplinary matters and cases subject to the provisions of P.L.2009, c.16 (C.40A:14-200 et al.).

d.Within 10 days of notifying the appealing officer's former employing agency or the firefighter's former department, the commission shall provide the parties with a list of available arbitrators.

If within 10 days of receiving the list of available arbitrators, the parties are unable to mutually agree upon the selection of an arbitrator and so notify the commission in writing, the assignment of the arbitrator for the purposes of this section shall be the responsibility of the commission, independent of and without any participation by either of the parties. The commission shall select the arbitrator for assignment by lot.

Should an arbitrator selected by mutual agreement be unable to serve, the parties shall be afforded an opportunity to select a replacement. If the two parties are unable to mutually agree upon the selection of a replacement within a time period prescribed by the commission, the commission shall select the replacement in the manner hereinafter provided.

In any proceeding where an assigned arbitrator is unable to serve or, pursuant to the preceding paragraph, the two parties are unable to mutually agree upon a replacement, the commission shall assign a replacement arbitrator. The assignment shall be the responsibility of the commission, independent of and without any participation by either of the parties. The commission shall select the replacement arbitrator for assignment by lot.

e.The arbitrator may administer oaths, require the attendance of witnesses, and the production of such documents as he may deem material to a just determination of the appeal, and for such purpose may issue subpoenas. If any person refuses to obey a subpoena, or refuses to be sworn or to testify, or if any witness, party or attorney is guilty of contempt while in attendance of any hearing, the arbitrator may, or the Attorney General if requested, shall invoke the aid of the Superior Court within the county in which the hearing is being held, and that court shall issue an appropriate order. A failure to obey the order may be punished by the court as contempt.

f.The arbitrator shall render an opinion and final determination within 90 days of his appointment, be that appointment by mutual agreement of the parties or by assignment of the commission by lot.

The arbitrator's final determination shall be binding on all parties and shall be implemented immediately.

g. (1) If the final determination sustains the officer's or the firefighter's appeal, the officer or firefighter shall be reinstated immediately with full pay, be restored all rights and benefits, including those accruable during the period of appeal, and shall, within a timely period prescribed by rule and regulation, be paid any salary moneys withheld by the officer's employing agency or the firefighter's department.

(2)If the final determination denies the officer's or the firefighter's appeal, the officer or firefighter shall reimburse his employing agency or department for all pay received during the period of the appeal pursuant to this section. If an officer or firefighter fails to reimburse his employing agency or department for the amounts he received pursuant to this section, the agency or department may have a lien, pursuant to the provisions of section 13 of P.L.2009, c.16 (C.40A:14-212), for those amounts on any and all property and income to which the officer or firefighter shall have or may acquire an interest in, including moneys contributed by the officer or firefighter to the Police and Firemen's Retirement System of New Jersey, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.) or any other State retirement system established by law, and all terminal pay, such as compensation for earned sick and vacation leave, to which the officer or firefighter is entitled.

h. (1) During the period of an appeal of an arbitrator's final determination filed by an officer's employing agency or a firefighter's department, that officer or firefighter shall be entitled to receive the salary he was being paid at the time of his termination and shall continue to do so until a final determination has been made on the appeal.

(2)During the period of an appeal of an arbitrator's final determination filed by an officer or firefighter, that officer or firefighter shall not be entitled to receive any salary.

L.2009, c.16, s.11.



Section 40A:14-211 - Rules, Regulations Promulgated By Public Employment Relations Commission.

40A:14-211 Rules, regulations promulgated by Public Employment Relations Commission.

12. a. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Public Employment Relations Commission shall promulgate temporary rules to effectuate the purposes of sections 10 and 11 of P.L.2009, c.16 (C.40A:14-209 and C.40A:14-210). These rules shall include, but not be limited to practices and procedures governing matters such as discovery, motions and the conduct of hearings and shall be designed to ensure that all disciplinary cases subject to the provisions of section 10 of P.L.2009, c.16 (C.40A:14-209) are brought to resolution expeditiously. The temporary rules promulgated pursuant to this subsection shall take effect immediately and shall expire on the first day of the 13th month following enactment.

b.In accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Public Employment Relations Commission shall promulgate rules and regulations to effectuate the purposes of sections 10 and 11 of P.L.2009, c.16 (C.40A:14-209 and C.40A:14-210). These rules and regulations shall include, but not be limited to practices and procedures governing matters such as discovery, motions and the conduct of hearings and shall be designed to ensure that all disciplinary cases subject to the provisions of P.L.2009, c.16 (C.40A:14-200 et al.) are brought to resolution expeditiously. The rules and regulations promulgated pursuant to this section shall take effect upon the expiration of the temporary rules promulgated pursuant to subsection a. of this section and may, as appropriate to effectuate the purposes of section 10 of P.L.2009, c.16 (C.40A:14-209), be amended in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.16, s.12.



Section 40A:14-212 - Reimbursement To Employing Agency.

40A:14-212 Reimbursement to employing agency.

13. a. If an officer or firefighter who is required to reimburse his employing agency for pay received during a period of appeal pursuant to section 6 or section 11 of P.L.2009, c.16 (C.40A:14-205 or C.40A:14-210) fails to do so, the employing agency or department shall have a lien on any or all property or income which that officer or firefighter shall have, or in which the officer or firefighter may acquire, an interest, including moneys contributed by the officer or firefighter to the Police and Firemen's Retirement System of New Jersey, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.) or any other State retirement system established by law, and all terminal pay, such as compensation for earned sick and vacation leave, to which the officer or firefighter is entitled. When properly filed as hereinafter provided, the lien shall have priority over all unrecorded encumbrances.

b.The lien shall be in a form to be prescribed by the Attorney General and shall contain the name of the affected law enforcement agency, the name and address of the officer or firefighter, the date of the officer's or firefighter's termination, the date the officer or firefighter was ordered to reimburse his employing agency or department, the amount due and payable as reimbursement on the date of the filing of the lien, together with notice of the rate of accumulation, if any, thereafter. The lien shall be signed by the State Treasurer or chief financial officer of the county or municipality, as appropriate, or his duly constituted agent.

c.As an additional remedy, the State Treasurer, or the chief financial officer of the county or municipality, as the case may be, may issue a certificate to the clerk of the Superior Court stating that the person identified in the certificate is indebted under the provisions of P.L.2009, c.16 (C.40A:14-200 et al.) for the amount set forth in the certificate. The certificate shall reference P.L.2009, c.16 (C.40A:14-200 et al.), the statute under which the indebtedness arises. Thereupon the clerk shall immediately enter upon the record of docketed judgments the name of that officer or firefighter as debtor; the State, county, or municipality, as appropriate, as creditor; the address of the officer if shown in the certificate; the amount of the debt so certified; a reference to P.L.2009, c.16 (C.40A:14-200 et al.), the statute under which the debt is assessed; and the date of making such entries. The docketing of the certificate shall have the same force and effect as a civil judgment docketed in the Superior Court and the State, county, or municipality, as the case may be, shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in action, but without prejudice to any right to appeal. Upon entry by the clerk of the certificate in the record of docketed judgments in accordance with the provisions of this subsection, interest in the amount specified by court rule for post-judgment interest shall accrue from the date of the docketing of the certificate; provided, however, payment of the interest may be waived by the State Treasurer, or the chief financial officer of the affected county or municipality. In the event that the debt remains unpaid following the issuance of the certificate of debt and either the State Treasurer, or the chief financial officer of the affected county or municipality take any further collections action including referral of the matter to the Attorney General, or his designee, or the appropriate county or municipal official, or his designee, as the case may be, the fee imposed in lieu of the actual cost of collection, may be 20% of the debt or $200, whichever is greater.

d.The clerk of the Superior Court shall provide suitable books in which shall be entered copies of the liens filed pursuant to this section. The entries shall be properly indexed in the name of the officer or firefighter subject to the lien.

All liens and other papers incidental thereto required for the purposes of this section shall be received and recorded by the clerk of the Superior Court, without payment of fees.

e.To discharge any lien or liens filed pursuant to this section, the State Treasurer or the chief financial officer of the affected county or municipality, or his duly constituted agent, shall file with the clerk of the Superior Court, a duly acknowledged certificate setting forth the fact that the State, county or municipality desires to discharge the lien of record.

The State Treasurer or the chief financial officer of the affected county or municipality is authorized to compromise for settlement any lien filed under the provisions of this section. A memorandum of compromise and settlement signed by the State Treasurer or the chief financial officer of the affected county or municipality shall be sufficient authorization for a complete discharge of the lien.

f.Any person desiring to secure immediate discharge of any lien may deposit with the court cash in an amount sufficient to cover the amount of the lien, or post a bond in an amount and with sureties approved by the court. Upon proper notice to the State or the affected county or municipality of such deposit or bond, a satisfaction of the lien shall be filed forthwith with the clerk of the Superior Court.

g.Any person affected in any manner, whether directly or indirectly by any lien filed under the provisions of this section, and desiring to examine the validity of the lien or the facts and circumstances surrounding the entry of the lien, may do so in an action brought in the county where the lien was filed. The action shall be brought against the State, county or municipal law enforcement agency or department claiming the lien, and the court may proceed in the action in a summary manner and enter such judgment as it may deem appropriate.
L.2009, c.16, s.13.



Section 40A:14-213 - Short Title.

40A:14-213 Short title.

1.This act shall be known and may be cited as the "Emergency Responders Employment Protection Act."

L.2009, c.202, s.1.



Section 40A:14-214 - Employment Protection For Volunteer Emergency Responder.

40A:14-214 Employment protection for volunteer emergency responder.

2. a. As used in this act, "volunteer emergency responder" means an active member in good standing of a volunteer fire company, a volunteer member of a duly incorporated first aid, rescue or ambulance squad, or a member of any county or municipal volunteer Office of Emergency Management, provided the member's official duties include responding to a fire or emergency call.

b.No employer shall terminate, dismiss or suspend an employee who fails to report for work at his place of employment because he is serving as a volunteer emergency responder during a state of emergency declared by the President of the United States or the Governor of this State or is actively engaged in responding to an emergency alarm; provided the volunteer emergency responder provides his employer with (1) notice, at least one hour before he is scheduled to report to his place of employment, that he is rendering emergency services in response to a declared state of emergency or emergency alarm; and (2) upon returning to his place of employment, a copy of the incident report and a certification by the incident commander, or other official or officer in charge, affirming that the volunteer emergency responder was actively engaged in, and necessary for, rendering emergency services and setting forth the date and time the volunteer emergency responder was relieved from emergency duty by that officer or official, as the case may be. If the volunteer emergency responder is actively engaged in rendering emergency services for more than one consecutive work day, the incident commander, or other official or officer in charge, shall direct that appropriate notice be given the volunteer emergency responder's employer each day the volunteer is required to be absent from his employment.

c.No employer shall be required to pay any employee for any work time that the employee misses while serving as a volunteer emergency responder pursuant to this subsection; provided, however, a volunteer emergency responder may charge his absence as a vacation day or a sick day, if the volunteer has such days available.

d.The provisions of this act shall not apply to any employee who, by statute or contract, is deemed an essential employee.

L.2009, c.202, s.2.



Section 40A:14-215 - Appointment Of Emts By Municipality.

40A:14-215 Appointment of EMTs by municipality.

1. a. The provisions of any other law to the contrary notwithstanding, the appointing authority of a municipality which employs emergency medical technicians may appoint as a member thereof any person who:

(1)was employed as an emergency medical technician by any municipality;

(2)has satisfactorily completed a working test period in an emergency medical technician title in a municipality which has adopted Title 11A, Civil Service, of the New Jersey Statutes or satisfactorily completed a comparable, documented probationary period in an emergency medical technician title in a municipality which has not adopted Title 11A, Civil Service;

(3)was, for reasons of economy, terminated as an emergency medical technician within 60 months prior to the appointment; and

(4)was, at the time of termination in good standing with the municipal employer.

b.A municipality may employ such a person notwithstanding that:

(1)Title 11A, Civil Service, of the New Jersey Statutes is operative in that municipality;

(2)the municipality has available to it an eligible or regular reemployment list of persons eligible for such appointments; and

(3)the appointed person is not on any eligible list. A municipality which has adopted Title 11A, Civil Service, may not employ such a person if a special reemployment list is in existence for the emergency medical technician title to be filled.

c.If a municipality determines to appoint a person pursuant to the provisions of this act, it shall give first priority in making such appointments to residents of the municipality and second priority to residents of the county not residing in the municipality.

d.The seniority, seniority-related privileges and, if applicable, promotion title above the entry level title that an emergency medical technician possessed with the employer who terminated the emergency medical technician's employment for reasons of economy shall not be transferable to a new position when the emergency medical technician is appointed to a position pursuant to the provisions of this section.

L.2011, c.329, s.2.



Section 40A:14-216 - Reappointment Of Emts By Municipality.

40A:14-216 Reappointment of EMTs by municipality.

2. a. The provisions of any other law to the contrary notwithstanding, the appointing authority of a municipality which employs emergency medical technicians may reappoint as a member thereof any person who:

(1)did not hold a permanent appointment, but, in the case of a municipality which has adopted Title 11A, Civil Service, was fulfilling a working test period in an emergency medical technician title in that municipality or, in the case of a municipality which has not adopted Title 11A, Civil Service, was serving a probationary period in an emergency medical technician title;

(2)was, for reasons of economy, terminated as an emergency medical technician within 60 months prior to the appointment; and

(3)was, at the time of termination, in good standing.

b.A municipality may reemploy such a person notwithstanding that:

(1)Title 11A, Civil Service, of the New Jersey Statutes is operative in that municipality;

(2)the municipality has available to it an eligible or regular reemployment list of persons eligible for such appointments; and

(3)the appointed person is not on any eligible list. A municipality which has adopted Title 11A, Civil Service, may not re-employ such a person if a special reemployment list is in existence for the emergency medical technician title to be filled.

c.If a municipality determines to reappoint a person pursuant to the provisions of this act, it shall give first priority in making such appointments to residents of the municipality and second priority to residents of the county not residing in the municipality.

d.An emergency medical technician reappointed pursuant to this section shall complete any probationary or working test period not completed at the time of his termination for reasons of economy.


L.2011, c.192, s.2.



Section 40A:16-1 - Short Title

40A:16-1. Short title
This chapter shall be known and cited as the "Municipal Vacancy Law."

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-2 - Definitions

40A:16-2. Definitions
As used in this chapter, unless the context clearly indicates to the contrary, the following words and terms shall have the following meanings:

a. "Governing body" means the body exercising general legislative power in the municipality, including any mayor selected by the governing body from among its own members;

b. "Incumbent" means a person in present possession of the office of mayor or member of a governing body and who is legally authorized to discharge the duties of the office;

c. "Mayor" means the person elected to that office at large by the voters of the municipality;

d. "Municipality" means any village, borough, town, township or city of this State;

e. "Officer" means a mayor elected at large or the member of a governing body;

f. "Political party" means a party which, at the election held for all of the members of the General Assembly next preceding the holding of any primary election held pursuant to Title 19 of the Revised Statutes, polled for members of the General Assembly at least 10% of the total vote cast in the State.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-3 - When Office Deemed Vacant

40A:16-3. When office deemed vacant
The office of a mayor or a member of the governing body of a municipality shall be deemed vacant:

a. Upon its being so declared by virtue of a judicial determination;

b. Upon the death of the mayor or a member of a governing body;

c. Upon a determination of the other members of the governing body that the mayor or a member of a governing body no longer resides within the corporate limits of a municipality or ward from which he was elected;

d. Upon the refusal of the mayor or member of a governing body to qualify or serve;

e. Upon a judicial determination that the mayor or member of a governing body shall have become physically or mentally incapable of serving;

f. Upon the filing of a written resignation with the municipal clerk by the mayor or a member of the governing body, except a resignation filed following the filing of a recall petition;

g. Whenever the mayor, when required by law to attend meetings of the governing body, or a member of the governing body, fails to attend and participate in any meetings of the governing body for a period of 8 consecutive weeks without being excused from attendance by a majority of the members of the governing body, at the conclusion of such period; provided, however, that the governing body may refuse to excuse only with respect to those failure to attend and participate which are not due to legitimate illness; or,

h. Upon a determination that the office comes within the purview of R.S. 19:3-25.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-4 - Filling Vacancies In Municipalities Holding Regular Municipal Elections

40A:16-4. Filling vacancies in municipalities holding regular municipal elections
Whenever a vacancy occurs as provided in N.J.S. 40A:16-3 in the office of mayor or in the membership of the governing body of a municipality holding regular municipal elections, the vacancy shall be filled in the following manner:

a. If the vacancy occurs subsequent to September 1 of the last year of the term of the officer whose office has become vacant, the office may be filled for its unexpired term by appointment by the governing body as hereinafter provided;

b. If the vacancy occurs at any other time, the vacancy shall be filled for its unexpired term at the next general or regular municipal election, whichever occurs first, to be held not less than 60 days after the occurrence of the vacancy. The governing body may fill the vacancy temporarily by appointment as hereinafter provided.

L.1979, c. 83, s. 1, eff. April 26, 1979. Amended by L.1980, c. 101, s. 1, eff. Sept. 11, 1980.



Section 40A:16-5 - Filling Vacancies In Municipalities Holding General Elections

40A:16-5. Filling vacancies in municipalities holding general elections
Whenever a vacancy occurs as provided in N.J.S. 40A:16-3 in the office of a mayor or in the membership of the governing body of a municipality holding general elections, the vacancy shall be filled in the following manner:

a. If the vacancy occurs any time subsequent to September 1 of the next-to-the last year and up to the expiration of the term of the officer whose office has become vacant, the office may be filled for its unexpired term by appointment by the governing body as hereinafter provided;

b. If the vacancy occurs at any other time, the vacancy shall be filled for its unexpired term at the next general election to be held not less than 60 days after the occurrence of the vacancy. The governing body may fill the vacancy temporarily by appointment as hereinafter provided.

L.1979, c. 83, s. 1, eff. April 26, 1979. Amended by L.1980, c. 101, s. 2, eff. Sept. 11, 1980.



Section 40A:16-6 - Vote Required To Fill Vacancy In Office Of Mayor

40A:16-6. Vote required to fill vacancy in office of mayor
An appointment to fill a vacancy in the office of mayor shall be by a majority vote of the entire membership of the governing body.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-7 - Vote Required To Fill A Vacancy In The Membership Of A Governing Body

40A:16-7. Vote required to fill a vacancy in the membership of a governing body
An appointment to fill a vacancy in the membership of a governing body shall be by a majority vote of the remaining members of the governing body.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-8 - Authority Of Mayor To Vote In Filling A Vacancy

40A:16-8. Authority of mayor to vote in filling a vacancy
In municipalities governed by the provisions of Article 3 or 16A of the "Optional Municipal Charter Law," P.L.1950, c. 210 (C. 40:69A-31 et seq. and C. [40:69A-149.1] et seq.), or by the provisions of laws governing boroughs, R.S. 40:86-1 to R.S. 40:94-6 inclusive, a mayor shall be permitted to vote to fill a vacancy in the membership of a governing body only in the case of a tie vote.

L.1979, c. 83, s. 1, eff. April 26, 1979. Amended by L.1981, c. 465, s. 38, eff. Jan. 9, 1982.



Section 40A:16-9 - Authority Of Governor To Fill Vacancies In Governing Bodies

40A:16-9. Authority of Governor to fill vacancies in governing bodies
Whenever the offices of all or a majority of the members of a governing body shall become vacant as provided in N.J.S. 40A:16-3, the fact of the vacancies shall be immediately certified to the Governor by the municipal clerk or any remaining member of the governing body. The Governor shall fill the vacancies within 30 days of the occurrence of the vacancies. If the incumbent whose office has become vacant was elected to office other than as the nominee of a political party, the Governor shall appoint a successor to fill the vacancy without regard to party. If the incumbent whose office has become vacant was elected to office as the nominee of a political party, the Governor shall fill the vacancy by the appointment of a successor from the same political party which had nominated such incumbent.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-10 - Qualifications Of Appointee To Fill Vacancy

40A:16-10. Qualifications of appointee to fill vacancy
Every person appointed to fill a vacancy, either for the unexpired term or temporarily, shall have the qualifications required by statute to permit the appointee to qualify for election to office.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-11 - Appointment To Fill Vacancy Where Incumbent Was Nominee Of A Political Party; Time To Fill Vacancy

40A:16-11. Appointment to fill vacancy where incumbent was nominee of a political party; time to fill vacancy
40A:16-11. Appointment to fill vacancy where incumbent was nominee of a political party; time to fill vacancy. If the incumbent whose office has become vacant was elected to office as the nominee of a political party, the municipal committee of the political party of which the incumbent was the nominee shall, no later than 15 days after the occurrence of the vacancy, present to the governing body the names of three nominees for the selection of a successor to fill the vacancy. The governing body shall, within 30 days after the occurrence of the vacancy, appoint one of the nominees as the successor to fill the vacancy. If the governing body fails to appoint one of the nominees within the time prescribed herein, the municipal committee that named the three nominees shall, within the next 15 days, appoint one of the nominees as the successor to fill the vacancy, and such person shall be sworn in immediately. If the municipal committee which nominated the incumbent fails to submit the names of the nominees within the time prescribed herein, the governing body may, within the next 15 days, fill the vacancy by the appointment of a successor from the same political party which had nominated the incumbent whose office has become vacant.

If, on the effective date of this act, the governing body had previously received from the municipal committee the names of three nominees to fill any such vacancy and had not filled the vacancy, the governing body, within 30 days after the effective date of this act, shall appoint one of the nominees as the successor to fill the vacancy.

L.1979, c.83, s.1; amended 1980,c.101,s.3; 1990,c.57,s.1.



Section 40A:16-12 - Appointment To Fill Vacancy Where Incumbent Was Not Nominee Of A Political Party; Time To Fill Vacancy

40A:16-12. Appointment to fill vacancy where incumbent was not nominee of a political party; time to fill vacancy
If the incumbent whose office has become vacant was not elected to office as the nominee of a political party, the governing body may, within 30 days of the occurrence of the vacancy, appoint a successor to fill the vacancy without regard to party.

L.1979, c. 83, s. 1, eff. April 26, 1979. Amended by L.1980, c. 101, s. 4, eff. Sept. 11, 1980.



Section 40A:16-13 - Failure Of Governing Body To Fill Vacancy In Membership Of Governing Body

40A:16-13. Failure of governing body to fill vacancy in membership of governing body
40A:16-13. Failure of governing body to fill vacancy in membership of governing body. If a governing body shall fail or decline to fill a vacancy in the membership of the governing body by appointment as provided in N.J.S.40A:16-4 or 40A:16-5 within the time prescribed by N.J.S.40A:16-12, the office shall remain vacant for the remainder of the term or until the election and qualification of a successor, as the case may be.

L.1979, c.83, s.1;amended 1980,c.101,s.5; 1990,c.57,s.2.



Section 40A:16-14 - Special Election To Fill Vacancy In The Office Of Mayor; Limitation On Authority To Appoint

40A:16-14. Special election to fill vacancy in the office of mayor; limitation on authority to appoint
If a governing body shall fail to fill a vacancy in the office of mayor as provided in N.J.S. 40A:16-4a or 40A:16-5a within the 30-day period prescribed by N.J.S. 40A:16-11 or 40A:16-12, the municipal clerk shall forthwith fix the date for a special election to fill the vacancy to be held not less than 45 days nor more than 50 days after the expiration of the time fixed for the filling of the vacancy. If the date fixed for a special election shall fall within 20 days prior to the holding of any general election, regular municipal election or any other election within the municipality, the vacancy shall be filled at that election. If the date fixed for a special election shall fall within 20 days after the holding of any general election, regular municipal election or any other election within the municipality, then the special election to fill the vacancy shall be held not less than 20 days nor more than 25 days from the date of that election.

Notwithstanding the foregoing, if a vacancy in the office of mayor occurs in the final 6 months of the term of the mayor, no special election shall be held to fill the vacancy.

No appointment shall be made by a governing body to fill a vacancy occurring in the office of a mayor after the fixing of a date for a special election to fill the vacancy pursuant to this section.

L.1979, c. 83, s. 1, eff. April 26, 1979. Amended by L.1980, c. 93, s. 1, eff. Aug. 28, 1980.



Section 40A:16-15 - Appointment Pending Election When Person Elected To Office Dies Before Commencement Of Term

40A:16-15. Appointment pending election when person elected to office dies before commencement of term
40A:16-15. If at any time after an election for the office of mayor or for a member of the governing body and before the time fixed for the commencement of the term of the office, the person elected to that office dies, the municipal committee of the political party of which the person elected was the nominee shall appoint another person to fill the position until the next regular municipal election. If the person elected was not the nominee of a political party, on or within 30 days after the time fixed for the commencement of the term of office, the governing body shall appoint a successor to fill the office until the next regular municipal election without regard to party.

L.1979, c.83, s.1;amended 1980,c.93,s.2; 1993,c.341.



Section 40A:16-16 - Special Election When Vacancy Occurs Pursuant To R. S. 19:3-25

40A:16-16. Special election when vacancy occurs pursuant to R.S. 19:3-25
Whenever the office of mayor or of member of the governing body shall be declared or deemed vacant pursuant to R.S. 19:3-25, the municipal clerk shall forthwith fix the date for a special election to fill that office for its term or unexpired term, as the case may be, to be held not less than 45 days nor more than 50 days from the date upon which the office was so declared or deemed to be vacant.

L.1979, c. 83, s. 1, eff. April 26, 1979. Amended by L.1980, c. 93, s. 3, eff. Aug. 28, 1980.



Section 40A:16-17 - Special Election When Person Elected To Office Becomes Disqualified Before Commencement Of Term

40A:16-17. Special election when person elected to office becomes disqualified before commencement of term
If at any time after an election for the office of mayor or for a member of the governing body and before the time fixed for the commencement of the term of the office, it shall be determined that the person elected to that office shall no longer have the qualifications required for the office, the municipal clerk shall forthwith fix the date for a special election to fill the office for its term or unexpired term, as the case may be, to be held not less than 45 days nor more than 50 days from the date of such determination.

L.1979, c. 83, s. 1, eff. April 26, 1979. Amended by L.1980, c. 93, s. 4, eff. Aug. 28, 1980.



Section 40A:16-18 - Notice Of Holding Special Election; Contents

40A:16-18. Notice of holding special election; contents
The municipal clerk upon the fixing of a date for the holding of a special election shall immediately cause to be published in a legal newspaper circulating within the municipality a notice setting forth the date of the special election, its purpose, and the date when the nomination of candidates for election shall be filed in the clerk's office.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-19 - Nomination Of Successor To Be Elected At Special Election

40A:16-19. Nomination of successor to be elected at special election
The nomination of a successor to be elected at a special election as provided in N.J.S. 40A:16-14, 40A:16-15, 40A:16-16 and 40A:16-17 shall be made in the following manner:

a. In municipalities holding elections for municipal officers at the time of a general election, the municipal committees of the political parties in the municipality shall, no later than 15 days from the expiration of the time fixed in N.J.S. 40A:16-14 for the filling of a vacancy by appointment or from the happening of the events set forth in N.J.S. 40A:16-15, 40A:16-16 and 40A:16-17, select their candidates for election to the office, and file a statement of their selections with the municipal clerk. The statements so filed shall conform to the provisions of R.S. 19:13-20. Other candidates for election to such office shall be nominated by petition in the manner set forth in subsection b. of this section.

b. In municipalities holding regular municipal elections, nomination shall be by petition in writing filed with the municipal clerk. The petition shall be signed by a number of the registered and qualified voters of the municipality if the successor is to be elected at large, or of the ward if the successor is to be elected from a ward, equal to at least 0.5% of the total number of votes cast in the municipality, or ward, as the case may be, at the last preceding general election at which members of the General Assembly were elected, but in no case shall such petition be signed by fewer than 25 such voters. The petition shall be filed with the municipal clerk no later than 15 days from the expiration of the time prescribed in N.J.S. 40A:16-14 for the filling of a vacancy by appointment or from the happening of the events set forth in N.J.S. 40A:16-15, 40A:16-16 and 40A:16-17. The municipal clerk shall forthwith examine the petition, and, if he finds it to be defective in any particular, he shall return the petition to the person nominated thereby setting forth his reasons in writing. Within 3 days after its return, the petition as corrected may be refiled with the municipal clerk.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-20 - Nomination Of Successor To Be Elected At Regular Municipal Or General Election

40A:16-20. Nomination of successor to be elected at regular municipal or general election
The nomination of a successor to be elected at a regular municipal or general election shall be made in the manner provided in Title 19 of the Revised Statutes.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-21 - Time For Taking Office

40A:16-21. Time for taking office
All appointees to fill a vacancy, whether to fill the unexpired term or temporarily, shall take office immediately after appointment and qualification. All persons elected to serve for the unexpired term of an office shall take office immediately upon certification of the results of the election pursuant to the provisions of R.S. 19:20-9. All persons elected to serve for a full term of office shall take office on the date fixed for the commencement of the term of the office.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-22 - Provisions In Special Municipal Charters Superseded

40A:16-22. Provisions in special municipal charters superseded
The provisions of any special municipal charters which are inconsistent with the provisions of this chapter are hereby superseded.

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:16-23 - Statutes Repealed

40A:16-23. Statutes repealed
The following sections, acts and chapters, together with all amendments and supplements thereto are hereby repealed:

Revised Statutes Sections:

R.S. 40:72-15;

R.S. 40:81-18;

R.S. 40:87-11;

R.S. 40:125-7;

R.S. 40:131-5;

R.S. 40:146-20;

R.S. 40:171-5.

Pamphlet Laws:

P.L.1975, c. 213 (C. 40:45B-1 to C. 40:45B-6 inclusive);

P.L.1950, c. 210, s. 3-5 (C. 40:69A-35);

P.L.1950, c. 210, s. 4-6 (C. 40:69A-54);

P.L.1950, c. 210, s. 5-6 (C. 40:69A-60);

P.L.1950, c. 210, s. 6-7 (C. 40:69A-67);

P.L.1950, c. 210, s. 7-6 (C. 40:69A-73);

P.L.1950, c. 210, s. 8-7 (C. 40:69A-80);

P.L.1950, c. 210, s. 9-5 (C. 40:69A-85);

P.L.1950, c. 210, s. 10-5 (C. 40:69A-103);

P.L.1950, c. 210, s. 11-5 (C. 40:69A-108);

P.L.1950, c. 210, s. 12-6 (C. 40:69A-114);

P.L.1950, c. 210, s. 13-5 (C. 40:69A-119);

P.L.1950, c. 210, s. 14-5 (C. 40:69A-137);

P.L.1953, c. 254, s. 13 (12A-5) (C. 40:69A-114.5);

P.L.1973, c. 234, s. 5 (C. 40:69A-114.11);

P.L.1963, c. 149, s. 8 (C. 40:103-5(78) ).

L.1979, c. 83, s. 1, eff. April 26, 1979.



Section 40A:20-1 - Short Title

40A:20-1. Short title
1. This act shall be known and may be cited as the "Long Term Tax Exemption Law."

L.1991,c.431,s.1.



Section 40A:20-2 - Findings, Declarations.

40A:20-2 Findings, declarations.

2.The Legislature finds that in the past a number of laws have been enacted to provide for the clearance, replanning, development, and redevelopment of blighted areas pursuant to Article VIII, Section III, paragraph 1 of the New Jersey Constitution. These laws had as their public purpose the restoration of deteriorated or neglected properties to a use resulting in the elimination of the blighted condition, and sought to encourage private capital and participation by private enterprise to contribute toward this purpose through the use of special financial arrangements, including the granting of property tax exemptions with respect to land and the buildings, structures, infrastructure and other valuable additions to and amelioration of land, provided that the construction or rehabilitation of buildings, structures, infrastructure and other valuable additions to and amelioration of land constitute improvements to blighted conditions. The Legislature finds that these laws, separately enacted, contain redundant and unnecessary provisions, or provisions which have outlived their usefulness, and that it is necessary to revise, consolidate and clarify the law in this area in order to preserve and improve the usefulness of the law in promoting the original public purpose.

The Legislature declares that the provisions of this act are one means of accomplishing the redevelopment and rehabilitation purposes of the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.) through the use of private entities and financial arrangements pertaining thereto, and that this act should be construed in conjunction with that act.

L.1991,c.431,s.2; amended 1992, c.79, s.53; 2003, c.125, s.6.



Section 40A:20-3 - Definitions.

40A:20-3 Definitions.

3.As used in P.L.1991, c.431 (C.40A:20-1 et seq.):

a."Gross revenue" means annual gross revenue or gross shelter rent or annual gross rents, as appropriate, and other income, for each urban renewal entity designated pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.). The financial agreement shall establish the method of computing gross revenue for the entity, and the method of determining insurance, operating and maintenance expenses paid by a tenant which are ordinarily paid by a landlord, which shall be included in the gross revenue; provided, however, that any federal funds received, whether directly or in the form of rental subsidies paid to tenants, by a nonprofit corporation that is the sponsor of a qualified subsidized housing project, shall not be included in the gross revenue of the project for purposes of computing the annual services charge for municipal services supplied to the project; and provided further that any gain realized by the urban renewal entity on the sale of any unit in fee simple, whether or not taxable under federal or State law, shall not be included in computing gross revenue.

b."Limited-dividend entity" means an urban renewal entity incorporated pursuant to Title 14A of the New Jersey Statutes, or established pursuant to Title 42 of the Revised Statutes, for which the profits and the entity are limited as follows. The allowable net profits of the entity shall be determined by applying the allowable profit rate to each total project unit cost, if the project is undertaken in units, or the total project cost, if the project is not undertaken in units, and all capital costs, determined in accordance with generally accepted accounting principles, of any other entity whose revenue is included in the computation of excess profits, for the period commencing on the date on which the construction of the unit or project is completed, and terminating at the close of the fiscal year of the entity preceding the date on which the computation is made, where:

"Allowable profit rate" means the greater of 12% or the percentage per annum arrived at by adding 1 1/4% to the annual interest percentage rate payable on the entity's initial permanent mortgage financing. If the initial permanent mortgage is insured or guaranteed by a governmental agency, the mortgage insurance premium or similar charge, if payable on a per annum basis, shall be considered as interest for this purpose. If there is no permanent mortgage financing the allowable profit rate shall be the greater of 12% or the percentage per annum arrived at by adding 1 1/4% per annum to the interest rate per annum which the municipality determines to be the prevailing rate on mortgage financing on comparable improvements in the county.

c."Net profit" means the gross revenues of the urban renewal entity less all operating and non-operating expenses of the entity, all determined in accordance with generally accepted accounting principles, but:

(1)there shall be included in expenses: (a) all annual service charges paid pursuant to section 12 of P.L.1991, c.431 (C.40A:20-12); (b) all payments to the municipality of excess profits pursuant to section 15 or 16 of P.L.1991, c.431 (C.40A:20-15 or 40A:20-16); (c) an annual amount sufficient to amortize the total project cost and all capital costs determined in accordance with generally accepted accounting principles, of any other entity whose revenue is included in the computation of excess profits, over the term of the abatement as set forth in the financial agreement; (d) all reasonable annual operating expenses of the urban renewal entity and any other entity whose revenue is included in the computation of excess profits, including the cost of all management fees, brokerage commissions, insurance premiums, all taxes or service charges paid, legal, accounting, or other professional service fees, utilities, building maintenance costs, building and office supplies, and payments into repair or maintenance reserve accounts; (e) all payments of rent including, but not limited to, ground rent by the urban renewal entity; (f) all debt service;

(2)there shall not be included in expenses either depreciation or obsolescence, interest on debt, except interest which is part of debt service, income taxes, or salaries, bonuses or other compensation paid, directly or indirectly to directors, officers and stockholders of the entity, or officers, partners or other persons holding any proprietary ownership interest in the entity.

The urban renewal entity shall provide to the municipality an annual audited statement which clearly identifies the calculation of net profit for the urban renewal entity during the previous year. The annual audited statement shall be prepared by a certified public accountant and shall be submitted to the municipality within 90 days of the close of the fiscal year.

d."Nonprofit entity" means an urban renewal entity incorporated pursuant to Title 15A of the New Jersey Statutes for which no part of its net profits inures to the benefit of its members.

e."Project" means any work or undertaking pursuant to a redevelopment plan adopted pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.), which has as its purpose the redevelopment of all or any part of a redevelopment area including any industrial, commercial, residential or other use, and may include any buildings, land, including demolition, clearance or removal of buildings from land, equipment, facilities, or other real or personal properties which are necessary, convenient, or desirable appurtenances, such as, but not limited to, streets, sewers, utilities, parks, site preparation, landscaping, and administrative, community, health, recreational, educational and welfare facilities.

f."Redevelopment area" means an area determined to be in need of redevelopment and for which a redevelopment plan has been adopted by a municipality pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.).

g."Urban renewal entity" means a limited-dividend entity, the New Jersey Economic Development Authority or a nonprofit entity which enters into a financial agreement pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.) with a municipality to undertake a project pursuant to a redevelopment plan for the redevelopment of all or any part of a redevelopment area, or a project necessary, useful, or convenient for the relocation of residents displaced or to be displaced by the redevelopment of all or any part of one or more redevelopment areas, or a low and moderate income housing project.

h."Total project unit cost" or "total project cost" means the aggregate of the following items as related to a unit of a project, if the project is undertaken in units, or to the total project, if the project is not undertaken in units, all of which as limited by, and approved as part of the financial agreement: (1) cost of the land and improvements to the entity, whether acquired from a private or a public owner, with cost in the case of leasehold interests to be computed by capitalizing the aggregate rental at a rate provided in the financial agreement; (2) architect, engineer and attorney fees, paid or payable by the entity in connection with the planning, construction and financing of the project; (3) surveying and testing charges in connection therewith; (4) actual construction costs which the entity shall cause to be certified and verified to the municipality and the municipal governing body by an independent and qualified architect, including the cost of any preparation of the site undertaken at the entity's expense; (5) insurance, interest and finance costs during construction; (6) costs of obtaining initial permanent financing; (7) commissions and other expenses paid or payable in connection with initial leasing; (8) real estate taxes and assessments during the construction period; (9) a developer's overhead based on a percentage of actual construction costs, to be computed at not more than the following schedule:



$500,000 or less -10%



$500,000 through $1,000,000 -$50,000 plus 8% on excess above $500,000



$1,000,001 through $2,000,000 -$90,000 plus 7% on excess above $1,000,000



$2,000,001 through $3,500,000 - $160,000 plus 5.6667% on excess above $2,000,000



$3,500,001 through $5,500,000 -$245,000 plus 4.25% on excess above $3,500,000



$5,500,001 through $10,000,000 -$330,000 plus 3.7778% on excess above $5,500,000



over $10,000,000 - 5%



If the project includes units in fee simple, with respect to those units, "total project cost" shall mean the sales price of the individual housing unit which shall be the most recent true consideration paid for a deed to the unit in fee simple in a bona fide arm's length sales transaction, but not less than the assessed valuation of the unit in fee simple assessed at 100 percent of true value.

If the financial agreement so provides, there shall be excluded from the total project cost: (1) actual costs incurred by the entity and certified to the municipality by an independent and qualified architect or engineer which are associated with site remediation and cleanup of environmentally hazardous materials or contaminants in accordance with State or federal law; and (2) any extraordinary costs incurred by the entity and certified to the chief financial officer of the municipality by an independent certified public accountant in order to alleviate blight conditions within the area in need of redevelopment including, but not limited to, the cost of demolishing structures considered by the entity to be an impediment to the proposed redevelopment of the property, costs associated with the relocation or removal of public utility facilities as defined pursuant to section 10 of P.L.1992, c.79 (C.40A:12A-10) considered necessary in order to implement the redevelopment plan, costs associated with the relocation of residents or businesses displaced or to be displaced by the proposed redevelopment, and the clearing of title to properties within the area in need of redevelopment in order to facilitate redevelopment.

i."Housing project" means any work or undertaking to provide decent, safe, and sanitary dwellings for families in need of housing; the undertaking may include any buildings, land (including demolition, clearance or removal of buildings from land), equipment, facilities, or other real or personal properties or interests therein which are necessary, convenient or desirable appurtenances of the undertaking, such as, but not limited to, streets, sewers, water, utilities, parks; site preparation; landscaping, and administrative, community, health, recreational, educational, welfare, commercial, or other facilities, or to provide any part or combination of the foregoing.

j."Redevelopment relocation housing project" means a housing project which is necessary, useful or convenient for the relocation of residents displaced by redevelopment of all or any part of one or more redevelopment areas.

k."Low and moderate income housing project" means a housing project which is occupied, or is to be occupied, exclusively by households whose incomes do not exceed income limitations established pursuant to any State or federal housing program.

l."Qualified subsidized housing project" means a low and moderate income housing project owned by a nonprofit corporation organized under the provisions of Title 15A of the New Jersey Statutes for the purpose of developing, constructing and operating rental housing for senior citizens under section 202 of Pub.L. 86-372 (12 U.S.C. s.1701q) or rental housing for persons with disabilities under section 811 of Pub.L. 101-625 (42 U.S.C. s.8013), or under any other federal program that the Commissioner of Community Affairs by rule may determine to be of a similar nature and purpose.

m."Debt service" means the amount required to make annual payments of principal and interest or the equivalent thereof on any construction mortgage, permanent mortgage or other financing including returns on institutional equity financing and market rate related party debt for a project for a period equal to the term of the tax exemption granted by a financial agreement.

L.1991,c.431,s.3; amended 1992, c.79, s.54; 1994, c.87, s.1; 2002, c.43, s.70; 2003, c.125, s.7.



Section 40A:20-4 - Municipal Agreements For Projects Under A Redevelopment Plan

40A:20-4. Municipal agreements for projects under a redevelopment plan
4. The governing body of a municipality which has adopted a redevelopment plan pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-11 et al.) may enter into a financial agreement with an urban renewal entity for the undertaking of a project set forth in a redevelopment plan adopted by the governing body pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.) or a project necessary, useful, or convenient for the relocation of residents displaced or to be displaced by the redevelopment of all or any part of one or more redevelopment areas, or a low and moderate income housing project. The financial agreement shall include, but not be limited to, those provisions set forth in sections 8, 9, 10 and 11 of P.L.1991, c.431 (C.40A:20-8 through 40A:20-11), and shall be subject to review and approval as required by section 8 of P.L.1991, c.431 (C.40A:20-8) prior to execution . The municipality which enters into the agreement shall retain all necessary authority and control for the redevelopment of the redevelopment area set forth in the plan, and the undertaking of a project by an urban renewal entity pursuant to that plan and P.L.1991, c.431 (C.40A:20-1 et seq.) shall be deemed a delegation of the powers of the municipality to undertake the project, which delegation shall be limited by the terms of the agreement and the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.).

An urban renewal entity pursuant to an agreement may undertake a project, and when so authorized by the financial agreement, acquire by purchase or lease for not less than the term of the tax exemption, plan, develop, construct, alter, maintain or operate housing, senior citizen housing, business, industrial, commercial, administrative, community, health, recreational, educational, cultural, or welfare projects, or any combination of two or more of these types of improvement in a single project . The conditions of use, ownership, management and control of the improvements in a project shall be regulated by this act and the terms of the financial agreement.

L.1991,c.431,s.4; amended 1992,c.79,s.55.



Section 40A:20-5 - Urban Renewal Entities, Qualification; Provisions.

40A:20-5 Urban renewal entities, qualification; provisions.

5.Any duly formed corporation, partnership, limited partnership, limited partnership association, or other unincorporated entity may qualify as an urban renewal entity under P.L.1991, c.431 (C.40A:20-1 et seq.), if its certificate of incorporation, or other similar certificate or statement as may be required by law, shall contain the following provisions:

a.The name of the entity shall include the words "Urban Renewal."

b.The purpose for which it is formed shall be to operate under P.L.1991, c.431 (C.40A:20-1 et seq.) and to initiate and conduct projects for the redevelopment of a redevelopment area pursuant to a redevelopment plan, or projects necessary, useful, or convenient for the relocation of residents displaced or to be displaced by the redevelopment of all or part of one or more redevelopment areas, or low and moderate income housing projects, and, when authorized by financial agreement with the municipality, to acquire, plan, develop, construct, alter, maintain or operate housing, senior citizen housing, business, industrial, commercial, administrative, community, health, recreational, educational or welfare projects, or any combination of two or more of these types of improvement in a single project, under such conditions as to use, ownership, management and control as regulated pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.).

c.A provision that so long as the entity is obligated under financial agreement with a municipality made pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.), it shall engage in no business other than the ownership, operation and management of the project.

d.A declaration that the entity has been organized to serve a public purpose, that its operations shall be directed toward: (1) the redevelopment of redevelopment areas, the facilitation of the relocation of residents displaced or to be displaced by redevelopment, or the conduct of low and moderate income housing projects; (2) the acquisition, management and operation of a project, redevelopment relocation housing project, or low and moderate income housing project under P.L.1991, c.431 (C.40A:20-1 et seq.); and (3) that it shall be subject to regulation by the municipality in which its project is situated, and to a limitation or prohibition, as appropriate, on profits or dividends for so long as it remains the owner of a project subject to P.L.1991, c.431 (C.40A:20-1 et seq.).

e.A provision that the entity shall not voluntarily transfer more than 10% of the ownership of the project or any portion thereof undertaken by it under P.L.1991, c.431 (C.40A:20-1 et seq.), until it has first removed both itself and the project from all restrictions of P.L.1991, c.431 (C.40A:20-1 et seq.) in the manner required by P.L.1991, c.431 (C.40A:20-1 et seq.) and, if the project includes housing units, has obtained the consent of the Commissioner of Community Affairs to such transfer; with the exception of transfer to another urban renewal entity, as approved by the municipality in which the project is situated, which other urban renewal entity shall assume all contractual obligations of the transferor entity under the financial agreement with the municipality. The entity shall file annually with the municipal governing body a disclosure of the persons having an ownership interest in the project, and of the extent of the ownership interest of each. Nothing herein shall prohibit any transfer of the ownership interest in the urban renewal entity itself provided that the transfer, if greater than 10 percent, is disclosed to the municipal governing body in the annual disclosure statement or in correspondence sent to the municipality in advance of the annual disclosure statement referred to above.

f.A provision stating that the entity is subject to the provisions of section 18 of P.L.1991, c.431 (C.40A:20-18) respecting the powers of the municipality to alleviate financial difficulties of the urban renewal entity or to perform actions on behalf of the entity upon a determination of financial emergency.

g.A provision stating that any housing units constructed or acquired by the entity shall be managed subject to the supervision of, and rules adopted by, the Commissioner of Community Affairs.

If the entity shall not by reason of any other law be required to file a statement or certificate with the Secretary of State, then the entity shall file a certificate in the office of the clerk of the county in which its principal place of business is located setting forth, in addition to the matters listed above, its full name, the name under which it shall do business, its duration, the location of its principal offices, the name of a person or persons upon whom service may be effected, and the name and address and extent of each person having any ownership or proprietary interest therein.

A certificate of incorporation, or similar certificate or statement, shall not be accepted for filing with the Secretary of State or office of the county clerk until the certificate or statement has been reviewed and approved by the Commissioner of the Department of Community Affairs.

L.1991,c.431,s.5; amended 2003, c.125, s.8.



Section 40A:20-5.1 - Urban Renewal Entity; Qualification

40A:20-5.1. Urban renewal entity; qualification
2. The provisions of section 5 of P.L.1991, c.431 (C.40A:20-5) to the contrary notwithstanding, a nonprofit corporation organized for the purpose of developing, constructing and operating a qualified subsidized housing project may qualify as an urban renewal entity under P.L.1991, c.431 (C.40A:20-1 et seq.) if its certificate of incorporation is in conformity with the requirements of the federal agency subsidizing the project.

L.1994,c.87,s.2.



Section 40A:20-6 - Necessary Powers Of Urban Renewal Entities

40A:20-6. Necessary powers of urban renewal entities
6. Each urban renewal entity qualifying under this act shall have and may exercise such of the powers conferred by law on the form of entity selected as shall be necessary for the operation of the business of the entity and as shall be consistent with the provisions of this act, and shall have and may exercise the powers set forth in this act, but only so long as its financial agreement is in effect with the municipality pursuant to this act.

If an urban renewal entity has, with the consent of the municipality in which its project is located, transferred its project to another urban renewal entity which has assumed the contractual obligations of the transferor entity with the municipality, the transferor entity shall be discharged from any further obligation under the financial agreement, and shall be qualified to undertake another project with the same or a different municipality.

L.1991,c.431,s.6.



Section 40A:20-7 - Additional Powers Of Urban Renewal Entities

40A:20-7. Additional powers of urban renewal entities
7. An urban renewal entity shall have the following powers, in addition to those conferred by the law under which the entity is formed:

a. To accept loans or grants from federal, State, county or municipal governments, or from any agency, instrumentality or authority created by one or more of those governments, in aid of the project owned, or to be acquired or undertaken by the entity.

b. To borrow money at such rate of interest as may be limited by the terms of the financial agreement, to mortgage or pledge its property, both real and personal, and to secure the payment of is obligations.

c. To obtain, or aid in obtaining, from the federal or State government any insurance or guarantee or commitment therefor, as to the payment or repayment of interest or principal, or both, or any part thereof, of any loan or other extension of credit, or any instrument evidencing or securing the same, obtained or to be obtained or entered into by it, and to enter into any agreement, contract or other instrument with respect to insurance or guarantee.

L.1991,c.431,s.7.



Section 40A:20-8 - Application Required, Form, Contents

40A:20-8. Application required, form, contents
8. Every urban renewal entity qualifying under this act, before proceeding with any projects, shall make written application to the municipality for approval thereof. The application shall be in a form, and shall certify to those facts and data, as shall be required by the municipality, and shall include but not be limited to:

a. A general statement of the nature of the proposed project, that the undertaking conforms to all applicable municipal ordinances, and that the project accords with the redevelopment plan and master plan of the municipality, or, in the case of a redevelopment relocation housing project, provides for the relocation of residents displaced or to be displaced from a redevelopment area, or, in the case of a low and moderate income housing project, the housing units are restricted to occupation by low and moderate income households.

b. A description of the proposed project outlining the area included and a description of each unit thereof if the project is to be undertaken in units and setting forth architectural and site plans as required.

c. A statement prepared by a qualified architect or engineer of the estimated cost of the proposed project in the detail required, including the estimated cost of each unit to be undertaken.

d. The source, method and amount of money to be subscribed through the investment of private capital, setting forth the amount of stock or other securities to be issued therefor or the extent of capital invested and the proprietary or ownership interest obtained in consideration therefor.

e. A fiscal plan for the project outlining a schedule of annual gross revenue, the estimated expenditures for operation and maintenance, payments for interest, amortization of debt and reserves, and payments to the municipality to be made pursuant to a financial agreement to be entered into with the municipality.

f. A proposed financial agreement conforming to the provisions of section 9 of this act.

The application shall be addressed and submitted to the mayor or other chief executive officer of the municipality. The mayor or other chief executive officer shall, within 60 days of his receipt of the application thereafter, submit the application with his recommendations to the municipal governing body. The governing body shall by resolution approve or disapprove the application, but in the event of disapproval, changes may be suggested to secure approval. An application may be revised and resubmitted.

L.1991,c.431,s.8.



Section 40A:20-9 - Financial Agreement For Approved Projects, Form And Contents Of Contracts.

40A:20-9 Financial agreement for approved projects, form and contents of contracts.

9.Every approved project shall be evidenced by a financial agreement between the municipality and the urban renewal entity. The agreement shall be prepared by the entity and submitted as a separate part of its application for project approval. The agreement shall not take effect until approved by ordinance of the municipality. Any amendments or modifications of the agreement made thereafter shall be by mutual consent of the municipality and the urban renewal entity, and shall be subject to approval by ordinance of the municipal governing body upon recommendation of the mayor or other chief executive officer of the municipality prior to taking effect.

The financial agreement shall be in the form of a contract requiring full performance within 30 years from the date of completion of the project, and shall include the following:

a.That the profits of or dividends payable by the urban renewal entity shall be limited according to terms appropriate for the type of entity in conformance with the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.).

b.That all improvements and land, to the extent authorized pursuant to section 12 of P.L.1991, c.431 (C.40A:20-12), in the project to be constructed or acquired by the urban renewal entity shall be exempt from taxation as provided in P.L.1991, c.431 (C.40A:20-1 et seq.).

c.That the urban renewal entity shall make payments for municipal services as provided in P.L.1991, c.431 (C.40A:20-1 et seq.).

d.That the urban renewal entity shall submit annually, within 90 days after the close of its fiscal year, its auditor's reports to the mayor and governing body of the municipality.

e.That the urban renewal entity shall, upon request, permit inspection of property, equipment, buildings and other facilities of the entity, and also permit examination and audit of its books, contracts, records, documents and papers by authorized representatives of the municipality or the State.

f.That in the event of any dispute between the parties matters in controversy shall be resolved by arbitration in the manner provided in the financial agreement.

g.That operation under the financial agreement shall be terminable by the urban renewal entity in the manner provided by P.L.1991, c.431 (C.40A:20-1 et seq.).

h.That the urban renewal entity shall at all times prior to the expiration or other termination of the financial agreement remain bound by the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.).

The financial agreement shall contain detailed representations and covenants by the urban renewal entity as to the manner in which it proposes to use, manage or operate the project. The financial agreement shall further set forth the method for computing gross revenue for the urban renewal entity, the method of determining insurance, operating and maintenance expenses paid by a tenant which are ordinarily paid by a landlord, the plans for financing the project, including the estimated total project cost, the amortization rate on the total project cost, the source of funds, the interest rates to be paid on the construction financing, the source and amount of paid-in capital, the terms of mortgage amortization or payment of principal on any mortgage, a good faith projection of initial sales prices of any condominium units and expenses to be incurred in promoting and consummating such sales, and the rental schedules and lease terms to be used in the project. Any financial agreement may allow the municipality to levy an annual administrative fee, not to exceed two percent of the annual service charge.

L.1991, c.431, s.9; amended 2003, c.125, s.9; 2015, c.95, s.28.



Section 40A:20-10 - Provisions For Transfer Or Sale.

40A:20-10 Provisions for transfer or sale.

10.The financial agreement may provide:

a.That the municipality will consent to a sale of the project by the urban renewal entity to another urban renewal entity organized under P.L.1991, c.431 (C.40A:20-1 et seq.), their successors, assigns, all owning no other project at the time of the transfer and that, upon assumption by the transferee urban renewal entity of the transferor's obligations under the financial agreement, the tax exemption of the improvements thereto and, to the extent authorized pursuant to section 12 of P.L.1991, c.431 (C.40A:20-12), land shall continue and inure to the transferee urban renewal entity, its respective successors or assigns.

b.That the municipality will consent to a sale of the project to purchasers of units in the condominium if the project or any portion thereof has been devoted to condominium ownership, and to their successors, assigns, all owning (in the case of housing) no other condominium unit of a project at the time of the transfer, and that, upon assumption by the condominium unit purchaser of the transferor's obligations under the financial agreement, the tax exemption of the project buildings and improvements and, to the extent authorized pursuant to section 12 of P.L.1991, c.431 (C.40A:20-12), land shall continue and inure to the unit purchaser, his respective successors or assigns.

c.That the municipality will consent to a sale of the project to purchasers of units in fee simple, if the project or any portion thereof has been devoted to fee simple ownership, and to their successors, assigns, all owning (in the case of housing) no other fee simple unit of a project at the time of the transfer, and that, upon assumption by the fee simple unit purchaser of the transferor's obligations under the financial agreement, the tax exemption of the project buildings and improvements and, to the extent authorized pursuant to section 12 of P.L.1991, c.431 (C.40A:20-12), land shall continue and inure to the fee simple unit purchaser, his respective successors or assigns. The provisions of this subsection shall not be construed to authorize the sale of a project between an urban renewal entity and a for-profit developer.

d.Any financial agreement which provides for consent pursuant to subsection a., b. or c. of this section may allow the municipality to levy an administrative fee, not to exceed two percent of the annual service charge, for the processing of any such request for the continuation of a tax exemption.

L.1991,c.431,s.10; amended 1999, c.210; 2003, c.125, s.10.



Section 40A:20-11 - Municipal Determinations As To Tax Exemptions And Service Charges

40A:20-11. Municipal determinations as to tax exemptions and service charges
11. A financial agreement approved pursuant to this act shall include findings by the municipality, approved by the municipal governing body, setting forth appropriate tax exemption provisions and an appropriate annual service charge schedule which shall be based upon the provisions of section 12 of this act and the municipality's determinations as to:

a. The relative benefits of the project to the redevelopment of the redevelopment area when compared to the costs, if any, associated with the tax exemption;

b. An assessment of the importance of the tax exemption to be granted in obtaining the development of the project and in influencing the locational decisions of probable occupants of the project or units of the project.

L.1991,c.431,s.11.



Section 40A:20-12 - Tax Exemption, Duration; Annual Service Charges.

40A:20-12 Tax exemption, duration; annual service charges.
12.The rehabilitation or improvements made in the development or redevelopment of a redevelopment area or area appurtenant thereto or for a redevelopment relocation housing project, pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.), shall be exempt from taxation for a limited period as hereinafter provided. When housing is to be constructed, acquired or rehabilitated by an urban renewal entity, the land upon which that housing is situated shall be exempt from taxation for a limited period as hereinafter provided. The exemption shall be allowed when the clerk of the municipality wherein the property is situated shall certify to the municipal tax assessor that a financial agreement with an urban renewal entity for the development or the redevelopment of the property, or the provision of a redevelopment relocation housing project, or the provision of a low and moderate income housing project has been entered into and is in effect as required by P.L.1991, c.431 (C.40A:20-1 et seq.).

Delivery by the municipal clerk to the municipal tax assessor of a certified copy of the ordinance of the governing body approving the tax exemption and financial agreement with the urban renewal entity shall constitute the required certification. For each exemption granted pursuant to P.L.2003, c.125 (C.40A:12A-4.1 et al.), upon certification as required hereunder, the tax assessor shall implement the exemption and continue to enforce that exemption without further certification by the clerk until the expiration of the entitlement to exemption by the terms of the financial agreement or until the tax assessor has been duly notified by the clerk that the exemption has been terminated.

Within 10 calendar days following the later of the effective date of an ordinance following its final adoption by the governing body approving the tax exemption or the execution of the financial agreement by the urban renewal entity, the municipal clerk shall transmit a certified copy of the ordinance and financial agreement to the chief financial officer of the county and to the county counsel for informational purposes.

Whenever an exemption status changes during a tax year, the procedure for the apportionment of the taxes for the year shall be the same as in the case of other changes in tax exemption status during the tax year. Tax exemptions granted pursuant to P.L.2003, c.125 (C.40A:12A-4.1 et al.) represent long term financial agreements between the municipality and the urban renewal entity and as such constitute a single continuing exemption from local property taxation for the duration of the financial agreement. The validity of a financial agreement or any exemption granted pursuant thereto may be challenged only by filing an action in lieu of prerogative writ within 20 days from the publication of a notice of the adoption of an ordinance by the governing body granting the exemption and approving the financial agreement. Such notice shall be published in a newspaper of general circulation in the municipality and in a newspaper of general circulation in the county if different from the municipal newspaper.

a.The duration of the exemption for urban renewal entities shall be as follows: for all projects, a term of not more than 30 years from the completion of the entire project, or unit of the project if the project is undertaken in units, or not more than 35 years from the execution of the financial agreement between the municipality and the urban renewal entity.

b.During the term of any exemption, in lieu of any taxes to be paid on the buildings and improvements of the project and, to the extent authorized pursuant to this section, on the land, the urban renewal entity shall make payment to the municipality of an annual service charge, which shall remit a portion of that revenue to the county as provided hereinafter. In addition, the municipality may assess an administrative fee, not to exceed two percent of the annual service charge, for the processing of the application. The annual service charge for municipal services supplied to the project to be paid by the urban renewal entity for any period of exemption, shall be determined as follows:

(1)An annual amount equal to a percentage determined pursuant to this subsection and section 11 of P.L.1991, c.431 (C.40A:20-11), of the annual gross revenue from each unit of the project, if the project is undertaken in units, or from the total project, if the project is not undertaken in units. The percentage of the annual gross revenue shall not be more than 15% in the case of a low and moderate income housing project, nor less than 10% in the case of all other projects.

At the option of the municipality, or where because of the nature of the development, ownership, use or occupancy of the project or any unit thereof, if the project is to be undertaken in units, the total annual gross rental or gross shelter rent or annual gross revenue cannot be reasonably ascertained, the governing body shall provide in the financial agreement that the annual service charge shall be a sum equal to a percentage determined pursuant to this subsection and section 11 of P.L.1991, c.431 (C.40A:20-11), of the total project cost or total project unit cost determined pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.) calculated from the first day of the month following the substantial completion of the project or any unit thereof, if the project is undertaken in units. The percentage of the total project cost or total project unit cost shall not be more than 2% in the case of a low and moderate income housing project, and shall not be less than 2% in the case of all other projects.

(2)In either case, the financial agreement shall establish a schedule of annual service charges to be paid over the term of the exemption period, which shall be in stages as follows:

(a)For the first stage of the exemption period, which shall commence with the date of completion of the unit or of the project, as the case may be, and continue for a time of not less than six years nor more than 15 years, as specified in the financial agreement, the urban renewal entity shall pay the municipality an annual service charge for municipal services supplied to the project in an annual amount equal to the amount determined pursuant to paragraph (1) of this subsection and section 11 of P.L.1991, c.431 (C.40A:20-11). For the remainder of the period of the exemption, if any, the annual service charge shall be determined as follows:

(b)For the second stage of the exemption period, which shall not be less than one year nor more than six years, as specified in the financial agreement, an amount equal to either the amount determined pursuant to paragraph (1) of this subsection and section 11 of P.L.1991, c.431 (C.40A:20-11), or 20% of the amount of taxes otherwise due on the value of the land and improvements, whichever shall be greater;

(c)For the third stage of the exemption period, which shall not be less than one year nor more than six years, as specified in the financial agreement, an amount equal to either the amount determined pursuant to paragraph (1) of this subsection and section 11 of P.L.1991, c.431 (C.40A:20-11), or 40% of the amount of taxes otherwise due on the value of the land and improvements, whichever shall be greater;

(d)For the fourth stage of the exemption period, which shall not be less than one year nor more than six years, as specified in the financial agreement, an amount equal to either the amount determined pursuant to paragraph (1) of this subsection and section 11 of P.L.1991, c.431 (C.40A:20-11), or 60% of the amount of taxes otherwise due on the value of the land and improvements, whichever shall be greater; and

(e)For the final stage of the exemption period, the duration of which shall not be less than one year and shall be specified in the financial agreement, an amount equal to either the amount determined pursuant to paragraph (1) of this subsection and section 11 of P.L.1991, c.431 (C.40A:20-11), or 80% of the amount of taxes otherwise due on the value of the land and improvements, whichever shall be greater.

If the financial agreement provides for an exemption period of less than 30 years from the completion of the entire project, or less than 35 years from the execution of the financial agreement, the financial agreement shall set forth a schedule of annual service charges for the exemption period which shall be based upon the minimum service charges and staged adjustments set forth in this section.

The annual service charge shall be paid to the municipality on a quarterly basis in a manner consistent with the municipality's tax collection schedule.

Each municipality which enters into a financial agreement on or after the effective date of P.L.2003, c.125 (C.40A:12A-4.1 et al.) shall remit 5 percent of the annual service charge collected by the municipality to the county in accordance with the provisions of R.S.54:4-74.

Against the annual service charge the urban renewal entity shall be entitled to credit for the amount, without interest, of the real estate taxes on land paid by it in the last four preceding quarterly installments.

Notwithstanding the provisions of this section or of the financial agreement, the minimum annual service charge shall be the amount of the total taxes levied against all real property in the area covered by the project in the last full tax year in which the area was subject to taxation, and the minimum annual service charge shall be paid in each year in which the annual service charge calculated pursuant to this section or the financial agreement would be less than the minimum annual service charge.

c.All exemptions granted pursuant to the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.) shall terminate at the time prescribed in the financial agreement.

Upon the termination of the exemption granted pursuant to the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.), the project, all affected parcels, land and all improvements made thereto shall be assessed and subject to taxation as are other taxable properties in the municipality. After the date of termination, all restrictions and limitations upon the urban renewal entity shall terminate and be at an end upon the entity's rendering its final accounting to and with the municipality.

L.1991, c.431, s.12; amended 2003, c.125, s.11; 2015, c.95, s.29; 2015, c.247, s.1.



Section 40A:20-12.1 - Nonapplicability Of Certain Annual Service Charges

40A:20-12.1. Nonapplicability of certain annual service charges
3. The provisions of section 12 of P.L.1991, c.431 (C.40A:20-12) requiring staged increases in annual service charges over the term of the financial agreement and establishing a minimum annual service charge shall not apply to qualified subsidized housing projects.

L.1994,c.87,s.3.



Section 40A:20-13 - Termination Of Tax Exemption.

40A:20-13 Termination of tax exemption.

13.The tax exemption provided in this act shall apply only so long as the urban renewal entity and its project remain subject to the provisions of this act, but in no event more than 35 years from the date of the execution of the financial agreement. A tax exemption authorized in connection with a nonprofit limited dividend cooperative housing project under a financial agreement entered into pursuant to the "Limited-Dividend Nonprofit Housing Corporations or Associations Law," P.L.1949, c.184 (C.55:16-1 et seq.) may be extended to coincide with existing first mortgage financing. The terms of any such extension shall be set forth in an amended financial agreement between the urban renewal entity and the municipality. An urban renewal entity may at any time after the expiration of one year from the completion date of the project, notify the governing body of the municipality that, as of a certain date designated in the notice, it relinquishes its status under this act, and if the project includes housing units, that the urban renewal entity has obtained the consent of the Commissioner of Community Affairs to such a relinquishment. As of that date, the tax exemption, the service charges, and the profit and dividend restrictions shall terminate. The date of termination of tax exemption, whether by relinquishment by the entity or by terms of the financial agreement, shall be deemed the close of the fiscal year of the entity. Within 90 days of that date, the urban renewal entity shall pay to the municipality the amount of reserve, if any maintained pursuant to section 15 or 16 of this act, as well as the excess net profits, if any, payable as of that date.

L.1991,c.431,s.13; amended 1999, c.220.



Section 40A:20-13.1 - Tax Exemption

40A:20-13.1. Tax exemption
4. The provisions of sections 12 and 13 of P.L.1991, c.431 (C.40A:20-12 and C.40A:20-13) to the contrary notwithstanding, a qualified subsidized housing project may be exempted from taxation for such period of time as the federal agency subsidizing the project may require as a condition of the subsidy. The exemption from taxation may be extended for an additional period of time as may be required in order to secure a continuation of federal subsidies after the expiration of the initial subsidy period.

L.1994,c.87,s.4.



Section 40A:20-14 - Conveyed Condominium Units, Tax Exemption, Conditions

40A:20-14. Conveyed condominium units, tax exemption, conditions
14. If the financial agreement permits the conveyance of condominium units pursuant to subsection b. of section 10 of this act, the provisions of this section shall apply.

When the urban renewal entity files a master deed pursuant to P.L.1969, c.257 (C.46:8B-1 et seq.) creating a condominium, whether residential, commercial, or industrial, as to all or a portion of a project which has been approved for tax exemption under the financial agreement, each unit of the condominium, whether owned by the urban renewal entity or a successor unit purchaser, shall continue to be subject to the provisions of the financial agreement, and the tax exemption previously approved under the financial agreement with respect to property converted to condominium ownership shall be unaffected by the recording of the master deed or any subsequent deed conveying the condominium unit and its appurtenant interest in common elements. In the case of residential condominium units, the municipal governing body may, by resolution, require either the lapse of the tax exemption for any period during which the owner of a unit does not personally reside therein and the unit is occupied by somebody else or an increase in the annual service charge paid in lieu of taxes by a condominium unit owner who does not reside within the unit by a specified percentage over that otherwise applicable. A tax exemption shall continue as to the condominium unit and its appurtenant undivided interest in the common elements subject to all of the following:

a. For the purpose of determining the annual service charge pursuant to section 12 of P.L.1991, c.431 (C.40A:20-12), when used with respect to a condominium project, "annual gross revenue" means the amount equal to the annual aggregate constant payments to principal and interest, assuming a purchase money mortgage encumbering the condominium unit to have been in an original amount equal to the initial value of the unit with its appurtenant interest in the common elements as stated in the master deed, if unsold by the urban renewal entity, or, if the unit is held by a unit purchaser, from time to time, the most recent true consideration paid for a deed to the condominium unit in a bona fide arm's length sale transaction, but not less than the initial assessed valuation of the condominium unit assessed at 100% of true value, plus the total amount of common expenses charged to the unit pursuant to the bylaws of the condominium association. The constant payments to principal and interest shall be calculated by assuming a loan amount as stated above at the prevailing lawful interest rate for mortgage financing or comparable properties within the municipality as of the date of the recording of the unit deed, for a term equal to the full term of the exemption from taxation stipulated in the financial agreement.

b. There is expressly excluded from calculation of gross revenue and from net profit as set forth in subsections a. and c. of section 3 of P.L.1991, c.431 (C.40A:20-3) for the purpose of determining compliance with sections 15 or 16 of P.L.1991, c.431 (C.40A:20-15 or 40A:20-16), any gain realized by the urban renewal entity on the sale of any condominium unit, whether or not taxable under federal or State law.

c. The conveyance of a condominium unit which is authorized under the financial agreement to a bona fide unit purchaser grantee shall not require consent or approval of the municipality, and the grantee shall acquire title to the unit subject to the requirement for payment of the annual service charge and other provisions of the financial agreement expressly applicable to condominium unit purchasers, and the exemption from taxation as to the condominium unit shall continue unaffected by the transfer, subject, in an instance of housing, to the provisions of any municipal resolution adopted pursuant to this section.

d. For a multi-occupant commercial or industrial building operated as a condominium or sold by three dimensional conveyances, but developed, sold, managed or operated by an urban renewal entity, the building and its occupants' space shall qualify as tax exempt under this section if the financial agreement which authorizes conveyances of units, assigns proportionate interests in the tax exempt property. The condominium or three dimensional purchasers of units shall not be required to be urban renewal entities.

L.1991,c.431,s.14.



Section 40A:20-15 - Excess Profits Of A Limited Dividend Entity.

40A:20-15 Excess profits of a limited dividend entity.

15.An urban renewal entity which is a limited dividend entity under P.L.1991, c.431 (C.40A:20-1 et seq.) shall be subject, during the period of the financial agreement and tax exemption under P.L.1991, c.431 (C.40A:20-1 et seq.), to a limitation of its profits and in addition, in the case of a corporation, of the dividends payable by it. Whenever the net profits of the entity for the period, taken as one accounting period, commencing on the date on which the construction of the first unit of the project is completed, or on which the project is completed if the project is not undertaken in units, and terminating at the end of the last full fiscal year, shall exceed the allowable net profits for the period, the entity shall, within 120 days of the close of that fiscal year, pay the excess net profits to the municipality as an additional service charge. The entity may maintain during the term of the financial agreement a reserve against vacancies, unpaid rentals and contingencies in an amount established in the financial agreement not to exceed 10% of the gross revenues of the entity for the last full fiscal year, and may retain such part of those excess net profits as is necessary to eliminate a deficiency in that reserve. Upon the termination of the financial agreement, the amount of reserve, if any, shall be paid to the municipality.

No entity shall make any distribution of profits, or pay or declare any dividend or other distribution on any shares of any class of its stock, unless, after giving effect thereto, the allowable net profit for the period as determined above and preceding the date of the proposed dividend or distribution would equal or exceed the aggregate amount of all dividends and other distributions paid or declared on any shares of its stock since its incorporation or establishment.

If an entity purchases an existing project from another urban renewal entity, the purchasing entity shall compute its allowable net profits, and, for the purpose of dividend payments, shall commence with the date of acquisition of the project. The date of transfer of title of the project to the purchasing entity shall be considered to be the close of the fiscal year of the selling entity. Within 90 days after that date of the transfer of title, the selling entity shall pay to the municipality the amount of reserve, if any, maintained by it pursuant to this section, as well as the excess net profit, if any, payable pursuant to this section.

For the purposes of this section, the calculation of an entity's "excess net profits" shall include those project costs directly attributable to site remediation and cleanup expenses and any other costs excluded in the financial agreement as provided for in subsection h. of section 3 of P.L.1991, c.431 (C.40A:20-3), even though those costs may have been deducted from the project cost for the purpose of calculating the in lieu of tax payment.

L.1991,c.431,s.15; amended 2003, c.125, s.12.



Section 40A:20-16 - Net Profits Of A Nonprofit Entity

40A:20-16. Net profits of a nonprofit entity
16. An urban renewal entity which is a nonprofit entity under this act shall be subject, during the period of the financial agreement and tax exemption under this act, to a requirement that it shall pay over its net profits, if any, to the municipality within 90 days after the close of its fiscal year.

The entity may maintain during the term of the financial agreement a reserve against vacancies, unpaid rentals and contingencies in an amount established in the financial agreement not to exceed 10% of the gross revenues of the entity for the last full fiscal year, and may retain such part of those net profits as is necessary to eliminate a deficiency in that reserve. Upon the termination of the financial agreement, the amount of reserve, if any, shall be paid to the municipality.

If an entity purchases an existing project from another urban renewal entity, the purchasing entity shall compute its net profits, if any, commencing with the date of acquisition of the project. The date of transfer of title of the project to the purchasing entity shall be considered to be the close of the fiscal year of the selling entity. Within 90 days after the date of the transfer of title, the selling entity shall pay to the municipality the amount of reserve, if any, maintained by it pursuant to this section, as well as the excess net profit, if any, payable pursuant to this section.

L.1991,c.431,s.16.



Section 40A:20-16.1 - Payment Of Net Profits To Municipality; Condition

40A:20-16.1. Payment of net profits to municipality; condition
5. The provisions of section 16 of P.L.1991, c.431 (C.40A:20-16) to the contrary notwithstanding, a nonprofit corporation that is the sponsor of a qualified subsidized housing project shall not be required to pay over to the municipality its net profits, if any, for any year in which it is subject to federal requirements concerning residual receipts.

L.1994,c.87,s.5.



Section 40A:20-17 - Sale Of Land To An Urban Renewal Entity

40A:20-17. Sale of land to an urban renewal entity
17. The municipality or any redevelopment entity, authority or other instrumentality thereof, is authorized, by resolution, to make any land owned by it available for use for a project by an urban renewal entity, by private sale, at such prices and upon such terms and conditions as shall be agreed upon by the municipal governing body, redevelopment entity, authority or instrumentality and the urban renewal entity.

L.1991,c.431,s.17.



Section 40A:20-18 - Housing Project In Financial Difficulty, Financial Plan

40A:20-18. Housing project in financial difficulty, financial plan
18. a. If the Local Finance Board has reason to believe that an urban renewal entity which owns a housing project is faced with financial difficulty, the chairman of the Local Finance Board shall summon an appropriate official of the entity to a hearing before the board. The board may require the production of papers, documents, witnesses or information, and may make or cause to be made an audit or investigation of the circumstances with respect to which the hearing was called.

b. If the chairman of the Local Finance Board shall determine that, as a result of mismanagement, mortgage foreclosure, or other fiscal, legal or managerial conduct, a financial emergency exists which requires the municipality to protect the health, safety or welfare of the residents of the housing project, the Local Finance Board shall order the implementation of a financial plan which will ensure the protection of the residents of the housing project. The order shall be deemed conclusive and final, and upon receipt of the order all persons shall be estopped from contesting the order or the provisions thereof, and the urban renewal entity affected thereby shall take action to comply with the order.

c. A financial plan ordered pursuant to this section may stipulate the legal, fiscal, operational or managerial actions to be taken by the entity to correct the circumstances, and may require that the appropriate officer or agency of the Department of Community Affairs shall perform those actions on behalf of the entity or otherwise arrange for performance of those actions. The financial plan may require within the limitations imposed by this act, modifications of the financial agreement entered into with the urban renewal entity by the municipality, notwithstanding the lack of consent by the urban renewal entity to those modifications, if the modifications are approved by the municipal governing body.

L.1991,c.431,s.18.



Section 40A:20-19 - Construction Of Act In Place Of Repealed Statutory Entities

40A:20-19. Construction of act in place of repealed statutory entities
19. Whenever in any law, the term "urban renewal corporation," "urban renewal association," "nonprofit urban renewal corporation," "limited dividend housing corporation," "limited dividend housing association," "nonprofit housing corporation," "senior citizen nonprofit housing corporation," or similar entity for which the authorizing statute is repealed by this act, appears, that term shall be deemed to refer to an "urban renewal entity" established under this act, and the law in which the term occurs shall be construed with respect to, and in a manner consistent with, this act.

L.1991,c.431,s.19.



Section 40A:20-20 - Rules

40A:20-20. Rules
21. The Commissioner of Community Affairs and the Local Finance Board shall have the authority to adopt such administrative rules as may be necessary to implement this act.

L.1991,c.431,s.21.



Section 40A:20-21 - Severability.

40A:20-21 Severability.

14.The provisions of P.L.2003, c.125 (C.40A:12A-4.1 et al.) shall be deemed to be severable, and if any phrase, clause, sentence, word or provision of P.L.2003, c.125 (C.40A:12A-4.1 et al.) is declared to be unconstitutional, invalid or inoperative in whole or in part, or the applicability thereof to any person is held invalid, by a court of competent jurisdiction, the remainder of this act shall not thereby be deemed to be unconstitutional, invalid or inoperative and, to the extent it is not declared unconstitutional, invalid or inoperative, shall be effectuated and enforced.

L.2003,c.125,s.14.



Section 40A:20-22 - Tax Exemptions Approved Pursuant To C.40a:20-1 et Seq. Ratified And Validated.

40A:20-22 Tax exemptions approved pursuant to C.40A:20-1 et seq. ratified and validated.

15.The terms and conditions of any tax exemption approved pursuant to P.L.1991, c.431 (C.40A:20-1 et seq.) or its predecessor statutes, as the case may be, including any financial agreement, separate agreement or amendment implementing that exemption, are hereby ratified and validated. This ratification and validation shall include, without limitation, the structure and methods used to calculate excess profits and annual service charges, including the limitation of revenue, expenses and total project costs, to those of the urban renewal entity, regardless of any other entity, whether affiliated or unaffiliated, with the urban renewal entity.

L.2003,c.125,s.15.



Section 40A:21-1 - Short Title

40A:21-1. Short title
1. This act shall be known and may be cited as the "Five-Year Exemption and Abatement Law."

L.1991,c.441,s.1.



Section 40A:21-2 - Findings, Purpose

40A:21-2. Findings, purpose
2. The Legislature finds that the various statutes authorized by Article VIII, Section I, paragraph 6 of the New Jersey Constitution permitting municipalities to grant for periods of five years exemptions or abatements, or both, from taxation in areas in need of rehabilitation have proven to be effective in promoting the construction and rehabilitation of residential and commercial and industrial structures in areas threatened with economic and social decline. There exists, however, a need to consolidate and make more coherent the most useful features of those various statutes in order to promote the most effective and coordinated use of the various authorizations afforded to municipalities and to include in-fill construction in a comprehensive strategy of rehabilitation of these areas by permitting exemptions and abatements for construction of new single family and multiple dwellings. It is the purpose of this act to permit municipalities the greatest flexibility possible within the constitutional limitations to address problems of deterioration and decay while preserving the salient features of the existing tax exemption and abatement programs.

L.1991,c.441,s.2.



Section 40A:21-3 - Definitions.

40A:21-3 Definitions.

3.As used in this act:

a."Abatement" means that portion of the assessed value of a property as it existed prior to construction, improvement or conversion of a building or structure thereon, which is exempted from taxation pursuant to this act.

b."Area in need of rehabilitation" means a portion or all of a municipality which has been determined to be an area in need of rehabilitation or redevelopment pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.), a "blighted area" as determined pursuant to the "Blighted Areas Act," P.L.1949, c.187 (C.40:55-21.1 et seq.), or which has been determined to be in need of rehabilitation pursuant to P.L.1975, c.104 (C.54:4-3.72 et seq.), P.L.1977, c.12 (C.54:4-3.95 et seq.), or P.L.1979, c.233 (C.54:4-3.121 et al.).

c."Assessor" means the officer of a taxing district charged with the duty of assessing real property for the purpose of general taxation.

d."Commercial or industrial structure" means a structure or part thereof used for the manufacturing, processing or assembling of material or manufactured products, or for research, office, industrial, commercial, retail, recreational, hotel or motel facilities, or warehousing purposes, or for any combination thereof, which the governing body determines will tend to maintain or provide gainful employment within the municipality, assist in the economic development of the municipality, maintain or increase the tax base of the municipality and maintain or diversify and expand commerce within the municipality. It shall not include any structure or part thereof used or to be used by any business relocated from another qualifying municipality unless: the total square footage of the floor area of the structure or part thereof used or to be used by the business at the new site together with the total square footage of the land used or to be used by the business at the new site exceeds the total square footage of that utilized by the business at its current site of operations by at least 10%; and the property that the business is relocating to has been the subject of a remedial action plan costing in excess of $250,000 performed pursuant to an administrative consent order entered into pursuant to authority vested in the Commissioner of Environmental Protection under P.L.1970, c.33 (C.13:1D-1 et al.), the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), and the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.).

e."Completion" means substantially ready for the intended use for which a building or structure is constructed, improved or converted.

f. "Condominium" means a property created or recorded as a condominium pursuant to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

g."Construction" means the provision of a new dwelling, multiple dwelling or commercial or industrial structure, or the enlargement of the volume of an existing multiple dwelling or commercial or industrial structure by more than 30%, but shall not mean the conversion of an existing building or structure to another use.

h."Conversion" or "conversion alteration" means the alteration or renovation of a nonresidential building or structure, or hotel, motel, motor hotel or guesthouse, in such manner as to convert the building or structure from its previous use to use as a dwelling or multiple dwelling.

i."Cooperative" means a housing corporation or association, wherein the holder of a share or membership interest thereof is entitled to possess and occupy for dwelling purposes a house, apartment, or other unit of housing owned by the corporation or association, or to purchase a unit of housing owned by the corporation or association.

j."Cost" means, when used with respect to abatements for dwellings or multiple dwellings, only the cost or fair market value of direct labor and materials used in improving a multiple dwelling, or of converting another building or structure to a multiple dwelling, or of constructing a dwelling, or of converting another building or structure to a dwelling, including any architectural, engineering, and contractor's fees associated therewith, as the owner of the property shall cause to be certified to the governing body by an independent and qualified architect, following the completion of the project.

k."Dwelling" means a building or part of a building used, to be used or held for use as a home or residence, including accessory buildings located on the same premises, together with the land upon which such building or buildings are erected and which may be necessary for the fair enjoyment thereof, but shall not mean any building or part of a building, defined as a "multiple dwelling" pursuant to the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.). A dwelling shall include, as they are separately conveyed to individual owners, individual residences within a cooperative, if purchased separately by the occupants thereof, and individual residences within a horizontal property regime or a condominium, but shall not include "general common elements" or "common elements" of such horizontal property regime or condominium as defined pursuant to the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.), or the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), or of a cooperative, if the residential units are owned separately.

l."Exemption" means that portion of the assessor's full and true value of any improvement, conversion alteration, or construction not regarded as increasing the taxable value of a property pursuant to this act.

m."Horizontal property regime" means a property submitted to a horizontal property regime pursuant to the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.).

n."Improvement" means a modernization, rehabilitation, renovation, alteration or repair which produces a physical change in an existing building or structure that improves the safety, sanitation, decency or attractiveness of the building or structure as a place for human habitation or work, and which does not change its permitted use. In the case of a multiple dwelling, it includes only improvements which affect common areas or elements, or three or more dwelling units within the multiple dwelling. In the case of a multiple dwelling or commercial or industrial structure, it shall not include ordinary painting, repairs and replacement of maintenance items, or an enlargement of the volume of an existing structure by more than 30%. In no case shall it include the repair of fire or other damage to a property for which payment of a claim was received by any person from an insurance company at any time during the three year period immediately preceding the filing of an application pursuant to this act.

o."Multiple dwelling" means a building or structure meeting the definition of "multiple dwelling" set forth in the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.), and means for the purpose of improvement or construction the "general common elements" and "common elements" of a condominium, a cooperative, or a horizontal property regime.

p."Project" means the construction, improvement or conversion of a structure in an area in need of rehabilitation that would qualify for an exemption, or an exemption and abatement, pursuant to P.L.1991, c.441 (C.40A:21-1 et seq.).

q."Annual period" means a duration of time comprising 365 days, or 366 days when the included month of February has 29 days, that commences on the date that an exemption or abatement for a project becomes effective pursuant to section 16 of P.L.1991, c.441 (C.40A:21-16).

L.1991, c.441, s.3; amended 1992, c.79, s.57; 1995, c.113; 2007, c.268, s.1.



Section 40A:21-4 - Municipal Ordinance Granting Exemptions Or Abatements.

40A:21-4 Municipal ordinance granting exemptions or abatements.

4.The governing body of a municipality may determine to utilize the authority granted under Article VIII, Section I, paragraph 6 of the New Jersey Constitution, and adopt an ordinance setting forth the eligibility or noneligibility of dwellings, multiple dwellings, or commercial and industrial structures, or all of these, for exemptions or abatements, or both, from taxation in areas in need of rehabilitation. The ordinance may differentiate among these types of structures as to whether the property shall be eligible for exemptions or abatements, or both, within the limitations set forth in P.L.1991, c.441 (C.40A:21-1 et seq.). With respect to a type of structure, the ordinance shall specify the eligibility of improvements, conversions, or construction, or all of these, for each type of structure. The ordinance may differentiate for the purposes of determining eligibility pursuant to this section among the various neighborhoods, zones, areas or portions of the designated area in need of rehabilitation.

An ordinance adopted pursuant to this section may be amended from time to time. An amendment to an ordinance shall not affect any exemption, abatement, or tax agreement previously granted and in force prior to the amendment.

Application for exemptions and abatements from taxation may be filed pursuant to an ordinance so adopted to take initial effect in the tax year in which the ordinance is adopted, and for tax years thereafter as set forth in P.L.1991, c.441 (C.40A:21-1 et seq.), but no application for exemptions or abatements shall be filed for exemptions or abatements to take initial effect in the eleventh tax year or any tax year occurring thereafter, unless the ordinance is readopted by the governing body pursuant to this section.

L.1991, c.441, s.4; amended 1992, c.79, s.58; 2007, c.268, s.2.



Section 40A:21-5 - Limits On Exemptions On Abatements For Dwellings

40A:21-5. Limits on exemptions on abatements for dwellings
5. a. If the ordinance adopted pursuant to this act shall provide for the exemption from taxation of improvements to dwellings, it shall require that, in determining the value of real property, the municipality shall regard the first $5,000 or $15,000 or $25,000, as the ordinance shall specify, in assessor's full and true value of improvements for each dwelling unit primarily and directly affected by the improvement in any dwelling more than 20 years old, as not increasing the value of the property for a period of five years, notwithstanding that the value of the property to which the improvements are made is increased thereby. During the exemption period, the assessment on the property shall not be less than the assessment thereon existing immediately prior to the improvements, unless an abatement is granted pursuant to subsection b. of this section, or there is damage to the dwelling through action of the elements sufficient to warrant a reduction.

b. An ordinance providing for exemptions for improvements to dwellings may also provide for the abatement of some portion of the assessed value of property receiving the exemption as it existed immediately prior to the improvement. An abatement for a dwelling may be granted with respect to that property for a total of up to five years, but the annual amount of the abatement granted to any single property shall not exceed 30% of the annual amount of the exemption granted under the ordinance. The abatement period and the annual percentage of the abatement to be granted shall be set forth in the ordinance, which may include a schedule providing for a different percentage of abatement, up to 30%, for each year of the abatement period.

c. An ordinance providing for exemptions or abatements, or both, for improvements to dwellings may also provide for the exemption of some portion of the assessed valuation of construction of new dwellings or of conversions of other buildings and structures, including unutilized public buildings, to dwelling use, or both. If so, the ordinance shall require that, in determining the value of real property, the municipality shall regard a percentage, not to exceed 30%, of the assessor's full and true value of the dwelling constructed, or conversion alterations made, as not increasing the value of the property for a total up to five years, notwithstanding that the value of the property upon which the construction or conversion occurs is increased thereby. The exemption period and the annual percentage of the exemption to be granted shall be set forth in the ordinance, which may include a schedule providing for a different percentage of exemption, up to 30%, for each year of the exemption period.

d. An ordinance providing for the exemption of some portion of the assessed valuation of construction of new dwellings, or of conversions of other buildings and structures to dwelling use, or both, may also provide for the abatement of some portion of the assessed value of the property receiving the exemption as it existed immediately prior to the construction or conversion alteration. An abatement for a dwelling may be granted for a total of up to five years, but the annual amount of the abatement shall not exceed 30% of the total cost of the construction or conversion alteration, and the total amount of abatements granted to any single property shall not exceed the total cost of the construction or conversion alteration. The abatement period and the annual percentage of the abatement to be granted shall be set forth in the ordinance, which may include a schedule providing for a different percentage of abatement, up to 30%, for each year of the abatement period.

L.1991,c.441,s.5.



Section 40A:21-6 - Limits On Exemptions Or Abatements For Multiple Dwellings

40A:21-6. Limits on exemptions or abatements for multiple dwellings
6. a. If the ordinance adopted pursuant to this act shall provide for the exemption from taxation of improvements to multiple dwellings, or of conversions of other buildings and structures, including unutilized public buildings, to multiple dwelling use, or both, it shall require that, in determining the value of real property, the municipality shall regard up to the assessor's full and true value of the improvements or conversion alterations as not increasing the value of the property for a period of five years, notwithstanding that the value of the property to which the improvements or conversion alterations are made is increased thereby. During the exemption period, the assessment on the property shall not be less than the assessment thereon existing immediately prior to the improvements or conversion alterations, unless an abatement is granted pursuant to subsection b. of this section, or there is damage to the multiple dwelling through action of the elements sufficient to warrant a reduction.

b. An ordinance providing for exemption may also provide for the abatement of some portion of the assessed value of property receiving the exemption as it existed immediately prior to the improvement or conversion alteration. An abatement for a multiple dwelling may be granted with respect to that property for a total of up to five years, but the annual amount of the abatement shall not exceed 30% of the total cost of the improvement or conversion alteration, and the total amount of abatements granted to any single property shall not exceed the total cost of the improvement or conversion alteration. The abatement period and the annual percentage of the abatement to be granted shall be set forth in the ordinance, which may include a schedule providing for a different percentage of abatement, up to 30%, for each year of the abatement period.

L.1991,c.441,s.6.



Section 40A:21-6.1 - Adoption Of Ordinance Granting Abatement, Exemption From Taxation For Certain Improvements To Residential Properties.

40A:21-6.1 Adoption of ordinance granting abatement, exemption from taxation for certain improvements to residential properties.

2.A municipality may adopt an ordinance granting an abatement or exemption from taxation for improvements to a residential property resulting from a renovation housing project, as defined under subsection c. of section 14 of P.L.1992, c.79 (C.40A:12A-14) (as amended by section 1 of P.L.2007, c.90). The ordinance shall require that, in determining the value of real property, the municipality shall regard up to and including the assessor's full and true value of the improvements as not increasing the taxable value of the property for a period of five years, notwithstanding that the market value of the property to which the improvements are made is increased thereby. During the exemption period, the assessment on the property shall not be less than the assessment thereon immediately prior to the conflagration affecting the value of the property, unless there is damage to the structure through action of the elements sufficient to warrant a reduction. The ordinance may provide for a reduction of the abatement or exemption for each year of the exemption period.

L.2007, c.90, s.2.



Section 40A:21-6.2 - Tax Exemption, Abatement For Certain Housing Improvements To Accommodate Certain Disabled Persons.

40A:21-6.2 Tax exemption, abatement for certain housing improvements to accommodate certain disabled persons.

2.A municipality may adopt an ordinance granting an abatement or exemption from taxation for improvements to a residential property that is a single family dwelling, resulting from a renovation housing project, as defined under subsection d. of section 14 of P.L.1992, c.79 (C.40A:12A-14). The ordinance shall require that, in determining the value of real property, the municipality shall regard up to and including the assessor's full and true value of the improvements as not increasing the taxable value of the property for a period of five years, notwithstanding that the value of the property to which the improvements are made is increased thereby. During the exemption period, the assessment on the property shall not be less than the assessment thereon immediately prior to the improvements. The ordinance may provide for a reduction of the abatement or exemption for each year of the exemption period.

L.2007, c.91, s.2.



Section 40A:21-7 - Limits On Exemptions For Commercial, Industrial Structures

40A:21-7. Limits on exemptions for commercial, industrial structures
7. If the ordinance adopted pursuant to this act shall provide for the exemption from taxation of improvements to commercial or industrial structures, it shall require that, in determining the value of real property, the municipality shall regard up to the assessor's full and true value of the improvements as not increasing the value of the property for a period of five years, notwithstanding that the value of the property to which the improvements are made is increased thereby. During the exemption period, the assessment on the property shall not be less than the assessment thereon existing immediately prior to the improvements, unless there is damage to the structure through action of the elements sufficient to warrant a reduction.

The ordinance may: a. grant exemptions for all commercial and industrial improvements; b. define categories of improvements which shall be approved by the assessor upon proper application, and other categories of improvements which may be exempted only after review, evaluation and approval by the municipal governing body; or, c. authorize exemption for improvements on an individual basis after review, evaluation and approval of each application by the governing body.

L.1991,c.441,s.7.



Section 40A:21-8 - Tax Agreements For Construction Of Commercial, Industrial Structures Or Multiple Dwellings

40A:21-8. Tax agreements for construction of commercial, industrial structures or multiple dwellings
8. If the ordinance shall provide for tax agreements for the exemption and abatement from taxation for construction of commercial or industrial structures, or multiple dwellings, or both, the ordinance shall set forth procedures for entering into agreements for the exemption and abatement of real property taxes in accordance with the provisions of sections 9 through 12 of P.L.1991, c.441 (C.40A:21-9 through 40A:21-12). All tax agreements shall be applied for and granted on a project basis.

L.1991,c.441,s.8.



Section 40A:21-9 - Applications For Tax Agreements, Requirements

40A:21-9. Applications for tax agreements, requirements
9. Applicants for tax exemption and abatement for new construction of commercial or industrial structures or multiple dwellings shall provide the municipal governing body with an application setting forth:

a. A general description of a project for which exemption and abatement is sought;

b. A legal description of all real estate necessary for the project;



c. Plans, drawings and other documents as may be required by the governing body to demonstrate the structure and design of the project;

d. A description of the number, classes and type of employees to be employed at the project site within two years of completion of the project;

e. A statement of the reasons for seeking tax exemption and abatement on the project, and a description of the benefits to be realized by the applicant if a tax agreement is granted;

f. Estimates of the cost of completing such project;



g. A statement showing (1) the real property taxes currently being assessed at the project site; (2) estimated tax payments that would be made annually by the applicant on the project during the period of the agreement, and (3) estimated tax payments that would be made by the applicant on the project during the first full year following the termination of the tax agreement;

h. If the project is a commercial or industrial structure, a description of any lease agreements between the applicant and proposed users of the project, and a history and description of the users' businesses;

i. If the project is a multiple dwelling, a description of the number and types of dwelling units to be provided, a description of the common elements or general common elements, and a statement of the proposed initial rentals or sales prices of the dwelling units according to type and of any rental lease or resale restrictions to apply to the dwellings' units respecting low or moderate income housing;

j. Such other pertinent information as the governing body may require.

L.1991,c.441,s.9.



Section 40A:21-10 - Formula For Payments Under Tax Agreements.

40A:21-10 Formula for payments under tax agreements.

10.Upon adoption of an ordinance authorizing a tax agreement or agreements for a particular project or projects, the governing body may enter into written agreements with the applicants for the exemption and abatement of local real property taxes. An agreement shall provide for the applicant to pay to the municipality in lieu of full property tax payments an amount annually to be computed by one, but in no case a combination, of the following formulas:

a.Cost basis: the agreement may provide for the applicant to pay to the municipality in lieu of full property tax payments an amount equal to 2% of the cost of the project. For the purposes of the agreement, "the cost of the project" means only the cost or fair market value of direct labor and all materials used in the construction, expansion, or rehabilitation of all buildings, structures, and facilities at the project site, including the costs, if any, of land acquisition and land preparation, provision of access roads, utilities, drainage facilities, and parking facilities, together with architectural, engineering, legal, surveying, testing, and contractors' fees associated with the project; which the applicant shall cause to be certified and verified to the governing body by an independent and qualified architect, following the completion of the project.

b.Gross revenue basis: the agreement may provide for the applicant to pay to the municipality in lieu of full property tax payments an amount annually equal to 15% of the annual gross revenues from the project. For the purposes of the agreement, "annual gross revenues" means the total annual gross rental and other income payable to the owner of the project from the project. If in any leasing, any real estate taxes or assessments on property included in the project, any premiums for fire or other insurance on or concerning property included in the project, or any operating or maintenance expenses ordinarily paid by the landlord, are to be paid by the tenant, then those payments shall be computed and deemed to be part of the rent and shall be included in the annual gross revenue. The tax agreement shall establish the method of computing the revenues and may establish a method of arbitration by which either the landlord or tenant may dispute the amount of payments so included in the annual gross revenue.

c.Tax phase-in basis: the agreement may provide for the applicant to pay to the municipality in lieu of full property tax payments an amount equal to a percentage of taxes otherwise due, according to the following schedule:

(1)In the first full year after completion, no payment in lieu of taxes otherwise due;

(2)In the second full year after completion, an amount not less than 20% of taxes otherwise due;

(3)In the third full year after completion, an amount not less than 40% of taxes otherwise due;

(4)In the fourth full year after completion, an amount not less than 60% of taxes otherwise due;

(5)In the fifth full year after completion, an amount not less than 80% of taxes otherwise due.

L.1991, c.441, s.10; amended 1992, c.200; 2007, c.268, s.3.



Section 40A:21-11 - Tax Agreements, Duration, Other Law, Valuation Of Ratables, Copy To Dca.

40A:21-11 Tax agreements, duration, other law, valuation of ratables, copy to DCA.

11. a. All tax agreements entered into by municipalities pursuant to sections 9 through 12 of P.L.1991, c.441 shall be in effect for no more than the five full years next following the date of completion of the project.

b.All projects subject to tax agreement as provided herein shall be subject to all applicable federal, State and local laws and regulations on pollution control, worker safety, discrimination in employment, housing provision, zoning, planning and building code requirements.

c.That percentage which the payment in lieu of taxes for a property bears to the property tax which would have been paid had an exemption and abatement not been granted for the property under the agreement shall be applied to the valuation of the property to determine the reduced valuation of the property to be included in the valuation of the municipality for determining equalization for county tax apportionment and school aid during the term of the tax agreements covering the properties, and at the termination of an agreement for a property the reduced valuation procedure required under this section shall no longer apply.

d.Within 30 days after the execution of a tax agreement, a municipality shall forward a copy of the agreement to the Director of the Division of Local Government Services in the Department of Community Affairs.

L.1991, c.441, s.11; amended 2007, c.268, s.4.



Section 40A:21-12 - Failure Of Conditions, Full Taxes Due, Termination

40A:21-12. Failure of conditions, full taxes due, termination
12. a. If during any tax year prior to the termination of the tax agreement, the property owner ceases to operate or disposes of the property, or fails to meet the conditions for qualifying, then the tax which would have otherwise been payable for each tax year shall become due and payable from the property owner as if no exemption and abatement had been granted. The governing body of the municipality shall notify the property owner and tax collector forthwith and the tax collector shall within 15 days thereof notify the owner of the property of the amount of taxes due.

However, with respect to the disposal of the property, where it is determined that the new owner of the property will continue to use the property pursuant to the conditions which qualified the property, no tax shall be due, the exemption and the abatement shall continue, and the agreement shall remain in effect.

b. At the termination of a tax agreement, a project shall be subject to all applicable real property taxes as provided by State law and regulation and local ordinance; but nothing herein shall prohibit a project, at the termination of an agreement, from qualifying for and receiving the full benefits of any other tax preferences provided by law.

L.1991,c.441,s.12.



Section 40A:21-13 - Assessed Value Of Property Under Abatement Or Exemption.

40A:21-13 Assessed value of property under abatement or exemption.

13.The assessor shall determine, on October 1 of the year following the date of the completion of an improvement, conversion or construction, the true taxable value thereof. Except for projects subject to tax agreement, pursuant to sections 9 through 12 of P.L.1991, c.441, the amount of tax to be paid for the tax year in which the project is completed shall be based on the assessed valuation of the property for the current tax year, minus the amount of the abatement, if any, allowed pursuant to this act and pro rated, plus any portion of the assessed valuation of the improvement, conversion or construction not allowed an exemption pursuant to this act, also pro rated. Subject to the provisions of the adopting ordinance, the property shall continue to be treated in the appropriate manner for each of the four tax years subsequent to the original determination by the assessor and shall be pro rated for the final tax year in which the exemption or abatement expires.

L.1991, c.441, s.13; amended 2007, c.268, s.5.



Section 40A:21-14 - Subsequent Abatements Or Exemptions, Conditions

40A:21-14. Subsequent abatements or exemptions, conditions
14. Any ordinance adopted pursuant to the provisions of this act may also provide that an additional improvement, conversion or construction, completed on a property granted a previous exemption or abatement pursuant to this act during the period in which such previous exemption or abatement is in effect, shall be qualified for an exemption, or exemption and abatement, just as if such property had not received a previous exemption or abatement. In such case, the additional improvement, conversion or construction shall be considered as separate for the purposes of calculating exemptions and abatements pursuant to this act, except that the assessed value of any previous improvement, conversion or construction shall be added to the assessed valuation as it was prior to that improvement, conversion alteration or construction for the purpose of determining the assessed valuation of the property from which any additional abatement is to be subtracted. Unless provided by ordinance, no additional exemption or abatement shall be allowed.

L.1991,c.441,s.14.



Section 40A:21-15 - Ineligible Properties For Unpaid Or Delinquent Taxes

40A:21-15. Ineligible properties for unpaid or delinquent taxes
15. No exemption or abatement shall be granted, or tax agreement entered into, pursuant to this act with respect to any property for which property taxes are delinquent or remain unpaid, or for which penalties for nonpayment of taxes are due.

L.1991,c.441,s.15.



Section 40A:21-16 - Applications, Forms, Records.

40A:21-16 Applications, forms, records.

16.No exemption or abatement shall be granted pursuant to this act except upon written application therefor filed with and approved by the assessor of the taxing district wherein the improvement, conversion alteration or construction is made. Every application shall be on a form prescribed by the Director of the Division of Taxation in the Department of the Treasury, and provided for the use of claimants by the governing body of the municipality constituting the taxing district, and shall be filed with the assessor within 30 days, including Saturdays and Sundays, following the completion of the improvement, conversion alteration or construction. Every application for exemption, or exemption and abatement, within a municipality adopting the provisions of this act which is filed within the time specified, shall be approved and allowed by the assessor to the degree that the application is consistent with the provisions of the adopting ordinance or the tax agreement, provided that the improvement, conversion alteration or construction for which the application is made qualifies as an improvement, a conversion alteration or construction pursuant to the provisions of this act and the tax agreement, if any. The granting of an exemption, or exemption and abatement, shall relate back to, and take effect as of, the date of completion of the project, or portion or stage of the project for which the exemption, or exemption and abatement, is granted, and shall continue for five annual periods from that date. The grant of the exemption, or exemption and abatement, or tax agreement shall be recorded and made a permanent part of the official tax records of the taxing district, which record shall contain a notice of the termination date thereof.

L.1991, c.441, s.16; amended 2007, c.268, s.6.



Section 40A:21-17 - Exemption, Abatement For Taxes For Named Purposes

40A:21-17. Exemption, abatement for taxes for named purposes
17. The exemption and abatement of real property taxes provided by municipalities pursuant to this act shall apply to property taxes levied for municipal purposes, school purposes, county government purposes and for the purposes of funding any other property tax exemptions or abatements.

L.1991,c.441,s.17.



Section 40A:21-18 - Act Not Available To Casinos

40A:21-18. Act not available to casinos
18. Notwithstanding any other provision of this act, no exemption or abatement or tax agreement shall be allowed with respect to any facility containing a licensed gambling casino. The issuance of a casino license shall operate to invalidate any existing exemption, abatement or tax agreement, and all unpaid taxes otherwise due, were the exemption, abatement or tax agreement not granted, on the full and true value of the property shall become immediately due and payable.

L.1991,c.441,s.18.



Section 40A:21-19 - Rules, Regulations

40A:21-19. Rules, regulations
19. The Commissioner of the Department of Community Affairs is authorized to determine standards and guidelines and to promulgate rules and regulations to effectuate the purposes of this act.

L.1991,c.441,s.19.



Section 40A:21-20 - Notice To Taxpayers

40A:21-20. Notice to taxpayers
20. A municipality which has adopted an ordinance providing for exemptions, or exemptions and abatements, pursuant to this act shall include the appropriate notice in the mailing of annual property tax bills to each owner of a dwelling located in an area in which exemptions, or exemptions and abatements, may be allowed pursuant to the ordinance during the first year following adoption of the ordinance.

L.1991,c.441,s.20.



Section 40A:21-21 - Municipal Reports To Dca, Treasury

40A:21-21. Municipal reports to DCA, Treasury
21. The governing body of a municipality adopting an ordinance pursuant to this act shall report, on or before October 1 of each year, to the Director of the Division of Local Government Services in the Department of Community Affairs and to the Director of the Division of Taxation in the Department of the Treasury the total amount of real property taxes exempted and the total amount abated within the municipality in the current tax year for each of the following:

a. improvements of dwellings;



b. construction of dwellings;



c. improvements and conversions of multiple dwellings;



d. improvements of commercial or industrial structures;



e. construction of multiple dwellings under tax agreements; and



f. construction of commercial or industrial structures under tax agreements.

In the case of e. and f. above, the report shall state instead the total amount of payments made in lieu of taxes according to each formula utilized by the municipality, and the difference between that total amount and the total amount of real property taxes which would have been paid on the project had the tax agreement not been in effect, for the current tax year.

The Director of the Division of Taxation shall include a summary of the information provided in the annual reports in the annual report of the division.

L.1991,c.441,s.21.



Section 40A:26A-1 - Short Title

40A:26A-1. Short Title
This act shall be known and may be cited as the "Municipal and County Sewerage Act."

L.1991,c.53,s.1.



Section 40A:26A-2 - Legislative Purpose

40A:26A-2. Legislative Purpose
The Legislature finds and declares it to be in the public interest and to be the policy of this State to foster and promote the public health by providing for the collection and treatment of sewerage through adequate sewerage facilities. It is the purpose of this act to implement this policy by authorizing municipalities and counties either separately or in combination with other municipalities and counties to finance, acquire, construct, maintain, operate or improve works for the collection, treatment, transport and disposal of sewage and to provide for the financing of these facilities.

Source: New.



L.1991,c.53,s.1.



Section 40A:26A-3 - Definitions

40A:26A-3. Definitions
As used in this act:



"Bonds" means bond anticipation notes or bonds issued in accordance with the "Local Bond Law," N.J.S.40A:2-1 et seq.

"Cost" as applied to sewerage facilities or extensions or additions thereto, means the cost of acquisition or the construction including improvement, reconstruction, extension or enlargement, the cost of all lands, property, rights and easements acquired. The cost of demolition or removal of any buildings or structures thereon, financing charges, interest on bonds issued to finance sewerage facilities prior to and during construction, the cost of plans and specifications, surveys or estimates of costs and revenues, the cost of engineering, legal services, and any other expenses necessary or incident to determining the feasibility of construction, administrative and other expenses as may be necessary or incident to the construction or acquisition of sewerage facilities and the financing thereof.

"Local unit" means a county or municipality.



"Sewerage facilities" means the plants, structures or other real and personal property acquired, constructed or operated, or to be financed, acquired, constructed or operated, or any parts thereof, used for the storage, collection, reduction, reclamation, disposal, separation or other treatment of wastewater or sewage sludge or for the final disposal of residues resulting from the treatment of wastewater, including but not limited to, pumping and ventilating stations, treatment plants and works, connections, outfall servers, interceptors, trunk lines and other appurtenances necessary for their use or operation.

Source: C.40:23-19.2 (P.L.1966, c.205, s.2) and New.



L.1991,c.53,s.1.



Section 40A:26A-4 - Acquisition, Construction Or Operation Of Sewerage Facilities By One Or More Local Units

40A:26A-4. Acquisition, construction or operation of sewerage facilities by one or more local units
A local unit may, either separately or in combination with one or more other local units acquire, construct or operate a sewerage facility upon a determination by the governing body of the local unit or each participating local unit that the public health, safety or welfare can best be assured by the acquisition, construction or operation of sewerage facilities by the local unit or units. The determination shall be by ordinance or resolution, or parallel ordinances or resolutions, as the case may be, of the governing body of the local unit or each of the participating local units.

No sewerage facilities may be acquired, constructed or operated pursuant to this act until all necessary permits and approvals have been received from the appropriate State agencies.

Source: C.40:23-19.2 (P.L.1966, c.205, s.2); R.S.40:63-1; R.S.40:63-23 and R.S.40:63-68.

L.1991,c.53,s.1.



Section 40A:26A-5 - Powers.

40A:26A-5 Powers.

40A:26A-5. One or more local units adopting an ordinance or resolution in accordance with N.J.S.40A:26A-4 are authorized and empowered:

a.To acquire, construct, improve, extend, enlarge or reconstruct and finance sewerage facilities, and to operate, manage and control all or part of these facilities and all properties relating thereto;

b.To issue bonds of the local unit or units to pay all or part of the cost of the purchase, construction, improvement, extension, enlargement or reconstruction of sewerage facilities;

c.To receive and accept from the federal or State government, or any agency or instrumentality thereof, grants or loans for, or in aid of, the planning, purchase, construction, improvement, extension, enlargement or reconstruction, or financing of sewerage facilities, and to receive and accept from any source, contributions or money, property, labor or other things of value to be held, used and applied only for the purposes for which the grants or loans and contributions are made;

d.To acquire in the name of the local unit or units by gift, purchase, or by the exercise of the right of eminent domain, lands and rights and interests therein, including lands under water and riparian rights, and personal property as may be deemed necessary for acquisition, construction, improvement, extension, enlargement or reconstruction, or for the efficient operation of any facilities acquired or constructed under the provisions of N.J.S.40A:26A-1 et seq. and to hold and dispose of all real and personal property so acquired;

e.To make and enter into all contracts and agreements necessary or incidental to the performance of the local unit's or units' duties and the execution of powers authorized under N.J.S.40A:26A-1 et seq., and to employ engineers, superintendents, managers, attorneys, financial or other consultants or experts, and other employees and agents as may be deemed necessary, and to fix their compensation;

f.Subject to the provisions and restrictions set forth in the ordinance or resolution authorizing or securing any bonds issued under the provisions of N.J.S.40A:26A-1 et seq., to enter into contracts with the federal or State Government, or any agency or instrumentality thereof, or with any other local unit, private corporation, copartnership, association or individual providing for, or relating to, sewerage services which contracts may provide for the furnishing of sewerage facility services either by or to the local unit or units, or the joint construction or operation of sewerage facilities;

g.To fix and collect rates, fees, rents and other charges in accordance with N.J.S.40A:26A-1 et seq.;

h.To prevent toxic pollutants from entering the sewerage system;

i.Upon the request of a customer: (1) to offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by the local unit or units to its customers and any additional information sent by the local unit or units to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of sewerage service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and (2) to provide the customer the option of paying any such periodic bill via electronic means; and

j.To exercise any other powers necessary or incidental to the effectuation of the general purpose of N.J.S.40A:26A-1 et seq.

L.1991, c.53, amended 2010, c.91, s.6.



Section 40A:26A-6 - Surveys, Maps And Other Costs; Reimbursement From Bond Funds

40A:26A-6. Surveys, maps and other costs; reimbursement from bond funds
a. Whenever a local unit pursuant to N.J.S.40A:26A-4 chooses to exercise powers granted hereunder, the local unit shall make or cause to be made such surveys, investigations, studies, borings, maps, plans, drawings and estimates of costs and of revenues as may be necessary.

b. The cost of the surveys, investigations, studies, borings, maps, plans, drawings and estimates, or of any other costs relating to the acquisition or construction of a sewerage facility may be paid out of the general funds of the local unit or participating local units. The local unit or units may be reimbursed for part or all of the expenditures made in accordance with this subsection from the proceeds of bonds issued pursuant to this act.

Source: C.40:23-19.4 (P.L.1966, c.205, s.4); R.S.40:63-71 and New.



L.1991,c.53,s.1.



Section 40A:26A-7 - Property Damaged, Repair, Restoration Or Compensation

40A:26A-7. Property damaged, repair, restoration or compensation
All public or private property damaged or destroyed in carrying out the powers granted by this act shall be restored or repaired and, as nearly as practicable, placed in its original condition, or adequate compensation shall be made therefor.

Source: C.40:23-19.4 (P.L.1966, c.205, s.4) and New.



L.1991,c.53,s.1.



Section 40A:26A-8 - Relocation Of Public Utility Property

40A:26A-8. Relocation of public utility property
Whenever the local unit or units determine that it is necessary that any public utility facilities such as tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances of any public utility, as defined in R.S.48:2-13, which are now, or hereafter may be located in, on, along, over or under any sewerage facility project, should be removed, the public utility owning or operating the facilities shall relocate or remove the same in accordance with the order of the local unit or units, the cost and expense of the relocation or removal, including the cost of installing the facilities in a new location or new locations, and the cost of any lands, or any rights or interest in lands, and any other rights acquired to accomplish the relocation or removal, less the cost of any lands or any rights of the public utility paid to the public utility in connection with the relocation or removal of the property, shall be ascertained and paid as a part of the cost of the project. In case of any relocation or removal of facilities pursuant to this section, the public utility owning or operating the same, its successors or assigns, may maintain and operate the facilities, with the necessary appurtenances, in the new location, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location.

Source: New.



L.1991,c.53,s.1.



Section 40A:26A-9 - Bonds And Security Therefor

40A:26A-9. Bonds and security therefor
A local unit having adopted an ordinance or resolution pursuant to N.J.S.40A:26A-4, may issue bonds pursuant to the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq., for all or part of the cost of sewerage facilities. Proceeds from the bonds shall be used solely for the payment of the costs of the sewerage facilities for which the bonds have been authorized.

Bonds issued by a local unit or local units may be:



a. General obligation bonds payable from unlimited ad valorem taxes which may additionally be secured by a pledge of revenues from rates, rentals or other charges levied and collected pursuant to the provisions of N.J.S.40A:26A-10 and 40A:26A-11;

b. Local improvement assessment bonds payable from local improvement assessments as provided in N.J.S.40A:26A-13, additionally secured by unlimited ad valorem taxes; or

c. General obligation bonds secured and payable from rates, rental and other charges levied and collected pursuant to N.J.S.40A:26A-10 and 40A:26A-11, and additionally secured by unlimited ad valorem taxes. Bonds may additionally be secured by a pledge of any grant, subsidy or contribution received by the issuing local unit from the United States or the State of New Jersey, or any agency, instrumentality or political subdivision thereof.

Source: C.40:23-19.8 (P.L.1966, c.205, s.8); R.S.40:63-28 and R.S.40:63-110.

L.1991,c.53,s.1.



Section 40A:26A-10 - Rates, Rentals, And Other Charges Of Sewerage Services

40A:26A-10. Rates, rentals, and other charges of sewerage services
40A:26A-10. After the commencement of operation of sewerage facilities, the local unit or units may prescribe and, from time to time, alter rates or rentals to be charged to users of sewerage services. Rates or rentals being in the nature of use or service charges or annual rental charges, shall be uniform and equitable for the same types and classes of use and service of the facilities, except as permitted by section 5 of P.L.1994, c.78 (C.40A:26A-10.1). Rates or rentals and types and classes of use and service may be based on any factors which the governing body or bodies of that local unit or units shall deem proper and equitable within the region served.

In fixing rates, rental and other charges for supplying sewerage services, the local unit or units shall establish a rate structure that allows, within the limits of any lawful covenants made with bondholders, the local unit to:

a. Recover all costs of acquisition, construction or operation, including the costs of raw materials, administration, real or personal property, maintenance, taxes, debt service charges, fees and an amount equal to any operating budget deficit occurring in the immediately preceding fiscal year;

b. Establish a surplus in an amount sufficient to provide for the reasonable anticipation of any contingency that may affect the operating of the sewerage facility, and, at the discretion of the local unit or units, allow for the transfer of moneys from the budget for the sewerage facilities to the local budget in accordance with section 5 of P.L.1983, c.111 (C.40A:4-35.1).

L.1991, c.53, s.1; amended 1994,c.78,s.6.



Section 40A:26A-10.1 - Establishment Of Rates Or Schedules For Senior Citizens, Disabled

40A:26A-10.1. Establishment of rates or schedules for senior citizens, disabled
5. Any local unit operating a county or municipal sewerage facility may establish within its district rates or schedules which provide for a reduction or total abatement of the periodic rates, rentals, or other charges for the use or services of the sewerage system which are charged to or collected from any person residing in the district of the age of 65 or more years, or less than 65 years of age and permanently and totally disabled according to the provisions of the federal Social Security Act, 42 U.S.C. s.301 et seq., or disabled under any federal law administered by the United States Department of Veterans Affairs if the disability is rated as 60% or higher, and the person either is annually eligible to receive assistance under the "Pharmaceutical Assistance to the Aged and Disabled" (PAAD) program, P.L.1975, c.194 (C.30:4D-20 et seq.) or has a total income not in excess of $10,000 per year exclusive of benefits under any one of the following:

a. The federal Social Security Act, 42 U.S.C. s.301 et seq. and all amendments and supplements thereto;

b. Any other program of the federal government or pursuant to any other federal law which provides benefits in whole or in part in lieu of benefits referred to in, or for persons excluded from coverage under subsection a. of this section including, but not limited to, the federal "Railroad Retirement Act of 1974," 45 U.S.C. s.231 et seq., and federal pension, disability and retirement programs; or

c. Pension, disability or retirement programs of any state or its political subdivisions, or agencies thereof, for persons not covered under subsection a. of this section except that, the total amount of benefits to be allowed exclusion by any owner under subsection b. or c. of this section shall not be in excess of the maximum amount of benefits payable to, and allowable for exclusion by, an owner in similar circumstances under subsection a. of this section.

L.1994,c.78,s.5.



Section 40A:26A-11 - Connection Fees

40A:26A-11. Connection fees
In addition to rates and rentals, a separate charge in the nature of a connection fee or tapping fee for each connection of any property to the sewerage system may be imposed upon the owner or occupant at the property so connected. The connection charges shall be uniform within each class of users and the amount thereof shall not exceed the actual cost of the physical connection plus an amount representing a fair payment towards the cost of the system and computed in the following manner:

a. The amount representing all debt service, including but not limited to sinking funds, reserve funds, the principal and interest on bonds, and the amount of any loans and interest thereon, paid by the local unit or units to defray the capital cost of developing the system as of the end of the immediately preceding budget year shall be added to all capital expenditures made by a local unit or units not funded by a bond ordinance or debt for the development of the system as of the end of the immediately preceding budget year;

b. Any gifts, contributions or subsidies to the local unit or units received from, and not reimbursed or reimbursable to, any federal, State, county or municipal government or agency or any private person, and that portion of amounts paid to the local unit or units by a public entity under a service agreement or service contract which is not repaid to the public entity by the local unit or units, shall then be subtracted;

c. The remainder shall be divided by the total number of service units served by the local unit or units at the end of the immediately preceding budget year, and the results shall then be apportioned to each new customer according to the number of service units attributed to that connector, to produce the connector's contribution to the cost of the system. In attributing service units to each connector, the estimated average daily flow of sewage for the connector shall be divided by the average daily flow of sewage for the average single family residence in the area served by the local unit or units to produce the number of service units to be attributed.

The connection fee shall be recomputed at the end of each budget year, after a public hearing is held. The revised connection fee may be imposed upon those who subsequently connect to the system in that budget year.

The combination of the connection fee or tapping fee and the aforesaid sewerage service charges shall be such that the revenues of sewerage facilities shall be adequate to pay the expenses of operation and maintenance of the sewerage facilities, including improvements, extensions, enlargements and replacements to sewerage facilities, reserves, insurance, principal and interest on any bonds, and to maintain reserves or sinking funds therefor as may be required under the bond covenants or any contracts, or as may be deemed necessary or desirable.

Source: R.S.40:63-60 and New.

L.1991,c.53,s.1.



Section 40A:26A-12 - Rates, Rentals, Connection Fees, Or Other Charges As Lien On Real Property; Discontinuance Of Service

40A:26A-12. Rates, rentals, connection fees, or other charges as lien on real property; discontinuance of service
Rates, rentals, connection fees or other charges levied in accordance with N.J.S.40A:26A-10 and 40A:26A-11, shall be a first lien or charge against the property benefited therefrom. If any part of the amount due and payable in rates, rentals, connection fees or other charges remain unpaid for 30 days following the date for the payment thereof, interest upon the amount unpaid shall accrue at a rate of interest to be determined in accordance with N.J.S.40A:26A-17. The governing body or bodies of the local unit or units may authorize payment of delinquent assessments on an installment basis in accordance with R.S.54:5-19. Liens levied in accordance with this section shall be enforceable in the manner provided for real property tax liens in chapter 5 of Title 54 of the Revised Statutes.

Nothing in this section shall be construed to limit the right of a local unit or local units to discontinue service of any property for the failure to pay any amount owing within 30 days after the date the amount is due and payable, if written notice of the proposed discontinuance of service and of the reasons therefor has been given, within at least 10 days prior to the date of discontinuance, to the owner of record of the property. In the event that notice is provided by mail, the notice requirements shall be satisfied if the mailing is made to the last known address of the owner of record and is postmarked at least 10 days prior to the date of discontinuance.

Source: R.S.40:63-8; R.S.40:63-61 and New.



L.1991,c.53,s.1.



Section 40A:26A-13 - Improvements Financed By Means Of Local Improvement Assessments

40A:26A-13. Improvements financed by means of local improvement assessments
If the governing body of one or more local units determines that all or any part of the cost of construction of sewerage facilities acquired or constructed pursuant to this act should be financed by local improvement assessments on real properties located within the local unit or units, the local unit or units shall pass a resolution or ordinance or parallel resolutions or ordinances on the intention to undertake and finance the sewerage facilities and shall give notice thereof by advertising in one or more newspapers of general circulation in the local unit or units, and by notifying each concerned property owner by certified mail. The notice shall fix a date, time and place for a public hearing on the proposed action; except that the date of the hearing shall not be earlier than two weeks after the mailing of notices to concerned property owners. If, after the hearing, the governing body or bodies decide to carry out the proposed local improvement, an ordinance or resolution, or parallel ordinances or resolutions shall be adopted declaring that determination.

Source: R.S.40:63-61 and R.S.40:63-125.



L.1991,c.53,s.1.



Section 40A:26A-14 - Local Improvement Assessments; Procedure For And Manner Of Assessment And Collection

40A:26A-14. Local improvement assessments; procedure for and manner of assessment and collection
Upon completion of the improvements made pursuant to N.J.S.40A:26A-13, the governing body or governing bodies shall assess the costs and expenses of the sewerage facilities on the lands specially benefited therefrom in proportion to the benefits received; however, no county may levy local improvement assessments within a municipality without the approval of that municipality.

When completed, the assessments shall be filed as a report with the clerk or clerks of the governing body or bodies who shall give notice, by advertising in one or more newspapers of general circulation in the local unit or units, and by notifying each concerned property owner by certified mail, of the fact that the report has been filed and that the governing body or bodies will meet at a time and place designated in the notice to hear remonstrances against the report. The governing body or bodies shall meet at the time and place designated in the notice to hear remonstrances and may revise the report as may be deemed appropriate after which the report shall be filed with the clerk or clerks of the governing body or bodies, and the assessments shall constitute liens upon the lands so assessed for special benefits.

The clerk or clerks shall deliver a duplicate copy of the report to the appropriate officer or officers of the local unit or units who shall immediately thereafter send out by mail or deliver to owners of lands bills for the assessments. The officer or officers shall mail or deliver bills for an assessment in the manner required in connection with local improvements and shall keep a record and books of assessments in the same manner required for local improvements under R.S.40:56-31, at the expense of the local unit or units. The governing body or bodies may make additional requirements for recording, accounting for and collecting assessments.

The governing body of a participating local unit may, by resolution, provide that the owner of any real estate located within the local unit upon which a local improvement assessment has been made may pay the assessment in installments pursuant to the procedures contained in R.S.40:56-35 for collection thereof remain in arrears on July 4 of the calendar year following the calendar year when the amount becomes in arrears, the appropriate officer of the local unit shall enforce the lien by selling the property in the manner set forth in chapter 5 of Title 54 of the Revised Statutes.

Source: R.S.40:63-61 and R.S.40:63-126.



L.1991,c.53,s.1.



Section 40A:26A-15 - Bonds Issued By One Or More Units; Debt Service Payments

40A:26A-15. Bonds issued by one or more units; debt service payments
A local unit, pursuant to an agreement with one or more other local units or the State, may bear the entire cost of the acquisition or construction of sewerage facilities and issue bonds therefor, or may share all or part of these costs with the other government. If the cost of acquisition or construction is shared, bonds may be issued by each of the participating governments for part or all of each government's respective costs, or a local unit may issue bonds for the entire cost of the sewerage facilities to be acquired or constructed, with the share of the costs of each of the other participating governments to be repaid to the issuing local unit in annual installments with a period agreed to by the parties but not to exceed 40 years. The agreement shall prescribe the rate or rates of interest on the annual installments and such other terms and conditions as agreed to by the parties. Agreements made hereunder shall be authorized by resolution or ordinance of the governing bodies of the participating parties, or in the case of the State, the Commissioner of Environmental Protection. Annual installment payments may include payment of the agreed share of a participating government's operating and maintenance costs, including the costs of any improvements, extensions, enlargements or reconstruction.

Source: R.S.40:63-134; R.S.40:63-135 and R.S.40:63-136.



L.1991,c.53,s.1.



Section 40A:26A-16 - Sewerage Facilities Deemed A Self-liquidating Purpose Under Certain Circumstances

40A:26A-16. Sewerage facilities deemed a self-liquidating purpose under certain circumstances
a. Principal and interest payments on bonds issued in accordance with subsection c. of N.J.S.40A:26A-9 and operating and maintenance costs for sewerage facilities, shall not be included in computing the gross or net indebtedness of the local unit issuing the bonds if the cash receipts from fees, rents and other charges in a fiscal year are sufficient to meet operating and maintenance expenses. In such cases, sewerage facilities shall be deemed a self-liquidating purpose and interest and debt redemption charges, and maintenance and operating costs payable or accruing in that fiscal year shall be treated in the manner prescribed in N.J.S.40A:2-45 through N.J.S.40A:2-47.

b. (1) Annual installment payments to a local unit made pursuant to N.J.S.40A:26A-15 shall not be included in computing the gross or net indebtedness of the other participating government or governments, except that a self-liquidating purpose facility shall be subject to the provisions of N.J.S.40A:2-48; nor

(2) shall the principal and interest on bonds issued by a local unit to finance, pursuant to an agreement made in accordance with N.J.S.40A:26A-15, the share of the cost of the construction or acquisition, or of maintenance or operation of another government, be included in any computation of gross or net indebtedness of the local unit.

Source: C.40:23-19.8 (P.L.1966, c.205, s.8) and New.



L.1991,c.53,s.1.



Section 40A:26A-17 - Payments By Local Unit To Another Local Unit

40A:26A-17. Payments by local unit to another local unit
The chief fiscal officer of another government having entered into a contract pursuant to this act, shall cause to be paid to the local unit the amounts of money at the times stipulated in the contract and certified by the local unit. The power and obligation to make payments in accordance with the terms of the contract shall be unlimited, and the sums necessary therefor shall be included in the annual budget of the other government, which shall be irrevocably and unconditionally obligated to levy ad valorem taxes on all taxable property therein, without limits as to the rate or amount, to the extent necessary to make payments in full as due. Any part of a payment that remains unpaid for 30 days following the date payment is due, shall be assessed at interest charge at a rate of interest at least equal to the monthly index for the immediately preceding month for 20 year tax exempt bond yields as compiled by the Bond Buyer or any similar index agreed to by the parties.

Source: C.40:23-19.11 (P.L.1966, c.205, s.11); R.S.40:63-115 and New.



L.1991,c.53,s.1.



Section 40A:26A-18 - Contracts Entered Into Prior To Appropriations Therefor

40A:26A-18. Contracts entered into prior to appropriations therefor
A local unit shall have the power to authorize, by resolution, officials to enter into and execute a contract pursuant to this act for periods of time and under terms and conditions as are deemed proper and necessary, notwithstanding that no appropriation was made or provided to cover the estimated cost of the contract. The governing body of each contracting local unit shall have full power and authority to do and perform all acts and things provided under the terms and conditions of the contract.

Source: New.



L.1991,c.53,s.1.



Section 40A:26A-19 - Right Of Entry Onto Private Property To Make Surveys And Investigations; Interference Therewith

40A:26A-19. Right of entry onto private property to make surveys and investigations; interference therewith
A local unit or local units may authorize officials or other agents of the local unit or units to enter upon any land or water for the purpose of making surveys, studies, investigations or inspections. The officials or other agents are empowered to examine pipes or any equipment connected to the sewerage facilities or service pipes for compliance with established standards and other requirements.

The use of sewerage facilities to any property may be discontinued if the owner, lessee or other user of that property opposes or obstructs an authorized official or other agent in the performance of his duties. The discontinuance shall continue until the required investigations or inspection are made, and any alterations or repairs found to be necessary have been made and approved by the appropriate official or agent.

Source: New.



L.1991,c.53,s.1.



Section 40A:26A-20 - Bonds As Legal Investments

40A:26A-20. Bonds as legal investments
Notwithstanding any restrictions contained in any other law, the State and all public officers, local units, political subdivisions and public bodies, or agencies thereof, banks, trust companies, savings banks, savings and loan associations, investment companies, insurance companies, insurance businesses, and executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking fund moneys or other funds belonging to them or within their control in any bonds authorized pursuant to this act, which bonds shall be authorized security for any and all public deposits. The bonds and the interest thereon shall be exempt from taxation except for transfer and inheritance taxes.

Source: C.40:23-19.10 (P.L.1966, c.205, s.10) and New.



L.1991,c.53,s.1.



Section 40A:26A-21 - Competitive Sewerage System; Consent Of Existing Authority

40A:26A-21. Competitive sewerage system; consent of existing authority
In the event a sewerage or municipal utilities authority has been established in a local unit pursuant to the provisions of the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.) or the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), the local unit shall not establish a competitive sewerage system within the local unit without the consent of the existing authority.

Source: C.40:23-19.14 (P.L.1966, c.205, s.14)



L.1991,c.53,s.1.



Section 40A:26A-22 - Statutes Repealed

40A:26A-22. Statutes repealed
The following acts are repealed:



P.L.1966, c.205 (C.40:23-19.1 through 40:23-19.14);



R.S.40:63-1 through 40:63-39; and



R.S.40:63-41 through 40:63-67.



L.1991,c.53,s.1.



Section 40A:27-1 - Short Title

40A:27-1. Short title
This chapter shall be known and may be cited as the "Municipal and County Flood Control Financing Act."

Source: C. 40:23-34 (P.L. 1977, c. 333, s. 1).

L. 1987, c. 179, s. 1.



Section 40A:27-2 - Purposes

40A:27-2. Purposes
The Legislature finds and declares that it is in the public interest for the State to foster and promote, by all reasonable means, the relief of persons and property from the adverse effects of uncontrolled storm water drainage and the conditions of flooding. It is the purpose of this chapter to implement this policy by authorizing municipalities and counties either separately or in combination with other counties or municipalities to finance, acquire, construct, maintain, operate or improve works for the collection, diversion, impoundment, transportation and disposal of surface water in order to foster flood control and promote a basinwide or subbasinwide approach to controlling floods, thereby protecting the public from the adverse effects of uncontrolled storm water drainage and conditions of flooding.

Source: C. 40:23-35 (P.L. 1977, c. 333, s. 2).

L. 1987, c. 179, s. 1.



Section 40A:27-3 - Definitions

40A:27-3. Definitions
As used in this act:

"Contracting local unit" means a local unit which enters into a contract with another local unit for the construction, maintenance, improvement, acquisition or financing of a flood control facility for its own use;

"Contractor" means a local unit, which enters into a contract with a contracting local unit to construct, maintain, improve, acquire or finance flood control facilities for the contracting local unit;

"Cost" as applied to flood control facilities or extensions or additions thereto, means the cost of construction, reconstruction or maintenance, improvement, the cost of all labor, materials, machinery and equipment, the costs of all lands, property, rights and easements acquired, financing charges, interest on bonds issued to finance a facility prior to, during and after acquisition or construction, the cost of plans and specifications, surveys or estimates of costs and of revenues, the cost of engineering and legal services, and all other expenses necessary or incident to determining the feasibility or practicability of the construction, reconstruction, improvement, or maintenance of a facility, administrative expenses and such other expenses as may be necessary or incident to the construction, maintenance or acquisition of a facility, and the financing herein authorized. Any obligation or expense incurred by a local unit in connection with any of the foregoing items of cost prior to the issuance of bonds or notes as authorized herein may be reimbursed to the local unit out of the proceeds of bonds issued under the provisions of this chapter;

"Department" means the Department of Environmental Protection;

"Flood control facilities" means the dams, drainage ways, structures and other real and personal property acquired, constructed, operated, financed, maintained or improved or to be acquired, constructed, operated, financed, maintained or improved by a local unit for the purposes of flood control, including storage reservoirs, dikes, diversions, dams, spillways, levees, revetments, drains, ditches or channel improvements, such as widening, deepening, straightening, clearing, desnagging, sloping, building and filling in, and other plants, structures, boats, conveyances and other real or personal property and rights therein, and appurtenances necessary for the control of flooding, the preservation of stream flow and the management of surface water and storm water, including any storm sewers, storm drains, drainage facilities, and detention basins, and the dredging or desnagging of any drainage ways;

"General obligation bonds" means general obligations of the local unit which are payable from unlimited ad valorem taxes additionally secured by a pledge of the revenues derived from the assessment of such local improvement charges as may be assessed;

"Local unit" means a county or municipality;

"Parties to the contract" means a contractor and a contracting local unit which have contracted for the construction, maintenance, improvement or acquisition of flood control facilities.

Source: C. 40:23-36 (P.L. 1977, c. 333, s. 3).

L. 1987, c. 179, s. 1.



Section 40A:27-4 - Finding Of Need For Acquisition, Construction, Financing, Improvement, Maintenance And Operation Of Flood Control Facility By Local Unit; Notice To Affected Parties And To State; Contents Of Notice, Etc.

40A:27-4. Finding of need for acquisition, construction, financing, improvement, maintenance and operation of flood control facility by local unit; notice to affected parties and to State; contents of notice, etc.
The governing body of a local unit may acquire, construct, finance, improve, maintain and operate a flood control facility upon concluding, by duly adopted resolution or ordinance, as the case may be, that the public health, safety and welfare can best be assured by the acquisition, construction, financing, improvement, maintenance and operation of the facility by the local unit or in cooperation with any other local unit and that the facility will contribute to the overall management of the surface water of the river basin or subbasin to be affected by the facility. Prior to the adoption of the resolution or ordinance, as the case may be, the governing body shall take cognizance of all existing and proposed upstream and downstream developments which may affect, or be affected by, the proposed flood control facility and shall notify, by certified mail, all upstream and downstream municipalities, soil conservation districts and counties, and the department, of its intent to construct one or more flood control facilities. The notification shall include a request for information from all upstream governments indicating which proposed developments might alter the flow of water at the proposed flood control facility. The governing body of a local unit also shall make its staff available for consultation with persons who may affect, or be affected by, the flood control facility.

The basin or subbasinwide analysis shall be submitted to the Department of Environmental Protection for its use in approving or disapproving the development and use of land regulated pursuant to the provisions of the "Flood Hazard Area Control Act," P.L. 1962, c. 19 (C. 58:16A-50 et seq.). Each facility shall be consistent with the Statewide Flood Control Master Plan prepared pursuant to the provisions of P.L. 1978, c. 78 and the county stormwater control and drainage plans prepared pursuant to the provisions of section 10 of P.L. 1979, c. 359 (C. 58:16A-55.4).

Source: C. 40:23-37 (P.L. 1977, c. 33, s. 4).

L. 1987, c. 179, s. 1.



Section 40A:27-5 - Adoption Of Resolution Or Ordinance

40A:27-5. Adoption of resolution or ordinance
Upon the completion of this basinwide or subbasinwide analysis and after consideration of the responses of concerned parties, the governing body of a local unit may adopt a resolution or ordinance, as the case may be, to acquire, construct, finance, improve, operate or maintain the flood control facility.

Source: C. 40:23-37 (P.L. 1977, c. 333, s. 4).

L. 1987, c. 179, s. 1.



Section 40A:27-6 - Powers Of Local Unit

40A:27-6. Powers of local unit
A local unit is authorized:

a. To purchase, construct, improve, extend, enlarge or reconstruct flood control facilities within or adjacent to that local unit either alone or jointly with other local units and to operate, manage, maintain and control all or part of these facilities;

b. To issue general obligation bonds of the local unit to pay all or part of the cost of the purchase, construction, improvement, extension, enlargement or reconstruction of these facilities;

c. To receive and accept from the federal or State government or any agency thereof, grants for the planning, acquisition, purchase, construction, extension, enlargement, reconstruction, improvement or financing of any of these facilities and to receive and accept contributions from any source of either money, property, labor, or other things of value to be held, used and applied for the purposes for which these grants and contributions may be made;

d. To acquire in the name of the local unit by gift, purchase, or by the exercise of the right of eminent domain, lands and rights and interests therein, including lands under water and riparian rights, and to acquire such personal property, as it may deem necessary for the acquisition, purchase, construction, improvement, extension, enlargement or reconstruction, or for the efficient operation of any facility purchased or constructed under the provisions of this chapter and to hold and dispose of all real and personal property under its control;

e. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter and to employ engineers, superintendents, managers, attorneys, financial or other consultants or experts and other employees and agents necessary to carry out the provisions of this chapter, and to fix their compensation;

f. Subject to the provisions and restrictions set forth in the resolution or ordinance, as the case may be, authorizing or securing bonds issued under the provisions of this chapter, to enter into contracts with the government of the United States or of the State, or any agency or instrumentality thereof, or with any other local unit, private corporation, copartnership, association, or individual providing for or relating to flood control, which contracts may provide for the furnishing of flood control services either by or to the local unit, joint construction or operation of a flood control facility.

Source: C. 40:23-38 (P.L. 1977, c. 333, s. 5).

L. 1987, c. 179, s. 1.



Section 40A:27-7 - Surveys, Investigations, Studies, Plans, Etc.; Payment Of Costs

40A:27-7. Surveys, investigations, studies, plans, etc.; payment of costs
Whenever the governing body of a local unit by resolution or ordinance, as the case may be, exercises the powers granted by this chapter, it shall make or cause to be made the necessary surveys, investigations, studies, borings, maps, plans, drawings and estimates of costs and of revenues relating to the provision of flood control facilities.

The obtaining of these surveys, investigations, studies, borings, maps, plans, drawings and estimates is declared to be a public purpose and the costs thereof may be paid out of the general funds of the local unit or from the proceeds of any bonds issued pursuant to this chapter.

Source: C. 40:23-39 (P.L. 1977, c. 333, s. 6).

L. 1987, c. 179, s. 1.



Section 40A:27-8 - Restoration Or Compensation To Owners Of Damaged Or Destroyed Property

40A:27-8. Restoration or compensation to owners of damaged or destroyed property
All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation shall be made therefor to the owner out of the funds authorized by this chapter.

Source: C. 40:23-39 (P.L. 1977, c. 333, s. 6).

L. 1987, c. 179, s. 1.



Section 40A:27-9 - Authorization To Issue Bonds; Purpose

40A:27-9. Authorization to issue bonds; purpose
The governing body of a local unit exercising the powers granted by this chapter is authorized to provide by resolution or ordinance, as the case may be, at one time, or from time to time, for the issuance of general obligation bonds of the local unit for the purpose of paying all or any part of the cost of a flood control facility constructed, acquired, improved, operated, maintained, extended, enlarged or reconstructed pursuant to this chapter. The bonds of each issue shall be issued pursuant to the provisions of the "Local Bond Law," (N.J.S. 40A:2-1 et seq.).

Source: C. 40:23-40 (P.L. 1977, c. 333, s. 7).

L. 1987, c. 179, s. 1.



Section 40A:27-10 - Finding Of Need For Financing Cost Of Construction Of Flood Control Facilities By Local Improvement Assessments; Procedures; Notice Of Intention; Public Hearing

40A:27-10. Finding of need for financing cost of construction of flood control facilities by local improvement assessments; procedures; notice of intention; public hearing
If the governing body of a local unit determines that public necessity and interest require the cost of construction of a flood control facility to be financed by local improvement assessments, it shall pass a resolution or ordinance, as the case may be, of its intention to undertake and so finance the facility and shall give notice of this intention by advertising in one or more newspapers of general circulation in the county or municipality and by notifying each concerned property owner by certified mail; and this notice shall fix a time and place, not less than two weeks after the date of the notice, for a public hearing on the proposed action. At the public hearing the governing body of a local unit shall present a preliminary assessment of the affected properties.

Source: C. 40:23-41 (P.L. 1977, c. 333, s. 8).

L. 1987, c. 179, s. 1.



Section 40A:27-11 - Adoption Of Resolution Or Ordinance

40A:27-11. Adoption of resolution or ordinance
After the hearing, if the governing body of a local unit decides to carry out the local improvements, it shall pass a resolution or ordinance, as the case may be, to proceed to make the local improvements.

Source: C. 40:23-41 (P.L. 1977, c. 333, s. 8).

L. 1987, c. 179, s. 1.



Section 40A:27-12 - Assessments On Lands Specially Benefited; Procedures; Notice

40A:27-12. Assessments on lands specially benefited; procedures; notice
Upon the completion of the local improvements, the governing body of a local unit shall assess the costs and expenses of the flood control facility on the lands and improvements situated within that unit which are specially benefited thereby in proportion to the benefit received. When the assessment is completed it shall be filed as a report with the clerk of the governing body of the local unit who shall give notice, by advertising in one or more newspapers of general circulation in the county or municipality and by notifying each concerned property owner, by certified mail, that the report has been filed and that the governing body of the local unit will meet at a time and place designated in the notice to hear objections to the report. The governing body of the local unit may revise the report based on these objections, after which it shall file the revised report with the clerk of the governing body of the local unit. The assessment shall constitute a lien upon the land so assessed.

The clerk shall deliver a duplicate copy of the report to the appropriate officer of the county or municipality, as the case may be, who shall immediately thereafter mail or deliver the bill for the amount of the assessment, and shall keep a record, at the expense of the local unit, in the manner required by local improvements under R.S. 40:56-31. The governing body may make additional requirements for recording, accounting for, and collecting assessments.

Source: C. 40:23-41 (P.L. 1977, c. 333, s. 8).

L. 1987, c. 179, s. 1.



Section 40A:27-13 - Payment Of Assessment In Installments By Owner Of Assessed Real Estate

40A:27-13. Payment of assessment in installments by owner of assessed real estate
The governing body of a local unit may by resolution or ordinance, as the case may be, permit the owner of real estate upon which an assessment for an improvement has been made to pay the assessment in installments pursuant to the procedures contained in R.S. 40:56-35.

Source: C. 40:23-41 (P.L. 1977, c. 333, s. 8).

L. 1987, c. 179, s. 1.



Section 40A:27-14 - Sale Of Property By Local Unit For Arrearages In Assessments, Interest Or Other Charges

40A:27-14. Sale of property by local unit for arrearages in assessments, interest or other charges
When any unpaid assessment, interest thereon or other charges for collection thereof remains in arrears on July 1 of the calendar year following the calendar year when the assessment, interest or other charge becomes in arrears, the appropriate officer of the local unit shall enforce the lien by selling the property in the manner set forth in chapter 5 of Title 54 of the Revised Statutes.

Source: C. 40:23-41 (P.L. 1977, c. 333, s. 8).

L. 1987, c. 179, s. 1.



Section 40A:27-15 - Contracts With Other Local Units For Provision Of Flood Control Facilities, Etc.

40A:27-15. Contracts with other local units for provision of flood control facilities, etc.
A local unit may negotiate and enter into contracts with other local units for the provision of flood control facilities located within or without the boundaries of the local unit pursuant to the provisions of this chapter. Where appropriate, the facilities may be situated on land leased or conveyed pursuant to law by a local unit which is not party to the contract.

Source: C. 40:23-42 (P.L. 1977, c. 333, s. 9).

L. 1987, c. 179, s. 1.



Section 40A:27-16 - Issuance Of Bonds To Pay Costs Of Provision Of Flood Control Facilities; Payment Of Costs In Annual Installments, Etc.

40A:27-16. Issuance of bonds to pay costs of provision of flood control facilities; payment of costs in annual installments, etc.
If a contractor, pursuant to a contract with a contracting local unit, constructs, acquires or improves a flood control facility the contractor may either: a. bear the entire cost of the construction or acquisition of the facility by itself; or b. share the cost of the construction or acquisition of the facility with the contracting unit. The contractor may issue its bonds for all or part of the cost of the construction, acquisition or improvement of the facility. If the cost is to be shared by the contracting local unit, the contractor may issue bonds for its share of the cost and the contracting local unit may issue bonds for its share of the cost, or the contractor may issue bonds for the entire cost of the facility, and the share of the cost to be borne by the contracting local unit shall be repaid to the contractor by the contracting local unit in annual installments, over a period not exceeding 40 years, agreed upon by the parties to the contract. The amount of the annual installments shall include interest at the rate or rates agreed upon by the parties to the contract. These agreements shall be authorized by a resolution or ordinance, as the case may be, duly adopted by the governing bodies of the parties to the contract. The annual payments received by a contractor from the contracting local unit may also include an additional annual amount agreed upon for the payment of the agreed share of the cost of operation and maintenance and improvement or enlargement of the facility.

Source: C. 40:23-42 (P.L. 1977, c. 333, s. 9).

L. 1987, c. 179, s. 1.



Section 40A:27-17 - Powers Of Local Unit Re Contract With Another Local Unit

40A:27-17. Powers of local unit re contract with another local unit
A local unit with which another local unit is authorized to contract under the terms and provisions of this chapter shall have the power, by ordinance or resolution, as the case may be, duly adopted by its governing body, to authorize the proper officials to enter into and execute for it a contract for the period of time and under the terms necessary for the provision of a flood control facility notwithstanding that no appropriation was made or provided to cover the estimated cost of the contract, and the governing body shall adhere to the terms and conditions of the contract.

Source: C. 40:23-43 (P.L. 1977, c. 333, s. 10).

L. 1987, c. 179, s. 1.



Section 40A:27-18 - Investments; Exemption From Taxation

40A:27-18. Investments; exemption from taxation
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, insurance associations and other persons carrying on any insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking fund moneys or other funds belonging to them within their control in any bonds of a local unit authorized pursuant to this chapter, and the bonds are authorized as security for any and all public deposits. These bonds and the interest thereon shall be exempt from taxation except for the transfer inheritance taxes.

Source: C. 40:23-44 (P.L. 1977, c. 333, s. 11).

L. 1987, c. 179, s. 1.



Section 40A:27-19 - Payments By Contracting Local Unit; Default; Interest

40A:27-19. Payments by contracting local unit; default; interest
The chief fiscal officer of each contracting local unit which enters into a contract pursuant to this chapter, shall cause to be paid to the contractor, at the times agreed upon, the amount of money certified to the contracting local unit by the contractor pursuant to this chapter. The power and obligation of the contracting local unit to provide for and make all payments is unlimited and the sums necessary for the payment shall be included in each annual budget of the contracting local unit; and the contracting local unit shall be irrevocably and unconditionally obligated to levy ad valorem taxes on all taxable property therein, without limits as to rate or amount, to the full extent necessary to make all payments, in full, as they become due. If any part of the amount certified to a contracting local unit by a contractor, pursuant to this act, remains unpaid for 30 days following the date fixed for payment by the contract, the contracting local unit thus in default shall be charged with and be liable for, and the chief fiscal officer thereof shall pay to the contractor, interest upon the amount unpaid at the rate of 8% per year.

Source: C. 40:23-45 (P.L. 1977, c. 333, s. 12).

L. 1987, c. 179, s. 1.



Section 40A:27-20 - Construction Of Chapter

40A:27-20. Construction of chapter
This chapter shall not be construed to relieve a local unit of any obligation to seek and obtain various permits and other approvals from the Department of Environmental Protection as required by law for these projects and to comply with any other duty imposed by law.

Source: New.

L. 1987, c. 179, s. 1.



Section 40A:27-21 - Continuation Of County And Municipal Obligations

40A:27-21. Continuation of county and municipal obligations
Any debt, liability or obligation incurred by any county or municipality pursuant to any section of law which is repealed pursuant to this act shall not in any manner be diminished by the provisions of this act.

L. 1987, c. 179, s. 1.



Section 40A:27-22 - Statutes Repealed

40A:27-22. Statutes repealed
R.S. 40:69-1 through 40:69-4, R.S. 40:30-18 through 40:30-21, P.L. 1944, c. 207 (C. 40:69-4.1 through 40:69-4.12).

P.L. 1977, c. 333 (C. 40:23-34 through 40:23-46) is repealed.

L.1987, c.179, s.1.



Section 40A:31-1 - Short Title

40A:31-1. Short title
This act shall be known and may be cited as the "County and Municipal Water Supply Act."



L.1989,c.109,s.1.



Section 40A:31-2 - Legislative Purpose

40A:31-2. Legislative purpose
The Legislature finds and declares it to be in the public interest and to be the policy of this State to foster and promote by all reasonable means the collection, storage and distribution of an adequate supply of water for the inhabitants and businesses of the counties and municipalities of this State. It is the purpose of this act to further implement that policy by authorizing a county or municipality, either separately or in combination with one or more other counties or municipalities, or private water companies, or the State, to acquire, construct, maintain, operate or improve facilities for the accumulation, supply or distribution of water and to provide for the financing of these facilities. Source: C.40:14C-2 (P.L.1979, c.451, s.2).

L.1989,c.109,s.1.



Section 40A:31-3 - Definitions

40A:31-3. Definitions
As used in this act:



a. "Bonds" means bond anticipation notes or bonds issued in accordance with the "Local Bond Law," N.J.S.40A:2-1 et seq.



b. "Cost" as applied to water supply facilities or extensions or additions thereto, means the cost of acquisition or the construction, including improvement, reconstruction, extension or enlargement, the cost of all labor materials, machinery and equipment, the cost of all lands, property, rights and easements acquired, the cost of demolition or removal of any buildings or structures thereon, financing charges, interest on bonds issued to finance water supply facilities prior to and during construction, the cost of plans and specifications, surveys or estimates of costs and revenues, the cost of engineering, legal services, and any other expenses necessary or incident to determining the feasibility of construction, administrative expenses and such other expenses as may be necessary or incident to the construction or acquisition of water supply facilities, and the financing thereof.

c. "Local unit" means a county or municipality.



d. "Water supply facilities" means the plants, structures or other real and personal property acquired, constructed or operated, or to be financed, acquired, constructed or operated, or any parts thereof, including reservoirs, basins, dams, canals, aqueducts, standpipes, conduits, pipelines, mains, pumping stations, water distribution systems, compensating reservoirs, waterworks, or sources of water supply, well, purification or filtration plants, or other plants or works, connections, rights of flowage or diversion, and other plants, structures, boats, conveyances and other real and personal property, or rights therein, and appurtenances necessary or useful for the accumulation, supply or distribution of water. Source: C.40:14C-3 (P.L.1979, c.451, s.3).

L.1989,c.109,s.1.



Section 40A:31-4 - Acquisition, Construction Or Operation Of Water Supply Facilities By One Or More Local Units

40A:31-4. Acquisition, construction or operation of water supply facilities by one or more local units
A local unit may, either separately or in combination with one or more other local units, a private water company subject to regulation by the Board of Public Utilities as a public utility, or the State, acquire, construct or operate a water supply facility upon a determination by the governing body of the local unit or each participating local unit that the public health, safety or welfare can best be assured by the acquisition, construction or operation of water supply facilities by the local unit or units. The determination shall be by ordinance or resolution, or parallel ordinances or resolutions, as the case may be, of the governing body of the local unit or each of the participating local units.

No water supply facilities may be acquired, constructed or operated pursuant to this act until all necessary permits and approvals have been received from the appropriate State agency.

Source: C.40:14C-4 (P.L.1979, c.451, s.4).

L.1989,c.109,s.1.



Section 40A:31-5 - Powers.

40A:31-5 Powers.

40A:31-5. One or more local units adopting an ordinance or resolution in accordance with N.J.S.40A:31-4 are authorized and empowered:

a.Alone or in combination with a private water company or the State, to acquire, construct, improve, extend, enlarge or reconstruct and finance water supply facilities, and to operate, manage and control all or part of these facilities and all properties relating thereto;

b.To issue bonds of the local unit or units to pay all or part of the cost of the water supply facilities;

c.To receive and accept from the federal or State government, or any agency or instrumentality thereof, grants or loans for, or in aid of, the planning, purchase, construction, improvement, extension, enlargement or reconstruction, or financing of water supply facilities, and to receive and accept from any source, contributions or money, property, labor or other things of value to be held, used and applied only for the purposes for which the grants or loans and contributions are made;

d.To acquire in the name of the local unit or units by gift, purchase, or by the exercise of the right of eminent domain, such lands and rights and interests therein, including lands under water and riparian rights, and such personal property as may be deemed necessary for acquisition, construction, improvement, extension, enlargement or reconstruction, or for the efficient operation of any facilities acquired or constructed under the provisions of N.J.S.40A:31-1 et seq. and to hold and dispose of all real and personal property so acquired;

e.To make and enter into all contracts and agreements necessary or incidental to the performance of the local unit's or units' duties and the execution of powers authorized under N.J.S.40A:31-1 et seq., and to employ consulting and other engineers, superintendents, managers, attorneys, financial or other consultants or experts, and such other employees and agents as may be deemed necessary, and to fix their compensation;

f.Subject to the provisions and restrictions set forth in the ordinance or resolution authorizing or securing any bonds issued under the provisions of N.J.S.40A:31-1 et seq., to enter into contracts with the federal or State government, or any agency or instrumentality thereof, or with any other local unit, private corporation, copartnership, association or individual providing for, or relating to, water supply, which contracts may provide for the furnishing of water supply services either by or to the local unit or units, or the joint construction or operation of water supply facilities;

g.To fix and collect rates, fees, rents and other charges in accordance with N.J.S.40A:31-1 et seq.;

h.Upon the request of a customer: (1) to offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by the local unit or units to its customers and any additional information sent by the local unit or units to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of water service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and (2) to provide the customer the option of paying any such periodic bill via electronic means; and

i.To exercise any other powers necessary or incidental to the effectuation of the general purposes of N.J.S.40A:31-1 et seq.

L.1989, c.109, amended 2010, c.91, s.7.



Section 40A:31-6 - Surveys, Maps And Other Costs; Reimbursement From Bond Funds

40A:31-6. Surveys, maps and other costs; reimbursement from bond funds
a. Whenever a local unit pursuant to N.J.S.40A:31-4 chooses to exercise powers granted hereunder, the local unit shall make or cause to be made such surveys, investigations, studies, borings, maps, plans, drawings and estimates of costs and of revenues as may be necessary.

b. The cost of the surveys, investigations, studies, borings, maps, plans, drawings and estimates, or of any other costs relating to the acquisition or construction of a water supply facility may be paid out of the general funds of the local unit or participating local units. The local unit or units may be reimbursed for part or all of the expenditures made in accordance with this subsection from the proceeds of bonds issued pursuant to this act. Source: C.40:14C-6 (P.L.1979, c.451, s.6).

L.1989,c.109,s.1.



Section 40A:31-7 - Property Damaged; Repair, Restoration Or Compensation

40A:31-7. Property damaged; repair, restoration or compensation
All public or private property damaged or destroyed in carrying out the powers granted by this act shall be restored or repaired and, as nearly as practicable, placed in its original condition, or adequate compensation shall be made therefor. Source: C.40:14C-6 (P.L.1979, c.451, s.6).

L.1989,c.109,s.1.



Section 40A:31-8 - Relocation Of Public Utility Property

40A:31-8. Relocation of public utility property
Whenever the local unit or units determine that it is necessary that any public utility facilities such as tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances of any public utility, as defined in R.S.48:2-13, which are now, or hereafter may be located in, on, along, over or under any project, should be removed, the public utility owning or operating the facilities shall relocate or remove the same in accordance with the order of the local unit or units, the cost and expense of the relocation or removal, including the cost of installing the facilities in a new location or new locations, and the cost of any lands, or any rights or interest in lands, and any other rights acquired to accomplish the relocation or removal, less the cost of any lands or any rights of the public utility paid to the public utility in connection with the relocation or removal of the property, shall be ascertained and paid as a part of the cost of the project. In case of any relocation or removal of facilities pursuant to this section, the public utility owning or operating the same, its successors or assigns, may maintain and operate the facilities, with the necessary appurtenances, in the new location, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location.



Source: New.

L.1989,c.109,s.1.



Section 40A:31-9 - Bonds And Security Therefor

40A:31-9. Bonds and security therefor
A local unit having adopted an ordinance or resolution pursuant to N.J.S.40A:31-4 may issue bonds pursuant to the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq. for all or part of the cost of water supply facilities. Proceeds from the bonds shall be used solely for the payment of the costs of the water supply facilities for which the bonds have been authorized.

Bonds issued by a local unit or local units may be:



a. General obligation bonds payable from unlimited ad valorem taxes which may additionally be secured by a pledge of revenues from rates, rentals or other charges levied and collected pursuant to the provisions of N.J.S.40A:31-10 and 40A:31-11;

b. Local improvement assessment bonds payable from local improvement assessments as provided in N.J.S.40A:31-13, additionally secured by unlimited ad valorem taxes; or



c. General obligation bonds secured and payable from rates, rental and other charges levied and collected pursuant to N.J.S.40A:31-10 and 40A:31-11, and additionally secured by unlimited ad valorem taxes. Bonds may additionally be secured by a pledge of any grant, subsidy or contribution received by the issuing local unit from the United States or the State of New Jersey, or any agency, instrumentality or political subdivision thereof.

Source: C.40:14C-7 (P.L.1979, c.451, s.7) and new.

L.1989,c.109,s.1.



Section 40A:31-10 - Rates, Rentals, And Other Charges For Water Supply Services.

40A:31-10 Rates, rentals, and other charges for water supply services.

40A:31-10. a. After the commencement of operation of water supply facilities, the local unit or units may prescribe and, from time to time, alter rates or rentals to be charged to users of water supply services. Rates or rentals being in the nature of use or service charges or annual rental charges, shall be uniform and equitable for the same type and class of use or service of the facilities, except as permitted by section 7 of P.L.1994, c.78 (C.40A:31-10.1). Rates or rentals and types and classes of use and service may be based on any factors which the governing body or bodies of that local unit or units shall deem proper and equitable within the region served.

b.Every local unit operating a municipal water supply facility shall establish a rate structure that provides for uniform rates, rentals, or other charges for water supply service and fire protection systems.

No local unit may impose standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter.

c.In fixing rates, rental and other charges for supplying water services, the local unit or units shall establish a rate structure that allows, within the limits of any lawful covenants made with bondholders, the local unit to:

(1)Recover all costs of acquisition, construction or operation, including the costs of raw materials, administration, real or personal property, maintenance, taxes, debt service charges, fees and an amount equal to any operating budget deficit occurring in the immediately preceding fiscal year;

(2)Establish a surplus in an amount sufficient to provide for the reasonable anticipation of any contingency that may affect the operation of the utility, and, at the discretion of the local unit or units, allow for the transfer of moneys from the budget for the water supply facilities to the local budget in accordance with section 5 of P.L.1983, c.111 (C.40A:4-35.1).

d.No local unit or units shall impose any rates or rentals in excess of the cost of water actually used for any sprinkler system required to be installed in any residential health care facility pursuant to the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.) and regulations promulgated thereunder or in any rooming or boarding house pursuant to the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et al.) and regulations promulgated thereunder.

e.Nothing in this section shall preclude a local unit operating a municipal water supply facility from requiring separate dedicated service lines for fire protection. The local unit may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

L.1989, c.109, s.1; amended 1994, c.78, s.8; 2003, c.278, s.7.



Section 40A:31-10.1 - Establishment Of Rates Or Schedules Of Water Supply Services For Senior Citizens, Disabled

40A:31-10.1. Establishment of rates or schedules of water supply services for senior citizens, disabled
7. Any local unit operating a county or municipal water supply facility may establish within its district rates or schedules which provide for a reduction or total abatement of the periodic rates, rentals, or other charges for water supply service which are charged to or collected from any person residing in the district of the age of 65 or more years, or less than 65 years of age and permanently and totally disabled according to the provisions of the federal Social Security Act, 42 U.S.C. s.301 et seq., or disabled under any federal law administered by the United States Department of Veterans Affairs if the disability is rated as 60% or higher, and the person either is annually eligible to receive assistance under the "Pharmaceutical Assistance to the Aged and Disabled" (PAAD) program, P.L.1975, c.194 (C.30:4D-20 et seq.) or has a total income not in excess of $10,000 per year exclusive of benefits under any one of the following:

a. The federal Social Security Act, 42 U.S.C. s.301 et seq. and all amendments and supplements thereto;

b. Any other program of the federal government or pursuant to any other federal law which provides benefits in whole or in part in lieu of benefits referred to in, or for persons excluded from coverage under subsection a. of this section including, but not limited to, the federal "Railroad Retirement Act of 1974," 45 U.S.C. s.231 et seq., and federal pension, disability and retirement programs; or

c. Pension, disability or retirement programs of any state or its political subdivisions, or agencies thereof, for persons not covered under subsection a. of this section except that, the total amount of benefits to be allowed exclusion by any owner under subsection b. or c. of this section shall not be in excess of the maximum amount of benefits payable to, and allowable for exclusion by, an owner in similar circumstances under subsection a. of this section.

L.1994,c.78,s.7.



Section 40A:31-11 - Connection Fees

40A:31-11. Connection fees
In addition to rates and rentals, a separate charge in the nature of a connection fee or tapping fee for each connection of any property with the water supply system may be imposed upon the owner or occupant of the property so connected. The connection charges shall be uniform within each class of users and the amount thereof shall not exceed the actual cost of the physical connection plus an amount computed in the following manner to represent a fair payment towards the cost of the system:

a. The amount representing all debt service, including but not limited to sinking funds, reserve funds, the principal and interest on bonds, and the amount of any loans and the interest thereon, paid by the local unit or units to defray the capital cost of developing the system as of the end of the immediately preceding budget year shall be added to all capital expenditures made by a local unit or units not funded by a bond ordinance or debt for the development of the system as of the end of the immediately preceding budget year.

b. Any gifts, contributions or subsidies to the local unit or units received from, and not reimbursed or reimbursable to, any federal, State, county or municipal government or agency or any private person, and that portion of amounts paid to the local unit or units by a public entity under a service agreement or service contract which is not repaid to the public entity by the local unit or units, shall then be subtracted.

c. The remainder shall be divided by the total number of service units served by the local unit or units at the end of the immediately preceding budget year, and the results shall then be apportioned to each new connector according to the number of service units attributed to that connector. In attributing service units to each connector, the estimated average daily flow of water for the connector shall be divided by the average daily flow of water to the average single family residence in the area served by the local unit or units, to produce the number of service units to be attributed.

The connection fee shall be recomputed at the end of each budget year, after a public hearing is held. The revised connection fee may be imposed upon those who subsequently connect in that budget year to the system.

The combination of the connection fee or tapping fee and the aforesaid water service charges shall be such that the revenues of water supply facilities shall be adequate to pay the expenses of operation and maintenance of the water supply facilities, including improvements, extensions, enlargements and replacements to water supply facilities, reserves, insurance, principal and interest on any bonds, and to maintain such reserves or sinking funds therefor as may be required under the bond covenants or any contracts, or as may be deemed necessary or desirable.

Source: New.

L.1989,c.109,s.1.



Section 40A:31-12 - Rates, Rentals, Connection Fees Or Other Charges As Lien On Real Property; Discontinuance Of Service

40A:31-12. Rates, rentals, connection fees or other charges as lien on real property; discontinuance of service
Rates, rentals, connection fees or other charges levied in accordance with N.J.S.40A:31-10 and 40A:31-11, shall be a first lien or charge against the property benefited therefrom. If any part of the amount due and payable in rates, rentals, connection fees or other charges remains unpaid for 30 days following the date for the payment thereof, interest upon the amount unpaid shall accrue at a rate of interest to be determined in accordance with N.J.S.40A:31-17. The governing body or bodies of the local unit or units may authorize payment of delinquent assessments on an installment basis in accordance with R.S.54:5-19. Liens levied in accordance with this section shall be enforceable in the manner provided for real property tax liens in chapter 5 of Title 54 of the Revised Statutes.

Nothing in this section shall be construed to limit the right of a local unit or local units to discontinue service to any property for the failure to pay any amount owing within 30 days after the date the amount is due and payable, if written notice of the proposed discontinuance of service and of the reasons therefor has been given, within at least 10 days prior to the date of discontinuance, to the owner of record of the property. In the event that notice is provided by mail, the notice requirements shall be satisfied if the mailing is made to the last known address of the owner of record and is postmarked at least 10 days prior to the date of discontinuance.

Source: R.S.40:62-78, 40:62-79 and New.

L.1989,c.109,s.1.



Section 40A:31-13 - Improvements Financed By Means Of Local Improvement Assessments

40A:31-13. Improvements financed by means of local improvement assessments
If the governing body of one or more local units determines that all or any part of the cost of construction of water supply facilities acquired or constructed pursuant to this act should be financed by local improvement assessments on real properties located within the local unit or units, the local unit or units shall pass a resolution or parallel resolutions on the intention to undertake and finance the water supply facilities and shall give notice thereof by advertising in one or more newspapers of general circulation in the local unit or units, and by notifying each concerned property owner by certified mail. The notice shall fix a date, time and place for a public hearing on the proposed action; except that the date of the hearing shall not be earlier than two weeks after the mailing of notices to concerned property owners. If, after the hearing, the governing body or bodies decide to carry out the proposed local improvement, an ordinance or resolution, or parallel ordinances or resolutions shall be adopted declaring that determination.

Source: New.

L.1989,c.109,s.1.



Section 40A:31-14 - Local Improvement Assessments; Procedures For And Manner Of Assessment And Collection

40A:31-14. Local improvement assessments; procedures for and manner of assessment and collection
Upon completion of the improvements made pursuant to N.J.S.40A:31-13, the governing body or governing bodies shall assess the costs and expenses of the water supply facilities on the lands specially benefited therefrom in proportion to the benefits received; however, no county may levy local improvement assessments within a municipality without the approval of that municipality.

When completed, the assessments shall be filed as a report with the clerk or clerks of the governing body or bodies who shall give notice, by advertising in one or more newspapers of general circulation in the local unit or units, and by notifying each concerned property owner by certified mail, of the fact that the report has been filed and that the governing body or bodies will meet at a time and place designated in the notice to hear remonstrances against the report. The governing body or bodies shall meet at the time and place designated in the notice to hear remonstrances and may revise the report as may be deemed appropriate after which the report shall be filed with the clerk or clerks of the governing body or bodies, and the assessments shall constitute liens upon the lands so assessed for special benefits.

The clerk or clerks shall deliver a duplicate copy of the report to the appropriate officer or officers of the local unit or units who shall immediately thereafter send out by mail or deliver to owners of lands bills for the assessments. The officer or officers shall mail or deliver bills for an assessment in the manner required in connection with local improvements and shall keep a record and books of assessments in the same manner required for local improvements under R.S.40:56-31, at the expense of the local unit or units. The governing body or bodies may make additional requirements for recording, accounting for and collecting assessments.

The governing body of a participating local unit may, by resolution, provide that the owner of any real estate located within the local unit upon which a local improvement assessment has been made may pay the assessment in installments pursuant to the procedures contained in R.S.40:56-35.

When an unpaid assessment, interest thereon or other charges for collection thereof remain in arrears on July 4 of the calendar year following the calendar year when the amount becomes in arrears, the appropriate officer of the local unit shall enforce the lien by selling the property in the manner set forth in chapter 5 of Title 54 of the Revised Statutes.

Source: New.

L.1989,c.109,s.1.



Section 40A:31-15 - Bonds Issued By One Or More Units; Debt Service Payments

40A:31-15. Bonds issued by one or more units; debt service payments
A local unit, pursuant to an agreement with one or more other local units or the State, may bear the entire cost of the acquisition or construction of water supply facilities and issue bonds therefor, or may share all or part of these costs with the other government. If the cost of acquisition or construction is shared, bonds may be issued by each of the participating governments for part or all of each government's respective costs, or a local unit may issue bonds for the entire cost of the water supply facilities to be acquired or constructed, with the share of the costs of each of the other participating governments to be repaid to the issuing local unit in annual installments within a period agreed to by the parties but not to exceed 40 years. The agreement shall prescribe the rate or rates of interest on the annual installments and such other terms and conditions as agreed to by the parties. Agreements made hereunder shall be authorized by resolution of the governing bodies of the participating parties, or in the case of the State, the Commissioner of the Department of Environmental Protection. Annual installment payments may include payment of the agreed share of a participating government's operating and maintenance costs, including the costs of any improvements, extensions, enlargements or reconstruction.

Source: C.40:14C-9 (P.L.1979, c.451, s.9).

L.1989,c.109,s.1.



Section 40A:31-16 - Water Facilities Deemed A Self-liquidating Purpose Under Certain Circumstances

40A:31-16. Water facilities deemed a self-liquidating purpose under certain circumstances
a. Principal and interest payments on bonds issued in accordance with subsection c. of N.J.S.40A:31-9 and operating and maintenance costs for the water supply facilities, shall not be included in computing the gross or net indebtedness of the local unit issuing the bonds, if the cash receipts from fees, rents and other charges in a fiscal year are sufficient to meet operating and maintenance expenses. In such cases, water supply facilities shall be deemed a self-liquidating purpose and interest and debt redemption charges, and maintenance and operating costs payable or accruing in that fiscal year shall be treated in the manner prescribed in N.J.S.40A:2-45 through 40A:2-47;

b. (1) Annual installment payments to a local unit made pursuant to N.J.S.40A:31-15 shall not be included in computing the gross or net indebtedness of the other participating government or governments, except that a self-liquidating purpose facility shall be subject to the provisions of N.J.S.40A:2-48; nor

(2) shall the principal and interest on bonds issued by a local unit to finance, pursuant to an agreement made in accordance with N.J.S.40A:31-15, the share of the cost of the construction or acquisition, or of maintenance or operation of another government, be included in any computation of gross or net indebtedness of the local unit.

Source: New.

L.1989,c.109,s.1.



Section 40A:31-17 - Payments By Local Unit To Another Local Unit

40A:31-17. Payments by local unit to another local unit
The chief fiscal officer of another government having entered into a contract pursuant to this act, shall cause to be paid to the local unit such amounts of money at such times as shall be stipulated in the contract and certified by the local unit. The power and obligation to make payments in accordance with the terms of the contract shall be unlimited, and the sums necessary therefor shall be included in the annual budget of the other government, which shall be irrevocably and unconditionally obligated to levy ad valorem taxes on all taxable property therein, without limits as to rate or amount, to the extent necessary to make payments in full as due. Any part of a payment that remains unpaid for 30 days following the date payment is due, shall be assessed an interest charge at a rate of interest at least equal to the monthly index for the immediately preceding month for 20 year tax exempt bond yields as compiled by the Bond Buyer or any similar index agreed to by the parties.

Source: C.40:14C-12 (P.L.1979, c.451, s.12).

L.1989,c.109,s.1.



Section 40A:31-18 - Contracts Entered Into Prior To Appropriations Therefor

40A:31-18. Contracts entered into prior to appropriations therefor
A local unit shall have the power to authorize, by resolution, officials to enter into and execute a contract pursuant to this act for such periods of time and under such terms and conditions as are deemed proper and necessary, notwithstanding that no appropriation was made or provided to cover the estimated cost of the contract. The governing body of each contracting local unit shall have full power and authority to do and perform all acts and things provided under the terms and conditions of the contract.

Source: C.40:14C-10 (P.L.1979, c.451, s.10)

L.1989,c.109,s.1.



Section 40A:31-19 - Right Of Entry Onto Private Property To Make Surveys And Investigations; Interference Therewith

40A:31-19. Right of entry onto private property to make surveys and investigations; interference therewith
A local unit or local units may authorize officials or other agents of the local unit or units to enter upon any land or water for the purpose of making surveys, studies, investigations or inspections, and, at reasonable hours, to enter any building or other structure using or suspected of using water supplied by the local unit or units. The officials or other agents are empowered to examine meters, service pipes or any equipment connected to the water supply facilities or service pipes for compliance with established standards and other requirements.

The supply of water to any property may be discontinued if the owner, lessee or other user of that property opposes or obstructs an authorized official or other agent in the performance of his duties. The discontinuance shall continue until the required investigations or inspections are made, and any alterations or repairs found to be necessary have been made and approved by the appropriate official or agent.

Source: R.S.40:62-82.

L.1989,c.109,s.1.



Section 40A:31-20 - Payments Owing By Private Water Companies

40A:31-20. Payments owing by private water companies
A private water company or industry which shall have entered into a contract with a local unit or local units pursuant to this act, shall pay at such time as may be provided in the contract, the sum of money certified to it on or before the date provided for payment in the contract. Any sum of money so certified by the local unit or units shall be a lien in favor of the local unit or units on and against the property of the private water company or industry. If the sum of money or any part thereof is not paid on or before the contract payment date, the unpaid amount shall bear interest at the rate to be determined in accordance with the provisions of N.J.S.40A:31-17, until payment is complete and, the local unit or local units shall make and record, in the same manner as conveyances of interest in real property are recorded, a certificate setting forth the facts and giving notice of the existence and amount of the lien remaining unsatisfied. The lien shall have priority over all other liens theretofore or thereafter attaching, except those for federal, State and local taxes.

Source: C.40:14C-13 (P.L.1979, c.451, s.13).

L.1989,c.109,s.1.



Section 40A:31-21 - Municipal Extension To Water Supply Facilities Of A Public Utility; Financing Of The Extension; And Its Sale Or Lease

40A:31-21. Municipal extension to water supply facilities of a public utility; financing of the extension; and its sale or lease
A municipality in which water supply facilities are furnished by a private water company may, in accordance with the provisions of this act, provide for the construction, or construction and operation of an extension to an existing water supply system of a private water company for the purpose of supplying water services for the public and private uses of the municipality and its inhabitants. The cost of construction of the extension may be financed from the tax revenues of the municipality or by the issuance of general obligation bonds secured in any manner provided in N.J.S.40A:31-9.

The extension may be leased or sold by the municipality pursuant to an ordinance adopted by its governing body to the private water company upon approval of the terms and conditions of the lease or sale by the Board of Public Utilities. If the extension has been financed pursuant to subsection b. or c. of N.J.S.40A:31-9, the proceeds from the lease or sale shall be refunded or credited pro rata to the ratepayers or the owners of property assessed, or their legal representatives or assigns, in such manner as may be determined by the governing body of the municipality.

Source: C.40:62-61.2 through 40:62-61.5 (P.L.1981, c.497, s.1-4).

L.1989,c.109,s.1.



Section 40A:31-22 - Bonds As Legal Investments

40A:31-22. Bonds as legal investments
Notwithstanding any restrictions contained in any other law, the State and all public officers, local units, political subdivisions and public bodies, or agencies thereof, banks, trust companies, savings banks, savings and loan associations, investment companies, insurance companies, insurance businesses, and executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking fund moneys or other funds belonging to them or within their control in any bonds authorized pursuant to this act, which bonds shall be authorized security for any and all public deposits. The bonds and the interest thereon shall be exempt from taxation except for transfer and inheritance taxes. Source: C.40:14C-11 (P.L.1979, c.451, s.11).

L.1989,c.109,s.1.



Section 40A:31-23 - Nonimpairment Of Obligations For Provision Of Water Supply Services, Facilities; Bpu Jurisdiction.

40A:31-23 Nonimpairment of obligations for provision of water supply services, facilities; BPU jurisdiction.

40A:31-23. a. Nothing contained in this act shall in any way impair the obligations previously assumed by any other public or private agency for the provision of water supply services and facilities to the citizens and industries of this State, or for any other purpose authorized by any law repealed by N.J.S.40A:31-24.

b.In the event a municipal utilities authority has been established in a local unit pursuant to the provisions of the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), no local unit or units shall establish any facility within the territory of that local unit which is competitive with any water supply facility operated by that authority.

c.No water supply services shall be provided in accordance with this act to users in another local unit without the prior approval of the governing body of that other local unit.

d. (1) Except as may otherwise be provided by subsection e. of this section and subject to the terms of any agreement entered into by participating local units or between a supplying and receiving local unit or units and the provisions of this act, a local unit or local units owning and operating water supply facilities in accordance with the provisions of N.J.S.40A:31-4, which supply water to more than 1,000 billed customers within another local unit, shall be subject to the jurisdiction, regulation and control of the Board of Public Utilities in accordance with the provisions of Title 48 of the Revised Statutes. The provisions of this subsection shall not apply whenever water is supplied to customers in another local unit at bulk rates.

(2)Notwithstanding any provision of this subsection to the contrary, whenever the governing body of a city of the first class enters into a contract with a duly incorporated nonprofit association for the provision of water supply services as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), or the designing, financing, construction, operation, or maintenance, or any combination thereof, of a water supply facility as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), and that governing body operates water supply facilities as authorized pursuant to the provisions of N.J.S.40A:31-4, which supply water to customers within another local unit, the nonprofit association or governing body shall be subject to the jurisdiction, rate regulation and control of the Board of Public Utilities to the extent the nonprofit association or governing body supplies water to customers within that other local unit. The provisions of this paragraph shall apply whenever water is supplied to customers in another local unit at bulk rates.

e.Notwithstanding any law, rule, order or regulation to the contrary, whenever any supplying local unit or units charge the same rates or rentals to the billed customers outside of the supplying local unit or units as are charged to customers within the supplying local unit or units, the local unit or units owning and operating water supply facilities in accordance with the provisions of N.J.S.40A:31-4, shall, with respect to the rates or rentals to be charged to users of water supply services, be exempt from the jurisdiction, regulation and control of the Board of Public Utilities. Any increase in rates or rentals to be charged to users of water supply services shall be authorized by ordinance, in the case of a municipality, or ordinance or resolution, as appropriate, in the case of a county or parallel ordinances or resolutions of the governing body of each supplying local unit or units, as appropriate. Prior to adopting a resolution increasing the rates or rentals to be charged to users of water supply services, the governing body of a county shall hold a public hearing. Customers outside of the supplying local unit or units shall have an opportunity to be heard at the public hearing.

f.Nothing in subsection e. of this section shall be construed to exempt any supplying local unit or units supplying billed customers outside of the supplying local unit or units, from the jurisdiction, regulation and control of the Board of Public Utilities, with respect to service and reliability.

g.Supplying local units shall continue to pay an assessment to the Board of Public Utilities in accordance with the provisions of this section for those billed customers outside of the supplying local units.

L.1989, c.109, s.1; amended 2002, c.47, s.11; 2005, c.267.



Section 40A:31-24 - Statutes Repealed

40A:31-24. Statutes repealed
The following acts are repealed:



P.L.1979, c.451 (C.40:14C-1 through 40:14C-15);



R.S.40:62-47 through 40:62-59;



R.S.40:62-62 through 40:62-95; and



P.L.1981, c.497, s. 1-4 (C.40:62-61.2 through 40:62-61.5); and



P.L.1975, c.184, s.1 (C.40:62-85.2).



L.1989,c.109,s.1.



Section 40A:60-1 - Incorporation; Corporate Seal; Change Of Name

40A:60-1. Incorporation; Corporate Seal; Change of Name
a. The inhabitants of each of the several boroughs are hereby continued as a body politic and corporate in law as heretofore constituted and established and shall be known by the name of "the borough of ......., in the county of ........ (as the case may be), and the boundaries of the several boroughs shall be and remain as heretofore established by law.

b. Each borough governed by the laws pertaining to the borough form of government shall have full power to sue and be sued and have a corporate seal.

c. Any existing borough may, by resolution of the council, adopt a name, as prescribed in subsection a. of this section, and the borough clerk shall then file a copy of the resolution adopting said name with the county clerk, certified by the borough clerk. After the filing of such certificate said borough shall be known and designated by the name so adopted, but no suit, proceeding or instrument shall abate or in anywise be affected by any change of corporate name. (Source: R.S. 40:86-1, R.S. 40:68-2.)

(Added by P.L. 1987, c.379, effective January 8, 1988.)



Section 40A:60-2 - Elected Officers

40A:60-2. Elected officers
a. The mayor shall be elected by the voters of the municipality at large and serve for a term of four years and until his successor shall have qualified.

b. (1) The council shall consist of six members, elected at large, and shall serve for a term of three years and until their successors shall have qualified. Their terms shall be arranged, by lot if necessary, so that the terms of two councilmen shall expire at the end of each year; and

(2) Notwithstanding the provisions set out in paragraph (1) above, a borough that has been divided into wards prior to the effective date of this act shall continue to be divided into wards for so long as the ordinance establishing the wards remains in effect.

c. There shall be held annually, at the time provided by law for holding general elections, an election for borough officers. (Source: R.S. 40:87-1, R.S. 40:87-2 et seq., R.S. 40:87-9 and R.S. 40:87-14.)

(Added by P.L. 1987, c.379, effective January 8, 1988.)



Section 40A:60-3 - Organization, Officers; Meetings

40A:60-3. Organization, Officers; Meetings
a. The mayor and council shall hold an annual meeting on the first day of January at 12 o'clock noon, or during the first seven days of January in any year.

b. At its annual meeting, the council shall, by the vote of a majority of its number, elect a president of the council, who shall preside at all its meetings when the mayor does not preside. The president of the council shall hold office for one year and until the next annual meeting. He shall have the right to debate and vote on all questions before council.

If the council fails to elect a president at the annual meeting, the mayor shall appoint the president from the council and, in that case, no confirmation by the council shall be necessary.

c. The president of the council shall perform all the duties of the mayor during any period in which the mayor is absent from the borough for three days or more or is unable to perform the duties of his office. Where such absence is intended, the president of the council shall become the acting mayor until the mayor's return. If the president of the council is unable to perform the duties of the acting mayor, then the member of council with the longest term of service may act temporarily for the president of the council.

d. Three councilmen and the mayor or, in the absence of the mayor, four councilmen shall constitute a quorum for transacting business.

e. The council may, at its annual meeting, establish for its members such committees of the council as will assist it for the ensuing year.

f. The council shall hold such other meetings, at such time and place as it may by resolution direct, but all regular meetings shall be held within the borough.

g. The mayor shall, when necessary, call special meetings of the council. In case of his neglect or refusal, any four members of the council may call such meeting at such time and place in the borough as they may designate, and in all cases of special meetings notice shall be given to all the members of the council, or left at their places of residence.

h. No officer who has obtained tenure by any provision of any section herein repealed by section 8 of this act shall be affected in any way by such repeal. (Source: R.S. 40:88-1 to R.S. 40:88-3, and New.)

(Added by P.L. 1987, c.379, effective January 8, 1988.)



Section 40A:60-4 - General Powers

40A:60-4. General Powers
Every borough governed by the borough form of government pursuant to this act shall, subject to the provisions of this act or other general law, have full power to exercise all powers of local government in such manner as its council may determine.

(Added by P.L. 1987, c.379, effective January 8, 1988.)



Section 40A:60-5 - Powers Of The Mayor

40A:60-5. Powers of the Mayor
a. The mayor shall be the head of the municipal government.

b. The mayor shall have all those powers designated by general law.

c. The mayor shall preside at meetings of the council and may vote to break a tie.

d. Every ordinance adopted by the council shall, within five days after its passage, Sundays excepted, be presented to the mayor by the borough clerk. The mayor shall, within ten days after receiving the ordinance, Sundays excepted, either approve the ordinance by affixing his signature thereto or return it to the council by delivering it to the clerk together with a statement setting forth his objections thereto or any item or part thereof. No ordinance or any item or part thereof shall take effect without the mayor's approval, unless the mayor fails to return the ordinance to the council, as prescribed above, or unless the council, upon consideration of the ordinance following its return, shall, by a vote of two-thirds of all the members of council, resolve to override the veto.

e. No ordinance shall be passed, or appointment of any subordinate officer of the borough be confirmed, except by a vote of a majority of the members of the council present at the meeting, provided that at least three affirmative votes shall be required for such purpose, the mayor voting only in the case of a tie.

f. If any ordinance contains more than one distinct section, clause or item, the mayor may approve one or more thereof and veto the rest.

g. The mayor shall nominate and, with the advice and consent of council, appoint all subordinate officers of the borough, unless the specific terms of the general law clearly require a different appointment procedure. He shall make his nomination to any such office within thirty days of that office becoming vacant.

h. The mayor shall see to it that the laws of the State and the ordinances of the borough are faithfully executed. He shall recommend to the council such measures as he may deem necessary or expedient for the welfare of the borough. He shall maintain peace and good order and have the power to suppress all riots and tumultuous assemblies in the borough. (Source: R.S. 40:87-16, R.S. 40:87-31, R.S. 40:88-1, R.S. 40:93-1, R.S. 40:93-3 to R.S. 40:93-8, R.S. 40:94-3 and New.)

(Added by P.L. 1987, c.379, effective January 8, 1988.)



Section 40A:60-6 - Powers Of The Council

40A:60-6. Powers of the council
Powers of the Council. a. The council shall be the legislative body of the municipality.

b. The council may, subject to general law and the provisions of this act:

(1) pass, adopt, amend and repeal any ordinance or, where permitted, any resolution for any purpose required for the government of the municipality or for the accomplishment of any public purpose for which the municipality is authorized to act under general law;



(2) control and regulate the finances of the municipality and raise money by borrowing or taxation;



(3) create such offices and positions as it may deem necessary. The officers appointed thereto shall perform the duties required by law and the ordinances of the council. Other than the borough attorney, engineer, and building inspector, these officers shall be residents of the borough and shall serve at the pleasure of the council, except the clerk, who also shall be exempt from the borough residency requirement, the tax collector and tax assessor who shall serve for terms as provided in chapter 9 of Title 40A of the New Jersey Statutes. The council may exempt officers from the residency requirements but only pursuant to the adoption of an ordinance to that effect;



(4) investigate any activity of the municipality;



(5) remove any officer of the municipality, other than those officers excepted by law, for cause; and



(6) override a veto of the mayor by a two-thirds majority of all the members of the council.



c. The council shall have all the executive responsibilities of the municipality not placed, by general law or this act, in the office of the mayor.



d. The council, whenever it fails to confirm the nomination by the mayor of any official to a subordinate office of the borough within 30 days of being presented such nomination, shall make the appointment to that office, provided that at least three affirmative votes shall be required for such purpose, the mayor to have no vote thereon except in the case of a tie.



L.1987, c.379, s.1; amended 1988,c.185,s.1.



Section 40A:60-7 - Miscellaneous

40A:60-7. Miscellaneous
a. The borough council may, by ordinance, delegate all or a portion of the executive responsibilities of the municipality to an administrator, who shall be appointed pursuant to N.J.S. 40A:9-136.

b. The borough council may, by ordinance, adopt an administrative code. The administrative code shall restate the major provision of the borough's charter and the general law supplementing the charter. The administrative code shall set forth the manner in which the council shall perform its duties. If the council organizes itself into standing committees or if the council members serve as heads of departments with administrative control over said departments, the administrative code shall specify the powers and duties of such committees or department heads and the manner in which they are appointed. The administrative code shall set forth the titles of the principal municipal officers, how the officers are appointed, how they are organized into departments, boards, commissions, and other agencies; whom they supervise, by whom they are supervised; what powers they have; and what procedure should be followed to carry on the activities of the borough government. The administrative code shall not grant any power or authority, nor authorize any procedure, unless such power, authority or procedure is authorized implicitly by the wording of the statute or derived by reasonable implication therefrom.

c. The assets and liabilities of any board, commission or district created pursuant to the statutes repealed in section 40A:60-8 of this act shall be transferred to the municipality.

d. The borough council may create such advisory councils to the municipality as it may choose, including councils for the functions absorbed by it of any heretofore existing boards, commissions or districts.

(Added by P.L. 1987, c.379, effective January 8, 1988.)



Section 40A:60-8 - Statutes Repealed

40A:60-8. Statutes Repealed
The following acts are hereby repealed:

R.S. 40:86-1 to R.S. 40:86-5

R.S. 40:87-1 to R.S. 40:87-9 R.S. 40:87-14 to R.S. 40:87-16

R.S. 40:87-29 to R.S. 40:87-30 P.L.1939, c. 285, s. 1 (C. 40:87-30.1)

P.L.1953, c. 424, s.s. 1 to 3 (C. 40:87-30.2 to C. 40:87-30.4)

R.S. 40:87-31

R.S. 40:87-46 to R.S. 40:87-58

R.S. 40:88-1 to R.S. 40:88-3

R.S. 40:88-4 to R.S. 40:88-11

R.S. 40:88-13 to R.S. 40:88-17

R.S. 40:89-1 to R.S. 40:89-3

R.S. 40:90-1 to R.S. 40:90-4

P.L.1981, c. 255 (C. 40:90-5 to C. 40:90-8)

R.S. 40:91-1 to R.S. 40:91-7 R.S. 40:92-1 to R.S. 40:92-7

P.L.1950, c. 324, s. 1 (C. 40:92-7.1) R.S. 40:92-8 to R.S. 40:92-11

R.S. 40:93-1 to R.S. 40:93-9 R.S. 40:94-1 to R.S. 40:94-6

P.L.1933, c. 376

P.L.1899, c. 209

P.L.1929, c. 2

(Added by P.L. 1987, c.379, effective January 8, 1988.)



Section 40A:60-8.1 - Continuation Of Certain Borough Boards

40A:60-8.1. Continuation of certain borough boards
1. Any board of public works which was in existence at the time P.L.1987, c.379 was enacted in a municipality with a population greater than 12,500 but not more than 13,000 according to the 1980 federal decennial census, in a county of the first class, or in a municipality with a population greater than 500 but less than 3,500 according to the 1980 federal decennial census, and operating under the borough form of government may continue to operate unless the borough dissolves the board in the manner prescribed by law prior to the enactment of P.L.1987, c.379.

L.1990,c.65,s.1; amended 1992,c.183,s.1.



Section 40A:61-1 - Incorporation; Corporate Seal; Change Of Name

40A:61-1. Incorporation; Corporate Seal; Change of Name
a. The inhabitants of each of the several cities are hereby continued as a body politic and corporate in law as heretofore constituted and established and shall be known by the name of "the city of ........, in the county of ........" (as the case may be), and the boundaries of the several cities shall be and remain as heretofore established by law.

b. This act shall apply to any city that upon January 1, 1988 is governed by the provisions of the 1897 city law (P.L. 1897, c. 30; R.S. 40:108-1), the 1899 city law (P.L. 1899, c. 52; R.S. 40:109-3), or any charter granted by the Legislature prior to 1875.

c. Notwithstanding the provisions set out in b. above, any city with a special charter granted by the Legislature prior to 1875 shall continue to use such charter to provide the term of office for the mayor, the number of councilmen, their respective terms of office, the number of wards used, if any, and whether they serve for staggered or concurrent terms, until such city adopts the provisions as set out in this law, by referendum of the voters. The city council may, by ordinance, not less than sixty days preceding any general election, call for a referendum of the legal voters of the city on the question of whether the city should abandon its then existing pattern of organization of the council and mayor and adopt the provisions of this act.

d. Each city governed by the laws pertaining to the city form of government shall have full power to sue and be sued and have a corporate seal.

e. Any existing city may, by resolution of the council, adopt a name, as prescribed in subsection a. of this section, and the city clerk shall then file a copy of the resolution adopting the name with the county clerk, certified by the city clerk. After the filing of the certificate the city shall be known and designated by the name adopted, but no suit, proceeding or instrument shall abate or in anywise be affected by any change of corporate name. (Source: R.S. 40:86-2, R.S. 40:142-1, and New.)

L. 1987, c. 314, s. 1.



Section 40A:61-2 - Elected Officers

40A:61-2. Elected Officers
a. (1) The mayor shall be elected by the voters of the city at large and serve for a term of four years and until his successor shall have qualified;

(2) Notwithstanding the provisions set out in paragraph (1) of subsection a. of this section, any city which elected its mayor for a two or three year term prior to the effective date of this act shall continue to elect its mayor for that term, until such time as the city has adopted by referendum of the voters the provisions of this act.

b. (1) The council shall consist of seven members; six shall be elected from two wards for staggered three year terms and one shall be elected at large for a four year term. The terms of the councilmen elected from wards shall be arranged, by lot if necessary, so that the terms of two councilmen, one from each ward, shall expire at the end of each year.

(2) Any city which, prior to the effective date of this act, had a council whose method of election, composition, or tenure of its membership differed in any way from the provisions of paragraph (1) of subsection b. of this section shall continue to be governed by those provisions which determined the council's method of election, composition or tenure of its membership prior to the effective date of this act, until such time as the city has adopted, by referendum of the voters, the provisions of this act.

c. No city shall elect any officers other than the mayor and council.

d. There shall be held annually, at the time provided by law for holding general elections an election for city officers. (Source: R.S. 40:108-1.)

L. 1987, c. 314, s. 1.



Section 40A:61-3 - General Powers

40A:61-3. General Powers
Every city, governed by the city form of government, shall, subject to the provisions of this act or other general law, have full power to exercise all powers of local government in such manner as council may determine.

L. 1987, c. 314, s. 1.



Section 40A:61-4 - Powers Of The Mayor

40A:61-4. Powers of the Mayor
a. The mayor shall be the chief executive officer of the city.

b. The mayor shall have all those powers designated by general law.

c. The mayor may participate in any deliberation of the council and, on any occasion where the council is unable to agree with respect to the adoption of an ordinance or resolution, by reason of being equally divided in a vote therein, the mayor shall have the power to cast a vote to break a tie.

d. Every ordinance adopted by the council shall, within five days after its passage, Sundays excepted, be presented to the mayor by the city clerk. The mayor shall, within 10 days after receiving the ordinance, Sundays excepted, either approve the ordinance by affixing his signature thereto or return it to the council by delivering it to the clerk together with a statement setting forth his objections thereto or any item or part thereof. No ordinance or any item or part thereof shall take effect without the mayor's approval, unless the mayor fails to return the ordinance to the council, as prescribed above, or unless the council, upon consideration of the ordinance following its return, shall, by a vote of two-thirds of all the members of council, resolve to override the veto.

e. The mayor shall see to it that the laws of the State and the ordinances of the city are faithfully executed. He shall recommend to the council such measures as he may deem necessary or expedient for the welfare of the city. He shall maintain peace and good order and have the power to suppress all riots and tumultuous assemblies in the city.

f. The mayor shall be the head of the police department and shall have the power to appoint, suspend or remove all employees of the police department. He shall appoint the chief of police and such captains and sergeants as may be authorized by ordinance, with the advice and consent of council. He shall control and direct the police force of the city and he may appoint such special policemen as he may deem necessary for the preservation of public order. He shall enforce the laws of the State and the ordinances of the city.

g. The mayor shall supervise the official acts of the city employees and report derelictions of duty to the council. (Source: 40:108-1(3-4), R.S. 40:108-1(15), R.S. 40:108-1(24), R.S. 40:108-1(148-9).)

L. 1987, c. 314, s. 1.



Section 40A:61-5 - Powers Of The Council

40A:61-5. Powers of the Council
a. The council shall be the legislative body of the municipality.

b. The council may, subject to general law and the provisions of this act:

(1) pass, adopt, amend and repeal any ordinance or, where permitted, any resolution for any purpose required for the government of the municipality or for the accomplishment of any public purpose for which the municipality is authorized to act under general law;

(2) control and regulate the finances of the municipality and raise money by borrowing or taxation;

(3) investigate any activity of the municipality;

(4) override a veto of the mayor by a two-thirds majority of all the members of the council.

c. The council shall appoint the subordinate officials of the municipality, except as provided elsewhere by law. In any case where the council is unable to appoint an officer or fill a vacancy to any appointed position by reason of being equally divided in a vote therein, the mayor shall have the power to cast a vote to break a tie. (Source: R.S. 40:108-1(148-9), and New.)

L. 1987, c. 314, s. 1.



Section 40A:61-6 - Organization Of Council

40A:61-6. Organization of Council
a. The city council shall hold an annual meeting on the first day of January at twelve o'clock noon, or during the first seven days of January in any year.

b. At its annual meeting, the council shall, by the vote of a majority of its number, elect a president of the council, who shall preside at all its meetings, and a president pro tempore who shall preside in the president's absence. They shall hold office for one year and until the next annual meeting.

c. A majority of the council shall constitute a quorum for transacting business.

d. The council may, at its annual meeting, establish for its members such committees of the council as will assist it for the ensuing year.

e. The council shall hold such other meetings, at such time and place as it may by resolution direct, but all regular meetings shall be held within the city.

f. The president shall, when necessary, call special meetings of the council. In case of his neglect or refusal, a majority of the members of the council may call such meeting at such time and place in the city as it may designate, and in all cases of special meeting a notice shall be given to all members of the council, or left at their places of residence.

g. Whenever there shall be a vacancy in the office of mayor, or whenever the mayor shall be prevented by absence from the city, sickness or other cause from attending the duties of his office, the council president pro tempore shall act as mayor and possess all the power of mayor for that period.

h. No officer, who has attained tenure by any provision of any section herein repealed by section 40A:61-8 of this act, shall be affected in any way by such repeal. (Source: R.S. 40:108-1(12), R.S. 40:108-1(14), R.S. 40:108-1(26), and New.)

L. 1987, c. 314, s. 1.



Section 40A:61-7 - Miscellaneous

40A:61-7. Miscellaneous
a. The municipality may, by ordinance, delegate all or a portion of the executive responsibilities of the municipality to an administrator, who shall be appointed pursuant to N.J.S. 40A:9-136.

b. The municipality may, by ordinance, adopt an administrative code. The administrative code shall restate the major provision of the city's charter and the general law supplementing the charter. The administrative code shall set forth the manner in which the council shall perform its duties. If the council organizes itself into standing committees or if the council members serve as heads of departments, the administrative code shall specify the powers and duties of such committees or department heads and the manner in which they are appointed. The administrative code shall also set forth the titles of the principal municipal officers, how the officers are appointed, how they are organized into departments, boards, commissions, and other agencies; whom they supervise, by whom they are supervised; their powers; and what procedures should be followed to carry on the activities of the city government. The administrative code shall not grant any power or authority nor authorize any procedure, unless the power, authority or procedure is authorized implicitly by the wording of the statute or derived by reasonable implication therefrom.

c. The assets and liabilities of any board, commission or district created pursuant to the statutes repealed in section 40A:61-8 of this act shall be transferred to the municipality.

d. The city council may create such advisory councils to the municipality as it may choose, including councils for the functions absorbed by it of any heretofore existing board, commission or district. (Source: New.)

L. 1987, c. 314, s. 1.



Section 40A:61-8 - Statutes Repealed.

40A:61-8. Statutes Repealed.
The following acts are hereby repealed:



P.L.1897, c. 30, s. 1 to 3 (R.S. 40:108-1(1) to R.S. 40:108-1(3))

P.L.1955, c. 176, s. 1 (C. 40:108-1(3.1))

P.L.1897, c. 30, s. 14 to 17 (R.S. 40:108-1(14) to R.S. 40:108-1(17))

P.L.1953, c. 304 (C. 40:108-1(17.1))

P.L.1897, c. 30, s. 18 to 34 (R.S. 40:108-1(18) to R.S. 40:108-1(34))

P.L.1897, c. 30, s. 38 to 39 (R.S. 40:108-1(38) to R.S. 40:108-1(39))

P.L.1897, c. 30, s. 43 to 51 (R.S. 40:108-1(43) to R.S. 40:108-1(51))

P.L.1897, c. 30, s. 56 (R.S. 40:108-1(56))

P.L.1897, c. 30, s. 58 to 64 (R.S. 40:108-1(58) to R.S. 40:108-1(64))

P.L.1897, c. 30, s. 67 to 149 (R.S. 40:108-1(67) to R.S. 40:108-1(149))

P.L.1899, c. 52, s. 1 to 34 (R.S. 40:109-3(1) to R.S. 40:109-3(34))

P.L.1899, c. 52, s. 38 to 39 (R.S. 40:109-3(38) to R.S. 40:109-3(39))

P.L.1899, c. 52, s. 43 to 51 (R.S. 40:109-3(43) to R.S. 40:109-3(51))

P.L.1899, c. 52, s. 56 (R.S. 40:109-3(56))

P.L.1899, c. 52, s. 58 to 102 (R.S. 40:109-3(58) to R.S. 40:109-3(102))

P.L.1939, c. 358 (C. 40:171-106A)

P.L.1947, c. 332 (C. 40:171-109.1)

R.S. 40:171-188.1 to R.S. 40:171-188.2

P.L.1947, c. 270 (C. 40:171-188.3)

R.S. 40:171-191

P.L.1965, c. 155 (C. 40:171-217.1 to 40:171-217.3)

P.L.1952, c. 162 (C. 40:171-221.1 to 40:171-221.2)

P.L.1950, c. 55 (C. 40:171-234)

R.S. 40:173-1 to R.S. 40:173-3

P.L.1953, c. 69 (C. 40:173-3.1 to C. 40:173-3.2)

R.S. 40:173-4 to R.S. 40:173-20

R.S. 40:174-148

R.S. 40:175-1

R.S. 40:176-3 to R.S. 40:176-8

P.L.1966, c. 248 (C. 40:176-8.1)

R.S. 40:176-9 to R.S. 40:176-10

R.S. 40:176-13 to R.S. 40:176-19

P.L.1957, c. 26 (C. 40:176-20)

R.S. 40:177-1 to R.S. 40:177-12

R.S. 40:178-1 to R.S. 40:178-30

P.L.1947, c. 311 (C. 40:178-30.1)

R.S. 40:178-31 to R.S. 40:178-48

R.S. 40:179-1 to R.S. 40:179-125

R.S. 40:180-1 to R.S. 40:180-4

R.S. 40:181-1 to R.S. 40:181-6

R.S. 40:182-1 to R.S. 40:182-2

R.S. 40:183-1 to R.S. 40:183-50

R.S. 40:183-52 to R.S. 40:183-76

R.S. 40:184-1 to R.S. 40:184-28

R.S. 40:184-29 to R.S. 40:184-37

R.S. 40:185-1 to R.S. 40:185-3

P.L.1954, c. 42 (C. 40:185-4 to 40:185-5)

R.S. 40:186-1 to R.S. 40:186-4

R.S. 40:188-1 to R.S. 40:188-14

R.S. 40:189-1 to R.S. 40:189-6

R.S. 40:190-1 to R.S. 40:190-12

L. 1987, c. 314, s. 1.



Section 40A:62-1 - Incorporation; Corporate Seal

40A:62-1. Incorporation; Corporate Seal
a. The inhabitants of each of the several towns are hereby continued as a body politic and corporate in law as heretofore constituted and established and shall be known by the name of "the mayor and council of the town of. . . . . . . . . . . . . . . ., in the county of . . . . . . . . . . . . . . ." (as the case may be), and the boundaries of the several towns shall be and remain as heretofore established by law.

b. This act shall apply to all towns which, prior to the effective date of this act, used the provisions applicable to towns as set out in the Revised Statutes, Title 40, chapters 123 to 141 inclusive, and those towns whose incorporation was by special act of the Legislature prior to 1875.

c. Each town governed by the laws pertaining to the town form of government shall have full power to sue and be sued and have a corporate seal.

d. Any existing town may, by resolution of the council, adopt a name, as prescribed in subsection a. of this section, and the town clerk shall then file a copy of the resolution adopting the name with the county clerk, certified by the town clerk. After the filing of the certificate, the town shall be known and designated by the name so adopted, but no suit, proceeding or instrument shall abate or in anywise be affected by any change of corporate name. (Source: R. S. 40:86-2, R. S. 40:142-1, and New.)

L. 1988, c. 7, s. 1.



Section 40A:62-2 - Elected Officers, Terms.

40A:62-2 Elected officers, terms.

1. a. The mayor shall be elected by the voters of the municipality at large and shall be known as the councilman-at-large. The mayor shall serve for a term of four years.

b.(Deleted by amendment, P.L.2005, c.93).

c.The council shall consist of eight members, two elected from each of four wards. The members of council shall serve for a term of four years.

d.Notwithstanding the provisions of subsection c. of this section, any town, whose council immediately prior to the effective date of P.L.1988, c.7 had a council whose method of election, composition or tenure of its membership differed in any way from the provisions set out in subsection c. of this section, shall continue to be governed by those provisions which determined the council's method of election, composition or tenure of its membership, as the case may be, until such time it wishes to adopt the provisions as set out in subsection c. of this section. Any adoption shall be by referendum of voters, after the town council shall have passed an ordinance not less than 60 days preceding any general election calling for the referendum to be placed upon the ballot. The referendum shall not be submitted to the voters more than once in any 10-year period.

e.The annual election for town officers shall be held at the same time and places as the general election. No person shall be permitted to vote at any such election unless he is an actual resident of the election district in which he offers his vote.

L.1988, c.7, s.1; amended 2001, c.118, s.2; 2005, c.93; 2009, c.339, s.5.



Section 40A:62-2.1 - Voters May Increase Terms Of Certain Mayors, Council Members.

40A:62-2.1 Voters may increase terms of certain mayors, council members.

1. a. The legal voters of any town in which the mayor and council members are elected for two-year terms of office, may by petition and referendum, require that the mayor and council members shall be elected for four-year terms of office.

b.Upon the submission to the town clerk of a petition, signed by at least fifteen per centum (15%) of the legal voters of the municipality who cast their votes in the municipality at the last election in which members of the General Assembly were elected, the proposition shall be submitted to the voters at the next general election. The proposition shall not be submitted more than once in any 10-year period.

c.The notice, advertisement and conduct of the referendum shall be in the same manner as for offices voted at the general election.

d.The proposition shall be submitted to the voters at the election in substantially the following form: "Shall the term of the mayor and council members in ...............(name of town)............... be increased to four years?"

e.A canvass and return of the vote upon the proposition shall be made by the election officers in the same manner as for officers voted for at the general election, and a majority of all the votes cast upon the proposition in favor of the proposition shall be sufficient to adopt it.

L.1991, c.227, s.1; amended 2009, c.339, s.6.



Section 40A:62-2.2 - Phasing-in, Staggering, Of Four-year Terms

40A:62-2.2. Phasing-in, staggering, of four-year terms
2. Notwithstanding any other provisions of law to the contrary, upon approval by the legal voters of the town of the proposition to increase the term of the mayor and council members to four years, at the first annual election after the approval of the proposition, in those towns where the town is divided into wards with two council members from each ward, the voters shall elect those members of the council whose terms expire at the end of the year in which the election is held to two-year terms and the mayor and remaining members of the town council shall be elected to four-year terms, the respective terms of each to be designated on the ballot. Thereafter, the mayor and members of the town council shall be elected to four-year terms at an election held in the year in which their respective terms expire.

L.1991,c.227,s.2.



Section 40A:62-3 - Organization; Officers

40A:62-3. Organization; Officers
a. The mayor and council members of every town shall constitute the council thereof. They shall hold an annual meeting on the first day of January at twelve o'clock noon, or during the first seven days of January in any year.

b. The mayor, heretofore known as the councilman-at-large, shall be chairman of the council and preside at all meetings of the council. In his absence, the council may elect one of its own as chairman for the time being.

c. The council shall appoint the times of meetings and determine and establish the rules of its own proceedings.

d. A majority of the council shall constitute a quorum for the transaction of business, but a smaller number may meet and adjourn from day to day.

e. The mayor or any two councilmen may call for a special meeting by written notice to each of the members, served personally or left at the member's usual place of residence at least twenty-four hours before the time appointed for the meeting. No other business than that specified in the call for the meeting shall be discussed or transacted.

f. The council may, at its annual meeting, establish for its members such committees of the council as will assist it for the ensuing year.

g. No officer, who has obtained tenure by any provision of any section herein repealed by section 40A:62-8 of this act, shall be affected in any way by such repeal. (Source: R. S. 40:125-1, R. S. 40:125-4, R. S. 40:126-1, R. S. 40:146-2, and New.)

L. 1988, c. 7, s. 1.



Section 40A:62-4 - General Powers.

40A:62-4 General Powers.
Every town, governed by the town form of government pursuant to this act, shall, subject to the provisions of this act or other general law, have full power to exercise all powers of local government in such manner as council may determine. (Source: P.L.1950, c.210, ss.2-4.)

L. 1988, c.7, s.1.



Section 40A:62-5 - Powers Of The Mayor

40A:62-5. Powers of the mayor
40A:62-5. a. The councilman-at-large shall be officially known and designated as the mayor of . . . . . . . . . . . . . (the name of the town in which he is elected). He shall be so designated in all official documents and instruments of every kind, and shall sign all ordinances, warrants, bonds, notes, contracts and all other official documents and instruments by said title.

b. The mayor shall be the head of the municipal government.



c. The mayor shall have all those powers placed in the mayor by general law.



d. The mayor shall be known as the chairman of the council, preside at all its meetings and possess all the powers of a member of council.



e. Every ordinance adopted by the council shall be presented to the mayor within five days after its passage, Sundays excepted, by the town clerk. The mayor shall, within ten days after receiving the ordinance, either approve it by affixing his signature thereto or return it to the council by delivering it to the clerk together with a statement setting forth his objections thereto. No ordinance shall take effect without the mayor's approval, unless the mayor fails to return the ordinance to the council, as prescribed above, or unless the council, upon consideration of the ordinance following its return, shall, by a vote of two-thirds of all members of the council, resolve to override the veto.

f. No ordinance shall be passed except by a vote of a majority of the members of the council present at the meeting, provided that at least four affirmative votes shall be required for such purpose.

g. The mayor shall appoint all of the members of the municipal utilities authority in municipalities where such an authority has been created by the municipal governing body pursuant to the provisions of P.L.1957, c.183 (C.40:14B-1 et seq.).

L.1988, c.7, s.1; amended 1991,c.10,s.2.



Section 40A:62-6 - Powers Of The Council.

40A:62-6 Powers of the Council.
a. The council shall be the legislative body of the municipality.

b. The council may subject to general law and the provisions of this act:

(1) Pass, adopt, amend and repeal any ordinance or, where permitted, any resolution for any purpose required for the government of the municipality or for the accomplishment of any public purpose for which the municipality is authorized to act under general law;

(2) Control and regulate the finances of the municipality and raise money by borrowing and taxation;

(3) Create such offices and positions as it may deem necessary . The officers appointed thereto shall perform the duties required by law and the ordinances of the council. Other than the town attorney, engineer , building inspector, clerk, tax collector and tax assessor, these officers shall serve at the pleasure of the council. The town attorney, engineer, clerk, tax collector and tax assessor shall serve for terms as provided in chapter 9 of Title 40A of the New Jersey Statutes;

(4) Investigate any activity of the municipality;

(5) Remove any officer of the municipality, other than those officers excepted by law, for cause; and

(6) Override a veto of the mayor by a two-thirds majority of all the members of the council.

c. The council shall have all the executive responsibilities of the municipality not placed, by general law or this act, in the office of the mayor.

d. The council may, by ordinance, appoint such subordinate officers as it may deem necessary, except that the clerk, the tax assessor and the tax collector shall be appointed by the mayor and council.

e. Every officer appointed pursuant to this section shall hold office during his official term and until his successor shall have been duly appointed and qualified. (Source: R. S. 40:125-3, R. S. 40:125-37, R. S. 40:133-3 and New.)

L. 1988, c. 7, s. 1.



Section 40A:62-7 - Miscellaneous

40A:62-7. Miscellaneous
a. The town council may, by ordinance, delegate all or a portion of the executive responsibilities of the municipality to an administrator, who shall be appointed pursuant to N. J. S. 40A:9-136.

b. The town council may, by ordinance, adopt an administrative code. The administrative code shall restate the major provisions of the town's charter and the general law supplementing the charter. The administrative code shall set forth the manner in which the council shall perform its duties. If the council organizes itself into standing committees or if the council members serve as heads of departments, with administrative control over said departments, the administrative code shall specify the powers and duties of such committees or department heads and the manner in which they are appointed. The administrative code shall also set forth the titles of the principal municipal officers, how the officers are appointed, how they are organized into departments, boards, commissions, and other agencies; whom they supervise; by whom they are supervised; what powers they have; and what procedures should be followed to carry on the activities of the city government. The administrative code shall not grant any power or authority nor authorize any procedure, unless such power, or authority or procedure is authorized implicitly by the wording of the statute or derived by reasonable implication therefrom.

c. The assets and liabilities of any board, commission or district created pursuant to the statutes repealed in section 40A:62-8 of this act shall be transferred to the municipality.

d. The town council may create such advisory councils to the municipality as it may choose, including councils for the functions absorbed by it of any heretofore existing board, commission or district. (Source: New.)

L. 1988, c. 7, s. 1.



Section 40A:62-8 - Statutes Repealed.

40A:62-8. Statutes Repealed.
The following acts are hereby repealed: P. L. 1981, c. 427, s. 8 (C. 40:123-6.1) R. S. 40:123-9 R. S. 40:124-1 to R. S. 40:124-3 R. S. 40:125-1 to R. S. 40:125-5 P. L. 1981, c. 427, s. 9 (C. 40:125-4.1) R. S. 40:125-11 to R. S. 40:125-12 R. S. 40:125-14 to R. S. 40:125-24 R. S. 40:125-30 to R. S. 40:125-35 R. S. 40:125-37 to R. S. 40:125-40 R. S. 40:126-1 to R. S. 40:126-5 R. S. 40:127-1 to R. S. 40:127-3 R. S. 40:128-1 to R. S. 40:128-5 R. S. 40:129-1 to R. S. 40:129-3 R. S. 40:130-1 to R. S. 40:130-5 R. S. 40:131-1 P. L. 1981, c. 427, s. 16 (C. 40:131-1.1) R. S. 40:131-2 to R. S. 40:131-4 R. S. 40:131-7 to R. S. 40:131-8 R. S. 40:132-1 P. L. 1981, c. 427, s. 17 (C. 40:132-1a) R. S. 40:132-3 R. S. 40:132-10 R. S. 40:132-12 to R. S. 40:132-16 R. S. 40:133-1 to R. S. 40:133-4 R. S. 40:134-1 to R. S. 40:134-2 R. S. 40:135-1 to R. S. 40:135-2 R. S. 40:136-1 to R. S. 40:136-2 R. S. 40:137-1 to R. S. 40:137-2 R. S. 40:138-1 to R. S. 40:138-7 R. S. 40:138A-1 to R. S. 40:138A-6 R. S. 40:139-1 to R. S. 40:139-6 R. S. 40:140-1 to R. S. 40:140-3 L. 1902, c. 124 L. 1914, c. 126 L. 1917, c. 67 L. 1917, c. 165

L. 1988, c. 7, s. 1.



Section 40A:63-1 - Incorporation

40A:63-1. Incorporation
a. The inhabitants of each of the several townships are hereby continued as a body politic and corporate in law as heretofore constituted and established and shall be known by the name of "the township of ........................, in the county of ........................." (as the case may be), and the boundaries of the several townships shall be and remain as heretofore established by law.

b. No suit, proceeding or instrument shall abate or anywise be affected by any changes in the corporate name of the township.



c. Each township, governed by the laws pertaining to the township form of government, shall have full power to sue and be sued and have corporate seal.



Source: R.S.40:142-1 and New.)

L.1989,c.157,s.1.



Section 40A:63-2 - Elected Officers

40A:63-2. Elected Officers
a. (1) The elected officers of every township shall be the members of the township committee, as hereinafter prescribed;



(2) All elected officers shall be residents of the township and their terms of office shall begin on January 1 next succeeding their election. No township officer shall hold over in his office after the expiration of the term for which he was elected; and

(3) A plurality of votes shall be sufficient to elect any township officer.



b. (1) The township committee shall consist of three or five members elected at large and who shall hold office for a term of three years;



(2) In each township:



(a) If the committee is to consist of three members, then the terms shall be arranged, by lot if necessary, so that there will be an election of one member of the committee every year; or



(b) If the committee is to consist of five members, then the terms shall be arranged, by lot if necessary, so that no more than two members of the committee will be elected in any one year, and



(3) Notwithstanding the provisions of paragraph (1) of subsection b. of this section, a township that has been divided into wards prior to the effective date of this act shall continue to be so divided into wards for as long as the referendum establishing the wards remains in effect. The members of the township committee and the member at large shall be elected as hereinafter provided for.

c. The annual township election for members of the township committee shall be held at the same time and places as for the general election.



Source: R.S.40:143-1, R.S.40:144-14, R.S.40:145-1, R.S.40:145-2, R.S.40:146-1 and New.)



L.1989,c.157,s.1.



Section 40A:63-3 - Organization Of The Township Committee

40A:63-3. Organization of the Township Committee
a. The township committee shall consist of three or five members who shall hold office for a term of three years.

b. Notwithstanding the provisions set out in subsection a. of this section, a township that has been divided into wards prior to the effective date of this act shall continue to elect the members of the township committee from wards as heretofore established by referendum of the voters of said township. Also, one member of the township committee shall be elected at large and, by virtue of such designation, shall be known as the mayor of such township. The township committee may, by ordinance, not less than 60 days before any general election, call for a referendum of the legal voters to decide whether or not to abolish the ward system of representation and return to election of the township committee at large.

c. The legal voters of any township may elect to increase or decrease the membership of the township committee of the township either to three or five members.

The township committee shall order an election on the proposition, to be held at the next general election, whenever a petition is presented to the township clerk by the legal voters of the township in the number of at least fifteen per centum (15%) of the votes cast in the township at the last election in which members of the General Assembly were elected. The proposition shall not be submitted more than once in any three year period.

The notice, advertisement and conduct of the election shall be the same as for officers voted at any general election.

The proposition shall be submitted to the voters at the election in substantially the following form:

"Shall the membership of the township committee of .................... .. (insert name of township) be ...................... (insert 'increased' or 'decreased') from ............. (insert current number) to ........... (insert proposed number) members?"

A canvass and return of the vote shall be made in the same manner as for officers voted for at any general election and a majority of all the votes cast in favor of the proposition shall be sufficient to make the change.

d. When the legal voters shall have voted to increase or decrease the membership of the township committee, as provided for in subsection c. of this section, the increase or decrease shall take effect for the next general election. At that election:

(1) If two additional committee members are to be elected, then one shall be elected for a term of two years and one for a term of three years; or

(2) If the membership of the township committee is to decrease by two members, then the terms of all committee members currently serving on the date of the election at which the decrease was adopted, and all committee members elected at that election, shall terminate on December 31 next following the next general election. At the next general election, one committee member shall be elected for a term of one year, one for a term of two years and one for a term of three years.

e. The township committee shall hold an annual meeting on the first day of January at 12 o'clock noon, or during the first seven days of January in any year.

f. At their annual meeting, the committee shall have the power and authority to elect one of their number as chairman of the committee, who shall preside at all meetings of the township committee and who shall be known as the mayor of the township. The mayor shall have no additional authority by virtue of such designation, except as otherwise provided by law or this act .

g. A majority of the committee shall constitute a quorum for the transaction of business. A majority of all the members of the committee shall be required to vote in the affirmative to pass any ordinance.

h. The committee may, at its annual meeting, establish for their members such subordinate committees as will assist them for the ensuing year.

i. No officer, who has obtained tenure by any provision of any section herein repealed by section 40A:63-9 of this act, shall be affected in any way by the repeal.

(Source: R.S.40:146-3, R.S.40:146-13.1 and New.)

L.1989,c.157,s.1.



Section 40A:63-4 - General Powers

40A:63-4. General Powers
Every township, governed by the township form of government pursuant to this act, shall, subject to the provisions of this act or other general law, have full power to exercise all powers of local government in such manner as its committee may determine.

Source: New.)

L.1989,c.157,s.1.



Section 40A:63-5 - Powers Of The Mayor

40A:63-5. Powers of the Mayor
a. The mayor shall be the chairman of the township committee and head of the municipal government. In those townships divided into wards the mayor shall be the member of the township committee elected at large.

b. The mayor shall have all those powers placed in the mayor by general law.



c. The mayor shall preside at meetings of the committee and shall have the right to debate and vote on all questions before the committee.



Source: New.)



L.1989,c.157,s.1.



Section 40A:63-6 - Powers Of The Committee

40A:63-6. Powers of the Committee
a. The committee shall be the legislative body of the municipality.



b. The committee may subject to general law and the provisions of this act:



(1) pass, adopt, amend and repeal any ordinance or, where permitted, any resolution for any purpose required for the government of the municipality or for the accomplishment of any public purpose for which the municipality is authorized to act under general law;



(2) control and regulate the finances of the municipality and raise money by borrowing and taxation;



(3) create such offices and positions as they deem necessary. The officers appointed thereto shall perform the duties required by law and the ordinances of the committee. Other than the township attorney, engineer, building inspector, the clerk, tax collector and tax assessor who shall serve for terms as provided in Chapter 9 of Title 40A of the New Jersey Statutes, these officers shall serve at the pleasure of the committee;

(4) investigate any activity of the municipality; and



(5) remove any officer of the municipality, other than those officers excepted by law, for cause.



c. The committee shall have all the executive responsibilities of the municipality not placed, by general law or this act, in the office of the mayor.



Source: R.S.40:145-13 and New.)



L.1989,c.157,s.1.



Section 40A:63-7 - Miscellaneous

40A:63-7. Miscellaneous
a. The township committee may, by ordinance, delegate all or a portion of the executive responsibilities of the municipality to an administrator, who shall be appointed pursuant to chapter 9 of Title 40A of the New Jersey Statutes (40A:9-136).

b. The township committee may, by ordinance, adopt an administrative code. The administrative code shall restate the major provisions of the township's charter and the general law supplementing the charter. The administrative code shall set forth the manner in which the committee shall perform its duties. If the committee organizes itself into standing committees or if the committee members serve as heads of departments with administrative control over said departments, the administrative code shall specify the powers and duties of such committees or department heads and the manner in which they are appointed. The administrative code shall set forth the titles of the principal officers, how the officers are appointed, how they are organized into departments, boards, commissions and other agencies; whom they supervise; by whom they are supervised; what powers they have and what procedure should be followed to carry on the activities of the township government. The administrative code shall not grant any power or authority, nor authorize any procedure, unless such power, authority or procedure is authorized implicitly by the wording of the statute or derived reasonably by implication therefrom.

c. The assets and liabilities of any board, commission or district created pursuant to the statutes repealed in section 40A:63-9 of this act shall be transferred to the municipality.

d. The township committee may create such advisory councils to the municipality as they may choose, including councils for the functions absorbed by them of any heretofore existing boards, commissions or districts.



Source: New.)

L.1989,c.157,s.1.



Section 40A:63-7.1 - Assistant Municipal Administrator, Office Created By Township

40A:63-7.1. Assistant municipal administrator, office created by township
1. a. The governing body of any township, by ordinance, may create the office of assistant municipal administrator. The primary function of the assistant municipal administrator shall be to assist in the administration of the township under the direction of the municipal administrator. The position of assistant municipal administrator shall be an unclassified position in any township which has adopted the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

b. During the absence or disability of the municipal administrator, the assistant municipal administrator shall have all the powers of the municipal administrator and shall perform the functions and duties of the municipal administrator.

c. The assistant municipal administrator shall be appointed by the township governing body. The assistant municipal administrator may be removed by the township governing body.

d. The assistant municipal administrator shall receive the compensation as may from time to time be directed by the governing body by ordinance. The ordinance may provide that a person appointed to the position of assistant municipal administrator need not be a resident of the township.

L.1993,c.75,s.1.



Section 40A:63-8 - Villages

40A:63-8. Villages
a. Any village heretofore incorporated under, or which shall have heretofore adopted the provisions of the act entitled "An act for the formation and government of villages", approved the 23rd day of February, 1891, or which shall hereafter be governed by the provisions of this act; provided, however, that the provisions of this act shall not affect the provisions of any special charter granted to a village by the Legislature.

b. Every village, governed by the laws pertaining to the village form of government, shall operate and transact all of its business according to the laws pertaining to the township form of government as prescribed in this act (N.J.S.40A:63-1 et seq.) and general law, except as provided for in this section (N.J.S.40A:63-8).

c. In this act and, where appropriate, in general law, whenever the term "township", "township committee" or "mayor" is used, read "village", "board of trustees" or "president of the board", respectively, for the village form of government.



d. The village board of trustees shall consist of five members who shall be elected at large and serve for a term of three years. Their terms shall be arranged, by lot if necessary, so that no more than two trustees shall be elected in any one year.

Source: R.S.40:157-16, R.S.40:158-2 and New.)



L.1989,c.157,c.1.



Section 40A:63-8.1 - Assistant Municipal Administrator, Office Created By Village

40A:63-8.1. Assistant municipal administrator, office created by village
2. a. The governing body of any village, by ordinance, may create the office of assistant municipal administrator. The primary function of the assistant municipal administrator shall be to assist in the administration of the village under the direction of the municipal administrator. The position of assistant municipal administrator shall be an unclassified position in any village which has adopted the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

b. During the absence or disability of the municipal administrator, the assistant municipal administrator shall have all the powers of the municipal administrator and shall perform the functions and duties of the municipal administrator.

c. The assistant municipal administrator shall be appointed by the village governing body. The assistant municipal administrator may be removed with or without cause by the village governing body.

d. The assistant municipal administrator shall receive the compensation as may from time to time be directed by the governing body by ordinance. The ordinance may provide that a person appointed to the position of assistant municipal administrator need not be a resident of the village.

L.1993,c.75,s.2.



Section 40A:63-9 - Statutes Repealed

40A:63-9. Statutes Repealed
The following acts are hereby repealed:

R.S.40:95-1 to R.S.40:95-6

R.S.40:96-1 to R.S.40:96-10

R.S.40:97-1 to R.S.40:97-8

P.L.1939, c.182, s. 1 (C.40:97-9)

R.S.40:98-1 to R.S.40:98-3

R.S.40:99-1

R.S.40:99-3

R.S.40:100-1 to R.S.40:100-7

R.S.40:101-1 to R.S.40:101-18

R.S.40:102-1 to R.S.40:102-9

R.S.40:142-1 to R.S.40:142-2

R.S.40:143-1 to R.S.40:143-3

R.S.40:144-1

P.L.1981, c.427, s.21 (C.40:144-1.1)

R.S.40:144-2 to R.S.40:144-6

R.S.40:144-11 to R.S.40:144-14

P.L.1948, c.437 (C.40:144-16 to 40:144-26)

R.S.40:145-1 to R.S.40:145-4

R.S.40:145-6 to R.S.40:145-7

R.S.40:145-9 to R.S.40:145-10

R.S.40:145-12 to R.S.40:145-13

P.L.1950, c.23 s.1-2 (C.40:145-13.1 to 40:145-13.2)

R.S.40:145-14 to R.S.40:145-18

R.S.40:145-29 to R.S.40:145-31

P.L.1948, c.309 (C.40:145-32)

P.L.1970, c.281 s. 1 (C.40:145-33)

R.S.40:146-1 to R.S.40:146-3

R.S.40:146-13

P.L.1938, c.65, s. 1(C.40:146-13.1)

R.S.40:146-21 to R.S.40:146-26

P.L.1939, c.167, s. 1-3 (C.40:146-27 to 40:146-29)

R.S.40:147-1 to R.S.40:147-2

R.S.40:148-1 to R.S.40:148-3

R.S.40:148-5 to R.S.40:148-10

R.S.40:149-1

P.L.1966, c.288, s. 1-2 (C.40:149-3.2 to 40:149-3.3)

R.S.40:150-2 to R.S.40:150-5

R.S.40:152-1 to R.S.40:152-4

R.S.40:153-1 to R.S.40:153-35

P.L.1947, c.49, s. 1-8 (C.40:153-36 to 40:153-43)

R.S.40:155-1 to R.S.40:155-11

R.S.40:157-16

R.S.40:158-1 to R.S.40:158-2

R.S.40:158-4 to R.S.40:158-7

R.S.40:159-1 to R.S.40:159-2

R.S.40:161-1 to R.S.40:161-6

P.L.1946, c.76, s. 1-2 (C.40:162A-1 to 40:162A-2)

R.S.40:163-1

N.J.S.40A:9-153.1 to N.J.S.40A:9-153.2

N.J.S.40A:14-101 to N.J.S.40A:14-103

N.J.S.40A:18-1 to N.J.S.40A:18-64

L.1892, c.175

L.1930, c.96

L.1935, c.135

L.1989, c.157, s.1.



Section 40A:64-1 - Certain Sunday Sales Prohibited

40A:64-1. Certain Sunday sales prohibited
14. a. On Sunday, it shall be unlawful for any person whether it be at retail, wholesale or by auction, to sell, attempt to sell or offer to sell or to engage in the business of selling clothing or wearing apparel, building and lumber supply materials, furniture, home or business or office furnishings, household, business or office appliances, except as works of necessity and charity or as isolated transactions not in the usual course of the business of the participants.

b.Any person who violates any provision of this section is a disorderly person and upon conviction for the first offense, shall pay a fine of $250.00; and for the second offense, shall pay a fine of not less than $250.00 or more than $1,000.00 to be fixed by the court; and for the third offense, shall pay a fine of not less than $1,000.00 or more than $2,000.00 to be fixed by the court or, in the discretion of the court, may be imprisoned for a period of not more than 30 days, or both; and for the fourth or each subsequent offense, shall pay a fine of not less than $2,000.00 or more than $5,000.00 to be fixed by the court, or, in the discretion of the court, may be imprisoned for a period of not less than 30 days or more than six months, or both. A single sale of an article of merchandise of the character prohibited to any one customer, or a single offer to sell an article of such merchandise to any one prospective customer, shall be a distinct violation of this act. The directors, officers, managers, agents or employees of corporations shall be personally liable for these penalties.

c.In addition to the penalties provided for conviction under this section, upon any four convictions for violations of this section, the premises in or upon which the violation occurred shall be deemed a nuisance.

d.As used in this section:

(1) "Clothing and wearing apparel" includes any article or articles to be worn on the person by man, woman, or child as bodily covering or protection, including garments of all types, headwear and footwear.

(2) "Furniture" includes all articles of furniture used inside or outside a house or office, including chairs, tables, beds, desks, wardrobes, dressers, bureaus, cupboards, cabinets, bookcases, sofas, couches, and related items; and materials especially designed and prepared for assembly into furniture; and all such furniture, whether finished or unfinished, painted or unpainted.

(3) "Home furnishings" includes items of equipment and furnishings used in a home or office, such as floor coverings, lamps and lighting fixtures, household linens, drapes, blinds, curtains, mattresses, bed coverings, mirrors, china, kitchenware and kitchen utensils, silverware, cutlery.

(4) "Household appliances" includes stoves, heating devices, cooking equipment, refrigerators, air conditioning equipment, electric fans, clocks, radios, toasters, television sets, washing machines, dryers, and all such electrical and gas appliances used in the home.

(5) "Building and lumber supply materials" includes all items used in the construction of buildings, whether residential or industrial, and particularly, but not limited to lumber, cement, building blocks, sashes, frames, windows, doors and related items.

(6) "Sell" means to enter into an agreement whereby the seller transfers ownership of property in the goods or an interest in the goods to the purchaser for a consideration, whether or not the transfer is for immediate or future delivery, and whether or not the transaction is regarded as absolute, conditional or secured, and whether or not immediate consideration is paid therefor. The acceptance of a deposit for future delivery of any such merchandise, or an agreement for future delivery of any such merchandise, whether or not immediate consideration is paid therefor, shall also be deemed a sale for purposes of this act.

(7) "Offer to sell" means the acceptance of bids or proposals for the purchase of goods at a future date or the attempt to induce a sale as hereinabove defined, or the attempt to induce an immediate transfer of any such merchandise, but not to include advertising or display of any such merchandise, which merchandise is not available for purchase on Sunday.

(8) "Engage in selling" means the attempt to sell or to induce an immediate or future transfer of any such merchandise by describing, explaining, extolling or identifying any such merchandise while the seller is in personal contact with the potential purchaser.

L.1999,c.90, s.14.



Section 40A:64-2 - Referendum Prohibiting Sunday Sales In County

40A:64-2. Referendum prohibiting Sunday sales in county
15. a. Section 14 of P.L.1999, c.90 (C.40A:64-1) prohibiting Sunday sales shall not become operative in any county unless the voters of the county have determined by referendum held pursuant to this section or its predecessor that Sunday sales shall not be permitted in the county.

b.A public question as to whether Sunday sales shall be permitted in a county shall be submitted to the voters of the county at a general election if a petition signed by not less than 2,500 registered voters of the county requesting that the question be submitted is filed with the county clerk prior to the 45th day preceding the general election.

c.There shall be printed on each official ballot to be used at such election, the following:

If you favor the proposition printed below make a cross (X), plus (+) or check ( ) in the square opposite the word "Yes." If you are opposed thereto make a cross (X), plus (+) or check ( ) in the square opposite the word "No."

YES.
Shall Sunday sales be permitted in this county?
NO.,

In any municipality in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the instructions and shall be voted upon by the use of such machines.

d.If at the election at which the question is submitted, the majority of all the votes cast are cast against the question, the provisions of section 14 of P.L.1999, c.90 (C.40A:64-1) shall be operative in the county on the first Sunday after the election. If a majority of votes is cast in favor of the question, the provisions of this act shall remain inoperative in the county.

e.In a county in which there has been a referendum on Sunday sales provided in this section, a public question as to whether Sunday sales shall be permitted shall be submitted again to the voters of the county if three years has elapsed since the last referendum on the subject and a petition signed by at least 10% of the registered voters of the county requesting that the question again be submitted is filed with the county clerk. The election shall be held at the next general election after the 45th day following the date of the filing of the petition in the same manner as provided in subsection c.

L.1999,c.90, s.15.



Section 40A:64-3 - Referendum Prohibiting Sunday Sales In City

40A:64-3. Referendum prohibiting Sunday sales in city
16. a. If in any city of the first class located within any county in which, by referendum of the voters Sunday sales are prohibited, a petition is filed with the city clerk signed by not less than 2,500 registered voters of the city requesting that there shall be submitted to the voters of the city the question of whether the provisions of section 17 of P.L.1999, c.90 (C.40A:64-4) prohibiting Sunday sales shall apply within the city, the question shall be submitted to the voters of the city at the next general election after the 30th day following the date of the filing of the petition.

b.There shall be printed on each official ballot to be used at the election authorized by this section the following:

If you favor the proposition printed below make a cross (X), plus (+) or check ( ) in the square opposite the word "Yes." If you are opposed thereto make a cross (X), plus (+) or check ( ) in the square opposite the word "No."

YES.
Shall Sunday sales be permitted in this city?
NO.

In any city in which voting machines are used, the question shall be placed upon the official ballots to be used upon the voting machines without the instructions and shall be voted upon by the use of such machines.

c. If at the election at which the question is submitted, the majority of all the votes cast are cast in favor of the question, the provisions of section 14 of P.L.1999, c.90 (C.40A:64-1) prohibiting Sunday sales shall be inoperative in the city; if a majority of votes is cast against the question, the provisions shall remain operative in the city.

L.1999,c.90, s.16.



Section 40A:64-4 - Municipality May Prohibit Sunday Sales By Referendum

40A:64-4. Municipality may prohibit Sunday sales by referendum
17. In a county that has approved Sunday sales by referendum, any municipality in that county which voted to prohibit Sunday sales at that referendum may by municipal referendum and pursuant to R.S.40:45-3 submit to the voters of the municipality for their approval the question of whether Sunday sales shall be permitted in that municipality.

L.1999,c.90, s.17.



Section 40A:64-5 - Definitions Relative To Sunday Sales

40A:64-5. Definitions relative to Sunday sales
18. a. As used in this section:

(1) "Fundraising event" means a planned, scheduled activity which has as its main purpose the generating of money to be used for any educational purposes benefiting students including, but not limited to, use for scholarships or educational or athletic equipment. The money generated as a result of the sponsorship of a fundraising event, the leasing of space to vendors, and any actual sales by the educational organization itself must be used in their entirety for educational purposes. These events shall be conducted on the premises of the school with which the educational organization is affiliated and may include, but are not limited to, flea markets, auctions, and bazaars.

(2) "Educational organizations" means associations of parents of public or private, nonprofit school students and faculty members of the public or private, nonprofit school where those students are enrolled, including teachers and administrators, or student groups consisting of present or former enrollees of the school or organizations consisting of some members of both these associations or groups who have joined together to conduct activities relating to the improvement of the quality of education. These activities include, meetings devoted to issues concerning administration or curriculum matters or volunteer efforts concerning any extracurricular activities or athletic events.

b.Notwithstanding any other provisions of law to the contrary, in a county in which the provisions of section 14 of P.L.1999, c.90 (C.40A:64-1) Sunday sales apply, an educational organization may be authorized by the appropriate school board of a public school or the appropriate chief administrative officer of a private, nonprofit school, as the case may be, in that county to conduct, on the appropriate school premises, no more than 10 fundraising events on any 10 Sundays in a calendar year. Each event shall be subject to separate approval by the board or chief administrative officer, as the case may be. The 10-day limitation provided for herein shall apply to all educational organizations for which a fundraising event would be subject to the approval of a single school district or chief administrative officer, as the case may be.

c.The governing body of a municipality may, by ordinance or resolution, provide that the provisions of this section will not be applicable in that municipality or may regulate or otherwise limit the fundraising events permitted by this act.

L.1999,c.90, s.18.



Section 40A:65-1 - Short Title.

40A:65-1 Short title.

1.Sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35) shall be known and may be referred to as the "Uniform Shared Services and Consolidation Act."

L.2007, c.63, s.1.



Section 40A:65-2 - Findings, Declarations Relative To Shared Services And Consolidation.

40A:65-2 Findings, declarations relative to shared services and consolidation.

2.The Legislature finds and declares:

a.Historically, many specialized statutes have been enacted to permit shared services between local units for particular purposes.

b.Other laws, permitting a variety of shared services, including interlocal services agreements, joint meetings, and consolidated and regional services, exist but have not been very effective in promoting the broad use of shared services as a technique to reduce local expenses funded by property taxpayers.

c.It is appropriate for the Legislature to enact a new shared services statute that can be used to effectuate agreements between local units for any service or circumstance intended to reduce property taxes through the reduction of local expenses.

d.It is contrary to public policy that the tenure rights of certain local personnel should effectively prohibit shared services agreements for the services provided by those local personnel, thereby depriving property taxpayers of property tax relief.

e.In order to evaluate the efficiencies related to the sharing of services of certain local personnel having tenure rights in office, it is appropriate to create a pilot program in five counties of the State which embody urban, suburban, and rural characteristics to study the sharing of the services of these personnel between municipalities by allowing for the dismissal of such a tenured local official, as necessary, in order to promote and effectuate the sharing of a service.

L.2007, c.63, s.2; amended 2013, c.166, s.2.



Section 40A:65-3 - Definitions Relative To Shared Services And Consolidation.

40A:65-3 Definitions relative to shared services and consolidation.

3.As used in sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35):

"Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs.

"Construct" and "construction" connote and include acts of construction, reconstruction, replacement, extension, improvement and betterment of lands, public improvements, works, facilities, services or undertakings.

"Contracting local units" means local units participating in a joint meeting.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Division" means the Division of Local Government Services in the Department of Community Affairs.

"Governing body" means the board, commission, council, or other body having the control of the finances of a local unit; and in those local units in which an executive officer is authorized by law to participate in such control through powers of recommendation, approval, or veto, the term includes that executive officer, to the extent of the officer's statutory participation.

"Joint contract" means an agreement between two or more local units to form a joint meeting.

"Joint meeting" means the joint operation of any public services, public improvements, works, facilities, or other undertaking by contracting local units pursuant to a joint contract under section 14 of P.L.2007, c.63 (C.40A:65-14).

"Local unit" means a "contracting unit" pursuant to section 2 of P.L.1971, c.198 (C.40A:11-2), a "district" pursuant to N.J.S.18A:18A-2, a "county college" pursuant to N.J.S.18A:64A-1, a joint meeting, or any authority or special district that is subject to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.).

"Operate" and "operation" mean and include acquisition, construction, maintenance, management, and administration of any lands, public improvements, works, facilities, services, or undertakings.

"Person" means any person, association, corporation, nation, State, or any agency or subdivision thereof, or a county or municipality of the State.

"Service" means any of the powers, duties and functions exercised or performed by a local unit by or pursuant to law.

"Shared service" or "shared" means any service provided on a regional, joint, interlocal, shared, or similar basis between local units, the provisions of which are memorialized by agreement between the participating local units, but, for the purposes of this act, does not include any specific service or activity regulated by some other law, rule or regulation.

"Shared service agreement" or "agreement" means a contract authorized under section 4 of P.L.2007, c.63 (C.40A:65-4).

"Terminal leave benefit" means a single, lump sum payment, paid at termination, calculated using the regular base salary at the time of termination.

L.2007, c.63, s.3.



Section 40A:65-4 - Agreements For Shared Services.

40A:65-4 Agreements for shared services.

4. a. (1) Any local unit may enter into an agreement with any other local unit or units to provide or receive any service that each local unit participating in the agreement is empowered to provide or receive within its own jurisdiction, including services incidental to the primary purposes of any of the participating local units including services from licensed or certified professionals required by statute to be appointed.

In the case of pilot municipalities, tenure rights shall not prohibit the sharing of services for a municipal clerk, a chief financial officer, an assessor, a tax collector, a municipal treasurer, or a municipal superintendent of public works. The statutory requirements that each municipality must appoint a municipal clerk, a chief financial officer, an assessor, a tax collector, a municipal treasurer, a municipal engineer, and a principal public works manager shall, for those pilot municipalities, permit and include the provision of the services of any of those municipal employees through a shared service agreement pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.). The shared service agreement shall be subject to the provisions of subsection d. of this section and of section 3 of P.L.2013, c.166 (C.40A:65-4.2).

In a shared service agreement between pilot municipalities for the services of a municipal clerk, a chief financial officer, an assessor, a tax collector, a municipal treasurer, or a municipal superintendent of public works, the agent-party, as that term is used in subsection d. of section 7 of P.L.2007, c.63 (C.40A:65-7), shall select for employment under the agreement one of the employees of the pilot municipalities that are party to the agreement who was employed in that same capacity prior to the approval of the agreement.

(2)Notwithstanding any law, rule or regulation to the contrary, any agreement between local units for the provision of shared services shall be entered into pursuant to sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.); provided, however, that agreements regarding shared services that are otherwise regulated by statute, rule, or regulation are specifically excluded from sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.).

(3)The board is authorized to render a decision in the determination of the statutory basis under which a specific shared service is governed.

b.Any agreement entered into pursuant to this section shall be filed, for informational purposes, with the Division of Local Government Services in the Department of Community Affairs, together with an estimate of the cost savings anticipated to be achieved by the local units that are the parties to the agreement in the case of an agreement between pilot municipalities, pursuant to rules and regulations promulgated by the director.

c.In the case of a pilot municipality, a tenured municipal clerk, chief financial officer, assessor, tax collector, municipal superintendent of public works, or municipal treasurer may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement.

d.In the case of a pilot municipality, a tenured municipal clerk, chief financial officer, assessor, tax collector, municipal superintendent of public works, or municipal treasurer who has been dismissed to effectuate a shared service agreement entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) shall be reappointed to his or her former position, and shall regain his or her tenured status, if the shared service agreement is cancelled, or expires, within the two-year period immediately following the dismissal of that person.

L.2007, c.63, s.4; amended 2013, c.166, s.4.



Section 40A:65-4.1 - Short Title.

40A:65-4.1 Short title.

1.This act shall be known and may be cited as the "Common Sense Shared Services Pilot Program Act."

L.2013, c.166, s.1.



Section 40A:65-4.2 - Definitions Relative To Shared Services Agreements; Pilot Program Established.

40A:65-4.2 Definitions relative to shared services agreements; pilot program established.

3. a. As used in this section:

"Local employee" means a tenured municipal clerk, assessor, collector, chief financial officer, municipal treasurer, or principal public works manager who is a municipal superintendent of public works;

"Pilot county" means Camden, Morris, Ocean, Sussex, and Warren counties; and

"Pilot municipality" means a municipality located in a pilot county that enters into a shared services agreement with another pilot municipality pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) for the services of a local employee.

b.There is established a pilot program to evaluate the efficiency and functionality of the sharing of services of certain local personnel having tenure rights in office. In pilot municipalities, tenure rights shall not prohibit the sharing of services for a municipal clerk, a chief financial officer, an assessor, a tax collector, a municipal treasurer, or a municipal superintendent of public works. Under the pilot program, municipalities located in pilot counties may enter into shared services agreements, pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.), for the services of tenured local employees, and provide for the dismissal of any tenured local employees who are not selected to be service providers under the shared services agreement.

In a shared service agreement between pilot municipalities for the services of a municipal clerk, a chief financial officer, an assessor, a tax collector, a municipal treasurer, or a municipal superintendent of public works, the agent-party, as that term is defined in subsection d. of section 7 of P.L.2007, c.63 (C.40A:65-7), shall select for employment under the agreement one of the employees of the pilot municipalities that are party to the agreement who was employed in that same capacity by one of the pilot municipalities prior to the approval of the agreement.

c.A tenured municipal clerk, chief financial officer, assessor, tax collector, municipal superintendent of public works, or municipal treasurer may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.), and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. A tenured municipal clerk, chief financial officer, assessor, tax collector, municipal superintendent of public works, or municipal treasurer who has been dismissed to effectuate a shared service agreement entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) shall be reappointed to his or her former position, and shall regain his or her tenured status, if the shared service agreement is cancelled, or expires, within the two-year period immediately following the dismissal of that person.

L.2013, c.166, s.3.



Section 40A:65-5 - Adoption Of Resolution To Enter Into Agreement.

40A:65-5 Adoption of resolution to enter into agreement.

5. a. A local unit authorized to enter into an agreement under section 4 of P.L.2007, c.63 (C.40A:65-4) may do so by the adoption of a resolution. In the case of a shared service agreement between pilot municipalities, no agreement shall be adopted until copies of the agreement shall be provided to all affected employees of the local units that are party to the agreement at least two weeks before adoption of the resolution, and a public hearing has been held on the agreement, so that all persons having an interest in the agreement shall have been given an opportunity to present comments or objections concerning the content of the agreement, or the effect of the agreement. During the public hearing, the local unit shall provide an overview of the terms of the agreement and an estimate of the cost savings anticipated to be achieved by the local units that are the parties to the agreement. A resolution adopted pursuant to this section or subsection b. of that section shall clearly identify the agreement by reference and need not set forth the terms of the agreement in full.

b.In the case of a shared services agreement between pilot municipalities, a copy of the agreement shall be open to public inspection at the offices of the local unit at least two weeks prior to the adoption of a resolution to become a party to the agreement.

c.The agreement shall take effect upon the adoption of appropriate resolutions by all the parties thereto, and execution of agreements authorized thereunder as set forth in the agreement.

L.2007, c.63, s.5; amended 2013, c.166, s.5.



Section 40A:65-6 - Local Units Sharing Services, Designation Of Primary Employer; Rules, Regulations.

40A:65-6 Local units sharing services, designation of primary employer; rules, regulations.

6. a. In the case of an agreement for the provision of services by an officer or employee of a local unit who is required to comply with a State license or certification requirement as a condition of employment, the agreement shall provide for the payment of a salary to the officer or employee and shall designate one of the local units as the primary employer of the officer or employee for the purpose of that person's tenure rights. If the agreement fails to designate one of the local units as the primary employer, then the local unit having the largest population, shall be deemed the primary employer for the purposes of that person's tenure rights.

b.A State department or agency with oversight over specific activities that are the subject of a shared service agreement may promulgate whatever rules and regulations it deems necessary to ensure that the service continues to be provided in accordance with the requirements of that department or agency.

L.2007, c.63, s.6.



Section 40A:65-7 - Specific Services Delineated In Agreement; Conditions.

40A:65-7 Specific services delineated in agreement; conditions.

7. a. An agreement made pursuant to section 4 of P.L.2007, c.63 (C.40A:65-4) shall specify:

(1)the specific services to be performed by one or more of the parties as agent for any other party or parties;

(2)standards of the level, quality, and scope of performance, with assignment and allocation of responsibility for meeting those standards between or among the parties;

(3)the estimated cost of the services throughout the duration of the agreement, with allocation of those costs to the parties, in dollar amounts or by formula, including a time schedule for periodic payment of installments for those allocations, and in the case of a shared service agreement between pilot municipalities, an estimate of the cost savings anticipated to be achieved by the local units that are the parties to the agreement. The specification may provide for the periodic modification of estimates or formulas contained therein in the light of actual experience and in accordance with procedures to be specified in the agreement;

(4)the duration of the agreement, which shall be 10 years, unless otherwise agreed upon by the parties, but in no case shall the duration of any agreement between pilot municipalities be less than two years; and

(5)the procedure for payments to be made under the contract.

b.In the case when all of the participating local units are municipalities, the agreement may provide that it shall not take effect until submitted to the voters of each municipality, and approved by a majority of the voters of each municipality voting at the referendum.

c.The agreement may provide for binding arbitration or for binding fact-finding procedures to settle any disputes or questions which may arise between the parties as to the interpretation of the terms of the agreement or the satisfactory performance by any of the parties of the services and other responsibilities required by the agreement.

d.For the purposes of sections 4 through 13 of P.L.2007, c.63 (C.40A:65-4 through C.40A:65-13), any party performing a service under a shared service agreement is the general agent of any other party on whose behalf that service is performed pursuant to the agreement, and that agent-party has full powers of performance and maintenance of the service contracted for, and full powers to undertake any ancillary operation reasonably necessary or convenient to carry out its duties, obligations and responsibilities under the agreement. These powers include all powers of enforcement and administrative regulation which are, or may be, exercised by the party on whose behalf the agent-party acts pursuant to the agreement, except as the powers are limited by the terms of the agreement itself, and except that no contracting party shall be liable for any part or share of the cost of acquiring, constructing, or maintaining any capital facility acquired or constructed by an agent-party unless that part or share is provided for in the agreement, or in an amendment thereto ratified by the contracting parties in the manner provided in sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.) for entering into an agreement.

e.Except as the terms of any agreement may explicitly or by necessary implication provide, any party to an agreement entered into pursuant to section 4 of P.L.2007, c.63 (C.40A:65-4) may enter into another agreement or agreements with any other eligible parties for the performance of any service or services pursuant to sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.). The participation in one agreement shall not bar participation with the same or other parties in any other agreement.

f.Payment for services performed pursuant to an agreement shall be made by and to the parties, and at such intervals, as shall be provided in the agreement.

g.In the event of any dispute as to the amount to be paid, the full amount to be paid as provided in subsection a. of this section shall be paid; but if through subsequent negotiation, arbitration or litigation the amount due shall be determined, agreed or adjudicated to be less than was actually so paid, then the party having received the payment shall forthwith repay the excess.

L.2007, c.63, s.7; amended 2013, c.166, s.6.



Section 40A:65-8 - Preservation Of Seniority, Tenure, Pension Rights For Law Enforcement Officers.

40A:65-8 Preservation of seniority, tenure, pension rights for law enforcement officers.

8. a. Whenever two or more local units enter into an agreement, pursuant to section 4 of P.L.2007, c.63 (C.40A:65-4), for the shared provision of law enforcement services within their respective jurisdictions, the agreement shall recognize and preserve the seniority, tenure, and pension rights of every full-time law enforcement officer who is employed by each of the participating local units and who is in good standing at the time the ordinance authorizing the agreement is adopted, and none of those law enforcement officers shall be terminated, except for cause; provided, however, this provision shall not be construed to prevent or prohibit a merged law enforcement entity from reducing force as provided by law for reasons of economy and efficiency.

b.To provide for the efficient administration and operation of the shared law enforcement services within the participating local units, the agreement may provide for the appointment of a chief of police or other chief law enforcement officer. In that case, the agreement shall identify the appropriate authority to whom the chief of police or other chief law enforcement officer reports and also shall provide that any person who is serving as the chief of police or other chief law enforcement officer in one of the participating local units at the time the contract is adopted may elect either:

(1)to accept a demotion of no more than one rank without any loss of seniority rights, impairment of tenure, or pension rights; or

(2)to retire from service.

A person who elects retirement shall not be demoted, but shall retain the rank of chief of police or other chief law enforcement officer and shall be given terminal leave for a period of one month for each five-year period of past service as a law enforcement officer with a participating local unit. During the terminal leave, the person shall continue to receive full compensation and shall be entitled to all benefits, including any increases in compensation or benefits, that he may have been entitled to if he had remained on active duty.

c.Whenever the participating local units have adopted or are deemed to have adopted Title 11A, Civil Service, of the New Jersey Statutes with regard to the provision of law enforcement services, and the agreement provides for the appointment of a chief of police or other chief law enforcement officer, the position of chief of police or other chief law enforcement officer shall be in the career service.

L.2007, c.63, s.8.



Section 40A:65-9 - Awarding Of Public Contracts.

40A:65-9 Awarding of public contracts.

9.If any local unit performs a service on behalf of one or more other local units that are parties to an agreement that utilizes a private contractor to perform all or most of that service, or all or most of a specific and separate segment of that service, then that local unit shall award the contract for the work to be performed by a private contractor under the agreement in accordance with the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.2007, c.63, s.9.



Section 40A:65-10 - Approval Of Award Of Contract.

40A:65-10 Approval of award of contract.

10.In the event that any authority, board, commission, district, joint meeting, or other body created by one or more local units proposes to enter into a contract under sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.), whereby that entity agrees to have performed on its behalf services, the cost of which shall equal one-half or more of the total costs of the services being performed by that entity immediately prior to the adoption of the proposed contract, then the contract shall require approval by resolution of the governing body of each local unit which created the entity or which has become a participant therein subsequent to its creation.

L.2007, c.63, s.10.



Section 40A:65-11 - Employment Reconciliation Plan Included In Agreement; Conditions.

40A:65-11 Employment reconciliation plan included in agreement; conditions.

11. a. When a local unit contracts, through a shared service or joint meeting, to have another local unit or a joint meeting provide a service it is currently providing using public employees and one or more of the local units have adopted Title 11A, Civil Service, then the agreement shall include an employment reconciliation plan in accordance with this section that and, if one or more of the local units have adopted Title 11A, Civil Service, shall specifically set forth the intended jurisdiction of the Civil Service Commission. An employment reconciliation plan shall be subject to the following provisions:

(1)a determination of those employees, if any, that shall be transferred to the providing local unit, retained by the recipient local unit, or terminated from employment for reasons of economy or efficiency, subject to the provisions of any existing collective bargaining agreements within the local units.

(2)any employee terminated for reasons of economy or efficiency by the local unit providing the service under the shared service agreement shall be given a terminal leave payment of not less than a period of one month for each five-year period of past service as an employee with the local unit, or other enhanced benefits that may be provided or negotiated. For the purposes of this paragraph, "terminal leave payment" means a single, lump sum payment, paid at termination, calculated using the regular base salary at the time of termination. Unless otherwise negotiated or provided by the employer, a terminal leave benefit shall not include extended payment, or payment for retroactive salary increases, bonuses, overtime, longevity, sick leave, accrued vacation or other time benefit, or any other benefit.

(3)the Civil Service Commission shall place any employee that has permanent status pursuant to Title 11A, Civil Service, of the New Jersey Statutes that is terminated for reasons of economy or efficiency at any time by either local unit on a special reemployment list for any civil service employer within the county of the agreement or any political subdivision therein.

(4)when a proposed shared service agreement affects employees in local units subject to Title 11A, Civil Service, of the New Jersey Statutes, an employment reconciliation plan shall be filed with the Civil Service Commission prior to the approval of the shared service agreement. The commission shall review it for consistency with this section within 45 days of receipt and it shall be deemed approved, subject to approval of the shared service agreement by the end of that time, unless the commission has responded with a denial or conditions that must be met in order for it to be approved.

(5)when an action is required of the Civil Service Commission by this section, parties to a planned shared service agreement may consult with that commission in advance of the action and the commission shall provide such technical support as may be necessary to assist in the preparation of an employment reconciliation plan or any other action required of the commission by this section.

b.If all the local units that are parties to the agreement are subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, the Civil Service Commission shall create an implementation plan for the agreement that will: (1) transfer employees with current status in current title unless reclassified, or (2) reclassify employees into job titles that best reflect the work to be performed. The Civil Service Commission shall review whether any existing hiring or promotional lists should be merged, inactivated, or re-announced. Non-transferred employees shall be removed or suspended only for good cause and after the opportunity for a hearing before the Civil Service Commission; provided, however, that they may be laid-off in accordance with the provisions of N.J.S.11A:8-1 et seq., and the regulations promulgated thereunder. The final decision of which employees shall transfer to the new employer is vested solely with the local unit that will provide the service and subject to the provisions of any existing collective bargaining agreements within the local units.

c.If the local unit that will provide the service pursuant to a shared service agreement is subject to Title 11A, Civil Service, of the New Jersey Statutes, but the local unit to receive the service is not subject to that Title, and the contracting local units desire that some or all employees of the recipient local unit are to be transferred to the providing local unit, the Civil Service Commission shall vest only those employees who have been employed for one year or more in permanent status pursuant to N.J.S.11A:9-9 in appropriate titles, seniority, and tenure with the providing local unit based on the duties of the position. The final decision of which employees shall transfer to the new employer is vested solely with the local unit that will provide the service and subject to the provisions of any existing collective bargaining agreements within the local units.

d.If the local unit that will provide the service is not subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, but the local unit that will receive the service is subject to that Title and the parties desire that some or all employees of the recipient local unit are to be transferred to the providing local unit, the transferred employees shall be granted tenure in office and shall only be removed or suspended for good cause and after a hearing; provided, however, that they may be laid-off in accordance with the provisions of N.J.S.11A:8-1 et seq., and the regulations promulgated thereunder. The transferred employees shall be subject to layoff procedures prior to the transfer to the new entity. Once transferred, they will be subject to any employment contracts and provisions that exist for the new entity. The final decision of which employees shall transfer to the new employer is vested solely with the local unit that will provide the service and subject to the provisions of any existing collective bargaining agreements within the local units.

L.2007, c.63, s.11; amended 2008, c.29, s.101.



Section 40A:65-12 - Provision Of Technical Advice By Public Employment Relations Commission.

40A:65-12 Provision of technical advice by Public Employment Relations Commission.

12.The Public Employment Relations Commission is specifically authorized to provide technical advice, pursuant to section 12 of P.L.1968, c.303 (C.34:13A-8.3), and mediation services to integrate separate labor agreements into single agreements for the shared service agreement. The commission may order binding arbitration, pursuant to P.L.1995, c.425 (C.34:13A-14a et al.), to integrate any labor agreement.

L.2007, c.63, s.12.



Section 40A:65-13 - Construction Of Power To Share Services.

40A:65-13 Construction of power to share services.

13.It is the intent of the Legislature to facilitate and promote shared service agreements, and therefore the grant of power under sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35) is intended to be as broad as is consistent with general law.

L.2007, c.63, s.13.



Section 40A:65-14 - Joint Contract For Joint Meeting For Public Services.

40A:65-14 Joint contract for joint meeting for public services.

14. a. The governing bodies of any two or more local units may enter into a joint contract, for a period not to exceed 40 years, to provide for the formation of a joint meeting for the joint operation of any public services, public improvements, works, facilities, or undertakings which the local units are empowered to operate. The contract shall be entered into in accordance with the procedures set forth in subsection b. of section 16 of this act (C.40A:65-16).

b.A joint contract may provide for joint services for any services which any contracting local unit, on whose behalf those services are to be performed, is legally authorized to provide for itself. Those services include, but are not limited to, general government administration, health, police and fire protection, code enforcement, assessment and collection of taxes, financial administration, environmental protection, joint municipal courts, and youth, senior citizens and social welfare programs.

c.The joint contract shall set forth the public services, public improvements, works, facilities, or undertakings which the contracting local units desire to operate jointly, and shall provide in general terms the manner in which the public services, public improvements, works, facilities or undertakings shall be jointly operated, and the respective duties and responsibilities of the contracting local units.

d.No joint contract pursuant to this section shall authorize the operation of any property or service defined as a "public utility" by R.S.48:2-13, except as may otherwise be provided by law.

L.2007, c.63, s.14.



Section 40A:65-15 - Joint Meeting Deemed Public Body Corporate And Politic; Powers.

40A:65-15 Joint meeting deemed public body corporate and politic; powers.

15. a. A joint meeting is a public body corporate and politic constituting a political subdivision of the State for the exercise of public and essential governmental functions to provide for the public health and welfare.

b.A joint meeting has the following powers and authority, which may be exercised by its management committee to the extent provided for in the joint contract:

(1)to sue and be sued;

(2)to acquire and hold real and personal property by deed, gift, grant, lease, purchase, condemnation or otherwise;

(3)to enter into any and all contracts or agreements and to execute any and all instruments;

(4)to do and perform any and all acts or things necessary, convenient or desirable for the purposes of the joint meeting or to carry out any powers expressly given in sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35);

(5)to sell real and personal property owned by the joint meeting at public sale;

(6)to operate all services, lands, public improvements, works, facilities or undertakings for the purposes and objects of the joint meeting;

(7)to enter into a contract or contracts providing for or relating to the use of its services, lands, public improvements, works, facilities or undertakings, or any part thereof, by local units who are not members of the joint meeting, and other persons, upon payment of charges therefor as fixed by the management committee;

(8)to receive whatever State or federal aid or grants that may be available for the purposes of the joint meeting and to make and perform any agreements and contracts that are necessary or convenient in connection with the application for, procurement, acceptance, or disposition of such State or federal aid or grants; and

(9)to acquire, maintain, use, and operate lands, public improvements, works, or facilities in any municipality in the State, except where the governing body of the municipality, by resolution adopted within 60 days after receipt of written notice of intention to so acquire, maintain, use, or operate, shall find that the same would adversely affect the governmental operations and functions and the exercise of the police powers of that municipality.

c.If the governing body of a municipality in which a joint meeting has applied for the location and erection of sewage treatment or solid waste disposal facilities refuses permission therefor, or fails to take final action upon the application within 60 days of its filing, the joint meeting may, at any time within 30 days following the date of such refusal or the date of expiration of the 60-day period, apply to the Department of Environmental Protection for relief. That department is authorized, after hearing the joint meeting and the interested municipality, to grant the application for the erection of the sewage treatment or disposal or solid waste treatment or disposal facilities, notwithstanding the refusal or failure to act of the municipal governing body, upon being satisfied that the topographical and other physical conditions existing in the local units comprising the joint meeting are such as to make the erection of such facilities within its boundaries impracticable as an improvement for the benefit of the whole applying joint meeting.

L.2007, c.63, s.15.



Section 40A:65-16 - Provisions Of Joint Contract.

40A:65-16 Provisions of joint contract.

16. a. The joint contract shall provide for the operation of the public services, public improvements, works, facilities, or undertakings of the joint meeting, for the apportionment of the costs and expenses of operation required therefor among the contracting local units, for the addition of other local units as members of the joint meeting, for the terms and conditions of continued participation and discontinuance of participation in the joint meeting by the contracting local units, and for such other terms and conditions as may be necessary or convenient for the purposes of the joint meeting. The apportionment of costs and expenses may be based upon assessed valuations, population, and such other factor or factors, or any combination thereof, as may be provided in the joint contract.

b. (1) Notwithstanding any law to the contrary concerning approval of contracts, the joint contract shall be subject to approval by resolution of the governing bodies of each of the local units prior to its execution by the official or officials who are authorized to execute a joint contract.

(2)The joint contract shall specify the name by which the joint meeting shall be known.

(3)The joint contract may be amended from time to time by agreement of the parties thereto, in the same manner as the original contract was authorized and approved.

(4)A copy of every resolution creating a joint meeting, and every amendment thereto, shall be forthwith filed with the director.

L.2007, c.63, s.16.



Section 40A:65-17 - Preservation Of Seniority, Tenure, Pension Rights Of Law Enforcement Officers.

40A:65-17 Preservation of seniority, tenure, pension rights of law enforcement officers.

17. a. Whenever the governing bodies of two or more local units enter into a joint contract for the joint operation of law enforcement services within their respective jurisdictions, the contract shall recognize and preserve the seniority, tenure, and pension rights of every full-time law enforcement officer who is employed by each of the contracting local units and who is in good standing at the time the ordinance or resolution, as the case may be, authorizing the contract is adopted, and none of those law enforcement officers shall be terminated, except for cause; provided, however, this provision shall not be construed to prevent or prohibit a merged law enforcement entity from reducing force as provided by law for reasons of economy and efficiency.

b. (1) To provide for the efficient administration and operation of the joint law enforcement services within the participating local units, the joint contract may provide for the appointment of a chief of police or other chief law enforcement officer. In that case, the joint contract shall identify the appropriate authority to whom the chief of police or other chief law enforcement officer reports and also shall provide that any person who is serving as the chief of police or other chief law enforcement officer in one of the participating local units at the time the joint contract is adopted may elect either:

(a)to accept a demotion of no more than one rank without any loss of seniority rights, impairment of tenure, or pension rights; or

(b)to retire from service.

(2)Any person who elects retirement shall not be demoted but shall retain the rank of chief of police or other chief law enforcement officer and shall be given terminal leave for a period of one month for each five-year period of past service as a law enforcement officer with the participating local unit. During the terminal leave, the person shall continue to receive full compensation and shall be entitled to all benefits, including any increases in compensation or benefits, that he may have been entitled to if he had remained on active duty.

c.Whenever the participating local units have adopted or are deemed to have adopted Title 11A, Civil Service, of the New Jersey Statutes with regard to the provision of law enforcement services, and the contract provides for the appointment of a chief of police or other chief law enforcement officer, the position of chief law enforcement officer shall be in the career service.

L.2007, c.63, s.17.



Section 40A:65-18 - Applicability Of Terms Of Existing Labor Contracts.

40A:65-18 Applicability of terms of existing labor contracts.

18. a. When a joint meeting merges bargaining units that have current contracts negotiated in accordance with the provisions of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), the terms and conditions of the existing contracts shall apply to the rights of the members of the respective bargaining units until a new contract is negotiated, reduced to writing, and signed by the parties as provided pursuant to law and regulation promulgated thereunder.

b.The Public Employment Relations Commission is specifically authorized to provide technical advice, pursuant to section 12 of P.L.1968, c.303 (C.34:13A-8.3), and mediation services to integrate separate labor agreements into single agreements for the joint contract. The commission may order binding arbitration, pursuant to P.L.1995, c.425 (C.34:13A-14a et al.), to integrate any labor agreement.

L.2007, c.63, s.18.



Section 40A:65-19 - Employment Reconciliation Plan; Provisions.

40A:65-19 Employment reconciliation plan; provisions.

19. a. When a local unit agrees to participate in a joint meeting that will provide a service that the local unit is currently providing itself through public employees, the agreement shall include an employment reconciliation plan in accordance with this section. An employment reconciliation plan shall be subject to the following provisions:

(1)a determination of those employees, if any, that shall be transferred to the joint meeting, retained by the contracting local unit, or terminated from employment for reasons of economy or efficiency subject to the provisions of any collective bargaining agreements within the local units.

(2)any employee terminated for reasons of economy or efficiency by the contracting local unit providing the service or by the joint meeting shall be given a terminal leave payment of not less than a period of one month for each five-year period of past service as an employee with the local unit, or other enhanced benefits that may be provided or negotiated. Unless otherwise negotiated or provided by the employer, a terminal leave benefit shall not include extended payment, or payment for retroactive salary increases, bonuses, overtime, longevity, sick leave, accrued vacation or other time benefit, or any other benefit.

(3) the Civil Service Commission shall place any employee that has permanent status pursuant to Title 11A, Civil Service, of the New Jersey Statutes that is terminated for reasons of economy or efficiency at any time by either local unit on a special reemployment list for any civil service employer within the county of the agreement or any political subdivision therein.

(4)when a proposed joint contract affects employees in local units that operate under the provisions of Title 11A, Civil Service, of the New Jersey Statutes, an employment reconciliation plan shall be filed with the Civil Service Commission prior to the approval of the joint meeting agreement. That commission shall review the plan for consistency with this section within 45 days of receipt and it shall be deemed approved, subject to approval of the joint meeting agreement by the end of that time, unless that commission has responded with a denial or conditions that must be met in order for it to be approved.

(5)when an action is required of the Civil Service Commission by this section, parties to a proposed joint contract may consult with the commission in advance of the action and the commission shall provide such technical support as may be necessary to assist in the preparation of an employment reconciliation plan or any other action required of the commission by this section.

b.If both the local unit and joint meeting operate under the provisions of Title 11A, Civil Service, of the New Jersey Statutes, the Civil Service Commission shall create an implementation plan for employees to be hired by the joint meeting that will: (1) transfer employees with current status in current title unless reclassified or (2) reclassify employees, if necessary, into job titles that best reflect the work to be performed. The Civil Service Commission shall review whether any existing hiring or promotional lists should be merged, inactivated, or re-announced. Non-transferred employees shall be removed or suspended only for good cause and after the opportunity for a hearing before the Civil Service Commission; provided, however, that they may be laid-off in accordance with the provisions of N.J.S.11A:8-1 et seq., and the regulations promulgated thereunder. The final decision of which employees shall transfer to the new employer is vested solely with the local unit that will provide the service and subject to the provisions of any existing collective bargaining agreements within the local units.

c.If the joint meeting operates under the provisions of Title 11A, Civil Service, of the New Jersey Statutes, and a local unit receiving the service is not subject to that Title, and the parties desire that some or all employees of the local unit be transferred to the joint meeting, the Civil Service Commission shall vest only those employees who have been employed one year or more in permanent status pursuant to N.J.S.40A:9-9 in appropriate titles, seniority, and tenure with the providing local unit based on the duties of the position. The final decision of which employees shall transfer to the new employer is vested solely with the joint meeting and subject to the agreements affecting the parties, provided that those agreements do not conflict with the provisions of any existing collective bargaining agreements within the local units.

d. (1) If the joint meeting does not operate under the provisions of Title 11A, Civil Service, of the New Jersey Statutes, and the local unit receiving the service is subject to that Title, and the parties desire that some or all employees of the recipient local unit are to be transferred to the joint meeting, then the transferred employees shall be granted tenure in office and shall be removed or suspended only for good cause and after a hearing. The transferred employees shall be subject to layoff procedures prior to the transfer to the new entity. Once transferred, they will be subject to any employment contracts and provisions that exist for the new entity. The final decision of which employees shall transfer to the joint meeting is vested solely with the joint meeting and subject to the provisions of any existing collective bargaining agreements within the local units.

(2)A joint meeting established after the effective date of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.) that affects both employees in local units subject to Title 11A, Civil Service, of the New Jersey Statutes and employees in local units not subject to that Title, shall determine whether the employees of the joint meeting shall be subject to the Title. If the joint meeting determines that the employees shall not be subject to Title 11A, Civil Service, of the New Jersey Statutes, then the employees from the local units in which the Title is in effect shall have the same rights as employees transferred pursuant to paragraph (1) of this subsection.

L.2007, c.63, s.19; amended 2008, c.29, s.102.



Section 40A:65-20 - Constitution, Appointment Of Management Committee.

40A:65-20 Constitution, appointment of management committee.

20. a. The joint contract shall provide for the constitution and appointment of a management committee to consist of at least three members, of which one shall be appointed by the governing body of each of the local units executing the joint contract. The members shall be residents of the appointing local unit, except that a member who is the chief financial officer, business administrator, municipal administrator, or municipal manager of the local unit making the appointment need not be a resident of the appointing local unit. The appointees may or may not be members of the appointing governing body. Each member of the management committee shall hold office for the term of one year and until the member's successor has been appointed and qualified. In the event that there is an even number of local units that are parties to the joint contract, the management committee shall consist of one member appointed by each of the governing bodies and one member selected by the two other appointed members.

b.The management committee shall elect annually from among its members a chair to preside over its meetings. The management committee may appoint such other officers and employees, including counsel, who need not be members of the management committee or members of the governing bodies or employees or residents of the local units, as it may deem necessary. The employees appointed by the management committee shall hold office for such term not exceeding four years as may be provided by the joint contract. The management committee shall adopt rules and regulations to provide for the conduct of its meetings and the duties and powers of the chairman and such other officers and employees as may be appointed. All actions of the management committee shall be by vote of the majority of the entire membership of the committee, except for those matters for which the contract requires a greater number, and shall be binding on all local units who have executed the joint contract. The management committee shall exercise all of the powers of the joint meeting subject to the provisions of the joint contract.

The joint contract may provide for the delegation of the administration of any or all of the services, lands, public improvements, works, facilities or undertakings of the joint meeting to the governing body of any one of the several contracting local units, in which event such governing body shall have and exercise all of the powers and authority of the management committee with respect to such delegated functions.

L.2007, c.63, s.20.



Section 40A:65-21 - Apportionment Of Operating Costs By Management Committee.

40A:65-21 Apportionment of operating costs by management committee.

21.The cost of acquiring, constructing, and operating any public improvements, works, facilities, services, or undertakings, or any part thereof, as determined by the management committee, shall be apportioned among the participating local units as provided by the joint contract. Each local unit shall have power to raise and appropriate the funds necessary therefor in the same manner and to the same extent as the local unit would have if it were acquiring and constructing the same for itself, including the power to authorize and issue bonds or other obligations pursuant to the "Local Bond Law," N.J.S.40A:2-1 et seq. The management committee shall certify to the participating local units the cost of the acquisition or construction, as well as the apportioned shares thereof, within 15 days after its action thereon.

L.2007, c.63, s.21.



Section 40A:65-22 - Certification Of Costs And Expenses By Management Committee.

40A:65-22 Certification of costs and expenses by management committee.

22.The management committee, not later than November 1 of each year, shall certify to the participating local units the total costs and expenses of operation, other than acquisition and construction costs, of the services, public improvements, works, facilities, or undertakings for the ensuing year, in accordance with the terms and provisions of the joint contract, together with an apportionment of the costs and expenses of operation among the participating local units in accordance with the method of apportionment provided in the joint contract. It shall be the duty of each participating local unit to include its apportioned share of such costs and expenses of operation in its annual budget, and to pay over to the management committee its apportioned share as provided in the joint contract. Operations under the budget and related matters shall be subject to and in accordance with rules of the Local Finance Board or the Commissioner of Education, as appropriate. The Local Finance Board shall be responsible for the determination of the appropriate rule-making authority with regard to each joint contract. For the first year of operation under the joint contract, a participating local unit may adopt a supplemental or emergency appropriation for the purpose of paying its apportioned share of the costs and expenses of operation, if provision therefor has not been made in the annual budget.

L.2007, c.63, s.22.



Section 40A:65-23 - Termination Of Joint Contract.

40A:65-23 Termination of joint contract.

23.The joint contract shall be terminated upon the adoption of a resolution to that effect by the governing bodies of two-thirds of the local units then participating; except that if only two local units are then participating, adoption of a resolution by both units shall be required to terminate the contract. The termination shall not be made effective earlier than the end of the fiscal year next succeeding the fiscal year in which the last of the required number of local units adopts its termination resolution

L.2007, c.63, s.23.



Section 40A:65-24 - Existing Joint Meeting, Public School Jointure Unaffected.

40A:65-24 Existing joint meeting, public school jointure unaffected.

24.Any joint meeting or public school jointure formed under a previous law is continued and shall be governed under the provisions of sections 1 through 35 of P.L.2007, c.63 (C. 40A:65-1 through C.40A:65-35).

L.2007, c.63, s.24.



Section 40A:65-25 - Findings, Declarations Relative To Municipal Consolidation.

40A:65-25 Findings, declarations relative to municipal consolidation.

25. a. The Legislature finds and declares that in order to encourage municipalities to increase efficiency through municipal consolidation for the purpose of reducing expenses borne by their property taxpayers, more flexible options need to be available to the elected municipal officials and voters than are available through the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.).

b.(1) In lieu of the procedures set forth in the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.), the governing bodies from two or more contiguous municipalities may apply to the board for either:

(a)approval of a plan to consolidate their municipalities; or

(b)creation of a Municipal Consolidation Study Commission, as described in subsection c. of this section.

(2)A representative committee of registered voters from two or more contiguous municipalities may petition the board for the creation of a Municipal Consolidation Study Commission, as described in subsection c. of this section. The petition, to be sufficient, shall be signed by the registered and qualified voters of the municipalities in a number at least equal to 10% of the total votes cast in those municipalities at the last preceding general election at which members of the General Assembly were elected. The board shall also accept a combination of applications from local governing bodies, pursuant to subparagraph (b) of paragraph (1) of this subsection, and petitions from representative committees of registered voters, pursuant to this paragraph, from two or more contiguous municipalities, requesting the creation of a Municipal Consolidation Study Commission; however, if each municipality submits an application from its governing body, any proposed consolidation plan shall be approved by voter referendum in each of the municipalities.

(3)The board shall provide application forms and technical assistance to any governing bodies or voters desiring to apply to the board for approval of a consolidation plan or the creation of a Municipal Consolidation Study Commission.

(4)A consolidation commission established pursuant to P.L.1977, c.435 (C.40:43-66.35 et seq.) in the year prior to enactment of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.) may apply to the Local Finance Board for approval to use the provisions of sections 25 through 29 of P.L.2007, c.63 (C.40A:65-25 through C.40A:65-29).

c.An application to create a Municipal Consolidation Study Commission shall propose a process to study the feasibility of consolidating the participating municipalities into a single new municipality or merging one into the other. The application shall include provisions for:

(1)the means of selection and qualifications of study commissioners;

(2)the timeframe for the study, which shall be no more than three years, along with key events and deadlines, including time for review of the report by State agencies, which review shall be no less than three months;

(3)whether a preliminary report shall be issued in addition to the final report;

(4)whether the development of a consolidation implementation plan will be a part of the study;

(5)the means for any proposed consolidation plan to be approved; either by voter referendum, by the governing bodies, or both; and

(6)if proposed by a representative group of voters, justification of that group's standing to serve as the community advocate for the consolidation proposal.

d. (1) An application to the board for consideration of a consolidation plan or to create a Municipal Consolidation Study Commission shall be subject to a public hearing within each municipality to be studied, and a joint public hearing in a place that is easily accessible to the residents of both or all of the municipalities.

(2)The public hearings shall be facilitated by the board and conducted in accordance with the provisions of the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

(3)After approval of a plan by the board, it may be amended upon petition to the board by the applicant. Based on the nature of the amendment, the board may decide to hold a public hearing in any of the municipalities affected by the plan, or at a regular meeting, or both.

e.Every Municipal Consolidation Study Commission shall include a representative of the Department of Community Affairs as a non-voting representative on the commission. The representative shall not be a resident of a municipality participating in the study. The department shall prepare an objective fiscal study of the fiscal aspects of a consolidation and shall provide it to the commission in a timely manner.

f.If the consolidation would include the consolidation of boards of education, a person appointed by the Commissioner of Education shall serve as a non-voting member of that Municipal Consolidation Study Commission. The representative of the Commissioner of Education shall not be a resident of a community participating in the study. The county superintendent of schools shall conduct a study on the impact of consolidation on the educational system and its finances. The report shall be provided to the commission in a timely manner.

g.There shall be no more than one of either a consolidation plan study, a Municipal Consolidation Study Commission, or a joint municipal consolidation created under the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.), active in a single municipality at the same time. In the event that more than one application is filed with the board or is being considered by the governing bodies while another action affecting the same municipality or municipalities is under consideration, the board shall consider the applications and shall join any proposed creation of a joint municipal consolidation together and approve only one action as the board deems to be in the public interest. Prior to approving a single action, the board shall hold a public hearing permitting all parties to present testimony on the merits of their action in relation to the other proposals. Once an action is approved by the board, another action from the same combination of municipalities shall not be approved for at least five years.

h.In considering its decisions under sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.), the Local Finance Board and any other State agency shall take into account local conditions, the reasonableness of proposed decisions, and the facilitation of the consolidation process in making decisions concerning consolidation.


L.2007, c.63, s.25; amended 2011, c.55, s.1.



Section 40A:65-26 - Required Information Included In Municipal Consolidation Study Commission Reports.

40A:65-26 Required information included in Municipal Consolidation Study Commission reports.

26. a. A consolidation plan or report of a Municipal Consolidation Study Commission shall include the provisions of sections 16 and 24 of P.L.1977, c.435 (C.40:43-66.50 and 40:43-66.58), insofar as they are consistent with the provisions of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.). In addition, a consolidation plan shall address the following implementation issues:

(1)a timetable for implementing the consolidation plan;

(2)duplicate positions, including those held by tenured, certified officers, listing those positions proposed to be abolished for reasons of economy, efficiency or other good cause and listing those positions proposed to be merged; and

(3)applicability of the provisions of Title 11A, Civil Service, of the New Jersey Statutes, if Title 11A has been adopted by one or more consolidating municipalities.

b.The following policies may be considered and implemented under an application for approval of a consolidation plan, and may be included as part of a study under the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.), or as part of a study conducted by a Municipal Consolidation Study Commission pursuant to sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.):

(1)creation of a consolidation implementation plan to establish a timetable of significant events and goals to be achieved as part of a consolidation study;

(2)a phase-in of a consolidation over a fixed period of time. Such a plan shall be subject to review and approval of the Local Finance Board prior to it being approved by the governing bodies or subject to voter referendum;

(3)variations from existing State law or State department rules that may not have anticipated a phase-in or consolidation of services. When variations are proposed, they shall be submitted to the board which shall refer it to the agency with oversight responsibility. After due consideration, the referee agency is empowered to waive such law or rules if a waiver is found reasonable to further the process of consolidation. Where no such agency exists, the Commissioner of Community Affairs shall act on behalf of the State. These requests shall be acted on within 45 days of their receipt by an agency, and they shall be deemed approved, subject to approval of a consolidation proposal by the municipalities, by the end of that time unless the agency has responded with a denial, conditions that must be met in order for it to be approved, or an alternative approach to resolving the matter;

(4)the use of advisory planning districts, comprised of residents living in the former territories of each former municipality, to provide advice to the planning board and the zoning board of adjustment on applications and master plan changes affecting those areas. A consolidation study plan shall specify the types and nature of the development and zoning applications that the advisory planning districts shall review and the official boards shall be required to respond, at a public meeting, to each suggestion made by an advisory planning district;

(5)the establishment of service districts comprised of the boundaries of any or all of the former municipalities which may be used to allocate resources and used for official geographic references in the new municipality;

(6)the continued use of boundary lines of any or all of the former municipalities to continue local ordinances that existed prior to consolidation that the governing body deems necessary and appropriate. The need for any such differentiation shall be reviewed by the governing body at least every five years and shall only be continued upon the affirmative vote of the full membership of the governing body, and if such continuance fails, the governing body shall then adopt uniform policies for the entire area; and

(7)the apportionment of existing debt between the taxpayers of the consolidating municipalities, including whether existing debt should be apportioned in the same manner as debt within special taxing districts so that the taxpayers of each consolidating municipality will continue to be responsible for their own pre-consolidation debts.

c.When one of the municipalities is subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, the question of whether the new municipality shall be subject to the provisions of that Title shall be the subject of a public referendum before all of the voters of the consolidating municipalities. Upon the approval by a majority of those voting, regardless of their municipality of residence, the new municipality shall be subject to the provisions of that Title.

L.2007, c.63, s.26.



Section 40A:65-27 - Creation Of Task Force To Facilitate Consolidation.

40A:65-27 Creation of task force to facilitate consolidation.

27. a. Once a consolidation has been approved by the affected municipal governing bodies or voters, the division shall create a task force of State departments, offices and agencies, as it deems appropriate, and representatives of affected negotiations units, to facilitate the consolidation and provide technical assistance.

b.When a consolidation plan provides that the consolidated municipality will be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes the Civil Service Commission is specifically authorized to create a consolidation implementation plan to vest non-civil service employees, based on the education and experience of the individuals, in appropriate titles and tenure.

c.Whenever a referendum question to decide if a consolidated municipality shall be subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes fails, the employees of a municipality already subject to that Title shall be given non-civil service titles in the new entity and previously held tenure shall be vacated.

d.The Public Employment Relations Commission is authorized to provide technical advice, pursuant to section 12 of P.L.1968, c.303 (C.34:13A-8.3), to assist a new municipality and existing labor unions to integrate separate labor agreements into consolidated agreements and to adjust the structure of collective negotiations units, as the commission determines appropriate for the consolidated municipality.

L.2007, c.63, s.27; amended 2008, c.29, s.103.



Section 40A:65-28 - Equalization Of Property Assessments For Apportionment Of Taxes.

40A:65-28 Equalization of property assessments for apportionment of taxes.

28. a. If a revaluation of property for the consolidated municipality is not implemented for the first local budget year of the consolidated municipality, then the assessments on the properties owned by the taxpayers of the former municipalities shall be equalized for the apportionment of taxes for the consolidated municipality, in the same manner as assessments are equalized for the apportionment of county taxes.

b.The owners of any residential property or residential tenants of any municipality consolidated under sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.), or the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.), who experience a municipal or school district purposes real property tax increase in the first tax year following the municipal consolidation shall be entitled to annual property tax relief until such time as they sell or transfer their home or no longer reside as tenants in the rental unit they occupied just prior to the municipal consolidation. In the case of the owner of residential property, the property tax relief shall be reflected as a credit on the property tax bill equal to the difference between the municipal and school district purposes real property tax payable by the taxpayer for the tax year, subject to any adjustment as determined necessary by the Director of the Division of Local Government Services in the Department of Community Affairs to reflect operating budgets for a normal pre-consolidated fiscal year, and the municipal and school district purposes real property tax billed to that taxpayer for the tax year during which the consolidation is effectuated, as may be adjusted by the Director of the Division of Local Government Services in the Department of Community Affairs to reflect normal post-consolidation operating budgets for the municipalities and school districts. In the case of a residential tenant, the tax credit applied to an apartment property shall be distributed to eligible tenants pursuant to the provisions of the "Tenants' Property Tax Rebate Act," P.L.1976, c.63 (C.54:4-6.2 et seq.) and this section. The total of all such relief in the municipality shall be paid by the State to the municipality on a schedule determined by the Local Finance Board. For the purpose of this subsection, a "normal" budget year shall be one that, in the determination of the director, does not reflect expenses made in anticipation of, or in implementation of, a municipal consolidation.

L.2007, c.63, s.28.



Section 40A:65-29 - Construction Of Law On Consolidation Appeals.

40A:65-29 Construction of law on consolidation appeals.

29.The provisions of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.) shall be liberally construed to effectuate the intention of sections 25 through 28 of P.L.2007, c.63 (C.40A:65-25 through C.40A:65-28). The board is empowered to act to provide guidance, interpretation, and to resolve disputes regarding these sections or the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.). Decisions of the board may be appealed directly to the Appellate Division of the Superior Court.

L.2007, c.63, s.29.



Section 40A:65-30 - "Sharing Available Resources Efficiently" (Share) Program Established.

40A:65-30 "Sharing Available Resources Efficiently" (SHARE) program established.

30. a. A local unit that plans to study the feasibility of a shared service agreement, joint meeting contract, or municipal consolidation may apply to the director for grants or loans to fund the study, including consultant costs, and to fund one-time start-up costs of a shared service agreement or joint meeting contract or municipal consolidation. The director, in consultation with the Commissioner of Education, shall establish a program to be known as the "Sharing Available Resources Efficiently" program, or "SHARE," to accomplish this purpose, and, in consultation with the commissioner, shall promulgate rules and regulations necessary to effectuate the purposes of the program.

b.The director, in consultation with the commissioner, shall provide guidelines and procedures for the submission of SHARE grant and loan applications.

c.Applications for shared service study funds:

(1) May require such local match of funds, as is determined by the director for the studies if the director finds that the local unit is financially capable of providing such matching funds.

(2)Shall not require a local match of funds for consolidation studies under sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.) or the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.).

(3)Grants for implementation of shared services may include financial assistance for terminal leave benefits, but not for early retirement incentives related to pension contributions.

d.Applications for one-time start-up costs shall provide that:

(1)Local units may apply for financial assistance for the one-time start-up costs necessary to implement shared services. Costs that may be financed through the issuance of debt or capital lease agreements shall be excluded from this program.

(2)The director may set limits on aid awards and negotiate the various provisions, costs, payment provisions, and amounts of grants or loans to ensure that the shared service is cost effective and in the public interest. Financial assistance for costs associated with terminal leave benefits shall be limited to the lesser of the officer or employee's regular base rate of compensation that is paid for the terminal leave benefit pursuant to an applicable employment contract, local practice, local ordinance, or State law.

e.The director may provide technical support programs to assist local units in applying for grants or aid for studying shared services.

L.2007, c.63, s.30.



Section 40A:65-31 - "Sharing Available Resources Efficiently" Account.

40A:65-31 "Sharing Available Resources Efficiently" account.

31.There is created a "Sharing Available Resources Efficiently" account within the Property Tax Relief Fund as a non-lapsing revolving account which shall receive moneys as may be credited to it from the Property Tax Relief Fund, the repayments of loans made from the account, and any other funds as may be appropriated to the account from time to time. Moneys in the account shall be appropriated for the purposes of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.).

L.2007, c.63, s.31.



Section 40A:65-32 - Adoption Of Resolution Authorizing Certain Referenda For Citizen's Commission.

40A:65-32 Adoption of resolution authorizing certain referenda for citizen's commission.

32.The governing body of a municipality may adopt, at any regular meeting, a resolution requesting the clerk of the county to print upon the official ballots to be used at the next ensuing regular or general election, as appropriate, a certain proposition to authorize the creation of a citizen's commission, consisting of members of the governing body, appropriate municipal officials such as the municipal purchasing agent, and at least an equal number of residents of the municipality, and to identify and implement shared service, joint meeting, or consolidation opportunities for the municipality. The proposition shall be formulated and expressed in the resolution in concise form and filed with the clerk of the county not later than 74 days previous to the election. If approved by a majority of those voting at the election, the proposition shall be binding and shall constitute the authority for the governing body to appoint members to the citizen's commission and provide resources as it deems necessary.

L.2007, c.63, s.32.



Section 40A:65-33 - Existing Agreements, Contracts Continued.

40A:65-33 Existing agreements, contracts continued.

33.Any shared service agreement, joint contract for a joint meeting, or agreement to regionalize or consolidate services in existence at the time of enactment of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.) are continued pursuant to the law in effect at the time that the agreement or contract was executed; provided, however, that any renewals shall be in accordance with the provisions of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.).

L.2007, c.63, s.33.



Section 40A:65-34 - Perc Rules, Regulations, Fee Schedule, Grievances, Appeals.

40A:65-34 PERC rules, regulations, fee schedule, grievances, appeals.

34. a. Any shared service or joint meeting agreement or municipal consolidation shall be deemed in furtherance of the public good and presumed valid, subject to a rebuttable presumption of good faith on the part of the governing bodies entering into the agreement.

b.With regard to any responsibilities assigned to the Public Employment Relations Commission pursuant to sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.):

(1)The commission may promulgate rules or regulations to effectuate the purposes of sections 1 to 37 of P.L.2007, c.63 (C.40A:65-1 et al.).

(2) The commission may establish a fee schedule to cover the costs of effectuating its services; provided, however, that the fees so assessed shall not exceed the commission's actual cost of effectuating those provisions.

(3)Within 14 days of receiving a decision, a party aggrieved by a decision of a mediator or arbitrator assigned by the commission may file notice of an appeal of an award to the commission. In deciding an appeal, the commission, pursuant to rule and regulation and upon petition, may afford the parties the opportunity to present oral arguments. The commission may affirm, modify, correct or vacate the award or may, at its discretion, remand the award to the same arbitrator or to another arbitrator, selected by lot, for reconsideration. An aggrieved party may appeal a decision of the commission to the Appellate Division of the Superior Court.

L.2007, c.63, s.34.



Section 40A:65-35 - Repealer.

40A:65-35 Repealer.

35.The following sections of law are repealed:

N.J.S.11A:9-8;

N.J.S.18A:46-25 through 18A:46-28;

R.S.27:14-33 through 27:14-34;

Section 12 of P.L.1947, c.62 (C.27:15-1.11);

R.S.27:16-22;

R.S.27:16-24;

R.S.27:16-40;

R.S.27:16-69 and 27:16-70;

R.S.27:16-72 through 27:16-76;

R.S.27:19-8;

R.S.27:19-38;

R.S.27:20-2 through 27:20-4;

R.S.27:22-1 through 27:22-9;

R.S.27:22-11;

Section 1 of P.L.1952, c.120 (C.40:5-2.9);

Sections 1 through 9, 19, and 20 of P.L.1973, c.208 (C.40:8A-1 through 40:8A-11);

Section 2 of P.L.1992, c.145 (C.40:8A-6.1);

Sections 1 through 5 of P.L.1999, c.60 (C.40:8B-14 through 40:8B-18);

Sections 1 through 11 of P.L.1952, c.72 (C.40:48B-1 through 40:48B-11);

Sections 8 and 9 of P.L.1960, c.3 (C.40:48B-12 and 40:48B-13);

Sections 1 and 2 of P.L.1951, c.102 (C.40:54-29.1 and 40:54-29.2);

Sections 1 through 4 of P.L.1958, c.147 (C.40:60-25.47 through 40:60-25.50);

Sections 1 through 4 of P.L.1964, c.185 (C.40:61-35.1 through 40:61-35.4);

R.S.40:67-24 and 40:67-25; and

R.S.40:67-36 through 40:67-46.

L.2007, c.63, s.35.



Section 40A:66-1 - Short Title.

40A:66-1 Short title.

1.This act shall be known and may be cited as the "Municipal Shared Services Energy Authority Act."

L.2015, c.129, s.1.



Section 40A:66-2 - Findings, Declarations Relative To Municipal Shared Services Energy Authority.

40A:66-2 Findings, declarations relative to municipal shared services energy authority.

2.The Legislature finds and declares that for many years, municipalities in the State have had the power to construct and maintain facilities for the generation and distribution of electricity; that nine municipalities and one rural electric cooperative presently own and operate electric utility systems for the benefit of their residents and businesses; and that the generation and distribution of electricity has evolved from a local and statewide endeavor into a national marketplace and this evolution has resulted in a system where the size and sophistication of the market participants influence the ability to efficiently compete in the marketplace.

The Legislature further finds and declares that the ability to reserve sufficient electric capacity at reasonable prices to ensure safe, reliable, and efficient electrical power to local businesses and residents is paramount in the present marketplace, and the ability is contingent on the power to contract for the generation or delivery of a sufficient quantity of wholesale power and to act as a contracting partner in long term, short term, and spot market wholesale power supply contracts; and that given this evolution of the electric supply marketplace, the municipal electric utilities operating in New Jersey should be authorized to act jointly to achieve greater efficiencies in the procurement and generation of electric power at the wholesale level to benefit the retail customers in the participating municipalities.

The Legislature further finds and declares that the operation of electric utility systems by municipalities and the improvement of these systems through joint action in the wholesale procurement of electricity and transmission services, and in the generation, transmission, and distribution of electric power and energy within the corporate limits and franchise areas of the participating municipalities, are in the public interest; and that the establishment of a municipal shared services energy authority by municipalities that currently own or operate electric utility systems will ensure the continued viability and stability of these systems, by enabling municipalities to act jointly to develop coordinated bulk power and fuel supply programs, post collateral, and act as a market participant in these programs, thereby providing the means to pursue efficiencies and savings for retail customers within their corporate limits and franchise areas.

The Legislature therefore determines that it is in the public interest to permit existing municipally-owned or operated electric utility systems to act jointly through the voluntary creation of a single municipal shared services energy authority, to authorize the authority to perform according to standard electric industry practices, in order to aid in promoting the stability and viability of these systems, and to achieve the efficiencies and savings for the retail customers of these utility systems located within the corporate limits and franchise areas of the participating municipalities.

L.2015, c.129, s.2.



Section 40A:66-3 - Definitions Relative To Municipal Shared Services Energy Authority.

40A:66-3 Definitions relative to municipal shared services energy authority.

3.As used in P.L.2015, c.129 (C.40A:66-1 et al.):

"Bonds" means any bonds, interim certificates, notes, debentures, or other obligations issued by the municipal shared services energy authority pursuant to P.L.2015, c.129 (C.40A:66-1 et al.).

"Collateral" means cash, letters of credit, or other security of a party to a wholesale power supply contract acceptable to the counterparty, which shall be valued in accordance with the terms of the applicable wholesale power supply contract and which shall be otherwise consistent with electric industry standards in the marketplace, and which shall secure the obligations of the municipal shared services energy authority and its counterparty under a wholesale power supply contract.

"Cost" means, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of an electric supply project located within the corporate limits and franchise areas of the members and of all or any property, rights, easements, privileges, agreements, and franchises deemed by the authority to be necessary or useful and convenient therefor, or in connection therewith, including interest or discount on bonds, cost of issuance of bonds, engineering and inspection costs, legal expenses, cost of financial, professional, and other estimates and advice, organization, administrative, operating, and other expenses of the municipal shared services energy authority prior to and during acquisition or construction, and all other expenses as may be necessary or incident to the financing, acquisition, construction, and completion of an electric supply project or part thereof, and the placing of a project in operation, and the provision or reserves for working capital, operating, maintenance, replacement expenses, payment or security of principal of, or interest on, bonds during or after acquisition or construction as the authority may determine, and reimbursements to the authority or any county, municipality, or other person of any monies theretofore expended for the purposes of the authority or to any county or municipality of any monies theretofore expended for or in connection with electric utility systems and facilities.

"Electric supply project" or "project" means: a. any plant, works, system, facility, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, located within the corporate limits and franchise areas of the members, that are used or useful in the generation, production, transmission, distribution, purchase, sale, exchange, or interchange of electric power and energy, in whole or in part; b. the acquisition or transportation of fuel of any kind for the generation or production of electric power and energy within the corporate limits and franchise areas of the members; c. the storage or reprocessing of that fuel within the corporate limits and franchise areas of the members for the generation or production of electric power and energy within the corporate limits and franchise areas of the members or d. any conservation measures, for the benefit of the members, including the utilization of renewable capacity and energy, or any interest therein or right to capacity thereof that occurs within the corporate limits and franchise areas of the members.

"Energy" means: a. the output of an electric supply project measured in megawatt hours or kilowatt hours; or b. that portion of a wholesale power supply contract measured in megawatt hours or kilowatt hours.

"Inter-municipal agreement" means an agreement as provided in section 5 of P.L.2015, c.129 (C.40A:66-5), adopted by the members creating the municipal shared services energy authority and defining the rights and responsibilities of the authority and its members, as may be amended as provided herein, to, among other things, add a rural electric cooperative that exists in the State on the effective date of P.L.2015, c.129 (C.40A:66-1 et al.), as a member.

"Local Finance Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs.

"Member" means a municipality or a rural electric cooperative that, on the effective date of P.L.2015, c.129 (C.40A:66-1 et al.), provides electric service to customers within the State and that enters into an initial or amended inter-municipal agreement of a municipal shared services energy authority.

"Member municipality" means a municipality that, on the effective date of P.L.2015, c.129 (C.40A:66-1 et al.), operates a retail electric distribution system pursuant to R.S.40:62-12 et seq., that joins with other member municipalities to create or join the municipal shared services energy authority pursuant to section 4 of P.L.2015, c.129 (C.40A:66-4).

"Municipal shared services energy authority" or "authority" means the authority created pursuant to section 4 of P.L.2015, c.129 (C.40A:66-4).

"Power supply contract" means: a. a contractual arrangement between the authority and another person for the purchase of wholesale electric power and energy and component goods and services related thereto by the authority for its members; b. a contractual arrangement between the authority and its members for the wholesale sale of electric power and energy produced by the authority's generation facilities; or c. a contractual arrangement between the authority and any other person for the wholesale sale of excess electric power and energy purchased or produced by the authority that is not needed to serve the load within the corporate limits and franchise areas of the members. A power supply contract shall not include a contract for the sale of excess power by the authority to any other municipality.

"Public agency" means any municipality or other municipal corporation, political subdivision, government unit, or public corporation created under the laws of this State, another state, or under federal law, any state, the United States, and any person, board, or other body declared by State or federal law to be a department, agency or instrumentality thereof.

"Rural electric cooperative" means a non-profit cooperative in existence on the effective date of P.L.2015, c.129 (C.40A:66-1 et al.), that serves customers within the State and that is exclusively owned and controlled by the customers it serves, and which is exempt from the jurisdiction of the Board of Public Utilities pursuant to section 1 of P.L.1983, c.78 (C.48:2-13.1).

L.2015, c.129, s.3.



Section 40A:66-4 - "Municipal Shared Services Energy Authority."

40A:66-4 "Municipal shared services energy authority."

4. a. Any combination of three or more municipalities that, on the effective date of P.L.2015, c.129 (C.40A:66-1 et al.), operate retail electric distribution systems pursuant to R.S.40:62-12 et seq. may, by adoption of parallel ordinances approving an inter-municipal agreement, establish a separate legal entity to be known as the "municipal shared services energy authority" to be used by its members to effect joint development of electric energy resources or production, distribution, and transmission of electric power and energy, including the utilization of renewable capacity and energy, in whole or in part, for the benefit of its members. Notwithstanding any other law to the contrary, following approval by the Local Finance Board pursuant to subsection b. of this section, the final adoption by the municipalities of the parallel ordinances, and due execution by the municipalities, the inter-municipal agreement shall have a term as provided by the inter-municipal agreement. The member municipalities that enter into the inter-municipal agreement may thereafter amend the inter-municipal agreement as provided in subsection e. of this section.

Only one municipal shared services energy authority may be established pursuant to P.L.2015, c.129 (C.40A:66-1 et al.).

b.Upon the introduction of the parallel ordinances by each municipality seeking to create the authority, but before final adoption of the ordinances, copies of the ordinances, together with the proposed inter-municipal agreement, shall be submitted to the Local Finance Board for approval. If, upon submission of a complete application for approval of the proposed inter-municipal agreement, the Local Finance Board does not approve the agreement, it shall specify the reason or reasons therefor, and shall file its statement with the clerk of each member municipality. If the Local Finance Board does not act upon the application for approval of the proposed inter-municipal agreement within 60 days after receipt of the submission of a complete application, then the ordinances and proposed inter-municipal agreement shall be deemed approved and the municipalities may proceed to adopt the proposed ordinances.

c.Once the authority has been legally established pursuant to the provisions of P.L.2015, c.129 (C.40A:66-1 et al.), only those municipalities that operate a retail electric distribution system pursuant to R.S.40:62-12 et seq. on the effective date of P.L.2015, c.129 (C.40A:66-1 et al.) may join the authority as provided in this subsection.

(1)A municipality requesting to become a member of the authority shall negotiate an amended inter-municipal agreement on terms and conditions acceptable to the members. Once an amended inter-municipal agreement has been agreed to, it shall be submitted for approval to the board of commissioners of the authority. Adoption of an amended inter-municipal agreement shall require the approval by a two-thirds majority vote of the full membership of the board of commissioners, approval by the Local Finance Board of the proposed amended agreement, and final adoption by each member municipality of an ordinance approving the proposed agreement, as provided in subsection e. of this section.

(2)The municipality requesting to become a member of the authority shall introduce an ordinance approving the amended inter-municipal agreement as approved by the board of commissioners of the authority. Upon the introduction of the ordinance, but before final adoption of the ordinance, copies of the ordinance, together with the proposed amended inter-municipal agreement, shall be submitted to the Local Finance Board for approval. If, upon submission of a complete application for approval of the proposed amended inter-municipal agreement, the Local Finance Board does not approve the agreement, it shall specify the reason or reasons, therefor, and shall file its statement with the clerk of each member municipality. If the Local Finance Board does not disapprove the application for approval of the proposed amended inter-municipal agreement within 60 days after receipt of a complete application, then the ordinance and proposed amended inter-municipal agreement shall be deemed approved and the municipality may proceed to adopt the proposed ordinance.

d.Once the authority has been established, it may add a rural electric cooperative that exists on the effective date of P.L.2015, c.129 (C.40A:66-1 et al.) as a member as provided in this subsection.

(1)A rural electric cooperative requesting to become a member of the authority and the board of commissioners of the authority shall negotiate an amended inter-municipal agreement on terms and conditions acceptable to the parties. Once an amended inter-municipal agreement has been agreed to, it shall be submitted for approval by the board of commissioners. Adoption of an amended inter-municipal agreement shall require approval by a two-thirds majority vote of the full membership of the board of commissioners and approval by ordinance of each member municipality as provided in subsection e. of this section.

(2)The authority shall submit the proposed amended inter-municipal agreement for approval to the Local Finance Board. If, upon submission of a complete application for approval of the proposed amended inter-municipal agreement, the Local Finance Board does not approve the agreement, it shall specify the reason or reasons, therefor, and shall file its statement with the clerk of each member municipality. If the Local Finance Board does not act upon the application for approval of the proposed amended inter-municipal agreement within 60 days after receipt of a complete application, then the proposed amended inter-municipal agreement shall be deemed approved.

e.Upon approval by the board of commissioners of an amended inter-municipal agreement, each member municipality shall introduce an ordinance approving the amended inter-municipal agreement. Before final adoption of the ordinances, copies of the ordinances, together with the proposed amended inter-municipal agreement, shall be submitted to the Local Finance Board for approval. If, upon submission of a complete application for approval of the proposed amended inter-municipal agreement, the Local Finance Board does not approve the agreement, it shall specify the reason or reasons, therefor, and shall file its statement with the clerk of each member municipality. If the Local Finance Board does not act upon the application for approval of the proposed amended inter-municipal agreement within 60 days after receipt of the submission of a complete application, then the ordinances and proposed amended inter-municipal agreement shall be deemed approved and the municipalities may proceed to adopt the proposed ordinances.

L.2015, c.129, s.4.



Section 40A:66-5 - Provision Of Inter-municipal Agreement.

40A:66-5 Provision of inter-municipal agreement.

5.The inter-municipal agreement establishing the municipal shared services energy authority pursuant to P.L.2015, c.129 (C.40A:66-1 et al.) shall provide:

a.The name and purpose of the authority and the functions or services to be provided by the authority;

b.The establishment and organization of a governing board for the authority which shall be a board of commissioners in which the powers of the authority are vested. The inter-municipal agreement may provide for the creation by the board of commissioners of an executive committee to which the power and duties may be delegated as the board shall specify;

c.The number of commissioners, the manner of their appointment, the terms of office, if any, and the procedure for filling vacancies on the board. Commissioners shall receive no compensation for their service on the board. Each member shall have the power to appoint one member to the board of commissioners and shall be entitled to remove that member at will;

d.The manner of selection of the executive director and staff of the authority and their duties;

e.The voting requirements for action by the board; but, unless specifically provided otherwise, a majority of commissioners shall constitute a quorum and a majority of the quorum shall be necessary for any action taken by the board;

f.The duties of the board, which shall include the obligation to comply with the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.) except as otherwise provided in P.L.2015, c.129 (C.40A:66-1 et al.), and the laws of this State and, in addition, with every provision in the inter-municipal agreement creating the authority on its part to be kept or performed;

g.The manner in which additional municipalities and rural electric cooperatives as authorized pursuant to section 4 of P.L.2015, c.129 (C.40A:66-4) may become parties to the inter-municipal agreement by amendment;

h.The manner in which members may withdraw from participation in the inter-municipal agreement, which shall include a defeasance of the member's pro-rata share of any bonds issued by the authority;

i.Provisions for the disposition, division, or distribution of any property or assets of the authority on dissolution;

j.The term of the inter-municipal agreement, which may be a definite period or until rescinded or terminated, and the method, if any, by which the inter-municipal agreement may be rescinded or terminated, but the inter-municipal agreement may not be rescinded or terminated so long as the authority has bonds outstanding, unless provision for full payment of the bonds, by escrow or otherwise, has been made pursuant to the terms of the bonds or the resolution, trust indenture, or security instrument securing the bonds; and

k.The terms for payment to the authority of funds for commodities to be procured and services to be rendered by the authority, including the authority to enter into purchase agreements between the members and the authority for the purchase of wholesale electric power and energy whereby the member is obligated to make payments or provide collateral in amounts which shall be sufficient to enable the authority to meet its expenses, interest, and principal payments, whether at maturity or upon sinking fund redemption, for its bonds, reasonable reserves for debt service, operation, and maintenance and renewals and replacements and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture, or other security instrument. The purchase agreements between the members and the authority may contain other terms and conditions as the authority and the members may determine, including provisions whereby a member is obligated to pay for electric power and energy irrespective of whether electric power and energy is produced or delivered to the member or whether any electric supply project contemplated by the agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the output of the electric supply project. The inter-municipal agreement may further provide that, if one or more of the members defaults in the payment of its obligations under a purchase agreement, the remaining members, which also have purchase agreements, shall be required to accept and pay for, and shall be entitled proportionately to use or otherwise dispose of, the power and energy to be purchased by the defaulting purchaser. For the purposes of this section, "purchase of electric power and energy" includes the purchase of any right to capacity, or interest in, any electric supply project.

L.2015, c.129, s.5.



Section 40A:66-6 - Construction Of Act.

40A:66-6 Construction of act.

6.Nothing in P.L.2015, c.129 (C.40A:66-1 et al.) shall be construed to restrict the right of a person to form a rural electric cooperative or a municipality to engage in functions authorized pursuant to R.S.40:62-12 et seq.

L.2015, c.129, s.6.



Section 40A:66-7 - Certain Interest In Contracts Prohibited.

40A:66-7 Certain interest in contracts prohibited.

7.A commissioner, officer, or employee of the municipal shared services energy authority shall not have or acquire any interest, direct or indirect, in any contract or proposed contract or property related to the provision of wholesale electric power, transmission, generation, materials, services, or supplies to be furnished, to or used by, the authority or any of its members.

L.2015, c.129, s.7.



Section 40A:66-8 - Municipal Shared Services Energy Authority To Be Public Body Politic And Corporate; Powers.

40A:66-8 Municipal shared services energy authority to be public body politic and corporate; powers.

8.The municipal shared services energy authority shall be a public body politic and corporate, established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare. The authority shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate but shall not have taxing power. The authority shall be a "contracting unit" for purposes of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), shall have perpetual succession, and, to meet the electric power or energy needs of its members, shall have the following powers:

a.To adopt and have a common seal and to alter the same at pleasure;

b.To sue and be sued;

c.To acquire, own, rent, hold, lease, as lessor or lessee, use and sell or otherwise dispose of, mortgage, pledge, or grant a security in, any real or personal property, commodity, or service or interest therein;

d.To hold or place collateral with a counterparty to a wholesale power supply contract and to account for value and use collateral as provided in the power supply contract, notwithstanding any other law or regulation to the contrary;

e.To plan, develop, acquire, construct, reconstruct, operate, manage, dispose of, participate in, maintain, repair, extend, or improve one or more electric supply projects within the corporate limits and franchise areas of the members, and act as agent, or designate one or more other persons participating in an electric supply project to act as its agent, in connection with the planning, acquisition, construction, operation, maintenance, repair, extension, or improvement of the electric supply project for generation, production, transmission, and provision to the members of the authority of electrical power and energy at wholesale, to meet the electric power or energy needs of the members, provided that the authority shall not sell electric power or energy at the retail level;

f.To enter into franchises, exchange, interchange, pooling, wheeling, or transmission agreements with any person, firm, entity, or public agency in order to purchase wholesale electric power and energy for the members, or to sell excess power and energy purchased or produced by the members' generation assets and not needed to serve the load within the corporate limits and franchise areas of the members, and to negotiate for, and buy fuels necessary for the production of electric power and energy within the corporate limits and franchise areas of the members, to develop bulk power and fuel supply programs, and to implement energy conservation measures within the corporate limits and franchise areas of the members as necessary or appropriate, to meet the electric power or energy needs of its members;

g.To negotiate and enter into power supply contracts pursuant to section 19 of P.L.2015, c.129 (C.40A:66-19) and to take actions as are necessary to remain in compliance with the terms of those contracts;

h.To make and execute additional contracts and other instruments necessary or convenient to the exercise of its powers;

i.To employ agents and employees;

j.To contract with any person, entity, or public agency within or outside the State of New Jersey for the construction of any electric supply project within the corporate limits and franchise area of its members or for the purchase, sale, or transmission of electric power and energy generated by any electric supply project located within the corporate limits and franchise area of its members, in whole or in part, for the benefit of its members, or for any interest or share therein, or any right to capacity thereof, on terms and for a period of time as its board shall determine, provided that the authority shall not enter into any contract that speculates in the energy markets and the authority shall not construct or contract for the construction of any electric supply project that, when added to the existing authority-owned or co-owned generation assets, will produce more than 105 percent of the power and energy requirements of the members;

k.To purchase and sell, exchange, or transmit electric power and energy at wholesale within and outside the State, consistent with federal law, in amounts as it shall determine to be necessary or appropriate to make the most effective use of its powers and to meet its responsibilities, to sell, exchange, or transmit excess electric power purchased or produced by electric generation facilities within the corporate limits and franchise areas of its members that is not needed to serve the load within those corporate limits and franchise areas;

l.To co-own an electric generating facility project initiated by any person and constructed outside the corporate limits and franchise area of the members, provided that: (1) the share of authority co-ownership shall be restricted to supply the electric and power needs of the members of the authority; and (2) when added to the aggregate of existing authority-owned or member-owned generation facilities together with co-ownership of facilities outside of the corporate limits and franchise areas of the members, the aggregate produces no more than 105 percent of the power and energy needs of the members;

m.To provide for and secure the payment of any bonds and the rights of the holders thereof, and to purchase, hold, and dispose of any bonds;

n.To accept gifts or grants of real or personal property, money, material, labor, or supplies solely for the purposes and exclusive use and benefit of the municipal shared services energy authority, and to make and perform those agreements and contracts as may be necessary or convenient in connection with the procuring, acceptance, or disposition of the gifts or grants;

o.To make and enforce by-laws or rules and regulations for the management and regulation of its business and affairs and for the use, maintenance, and operation of its properties and to amend its by-laws;

p.To do and perform any acts and things authorized by P.L.2015, c.129 (C.40A:66-1 et al.), through or by means of its own officers, agents, and employees, or by contract with any person;

q.To enter into any and all contracts, execute any and all instruments, and do and perform any and all things or acts necessary, convenient, or desirable for the purposes of the municipal shared services energy authority, or to carry out any power expressly authorized under P.L.2015, c.129 (C.40A:66-1 et al.);

r.To exercise powers which are granted to municipalities under R.S.40:62-12 et seq.;

s.To join organizations, including private or trade organizations, which the board of commissioners has deemed to be beneficial to the accomplishment of the authority's purposes;

t.To enter into a power supply contract, lease, operation contract, or contract for management of electric generation within the corporate limits and franchise areas of its members, or for the purchase of fuel for electric generation within the corporate limits and franchise areas of the members, to meet the electric power or energy needs of its members, for a term not to exceed 40 years; and

u.To invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in those obligations, securities, and other investments as the authority deems to be proper and as the members of the authority are authorized pursuant to law.

L.2015, c.129, s.8.



Section 40A:66-9 - Issuance Of Bonds.

40A:66-9 Issuance of bonds.

9. a. In order to meet the electric power needs of its members, the municipal shared services energy authority shall have the power to authorize or provide for the issuance of bonds pursuant to P.L.2015, c.129 (C.40A:66-1 et al.) for the purpose of raising funds to pay the cost of any part of an electric supply project, to fulfill the terms of a power supply contract, including any provision for collateral or related performance security measures, and to fund or refund any bonds.

b.The municipal shared services energy authority shall adopt a bond resolution which shall:

(1)describe in brief and general terms sufficient for reasonable identification the electric supply project or part thereof, to be constructed or acquired, or describe the bonds which are to be funded or refunded, if any;

(2)state the cost or estimated cost of the project, if any; and

(3)provide for the issuance of the bonds in accordance with sections 10 through 18 of P.L.2015, c.129 (C.40A:66-10 through C.40A:66-18).

L.2015, c.129, s.9.



Section 40A:66-10 - Powers Upon Adoption Of Bond Resolution.

40A:66-10 Powers upon adoption of bond resolution.

10.Upon adoption of a bond resolution, the municipal shared services energy authority shall have power to incur indebtedness, borrow money, and issue its bonds for the purpose of financing a project to meet the electric power needs of its members or of funding or refunding the bonds issued pursuant to P.L.2015, c.129 (C.40A:66-1 et al.). The bonds shall be authorized by the bond resolution and may be issued in one or more series and shall bear the date or dates, mature at a time or times not exceeding 40 years from the date thereof, bear interest at a rate or rates within a maximum rate as permitted by law, be in a denomination or denominations, be in a form, either coupon or registered, carry conversion or registration privileges, have a rank or priority, be executed in a manner, be payable from sources in a medium of payment at a place or places within or without the State, and be subject to the terms of redemption, with or without a premium, as the bond resolution may provide.

L.2015, c.129, s.10.



Section 40A:66-11 - Sale Of Bonds.

40A:66-11 Sale of bonds.

11.Bonds of the municipal shared services energy authority may be sold by the municipal shared services energy authority at public or private sale, and at a price or prices the municipal shared services energy authority shall determine subject to the provisions of the "Local Authorities Fiscal Control Law," P.L.1983, c. 313 (C.40A:5A-1 et seq.).

L.2015, c.129, s.11.



Section 40A:66-12 - Filing Of Copy Of Bond Resolution For Public Inspection, Publication.

40A:66-12 Filing of copy of bond resolution for public inspection, publication.

12.The municipal shared services energy authority may cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of the governing body of each member municipality, and may thereupon cause to be published, in a newspaper published or circulating in each member's community, a notice stating the fact and date of this adoption and the places where the bond resolution has been filed for public inspection, the date of the first publication of the notice, and that any action or proceeding in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements, or contract provided for by the bond resolution, shall be commenced within 20 days after the first publication of the notice. If the notice shall at any time be published and if no action or proceeding questioning the validity of the establishment of the municipal shared services energy authority or the validity or proper authorization of bonds provided for by the bond resolution referred to in the notice, or the validity of any covenants, agreements, or contract provided for by the bond resolution shall be commenced or instituted within 20 days after the first publication of the notice, then all residents and taxpayers and owners of property in each of the member municipalities, and all other persons whatsoever, shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity of the establishment of the municipal shared services energy authority, the validity or proper authorization of the bonds, or the validity of the covenants, agreements, or contracts, and the municipal shared services energy authority shall be conclusively deemed to have been validly established and to be authorized to transact business and exercise powers as an authority pursuant to P.L.2015, c.129 (C.40A:66-1 et al.), and the bonds, covenants, agreements, and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.2015, c.129, s.12.



Section 40A:66-13 - Bond, Obligation, Coupon Fully Negotiable.

40A:66-13 Bond, obligation, coupon fully negotiable.

13.The provisions of any law, rule, or regulation to the contrary notwithstanding, any bond or other obligation issued pursuant to P.L.2015, c.129 (C.40A:66-1 et al.) shall be fully negotiable for the purposes of the negotiable instruments law under Title 12A of the New Jersey Statutes, and each holder or owner of a bond or other obligation, or of any coupon appurtenant thereto, by accepting the bond or coupon shall be conclusively deemed to have agreed that the bond, obligation, or coupon is and shall be fully negotiable for the purposes of the negotiable instruments law under Title 12A of the New Jersey Statutes.

L.2015, c.129, s.13.



Section 40A:66-14 - No Liability For Bonds, Obligations, Certain.

40A:66-14 No liability for bonds, obligations, certain.

14.Neither the members of the municipal shared services energy authority nor any person executing bonds issued pursuant to P.L.2015, c.129 (C.40A:66-1 et al.) shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to P.L.2015, c.129 (C.40A:66-1 et al.) shall not be in any way a debt or liability of the State, and bonds or other obligations issued by the municipal shared services energy authority pursuant to P.L.2015, c.129 (C.40A:66-1 et al.) shall not be in any way a debt or liability of the State, of any local unit, of any county, or of any municipality, except for member municipalities guaranteeing the bonds in accordance with the provisions of section 18 of P.L.2015, c.129 (C.40A:66-18), and shall not create or constitute any indebtedness, liability, or obligation of the State of any local unit, of any county, or of any municipality, either legal, moral, or otherwise, and nothing in P.L.2015, c.129 (C.40A:66-1 et al.) shall be construed to authorize the municipal shared services energy authority to incur any indebtedness on behalf of, or in any way, to obligate the State or any county or municipality.

L.2015, c.129, s.14.



Section 40A:66-16 - Trustee To Represent Bond Holders; Powers.

40A:66-16 Trustee to represent bond holders; powers.

16. a. If the bond resolution of the municipal shared services energy authority authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of the series shall be entitled to the benefits of this section, then, in the event that there shall be a default in the payment of the principal of, or interest on, any bonds of the series after the bonds shall become due, whether at maturity or upon call for redemption, and the default shall continue for a period of 30 days, or in the event that the municipal shared services energy authority shall fail or refuse to comply with the provisions of P.L.2015, c.129 (C.40A:66-1 et al.) or shall fail or refuse to carry out and perform the terms of any contract with the holders of those bonds, and that failure or refusal shall continue for a period of 30 days after written notice to the municipal shared services energy authority of its existence and nature, the holders of 25 percent in aggregate principal amount of the bonds and the series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of the series for the purposes provided in this section.

b.The trustee, appointed pursuant to subsection a. of this section, may and upon written request of the holders of 25 percent in aggregate principal amount of the bonds of the series then outstanding shall, in the trustee's or its own name:

(1)by any action, writ, proceeding in lieu of prerogative writ, or other proceeding, enforce all rights of the holders of the bonds, including the right to require the municipal shared services energy authority to charge and collect service charges adequate to carry out any contract as to, or pledge of, system revenues, and to require the municipal shared services energy authority to carry out and perform the terms of any contract with the holders of the bonds or its duties under P.L.2015, c.129 (C.40A:66-1 et al.);

(2)bring an action upon all or any part of the bonds or interest coupons or claims appurtenant thereto;

(3)by action, require the municipal shared services energy authority to account as if it were the trustee of an express trust for the holders of the bonds;

(4)by action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds; and

(5)declare all the bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the municipal shared services energy authority and, if all defaults shall be made good, then with the consent of the holders of 25 percent of the principal amount of the bonds then outstanding, annul the declaration and its consequences.

c.The trustee shall, in addition to the powers set forth in subsections a. and b. of this section, possess all of the powers necessary for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of the series in the enforcement and protection of their rights.

d.In any action or proceeding by the trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to P.L.2015, c.129 (C.40A:66-1 et al.), shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any service charges and system revenues of the municipal shared services energy authority pledged for the payment or security of bonds of the series.

L.2015, c.129, s.16.



Section 40A:66-17 - Appointment Of Receiver.

40A:66-17 Appointment of receiver.

17.If the bond resolution of the municipal shared services energy authority authorizing or providing for the issuance of a series of its bonds shall provide that the holders of the bonds of the series shall be entitled to the benefits of section 15 of P.L.2015, c.129 (C.40A:66-15), and shall further provide that any trustee appointed pursuant to that section or having the powers of a trustee shall have the powers provided by this section, then the trustee, whether or not all of the bonds of the series have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the assets of the authority, and the receiver may enter upon and take possession of the assets of the authority and, subject to any pledge or contract with the holders of the bonds, shall take possession of all monies and other property derived from or applicable to the acquisition, construction, operation, maintenance, or reconstruction of the assets of the authority, and proceed with the acquisition, construction, operation, maintenance, or reconstruction which the municipal shared services energy authority is under any obligation to do, and operate, maintain, and reconstruct the utility system and fix, charge, collect, enforce, and receive the service charges and all system revenues thereafter arising subject to any pledge thereof or contract with the holders of the bonds relating thereto and perform the public duties and carry out the contracts and obligations of the municipal shared services energy authority in the same manner as the municipal shared services energy authority itself might do, and under the direction of the court.

L.2015, c.129, s.17.



Section 40A:66-18 - Guaranty Of Bonds.

40A:66-18 Guaranty of bonds.

18.For the purpose of aiding the municipal shared services energy authority in the planning, undertaking, acquisition, construction, financing, or operation of any electric supply project authorized pursuant to P.L.2015, c.129 (C.40A:66-1 et al.), a member municipality may, by ordinance of its governing body, in the manner provided for adoption of a bond ordinance as provided in the "Local Bond Law," N.J.S.40A:2-1 et seq. and with or without consideration and upon those terms and conditions as may be agreed to by and between the member municipality and the authority, unconditionally guaranty the punctual payment of the principal of, and interest on, all or a portion of any bonds of the authority. Any guaranty of the bonds of the authority made pursuant to this section shall be evidenced by endorsement thereof on the bonds, executed in the name of the member municipality and on its behalf by the officer thereof as may be designated in the ordinance authorizing the guaranty, and the municipality shall be obligated to pay the principal of, and interest on, the bonds in the same manner and extent as in the case of bonds issued by it. Any ordinance authorizing the guaranty shall be treated as a security agreement and shall be subject to the provisions of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.). Any guaranty of bonds of the authority may be made, and any ordinance authorizing the guaranty may be adopted, notwithstanding any statutory debt or other limitations, including particularly any limitation or requirement under or pursuant to the "Local Bond Law," N.J.S.40A:2-1 et seq., but the principal amount of the bonds so guaranteed, shall, after their issuance, be included in the gross debt of the member municipality for the purpose of determining the indebtedness of the municipality under or pursuant to the "Local Bond Law," N.J.S.40A:2-1 et seq. The principal amount of the bonds guaranteed and included in gross debt shall be deducted and declared to be a deduction from gross debt under the "Local Bond Law," N.J.S.40A:2-1 et seq.:

a.after the issuance of the bonds until the end of the fiscal year beginning next after the completion of acquisition or construction of the facility to be financed from the proceeds of the bonds; and

b.in any annual debt statement filed pursuant to the "Local Bond Law," N.J.S.40A:2-1 et seq. as of the end of the fiscal year or any subsequent fiscal year if the revenues or other receipts or monies of the authority in that year are sufficient to pay its expenses of operation and maintenance in the year, and all amounts payable in the year on account of the principal of, and interest on, all guaranteed bonds, and all bonds of the authority issued under P.L.2015, c.129 (C.40A:66-1 et al.).

L.2015, c.129, s.18.



Section 40A:66-19 - Wholesale Power Supply Contract.

40A:66-19 Wholesale power supply contract.

19. a. The municipal shared services energy authority may enter into a wholesale power supply contract with any person to meet the electric power or energy needs of its members, for the purchase or sale of electric power or energy, or both, and for the wholesale sale of any excess electric power or energy. A power supply contract shall be for a term not to exceed 40 years and shall provide for payment to or from the authority of funds for commodities to be procured, and services to be rendered by or to the authority. The authority may enter into a power supply contract with persons for the purchase or sale of electric power and energy, or both, whereby the purchaser is obligated to make payments in amounts which shall be sufficient to enable the authority to meet its expenses, interest, and principal payments, whether at maturity or upon sinking fund redemption, for its bonds, reasonable reserves for debt service, operation and maintenance, renewals and replacements, and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture, or other security instrument. A power supply contract may contain other terms and conditions as the municipal shared services energy authority and the purchasers may determine, including provisions whereby the purchaser is obligated to pay for electric power irrespective of whether energy is produced or delivered to the purchaser, or whether any electric supply project contemplated by the power supply contract is completed, operable, or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the output of the electric supply project. The power supply contract may provide that if one or more of the purchasers defaults in the payment of its obligations under the power supply contract, the remaining purchasers which also have a power supply contract shall be required to accept and pay for the electric power and energy to be purchased by the defaulting purchaser, and shall be entitled proportionately to use or otherwise dispose of the electric power and energy to be purchased by the defaulting purchaser. For purposes of this subsection, the term "purchase or sale of electric power and energy" includes the purchase of any right to capacity of, or interest in, any electric supply project located within the corporate limits and franchise areas of the members.

b.The obligations of a member municipality under a power supply contract with the authority, or arising out of the default by any other member with respect to a power supply contract, shall not be construed to constitute a debt of the municipality. To the extent provided in the power supply contract, these obligations shall constitute special obligations of the municipality, payable solely from the revenues and other monies derived by the municipality from its municipal electric utility and shall be treated as expenses of operating a municipal electric utility.

c.The power supply contract may also provide for payments in the form of collateral, contributions to defray the cost of any purpose set forth in the contract, and as advances for a purpose subject to repayment by the municipal shared services energy authority.

d.A power supply contract may be for a term covering the life of an electric supply project, for the anticipated output period of the electric supply project, or for any other term not exceeding 40 years.

L.2015, c.129, s.19.



Section 40A:66-20 - Compliance.

40A:66-20 Compliance.

20.The authority formed pursuant to P.L.2015, c.129 (C.40A:66-1 et al.) shall comply with the provisions of P.L.2015, c.129 (C.40A:66-1 et al.) and all applicable federal and State laws. Nothing in P.L.2015, c.129 (C.40A:66-1 et al.) shall be construed to require regulation of an authority or its members as an electric public utility as defined under R.S.48:2-13. Wholesale sales and purchases by the authority shall not subject the authority or its members to the jurisdiction of the Board of Public Utilities as a public utility pursuant to Title 48 of the Revised Statutes. A municipality that is a member of the authority shall continue to be subject to all laws of the State.

L.2015, c.129, s.20.



Section 40A:66-21 - Exemption From Levy, Sale.

40A:66-21 Exemption from levy, sale.

21.All property of the authority within the corporate limits and franchise areas of the members shall be exempt from levy and sale by virtue of an execution of a court of competent jurisdiction and no execution or other judicial process shall issue against the authority nor shall any judgment against the authority be a charge or lien upon its property, provided, however, that nothing in this section shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the authority on its system, revenues, or other monies.

L.2015, c.129, s.21.



Section 40A:66-22 - Investment Of Funds.

40A:66-22 Investment of funds.

22.Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions of public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries, may legally invest any sinking funds, monies, or other funds belonging to them or within their control, in any bonds of the authority, and the bonds shall be authorized security for any and all public deposits.

L.2015, c.129, s.22.



Section 40A:66-23 - Public Property; Tax Exemption.

40A:66-23 Public property; tax exemption.

23.Every electric supply project or facility within the corporate limits and franchise areas of the members that is owned by the authority, including any pro rata share of any property within the corporate limits and franchise areas of the members that is owned by the authority in conjunction with any other person or public agency and used in connection with the generation, transmission, and production of electric power and energy, and all other property of the authority within the corporate limits and franchise areas of the members, is hereby declared to be public property and devoted to an essential public and governmental function and purpose, and the property within the corporate limits and franchise areas of the members, the authority and its income shall be exempt from all taxes and special assessments of the State or any subdivision of the State. All bonds of the authority are hereby declared to be issued by a political subdivision of the State and for an essential public and governmental purpose and to be a public instrumentality in the bonds, and the interest thereon and the income therefrom and all service charges, funds, revenues, and other monies pledged or available to pay or secure the payment of the bonds, or interest thereon, shall at all times be exempt from taxation except for transfer, inheritance and estate taxes, and taxes on transfers by or in contemplation of death.

L.2015, c.129, s.23.



Section 40A:66-24 - Pledge, Covenant With Bond Holders.

40A:66-24 Pledge, covenant with bond holders.

24.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to a bond resolution of the authority, that the State will not limit or alter the rights hereby vested in the municipal shared services energy authority to acquire, construct, operate, and participate in one or more electric supply projects and facilities for the generation, production, and transmission of electric power and energy at wholesale, to fix, establish, charge, and collect charges, fees, and payments, and to fulfill the terms of any agreement made with the holders of the bonds or other obligations, will not in any way impair the rights or remedies of these holders, and will not modify in any way the exemptions from taxation provided for in P.L.2015, c.129 (C.40A:66-1 et al.) until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of these holders, are fully met and discharged.

L.2015, c.129, s.24.



Section 40A:66-25 - Payment Of Funds To Authority.

40A:66-25 Payment of funds to authority.

25.All banks, bankers, trust companies, savings banks, investment companies, and other persons carrying on a banking business are hereby authorized to give to the municipal shared services energy authority a good and sufficient undertaking with those sureties as shall be approved by the authority to the effect that the bank or banking institution shall faithfully keep and pay over to the order of or upon the warrant of the authority or its authorized agent, all funds as may be deposited with it by the authority and agreed interest thereon, at times or upon demands as may be agreed with the authority or in lieu of these sureties, deposit with the authority or its agent or any trustee therefor or for the holders of any bonds, as collateral, the securities as the authority may approve. The deposits of the authority may be evidenced or secured by a depository collateral agreement in a form and upon terms and conditions as may be agreed upon by the authority and the bank or banking institution.

L.2015, c.129, s.25.



Section 40A:66-26 - Annual Audit.

40A:66-26 Annual audit.

26.The municipal shared services energy authority shall cause an annual audit of its accounts to be made, and for this purpose shall employ a certified public accountant licensed pursuant to the laws of the State. The audit shall be completed and filed with the authority within four months after the close of its fiscal year and a certified duplicate thereof shall be filed with the Director of the Division of Local Government Services in the Department of Community Affairs within five days after the original report is filed with the authority.

L.2015, c.129, s.26.



Section 40A:66-27 - Filing Of Copy Of Bond Resolution.

40A:66-27 Filing of copy of bond resolution.

27.The municipal shared services energy authority shall file a copy of each bond resolution adopted by it with the Director of the Division of Local Government Services in the Department of Community Affairs, together with a summary of the dates, amounts, maturities, and interest rates of all bonds issued pursuant thereto.

L.2015, c.129, s.27.



Section 40A:66-28 - Certain Municipal Powers Unaffected.

40A:66-28 Certain municipal powers unaffected.

30.The powers granted under P.L.2015, c.129 (C.40A:66-1 et al.) shall not limit the powers of a municipality to enter into a shared service agreement or contract, or to establish a separate legal entity pursuant to State law or otherwise to carry out their powers under applicable statutory provisions, nor shall the powers granted under P.L.2015, c.129 (C.40A:66-1 et al.) limit the powers reserved to a municipality by State law.

L.2015, c.129, s.30.






Title 41 - Oaths And Affidavits

Section 41:1-1 - Oath Of Allegiance; Form

41:1-1. Oath of allegiance; form
Every person who is or shall be required by law to give assurance of fidelity and attachment to the Government of this State shall take the following oath of allegiance:

"I, , do solemnly swear (or affirm) that I will support the Constitution of the United States and the Constitution of the State of New Jersey, and that I will bear true faith and allegiance to the same and to the Governments established in the United States and in this State, under the authority of the people So help me God."

Amended by L.1949, c. 21, p. 67, s. 1, eff. April 12, 1949; L.1971, c. 217, s. 6.



Section 41:1-2 - Persons Required To Take Oath Of Allegiance

41:1-2. Persons required to take oath of allegiance
The governor for the time being of this state, and every person who shall be appointed or elected to any office, legislative, executive or judicial, under the authority of this state, or to any office in the militia thereof, and every counselor, solicitor and attorney at law, shall, before he enters upon the execution of his trust, office or duty, take and subscribe the oath of allegiance prescribed by section 41:1-1 of this title.



Section 41:1-3 - Oath Of Allegiance; Persons Required To Take; Form

41:1-3. Oath of allegiance; persons required to take; form
Every person who shall be elected, or appointed to any public office in this State or in any county, municipality or special district other than a municipality therein, or in any department, board, commission, agency or instrumentality of any thereof, and is required to take and subscribe an oath of office shall, before he enters upon the execution of his said office take and subscribe the oath of allegiance set forth in R.S. 41:1-1 and, in addition, (a) any specially prescribed official oath, or (b) if no text is specially prescribed for such oath of office, the following official oath of office:

"I, do solemnly swear (or affirm) that I will faithfully, impartially and justly perform all the duties of the office of according to the best of my ability. So help me God."

Amended by L.1949, c. 22, p. 68, s. 1; L.1962, c. 202, s. 1, eff. Dec. 18, 1962; L.1971, c. 217, s. 7.



Section 41:1-4 - Oath Taken With Hand On Instead Of Kissing Scriptures

41:1-4. Oath taken with hand on instead of kissing scriptures
It shall not be necessary to the solemnity or obligation of an oath administered in any court of justice or any legal proceeding, civil or criminal, in this state, for the person taking the oath to kiss the holy scriptures, but the taking of such oath, while the hand shall be held upon the book, shall answer all the purposes and requirements of the law, any usage or custom to the contrary heretofore notwithstanding. If any persons so sworn shall swear falsely they shall be guilty of perjury as though the book had been kissed.



Section 41:1-5 - Swearing With Uplifted Hand Instead Of Kissing And Touching Book; When Authorized

41:1-5. Swearing with uplifted hand instead of kissing and touching book; when authorized
Every person who shall be permitted or required to take an oath in any case, where, by law, an oath is allowed or required, may take the same with the ceremony of lifting up the hand and swearing by the ever-living God, instead of that of touching and kissing the book of the gospels; and every person who is or shall be empowered and required to tender and administer an oath in the usual form, shall be and is empowered and required, on request of the party to be sworn, to administer the same in the manner herein prescribed.

An oath, which shall be administered and taken agreeably to the mode prescribed in this section shall be as good and effectual as if the same had been administered and taken in the usual form of laying the hand on and kissing the gospels.



Section 41:1-6 - Affirmations And Declarations; When Authorized; Forms; Legal Effect

41:1-6. Affirmations and declarations; when authorized; forms; legal effect
Every person, permitted or required to take an oath in any case, where, by law, an oath is allowed or required, and who shall allege that he is conscientiously scrupulous of taking an oath, shall, instead of an oath, be permitted to make solemn affirmation or declaration in one of the following forms, to wit:

"I, , do solemnly, sincerely and truly declare and affirm" : or,

"I, , do declare, in the presence of Almighty God, the witness of the truth of what I say" :

Either of which forms shall be as good and effectual in law, as an oath taken in the usual form. In the affirmation or declaration, the words "so help me God" , at the close of the usual oath, shall be omitted.

Every person empowered and required to tender and administer an oath in the usual form, is empowered and required to tender and administer the affirmation or declaration prescribed by this section, when requested so to do by any such scrupulous person.



Section 41:1-7 - Seal Not Necessary To Validity Of Oath Or Affidavit

41:1-7. Seal not necessary to validity of oath or affidavit
It shall not be necessary to the validity or sufficiency of any oath, affirmation or affidavit, made or taken before any of the persons named in section 41:2-1 of this title, that the same shall be certified under the official seal of the officer before whom made.



Section 41:2-1 - Officials Authorized To Take Oaths.

41:2-1 Officials authorized to take oaths.

41:2-1. All oaths, affirmations and affidavits required to be made or taken by law of this State, or necessary or proper to be made, taken or used in any court of this State, or for any lawful purpose whatever, may be made and taken before any one of the following officers:

The Chief Justice of the Supreme Court or any of the justices or judges of courts of record of this State;

Masters of the Superior Court;

Municipal judges;

Mayors or aldermen of cities, towns or boroughs or commissioners of commission governed municipalities;

Surrogates, registers of deeds and mortgages, county clerks and their deputies;

Municipal clerks and clerks of boards of chosen freeholders;

Sheriffs of any county;

Members of boards of chosen freeholders;

Clerks of all courts;

Notaries public;

Commissioners of deeds;

Members of the State Legislature;

Attorneys-at-law and counsellors-at-law of this State;

Certified court reporters, as defined in section 10 of P.L.1940, c.175 (C.45:15B-10).

This section shall not apply to official oaths required to be made or taken by any of the officers of this State, nor to oaths or affidavits required to be made and taken in open court.

Amended 1951, c.302, s.1; 1953, c.39, s.1; 1953, c.428, s.3; 1964, c.165, s.1; 1968, c.169; 1970, c.182; 1983, c.495; 1986, c.124; 2007, c.73.



Section 41:2-2 - Oaths To Witnesses In Examinations Before Legislature Or Committees; Perjury

41:2-2. Oaths to witnesses in examinations before legislature or committees; perjury
The president of the senate, the speaker of the general assembly and the chairman of a committee of the whole, or of any select or standing committee of either house of the legislature, are respectively empowered to administer oaths and affirmations to witnesses, in any matter or case under their examination; and any person who shall willfully or corruptly swear or affirm falsely touching any matter or thing material to the point in question, whereto he shall be thus examined shall be deemed guilty of perjury and punished accordingly.



Section 41:2-3 - Oaths Administered By Notaries Public In Financial Institution Matters.

41:2-3 Oaths administered by notaries public in financial institution matters.

41:2-3. Oaths administered by notaries public in financial institution matters.

a.A notary public who is a stockholder, director, officer, employee or agent of a financial institution or other corporation may administer an oath to any other stockholder, director, officer, employee or agent of the corporation.

b.A notary public employed by a financial institution may follow directions or policies of the employer which provide that during the hours of the notary public's employment by the financial institution the notary public shall not administer oaths except in the course of the business of the employer.

As used in this section, "financial institution" means a State or federally chartered bank, savings bank, savings and loan association or credit union.

Amended 1997, c.340.



Section 41:2-3.1 - County Detectives And Investigators May Administer Oaths

41:2-3.1. County detectives and investigators may administer oaths
County detectives and investigators attached to the office of the county prosecutor in the several counties of this State are hereby authorized and empowered to administer oaths; provided, however, that such oaths are administered only in relation to a matter involving a violation or an attempted violation of the criminal laws of this State.

L.1939, c. 276, p. 697, s. 1. Amended by L.1953, c. 39, p. 753, s. 2, eff. March 19, 1953.



Section 41:2-3.2 - State Investigators Of Division Of Criminal Justice; Administration Of Oaths

41:2-3.2. State investigators of division of criminal justice; administration of oaths
State investigators attached to the Division of Criminal Justice may administer oaths, if the oaths are administered only in relation to a matter involving a violation or an attempted violation of the criminal laws of this State.

L.1982, c. 221, s. 1, eff. Dec. 30, 1982.



Section 41:2-4 - Duty To Administer Oath Of Allegiance

41:2-4. Duty to administer oath of allegiance
Any court of judicature or any commissioned officer of the United Army, Navy or Marine Corps shall administer the oath of allegiance to such person as shall be by law required to take the same in such court; provided, that when said oath of allegiance shall be taken before a commissioned officer there shall be a recital that he is such commissioned officer including a recital of his rank and official designation as such and that the person taking such oath is in the military or naval service of the United States.

Amended by L.1944, c. 59, p. 118, s. 1, eff. April 4, 1944.



Section 41:2-5 - Oath Of Allegiance When Official Oath Required; Recital Where Taken Before Commissioned Officer

41:2-5. Oath of allegiance when official oath required; recital where taken before commissioned officer
It shall be lawful for every court, body corporate, judge, magistrate, any commissioned officer of the United States Army, Navy or Marine Corps or other person, before whom it is or shall be incumbent for any person, elected or appointed to office, to take his official oath, to administer at the same time the oath of allegiance to such person, if he is or shall be required by law to take the same; provided, that when said official oath shall be taken before a commissioned officer there shall be a recital that he is such commissioned officer including a recital of his rank and official designation as such and that the person taking such oath is in the military or naval service of the United States.

Amended by L.1944, c. 59, p. 119, s. 2; L.1953, c. 39, p. 753, s. 3, eff. March 19, 1953.



Section 41:2-6 - Oath Of Allegiance When Official Oath Not Required

41:2-6. Oath of allegiance when official oath not required
Except as otherwise provided, where the oath of allegiance is or shall be required by law, without any official or other oath, the same may be administered by any justice, judge or magistrate of any court of this State, who shall administer the oath of allegiance to any person who shall apply to take the same.

Amended by L.1953, c. 39, p. 753, s. 4, eff. March 19, 1953.



Section 41:2-7 - Oath Of Office And Of Allegiance Of Governor

41:2-7. Oath of office and of allegiance of governor
The Chief Justice, or any associate justice of the Supreme Court, or any member of the Senate, shall be and is hereby authorized to administer the oaths of office and allegiance to the Governor, elect or acting, which oaths, if the Legislature be in session, shall be administered in the presence of the Senate and General Assembly at such place as they may designate.

Amended by L.1953, c. 39, p. 753, s. 5, eff. March 19, 1953.



Section 41:2-8 - Oath Of Allegiance Of Legislators

41:2-8. Oath of allegiance of legislators
Any member of the senate or of the general assembly may administer the oath of allegiance to his fellow members of the same house.



Section 41:2-10 - Oaths Of Office; Administration

41:2-10. Oaths of office; administration
41:2-10. The Chief Justice of the Supreme Court, any associate justice thereof, any judge of the Superior Court or judge of the tax court may administer the oaths of office and of allegiance to any person appointed to the office of Clerk of the Supreme Court, Clerk of the Superior Court, Secretary of State or Attorney General, and the aforesaid justices and judges and the Governor and members of the Legislature may administer the oaths of office and of allegiance to any person elected or appointed to any other elective or appointive office as to which no other provision is made by law.

Amended 1953,c.39,s.6; 1983,c.408; 1988,c.80,s.1; 1991,c.365.



Section 41:2-11 - Oaths Of Office And Of Allegiance; Recital Where Taken Before Commissioned Officer

41:2-11. Oaths of office and of allegiance; recital where taken before commissioned officer
The county clerk of each county or any commissioned officer of the United States Army, Navy or Marine Corps may administer the oath of office and allegiance to every person chosen or appointed as a coroner in or for said county; provided, that when said oaths of office and allegiance have been administered by a commissioned officer there shall be a recital that he is such commissioned officer including a recital of his rank and official designation as such and that the person taking such oath is in the military or naval service of the United States.

Amended by L.1944, c. 59, p. 119, s. 3; L.1948, c. 145, p. 872, s. 1; L.1953, c. 39, p. 754, s. 7, eff. March 19, 1953.



Section 41:2-12 - Enrollment By County Clerk Of Names Of Persons Taking Oaths Before Him

41:2-12. Enrollment by county clerk of names of persons taking oaths before him
The county clerk shall enroll the name of every person to whom he shall administer the oaths mentioned in section 41:2-11 of this Title, together with the time of administering the same, to be by him filed in his office, and shall transmit, within twenty days after administering such oath, a copy of the enrollment to the Secretary of State to be by him filed in his office.

Amended by L.1953, c. 39, p. 754, s. 8, eff. March 19, 1953.



Section 41:2-13 - Judge To Act In Absence Of County Clerk

41:2-13. Judge to act in absence of county clerk
41:2-13. If the county clerk be absent, removed or dead, then any judge of the Superior Court may administer the oaths of office and allegiance to the persons, or any of them, required to take the same in and by section 41:2-11 of this Title. The judge shall report the name of the person to whom said oaths were administered, and the date thereof, to the said clerk or his successor, who shall enroll the same and transmit a copy of such enrollment to the Secretary of State, as is directed by section 41:2-12 of this Title.

Amended 1953,c.39,s.9; 1991,c.91,s.406.



Section 41:2-14 - Oaths Of Office Of Notaries, Etc.

41:2-14. Oaths of office of notaries, etc.
41:2-14. In case of the absence, removal, death, or any other disability of the county clerk of any county, any judge of the Superior Court may administer the oaths of office and allegiance to commissioners of deeds, notaries public or other persons required to take the same before such clerk, and any official's oath so administered shall be as effectual in law as if taken in the manner prescribed by law.

Amended 1953,c.39,s.10; 1991,c.91,s.407.



Section 41:2-15 - Oath Of Office And Of Allegiance Of County Clerk

41:2-15. Oath of office and of allegiance of county clerk
41:2-15. Any judge of the Superior Court or any commissioned officer of the United States Army, Navy or Marine Corps may administer the oaths of office and allegiance to the person who shall be elected or appointed county clerk; and the clerk shall thereupon enroll his own name and the time of his being sworn into office, and transmit a copy of such enrollment to the Secretary of State to be by him filed in his office; provided, that when said oaths of office and allegiance have been administered by a commissioned officer there shall be a recital that he is such commissioned officer including a recital of his rank and official designation as such and that the person taking such oath is in the military or naval service of the United States.

Amended 1944,c.59,s.4; 1953,c.39,s.11; 1991,c.91,s.408.



Section 41:2-17 - Officers Authorized To Administer Or Take; Jurat; Certificate

41:2-17. Officers authorized to administer or take; jurat; certificate
Any oath, affirmation or affidavit required or authorized to be taken in any suit or legal proceeding in this state, or for any lawful purpose whatever, except official oaths and depositions required to be taken upon notice, when taken out of this state, may be taken before any notary public of the state, territory, nation, kingdom or country in which the same shall be taken, or before any officer who may be authorized by the laws of this state to take the acknowledgment of deeds in such state, territory, nation, kingdom or country; and a recital that he is such notary or officer in the jurat or certificate of such oath, affirmation or affidavit, and his official designation annexed to his signature, and attested under his official seal, shall be sufficient proof that the person before whom the same is taken is such notary or officer. When, however, any other certificate is required by law to be annexed to the certificate of such officer, other than a notary public, for the recording of a deed acknowledged before him, a like certificate shall be annexed to his certificate of the taking of such oath.



Section 41:2-18 - President Of Council, Vice President, Or President Pro Tem., Of Proprietors May Administer Oaths

41:2-18. President of council, vice president, or president pro tem., of proprietors may administer oaths
The president of the council of proprietors of West Jersey, or, in his absence, the vice president or president pro tempore, may administer oaths or affirmations to witnesses, touching any dispute or controversy that may come before said council for their adjudications.



Section 41:2-19 - Deputy Surveyors To Take Depositions, Etc.

41:2-19. Deputy surveyors to take depositions, etc.
Deputy surveyors of the western division of New Jersey may take depositions or affirmations of citations being duly served, as also, in relation to corner lines and boundaries of land, wherein they are called to survey or resurvey, which depositions or affirmations they are hereby authorized to administer.



Section 41:2-20 - Effect Of Oaths Administered Under Sections 41:2-18 Or 41:2-19

41:2-20. Effect of oaths administered under sections 41:2-18 or 41:2-19
All oaths and affirmations authorized to be administered by either section 41:2-18 or 41:2-19 of this title shall have the same force and effect as if they had been taken before a justice of the peace of the proper county. The officer administering any such oath or affirmation shall cause the name of the witness and the purpose for which he was sworn or affirmed to be entered on the journals of the council of proprietors.



Section 41:2A-1 - Judicial Officers

41:2A-1. Judicial officers
The Chief Justice and each Associate Justice of the Supreme Court, each judge of the Superior Court and each judge of the tax court, before entering upon the duties of his office, shall take and subscribe the oath of allegiance prescribed by R. S. 41:1-1, and the oath of office required to be taken by judicial officers.

L. 1948, c. 335, s. 1;amended 1951,c.350; 1971,c.217,s.8; 1981,c.428,s.1; 1988,c.80,s.2.



Section 41:2A-3 - Administration By Judges

41:2A-3. Administration by judges
Any justice of the Supreme Court may administer the oath to a person appointed Chief Justice of the Supreme Court or Associate Justice of the Supreme Court, and any justice of the Supreme Court, judge of the Superior Court or judge of the tax court may administer the oath to a person appointed a judge of the Superior Court or judge of the tax court. Any judge of the Superior Court or judge of the tax court may administer the oath to a person appointed a judge of a municipal court and any surrogate, deputy surrogate or special deputy surrogate.

L. 1948, c. 335, s. 3; amended 1953,c.39,s.14; 1981,c.428,s.2; 1988,c.80,s.3.



Section 41:2A-4 - Subscription, Filing

41:2A-4. Subscription, filing
The oaths shall also be subscribed by the judicial officer taking the oaths and, if the judicial officer is a Supreme Court Justice, judge of the Superior Court or judge of the tax court, shall be filed in the office of the Secretary of State.

L. 1948, c. 335, s. 4; amended 1981,c.428,s.3; 1988,c.80,s.4.



Section 41:2A-5 - Repeal

41:2A-5. Repeal
Section 41:2-9 of the Revised Statutes is repealed.

L.1948, c. 335, p. 1321, s. 5.



Section 41:2A-6 - Form Of Oath

41:2A-6. Form of oath
The Chief Justice, the Associate Justices of the Supreme Court, the judges of the Superior Court, the judges of the tax court, the judges of the municipal courts and the surrogates, deputy surrogates and special deputy surrogates shall, before entering upon the execution of their respective offices, take and subscribe the following oath:

"I..........................................., do solemnly swear that I will support the Constitution of this State and the Constitution of the United States, and will perform the duties of my office, faithfully, impartially and justly, to the best of my ability. So help me God."

L. 1951, c. 351, s. 1; amended 1981,c.428,s.4; 1988,c.80,s.5.



Section 41:3-1 - False Swearing, Affirmation Of Declaration; Perjury

41:3-1. False swearing, affirmation of declaration; perjury
If any person shall willfully and corruptly swear, affirm or declare falsely, in or by any oath, affirmation, declaration or affidavit, required to be made or taken by any statute of this state, or necessary or proper to be made, taken or used in any court of this state, or for any lawful purpose whatever, such person shall be deemed guilty of perjury and punished accordingly.



Section 41:3-2 - Subornation Of Oaths, Affirmations Or Affidavits Made Or Taken Out Of State

41:3-2. Subornation of oaths, affirmations or affidavits made or taken out of state
If any oath, affirmation or affidavit made or taken under authority of section 41:2-17 of this title, or any material part thereof, shall be untrue, any person who shall use or offer the same for any purpose whatever, knowing the same to be untrue, shall be guilty of a high misdemeanor, and shall upon conviction thereof suffer the same punishment as if convicted of subornation of perjury, and shall be subject to the same disabilities.






Title 42 - Partnerships And Partnership Associations

Section 42:1A-1 - Short Title

42:1A-1. Short title

1.Sections 1 through 56 and 59 of this act shall be known and may be cited as the "Uniform Partnership Act (1996)."

L.2000,c.161,s.1.



Section 42:1A-2 - Definitions Relative To Partnerships

42:1A-2. Definitions relative to partnerships

2.As used in this act:

"Business" includes every trade, occupation, and profession.

"Debtor in bankruptcy" means a person who is the subject of:

(1) an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(2) a comparable order under federal, state, or foreign law governing insolvency.

"Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.

"Foreign limited liability partnership" means a partnership that:

(1) is formed under laws other than the laws of this State; and

(2) has the status of a limited liability partnership under those laws.

"Limited liability partnership" means a partnership that has filed a statement of qualification under section 47 of this act and does not have a similar statement in effect in any other jurisdiction.

"Partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under section 10 of this act, predecessor law, or comparable law of another jurisdiction.

"Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

"Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

"Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited partnerships, limited liability company, or other limited liability entity, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

"State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

"Statement" means a statement of partnership authority under section 15, a statement of denial under section 16, a statement of dissociation under section 37, a statement of dissolution under section 43, a statement of qualification under section 47 of this act, or a statement of foreign qualification under section 51 of this act, or an amendment or cancellation of any of the foregoing.

"Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

L.2000,c.161,s.2.



Section 42:1A-3 - Explanation Of Knowledge, Notice; Giving, Receiving Notice

42:1A-3. Explanation of knowledge, notice; giving, receiving notice

3. a. A person knows a fact if the person has actual knowledge of it.

b.A person has notice of a fact if the person:

(1) knows of it;

(2) has received a notification of it; or

(3) has reason to know it exists from all of the facts known to the person at the time in question.

c.A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

d.A person receives a notification when the notification:

(1) comes to the person's attention; or

(2) is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

e.Except as otherwise provided in subsection f. of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if that person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

f.A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of, a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

L.2000,c.161,s.3.



Section 42:1A-4 - Agreement Governing Partners, Partnership; Prohibited Terms

42:1A-4. Agreement governing partners, partnership; prohibited terms

4. a. Except as otherwise provided in subsection b. of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this act governs relations among the partners and between the partners and the partnership.

b.The partnership agreement shall not:

(1) unreasonably restrict the right of access to books and records under subsection b. of section 23 of this act;

(2) reduce the duty of loyalty under subsection b. of section 24 or subsection b. of section 33 of this act so as to permit a partner to engage in conduct which is intentionally injurious to the partnership;

(3) unreasonably reduce the duty of care under subsection c. of section 24 or paragraph (3) of subsection b. of section 33 of this act;

(4) vary the right of a court to expel a partner in the events specified in subsection e. of section 31 of this act;

(5) vary the requirement to wind up the partnership business in cases specified in subsection d., e. or f. of section 39 of this act;

(6) vary the law applicable to a limited liability partnership under subsection b. of section 7 of this act; or

(7) restrict rights of third parties under this act.

L.2000,c.161,s.4.



Section 42:1A-5 - Principles Of Law And Equity Applicable; Rate Of Interest Determined

42:1A-5. Principles of law and equity applicable; rate of interest determined

5. a. Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

b.If an obligation to pay interest arises under this act and the rate is not specified, the rate of interest shall be at the rates provided by the Rules Governing the Courts of the State of New Jersey for the applicable period of time.

L.2000,c.161,s.5.



Section 42:1A-6 - Statements Filed In The Division Of Commercial Recording; Effects, Fees

42:1A-6. Statements filed in the Division of Commercial Recording; effects, fees

6. a. A statement may be filed in the office of the Division of Commercial Recording in the Department of the Treasury. A certified copy of a statement that is filed in an office in another state may be filed in the office of the Division of Commercial Recording in the Department of the Treasury. This statement may indicate the authority of one or more particular partners with respect to any matter or class of matters. In addition, either filing has the effect provided in this act with respect to partnership property located in or transactions that occur in this State.

b.A certified copy of a statement that has been filed in the office of the Division of Commercial Recording in the Department of the Treasury and recorded in the office of the county recording officer has the effect provided for recorded statements in this act. A recorded statement that is not a certified copy of a statement filed in the office of the Division of Commercial Recording in the Department of the Treasury does not have the effect provided for recorded statements in this act.

c.A statement filed by a partnership shall be executed by at least two partners. Other statements shall be executed by a partner or other person authorized by this act. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

d.A person authorized by this act to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

e.A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

f.The Division of Commercial Recording in the Department of the Treasury may collect a fee for filing or providing a certified copy of a statement. The county recording officer may collect a fee for recording a statement.


L.2000,c.161,s.6.



Section 42:1A-7 - Law Governing Relations Among Partners, Between Partners And Partnership

42:1A-7. Law governing relations among partners, between partners and partnership

7. a. Except as otherwise provided in subsection b. of this section, the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

b.The law of this State governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

L.2000,c.161,s.7.



Section 42:1A-8 - Partnership Governed By This Act And Its Amendments

42:1A-8. Partnership governed by this act and its amendments

8.A partnership governed by the provisions of this act is subject to any amendment to or repeal of this act.

L.2000,c.161,s.8.



Section 42:1A-9 - Entity As Partnership; Limited Partnership

42:1A-9. Entity as partnership; limited partnership

9. a. A partnership is an entity distinct from its partners.

b.A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under section 47 of this act.

L.2000,c.161,s.9.



Section 42:1A-10 - Formation Of Partnership; Rules For Determining Formation

42:1A-10. Formation of partnership; rules for determining formation

10. a. Except as otherwise provided in subsection b. of this section, the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

b.An association formed under a statute other than this act, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this act.

c.In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(a) of a debt by installments or otherwise;

(b) for services as an independent contractor or of wages or other compensation to an employee;

(c) of rent;

(d) of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(e) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(f) for the sale of the goodwill of a business or other property by installments or otherwise.

L.2000,c.161,s.10.



Section 42:1A-11 - Property Of The Partnership

42:1A-11. Property of the partnership

11. Property acquired by a partnership is property of the partnership and not of the partners individually.

L.2000,c.161,s.11.



Section 42:1A-12 - Acquisition Of Partnership Property; Presumptions

42:1A-12. Acquisition of partnership property; presumptions

12. a. Property is partnership property if acquired in the name of:

(1) the partnership; or

(2) one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

b.Property is acquired in the name of the partnership by a transfer to:

(1) the partnership in its name; or

(2) one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

c.Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

d.Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

L.2000,c.161,s.12.



Section 42:1A-13 - Partner Considered Agent Of Partnership; Limitation

42:1A-13. Partner considered agent of partnership; limitation

13. Subject to the effect of a statement of partnership authority under section 15 of this act:

a.Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

b.An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.



L.2000,c.161,s.13.



Section 42:1A-14 - Transfer Of Partnership Property

42:1A-14. Transfer of partnership property

14. a. Partnership property may be transferred as follows:

(1) subject to the effect of a statement of partnership authority under section 15 of this act, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

b.A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under section 13 of this act and:

(1) as to a subsequent transferee who gave value for property transferred under paragraphs (1) and (2) of subsection a. of this section, proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property transferred under paragraph (3) of subsection a. of this section, proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

c.A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection b. of this section, from any earlier transferee of the property.

d.If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

L.2000,c.161,s.14.



Section 42:1A-15 - Statement Of Partnership Authority; Filing

42:1A-15. Statement of partnership authority; filing

15. a. A partnership may file a statement of partnership authority, which:

(1) shall include:

(a) the name of the partnership;

(b) the street address of its chief executive office and of one office in this State, if there is one;

(c) the names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subsection b. of this section; and

(d) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) may state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

b.If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

c.If a filed statement of partnership authority is executed pursuant to subsection c. of section 6 of this act, and states the name of the partnership, but does not contain all of the other information required by subsection a. of this section, the statement nevertheless operates with respect to a person not a partner as provided in subsections d. and e. of this section.

d.A filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) a grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office of the county recording officer is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office of the county recording officer. The recording in the office of the county recording officer of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

e.A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office of the county recording officer.

f.Except as otherwise provided in subsections d. and e. of this section and sections 37 and 43 of this act, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

L.2000,c.161,s.15.



Section 42:1A-16 - Statement Of Denial; Limitation On Authority

42:1A-16. Statement of denial; limitation on authority

16. A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to subsection b. of section 15 of this act may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in subsections d. and e. of section 15 of this act.

L.2000,c.161,s.16.



Section 42:1A-17 - Partnership Liable For Loss, Injury

42:1A-17. Partnership liable for loss, injury

17. a. A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with the authority of the partnership.

b.If, in the course of the partnership's business or while acting with the authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

L.2000,c.161,s.17.



Section 42:1A-18 - Partnership Obligations; Liability Of Partners

42:1A-18. Partnership obligations; liability of partners

18. a. Except as otherwise provided in subsections b. and c. of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

b.A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

c.An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under subsection b. of section 47 of this act.

L.2000,c.161,s.18.



Section 42:1A-19 - Suits, Actions By Or Against Partnership; Satisfaction Of Judgments

42:1A-19. Suits, actions by or against partnership; satisfaction of judgments

19. a. A partnership may sue and be sued in the name of the partnership.

b.An action may be brought against the partnership and, to the extent not inconsistent with section 18 of this act, any or all of the partners in the same action or in separate actions.

c.A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership shall not be satisfied from a partner's assets unless there is also a judgment against the partner.

d.A judgment creditor of a partner shall not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under section 18 of this act and:

(1) a judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the partnership is a debtor in bankruptcy;

(3) the partner has agreed that the creditor need not exhaust partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the partner by law or contract independent of the existence of the partnership.

e.This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under section 20 of this act.


L.2000,c.161,s.19.



Section 42:1A-20 - Partnership By Representation; Liability

42:1A-20. Partnership by representation; liability

20. a. If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

b.If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

c.A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

d.A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

e.Except as otherwise provided in subsections a. and b. of this section, persons who are not partners as to each other are not liable as partners to other persons.

L.2000,c.161,s.20.



Section 42:1A-21 - Rights And Duties Of Partners

42:1A-21. Rights and duties of partners

21. a. Each partner is deemed to have an account that is:

(1) credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

b.Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

c.A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

d.A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

e.A payment or advance made by a partner which gives rise to a partnership obligation under subsection c. or d. of this section constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

f.Each partner has equal rights in the management and conduct of the partnership business.

g.A partner shall use or possess partnership property only on behalf of the partnership.

h.A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

i.A person shall become a partner only with the consent of all of the partners.

j.A difference arising as to a matter in the ordinary course of business of a partnership shall be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement shall be undertaken only with the consent of all of the partners.

k.This section shall not affect the obligations of a partnership to other persons under section 13 of this act.

L.2000,c.161,s.21.



Section 42:1A-22 - Distributions In Kind

42:1A-22. Distributions in kind

22. A partner has no right to receive, and shall not be required to accept, a distribution in kind.

L.2000,c.161,s.22.



Section 42:1A-23 - Books, Records; Rendering Of Information

42:1A-23. Books, records; rendering of information

23. a. A partnership shall keep its books and records, if any, at its chief executive office.

b.A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

c.Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1) without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this act; and

(2) on demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

L.2000,c.161,s.23.



Section 42:1A-24 - Fiduciary Duties

42:1A-24. Fiduciary duties

24. a. The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections b. and c. of this section, as those duties may be clarified or limited in the partnership agreement, subject to subsection b. of section 4 of this act.

b.A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) to account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) to refrain from knowingly dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest materially adverse to the partnership; and

(3) to refrain from actions intended to cause material injury to the partnership in the conduct of the partnership business before the dissolution of the partnership.

c.A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

d.A partner does not violate a duty or obligation under this act or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

e.A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

f.This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

L.2000,c.161,s.24.



Section 42:1A-25 - Legal Actions

42:1A-25. Legal actions

25. a. A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

b.A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) enforce the partner's rights under the partnership agreement;

(2) enforce the partner's rights under this act, including:

(a) the partner's rights under section 21, 23 or 24 of this act;

(b) the partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to section 34 of this act or enforce any other right under Article 6 or 7 of this act; or

(c) the partner's right to compel a dissolution and winding up of the partnership business under section 39 of this act or enforce any other right under Article 8 of this act; or

(3) enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

c.The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

L.2000,c.161,s.25.



Section 42:1A-26 - Continuation Of Partnership Beyond Term Or Undertaking

42:1A-26. Continuation of partnership beyond term or undertaking

26. a. If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

b.If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

L.2000,c.161,s.26.



Section 42:1A-27 - Partner Not Co-owner

42:1A-27. Partner not co-owner

27. A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.

L.2000,c.161,s.27.



Section 42:1A-28 - Transferable Interest Of Partner

42:1A-28. Transferable interest of partner

28. The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property.

L.2000,c.161,s.28.



Section 42:1A-29 - Transfer Of Partner's Interest

42:1A-29. Transfer of partner's interest

29. a. A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1) is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

b.A transferee of a partner's transferable interest in the partnership has a right:

(1) to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) to receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) to seek, under subsection f. of section 39 of this act, a judicial determination that it is equitable to wind up the partnership business.

c.In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

d.Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

e.A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

f.A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

L.2000,c.161,s.29.



Section 42:1A-30 - Orders Charging Transferable Interests; Effects

42:1A-30. Orders charging transferable interests; effects

30. a. On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court order charging the transferable interest of a partner or of a partner's transferee shall be the sole remedy of a judgment creditor, who shall have no right under this act or any other State law to interfere with the management or to force dissolution of the partnership or to seek an order of the court requiring a foreclosure sale of the transferable interest. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

b.A charging order constitutes a right to receive distributions made with respect to the judgment debtor's transferable interest in the partnership.

c.At any time before foreclosure, an interest charged may be redeemed:(1) by the judgment debtor;

(2) with property other than partnership property, by one or more of the other partners; or

(3) with partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

d.This act does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

e.This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.

L.2000,c.161,s.30.



Section 42:1A-31 - Dissociation From Partnership; Events Causing

42:1A-31. Dissociation from partnership; events causing

31. A partner is dissociated from a partnership upon the occurrence of any of the following events:

a.The partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

b.An event agreed to in the partnership agreement as causing the partner's dissociation;

c.The partner's expulsion pursuant to the partnership agreement;

d.The partner's expulsion by the unanimous vote of the other partners if:

(1) it is unlawful to carry on the partnership business with that partner;

(2) there has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(3) within 90 days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(4) a partnership that is a partner has been dissolved and its business is being wound up;

e.On application by the partnership or another partner, the partner's expulsion by judicial determination because:

(1) the partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(2) the partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under section 24 of this act; or

(3) the partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

f.The partner's:

(1) becoming a debtor in bankruptcy;

(2) executing an assignment for the benefit of creditors;

(3) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(4) failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

g.In the case of a partner who is an individual:

(1) the partner's death;

(2) the appointment of a guardian or general conservator for the partner; or

(3) a judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

h.In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

i.In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

j.Termination of a partner who is not an individual, partnership, corporation, trust, or estate.

L.2000,c.161,s.31.



Section 42:1A-32 - Dissociation Of Partners; Wrongful Conditions

42:1A-32. Dissociation of partners; wrongful conditions

32. a. A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to subsection a. of section 31 of this act.

b.A partner's dissociation is wrongful only if:

(1) it is in breach of an express provision of the partnership agreement; or

(2) in the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(a) the partner withdraws by express will, unless the withdrawal follows within 90 days after another partner's dissociation by death or otherwise under subsections f. through j. of section 31 of this act or wrongful dissociation under this subsection;

(b) the partner is expelled by judicial determination under subsection e. of section 31 of this act;

(c) the partner is dissociated by becoming a debtor in bankruptcy; or

(d) in the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

c.A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

L.2000,c.161,s.32.



Section 42:1A-33 - Dissociation; Effects On Partnership, Partner

42:1A-33. Dissociation; effects on partnership, partner

33. a. If a partner's dissociation results in a dissolution and winding up of the partnership business, Article 8 of this act applies; otherwise, Article 7 of this act applies.

b.Upon a partner's dissociation:

(1) the partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in section 41 of this act;

(2) the partner's duty of loyalty under paragraph (3) of subsection b. of section 24 of this act terminates; and

(3) the partner's duty of loyalty under paragraphs (1) and (2) of subsection b. and duty of care under subsection c. of section 24 of this act continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to section 41 of this act.

L.2000,c.161,s.33.



Section 42:1A-34 - Dissociation Not Resulting In Dissolution; Buyout; Damages

42:1A-34. Dissociation not resulting in dissolution; buyout; damages

34. a. If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under section 39 of this act, except as otherwise provided in the partnership agreement, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price as determined pursuant to subsection b. of this section.

b.As used in subsection a. of this section, "buyout price" means the fair value as of the date of withdrawal based upon the right to share in distributions from the partnership unless the partnership agreement provides for another fair value formula.

c.Damages for wrongful dissociation under subsection b. of section 32 of this act, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, shall be offset against the buyout price. Interest shall be paid from the date the amount owed becomes due to the date of payment.

d.A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under section 35 of this act.

e.If no agreement for the purchase of a dissociated partner's interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection c. of this section.

f.If a deferred payment is authorized under subsection h. of this section, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection c. of this section, stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

g.The payment or tender required by subsection e. or f. of this section shall be accompanied by the following:

(1) a statement of partnership assets and liabilities as of the date of dissociation;

(2) the latest available partnership balance sheet and income statement, if any;

(3) an explanation of how the estimated amount of the payment was calculated; and

(4) written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection c. of this section, or other terms of the obligation to purchase.

h.A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment shall be adequately secured and bear interest.

i.A dissociated partner may maintain an action against the partnership, pursuant to subparagraph (b) of paragraph (2) of subsection b. of section 25 of this act, to determine the buyout price of that partner's interest, any offsets under subsection c. of this section, or other terms of the obligation to purchase. The action shall be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection c. of this section, and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection h. of this section, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding shall be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection g. of this section.

L.2000,c.161,s.34.



Section 42:1A-35 - Partnership Bound By Act Of Dissociated Partner; Conditions; Liability

42:1A-35. Partnership bound by act of dissociated partner; conditions; liability

35. a. For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under Article 9 of this act, is bound by an act of the dissociated partner which would have bound the partnership under section 13 of this act before dissociation only if at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under subsection e. of section 15 or notice under subsection c. of section 37 of this act.

b.A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection a. of this section.

L.2000,c.161,s.35.



Section 42:1A-36 - Dissociated Partner's Liability

42:1A-36. Dissociated partner's liability

36. a. A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection b. of this section.

b.A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under Article 9 of this act, within two years after the partner's dissociation, only if the partner is liable for the obligation under section 18 of this act and at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under subsection e. of section 15 or notice under section subsection c. of section 37 of this act.

c.By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

d.A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

L.2000,c.161,s.36.



Section 42:1A-37 - Statement Of Dissociation

42:1A-37. Statement of dissociation

37. a. A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

b.A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of subsections d. and e. of section 15 of this act.

c.For the purposes of paragraph (3) of subsection a. of section 35 and paragraph (3) of subsection b. of section 36 of this act, a person not a partner is deemed to have notice of the dissociation 90 days after the statement of dissociation is filed.

L.2000,c.161,s.37.



Section 42:1A-38 - Continued Use Of Name Relative To Liability

42:1A-38. Continued use of name relative to liability

38. Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

L.2000,c.161,s.38.



Section 42:1A-39 - Dissolution Of Partnership; Winding Up, Event Causing

42:1A-39. Dissolution of partnership; winding up, event causing

39. A partnership is dissolved, and its business shall be wound up, only upon the occurrence of any of the following events:

a.In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under subsections b. through j. of section 31 of this act, of that partner's express will to withdraw as a partner, or on a later date specified by the partner, unless the partnership agreement provides that no dissolution occurs until 90 days after the partnership having received notice of a partner's express will to withdraw as a partner, a majority in interest of the remaining parties, including partners who have rightfully dissociated pursuant to subparagraph (a) of paragraph (2) of subsection b. of section 32 of this act, agree to continue the partnership;

b.In a partnership for a definite term or particular undertaking:

(1) the expiration of 90 days after a partner's dissociation by death or otherwise under subsections f. through j. of section 31 of this act or wrongful dissociation under subsection b. of section 32 of this act, unless before that time a majority in interest of the remaining partners, including partners who have rightfully dissociated pursuant to subparagraph (a) of paragraph (2) of subsection b. of section 32 of this act, agree to continue the partnership;

(2) the express will of all of the partners to wind up the partnership business; or

(3) the expiration of the term or the completion of the undertaking;

c.An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

d.An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

e.On application by a partner, a judicial determination that:

(1) the economic purpose of the partnership is likely to be unreasonably frustrated;

(2) another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(3) it is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

f.On application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(1) after the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(2) at any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

L.2000,c.161,s.39.



Section 42:1A-40 - Dissolution, Continuation For Purpose Of Winding Up

42:1A-40. Dissolution, continuation for purpose of winding up

40. a. Subject to subsection b. of this section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

b.At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1) the partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) the rights of a third party accruing under subsection a. of section 42 of this act or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver shall not be adversely affected.

L.2000,c.161,s.40.



Section 42:1A-41 - Postdissolution, Rights, Duties On Winding Up

42:1A-41. Postdissolution, rights, duties on winding up

41. a. After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, a court of competent jurisdiction, for good cause shown, may order judicial supervision of the winding up.

b.The legal representative of the last surviving partner may wind up a partnership's business.

c.A person winding up a partnership's business shall preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to section 45 of this act, settle disputes by mediation or arbitration, and perform other necessary acts.

L.2000,c.161,s.41.



Section 42:1A-42 - Partner's Act After Dissolution

42:1A-42. Partner's act after dissolution

42. Subject to section 43 of this act, a partnership is bound by a partner's act after dissolution that:

a.Is appropriate for winding up the partnership business; or

b.Would have bound the partnership under section 13 of this act before dissolution, if the other party to the transaction did not have notice of the dissolution.

L.2000,c.161,s.42.



Section 42:1A-43 - Statement Of Dissolution, Effects Of Filing

42:1A-43. Statement of dissolution, effects of filing

43. a. After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

b.A statement of dissolution cancels a filed statement of partnership authority for the purposes of subsection d. of section 15 of this act and is a limitation on authority for the purposes of subsection e. of section 15 of this act.

c.For the purposes of sections 13 and 42 of this act, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution 90 days after it is filed.

d.After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in subsections e. and f. of section 15 of this act in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

L.2000,c.161,s.43.



Section 42:1A-44 - Liability After Dissolution

42:1A-44. Liability after dissolution

44. a. Except as otherwise provided in subsection b. of this section and section 18 of this act, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under section 42 of this act.

b.A partner who, with knowledge of the dissolution, incurs a partnership liability under subsection b. of section 42 of this act by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

L.2000,c.161,s.44.



Section 42:1A-45 - Rights Of Partners To Application Of Partnership Assets; Settlement Of Accounts

42:1A-45. Rights of partners to application of partnership assets; settlement of accounts

45. a. In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, shall be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus shall be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection b. of this section.

b.Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets shall be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under section 18 of this act.

c.If a partner fails to contribute the full amount required under subsection b. of this section, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under section 18 of this act. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under section 18 of this act.

d.After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under section 18 of this act.

e.The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

f.An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

L.2000,c.161,s.45.



Section 42:1A-46 - Other Business Entity; Merger Or Consolidation; Effect Of Certificate

42:1A-46. Other business entity; merger or consolidation; effect of certificate

46. a. As used in this section, "other business entity" means a business corporation, partnership, limited partnership or a limited liability company.

b. (1) Pursuant to an agreement of merger or consolidation, a partnership may merge or consolidate with or into one or more partnerships or other business entities formed or organized under the laws of this State or any other state or the United States or any foreign country or other foreign jurisdiction, with such partnership or other business entity as the agreement shall provide being the surviving or resulting partnership or other business entity. Unless otherwise provided in the partnership agreement, a merger or consolidation shall be approved by all partners of each partnership which is to merge or consolidate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a partnership or other business entity which is not the surviving or resulting partnership or other business entity in the merger or consolidation. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

(2) A partnership may not merge or consolidate with any other business entity if authority for such merger or consolidation is not granted by the laws of the jurisdiction under which the other business entity is organized.

(3) With respect to the merger or consolidation of partnerships, each partnership shall comply with the provisions of this section and each other business entity shall comply with the applicable provisions of the laws of the jurisdiction under which it is organized.

c.If a partnership merges or consolidates under this section, the partnership or other business entity surviving or resulting in, or from, the merger or consolidation, shall file a certificate of merger or consolidation in the office of the Division of Commercial Recording in the Department of the Treasury. The Director of the Division of Commercial Recording shall, upon filing, forward a copy of the certificate of merger or consolidation to the Director of the Division of Taxation. The certificate of merger or consolidation shall state:

(1) The name and jurisdiction of formation or organization of each of the partnerships or other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the partnerships or other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting partnership or other business entity;

(4) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(5) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting partnership or other business entity, and shall state the address thereof;

(6) That a copy of the agreement of merger or consolidation shall be furnished by the surviving or resulting partnership or other business entity, on request and without cost, to any member of any partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(7) If the surviving or resulting entity is not a partnership or other business entity organized under the laws of this State, a statement that such surviving or resulting other business entity agrees that it may be served with process in this State in any action, suit or proceeding for the enforcement of any obligation of any partnership which is to merge or consolidate, irrevocably appointing the State Treasurer as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the State Treasurer.

d.Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Division of Commercial Recording of a certificate of merger or consolidation.

e.A certificate of merger or consolidation shall act as a certificate of cancellation for a partnership which is not the surviving or resulting entity in the merger or consolidation.

f.An agreement of merger or consolidation approved in accordance with subsection b. of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a partnership if it is the surviving or resulting partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to this subsection shall be effective at the time or date of the merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent partnership to the merger or consolidation (including a partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting partnership.

g.When any merger or consolidation becomes effective under this section, for all purposes of the laws of this State, all of the rights, privileges and powers of each of the partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of those partnerships and other business entities, as well as all other things and causes of action belonging to each of those partnerships and other business entities, shall be vested in the surviving or resulting partnership or other business entity, and shall thereafter be the property of the surviving or resulting partnership or other business entity as they were of each of the partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of this State, in any of those partnerships and other business entities, shall not revert or in any way be impaired by reason of this act; but all rights of creditors and all liens upon any property of any of those partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of those partnerships and other business entities that have merged or consolidated shall attach to the surviving or resulting partnership or other business entity, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a partnership, including a partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require the dissolution of the partnership pursuant to section 39 of this act or require the partnership to pay its liabilities and distribute its assets pursuant to section 45 of this act.

L.2000,c.161,s.46.



Section 42:1A-47 - Limited Liability Partnership; Qualification As

42:1A-47. Limited liability partnership; qualification as

47. a. A partnership may become a limited liability partnership pursuant to this section.

b.The terms and conditions on which a partnership becomes a limited liability partnership shall be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers obligations to contribute to the partnership, the vote necessary to amend those provisions.

c.After the approval required by subsection b. of this section, a partnership may become a limited liability partnership by filing a statement of qualification in the office of the Division of Commercial Recording in the Department of the Treasury. The statement shall contain:

(1) the name of the partnership;

(2) the street address of the partnership's chief executive office and, if different, the street address of an office in this State, if any;

(3) if the partnership does not have an office in this State, the name and street address of the partnership's agent for service of process;

(4) a statement that the partnership elects to be a limited liability partnership; and

(5) a deferred effective date, if any.

d.The agent of a limited liability partnership for service of process shall be an individual who is a resident of this State or other person authorized to do business in this State.

e.The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection d. of section 6 of this act or revoked pursuant to section 49 of this act.

f.The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection c. of this section.

g.The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

h.An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

L.2000,c.161,s.47.



Section 42:1A-48 - Name Of Limited Liability Partnership

42:1A-48. Name of limited liability partnership

48. The name of a limited liability partnership shall end with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP," or "LLP".

L.2000,c.161,s.48.



Section 42:1A-49 - Annual Report; Filing

42:1A-49. Annual report; filing

49. a. A limited liability partnership, and a foreign limited liability partnership authorized to transact business in this State, shall file an annual report in the office of the Division of Commercial Recording in the Department of the Treasury which contains:

(1) the name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed;

(2) the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this State, if any; and

(3) if the partnership does not have an office in this State, the name and street address of the partnership's current agent for service of process.

b.An annual report shall be filed each year following the calendar year in which a partnership files a statement of qualification or a foreign partnership becomes authorized to transact business in this State.

c.The State Treasurer may revoke the statement of qualification of a partnership that fails to file an annual report when due or pay the required filing fee. To do so, the State Treasurer shall provide the partnership at least 60 days' written notice of intent to revoke the statement. The notice shall be mailed to the partnership at its chief executive office set forth in the last filed statement of qualification or annual report. The notice shall specify the annual report that has not been filed, the fee that has not been paid, and the effective date of the revocation. The revocation is not effective if the annual report is filed and the fee is paid before the effective date of the revocation.

d.A revocation under subsection c. of this section only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

e.A partnership whose statement of qualification has been revoked may apply to the Division of Commercial Recording in the Department of the Treasury for reinstatement within two years after the effective date of the revocation. The application shall state:

(1) the name of the partnership and the effective date of the revocation; and

(2) that the ground for revocation either did not exist or has been corrected.

f.A reinstatement under subsection e. of this section relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.

L.2000,c.161,s.49.



Section 42:1A-50 - Foreign Limited Liability Partnership; Law Governing, Effect In This State

42:1A-50. Foreign limited liability partnership; law governing, effect in this State

50. a. The law under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

b.A foreign limited liability partnership shall not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of this State.

c.A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this State as a limited liability partnership.

L.2000,c.161,s.50.



Section 42:1A-51 - Statement Of Foreign Qualification; Filing

42:1A-51. Statement of foreign qualification; filing

51. a. Before transacting business in this State, a foreign limited liability partnership shall file a statement of foreign qualification in the office of the Division of Commercial Recording in the Department of the Treasury. The statement shall contain:

(1) the name of the foreign limited liability partnership which satisfies the requirements of the state or other jurisdiction under whose law it is formed and ends with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP," or "LLP";

(2) the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this State, if any;

(3) if there is no office of the partnership in this State, the name and street address of the partnership's agent for service of process; and

(4) a deferred effective date, if any.

b.The agent of a foreign limited liability company for service of process shall be an individual who is a resident of this State or other person authorized to do business in this State.

c.The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection d. of section 6 of this act or revoked pursuant to section 49 of this act.

d.An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

L.2000,c.161,s.51.



Section 42:1A-52 - Foreign Qualification Required; Effects Of Failure

42:1A-52. Foreign qualification required; effects of failure

52. a. A foreign limited liability partnership transacting business in this State shall not maintain an action or proceeding in this State unless it has in effect a statement of foreign qualification.

b.The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification shall not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this State.

c.A limitation on personal liability of a partner shall not be waived solely by transacting business in this State without a statement of foreign qualification.

d.If a foreign limited liability partnership transacts business in this State without a statement of foreign qualification, the State Treasurer shall be its agent for service of process with respect to a right of action arising out of the transaction of business in this State.

L.2000,c.161,s.52.



Section 42:1A-53 - Activities Not Considered Transacting Business

42:1A-53. Activities not considered transacting business

53. a. Activities of a foreign limited liability partnership which do not constitute transacting business for the purpose of sections 50 through 53 of this act include:

(1) maintaining, defending, or settling an action or proceeding;

(2) holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange and registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7) creating or acquiring indebtedness, with or without a mortgage, or other security interest in property;

(8) collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) conducting an isolated transaction that is completed within 30 days and is not one in the course of similar transactions; and

(10) transacting business in interstate commerce.

b.For purposes of sections 50 through 53 of this act, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection a. of this section, constitutes transacting business in this State.

c.This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this State.

L.2000,c.161,s.53.



Section 42:1A-54 - Restraint Of Foreign Limited Liability Partnership

42:1A-54. Restraint of foreign limited liability partnership

54. The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this State in violation of sections 50 through 53 of this act.

L.2000,c.161,s.54.



Section 42:1A-55 - Applicability, Construction Of Act

42:1A-55. Applicability, construction of act

.55. Sections 1 through 56 of this act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

L.2000,c.161,s.55.



Section 42:1A-56 - No Retroactive Effects

42:1A-56. No retroactive effects

56. Sections 1 through 56 of this act do not affect an action or proceeding commenced or right accrued before this act takes effect, including the right of any partner in a limited liability partnership formed prior to the effective date of this act.

L.2000,c.161,s.56.



Section 42:2A-1 - Short Title.

42:2A-1. Short title.
This chapter may be cited as the "Uniform Limited Partnership Law (1976)" .

L.1983, c. 489, s. 1, eff. April 1, 1985.



Section 42:2A-2 - Rules Of Construction

42:2A-2. Rules of construction
a. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

b. This chapter shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

c. This chapter shall not be so construed as to impair the obligations of any contract existing on the effective date of this chapter, nor to affect any action or proceedings begun or right accrued before that date.

L.1983, c. 489, s. 2, eff. April 1, 1985.



Section 42:2A-3 - When Uniform Partnership Law Applicable

42:2A-3. When Uniform Partnership Law applicable
In any case not provided for in this chapter, the provisions of the "Uniform Partnership Law" (R.S. 42:1-1 et seq.) shall govern.

L.1983, c. 489, s. 3, eff. April 1, 1985.



Section 42:2A-4 - Existing Limited Partnerships Brought Under This Chapter

42:2A-4. Existing limited partnerships brought under this chapter
Existing limited partnerships brought under this chapter.

A limited partnership formed under any statute of this State prior to the effective date of this chapter shall be governed by the provisions of this chapter, except that the partnership shall be deemed to be formed on the date set by the provisions of the statute under which it was formed, the name of the limited partnership need not be amended to comply with section 6 of P.L. 1983, c. 489 (C. 42:2A-6), and the certificate need not be amended to comply with section 13 of P.L. 1983, c. 489 (C. 42:2A-14).

L. 1983, c. 489, s. 4; amended 1984, c.245,s.3; 1988,c.130,s.1.



Section 42:2A-5 - Definitions Relative To Limited Partnerships.

42:2A-5 Definitions relative to limited partnerships.

5.Definitions. As used in this chapter, unless the context otherwise requires:

a."Certificate of limited partnership" and "partnership certificate" mean the certificate referred to in section 13 of P.L.1983, c.489 (C.42:2A-14) as it may be corrected pursuant to section 48 of P.L.1988, c.130 (C.42:2A-16.1) or amended or restated from time to time.

b."Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner.

c."Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in this chapter, or in the partnership agreement.

d."Foreign limited partnership" means a partnership formed under the laws of any state other than this State and having as partners one or more general partners and one or more limited partners.

e."General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

f."Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

g."Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this State and having one or more general partners and one or more limited partners.

h."Partner" means a limited or general partner.

i."Partnership agreement" means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

j."Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

k."Person" means a natural person, partnership, limited partnership (domestic or foreign), limited liability company or other limited liability entity, trust, estate, association, or corporation.

l."State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

m.Unless otherwise provided in the partnership certificate or in the partnership agreement, "in interest" shall mean a vote or percentage of a limited partner (in a class of limited partners) equal to the portion that partner's share in contributions to the partnership bears to the share in contributions to the partnership of all limited partners (of that class).

n."Principal office" means the place designated in the partnership agreement or the place of business of the limited partnership where the chief or principal affairs and business of the partnership are transacted.

o."Secretary of State" refers to the State Treasurer, based upon the transfer of the functions, powers and duties of the Division of Commercial Recording, established pursuant to section 1 of P.L.1982, c.150 (C.52:16A-35) and currently referred to as the Business Services Office, from the Department of State to the Department of the Treasury pursuant to Reorganization Plan No. 004-1998.

p."Treasurer" means the State Treasurer of the Department of the Treasury.

L.1983, c.489, s.5; amended 1988, c.130, s.2; 2000, c.161, s.57; 2011, c.27, s.2.



Section 42:2A-6 - Name Of Limited Partnership.

42:2A-6 Name of limited partnership.

6.Name of limited partnership. a. The name of each limited partnership as set forth in its certificate of limited partnership or the name of any foreign limited partnership applying for a certificate of authority to transact business in this State:

(1)Shall contain the words "limited partnership" or the abbreviation "L.P.," or "LP";

(2)May not contain the name of a limited partner unless it is also the name of a general partner or the corporate name of a corporate general partner, or the business of the limited partnership had been carried on under that name before the admission of that limited partner;

(3)May not contain any word or phrase indicating or implying that it is organized other than for a purpose stated in its certificate of limited partnership;

(4)Shall be such to distinguish it upon the records in the office of the State Treasurer from the names of other domestic limited partnerships, foreign limited partnerships, domestic profit corporations, foreign profit corporations, domestic nonprofit corporations, and foreign nonprofit corporations or a current name reservation or a current name registration unless there is filed a certified copy of a final judgment of a court of competent jurisdiction establishing the prior right of the limited partnership to the use of the name in this State;

(5)Shall not contain any word or phrase, or any abbreviation or derivative thereof, the use of which is prohibited or restricted by any other statutes of this State, unless the restrictions have been complied with.

b.This section shall not require any domestic limited partnership organized prior to April 1, 1985 to change its name in accordance with this section, if the name is otherwise lawful on March 31, 1985. A limited partnership or foreign limited partnership transacting business in this State shall not change its limited partnership name on or after the effective date of P.L.1988, c.130 to a name which is not available for limited partnership use under this chapter.

c.If the name of a foreign limited partnership is not available for use in this State because of paragraphs (1) through (4) of subsection a., the limited partnership may be authorized to transact business in this State under an assumed name by filing in the office of the State Treasurer with its application for an original or amended certificate of authority a certificate of its general partner adopting the assumed name for use in transacting business in this State.

d.The limited partnership name of a domestic limited partnership whose certificate of limited partnership has been cancelled, the limited partnership name of a foreign limited partnership whose certificate of limited partnership has been cancelled or withdrawn, and the corporate name of any profit or nonprofit corporation which has been dissolved and any name confusingly similar to the name of a foreign limited partnership whose certificate of limited partnership has been cancelled or withdrawn, domestic limited partnership or profit or nonprofit corporation which has been dissolved or which has been terminated shall not be available for foreign or domestic limited partnership use for two years after the effective time of cancellation, withdrawal or termination, unless, within the two-year period, the written consent of the dissolved, withdrawn or cancelled domestic or foreign limited partnership or corporation to the adoption of its name, or a confusingly similar name, is filed in the office of the State Treasurer with the certificate of limited partnership of the new proposed domestic limited partnership or with the application of a foreign limited partnership for an original or amended certificate of authority to transact business in this State.

e.The filing in the office of the State Treasurer of the certificate of limited partnership of a domestic limited partnership or the issuance by the State Treasurer of a certificate to a foreign limited partnership authorizing it to transact business in this State shall not preclude an action by this State to enjoin a violation of this section or any action by any person adversely affected to enjoin the violation or the use of a limited partnership name in violation of the rights of that person, whether on principles of unfair competition or otherwise, and the court may grant any other appropriate relief in the action.

L.1983, c.489, s.6; amended 1984, c.245, s.4; 1988, c.130, s.3; 2011, c.27, s.3.



Section 42:2A-6.1 - Use Of Name Other Than Actual Limited Partnership Name

42:2A-6.1. Use of name other than actual limited partnership name
a. No domestic limited partnership or foreign limited partnership which conducts activities in this State shall conduct any activities in this State using an alternate name including an abbreviation of its name or an acronym unless:

(1) It also uses its actual name in the transaction of any of its activities in a manner as not to be deceptive as to its actual identity; or

(2) It has first registered the alternate name as provided in this section.

b. Any limited partnership may adopt and use any alternate name, including any name which would be unavailable as the name of a domestic or foreign limited partnership because of the prohibitions of paragraph (4) of section 6a. of P.L.1983, c. 489 (C. 42:2A-6), but not including any name prohibited as a limited partnership named by paragraphs (1), (2), (3), (5) of section 6a. of P.L.1983, c. 489 (C. 42:2A-6), by filing an original and a copy of a certificate of registration of alternate name with the Secretary of State executed on behalf of the limited partnership. The certificate shall set forth:

(1) The name, jurisdiction and date of establishment of the limited partnership;

(2) The alternate name;

(3) A brief statement of the character or nature of the particular activities to be conducted using the alternate name;

(4) That the limited partnership intends to use the alternate name in this State;

(5) That the limited partnership has not previously used the alternate name in this State in violation of this section or, if it has, the month and year in which it commenced the use.

c. The registration shall be effective for five years from the date of filing and may be renewed successively for additional five-year periods by filing an original and a copy of the certificate of renewal executed on behalf of the partnership any time within 90 days prior to, but not later than, the date of expiration of the registration. The certificate of renewal shall set forth the information required in paragraphs (1) through (4) of subsection b. of this section, the date of the certificate of registration then in effect and that the partnership is continuing to use the alternate name.

d. This section shall not:

(1) Grant to the registrant of an alternate name any right in the name as against any prior or subsequent user of the name, regardless of whether used as a trademark, trade name, business name or corporate name; or

(2) Interfere with the power of any court to enjoin the use of the name on the basis of the law of unfair competition or on any other basis except the identity or similarity of the alternate name to any other corporate or limited partnership name.

e. A limited partnership which has used an alternate name in this State contrary to the provisions of this section shall, upon filing a certificate of registration of alternate name or an untimely certificate of renewal, pay to the Secretary of State the filing fee prescribed for the certificate plus an additional filing fee equal to the full amount of the regular filing fee multiplied by the number of years it has been using the alternate name in violation of this section after the operative date of the prohibitions of this section specified in subsection h. of this section. For the purpose of this subsection, any part of a year shall be considered a full year.

f. The failure of a limited partnership to file a certificate of registration or renewal of an alternate name shall not impair the validity of any contract or act of the limited partnership and shall not prevent the limited partnership from defending any action or proceeding in any court of this State, but the limited partnership shall not maintain any action or proceeding in any court of this State arising out of a contract or act in which it used the alternate name until it has filed the certificate.

g. (1) A limited partnership which files a certificate of registration of alternate name which contains a false statement or omission regarding the date it first used an alternate name in this State shall, if the false statement or omission reduces the amount of the additional fee it paid or should have paid as provided in subsection e. of this section, forfeit to the State a penalty of not less than $200.00 nor more than $500.00.

(2) A limited partnership which should have filed a certificate of registration or renewal of alternate name and fails to do so within 60 days after being notified of its obligation to do so by certified or registered mail by the Secretary of State, by any other governmental officer, or by any person aggrieved by its failure to do so, shall forfeit to the State a penalty of not less than $200.00 nor more than $500.00.

(3) A penalty imposed under this section shall be recovered with costs in an action brought by the Attorney General. The court may proceed on the action in a summary manner.

h. The prohibitions of this section shall not be operative until 90 days after the effective date of this act. Any certificate of registration filed during that 90 day period need not include the information required by paragraph (5) of subsection b. of this section.

L.1984, c. 245, s. 2, eff. April 1, 1985.



Section 42:2A-7 - Reservation Of Name

42:2A-7. Reservation of name
a. The exclusive right to the use of a limited partnership name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in this State which, in either case, intends to adopt that name;

(3) Any foreign limited partnership intending to register in this State and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it register in this State and adopt that name.

b. The reservation shall be made by filing with the Secretary of State an application, executed by the applicant, to reserve a specified name or the first name available for limited partnership use among not more than three specified names. If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, he shall reserve the name for the exclusive use of the applicant for a period of 120 days from the date of the application and shall issue a certificate of reservation.

c. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

d. Any foreign limited partnership may register its partnership name under this chapter, provided its partnership name is available for use under section 6 of this chapter by filing an application for registration executed by a general partner setting forth name of the foreign limited partnership, the state and date of its formation, a brief statement of the business in which it is engaged, and the address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, the address of the principal office of the foreign limited partnership.

L.1983, c. 489, s. 7, eff. April 1, 1985.



Section 42:2A-8 - Registered Office And Registered Agent

42:2A-8. Registered office and registered agent
Registered office and registered agent. a. Every domestic and foreign limited partnership shall continuously maintain in this State a registered office, which may, but need not be a place of business maintained by it in the State of New Jersey and a registered agent having a business office identical with the registered office.

b. All the records required by section 9 of P.L. 1983, c. 489 (C. 42:2A-9) to be maintained shall be kept at the limited partnership's principal office and upon five days' written request by any partner, shall be made available at the registered office for the inspection and copying by any partner during ordinary business hours. The cost of copying shall be borne by the partner requesting copies.

c. The registered agent shall be an agent for service of process upon the limited partnership, and shall be an individual resident of this State, a domestic corporation or a foreign corporation authorized to do business in this State.

L. 1983, c. 489, s. 8; amended 1988,c.130,s.4.



Section 42:2A-8.1 - Change Of Registered Office Or Agent

42:2A-8.1. Change of registered office or agent
Change of registered office or agent. a. A domestic limited partnership or a foreign limited partnership authorized to do business in this State may change its registered office or its registered agent or both. When the registered office is changed, or when the registered agent is changed, or dies, resigns, is removed, or becomes disqualified, the general partner or partners, unless otherwise provided in the partnership agreement, shall, as provided in the following subsection, establish the address of the new registered office, or designate the successor agent, or both, as the case may be.

b. The limited partnership shall file in the office of the Secretary of State a certificate executed by the general partner or partners on behalf of the limited partnership setting forth:

(1) The name of the limited partnership;

(2) The name of the registered agent if the registered agent is being changed, then the name of the registered agent being succeeded and the successor registered agent;

(3) The address of the registered office if the registered office is being changed, then the address of the registered office immediately prior to the change, and the address including the actual location as well as the postal designation, if different, of the new registered office;

(4) A statement that the address of the registered office and the address of its registered agent will be identical after the change or changes; and

(5) That the change or changes set forth in the certificate is or are made by the general partner or partners on behalf of the limited partnership, unless the partnership agreement otherwise provides, in which case the certificate shall set forth briefly the authority pursuant to which the change is being made.

The change of the registered office and registered agent or either named in the certificate shall become effective upon the filing date of or at such later time, not to exceed 30 days after the date of filing, as may be set forth in the certificate.

L. 1988, c. 130, s. 40.



Section 42:2A-8.2 - Resignation Of Registered Agent.

42:2A-8.2 Resignation of registered agent.

42:2A-8.2. Resignation of registered agent. a. The registered agent of a domestic limited partnership or a foreign limited partnership authorized to transact business in this State may resign by complying with the provisions of this section.

b.The registered agent, or, in the case of a registered agent who is deceased or has been adjudicated incapacitated by a court of competent jurisdiction, the agent's legal representative, shall serve a notice of resignation by certified mail, return receipt requested, upon a general partner or general partners of the limited partnership at the address last known to the agent, and shall make an affidavit of service. If service cannot be made, the affidavit shall so state, and shall state briefly why service cannot be made. The affidavit, together with a copy of notice of resignation, shall be filed in the Office of the Secretary of State.

c.The resignation shall become effective 30 days after the filing in the office of the Secretary of State of the affidavit of service or upon the designation by the limited partnership of a new registered agent pursuant to this act, whichever is earlier. If the limited partnership fails to designate a new registered agent within the 30 day period, the limited partnership shall thereafter be deemed to have no registered agent or registered office in this State, until the limited partnership files a certificate of change of address of registered office and registered agent indicating the new registered office and registered agent.

d.If any certificate of change replacing a resigned agent is not filed, the limited partnership shall, after written demand therefor by the Secretary of State, forfeit to the State a penalty of $200 for each year or part thereof until an agent is appointed. The Secretary of State may issue a certificate to the Clerk of the Superior Court that the limited partnership is indebted for the payment of this penalty. This certificate shall be entered by the Clerk as a judgment docketed in the Superior Court, and shall have the same form as a docketed judgment.

L.1988, c.130, s.41; amended 2013, c.103, s.110.



Section 42:2A-9 - Records To Be Kept And Maintained At The Principal Office

42:2A-9. Records to be kept and maintained at the principal office
Records to be kept and maintained at the principal office. Every limited partnership shall keep and maintain at its principal office the following:

a. A current list of the full name, the last known business address or home address of each partner, and the rights of each partner to vote;

b. A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

c. Copies of the limited partnership's Federal, State and local income tax returns and reports, if any, for the three most recent years; and

d. Copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years.

The records set forth in this section shall be subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

L. 1983, c. 489, s. 9; amended 1988,c.130,s.5.



Section 42:2A-10 - What Business Authorized

42:2A-10. What business authorized
A limited partnership may carry on any business which a partnership without limited partners may carry on.

L.1983, c. 489, s. 10, eff. April 1, 1985.



Section 42:2A-11 - Business Transactions Of Partner With Partnership

42:2A-11. Business transactions of partner with partnership
Except as provided in the partnership agreement, a partner may lend money to and transact business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

L.1983, c. 489, s. 11, eff. April 1, 1985.



Section 42:2A-12 - Nature Of Partnership Interest

42:2A-12. Nature of partnership interest
A partnership interest is personal property.

L.1983, c. 489, s. 12, eff. April 1, 1985.



Section 42:2A-13 - County Clerk To Transmit Documents To Secretary Of State

42:2A-13. County clerk to transmit documents to Secretary of State
No later than January 1, 1985 each county clerk shall transmit to the Secretary of State the name and address of the principal place of business, alphabetized by name as shown on the most recent documents filed in the county of filing, of each limited partnership whose certificate of limited partnership or any amendment thereto was filed on or after January 1, 1950, identifying the county of filing. This obligation may be met by a county clerk having transmitted by October 1, 1984 to the Secretary of State, in the manner prescribed by the Secretary of State, copies of all limited partnership certificates and amendments thereto and all certificates of termination or cancellation of all the limited partnerships filed on or after January 1, 1950 identifying the county of filing. Prior to April 1, 1985 each county clerk shall transmit to the Secretary of State the name and address of the principal place of business, as shown on the most recent documents filed in the county, of each limited partnership or any amendment thereto which was filed after the county clerk's initial transmission and prior to April 1, 1985.

L.1983, c. 489, s. 12.1, eff. April 1, 1985; amended by L.1984, c. 245, s. 5, eff. Jan. 3, 1985.



Section 42:2A-14 - Certificate Of Limited Partnership

42:2A-14. Certificate of limited partnership
Certificate of limited partnership. Two or more persons desiring to form a limited partnership shall cause to be executed a certificate of limited partnership. The certificate shall be executed by the person or persons named therein as the general partner or general partners. The certificate shall be filed in the office of the Secretary of State and shall set forth:

a. The name of the limited partnership;

b. The general character of its business;

c. The address, including the actual location as well as postal designation, if different, of the original registered office and the name and address of the original registered agent for service of process required to be maintained by section 8 of P.L. 1983, c. 489 (C. 42:2A-8);

d. The name and the business address or place of residence of each general partner;

e. The aggregate amount of cash and a description and statement of the agreed value of the other property or services contributed by all partners and which all partners have agreed to contribute in the future;

f. The times at which or events on the happening of which any additional contributions agreed to be made by any partner or partners are to be made;

g. Any power of a limited partner to grant the right to become a limited partner to an assignee of any part of his partnership interest, and the terms and conditions of the power;

h. If agreed upon, the time at which or the events on the happening of which a partner may terminate his membership in the limited partnership and the amount of, or the method of determining, the distribution to which he may be entitled respecting his partnership interest, and the terms and conditions of the termination and distribution;

i. Any right of a partner to receive distributions of property, including cash from the limited partnership;

j. Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution;

k. Any time at which or events upon the happening of which the limited partnership is to be dissolved and its affairs wound up;

l. Any right of the remaining general partners to continue the business on the happening of an event of withdrawal of a general partner;

m. Any other matters the partners determine to include therein; and

n. The address of the principal office, which need not be in the State of New Jersey.

L. 1983, c. 489, s. 13; amended 1984, c.245,s.6; 1988,c.130,s.6.



Section 42:2A-14.1 - Certificates Of Limited Partnerships Formed Prior To April 1, 1985

42:2A-14.1. Certificates of limited partnerships formed prior to April 1, 1985
1. a. Each limited partnership formed prior to the effective date of P.L.1983, c.489 (C.42:2A-1 et seq.) under any law of this State shall provide the Secretary of State with a copy of its certificate of limited partnership, as amended, which, except as provided in subsection b. of this section, shall be certified by the county clerk of the county in which the certificate is on file.

b. If a limited partnership is unable to comply with subsection a. of this section because no copy of its certificate of limited partnership can be located in the office of the county clerk of the county in which the certificate was filed, the limited partnership may provide the Secretary of State with an uncertified copy of its certificate of limited partnership in lieu thereof, providing the genuineness of the copy can be established to the satisfaction of the Secretary of State based upon an affidavit of a general partner, or if there is no existing general partner, a limited partner, affirming the formation of the limited partnership and filing of the certificate of limited partnership with the appropriate county clerk. If the Secretary of State rejects an uncertified certificate of limited partnership, the limited partnership whose certificate has been rejected may proceed in a summary manner requesting an order from the Superior Court declaring the certificate valid and requiring the Secretary of State to accept it.

c. Any limited partnership whose certificate of limited partnership was transmitted to and accepted by the Secretary of State prior to the effective date of this act shall be deemed to have complied with the requirements of subsection a. of this section.

d. Any limited partnership which has not complied with the requirements of P.L.1984, c.245 shall be deemed to be in inactive status. A limited partnership in inactive status shall remain a limited partnership, but no name reservations, transfers of reserved names or certificates of amendment may be filed until the limited partnership is transferred to active status as provided by subsection e. of this section. A limited partner of a limited partnership shall not be deemed liable as a general partner of the limited partnership solely by reason that the limited partnership is in inactive status.

e. In order to be transferred to active status, a limited partnership which is in inactive status shall provide to the Secretary of State the following:

(1) the name of the limited partnership; its address, including the actual location as well as the postal designation, if different, of its registered agent; and the name of its registered agent, which may be provided by letter or other writing; and

(2) a copy of its certificate of limited partnership, as amended, either certified by the county clerk or the county in which the certificate is on file or which is acceptable to the Secretary of State in accordance with subsection b. of this section.

In addition, in order to be transferred to active status, a limited partnership shall forfeit to the State for each year the limited partnership was in inactive status a penalty of twice the amount of the then current fee for filing annual reports. No limited partnership shall be deemed to be in inactive status for purposes of assessment of the penalty until the day after the 90th day following the effective date of this act. The maximum penalty which may be imposed under this subsection is $1,000. The penalty may be recovered, with costs, in an action brought by the Attorney General.

L.1991,c.472,s.1.



Section 42:2A-15 - Time When Partnership Formed

42:2A-15. Time when partnership formed
A limited partnership is formed at the time of the filing of the certificate of limited partnership in the office of the Secretary of State or at any later time specified in the certificate of limited partnership not later than 30 days of the date of filing if, in either case, there has been substantial compliance with the requirements of section 13.

L.1983, c. 489, s. 14, eff. April 1, 1985.



Section 42:2A-16 - Amendment To Certificate

42:2A-16. Amendment to certificate
A certificate of limited partnership is amended by the filing of a written certificate of amendment thereto in the office of the Secretary of State which shall set forth:

a. The name of the limited partnership;

b. The date of filing of the original certificate;

c. The amendment or amendments to the certificate of limited partnership; and

d. The amendment or amendments shall take effect upon filing of the certificate of amendment in the office of the Secretary of State or at any time specified in the certificate of amendment not later than 30 days of the date of filing.

L.1983, c. 489, s. 15, eff. April 1, 1985.



Section 42:2A-16.1 - Certificate Of Correction

42:2A-16.1. Certificate of correction
Certificate of Correction. If any instrument filed with the Secretary of State under any provision of this act is an inaccurate record of the limited partnership action therein referred to, or was defectively or erroneously executed, the instrument may be corrected by filing with the Secretary of State a certificate of correction executed by a general partner. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the correction. The instrument so corrected shall be deemed to have been effective in its corrected form as of its original filing date except as to persons who actually relied in good faith upon the inaccurate portion of the certificate and who are adversely affected by the correction. As to these persons, the correction shall be effective as of the effective date of filing of the certificate of correction. Such filing shall only be made if the Secretary of State consents to the filing.

L. 1988, c. 130, s. 48.



Section 42:2A-17 - When Amendment To Certificate Required

42:2A-17. When amendment to certificate required
When amendment to certificate required. An amendment to a certificate of limited partnership shall be filed within 30 days when:

a. There is a change in the name of the partnership;

b. There is a decrease in the amount of the contribution of the partners;

c. There is the admission of a new general partner or an event of withdrawal of a general partner;

d. There is a change in the character of the business of the partnership;

e. There is a continuation of the partnership business under section 50 of P.L. 1983, c. 489 (C. 42:2A-51) after an event of withdrawal of a general partner;

f. There is a change in the time as stated in the certificate for dissolution of the partnership or for the return of a contribution;

g. There is a time fixed for dissolution of the partnership or the return of a contribution, no time therefor having been specified in the certificate;

h. There is a false or erroneous statement in the certificate or that any arrangements or other facts described in the certificate have changed making the certificate inaccurate in any respect; and

i. (Deleted by amendment, P.L. 1988, c. 130.)

No person shall be liable if an amendment to a certificate of limited partnership reflecting the occurrence of any event referred to in this section is filed within 30 days of the event which gives rise to the obligation to file the amendment.

A restated certificate of limited partnership may be adopted, executed and filed in the same manner as a certificate of amendment.

L. 1983, c. 489, s. 16; amended 1984, c.245,s.7; 1988,c.130,s.7.



Section 42:2A-18 - Cancellation Of Certificate

42:2A-18. Cancellation of certificate
A certificate of limited partnership shall be cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. The certificate of cancellation shall be filed in the office of the Secretary of State and shall set forth:

a. The name of the limited partnership;

b. The date of filing of its certificate of limited partnership;

c. The reason for filing the certificate of cancellation;

d. The effective date (which shall be a date certain) of cancellation if it is not to be effective upon the filing of the certificate; and

e. Any other information the general partners filing the certificate determine.

L.1983, c. 489, s. 17, eff. April 1, 1985.



Section 42:2A-19 - Execution Of Certificate

42:2A-19. Execution of certificate
Execution of certificate. Each certificate required by this article to be filed in the office of the Secretary of State shall be executed in the following manner:

a. An original certificate of limited partnership must be signed by all general partners;

b. A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner. If there is no existing general partner, a certificate of amendment must be signed by each person designated in the amended certificate as a new general partner;

c. A certificate of cancellation must be signed by all general partners. If there is no existing general partner, a certificate of cancellation must be signed by:

(1) All limited partners; or

(2) Any limited partner after the 90th day following the withdrawal of the last general partner; or

(3) Any limited partner within 90 days after an event of withdrawal of the last general partner, provided that the limited partners have determined not to continue the business of the partnership and not to appoint a new general partner pursuant to section 50 of P.L. 1983, c. 489 (C. 42:2A-51) and the partnership agreement, and the certificate of cancellation contains a representation to that effect; and

d. (Deleted by amendment, P.L. 1988, c. 130.)

e. The execution of any of the foregoing certificates constitutes an affirmation under the penalties of perjury that the statements made therein are true.

L. 1983, c. 489, s. 18; amended 1988,c.130,s.8.



Section 42:2A-20 - Amendment Or Cancellation By Judicial Act

42:2A-20. Amendment or cancellation by judicial act
If a person required to execute a certificate of amendment or cancellation fails or refuses to do so, any other partner, and any assignee of a partnership interest, who is adversely affected by the failure or refusal, may file a complaint in the Superior Court, for an order or judgment to direct the amendment or cancellation. The court may proceed in the action in a summary manner or otherwise. If the court finds that the amendment or cancellation is proper and that any person so designated has failed or refused to execute the certificate, a copy of the order or judgment shall serve as the required certificate.

A certified copy of the order or judgment setting forth the amendment or cancellation shall be filed in the office of the Secretary of State.

L.1983, c. 489, s. 19, eff. April 1, 1985.



Section 42:2A-21 - Filing In Office Of Secretary Of State; Effect Of Filing

42:2A-21. Filing in office of Secretary of State; effect of filing
Filing in office of Secretary of State; effect of filing. a. An original and a duplicate copy of the certificate of limited partnership and of any certificates of amendment or cancellation or any order or judgment of amendment or cancellation shall be delivered to the Secretary of State. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law he shall:

(1) Endorse on the original and duplicate copy the word "Filed" and the day, month and year of the filing thereof;

(2) File the original in his office; and

(3) Return the copy, stamped "Filed", to the person who filed it or his representative.

b. Upon the filing of a certificate of amendment or an order or judgment of amendment in the office of the Secretary of State, the certificate of limited partnership shall be amended as set forth therein, and upon the effective date of either a certificate of cancellation or an order or judgment of cancellation, the certificate of limited partnership is canceled.

L. 1983, c. 489, s. 20; amended 1988,c.130,s.9.



Section 42:2A-22 - Liability For False Statement In Certificate

42:2A-22. Liability for false statement in certificate
Liability for false statement in certificate. If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

a. Any person who executed the certificate, or caused another to execute it on his behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

b. Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect, within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a complaint for its cancellation or amendment under section 19 of P.L. 1983, c. 489 (C. 42:2A-20).

L. 1983, c. 489, s. 21; amended 1988,c.130,s.10.



Section 42:2A-23 - Notice

42:2A-23. Notice
Notice. The fact that a certificate of limited partnership is on file in the office of the Secretary of State is notice that the partnership is a limited partnership, but it is not notice of any other fact not set forth in the certificate or amendment thereto.

L. 1983, c. 489, s. 22; amended 1988,c.130,s.11.



Section 42:2A-24 - Delivery Of Certificates To Limited Partners

42:2A-24. Delivery of certificates to limited partners
Delivery of certificates to limited partners. Upon the return of a certificate marked "Filed" by the Secretary of State as provided in section 20, the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and any other certificate to each limited partner unless the partnership agreement provides otherwise.

L. 1983, c. 489, s. 23, eff. April 1, 1985.



Section 42:2A-25 - Admission Of Additional Limited Partners

42:2A-25. Admission of additional limited partners
Admission of additional limited partners. After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner:

a. In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; or

b. In the case of an assignee of a partnership interest of a partner who has the power, as provided in section 48 of P.L. 1983, c. 489 (C. 42:2A-49), to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

L. 1983, c. 489, s. 24; amended 1988,c.130,s.12.



Section 42:2A-26 - Voting

42:2A-26. Voting
Voting. a. Subject to section 26 of P.L. 1983, c. 489 (C. 42:2A-27) the partnership agreement may grant to all or a specified group of the limited partners the right to vote, on a per capita or other basis, upon such matters as set forth in the partnership agreement.

b. This section shall not be construed so as to limit the right of a limited partner to vote on, or consent to, a specific partnership matter or action if this chapter gives the limited partner this right and does not expressly permit this right to be restricted by a contrary provision in the partnership agreement.

L. 1983, c. 489, s. 25; amended 1988,c.130,s.13.



Section 42:2A-27 - Liability To Third Parties

42:2A-27. Liability to third parties
Liability to third parties. a. Except as provided in subsection d., a limited partner is not liable for the obligations of a limited partnership unless he is also a general partner or, in addition to the exercise of his rights and powers as a limited partner, he takes part in the control of the business. However, if the limited partner's participation in the control of the business is not substantially the same as the exercise of the powers of a general partner, he is liable only to persons who transact business with the limited partnership with actual knowledge of, and reliance on, his participation in control.

b. A limited partner does not participate in the control of the business within the meaning of subsection a. solely by doing one or more of the following:

(1) Being a contractor for or an agent or employee of the limited partnership or being a contractor, agent, employee, corporate officer, corporate director, or shareholder of a general partner;

(2) Consulting with or advising a general partner with respect to any matter, including the business of the limited partnership;

(3) Acting as surety, guarantor, or endorser for the limited partnership or assuming one or more specific obligations of the limited partnership or providing collateral for the partnership;

(4) (Deleted by amendment, P.L. 1988, c. 130.)

(5) (Deleted by amendment, P.L. 1988, c. 130.)

(6) Serving as an officer, director or shareholder of a corporate general partner; or

(7) Approving or disapproving matters related to the business of the partnership as shall be stated in the certificate and partnership agreement;

(8) Calling, requesting, attending or participating at a meeting of the partners or the limited partners;

(9) Winding up a limited partnership pursuant to section 52 of P.L. 1983, c. 489 (C. 42:2A-53);

(10) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(11) Serving on a committee of the limited partnership or the limited partners;

(12) Proposing, approving or disapproving, by voting (by number, financial interest, class, group or as otherwise provided in the partnership agreement) or otherwise, on one or more of the following matters:

(a) The dissolution and winding up of the limited partnership;

(b) The sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all the assets of the limited partnership other than in the ordinary course of its business;

(c) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business;

(d) A change in the nature of the business;

(e) The admission, removal or retention of a partner;

(f) A transaction or other matter involving an actual or potential conflict of interest;

(g) An amendment to the partnership agreement or certificate of limited partnership; or

(13) Exercising any right or power granted or permitted to limited partners under this chapter and not specifically enumerated in this subsection.

c. The enumeration in subsection b. does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him in the business of the limited partnership.

d. A limited partner who knowingly permits his name to be used in the name of the limited partnership, except under circumstances permitted by subsection a. (2) of section 6 of P.L. 1983, c. 489 (C. 42:2A-6), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

L. 1983, c. 489, s. 26; amended 1988,c.130,s.14.



Section 42:2A-28 - Person Erroneously Believing Himself A Limited Partner

42:2A-28. Person erroneously believing himself a limited partner
Person erroneously believing himself a limited partner.

a. Except as provided in subsection b., a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining that no certificate of limited partnership was ever filed with the Secretary of State or a certificate of limited partnership has been filed which names the person as a general partner in the enterprise he promptly:

(1) Causes an appropriate certificate of limited partnership, certificate of correction or a certificate of amendment to be executed and filed; or

(2) Withdraws from future equity participation in the enterprise by executing and filing in the office of the Secretary of State a certificate declaring withdrawal under this section.

b. A person who makes a contribution of the kind described in subsection a. is liable as a general partner to any third party who transacted business with the enterprise if the third party actually believed in good faith that the person was a general partner at the time of the transaction and no certificate of limited partnership was ever filed or a certificate of limited partnership was filed which names the person as a general partner, and:

(1) The business is transacted before an appropriate certificate of limited partnership is filed stating that the enterprise is a limited partnership and indicating in effect that the person is not a general partner;

(2) In the case of an amendment, it is after expiration of the 30-day period for filing an amendment indicating in effect that the person is not a general partner under section 16 of P.L. 1983, c. 489 (C. 42:2A-17) and the amendment has not been filed;

(3) Before the person withdraws, and an appropriate certificate, as provided in section 27 of P.L. 1983, c. 489 (C. 42:2A-28), is filed to show the withdrawal; or

(4) The business is transacted before an appropriate certificate of correction is filed indicating in effect that the person is not a general partner and the third party actually relied in good faith upon the foregoing inaccuracy and is adversely affected by the correction.

L. 1983, c. 489, s. 27; amended 1988,c.130,s.15.



Section 42:2A-29 - Right To Information

42:2A-29. Right to information
Right to information. A limited partner has the right to:

a. Inspect and copy any of the partnership records required to be maintained by section 9 of P.L 1983, c. 489 (C. 42:2A-9);

b. Obtain from the general partners from time to time upon reasonable demand true and full information regarding the state of the business and financial condition of the limited partnership;

c. Receive promptly after becoming available, a copy of the limited partnership's federal, State and local income tax returns for each year; and

d. Other information regarding the affairs of the limited partnership as is just and reasonable.

Upon the reasonable request of any partner, the records set forth in this section shall be subject to inspection and copying at a reasonable cost by any partner during ordinary business hours.

L. 1983, c. 489, s. 28; amended 1984, c.245,s.8; 1988,c.130,s.16.



Section 42:2A-29.1 - Notice Of Limited Partners' Meetings

42:2A-29.1. Notice of limited partners' meetings
Notice of Limited Partners' Meetings. a. Except as provided in the partnership agreement, written notice of the time, place and purpose or purposes of every meeting of limited partners shall be given not less than 10 days nor more than 60 days before the date of the meeting, either personally or by mail, to each limited partner of record entitled to vote at the meeting. In no case, however, may the partnership agreement provide for less than 10 days' notice.

b. When a meeting is adjourned to another time and place, it shall not be necessary, unless the partnership agreement otherwise provides, to give notice of the adjourned meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken and at the adjourned meeting only such business is transacted as might have been transacted at the original meeting. However, if after the adjournment the general partner fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given to each limited partner of record entitled to notice under subsection a. hereof on the new record date.

L. 1988, c. 130, s. 42.



Section 42:2A-29.2 - Waiver Of Notice Of Lapse Of Time

42:2A-29.2. Waiver of notice of lapse of time
Waiver of Notice of Lapse of Time. a. Except as provided in the partnership agreement, notice of a meeting need not be given to any limited partner who signs a waiver of notice, in person or by an attorney-in-fact, whether before or after the meeting. The attendance of any limited partner at a meeting, in person or by an attorney-in-fact, without protesting prior to the conclusion of the meeting the lack of notice of the meeting, shall constitute a waiver of notice by him.

b. Except as provided in the partnership agreement, whenever limited partners are authorized to take any action after the lapse of a prescribed period of time, the action may be taken without the lapse if the requirement is waived in writing in person or by an attorney-in-fact, before or after the taking of the action, by every limited partner entitled to vote thereon as of the date of the taking of such action.

L. 1988, c. 130, s. 43.



Section 42:2A-29.3 - Action By Limited Partners

42:2A-29.3. Action by limited partners
Action by Limited Partners. Except as otherwise provided in the partnership agreement, any action required or permitted to be taken by limited partners may be taken:

a. At a meeting with notice thereof given as provided in section 42 of P.L.1988, c.130 (C. 42:2A-29.1) by that portion of limited partners whose votes are necessary to take such action; or

b. Without a meeting, upon the written consent of, that portion of limited partners whose votes are necessary to take such action. When action is taken without a meeting, however, all limited partners shall receive a written report of all actions taken.

L. 1988, c. 130, s. 44.



Section 42:2A-29.4 - Fixing Record Date

42:2A-29.4. Fixing record date
Fixing Record Date. a. Except as otherwise provided in the partnership agreement, the general partner may fix, in advance, a date as the record date for determining the partnership's limited partners with regard to any partnership action or event and, in particular, for determining the limited partners entitled to:

(1) Be notified of or vote at any meeting of the partners or any adjournment thereof;

(2) Consent in writing to any action without a meeting; or

(3) Receive payment of any distribution or allotment of any right.

The record date may in no case be less than five days nor more than 60 days prior to the meeting of partners or other partnership action or event to which it relates. The record date to determine limited partners entitled to give a written consent may not be more than 60 days before the date fixed for tabulation of the consents or, if no date has been fixed for tabulation, more than 60 days before the last day on which consents received may be counted.

b. If no record date is fixed:

(1) The record date for determining limited partners for purposes of a meeting of partners shall be the close of business on the day next preceding the date on which notice is given, or, if no notice is given, the day next preceding the day on which the meeting is held; and

(2) The record date for determining limited partners for any purpose other than specified in paragraph (1) of this subsection shall be at the close of business on the day on which the action relating thereto is adopted.

c. When a determination of limited partners of record for a meeting of partners has been made as provided in this section, the determination shall apply to any adjournment thereof, unless the general partner fixes a new record date under this section for the adjourned meeting.

d. For the purposes of this section, a limited partner of record shall, in addition to meeting all other requirements of this section, have fulfilled all conditions described in the partnership agreement and by applicable law relative to attaining limited partner status.

L. 1988, c. 130, s. 45.



Section 42:2A-29.5 - Limited Partnership Interests Held Jointly Or As Tenants In Common

42:2A-29.5. Limited partnership interests held jointly or as tenants in common
Limited Partnership Interests Held Jointly or as Tenants in Common. Limited partnership interests held by two or more persons as joint tenants or tenants in common may be voted at any meeting of limited partners by any one of such persons, unless another joint tenant or tenant in common seeks to vote any of such interest in the limited partnership in person or by an attorney-in-fact. In the latter event, the written agreement, if any, which governs the manner in which such limited partnership interests shall be voted, shall control if presented at the meeting. If no such agreement is presented at the meeting, then, for the purposes of voting, the interest in the limited partnership shall be divided equally among such joint tenants or tenants in common present.

L. 1988, c. 130, s. 46.



Section 42:2A-30 - Admission Of Additional General Partners

42:2A-30. Admission of additional general partners
Admission of additional general partners. After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided for in the written partnership agreement but in no event by less than the written consent of all existing general partners and two-thirds in interest of the limited partners.

L. 1983, c. 489, s. 29; amended 1984, c.245,s.9; 1988,c.130,s.17.



Section 42:2A-31 - Events Of Withdrawal Of A General Partner.

42:2A-31 Events of withdrawal of a general partner.

30.Events of withdrawal of a general partner. Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

a.The general partner withdraws from the limited partnership as provided in section 39 of P.L.1983, c.489 (C.42:2A-40);

b.The general partner ceases to be a member of the limited partnership as provided in section 46 of P.L.1983, c.489 (C.42:2A-47);

c.The general partner is removed as a general partner in accordance with the partnership agreement;

d.Unless otherwise provided in the certificate of limited partnership, the general partner: (1) makes an assignment for the benefit of creditors; (2) files a voluntary petition in bankruptcy; (3) is adjudicated a bankrupt or insolvent; (4) files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation; (5) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding set forth in (4) above; or (6) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties;

e.Unless otherwise provided in the certificate of limited partnership, 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without his consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any stay, the appointment is not vacated;

f.In the case of a general partner who is a natural person, the partner's death, or the entry by a court of competent jurisdiction of a judgment adjudicating the partner incapacitated to manage the partner's person or estate;

g.In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of new trustee);

h.In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

i.In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

j.In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.

L.1983, c.489, s.30; amended 1988, c.130, s.18; 2013, c.103, s.111.



Section 42:2A-32 - General Powers And Liabilities

42:2A-32. General powers and liabilities
General powers and liabilities. a. Except as expressly provided in this chapter, a general partner of a limited partnership is subject to the restrictions of a partner in a partnership without limited partners and except as provided in this chapter or in the partnership agreement has the rights and powers of a partner in a partnership without limited partners.

b. Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or the partnership agreement, a general partner in a partnership without limited partners to the partnership and to the other partners.

L. 1983, c. 489, s. 31, eff. April 1, 1985.



Section 42:2A-33 - Contributions By General Partner; Profits And Losses; Distributions

42:2A-33. Contributions by general partner; profits and losses; distributions
Contributions by general partner; profits and losses; distributions. A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also make make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.

L. 1983, c. 489, s. 32, eff. April 1, 1985.



Section 42:2A-33.1 - One Person As Both General And Limited Partner

42:2A-33.1. One person as both general and limited partner
One Person as Both General and Limited Partner. a. A person may be general partner and a limited partner in the same partnership at the same time.

b. A person who is a general, and also at the same time a limited partner, shall have all the rights and powers and be subject to all the restrictions of a general partner; except that, in respect to his contribution as a limited partner, he shall have the rights against the other partners which he would have had if he were not also a general partner.

L. 1988, c. 130, s. 47.



Section 42:2A-34 - Voting

42:2A-34. Voting
Voting. The partnership agreement may grant to all or certain identified general partners the right to vote (on a per capita or any other basis), separately or with all or any class of the limited partners, on any matter.

L. 1983, c. 489, s. 33, eff. April 1, 1985.



Section 42:2A-35 - Form Of Contribution By Partners

42:2A-35. Form of contribution by partners
Form of contribution by partners. The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

L. 1983, c. 489, s. 34, eff. April 1, 1985.



Section 42:2A-36 - Liability Of Partner For Contribution

42:2A-36. Liability of partner for contribution
Liability of partner for contribution. a. Except as provided in the certificate of limited partnership, a partner is obligated to the limited partnership to perform any promise to contribute cash or property or to perform services and this obligation shall not be affected by his ability to perform because of his death or his disability or any other reason. If a partner does not make the promised contribution of property or services, he or, if he is deceased, his estate is obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the limited partnership agreement, of the stated contribution that has not been made.

b. Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit, or whose claim arises, after the filing of the certificate of limited partnership or an amendment thereto which, in either case, reflects the obligation, and before the amendment or cancellation thereof to reflect the compromise, may enforce the original obligation.

L. 1983, c. 489, s. 35; amended 1988,c.130,s.19.



Section 42:2A-37 - Sharing Of Profits And Losses

42:2A-37. Sharing of profits and losses
Sharing of profits and losses. The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the value (as stated in the limited partnership agreement) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

L. 1983, c. 489, s. 36; amended 1988,c.130,s.20.



Section 42:2A-38 - Sharing Of Distributions

42:2A-38. Sharing of distributions
Sharing of distributions. Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the value (as stated in the limited partnership agreement) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

L. 1983, c. 489, s. 37; amended 1988,c.130,s.21.



Section 42:2A-39 - Interim Distributions

42:2A-39. Interim distributions
Interim distributions. Except as provided in this article, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof:

a. To the extent and at the times or upon the happening of the events specified in the partnership agreement; and

b. If any distribution constitutes a return of any part of his contribution, to the extent and at the times or upon the happening of the events specified in the certificate of limited partnership.

L. 1983, c. 489, s. 38, eff. April 1, 1985.



Section 42:2A-40 - Withdrawal Of General Partner

42:2A-40. Withdrawal of general partner
Withdrawal of general partner. A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

L. 1983, c. 489, s. 39, eff. April 1, 1985.



Section 42:2A-41 - Withdrawal Of Limited Partner

42:2A-41. Withdrawal of limited partner
Withdrawal of limited partner. A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in the certificate of limited partnership and in accordance with the partnership agreement. If the certificate does not specify the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six months' prior written notice to each general partner at the address set forth in the certificate of limited partnership.

L. 1983, c. 489, s. 40; amended 1988,c.130,s.22.



Section 42:2A-42 - Distribution Upon Withdrawal

42:2A-42. Distribution upon withdrawal
Distribution upon withdrawal. Except as provided in this article, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, if not otherwise provided in the agreement, he is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal, based upon his right to share in distributions from the limited partnership.

L. 1983, c. 489, s. 41, eff. April 1, 1985.



Section 42:2A-43 - Distribution In Cash Or Kind

42:2A-43. Distribution in cash or kind
Distribution in cash or kind. Except as provided in the certificate of limited partnership, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that assets which is equal to the percentage in which he shares in distribution from the limited partnership.

L. 1983, c. 489, s. 42, eff. April 1, 1985.



Section 42:2A-44 - Right To Distribution

42:2A-44. Right to distribution
Right to distribution. At the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

L. 1983, c. 489, s. 43, eff. April 1, 1985.



Section 42:2A-45 - Limitations On Distribution

42:2A-45. Limitations on distribution
Limitations on distribution. A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

L. 1983, c. 489, s. 44, eff. April 1, 1985.



Section 42:2A-46 - Liability Upon Return Of Contribution

42:2A-46. Liability upon return of contribution
Liability upon return of contribution. a. If a limited partner has received the return of any part of his contribution without violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

b. If a limited partner has received the return of any part of his contribution in violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

c. If a general partner has received the return of any part of his contribution without violation of the partnership agreement or this chapter, he is liable, until the termination of the applicable statute of limitations, to the limited partnership for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

d. If a general partner has received the return of any part of his contribution in violation of the partnership agreement or this chapter, he is liable, until the termination of the applicable statute of limitations, to the limited partnership for the amount of the contribution wrongfully returned.

e. A partner receives a return of his contribution to the extent that a distribution causes the partner's share of the fair value of the net assets of the partnership to be less than the value, determined at the time of, but without giving effect to the distribution, of the balance of the partner's aggregate contributions to the partnership which, as of that date, had not been returned to him, which determination shall be made on the basis of the partnership records required to be maintained pursuant to section 9 of P.L. 1983, c. 489 (C. 42:2A-9).

L. 1983, c. 489, s. 45; amended 1988,c.130,s.23.



Section 42:2A-47 - Assignment Of Partnership Interest; Rights Of Assignee

42:2A-47. Assignment of partnership interest; rights of assignee
Assignment of partnership interest; rights of assignee. Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his partnership interest. Notwithstanding the foregoing, a general partner who assigns all of his general partnership interest shall cease to be a general partner only upon the filing of a certificate reflecting that fact in accordance with this chapter.

L. 1983, c. 489, s. 46; amended 1988,c.130,s.24.



Section 42:2A-48 - Rights Of Judgment Creditor Of A Partner

42:2A-48. Rights of judgment creditor of a partner
Rights of judgment creditor of a partner. On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to his partnership interest.

L. 1983, c. 489, s. 47, eff. April 1, 1985.



Section 42:2A-49 - Right Of Assignee To Become Limited Partner; Rights, Restrictions And Liabilities

42:2A-49. Right of assignee to become limited partner; rights, restrictions and liabilities
Right of assignee to become limited partner; rights, restrictions and liabilities. a. An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that the assignor gives the assignee that right in accordance with authority described in the certificate of limited partnership or all general partners and two-thirds in interest of the limited partners consent.

b. An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor. However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner and which could not be ascertained from the certificate or agreement of limited partnership.

c. If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under sections 21 and 35 of P.L. 1983, c. 489 (C. 42:2A-22 and 42:2A-36).

L. 1983, c. 489, s. 48; amended 1988,c.130,s.25.



Section 42:2A-50 - Power Of Personal Representative Of Deceased Or Incapacitated Person; Representative Or Successor Of Corporation, Trust, Or Other Entity.

42:2A-50 Power of personal representative of deceased or incapacitated person; representative or successor of corporation, trust, or other entity.

42:2A-50. Power of personal representative of deceased or incapacitated person; representative or successor of corporation, trust, or other entity. If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to lack the mental capacity to manage the partner's person or property, the partner's executor, administrator, guardian, conservator, or other legal representative may exercise all the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

L.1983, c.489, s.49; amended 2013, c.103, s.112.



Section 42:2A-51 - Dissolution

42:2A-51. Dissolution
Dissolution. A limited partnership is dissolved and its affairs shall be wound up upon the happening of any of the following:

a. At the time fixed in or upon the happening of events specified in the certificate of limited partnership;

b. The written consent of all partners;

c. An event of withdrawal of a general partner unless at the time there is at least one other general partner and the certificate of limited partnership permits the business of the limited partnership to be carried on by the remaining general partner or partners and that partner or partners do so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal, if, within 90 days or shorter period as may be provided in the partnership agreement after the withdrawal, all of the remaining general partners and all or such lesser number as may be provided in the partnership agreement, but not less than two-thirds in interest, of the remaining limited partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired;

d. The entry of an order or judgment of dissolution under section 51 of P.L. 1983, c. 489 (C. 42:2A-52).

L. 1983, c. 489, s. 50; amended 1988,c.130,s.26



Section 42:2A-52 - Judicial Dissolution

42:2A-52. Judicial dissolution
Judicial dissolution. On application by or for a partner the Superior Court may order dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

L. 1983, c. 489, s. 51, eff. April 1, 1985.



Section 42:2A-53 - Right To Wind Up Partnership Affairs

42:2A-53. Right to wind up partnership affairs
Right to wind up partnership affairs. Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs; but the Superior Court may wind up the limited partnership's affairs upon application of any partner, his legal representative, or assignee.

L. 1983, c. 489, s. 52, eff. April 1, 1985.



Section 42:2A-54 - Distribution Of Assets

42:2A-54. Distribution of assets
Distribution of assets. Upon the winding up of a limited partnership, the assets shall be distributed as follows:

a. To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under section 38 or 41;

b. Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under section 38 or 41;

c. Except as provided in the partnership agreement, to limited partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the limited partners share in distributions; and

d. Except as provided in the partnership agreement, to general partners first for return of their contributions and secondly respecting their partnership interests, in proportions in which the general partners share in distributions. L. 1983, c. 489, s. 53, eff. April 1, 1985.



Section 42:2A-55 - Law Governing

42:2A-55. Law governing
Law governing. The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners, and a foreign limited partnership may not be denied a certificate of authority to transact business in this State by reason of any difference between those laws and the laws of this State.

L. 1983, c. 489, s. 54, eff. April 1, 1985.



Section 42:2A-57 - Application For Certificate Of Authority To Transact Business

42:2A-57. Application for certificate of authority to transact business
Application for certificate of authority to transact business. Before transacting business in this State, a foreign limited partnership shall file in the office of the Secretary of State an application executed by a general partner setting forth:

a. The name of the foreign limited partnership and, if different, the name under which it proposes to transact business in this State;

b. The name and business address of each general partner;

c. The amount of cash and a description and statement of the agreed value of the other property or services contributed by all partners and which all partners have agreed to contribute in the future;

d. The state and date of its formation;

e. The general character of the business it proposes to transact in this State;

f. The name and address, including the actual location as well as the postal designation, if different, of the agent for service of process on the foreign limited partnership whom the foreign limited partnership designates who must be an individual resident of this State, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in, this State;

g. A statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process if the agent cannot be found or served with the exercise of reasonable diligence; and

h. The address of the office required to be maintained in the state of its organization by the laws of that state or if not so required, of the principal office of the foreign limited partnership.

i. If the Secretary of State finds that the application conforms to law and the requisite fees have been paid, he shall issue to the foreign limited partnership a certificate of authority to transact business in this State.

L. 1983, c. 489, s. 56; amended 1984, c.245,s.10; 1988,c.130,s.27.



Section 42:2A-58 - Changes In And Amendments To Application For Certificate

42:2A-58. Changes in and amendments to application for certificate
Changes in and amendments to application for certificate. If any statement in the application of a foreign limited partnership for a certificate of authority to transact business in this State was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the office of the Secretary of State a certificate, executed by a general partner, correcting the statement.

L. 1983, c. 489, s. 57; amended by 1988, c. 130, s. 28.



Section 42:2A-59 - Cancellation Of Certificate Of Authority To Do Business In The State

42:2A-59. Cancellation of certificate of authority to do business in the State
Cancellation of certificate of authority to do business in the State. A foreign limited partnership may cancel its certificate of authority to transact business in this State by filing with the Secretary of State a certificate of cancellation executed by a general partner. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to claims arising out of the transactions of business in this State. The Secretary of State shall cancel the certificate of authority of a foreign limited partnership when the certificate in the state of organization of the foreign limited partnership is cancelled and the Secretary of State receives notice thereof.

L. 1983, c. 489, s. 58; amended 1988,c.130,s.29.



Section 42:2A-60 - Transacting Business Without Certificate Of Authority

42:2A-60. Transacting business without certificate of authority
Transacting business without certificate of authority. a. A foreign limited partnership transacting business in this State may not maintain an action in any court of this State until it has obtained a certificate of authority to transact business in this State.

b. The failure of a foreign limited partnership to obtain a certificate of authority to transact business in this State does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action in any court of this State.

c. A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership having transacted business in this State without having obtained a certificate of authority to transact business; provided that, on ascertaining that no certificate of authority to transact business in this State exists, he promptly:

(1) Causes an appropriate certificate of authority to transact business in this State to be executed and filed; or

(2) Withdraws from future equity participation in the enterprise pursuant to the laws of the state in which the limited partnership was formed.

d. A foreign limited partnership, by transacting business in this State without having obtained a certificate of authority to transact business, appoints the Secretary of State as its agent for service of process with respect to claims arising out of the transaction of business in this State.

e. A foreign limited partnership which transacts business in this State without a certificate of authority to transact business shall forfeit to the State a penalty of not less than $200.00, nor more than $1,000.00 for each calendar year, or part thereof, not more than five years prior thereto, in which it shall have transacted business in this State without the certificate. The penalty shall be recovered with costs in an action prosecuted by the Attorney General. The court may proceed in the action in a summary manner or otherwise.

L. 1983, c. 489, s. 59; amended 1988,c.130,s.30.



Section 42:2A-61 - Injunction Against Foreign Limited Partnership.

42:2A-61. Injunction against foreign limited partnership.
Injunction against foreign limited partnership. a. The Attorney General may bring an action in the Superior Court in the name of the State to enjoin a foreign limited partnership from transacting business in this State:

(1) Without having first obtained a certificate of authority to transact business pursuant to this article;

(2) Of a character not set forth in its application for a certificate of authority to transact business or for an amended certificate;

(3) After its certificate of authority to transact business in this State has been surrendered; or

(4) After it is dissolved or its authority or existence is otherwise terminated or canceled in the jurisdiction of its organization.

b. The provisions of this section shall not exclude any other ground provided by law for injunctive relief against a foreign limited partnership to restrain it from the exercise of any franchise or the transaction of any business within this State.

c. The Superior Court may proceed in the action in a summary manner or otherwise.

L. 1983, c. 489, s. 60, eff. April 1, 1985.



Section 42:2A-62 - Right Of Action

42:2A-62. Right of action
Right of action. A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor against one or more general partners, former general partners, limited partners, or third parties, if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

L. 1983, c. 489, s. 61; amended 1988,c.130,s.31.



Section 42:2A-63 - Proper Plaintiff

42:2A-63. Proper plaintiff
Proper plaintiff. In order to bring a derivative action, the limited partner shall be a limited partner at the time of bringing the action and either

a. Have been a limited partner at the time of the transaction of which he complains; or

b. Have had the status as a limited partner devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

L. 1983, c. 489, s. 62; amended 1988,c.130,s.32.



Section 42:2A-64 - Pleading

42:2A-64. Pleading
Pleading. In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making demand upon a general partner.

L. 1983, c. 489, s. 63; amended 1988,c.130,s.33.



Section 42:2A-65 - Security For Expenses

42:2A-65. Security for expenses
Security for expenses. Unless the plaintiff's or plaintiffs' contributions to the partnership or the plaintiff's or plaintiffs' allocable share of partnership property amount to 5% or more of the contributions of or allocations to partnership property of all limited partners, in their status as limited partners, or unless the contributions of or the share allocable to the plaintiff or plaintiffs have a fair value in excess of twenty-five thousand dollars, the limited partnership in whose right such action is brought shall be entitled at any stage of the proceedings before final judgment to require the plaintiff or plaintiffs to give security for the reasonable expenses, including attorney's fees, which may be incurred by the limited partnership in connection with the action. The amount of this security shall be determined by the court.

L. 1983, c. 489, s. 63.1; amended 1988,c.130,s.34.



Section 42:2A-66 - Expenses

42:2A-66. Expenses
Expenses. If a derivative action is successful, in whole or in part, or if anything is received by the limited partnership as a result of a judgment, compromise or settlement of an action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees.

L. 1983, c. 489, s. 64; amended 1988,c.130,s.35.



Section 42:2A-67 - Indemnification Of General Partner

42:2A-67. Indemnification of general partner
Indemnification of general partner. a. A domestic limited partnership may indemnify any general partner made a party to an action in the right of a limited partnership to procure a judgment in its favor by reason of his being or having been a general partner in the limited partnership, against the reasonable expenses, including attorney's fees, actually and necessarily incurred by him in connection with the defense of the action, or in connection with an appeal therein if the general partner acted in good faith and in a manner the general partner reasonably believed to be in or not opposed to the best interests of the limited partnership. However, in the proceedings no indemnification shall be provided in respect of any claim, issue or matter as to which the general partner shall have been adjudged to be liable for negligence or misconduct, unless and only to the extent that the Superior Court or the court in which the proceeding was brought shall determine upon application that despite the adjudication of liability, but in view of all circumstances of the case, the general partner is fairly and reasonably entitled to indemnity for the expenses as the Superior Court or any other court shall deem proper.

b. The indemnification authorized under subsection a. of this section shall in no case include amounts paid in settling or otherwise disposing of a threatened action, or pending action with or without court approval. The indemnification authorized under this section may include expenses incurred in a threatened action, or pending action which is settled or otherwise disposed of without court approval, provided there is a determination upon application to the Superior Court that in view of all circumstances of the case, the general partner is fairly and reasonably entitled to indemnity for the expenses as the Superior Court shall deem proper.

c. No indemnification shall be made under this section in any circumstances where it appears that indemnification would be inconsistent with a provision of the certificate of limited partnership, partnership agreement or other proper partnership action in effect at the time of accrual of the alleged cause of action asserted in the threatened or pending action in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification.

d. This section is not intended to prevent indemnification of a general partner as provided for under the limited partnership agreement or as approved by the Superior Court or the court in which a proceeding is brought, for expenses and liability in connection with any proceeding, other than an action in the right of the limited partnership by reason of his being or having been a general partner in the limited partnership.

L. 1983, c. 489, s. 64.1; amended 1984, c.245,s.11; 1988,c.130,s.36.



Section 42:2A-68 - Filing Fee Of The State Treasurer

42:2A-68 Filing fee of the State Treasurer
65. Filing fees of the State Treasurer. On filing any certificate or other papers relative to limited partnerships in the Department of the Treasury, there shall be paid to the State Treasurer, filing fees, in addition to any applicable recording fees:
a.Filing an application to reserve

a specified limited partnership name and

issuing a certificate of reservation$50.00

If application is for the first name available

for limited partnership use among not more

than three specified names$50.00

b.Filing a notice of transfer of a

reserved limited partnership name$50.00

c.Filing original certificate of limited

partnership$125.00

d.Filing a certificate of amendment to the

certificate of limited partnership, including

any number of amendments$75.00

e.Filing certificate of cancellation$75.00

f.Filing order or judgment amending certificate

of limited partnership or cancellation$75.00

g.Filing application by a foreign limited

partnership to transact business in this State

and issuing a certificate of authority$125.00

h.Filing application by a foreign limited

partnership for amended certificate to

transact business in this State and issuing

an amended certificate of authority$75.00

i.Filing annual report$50.00

j.Filing a certificate or registration

of an alternate name$50.00

k.Filing a renewal of registration of

alternate name$50.00

l.Limited partnership status reports--

per name$5.00

m. Filing a change of agent or office,

or both$25.00

n.All other certificates issued or papers filed

but not otherwise provided for$125.00

o.Issuing a standing certificate$25.00

p.Issuing a certificate or providing name

availability up to three names$25.00

q.Filing a certificate of correction$50.00

L.1983,c.489,s.65; amended 1984, c.245, s.12; 1987, c.435, s.14; 1988, c.130, s.37; 1994, c.60, s.3; 2002, c.34, s.35.



Section 42:2A-69 - Annual Report To The State Treasurer By Domestic Limited Partnerships

42:2A-69 Annual report to the State Treasurer by domestic limited partnerships
66. Annual report to the State Treasurer by domestic limited partnerships.

a.Every domestic limited partnership authorized in this State shall file in the Department of the Treasury, within the time prescribed by this section, an annual report, executed on behalf of the limited partnership or executed by the registered agent setting forth:

1.The name of the limited partnership;

2.The address, including the actual location as well as the postal designation, if different, of the registered agent in this State; and

3.The name of the registered agent.

b.The State Treasurer shall designate a date of filing annual reports for each limited partnership required to submit a report pursuant to this section.

c.If the report is not filed for two consecutive years, the certificate of limited partnership shall, after written demand for the reports by the State Treasurer by mail addressed to the limited partnership at the last address appearing of record in the office of the State Treasurer, remain filed but be transferred to an inactive list. A limited partnership shall not have its certificate of limited partnership transferred to the inactive list if it shall, within 60 days after the written demand, file the reports required by law and pay to the State Treasurer the fee provided by law for the filing of each report.

d. (1) Any domestic limited partnership on the inactive list may return to active status by:

(a)Paying to the State Treasurer the current annual report fee, all delinquent annual report fees, a reinstatement filing fee of $75 and a reinstatement filing assessment of $200; and

(b)Submitting a certificate of amendment adopting a name which complies with paragraph (4) of subsection a. of section 6 of P.L.1983, c.489 (C.42:2A-6), if the name of the inactive limited partnership does not comply with paragraph (4) of subsection a. of section 6.

(2)The State Treasurer shall provide the forms necessary to effect annual report reinstatements.

e.A limited partnership whose certificate has been transferred to the inactive list shall remain a limited partnership formed under this chapter or under R.S.42:2-1 et seq., but no name reservations, transfers of reserved names, or certificates of amendment may be filed until the limited partnership whose certificate has been placed on the inactive list regains active status. A limited partner of a limited partnership is not liable as a general partner of the limited partnership solely by reason of the transfer of the certificate of limited partnership to the inactive list.

f.The State Treasurer shall furnish annual report forms, shall keep all the reports and shall prepare an index thereof. The reports shall be open to public inspection at proper hours.

L.1983,c.489,s.66; amended 1988, c.130, s.37.1; 1997, c.139, s.6; 2002, c.34, s.36.



Section 42:2A-70 - Annual Report To State Treasurer By Foreign Limited Partnership

42:2A-70 Annual report to State Treasurer by foreign limited partnership
67. Annual report to State Treasurer by foreign limited partnership.

a.Every foreign limited partnership authorized to transact business in this State shall file in the office of the State Treasurer, within the time prescribed by this section, an annual report, executed on behalf of the foreign limited partnership setting forth:

1.The name of the foreign limited partnership;

2.The address, including the actual location as well as postal designation, if different, of the registered agent in this State; and

3.The name of the registered agent.

b.The State Treasurer shall designate a date for filing annual reports for each foreign limited partnership required to submit a report pursuant to this section.

c.If the report is not filed for two consecutive years, the certificate of a foreign limited partnership to transact business in this State shall, after written demand for the reports by the State Treasurer by certified mail addressed to the foreign limited partnership at the last address appearing of record in the office of the State Treasurer, be revoked for the failure to file reports. A foreign limited partnership shall not be subject to the revocation of its certificate to transact business in this State if it shall, within 60 days after the written demand, file the reports required by law and pay to the State Treasurer the fee provided by law for the filing of each report.

d.Any foreign limited partnership may, within two years of the revocation of its certificate to transact business in this State, cause a reinstatement of the certificate upon:

(1)payment to the State Treasurer of the current annual report fee, all delinquent annual report fees, a reinstatement filing fee of $75 and a reinstatement filing assessment of $200; and

(2)compliance with the requirements of subsection c. of section 6 of P.L.1983, c.489 (C.42:2A-6), if the name of the inactive foreign limited partnership does not comply with the provisions of paragraph (4) of subsection a. of section 6 of P.L.1983, c.489 (C.42:2A-6).

e.A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the revocation, pursuant to this section, of the certificate of authority to transact business in this State.

f.The State Treasurer shall furnish annual report forms, including the forms necessary to effect annual report reinstatements, shall keep all the reports and shall prepare an index thereof. The reports shall be open to public inspection at proper hours.

L.1983,c.489,s.67; amended 1997, c.139, s.7; 2002, c.34, s.37.



Section 42:2A-71 - Rules And Regulations

42:2A-71. Rules and regulations
Rules and regulations. The Secretary of State shall have full authority to promulgate and adopt rules and regulations to implement the filing and reporting obligations created under the provisions of this act.

L. 1983, c. 489, s. 68, eff. April 1, 1985.



Section 42:2A-72 - Exemption From Filing Business Name Certificates

42:2A-72. Exemption from filing business name certificates
Exemption from filing business name certificates. Any limited partnership formed under this chapter or R.S. 42:2-1 et seq., or any foreign limited partnership authorized to transact business in this State, shall be exempt from the filing requirements of R.S. 56:1-1 et seq.

L. 1983, c. 489, s. 69, eff. April 1, 1985.



Section 42:2A-73 - "Other Business Entity" Defined; Domestic Limited Partnership, Merger, Consolidation

42:2A-73."Other business entity" defined; domestic limited partnership, merger, consolidation
1. a. As used in this section, "other business entity" means a business corporation, partnership or a limited liability company.

b. (1) Pursuant to an agreement of merger or consolidation, a domestic limited partnership may merge or consolidate with or into one or more domestic limited partnerships or other business entities formed or organized under the laws of this State or any other state or the United States or any foreign country or other foreign jurisdiction, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, a merger or consolidation shall be approved as follows: by each domestic limited partnership which is to merge or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than one class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

(2) A domestic limited partnership may not merge or consolidate with any other business entity if authority for such merger or consolidation is not granted by the laws of the jurisdiction under which the other business entity is organized.

(3) With respect to the merger or consolidation of domestic limited partnerships, each domestic limited partnership company shall comply with the provisions of this section and each other business entity shall comply with the applicable provisions of the laws of the jurisdiction under which it is organized.

c. If a domestic limited partnership merges or consolidates under this section, the domestic limited partnership or other business entity surviving or resulting in, or from the merger or consolidation, shall file a certificate of merger or consolidation in the office of the Secretary of State. The Secretary of State shall, upon filing, forward a copy of the certificate of merger or consolidation to the Director of the Division of Taxation. The certificate of merger or consolidation shall state:

(1) The name and jurisdiction of formation or organization of each of the domestic limited partnerships or other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships or other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(5) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(6) That a copy of the agreement of merger or consolidation shall be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any member of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(7) If the surviving or resulting entity is not a domestic limited partnership, or other business entity organized under the laws of this State, a statement that such surviving or resulting other business entity agrees that it may be served with process in this State in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State.

d. Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation.

e. A certificate of merger or consolidation shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation.

f. An agreement of merger or consolidation approved in accordance with subsection b. of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to this subsection shall be effective at the time or date of the merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership.

g. When any merger or consolidation becomes effective under this section, for all purposes of the laws of this State, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of those domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of those domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of this State, in any of those domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this act; but all rights of creditors and all liens upon any property of any of those domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of those domestic limited partnerships and other business entities that have merged or consolidated shall attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require the domestic limited partnership to wind up its affairs pursuant to section 50 of P.L.1983, c.489 (C.42:2A-51) or pay its liabilities and distribute its assets pursuant to section 53 of P.L.1983, c.489 (C.42:2A-54).

L.1995,c.224.



Section 42:2C-1 - Short Title.

42:2C-1 Short title.

1.Short Title. This act shall be known and may be cited as the "Revised Uniform Limited Liability Company Act."

L.2012, c.50, s.1.



Section 42:2C-2 - Definitions.

42:2C-2 Definitions.

2.Definitions. As used in this act:

"Certificate of formation" means the certificate required by section 18 of this act. The term includes the certificate as amended or restated.

"Contribution" means any benefit provided by a person to a limited liability company:

(1)in order to become a member upon formation of the company and in accordance with an agreement between or among the persons who have agreed to become the initial members of the company;

(2)in order to become a member after formation of the company and in accordance with an agreement between the person and the company; or

(3)in the person's capacity as a member and in accordance with the operating agreement or an agreement between the member and the company.

"Debtor in bankruptcy" means a person who is the subject of:

(1)an order for relief under Title 11 of the United States Code or a successor statute of general application; or

(2)a comparable order under federal, state, or foreign law governing insolvency.

"Distribution" except as otherwise provided in subsection g. of section 35 of this act, means a transfer of money or other property from a limited liability company to another person on account of a transferable interest.

"Effective" with respect to a record required or permitted to be delivered to the filing office for filing under this act, means effective under subsection c. of section 22 of this act.

"Filing office" means the Division of Revenue in the Department of the Treasury, or such other State office designated as such by law.

"Foreign limited liability company" means an unincorporated entity formed under the law of a jurisdiction other than this State and denominated by that law as a limited liability company.

"Limited liability company" except in the phrase "foreign limited liability company," means an entity formed under this act.

"Manager" means a person that under the operating agreement of a manager-managed limited liability company is responsible, alone or in concert with others, for performing the management functions stated in subsection c. of section 37 of this act.

"Manager-managed limited liability company" means a limited liability company that qualifies under subsection a. of section 37 of this act.

"Member" means a person that has become a member of a limited liability company pursuant to section 31 of this act and has not dissociated pursuant to section 46 of this act.

"Member-managed limited liability company" means a limited liability company that is not a manager-managed limited liability company.

"Operating agreement" means the agreement, whether or not referred to as an operating agreement and whether oral, in a record, implied, or in any combination thereof, of all the members of a limited liability company, including a sole member, concerning the matters described in subsection a. of section 11 of this act. The term includes the agreement as amended or restated.

"Organizer" means a person that acts to form a limited liability company pursuant to section 18 of this act.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Principal office" means the principal executive office of a limited liability company or foreign limited liability company, whether or not the office is located in this State.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Registered office" means:

(1)the office that a limited liability company is required to designate and maintain pursuant to section 14 of this act; or

(2)the principal office of a foreign limited liability company.

"Sign" means, with the present intent to authenticate or adopt a record:

(1)to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic symbol, sound, or process.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Terminated" means, with respect to a limited liability company, that such company has been dissolved, that all of its affairs have been wound up, and that all of its assets have been either applied to discharge its obligations to creditors, including members that are creditors, or distributed to its members.

"Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law.

"Transferable interest" means the right, as originally associated with a person's capacity as a member, to receive distributions from a limited liability company in accordance with the operating agreement, whether or not the person remains a member or continues to own any part of the right.

"Transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member.

L.2012, c.50, s.2.



Section 42:2C-3 - Knowledge; Notice.

42:2C-3 Knowledge; notice.

3.Knowledge; Notice.

a.A person knows a fact when the person:

(1)has actual knowledge of it; or

(2)is deemed to know it under paragraph (1) of subsection d. of this section or law other than this act.

b.A person has notice of a fact when the person:

(1)has reason to know the fact from all of the facts known to the person at the time in question; or

(2)is deemed to have notice of the fact under paragraph (2) of subsection d. of this section.

c.A person notifies another of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

d.A person that is not a member is deemed:

(1)to know of a limitation on authority to transfer real property as provided in subsection g. of section 28 of this act; and

(2)to have notice of a limited liability company's:

(a)dissolution, 90 days after a certificate of dissolution, pursuant to subparagraph (a) of paragraph (2) of subsection b. of section 49 of this act becomes effective;

(b)termination, 90 days after a statement of termination, pursuant to subparagraph (f) of paragraph (2) of subsection b. of section 49 of this act becomes effective; and

(c)merger, conversion, or domestication, 90 days after articles of merger, conversion, or domestication under Article 10 (sections 73 through 87 of this act) become effective.

L.2012, c.50, s.3.


42:2C-4 Nature, purposes and duration of limited liability company.


4.Nature, Purpose and Duration of Limited Liability Company.

a.A limited liability company is an entity distinct from its members.

b.A limited liability company may have any lawful purpose, regardless of whether for profit.

c.A limited liability company has perpetual duration.

L.2012, c.50, s.4.



Section 42:2C-5 - Powers.

42:2C-5 Powers.

5.Powers. A limited liability company has the capacity to sue and be sued in its own name and the power to do all things necessary or convenient to carry on its activities.

L.2012, c.50, s.5.



Section 42:2C-6 - Governing Law.

42:2C-6 Governing law.

6.Governing Law. The law of this State governs:

a.The internal affairs of a limited liability company; and

b.The liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of a limited liability company.

L.2012, c.50, s.6.



Section 42:2C-7 - Supplemental Principles Of Law.

42:2C-7 Supplemental principles of law.

7.Supplemental Principles of Law. Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

L.2012, c.50, s.7.



Section 42:2C-8 - Name.

42:2C-8 Name.

8.Name.

a.The name of a limited liability company shall contain the words "limited liability company" or the abbreviation "L.L.C." or "LLC". "Limited" may be abbreviated as "Ltd.", and "company" may be abbreviated as "Co.".

b.Unless authorized by subsection d. of this section, the name of a limited liability company shall be distinguishable in the records of the filing office from:

(1)the name of each person that is not an individual and that is incorporated, organized, or authorized to transact business in this State; and

(2)each name reserved under section 10 of this act.

c.Furthermore, the name of a limited liability company shall not contain any word or phrase, or any abbreviation or derivative thereof, the use of which is prohibited or restricted by any other statute of this State, unless the limited liability company has complied with the restrictions.

d.A limited liability company may apply to the filing office for authorization to use a name that does not comply with subsection b. of this section. The filing office shall authorize use of the name applied for if, as to each noncomplying name:

(1)the present user, registrant, or owner of the noncomplying name consents in a signed record to the use and submits an undertaking in a form satisfactory to the filing office to change the noncomplying name to a name that complies with subsection b. of this section and is distinguishable in the records of the filing office from the name applied for; or

(2)the applicant delivers to the filing office a certified copy of the final judgment of a court establishing the applicant's right to use in this State the name applied for.

e.Subject to section 61, the provisions of this act shall apply to a foreign limited liability company transacting business in this State which has a certificate of authority to transact business in this State or which has applied for a certificate of authority.

L.2012, c.50, s.8; amended 2013, c.276, s.1.



Section 42:2C-9 - Use Of Name Other Than Actual Limited Liability Company Name.

42:2C-9 Use of name other than actual limited liability company name.

9.Use of Name Other Than Actual Limited Liability Company Name.

a.A domestic limited liability company or foreign limited liability company which conducts activities in this State shall not conduct any of those activities using an alternate name, including an abbreviation of its name or an acronym, unless:

(1)it also uses its actual name in the transaction of any of its activities in a manner that is not deceptive as to its actual identity; or

(2)it has first registered the alternate name as provided in subsection b. of this section.

b.Any limited liability company may adopt and use any alternate name, including a name which would be unavailable as the name of a domestic or foreign limited liability company because of the prohibitions of subsection a. or b. of section 8 of this act, but not including any name not permitted as a limited liability company name by subsection c. of section 8 of this act, by filing an original and a copy of a certificate of registration of alternate name with the filing office executed on behalf of the limited liability company. The certificate shall set forth:

(1)The name, jurisdiction and date of formation of the limited liability company;

(2)The alternate name;

(3)A brief statement of the character or nature of the particular activities to be conducted using the alternate name;

(4)That the limited liability company intends to use the alternate name in this State;

(5)That the limited liability company has not previously used the alternate name in this State in violation of this section or, if it has, the month and year in which it commenced the use.

c.The registration shall be effective for five years from the date of filing and may be renewed successively for additional five-year periods by filing an original and a copy of the certificate of renewal executed on behalf of the limited liability company any time within 90 days prior to, but not later than, the date of expiration of the registration. The certificate of renewal shall set forth the information required in paragraphs (1) through (4) of subsection b. of this section, the date of the certificate of registration then in effect and that the limited liability company is continuing to use the alternate name.

d.This section shall not:

(1)Grant to the registrant of an alternate name any right in the name as against any prior or subsequent use of the name, regardless of whether used as a trademark, trade name, business name or corporate name; or

(2)Interfere with the power of any court to enjoin the use of the name on the basis of the law of unfair competition or on any other basis except the identity or similarity of the alternate name to any corporate, limited partnership or limited liability company name.

e.A limited liability company which has used an alternate name in this State contrary to the provisions of this section shall, upon filing a certificate of registration of alternate name or an untimely certificate of renewal, pay to the filing office the filing fee prescribed for the certificate plus an additional filing fee equal to the full amount of the regular filing fee multiplied by the number of years it has been using the alternate name in violation of this section. For the purpose of this subsection, any part of a year shall be considered a full year.

f.The failure of a limited liability company to file a certificate of registration or renewal of alternate name shall not impair the validity of any contract or act of the limited liability company and shall not prevent the limited liability company from defending any action or proceedings in any court of this State, but the limited liability company shall not maintain any action or proceeding in any court of this State arising out of a contract or act in which it used the alternate name until it has filed the applicable certificate.

g.(1) A limited liability company which files a certificate of registration of alternate name which contains a false statement or omission regarding the date it first used an alternate name in this State shall, if the false statement or omission reduces the amount of the additional fee it paid or should have paid as provided in subsection e. of this section, forfeit to the State a penalty of not less than $200 nor more than $500.

(2)A limited liability company which should have filed a certificate of registration or renewal of alternate name and fails to do so within 60 days after being notified of its obligation to do so by the filing office, by any other governmental officer, or by any person aggrieved by its failure to do so, shall forfeit to the State a penalty of not less than $200 nor more than $500.

(3)A penalty imposed under this section shall be recovered with costs in an action brought by the Attorney General. The court may proceed on the action in a summary manner.

L.2012, c.50, s.9.



Section 42:2C-10 - Reservation Of Name.

42:2C-10 Reservation of name.

10.Reservation of Name.

a.A person may reserve the exclusive use of the name of a limited liability company, including a fictitious or assumed name for a foreign limited liability company whose name is not available, by delivering an application to the filing office for filing. The application must state the name and address of the applicant and the name proposed to be reserved. If the filing office finds that the name applied for is available, it must be reserved for the applicant's exclusive use for a 120-day period.

b.The owner of a name reserved for a limited liability company may transfer the reservation to another person by delivering to the filing office for filing a signed notice of the transfer which states the name and address of the transferee.

L.2012, c.50, s.10.



Section 42:2C-11 - Operating Agreement; Scope, Function, And Limitations.

42:2C-11 Operating agreement; scope, function, and limitations.

11.Operating Agreement; Scope, Function, and Limitations.

a.Except as provided in subsections b. and c. of this section, the operating agreement governs:

(1)relations among the members as members and between the members and the limited liability company;

(2)the rights and duties under this act of a person in the capacity of manager;

(3)the activities of the company and the conduct of those activities; and

(4)the means and conditions for amending the operating agreement.

b.To the extent the operating agreement does not otherwise provide for a matter described in subsection a. of this section, this act governs the matter.

c.An operating agreement may not:

(1)vary a limited liability company's capacity under section 5 of this act to sue and be sued in its own name;

(2)vary the law applicable under section 6 of this act;

(3)vary the power of the court under section 21 of this act;

(4)subject to subsections d. through g. of this section, eliminate the duty of loyalty, the duty of care, or any other fiduciary duty;

(5)subject to subsections d. through g. of this section, eliminate the contractual obligation of good faith and fair dealing under subsection d. of section 39 of this act;

(6)unreasonably restrict the duties and rights stated in section 40 of this act;

(7)vary the power of a court to decree dissolution in the circumstances specified in paragraphs (4) and (5) of subsection a. of section 48 of this act;

(8)vary the requirement to wind up a limited liability company's business as specified in subsection a. and paragraph (1) of subsection b. of section 49 of this act;

(9)unreasonably restrict the right of a member to maintain an action under Article 9 (sections 67 through 72 of this act);

(10) restrict the right to approve a merger, conversion, or domestication under section 86 of this act to a member that will have personal liability with respect to a surviving, converted, or domesticated organization; or

(11) except as otherwise provided in subsection b. of section 13 of this act, restrict the rights under this act of a person other than a member or manager.

d.If not manifestly unreasonable, the operating agreement may:

(1)restrict or eliminate the duty:

(a)as required in paragraph (1) of subsection b. and subsection i. of section 39 of this act, to account to the limited liability company and to hold as trustee for it any property, profit, or benefit derived by the member in the conduct or winding up of the company's business, from a use by the member of the company's property, or from the appropriation of a limited liability company opportunity;

(b)as required in paragraph (2) of subsection b. and subsection i. of section 39 of this act, to refrain from dealing with the company in the conduct or winding up of the company's business as or on behalf of a party having an interest adverse to the company; and

(c)as required by paragraph (3) of subsection b. and subsection i. of section 39 of this act, to refrain from competing with the company in the conduct of the company's business before the dissolution of the company;

(2)identify specific types or categories of activities that do not violate the duty of loyalty;

(3)alter the duty of care, except to authorize intentional misconduct or knowing violation of law;

(4)alter any other fiduciary duty, including eliminating particular aspects of that duty; and

(5)prescribe the standards by which to measure the performance of the contractual obligation of good faith and fair dealing under subsection d. and subsection i. of section 39 of this act.

e.The operating agreement may specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts.

f.To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of a responsibility that the member would otherwise have under this act and imposes the responsibility on one or more other members, the operating agreement may, to the benefit of the member that the operating agreement relieves of the responsibility, also eliminate or limit any fiduciary duty that would have pertained to the responsibility.

g.The operating agreement may alter or eliminate the indemnification for a member or manager provided by section 38 of this act and may eliminate or limit a member's or manager's liability to the limited liability company and members for money damages, except for:

(1)breach of the duty of loyalty;

(2)a financial benefit received by the member or manager to which the member or manager is not entitled;

(3)a breach of a duty under section 36 of this act;

(4)intentional infliction of harm on the company or a member; or

(5)an intentional violation of criminal law.

h.The court shall decide any claim under subsection d. of this section that a term of an operating agreement is manifestly unreasonable. The court:

(1)shall make its determination as of the time the challenged term became part of the operating agreement and by considering only circumstances existing at that time; and

(2)may invalidate the term only if, in light of the purposes and activities of the limited liability company, it is readily apparent that:

(a)the objective of the term is unreasonable; or

(b)the term is an unreasonable means to achieve the provision's objective.

i.This act is to be liberally construed to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

L.2012, c.50, s.11; amended 2013, c.276, s.2.



Section 42:2C-12 - Operating Agreement; Effect On Limited Liability Company And Persons Becoming Members; Preformation Agreement.

42:2C-12 Operating agreement; effect on limited liability company and persons becoming members; preformation agreement.

12.Operating Agreement; Effect on Limited Liability Company and Persons Becoming Members; Preformation Agreement.

a.A limited liability company is bound by and may enforce the operating agreement, whether or not the company has itself manifested assent to the operating agreement.

b.A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.

c.Two or more persons intending to become the initial members of a limited liability company may make an agreement providing that upon the formation of the company the agreement will become the operating agreement. One person intending to become the initial member of a limited liability company may assent to terms providing that upon the formation of the company the terms will become the operating agreement.

L.2012, c.50, s.12.



Section 42:2C-13 - Operating Agreement; Effect On Third Parties And Relationship To Records Effective On Behalf Of Limited Liability Company.

42:2C-13 Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.

13.Operating Agreement; Effect on Third Parties and Relationship to Records Effective on Behalf of Limited Liability Company.

a.An operating agreement may specify that its amendment requires the approval of a person that is not a party to the operating agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition.

b.The obligations of a limited liability company and its members to a person in the person's capacity as a transferee or dissociated member are governed by the operating agreement. An amendment to the operating agreement made after a person becomes a transferee or dissociated member is effective with regard to any debt, obligation, or other liability of the limited liability company or its members to the person in the person's capacity as a transferee or dissociated member.

c.If a record that has been delivered by a limited liability company to the filing office for filing and has become effective under this act contains a provision that would be ineffective under subsection c. of section 11 of this act, if contained in the operating agreement, the provision is likewise ineffective in the record.

d.Subject to subsection c. of this section, if a record that has been delivered by a limited liability company to the filing office for filing and has become effective under this act conflicts with a provision of the operating agreement:

(1)the operating agreement prevails as to members, dissociated members, transferees, and managers; and

(2)the record prevails as to other persons to the extent they reasonably rely on the record.

L.2012, c.50, s.13; amended 2013, c.276, s.3.



Section 42:2C-14 - Office And Agent For Service Of Process.

42:2C-14 Office and agent for service of process.

Office and agent for service of process.
a.A limited liability company shall designate and continuously maintain in this State:

(1)an office, which need not be a place of its activity in this State; and

(2)an agent for service of process.

b.A foreign limited liability company that has a certificate of authority under section 58 of this act shall designate and continuously maintain in this State an office and an agent for service of process.

c.An agent for service of process of a limited liability company or foreign limited liability company shall be an individual who is a resident of this State or other person with authority to transact business in this State.

L.2012, c.50, s.14.



Section 42:2C-15 - Change Of Designated Office Or Agent For Service Of Process.

42:2C-15 Change of designated office or agent for service of process.

15.Change of Designated Office or Agent For Service of Process.

a.A limited liability company or foreign limited liability company may change its registered office, its agent for service of process, or the address of its agent for service of process by delivering to the filing office for filing a statement of change containing:

(1)the name of the company;

(2)the street and mailing addresses of its current registered office;

(3)if the current registered office is to be changed, the street and mailing addresses of the new registered office;

(4)the name and street and mailing addresses of its current agent for service of process; and

(5)if the current agent for service of process or an address of the agent is to be changed, the new information.

b. A registered agent may, with prior notice to the limited liability company for which it is the registered agent, change the address of the registered office of any domestic or foreign limited liability company for which the registered agent is the registered agent to another address in this State by filing in the filing office a statement of change, executed by the registered agent, setting forth the names of each limited liability company, and the address at which the registered agent has maintained the registered office for each limited liability company, and further certifying to the new address to which the registered office will be changed on a given day, and at which new address the registered agent will thereafter maintain the registered office for each limited liability company recited in the statement of change. Upon the filing of such statement of change, the filing office shall furnish to the registered agent a filed copy of the same together with a receipt for the fees, and thereafter, or until further change of address, as authorized by law, the registered office in this State of each limited liability company recited in the statement of change shall be located at the new address of the registered agent thereof as given in such statement of change.

c.In the event of a change of name of any person acting as a registered agent of a limited liability company, the registered agent shall file in the filing office a statement of change, executed by the registered agent, setting forth the new name of the registered agent, the name of the registered agent before it was changed, the name of each limited liability company represented by the registered agent, and the address at which the registered agent has maintained the registered office for each limited liability company. Upon the filing of the statement of change, the filing office shall furnish to the registered agent a filed copy of the same together with a receipt for the fees.

d.Filing a statement of change under this section shall be deemed to be an amendment of the certificate of formation or the certificate of authority of each limited liability company affected thereby and no limited liability company shall be required to take any further action with respect thereto, to amend its certificate of formation or certificate of authority under this act.

e.Subject to subsection c. of section 22 of this act, a statement of change is effective when filed by the filing office.

L.2012, c.50, s.15.



Section 42:2C-16 - Resignation Of Agent For Service Of Process.

42:2C-16 Resignation of agent for service of process.

16.Resignation of Agent for Service of Process.

a.To resign as an agent for service of process of a limited liability company or foreign limited liability company, the agent shall deliver to the filing office for filing a statement of resignation containing the company name and stating that the agent is resigning.

b.The filing office shall file a statement of resignation delivered under subsection a. of this section and mail or otherwise provide or deliver a copy to the registered office of the company or the principal office of the company if the mailing address of the principal office appears in the records of the filing office and is different from the mailing address of the registered office.

c.An agency for service of process terminates on the earlier of:

(1)the 31st day after the filing office files the statement of resignation;

(2)when a record designating a new agent for service of process is delivered to the filing office for filing on behalf of the limited liability company and becomes effective.

L.2012, c.50, s.16.



Section 42:2C-17 - Service Of Process.

42:2C-17 Service of process.

17.Service of Process.

a.An agent for service of process appointed by a limited liability company or foreign limited liability company is an agent of the company for service of any process, notice, or demand required or permitted by law to be served on the company.

b.If a limited liability company or foreign limited liability company does not appoint or maintain an agent for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the agent's street address, the filing office is an agent of the company upon whom process, notice, or demand may be served.

c.Service of any process, notice, or demand on the filing office as agent for a limited liability company or foreign limited liability company may be made by delivering to the filing office duplicate copies of the process, notice, or demand. If a process, notice, or demand is served on the filing office, the filing office shall forward one of the copies by mail or otherwise provide or deliver a copy to the registered office of the company or the principal office of the company if the mailing address of the principal office appears in the records of the filing office and is different from the mailing address of the registered office.

d.Service is effected under subsection c. of this section at the earliest of:

(1)the date the limited liability company or foreign limited liability company receives the process, notice, or demand;

(2)the date shown on the return receipt, if signed on behalf of the company; or

(3)five days after the process, notice, or demand is deposited with the United States Postal Service, if correctly addressed and with sufficient postage.

e.The filing office shall keep a record of each process, notice, and demand served pursuant to this section and record the date of, and the action taken regarding, the service.

f.This section does not affect the right to serve process, notice, or demand in any other manner provided by law.

L.2012, c.50, s.17.



Section 42:2C-18 - Formation Of Limited Liability Company; Certificate Of Formation.

42:2C-18 Formation of limited liability company; certificate of formation.

18.Formation of Limited Liability Company; Certificate of Formation.

a.One or more persons may act as organizers to form a limited liability company by signing and delivering to the filing office for filing a certificate of formation.

b.A certificate of formation shall state:

(1)the name of the limited liability company, which complies with section 8 of this act; and

(2)the street and mailing addresses of the initial registered office and the name of the initial agent at that office for service of process of the company.

c.Subject to subsection c. of section 12 of this act, a certificate of formation may also contain statements as to matters other than those required by subsection b. of this section. However, a statement in a certificate of formation is not effective as a statement of authority.

d.A limited liability company is formed when the filing office has filed the certificate of formation and the company has at least one member, unless the certificate states a delayed effective date pursuant to subsection c. of section 22 of this act.

e.If the certificate states a delayed effective date, a limited liability company is not formed if, before the certificate takes effect, a certificate of dissolution is signed and delivered to the filing office for filing and the filing office files the certificate.

f.Subject to any delayed effective date and except in a proceeding by this State to dissolve a limited liability company, the filing of the certificate of formation by the filing office is conclusive proof that the organizer satisfied all conditions to the formation of a limited liability company.

L.2012, c.50, s.18.



Section 42:2C-19 - Amendment Or Restatement Of Certificate Of Formation.

42:2C-19 Amendment or restatement of certificate of formation.

19.Amendment or Restatement of Certificate of Formation.

a.A certificate of formation may be amended or restated at any time.

b.To amend its certificate of formation, a limited liability company shall deliver to the filing office for filing an amendment stating:

(1)the name of the company;

(2)the date of filing of its certificate of formation;

(3)such other information as may be required by the filing office to correctly identify the company; and

(4) the changes the amendment makes to the certificate as most recently amended or restated.

c.To restate its certificate of formation, a limited liability company shall deliver to the filing office for filing a restated certificate of formation, designated as such in its heading, stating:

(1)in the heading or an introductory paragraph, the company's present name, the date of the filing of the company's initial certificate of formation and such other information as may be required by the filing office to correctly identify the company;

(2)if the company's name has been changed at any time since the company's formation, each of the company's former names; and

(3)the changes the restated certificate of formation makes to the certificate of formation as most recently amended or restated.

d.Subject to subsection c. of section 12 and subsection c. of section 22 of this act, an amendment to or a restated certificate of formation is effective when filed by the filing office.

e.If a member of a member-managed limited liability company, or a manager of a manager-managed limited liability company, knows that any information in a filed certificate of formation was inaccurate when the certificate was filed or has become inaccurate owing to changed circumstances, the member or manager shall promptly:

(1)cause the certificate to be amended; or

(2)if appropriate, deliver to the filing office for filing a statement of change under section 15 or a certificate of correction under section 23 of this act.

L.2012, c.50, s.19.



Section 42:2C-20 - Signing Of Records To Be Delivered For Filing To Filing Office.

42:2C-20 Signing of records to be delivered for filing to filing office.

20.Signing of Records to be Delivered for Filing to Filing Office.

a.A record delivered to the filing office for filing pursuant to this act shall be signed as follows:

(1)Except as otherwise provided in paragraphs (2) and (3) of this subsection, a record signed on behalf of a limited liability company shall be signed by a person authorized by the company.

(2)A limited liability company's initial certificate of formation shall be signed by at least one person acting as an organizer.

(3)A record filed on behalf of a dissolved limited liability company that has no members shall be signed by the person winding up the company's activities under subsection c. of section 49 of this act or a person appointed under subsection d. of section 49 of this act to wind up those activities.

(4)A certificate of dissolution under subsection e. of section 18 of this act shall be signed by each organizer that signed the initial certificate of formation, but a personal representative of a deceased or incompetent organizer may sign in place of the decedent or incompetent.

(5)A statement of denial by a person under section 29 of this act shall be signed by that person.

(6)Any other record shall be signed by the person on whose behalf the record is delivered to the filing office.

b.Any record filed under this act may be signed by an agent, including an attorney in fact.

L.2012, c.50, s.20.



Section 42:2C-21 - Signing And Filing Pursuant To Judicial Order.

42:2C-21 Signing and filing pursuant to judicial order.

21.Signing and Filing Pursuant to Judicial Order.

a.If a person required by this act to sign a record or deliver a record to the filing office for filing does not do so, any other person that is aggrieved may petition the Superior Court to order:

(1)the person to sign the record;

(2)the person to deliver the record to the filing office for filing; or

(3)the filing office to file the record unsigned.

b.If a petitioner under subsection a. of this section is not the limited liability company or foreign limited liability company to which the record pertains, the petitioner shall make the company a party to the action.

L.2012, c.50, s.21.



Section 42:2C-22 - Delivery To And Filing Of Records By Filing Office; Effective Time And Date.

42:2C-22 Delivery to and filing of records by filing office; effective time and date.

22.Delivery to and Filing of Records by Filing Office; Effective Time and Date.

a.A record authorized or required to be delivered to the filing office for filing under this act shall be captioned to describe the record's purpose, be in a medium permitted by the filing office, and be delivered to the filing office. If the filing fees have been paid, unless the filing office determines that a record does not comply with the filing requirements of this act, the filing office shall file the record and:

(1)for a statement of denial under section 29 of this act, send an acknowledgement confirming the filing and a receipt for the fees to the person who submitted the record; and

(2)for all other records, send an acknowledgement confirming the filing and a receipt for the fees to the person who submitted the record.

b.Upon request and payment of the requisite fee, the filing office shall send to the requester a certified copy of a requested record.

c.Except as otherwise provided in sections 15 and 23 of this act, a record delivered to the filing office for filing under this act may specify a delayed effective date. Subject to section 15, subsection d. of section 18 and section 23 of this act, a record filed by the filing office is effective:

(1)if the record does not specify a delayed effective date, on the date the record is filed as evidenced by the filing office's endorsement of the date on the record; and

(2)if the record specifies a delayed effective date after the date the record is filed as evidenced by the filing office's endorsement of the date on the record, on the delayed effective date.

L.2012, c.50, s.22.



Section 42:2C-23 - Correcting Filed Record.

42:2C-23 Correcting filed record.

23.Correcting Filed Record.

a.A limited liability company or foreign limited liability company may deliver to the filing office for filing a certificate of correction to correct a record previously delivered by the company to the filing office and filed by the filing office, if at the time of filing the record contained inaccurate information or was defectively signed.

b.A certificate of correction under subsection a. of this section may not state a delayed effective date and shall:

(1)describe the record to be corrected, including its filing date, or attach a copy of the record as filed;

(2)specify the inaccurate information and the reason it is inaccurate or the manner in which the signing was defective; and

(3)correct the defective signature or inaccurate information.

c.When filed by the filing office, a certificate of correction under subsection a. of this section is effective retroactively as of the effective date of the record the certificate corrects, but the certificate is effective when filed:

(1)for the purposes of subsection d. of section 3 of this act; and

(2)as to persons that previously relied on the uncorrected record and would be adversely affected by the retroactive effect.

L.2012, c.50, s.23.



Section 42:2C-24 - Liability For Inaccurate Information In Filed Record.

42:2C-24 Liability for inaccurate information in filed record.

24.Liability for Inaccurate Information in Filed Record.

a.If a record delivered to the filing office for filing under this act and filed by the filing office contains inaccurate information, a person that suffers a loss by reliance on the information may recover damages for the loss from:

(1)a person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be inaccurate at the time the record was signed; and

(2)subject to subsection b. of this section, a member of a member-managed limited liability company or the manager of a manager-managed limited liability company, if:

(a)the record was delivered for filing on behalf of the company; and

(b)the member or manager had notice of the inaccuracy for a reasonably sufficient time before the information was relied upon so that, before the reliance, the member or manager reasonably could have:

(i)effected an amendment under section 19 of this act;

(ii)filed a petition under section 21 of this act; or

(iii) delivered to the filing office for filing a certificate of change under section 15 or a certificate of correction under section 23 of this act.

b.To the extent that the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility for maintaining the accuracy of information contained in records delivered on behalf of the company to the filing office for filing under this act and imposes that responsibility on one or more other members, the liability stated in paragraph (2) of subsection a. of this section applies to those other members and not to the member that the operating agreement relieves of the responsibility.

c.An individual who signs a record authorized or required to be filed under this act affirms under penalty of perjury that the information stated in the record is accurate.

L.2012, c.50, s.24.



Section 42:2C-25 - Certificate Of Standing.

42:2C-25 Certificate of standing.

25.Certificate of Standing.

a.The filing office, upon request and payment of the requisite fee, shall furnish to any person a certificate of standing for a limited liability company if the records filed in the filing office show that the company has been formed under section 18 of this act. A certificate of standing shall state:

(1)the company's name;

(2)that the company was duly formed under the laws of this State and the date of formation;

(3)whether all fees and penalties due under this act or other law to the filing office have been paid;

(4)whether the company's most recent annual report required by section 26 of this act has been filed in the filing office;

(5)whether the filing office has administratively revoked the company; and

(6)whether the filing office has filed a certificate of dissolution.

b.The filing office, upon request and payment of the requisite fee, shall furnish to any person a certificate of standing for a foreign limited liability company if the records filed in the office of the filing office show that the filing office has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation. A certificate of standing shall state:

(1)the company's name and any alternate name adopted under subsection a. of section 61 of this act for use in this State;

(2)that the company is authorized to transact business in this State;

(3)whether all fees and penalties due to the filing office under this act or other law have been paid;

(4)whether the company's most recent annual report required by section 26 of this act has been filed in the filing office;

(5)that the filing office has not revoked the company's certificate of authority and has not filed a certificate of cancellation; and

(6)other facts of record in the office of the filing office which are specified by the person requesting the certificate.

c.Subject to any qualification stated in the certificate, a certificate of standing issued by the filing office is conclusive evidence that the limited liability company is in existence or the foreign limited liability company is authorized to transact business in this State.

L.2012, c.50, s.25.



Section 42:2C-26 - Annual Report For Filing Office.

42:2C-26 Annual report for filing office.

26.Annual Report for Filing Office.

a.Each domestic and foreign limited liability company shall file an annual report with the filing office, setting forth:

(1)the name and address of the limited liability company;

(2)the name and address of the registered agent of the limited liability company; and

(3)the name and addresses of the managing members or managers, as the case may be.

b.If no annual report is filed as required by this section for two consecutive years:

(1)the certificate of a domestic limited liability company shall be transferred to an inactive list maintained by the filing office. A limited liability company on the inactive list shall remain a limited liability company and the limited liability of its members and managers shall not be affected by its transfer to this list. The name of a limited liability company on the inactive list shall, subject to any other rights that limited liability company may have to its name, be available for use by any other limited liability company, including a newly-formed limited liability company.

(2)the certificate of a foreign limited liability company may be revoked by the filing office.

(3)if the certificate of a domestic limited liability company has been transferred to the inactive list or if the certificate of a foreign limited liability company has been revoked, the certificate shall be reinstated by proclamation of the filing office upon payment of all fees due to the filing office, consisting of a reinstatement filing fee, current annual report fee, all delinquent annual report fees, and a late filing fee. The reinstatement relates back to the date of transfer of the certificate of a domestic limited liability company to the inactive list or to the date of revocation of the certificate of a foreign limited liability company, as the case may be, and shall validate all actions taken in the interim. In the event that in the interim the name of the limited liability company has become unavailable, the filing office shall reinstate the certificate upon, in the case of a domestic limited liability company, the filing of an amendment to its certificate of formation to change the name to an available name, and in the case of a foreign limited liability company, the filing of an amended certificate of authority changing the name to an available name. The filing office shall provide the forms necessary to effect annual report reinstatements.

L.2012, c.50, s.26.



Section 42:2C-27 - No Agency Power Of Member As Member.

42:2C-27 No agency power of member as member.

27.No Agency Power of Member as Member.

a.A member is not an agent of a limited liability company solely by reason of being a member.

b.A person's status as a member does not prevent or restrict law other than this act from imposing liability on a limited liability company because of the person's conduct.

L.2012, c.50, s.27.



Section 42:2C-28 - Statement Of Authority.

42:2C-28 Statement of authority.

28.Statement of Authority.

a.A limited liability company may deliver to the filing office for filing a statement of authority. The statement:

(1)shall include the name of the company, the street and mailing addresses of its registered office and such other information as may be required by the filing office to correctly identify the company;

(2)with respect to any position that exists in or with respect to the company, may state the authority, or limitations on the authority, of all persons holding the position to:

(a)execute an instrument transferring real property held in the name of the company; or

(b)enter into other transactions on behalf of, or otherwise act for or bind, the company; and

(3)may state the authority, or limitations on the authority, of a specific person to:

(a)execute an instrument transferring real property held in the name of the company; or

(b)enter into other transactions on behalf of, or otherwise act for or bind, the company.

b.To amend or cancel a statement of authority filed with the filing office under subsection a. of section 22 of this act, a limited liability company shall deliver to the filing office for filing an amendment or cancellation stating:

(1)the name of the company;

(2)the street and mailing addresses of the company's registered office;

(3)such other information as may be required by the filing office to correctly identify the company;

(4)the caption of the statement being amended or canceled and the date the statement being affected became effective; and

(5)the contents of the amendment or a declaration that the statement being affected is canceled.

c.A statement of authority affects only the power of a person to bind a limited liability company to persons that are not members.

d.Subject to subsection c. of this section and subsection d. of section 3 of this act, and except as otherwise provided in subsections f., g. and h. of this section, a limitation on the authority of a person or a position contained in an effective statement of authority is not by itself evidence of knowledge or notice of the limitation by any person.

e.Subject to subsection c. of this section, a grant of authority not pertaining to transfers of real property and contained in an effective statement of authority is conclusive in favor of a person that gives value in reliance on the grant, except to the extent that when the person gives value:

(1)the person has knowledge to the contrary;

(2)the statement has been canceled or restrictively amended under subsection b. of this section; or

(3)a limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective.

f.Subject to subsection c. of this section, an effective statement of authority that grants authority to transfer real property held in the name of the limited liability company and that is recorded by certified copy in the office for recording transfers of the real property is conclusive in favor of a person that gives value in reliance on the grant without knowledge to the contrary, except to the extent that when the person gives value:

(1)the statement has been canceled or restrictively amended under subsection b. of this section and a certified copy of the cancellation or restrictive amendment has been recorded in the office for recording transfers of the real property; or

(2)a limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective and a certified copy of the later-effective statement is recorded in the office for recording transfers of the real property.

g.Subject to subsection c. of this section, if a certified copy of an effective statement containing a limitation on the authority to transfer real property held in the name of a limited liability company is recorded in the office for recording transfers of that real property, all persons are deemed to know of the limitation.

h.Subject to subsection i. of this section, an effective certificate of dissolution is a cancellation of any filed statement of authority for the purposes of subsection f. of this section and is a limitation on authority for the purposes of subsection g. of this section.

i.After a certificate of dissolution becomes effective, a limited liability company may deliver to the filing office for filing and, if appropriate, may record a statement of authority that is designated as a post-dissolution statement of authority. The statement operates as provided in subsections f. and g. of this section.

j.An effective statement of denial operates as a restrictive amendment under this section and may be recorded by certified copy for the purposes of paragraph (1) of subsection f. of this section.

L.2012, c.50, s.28.



Section 42:2C-29 - Statement Of Denial.

42:2C-29 Statement of denial.

29.Statement of Denial. A person named in a filed statement of authority granting that person authority may deliver to the filing office for filing a statement of denial that:

a.Provides the name of the limited liability company and such other information as may be required by the filing office to correctly identify the company and the caption of the statement of authority to which the statement of denial pertains; and

b.Denies the grant of authority.

L.2012, c.50, s.29.



Section 42:2C-30 - Liability Of Members And Managers.

42:2C-30 Liability of members and managers.

30.Liability of Members and Managers.

a.The debts, obligations, or other liabilities of a limited liability company, whether arising in contract, tort, or otherwise:

(1)are solely the debts, obligations, or other liabilities of the company; and

(2)do not become the debts, obligations, or other liabilities of a member or manager solely by reason of the member acting as a member or manager acting as a manager.

b.The failure of a limited liability company to observe any particular formalities relating to the exercise of its powers or management of its activities is not a ground for imposing liability on the members or managers for the debts, obligations, or other liabilities of the company.

L.2012, c.50, s.30.



Section 42:2C-31 - Becoming A Member.

42:2C-31 Becoming a member.

31.Becoming a Member.

a.If a limited liability company is to have only one member upon formation, the person becomes a member as agreed by that person and the organizer of the company. That person and the organizer may be, but need not be, different persons. If different, the organizer acts on behalf of the initial member.

b.If a limited liability company is to have more than one member upon formation, those persons become members as agreed by the persons before the formation of the company. The organizer acts on behalf of the persons in forming the company and may be, but need not be, one of the persons.

c.After formation of a limited liability company, a person becomes a member:

(1)as provided in the operating agreement;

(2)as the result of a transaction effective under Article 10 (sections 73 through 87 of this act);

(3)with the consent of all the members; or

(4)if, within 90 consecutive days after the company ceases to have any members:

(a)the last person to have been a member, or the legal representative of that person, designates a person to become a member; and

(b)the designated person consents to become a member.

d.A person may become a member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company.

L.2012, c.50, s.31.



Section 42:2C-32 - Form Of Contribution.

42:2C-32 Form of contribution.

32.Form of Contribution. A contribution may consist of tangible or intangible property or other benefit to a limited liability company, including money, services performed, promissory notes, other agreements to contribute money or property, and contracts for services to be performed.

L.2012, c.50, s.32.



Section 42:2C-33 - Liability For Contributions.

42:2C-33 Liability for contributions.

33.Liability for Contributions.

a.A person's obligation to make a contribution to a limited liability company is not excused by the person's death, disability, or other inability to perform personally. If a person does not make a required contribution of property or services, the person or the person's estate is obligated, at the option of the company, to contribute money equal to the value of the part of the contribution which has not been made.

b.A creditor of a limited liability company which extends credit or otherwise acts in reliance on an obligation described in subsection a. of this section may enforce the obligation.

L.2012, c.50, s.33.



Section 42:2C-34 - Sharing Of And Right To Distributions Before Dissolution.

42:2C-34 Sharing of and right to distributions before dissolution.

34.Sharing of and Right to Distributions before Dissolution.

a.Any distributions made by a limited liability company before its dissolution and winding up shall be in equal shares among members and dissociated members, except to the extent necessary to comply with any transfer effective under section 42 and any order in effect under section 43 of this act.

b.A person has a right to a distribution before the dissolution and winding up of a limited liability company only if the company decides to make an interim distribution. A person's dissociation does not entitle the person to a distribution.

c.A person does not have a right to demand or receive a distribution from a limited liability company in any form other than money. Except as otherwise provided in subsection c. of section 56 of this act, a limited liability company may distribute an asset in kind if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person's share of distributions.

d.If a member or transferee becomes entitled to receive a distribution, the member or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

L.2012, c.50, s.34; amended 2013, c.276, s.4.



Section 42:2C-35 - Limitations On Distribution.

42:2C-35 Limitations on distribution.

35.Limitations on Distribution.

a.A limited liability company may not make a distribution if after the distribution:

(1)the company would not be able to pay its debts as they become due in the ordinary course of the company's activities; or

(2)the company's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those of persons receiving the distribution.

b.A limited liability company may base a determination that a distribution is not prohibited under subsection a. of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable under the circumstances.

c.Except as otherwise provided in subsection f. of this section, the effect of a distribution under subsection a. of this section is measured:

(1)in the case of a distribution by purchase, redemption, or other acquisition of a transferable interest in the company, as of the date money or other property is transferred or debt incurred by the company; and

(2)in all other cases, as of the date:

(a)the distribution is authorized, if the payment occurs within 120 days after that date; or

(b)the payment is made, if the payment occurs more than 120 days after the distribution is authorized.

d.A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the company's indebtedness to its general, unsecured creditors.

e.A limited liability company's indebtedness, including indebtedness issued in connection with or as part of a distribution, is not a liability for purposes of subsection a. of this section if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could be made to members under this section.

f.If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

g.As used in this section, "distribution" does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefits program.

L.2012, c.50, s.35.



Section 42:2C-36 - Liability For Improper Distributions.

42:2C-36 Liability for improper distributions.

36.Liability for Improper Distributions.

a.Except as otherwise provided in subsection b. of this section, if a member of a member-managed limited liability company or manager of a manager-managed limited liability company consents to a distribution made in violation of section 35 of this act and in consenting to the distribution fails to comply with section 39 of this act, the member or manager is personally liable to the company for the amount of the distribution that exceeds the amount that could have been distributed without the violation of section 35 of this act.

b.To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability stated in subsection a. of this section applies to the other members and not the member that the operating agreement relieves of authority and responsibility.

c.A person that receives a distribution knowing that the distribution to that person was made in violation of section 35 of this act is personally liable to the limited liability company but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under section 35 of this act.

d.A person against which an action is commenced because the person is liable under subsection a. of this section may:

(1)implead any other person that is subject to liability under subsection a. of this section and seek to compel contribution from the person; and

(2)implead any person that received a distribution in violation of subsection c. of this section and seek to compel contribution from the person in the amount the person received in violation of subsection c. of this section.

e.An action under this section is barred if not commenced within two years after the distribution.

L.2012, c.50, s.36.



Section 42:2C-37 - Management Of Limited Liability Company.

42:2C-37 Management of limited liability company.

37.Management of Limited Liability Company.

a.A limited liability company is a member-managed limited liability company unless the operating agreement:

(1)expressly provides that:

(a)the company is or will be "manager-managed;"

(b)the company is or will be "managed by managers;" or

(c)management of the company is or will be "vested in managers;" or

(2)includes words of similar import.

b.In a member-managed limited liability company, the following rules apply:

(1)The management and conduct of the company are vested in the members.

(2)Each member has equal rights in the management and conduct of the company's activities.

(3) A difference arising among members as to a matter in the ordinary course of the activities of the company may be decided by a majority of the members.

(4) An act outside the ordinary course of the activities of the company may be undertaken only with the consent of all members.

(5) The operating agreement may be amended only with the consent of all members.

c.In a manager-managed limited liability company, the following rules apply:

(1)Except as otherwise expressly provided in this act, any matter relating to the activities of the company is decided exclusively by the managers.

(2)Each manager has equal rights in the management and conduct of the activities of the company.

(3)A difference arising among managers as to a matter in the ordinary course of the activities of the company may be decided by a majority of the managers.

(4)The consent of all members is required to:

(a)sell, lease, exchange, or otherwise dispose of all, or substantially all, of the company's property, with or without the good will, outside the ordinary course of the company's activities;

(b)approve a merger, conversion, or domestication under Article 10 (sections 73 through 87 of this act);

(c)undertake any other act outside the ordinary course of the company's activities; and

(d)amend the operating agreement.

(5) A manager may be chosen at any time by the consent of a majority of the members and remains a manager until a successor has been chosen, unless the manager at an earlier time resigns, is removed, or dies, or, in the case of a manager that is not an individual, terminates. A manager may be removed at any time by the consent of a majority of the members without notice or cause.

(6)A person need not be a member to be a manager, but the dissociation of a member that is also a manager removes the person as a manager. If a person that is both a manager and a member ceases to be a manager, that cessation does not by itself dissociate the person as a member.

(7)A person's ceasing to be a manager does not discharge any debt, obligation, or other liability to the limited liability company or members which the person incurred while a manager.

d.An action requiring the consent of members under this act may be taken without a meeting, and a member may appoint a proxy or other agent to consent or otherwise act for the member by signing an appointing record, personally or by the member's agent.

e.The dissolution of a limited liability company does not affect the applicability of this section. However, a person that wrongfully causes dissolution of the company loses the right to participate in management as a member and a manager.

f.This act does not entitle a member to remuneration for services performed for a member-managed limited liability company, except for reasonable compensation for services rendered in winding up the activities of the company.

L.2012, c.50, s.37.



Section 42:2C-38 - Indemnification And Insurance.

42:2C-38 Indemnification and insurance.

38.Indemnification and Insurance.

a.As used in this section:

(1)"Company agent" means any person who is or was a member of a member-managed company, a manager of a manager-managed company, an officer, employee or agent of the indemnifying company or of any constituent company absorbed by the indemnifying company in a consolidation or merger and any person who is or was a member, manager, officer, director, trustee, employee or agent of any other enterprise, serving as such at the request of the indemnifying company, or any such constituent company, or the legal representatives of any such member, manager, officer, director, trustee, employee or agent.

(2)"Other enterprise" and "another enterprise" mean any domestic or foreign limited liability company other than the company, and any corporation, partnership, joint venture, sole proprietorship, trust or other enterprise, whether or not for profit, served by a company agent;

(3)"Expenses" means reasonable costs, disbursements and attorney's fees;

(4)"Liabilities" means amounts paid or incurred in satisfaction of settlements, judgments, fines and penalties; and

(5)"Proceeding" means any pending, threatened or completed civil, criminal, administrative or arbitrative action, suit or proceeding, and any appeal therein, and any inquiry or investigation which could lead to that action or proceeding.

(6)References to an "other enterprise" or "another enterprise" include employee benefit plans; and references to "fines" include any excise taxes assessed on a person with respect to an employee benefit plan.

b.A limited liability company shall indemnify a company agent against expenses to the extent that such company agent has been successful on the merits or otherwise in any proceeding brought against the company agent by reason of the company agent serving as a company agent or serving another enterprise at the request of the limited liability company. If the company agent is successful on the merits or otherwise in defense of any claim, issue or matter in any such proceeding, indemnification shall be provided under this subsection with respect to the claim, issue or matter.

c.A limited liability company shall indemnify a company agent against any debt, obligation, expense or other liability incurred by that company agent in the course of the company agent's activities on behalf of the limited liability company or another enterprise at the request of the limited liability company, if, in making the payment or incurring the debt, obligation, expense or other liability, the company agent complied with the duties stated in sections 35 and 39 of this act.

d.A limited liability company may purchase and maintain insurance on behalf of any company agent against any expenses incurred in any proceeding and any liabilities asserted against the company agent in his or her capacity as a company agent, whether or not the limited liability company could eliminate or limit the person's liability to the company for the conduct giving rise to the liability under subsection g. of section 11 of this act. The limited liability company may purchase such insurance from, or such insurance may be reinsured in whole or in part by, an insurer owned by or otherwise affiliated with the limited liability company, whether or not such insurer does business with other insureds.

L.2012, c.50, s.38.



Section 42:2C-39 - Standards Of Conduct For Members And Managers.

42:2C-39 Standards of conduct for members and managers.

39.Standards of Conduct for Members and Managers.

a.A member of a member-managed limited liability company owes to the company and, subject to subsection b. of section 67 of this act, the other members, the duties of loyalty and care stated in subsections b. and c. of this section.

b.The fiduciary duty of loyalty of a member in a member-managed limited liability company includes the duties:

(1)to account to the company and to hold as trustee for it any property, profit, or benefit derived by the member:

(a)in the conduct or winding up of the company's activities;

(b)from a use by the member of the company's property; or

(c)from the appropriation of a company opportunity;

(2)to refrain from dealing with the company in the conduct or winding up of the company's activities as or on behalf of a person having an interest adverse to the company; and

(3)to refrain from competing with the company in the conduct of the company's activities before the dissolution of the company.

c.The duty of care of a member of a member-managed limited liability company in the conduct and winding up of the company's activities is to refrain from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

d.A member shall discharge the duties under this act or under the operating agreement and exercise any rights consistently with the contractual obligation of good faith and fair dealing.

e.A member does not violate a duty or obligation under this act or under the operating agreement merely because the member's conduct furthers the member's own interest.

f.All of the members of a member-managed limited liability company or a manager-managed limited liability company may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

g.It is a defense to a claim under paragraph (2) of subsection b. of this section and any comparable claim in equity or at common law that the transaction was fair to the limited liability company.

h.If, as permitted by subsection f. of this section or the operating agreement, a member enters into a transaction with the company that would otherwise be prohibited by paragraph (2) of subsection b. of this section, the member's rights and obligations are the same as those of a person not a member.

i.In a manager-managed limited liability company, the following rules apply:

(1)Subsections a., b., c. and g. of this section apply to the manager or managers and not the members, and the duty stated under paragraph (3) of subsection b. of this section continues until winding up is completed.

(2)Subsections d. and e. of this section apply to the managers as well as the members and, subject to subsection d. of this section, a member does not have any duty to the company or any other member solely by reason of being a member.

(3)The power to ratify stated in subsection f. of this section pertains only to the members.

L.2012, c.50, s.39.



Section 42:2C-40 - Right Of Members, Managers, And Dissociated Members To Information.

42:2C-40 Right of members, managers, and dissociated members to information.

40. Right of Members, Managers, and Dissociated Members to Information.

a.In a member-managed limited liability company, the following rules apply:

(1)On reasonable notice, a member may inspect and copy during regular business hours, at a reasonable location specified by the company, any record maintained by the company regarding the company's activities, financial condition, and other circumstances, to the extent the information is material to the member's rights and duties under the operating agreement or this act.

(2)The company shall furnish to each member:

(a)without demand, any information concerning the company's activities, financial condition, and other circumstances which the company knows and is material to the proper exercise of the member's rights and duties under the operating agreement or this act, except to the extent the company can establish that it reasonably believes the member already knows the information; and

(b)on demand, any other information concerning the company's activities, financial condition, and other circumstances, except to the extent the demand or information demanded is unreasonable or otherwise improper under the circumstances.

(3)The duty to furnish information under paragraph (2) of this subsection also applies to each member to the extent the member knows any of the information described in paragraph (2).

b.In a manager-managed limited liability company, the following rules apply:

(1)The informational rights stated in subsection a. of this section and the duty stated in paragraph (3) of subsection a. of this section apply to the managers and not the members.

(2)During regular business hours and at a reasonable location specified by the company, a member may obtain from the company and inspect and copy full information regarding the activities, financial condition, and other circumstances of the company as is just and reasonable if:

(a)the member seeks the information for a purpose material to the member's interest as a member;

(b)the member makes a demand in a record received by the company, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(c)the information sought is directly connected to the member's purpose.

(3)Within 10 days after receiving a demand pursuant to subparagraph (b) of paragraph (2) of this subsection, the company shall in a record inform the member that made the demand:

(a)of the information that the company will provide in response to the demand and when and where the company will provide the information; and

(b)if the company declines to provide any demanded information, the company's reasons for declining.

(4)Whenever this act or an operating agreement provides for a member to give or withhold consent to a matter, before the consent is given or withheld, the company shall, without demand, provide the member with all information that is known to the company and is material to the member's decision.

c.On 10 days' demand made in a record received by a limited liability company, a dissociated member may have access to information to which the person was entitled while a member if the information pertains to the period during which the person was a member, the person seeks the information in good faith, and the person satisfies the requirements imposed on a member by paragraph (2) of subsection b. of this section. The company shall respond to a demand made pursuant to this subsection in the manner provided in paragraph (3) of subsection b. of this section.

d.A limited liability company may charge a person that makes a demand under this section the reasonable costs of copying, limited to the costs of labor and material.

e.A member or dissociated member may exercise rights under this section through an agent or, in the case of an individual under legal disability, a legal representative. Any restriction or condition imposed by the operating agreement or under subsection g. of this section applies both to the agent or legal representative and the member or dissociated member.

f.The rights under this section do not extend to a person as transferee.

g.In addition to any restriction or condition stated in its operating agreement, a limited liability company, as a matter within the ordinary course of its activities, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the company has the burden of proving reasonableness.

L.2012, c.50, s.40.



Section 42:2C-41 - Nature Of Transferable Interest.

42:2C-41 Nature of transferable interest.

41.Nature of Transferable Interest.

A transferable interest shall be personal property.

L.2012, c.50, s.41.



Section 42:2C-42 - Transfer Of Transferable Interest.

42:2C-42 Transfer of transferable interest.

42.Transfer of Transferable Interest.

a.A transfer, in whole or in part, of a transferable interest:

(1)is permissible;

(2)does not by itself cause a member's dissociation or a dissolution and winding up of the limited liability company's activities; and

(3)subject to section 44 of this act, does not entitle the transferee to:

(a)participate in the management or conduct of the company's activities; or

(b)except as otherwise provided in subsection c. of this section, have access to records or other information concerning the company's activities.

b.A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

c.In a dissolution and winding up of a limited liability company, a transferee is entitled to an account of the company's transactions only from the date of dissolution.

d.A transferable interest may be evidenced by a certificate of the interest issued by the limited liability company in a record, and, subject to this section, the interest represented by the certificate may be transferred by a transfer of the certificate.

e.A limited liability company need not give effect to a transferee's rights under this section until the company has notice of the transfer.

f.A transfer of a transferable interest in violation of a restriction on transfer contained in the operating agreement is ineffective as to a person having notice of the restriction at the time of transfer.

g.Except as otherwise provided in paragraph (2) of subsection d. of section 46 of this act, when a member transfers a transferable interest, the transferor retains the rights of a member other than the interest in distributions transferred and retains all duties and obligations of a member.

h.When a member transfers a transferable interest to a person that becomes a member with respect to the transferred interest, the transferee is liable for the member's obligations known to the transferee when the transferee becomes a member.

L.2012, c.50, s.42; amended 2013, c.276, s.5.



Section 42:2C-43 - Rights Of Judgment Creditor Of A Member.

42:2C-43 Rights of judgment creditor of a member.

43. Rights of Judgment Creditor of a Member.

On application by a judgment creditor of a member, a court may charge the transferable interest of the member with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the limited liability company interest. An action by a court pursuant to this section does not deprive any member of the benefit of any exemption laws applicable to his transferable interest. A court order charging the transferable interest of a member pursuant to this section shall be the sole remedy of a judgment creditor, who shall have no right under 42:2C-1 et seq. or any other State law to interfere with the management or force dissolution of a limited liability company or to seek an order of the court requiring a foreclosure sale of the transferable interest. Nothing in this section shall be construed to affect in any way the rights of a judgment creditor of a member under federal bankruptcy or reorganization laws.

L.2012, c.50, s.43; amended 2013, c.276, s.6.



Section 42:2C-44 - Power Of Personal Representative Of Deceased Member.

42:2C-44 Power of personal representative of deceased member.

44.Power of Personal Representative of Deceased Member. If a member dies, the deceased member's personal representative or other legal representative may exercise the rights of a transferee provided in subsection c. of section 42 of this act and, for the purposes of settling the estate, the rights of a current member under section 40 of this act.

L.2012, c.50, s.44.



Section 42:2C-45 - Member's Power To Dissociate; Wrongful Dissociation.

42:2C-45 Member's power to dissociate; wrongful dissociation.

45.Member's Power to Dissociate; Wrongful Dissociation.

a.A person has the power to dissociate as a member at any time, rightfully or wrongfully, by withdrawing as a member by express will under section 46 of this act.

b.A person's dissociation from a limited liability company is wrongful only if the dissociation:

(1)is in breach of an express provision of the operating agreement; or

(2)occurs before the termination of the company and:

(a)the person is expelled as a member by judicial order under subsection e. of section 46 of this act;

(b)the person is dissociated under paragraph (1) of subsection g. of section 46 of this act, by becoming a debtor in bankruptcy; or

(c) in the case of a person that is not a trust other than a business trust, an estate, or an individual, the person is expelled or otherwise dissociated as a member because it willfully dissolved or terminated; or

(3)in the case of a company for a definite term or particular undertaking, by withdrawing as a member by express will under section 46 of this act before the expiration of the term or the completion of the undertaking.

c.A person that wrongfully dissociates as a member is liable to the limited liability company and, subject to section 67 of this act, to the other members for damages caused by the dissociation. The liability is in addition to any other debt, obligation, or other liability of the member to the company or the other members.

L.2012, c.50, s.45.



Section 42:2C-46 - Events Causing Dissociation.

42:2C-46 Events causing dissociation.

46.Events Causing Dissociation. A person is dissociated as a member from a limited liability company when:

a.The company has notice of the person's express will to withdraw as a member, but, if the person specified a withdrawal date later than the date the company had notice, on that later date;

b.An event stated in the operating agreement as causing the person's dissociation occurs;

c.The person is expelled as a member pursuant to the operating agreement;

d.The person is expelled as a member by the unanimous consent of the other members if:

(1)it is unlawful to carry on the company's activities with the person as a member;

(2)there has been a transfer of all of the person's transferable interest in the company, other than:

(a)a transfer for security purposes; or

(b) an order in effect under section 43 of this act;

(3)the person is a corporation and, within 90 days after the company notifies the person that it will be expelled as a member because the person has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the certificate of dissolution has not been revoked or its charter or right to conduct business has not been reinstated; or

(4)the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

e.On application by the company, the person is expelled as a member by judicial order because the person:

(1)has engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, the company's activities;

(2)has willfully or persistently committed, or is willfully and persistently committing, a material breach of the operating agreement or the person's duties or obligations under section 39 of this act; or

(3)has engaged, or is engaging, in conduct relating to the company's activities which makes it not reasonably practicable to carry on the activities with the person as a member;

f.In the case of a person who is an individual:

(1)the person dies; or

(2)in a member-managed limited liability company:

(a)a guardian or general conservator for the person is appointed; or

(b)there is a judicial order that the person has otherwise become incapable of performing the person's duties as a member under this act or the operating agreement;

g.In a member-managed limited liability company, the person:

(1)becomes a debtor in bankruptcy;

(2)executes an assignment for the benefit of creditors; or

(3)seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property;

h.In the case of a person that is a trust or is acting as a member by virtue of being a trustee of a trust, the trust's entire transferable interest in the company is distributed;

i.In the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate's entire transferable interest in the company is distributed;

j.In the case of a member that is not an individual, partnership, limited liability company, corporation, trust, or estate, the termination of the member;

k.The company participates in a merger under Article 10 (sections 73 through 87 of this act) if:

(1)the company is not the surviving entity; or

(2)otherwise as a result of the merger, the person ceases to be a member;

l.The company participates in a conversion under Article 10 (sections 73 through 87 of this act);

m.The company participates in a domestication under Article 10 (sections 73 through 87 of this act), if, as a result of the domestication, the person ceases to be a member; or

n.The company terminates.

L.2012, c.50, s.46; amended 2013, c.276, s.7.



Section 42:2C-47 - Effect Of Person's Dissociation As Member.

42:2C-47 Effect of person's dissociation as member.

47.Effect of Person's Dissociation as Member.

a.When a person is dissociated as a member of a limited liability company:

(1)the person's right to participate as a member in the management and conduct of the company's activities terminates;

(2)if the company is member-managed, the person's fiduciary duties as a member end with regard to matters arising and events occurring after the person's dissociation; and

(3)subject to section 44 and Article 10 (sections 73 through 87 of this act), any transferable interest owned by the person immediately before dissociation in the person's capacity as a member is owned by the person solely as a transferee.

b.A person's dissociation as a member of a limited liability company does not of itself discharge the person from any debt, obligation, or other liability to the company or the other members which the person incurred while a member.

c.A court that expels a member from a company pursuant to subsection e. of section 46 of this act may order the sale of the interests held by such person immediately before dissociation to either the company or to any other persons who are parties to the action if the court determines, in its discretion, that such an order is required by any other law, rule or regulation, or that such an order would be fair and equitable to all parties under all of the circumstances of the case.

L.2012, c.50, s.47.



Section 42:2C-48 - Events Causing Dissolution.

42:2C-48 Events causing dissolution.

48.Events Causing Dissolution.

a.A limited liability company is dissolved, and its activities shall be wound up, upon the occurrence of any of the following:

(1)an event or circumstance that the operating agreement states causes dissolution;

(2)the consent of all the members;

(3)the passage of 90 consecutive days during which the company has no members;

(4)on application by a member, the entry by the Superior Court of an order dissolving the company on the grounds that:

(a)the conduct of all or substantially all of the company's activities is unlawful; or

(b)it is not reasonably practicable to carry on the company's activities in conformity with one or both of the certificate of formation and the operating agreement; or

(5)on application by a member, the entry by the Superior Court of an order dissolving the company on the grounds that the managers or those members in control of the company:

(a)have acted, are acting, or will act in a manner that is illegal or fraudulent; or

(b)have acted or are acting in a manner that is oppressive and was, is, or will be directly harmful to the applicant.

(6)A certificate of dissolution is filed before the delayed effective date of a certificate of formation pursuant to subsection e. of section 18 of this act.

b.In a proceeding brought under paragraph (4) or (5) of subsection a. of this section, the court may order or a party may seek a remedy other than dissolution, including, but not limited to, the appointment of a custodian or one or more provisional managers. The court shall appoint a custodian or one or more provisional managers if it appears to the court that such an appointment may be in the best interests of the limited liability company and its members. In any proceeding under this section, the court shall allow reasonable compensation to any custodian or provisional manager for his or her services and reimbursement or direct payment of all his or her reasonable costs and expenses, which amounts shall be paid by the limited liability company. The court may appoint a custodian or one or more provisional managers in a summary proceeding or otherwise; or order the sale of all interests held by a member who is a party to the proceeding to either the limited liability company or any other member who is a party to the proceeding, if the court determines in its discretion that such an order would be fair and equitable to all parties under all of the circumstances of the case.

c.If the court determines that any party to a proceeding brought under paragraph (4) or (5) of subsection a. of this section has acted vexatiously, or otherwise not in good faith, it may in its discretion award reasonable expenses, including counsel fees incurred in connection with the action, to the injured party or parties.

L.2012, c.50, s.48.



Section 42:2C-49 - Winding Up.

42:2C-49 Winding up.

49.Winding Up.

a.A dissolved limited liability company shall wind up its activities, and the company continues after dissolution only for the purpose of winding up.

b.In winding up its activities, a limited liability company:

(1)shall discharge the company's debts, obligations, or other liabilities, settle and close the company's activities, and marshal and distribute the assets of the company; and

(2)shall:

(a)deliver to the filing office for filing a certificate of dissolution stating the name of the company and such other information as may be required by the filing office to correctly identify the company and that the company is dissolved;

(b)preserve the company activities and property as a going concern for a reasonable time;

(c)prosecute and defend actions and proceedings, whether civil, criminal, or administrative;

(d)transfer the company's property;

(e)settle disputes by mediation or arbitration;

(f)deliver to the filing office for filing a statement of termination stating the name of the company and that the company is terminated; and

(g)perform other acts necessary or appropriate to the winding up.

c.If a dissolved limited liability company has no members, the legal representative of the last person to have been a member may wind up the activities of the company. If the person does so, the person has the powers of a sole manager under subsection c. of section 37 of this act and is deemed to be a manager for the purposes of paragraph (2) of subsection a. of section 30 of this act.

d.If the legal representative under subsection c. of this section declines or fails to wind up the company's activities, a person may be appointed to do so by the consent of transferees owning a majority of the rights to receive distributions as transferees at the time the consent is to be effective. A person appointed under this subsection:

(1)has the powers of a sole manager under subsection c. of section 37 of this act and is deemed to be a manager for the purposes of paragraph (2) of subsection a. of section 30 of this act; and

(2)shall promptly deliver to the filing office for filing an amendment to the company's certificate of formation to:

(a)state that the company has no members;

(b)state that the person has been appointed pursuant to this subsection to wind up the company; and

(c)provide the street and mailing addresses of the person.

e.The Superior Court may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of a person to wind up the company's activities:

(1)on application of a member, if the applicant establishes good cause;

(2)on the application of a transferee, if:

(a)the company does not have any members;

(b) the legal representative of the last person to have been a member declines or fails to wind up the company's activities; and

(c)within a reasonable time following the dissolution a person has not been appointed pursuant to subsection d. of this section; or

(3)in connection with a proceeding under paragraph (4) or (5) of subsection a. of section 48 of this act.

L.2012, c.50, s.49.



Section 42:2C-50 - Known Claims Against Dissolved Limited Liability Company.

42:2C-50 Known claims against dissolved limited liability company.

50.Known Claims Against Dissolved Limited Liability Company.

a.Except as otherwise provided in subsection d. of this section, a dissolved limited liability company may give notice of a known claim under subsection b. of this section, which has the effect as provided in subsection c. of this section.

b.A dissolved limited liability company may in a record notify its known claimants of the dissolution. The notice shall:

(1)specify the information required to be included in a claim;

(2)provide a mailing address to which the claim is to be sent;

(3)state the deadline for receipt of the claim, which may not be less than 120 days after the date the notice is received by the claimant; and

(4)state that the claim will be barred if not received by the deadline.

c.A claim against a dissolved limited liability company is barred if the requirements of subsection b. of this section are met and:

(1)the claim is not received by the specified deadline; or

(2)if the claim is timely received but rejected by the company:

(a)the company causes the claimant to receive a notice in a record stating that the claim is rejected and will be barred unless the claimant commences an action against the company to enforce the claim within 90 days after the claimant receives the notice; and

(b)the claimant does not commence the required action within the 90 days.

d.This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that on that date is contingent.

L.2012, c.50, s.50.



Section 42:2C-51 - Other Claims Against Dissolved Limited Liability Company.

42:2C-51 Other claims against dissolved limited liability company.

51.Other Claims Against Dissolved Limited Liability Company.

a.A dissolved limited liability company may publish notice of its dissolution and request persons having claims against the company to present them in accordance with the notice.

b.The notice authorized by subsection a. of this section shall:

(1)be published at least once in a newspaper of general circulation in the county in this State in which the dissolved limited liability company's principal office is located or, if it has none in this State, in the county in which the company's registered office is or was last located;

(2)describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent; and

(3)state that a claim against the company is barred unless an action to enforce the claim is commenced within five years after publication of the notice.

c.If a dissolved limited liability company publishes a notice in accordance with subsection b. of this section, unless the claimant commences an action to enforce the claim against the company within five years after the publication date of the notice, the claim of each of the following claimants is barred:

(1)a claimant that did not receive notice in a record under section 50 of this act;

(2)a claimant whose claim was timely sent to the company but not acted on; and

(3)a claimant whose claim is contingent at, or based on an event occurring after, the effective date of dissolution.

d.A claim not barred under this section may be enforced:

(1)against a dissolved limited liability company, to the extent of its undistributed assets; and

(2)if assets of the company have been distributed after dissolution, against a member or transferee to the extent of that person's proportionate share of the claim or of the assets distributed to the member or transferee after dissolution, whichever is less, but a person's total liability for all claims under this paragraph does not exceed the total amount of assets distributed to the person after dissolution.

L.2012, c.50, s.51.



Section 42:2C-52 - Claims Against Member Or Transferee Barred Unless Filed Within Five Years After Limited Liability Company Dissolved.

42:2C-52 Claims against member or transferee barred unless filed within five years after limited liability company dissolved.

52.Claims Against Member or Transferee Barred Unless Filed Within Five Years After Limited Liability Company Dissolved.

a.A claimant, and all those claiming through or under the claimant, shall be forever barred from suing a member or transferee on any claim, or otherwise realizing upon or enforcing any claim against a member or transferee, unless an action is commenced against the member or transferee, pursuant to paragraph (2) of subsection d. of section 51 of this act, or otherwise, within five years after the limited liability company was dissolved.

b.This section shall not:

(1)apply to claims against members or transferees which are in litigation on the effective date of this section;

(2)operate to extend any otherwise applicable statute of limitations; or

(3) affect any rights of creditors under the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq.

L.2012, c.50, s.52.



Section 42:2C-53 - Administrative Action.

42:2C-53 Administrative action.

53.Administrative Action.

a.The filing office may place a limited liability company on the inactive list if the company does not:

(1)pay, within 60 days after the due date, any fee or penalty due to the filing office under this act or law other than this act; or

(2)file annual reports for two consecutive years pursuant to section 26 of this act.

b.If the filing office determines that a ground exists for placing a company on the inactive list, the filing office shall provide notice of the filing office's intent to the registered office of the company or the principal office of the company if the mailing address of the principal office appears in the records of the filing office and is different from the mailing address of the registered office.

c.If within 60 days after service of the notice pursuant to subsection b. of this section a limited liability company does not correct each ground for being placed on the inactive list or demonstrate to the reasonable satisfaction of the filing office that each ground determined by the filing office does not exist, the filing office shall place the company on the inactive list and file a declaration of the action. The filing office shall send a notice of the action to the registered office of the company or the principal office of the company if the mailing address of the principal office appears in the records of the filing office and is different from the mailing address of the registered office.

d.A limited liability company that has been placed on the inactive list continues in existence but, subject to section 54 of this act, may carry on only activities necessary to wind up its activities and liquidate its assets under sections 49 and 56 of this act and to notify claimants under sections 50 and 51 of this act.

e.An inactivation of a limited liability company does not terminate the authority of its agent for service of process.

L.2012, c.50, s.53.



Section 42:2C-54 - Reinstatement Following Administrative Dissolution.

42:2C-54 Reinstatement following administrative dissolution.

54.Reinstatement Following Administrative Dissolution.

a.A limited liability company that has been placed on the inactive list may apply to the filing office for reinstatement. The application shall be delivered to the filing office for filing and state:

(1)the name of the company and such other information as may be required by the filing office to correctly identify the company; and

(2)that the company's name satisfies the requirements of section 8 of this act.

b.If the filing office determines that an application under subsection a. of this section contains the required information and that the information is correct, the filing office shall reinstate the company and provide notice of the reinstatement to the company.

c.When a reinstatement becomes effective, it relates back to and takes effect as of the effective date of the filing office action placing the company on the inactive list, and the limited liability company may resume its activities as if the filing office action had not occurred.

L.2012, c.50, s.54.



Section 42:2C-55 - Appeal From Rejection Of Reinstatement.

42:2C-55 Appeal from rejection of reinstatement.

55.Appeal from Rejection of Reinstatement.

a.If the filing office rejects a limited liability company's application for reinstatement, the filing office shall present a notice to the company explaining the reason for rejection.

b.Within 30 days after a rejection of reinstatement under subsection a. of this section, a limited liability company may appeal from the rejection by petitioning the court to set aside the filing office action. The petition shall be served on the filing office and contain a copy of the company's application for reinstatement and the filing office's notice of rejection.

c.The court may order the filing office to reinstate a limited liability company or take other action the court considers appropriate.

L.2012, c.50, s.55.



Section 42:2C-56 - Distribution Of Assets In Winding Up Limited Liability Company's Activities.

42:2C-56 Distribution of assets in winding up limited liability company's activities.

56.Distribution of Assets in Winding Up Limited Liability Company's Activities.

a.In winding up its activities, a limited liability company shall apply its assets to discharge its obligations to creditors, including members that are creditors.

b.After a limited liability company complies with subsection a. of this section, any surplus shall be distributed in the following order, subject to any order in effect under section 43 of this act:

(1)to each person owning a transferable interest that reflects contributions made by a member and not previously returned, an amount equal to the value of the unreturned contributions; and

(2)in equal shares among members and dissociated members, except to the extent necessary to comply with any transfer effective under section 42 of this act.

c.If a limited liability company does not have sufficient surplus to comply with paragraph (1) of subsection b. of this section, any surplus shall be distributed among the owners of transferable interests in proportion to the value of their respective unreturned contributions.

d.All distributions made under subsections b. and c. of this section shall be paid in money.

L.2012, c.50, s.56; amended 2013, c.276, s.8.



Section 42:2C-57 - Governing Law.

42:2C-57 Governing law.

57.Governing Law.

a.The law of the state or other jurisdiction under which a foreign limited liability company is formed governs:

(1)the internal affairs of the company; and

(2)the liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of the company.

b.A foreign limited liability company may not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which the company is formed and the law of this State.

c.A certificate of authority does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this State.

L.2012, c.50, s.57.



Section 42:2C-58 - Application For Certificate Of Authority; Amendments To Certificate Of Authority.

42:2C-58 Application for certificate of authority; amendments to certificate of authority.

58.Application for Certificate of Authority ; Amendments to Certificate of Authority.

Before doing business in this State, a foreign limited liability company shall obtain a certificate of authority to transact business in this State.

a.A foreign limited liability company may apply for a certificate of authority to transact business in this State by delivering an application to the filing office for filing. The application shall state:

(1)the name of the company and, if the name does not comply with section 8 of this act, an alternate name adopted pursuant to subsection a. of section 61 of this act;

(2)the name of the state or other jurisdiction under whose law the company is formed;

(3)the street and mailing addresses of the company's principal office and, if the laws of the jurisdiction under which the company is formed require the company to maintain an office in that jurisdiction, the street and mailing addresses of the required office; and

(4)the name and street and mailing addresses of the company's initial agent for service of process in this State.

b.If any statement in the application for a certificate of authority of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited liability company shall promptly file in the filing office an amended application, executed by an authorized person, correcting the statement.

L.2012, c.50, s.58.



Section 42:2C-59 - Activities Not Constituting Transacting Business.

42:2C-59 Activities not constituting transacting business.

59.Activities Not Constituting Transacting Business.

a.Activities of a foreign limited liability company which do not constitute transacting business in this State within the meaning of this section include:

(1)maintaining, defending, or settling an action or proceeding;

(2)carrying on any activity concerning its internal affairs, including holding meetings of its members or managers;

(3)maintaining accounts in financial institutions;

(4)maintaining offices or agencies for the transfer, exchange, and registration of the company's own securities or maintaining trustees or depositories with respect to those securities;

(5)selling through independent contractors;

(6)soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7)creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8)securing or collecting debts or enforcing mortgages or other security interests in property securing the debts and holding, protecting, or maintaining property so acquired;

(9)conducting an isolated transaction that is completed within 30 days and is not in the course of similar transactions; and

(10) transacting business in interstate commerce.

b.For purposes of this section, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection a. of this section, constitutes transacting business in this State.

c.This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under law of this State other than this act.

L.2012, c.50, s.59.



Section 42:2C-60 - Filing Of Certificate Of Authority.

42:2C-60 Filing of certificate of authority.

60.Filing of Certificate of Authority. Unless the filing office determines that an application for a certificate of authority does not comply with the filing requirements of this act, the filing office, upon payment of all filing fees, shall file the application of a foreign limited liability company, prepare and file a certificate of authority to transact business in this State, and provide a copy of the filed certificate, together with a receipt for the fees, to the company or its representative.

L.2012, c.50, s.60.



Section 42:2C-61 - Noncomplying Name Of Foreign Limited Liability Company.

42:2C-61 Noncomplying name of foreign limited liability company.

61.Noncomplying Name of Foreign Limited Liability Company.

a.A foreign limited liability company whose name does not comply with section 8 of this act may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this State, an alternate name that complies with section 8 of this act. A foreign limited liability company that adopts an alternate name under this subsection and obtains a certificate of authority with the alternate name need not comply with R.S.56:1-1 et seq. After obtaining a certificate of authority with an alternate name, a foreign limited liability company shall transact business in this State under the alternate name unless the company is authorized under R.S.56:1-1 et seq. to transact business in this State under another name.

b.If a foreign limited liability company authorized to transact business in this State changes its name to one that does not comply with section 8 of this act, it may not thereafter transact business in this State until it complies with subsection a. of this section and obtains an amended certificate of authority.

L.2012, c.50, s.61.



Section 42:2C-62 - Revocation Of Certificate Of Authority.

42:2C-62 Revocation of certificate of authority.

62.Revocation of Certificate of Authority.

a.A certificate of authority of a foreign limited liability company to transact business in this State may be revoked by the filing office in the manner provided in subsections b. and c. of this section, if the company does not:

(1)pay, within 60 days after the due date, any fee or penalty due to the filing office under this act or law other than this act;

(2)file annual reports for two consecutive years pursuant to section 26 of this act.

b. To revoke a certificate of authority of a foreign limited liability company, the filing office shall provide notice of the filing office's intent to the registered office of the company or the principal office of the company if the mailing address of the principal office appears in the records of the filing office and is different from the mailing address of the registered office.

c.If, within 60 days after service of the notice pursuant to subsection b. of this section, a company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the filing office that each ground determined by the filing office does not exist, the filing office shall revoke the company and file a declaration of the action. The filing office shall send the company a notice of the action to the registered office of the company or the principal office of the company if the mailing address of the principal office appears in the records of the filing office and is different from the mailing address of the registered office.

d.The authority of a foreign limited liability company to transact business in this State ceases on the effective date of the notice of revocation unless before that date the company cures each ground for revocation stated in the notice filed under subsection b. of this section

L.2012, c.50, s.62.



Section 42:2C-63 - Reinstatement Of Certificate Of Authority.

42:2C-63 Reinstatement of certificate of authority.

63.Reinstatement of Certificate of Authority.

a.A foreign limited liability company that has been revoked may apply to the filing office for reinstatement. The application shall be delivered to the filing office for filing and state:

(1)the name of the company and such other information as may be required by the filing office to correctly identify the company; and

(2)that the company's name satisfies the requirements of section 8 of this act.

b.If the filing office determines that an application under subsection a. of this section contains the required information and that the information is correct, the filing office shall reinstate the company and provide notice of the reinstatement to the company.

c.When a reinstatement becomes effective, it relates back to and takes effect as of the effective date of the filing office revocation action, and the foreign limited liability company may resume its activities as if the filing office action had not occurred.

L.2012, c.50, s.63.



Section 42:2C-64 - Cancellation Of Certificate Of Authority.

42:2C-64 Cancellation of certificate of authority.

64.Cancellation of Certificate of Authority. To cancel its certificate of authority to transact business in this State, a foreign limited liability company shall deliver to the filing office for filing a certificate of cancellation stating the name of the company and such other information as may be required by the filing office to correctly identify the company and that the company desires to cancel its certificate of authority. The certificate of authority is canceled when the certificate of cancellation becomes effective.

L.2012, c.50, s.64.



Section 42:2C-65 - Effect Of Failure To Have Certificate Of Authority.

42:2C-65 Effect of failure to have certificate of authority.

65.Effect of Failure to Have Certificate of Authority.

a.A foreign limited liability company transacting business in this State may not maintain an action or proceeding in this State unless it has a certificate of authority to transact business in this State.

b.The failure of a foreign limited liability company to have a certificate of authority to transact business in this State does not impair the validity of a contract or act of the company or prevent the company from defending an action or proceeding in this State.

c.A member or manager of a foreign limited liability company is not liable for the debts, obligations, or other liabilities of the company solely because the company transacted business in this State without a certificate of authority.

d.If a foreign limited liability company transacts business in this State without a certificate of authority or cancels its certificate of authority, it appoints the filing office as its agent for service of process for rights of action arising out of the transaction of business in this State.

L.2012, c.50, s.65.



Section 42:2C-66 - Action By Attorney General.

42:2C-66 Action by attorney general.

66.Action by Attorney General. The Attorney General of the State of New Jersey may maintain an action to enjoin a foreign limited liability company from transacting business in this State in violation of this act. A foreign limited liability company doing business in this State without first having obtained a certificate of authority to transact business shall be fined and shall pay to the State Treasurer $200 for each year or part thereof during which the foreign limited liability company failed to obtain a certificate of authority. The penalty shall be recovered with costs in an action prosecuted by the Attorney General. The Superior Court may proceed in the action in a summary manner or otherwise.

L.2012, c.50, s.66.



Section 42:2C-67 - Direct Action By Member.

42:2C-67 Direct action by member.

67.Direct Action by Member.

a.Subject to subsection b. of this section, a member may maintain a direct action against another member, a manager, or the limited liability company to enforce the member's rights and otherwise protect the member's interests, including rights and interests under the operating agreement or this act or arising independently of the membership relationship.

b.A member maintaining a direct action under this section shall plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company.

L.2012, c.50, s.67.



Section 42:2C-68 - Derivative Action.

42:2C-68 Derivative action.

68.Derivative Action. A member may maintain a derivative action to enforce a right of a limited liability company if:

a.the member first makes a demand on the other members in a member-managed limited liability company, or the managers of a manager-managed limited liability company, requesting that they cause the company to bring an action to enforce the right, and the managers or other members do not bring the action within a reasonable time; or

b.A demand under subsection a. of this section would be futile.

L.2012, c.50, s.68.



Section 42:2C-69 - Proper Plaintiff.

42:2C-69 Proper plaintiff.

69.Proper Plaintiff.

a.Except as otherwise provided in subsection b. of this section, a derivative action under section 68 of this act may be maintained only by a person that is a member at the time the action is commenced and remains a member while the action continues.

b.If the sole plaintiff in a derivative action dies while the action is pending, the court may permit another member of the limited liability company to be substituted as plaintiff.

L.2012, c.50, s.69.



Section 42:2C-70 - Pleading.

42:2C-70 Pleading.

70.Pleading. In a derivative action under section 68 of this act, the complaint shall state with particularity:

a.The date and content of plaintiff's demand and the response to the demand by the managers or other members; or

b.If a demand has not been made, the reasons a demand under subsection a. of section 68 of this act would be futile.

L.2012, c.50, s.70.



Section 42:2C-71 - Special Litigation Committee.

42:2C-71 Special litigation committee.

71.Special Litigation Committee.

a.If a limited liability company is named as or made a party in a derivative proceeding, the company may appoint a special litigation committee to investigate the claims asserted in the proceeding and determine whether pursuing the action is in the best interests of the company. If the company appoints a special litigation committee, on motion by the committee made in the name of the company, except for good cause shown, the court shall stay discovery for the time reasonably necessary to permit the committee to make its investigation. This subsection shall not prevent the court from enforcing a person's right to information under section 40 of this act or, for good cause shown, granting extraordinary relief in the form of a temporary restraining order or preliminary injunction.

b.A special litigation committee may be composed of one or more disinterested and independent individuals, who may be members.

c.A special litigation committee may be appointed:

(1)in a member-managed limited liability company:

(a)by the consent of a majority of the members not named as defendants or plaintiffs in the proceeding; and

(b)if all members are named as defendants or plaintiffs in the proceeding, by a majority of the members named as defendants; or

(2)in a manager-managed limited liability company:

(a)by a majority of the managers not named as defendants or plaintiffs in the proceeding; and

(b)if all managers are named as defendants or plaintiffs in the proceeding, by a majority of the managers named as defendants.

d.After appropriate investigation, a special litigation committee may determine that it is in the best interests of the limited liability company that the proceeding:

(1)continue under the control of the plaintiff;

(2)continue under the control of the committee;

(3)be settled on terms approved by the committee; or

(4)be dismissed.

e.After making a determination under subsection d. of this section, a special litigation committee shall file with the court a statement of its determination and its report supporting its determination, giving notice to the plaintiff. The court shall determine whether the members of the committee were disinterested and independent and whether the committee conducted its investigation and made its recommendation in good faith, independently, and with reasonable care, with the committee having the burden of proof. If the court finds that the members of the committee were disinterested and independent and that the committee acted in good faith, independently, and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall dissolve the stay of discovery entered under subsection a. of this section and allow the action to proceed under the direction of the plaintiff.

L.2012, c.50, s.71.



Section 42:2C-72 - Proceeds And Expenses.

42:2C-72 Proceeds and expenses.

72.Proceeds and Expenses.

a.Except as otherwise provided in subsection b. of this section:

(1)any proceeds or other benefits of a derivative action under section 68 of this act, whether by judgment, compromise, or settlement, belong to the limited liability company and not to the plaintiff; and

(2)if the plaintiff receives any proceeds, the plaintiff shall remit them immediately to the company.

b.If a derivative action under section 68 of this act is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees and costs, from the recovery of the limited liability company.

L.2012, c.50, s.72.



Section 42:2C-73 - Definitions.

42:2C-73 Definitions.

73.Definitions. As used in this Article 10 (sections 73 through 87 of this act):

"Constituent limited liability company" means a constituent organization that is a limited liability company.

"Constituent organization" means an organization that is party to a merger.

"Converted organization" means the organization into which a converting organization converts pursuant to sections 78 through 81 of this act.

"Converting limited liability company" means a converting organization that is a limited liability company.

"Converting organization" means an organization that converts into another organization pursuant to section 78 of this act.

"Domesticated company" means the company that exists after a domesticating foreign limited liability company or limited liability company effects a domestication pursuant to sections 82 through 85 of this act.

"Domesticating company" means the company that effects a domestication pursuant to sections 82 through 85 of this act.

"Governing statute" means the statute that governs an organization's internal affairs.

"Organization" means a general partnership, including a limited liability partnership, limited partnership, including a limited liability limited partnership, limited liability company, business trust, corporation, or any other person having a governing statute. The term includes a domestic or foreign organization regardless of whether organized for profit.

"Organizational documents" means:

(1)for a domestic or foreign general partnership, its partnership agreement;

(2)for a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(3)for a domestic or foreign limited liability company, its certificate or articles of formation and operating agreement, or comparable records as provided in its governing statute;

(4)for a business trust, its agreement of trust and declaration of trust;

(5)for a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(6)for any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

"Personal liability" means liability for a debt, obligation, or other liability of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(1)by the governing statute solely by reason of the person co-owning, having an interest in, or being a member of the organization; or

(2)by the organization's organizational documents under a provision of the governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, obligations, or other liabilities of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

"Surviving organization" means an organization into which one or more other organizations are merged whether the organization preexisted the merger or was created by the merger.

L.2012, c.50, s.73.



Section 42:2C-74 - Merger.

42:2C-74 Merger.

74.Merger.

a.A limited liability company may merge with one or more other constituent organizations pursuant to this section, sections 75 through 77 of this act, and a plan of merger, if:

(1)the governing statute of each of the other organizations authorizes the merger;

(2)the merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and

(3)each of the other organizations complies with its governing statute in effecting the merger.

b.A plan of merger shall be in a record and shall include:

(1)the name and form of each constituent organization;

(2)the name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(3)the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(4)if the surviving organization is to be created by the merger, the surviving organization's organizational documents that are proposed to be in a record; and

(5)if the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents that are, or are proposed to be, in a record.

L.2012, c.50, s.74.



Section 42:2C-75 - Action On Plan Of Merger By Constituent Limited Liability Company.

42:2C-75 Action on plan of merger by constituent limited liability company.

75.Action on Plan of Merger by Constituent Limited Liability Company.

a.Subject to section 86 of this act, a plan of merger shall be consented to by all the members of a constituent limited liability company.

b.Subject to section 86 of this act and any contractual rights, after a merger is approved, and at any time before articles of merger are delivered to the filing office for filing under section 76 of this act, a constituent limited liability company may amend the plan or abandon the merger:

(1)as provided in the plan; or

(2)except as otherwise prohibited in the plan, with the same consent as was required to approve the plan.

L.2012, c.50, s.75.



Section 42:2C-76 - Filings Required For Merger; Effective Date.

42:2C-76 Filings required for merger; effective date.

76.Filings Required for Merger; Effective Date.

a.After each constituent organization has approved a merger, articles of merger shall be signed on behalf of:

(1)each constituent limited liability company, as provided in subsection a. of section 20 of this act; and

(2)each other constituent organization, as provided in its governing statute.

b.Articles of merger under this section shall include:

(1)the name and form of each constituent organization and the jurisdiction of its governing statute;

(2)the name and form of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created by the merger, a statement to that effect;

(3)the date the merger is effective under the governing statute of the surviving organization;

(4)if the surviving organization is to be created by the merger:

(a)if it will be a limited liability company, the company's certificate of formation; or

(b)if it will be an organization other than a limited liability company, the organizational document that creates the organization that is in a public record;

(5)if the surviving organization preexists the merger, any amendments provided for in the plan of merger for the organizational document that created the organization that are in a public record;

(6)a statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(7)if the surviving organization is a foreign organization not authorized to transact business in this State, the street and mailing addresses of an office that the filing office may use for the purposes of subsection b. of section 77 of this act; and

(8)any additional information required by the governing statute of any constituent organization.

c.The surviving organization shall deliver the articles of merger for filing in the office of the filing office.

d.A merger becomes effective under this act:

(1)if the surviving organization is a limited liability company, upon the later of:

(a)compliance with subsection c. of this section; or

(b)subject to subsection c. of section 22 of this act, as specified in the articles of merger; or

(2)if the surviving organization is not a limited liability company, as provided by the governing statute of the surviving organization.

L.2012, c.50, s.76.



Section 42:2C-77 - Effect Of Merger.

42:2C-77 Effect of merger.

77.Effect of Merger.

a.When a merger becomes effective:

(1)the surviving organization continues or comes into existence;

(2)each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3)all property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4)all debts, obligations, or other liabilities of each constituent organization that has ceased to exist continue as debts, obligations, or other liabilities of the surviving organization;

(5)an action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6)except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7)except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect; and

(8)except as otherwise agreed, if a constituent limited liability company ceases to exist, the merger does not dissolve the limited liability company for the purposes of Article 7, Dissolution and Winding Up (sections 48 through 56 of this act);

(9)if the surviving organization is created by the merger:

(a)if it is a limited liability company, the certificate of formation becomes effective; or

(b)if it is an organization other than a limited liability company, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization preexisted the merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

b.A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this State on the debt, obligation, or other liability. A surviving organization that is a foreign organization and not authorized to transact business in this State appoints the filing office as its agent for service of process for the purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the filing office under this subsection shall be made in the same manner and shall have the same consequences as in subsections c. and d. of section 17 of this act.

L.2012, c.50, s.77.



Section 42:2C-78 - Conversion.

42:2C-78 Conversion.

78.Conversion.

a.An organization, other than a limited liability company or a foreign limited liability company, may convert to a limited liability company, and a limited liability company may convert to an organization other than a foreign limited liability company pursuant to this section, sections 79 through 81 of this act, and a plan of conversion, if:

(1)the other organization's governing statute authorizes the conversion;

(2)the conversion is not prohibited by the law of the jurisdiction that enacted the other organization's governing statute; and

(3)the other organization complies with its governing statute in effecting the conversion.

b.A plan of conversion shall be in a record and shall include:

(1)the name and form of the organization before conversion;

(2)the name and form of the organization after conversion;

(3)the terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4)the organizational documents of the converted organization that are, or are proposed to be, in a record.

L.2012, c.50, s.78.



Section 42:2C-79 - Action On Plan Of Conversion By Converting Limited Liability Company.

42:2C-79 Action on plan of conversion by converting limited liability company.

79.Action on Plan of Conversion by Converting Limited Liability Company.

a.Subject to section 86 of this act, a plan of conversion shall be consented to by all the members of a converting limited liability company.

b.Subject to section 86 of this act and any contractual rights, after a conversion is approved, and at any time before articles of conversion are delivered to the filing office for filing under section 80 of this act, a converting limited liability company may amend the plan or abandon the conversion:

(1)as provided in the plan; or

(2)except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.

L.2012, c.50, s.79.



Section 42:2C-80 - Filing Required For Conversion; Effective Date.

42:2C-80 Filing required for conversion; effective date.

80.Filings Required for Conversion; Effective Date.

a.After a plan of conversion is approved:

(1)a converting limited liability company shall deliver to the filing office for filing articles of conversion, which shall be signed as provided in subsection a. of section 20 of this act and shall include:

(a)a statement that the limited liability company has been converted into another organization;

(b)the name and form of the organization and such other information as may be required by the filing office to correctly identify the company and the jurisdiction of its governing statute;

(c)the date the conversion is effective under the governing statute of the converted organization;

(d)a statement that the conversion was approved as required by this act;

(e)a statement that the conversion was approved as required by the governing statute of the converted organization; and

(f)if the converted organization is a foreign organization not authorized to transact business in this State, the street and mailing addresses of an office which the filing office may use for the purposes of subsection c. of section 81 of this act; and

(2)if the converting organization is not a converting limited liability company, the converting organization shall deliver to the filing office for filing a certificate of formation, which shall include, in addition to the information required by subsection b. of section 18 of this act:

(a)a statement that the converted organization was converted from another organization;

(b)the name and form of that converting organization and the jurisdiction of its governing statute; and

(c)a statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

b.A conversion becomes effective:

(1)if the converted organization is a limited liability company, when the certificate of formation takes effect; and

(2)if the converted organization is not a limited liability company, as provided by the governing statute of the converted organization.

L.2012, c.50, s.80.



Section 42:2C-81 - Effect Of Conversion.

42:2C-81 Effect of conversion.

81.Effect of Conversion.

a.An organization that has been converted pursuant to this Article 10 (sections 73 through 87 of this act) is for all purposes the same entity that existed before the conversion.

b.When a conversion takes effect:

(1)all property owned by the converting organization remains vested in the converted organization;

(2)all debts, obligations, or other liabilities of the converting organization continue as debts, obligations, or other liabilities of the converted organization;

(3)an action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4)except as prohibited by law other than this act, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5)except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6)except as otherwise agreed, the conversion does not dissolve a converting limited liability company for the purposes of Article 7, Dissolution and Winding Up (sections 48 through 56 of this act).

c.A converted organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any debt, obligation, or other liability for which the converting limited liability company is liable if, before the conversion, the converting limited liability company was subject to suit in this State on the debt, obligation, or other liability. A converted organization that is a foreign organization and not authorized to transact business in this State appoints the filing office as its agent for service of process for purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the filing office under this subsection shall be made in the same manner and has the same consequences as in subsections c. and d. of section 17 of this act.

L.2012, c.50, s.81.



Section 42:2C-82 - Domestication.

42:2C-82 Domestication.

82.Domestication.

a.A foreign limited liability company may become a limited liability company pursuant to this section, sections 83 through 85 of this act, and a plan of domestication, if:

(1)the foreign limited liability company's governing statute authorizes the domestication;

(2)the domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3)the foreign limited liability company complies with its governing statute in effecting the domestication.

b.A limited liability company may become a foreign limited liability company pursuant to this section, sections 83 through 85 of this act, and a plan of domestication, if:

(1)the foreign governing statute authorizes the domestication;

(2)the domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3)the limited liability company complies with the foreign governing statute in effecting the domestication.

c.A plan of domestication shall be in a record and shall include:

(1)the name of the domesticating company before domestication and such other information as may be required by the filing office to correctly identify the company and the jurisdiction of its governing statute;

(2)the name of the domesticated company after domestication and the jurisdiction of its governing statute;

(3)the terms and conditions of the domestication, including the manner and basis for converting interests in the domesticating company into any combination of money, interests in the domesticated company, and other consideration; and

(4)the organizational documents of the domesticated company that are, or are proposed to be, in a record.

L.2012, c.50, s.82.



Section 42:2C-83 - Action On Plan Of Domestication By Domesticating Limited Liability Company.

42:2C-83 Action on plan of domestication by domesticating limited liability company.

83.Action on Plan of Domestication By Domesticating Limited Liability Company.

a.A plan of domestication shall be consented to:

(1)by all the members, subject to section 86 of this act, if the domesticating company is a limited liability company; and

(2)as provided in the domesticating company's governing statute, if the company is a foreign limited liability company.

b.Subject to any contractual rights, after a domestication is approved, and at any time before articles of domestication are delivered to the filing office for filing under section 84 of this act, a domesticating limited liability company may amend the plan or abandon the domestication:

(1)as provided in the plan; or

(2)except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.

L.2012, c.50, s.83.



Section 42:2C-84 - Filings Required For Domestication; Effective Date.

42:2C-84 Filings required for domestication; effective date.

84.Filings Required for Domestication; Effective Date.

a.After a plan of domestication is approved, a domesticating company shall deliver to the filing office for filing articles of domestication, which shall include:

(1)a statement, as the case may be, that the company has been domesticated from or into another jurisdiction;

(2)the name of the domesticating company and such other information as may be required by the filing office to correctly identify the company and the jurisdiction of its governing statute;

(3)the name of the domesticated company and the jurisdiction of its governing statute;

(4)the date the domestication is effective under the governing statute of the domesticated company;

(5)if the domesticating company was a limited liability company, a statement that the domestication was approved as required by this act;

(6)if the domesticating company was a foreign limited liability company, a statement that the domestication was approved as required by the governing statute of the other jurisdiction; and

(7)if the domesticated company was a foreign limited liability company not authorized to transact business in this State, the street and mailing addresses of an office that the filing office may use for the purposes of subsection b. of section 85 of this act.

b.A domestication becomes effective:

(1)when the certificate of formation takes effect, if the domesticated company is a limited liability company; and

(2)according to the governing statute of the domesticated company, if the domesticated organization is a foreign limited liability company.

L.2012, c.50, s.84.



Section 42:2C-85 - Effect Of Domestication.

42:2C-85 Effect of domestication.

85.Effect of Domestication.

a.When a domestication takes effect:

(1)the domesticated company is for all purposes the company that existed before the domestication;

(2)all property owned by the domesticating company remains vested in the domesticated company;

(3)all debts, obligations, or other liabilities of the domesticating company continue as debts, obligations, or other liabilities of the domesticated company;

(4)an action or proceeding pending by or against a domesticating company may be continued as if the domestication had not occurred;

(5)except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the domesticating company remain vested in the domesticated company;

(6)except as otherwise provided in the plan of domestication, the terms and conditions of the plan of domestication take effect; and

(7)except as otherwise agreed, the domestication does not dissolve a domesticating limited liability company for the purposes of Article 7, Dissolution and Winding Up (sections 48 through 56 of this act).

b.A domesticated company that is a foreign limited liability company consents to the jurisdiction of the courts of this State to enforce any debt, obligation, or other liability owed by the domesticating company, if, before the domestication, the domesticating company was subject to suit in this State on the debt, obligation, or other liability. A domesticated company that is a foreign limited liability company and not authorized to transact business in this State appoints the filing office as its agent for service of process for purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the filing office under this subsection shall be made in the same manner and has the same consequences as in subsections c. and d. of section 17 of this act.c.If a limited liability company has adopted and approved a plan of domestication under section 82 of this act providing for the company to be domesticated in a foreign jurisdiction, a statement surrendering the company's certificate of formation shall be delivered to the filing office for filing setting forth:

(1)the name of the company and such other information as may be required by the filing office to correctly identify the company;

(2)a statement that the certificate of formation is being surrendered in connection with the domestication of the company in a foreign jurisdiction;

(3)a statement that the domestication was approved as required by this act; and

(4)the jurisdiction of formation of the domesticated foreign limited liability company.

L.2012, c.50, s.85.



Section 42:2C-86 - Restrictions On Approval Of Mergers, Conversions, And Domestications.

42:2C-86 Restrictions on approval of mergers, conversions, and domestications.

86.Restrictions on Approval of Mergers, Conversions, and Domestications.

a.If a member of a constituent, converting, or domesticating limited liability company will have personal liability with respect to a surviving, converted, or domesticated organization, approval or amendment of a plan of merger, conversion, or domestication are ineffective without the consent of the member, unless:

(1)the company's operating agreement provides for approval of a merger, conversion, or domestication with the consent of fewer than all the members; and

(2)the member has consented to the provision of the operating agreement.

b.A member does not give the consent required by subsection a. of this section merely by consenting to a provision of the operating agreement that permits the operating agreement to be amended with the consent of fewer than all the members.

L.2012, c.50, s.86.



Section 42:2C-87 - Article Not Exclusive.

42:2C-87 Article not exclusive.

87. Article Not Exclusive.

a.This Article 10 (sections 73 through 87 of this act) does not preclude an entity from being merged, converted, or domesticated under law other than this act.

b.Without limiting the foregoing, it is intended that a limited liability company, whenever formed, that acquires the assets, liabilities and business of a predecessor organization with common ownership, shall be presumed to have the rights, privileges and perquisites of the predecessor organization. Furthermore, in computing time periods and continuity of ownership for determining eligibility for government grants, property rights, or other entitlements, there shall be a tacking of time periods with respect to the limited liability company and the predecessor organization.

c.Nothing in this section 87 is intended to require the assignment of a contract in violation of its express terms.

L.2012, c.50, s.87.



Section 42:2C-88 - Uniformity Of Application And Construction.

42:2C-88 Uniformity of application and construction.

88.Uniformity of Application and Construction. In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

L.2012, c.50, s.88.



Section 42:2C-89 - Relation To Electronic Signatures In Global And National Commerce Act.

42:2C-89 Relation to electronic signatures in global and national commerce act.

89.Relation to Electronic Signatures In Global and National Commerce Act. This act modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act," Pub.L.106-229, 15 U.S.C. s.7001 et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. s.7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. s.7003(b).

L.2012, c.50, s.89.



Section 42:2C-90 - Savings Clause.

42:2C-90 Savings clause.

90.Savings Clause. This act does not affect an action commenced, proceeding brought, or right accrued before this act takes effect.

L.2012, c.50, s.90.



Section 42:2C-91 - Application To Existing Relationships.

42:2C-91 Application to existing relationships.

91.Application to Existing Relationships.

a.Before March 1, 2014, this act governs only:

(1)a limited liability company formed on or after the effective date of this act; and

(2)a limited liability company formed before the effective date of this act, which elects, in the manner provided in its operating agreement or by law for amending the operating agreement, to be subject to this act.

b.On and after March 1, 2014, this act governs all limited liability companies.

L.2012, c.50, s.91; amended 2013, c.276, s.9.



Section 42:2C-92 - Tax Classification.

42:2C-92 Tax classification.

92.Tax Classification.

a.For all purposes of taxation under the laws of this State , a limited liability company formed under this act or qualified to do business in this State as a foreign limited liability company with two or more members shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For all purposes of taxation under the laws of this State, a member or a transferee of a member of a limited liability company formed under this act or qualified to do business in this State as a foreign limited liability company shall be treated as a partner in a partnership unless the limited liability company is classified otherwise for federal income tax purposes, in which case the member or transferee of a member shall have the same status as the member or transferee of a member has for federal income tax purposes.

b.For all purposes of taxation on income under the laws of this State and only for those purposes, a limited liability company formed under this act or qualified to do business in this State as a foreign limited liability company with one member is disregarded as an entity separate from its owner, unless classified otherwise for federal tax purposes, in which case the limited liability company will be classified in the same manner as it is classified for federal income tax purposes. For all purposes of taxation on income under the laws of this State and only for those purposes, the sole member or a transferee of all of the limited liability company interest of the sole member of a limited liability company formed under this act or qualified to do business in this State as a foreign limited liability company is treated as the direct owner of the underlying assets of the limited liability company and of its operations, unless the limited liability company is classified otherwise for federal income tax purposes, in which case the member or transferee of a member will have the same status as the member or transferee of a member has for federal income tax purposes.

L.2012, c.50, s.92.



Section 42:2C-93 - Fees.

42:2C-93 Fees.

93.Fees.

a.No document required to be filed under this act shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the State Treasurer for the use of the State:

(1)Upon the receipt for filing of a certificate of registration of alternate name or a certificate of renewal pursuant to section 9 of this act, a fee in the amount of $50.

(2)Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to section 10 of this act, a fee in the amount of $50.

(3)Upon the receipt for filing of a statement under section 15 of this act, a fee in the amount of $25, upon the receipt for filing of a statement under section 16 of this act, a fee in the amount of $25 and a further fee of $10 for each limited liability company affected by that statement.

(4)Upon the receipt for filing of a certificate of formation under section 18 of this act, a fee in the amount of $125; and upon receipt for filing, a certificate of correction under section 23 of this act, a certificate of amendment or restatement under section 19 of this act, a certificate of dissolution under section 49 of this act, or articles of merger under section 76 of this act, a fee in the amount of $100.

(5)Upon the filing of articles of conversion under section 80 of this act, a fee in the amount of $100.

(6)Upon filing of an annual report, a fee in the amount of $50.00.

(7)Upon requesting a reinstatement of a certificate of a limited liability company, a late filing fee of $200.00 and a reinstatement filing fee of $75.00.

(8)For certifying copies of any paper on file as provided for by this act, a fee in the amount of $25 for each copy certified.

(9)The State Treasurer may issue copies of instruments on file as well as other copies, and for all of those copies, whether certified or not, a fee in the amount of $10 for the first page and $2 per page thereafter shall be paid.

(10) Upon the receipt for filing of an application for certificate of authority as a foreign limited liability company under section 58 of this act or a certificate of cancellation under section 64 of this act, a fee in the amount of $125.

(11) For preclearance of any document for filing, a fee in the amount of $100.

(12) For preparing and providing a written report of a record search, a fee in the amount of $50.

(13)For issuing any certificate of the State Treasurer, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (8) of this subsection, a fee in the amount of $50, except that for issuing any certificate of the State Treasurer that recites all of a limited liability company's filings with the State Treasurer, a fee of $100 shall be paid for each such certificate.

(14)For receiving and filing or indexing any certificate, affidavit, agreement or any other paper provided for by this act, for which no different fee is specifically prescribed, a fee in the amount of $75.

(15) The State Treasurer may in his discretion charge a fee of $50 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

b.In addition to those fees charged under subsection a. of this section, there shall be collected by and paid to the State Treasurer the following:

(1)for all services described in subsection a. of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $50; and

(2)for all services described in subsection a. of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $25.

The State Treasurer shall establish, and may from time to time amend, a schedule of specific fees payable pursuant to this subsection.

c.The State Treasurer may in his discretion permit the extension of credit for the fees required by this section upon such terms as he shall deem to be appropriate.

L.2012, c.50, s.93.



Section 42:2C-94 - Notices.

42:2C-94 Notices.

94.Notices. In computing the period of time for the giving of any notice:

a.Required or permitted by this act; or

b.Unless otherwise provided therein, an operating agreement, the day on which the notice is given shall be excluded, and the day on which the matter noticed is to occur shall be included.

L.2012, c.50, s.94.



Section 42:3-1 - Under Authority Of R. S. 42:3-1 et Seq.

42:3-1. Under authority of R.S. 42:3-1 et seq.
The principal place of business of an association formed under authority of R.S. 42:3-1 et seq. shall be established and maintained within this State. After the effective date of P.L. 1988, c. 130, no new limited partnership associations shall be formed pursuant to the provisions of R.S. 42:3-1 et seq.

Amended 1988,c.130,s.38.



Section 42:3-2 - Amending Statement

42:3-2. Amending statement
42:3-2. The persons desiring to amend the statement of the association shall

a. Sign and acknowledge before some officer competent to take acknowledgment of deeds, a statement in writing which shall set forth:

I. The full names of such persons;

II. The amount of capital of the association subscribed for by each;

III. The character of the subscription, and if in property other than cash, the description and valuation of such property;

IV. The total amount of capital and when and how to be paid;

V. The character of the business to be conducted and the location of the same;

VI. The name of the association with the word "limited" added thereto as part of same;

VII. The contemplated duration of the association, which shall not, in any case, exceed 20 years; and

VIII. The names of the officers of the association selected in conformity with the provisions of this article.

b. The amended statement shall be recorded in the office of the clerk of the county in which the principal place of business of the association shall be located.

c. (Deleted by amendment, P.L. 1988, c. 130.)

Amended 1988,c.130,s.39.



Section 42:3-3 - Use Of Word "Limited" In Name; Display Of Name

42:3-3. Use of word "limited" in name; display of name
1. The word "limited" shall be the last word of the name of every limited partnership association formed under the provisions of this article.

2. Every such association shall at all times conspicuously display its name, in letters easily legible, on the outside of every office or place in which the business of the association is carried on, and shall have its full name mentioned in legible characters in all instruments or writings used in the transaction of the business of the association.

3. The omission of the word "limited" in the use of the name of the association shall render any person who participates in such omission, or knowingly acquiesces therein, liable for any indebtedness, damage or liability arising therefrom.



Section 42:3-4 - Meetings Of Members Of Association; Election Of Officers

42:3-4. Meetings of members of association; election of officers
There shall be at least one meeting of the members of the association in each year, at one of which there shall be elected not less than three nor more than five managers of the association, one of whom shall be the chairman, one the treasurer and one the secretary, or one may be both treasurer and secretary. The managers and officers shall hold their respective offices for one year and until their successors are duly installed.



Section 42:3-5 - Contracting Debts

42:3-5. Contracting debts
No debt shall be contracted, or liability incurred for a limited partnership association, except by one or more of its managers, and no liability for an amount exceeding five hundred dollars, except against the person incurring it, shall bind the association, unless reduced to writing and signed by at least two managers.



Section 42:3-6 - Real Estate; Purchase, Ownership And Disposition

42:3-6. Real estate; purchase, ownership and disposition
A limited partnership association may purchase and hold real estate and dispose of the same in fee simple, or less estate, the title thereof to be in the name adopted by the association, and shall be as valid and effectual as if the same were held in the individual names of the partners of the association.

The title to any real estate acquired by any such association prior to March twenty-third, one thousand eight hundred and eighty-three, and held in the association name on that date, shall be as valid as if the same had been acquired under this section.

Amended by L.1953, c. 40, p. 760, s. 5, eff. March 19, 1953.



Section 42:3-7 - Deeds, Bonds And Mortgages; Execution And Acknowledgment; Seal

42:3-7. Deeds, bonds and mortgages; execution and acknowledgment; seal
Every deed or conveyance, and any bonds with or without coupons, and every mortgage for purchase or borrowed moneys made by a limited partnership association shall be made in the name adopted by the association, and shall be acknowledged by its chairman and secretary, and for the purposes of executing such instruments or writings, the association may adopt and use a common seal.



Section 42:3-8 - Actions By And Against Association; Service Of Process

42:3-8. Actions by and against association; service of process
A limited partnership association shall sue and be sued in its association name. When an action is brought against any such association, service shall be made upon the chairman, secretary or treasurer thereof, which service shall be as complete and effective as if made upon each and every member of the association.



Section 42:3-9 - Liability Of Individual Members; Executions

42:3-9. Liability of individual members; executions
The members of any limited partnership association shall not be liable under any judgment or order obtained against the association, or for any debt or engagement of the association, except that, if any execution, sequestration or other process in the nature of execution be issued against the property or effects of the association, and if there cannot be found sufficient thereof on which to levy or enforce such process, such execution, sequestration or other process may be issued against any of the members to the extent of the portions of their subscriptions respectively, in the capital of the association not then paid up.

Amended by L.1953, c. 40, p. 760, s. 6, eff. March 19, 1953.



Section 42:3-10 - Execution Against Members; Subscription Book

42:3-10. Execution against members; subscription book
No execution of the kind mentioned in section 42:3-9 of this title shall issue against any member of a limited partnership association except upon an order of the court or a judge thereof in which the action or other proceeding was instituted. The court or judge may compel the production of the books of the association showing the names of the members thereof, and the amount of capital remaining to be paid upon their respective subscriptions, and, from such books or other sources of information, ascertain the truth in regard thereto, and may order execution to issue accordingly.

The association shall keep a subscription list book for the aforesaid purpose, which shall be open to inspection by the creditors and members of the association at all reasonable times.



Section 42:3-11 - Interests Deemed Personal, Transfer

42:3-11. Interests deemed personal, transfer
42:3-11. Interests in a limited partnership association shall be personal estate, and may be transferred under such rules and regulations as the association may prescribe. No transferee of any interest, or the representative of any decedent member or of any insolvent member shall be entitled thereafter to any participation in the subsequent business of the association, unless he be elected thereto by a vote of the majority of the members in number and value of their interests. Any change of ownership in the property of the association, whether by sale, death, bankruptcy or otherwise, which shall not be followed by election to the association, shall entitle the owner only to his interest in the association at a price and upon terms to be mutually agreed upon, and in default of such agreement the price and terms shall be fixed by an appraiser appointed by the Superior Court subject to the approval of the court.

Amended 1953,c.40,s.7; 1991,c.91,s.409.



Section 42:3-12 - Loan Of Association's Credit, Name Or Capital

42:3-12. Loan of association's credit, name or capital
No limited partnership association shall loan its credit, its name or its capital to any of its members; but such loan may be made to any other person or association, with the consent in writing of a majority of the members in number and value of interest.



Section 42:3-13 - Division Of Profits Of Business

42:3-13. Division of profits of business
A limited partnership association may, from time to time, divide the profits of its business in such manner and in such an amount as a majority of its managers may determine, which profits so divided shall not at the time diminish or impair the capital of the association. Any one consenting to a dividend which shall diminish or impair the capital shall be liable to any person interested or injured thereby to the amount of such diminution or impairment.



Section 42:3-13.1 - Renewal Or Continuation Of Term Of Existence; Resolution; Statement; Recording

42:3-13.1. Renewal or continuation of term of existence; resolution; statement; recording
Any such limited partnership association whose term is about to expire by limitation under the chapter to which this act is a supplement, may at any time within 5 years next preceding the expiration of such term, by a vote of a majority in number and value of interest of its members at any annual or special meeting of its members called for that purpose, renew or continue the existence of such limited partnership association for such further term, not exceeding 20 years from the expiration of its former term, as may be expressed in a resolution for that purpose. Upon the adoption of such resolution, the chairman and secretary of the association shall make, sign and acknowledge a statement of renewal or continuance of the association which shall include the resolution authorizing such renewal or continuance certified by the secretary, which statement shall be recorded in the office of the clerk of the county where the original statement of the limited partnership association is recorded, and the record thereof or a certified copy of such record shall be prima facie evidence of the facts therein recited; provided that such limited partnership association shall at the time of filing such renewal statement pay the same fee as would be required in the case of an original formation of such association.

L.1963, c. 141, s. 1, eff. Aug. 26, 1963.



Section 42:3-13.2 - Time Of Renewal

42:3-13.2. Time of renewal
Upon the recording of such statement of renewal in the office of the clerk of the proper county, such association shall be renewed; provided, however, that the renewed term of such limited partnership association shall begin from the expiration of its former term whether original or renewed, and an association whose term has thus been renewed shall be the same association with all the rights, powers, duties and obligations as theretofore.

L.1963, c. 141, s. 2, eff. Aug. 26, 1963.



Section 42:3-13.3 - Successive Periods Of Renewal Or Continuation; Duration Of Period

42:3-13.3. Successive periods of renewal or continuation; duration of period
The term of a limited partnership association which has once been renewed or continued may, as provided herein, be further renewed or continued for successive periods, each of which shall not exceed 20 years.

L.1963, c. 141, s. 3, eff. Aug. 26, 1963.



Section 42:3-13.4 - Dissatisfied Member Entitled To His Interests; Procedure

42:3-13.4. Dissatisfied member entitled to his interests; procedure
4. If any member of any such limited partnership association shall be dissatisfied with or object to any such renewal or continuance, then the member shall be entitled only to his interest in the association at a price and upon terms to be mutually agreed upon, and in default of such agreement, the price and terms shall be fixed by an appraiser appointed by the Superior Court, subject to the approval of the said court, and upon the payment of the interest as aforesaid, the said member shall transfer his interest to said association, to be disposed of by the managers, or be retained by them for the benefit of the remaining members.

L.1963,c.141,s.4; amended 1991,c.91,s.410.



Section 42:3-14 - Dissolution; When Authorized; Notice; Publication

42:3-14. Dissolution; when authorized; notice; publication
1. A limited partnership association formed under authority of article 1 of this chapter (s. 42:3-1 et seq.) may be dissolved:

I. Whenever the period fixed for the duration of the association expires;

II. Whenever by a vote of a majority in number and value of interest, it shall be so determined.

2. Notice of the dissolution shall be given by publication in two newspapers published in the proper city or county at least six consecutive times, and immediately upon the commencement of such publication the association shall cease to carry on its business, except so far as may be required for the beneficial winding up thereof.



Section 42:3-15 - Association Continued For Closing Affairs

42:3-15. Association continued for closing affairs
Any limited partnership association formed under authority of article 1 of this chapter (s. 42:3-1 et seq.) shall, upon its expiration by its own limitations or its dissolution otherwise, be continued as such an association to enable it to prosecute and defend actions, to settle and close its affairs, dispose of and convey its property and assets of all kinds, both real and personal, and to divide its capital, but not for the purpose of continuing the business for which it was established.



Section 42:3-16 - Managers As Trustees For Purpose Of Settlement; Powers

42:3-16. Managers as trustees for purpose of settlement; powers
The managers of any expired or dissolved limited partnership associations, or, where a vacancy exists at the time of or occurs subsequent to the expiration or dissolution, the surviving managers or manager shall be the trustees or trustee thereof, as the case may be.

The trustees or trustee shall have full power to settle the affairs of the association, collect the outstanding debts, sell and convey the property and assets of all kinds, real and personal, and divide the moneys and other property among the members, after paying its debts, as far as such money and property shall enable them.

The trustees shall have power to meet and act under regulations made by a majority of them. They or the survivor of them shall have power to prescribe the terms and conditions of sale of such property and may sell all or any part for cash, or partly on credit, or take mortgages and bonds for part of the purchase price for all or any part of such property. They may in their discretion compound and settle with any debtor or creditor of the association, or with persons having possession of its property, or in any way responsible to the association at the time of the expiration or dissolution thereof, or afterwards, upon such terms and in such manner as they shall deem just and beneficial to the association. The trustees or trustee may, in case of mutual dealings between the association and any person, allow just set-offs in favor of such person in all cases in which the same ought to be allowed, and they shall have full power to perform all such other acts as shall be necessary to carry out the provisions of this article.

Amended by L.1953, c. 40, p. 761, s. 8, eff. March 19, 1953.



Section 42:3-17 - Trustees May Sue Or Be Sued

42:3-17. Trustees may sue or be sued
The managers, constituted trustees as provided by section 42:3-16 of this title, may sue for and recover the debts owing to and the property of the association, in the name of the association, and may be sued by the same name, or in their own names or individual capacities, for the debts owing by such association, and shall be jointly and severally liable for such debts, to the amount of the moneys and property of the association coming into their possession as trustees.



Section 42:3-18 - Validity Of Deed Made By Trustees

42:3-18. Validity of deed made by trustees
When any deed or conveyance of real or personal property of any expired or dissolved limited partnership association shall be made, executed and delivered by the trustees thereof, the title of the purchaser or grantee in such deed to the real estate or personal property conveyed thereby shall be valid and effectual in law or equity, as fully and completely as if the same were conveyed by the association and all of its individual partners or members before, or by all of its individual partners or members after, the expiration or dissolution of the association.



Section 42:3-19 - Receiver For Expired Or Dissolved Association; Application; Summary Hearing

42:3-19. Receiver for expired or dissolved association; application; summary hearing
Any creditor or member of any limited partnership association which has expired by its own limitation, or been otherwise dissolved, or which shall so expire or be dissolved may, at any time after such expiration or dissolution in an action apply to the Superior Court for the appointment of a receiver or receivers for the association. The court upon such notice as it may direct, may proceed in a summary manner or otherwise.

Amended by L.1953, c. 40, p. 762, s. 9, eff. March 19, 1953.



Section 42:3-20 - Designation Or Appointment Of Trustees Or Receivers

42:3-20. Designation or appointment of trustees or receivers
If, in the action under section 42:3-19 of this Title, it shall appear to the court that such association has so expired or been dissolved, it may either continue the managers acting as such at the expiration or dissolution of the association, or the surviving managers or manager, trustees or trustee as provided by section 42:3-16 of this Title, or appoint one or more persons to be receivers of such association, and the creditors and members thereof.

Amended by L.1953, c. 40, p. 762, s. 10, eff. March 19, 1953.



Section 42:3-21 - General Powers Of Trustees Or Receivers

42:3-21. General powers of trustees or receivers
The receivers appointed under authority of section 42:3-20 of this Title, shall have full power and authority to demand, sue for, collect, receive and take into their possession all the property, both real and personal of every description, belonging to the association, and to sue for the recovery of any estate, property, damages or demands existing in favor of the association.

The receivers may, in their discretion, compound and settle with any debtor or creditor of the association, or with persons having possession of its property or responsible to the association at the time of its expiration or dissolution or afterwards, upon such terms as such receivers shall deem just and beneficial to the association.

The receivers may, in the case of mutual dealings between the association and any person, allow just set-offs in favor of such person where the same ought to be allowed.

The receivers shall also have power and authority to do all other acts which might be done by the association if in being, and that may be necessary for the final settlement of the unfinished business of the association.

Amended by L.1953, c. 40, p. 762, s. 11, eff. March 19, 1953.



Section 42:3-22 - Sale Of Property Of Association By Receivers

42:3-22. Sale of property of association by receivers
The receivers appointed under authority of section 42:3-20 of this Title shall have power to sell, convey and assign all of the estates, property, rights and interests of the association, and shall hold and dispose of the proceeds of any such sale under the direction of the Superior Court.

The title of the grantees or purchasers to the lands and property thus conveyed and assigned by said receivers shall be the same as if the property had been sold, conveyed and assigned by the association and all of its individual partners or members before the expiration or dissolution thereof or by all of the individual partners or members after the expiration or dissolution.

Amended by L.1953, c. 40, p. 763, s. 12, eff. March 19, 1953.



Section 42:3-23 - Continuance Of Powers Of Trustees

42:3-23. Continuance of powers of trustees
The powers and authority vested in the receivers appointed under authority of section 42:3-20 of this Title may be continued as long as the Superior Court shall deem necessary.

Amended by L.1953, c. 40, p. 763, s. 13, eff. March 19, 1953.



Section 42:3-24 - Application For Injunctive Relief And For Receivers Or Trustees For Insolvent Association

42:3-24. Application for injunctive relief and for receivers or trustees for insolvent association
Any creditor or member of any limited partnership association formed under authority of article one of this chapter (s. 42:3-1 et seq.) which has become or is or shall become insolvent, or which has or shall suspend its ordinary business for want of funds to carry on the same, or the business of which has been and is being conducted at a great loss, greatly prejudicial to the interest of its creditors or members, may in an action apply to the Superior Court for injunctive relief and the appointment of a receiver or receivers or trustee or trustees for the association.

Amended by L.1953, c. 40, p. 763, s. 14, eff. March 19, 1953.



Section 42:3-25 - Injunctive Relief

42:3-25. Injunctive relief
The court may proceed in the action in a summary manner or otherwise. If it shall appear to the court that the association has become insolvent and is not about to resume its business in a short time thereafter, or that its business has been and is being conducted at a great loss and greatly prejudicial to the interests of its creditors or members, so that its business cannot be conducted with safety to the public and advantage to the members, it may provide injunctive relief to restrain the association, and its officers and agents, from exercising any of its privileges or franchises and from collecting or receiving any debts, or paying out, selling, assigning or transferring any of its estate, moneys, funds, lands, tenements or effects, except to a receiver appointed by the court, until the court shall otherwise order.

Amended by L.1953, c. 40, p. 764, s. 15, eff. March 19, 1953.



Section 42:3-26 - Appointment Of Receivers Or Trustees When Injunctive Relief Granted

42:3-26. Appointment of receivers or trustees when injunctive relief granted
The Superior Court, at the time of providing injunctive relief as stated in section 42:3-25 of this Title, or at any time thereafter, may appoint a receiver or receivers or trustees for the creditors and members of the association, who shall have all the powers and authority, rights and privileges, in this article prescribed and conferred upon the receiver or receivers hereinbefore provided for.

Amended by L.1953, c. 40, p. 764, s. 16, eff. March 19, 1953.



Section 42:3-27 - Oath Of Receivers Or Trustees; Filing

42:3-27. Oath of receivers or trustees; filing
Every receiver or trustee shall, before assuming the duties of his office, enter into such bond and comply with such terms as the court may prescribe, and take and subscribe the following oath:

"I, , do swear that I will faithfully, honestly and impartially execute the powers and trusts reposed in me as receiver (or trustee), for the creditors and members of the , and that without favor or affection." Such oath shall be filed in the office of the Clerk of the Superior Court within ten days after the taking thereof.

Amended by L.1953, c. 40, p. 765, s. 17, eff. March 19, 1953.



Section 42:3-28 - Jurisdiction Of Superior Court

42:3-28. Jurisdiction of Superior Court
The Superior Court shall have jurisdiction of the actions provided for in this article, and all questions arising therein, and may make such orders and judgments therein as justice and equity shall require.

Amended by L.1953, c. 40, p. 765, s. 18, eff. March 19, 1953.



Section 42:3-29 - Creditors Paid Pro Rata; Disposition Of Balance

42:3-29. Creditors paid pro rata; disposition of balance
Receivers or trustees of a limited partnership association appointed under the provisions of this article shall pay ratably, as far as possible, out of the funds of the expired, dissolved or insolvent association, all the creditors of the association who shall prove their debts or claims as directed by the court. Any balance remaining after the payment of the debts of the association and the necessary expenses of administration shall be distributed among the members of the association.



Section 42:4-1 - Purpose And Construction Of Article

42:4-1. Purpose and construction of article
This article is remedial, provides additional remedies, and shall be liberally construed to effect its purpose, which is to permit the Superior Court speedily to dispose of actions involving dissolution of partnerships and the distribution of assets, and to prevent the acquisition of liens and preferences after the commencement of an action looking toward the distribution of the assets of a partnership amongst creditors. It shall not be so construed as to deprive the Superior Court of any of its existing jurisdiction.

Amended by L.1953, c. 40, p. 765, s. 20, eff. March 19, 1953.



Section 42:4-2 - Distribution Of Assets, Action For

42:4-2. Distribution of assets, action for
When an action is brought in the Superior Court for the dissolution of a partnership, with a view to a distribution of assets amongst creditors and others entitled thereto, the court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 40, p. 765, s. 21, eff. March 19, 1953.



Section 42:4-7 - Temporary Receiver Or Other Custodian Of Property

42:4-7. Temporary receiver or other custodian of property
On application at the time of the commencement of the action or at any subsequent time before or after a judgment of dissolution or other judgment, the court may appoint a temporary receiver or may charge the persons in actual control of the partnership assets as trustees under appointment by and accountable to the court, and, from the time of the making of such order, the property of the partnership shall, until an order of the court made to the contrary, be considered as in custodia legis, with a view to ultimate distribution amongst creditors and others entitled to participate therein.

Amended by L.1953, c. 40, p. 766, s. 26, eff. March 19, 1953.



Section 42:4-8 - Order To File Claims And Bar Creditors

42:4-8. Order to file claims and bar creditors
The court may, either before or after a judgment of dissolution, make an order directing creditors to file their claims within such reasonable time as the court shall, by special order, prescribe and may make an order barring creditors.

Amended by L.1953, c. 40, p. 766, s. 27, eff. March 19, 1953.



Section 42:4-9 - Procedure On Dissolution And Winding Up

42:4-9. Procedure on dissolution and winding up
The proceedings upon the dissolution and winding up of a partnership shall be as near as may be similar to those provided for the winding up of corporations under Title 14, Corporations, General.

Amended by L.1953, c. 40, p. 766, s. 28, eff. March 19, 1953.



Section 42:4-13 - Dissolution Authorized; Application; Order Of Dissolution

42:4-13. Dissolution authorized; application; order of dissolution
If a member of a partnership is adjudicated incapacitated, the court may on application of another partner or other person as the court shall determine to be entitled to make the application, dissolve the partnership. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 40, p. 767, s. 32, eff. March 19, 1953; 2013, c.103, s.113.



Section 42:4-14 - Powers And Duties Of Guardian In General

42:4-14. Powers and duties of guardian in general
When a partnership is dissolved as provided by R.S.42:4-13, or is otherwise dissolved, and a partner has been adjudicated incapacitated, the guardian of the partner who is incapacitated, in the name and on behalf of that partner, may concur with the other partners or other persons interested in disposing of the partnership property, as directed by the court.

Amended by L.1953, c. 40, p. 767, s. 33, eff. March 19, 1953; 2013, c.103, s.114.



Section 42:4-15 - Conveyances By Guardian.

42:4-15. Conveyances by guardian.
42:4-15. The guardian mentioned in R.S.42:4-14 may make and execute all conveyances and do all things necessary to effectuate the provisions of this article and shall also dispose of all money or property received for, from, or on account of the share or interest in the partnership of the partner who is mentally incapacitated, as the court may direct.

Amended by L.1953, c. 40, p. 767, s. 34, 2013, c.103, s.115.



Section 42:5-1 - Separate Compromise With Creditors By Individual Partner

42:5-1. Separate compromise with creditors by individual partner
Whenever any partnership has been or shall be dissolved by mutual consent or otherwise, any partner may make a separate composition or compromise with any one or all of the creditors of such partnership, and such composition or compromise shall be a full discharge to the partner making the same, and to him only, of and from all liability, incurred by reason of his connection with the partnership, to the creditors with whom the compromise is made.



Section 42:5-2 - Debtor To Take Creditor's Memorandum; Use In Evidence

42:5-2. Debtor to take creditor's memorandum; use in evidence
Every partner making a composition or compromise under authority of section 42:5-1 of this title shall take from the creditors with whom he may make the same, a note or memorandum, in writing, exonerating him from any individual liability incurred by reason of his connection with such partnership, which note or memorandum may be pleaded in bar of the creditors' rights of recovery against him.



Section 42:5-3 - Discharge Of Judgment Debt By Filing Acknowledged Memorandum

42:5-3. Discharge of judgment debt by filing acknowledged memorandum
If the individual liability of a partner is upon a judgment of any court of record in this state, the clerk of such court shall, upon the filing with him of the note or memorandum mentioned in section 42:5-2 of this title, acknowledged by the parties making it as satisfactions of judgments are required to be acknowledged, discharge such judgment of record in so far as the compromising partner is concerned, and the ratable portion of the partner so released shall be credited as a payment on account of the judgment.



Section 42:5-4 - Compromise With One Partner Not To Discharge Copartners; Effect On Rights Between Creditors And Copartners

42:5-4. Compromise with one partner not to discharge copartners; effect on rights between creditors and copartners
1. A compromise or composition with individual members of a partnership shall not:

a. Discharge the other copartners;

b. Impair the right of any creditor to proceed at law or in equity against such copartners who have not been discharged for the balance of said partnership debt after the ratable portion of said debtor so released shall have been deducted therefrom.

2. No such compromise or composition shall prevent any member of the partnership not discharged thereby from:

a. Using as a set-off any demand against such creditors which could have been set off had suit been brought against all the individuals composing such firm;

b. Availing himself of any defense at law or in equity, except that he shall not set up the discharge of one individual as a discharge of the other copartners other than to the extent of the ratable portion of such discharged individual, unless it shall appear that all were intended to be so discharged.



Section 42:5-5 - Liability To Copartners Continues

42:5-5. Liability to copartners continues
No compromise or composition of an individual partner with a creditor of such partnership shall in any way affect the right of the other copartners to call on such individual for his ratable portion of such partnership debt.



Section 42:6-1 - Application For Injunction And Receivers Or Trustees; Procedure

42:6-1. Application for injunction and receivers or trustees; procedure
When any voluntary association, carrying on business with partnership liabilities, is or shall become insolvent, has suspended or shall suspend its ordinary business for want of funds to carry on the same, or whose debts are unpaid and whose business is unsettled, any creditor or member of such association may in an action apply to the Superior Court for injunctive relief and the appointment of receivers or trustees for the winding up of the business and payment of the debts of the association. Thereupon the court may proceed in the action in a summary manner or otherwise and the proceedings shall be as near as may be similar to those provided by law for winding up insolvent corporations.

Amended by L.1953, c. 40, p. 767, s. 35, eff. March 19, 1953.



Section 42:6-2 - List Of Members Filed With Clerk Of Superior Court

42:6-2. List of members filed with clerk of Superior Court
Upon the commencement of the action process shall issue, directed to the trustees or managers of the association as in other cases, who shall, on penalty of being proceeded against as for contempt, file, with the clerk of the Superior Court within ten days after service of process, a duly verified list of the names of all members of the association, with their several places of residence. Such members shall be made defendants to the action.

Amended by L.1953, c. 40, p. 768, s. 36, eff. March 19, 1953.



Section 42:6-5 - Notice To Creditors To File Claims

42:6-5. Notice to creditors to file claims
The receivers or trustees appointed for the association shall give such notice as the court may direct to the creditors thereof, requiring them to file with them any claims they may have against the association, within such time as the court may direct, or be barred from all relief under the proceedings had by virtue of this chapter.

Amended by L.1953, c. 40, p. 768, s. 39, eff. March 19, 1953.



Section 42:6-7 - Assessments On Members To Pay Claims

42:6-7. Assessments on members to pay claims
If it shall appear by the report filed by the receivers or trustees that the assets of the association are insufficient to pay its debts and the expenses attending the winding up of the same, the court may assess against each member thereof a sum to be paid by him to the receivers or trustees in liquidation of such indebtedness. In making the assessment, the court may inquire into the solvency or ability of the members to pay the same, in order to assess sufficient moneys to pay all claims. If a sufficient amount to pay all claims is not assessed at one time, the court may, from time to time, make additional assessments, until an amount sufficient to satisfy all claims is obtained.

Amended by L.1953, c. 40, p. 768, s. 41, eff. March 19, 1953.



Section 42:6-8 - Actions By Receivers Or Trustees For Assessments On Members

42:6-8. Actions by receivers or trustees for assessments on members
The receivers or trustees of the association shall have authority to maintain, in their own names as receivers or trustees, actions in any court of competent jurisdiction in this state for the collection of the amounts assessed against the members of the association.



Section 42:6-9 - Repayment Of Excess Of Funds Derived From Assessments

42:6-9. Repayment of excess of funds derived from assessments
If, on the final account of the receivers or trustees, it shall appear that, as a result of the assessments made under section 42:6-7 of this title, more funds have been realized and remain unexpended in the hands of the receivers or trustees than are necessary to satisfy all claims against the association and the expenses of the proceedings under this chapter, such surplus shall be repaid pro rata to those who have contributed thereto.



Section 42:6-10 - Associations Dissolved; When

42:6-10. Associations dissolved; when
Upon the final settlement of the accounts of the receivers or trustees and the payment of the debts of the association, the same shall be dissolved.






Title 43 - Pensions And Retirement And Unemployment Compensation

Section 43:1-1 - Age As Bar To Eligibility For Pension Fund; Exceptions

43:1-1. Age as bar to eligibility for pension fund; exceptions
Any person of the age of 40 years or over, who accepts any employment in the State or any county or municipality thereof shall not be eligible to join any pension fund maintained by the State or any county or municipality thereof, except that such person may join the pension fund established pursuant to the "Public Employees' Retirement-Social Security Integration Act," approved June 28, 1954 (P.L.1954, c. 84), the pension fund established pursuant to "An act to provide for the creation, setting apart, maintenance and administration of a city employees' retirement system in cities of the first class having, at the time of the enactment of this act, a population in excess of 400,000 inhabitants; and merging and superseding the provisions of pension funds established pursuant to article 2 of chapter 13, chapters 18 and 19, of Title 43 of the Revised Statutes, in said cities," approved November 22, 1954 (P.L.1954, c. 218), the pension fund created pursuant to "An act to provide for the creation, setting apart, maintenance and administration of a county employees' pension fund in counties having a population exceeding 800,000 inhabitants," approved April 8, 1943 (P.L.1943, c. 160) or any pension fund established pursuant to article 1 of chapter 10 of Title 43 of the Revised Statutes.

This section shall not apply to "teachers" as defined in section 18:13-25 of the Title Education, nor to any person eligible to membership in the Teachers' Pension and Annuity Fund.

Amended by L.1955, c. 2, p. 25, s. 1.



Section 43:1-1.1 - Deduction Of Period Of Military, Naval Or Related Service In Determining

43:1-1.1. Deduction of period of military, naval or related service in determining
When the qualifications for eligibility for membership in any existing pension fund or retirement system of this State or of any county, municipality, school district or other political subdivision of this State, or of any board, body, agency or commission of this State, or of any county, municipality or school district, includes a maximum age limit, any person who, heretofore and subsequent to July first, one thousand nine hundred and forty, entered or hereafter, in time of war, shall enter the active military or naval service of the United States or the active service of the Women's Army Corps, the Women's Reserve of the Naval Reserve or any similar organization authorized by the United States to serve with the Army or Navy, shall be deemed to be below such maximum age limit if his actual age, less the period of such service, would be below the age limit in effect on the date the person entered into such service of the United States.

L.1945, c. 305, p. 885, s. 1. Amended by L.1946, c. 308, p. 1016, s. 1.



Section 43:1-2 - Suspension Of Right, Or Disqualification, During Confinement In Penal Institution

43:1-2. Suspension of right, or disqualification, during confinement in penal institution
No pension or subsidy shall be paid by this State or by any municipality or school district of this State to any person for the period during which he is confined in a penal institution as a result of conviction of a crime involving moral turpitude, and such person shall lose all right to so much pension or subsidy as he would receive or be entitled to receive had he not been so confined; provided, that nothing herein contained shall prevent the payment of the pension for the sole benefit of the mother, father, wife or minor children of the person so confined in a penal institution if the board or commission administering the pension fund shall determine that such pension is necessary for their maintenance and, thereupon, the board or commission shall provide for the payment to the aforesaid person or persons so determined to be entitled to the benefit of the pension.

L.1938, c. 221, p. 516, s. 1.



Section 43:1-3 - Receipt Of Pension, Retirement Benefits Conditioned Upon Honorable Service; Forfeiture Of Pension, Service Credit Due To Misconduct; Evaluation.

43:1-3 Receipt of pension, retirement benefits conditioned upon honorable service; forfeiture of pension, service credit due to misconduct; evaluation.

1. a. The receipt of a public pension or retirement benefit is hereby expressly conditioned upon the rendering of honorable service by a public officer or employee.

b.The board of trustees of any State or locally-administered pension fund or retirement system created under the laws of this State is authorized to order the forfeiture of all or part of the earned service credit or pension or retirement benefit of any member of the fund or system for misconduct occurring during the member's public service which renders the member's service or part thereof dishonorable and to implement any pension forfeiture ordered by a court pursuant to section 2 of P.L.2007, c.49 (C.43:1-3.1).

c.In evaluating a member's misconduct to determine whether it constitutes a breach of the condition that public service be honorable and whether forfeiture or partial forfeiture of earned service credit or earned pension or retirement benefits is appropriate, the board of trustees shall consider and balance the following factors in view of the goals to be achieved under the pension laws:

(1)the member's length of service;

(2)the basis for retirement;

(3)the extent to which the member's pension has vested;

(4)the duties of the particular member;

(5)the member's public employment history and record covered under the retirement system;

(6)any other public employment or service;

(7)the nature of the misconduct or crime, including the gravity or substantiality of the offense, whether it was a single or multiple offense and whether it was continuing or isolated;

(8)the relationship between the misconduct and the member's public duties;

(9)the quality of moral turpitude or the degree of guilt or culpability, including the member's motives and reasons, personal gain and similar considerations;

(10) the availability and adequacy of other penal sanctions; and

(11) other personal circumstances relating to the member which bear upon the justness of forfeiture.

d.Whenever a board of trustees determines, pursuant to this section, that a partial forfeiture of earned service credit or earned pension or retirement benefits is warranted, it shall order that benefits be calculated as if the accrual of pension rights terminated as of the date the misconduct first occurred or, if termination as of that date would in light of the nature and extent of the misconduct result in an excessive pension or retirement benefit or in an excessive forfeiture, a date reasonably calculated to impose a forfeiture that reflects the nature and extent of the misconduct and the years of honorable service.

L.1995, c.408, s.1; amended 2007, c.49, s.1.



Section 43:1-3.1 - Forfeiture Of Pension, Retirement Benefit For Conviction Of Certain Crimes; Definition, Certain.

43:1-3.1 Forfeiture of pension, retirement benefit for conviction of certain crimes; definition, certain.

2. a. A person who holds or has held any public office, position, or employment, elective or appointive, under the government of this State or any agency or political subdivision thereof, who is convicted of any crime set forth in subsection b. of this section, or of a substantially similar offense under the laws of another state or the United States which would have been such a crime under the laws of this State, which crime or offense involves or touches such office, position or employment, shall forfeit all of the pension or retirement benefit earned as a member of any State or locally-administered pension fund or retirement system in which he participated at the time of the commission of the offense and which covered the office, position or employment involved in the offense. As used in this section, a crime or offense that "involves or touches such office, position or employment" means that the crime or offense was related directly to the person's performance in, or circumstances flowing from, the specific public office or employment held by the person.

b.Subsection a. of this section applies to a conviction of any of the following crimes:

(1)Paragraph (4) of subsection a. of N.J.S.2C:13-5, criminal coercion;

(2)N.J.S.2C:20-4, theft by deception, if the amount involved exceeds $10,000;

(3)Subsection d. of N.J.S.2C:20-5, theft by extortion;

(4)N.J.S.2C:20-9, theft by failure to make required disposition of property received, if the amount involved exceeds $10,000;

(5)N.J.S.2C:21-10, commercial bribery;

(6)Section 3 of P.L.1994, c.121 (C.2C:21-25), money laundering;

(7)Section 97 of P.L.1999, c.440 (C.2C:21-34), false contract payment claims;

(8)N.J.S.2C:27-2, bribery in official matters;

(9)N.J.S.2C:27-3, threats and other improper influence in official and political matters;

(10) Section 100 of P.L.1999, c.440 (C.2C:27-9), unlawful official business transaction where interest is involved;

(11) Section 5 of P.L.2003, c.255 (C.2C:27-10), acceptance or receipt of unlawful benefit by public servant for official behavior;

(12) Section 6 of P.L.2003, c.255 (C.2C:27-11), offer of unlawful benefit to public servant for official behavior;

(13) N.J.S.2C:28-1, perjury;

(14) N.J.S.2C:28-5, tampering with witnesses;

(15) N.J.S.2C:28-7, tampering with public records or information;

(16) N.J.S.2C:29-4, compounding;

(17) N.J.S.2C:30-2, official misconduct;

(18) N.J.S.2C:30-3, speculating or wagering on official action or information; or

(19) Section 3 of P.L.2003, c.31 (C.2C:30-7), pattern of official misconduct.

c.A court of this State shall enter an order of pension forfeiture pursuant to this section:

(1)Immediately upon a finding of guilt by the trier of fact or a plea of guilty entered in any court of this State unless the court, for good cause shown, orders a stay of the pension forfeiture pending a hearing on the merits at the time of sentencing; or

(2)Upon application of the county prosecutor or the Attorney General, when the pension forfeiture is based upon a conviction of an offense under the laws of another state or of the United States. An order of pension forfeiture pursuant to this paragraph shall be deemed to have taken effect on the date the person was found guilty by the trier of fact or pled guilty to the offense.

d.No court shall grant a stay of an order of pension forfeiture pending appeal of a conviction or pension forfeiture order unless the court is clearly convinced that there is a substantial likelihood of success on the merits. If the conviction be reversed or the order of pension forfeiture be overturned, his pension rights and benefits shall be restored from the date of pension forfeiture.

e.Nothing in this section shall be deemed to preclude the authority of the board of trustees of any State or locally-administered pension fund or retirement system created under the laws of this State from ordering the forfeiture of all or part of the earned service credit or pension or retirement benefit of any member of the fund or system for misconduct occurring during the member's public service pursuant to the provisions of P.L.1995, c.408 (C.43:1-3 et seq.), including in a case where the court does not enter an order of forfeiture pursuant to this section.

L.2007, c.49, s.2.



Section 43:1-3.2 - Subpoena Powers Of Board Of Trustees Of Pension Fund, Retirement System.

43:1-3.2 Subpoena powers of board of trustees of pension fund, retirement system.

3.The board of trustees of any State or locally-administered pension fund or retirement system created under the laws of this State may subpoena witnesses and compel their attendance, and also may require the production of books, papers or documents in a matter concerning the rendering of honorable service by a public officer or employee seeking to receive a public pension or retirement benefit. If any person shall refuse to obey any subpoena so issued, or shall refuse to testify or produce any books, papers or documents, the board may apply ex parte to the Superior Court to compel the person to comply forthwith with the subpoena.

L.2007, c.49, s.3.



Section 43:1-3.3 - Employer Responsibility For Reimbursement To Pension Fund, Retirement System, Certain.

43:1-3.3 Employer responsibility for reimbursement to pension fund, retirement system, certain.

4.A State, county or local employer participating in a State or locally-administered pension fund or retirement system shall be responsible for reimbursement to the pension fund or retirement system of all pension costs incurred by a State or locally-administered pension fund or retirement system following any settlement agreement between the employer and an employee that provides for the employer not to pursue any civil or criminal charges or an action for misconduct against the employee in exchange for the employee's resignation in good standing when the employer has failed to fully disclose the settlement to the board of trustees of the pension fund or retirement system so that it can determine whether to order the forfeiture of all or part of the earned service credit or pension or retirement benefit of any member of the fund or system for misconduct occurring during the member's public service which renders the member's service or part thereof dishonorable.

L.2007, c.49, s.4.



Section 43:1-4 - Communication Of Prosecution Commencing, Conviction Entered

43:1-4.Communication of prosecution commencing, conviction entered
2. A county or municipal prosecutor shall inform the Director of the Division of Criminal Justice in the Department of Law and Public Safety in writing whenever a prosecution is commenced, or a conviction entered, against any person who the prosecutor knows, or has reason to believe, is a member of a State or locally-administered pension fund or retirement system for any crime or offense. The director shall compile this information and similar information from the records of the division and the records of any other jurisdiction or law enforcement agency which may be available to the division and transmit it to the Director of the Division of Pensions and Benefits. The Director of the Division of Pensions and Benefits shall determine whether a particular officer or employee is a member of a State or locally-administered pension fund or retirement system and, if so, shall forward the information to the board of trustees of that fund or system for the board's consideration pursuant to the provisions of section 1 of this act.

L.1995,c.408,s.2.



Section 43:1-5 - Notice Of Removal From Office, Employment

43:1-5.Notice of removal from office, employment
3. Whenever any State or local public employer takes formal disciplinary action against an officer or employee who is a member of any State or locally-administered pension fund or retirement system by removing that officer or employee from office or employment, it shall inform the board of trustees of the fund or system of its action in writing so that the board may consider the member's conduct pursuant to the provisions of section 1 of this act.

L.1995,c.408,s.3.



Section 43:2-1 - Transfer Upon Certain Changes Of Office Or Employment

43:2-1. Transfer upon certain changes of office or employment
Any officer or employee who is a member of and entitled to benefits in any retirement system or pension fund operated wholly or partly by the state, and in which system or fund the member contributes thereto, including employees of municipalities and counties who have or shall become members of any such system or fund, may transfer his membership to another retirement system upon accepting an office or position in another branch of service and thereby make it possible for him to participate in the other system, when such transfer of office or employment would make it impossible for him to continue in the retirement system or pension fund of which he has been a member.



Section 43:2-2 - Entry Into Other System Or Fund; Credits And Contributions

43:2-2. Entry into other system or fund; credits and contributions
When a member of any such retirement system or pension fund of this state changes his office or employment or is transferred in such manner as to require his withdrawal from any such retirement system or pension fund, and the change or transfer is to an office or position which entitles him to become a member of another retirement system or pension fund, he shall notify the administrative head of the retirement system of which he is a member, prior to or at the time of his withdrawal therefrom, of his intention to enter the other retirement system or pension fund. Upon his entry into the other system or fund he shall be admitted with the credit for prior service to which he was entitled in the system or fund from which he shall have withdrawn and he shall be permitted to deposit in the second retirement system or pension fund the total amount of his contributions so withdrawn from the first retirement system, and the board or administrative head of the first retirement system may transfer to the second retirement system or fund the funds or credit to which the withdrawing member was entitled. He shall, thereupon, as a member of the second retirement system, be entitled to such credit in the way of pension and annuity as is provided by law in the second retirement system or fund, with the prior service credit to which he was originally entitled in the first retirement system.



Section 43:2-3 - Expenses To Effectuate Chapter

43:2-3. Expenses to effectuate chapter
The board, body or person administering the second retirement system or pension fund may appropriate and expend any sum of money necessary to effectuate the purposes of this chapter. The state treasurer, on the warrant of the comptroller, may honor requisitions made pursuant hereto by the administrative board, body or person, if such funds have been appropriated and placed at the disposal of the pension fund or retirement system as otherwise provided by law.



Section 43:2-4 - School District Employees Taking Employment With Municipality Or County

43:2-4. School district employees taking employment with municipality or county
Any employee of any school district in this State, who was or is a member of the teachers' pension and annuity fund, and who has ceased, or shall cease, to be an employee of such school district and who has taken, or shall take, an office, position or employment in the service of any municipality or county in this State, which has not adopted the provisions of chapter fifteen of Title 43 of the Revised Statutes, shall, upon application to the retirement system or pension fund of said municipality or county, appropriate to his office, position or employment, be entitled to membership therein upon complying with the provisions of this act.

L.1949, c. 149, p. 531, s. 1.



Section 43:2-5 - Notice Of Intention To Transfer Membership

43:2-5. Notice of intention to transfer membership
Said applicant shall notify the administrative head of the teachers' pension and annuity fund, at the time of his application to such retirement system or pension fund, of his intention to withdraw from the teachers' pension and annuity fund and to enter such retirement system or pension fund and thereupon the administrative head of the teachers' pension and annuity fund shall remit to such retirement system or pension fund the total amount which otherwise would be payable to him upon his withdrawal therefrom.

L.1949, c. 149, p. 532, s. 2.



Section 43:2-6 - Credit

43:2-6. Credit
Such applicant shall be entitled as a member of such retirement system or pension fund to such credit by way of pension and annuity as is provided by law in such retirement system or pension fund with prior service credit to which he was originally entitled in the teachers' pension and annuity fund.

L.1949, c. 149, p. 532, s. 3.



Section 43:2-7 - Law Secretary Or Secretary-stenographer Of Superior Court Judge; Transfer From County To State Retirement System

43:2-7. Law secretary or secretary-stenographer of Superior Court Judge; transfer from county to State retirement system
In the event of a change or transfer of a Superior Court Judge assigned to the Law Division to another county, division of the Superior Court, or court in the State judicial system, any law secretary or secretary-stenographer then serving such Superior Court Judge who is a member of a county retirement system shall be transferred to the State Employees' Retirement System, with full credit for past service, and the total amount credited to such law secretary or secretary-stenographer by reason of payments theretofore made by the member and by the county, together with interest, shall be transferred by the county to the State Employees' Retirement System. Any member so transferred shall be admitted to the State Employees Retirement System at the rate of deduction applicable to his age at the time of such transfer.

L.1952, c. 183, p. 609, s. 1.



Section 43:3A-1 - Absence Of Two Months Under Circumstances Indicating Accidental Death In Performance Of Duties

43:3A-1. Absence of two months under circumstances indicating accidental death in performance of duties
In case any person holding office, position or employment in the service of the State, and being a member, in good standing, of any pension or retirement system or fund to which the State is a contributor, has been or shall be absent from the place of his last known residence for a period of not less than two months, under circumstances indicating that he died by reason of an accident which occurred in the actual performance of the duties of his office, position or employment and that the natural and proximate cause of his death was the performance of his said duty, and such as would entitle any dependent or dependents of such person to a pension from said pension or retirement system or fund if he were actually dead, and the head of the principal department of the State Government, under which such person held such office, position or employment, upon proof submitted to him or from other information, is satisfied that said person may reasonably be presumed to have died at a certain place on a certain day in the manner and for the causes hereinbefore described, he shall issue his certificate accordingly, stating the date, the circumstances and place of said presumed death and thereupon such person shall be presumed to be dead as of the time so certified for the purposes of this act.

L.1952, c. 215, p. 746, s. 1.



Section 43:3A-2 - Payment Of Pension To Dependents From Date Of Presumed Death

43:3A-2. Payment of pension to dependents from date of presumed death
The board of trustees of any such pension or retirement system or fund shall, after the receipt of such certificate, make payment of any pension which would have been payable to the dependent or dependents of such person, if proof of his actual death were submitted to such trustees, from the time so certified as the date upon which such person's death is presumed to have occurred until such time as proof shall be made to them that such person was or is actually alive or is actually dead, or as a certified copy of a declaration of the death of such person made by a court of competent jurisdiction of this State, shall be filed with them and said board of trustees shall be fully discharged and saved harmless from any and all liability for payment or repayment of any sum so paid in event that the said person shall be proved to be or to have been alive at the time when any such payment was made.

L.1952, c. 215, p. 746, s. 2.



Section 43:3A-3 - Proof That Person Was Alive When Pension Was Paid To Dependents; Appropriation

43:3A-3. Proof that person was alive when pension was paid to dependents; appropriation
If, thereafter, it shall be proved that the said person was alive at any time when any sums were paid by way of pension to dependent or dependents of any person so presumed to be dead, pursuant to this act, the said board of trustees shall include the amount of such payment or payments made during the time when such person was alive, in its itemized statement of budget request or requests for appropriations for the next succeeding fiscal year and the Legislature shall make an additional appropriation sufficient to repay such amount or amounts to said retirement system or fund and the sums so appropriated shall be applied and used accordingly.

L.1952, c. 215, p. 747, s. 3.



Section 43:3B-1 - Definitions; Short Title

43:3B-1. Definitions; short title
As used in this act:

a. "Retirant" means any person who was employed by the State of New Jersey, any of its instrumentalities, any of its political subdivisions or any of the instrumentalities of its political subdivisions, retired from such employment and, as a result of such employment, is receiving a retirement allowance or pension from a retirement system or under any law administered by the Division of Pensions of the State of New Jersey, other than one providing for individual annuity contracts purchased from private insurers.

b. "Survivorship benefit" means a monthly annuity to the designee of a retirant who, at retirement, elected Option II, III or IV pursuant to the provisions of N.J.S. 18A:66-47 or P.L.1954, c. 84, s. 50 (C. 43:15A-50) or P.L.1944, c. 255, s. 12 (C. 43:16A-12), but it shall not mean (1) an annuity based on settlement of a self-insured or insured lump sum death benefit or in lieu of a lump sum death benefit, (2) an annuity based on the return of the member's contributions or (3) any life annuity settlement payable under Option I as provided by the aforesaid sections of the statutory law.

c. "Beneficiary" means any person who is receiving a pension as the result of the death of an active or retired member of a State administered retirement system or who is receiving a survivorship benefit.

d. "Benefit year" means:

(1) the calendar year 1966 for:

(a) all retirants who retired before the calendar year 1955; and

(b) all beneficiaries of members who retired or died before the calendar year 1955 except those beneficiaries covered by (4) of this subsection;

(2) the actual calendar year of retirement for:

(a) all members who retired after 1954; and

(b) all beneficiaries of retirants who retired after 1954 except those beneficiaries covered by (4) of this subsection;

(3) the actual calendar year of death for all beneficiaries of members who died after 1954 except those beneficiaries covered by (4) of this subsection;

(4) the calendar year:

(a) 1967 for all beneficiaries of active or retired members entitled to receive increased pensions in 1967 in accordance with R.S. 43:16-3(c);

(b) 1968 for all beneficiaries of members entitled to receive increased pensions in 1968 in accordance with R.S. 43:16-4(b);

(c) 1968 for all beneficiaries of active or retired members entitled to receive increased pensions in 1968 in accordance with P.L.1967, c. 250, s. 26 (C. 43:16A-12.1);

(d) 1969 for all beneficiaries of active or retired members entitled to receive increased pensions in 1969 in accordance with P.L.1941, c. 220, s. 3 (C. 43:7-9) as amended.

e. "Calendar year" means the 12-month period beginning January 1 and ending December 31.

f. "Index" shall mean the annual average over a 12-month period, beginning September 1 and ending August 31, of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A, of the United States Department of Labor (1957-1959=100). Should the reference base of said index be changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods. The annual average index so calculated shall be the index for the calendar year in which the 12-month period ends.

g. "Benefit year index" shall be the index of the benefit year.

h. "Fiscal year" means the 12-month period beginning July 1 and ending June 30, unless otherwise stipulated.

This act shall be known and may be cited as the "Pension Adjustment Act."

L.1958, c. 143, p. 647, s. 1. Amended by L.1969, c. 169, s. 1; L.1971, c. 139, s. 2, eff. May 12, 1971; L.1975, c. 375, s. 1, eff. March 3, 1976; L.1977, c. 306, s. 1, eff. Dec. 27, 1977.



Section 43:3B-2 - Adjustment Of Monthly Retirement Allowance, Pension Or Survivorship Benefit.

43:3B-2 Adjustment of monthly retirement allowance, pension or survivorship benefit.

2.The monthly retirement allowance or pension originally granted to any retirant and the pension or survivorship benefit originally granted to any beneficiary shall be adjusted in accordance with the provisions of this act provided, however, that:

a.the maximum retirement allowance, without option, shall be considered the retirement allowance originally granted to any retirant who, at retirement, elected an Option I allowance pursuant to the provisions of the statutes stipulated in subsection b. of section 1 of this act (C.43:3B-1); and b. the minimum pension granted to any beneficiary stipulated in subsection d. (4) of section 1 of this act (C.43:3B-1), shall be considered the pension originally granted to such beneficiary.

Pension adjustments shall not be paid to retirants or beneficiaries who are not receiving their regular, full, monthly retirement allowances, pensions or survivorship benefits. The adjustment granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, increased, revoked or repealed except as otherwise provided in this act. No adjustment shall be due to a retirant or a beneficiary unless it constitutes a payment for an entire month; provided, however, that an adjustment shall be payable for the entire month in which the retirant or beneficiary dies.

Commencing with the effective date of P.L.2011, c.78 and thereafter, no further adjustments to the monthly retirement allowance or pension originally granted to any retirant and the pension or survivorship benefit granted to any beneficiary shall be made in accordance with the provisions of P.L.1958, c.143 (C.43:3B-1 et seq.), unless the adjustment is reactivated as permitted by law. This provision shall not reduce the monthly retirement benefit that a retirant or a beneficiary is receiving on the effective date of P.L.2011, c.78 when the benefit includes an adjustment granted prior to that effective date.

L.1958, c.143, s.2; amended 1961, c.144, s.1; 1964, c.198; 1969, c.169, s.2; 1971, c.139, s.3; 1975, c.375, s.2; 1993, c.335, s.2; 2011, c.78, s.25.



Section 43:3B-3 - Percentage Of Adjustment; Calculation

43:3B-3. Percentage of adjustment; calculation
For retirants and beneficiaries, the percentage of adjustment which shall apply to the retirement allowance, survivorship benefit or pension originally granted to a retirant or beneficiary shall be calculated in accordance with the following percentages as determined by the calendar year in which the retirement became effective; provided that, in no instance shall the amount of the retirement allowance or pension paid to any retirant under this act including payments under future revisions be less than the retirement allowance or pension paid under chapter 143, public laws of 1958 as amended by chapter 144, public laws of 1961 and chapter 198, public laws of 1964; and, provided further, that in no instance shall the amount of the retirement allowance, survivorship benefit or pension originally granted and payable to any retirant or beneficiary be reduced as a result of the provisions of this amendatory and supplementary act. In no event shall a beneficiary whose benefit year is established by subsection d.(4) of section 1 of this act (C. 43:3B-1) be eligible for an increase under this section.

Year of Year of

Retirement Percentage of Retirement Percentage of

or Death Adjustment or Death Adjustment



1915 219% 1935 137%

1916 198% 1936 134%

1917 153% 1937 126%

1918 116% 1938 130%

1919 88% 1939 134%

1920 62% 1940 132%

1921 82% 1941 120%

1922 94% 1942 99%

1923 90% 1943 88%

1924 90% 1944 85%

1925 85% 1945 80%

1926 84% 1946 66%

1927 87% 1947 45%

1928 89% 1948 35%

1929 89% 1949 36%

1930 94% 1950 35%

1931 113% 1951 25%

1932 138% 1952 22%

1933 151% 1953 21%

1934 143% 1954 21%



L.1958, c.143, s.3; amended by L.1961, c. 144, p. 820, s. 2, eff. July 1, 1962; L.1969, c. 169, s. 3; L.1971, c. 139, s. 4, eff. May 12, 1971; L.1977, c. 306, s. 2, eff. Dec. 27, 1977.



Section 43:3B-4 - Certification, Appropriation And Payment Of Cost Of Adjustment By Employer; Employer's Failure To Pay; Penalty; Collection

43:3B-4. Certification, appropriation and payment of cost of adjustment by employer; employer's failure to pay; penalty; collection
Except in the case of retirants and beneficiaries of the Teachers' Pension and Annuity Fund, each employer shall bear the cost of the adjustment in the retirement allowances or pensions payable to retirants who retired from the employ of such employer and the cost of the adjustment in the survivorship benefits or pensions payable to beneficiaries of active or retired members who were in the employ of such employer at the time of the member's death or retirement. Certification of the amounts due shall be made by the Director of the Division of Pensions to each employer other than the State, prior to December 1 of each year. Each employer shall appropriate the amounts so certified in the fiscal year next following its fiscal year in which such certification is made. Such amounts shall be paid by each employer to the Division of Pensions by March 30 of each year in the case of employers whose fiscal year extends from January 1 to December 31, and by July 30 of each year in the case of each employer whose fiscal year extends from July 1 of a given calendar year to June 30 of the following calendar year. In making such certifications to employers the Director of the Division of Pensions shall take into account payments made by the employer, payments to retirants and beneficiaries of former employees of such employer, prospective payments to be made to such retirants and beneficiaries in the following year and necessary administrative costs on behalf of such retirants and beneficiaries.

The Director of the Division of Pensions shall certify annually to the Director of the Division of Budget and Accounting the amount necessary to provide for the remaining cost of the adjustments in retirement allowances, pensions and survivorship benefits and necessary administrative costs.

Payment of invoices rendered by the Division of Pensions to public employers for the amounts required to meet the employer's obligation under the act shall be made payable to "State of New Jersey, Pension Increase Fund."

If payment of the full amount of such employer obligation is not made within 30 days of the due date, interest at the rate of 6% per annum shall commence to run against the unpaid balance thereof on the first day after such thirtieth day.

The employer's failure to pay invoices within 30 days after being notified of his delinquency shall result in the suspension of payments under this act to eligible retirants and beneficiaries of former employees of the employer on the first of the month 30 days subsequent thereto. The office of the Attorney General shall act to collect such outstanding amounts. At the request of the Attorney General, delinquent payments, including interest charges, may be deducted from any moneys payable to such local government employers by any department or agency of the State.

L.1958, c. 143, p. 649, s. 4. Amended by L.1969, c. 169, s. 4; L.1971, c. 139, s. 5, eff. May 12, 1971; L.1975, c. 375, s. 3, eff. March 3, 1976.



Section 43:3B-4A - Pension Adjustment Benefits Paid By Retirement System

43:3B-4a. Pension adjustment benefits paid by retirement system
Notwithstanding the provisions of the "Pension Adjustment Act," P.L. 1969, c. 169 (C. 43:3B-1 et seq.), pension adjustment benefits provided under the act for members and beneficiaries of the Teachers' Pension and Annuity Fund shall be paid by the retirement system. The Director of the Division of Pensions shall annually certify to the Teachers' Pension and Annuity Fund the cost for providing pension adjustment benefits to members and beneficiaries. The retirement system shall annually remit to the Division of Pensions the amount certified at a time specified by the State Treasurer.

1987,c.385,s.3.



Section 43:3B-4.1 - Failure To Appropriate Money For Increases; Effect

43:3B-4.1. Failure to appropriate money for increases; effect
If, in any year, the State does not appropriate the amount required under section 4 of P.L.1958, c. 143 (C. 43:3B-4), no adjustments in benefits may be paid under any other law of New Jersey in the subsequent calendar year to retirants or beneficiaries of active or retired members of any retirement system or program which is not administered by the Division of Pensions of the State of New Jersey.

L.1971, c. 139, s. 10, eff. May 12, 1971. Amended by L.1975, c. 375, s. 6, eff. March 3, 1976.



Section 43:3B-4.2 - Benefits Under "Pension Adjustment Act"; Funding

43:3B-4.2. Benefits under "Pension Adjustment Act"; funding
Notwithstanding the provisions of the "Pension Adjustment Act," P.L.1969, c.169 (C.43:3B-1 et seq.), pension adjustment benefits provided for under the act for members and beneficiaries of the Police and Firemen's Retirement System of New Jersey shall be paid by the retirement system and shall be funded as employer obligations in the manner prescribed for the funding of pension adjustment benefits by the retirement system by this amendatory and supplementary act, P.L.1989, c.204 (C.43:16A-15.6 et al.).

L.1989,c.204,s.8.



Section 43:3B-4.3 - Pension Adjustment Benefits To Be Paid By Pers

43:3B-4.3. Pension adjustment benefits to be paid by PERS
Notwithstanding the provisions of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.), pension adjustment benefits provided under that act for members and beneficiaries of the Public Employees' Retirement System shall be paid by the retirement system.

L.1990,c.6,s.3.



Section 43:3B-4.4 - Payment Of Benefits By Judicial Retirement System

43:3B-4.4. Payment of benefits by Judicial Retirement System
11. Notwithstanding the provisions of the "Pension Adjustment Act, P.L.1958, c.143 (C.43:3B-1 et seq.), pension adjustment benefits provided under that act for members of the Judicial Retirement System shall be paid by the retirement system.

L.1992,c.41,s.11.



Section 43:3B-4.5 - Payment Of Benefits By Retirement System

43:3B-4.5. Payment of benefits by Retirement System
31. Notwithstanding the provisions of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.), pension adjustment benefits provided under that act for members and beneficiaries of the State Police Retirement System shall be paid by the retirement system.

L.1992,c.41,s.31.



Section 43:3B-5 - Commencement Of Adjustment Of Retirement Allowance, Pension Or Survivorship Benefit Payments; Duration

43:3B-5. Commencement of adjustment of retirement allowance, pension or survivorship benefit payments; duration
The adjustment in retirement allowances, pensions and survivorship benefits provided for under this act and under section 6 of P.L.1969, c. 169 (C. 43:3B-6) shall commence with retirement allowance, pension and survivorship benefit payments for the month of January 1978, except as hereinafter specified, provided, that there is appropriated the amount certified by the Director of the Division of Pensions to the Director of the Division of Budget and Accounting as set forth in section 4 hereof. In the case of any retirant or beneficiary first becoming eligible to receive an adjustment under the provisions of section 6 of P.L.1969, c. 169 (C. 43:3B-7), such adjustment shall be paid beginning in the 25th month in which he is entitled to receive his retirement allowance pension or survivorship benefit. The adjustment in retirement allowances, pensions and survivorship benefits shall continue to be paid as long as there shall be appropriated the amounts so certified. In the event that the necessary funds are not so appropriated, the adjustment in retirement allowances, pensions and survivorship benefits shall cease; no further payments shall be made by other employers; refunds shall be made by the Director of the Division of Pensions to all employers of any balances unexpended on their account; and charges shall be certified by the Director of the Division of Pensions to all employers of any amounts which have been paid on behalf of the retirants and beneficiaries of former employees of such employer for which funds have not been paid to the Division of Pensions by the employer. In the event that any such charges are certified, provision for payment shall be made by the employer in the budget for the ensuing fiscal year.

L.1958, c. 143, p. 650, s. 5. Amended by L.1971, c. 139, s. 6, eff. May 12, 1971; L.1975, c. 375, s. 4, eff. March 3, 1976; L.1977, c. 306, s. 3, eff. Dec. 27, 1977.



Section 43:3B-6 - Waiver Of Right To Increased Retirement Allowance, Survivorship Benefit Or Pension

43:3B-6. Waiver of right to increased retirement allowance, survivorship benefit or pension
Any person who is eligible to receive the increased retirement allowance, survivorship benefit or pension under the provisions of this act may, at any time, waive his right thereto by filing a written notice of waiver with the Division of Pensions. The application for the waiver of all or part of the increase shall be made by the retirant or beneficiary at least 30 days prior to the desired effective date on a form satisfactory to the Division of Pensions and shall be effective on the first day of the following month. Such waiver may be withdrawn at any time and upon such withdrawal the increase in the retirement allowance, survivorship benefit or pension shall commence with the payment for the next following month.

L.1958, c. 143, p. 650, s. 6. Amended by L.1969, c. 169, s. 5; L.1971, c. 139, s. 7, eff. May 12, 1971.



Section 43:3B-7 - Review Of Index; Determination Of Percentum Of Change; Retirant Defined

43:3B-7. Review of index; determination of percentum of change; retirant defined
a. On or before October 1, 1977 and by the same date in each subsequent year, the Director of the Division of Pensions shall review the index and determine the percentum of change in the index from the benefit year index. In determining the percentum of change the director shall use the index for the year ending the August 31 prior to the date of review, dividing such index by the benefit year index and then subtracting 100% from the resulting quotient expressed to the nearest 1/100 of 1%. The percentage of adjustment shall be 3/5 of the percentum of change. Any adjustment so calculated shall apply to all of the months of the following calendar year for eligible retirants and beneficiaries, except for those qualifying for the first time, it shall apply only to those months of the following calendar year in which the retirant or beneficiary is eligible to receive the adjustment.

The director shall include (a) in his corpus appropriation request for the administration of the act on behalf of those retirants and beneficiaries for whom the State assumes the costs attributable to this act, and, (b) in his certification of amounts due from each employer in accordance with section 4 of the Pension Adjustment Act, amounts sufficient to adjust the retirement allowances, survivorship benefits or pensions payable to all eligible retirants and beneficiaries by 3/5 of the percentum of change in the index as such retirement allowances, survivorship benefits or pensions may have been originally granted, or increased for certain retirants or beneficiaries in accordance with section 3 of the Pension Adjustment Act. In no instance shall the amount of the retirement allowance or pension originally granted and payable to any retirant be reduced as a result of the adjustment made pursuant to the provisions of P.L.1969, c. 169.

b. For purposes of this act a "retirant" shall mean any retirant who has or shall have received a retirement allowance or pension for no less than 24 months and a "beneficiary" shall mean any beneficiary who has or shall have received for no less than 24 months a pension, or survivorship benefit, or whose increased pension pursuant to the provisions of the statutes stipulated in subsection d(4) of section 1 of the act to which this act is an amendment (C. 43:3B-1). In the case of beneficiaries, all or any part of the 24 month period shall include the period in which the retirant was entitled to receive his retirement allowance or pension.

L.1969, c. 169, s. 6. Amended by L.1971, c. 139, s. 8, eff. May 12, 1971; L.1975, c. 375, s. 5, eff. March 3, 1976; L.1977, c. 306, s. 4, eff. Dec. 27, 1977.



Section 43:3B-8 - Blanket Increase; Termination Of Other Increases; Review Of Amounts

43:3B-8. Blanket increase; termination of other increases; review of amounts
If legislation is adopted providing for a blanket increase in original retirement allowances, survivorship benefits or pensions or for minimum allowances, benefits or pensions to any group of retirants or beneficiaries eligible for benefits under the Pension Increase Act, other than legislation which was enacted prior to 1971, all increases provided under this act shall be terminated on the first of the month when such blanket increases or minimum pensions are payable, except in those instances where the retirant's or beneficiary's original pension plus the increases, determined annually as provided under the Pension Increase Act, will exceed the amounts payable to such retirants or beneficiaries as a result of such other legislation; in such event the amount payable under the Pension Increase Act shall thereafter be the difference between the new allowance or pension payable by the respective retirement system and the amount which would otherwise have been paid under this act.

L.1969, c. 169, s. 7. Amended by L.1969, c. 230, s. 1, eff. Dec. 9, 1969; L.1971, c. 139, s. 9, eff. May 12, 1971.



Section 43:3B-8.1 - Calculation Of Annual Adjustment

43:3B-8.1. Calculation of annual adjustment
The provisions of section 7 of P.L. 1969, c. 169 (C. 43:3B-8) shall not apply to section 26 of P.L. 1967, c. 250 (C. 43:16A-12.1) as amended by this 1985 amendatory and supplementary act, and the annual cost of living adjustment received by widows and widowers under P.L. 1958, c. 143 (C. 43:3B-1 et seq.) as amended and supplemented by P.L. 1969, c. 169 shall be calculated as of the date of retirement of the member of the retirement system.

L. 1985, c. 393, s. 2, eff. Dec. 20, 1985.



Section 43:3B-8.2 - Cost Of Living Adjustment

43:3B-8.2. Cost of living adjustment
The provisions of section 7 of P.L. 1969, c. 169 (C. 43:3B-8) shall not apply to R.S. 43:16-3, R.S. 43:16-4 and section 10 of P.L. 1944, c. 255 (C. 43:16A-10) as amended by this 1987 amendatory and supplementary act, and the annual cost of living adjustment received by surviving spouses under P.L. 1958, c. 143 (C. 43:3B-1 et seq.) as amended and supplemented by P.L. 1969, c. 169 shall be calculated as of the date of retirement of the member of the retirement system.

L. 1987, c. 128, s. 4.



Section 43:3B-8.3 - Applicability Of Cola

43:3B-8.3. Applicability of COLA
2. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not apply to section 14 of P.L.1965, c.89 (C.53:5A-14), as amended by section 1 of this amendatory and supplementary act, and the annual cost of living adjustment received by surviving spouses under P.L.1958, c.143 (C.43:3B-1 et seq.), as amended and supplemented by P.L.1969, c.169, shall be calculated as of the date of death of the member of the retirement system.

L.1991,c.380,s.2.



Section 43:3B-8.4 - Calculation Of Annual Adjustment

43:3B-8.4. Calculation of annual adjustment
2. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not apply to section 26 of P.L.1967, c.250 (C.43:16A-12.1) as amended by this amendatory and supplementary act, P.L.1991, c.511 (C.43:3B-8.4 et al.), and the annual cost of living adjustment received by widows and widowers under P.L.1958, c.143 (C.43:3B-1 et seq.) shall be calculated as of the date of the benefit year of the member of the retirement system.

L.1991,c.511,s.2.



Section 43:3B-8.5 - Nonapplicability Of C.43:3b-8 To P. L.1997, C.281

43:3B-8.5. Nonapplicability of C.43:3B-8 to P.L.1997, c.281
3.The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not apply to section 7 of P.L.1944, c.255 (C.43:16A-7), as amended by this act, P.L.1997, c.281 (C.43:16A-7.3), and the annual cost of living adjustment received by surviving spouses under P.L.1958, c.143 (C.43:3B-1 et seq.), as amended and supplemented by P.L.1969, c.169, shall be calculated as of the date of retirement of the member of the retirement system.

L.1997,c.281,s.3.



Section 43:3B-8.6 - Inapplicability Of C.43:3b-8 To P. L.2001, C.4

43:3B-8.6. Inapplicability of C.43:3B-8 to P.L.2001, c.4
6.The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not apply to R.S.43:16-1 or section 16 of P.L.1964, c.241 (C.43:16A-11.1) as amended by P.L.2001, c.4 (C. 43:15A-100.1 et al.), or to section 4 of that P.L.2001, c.4 (C.43:15A-100.1), and the annual cost of living adjustment received by retirants and beneficiaries under P.L.1958, c.143 (C.43:3B-1 et seq.) shall be calculated as of the date of the benefit year of the member of the appropriate pension fund or retirement system.

L.2001,c.4,s.6.



Section 43:3B-9 - Rules And Regulations

43:3B-9. Rules and regulations
The Director of the Division of Pensions shall promulgate such rules and regulations, not inconsistent with the provisions of this act, as he shall deem necessary for the effective operation of the program. He shall include a report of the operation of the Pension Increase Act in his annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions.

L.1969, c. 169, s. 8.



Section 43:3B-10 - Increase In Expenditures Required By Act; Mandated Costs Not Subject To Expenditure Limitations

43:3B-10. Increase in expenditures required by act; mandated costs not subject to expenditure limitations
Notwithstanding the provisions of P.L.1976, c. 68 (C. 40A:4-45.1 et seq.) or rules and regulations promulgated pursuant thereto, any increase in expenditure required as a result of this act shall be deemed mandated costs and shall not be subject to the expenditure limitations imposed pursuant to P.L.1976, c. 68.

L.1977, c. 306, s. 5, eff. Dec. 27, 1977.



Section 43:3C-1 - Pensioners In Public Employment

43:3C-1. Pensioners in public employment
1. Notwithstanding any other law to the contrary, if a former member of any pension fund or retirement system, contributory or noncontributory, established under any law of this State, who has been granted a pension or retirement allowance for any cause other than vesting or deferred retirement, becomes employed again in a position which makes him eligible to be a member of another pension fund or retirement system established under any law of this State, such person shall not be enrolled in such other pension fund or retirement system if he is eligible to receive such pension or retirement allowance.

L.1968,c.23,s.1; amended 1991,c.276,s.1.



Section 43:3C-2 - Repeal

43:3C-2. Repeal
Chapter 3 of Title 43 of the Revised Statutes, and all amendments and supplements thereto, is repealed.

L.1968, c. 23, s. 2, eff. April 26, 1968.



Section 43:3C-3 - Reemployment In Elected Public Office; Option For Benefits

43:3C-3. Reemployment in elected public office; option for benefits
Notwithstanding any other law to the contrary, if a former member of any pension fund or retirement system, contributory or noncontributory, established under any law of this or any other state, who has been granted a pension or retirement allowance for any cause other than vesting or deferred retirement, becomes employed again in an elected public office which makes him eligible to be a member of the same or any other pension fund or retirement system established under any law of this State, such person shall have the option to choose either to be reenrolled in the same fund or system or enrolled in such other pension fund or retirement system or to continue to receive said pension or retirement allowance and any death benefit as a result of his former membership irrespective of his position as an elected public officer.

L.1977, c.171, s.1; amended 1989,c.320,s.1.



Section 43:3C-4 - Depository Institution Defined

43:3C-4. Depository institution defined
As used in this act, "depository institution" means a banking institution as defined in section 1 of "The Banking Act of 1948," P.L.1948, c. 67 (C. 17:9A-1); an association as defined in section 5 of the "Savings and Loan Act (1963)," P.L.1963, c. 144 (C. 17:12B-5); an insured Federal credit union or an insured State chartered credit union as defined in section 1 of P.L.1938, c. 293 (C. 17:13-26).

L.1981, c. 213, s. 1, eff. July 20, 1981.



Section 43:3C-5 - Agreement For Direct Deposit Of Monthly Payment For Retirant Or Beneficiary

43:3C-5. Agreement for direct deposit of monthly payment for retirant or beneficiary
Any law, rule or regulation to the contrary notwithstanding, the Division of Pensions shall honor an agreement executed between a retirant or beneficiary of any retirement system established pursuant to the laws of this State and a depository institution for the direct deposit in the depository institution of the monthly payment of the retirement allowance of the retirant or beneficiary; provided, however, that the depository institution assumes the full responsibility for the receipt and collection of the monthly payment, and, provided further that the agreement is consummated pursuant to such rules and regulations as shall be promulgated by the Division of Pensions.

L.1981, c. 213, s. 2, eff. July 20, 1981.



Section 43:3C-6 - Retirant, Defined

43:3C-6. Retirant, defined
As used in this act, "retirant" means any person who was employed by the State of New Jersey, any of its instrumentalities, any of its political subdivisions, any of the instrumentalities of its political subdivisions, or any Board of Education, who as a result of such service was a member of any State administered retirement system or is entitled to retirement benefits under any law administered by the Division of Pensions in the Department of the Treasury, who has 20 or more years of creditable service, who retired on or before January 2, 1955, and who does not receive State retirement benefits which are coordinated with Social Security.

L.1984, c. 156, s. 1, eff. July 1, 1984.



Section 43:3C-7 - Minimum Retirement Allowance

43:3C-7. Minimum retirement allowance
A retirant shall receive a minimum retirement allowance of $6,000.00 per year from the Division of Pensions in the Department of the Treasury.

L.1984, c. 156, s. 2, eff. July 1, 1984.



Section 43:3C-8 - Rules And Regulations

43:3C-8. Rules and regulations
The Director of the Division of Pensions shall promulgate those rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1984, c. 156, s. 3, eff. July 1, 1984.



Section 43:3C-9 - Employer Pickup Of Employee Contributions.

43:3C-9 Employer pickup of employee contributions.

1.The mandatory contributions by members or participants to the Teachers' Pension and Annuity Fund required by N.J.S.18A:66-31, to alternate benefit providers under the alternate benefit program required by section 8 of P.L.1969, c.242 (C.18A:66-174), to the Judicial Retirement System required by section 26 of P.L.1981, c.470 (C.43:6A-34.1), to the Prison Officers' Pension Fund required by section 7 of P.L.1941, c.220 (C.43:7-13), to the Public Employees' Retirement System required by section 25 of P.L.1954, c.84 (C.43:15A-25), to the Defined Contribution Retirement Program required by section 3 of P.L.2007, c.92 (C.43:15C-3), to the Consolidated Police and Firemen's Pension Fund required by R.S.43:16-5, to the Police and Firemen's Retirement System required by section 15 of P.L.1944, c.255 (C.43:16A-15), and to the State Police Retirement System required by section 38 of P.L.1965, c.89 (C.53:5A-38), shall be picked up by their employers and shall be treated as employer contributions as provided by section 414(h) of the United States Internal Revenue Code. The amount of contributions on behalf of each member shall continue to be included as regular compensation for all other purposes, except that the amount shall not be included in the computation of federal income taxes withheld from the member's compensation.

L.1986, c.188, s.1; amended 1993, c.385, s.12; 2007, c.92, s.16.

43:3C-9.1 Corpus, income of retirement systems, restrictions on use, diversions.


1.In accordance with the provisions of section 401 (a) (2) of the federal Internal Revenue Code, and subject to such exceptions as may be permitted for governmental plans under section 401 (a) (2) of the federal Internal Revenue Code, at no time prior to the satisfaction of all liabilities with respect to members and their beneficiaries under the Teachers' Pension and Annuity Fund, established pursuant to N.J.S.18A:66-1 et seq., the Judicial Retirement System, established pursuant to P.L.1973, c.140 (C.43:6A-1 et seq.), the Prison Officers' Pension Fund, established pursuant to P.L.1941, c.220 (C.43:7-7 et seq.), the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), the Consolidated Police and Firemen's Pension Fund, established pursuant to R.S.43:16-1 et seq., the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), the State Police Retirement System, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.), the Alternate Benefit Program, established pursuant to P.L.1969, c.242 (C.18A:66-167 et seq.), and the Defined Contribution Retirement Program, established pursuant to P.L.2007, c.92 (C.43:15C-1 et seq.), shall any part of the corpus or income of the respective retirement systems, within the taxable year or thereafter, be used for or diverted to purposes other than for the exclusive benefit of the members or their beneficiaries.

L.1997, c.113, s.1; amended 2011, c.78, s.56.



Section 43:3C-9.2 - Limitations On Contributions, Benefits.

43:3C-9.2 Limitations on contributions, benefits.

2.Notwithstanding any law, rule or regulation to the contrary, the contributions to and benefits payable under the Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Prison Officers' Pension Fund, the Public Employees' Retirement System, the Consolidated Police and Firemen's Pension Fund, the Police and Firemen's Retirement System, the State Police Retirement System, the Alternate Benefit Program, and the Defined Contribution Retirement Program shall not exceed the limitations provided under section 415 of the federal Internal Revenue Code. The Division of Pensions and Benefits in the Department of the Treasury shall be responsible for implementation and enforcement of these limitations.

L.1997, c.113, s.2; amended 2011, c.78, s.57.



Section 43:3C-9.3 - Tpaf, Jrs, Pers, Pfrs, Sprs Compensation Limitation Not To Be Exceeded

43:3C-9.3. TPAF, JRS, PERS, PFRS, SPRS compensation limitation not to be exceeded

3. Notwithstanding any law, rule or regulation to the contrary, for members of the Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Public Employees' Retirement System, the Police and Firemen's Retirement System, and the State Police Retirement System, the amount of compensation which may be used for member contributions and benefits under the retirement systems after June 30, 1996 shall not exceed the compensation limitation of section 401 (a) (17) of the federal Internal Revenue Code of 1986, (26 U.S.C. s.401 (a) (17) ), as amended pursuant to section 13212 of the Omnibus Budget Reconciliation Act of 1993, Pub. L.103-66, 107 Stat. 312 or as hereafter amended or supplemented, to the extent applicable to governmental plans. The provisions of this section shall not be applicable to members enrolled prior to July 1, 1996 if the employer of the members certifies to the Director of the Division of Pensions and Benefits, in the form and manner prescribed by the director, prior to July 1, 1997, that the employer will pay the additional cost for not applying the limit to the members.

L.1997,c.113,s.3.



Section 43:3C-9.4 - Alternate Benefit Program, Defined Contribution Retirement Program, Compensation Limitation Not To Be Exceeded.

43:3C-9.4 Alternate Benefit Program, Defined Contribution Retirement Program, compensation limitation not to be exceeded.

4. a. Notwithstanding any law, rule or regulation to the contrary, for members of the Alternate Benefit Program, the amount of compensation which may be used for employer and member contributions and benefits under the program after June 30, 1996 shall not exceed the compensation limitation of section 401 (a) (17) of the federal Internal Revenue Code of 1986 (26 U.S.C. s.401 (a) (17)), as amended pursuant to section 13212 of the Omnibus Budget Reconciliation Act of 1993, Pub. L.103-66, 107 Stat. 312, or as hereafter amended or supplemented, to the extent applicable to governmental plans. The provisions of this section shall not be applicable to members enrolled prior to July 1, 1996 if the employer of the members certifies to the Director of the Division of Pensions and Benefits, in the form and manner prescribed by the director, prior to July 1, 1997, that the employer will pay the additional cost for not applying the limit to the members.

b.Notwithstanding any law, rule or regulation to the contrary, for members of the Defined Contribution Retirement Program, the amount of compensation which may be used for employer and member contributions shall not exceed the compensation limitation of section 401(a)(17) of the federal Internal Revenue Code of 1986 (26 U.S.C. s.401(a)(17)), as amended from time to time.

L.1997, c.113, s.4; amended 2011, c.78, s.58.



Section 43:3C-9.5 - "Non-forfeitable Right To Receive Benefits."

43:3C-9.5 "Non-forfeitable right to receive benefits."

5. a. For purposes of this section, a "non-forfeitable right to receive benefits" means that the benefits program, for any employee for whom the right has attached, cannot be reduced. The provisions of this section shall not apply to post-retirement medical benefits which are provided pursuant to law.

b.Vested members of the Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Prison Officers' Pension Fund, the Public Employees' Retirement System, the Consolidated Police and Firemen's Pension Fund, the Police and Firemen's Retirement System, and the State Police Retirement System, upon the attainment of five years of service credit in the retirement system or fund or on the date of enactment of this bill, whichever is later, shall have a non-forfeitable right to receive benefits as provided under the laws governing the retirement system or fund upon the attainment of five years of service credit in the retirement system or fund or on the effective date of this act, whichever is later. This subsection shall not be applicable to a person who becomes a member of these systems or funds on or after the effective date of P.L.2010, c.1, except that such person shall not include a person who at the time of enrollment in the retirement system or fund on or after that effective date transfers service credit, as permitted, from another State-administered retirement system or fund of which the person was a member immediately prior to the effective date and continuously thereafter, but shall include a former member of the retirement system or fund who has been granted a retirement allowance and is reenrolled in the retirement system or fund on or after that effective date after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

c. (1) The State and all other applicable employers shall make their annual normal contribution to each system or fund as determined by the applicable board of trustees in consultation with the system's or fund's actuary. The State and all other applicable employers shall also make their annual unfunded accrued liability contribution to each system or fund as determined by the applicable board in consultation with the system's or fund's actuary, pursuant to standard actuarial practices authorized by law, unless: (1) there is no existing unfunded accrued liability contribution due to the system or fund at the close of the valuation period applicable to the upcoming fiscal year; or (2) there are excess valuation assets in excess of the actuarial accrued liability of the system or fund at the close of the valuation period applicable to the upcoming fiscal year. The annual normal contribution plus the annual unfunded accrued liability contribution shall together be the annual required contribution, provided, however, that for the State, section 38 of P.L.2010, c.1 (C.43:3C-14) shall apply with regard to the State's annual required contribution. The amount of the State's annually required contributions shall be included in all annual appropriations acts as a dedicated line item.

(2)Each member of the Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Prison Officers' Pension Fund, the Public Employees' Retirement System, the Consolidated Police and Firemen's Pension Fund, the Police and Firemen's Retirement System, and the State Police Retirement System shall have a contractual right to the annual required contribution amount being made by the member's employer or by any other public entity. The contractual right to the annual required contribution means that the employer or other public entity shall make the annual required contribution on a timely basis to help ensure that the retirement system is securely funded and that the retirement benefits to which the members are entitled by statute and in consideration for their public service and in compensation for their work will be paid upon retirement. The failure of the State or any other public employer to make the annually required contribution shall be deemed to be an impairment of the contractual right of each employee. The Superior Court, Law Division shall have jurisdiction over any action brought by a member of any system or fund or any board of trustees to enforce the contractual right set forth in this subsection. The State and other public employers shall submit to the jurisdiction of the Superior Court, Law Division and shall not assert sovereign immunity in such an action. If a member or board prevails in litigation to enforce the contractual right set forth in this subsection, the court may award that party their reasonable attorney's fees.

d.This act shall not be construed to preclude forfeiture, suspension or reduction in benefits for dishonorable service.

e.Except as expressly provided herein and only to the extent so expressly provided, nothing in this act shall be deemed to (1) limit the right of the State to alter, modify or amend such retirement systems and funds, or (2) create in any member a right in the corpus or management of a retirement system or pension fund. The rights reserved to the State in this subsection shall not diminish the contractual rights of employees established by subsections a., b., and c. of this section.

L.1997, c.113, s.5; amended 2010, c.1, s.29; 2011, c.78, s.26.



Section 43:3C-9.6 - Accrued Benefits, Rights Of Members.

43:3C-9.6 Accrued benefits, rights of members.

41. a. Upon the termination of the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, the Judicial Retirement System, the Police and Firemen's Retirement System, the State Police Retirement System, the Prison Officers' Pension Fund, the Consolidated Police and Firemen's Fund, the Alternate Benefit Program, or the Defined Contribution Retirement Program, or upon complete discontinuance of contributions to any of the retirement systems, the rights of all members of such retirement system to benefits accrued to the date of such termination or discontinuance, to the extent then funded, are non-forfeitable.

b.Notwithstanding any law, rule or regulation to the contrary, the form and timing of all distributions from the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, the Judicial Retirement System, the Police and Firemen's Retirement System, the State Police Retirement System, the Prison Officers' Pension Fund, the Consolidated Police and Firemen's Fund, the Alternate Benefit Program, or the Defined Contribution Retirement Program, to a member, or to the beneficiary of a member if the member dies before the member's entire interest has been distributed, shall conform to the required distribution provisions of section 401(a)(9) of the federal Internal Revenue Code and the regulations issued by the United States Department of the Treasury under that Code section, including the incidental death benefit requirements of section 401(a)(9)(G) of the federal Internal Revenue Code. In addition, in no event shall payments under any of the retirement systems commence to be paid to a member later than the member's required beginning date, without regard to whether the member has filed application therefor. For this purpose, a member's required beginning date is the April 1 of the calendar year following the later of (1) the calendar year in which the member attains age 70 1/2 or (2) the calendar year in which the member retires. The actuarial adjustment described in section 401(a)(9)(C)(iii) of the federal Internal Revenue Code shall not apply.

L.2007, c.92, s.41; amended 2011, c.78, s.59.



Section 43:3C-10 - Approval Of Change In Retirement Or Deferred Compensation Plan By State Treasurer

43:3C-10. Approval of change in retirement or deferred compensation plan by State Treasurer
A State autonomous authority may not establish or change a retirement or deferred compensation plan which provides for the payment of funds of the authority to that plan without the approval of the State Treasurer. The State Treasurer shall not approve the establishment or change of a retirement or deferred compensation plan unless it is determined that the plan or change is consistent with the policies inherent in State laws concerning retirement benefits for public employees and is in the public interest. This section is applicable to all State autonomous authorities regardless of whether they participate in a State-administered retirement system or deferred compensation program.

L.1990,c.25,s.4.



Section 43:3C-11 - Benefits Of Present, Future Retirees Unaffected

43:3C-11. Benefits of present, future retirees unaffected
38. No present or future retirees of the Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Public Employees' Retirement System, the Consolidated Police and Firemen's Pension Fund, the Police and Firemen's Retirement System, or the State Police Retirement System shall receive any reduction in benefits or incur any additional costs as a result of the provisions of P.L.1992, c.41 (C.43:6A-33.1 et al.).

L.1992,c.41,s.38.



Section 43:3C-12 - Investigation Of Certain Increases In Annual Compensation For Members Of Retirement Systems.

43:3C-12 Investigation of certain increases in annual compensation for members of retirement systems.

21. a. With respect to all claims for benefits under the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, the Judicial Retirement System, the Police and Firemen's Retirement System, or the State Police Retirement System submitted on or after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), the Division of Pensions and Benefits shall investigate increases in compensation reported for credit that exceed reasonably anticipated annual compensation increases for members of the retirement system based upon consideration of the Consumer Price Index for the time period of the increases, the table of assumed salary increases recommended by the system's actuary and adopted by the board of trustees of the retirement system, and the annual percentage increases of salaries as indicated in data from the Public Employment Relations Commission established pursuant to P.L.1941, c.100 (C.34:13A-1 et seq.) or through other reliable industry sources of information regarding average annual salary increases.

b.Those cases in which a violation of the relevant statute or regulation is suspected shall be referred to the board of trustees of the relevant retirement system for further action.

L.2007, c.92, s.21.



Section 43:3C-13 - Use Of Actuarial Standards For Retirement Systems; Disclosure, Certain.

43:3C-13 Use of actuarial standards for retirement systems; disclosure, certain.

28.The Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Prison Officers' Pension Fund, the Public Employees' Retirement System, the Consolidated Police and Firemen's Pension Fund, the Police and Firemen's Retirement System, and the State Police Retirement System shall use consistent and generally-accepted actuarial standards, as established by the Governmental Accounting Standards Board or its successor, for the purpose of determining fund or system asset values, obligations and annual employer contributions. Any modification of the assumptions or actuarial methodology at the direction of the State that changes asset values, obligations or annual contributions shall require public disclosure prior to adoption, including a financial impact analysis.

L.2007, c.92, s.28.



Section 43:3C-14 - State Contributions.

43:3C-14 State contributions.

38. Commencing July 1, 2011 and thereafter, the contribution required, by law, to be made by the State to the Teachers' Pension and Annuity Fund, established pursuant to N.J.S.18A:66-1 et seq., the Judicial Retirement System, established pursuant to P.L.1973, c.140 (C.43:6A-1 et seq.), the Prison Officers' Pension Fund, established pursuant to P.L.1941, c.220 (C.43:7-7 et seq.), the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), the Consolidated Police and Firemen's Pension Fund, established pursuant to R.S.43:16-1 et seq., the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), and the State Police Retirement System, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.), shall be made in full each year to each system or fund in the manner and at the time provided by law. The contribution shall be computed by actuaries for each system or fund based on an annual valuation of the assets and liabilities of the system or fund pursuant to consistent and generally accepted actuarial standards and shall include the normal contribution and the unfunded accrued liability contribution. The State with regard to its obligations funded through the annual appropriations act shall be in compliance with this requirement provided the State makes a payment, to each State-administered retirement system or fund, of at least 1/7th of the full contribution, as computed by the actuaries, in the State fiscal year commencing July 1, 2011 and a payment in each subsequent fiscal year that increases by at least an additional 1/7th until payment of the full contribution is made in the seventh fiscal year and thereafter.

L.2010, c.1, s.38.



Section 43:3C-15 - State-administered Pension Systems, Requirements For Employers.

43:3C-15 State-administered pension systems, requirements for employers.

1.The boards of trustees of the Teachers' Pension and Annuity Fund, established pursuant to N.J.S.18A:66-1 et seq., the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), and the State Police Retirement System, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.), and the State House Commission in the case of the Judicial Retirement System, established pursuant to P.L.1973, c.140 (C.43:6A-1 et seq.), shall require a certifying officer to complete training on eligibility for enrollment in the pension fund or retirement system in accordance with the provisions of the laws governing those funds or systems and the rules or regulations promulgated thereto. The Division of Pensions and Benefits shall develop, and the respective board or commission shall approve, the form and content of the training and each board or commission shall determine when a certifying officer shall complete the training. Each board or commission may require the training to include such additional pension fund or retirement system matters as it deems necessary to ensure compliance. The training shall be provided through the Internet and shall be accessible from the official Internet site of the State. A certifying officer required to complete the training shall submit to the division an acknowledgement of such completion in the manner required by the division.

Each board of trustees or commission shall require a certifying officer and the officer's immediate supervisor to certify in writing or electronically, at the time of an enrollment of a member and annually for each member of the retirement system, that the person enrolled is eligible for enrollment in the pension fund or retirement system in accordance with the relevant law and the rules or regulations promulgated thereto. The certification shall require the certifying officer and the officer's immediate supervisor to acknowledge that any person who knowingly makes a false statement, or falsifies or permits to be falsified any record, application, form, or report of a pension fund or retirement system, in an attempt to defraud the fund or system as a result of such act shall be guilty of a crime of the fourth degree. Each board or commission may require a similar certification for any other record, application, form, or report as it may deem necessary to ensure compliance.

As used in this section, "certifying officer" means an officer or employee of the State or an employer other than the State who is responsible for submitting to a pension fund or retirement system such information, and for performing the duties relating to matters concerning the pension fund or retirement system with respect to each of the employees of the employer, as required of the employer by law and the rules or regulations promulgated thereto, and by the division and the board of trustees or the State House Commission, as appropriate.

L.2011, c.52, s.1.



Section 43:3C-16 - "Target Funded Ratio."

43:3C-16 "Target funded ratio."

27.For the purpose of the Teachers' Pension and Annuity Fund, established pursuant to N.J.S.18A:66-1 et seq., the Judicial Retirement System, established pursuant to P.L.1973, c.140 (C.43:6A-1 et seq.), the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), and the State Police Retirement System, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.), "target funded ratio" means a ratio of the actuarial value of assets to the actuarially determined accrued liabilities expressed as a percentage that shall be for the State part of each system, and the local part of each system, if any, 75 percent in State fiscal year 2012, and increased in each fiscal year thereafter by equal increments for seven years, until the ratio reaches 80 percent at which it shall remain for all subsequent fiscal years.

L.2011, c.78, s.27.



Section 43:3C-17 - Utilization Of Super Conciliator.

43:3C-17 Utilization of super conciliator.

33.Whenever a committee of the Public Employees' Retirement System, the Teachers' Pension and Annuity Fund, the Police and Firemen's Retirement System, or the State Police Retirement System fails to render a decision on a matter before the committee because it has not received a vote of the majority of the committee members after 60 days have passed following the initial consideration of the matter, the committee shall utilize a super conciliator, randomly selected from a list developed by the New Jersey Public Employment Relations Commission. The super conciliator shall assist the committee based upon procedures and subject to qualifications established by the commission pursuant to regulation.

The super conciliator shall promptly schedule investigatory proceedings. The purpose of the proceedings shall be to:

Investigate and acquire all relevant information regarding the committee's failure to render a decision;

Discuss with the members of the committee their differences, and utilize means and mechanisms, including but not limited to requiring 24-hour per day negotiations, until a voluntary settlement is reached, and provide recommendations to resolve the members' differences; and

Institute any other non-binding procedures deemed appropriate by the super conciliator.

If the actions taken by the super conciliator fail to resolve the dispute, the super conciliator shall issue a final report, which shall be provided to the committee promptly and made available to the public within 10 days thereafter.

The super conciliator, while functioning in a mediatory capacity, shall not be required to disclose any files, records, reports, documents, or other papers classified as confidential which are received or prepared by him or to testify with regard to mediation conducted by him under this section. Nothing contained herein shall exempt an individual from disclosing information relating to the commission of a crime.

L.2011, c.78, s.33.



Section 43:3C-18 - Qualified Governmental Defined Benefit Plans.

43:3C-18 Qualified governmental defined benefit plans.

60. a. Notwithstanding any law, rule or regulation to the contrary, the Teachers' Pension and Annuity Fund, established pursuant to N.J.S.18A:66-1 et seq., the Judicial Retirement System, established pursuant to P.L.1973, c.140 (C.43:6A-1 et seq.), the Prison Officers' Pension Fund, established pursuant to P.L.1941, c.220 (C.43:7-7 et seq.), the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), the Consolidated Police and Firemen's Pension Fund, established pursuant to R.S.43:16-1 et seq., the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), and the State Police Retirement System, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.), are established as qualified governmental defined benefit plans pursuant to sections 401(a) and 414(d) of the federal Internal Revenue Code of 1986 (26 U.S.C. ss.401(a) and 414(d)), as amended, or such other provision of the federal Internal Revenue Code, as applicable, regulations of the U.S. Treasury Department, and other guidance of the federal Internal Revenue Service.

b.Notwithstanding any law, rule or regulation to the contrary, the Alternate Benefit Program, established pursuant to P.L.1969, c.242 (C.18A:66-167 et seq.), and the Defined Contribution Retirement Program, established pursuant to P.L.2007, c.92 (C.43:15C-1 et seq.) are established as qualified governmental defined contribution plans pursuant to sections 401(a) and 414(d) of the federal Internal Revenue Code of 1986 (26 U.S.C. ss.401(a) and 414(d)), as amended, or such other provision of the federal Internal Revenue Code, as applicable, regulations of the U.S. Treasury Department, and other guidance of the federal Internal Revenue Service.

c.Notwithstanding the provisions of any law, rule or regulation to the contrary, the Director of the Division of Pensions and Benefits in the Department of the Treasury shall be authorized to modify the provisions of the foregoing retirement plans, when a modification is required to maintain the qualified status of the retirement plans under the Internal Revenue Code of 1986, applicable regulations of the U.S. Treasury Department or other guidance of the federal Internal Revenue Service. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director may modify the provisions of the foregoing retirement plans, when a modification is required to maintain the qualified status of the retirement plans by promulgating a rule or regulation which shall be effective upon filing with the Office of Administrative Law.
L.2011, c.78, s.60.



Section 43:3C-19 - Member Fully Vested In Accumulated Contributions.

43:3C-19 Member fully vested in accumulated contributions.

61. a. A member shall be fully vested in his or her accumulated contributions at all times.

b.A member shall be fully vested in his or her service retirement benefit upon the attainment of normal retirement age under the retirement system and the completion of any required years of service. Normal retirement age means the age established by regulation consistent with statute.

c.In conformity with section 401(a)(8) of the federal Internal Revenue Code (26 U.S.C. s.401(a)(8)), any forfeitures of benefits by members or former members of the plan shall not be applied to increase the benefits any member would otherwise receive under the plan.

L.2011, c.78, s.61.



Section 43:3C-20 - Administration In Accordance With Rollover Requirements.

43:3C-20 Administration in accordance with rollover requirements.

62.Notwithstanding any law, rule or regulation to the contrary, the Teachers' Pension and Annuity Fund, the Judicial Retirement System, the Prison Officers' Pension Fund, the Public Employees' Retirement System, the Consolidated Police and Firemen's Pension Fund, the Police and Firemen's Retirement System, the State Police Retirement System, the Alternate Benefit Program, and the Defined Contribution Retirement Program shall be administered in accordance with the rollover requirements of section 401(a)(31) of the federal Internal Revenue Code (26 U.S.C. s.401(a)(31)).

L.2011, c.78, s.62.



Section 43:3C-21 - Qualified Military Service.

43:3C-21 Qualified military service.

63.Effective December 12, 1994, notwithstanding any other provision of the retirement system law, contributions, benefits and service credit with respect to qualified military service are governed by section 414(u) of the federal Internal Revenue Code (26 U.S.C. s.414(u)) and the Uniformed Services Employment and Reemployment Rights Act of 1994 (38 U.S.C. s.4301 et seq.).

L.2011, c.78, s.63.



Section 43:3C-22 - Prohibited Transactions.

43:3C-22 Prohibited transactions.

64.Effective as of July 1, 1989, a retirement board, or a member of such board, shall not engage in a transaction prohibited by section 503(b) of the federal Internal Revenue Code (26 U.S.C. s.503(b)).

L.2011, c.78, s.64.



Section 43:3C-23 - Participation In Qualified Group Trust.

43:3C-23 Participation in qualified group trust.

65.Each retirement system may participate under Section 401(a)(24) of the federal Internal Revenue Code in a qualified group trust that meets the requirements of Section 401(a) of the federal Internal Revenue Code (26 U.S.C. s.401(a)(24)) in accordance with Revenue Ruling 81-100, as amended by Revenue Ruling 2004-67 and Revenue Ruling 2011-1.

L.2011, c.78, s.65.



Section 43:3C-24 - Funding, Payment Of Other Post-employment Benefits.

43:3C-24 Funding, payment of other post-employment benefits.

66. a. Post-employment benefits other than pensions under the State Health Benefits Program, P.L.1961, c.49 (C.52:14-17.25 et seq.), for retired employees, and their dependents, of employers other than the State that are participating in the State Health Benefits Program pursuant to section 3 of P.L.1964, c.125 (C.52:14-17.34), as non-State participating employers, shall be funded and paid by means of contributions to a separate trust fund. For the purposes of this section, the term "post-employment benefits other than pensions" means post-employment benefits including, but not limited to, health, dental and vision care, which give rise to a liability under Statement No. 43 of the Governmental Accounting Standards Board, Reporting for Postemployment Benefit Plans Other Than Pension Plans, and Statement No. 45 of the Governmental Accounting Standards Board, Accounting and Financial Reporting by Employers for Postemployment Benefits Other Than Pensions, together, GASB 43/45, as amended from time to time, or any successor publication. For purposes of this section, and notwithstanding anything to the contrary, the term "non-State participating employers" is limited only to entities that are a political subdivision of the State, as defined in federal Treas. Reg. s. 1.103-1(b), or entities the income of which is excluded from gross income under section 115 of the Internal Revenue Code of 1986 (26 U.S.C. s.115), as amended. For purposes of this section, the term "dependent" or "dependents" means a dependent as defined under section 152 of the Internal Revenue Code of 1986 (26 U.S.C. s.152), as amended, without regard to subsection (b)(1), (b)(2), or (d)(1)(B) thereof, of a retired employee.

b.There is hereby established the State of New Jersey Other Post-Employment Benefits (OPEB) Fund, which is intended to qualify as an instrumentality of the State or a political subdivision of the State under section 115 of the Internal Revenue Code of 1986 (26 U.S.C. s.115), as amended. The assets of the OPEB Fund shall be used only to fund and pay post-employment benefits other than pensions, and the reasonable cost of administering such benefits, with respect to eligible retired employees, and their dependents, of non-State participating employers, and deposits and contributions to the OPEB Fund shall be irrevocable except as specifically provided in subsection i. of this section. The OPEB Fund shall be a trust, trust account or custodial account, the assets of which shall be deemed an arrangement equivalent to a trust for all legal purposes, and shall be established by means of appropriate documentation so as to be exempt from taxation under the provisions of applicable federal and State tax law, which shall contain such terms and conditions as are required to comply with all State and federal law including but not limited to the following:

(1)The OPEB Fund shall provide no guaranty that payments or reimbursements to employees, former employees, retirees, spouses or beneficiaries will be tax-free.

(2)In the event that the OPEB Fund has obtained a ruling from the Internal Revenue Service concerning only the federal tax treatment of the OPEB Fund's income, that ruling may not be cited or relied upon by any non-State participating employer as precedent concerning any matter relating to the non-State participating employer's health plans, including post-retirement health plans. In particular, that ruling shall have no effect on whether contributions to the non-State participating employer's health plans or payments from the non-State participating employer's health plans, including reimbursements of medical expenses, are excludable from the gross income of employees, former employees or retirees, under the Internal Revenue Code of 1986, as amended.

(3)The federal income tax consequences to employees, former employees and retirees shall depend on the terms and operation of the non-State participating employer's health plans.

c.The assets of the OPEB Fund shall be segregated from all other funds of the State and the non-State participating employers, including without limitation the fund described in section 48 of P.L.2007, c.103 (C.52:14-17.32a1), and shall be invested and administered solely in the interest of retired employees, and their dependents, of non-State participating employers entitled to post-employment benefits other than pensions provided by the State Health Benefits Program. However, the OPEB Fund may be invested in a group trust established pursuant to section 401(a)(24) of the Internal Revenue Code of 1986 (26 U.S.C. s.401(a)(24)), as amended. Neither the State, the State Legislature, the State Health Benefits Commission, the Treasurer of the State of New Jersey, the Division of Pensions and Benefits in the Department of the Treasury, nor any public officer, employee or agency, nor service provider to the OPEB Fund, shall use or authorize the use of assets contributed to the OPEB Fund, or the investment earnings thereon, for any purpose other than the provision of post-employment benefits other than pensions in accordance with the terms of the State Health Benefits Program applicable to retired employees, and their dependents, of non-State participating employers, and the defraying of the reasonable costs of administering the OPEB Fund and the benefits provided by means of the OPEB Fund. The assets constituting the OPEB Fund shall under no circumstances be subject to assignment or alienation in favor of the creditors of the State or any non-State participating employer, or of the individuals or entities that administer the State Health Benefits Program or the OPEB Fund. Private parties' interests shall neither materially participate in the OPEB Fund nor benefit more than incidentally from the operation or earnings of the OPEB Fund.

d.The Director of the Division of Pensions and Benefits shall serve as the administrator of the OPEB Fund. The Director of the Division of Investment as trustee shall have the authority to adopt a trust agreement, to receive and hold all moneys in the OPEB Fund, and to disburse the same in accordance with instructions from the fund administrator. The Director of the Division of Investment shall have the authority to invest and reinvest the moneys in the OPEB Fund and to acquire for or on behalf of the OPEB Fund such investments in accordance with the standards governing the investment of other funds managed by the Director of the Division of Investment under the rules and regulations of the State Investment Council. The State, the Division of Pensions and Benefits, the State Treasurer, the Division of Investment, and the State Investment Council, and their respective officers and employees, shall not be liable for any loss incurred by the OPEB Fund.

e.The fund administrator or the trustee may select and contract with custodians, record keepers, actuaries and other consultants, and other service providers with respect to the administration of the OPEB Fund, and may delegate to such persons or entities, or to any person within the Department of the Treasury, any of their duties and responsibilities. The Director of the Division of Investment may select and contract with investment managers, investment advisors and other service providers with respect to the investment of the OPEB Fund, and may delegate to such persons or entities, or to any person within the Division of Investment, any of its duties and responsibilities.

f.The fund administrator shall, with the assistance of a qualified actuary, determine a funding policy for the OPEB Fund and may promulgate rules and procedures with respect to the administration and funding of the OPEB Fund. The fund administrator, with the assistance of a qualified actuary, shall annually measure and determine an amount for the annual "other post-employment benefits" cost of providing benefits for the retirees and their dependents of each non-State participating employer in the State Health Benefits Program based on the "annual required cost" (ARC) for providing such benefits determined in accordance with applicable standards under GASB 43/45. The fund administrator shall report the OPEB cost for each non-State participating employer to such employer on an annual basis.

g.The fund administrator, with the assistance of a qualified actuary, shall annually determine, and the fund administrator shall approve, the aggregate contribution to the OPEB Fund to fund post-employment benefits other than pensions under the terms of the State Health Benefits Program, which shall be the amount necessary to pay the anticipated premiums or periodic charges for the benefits for the following annual valuation period, with respect to all non-State employers participating in the OPEB Fund. The fund administrator shall determine and approve the rate or rates to be charged to non-State participating employers as contributions by such employers to the OPEB Fund, based on such allocable amounts of the above-described aggregate contribution and such other factors as the fund administrator shall determine with respect to the setting of such rates.

h.Deposits to the OPEB Fund shall be made by each non-State participating employer in the amounts specified by the fund administrator. Deposits to the OPEB Fund by each non-State participating employer shall be segregated in a separate account for recordkeeping purposes from the deposits from all other non-State participating employers in the OPEB Fund. Such deposits may be commingled for purposes of investment, but the fund administrator shall provide record keeping to establish the deposits allocable to each non-State participating employer and shall periodically report the value of the separate accounts to the applicable non-State participating employers. Investment earnings attributable to the OPEB Fund shall be determined on an aggregate basis for all non-State participating employers. A non-State participating employer shall not make a deposit to the OPEB Fund if the total amount invested with respect to that employer would exceed such employer's actuarially determined liability for post-employment benefits other than pensions due to its employees, as determined under the applicable standards of GASB 43/45.

i.In the event that, following the satisfaction in full of all liabilities for post-employment benefits other than pensions to retired employees, and their dependents, of non-State participating employers, there remain undistributed assets of the OPEB Fund, such assets shall be distributed in the manner determined by the fund administrator, provided that in no event shall such assets be distributed to, or used for the purpose of paying benefits for, the active or retired employees of an entity that is not a State, a political subdivision of the State or an entity the income of which is excluded from gross income under section 115 of the Internal Revenue Code of 1986 (26 U.S.C. s.115), as amended.

L.2011, c.78, s.66.



Section 43:4-1 - Applies To Veterans

43:4-1. Applies to veterans
43:4-1. This chapter shall apply to and include persons serving in and honorably discharged from the military or naval service of the United States, including nurses, in any war in which the United States is or has been engaged, and members of the American Merchant Marine during World War II who have been honorably discharged and are declared by the United States Department of Defense to be eligible for federal veterans' benefits, and in connection with the American punitive expedition or other intervention campaign or trouble with the Republic of Mexico during the administration of President Woodrow Wilson; provided, such designated persons shall have attained the age of 62 years or become incapacitated for the duties of their office or position or employment.

Amended 1944,c.211; 1991,c.389,s.26.



Section 43:3C-25 - Notification Of Change In Beneficiary.

43:3C-25 Notification of change in beneficiary.

1.The Division of Pensions and Benefits in the Department of the Treasury shall provide for the prompt notification in writing of any member or retiree of the Teachers' Pension and Annuity Fund, established pursuant to N.J.S.18A:66-1 et seq., the Judicial Retirement System, established pursuant to P.L.1973, c.140 (C.43:6A-1 et seq.), the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), the State Police Retirement System, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.), the Alternate Benefit Program, established pursuant to P.L.1969, c.242 (C.18A:66-167 et seq.), and the Defined Contribution Retirement Program, established pursuant to P.L.2007, c.92 (C.43:15C-1 et seq.), when the member or retiree submits a change to the designation of beneficiary for contributory and non-contributory group life insurance available to the member or retiree through the system, that there is on file a judgment, court order, decree, or other legal document for that member or retiree specifically designating the beneficiary of such life insurance. The notification requirement shall apply only when there is a valid judgment, court order, decree, or other legal document that has been filed with the division pursuant to the division's determination to accept and honor such a judgment, court order, decree, or document and that has been reviewed, approved, or classified as qualified by the division.

L.2015, c.180, s.1.



Section 43:4-1.1 - Veterans Eligible For Pension Under This Article

43:4-1.1. Veterans eligible for pension under this article
War veterans employed in positions covered by any county or city public employee retirement system, established pursuant to chapter 160 of the laws of 1943, chapter 310 of the laws of 1948, chapter 218 of the laws of 1954, chapter 251 of the laws of 1954, or chapter 275 of the laws of 1964, but who are not members of any such pension fund, and who first became eligible for membership in the Public Employees' Retirement System of New Jersey pursuant to the provisions of chapter 71 of the laws of 1966, shall nevertheless be permitted to retire and be granted a pension under the provisions of article 1 of chapter 4 of Title 43 of the Revised Statutes, if they are otherwise eligible for benefits thereunder.

L.1967, c. 295, s. 1, eff. Feb. 15, 1968.



Section 43:4-1.2 - Withdrawal From Public Employees' Retirement System

43:4-1.2. Withdrawal from public employees' retirement system
Any such war veteran who enrolled in the Public Employees' Retirement System of New Jersey shall be permitted to withdraw therefrom upon the filing of a proper application for the return of his contributions if he makes such application within 90 days of the effective date of this act. Such withdrawal shall constitute a waiver of his rights to all benefits in the State system.

L.1967, c. 295, s. 2, eff. Feb. 15, 1968.



Section 43:4-2 - Retirement Of Veterans; Pension To Widow

43:4-2. Retirement of veterans; pension to widow
43:4-2. When an honorably discharged soldier, sailor or marine or an honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits has or shall have been for 20 years continuously or in the aggregate in office, position or employment of this State or of a county, municipality or school district or board of education, the body, board or officer having power to appoint his successor in case of vacancy may, with his assent, order his retirement from such service, or he shall be retired on his own request.

When an honorably discharged soldier, sailor or marine having 40 years of continuous service in office, position or employment in this State shall, while serving in the war between the United States and Germany and Japan, lose his life in the performance of his duties, there shall be paid to his widow, during the term of her natural life, or so long as she remains a widow, a pension to which such veteran would have been entitled had he retired under the provisions hereof. This act shall be retroactive to include such veterans who lost their lives in the performance of duty within one year prior to the passage hereof. Such pension shall be calculated and paid in the manner provided by section 43:4-3 of the Revised Statutes. There shall be deducted from such pension payments any pension payment made or made available to such widow from the United States Government on account of the services of such veteran or because of the loss of his life in the performance of such duty.

Amended 1943,c.87; 1944,c.191; 1947,c.279; 1991,c.389,s.27.



Section 43:4-3 - Amount Of Pension; Pensions Under Other Laws

43:4-3. Amount of pension; pensions under other laws
A person so retired shall be entitled, for and during his natural life, to receive by way of pension, one-half of the compensation then being received by him for his service, which shall be paid in the same way and in the same installments as his compensation has been payable. No pension paid under this article shall be less than fifty dollars per month, unless the person so retired shall at the time of his retirement be receiving compensation of less than fifty dollars per month, in which case he shall be paid on retirement the full amount then being received by him for his service.

In case of retirement with pension from office or position under any other law of this state, the person retiring shall waive either his pension under that law or his pension under this article.



Section 43:4-3.1 - Increase Of Pension

43:4-3.1. Increase of pension
Effective January 1, 1968 the pension payable by any county, municipality or school district to any veteran retired on pension prior to January 1, 1955 pursuant to article 1 of chapter 4 of Title 43 of the Revised Statutes may be increased in accordance with the provisions of this act; provided that the board of chosen freeholders of the county by resolution, or the governing body of the municipality by ordinance, or the board of education of the school district by resolution, as the case may be, shall so determine.

L.1967, c. 294, s. 1, eff. Feb. 15, 1968.



Section 43:4-3.2 - Pension Increase Table

43:4-3.2. Pension increase table
The first $900.00 of the annual pension or the full amount of the pension, if the same is less than $900.00 per year, shall be increased in accordance with a ratio of increase formula calculated in accordance with the percentage applicable for the calendar year of retirement, as follows:

Year of Ratio of Year of Ratio of

Retirement Increase Retirement Increase

1920 88% 1937 109%

1921 72% 1938 106%

1922 64% 1939 104%

1923 61% 1940 103%

1924 61% 1941 101%

1925 66% 1942 96%

1926 66% 1943 87%

1927 65% 1944 79%

1928 65% 1945 70%

1929 65% 1946 61%

1930 66% 1947 51%

1931 71% 1948 41%

1932 79% 1949 33%

1933 89% 1950 26%

1934 99% 1951 19%

1935 107% 1952 15%

1936 111% 1953 12%

1954 10%



L.1967, c. 294, s. 2, eff. Feb. 15, 1968.



Section 43:4-3.3 - Appropriations To Pay Increases

43:4-3.3. Appropriations to pay increases
Funds to pay the increases provided in this act shall be provided in the budgets of the county, municipality or school district from whose service the veteran retired on pension and shall be added to pension payments payable for any period after January 1, 1968 or shall be added to pension payments retroactively to January 1, 1968 as to any pension payable by a school district having a fiscal year commencing in 1968 on a date other than on January 1.

The increase in pension shall continue to be paid as long as there shall be appropriated the amounts required. In the event that the necessary funds are not so appropriated, the increase in pension shall cease.

L.1967, c. 294, s. 3, eff. Feb. 15, 1968.



Section 43:4-3.4 - Waiver Of Increase; Written Request

43:4-3.4. Waiver of increase; written request
Any increase in pension, or a portion thereof, authorized by this act, may be waived upon written request of the person entitled thereto.

L.1967, c. 294, s. 4, eff. Feb. 15, 1968.



Section 43:4-4 - Provision For Pension; Effect Of Abolition Of Office

43:4-4. Provision for pension; effect of abolition of office
Provisions for all pensions arising under this article shall be made in the appropriation or tax levy for the department of the public service from which the person shall be retired. No pension shall cease or become invalid by reason of the abolition of the department or office in which he served, or any change in its title.



Section 43:4-5 - Effect Of Article On Beneficiaries Under Repealed Acts

43:4-5. Effect of article on beneficiaries under repealed acts
This article shall not affect beneficiaries who were drawing pensions on March nineteenth, one thousand nine hundred and twelve, whether or not the acts under the authority of which such pensions were being drawn were repealed by an act entitled "An act to permit the retirement, on pension, and retention of those now receiving pensions by law, heretofore retired or resigned, from public office or position, after twenty years' continuous or aggregate service in public office or position of honorably discharged Union soldiers, sailors and marines who served in the war of the rebellion, defining the manner of payment of the said pension and repealing an act entitled "An act to permit the retirement, on pension, from public office or position, after forty years' continuous service therein, of honorably discharged Union soldiers, sailors and marines who served in the war of the rebellion,' approved May seventeenth, one thousand nine hundred and six, and also repealing an act entitled "An act to amend the title and body of and to supplement an act entitled "An act to permit the retirement, on pension, from public office or position, after forty years' continuous service therein, of honorably discharged Union soldiers, sailors and marines who served in the war of the rebellion," approved May seventeenth, one thousand nine hundred and six,' approved April eighth, one thousand nine hundred and ten; and also repealing an act entitled "An act to amend the title and body of and to further supplement an act entitled "An act to permit the retirement, on pension, from public office or position, after forty years' continuous service therein, of honorably discharged Union soldiers, sailors and marines who served in the war of the rebellion," approved May seventeenth, one thousand nine hundred and six,' approved May first, one thousand nine hundred and eleven," approved March nineteenth, one thousand nine hundred and twelve (L.1912, c. 84, p. 116).

A person affected by a repealer contained in the last mentioned act, or by implication of repeal of any law, shall be provided for in accordance with this article.



Section 43:4-6 - Certain Veterans Employed As Court Reporters

43:4-6. Certain veterans employed as court reporters
L.1921, c. 200, p. 623 (1924 Suppl. s.s. 50-149 to 50-155), entitled "An act to provide for the retirement and pensioning of any honorably discharged soldier, sailor, or marine, who served in the war of the rebellion, after he has been employed and has served for twenty years, continuously, as the proxy, or assistant or substitute stenographic reporter under one or more of the official stenographers in the courts in this state, and defining the manner of payment of such pension, and how the money therefor is to be raised; and for the continuance of the pension on the decease of such retired person, to his widow, if she be over seventy years of age and was his wife during all of said twenty years," approved April eighth, one thousand nine hundred and twenty-one, saved from repeal. [This act, as its title indicates, provides for the retirement and pensioning of certain civil war veterans serving as proxy, or assistant or substitute stenographic reporters.]



Section 43:4-7 - Waiver Of Portion Of Pension

43:4-7. Waiver of portion of pension
Any person who has retired or shall retire pursuant to any pension act or retirement system established pursuant to law may, upon written request, waive payment of a portion of any pension to which he is so entitled.

L.1954, c. 169, p. 676, s. 1. Amended by L.1957, c. 59, p. 109, s. 2.



Section 43:4-8 - Payments In Reduced Amounts After Waiver

43:4-8. Payments in reduced amounts after waiver
Upon receipt of such a waiver, and until the same is withdrawn or altered by a subsequent request, the department of the public service paying such pension shall make periodic payments in such reduced amount.

L.1954, c. 169, p. 676, s. 2.



Section 43:4A-1 - Time Off With Pay To Attend Meetings

43:4A-1. Time off with pay to attend meetings
Any person who is an elected member of any board of trustees or commission established under chapter 13 of Title 18 of the Revised Statutes, chapter 37 of the laws of 1955, chapter 220 of the laws of 1941, chapter 16 of Title 43 of the Revised Statutes, chapter 255 of the laws of 1944, chapter 423 of the laws of 1953 and chapter 84 of the laws of 1954, shall be entitled to time off from his State, county, municipal or school district duties, with pay, during the periods of his attendance upon regular or special meetings of the board of trustees or its duly appointed committees, and such time off shall include reasonable travel time required in connection therewith.

L.1956, c. 77, p. 164, s. 1.



Section 43:4B-1 - Retirement Systems Actuary Selection Committee.

43:4B-1 Retirement Systems Actuary Selection Committee.

19.There is hereby established the Retirement Systems Actuary Selection Committee which shall consist of the State Treasurer, and the directors of the Divisions of Pensions and Benefits and Investment, and Office of Management and Budget, or their designated representatives, and one member designated by each of the boards of trustees of the Public Employees' Retirement System established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), the Teachers' Pension and Annuity Fund established pursuant to N.J.S.18A:66-1 et seq., and the Police and Firemen's Retirement System established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.). The committee shall select the actuary or actuaries for the State retirement systems in accordance with the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), provided, however, that the boards shall have the power to veto the selection of the actuary for valid reason.

L.1992, c.125, s.19; amended 2011, c.78, s.24.



Section 43:4B-2 - Information Available To, Provided To Pension Boards

43:4B-2. Information available to, provided to pension boards
20. The Director of the Division of Pensions shall annually communicate to the board of each pension system the relevant factors used in calculating the State's contributions to that system's accrued liability. Further, the pension boards shall have access to all relevant actuarial information relating to any actuarial matter under consideration by the boards, subject to financial restraints imposed by the contract agreement.

L.1992,c.125,s.20.



Section 43:4C-1 - Waiver Of Noncontributory Insurance

43:4C-1. Waiver of noncontributory insurance
17. Notwithstanding the provisions of the laws governing the Teachers' Pension and Annuity Fund, the Public Employees' Retirement System, Alternate Benefit Programs, the Judicial Retirement System, the Police and Firemen's Retirement System and the State Police Retirement System or any other law, the members of these retirement systems may waive the amount of noncontributory insurance to which they are entitled under the systems in excess of $50,000.

L.1994,c.62,s.17.



Section 43:5-1 - Application Of Chapter

43:5-1. Application of chapter
This chapter shall apply to all persons in the State service, prior to January 1, 1922, qualifying hereunder. It shall not apply to any officer or employee of the State drawing a pension or who shall be entitled to do so under any other law.

Amended by L.1963, c. 55, s. 1, eff. May 27, 1963.



Section 43:5-2 - Retirement On Age And Service For Disability

43:5-2. Retirement on age and service for disability
A person not having a fixed term of office who has been continuously in the employ of the state for a period of twenty-five years and has reached the age of sixty years, may retire or be retired at any time thereafter by reason of becoming physically or otherwise incapacitated for service to the state, if such physical or other disability shall have developed during his term of service.



Section 43:5-3 - Notice Of Disability; Examination; Approval Of Report By State House Commission

43:5-3. Notice of disability; examination; approval of report by state house commission
When it is made to appear not only that such physical or other disability exists, but that it will, in all reasonable probability, continue permanently, the employee may be retired from the service of the state, upon informing his immediate superior or departmental head of his desire to be retired and of his disability, or upon such information being given in his behalf. If the departmental head or official employing superior finds that a disability exists, he shall appoint a physician of skill and repute in his profession and resident in this state, who shall examine the person proposed for retirement and report on his physical condition or other disability, and as to whether, in all reasonable probability, if he finds the disability existent, it will continue permanently and does and will continue to prevent the applicant from giving service to the state in the performance of his duties. Upon receipt of the physician's report, the departmental head or official employing superior shall certify and send it to the state house commission. If the state house commission approves the report, it shall file it in the comptroller of the treasury's office, there to remain of record. Thereupon the applicant, or anyone in his behalf, may file his resignation in that office, and he shall be entitled to the benefit of this chapter as a retired employee.



Section 43:5-4 - Amount Of Pension

43:5-4. Amount of pension
An employee so retiring shall, during his disability and for his natural life, be paid an annual salary or compensation, commencing with the date of the filing of his resignation, at the rate of one-half of the average annual salary and wage he received for the two years prior to the time of the filing. Compensation to the extent of one-half of any fee for enrollment services which the person to be pensioned might be capable of earning in the maximum at retirement for such salary, wage or one-half of compensation which beneficiary shall have been in receipt of aforesaid shall be paid by the state treasurer in the same manner and at the same time as other salaries or compensation are paid to those in the state's employ, out of the appropriation account for salaries and wages or enrollment fees of the department or branch of service in which the person shall have been employed. Provision shall be made in such account for the purpose to the extent authorized by this chapter.



Section 43:5-5 - Payment Of Benefits Upon Death Of Certain State Employees Or Retired State Employees

43:5-5. Payment of benefits upon death of certain state employees or retired state employees
Upon the receipt of proper proof (1) of the death of any officer or employee in State service, who, had he lived and had he become incapacitated for service to the State, would have been eligible to retire upon pension pursuant to the provisions of chapter 5 of Title 43 of the Revised Statutes, or (2) of the death of any officer or employee, who shall hereafter have retired or be retired upon pension under said chapter by the State House Commission, said commission shall cause to be paid to such person, if living, as said officer or employee shall have nominated by written designation duly executed and filed in the office of the Director of the Division of Budget and Accounting in the Department of the Treasury, otherwise to the executor or administrator of said officer's or employee's estate, a sum equal to the amount which was payable as salary or compensation to said officer or employee during his last full year of service and said amount shall be paid out of the general funds of the State Treasury accordingly.

L.1963, c. 175, s. 1.



Section 43:5A-1 - Definitions

43:5A-1. Definitions
For the purposes of this act:

a. "final compensation" means either (1) the average annual compensation of an employee during the last 60 months preceding the month in which the employee is retired, or (2) the average annual compensation of the employee for any 5 fiscal years of the State during the period of continuous service upon which his eligibility for a pension under this act is based, depending upon which method of computation provides the larger benefit to the employee;

b. "years of continuous service" shall be computed as the number of years and months of paid service rendered to the State of New Jersey;

c. an employee shall be deemed to be "permanently and totally disabled" when it appears not only that he is physically or otherwise incapacitated for service, but also that such incapacity will, in all reasonable probability, continue permanently;

d. the Social Security system shall not be deemed a retirement system for the purpose of determining eligibility to a pension under this act;

e. "Commission" means the State House Commission.

L.1973, c. 249, s. 1, eff. Nov. 26, 1973.



Section 43:5A-2 - Persons Eligible For Retirement And Pension

43:5A-2. Persons eligible for retirement and pension
Any person may be retired and granted a pension under this act who

a. has been continuously employed by the State for at least 30 years; and

b. has reached the age of 65, or is permanently and totally disabled; and

c. is not eligible to receive a pension for said State employment under any other law of this State; and

d. was not required by law at the time of appointment or employment, or at any time thereafter, to become a member of a contributory retirement system; and

e. is not a former member of the "State Employees' Retirement System," established under chapters 14 and 15 of Title 43 of the Revised Statutes, repealed by P.L.1954, c. 84, who did not elect to become a member of the successor "Public Employees' Retirement System" established under the "Public Employees' Retirement System Act" (P.L.1954, c. 84; c. 43:15A-1 et seq.)

L.1973, c. 249, s. 2, eff. Nov. 26, 1973.



Section 43:5A-2.1 - State Employee Eligibility

43:5A-2.1. State employee eligibility
Notwithstanding the provisions of section 7 of P.L. 1954, c. 84 (C. 43:15A-7), as amended by P.L. 1985, c. 121, or any other law to the contrary, any employee who has been employed by the State continuously for at least 30 years, has become at least 65 years of age on or before April 15, 1986, and is not a member of or eligible to receive a pension from any State or locally-administered retirement system on the effective date of this act, may be eligible to receive the pension benefits provided by P.L. 1973, c. 249 (C. 43:5A-1 et seq.).

L. 1986, c. 122, s. 3.



Section 43:5A-3 - Amount Of Pension

43:5A-3. Amount of pension
The amount of annual pension granted to a State employee retired under this act shall be equal to 1% of his final compensation multiplied by the number of years of continuous service immediately prior to his retirement, except that if his continuous service with the State exceeds 40 years, his annual pension under this act shall not be less than 1/4 of his final compensation.

L.1973, c. 249, s. 3, eff. Nov. 26, 1973.



Section 43:5A-4 - Application For Retirement; Acceptance; Certification; Annual Examination Of Disability Retirees For Continuation Of Eligibility; Forced Retirement At 70; Payment Of Pensions

43:5A-4. Application for retirement; acceptance; certification; annual examination of disability retirees for continuation of eligibility; forced retirement at 70; payment of pensions
a. An employee who has reached 65 years of age and is eligible for a pension under this act may retire and receive said pension by filing with the commission an application, duly attested, stating at which time subsequent thereto he desires to be retired. The commission, upon satisfactory proofs of eligibility, shall retire him at the time specified, or at such other time within 30 days after the date so specified as it finds advisable, and shall certify to the Director of the Division of Pensions, Department of the Treasury, the date of retirement and the amount of the pension fixed in accordance with the provisions of section 3 of this act.

b. An employee who has not reached 65 years of age but is permanently and totally disabled shall, upon his own application, or the application of one acting in his behalf, or the application of the head of the department in which he is employed, be retired. Upon receipt of such application, the commission shall refer the application to the Division of Pensions so that it may be processed as are all other applications for disability retirement. Upon satisfactory proofs of eligibility, the commission shall retire said employee, and shall certify to the Director of the Division of Pensions, Department of the Treasury, the date of retirement and the amount of pension fixed in accordance with the provisions of section 3 of this act.

c. Once each year the commission may, and upon his application shall, require any person retired pursuant to subsection b. of this section who is under the age of 65 years to undergo medical examination on the same basis as is the case for all other disability retirements processed by the Division of Pensions. If the Division of Pensions shall report and certify to the commission that he is not totally incapacitated, either physically or mentally for the performance of duty, or if he is engaged in an occupation, then the amount of his pension shall be reduced to an amount which, when added to the amount of his earnings, shall not exceed the amount of the salary now attributable to his former position; except that no pension subject to the minimum for those whose service exceeds 40 years as specified in section 3 of this act shall be reduced below the minimum required thereby. If his earnings have changed since the date of his last examination, then the amount of his pension may be further altered; but the new pension shall not exceed the amount of pension originally granted. If such person while under the age of 65 years refuses to submit to at least one medical examination in any year by a physician or physicians designated by the Division of Pensions, his pension shall be discontinued until withdrawal of his refusal. Any discontinuance, reduction or other alteration of pension under this subsection shall be certified by the commission to the Director of the Division of Pensions, Department of the Treasury.

d. When a State employee eligible for retirement and pension under this act has reached the age of 70 years, the head of the department in which he is employed shall report thereon to the commission, which shall retire said employee forthwith or at such time within 90 days, thereof as it deems advisable, and shall certify to the Director of the Division of Pensions, Department of the Treasury, the date of retirement and the amount of the pension fixed in accordance with the provisions of section 3 of this act.

e. Pensions granted under this act shall be paid by the State Treasurer, upon certificate of the Director of the Division of Pensions and warrant of the Director of the Division of Budget and Accounting; out of the amount appropriated by law for the purpose.

L.1973, c. 249, s. 4, eff. Nov. 26, 1973.



Section 43:6-6.30 - Retirement Of Certain Justices Or Judges Under Different Laws; Same Pension Payments

43:6-6.30. Retirement of certain justices or judges under different laws; same pension payments
Any Chief Justice or associate justice of the new Supreme Court or judge of the Superior Court, who hereafter retires under the provisions of P.L.1963, chapter 183, as amended by P.L.1964, chapter 216, or of P.L.1964, chapter 135, shall receive the same pension payments as if his retirement were made pursuant to section 1 of P.L.1948, chapter 391, as amended by this act.

L.1965, c. 74, s. 9, eff. July 1, 1965.



Section 43:6-6.31 - Prohibition Against Practice Of Law By Certain Retired Justices Or Judges

43:6-6.31. Prohibition against practice of law by certain retired justices or judges
A Chief Justice of the new Supreme Court, associate justice of the new Supreme Court, or judge of the Superior Court who has heretofore retired or who hereafter shall retire under the provisions of P.L.1948, chapter 391, or any amendment or supplement thereof, including this act, P.L.1963, chapter 183, as amended by P.L.1964, chapter 216, and P.L.1964, chapter 135, shall not, while receiving a pension pursuant to such act, its amendment or supplement, engage in the practice of law before any of the courts of this State.

L.1965, c. 74, s. 10.



Section 43:6-6.32 - Effect Of Act Upon Previously Retired Justices Or Judges

43:6-6.32. Effect of act upon previously retired justices or judges
This act shall not increase the pension of any Chief Justice, justice or judge who has heretofore retired or the pension of any widow of a Chief Justice, justice or judge who has heretofore retired or died.

L.1965, c. 74, s. 11.



Section 43:6-6.33 - Social Security Coverage For Members Of Supreme Court And Judges Of Superior Court; Referendum

43:6-6.33. Social security coverage for members of Supreme Court and judges of Superior Court; referendum
The State Treasurer, as the State Agency for Social Security, is directed to conduct a referendum on the question of whether the service performed by members of the Supreme Court and judges of the Superior Court, should be excluded from or included under the State's agreement with the Federal Government.

L.1967, c. 47, s. 1, eff. May 15, 1967.



Section 43:6-6.34 - Securing Coverage Following Approval By Referendum

43:6-6.34. Securing coverage following approval by referendum
The State Treasurer is further directed to secure social security coverage for such members of the Supreme Court and judges of the Superior Court within 60 days after a majority of such judges qualified to vote in a referendum as required by section 218(d)(3) of the Social Security Act shall have voted to be covered under terms of that act.

L.1967, c. 47, s. 2, eff. May 15, 1967.



Section 43:6-6.35 - Retroactive Coverage

43:6-6.35. Retroactive coverage
The State Treasurer is also directed to obtain social security coverage for such judges on a retroactive basis, to the extent that retroactivity is possible under Federal and State Statutes.

L.1967, c. 47, s. 3, eff. May 15, 1967.



Section 43:6-6.36 - Applicability Of Act To Members Of Other Pension Programs

43:6-6.36. Applicability of Act to members of other pension programs
The provisions of chapter 169 of the laws of 1956 shall not apply to the members of the Supreme Court and judges of the Superior Court covered by the pension program established by chapter 391 of the laws of 1948, as amended and supplemented, to which this act is a further supplement.

L.1967, c. 47, s. 4, eff. May 15, 1967.



Section 43:6A-1 - Short Title

43:6A-1. Short title
This act shall be known and may be cited as the "Judicial Retirement System Act."

L.1973, c. 140, s. 1, eff. May 22, 1973.



Section 43:6A-2 - Severability

43:6A-2. Severability
If any provision, section, or part of any section of this act is declared to be unconstitutional, the same shall not be held to affect any other section or provision of this act, and the remainder of this act shall in no wise thereby be invalidated.

L.1973, c. 140, s. 2, eff. May 22, 1973.



Section 43:6A-3 - Definitions.

43:6A-3 Definitions.

3.As used in this act:

a."Accumulated deductions" means the sum of all amounts, deducted from the compensation of a member or contributed by him or on his behalf, standing to the credit of his individual account in the annuity saving fund.

b."Annuity" means payments for life derived from the accumulated deductions of a member as provided in this amendatory and supplementary act.

c."Annuity reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of an annuity computed on the basis of such mortality tables recommended by the actuary as the State House Commission adopts with regular interest.

d. "Beneficiary" means any person entitled to receive any benefit pursuant to the provisions of this act by reason of the death of a member or retirant.

e."Child" means a deceased member's or retirant's unmarried child who is either (a) under the age of 18; (b) of any age who, at the time of the member's or retirant's death, is disabled because of mental retardation or physical incapacity, is unable to do any substantial, gainful work because of the impairment and his impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the medical board; or (c) under the age of 21 and is attending school full time.

f."Compensation" means the base salary, for services as a member as defined in this act, which is in accordance with established salary policies of the State for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary duties beyond the regular work schedule.

g."Final salary" means the annual salary received by the member at the time of his retirement or death.

h."Fiscal year" means any year commencing with July 1 and ending with June 30 next following.

i."Medical board" means the board of physicians provided for in section 29 of this act.

j."Member" means the Chief Justice and associate justices of the Supreme Court, judges of the Superior Court and tax court of the State of New Jersey required to be enrolled in the retirement system established by this act.

For purposes of this act, the person holding the office of standing master by appointment pursuant to N.J.S.2A:1-7 shall have the same privileges and obligations under this act as a judge of a Superior Court.

k."Parent" means the parent of a member who was receiving at least one-half of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

l."Pension" means payment for life derived from contributions by the State.

m."Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of a pension computed on the basis of such mortality tables recommended by the actuary as shall be adopted by the State House Commission with regular interest.

n."Regular interest" means interest as determined by the State Treasurer, after consultation with the Directors of the Divisions of Investment and Pensions, the State House Commission and the actuary. It shall bear a reasonable relationship to the percentage rate of earnings on investments based on the market value of assets but shall not exceed the assumed percentage rate of increase applied to salaries plus 3%, provided however that the commission shall not set the average percentage rate of increase applied to salaries below 6%.

o."Retirant" means any former member receiving a pension or retirement allowance as provided by this act.

p."Retirement allowance" means the pension plus the annuity.

q."Retirement system" or "system" herein refers to the "Judicial Retirement System of New Jersey," which is the corporate name of the arrangement for the payment of pensions, retirement allowances and other benefits under the provisions of this act including the several funds placed under said system. By that name, all of its business shall be transacted, its funds invested, warrants for money drawn, and payments made and all of its cash and securities and other property held.

r."Service" means public service rendered for which credit is allowed on the basis of contributions made by the State.

s."Several courts" means the Supreme, Superior, and tax courts.

t."Widow" means the woman to whom a member or a retirant was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), at least four years before the date of his death and to whom he continued to be married or a domestic partner until the date of his death. The eligibility of such a widow to receive a survivor's benefit will be considered terminated by the marriage of, or establishment of a domestic partnership by, the widow subsequent to the member's or the retirant's death. In the event of accidental death the four-year qualification shall be waived. When used in this act, the term "widow" shall mean and include "widower" as may be necessary and appropriate to the particular situation.

u."Widower" means the man to whom a member or a retirant was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), at least four years before the date of her death and to whom she continued to be married or a domestic partner until the date of her death. The eligibility of such a widower to receive a survivor's benefit will be considered terminated by the marriage of, or establishment of a domestic partnership by, the widower subsequent to the member's or retirant's death. In the event of accidental death the four-year qualification shall be waived.

v."Spouse" means the husband or wife, or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), of a member or retirant.

L.1973,c.140,s.3; amended 1973, c.304, s.1; 1977, c.317, s.2; 1981, c.470, s.1; 1991, c.91, s.411; 1992, c.41, s.7; 1992, c.125, s.4; 2003, c.246, s.44.



Section 43:6A-3.1 - Final Salary; Retirement After January 1, 1982

43:6A-3.1. Final salary; retirement after January 1, 1982
Notwithstanding the provisions of any law, rule or regulation to the contrary, the final salary of any member who retires after January 1, 1982 shall be the annual salary to which that member would have been entitled had he been an active member of the retirement system on January 19, 1982.

L.1982, c. 22, s. 1.



Section 43:6A-4 - Establishment; Powers And Privileges; Purpose

43:6A-4. Establishment; powers and privileges; purpose
There is hereby established the "Judicial Retirement System of New Jersey" in the Division of Pensions of the Department of the Treasury. It shall have the powers and privileges of a corporation. Its purpose is to provide pensions and other benefits for its members and their beneficiaries in accordance with the provisions of this act.

L.1973, c. 140, s. 4, eff. May 22, 1973.



Section 43:6A-5 - Membership

43:6A-5. Membership
5. The membership of the retirement system shall include:



a. The Chief Justice and the associate justices of the Supreme Court.



b. Any judge of the Superior Court.



c. (Deleted by amendment, P.L.1991, c.91).



d. (Deleted by amendment, P.L.1991, c.91).



e. (Deleted by amendment, P.L.1991, c.91).



Membership in the retirement system is a condition for judicial service for the members of the Judiciary herein listed.

Membership in the retirement system shall cease upon retirement, death or resignation.

L.1973,c.140,s.5; amended 1991,c.91,s.412.



Section 43:6A-6 - Computation Of Years Of Service

43:6A-6. Computation of years of service
Not more than 1 year shall be credited for all service in a calendar year. In computing years of service, any service for which the member did not receive an annual salary or compensation of at least $500.00 shall be disregarded. Only service as a public employee of New Jersey shall be considered.

L.1973, c. 140, s. 6, eff. May 22, 1973.



Section 43:6A-7 - Mandatory Age Of Retirement; Early Retirement; Application

43:6A-7. Mandatory age of retirement; early retirement; application
Any member of the retirement system who has reached the age of 70 years shall be retired forthwith. Any other eligible member of the retirement system may be retired on the first day of the next calendar month subsequent to the filing of a written and duly executed application with the retirement system. Such application shall be accompanied by a copy of the member's resignation from his judicial office which he has filed in the office of the Secretary of State.

L.1973, c. 140, s. 7, eff. May 22, 1973. Amended by L.1973, c. 304, s. 2, eff. Dec. 7, 1973.



Section 43:6A-8 - Eligibility For Retirement; 10 Years Or More Of Service; Amount Of Pension

43:6A-8. Eligibility for retirement; 10 years or more of service; amount of pension
a. Any member who shall have served at least 10 years as a judge of the several courts and having attained the age of 70 years, shall be retired.

b. Any member who shall have served at least 15 years as a judge of the several courts and having attained the age of 65 years but not the age of 70 years, may retire.

c. Any member who shall have served at least 20 years as a judge of the several courts and having attained the age of 60 years but not the age of 65 years, may retire.

d. Service in the several courts as given in subsections a., b. and c. of this section shall include service in the office of the Chancellor, Chief Justice of the old Supreme Court, associate justice of the old supreme court, judge of the circuit court, Vice-Chancellor, judge of the court of errors and appeals, judge of the court of common pleas, and advisory master to the superior court.

e. Any member of the retirement system eligible to retire under the provisions of this section, shall receive a retirement allowance consisting of an annuity which shall be the actuarial equivalent of his accumulated deductions together with regular interest, and a pension which, when added to the member's annuity, will provide a retirement allowance during the remainder of his life in the amount equal to three-quarters of his final salary.

L.1973, c. 140, s. 8, eff. May 22, 1973. Amended by L.1981, c. 470, s. 2, eff. Jan. 19, 1982.



Section 43:6A-9 - Eligibility For Retirement; 5 Years Or More Of Service With Additional Public Service; Amount Of Pension

43:6A-9. Eligibility for retirement; 5 years or more of service with additional public service; amount of pension
a. Any judge of the several courts, who shall have served at least 5 years successively as such judge and shall have attained the age of 65 years or more while serving in such office and shall have served at least 15 years in the aggregate, including such service as a judge, or in office, position, or employment of this State or of a county, municipality, board of education or public agency of this State, may retire.

b. Any judge of the several courts, who shall have served at least 5 years successively as such judge and shall have attained the age of 60 years or more while serving in such office and shall have served at least 20 years in the aggregate, including such service as a judge, or in office, position, or employment of this State or of a county, municipality, board of education or public agency of this State, may retire.

c. Any member of the retirement system, eligible to retire under the provisions of this section, shall receive a retirement allowance consisting of an annuity which shall be the actuarial equivalent of his accumulated deductions together with regular interest, and a pension which, when added to the member's annuity, will provide a retirement allowance during the remainder of his life in an amount equal to one-half of his final salary.

L.1973, c. 140, s. 9, eff. May 22, 1973. Amended by L.1981, c. 470, s. 3, eff. Jan. 19, 1982.



Section 43:6A-9.1 - Five Years As Judge With 15 Years Additional Public Service At Age 60

43:6A-9.1. Five years as judge with 15 years additional public service at age 60
Any judge of the several courts who shall have attained the age of 60 years or more and who shall have served at least 5 years successively as a judge of the several courts and at least 15 years in the aggregate including such service as a judge or in office, position or employment of this State or a county, municipality, board of education, or public agency of this State may retire; provided that election is communicated by such judge to the retirement system by filing a written application duly attested stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive an annuity which is the actuarial equivalent of his accumulated deductions together with regular interest, and a pension which, when added to the member's annuity, will provide a retirement allowance in the amount of 2% of his final salary multiplied by his number of years of service up to 25 plus 1% of his final salary multiplied by his number of years of service over 25.

The State House Commission shall retire him at the time specified or at such other time within 1 month after the date so specified as the commission finds advisable.

L.1973, c. 304, s. 5, eff. Dec. 7, 1973. Amended by L.1981, c. 470, s. 23, eff. Jan. 19, 1982.



Section 43:6A-9.2 - Judge Serving At Age 60

43:6A-9.2. Judge serving at age 60
Any judge of the several courts who shall have attained the age of 60 years or more while serving as such judge may retire; provided that such election is communicated by such member to the retirement system by filing a written application duly attested stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive an annuity which is the actuarial equivalent of his accumulated deductions together with regular interest, and a pension which, when added to the member's annuity, will provide a retirement allowance in the amount of 2% of his final salary multiplied by his number of years of judicial service up to 25 plus 1% of his final salary multiplied by his number of years of service over 25.

The State House Commission shall retire him at the time specified or at such other time within 1 month after the date so specified as the commission finds advisable.

L.1973, c. 304, s. 6, eff. Dec. 7, 1973. Amended by L.1981, c. 470, s. 24, eff. Jan. 19, 1982.



Section 43:6A-9.3 - Judges Of County Court; Entitlement To Qualify For Maximum Pension If Entitled To Maximum Pension Under Prior Law

43:6A-9.3. Judges of county court; entitlement to qualify for maximum pension if entitled to maximum pension under prior law
Any judge of the county court who was entitled to qualify for the maximum pension of 50% of his final salary under an act repealed by the Judicial Retirement System Act, P.L.1973, c. 140, shall be entitled to qualify himself for the maximum pension of 75% of his final salary as provided under said Judicial Retirement System Act.

L.1976, c. 62, s. 1.



Section 43:6A-9.4 - Judge's Widow; Pension

43:6A-9.4. Judge's widow; pension
Upon receipt of the proper proofs of death of a judge who has retired under the provisions of this supplementary act, there shall be paid to the judge's widow a pension of 25% of the final salary received by the member.

L.1976, c. 62, s. 2.



Section 43:6A-9.5 - Inapplicability Of Act To Judge Or Surviving Widow; Retirement Prior To July 1, 1976

43:6A-9.5. Inapplicability of act to judge or surviving widow; retirement prior to July 1, 1976
The provisions of this act shall not apply to any judge or the surviving widow of any judge who has retired prior to the effective date hereof.

L.1976, c. 62, s. 3.



Section 43:6A-9.6 - Eligibility For Retirement; Age 70 With 25 Years Of Public Service

43:6A-9.6. Eligibility for retirement; age 70 with 25 years of public service
Any judge of the several courts who shall have served at least 4 years successively as such judge and shall have served at least 25 years in the aggregate in office, position, or employment of this State or of a county, municipality, board of education or public agency of this State, including such service as a judge, shall upon attaining the age of 70 years and upon making application to the State House Commission within 1 year following the effective date of this act be eligible to receive an annual pension during the remainder of his life in an amount equal to one-half of his final salary. Any judge who accepts a judicial pension pursuant to this act shall waive for himself, his heirs and his beneficiaries all of his rights under any other public pension system established under any law of this State.

L.1979, c. 259, s. 1, eff. Dec. 28, 1979.



Section 43:6A-10 - Early Retirement; 5 Or More Years Of Service With Additional Public Service Of 20 Or More Years; Amount Of Pension

43:6A-10. Early retirement; 5 or more years of service with additional public service of 20 or more years; amount of pension
Should any member resign, or fail of reappointment who shall have served at least 5 years successively as a judge of the several courts and at least 25 years in the aggregate, including such service as a judge or in office, position, or employment of this State or a county, municipality, board of education, or public agency of this State, before reaching age 60, he may elect "early" retirement, provided, that such election is communicated by such member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive an annuity which is the actuarial equivalent of his accumulated deductions together with regular interest, and a pension which, when added to the member's annuity, will provide a retirement allowance in the amount of 2% of his final salary multiplied by his number of years of service up to 25 plus 1% of his final salary multiplied by his number of years of service over 25; provided, however, that such retirement allowance shall be reduced in accordance with a table of actuarial equivalents recommended by the actuary and adopted by the retirement system reflecting all months that the member lacks of being age 60.

The State House Commission shall retire him at the time specified or at such other time within 1 month after the date so specified as the commission finds advisable.

L.1973, c. 140, s. 10, eff. May 22, 1973. Amended by L.1981, c. 470, s. 4, eff. Jan. 19, 1982.



Section 43:6A-11 - Resignation Or Failure Of Reappointment After 5 Successive Years And 10 Years In Aggregate; Election Of Benefit

43:6A-11. Resignation or failure of reappointment after 5 successive years and 10 years in aggregate; election of benefit
Should any member resign, or fail of reappointment who shall have served at least 5 years successively as a judge of the several courts and at least 10 years in the aggregate, including such service as a judge or in office, position, or employment of this State or a county, municipality, board of education, or public agency of this State, before reaching age 60, and not by removal for cause on charges of misconduct or delinquency, he may elect to receive:

a. All of his accumulated deductions standing to the credit of his individual account in the annuity savings fund, or

b. A deferred retirement allowance, beginning on the first day of the month following his attainment of age 60 and the filing of an application therefor, which shall consist of an annuity derived from the accumulated deductions standing to the credit of the member's account in the annuity savings fund at the time of his severance from service together with regular interest, and a pension which, when added to the annuity, will produce a retirement allowance in the amount of 2% of his final salary multiplied by his number of years of service up to 25 plus 1% of his final salary multiplied by his number of years of service over 25, provided that such inactive member may elect to receive payments provided under section 10 if he had qualified under that section at the time of leaving service, except that in order to avail himself of the option, he must exercise such option at least 1 month before the effective date of his retirement. If such inactive member shall die after attaining age 60 but before filing an application for retirement benefits pursuant to this section or section 10 and for which benefits he would have qualified, or in the event of death after retirement, there shall be paid to such member's beneficiary the death benefits prescribed by section 19.

No beneficiary shall be eligible for a pension or survivor's benefit if the member who elected to receive a deferred pension prior to the effective date of this amendatory and supplementary act or who elects to receive a deferred retirement allowance following the effective date of this amendatory and supplementary act shall die before attaining age 60. Upon receipt of the proper proofs of death, the beneficiary of a member who elects to receive a deferred retirement allowance shall be paid the member's accumulated deductions at the time of death together with regular interest.

Any member who, having elected to receive a deferred pension or deferred retirement allowance, again becomes a member while under the age of 60, shall thereupon be reenrolled. He shall be credited with all service as a member standing to his credit at the time of his election to receive a deferred pension or deferred retirement allowance.

L.1973, c. 140, s. 11, eff. May 22, 1973. Amended by L.1981, c. 177, s. 2, eff. June 19, 1981; L.1981, c. 470, s. 5, eff. Jan. 19, 1982.



Section 43:6A-12 - Disability Retirement

43:6A-12. Disability retirement
Whenever the Supreme Court shall certify to the Governor, any member who shall have served as a judge of the several courts, may be retired for disability if the member has become physically or otherwise incapacitated for full and efficient service to the State in his judicial capacity. The Governor shall thereupon refer the disability claim to three physicians of skill and repute in their profession and residents of this State who shall examine the member and report to the Governor as to his physical or other disability and whether in all reasonable probability, if they find the disability existent, it will continue permanently and does and will continue to prevent the member from giving full and efficient service in the performance of his judicial duties. If the report confirms the existence of the disability, and if the Governor approves the report, the member shall be retired not less than 1 month next following the date of filing of an application with the retirement system, and he shall receive a retirement allowance which shall consist of an annuity which is the actuarial equivalent of his accumulated deductions together with regular interest, and a pension which, when added to the member's annuity, will provide a retirement allowance during the remainder of his life in an amount equal to three-fourths of his final salary.

L.1973, c. 140, s. 12, eff. May 22, 1973. Amended by L.1973, c. 304, s. 3, eff. Dec. 7, 1973; L.1981, c. 470, s. 6, eff. Jan. 19, 1982.



Section 43:6A-13 - Retired Judge Not To Engage In Practice Of Law; Assignment To Sit In Court

43:6A-13. Retired judge not to engage in practice of law; assignment to sit in court
a. No member of the retirement system shall, while receiving a pension or retirement allowance pursuant to this act, engage in the practice of law before any of the courts of this State.

b. Subject to rules of the Supreme Court, any justice of the Supreme Court who has retired on pension or retirement allowance may, with his consent, be recalled by the Supreme Court for temporary service in the Supreme Court or elsewhere within the judicial system, and any judge of the Superior Court, juvenile and domestic relations court, county district court or tax court who has retired on pension or retirement allowance may, with his consent, be recalled by the Supreme Court for temporary service within the judicial system other than the Supreme Court.

c. Upon such recall the retired justice or judge shall have all the powers of a justice or judge of the court to which he is assigned and shall be paid a per diem allowance fixed by the Supreme Court in accordance with its rules, provided however that in no event shall he receive a salary which together with his pension or retirement allowance exceeds the current salary of a justice or judge of the court from which he retired. In addition the recalled justice or judge shall be reimbursed for reasonable expenses actually incurred by him in connection with his assignment and shall be provided with such facilities as may be required in the performance of his duties. Such per diem compensation and expenses shall be paid by the State.

d. Payment for services and expenses shall be made in the same manner as payment is made to the justices or judges of the court from which he retired.

e. The Supreme Court is empowered to adopt such rules as it deems necessary or appropriate for the prompt and efficient administration of justice in furtherance of the purposes of this act.

L.1973,c.140,s.13; amended 1975,c.14; 1981,c.470,s.7; 1990,c.45,s.1.



Section 43:6A-14 - Membership In Other Retirement System Under State Law

43:6A-14. Membership in other retirement system under state law
a. Any judge who is required to be a member of the retirement system established by this act and who holds membership in a retirement system established pursuant to any other law of this State shall cease to be a member of such other retirement system as of the effective date of this act. Any person becoming a judge of the several courts after the effective date of this act, who holds membership in a retirement system established pursuant to any other law of this State shall cease to be a member of such other retirement system on the date he becomes such judge.

b. Any such judge shall, upon his request, receive a refund of his contributions to such retirement system, without interest, less any unpaid balance of an outstanding loan, as of the effective date of this act or the date on which he becomes such judge, whichever is later. If any such judge shall be eligible for benefits under any such retirement system as of the effective date of this act, or if later, as of the date he becomes such judge, he may elect to receive an annuity based on his own contributions while continuing to serve as such judge; provided, however, that if any such judge shall subsequently elect to receive benefits under the provisions of this act, all rights to retirement and death benefits under any other law of this State shall thereby be terminated except as hereinafter provided in subsection c.

c. If any such judge elects to receive benefits pursuant to the provisions of this act after having received benefits from a retirement system established pursuant to another law of this State, such judge shall be entitled to receive the value of his contributions, without interest, to such other retirement system reduced by the value of any benefits received from such retirement system.

If any such judge dies in service before he could elect to receive the benefits pursuant to the provisions of this act, after having received benefits from a retirement system established pursuant to another law of this State, his eligible beneficiary shall be entitled to receive the value of the member's contributions, without interest, to such other retirement system reduced by the value of any benefits received by the judge from such retirement system.

d. After the effective date of this amendatory and supplementary act, any person appointed to be a judge to sit on any of the several courts who holds membership in a State-administered retirement system may elect to transfer the service for which he has been credited in that system to the Judicial Retirement System of New Jersey. The transfer shall be accomplished by filing forms satisfactory to the New Jersey Division of Pensions, which is responsible for the administration of the Judicial Retirement System, within 90 days following the effective date of this amendatory and supplementary act or his appointment to one of the several courts, whichever is later.

e. Within 120 days following the filing of forms provided in subsection d. of this section, the former retirement system of the judge shall remit to the Judicial Retirement System of New Jersey all accumulated deductions standing to his credit and within 180 days following the filing of the forms the retirement system shall remit the pro rata part of the reserve fund constituting the employer's obligations under the former system applicable to the employee's account, and the Judicial Retirement System of New Jersey shall then enter the respective sums so remitted to it to the credit of the judge in the annuity savings fund and to the credit of the employer in the contingency reserve fund of the Judicial Retirement System of New Jersey. All outstanding obligations such as loans, purchasers, and other arrearages shall be met by the judge as previously scheduled for payment to his former retirement system.

f. In the event that the value of the money so remitted to the Judicial Retirement System is less than the total which is required by the retirement system to provide the transferred member with credit for his public service, the liability of the State shall include an amount equal to the difference between these two values.

L.1973, c. 140, s. 14, eff. May 22, 1973. Amended by L.1981, c. 470, s. 8, eff. Jan. 19, 1982.



Section 43:6A-14.1 - Election To Terminate Membership In Other Retirement System Or Waiver Of Joinder In Judicial Retirement System; Credit For Public Service

43:6A-14.1. Election to terminate membership in other retirement system or waiver of joinder in judicial retirement system; credit for public service
a. Any judge who is required to be a member of the retirement system and who is receiving a retirement allowance or pension from a retirement system established pursuant to any other law of this State may elect to terminate his retirement status in such other system by filing a proper form waiving all of his rights and privileges in such other system or he may elect to continue the receipt of his retirement allowance or pension by filing a proper form with the Judicial Retirement System expressing his final and irrevocable intention not to enroll as a member of the Judicial Retirement System. Such waivers must be filed within 90 days from the date of his appointment.

b. The judge who elects to enroll in the Judicial Retirement System after having received benefits from a retirement system established pursuant to another law of this State shall be entitled to receive the value of his contributions, without interest, to such other retirement system reduced by the value of any benefits received from such retirement system.

c. The judge who elects to enroll in the Judicial Retirement System shall be eligible for all the benefits of the system and receive credit for all public service which would otherwise be credited to the account of any other member.

L.1973, c. 304, s. 7, eff. Dec. 7, 1973.



Section 43:6A-14.2 - Credit For Previous Service In Office, Position Or Employment Of State Or Governmental Entity; Application; Purchase; Employer's Accrued Liability Obligation

43:6A-14.2. Credit for previous service in office, position or employment of state or governmental entity; application; purchase; employer's accrued liability obligation
a. Following the effective date of this amendatory and supplementary act, any judge who shall be appointed to sit on any of the several courts who wishes to receive credit for previous service rendered in office, position or employment of this State or of a county, municipality, board of education, or public agency of this State, shall file an application therefor with the State House Commission and pay into the annuity savings fund the amount required by applying the factor, supplied by the actuary, as being applicable to his age at the time of purchase, to his salary at that time. Such purchase may be made in regular installments, equal to at least one-half the full normal contribution to the retirement system over a maximum period to be determined by the State House Commission.

In the case of any person coming under the provisions of this section, full pension credit for the period of employment for which arrears are being paid shall be given upon the payment of at least one-half the total arrearage obligation and the completion of 1 year of membership and the making of such arrears payments, except that in the case of retirement pursuant to sections 9, 10 or 11 of P.L.1973, c. 140 or sections 5 or 6 of P.L.1973, c. 304 the total membership credit for such service shall be in direct proportion as the amount paid bears to the total amount of arrearage obligation.

b. The State shall pay to the retirement system the employer's accrued liability obligation on behalf of such person purchasing prior service credit.

L.1981, c. 470, s. 25, eff. Jan. 19, 1982.



Section 43:6A-15 - Veterans; Ineligibility For Retirement Benefits As Public Employee

43:6A-15. Veterans; ineligibility for retirement benefits as public employee
No public employee veteran eligible for membership in the retirement system established by this act shall be eligible for, or receive, retirement benefits under R.S. 43:4-1, 43:4-2 and 43:4-3.

L.1973, c. 140, s. 15, eff. May 22, 1973.



Section 43:6A-16 - Pensions And Retirement Allowances In Monthly Installments

43:6A-16. Pensions and retirement allowances in monthly installments
16. All pensions or retirement allowances granted under the provisions of this act shall be effective on the first day following retirement, shall be paid in equal monthly installments, except that in those instances where payment is required for a portion of a month which is not complete a pro rata payment shall be made, and shall not be decreased, increased, revoked or repealed, except as otherwise provided in this act.

Upon the death of a retirant, any unpaid benefits due him shall be paid in one lump sum to his beneficiary. No pension or retirement allowance shall be due to a retirant or a beneficiary unless it constitutes a payment for an entire month; provided, however, that a pension, annuity or retirement allowance shall be payable for the entire month in which the retirant or beneficiary dies.

L.1973,c.140,s.16; amended 1973,c.304,s.4; 1981,c.470,s.9; 1993,c.335,s.3.



Section 43:6A-16.1 - Options For Payment Of Survivor Benefits In Judicial Retirement System

43:6A-16.1. Options for payment of survivor benefits in Judicial Retirement System
1.At the time of retirement, a member of the Judicial Retirement System, established pursuant to P.L.1973, c.140 (C.43:6A-1 et seq.), shall receive benefits in a retirement allowance payable throughout life, or the member may, on retirement, elect to receive the actuarial equivalent of the member's retirement allowance, in a lesser retirement allowance payable throughout life, with the provision that:

Option 1. If the member dies before the member has received in payments the present value of the retirement allowance as it was at the time of retirement, the balance shall be paid to a legal representative or to such person as the member shall nominate by written designation acknowledged and filed with the retirement system, either in a lump sum or by equal payments over a period of years at the option of the payee. If the member shall have designated a natural person as the payee, the payee may elect to receive such payments in the form of a life annuity.

Option 2. Upon the member's death, the member's retirement allowance shall be continued throughout the life of and paid to such person as the member shall nominate by written designation duly acknowledged and filed with the retirement system at the time of retirement.

Option 3. Upon the member's death, one-half of the member's retirement allowance shall be continued throughout the life of and paid to such person as the member shall nominate by written designation duly acknowledged and filed with the retirement system at the time of retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to whomever the member nominates, if such other benefit or benefits, together with the lesser retirement allowance, shall be certified by the actuary to be of equivalent actuarial value. In no case, however, shall the lesser retirement allowance be smaller than that provided under Option 2.

Option 5. Some other benefit, which is equivalent to the full amount, three-quarters, one-half or one-quarter of the member's retirement allowance, shall be paid to whomever the member nominates and if that nominee dies before the member, the member's retirement allowance shall increase to the maximum retirement allowance for the member's lifetime, provided that such other benefit together with the member's lesser and maximum retirement allowances shall be certified by the actuary to be of equivalent actuarial value.

If the total amount of benefits paid to a retirant who does not elect to receive benefits in the form of an optional settlement, or to the retirant and the designated beneficiary in the case of a retirant who does so elect, before the death of the retirant or the retirant and the beneficiary is less than the deductions accumulated in the retirant's account at the time of retirement, including regular interest, the balance shall be paid in one lump sum to the retirant's designated beneficiary or estate in the manner provided in section 16 of P.L.1973, c.140 (C.43:6A-16).

Except in the case of members who have elected to receive (1) a deferred retirement allowance pursuant to section 11 of P.L.1973, c.140 (C.43:6A-11) or (2) early retirement allowances pursuant to section 10 of P.L.1973, c.140 (C.43:6A-10) after separation from service pursuant to section 11, if a member dies within 30 days after the date of retirement or the date of approval by the State House Commission, whichever is later, the member's retirement allowance shall not become effective and the member shall be considered an active member at the time of death. However, if the member dies after the date the application for retirement was filed with the system, the retirement shall become effective if:

a.The deceased member had designated a beneficiary under an optional settlement provided by this section; and

b.The surviving beneficiary requests in writing that the State House Commission make such a selection. Upon formal action by the commission approving that request, the request shall be irrevocable.

The commission may select an Option 3 settlement, on behalf of the beneficiary of a member who applied for and was eligible for retirement but who died prior to the effective date of the retirement allowance, if all of the above conditions, with the exception of a., are met.

Nothing in this act, P.L.2002, c.54 (C.43:6A-16.1 et al.), shall affect the payment of the survivor benefits under section 18 of P.L.1973, c. (C.43:6A-18).

L.2002,c.54,s.1.



Section 43:6A-16.2 - Form Required When Member Chooses Certain Option; Notification To Spouse

43:6A-16.2. Form required when member chooses certain option; notification to spouse
2.Whenever a member of the Judicial Retirement System elects a retirement allowance which is payable for the life of the member only and terminating at the member's death, without refund of any kind to the member's spouse, the member shall be required, before electing that benefit, to sign a form stating that the member has elected that benefit, that the member understands that it is payable during the member's lifetime only and that no benefits will be payable to the member's spouse after death, other than the survivor benefits provided by section 18 of P.L.1973, c.140 (C.43:6A-18) and any applicable life insurance benefits. The Division of Pensions and Benefits in the Department of the Treasury shall notify the member's spouse if the member identifies the spouse on the form. Notification shall be by certified mail to the spouse's address as provided on the form by the member. If the member has not provided an address for the spouse on the form, the division shall send the notice, by certified mail, to the spouse at the member's address. The notice shall advise the spouse that the retirement benefit chosen by the member is payable during the member's lifetime only and that no benefits, other than the survivor benefits provided by section 18 of P.L.1973, c.140 (C.43:6A-18) and any applicable life insurance benefits, shall be payable to the beneficiary after the member's death.

L.2002,c.54,s.2.



Section 43:6A-17 - Death In Active Service; Payments To Beneficiaries

43:6A-17. Death in active service; payments to beneficiaries
a. Upon the receipt of proper proofs of the death in active service of a member of the retirement system, there shall be paid to his widow a survivor's benefit of 25% of final salary for the use of herself, to continue during her widowhood, plus 10% of final salary payable to one surviving child or plus 15% of final salary to two or more surviving children; if there is no surviving widow or in case the widow dies or remarries, 15% of final salary will be payable to one surviving child, 20% of final salary to two surviving children in equal shares and if there be three or more children, 30% of final salary will be payable to such children in equal shares. If there is no surviving widow or child, 20% of final salary will be payable to one surviving parent or 30% of final salary will be payable to two surviving parents in equal shares.

b. In addition to the foregoing benefits payable under subsection a., there shall also be paid in one sum to the member's beneficiary an amount equal to one and one-half times the final salary received by the member.

c. For the purposes of this section final salary means the current salary for the judicial position in which the member served at the time of death.

L.1973, c. 140, s. 17, eff. May 22, 1973. Amended by L.1981, c. 470, s. 10, eff. Jan. 19, 1982.



Section 43:6A-17.1 - Additional Death Benefit For Members Of Judicial Retirement System.

43:6A-17.1 Additional death benefit for members of Judicial Retirement System.

1. a. Each member of the retirement system on the effective date of any insurance contract or program approved by the State House Commission will be eligible to purchase the additional death benefit coverage hereinafter described, provided the member selects such coverage within 90 days after that effective date.

b.A person becoming a member of the retirement system after the effective date of any insurance contract or program approved by the State House Commission who on the date of becoming a member is less than 60 years of age shall automatically be covered for such additional death benefit coverage from the first day of membership on which the person is actively at work and performing all regular duties at the customary place of employment. Such automatic coverage shall continue during the member's first year of membership, and during that year the member shall make contributions as fixed by the retirement system. Additional death benefit coverage for the member shall continue in effect after the first year of membership on the continuance of payment of the required contributions therefor.

c.A person becoming a member of the retirement system after the effective date of any insurance contract or program approved by the State House Commission who on the date of becoming a member is 60 or more years of age may, within one year from the date of membership, elect to purchase such additional death benefit coverage, provided that the member furnishes satisfactory evidence of insurability and on the date of such election is actively at work and performing all regular duties at the customary place of employment.

d.Notwithstanding other provisions of this section relating to the amount of death benefit applicable to a member who has acquired or shall acquire additional death benefit coverage, the death benefit payable in the event of death occurring on or after the effective date of any insurance contract or program approved by the State House Commission and during the first year of membership shall be based upon the member's annual base salary. The effective date of coverage of any person electing to purchase additional death benefit coverage pursuant to the provisions of subsection a. or c. of this section shall be the first day of the month immediately following the date of such election unless evidence of insurability is required as a condition of such election in which event the effective date of coverage shall be the first day of the month which immediately follows the later of (1) the date of such election, or (2) the date such evidence is determined to be satisfactory.

e.The State House Commission shall establish schedules of contributions to be made by the members who elect to purchase the additional death benefit coverage. Such contributions shall be so computed that the contributions made by or on behalf of all covered members in the aggregate shall be sufficient to provide for the cost of the benefits provided under this section. Such schedules of contributions shall be subject to adjustment from time to time by the commission, as the need may appear.

f.Upon the receipt of proper proofs of the death in service of any such member while covered for the additional death benefit coverage there shall be paid to such person, if living, as the member shall have nominated by written designation duly executed and filed with the retirement system, otherwise to the executor or administrator of the member's estate, an amount equal to one and one-half times the compensation received by the member in the last year of creditable service or some lesser or greater amount as may be provided by the insurance contract or program.

g.The contributions of a member for the additional death benefit coverage shall be deducted from the member's compensation, but if there is no compensation from which such contributions may be deducted it shall be the obligation of the member to make such contributions directly to the retirement system or as directed by the State House Commission.

h.Any other provision of P.L.1973, c.140 (C.43:6A-1 et seq.) notwithstanding, the contributions of a member for the additional death benefit coverage under this section shall not be returnable to the member or the member's beneficiary in any manner, or for any reason whatsoever, nor shall any contributions made for the additional death benefit coverage be included in any annuity payable to any such member or beneficiary.

i.A member who has elected to purchase the additional death benefit coverage provided by this section may file with the retirement system, and alter from time to time during the member's lifetime as desired, a duly attested nomination of the payee of the death benefit provided under this section. Such member may also file with the retirement system, and alter from time to time during the member's lifetime as desired, a request directing payment of said benefit in one sum or in equal annual installments over a period of years or as a life annuity. Any such nomination or request shall be made in writing on a form satisfactory to the retirement system and shall be effective upon receipt by the retirement system. Upon the death of such member, a beneficiary to whom a benefit is payable in one sum may elect to receive the amount payable in equal annual installments over a period of years or as a life annuity. If more than one beneficiary is nominated and the member has not specified their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the member, the interest of that beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the member unless the member has made written request to the contrary in the beneficiary nomination. Any amounts due for which there is no beneficiary at the death of the member or beneficiary shall be payable to the estate of the member or beneficiary.

j.All other provisions of this section notwithstanding, this section and the benefits provided under this section shall not come into effect until a required percentage of the members shall have applied for the additional death benefit coverage under this section. This required percentage shall be fixed by the State House Commission. Applications for such additional death benefit coverage shall be submitted to the secretary of the commission, or such other person as the commission may designate, in such manner and upon such forms as the commission shall provide. The benefits, rights and options of members and their beneficiaries shall be limited to and governed by the provisions of any insurance contract or program approved by the commission, subject to the provisions of this section.

L.1997,c.205,s.1; amended 2001, c.74.



Section 43:6A-18 - Death After Retirement; Payments To Beneficiaries

43:6A-18. Death after retirement; payments to beneficiaries
Upon the receipt of proper proofs of the death after retirement of a member of the retirement system, there shall be paid to his widow a survivor's benefit of 25% of final salary for the use of herself, to continue during her widowhood, plus 10% of final salary payable to one surviving child or plus 15% of final salary to two or more surviving children; if there is no surviving widow or in case the widow dies or remarries, 15% of final salary will be payable to one surviving child, 20% of final salary to two surviving children in equal shares and if there be three or more children, 30% of final salary will be payable to such children in equal shares. For the purposes of this section final salary means the current salary for the judicial position in which the member served at retirement.

L.1973, c. 140, s. 18, eff. May 22, 1973. Amended by L.1981, c. 470, s. 11, eff. Jan. 19, 1982.



Section 43:6A-19 - Death Of Retirant On Pension Or Retirement Allowance Based On Age And Service Or Early Retirement; Payments To Beneficiary

43:6A-19. Death of retirant on pension or retirement allowance based on age and service or early retirement; payments to beneficiary
Upon the receipt of proper proofs of the death of a member who has retired on a pension or retirement allowance based on age and service, or pursuant to section 10, there shall be paid to the member's beneficiary, an amount equal to one-fourth of the final salary received by the member.

L.1973, c. 140, s. 19, eff. May 22, 1973. Amended by L.1981, c. 470, s. 12, eff. Jan. 19, 1982.



Section 43:6A-20 - Death Of Disability Retirant; Payments To Beneficiary

43:6A-20. Death of disability retirant; payments to beneficiary
Upon the receipt of proper proofs of the death of a member who has retired on a disability pension or retirement allowance, there shall be paid to the member's beneficiary, an amount equal to one and one-half times the final salary received by the member if such death occurs before the member shall have attained 60 years of age but if such death occurs thereafter, an amount equal to one-fourth of the final salary received by the member.

L.1973, c. 140, s. 20, eff. May 22, 1973. Amended by L.1981, c. 470, s. 13, eff. Jan. 19, 1982.



Section 43:6A-21 - Group Life Insurance Coverage; Authorization To Purchase; Benefits In Lieu Of Death Benefits

43:6A-21. Group life insurance coverage; authorization to purchase; benefits in lieu of death benefits
The State Treasurer is hereby authorized and permitted to purchase from one or more life insurance companies, as determined by him, group life insurance coverage to provide for the death benefits specified in sections 17 b., 19 and 20. Such group life insurance coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose or, in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of one or more other retirement systems of the State of New Jersey. Whenever such policy or policies of group insurance shall be in effect, the benefits payable thereunder shall be in lieu of the above mentioned death benefits provided by said sections.

Any dividend or retrospective rate credit allowed by an insurance company shall be credited in an equitable manner to the special insurance funds from which premiums are paid.

L.1973, c. 140, s. 21, eff. May 22, 1973.



Section 43:6A-22 - Qualifications For Life Insurance Company

43:6A-22. Qualifications for life insurance company
Any life insurance company must meet the following requirements in order to qualify under section 21:

a. be licensed under the laws of the State of New Jersey to transact life and accidental death insurance; and

b. the amount of its group life insurance in the State of New Jersey shall at the time said insurance is to be purchased equal at least 1% of the total amount of such group life insurance in the State of New Jersey in all life insurance companies.

L.1973, c. 140, s. 22, eff. May 22, 1973.



Section 43:6A-23 - Option On Purchase Of Group Life Insurance Coverage For Death Benefit Provisions

43:6A-23. Option on purchase of group life insurance coverage for death benefit provisions
The State Treasurer may, in his discretion, determine to purchase group life insurance coverage for the death benefit provisions as provided in sections 17 b., 19 and 20, or may determine not to purchase any group insurance coverage for the death benefit provisions heretofore mentioned.

L.1973, c. 140, s. 23, eff. May 22, 1973.



Section 43:6A-24 - Group Life Insurance Coverage; Payment Of Premiums; Group Insurance Premium Fund

43:6A-24. Group life insurance coverage; payment of premiums; group insurance premium fund
In the event the State Treasurer shall determine to purchase group insurance coverage for the death benefits, premiums for the same shall be paid from a special fund, hereby created, called the "Group Insurance Premium Fund." The State Treasurer shall estimate annually the amount which will be required for premiums for such benefits for the ensuing fiscal year. The State shall pay over to the State Treasurer the amount so required who shall deposit it in the Group Insurance Premium Fund. During the period such group insurance policy or policies are in effect the State Treasurer shall in no way commingle moneys in this fund with any pension fund established by this act.

L.1973, c. 140, s. 24, eff. May 22, 1973.



Section 43:6A-25 - Terms Of Policy

43:6A-25. Terms of policy
Any such group policy or policies shall include, with respect to any insurance terminating or reducing because an insured person has ceased to be in active service or has retired, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance; and shall also include, with respect to insurance terminating because of termination of the group policy resulting from a termination of all death benefits established under sections 17b., 19 and 20, the conversion privilege available upon termination of the group policy as prescribed by such law. Any such group policy or policies shall also provide that if an insured person dies during the 31-day period during which he would be entitled to exercise the conversion privilege, the amount of insurance with respect to which he could have exercised the conversion privilege shall be paid as a claim under the group policy.

If any member who has exercised the conversion privilege under the group policy or policies again becomes a member of the retirement system, and the individual policy obtained pursuant to the conversion privilege is still in force, he shall not again be eligible for any of the death benefits provided by sections 17 b., 19 and 20, unless he furnishes satisfactory evidence of insurability.

When benefits payable upon the death of a member following retirement are determined as though he were an active member at the time of his death, the death benefit payable under the group policy or policies together with the amount of insurance paid under any individual policy obtained under the conversion privilege, shall in no event exceed the amount of insurance for which the member was insured under the group policy or policies immediately prior to the date the right of conversion arose.

L.1973, c. 140, s. 25, eff. May 22, 1973.



Section 43:6A-26 - Payment Of Benefits

43:6A-26. Payment of benefits
Benefits under such group policy or policies shall be paid by the insurance company to such person, if living, as the insured person shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the insured person's estate. An insured person may file with the insurance company through the policyholder and alter from time to time during his lifetime, as desired, a duly attested written nomination of his payee for the death benefit.

L.1973, c. 140, s. 26, eff. May 22, 1973.



Section 43:6A-27 - Settlement Options

43:6A-27. Settlement options
Any such group policy or policies shall provide that payment of any death benefits which are payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. An insured person may make arrangements for settlement, and may alter from time to time during his lifetime any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of an insured person, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above. If an insured person's or beneficiary's request for settlement of any death benefit in equal installments over a period of years or as a life annuity pursuant to the foregoing is approved by the policyholder, the amount of such installment or such life annuity, as the case may be, shall be determined on the basis of such applicable mortality tables as shall have been adopted by the retirement system and are in effect at the death of the insured person. Any arrangement for payment under the group policy to a beneficiary shall be in lieu of that provided by sections 17 b., 19 and 20.

L.1973, c. 140, s. 27, eff. May 22, 1973.



Section 43:6A-28 - Reduction Of Premiums For Non Payment Of Commissions; Authorization

43:6A-28. Reduction of premiums for non payment of commissions; authorization
Notwithstanding any other provision of law, any insurance company or companies issuing such policy or policies may credit the policyholder, in the form of reduced premiums, with savings by said company or companies in the event that no brokerage commission or commissions are paid by said company or companies on the issuance of such policy or policies.

L.1973, c. 140, s. 28, eff. May 22, 1973.



Section 43:6A-29 - State House Commission, Operation Of System.

43:6A-29 State House Commission, operation of system.

29. a. Subject to the provisions of P.L.1955, c.70 (C.52:18A-95 to 52:18A-104), the general responsibility for the proper operation of the retirement system is hereby vested in the State House Commission.

b.Except as otherwise herein provided, no member of the State House Commission shall have any direct interest in the gains or profits of any investments of the retirement system, nor shall any member of the State House Commission directly or indirectly, for himself or as an agent in any manner use the moneys of the retirement system, except to make such current and necessary payments as are authorized by the commission; nor shall any member of the State House Commission become an endorser or surety, or in any manner an obligor for moneys loaned to or borrowed from the retirement system.

c.For purposes of this act, each member of the State House Commission shall be entitled to one vote and a majority vote of all members shall be necessary for any decision by the commission at any meeting of said commission.

d.Subject to the limitations of this act, the State House Commission shall annually establish rules and regulations for the administration of the funds created by this act and for the transaction of its business. Such rules and regulations shall be consistent with those adopted by the other pension funds within the Division of Pensions and Benefits in order to permit the most economical and uniform administration of all such retirement systems.

e.The actuary of the system shall be selected by the Retirement Systems Actuary Selection Committee established by P.L.1992, c.125. He shall be the technical adviser of the commission on matters regarding the operation of the funds created by the provisions of this act and shall perform such other duties as are required in connection herewith.

f.The Attorney General shall be the legal adviser of the retirement system, except that if the Attorney General determines that a conflict of interest would affect the ability of the Attorney General to represent the commission on a matter affecting the retirement system, the commission may select and employ legal counsel to advise and represent the commission on that matter.

g.The Director of the Division of Pensions and Benefits of the State Department of the Treasury shall be the secretary of the commission for purposes pertaining to the provisions of this act.

h.For purposes of this act, the State House Commission shall keep a record of all of its proceedings which shall be open to public inspection. The retirement system shall publish annually a report showing the fiscal transactions of the retirement system for the preceding year, the amount of the accumulated cash and securities of the system and the last balance sheet showing the financial condition of the system by means of any actuarial valuation of the assets and liabilities of the retirement system.

i.The State Treasurer shall designate a medical board after consultation with the Director of the Division of Pensions and Benefits. It shall be composed of three physicians. The medical board shall pass on all medical examinations required under the provisions of this act, and shall report in writing to the retirement system its conclusions and recommendations upon all matters referred to it.

j.When the retirement system has attained the target funded ratio as defined in section 27 of P.L.2011, c.78 (C.43:3C-16), the commission shall have the discretionary authority for the system to (1) modify the: member contribution rate; formula for calculation of final salary; age at which a member may be eligible for and the benefits for service or early retirement; and benefits provided for disability retirement; and (2) activate the application of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.) for retirees for the period that the system is at or above the target funded ratio and modify the basis for the calculation of the adjustment and set the duration and extent of the activation. The commission shall give priority consideration to subparagraph (2) of this paragraph. The commission shall not have the authority to change the years of creditable service required for vesting.

The commission may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law may set forth a specific requirement on that matter.

The commission may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law do not set forth a specific requirement on the considered aspect of that matter or address that matter at all.

No decision of the commission shall be implemented if the direct or indirect result of the decision will be that the system's funded ratio falls below the target funded ratio in any valuation period during the 30 years following the implementation of the decision. The actuary of the system shall make a determination of the result in that regard and submit that determination in a written report to the commission prior to the implementation of the decision.

If any matter before the commission receives a majority vote, the commission shall implement the decision.

A final action of the commission shall be made by the adoption of a regulation that shall identify the modifications to the system by reference to statutory section. The regulations shall also specify the effective date of the modification and the system members, including beneficiaries and retirees, to whom the modification applies. Regulations of the commission are considered to be part of the plan document for the system. A regulation adopted by the commission may be modified by regulation in order to comply with the requirements of this section.

k.No member of the commission, employee of the commission, or employee of the Division of Pensions and Benefits in the Department of the Treasury shall accept from any person, whether directly or indirectly and whether by himself or through his spouse or any member of his family, or through any partner or associate, any gift, favor, service, employment or offer of employment, or any other thing of value, including contributions to the campaign of a member or employee as a candidate for elective public office, which he knows or has reason to believe is offered to him with intent to influence him in the performance of his public duties and responsibilities. As used in this subsection, "person" means an (1) individual or business entity, or officer or employee of such an entity, who is seeking, or who holds, or who held within the prior three years, a contract with the commission; or (2) an active or retired member, or beneficiary, of the retirement system. A member or employee violating this prohibition shall be guilty of a crime of the third degree.


L.1973, c.140, s.29; amended 1992, c.41, s.8; 1992, c.125, s.5; 2011, c.78, s.2.



Section 43:6A-30 - Trustee Of Funds; Custodian Of Funds; Administration Of Program

43:6A-30. Trustee of funds; custodian of funds; administration of program
30.a. The State House Commission shall be and is hereby constituted the trustee of all the various funds established by this act except the group insurance premium fund; provided, however, that all functions, powers, and duties relating to the investment or reinvestment of moneys of, and purchase, sale, or exchange of any investments or securities, of or for any fund established under this act, shall be exercised and performed by the Director of the Division of Investment in accordance with the provisions of P.L.1950, c.270 (C.52:18A-79 et seq.).

b. The secretary of the commission shall determine from time to time the cash requirements of the various funds established by this act and the amount available for investment, all of which shall be certified to the Director of the Division of Investment.

c. The Treasurer of the State of New Jersey shall be the custodian of the several funds. All payments from said funds shall be made by him only upon vouchers signed by the secretary. A duly attested copy of the resolution of the State House Commission bearing on its face the specimen signature of the secretary shall be filed with the treasurer as his authority for making payments upon such vouchers.

d. The administration of the program shall be performed by the personnel of the Division of Pensions of the State Department of the Treasury and the costs of administration shall be borne by the State.

L.1973,c.140,s.30.



Section 43:6A-31 - Actuarial Investigation And Valuation; Adoption Of Tables For Mortality, Service, Etc.

43:6A-31. Actuarial investigation and valuation; adoption of tables for mortality, service, etc.
The actuary shall recommend such data as shall be necessary for actuarial valuation of the various funds created by this act. Once in every 3-year period the actuary shall make an actuarial investigation into the mortality, service and salary experience of the members and beneficiaries and shall make a valuation of the assets and liabilities of the various funds created by this act. Upon the basis of such investigation and valuation, with the advice of the actuary, the commission shall adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

L.1973, c. 140, s. 31, eff. May 22, 1973.



Section 43:6A-32 - Contingent Reserve, Annuity Savings And Retirement Reserve Funds; Establishment

43:6A-32. Contingent reserve, annuity savings and retirement reserve funds; establishment
Under this act there shall be established a contingent reserve fund, an annuity savings fund, and a retirement reserve fund.

L.1973, c. 140, s. 32, eff. May 22, 1973. Amended by L.1981, c. 470, s. 14, eff. Jan. 19, 1982.



Section 43:6A-33 - Computation Of Contributions; Valuation Of Assets; Contingent Reserve Fund.

43:6A-33 Computation of contributions; valuation of assets; contingent reserve fund.

33. a. Upon the basis of the tables recommended by the actuary which the commission adopts and regular interest, the actuary shall compute annually, beginning as of June 30, 1992, the amount of the contribution which shall be the normal cost as computed under the projected unit credit method attributable to service rendered under the retirement system for the year beginning on July 1 immediately succeeding the date of the computation. This shall be known as the "normal contribution."

b.Upon the basis of the tables recommended by the actuary which the commission adopts and regular interest, the actuary shall annually determine if there is an amount of the accrued liability of the retirement system, computed under the projected unit credit method, which is not already covered by the assets of the retirement system, valued in accordance with the asset valuation method established in this section. This shall be known as the "unfunded accrued liability." If there was no unfunded accrued liability for the valuation period immediately preceding the current valuation period, the actuary, using the total amount of this unfunded accrued liability, shall compute the initial amount of contribution which, if paid annually in level dollars for a specific period of time, will amortize this liability. The State Treasurer shall determine, upon the advice of the Director of the Division of Pensions and Benefits, the commission and the actuary, the time period for full funding of this liability, which shall not exceed 30 years. This shall be known as the "accrued liability contribution." Thereafter, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 30 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 30 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section. Beginning with the July 1, 2019 actuarial valuation, the accrued liability contribution shall be computed so that if the contribution is paid annually in level dollars, it will amortize this unfunded accrued liability over a closed 30-year period. Beginning with the July 1, 2029 actuarial valuation, when the remaining amortization period reaches 20 years, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 20 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 20 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section.

The State may pay all or any portion of its unfunded accrued liability under the retirement system from any source of funds legally available for the purpose, including, without limitation, the proceeds of bonds authorized by law for this purpose.

The value of the assets to be used in the computation of the contributions provided for under this section for valuation periods shall be the value of the assets for the preceding valuation period increased by the regular interest rate, plus the net cash flow for the valuation period (the difference between the benefits and expenses paid by the system and the contributions to the system) increased by one half of the regular interest rate, plus 20% of the difference between this expected value and the full market value of the assets as of the end of the valuation period. This shall be known as the "valuation assets." Notwithstanding the first sentence of this paragraph, the valuation assets for the valuation period ending June 30, 1996 shall be the full market value of the assets as of that date and shall include the proceeds from the bonds issued pursuant to the "Pension Bond Financing Act of 1997," P.L.1997, c.114 (C.34:1B-7.45 et seq.), paid to the system by the New Jersey Economic Development Authority to fund the unfunded accrued liability of the system.

"Excess valuation assets" means the valuation assets for a valuation period less the actuarial accrued liability for the valuation period, if the sum is greater than zero. If there are excess valuation assets for the valuation period ending June 30, 1996, the normal contributions for the valuation periods ending June 30, 1996 and June 30, 1997 which have not yet been paid to the retirement system shall be reduced to the extent possible by the excess valuation assets, provided that the General Fund balances that would have been paid to the retirement system except for this provision shall first be allocated as State aid to public schools to the extent that additional sums are required to comply with the May 14, 1997 decision of the New Jersey Supreme Court in Abbott v. Burke. If there are excess valuation assets for a valuation period ending after June 30, 1996, the State Treasurer may reduce the normal contribution payable for the next valuation period as follows:

(1)for valuation periods ending June 30, 1997 through June 30, 2001, to the extent possible by up to 100% of the excess valuation assets;

(2)for the valuation period ending June 30, 2002, to the extent possible by up to 84% of the excess valuation assets;

(3)for the valuation period ending June 30, 2003, to the extent possible by up to 68% of the excess valuation assets; and

(4)for valuation periods ending June 30, 2004 through June 30, 2007, to the extent possible by up to 50% of the excess valuation assets.

c.The actuary shall certify annually the aggregate amount payable to the contingent reserve fund in the ensuing year, which amount shall be equal to the sum of the amounts described in this section. The State shall pay into the contingent reserve fund during the ensuing year the amount so determined.

The cash death benefits, payable as the result of contribution by the State under the provisions of this act upon the death of a member in active service and after retirement, shall be paid from the contingent reserve fund.

d.(Deleted by amendment, P.L.1992, c.125.)

L.1973, c.140, s.33; amended 1992, c.41, s.9; 1992, c.125, s.6; 1994, c.62, ss.5,1; 1997, c.115, s.3; 2007, c.92, s.25; 2011, c.78, s.21.



Section 43:6A-33.1 - Payment Of Pension Adjustment Benefits, Funding

43:6A-33.1. Payment of pension adjustment benefits, funding
10. Pension adjustment benefits for members and beneficiaries of the Judicial Retirement System provided by the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.) shall be paid by the retirement system and shall be funded as employer obligations by the same method provided by law for the funding of employer obligations for the retirement benefits provided by the retirement system beginning with valuation year 1993.

L.1992,c.41,s.10; amended 1994,c.62,s.6.



Section 43:6A-34 - Retirement Reserve Fund; Source Of Funds For Payment Of Pensions

43:6A-34. Retirement reserve fund; source of funds for payment of pensions
The retirement reserve fund shall be the fund from which all pensions and retirement allowances shall be paid.

Upon the retirement of the member his accumulated deductions together with regular interest shall be transferred to the retirement reserve fund from the annuity savings fund. The reserve needed to produce the pension shall be transferred from the contingent reserve fund. If the pension of a member who has been retired is subsequently canceled, the appropriate reserve shall be transferred to the contingent reserve fund. If the retirement allowance of a member who has been retired is subsequently cancelled, the appropriate reserve shall be transferred to the annuity savings fund and the contingent reserve fund.

Any surplus or deficit developing in the retirement reserve fund shall be adjusted from time to time by transfer to or from the contingent reserve fund by appropriate action of the retirement system upon the advice of the actuary.

L.1973, c. 140, s. 34, eff. May 22, 1973. Amended by L.1981, c. 470, s. 15, eff. Jan. 19, 1982.



Section 43:6A-34.1 - Annuity Savings Fund, Payroll Deductions.

43:6A-34.1 Annuity savings fund, payroll deductions.

26. a. The annuity savings fund shall be the fund to which shall be credited aggregate contributions made by members or on their behalf to provide for their allowances. The aggregate contributions of a member withdrawn by him or paid to his estate or his designated beneficiary in the event of death as provided by this amendatory and supplementary act shall be paid from the annuity savings fund. Upon the retirement of a member where the aggregate contributions of the member are to be provided in the form of an annuity, the aggregate contributions of the member shall be transferred from the annuity savings fund to the retirement reserve fund.

b.There shall be deducted from the payroll of each member of the system 3% of the amount of any difference between the salary on or after January 19, 1982 for any judicial position held by the member and the salary for that position on January 18, 1982, except that there shall be deducted from the payroll of each new member initially enrolled on or after January 1, 1996, in the retirement system, 3% of the salary for the judicial position held by the member. There shall be deducted from the payroll of each member of the system on and after the effective date of P.L.2011, c.78 an additional 9% of the salary for the judicial position held by the member phased-in in equal increments over a period of seven years.

Every judge of the several courts to whom this amendatory and supplementary act applies shall be deemed to consent and agree to any deduction from his compensation required by this act and to all other provisions of this act. Notwithstanding any other law, rule or regulation affecting the salary, pay, compensation, other perquisites, or tenure of a person to whom this amendatory and supplementary act applies, or shall apply, and notwithstanding that the minimum salary, pay, or compensation or other perquisites provided by law for him shall be reduced thereby, payment, less such deductions, shall be a full and complete discharge and acquittance of all claims and demands for service rendered by him during the period covered by such payment.

L.1981, c.470, s.26; amended 1995, c.424, s.4; 2011, c.78, s.9.



Section 43:6A-34.2 - State House Commission; Interest On Balance In Annuity Savings, Contingent Reserve And Retirement Reserve Funds

43:6A-34.2. State house commission; interest on balance in annuity savings, contingent reserve and retirement reserve funds
The State House Commission at the end of each fiscal year shall allow interest on the balance of the annuity savings fund, contingent reserve fund and the retirement reserve fund as of the beginning of said fiscal year at the regular interest rate applicable thereto to cover the interest creditable to the respective funds for the year. The amount so allowed shall be due and payable to the funds and shall be credited annually thereto by the commission.

L.1981, c. 470, s. 27, eff. Jan. 19, 1982.



Section 43:6A-34.3 - Borrowing By Members From Retirement System, Interest Rates.

43:6A-34.3 Borrowing by members from retirement system, interest rates.

1.Notwithstanding any provision to the contrary, any member who has at least three years of service to the member's credit for which the member has contributed as a member may borrow from the retirement system, an amount equal to not more than 50% of the amount of the member's accumulated deductions, but not less than $50.00; provided, that the amount so borrowed, together with interest thereon, can be repaid by additional deductions from compensation, not in excess of 25% of the member's compensation, made at the same time compensation is paid to the member. The amount so borrowed, together with interest on any unpaid balance thereof, shall be repaid to the retirement system in equal installments by deduction from the compensation of the member at the time the compensation is paid or in such lump sum amount to repay the balance of the loan but such installments shall be at least equal to the member's rate of contribution to the retirement system and at least sufficient to repay the amount borrowed with interest thereon. Not more than two loans may be granted to any member in any calendar year. Notwithstanding any other law affecting the salary or compensation of any person or persons to whom this act applies or shall apply, the additional deductions required to repay the loan shall be made.

The rate of interest for a loan requested by a member prior to the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall be 4% per annum on any unpaid balance thereof. For a loan requested after the effective date of that act, the rate of interest per annum shall be a commercially reasonable rate as required by the Internal Revenue Code to be determined by the State Treasurer on that effective date, and on January 1 of each calendar year thereafter. An administrative fee in an amount set by the State Treasurer for each calendar year may be charged for any loan requested after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.).

Loans shall be made to a member from the member's accumulated deductions. The interest earned on such loans shall be treated in the same manner as interest earned from investments of the retirement system.

L.1997, c.25, s.1; amended 2007, c.92, s.34.



Section 43:6A-34.4 - Repayment Of Loans After Retirement Of Members Of Jrs.

43:6A-34.4 Repayment of loans after retirement of members of JRS.

2.In the case of any member who retires without repaying the full amount so borrowed, the Division of Pensions and Benefits shall deduct from the retirement benefit payments the same monthly amount which was deducted from the compensation of the member immediately preceding retirement until the balance of the amount borrowed together with the interest is repaid. In the case of a pensioner who dies before the outstanding balance of the loan and interest thereon has been recovered, the remaining balance shall be repaid from the proceeds of any other benefits payable on the account of the pensioner either in the form of monthly payments due to the pensioner's beneficiaries or in the form of lump sum payments payable for pension or group life insurance.

L.1997, c.25, s.2; amended 1999, c.132, s.4; 2007, c.92, s.35.



Section 43:6A-35 - Retirement System; Interest On Balance In Contingent Reserve, Annuity Savings And Retirement Reserve Funds

43:6A-35. Retirement system; interest on balance in contingent reserve, annuity savings and retirement reserve funds
The retirement system at the end of each fiscal year shall allow interest on the balance of the contingent reserve fund, the annuity savings fund, and the retirement reserve fund as of the beginning of said fiscal year at the regular interest rate applicable thereto to cover the interest creditable to the respective funds for the year. The amount so allowed shall be due and payable to said funds and shall be credited annually.

L.1973, c. 140, s. 35, eff. May 22, 1973. Amended by L.1981, c. 470, s. 16, eff. Jan. 19, 1982.



Section 43:6A-36 - Obligations Of Act As Obligations Of State; Budget And Appropriation Of Amounts To Meet Obligations

43:6A-36. Obligations of act as obligations of state; budget and appropriation of amounts to meet obligations
Regular interest charges payable, the creation and maintenance of reserves in the contingent reserve fund, the maintenance of retirement reserves as provided for in this act and the payment of all pensions, retirement allowances, and other benefits granted by the State House Commission under the provisions of this act are hereby made obligations of the State. All income, interest and dividends derived from deposits and investments authorized by this act shall be used for the payment of these obligations of the State.

Upon the basis of such actuarial determination and appraisal provided for in this act an itemized estimate of the amounts necessary to be appropriated by the State to the various funds to provide for the payment in full during the ensuing fiscal year of the obligations of the State accruing during that year shall be submitted by the retirement system to the Governor so that it may be included in the budget request submitted by the Governor to the Legislature. The Legislature shall make an appropriation sufficient to provide for such obligations of the State. The amounts so appropriated shall be paid into the contingent reserve fund.

L.1973, c. 140, s. 36, eff. May 22, 1973. Amended by L.1981, c. 470, s. 17, eff. Jan. 19, 1982.



Section 43:6A-37 - Inapplicability Of Other Laws On Pensions Or Retirement Benefits To Members Or Beneficiaries; Nonliability Of System It Reserves Nonexistent

43:6A-37. Inapplicability of other laws on pensions or retirement benefits to members or beneficiaries; nonliability of system it reserves nonexistent
a. No other provisions of the law in any other statute which provides wholly or partly at the expense of the State of New Jersey or any political subdivision thereof for pensions or retirement benefits for members of this system and for beneficiaries shall apply to such members or beneficiaries.

b. Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any pensions, retirement allowances or other benefits to any member or beneficiary for which reserves have not been previously created from funds contributed by the members or the State for such benefits.

L.1973, c. 140, s. 37, eff. May 22, 1973. Amended by L.1981, c. 470, s. 18, eff. Jan. 19, 1982.



Section 43:6A-38 - Error In Records; Correction

43:6A-38. Error in records; correction
Should any change or error in the records of this retirement system result in any member or person receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the retirement system shall, as far as practicable, correct such error and adjust the payments in such manner that the actuarial equivalent of the benefit to which the member or beneficiary was correctly entitled shall be paid.

L.1973, c. 140, s. 38, eff. May 22, 1973.



Section 43:6A-39 - Waiver Of Payment Of Portion Of Payment Of Pension, Retirement Allowance Or Benefit

43:6A-39. Waiver of payment of portion of payment of pension, retirement allowance or benefit
Any member or any beneficiary who has been or, in the future, may be retired, or receive a pension, retirement allowance or benefit pursuant to the provisions of this act, may, by filing written request with the retirement system, waive payment of a portion of the pension, retirement allowance or benefit to which he may be entitled.

Upon the receipt of such waiver, and until the same is withdrawn, altered or revoked by a subsequent written request, similarly filed, the retirement system shall pay a reduced pension, retirement allowance or benefit, as shall be requested in such waiver. The member or the beneficiary shall not be entitled to a refund, or credit, for such moneys as shall have been waived during the period such waiver had been in effect.

L.1973, c. 140, s. 39, eff. May 22, 1973. Amended by L.1981, c. 470, s. 19, eff. Jan. 19, 1982.



Section 43:6A-40 - Deductions To Pay Premiums; Authorization By Written Request

43:6A-40. Deductions to pay premiums; authorization by written request
If possible, whenever any retirant or beneficiary shall, in writing, request the Division of Pensions to make deductions from his pension or retirement allowance for the purpose of paying premiums for the pensioner's group health insurance plan or the State Health Benefits program, the division may make such deductions and transmit the sums so deducted to the companies carrying the policies. Any such written authorization may be withdrawn by any retirant or beneficiary upon filing notice of such withdrawal with the division.

L.1973, c. 140, s. 40, eff. May 22, 1973. Amended by L.1981, c. 470, s. 20, eff. Jan. 19, 1982.



Section 43:6A-41 - Right To Pension, Retirement Allowance Or Benefit And Moneys In Various Funds; Exemption From Taxes And Legal Process; Unassignability

43:6A-41. Right to pension, retirement allowance or benefit and moneys in various funds; exemption from taxes and legal process; unassignability
The right of a person to a pension, retirement allowance or any benefit or right accrued or accruing to a person under the provisions of this act and the moneys in the various funds created under this act, shall be exempt from any State or municipal tax and from levy and sale, garnishment, attachment or any other process arising out of any State or federal court, and, except as hereinafter in this section and as in this act otherwise provided, shall be unassignable.

Nothing in this section shall prohibit any person insured under a group insurance policy, pursuant to an arrangement among the insured, the group policyholder and the insurer, from making to any person other than his employer, a gift assignment of the rights and benefits conferred on him by any provision of such policy or by law including specifically but not by way of limitation the right to exercise the conversion privilege and the right to name a beneficiary. Any such assignment, whether made before or after the effective date of this act, shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

L.1973, c. 140, s. 41, eff. May 22, 1973. Amended by L.1981, c. 470, s. 21, eff. Jan. 19, 1982.



Section 43:6A-42 - Designation Of Beneficiary; Writing; Filing; Change; Rights Of Beneficiaries; Election Of Payment Of Death Benefits

43:6A-42. Designation of beneficiary; writing; filing; change; rights of beneficiaries; election of payment of death benefits
The designation of beneficiary by a member or retirant shall be made in writing on a form satisfactory to the retirement system, and filed with the retirement system. The member or retirant may, from time to time and without the consent of his death benefit designee, change the beneficiary by filing written notice of the change with the system on a form satisfactory to it. The new nomination will be effective on the date the notice, in proper form, is received by the system, and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the member or retirant has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the member or retirant, the interest of such beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the member or retirant, unless the member or retirant has made written request to the contrary in his beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a member, retirant or beneficiary shall be payable to the estate of such member, retirant or beneficiary.

Except with regard to the payment of one-fourth of final salary upon the death of a retirant as provided in sections 19 and 20, a member may elect, by making written request to the retirement system, that the whole or any part of his death benefits be made payable to his beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during his lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the member or retirant under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or corporation, partnership, association, institution, trustee, or any fiduciary.

If, at the member's or retirant's death, an amount of death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount which was available to the member of retirant immediately prior to his death in accordance with the provisions of the immediately preceding paragraph shall then be available to such beneficiary for the benefit of such beneficiary.

L.1973, c. 140, s. 42, eff. May 22, 1973.



Section 43:6A-43 - Active Membership While On Official Leave Of Absence; Qualifications For Payment Of Death Benefit

43:6A-43. Active membership while on official leave of absence; qualifications for payment of death benefit
For the purposes of section 17b. a member shall be deemed to be an active member for a period of no more than 93 days while on official leave of absence without pay when such leave is due to any reason other than illness, or for a period of no more than 2 years while on an official leave of absence without pay if satisfactory evidence is presented to the retirement system that such leave of absence without pay is due to the member's personal illness.

If a member dies within 30 days after the date of retirement or the date of commission approval, whichever is later, a death benefit shall be payable only if he is deemed to be an active member in accordance with this section; provided, however, a member applying for disability benefits shall be deemed an active member if he was covered by the death benefit provisions of the act at the termination of employment, filed the application for disability retirement with the retirement system within 30 days following such termination of employment and dies within 30 days after the date of retirement or the date of commission approval, whichever is later.

L.1973, c. 140, s. 43, eff. May 22, 1973.



Section 43:6A-44 - Ineligibility For Death Benefits For Retirant With Less Than 10 Years Of Service Credit; Minimum Amount Of Benefit To Qualify

43:6A-44. Ineligibility for death benefits for retirant with less than 10 years of service credit; minimum amount of benefit to qualify
Any other provision of this act notwithstanding, (a) no beneficiary of a retirant who retired for any reason other than disability shall be entitled to receive benefits pursuant to the death benefit coverages provided by sections 19 and 20 of this act if the retirant had less than 10 years of service credit for retirement purposes at the time of retirement; and (b) no member or beneficiary shall be entitled to receive a monthly pension, retirement allowance or other benefit payable pursuant to this act unless the amount of the pension, retirement allowance or benefit would be at least $25.00 per month.

L.1973, c. 140, s. 44, eff. May 22, 1973. Amended by L.1981, c. 470, s. 22, eff. Jan. 19, 1982.



Section 43:6A-45 - Repeals

43:6A-45. Repeals
The following acts and parts of acts, and all amendments thereof, are repealed:

a. P.L.1948, c. 391 (C. 43:6-6.4 to 43:6-6.10)

b. P.L.1949, c. 178 (C. 43:9-25 to 43:9-27)

c. P.L.1949, c. 181 (C. 43:9-24)

d. P.L.1955, c. 10 (C. 43:9-27.1)

e. Sections 1, 2, 3, 4, 5 and 6 of P.L.1957, c. 206 (C. 43:15A-121 to 43:15A-126)

f. P.L.1961, c. 42 (C. 43:9-27.2)

g. Sections 2, 3, 4, 5, 6, 7, and 8 of P.L.1963, c. 36 (C. 2A:3-21.2 to 2A:3-21.8)

h. P.L.1963, c. 78 (C. 43:6-6.12)

i. P.L.1963, c. 183 (C. 43:6-6.13 to 43:6-6.17)

j. P.L.1964, c. 135 (C. 43:6-6.18 to 43:6-6.22)

k. P.L.1964, c. 149 (C. 43:6-6.23 to 43:6-6.26)

l . P.L.1964, c. 250 (C. 43:6-6.27 to 43:6-6.29)

m. P.L.1965, c. 147 (C. 2A:3-21.7a)

n. P.L.1967, c. 133 (C. 43:6-6.37, 43:6-6.38)

o . P.L.1967, c. 290 (C. 2A:3-21.9)

p. P.L.1968, c. 15 (C. 2A:3-21.10)

q. P.L.1968, c. 232 (C. 43:6-6.39 to 43:6-6.41)

r. P.L.1969, c. 210 (C. 2A:3-21.11 to 2A:3-21.13).

L.1973, c. 140, s. 45, eff. May 22, 1973.



Section 43:6A-46 - Provisos To Repeals

43:6A-46. Provisos to repeals
The repeal of the foregoing laws is subject to the following provisos:

a. Any person retired under any of the provisions of said acts and receiving or entitled to receive benefits thereunder, prior to their repeal, shall continue to receive the same benefits or shall continue to be entitled to receive the same benefits and to the same extent, as if such acts had not been repealed.

b. Any beneficiary receiving an allowance or eligible to receive an allowance under such acts shall continue to receive or be eligible to receive such allowance as provided under such acts.

c. Any person electing to have deductions for health insurance subtracted from his pension shall continue to have such deductions subtracted as if such acts had not been repealed.

d. Any person who, as of the effective date of this act, meets the requirements for retirement under such acts, may make such application within 30 days after such effective date and be retired on or before the effective date of this act, as if such acts had not been repealed. He shall thereafter receive benefits to the same extent as if such acts had not been repealed.

e. If any person covered under such acts dies prior to their repeal, but before retirement, his eligible beneficiaries shall receive the benefits provided by such acts to the same extent as if such acts had not been repealed.

f. All benefits payable pursuant to this section, shall, following the effective date of this act, be paid in equal monthly installments. No pension shall be due to a retirant or a beneficiary unless it constitutes a payment for an entire month.

g. As of the effective date of this act, all contributions made by any judge pursuant to section 8, P.L.1965, c. 74 (C. 43:6-6.4) shall be returned to him.

L.1973, c. 140, s. 46, eff. May 22, 1973.



Section 43:6A-47 - Provisos Applicable To L.1981, C. 470

43:6A-47. Provisos applicable to L.1981, c. 470
This amendatory and supplementary act is subject to the following provisos:

a. Any person who has retired on or before the effective date of this amendatory and supplementary act and is receiving or is entitled to receive a pension and benefits from the retirement system, shall continue to receive the same pension and benefits or shall continue to be entitled to receive the same pension and benefits.

b. Any beneficiary who is receiving a survivor's benefit or is eligible to receive a survivor's benefit as provided by the retirement system on or before the effective date of this amendatory and supplementary act, shall continue to receive or be eligible to receive the survivor's benefit.

c. No person who is a member of the retirement system on the effective date of this amendatory and supplementary act shall be required to make contributions for service for which he has received credit as a judge in any of the several courts or in office, position or employment of this State or of a county, municipality, board of education or public agency of this State; provided, however, that the person shall make contributions as may be required pursuant to section 26b. of this amendatory and supplementary act.

L.1981, c. 470, s. 28, eff. Jan. 19, 1982.



Section 43:7-7 - Retirement Of Certain Prison Officers; Amount

43:7-7. Retirement of certain prison officers; amount
a. Hereafter, any such prison officer, as hereinafter set forth, who shall have served in the employ of the State of New Jersey continuously, or in the aggregate, for a period of 20 years, and who shall have attained the age of 55 years, shall, upon his own application, be retired on one-half pay, or 2% of his average final compensation multiplied by the number of years of his creditable service up to 30 plus 1% of his average final compensation multiplied by the number of years of creditable service in excess of 30 years rendered prior to his reaching age 65, whichever is greater.

b. A prison officer who is an active member of the pension fund and who has established credit in the pension fund for 10 or more years of service, but shall not have attained the age of 55 years, may, on his own application, be retired and apply for a deferred pension. Upon attainment of 55 years of age, he shall be entitled to a pension in the amount of 2% of his average final compensation multiplied by the number of years of his creditable service up to 30 plus 1% of his average final compensation multiplied by the number of years of creditable service in excess of 30 years.

L.1941, c. 220, p. 629, s. 1. Amended by L.1969, c. 56, s. 1, eff. May 21, 1969; L.1973, c. 155, s. 1, eff. June 1, 1973; L.1981, c. 177, s. 3, eff. June 19, 1981.



Section 43:7-7.1 - Special Retirement After 25 Years Of Creditable Service

43:7-7.1. Special retirement after 25 years of creditable service
Should a prison officer member resign after having established 25 years of creditable service, he may elect "special retirement," provided, that such election is communicated by such member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive a pension in the amount of 2% of his average final compensation, multiplied by the number of years of his creditable service up to 30 plus 1% of his average final compensation multiplied by the number of years of creditable service in excess of 30 years.

L.1973, c. 155, s. 3, eff. June 1, 1973.



Section 43:7-8 - Definitions

43:7-8. Definitions
For the purpose of this act, the words "prison officer" mean and include any prison officer, reformatory officer, farmer guard, disciplinarian, identification prison officer, center keeper, marshal, superintendent, chief deputy, head farmer, herdsman, truck farmer, commissary officer, any uniformed officer, trade instructor, and any employee who has the custody of inmates in State penal institutions. No person employed on or after January 1, 1960 shall be eligible for membership in the Prison Officers' Pension Fund.

Membership in the Prison Officers' Pension Fund shall continue for any present member as long as his position, from whence he holds membership in the fund, continues to be in the State Department of Institutions and Agencies.

"Average final compensation" shall mean the average annual compensation for which contributions are made by a member to the fund for the 3 years immediately preceding his retirement, or in the event that he has been contributing for less than 3 years, the average pay he received during the time he was a contributing member.

L.1941, c. 220, p. 629, s. 2. Amended by L.1943, c. 193, p. 538, s. 2; L.1959, c. 170, p. 701, s. 4; L.1969, c. 56, s. 2, eff. May 21, 1969.



Section 43:7-9 - Widow, Children Or Dependent Parents; Pension To.

43:7-9 Widow, children or dependent parents; pension to.

3. a. Upon the receipt of proper proofs of the death of a member who shall have lost his life, there shall be paid to his widow or widower a pension of 25% of the member's average final compensation, for the use of herself or himself, to continue during her or his widowhood, plus 15% of such salary payable to one surviving child or plus 25% of such salary to two or more surviving children; if there is no surviving widow or widower or in case the widow or widower dies or remarries, 20% of the member's average final compensation will be payable to one surviving child, 35% of such compensation to two surviving children in equal shares and if there be three or more children, 50% of such compensation will be payable to such children in equal shares; if there is no surviving widow, widower or child, 25% of the member's average final compensation will be payable to one surviving parent or 40% of such compensation will be payable to two surviving parents in equal shares.

b.Upon the receipt of proper proofs of the death after retirement of a former member of the pension fund, there shall be paid to his widow or widower a pension of 25% of the member's average final compensation for the use of herself or himself, to continue during her or his widowhood, plus 15% of such compensation payable to one surviving child or plus 25% of such compensation to two or more surviving children; if there is no surviving widow or widower or in case the widow or widower dies or remarries, 20% of the member's average final compensation will be payable to one surviving child, 35% of such compensation to two surviving children in equal shares and if there be three or more children, 50% of such compensation will be payable to such children in equal shares.

c.The changes in benefits provided by subsections a. and b. of this section shall apply only to pensions hereafter granted; provided, however, that pensions granted prior to the effective date of this amendatory and supplementary act shall be increased to the schedule of payments stipulated by subsection a. on the first of the month following the commission's approval of those cases where proper evidence is submitted to the satisfaction of the pension commission that the death of the member in active service was the result of an accident met in the actual performance of duty at some definite time and place, that such death was not the result of the member's willful negligence, and that the death occurred within 5 years of the accident; provided, further, that any pension in an amount less than $1,600.00 per annum, presently paid or to be paid in the future to a widow or widower or a prison officer, shall be increased to $1,600.00 per annum.

d.For purposes of this section:

(1)"Child" shall mean a deceased member's unmarried child either (a) under the age of 18 or (b) of any age who, at the time of the member's death, is disabled because of an intellectual disability or physical incapacity, is unable to do any substantial, gainful work because of the impairment and his impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the examining physicians of the fund.

(2)"Widower" shall mean the man to whom a member was married before the date of her retirement or at least 5 years before the date of her death and to whom she continued to be married until the date of her death and who was receiving at least one-half of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widower will be considered terminated by marriage of the widower subsequent to the death of the member.

(3)"Widow" shall mean the woman to whom a member was married before the date of his retirement or at least 5 years before the date of his death and to whom he continued to be married until the date of his death and who has not remarried.

(4)"Parent" shall mean the parent of a member who was receiving at least one-half of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

L.1941, c.220, s.3; amended 1964, c.171, s.1; 1969, c.56, s.3; 1973, c.155, s.2; 2010, c.50, s.69.



Section 43:7-10.1 - Death Before Retirement; Payment Of Member's Contributions

43:7-10.1. Death before retirement; payment of member's contributions
In the event of death before retirement and no benefits are payable under any provision of this act or the act to which this act is amendatory and supplementary, the member's contributions will be paid to the member's beneficiary, if living, as the member shall have nominated by written designation duly executed and filed with the pension fund, otherwise to the executor or administrator of the member's estate.

In the event of death before retirement and benefits are payable to eligible beneficiaries under other provisions of this act or the act to which this act is amendatory and supplementary, in no case shall the aggregate of such benefits be less than that provided under this section.

L.1969, c. 56, s. 6, eff. May 21, 1969.



Section 43:7-11 - Pension Commission To Allow Pensions

43:7-11. Pension commission to allow pensions
All such retirements are to be made and pensions allowed by the pension commission hereinafter created.

L.1941, c. 220, p. 631, s. 5.



Section 43:7-11.1 - Payment Of Pensions

43:7-11.1. Payment of pensions
A pension granted under the provisions of the act to which this act is amendatory and supplementary, shall be effective only on the first day of a month, shall be paid in equal monthly installments, and shall not be decreased, increased, revoked or repealed, except as otherwise provided by the statutory law. No pension shall be due to a member or beneficiary unless it constitutes a payment for an entire month.

L.1973, c. 155, s. 6, eff. June 1, 1973.



Section 43:7-12 - Permanent Disability

43:7-12. Permanent disability
Any such prison officer who shall have received permanent disability as a direct result of a traumatic event occurring while performing his regular or assigned duties shall be retired upon an accidental disability pension equal to 2/3 of his average final compensation if an application for such retirement is filed by such member or by the department within 5 years after the date of such traumatic event or the commission may consider an application filed after the 5-year period if it can be factually demonstrated to the satisfaction of the commission that the disability is due to the accident and the filing was not accomplished within the 5-year period due to a delayed manifestation of the disability or other circumstances beyond the control of the member.

A member who shall have served honorably and who shall have become permanently and totally incapacitated for service for any cause other than as a direct result of a traumatic event occurring during the performance of duty, shall, upon approval of his application, or the application of the department, be retired on a non-accident disability pension equal to 1/2 of his average final compensation. Permanent and total disability resulting from a cardiovascular, pulmonary or musculo-skeletal condition which was not a direct result of a traumatic event occurring in the performance of duty shall be deemed a nonaccident disability.

A member seeking to retire on an accident disability or nonaccident disability pension shall make application to the commission in writing; or the commission may, upon application of the department, cite any such member before it to examine such member concerning his alleged disability and in either case the commission shall call to its assistance the aid of a surgeon or physician, and the member may likewise call to his aid a regularly licensed and practicing physician or surgeon. The chairman of the commission is authorized to administer oaths to such physicians or surgeons or any other person called with respect to the matter before the commission. If the 2 physicians or surgeons so called fail to agree upon the physical or mental condition of the member, the commission may call a third and disinterested, licensed and practicing physician or surgeon, and the determination of a majority of such surgeons or physicians, after they shall have been duly sworn in the case, shall be reduced to writing and signed by them. The determination shall specify whether or not such member is permanently disabled from performing his usual duty and any other available duty in the department which the department is willing to assign to him, at a salary no less than that paid to him in his present position, and whether or not his permanent disability is a direct result of a traumatic event occurring during the performance of his duty. The commission shall determine by resolution whether the member is fit for the performance of his usual duty or such other duty, at a salary no less than that paid to him in his present position, in the department which the department is willing to assign to him and if it is determined that he is unfit for such duty or there is no available duty which he could perform then he shall be entitled to the benefits of this section. In determining whether the member should be retired on a disability pension, the commission shall consider the physicians' or surgeons' determination in arriving at its decision.

The commission may require any member who is less than 55 years of age and who shall have been retired on an accident disability or nonaccident disability pension to submit to a physical examination twice a year for a period of 3 years and once a year thereafter in order to determine whether or not the disability which existed at the time that he was retired still exists. Such examination shall be made in accordance with the same procedure in the instance of the examination made by virtue of a member's application for retirement for disability. If the physicians or surgeons or a majority of them report that the member is able to perform either his former usual duties, if such be available, or such other available duties, at a salary equal in amount to the salary paid to him just prior to his retirement, in the department which the department shall assign to him, the pensioner shall report for such duty within 10 days after receipt of notice of the commission's determination thereon, and be reinstated to duty at the salary prevailing for his former position at the time of his reinstatement and thereupon his pension payments shall cease. If the pensioner fails to submit to a medical examination or fails to return to duty within 10 days after receiving either request or within such further time as may be allowed by the commission for valid reason, his pension payments shall be discontinued during such default. Any pensioner who may be of the opinion that he has recovered from the disability which existed at the time of his retirement may request and be granted an examination by the commission at any time and if it be found by the physicians or surgeons or a majority of them that he be fit for his usual duty or any other available duty, at a salary equal in amount to the salary paid to him just prior to his retirement in the department which the department is willing to assign to him and the commission concurs therein then he shall be reinstated thereto, if such be available, at the salary prevailing for his former position at the time of his reinstatement and thereupon his pension payment shall cease.

L.1941, c. 220, p. 631, s. 6. Amended by L.1969, c. 56, s. 4, eff. May 21, 1969.



Section 43:7-13 - Creation Of Pension Fund

43:7-13. Creation of pension fund

7. For the purpose of paying the pensions, a fund shall be created as follows:

(a) There shall be deducted from every payment of salary to a prison officer benefited by this act, 6% of the amount thereof;

(b) That the State shall pay into said fund yearly an amount equal to 6% of the total salaries paid to the said prison officers who shall benefit by this act, which amount shall be submitted to the Legislature yearly by the pension commission. The Legislature shall make an appropriation sufficient to provide for such obligation of the State;

(c) There shall be added to such fund all fines imposed upon any such prison officer, all money donated to the fund, all moneys deducted from the salary of such prison officers because of absence or loss of time due to suspension, and 1/2 of all rewards paid for any purpose to such prison officer;

(d) If there shall not be sufficient money in the fund so created, the Legislature shall include in any appropriation bill a sum sufficient to meet the requirements of the fund for the time being;

(e) All pensions granted under this article shall be exempt from any State or municipal tax, levy and sale, garnishment or attachment, or any other process whatsoever, and shall be unassignable.

The State may pay all or any portion of its unfunded accrued liability under the retirement system from any source of funds legally available for the purpose, including, without limitation, the proceeds of bonds authorized by law for this purpose.

L.1941,c.220,s.7; amended 1969, c.56, s.5; 1997, c.115, s.4.



Section 43:7-14 - Death Within Five Years After Passage Of Act

43:7-14. Death within five years after passage of act
If any such prison officer shall die within five years from the passage of this act and his widow, minor children or dependent parents, as the case may be, shall not be entitled to the pension hereunder, and if such prison officer shall have continuously paid his annual assessments or contributions up to the time of his death, the annual contributions or assessments deducted from the salary of such employee shall be returned by the pension commission to the personal representative of such deceased prison officer; provided, however, that if any such prison officer shall be killed in the line of duty within the five years from the passage of this act, the pension commission may, in its discretion, set aside a yearly sum, other than the total annual contributions or assessments paid by such employee into the pension fund, for the support of his widow, minor children or dependent parents, but in no event shall the amount so set aside by the pension commission exceed the sum of one thousand dollars ($1,000.00) per annum.

L.1941, c. 220, p. 633, s. 8.



Section 43:7-15 - Suspension Or Discharge

43:7-15. Suspension or discharge
If any such prison officer shall be suspended, resigned, dropped or discharged from his employment after having paid the aforesaid assessments for a period over one year, and whose suspension or discharge shall continue for a period longer than two years, he shall be entitled to the return of such moneys as he shall have paid into such pension fund by reason of the assessments aforesaid, but such person shall not thereafter be eligible for a pension under this act unless upon a re-employment by the State he shall repay to such fund the amount of any rebate made to him. The obligation to refund payments made to the pension association shall not apply to any pension officer suspended or discharged for causes which bar him from eligibility to reappointment under the civil service rules. No other refund of assessments collected from the salaries of such pension officers shall be made.

L.1941, c. 220, p. 634, s. 9.



Section 43:7-15.1 - Prison Officers' Pension Fund; Withdrawal By Veterans

43:7-15.1. Prison officers' pension fund; withdrawal by veterans
Any employee of the State, who is a veteran of any war and who has joined the prison officers' pension fund, may, at any time within one year of the effective date of this act, apply to withdraw from the fund during the continuance of his employment.

L.1946, c. 80, p. 286, s. 1.



Section 43:7-15.2 - Withdrawal By Veterans Hereafter Joining Fund

43:7-15.2. Withdrawal by veterans hereafter joining fund
Any such employee, who is such veteran and who shall hereafter join said fund and who shall have been a member of said fund for at least one year, may also apply for such withdrawal during the continuance of his employment; provided, however, that he makes such application within one year from the date that he shall have become eligible to apply for such withdrawal.

L.1946, c. 80, p. 286, s. 2.



Section 43:7-15.3 - Withdrawal Application; Notice; Refund Of Payments

43:7-15.3. Withdrawal application; notice; refund of payments
Upon his making application, of which ten days' notice shall be given, he shall receive, upon demand, the amount of his payments, without prejudice to his right as a veteran to any benefit or pension to which he may be entitled under any other law.

L.1946, c. 80, p. 286, s. 3.



Section 43:7-16 - Other Pensions

43:7-16. Other pensions
No person who shall receive any pension under any other law of this State shall be entitled to receive the benefits of this act.

L.1941, c. 220, p. 634, s. 10.



Section 43:7-17 - Refusal To Accept Provisions Of Act; Notice

43:7-17. Refusal to accept provisions of act; notice
If any prison officer of this State shall decline to accept the provisions of this act, he shall, within thirty days after the passage of this act, notify the pension commission in writing of the fact that he does not desire to be bound by the provisions thereof and in such event no payments or deductions as aforesaid shall be made from the salary of such prison officer, but neither such prison officer nor any of his dependents shall receive any pension under the provisions of this act.

L.1941, c. 220, p. 634, s. 11.



Section 43:7-18.1 - Responsibility For Operation Of Pension Fund.

43:7-18.1 Responsibility for operation of pension fund.

4.The Division of Pensions and Benefits in the Department of the Treasury shall have the general responsibility for the proper operation of the pension fund and shall have such powers and shall exercise such functions and duties, as may be necessary and appropriate for the proper operation of the fund, subject to the provisions of P.L.1955, c.70 (C.52:18A-95 et seq.). Any reference in a law, rule, regulation, judicial or administrative proceeding, or otherwise to the Prison Officers' Pension Commission shall mean and refer to the Division of Pensions and Benefits.

The division may make all necessary rules and regulations. Such rules and regulations shall be consistent with those adopted by the other pension funds within the Division of Pensions and Benefits in order to permit the most economical and uniform administration of all such retirement systems.

L.1973, c.155, s.4; amended 2013, c.253, s.25.



Section 43:7-19 - Control, Management Of Fund.

43:7-19 Control, management of fund.

13.The Division of Pensions and Benefits in the Department of the Treasury shall have control and management of said fund subject to the provisions of P.L.1950, c.270 (C.52:18A-79 et seq.), and of the retirement of said prison officers, and the division is hereby empowered to make all necessary rules and regulations regarding the same not inconsistent with this act. All moneys belonging to said pension fund shall be received and paid over to the Treasurer of the State of New Jersey, whose official bond shall cover the same. All moneys paid out of such pension fund shall be paid by the said treasurer upon warrants signed by the director of the division.

L.1941, c.220, s.13; amended 2013, c.253, s.26.



Section 43:7-19.1 - Medical Board

43:7-19.1. Medical board
The State Treasurer shall designate a medical board after consultation with the Director of the Division of Pensions, subject to veto by the commission for valid reason. It shall be composed of three physicians who are not eligible to participate in the pension fund. The medical board shall pass upon all medical examinations required under the provisions of the act, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the pension fund its conclusions and recommendations upon all matters referred to it.

L.1973, c. 155, s. 5, eff. June 1, 1973.



Section 43:7-20 - Deposit And Investment Of Fund

43:7-20. Deposit and investment of fund
Said pension commission shall deposit such fund in any of the banks or trust companies of the State, and shall invest the same in bonds secured by first mortgages on improved property worth at least twice the amount loaned, or in bonds of the United States or of this State, or any city or county in this State. All income, interest or dividend which shall be paid or agreed to be paid on account of any loan or deposit shall belong to and constitute a part of said fund.

L.1941, c. 220, p. 635, s. 14.



Section 43:7-21 - Execution Of Releases, Acquittances, Receipts, Discharges.

43:7-21 Execution of releases, acquittances, receipts, discharges.

15.The Division of Pensions and Benefits in the Department of the Treasury shall, on behalf of the said pension fund, execute any and all releases, acquittances, receipts, or discharges of any and all written evidences of indebtedness to said pension fund.

L.1941, c.220, s.15; amended 2013, c.253, s.27.



Section 43:7-22 - Annual Report.

43:7-22 Annual report.

16.The Division of Pensions and Benefits in the Department of the Treasury shall make an annual report of the conditions of such fund and the manner in which same is invested.

L.1941, c.220, s.16; amended 2013, c.253, s.28.



Section 43:7-23 - Unlawful Acts, Incapacitation Or Death While Performing

43:7-23. Unlawful acts, incapacitation or death while performing
If any pension officer shall become incapacitated from or shall lose his life in the performance or commission of any unlawful act which would warrant his dismissal from the employ of the State, no pension shall be paid to such employee or to his widow, his children, or dependent parents.

L.1941, c. 220, p. 636, s. 17.



Section 43:7-24 - Effect Of Act

43:7-24. Effect of act
This article shall not be construed to effect in any manner any pension fund organized on or created under any law prior on July fourth, one thousand nine hundred and forty-one, or any pension association or corporation organized or existing under a law existing on July fourth, one thousand nine hundred and forty-one, or any of the members thereof.

L.1941, c. 220, p. 636, s. 18.



Section 43:7-25 - Members Of State Employees' Retirement System; Right To Accumulated Deductions With Interest

43:7-25. Members of State Employees' Retirement System; right to accumulated deductions with interest
Any employee of the State, eligible for membership in the prison officers pension fund, who, at the time of joining said prison officers pension fund, was or shall be a member of the State Employees' Retirement System, shall, upon application, of which ten days' notice shall be given, receive, upon demand, without prejudice to any benefit to which he may be entitled under any other law, his accumulated deductions in said State Employees' Retirement System, that is to say, the sum of all the amounts deducted from his compensation or contributed by him standing to the credit of his individual account in the annuity savings fund of said system together with interest at four per centum (4%) per annum compounded annually to the date of such demand.

Any such employee of the State, who has joined such prison officers pension fund and has received from the State Employees' Retirement System the amount of his payments made to said system, without interest, shall be entitled to receive, in like manner and upon like notice, the difference between the amount so paid to him and his accumulated deductions, as in this section defined, as of the date of his withdrawal from said State Employees' Retirement System.

L.1941, c. 220, p. 636, s. 19. Amended by L.1943, c. 186, p. 518, s. 1.



Section 43:7-26 - Effective Date

43:7-26. Effective date
This act shall take effect July fourth, one thousand nine hundred and forty-one.

L.1941, c. 220, p. 636, s. 21.



Section 43:7-27 - Benefit Payments Based On Temporary Service; Continuation

43:7-27. Benefit payments based on temporary service; continuation
Any prison officer or his beneficiary presently receiving benefits under the act to which this act is a supplement shall continue to receive such benefits notwithstanding the fact that the length of service upon which the rights of benefits have been computed was based in whole or in part on temporary service. Nothing in this act or in the act to which this act is a supplement shall authorize the Prison Officers Pension Commission to grant benefits hereafter based upon temporary service.

L.1955, c. 54, p. 180, s. 1.



Section 43:8A-1 - Definitions

43:8A-1. Definitions
The following words and phrases as used in this act unless a different meaning is plainly required by the context shall have the following meanings:

(1) "Pension fund" shall mean the alcoholic beverage control law enforcement officers' pension fund as defined in section 2 of this act.

(2) "Law enforcement officer" shall mean any permanent and full-time active employee of the Division of Alcoholic Beverage Control in the Department of Law and Public Safety of the State of New Jersey having the power of arrest.

(3) "Member" shall mean any law enforcement officer included in the membership of the pension fund as provided in section 3 of this act.

(4) "Present entrant" shall mean any member who, prior to the date of the establishment of this pension fund, has been permanently appointed as a law enforcement officer or has received a temporary appointment as a law enforcement officer prior to qualifying for permanent appointment.

(5) "New entrant" shall mean any member who, on or after the date of establishment of this pension fund, is permanently appointed as a law enforcement officer or receives a temporary appointment as a law enforcement officer prior to qualifying for permanent appointment.

(6) "Board of trustees" or "board" shall mean the board provided for in section 5 of this act to administer the pension fund.

(7) "Medical board" shall mean the board of physicians provided for in section 5 of this act.

(8) "Employer" shall mean said Division of Alcoholic Beverage Control.

(9) "Service" shall mean service as a law enforcement officer paid for by the employer, including military and other authorized leave of absence without pay.

(10) "Creditable service" shall mean service rendered while a member, or before becoming a member, of the pension fund, for which credit is allowed as provided under section 4 of this act.

(11) "Regular interest" shall mean interest as determined from time to time by the board of trustees under the provisions of section 5, subsection 14 of this act.

(12) "Aggregate contributions" shall mean the sum of the amounts deducted from a member's salary and credited to his account in the annuity savings fund.

(13) "Annuity" shall mean payments for life derived from the aggregate contributions of a member. All annuities shall be paid in equal monthly installments.

(14) "Pension" shall mean payments for life derived from contributions by the employer. All pensions shall be paid in equal monthly installments.

(15) "Retirement allowance" shall mean the sum of the pension and annuity, if any.

(16) "Earnable compensation" shall mean the full rate of the salary that would be payable to an employee if he worked the full normal working time for his position. In cases where salary includes maintenance, the board of trustees shall fix the value of the part of the salary not paid in money which shall be considered under this act.

(17) "Average final compensation" shall mean the average annual earnable salary of an employee during his last 5 years of service as an employee or if he had less than 5 years of service, then his average earnable salary for his total service.

(18) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this act.

(19) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(20) "Pension reserve" shall mean the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(21) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(22) "Beneficiary" shall mean any person receiving a retirement allowance or other benefit as provided by this act.

(23) "Division of Alcoholic Beverage Control" shall mean the Division of Alcoholic Beverage Control of the Department of Law and Public Safety of the State of New Jersey, and its predecessor, the Department of Alcoholic Beverage Control of the State of New Jersey.

(24) "Permanent appointment" shall mean an appointment to continue during good behavior without limit as to time or duration.

L.1953, c. 423, p. 2122, s. 1. Amended by L.1954, c. 200, p. 753, s. 1.



Section 43:8A-2 - Alcoholic Beverage Law Enforcement Officers Pension Fund

43:8A-2. Alcoholic Beverage Law Enforcement Officers Pension Fund
A pension fund is hereby created for the purpose of providing retirement allowances and other benefits for law enforcement officers under the provisions of this act. The pension fund so created shall be established on October 1, 1953. It shall have the powers and privileges of a corporation and shall be known as the "Alcoholic Beverage Law Enforcement Officers' Pension Fund" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and property held in trust for the purpose for which received.

L.1953, c. 423, p. 2124, s. 2. Amended by L.1954, c. 200, p. 756, s. 2.



Section 43:8A-3 - Persons Entitled To Become Members Of Pension Fund; Transfer Of Contributions; Termination Of Membership

43:8A-3. Persons entitled to become members of pension fund; transfer of contributions; termination of membership
(1) On or after the date of the establishment of this pension fund any person becoming permanently appointed as a law enforcement officer or becoming temporarily appointed prior to qualifying for permanent appointment shall become a member of this pension fund as a new entrant.

(2)(a) After the date of the establishment of this pension fund any person permanently appointed as a law enforcement officer prior to that date or holding a temporary appointment received before that date prior to qualifying for permanent appointment shall have the right to become a member of this pension fund as a present entrant. This right may be exercised only within one year after the date of the establishment of this pension fund, in accordance with the rules and regulations prescribed by the board of trustees. Once this right has been exercised, a member shall not lose membership in this pension fund so long as he remains a permanent and full-time active employee of the Division of Alcoholic Beverage Control in the Department of Law and Public Safety of the State of New Jersey.

(b) Where, on the date of the establishment of this pension fund, a law enforcement officer is a member of any other retirement system or pension fund supported in whole or in part by the State of New Jersey, he shall have the right to become a member of this pension fund as a present entrant. This right may be exercised only within 1 year after the date of the establishment of this pension fund, in accordance with the rules and regulations prescribed by the board of trustees. Upon the commencement of the membership of such law enforcement officer in this pension fund, there shall be transferred to the State Treasurer, and credited to the annuity savings fund of this pension fund, the aggregate contributions of said law enforcement officer to such other retirement system or pension fund. In determining the amount of interest on said aggregate contributions which should be so transferred, the provisions of the enabling legislation of such other retirement system or pension fund governing the crediting of interest for purposes other than withdrawal shall apply. Upon the transfer of said aggregate contributions said present entrant shall receive credit toward service retirement, as provided in section 7 of this act, as though he had contributed to this pension fund for the period of time for which such contributions were made to such other retirement system or pension fund.

(3) Should any member in any period of 4 consecutive years after last becoming a member be absent from service (except upon military leave of absence) for more than 2 years, or withdraw his aggregate contributions, or become a beneficiary or die, he shall thereupon cease to be a member.

L.1953, c. 423, p. 2125, s. 3. Amended by L.1954, c. 200, p. 756, s. 3.



Section 43:8A-4 - Service Of Law Enforcement Officer Considered Creditable

43:8A-4. Service of law enforcement officer considered creditable
Only service as a law enforcement officer which was rendered by a member before the date of the establishment of this pension fund, or since he became a member, or since he last became a member in case of a break in service, shall be considered as creditable for the purposes of this act.

L.1953, c. 423, p. 2126, s. 4.



Section 43:8A-5 - Supervision Of Operation Of Retirement System; Board Of Trustees; Powers And Duties; Legal Adviser; Supervision Of Funds

43:8A-5. Supervision of operation of retirement system; board of trustees; powers and duties; legal adviser; supervision of funds
(1) The general supervision of the operation of the retirement system is hereby vested in a board of trustees which shall be organized immediately after three of the trustees provided for in this section have qualified and taken the oath of office.

(2) The board shall consist of five trustees as follows:

(a) Two public members to be appointed by the Governor for a term of three years; provided, however, that the term of office of the first two public trustees shall be for one year and two years, respectively, as indicated by the Governor.

(b) The State Treasurer, ex officio.

(c) Two law enforcement officers who shall be members of the pension fund and who shall be elected by the members of the pension fund for a term of three years according to such rules and regulations as the board of trustees shall adopt to govern such election; provided, however, that the term of office of the first two trustees so elected shall begin immediately following their election and shall expire July first, one thousand nine hundred and fifty-six, and July first, one thousand nine hundred and fifty-seven, in the order named.

(3) Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the pension fund. Such oath shall be subscribed by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State.

(4) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(5) The trustees shall serve without compensation, but they shall be reimbursed for all necessary expenses that they may incur through service on the board.

(6) Each trustee shall be entitled to one vote in the board. Three votes shall be necessary for a decision by the trustees at any meeting of said board.

(7) Subject to the limitations of this act the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this act and for the transaction of its business.

(8) The board of trustees shall elect from its membership a chairman. The secretary and the actuary of the State Employees' Retirement System shall be the secretary and the actuary, respectively, of the pension fund. The board shall engage such other special services as shall be required to transact the business of the pension fund. The compensation of all persons engaged by the board of trustees shall be paid at such rates and in such amounts as the board of trustees shall approve.

(9) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the pension fund, and for checking the experience of the system.

(10) The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the pension fund for the preceding year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the pension fund by means of an actuarial valuation of the assets and liabilities of the pension fund.

(11) The Attorney-General of the State of New Jersey shall be the legal adviser of the board of trustees.

(12) The board of trustees shall designate a medical board to be composed of one, two or three physicians as the board shall designate who are not eligible to participate in the pension fund. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this act, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.

(13) Immediately after the establishment of the pension fund, the actuary shall prepare and submit to the board of trustees the mortality and service tables which he recommends to the board for adoption. Having regard to such recommendation, the board shall adopt for the pension fund such mortality and service tables as shall be deemed necessary, and shall certify the rates of contribution payable under the provisions of this act. At least once in every five-year period following the establishment of the pension fund, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and taking into account the results of such investigation, the board of trustees shall adopt for the retirement system such mortality, service and other tables as shall be deemed necessary and shall certify the rates of contribution payable under the provisions of this act.

(14) The board of trustees from time to time shall set the rate of regular interest at such per centum rate compounded annually as shall be determined by the board to be equitable in its judgment, both to members and to the taxpayers of the State, such rate to be limited to a minimum of two per centum (2%) and a maximum of four per centum (4%) with the rate of three per centum (3%) applicable until changed by the board.

(15) On the basis of such tables as the board of trustees shall adopt and regular interest, the actuary shall make an annual valuation of the assets and liabilities of the funds of the pension fund created by this act.

(16) The various funds created by this act shall be subject to the supervision of the Department of Banking and Insurance of the State of New Jersey.

L.1953, c. 423, p. 2126, s. 5.



Section 43:8A-6 - Retirement Of New Entrant Member On Service Retirement Allowance

43:8A-6. Retirement of new entrant member on service retirement allowance
(1) Any new entrant member in service who attains age 55 years may retire on a service retirement allowance upon written and duly executed application to the board of trustees, setting forth at what time, not less than 30 days nor more than 90 days, subsequent to the filing thereof, he desires to be retired. Any new entrant member in service who attains age 62 years shall be retired on a service retirement allowance forthwith or on the first day of the next calendar month; provided, however, that any new entrant member in service in an administrative position as provided for in section 22 of this act may remain in service until attaining age 65 years whereupon he shall be retired on a service retirement allowance forthwith or on the first day of the next calendar month.

(2) Upon retirement for service a new entrant member shall receive a service retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of his aggregate contributions at the time of retirement; and

(b) A pension in the amount which when added to the member's annuity will provide a total retirement allowance equal to 2% of his average final compensation multiplied by the number of years of creditable service up to 25, plus 1% of his average final compensation multiplied by the number of years of creditable service over 25.

(3)(a) Upon the receipt of proper proofs of the death of a new entrant member after service retirement, there shall be paid to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees, otherwise to his estate, a death benefit of $2,000.00.

(b) The beneficiary of a death benefit after service retirement may elect to receive the amount payable in 1 sum or in equal installments over a period of years or as a life annuity.

L.1953, c. 423, p. 2129, s. 6. Amended by L.1954, c. 200, p. 758, s. 4.



Section 43:8A-7 - Retirement Of Present Entrant Member On Service Retirement Allowance; Death Benefit

43:8A-7. Retirement of present entrant member on service retirement allowance; death benefit
(1) Any present entrant member in service who has attained or who attains age 55 may retire on a service retirement allowance upon written and duly executed application to the board of trustees, setting forth at what time, not less than 30 days nor more than 90 days, subsequent to the filing thereof, he desires to be retired. Any present entrant member in service, shall be retired on a service retirement allowance forthwith or on the first day of the next calendar month upon the completion of 25 years of service but not before attaining age 62 years; provided, however, that any present entrant member may remain in service beyond the completion of 25 years of service and attaining age 62 years with the permission of the head of said Division of Alcoholic Beverage Control.

(2) Upon retirement for service a present entrant member shall receive a service retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of his aggregate contributions at the time of retirement; and

(b) A pension in the amount which when added to the member's annuity will provide a total retirement allowance equal to 2% of his average final compensation multiplied by the number of years of service during the first 25 years of service for which the member has contributed, up to 25, plus 1% of his average final compensation multiplied by the number of all other years of service.

(3)(a) Upon the receipt of proper proofs of the death of a present entrant member after service retirement, there shall be paid to such person as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to his estate, a death benefit of $2,000.00.

(b) A beneficiary of a death benefit after service retirement may elect to receive the amount payable in 1 sum or in equal installments over a period of years or as a life annuity.

L.1953, c. 423, p. 2130, s. 7. Amended by L.1954, c. 200, p. 759, s. 5.



Section 43:8A-8 - Ordinary Disability Retirement Allowance; Death Benefit

43:8A-8. Ordinary disability retirement allowance; death benefit
(1) Upon the written application of a member in service or of his employer, any member who has had five or more years of creditable service may be retired by the board of trustees, not less than thirty days and not more than ninety days next following the date of filing such application, on an ordinary disability retirement allowance; provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for the performance of his usual duty and of any other available duty in the Division of Alcoholic Beverage Control which his employer is willing to assign to him and that such incapacity is likely to be permanent and to such an extent that he should be retired.

(2) Upon retirement for ordinary disability, a member shall receive an ordinary disability retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of his aggregate contributions at the time of retirement; and

(b) A pension equal to the annuity provided by the aggregate contributions but not less than the amount which when added to the member's annuity will provide a total retirement allowance of twenty-five per centum (25%) of the member's average final compensation.

(3) Upon the receipt of proper proofs of the death of a member who has retired on an ordinary disability retirement allowance, there shall be paid to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate, the sum of two thousand dollars ($2,000.00).

L.1953, c. 423, p. 2132, s. 8.



Section 43:8A-8.1 - Purchase Of Annuity Credits For Periods Prior To Membership In Fund

43:8A-8.1. Purchase of annuity credits for periods prior to membership in fund
Any present entrant member of the alcoholic beverage control law enforcement officers pension fund shall be permitted, under such rules and regulations as the board of trustees may adopt, to purchase such additional annuity credits as he may desire to cover any period or portion thereof, prior to his becoming a member of such pension fund, not to exceed the period of time during which such member was an employee of the Division of Alcoholic Beverage Control of the Department of Law and Public Safety of the State of New Jersey, and its predecessor, the Department of Alcoholic Beverage Control of the State of New Jersey.

L.1955, c. 142, p. 635, s. 1.



Section 43:8A-9 - Accidental Disability Retirement Allowance; Death Benefit

43:8A-9. Accidental disability retirement allowance; death benefit
(1) Upon the written application of a member or of his employer any member may be retired by the board of trustees, not less than thirty nor more than ninety days next following the date of filing such application, on an accidental disability retirement allowance; provided, that the medical board, after a medical examination of such member, shall certify that the natural and proximate cause of such disability was an accident met in the actual performance of duty within two years preceding the date of such application and that such disability was not the result of the member's willful negligence and that such member is mentally or physically incapacitated for performance of his usual duty and of any other available duty in the Division of Alcoholic Beverage Control which his employer is willing to assign to him, and that such incapacity is likely to be permanent and to such an extent that such member should be retired.

(2) Upon retirement for accidental disability, a member shall receive an accidental disability retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of the member's aggregate contributions at retirement; and

(b) A pension equal to one-half of the member's average final compensation.

(3) Upon the receipt of proper proofs of the death of a member who has retired on an accidental disability retirement allowance, there shall be paid to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate, the sum of five thousand dollars ($5,000.00).

L.1953, c. 423, p. 2132, s. 9.



Section 43:8A-10 - Application For Disability Retirement Allowance; Medical Examinations Of Persons Retired On Disability Retirement Allowance

43:8A-10. Application for disability retirement allowance; medical examinations of persons retired on disability retirement allowance
(1) Upon the receipt by the board of trustees of a written application for a disability retirement allowance, the board shall refer the application to the medical board, which shall examine the applicant and the report of the medical board shall be considered by the board of trustees in acting upon such application.

(2) Any beneficiary under the age of fifty-five years who has been retired on a disability retirement allowance under this act, on his request may be given a medical examination and he shall submit to an examination by the medical board within the State, or to an examination by a physician or physicians designated by the medical board at such place to be mutually agreed upon, twice a year for a period of three years and once a year thereafter in order to determine whether or not the disability which existed at the time he was retired has vanished or has materially diminished. If the report of the medical board shall show that such beneficiary is able to perform either his former duty or any other available duty in the Division of Alcoholic Beverage Control which his employer is willing to assign to him, the beneficiary shall report for duty within ten days. If the beneficiary fails to submit to any such medical examination or fails to return to duty within ten days after being ordered so to do, or within such further time as may be allowed by the commission for valid reason, as the case may be, the pension shall be discontinued during such default. A beneficiary shall immediately advise the board of trustees of any change in his residence.

L.1953, c. 423, p. 2133, s. 10.



Section 43:8A-11 - Death Benefit Upon Death Of Member In Service

43:8A-11. Death benefit upon death of member in service
(1) Upon the receipt of proper proofs of the death of a member in service on account of which no accidental death benefit is payable under section twelve, there shall be paid to such person as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to his estate:

(a) His aggregate contributions at the time of death; and

(b) If the member has five or more years of creditable service, an ordinary death benefit of five thousand dollars ($5,000.00).

(2) The beneficiary of an ordinary death benefit may elect to receive the amount payable in equal installments over a period of years or as a life annuity.

L.1953, c. 423, p. 2134, s. 11.



Section 43:8A-12 - Accidental Death Of Member Before Retirement; Death Benefit

43:8A-12. Accidental death of member before retirement; death benefit
(1) Upon the accidental death of a member before retirement, provided that evidence shall be submitted to the board of trustees justifying the determination that the natural and approximate cause of such death was an accident met in the actual performance of duty within two years preceding the date of such death and that such death was not the result of the member's willful negligence, an accidental death benefit shall be payable.

(2) The accidental death benefit shall consist of:

(a) The amount of the member's aggregate contributions at the time of death; and

(b) A pension equal to fifty per centum (50%) of the annual compensation being received by the member to the widow of the member if he leaves a widow to whom he was married at the time of such accident.

L.1953, c. 423, p. 2135, s. 12.



Section 43:8A-13 - Additional Death Benefit Coverage; Additional Contributions Not Returnable

43:8A-13. Additional death benefit coverage; additional contributions not returnable
(1) Within 6 months after January 1, 1954 or after the effective date of membership, whichever date is later, each member shall have the right to select additional death benefit coverage.

(2) Upon the receipt of proper proof of the death in service of a member selecting coverage under this section, on account of which no accidental death benefit is payable under section 9 of this act, there shall be paid to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor, or administrator of the member's estate, the sum of $5,000.00.

(3) Each member selecting the additional death benefit coverage under this section shall agree to the deduction of a percentage of his compensation in addition to that required under section 18. The actuary of the pension fund shall determine the constant percentage of contribution which if deducted from each payment of the prospective earnable compensation throughout active service of each member selecting coverage under this section, is computed to be sufficient to provide for all benefits of this section.

(4) The percentage rate of contribution payable by members selecting coverage under this section shall be subject to adjustment from time to time by the board of trustees on the basis of annual actuarial valuations and experience investigations as provided under section 5 so that the value of future contributions of members selecting the additional death benefit coverage under this section shall be equal to the value of prospective benefit payments.

(5) All other provisions of this section notwithstanding, this section and the benefits extended under this section shall not come into effect until 75% of the total number of members as of October 1, 1954 shall have applied for the additional death benefit coverage under this section. Such application shall be made with the secretary of the board of trustees, in such a manner and upon such forms as the board of trustees shall provide.

(6) Any other provision of this act notwithstanding, the additional contributions of members selecting the additional death benefit coverage under this section shall not be returnable to the member or his beneficiary in any manner or for any reason whatsoever nor shall such contributions be included in any annuity payable to any such member or his beneficiary.

L.1953, c. 423, p. 2135, s. 13. Amended by L.1954, c. 200, p. 760, s. 6.



Section 43:8A-14 - Termination Of Service As State Law Enforcement Officer; Refund Or Transfer Of Contributions

43:8A-14. Termination of service as State law enforcement officer; refund or transfer of contributions
If after two years of membership in the pension fund a member should cease to be a State law enforcement officer, he shall be paid the amount of his aggregate contributions with two per centum (2%) interest; provided, however, that if such a member continues in the employ of the State or public agency in which position he is covered by another pension fund or retirement system supported in whole or in part by the State of New Jersey, his aggregate contributions shall be transferred to that pension fund or retirement system and he shall receive due credit for such contributions to such pension fund or retirement system.

L.1953, c. 423, p. 2136, s. 14.



Section 43:8A-15 - Beneficiaries Ineligible For Benefits Under Sections 43:4-1 To 43:4-3

43:8A-15. Beneficiaries ineligible for benefits under sections 43:4-1 to 43:4-3
From and after the date of becoming a beneficiary of this pension fund no member shall be eligible for, or receive, retirement benefits under sections 43:4-1, 43:4-2 and 43:4-3 of the Revised Statutes.

L.1953, c. 423, p. 2137, s. 15. Amended by L.1954, c. 200, p. 761, s. 7.



Section 43:8A-16 - Election To Convert Retirement Allowance Otherwise Payable; Optional Forms

43:8A-16. Election to convert retirement allowance otherwise payable; optional forms
Until the first payment on account of a retirement allowance becomes normally due, any member may elect to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value of one of the optional forms named below; provided, however, that no election of an optional benefit shall be effective until sixty days after the date of the filing of the election thereof with the board of trustees, or until sixty days after retirement, whichever is later, and should the member die before such election becomes effective, the benefits payable on his account shall be the same as though his election has not been filed and he had not been retired.

Option 1. A reduced retirement allowance payable during his life, with the provision that at his death a lump sum equal in amount to the difference between his aggregate contributions at the time of his retirement and the sum of the annuity payments actually made to him during his lifetime shall be paid to such person, if any, as he has nominated by written designation duly acknowledged and filed with the board, otherwise to his estate; or

Option 2. A reduced retirement allowance payable during his life, with the provision that it shall continue after his death for the life of the beneficiary nominated by him by written designation duly acknowledged and filed with the board at the time of retirement should such beneficiary survive him; or

Option 3. A reduced retirement allowance payable during his life, with the provision that it shall continue after his death at one-half the rate paid to him and be paid for the life of the beneficiary nominated by him by written designation duly acknowledged and filed with the board at the time of retirement should such beneficiary survive him.

L.1953, c. 423, p. 2137, s. 16.



Section 43:8A-17 - Investment Of Moneys Of Pension Fund; Custodian; Payments; Interest In Profits And Use Of Funds By Trustees Or Employees Forbidden; Endorser Or Surety

43:8A-17. Investment of moneys of pension fund; custodian; payments; interest in profits and use of funds by trustees or employees forbidden; endorser or surety
(1) The Director of the Division of Investment in the Department of the Treasury shall have control over the investment of the moneys of the pension fund. The secretary shall report on the investment of these moneys to the board of trustees.

(2) The Treasurer of the State of New Jersey shall be the custodian of the several funds created by section eighteen of this act. All payments from said funds shall be made by him only upon vouchers signed by two persons designated by the board of trustees. A duly attested copy of a resolution of the board of trustees designating such persons and bearing on its face specimen signatures of such persons shall be filed with the treasurer as his authority for making payments upon such vouchers. No voucher shall be drawn unless it has previously been authorized by resolution of the board of trustees.

(3) Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investments made by the board of trustees; nor shall any trustee or employee of the board directly or indirectly, for himself or as an agent in any manner use the moneys of the retirement system, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety, or in any manner an obligor for moneys loaned to or borrowed from the board of trustees.

L.1953, c. 423, p. 2138, s. 17.



Section 43:8A-18 - Contributions; Deductions From Salaries; Expenses Of Administration

43:8A-18. Contributions; deductions from salaries; expenses of administration
(1) The contributions required for the support of the pension fund shall be made by members and their employers except for the expenses of administration which shall be paid by the State.

(2) Upon the basis of such tables as the board shall adopt and regular interest, the actuary of the pension fund shall determine for each age at entrance into the system the uniform and constant percentage of compensation of the member entering at such age, which, if deducted from each payment of his prospective earnable compensation throughout active service, is computed to be sufficient to provide for all benefits on account of his membership.

(3) The percentage contribution rate of each member toward the service retirement, ordinary disability retirement, and termination of service benefits provided by this act shall be fixed according to his age at entrance into service and shall be one-half of the total percentage contribution rate calculated for such age to be required to provide all such benefits. The additional percentage rate of contribution of each member selecting the additional death benefit coverage provided in section thirteen of this act shall be fixed according to his age at the time of selecting such coverage and shall be the total percentage contribution rate calculated for such age to be required to provide such additional death benefit coverage.

(4) Each employer shall make an annual contribution, as certified by the board of trustees, sufficient to provide with previous contributions of employers all benefits for which employers are responsible.

(5) The board of trustees shall certify to the Director of the Division of Budget and Accounting in the Department of the Treasury the percentage of salary payable by each member and by the State on behalf of each member. The officer or officers responsible for the payment of salaries of the employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period the percentage of earnable compensation of each member certified for payment by the member. In determining the amount earnable by a member in a payroll period, the board of trustees may consider the rate of salary payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit deduction from salary for any period less than a full payment period if any employee was not a member on the first day of the payroll period, and to facilitate the making of deductions it may modify the deduction required of any member by such an amount as shall not exceed one-tenth of one per centum ( 1/10 of 1%) of the annual salary upon the basis of which such deduction is to be made.

(6) The deductions provided for herein shall be made, notwithstanding that the minimum salary provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the service rendered by such person during the period covered by such payment, except as to the benefits provided under this act. The Director of the Division of Budget and Accounting in the Department of the Treasury shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited to the individual account of the member from whose salary said deduction was made.

(7) On the first day of July in each year the State Treasurer shall credit the amount payable by the State, and the amount of deductions from the salary of the members in the employ of the employer to the appropriate fund, or funds, of the pension fund.

(8) The expenses of administration of the pension fund shall be paid by the State of New Jersey. The board of trustees shall estimate and certify, annually, to the budget director of the State the amount required during the ensuing fiscal year to provide for the expense of operation of the pension fund, and such amount shall be appropriated for expenditure on the first day of July of said ensuing fiscal year.

(9) Prior to the receipt of contributions from members and the State, any moneys in the funds of the pension fund may be used temporarily to cover disbursements but such moneys shall be restored to their proper funds on or prior to the end of the second year of operation.

L.1953, c. 423, p. 2138, s. 18.



Section 43:8A-19 - Funds To Which Assets To Be Credited

43:8A-19. Funds to which assets to be credited
(1) All of the assets of the pension fund shall be credited according to the purpose for which they are held to one of three funds, namely the annuity savings fund, the pension accumulation fund, and the retirement reserve fund.

(2) The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities and additional death benefit coverage under section thirteen of this act. The aggregate contributions of a member withdrawn by him or paid to his estate or his designated beneficiary in event of his death as provided in this act shall be paid from the annuity savings fund. Upon the retirement or death of a member where the aggregate contributions and additional death benefit coverage under section thirteen of this act of the member are to be provided in the form of an annuity, the aggregate contributions of the member shall be transferred from the annuity savings fund to the retirement reserve fund.

(3) The pension accumulation fund shall be the fund in which shall be credited contributions made by employers. Upon the retirement or death of a member the reserve of any pension and death benefit under any section of this act other than section thirteen payable to or on his account shall be transferred to the retirement reserve fund. All interest and other income from investments shall be credited to the pension accumulation fund and annually the board of trustees shall transfer from the pension accumulation fund to the retirement reserve fund regular interest on the mean amount in the retirement reserve fund for the year. The board of trustees, in its discretion, may transfer to and from the pension accumulation fund any surplus or deficit in the retirement reserve fund.

(4) The retirement reserve fund shall be the fund in which shall be held the reserves on all retirement allowances and death benefits granted to members or their beneficiaries and from which all benefits in lieu thereof shall be paid. Should a member who retired on account of disability be restored to active service his pension reserve shall be transferred from the retirement reserve fund to the pension accumulation fund and the excess of his aggregate contributions as they stood at retirement over the amount of annuity payments made shall be transferred to the annuity savings fund.

L.1953, c. 423, p. 2141, s. 19.



Section 43:8A-20 - Exemption From Taxation And From Garnishment Or Other Process; Assignment

43:8A-20. Exemption from taxation and from garnishment or other process; assignment
The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, any benefit or right accrued or accruing to a person under the provisions of this act and the moneys in the various funds created under this act, shall be exempt from any State or municipal tax and from levy and sale, garnishment, attachment or any other process, and except as in this act otherwise provided, shall be unassignable.

L.1953, c. 423, p. 2142, s. 20.



Section 43:8A-21 - False Statements; Fraud; Correction Of Errors; Adjustment Of Payments

43:8A-21. False statements; fraud; correction of errors; adjustment of payments
Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of the pension fund in any attempt to defraud such pension fund as a result of such act shall be guilty of a misdemeanor and shall be punishable therefor under the laws of the State of New Jersey. Should any change or error in the records result in any member or person receiving from the pension fund more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

L.1953, c. 423, p. 2142, s. 21.



Section 43:8A-22 - Administrative Positions; Determination And Certification

43:8A-22. Administrative positions; determination and certification
The Director of the Division of Alcoholic Beverage Control shall determine and certify to the board of trustees which positions, if any, held by new-entrant members within such department or public agency, are administrative in nature; provided, however, the number of such position shall not exceed fifteen per centum (15%) of the total number of permanent positions within such department or public agency.

L.1953, c. 423, p. 2143, s. 22.



Section 43:8A-23 - Filing Of Request Naming Payee Of Death Benefit; Request As To Manner Of Payment

43:8A-23. Filing of request naming payee of death benefit; request as to manner of payment
Any member may file, and alter from time to time during his lifetime, as desired, a request with the board of trustees naming the payee of any death benefit provided by this act. Such member may also file, and alter from time to time during his lifetime, as desired, a request with the board of trustees directing payment of said benefit in one sum or in equal annual installments over a period of years or as a life annuity. Upon the death of such a member, a beneficiary to whom a benefit is payable in one sum may elect to receive the amount payable in equal annual installments over a period of years or as a life annuity.

L.1953, c. 423, p. 2143, s. 23.



Section 43:8A-24 - Other Laws Inapplicable To Members Or Beneficiaries Of Pension Fund

43:8A-24. Other laws inapplicable to members or beneficiaries of pension fund
No other provision of law in any other statute which provides wholly or partly at the expense of the State of New Jersey or of any county, municipality, school district, or any other political subdivision of the State for pensions, retirement, or death benefits for State law enforcement officers, their widows, or other dependents, shall apply to members, or beneficiaries of the pension fund established by this act, their widows or other dependents.

L.1953, c. 423, p. 2143, s. 24.



Section 43:8A-25 - Appropriation

43:8A-25. Appropriation
(1) There is hereby appropriated a sum of five thousand dollars ($5,000.00) for the administration of the pension fund established by this act for the fiscal year commencing July first, one thousand nine hundred and fifty-three.

(2) There is further hereby appropriated a sum of twenty thousand dollars ($20,000.00) which shall be the employer's contribution to the pension fund established by this act for the fiscal year commencing July first, one thousand nine hundred and fifty-three.

L.1953, c. 423, p. 2143, s. 25.



Section 43:8B-1 - Definitions

43:8B-1. Definitions
As used in this act:

(a) "Employee" means any person holding office, position, or employment in any county, municipality, or school district in the State.

(b) "Employer" means any county, municipality, or school district in the State.

(c) "Final average salary" means the average base compensation paid by the employer to the employee for the three years of his employment preceding his retirement.

(d) "Permanent and total disability." An employee is deemed to be permanently and totally disabled when it appears not only that he is physically or otherwise incapacitated for service, but that such incapacity will, in all reasonable probability, continue permanently. If an employee claims that such disability exists, the employer shall appoint a physician of skill and repute in his profession and resident of this State, who shall examine the employee. The physician shall make a report of the employee's physical condition or other disability, and if a disability exists, whether in all reasonable probability it will continue permanently, and does and will continue to prevent the employee from giving service to his employer in the performance of his duties. Any person who is retired for permanent and total disability hereunder, and who is under the age of 65 years, shall undergo an annual medical examination by a physician or physicians designated by the county, municipality or school district paying pension benefits based upon disability to such person. If upon examination it is determined that such disability no longer exists, the benefits payable hereunder for disability shall cease. If a person receiving pension benefits based upon disability refuses to submit to examination, the county, municipality or school district paying such benefits shall discontinue same until such person submits to physical examination.

(e) The Social Security system shall not be deemed a retirement system for the purposes of determining eligibility to a pension under this act.

L. 1955, c. 263, s. 1; amended by L. 1987, c. 117, s. 1.



Section 43:8B-2 - Employees Entitled To Pension

43:8B-2. Employees entitled to pension
Any employee who is not a member of and was not required by law at the time of appointment or employment, or at any time thereafter, to become a member of a contributory retirement system, may, at the discretion of his employer, be retired and granted a pension under the provisions of this act. No employee shall receive a pension under this act, if he is eligible to receive a pension for the same employment under any other law of this State.

L.1955, c. 263, p. 981, s. 2.



Section 43:8B-3 - Budget Provisions For Payment

43:8B-3. Budget provisions for payment
The payment of pensions granted pursuant to this act shall be provided for in the budget of the employer.

L.1955, c. 263, p. 981, s. 3.



Section 43:8B-4 - Eligibility

43:8B-4. Eligibility
In order to be eligible for a pension under the provisions of this act, an employee must be at least 65 years of age, or have been employed by an employer for at least 40 years, or be permanently and totally disabled.

L.1955, c. 263, p. 981, s. 4.



Section 43:8B-4.1 - Local Employee Eligibility

43:8B-4.1. Local employee eligibility
Notwithstanding the provisions of section 7 of P.L. 1954, c. 84 (C. 43:15A-7), as amended by P.L. 1985, c. 121, or any other law to the contrary, any employee who has been employed by any county, municipality, or school district continuously for at least 30 years, has become at least 65 years of age on or before April 15, 1986, and is not a member of or eligible to receive a pension from any State or locally-administered retirement system on the effective date of this act, may be eligible to receive the pension benefits provided by P.L. 1955, c. 263 (C. 43:8B-1 et seq.).

L. 1986, c. 122, s. 2.



Section 43:8B-5 - Maximum Pensions

43:8B-5. Maximum pensions
The amount of pension granted under this act shall be fixed by the employer according to uniform percentages of final average salary applicable generally to all employees of such employer subject to the provisions of this act, which percentages shall be adopted by resolution and shall not exceed:

(a) 30% of the employee's final average salary, if he has been employed by the employer for less than 20 years; or

(b) 50% of the employee's final average salary, if he has been employed by the employer for 20 years or more; provided, however, that in the case of an employee having 35 or more years of public employment and being age 65, or having 40 or more years of public employment, the percentage shall not be less than 25% of his final average salary.

No employee shall be eligible for pension benefits based upon disability hereunder unless he shall have at least five years of employment continuously, or in the aggregate, with the employer. No employee shall be eligible for pension benefits other than benefits based upon disability hereunder unless he shall have at least 15 years of employment continuously, or in the aggregate, with the employer.

L. 1955, c. 263, p. 981, s. 5. Amended by L. 1957, c. 29, p. 56, s. 1; L. 1986, c. 122, s. 1, eff. Oct. 8, 1986.



Section 43:8B-6 - Repeals

43:8B-6. Repeals
The following acts and parts of acts are hereby repealed: Sections 18:6-29; 18:6-36; 18:6-43; 18:6-44; 18:14-62 to 18:14-64, both inclusive; 40:37-149; 40:37-150; 43:6-8 to 43:6-14, both inclusive; 43:8-5 to 43:8-7, both inclusive; 43:9-1 to 43:9-8, both inclusive; 43:11-3; 43:12-1 to 43:12-55, both inclusive, of the Revised Statutes, and chapter 142 of the laws of 1938, chapter 156 of the laws of 1939, chapter 36 of the laws of 1940, chapter 214 of the laws of 1941, chapter 368 of the laws of 1941, chapter 369, of the laws of 1941, chapter 255 of the laws of 1942, chapter 194 of the laws of 1943, chapter 154 of the laws of 1944, chapter 223 of the laws of 1944, chapter 287 of the laws of 1945, chapter 216 of the laws of 1947, chapter 221 of the laws of 1947, chapter 285 of the laws of 1947, chapter 119 of the laws of 1948, chapter 224 of the laws of 1948, chapter 254 of the laws of 1948, chapter 228 of the laws of 1949, chapter 262 of the laws of 1949, chapter 293 of the laws of 1949, chapter 248 of the laws of 1950, chapter 223 of the laws of 1951, chapter 262 of the laws of 1951, chapter 283 of the laws of 1952, chapter 353 of the laws of 1952, chapter 301 of the laws of 1953, chapter 308 of the laws of 1953, chapter 309 of the laws of 1953, and chapter 362 of the laws of 1953.

L.1955, c. 263, p. 982, s. 6.



Section 43:8B-7 - Pensions Granted Under Other Sections; Effect Of Repeal

43:8B-7. Pensions granted under other sections; effect of repeal
No pensions may be granted under the provisions of any statute repealed by section 6 of this act after the date this act becomes effective. Any pension granted prior to the effective date of this act under the provisions of any statute repealed by section 6 of this act shall be continued in the same manner and under the same conditions as originally granted.

L.1955, c. 263, p. 983, s. 7.



Section 43:8B-8 - Citation

43:8B-8. Citation
This act shall be known and may be cited as the "General Noncontributory Pension Act."

L.1955, c. 263, p. 983, s. 8.



Section 43:8B-9 - Definitions

43:8B-9. Definitions
As used in this act "retirant" means any former employee who is receiving a pension from his former employer under the provisions of the General Non-Contributory Pension Act, P.L.1955, chapter 263, and any acts or parts of acts repealed thereby.

"Calendar year" means the 12-month period beginning January 1 and ending December 31.

"Retirement year" is the calendar year 1967 for all retirants who retired before the calendar year 1968; for all retirants who retired after 1967, "retirement year" is the actual calendar year of retirement.

"Index" shall mean the annual average over a calendar year of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A, of the United States Department of Labor (1957-1959=100). Should the reference base of said index be changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods.

"Retirement year index" shall be the index of the calendar year 1967 for all retirants who retired prior to January 1, 1968 and the index for the calendar year of retirement for all retirants who retired thereafter.

L.1971, c. 379, s. 1.



Section 43:8B-10 - Increase In Pensions

43:8B-10. Increase in pensions
The monthly pension originally granted to any retirant shall be increased in accordance with the provisions of this act.

Pension increases shall not be paid to retirants who are not receiving their regular, full, monthly pensions. The increase granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, increased, revoked or repealed except as otherwise provided in this act. No increase shall be due to a retirant or his beneficiary unless it constitutes a payment for an entire month.

L.1971, c. 379, s. 2.



Section 43:8B-11 - Ratio Of Increase

43:8B-11. Ratio of increase
The "ratio of increase" which shall apply to the pension originally granted to a retirant shall be calculated in accordance with the following percentages as determined by the calendar year in which the retirement became effective.

Year of Ratio of

Retirement Increase



1915 219%

1916 198%

1917 153%

1918 116%

1919 88%

1920 62%

1921 82%

1922 94%

1923 90%

1924 90%

1925 85%

1926 84%

1927 87%

1928 89%

1929 89%

1930 94%

1931 113%

1932 138%

1933 151%

1934 143%

1935 137%

1936 134%

1937 126%

1938 130%

1939 134%

1940 132%

1941 120%

1942 99%

1943 88%

1944 85%

1945 80%

1946 66%

1947 45%

1948 35%

1949 36%

1950 35%

1951 25%

1952 22%

1953 21%

1954 21%



L.1971, c. 379, s. 3.



Section 43:8B-12 - Cost Of Increase Payable By Employer

43:8B-12. Cost of increase payable by employer
The employer shall bear the cost of the increase in the pensions payable to retirants who retired from the employ of such employer. The employer shall appropriate the amount, in the fiscal year next following, taking into account payments made to retirants of such employer and prospective payments to be made to such retirants in the following year.

L.1971, c. 379, s. 4.



Section 43:8B-13 - Annual Review Of And Determination Of Percentum Of Change In Index

43:8B-13. Annual review of and determination of percentum of change in index
On or before October 1, 1970 and by the same date in each subsequent year, the Director of the Division of Pensions of the State Department of the Treasury shall review the index and determine the percentum of change in the index from the retirement year index pursuant to the provisions of the Pension Increase Act (P.L.1969, c. 169) (C. 43:3B-1 et seq.). The percentage of adjustment in the pensions shall be 1/2 of the percentum of change. The director shall notify the employer of the percentage of adjustment for the applicable year.

In no instance shall the amount of the pension originally granted and payable to any retirant be reduced as a result of this adjustment.

For purposes of this section a "retirant" shall include all retirants except those whose pension commenced within the 3 calendar years prior to the first of the month in which the adjustment is to become effective in any year.

L.1971, c. 379, s. 5.



Section 43:8B-14 - Effect Of Blanket Increase Or Provision For Minimum Pension On Benefits Provided By This Act

43:8B-14. Effect of blanket increase or provision for minimum pension on benefits provided by this act
If legislation is adopted providing for a blanket increase in the original pensions or for minimum pensions to any group of retirants eligible for benefits under this act, all increases provided under this supplementary act shall be terminated on the first of the month when such blanket increases or minimum pensions are payable, except in those instances where the retirant's original pension plus the increases provided under this act will exceed the amounts payable to such retirants as a result of such other legislation; in such event the amount payable under this act shall be the difference between the new pension payable as a result of such other legislation and the amount which would otherwise have been paid under this act. Any subsequent annual review of amounts payable under this act for such retirants shall continue to be determined on the basis of the original pension as granted by the employer prior to any blanket increase or provision for minimum pension for any group of retirants eligible for benefits under this act.

L.1971, c. 379, s. 6.



Section 43:8B-15 - Rules And Regulations; Annual Report

43:8B-15. Rules and regulations; annual report
The Director of the Division of Pensions of the State Department of the Treasury shall promulgate such rules and regulations, not inconsistent with the provisions of the Pension Increase Act (P.L.1969, c. 169), (C. 43:3B-1 et seq.) and this act, as he shall deem necessary for the effective operation of the program. He shall include a report of the operation of the Pension Increase Act (P.L.1969, c. 169) (C. 43:3B-1 et seq.) and this act in his annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions.

L.1971, c. 379, s. 7.

43:8C-1 Definitions relative to incentive programs for retirement, termination of certain employees.
1.As used in this act, unless the context indicates otherwise:

"Chief executive officer" means the mayor of a municipality, the elected county executive of a county, the director of the board of chosen freeholders in a county that does not have an elected county executive, and the chairman or other presiding officer of any other governing body.

"Consolidated municipality" or "municipal consolidation" means the resultant municipal entity created after approval and adoption of a public question in favor of consolidation pursuant to the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et seq.).

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Governing body" means the board, commission, council or other body having the control of the finances of a local unit; and in those local units in which a chief executive officer is authorized by law to participate in such control through powers of recommendation, approval or veto, the term includes such executive officer to the extent of such participation.

"Interlocal services contract" means a contract between two or more local units for the joint provision of governmental services pursuant to the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.).

"Joint services contract" means a contract between two or more local units to form a joint meeting for the joint provision of governmental services pursuant to the "Consolidated Municipal Service Act," P.L.1952, c.72 (C.40:48B-1 et seq.).

"Local unit" means a municipality, consolidated municipality, county, authority as defined in section 3 of P.L.1983, c.313 (C.40A:5A-3), joint meeting or fire district.

L.1999,c.59,s.1.



Section 43:8C-1 - Definitions Relative To Incentive Programs For Retirement, Termination Of Certain Employees.

43:8C-1 Definitions relative to incentive programs for retirement, termination of certain employees.
1.As used in this act, unless the context indicates otherwise:

"Chief executive officer" means the mayor of a municipality, the elected county executive of a county, the director of the board of chosen freeholders in a county that does not have an elected county executive, and the chairman or other presiding officer of any other governing body.

"Consolidated municipality" or "municipal consolidation" means the resultant municipal entity created after approval and adoption of a public question in favor of consolidation pursuant to the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et seq.).

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Governing body" means the board, commission, council or other body having the control of the finances of a local unit; and in those local units in which a chief executive officer is authorized by law to participate in such control through powers of recommendation, approval or veto, the term includes such executive officer to the extent of such participation.

"Interlocal services contract" means a contract between two or more local units for the joint provision of governmental services pursuant to the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.).

"Joint services contract" means a contract between two or more local units to form a joint meeting for the joint provision of governmental services pursuant to the "Consolidated Municipal Service Act," P.L.1952, c.72 (C.40:48B-1 et seq.).

"Local unit" means a municipality, consolidated municipality, county, authority as defined in section 3 of P.L.1983, c.313 (C.40A:5A-3), joint meeting or fire district.

L.1999,c.59,s.1.



Section 43:8C-2 - Implementation Of Incentive Program.

43:8C-2 Implementation of incentive program.

2.A local unit entering into an interlocal services contract or a joint services contract or becoming a part of a consolidated municipality may offer and implement an incentive program for retirement or termination of employment after approval of such incentive program by the director. The program shall be limited to full-time employees in any department, office, section, or other organizational component of the local unit in which the number of employees will be reduced or which will be eliminated as a result of the interlocal services contract or joint services contract or municipal consolidation. The incentive program may include one or more of the following:

a.cash payments or the purchase of annuities;

b.employer contributions to an approved employee deferred compensation program to the extent permitted by federal law;

c.payment by the local unit for continuation of health benefits coverage after retirement for not more than five years or until the employee attains the age of eligibility for Medicare, whichever occurs first;

d.payment by the local unit for health benefits coverage after retirement under the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.), or under group insurance contracts pursuant to N.J.S.40A:10-23, for employees and dependents in accordance with the law and rules governing the State Health Benefits Program or the law governing such group insurance contracts, as the case may be, for employees who fail to meet the service requirement for payment for such coverage after retirement by no more than five years, but who are otherwise eligible for employer payment for health benefits coverage after retirement; or

e.additional service credit for employees who are members of the Public Employees' Retirement System of New Jersey, pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.) or the Police and Firemen's Retirement System of New Jersey, pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), or a county pension fund created under P.L.1943, c.160 (C.43:10-18.1 et seq.), or a municipal retirement system created under P.L.1954, c.218 (C.43:13-22.3 et seq.) or P.L.1964, c.275 (C.43:13-22.50 et seq.), as provided in section 4 of P.L.1999, c.59 (C.43:8C-4).

L.1999,c.59,s.2.



Section 43:8C-2.1 - Incentive Program To Encourage Retirement, Termination Of Employment Of County Employees.

43:8C-2.1 Incentive program to encourage retirement, termination of employment of county employees.

44.Notwithstanding the provisions of section 2 of P.L.1999, c.59 (C.43:8C-2) to the contrary, but subject to the other provisions of that law, a county governing body may, by resolution, adopt an incentive program to encourage the retirement or termination of employment of county government employees, regardless of whether the county is entering into an interlocal services contract or a joint services contract. The incentive program shall be submitted to the Director of the Division of Local Government Services in the Department of Community Affairs for approval. The director may condition approval on modifications to the incentive program. Following approval of the incentive program by the director, the county government may implement the program and offer the incentives to its employees.

L.2000,c.126,s.44.



Section 43:8C-3 - Submission Of Detailed Information Concerning Incentive Program.

43:8C-3 Submission of detailed information concerning incentive program.

3. a. No later than six months prior to the date on which a proposed incentive program is to begin, the local unit shall submit detailed information concerning the incentive program to the director, in a form and manner prescribed by the director, which shall include the following:

(1)the governmental services affected by the interlocal services contract or joint services contract or municipal consolidation;

(2)the departments, offices, sections, and other organizational components of the local unit to be affected, and a list of the employees thereof;

(3)the incentives to be offered;

(4)the estimated number of employees who will retire or terminate employment under the incentive program;

(5)fiscal information sufficient to demonstrate that the incentive program in conjunction with the interlocal services contract or joint services contract or municipal consolidation will result in a reduction for the local unit in the number of employees providing the affected governmental services, including information on the number of employees by which the local unit will reduce employment for a period of at least five years;

(6)fiscal information sufficient to demonstrate that, taking into consideration the costs of the incentive program, the interlocal services contract or joint services contract or municipal consolidation will result in a reduction in the cost of providing the affected governmental services for the local unit;

(7)information on the fiscal stability of the local unit sufficient to demonstrate that the local unit will be able to pay the costs for the incentive program and for the interlocal services contract or joint services contract or municipal consolidation which will result in net savings and shall not necessitate any increase in property taxes for the local unit;

(8)information sufficient to demonstrate that the local unit will continue to provide the affected governmental services without the number of employees that are expected to take the incentive;

(9)copies of proposed interlocal services contracts or joint services contracts; and

(10) any other information which the director may require.

The director may, for good cause, permit a local unit to submit information without complying with the time period for submission of information or which does not conform to the specific informational requirements of this subsection.

b.The director shall provide to the Director of the Division of Pensions and Benefits in the Department of the Treasury sufficient information relating to the incentive program so that the Director of the Division of Pensions and Benefits may provide to the director:

(1)an estimate of the anticipated liability of the affected retirement systems;

(2)a determination of whether the incentive program is reasonably calculated to produce a reduction in the number of employees of the local unit; and

(3)taking into consideration the liability for the incentive program, an estimate of the net savings in the employment costs to provide the affected governmental services.

c.In order to make the calculation required by paragraph (2) of subsection b. of this section, the Director of the Division of Pensions and Benefits in the Department of the Treasury shall submit the proposed incentive program to the actuary of each retirement system which would be affected by the incentive program. Each actuary shall estimate the additional liability to the retirement system for the incentive program, including the liability for the additional service credit and the earlier retirement of employees under the incentive program. Each actuary shall provide the Director of the Division of Pensions and Benefits with an opinion on whether the incentive program is reasonably calculated to produce a reduction in the number of employees of the local unit providing the affected governmental services, and a net savings, taking into consideration the liability for the incentive program, in the employment costs to provide the affected governmental services. The State shall conduct the actuarial work required by this subsection at no charge to the local units.

d.If the incentive program includes the provision of additional service credit under State retirement systems for eligible employees, the beginning and ending dates for the incentive program and the time period during which the eligible employees will have to elect to participate in the incentive program shall be subject to approval by the Director of the Division of Pensions and Benefits in the Department of the Treasury.

e.If the director determines that the incentive program, in conjunction with the interlocal services contract or joint services contract or municipal consolidation, will result in the local unit continuing to provide the affected governmental services with fewer employees and at a lower cost, and that the incentive program and the interlocal services contract or joint services contract or municipal consolidation will result in net savings and will not necessitate any increase in local property taxes for the local unit, the director shall approve the incentive program for implementation.

L.1999,c.59,s.3.



Section 43:8C-4 - Additional Service Credits, Pfrs, Pers; Conditions.

43:8C-4 Additional service credits, PFRS, PERS; conditions.

4. a. For employees who are members of the Police and Firemen's Retirement System of New Jersey, pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), an incentive program for retirement may provide additional months of service credit for an employee who has 20 or more years of service credit on the last day for retirement under the incentive program, so that the employee shall have an aggregate amount of service credit under the retirement system of no more than 30 years on the effective date of retirement. In no case shall more than 60 months of additional service credit be provided under the incentive program.

b.For employees who are members of the Public Employees' Retirement System of New Jersey, pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), or a county or municipal retirement system, an incentive program for retirement may provide not more than 60 additional months of service credit for an employee who has 20 or more years of service credit on the last day for retirement under the incentive program.

c.An incentive program may require one or more of the following criteria: a minimum number of years of service credit in a retirement system, a minimum number of years of service with the local unit, or a minimum age for eligibility to participate in the program.

d.An employee who receives an incentive benefit for retirement or termination of employment under P.L.1999, c.59 (C.43:8C-1 et seq.) shall forfeit any tenure, civil service, or other employment right for continued employment or for return to employment based upon the employment for which the employee receives the incentive benefit.

e.When the needs of the local unit require the continuation in service of an employee who elects to retire and receive an incentive benefit under P.L.1999, c.59 (C.43:8C-1 et seq.), the effective retirement date of the employee may be delayed, with the approval of the governing body of the local unit and the agreement of the employee, until the first day of any month not later than the twelfth month after the last date for retirement under the incentive program. If an employee whose retirement is delayed under this subsection dies before the retirement becomes effective, the retirement shall be effective on the first day of the month after the date of death of the employee, unless the employee's beneficiary for retirement benefits requests in writing to the board of trustees of the retirement system that benefits payable for death in active service be paid on behalf of the employee.

f.An employee retiring with an incentive benefit under P.L.1999, c.59 (C.43:8C-1 et seq.) who has not paid the full amount of a loan from the retirement system by the effective date of retirement may repay the loan through deductions from the monthly retirement benefits in the same monthly amount which was deducted from the member's compensation immediately preceding retirement, until the balance of the amount borrowed with interest at the statutory rate is repaid. If the retiree dies before the outstanding balance of the loan and interest is repaid, the remaining balance shall be repaid as provided in the laws governing the retirement system for repayment of loans.

g.Notwithstanding the provisions of the laws governing the retirement system, an employee purchasing service credit to qualify for a benefit under P.L.1999, c.59 (C.43:8C-1 et seq.) may, for each affected retirement system, purchase a portion of the service credit which the employee is eligible to purchase.

h.If the incentive program is approved and implemented, the actuary to the affected retirement system shall determine the full amount of the liability of the retirement system for the incentive program including the liability for the additional service credit and the earlier retirement of employees under the incentive program in accordance with the assumptions used by the retirement system to determine the full liabilities of the system. The local unit shall pay the amount of the liability determined by the actuary to the retirement system in a lump sum or through annual installment payments with regular interest at the rate used by the retirement system to determine liabilities and to estimate investment return for a period approved by the Director of the Division of Pensions and Benefits in the Department of the Treasury which shall not exceed 15 years. The local unit shall pay the cost for the actuarial work to determine the full liability of the retirement system if the incentive program is approved and implemented. If the local unit does not make payments for the liability, the cost of the actuarial work, and administrative expenses in a timely manner, the local unit shall be subject to interest and penalties on the payments on the same basis provided for late payment of employer contributions to the retirement system under the laws and rules governing the retirement system.

i.The Director of the Division of Pensions and Benefits in the Department of the Treasury shall provide a local unit with information on the estimated liability for the proposed incentive program, and actual liability if the program is approved and implemented. If the program provides additional service credit to employees under the Public Employees' Retirement System of New Jersey, pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.) or the Police and Firemen's Retirement System of New Jersey, pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), the director shall provide the eligible employees of the local unit with information on the benefits they would receive under the incentive program, and other appropriate assistance, to enable employees to decide whether to accept the incentive benefit and retire from the retirement systems if they accept the incentive benefit.

j.The powers, duties and responsibilities related to retirement systems under P.L.1999, c.59 (C.43:8C-1 et seq.) for county and municipal retirement systems shall be exercised and performed by the governing bodies of the retirement systems.

L.1999,c.59,s.4.



Section 43:8C-5 - Consultation With Representative Of Bargaining Unit.

43:8C-5 Consultation with representative of bargaining unit.

5.Prior to the beginning date of the incentive program, appropriate representatives of the governing body of a local unit which implements an incentive program shall meet and consult with the majority representative of the bargaining unit or units which include the employees of the local unit who would be eligible for the incentive program.

L.1999,c.59,s.5.



Section 43:8C-6 - Employment Level Of Affected Local Unit.

43:8C-6 Employment level of affected local unit.

6. a. For a period of five years after the last date for retirement or termination of employment under an incentive program implemented pursuant to P.L.1999, c.59 (C.43:8C-1 et seq.), the employment level of the local unit for the provision of governmental services previously performed by employees that participated in the incentive program shall not, without the approval of the director, exceed the employment level specified in the incentive program approved by the director. The director may approve an increase in the employment level to provide the affected governmental services if the director determines that:

(1)changes in local conditions such as increased residential or commercial development, increased population, or other changes, have created an increased need or demand for the affected governmental services; and

(2)an increase in the employment level for the affected governmental services is warranted and will provide for the delivery of governmental services in an effective and cost efficient manner. The local unit shall submit annual reports to the director for five years after the last date for retirement or termination of employment under an incentive program implemented pursuant to P.L.1999, c.59 (C.43:8C-1 et seq.), in the form and manner required by the director, concerning the number of employees and the employment costs to provide the affected governmental services.

b.If a local unit exceeds the employment levels under subsection a. of this section, it shall be required by the director to reimburse the Division of Pensions and Benefits in the Department of the Treasury for the costs of the actuarial work performed for the local unit pursuant to subsection c. of section 3 of P.L.1999, c.59 (C.43:8C-3), as determined by the director of that division.

L.1999,c.59,s.6.



Section 43:8C-7 - Rules By Director Of Division Of Local Government Services.

43:8C-7 Rules by Director of Division of Local Government Services.

7.The director may adopt rules to effectuate the purposes of this act in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1999,c.59,s.7.



Section 43:8C-8 - Rules By Director Of Division Of Pensions And Benefits.

43:8C-8 Rules by Director of Division of Pensions and Benefits.

8.The Director of the Division of Pensions and Benefits in the Department of the Treasury may adopt rules to effectuate the purposes of this act in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1999,c.59,s.8.



Section 43:8C-9 - Incentive Program For Employees Of Merging School Districts, Conditions.

43:8C-9 Incentive program for employees of merging school districts, conditions.

9.Notwithstanding the provisions of any other law to the contrary, if a school district merges with one or more other school districts due solely to municipal consolidation pursuant to the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et seq.), then the board of education of the merging district may offer and implement an incentive program for retirement or termination of employment of its employees after approval of such incentive program by the director under substantially similar terms and conditions as are provided for in sections 2, 3, 5 and 6 of P.L.1999, c.59 (C.43:8C-2, C.43:8C-3, C.43:8C-5 and C.43:8C-6), as prescribed by, and subject to the determination of, the Commissioner of the Department of Education.

L.1999,c.59,s.9.



Section 43:9-6.1 - Withdrawal By War Veteran; Payments Received With Interest

43:9-6.1. Withdrawal by war veteran; payments received with interest
1. An employee of any county, who is a veteran of any war, or who was a member of the American Merchant Marine during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, and is a member of any retirement system may, at any time, apply to withdraw from the system during the continuance of his employment. Upon his making application, of which 10 days' notice shall be given, he shall receive, upon demand, the amount of his payments with interest thereon at the rate of four per centum (4%) per annum, without prejudice to his rights as a veteran to any benefit to which he may be entitled under any other law.

L.1941,c.399,s.1; amended 1991,c.389,s.28.



Section 43:9-36 - Borough Solicitor, Assistant City Solicitor, Assistant County Prosecutor, Juvenile And Domestic Relations Court Judge; Widow's Pension

43:9-36. Borough solicitor, assistant city solicitor, assistant county prosecutor, juvenile and domestic relations court judge; widow's pension
If any public employee, heretofore having served at least 7 years as a borough solicitor, at least 3 years as an assistant city solicitor, at least 2 years as an assistant county prosecutor, at least 5 years as a juvenile and domestic relations court judge, and having attained the age of 64 years or more, has died, having left a widow surviving him, such widow, upon application therefor, shall receive for the remainder of her life a widow's pension in an amount equal to 25% of the annual compensation said employee received in the last year of his employment.

Amended by L.1967, c. 10, s. 1, eff. March 13, 1967.



Section 43:9-37 - Pension In Lieu Of Benefits Under Retirement System Established By State Or Political Subdivisions

43:9-37. Pension in lieu of benefits under retirement system established by State or political subdivisions
Any pension payable under this act to a widow shall be in lieu of the pension and insurance benefits which would accrue to the said widow under any retirement system established by the State or any of its political subdivisions.

L.1967, c. 10, s. 2, eff. March 13, 1967.



Section 43:9-38 - Payment; Contributions To Other Retirement Systems

43:9-38. Payment; contributions to other retirement systems
The payment of pensions granted pursuant to this act shall be provided for in the budget of the employer granting the pension. If the employer was contributing to a retirement system on behalf of said person, the adoption of the provisions of this act and the payment of pension or other benefits provided hereunder shall be considered as a discharge of the employer's liability to the retirement system with respect to such person and his widow so that a credit for the discharge of such liability shall be reflected in the subsequent valuations of the employer's liabilities under the retirement system for all other employees.

Upon the widow's acceptance of the pension granted pursuant to this act, and as a condition thereof, the widow shall pay over to the employer the value of her deceased husband's contribution and interest which was credited to his account in any retirement system established by the State or any of its political subdivisions in order to defray part of the cost of the pension to be paid by the employer.

L.1967, c. 10, s. 3, eff. March 13, 1967.



Section 43:9-39 - Public Employee Defined

43:9-39. Public employee defined
For the purposes of this act, the term "public employee" shall be deemed to mean and include a person who has held an office, position or employment in county government.

L.1967, c. 10, s. 4, eff. March 13, 1967.



Section 43:9-40 - County Clerk; Thirty Years Service; Widow's Pension

43:9-40. County clerk; thirty years service; widow's pension
The board of chosen freeholders of any county of the second class may, in its discretion, adopt a resolution providing for the payment of a pension to any widow of any former county clerk who retired after having served in such capacity continuously for a period in excess of 15 years and who prior to his service as county clerk had served the county in one or more offices, positions or employments continuously for an additional period in excess of 15 years, making a total period of service in excess of 30 years. Such widow shall receive from the county, during the term of her natural life, or as long as she remains unmarried, an annual pension equal to 1/3 of the annual salary paid to her husband at the time of his retirement. The pension shall be paid in equal monthly installments by the county treasurer, out of county funds when so directed by the board of chosen freeholders of the county.

L.1968, c. 45, s. 1, eff. May 22, 1968. Amended by L.1969, c. 93, s. 1.



Section 43:9-41 - Application For Pension; Proof; Amount; Effective Date

43:9-41. Application for pension; proof; amount; effective date
A widow entitled to a pension under this act may apply therefor to the board of chosen freeholders of the county. Upon proof satisfactory to the board of the facts entitling her to the pension, the board may fix the amount of the pension to be so paid as well as the date when the same becomes effective.

L.1968, c. 45, s. 2, eff. May 22, 1968.



Section 43:9A-1 - Clerks Of District Courts In First Class Counties Over 800,000

43:9A-1. Clerks of district courts in first class counties over 800,000
When the clerk or deputy clerk of any district court of a county of the first class, having a population of over eight hundred thousand, shall have been for thirty years continuously in such public office or position and in the public office or position of clerk and assistant clerk of a district court of a city within such county and shall have reached the age of sixty-five years, the board of chosen freeholders of said county shall allow his retirement from such service upon his own request; provided, such clerk or deputy clerk has complied with the provisions of this act.

L.1945, c. 281, p. 827, s. 1. Amended by L.1950, c. 296, p. 999, s. 2.



Section 43:9A-2 - Retirement For Incapacity; Examination By Physician

43:9A-2. Retirement for incapacity; examination by physician
Any clerk or deputy clerk of a county district court of a county of the first class, having a population of over eight hundred thousand, who shall have been for twenty-five years continuously in such office or position and in the office or position of clerk and assistant clerk of a district court of a city within said county who shall have reached the age of sixty years and become incapacitated for service in such office or position, which physical or other disability shall have developed during his term of service in either office or position, may be retired from service for these reasons upon informing the presiding judge of the court wherein he is serving or upon such information being given in his behalf of his desire to do so and of his disability; provided, such clerk or deputy clerk has complied with the provisions of this act. If the judge finds that disability exists, he shall appoint a physician of skill and repute in his profession, and resident in this State, who shall examine the person proposed for retirement and report on his physical condition or other disability and as to whether in all probability, if he finds the disability existent, it will continue permanently and does and will prevent the applicant from properly performing his duties. Upon receipt of the physician's report, the judge shall certify and send it to the finance officer of the county, there to remain of record. Thereupon the applicant may file his resignation in such office and shall be entitled to the benefit of this act.

L.1945, c. 281, p. 828, s. 2. Amended by L.1950, c. 296, p. 999, s. 3.



Section 43:9A-3 - Amount And Payment Of Pension; Widow's Pension

43:9A-3. Amount and payment of pension; widow's pension
A person so retired shall be entitled to receive, for and during his natural life, a pension of such sum as the board of chosen freeholders determines by resolution, but not less than one-half of the salary then being received by him for his service. The widow of a person so retired, or the widow of a clerk or deputy clerk of a county district court of a county of the first class having a population of over eight hundred thousand who shall have been for twenty-five years continuously in such office or position and in the office or position of clerk and assistant clerk of a district court of a city within such county and who shall have died while in such office or position shall be entitled to receive, for and during her natural life, or so long as she remains unmarried, a pension of such sum as the board of chosen freeholders determines by resolution, but not less than one-half of the salary being received by the said clerk or deputy clerk for his service at the time of his death or retirement; provided, however, that no pension shall be paid to such a widow except if she married such employee prior to the retirement of such employee and prior to the time when such employee reached the age of fifty years. No such surviving spouse shall be eligible for any benefit hereunder who was or shall be more than fifteen years younger than the employee at the time of their marriage, if such marriage occurs hereafter.

The foregoing provision for payment of a pension to the widow of such clerk or deputy clerk shall become effective provided such clerk or deputy clerk shall pay to the county treasurer a sum equal to two per centum (2%) of the amount of his salary from the first day of July, one thousand nine hundred and forty-five, to the date of the approval of this act; and an additional sum of two per centum (2%) of the amount of his salary in addition to three per centum (3%) provided for in section six of the act of which this act is amendatory in the same manner as is provided for the payments to be made by virtue of such section six.

The pension shall be paid in the same manner and in the same installments as his salary was theretofore payable.

L.1945, c. 281, p. 828, s. 3. Amended by L.1950, c. 296, p. 1000, s. 4.



Section 43:9A-4 - Determination Of Years Of Service

43:9A-4. Determination of years of service
In determining the years of service of any such clerk or deputy clerk for the purpose of this act, the years of service of such person as clerk and assistant clerk of a district court of a city within such county, prior to the date when this act becomes operative, shall be counted.

L.1945, c. 281, p. 829, s. 4. Amended by L.1950, c. 296, p. 1001, s. 5.



Section 43:9A-5 - County To Provide For Pension; Reimbursement By Municipality

43:9A-5. County to provide for pension; reimbursement by municipality
Provision for all pensions arising under this act shall be made in the appropriation or tax levy of the county in which such person is employed at the time of retirement; provided, however, that the county so paying such pension shall be entitled to reimbursement by the municipality in which such person was previously employed in proportion to the years of service for which prior service credit has been allowed. The treasurer of the county shall annually ascertain the proportionate share due on account of such pension from each municipality in which such person was previously employed, and shall submit to such municipality a statement of the amount necessary to be appropriated by the municipality for payment of such proportionate share. Upon receipt of the statement from the county treasurer disclosing the proportionate share of the cost of any such pension to which the county is entitled to reimbursement by reason of payment of such pension, the governing body of such municipality shall make provision in the annual appropriation or tax levy of such municipality and forward its proportionate share as disclosed by the statement to the county treasurer.

L.1945, c. 281, p. 829, s. 5.



Section 43:9A-6 - Deductions From Salary

43:9A-6. Deductions from salary
Any person who desires to take advantage of the benefits of this act shall file with the county treasurer, upon his appointment as clerk or deputy clerk of any district court of the judicial district which includes all of the territory within the boundaries of the county of the first class, an authorization, in writing, to such county treasurer for the deduction of three per centum (3%) of the amount of his salary during his continuance as clerk or deputy clerk of such district court, and thereafter there shall be deducted from every payment of salary to such person three per centum (3%) of the amount thereof, so long as he shall remain in such public office or position or until his retirement under this act, for the use of the county.

L.1945, c. 281, p. 829, s. 6.



Section 43:9A-7 - Abolition Of Office; Change In Title

43:9A-7. Abolition of office; change in title
No pension shall cease or become invalid by reason of the abolition of the office in which such person had previously served or any change in title.

L.1945, c. 281, p. 830, s. 7.



Section 43:9A-8 - When Effective And Operative

43:9A-8. When effective and operative
This act shall take effect immediately, but shall remain inoperative until the first day of July succeeding the date of its enactment.

L.1945, c. 281, p. 830, s. 8.



Section 43:10-1 - Definitions; Persons Under Forty-five Eligible

43:10-1. Definitions; persons under forty-five eligible
"Be retired on half pay" means retired on a pension equal to one-half of the average annual salary during any 3 fiscal years, of the employee's membership, for which contributions were made, which years shall be selected in such manner as to provide for the largest possible benefit to the retirant, or surviving spouse or children, as the case may be; provided, however, that nothing in this amendatory act shall serve to reduce any employee's pension below the amount to which he would have been entitled had he been eligible to apply for his pension prior to the effective date of this amendatory act.

"Salary" or "average annual compensation," when used for the purpose of computing benefits under this act, means the average annual salary for which contributions are made during any 3 fiscal years of the employee's membership providing the largest possible benefit to the member or surviving spouse or children. If the total service is less than 3 years, the salary shall be that paid for the entire period of membership. "Salary" means the base compensation for services as an employee, including normal and longevity increments earned in accordance with the established salary policies of the employer for all employees in the same position, but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary or extra curricular duties beyond the regular workday or the regular work year. In cases where salary includes maintenance, the retirement system shall fix the value of that part of the salary not paid in money which shall be considered under this act.

"County employee" or "employee" means and includes all employees and officers in service in any county of the first class, and of any county board, body or commission maintained out of county funds in a county of the first class, including laborers recognized as permanent laborers, whether paid on an hourly, daily, monthly or annual basis (if being the intent to exclude transient labor from the operation of this article), but does not include any member of the police or fire department. The pension commission may determine whether or not the employment of an employee is permanent within the meaning of this article. Notwithstanding the provisions of section 43:1-1 of this Title, any person heretofore or hereafter accepting any employment in the county under the age of 45 years shall be eligible to join as a "county employee" or "employee" as hereinabove defined.

"Widow" means the woman to whom a member was married at least 5 years before the date of his death and to whom he continued to be married until the date of his death. The eligibility of such a widow to receive a pension provided in this act will be considered terminated by the marriage of the widow subsequent to the member's death. In the event of the payment of an accidental death benefit, the 5-year qualification shall be waived.

"Widower" means the man to whom a member was married at least 5 years before the date of her death and to whom she continued to be married until the date of her death. The eligibility of such a widower to receive a pension provided in this act will be considered terminated by marriage of the widower subsequent to the death of the member. In the event of the payment of an accidental death benefit, the 5-year qualification shall be waived.

Amended by L.1939, c. 206, p. 590, s. 1; L.1939, c. 394, p. 938, s. 1; L.1973, c. 345, s. 1, eff. Dec. 27, 1973; L.1976, c. 106, s. 1, eff. Oct. 18, 1976; L.1979, c. 242, s. 1.



Section 43:10-1.1 - Ineligible Laborer Made Eligible By Amendment To Law; Option To Become Member; Procedure

43:10-1.1. Ineligible laborer made eligible by amendment to law; option to become member; procedure
Any county laborer now employed in any such county, who, prior to the adoption of this act, was ineligible to the benefits of the law to which this act is an amendment and supplement but who is made eligible to such benefits by this act may decline to be bound by the provisions of said law or may within six months after this act becomes effective become a member of the fund established under said law:

(1) by payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest, as the pension commission shall determine to be due in order to give such employees the same standing as a member of said fund as all other members who joined said pension fund when the law providing for such fund became effective, in which case the maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund and the maximum length of time for the payment of arrears shall be five years from the date of the application to join the fund, or

(2) upon written application in which case the regular deductions from the salary of such employees shall commence upon the filing of such written application and he shall be entitled to the same benefits as a new employee then joining the fund would receive.

L.1939, c. 394, p. 939, s. 2.



Section 43:10-1.2 - Persons Who Were Between 45 And 50 When Employed May Become Members

43:10-1.2. Persons who were between 45 and 50 when employed may become members
Notwithstanding the provisions of section 43:1-1 of the Revised Statutes, any county employee as defined in the article to which this is a supplement who at the time of the adoption of this act is ineligible to the benefits of said article by reason of having accepted employment after reaching the age of forty-five and who was at the time of accepting such employment under the age of fifty years may within two months after this act becomes effective become a member of the fund established under article one of chapter ten of Title 43 of the Revised Statutes:

(1) by payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest as the pension commission shall determine to be due in order to give such employee the same standing as a member of said fund as all other members who joined said pension fund when the law providing for such fund became effective, in which case the maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund and the maximum length of time for the payment of arrears shall be five years from the date of the application to join the fund; or

(2) upon written application in which case the regular deductions from the salary of such employee shall commence upon the filing of such written application and he shall be entitled to the same benefits as a new employee then joining the fund would receive.

L.1940, c. 174, p. 533, s. 1.



Section 43:10-1.3 - First Class Counties Under 800,000; Persons Who Were Between 45 And 50 When Employed May Become Members

43:10-1.3. First class counties under 800,000; persons who were between 45 and 50 when employed may become members
Notwithstanding the provisions of section 43:1-1 of the Revised Statutes, any county employee of a first class county having a population of less than eight hundred thousand as defined in the article to which this is a supplement who at the time of the effective date of this act is ineligible to the benefits of said article by reason of having accepted employment after reaching the age of forty-five and who was at the time of accepting such employment under the age of fifty years may within two months after this act becomes effective become a member of the fund established under article one of chapter ten of Title 43 of the Revised Statutes:

(1) by payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest as the pension commission shall determine to be due in order to give such employee the same standing as a member of said fund as all other members who joined said pension fund when the law providing for such fund became effective, in which case the maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund and the maximum length of time for the payment of arrears shall be five years from the date of the application to join the fund; or

(2) upon written application in which case the regular deductions from the salary of such employee shall commence upon the filing of such written application and he shall be entitled to the same benefits as a new employee then joining the fund would receive.

L.1951, c. 271, p. 938, s. 1.



Section 43:10-1.4 - First Class Counties Under 800,000; Persons Who Were Between 45 And 55 When Employed May Become Members

43:10-1.4. First class counties under 800,000; persons who were between 45 and 55 when employed may become members
Notwithstanding the provisions of section 43:1-1 of the Revised Statutes and of the article to which this act is supplementary, any county employee of a first-class county having a population of less than 800,000, as defined in the article to which this act is supplementary, who, at the time of the effective date of this act, is ineligible to the benefits provided by the said article by reason of having accepted employment after reaching the age of 45 years and who was at the time of accepting such employment under the age of 55 years may, within 2 months after this act becomes effective become a member of the fund established under article 1 of chapter 10 of Title 43 of the Revised Statutes:

(1) by payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest as the pension commissioner shall determine to be due in order to give such employee the same standing as a member of said fund as all other members who joined said pension fund when the law providing for such fund became effective, in which case the rate of interest shall be 3% per annum on the unpaid balance and the maximum length of time for the payment of arrears shall be 5 years from the date of the application to join the fund; or

(2) upon written application in which case the regular deductions from the salary of such employee shall commence upon the filing of such written application and he shall be entitled to the same benefits as a new employee then joining the fund would receive.

L.1959, c. 193, p. 775, s. 1.



Section 43:10-1.5 - Counties Under 800,000; Membership Of Employees In Public Employees' Retirement System

43:10-1.5. Counties under 800,000; membership of employees in public employees' retirement system
Any person employed by a county of the first class having a population of less than 800,000 which heretofore adopted the provisions of article 1 of chapter 10 of Title 43 of the Revised Statutes (C. 43:10-1, et seq.), after the effective date of this amendatory and supplementary act, shall become a member of the Public Employees' Retirement System of New Jersey as a condition of employment and shall be entitled to all the rights and benefits and subject to all obligations of other members of said system, provided that the board of chosen freeholders of such county has adopted and submitted to the Public Employees' Retirement System a resolution providing for such membership and agreeing that said county shall be subject to the same liabilities with respect to such members as all other counties participating in the Public Employees' Retirement System. Such employees shall not be eligible to be members of any pension fund maintained by said county for persons employed by the county prior to the effective date of the resolution adopted by said county.

L.1973, c. 345, s. 13, eff. Dec. 27, 1973.



Section 43:10-1.6 - Credit For Period Of Other Governmental Service

43:10-1.6. Credit for period of other governmental service
Any employee, who at the time of his entry into a county pension fund established pursuant to article 1 of chapter 10 of Title 43 of the Revised Statutes, was given credit for and paid contributions to the fund for a period of service as an employee of the State of New Jersey or of any municipality or agency, commission or board thereof in a county adopting the provisions of article 1 of chapter 10 of Title 43 of the Revised Statutes, shall be entitled to credit for the period of other governmental service just as if that period had been spent in the employment of the county, and the actions of the county pension commission in granting credit for such periods of other governmental service are hereby ratified, validated and confirmed.

L.1976, c. 107, s. 1, eff. Oct. 18, 1976.



Section 43:10-1.7 - County Under 800,000; State Employees; Reemployment

43:10-1.7. County under 800,000; state employees; reemployment
a. Notwithstanding the provisions of any law with respect to reinstatement to a county pension fund of State employees paid by counties of the first class having a population of less than 800,000 to the contrary, a State employee paid by a county of the first class having a population of less than 800,000 who shall have served in such employment for a period of 15 years and has completed 15 years of service for which credit has been established in the county pension fund, and who was separated voluntarily from the service, and not by removal for cause or charges of misconduct or delinquency, shall, upon reentering the employ of the State and paid by a county of the first class within 5 years after such separation, be reinstated automatically to the county pension fund; provided, however, that such employee shall not be entitled to receive credit for pension purposes for the time elapsing during such separation period.

L.1977, c. 452, s. 1.



Section 43:10-2 - Retirement Of County Employees

43:10-2. Retirement of county employees
43:10-2. An employee of a county of the first class who shall have served in the county's employ for a period of 20 years and reached 60 years of age, shall, upon his own application, but not later than, except as provided in this section, his attainment of age 65, be retired on half pay.

Any present employee who shall have served in the employ of the county for a period of 20 years, shall be retired in the following manner:

All members 70 years of age, or older, shall file their applications for retirement by July 1, 1977.

All members attaining 69 years of age by July 1, 1976, shall file their applications for retirement by July 1, 1977.

All members attaining 68 years of age by July 1, 1977, shall file their applications for retirement by July 1, 1978.

All members attaining 67 years of age by July 1, 1978, shall file their applications for retirement by July 1, 1979.

All members attaining 66 years of age by July 1, 1979, shall file their applications for retirement by July 1, 1980.

All members attaining 65 years of age by July 1, 1980, shall file their applications for retirement by July 1, 1981.

After July 1, 1981, all members shall file their applications for retirement immediately upon attaining 65 years of age.

Any member required to retire under this section may be continued in service on an annual basis after the required date of retirement at the request of the head of the employee's department, and with the approval of the head of the executive branch of government in a county organized under chapter 41A of Title 40 of the Revised Statutes, or, in all other counties, the board of chosen freeholders, given in written notice to the pension commission; provided, however, that in no event shall any employee be continued beyond age 70.

Any member who upon his attainment of age 65 shall have served in the employ of the county for a total of less than 20 years shall be retired on a pension equal to 2 1/2% of his average annual salary or compensation as defined in R.S.43:10-1, multiplied by the number of years of his service.

No elected official shall be required to retire pursuant to this section. Any employee appointed to an office for a fixed term of years may continue his membership beyond the mandatory date of retirement specified herein, but shall be retired immediately thereafter.

Should any member, after having completed 10 years of service for which credit has been established in the pension fund, be separated voluntarily or involuntarily from the service, before reaching age 60, and not by removal for cause or charges of misconduct or delinquency, he may elect to withdraw his contribution from the fund as provided in R.S.43:10-8 or to receive a deferred pension beginning at age 60 in the amount based on his years of service credited in the fund bear to the total number of years of service that he could have achieved had he continued to age 60 and qualified for the pension of one-half of the annual salary he was receiving at the time he elected the deferred pension.

Subject to the other provisions of this amendatory and supplementary act and of article 1 of chapter 10 of Title 43 of the Revised Statutes, upon and after the death of such pensioner, said pension, which the pensioner was receiving prior to his death, shall be paid to the surviving spouse, so long as he or she remains unmarried, or minor children up to 18 years of age as the case may be.

In no event shall the amount of any pension payable pursuant to the provisions of this section be less than $3,000 per annum.

Amended 1973,c.345,s.2; 1976,c.106,s.2; 1985,c.354; 1991,c.309,s.1.



Section 43:10-2.1 - County Pensions, Certain, Option To Enhance For Members Having More Than 25 Years' Service.

43:10-2.1 County pensions, certain, option to enhance for members having more than 25 years' service.

1. a. A county liable to pay the pension benefits to members of the pension fund pursuant to the provisions of article 1 of chapter 10 of Title 43 of the Revised Statutes may elect to provide these prospective retirees, pursuant to subsection b. of this section, with a retirement benefit equal to 1% per annum after 25 years of service upon their retirement by the adoption, and submission to the pension commission, of an appropriate resolution by its board of chosen freeholders.

b.Should a member of the pension fund retire after having attained 60 years of age and established 25 years of creditable service, the member shall receive, in lieu of the payment provided in R.S.43:10-2, a retirement allowance which shall consist of:

(1)An annuity which shall be the actuarial equivalent of the member's aggregate contributions, and

(2)A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 50% of final compensation, plus 1% of final compensation multiplied by the number of years of creditable service over 25.

L.2005,c.36,s.1.



Section 43:10-5.1 - Pension To Permanently And Totally Disabled Employee With 10 Years Of Service

43:10-5.1. Pension to permanently and totally disabled employee with 10 years of service
9. Subject to the other provisions of this amendatory and supplementary act and of article 1 of chapter 10 of Title 43 of the Revised Statutes, any county employee who shall have served or who shall hereafter have served in the employ of such county continuously or in the aggregate for a period of 10 years and shall become permanently and totally disabled as the result of injury or illness not arising out of and in the course of his employment shall, upon his application, or upon the application of the head of the department in which he shall have been employed, be retired on pension equal to 2 1/2 % of his salary for each year of service, and for each additional year of service more than 10 years the amount of said pension shall be increased to the extent of 2 1/2 % of said salary, not exceeding in any event 50% of said salary. Upon and after the death of such employee while on such pension the said pension shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to 18 years of age, as the case may be. In no event shall the amount of any pension payable pursuant to the provisions of this section be less than $3,000 per annum.

The pension commission shall determine as provided in section 10 of this amendatory and supplementary act whether or not such employee has become permanently and totally disabled.

L.1973,c.345,s.9; amended 1976,c.106,s.3; 1991,c.309,s.2.



Section 43:10-5.2 - Retirement Of Employee Permanently And Totally Disabled In Course Of Employment; Determination Of Disability

43:10-5.2. Retirement of employee permanently and totally disabled in course of employment; determination of disability
10. Subject to the other provisions of this amendatory and supplementary act and article 1 of chapter 10 of Title 43 of the Revised Statutes, any county employee who shall become permanently and totally disabled as a result of injury, accident or sickness arising out of and in the course of his employment shall, upon his application, or upon the application of the head of the department in which he shall have been employed, and approval thereof by the pension commission be retired on half pay. Upon and after the death of such employee or upon and after the death of any employee who dies as a result of any disability injury or disease arising out of and in the course of his employment, a pension of one-half the salary of such employee shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to 18 years of age, as the case may be. In no event shall the amount of any pension payable pursuant to the provisions of this section be less than $3,000 per annum.

The pension commission shall have power to determine whether or not any employee is permanently and totally disabled and whether or not a disability, or death of an employee is the result of an injury, accident or sickness arising out of and in the course of the employee's employment. Before approval of an application the physician or physicians designated by the commission shall make a medical examination of the member at his residence or at any other place mutually agreed upon and shall certify to the board that he is physically or mentally incapacitated for the performance of duty, and should be retired. The claimant shall have the right to present physicians, witnesses or other testimony in his behalf before the commission. The president or any other member of the pension commission may administer oaths to any physicians or other persons called before the commission regarding the employee's disability or death. The commission shall decide, by resolution, whether the applicant is entitled to the benefits of this act and of article 1 of chapter 10 of Title 43 of the Revised Statutes.

L.1973, c.345,s.10; amended 1976,c.106,s.4; 1991,c.309,s.3.



Section 43:10-5.3 - Employee With One Year Of Service; Death Benefits; Deferred Pension; Payment

43:10-5.3. Employee with one year of service; death benefits; deferred pension; payment
11. If any member of the pension fund who shall have paid into the fund the full amount of his or her assessments or contributions and been in the county services for a period of at least 1 year, dies, 2 1/2 % of the salary received by such person shall be paid each year to the surviving spouse or minor children, as the case may be, and for each additional year of service more than 1 year, the amount of the pension shall be increased to the extent of 2 1/2 % of the salary, but not to exceed in any event 50% thereof.

If any member of the pension fund who shall have deferred his pension under the provisions of R.S.43:10-2, dies before receiving any benefits, the pension shall be payable to the surviving spouse or children, as the case may be, and shall be based on the amount of salary earned and years of service which the member had at the time of deferral.

In no event shall the amount of any pension payable pursuant to the provisions of this section be less than $3,000 per annum.

L.1973,c.345,s.11; amended 1976,c.106,s.5; 1991,c.309,s.4.



Section 43:10-5.4 - Member Retired For Disability Under 60; Annual Medical Examination; Alteration Of Pension

43:10-5.4. Member retired for disability under 60; annual medical examination; alteration of pension
Once each year the pension commission may, and upon his application, shall, require any member retired for disability who is under the age of 60 years to undergo medical examination by a physician or physicians designated by the commission. The examination shall be made at the residence of the beneficiary or any other place mutually agreed upon. If the physician or physicians thereupon report and certify to the commission that the disability beneficiary is not permanently and totally incapacitated either physically or mentally for the performance of duty and if the commission concurs in the report, then the amount of his pension shall be reduced to an amount which, when added to the amount then being earned by him, shall not exceed the amount of the compensation now attributable to his former position. If subsequent medical examination of such a beneficiary shows that his earnings have changed since the date of his last examination, then the amount of his pension may be further altered but the new pension shall not exceed the amount of the pension originally granted nor shall the new pension when added to the amount then being earned by the beneficiary exceed the salary or compensation then attributable to his former position.

L.1973, c. 345, s. 12.



Section 43:10-5.5 - Definitions Relative To Certain County Pension Funds

43:10-5.5. Definitions relative to certain county pension funds
1.As used in this act:

"Beneficiary" means any person who, as a result of the death of an active or retired member, has or shall have received a pension pursuant to article 1 of chapter 10 of Title 43 of the Revised Statutes for no less than 24 months. In the case of any beneficiary, the 24-month period shall include the period in which the retirant was entitled to receive a pension.

"Benefit year" means:

(1)The calendar year 2003 for:

(a)All retirants who retired before calendar year 2003; and

(b)All beneficiaries of retirants who retired before calendar year 2003, or of active members who died while in service before calendar 2003; or

(2)The actual calendar year of retirement for:

(a)All members who retired on or after January 1, 2003; and

(b)All beneficiaries of retirants who retired on or after January 1, 2003, or of active members who died while in active service on or after January 1, 2003.

"Benefit year index" means the index of the benefit year.

"Calendar year" means the 12-month period beginning January 1 and ending December 31.

"Employer" means the county in which a pension fund has been created pursuant to article 1 of chapter 10 of Title 43 of the Revised Statutes.

"Index" means the annual average over a 12-month period, beginning September 1 and ending August 31, of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A (1967=100), as published by the Bureau of Labor Statistics in the United States Department of Labor. If the reference base of the index is changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods. The annual average index so calculated shall be the index for the calendar year in which the 12-month period ends.

"Retirant" means any former employee included in the membership of the pension fund established under article 1 of chapter 10 of Title 43 of the Revised Statutes, who has retired from such employment, and as a result of such employment, has or shall have received a pension from the pension fund for no less than 24 months.

L.2002,c.109,s.1.



Section 43:10-5.6 - Election For Adjustment Of Pension Benefits

43:10-5.6 Election for adjustment of pension benefits
2. a. A county that is paying pension benefits to retirants or their surviving beneficiaries pursuant to the provisions of article 1 of chapter 10 of Title 43 of the Revised Statutes may elect to make adjustments in accordance with the provisions of this act in the amount of the pension benefits paid in order to reflect increases in the cost of living and to maintain the purchasing power of the pension benefits by the adoption, and submission to the pension commission, of an appropriate resolution by its board of chosen freeholders.

b.A pension adjustment shall not be made for any retirant or beneficiary who is not receiving the regular, full, monthly pension. The adjustment made shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, increased, revoked or repealed except as otherwise provided in this act. No adjustment shall be due to a retirant or beneficiary unless it constitutes a payment for an entire month.

c.In the case of any retirant or beneficiary first becoming eligible to receive an adjustment under the provisions of this act, such adjustment shall be paid beginning in the 25th month in which the retirant or beneficiary is entitled to receive the pension benefit.

L.2002,c.109,s.2.



Section 43:10-5.7 - Determination Of Change In Pension

43:10-5.7. Determination of change in pension
3. a. If the board of chosen freeholders has adopted a resolution pursuant to section 2 of this act to adjust the amounts of pension benefits, then on or before October 1 next following the adoption of the resolution and by the same date in each subsequent calendar year, the Director of the Division of Pensions and Benefits of the Department of the Treasury shall review the index and determine the percentum of change in the index from the benefit year index pursuant to the provisions of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.). The percentage of adjustment in the pensions shall be 3/5 of the percentum change. The director shall notify the secretary of the pension commission of the percentage of adjustment in the applicable year.

b.The director shall certify to the pension commission the amounts sufficient to adjust the pensions payable to all eligible retirants and beneficiaries by 3/5 of the percentum of change in the index as such pensions may have been originally granted in accordance with the provisions of article 1 of chapter 10 of Title 43 of the Revised Statutes or increased for certain retirants and beneficiaries in accordance with the provisions of this act. Any adjustment so certified shall apply to all of the months of the following calendar year for eligible retirants and beneficiaries. For those qualifying for the first time, the adjustment shall apply only to those months of the following calendar year in which the retirant or beneficiary is eligible to receive the adjustment.

c.In no instance shall the amount of the pension originally granted and payable to any retirant or beneficiary be reduced as a result of this adjustment.

d.The employer shall bear the cost of the adjustment in the pensions payable to retirants who retired from the employ of such employer and to beneficiaries of active or retired members who were in the employ of the employer at the time of the member's death or retirement. The employer shall appropriate the amount required to make such adjustments in each county fiscal year, taking into account payments to be made to such retirants or beneficiaries qualifying for this adjustment for the first time in that fiscal year.

e.The adjustment in pensions provided for by this act shall commence provided that there is appropriated the amount certified by the Director of the Division of Pensions and Benefits of the Department of the Treasury to the Director of the State Division of Budget and Accounting as set forth in the "Pension Adjustment Act,"P.L.1958, c.143 (C.43:3B-1 et seq.). The adjustment in pensions shall continue to be paid so long as there shall be appropriated the amount so certified. In the event that the necessary funds are not so appropriated, the adjustment in pensions shall cease; no further payments shall be made by the employer; and a refund shall be made by the pension fund to the employer of any balance unexpended on its account.

L.2002,c.109,s.3.



Section 43:10-5.8 - Waiver Of Right To Pension Adjustment

43:10-5.8. Waiver of right to pension adjustment
4.Any retirant or beneficiary who is eligible to receive an adjustment to a pension under the provisions of this act may, at any time, waive the right thereto by filing a written notice of waiver with the pension commission. Such waiver may be withdrawn at any time and upon such withdrawal the adjustment in the pension shall commence with the pension payment for the next following month.

L.2002,c.109,s.4.



Section 43:10-5.9 - Conditions For Termination Of Adjustment

43:10-5.9. Conditions for termination of adjustment
5.If legislation is adopted providing for a blanket increase in original pensions or minimum pensions to any group of retirants or beneficiaries eligible for benefits under this act, other than legislation enacted prior to 2003; all adjustments provided under this act shall be terminated on the first of the month when such blanket increases or minimum pensions are payable, except in those instances where the retirant's or beneficiary's original pension plus the adjustments provided under this act will exceed the amounts payable to such retirant or beneficiary as a result of such other legislation; in such event the amount payable under this act shall thereafter be the difference between the new pension payable by the pension fund and the amount which would otherwise have been paid under this act. Any subsequent annual review of amounts payable under this act for such retirants and beneficiaries shall continue to be determined on the basis of the original pension as granted by the retirement system prior to any blanket increase or provision for minimum pension for any group of retirants or beneficiaries eligible for benefits under this act.

L.2002,c.109,s.5.



Section 43:10-5.10 - Rules, Regulations

43:10-5.10. Rules, regulations
6.The Director of the Division of Pensions and Benefits of the Department of the Treasury shall promulgate such rules and regulations, not inconsistent with the provisions of the "Pension Adjustment Act,"P.L.1958, c.143 (C.43:3B-1 et seq.), and this act, as deemed necessary for the effective operation of this act. The State Treasurer shall include a report of the operation of this act in the annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions and Benefits. The secretary of the pension commission shall furnish such information as the director may request for this purpose.

L.2002,c.109,s.6.



Section 43:10-6 - Payment To Dependent Children

43:10-6. Payment to dependent children
If an employee or pensioner dies leaving dependent children under 18 years of age and he or she is, at death, a widower or widow, the benefits of this article which a widow or widower would otherwise be entitled to receive, shall be paid to the guardian of such children for their exclusive use and benefit. If one child survives, such benefits shall cease when such child attains 18 years of age. If more than one such child survives, the benefits shall be divided proportionately among all of such children under the age of 18 years and the benefits shall continue in full until the youngest child attains 18 years of age.

Amended by L.1973, c. 345, s. 3, eff. Dec. 27, 1973.



Section 43:10-7 - Pension Fund

43:10-7. Pension fund
A fund to pay pensions under this article shall be created as follows:

a. The county treasurer shall deduct from every payment of salary to any county employee who is benefited by this article and pay to the fund, 3% of the amount of the salary.

b. The board of chosen freeholders shall annually raise in the county budget and contribute annually to the fund for a period of 30 years from the date this amendatory act becomes effective an amount as certified by the commission, with the advice of the actuary, to meet the liabilities of the fund.

c. All moneys donated for the purpose of the fund and all rewards paid to any county employee while acting as county employee shall be paid over to the board of chosen freeholders of the county to be deposited in the fund.

If, at any time, there is not sufficient money in the pension fund to pay the pension, the board of chosen freeholders shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of the pension fund.

Amended by L.1973, c. 345, s. 4, eff. Dec. 27, 1973; L.1976, c. 106, s. 6, eff. Oct. 18, 1976.



Section 43:10-7.1 - Deductions From Retirement Allowance For Payment Of Hospital And Medical Surgical Insurance Premiums

43:10-7.1. Deductions from retirement allowance for payment of hospital and medical surgical insurance premiums
Whenever any member of the pension fund established under article 1, chapter 10 of Title 43 of the Revised Statutes who has retired or shall retire from active service shall, in writing, request the pension commission to make deductions from his retirement allowance for the payment of premiums for any hospital service plan or medical surgical plan or both, the pension commission may make such deductions and transmit the sum so deducted to the company carrying the policy or policies. Any such written authorization may be withdrawn by any member upon filing notice of such withdrawal with the pension commission.

L.1960, c. 47, p. 427, s. 1.



Section 43:10-7.2 - Actuary; Designation; Duties; Tables; Adoption; Employer Contribution; Annual Certification By Commissioner

43:10-7.2. Actuary; designation; duties; tables; adoption; employer contribution; annual certification by commissioner
a. The actuary of the system shall be designated by the county executive after consultation with the president of the pension commission and subject to the veto of the commission for valid reasons. He shall be the technical adviser of the commission on matters regarding the operation of the funds created by the provisions of this act and shall perform such other duties as are required in connection therewith. The actuary shall recommend, and the retirement system shall keep in convenient form, such data as shall be necessary for actuarial valuation of the funds. At least once in every 3-year period, the actuary shall make an actuarial investigation into the mortality, service, and compensation or salary experience of the members and survivors as defined in this act and shall make a valuation of the assets and liabilities of the funds. Upon the basis of such investigation and valuation, with the advice of the actuary, the commission shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary; and,

(2) Certify the employer's contribution to the system, which shall be raised annually by the board of chosen freeholders.

b. Upon the basis of tables recommended by the actuary as the commission shall adopt and regular interest, the actuary of the retirement system shall make an annual valuation of the assets and liabilities of the system. On the basis of such valuation the employer contribution shall be computed so that paid annually for a period of 30 years, beginning with the year following the year in which this amendatory act becomes effective, the amount certified by the actuary of the system shall meet the liabilities of the system.

L.1976, c. 106, s. 7, eff. Oct. 18, 1976.



Section 43:10-8 - Withdrawal From Fund; Employee Without Widow, Widower Or Dependent Children Under 18; Repayment Of Deductions

43:10-8. Withdrawal from fund; employee without widow, widower or dependent children under 18; repayment of deductions
Any employee entering the fund may at any time thereafter withdraw therefrom and shall be entitled to a refund of the moneys theretofore deducted from his salary hereunder.

Where the employee leaves no widow, widower, or dependent children under 18 years of age, all moneys theretofore deducted from his salary for the retirement system established hereunder shall be paid to the person designated by said employee as his or her beneficiary and if no such designation has been made or if the beneficiary has predeceased said employee, all moneys deducted from his or her salary for the retirement system shall be paid to the estate of the deceased employee.

Amended by L.1973, c. 345, s. 5, eff. Dec. 27, 1973.



Section 43:10-8.1 - Credit Upon Reentry And Payment Of Contributions After Withdrawal

43:10-8.1. Credit upon reentry and payment of contributions after withdrawal
Any employee, who has heretofore withdrawn his contributions, pursuant to R.S. 43:10-8, from a county pension fund established pursuant to article 1 of chapter 10 of Title 43 of the Revised Statutes, and has thereafter reentered the fund and paid contributions to the fund, shall be entitled to pension credit for the entire period for which contributions have been paid into the fund, and the actions of the county pension commission in granting such pension credit to any employee so reentering the fund are hereby ratified, validated and confirmed.

L.1976, c. 107, s. 2, eff. Oct. 18, 1976.



Section 43:10-9 - Employment By Two Counties

43:10-9. Employment by two counties
This article shall affect and include county employees, as herein described, jointly employed by two or more counties, on intercounty bridges. Each such employee's contribution of 3% of his salary shall be made in full to the county employees' pension fund of the county from which he was appointed, and the board of chosen freeholders of that county shall contribute on the total of his salary to the fund as herein provided. The employee and his dependents as herein described shall receive the benefits of this article from the county pension fund in the same manner as if he were employed exclusively by the county.

Amended by L.1973, c. 345, s. 6, eff. Dec. 27, 1973.



Section 43:10-10 - Pension Commission

43:10-10. Pension commission
There shall be in each county of the first class a pension commission of five members, consisting of the executive officer of the county (or the director of the board of freeholders if the county has not adopted the provisions of the "Optional County Charter Law" (P.L.1972, c. 154; C. 40:41A-1 et seq.), the chief financial officer of the county and two county employees, who are members of the pension fund, who have been nominated and elected at a meeting held by the county employees after 5 days' written notice of the time and place thereof has been given by the executive officer of the county to all member employees of the county. The member employees may cast written ballots by proxy. The two county member employees shall hold office until their successors are elected at a meeting of the employees held on the third Wednesday of the following December. Thereafter two county member employees shall be elected as members of the pension committee, in the same manner, on the third Wednesday of December every second year, for a term of 2 years commencing January 1 following their election. The fifth member of the commission shall be a citizen of the county who is not a public officeholder in the county or any municipality therein, and shall be selected by the other four members of the commission. He shall hold office for the term of 1 year. In case of vacancy for any cause, the commission may fill it until the next election.

The commission shall hold its annual meeting between January 1 and 15 in each year and elect its president, a secretary whose compensation the commission may fix and pay out of the fund, and such other officers as it deems advisable. Notwithstanding any provision of this paragraph to the contrary, upon the adoption of a resolution by the pension commission, any person, who shall be or has been elected to the position of secretary to the pension commission for five consecutive terms may be granted tenure as secretary. Upon the adoption of such resolution, the secretary shall hold this position during good behavior and efficiency and shall not be removed therefrom except for good cause and then only in accordance with the provisions of Title 11 (Civil Service) of the Revised Statutes.

The pension commission shall be known as the "county employees pension commission of the county of ."

Amended by L.1961, c. 64, p. 561, s. 2; L.1973, c. 345, s. 7, eff. Dec. 27, 1973; L.1979, c. 351, s. 1, eff. Jan. 24, 1980.



Section 43:10-11 - Powers And Duties Of Commission; Moneys Belonging To Fund

43:10-11. Powers and duties of commission; moneys belonging to fund
The pension commission shall have control and management of the funds and of the retirement of the county employees, and may make all necessary rules and regulations regarding the same not inconsistent with this article. All retirements shall be made and pensions allowed by the pension commission.

All moneys belonging to the pension fund shall be received and paid over to the chief financial officer of the county, whose official bond shall cover the same. All moneys paid out of the pension fund shall be paid by the chief financial officer of the county upon warrants signed by the president and secretary of the pension commission or such officers as the pension commission designates.



Section 43:10-12 - Deposit Of Funds; Investments

43:10-12. Deposit of funds; investments
The pension commission shall deposit the funds in any of the banks or trust companies of the county. All moneys not needed for the immediate payment of the pensions shall be invested by the pension commission in (a) interest-bearing securities in which savings banks of this State are authorized to invest their funds, (b) bonds or other evidences of indebtedness issued by any company incorporated within and transacting business within the United States, which are not in default as to either principal or interest when acquired, (c) direct obligations of or unconditionally guaranteed as to principal and interest by the government of Canada, payable as to both principal and interest in United States dollars, or which are the direct obligations of or unconditionally guaranteed as to principal and interest by any of the provinces thereof, payable as to both principal and interest in United States dollars, (d) mortgage bonds or notes secured by property within this State and insured by the Federal Housing Administrator and (e) capital stock or other securities issued by any company incorporated within the United States, in which life insurance companies organized under the laws of this State may legally invest, provided that the book value of the total investment in common and preferred stock does not exceed 15% of the book value of the fund, except that not more than 10% of the book value of the fund shall be invested in common stock.

The pension commission shall recommend and the board of freeholders shall appoint independent investment counsel to service the investment needs of the fund.

Amended by L.1973, c. 345, s. 8.



Section 43:10-13 - Annual Report

43:10-13. Annual report
The pension commission shall report annually on the condition of the fund and the manner in which it is invested. The report shall be filed with the board of chosen freeholders of the county.



Section 43:10-14 - Pension Exempt From Tax, Attachment, Etc.

43:10-14. Pension exempt from tax, attachment, etc.
All pensions granted under this article shall be exempt from any state or municipal tax, levy and sale, garnishment or attachment, or any other process and shall be unassignable.



Section 43:10-15 - Effect Of Article On Other Pension Funds Or Associations

43:10-15. Effect of article on other pension funds or associations
This article shall not be construed to affect in any manner any pension fund organized or created under any law existing prior to April twenty-second, one thousand nine hundred and twenty-nine, nor shall the same affect in any manner any pension association or corporation organized and existing under any law existing on said date, nor shall it affect any of the members thereof.



Section 43:10-17 - Notice By Employee Of Desire Not To Join; Effect; Right To Become Member

43:10-17. Notice by employee of desire not to join; effect; right to become member
Any employee in the service of a county of the first class who has heretofore, in accordance with law, notified, or, at his option, within thirty days after permanent appointment notifies, the pension commission in writing that he does not desire to be bound by the provisions of this article, shall have no deductions made from his salary. In such event no pension shall be paid to him or his dependents under this article.

Any such county employee who, prior to June third, one thousand nine hundred and thirty-seven, declined to be bound by the provisions of this article, may, notwithstanding such declination, within six months after said date, become a member of said fund upon payment into the fund, in such manner as shall be determined by the pension commission, all arrears, with interest, as the pension commission shall determine to be due in order to give such employee the same standing as a member of said fund as all other members who joined said pension fund when the law providing for such fund became effective. The maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund. The maximum length of time for the payment of arrears shall be five years from the date of the application to join the fund.

Any such county employee who, prior to June third, one thousand nine hundred and thirty-seven, declined to be bound by the provisions of this article, may, notwithstanding such declination, become a member of said fund upon written application, and the regular deductions from the salary of such employee shall commence upon the filing of such written application; provided, however, that neither such employee, nor his dependents, shall be entitled to any of the benefits of this article for a period of five years from the date of his acceptance into the fund as aforesaid.



Section 43:10-18 - Merger Of Independent Pension Groups With County Employees' Pension Fund

43:10-18. Merger of independent pension groups with county employees' pension fund
Any independent pension fund group, composed of state, county or city employees, in any county of the first class, may, by a vote of at least two-thirds majority of its members, make application to the county employees' pension commission of that county for leave to become part and parcel of the county employees' pension fund and to receive the benefits therefrom.

Such county employees' pension commission by agreement of a majority of its members, may accept such application, whereupon the board of chosen freeholders which is the custodian or treasurer of the independent pension group shall turn over to the county treasurer, the custodian of the funds of the county employees' commission, all of the funds of the independent pension group, which in every respect shall become a part of the common fund of the county employees' pension commission.

Each member of an independent pension group which is accepted by the county employees' pension fund shall have and enjoy all of the rights of seniority and all other rights and privileges provided by article 1 of chapter 10 of this title (s. 43:10-1 et seq.).



Section 43:10-18.1 - Definitions

43:10-18.1. Definitions
As used in this act:

"Service" shall always, unless otherwise stated, be considered as continuous or in the aggregate.

"Salary" or "compensation" when used solely for the purpose of fixing benefits under this act means the average annual compensation for which contributions are made for the three years of creditable service as a county employee immediately preceding his retirement or death, or it shall mean the average annual compensation as a county employee for which contributions are made during any three fiscal years of his or her membership, whichever shall provide the largest possible benefit to the member or his beneficiary, or during his or her entire length of service if such service totaled less than three years, provided, however, that no benefit paid upon the death of any member under this act shall exceed, if the deceased member was retired at the time of death, 50% of the pension calculated at the time of retirement, and, if the deceased member was an employee at the time of death, 25% of salary, or 50% of the pension that the employee would have received had the employee retired upon the date of the death, whichever shall be greater, provided, however, that no benefit paid upon the death of any member shall be less than $5,000.00 annually; provided further however, that as to any employee who, at the time of the adoption of this act, is a member of any retirement system in operation in the county under and by virtue of articles 1, 2, 5, 6 and 7 of chapter 10 of Title 43 of the Revised Statutes and of R.S. 40:37-157 to 40:37-174, inclusive, and of "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June 21, 1938 (P.L. 1938, c. 397), and as to any employee who did not retire before September 1, 1987 and who also is a veteran as defined in section 6 of P.L. 1954, c. 84 (C. 43:15A-6) and who (i) was a member of the retirement system on January 2, 1955 and has remained in continuous service as a county employee and shall have attained the age of 60 years or (ii) shall have attained the age of 62 years and shall have accumulated credit in the retirement system for a period of 20 years the total annual salary received by such employee during the year immediately prior to his death or retirement shall be considered his salary for pension or other purposes under this act or any act authorizing pension increases in the retirement system.

"Pension fund" or "fund" means the fund referred to in section 16 of this act, and is the fund from which pensions provided for in this act shall be paid.

"State" shall, unless otherwise stated, mean the State of New Jersey.

"His" shall be construed to mean both sexes.

"County employee" or "employee" means and includes all employees and officers in service in any county of this State having a population of more than 800,000 inhabitants and shall mean and include all employees and officers of any county board, body or commission, maintained out of county funds in any such county, including the official stenographic reporter and proxies of such official stenographic reporter of such county, and shall also mean and include employees and officers appointed by such county to employment on intercounty bridges, but the same term "county employee" or "employee" does not include members of the judiciary, or any laborers, unless the labor work is paid on an hourly, daily, monthly, or annual salary basis for a continuous employment thereof and recognized as permanent appointees, it being the intent to exclude transient labor from the operation of this act. The pension commission shall determine whether or not the employment of an employee is permanent within the meaning of this act. "County employee" or "employee" shall also mean and include all elected and appointed officials of such county.

"Population" of a county shall mean the population of a county according to the federal census of 1940.

"Widow" or "widower" means the surviving unremarried spouse to whom a member of the retirement system was married for a continuous period of at least five years up to the date of the member's death. In the event of accidental death, the five year qualification shall be waived.

"Minor child" means an unmarried child under the age of 18 years.

"Permanent and total disability" means physical or mental incapacity of an employee to any longer perform the duties of his position or office.

"Employees' retirement system of (name of county)" shall be the name of the retirement system provided under the provisions of this act. By that name all of its business shall be transacted, its funds invested, warrants for money drawn and payments made and all of its cash and securities and other property held.

L. 1943, c. 160, s. 1; amended 1960,c.191,s.1; 1966,c.243,s.1; 1971,c.426,s.1; 1972,c.179; 1983,c.211,s.1; 1987,c.429,s.1.



Section 43:10-18.2 - Employees' Pension Fund In Counties Over 800,000 Created

43:10-18.2. Employees' pension fund in counties over 800,000 created
In each county of this State having a population of more than eight hundred thousand inhabitants a county employees' pension fund shall be created, set apart, maintained and administered, in the manner prescribed in this act, for the benefit of employees of such county and of the widows, widowers, and children of such employees, and of all contributors to, participants in, and beneficiaries of any pension fund in operation in such county at the time this act shall come in force and effect in such county, under and by virtue of articles one, two, five, six and seven of chapter ten of Title 43 of the Revised Statutes and of sections 40:37-157 to 40:37-174, inclusive, of the Revised Statutes and of "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June twenty-first, one thousand nine hundred and thirty-eight (P.L.1938, c. 397).

L.1943, c. 160, p. 447, s. 2.



Section 43:10-18.3 - County Pension Commission

43:10-18.3. County pension commission
There shall be authorized to carry out the provisions of this act and charged with the duty of administering the pension fund herein provided for, a pension commission composed of five members, consisting of the county supervisor or similar officer of the county, the treasurer of the county, two county employees who are members of the pension fund, and a citizen of the county who is not a public office holder in the county or any municipality therein and who shall be selected by the other four members of the commission. The two county employee members of the pension commission shall be elected within 60 days after the passage of this act at a meeting held by the county employees affected by this act after 30 days' written notice of the time and place thereof has been given by the county supervisor or similar county officer to all such employees. Nominations shall be made only by written petitions filed with the secretary of the pension commission at least 15 days prior to such election and each containing the signatures of at least 10% of the county employees who are active members of the pension fund on the date written notice of the time and date of the election is provided to county employee members. The county supervisor shall provide a suitable method of balloting whereby secrecy shall be assured. Ballots shall be distributed among the county employees affected by this act at least seven days prior to the election and the voted ballots shall be returned to the secretary of the pension commission at any time prior to 12 noon of the day fixed for the holding of the meeting and election. Employees who become members of the retirement system created by this act or who are members of any of the county employees' retirement systems referred to in section 7 of this act and merged thereunder shall be eligible to participate in such nomination and election of the two county employee members of the pension commission. The two county employees shall hold office until their successors are elected in the same manner as aforesaid at a meeting of the employees held on the third Wednesday of December of the second year following the adoption of this act. Thereafter two county employees shall be elected as members of the pension commission, in the same manner, on the third Wednesday of December every second year, for a term of two years commencing January 1 following their election.

In case of vacancy for any cause, the commission may fill it until the next election. Any member of said pension commission who shall leave the service of the county shall automatically cease to be a member of said commission.

The commission shall hold its annual meeting between January 1 and 15 in each year and elect its president and such other officers as it deems advisable. The commission shall serve without compensation, but shall be reimbursed for any necessary expenditures and shall suffer no loss of salary or other wages through service on such commission. The treasurer of the county, who shall be treasurer of the commission, shall appoint the secretary of this commission, who shall be some person chosen by him from among persons employed by such county who is versed in the affairs of the said treasurer's office and said treasurer shall fix the compensation of such appointee, subject to approval of the board of chosen freeholders. The commission shall secure the services of such physicians as shall be necessary to make the medical examinations required by this act.

The chief legal officer of the county shall be the legal adviser of and attorney for the said pension commission.

The pension commission shall have control and management of the funds and of the retirement of the county employees. The commission shall, from time to time, subject to the limitations of this act, establish rules and regulations for the transaction of its business and the administration of this act. Under the direction of the pension commission, the head of each county department shall furnish such information and shall keep such records as the commission may require for the discharge of its duties.

The pension commission may require each employee of the county to file a statement or statements, in such form as the said commission shall direct, concerning his service or other matters covered by this act.

The pension commission shall appoint an actuary, who shall be the technical adviser of the commission on matters regarding the operation of the funds created by the provisions of this act and shall perform such other duties as are required in connection therewith.

The commission shall have power to compel witnesses to attend and testify before it upon any matter concerning the retirement system and allow fees not in excess of $3.00 to any such witness for such attendance upon any one day. The president and other members of the said pension commission are empowered to administer oaths to such witnesses. All retirements shall be made and pensions allowed by the pension commission in accordance with the provisions of this act.

The pension commission shall be known as the "Pension Commission of the Employees' Retirement System of (name of county)."

L. 1943, c. 160, p. 447, s. 3. Amended by L. 1960, c. 191, p. 793, s. 2; L. 1971, c. 426, s. 2, eff. Feb. 1, 1972; L. 1985, c. 445, s. 1, eff. Jan. 13, 1986.



Section 43:10-18.4 - Moneys Belonging To Retirement System; Disposition

43:10-18.4. Moneys belonging to retirement system; disposition
All moneys belonging to the retirement system shall be received and paid over to the treasurer of the retirement system whose official bond as county treasurer shall cover the same. All moneys paid out of the retirement system shall be paid by the treasurer of the fund upon warrants signed by the president and secretary of the pension commission or such officers as the pension commission designates.

L.1943, c. 160, p. 450, s. 4.



Section 43:10-18.5 - Deposit Of Funds; Investments

43:10-18.5. Deposit of funds; investments
The pension commission shall deposit the funds in any of the banks or trust companies in the county. All moneys not needed for immediate payment of the pensions shall be invested by the pension commission in interest bearing bonds of any municipality in this State or in any other interest bearing securities in which savings banks of this State are authorized to invest their funds.

L.1943, c. 160, p. 450, s. 5.



Section 43:10-18.6 - Members; Certain Conditions; Prior Services; Deductions; Transfer; Service Credit

43:10-18.6. Members; certain conditions; prior services; deductions; transfer; service credit
The members and certain conditions of membership in the retirement system created by this act shall be as follows:

(a) All persons, employed by the county prior to March 26, 1961, who may be found physically and mentally fit to the satisfaction of the pension commission herein provided for, may become members of the county employees' retirement system created under this act, and shall receive no pension or retirement allowance from any other pension or retirement system supported wholly or in part by the county, nor shall they be required to make contributions to any other pension or retirement system of said county.

Such persons shall not be given credit for pension purposes hereunder for any prior service; provided, however, that where any such employee has had service prior to March 26, 1961 as an employee in any State, county or municipal position, such employee shall be given credit for pension purposes hereunder for such service upon written application therefor to the pension commission within 1 year after becoming a member of this retirement system and upon payment into the retirement system herein provided. Such member shall receive credit for all of his service in the employ of the county or for any part of his service in any other compensated, public position in the State of New Jersey, elected or appointed, provided that payments are made by such member in an amount or amounts calculated in accordance with the rules of the commission as may be necessary to provide 1/2 of the actuarial cost of such service credit. In the event that such member retires before he completes the payment for the service credit that he is purchasing, credit for such service shall be given in direct proportion as the amount paid bears to the total amount of the obligation. Said sum of money may be paid in one lump sum or by semimonthly deductions from salary, together with the regular deductions provided by this act, until completed. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission.

(b) All employees at the time of the adoption of this act who are under 45 years of age and are not members of any retirement system supported wholly or in part by the county; and any official stenographic reporter and proxies of such official stenographic reporter who are serving as such at the time of the adoption of this act, may become members of the retirement system created under this act upon written application made to the pension commission before July 1, 1943, under one of the following 2 plans (B1) and (B2):

(B1) To receive credit for service rendered to the county prior to joining this retirement system such employee shall pay into this retirement system a sum of money equal to 3% of salary received either since June 1, 1929, or since August 1, 1932, depending upon which of the said 2 dates such employee first became eligible to membership in the county employees' retirement system of such county established under "An act providing for the retirement of certain county employees in counties of the first class of this State and providing a pension for such retired county employees and their dependents," approved April 22, 1929 (P.L.1929, c. 122), or article 1 of chapter 10 of Title 43 of the Revised Statutes; or since the date of his entrance into county service, if he became an employee after June 1, 1929; provided, however, that as to the official stenographic reporter and proxies of such official stenographic reporter such employee shall pay into this retirement system a sum of money equal to 3% of salary received from the county upon order of the justice of the Supreme Court since June 1, 1929, or since the date of his entrance into such county service, if he became an employee after June 1, 1929. Such payment may be made either (1) in one sum, or (2) by equal semimonthly installments to be deducted together with each regular deduction from his salary for the retirement system provided for under this act; provided, however, that in case an employee chooses to pay for such prior county service by method (2), aforesaid, that is by equal semimonthly installments, such employee shall receive credit for so much of such prior county service as is thus paid for, and no more. Upon such payment or payments being made, the county shall annually pay into the retirement system herein provided for a sum of money equal in amount to the employee's principal payment. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission. Any such employee who elects to become a member of this retirement system under the aforesaid plan shall, upon his application to the pension commission prior to July 1, 1943, be given credit for pension purposes hereunder for any prior service or services rendered as an employee of the State, and of any municipalities or other political subdivisions of the State, upon payment into the retirement system herein provided, for a period of time equal to the length of prior service for which credit is allowed, of a sum of money equal in amount to 3% of salary, said 3% of salary being based upon the salary received by such employee at the time of the making of said application. Said sum of money may be paid in one lump sum or by semimonthly deductions from salary, together with the regular deductions provided by this act, until completed; provided, however, that such prior service shall be credited only as paid for. Upon such payment or payments being made, the county shall annually pay into the retirement system herein provided for, a sum of money equal in amount to the employee's principal payment or payments. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission.

(B2) The regular deductions from the salary of any employee electing to become a member under this plan (B2) shall commence upon the filing of such written application and such employee shall not receive credit for any service rendered theretofore in any State, county, or municipal office or position.

(c) All employees who, at the time of the adoption and approval of this act, are members of any of the following retirement systems in effect in said county:

County employees in counties of the first class (article 1 of chapter 10 of Title 43 of the Revised Statutes);

County detectives in counties of the first, second, third, and fifth classes (article 2 of chapter 10 of Title 43, of the Revised Statutes);

Probation officers of counties of over 83,000 inhabitants (article 5 of chapter 10 of Title 43, of the Revised Statutes);

Sheriff's employees in counties of the first and second classes (article 6 of chapter 10 of Title 43, of the Revised Statutes);

Sergeants-at-arms and court criers in counties of the first class (article 7 of chapter 10 of Title 43, of the Revised Statutes);

County superintendents of weights and measures and assistant county superintendents of weights and measures ( "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June 21, 1938 (P.L.1938, c. 397));

County park police in counties of more than 200,000 population (sections 40:37-157 to 40:37-174, inclusive, of the Revised Statutes); shall on July 1, 1943, automatically become members of the county employees' retirement system provided for by this act and all such employees shall be deemed to agree and consent to the transfer of such membership unless they, or any one of them shall, before July 1, 1943, by written notice to the pension commission of their respective retirement systems operating in such county, elect to withdraw therefrom their contributions theretofore made, without interest. Any such members electing to withdraw from such membership shall thereafter be ineligible for membership in any retirement system of such county, or for any pension payable, in whole or in part, by funds of such county under the provisions of any statute of this State except sections 43:4-1 to 43:4-5, inclusive, of the Revised Statutes.

All such employees who become members of the county employees' retirement system provided by this act shall be given credit for pension purposes hereunder for all services, including services performed in any elective office, rendered to the county prior to July 1, 1943; provided, however, that where any such employee had theretofore agreed, under the provisions of article 1 of chapter 10 of Title 43, of the Revised Statutes, to pay for any part or all of such service rendered to the county prior to July 1, 1943, the transfer of such employee's membership into this system shall include the transfer to this system of all the conditions and obligations of such prior agreement made by such employee and such employee shall be deemed to agree and consent to the transfer to this system of such conditions and obligations until the conditions of such agreement have been fully complied with.

Except as otherwise provided by section 8 of this act, where any such employee's membership shall be transferred to this retirement system on July 1, 1943, such employee shall be given credit for pension purposes hereunder for any prior service or services rendered as an employee of the State and of any municipalities or other political subdivisions of the State, upon application therefor to the pension commission within 1 year after the transfer of such membership, and upon payment into the retirement system herein provided, for a period of time equal to the length of prior service for which credit is allowed, of a sum of money equal in amount to 3% of salary, said 3% of salary being based upon the salary received by such employee at the time of the making of said application. Said sum of money may be paid in one lump sum or by semimonthly deductions from salary, together with the regular deductions provided by this act, until completed; provided, however, that such prior service shall be credited only as paid for. Upon such payment or payments being made, the county shall annually pay into the retirement system herein provided a sum of money equal in amount to the employee's principal payment or payments. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission.

(d) Any person who at the time of the adoption of this act shall be a county employee and not a member of this retirement system and who became a county employee prior to such employee reaching the age of 45 years, may become a member of this retirement system upon written application made to the pension commission within 1 year after the adoption of this act upon such employee complying with all of the following conditions.

(D1) Submit to a medical examination and be found mentally and physically fit to the satisfaction of the pension commission.

(D2) Pay into this retirement system, in addition to the regular deductions provided by this act, a sum of money equal to 5% of salary received by such employee for the period of time elapsing since such employee became 45 years of age, said 5% of salary being based upon the salary received by such employee at the time of the making of application for membership in this system. Said sum of money must be paid in one lump sum, together with interest thereon at a rate to be determined by the pension commission, and upon the same being paid, the county shall, within a reasonable time thereafter, pay into this retirement system a sum of money equal in amount to such employee's principal payment. Upon making the aforesaid payment, such employee shall be given credit for pension purposes for such period of prior service rendered to the county since he became 45 years of age.

(D3) Receive no credit for county service rendered prior to reaching the age of 45 years but be given the option of buying such prior service credits for pension purposes upon written application made therefor to the pension commission within 1 year after becoming a member of this retirement system and upon payment into this retirement system, of a sum of money equal in amount to 3% of the salary received by such employee during the period of time for which service credits for pension purposes is allowed. At the time such employee applies for service credits for pension purposes, such employee may elect to pay said sum of money in one lump sum or by semimonthly deductions from salary, together with the regular deductions provided by this act, until completed; provided, however, that such prior service shall be credited only as paid for. Upon such payment or payments being made, the county shall annually pay into this retirement system a sum of money equal in amount to the employee's principal payment, or payments. All payments aforesaid by the employee shall be made together with interest at a rate to be determined by the pension commission.

(e) Any member of the retirement system as of the effective date of this amendatory and supplementary act may receive credit for all service in the employ of the county or for any part of his service in any other compensated, public position in the State of New Jersey, elected or appointed, for which service credit has not already been established for him in the retirement system provided by the act to which this act is amendatory and supplementary; provided that payments are made by such member in an amount or amounts calculated in accordance with the rules of the commission as may be necessary to provide 1/2 of the actuarial cost of such service credit. In the event that such member retires before he completes payment for the service credit that he is purchasing, credit for such service shall be given in direct proportion as the amount paid bears to the amount of the obligation.

L.1943, c. 160, p. 450, s. 6. Amended by L.1947, c. 400, p. 1254, s. 1; L.1960, c. 191, p. 795, s. 3; L.1966, c. 243, s. 2, eff. Aug. 17, 1966.



Section 43:10-18.6A - Membership As Condition Of Employment; Resolution Of Board Of Freeholders

43:10-18.6a. Membership as condition of employment; resolution of board of freeholders
Any person employed by a county of the first class after the effective date of this act having a population of over 800,000 shall become a member of the Public Employees' Retirement System of New Jersey as a condition of employment and shall be entitled to all the rights and benefits and subject to all obligations of other members of said system, provided that the board of chosen freeholders of such county has adopted and submitted to the Public Employees' Retirement System a resolution providing for such membership and agreeing that said county shall be subject to the same liabilities with respect to such members as all other counties participating in the Public Employees' Retirement System. Such employees shall not be eligible to be members of any pension fund maintained by said county for persons employed by the county prior to the effective date of the resolution adopted by said county.

L.1960, c. 191, p. 806, s. 7.



Section 43:10-18.6B - Employees Age 70; Immediate Retirement; Year-to-year Extension Of Employment

43:10-18.6b. Employees age 70; immediate retirement; year-to-year extension of employment
Any employee who is a member of the retirement system, and who shall have attained the age of 70 years, shall be retired immediately, except that the chief executive officer of the county may, upon written request of the employee, permit an employee to continue employment with the county beyond the age of 70 years, on a year-to-year basis.

L.1983, c. 211, s. 5.



Section 43:10-18.7 - Retirement System Provided For Supersedes Other Systems In Effect July 1, 1943; Transfer Of Assets; Pending Claims

43:10-18.7. Retirement system provided for supersedes other systems in effect July 1, 1943; transfer of assets; pending claims
It is the intention of this act that the retirement system herein provided for shall on July first, one thousand nine hundred and forty-three, and thereafter, supersede and take the place of any county retirement system which shall be in operation in such county under and by virtue of the Revised Statutes, as follows:

County employees in counties of the first class (article one of chapter ten of Title 43, of the Revised Statutes);

County detectives in counties of the first, second, third and fifth classes (article two of chapter ten of Title 43, of the Revised Statutes);

Probation officers of counties of over eighty-three thousand inhabitants (article five of chapter ten of Title 43, of the Revised Statutes);

Sheriff's employees in counties of the first and second classes (article six of chapter ten of Title 43, of the Revised Statutes);

Sergeants-at-arms and court criers in counties of the first class (article seven of chapter ten of Title 43 of the Revised Statutes);

County superintendents of weights and measures and assistant superintendents of weights and measures ( "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June twenty-first, one thousand nine hundred and thirty-eight) P.L.1938, c. 397;

County park police in counties of more than two hundred thousand population (sections 40:37-157 to 40:37-174, inclusive, of the Revised Statutes);

and that such other county retirement systems shall be merged into and become part of the retirement system herein provided for and which shall be construed to be a continuation of such other county retirement systems; provided, however, that prior to such merger becoming effective, all such other county retirement systems shall be administered in accordance with the provisions of their respective statutes. If any of such other county retirement systems, created and maintained under and by virtue of said statutes, shall be in operation in any such county at the time of the adoption of this act, all moneys, appropriated and set aside by the board of chosen freeholders for pension purposes under such systems, securities and other assets of such other systems shall be transferred, on July first, one thousand nine hundred and forty-three, by the trustees of such systems, or the board of chosen freeholders, as the case may be, to the pension commission of the retirement system created by this act, which pension commission is hereby empowered to receive them, and the same shall become the property of and be placed in the retirement system herein provided for, and such other county retirement systems shall then cease to exist as separate retirement systems. If it shall not be possible or practicable for the trustees of any of such other county retirement systems to transfer all moneys, securities and other assets of such systems to the said pension commission on July first, one thousand nine hundred and forty-three, all such moneys, securities and other assets shall be transferred to said pension commission as soon as possible and practicable after such day, and any such transfer shall be made as of such day.

All pensions and other benefits allowed prior to July first, one thousand nine hundred and forty-three, under the statutes governing such other retirement systems shall thereafter be paid by the pension commission herein provided for from the retirement system herein provided for, according to the statute under which such pension or other benefits were allowed.

All claims for pensions or other benefits from such other county retirement systems which are pending or ungranted on July first, one thousand nine hundred and forty-three, shall be allowed or disallowed by the pension commission herein provided for according to the provisions of the statutes governing such other retirement systems, and those which shall be allowed shall be paid from the retirement system herein provided for.

L.1943, c. 160, p. 456, s. 7. Amended by L.1944, c. 48, p. 104, s. 1.



Section 43:10-18.8 - Members Of Certain Existing Retirement Systems In Certain Counties, Retirement For Disability; Survivors' Pensions, Deductions Where Less Than 20 Years Service

43:10-18.8. Members of certain existing retirement systems in certain counties, retirement for disability; survivors' pensions, deductions where less than 20 years service
The widow, so long as she remains unmarried, or widower, so long as he remains unmarried, or minor children up to eighteen years of age, of any employee in the service of the county, who prior to July first, one thousand nine hundred and forty-three, is a member of any of the following retirement systems:

County detectives in counties of the first, second, third, and fifth classes (article 2 of chapter 10 of Title 43, of the Revised Statutes);

Probation officers of counties of over eighty-three thousand inhabitants (article 5 of chapter 10 of Title 43, of the Revised Statutes);

Sheriff's employees in counties of the first and second classes (article 6 of chapter 10 of Title 43, of the Revised Statutes);

Sergeants-at-arms and court criers in counties of the first class (article 7 of chapter 10 of Title 43, of the Revised Statutes);

and who shall at any time lose his life in the performance of his duty or shall die from any cause, or any such employee who shall, at any time, become permanently and totally disabled, shall receive a pension equal to one-half of such employee's salary at the time of such death or disability, regardless of the length of service or age of such employee, it being the intent of this act to secure to such employees the continuation of a similar present and prospective benefit of the retirement system of which he was a member prior to July first, one thousand nine hundred and forty-three, together with all the benefits provided for in this act; provided, however, that in case any of such employees shall, on July first, one thousand nine hundred and forty-three, have less than twenty years of service as a public employee of the county, or shall have less than twenty years in the aggregate, of service as a public employee of the county and of the State, and of any municipalities or other political subdivisions of the State thereof, the county treasurer shall deduct from every payment of salary to any such employee and pay to the retirement system created under this act, one per centum (1%) of the amount of salary, of such employee, said deduction to continue to be made only until the total length of service, as aforesaid, of such employee shall have reached twenty years, at which time said one per centum (1%) deductions shall cease. Said deductions shall be in addition to the regular deductions provided for in section sixteen of this act. Upon such payment or payments being made or completed, the county shall annually pay into the retirement system herein provided a sum of money equal in amount to the employee's payment or payments.

L.1943, c. 160, p. 458, s. 8.



Section 43:10-18.9 - Retirement On Half Pay; Pensions To Surviving Widow Or Children; Retirement After Completion Of 15 Years Of Service

43:10-18.9. Retirement on half pay; pensions to surviving widow or children; retirement after completion of 15 years of service
(a) Subject to the other provisions of this act, any county employee:

(1) who shall have served or who shall hereafter have served in the employ of such county continuously or in the aggregate, and shall have accumulated credit in the retirement system, for a period of 20 years, and who shall have attained the age of 60 years, shall, upon his application, be retired on one-half of salary; or

(2) who shall have served in the employ of such county continuously or in the aggregate, and shall have accumulated credit in the retirement system, for a period of 30 years, and who shall have attained the age of 55 years, shall, upon his application, be retired on one-half of salary; or

(3) who shall regardless of age have served in the employ of such county continuously or in the aggregate for a period of 35 years, shall, upon his application, be retired on one-half of salary.

In addition, any county employee who shall retire at 55 years of age or older, and who shall have served at least 30 years in the employ of the county, shall receive an additional one and one-half per cent of salary for each additional year of service exceeding 30 years, not to exceed 60% of salary.

Upon and after the death of such employee or pensioner, said retirement pension shall be paid to the surviving widow, so long as she remains unmarried; surviving widower, so long as he remains unmarried; or minor children up to 18 years of age, as the case may be.

(b) (Deleted by amendment.)

(c) Should a member, after having completed 15 years of service for which credit has been established in the pension fund, be separated voluntarily or involuntarily from the service, before reaching age 60, and not by removal for cause on charges of misconduct or delinquency, he may elect to receive the payments provided for in section 18 of the act to which this act is amendatory and supplementary, or a deferred pension beginning at age 60, in the amount equal to two and one-half per cent of salary for each year of service for which credit has been established in the pension fund, except that no pension payable under this subsection shall exceed 50% of salary.

Upon and after the death of such pensioner, said pension, which the pensioner was receiving prior to his death, shall be paid to the surviving widow, so long as she remains unmarried; surviving widower, so long as he remains unmarried; or minor children up to 18 years of age, as the case may be.

L.1943, c. 160, p. 459, s. 9. Amended by L.1966, c. 243, s. 3, eff. Aug. 17, 1966; L.1971, c. 426, s. 3, eff. Feb. 1, 1972; L.1983, c. 211, s. 2, eff. June 10, 1983.



Section 43:10-18.10 - Disability Not Resulting From Employment; Pensions To Employee And Survivors

43:10-18.10. Disability not resulting from employment; pensions to employee and survivors
Subject to the other provisions of this act, any county employee who shall have served or who shall hereafter have served in the employ of such county continuously or in the aggregate for a period of one year and shall become permanently and totally disabled as the result of injury or illness not arising out of and in the course of his employment shall, upon his application, be retired on pension equal to two and one-half per centum (2 1/2 %) of his salary, and for each additional year of service more than one year the amount of said pension shall be increased to the extent of two and one-half per centum (2 1/2 %) of said salary, not exceeding in any event fifty per centum (50%) of said salary. Upon and after the death of such employee while on such pension the said pension shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to eighteen years of age, as the case may be.

The pension commission shall determine as provided in section eleven whether or not such employee has become permanently and totally disabled.

L.1943, c. 160, p. 460, s. 10.



Section 43:10-18.11 - Disability Resulting From Employment; Pensions To Employee And Survivors

43:10-18.11. Disability resulting from employment; pensions to employee and survivors
Subject to the other provisions of this act, any county employee who shall become permanently and totally disabled as a result of injury, accident or sickness arising out of and in the course of his employment shall, upon his application and approval thereof by the pension commission be retired on half pay. Upon and after the death of such employee or upon and after the death of any employee who dies as a result of any disability, injury or disease arising out of and in the course of his employment, a pension of one-half the salary of such employee shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to eighteen years of age, as the case may be.

The pension commission shall have power to determine whether or not any employee is permanently and totally disabled and whether or not a disability, or death of an employee is the result of an injury, accident or sickness arising out of and in the course of the employee's employment. The claimant shall have the right to present physicians, witnesses or other testimony in his behalf before the commission. The president or any other member of the pension commission may administer oaths to any physicians or other persons called before the commission regarding the employee's disability or death. The commission shall decide, by resolution, whether the applicant is entitled to the benefits of this act.

L.1943, c. 160, p. 460, s. 11.



Section 43:10-18.12 - Medical Examinations Of Persons Retired For Disability; Modification Of Pensions

43:10-18.12. Medical examinations of persons retired for disability; modification of pensions
Once each year the pension commission may, and upon his application, shall, require any member retired for disability who is under the age of 60 years to undergo medical examination by a physician or physicians designated by the commission. The examination shall be made at the residence of the beneficiary or any other place mutually agreed upon. If the physician or physicians thereupon report and certify to the commission that the disability beneficiary is not permanently and totally incapacitated either physically or mentally for the performance of duty and that he is engaged in a gainful occupation, and if the commission concurs in the report, then the amount of his pension shall be reduced to an amount which, when added to the amount then being earned by him, shall not exceed the amount of the compensation now attributable to his former position. If subsequent medical examination of such a beneficiary shows that his earnings have changed since the date of his last examination, then the amount of his pension may be further altered but the new pension shall not exceed the amount of the pension originally granted nor shall the new pension when added to the amount then being earned by the beneficiary exceed the salary or compensation then attributable to his former position.

L.1943, c. 160, p. 461, s. 12. Amended by L.1966, c. 243, s. 4, eff. Aug. 17, 1966.



Section 43:10-18.13 - Survivors' Benefits

43:10-18.13. Survivors' benefits
Subject to the other provisions of this act, upon and after the death of any county employee who shall have served or who shall hereafter have served in the employ of the county continuously or in the aggregate for a period of one year, there shall be paid to the surviving widow, so long as she remains unmarried; surviving widower, so long as he remains unmarried; or minor children up to the age of 18 years, as the case may be, two and one-half per cent of the salary of such employee, and for each additional year of service more than one year, the amount of said pension shall be increased to the extent of two and one-half per cent of said salary, not exceeding in any event 50% of the salary, except, if the deceased employee was at the time of death credited with more than 30 years of service and was 55 years of age or older, the benefit shall be in an amount not to exceed the amount of pension the employee would have received had the employee retired on the date of death, and not to be less than $5,000.00 annually.

L. 1943, c. 160, s. 13; amended 1983,c.211,s.3; 1987,c.429,s.2.



Section 43:10-18.14 - Death Of Employee Or Pensioner Who Is Widow Or Widower Leaving Dependent Children; Benefits To Children Until 18

43:10-18.14. Death of employee or pensioner who is widow or widower leaving dependent children; benefits to children until 18
If an employee or pensioner dies leaving dependent children under eighteen years of age and he or she is, at death, a widower or widow, the benefits of this article which a widow or dependent widower would otherwise be entitled to receive shall be paid to the guardian of such children for their exclusive use and benefit. If one child survives, such benefits shall cease when such child attains eighteen years of age. If more than one child survives, the benefits shall be divided proportionately among all of such children under the age of eighteen years.

L.1943, c. 160, p. 462, s. 14.



Section 43:10-18.15 - Mandatory Provisions

43:10-18.15. Mandatory provisions
The following provisions shall apply to all members of the retirement system:

(a) No pension shall be paid to the surviving husband of a deceased member of the retirement system unless he is and continues to remain dependent upon the income which the member was receiving at the time of her death, nor unless he is and continues to remain physically or mentally incapable of pursuing a gainful occupation. The pension commission shall determine the question of the dependency of the surviving husband as well as the ability of a surviving husband to pursue a gainful occupation.

(b) (Deleted by amendment.)

(c) (Deleted by amendment.)

(d) (Deleted by amendment.)

(e) The rights of any employee or beneficiary to receive any payments under the workmen's compensation act of New Jersey shall not be affected or impaired by any of the provisions of this act.

(f) Where the service of an employee is terminated by reason of imposition of a sentence upon him of actual commitment to a penal institution on account of conviction of an indictable offense involving moral turpitude, no pension under this act shall be paid to any such employee; provided, however, that no member of this retirement system who shall have served honorably as a county employee for a period of 20 years and shall have attained the age of 60 years shall be deprived of his pension privileges because of any violation of the rules and regulations established for the government of such county employment, but he may be fined, reprimanded or discharged.

(g) Where any pension or other benefit shall be payable from the pension fund herein provided to any retired employee or other beneficiary who is or shall be confined in a penal institution as the result of a conviction of a crime involving moral turpitude, the pension commission may pay such pension or any part of it or other benefit to the wife, husband, minor children, mother or father of the confined person if it determines the same is necessary for their maintenance during such confinement.

(h) All payments of pensions shall be made semimonthly and payments of pensions, refunds or other benefits under this act shall be made without interest.

(i) (Deleted by amendment; P.L. 1987, c. 429.)

L. 1943,c.160,s.15; amended 1949,c.169; 1971,c.378,s.1; 1971,c.426,s.4; 1987,c.429,s.6.



Section 43:10-18.15G - Supplemental Definitions

43:10-18.15g. Supplemental definitions
As used in this act "retirant" means any former employee included in the membership of the retirement system established under the act to which this act is a supplement, who has retired from such employment, and as a result of such employment, is receiving a pension from the retirement system.

"Calendar year" means the 12-month period beginning January 1 and ending December 31.

"Retirement year" is the calendar year 1967 for all retirants who retired before the calendar year 1968; for all retirants who retired after 1967, "retirement year" is the actual calendar year of retirement.

"Index" shall mean the annual average over a calendar year of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A, of the United States Department of Labor (1957-1959 = 100). Should the reference base of said index be changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods.

"Retirement year index" shall be the index of the calendar year 1967 for all retirants who retired prior to January 1, 1968 and the index for the calendar year of retirement for all retirants who retired thereafter.

"Widow" or "widower" means the surviving unremarried spouse to whom a member of the retirement system was married for a continuous period of at least five years up to the date of the member's death. In the event of accidental death, the five year qualification shall be waived.

L. 1971, c. 102, s. 1; amended 1987,c.429,s.3.



Section 43:10-18.15H - Increase In Monthly Pension

43:10-18.15h. Increase in monthly pension
The monthly pension originally granted to any retirant shall be increased in accordance with the provisions of this act.

Pension increases shall not be paid to retirants who are not receiving their regular, full, monthly pensions. The increase granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, increased, revoked or repealed except as otherwise provided in this act. No increase shall be due to a retirant or his beneficiary unless it constitutes a payment for an entire month.

L.1971, c. 102, s. 2.



Section 43:10-18.15I - Ratio Of Increase; Calculation

43:10-18.15i. Ratio of increase; calculation
The "ratio of increase" which shall apply to the pension originally granted to a retirant shall be calculated in accordance with the following percentages as determined by the calendar year in which the retirement became effective; provided that, in no instance shall the amount of the pension paid to any retirant under this supplementary act including payments under future revisions be less than the pension paid under chapter 190, public laws of 1960.

Year of Ratio of

Retirement Increase



1940 132%

1941 120%

1942 99%

1943 88%

1944 85%

1945 80%

1946 66%

1947 45%

1948 35%

1949 36%

1950 35%

1951 25%

1952 22%

1953 21%

1954 21% L. 1971, c. 102, s. 3.



Section 43:10-18.15J - Payment Of Costs By Employer; Commencement Of Payments; Discontinuance

43:10-18.15j. Payment of costs by employer; commencement of payments; discontinuance
The employer shall bear the cost of the increase in the pensions payable to retirants who retired from the employ of such employer. The employer shall appropriate the amount in the fiscal year next following, taking into account payments made to retirants of such employer and prospective payments to be made to such retirants in the following year.

The increase in pensions provided for under this act shall commence provided, that there is appropriated the amount certified by the Director of the Division of Pensions of the State Department of the Treasury to the Director of the State Division of Budget and Accounting as set forth in the Pension Increase Act (P.L.1969, c. 169). The increase in pensions shall continue to be paid as long as there shall be appropriated the amounts so certified. In the event that the necessary funds are not so appropriated, the increase in pensions shall cease; no further payments shall be made by the employer; a refund shall be made by the retirement system to the employer of any balance unexpended on its account.

L.1971, c. 102, s. 4.



Section 43:10-18.15K - Waiver; Withdrawal

43:10-18.15k. Waiver; withdrawal
Any person who is eligible to receive the increased pension under the provisions of this act may, at any time, waive his right thereto by filing a written notice of waiver with the secretary of the retirement system. The application for the waiver of all or part of the increase shall be made by the retirant at least 30 days prior to the desired effective date on a form satisfactory to the retirement system and shall be effective on the first day of the following month. Such waiver may be withdrawn at any time and upon such withdrawal the increase in the pension shall commence with the pension payment for the next following month.

L.1971, c. 102, s. 5.



Section 43:10-18.15L - . Determination Of Change In Index; Adjustment In Pensions; Retirant Defined

43:10-18.15l . Determination of change in index; adjustment in pensions; retirant defined
On or before October 1, 1969 and by the same date in each subsequent year, the Director of the Division of Pensions of the State Department of the Treasury shall review the index and determine the percentum of change in the index from the retirement year index pursuant to the provisions of the Pension Increase Act (P.L.1969, c. 169). The percentage of adjustment in the pensions shall be 1/2 of the percentum of change.

The director shall include amounts sufficient to adjust the retirement allowances or pensions payable to all eligible retirants by 1/2 of the percentum of change in the index as such retirement allowances or pensions may have been originally granted, or increased for certain retirants in accordance with the provisions of the Pension Increase Act (P.L.1969, c. 169). The director shall notify the secretary of the retirement system of the percentage of adjustment for the applicable year.

In no instance shall the amount of the pension originally granted and payable to any retirant be reduced as a result of this adjustment.

For purposes of this section a "retirant" shall include all retirants except those whose pension commenced within the 3 calendar years prior to the first of the month in which the adjustment is to become effective in any year.

L.1971, c. 102, s. 6.



Section 43:10-18.15M - Termination Of Increases; Blanket Increases Or Minimum Pensions; Exception

43:10-18.15m. Termination of increases; blanket increases or minimum pensions; exception
If legislation is adopted providing for a blanket increase in the original pensions or for minimum pensions to any group of retirants eligible for benefits under this act, all increases provided under this supplementary act shall be terminated on the first of the month when such blanket increases or minimum pensions are payable, except in those instances where the retirant's original pension plus the increases provided under this act will exceed the amounts payable to such retirants as a result of such other legislation; in such event the amount payable under this act shall be the difference between the new pension payable by the retirement system and the amount which would otherwise have been paid under this act. Any subsequent annual review of amounts payable under this act for such retirants shall continue to be determined on the basis of the original pension as granted by the retirement system prior to any blanket increase or provision for minimum pension for any group of retirants eligible for benefits under this act.

L.1971, c. 102, s. 7.



Section 43:10-18.15N - Rules And Regulations By Director Of The Division Of Pensions; Reports

43:10-18.15n. Rules and regulations by director of the division of pensions; reports
The Director of the Division of Pensions of the State Department of the Treasury shall promulgate such rules and regulations, not inconsistent with the provisions of the Pension Increase Act (P.L.1969, c. 169) and this act, as he shall deem necessary for the effective operation of the program. He shall include a report of the operation of the Pension Increase Act (P.L.1969, c. 169) and this act in his annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions. The secretary of the retirement system shall furnish such information as the director may request for this purpose.

L.1971, c. 102, s. 8.



Section 43:10-18.16 - Pension Fund; Deductions And Contributions; Annual Contribution By County; Donations; Tax Levy; Reimbursement For Excess Expenditures

43:10-18.16. Pension fund; deductions and contributions; annual contribution by county; donations; tax levy; reimbursement for excess expenditures
A fund to pay pensions under this act shall be created as follows:

(a) The county treasurer shall deduct from every payment of salary to any county employee who is or becomes a member of this retirement system and pay to the fund 8% of the amount of said salary.

Such deductions shall be continued to be made during the entire period of employment of the member and until the death or retirement of said member.

The deductions provided herein for pension purposes shall not be construed as reduction in the salary or compensation of any member of this retirement system.

Every employee to whom this act applies who shall continue in the service after the adoption and approval of this act, as well as every person to whom this act applies who may hereafter be appointed to a position or place, shall be deemed to consent and agree to the deductions made and provided for herein and payment with such deductions, for service, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for all services rendered by such person during the period covered by such payment except his or her claim to the benefits to which he or she may be entitled under the provisions of this act.

(b) The board of chosen freeholders shall annually raise in the county budget and contribute annually to the fund an amount equal to 9% of all of such county employees' salaries. In the fiscal year next following the effective date of this amendatory and supplementary act, the county shall increase its contribution by 1% of all such county employees' salaries and in each fiscal year thereafter the contribution of the county required by the provisions of this act shall be increased over the previous percentage by an additional 1% of all such county employees' salaries until the actuary of the fund certifies to the county that the county's contribution, together with the contributions of the members, is sufficient to meet the liabilities of the fund on a fully funded, reserve basis.

All moneys donated for the purpose of the fund shall be deposited in the fund.

(c) All interest earned on investments of moneys of this retirement system shall be credited to this pension fund.

(d) All moneys required to meet the county contributions provided for in this and all other sections of this act shall be raised annually in the county budget by the board of chosen freeholders and if at any time there is not sufficient money to meet these requirements and pay the pensions, the board of chosen freeholders shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of the retirement system.

(e) If in any 1 year the expenditures required to be made from the fund created under this act are in excess of the moneys received by said fund during that year under the provisions of subsections (a), (b) and (c) of this section, the board of chosen freeholders of the county shall appropriate, raise by taxation and pay over to said fund a sum or sums of money sufficient to wholly reimburse said fund for the amount so expended in excess of moneys received for that year.

L.1943, c. 160, p. 465, s. 16. Amended by L.1947, c. 400, p. 1261, s. 2; L.1960, c. 191, p. 802, s. 4; L.1966, c. 243, s. 5, eff. Aug. 17, 1966; L.1983, c. 211, s. 4, eff. June 10, 1983.



Section 43:10-18.16A - Permissible Agreements

43:10-18.16a. Permissible agreements
Notwithstanding any other provision in this act to the contrary, the pension commission and the county may upon the unanimous vote of the members of the pension commission enter into an agreement which may include any of the following:

a. A provision transferring control and management of the pension fund which previously was exercised by the pension commission pursuant to section 3 of P.L. 1943, c. 160 (C. 43:10-18.3) directly to the county.

b. A provision that the county may invest the assets of the pension fund in the manner authorized by section 5 of P.L. 1943, c. 160 (C. 43:10-18.5) or may use those assets to purchase an annuity to fund all or a portion of the county's pension obligations or to service any debt obligation incurred by the county in connection with the purchase of any annuity contract to pay pension obligations of the retirement system.

c. A provision that the county shall be responsible for the timely payment of all pensions, refunds or other benefits that shall become owing pursuant to the legislation governing the retirement system.

d. A provision that section 4 of P.L. 1943, c. 160 (C. 43:10-18.4), and subsections (b) and (c) of section 16 of P.L. 1943, c. 160 (C. 43:10-18.16) shall no longer apply to the county or the pension commission.

e. A provision requiring the actuary appointed by the pension commission on or before October 1 of each year to evaluate whether there are sufficient reserves contained in existing annuities or in the pension fund to pay all of the county's anticipated obligations as those obligations become due during the next fiscal year and, in the event the actuary concludes such reserves are insufficient, the county shall be required to appropriate, raise by taxation and pay over to the pension fund a sum of money equal to the anticipated deficit.

L. 1987, c. 429, s. 5.



Section 43:10-18.17 - Administrative Expenses

43:10-18.17. Administrative expenses
The pension commission shall estimate and certify, annually, to the board of chosen freeholders of the county, a reasonable amount required to defray the administrative expenses of this retirement system in the ensuing year, and the board of chosen freeholders shall pay such amount to the pension commission as other expense funds of the county are paid.

L.1943, c. 160, p. 466, s. 17.



Section 43:10-18.17A - Actuarial Valuation Of Fund; Adoption Of Tables; Changes In Rates; Certification Of Rate; Classification Of Members

43:10-18.17a. Actuarial valuation of fund; adoption of tables; changes in rates; certification of rate; classification of members
The actuary appointed by the commission shall recommend and the board shall keep in convenient form, such data as shall be necessary for actuarial valuation of the fund every year. Once in every 3-year period the actuary shall make an actuarial investigation into the mortality, service and compensation or salary experience of the members and beneficiaries of the fund and shall make a valuation of the assets and liabilities of the fund. Upon the basis of such investigation and valuation the commission shall:

a. Adopt for the fund such mortality, service and other tables as shall be deemed necessary;

b. Recommend changes in the rates of contributions; and

c. Certify the rate of contribution, expressed as a proportion of the compensation of the members which shall be made by the county to the fund in order to continue the fund on a fully funded, reserve basis once the fund has achieved a fully funded status on the basis of increased contributions by the county and the members.

For the purpose of the valuation the commission shall classify the members in such group or groups as it deems necessary.

L.1960, c. 191, p. 805, s. 6. Amended by L.1966, c. 243, s. 7, eff. Aug. 17, 1966.



Section 43:10-18.18 - Withdrawal From Retirement System; Separation From Service; Retirement On Pension; Death Without Surviving Spouse Or Children

43:10-18.18. Withdrawal from retirement system; separation from service; retirement on pension; death without surviving spouse or children
From and after July 1, 1943, any employee who is or becomes a member of this retirement system may not withdraw therefrom and shall not be entitled to a refund of any moneys theretofore and thereafter deducted from his salary hereunder; provided, however, that any employee who separates from the county service through his discharge, resignation, or for any other reasons other than retirement shall be entitled to a refund of all moneys theretofore deducted from his salary for the retirement system established hereunder; provided, however, that any member of the retirement system established hereunder who retires on pension under the provisions of any other act, shall be entitled, upon written application made therefore to the pension commission within 3 months after such retirement on pension, to a refund of the moneys theretofore deducted from his salary for the retirement system, and provided, further, that where the service of an employee is terminated by death of the employee, if such employee leaves no widow, dependent widower, or dependent children under 18 years of age, all moneys theretofore deducted from his salary for the retirement system established hereunder shall be paid to the person designated by said employee as his or her beneficiary and if no such designation has been made or if the beneficiary has predeceased said employee, all moneys deducted from his or her salary for the retirement system shall be paid to the estate of the deceased employee.

L.1943, c. 160, p. 467, s. 18. Amended by L.1956, c. 205, p. 744, s. 1; L.1960, c. 191, p. 805, s. 5; L.1966, c. 243, s. 6, eff. Aug. 17, 1966; L.1971, c. 426, s. 5, eff. Feb. 1, 1972.



Section 43:10-18.18A - Periodic Increases

43:10-18.18a. Periodic increases
Notwithstanding any other provision in P.L. 1943, c. 160 (C. 43:10-18.1 et seq.) and P.L. 1971, c. 102 (C. 43:10-18.15g et seq.), in the event a retirant who had been actively employed on or after September 1, 1987 has died or shall die, periodic increases in his pension shall continue to be calculated as if he or she had remained alive and the retirant's widow or widower shall be entitled to receive one-half of those periodic increases.

L. 1987, c. 429, s. 4.



Section 43:10-18.19 - Reentry Into Service Of County After Separation From Service; Payments Required

43:10-18.19. Reentry into service of county after separation from service; payments required
(A) Whenever a member of this retirement system becomes separated from the county service because of a lay-off or leave of absence without pay for a cause other than sickness or disability for a period longer than two months, or because of abolishment of position, or, except as provided in subsection (B) hereof, for any other reason other than retirement or entry into military or naval service of the United States, re-enters the service of the county within five years after such separation, all the rights and benefits hereunder enjoyed by such employee prior to such separation shall be restored upon payment of all refunds given to him upon his separation from the service; provided, however, that such employee shall not be entitled to receive credit for pension purposes for the time elapsing during such separation period unless he shall pay into this retirement system, in the manner in subsection (C) hereof provided, a sum of money equal in amount to all accrued deductions from his salary which would have been made had such employee continued to be a member of the retirement system since the date of his separation therefrom.

(B) Whenever a member of this retirement system becomes separated from the county service because of (a) a lay-off or leave of absence for a period of time not in excess of two months, (b) a leave of absence with pay, or (c) a leave of absence because of sickness or disability, all the rights and benefits of such member hereunder shall continue, except that such employee's pension benefits hereunder shall be computed by excluding the period of time of such separation period unless he shall pay into this retirement system, in the manner in subsection (C) hereof provided, a sum of money equal in amount to all accrued deductions from his salary which would have been made during the period of time of such separation.

(C) Such payment may be made either (1) in one sum, or (2) by equal semimonthly installments over a period of not more than five years, but in no event to extend beyond the date upon which such employee attains age sixty years, such installments to be deducted in addition to other regular deductions made from his salary for this retirement system; provided, however, that only so much of the said period will be credited as the employee has paid for. Upon such payment being completed, the county shall pay into the retirement system a sum of money equal to such employee's payment, exclusive of the employee's repayment, if any, of refunds.

L.1943, c. 160, p. 467, s. 19. Amended by L.1944, c. 158, p. 590, s. 1.



Section 43:10-18.20 - Military Or Naval Services, Women's Service Organizations Or Foreign Red Cross Service, Entry Into; Death Or Disability

43:10-18.20. Military or naval services, women's service organizations or foreign Red Cross service, entry into; death or disability
Any member of this retirement system or of any county retirement system referred to in section seven of this act and merged into this retirement system by this act, who, heretofore and subsequent to July first, one thousand nine hundred and forty, entered, or hereafter, in time of war, shall enter the active military or naval service of the United States or the active service of the Merchant Marine or the active service of the Women's Army Auxiliary Corps, the Women's Reserve of the Naval Reserve or any similar organization authorized by the United States to serve with the Army or Navy, including any member of this system while serving in the foreign service of the American Red Cross outside continental United States, shall not suffer the loss or impairment of any of the rights, benefits or privileges accorded by the provisions of this act; provided, however, that in the event of the death or disability of such person while in such service the pension to be paid such person or his or her dependents shall be based upon the salary which such person would have been entitled to receive at the time of his or her death or disability had he or she continued in county employment up to the time of his or her death or disability. The benefits granted hereunder to any such person who dies or is disabled while he or she is in any of the services described in this section shall not be reduced or affected by the payment of any Federal pension, compensation or insurance to such person or his or her beneficiaries.

During the period beginning with the time of the entry of such person into such service and ending at the earliest of (a) three months after the time of such person's discharge from such service or (b) the time such person resumes such county employment or (c) the time of such person's death or disability while in such service, the proper officer of the county shall contribute or cause to be contributed to the pension fund provided hereunder the amount required by the terms of this act based upon the amount of compensation received by such person prior to his or her entry into such service and during the period first mentioned in this paragraph any such person receiving compensation from the county shall continue to contribute the amount required by this act to be paid by members of this retirement system and during the period first mentioned in this paragraph any such person not receiving compensation from the county shall not be required to contribute the amount required by this act to be paid by members of this retirement system but said amount shall be contributed for such person by the county.

L.1943, c. 160, p. 468, s. 20. Amended by L.1945, c. 214, p. 716, s. 1.



Section 43:10-18.21 - Annual Reports

43:10-18.21. Annual reports
The pension commission shall report annually on the condition of the retirement system and the manner in which its funds are invested. The report shall be filed with the board of chosen freeholders of the county and a copy thereof furnished to the head of each department of the county for use of the employees and the public.

L.1943, c. 160, p. 469, s. 21.



Section 43:10-18.22 - Exemptions Of Funds And Pensions; Assignment

43:10-18.22. Exemptions of funds and pensions; assignment
All funds created under this act and all pensions granted under this act shall be exempt from any State, county, or municipal tax, levy and sale, garnishment or attachment, or any other process and shall be unassignable, except that pension payments to be made to a pensioner may be assigned in writing by the pensioner but only for the payment of premiums for group plan for hospital service or for hospital, medical and surgical insurance or 1 or more of them.

L.1943, c. 160, p. 469, s. 22. Amended by L.1957, c. 225, p. 773, s. 1.



Section 43:10-18.23 - Fraud; Mistakes

43:10-18.23. Fraud; mistakes
Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, shall be guilty of a misdemeanor, and shall be punishable therefor under the laws of the State of New Jersey. Should any change in the records or any mistake in records result in any member or beneficiary receiving from the retirement system more or less than he or she would have been entitled to receive had the records been correct, then, on the discovery of any such error, the pension commission shall correct such error, and, so far as practicable, shall adjust the payments which may be made for and to such person in such a manner that the equivalent of the benefit to which he or she was correctly entitled shall be paid.

L.1943, c. 160, p. 469, s. 23.



Section 43:10-18.24 - Partial Invalidity

43:10-18.24. Partial invalidity
In case for any reason any section or part of any section or any provision of this act shall be questioned in any court and shall be held to be unconstitutional or invalid, the same shall not be held to affect any other section or part of any section or provision of this act.

L.1943, c. 160, p. 470, s. 24.



Section 43:10-18.25 - Effective Date; Repeal Of Conflicting Laws

43:10-18.25. Effective date; repeal of conflicting laws
This act shall take effect immediately and all acts or parts of acts insofar as they conflict with this act, are hereby repealed.

L.1943, c. 160, p. 470, s. 25.



Section 43:10-18.26 - Court Attendants, Guards, Keepers, Nurses And Other Employees Caring For Prisoners; Retirement; Employment After 65

43:10-18.26. Court attendants, guards, keepers, nurses and other employees caring for prisoners; retirement; employment after 65
The board of chosen freeholders in any county of this State having a population of more than eight hundred thousand inhabitants may retire any court attendant in the office of the sheriff, and any guard, keeper, nurse and other employee engaged in the safe-keeping and care of prisoners in the county jail and the county penitentiary, who shall have served as such for a period of twenty years, and shall have reached the age of sixty-five years, and who, at that time, is a member of the employees' retirement system of such county provided for by the act of which this act is supplementary under the provisions of said act; provided, however, subject to the approval of the board of chosen freeholders, that any such person may be continued in his or her county employment after reaching the age of sixty-five, if the sheriff or warden of the jail or penitentiary, as the case may be, shall file a certificate with the board of chosen freeholders and the pension commission of the county, certifying that such person is in good physical and mental condition and able to fully perform his or her duties, in which event such employee shall be permitted to remain in employment for a period not exceeding one year from the date of the certificate. Such certificates may, in the discretion of the sheriff or warden, as the case may be, be renewed annually until after such person shall have reached the age of seventy.

L.1947, c. 367, p. 1180, s. 1.



Section 43:10-18.27 - Effective Date

43:10-18.27. Effective date
This act shall take effect six months after the same shall have been adopted.

L.1947, c. 367, p. 1181, s. 2.



Section 43:10-18.28 - Employees In First-class Counties Under 800,000 Ineligible Because Of Beginning Age; Prior Service

43:10-18.28. Employees in first-class counties under 800,000 ineligible because of beginning age; prior service
Notwithstanding the provisions of section 43:1-1 of the Revised Statutes, any county employee of a first-class county having a population of less than 800,000 as defined in the article to which this is a supplement who at the time of the effective date of this act is ineligible to the benefits of said article by reason of having accepted employment after reaching the age of 45 and who was at the time of accepting such employment under the age of 55 years and had prior service in any other elective or appointive State or municipal office or position, may within 2 months after this act becomes effective become a member of the fund established under article 1 of chapter 10 of Title 43 of the Revised Statutes.

L.1954, c. 251, p. 918, s. 1.



Section 43:10-18.29 - Credit For Prior Service; Payment Of Arrears; Deductions And Benefits

43:10-18.29. Credit for prior service; payment of arrears; deductions and benefits
Where any such employee has had prior elective or appointive service in any State or municipal office or position, such employee shall be given credit for pension purposes hereunder for such prior service, in addition to his total county service, upon payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest as the pension commission shall determine to be due in order to give such employee the same standing as a member of said fund as all other members who joined said pension fund when the law providing for such fund became effective, in which case the maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund and the maximum length of time for the payment of arrears shall be 5 years from the date of the application to join the fund; or if so requested upon written application, the regular deductions from the salary of such employee shall commence upon the filing of such written application and he shall be entitled to the same benefits as a new employee then joining the fund would receive.

L.1954, c. 251, p. 918, s. 2.



Section 43:10-18.50 - Definitions

43:10-18.50. Definitions
As used in this act:

"Service" shall always, unless otherwise stated, be considered as continuous or in the aggregate.

"Salary" or "compensation" when used solely for the purpose of fixing benefits under this act means the average annual salary or compensation earned by a member during his or her 3 years of service, or during his or her entire length of service if such service totaled less than 3 years as a county employee immediately preceding death or retirement; provided, however, that no benefit paid to a surviving spouse shall exceed 25% of the final compensation of said member, but in no instance shall be less than $2,500.00; provided, however, that as to any employee who, at the time of the adoption of this act, is a member of any retirement system in operation in the county under and by virtue of articles 1, 2, 5, 6 and 9 of chapter 10 and chapter 9 of Title 43 of the Revised Statutes and of R.S. 40:37-157 to 40:37-174, inclusive, and of "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June 21, 1938 (P.L.1938, c. 397), the total annual salary received by such employee during the year immediately prior to his death or retirement shall be considered for pension or other purposes under this act.

"Pension fund" or "fund" means the fund referred to in section 16 of this act, and is the fund from which pensions provided for in this act shall be paid.

"State" shall, unless otherwise stated, mean the State of New Jersey.

"His" shall be construed to mean both sexes.

"County employee" or "employee" means and includes all employees and officers in service in any county of this State having a population of from 300,000 to 325,000 inhabitants and shall mean and include all employees and officers of any county board, body or commission, maintained out of county funds in any such county, and shall also mean and include employees and officers appointed by such county to employment on intercounty bridges, but the term "county employee" or "employee" does not include office holders elected by the voters of the county, or their appointed assistants or deputies, or members of the judiciary, or any laborers, unless the labor work is paid on an hourly, daily, monthly, or annual salary basis for a continuous employment thereof and recognized as permanent appointees, it being the intent to exclude transient labor from the operation of this act. The pension commission shall determine whether or not the employment of an employee is permanent within the meaning of this act. Notwithstanding the provisions of any other statute of this State, any person hereafter accepting any employment in the county under the age of 40 years shall be eligible to join as a "county employee" or "employee" as hereinabove defined, and except as herein otherwise provided, any such person of the age of 40 years or over shall be ineligible to join; provided, however, that any employee who, at the time of the adoption of this act, is a member of any retirement system in operation in such county under and by virtue of articles 1, 2, 5, 6 and 9 of chapter 10 and chapter 9 of Title 43 of the Revised Statutes, and of R.S. 40:37-157 to 40:37-174, inclusive, and of "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June 21, 1938 (P.L.1938, c. 397).

"Population" of a county shall mean the population of a county according to the Federal census of 1940.

"Widow" or "widower" means the surviving spouse of a county employee who married such employee prior to the retirement of such employee and prior to the time when such employee reached the age of 50 years. No such surviving spouse shall be eligible for any benefit hereunder who was or shall be more than 15 years younger than the employee at the time of their marriage, if such marriage occurs hereafter while the employee is a member of this retirement system.

"Minor child" means a child under the age of 18 years born in lawful wedlock, and shall include children adopted, and shall not include children born of marriages occurring outside the age limits prescribed under this act.

"Permanent and total disability" means physical or mental incapacity of an employee any longer to perform the duties of his position or office.

"Employees' retirement system of (name of county)," shall be the name of the retirement system provided under the provisions of this act. By that name all of its business shall be transacted, its funds invested, warrants for money drawn and payments made and all of its cash and securities and other property held.

L.1948, c. 310, p. 1227, s. 1. Amended by L.1957, c. 204, p. 718, s. 1; L.1975, c. 230, s. 1, eff. Oct. 16, 1975.



Section 43:10-18.51 - Employees' Pension Fund In Counties Of 300,000 To 325,000

43:10-18.51. Employees' pension fund in counties of 300,000 to 325,000
In each county of this State having a population of from three hundred thousand to three hundred twenty-five thousand inhabitants a county employees' pension fund shall be created, set apart, maintained and administered, in the manner prescribed in this act, for the benefit of employees of such county and of the widows, widowers, and children of such employees, and of all contributors to, participants in, and beneficiaries of any pension fund in operation in such county at the time this act shall come in force and effect in such county, under and by virtue of articles one, two, five, six and nine of chapter ten and chapter nine of Title 43 of the Revised Statutes and of sections 40:37-157 to 40:37-174, inclusive, of the Revised Statutes and of "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June twenty-first, one thousand nine hundred and thirty-eight (P.L.1938, c. 397).

L.1948, c. 310, p. 1230, s. 2.



Section 43:10-18.52 - Pension Commission

43:10-18.52. Pension commission
3. There shall be authorized to carry out the provisions of this act and charged with the duty of administering the pension fund herein provided for, a pension commission composed of five members, consisting of the county supervisor or similar officer of the county, the treasurer of the county, two county employees or retirees, and a citizen of the county who is not a public office holder in the county or any municipality therein and who shall be selected by the other four members of the commission. The two county employee or retiree members of the pension commission shall be elected within sixty days after the passage of this act at a meeting held by the county employees and retirees affected by this act after thirty days' written notice of the time and place thereof has been given by the county supervisor or similar county officer to all such employees and retirees. Nominations shall be made only by written petitions filed with the secretary of the pension commission at least fifteen days prior to the election and each containing the signatures of at least 10% of the currently employed county employees or retirees, as certified by the secretary of the pension commission. The county supervisor shall provide a suitable method of balloting whereby secrecy shall be assured. Ballots shall be distributed among the county employees and retirees affected by this act at least seven days prior to the election and the voted ballot shall be returned to the secretary of the pension commission at any time prior to twelve o'clock noon of the day fixed for the holding of the meeting and election. Employees who become members of the retirement system created by this act or who are members of any of the county employees' retirement systems referred to in this act and merged thereunder shall be eligible to participate in the nomination and election of the two county employee or retiree members of the pension commission. The two county employees or retirees shall hold office until their successors are elected in the same manner as aforesaid at a meeting of the employees and retirees held on the third Wednesday of December of the second year following the adoption of this act. Thereafter two county employee or retiree members shall be elected as members of the pension commission, in the same manner, on the third Wednesday of December every second year, for a term of two years commencing January first following their election.

In case of vacancy for any cause, the commission may fill it until the next election. Any member of said pension commission who shall leave the service of the county shall automatically cease to be a member of said commission except for retirees who may be eligible as members of the commission.

The commission shall hold its annual meeting between the first and fifteenth days of January in each year and elect its president and such other officers as it deems advisable. The commission shall serve without compensation, but shall be reimbursed for any necessary expenditures and shall suffer no loss of salary or other wages through service on the commission. The treasurer of the county, who shall be treasurer of the commission, shall appoint the secretary of this commission, who shall be a person chosen by him from among persons employed by the county who is versed in the affairs of the treasurer's office and the treasurer shall fix the compensation of the appointee, subject to approval of the board of chosen freeholders. The commission shall secure the services of any physicians necessary to make the medical examinations required by this act.

The chief legal officer of the county shall be the legal adviser of and attorney for the pension commission.

The pension commission shall have control and management of the funds and of the retirement of the county employees. The commission shall, from time to time, subject to the limitations of this act, establish rules and regulations for the transaction of its business and the administration of this act. Under the direction of the pension commission, the head of each county department shall furnish the information and shall keep the records that the commission may require for the discharge of its duties.

The pension commission may require each employee of the county to file a statement or statements, in the form that the commission shall direct, concerning his service or other matters covered by this act.

The commission shall have power to compel witnesses to attend and testify before it upon any matter concerning the retirement system and allow fees not in excess of three dollars ($3.00) to any witness for attendance upon any one day. The president and other members of the pension commission are empowered to administer oaths to any witnesses. All retirements shall be made and pensions allowed by the pension commission in accordance with the provisions of this act.

The pension commission shall be known as the "Pension Commission of the Employees' Retirement System of (name of county)."

L.1948,c.310,s.3; amended 1992,c.177,s.1.



Section 43:10-18.53 - Receipt And Disposition Of Moneys

43:10-18.53. Receipt and disposition of moneys
All moneys belonging to the retirement system shall be received and paid over to the treasurer of the retirement system whose official bond as county treasurer shall cover the same. All moneys paid out of the retirement system shall be paid by the treasurer of the fund upon warrants signed by the president and secretary of the pension commission or such officers as the pension commission designates.

L.1948, c. 310, p. 1233, s. 4.



Section 43:10-18.54 - Deposits; Investments

43:10-18.54. Deposits; investments
The pension commission shall deposit the funds in any of the banks or trust companies in the county. All moneys not needed for immediate payment of the pensions shall be invested by the pension commission in (a) interest-bearing securities in which savings banks of this State are authorized to invest their funds, (b) bonds or other evidences of indebtedness issued by any company incorporated within and transacting business within the United States, which are not in default as to either principal or interest when acquired, (c) direct obligations of or unconditionally guaranteed as to principal and interest by the government of Canada, payable as to both principal and interest in United States dollars, or which are the direct obligations of or unconditionally guaranteed as to principal and interest by any of the provinces thereof, payable as to both principal and interest in United States dollars, (d) mortgage bonds or notes secured by property within this State and insured by the Federal Housing Administrator and (e) capital stock or other securities issued by any company incorporated within the United States, in which life insurance companies organized under the laws of this State may legally invest, provided that the book value of the total investment in common and preferred stock does not exceed 15% of the book value of the fund, except that not more than 10% of the book value of the fund shall be invested in common stock.

The pension commission shall recommend and the board of freeholders shall appoint independent investment counsel to service the investment needs of the fund.

L.1948, c. 310, p. 1233, s. 5. Amended by L.1966, c. 210, s. 1.



Section 43:10-18.55 - Membership In County Employees' Retirement System; Prior Service

43:10-18.55. Membership in county employees' retirement system; prior service
The members and certain conditions of membership in the retirement system created by this act shall be as follows:

(a) All persons who shall hereafter become employees before they become 40 years of age, shall, after they complete 3 months of service, and be found physically and mentally fit to the satisfaction of the pension commission herein provided for, become members of the county employees' retirement system created under this act, and shall receive no pension or retirement allowance from any other pension or retirement system supported wholly or in part by the county, nor shall they be required to make contributions to any other pension or retirement system of said county, anything to the contrary notwithstanding.

Such persons shall not be given credit for pension purposes hereunder for any prior service; provided, however, that where any such employee has had prior service as an employee in any State, county or municipal position, such employees shall be given credit for pension purposes hereunder for such prior service upon written application therefor to the pension commission within 1 year after becoming a member of this retirement system and upon payment into the retirement system herein provided, for a period of time equal to the length of prior service for which credit is allowed, of a sum of money equal in amount to 6% of salary, said 6% of salary being based upon the salary received by such employee at the time of the making of said application. Said sum of money may be paid in one lump sum or by semimonthly deductions from salary, whichever method the applicant may elect, together with the regular deductions provided by this act, until completed; provided, however, that such prior service shall be credited only as paid for. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission.

(b) All employees at the time of the adoption of this act, who were under the age of 40 years at the time of their appointment or election to public office in the county government, and were not members of any retirement system supported wholly or in part by the county, and who did not become members of the retirement system created under this act before January 1, 1949, may now become members of the retirement system created under this act upon written application made to the pension commission within 90 days from the adoption of this amendatory act, under Plan (B1) and Plan (B2) as defined in said act and upon payment for prior service as provided under either of said plans.

(B1) To receive credit for service rendered to the county prior to joining this retirement system such employee shall pay into this retirement system a sum of money equal to 3% of salary received either since June 1, 1937, or since August 1, 1938, depending upon which of the said 2 dates such employee first became eligible to membership in the county employees' retirement system of such county established under "An act to provide for the maintenance of old faithful servants of the several counties of the State of New Jersey" (P.L.1918, c. 164); or article 1 of chapter 10 and chapter 9 of Title 43 of the Revised Statutes of 1937; or since the date of his entrance into county service; if he became an employee after June 1, 1937. Such payment may be made either (1) in one sum, or (2) by equal semimonthly installments to be deducted together with each regular deduction from his salary, whichever method the applicant may elect, for the retirement system provided for under this act; provided, however, that in case an employee chooses to pay for such prior county service by method (2) aforesaid, that is by equal semimonthly installments, such employees shall receive credit for so much of such prior county service as is thus paid for, and no more. Upon such payment or payments being made, the county shall annually pay into the retirement system herein provided for a sum of money equal in amount to the employee's principal payment. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission. Any such employee who elects to become a member of this retirement system under the aforesaid plan shall, upon his application to the pension commission prior to January 1, 1949, be given credit for pension purposes hereunder for any prior service or services rendered as an employee of the State, and of any municipalities or other political subdivisions of the State, upon payment into the retirement system herein provided, for a period of time equal to the length of prior service for which credit is allowed, of a sum of money equal in amount to 3% of salary, said 3% of salary being based upon the salary received by such employee at the time of the making of said application. Said sum of money may be paid in one lump sum or by semimonthly deductions from salary, whichever method the applicant may elect, together with the regular deductions provided by this act, until completed; provided, however, that such prior service shall be credited only as paid for. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission.

(B2) The regular deductions from the salary of any employee electing to become a member under this plan (B2) shall commence upon the filing of such written application and such employee shall not receive credit for any service rendered theretofore in any State, county, or municipal office or position.

(c) All employees who, at the time of the adoption and approval of this act, are members of any of the following retirement systems in effect in said county:

County detectives in counties of the first, second, third and fifth classes (article 2 of chapter 10 of Title 43 of the Revised Statutes);

Probation officers of counties of over 83,000 inhabitants (article 5 of chapter 10 of Title 43 of the Revised Statutes);

Sheriff's employees in counties of the first and second classes (article 6 of chapter 10 of Title 43 of the Revised Statutes);

County superintendents of weights and measures and assistant county superintendent of weights and measures ( "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June 21, 1938 (P.L.1938, c. 397));

County park police in counties of more than 200,000 population (sections 40:37-157 to 40:37-174, inclusive, of the Revised Statutes);

Court interpreters in counties of the second class (article 9 of chapter 10 of Title 43, of the Revised Statutes); shall on January 1, 1949, automatically become members of the county employees' retirement system provided for by this act, and all such employees shall be deemed to agree and consent to the transfer of such membership unless they, or any one or more of them shall, before January 1, 1949, by written notice to the pension commission of their respective retirement systems operating in such county, elect to withdraw therefrom their contributions theretofore made, without interest. Any such member electing to withdraw from such membership shall thereafter be ineligible for membership in any retirement system of such county, or for any pension payable, in whole or in part, by funds of such county under the provisions of any statute of this State except sections 43:4-1 to 43:4-5, inclusive, of the Revised Statutes.

All such employees who become members of the county employees' retirement system provided for by this act and other county employees mentioned in paragraph (b) who become members of the said county employees' retirement system and who have held elective office in the county government, shall be given credit for pension purposes hereunder for all services, including services performed in any elective office, rendered to the county prior to January 1, 1949; provided, however, that where any such employee had theretofore agreed, under the provisions of article 1 of chapter 10 of Title 43 of the Revised Statutes, to pay for any part or all of such service rendered to the county prior to January 1, 1949, the transfer or approval of such employee's membership into this system shall include the transfer to this system of all conditions and obligations of such prior agreement made by such employee and such employee shall be deemed to agree and consent to the transfer to this system of such conditions and obligations until the conditions of such agreement have been fully complied with. Employees mentioned in paragraph (b) who have held elective office in the county government prior to January 1, 1949, who were not members of the aforesaid systems defined in paragraph (c) herein, shall be given credit for pension purposes for all services including services performed in any elective office, rendered to the county prior to January 1, 1949, upon such employee agreeing and consenting in writing to pay for any part or all of such services rendered to the county prior to January 1, 1949 at the rate of 3% of the salary received for a period of time equal to the length of the prior elective service for which credit is allowed, plus interest thereon at a rate to be determined by the pension commission.

Except as otherwise provided by section 8 of this act, where any such employee's membership shall be transferred to this retirement system on January 1, 1949, such employee shall be given credit for pension purposes hereunder for any prior service or services rendered as an employee of the State and of any municipalities or other political subdivisions of the State, upon application therefor to the pension commission within 1 year after the transfer of such membership, and upon payment into the retirement system herein provided, for a period of time equal to the length of prior service for which credit is allowed, of a sum of money equal in amount to 3% of salary, said 3% of salary being based upon the salary received by such employee at the time of the making of said application. Said sum of money may be paid in one lump sum or by semimonthly deductions from salary, whichever method the applicant may elect, together with the regular deductions provided by this act, until completed; provided, however, that such prior service shall be credited only as paid for. All payments aforesaid by the employee shall be made together with interest thereon at a rate to be determined by the pension commission.

(d) Any person who at the time of the adoption of this act was a county employee and not a member of this retirement system and who became a county employee or held elective office in the county government prior to such employee reaching the age of 45 years and prior to January 1, 1949, may become a member of this retirement system upon written application made to the pension commission within 90 days after the adoption of this act upon such employee complying with all of the following conditions:

(D1) Submit to a medical examination and be found mentally and physically fit to the satisfaction of the pension commission.

(D2) Pay into this retirement system, in addition to the regular deductions provided by this act, a sum of money equal to 5% of salary received by such employee for the period of time elapsing since such person first became a county employee or assumed elective office in the county, said 5% of salary being based upon the salary received by such employee at the time of the making of application for membership in this system. Said sum of money must be paid in one lump sum, together with interest thereon at a rate to be determined by the pension commission. Upon making the aforesaid payment, such employee shall be given credit for pension purposes for such period of prior service rendered to the county.

L.1948, c. 310, p. 1233, s. 6. Amended by L.1953, c. 194, p. 1490, s. 1; L.1966, c. 210, s. 2.



Section 43:10-18.56 - Other County Retirement Systems Superseded; Transfer Of Moneys And Assets

43:10-18.56. Other county retirement systems superseded; transfer of moneys and assets
It is the intention of this act that the retirement system herein provided for shall on January first, one thousand nine hundred and forty-nine, and thereafter, supersede and take the place of any county retirement system which shall be in operation in such county under and by virtue of the Revised Statutes, as follows:

County detectives in counties of the first, second, third and fifth classes (article two of chapter ten of Title 43 of the Revised Statutes);

Probation officers of counties of over eighty-three thousand inhabitants (article five of chapter ten of Title 43 of the Revised Statutes);

Sheriff's employees in counties of the first and second classes (article six of chapter ten of Title 43 of the Revised Statutes);

County superintendents of weights and measures and assistant superintendents of weights and measures ( "An act providing for the retirement of persons employed in the department of weights and measures of any county in this State, and providing a pension for such persons so retired," filed June twenty-first, one thousand nine hundred and thirty-eight) (P.L.1938, c. 397);

County park police in counties of more than two hundred thousand population (sections 40:37-157 to 40:37-174, inclusive, of the Revised Statutes);

Court interpreters in counties of the second class (article nine of chapter ten of Title 43 of the Revised Statutes);

and that such other county retirement systems shall be merged into and become part of the retirement system herein provided for and which shall be construed to be a continuation of such other county retirement systems; provided, however, that prior to such merger becoming effective, all such other county retirement systems shall be administered in accordance with the provisions of their respective statutes. If any of such other county retirement systems, created and maintained under and by virtue of said statutes, shall be in operation in any such county at the time of the adoption of this act, all moneys, appropriated and set aside by the board of chosen freeholders for pension purposes under such systems, securities and other assets of such other systems shall be transferred, on January first, one thousand nine hundred and forty-nine, by the trustees of such systems, or the board of chosen freeholders, as the case may be, to the pension commission of the retirement system created by this act, which pension commission is hereby empowered to receive them, and the same shall become the property of and be placed in the retirement system herein provided for, and such other county retirement systems shall then cease to exist as separate retirement systems. If it shall not be possible or practicable for the trustees of any of such other county retirement systems to transfer all moneys, securities and other assets of such systems to the said pension commission on January first, one thousand nine hundred and forty-nine, all such moneys, securities and other assets shall be transferred to said pension commission as soon as possible and practicable after such day, and any such transfer shall be made as of such day.

All pensions and other benefits allowed prior to January first, one thousand nine hundred and forty-nine, under the statutes governing such other retirement systems shall thereafter be paid by the pension commission herein provided for from the retirement system herein provided for, according to the statute under which such pension or other benefits were allowed.

L.1948, c. 310, p. 1240, s. 7.



Section 43:10-18.57 - Claims Pending On January 1, 1949; Widows, Widowers And Minor Children

43:10-18.57. Claims pending on January 1, 1949; widows, widowers and minor children
All claims for pensions or other benefits from such other county retirement systems which are pending or ungranted on January 1, 1949, shall be allowed or disallowed by the pension commission herein provided for according to the provisions of the statutes governing such other retirement systems, and those which shall be allowed shall be paid from the retirement system herein provided for.

The widow, so long as she remains unmarried, or widower, so long as he remains unmarried, or minor children up to 18 years of age, of any employee in the service of the county, who prior to January 1, 1949, is a member of any of the following retirement systems:

County detectives in counties of the first, second, third and fifth classes (article 2 of chapter 10 of Title 43 of the Revised Statutes);

Probation officers of counties of over 83,000 inhabitants (article 5 of chapter 10 of Title 43 of the Revised Statutes);

Sheriff's employees in counties of the first and second classes (article 6 of chapter 10 of Title 43 of the Revised Statutes);

Court interpreters in counties of the second class (article 9 of chapter 10 of Title 43 of the Revised Statutes); and who shall at any time lose his life in the performance of his duty or shall die from any cause, or any such employee who shall, at any time, become permanently and totally disabled, shall receive a pension equal to 1/2 of such employee's salary at the time of such death or disability, regardless of the length of service or age of such employee, it being the intent of this act to secure to such employees the continuation of a similar present and prospective benefit of the retirement system of which he was a member prior to January 1, 1949, together with all the benefits provided for in this act.

L.1948, c. 310, p. 1242, s. 8. Amended by L.1966, c. 210, s. 3.



Section 43:10-18.58 - Retirement On Half Pay

43:10-18.58. Retirement on half pay
Subject to the other provisions of this act, any county employee who shall have served or who shall hereafter have served in the employ of such county continuously or in the aggregate for a period of twenty years, and who shall have attained the age of fifty-five years, or who shall regardless of age have served in the employ of such county continuously or in the aggregate for a period of thirty-five years, shall, upon his application, be retired on half pay. Upon and after the death of such employee or pensioner, said retirement pension shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to eighteen years of age, as the case may be.

L.1948, c. 310, p. 1243, s. 9.



Section 43:10-18.58A - Resignation Of Member After Completion Of 20 Or 30 Years Of Service Before Age 55; Death

43:10-18.58a. Resignation of member after completion of 20 or 30 years of service before age 55; death
(a) Should a member resign after having completed 30 years of service for which credit has been established in the pension fund, before reaching age 55, he may elect to receive, in lieu of the payment provided in section 9 of the act to which this act is amendatory and supplementary, or the benefit provided by subsection (b) of this section, a pension in the amount of 1/2 of the salary he is receiving at the time of his retirement; provided, however, that such pension shall be reduced in accordance with a table of actuarial equivalents recommended by the actuary and adopted by the commission reflecting all months that the member lacks of being age 55.

Upon and after the death of any employee or pensioner receiving a retirement pension under this subsection 9(a), the retirement pension being paid to said deceased employee or pensioner shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to 18 years of age, as the case may be, subject, however, to any other limitations of the act to which this act is amendatory and supplementary.

(b) Should a member, after having completed 20 years of service for which credit has been established in the pension fund, be separated voluntarily or involuntarily from the service, before reaching age 55, he may elect to receive the payments provided for in section 9 of the act to which this act is amendatory and supplementary, or the benefit provided by subsection (a) of this section, or a deferred pension beginning at age 55, in the amount based on his years of service credited in the fund bear to the total number of years of service that he could have achieved had he continued to age 55 and qualified for the pension of 1/2 of the salary he was receiving at the time he elected the deferred pension.

Upon and after the death of any employee or pensioner receiving a retirement pension under this subsection 9(b), the retirement pension being paid to said deceased employee or pensioner shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to 18 years of age, as the case may be, subject, however, to any other limitations of the act to which this act is amendatory and supplementary.

L.1966, c. 210, s. 9.



Section 43:10-18.58C - Additional Pension; Retiree Over 55 With 25 Years Or More Service

43:10-18.58c. Additional pension; retiree over 55 with 25 years or more service
Any employee retiring after the effective date of this act who has 25 years of service and who has attained 55 years of age, shall be entitled, in addition to a pension at 50% of final salary, to an added 1% of his average salary for each year in excess of 25 years of service rendered prior to his reaching age 70.

L.1975, c. 230, s. 5, eff. Oct. 16, 1975. Amended by L.1978, c. 127, s. 9.



Section 43:10-18.59 - Disabled Persons Employed One Year Or More; Pension; Amount

43:10-18.59. Disabled persons employed one year or more; pension; amount
Subject to the other provisions of this act, any county employee who shall have served or who shall hereafter have served in the employ of such county continuously or in the aggregate for a period of 1 year and shall become permanently and totally disabled as the result of injury or illness not arising out of and in the course of his employment shall, upon his application, be retired on pension equal to 2 1/2 % of his salary, and for each additional year of service more than 1 year the amount of said pension shall be increased to the extent of 2 1/2 % of said salary, not exceeding, except as provided pursuant to section 5 of this amendatory and supplementary act, 50% of said salary.

Upon and after the death of such employee while on such pension the said pension shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to 18 years of age, as the case may be.

The pension commission shall determine as provided in section 11 whether or not such employee has become permanently and totally disabled.

L.1948, c. 310, p. 1244, s. 10. Amended by L.1975, c. 230, s. 2, eff. Oct. 16, 1975.



Section 43:10-18.60 - Disabled Persons; Retirement On Half Pay

43:10-18.60. Disabled persons; retirement on half pay
Subject to the other provisions of this act, any county employee who shall become permanently and totally disabled as a result of injury, accident or sickness arising out of and in the course of his employment shall, upon his application and approval thereof by the pension commission be retired on half pay. Upon and after the death of such employee or upon and after the death of any employee who dies as a result of any disability, injury or disease arising out of and in the course of his employment, a pension of one-half the salary of such employee shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to eighteen years of age, as the case may be.

The pension commission shall have power to determine whether or not any employee is permanently and totally disabled and whether or not a disability, or death of an employee is the result of an injury, accident or sickness arising out of and in the course of the employee's employment. The claimant shall have the right to present physicians, witnesses or other testimony in his behalf before the commission. The president or any other member of the pension commission may administer oaths to any physicians or other persons called before the commission regarding the employee's disability or death. The commission shall decide, by resolution, whether the applicant is entitled to the benefits of this act.

L.1948, c. 310, p. 1244, s. 11.



Section 43:10-18.61 - Medical Examination Of Persons Retired For Disability

43:10-18.61. Medical examination of persons retired for disability
Once each year the pension commission may, and upon his application, shall, require any member retired for disability who is under the age of 55 years to undergo medical examination by a physician or physicians designated by the commission. The examination shall be made at the residence of the beneficiary or any other place mutually agreed upon. If the physician or physicians thereupon report and certify to the commission that the disability beneficiary is not permanently and totally incapacitated either physically or mentally for the performance of duty and that he is engaged in a gainful occupation, and if the commission concurs in the report, then the amount of his pension shall be reduced to an amount which, when added to the amount then being earned by him, shall not exceed the amount of the compensation now attributable to his former position. If subsequent medical examination of such a beneficiary shows that his earnings have changed since the date of his last examination, then the amount of his pension may be further altered but the new pension shall not exceed the amount of the pension originally granted nor shall the new pension when added to the amount then being earned by the beneficiary exceed the salary or compensation then attributable to his former position.

No pension or compensation received by any person honorably discharged from any branch of the armed services of the United States shall be considered or construed as earnings.

L.1948, c. 310, p. 1245, s. 12. Amended by L.1966, c. 210, s. 4.



Section 43:10-18.62 - Death Of Employee After One Year's Employment; Benefits To Survivors

43:10-18.62. Death of employee after one year's employment; benefits to survivors
Subject to the other provisions of this act, upon and after the death of any county employee who shall have served or who shall hereafter have served in the employ of the county continuously or in the aggregate for a period of 1 year, there shall be paid to the surviving widow, so long as she remains unmarried, surviving widower, so long as he remains unmarried, or minor children up to the age of 18 years, as the case may be, 2 1/2 % of the salary of such employee, and for each additional year of service more than 1 year, the amount of said pension shall be increased to the extent of 2 1/2 % of said salary, not exceeding in any event 25% of the final compensation but not less than $2,500.00.

L.1948, c. 310, p. 1246, s. 13. Amended by L.1975, c. 230, s. 3, eff. Oct. 16, 1975.



Section 43:10-18.63 - Surviving Children, Pensions To

43:10-18.63. Surviving children, pensions to
If an employee or pensioner dies leaving dependent children under 18 years of age and he or she is, at death, a widower or widow, the benefits of this article which a widow or widower would otherwise be entitled to receive shall be paid to the guardian of such children for their exclusive use and benefit. If one child survives, such benefits shall cease when such child attains 18 years of age. If more than one child survives, the benefits shall be divided proportionately among all of such children under the age of 18 years.

L.1948, c. 310, p. 1246, s. 14. Amended by L.1978, c. 127, s. 1.



Section 43:10-18.64 - Election Between Pensions; Workmen's Compensation; Conviction; Time Of Payments; Eligibility Of Widows Or Widowers

43:10-18.64. Election between pensions; workmen's compensation; conviction; time of payments; eligibility of widows or widowers
The following provisions shall apply to all members of the retirement system:

(a) (Deleted by amendment; P.L.1978, c. 127.)

(b) Where a husband and wife are each receiving a pension as a retired employee from any retirement system supported wholly or in part by the county, upon the death of either the husband or the wife, if the survivor is entitled to receive another pension on account of such death, said survivor shall elect to accept one or the other of the two pensions but in no case shall a beneficiary receive more than one pension at the same time.

(c) Where any employee or other beneficiary is entitled to receive two pensions under the provisions of this act, such employees or other beneficiary shall elect to receive one or the other of the two pensions and in no case shall receive more than one pension.

(d) The rights of any employee or beneficiary to receive any payments under the Workmen's Compensation Act of New Jersey shall not be affected or impaired by any of the provisions of this act.

(e) Where the service of an employee is terminated by reason of imposition of a sentence upon him of actual commitment to a penal institution on account of conviction of an indictable offense involving moral turpitude, no pension under this act shall be paid to any such employee; provided, however, that no member of this retirement system who shall have served honorably as a county employee for a period of 20 years and shall have attained the age of 55 years shall be deprived of his pension privileges because of any violation of the rules and regulations established for the government of such county employment, but he may be fined, reprimanded or discharged.

(f) Where any pension or other benefit shall be payable from the pension fund herein provided to any retired employee or other beneficiary who is or shall be confined in a penal institution as the result of a conviction of a crime involving moral turpitude, the pension commission may pay such pension or any part of it or other benefit to the wife, husband, minor children, mother or father of the confined person if it determines the same is necessary for their maintenance during such confinement.

(g) All payments of pensions shall be made semimonthly. Payments of pensions, refunds or other benefits under this act shall be made without interest.

(h) Upon and after the adoption of this act the benefits hereunder shall not extend to the widow or widower of any county employee who shall remarry, or shall have married such employee after such employee has retired or attained the age of 50 years, nor to any children of such marriage, but benefits shall extend to the widow or widower of a county employee who marries or shall have married the employee after the employee has attained the age of 50 years, provided the employee remains in the employment of the county and an active member of the fund for at least 5 years after such marriage.

(i) Persons who may become entitled to pensions under this act shall be paid on the first and fifteenth day of each month, or at the same time as all persons permanently employed by the county.

L.1948, c. 310, p. 1246, s. 15. Amended by L.1971, c. 378, s. 2, eff. Dec. 30, 1971; L.1978, c. 127, s. 2; L.1981, c. 34, s. 1, eff. Feb. 12, 1981.



Section 43:10-18.64A - Definitions

43:10-18.64a. Definitions
As used in this act:

a. "Retirant" means any former employee included in the membership of the pension fund established under the act to which this act is a supplement, who has retired from such employment, and as a result of such employment has or shall have received a pension from the pension fund for no less than 24 months.

b. "Beneficiary" means any person who, as a result of the death of an active or retired member has or shall have received a pension or a minimum pension pursuant to sections 1 and 13 of P.L.1948, c. 310 (C. 43:10-18.50 and 43:10-18.62) for no less than 24 months. In the case of any beneficiary, the 24 month period shall include the period in which the retirant was entitled to receive his pension.

c. "Benefit year" means:

(1) The calendar year 1974 for:

(a) All retirants who retired before calendar year 1975; and,

(b) All beneficiaries of retirants or active members who died while in active service before 1975, except those beneficiaries covered by (3) of this subsection;

(2) The actual calendar year of retirement for:

(a) All members who retired on or after January 1, 1975; and

(b) All beneficiaries of retirants or active members who died while in active service on or after January 1, 1975, except those beneficiaries covered by (3) of this subsection; and,

(3) The calendar year 1975 for all beneficiaries who were entitled to receive increased pensions pursuant to section 1 of P.L.1948, c. 310 (C. 43:10-18.50) and all beneficiaries of active members who died while in active service and were entitled to receive increased pensions in 1975 in accordance with section 13 of P.L.1948, c. 310 (C. 43:10-18.62).

d. "Calendar year" means the 12-month period beginning January 1 and ending December 31.

e. "Index" means the annual average over a 12-month period, beginning September 1, and ending August 31, of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A, of the United States Department of Labor (1967=100). Should the reference base of said index be changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods. The annual average index so calculated shall be the index for the calendar year in which the 12-month period ends.

f. "Benefit year index" shall be the index of the benefit year.

L.1978, c. 127, s. 3.



Section 43:10-18.64B - Adjustment In Pensions; Employer To Bear Cost; Date Of Commencement

43:10-18.64b. Adjustment in pensions; employer to bear cost; date of commencement
The employer shall bear the cost of the adjustment in the pensions payable to retirants who retired from the employ of such employer and the cost of adjustments in the pensions payable to beneficiaries of active or retired members who were in the employ of the employer at the time of the member's death or retirement. The employer shall appropriate the amount in the fiscal year next following, taking into account payments to be made to such retirants or beneficiaries qualifying for the first time for this adjustment in the following year.

The adjustment in pensions provided for under this supplementary act shall commence with pension benefit payments for the month of January 1978, except as hereinafter specified, provided that there is appropriated the amount certified by the Director of the Division of Pensions of the State Department of the Treasury to the Director of the State Division of Budget and Accounting as set forth in the Pension Adjustment Act (P.L.1969, c. 169, C. 43:3B-1 et seq.). In the case of any retirant or beneficiary first becoming eligible to receive an adjustment under the provisions of this act, such adjustment shall be paid beginning in the 25th month in which he is entitled to receive his pension benefit. The adjustment in pensions shall continue to be paid so long as there shall be appropriated the amounts so certified. In the event that the necessary funds are not so appropriated, the increase in pensions shall cease; no further payments shall be made by the employer; a refund shall be made by the retirement system to the employer of any balance unexpended on its account.

L.1978, c. 127, s. 4.



Section 43:10-18.64C - Amount Of Adjustment; Determination; Certification; Notice

43:10-18.64c. Amount of adjustment; determination; certification; notice
On or before the 30th day following the effective date of this act and on or before October 1, 1978 and by the same date in each subsequent year, the Director of the Division of Pensions of the State Department of Treasury shall review the index and determine the percentum of change in the index from the benefit year index pursuant to the provisions of the Pension Adjustment Act (P.L.1969, c. 169, C. 43:3B-1 et seq.). The percentage of adjustment in the pensions shall be 3/5 of the percentum change. Any adjustment so calculated shall apply to all of the months of the following calendar year for eligible retirants and beneficiaries, except for those qualifying for the first time, it shall apply only to those months of the following calendar year in which the retirant or beneficiary is eligible to receive the adjustment.

The director shall certify the amounts sufficient to adjust the pensions payable to all eligible retirants and beneficiaries by 3/5 of the percentum of change in the index as such pensions may have been originally granted or increased for certain retirants in accordance with section 10 of P.L.1966, c. 210 (C. 43:10-18.58b) or increased for certain beneficiaries in accordance with section 13 of P.L.1948, c. 310 (C. 43:10-18.62). The director shall notify the secretary of the pension fund of the percentage of adjustment in the applicable year.

In no instance shall the amount of the pension originally granted and payable to any retirant be reduced as a result of this adjustment.

L.1978, c. 127, s. 5.



Section 43:10-18.64D - Waiver Of Right To Adjusted Pension; Withdrawal

43:10-18.64d. Waiver of right to adjusted pension; withdrawal
Any retirant or beneficiary who is eligible to receive an adjusted pension under the provisions of this supplementary act may, at any time, waive his right thereto by filing a written notice of waiver with the pension commission. Such waiver may be withdrawn at any time and upon such withdrawal the adjustment in the pension shall commence with the pension payment for the next following month.

L.1978, c. 127, s. 6.



Section 43:10-18.64E - Legislation Providing Blanket Increases To Retirants Or Beneficiaries Eligible For Benefits Under This Act After 1977; Termination Of Increases; Exception

43:10-18.64e. Legislation providing blanket increases to retirants or beneficiaries eligible for benefits under this act after 1977; termination of increases; exception
If legislation is adopted providing for a blanket increase in original pensions or minimum pensions to any group of retirants or beneficiaries eligible for benefits under this supplementary act, other than legislation enacted prior to 1978, all increases provided under this supplementary act shall be terminated on the first of the month when such blanket increases or minimum pensions are payable, except in those instances where the retirant's or beneficiary's original pension plus the increases provided under this supplementary act will exceed the amounts payable to such retirant or beneficiary as a result of such other legislation; in such event the amount payable under this supplementary act shall thereafter be the difference between the new pension payable by the pension fund and the amount which would otherwise have been paid under this act. Any subsequent annual review of amounts payable under this supplementary act for such retirants and beneficiaries shall continue to be determined on the basis of the original pension as granted by the retirement system prior to any blanket increase or provision for minimum pension for any group of retirants or beneficiaries eligible for benefits under this supplementary act.

L.1978, c. 127, s. 7.



Section 43:10-18.64F - Rules And Regulations; Annual Report

43:10-18.64f. Rules and regulations; annual report
The Director of the Division of Pensions of the State Department of the Treasury shall promulgate such rules and regulations, not inconsistent with the provisions of the Pension Adjustment Act (P.L.1969, c. 169, C. 43:3B-1 et seq.) and this supplementary act, as he shall deem necessary for the effective operation of the program. He shall include a report of the operation of this supplementary act in his annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions. The secretary of the pension fund shall furnish such information as the director may request for this purpose.

L.1978, c. 127, s. 8.



Section 43:10-18.65 - Deductions From Salary; Contributions By County; Donations; Interest; Taxation; Investigation By Actuary

43:10-18.65. Deductions from salary; contributions by county; donations; interest; taxation; investigation by actuary
A fund to pay pensions under this act shall be created as follows:

(a) The county treasurer shall deduct from every payment of salary to any county employee who is or becomes a member of this retirement system and pay to the fund, 6% of the amount of said salary. Such deductions shall be continued to be made during the entire period of employment of the member and until the death or retirement, including disability retirement, of said member.

The deductions provided herein for pension purposes shall not be construed as reduction in the salary or compensation of any member of this retirement system.

Every employee to whom this act applies who shall continue in the service after the adoption and approval of this act, as well as every person to whom this act applies who may hereafter be appointed to a position or place, shall be deemed to consent and agree to the deductions made and provided for herein and payment with such deductions, for service, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for all services rendered by such person during the period covered by such payment except his or her claim to the benefits to which he or she may be entitled under the provisions of this act.

(b) The board of chosen freeholders shall annually raise in the county budget and contribute annually to the fund an amount equal to 10% of all of such county employees' salaries as its normal contribution. Such payment shall be continued to be made during and until the death or retirement of each member.

All moneys donated for the purposes of the fund shall be deposited in the fund.

(c) All interest earned on investments of moneys of this retirement system shall be credited to this pension fund.

(d) All moneys required to meet the county contributions provided for in this and all other sections of this act shall be raised annually in the county budget by the board of chosen freeholders and if at any time there is not sufficient money to meet these requirements and pay the pensions, the board of chosen freeholders shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of the retirement system.

(e) The commission shall, once prior to the end of the year 1966 and once during every third year thereafter, cause the actuary recommended by the pension commission and appointed by the board of freeholders who must be an actuary of recognized standing and a member of the Society of Actuaries, to make an investigation into the conduct and operation of the retirement system and into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and to make a valuation of the assets and liabilities of the system. The actuary shall report thereon to the commission. Based upon said report the commission shall (1) establish for the retirement system such mortality service and other tables as shall be deemed necessary, and (2) adjust and certify the rates of contribution to be paid by the county on the basis of the said investigation, valuation and report of the actuary, to the ends that, so far as possible, the value of future contributions of members and the county, when taken with present assets, shall not be less than the value of prospective benefit payments based upon membership service to be rendered after the effective date of this amendatory act.

L.1948, c. 310, p. 1249, s. 16. Amended by L.1957, c. 204, p. 720, s. 2; L.1966, c. 210, s. 5.



Section 43:10-18.66 - Administrative Expenses

43:10-18.66. Administrative expenses
The pension commission shall estimate and certify, annually, to the board of chosen freeholders of the county, a reasonable amount required to defray the administrative expenses of this retirement system in the ensuing year, and the board of chosen freeholders shall pay such amount to the pension commission as other expense funds of the county are paid.

L.1948, c. 310, p. 1251, s. 17.



Section 43:10-18.67 - Withdrawal; Separation From Service; Death

43:10-18.67. Withdrawal; separation from service; death
From and after January 1, 1949, any employee who is or becomes a member of this retirement system may not withdraw therefrom and shall not be entitled to a refund of any moneys theretofore and thereafter deducted from his salary hereunder; provided, however that any employee who separates from the county service through his discharge, resignation, or for any reasons other than retirement, shall be entitled to a refund of all moneys theretofore deducted from his salary for the retirement system established hereunder; and provided further, that where the service of an employee is terminated by death of the employee, if such employee leaves no widow, widower, or children under 18 years of age all moneys theretofore deducted from his salary for the retirement system established hereunder shall be paid, to the person designated by the employee or in the absence of any designation, to the estate of the deceased employee.

L.1948, c. 310, p. 1251, s. 18. Amended by L.1954, c. 141, p. 642, s. 1; L.1966, c. 210, s. 6.



Section 43:10-18.68 - Re-entry Of Service After Involuntary Separation From Service Or Leave Of Absence

43:10-18.68. Re-entry of service after involuntary separation from service or leave of absence
(A) Whenever a member of this retirement system becomes separated from the county service because of a lay-off or leave of absence without pay for a cause other than sickness or disability for a period longer than 2 months, or because of abolishment of position, or, except as provided in subsection "B" hereof, for any other reason other than retirement or entry into military or naval service of the United States, re-enters the service of the county within 5 years after such separation, all the rights and benefits hereunder enjoyed by such employee prior to such separation shall be restored upon payment of all refunds given to him upon his separation from the service; provided, however, that such employee shall not be entitled to receive credit for pension purposes for the time elapsing during such separation period unless he shall pay into this retirement system, in the manner in subsection (C) hereof provided, a sum of money equal in amount to all accrued deductions from his salary which would have been made had such employee continued to be a member of the retirement system since the date of his separation therefrom.

(B) Whenever a member of this retirement system becomes separated from the county service because of (a) a lay-off or leave of absence for a period of time not in excess of 2 months, (b) a leave of absence with pay, or (c) a leave of absence because of sickness or disability, all the rights and benefits of such member hereunder shall continue, except that such employee's pension benefits hereunder shall be computed by excluding the period of time of such separation period unless he shall pay into this retirement system, in the manner in subsection (C) hereof provided, a sum of money equal in amount to all accrued deductions from his salary which would have been made during the period of time of such separation.

(C) Such payment may be made either (1) in one sum, or (2) by equal semimonthly installments over a period of not more than 5 years, whichever method the member may elect, but in no event to extend beyond the date upon which such employee attains the age of 55 years, such installments to be deducted in addition to other regular deductions from his salary for this retirement system; provided, however, that only so much of the said period will be credited as the employee has paid for.

L.1948, c. 310, p. 1251, s. 19. Amended by L.1966, c. 210, s. 7.



Section 43:10-18.69 - Entry Into Military Service Or Red Cross

43:10-18.69. Entry into military service or Red Cross
Any member of this retirement system or of any county retirement system referred to in section seven of this act and merged into this retirement system by this act, who, heretofore and subsequent to July first, one thousand nine hundred and forty, entered, or hereafter, in time of war, shall enter the active military or naval service of the United States or the active service of the Merchant Marine or the active service of the Women's Army Auxiliary Corps, the Women's Reserve of the Naval Reserve or any similar organization authorized by the United States to serve with the army or navy including any member of this system while serving in the foreign service of the American Red Cross outside continental United States, shall not suffer the loss or impairment of any of the rights, benefits or privileges accorded by the provisions of this act; provided, however, that in the event of the death or disability of such person while in such service the pension to be paid such person or his or her dependents shall be based upon the salary which such person would have been entitled to receive at the time of his or her death or disability had he or she continued in county employment up to the time of his or her death or disability. The benefits granted hereunder to any such person who dies or is disabled while he or she is in any of the services described in this section shall not be reduced or affected by the payment of any Federal pension, compensation or insurance to such person or his or her beneficiaries.

During the period beginning with the time of the entry of such person into such service and ending at the earliest of (a) three months after the time of such person's discharge from such service or (b) the time such person resumes such county employment or (c) the time of such person's death or disability while in such service, the proper officer of the county shall contribute or cause to be contributed to the pension fund provided hereunder the amount required by the terms of this act based upon the amount of compensation received by such person prior to his or her entry into such service and during the period first mentioned in this paragraph any such person receiving compensation from the county shall continue to contribute the amount required by this act to be paid by members of this retirement system and during the period first mentioned in this paragraph any such person not receiving compensation from the county shall not be required to contribute the amount required by this act to be paid by members of this retirement system but said amount shall be contributed for such person by the county.

L.1948, c. 310, p. 1253, s. 20.



Section 43:10-18.70 - Annual Reports

43:10-18.70. Annual reports
The pension commission shall report annually on the condition of the retirement system and the manner in which its funds are invested. The report shall be filed with the board of chosen freeholders of the county and a copy thereof furnished to the head of each department of the county for use of the employees and the public.

L.1948, c. 310, p. 1254, s. 21.



Section 43:10-18.71 - Exemptions

43:10-18.71. Exemptions
All funds created under this act and all pensions granted under this act shall be exempt from any State, county, or municipal tax, levy and sale, garnishment or attachment, or any other process and shall be unassignable.

L.1948, c. 310, p. 1254, s. 22.



Section 43:10-18.72 - False Statements Or Records; Mistakes

43:10-18.72. False statements or records; mistakes
Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, shall be guilty of a misdemeanor, and shall be punishable therefor under the laws of the State of New Jersey. Should any change in the records or any mistake in records result in any member or beneficiary receiving from the retirement system more or less than he or she would have been entitled to receive had the records been correct, then, on the discovery of any such error, the pension commission shall correct such error, and, so far as practicable, shall adjust the payments which may be made for and to such person in such a manner that the equivalent of the benefit to which he or she was correctly entitled shall be paid.

L.1948, c. 310, p. 1254, s. 23.



Section 43:10-18.73 - Partial Invalidity

43:10-18.73. Partial invalidity
In case for any reason any section or part of any section or any provision of this act shall be questioned in any court and shall be held to be unconstitutional or invalid, the same shall not be held to affect any other section or part of any section or provision of this act.

L.1948, c. 310, p. 1255, s. 24.



Section 43:10-18.74 - Effective Date; Repeal

43:10-18.74. Effective date; repeal
This act shall take effect immediately and all acts or parts of acts insofar as they conflict with this act are hereby repealed.

L.1948, c. 310, p. 1255, s. 25.



Section 43:10-18.75 - Member Having Annual Salary Of More Than $5,000; Application For Credit In System; Payments

43:10-18.75. Member having annual salary of more than $5,000; application for credit in system; payments
Any employee who, on the effective date of this amendatory and supplementary act, is a member of this retirement system and whose then annual salary is more than $5,000.00, may receive credit for pension purposes for the total amount of his said annual salary, upon written application to the pension commission within 90 days from the said effective date of this amendatory and supplementary act, and upon payment into this retirement system a sum equal to the total amount which said employee would have theretofore paid for service or would have had deducted from his salary, had there been no maximum salary limitation for pension purposes in effect during the entire time of such employee's membership in this retirement system, less the amount already paid for service or the amount already deducted from his salary for pension purposes under the act to which this act is amendatory and supplementary. Such payment shall be made either by lump sum or by deductions from salary, at the election of the employee, in which event interest at the rate of 3% per annum shall be charged on the unpaid balances, but in no case shall such payments be spread over a period of more than 5 years.

L.1957, c. 204, p. 723, s. 3. Amended by L.1966, c. 210, s. 8.



Section 43:10-18.76 - Increase In Pension; Formula; Waiver

43:10-18.76. Increase in pension; formula; waiver
(a) Subject, however, to the provisions of subsection (d) of this section, the pension being received by any retired member shall be increased in accordance with the following formula:

(1) The first $480.00 of the pension shall be increased in accordance with the "ratio of increase" formula in subsection (b) of this section if the retired member shall have established 20 years of service credit prior to retirement, or shall have been retired for service-connected disability.

(2) If the retired member shall have established less than 20 years of service credit prior to retirement and shall not have been retired for service-connected disability, the first $480.00 of the pension shall be increased in accordance with the "ratio of increase" formula, except that this increase shall be in the same proportion to the increase provided under the "ratio of increase" formula as to the number of years.

The determination as to those who retired for service-connected disability as distinguished from those who retired for nonservice-connected disability will be made by the pension commission established under the act to which this act is amendatory and supplementary.

Nothing in this act shall be construed as providing for an increase in the pension or other benefits payable to the beneficiaries of any retired member.

(b) The "ratio of increase" which shall apply to the pension being received by a retired member shall be calculated in accordance with the following percentages as determined by the calendar year in which the retirement became effective.

Year of Ratio of

Retirement Increase



1935 96%

1936 100%

1937 98%

1938 95%

1939 94%

1940 93%

1941 90%

1942 85%

1943 78%

1944 69%

1945 62%

1946 53%

1947 43%

1948 34%

1949 26%

1950 19%

1951 13%



(c) The pension commission shall certify annually to the county the amount necessary to provide for the cost of the increases in pensions provided by this section.

(d) The increase in pensions provided for under this section shall commence with pension payments for the month of July, 1966 provided that there is appropriated the amount certified by the pension commission to the county as set forth in subsection (c) of this section. The increase in pension shall continue to be paid as long as there shall be appropriated the amounts so certified. In the event that the necessary funds are not so appropriated the increase in pensions will cease.

(e) Any retired member who is eligible to receive the increased pension under the provisions of this section may, at any time, waive his right thereto by filing a written notice of waiver with the pension commission. Such waiver may be withdrawn at any time and upon such withdrawal the increase in the pension shall commence with the pension payment for the next following month.

L.1966, c. 210, s. 10.



Section 43:10-18.77 - Increase Of County Contributions

43:10-18.77. Increase of county contributions
In addition to the contributions of the county prescribed in the act to which this act is amendatory and supplementary, in fiscal year 1967 the county shall increase its contributions by 1% of the amount of the salaries paid to all members of the pension fund in 1966 and in each fiscal year thereafter the contribution of the county required by the provisions of this act shall be increased over the previous percentage by an additional 1% of the salaries paid to all members of the pension fund in the immediately preceding year until the actuary shall certify to the county that the total of the contributions made by the county, together with the contributions of the members and all earnings, is sufficient to meet the liabilities of the fund on a fully funded, reserve basis.

The actuary of the fund shall then certify the rate of contribution, expressed as a proportion of the compensation of the members, which shall be made by the county to the fund in order to continue the fund on a fully funded, reserve basis once the fund has achieved a fully funded status on the basis of increased contributions by the county and the members.

L.1966, c. 210, s. 11.



Section 43:10-18.78 - Retirement Upon Attainment Of Age 70

43:10-18.78. Retirement upon attainment of age 70
All members of the pension fund shall be required to retire upon the attainment of age 70 or 2 years following the effective date of this act, whichever is later.

L.1966, c. 210, s. 12.



Section 43:10-18.79 - Status Of Member Taking Approved Leave Of Absence To Accept Appointive, Administrative Or Elective County Position

43:10-18.79. Status of member taking approved leave of absence to accept appointive, administrative or elective county position
Notwithstanding any other provision of this act, when a member takes an approved leave of absence to accept an appointive, administrative or elective position with the county, which is not covered by another retirement system, he shall be deemed to be in service covered by this fund and shall continue to contribute to the fund on the basis of the salary attributable to the position he held just prior to the leave of absence.

L.1966, c. 210, s. 13.



Section 43:10-18.80 - Adoption Of Chapter 310 Of Laws 1948 By County With 400,000 To 425,000 Inhabitants; Membership As Condition Of Employment

43:10-18.80. Adoption of chapter 310 of laws 1948 by county with 400,000 to 425,000 inhabitants; membership as condition of employment
Any person employed by or elected or re-elected as a public official of a county having a population of 400,000 to 425,000 inhabitants which heretofore adopted the provisions of chapter 310 of the laws of 1948 (C. 43:10-18.50, etc.), after the effective date of this act, shall become a member of the Public Employees' Retirement System of New Jersey as a condition of employment and shall be entitled to all the rights and benefits and subject to all obligations of other members of said system, provided that the board of chosen freeholders of such county has adopted and submitted to the Public Employees' Retirement System a resolution providing for such membership and agreeing that said county shall be subject to the same liabilities with respect to such members as all other counties participating in the Public Employees' Retirement System. Such employees shall not be eligible to be members of any pension fund maintained by said county for persons employed by the county prior to the effective date of the resolution adopted by said county.

L.1966, c. 210, s. 14.



Section 43:10-18.81 - Effective Date; Operative Upon Resolution By County

43:10-18.81. Effective date; operative upon resolution by county
This act shall take effect immediately but shall not be operative in any county unless and until the board of chosen freeholders shall adopt a resolution pursuant to section 14 of this act which resolution shall incorporate the requirements of said section.

L.1966, c. 210, s. 15.



Section 43:10-19 - "County Detectives" Defined

43:10-19. "County detectives" defined
The words, "county detectives" , as used in this article, shall mean and include persons appointed by the prosecutors of the pleas as special officers for the detection, apprehension, arrest, indictment and conviction of offenders against the law.



Section 43:10-20 - Retirement For Service And Age

43:10-20. Retirement for service and age
In first, second, third and fifth class counties of this State, now or hereafter having county detectives, any county detective who shall have served as such for a continuous period of 20 years, and shall have reached the age of 60 years, shall, upon application in writing to the prosecutor of the pleas of his county, be retired upon 1/2 pay.

When a county detective of any of the aforesaid counties has served as such for a continuous period of 20 years and has reached the age of 72 years he shall be retired from such service of the county in which he is employed and he shall receive, for the period of his life, a pension equal to 1/2 of his annual salary at the time of his retirement.

When a county detective of any of the aforesaid counties has served in the aggregate 30 years as a county detective and as a policeman of a municipality, a county, or the State, or either or any of said political subdivisions or the State, and has reached the age of 55 years, he shall be entitled to retire from such service of the county in which he is employed and he shall receive for the period of his life a pension equal to 1/2 of his annual salary at the time of his retirement, provided, immediately before his retirement he is a contributing member to a county pension fund.

Amended by L.1939, c. 186, p. 541, s. 1; L.1963, c. 155, s. 1, eff. Oct. 9, 1963.



Section 43:10-21 - Amount Of Pension

43:10-21. Amount of pension
The words "be retired upon one-half pay" , as used in this article, shall be construed to mean, retired upon a pension equal to one-half of his annual salary at the time of retirement.



Section 43:10-22 - Retirement By Reason Of Unfitness

43:10-22. Retirement by reason of unfitness
Any county detective who shall have served as such for a continuous period of twenty years, whether he has reached the age of sixty years or not, who shall be found, as hereinafter provided, to be physically unfit for further service, shall, upon application in writing to the prosecutor of the pleas of his county, be retired upon one-half pay.



Section 43:10-23 - Retirement For Disability Incurred In Service

43:10-23. Retirement for disability incurred in service
Any county detective who shall have received a permanent disability by reason of injury, accident or sickness, incurred at any time in the service, which shall permanently incapacitate him from further duty, shall, upon the certification of the fact of such disability by three physicians designated as hereinafter provided, be retired upon one-half pay.



Section 43:10-24 - Medical Examination To Determine Disability

43:10-24. Medical examination to determine disability
Physical unfitness or incapacity for further duty of any county detective shall, for all purposes of this article, be established and determined by a board of three physicians who shall be designated for that purpose, as follows: One by the prosecutor of the pleas of the county, one by the county detectives of such county or a majority of them, and one by the county treasurer of such county. The three physicians so designated shall examine the county detective applying for retirement upon one-half pay because of physical unfitness or incapacity for further duty, and if they or a majority of them, find him physically unfit or incapacitated for further duty, they or a majority of them shall make and sign a certificate to that effect and file the same with the county treasurer, and thereupon the applicant shall be retired upon one-half pay.



Section 43:10-25 - Pension To Widow And Children

43:10-25. Pension to widow and children
The widow of any county detective who shall die from any cause shall receive a pension so long as she shall remain unmarried, equal to 1/2 of the amount of the annual salary of such county detective at the time of his death, and at her death or in case there be no widow, his minor child or children, until each reaches the age of 16 years, shall receive the amount of said pension for their support.

Amended by L.1957, c. 160, p. 574, s. 1.



Section 43:10-26 - Pension To Widow When Death Occurs After Retirement

43:10-26. Pension to widow when death occurs after retirement
If any county detective, after having been retired on one-half pay, shall die, or having made application for retirement, shall die pending the completion of his papers and action thereon by the board of chosen freeholders, leaving him surviving a widow, who was his wife at the time of his retirement, or application for retirement, such widow, so long as she shall remain unmarried, shall receive a pension equal to one-half the amount of the annual salary of such county detective at the time of his retirement, or in case of his death before said action by the board of chosen freeholders, then at the time of his death; provided, however, that before his death he shall have been examined by the board of physicians and their certificates shall have been made in accordance with the provisions of sections 43:10-23 and 43:10-24 of this title finding him physically unfit or incapacitated for further duty.



Section 43:10-27 - Payment Of Pensions

43:10-27. Payment of pensions
Persons who may become entitled to pensions under this article shall be paid such pensions in the same manner and at the same time as county detectives in active service in the several counties are respectively paid.



Section 43:10-28 - Pension Fund Created; Sources

43:10-28. Pension fund created; sources
A fund shall be created in the following manner for the purpose of paying such pensions, to wit: There shall be deducted from every payment of salary to each county detective three per cent of the amount thereof; then there shall be contributed annually by the county an amount equivalent to three per cent of said detectives' salaries; to said fund there shall be added all moneys donated for the purpose of such fund, and all rewards which may be paid to any county detective while acting as such county detective, all of which moneys and rewards shall be paid over to the board of chosen freeholders of the county to be deposited in such fund. In case, at any time, there shall not be sufficient money in such pension fund to pay such pensions, the board of chosen freeholders of the county shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of such pension fund. Whenever such pension fund shall exceed an amount which the board of chosen freeholders of such county shall by resolution from time to time determine to be adequate for such pension fund, no moneys, except the three per cent specified in this section, and the moneys given or donated as herein mentioned and any aforementioned rewards, shall be paid into such fund unless and until the amount of such fund shall fall below the amount thus determined to be adequate.



Section 43:10-29 - Management Of Fund; Investments

43:10-29. Management of fund; investments
The board of chosen freeholders of said county shall have the management and control of said fund and is hereby empowered to make all necessary rules and regulations concerning the same not inconsistent with this article. All moneys not needed for the immediate payment of such pensions shall be invested by said board of chosen freeholders in interest-bearing bonds of any municipality in this state or in any other interest-bearing securities in which savings banks of this state are authorized to invest their funds.



Section 43:10-29.1 - Persons Eligible Under State Retirement System; Resolution Excluding

43:10-29.1. Persons eligible under state retirement system; resolution excluding
The board of chosen freeholders may adopt a resolution directing that this article shall not apply to any person becoming a county detective subsequent to the passage of such resolution who, at the time he becomes such county detective, is eligible to become a member of the State retirement system.

L.1947, c. 173, p. 788, s. 1.



Section 43:10-29.2 - Effect Of Resolution

43:10-29.2. Effect of resolution
The adoption of a resolution pursuant to this act shall not impair the pension rights of any county detective theretofore employed, nor shall it relieve the county of its obligation to maintain a pension fund under this article for such previously appointed county detectives.

L.1947, c. 173, p. 788, s. 2.



Section 43:10-29.3 - Counties Of 300,000 To 500,000; County Detectives Desiring To Become Members Of Pension Fund

43:10-29.3. Counties of 300,000 to 500,000; county detectives desiring to become members of pension fund
Any county detective employed in the office of the prosecutor of the pleas, of any county now or hereafter having a population of more than three hundred thousand and not more than five hundred thousand inhabitants, who, at the time of his entry into service as a county detective, had not attained the age of fifty years and who is not a member of the pension fund for county detectives of said county and who signifies in writing his desire to become a member of said pension fund to the board of chosen freeholders of the county within six months after the effective date of this act may be admitted as a member of said pension fund, if approved by the board of chosen freeholders, with the same standing as a member of said fund as if he had joined it upon his entry into such service as a county detective; provided, (a) that he satisfies the board of chosen freeholders that he meets the conditions required under this act; (b) that he shall pay into said fund all accrued contributions, with interest, either in one payment or in regular semi-monthly payments, under such rules and regulations as the board of chosen freeholders shall make; and (c) that he consent to the regular deductions required of other members of said fund.

L.1947, c. 396, p. 1248, s. 1.



Section 43:10-29.4 - Counties Of Second Class; Adjustments In Amount Of Pension Benefits; Resolution Or Ordinance

43:10-29.4. Counties of second class; adjustments in amount of pension benefits; resolution or ordinance
Any county of the second class which is paying pensions to retirants pursuant to the provisions of article 2 of chapter 10 of Title 43 of the Revised Statutes, may, from time to time, by resolution or ordinance, as appropriate, of the governing body of the county, make adjustments in the amounts of the pension benefits payable to said retirants so as to reflect increases or decreases in living costs and maintain the purchasing power of their pension benefits in a reasonably uniform state.

Any such adjustment may be made notwithstanding that the amount of pension benefits thereby payable will exceed the amount prescribed by R.S. 43:10-20 and R.S. 43:10-21, but no such adjustment shall be made that will reduce pension benefits below the amount so prescribed.

L.1971, c. 285, s. 1, eff. Aug. 19, 1971. Amended by L.1979, c. 135, s. 1, eff. July 6, 1979.



Section 43:10-29.5 - Limitations On Adjustment

43:10-29.5. Limitations on adjustment
No adjustment shall be made beyond those permitted to be made for pensioners in State administered retirement systems, as promulgated by the Director of the Division of Pensions in accordance with the provisions of the "Pension Increase Act" (P.L.1958, c. 143).

L.1971, c. 285, s. 2, eff. Aug. 19, 1971.



Section 43:10-29.6 - Appropriations Necessary For Continuation Of Adjustments

43:10-29.6. Appropriations necessary for continuation of adjustments
Adjustments hereunder shall continue to be made as long as the employer appropriates the amount necessary to make such additional payments and provided further that there is appropriated by the State the amount certified for pensioners of State administered retirement systems.

L.1971, c. 285, s. 3, eff. Aug. 19, 1971.



Section 43:10-30 - Retirement For Service, Age And Disability

43:10-30. Retirement for service, age and disability
In all counties of the first class of this state which have police officers for the supervision and regulation of traffic on county roads therein, any member of the police force thereof who shall have honorably served on the force for a period of twenty years, shall have attained the age of sixty years and shall be found physically unfit for further services thereon, may be retired on half pay by the board or body having charge and control of the force, or upon his application shall be retired upon half pay.



Section 43:10-31 - Retirement On Application For Age And Service

43:10-31. Retirement on application for age and service
A member of such police traffic force who shall have attained the age of fifty years and shall have honorably served on the force for a period of twenty years, shall, upon his application, be retired on half pay.



Section 43:10-32 - Retirement For Disability

43:10-32. Retirement for disability
A member of such police force who shall have sustained a permanent disability by reason of an accident incurred at any time in the service, or by reason of disease contracted in the service, shall, upon the certificate of a physician designated for that purpose by the board having charge of the force, be retired upon a pension equal to one-half of his salary at the time of his retirement.



Section 43:10-33 - Pension To Widow And Children

43:10-33. Pension to widow and children
The widow or children of any member of such police force who shall have lost his life in the performance of his duty, shall, so long as she remains unmarried or so long as the children or any of them remain under the age of sixteen years, receive a pension equal to one-half of the amount of his salary at the time of his death. If the police officer leaves a widow and children, the pension shall be paid to the widow so long as she remains unmarried. If he leaves children and no widow, the pension shall be paid to those children who have not attained the age of sixteen years in equal shares.



Section 43:10-34 - Pension Fund

43:10-34. Pension fund
For the purpose of paying the pensions a fund shall be created as follows:

a. There shall be deducted from every payment of salary to each member of the police force one per cent of the amount thereof.

b. There shall be added to the fund all fines imposed on any member of the police force and all moneys given or donated for the purpose of the fund.

If at any time there is not sufficient money in this pension fund to pay the pensions, the board of chosen freeholders of the county shall include in any tax levy a sum sufficient to meet the requirements of the fund, but this sum shall be raised by tax levy no longer than is necessary to meet the requirements of the pension fund. When the pension fund exceeds an amount which the board of chosen freeholders of the county from time to time determines, by resolution, to be adequate for the pension fund, no moneys except those specified in paragraphs "a" and "b" of this section shall be paid into the fund, unless and until the fund falls below the amount so determined to be adequate.



Section 43:10-35 - Management Of Fund

43:10-35. Management of fund
The board of chosen freeholders of the county shall have the management and control of the fund and may make all necessary rules and regulations concerning the same not inconsistent with this article. All moneys not needed for the immediate payment of the pensions shall be invested by the board of chosen freeholders in interest bearing bonds of any municipality in this state or in any other interest bearing securities in which savings banks of this state may invest their funds.



Section 43:10-36 - "County Police Officer" Defined

43:10-36. "County police officer" defined
As used in this article, "county police officer" means and includes all uniformed members, whether officers or patrolmen, of the county force.



Section 43:10-36.1 - Article Inapplicable To Certain Persons

43:10-36.1. Article inapplicable to certain persons
This article shall not apply to any person becoming a member of such police department after this supplement takes effect who, at the time he becomes such member, is eligible to become a member of the Police and Firemen's Retirement System of New Jersey.

L.1945, c. 244, p. 766, s. 1.



Section 43:10-37 - Retirement For Service And Age

43:10-37. Retirement for service and age
Any county police officer who has honorably served for a period of twenty years in a duly organized county police department of any county of this state, having a population in excess of two hundred thousand and not more than four hundred thousand, and has reached the age of fifty years, shall, on his own application, be retired on half pay. A member of such county police department who has honorably served for a period of twenty years and reached the age of sixty-five years shall be retired on half pay.



Section 43:10-37.1 - Increase In Amount Of Service Retirement Pension

43:10-37.1. Increase in amount of service retirement pension
The amount of the service retirement pension of any member of such police department, who has served for more than 25 years and who retires after the effective date of this supplementary act, shall be increased by an amount equal to 1% of his average salary for each year of service in excess of 25 years rendered prior to his reaching age 65.

L.1968, c. 225, s. 1, eff. July 31, 1968.



Section 43:10-38 - Pension To Widow, Children Or Parent Of Deceased Member

43:10-38. Pension to widow, children or parent of deceased member
The widow, children or sole dependent parent of a member of the county police department, who shall have served therein for a period of ten years, paid into the fund the full amount of his annual assessment or contributions and either lost his life in the performance of his duty or died from causes other than injuries received in the performance of duty, shall receive a pension equal to the full amount of such member's salary at the time of his death, but not exceeding one thousand dollars. No widow shall be entitled to a pension who shall have married the member after he shall have reached the age of fifty years.

If the member leaves him surviving a widow and children, the pension shall be paid to the widow for the use of herself and the children. If he leaves three or more children but no widow, the pension shall be paid, in equal shares, to the children who have not reached the age of sixteen years; if there are two children, they shall be paid twenty dollars each monthly; if one child, he shall be paid twenty-five dollars monthly. If a widow entitled to a pension hereunder remarries, the pension shall cease and shall not be paid to her or her children.

If he leaves no widow and no children under sixteen years of age, the pension shall be paid to his sole dependent parent.



Section 43:10-39 - Pension To Widow, Children Or Parent Of Deceased Retired Member

43:10-39. Pension to widow, children or parent of deceased retired member
The widow of any retired member of such police department, who was married to her deceased husband before the date of his retirement and before he reached the age of 50 years, shall, if he paid into the fund the full amount of his annual assessments or contributions and continued so to do after his retirement until his death, which death shall have been from causes other than injuries received in the performance of duty, receive a pension equal to one-half of the pay of her deceased husband at the time of his retirement, not exceeding $2,000.00, for so long as she remains unmarried. This pension shall be for the use of herself and any children of her deceased husband under 16 years of age.

If a retired deceased member leaves no widow but leaves three or more children under 16 years of age, the pension shall be paid, in equal shares, to those of his children who have not attained the age of 16 years; if there be only two such children, they shall be paid $20.00 each monthly; and if only one such child, he shall be paid $25.00 monthly, until the age of 16 years is reached.

If there is no widow and no child under 16 years of age, the pension shall be paid to the sole dependent parent of the deceased member.

All retirements hereunder shall be made and pensions allowed by the pension commission hereinafter created.

Amended by L.1979, c. 168, s. 1, eff. Aug. 9, 1979.



Section 43:10-40 - Retirement For Disability; Application For Retirement

43:10-40. Retirement for disability; application for retirement
A member of the county police department who shall have received permanent disability in the performance of his duty shall, upon the certificate of a surgeon, the county physician or another physician designated for that purpose by the pension commission, be retired on a pension equal to two-thirds of the amount of his salary at the time of his retirement.

When a member or employee of the department desires to retire because of injury or disease, he shall apply in writing to the pension commission for retirement. Thereupon, the commission shall call to its aid the county physician or other physician designated for that purpose, and the applicant may also call to his aid a regularly licensed and practicing physician or surgeon. The president of the board of pension commissioners may administer oaths to such physicians or any person called regarding the matter before the commission. If the two physicians so called fail to agree on the physical condition of the applicant, the commission may call a third disinterested practicing physician and surgeon. The determination of a majority of these three physicians, after they have first been duly sworn in the case, shall be reduced to writing and signed by them. The pension commission shall determine by resolution whether the applicant is entitled to the benefits of this article and shall consider the physicians' determination in arriving at its decision.



Section 43:10-41 - Pension Fund

43:10-41. Pension fund
For the purpose of paying the pensions, a fund shall be created in the respective counties, as follows:

a. If a member of the county police department shall have entered the service on or before the age of thirty-five years, two per cent of the amount of every salary payment to him shall be deducted and if he entered the service after the age of thirty-five years, this percentage shall be increased to such an amount as shall be determined by the pension commission to correspond to the risk arising by the additional age of the member.

b. The county shall raise by taxation and pay into the fund yearly an amount equal to four per cent of the total salaries paid to the members of the police department.

c. All fines imposed on any member of the department, moneys given or donated to the fund, moneys deducted from the salary of a member because of absence or loss of time and one-half of all rewards paid for any purpose shall be added to the fund.

If there is not sufficient money in the fund, the board of chosen freeholders shall include in any tax levy a sum sufficient to meet the requirements of the fund for the time being.



Section 43:10-42 - Pension Commission

43:10-42. Pension commission
In all counties in which this article takes effect there shall be established a pension commission of five members, consisting of the director of the board of chosen freeholders, the county treasurer, two members of the police department of the county, and one citizen of the county, to be selected by them at a meeting or meetings to be held in December of each year at a date to be fixed by each body. The term of each of the members selected from the county police department and of the citizen member shall be for two years.



Section 43:10-43 - Control Of Fund And Retirement

43:10-43. Control of fund and retirement
The pension commission shall have control and management of the fund and of the retirement of members of the departments, and may make all necessary rules and regulations regarding the same not inconsistent with this article. All moneys belonging to the fund shall be received and paid over to the county treasurer, whose official bond shall cover the same. No moneys shall be paid out of the fund except upon the warrant of the commission, signed by its president and secretary.



Section 43:10-44 - Adoption Of Article

43:10-44. Adoption of article
This article shall not be operative in any county until the board of chosen freeholders thereof shall have determined, by resolution, to adopt its provisions for the county.



Section 43:10-45 - Citation Of Article

43:10-45. Citation of article
This article may be cited as "An act providing for the pensioning of county probation officers in certain counties of this state."



Section 43:10-46 - "County Probation Officers" Defined

43:10-46. "County probation officers" defined
43:10-46. The words "county probation officers" as used in this article shall mean and include the chief probation officer; and persons permanently appointed to act as probation officers, which appointments are made by the assignment judge of the Superior Court, as provided for in N.J.S.2A:168-5.

Amended 1953,c.41,s.1; 1991,c.91,s.413.



Section 43:10-47 - "Be Retired Upon One-half Pay" Defined

43:10-47. "Be retired upon one-half pay" defined
The words "be retired upon one-half pay" , as used in this article, shall be construed to mean, retired upon a pension equal to one-half of the annual salary of the county probation officer at the time of his retirement.



Section 43:10-48 - Retirement For Service And Age

43:10-48. Retirement for service and age
43:10-48. The county probation officers in the counties of this State now or hereafter having within their territorial limits a population of over eighty-three thousand, who have served as such county probation officers for a continuous period of twenty years and have reached the age of sixty years shall, upon application in writing to the assignment judge of the Superior Court of their respective counties, be retired upon one-half pay.

Amended 1953,c.41,s.2; 1991,c.91,s.414.



Section 43:10-49 - Retirement For Disability Regardless Of Service Or Age

43:10-49. Retirement for disability regardless of service or age
Any county probation officer who shall at any time receive a permanent disability by reason of injury, accident or sickness, physical or mental, which shall permanently incapacitate him from further duty, whether he shall have served as a county probation officer for a continuous period of twenty years or not, or whether he shall have reached the age of sixty years or not, shall, upon the certification of the fact of such disability by three physicians designated as hereinafter provided, be retired upon one-half pay.



Section 43:10-50 - Retirement When Physically Or Mentally Unfit

43:10-50. Retirement when physically or mentally unfit
43:10-50. Any county probation officer who shall have served as such for a continuous period of twenty years, whether he has reached the age of sixty years or not, who shall be found to be physically or mentally unfit for further service shall, upon application in writing to the assignment judge of the Superior Court of his county, be retired upon one-half pay.

Amended 1953,c.41,s.3; 1991,c.91,s.415.



Section 43:10-51 - Determination Of Permanent Incapacity

43:10-51. Determination of permanent incapacity
43:10-51. Permanent incapacity for further duty of any county probation officer shall, for all purposes of this article, be established and determined by a board of three physicians, who shall be designated for that purpose by the assignment judge of the Superior Court in such county. The three physicians so designated shall examine such county probation officer and if they, or a majority of them, find that such county probation officer is permanently incapacitated for further duty, they or a majority of them, shall make and sign a certificate to that effect and file the same with the assignment judge of the Superior Court, the chief probation officer and the county treasurer, and thereupon the applicant shall be retired upon one-half pay.

Amended 1953,c.41,s.4; 1991,c.91,s.416.



Section 43:10-52 - Pension To Widow And Children

43:10-52. Pension to widow and children
The widow of any county probation officer, who shall die from any cause while in the service, whether such county probation officer shall have served as such for a continuous period of twenty years or not, or whether such county probation officer shall have reached the age of sixty years or not, shall receive a pension, so long as she shall remain unmarried, equal to one-half the amount of the annual salary of such county probation officer at the time of his death; and upon the death of such widow, or in the event there be no widow, the child or children of such probation officer, under the age of sixteen years shall, until each reaches the age of sixteen years, receive the proportionate amount of such pension.



Section 43:10-53 - Pension To Dependent Widower And Children

43:10-53. Pension to dependent widower and children
The widower of any county probation officer who shall die from any cause while in the service, whether such county probation officer shall have served as such for a continuous period of twenty years or not, or whether such county probation officer shall have reached the age of sixty years or not, shall receive a pension, so long as he shall remain unmarried, equal to one-half the amount of the annual salary of such county probation officer at the time of her death, and upon the death of such widower, or in the event there be no widower, the child or children of such probation officer, under the age of sixteen years shall, until each reaches the age of sixteen years, receive the proportionate amount of such pension; provided, however, that no pension shall be paid to the surviving husband of any deceased probation officer unless such surviving husband was wholly dependent for his income upon such county probation officer at the time of her death, and shall continue to remain so dependent upon the income which such probation officer was receiving at the time of her death; and further provided, that such surviving husband shall be and continue to remain physically or mentally incapable of pursuing some gainful occupation. The question of dependency, as well as ability to pursue some gainful occupation, of the surviving husband shall be determined in the same manner as the permanent incapacity of probation officer as provided for in section 43:10-51 of this title.



Section 43:10-54 - Death After Retirement; Pension To Widow And Children

43:10-54. Death after retirement; pension to widow and children
If any county probation officer, after having been retired on one-half pay, shall die, leaving him surviving a widow, who was his wife at the time of his retirement, such widow, so long as she shall remain unmarried, shall receive a pension equal to one-half the amount of the annual salary of such county probation officer at the time of his retirement; and upon the death of such widow, or in the event there be no widow, the child or children of such probation officer, under the age of sixteen years, shall, until each reaches the age of sixteen years, receive the proportionate amount of such pension.



Section 43:10-55 - Death After Retirement; Pension To Dependent Widower And Children

43:10-55. Death after retirement; pension to dependent widower and children
If any county probation officer, after having been retired on one-half pay, shall die, leaving her surviving a widower, who was her husband at the time of her retirement, such widower, so long as he shall remain unmarried, shall receive a pension equal to one-half the amount of the annual salary of such probation officer at the time of her retirement, and upon the death of such widower or in the event there be no widower, the child or children of such probation officer, under the age of sixteen years, shall, until each reaches the age of sixteen years, receive the proportionate amount of such pension; provided, however, that no pension shall be paid to the surviving husband of any deceased probation officer unless such surviving husband was wholly dependent for his income upon such county probation officer at the time of her death, and shall continue to remain so dependent upon the income which such probation officer was receiving at the time of her death; and further provided, that such surviving husband shall be and continue to remain physically or mentally incapable of pursuing some gainful occupation. The question of dependency of surviving husband shall be determined in the same manner as the permanent incapacity of probation officers as provided for in section 43:10-51 of this title.



Section 43:10-56 - Payment Of Pensions

43:10-56. Payment of pensions
Persons who may become entitled to pensions under this article shall be paid such pensions in the same manner and at the same time as county probation officers in active service in the several counties are respectively paid.



Section 43:10-57 - Source Of Pension Fund; Right Of Withdrawal; Exemptions

43:10-57. Source of pension fund; right of withdrawal; exemptions
A fund shall be created in the following manner for the purpose of paying such pensions, to wit: There shall be deducted from every payment of salary to each county probation officer three per centum (3%) of the amount thereof, then there shall be contributed annually by the county an amount equivalent to three per centum (3%) of such probation officers' salaries; to such sum there shall be added all moneys donated for the purpose of such fund, and all rewards which may be paid to any county probation officer while acting as such county probation officer, all of which moneys and rewards shall be paid over to the board of chosen freeholders of the county to be deposited in such fund. In case, at any time, there shall not be sufficient money in such pension fund to pay such pensions, the board of chosen freeholders of the county shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of such pension fund. Whenever such pension fund shall exceed an amount which the board of chosen freeholders of such county shall by resolution from time to time determine to be adequate for such pension fund, no moneys, except the three per centum (3%) specified in this article, and the moneys given or donated as herein mentioned and any aforementioned rewards, shall be paid into such fund, unless and until the amount of such fund shall fall below the amount thus determined to be adequate. Any county probation officer who has paid into the pension fund for at least four years, and is no longer in the service, shall have the right to withdraw from such pension fund and shall be entitled to a refund of the moneys theretofore deducted from his salary. All pensions granted under this article shall be exempt from any State or municipal tax, levy and sale, garnishment or attachment, or any other process whatsoever, and shall be unassignable.

Amended by L.1944, c. 234, p. 791, s. 1.



Section 43:10-57.1 - Probation Officers In Counties Of 275,000 To 400,000; Pensions; Conditions

43:10-57.1. Probation officers in counties of 275,000 to 400,000; pensions; conditions
Any probation officer of any county now or hereafter having a population of more than two hundred seventy-five thousand and not more than four hundred thousand inhabitants, who, at the time of his entry into service as a probation officer, had not attained the age of fifty years and who is not a member of the pension fund for probation officers of said county and who signifies in writing his desire to become a member of said pension fund to the board of chosen freeholders of the county within six months after the effective date of this act shall be admitted as a member of said pension fund, with the same standing as a member of said fund as if he had joined it upon his entry into such service as a probation officer; provided, (a) that he satisfies the board of chosen freeholders that he meets the conditions required under this act; (b) that he shall pay into said fund all accrued contributions, with interest, either in one payment or in regular semimonthly payments, under such rules and regulations as the board of chosen freeholders shall make; and (c) that he consent to the regular deductions required of other members of said fund.

L.1946, c. 215, p. 816, s. 1.



Section 43:10-58 - Management Of Fund; Investments

43:10-58. Management of fund; investments
The board of chosen freeholders of said county shall have the management and control of such fund and is hereby empowered to make all necessary rules and regulations concerning the same not inconsistent with this article. All moneys not needed for the immediate payment of such pension shall be invested by such board of chosen freeholders, in interest-bearing bonds of any municipality in this state or in any other interest-bearing securities in which savings banks of this state are authorized to invest their funds.



Section 43:10-59 - Other Pension Funds And Associations Not Affected

43:10-59. Other pension funds and associations not affected
This article shall not be construed to affect in any manner any other pension fund organized or created under any law existing on May twenty-ninth, one thousand nine hundred and thirty-seven, nor shall the same affect in any manner any pension association or corporation organized and existing under any law existing on said date, nor shall it affect any of the members thereof; nor shall it affect any county whose probation officers have or may hereafter merge or join in any other pension fund.



Section 43:10-59.1 - Persons Eligible Under State Retirement System; Resolution Excluding

43:10-59.1. Persons eligible under State retirement system; resolution excluding
The board of chosen freeholders may adopt a resolution directing that this article shall not apply to any person becoming a probation officer subsequent to the passage of such resolution who, at the time he becomes such probation officer, is eligible to become a member of the State retirement system.

L.1947, c. 170, p. 785, s. 1.



Section 43:10-59.2 - Effect Of Resolution

43:10-59.2. Effect of resolution
The adoption of a resolution pursuant to this act shall not impair the pension rights of any probation officer theretofore employed, nor shall it relieve the county of its obligation to maintain a pension fund under this article for such previously appointed probation officers.

L.1947, c. 170, p. 786, s. 2.



Section 43:10-59.3 - Termination Of Pension Fund Established For Certain County Probation Officers

43:10-59.3. Termination of pension fund established for certain county probation officers
1. Any pension fund established for county probation officers under this article (R.S.43:10-45 et seq.) in a county having a population of at least 250,000 but not greater than 375,000 according to the 1990 federal decennial census shall be terminated as of the first day of the fourth month following the effective date of this act. The obligations of the fund with respect to the payment of pensions to retirants, beneficiaries and survivors under this article shall, upon termination of the fund, become obligations of the county. Any assets of the fund not already held in the name of the county shall become assets of the county, but the county shall hold those assets and any income, profit or gain derived therefrom in trust for those retirants, beneficiaries and survivors for so long as they continue to be qualified for benefits under the provisions of this article.

L.1994,c.23,s.1.



Section 43:10-59.4 - County Probation Officers Permitted Enrollment In Pers

43:10-59.4. County probation officers permitted enrollment in PERS
2. A county probation officer of the county who, on the effective date of this act, is in active service and eligible to retire under this article shall, upon termination of the pension fund, be permitted to enroll in the Public Employees' Retirement System of New Jersey if the officer makes application for such enrollment not later than the 90th day following the termination. Within 120 days following the termination the county shall remit to the Public Employees' Retirement System all accumulated deductions standing to the credit of each officer so enrolled and shall remit the pro rata part of the county fund constituting the employer's account. Employees enrolled in the Public Employees' Retirement System pursuant to this act shall be members of the retirement system, and deductions from their salaries and contributions on their behalf shall be made as required by P.L.1954, c.84 (C.43:15A-1 et seq.). Those employees shall have the same rights, benefits and obligations as all other members of the system. Any credit for public service which had been established in the terminated pension fund by those employees shall be established in the Public Employees' Retirement System. All outstanding obligations and arrearages shall be satisfied by a transferred employee as previously scheduled for payment to the terminated pension fund.

Upon enrollment of the employees in the Public Employees' Retirement System under the provisions of this act, the rate of contribution of each such newly enrolled member of the retirement system shall be determined by the rates payable by other members, except that the number of years of credited service in the terminated pension fund shall be deducted from the member's current age at the time of enrollment in order to fix the age upon which the rate of contribution is based.

The actuary of the Public Employees' Retirement System under this act shall calculate the difference, for each employee enrolled in the retirement system under this act, between the amounts transferred as provided herein and the amounts necessary to provide all benefits to which the employee shall be entitled upon such enrollment. The employer of the employee shall be liable to the retirement system for the full amount of that difference. Upon certification by the actuary of the Public Employees' Retirement System, each employer shall make such contributions as are required in order to meet the financial obligation. The chief fiscal officer of each employer shall transmit to the retirement system such information as the system shall require in order for the New Jersey State Division of Pensions and Benefits to comply with the provisions of this act.

L.1994,c.23,s.2.



Section 43:10-60 - "Sheriff's Employees" Defined

43:10-60. "Sheriff's employees" defined
The words "sheriff's employees" , as used in this article, shall mean and include court attendants and all other persons appointed by the sheriffs of the counties of the first and second classes of this state, for the detection, apprehension, service and arrest of offenders against the law, and any other employees of the sheriffs of the counties of the first and second classes, aforesaid, who may be subject to call by the said sheriffs for any of the hazardous duties incident to the preservation of the peace, the quelling of riots or disturbances, or the protection of property rights; provided, however, that nothing in this article contained shall be construed as applying to any class of employees, except those who are now or who may hereafter be in the classified class of the civil service of this state.



Section 43:10-61 - Sheriff's Employee's Pension

43:10-61. Sheriff's employee's pension
a. In any first or second class county of this State any sheriff's employee who shall now or hereafter have served as such for a continuous period of 20 years, and shall have reached the age of 60 years, shall, upon application in writing to the board of chosen freeholders of the county, be retired upon half pay.

b. Should any member of the pension fund created pursuant to R.S. 43:10-69, after having completed 10 years of service for which credit has been established in the pension fund, be separated voluntarily or involuntarily from the service, before reaching age 60, and not by removal for cause or charges of misconduct or delinquency, he may elect to withdraw his contributions to the fund or receive a deferred pension beginning at age 60 which shall be made up of an annuity derived from the accumulated deductions standing to the credit of the individual member's account in the annuity savings fund at the time of his severance from service, together with regular interest and a pension which when added to the annuity will produce a total retirement allowance of 1/60 of the annual salary the member was receiving at the time he became separated from service, for each year of creditable service.

Amended by L. 1985, c. 218, s. 1, eff. July 2, 1985.



Section 43:10-62 - Amount Of Pension

43:10-62. Amount of pension
The words "be retired upon half pay" , as used in this article, shall be construed to mean retired upon a pension equal to one-half of the annual salary at the time of retirement.



Section 43:10-63 - Retirement For Disability

43:10-63. Retirement for disability
Any sheriff's employee who shall have served as such for a continuous period of twenty years, whether he has reached the age of sixty years or not, who shall be found, as hereinafter provided, to be physically unfit for further service, shall, upon application in writing to the sheriff of the county, be retired upon half pay.



Section 43:10-64 - Retirement For Disability Incurred In Service

43:10-64. Retirement for disability incurred in service
Any sheriff's employee who shall have received a permanent disability by reason of injury, accident or sickness, incurred at any time in the service, which shall permanently incapacitate him from further duty, shall, upon the certification of the fact of such disability by three physicians designated as hereinafter provided, be retired upon half pay.



Section 43:10-65 - Medical Examination To Determine Disability

43:10-65. Medical examination to determine disability
Physical unfitness or incapacity for further duty of any sheriff's employee shall, for all purposes of this article, be established and determined by a board of three physicians who shall be designated for that purpose, as follows: One by the sheriff of the county; one by the sheriff's employees of such county or a majority of them, and one by the county treasurer of such county; the three physicians so designated shall examine sheriff's employees applying for retirement upon half pay because of physical unfitness or incapacity for further duty, and if they, or a majority of them, find him physically unfit or incapacitated for further duty, they, or a majority of them, shall make and sign a certificate to that effect and file the same with the county treasurer, and thereupon the applicant shall be retired upon half pay.



Section 43:10-66 - Pension Of Employee's Spouse

43:10-66. Pension of employee's spouse
The widow of any sheriff's employee who shall die from any cause shall receive a pension so long as she shall remain unmarried, equal to one-half of the amount of the annual salary of such sheriff's employee at the time of his death, and at her death, or in case there be no widow, his minor child or children, until each reaches the age of 16 years, shall receive the amount of said pension for their support. A "widower" shall receive the same benefits as a "widow" receives pursuant to this section.

Amended by L. 1957, c. 222, p. 767, s. 1; L. 1985, c. 218, s. 2, eff. July 2, 1985.



Section 43:10-67 - Pension Of Retiree's Spouse

43:10-67. Pension of retiree's spouse
If any sheriff's employee, after having been retired on half pay, shall die leaving his surviving widow who was his wife at the time of his retirement, such widow, so long as she shall remain unmarried, shall receive a pension equal to one-half the amount of the annual salary of such sheriff's employee at the time of his retirement. A "widower" shall receive the same benefits as a "widow" receives pursuant to this section.

Amended by L. 1985, c. 218, s. 3, eff. July 2, 1985.



Section 43:10-68 - Payment Of Pensions

43:10-68. Payment of pensions
Persons who may become entitled to pension under this article shall be paid such pensions in the same manner and at the same time as the sheriff's employees in active service in the several counties are respectively paid.



Section 43:10-69 - Creation Of Pension Fund; Contributions

43:10-69. Creation of pension fund; contributions
A fund shall be created in the following manner for the purpose of paying such pensions, to wit:

There shall be deducted from every payment of salary to each sheriff's employee three per cent of the amount thereof; then there shall be contributed annually by the county an amount equivalent to three per cent of said sheriff's employees' salaries; to the said fund there shall be added all moneys donated for the purpose of such fund and all rewards which may be paid to any sheriff's employee while acting as such employee, all of which moneys and rewards shall be paid over to the board of chosen freeholders of the county to be deposited in such fund. In case, at any time, there shall not be sufficient money in such pension fund to pay such pensions, the board of chosen freeholders of the county shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of such pension fund. Whenever such pension fund shall exceed an amount which the board of chosen freeholders of such county shall by resolution from time to time determine to be adequate for such pension fund, no moneys, except the three per cent specified in this section, and the moneys given or donated as herein mentioned, and any aforementioned rewards, shall be paid into such fund, unless and until the amount of such fund shall fall below the amount thus determined to be adequate.



Section 43:10-69.1 - Withdrawal From Service

43:10-69.1. Withdrawal from service
Any member of the pension fund created pursuant to R.S. 43:10-69, who withdraws from service or ceases to be an employee for any cause other than death or retirement, shall, upon the filing of an application therefor, receive all his accumulated deductions standing to the credit of his account, plus interest at the rate of 2% per annum. If the member shall die before withdrawing or before endorsing the check constituting the return of his accumulated deductions, the deductions shall be paid to his beneficiary. If no beneficiary has been named, the deductions shall be paid to his estate.

L. 1985, c. 218, s. 4, eff. July 2, 1985.



Section 43:10-70 - Management Of Pension Fund; Investments

43:10-70. Management of pension fund; investments
The board of chosen freeholders of said county shall have the management and control of such fund and is hereby empowered to make all necessary rules and regulations concerning the same not inconsistent with this article. All moneys not needed for the immediate payment of such pensions shall be invested by said board of chosen freeholders in interest-bearing bonds of any municipality in this state or in any other interest-bearing securities in which savings banks of this state are authorized to invest their funds.



Section 43:10-71 - Transfer Of Court Attendants' Pension Fund To Credit Of Sheriff's Employees' Pension Fund

43:10-71. Transfer of court attendants' pension fund to credit of sheriff's employees' pension fund
All moneys remaining on June fifth, one thousand nine hundred and thirty-six, in the possession of any board of chosen freeholders of any county of the second class acquired by virtue of payments made pursuant to an act entitled "An act providing for the retirement and pensioning of court attendants in counties of the second class of this state," approved April sixteenth, one thousand nine hundred and twenty-nine, the same being chapter 104 of the laws of 1929, are hereby transferred to the credit of any pension fund created for the benefit of any sheriff's employees of counties of the second class and subject to pension benefits that may be acquired by any sheriff's employees of counties of the second class by virtue of the formation of any such pension fund.



Section 43:10-72 - Withdrawal By Veterans From Former Fund For Court Attendants; Payments Returned With Interest

43:10-72. Withdrawal by veterans from former fund for court attendants; payments returned with interest
L.1933, c. 429, p. 1152, entitled "A supplement to an act entitled "An act providing for the retirement and pensioning of court attendants in counties of the second class of this state,' approved April sixteenth, one thousand nine hundred and twenty-nine," approved December fourth, one thousand nine hundred and thirty-three, saved from repeal. [This act provides that any court attendant, being a veteran of any war, who is a member of the retirement system created by L.1929, c. 104, p. 170, which act was repealed by L.1936, c. 139, p. 330, may, at any time withdraw from such system, upon making application for such withdrawal, and receive the amount of his payments into such system, with interest, without prejudice to his right as a veteran to any benefits to which he might be entitled under any other law of this state.]



Section 43:10-72.1 - Sheriff's Employees In Counties Of 275,000 To 400,000

43:10-72.1. Sheriff's employees in counties of 275,000 to 400,000
Any sheriff's employee of any county now or hereafter having a population of more than two hundred seventy-five thousand and not more than four hundred thousand inhabitants, who, at the time of his entry into service as a sheriff's employee, had not attained the age of fifty years and who is not a member of the pension fund for sheriff's employees of said county and who signifies in writing his desire to become a member of said pension fund to the board of chosen freeholders of the county within six months after the effective date of this act shall be admitted as a member of said pension fund, with the same standing as a member of said fund as if he had joined it upon his entry into such service as a sheriff's employee; provided, (a) that he satisfies the board of chosen freeholders that he meets the conditions required under this act; (b) that he shall pay into said fund all accrued contributions, with interest, either in one payment or in regular semimonthly payments, under such rules and regulations as the board of chosen freeholders shall make; and (c) that he consent to the regular deductions required of other members of said fund.

L.1944, c. 229, p. 772, s. 1. Amended by L.1946, c. 216, p. 817, s. 1.



Section 43:10-72.2 - Persons Eligible Under State Retirement System; Resolution Excluding

43:10-72.2. Persons eligible under State retirement system; resolution excluding
The board of chosen freeholders may adopt a resolution directing that this article shall not apply to any person becoming a sheriff's employee subsequent to the passage of such resolution who, at the time he becomes such sheriff's employee, is eligible to become a member of the State retirement system.

L.1947, c. 172, p. 787, s. 1.



Section 43:10-72.3 - Effect Of Resolution

43:10-72.3. Effect of resolution
The adoption of a resolution pursuant to this act shall not impair the pension rights of any sheriff's employee theretofore employed, nor shall it relieve the county of its obligation to maintain a pension fund under this article for such previously appointed sheriff's employees.

L.1947, c. 172, p. 787, s. 2.



Section 43:10-72.4 - Counties Of Second Class; Adjustments In Amounts; Ordinance Or Resolution

43:10-72.4. Counties of second class; adjustments in amounts; ordinance or resolution
Any county of the second class which is paying pensions to retirants pursuant to the provisions of article 6 of chapter 10 of Title 43 of the Revised Statutes may, from time to time, by resolution or ordinance, as appropriate, of its governing body, make adjustments in the amounts of the pension benefits payable to said retirants so as to reflect increases or decreases in living costs and maintain the purchasing power of their pension benefits in a reasonable uniform state.

Any such adjustment may be made notwithstanding that the amount of pension benefits thereby payable will exceed the amount prescribed by sections 43:10-61, 43:10-63, 43:10-64, 43:10-66 and 43:10-67, of the Revised Statutes but no such adjustment shall be made that will reduce pension benefits below the amount so prescribed.

L.1979, c. 400, s. 1, eff. Feb. 8, 1980.



Section 43:10-72.5 - Limitation On Adjustments

43:10-72.5. Limitation on adjustments
No adjustments shall be made beyond those permitted to be made for pensioners in State administered retirement systems, as promulgated by the Director of the Division of Pensions in accordance with the provisions of the "Pension Increase Act," P.L.1958, c. 143 (C. 43:3B-1 et seq.).

L.1979, c. 400, s. 2, eff. Feb. 8, 1980.



Section 43:10-73 - "Sergeants-at-arms" And "Court Criers" Defined

43:10-73. "Sergeants-at-arms" and "court criers" defined
The words sergeant-at-arms and court crier as used in this article shall mean and include sergeants-at-arms and court criers assigned to the Superior Court and of the County Court, in counties of the first class.

Amended by L.1953, c. 41, p. 770, s. 5.



Section 43:10-74 - Retirement For Service And Age

43:10-74. Retirement for service and age
In any first class county of this state any person who shall now or hereafter have served as sergeant at arms or court crier for a period of twenty years and shall have reached the age of sixty years, shall, upon application in writing to the board of chosen freeholders of the county, be retired on half pay. In the computation of period of service under this article any sergeant at arms or court crier who shall have heretofore or hereafter served as court attendant prior to his promotion or appointment as sergeant at arms or court crier shall be given credit for his years of service as such court attendant.



Section 43:10-75 - Amount Of Pension

43:10-75. Amount of pension
The words "be retired upon half pay" as used in this article shall be construed to mean retired upon a pension equal to one-half of the annual salary at the time of retirement.



Section 43:10-76 - Retirement For Disability

43:10-76. Retirement for disability
Any sergeant at arms or court crier who shall have served as such for a continuous period of twenty years, whether he has reached the age of sixty years or not, who shall be found as hereinafter provided to be physically unfit for further service shall, upon application in writing to the judge of the court to which said sergeant at arms or court crier shall be attached at the time, be retired upon half pay.



Section 43:10-77 - Retirement For Disability Incurred In Service

43:10-77. Retirement for disability incurred in service
Any sergeant at arms or court crier who shall have received a permanent disability by reason of injury, accident or sickness incurred at any time which shall permanently incapacitate him from further duty shall, upon certification of the fact of such disability by three physicians designated as hereinafter provided, be retired upon half pay.



Section 43:10-78 - Medical Examination To Determine Disability

43:10-78. Medical examination to determine disability
Physical unfitness or incapacitation for further duty of any sergeant at arms or court crier shall for all purposes of this article be established and determined by a board of three physicians who shall be designated for that purpose as follows: One by the court of the county under which they are serving, one by sergeants at arms or court criers of such county, or a majority of them, and one by the county treasurer of such county; the three physicians so designated shall examine sergeants at arms or court criers applying for retirement upon half pay because of physical unfitness or incapacitation for further duty, and if they, or a majority of them, find him physically unfit or incapacitated for further duty they or a majority of them shall make and sign a certificate to that effect and file the same with the county treasurer, and thereupon the applicant shall be retired upon half pay.



Section 43:10-79 - Pension To Widow When Death Occurs During Service

43:10-79. Pension to widow when death occurs during service
The widow of any sergeant at arms or court crier who shall lose his life in the performance of his duty or who shall die from natural causes shall receive a pension so long as she remains unmarried, equal to one-half of the amount of the annual salary of such sergeant at arms and court crier at the time of his death.



Section 43:10-80 - Pension To Widow When Death Occurs After Retirement

43:10-80. Pension to widow when death occurs after retirement
If any sergeant at arms or court crier, after having been retired upon one-half pay, shall die, or having made application for retirement shall die pending the completion of his papers and action thereon by the board of chosen freeholders or the judge of the court, as the case may be, leaving him surviving a widow who was his wife at the time of his retirement, or application for retirement, such widow, so long as she shall remain unmarried, shall receive a pension equal to one-half the amount of the annual salary of such sergeant at arms or court crier at the time of his retirement, or in case of his death before said action by the board of chosen freeholders or the judge of the court, as the case may be, then at the time of his death; provided, however, that before his death he shall have been examined by the board of physicians and their certificates shall have been made in accordance with the provisions of sections 43:10-77 and 43:10-78 of this title finding him physically unfit or incapacitated for further duty.



Section 43:10-81 - Payment Of Pensions

43:10-81. Payment of pensions
Persons who may become entitled to pension under this article shall be paid such pension in the same manner and at the same time as the sergeants at arms or court criers in active service in the counties are respectively paid.



Section 43:10-82 - Creation Of Pension Fund; Contributions

43:10-82. Creation of pension fund; contributions
A fund shall be created in the following manner for the purpose of paying such pensions, to wit:

There shall be deducted from every payment of salary hereafter made to each sergeant at arms and court crier three per cent of the amount thereof, then there shall be contributed annually by the county an amount equivalent to three per cent of said sergeant at arms' and court criers' salary. In case at any time there shall not be sufficient money in such pension fund to pay such pensions, the board of chosen freeholders of the county shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of such pension fund.



Section 43:10-83 - Management Of Pension Fund; Investments

43:10-83. Management of pension fund; investments
The board of chosen freeholders of said county shall have the management and control of such fund and is hereby empowered to make all necessary rules and regulations concerning the same not inconsistent with this article. All moneys not needed for the immediate payment of such pension shall be invested by said board of chosen freeholders in interest-bearing bonds of any municipality in this state, or in any other interest-bearing securities in which savings banks of this state are authorized to invest their funds.



Section 43:10-84 - Retirement For Service And Age

43:10-84. Retirement for service and age
In any first class county of this state any county clerk's employee who shall now or hereafter have served as such for a continuous period of twenty years and shall have reached the age of sixty years, shall, upon application, in writing, to the board of chosen freeholders of the county, be retired upon half pay.



Section 43:10-85 - Amount Of Pension

43:10-85. Amount of pension
The words "be retired upon half pay" as used in this article, shall be construed to mean retired upon a pension equal to one-half of the annual salary at the time of retirement.



Section 43:10-86 - Retirement For Disability

43:10-86. Retirement for disability
Any county clerk's employee who shall have served as such for a continuous period of twenty years, whether he has reached the age of sixty years or not, who shall be found, as hereinafter provided, to be physically unfit for further service, shall, upon application, in writing, to the county clerk of the county, be retired upon half pay.



Section 43:10-87 - Retirement For Disability Incurred In Service

43:10-87. Retirement for disability incurred in service
Any county clerk's employee who shall have received a permanent disability by reason of injury, accident or sickness, incurred at any time in the service, which shall permanently incapacitate him from further duty, shall upon the certification of the fact of such disability by three physicians designated as hereinafter provided, be retired upon half pay.



Section 43:10-88 - Medical Examination To Determine Disability

43:10-88. Medical examination to determine disability
Physical unfitness or incapacity for further duty of any county clerk's employee shall, for all purposes of this article, be established and determined by a board of three physicians who shall be designated for that purpose, as follows: One by the county clerk of the county; one by the county clerk's employees of such county or majority of them, and one by the county treasurer of such county; the three physicians so designated shall examine county clerk's employees applying for retirement upon half pay because of physical unfitness or incapacity for further duty, and if they, or a majority of them, find him physically unfit or incapacitated for further duty they, or a majority of them, shall make and sign a certificate to that effect and file the same with the county treasurer, and thereupon the applicant shall be retired upon half pay.



Section 43:10-89 - Pension To Widow

43:10-89. Pension to widow
If any county clerk's employee, after having been retired on half pay, shall die leaving him surviving a widow who was his wife at the time of his retirement, such widow, so long as she shall remain unmarried, shall receive a pension equal to one-half of the amount of the annual salary of such county clerk's employee at the time of his retirement.



Section 43:10-90 - Payment Of Pension

43:10-90. Payment of pension
Persons who may become entitled to pension under this article shall be paid such pensions in the same manner and at the same time as the county clerk's employees in active service in the several counties are respectively paid.



Section 43:10-91 - Creation Of Pension Fund; Contributions

43:10-91. Creation of pension fund; contributions
A fund shall be created in the following manner for the purpose of paying such pensions, to wit:

There shall be deducted from every payment of salary to each county clerk's employee three per cent of the amount thereof; then there shall be contributed annually by the county an amount equivalent to three per cent of said county clerk's employees' salaries; to the said fund there shall be added all moneys donated for the purpose of such fund and all rewards which may be paid to any county clerk's employee while acting as such employee, all of which moneys and rewards shall be paid over to the board of chosen freeholders of the county to be deposited in such fund. In case, at any time, there shall not be sufficient money in such pension fund to pay such pensions, the board of chosen freeholders of the county shall, from time to time, include in any tax levy a sum sufficient to meet the requirements of such pension fund. Whenever such pension fund shall exceed an amount which the board of chosen freeholders of such county, shall, by resolution, from time to time, determine to be adequate for such pension fund, no moneys, except the three per cent specified in this section, and the moneys given or donated as herein mentioned, and any aforementioned rewards, shall be paid into such fund, unless and until the amount of such fund shall fall below the amount thus determined to be adequate.



Section 43:10-92 - Management Of Pension Fund; Investments

43:10-92. Management of pension fund; investments
The board of chosen freeholders of said county shall have the management and control of such fund and is hereby empowered to make all necessary rules and regulations concerning the same not inconsistent with this article. All moneys not needed for the immediate payment of such pensions shall be invested by said board of chosen freeholders in interest-bearing bonds of any municipality in this state or in any other interest-bearing securities in which savings banks of this state are authorized to invest their funds.



Section 43:10-93 - Definition Of "Court Interpreter"

43:10-93. Definition of "court interpreter"
The words "court interpreter," as used in this act, shall mean and include persons appointed by the judge or judges of the County Court in said county, or acting as interpreter in the Superior Court in the county or in the County Court.

L.1938, c. 330, p. 841, s. 1. Amended by L.1953, c. 41, p. 771, s. 6.



Section 43:10-94 - Retirement For Service And Age

43:10-94. Retirement for service and age
2. In second-class counties of this State, now or hereafter having court interpreters, any court interpreter who shall have served as such for a continuous period of thirty years, and shall have reached the age of sixty years, shall, upon application in writing to the assignment judge of the Superior Court in their respective counties, be retired upon one-half pay.

L.1938,c.330,s.2; amended 1953,c.41,s.7; 1991,c.91,s.417.



Section 43:10-95 - Amount Of Pension

43:10-95. Amount of pension
The words "be retired upon one-half pay," as used in this act, shall be construed to mean, retired upon a pension equal to one-half of his annual salary at the time of retirement.

L.1938, c. 330, p. 841, s. 3.



Section 43:10-96 - Retirement When Physically Unfit

43:10-96. Retirement when physically unfit
4. Any court interpreter who shall have served as such for a continuous period of thirty years, whether he has reached the age of sixty years or not, who shall be found as hereinafter provided, to be physically unfit for further services, shall, upon application in writing to the assignment judge of the Superior Court in his county, be retired upon one-half pay.

L.1938,c.330,s.4; amended 1953,c.41,s.8; 1991,c.91,s.418.



Section 43:10-97 - Retirement For Permanent Disability

43:10-97. Retirement for permanent disability
Any court interpreter who shall have received permanent disability by reason of injury, accident or sickness, incurred at any time in the service, which shall permanently incapacitate him from further duty, shall, upon the certification of the account of such disability by three physicians designated as herein provided, be retired upon one-half pay.

L.1938, c. 330, p. 841, s. 5.



Section 43:10-98 - Determination Of Physical Unfitness

43:10-98. Determination of physical unfitness
6. Physical unfitness or incapacity for further duty of any court interpreter shall, for all purposes of this act, be established and determined by a board of three physicians who shall be designated for that purpose by the assignment judge of the Superior Court in such county. The three physicians so designated shall examine the court interpreter applying for retirement upon one-half pay because of physical unfitness or incapacity for further duty, and if they, or a majority of them, find him physically unfit or incapacitated for further duty, they, or a majority of them, shall make and sign a certificate to that effect and file the same with the county treasurer, and thereupon the applicant shall be retired upon one-half pay.

L.1938,c.330,s.6; amended 1953,c.41,s.9; 1991,c.91,s.419.



Section 43:10-99 - Pension To Widow Of Court Interpreter Dying While In Service

43:10-99. Pension to widow of court interpreter dying while in service
The widow of any court interpreter, who shall die from any cause while in the service, whether the said court interpreter shall have served as such for a continuous period of thirty years or not, or whether such court interpreter shall have reached the age of sixty years or not, shall receive a pension, so long as she shall remain unmarried, equal to one-half of the amount of the annual salary of such court interpreter at the time of his death.

L.1938, c. 330, p. 842, s. 7.



Section 43:10-100 - Pension To Widow Who Was Wife At Time Of Retirement

43:10-100. Pension to widow who was wife at time of retirement
If any court interpreter, after having been retired on one-half pay, shall die, leaving him surviving a widow who was his wife at the time of his retirement, such widow, so long as she shall remain unmarried, shall receive a pension equal to one-half the amount of the annual salary of such court interpreter at the time of his retirement.

L.1938, c. 330, p. 842, s. 8.



Section 43:10-101 - Time And Manner Of Payment Of Pensions

43:10-101. Time and manner of payment of pensions
Persons who may become entitled to pensions under this act shall be paid such pensions in the same manner and at the same time as court interpreters in active service in the several counties are respectively paid.

L.1938, c. 330, p. 842, s. 9.



Section 43:10-102 - Pension Fund

43:10-102. Pension fund
A fund shall be created in the following manner for the purpose of paying such pensions, to wit: There shall be deducted from every payment of salary to each court interpreter, three per centum (3%) of the amount thereof; then there shall be contributed annually by the county the amount equivalent to three per centum (3%) of said interpreter's salaries; to said fund there shall be added all moneys donated for the purpose of such fund, and all rewards which may be paid to any court interpreter while acting as such court interpreter, all of which moneys and rewards shall be paid over to the board of chosen freeholders of the county to be deposited in such fund.

L.1938, c. 330, p. 842, s. 10.



Section 43:10-103 - Tax Levy To Meet Requirements When Fund Deficient; Contributions When Fund Exceeds Adequate Amount

43:10-103. Tax levy to meet requirements when fund deficient; contributions when fund exceeds adequate amount
In case, at any time there shall not be sufficient money in such pension fund to pay such pensions, the board of chosen freeholders of the county shall, from time to time, include in any tax levy, a sum sufficient to meet the requirements of such pension fund. Whenever such pension fund shall exceed an amount which the board of chosen freeholders of such county shall by resolution from time to time determine to be adequate for such pension fund, no moneys except the three per centum (3%) specified in this act, and the moneys given or donated as herein mentioned and any aforementioned rewards shall be paid into such fund, unless and until the amount of such fund shall fall below the amount thus determined to be adequate.

L.1938, c. 330, p. 843, s. 11.



Section 43:10-104 - Management And Control Of Fund; Investment

43:10-104. Management and control of fund; investment
The board of chosen freeholders of said county shall have the management and control of said fund and is hereby empowered to make all necessary rules and regulations concerning the same not inconsistent with this act; all moneys not needed for the immediate payment of such pensions shall be invested by the said board of chosen freeholders in interest-bearing bonds of any municipality of this State or in any other interest-bearing securities in which savings banks of this State are authorized to invest their funds.

L.1938, c. 330, p. 843, s. 12.



Section 43:10-105 - Exemption From Taxation And Process

43:10-105. Exemption from taxation and process
All pensions granted under this act shall be exempt from any State or municipal tax, levy, and sale, garnishment or attachment or any other process whatsoever.

L.1938, c. 330, p. 843, s. 13.



Section 43:10-105.1 - Partial Invalidity

43:10-105.1. Partial invalidity
If any section, subdivision, or clause of this act shall be held to be unconstitutional or invalid, said decision shall not affect the validity of the remaining portions of the act.

L.1938, c. 330, p. 844, s. 14.



Section 43:10-105.2 - Persons Eligible Under State Retirement System; Resolution Excluding

43:10-105.2. Persons eligible under State retirement system; resolution excluding
The Board of Chosen Freeholders may adopt a resolution directing that the act to which this act is a supplement shall not apply to any person becoming a court interpreter subsequent to the passage of such resolution, who, at the time he becomes such court interpreter, is eligible to become a member of the State retirement system.

L.1947, c. 174, p. 789, s. 1.



Section 43:10-105.3 - Effect Of Resolution

43:10-105.3. Effect of resolution
The adoption of a resolution pursuant to this act shall not impair the pension rights of any court interpreter theretofore employed, nor shall it relieve the county of its obligation to maintain a pension fund under this article for such previously appointed court interpreter.

L.1947, c. 174, p. 789, s. 2.



Section 43:10-106 - Retirement For Service And Age

43:10-106. Retirement for service and age
In any county of this State the county superintendent of weights and measures and the assistant county superintendents of weights and measures, where such persons have served for a continuous period of twenty years, and have reached the age of sixty years, shall, upon their respective applications, in writing, be retired upon one-half pay. The words "be retired upon one-half pay," as used in this act, shall be construed to mean retirement upon a pension equal to one-half of the annual salary of such person at the time of retirement.

L.1938, c. 397, p. 984, s. 1.



Section 43:10-107 - Retirement For Disability

43:10-107. Retirement for disability
Any county superintendent of weights and measures or assistant county superintendents of weights and measures who shall have served as such for a continuous period of twenty years, whether he has reached the age of sixty years or not, who shall be found, as hereinafter provided, to be physically unfit for further service shall, upon application in writing to the governing body of such county, be retired upon one-half pay.

L.1938, c. 397, p. 985, s. 2.



Section 43:10-108 - Retirement For Permanent Disability Because Of Injury, Accident Or Sickness Incurred In Service

43:10-108. Retirement for permanent disability because of injury, accident or sickness incurred in service
Any county superintendent of weights and measures or assistant county superintendent of weights and measures who shall have received a permanent disability by reason of injury, accident or sickness, incurred at any time in the service, which shall permanently incapacitate him from further duty, shall, upon the certification of the fact of such disability by three physicians designated as hereinafter provided, be retired upon one-half pay. Physical unfitness or incapacity for further duty of any county superintendent of weights and measures or assistant county superintendent of weights and measures shall for the purposes of this act, be established and determined by a board of three physicians, to be designated for that purpose by the governing body of such county. The three physicians so designated shall examine the said county superintendent of weights and measures so applying for retirement upon one-half pay, because of physical unfitness or incapacity for further duty, and if they or a majority of them find him physically unfit or incapacitated for further duty, they or a majority of them shall make such finding and certify the same to the clerk of the governing body of such county, and thereupon the governing body shall retire the applicant upon one-half pay.

L.1938, c. 397, p. 985, s. 3.



Section 43:10-109 - Pension To Widow Or Children Or Sole Dependent Parent

43:10-109. Pension to widow or children or sole dependent parent
The widow or children or sole dependent parent of any superintendent or assistant superintendent of the county department of weights and measures, having paid into the fund the full amount of his annual assessment or contributions, who shall have lost his life in the performance of his duty, or who shall die from causes other than injuries received in the performance of duty, shall receive a pension equal to one-half of the salary of such member at the time of his death; provided, however, that in case of a widow and children such pension shall be paid to the widow for the use of herself and the children, if any, and in case of children and no widow, then such pension shall be paid to such of the children who have not attained the age of sixteen years, in equal shares; provided, there are three or more children; if there are two children, they shall be paid thirty dollars ($30.00) each monthly; if one child, thirty-five dollars ($35.00) monthly; and in case there is no widow and no children under the age of sixteen years, then such pension shall be paid to the sole dependent parent of such deceased member; provided, further, no widow shall be entitled to a pension who shall have married any such member after he shall have attained the age of fifty years, after the passage of this act; provided, further, that if any widow entitled to a pension as aforesaid remarry, then such pension shall cease and shall not be paid to such widow or her children.

L.1938, c. 397, p. 986, s. 4.



Section 43:10-110 - Payment Of Pensions; Pension Fund; Tax Levy

43:10-110. Payment of pensions; pension fund; tax levy
Persons who may become entitled to pensions under this act shall be paid such pensions monthly. A fund shall be created in the following manner for the purpose of paying such pensions, to wit: There shall be deducted from every payment of salary to each county superintendent of weights and measures and each assistant county superintendent of weights and measures three per centum (3%) of the amount thereof; then there shall be contributed by the county an amount equivalent of three per centum (3%) of said salary; to said sum there shall be added all moneys donated for the purpose of such fund; and all rewards which may be paid to any county superintendent of weights and measures or assistant county superintendent of weights and measures while acting in their official capacity, all of which moneys and rewards shall be paid over to the governing body of the county to be deposited in said fund. In case, at any time, there shall not be sufficient money in said pension fund to pay such pensions the governing body of the county shall from time to time include in any tax levy a sum sufficient to meet the requirements of such pension fund. Whenever such pension fund shall exceed the amount which the governing body of such county shall by resolution from time to time determine to be adequate for such pension fund, no moneys, except the three per centum (3%) specified in this act, and the moneys given or donated as herein mentioned and any of the aforementioned rewards, shall be paid in the said fund, unless and until the amount of such fund shall fall below the amount then determined to be adequate.

L.1938, c. 397, p. 986, s. 5.



Section 43:10-111 - Management And Control Of Fund; Investment Of Moneys

43:10-111. Management and control of fund; investment of moneys
The governing body of such county shall have the management and control of said fund and is hereby empowered to make all necessary rules and regulations concerning the same not inconsistent with this act; all moneys not needed for the immediate payment of pensions shall be invested by the governing body in interest-bearing bonds of any county of this State, or in any other interest-bearing securities in which savings banks of this State are authorized to invest their funds.

L.1938, c. 397, p. 987, s. 6.



Section 43:10-113 - Persons Eligible Under State Retirement System; Resolution Excluding

43:10-113. Persons eligible under State retirement system; resolution excluding
The board of chosen freeholders may adopt a resolution directing that the act to which this act is a supplement shall not apply to any person becoming a county superintendent of weights and measures or an assistant county superintendent of weights and measures subsequent to the passage of such resolution, who, at the time he becomes such county superintendent of weights and measures or assistant county superintendent of weights and measures, is eligible to become a member of the State retirement system.

L.1947, c. 171, p. 786, s. 1.



Section 43:10-114 - Effect Of Resolution

43:10-114. Effect of resolution
The adoption of a resolution pursuant to this act shall not impair the pension rights of any county superintendent of weights and measures or assistant county superintendent of weights and measures, nor shall it relieve the county of its obligation to maintain a pension fund under this article for such previously appointed county superintendent of weights and measures or assistant county superintendent of weights and measures.

L.1947, c. 171, p. 786, s. 2.



Section 43:11-1 - Violation Of Rules And Regulations Of Police Or Fire Department; Effect On Pension

43:11-1. Violation of rules and regulations of police or fire department; effect on pension
No member of the police or fire department of any municipality who shall have served honorably in either department for the required number of years to entitle him to retire or be retired on a pension, shall be deprived of his pension privileges because of any violation of the rules and regulations established for the government of the department, but he may be fined, reprimanded or discharged. A member of the department found guilty before a court of competent jurisdiction of having committed a crime may be dismissed or punished in any manner provided by law.



Section 43:11-2 - Time Between Removal And Reinstatement Of Policemen Allowed In Certain Cases

43:11-2. Time between removal and reinstatement of policemen allowed in certain cases
When a member of the police department in any municipality has been removed from employment therein without charges being preferred against him, or has been removed from employment by reason of the disbanding of a police department, and has subsequently been reinstated, the time elapsed between such removal and reinstatement shall be computed as time in actual service in determining his right to retirement from service in the department.



Section 43:11-4 - Transfer To Position In Another Branch Of Service Of Municipality

43:11-4. Transfer to position in another branch of service of municipality
Any person who, while holding any office, position or employment in any municipality of this State and while a member of and entitled to benefits in any retirement system or pension fund operated wholly in such municipality and to which system or fund the member contributes, accepts or is transferred to an office, position or employment in another branch of service of said municipality, shall remain a member of such retirement system or pension fund notwithstanding such transfer, whether voluntary or involuntary, from the branch of service in which said pension fund or retirement system is maintained and shall continue to be entitled to all the benefits of said pension fund or retirement system under the same conditions, and deductions and contributions to said pension fund or retirement system shall be made for him, as though he had not so transferred from said branch of service.

L.1941, c. 335, p. 892, s. 1.



Section 43:11-5 - Persons Heretofore Transferred To Position In Another Branch Of Service Of Municipality

43:11-5. Persons heretofore transferred to position in another branch of service of municipality
Any person who, while holding any office, position or employment in any municipality of this State and while a member of and entitled to benefits under any retirement system or pension fund operated wholly in such municipality and to which system or fund the member contributed thereto, heretofore was transferred to an office, position or employment in another branch of service of said municipality shall continue and remain a member of such retirement system or pension fund notwithstanding such transfer from the branch of service in which said pension fund or retirement system is maintained and shall continue to be entitled to all the benefits of said pension fund or retirement system under the same conditions and deductions and contributions to said pension fund or retirement system shall be made for him as though he had not so transferred from said branch of service.

L.1941, c. 335, p. 892, s. 2.



Section 43:11-6 - Act Inapplicable To Uniformed Policemen Or Firemen

43:11-6. Act inapplicable to uniformed policemen or firemen
This act shall not apply to any member of any uniformed police or fire department.

L.1941, c. 335, p. 893, s. 3.



Section 43:11A-1 - Definitions

43:11A-1. Definitions
As used in this act, the following terms shall mean:

(a) "Air terminal" shall mean an air terminal as defined in chapter forty-three, laws of New Jersey, one thousand nine hundred and forty-seven and chapter eight hundred two, laws of New York, one thousand nine hundred and forty-seven.

(b) "Marine terminal" shall mean a marine terminal as defined in chapter forty-four, laws of New Jersey, one thousand nine hundred and forty-seven and chapter six hundred thirty-one, laws of New York, one thousand nine hundred and forty-seven.

(c) "New Jersey municipality" shall mean any city, county, town, village, borough, or other political subdivision of the State of New Jersey located in the Port of New York District.

(d) "Municipal service" or "municipal employment" shall mean service or employment as an officer or employee of a New Jersey municipality.

(e) "Former New Jersey municipal employee" shall mean an officer or employee of the Port Authority who, within ninety days prior to the commencement of his Port Authority employment, was in the employ of a New Jersey municipality at or in connection with an air or marine terminal the operation of which was assumed by or vested in the Port Authority during such ninety-day period pursuant to an agreement between such municipality and the Port Authority for the sale, lease or operation thereof, and who, if he had continued in his municipal employment would, presumptively, have been entitled to a pension under an applicable New Jersey pension act.

(f) "Applicable New Jersey pension act" as used in reference to a former municipal employee shall mean a New Jersey act providing for the payment of pensions to municipal employees upon or after their retirement from municipal service, or establishing or regulating pension funds from which pensions are paid or to be paid to municipal employees upon their retirement from municipal service, to which said pension such former municipal employee would presumptively have been entitled if he had continued in his municipal employment for a specified period of time or until attaining a specified age, and, without limiting the generality of the foregoing, the provisions of this section shall, and shall be deemed to, include all applicable provisions of chapter four, chapter twelve and chapter nineteen of Title 43 of the Revised Statutes.

(g) "New Jersey pension" shall mean the annual payment made to a former municipal employee under an applicable New Jersey pension act as supplemented by this act.

(h) "New York Retirement System" shall mean the New York State Employees' Retirement System as now or hereafter constituted.

(i) "Retirement" shall mean retirement pursuant to the laws governing the retirement of employees who are members of the New York Retirement System.

(j) "New York retirement allowance" shall mean the total annual payments consisting of pension and annuity made to a former municipal employee by the New York Retirement System.

(k) "Final average salary" shall mean a former municipal employee's salary for retirement purposes as computed by the New York Retirement System.

L.1948, c. 250, p. 1105, s. 1.



Section 43:11A-2 - Payment Of Pension To Former Municipal Employee On Retirement From Port Authority Service; Computation Of Pension

43:11A-2. Payment of pension to former municipal employee on retirement from Port Authority service; computation of pension
Upon his retirement from Port Authority service, a former municipal employee shall be paid a New Jersey pension under, pursuant to and in accordance with the terms of the applicable New Jersey pension act as the same was in effect at the time he left the municipal service, or as such act may hereafter be amended or supplemented, such pension to be paid from the same source and in the same manner as though he had remained in the municipal service until he became entitled to a pension under the applicable New Jersey pension act, and such New Jersey pension to be computed as follows:

(a) Where, if he had remained in the municipal service, the employee would have been required to complete twenty years of municipal service in order to qualify for a pension, his New Jersey pension shall be five per centum (5%) of one-half of the annual salary from the municipality at the time of termination of his municipal employment, multiplied by the number of years of his municipal service, not exceeding twenty years;

(b) Where, if he had remained in the employ of the municipality, the employee would have been required to complete twenty-five years of municipal service in order to qualify for a pension, his New Jersey pension shall be four per centum (4%) of one-half of the annual salary from the municipality at the time of termination of his municipal employment, multiplied by the number of years of his municipal service, not exceeding twenty-five years;

(c) Where, if he had remained in the employ of the municipality, the employee would have been required to complete forty years of municipal service in order to qualify for a pension, his New Jersey pension shall be two and one-half per centum (2 1/2 %) of one-half of the annual salary from the municipality at the time of termination of his municipal employment, multiplied by the number of years of his municipal service, not exceeding forty years;

Provided, that the formulae above set forth in subparagraphs (a), (b) or (c) shall be adjusted to meet any amendment or supplement to any applicable New Jersey pension act, as hereinbefore defined in section one, subdivision (f); and

Provided, further, that if the payments required to be made under and pursuant to the foregoing subparagraphs (a), (b) or (c) plus the New York retirement allowance shall exceed one-half of the employee's final average salary, then the New Jersey pension shall be reduced by the amount of such excess.

L.1948, c. 250, p. 1107, s. 2.



Section 43:11A-3 - Contributions By Employee To Cease On Termination Of Municipal Employment; Refunds On Termination Of Employment Before Retirement

43:11A-3. Contributions by employee to cease on termination of municipal employment; refunds on termination of employment before retirement
Any contribution required to be made by an employee under an applicable New Jersey pension act shall cease upon the termination of his municipal employment. If a former municipal employee terminates his employment with the Port Authority prior to retirement as herein provided, he shall be entitled to receive any refunds to which he would, under such applicable pension act, have been entitled upon the termination of his municipal employment.

L.1948, c. 250, p. 1108, s. 3.



Section 43:11A-4 - Dependents, Rights To Benefits

43:11A-4. Dependents, rights to benefits
Any benefit which would have been payable under an applicable New Jersey pension act to the dependents of a former municipal employee upon his decease if he had continued in his municipal employment shall be paid, if he dies while in Port Authority employment, in the same amount, from the same source and in the same manner as if he had so continued; provided, that if such dependents shall receive an annual payment from the New York Retirement System, then they shall receive the amount of such benefits payable under the applicable New Jersey pension act, less the amount of such annual payment from the New York Retirement System.

L.1948, c. 250, p. 1108, s. 4.



Section 43:12-1.12 - Public Employees Who Served As Members Of General Assembly, County Prosecutor And Elected Or Appointed City Official; Widows

43:12-1.12. Public employees who served as members of general assembly, county prosecutor and elected or appointed city official; widows
Any public employee who is at least 70 years of age and who has served as a member of the General Assembly and as a county prosecutor and as an elected or appointed official of a city and which several services in the aggregate have been for upwards of 36 years and who shall be retired, upon application therefor, shall receive a pension for the remainder of his life from his last employer of not less than 3/4 of the salary which said employee was receiving at the time of his retirement. If, after his retirement and receipt of said pension, the said employee shall die leaving him surviving a widow, his said widow shall receive a widow's pension for the remainder of her life, equal to 1/2 of the salary which the said employee was receiving at the time of his retirement. In the event that the said employee shall die before retirement and leaving surviving him a widow, his said widow, upon application therefor, shall receive for the remainder of her life a widow's pension in an amount equal to 1/2 of the salary received by the said employee at the time of his death. Any pension payable under this act to a retired employee or to his widow shall be in lieu of the pension and insurance benefits which would accrue to the said employee and his widow under any retirement system established by the State or any of its political subdivisions.

L.1962, c. 188, s. 1, eff. Dec. 7, 1962.



Section 43:12-1.13 - Manner Of Payment; Contributions

43:12-1.13. Manner of payment; contributions
The payment of pensions granted pursuant to this act shall be provided for in the budget of the employer granting the pension. If the employer was contributing to a retirement system on behalf of said employee and his widow, the adoption of the provisions of this act and the payment of pension or widow's benefits provided hereunder shall be considered as a discharge of the employer's liability to the retirement system with respect to such employee and his widow so that a credit for the discharge of such liability shall be reflected in the subsequent valuations of the employer's liabilities under the retirement system for all other employees.

Upon the employee's or his widow's acceptance of the pension granted pursuant to this act, and as a condition thereof, the employee or his widow shall pay over to the employer the value of his contribution and interest which was credited to his account in any retirement system established by the State or any of its political subdivisions in order to defray part of the cost of the pension to be paid by the employer.

L.1962, c. 188, s. 2.



Section 43:12-1.14 - "Public Employee" Defined

43:12-1.14. "Public employee" defined
For the purposes of this act, the term "public employee" shall be deemed to mean and include a person who holds or has held an office, position or employment in county or municipal government.

L.1962, c. 188, s. 3.



Section 43:12-28.1 - Pension For Survivors Of Certain Emergency Services Workers; Terms Defined.

43:12-28.1 Pension for survivors of certain emergency services workers; terms defined.

1.The governing body of any municipality served by a volunteer fire company or first aid or rescue squad shall, by resolution, determine the eligibility for a survivor's pension of the widow or children or parent of any volunteer firefighter, first aid worker, rescue squad worker, or emergency medical technician who has died as the result of injuries sustained in the course of performance of duty as a member of the volunteer fire company or first aid or rescue squad on or after January 1, 2000. A governing body may determine that the widow or children or parent of a volunteer is eligible for a survivor's pension whenever a volunteer dies while responding to, preparing for or returning from an emergency while under orders from a competent authority. When the municipal governing body determines that a widow or children or parent are eligible for a survivor's pension, a certified copy of the resolution shall be filed by the municipal clerk with the State Treasurer within 10 days of adoption, and the State shall provide for payment of the survivor's pension, starting in the first calendar year next following the year of death of the volunteer or the year next following the year in which P.L.2002, c.134 is enacted, whichever is later.

For the purposes of this section, "first aid or rescue squad" shall mean any duly incorporated first aid and emergency or volunteer ambulance or rescue squad association providing volunteer public first aid, ambulance or rescue services within the municipality;

"widow" shall also include "widower";

"child" shall mean a deceased firefighter's, emergency medical technician's, or first aid or rescue squad worker's unmarried child (a) under the age of 18, or (b) 18 years of age or older and enrolled in a secondary school, or (c) under the age of 24 and enrolled in a degree program in an institution of higher education for at least 12 credit hours in each semester, or (d) of any age who, at the time of the firefighter's, technician's or worker's death, is disabled because of an intellectual disability or physical incapacity, is unable to do any substantial, gainful work because of the impairment and the impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the medical professional; and

"parent" shall mean the parent of a firefighter, emergency medical technician, or first aid or rescue squad worker who was receiving at least one-half of his or her support from the firefighter, technician or worker in the 12-month period immediately preceding the firefighter's, technician's or worker's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

L.1957, c.168, s.1; amended 1960, c.121, s.2; 1968, c.331, s.2; 2002, c.134, s.1. 2010; c.50, s.70.



Section 43:12-28.2 - Amount Of Pension.

43:12-28.2 Amount of pension.

2.A survivor's pension granted under section 1 of P.L.1957, c.168 (C.43:12-28.1) shall be for the sum of(a)$15,000 annually and shall be paid to the widow, during her widowhood, or to the child or children of such firefighter, emergency medical technician, or first aid or rescue squad worker, if he leaves no surviving widow, or to such child or children after the death of such widow, (b) $10,000 annually and shall be paid to the child or children of such firefighter, emergency medical technician, or first aid or rescue squad worker, if the surviving widow remarries, or (c) $5,000 annually and shall be paid to the parent or parents of such firefighter, emergency medical technician, or first aid or rescue squad worker, if he leaves no surviving widow or child As used in this section, the terms "widow" and "widowhood" shall also include "widower" and "widowerhood" respectively.

L.1957,c.168,s.2; amended 1964, c.55; 1968, c.331, s.3; 2002, c.134, s.2.



Section 43:12-28.3 - Manner Of Payment Of Pension.

43:12-28.3 Manner of payment of pension.

3.With regard to any pension granted by a municipality pursuant to section 1 of P.L.1957, c.168 (C.43:12-28.1) prior to the effective date of P.L.2002, c.134 the governing body shall make provision in its budget for the payment of any such pension and the same shall be paid in the same manner as municipal employees are paid.

L.1957,c.168,s.3; amended 2002, c.134, s.3.



Section 43:12-28.4 - Overseers Of Poor Or Deputy Overseers Of Poor; Application; Amount

43:12-28.4. Overseers of poor or deputy overseers of poor; application; amount
Upon written application, the governing body of any municipality may grant, by resolution, an annual pension in an amount not exceeding $1,000.00 per annum to any person 75 years or older who shall have served continuously in such municipality as overseer of the poor or deputy overseer of the poor for not less than 20 years in either or both of such offices and who shall have retired from public service on or before January 1, 1964, provided that such a person is not entitled to or receiving any other pension from the State of New Jersey or political subdivision thereof. If such a pension is granted, it shall continue during the natural life of the person to whom it is granted, subject to the limitation set forth in section 2 of this act.

L.1964, c. 59, s. 1.



Section 43:12-28.5 - Limitations; Manner Of Payment

43:12-28.5. Limitations; manner of payment
Any person eligible for a pension under the provisions of this act shall apply therefor to the municipality in which he was formerly employed within 6 months of the effective date of this act. The municipality upon granting such a pension shall provide for the same in the annual budget of the municipality. The pension authorized by this act shall not be paid in any year in which provision for the payment thereof is not made in the annual budget of the municipality, provided, however, that the municipality may pay any pension during the initial year it is granted from any funds available therefor notwithstanding that no provision has been made in the annual budget for the payment of such pension.

L.1964, c. 59, s. 2.



Section 43:13-1 - Filling Vacancies In Trustees Of Certain Trust Funds; Resignation Of Trustees

43:13-1. Filling vacancies in trustees of certain trust funds; resignation of trustees
When a trust fund has been or shall be created by public subscription for the benefit of the widow and children of any deceased member of the police or fire department of any municipality and no provision has been made for the appointment of successors of the persons designated to administer the fund, any vacancy in the office of trustee of such fund, whether the result of death or resignation, shall be filled by the board, body or person having charge of the department in which the deceased member served at the time of his death. If a police and fire pension commission exists in the municipality, it may be appointed to execute the trust in the event of vacancies in the office of all the trustees.

All resignations of trustees designated to execute any such trust shall be presented to the board, body or person having charge of the department in which the deceased member served at the time of his death.



Section 43:13-1.1 - Cities Of First Class; Acceptance Of Employment After Age 40 But Prior To Age 55; Eligibility For Membership

43:13-1.1. Cities of first class; acceptance of employment after age 40 but prior to age 55; eligibility for membership
Notwithstanding the provisions of section 43:1-1 of the Revised Statutes, any employee of a city of the first class as defined in the article to which this is a supplement who at the time of the effective date of this act is ineligible to the benefits of said article by reason of having accepted employment after reaching the age of 40 years and who was at the time of accepting such employment under the age of 55 years and had prior service in any other elective or appointive State or county office or position, may within 2 months after this act becomes effective become a member of the fund established for employees of said cities of the first class by article 2 of chapter 13 of Title 43 of the Revised Statutes.

L.1955, c. 189, p. 755, s. 1.



Section 43:13-1.2 - Credit For Prior Service; Payment Of Arrears

43:13-1.2. Credit for prior service; payment of arrears
Where any such employee has had prior elective or appointive service in any State or county office or position such employee shall be given credit for pension purposes hereunder for such prior service, in addition to his total county service, upon payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest as the pension commission shall determine to be due in order to give such employee the same standing as a member of said fund as all other members who joined said pension fund when the law providing for such fund became effective, in which case the maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund and the maximum length of time for the payment of arrears shall be 5 years from the date of the application to join the fund; or if so requested upon written application, the regular deductions from the salary of such employee shall commence upon the filing of such written application and he shall be entitled to the same benefits as a new employee then joining the fund would receive.

L.1955, c. 189, p. 755, s. 2.



Section 43:13-1.3 - Employees Deemed Permanent

43:13-1.3. Employees deemed permanent
Where any such employee was in the employ of said city on or before January 1, 1950, and has remained continuously in the employ of said city since that time he shall be deemed to be a permanent employee for the purposes of this article and shall be eligible for membership in such pension fund notwithstanding the provisions of article 2, chapter 13 of Title 43 of the Revised Statutes.

L.1955, c. 189, p. 755, s. 3.



Section 43:13-2 - "Municipal Employee" Or "Employee" Defined

43:13-2. "Municipal employee" or "employee" defined
For the purposes of this article the words "municipal employee" or "employee" mean and include any employee of a city of the first class holding a position of permanent employment and recognized as a permanent appointee, it being the intent to exclude from the operation of this article transient, seasonal or temporary employees, workers or laborers and all officers, employees or workers not entitled to the benefits of any tenure of office act; provided, however, that any person who heretofore was, now is, or hereafter shall be an employee of such city and has continued to occupy an employment, position, or office of any kind, or any of them, in or under the government of said city and who has at any time become a member of the pension fund established for employees of said city shall be considered a "municipal employee" or an "employee" for the purposes of this article. The words "municipal employee" or "employee" shall not include a member of the fire or police department, employee of a local board of health eligible to apply for membership in the pension corporations or associations which have been or may hereafter be formed under chapter eighteen of this Title (s. 43:18-1 et seq.), or any employee of a street or water department eligible to apply for membership in the pension corporations or associations which have been or may hereafter be formed under chapter nineteen of this Title (s. 43:19-1 et seq.). The appointing board or officer appointing an employee of a city of the first class may determine whether or not the employment of any employee as aforesaid is permanent within the meaning of this article.

Amended by L.1947, c. 387, p. 1225, s. 1.



Section 43:13-3 - Retirement For Service And Age

43:13-3. Retirement for service and age
Subject to the provisions of section 43:13-21 of this title, any municipal employee who shall have served in the employ of a city of the first class continuously or in the aggregate for a period of twenty years, and who shall have attained the age of sixty years, shall, upon his application, be retired on half pay.



Section 43:13-4 - Payments To Certain Dependents

43:13-4. Payments to certain dependents
The widow, dependent husband, children under the age of sixteen years or dependent parents, as the case may be, of a municipal employee who shall have:

a. Paid into the fund the full amount of his annual assessments or contributions and who dies as a result of injuries or illness received or incurred in the performance of his duties; or

b. Served in the employ of a city of the first class in the aggregate for twenty years, and who has paid into the fund the full amount of his annual assessments or contributions and who dies from causes other than injuries or illness received or incurred in the performance of his duties; or

c. Been retired and pensioned under this article and continued to pay into the fund the full amount of his annual assessments or contributions based on his retirement pay after his retirement and until his death, and who dies--

Shall receive a pension in an amount equal to one-half of the salary received by the employee at the time of his death, and in those cases where an employee shall have been retired and pensioned previous thereto in an amount equal to one-half of the salary he received at the time of his retirement. The pension so paid shall not exceed the sum of one thousand dollars annually. No pension shall be paid to a widow or dependent husband if she or he was married to her or his deceased spouse after the date of her or his retirement or after she or he shall have reached fifty-five years of age. The pension shall be paid to the widow or dependent husband during her or his natural life and so long as she or he remains unmarried.

If there is no widow or dependent husband surviving such employee, or no widow or husband qualified to take under this article, or if the widow or husband subsequently dies or remarries and such employee shall have left her or him surviving children under the age of sixteen years such children shall receive payments as follows: If there is one child, he shall be paid the sum of twenty-five dollars monthly until he reaches sixteen years of age; if two children, each shall be paid twenty-five dollars monthly until he reaches sixteen years of age; if three or more children, such pension equal in amount to one-half of the salary received by the employee at the time of his death or retirement, but not exceeding in the aggregate one thousand dollars annually, shall be paid to the children who have not reached sixteen years of age in equal shares, but no one of such children shall receive more than twenty-five dollars monthly.

If there is no widow, dependent husband and children under sixteen years of age at the time of such employee's death, the pension shall be paid to any dependent parent or parents of such deceased employee.



Section 43:13-5 - Payments To Dependents Of Employee Who Served Five Years Or More

43:13-5. Payments to dependents of employee who served five years or more
If a municipal employee, who was not previously retired or pensioned, who has paid into the fund the full amount of his annual assessments or contributions and who shall have served in the municipal employ for five years, shall die from causes other than injuries or illness received or incurred in the performance of his duties, twenty-five per cent of the pension which would have been paid if he had served in the city for twenty years shall be paid to the surviving widow, husband, minor children or dependent parents, as the case may be. For each additional year of such service thereafter the proportionate amount of the pension to be so paid shall be increased to the extent of five per cent over and above such twenty-five per cent per annum for each additional year of service up to and including twenty years.



Section 43:13-6 - Dependency Condition Of Payment; Determination Of

43:13-6. Dependency condition of payment; determination of
No pension shall be paid to the surviving husband of a deceased employee unless he shall be and shall continue to remain dependent upon the income which such employee was receiving at the time of her death, nor unless he shall be and shall continue to remain physically or mentally incapable of pursuing a gainful occupation. No pension shall be paid to any minor child or dependent parent of such female employee unless such minor child or dependent parent shall be and shall continue to remain dependent upon the income which such employee was receiving at the time of her death. The pension commission shall determine the question of the dependency of the surviving husband, minor child or dependent parent, as well as the ability of the surviving husband to pursue some gainful occupation.



Section 43:13-7 - Retirement For Disability

43:13-7. Retirement for disability
Any municipal employee of any city of the first class who shall have received permanent disability in the performance of his duty, or shall be suffering from permanent injury or disease, shall, upon the certificate of a physician designated for that purpose by the pension commission, be retired on a pension equal to one-half of his salary at the time of his retirement.

Where, however, any such municipal employee shall desire to retire by reason of such injury or disease, he shall apply in writing to the pension commission for such retirement. The pension commission shall, thereupon, call to its aid a regularly licensed and practicing surgeon or physician and the applicant may also call to his aid a regularly licensed and practicing surgeon or physician. If the two surgeons or physicians so called fail to agree on the physical condition of the applicant, the pension commission may call a third and disinterested, licensed and practicing surgeon or physician. The determination of the majority of the three surgeons or physicians, who shall first be duly sworn, shall be reduced to writing and signed by them. The president of the pension commission may administer oaths to such surgeons, physicians or other persons called regarding the matter before the commission. The commission shall determine, by resolution, whether the applicant is entitled to the benefits of this article and shall consider the determination of the surgeons or physicians in reaching its decision.



Section 43:13-8 - Examinations Of Employee Of First-class City After Retirement

43:13-8. Examinations of employee of first-class city after retirement
An employee of a city of the first class who is retired because of permanent disability received in the performance of his duty, or because of permanent injury or disease, as provided by section 43:13-7 of this title, shall submit himself twice a year, at times to be selected by the pension commission, for a physical examination by a regularly licensed and practicing surgeon or physician designated by the commission. This surgeon or physician shall report back to the commission the physical condition of such employee and whether he continues to be permanently disabled or suffering from permanent injury or disease so as to be entitled to the benefits of this article. If the surgeon or physician reports that the employee's condition has improved so that he is no longer permanently disabled or suffering from permanent injury or disease so as to entitle him to the benefits of this article, the commission may suspend the payment of the pension paid to such employee and order his return to duty, but only after an opportunity is given such employee to be represented by counsel at a hearing on the action of the commission, which hearing shall be conducted in the same manner as where application is made by a municipal employee for retirement because of permanent injury or disease, as provided by said section 43:13-7.



Section 43:13-9 - Pension Fund; Exemption From Taxation And Process

43:13-9. Pension fund; exemption from taxation and process
For the purpose of paying the pensions a fund shall be created in each city where this article takes effect, as follows:

a. There shall be deducted from every payment of salary to a municipal employee benefited by this article 3% of the amount thereof and if any employee shall hereafter enter the service of the municipality after reaching the age of 35 years, such percentage shall be increased to such an amount as shall be determined by the pension commission to correspond to the risk arising by the age of such employee.

b. The city shall raise by taxation and pay into the fund yearly an amount equal to 4% of the total salaries paid to the employees who shall benefit by this article.

c. There shall be added to such fund all fines imposed upon any such employee, all moneys given or donated to the fund, all moneys deducted from the salary of such employee because of absence or loss of time due to suspension and 1/2 of all rewards paid for any purpose to such employees.

If there shall not be sufficient money in the fund so created, the governing body of such city shall include in any tax levy a sum sufficient to meet the requirements of the fund for the time being.

All pensions granted under this article shall be exempt from any State or municipal tax, levy and sale, garnishment or attachment or any other process whatsoever, and shall be unassignable, except for the purpose and to the extent necessary to authorize, with the member's or pensioner's consent, deductions of premiums for group hospitalization and medical-surgical insurance.

Amended by L.1959, c. 84, p. 210, s. 1.



Section 43:13-9.1 - Deduction Of Premiums For Group Hospitalization And Medical-surgical Insurance

43:13-9.1. Deduction of premiums for group hospitalization and medical-surgical insurance
In connection with the deduction of premiums for group hospitalization and medical-surgical insurance, as provided in section 43:13-9 of the Revised Statutes, the commission, as far as possible, shall arrange for the continuance of the group rate for such premiums payable for a member after the retirement of such member.

L.1959, c. 84, p. 211, s. 2, supplementing Title 43, c. 13, art. 2.



Section 43:13-10 - Sums Paid Into Pension Fund Returned In Certain Cases

43:13-10. Sums paid into pension fund returned in certain cases
If any municipal employee shall be suspended, dropped or discharged from his employment after having paid his assessments for a period over one year and his suspension or discharge shall continue for a period longer than two years, the moneys he shall have paid into the pension fund due to the assessments shall be returned to him; but such person shall not thereafter be eligible for a pension under this article unless upon a re-employment by the city he shall repay to the fund the amount of any rebate made to him. The obligation to refund payments made to the pension fund shall not apply to an employee suspended or discharged for causes which bar him from eligibility to reappointment under the civil service rules. No other refund of assessments collected from the salaries of such employees shall be made.



Section 43:13-11 - Beneficiaries Under Other Laws Excepted From This Article

43:13-11. Beneficiaries under other laws excepted from this article
No person who shall receive a pension under any other law of this state shall be entitled to receive the benefits of this article.



Section 43:13-12 - Refusal Of Membership In Fund

43:13-12. Refusal of membership in fund
If any municipal employee shall decline to accept the provisions of this article he shall notify the pension commission in writing of the fact that he does not desire to be bound by the provisions thereof, and in such event no payments or deductions shall be made from the salary of such employee, but neither such employee nor any of his dependents shall receive any pension under the provisions of this article.



Section 43:13-13 - Pension Commission In Cities Of The First Class

43:13-13. Pension commission in cities of the first class
There shall be a pension commission in every city of the first class which shall consist of the following members:

a. The mayor or other chief executive of such city;

b. The chief financial officer of such city;

c. Two municipal employees of such city who shall be nominated and elected at a meeting of the municipal employees of such city held on the third Wednesday of December every second year. Their term of office shall be for two years commencing January first following their election; and

d. A citizen of such city who holds no office under such city, who shall be selected by the other four members of the commission and shall hold office for the term of one year.

In case of vacancy for any cause the commission may fill such vacancy until the next election.

The commission shall hold its annual meetings on January first in each year and elect its president, and such other officers as it deems advisable. The commission shall also at such meeting elect a secretary from or outside of the municipal employees, whose compensation the commission shall have power to fix.

The pension commission shall be known as the "municipal employees pension commission of the city of " .

All retirements shall be made and pensions allowed under this article, by this commission.



Section 43:13-15 - Management Of Fund; Receipts And Payments

43:13-15. Management of fund; receipts and payments
The pension commission shall have control and management of the fund and of the retirement of the municipal employees and may make all necessary rules and regulations regarding the same not inconsistent with this article.

All moneys belonging to the pension fund shall be received and paid over to the chief financial officer of the city whose official bond shall cover the same. All moneys paid out of the pension fund shall be paid by the chief financial officer of the city, upon warrants signed by the president and secretary of the pension commission or such other officers as the pension commission shall designate.



Section 43:13-16 - Deposit And Investment Of Fund; Income

43:13-16. Deposit and investment of fund; income
The pension commission shall deposit the fund in any of the banks or trust companies of the city, and shall invest the fund in bonds secured by first mortgages on improved property worth at least twice the amount loaned, or in bonds of the United States, of this state or of any city or county in this state. All income, interest or dividend paid or agreed to be paid on account of any loan or deposit shall belong to and constitute a part of the fund.



Section 43:13-17 - Execution Of Releases, Receipts Or Discharges

43:13-17. Execution of releases, receipts or discharges
The president and secretary shall, on behalf of the pension commission, execute any release, acquittance, receipt or discharge of any and all written evidence of indebtedness to the commission.



Section 43:13-18 - Annual Report

43:13-18. Annual report
The pension commission shall make an annual report of the condition of the fund and the manner in which the same is invested.



Section 43:13-19 - When Payments Begin

43:13-19. When payments begin
No pension shall be paid out of a fund created under this article until five years after the organization of the pension commission.



Section 43:13-20 - Unlawful Action A Bar To Pension

43:13-20. Unlawful action a bar to pension
If any municipal employee shall become incapacitated from or shall lose his life in the performance or commission of any unlawful act which would warrant his dismissal from the employ of the city, no pension shall be paid to such employee or to his widow, her husband, his or her children or dependent parents.



Section 43:13-21 - Physical Examination Of Employee Of City Of The First Class

43:13-21. Physical examination of employee of city of the first class
Any municipal employee applying for membership after July first, one thousand nine hundred and twenty-nine, in the pension fund created in such city under this article shall pass a physical examination satisfactory to and conducted by a physician designated by the pension commission. At the time of his application for membership and the benefits of this article and before being admitted to membership and the benefits of this article, the applicant shall produce a certificate of good health signed by this physician.



Section 43:13-21.1 - First Class City Pension Fund Members Becoming Officers Or Employees Of School District

43:13-21.1. First class city pension fund members becoming officers or employees of school district
Whenever a municipal employee of a city of the first class has become a member of the pension fund established for employees of said city, and has, since becoming a member of said pension fund, accepted employment, or has become an officer or employee of the school district of said city, or of the county in which said city is located, and has continued to pay into the pension fund of said city the required contribution under the act which this act supplements, said employee shall be entitled to all the rights and benefits to which an employee under the act which this act supplements is entitled.

L.1948, c. 428, p. 1670, s. 1.



Section 43:13-22 - Existing Funds And Pension Associations Not Affected

43:13-22. Existing funds and pension associations not affected
This article shall not be construed to affect in any manner any pension fund organized on or created under any law prior to July fourth, one thousand nine hundred and twenty-seven, or any pension association or corporation organized or existing under a law existing on July fourth, one thousand nine hundred and twenty-seven, or any of the members thereof.



Section 43:13-22.1 - Employees Who May Become Members Of Pension Fund On Payment Of Arrears

43:13-22.1. Employees who may become members of pension fund on payment of arrears
Notwithstanding the provisions of section 43:1-1 of the Revised Statutes, any employee of a city of the first class as defined in the article to which this is a supplement who at the time of the adoption of this act is ineligible to membership in the pension fund established for employees of said city of the first class by chapter one hundred ninety of the laws of one thousand nine hundred and twenty-seven or article two of chapter thirteen of Title 43 of the Revised Statutes by reason of having accepted employment after reaching the age of forty years and who was at the time of accepting such employment under the age of fifty years, or any person now in the employ of a city of the first class, who was in the employ of said city on, or who has accepted employment by said city since March twenty-eighth, one thousand nine hundred and twenty-seven, who has remained continuously in the employ of said city and who was at the time of accepting such employment eligible to membership in the pension fund established for employees of said city of the first class by chapter one hundred ninety of the laws of one thousand nine hundred and twenty-seven or article two of chapter thirteen of Title 43 of the Revised Statutes but who declined to join said pension fund, may within two months after this act becomes effective become a member of such pension fund by payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest, as the pension commission shall determine to be due in order to give such employee the same standing as a member of said fund, in the case of employees employed on March twenty-eighth, one thousand nine hundred and twenty-seven, as all other members who joined said pension fund when the law providing for such fund became effective, and in the case of employees accepting employment since that date, as if such employees had joined said fund upon accepting such employment, in which case the maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund and the maximum length of time for the payment of arrears shall be five years from the date of the application to join the fund.

L.1948, c. 465, p. 1910, s. 1.



Section 43:13-22.2 - First Class Cities; Employees Who May Become Members Of Pension Fund On Payment Of Arrears

43:13-22.2. First class cities; employees who may become members of pension fund on payment of arrears
Notwithstanding the provisions of section 43:1-1 of the Revised Statutes, any employee of a city of the first class as defined in the article to which this is a supplement who at the time of the adoption of this act is ineligible to membership in the pension fund established for employees of said city of the first class by chapter one hundred ninety of the laws of one thousand nine hundred and twenty-seven or article two of chapter thirteen of Title 43 of the Revised Statutes by reason of having accepted employment after reaching the age of forty years and who was at the time of accepting such employment under the age of fifty years, or any person now in the employ of a city of the first class, who was in the employ of said city on, or who has accepted employment by said city since March twenty-eighth, one thousand nine hundred and twenty-seven, who has remained continuously in the employ of said city and who was at the time of accepting such employment eligible to membership in the pension fund established for employees of said city of the first class by chapter one hundred ninety of the laws of one thousand nine hundred and twenty-seven or article two of chapter thirteen of Title 43 of the Revised Statutes but who declined to join said pension fund, may within two months after this act becomes effective become a member of such pension fund by payment into the fund, in such manner as shall be determined by the pension commission, of all arrears, with interest, as the pension commission shall determine to be due in order to give such employee the same standing as a member of said fund, in the case of employees employed on March twenty-eighth, one thousand nine hundred and twenty-seven, as all other members who joined said pension fund when the law providing for such fund became effective, and in the case of employees accepting employment since that date, as if such employees had joined said fund upon accepting such employment, in which case the maximum rate of interest shall not exceed the average rate of earnings of the investments of said fund and the maximum length of time for the payment of arrears shall be five years from the date of the application to join the fund.

L.1951, c. 272, p. 939, s. 1.



Section 43:13-22.3 - Definitions

43:13-22.3. Definitions
As used in this act:

"Service" shall always, unless otherwise stated, be considered as in the aggregate.

"Salary" or "compensation," when used solely for the purpose of fixing benefits under this act, means annual salary or compensation earned by a member as a permanent employee at the time of his death or retirement; provided, however, that $16,000.00 shall be the maximum amount of the annual salary of any member which shall be considered for any purpose under this act; provided further, however, that as to any employee who, at the time of the adoption of this act, is a member of any retirement system in operation in the city under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes; and of chapter 18, Title 43 of the Revised Statutes; and of chapter 19, Title 43 of the Revised Statutes, the total annual salary received by such member as a permanent employee at the time of his death or retirement shall be considered for pension or other purposes under this act, except as otherwise provided herein, and further that where an employee heretofore has been receiving more than $12,000.00 in salary or compensation prior to the effective date of the amendment increasing the salary or compensation ceiling to $16,000.00, and he did not pay into the system all sums that he would have contributed on his full salary he shall not be eligible for the benefits permitted by the increased ceiling unless he pays into the system all said sums he would have paid had he not failed to contribute continuously. Application for the exercise of such option shall be made to the commission within 6 months next succeeding the effective date of this amendatory act.

(a) Any such benefit for retirement or otherwise accruing as a result of the increase in the salary or compensation ceiling for more than $12,000.00 shall be on the average annual salary received by such employee member for 1 year preceding his retirement.

(b) The repayment of any contributions shall be made within such period of time as shall be granted by the commission but at no time for a greater period than 3 years.

"Pension fund" or "fund" means the fund referred to in section 2 of this act, and is the fund from which pensions and other benefits provided for in this act shall be paid.

"State" shall, unless otherwise stated, mean the State of New Jersey.

"City," unless otherwise specified, means any city of the first class of the State of New Jersey having, at the time of the enactment of this act, a population in excess of 400,000 inhabitants.

"His" shall be construed to mean both sexes.

"City employee" or "employee" means and includes all permanent employees as defined by Title 11 of the Revised Statutes of New Jersey (Civil Service Law) in service in any city of the first class of this State, as hereinabove defined; and shall mean and include all permanent employees of any city board, body or commission maintained out of city funds in such city. Notwithstanding the provisions of any other statute of this State, any person under 45 years of age hereafter accepting permanent employment in the city (excepting uniformed policemen and firemen) shall, subject to the provisions of section 13(a) of this act, become a member of the pension fund provided by this act as a "city employee" or "employee" as hereinabove defined; and except as herein otherwise provided, any such person of the age of 45 years or over shall be ineligible to become a member; provided, however, that any employee who, at the time of the adoption of this act, is a member of any retirement system in operation in such city under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes; or of chapter 18, Title 43 of the Revised Statutes; or of chapter 19, Title 43 of the Revised Statutes, shall not be barred from membership in this retirement system on account of age of any such employee.

Notwithstanding the provisions of chapter 1, Title 43 of the Revised Statutes, any present employee of the city as herein defined, who was not more than 45 years of age at the time of his permanent appointment, shall, subject to the provisions of section 13 of this act, have the right, subject to section 13(b) of this act, to become a member of the retirement system established by this act, by declaring his intention in writing so to do, within 2 months after the formation of the commission created by this act.

All such applicants shall submit to and pass a physical examination as required by the commission, and shall pay into the retirement system all arrears of dues and assessments determined by the commission, with interest thereon at 3%, in order to receive credit for said prior service as an employee, for the purposes of this act. The maximum length of time to be afforded any such employee for payment of said arrears and interest thereon shall be 5 years from the date of membership in said system.

"Widow" or "widower" means the surviving spouse of a city employee married to such employee for a period of at least 5 years prior to the retirement or death of such employee, except as otherwise provided herein, and said marriage having occurred prior to the time when such employee reached the age of 55 years, except that where death results from and as a result of an accident or injury sustained in the line of duty, the widow or widower shall be entitled to the benefits hereinafter set forth, even though the marriage has not been in existence for a period of 5 years; provided, however, that no pension shall be paid to the widow or widower unless he or she was receiving at least one-half of his or her support from the employee or pensioner member in the 12-month period immediately preceding the member's death or the accident which was a direct cause of the member's death. The dependency of such widow or widower shall be considered terminated by the remarriage of the widow or widower subsequent to the member's death. No pension shall be paid to any minor child or dependent parent of such employee unless such minor child or dependent parent shall be and shall continue to remain dependent upon the income which such employee was receiving at the time of his or her death. The pension commission shall determine the question of the dependency of the surviving spouse, minor child or dependent parent, as well as the ability of the surviving spouse to pursue some gainful occupation.

"Minor child" means a child under the age of 18 years, whose father or mother was married to the employee-member for a period of at least 5 years prior to the retirement of said employee, and the said marriage having occurred prior to the time such employee arrived at the age of 55 years. It shall also mean a child of any age who is permanently and totally disabled as determined by the commission by virtue of physical or mental deficiencies precluding engagement in gainful employment and who is solely dependent for support upon the employee-member.

"Dependent parent" shall mean a dependent parent or parents who is or are solely dependent for support upon the employee-member.

"Commission" shall mean pension commission.

"Commissioners" shall mean pension commissioners, unless otherwise specified.

"Permanent" and "total" disability means physical or mental incapacity of an employee, as determined by the commission, and which would make the employee unable to perform the duties of his position or office.

"Employees' Retirement System of (name of city)" shall be the name of the retirement system provided under the provisions of this act. By that name all of its business shall be transacted, its funds invested, warrants for money drawn and payments made, and all of its cash and securities and other property held.

"So long as he or she remains unmarried" when referring to widows or widowers, shall mean "until he or she remarries."

L.1954, c. 218, p. 806, s. 1. Amended by L.1966, c. 252, s. 1, eff. Aug. 25, 1966; L.1972, c. 122, s. 1; L.1975, c. 108, s. 1, eff. June 3, 1975; L.1979, c. 281, s. 1, eff. Jan. 8, 1980.



Section 43:13-22.4 - Employees' Retirement Systems Created In First Class Cities Over 400,000

43:13-22.4. Employees' retirement systems created in first class cities over 400,000
In each city, as defined by this act, an employees' retirement system shall be and is hereby created, set apart, maintained and administered in the manner prescribed in this act, for the benefit of employees of such city, and the widows, widowers, children and dependent parents of such employees; and also of all contributors to, participants in and beneficiaries of any pension fund in operation in such city, at the time this act shall become effective, under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes; and of chapter 18, Title 43 of the Revised Statutes; and of chapter 19, Title 43 of the Revised Statutes.

L.1954, c. 218, p. 809, s. 2.



Section 43:13-22.5 - Pension Commission; Membership; Vacancies; Elections

43:13-22.5. Pension commission; membership; vacancies; elections
There is hereby authorized to carry out the provisions of this act, and charged with the duty of administering the retirement system provided for herein, a pension commission composed of 7 members, consisting of, the mayor of said city; 1 other member of the governing body of said city, to be designated by the mayor, a financial officer of the city to be designated by the mayor; 3 city employees who are members of the retirement system created by this act; and, 1 resident of the city who is not the holder of any public office or position.

The resident of the city shall be selected by a majority vote of the other 6 members of the commission to serve for a period of 1 year ending December 31 and the first such appointee shall serve until January 1 of the year following the year of his selection unless selected after January 1, 1955, in which event his term shall expire on December 31, 1955. Members of the commission designated by the mayor shall not hold office beyond the incumbency of the mayor. In case of a vacancy as to a member designated by the mayor, he shall designate a successor.

The 3 city employee members of the commission shall, for the purposes of the first election hereunder, be elected within 60 days after the adoption of this act, in the manner following:

Each of the 3 pension funds existing in the city at the time of the adoption of this act shall elect 1 of its members to the commission for a term to commence immediately following his election and to end January 1 of the second year following the year of adoption of this act.

The said elections shall be held at a meeting called for the purpose, after 30 days' written notice of the time and place thereof has been given by the mayor (or other city officer designated by him) to all such employee members of said pension funds. Nominations shall be made by written petition only, filed with the mayor at least 15 days prior to such elections, and each petition shall contain at least 50 signatures of members of the said pension funds entitled to participate therein.

The first election after the passage of this act shall be conducted by the mayor of said city or by a committee designated by him.

All elections of the city employee members of the Pension Commission held subsequent to the first election shall be in the manner following, except as herein provided:

The elections shall be held at a meeting of the members of the retirement system on the third Tuesday of December of each year, except as hereinbefore provided as to the terms of office of the first city employee members of the commission, after 30 days written notice of the time and place thereof has been given by the mayor (or other city officer designated by him) to all members of the system. Nominations shall be by written petition only, filed with the secretary of the commission at least 15 days prior to such election, and each petition shall contain at least 50 signatures of members of the retirement system.

The member receiving the highest number of votes cast shall be elected to serve a term of 3 years, commencing January 1 of the year following the election; and the member receiving the next highest number of votes cast shall be elected to serve a term of 2 years, commencing January 1 of the year following the election; and the member receiving the third highest number of votes cast shall be elected to serve for a term of 1 year, commencing January 1 of the year following the election.

Thereafter, on the third Tuesday of December of each succeeding year, 1 member shall be elected to the commission for the term of 3 years, commencing January 1 of the year following the election.

The pension commission, or a committee designated by the commission, shall conduct all elections held pursuant to these provisions.

L.1954, c. 218, p. 810, s. 3.



Section 43:13-22.6 - Vacancy Of Elected Member Of Pension Commission

43:13-22.6. Vacancy of elected member of pension commission
In case of vacancy of an elected member for any cause, the commission shall, by a majority vote, appoint a person possessed of the same qualifications to fill such vacancy until the next election and at said election a successor shall be elected to serve for the unexpired remainder of the term vacated. Any member of the commission, excepting the citizen member, who shall leave the service of the city shall automatically cease to be a member of said commission.

L.1954, c. 218, p. 811, s. 4.



Section 43:13-22.7 - Annual Meeting Of Commission; Officers; Duties; Attorney; Actuary

43:13-22.7. Annual meeting of commission; officers; duties; attorney; actuary
The commission shall hold its annual meeting in the month of January in each year and elect its chairman and such other officers as it deems advisable. The chairman shall be chosen from among the employee members of the commission. The commission shall fix the compensation of all appointees, and shall serve without compensation but shall be reimbursed for any necessary expenditures authorized by the commission; and the employee members shall suffer no loss of salary or other wages through service for or on the commission. The commission shall secure the services of such physician or physicians as shall be necessary to make the medical examinations required by this act. The commission shall appoint an attorney and an actuary for the said commission and shall fix their compensation. The commission may engage such independent actuarial assistance as may be necessary to assist the actuary from time to time.

L.1954, c. 218, p. 812, s. 5.



Section 43:13-22.8 - Employees

43:13-22.8. Employees
The first secretary and treasurer appointed shall be bona fide civil service employees and members of 1 of the 3 funds consolidated by the provisions of this act. Their successors and any other employee necessary to carry out the provisions of this act shall be employed in accordance with Title 11 of the Revised Statutes (Civil Service Law); all of whom shall be construed as city employees for any purpose whatsoever and eligible within the fund.

L.1954, c. 218, p. 812, s. 6.



Section 43:13-22.9 - Control And Management Of Funds; Rules And Regulations; Information

43:13-22.9. Control and management of funds; rules and regulations; information
The commission shall have control and management of the funds and of the retirement of employees who are members of the fund. The commission shall, from time to time, subject to the limitations of this act, establish rules and regulations for the transaction of its business and the administration of the retirement system under this act. Under the direction of the commission, the head of each city department shall furnish such information and shall keep such records as the commission may require for the discharge of its duties.

L.1954, c. 218, p. 812, s. 7.



Section 43:13-22.10 - Statements Of Employees

43:13-22.10. Statements of employees
The commission may require each employee of the city to file a statement or statements, in such form as said commission shall direct, concerning his service or other matters covered by this act.

L.1954, c. 218, p. 813, s. 8.



Section 43:13-22.11 - Power Of Subpoena, Witness Fees, Administering Oaths, Contempt

43:13-22.11. Power of subpoena, witness fees, administering oaths, contempt
9. The commission shall have the power to issue subpoenas to compel witnesses to attend and testify before it upon any matter concerning the retirement system and allow fees not in excess of $3.00 to any such witness for such attendance upon any one day; provided, however, that any city employee called as a witness shall not be paid any witness fee but shall not suffer the loss of any salary. The chairman and other members of said commission are empowered to administer oaths to such witnesses. Contempt of the commission may be punished by summary proceedings before a judge of the Superior Court. All retirements shall be made and pensions allowed by the commission in accordance with the provisions of this act and the rules and regulations of the commission.

L.1954,c.218,s.9; amended 1991,c.91,s.420.



Section 43:13-22.12 - Name Of Pension Commission

43:13-22.12. Name of pension commission
The commission shall be known as the "pension commission of the employees' retirement system of (name of city)."

L.1954, c. 218, p. 813, s. 10.



Section 43:13-22.13 - Treasurer; Bond; Receipt And Disbursement Of Moneys

43:13-22.13. Treasurer; bond; receipt and disbursement of moneys
All moneys, the property of the retirement system, shall be received and paid to the treasurer of the retirement system who shall be bonded in such amount as shall be determined by the commission, such bonds to be paid for by the system. All moneys paid by the retirement system shall be paid by the treasurer of the fund by check, signed by the treasurer and countersigned by the chairman of the commission, after approval at a meeting of the commission.

L.1954, c. 218, p. 813, s. 11.



Section 43:13-22.14 - Deposit Of Funds; Investment

43:13-22.14. Deposit of funds; investment
The commission shall deposit the funds of the system in any depositories lawful for the deposit of municipal funds. All moneys not needed for immediate purposes may be invested by the commission in interest-bearing bonds of the United States Government, State of New Jersey, subdivisions, instrumentalities or agencies of the State of New Jersey or of any interstate agency of which the State of New Jersey is a member.

L.1954, c. 218, p. 813, s. 12.



Section 43:13-22.15 - Members And Conditions Of Membership In Retirement System

43:13-22.15. Members and conditions of membership in retirement system
The members and conditions of membership in the retirement system created by this act shall be as follows:

(a) All persons who shall hereafter become employees of the city prior to attaining the age of 45 years, shall, upon satisfactory completion of 3 months' service, become members of the retirement system herein created, as a condition of their employment; provided that all such persons shall submit to and pass the physical and mental examination required by the commission and shall furnish such evidence of good health, at said time, as the commission shall require; provided further, however, that the failure to pass the said physical and mental examination or failure to furnish satisfactory evidence of good health at such time shall not deprive the employee of his employment.

The failure of any employee-member to comply with the rules and regulations prescribed by the commission, pursuant to this act, shall result in the suspension or termination of membership in, or benefits of, this retirement system as may be provided from time to time by the commission.

(b) All present employees of the city, as herein defined, who had not attained the age of 45 years at the time of their permanent appointment and are found physically and mentally fit, and are not members of any retirement system supported wholly or in part by the city, may become members of the retirement system created by this act, upon written application made to the commission within 2 months after the establishment of the commission, under one of the following two plans:

(1) To receive credit for all the time served as a permanent employee with the city prior to joining the retirement system. Such employee shall pay into the fund a sum of money equal to an amount based upon the percentage hereinafter stated that would have been deducted from his salary from June 1, 1928, or from the date of his permanent employment, whichever is the lesser period; provided, however, that if the employee desires to receive credit for only a portion of the time served as a permanent employee he shall make payments accordingly and shall receive credit for that portion of the said prior service as is covered by these payments. Said sum of money may be paid in one lump sum or by regular payroll period deductions from the salary, together with the regular deductions provided by this act, until completed; and the financial officer of the city is authorized to deduct the said amounts from the salary of said employee. Upon such payment or payments being made, the city shall annually pay into the retirement system, herein provided for, a sum of money equal in amount to the employee's total principal payment without interest. All payments aforesaid by the employee shall be made together with 3% interest on the total amount of such payments. The maximum length of time for the payment of all employee's arrears and interest shall be 10 years from the date of membership in the fund.

(2) By regular deductions from the salary of any employee electing to become a member of the fund, without the benefit of prior service, if any, and credit therefor hereunder. Said deductions shall commence upon membership in the fund; and such employee shall not receive credit for any prior services rendered theretofore in his municipal office of position.

(c) All employees who at the time of the adoption and approval of this act are members of any of the following retirement systems in effect in said city, under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes; and of chapter 18, Title 43 of the Revised Statutes; and of chapter 19, Title 43 of the Revised Statutes, shall, upon the effective date of this act, automatically become members of the city employees' retirement system provided for by this act; and every such employee shall be deemed to agree and consent to such transfer of his membership.

(d) All present and future employee members of this employment retirement system may purchase, in addition to their permanent employment credits, temporary service credits for all time of temporary service which was continuous and immediately preceded their permanent employment, at the percentage rate and salary prevailing at date of application.

L.1954, c. 218, p. 814, s. 13. Amended by L.1957, c. 189, p. 685, s. 2; L.1968, c. 453, s. 1, eff. Feb. 21, 1969; L.1979, c. 281, s. 2, eff. Jan. 8, 1980.



Section 43:13-22.15A - Time For Making Application For Membership Upon Written Declaration Of Intention

43:13-22.15a. Time for making application for membership upon written declaration of intention
Notwithstanding the provisions of the act to which this act is a supplement limiting the time within which applications for membership in the retirement system were required to be made, all present employees of the city who are otherwise eligible for membership may make application for, and be admitted to, membership in the retirement system upon declaration of intention in writing made to the commission within 3 months of the effective date of this act or within the time prescribed by the act to which this act is a supplement, whichever is later.

L.1957, c. 189, p. 685, s. 1.



Section 43:13-22.15B - Revision Of Agreements For Payment Of Arrears In Installments

43:13-22.15b. Revision of agreements for payment of arrears in installments
Any existing agreement for the payment of arrears in installments, in effect upon the adoption of this act, may be revised to provide for completion of such payments in not more than 10 years from the date of membership in the retirement system.

L.1957, c. 189, p. 687, s. 3.



Section 43:13-22.15C - Payment In Full Of Assessments For Arrears And Interest Prior To Retirement Of Member For Disability

43:13-22.15c. Payment in full of assessments for arrears and interest prior to retirement of member for disability
No employee member of the retirement system shall be retired on pension except as hereinafter provided until he shall have paid in full the amount of all assessments for arrears and interest thereon. The amount of any assessment for arrears and interest thereon remaining unpaid upon a member's death or retirement for permanent or total disability shall be deducted from the amounts first allowable by way of pension prior to any payment by way of pension to a widow, widower, minor child, dependent parent or member retired for permanent or total disability.

L.1957, c. 189, p. 688, s. 4. Amended by L.1979, c. 281, s. 3, eff. Jan. 8, 1980.



Section 43:13-22.15D - Declaration Of Intention To Become A Member; Credit; Eligibility For Retirement Or Disability Pension

43:13-22.15d. Declaration of intention to become a member; credit; eligibility for retirement or disability pension
Notwithstanding any of the provisions of the act to which this act is amendatory and supplementary limiting the time within which application for membership in the retirement system was required to be made and the rates and salaries upon which payments were to be computed, all present employees of the city who are otherwise eligible for membership may make application for and be admitted to membership in the retirement system upon declaration of intention in writing, made to the commission within 3 months of the effective date of this act, or within the time prescribed by the act hereby supplemented, whichever is later. To receive credit for all the time served as a permanent employee with the city prior to joining the retirement system, such employee shall pay into the fund a sum equal to an amount computed for the period of time at the salary scale and rate of contribution effective at the time application for purchase is made. Time payments and methods of deductions shall be the same as are presently in effect under the act hereby supplemented.

No person becoming a member of the retirement system pursuant to this section shall be eligible for retirement or disability retirement pension for a period of 5 years following the date of his admission to membership, except for disability arising out of and in the course of his employment.

L.1966, c. 252, s. 7, eff. Aug. 25, 1966.



Section 43:13-22.16 - Credits; Prior Agreements

43:13-22.16. Credits; prior agreements
All employee members of the existing pension funds aforesaid, who become members of the city employees' retirement system provided by this act, shall be given credit for pension purposes hereunder and for all services rendered to the city prior to the effective date of this act; provided, however, that in case any such employee had heretofore agreed, under the provisions of the 3 statutes aforesaid, to pay for any part or all of such services rendered to the city prior to the effective date of this act, then the transfer of such employees' membership into the retirement system created hereby shall include the transfer to this system of all the conditions and obligations of such prior agreement, not inconsistent with this act, made by such employee; and such employee shall be deemed to agree and consent to the transfer to the system of such conditions and obligations until the said conditions and the provisions of this act have been fully complied with.

L.1954, c. 218, p. 816, s. 14.



Section 43:13-22.16A - Credit For Active Service In United States Armed Forces; Payments To Fund

43:13-22.16a. Credit for active service in United States armed forces; payments to fund
Any employee member, or eligible employee upon becoming a member of a retirement system, established pursuant to the act to which this act is a supplement, may purchase and receive prior service credit for time served in active service in the Armed Forces of the United States while a permanent employee of the city. Such member shall pay into the fund, in a lump sum or by regular payroll deduction installments approved by the pension commission, an amount equal to the contributions which a member would have been required to make for such a period based upon the member's salary, at the time of entering into active service in the armed forces, at the member's contribution rate in effect at the time of applying to make such purchase.

L.1963, c. 151, s. 1, eff. Sept. 5, 1963. Amended by L.1979, c. 281, s. 4, eff. Jan. 8, 1980.



Section 43:13-22.16B - Application For Purchase Of Credit; Manner And Time Of Filing

43:13-22.16b. Application for purchase of credit; manner and time of filing
Applications for purchase of prior service credit pursuant to this act shall be filed with the pension commission, in a manner to be by it prescribed, within 6 months after the effective date of this act or within 3 months after the member's return to city employment upon termination of military service, whichever occurs later.

L.1963, c. 151, s. 2.



Section 43:13-22.16C - Amount Payable By City

43:13-22.16c. Amount payable by city
Upon approval of an application for the purchase of prior service credit pursuant to this act and calculation of the amount due the fund from the member therefor, the pension commission shall notify the financial officer of the city that a like amount is payable by the city. The financial officer of the city shall include such amounts in his budget requests for inclusion in the annual appropriations by the governing body as the city's contribution to the retirement system.

L.1963, c. 151, s. 3.



Section 43:13-22.16D - Rules And Regulations

43:13-22.16d. Rules and regulations
The pension commission may adopt rules and regulations to implement the provisions of this act.

L.1963, c. 151, s. 4.



Section 43:13-22.16F - Applications For Purchase Of Prior Credit

43:13-22.16f. Applications for purchase of prior credit
Any employee member of the city employees' retirement system may upon application to the pension commission purchase prior service credit for full-time service as a permanent employee of the city which preceded his membership in its pension system. Purchase payments for prior service shall be made at the salary scale and rate of contribution effective at the time such application is made. Time payments and methods of deductions shall be the same as are presently in effect under the act hereby supplemented.

L.1966, c. 252, s. 8 eff. Aug. 25, 1966. Amended by L.1972, c. 122, s. 2; L.1979, c. 281, s. 5, eff. Jan. 8, 1980.



Section 43:13-22.16G - Purchase Of Prior Service Credit By Members Of The Board Of Education, Housing Authority, Police Or Fire Departments

43:13-22.16g. Purchase of prior service credit by members of the board of education, housing authority, police or fire departments
Any employee member of the city employees' retirement system may upon application to the pension commission purchase prior service credit for full-time service as a permanent employee of the board of education or the housing authority of the city or of the city's police or fire departments which preceded his membership in its pension system. Purchase payment for prior service shall be made at the salary scale and rate of contribution effective at the time application for purchase is made. Time payments and methods of deductions shall be the same as are presently in effect under this act.

L.1966, c. 259, s. 9, eff. Aug. 25, 1966. Amended by L.1972, c. 122, s. 3. L.1979, c. 281, s. 6, eff. Jan. 8, 1980.



Section 43:13-22.17 - Retirement System Hereunder Supersedes Existing Pension Funds; Exceptions

43:13-22.17. Retirement system hereunder supersedes existing pension funds; exceptions
It is the intention of this act that the retirement system herein provided for shall, on and after the effective date of this act, and thereafter, supersede and take the place of any pension fund then existing in the said city pursuant to article 2, chapter 13, Title 43 of the Revised Statutes and chapter 18, Title 43 of the Revised Statutes and chapter 19, Title 43 of the Revised Statutes, except as otherwise provided in this act.

L.1954, c. 218, p. 816, s. 15.



Section 43:13-22.18 - Merger Of Pension Funds Into Retirement System

43:13-22.18. Merger of pension funds into retirement system
All of the aforesaid pension funds shall be and are hereby merged into and become part of the retirement system created by this act. All moneys, securities and other assets of such other aforesaid pension funds and retirement systems shall be transferred when this act becomes effective by the trustees of such systems to the pension commission of the employees' retirement system of (name of city), created by this act; which pension commission is hereby empowered to receive the said funds and assets for and on behalf of the employees' retirement system herein provided for; and the said retirement and pension funds created by virtue of article 2, chapter 13, Title 43 of the Revised Statutes; and of chapter 18, Title 43 of the Revised Statutes; and of chapter 19, Title 43 of the Revised Statutes shall then cease to exist as separate retirement and pension systems in said city; subject, however, to the provisions of section 31 of this act.

All pensions and other benefits allowed prior to the effective date of this act, under the statutes hereinabove specified governing such other pension funds shall thereafter be paid from the retirement system herein created and according to the provisions of the statutes governing such other retirement systems, except as herein otherwise provided. It is intended that all existing obligations of said retirement and pension systems as of the date of transfer as aforesaid, are assumed and shall be discharged by the retirement system herein created.

L.1954, c. 218, p. 816, s. 16.



Section 43:13-22.19 - Retirement For Age And Service; Maximum Pensions

43:13-22.19. Retirement for age and service; maximum pensions
Subject to the other provisions of this act, any employee member who shall have served or who shall hereafter have served in the employ of such city in the aggregate for a period of 30 years and who shall have attained the age of 55 years, or who shall have served in the aggregate for a period of 25 years and who have or have not attained the age of 60 years, shall, upon his application, be retired on a pension equal to one-half of the salary he is receiving at the time of his retirement, and for each year of service beyond 30 years and up to 40 years the retiring employee shall, for each additional year, receive an additional pension of 2 1/2 % of the salary received by him at the time of his retirement; provided, however, that the pension shall be reduced by 1/4 of 1% for each month that the member lacks of being age 55, and that no pension shall exceed three-quarters of the annual salary received by the said employee member, nor shall any pension exceed the sum of $12,000.00 per annum.

L.1954, c. 218, p. 817, s. 17. Amended by L.1966, c. 252, s. 2, eff. Aug. 25, 1966; L.1975, c. 108, s. 2, eff. June 3, 1975.



Section 43:13-22.19A - Pensions For Members Voluntarily Or Involuntarily Separated From Service

43:13-22.19a. Pensions for members voluntarily or involuntarily separated from service
(a) Should an employee member, after having completed at least 25 years of service for credit has been established in the pension fund, be separated voluntarily or involuntarily from the service, and not by removal for cause on charges of misconduct or delinquency, after reaching age 55, he may elect to receive the payments provided for in section 17 (C. 43:13-22.19), if he so qualifies under said section, or the benefit provided by subsection (b) of this section, or a pension beginning at the time he would otherwise be normally entitled to receive it but for his separation from service, in the amount of one-half of the salary he was receiving at the time of separation, provided however that such pension shall be reduced in accordance with a table of proportionate actuarial equivalents recommended by the actuary and adopted by the commission reflecting all months that a member lacks of having 30 years' service.

(b) Should an employee member, after having completed at least 15 years of service for which credit has been established in the pension fund, be separated voluntarily or involuntarily from the service, and not by removal for cause on charges of misconduct or delinquency, before reaching age 60, such person may elect to receive the payments provided for in section 17 (C. 43:13-22.19), if he so qualifies under said section, or a deferred pension beginning at age 60 or thereafter, in the amount that his years of service as credited in the fund bear to the total number of years of service that he could have achieved had he continued to age 60 or such necessary age that would have permitted him to qualify for the pension of one-half of the salary he was receiving at the time he elected the deferred pension.

(c) Upon and after the death of such pensioner, the benefits provided by section 18 (C. 43:13-22.20) shall be payable to his eligible survivors if they qualify under said section.

L.1972, c. 122, s. 6. Amended by L.1979, c. 281, s. 7, eff. Jan. 8, 1980.



Section 43:13-22.20 - Pension To Dependents Of Employee Or Pensioner After Death

43:13-22.20. Pension to dependents of employee or pensioner after death
Subject to the other provisions of this act, upon and after the death of such employee member or pensioner member, said retirement pension shall be paid to the surviving widow or widower, so long as he or she remains unmarried; minor children or dependent parents, as the case may be; provided, however, that in no instance shall a pension payment to such widow or widower, minor children or dependent parent exceed $3,000.00 per annum. In the event of the death of a pensioner member, such payments shall not exceed the amount received by the decedent pensioner.

L.1954, c. 218, p. 817, s. 18. Amended by L.1968, c. 453, s. 2, eff. Feb. 21, 1969; L.1979, c. 281, s. 8, eff. Jan. 8, 1980.



Section 43:13-22.21 - Disability Not Arising Out Of Employment; Retirement Pension; Pension To Dependents After Death

43:13-22.21. Disability not arising out of employment; retirement pension; pension to dependents after death
Subject to the other provisions of this act, any member employee who shall have served or who shall hereafter have served in the employ of such city continuously for a period of 5 years and shall become permanently and totally disabled as the result of injury or illness not arising out of and in the course of his employment, shall, upon his application and approval thereof by the commissioners be retired on a pension equal to 2 1/2 % of the salary received by him at the time of his retirement; and for each additional year of aggregate service, but not more than 20 years of service in the aggregate, the amount of said pension shall be increased to the extent of 2 1/2 % of said salary for each year, not exceeding in any event 50% of said salary; provided, however, that for each year of service over 30 years there shall be an increase of disability pension of 2 1/2 % of the salary received by the employee at the time of said retirement; provided further, however, that no such pension, regardless of service or disability, shall exceed three-quarters of the annual salary of said employee at the time of retirement; nor shall any such pension be in excess of $12,000.00 per annum. Upon and after the death of such retired member or upon and after the death of any member who died as a result of injury or illness not arising out of and in the course of his employment, the said pension or a pension based upon the services of said member as the case may be, shall be paid to the surviving widow or widower, so long as he or she remains unmarried, minor children or dependent parent, as the case may be; provided, however, that in no instance shall said pension exceed the sum of $3,000.00 per annum.

L.1954, c. 218, p. 818, s. 19. Amended by L.1966, c. 252, s. 3, eff. Aug. 25, 1966; L.1968, c. 453, s. 3, eff. Feb. 21, 1969; L.1975, c. 108, s. 3, eff. June 3, 1975; L.1979, c. 281, s. 9, eff. Jan. 8, 1980.



Section 43:13-22.22 - Disability Arising Out Of Employment; Retirement Pension

43:13-22.22. Disability arising out of employment; retirement pension
Subject to the other provisions of this act, any city employee who shall become permanently or totally disabled as a result of injury or illness arising out of and in the course of his employment shall, upon his application and approval thereof by the commission, be retired on a pension equal to one-half of the annual salary received by him at the time of his retirement; provided, however, that in no instance shall the pension exceed $12,000.00 per annum; and provided further, however, that where an employee has served more than 30 years he shall be entitled to 2 1/2 % of his annual salary for each additional year of service over 30 years, but not exceeding 40 years, and in no event shall such pension exceed $12,000.00 annually. Upon and after the death of such retired member or upon and after the death of any member who dies as a result of any injury or illness arising out of and in the course of his employment, the said pension or a pension of one-half of the said annual salary of such member shall be paid as hereinafter provided to the surviving widow or widower, so long as he or she remains unmarried; minor children or dependent parent, as the case may be; provided, however, that in no instance shall the pension exceed $3,000.00 per annum.

L.1954, c. 218, p. 819, s. 20. Amended by L.1966, c. 252, s. 4; L.1968, c. 453, s. 4, eff. Feb. 21, 1969; L.1975, c. 108, s. 4, eff. June 3, 1975; L.1979, c. 281, s. 10, eff. Jan. 8, 1980.



Section 43:13-22.23 - Determination Of Permanent Disability And Whether Disability Or Death Arose Out Of Employment

43:13-22.23. Determination of permanent disability and whether disability or death arose out of employment
The commission shall have the power to determine whether or not any member is permanently and totally disabled, and whether or not the disability or death of a member as a result of an injury or illness arises out of and in the course of the member's employment or otherwise. The claimant member shall have the right to present physician or physicians, witnesses or other testimony in his behalf before the commission. The chairman or other member of the commission may administer oaths to any physicians or other persons called before the commission regarding the employee's disability or death. The commission shall decide by resolution whether the applicant is entitled to the benefits of this act.

L.1954, c. 218, p. 819, s. 21.



Section 43:13-22.24 - Medical Examination Yearly Of Persons Retired For Disability

43:13-22.24. Medical examination yearly of persons retired for disability
Once each year the commission may require any member retired for disability, who is under the age of 60 years to undergo medical examination by a physician or physicians designated by the commission. The examination may be made at the residence of the pensioner or other place mutually agreed upon. If the physician or physicians thereupon report and certify to the commission that the pensioner is not permanently and totally incapacitated, either physically or mentally, for the performance of the duties which were performed by the pensioner before retirement on disability, then the commission shall order said pensioner to be taken from the pension rolls and restored to the position held by said pensioner before his or her retirement.

L.1954, c. 218, p. 820, s. 22.



Section 43:13-22.25 - Death Benefits To Widow Or Dependents

43:13-22.25. Death benefits to widow or dependents
Subject to the other provisions of this act, upon the death of any employee member who shall have served or who shall hereafter have served in the employ of the city continuously for a period of at least 5 years, there shall be paid to the surviving widow or widower, so long as he or she remains unmarried; minor children or dependent parent, as the case may be, an amount equal to 2 1/2 % of the salary received by such employee at the time of his death and 2 1/2 % of said yearly salary for each additional year of service more than 1 year, but not exceeding in any event 50% of said salary received at the time of death, and in no instance shall such pension exceed $3,000.00; provided, however, that wherever the provisions of any of the three pension funds which have been merged into the fund, provide for greater benefits for the present members thereof, their widows, widowers, minor children or dependent parent, then and in that event the said widow, widower, minor children or dependent parent shall be entitled to said greater benefits as therein provided; and provided, further, that after 5 years' membership in the retirement system, the pension payment to widow or widower shall not be less than $1,000.00. In the event of the death of a pensioner member the amount of pension payment paid his or her widow or widower shall not exceed the amount of the pension payments he or she received at the time of his or her death and in no event in excess of $3,000.00 annually.

L.1954, c. 218, p. 820, s. 23. Amended by L.1968, c. 453, s. 5, eff. Feb. 21, 1969; L.1979, c. 281, s. 11, eff. Jan. 8, 1980.



Section 43:13-22.26 - Manner Of Priority Payments To Survivors

43:13-22.26. Manner of priority payments to survivors
Subject to the other provisions of this act, upon and after the death of any employee member, pensioner member, or beneficiary, the benefits herein provided for the surviving widow or widower, minor children, including adopted children, and dependent parent shall be paid in the following manner of priority:

(1) To the surviving widow or widower, until he or she remarries;

(2) If no widow or widower, or upon the death of such widow or widower, then the pension shall be paid to the guardian of the minor children, for the exclusive use of said children, in the following amounts, $80.00 per month for each minor child, provided further that in no event shall the funds paid to minor children exceed in the aggregate the sum of $3,000.00 annually.

(3) In the event there be no surviving widow, widower, or minor children, then the pension shall be paid to the dependent parent or parents in equal shares.

L.1954, c. 218, p. 821, s. 24. Amended by L.1968, c. 453, s. 6, eff. Feb. 21, 1969; L.1972, c. 122, s. 4; L.1979, c. 281, s. 12, eff. Jan. 8, 1980.



Section 43:13-22.28 - Dependency Of Surviving Spouse; No Beneficiary; Election Between Two Pensions; Workmen's Compensation; Persons Convicted; Payments; Eligibility Of Widow Or Widower

43:13-22.28. Dependency of surviving spouse; no beneficiary; election between two pensions; workmen's compensation; persons convicted; payments; eligibility of widow or widower
The following provisions shall apply to all members of the retirement system;

(a) The commission shall determine the question of the dependency of the surviving widow or widower.

(b) When an employee member of the retirement system dies leaving no beneficiary set forth in section 24 of P.L.1954, c. 218 (C. 43:13-22.26) surviving, there shall be paid to his or her estate a sum equivalent to his or her contributions to the retirement system, without interest.

(c) Where a husband and wife are each receiving a pension as a retired employee from any retirement system supported wholly or in part by the city, except as otherwise herein provided, then upon the death of either the survivor shall elect to except one or the other of the two pensions, but in no case shall said survivor receive more than one pension at the same time. If the deceased was a member of the retirement system created hereby, the surviving widow or widower may continue to receive the pension being paid to him by reason of his membership in any other pension system or fund and in that event he shall be entitled to receive from the pension fund created hereby a sum equal to the total contributions paid into the pension fund by the said deceased husband or wife, as the case may be, without interest.

(d) Where any employee or other beneficiary is entitled to receive two pensions under the provisions of this act, such employee or other beneficiary shall elect to receive one or the other of the two pensions, and in no case shall receive more than one pension.

(e) The rights of any employee or beneficiary to receive compensation under the Workmen's Compensation Act of New Jersey shall not be affected or impaired by any of the provisions of this act.

(f) Where the service of an employee is terminated by reason of conviction of a crime involving moral turpitude, no pension under this act shall be paid to any such employee; provided, however, that no member of this retirement system who shall have served honorably as a city employee for a period of 25 years and shall have attained the age of 55 years, shall be deprived of his pension privileges because of any violation of the rules and regulations established for the government of such city employees not involving conviction of a crime involving moral turpitude as aforesaid.

(g) Where any pension or other benefit shall be payable from the retirement system herein provided to any retired employee or other beneficiary who is or shall be confined in a penal institution as a result of conviction of a crime involving moral turpitude, the pension commission may pay such pension or any part of it or other benefit to the wife, husband, minor children, mother or father of the confined person, if it determines the same is necessary for their maintenance during such confinement.

(h) All payments of pension shall be made semimonthly, and payments of pensions, refunds or other benefits of this act shall be made without interest.

(i) The benefits of this act shall not extend to the widow or widower of any city employee or of any pensioner who shall remarry or shall have married such employee or pensioner after such employee or pensioner has retired or attained the age of 55 years, nor to any children of such marriage.

(j) Any member entitled to a pension, or receiving a pension, under the provisions of this act, who shall be appointed to or is serving in any position or office within the municipality from which he has or will retire, and will be entitled to a salary which is paid from public funds, shall not during such period of employment receive any payments or pension or other benefits under this act.

L.1954, c. 218, p. 821, s. 26. Amended by L.1970, c. 327, s. 1, eff. Dec. 29, 1970; L.1971, c. 378, s. 3, eff. Dec. 30, 1971; L.1975, c. 108, s. 5, eff. June 3, 1975; L.1979, c. 281, s. 13, eff. Jan. 8, 1980.



Section 43:13-22.29 - Creation And Maintenance Of Fund

43:13-22.29. Creation and maintenance of fund
A fund to pay pensions under this act shall be created and maintained as follows:

(A) The financial officer of the city shall deduct from every payment of salary (a) to any person who becomes a city employee after the enactment of this act and who becomes a member of the retirement system created hereby, and pay into the retirement system not less than 5% or more than 7%, as determined from time to time by the commission, of the amount of said salary, provided such employee was under 35 years of age at the time of his permanent appointment; provided, however, that any person entering the service of the municipality and becoming a member of said retirement system after reaching the age of 35 years and any present city employee not now a member of any of the 3 funds which are being merged into the retirement system created hereby, and who qualifies for membership under the provisions of this act and who was over 35 years of age at the time he received his permanent appointment, shall contribute to and there shall be deducted from his annual salary the following percentages, depending upon the age of said employee at the time of his permanent employment, as shall be determined from time to time by the commission:

AGE PERCENTAGE OF DEDUCTIONS



Over 35 years and under 36 years .....

not less than 5 1/4% or more than 7 1/4%

Over 36 years and under 37 years .....

not less than 5 1/2% or more than 7 1/2%

Over 37 years and under 38 years .....

not less than 5 3/4% or more than 7 3/4%

Over 38 years and under 39 years .....

not less than 6% or more than 8%

Over 39 years and under 40 years .....

not less than 6 1/4% or more than 8 1/4%

Over 40 years and under 41 years .....

not less than 6 1/2% or more than 8 1/2%

Over 41 years and under 42 years .....

not less than 6 3/4% or more than 8 3/4%

Over 42 years and under 43 years .....

not less than 7% or more than 9%

Over 43 years and under 44 years .....

not less than 7 1/4% or more than 9 1/4%

Over 44 years and under 45 years .....

not less than 7 1/2% or more than 9 1/2%



(b) to any employee who is, at the time of the enactment of this act a member of any of the 3 aforesaid pension funds that are being merged into the retirement system created hereby and who is now contributing less than 5% of his annual salary, the sum of not less than 5% or more than 7%, as shall be determined by the commission, of the amount of his annual salary shall be deducted; (c) to any member of any of the 3 pension funds being merged into the retirement system created hereby who is now contributing more than 5% of his annual salary not less than 1% or more than 3%, as shall be determined by the commission, of his annual salary in addition to the amount now being deducted from said annual salary. Such deductions shall continue to be made during the entire period of employment of the member and until the death or retirement of said member; provided, however, that such deductions shall be continued for a total period of at least 25 years, and in the event that death or retirement occurs before the completion of the 25-year period, the aforesaid deductions shall thereafter be continued to be made from the pension payments made pursuant to this act for the said period of time. The period during which any employee contributed to the retirement system created hereby, and any prior service credits granted such employee and standing to his credit under the various statutes referred to previously, shall be considered as part of the 25-year period herein referred to; provided, however, where an employee is promoted to a higher position in a temporary capacity, he shall continue to have deducted from his salary the amount of deductions due the pension fund on his permanent salary basis.

(B) To further provide for the solvency of the retirement system created hereby the commission shall, (1) whenever the assets of the fund reach a minimum of $150,000.00 and (2) once prior to the end of the year 1956 and once during every third year thereafter, cause the actuary appointed by the commission to make an investigation into the conduct and operation of the retirement system and into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and to make a valuation of the assets and liabilities of the system. The actuary shall report thereon to the commission. Based upon said report the commission shall (a) establish for the retirement system such mortality, service and other tables as shall be deemed necessary and (b) adjust and certify the rates of contribution to be paid by members of the retirement system and the city, within the minimum and maximum schedules set forth in this act, on the basis of the said investigation, valuation and report of the actuary, to the ends that, so far as possible, (1) the assets of the fund shall not decline below a minimum of $150,000.00 and (2) the value of future contributions of members and the city, when taken with present assets, shall not be less than the value of prospective benefit payments based upon membership service to be rendered after the effective date of this act.

(C) The governing body of the city shall annually appropriate in the city budget, raise by taxation, and contribute to the retirement system an amount equal to the percentage of salary contributed by the members and the pensioners of the said system. Such payment shall continue to be made during the entire period of employment of each member and until the death or retirement of each member; provided, however, that such payment shall be continued in each case for a total period of at least 25 years, and in the event that a member dies or retires before the completion of the 25-year period, the said percentage shall thereafter continue to be made upon the amount of pension payments resulting from such death or retirement until the end of such 25-year period has been reached, provided, further, however, the contribution of the city shall not continue beyond the time that the particular pension is paid or is being paid.

(D) All moneys given to or donated to the retirement system and all earnings of this retirement system shall be deposited to the credit of the system.

(E) All moneys required to meet the city contributions provided for under this and all other sections of this act shall be appropriated annually in the city budget by the governing body. If at any time there is not sufficient money to meet the requirements of this system and pay the pensions or other benefits provided for herein, the governing body shall, from time to time, include in any tax levy a sum sufficient to meet the said requirements and payments of the retirement system, provided, however, that no insufficiency of funds shall be made up by the city unless and until the commission shall have required deductions from employees at the maximum rates set forth in subsection (A) of this section.

L.1954, c. 218, p. 824, s. 27.



Section 43:13-22.29A - Increased Contributions By City

43:13-22.29a. Increased contributions by city
In addition to the contributions of the city prescribed in the act to which this act is supplementary, in fiscal year 1967 the city shall increase its contribution by 1% of the amount of the salaries paid to all members of the pension fund in 1966 and in each fiscal year thereafter the contribution of the city required by the provisions of this act shall be increased over the previous percentage by an additional 1% of the salaries paid to all members of the pension fund in the immediately preceding year until the actuary shall certify to the city that the total of the contributions made by the city, together with the contributions of the members and all earnings, is sufficient to meet the liabilities of the fund on a fully funded, reserve basis.

The actuary of the fund shall then certify the rate of contribution, expressed as a portion of the compensation of the members, which shall be made by the city to the fund in order to continue the fund on a fully funded, reserve basis once the fund has achieved a fully funded status on the basis of increased contributions by the city and the members.

L.1966, c. 252, s. 6, eff. Aug. 25, 1966.



Section 43:13-22.29B - Newark City Employees Retirement System--actuarial Investigation And Report

43:13-22.29b. Newark City Employees Retirement System--Actuarial investigation and report
Each year the actuary of the Newark City Employees Retirement System shall make an actuarial investigation into the mortality service, and compensation or salary experience of the members and beneficiaries and shall make a valuation of the assets and liabilities of the funds created by this act. The actuary's valuation shall be accompanied by projections of income and disbursements for a 10-year period including an estimate of any possible deficiency in meeting the obligations of the fund. A copy of the actuarial report shall be filed with the New Jersey Division of Pensions.

L.1975, c. 108, s. 7, eff. June 3, 1975.



Section 43:13-22.30 - Administrative Expenses

43:13-22.30. Administrative expenses
The commission shall estimate and certify annually to the governing body a reasonable amount required to defray the administrative expenses in the retirement system in the ensuing year, and the governing body shall pay such amount to the commission as other expense funds of the city are paid.

L.1954, c. 218, p. 828, s. 28.



Section 43:13-22.31 - Withdrawal Not Allowed; Separation From Service; Refunds

43:13-22.31. Withdrawal not allowed; separation from service; refunds
From and after the adoption of this act any employee who is or becomes a member of the retirement system created hereby may not withdraw therefrom and shall not be entitled to a refund of any of the moneys therefrom and thereafter deducted from his salary hereunder; provided, however, that any employee who is separated from the municipal service through discharge, resignation, or for any reasons other than retirement, except as hereinafter stated, shall be entitled to a refund of his contributions.

L.1954, c. 218, p. 828, s. 29. Amended by L.1972, c. 122, s. 5.



Section 43:13-22.32 - Widow Of Employee

43:13-22.32. Widow of employee
When a member of the retirement system is separated from service or is absent on leave for a period in excess of 1 year, and said separation or leave of absence is for a cause other than illness or other employment within the municipality covered by the retirement system, then and in such event the commission may remove such member from the membership rolls of the system, whereupon the said member shall be entitled to receive a refund of his contributions to the system in accordance with section 29 of this act. Whenever a member of the retirement system shall be on leave of absence or becomes separated from the municipal service for any reason other than retirement or entry into the armed forces and subsequently re-enters the service of the municipality within 5 years after such separation and shall submit to and pass the physical and mental examination required by the commission as provided under section 13(a) of this act, then all the rights and benefits hereunder enjoyed by such member prior to such separation shall be restored to him upon payment of any refunds given to him at the time of his separation from the service; provided, however, that such member shall not be entitled to receive credit for pension purposes for the time elapsing during such separation period; and provided, further, however, that such member or his dependents or beneficiaries shall not be entitled to receive any pension benefits during such separation period. Such repayment of refunds may be made either (1) in one sum or (2) the total amount together with 3% interest on said total amount by regular payroll deductions over a period of not more than 10 years, but in no event to extend beyond the date upon which such employee attains the age of 60 years, such installments to be deducted in addition to the other deductions made from his salary for the retirement system. The municipality shall not be required to make a matching contribution for such repayment.

L.1954, c. 218, p. 828, s. 30. Amended by L.1968, c. 453, s. 7, eff. Feb. 21, 1969.



Section 43:13-22.33 - Transfer Of Membership From Existing Funds

43:13-22.33. Transfer of membership from existing funds
Upon the adoption of this act, the transfer of membership from any of the existing funds organized under the provisions of article 2, chapter 13, Title 43 of the Revised Statutes; and of chapter 18, Title 43 of the Revised Statutes; and of chapter 19, Title 43 of the Revised Statutes to the retirement system created hereby shall result in a contractual relationship with the city, and or the benefits provided for under the aforesaid statutes shall not be diminished or impaired; provided, however, that nothing in this section contained shall affect the rates of contributions and the provisions governing refund of contribution hereinbefore set forth for members and pensioners of the retirement system created hereby, including those members of the aforesaid pension funds who are transferred to the retirement system created hereby.

L.1954, c. 218, p. 829, s. 31.



Section 43:13-22.34 - Annual Reports; Exemptions; Assignments

43:13-22.34. Annual reports; exemptions; assignments
The commission shall report annually the condition of the retirement system and the manner in which its funds are invested. The report shall be filed with the governing body of the municipality for the use of the employees and the public. All systems created by this act and all pensions, refunds and contributions granted under this act shall be exempt from any State, county or municipal tax, levy and sale, garnishment, sequestration or attachment, or any other process, legal or equitable or both, and shall not be assignable, except for the purpose and to the extent necessary to authorize, with the member's or pensioner's consent, deduction of premiums for group hospitalization and medical-surgical insurance.

L.1954, c. 218, p. 829, s. 32. Amended by L.1957, c. 189, p. 688, s. 5.



Section 43:13-22.35 - Fraud; Errors

43:13-22.35. Fraud; errors
Any person who shall knowingly make any false statements or shall falsify or permit to be falsified any record or records of the retirement system in any attempt to defraud such system, shall be guilty of a misdemeanor, and shall be punishable therefor under the laws of the State of New Jersey. Should any change of the record or any mistake in the records result in any member or beneficiary receiving from the retirement system more or less than he or she would have been entitled to receive had the records been correct, then, upon the discovery of any such error, the commission shall correct such error and, so far as possible, shall adjust the payments which may be made to or by such person in such a manner that the equivalent of the benefit to which he or she was correctly entitled shall be made.

L.1954, c. 218, p. 830, s. 33.



Section 43:13-22.36 - Yearly Payments By City Of $100,000 Raised By Taxation

43:13-22.36. Yearly payments by city of $100,000 raised by taxation
To provide for the solvency of the retirement system in addition to and separate and distinct from any obligation heretofore placed upon the city by any provision of this act the city shall raise by taxation and pay into the retirement system yearly the sum of $100,000.00 for a period of 20 years, said period to commence immediately upon the adoption of this act.

L.1954, c. 218, p. 830, s. 34.



Section 43:13-22.37 - New Members; Retirement For Age And Service

43:13-22.37. New members; retirement for age and service
Any person who, after the enactment of this act, becomes a permanent employee of the city and becomes a member of this retirement system and shall have served in the employ of the city in the aggregate for a period of at least 25 years, and who shall have attained the age of 70 years, shall be retired on a pension equal to one-half of the salary he is receiving at the time of his retirement, and for each year of service beyond 30 years and up to 40 years, the retiring employee shall for each additional year of service receive an additional pension of 2 1/2 % of the salary received by him at the time of his retirement; provided, however, that no pension shall exceed three-quarters of the annual salary received by the said employee, nor shall any pension exceed the sum of $12,000.00 per annum.

L.1954, c. 218, p. 830, s. 35. Amended by L.1966, c. 252, s. 5, eff. Aug. 25, 1966; L.1975, c. 108, s. 6, eff. June 3, 1975.



Section 43:13-22.38 - Affiliation With Similar Organizations

43:13-22.38. Affiliation with similar organizations
The commission shall be empowered to affiliate with similar State and national organizations.

L.1954, c. 218, p. 831, s. 36.



Section 43:13-22.39 - Partial Invalidity

43:13-22.39. Partial invalidity
If for any reason any section or part of any section or any provisions of this act shall be questioned in any court, and shall be held to be unconstitutional or invalid, the same shall not be held to affect any other section or part of any section or provisions of this act.

L.1954, c. 218, p. 831, s. 37.



Section 43:13-22.40 - Affidavits As To Status

43:13-22.40. Affidavits as to status
The commission may require all pensioners and beneficiaries annually and at such other times as it may be deemed necessary to file an affidavit or affidavits as to their status as pensioners or beneficiaries.

L.1954, c. 218, p. 831, s. 38.



Section 43:13-22.41 - Laws Not Affected By This Act

43:13-22.41. Laws not affected by this act
Nothing in this act shall affect, modify or repeal any of the provisions of chapter 119 of the laws of 1941 or of chapter 250 of the laws of 1948.

L.1954, c. 218, p. 831, s. 39.



Section 43:13-22.42 - Definitions

43:13-22.42. Definitions
As used in this act "retirant" means any former employee included in the membership of the retirement system established under the act to which this act is a supplement, who has retired from such employment, and as a result of such employment, is receiving a pension from the retirement system.

"Calendar year" means the 12-month period beginning January 1 and ending December 31.

"Retirement year" is the calendar year 1967 for all retirants who retired before the calendar year 1968; for all retirants who retired after 1967, "retirement year" is the actual calendar year of retirement.

"Index" shall mean the annual average over a calendar year of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A, of the United States Department of Labor (1957-1959=100). Should the reference base of said index be changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods.

"Retirement year index" shall be the index of the calendar year 1967 for all retirants who retired prior to January 1, 1968 and the index for the calendar year of retirement for all retirants who retired thereafter.

L.1971, c. 277, s. 1.



Section 43:13-22.43 - Increase In Pension

43:13-22.43. Increase in pension
The monthly pension originally granted to any retirant shall be increased in accordance with the provisions of this act.

Pension increases shall not be paid to retirants who are not receiving their regular, full, monthly pensions. The increase granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, increased, revoked or repealed except as otherwise provided in this act. No increase shall be due to a retirant or his beneficiary unless it constitutes a payment for an entire month.

L.1971, c. 277, s. 2.



Section 43:13-22.44 - Ratio Of Increase

43:13-22.44. Ratio of increase
The "ratio of increase" which shall apply to the pension originally granted to a retirant shall be calculated in accordance with the following percentages as determined by the calendar year in which the retirement became effective.

Year of Ratio of

Retirement Increase



1915 219%

1916 198%

1917 153%

1918 116%

1919 88%

1920 62%

1921 82%

1922 94%

1923 90%

1924 90%

1925 85%

1926 84%

1927 87%

1928 89%

1929 89%

1930 94%

1931 113%

1932 138%

1933 151%

1934 143%

1935 137%

1936 134%

1937 126%

1938 130%

1939 134%

1940 132%

1941 120%

1942 99%

1943 88%

1944 85%

1945 80%

1946 66%

1947 45%

1948 35%

1949 36%

1950 35%

1951 25%

1952 22%

1953 21%

1954 21%



L.1971, c. 277, s. 3.



Section 43:13-22.45 - Payment Of Cost Of Increase By Employer; Appropriation Of Amounts Certified; Necessity

43:13-22.45. Payment of cost of increase by employer; appropriation of amounts certified; necessity
The employer shall bear the cost of the increase in the pensions payable to retirants who retired from the employ of such employer. The employer shall appropriate the amount in the fiscal year next following, taking into account payments made to retirants of such employer and prospective payments to be made to such retirants in the following year.

The increase in pensions provided for under this act shall commence provided, that there is appropriated the amount certified by the Director of the Division of Pensions of the State Department of the Treasury to the Director of the State Division of Budget and Accounting as set forth in the Pension Increase Act (P.L.1969, c. 169). The increase in pensions shall continue to be paid as long as there shall be appropriated the amounts so certified. In the event that the necessary funds are not so appropriated, the increase in pensions shall cease; no further payments shall be made by the employer; a refund shall be made by the retirement system to the employer of any balance unexpended on its account.

L.1971, c. 277, s. 4.



Section 43:13-22.46 - Waiver; Withdrawal

43:13-22.46. Waiver; withdrawal
Any person who is eligible to receive the increased pension under the provisions of this act may, at any time, waive his right thereto by filing a written notice of waiver with the secretary of the retirement system. The application for the waiver of all or part of the increase shall be made by the retirant at least 30 days prior to the desired effective date on a form satisfactory to the retirement system and shall be effective on the first day of the following month. Such waiver may be withdrawn at any time and upon such withdrawal the increase in the pension shall commence with the pension payment for the next following month.

L.1971, c. 277, s. 5.



Section 43:13-22.47 - Annual Adjustment In Pensions Pursuant To Percentum Of Change In Index

43:13-22.47. Annual adjustment in pensions pursuant to percentum of change in index
On or before October 1, 1969 and by the same date in each subsequent year, the Director of the Division of Pensions of the State Department of the Treasury shall review the index and determine the percentum of change in the index from the retirement year index pursuant to the provisions of the Pension Increase Act. The percentage of adjustment in the pensions shall be 1/2 of the percentum of change.

The director shall include amounts sufficient to adjust the retirement allowances or pensions payable to all eligible retirants by 1/2 of the percentum of change in the index as such retirement allowances or pensions may have been originally granted, or increased for certain retirants in accordance with the provisions of the Pension Increase Act (P.L.1969, c. 169). The director shall notify the secretary of the retirement system of the percentage of adjustment for the applicable year.

In no instance shall the amount of the pension originally granted and payable to any retirant be reduced as a result of this adjustment.

For purposes of this section a "retirant" shall include all retirants except those whose pension commenced within the 3 calendar years prior to the first of the month in which the adjustment is to become effective in any year.

L.1971, c. 277, s. 6.



Section 43:13-22.48 - Blanket Increase In Original Or Minimum Pensions; Adjustment Of Payments Under This Act

43:13-22.48. Blanket increase in original or minimum pensions; adjustment of payments under this act
If legislation is adopted providing for a blanket increase in the original pensions or for minimum pensions to any group of retirants eligible for benefits under this act, all increases provided under this supplementary act shall be terminated on the first of the month when such blanket increases or minimum pensions are payable, except in those instances where the retirant's original pension plus the increases provided under this act will exceed the amounts payable to such retirants as a result of such other legislation; in such event the amount payable under this act shall be the difference between the new pension payable by the retirement system and the amount which would otherwise have been paid under this act. Any subsequent annual review of amounts payable under this act for such retirants shall continue to be determined on the basis of the original pension as granted by the retirement system prior to any blanket increase or provision for minimum pension for any group of retirants eligible for benefits under this act.

L.1971, c. 277, s. 7.



Section 43:13-22.49 - Director Of Division Of Pensions; Rules And Regulations; Reports

43:13-22.49. Director of division of pensions; rules and regulations; reports
The Director of the Division of Pensions of the State Department of the Treasury shall promulgate such rules and regulations, not inconsistent with the provisions of the Pension Increase Act (P.L.1969, c. 169) and this act, as he shall deem necessary for the effective operation of the program. He shall include a report of the operation of the Pension Increase Act (P.L.1969, c. 169) and this act in his annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions. The secretary of the retirement system shall furnish such information as the director may request for this purpose.

L.1971, c. 277, s. 8.



Section 43:13-22.49A - Elected Officials; Special Retirement Benefits; Ordinance

43:13-22.49a. Elected officials; special retirement benefits; ordinance
Notwithstanding the provisions of P.L.1954, c. 218 (C. 43:13-22.3 et seq.) or any other law, the governing body of a city, as defined by P.L.1954, c. 218 (C. 43:13-22.3 et seq.), may adopt an ordinance which makes elected officials of such city eligible for the special retirement benefits provided by this act. Upon the adoption of such an ordinance, all elected officials of the city shall become members of the retirement system of the city.

L.1981, c. 565, s. 1, eff. Jan. 12, 1982.



Section 43:13-22.49B - Separate Account For Each Elected Official; Credits; Contributions

43:13-22.49b. Separate account for each elected official; credits; contributions
A separate account shall be established in the pension fund created pursuant to section 27 of P.L.1954, c. 218 (C. 43:13-22.29) for each elected official of the city, and all contributions based on service as an elected official of the city shall be credited to this account, as distinguished from any other account that the elected official may have as a result of other public service covered by the retirement system. The elected official shall contribute at a rate equal to 5% of his official salary, which contribution shall be deducted from his salary at the time or times it is paid, and which shall be exclusive of any other contribution required of the member for Social Security, contributory death benefits or deductions for any other purpose.

An elected official of the city who is enrolled on the basis of other public service before, during, or after his service as such an elected official shall contribute for such other service at the rate of contribution required of other members of the system.

L.1981, c. 565, s. 2, eff. Jan. 12, 1982.



Section 43:13-22.49C - Credit For Prior Service; Purchase

43:13-22.49c. Credit for prior service; purchase
Notwithstanding any other law regarding the purchase of service credit, an elected official of the city may purchase credit for all previous service as such an elected official by paying into the pension fund 5% of the salaries he received in such prior periods, in which event he shall agree to make such purchase within 1 year after the effective date of this supplementary act or during the first year of service as an elected official in the city. If the request for the purchase is received beyond the 1-year period, interest shall be added to the amount of the arrearage obligation at an interest rate to be determined by the pension commission after consultation with the actuary. The purchase of service credit may be by lump sum or in regular installments over a maximum period of 10 years.

In the case of any elected official of the city coming under the provisions of this section, full pension credit for the period of service for which arrears are being paid by the member shall be given upon the payment of at least one-half of the total arrearage obligation and the completion of 1 year of service as an elected official of the city and the making of such arrears payments, except that in the case of retirement pursuant to section 17 of P.L.1954, c. 218 (C. 43:13-22.19) and section 6 of P.L.1972, c. 122 (C. 43:13-22.19a) and to this supplementary act, the total membership credit for such service shall be in direct proportion as the amount paid bears to the total amount of the arrearage obligation of the member.

No member shall receive credit for any service as an elected official of the city for which he has not contributed as required by this section.

L.1981, c. 565, s. 3, eff. Jan. 12, 1982.



Section 43:13-22.49D - Member Of Pers; Remittance And Adjustment Of Accumulated Deductions And Employer's Obligation To Retirement System Of City

43:13-22.49d. Member of PERS; remittance and adjustment of accumulated deductions and employer's obligation to retirement system of city
In the case of an elected official who is a member of the Public Employees' Retirement System pursuant to section 75 of P.L.1954, c. 84 (C. 43:15A-75), all accumulated deductions standing to the credit of such an official shall be remitted to the retirement system of the city within 120 days following the receipt of the ordinance as prescribed in section 10 of this supplementary act. Such deductions shall be adjusted for all years prior to the adoption of the ordinance to determine either an overpayment or shortage in the separate account on the basis of the percentage of salary provided for in section 3 of this supplementary act. Overpayments shall be refunded, and shortages shall be established as arrearage obligations to be satisfied in the same manner as any other arrearage obligation established pursuant to section 3.

Within 180 days following the receipt of the ordinance, the pro rata part of the reserve fund constituting the employer's obligations under P.L.1954, c. 84 (C. 43:15A-1 et seq.) applicable to the elected official's account shall be remitted to the retirement system of the city.

Interest at the rate of 6% per annum shall be added to the employer's obligation if such moneys are not remitted within the periods prescribed by this section.

L.1981, c. 565, s. 4, eff. Jan. 12, 1982.



Section 43:13-22.49E - Retirement After 60; Benefits

43:13-22.49e. Retirement after 60; benefits
a. A member who shall have attained 60 years, upon retirement from service as an elected official of the city, shall receive a pension equal to 3% of final compensation as an elected official of the city for each year of creditable service as such an official. In no event shall the pension payable under this section exceed two-thirds of final compensation.

b. The death benefit provided in section 18 of P.L.1954, c. 218 (C. 43:13-22.20) shall apply in the case of any member retiring under the provisions of this section.

c. No member shall be eligible to retire pursuant to this section until he has terminated all public service covered by the retirement system.

L.1981, c. 565, s. 5, eff. Jan. 12, 1982.



Section 43:13-22.49F - Termination Of Service As Elected Official After 10 Years Before Age 60 And All Other Public Service; Benefits

43:13-22.49f. Termination of service as elected official after 10 years before age 60 and all other public service; benefits
A member who shall have served as an elected official of the city for at least 10 years and having made contributions therefor to the retirement system, and who ceases to be an elected official of the city for any reason other than death before reaching age 60, may, upon termination of such service as such an elected official and all other public service covered by the retirement system, elect to receive, in lieu of the payment provided in section 29 of P.L.1954, c. 218 (C. 43:13-22.31):

a. The payments provided for in section 6 of P.L.1972, c. 122 (C. 43:13-22.19a) if he so qualifies under the section; or

b. The payments provided for in section 17 of P.L.1954, c. 218 (C. 43:13-22.19) if he so qualifies under the section; or

c. A deferred pension, beginning on the first day of the month following his attainment of age 60 and the filing of an application therefor, which shall be equal to 3% of final compensation as an elected official for each year of creditable service as such an elected official.

The benefit payable pursuant to this section shall be subject to the maximum pension provisions of section 5 of this supplementary act.

L.1981, c. 565, s. 6, eff. Jan. 12, 1982.



Section 43:13-22.49G - Termination Of Service As Elected Official; Ineligibility For Special Benefits; Refund Or Credit Of Contributions; Election Of Pensions; Dual Pensions; Prohibition

43:13-22.49g. Termination of service as elected official; ineligibility for special benefits; refund or credit of contributions; election of pensions; dual pensions; prohibition
a. A member making contributions pursuant to the provisions of this supplementary act who is not eligible for any benefits hereunder may, upon termination of such service as an elected official of the city, elect to receive a refund of his contributions in accordance with the provisions of section 29 of P.L.1954, c. 218 (C. 43:13-22.31); but if an elected official of the city is a member of the retirement system on the basis of other public service, no application for a refund of contributions may be approved until he has terminated all service covered by the system and makes application for a refund of all contributions made to the retirement system. If all or any part of a member's service as an elected official of the city is applied toward qualifying for benefits under any other provisions of P.L.1954, c. 218 (C. 43:13-22.3 et seq.), no return of contributions made on the basis of service as an elected official of the city shall be approved; in that event, service established as an elected official of the city and salaries pertaining thereto shall be credited in the same manner as all other service and salaries covered by the retirement system.

b. At the time of retirement, a member enrolled on the basis of service as an elected official of the city as well as other public service shall be permitted to elect the largest possible pension if he qualifies for benefits under both the provisions of this supplementary act and P.L.1954, c. 218 (C. 43:13-22.3 et seq.). Upon the election of the retirement benefits provided by service as an elected official of the city by this supplementary act, an application for a refund of contributions made on the basis of such other public service may be approved.

c. An elected official of the city electing to receive a pension under any other law of the State shall be ineligible to receive a pension for the same service under this supplementary act or P.L.1954, c. 218 (C. 43:13-22.3 et seq.).

L.1981, c. 565, s. 7, eff. Jan. 12, 1982.



Section 43:13-22.49H - Repeal Of Ordinance; Disposition Of Contributions And Effect On Benefits

43:13-22.49h. Repeal of ordinance; disposition of contributions and effect on benefits
a. If the governing body of the city later repeals the ordinance which it enacted pursuant to section 1 of this supplementary act, a member enrolled on the basis of service as an elected official shall, upon filing an application therefor, receive a return of his contributions as an elected official pursuant to section 29 of P.L.1954, c. 218 (C. 43:13-22.31) unless the member continues in the retirement system pursuant to subsection b. of this section or has retired pursuant to this act.

b. Any member who shall have served as an elected official of the city for at least 10 years and contributed to the retirement system, or who shall have attained the retirement age of 60, may continue to avail himself of the special benefits provided by this supplementary act, except that only creditable service rendered as an elected official up to the time of the repeal of the ordinance shall be included for the purposes of computing the special benefits.

c. In the case of an elected official of the city who retires pursuant to the provisions of this act and is receiving or is eligible to receive the special benefits provided by this act, the repeal of the ordinance by the governing body shall not affect the benefits which such member is receiving or is eligible to receive, nor the obligation of the city to fund those benefits.

L.1981, c. 565, s. 8, eff. Jan. 12, 1982.



Section 43:13-22.49I - Repeal Of Ordinance; Receipt Of Refund Of Contributions; Membership In Pers And Purchase Of Prior Service Credits

43:13-22.49i. Repeal of ordinance; receipt of refund of contributions; membership in PERS and purchase of prior service credits
Upon the repeal of the ordinance by the governing body of the city, any elected official of the city who receives a refund of his contributions to the retirement system may become a member of the Public Employees' Retirement System pursuant to section 75 of P.L.1954, c. 84 (C. 43:15A-75) and may purchase credit for previous service as an elected official of the city pursuant to the provisions of subsection b. of section 8 of P.L.1954, c. 84 (C. 43:15A-8b.).

L.1981, c. 565, s. 9, eff. Jan. 12, 1982.



Section 43:13-22.49J - Enactment Or Repeal Of Ordinance; Forwarding Copy To Division Of Pensions

43:13-22.49j. Enactment or repeal of ordinance; forwarding copy to division of pensions
Upon the adoption of an ordinance pursuant to section 1 of this supplementary act or the repeal of such an ordinance, the governing body of the city shall make available to the Division of Pensions a copy of the ordinance or the repeal, as the case may be.

L.1981, c. 565, s. 10, eff. Jan. 12, 1982.



Section 43:13-22.50 - Definitions.

43:13-22.50 Definitions.

1.As used in this act:

(a) (1) "Final salary" when used solely for the purpose of fixing benefits under this act, shall mean the average annual salary or compensation earned by a member as an employee for the three years immediately preceding the member's death or retirement, or it shall mean the average annual salary or compensation earned by a member as an employee for any three fiscal years of membership providing the largest possible benefit to the member or the member's beneficiary; provided, however, that as to any member employed by the city prior to January 12, 1965, the annual salary received by such member as a regular employee at the time of death or retirement shall be considered "final salary" for pension or other purposes under this act, unless otherwise specified herein.

(2)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2013, c.282 "final compensation" shall mean the average annual salary or compensation earned by a member as an employee for the five years immediately preceding the member's retirement or death, or it shall mean the average annual salary or compensation earned by a member as an employee for any five fiscal years of membership providing the largest possible benefit to the member or the member's beneficiary.

(b)"Pension fund" or "fund" shall mean the fund referred to in section 10 of this act and is the fund from which pensions and other benefits provided for in this act shall be paid.

(c)"State" shall, unless otherwise stated, mean the State of New Jersey.

(d)"City", unless otherwise specified, shall mean any city of the first class of the State having a population of less than 300,000 inhabitants.

(e)"City employee" or "employee" shall mean and include any full-time regular employee of a city, as herein defined, or an elected or appointed official thereof. "City employee" or "employee" shall not include a member of the fire or police department or an employee of the board of education nor a transient or seasonal employee, worker or laborer, but shall include a temporary employee with at least one year's continuous service. In all cases of doubt as to whether a person may be included within the meaning of employee the decisions of the pension commission shall be final.

(f)"Member" shall mean any employee included in the membership of the retirement system of the city as provided in section 3 of this act.

(g)"Widow" or "widower" shall mean the surviving unremarried spouse of a member married to such member prior to the retirement or death of such member, and said marriage having occurred at least five years prior to the member's death or retirement, whichever is earlier.

(h)"Dependent parent" shall mean a dependent parent or parents who is or are solely dependent as determined by the commission for support upon the member. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

(i)"Commission" shall mean pension commission as constituted under section 13 of this act, and shall be known as the "Pension Commission of the Employees' Retirement System of (name of city)."

(j)"Retirement system" or "system" shall mean Employees' Retirement System of (name of city) which shall be the name of the retirement system provided under this act. By that name all of its business shall be transacted, its funds invested, warrants for money claims and payments made, and all of its cash and securities and other property held.

(k)"Child" shall mean a deceased member's unmarried child under the age of 18.

L.1964, c.275, s.1; amended 1966, c.158, s.1; 1981, c.534, s.1; 1984, c.118, s.1; 1990, c.20, s.1; 2013, c.282, s.1.



Section 43:13-22.51 - Retirement System

43:13-22.51. Retirement system
In each city, as defined in this act, an employees' retirement system shall be and is hereby created, set apart, maintained and administered in the manner prescribed in this act, for the benefit of employees of such city and the widows, widowers, minor children and dependent parents of such employees; and also of all contributors to, participants in, and beneficiaries of any pension fund in operation in such city, at the time of the effective date of this act, under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes. The retirement system so created shall have the powers and privileges of a corporation and in no event shall be liable for the payment of any pension or other benefits payable on account of members or their dependents for which reserves have not been previously created from funds contributed by the city or by the members for such benefits.

L.1964, c. 275, s. 2.



Section 43:13-22.52 - Members And Conditions For Membership.

43:13-22.52 Members and conditions for membership.

3.The members and conditions of membership in the retirement system created by this act shall be as follows:

(a)Any person who shall become an employee of the city after the effective date of P.L.1964, c.275 (C.43:13-22.50 et seq.) and prior to his attainment of the age of 40 years, shall become a member of the retirement system, as a condition of his employment, unless the person is a member of the Public Employees' Retirement System, pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), in which that person shall remain enrolled; provided that he shall submit to and pass the physical and mental examinations required by the commission and shall provide such evidence of good health, at said time, as the commission shall require.

(b)Upon written application made to the commission within 6 months after the effective date of this act, any employee of the city who became such on or before said date and prior to his attainment of the age of 40 years who is not a member of the pension fund in effect in said city under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes, shall be entitled to become a member of the retirement system. Such member shall receive credit for all of his prior service in the employ of said city provided that payments are made by such member in an amount or amounts calculated in accordance with the rules of the commission as may be necessary to provide the entire actuarial cost of such prior service credit. In the event that such member retires before he completes the payment for all of his prior service credit, credit for such service shall be given in direct proportion as the amount paid bears to the total amount of the obligation.

(c)Any employee who on the effective date of this act is a member of the pension fund in effect in said city under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes, shall, upon such date, automatically become a member of the retirement system, and any such employee shall be deemed to agree and consent to such transfer of his membership.

(d)Upon written application made to the commission within 6 months after the effective date of this act, any employee of the city as of such date, with or without veteran's status, who has not attained the age of 60 years and who has 20 or more years of prior service credit in the Public Employees' Retirement System of the State of New Jersey or in the Teachers' Pension and Annuity Fund of the State of New Jersey, or who has less than 20 years of such prior service credit and whose present age reduced by the total years of such prior service credit is less than 40 years, who shall become a member of the retirement system may transfer such prior service credit to the retirement system. Such transfer shall become effective upon the remittance to the retirement system by the said State pension systems of all accumulated member's contributions, with interest, standing to the credit of the member and of that portion of the actuarial reserve accumulated on his account provided for by contributions of the city.

(e)Upon written application made to the commission within 6 months after the effective date of this act, any permanent employee of the city who became such on or before February 22, 1965 and prior to his attainment of age 50 but on or after his attainment of age 40, who was not a member of the pension fund in effect in said city under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes, shall be entitled to become a member of the retirement system. Such member shall receive credit for all or any part of his prior service, as he may elect, in the employ of said city provided that payments are made by such member in an amount or amounts as may be necessary to provide the entire actuarial cost of such prior service credit.

(f) The failure of any member to comply with the rules and regulations prescribed by the commission, pursuant to this act, shall result in the suspension or termination of membership in, or benefits of, this retirement system as may be provided from time to time by the commission.

L.1964, c.275, s.3; amended 1966, c.158, s.2; 2013, c.282, s.2.



Section 43:13-22.52A - Temporary Employees; Membership As Condition Of Employment

43:13-22.52a. Temporary employees; membership as condition of employment
Any temporary employee included by this act in the definition of "employee" set forth in section one of P.L.1964, c. 275 (C. 43:13-22.50), shall, unless he is a member of another retirement system or otherwise ineligible, become a member of the retirement system established pursuant to P.L.1964, c. 275, as a condition of his employment; provided that he shall submit to and pass the physical and mental examinations required by the commission and shall provide such evidence of good health, at that time, as the commission shall require.

L.1984, c. 118, s. 2.



Section 43:13-22.53 - Retirement For Age And Service.

43:13-22.53 Retirement for age and service.

4. (a) Any member who shall have established 20 or more years of creditable service in the retirement system and who shall have attained the age of 60 years shall, upon application by that member to the commission, be retired on a pension equal to 55% of final salary, plus 1% of such salary for each year of creditable service in excess of 20 years, if the member has more than 20 years of creditable service at retirement.

In no event shall the amount of any pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

(b)(Deleted by amendment, P.L.1990, c.20)

(c)Any member who upon attainment of 60 or more years of age shall have established less than 20 years of creditable service in the retirement system may retire on a pension equal to 2% of final salary for each year of creditable service. In no event shall the amount of any pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

(d)A person who becomes a member of the retirement system on or after the effective date of P.L.2013, c.282, who shall have established 25 or more years of creditable service in the retirement system and who shall have attained the age of 65 years shall, upon application by that member to the commission, be retired on a pension equal to 55% of final salary, plus 1% of such salary for each year of creditable service in excess of 25 years, if the member has more than 25 years of creditable service at retirement. In no event shall the amount of any pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

L.1964, c.275, s.4; amended 1966, c.158, s.3; 1975, c.307; 1981, c.534, s.6; 1990, c.20, s.2; 1996, c.101, s.1; 2013, c.282, s.3.



Section 43:13-22.54A - Retirement; Benefits Survivors' Benefits.

43:13-22.54a Retirement; benefits survivors' benefits.

1. (a) A member who resigns after having completed 25 years of service for which credit has been established in the pension fund and before reaching age 60 may elect to receive, in lieu of the payment provided in section 4 of P.L.1964, c.275 (C.43:13-22.53), or the benefit provided by subsection (b) of this section, a pension in the amount of 55% of final salary, plus 1% for each year of service in excess of 20 years; provided, however, that such pension shall be reduced by 1/12 of 1% for each month that the member lacks of being age 60; but if the member waits until age 60 to start collecting benefits, there shall be no reduction in benefits, and in no event shall the amount of any pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

Upon and after the death of such pensioner, the benefits provided by section 7 of P.L.1964, c.275 (C.43:13-22.56) shall be payable to any eligible survivors.

(b)A member who, after having completed 10 years of service for which credit has been established in the pension fund, becomes separated voluntarily or involuntarily from the service before reaching age 60 may elect to receive, in lieu of the benefit provided by subsection (a) of this section, a deferred pension beginning at age 60, in an amount equal to the proportional relation which the years of the member's service credited in the fund bear to the total number of years of service that the member could have achieved by continuing in service to age 60, multiplied by 1/2 of the member's final salary calculated as of the time that the member elected the deferred pension; but in no event shall the amount of any deferred pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

Upon and after the death of such pensioner, the benefits provided by section 7 of P.L.1964, c.275 (C.43:13-22.56) shall be payable to any eligible survivors.

(c)A person who becomes a member of the retirement system on or after the effective date of P.L.2013, c.282 and who resigns after having completed 30 years of service for which credit has been established in the pension fund and before reaching age 65 may elect to receive, in lieu of the payment provided in section 4 of P.L.1964, c.275 (C.43:13-22.53), or the benefit provided by subsection (d) of this section, a pension in the amount of 55% of final salary, plus 1% for each year of service in excess of 25 years; provided, however, that such pension shall be reduced by 3/12 of 1% for each month that the member lacks of being age 65; but if the member waits until age 65 to start collecting benefits, there shall be no reduction in benefits, and in no event shall the amount of any pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

Upon and after the death of such pensioner, the benefits provided by section 7 of P.L.1964, c.275 (C.43:13-22.56) shall be payable to any eligible survivors.

(d)A person who becomes a member of the retirement system on or after the effective date of P.L.2013, c.282 and who, after having completed 10 years of service for which credit has been established in the pension fund, becomes separated voluntarily or involuntarily from service before reaching age 65 may elect to receive, in lieu of the benefit provided by subsection (c) of this section, a deferred pension beginning at age 65, in an amount equal to the proportional relation which the years of the member's service credited in the fund bear to the total number of years of service that the member could have achieved by continuing in service to age 65, multiplied by 1/2 of the member's final salary calculated as of the time that the member elected the deferred pension; but in no event shall the amount of any deferred pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

Upon and after the death of such pensioner, the benefits provided by section 7 of P.L.1964, c.275 (C.43:13-22.56) shall be payable to any eligible survivors.

L.1967, c.222, s.1; amended 1981, c.534, s.7; 1990, c.20, s.3; 1996, c.101, s.2; 2005, c.247; 2013, c.282, s.4.



Section 43:13-22.54B - Increases In Pension

43:13-22.54b. Increases in pension
Every person who is a retirant from a retirement system created pursuant to P.L.1964, c. 275 (C. 43:13-22.50 et seq.) or from a retirement system that has merged with that retirement system, and who is receiving a pension on the effective date of this act, shall have that pension increased by 1% for each full year that has elapsed since his retirement up to the effective date of this act.

Pension increases shall not be paid to retirants who are not receiving their regular, full, monthly pensions. The increase granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, revoked or repealed except as otherwise provided by law. No increase shall be due a retirant or his beneficiary unless it constitutes a payment for an entire month.

L.1984, c. 117, s. 1, eff. Aug. 8, 1984.



Section 43:13-22.54C - Liability For Payment Of Increase By Employer

43:13-22.54c. Liability for payment of increase by employer
The employer shall bear the cost of the increase in the pensions payable to retirants pursuant to this act. The employer shall appropriate the amount necessary to fund this act in the current fiscal year and in each following fiscal year.

The pension commission shall certify to the employer the number of retirants eligible to receive increases pursuant to this act and the amount necessary to make the payments.

L.1984, c. 117, s. 2, eff. Aug. 8, 1984.



Section 43:13-22.54D - Rules And Regulations.

43:13-22.54d Rules and regulations.

3.The pension commission shall promulgate rules and regulations which it shall deem necessary for the effective operation of P.L.1964, c.275 (C.43:13-22.50 et seq.), any act that is a supplement thereto and section 6 of P.L.2013, c.282 (C.43:13-22.56), and for compliance with the provisions of the federal Internal Revenue Code of 1986, as amended, regulations of the United States Treasury Department, and other directives or guidance of the federal Internal Revenue Service.

L.1984, c.117, s.3; amended 2013, c.282, s.5.



Section 43:13-22.55 - Retirement For Disability

43:13-22.55. Retirement for disability
(a) Any member having five or more years of creditable service in the retirement system who shall have become permanently disabled for the further performance of duty, shall, by resolution of the commission or upon application of such member and approval thereof by the commission, and in either case pursuant to the certificate of a physician or physicians designated for that purpose by the commission, be retired on a pension equal to 1/2 of final salary plus 1% of such salary for each year of creditable service in excess of 20 years, if the member has more than 20 years of creditable service at retirement; but in no event shall the amount of any pension payable pursuant to the provisions of this subsection be less than $3,600 per annum.

(b) Any member who shall become permanently and totally disabled as a result of a traumatic event occurring during and as a result of the performance of that member's regular or assigned duties and where such disability is not the result of the member's willful negligence and the member is mentally or physically incapacitated for the performance of such usual duty and of any other available duty shall, by resolution of the commission or upon application of such member and approval thereof by the commission, and in either case pursuant to the certificate of a physician or physicians designated for that purpose by the commission, be retired on a pension equal to 2/3 of final salary, but in no event shall the amount of any disability pension payable pursuant to the provisions of this subsection be less than $3,600 per annum. The application to accomplish such retirement must be filed within five years of the original traumatic event.

A member who is retired on a disability retirement allowance pursuant to this section shall submit, at times to be selected by the commission but not more often than twice a year, to a physical examination by a physician or physicians designated by the commission; provided, however, that no member retired for disability whose total years of creditable service, including any period of disability retirement, equal 20 or more years and who shall have attained age 60 shall be required to submit to such physical examination. The physician or physicians shall report to the commission the physical condition of such member and if said report certifies that the member's condition has improved so that the member is no longer permanently disabled or if the member is engaged in an occupation, then the amount of the pension shall be reduced to an amount which, when added to the amount of the member's other earnings, shall not exceed the salary now attributable to the member's former position, but only after an opportunity is given such member to be represented by counsel at a hearing on the action by the commission.

L.1964,c.275,s.6; amended 1966,c.158,s.4; 1981,c.534,s.8; 1990,c.20,s.4.



Section 43:13-22.56 - Death Benefits.

43:13-22.56 Death benefits.

7.Death benefits.

(a)Upon the death of a member in service who shall have paid into the fund the full amount of contributions due and who shall die as a result of injuries or illness received or incurred in the performance of that member's regular or assigned duties or who shall have served in the employ of the city for 20 or more years, a pension of 50% of the member's final salary shall be paid to the surviving widow, so long as she remains unmarried, or surviving widower, so long as he remains unmarried; if there is no surviving widow or widower or in case the widow or widower dies or remarries, a pension of 20% of such final salary shall be paid to one surviving child, 35% of such final salary shall be paid to two surviving children in equal shares, and if there be three or more children, 50% of such final salary shall be paid to such children in equal shares; and if there is no surviving widow, widower or child, a pension of 25% of such final salary shall be paid to one surviving dependent parent or a pension of 40% of such final salary shall be paid to two surviving dependent parents in equal shares.

(b)Upon the death of a member in service who shall have paid into the fund the full amount of contributions due and who shall die for causes other than injuries or illness received or incurred in the performance of that member's regular or assigned duties and who shall have served in the employ of the city for five or more years but less than 20 years, a pension in an amount equal to 50% of the member's final salary shall be paid to the surviving widow, so long as she remains unmarried, or surviving widower, so long as he remains unmarried; if there is no surviving widow or widower or in case the widow or widower dies or remarries, a pension of 20% of such final salary shall be paid to one surviving child, 35% of such final salary shall be paid to two surviving children in equal shares, and if there be three or more children, 50% of such final salary shall be paid to such children in equal shares; and if there is no surviving widow, widower or child, a pension of 25% of such final salary shall be paid to one surviving dependent parent or a pension of 40% of such final salary shall be paid to two surviving dependent parents in equal shares.

(c)Upon the death of a pensioner from the retirement system who has retired for age and service under the provisions of section 4 of P.L.1964, c.275 (C.43:13-22.53), or who has retired under the provisions of subsection (a), (b), (c) or (d) of section 1 of P.L.1967, c.222 (C.43:13-22.54a), or who has retired because of a disability under the provisions of section 6 of P.L.1964, c.275 (C.43:13-22.55), a pension equal to 50% of the amount of the pension, including any adjustment thereto under sections 7 through 13 of P.L.1990, c.20 (C.43:13-22.69 to 43:13-22.75), payable to the decedent at the time of death shall be paid to the surviving widow, so long as she remains unmarried, or surviving widower, so long as he remains unmarried; if there is no surviving widow or widower or in case the widow or widower dies or remarries, such pension shall be paid to one surviving child or to two or more surviving children in equal shares; and if there is no surviving widow, widower or child, such pension shall be paid to one surviving dependent parent of the retirant or to both surviving dependent parents in equal shares.

(d) (1) In the event a pension shall be payable as a result of the death of a member in service and there are no eligible survivors at the time of such member's death, an amount equal to such member's contributions to the fund, without interest, shall be paid to the member's estate. If, after the payment of all pension and survivorship benefits payable by the retirement system to any eligible survivors of a deceased member or retirant, the total amount of those benefits, including adjustments under sections 7 through 13 of P.L.1990, c.20 (C.43:13-22.69 to 43:13-22.75), together with the total amount of any retirement allowance or pension benefits, including adjustments, which shall have been paid to the decedent during retirement, is less than the amount of the decedent's contributions during membership in the retirement system, the amount of the difference, without interest, shall be payable to the deceased member or retirant's estate.

(2)If at the time of the death of a member in service the sole eligible survivors of such member are minor children and the total of the aggregate payments on account of such children shall be an amount which is less than such member's contributions to the fund, without interest, the balance of such amount shall be payable to the guardian of such minor children.

L.1964, c.275, s.7; amended 1966, c.158, s.5; 1973, c.348, s.1; 1981, c.534, s.2; 1985, c.281, s.1; 1990, c.20, s.5; 1996, c.101, s.3; 2013, c.282, s.6.



Section 43:13-22.56A - Widow's Pension

43:13-22.56a. Widow's pension
Any pensioner receiving a pension as a result of the prior service by a deceased spouse to a city, whose spouse died prior to January 12, 1965, and who is still qualified to receive the pension, shall receive, in lieu of the present pension award the sum of $3,600.

The provisions of this section shall in no way affect the provisions of section 7 of P.L.1964, c.275 (C.43:13-22.56).

L.1964,c.221,s.1; amended 1973,c.348,s.2; 1981,c.534,s.3; 1990,c.20,s.6.



Section 43:13-22.57 - Priority Of Payments To Survivors

43:13-22.57. Priority of payments to survivors
Upon and after the death of a member or survivor, the benefits herein provided for the remaining survivors shall be paid in the following manner of priority:

(a) To the surviving widow or widower;

(b) If no widow or widower, then to the guardian of the minor children for their exclusive use;

(c) In the event there be no surviving widow, widower or minor children, then to the dependent parent or parents in equal shares.

L.1964, c. 275, s. 8. Amended by L.1981, c. 534, s. 4, eff. Jan. 12, 1982.



Section 43:13-22.58 - Refund Of Contributions

43:13-22.58. Refund of contributions
Upon the separation from service with the city of any member who is not entitled to receive any other benefits from the system, the contributions, without interest, paid into the fund by such member shall be refunded to him. Said refund of the member's contributions shall be made at the expiration of 90 days following his separation from service, plus the period of time during which any legal proceedings pertaining thereto shall be pending. No such person shall thereafter be eligible for a pension under this act unless upon a re-employment by the city he shall repay to the fund the amount of any such refund made to him. The obligation to refund payments made to the fund shall not apply to an employee suspended or discharged for causes which bar him from eligibility to reappointment under civil service rules.

L.1964, c. 275, s. 9.



Section 43:13-22.59 - Fund And Contributions Thereto

43:13-22.59. Fund and contributions thereto
Fund and contributions thereto.

For the purpose of paying pensions pursuant to this act, a trust fund shall be and is hereby created and maintained in each city as defined in this act, as follows:



(a) In the case of a member who on the effective date of this act was a member of the pension fund in effect in said city under and by virtue of article 2, chapter 13, Title 43 of the Revised Statutes, there shall be deducted from every payment of salary to said member during the entire period of his membership subsequent to the effective date of this act and paid into the fund, the percentage of his salary applicable to his age at the time of his appointment, as follows:

% Rate of

Age at Appointment Contribution

Not exceeding 35 years .............................. 6%

Between 35 and 36 years ............................. 6 1/2

Between 36 and 37 years ............................ 7

Between 37 and 38 years ............................. 7 1/2

Between 38 and 39 years ............................. 8

39 and over ................................ 8 1/2



(b) In the case of a member not included in (a) above, there shall be deducted from every payment of salary to said member during the entire period of his membership and paid into the fund the percentage of his salary applicable to his age at the time of his entrance into membership. These percentages shall be as follows:



Age at Entrance % Rate of Contribution



0 and under ................................... 6.20%

21 ............................................. 6.20

22 ............................................. 6.30

23 ............................................. 6.40

24 ............................................. 6.50

25 ............................................. 6.60

26 ............................................. 6.70

27 ............................................. 6.80

28 ............................................. 6.90

29 ............................................. 7.05

30 ............................................. 7.25

31 ............................................. 7.35

32 ............................................. 7.55

33 ............................................. 7.75

34 ............................................. 7.95

35 ............................................. 8.15

36 ............................................. 8.35

37 ............................................. 8.65

38 ............................................. 9.00

39 ............................................. 9.30

40 ............................................. 9.50

41 ............................................. 9.60

42 ............................................. 9.60

43 ............................................. 9.65

44 ............................................. 9.65

45 ............................................. 9.70

46 ............................................. 9.80

47 ............................................. 9.85

48 ............................................. 9.95

49 ............................................. 10.00

50 and over .................................... 10.15



(c) The city shall raise by taxation and pay yearly into the fund an amount equal to a certain percentage of the annual salaries of all members to be known as the normal contribution, and an additional amount equal to a percentage of such annual salaries to be known as the accrued liability contribution. The rates of such contributions shall be determined by actuarial valuation based on such interest rate and such mortality and service tables as shall be adopted by the commission.

Until the first actuarial valuation of the fund after the effective date of this act, the normal contribution shall be 7% and the accrued liability contribution shall be 18.81% of the annual salaries of all members.

On the basis of each actuarial valuation of the fund made after the effective date of this act, the normal contribution shall be that percentage of the annual salaries of all members computed to be required to provide the benefits payable on their account from city contributions currently accruing to such members. The accrued liability contribution shall be computed on the basis of the first actuarial valuation of the fund after the effective date of this act and shall be that percentage of the salaries of all members which shall equal 4% of that part of the total liabilities of the fund not dischargeable by the assets held, the contributions of members and the aforesaid normal contributions. After the accrued liability has been liquidated, the sole contribution payable by the city shall be the normal contribution which shall then be that percentage of the annual salaries of all members computed by deducting from the total liabilities of the fund the amounts of assets held and the present value of the future contributions of members, and dividing the remainder by 1% of the present value of the future salaries of all members.

L.1964, c. 275, s. 10. Amended by L.1981, c. 534, s. 5, eff. Jan. 12, 1982.



Section 43:13-22.59A - Temporary Employees; Previous Service Credit

43:13-22.59a. Temporary employees; previous service credit
Any person required to become a member of the retirement system pursuant to section 2 of this act shall receive credit for all of his previous service in the employ of the city provided that payments are made by such person in an amount or amounts calculated in accordance with the rules of the commission as may be necessary to provide the entire actuarial cost of the previous service credit. In the event that the person retires before he completes the payment for all of his previous service credit, credit for his service shall be given in direct proportion as the amount paid bears to the total amount of the obligation.

L.1984, c. 118, s. 3.



Section 43:13-22.59B - Filing Of Detailed Statement Of Public Employment.

43:13-22.59b Filing of detailed statement of public employment.

7.A member may file a detailed statement of public employment with a public employer in this State which was eligible for credit in a State-administered retirement system, or of military service in the Armed Forces of the United States, rendered prior to becoming a member, for which the member desires credit, and of such other facts as the retirement system may require. The member may purchase credit for all or a portion of the service evidenced in the statement up to the nearest number of years and months, but not exceeding three years. No application shall be accepted for the purchase of credit for the service if, at the time of application, the member has a vested right to retirement benefits in another retirement system based in whole or in part upon that service. A member who applies to purchase credit for such service shall pay the full cost attributable to the increased benefits to be derived from the purchased credit in accordance with the actuarial method used to determine the cost at the time of the purchase. The purchase may be made in a lump sum or in regular installments, equal to at least 1/2 of the full normal contribution to the retirement system, over a maximum period of 10 years. A member shall not be liable for any costs associated with the financing of pension adjustment benefits and health care benefits for retirees when purchasing credit.

Any member electing to make a purchase pursuant to this section who retires prior to completing payments as agreed with the retirement system will receive pro rata credit for the purchase prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump sum payment required at that time to provide full credit.

L.2013, c.282, s.7.



Section 43:13-22.59C - Additional Payment To Retirement System.

43:13-22.59c Additional payment to retirement system.

11.At the time it makes its annual normal contribution to the retirement system, the employer shall pay to the retirement system an additional amount equivalent to the cost of the adjustment in retirement allowances or pensions and in survivorship benefits payable to retirants and beneficiaries in the prior year pursuant to sections 7 through 13 of P.L.1990, c.20 (C.43:13-22.69 et seq.), except the initial payment shall be equivalent to the cost of the adjustment beginning on the effective date of P.L.2013, c.282.

L.2013, c.282, s.11.



Section 43:13-22.60 - Exemption Of Fund From Taxation And Process

43:13-22.60. Exemption of fund from taxation and process
All pensions granted under this act shall be exempt from any State or municipal tax, levy and sale, garnishment or attachment or any other process whatsoever, and shall be unassignable, except for the purpose and to the extent necessary to authorize, with the member's or pensioner's consent, deductions of premiums for group hospitalization and medical-surgical insurance.

L.1964, c. 275, s. 11.



Section 43:13-22.61 - Existing Pension Fund Superseded By And Merged Into Retirement System

43:13-22.61. Existing pension fund superseded by and merged into retirement system
It is the intention of this act that the retirement system herein provided for shall, on and after the effective date of this act, supersede and take the place of any pension system then existing in the said city pursuant to article 2, chapter 13, Title 43, of the Revised Statutes.

Any aforesaid former pension system shall become a part of and shall be and hereby is merged into the retirement system created by this act. All moneys, securities and other assets of such former pension system shall be transferred as of the effective date of this act by the commission of such pension fund to the commission created by this act; which commission is hereby empowered to receive the said funds and assets for and on behalf of the retirement system herein provided for; and the said pension fund created by virtue of article 2, chapter 13, Title 43, of the Revised Statutes shall then cease to exist as a separate pension fund in said city, subject, however, to the provisions of this section 12 of this act.

All pensions and other benefits allowed prior to the effective date of this act, under the statute hereinabove specified governing such former pension fund, shall thereafter be paid from the retirement system herein created and according to the provisions of the statutes governing such former pension fund, except as herein otherwise provided. It is the intention of this act that all existing obligations of said former pension fund on account of pensioners and beneficiaries of the fund as of the date of transfer as aforesaid, are assumed and shall be discharged by the retirement system herein created, and such benefits allowed under said former pension fund shall not be diminished or impaired; provided, however, that nothing in this act shall affect the payment or the rates of contributions required of pensioners receiving benefits under said former pension fund on the effective date of this act.

L.1964, c. 275, s. 12.



Section 43:13-22.62 - Pension Commission

43:13-22.62. Pension commission
A pension commission shall be created in every city of the first class, as defined in this act, which shall consist of the following members:

(a) The mayor or other chief executive of such city;

(b) The chief financial officer of such city;

(c) Two city employees of such city who shall be nominated and elected at a meeting of the city employees of such city held on the third Wednesday of December of every second year. Their term of office shall be for 2 years commencing January 1 following their election; and

(d) A citizen of such city who holds no office under such city, who shall be selected by the other 4 members of the commission and shall hold office for the term of 1 year.

In case of vacancy for any cause, the commission may fill such vacancy until the next election.

The commission shall hold its annual meetings on the first business day of January in each year and elect its president, and such other officers as it deems advisable. The commission shall also at such meeting elect a secretary from or outside of the city employees, whose compensation the commission shall have power to fix.

As of the effective date of this act and until such time as the full membership of the pension commission shall be completed in accordance with the provisions of this act, the powers, duties and obligations of the commission, as provided in this act, shall be assumed by the pension commission of the pension fund of the city in existence on said date created under and by virtue of article 2, chapter 13, Title 43, of the Revised Statutes.

L.1964, c. 275, s. 13.



Section 43:13-22.63 - Powers And Duties Of Pension Commission

43:13-22.63. Powers and duties of pension commission
All retirements shall be made and pensions allowed under this act by the commission.

The commission shall have control and management of the fund and of the retirement of the members of the system and may make all necessary rules and regulations regarding the same not inconsistent with this act.

The members of the commission shall be the trustees of the fund and shall have full power to invest and reinvest the fund, subject to all the terms, conditions, limitations and restrictions imposed by the laws of the State upon life insurance companies in the making and disposing of their investments; and subject to like terms, conditions, limitations, and restrictions, such trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any securities and investments in which the fund shall have been invested, as well as the proceeds of such investments; provided, however, that no restrictions as to the percentages of various classifications of investments now or hereafter described by the statutes establishing legal investments for life insurance companies under the laws of the State shall be applicable.

The commission shall deposit the fund in any depository lawful for the deposit of municipal funds.

Any agreement, release, acquittance, satisfaction, and any and all other documents which may be required in the management of the fund shall be executed by the president and secretary on behalf of the commission.

The commission shall make an annual report of the condition of the fund and the manner in which the same is invested.

L.1964, c. 275, s. 14.



Section 43:13-22.64 - Appointment Of Attorney, Physician And Actuary

43:13-22.64. Appointment of attorney, physician and actuary
The commission shall appoint an attorney and shall secure the services of such physician or physicians as shall be necessary to make the medical examinations required by this act.

The commission shall appoint an actuary who shall be the technical adviser of the commission on matters regarding the operation of the system and shall perform such other duties as are required in connection therewith.

The actuary shall recommend, and the commission shall keep in convenient form, such data as shall be necessary for the actuarial valuation of the retirement system. Once in every 5-year period after the effective date of this act, the actuary shall make an actuarial investigation into the mortality, service and salary experience of the members and dependents of the retirement system, and each year after such date shall make an actuarial valuation of the assets and liabilities of the system.

Upon the basis of such investigations and valuations the pension commission shall:

(a) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(b) Certify the rates of contribution expressed as a percentage of the compensation of members which shall be made by the city to the fund.

L.1964, c. 275, s. 15.



Section 43:13-22.65 - Unlawful Action--bar To Pension

43:13-22.65. Unlawful action--bar to pension
If any member shall become incapacitated from or shall lose his life in the performance or commission of any unlawful act which would warrant his dismissal from the employ of the city, no pension shall be paid to such member or to his widow, her husband, his or her children or dependent parents.

L.1964, c. 275, s. 16.



Section 43:13-22.67 - Loans From Retirement System.

43:13-22.67 Loans from retirement system.

1.Any member who has at least three years of service credit for which contributions have been made as a member may borrow from the retirement system an amount equal to not more than 50% of the amount of the member's aggregate contributions, but not less than $1,000.00. Any loan from the retirement system must satisfy the requirements of the federal Internal Revenue Code of 1986, as amended, regulations of the United States Treasury Department, and other directives or guidance of the federal Internal Revenue Service. At the time a loan is made, a loan amount shall not result in the projected required loan payments, including interest contained in the payment, for the following calendar year exceeding 25% of the member's annual salary at the time the loan is made. If a member's salary is uncertain at that time, the commission shall use a reasonable estimate of the member's expected salary to impose this 25% limitation. The amount so borrowed, together with interest at a rate fixed by the commission on any unpaid balance, shall be repaid to the retirement system in equal installments by deduction from salary or in another manner and in amounts which the commission shall approve; but the installments shall be at least equal to the member's contribution to the retirement system and at least sufficient to repay the amount borrowed with interest at the conclusion of a term fixed by the commission. No more than two loans may be made to any member in any 12-month period. The retirement system shall make no loan to a member after the member has terminated employment with the city.

Interest charged for loans to members shall be fixed annually by the commission to take effect January 1 of each calendar year at a rate equal to the average of the daily rates of interest at constant maturity based on daily trades paid by 30-year United States Treasury bonds for the period beginning on the first and ending on the 30th day of the immediately preceding November plus 1%, or 10%, whichever is less. The interest earned from loans to members shall be treated in the same manner as interest from investments of the retirement system.

L.1987, c.171, s.1; amended 2003, c.167, s.1; 2013, c.282, s.8.



Section 43:13-22.68 - Repayment.

43:13-22.68 Repayment.

2. a. Notwithstanding any other law affecting the salary or compensation of a borrowing member to the contrary, including any law restricting the amount or level of deductions from an employee's salary or compensation, the additional deductions required to repay the loan shall be made as necessary to comply with the requirements governing loans from the retirement system pursuant to section 1 of P.L.1987, c.171 (C.43:13-22.67).

b.If a member employed by the city fails to make timely payments on the member's outstanding loan, the retirement system shall offset, to the extent possible, a member's benefit for the unpaid loan balance, including interest accrued, and shall report the unpaid loan balance as taxable income to the member pursuant to the federal Internal Revenue Code of 1986, as amended.

c.If a member terminates employment with the city without commencing the receipt of a benefit under the retirement system, any unpaid loan balance, including interest accrued, shall become immediately due and payable. If the unpaid loan balance is not repaid by the time set by the commission, the member's remaining benefit in the retirement system shall be reduced by the unpaid loan balance, including interest accrued, at the time of the reduction. The unpaid loan balance and accrued interest shall be reported to the federal Internal Revenue Service as income pursuant to the federal Internal Revenue Code of 1986, as amended.

d.If a member terminates employment with the city and commences the receipt of a benefit under the retirement system, the unpaid loan balance, including interest accrued, shall be deducted from the benefit otherwise payable. Such deduction shall be applied as follows:

(1)If a member elects to receive a single-sum payment of the member's benefit, the amount paid to the member shall be reduced by the unpaid loan balance, including interest accrued.

(2)If a member elects to receive the member's benefits as an annuity, loan payments, including interest, shall be deducted from the benefit payments.

e.The retirement system shall administer the provisions of subsections b., c. and d. of this section in compliance with the requirements of the federal Internal Revenue Code of 1986, as amended.

f.If a member or retiree dies before the outstanding balance of the loan and interest has been repaid, the remaining balance shall be repaid from the proceeds of any other benefits payable on the account of the member or retiree, such as monthly payments to the member's beneficiaries or lump sum payments for pension or group life insurance.

L.1987, c.171, s.2; amended 2013, c.282, s.9.



Section 43:13-22.69 - Terms Defined

43:13-22.69. Terms defined
As used in sections 7 through 13 of this act:



"Retirant" means any former employee included in the membership of the pension fund established under P.L.1964, c.275, who has retired from such employment and who has or shall have received from the fund a retirement allowance or pension, based upon such employment, for not less than 24 months.

"Employer" means the city in which a pension fund has been created under P.L.1964, c.275.



"Beneficiary" means any beneficiary who has or shall have received a pension or survivorship benefit from the fund for no less than 24 months.



"Calendar year" means the 12-month period beginning January 1 and ending December 31.



"Retirement year" means the calendar year 1988 for all retirants who retired before the calendar year 1989; for all retirants who shall have retired after 1988, "retirement year" is the actual calendar year of retirement.

"Index" means the annual average over a calendar year of the Consumer Price Index for Urban Wage Earners and Clerical Workers, All Items Series A, of the United States Department of Labor (1957-1959=100). Should the reference base of that index be changed, the index used to determine the Consumer Price Index as defined herein will be the index converted to the new base by standard statistical methods.

"Retirement year index" means the index of the calendar year 1988 for all retirants who retired prior to January 1, 1989 and the index for the calendar year of retirement for all retirants who retired thereafter.

L.1990,c.20,s.7.



Section 43:13-22.70 - Adjustment To Monthly Retirement Allowance Or Pension

43:13-22.70. Adjustment to monthly retirement allowance or pension
The monthly retirement allowance or pension originally granted to any retirant and the pension or survivorship benefit originally granted to any beneficiary shall be adjusted in accordance with the provisions of this act.

Pension increases shall not be paid to retirants or beneficiaries who are not receiving their regular, full, monthly retirement allowances, pensions or survivorship benefits. The adjustment granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in monthly installments, and shall not be decreased, increased, revoked or repealed except as otherwise provided in this act. No increase shall be due to a retirant or his beneficiary unless it constitutes a payment for an entire month.

L.1990,c.20,s.8.



Section 43:13-22.71 - Adjustment Cost To Employer; Appropriation To Be Made

43:13-22.71. Adjustment cost to employer; appropriation to be made
The employer shall bear the cost of the adjustment in the retirement allowances or pensions payable to retirants who retired from the employ of that employer and the cost of the survivorship benefits or pensions payable to beneficiaries of active or retired members who were in the employ of that employer at the members' death or retirement. The employer shall appropriate the amount in the fiscal year next following, taking into account payments made to retirants of the employer and their beneficiaries and prospective payments to be made to those retirants in the following year.

The increase in retirement benefits, pensions and survivorship benefits provided for under this act shall commence with retirement allowance, pension and survivorship benefit payments for the month of January 1990, provided that there is appropriated the amount certified by the Director of the Division of Pensions of the Department of the Treasury to the Director of the Division of Budget and Accounting as set forth in the "Pension Adjustment Act," P.L.1969, c.169 (C.43:3B-1 et seq.). In the case of any retirant or beneficiary first becoming eligible to receive an adjustment under the provisions of this act, such adjustment shall be paid beginning in the 25th month in which the retirant or beneficiary is entitled to receive the retirement allowance, pension or survivorship benefit. The adjustment in retirement allowances, pensions and survivorship benefits shall continue to be paid as long as there shall be appropriated the amounts so certified. In the event that the necessary funds are not so appropriated, the adjustment in retirement allowances, pensions and survivorship benefits shall cease; no further payments shall be made by the employer; and a refund shall be made by the retirement system to the employer of any balance unexpended on its account.

L.1990,c.20,s.9.



Section 43:13-22.72 - Written Notice Of Waiver

43:13-22.72. Written notice of waiver
Any person who is eligible to receive the increased retirement allowance, pension or survivorship benefit under the provisions of this act may, at any time, waive that right by filing a written notice of waiver with the retirement system. The application for the waiver of all or part of the increase shall be made by the retirant or beneficiary at least 30 days prior to the desired effective date on a form satisfactory to the retirement system and shall be effective on the first day of the following month. Such waiver may be withdrawn at any time and upon such withdrawal the increase in the retirement allowance, pension or survivorship benefit shall commence with the payment for the next following month.

L.1990,c.20,s.10.



Section 43:13-22.73 - Calculation Of Pension Adjustment.

43:13-22.73 Calculation of pension adjustment.

11.On or before October 1, 1996 and by the same date in each subsequent year, the Director of the Division of Pensions and Benefits of the Department of the Treasury shall review the index and determine the percentum of change in the index from the retirement year index pursuant to the provisions of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.). The percentage of adjustment in the retirement allowances, pensions and survivorship benefits shall be one-half of the percentum of change in the index. Any adjustment so calculated shall apply to all of the months of the following calendar year for eligible retirants and beneficiaries, except that for those qualifying for the first time, it shall apply only to those months of the following calendar year in which the retirant or beneficiary is eligible to receive the adjustment.

On the basis of information certified to the director by the retirement system concerning the amounts of all retirement allowances, pensions and survivorship benefits of eligible retirants and beneficiaries which are subject to adjustment under sections 7 through 13 of P.L.1990, c.20 (C.43:13-22.69 through 22.75), and any other relevant matters as the director may require, the director shall certify to the retirement system the amounts required to fund the benefits provided under those sections for the applicable year. The director shall include in that certification amounts sufficient to adjust the retirement allowances, pensions or survivorship benefits payable to all eligible retirants and beneficiaries by the percentum of change in the index as such retirement allowances or pensions may have been originally granted, or increased for certain retirants and beneficiaries in accordance with the provisions of the "Pension Adjustment Act."

In no instance shall the amount of the retirement allowance, pension or survivorship benefit originally granted and payable to any retirant or beneficiary be reduced as a result of this adjustment.

L.1990, c.20, s.11; amended 1996, c.101, s.4; 2003, c.167, s.2; 2013, c.282, s.10.



Section 43:13-22.74 - Termination Of Increases If Blanket Increase In Benefits Adopted

43:13-22.74. Termination of increases if blanket increase in benefits adopted
If legislation is adopted providing for a blanket increase in the original retirement allowances, pensions or survivorship benefits or for minimum allowances, pensions or benefits to any group of retirants or beneficiaries eligible for benefits under P.L.1964, c.275 (C.43:13-22.50 et seq.), other than legislation which shall have been enacted on or before the effective date of P.L.1990, c.20 (C.43:13-22.69 et al.), all increases provided under this act shall be terminated on the first of the month when such blanket increases or minimum allowances, pensions or benefits are payable, except in those instances where the retirant's or beneficiary's original allowance, pension or benefit plus the increases provided under this act will exceed the amounts payable to such retirant or beneficiary as a result of such other legislation; in such event the amount payable under this act shall be the difference between the new allowance, pension or benefit payable by the pension fund and the amount which would otherwise have been paid under this act. Any subsequent annual review of amounts payable under this act for such retirants and beneficiaries shall continue to be determined on the basis of the original allowance, pension benefit as granted by the pension fund prior to any blanket increase or provision for minimum retirement allowances, pensions or survivorship benefits for any group of retirants or beneficiaries eligible for benefits under this act.

L.1990,c.20,s.12.



Section 43:13-22.75 - Rules, Regulations

43:13-22.75. Rules, regulations
The Director of the Division of Pensions of the Department of the Treasury shall promulgate such rules and regulations, not inconsistent with the provisions of the "Pension Adjustment Act," P.L.1969, c.169 (C.43:3B-1 et seq.) and this act, as the director shall deem necessary for the effective operation of the program. The director shall include a report of the operation of this act with his report of the operation of the "Pension Adjustment Act" in the annual report submitted to the Governor and the Legislature regarding all of the operations of the Division of Pensions. The retirement system shall furnish such information as the director may request for this purpose.

L.1990,c.20,s.13.



Section 43:13-23 - Definitions

43:13-23. Definitions
As used in this article, "a year of service" shall consist of such part of the calendar year as the life guard force is normally employed and the "year's salary" means the salary a life guard receives during the time of his normal employment in any calendar year. If the salary is payable on a per diem basis the pension commission may determine the length of service and the amount of the year's salary by averaging the salary theretofore received by the life guard or officer during the then past three years or in any other equitable manner and may determine in that case what constitutes a year's salary and a year's service.



Section 43:13-24 - Retirement For Service And Age

43:13-24. Retirement for service and age
In all cities of the fourth class any member of the life guard force, whether employed as an officer or a guard, who has or shall have served on such force for a period of twenty years, and shall have attained the age of forty-five years, and for a period of ten years preceding his application has been continuously in such service, may, either by the governing body of any such city or upon his own application, be retired upon half pay.



Section 43:13-25 - Retirement For Disability

43:13-25. Retirement for disability
An officer or member of the life guard force who shall have received permanent disability in the performance of his duty shall, upon the certificate of the beach surgeon, or other physician designated by the governing body, be retired on a pension equal to one-half of his salary at the time of retirement.



Section 43:13-26 - Widow's, Children's Or Dependent's Pension

43:13-26. Widow's, children's or dependent's pension
The widow of a life guard, officer or member of the life guard force who loses his life in the performance of his duty, dies from natural causes or has been retired on pension shall receive a pension, so long as she remains unmarried equal to one-half of the amount of the annual salary of her husband at the time of his death. At her death, or if there is no widow or she remarries, her minor child or children shall receive the pension for their support until the youngest reaches sixteen years of age. If there are no children under sixteen years of age, the pension shall be paid to the dependent parent or parents of such life guard officer or life guard.



Section 43:13-27 - Pension Fund

43:13-27. Pension fund
For the purpose of paying the pensions hereunder, a fund shall be created as follows:

a. There shall be deducted from every payment of salary to each member of the life guard force in the city four per cent of the amount thereof.

b. The city shall raise by taxation and pay into the fund yearly an amount equal to four per cent of the total salaries paid to members of the life guard force.

c. Any fines imposed upon a member of the force, money given or donated for the purpose of the fund, money deducted from the salary of a member of the force because of absence or loss of time and half of any reward paid to the force or any member thereof shall be added to the fund.

If at any time there is not sufficient money in the pension fund for the purposes thereof, the governing body shall include in any tax levy a sum in addition to amounts theretofore contributed which shall be sufficient to meet the requirements of the fund. This sum shall be raised by tax levy no longer than is necessary to meet the requirements of the fund. Whenever the fund exceeds an amount which the governing body by resolution from time to time determines to be adequate for the fund, no moneys, except the four per cent of salaries and the fines, donations and rewards specified in this section, shall be paid into the fund unless and until the fund falls below the amount so determined to be adequate.



Section 43:13-28 - Pension Commission

43:13-28. Pension commission
The mayor or chief executive officer shall appoint, with the advice and consent of the governing body of the city, a life guard pension commission of four members. One member shall be a superior officer of the life guard force, one a life guard and two citizens who are not members of the force. They shall serve for a term of four years and until their successors are appointed and have qualified and shall not receive any compensation for their services. Each person so appointed shall take an oath of office before the mayor or other chief executive officer of the city that he will faithfully discharge the duties of his office.



Section 43:13-29 - Management And Control Of Fund; Treasurer; Investments; Payments

43:13-29. Management and control of fund; treasurer; investments; payments
The life guard pension commission shall have the management and control of the fund and may make all necessary rules and regulations not inconsistent with this article.

All moneys belonging to the fund shall be paid over to the city treasurer, who shall give bond in such amount, from time to time, as the governing body of the city determines. All moneys not needed for the immediate payment of the pensions shall be invested by the life guard pension commission in interest bearing bonds of the city or in other interest bearing securities in which savings banks of this state may invest their funds. No moneys shall be paid out of the fund by the treasurer except upon the warrant of the life guard pension commission, to be signed by such member or members of the commission as shall be designated by the commission.



Section 43:13-30 - Retirement For Service And Age

43:13-30. Retirement for service and age
Any employee of the water department of any municipality, including any employee having supervision or regulation of the water department, who shall have served honorably in the department for a period of twenty-five years and reached the age of sixty years, shall, upon his own application, be retired on half pay. Any such employee who shall have served honorably for a period of twenty years and reached the age of sixty-five years shall be retired on half pay.



Section 43:13-31 - Retirement For Disability

43:13-31. Retirement for disability
Any employee of the water department who shall have received permanent disability in the performance of his duty, shall, upon certificate of the surgeon or physician designated for that purpose by the pension commission, be retired on a pension equal to one-half of his salary at the time of his retirement.

Where, however, a person desires to retire by reason of injury or disease, he shall apply in writing to the pension commission for retirement. Thereupon the pension commission shall call to its aid a surgeon or physician who shall represent the commission and the applicant may call to his aid a regularly licensed and practicing physician or surgeon. If these two physicians or surgeons fail to agree upon the physical condition of the applicant, the pension commission may call a third disinterested licensed and practicing physician or surgeon and the determination of the majority of such three physicians, they being first duly sworn in the case, shall be reduced to writing and signed by them. The president of the pension commission may administer an oath to such physicians or surgeons or any other person called regarding the matter before the commission. The commission shall determine, by resolution, whether the applicant is entitled to the benefits of this article, and shall consider the physicians' or surgeons' determination in arriving at its decision.



Section 43:13-32 - Widow Of Employee

43:13-32. Widow of employee
The widow of an employee of the water department, who shall have paid into the fund the full amount of his annual assessments or contributions and shall have lost his life in the performance of his duty or died from causes other than injuries received in the performance of duty, shall, if she shall have married her deceased husband prior to his having reached sixty years of age, receive a pension equal to one-half of his salary at the time of his death, but not exceeding one thousand dollars. If a widow entitled to a pension hereunder remarries, the pension shall cease and shall not be paid to her or her children.



Section 43:13-33 - Widow Of Retired Employee

43:13-33. Widow of retired employee
If any retired employee of the water department, who, while an employee of the department shall have paid into the fund the full amount of his annual assessments or contributions and continued so to do after his retirement until his death, shall have died from causes other than injuries received in the performance of duty, his widow, if she was married to him before the date of his retirement and before he reached sixty years of age, shall, so long as she remains unmarried, receive a pension equal to one-half of her deceased husband's pay at the time of his retirement, but not exceeding one thousand dollars for the use of herself.



Section 43:13-34 - Pension Fund

43:13-34. Pension fund
For the purpose of paying the pensions a fund shall be created as follows:

a. There shall be deducted from every payment of salary to any employee of the water department in the municipality who shall have entered the service on or before the age of thirty-five years, two per cent of the amount thereof, and if he shall have entered the service after reaching thirty-five years of age, the percentage shall be increased to such an amount as the pension commission determines to correspond to the risk arising by his additional age.

b. The municipality shall raise by taxation and pay into the fund yearly, an amount equal to four per cent of the total salaries paid to the employees of the water department.

c. All moneys given or donated to the fund and moneys deducted from the salary of any employee of the department because of absence or loss of time shall be added to the fund.

If there is not sufficient money in this fund, the governing body shall include in any tax levy a sum sufficient to meet the requirements of the fund for the time being.



Section 43:13-35 - Pension Commission; Organization

43:13-35. Pension commission; organization
There shall be established in all municipalities in which this article takes effect a pension commission of five members consisting of the mayor or other chief executive of the municipality, the chief financial officer of the municipality and two employees of the water department. These employees shall be nominated at a meeting or meetings held by the employees of the department in November and elected by them for a term of two years at a meeting held about the middle of December of each year at a date to be fixed by each body. The fifth member of the commission shall be a citizen who is not holding office under the municipality and shall be selected by the other four members of the pension commission. He shall hold office for the term of one year. In case of a vacancy for any cause, the commission may fill it until the next election.

The commission shall hold its first and annual meeting on January first, in each year, and elect its president from its members and a secretary from the employees of the department or anyone from outside of the department, as the commission sees fit. The commission may fix the secretary's compensation.

All retirements and pensions provided for by this article shall be made and allowed by the commission.



Section 43:13-36 - Rules And Regulations; Treasurer; Payments

43:13-36. Rules and regulations; treasurer; payments
The pension commission shall have control and management of the fund and of the retirement of the employees of the water department and may make all necessary rules and regulations regarding the same not inconsistent with this article.

All moneys belonging to the pension fund shall be received and paid over to the treasurer of the municipality, whose official bond shall cover the same. No moneys shall be paid out of the fund except upon a warrant of the commission, signed by its president and secretary.



Section 43:13-37 - Referendum

43:13-37. Referendum
The question of the adoption of this article shall be submitted to the voters of any municipality by the governing body at any general election or special election held for that purpose, upon the presentation of a petition for its adoption, signed by at least ten per cent of the legal voters, but which shall not be submitted to such an election until at least thirty days after the date of filing the petition. The question of the adoption of this article shall, through action of the governing body, be placed upon a ballot at any general election or be submitted at a special election, in the manner required by law in such cases. If a majority of the legal voters voting at the election adopt this article, it shall take effect immediately, but the organization and establishment of the funds shall not take place until January first following the election.



Section 43:13-37.1 - Pension Fund In Certain Towns In Counties Of First Class; Pension Fund Commission; Membership; Meetings

43:13-37.1. Pension fund in certain towns in counties of first class; pension fund commission; membership; meetings
There shall be established, in all towns in counties of the first class of this State whose charter was granted between the years one thousand eight hundred and eighty and one thousand eight hundred and ninety-nine and also still have a councilmanic form of government and in which towns have established by referendum under subtitle three, Title 11, Civil Service, a pension fund. The said fund shall be administered by a commission of five members consisting of the mayor of such town who shall be president of such pension fund commission, the town treasurer of such town who shall be treasurer of such pension fund commission, two municipal employees of such town who shall be nominated and elected at a meeting to be held by the aforesaid town employees, which meeting shall be held at the call of the mayor of the town within thirty days aforesaid. The town employees shall hold such office until their successors are nominated and elected at a meeting of such employees to be held on the third Wednesday of the following December, and thereafter two town employees shall be nominated and elected as members of such pension fund commission in the same manner on the third Wednesday of December every second year, and the terms of office of said members so to be elected by the town employees shall be for two years commencing January first following their election. The fifth member of said commission shall be a citizen of the town who is not holding any public office or position, shall be selected by the other four members of the commission and shall hold office for the term of one year expiring on January first each year. In case of vacancy for any cause the commission shall have power to fill such vacancy until the next election. The said commission shall hold its annual meetings between the first and fifteenth days of January in each year and elect such officers as it shall deem advisable for the term of one year or until their successors are elected, and shall also have power to select a secretary whose duties and compensation the commission shall have power to fix and who shall serve for a period of one year or until his successor is appointed. The commission shall have the power to employ from time to time such clerical assistance as it shall deem necessary and to purchase such office supplies and equipment as it may deem necessary to carry out the provisions of this act and to pay for the same out of the pension fund hereinafter provided for. The pension fund commission shall be known as "the town employees" pension fund commission of the town of in the county of .

L.1943, c. 189, p. 522, s. 1.



Section 43:13-37.2 - Powers And Duties Of Pension Fund Commission

43:13-37.2. Powers and duties of pension fund commission
The said pension fund commission shall have control and management of the pension fund hereafter referred to and they are hereby empowered to make rules, by-laws and regulations regarding the same not inconsistent with this act. Said commission shall have power to determine the question of dependency of the surviving beneficiaries under this act. It shall have the right to sue and be sued and to have, hold, purchase, sell, assign and transfer any of the securities in which any part of the said fund may be invested and any moneys belonging to said fund. All moneys belonging to said pension fund shall be received and paid over to the treasurer of such pension fund commission, whose official bond as town treasurer shall cover same. All moneys paid out of such pension fund shall be paid by the treasurer of said pension fund commission under warrants signed by the president and secretary of such pension fund commission, or such other officers as said commission shall designate.

L.1943, c. 189, p. 523, s. 2.



Section 43:13-37.3 - Execution Of Releases, Acquittances Or Discharges Of Indebtedness; Deposits; Interest And Income

43:13-37.3. Execution of releases, acquittances or discharges of indebtedness; deposits; interest and income
The president and secretary shall, on behalf of the said pension fund commission, execute any and all releases, acquittances, receipts or discharges of any and all written evidences of indebtedness to said pension fund commission; said pension fund commission shall deposit such fund in any of the banks or trust companies of such town, and shall have power to invest the same in bonds of the United States or of this State, or of any county or municipality in this State. All income, interest, earnings or dividend which shall be paid or agreed to be paid on account of any loan or deposit shall belong to and constitute a part of said pension fund.

L.1943, c. 189, p. 524, s. 3.



Section 43:13-37.4 - Annual Reports

43:13-37.4. Annual reports
The pension fund commission shall make an annual report of the conditions of such fund and the manner in which the fund is invested and file the same with the mayor and town council of such town.

L.1943, c. 189, p. 524, s. 4.



Section 43:13-37.5 - Fund Created; Deductions From Compensation; Contributions By Town; Temporary Loans Where Funds Inadequate; Exemption Of Pensions; No Refunds

43:13-37.5. Fund created; deductions from compensation; contributions by town; temporary loans where funds inadequate; exemption of pensions; no refunds
A fund shall be created in the following manner for the purpose of paying the benefits provided by this act, to wit:

There shall be deducted by disbursing officers of town funds and paid to said pension fund commission from every payment of salary or compensation to every town employee who shall be entitled to benefits under this act, three per centum (3%) of the amount thereof; provided, however, that in the case of a person hereafter entering the service of any such town after reaching the age of forty years, the said percentage of his salary to be deducted shall in the judgment of the pension fund commission be fixed and determined at not less than three per centum (3%), and such employee, upon notice from said commission of the decision of the commission, shall have the privilege to participate in the benefits of this act or decline to come within its provisions. In addition thereto, there shall be annually raised by the town council of such town in the town budget and contributed semiannually to such pension fund commission an amount equivalent to three per centum (3%) of such "town employees" salary or compensation. Additional sums shall be appropriated and paid to said pension fund commission by said town council as occasion demands to carry out the provision of this act. Where town funds are not available or adequate, or should there be no such town funds, such additional sums shall be raised by temporary loans or notes, certificates of indebtedness or temporary loan bonds to be issued as otherwise provided and limited by law for towns of this State, and the amounts necessary to pay such obligations shall be placed in the town budget for the next ensuing fiscal year. All pensions granted under this act shall be exempt from any State or municipal tax, levy and sale, garnishment or attachment, or any other civil process, and shall be unassignable. No refund of moneys deducted from the salary or compensation of any such employee shall be made.

L.1943, c. 189, p. 524, s. 5.



Section 43:13-37.6 - "Town Employee" And "Employee" Defined; Persons Entitled To Participate In Benefits

43:13-37.6. "Town employee" and "employee" defined; persons entitled to participate in benefits
The words "town employee" or "employee" as used in this act shall mean and include all employees and officers now or hereafter in service of any town in counties of the first class of this State having a population of not less than forty thousand nor more than forty-one thousand according to the census of one thousand nine hundred and thirty, and of any town board, body or commission maintained directly or indirectly, wholly or partially, out of town funds, whose term of office or position is not fixed or limited by law, not including casual or transient laborers unless such labor work is recognized as a permanent appointment by such pension fund commission, it being the intent to exclude casual or transient labor from the operation of this act. The words "town employee" or "employee" shall not be held to include office holders elected by the voters of the town nor shall it include any member of any police department or fire department whose salary or compensation is paid directly or indirectly, wholly or partially, out of the town funds. All other persons, except the casual or transient laborers hereinabove referred to, officers elected by the voters of the town and police and fire officers, now in the service of the town, not included in the foregoing provisions, shall have the privilege, in their discretion, to participate in the benefits of this act by written notice to the said pension fund commission, which notice shall be delivered within thirty days after the organization of said commission. All persons, except the casual or transient laborers hereinabove referred to, officers elected by the voters of the town and police and fire officers, hereafter entering the service of the town, not included in the foregoing provision, shall participate in the benefits of this act. The pension fund commission, in addition to the powers herein conferred, shall have power to determine what persons are included in the meaning of this act.

L.1943, c. 189, p. 525, s. 6.



Section 43:13-37.7 - Persons Not Entitled To Receive Benefits Of Act

43:13-37.7. Persons not entitled to receive benefits of act
No one who is receiving or is or shall hereafter be entitled to receive any benefits under any other law of this State providing for contributions to a pension fund out of the compensation of town employees shall be entitled to receive the benefits of this act.

L.1943, c. 189, p. 526, s. 7.



Section 43:13-37.8 - Retirement On Half Pay; Dependents After Death

43:13-37.8. Retirement on half pay; dependents after death
Subject to the limitations hereinafter provided, any town employee who shall have served or who shall hereafter have served in the employ of such town continuously or in the aggregate for a period of twenty years, and who shall have attained the age of sixty years, shall, upon his application, be retired on half pay. In the event that such town employee shall have retired and pensioned under the provisions of this act and shall have continued to pay into said pension fund or have deducted for the benefits of such pension fund the full amount of his percentage based on the amount of his pension after his retirement and until his death, then, in such event and subject to the limitation hereinafter provided, an amount equal to one-half of the salary or compensation received by such town employees at the time of his retirement shall be paid each year to the dependent widow, dependent children under the age of sixteen years or dependent parent or parents, as the case may be.

L.1943, c. 189, p. 526, s. 8.



Section 43:13-37.9 - Death Of Employee After 20 Years Of Service; Pensions To Dependents

43:13-37.9. Death of employee after 20 years of service; pensions to dependents
In the event that any such town employee entitled to the benefits of this act, who having had deducted from his salary or compensation the percentage provided in this act, shall die as the result of injury or illness received or incurred in the performance of his duty, or in the event that such town employee shall have served in the employ of the town continuously or in the aggregate for twenty years and who has had deducted from his salary or compensation the percentage provided for in this act, shall die from cause other than injury or illness received or incurred in the performance of his duty, subject to the limitations hereinafter provided, there shall be paid each year to his dependent widow, dependent child or children under the age of sixteen years, or dependent parent or parents, a sum equal to one-half the compensation or salary received by such town employee at the time of his death.

L.1943, c. 189, p. 527, s. 9.



Section 43:13-37.10 - Death Of Employee After 5 Years Of Service; Pensions To Dependents

43:13-37.10. Death of employee after 5 years of service; pensions to dependents
Subject to the limitations hereinafter provided, in the event of the death of any such town employee who shall die from causes other than injuries or illness received or incurred in the performance of his duties, and who was not previously retired or pensioned and who has had deducted from his salary or compensation the percentage provided for in this act, and who has been in the employ of the town for five years, in that event twelve and one-half per centum (12 1/2 %) of the salary received by such town employee at said death shall be paid each year to the dependent widow, dependent child or children under the age of sixteen years or dependent parent or parents, as the case may be, and for each additional year of service more than five years the amount of said pension shall be increased to the extent of two and one-half per centum (2 1/2 %) of such salary, not exceeding in any event fifty per centum (50%) of said salary.

L.1943, c. 189, p. 527, s. 10.



Section 43:13-37.11 - Maximum Pensions; Maximum Deductions

43:13-37.11. Maximum pensions; maximum deductions
The pension of any town employee under the provisions of this act shall not exceed the sum of three thousand dollars ($3,000.00) per annum and in no event shall there be paid to the widow of any town employee or dependents, under the provisions of this act, an amount in excess of three thousand dollars ($3,000.00) per annum. Deduction from the salary or compensation of any such officer or employees entitled to benefits under the provisions of this act shall not exceed any amount paid as such salary or compensation over and above the amount of six thousand dollars ($6,000.00). Any salary or compensation received by, or paid to, any such officer or employee as aforesaid, in excess of the amount of six thousand dollars ($6,000.00) shall not be available as the basis of accruing or additional benefits to any such officer or employee, under the provisions of this act.

L.1943, c. 189, p. 528, s. 11.



Section 43:13-37.12 - Death Of Employee Leaving No Widow; Benefits To Dependent Children

43:13-37.12. Death of employee leaving no widow; benefits to dependent children
In the event that any such town employee shall die leaving no widow, but shall leave a dependent child or children under the age of sixteen years, the amount of the benefits under this act shall be five hundred dollars ($500.00) per annum for each dependent child, but the aggregate amount for such dependent children shall not exceed the amount to which such town employee's widow would have been entitled to under the provisions of this act had she survived him.

L.1943, c. 189, p. 528, s. 12.



Section 43:13-37.13 - Disability From Illness Or Injury Resulting From Employment; Retirement On Pension; Determination Of Disability; Death; Benefits To Dependents

43:13-37.13. Disability from illness or injury resulting from employment; retirement on pension; determination of disability; death; benefits to dependents
In the event that any such town employee entitled to the benefits of this act, who having had deducted from his salary or compensation the percentage provided in this act, shall become permanently and totally disabled as the result of injury or illness received in the performance of his duty, he shall, upon his application to the pension fund commission, be retired on half pay. Where, however, any such town employee shall desire to retire by reason of injury or illness, such employee shall make application in writing to the pension fund commission for such retirement; whereupon the pension fund commission shall call to their assistance the aid of a regularly licensed and practicing surgeon or physician. Upon the filing of a report by such surgeon or physician that in his good judgment and opinion that such town employee is permanently incapacitated, the pension fund commission shall determine by resolution that the said person is entitled to the benefits of this act. In the event that the aforesaid mentioned employee does not agree with the report of the aforesaid mentioned surgeon and physician he may call to his assistance the aid of a regularly licensed and practicing surgeon or physician who shall make a report in writing to the pension fund commission giving his opinion as to whether or not the employee is permanently incapacitated. In the event that the two surgeons or physicians so called as hereinbefore provided, fail to agree upon the physical condition of the applicant, then the pension fund commission may call a third and disinterested, licensed and practicing surgeon or physician and the determination of the majority of said three surgeons and physicians, who shall be first duly sworn, shall be reduced to writing and signed by them, and such report shall be considered as establishing the question of the permanency of such disability. The president of the pension fund commission is authorized to administer an oath to said surgeons or physicians or other persons called in respect to the matter before the commission. The pension fund commission shall have power to determine such permanent total disability and whether or not it occurred or happened in the performance of his duties. In the event of the death of any such town employees retired under the provisions of this section while on pension, his dependents as defined in this act shall be entitled to receive the benefits of this act as provided in section eight hereof.

L.1943, c. 189, p. 528, s. 13.



Section 43:13-37.14 - Disability From Injury, Accident Or Sickness Incurred At Any Time After Employment For 5 Years; Retirement On Pension; Death; Benefits To Dependents

43:13-37.14. Disability from injury, accident or sickness incurred at any time after employment for 5 years; retirement on pension; death; benefits to dependents
Any town employee who shall receive a permanent total disability by reason of injury, accident or sickness incurred at any time, who having had deducted from his salary or compensation the percentage provided in this act and who had been in the employ of the town for five years, in that event such town employee upon his application shall be retired on pension equal to twelve and one-half per centum (12 1/2 %) of the salary received by such town employee at the time of such retirement, and for each additional year of service more than five years the amount of said pension shall be increased, to the extent of two and one-half per centum (2 1/2 %) of said salary, not exceeding in any event fifty per centum (50%) of said salary. In the event of the death of any such town employee retired under the provisions of this section while on pension, his dependents as defined in this act shall be entitled to a pension in an amount equal to the pension being received at the time of such town employee's death.

L.1943, c. 189, p. 529, s. 14.



Section 43:13-37.15 - Certain Widows Not Covered By Act

43:13-37.15. Certain widows not covered by act
The provisions of this act shall not extend to the widow of any town employees who shall hereafter marry any such town employee after such town employee has attained the age of fifty-five years, nor shall the benefits of this act accrue to the widow of any town employee who shall marry such town employee after he shall have retired under the provisions of this act.

L.1943, c. 189, p. 530, s. 15.



Section 43:13-37.16 - "Beneficiaries" Defined

43:13-37.16. "Beneficiaries" defined
Where the word "beneficiaries" is used in this act it shall refer to a town employee as defined in this act and his dependent widow, dependent child or children or dependent parent or parents.

L.1943, c. 189, p. 530, s. 16.



Section 43:13-37.17 - "His" Defined

43:13-37.17. "His" defined
Where the word "his" is used in this act, it shall be construed to refer to both sexes.

L.1943, c. 189, p. 530, s. 17.



Section 43:13-37.18 - Partial Invalidity; Repeal

43:13-37.18. Partial invalidity; repeal
All acts and parts of acts inconsistent with this act be and they are hereby repealed; provided, that if any paragraph or section of this act shall be declared invalid, the invalid paragraph shall be rescinded and the remainder of this act shall remain in full force and effect.

L.1943, c. 189, p. 530, s. 18.



Section 43:13-38 - "Municipal Employee" And "Employee Or Officer" Defined

43:13-38. "Municipal employee" and "employee or officer" defined
For the purposes of this article, the words "municipal employee" or "employee or officer" mean and include all employees in the competitive class of civil service of any village in counties of the first class, as well as such employees of any village in counties of the first class holding any position of permanent employment, including laborers. Laborers, to be recognized as permanent employees, shall have worked an average of not less than two hundred working days each year from the original date of employment. The words "municipal employee" or "employee or officer" shall not be held to include any member of the police or fire departments eligible for a pension under chapter sixteen of this Title (43:16-1 et seq.). The pension commission herein created shall have power to determine whether or not the employment of any employee or officer as aforesaid is permanent within the meaning of this article.

Amended by L.1949, c. 119, p. 484, s. 1.



Section 43:13-38.1 - "Salary" And "Half Pay" Defined; Maximum Pension

43:13-38.1. "Salary" and "half pay" defined; maximum pension
The word "salary," as used in this article, shall mean the average annual salary paid during the last five years of a member's service, or in the event he or she has been employed for less than five years, the average annual salary he or she received during the time that he or she was employed. The words "half pay," as used in this article, shall mean half of the average annual salary paid during the last five years of a member's service, or in the event he or she has been employed for less than five years, the average annual salary he or she received during the time he or she was employed, and all pensions granted under this article shall be based on such average salary, regardless of any other provision of law; provided, however, that no pension shall be paid hereunder in excess of three thousand seven hundred fifty dollars ($3,750.00) per annum.

L.1945, c. 213, p. 715, s. 6.



Section 43:13-39 - Retirement For Service And Age

43:13-39. Retirement for service and age
Any municipal employee who shall have served either in the employ of a village in a county of the first class continuously or in the aggregate for a period of twenty-five years, who shall have attained the age of sixty years, and who shall have paid his full contributions into the fund since the commencement of said fund or from the date of his employment whichever is the later date, shall upon his own application be retired on half pay.

Any municipal employee who shall have attained the age of seventy years shall be retired forthwith, unless the board of trustees of said village, by resolution annually adopted, shall continue said employee in service. Such employee shall receive a pension equal to two per centum (2%) of his final average salary for each year said employee has served the village, but said pension shall not exceed one-half of his final average salary.

Amended by L.1949, c. 119, p. 484, s. 2.



Section 43:13-40 - Payments To Certain Dependents

43:13-40. Payments to certain dependents
The widow, dependent husband, children under the age of sixteen years or dependent parents, as the case may be, of a municipal employee or officer who shall have:

a. Paid into the fund the full amount of his annual assessments or contributions and who dies as a result of injuries or illness received or incurred in the performance of his duties; or

b. Served in the employ of a village in any county of the first class in the aggregate for twenty-five years, and who has paid into the fund the full amount of his annual assessments or contributions and who dies from causes other than injuries or illness received or incurred in the performance of his duties; or

c. Been retired and pensioned under this article and continued to pay into the fund the full amount of his annual assessments or contributions based on his retirement pay after his retirement and until his death, and who dies--

Shall receive a pension in an amount equal to one-half of the salary received by such employee or officer at the time of his death, and in those cases where an employee or officer shall have been retired and pensioned previous thereto, in an amount equal to one-half of the salary he received at the time of his retirement. The pension so paid shall not exceed the sum of one thousand dollars annually. No pension shall be paid to a widow or dependent husband if she or he was married to her or his deceased spouse after the date of her or his retirement or after she or he shall have reached fifty-five years of age. The pension shall be paid to the widow or dependent husband during her or his natural life and so long as she or he remains unmarried.

If there is no widow or dependent husband surviving such employee or officer, or no widow or husband qualified to take under this article, or if the widow or husband subsequently dies or remarries and such employee or officer shall have left her or him surviving children under the age of sixteen years, such children shall receive payments as follows: If there is one child, he shall be paid the sum of twenty-five dollars monthly until he reaches sixteen years of age; if two children, each shall be paid twenty-five dollars monthly until he reaches sixteen years of age; if three or more children, such pension equal in amount to one-half of the salary received by the employee at the time of his death or retirement, but not exceeding in the aggregate one thousand dollars annually, shall be paid to the children who have not reached sixteen years of age in equal shares, but no one of such children shall receive more than twenty-five dollars monthly.

If there is no widow, dependent husband and children under sixteen years of age at the time of such employee's or officer's death, the pension shall be paid to any dependent parent or parents of such deceased employee or officer.



Section 43:13-41 - Payments To Dependents Of Employee Or Officer Who Served Five Years Or More

43:13-41. Payments to dependents of employee or officer who served five years or more
If a municipal employee or officer, who was not previously retired or pensioned, who has paid into the fund the full amount of his annual assessments or contributions and who shall have served in the municipal employ for five years, shall die from causes other than injuries or illness received or incurred in the performance of his duties, twenty per cent of the pension which would have been paid if he had served in the village for twenty-five years shall be paid to the surviving widow, husband, minor children or dependent parents, as the case may be. For each additional year of such service thereafter the proportionate amount of the pension to be so paid shall be increased to the extent of four per cent over and above such twenty per cent per annum for each additional year of service up to and including twenty-five years.



Section 43:13-42 - Dependency Condition Of Payment; Determination Of

43:13-42. Dependency condition of payment; determination of
No pension shall be paid to the surviving husband of a deceased employee or officer unless he shall be and shall continue to remain dependent upon the income which such employee or officer was receiving at the time of her death, nor unless he shall be and shall continue to remain physically or mentally incapable of pursuing a gainful occupation. No pension shall be paid to any minor child or dependent parent of such female employee or officer unless the minor child or dependent parent shall be and shall continue to remain dependent upon the income which such employee or officer was receiving at the time of her death. The pension commission shall determine the question of the dependency of the surviving husband, minor child or dependent parent, as well as the ability of the surviving husband to pursue some gainful occupation.



Section 43:13-43 - Retirement For Disability

43:13-43. Retirement for disability
Any municipal employee or officer of any village in any county of the first class who shall have received permanent disability in the performance of his duty shall, upon the certificate of a physician designated for that purpose by the pension commission, be retired on a pension equal to one-half of his salary at the time of his retirement.

Where, however, any such municipal employee or officer shall desire to retire by reason of permanent disability not incurred in the performance of his duty he shall apply in writing to the pension commission for such retirement. The pension commission shall, thereupon, call to its aid a regularly licensed and practicing surgeon or physician and the applicant may also call to his aid a regularly licensed and practicing surgeon or physician. If the two surgeons or physicians so called fail to agree on the physical condition of the applicant, the pension commission may call a third and disinterested, licensed and practicing surgeon or physician. The determination of the majority of the three surgeons or physicians who shall first be duly sworn, shall be reduced to writing and signed by them. The president of the pension commission may administer oaths to such surgeons, physicians or other persons called regarding the matter before the commission. The commission shall determine, by resolution, whether the applicant is entitled to the benefits of this article and shall consider the determination of the surgeons or physicians in reaching its decision. If it is determined that the applicant is entitled to receive a pension in accordance herewith, said pension shall be based on the applicant's years of service with said village. A pension of two per centum (2%) of his final average salary shall be paid for each year the applicant has served the said village, but said pension shall not exceed one-half of his final average salary. Such pension shall be paid notwithstanding the fact that such employee or officer has not paid his annual installments for a period of five years as hereinafter provided.

Amended by L.1949, c. 119, p. 485, s. 3.



Section 43:13-44 - Pension Fund; Exemption From Taxation And Process

43:13-44. Pension fund; exemption from taxation and process
For the purpose of paying the pensions a fund shall be created in each village where this article takes effect, as follows:

a. There shall be deducted from every payment of salary to a municipal employee or officer benefited by this article five per centum (5%) of the amount thereof and if any employee or officer hereafter enters the service of the municipality after reaching the age of thirty-five years, such percentage shall be increased to such an amount as the pension commission determines to correspond to the risk arising by the age of such employee.

b. The village shall raise by taxation and pay into the fund yearly an amount equal to seven per centum (7%) of the total salaries paid to the employees or officers who shall benefit by this article, and may raise by taxation and pay into the fund yearly such additional amount or amounts as, upon the recommendation of the pension commission of the municipality, the governing body shall determine to be necessary to maintain the fund.

c. There shall be added all fines imposed upon any such employee or officer, all moneys given or donated to the fund, all moneys deducted from the salary of such employee or officer because of absence or loss of time and one-half of all rewards paid for any purpose to such employees or officers.

If there shall not be sufficient money in the fund so created, the governing body of such village shall include in any tax levy a sum sufficient to meet the requirements of the fund for the time being.

All pensions granted under this article shall be exempt from any State or municipal tax, levy and sale, garnishment or attachment or any other process whatsoever, and shall be unassignable.

Amended by L.1945, c. 213, p. 712, s. 1.



Section 43:13-45 - Sums Paid Into Pension Fund Returned In Certain Cases

43:13-45. Sums paid into pension fund returned in certain cases
If any municipal employee or officer shall resign, be dismissed or discharged from his or her employment, the moneys he or she shall have paid into the pension fund due to the assessments shall be returned to him or her, without interest; but such person shall not thereafter be eligible for a pension under this article unless upon his or her re-employment by the village he or she shall repay to the fund the amount of any rebate made to him or her. No other refund of assessments collected from the salaries of such employees or officers shall be made.

Amended by L.1945, c. 213, p. 713, s. 2.



Section 43:13-46 - Beneficiaries Under Other Pension Laws Excepted; Workmen's Compensation To Be Deducted

43:13-46. Beneficiaries under other pension laws excepted; workmen's compensation to be deducted
No person who shall receive any pension under any other law of this State shall be entitled to receive the benefits of this article. Any compensation paid under the workmen's compensation law, chapter fifteen of Title 34 of the Revised Statutes of New Jersey, to a member on account of a happening to the member, shall be deducted from any pension or benefit payments to a member as provided by this article. Should the compensation payment be made in a lump sum, then the pension or benefit payments shall cease and be deducted until such deductions shall equal the amount of such compensation. Should the compensation be paid in periodic payments, then the amount of such compensation payments shall be deducted from the pension or benefits payable under this article until the deductions shall equal the amount of such compensation.

Amended by L.1945, c. 213, p. 713, s. 3.



Section 43:13-47 - Refusal Of Membership In Fund

43:13-47. Refusal of membership in fund
If any municipal employee or officer shall decline to accept the provisions of this article he shall notify the pension commission in writing of the fact that he does not desire to be bound by the provisions thereof, and in such event no payments or deductions shall be made from the salary of such employee or officer, but neither such employee or officer nor any of his dependents shall receive any pension under the provisions of this article.



Section 43:13-48 - Pension Commission In Villages In Counties Of The First Class

43:13-48. Pension commission in villages in counties of the first class
In every village in counties of the first class, there shall be a pension commission of five members consisting of the mayor or other chief executive, the treasurer, and the clerk of such village and two citizens of the village who are not holding an office under the village. The two citizens shall be appointed by the governing body of the village and shall hold office for the term of two years. In case of vacancy for any cause the governing body may fill it.

The commission shall hold its annual meetings on the day of January each year and elect its president, and such other officers as it shall deem advisable. The commission shall also at such meeting elect a secretary from or outside of the village employees, whose compensation the commission shall have power to fix.

The pension commission shall be known as the "municipal employees pension commission of the village of "

All retirements shall be made and pensions allowed under this article by this commission.

Amended by L.1945, c. 213, p. 714, s. 4.



Section 43:13-49 - Management Of Fund; Receipts And Payments

43:13-49. Management of fund; receipts and payments
The pension commission shall have control and management of the fund and of the retirement of the municipal employees or officers and may make all necessary rules and regulations regarding the same not inconsistent with this article.

All moneys belonging to the pension fund shall be received and paid over to the treasurer of the village whose official bond shall cover the same. All moneys paid out of the pension fund shall be paid by the village treasurer, upon warrants signed by the president and secretary of the pension commission or such other officers as the pension commission shall designate.



Section 43:13-50 - Deposit And Investment Of Fund; Income

43:13-50. Deposit and investment of fund; income
The pension commission shall deposit the fund in any of the banks or trust companies of the village, and shall invest the fund in bonds secured by first mortgages on improved property worth at least twice the amount loaned, or in bonds of the United States, of this State or of any municipality in this State, or in securities in which savings banks of this State are authorized by law to invest. All income, interest or dividend paid or agreed to be paid on account of any loan or deposit shall belong to and constitute a part of the fund.

Amended by L.1945, c. 213, p. 714, s. 5.



Section 43:13-51 - Execution Of Releases, Receipts Or Discharges

43:13-51. Execution of releases, receipts or discharges
The president and secretary shall, on behalf of the pension commission, execute any release, acquittance, receipt or discharge of any and all written evidence of indebtedness to the commission.



Section 43:13-52 - Annual Report

43:13-52. Annual report
The pension commission shall make an annual report of the condition of the fund and the manner in which it is invested.



Section 43:13-53 - When Payments Begin

43:13-53. When payments begin
No pension shall be paid out of a fund created under this article until five years after the organization of the pension commission except in the case of a municipal employee or officer permanently disabled in the performance of duty.



Section 43:13-54 - Unlawful Action A Bar To Pension

43:13-54. Unlawful action a bar to pension
If any municipal employee or officer shall become incapacitated from or loses his life in the performance or commission of any unlawful act which would warrant his dismissal from the employ of the village, no pension shall be paid to such employee or officer or to his widow, her husband, his or her children or dependent parents.



Section 43:15A-1 - Extension To Governmental Units Having No Retirement System

43:15A-1. Extension to governmental units having no retirement system
The State agency, established under chapter 253, laws of 1951, as amended, with the approval of the Governor, is hereby authorized and directed to enter, on behalf of the State, and of any county, municipality or school district and of any public department, board, body, commission, institution, agency, instrumentality or authority of, or in, the State and of, or in, any county, municipality or school district in the State, into an agreement with the U. S. Department of Health, Education, and Welfare for the purpose of extending the provisions of the Federal Old-Age and Survivors Insurance system to all services performed by employees as members of any coverage group as defined in section 218(b)(5) of the Social Security Act unless such services are already covered by an agreement under this act. The agreement shall conform with the terms and provisions of this act. Each employer subject to the provisions of this section shall be deemed to have submitted a plan in accordance with the provisions of section 5 of chapter 253, laws of 1951, as amended, except that:

a. Such employer shall have the option of including or excluding from coverage all employees in elective offices and positions. The employer shall notify the State agency of his decision within 10 days after the date of this enactment. If no notice has been received within the specified time, he shall be deemed to have decided not to cover employees in such elective offices and positions.

b. Such employer shall furnish the State agency within 10 days after the date of this enactment, the title of the official responsible for the local administration of the Social Security Program for the coverage group. If the employer fails to furnish this information within the specified time, the State agency shall deem that the employer has designated its chief fiscal officer to be the responsible official.

c. The agreement shall not be made applicable to services in such positions so long as said positions are barred from coverage by the provisions of the Social Security Act.

L.1954, c. 84, p. 469, s. 1.



Section 43:15A-2 - Extension To Employers Of Former Members Of State Employees' Retirement System

43:15A-2. Extension to employers of former members of State Employees' Retirement System
The State agency, with the approval of the Governor, is hereby authorized and directed to enter on behalf of the State into an agreement with the Secretary of the U. S. Department of Health, Education, and Welfare for the purposes of extending the provisions of the Federal Old-Age and Survivors Insurance system to services performed by employees in positions formerly covered by the provisions of chapters 14 and 15 of Title 43 of the Revised Statutes, hereinafter referred to as the State Employees' Retirement System, provided, however:

a. That such employees are members of a coverage group as defined in section 218(b)(5) of the Social Security Act;

b. The agreement shall not be made applicable to services in such positions so long as said positions are barred from coverage by the provisions of the Social Security Act.

The agreement made under this section shall be consistent with the terms and provisions of this act. It shall cover all employment for each employer in the State participating in the State Employees' Retirement System on the date of this enactment and each such employer shall be deemed to have submitted a plan in accordance with the provisions of section 5 of chapter 253, laws of 1951, as amended, except that:

(1) Where the employer has covered the services of at least 1 employee in any elective office or position under the provisions of the State Employees' Retirement System, all employees in such elective positions shall be included in the Social Security Coverage Group.

(2) Where the employer has covered none of the services of employees in any elective office or position under the provisions of the State Employees' Retirement System, such employers shall have the option of either including or excluding the services of all such employees from Social Security coverage. The employer shall notify the State agency of his decision within 10 days after the date of this enactment. If no notice has been received by the State agency within the specified time, the employer shall be deemed to have decided to exclude the services of employees in elective offices and positions.

(3) Each employer in the State subject to the provisions of this section shall furnish the State agency the title of the official responsible for the local administration of the Social Security Program for the coverage group within 10 days after the date of this enactment. If the employer fails to furnish this information within the specified time, the State agency shall deem that such employer has designated its chief fiscal officer to be the responsible official.

L.1954, c. 84, p. 470, s. 2.



Section 43:15A-3 - Effective Date Of Agreements

43:15A-3. Effective date of agreements
The effective date of the Social Security agreements under the provisions of sections 1 and 2 above shall be January 1, 1955.

L.1954, c. 84, p. 471, s. 3. Amended by L.1954, c. 244, p. 902, s. 16.



Section 43:15A-4 - Repeal Of Acts Establishing State Employees' Retirement System

43:15A-4. Repeal of acts establishing State Employees' Retirement System
Chapters 14 and 15 of Title 43 of the Revised Statutes and all amendments and supplements thereto, designated as the "State Employees' Retirement System of New Jersey" are repealed as of the effective date of this section.

L.1954, c. 84, p. 471, s. 4.



Section 43:15A-5 - Disposition Of Funds, Benefits, Etc.

43:15A-5. Disposition of funds, benefits, etc.
The repeal of chapters 14 and 15 of Title 43 of the Revised Statutes of the State of New Jersey and all amendments and supplements thereto is subject to the following provisos:

(a) Any person retired for service under any of the provisions of either of said chapters and receiving or entitled to receive benefits thereunder prior to their repeal shall continue to receive the same benefits or shall continue to be entitled to receive the same benefits to the same extent and in the same manner as if such chapters had not been repealed. If any such person shall have elected to take his retirement benefit under 1 of the options of such chapters, his beneficiary shall, upon the death of the retirant, receive such amount as was provided under such chapters, as if such chapters had not been repealed.

(b) Any beneficiary receiving an allowance as a result of an election made by a person retiring under such chapters shall continue to receive such allowance as provided under such chapters.

(c) Any person electing to have deductions for medical and hospitalization insurance subtracted from his retirement allowance shall continue to have such deductions subtracted as if such chapters had not been repealed.

(d) Any person retired for disability under such chapters and receiving benefits or entitled to receive benefits thereunder and any person receiving accidental death benefits as the result of the death of a member in service under such chapters, prior to their repeal, including any person covered by R.S. 43:14-30 to R.S. 43:14-34, R.S. 43:14-37 and R.S. 43:15-5, shall, so long as he continues to meet the tests therefor prescribed in such chapters, continue to receive the same or shall continue to be entitled to receive to the same extent and in the same manner as if such chapters had not been repealed. At such time as he shall cease to meet such requirements his benefits shall cease and as to him the chapters shall have no further application. If any person retired for disability under such chapters and receiving benefits thereunder prior to their repeal shall have elected to take his retirement benefit under 1 of the options of such chapters, his beneficiary shall, upon the death of the retirant, receive such amount as was provided under such chapters.

(e) Any person who, as of the effective date of this section meets the requirements for retirement under chapters 14 and 15 of Title 43 of the Revised Statutes but who has not made application for benefits under such chapters may make such application and be retired on or before the effective date of this section, as if such chapters had not been repealed. He shall thereafter receive benefits to the same extent and in the same manner as if such chapters had not been repealed.

(f) If any person having made contributions under such chapters dies prior to their repeal but before retiring, his accumulated deductions shall be paid out as he shall have directed in writing; provided, however, that in the case of a contributor who dies with credit for 20 or more years of total service, the provisions of R.S. 43:14-29 shall apply. In the absence of such written direction, his accumulated deductions shall be paid to his estate. This paragraph shall apply also to any person dying subsequent to repeal but before receiving his contributions.

(g) Any person who contracted for a loan under such chapters shall continue to repay the loan as if such chapters had not been repealed.

(h) Interest on members' accumulated deductions shall cease as of the effective date of this section.

(i) The accumulated deductions of the members constituting the Annuity Savings Fund shall be set aside in a trust fund designated as Fund A to be held for refund, upon demand, to the respective persons or beneficiaries entitled thereto; no further interest shall be allowed after the effective date of this section. Until refunded or otherwise disposed of, such funds, interests therein, and rights thereto shall not be subject to judicial process.

(j) The accumulated reserves in the Contingent Reserve Fund established under such chapters which are required to meet pension and death benefits allowable shall be set aside in the State treasury as a trust fund and expended for no other purpose except for the payment of such benefits. Such fund shall be designated as Fund B.

(k) The accumulated reserves constituting the Retirement Reserve Fund shall be set aside in a trust fund designated as Fund C to be held for payment of all pension and death benefits allowed. Such funds, interests therein and rights thereto, shall not be subject to judicial process.

(l) All moneys in the Expense Fund shall be set aside in a trust fund designated as Fund D, to be held for the purpose of administering the payment of benefits under the provisions of this section. Such moneys, interest therein and rights thereto shall not be subject to judicial process.

L.1954, c. 84, p. 472, s. 5. Amended by L.1955, c. 261, p. 955, s. 3.



Section 43:15A-6 - Definitions.

43:15A-6 Definitions.

6.As used in this act:

a."Accumulated deductions" means the sum of all the amounts, deducted from the compensation of a member or contributed by or on behalf of the member, standing to the credit of the member's individual account in the annuity savings fund.

b."Annuity" means payments for life derived from the accumulated deductions of a member as provided in this act.

c."Annuity reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of an annuity, granted under the provisions of this act, computed on the basis of such mortality tables recommended by the actuary as the board of trustees adopts, with regular interest.

d."Beneficiary" means any person receiving a retirement allowance or other benefit as provided in this act.

e."Child" means a deceased member's unmarried child either (1) under the age of 18 or (2) of any age who, at the time of the member's death, is disabled because of an intellectual disability or physical incapacity, is unable to do any substantial, gainful work because of the impairment and the impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the medical board.

f."Parent" shall mean the parent of a member who was receiving at least 1/2 of the parent's support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

g.(1) "Widower," for employees of the State, means the man to whom a member was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), at least five years before the date of her death and to whom she continued to be married or a domestic partner until the date of her death and who was receiving at least 1/2 of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widower will be considered terminated by marriage of, or establishment of a domestic partnership by, the widower subsequent to the death of the member. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(2)Subject to the provisions of paragraph (3) of this subsection, "widower," for employees of public employers other than the State, means the man to whom a member was married at least five years before the date of her death and to whom she continued to be married until the date of her death and who was receiving at least 1/2 of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widower shall be considered terminated by marriage of the widower subsequent to the death of the member. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(3)A public employer other than the State may adopt a resolution providing that the term "widower" as defined in paragraph (2) of this subsection shall include domestic partners as provided in paragraph (1) of this subsection.

h. (1) "Final compensation" means the average annual compensation for which contributions are made for the three years of creditable service in New Jersey immediately preceding the member's retirement or death, or it shall mean the average annual compensation for New Jersey service for which contributions are made during any three fiscal years of his or her membership providing the largest possible benefit to the member or the member's beneficiary.

(2)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1, "final compensation" means the average annual compensation for which contributions are made for the five years of creditable service in New Jersey immediately preceding the member's retirement or death, or it shall mean the average annual compensation for New Jersey service for which contributions are made during any five fiscal years of his or her membership providing the largest possible benefit to the member or the member's beneficiary.

i."Fiscal year" means any year commencing with July 1 and ending with June 30 next following.

j."Medical board" shall mean the board of physicians provided for in section 17 of P.L.1954, c.84 (C.43:15A-17).

k."Pension" means payments for life derived from appropriations made by the employer as provided in this act.

l."Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of a pension granted under the provisions of this act, computed on the basis of such mortality tables recommended by the actuary as the board of trustees adopts, with regular interest.

m."Public Employees' Retirement System of New Jersey," hereinafter referred to as the "retirement system" or "system," is the corporate name of the arrangement for the payment of retirement allowances and other benefits under the provisions of this act including the several funds placed under said system. By that name all of its business shall be transacted, its funds invested, warrants for money drawn, and payments made and all of its cash and securities and other property held.

n."Regular interest" shall mean interest as determined by the State Treasurer, after consultation with the Directors of the Divisions of Investment and Pensions, the board of trustees and the actuary. It shall bear a reasonable relationship to the percentage rate of earnings on investments based on the market value of the assets but shall not exceed the assumed percentage rate of increase applied to salaries plus 3%, provided however that the board of trustees shall not set the average percentage rate of increase applied to salaries below 6%.

o."Retirement allowance" means the pension plus the annuity.

p."Veteran" means any honorably discharged officer, soldier, sailor, airman, marine or nurse who served in any Army, Air Force or Navy of the Allies of the United States in World War I, between July 14, 1914, and November 11, 1918, or who served in any Army, Air Force or Navy of the Allies of the United States in World War II, between September 1, 1939, and September 2, 1945, and who was inducted into such service through voluntary enlistment, and was a citizen of the United States at the time of such enlistment, and who did not, during or by reason of such service, renounce or lose United States citizenship, and any officer, soldier, sailor, marine, airman, nurse or army field clerk, who has served in the active military or naval service of the United States and has or shall be discharged or released therefrom under conditions other than dishonorable, in any of the following wars, uprisings, insurrections, expeditions, or emergencies, and who has presented to the retirement system evidence of such record of service in form and content satisfactory to said retirement system:

(1)The Indian wars and uprisings during any of the periods recognized by the War Department of the United States as periods of active hostility;

(2)The Spanish-American War between April 20, 1898, and April 11, 1899;

(3)The Philippine insurrections and expeditions during the periods recognized by the War Department of the United States as of active hostility from February 4, 1899, to the end of 1913;

(4)The Peking relief expedition between June 20, 1900, and May 27, 1902;

(5)The army of Cuban occupation between July 18, 1898, and May 20, 1902;

(6)The army of Cuban pacification between October 6, 1906, and April 1, 1909;

(7)The Mexican punitive expedition between March 14, 1916, and February 7, 1917;

(8)The Mexican border patrol, having actually participated in engagements against Mexicans between April 12, 1911, and June 16, 1919;

(9)World War I, between April 6, 1917, and November 11, 1918;

(10) World War II, between September 16, 1940, and December 31, 1946, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies any part of which 90 days was served between said dates; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 90-day service as herein provided;

(11) Korean conflict on or after June 23, 1950, and on or prior to January 31, 1955, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 90-day service as herein provided; and provided further, that any member classed as a veteran pursuant to this paragraph prior to August 1, 1966, shall continue to be classed as a veteran whether or not that person completed the 90-day service between said dates as herein provided;

(12) Lebanon crisis, on or after July 1, 1958, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 1, 1958 or the date of termination of that conflict, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(13) Vietnam conflict on or after December 31, 1960, and on or prior to May 7, 1975, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; and exclusive of any service performed pursuant to the provisions of section 511(d) of Title 10, United States Code, pursuant to an enlistment in the Army National Guard or as a reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 90 days' service as herein provided;

(14) Lebanon peacekeeping mission, on or after September 26, 1982, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before December 1, 1987 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(15) Grenada peacekeeping mission, on or after October 23, 1983, who has served in Grenada or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 21, 1983 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(16) Panama peacekeeping mission, on or after December 20, 1989 or the date of inception of that mission, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in Panama or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before January 31, 1990 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(17) Operation "Desert Shield/Desert Storm" mission in the Arabian peninsula and the Persian Gulf, on or after August 2, 1990 or the date of inception of that operation, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in the Arabian peninsula or on board any ship actively engaged in patrolling the Persian Gulf for a period, continuous or in the aggregate, of at least 14 days commencing on or before the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(18) Operation Northern Watch and Operation Southern Watch, on or after August 27, 1992, or the date of inception of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of inception is earliest, who served in the theater of operation, including in the Arabian peninsula and the Persian Gulf, and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service, commencing on or before the date of termination of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of termination is the latest; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(19) Operation "Restore Hope" in Somalia, on or after December 5, 1992, or the date of inception of that operation as proclaimed by the President of the United States or Congress, whichever date is earliest, who has served in Somalia or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before March 31, 1994; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14-day service as herein provided;

(20) Operations "Joint Endeavor" and "Joint Guard" in the Republic of Bosnia and Herzegovina, on or after November 20, 1995, who served in such active service in direct support of one or both of the operations for at least 14 days, continuously or in the aggregate, commencing on or before June 20, 1998 and (1) was deployed in that nation or in another area in the region, or (2) was on board a United States naval vessel operating in the Adriatic Sea, or (3) operated in airspace above the Republic of Bosnia and Herzegovina; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person completed the 14-day service requirement;

(21) Operation "Enduring Freedom", on or after September 11, 2001, who served in a theater of operation and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided; and

(22) Operation "Iraqi Freedom", on or after the date the President of the United States or the United States Secretary of Defense designates as the inception date of that operation, who served in Iraq or in another area in the region in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided.

"Veteran" also means any honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits.

q.(1) "Widow," for employees of the State, means the woman to whom a member was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), at least five years before the date of his death and to whom he continued to be married or a domestic partner until the date of his death and who was receiving at least 1/2 of her support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widow will be considered terminated by the marriage of, or establishment of a domestic partnership by, the widow subsequent to the member's death. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(2)Subject to the provisions of paragraph (3) of this subsection, "widow," for employees of public employers other than the State, means the woman to whom a member was married at least five years before the date of his death and to whom he continued to be married until the date of his death and who was receiving at least 1/2 of her support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a widow shall be considered terminated by the marriage of the widow subsequent to the member's death. In the event of the payment of an accidental death benefit, the five-year qualification shall be waived.

(3)A public employer other than the State may adopt a resolution providing that the term "widow" as defined in paragraph (2) of this subsection shall include domestic partners as provided in paragraph (1) of this subsection.

r. (1) "Compensation" means the base or contractual salary, for services as an employee, which is in accordance with established salary policies of the member's employer for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary or extracurricular duties beyond the regular workday or the regular work year.

(2)In the case of a person who becomes a member of the retirement system on or after July 1, 2007, "compensation" means the amount of base or contractual salary equivalent to the annual maximum wage contribution base for Social Security, pursuant to the Federal Insurance Contributions Act, for services as an employee, which is in accordance with established salary policies of the member's employer for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary or extracurricular duties beyond the regular workday or the regular work year. This paragraph shall not apply to a person who at the time of enrollment in the retirement system on or after July 1, 2007 transfers service credit from another State-administered retirement system pursuant to section 14 of P.L.1954, c.84 (C.43:15A-14), but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after July 1, 2007 pursuant to section 27 of P.L.1966, c.217 (C.43:15A-57.2) after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

In cases where salary includes maintenance, the retirement system shall fix the value of that part of the salary not paid in money which shall be considered under this act.

For the period of July 1, 2009 through June 30, 2011, "contractual salary" for State employees shall include across the board negotiated wage increases under a collective negotiations agreement that were payable to all State employees covered by that agreement notwithstanding that, by amendment to that collective negotiations agreement, the effective date of the contractual increase has been deferred. For the purpose of this paragraph, "State employee" means an employee in the Executive Branch or the Judicial Branch of State government of New Jersey or an employee of the State University authorized to participate in the system under subsection b. of section 73 of P.L.1954, c.84 (C.43:15A-73), but shall not include employees of agencies authorized to participate in the system under subsections a., c., d., e., f., and g. of section 73 of P.L.1954, c.84 (C.43:15A-73) or under P.L.1990, c.25 (C.43:15A-73.2 et al.).

For the period of July 1, 2009 through June 30, 2011, "contractual salary" for county and municipal employees shall include across the board negotiated wage increases under a collective negotiations agreement that were payable to all county or all municipal employees covered by that agreement notwithstanding that, by amendment to that collective negotiations agreement which has been filed with the Division of Pensions and Benefits, the effective date of the contractual increase has been deferred. For the purpose of this paragraph, "county and municipal employees" means all persons employed by a county or municipality in this State.

L.1954, c.84, s.6; amended 1966, c.217, s.1; 1970, c.57, s.1; 1971, c.119, s.3; 1971, c.213, s.1; 1972, c.166, s.3; 1991, c.389, s.29; 1991, c.390, s.4; 1992, c.41, s.12; 1992, c.125, s.7; 1995, c.406, s.3; 2001, c.127, s.3; 2001, c.128, s.2; 2003, c.197, s.3; 2003, c.246, s.42; 2005, c.64, s.3; 2007, c.103, s.10; 2009, c.85, s.1; 2009, c.338; 2010, c.1, s.21; 2010, c.50, s.71.



Section 43:15A-6.1 - Veteran Status Determined For Retirement Allowance.

43:15A-6.1 Veteran status determined for retirement allowance.

5.The Adjutant General of the Department of Military and Veterans' Affairs shall be responsible for determining whether any person seeking to be considered a "veteran" under section 6 of P.L.1954, c.84 (C.43:15A-6), for the purpose of eligibility for a veteran's retirement allowance, meets the criteria set forth therein and adjudicating an appeal from any person disputing this determination. The determination of the Adjutant General shall be binding upon the Division of Pensions and Benefits.

L.2000,c.127,s.5.



Section 43:15A-7 - Public Employees' Retirement System, Established; Membership.

43:15A-7 Public Employees' Retirement System, established; membership.

7.There is hereby established the Public Employees' Retirement System of New Jersey in the Division of Pensions and Benefits of the Department of the Treasury. The membership of the retirement system shall include:

a.The members of the former "State Employees' Retirement System of New Jersey" enrolled as such as of December 30, 1954, who shall not have claimed for refund their accumulated deductions in said system as provided in this section;

b.Any person becoming an employee of the State or other employer after January 2, 1955 and every veteran, other than a retired member who returns to service pursuant to subsection b. of section 27 of P.L.1966, c.217 (C.43:15A-57.2) and other than those whose appointments are seasonal, becoming an employee of the State or other employer after such date, including a temporary employee with at least one year's continuous service. The membership of the retirement system shall not include those persons appointed to serve as described in paragraphs (2) and (3) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2), except a person who was a member of the retirement system prior to the effective date of sections 1 through 19 of P.L.2007, c.92 (C.43:15C-1 through C.43:15C-15, C.43:3C-9, C.43:15A-7, C.43:15A-75 and C.43:15A-135) and continuously thereafter; and

c.Every employee veteran in the employ of the State or other employer on January 2, 1955, who is not a member of any retirement system supported wholly or partly by the State.

d.Membership in the retirement system shall be optional for elected officials other than veterans, and for school crossing guards, who having become eligible for benefits under other pension systems are so employed on a part-time basis. Elected officials commencing service on or after the effective date of sections 1 through 19 of P.L.2007, c.92 (C.43:15C-1 through C.43:15C-15, C.43:3C-9, C.43:15A-7, C.43:15A-75 and C.43:15A-135) shall not be eligible for membership in the retirement system based on service in the elective public office, except that an elected official enrolled in the retirement system as of that effective date who continues to hold that elective public office without a break in service shall be eligible to continue membership in the retirement system under the terms and conditions of enrollment. Service in the Legislature shall be considered a single elective public office. Any part-time school crossing guard who is eligible for benefits under any other pension system and who was hired as a part-time school crossing guard prior to March 4, 1976, may at any time terminate his membership in the retirement system by making an application in writing to the board of trustees of the retirement system. Upon receiving such application, the board of trustees shall terminate his enrollment in the system and direct the employer to cease accepting contributions from the member or deducting from the compensation paid to the member. State employees who become members of any other retirement system supported wholly or partly by the State as a condition of employment shall not be eligible for membership in this retirement system. Notwithstanding any other law to the contrary, all other persons accepting employment in the service of the State shall be required to enroll in the retirement system as a condition of their employment, regardless of age.

(1)Before or on November 1, 2008, no person in employment, office or position, for which the annual salary or remuneration is fixed at less than $1,500.00, shall be eligible to become a member of the retirement system.

(2)After November 1, 2008, a person who was a member of the retirement system on that date and continuously thereafter shall be eligible to be a member of the retirement system in employment, office or position, for which the annual salary or remuneration is fixed at $1,500 or more.

(3)After November 1, 2008 and before or on the effective date of P.L.2010, c.1, a person who was not a member of the retirement system on November 1, 2008, or who was a member of the retirement system on that date but not continuously thereafter, and who is in employment, office or position, for which the annual salary or remuneration is certified by the applicable public entity at $7,500 or more, shall be eligible to become a member of the retirement system. The $7,500 minimum annual salary or remuneration amount shall be adjusted annually by the Director of the Division of Pensions and Benefits, by regulation, in accordance with changes in the Consumer Price Index but by no more than 4 percent. "Consumer Price Index" means the average of the annual increase, expressed as a percentage, in the consumer price index for all urban consumers in the New York City and Philadelphia metropolitan statistical areas during the preceding calendar year as reported by the United States Department of Labor.

(4)After the effective date of P.L.2010, c.1, no person in an employment, office or position of the State, or an agency, board, commission, authority or instrumentality of the State, for which the hours of work are fixed at fewer than 35 per week shall be eligible to become a member of the retirement system; and no person in employment, office or position with a political subdivision of the State, or an agency, board, commission, authority or instrumentality of a political subdivision of the State, for which the hours of work are fixed by an ordinance or resolution of the political subdivision, or agency, board, commission, authority or instrumentality thereof, at fewer than 32 per week shall be eligible to become a member of the retirement system. Any hour or part thereof, during which the person does not work due to the person's participation in a voluntary or mandatory furlough program shall not be deducted in determining if a person's hours of work are fixed at fewer than 35 or 32 per week, as appropriate, for the purpose of eligibility.

e.Membership of any person in the retirement system shall cease if he shall discontinue his service for more than two consecutive years.

f.The accumulated deductions of the members of the former "State Employees' Retirement System" which have been set aside in a trust fund designated as Fund A as provided in section 5 of this act and which have not been claimed for refund prior to February 1, 1955 shall be transferred from said Fund A to the Annuity Savings Fund of the Retirement System, provided for in section 25 of this act. Each member whose accumulated deductions are so transferred shall receive the same prior service credit, pension credit, and membership credit in the retirement system as he previously had in the former "State Employees' Retirement System" and shall have such accumulated deductions credited to his individual account in the Annuity Savings Fund. Any outstanding obligations of such member shall be continued.

g.Any school crossing guard electing to terminate his membership in the retirement system pursuant to subsection d. of this section shall, upon his request, receive a refund of his accumulated deductions as of the date of his appointment to the position of school crossing guard. Such refund of contributions shall serve as a waiver of all benefits payable to the employee, to his dependent or dependents, or to any of his beneficiaries under the retirement system.

h.A temporary employee who is employed under the federal Workforce Investment Act shall not be eligible for membership in the system. Membership for temporary employees employed under the federal Job Training Partnership Act, Pub.L.97-300 (29 U.S.C.s.1501) who are in the system on September 19, 1986 shall be terminated, and affected employees shall receive a refund of their accumulated deductions as of the date of commencement of employment in a federal Job Training Partnership Act program. Such refund of contributions shall serve as a waiver of all benefits payable to the employee, to his dependent or dependents, or to any of his beneficiaries under the retirement system.

i.Membership in the retirement system shall be optional for a special service employee who is employed under the federal Older American Community Service Employment Act, Pub.L.94-135 (42 U.S.C.s.3056). Any special service employee employed under the federal Older American Community Service Employment Act, Pub.L.94-135 (42 U.S.C.s.3056), who is in the retirement system on the effective date of P.L.1996, c.139 may terminate membership in the retirement system by making an application in writing to the board of trustees of the retirement system. Upon receiving the application, the board shall terminate enrollment in the system and the member shall receive a refund of accumulated deductions as of the date of commencement of employment in a federal Older American Community Service Employment Act program. This refund of contributions shall serve as a waiver of all benefits payable to the employee, to any dependent or dependents, or to any beneficiary under the retirement system.

j.An employee of the South Jersey Port Corporation who was employed by the South Jersey Port Corporation as of the effective date of P.L.1997, c.150 (C.34:1B-144 et al.) and who shall be re-employed within 365 days of such effective date by a subsidiary corporation or other corporation, which has been established by the Delaware River Port Authority pursuant to subdivision (m) of Article I of the compact creating the Delaware River Port Authority (R.S.32:3-2), as defined in section 3 of P.L.1997, c.150 (C.34:1B-146), shall be eligible to continue membership while an employee of such subsidiary or other corporation.

L.1954, c.84, s.7; amended 1954, c.244, s.1; 1955, c.261, s.5; 1966, c.217, s.2; 1975, c.344; 1979, c.430; 1985, c.121; 1986, c.109; 1986, c.139, s.1; 1996, c.139; 1997, c.23, s.1; 1997, c.150, s.23; 2007, c.92, s.17; 2008, c.89, s.7; 2010, c.1, s.3.



Section 43:15A-7.1 - Delinquent Enrollment For Compulsory Membership; Payment By Employee And Employer.

43:15A-7.1 Delinquent enrollment for compulsory membership; payment by employee and employer.

48. a. In the case of any person who was required to become a member of the retirement system as a condition of employment, and whose application for enrollment in the retirement system or whose application for transfer from one employer to another within the system was filed beyond the effective date for his compulsory enrollment in the system or his transfer within the system, such person shall be required to purchase membership credit for his compulsory coverage by paying into the annuity savings fund the amount required by applying, in accordance with section 25 of chapter 84 of the laws of 1954, his rate of contribution on his current base salary subject to the retirement system for each year of previous service during which he was required to have been a member.

b.If more than 1 year has elapsed from the time that contributions would have been required from such person, 1/2 of the employee's cost, established by the computation provided by subsection a. of this section, will be required of his employer and shall be included in the next budget subsequent to the certification of this special liability by the retirement system. The amount certified by the system shall be payable by the employer to the contingent reserve fund and shall be due and owing to the system even if the employee is no longer in the employ of the employer by the date such moneys are to be paid to the system.

c.The employees' obligation may be satisfied by regular installments, equal to at least 1/2 the normal contribution to the retirement system, over a maximum period of 10 years but not more than 2 years in the case of any employee who has attained or will attain age 60 within the 2-year period, or in the case of any employee who became a member of the retirement system on or after the effective date of P.L.2008, c.89, has attained or will attain age 62 within the 2-year period.

d.In the case of any person coming under the provisions of this section, full pension credit for the period of employment for which arrears are being paid by the employee shall be given upon the payment of at least 1/2 of the total employee's arrearage obligation and the completion of 1 year of membership and the making of such arrears payments, except that in the case of retirement pursuant to sections 38, 41(b), 48 and 61 of chapter 84 of the laws of 1954, the total membership credit for such service shall be in direct proportion as the amount paid bears to the total amount of the arrearage obligation of the employee.

L.1971, c.213, s.48; amended 2008, c.89, s.22.



Section 43:15A-7.2 - Ineligibility For Pers Under Professional Services Contract.

43:15A-7.2 Ineligibility for PERS under professional services contract.

20. a. A person who performs professional services for a political subdivision of this State or a board of education, or any agency, authority or instrumentality thereof, under a professional services contract awarded in accordance with section 5 of P.L.1971, c.198 (C.40A:11-5), N.J.S.18A:18A-5 or section 5 of P.L.1982, c.189 (C.18A:64A-25.5), on the basis of performance of the contract, shall not be eligible for membership in the Public Employees' Retirement System. A person who is a member of the retirement system as of the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall not accrue service credit on the basis of that performance following the expiration of an agreement or contract in effect on the effective date. Nothing contained in this subsection shall be construed as affecting the provisions of any agreement or contract in effect on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), whether or not the agreement or contract specifically provides by its terms for membership in the retirement system. No renewal, extension, modification, or other agreement or action to continue any professional services contract in effect on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) beyond its current term shall have the effect of continuing the membership of a person in the retirement system or continuing the accrual of service credit on the basis of performance of the contract.

b.A person who performs professional services for a political subdivision of this State or a board of education, or any agency, authority or instrumentality thereof, shall not be eligible, on the basis of performance of those professional services, for membership in the Public Employees' Retirement System, if the person meets the definition of independent contractor as set forth in regulation or policy of the federal Internal Revenue Service for the purposes of the Internal Revenue Code. Such a person who is a member of the retirement system on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall not accrue service credit on the basis of that performance following the expiration of an agreement or contract in effect on the effective date.

Nothing contained in this subsection shall be construed as affecting the provisions of any agreement or contract of employment in effect on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.), whether or not the agreement or contract specifically provides by its terms for membership in the retirement system. No renewal, extension, modification, or other agreement or action to continue any such agreement or contract in effect on the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) beyond its current term shall have the effect of continuing the membership of a person in the retirement system or continuing the accrual of service credit on the basis of performance of the agreement or contract.

As used in this subsection, the term "professional services" shall have the meaning set forth in section 2 of P.L.1971, c.198 (C.40A:11-2).

L.2007, c.92, s.20.



Section 43:15A-7.3 - Appeal For Person Denied Membership In Pers.

43:15A-7.3 Appeal for person denied membership in PERS.

14.An appeal by any person who is denied membership in the Public Employees' Retirement System shall be transmitted as a contested case, along with all relevant materials and documents, by the State Treasurer to the Office of Administrative Law which shall conduct an adjudicatory proceeding thereon pursuant to the "Administrative Procedure Act," P.L.1968, C.410 (C.52:14B-1 et seq.).

L.2008, c.89, s.14.



Section 43:15A-7.4 - Inapplicability Of Certain Statutes Relative To Certain Transferred Service Credits.

43:15A-7.4 Inapplicability of certain statutes relative to certain transferred service credits.

35. The provisions of section 6 of P.L.1954, c.84 (C.43:15A-6), section 38 of P.L.1954, c.84 (C.43:15A-38), section 41 of P.L.1954, c.84 (C.43:15A-41), section 48 of P.L.1954, c.84 (C.43:15A-48), and section 61 of P.L.1954, c.84 (C.43:15A-61) concerning persons who become members of the retirement system on or after the effective date of P.L.2010, c.1 shall not apply to a person who at the time of enrollment in the retirement system on or after that effective date transfers service credit, as permitted, from another State-administered retirement system of which the person was a member immediately prior to the effective date and continuously thereafter, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after that effective date after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

L.2010, c.1, s.35.



Section 43:15A-8 - Restoration Of Members Discontinued From Service; Conditions

43:15A-8. Restoration of members discontinued from service; conditions
a. If a member of the retirement system has been discontinued from service without personal fault or through leave of absence granted by an employer or permitted by any law of this State and has not withdrawn the accumulated member's contributions from the retirement system, the membership of that member may continue, notwithstanding any provisions of this act if the member returns to service within a period of 10 years from the date of discontinuance from service.

No credit for pension purposes shall be allowed to the member covering the period of the discontinuance, unless leave of absence shall have been granted by the employer and the board, as provided for in section 39 of this act.

b. If an employee who has withdrawn the accumulated member's contributions from the former "State Employees' Retirement System" or the retirement system as provided in section 41 of this act is re-enrolled as a member of the retirement system, that member may purchase credit for all of the previous membership service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions shall have been made during any fiscal year of membership or to the highest annual compensation for service in this State during any fiscal year for which credit is purchased, whichever is highest. The purchase may be made in regular installments, equal to at least one-half the full normal contribution to the retirement system, over a maximum period of 10 years.

Any member electing to purchase service credit hereunder who retires prior to completing the payments as agreed with the retirement system will receive pro rata credit for service purchased prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump-sum payment required at that time to provide full credit.

L.1954,c.84,s.8; amended 1966,c.217,s.3; 1985,c.532; 1991,c.138,s.6.



Section 43:15A-9 - Nonmember State Employee May Join At Any Time; Option

43:15A-9. Nonmember State employee may join at any time; option
Any person other than a veteran who was in the employ of the State prior to January 2, 1955, and who did not join the former "State Employees' Retirement System," may join the retirement system at any time. The person shall have the option of joining the retirement system as a new member upon proper application with no credit for previous service, or of purchasing membership credit for the previous service.

The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by section 8 of P.L.1954, c.84 (C.43:15A-8).

L.1954,c.84,s.9; amended 1966,c.217,s.4; 1991,c.138,s.7.



Section 43:15A-10 - State Employees Inducted Into Military Or Naval Service Before Applying For Enrollment

43:15A-10. State employees inducted into military or naval service before applying for enrollment
Any employee, eligible for membership, who had entered or shall hereafter enter into the active air, military or naval service of the United States before making application for enrollment in the retirement system shall be accepted as a member upon his filing application, provided such application is made within 3 months after entry into such active air, military or naval service, and his regular salary deduction as provided by section 25 (C. 43:15A-25) shall be paid to the retirement system by the employer as provided by chapter 252 of the laws of 1942, as amended by chapter 326 of the laws of 1942 (C. 38:23-5, 38:23-6).

L.1954, c. 84, p. 482, s. 10. Amended by L.1971, c. 213, s. 2, eff. June 17, 1971.



Section 43:15A-11 - Contributions Covering Temporary Service

43:15A-11. Contributions covering temporary service
Any person employed temporarily by an employer whose temporary employment resulted, without interruption, in permanent employment may purchase credit for that temporary service. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by section 8 of P.L.1954, c.84 (C.43:15A-8).

L.1954,c.84,s.11; amended 1971,c.213,s.3; 1991,c.138,s.8.



Section 43:15A-12.1 - State Police; Service Credit For Military Duty

43:15A-12.1. State police; service credit for military duty
Any public employee veteran member who terminated service with the State Police to enter service in the active military or naval service of the United States, and who immediately returned to employment with the State Police after said military service, shall receive prior service credit for the time he served in the active military or naval service of the United States; for which evidence satisfactory to the retirement system is presented, and shall pay the proportion of compensation, applicable to the age resulting from the subtraction of his years of such prior service from his age on the date of his becoming a member of the retirement system as provided in section 25 (C. 43:15A-25). The employer of such public employee veteran on the date of his becoming a member shall pay the accrued liability on behalf of such prior service, and such liability shall be paid in such a manner that the total obligation will be met within the period of time fixed for the liquidation of such accrued liability of the employer.

L.1975, c. 44, s. 1, eff. April 3, 1975.



Section 43:15A-13 - Special Benefits Continued

43:15A-13. Special benefits continued
The special benefits payable under the former "State Employees' Retirement System" under acts repealed by this act as they were in effect on June 30, 1953, which acts granted special privileges to certain employees, shall be continued for members or beneficiaries of the retirement system as of the effective date of this section as if such acts had not been repealed.

L.1954, c. 84, p. 483, s. 13.



Section 43:15A-14 - Transfer Or Purchase Of Credit For Service In Other Systems.

43:15A-14 Transfer or purchase of credit for service in other systems.

14. a. A member who is a member of another State-administered retirement system or pension fund at the time of enrollment in the Public Employees' Retirement System and does not contribute to the other system or fund after that time may transfer the service credit in the other system or fund to the Public Employees' Retirement System upon application and transfer of the member's contributions from the other system or fund to the system. If the member has withdrawn the contributions to the other retirement system or pension fund, the member may purchase credit for the service in the other system or fund. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by section 8 of P.L.1954, c.84 (C.43:15A-8).

b.A member who is a member of the Teachers' Pension and Annuity Fund, established pursuant to N.J.S.18A:66-1 et seq., at the time of enrollment in the Public Employees' Retirement System and who within three years of the date of that enrollment ceases to be an active contributing member of the Teachers' Pension and Annuity Fund may transfer all service credit in the Teachers' Pension and Annuity Fund to the Public Employees' Retirement System upon application and transfer of the member's contributions from the Teachers' Pension and Annuity Fund to the Public Employees' Retirement System. If the member has withdrawn the contributions to the Teachers' Pension and Annuity Fund, the member may purchase credit for the service. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by section 8 of P.L.1954, c.84 (C.43:15A-8).

L.1954,c.84,s.14; amended 1971, c.213, s.4; 1981, c.479, s.2; 1991, c.138, s.9; 2001, c.6, s.2; 2001, c.341, s.2.



Section 43:15A-15 - Information Required From Department Heads

43:15A-15. Information required from department heads
The head of a department or branch of the State service not included in a department employing a member shall submit to the retirement system a statement showing the name, title, compensation, duties, date of birth and length of service of the member and any other information the system requires.

L.1954, c. 84, p. 484, s. 15. Amended by L.1971, c. 213, s. 5, eff. June 17, 1971.



Section 43:15A-16 - Classification Of Members

43:15A-16. Classification of members
The retirement system shall classify the members in such groups by age as it may determine for actuarial purposes.

The system shall further classify the membership by benefit rates as Class A or Class B members, as follows:

"Class A" shall include those members whose annuity shall be based on a per centum of salary, computed to be sufficient, with regular interest, to procure for the member, on retirement for service, an annuity equal to 1/140 of his final compensation for each year of service as a member.

"Class B" shall include those members who have elected or who shall hereafter elect to contribute to the annuity savings fund at a higher rate per centum, computed to be sufficient, with regular interest, to procure for the member, on retirement for service, an annuity equal to 1/120 of his final compensation for each year of service as a member.

Any new member after the effective date of this section shall be placed in "Class B."

L.1954, c. 84, p. 484, s. 16. Amended by L.1954, c. 244, p. 893, s. 2; L.1979, c. 106, s. 1, eff. July 1, 1979.



Section 43:15A-16.1 - Increase In Pers Retirement Allowance.

43:15A-16.1 Increase in PERS retirement allowance.

16.The retirement allowance of each retiree under section 38, subsection b. of section 41, section 48, and subsection d. of section 61 of P.L.1954, c.84 (C.43:15A-38, C.43:15A-41b., C.43:15A-48, and C.43:15A-61d.), or the retiree's beneficiary pursuant to section 50 of P.L.1954, c.84 (C.43:15A-50), on the effective date of this act, P.L.2001, c.133, shall be increased by a percentage equivalent to the percentage increase in the fraction of final compensation for each year of credited service for the total retirement allowance under these sections made by this act, P.L.2001, c.133. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.133,s.16.



Section 43:15A-17 - Board Of Trustees, Committees.

43:15A-17 Board of trustees, committees.

17. a. (1) Subject to the provisions of P.L.1955, c.70 the general responsibility for the proper operation of the Public Employees' Retirement System shall be vested in the board of trustees, and, as specified, the committees established pursuant to subsection b. of this section. Subject to the limitations of the law, the board shall annually establish rules and regulations for the administration and transaction of the board's and committees' business and for the control of the funds created by this subtitle. Such rules and regulations shall be consistent with those adopted by the other pension funds within the Division of Pensions and Benefits in order to permit the most economical and uniform administration of all such retirement systems. The committees shall adopt such regulations as provided in subsection b. of this section.

(2)The membership of the board shall consist of the following:

(a)Two trustees appointed by the Governor, with the advice and consent of the Senate, who shall serve for a term of office of three years and until their successors are appointed, who shall be private citizens of the State of New Jersey and who are neither an officer thereof nor active or retired members of the system. Of the two trustees initially appointed by the Governor pursuant to P.L.1992, c.41 (C.43:6A-33.1 et al.), one shall be appointed for a term of two years and one for a term of three years.

(b)The State Treasurer or the Deputy State Treasurer, when designated for that purpose by the State Treasurer.

(c)Three trustees elected for a term of three years by the member employees of the State from among the active or retired State members of the retirement system in a manner prescribed by the board of trustees.

(d)One trustee elected for a term of three years by the member employees of counties from among the active or retired county members of the retirement system and the same method of holding an election from time to time used for the State employees' representatives shall be followed in elections held for county representatives.

(e)Two trustees elected for a term of three years by the member employees of municipalities from among the active or retired municipal members of the retirement system and the same method of holding an election from time to time used for the State employees' representatives shall be followed in elections held for municipal representatives.

(3)A vacancy occurring in the board of trustees shall be filled by the appointment or election of a successor in the same manner as his predecessor.

Each member of the board shall, upon appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the board's affairs, and that he will not knowingly violate or willfully permit to be violated any provision of law applicable to this act. The oath shall be subscribed to by the member making it, certified by the officer before whom it is taken and filed immediately in the office of the Secretary of State.

Each trustee shall be entitled to one vote in the board and a majority of all the votes of the entire board shall be necessary for a decision by the board of trustees at a meeting of the board. The board shall keep a record of all its proceedings, which shall be open to public inspection.

The members of the board shall serve without compensation but shall be reimbursed for any necessary expenditures. No employee shall suffer loss of salary or wages through the serving on the board.

(4)The State Treasurer shall designate a medical board after consultation with the Director of the Division of Pensions and Benefits, subject to veto by the board of trustees for valid reason. It shall be composed of three physicians who are not eligible to participate in the retirement system. The medical board shall pass upon all medical examinations required under the provisions of this act, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the retirement system its conclusions and recommendations upon all matters referred to it.

b.There are established two committees, to be composed of eight members each as follows, one for the State employees part of the retirement system and one for the part of the retirement system with employees of employers other than the State.

Each committee shall have four members who shall be appointed by the Governor as representatives of public employers whose employees are enrolled in the retirement system, and four members who shall be appointed by the Public Employee Committee of the AFL-CIO with the four appointments to be allocated among the unions representing members of the retirement system having union membership in a manner that results in the unions representing a greater number of members receiving more appointments than the unions representing fewer members. The members of the committees shall not be appointed until that part of the system attains the target funded ratio.

The members of each committee shall serve for a term of three years and until a successor is appointed and qualified. For each committee, of the initial appointments by the Governor, two members shall serve for two years and until a successor is appointed and qualified, and one shall serve for one year and until a successor is appointed and qualified. For each committee, of the initial appointments by the Public Employee Committee of the AFL-CIO, one member shall serve for two years and until a successor is appointed and qualified, and one shall serve for one year and until a successor is appointed and qualified.

For each committee, the members of the committee shall select a chairperson from among the members, who shall serve for a term of one year, with no member serving more than one term until all the members of that committee have served a term in a manner alternating among the employer representatives and employee representatives, unless the committee determines otherwise with regard to this process.

The provisions of paragraph (3) of subsection a. of this section, and section 36 of P.L.1954, c.84 (C.43:15A-36), shall apply to each committee and its members, as appropriate.

Upon the convening of any meeting of a committee, the members shall consider a motion to assume the authority provided in this subsection and shall proceed only if a majority of the members of the committee vote in the affirmative on that motion.

Each committee may contract with such actuaries or consultants, or both, in accordance with the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), as the committee may deem necessary to perform its duties, when that part of the system has met the target funded ratio.

When a part of the system has attained the target funded ratio as defined in section 27 of P.L.2011, c.78 (C.43:3C-16), the committee for that part shall have the discretionary authority for that part to (1) modify the: member contribution rate; formula for calculation of final compensation; the fraction of compensation applied to service credited after the modification; age at which a member may be eligible for and the benefits for service or early retirement; and benefits provided for disability retirement; and (2) activate the application of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.) for retirees for the period that the part is at or above the target funded ratio and modify the basis for the calculation of the adjustment and set the duration and extent of the activation. A committee shall give priority consideration to subparagraph (2) of this paragraph. A committee shall not have the authority to change the years of creditable service required for vesting.

Each committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law may set forth a specific requirement on that matter.

Each committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law do not set forth a specific requirement on the considered aspect of that matter or address that matter at all.

The members of each committee shall have the same duty and responsibility to the retirement system as do the members of the board of trustees. No decision of a committee shall be implemented if the direct or indirect result of the decision will be that the funded ratio of that part falls below the target funded ratio in any valuation period during the 30 years following the implementation of the decision. The actuary of the fund shall make a determination of the result in that regard and submit that determination in a written report to the committee and the board prior to the implementation of the decision.

If any matter before a committee receives at least five votes in the affirmative, the board of trustees shall approve and implement the committee's decision.

If any matter regarding benefits before a committee receives four votes in the affirmative and four votes in the negative or a committee otherwise reaches an impasse on a decision, the provisions of section 33 of P.L.2011, c.78 (C.43:3C-17) shall be followed.

A final action of the committee shall be made by the adoption of a regulation that shall identify the modifications to the system by reference to statutory section. The regulations shall also specify the effective date of the modification and the system members, including beneficiaries and retirees, to whom the modification applies. Regulations of the committee are considered to be part of the plan document for the system. A regulation adopted by the committee may be modified by regulation in order to comply with the requirements of this section.

c.No member of the board, committee, employee of the board, or employee of the Division of Pensions and Benefits in the Department of the Treasury shall accept from any person, whether directly or indirectly and whether by himself or through his spouse or any member of his family, or through any partner or associate, any gift, favor, service, employment or offer of employment, or any other thing of value, including contributions to the campaign of a member or employee as a candidate for elective public office, which he knows or has reason to believe is offered to him with intent to influence him in the performance of his public duties and responsibilities. As used in this subsection, "person" means an (1) individual or business entity, or officer or employee of such an entity, who is seeking, or who holds, or who held within the prior three years, a contract with the board; (2) an active or retired member, or beneficiary, of the retirement system; or (3) an entity, or officer or employee of such an entity, in which the assets of the retirement system have been invested. A board or committee member or employee violating this prohibition shall be guilty of a crime of the third degree.

L.1954, c.84, s.17; amended 1966, c.67, s.1; 1971, c.213, s.6; 1973, c.26; 1992, c.41, s.13; 2011, c.78, s.3.



Section 43:15A-18 - Officers, Actuary, Legal Adviser, Secretary.

43:15A-18 Officers, actuary, legal adviser, secretary.

18.The board shall elect annually from its membership a chairman and may also elect a vice-chairman, who shall have all the power and authority of the chairman in the event of the death, absence or disability of the chairman.

The actuary of the fund shall be selected by the Retirement Systems Actuary Selection Committee established by P.L.1992, c.125.

The actuary shall be the technical adviser of the board and the committees on matters regarding the operation of the funds created by the provisions of this act and shall perform such other duties as are required in connection therewith.

The Attorney General shall be the legal adviser of the retirement system, except that if the Attorney General determines that a conflict of interest would affect the ability of the Attorney General to represent the board or the committees on a matter affecting the retirement system, the board may select and employ legal counsel to advise and represent the board or the committees on that matter.

The chief or assistant chief of the office of secretarial services of the Division of Pensions and Benefits of the State Department of the Treasury shall be the secretary of the board. The chief and assistant chief of the office of secretarial services shall be in the competitive division of the State classified service. The secretary presently in office shall hold the position as assistant chief of the office of secretarial services subject to all of the provisions of Title 11 of the Revised Statutes and shall not be removed from said office except in the manner provided under the provisions of said Title relating to permanent employees in the competitive division of the State classified service. The board of trustees shall select its secretary from among the eligible candidates.

L.1954, c.84, s.18; amended 1954, c.244, s.3; 1966, c.67, s.2; 1970, c.57, s.2; 1992, c.41, s.14; 1992, c.125, s.8; 2011, c.78, s.7.



Section 43:15A-19 - Actuarial Information And Investigation; Tables; Rates Of Contribution

43:15A-19. Actuarial information and investigation; tables; rates of contribution
The actuary shall recommend, and the Division of Pensions shall keep in convenient form, such data as shall be necessary for actuarial valuation of the various funds created by this act. At least once in every 3-year period, the actuary shall make an actuarial investigation into the mortality, service, and compensation or salary experience of the members and beneficiaries as defined in this chapter and shall make a valuation of the assets and liabilities of the various funds created by this act. Upon the basis of such investigation and valuation, with the advice of the actuary, the board shall:

a. Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary; and,

b. Certify the rates of contribution, expressed as a proportion of the compensation of members which shall be made by the State and other employers to the contingent reserve fund.

L.1954, c. 84, p. 487, s. 19. Amended by L.1971, c. 213, s. 7, eff. June 17, 1971; L.1972, c. 157, s. 2; L.1979, c. 106, s. 2, eff. July 1, 1979.



Section 43:15A-19.1 - Annuity Values; Determination Without Reference To Sex

43:15A-19.1. Annuity values; determination without reference to sex
Annuity values, including actuarial equivalents under optional selections, for all members of the Public Employees Retirement System shall be determined without reference to sex; provided, however, that this amendatory and supplementary act shall not limit the actuary from using sex as a factor in the actuarial valuation required pursuant to section 19 of P.L.1954, c. 84 (C. 43:15A-19).

L.1979, c. 106, s. 8, eff. Jan. 1, 1980.



Section 43:15A-20 - Powers Of Public Corporation; Status Of Realty

43:15A-20. Powers of public corporation; status of realty
The retirement system shall, for the purposes of this act, possess the powers and privileges of a public corporation, and any real property held by it as an investment and occupied by the State or any agency thereof shall be deemed for all purposes to be equivalent to and to have the same status as real property owned by the State.

L.1954, c. 84, p. 487, s. 20. Amended by L.1960, c. 44, p. 180, s. 10.



Section 43:15A-21 - Annual Report

43:15A-21. Annual report
The retirement system shall publish annually a report showing a valuation of the assets and liabilities of the funds created by this act, certifying as to the accumulated cash and securities of the funds and stating other facts pertaining to the system. The board shall submit the report to the Governor and furnish a copy to every employer for use of the members and the public.

L.1954, c. 84, p. 487, s. 21. Amended by L.1971, c. 213, s. 8, eff. June 17, 1971.



Section 43:15A-22 - Funds.

43:15A-22 Funds.

22.Under this act there shall be the contingent reserve fund, annuity savings fund, retirement reserve fund, benefit enhancement fund and the special reserve fund.

L.1954,c.84,s.22; amended 1963, c.51, s.1; 2001, c.133, s.8.



Section 43:15A-23 - Expense Fund

43:15A-23. Expense fund
The expenses of administration of the retirement system on behalf of State employee members shall be paid by the State of New Jersey.

The administration fees hereafter paid by participating employers other than the State, shall be used to pay the expenses of administration of the retirement system on behalf of all members other than State employees.

L.1954, c. 84, p. 488, s. 23.



Section 43:15A-24 - Contingent Reserve Fund.

43:15A-24 Contingent reserve fund.

24.The contingent reserve fund shall be the fund in which shall be credited contributions made by the State and other employers.

a.Upon the basis of the tables recommended by the actuary which the board adopts and regular interest, the actuary shall compute annually, beginning as of March 31, 1992, the amount of contribution which shall be the normal cost as computed under the projected unit credit method attributable to service rendered under the retirement system for the year beginning on July 1 immediately succeeding the date of the computation. This shall be known as the "normal contribution."

b.With respect to employers other than the State, upon the basis of the tables recommended by the actuary which the board adopts and regular interest, the actuary shall compute the amount of the accrued liability of the retirement system as of March 31, 1992 under the projected unit credit method, excluding the liability for pension adjustment benefits for active employees funded pursuant to section 2 of P.L.1990, c.6 (C.43:15A-24.1), which is not already covered by the assets of the retirement system, valued in accordance with the asset valuation method established in this section. Using the total amount of this unfunded accrued liability, the actuary shall compute the initial amount of contribution which, if paid annually in level dollars for a specific period of time, will amortize this liability. The State Treasurer shall determine, upon the advice of the Director of the Division of Pensions and Benefits, the board of trustees and the actuary, the time period for full funding of this liability, which shall not exceed 40 years on initial application of this section as amended by this act, P.L.1994, c.62. This shall be known as the "accrued liability contribution." Any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for the 10 valuation years following valuation year 1992 shall serve to increase or decrease, respectively, the unfunded accrued liability contribution. Thereafter, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 30 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 30 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section. Beginning with the July 1, 2019 actuarial valuation, the accrued liability contribution shall be computed so that if the contribution is paid annually in level dollars, it will amortize this unfunded accrued liability over a closed 30-year period. Beginning with the July 1, 2029 actuarial valuation, when the remaining amortization period reaches 20 years, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 20 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 20 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section.

With respect to the State, upon the basis of the tables recommended by the actuary which the commission adopts and regular interest, the actuary shall annually determine if there is an amount of the accrued liability of the retirement system, computed under the projected unit credit method, which is not already covered by the assets of the retirement system, valued in accordance with the asset valuation method established in this section. This shall be known as the "unfunded accrued liability." If there was no unfunded accrued liability for the valuation period immediately preceding the current valuation period, the actuary, using the total amount of this unfunded accrued liability, shall compute the initial amount of contribution which, if paid annually in level dollars for a specific period of time, will amortize this liability. The State Treasurer shall determine, upon the advice of the Director of the Division of Pensions and Benefits, the commission and the actuary, the time period for full funding of this liability, which shall not exceed 30 years. This shall be known as the "accrued liability contribution." Thereafter, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 30 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 30 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section. Beginning with the July 1, 2019 actuarial valuation, the accrued liability contribution shall be computed so that if the contribution is paid annually in level dollars, it will amortize this unfunded accrued liability over a closed 30-year period. Beginning with the July 1, 2029 actuarial valuation, when the remaining amortization period reaches 20 years, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 20 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 20 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section.

The State may pay all or any portion of its unfunded accrued liability under the retirement system from any source of funds legally available for the purpose, including, without limitation, the proceeds of bonds authorized by law for this purpose.

The value of the assets to be used in the computation of the contributions provided for under this section for valuation periods shall be the value of the assets for the preceding valuation period increased by the regular interest rate, plus the net cash flow for the valuation period (the difference between the benefits and expenses paid by the system and the contributions to the system) increased by one half of the regular interest rate, plus 20% of the difference between this expected value and the full market value of the assets as of the end of the valuation period. This shall be known as the "valuation assets." Notwithstanding the first sentence of this paragraph, the valuation assets for the valuation period ending March 31, 1996 shall be the full market value of the assets as of that date and, with respect to the valuation assets allocated to the State, shall include the proceeds from the bonds issued pursuant to the "Pension Bond Financing Act of 1997," P.L.1997, c.114 (C.34:1B-7.45 et seq.), paid to the system by the New Jersey Economic Development Authority to fund the unfunded accrued liability of the system. Notwithstanding the first sentence of this paragraph, the valuation assets for the valuation period ending June 30, 1999 shall be the full market value of the assets as of that date.

"Excess valuation assets" for a valuation period means, with respect to the valuation assets allocated to the State:

(1)the valuation assets allocated to the State; less

(2)the actuarial accrued liability of the State for basic benefits and pension adjustment benefits under the retirement system; less

(3)the contributory group insurance premium fund, created by section 4 of P.L.1955, c.214 (C.43:15A-91), as amended by section 4 of P.L.1960, c.79; less

(4)the post retirement medical premium fund, created pursuant to section 2 of P.L.1990, c.6 (C.43:15A-24.1), as amended by section 8 of P.L.1994, c.62; less

(5)the present value of the projected total normal cost for pension adjustment benefits in excess of the projected total phased-in normal cost for pension adjustment benefits for the State authorized by section 2 of P.L.1990, c.6 (C.43:15A-24.1) over the full phase-in period, determined in the manner prescribed for the determination and amortization of the unfunded accrued liability of the system, if the sum of the foregoing items is greater than zero.

"Excess valuation assets" for a valuation period means, with respect to the valuation assets allocated to other employers:

(1)the valuation assets allocated to the other employers; less

(2)the actuarial accrued liability of the other employers for basic benefits and pension adjustment benefits under the retirement system, excluding the unfunded accrued liability for early retirement incentive benefits pursuant to P.L.1991, c.229, P.L.1991, c.230, P.L.1993, c.138, and P.L.1993, c.181, for employers other than the State; less

(3)the contributory group insurance premium fund, created by section 4 of P.L.1955, c.214 (C.43:15A-91), as amended by section 4 of P.L.1960, c.79; less

(4)the present value of the projected total normal cost for pension adjustment benefits in excess of the projected total phased-in normal cost for pension adjustment benefits for the other employers authorized by section 2 of P.L.1990, c.6 (C.43:15A-24.1) over the full phase-in period, determined in the manner prescribed for the determination and amortization of the unfunded accrued liability of the system, if the sum of the foregoing items is greater than zero.

If there are excess valuation assets allocated to the State or to the other employers for the valuation period ending March 31, 1996, the normal contributions payable by the State or by the other employers for the valuation periods ending March 31, 1996 and March 31, 1997 which have not yet been paid to the retirement system shall be reduced to the extent possible by the excess valuation assets allocated to the State or to the other employers, respectively, provided that with respect to the excess valuation assets allocated to the State, the General Fund balances that would have been paid to the retirement system except for this provision shall first be allocated as State aid to public schools to the extent that additional sums are required to comply with the May 14, 1997 decision of the New Jersey Supreme Court in Abbott v. Burke. If there are excess valuation assets allocated to the State or to the other employers for a valuation period ending after March 31, 1996, the State Treasurer may reduce the normal contribution payable by the State or by the other employers for the next valuation period as follows:

(1)for valuation periods ending March 31, 1997 through March 31, 2001, to the extent possible by up to 100% of the excess valuation assets allocated to the State or to the other employers, respectively;

(2)for the valuation period ending March 31, 2002, to the extent possible by up to 84% of the excess valuation assets allocated to the State or to the other employers, respectively;

(3)for the valuation period ending March 31, 2003, to the extent possible by up to 68% of the excess valuation assets allocated to the State or to the other employers, respectively; and

(4)for valuation periods ending March 31, 2004 through June 30, 2007, to the extent possible by up to 50% of the excess valuation assets allocated to the State or to the other employers, respectively.

For calendar years 1998 and 1999, the rate of contribution of members of the retirement system under section 25 of P.L.1954, c.84 (C.43:15A-25) shall be reduced by 1/2 of 1% from excess valuation assets and for calendar years 2000 and 2001, the rate of contribution shall be reduced by 2% from excess valuation assets. Thereafter, through calendar year 2007, the rate of contribution of members of the retirement system under that section for a calendar year shall be reduced equally with normal contributions to the extent possible, but not by more than 2%, from excess valuation assets if the State Treasurer determines that excess valuation assets shall be used to reduce normal contributions by the State and local employers for the fiscal year beginning immediately prior to the calendar year, or for the calendar year for local employers whose fiscal year is the calendar year, and excess valuation assets above the amount necessary to fund the reduction for that calendar year in the member contribution rate plus an equal reduction in the normal contribution shall be available for the further reduction of normal contributions, subject to the limitations prescribed by this subsection.

If there are excess valuation assets after reductions in normal contributions and member contributions as authorized in the preceding paragraphs for a valuation period beginning with the valuation period ending June 30, 1999, an amount of excess valuation assets not to exceed the amount of the member contributions for the fiscal year in which the normal contributions are payable shall be credited to the benefit enhancement fund. The amount of excess valuation assets credited to the benefit enhancement fund shall not exceed the present value of the expected additional normal contributions attributable to the provisions of P.L.2001, c.133 payable on behalf of the active members over the expected working lives of the active members in accordance with the tables of actuarial assumptions for the valuation period. No additional excess valuation assets shall be credited to the benefit enhancement fund after the maximum amount is attained. Interest shall be credited to the benefit enhancement fund as provided under section 33 of P.L.1954, c.84 (C.43:15A-33).

The normal contribution for the increased benefits for active employees under P.L.2001, c.133 shall be paid from the benefit enhancement fund. If assets in the benefit enhancement fund are insufficient to pay the normal contribution for the increased benefits for a valuation period, the State shall pay the amount of normal contribution for the increased benefits not covered by assets from the benefit enhancement fund.

c.The retirement system shall certify annually the aggregate amount payable to the contingent reserve fund in the ensuing year, which amount shall be equal to the sum of the amounts described in this section.

The State Treasurer shall reduce the normal and accrued liability contributions payable by employers other than the State, excluding the contribution payable from the benefit enhancement fund, to a percentage of the amount certified annually by the retirement system, which percentage shall be: for payments due in the State fiscal year ending June 30, 2005, 20%; for payments due in the State fiscal year ending June 30, 2006, not more than 40%; for payments due in the State fiscal year ending June 30, 2007, not more than 60%; and for payments due in the State fiscal year ending June 30, 2008, not more than 80%.

The State Treasurer shall reduce the normal and accrued liability contributions payable by employers other than the State, excluding the contribution payable from the benefit enhancement fund, to 50 percent of the amount certified annually by the retirement system, for payments due in the State fiscal year ending June 30, 2009. An employer that elects to pay the reduced normal and accrued liability contribution shall adopt a resolution, separate and apart from other budget resolutions, stating that the employer needs to pay the reduced contribution and providing an explanation of that need which shall include (1) a description of its inability to meet the levy cap without jeopardizing public safety, health, and welfare or without jeopardizing the fiscal stability of the employer, or (2) a description of another condition that offsets the long term fiscal impact of the payment of the reduced contribution. An employer also shall document those actions it has taken to reduce its operating costs, or provide a description of relevant anticipated circumstances that could have an impact on revenues or expenditures. This resolution shall be submitted to and approved by the Local Finance Board after making a finding that these fiscal conditions are valid and affirming the findings contained in the employer resolution.

An employer that elects to pay 100 percent of the amount certified by the retirement system for the State fiscal year ending June 30, 2009 shall be credited with such payment and any such amounts shall not be included in the employer's unfunded liability.

The actuaries for the retirement system shall determine the unfunded liability of the retirement system, by employer, for the reduced normal and accrued liability contributions provided under P.L.2009, c.19. This unfunded liability shall be paid by the employer in level annual payments over a period of 15 years beginning with the payments due in the State fiscal year ending June 30, 2012 and shall be adjusted by the rate of return on the actuarial value of assets.

The retirement system shall annually certify to each employer the contributions due to the contingent reserve fund for the liability under P.L.2009, c.19. The contributions certified by the retirement system shall be paid by the employer to the retirement system on or before the date prescribed by law for payment of employer contributions for basic retirement benefits. If payment of the full amount of the contribution certified is not made within 30 days after the last date for payment of employer contributions for basic retirement benefits, interest at the rate of 10% per year shall be assessed against the unpaid balance on the first day after the thirtieth day.

The State shall pay into the contingent reserve fund during the ensuing year the amount so determined. The death benefits, payable as a result of contribution by the State under the provisions of this chapter upon the death of an active or retired member, shall be paid from the contingent reserve fund.

d.The disbursements for benefits not covered by reserves in the system on account of veterans shall be met by direct contributions of the State and other employers.

L.1954, c.84, s.24; amended 1964, c.229, s.1; 1971, c.213, s.9; 1990, c.6, s.1; 1992, c.41, s.15; 1992, c.125, s.9; 1994, c.62, ss.7,1; 1997, c.115, s.5. 1999, c.415; 2001, c.4, s.5; 2001, c.133, s.9; 2003, c.108, s.1; 2007, c.92, s.26; 2009, c.19, s.1; 2011, c.78, s.22.



Section 43:15A-24A - State Liable For Increased Cost To Government Employers For Veterans Of Lebanon Crisis

43:15A-24a. State liable for increased cost to government employers for veterans of Lebanon crisis
4.The State shall be liable for any increased cost to local government employers participating in the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), as a result of the provisions of this act, P.L.2001, c.127.

L.2001,c.127,s.4.



Section 43:15A-24B - State Liable For Increased Cost To Government Employers For Veterans Of Operations Restore Hope, Joint Endeavor And Joint Guard

43:15A-24b. State liable for increased cost to government employers for veterans of operations Restore Hope, Joint Endeavor and Joint Guard
3.The State shall be liable for any increased cost to local government employers participating in the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), as a result of the provisions of this act, P.L.2001, c.128.

L.2001, c.128, s.3.



Section 43:15A-24.1 - Payment Of Pension Adjustment Benefits.

43:15A-24.1 Payment of pension adjustment benefits.

2.Pension adjustment benefits for members and beneficiaries of the Public Employees' Retirement System provided by the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.), shall be paid by the retirement system and shall be funded as employer obligations by the same method provided by law for the funding of employer obligations for the basic retirement benefits provided by the retirement system. Normal and accrued liability contributions for pension adjustment benefits for active employees of employers other than the State shall be determined for the 1992 valuation year and shall be phased in so that the level of recognition of the full normal and accrued liability contributions for the State and other employers shall be 20% for valuation year 1992 and 24% for valuation year 1993, and shall be increased by 2.24% for each valuation year thereafter until the full normal and accrued liability contributions are fully recognized.

L.1990, c.6, s.2; amended 1992, c.41, s.16; 1993, c.182; 1994, c.62, s.8; 1997, c.115, s.6; 2002, c.11, s.2; 2007, c.103, s.44.



Section 43:15A-24.2 - Refunding Bonds Of Public Agency, Instrumentality Relative To Early Retirement Incentives.

43:15A-24.2 Refunding bonds of public agency, instrumentality relative to early retirement incentives.

13.A public agency or instrumentality that has the power pursuant to P.L.2002, c.42 to issue bonds from time to time in its discretion for any of its purposes, including the paying or retiring of any bonds previously issued by it, and the power to issue bonds to retire the present value of the unfunded accrued liability due and owing by an agency or instrumentality, as calculated by the system actuary for a date certain upon the request of an agency or instrumentality, for early retirement incentive benefits granted by the agency or instrumentality shall have the power to do the same for benefits granted pursuant to P.L.2003, c.127.

L.2003,c.127,s.13.



Section 43:15A-25 - Annuity Savings Fund, Members' Contributions.

43:15A-25 Annuity savings fund, members' contributions.

25. a. The annuity savings fund shall be the fund in which shall be credited accumulated deductions and contributions by members or on their behalf to provide for their allowances. A single account shall be established in this fund for each person who is or shall become a member and all contributions deducted from each such member's compensation shall be credited to this single account.

b. (1) Members enrolled in the retirement system on or after July 1, 1994 shall contribute 5% of compensation to the system. Members enrolled in the system prior to July 1, 1994 shall contribute 5% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 1995, provided, however, that any member enrolled before July 1, 1994, whose full contribution rate under the system prior to the revisions by this act was less than 6%, shall pay 4% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 1995, and 5% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 1996.

(2)Members enrolled in the retirement system on or after July 1, 2007 who are:

employees of the State, other than employees of the Judicial Branch;

employees of an independent State authority, board, commission, corporation, agency or organization;

employees of a local school district, regional school district, county vocational school district, county special services school district, jointure commission, educational services commission, State-operated school district, charter school, county college, any officer, board, or commission under the authority of the Commissioner of Education or of the State Board of Education, and any other public entity which is established pursuant to authority provided by Title 18A of the New Jersey Statutes; or

employees of a State public institution of higher education shall contribute 5.5% of compensation to the system, and all such members described above enrolled in the system prior to July 1, 2007 shall contribute 5.5% of compensation to the system effective with the payroll period for which the beginning date is closest to July 1, 2007.

Members enrolled in the retirement system on or after July 1, 2008, other than those described in the paragraph above, shall contribute 5.5% of compensation to the system. Members enrolled in the system prior to July 1, 2008, other than those described in the paragraph above, shall contribute 5.5% of compensation to the system effective with the payroll period that begins immediately after July 1, 2008.

(3)Members of the retirement system shall contribute 6.5% of compensation to the system on and after the effective date of P.L.2011, c.78, with an additional contribution of 1% to be phased in in equal increments over a period of seven years commencing with the first year following that effective date.

c.The retirement system shall certify to each State department or subdivision thereof, and to each branch of the State service not included in a State department, and to every other employer, the proportion of each member's compensation to be deducted and to facilitate the making of deductions the retirement system may modify the deduction required by a member by such an amount as shall not exceed 1/10 of 1% of the compensation upon the basis of which the deduction is to be made.

If payment in full, representing the monthly or biweekly transmittal and report of salary deductions, is not made within 15 days of the due date established by the retirement system, interest at the rate of 6% per annum shall commence to run against the total transmittal of salary deductions for the period on the first day after such fifteenth day.

d.Every employee to whom this act applies shall be deemed to consent and agree to any deduction from his compensation required by this act and to all other provisions of this act. Notwithstanding any other law, rule or regulation affecting the salary, pay, compensation, other perquisites, or tenure of a person to whom this act applies, or shall apply, and notwithstanding that the minimum salary, pay, or compensation or other perquisites provided by law for him shall be reduced thereby, payment, less such deductions, shall be a full and complete discharge and acquittance of all claims and demands for service rendered by him during the period covered by such payment.

L.1954, c.84, s.25; amended 1964, c.229, s.2; 1971, c.213, s.10; 1979, c.106, s.3; 1994, c.62, s.9; 2007, c.103, s.2; 2010, c.1, s.26; 2011, c.78, s.10; 2012, c.45, s.124.



Section 43:15A-25.1 - Periodic Benefits Payable Under Workers' Compensation Law; Salary Deductions Paid By Employer; Retirement Benefits Application

43:15A-25.1.Periodic benefits payable under Workers' Compensation Law; salary deductions paid by employer; retirement benefits application
28. a. If any member of the retirement system receives periodic benefits payable under the Workers' Compensation Law during the course of his active service, in lieu of his normal compensation, his regular salary deductions shall be paid to the retirement system by his employer. Such payments shall be computed, in accordance with section 25 of P.L.1954, c.84 (C.43:15A-25), at the rate of contribution on the base salary subject to the retirement system, just prior to the receipt of the workers' compensation benefits. The moneys paid by the employer shall be credited to the member's account in the annuity savings fund and shall be treated as employee contributions for all purposes. The employer will terminate the payment of these moneys when the periodic benefits payable under the Workers' Compensation Law are terminated or when the member retires.

The member for whom the employer is making such payments, will be considered as if he were in the active service and shall be permitted to continue to make contributions to purchase the additional death benefit coverage provided by section 57 of P.L.1954, c.84 (C.43:15A-57).

b. An application for retirement benefits may be approved by the board of trustees while the member, applying for such benefits, is in receipt of periodic benefits under the Workers' Compensation Law. If a retirant receiving an accidental disability retirement allowance becomes a recipient of periodic benefits under the workers' compensation law after the date of retirement, the pension portion of the retirement allowance payable to the retirant shall be reduced, during the period of the payment of the periodic benefits, dollar-for-dollar in the amount of the periodic benefits received after the date of retirement, subject to the provisions of section 64 of P.L.1954, c.84 (C.43:15A-64). The reduction provided for herein shall not affect the retirant's pension adjustment benefits or survivor benefits that may be payable upon the death of the retirant.

If an accidental disability retirant receives a retirement allowance without reduction and periodic benefits under the workers' compensation law for any period of time after the date of retirement, the retirant shall repay to the retirement system the amount of the pension portion of the retirement allowance which should have been subject to reduction under this subsection. The repayment may be in the form of a lump sum payment or scheduled as deductions from the retirant's retirement allowance and pension adjustment benefits. If the retirant dies before full repayment of the amount required, the remaining balance shall be deducted from any death benefits payable on behalf of the retirant.

L.1966,c.217,s.28; amended 1971,c.213,s.46; 1995,c.369,s.2.



Section 43:15A-25.2 - Pers Members, Eligibility Based On One Position.

43:15A-25.2 PERS members, eligibility based on one position.

28. a. Notwithstanding the provisions of any law to the contrary, after the effective date of P.L.2010, c.1, a person who is or becomes a member of the Public Employees' Retirement System and becomes employed in more than one office, position, or employment covered by the retirement system or commences service in a covered office, position, or employment with more than one employer shall be eligible for membership in the retirement system based upon only one of the offices, positions, or employments held concurrently. In the case of a person who holds more than one office, position, or employment covered by the retirement system, the retirement system shall designate the position providing the higher or highest compensation for the person with such concurrent positions as the basis for eligibility for membership and the compensation base for contributions and pension calculations.

b.Contributions shall be deducted only from the member's compensation for the office, position, or employment designated pursuant to subsection a. of this section and shall be credited to the member's single account established pursuant to section 25 of P.L.1954, c.84 (C.43:15A-25), or in the case of an eligible member of the Legislature, the legislative account established pursuant to section 2 of P.L.1972, c.167 (C.43:15A-136). The designation by the retirement system of one office, position or employment upon which membership in the retirement system shall be based shall be irrevocable as between or among the offices, positions, or employments held at the time the designation is made as long as the designated position is the one with the higher or highest compensation. A member who leaves a designated office, position, or employment or acquires a different or additional office, position, or employment, may receive a new designation by the retirement system from among the offices, positions, or employments then held. Service in an office, position, or employment other than the one designated shall not be deemed creditable service for the purposes of the retirement system.

c.The provisions of subsections a. and b. of this section shall not apply to a person who, on the effective date of P.L.2010, c.1, is a member of the retirement system and holds more than one office, position, or employment covered by the retirement system with one or more employers, while the member continues to hold without a break in service more than one of those offices, positions, or employments. Any additional office, position, or employment acquired by the member shall not be deemed creditable service for the purposes of the retirement system and no designation for that member shall be made until only one of the offices, positions, or employments held on the effective date remains.

L.2010, c.1, s.28.



Section 43:15A-26 - Excess Refundable; Shortage Deducted

43:15A-26. Excess refundable; shortage deducted
Any contributions made by a member of the former "State Employees' Retirement System" prior to June 30, 1953, which are in excess of those required shall be refundable with regular interest to the member on demand or used at retirement to provide an annuity of equivalent actuarial value which shall be in addition to his regular retirement allowance. The actuarial equivalent of any shortage in required contributions at the time of retirement on account of misstatement of age, leave of absence, or clerical error, shall be deducted from the retirement allowance otherwise payable.

L.1954, c. 84, p. 491, s. 26.



Section 43:15A-27 - Retirement Reserve Fund

43:15A-27. Retirement reserve fund
The retirement reserve fund shall be the fund from which all retirement allowances shall be paid. Upon the retirement of a member his accumulated deductions together with regular interest shall be transferred to the retirement reserve fund from the annuity savings fund. The reserve needed to produce the balance of the retirement allowance shall be transferred from the contingent reserve fund. If the retirement allowance of a member who has been retired is subsequently canceled, the appropriate reserve shall be transferred to the annuity savings fund and the contingent reserve fund.

Any surplus or deficit developing in the retirement reserve fund shall be adjusted from time to time by transfer to or from the contingent reserve fund by appropriate action of the retirement system upon the advice of the actuary.

L.1954, c. 84, p. 491, s. 27. Amended by L.1955, c. 261, p. 960, s. 6; L.1971, c. 213, s. 11, eff. June 17, 1971.



Section 43:15A-28 - Special Reserve Fund

43:15A-28. Special reserve fund
The special reserve fund shall be the fund to which any earnings in excess of the amounts annually allowed under the provisions of section 33 of this act shall be transferred. No additional amounts shall be credited to the special reserve fund at any time when the total accumulations in such fund shall equal 1% of the book value of the investments of the retirement system. In this event, any such excess shall be credited to the contingent reserve fund. All losses from the sale of securities shall be charged against the special reserve fund. The special reserve fund shall be considered for valuation purposes by the actuary as an asset of the retirement system.

L.1954, c. 84, p. 492, s. 28. Amended by L.1963, c. 51, s. 2; L.1971, c. 213, s. 43, eff. June 17, 1971.



Section 43:15A-29 - Relation Of New Employees To Fund

43:15A-29. Relation of new employees to fund
Upon the employment of a person to whom this act may apply, his employer shall inform him of his duties and obligations under this act as a condition of his employment.

L.1954, c. 84, p. 492, s. 29.



Section 43:15A-30 - Deductions Certified To Fund

43:15A-30. Deductions certified to fund
In accordance with the rate of contribution and the extra salary deductions certified by the retirement system, each department and each branch of State service not within a department shall certify to the State Treasurer the contribution and extra deductions to be made for the retirement system. The State Treasurer shall pay each of the amounts so deducted to the retirement system, and he shall transfer to the retirement system monthly or at such interval as the system designates a detailed statement of all amounts so paid. The retirement system shall cause each of the amounts so deducted to be credited to the individual account of the member from whose compensation the deduction was made.

L.1954, c. 84, p. 492, s. 30. Amended by L.1971, c. 213, s. 12, eff. June 17, 1971.



Section 43:15A-31 - Records Kept By State Departments

43:15A-31. Records kept by State departments
Each State department and branch of the state service not included in a department shall keep such records and, from time to time, furnish such information as the retirement system may require.

L.1954, c. 84, p. 492, s. 31. Amended by L.1971, c. 213, s. 13, eff. June 17, 1971.



Section 43:15A-32 - Management Of Funds.

43:15A-32 Management of funds.

32.The board of trustees shall be and are hereby constituted trustees of the various funds and accounts established by this act; provided, however, that all functions, powers, and duties relating to the investment or reinvestment of moneys of, and purchase, sale, or exchange of any investments or securities, of or for any fund or account established under this act, shall be exercised and performed by the Director of the Division of Investment in accordance with the provisions of chapter 270, P.L.1950, as amended and supplemented. The secretary of the board of trustees shall determine from time to time the cash requirements of the various funds and accounts established by this act and the amount available for investment, all of which shall be certified to the Director of the Division of Investment.

The members of the finance committee of the board of trustees shall be appointed at or after July 1 of each calendar year by the chairman of the board of trustees to serve through June 30 of the ensuing calendar year and until their successors are appointed. The finance committee of the board of trustees shall consist of five members of the board of trustees, one of whom shall be the State Treasurer, and one of whom shall be the member designated to serve on the State Investment Council. At least three members of the finance committee shall be members of the board of trustees who have been elected by members of the system. A quorum of the finance committee shall consist of three members thereof.

An elected member of the board of trustees to be designated by a majority vote thereof shall serve on the State Investment Council as a representative of said board of trustees, for a term of three years and until a successor is designated and qualified.

L.1954, c.84, s.32; amended 1954, c.244, s.4; 1955, c.261, s.7; 1970, c.57, s.3; 2011, c.78, s.30.



Section 43:15A-33 - Interest On Fund Balances.

43:15A-33 Interest on fund balances.

33.The board of trustees at the end of each fiscal year shall allow interest on the balance of the annuity savings fund, contingent reserve fund, the retirement reserve fund, benefit enhancement fund and the members' death benefit fund as of the beginning of said fiscal year at the regular interest rate applicable thereto to cover the interest creditable to the respective funds for the year. The amount so allowed shall be due and payable to said funds and shall be credited annually thereto by the board.

L.1954,c.84,s.33; amended 1954, c.244, s.5; 2001, c.133, s.10.



Section 43:15A-33.1 - Investment In New Jersey Realty; Erection Of Buildings And Structures; Lease Or Sale To State

43:15A-33.1. Investment in New Jersey realty; erection of buildings and structures; lease or sale to state
The Director of the Division of Investment in the Department of the Treasury, in addition to other investments authorized by law, shall have authority, subject to the approval and acceptance by the board of trustees of the Public Employees' Retirement System, to invest in and acquire real property in the State of New Jersey on behalf of and in the name of the Public Employees' Retirement System, and to erect buildings and structures and make other improvements thereon, and to rent, lease, sell and dispose of the same, said lands, buildings, structures and improvements to be initially rented to the State of New Jersey for its use in accordance with the provisions of this act.

L.1960, c. 44, p. 178, s. 1.



Section 43:15A-33.2 - Total Authorized Investment

43:15A-33.2. Total authorized investment
The total investment authorized pursuant to this act shall not exceed 5% of the book value of the total investments of such fund at the time of the making of the investment.

L.1960, c. 44, p. 178, s. 2. Amended by L.1968, c. 468, s. 1, eff. March 4, 1969.



Section 43:15A-33.3 - Investment As Asset Of Fund

43:15A-33.3. Investment as asset of fund
Any real estate investment made pursuant to this act shall at all times during its ownership by the fund be carried as an asset of the fund.

L.1960, c. 44, p. 178, s. 3.



Section 43:15A-33.4 - Rental Or Lease Terms; Purpose Of Section

43:15A-33.4. Rental or lease terms; purpose of section
If the property is rented or leased to the State, it shall be on terms calling for level periodic rental payments, not more than 1 year apart, in such amounts as will amortize the total actual cost of the investment, including cost of land, construction, improvement and supervision of construction, over a period of 20 years from the beginning of the term of its first rental, together with income to be derived therefrom for the benefit of the fund at such rate not in excess of 6% per annum, as shall be fixed by the Director of the Division of Investment and approved by the board of trustees, on the depreciated value of the asset which shall be its total actual cost to the fund less a depreciation allowance equal in amount to the aggregate sums received toward amortization of the investment. Such portion of the rentals as shall exceed the amounts received toward amortization shall be treated as investment income.

It is the purpose of this section to provide for the accounting basis upon which the real property investment shall be carried and depreciated and for the treatment, as between capital and income, of the amounts received for the use of the property by way of rental, in order to maintain the integrity and actuarial soundness of the funds established by the "Public Employees' Retirement-Social Security Integration Act" (P.L.1954, c. 84).

L.1960, c. 44, p. 178, s. 4. Amended by L.1968, c. 468, s. 2, eff. March 4, 1969.



Section 43:15A-33.5 - Sale Of Realty To State During Occupancy As Tenant; Purchase Price; Credits

43:15A-33.5. Sale of realty to state during occupancy as tenant; purchase price; credits
Should such real estate investment be sold to the State during its occupancy as tenant, the board of trustees of the fund shall accept, in full payment therefor, as well as for any State lands theretofore conveyed to it in connection therewith, the total actual cost thereof. In the event that any sums shall have been paid to the fund toward amortization of the investment, the aggregate amount thereof at the time of closing of title shall be credited against the purchase price.

L.1960, c. 44, p. 179, s. 5.



Section 43:15A-33.6 - Payment Of Costs And Expenses By State For Operation, Maintenance, Repair, Etc.; Capital Improvements

43:15A-33.6. Payment of costs and expenses by state for operation, maintenance, repair, etc.; capital improvements
Any rental arrangement or lease to the State for the use of such real property shall provide that all costs and expenses for the operation, maintenance, repair and management of the real property shall be paid for by the State, as tenant, at its sole cost and expense, in addition to the level rental payments; but this shall not preclude the making of enlargements, betterments or other capital improvements on behalf of the fund as a further investment or investments, in like manner and subject to the same requirements and restrictions as are applicable to the initial investment in such real property made under this act.

L.1960, c. 44, p. 179, s. 6.



Section 43:15A-33.7 - Authority To Execute And Deliver Leases, Contracts Or Agreements

43:15A-33.7. Authority to execute and deliver leases, contracts or agreements
The board of trustees is authorized to execute and deliver to the appropriate State officers or agencies such leases, contracts or agreements, which may include options to purchase, agreements for appropriate State officers or agencies to act as agent for the fund in connection with the purchase of land, construction of buildings or other improvements, and otherwise as may be necessary or appropriate in order to execute the purposes of this act.

L.1960, c. 44, p. 179, s. 7.



Section 43:15A-33.8 - Construction Of Buildings On State Lands And Transfer Of Title To Public Employees' Retirement System

43:15A-33.8. Construction of buildings on state lands and transfer of title to Public Employees' Retirement System
In order to carry out the purposes of this act, the rental arrangement or lease referred to in section 4 of this act may include, on behalf of the State, permission to construct a building or buildings, which will constitute the real property in which the investment is made, upon lands owned by the State, and to transfer title to such lands to the said Public Employees' Retirement System.

L.1960, c. 44, p. 180, s. 8.



Section 43:15A-33.9 - Responsibility For Selection Of Site, Planning Of Building, Etc.; Co-ordination Of Location And Plans With Master Plans

43:15A-33.9. Responsibility for selection of site, planning of building, etc.; co-ordination of location and plans with master plans
The Director of the Division of Purchase and Property, subject to the approval of the State House Commission, shall be responsible for the selection of a site, planning of any building to be constructed on behalf of the Public Employees' Retirement System as an investment under this act, as well as the acquisition of lands, negotiation and approval of leases, contracts, options and other instruments and agreements, in order that the location of and plans for the building shall be co-ordinated with the master plan to be developed pursuant to P.L.1959, chapter 5.

L.1960, c. 44, p. 180, s. 9.



Section 43:15A-33.10 - Partial Invalidity

43:15A-33.10. Partial invalidity
If any clause, sentence, subdivision, paragraph, section or part of this act be adjudged by any court of competent jurisdiction to be ineffective, such determination shall not affect or impair the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the controversy in which said determination shall have been rendered.

L.1960, c. 44, p. 180, s. 11.



Section 43:15A-34 - Borrowing From Fund By Members, Interest Rates.

43:15A-34 Borrowing from fund by members, interest rates.

34.Any member who has at least 3 years of service to his credit for which he has contributed as a member may borrow from the retirement system, an amount equal to not more than 50% of the amount of his accumulated deductions, but not less than $50.00; provided, that the amount so borrowed, together with interest thereon, can be repaid by additional deductions from compensation, not in excess of 25% of the member's compensation, made at the same time compensation is paid to the member. The amount so borrowed, together with interest on any unpaid balance thereof, shall be repaid to the retirement system in equal installments by deduction from the compensation of the member at the time the compensation is paid or in such lump sum amount to repay the balance of the loan but such installments shall be at least equal to the member's rate of contribution to the retirement system and at least sufficient to repay the amount borrowed with interest thereon. Not more than two loans may be granted to any member in any calendar year. Notwithstanding any other law affecting the salary or compensation of any person or persons to whom this act applies or shall apply, the additional deductions required to repay the loan shall be made.

The rate of interest for a loan requested by a member prior to the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall be 4% per annum on any unpaid balance thereof. For a loan requested after the effective date of that act, the rate of interest per annum shall be a commercially reasonable rate as required by the Internal Revenue Code to be determined by the State Treasurer on that effective date, and on January 1 of each calendar year thereafter. An administrative fee in an amount set by the State Treasurer for each calendar year may be charged for any loan requested after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.).

Loans shall be made to a member from his accumulated deductions. The interest earned on such loans shall be treated in the same manner as interest earned from investments of the retirement system.

L.1954, c.84, s.34; amended 1955, c.261, s.8; 1966, c.217, s.5; 1971, c.213, s.14; 1981, c.55, s.1; 2007, c.92, s.36.



Section 43:15A-34.1 - Repayment Of Loans After Retirement Of Members Of Pers.

43:15A-34.1 Repayment of loans after retirement of members of PERS.

2.In the case of any member who retires without repaying the full amount so borrowed, the Division of Pensions and Benefits shall deduct from the retirement benefit payments the same monthly amount which was deducted from the compensation of the member immediately preceding retirement until the balance of the amount borrowed together with the interest is repaid. In the case of a pensioner who dies before the outstanding balance of the loan and interest thereon has been recovered, the remaining balance shall be repaid from the proceeds of any other benefits payable on the account of the pensioner either in the form of monthly payments due to his beneficiaries or in the form of lump sum payments payable for pension or group life insurance.

L.1981, c.55, s.2; amended 1988, c.134, s.2; 1999, c.132, s.2; 2007, c.92, s.37.



Section 43:15A-35 - Custodian Of Fund; Payments; Vouchers

43:15A-35. Custodian of fund; payments; vouchers
The State Treasurer shall be the custodian of the funds created by this act, shall select all depositories and custodians and shall negotiate and execute custody agreements in connection with the assets or investments of any of said funds.

All payments from the funds shall be made by him only upon voucher signed by the chairman and countersigned by the secretary of the board of trustees. No voucher shall be drawn, except upon the authority of the board duly entered in the record of its proceedings.

L.1954, c. 84, p. 495, s. 35. Amended by L.1954, c. 244, p. 895, s. 6.



Section 43:15A-36 - Interest In Fund By Trustee Or Employee Prohibited

43:15A-36. Interest in fund by trustee or employee prohibited
Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investments of the retirement system; nor shall any trustee or employee of the board directly or indirectly, for himself or as an agent in any manner use the moneys of the retirement system, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety, or in any manner an obligor for moneys loaned to or borrowed from the retirement system.

L.1954, c. 84, p. 495, s. 36. Amended by L.1970, c. 57, s. 4, eff. May 18, 1970.



Section 43:15A-37 - Obligations Of State; Basis Of State's Appropriation

43:15A-37. Obligations of State; basis of State's appropriation
Regular interest charges payable, the creation and maintenance of reserves in the contingent reserve fund, the maintenance of retirement reserves as provided for in this act and the payment of all retirement allowances and other benefits granted by the board of trustees under the provisions of this act, except the amounts payable by other employers, are hereby made obligations of the State. All income, interest and dividends derived from deposits and investments authorized by this act shall be used for the payment of these obligations of the State and other employers.

Upon the basis of each actuarial determination and appraisal provided for in this act, the board of trustees shall submit to the Governor in each year an itemized statement of the amounts necessary to be appropriated by the State to provide for payment in full during the ensuing fiscal year of the obligations of the State accruing during that year. The Legislature shall make an appropriation sufficient to provide for such obligations of the State. The amounts so appropriated shall be paid into the contingent reserve fund.

L.1954, c. 84, p. 495, s. 37. Amended by L.1971, c. 213, s. 15, eff. June 17, 1971.



Section 43:15A-38 - Vesting Of Pers Members.

43:15A-38 Vesting of PERS members.

38.Should a member of the Public Employees' Retirement System, after having completed 10 years of service, be separated voluntarily or involuntarily from the service, before reaching service retirement age, and not by removal for cause on charges of misconduct or delinquency, such person may elect to receive:

(a)The payments provided for in section 41b. of this act, if he so qualifies under said section; or

(b)A deferred retirement allowance, beginning at the retirement age, which shall be made up of an annuity derived from the accumulated deductions standing to the credit of the individual member's account in the annuity savings fund at the time of his severance from the service together with regular interest, and a pension which when added to the annuity will produce a total retirement allowance of 1/64 of final compensation for each year of service credited as Class A service and 1/55 of final compensation for each year of service credited as Class B service, or for a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1 1/60 of final compensation for each year of service credited as Class B service, calculated in accordance with section 48 of this act, with optional privileges provided for in section 50 of this act if he exercises such optional privilege at least 30 days before his attainment of the normal retirement age; provided, that such election is communicated by such member to the retirement system in writing stating at what time subsequent to the execution and filing thereof he desires to be retired; and provided further, that such member, as referred to in this subsection may later elect: (1) to receive the payments provided for in section 41b. of this act, if he had qualified under that section at the time of leaving service, except that in order to avail himself of the optional privileges pursuant to section 50, he must exercise such optional privilege at least 30 days before the effective date of his retirement; or (2) to withdraw his accumulated deductions with interest as provided in section 41a. If such member shall die before attaining service retirement age then his accumulated deductions, plus regular interest, shall be paid in accordance with section 41c.; or if such member shall die after attaining service retirement age and has not withdrawn his accumulated deductions, an amount equal to 3/16 of the compensation received by the member in the last year of creditable service shall be paid to such person, if living, as he shall have nominated by written designation duly executed and filed with the retirement system; otherwise to the executor or administrator of the member's estate.

L.1954, c.84, s.38; amended 1955, c.261, s.9; 1966, c.217, s.6; 1981, c.177, s.4; 2001, c.133, s.11; 2010, c.1, s.11.



Section 43:15A-39 - Computing Service.

43:15A-39 Computing service.

39. In computing for retirement purposes the total service of a member about to be retired, the retirement system shall credit the member with the time of all service rendered by the member since that member's last enrollment, and in addition with all the service to which the member is entitled and with no other service. Except as otherwise provided in this act, this service credit shall be final and conclusive for retirement purposes unless the member shall discontinue service for more than two consecutive years. In the case of a member for whom compensation is defined in paragraph (2) of subsection r. of section 6 of P.L.1954, c.84 (C.43:15A-6), the retirement system shall credit the member with the time of all service rendered by the member during the part of any year that the member was a participant of the Defined Contribution Retirement Program, pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 12 of P.L.2007, c.103, and making contributions to that program.

For the purpose of computing service for retirement purposes, the board shall fix and determine by appropriate rules and regulations how much service in any year shall equal a year of service and a part of a year of service. Not more than one year shall be credited for all service in a calendar year. A member may purchase credit for time during which the member shall have been absent on an official leave without pay. The credit shall be purchased for a period of time equal to:

(1)three months or the duration of the leave, whichever is less; or

(2)if the leave was due to the member's personal illness, two years or the duration of the leave, whichever is less; or

(3)the period of leave that is specifically allowed for retirement purposes by the provisions of any law of this State.

The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service credit by section 8 of P.L.1954, c.84 (C.43:15A-8). In computing the service or in computing final compensation, no time during which a member was in employment, office, or position for which the annual salary or remuneration was fixed at less than $500.00 in the case of service rendered prior to November 6, 1986, or for which the annual salary or remuneration, or the number of hours of work, is fixed at less than that which was required for membership pursuant to section 7 of P.L.1954, c.84 (C.43:15A-7) as applicable to the member in the case of service rendered on or after that date, shall be credited. In computing the service or in computing final compensation, no time during which a member was in employment, office, or position for which the hours of work were fewer per week than those required for membership pursuant to subsection d. of section 7 of P.L.1954, c.84 (C.43:15A-7) after the effective date of P.L.2010, c.1 shall be credited, unless the member shall have been a member since that effective date continuously. In the case of a veteran member credit shall be given for service rendered prior to January 2, 1955, in an employment, office or position if the annual salary or remuneration therefor was fixed at not less than $300.00 and such service consisted of the performance of the full duties of the employment, office or position.

L.1954, c.84, s.39; amended 1954, c.244, s.7; 1955, c.261, s.10; 1966, c.217, s.7; 1971, c.213, s.16; 1986, c.139, s.2; 1991, c.138, s.10; 2007, c.103, s.18; 2008, c.89, s.8; 2010, c.1, s.4.



Section 43:15A-39.1 - Credit In Retirement System For Members On Approved Leave Of Absence.

43:15A-39.1 Credit in retirement system for members on approved leave of absence.
3.Any member who serves, while on an approved leave of absence from regular duties, as an officer or representative of a local, county or State labor organization which represents, or is affiliated with an organization which represents, public employees shall have the option to receive credit in the retirement system for the service. Any member who chooses to receive the credit shall be liable, with respect to the service to be credited, for payment to the retirement system of both the contributions that would have been required under section 25 of P.L.1954, c.84 (C.43:15A-25) and section 30 of P.L.1954, c.84 (C.43:15A-30) and the contributions that would have been required under section 24 of P.L.1954, c.84 (C.43:15A-24) if that service had been rendered as regular service to the employer granting the leave of absence. The contributions shall be based upon the compensation that would have been received by the member under the negotiated salary guide of the employer granting the leave had that member remained in service with that employer, including applicable normal increments and negotiated wage increases occurring during the period of the leave.

L.2005,c.368,s.3.



Section 43:15A-41 - Withdrawal From Service; Early Retirement; Death Benefits.

43:15A-41 Withdrawal from service; early retirement; death benefits.

41. a. A member who withdraws from service or ceases to be an employee for any cause other than death or retirement shall, upon the filing of an application therefor, receive all of his accumulated deductions standing to the credit of his individual account in the annuity savings fund, plus regular interest, less any outstanding loan, except that for any period after June 30, 1944, the interest payable shall be such proportion of the interest determined at the regular rate of 2% per annum bears to the regular rate of interest, and except that no interest shall be payable in the case of a member who has less than three years of membership credit for which he has made contributions. He shall cease to be a member two years from the date he discontinued service as an eligible employee, or, if prior thereto, upon payment to him of his accumulated deductions. If any such person or member shall die before withdrawing or before endorsing the check constituting the return of his accumulated deductions, such deductions shall be paid to the member's beneficiary. No member shall be entitled to withdraw the amounts contributed by his employer covering his military leave unless he shall have returned to the payroll and contributed to the retirement system for a period of 90 days.

b.Should a member resign after having established 25 years of creditable service before reaching age 60, or before reaching age 62 if the person became a member of the retirement system on or after the effective date of P.L.2008, c.89, or after having established 30 years of creditable service before reaching the age of 65 if the person became a member of the retirement system on or after the effective date of P.L.2011, c.78, he may elect "early retirement," provided, that such election is communicated by such member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive, in lieu of the payment provided in subsection a. of this section, an annuity which is the actuarial equivalent of his accumulated deductions together with regular interest, and a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1/64 of final compensation for each year of service credited as Class A service and 1/55 of final compensation for each year of service credited as Class B service, or for a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1 1/60 of final compensation for each year of service credited as Class B service, calculated in accordance with section 48 (C.43:15A-48) of this act, reduced:

(a)by 1/4 of 1% for each month that the member lacks of being age 55; or

(b)for a person who becomes a member of the retirement system on or after July 1, 2007, by 1/4 of 1% for each month that the member lacks of being age 55 and by 1/12 of 1% for each month that the member lacks of being age 60 but over age 55;

(c)for a person who becomes a member of the retirement system on or after the effective date of P.L.2008, c.89, by 1/4 of 1% for each month that the member lacks of being age 55 and by 1/12 of 1% for each month that the member lacks of being age 62 but over age 55; or

(d)for a person who becomes a member of the retirement system on or after the effective date of P.L.2011, c.78, by 1/4 of 1% for each month that the member lacks of being age 65; provided, however, that upon the receipt of proper proofs of the death of such a member there shall be paid to his beneficiary an amount equal to three-sixteenths of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

Paragraph (b) or (c) of this subsection shall not apply to a person who at the time of enrollment in the retirement system on or after July 1, 2007 transfers service credit from another State-administered retirement system pursuant to section 14 of P.L.1954, c.84 (C.43:15A-14), but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after July 1, 2007 pursuant to section 27 of P.L.1966, c.217 (C.43:15A-57.2) after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

The board of trustees shall retire him at the time specified or at such other time within one month after the date so specified as the board finds advisable.

c.Upon the receipt of proper proofs of the death of a member in service on account of which no accidental death benefit is payable under section 49 there shall be paid to such member's beneficiary:

(1)The member's accumulated deductions at the time of death together with regular interest; and

(2)An amount equal to one and one-half times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

L.1954, c.84, s.41; amended 1955, c.261, s.11; 1966, c.217, s.8; 1971, c.213, s.17; 1973, c.129; 1977, c.376, s.1; 1987, c.1, s.1; 2001, c.133, s.12; 2007, c.103, s.8; 2008, c.89, s.23; 2010, c.1, s.12; 2011, c.78, s.18.



Section 43:15A-41.1 - Eligibility For Death Benefit; Evidence Of Insurability

43:15A-41.1. Eligibility for death benefit; evidence of insurability
a. Any person entitled to become a member of the Public Employees' Retirement System shall not be allowed any of the death benefits established by sections 38, 41, 45, 46, 48 and 49e, of chapter 84 of the laws of 1954, and by this act, if on the date he files an application for membership he is 60 or more years of age or if he makes application for membership beyond the year after he first became eligible for membership, regardless of age, unless the member furnishes satisfactory evidence of insurability and on the effective date of his membership is actively at work and performing all his regular duties at his customary place of employment.

The effective date of coverage for such death benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

b. Such evidence of insurability will not be required of any person becoming a member of the Public Employees' Retirement System upon transfer from another State administered retirement system, if such system provided death benefits of a similar nature and the transferring member was covered by such benefits at the time of transfer. If such transferring member was not covered by such benefits at the time of the transfer, he may be allowed the death benefits of the Public Employees' Retirement System subject to the provisions of subsection a. of this section; provided, however, that any such member must furnish satisfactory evidence of insurability under the provisions of subsection a. of this section if he had been unable or failed to give such evidence as a member of the system from which he transferred.

c. Any person who must furnish satisfactory evidence of insurability under the provisions of this section and who ceases to be a member of the retirement system without such evidence having been given, shall continue to be subject to the same requirement if he subsequently becomes a member.

L.1971, c. 213, s. 47, eff. June 17, 1971.



Section 43:15A-42 - Ordinary Disability Retirement.

43:15A-42 Ordinary disability retirement.

42.A member, under 60 years of age, who has 10 or more years of credit for New Jersey service, shall, upon the application of the head of the department in which he shall have been employed or upon his own application or the application of one acting in his behalf, be retired for ordinary disability by the board of trustees. The physician or physicians designated by the board shall have first made a medical examination of him at his residence or at any other place mutually agreed upon and shall have certified to the board that the member is physically or mentally incapacitated for the performance of duty and should be retired.

The service requirement provisions of this amendatory and supplementary act shall not become effective for 5 years following the effective date of the act.

No person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.3 shall be eligible for retirement pursuant to this section.

L.1954, c.84, s.42; amended 1966, c.67, s.3; amended 2010, c.3, s.8.



Section 43:15A-42.1 - Disability Insurance For Certain Pers Members; "Public Employees Group Disability Insurance Premium Fund."

43:15A-42.1 Disability insurance for certain PERS members; "Public Employees Group Disability Insurance Premium Fund."

11. a. A person who becomes a member of the Public Employees' Retirement System of New Jersey, P.L.1954, c.84 (C.43:15A-1 et seq.), on or after the effective date of P.L.2010, c.3 shall not be eligible for an ordinary or accidental disability retirement allowance, but shall be eligible for disability insurance coverage pursuant to this section.

b.The State Treasurer is hereby authorized and permitted to purchase from one or more insurance companies, as determined by him, group disability benefit coverage to provide for the disability benefit in the amounts specified herein. The group disability benefit coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose or, in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of the retirement system designated in subsection a. of this section. Any dividend or retrospective rate credit allowed by an insurance company attributable to this program shall be credited in an equitable manner to the funds available to meet the employers' obligations under such retirement system.

Premiums for such group insurance coverage shall be paid from a special fund, hereby created, called the "Public Employees Group Disability Insurance Premium Fund." The State Treasurer shall estimate annually the amount which shall be required for premiums for such benefits for the ensuing fiscal year and shall certify such amounts which shall be applied against the total employer contributions due for the members of the retirement system whose members are covered, depositing such amounts in the premium fund.

During the period such group insurance policy or policies are in effect with respect to members of the retirement system, the State Treasurer shall in no way commingle moneys in this fund with any retirement system.

c.A person shall not be allowed the group disability benefit coverage if on the date the person enrolls in the retirement system, the person is 60 or more years of age, unless the person furnishes satisfactory evidence of insurability and, on the effective date of the person's enrollment, is actively at work and performing all the regular duties at the customary place of employment.

The effective date of coverage for such a benefit shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

Such evidence of insurability shall not be required of any person enrolling in the retirement system upon transfer from another retirement system, if such retirement system provided a benefit of a similar nature and the transferring person was covered by such a benefit at the time of the transfer. If such transferring person was not covered by such a benefit at the time of the transfer, the person may be allowed the benefit under the group policy or policies; however, any such person shall furnish satisfactory evidence of insurability if he had been unable or failed to give such evidence as a member of the retirement system from which the person transferred.

Any person who must furnish satisfactory evidence of insurability, and who ceases to be enrolled in the retirement system without such evidence having been given, shall continue to be subject to the same requirement if the person subsequently becomes a member.

d.The disability benefit coverage provided under such group policy or policies shall provide a monthly income if the member becomes totally disabled from occupational or nonoccupational causes for a period of at least six consecutive months following the effective date of the coverage. The monthly disability benefit may be paid by the insurance company so long as the member remains disabled up to the seventieth birthday, provided the disability commenced prior to the sixtieth birthday. The benefit shall terminate when the member is no longer considered totally disabled or begins to receive retirement benefits.

The member shall be considered totally disabled if the member is unable to perform each duty of the member's occupation and is under the regular care of a physician. After the 12 months following the commencement of such disability benefit payments, the member shall be unable to engage in any gainful occupation for which the member is reasonably fitted by education, training or experience. Total disability shall not be considered to exist if the member is gainfully employed. Following an agreement with the insurance company and the policyholder, the member may continue to receive disability benefits for a limited time while performing some type of work. During the period of rehabilitation, the monthly benefit shall be the regular payment less 80% of the member's earnings from such rehabilitative position.

e.A member shall be deemed to be in service and covered by the disability benefit insurance provisions for a period of no more than six months while on official leave of absence without pay if satisfactory evidence is presented to the Division of Pensions and Benefits that such leave of absence without pay is due to illness and that the member was not actively engaged in any gainful occupation during such period of leave of absence without pay.

Disability benefit insurance provisions of the group policy or policies shall not cover disability resulting from or contributed to by pregnancy, act of war, intentionally self-inflicted injury, or attempted suicide whether or not sane. For purposes of such disability benefit coverage, the member shall not be considered to be disabled while the member is imprisoned or while outside the United States, its territories or possessions, or Canada.

If the member has recovered from the disability for which the member had received benefits and again becomes totally disabled while insured, the later disability shall be regarded as a continuation of the prior one unless the member has returned to full-time covered employment for at least six months. If the later absence is due to an unrelated cause and the member had returned to full-time work, it shall be considered a new disability. The disability benefit insurance cannot be converted to an individual policy.

No person shall be covered by the disability benefit provision of the group policy or policies except upon the completion of one year of full-time continuous employment in a position eligible for participation in a retirement system designated in subsection a. of this section.

f.The disability benefit provided under such group policy or policies shall be in an amount equal to 60% of the member's base monthly salary, reduced by periodic benefits to which the member may be entitled during the period of total disability. The minimum monthly disability benefit shall be $50.

The periodic benefit by which the monthly disability benefit may be reduced shall include salary or wages, retirement benefits or benefits from any source for which the State or other public employer has paid any part of the cost or made payroll deductions, Social Security disability or other benefits, including dependents' benefits, and benefits paid by Social Security at the option of the participant before the age of 65, but not including any increase in Social Security benefits enacted after the disability benefit under such group policy or policies has commenced, and any other periodic benefits provided by law except on account of military service.

When a member begins to receive a disability benefit under such group policy or policies, the insurance company shall pay an amount equal to the employee contribution which would have been required of the member and deducted from the member's base salary in order to meet the member's obligation for the purchase of the member's individual retirement annuity. Such amount shall be paid by the insurance company without reduction by any other periodic benefit which the member is eligible to receive. Such amount shall be paid by the insurance company to the insurer or insurers for the member's retirement annuity.

g.Notwithstanding any other provision of law, an insurance company or companies issuing such policy or policies may credit the policyholder either directly or in the form of reduced premiums, with savings by the company or companies in the event that no brokerage commission or commissions are paid by the company or companies on the issuance of such policy or policies.

No employer obligations shall be paid when the member is on a leave of absence without pay or when the member no longer is enrolled in the retirement system designated in subsection a. of this section.

h.The group disability insurance policy or policies shall provide a member with an opportunity to purchase additional coverage.

i.A member who is disabled and receiving a benefit under this section shall remain eligible for employer-provided health care benefits coverage in the same manner as such coverage is provided by the employer to retirees of the retirement system.

j.The State Treasurer shall establish an appeals process to be used when an employer or employee disagrees with the insurer on the employee's ability to return to employment or on issues related to physical examinations.

L.2010, c.3, s.11.



Section 43:15A-42.2 - Inapplicability Relative To Certain Transferred Service Credit.

43:15A-42.2 Inapplicability relative to certain transferred service credit.

12. The provisions of section 42 of P.L.1954, c.84 (C.43:15A-42) and section 43 of P.L.1954, c.84 (C.43:15A-43) as amended by P.L.2010, c.3, and section 11 of P.L.2010, c.3 (C.43:15A-42.1), concerning persons who become members of the retirement system on or after the effective date of P.L.2010, c.3 shall not apply to a person who at the time of enrollment in the retirement system on or after that effective date transfers service credit, as permitted, from another State-administered retirement system or fund of which the person was a member immediately prior to the effective date and continuously thereafter, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after that effective date after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

L.2010, c.3, s.12.



Section 43:15A-43 - Public Employees' Disability Retirement.

43:15A-43 Public employees' disability retirement.

43.A member who has not attained age 65 shall, upon the application of the head of the department in which he is employed or upon his own application or the application of one acting in his behalf, be retired by the board of trustees, if said employee is permanently and totally disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties, on an accidental disability allowance. A traumatic event occurring during voluntary performance of regular or assigned duties at a place of employment before or after required hours of employment which is not in violation of any valid work rule of the employer or otherwise prohibited by the employer shall be deemed as occurring during the performance of regular or assigned duties.

The application to accomplish such retirement must be filed within five years of the original traumatic event, but the board of trustees may consider an application filed after the five-year period if it can be factually demonstrated to the satisfaction of the board of trustees that the disability is due to the accident and the filing was not accomplished within the five-year period due to a delayed manifestation of the disability or to circumstances beyond the control of the member.

Permanent and total disability resulting from a cardiovascular, pulmonary or musculo-skeletal condition which was not a direct result of a traumatic event occurring in the performance of duty shall be deemed an ordinary disability.

Before consideration of the application by the board of trustees, the physician or physicians designated by the board shall have first made a medical examination of the member at his residence or at any other place mutually agreed upon and shall have certified to the board that he is physically or mentally incapacitated for the performance of duty, and should be retired, and the appointing authority shall have certified to the board that the member is permanently and totally disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties, the time and place where the duty causing the disability was performed, that the disability was not the result of his willful negligence and that the member should be retired.

No person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.3 shall be eligible for retirement pursuant to this section.

L.1954, c.84, s.43; amended 1966, c.67, s.4; 1986, c.51, s.2; 2010, c.3, s.9.



Section 43:15A-44 - Annual Examination Of Disability Beneficiary; Alteration Of Pension; Refusal To Be Examined; Reemployment; Subsequent Retirement

43:15A-44. Annual examination of disability beneficiary; alteration of pension; refusal to be examined; reemployment; subsequent retirement
a. Once each year the retirement system may, and upon his application shall, require any disability beneficiary who is under the age of 60 years to undergo medical examination by a physician or physicians designated by the system for a period of 5 years following his retirement in order to determine whether or not the disability which existed at the time he was retired has vanished or has materially diminished. If the disability beneficiary is engaged in an occupation, then the amount of his pension shall be reduced to an amount which, when added to the amount then earned by him, shall not exceed the amount of the salary now attributable to his former position. If his earnings have changed since the date of his last adjustment, then the amount of his pension may be further altered; but the new pension shall not exceed the amount of pension originally granted.

If a disability beneficiary, while under age of 60 years, refuses to submit to at least one medical examination in any year by a physician or physicians designated by the system, his pension shall be discontinued until withdrawal of his refusal. If the report of the medical board shall show that such beneficiary is able to perform either his former duty or other comparable duty which his former employer is willing to assign to him, the beneficiary shall report for duty; such a beneficiary shall not suffer any loss of benefits while he awaits his restoration to active service. If the beneficiary fails to return to duty within 10 days after being ordered so to do, or within such further time as may be allowed by the board of trustees for valid reason, as the case may be, the pension shall be discontinued during such default.

b. If a disability beneficiary becomes employed again in a position which makes him eligible to be a member of the retirement system, his retirement allowance and the right to any death benefit as a result of his former membership, shall be canceled until he again retires.

Such person shall be reenrolled in the retirement system and shall contribute thereto at a rate based on his age at the time of his prior enrollment. Such persons shall be treated as an active member for determining disability or death benefits while in service and no benefits pursuant to an optional selection with respect to his former membership shall be paid if his death shall occur during the period of such reenrollment.

Upon subsequent retirement of such member, he shall receive a retirement allowance based on all his service as a member computed in accordance with applicable provisions of this act, but the total retirement allowance upon subsequent retirement shall not be a greater proportion of his final compensation than the proportion to which he would have been entitled had he remained in service during the period of his prior retirement. Any death benefit to which such member shall be eligible shall be based on his latest retirement.

L.1954, c. 84, p. 501, s. 44. Amended by L.1966, c. 67, s. 5; L.1971, c. 213, s. 18, eff. June 17, 1971.



Section 43:15A-45 - Allowance For Ordinary Disability Retirement.

43:15A-45 Allowance for ordinary disability retirement.


45.A member upon retirement for ordinary disability shall receive a retirement allowance, which shall consist of:

a.An annuity which shall be the actuarial equivalent of his accumulated deductions together with regular interest and

b.A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1.64% of final compensation multiplied by his number of years of creditable service; provided further, that in no event shall the allowance be less than 43.6% of final compensation.

c.Upon the receipt of proper proofs of the death of a member who has retired on an ordinary disability retirement allowance, there shall be paid to such member's beneficiary, an amount equal to 1 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service; provided, however, that if such death shall occur after the member shall have attained age 60, the amount payable shall equal 3/16 of such compensation.

L.1954, c.84, s.45; amended 1955, c.261, s.12; 1966, c.67, s.6; 1971, c.213, s.19, 2001, c.353, s.9.



Section 43:15A-45.1 - Increase In Retirement Allowance Under C.43:15a-45 And C.43:15a-50.

43:15A-45.1 Increase in retirement allowance under C.43:15A-45 and C.43:15A-50.

10.The retirement allowance of each retiree under section 45 of P.L.1954, c.84 (C.43:15A-45), or the retiree's beneficiary pursuant to section 50 of P.L.1954, c.84 (C.43:15A-50), on the effective date of P.L.2001, c.353 shall be increased by a percentage equivalent to the percentage increase in the fraction of final compensation for each year of credited service for the total retirement allowance under these sections made by this act, P.L.2001, c.353 (C.18A:66-41.1 et al.). The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.353,s.10.



Section 43:15A-46 - Allowance For Retirement For Accidental Disability.

43:15A-46 Allowance for retirement for accidental disability.

46.A member under 65 years of age upon retirement for accidental disability shall receive a retirement allowance which shall consist of:

a.An annuity which shall be the actuarial equivalent of his accumulated deductions together with regular interest; and

b.A pension, in the amount which, when added to the member's annuity, will provide a total retirement allowance of 72.7% of his actual annual compensation for which contributions were being made at the time of the occurrence of the accident.

c.Upon receipt of proper proofs of the death of a member who has retired on an accidental disability retirement allowance, there shall be paid to such member's beneficiary, an amount equal to 1 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service; provided, however, that if such death shall occur after the member shall have attained age 60, the amount payable shall equal 3/16 of such compensation.

L.1954,c.84,s.46; amended 1955, c.261, s.13; 1966, c.67, s.7; 1971, c.213, s.20; 2001, c.353, s.11.



Section 43:15A-46.1 - Increase In Retirement Allowance Under C.43:15a-46 And C.43:15a-50.

43:15A-46.1 Increase in retirement allowance under C.43:15A-46 and C.43:15A-50.

12.The retirement allowance of each retiree under section 46 of P.L.1954, c.84 (C.43:15A-46), or the retiree's beneficiary pursuant to section 50 of P.L.1954, c.84 (C.43:15A-50), on the effective date of P.L.2001, c.353 shall be increased from 2/3 to 72.7% of the actual annual compensation for which contributions were being made at the time of the occurrence of the accident. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.353,s.12.



Section 43:15A-46.2 - Payment Of Normal Contribution For Increased Benefits For Active Members Under C.43:15a-45 And C.43:15a-46.

43:15A-46.2 Payment of normal contribution for increased benefits for active members under C.43:15A-45 and C.43:15A-46.

13.The normal contribution for the increased benefits for active members under sections 45 and 46 of P.L.1954, c.84 (C.43:15A-45 and 43:15A-46) as amended by sections 9 and 11 of P.L.2001, c.353 shall be paid from the benefit enhancement fund established pursuant to section 22 of P.L.1954, c.84 (C.43:15A-22). If there are excess valuation assets after reductions in normal contributions and member contributions, the amount of excess valuation assets credited to the benefit enhancement fund shall include the present value of the expected additional normal contributions attributable to the provisions of sections 45 and 46 of P.L.1954, c.84 (C.43:15A-45 and 43:15A-46) as amended by sections 9 and 11 of P.L.2001, c.353 payable on behalf of the active members over the expected working lives of the active members in accordance with the tables of actuarial assumptions for the valuation period. No additional excess valuation assets shall be credited to the benefit enhancement fund after the maximum amount is attained. Interest shall be credited to the benefit enhancement fund as provided under section 33 of P.L.1954, c.84 (C.43:15A-33). If assets in the benefit enhancement fund are insufficient to pay the normal contribution for the increased benefits for a valuation period, the State shall pay the amount of normal contribution for the increased benefits not covered by assets from the benefit enhancement fund.

L.2001,c.353,s.13.



Section 43:15A-47 - Retirement Based On Age.

43:15A-47 Retirement based on age.

47. a. A person who was a member before the effective date of P.L.2008, c.89 and has attained 60 years of age may retire on a service retirement allowance by filing with the retirement system a written application, duly attested, stating at which time subsequent to the execution and filing thereof the member desires to be retired. The board of trustees shall retire him at the time specified or at such other time within one month after the date so specified as the board finds advisable.

b.A person who becomes a member on or after the effective date of P.L.2008, c.89 and has attained 62 years of age may retire on a service retirement allowance by filing with the retirement system a written application, duly attested, stating at which time subsequent to the execution and filing thereof the member desires to be retired. The board of trustees shall retire the member at the time specified or at such other time within one month after the date so specified as the board finds advisable.

c.A person who becomes a member on or after the effective date of P.L.2011, c.78 and has attained 65 years of age may retire on a service retirement allowance by filing with the retirement system a written application, duly attested, stating at which time subsequent to the execution and filing thereof the member desires to be retired. The board of trustees shall retire the member at the time specified or at such other time within one month after the date so specified as the board finds advisable.

L.1954, c.84, s.47; amended 1971, c.213, s.21; 1999, c.380, s.16; 2008, c.89, s.24; 2011, c.78, s.38.



Section 43:15A-48 - Retirement Allowance For Service.

43:15A-48 Retirement allowance for service.

48.A member, upon retirement for service, shall receive a retirement allowance consisting of:

a.An annuity which shall be the actuarial equivalent of his accumulated deductions together with regular interest; and

b.A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1/64 of final compensation for each year of service credited as Class A service and 1/55 of final compensation for each year of service credited as Class B service, or for a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1 1/60 of final compensation for each year of service credited as Class B service.

c.Upon the receipt of proper proofs of the death of a member who has retired on a service retirement allowance, there shall be paid to the member's beneficiary, an amount equal to 3/16 of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

L.1954, c.84, s.48; amended 1955, c.261, s.14; 1971, c.213, s.22; 2001, c.133, s.13; 2010, c.1, s.13.



Section 43:15A-49 - Accidental Death Benefit.

43:15A-49 Accidental death benefit.

49. a. Upon the death of a member in active service as a result of:

(1)an accident met in the actual performance of duty at some definite time and place, or

(2)service in the reserve component of the Armed Forces of the United States or the National Guard in a federal active duty status, and not as the result of his willful negligence, an accidental death benefit shall be payable, if a report of the accident is filed in the office of the retirement system within 60 days next following the accident, but the board of trustees may waive such time limit, for a reasonable period, if in the judgment of the board the circumstances warrant such action.

No such application shall be valid or acted upon unless it is filed in the office of the retirement system within five years of the date of such death.

b.Upon the receipt of proper proofs of the death of a member on account of which an accidental death benefit is payable, there shall be paid to his widow or widower a pension of 50% of the compensation, upon which contributions by the member to the annuity savings fund were based in the last year of creditable service, for the use of herself or himself and the children of the deceased member, to continue during her or his widowhood; if there is no surviving widow or widower or in case the widow or widower dies or remarries, 20% of such compensation will be payable to one surviving child, 35% of such compensation to two surviving children in equal shares and if there be three or more children, 50% of such compensation will be payable to such children in equal shares. If there is no surviving widow, widower or child, 25% of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service, will be payable to one surviving parent or 40% of such compensation will be payable to two surviving parents in equal shares. In the event of accidental death occurring in the first year of creditable service, the benefits payable pursuant to this subsection shall be computed at the annual rate of compensation.

c.If there is no surviving widow, widower, child or parent, there shall be paid to any other beneficiary of the deceased member his accumulated deductions at the time of death.

d.In no case shall the death benefit provided in subsection b. be less than that provided under subsection c.

e.In addition to the foregoing benefits payable under subsection b. or c., there shall also be paid in one sum to such member's beneficiary an amount equal to one and one-half times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

L.1954, c.84, s.49; amended 1955, c.261, s.15; 1966, c.217, s.9; 1971, c.213, s.23; 1977, c.376, s.2; 1987, c.1, s.2; 2009, c.23, s.3.



Section 43:15A-50 - Public Employee Pension Options

43:15A-50. Public employee pension options
50. At the time of retirement, a member shall receive benefits in a retirement allowance payable throughout life, or the member may, on retirement, elect to receive the actuarial equivalent of the member's retirement allowance, in a lesser retirement allowance payable throughout life, with the provision that:

Option 1. If the member dies before the member has received in payments the present value of the retirement allowance as it was at the time of retirement, the balance shall be paid to a legal representative or to such person as the member shall nominate by written designation acknowledged and filed with the retirement system, either in a lump sum or by equal payments over a period of years at the option of the payee. If the member shall have designated a natural person as the payee, said payee may elect to receive such payments in the form of a life annuity.

Option 2. Upon the member's death, the member's retirement allowance shall be continued throughout the life of and paid to such person as the member shall nominate by written designation duly acknowledged and filed with the retirement system at the time of retirement.

Option 3. Upon the member's death, one-half of the member's retirement allowance shall be continued throughout the life of and paid to such person as the member shall nominate by written designation duly acknowledged and filed with the retirement system at the time of retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to whomever the member nominates, if such other benefit or benefits, together with the lesser retirement allowance, shall be certified by the actuary to be of equivalent actuarial value. In no case, however, shall the lesser retirement allowance be smaller than that provided under Option 2.

Option 5. Some other benefit, which is equivalent to the full amount, three-quarters, one-half or one-quarter of the member's retirement allowance, shall be paid to whomever the member nominates and if that nominee dies before the member, the member's retirement allowance shall increase to the maximum retirement allowance for the member's lifetime, provided that such other benefit together with the member's lesser and maximum retirement allowances shall be certified by the actuary to be of equivalent actuarial value.

If the total amount of benefits paid to a retirant who does not elect to receive benefits in the form of an optional settlement, or to the retirant and the designated beneficiary in the case of a retirant who does so elect, before the death of the retirant or the retirant and the beneficiary is less than the deductions accumulated in the retirant's account at the time of retirement, including regular interest, the balance shall be paid in one lump sum to the retirant's designated beneficiary or estate in the manner provided in section 51 of P.L.1954, c.84 (C.43:15A-51).

Except in the case of members who have elected to receive (1) a deferred retirement allowance pursuant to section 38 of P.L.1954, c.84 (C.43:15A-38) or (2) early retirement allowances pursuant to subsection b. of section 41 of P.L.1954, c.84 (C.43:15A-41) after separation from service pursuant to section 38, if a member dies within 30 days after the date of retirement or the date of board approval, whichever is later, the member's retirement allowance shall not become effective and the member shall be considered an active member at the time of death. However, if the member dies after the date the application for retirement was filed with the system, the retirement will become effective if:

a. (Deleted by amendment, P.L.1995, c.221);

b. (Deleted by amendment, P.L.1995, c.221);

c. The deceased member had designated a beneficiary under an optional settlement provided by this section; and

d. The surviving beneficiary requests in writing that the board make such a selection. Upon formal action by the board approving that request, the request shall be irrevocable.

The board may select an Option 3 settlement, on behalf of the beneficiary of a member who applied for and was eligible for retirement but who died prior to the effective date of the retirement allowance, if all of the above conditions, with the exception of c., are met.

L.1954, c.84,s.50; amended 1954, c.244, s.8; 1966, c.217, s.10; 1984, c.96, s.1; 1987, c.446, s.2; 1995, c.221, s.2; 2001, c.120, s.2.



Section 43:15A-50A - Public Employee's Election Of Lifetime Pension

43:15A-50a. Public employee's election of lifetime pension
Notwithstanding the provisions of P.L. 1954, c. 84 (C. 43:15A-1 et seq.) or any other law to the contrary, whenever a member of the Public Employees' Retirement System elects a retirement benefit which is payable for the life of the member only and terminating at his death, without refund of any kind to the spouse, the member shall be required, before electing that benefit, to sign a form stating that the member has elected that benefit, that the member understands that it is payable during the member's lifetime only and that no benefits will be payable to the member's spouse after death. The Division of Pensions, Department of the Treasury, shall notify the member's spouse if the member identifies the spouse on the form. Notification shall be by certified mail to the spouse's address as provided on the form by the member. If the member has not provided an address for the spouse on the form, the Division of Pensions, Department of the Treasury, shall send the notice, by certified mail, to the spouse at the member's address. The notice shall advise the spouse that the retirement benefit chosen by the member is payable during the member's lifetime only and that no benefits, other than any applicable life insurance benefits, shall be payable to the beneficiary after the member's death.

L. 1985, c. 382, s. 1, eff. May 1, 1986.



Section 43:15A-50.1 - Member Over 70 With 50 Years Of Service; Death Prior To Approval Of Application For Retirement; Retirement Allowance

43:15A-50.1. Member over 70 with 50 years of service; death prior to approval of application for retirement; retirement allowance
Notwithstanding the provisions of section 50 of P.L.1954, c. 84 (C. 43:15A-50) or any other law, rule or regulation to the contrary, a member with at least 50 years of service, who is over 70 years of age and who dies subsequent to filing and receipt by the retirement system of his application for retirement, but prior to approval by the board and prior to the 30 days required to establish eligibility for a retirement allowance pursuant to section 50 of P.L.1954, c. 84 (C. 43:15A-50), shall be deemed to be retired, and the retirement allowance shall be effective as of the date of death. The retirement allowance shall be payable in accordance with the option elected by the member in the retirement application or, if no election has been made, the board shall make the election.

L.1984, c. 197, s. 1.



Section 43:15A-50.2 - Applicability Of C.43:15a-50

43:15A-50.2.Applicability of C.43:15A-50
4.Section 50 of P.L.1954, c.84 (C.43:15A-50) as amended by section 2 of P.L.1995, c.221 shall apply to a filing for retirement received by the retirement system on or after January 1, 1992, except it shall not apply in a situation in which benefits were paid prior to the effective date of P.L.1995, c.221 to any beneficiary other than or in addition to the beneficiary who would be eligible for benefits under section 50 of P.L.1954, c.84 (C.43:15A-50) as amended by section 2 of P.L.1995, c.221. Benefits payable under section 50 of P.L.1954, c.84 (C.43:15A-50) as amended by section 2 of P.L.1995, c.221 on a filing for retirement received by the retirement system prior to the effective date of P.L.1995, c.221 shall be adjusted, if necessary, to account for an insurance benefit or return of contributions paid on behalf of the member prior to the effective date of P.L.1995, c.221, and the amount of a retirement allowance or insurance benefit payable may be reduced, so that the total amount of benefit paid on behalf of the member shall not exceed the value of the benefit to which the member or beneficiary would have been entitled if P.L.1995, c.221 had been in effect on the date of the filing for retirement.

L.1995,c.221,s.4.



Section 43:15A-51 - Monthly Payments

43:15A-51. Monthly payments
51. A pension, an annuity or a retirement allowance granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in equal monthly installments, and shall not be decreased, increased, revoked or repealed, except as otherwise provided in this act; provided, however, that at the time any benefit becomes payable any unpaid balance of a loan or arrearage outstanding shall be deducted from any benefit otherwise payable.

Upon the death of a retirant, any unpaid benefits due him shall be paid in one lump sum to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the retirant's estate. No pension, annuity or retirement allowance shall be due to a retirant or beneficiary unless it constitutes a payment for an entire month; provided, however, that a pension, annuity or retirement allowance shall be payable for the entire month in which the retirant or beneficiary dies.

L.1954,c.84,s.51; amended 1966,c.67,s.8; 1993,c.335,s.4.



Section 43:15A-53 - Benefits Under Chapter Exempt From Taxation And Process; Exception; Assignment Of Group Insurance Policy Rights And Benefits

43:15A-53. Benefits under chapter exempt from taxation and process; exception; assignment of group insurance policy rights and benefits
The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, any benefit or right accrued or accruing to a person under the provisions of this act and the moneys in the various funds created under this act, shall be exempt from any State or municipal tax and from levy and sale, garnishment, attachment or any other process arising out of any State or Federal court and, except as in this section and in this act otherwise provided, shall be unassignable.

Nothing in this section shall prohibit any person insured under a group insurance policy, pursuant to an arrangement among the insured, the group policyholder and the insurer, from making to any person other than his employer, a gift assignment of the rights and benefits conferred on him by any provision of such policy or by law including specifically but not by way of limitation the right to exercise the conversion privilege and the right to name a beneficiary. Any such assignment, whether made before or after the effective date of this act, shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

L.1954, c. 84, p. 508, s. 53. Amended by L.1969, c. 98, s. 2, eff. June 26, 1969.



Section 43:15A-54 - Correction Of Errors; Approval Of Application For Prior Service Credit Or Credit For All Previous Service

43:15A-54. Correction of errors; approval of application for prior service credit or credit for all previous service
If any change or error results in an employee or beneficiary receiving from the retirement system more or less than he would have been entitled to receive, then on discovery of the error, the retirement system shall correct it and, so far as practicable, adjust the payments in such a manner that the actuarial equivalent of the benefit to which he was correctly entitled shall be paid.

The application of any member for prior service credit or credit for all previous service shall be approved if the employer, for whom the service was rendered stipulates, in writing, to the retirement system that the information necessary for the award of such credit was not presented to the employee and agrees to make the necessary additional contribution to the contingent reserve fund and the employee makes the required contributions, if any.

L.1954, c. 84, p. 508, s. 54. Amended by L.1971, c. 213, s. 25, eff. June 17, 1971; L.1974, c. 104, s. 1, eff. Sept. 19, 1974.



Section 43:15A-55 - Fraud Against System A Misdemeanor

43:15A-55. Fraud against system a misdemeanor
A person who knowingly makes a false statement, or falsifies or permits to be falsified any record of this retirement system, in an attempt to defraud the system as a result of such act shall be guilty of a misdemeanor.

L.1954, c. 84, p. 508, s. 55.



Section 43:15A-56 - Ineligibility Of Veterans For Certain Retirement Benefits

43:15A-56. Ineligibility of veterans for certain retirement benefits
No public employee veteran eligible for membership in the Public Employees' Retirement System shall be eligible for, or receive, retirement benefits under R.S. 43:4-1, 43:4-2 and 43:4-3.

L.1954, c. 84, p. 508, s. 56. Amended by L.1954, c. 244, p. 898, s. 10; L.1971, c. 213, s. 26, eff. June 17, 1971.



Section 43:15A-57 - Additional Death Benefit Coverage

43:15A-57. Additional death benefit coverage
a. Each member who is a member on December 1, 1956 and each person who thereafter becomes a member prior to the effective date of this amendatory act, will be eligible to purchase the additional death benefit coverage hereinafter described, provided he selects such coverage within one year after December 1, 1956 or after the effective date of membership, whichever date is later, or makes an election pursuant to subsection b. of this section.

b. Each member who, on the effective date of this amendatory act, shall not have elected such additional death benefit coverage or who had elected coverage, but for whom there is not in effect such additional death benefit coverage shall also be eligible to elect such additional death benefit coverage, provided he furnishes satisfactory evidence of insurability and on the date of such election is actively at work and performing all his regular duties at his customary place of employment. Applications under this subsection shall be filed within one year following the effective date of this amendatory act.

c. Each person becoming a member on or after the effective date of this amendatory act who on the date he becomes a member is less than 60 years of age shall automatically be covered for such additional death benefit coverage from the first day of his membership on which he is actively at work and performing all his regular duties at his customary place of employment. Such automatic coverage shall continue during the member's first year of membership and during such year he shall make contributions as fixed by the board of trustees. Additional death benefit coverage for such member shall continue in effect after the first year of membership on the continuance of payment of the required contributions therefor.

d. Each person becoming a member on or after the effective date of this amendatory act who on the date he becomes a member is 60 or more years of age may, within one year from the date of membership, elect to purchase such additional death benefit coverage, provided that the member furnishes satisfactory evidence of insurability and on the date of such election is actively at work and performing all his regular duties at his customary place of employment.

e. Notwithstanding other provisions of this section relating to the amount of death benefit any member who has acquired or shall acquire additional death benefit coverage, the death benefit payable in the event of death occurring on or after the effective date of this amendatory act and during the first year of membership shall be based upon the member's annual base salary. The effective date of coverage of any person electing to purchase additional death benefit coverage, pursuant to the provisions of subsections a., b. and d. of this section shall be the first day of the month immediately following the date of such election unless evidence of insurability is required as a condition of such election in which event the effective date of coverage shall be the first day of the month which immediately follows the later of (a) the date of such election and (b) the date such evidence is determined to be satisfactory.

f. The board of trustees shall establish schedules of contributions to be made by the members who elect to purchase the additional death benefit coverage. Such contributions shall be so computed that the contributions made by or on behalf of all covered members in the aggregate shall be sufficient to provide for the cost of the benefits established by this section. Such schedules of contributions shall be subject to adjustment from time to time, by the board of trustees, as the need may appear.

g. Upon the receipt of proper proofs of the death in service of any such member while covered for the additional death benefit coverage there shall be paid to such person, if living, as the member shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate, an amount equal to one and one-half times the compensation received by the member in the last year of creditable service or some lesser amount as may be provided by the board of trustees and elected to purchase by the member.

h. The contributions of a member for the additional death benefit coverage shall be deducted from his compensation, but if there is no compensation from which such contributions may be deducted it shall be the obligation of the member to make such contributions directly to the board of trustees or as directed by the board.

i. Any other provision of this act notwithstanding, the contributions of a member for the additional death benefit coverage under this section shall not be returnable to the member or his beneficiary in any manner, or for any reason whatsoever, nor shall any contributions made for the additional death benefit coverage be included in any annuity payable to any such member or to his beneficiary.

j. A member who has elected to purchase the additional death benefit coverage provided by this section may file with the board of trustees, and alter from time to time during his lifetime, as desired, a duly attested, written, new nomination of the payee of the death benefit provided under this section. Such member may also file and alter from time to time during his lifetime, as desired, a request with the board of trustees directing payment of said benefit in one sum or in equal annual installments over a period of years or as a life annuity. Upon the death of such member, a beneficiary to whom a benefit is payable in one sum may elect to receive the amount payable in equal annual installments over a period of years or as a life annuity.

k. All other provisions of this section notwithstanding, this section and the benefits provided under this section shall not come into effect until a required percentage of the members shall have applied for the additional death benefit coverage under this section. This required percentage shall be fixed by the board of trustees. Any such percentage may be made applicable to male members only or to other groupings as determined by the board of trustees of the Public Employees' Retirement System. Applications for such additional death benefit coverage shall be submitted to the secretary of the board of trustees in such manner and upon such forms as the board of trustees shall provide.

L.1954, c.84, s.57; amended by L. 1955, c. 261, s. 17; 1963, c. 121, s. 1; 1977, c.376, s. 3; 1987, c. 1, s. 3.



Section 43:15A-57.1 - Designation Of Beneficiary; Form; Filing; Failure To Designate; Payment

43:15A-57.1. Designation of beneficiary; form; filing; failure to designate; payment
The designation of beneficiary by a member or retirant shall be made in writing on a form satisfactory to the retirement system, and filed with the retirement system. The member or retirant may, from time to time and without the consent of his death benefit designee, change the beneficiary by filing written notice of the change with the system on a form satisfactory to it. The new nomination will be effective on the date the notice, in proper form, is received by the system, and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the member or retirant has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the member or retirant, the interest of such beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the member or retirant, unless the member or retirant has made written request to the contrary in his beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a member, retirant or beneficiary shall be payable to the estate of such member, retirant or beneficiary.

Except with regard to the payment of the member's accumulated deductions with regular interest and the payment, upon the death of (1) a retirant after attaining the age of 60 or receiving an allowance pursuant to section 41(b) of chapter 84 of the laws of 1954, or (2) a member after attaining the age of 70 years, of the death benefits provided in sections 38, 41, 45, 46, 48, 49(e) and 57 of chapter 84 of the laws of 1954, a member may elect, by making written request to the retirement system, that the whole or any part of his death benefits be made payable to his beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during his lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the member or retirant under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or a corporation, partnership, association, institution, trustee, or any fiduciary.

If, at the member's or retirant's death, an amount of death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount which was available to the member or retirant immediately prior to his death in accordance with the provisions of the immediately preceding paragraph shall then be available to such beneficiary for the benefit of such beneficiary.

L.1966, c. 217, s. 25, eff. Aug. 1, 1966. Amended by L.1971, c. 213, s. 44, eff. June 17, 1971.



Section 43:15A-57.2 - Reemployment Of Retired Former Member.

43:15A-57.2 Reemployment of retired former member.

27. a. Except as provided in subsections b., c., and d. of this section, if a former member of the State Employees' Retirement System or the retirement system, who has been granted a retirement allowance for any cause other than disability, becomes employed again in a position which makes him eligible to be a member of the retirement system, his retirement allowance and the right to any death benefit as a result of his former membership, shall be canceled until he again retires.

Such person shall be re-enrolled in the retirement system and shall contribute thereto at a rate based on his age at the time of re-enrollment. Such person shall be treated as an active member for determining disability or death benefits while in service and no benefits pursuant to an optional selection with respect to his former membership shall be paid if his death shall occur during the period of such re-enrollment.

Upon subsequent retirement of such member, his former retirement allowance shall be reinstated together with any optional selection, based on his former membership. In addition, he shall receive an additional retirement allowance based on his subsequent service as a member computed in accordance with applicable provisions of chapter 84 of the laws of 1954; provided, however, that his total retirement allowance upon such subsequent retirement shall not be a greater proportion of his final compensation than the proportion to which he would have been entitled had he remained in service during the period of his prior retirement. Any death benefit to which such member shall be eligible shall be based on his latest retirement, but shall not be less than the death benefit that was applicable to his former retirement.

b.The cancellation, re-enrollment, and additional retirement allowance provisions of subsection a. of this section shall not apply to a former member of the retirement system who, after having been granted a retirement allowance, becomes employed again by: (1) an employer or employers in a position or positions for which the aggregate compensation does not exceed $15,000 per year; or (2) if the compensation exceeds $10,000 per year, by an employer that is a public institution of higher education as defined in N.J.S.18A:62-1 in a teaching staff position. The Director of the Division of Pensions and Benefits may from time to time adjust the amount in paragraph (1) of this subsection. This adjustment shall be 3/5 of the percentage of change in the index, as defined in section 1 of P.L.1958, c.143 (C.43:3B-1), over a period of time as determined by the director.

c.The cancellation, reenrollment, and additional retirement allowance provisions of subsection a. and the compensation limitations of subsection b. of this section shall not apply to a former member of the retirement system who, after having been granted a retirement allowance, becomes employed by the State Department of Education in a position of critical need as determined by the State Commissioner of Education, or becomes employed by a board of education in a position of critical need as determined by the superintendent of the district on a contractual basis for a term of not more than one year; except that the cancellation, reenrollment, and additional retirement allowance provisions and the compensation limitations shall apply if the former member becomes employed within 120 days of retirement in a position with the employer from which the member retired. Nothing herein shall preclude a former member so reemployed by a board of education from renewing a contract for one additional year, provided that the total period of employment with any individual board of education does not exceed a two-year period.

d.The cancellation, reenrollment, and additional retirement allowance provisions of subsections a., b., and c. of this section shall not apply to a former member of the retirement system who was granted a retirement allowance pursuant to section 1 of P.L.1985, c.414 (C.43:15A-47.2) prior to the effective date of P.L.2011, c.78.

L.1966, c.217, s.27; amended 1971, c.213, s.45; 1997, c.23, s.2; 2001, c.253; 2001, c.278; 2001, c.355, s.2; 2011, c.78, s.34.



Section 43:15A-57.3 - Reactivation Of Retirement System Account

43:15A-57.3. Reactivation of retirement system account
Notwithstanding the provisions of section 27 of P.L. 1966, c. 217 (C. 43:15A-57.2) or any other law to the contrary, the retirement system shall not reenroll a former veteran member with more than 20 years of service, all or a part of which shall have been judicial service, if the member is employed again by a county of the first class having a population of less than 800,000 according to the latest federal decennial census within four years following the effective date of retirement, but shall reactivate the member's former account, provided that the member repays any retirement allowance received.

L. 1985, c. 283, s. 1.



Section 43:15A-59.5 - Repeals; Effect

43:15A-59.5. Repeals; effect
The following acts and parts of acts are repealed, effective July 1, 1966:

P.L.1954, c. 84, s. 59;

P.L.1956, c. 219;

P.L.1960, c. 124; and

P.L.1962, c. 171.

The repeal of the aforesaid section and acts shall not be construed to provide for any retroactive effect. Where a member's retirement allowance was reduced by the amount of the old age insurance benefit under Title II of the Social Security Act, paid or payable to him, whether received or not, or if such a reduction is to be made upon the member's attainment of age 65, on or after July 1, 1966 such reduction shall cease or no reduction shall be made.

L.1966, c. 67, s. 10.



Section 43:15A-60 - Contributions And Credits Of Veteran Members

43:15A-60. Contributions and credits of veteran members
60. a. Each public employee veteran member shall have returned to him his accumulated deductions as of January 2, 1955. All service rendered in office, position, or employment of this State or of a county, municipality, school district, board of education, or other public employer, or service rendered for the State University of New Jersey, an instrumentality of this State, after April 16, 1945, and the New Jersey State Agricultural Experiment Station established by an act approved March 10, 1880 (P.L.1880, c.106 and continued pursuant to chapter 16 of Title 4 of the Revised Statutes), an instrumentality of this State, excluding service rendered as county extension service farm and home demonstration agents, by such veteran member previous to January 2, 1955, for which evidence satisfactory to the retirement system is presented, shall be credited to him as a "Class B" member and the obligation of the employer on account of such credit shall be known as the accrued liability on behalf of such veteran member; provided, however, that no credit shall be allowed for such service rendered prior to January 2, 1955 unless the member purchases credit for all eligible service rendered on or after such date.

b. The accrued liability on behalf of State employee veteran members including veteran members employed by the State University of New Jersey or by the New Jersey Agricultural Experiment Station shall be paid by the State as provided in section 24. The accrued liability on behalf of other public employee veteran members shall be paid by their employers, as of January 2, 1955, or the date of the next annual valuation of the retirement system following his enrollment, whichever is later, in the same manner as provided in the case of State employee veteran members in section 24. The retirement system shall certify to the chief fiscal officer of the employer the accrued liability contribution payable by such employer on behalf of veteran members.

c. Each public employee veteran members shall make contributions to the retirement system at the rates of contribution applicable to Class B members of group two of the former "State Employees' Retirement System" as of June 30, 1949, as provided in section 25. Each public employee veteran member shall pay the proportion of compensation applicable to his age at the commencement of employment, position or office with the State, any county, municipality or school district, board of education, or other public employer except that where such service has not been continuous, the public employee veteran member shall pay the proportion of compensation applicable to the age resulting from the subtraction of his years of service from his age as of January 2, 1955. No public employee veteran member shall be required during the continuation of his membership to increase the proportion of compensation certified at the time of becoming a member as payable by him, except as provided in section 25 (C.43:15A-25).

d. In the event that a public employee veteran who prior to January 2, 1955 rendered service in office, position or employment of this State, including such service rendered for any instrumentality enumerated in paragraph a. of this section, or of a county, municipality, or school district, board of education, or other public employer, but who is not in such office, position or employment on January 2, 1955, shall later become a member of the retirement system, such public employee veteran member shall receive prior service credit for service rendered prior to January 2, 1955, for which evidence satisfactory to the retirement system is presented, and shall pay the proportion of compensation, applicable to the age resulting from the subtraction of his years of such prior service from his age on the date of his becoming a member of the retirement system as provided in section 25 (C. 43:15A-25). The employer of such public employee veteran on the date of his becoming a member shall pay the accrued liability on behalf of such prior service, and such liability shall be paid in such a manner that the total obligation will be met within the period of time fixed for the liquidation of such accrued liability of the employer.

L.1954,c.84,s.60; amended 1955,c.261,s.18; 1964,c.229,s.3; 1971,c.213,s.27; 1979,c.106,s.4; 1994,c.62,s.10.



Section 43:15A-60.2 - Permission For Member To Cancel Purchase Of Credit

43:15A-60.2.Permission for member to cancel purchase of credit
6.If, following application by a member of the retirement system to purchase credit therein under any provision of P.L.1954, c.84 (C.43:15A-1 et seq.), as amended and supplemented, the member attains qualification as a veteran member pursuant to the enactment of a law, the adoption of a rule or regulation, the revision of an administrative interpretation or application of such a rule or regulation, or any other official act, the member shall be permitted, upon written application to the retirement system within two years following the effective date of that law, rule, regulation, revision, or other act or within two years of the effective date of P.L.1995, c.406 (C.43:15A-60.2 et al.), whichever is later, to terminate any remaining obligation to complete the purchase and to receive a return of all contributions deducted or other payments made on or after the effective date of the law, rule, regulation, revision, or other act in connection with the purchase. If any service has been credited under the retirement system to the member in connection with the purchase, the amount of that service so credited shall be reduced in proportion to the return to the member hereunder of any contributions or other payments.

L.1995,c.406,s.6.



Section 43:15A-61 - Public Employee Veterans' Pensions.

43:15A-61 Public employee veterans' pensions.

61. a. (Deleted by amendment, P.L.1995, c.332.)

b.Any public employee veteran member in office, position or employment of this State or of a county, municipality, public agency, school district or board of education and who (1) shall have attained 60 years of age and who has 20 years of aggregate service credit in such office, position or employment, or (2) shall have attained 55 years of age and who has 25 years of aggregate service credit in such office, position or employment, shall have the privilege of retiring for service and receiving, instead of the retirement allowance provided under section 48 of this act, a retirement allowance of 54.5% of the compensation for which contributions are made during the 12-month period of membership providing the largest possible benefit to the member or the member's beneficiary.

c.Any public employee veteran member who has been for 20 years in the aggregate in office, position or employment of this State or of a county, municipality, public agency, school district or board of education as of January 2, 1955, shall have the privilege of retiring for ordinary disability and of receiving, instead of the retirement allowance provided under section 45 of this act, a retirement allowance of one-half of the compensation received during the last year of employment upon which contributions to the annuity savings fund or contingent reserve fund are made. Such retirement shall be subject to the provisions governing ordinary disability retirement in sections 42 and 44 of this act.

d.Any public employee veteran member who shall be in office, position or employment of this State or of a county, municipality, public agency, school district or board of education and who shall have attained 55 years of age and who has at least 35 years of aggregate service credit in such office, position or employment, shall have the privilege of retiring for service and receiving a retirement allowance of 1/55 of the compensation the member received during the 12-month period of membership providing the largest possible benefit to the member or the member's beneficiary for each year of creditable service.

e.The death benefit provided in section 48 shall apply in the case of any member retiring under the provisions of subsections a., b. and d. of this section. The death benefit provided in section 45 shall apply in the case of any member retired under the provisions of subsection c. of this section.

f.The State shall be liable for any increased cost to local government employers participating in the retirement system as a result of the amendment of this section by P.L.2001, c.353, except as provided in section 16 of P.L.2001, c.353.

L.1954,c.84,s.61; amended 1954, c.244, s.11; 1966, c.217, s.11; 1971, c.213, s.28; 1985, c.220; 1995, c.332, s.2; 2001, c.133, s.14; 2001, c.353, s.14; 2004, c.177, s.2.



Section 43:15A-61.1 - Veterans' Retirement Allowance

43:15A-61.1. Veterans' retirement allowance

5. a. A retiree of the system who meets the definition of a veteran pursuant to this act, or the surviving spouse of a retiree, shall be eligible to receive the special veterans' retirement allowance pursuant to section 61 of P.L.1954, c.84 (C.43:15A-61) in lieu of the retirement allowance that a retiree, or the surviving spouse of a retiree, is receiving on the effective date of this act.

b. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not apply to the benefit increase that results from this 1991 amendatory and supplementary act, and the annual cost of living adjustment received by widows and widowers under P.L.1958, c.143 (C.43:3B-1 et seq) shall be calculated as of the date of retirement of a retiree of the system. The State shall pay the additional costs arising from any increase in the cost of living adjustment received by a retiree of the system who meets the definition of a veteran as a result of this act or the surviving spouse of a retiree.

c. No retiree of the system who meets the definition of a veteran pursuant to this act, or the surviving spouse of a retiree, shall be granted a retroactive payment based upon the difference between the retirement allowance that the retiree of the system, or the surviving spouse of the retiree, would have received if that retiree of the system had met the definition of a veteran on the date of retirement and the retirement allowance that the retiree of the system, or the surviving spouse of the retiree, has received from the date of retirement to the effective date of this act.

L.1991,c.390,s.5.



Section 43:15A-61.2 - Increase Of Retirement Allowance Under Subsection B. Of C.43:15a-61 And C.43:15a-50.

43:15A-61.2 Increase of retirement allowance under subsection b. of C.43:15A-61 and C.43:15A-50.

15.The retirement allowance of each retiree under subsection b. of section 61 of P.L.1954, c.84 (C.43:15A-61), or the retiree's beneficiary pursuant to section 50 of P.L.1954, c.84 (C.43:15A-50), on the effective date of P.L.2001, c.353 shall be increased from 50% to 54.5% of the compensation for which contributions were made during the 12-month period of membership providing the largest possible benefit to the member or the member's beneficiary. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not be applicable to the increases in retirement allowances provided by this section.

L.2001,c.353,s.15.



Section 43:15A-61.3 - Payment Of Normal Contribution For Increased Benefits For Active Members Under C.43:15a-61.

43:15A-61.3 Payment of normal contribution for increased benefits for active members under C.43:15A-61.

16.The normal contribution for the increased benefits resulting from the increase in the percentage of compensation for active members under section 61 of P.L.1954, c.84 (C.43:15A-61) as amended by section 14 of P.L.2001, c.353 shall be paid from the benefit enhancement fund established pursuant to section 22 of P.L.1954, c.84 (C.43:15A-22). If there are excess valuation assets after reductions in normal contributions and member contributions, the amount of excess valuation assets credited to the benefit enhancement fund shall include the present value of the expected additional normal contributions attributable to the provisions of section 61 of P.L.1954, c.84 (C.43:15A-61) as amended by section 14 of P.L.2001, c.353 payable on behalf of the active members in accordance with the tables of actuarial assumptions for the valuation period. No additional excess valuation assets shall be credited to the benefit enhancement fund after the maximum amount is attained. Interest shall be credited to the benefit enhancement fund as provided under section 33 of P.L.1954, c.84 (C.43:15A-33). If assets in the benefit enhancement fund are insufficient to pay the normal contribution for the increased benefits for a valuation period, the State shall pay the amount of normal contribution for the increased benefits not covered by assets from the benefit enhancement fund.

L.2001,c.353,s.16.



Section 43:15A-62 - Effect Upon Political Subdivisions Previously Under State Employees' Retirement System

43:15A-62. Effect upon political subdivisions previously under State Employees' Retirement System
Where any county, municipality or public agency of the State has previously been covered by the former "State Employees' Retirement System," such county, municipality or public agency shall be covered under the provisions of this act and the employees of such county, municipality or public agency shall have the same rights and obligations with regard to becoming members of the Public Employees' Retirement System as they had with regard to the former "State Employees' Retirement System."

L.1954, c. 84, p. 516, s. 62. Amended by L.1966, c. 217, s. 12.



Section 43:15A-63 - Membership Of Certain Veteran Public Employees

43:15A-63. Membership of certain veteran public employees
Any veteran in office, position or employment of this State or of a county, municipality, school district or public agency who on January 2, 1955 is in office, position or employment not covered by a retirement system to which such employer and its employees make monetary contributions, other than the old-age and survivors' insurance provisions of Title II of the Federal Social Security Act, unless he shall have notified the board of trustees that he does not desire to become a member, shall be a member of the Public Employees' Retirement System as of January 2, 1955; and any veteran taking office, position or employment in the service of this State or of a county, municipality, school district or public agency, which office, position or employment is not covered by such a retirement system after January 2, 1955, shall be a member of the Public Employees' Retirement System. The employer of such public employee veterans shall make such contributions to the retirement system on behalf of all service rendered by such employees in office, position or employment of this State or of any county, municipality, school district or public agency as are required of employers under the provisions of this act.

L.1954, c. 84, p. 516, s. 63. Amended by L.1966, c. 217, s. 13.



Section 43:15A-64 - Effect Of Lack Of Social Security Coverage And Insufficient Service Credit

43:15A-64. Effect of lack of Social Security coverage and insufficient service credit
Any other provision of this act notwithstanding (a) any member of the retirement system who is not covered under the old-age and survivor's insurance provisions of Title II of the Federal Social Security Act as a public employee shall not be eligible for the death benefit provisions of sections 38, 41, 45(c), 46(c), 48 (c), 49(e) and 57 except for the payment of accumulated deductions together with regular interest; (b) no beneficiary of a pensioner who enrolled as a member on or after July 1, 1971 and who retired for any reason other than disability shall be entitled to receive benefits pursuant to the noncontributory death benefit coverages provided by this chapter if the pensioner had less than 10 years of service credit for retirement purposes at the time of retirement.

L.1954, c. 84, p. 517, s. 64. Amended by L.1966, c. 217, s. 14; L.1971, c. 213, s. 29, eff. June 17, 1971.



Section 43:15A-65 - State Employee Membership.

43:15A-65 State employee membership.

65. (a) All employees of any public agency or organization of this State, which employs persons engaged in service to the public, shall be eligible to participate in the Public Employees' Retirement System; provided the employer consents thereto by resolution and files a certified copy of such resolution with the board of trustees of the Public Employees' Retirement System and the board of trustees approves thereof by resolution. Such organization shall be referred to in this act as the employer. If the participation of such employees is so approved then the employer shall contribute to the contingent reserve fund on account of its members at the same rate per centum as would be paid by employers other than the State.

(b)Notwithstanding the provisions of subsection (a) of this section, every person becoming an employee of a public agency or organization of this State, which employs persons engaged in service to the public, after June 30, 1966, who is not eligible to become a member of any other retirement system, shall be required to participate in the Public Employees' Retirement System. Notwithstanding the provisions of subsection (a) of this section, membership in the Public Employees' Retirement System shall be optional with any person in the employ of any such public agency or organization on June 30, 1966, provided such person is not required to be a member pursuant to another provision of this act, and provided further that such person is not eligible to be a member of any other retirement system. The provisions of this subsection shall not apply to any person whose position is temporary or seasonal, nor to any person in office, position or employment for which the annual salary or remuneration, or the number of hours of work, is fixed at less than that which is required for membership pursuant to section 7 of P.L.1954, c.84 (C.43:15A-7) as applicable to the member, nor to any person whose position is not covered by the old-age and survivors' insurance provisions of the federal Social Security Act. After the effective date of P.L.2010, c.1, the provisions of this subsection shall not apply to any person in office, position or employment for which the hours of work are fewer per week than those required for membership pursuant to subsection d. of section 7 of P.L.1954, c.84 (C.43:15A-7), unless the person shall have been a member since that effective date continuously. The public agency or organization employing any such person who becomes a member of the retirement system pursuant to this subsection shall contribute to the contingent reserve fund on account of such employees at the same rate per centum as would be paid by employers other than the State.

L.1954, c.84, s.65; amended 1966, c.71, s.1; 1966, c.217, s.15; 1971, c.213, s.30; 1986, c.139, s.3; 2008, c.89, s.9; 2010, c.1, s.5.



Section 43:15A-66 - Effective Date Of Participation

43:15A-66. Effective date of participation
(a) If the employer shall so consent to the enrollment of its employees and the board of trustees shall so approve, participation in the retirement system shall become effective on the date fixed by such board, but not later than 6 months following such approval by the board of trustees of the retirement system. In such event, all service rendered to the employer by its employees previous to the effective date of such participation or previous to July 1, 1966, whichever is earlier, shall be credited to its employees who file application for membership within 1 year from such effective date, and such credit to its employees shall be known as prior service credit, and the obligation of the employer on account of such credit shall be known as the accrued liability. Membership shall be compulsory for all employees entering the service of the employer after the effective date of such participation or after June 30, 1966, whichever is earlier.

(b) No credit shall be allowed for service rendered to the employer prior to July 1, 1966 to any person becoming a member of the retirement system pursuant to subsection b of section 65 of this act unless the employer consents thereto by resolution pertaining to all eligible employees and files a certified copy of such resolution with the board of trustees of the Public Employees' Retirement System and the said board of trustees approves thereof.

L.1954, c. 84, p. 517, s. 66. Amended by L.1966, c. 71, s. 2; L.1966, c. 217, s. 16.



Section 43:15A-67 - Duties Of Employer's Chief Fiscal Officer

43:15A-67. Duties of employer's chief fiscal officer
The chief fiscal officer of the employer shall submit to the retirement system such information and shall cause to be performed in respect to each of the employees of the employer such duties as would be performed in the State service by the head of a department of the State employing members of the retirement system.

L.1954, c. 84, p. 518, s. 67. Amended by L.1966, c. 71, s. 3; L.1966, c. 217, s. 17.



Section 43:15A-68 - Information Certified To Chief Fiscal Officer; Payment Of Charge And Contributions

43:15A-68. Information certified to chief fiscal officer; payment of charge and contributions
68. The Public Employees' Retirement System shall certify to the chief fiscal officer of the employer the rates of contributions payable by members. The system shall further certify, no later than December 31 each year, the contributions, including the accrued liability contribution similar to the State accrued liability contribution, payable by the employer to the contingent reserve fund on behalf of these members, and a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the members who are employees of the employer. The initial actuarial expense incident to the determination of the accrued liability contribution payable by the employer shall be paid by the employer. The amount certified by the system as payable by such employer to the contingent reserve fund shall be included in the next budget subsequent to the certification by the system. The treasurer or corresponding officer shall pay to the State Treasurer no later than April 1 of the State's fiscal year in which payment is due the amount of the employer's charges so certified. If payment of the full amount of such obligation is not made within 30 days after April 1, interest at the rate of 10% per annum shall commence to run against the unpaid balance thereof on the first day after such thirtieth day. The treasurer or corresponding officer shall also pay to the State Treasurer the amount of the deductions from the compensation of the members who are employees of the employer. The State Treasurer shall credit these amounts to the appropriate fund or account.

L.1954,c.84,s.68; amended 1964,c.229,s.4; 1966,c.71,s.4; 1966,c.217,s.18; 1971,c.213,s.31; 1992,c.41,s.17.



Section 43:15A-68.1 - Accrued Liability Contribution Of Public Employer Adopting System After July 1, 1971; Payment

43:15A-68.1. Accrued liability contribution of public employer adopting system after July 1, 1971; payment
The accrued liability contribution of any public employer adopting the retirement system after July 1, 1971 for the purpose of providing prior service credit for the service rendered prior to July 1, 1966, shall be payable by the employer to the contingent reserve fund over a period of not less than 25 years following the initial valuation of such liability by the actuary of the retirement system.

L.1971, c. 213, s. 49, eff. June 17, 1971.



Section 43:15A-69 - Member Of Any Other Governmental Retirement System May Not Participate; Default Of Employer; Discontinuance Of Membership; Application Of Reserve

43:15A-69. Member of any other governmental retirement system may not participate; default of employer; discontinuance of membership; application of reserve
An employee of such employer who, by reason of his service, is a member of any other governmental retirement system shall not participate in this retirement system on that part of his compensation so covered. Should such employer for any reason become financially unable to make the normal and accrued liability contributions payable on account of its employees' membership in the retirement system then such employer shall be deemed to be in default and a certificate to this effect shall be sent by the board of trustees to the employer and to the State Commissioner of Banking and Insurance. All members of the retirement system, who were employees of such employer at the time of default, shall thereupon be entitled to discontinue membership in the retirement system and to a refund of their previous contributions upon demand made within 90 days thereafter. As of a date 90 days following the date of such certificate of default, the actuary of the retirement system shall determine by actuarial valuation the amount of the reserves held on account of each active member and pensioner of such employer and shall credit to each such member and pensioner the amount of reserve so held. The reserve so credited, together with the amount of the accumulated deductions of each active member shall be used to provide a paid up deferred annuity beginning at age 60 for him, and the reserve of each pensioner shall be used in providing such part of his existing pension as the reserve so held will provide, which pension, together with his annuity, shall thereafter be payable to him. The rights and privileges of both active members and pensioners of such employer shall thereupon terminate except as to the payment of the deferred annuities so provided for the previous active members and the annuities and the pensions, or parts thereof, provided for the pensioners.

L.1954, c. 84, p. 519, s. 69.



Section 43:15A-70 - Limitation On Liability Of Retirement System

43:15A-70. Limitation on liability of retirement system
Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any pensions or other benefits on account of the employees or pensioners of any employer under this article, for which reserves have not been previously created from funds, contributed by such employer or its employees for such benefits.

L.1954, c. 84, p. 520, s. 70.



Section 43:15A-71 - "Public Agency Or Organization" Defined

43:15A-71. "Public agency or organization" defined
The words "public agency or organization" as used in this act shall be construed to mean and include any agency or organization which operates public works or is engaged in service to the public for 1 or more municipalities, local boards of health, or counties, and whose revenue is derived from other than State funds, but shall not be construed to include any subdivision of any county, municipality, school district, privately owned public utility or service or any religious, educational or charitable organization.

L.1954, c. 84, p. 520, s. 71.



Section 43:15A-72 - Deductions From Retirement Allowance For Pers Members.

43:15A-72 Deductions from retirement allowance for PERS members.

72.If possible, whenever any beneficiary of the Public Employees' Retirement System of New Jersey shall, in writing, request the Division of Pensions and Benefits to make deductions from the beneficiary's retirement allowance or pension for the payment of premiums for the pensioners' group health or dental insurance plan or the State Health Benefits Program, the division may make such deductions and transmit the sum so deducted to the companies carrying the policies. Any such written authorization may be withdrawn by any beneficiary upon filing notice of such withdrawal with the division. Deductions for the payment of the premiums for a group dental insurance plan shall be made by the division only if 1,000 or more beneficiaries covered by that plan have made written requests for deductions.

L.1954,c.84,s.72; amended 1971, c.213, s.32; 1997, c.332, s.2.



Section 43:15A-73 - Eligible Employees Of Certain Governmental Entities, Enrollment In Public Employees' Retirement System.

43:15A-73 Eligible employees of certain governmental entities, enrollment in Public Employees' Retirement System.



Section 43:15A-73.1 - Credit For Employment In Other States, Federal Government Or Military Service; Limitation; Payments; Pro Rata Credit Upon Retirement.

43:15A-73.1 Credit for employment in other states, federal government or military service; limitation; payments; pro rata credit upon retirement.

2.A member may file a detailed statement of public employment in other states or with the United States Government which would be eligible for credit in a State-administered retirement system if the employment was with a public employer in this State, or of military service in the Armed Forces of the United States, or of service resulting from initial appointment or employment on or after January 1, 2002 with a bi-state or multi-state agency established pursuant to an interstate compact to which the State is a party which would be eligible for credit in a State-administered retirement system if the employment was with a public employer in this State, rendered prior to becoming a member, for which the member desires credit, and of such other facts as the retirement system may require. The member may purchase credit for all or a portion of the service evidenced in the statement up to the nearest number of years and months, but not exceeding 10 years, provided however, that a member purchasing that maximum credit may purchase up to five additional years for additional military service qualifying the member as a veteran as defined in section 6 of P.L.1954, c.84 (C.43:15A-6). No application shall be accepted for the purchase of credit for the service if, at the time of application, the member has a vested right to retirement benefits in another retirement system based in whole or in part upon that service. The member may purchase credit for the service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions were made during any prior fiscal year of membership, whichever is greater. The purchase may be made in regular installments, equal to at least 1/2 of the full normal contribution to the retirement system, over a maximum period of 10 years. The employer of a member who applies, pursuant to this section, to purchase credit for public employment with the United States Government or for military service in the Armed Forces of the United States shall not be liable for any payment to the retirement system on behalf of the member for the purchase of this credit.

Notwithstanding any provision of this act to the contrary, a member shall not be liable for any costs associated with the financing of pension adjustment benefits and health care benefits for retirees when purchasing credit for public employment in other states or with the United States Government or military service in the Armed Forces of the United States or with a bi-state or multi-state agency.

Any member electing to make a purchase pursuant to this section who retires prior to completing payments as agreed with the retirement system will receive pro rata credit for the purchase prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump sum payment required at that time to provide full credit.

Notwithstanding any other provision of law to the contrary, service credit established in the retirement system by a member through purchase in accordance with this section, which purchase was made by an application submitted on or after the effective date of P.L.2008, c.89, except a purchase for military service in the Armed Forces of the United States, shall not be eligible for consideration when service is used to determine the qualification of the member for any health care benefits coverage paid, in whole or in part, by a public employer after the member's retirement.

L.1963, c.19, s.2; amended 1971, c.213, s.42; 1991, c.153, s.2; 2003, c.263, s.2; 2008, c.89, S.4.



Section 43:15A-73.2 - Participation Of State Autonomous Authority In Pers

43:15A-73.2. Participation of State autonomous authority in PERS
a. For the purposes of sections 2 through 4 of this amendatory and supplementary act, P.L.1990, c.25 (C.43:15A-73.2 et al.), "State autonomous authority" means a public authority, board, commission, corporation or other agency or instrumentality of this State allocated in but not of a principal department of State government pursuant to Article V, Section IV, paragraph 1 of the New Jersey Constitution.

b. If there is no provision in a law creating a State autonomous authority subsequent to the effective date of this amendatory and supplementary act permitting employees of the authority to join the Public Employees' Retirement System, or specifically providing an alternative retirement plan, the authority shall apply to the State Treasurer for approval to participate in the Public Employees' Retirement System. If there is no provision permitting the employees of a State autonomous authority created prior to the effective date of this amendatory and supplementary act to join the retirement system, the authority may apply to the State Treasurer for approval to participate in the Public Employees' Retirement System. The State Treasurer shall approve participation by an authority in the retirement system unless it is determined that participation is inconsistent with the policies inherent in the law governing the retirement system and is not in the public interest. The State Treasurer shall have 60 days from the date the application is received from the authority to make a determination on participation. The State Treasurer shall notify the Director of the Division of Pensions of any determination on participation. After the 60 days, if no determination is made, the authority shall participate in the retirement system. A State autonomous authority participating in the retirement system as provided in this amendatory and supplementary act is an employer under the Public Employees' Retirement System Act, P.L.1954, c.84 (C.43:15A-1 et seq.), as amended and supplemented, for all of the purposes of that act, and its employees shall be subject to that act as if they were State employees, on the first day of the first calendar month occurring not less than 60 days after receipt of notice of approval by the Director of the Division of Pensions from the State Treasurer, or after the time period for a determination on participation by the State Treasurer has expired.

L.1990,c.25,s.2.



Section 43:15A-73.3 - Purchase Of Credit For Prior Service

43:15A-73.3. Purchase of credit for prior service
a. The employees of a State autonomous authority approved for participation in the retirement system pursuant to subsection b. of section 2 of this amendatory and supplementary act may purchase credit for all service with the authority prior to the date of the authority's participation in the retirement system if that service would otherwise be eligible for credit in the retirement system. This purchase shall be made in the same manner and shall be subject to the same terms and conditions provided for the purchase of previous membership service by section 8 of P.L.1954, c.84 (C.43:15A-8). The authority shall pay the unfunded liability as determined by the actuary for prior service purchased by its employees in accordance with a schedule approved by the actuary. The obligation of the authority shall be known as the accrued liability for prior service credit. The actuary shall determine and adjust the accrued liability for prior service credit and determine the annual contribution of the authority for this liability in a manner similar to that provided for the State accrued liability contribution. The accrued liability for prior service credit shall be paid by the authority over a period not to exceed 25 years following the initial valuation of this liability by the actuary.

b. For any employee of a State autonomous authority who is in service with the authority on the date its participation in the retirement system becomes effective, the age of enrollment for the purposes of the member contribution rate under section 25 of P.L.1954, c.84 (C.43:15A-25) shall be the age of the employee on the date the continuous service with the authority began.

L.1990,c.25,s.3.



Section 43:15A-73.4 - Purchase Of Credit For Service In A Local System

43:15A-73.4. Purchase of credit for service in a local system
1. A member who had established service credit in a municipal or county retirement system or pension fund in this State and who is ineligible to transfer the service credit to the retirement system may file a detailed statement of public employment with the municipality or county rendered prior to becoming a member for which the member desires credit and of such other facts as the retirement system may require. The member may purchase credit for all of the service evidenced in the statement up to the nearest number of years and months. No application shall be accepted for the purchase of credit for the service if, at the time of the application, the member has a vested right to retirement benefits in the municipal or county retirement system or pension fund based in whole or in part upon that service.

The member may purchase credit for the service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions were made during any prior fiscal year of membership, whichever is greater. The purchase may be made in lump sum or in regular installments, equal to at least 1/2 of the full normal contribution to the retirement system, over a maximum period of 10 years. A member who applies to purchase credit for the service shall pay the full cost attributable to the increased benefits to be derived from the purchased credit in accordance with the actuarial method used to determine the cost at the time of the purchase. A member shall not be liable for any costs associated with the financing of pension adjustment benefits and health care benefits for retirees when purchasing credit.

Any member electing to purchase the service who retires prior to completing payments as agreed with the retirement system will receive pro rata credit for service purchased prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump sum payment required at that time to provide full credit.

L.1991,c.444.



Section 43:15A-74 - Extension Of Act To Employees Of County, Board Of Education Or Municipality Not Previously Under State Employees' Retirement System; Referendum; Prior Service

43:15A-74. Extension of act to employees of county, board of education or municipality not previously under state employees' retirement system; referendum; prior service
Except as otherwise provided in the case of public employee veterans or in subsection b. of section 75 of this act, this act shall not become effective in any county, board of education or municipality which has not previously been covered by the former "State Employees' Retirement System" until its governing body shall, by resolution, have directed that the question of adoption by that county, board of education or municipality shall be submitted to the qualified voters thereof at a general election and a majority of the voters voting on the question at such election shall have voted in favor of its adoption. This act shall be effective without referendum in any county, board of education or municipality in which chapter 15 of Title 43 of the Revised Statutes has been adopted. Any employee of any such county, board of education or municipality who prior to July 1, 1955, has filed an application covering service rendered to such county, board of education or municipality prior to the date upon which chapter 15 of Title 43 of the Revised Statutes became effective therein shall be entitled to prior service covering such service.

L.1954, c. 84, p. 521, s. 74. Amended by L.1954, c. 244, p. 901, s. 13; L.1966, c. 71, s. 5; L.1966, c. 217, s. 19; L.1977, c. 389, s. 1, eff. Feb. 23, 1978.



Section 43:15A-75 - Local Employee Membership.

43:15A-75 Local employee membership.

75. (a) If this act is so adopted it shall become effective in the county or municipality adopting it on June 30 of the following year. Membership in the Public Employees' Retirement System shall be optional with the employees of the county, board of education or municipality in the service on the day the act becomes effective or on June 30, 1966, whichever is earlier, in such county, board of education or municipality except in the case of public employee veterans who on such date are members. An employee who elects to become a member within one year after this act so takes effect shall be entitled to prior service covering service rendered to the county, board of education or municipality prior to July 1, 1966 or prior to the date this act so becomes effective, whichever is earlier. Membership shall be compulsory for all employees entering the service of the county, board of education or municipality on July 1, 1966 or after the date this act becomes effective, whichever is earlier. Where any such employee entering the service of the county, board of education or municipality after the date this act so becomes effective has had prior service for which evidence satisfactory to the retirement system is presented, as an employee in such county, board of education or municipality before the date upon which this act so becomes effective, or July 1, 1966, whichever is earlier, such employee shall be entitled to prior service covering service rendered to the county, board of education or municipality prior to the date this act so becomes effective, or July 1, 1966, whichever is earlier.

(b)Notwithstanding the provisions of section 74 of this act and subsection (a) of this section, every person, other than a non-veteran elected official, becoming an employee of a county, board of education, municipality or school district after June 30, 1966, who is not eligible to become a member of another retirement system, shall be required to become a member of the Public Employees' Retirement System. Notwithstanding the provisions of section 74 of this act and subsection (a) of this section, membership in the retirement system shall be optional with any elected official who is not a veteran, regardless of the date he assumes office, and with any other person in the employ of any county, board of education, municipality or school district on June 30, 1966, provided such elected official or other person is not then a member and is not required to be a member of the retirement system pursuant to another provision of this act, and provided further that such person is not eligible to be a member of another retirement system. Elected officials commencing service on or after the effective date of sections 1 through 19 of P.L.2007, c.92 (C.43:15C-1 through C.43:15C-15, C.43:3C-9, C.43:15A-7, C.43:15A-75 and C.43:15A-135) shall not be eligible for membership in the retirement system based on service in the elective public office, except that an elected official enrolled in the retirement system as of that effective date who continues to hold that elective public office without a break in service shall be eligible to continue membership in the retirement system under the terms and conditions of enrollment.

The provisions of this subsection shall not apply to any person whose position is temporary or seasonal, nor to any person in office, position or employment for which the annual salary or remuneration, or the number of hours of work, is fixed at less than that which is required for membership pursuant to section 7 of P.L.1954, c.84 (C.43:15A-7) as applicable to the member, nor to any person whose position is not covered by the old age and survivors' insurance provisions of the federal Social Security Act. After the effective date of P.L.2010, c.1, the provisions of this subsection shall not apply to any person in office, position or employment for which the hours of work are fewer per week than those required for membership pursuant to subsection d. of section 7 of P.L.1954, c.84 (C.43:15A-7), unless the person shall have been a member since that effective date continuously. No credit shall be allowed to any person becoming a member of the retirement system pursuant to this subsection for service rendered to the employer prior to July 1, 1966, until the provisions of section 74 of this act have been complied with, in which event such credit shall be allowed in accordance with the provisions of subsection (a) of this section; except that the governing body of any county, board of education or municipality may, by resolution, consent to the allowance of such credit and file a certified copy of such resolution with the board of trustees of the Public Employees' Retirement System.

L.1954, c.84, s.75; amended 1954, c.244, s.14; 1966, c.71, s.6; 1966, c.217, s.20; 1967, c.161; 1977, c.389, s.2; 1986, c.139, s.4; 2007, c.92, s.18; 2008, c.89, s.10; 2010, c.1, s.6.



Section 43:15A-75.1 - Municipal Or County Member With Prior Service In County Or Other County; Prior Service Credit; Purchase

43:15A-75.1. Municipal or county member with prior service in county or other county; prior service credit; purchase
Any other law to the contrary notwithstanding, a member of the Public Employees' Retirement System who is in the service of a municipality and who, prior to entering such service was the holder of a position in the service of a county, or who is presently in the service of a county and who, prior to entering such service was the holder of a position in the service of another county, shall be entitled to purchase prior service credit for the years of such county service; but said county shall not be liable for any payment to the system by reason of the said member's purchase of benefits under this supplementary act and contributions required hereunder shall be made by the member. Proof of such prior county service shall be furnished by the affidavit of the member supported by other evidence if required by the board of trustees of said retirement system. The member may purchase credit for such prior county service by making payments to the system either in a lump sum or in regular monthly installments pursuant to such formulas, rules and regulations as may be promulgated by the Division of Pensions.

L.1981, c. 7, s. 1, eff. Jan. 26, 1981.



Section 43:15A-75.2 - Pers Member, Purchase Of Credit For Temporary Service; Permitted

43:15A-75.2. PERS member, purchase of credit for temporary service; permitted
Notwithstanding any other law to the contrary, a member of the Public Employees' Retirement System who is employed by a county hospital in a county of the first class according to the latest federal decennial census may purchase credit for temporary service which resulted, without interruption, in permanent employment by agreeing to make contributions covering the service. The employer shall not be liable for payment to the retirement system by reason of the member's purchase of service credit under this section, and all contributions required with respect to the liability created by the purchase shall be made by the member. The member may purchase service credit under this section by making payments to the retirement system either in a lump sum or in regular monthly installments pursuant to formulas, rules and regulations as the Division of Pensions may establish.

Notwithstanding any other provision of this act to the contrary, if, upon retirement, the member's payment for the purchase of temporary service credit is insufficient to provide for the additional retirement benefit attributable to this service, the difference may be assessed to the member, or a pro rata benefit may be granted based on the member's payment for the purchase prior to the date of retirement, at the election of the member.

If a member elects to purchase credit for temporary service and retires prior to completing payment therefor, the member shall receive a pro rata credit for the service purchased prior to the date of retirement, but if the member elects at the time of retirement, the member may make an additional lump sum payment at that time as will be necessary to provide full credit.

L.1989, c.287, s.1.



Section 43:15A-76 - County Or Municipal Employees Entering Air, Military Or Naval Service Before Applying For Enrollment

43:15A-76. County or municipal employees entering air, military or naval service before applying for enrollment
Any employee of any county, municipality or public agency which has adopted or shall hereafter adopt the retirement system as provided in this act, who has entered or shall hereafter enter into the active air, military or naval service of the United States before making application for enrollment in the retirement system, shall be accepted as a member upon his filing application, provided that, if an employee enters such service after January 1, 1955 and after the date upon which this act becomes effective with regard to his employer, such application is made within 3 months after entering such service or within 3 months after the date this act becomes effective with regard to his employer, whichever is later. His regular salary deductions as determined by the retirement system shall be paid to the system by his employer, as provided by chapter 252 of the laws of 1942, as amended by chapter 326 of the laws of 1942. If he entered such service prior to January 2, 1955, and was a contributing member of the State Employees' Retirement System at that time, upon establishing his status as a veteran and contributing to the retirement system for a period of 90 days after his discharge from such service, he shall receive free prior service credit for all public employment prior to January 2, 1955. This provision shall not apply to any employee whose appointment is temporary or seasonal.

In addition to any prior service credit authorized in this act, such member shall be entitled to prior service credit from the date of his induction to the effective date of this section.

L.1954, c. 84, p. 522, s. 76. Amended by L.1966, c. 217, s. 21.



Section 43:15A-77 - Employees Of School District Coterminous With Municipality Adopting Law In First-class Counties

43:15A-77. Employees of school district coterminous with municipality adopting law in first-class counties
Every employee of any school district including school districts in counties of the first class the boundaries of which are coterminous with those of a municipality, or more than one municipality, in which chapter 15 of Title 43 of the Revised Statutes has been adopted, or in which this act is adopted, who is not a member of or eligible to join the Teachers' Pension and Annuity Fund, except an employee required upon employment or appointment to become a member of some other pension fund, shall be entitled to receive the same benefits as employees of such municipality or municipalities are entitled to receive and the school district shall have the same obligations with respect to such employees as the municipality has to its own employees under this act; provided, such employee has been admitted to receive the benefits of the fund established under chapter 15 of Title 43 of the Revised Statutes, or shall make application to be admitted to such benefits within 6 months from January 2, 1955, or within 1 year from the effective date of said chapter 15 of Title 43 of the Revised Statutes in such municipality or municipalities, whichever is later.

Any school district which is comprised of 2 or more municipalities may be deemed a municipality for the purposes of this act if all municipalities comprising such school district have not either adopted the provisions of chapter 15 of Title 43 of the Revised Statutes or complied with the provisions of section 74 of this act. In any such case the board of education of such school district may direct that the question of adopting the retirement system shall be submitted to the qualified voters of the school district at a school election.

L.1954, c. 84, p. 523, s. 77. Amended by L.1954, c. 244, p. 902, s. 17; L.1966, c. 71, s. 7; L.1966, c. 217, s. 22.



Section 43:15A-79 - State Employees Paid By County Or Municipality; Membership In Public Employees' Retirement System

43:15A-79. State employees paid by county or municipality; membership in Public Employees' Retirement System
(a) All employees of the State whose compensation is paid in whole or in part by any county or municipality in which chapter 15 of Title 43 of the Revised Statutes has been, or in which this act is, adopted shall be entitled to receive the same benefits as employees of such county or municipality are entitled to receive and the county or municipality paying such compensation shall have the same obligations with respect to such employees of the State as it has to its own employees under this act.

(b) All employees of the State, employed on or before the effective date of this amendatory act, whose compensation is paid in whole or in part by any county or municipality or by any board, body, commission or agency of any county or municipality maintained by funds supplied by the county or municipality in which chapter 15 of Title 43 of the Revised Statutes or in which this act has not been adopted and for which a separate retirement system has been provided by statute, and who were members of such system on the effective date of this amendatory act and do not apply for withdrawal from such system within 60 days from such effective date, shall be treated as county or municipal employees for the purpose of membership in a retirement or pension system and, as such, they shall be ineligible for membership in the public employees' retirement system.

(c) Except as provided in subsection (b) hereof, an employee of the State whose compensation is paid in whole or in part by any such county or municipality or by any board, body, commission or agency of any such county or municipality maintained by funds supplied by such county or municipality shall be eligible for membership in the public employees' retirement system and shall not be a member of any county or municipal pension system by reason of such State service. Any such veteran employee who is not a member of such county or municipal pension system on the effective date of this amendatory act may within 60 days from such effective date apply for prior service credit as provided in section 60 of this act, and shall be entitled to same as therein provided. The county or municipality shall be deemed to be the employer of such employees of the State for the purposes of this act and shall have the obligation as such employer as set forth in section 81 of this act.

Any employee who applies to withdraw from a county retirement system, as provided in subsection (b) hereof, shall, within said 60-day period, file a copy of such application with the board of trustees of the public employees' retirement system together with his application for membership in the public employees' retirement system. The county retirement system to which such employee has made contributions shall cause to be transferred to the public employees' retirement system within 90 days thereafter the amount of such employees' contributions to such county retirement system, without interest, for which such employee shall receive prior service credit for the time of his membership in such county retirement system. Any such veteran member who, in his application for membership in the public employees' retirement system requests prior service credit as provided by section 60 of this act, shall be entitled to same as therein provided.

(d) Any State employee veteran, who is not eligible for membership, by reason of subsection (b) hereof, in the public employees' retirement system, and who is paid in whole or in part by any county or municipality or by any board, body, commission or agency of any county or municipality maintained by funds supplied by the county or municipality, shall not thereby be rendered ineligible for retirement benefits under sections 43:4-1, 43:4-2 and 43:4-3 of the Revised Statutes, and the responsibility for the payment of said retirement benefits shall be upon the county or municipality or such board, body, commission or agency which pays his salary.

(e) When any employee of any county in which chapter 15 of Title 43 of the Revised Statutes or this act has not been adopted and for which a separate retirement system has been provided by statute, who was a member of such system on February 10, 1956, later becomes an employee of the State, whose compensation is paid in whole or in part by such county, he shall retain his membership in such retirement system, notwithstanding the provisions of section 7 of the act of which this act is amendatory, provided that he shall notify the Board of Trustees of the Public Employees' Retirement System of his desire to retain such membership within 30 days after his becoming a State employee, or within 30 days from the effective date of this amendatory act, whichever is later. Thereafter he shall be treated as a county employee for the purpose of membership in a retirement system and, as such, shall be ineligible for membership in the Public Employees' Retirement System.

L.1954, c. 84, p. 524, s. 79. Amended by L.1954, c. 244, p. 902, s. 15; L.1956, c. 4, p. 15, s. 1; L.1957, c. 31, p. 58, s. 1.



Section 43:15A-80 - Information Required

43:15A-80. Information required
The chief fiscal officer of the county or municipality or the secretary of the board of education of the school district shall submit to the Public Employees' Retirement System such information and shall cause to be performed in respect to each of the employees of the county, municipality or school district such duties as would be performed in the State service by the head of a department of the State employing members of the retirement system.

L.1954, c. 84, p. 524, s. 80. Amended by L.1966, c. 71, s. 8; L.1966, c. 217, s. 23, eff. Aug. 1, 1966.



Section 43:15A-81 - Rates Of Contributions; Budget Requirements; Payments To State Treasurer

43:15A-81. Rates of contributions; budget requirements; payments to State Treasurer
81. The Public Employees' Retirement System shall certify to each employer the rates of contributions payable by members who are county, municipal or school district employees. The system shall further certify, no later than December 31 each year, the contributions, including the accrued liability contribution similar to the State accrued liability contribution, payable by the county, municipality or school district to the contingent reserve fund on behalf of these members, and a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the members who are employees of the county, municipality or school district. The initial actuarial expense incident to the determination of the accrued liability contribution, payable by the county, municipality or school district, shall be paid by the county, municipality or school district. The amount certified by the system as payable by the county, municipality or school district to the contingent reserve fund shall be included in the next budget subsequent to the certification by the system and levied and collected as any other taxes are levied and collected. The treasurer or corresponding officer of any county, municipality or school district shall pay to the State Treasurer no later than April 1 of the State's fiscal year in which payment is due the amount of the county, municipal or school district charges so certified. If payment of the full amount of such obligation is not made within 30 days after April 1, interest at the rate of 10% per annum shall commence to run against the unpaid balance thereof on the first day after such thirtieth day. The treasurer or corresponding officer shall also pay to the State Treasurer the amount of deductions from the compensation of the members who are employees of the county, municipality or school district. The State Treasurer shall credit these amounts to the appropriate fund or account.

L.1954,c.84,s.81; amended 1964,c.229,s.5; 1966,c.71,s.9; 1966,c.217,s.24; 1971,c.213,s.34; 1992,c.41,s.18.



Section 43:15A-82 - Benefits

43:15A-82. Benefits
Public employees of the counties or municipalities on behalf of whom contributions are so paid, shall be entitled to benefits under the Public Employees' Retirement System as though they were State employees.

L.1954, c. 84, p. 525, s. 82.



Section 43:15A-83 - Other Pension Laws Not Affected

43:15A-83. Other pension laws not affected
Nothing contained in this act shall affect any policeman, fireman or county or municipal employee contributing to any pension fund operating under any other law.

L.1954, c. 84, p. 525, s. 83.



Section 43:15A-84 - Short Title

43:15A-84. Short title
This act shall be known and may be cited as the "Public Employees' Retirement System Act."

L.1954, c. 84, p. 525, s. 84. Amended by L.1971, c. 213, s. 35, eff. June 17, 1971.



Section 43:15A-85 - Effect Of Invalidity

43:15A-85. Effect of invalidity
If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby.

L.1954, c. 84, p. 525, s. 85.



Section 43:15A-86 - Effective Dates

43:15A-86. Effective dates
This section and sections 1, 2 and 3 of this act shall take effect immediately. Sections 4 and 5 of this act shall take effect December 31, 1954. All other sections of this act shall take effect January 2, 1955.

L.1954, c. 84, p. 525, s. 86. Amended by L.1954, c. 244, p. 903, s. 18.



Section 43:15A-88 - Authorization To Purchase Group Life Insurance

43:15A-88. Authorization to purchase group life insurance
The State Treasurer is hereby authorized and permitted to purchase from one or more life insurance companies, as determined by him, a policy or policies of group life insurance to provide for the benefits specified in sections 38, 41, 45, 46, 48 and 49 of chapter 84 of the laws of 1954. The Board of Trustees of the Public Employees' Retirement System is hereby authorized and permitted to purchase from one or more life insurance companies, as determined by it, a policy or policies of group life insurance to provide for the benefits specified in section 57 of chapter 84 of the laws of 1954. Such group life insurance coverage may be provide under one or more policies issued to the State Treasurer specifically for this purpose, or in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of one or more other retirement systems of the State of New Jersey. Whenever such policy or policies of group insurance shall be in effect, the benefits payable thereunder shall be in lieu of the above mentioned death benefits provided by said sections.

L.1955, c. 214, p. 830, s. 1. Amended by L.1960, c. 79, p. 554, s. 2; L.1971, c. 213, s. 36, eff. June 17, 1971.



Section 43:15A-89 - Requirements Of Insurance Company

43:15A-89. Requirements of insurance company
Any life insurance company must meet the following requirements in order to qualify under section 1 of this act; (a) be licensed under the laws of the State of New Jersey to transact life and accidental death insurance, and (b) the amount of its group life insurance in the State of New Jersey other than group creditors insurance shall at the time said insurance is to be purchased equal at least 1% of the total amount of such group life insurance in the State of New Jersey in all life insurance companies.

L.1955, c. 214, p. 830, s. 2.



Section 43:15A-90 - Purchase Of Coverage In Discretion Of State Treasurer And Board

43:15A-90. Purchase of coverage in discretion of state treasurer and board
The State Treasurer may, in his discretion, determine to purchase group insurance coverage for the noncontributory death benefit provisions as provided in chapter 84 of the laws of 1954, or may determine not to purchase any group insurance coverage for the death benefit provisions heretofore mentioned. The Board of Trustees of the Public Employees' Retirement System may, in its discretion, determine to purchase group insurance coverage for additional death benefit coverage as provided for in section 57 of chapter 84 of the laws of 1954 or may also, in its discretion, determine not to purchase any contributory group insurance coverage for the additional death benefit provisions provided in section 57 of chapter 84 of the laws of 1954.

L.1955, c. 214, p. 830, s. 3. Amended by L.1960, c. 79, p. 554, s. 3.



Section 43:15A-91 - Noncontributory Death Benefits; Optional Contributory Death Benefits; Payment Of Premiums

43:15A-91. Noncontributory death benefits; optional contributory death benefits; payment of premiums
In the event the State Treasurer shall determine to purchase group insurance coverage for the noncontributory death benefits, premiums for the same shall be paid from a special fund, hereby created, called the "Group Insurance Premium Fund." The State Treasurer shall estimate annually the amount of premiums which will be required for such benefits for the ensuing fiscal year and shall certify such amounts to the State and other participating employers as due and owing from them. The State and other participating employers shall pay over to the State Treasurer the amount for premiums so certified and the State Treasurer shall deposit these amounts in the Group Insurance Premium Fund. During the period such group insurance policy or policies are in effect the State Treasurer shall in no way commingle moneys in this fund with any pension fund established in the Public Employees' Retirement-Social Security Integration Act.

In the event that the Board of Trustees of the Public Employees' Retirement System shall determine to purchase group coverage for the optional contributory death benefits, premiums for same shall be paid from a special fund hereby created called the "Contributory Group Insurance Premium Fund." While such group coverage shall be in force, the contributions from the compensation of members to provide such optional contributory death benefits shall be accumulated in said Contributory Group Insurance Premium Fund. Any dividend or retrospective rate credit allowed by an insurance company shall be credited to the aforesaid funds in an equitable manner.

L.1955, c. 214, p. 831, s. 4. Amended by L.1960, c. 79, p. 555, s. 4.



Section 43:15A-92 - Additional Death Benefits; Contributions; Adjustment

43:15A-92. Additional death benefits; contributions; adjustment
In the event that the Board of Trustees of the Public Employees' Retirement System shall determine to purchase group insurance coverage for the additional death benefit coverage, each member selecting the additional death benefit coverage shall agree to the deduction of a percentage of his compensation determined from a schedule of contributions to be established by the Board of Trustees of the Public Employees' Retirement System. The schedule of contributions shall be established by said board of trustees on a basis it deems appropriate and shall be subject to adjustment by said board of trustees from time to time for the purpose of maintaining the Contributory Group Insurance Premium Fund at a level sufficient to meet the obligations of the fund for the cost of the insurance.

L.1955, c. 214, p. 831, s. 5. Amended by L.1960, c. 79, p. 555, s. 5.



Section 43:15A-93 - Conversion Privilege

43:15A-93. Conversion privilege
Any such group policy or policies shall include, with respect to any insurance terminating or reducing because the member ceases to be eligible for participation under the Public Employees' Retirement System or because the member has ceased to be in service or has retired, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance; and shall also include, with respect to insurance terminating because of termination of the group policy resulting from a termination of the death benefits for all members established under sections 38, 41, 45, 46, 48, 49 and 57 of P.L. 1954, c. 84 (C. 43:15A-38, 43:15A-41, 43:15A-45, 43:15A-46, 43:15A-48, 43:15A-49, 43:15A-57), the conversion privilege available upon termination of the group policy as prescribed by the law relating to group life insurance. Any such group policy or policies shall also provide that if a member dies during the 31-day period during which he would be entitled to exercise the conversion privilege, the amount of insurance with respect to which he could have exercised the conversion privilege shall be paid as a claim under the group policy. When benefits payable upon the death of a member following retirement are determined as though the member had not retired, the death benefits payable under the group policy, together with the amount of insurance paid under any individual policy obtained under the conversion privilege, shall in no event exceed the amount of insurance for which the member was insured under the group policy immediately prior to the date the right of conversion arose.

If any member who has exercised the conversion privilege under the group policy or policies again becomes a member of the Public Employees' Retirement System, and the individual policy obtained pursuant to the conversion privilege is still in force, he shall not again be eligible for any of the death benefits provided by P.L. 1954, c. 84 (C. 43:15A-1 et seq.) unless he furnishes satisfactory evidence of insurability.

L. 1955, c.214, s.6; amended by L. 1987, c. 1, s. 4.



Section 43:15A-94 - Payment Of Benefits; Payees

43:15A-94. Payment of benefits; payees
Benefits under such group policy or policies shall be paid by the company to such person, if living, as the member shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the member's estate. A member may file with the insurance company through the policyholder and alter from time to time during his lifetime, as desired, a duly attested written nomination of his payee for the death benefit.

L.1955, c. 214, p. 832, s. 7. Amended by L.1960, c. 79, p. 556, s. 6; L.1971, c. 213, s. 37, eff. June 17, 1971.



Section 43:15A-95 - Lump Sum Or Installment Payments

43:15A-95. Lump sum or installment payments
Any such group policy or policies shall provide that payment of any death benefits which are payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. A member may make such arrangements for settlement, and may alter from time to time during his lifetime any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of a member, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above. If a member's or beneficiary's request for settlement of any death benefit in equal installments over a period of years or as a life annuity pursuant to the foregoing is approved by the policyholder, the amount of such installments or such life annuity, as the case may be, shall be determined on the basis of such applicable mortality tables as shall have been adopted by the retirement system and are in effect at the member's death. Any arrangement for payment under the group policy to a beneficiary shall be in lieu of that provided by sections 38, 41, 45, 46, 48, 49 and 57 of Chapter 84 of the laws of 1954.

L.1955, c. 214, p. 833, s. 8. Amended by L.1960, c. 79, p. 556, s. 7; L.1971, c. 213, s. 38, eff. June 17, 1971.



Section 43:15A-96 - Reduced Premiums In Lieu Of Brokerage Commissions

43:15A-96. Reduced premiums in lieu of brokerage commissions
Notwithstanding any other provision of law, any insurance company or companies issuing such policy or policies may credit the policyholder, in the form of reduced premiums, with savings by said company or companies in the event that no brokerage commission or commissions are paid by said company or companies on the issuance of such policy or policies.

L.1955, c. 214, p. 834, s. 9. Amended by L.1960, c. 79, p. 557, s. 8.



Section 43:15A-97 - "Law Enforcement Officer" Definition

43:15A-97. "Law enforcement officer" definition
"Law enforcement officer" shall mean any permanent and full-time employee of the State of New Jersey holding one of the following titles: motor vehicles officer, motor vehicles sergeant, motor vehicles lieutenant, motor vehicles captain, assistant chief, bureau of enforcement, and chief, bureau of enforcement in the Division of Motor Vehicles, and highway patrol officer, sergeant highway patrol bureau, lieutenant highway patrol bureau, captain highway patrol bureau, assistant chief highway patrol bureau, chief highway patrol bureau in the Division of State Police, and inspector, investigator, and administrative inspector in the Division of Alcoholic Beverage Control, and inspector recruit alcoholic beverage control, inspector alcoholic beverage control, senior inspector alcoholic beverage control, principal inspector alcoholic beverage control, supervising inspector alcoholic beverage control in the Division of State Police, and conservation officer, assistant district conservation officer and district conservation officer in the Division of Fish and Game, and assistant chief marine police and senior marine patrolman in the Division of Resource Development, and marine police officer, senior marine police officer, principal marine police officer in the Division of State Police, and inspector, officer, senior inspector, and principal inspector in the Division of Shell Fisheries, any permanent and full-time active county detective, lieutenant of county detectives, captain of county detectives, chief of county detectives, and county investigator in the offices of the county prosecutors, and sheriff's officer, sergeant sheriff's officer, lieutenant sheriff's officer, captain sheriff's officer, chief sheriff's officer, and sheriff's investigator in the offices of the county sheriffs and any patrolman or other police officer of the Board of Commissioners of the Palisades Interstate Park appointed pursuant to R.S. 32:14-21.

If the Prison Officers' Pension Fund is terminated as provided in section 10 hereof, "law enforcement officer" shall also mean any permanent and full-time active employee of the State of New Jersey holding the title of correction officer, correction sergeant, correction lieutenant, correction captain or deputy keeper in the Division of Correction and Parole, or any member of the Prison Officers' Pension Fund on the date of such termination.

L. 1955, c. 257, p. 940, s. 1. Amended by L. 1957, c. 84, p. 162, s. 1; L. 1959, c. 170, p. 669, s. 1; L. 1965, c. 64, s. 1; L. 1966, c. 188, s. 1, eff. June 30, 1966; L. 1971, c. 213, s. 39, eff. June 17, 1971; L. 1973, c. 41, s. 1, eff. Feb. 27, 1973; L. 1985, c. 262, s. 1, eff. July 31, 1985.



Section 43:15A-98 - Law Enforcement Officers Within Division Of Motor Vehicles; Membership In System; Waiver Of Credits

43:15A-98. Law enforcement officers within Division of Motor Vehicles; membership in System; waiver of credits
(a) Any person holding a permanent appointment as a law enforcement officer within the Division of Motor Vehicles on February 1, 1956 shall be a member of the Public Employees' Retirement System as of said date notwithstanding the provisions of section 7 of the act to which this act is a supplement. Any member of the Public Employees' Retirement System who held a permanent appointment as a law enforcement officer on February 1, 1956 may within 90 days after May 22, 1956 or after first becoming a member of the Public Employees' Retirement System, whichever is later, waive his privilege of obtaining credit as a law enforcement officer.

(b) Any person who was enrolled in the Public Employees' Retirement System after February 1, 1956 and prior to January 1, 1960, who was required to be enrolled as a law enforcement officer member and who did not have the right to waive credit as a law enforcement officer may within 90 days after January 1, 1960 waive his privilege of obtaining credit as a law enforcement officer.

(c) Any person who becomes eligible for credit as a law enforcement officer on or after January 1, 1960 may elect to obtain such credit within 90 days after first becoming eligible therefor.

(d) Any person eligible for credit as a law enforcement officer who waives or elects not to obtain such credit shall thereafter be treated in all respects as a nonlaw enforcement officer member of the retirement system, except with regard to compulsory retirement as provided in section 3 of this act.

L.1955, c. 257, p. 941, s. 2. Amended by L.1956, c. 55, p. 107, s. 1; L.1959, c. 170, p. 700, s. 2.



Section 43:15A-99 - Retirement

43:15A-99. Retirement
A member who has attained the age of 55 and who immediately prior to retirement has 20 years of creditable service as a law enforcement officer, shall be eligible for service retirement as a law enforcement officer. Any member in service who is a law enforcement officer at the time of attaining age 65 years shall be retired on a service retirement allowance forthwith or on the first day of the next calendar month, as is determined by the board of trustees; provided, however, any law enforcement officer who is a veteran shall not be retired at age 65 years if he does not have 20 years of service in office, position or employment of this State, or of any county, municipality or school district, but such veteran member shall be retired upon the completion of such 20 years of service or upon attaining age 70 years, whichever is earlier; and provided, further, that any member of the Public Employees' Retirement System who was a member of the Prison Officers' Pension Fund on the date of termination of said fund and who elected not to obtain credit as a law enforcement officer shall not be required to retire on account of age until age 70.

L.1955, c. 257, p. 941, s. 3. Amended by L.1956, c. 55, p. 108, s. 2; L.1959, c. 170, p. 701, s. 3.



Section 43:15A-100 - Amount Of Retirement Allowance For Law Enforcement Officer.

43:15A-100 Amount of retirement allowance for law enforcement officer.

4.Upon service retirement as a law enforcement officer a member shall receive a service retirement allowance consisting of:

a.An annuity which shall be the actuarial equivalent of his accumulated deductions together with regular interest and

b.A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance equal to 2% of his final compensation multiplied by his number of years of service credit as a law enforcement officer for which he has made contributions up to 25, plus the amount determined as provided in section 48 of P.L.1954, c.84 (C.43:15A-48) for years of service credit other than service as a law enforcement officer, for which he has made contributions, plus 1% of his final compensation multiplied by his number of years of service credit as a law enforcement officer for which he has made contributions over 25 or for which he has made no contributions to the retirement system for the period while he was a law enforcement officer or, in the case of a veteran, while he was in office, position or employment of this State, or of any county, municipality, public agency or school district; provided, however, that in the case of any member electing to receive benefits under section 38(b) of chapter 84 of the laws of 1954, such benefits shall be payable at age 60.

The death benefit provided in section 48(c) of chapter 84 of the laws of 1954 shall apply in the case of any member retiring under the provisions of this section.

L.1955,c.257,s.4; amended 1956, c.55, s.3; 1963, c.121, s.2; 1971, c.213, s.40; 2001, c.353, s.17.



Section 43:15A-100.1 - Supplementary "Special" Retirement Allowance To Certain Retired Law Enforcement Officers

43:15A-100.1. Supplementary "special" retirement allowance to certain retired law enforcement officers
4. a. Should a law enforcement officer member retire after having established 25 years of creditable service, the member shall receive, in addition to the service retirement allowance provided in section 4 of P.L.1955, c.257 (C.43:15A-100), a supplementary "special" retirement allowance equal to 5% of the member's final compensation or such lesser amount as will, if added to the member's service retirement allowance, provide a total retirement allowance of 70% of the member's final compensation.

b.The supplementary "special" retirement allowance provided under subsection a. of this section shall be payable to any former member of the retirement system who, prior to the effective date of this act, P.L.2001, c.4, retired as a law enforcement officer member of the retirement system after having established 25 years of creditable service. The provisions of this subsection shall not be construed either to require a reduction in the retirement allowance payable to any retirant or to provide for the payment of any adjustment in such an allowance with respect to any period of time prior to the first day of the month following that effective date.

L.2001,c.4,s.4.



Section 43:15A-101 - Retirement Allowance For Certain Members Not Qualifying For Retirement As Law Enforcement Officers

43:15A-101. Retirement allowance for certain members not qualifying for retirement as law enforcement officers
Subject to the provisions of section 59 of the act to which this act is a supplement, a member who has 10 or more years of creditable service as a law enforcement officer but who cannot qualify for service retirement as a law enforcement officer shall receive upon retirement for service a retirement allowance as set forth in section 48 of the act to which this act is a supplement, except that for each year of creditable service as a law enforcement officer he shall receive, instead of the pension provided in section 48(b) of said act, a pension which, when added to the annuity, will produce a retirement allowance equal to 2% of his final compensation multiplied by his number of years of creditable service as a law enforcement officer for which he has made contributions up to 25, plus 1% of his final compensation multiplied by his number of years of creditable service for which he has made contributions over 25 or for which he has made no contributions to the retirement system for the period while he was a law enforcement officer.

L.1955, c. 257, p. 942, s. 5.



Section 43:15A-102 - Ordinary Disability Retirement; Eligibility

43:15A-102. Ordinary disability retirement; eligibility
Any member who shall have been a law enforcement officer for 5 years immediately preceding his retirement shall have full rights to, and shall be subject to, the provisions governing ordinary disability retirement as set forth in sections 42, 44 and 45 of said act to which this act is amendatory and supplementary.

L.1955, c. 257, p. 942, s. 6. Amended by L.1966, c. 67, s. 11, eff. June 8, 1966.



Section 43:15A-103 - Payment Upon Death Of Member Who Had Retired On Accidental Disability Retirement Allowance

43:15A-103. Payment upon death of member who had retired on accidental disability retirement allowance
Upon the receipt of proper proofs of the death of a member who at the time of retirement was a law enforcement officer and who has retired on an accidental disability retirement allowance, there shall be paid to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the member's estate, the sum of $5,000.00 or the amount payable pursuant to section 46c of the act to which this act is a supplement, whichever is greater.

L.1955, c. 257, p. 942, s. 7.



Section 43:15A-104 - Contribution Rate.

43:15A-104 Contribution rate.

8.The percentage contribution rate of each member who is a law enforcement officer shall be fixed according to his age at the time of becoming a permanent and full-time employee of the State and shall be 1/2 of the total percentage contribution rate calculated for such age by the actuary of the board of trustees to be required to provide all benefits of service retirement, ordinary disability retirement, and termination of service benefits provided by this act and the act to which this act is a supplement. In the event that a member ceases to hold a position as a law enforcement officer although continuing his employment in a position covered by the Public Employees' Retirement System, his rate of contribution shall be fixed in accordance with the rates applicable at that time to persons becoming members who are not law enforcement officers, except that his age at the time of becoming a permanent full-time employee of the State shall be used in determining his rate of contribution. Members of the retirement system shall contribute 6.5% of compensation to the system on and after the effective date of P.L.2011, c.78, with an additional contribution of 1% to be phased-in in equal increments over a period of seven years commencing with the first year following that effective date.

L.1955, c.257, s.8; amended 1956, c.55, s.4; 2011, c.78, s.11.



Section 43:15A-105 - Contributions By Veterans; Withdrawal

43:15A-105. Contributions by veterans; withdrawal
In the event that a veteran member shall have made contributions to the retirement system for credit for service as a law enforcement officer rendered prior to January 1, 1955, such member shall be entitled to withdraw such contributions at the time of his application for retirement; provided, that he does not apply for retirement as a law enforcement officer; and provided further, that he shall not claim or receive credit as a law enforcement officer for such years of service in calculating the amount of his retirement allowance.

L.1955, c. 257, p. 943, s. 9.



Section 43:15A-106 - Applicability Of Act To Members Of Other Pensions

43:15A-106. Applicability of Act to members of other pensions
This act shall apply to State law enforcement officers as herein defined who are members of any contributory pension fund supported in whole or in part by the State other than the Public Employees' Retirement System 60 days after a majority of the members of such pension fund qualified to vote in a referendum as required by section 218(d)(3) of the Social Security Act shall have voted to be covered under the terms of that act. At that time such other pension fund shall terminate: the members of such terminated pension fund shall thereupon be members of the Public Employees' Retirement System; the number of years of credited service in the terminated pension fund shall be deducted from each member's age upon the date of termination in order to fix the age upon which each member's rate of contribution shall be based; the aggregate contributions of the members shall be transferred to the annuity savings fund and the same credit for such contributions shall be given toward all the benefits provided by this act and the act to which this act is a supplement as had been given in such other pension fund; the reserves for the payment of benefits to existing beneficiaries shall be transferred to the retirement reserve fund; any other moneys contributed by the State shall be transferred to the contingent reserve fund; and all securities, assets and records of such other pension fund shall be transferred to the board of trustees. Any benefits granted from such pension fund prior to such termination shall be continued by the board of trustees of the Public Employees' Retirement System in the same manner and under the same conditions as originally granted.

L.1955, c. 257, p. 943, s. 10. Amended by L.1956, c. 55, p. 109, s. 5.



Section 43:15A-107 - Effective Date

43:15A-107. Effective date
This act shall take effect February 1, 1956.

L.1955, c. 257, p. 944, s. 11.



Section 43:15A-108 - Persons Considered Active Members While Disabled Or On Leave Of Absence; Contributions; Death Benefits

43:15A-108. Persons considered active members while disabled or on leave of absence; contributions; death benefits
a. For the purpose of sections 41(c), 49(e) and section 57 of chapter 84 of the public laws of 1954, a member of the Public Employees' Retirement System shall be deemed to be an active member (1) while he is disabled due to sickness or injury arising out of or in the course of his employment as a member to whom this chapter applies, is not engaged in any gainful occupation, and is receiving or entitled to receive periodic benefits (including any commutation of, or substitute for, such benefits) for loss of time on account of such disability under or by reason of workmen's compensation law, occupational disease law or similar legislation and has not retired or terminated his membership; or (2) for a period of no more than 2 years while on official leave of absence without pay if satisfactory evidence is presented to the retirement system that such leave of absence without pay is due to the member's personal illness other than an illness to which (1) above applies.

b. For the purposes of sections 41(c), 49(e) and section 57 of chapter 84 of the public laws of 1954, a member of the Public Employees' Retirement System shall be deemed to be an active member for a period of not more than 1 year in the event of an official leave (1) due to the member's maternity or (2) to fulfill a residency requirement for an advanced degree, or (3) as a full time student at an institution of higher education and for a period of no more than 93 days while on official leave of absence without pay when such leave of absence is due to any reason other than illness.

c. In order for a member of the Public Employees' Retirement System to be covered hereunder for the optional death benefits provided by section 57 of chapter 84 of the public laws of 1954, he shall continue to make contributions for same during the period such member is on official leave of absence without pay, except that when such official leave of absence without pay is due to illness, no contribution shall be required of the member during the period he is deemed to be an active member while on such leave of absence.

If a member dies within 30 days after the date of retirement or the date of board approval, whichever is later, a death benefit shall be payable only if he is deemed to be an active member in accordance with this section; provided, however, a member applying for disability benefits shall be deemed an active member if he was covered by the death benefit provisions of the act at the termination of employment, filed the application for disability retirement with the retirement system within 30 days following such termination of employment and dies within 30 days after the date of retirement or the date of board approval, whichever is later.

L.1955, c. 261, p. 954, s. 1. Amended by L.1963, c. 121, s. 3, eff. July 1, 1963; L.1971, c. 213, s. 41, eff. June 17, 1971.



Section 43:15A-110 - Transfer Of Fund C To Retirement Reserve Fund; Transfer Of Authority To Retirement System

43:15A-110. Transfer of Fund C to Retirement Reserve Fund; transfer of authority to Retirement System
The accumulated reserves which have been designated as Fund C by section 5(k) of chapter 84 of the public laws of 1954 shall be transferred to and become merged with the Retirement Reserve Fund created by section 27 of chapter 84 of the public laws of 1954; provided, however, that the payment of benefits and the retention of certain privileges stipulated in section 5 of chapter 84 of the public laws of 1954 shall continue. The authorization and direction to administer the payment of benefits under the former "State Employees' Retirement System of New Jersey" abolished by the act to which this act is amendatory is hereby transferred to the board of trustees of the Public Employees' Retirement System.

L.1955, c. 261, p. 957, s. 4.



Section 43:15A-111 - Extension Of Public Employees' Retirement System To Members Of Another Pension; Date Operative.

43:15A-111 Extension of Public Employees' Retirement System to members of another pension; date operative.

1.This act shall become operative with regard to a pension fund, other than the Public Employees' Retirement System, the Teachers' Pension and Annuity Fund, a county pension fund established pursuant to R.S.43:10-1 et seq. for employees of a county of the first class having a population of less than 800,000 according to the 1980 federal decennial census, or a county pension fund established pursuant to P.L.1948, c.310 (C.43:10-18.50 et seq.) for employees of a county having a population of from 300,000 to 325,000 inhabitants according to the federal census of 1940, supported in whole or in part by the State or by one or more counties, municipalities, or school districts, 60 days after a majority of the members of such pension fund qualified to vote in a referendum as required by 218(d)(3) of the Social Security Act shall have voted to be covered under the terms of that act, provided that the conditions for holding such referendum as set forth in P.L.1951, c.253, as amended and supplemented have been met.

L.1956,c.169,s.1; amended 1995, c.71, s.1; 1998, c.52.



Section 43:15A-112 - Termination Of Fund; Transfer Of Securities, Assets And Records

43:15A-112. Termination of fund; transfer of securities, assets and records
When this act becomes operative with regard to a pension fund, such pension fund shall terminate. Upon the termination of such pension fund, all securities, assets and records of such fund shall be transferred to the board of trustees of the Public Employees' Retirement System. All securities and assets so transferred shall be credited to the Contingent Reserve Fund and there shall be transferred from the Contingent Reserve Fund to the Annuity Savings Fund an amount equal to the aggregate contributions of active members to the terminated pension fund.

L.1956, c. 169, p. 663, s. 2. Amended by L.1959, c. 170, p. 702, s. 5.



Section 43:15A-112.1 - Pension, Two Divisions

43:15A-112.1. Pension, two divisions
2. If a referendum is held pursuant to section 6 of P.L.1955, c.38 (C.43:22-12) and if a majority of the members of a county pension fund established pursuant to R.S.43:10-1 et seq. for employees of a county of the first class having a population of less than 800,000 according to the 1980 federal decennial census qualified to vote in the referendum vote to be covered under the terms of the federal Social Security Act, the pension fund shall not be terminated and members shall remain in the pension fund. The pension fund shall be divided into two divisions, one to be composed of positions of members who desire Social Security coverage and the other to be composed of positions of members who do not desire that coverage.

L.1995,c.71,s.2.



Section 43:15A-113 - Membership In Public Employees Retirement System; Credits

43:15A-113. Membership in Public Employees Retirement System; credits
At the time of termination of a pension fund pursuant to the provisions of this act, the members of such terminated pension fund shall thereupon become members of the Public Employees' Retirement System. Any credit for public service which had been established in such terminated pension fund by a member of such fund shall be established in the Public Employees' Retirement System.

L.1956, c. 169, p. 663, s. 3.



Section 43:15A-114 - Other Employees Not In Positions Covered By A Pension Fund; Membership

43:15A-114. Other employees not in positions covered by a pension fund; membership
Upon the extension of the Public Employees' Retirement System to members of another pension fund, as set forth in this act, other employees of such employers on the date of termination, who are not in positions covered by a pension fund, other than the terminated pension fund, which is supported in whole or in part by the State or 1 or more counties, municipalities or school districts, may within 1 year, become members of the Public Employees' Retirement System in the same manner, and under the same conditions with regard to their employment as apply to employees of the State.

L.1956, c. 169, p. 664, s. 4.



Section 43:15A-115 - Persons Becoming Employees After Termination; Membership As Condition Of Employment

43:15A-115. Persons becoming employees after termination; membership as condition of employment
Any person becoming an employee of any such employer after the date of termination who is not in a position covered by any other pension fund supported in whole or in part by the State or 1 or more counties, municipalities or school districts, shall become a member of the Public Employees' Retirement System as a condition of employment.

L.1956, c. 169, p. 664, s. 5.



Section 43:15A-116 - Rate Of Member Contribution

43:15A-116. Rate of member contribution
Upon the transfer of membership to the Public Employees' Retirement System under the provisions of this act, the rate of contribution of such a member shall be determined by the actuary of the board of trustees in the same manner as set forth in section 25 of the act to which this act is a supplement, except that the number of years of credited service in the terminated pension fund shall be deducted from the member's age upon the date of termination of such other pension fund in order to fix the age upon which the rate of contribution is based.

L.1956, c. 169, p. 664, s. 6.



Section 43:15A-117 - Previously Granted Pensions Or Benefits Continued

43:15A-117. Previously granted pensions or benefits continued
Any pension or other benefit granted from such terminated pension fund prior to termination shall be continued by the board of trustees of the Public Employees' Retirement System.

L.1956, c. 169, p. 664, s. 7.



Section 43:15A-118 - Employer Liability

43:15A-118. Employer liability
The actuary of the Public Employees' Retirement System shall calculate the liability of each employer of persons becoming members or retirants of the Public Employees' Retirement System under this act and the beneficiaries of such members and retirants in the same manner as is specified in the case of other employers where the act to which this act is a supplement has been adopted, taking also into account the value of securities and other assets as well as all liabilities which have been transferred to the Public Employees' Retirement System. In the event that the value of the securities and assets so transferred is less than the total of the active members' aggregate contributions to the terminated pension fund, the liability of the employer shall include an amount equal to the difference between these two values.

L.1956, c. 169, p. 664, s. 8. Amended by L.1959, c. 170, p. 702, s. 6.



Section 43:15A-119 - Certification Of Obligations

43:15A-119. Certification of obligations
Upon certification by the board of trustees each employer shall make such contributions as are required in order to meet his financial obligations in the same manner and within the same period of time as is specified in the case of other employers where the act to which this act is a supplement is adopted. In the event that the terminated pension fund was supported by more than 1 county, municipality or school district, the board of trustees shall certify to each such employer the employer's obligations on account of the active and retired employees of the specific county, municipality or school district.

L.1956, c. 169, p. 665, s. 9.



Section 43:15A-127 - Repeals

43:15A-127. Repeals
Sections 43:6-1 to 43:6-7, both inclusive, of the Revised Statutes, and "An act concerning the retirement upon pension of certain judicial officers, and supplementing article 1 of chapter 6 of Title 43 of the Revised Statutes," approved February 15, 1946 (P.L.1946, c. 6), "An act concerning the annual pension of certain retired Vice-Chancellors," approved September 13, 1948 (P.L.1948, c. 392), "An act concerning the retirement of certain judicial officers and payments to be made as a result thereof," approved September 13, 1948 (P.L.1948, c. 393), and "An act for the pensioning of certain standing advisory masters of the former court of chancery," approved May 28, 1949 (P.L.1949, c. 260) are repealed and no pensions may be hereafter granted under the provisions of any of such acts. Any pensions heretofore granted under the provisions of any of such acts shall be continued in the same manner and under the same conditions as originally granted.

L.1957, c. 206, p. 728, s. 7.



Section 43:15A-129 - Enrollment Of Veterans And Nonveterans Who Elected Not To Enroll In 1955; Purchase Of Credit

43:15A-129. Enrollment of veterans and nonveterans who elected not to enroll in 1955; purchase of credit
a. Any veteran who was in the employ of the State, or of a county, municipality, public agency, school district or board of education of this State on January 2, 1955 and who elected not to become a member of the retirement system by notifying the system in writing of his desire not to become a member, may join the retirement system at any time during the continuation of such employment by filing an application for membership and agreeing to purchase membership credit for all service rendered after January 1, 1955. If such veteran becomes a member pursuant to this section, service rendered by him prior to January 2, 1955 shall be credited to him in accordance with the provisions of paragraph a of section 60 of the act to which this section is a supplement. The employer of such public employee veteran on the date of his becoming a member shall pay the accrued liability on behalf of such prior service and such accrued liability shall be paid in such a manner that the total obligation will be met within the period of time fixed for the liquidation of all veteran accrued liabilities of the employer.

b. Any person other than a veteran who was in the employ of the State, or of a county, municipality, public agency, school district or board of education of this State on January 2, 1955 and who elected not to become a member of the retirement system by claiming a refund of his accumulated deductions may join the retirement system at any time during the continuation of such employment by filing an application for membership and agreeing to purchase membership credit for all service rendered subsequent to January 1, 1955. Any such member may also be permitted to purchase credit pursuant to any other applicable provision of the act to which this section is a supplement and to purchase credit for service previously established in the former "State Employees' Retirement System" in order to give such person the same credit for such service as he had at the time of withdrawing his membership.

c. The purchase of credit pursuant to this section shall be made by a member's paying into the retirement system the amount required by applying the factor supplied by the actuary as being applicable to the member's age at the time of his election to make the purchase to his salary at the time of such election. Such purchases may be made in regular installments equal to at least 1/2 of the full normal contribution to the retirement system over a maximum period of 10 years. In the event that such member retires before he completes the payment for all service for which he agreed to purchase credit, credit for such service shall be given in direct proportion as the amount paid bears to the total amount of the arrearage obligation, except that if any such veteran retires before he completes the purchase of credit for all service rendered by him subsequent to January 1, 1955, no credit for service rendered by him prior to January 2, 1955 shall be considered for retirement purposes.

d. Notwithstanding any other provision of the act of which this section is a supplement, any person becoming a member of the retirement system pursuant to the provisions of this section shall not be allowed any of the death benefits established by sections 41, 45, 46, 48 and 57 of the act to which this section is a supplement unless he shall have furnished satisfactory evidence of insurability.

L.1966, c. 217, s. 26, eff. Aug. 1, 1966.



Section 43:15A-130 - Retirement Of Member Holding Multiple Positions In Public Employment

43:15A-130. Retirement of member holding multiple positions in public employment
Any member who held multiple positions in public employment covered by the retirement system, and who retired from one of these positions prior to the enactment of chapter 229, P.L.1964, shall (a) not be required to enroll from any position covered by the retirement system, or (b) if enrolled, be permitted to withdraw from the retirement system upon waiver of his rights as an active member in the system.

L.1966, c. 217, s. 29, eff. Aug. 1, 1966.



Section 43:15A-131 - National Guard Technicians; Participation In System; Election

43:15A-131. National guard technicians; participation in system; election
Within 90 days following the effective date of this legislation, but not later than January 1, 1969, each present member of the Public Employees' Retirement System who is a national guard technician may elect to continue his participation in the State retirement system by filing a proper form expressing his final and irrevocable intention to continue as a member or he may elect to terminate his participation in the Public Employees' Retirement System of New Jersey by filing (a) a proper form waiving all of his rights and privileges in this system and (b) the required application for a withdrawal of his moneys credited to his account.

L.1968, c. 354, s. 1, eff. Nov. 26, 1968.



Section 43:15A-132 - Continuation In System; Effect

43:15A-132. Continuation in system; effect
In the case of those persons who elect to continue as members of the State retirement system and thereby waive their rights for participation in the Federal Civil Service Retirement System, they shall continue to be covered under Social Security pursuant to the State's agreement with the Federal Government, but they shall continue to be ineligible for participation in the Public and School Employees Health Benefits program. Since membership in the Public Employees' Retirement System of New Jersey permits eligibility of all members for noncontributory and/or contributory death benefits, such persons who elect to remain as members of the State retirement system shall be barred from participating in any comparable program provided by the Federal Government.

L.1968, c. 354, s. 2, eff. Nov. 26, 1968.



Section 43:15A-133 - Termination Of Membership In System; Effect

43:15A-133. Termination of membership in system; effect
In the case of those persons who elect to terminate their membership in the Public Employees' Retirement System of New Jersey and to enroll in the Federal Civil Service Retirement System, as of January 1, 1969 they shall be no longer covered under Social Security pursuant to the State's agreement with the Federal Government. They shall continue to be ineligible for participation in the Public and School Employees Health Benefits program and they shall likewise be ineligible to convert any or all of the noncontributory and/or contributory group life insurance which coverage they may now have as members of the Public Employees' Retirement System of New Jersey. The withdrawal of their funds from the State retirement system and the establishment of service credits in the Federal Civil Service Retirement System shall follow the provisions of the National Guard Technicians Act of 1968 and likewise, pursuant to such act, they shall be eligible for all other employee benefits as provided to all other Federal employees.

L.1968, c. 354, s. 3, eff. Nov. 26, 1968.



Section 43:15A-134 - Appointment Of Retirement System Member To Judiciary; Options

43:15A-134. Appointment of retirement system member to Judiciary; options
50. a. As stipulated in subsections b., c. and d. of this section, eligibility of a member of the Judiciary for the retirement benefits of the retirement system shall not be terminated on account of his being appointed to the Supreme or Superior Courts of New Jersey until such judge shall become eligible for the benefits of the pension plan established for such members of the Judiciary, but in no event shall any judge, his dependent or his beneficiary be eligible to receive both the benefits of the retirement system established by chapter 84 of the laws of 1954 and those provided by the pension plan established for such members of the Judiciary.

b. Any such judge shall, upon his request, receive a refund of his accumulated deductions as of the date of his appointment to the Supreme or Superior Courts. Such refund of contributions shall serve as a waiver of all benefits payable to the judge, his dependent or his beneficiary by the retirement system.

c. If any such judge shall be eligible for retirement benefits as of the date of his appointment to the Supreme or Superior Courts, he may elect to receive the annuity portion of his retirement allowance while serving as such judge, provided, however, that if any such judge shall subsequently elect to receive the benefits of the pension plan established for members of the Supreme or Superior Courts, all rights to retirement and death benefits of the retirement system shall thereby be waived, except as hereinafter provided by subsection d. of this section.

d. If any such judge elects to receive the benefits of the pension plan established for members of the Supreme or Superior Courts after having received retirement benefits from the retirement system, such judge shall be entitled to receive the value of his accumulated deductions reduced by the total amount of the benefits received from the system.

If any such judge dies in service after his appointment to the Supreme, or Superior Courts and after having received retirement benefits from the retirement system, his beneficiary may elect to receive the survivor benefits available upon the death of such retired member or the death benefits provided by the pension plan established for members of the Supreme, or Superior Courts. In the event of the election of the latter, such election shall constitute a waiver of all rights to survivor benefits payable by the Public Employees' Retirement System and his beneficiary shall be entitled to receive the value of the judge's accumulated deductions reduced by the amount of the benefits received by the judge from the system.

L.1971,c.213,s.50; amended 1991,c.91,s.421.



Section 43:15A-135 - Members Of Legislature; Membership In Retirement System, Service Dates.

43:15A-135 Members of Legislature; membership in retirement system, service dates.

1.Members of the Legislature commencing service on or after the effective date of sections 1 through 19 of P.L.2007, c.92 (C.43:15C-1 through C.43:15C-15, C.43:3C-9, C.43:15A-7, C.43:15A-75 and C.43:15A-135) shall not be eligible for membership in the retirement system based on service in that elective office. A member of the Legislature enrolled in the retirement system as of that effective date who continues to hold office as a member of the Legislature without a break in service shall be eligible to continue membership in the retirement system under the terms and conditions of the member's enrollment, except that during service in the Legislature, a legislator shall be a member of the retirement system on the basis of only one position of service in an elected office or of employment with a participating employer, as designated by the retirement system pursuant to section 28 of P.L.2010, c.1 (C.43:15A-25.2).

L.1972, c.167, s.1; amended 2007, c.92, s.19; 2010, c.1, s.27.



Section 43:15A-136 - Accounts In Annuity Savings Fund; Contributions.

43:15A-136 Accounts in annuity savings fund; contributions.

2.Notwithstanding the provisions of section 25 of P.L.1954, c.84 (C.43:15A-25), (a) a separate account shall be established in the annuity savings fund for each member of the Legislature and all contributions based on legislative salaries shall be credited to this account as distinguished from any other account that the legislator may have as a result of other public service covered by the retirement system; and (b) the member of the Legislature shall contribute at a rate equal to 5% of his legislative salary, which contribution shall be deducted from his salary at the time or times it is paid, and which shall be exclusive of any other contribution required of the member for Social Security, contributory death benefits or deductions for any other purpose. The contribution rate shall be 5.5% of the member's legislative salary beginning July 1, 2007. The contribution rate shall be 6.5% of the member's legislative salary on and after the effective date of P.L.2011, c.78, with an additional contribution of 1% to be phased-in in equal increments over a period of seven years commencing with the first year following that effective date.

A member of the Legislature who is enrolled on the basis of other public service before, during, or after his service as a member of the Legislature shall contribute for such other service at the rate of contribution required of other members as provided by section 25.

L.1972, c.167, s.2; amended 2007, c.103, s.3; 2011, c.78, s.12.



Section 43:15A-137 - Purchase Of Service Credit; Adjustment Of Contributions.

43:15A-137 Purchase of service credit; adjustment of contributions.

3.Notwithstanding any other law regarding the purchase of service credit in the retirement system, a member of the Legislature may purchase credit for all previous legislative service by paying into the annuity savings fund 5%, and 5.5% after July 1, 2007, of the salaries he received in such prior periods, in which event he shall agree to make such purchase within 1 year after the effective date of this supplementary act or during the first year of membership as a member of the Legislature; if the request for the purchase is received beyond the 1-year period, interest shall be added to the amount of the arrearage obligation at the regular interest rate. The purchase of such credit may be by lump sum or in regular installments over a maximum period of 10 years.

In the case of any member of the Legislature coming under the provisions of this section, full pension credit for the period of service for which arrears are being paid by the member shall be given upon the payment of at least 1/2 of the total arrearage obligation and the completion of 1 year of membership and the making of such arrears payments, except that in the case of retirement pursuant to P.L.1954, c.84, sections 38, 41(b), 48 and 61 and to the provisions of this supplementary act, the total membership credit for such service shall be in direct proportion as the amount paid bears to the total amount of the arrearage obligation of the member.

The contributions of all members of the Legislature related to their legislative service shall be adjusted for all years prior to the effective date of this supplementary act to determine either an overpayment or shortage in the separate account, requiring the payment of contributions at the percentage of salary provided for in this section. Overpayments shall be refunded and shortages shall be established as arrearage obligations to be satisfied in the same manner as any other arrearage obligation established pursuant to this section.

No member shall receive credit for any legislative service for which he has not contributed as required by this section.

L.1972, c.167, s.3; amended 2007, c.103, s.4.



Section 43:15A-138 - Age Of Retirement; Retirement Allowance

43:15A-138. Age of retirement; retirement allowance
A member, who shall have attained the age of 60 years, upon retirement on the basis of legislative service, shall receive a retirement allowance consisting of:

a. an annuity which shall be the actuarial equivalent of his accumulated deductions together with regular interest; and

b. a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 3% of final compensation as a legislator, for each year of creditable service as a member of the Legislature. In no event shall the allowance payable under this section exceed two-thirds of final compensation.

c. The death benefit provided in P.L.1954, c. 84, s. 48(c) (C. 43:15A-48c) shall apply in the case of any member retiring under the provisions of this section.

d. No member shall be eligible to retire pursuant to this section until he has terminated all public service covered by the retirement system.

L.1972, c. 167, s. 4, eff. Nov. 3, 1972.



Section 43:15A-139 - Member Of Legislature For 8 Years Or More But Not At Age 60; Retirement Allowances And Other Benefits

43:15A-139. Member of legislature for 8 years or more but not at age 60; retirement allowances and other benefits
A member, who shall have served as a member of the Legislature for at least 8 years and having made contributions therefor to the retirement system and who ceases to be a member of the Legislature for any reason other than death before reaching age 60, may, upon termination of such service as a member of the Legislature and all other public service covered by the retirement system elect to receive, in lieu of the payment provided in P.L.1954, c. 84, s. 41a (C. 43:15A-41a): (a) the payments provided for in P.L.1954, c. 84, s. 38 (C. 43:15A-38) if he so qualifies under said section, or (b) the payments provided for in P.L.1954, c. 84, s. 41b (C. 43:15A-41b) if he so qualifies under said section, or (c) a deferred retirement allowance beginning on the first day of the month following his attainment of age 60 and the filing of an application therefor, which shall be made up of an annuity derived from the member's accumulated deductions at the time of termination of his service as a member of the Legislature and a pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 3% of final compensation as a legislator, for each year of creditable service as a member of the Legislature.

The benefit payable pursuant to this section shall be subject to the maximum allowance provisions of section 4 of this supplementary act.

The provisions for the exercise of optional privileges, the payment of accumulated contributions in the event of death before attaining service retirement age, and the death benefit in the event of death following retirement, shall be those stipulated in P.L.1954, c. 84, s. 38 (C. 43:15A-38) in the case of any member of the Legislature retiring under the provisions of this section.

L.1972, c. 167, s. 5, eff. Nov. 3, 1972.



Section 43:15A-140 - Return Of Contributions; Election To Maximize Benefits; Ineligibility For Retirement Allowance Under Other State Law

43:15A-140. Return of contributions; election to maximize benefits; ineligibility for retirement allowance under other state law
a. A member making contributions pursuant to the provisions of this supplementary act and who is not eligible for any benefits hereunder, may, upon termination of such service as a member of the Legislature, elect to receive the return of his accumulated contributions in accordance with the provisions of P.L.1954, c. 84, s. 41a (C. 43:15A-41a); but if a member of the Legislature is a member of the retirement system on the basis of other public service, no application for a return of contributions may be approved until he has terminated all service covered by the system and makes application for a return of all contributions made to the retirement system. If all or any part of a member's legislative service is applied toward qualifying for benefits under any other provisions of the act to which this act is a supplement, no return of contributions made on the basis of legislative salaries shall be approved; in that event service established as a member of the Legislature and salaries pertaining thereto shall be credited in the same manner as all other service and salaries covered by the retirement system.

b. At the time of retirement, a member enrolled on the basis of legislative as well as other public service shall be permitted to elect the largest possible retirement allowance, if he qualifies for benefits under both the provisions of this supplementary act and the act to which this is a supplement. Upon the election of the legislative retirement benefits provided by this supplementary act, an application for a return of contributions made on the basis of such other public service may be approved.

c. A member of the Legislature electing to receive a retirement allowance under this supplementary act or the act to which this is a supplement shall be ineligible to receive a retirement allowance or pension for the same service under any other law of the State.

L.1972, c. 167, s. 6, eff. Nov. 3, 1972.



Section 43:15A-141 - Death Benefits For Legislators

43:15A-141. Death benefits for legislators
A member of the Legislature shall be entitled to the noncontributory and contributory death benefits under the retirement system without proof of insurability. If contributory death benefits become payable with respect to the member, required contributions for any period of service as a legislator which have not been paid shall be deducted from the benefit.

L. 1987, c. 311, s. 1.



Section 43:15A-142 - Definitions Relative To Retirement Benefits For Workers Compensation Judges.

43:15A-142 Definitions relative to retirement benefits for workers compensation judges.

1.As used in this act, P.L.2001, c.259 (C.43:15A-142 et seq.):

"Aggregate public service" includes service as a workers compensation judge and in an office, position, or employment of this State or of a county, municipality, board of education, or public agency of this State.

"Beneficiary" means any person entitled to receive any benefit pursuant to the provisions of this act by reason of the death of a member or retirant.

"Child" means a deceased member's or retirant's unmarried child who is (a) under the age of 18; (b) of any age who, at the time of the member's or retirant's death, is disabled because of an intellectual disability or physical incapacity, is unable to do any substantial, gainful work because of the impairment, and the impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the medical board; or (c) under the age of 21 and is attending school full time.

"Final salary" means the annual salary received by the member at the time of retirement or death.

"Retirant" means any former member receiving a pension or retirement allowance as provided by this act.

"Widow" means the woman to whom a member was married at least four years before the date of his death and to whom he continued to be married until the date of his death. The eligibility of a widow to receive a survivor's benefit shall be considered terminated by the marriage of the widow subsequent to the member's or the retirant's death. In the event of accidental death, the four-year qualification shall be waived. When used in this act, the term "widow" shall mean and include "widower" as may be necessary and appropriate to the particular situation.

"Widower" means the man to whom a member was married at least four years before the date of her death and to whom she continued to be married until the date of her death. The eligibility of a widower to receive a survivor's benefit shall be considered terminated by the marriage of the widower subsequent to the member's or the retirant's death. In the event of accidental death, the four-year qualification shall be waived.

"Workers compensation judges" means the Chief Judges, administrative supervisory judges, supervisory judges and judges of compensation of the Division of Workers' Compensation of the Department of Labor and Workforce Development.

L.2001, c.259, s.1; amended 2010, c.50, s.72.



Section 43:15A-143 - Membership In Workers Compensation Judges Part; Service Dates.

43:15A-143 Membership in Workers Compensation Judges Part; service dates.

2.Notwithstanding the provisions of any other law, workers compensation judges shall be members of the Workers Compensation Judges Part, established pursuant to this act, P.L.2001, c.259 (C.43:15A-142 et seq.), of the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), if enrolled in the part prior to the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) and shall be subject to the same membership and benefit provisions as State employees, except as provided by P.L.2001, c.259. Membership in the retirement system shall be a condition of employment for service as a judge of compensation for a judge enrolled in the part prior to the effective date of P.L.2007, c.92 (C.43:15C-1 et al.).

A workers compensation judge who becomes a member of the retirement system on or after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall not be a member of the Workers Compensation Judges Part and the provisions of P.L.2001, c.259 (C.43:15A-142 et seq.) shall not apply to such judge or the judge's survivors.

L.2001, c.259, s.2; amended 2007, c.92, s.22.



Section 43:15A-144 - Separate Accounts, Contributions.

43:15A-144 Separate accounts, contributions.

3. a. Notwithstanding the provisions of section 25 of P.L.1954, c.84 (C.43:15A-25) to the contrary, a separate account shall be established in the annuity savings fund for each workers compensation judge and all contributions based on the judge's salary shall be credited to this account. This account shall be separate from any other account that the member may have as a result of other public service covered by the retirement system.

b.A workers compensation judge shall contribute at a rate equal to 5% of the judge's salary, which contribution shall be deducted from the salary at the time or times it is paid, and which shall be exclusive of any other contribution required of the member for Social Security, contributory death benefits or deductions for any other purpose. The contribution rate shall be 5.5% of the judge's salary effective with the payroll period for which the beginning date is closest to July 1, 2007. The contribution rate shall be 6.5% of the judge's salary on and after the effective date of P.L.2011, c.78, with an additional contribution of 1% to be phased in in equal increments over a period of seven years commencing with the first year following that effective date.

c.A workers compensation judge who is enrolled on the basis of other public service before, during, or after service as a judge of compensation shall contribute for such other service at the rate of contribution required of other members as provided by section 25.

L.2001, c.259, s.3; amended 2007, c.103, s.5; 2011, c.78, s.13.



Section 43:15A-145 - Date Of Retirement; Continued Service Permitted, Certain Circumstances

43:15A-145. Date of retirement; continued service permitted, certain circumstances
4. a. Any workers compensation judge who has reached the age of 70 years shall be retired forthwith on the first day of the next calendar month. Any other eligible workers compensation judge may be retired on the first day of the next calendar month subsequent to the filing of a written and duly executed application with the retirement system. Such application shall be accompanied by a copy of the member's resignation which has been filed in the office of the Director of the Division of Workers' Compensation.

b.Notwithstanding the provisions of subsection a. of this section or any other law to the contrary, a workers compensation judge who is 60 years of age or older on the effective date of P.L.1999, c.380 shall be permitted to continue service as a judge until attaining 10 years of service credit under the Workers Compensation Judges Part of the retirement system.

L.2001,c.259,s.4.



Section 43:15A-146 - Conditions For Receipt Of Retirement Allowance Of Three-quarters Of Final Salary

43:15A-146 Conditions for receipt of retirement allowance of three-quarters of final salary
5.Any workers compensation judge who has served at least 10 years as a judge of compensation and attained the age of 70 years shall be retired and shall receive the retirement allowance prescribed by this section.

Any workers compensation judge who has served at least 15 years as a judge of compensation and attained the age of 65 years, or served at least 20 years as a judge of compensation and attained the age of 60 years, may retire and receive the retirement allowance prescribed by this section. The retirement allowance shall consist of an annuity that shall be the actuarial equivalent of the member's accumulated deductions together with regular interest, and a pension that, when added to the member's annuity, shall provide a retirement allowance during the remainder of the member's life in the amount equal to three-quarters of the member's final salary.

L.2001,c.259,s.5.



Section 43:15A-147 - Conditions For Receipt Of One-half Of Final Salary

43:15A-147 Conditions for receipt of one-half of final salary
6.Any workers compensation judge who has:

a.served at least five years successively as a judge of compensation and attained the age of 65 years or more while serving in such office and has served at least 15 years of aggregate public service, or

b.served at least five years successively as a judge of compensation and attained the age of 60 years or more while serving in such office and has served at least 20 years of aggregate public service, may retire and receive the retirement allowance prescribed by this section. The retirement allowance shall consist of an annuity that shall be the actuarial equivalent of the member's accumulated deductions together with regular interest, and a pension that, when added to the member's annuity, shall provide a retirement allowance during the remainder of the member's life in an amount equal to one-half of the member's final salary.

L.2001,c.259,s.6.



Section 43:15A-148 - "Early" Retirement; Formula, Conditions

43:15A-148 "Early" retirement; formula, conditions
7.Any workers compensation judge who has served at least five years successively as a judge of compensation and at least 25 years of aggregate public service, and who resigns or is not reappointed before reaching age 60, may elect "early" retirement, provided, that such election is communicated by the member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof the member desires to be retired. Any member of the retirement system, eligible to retire under the provisions of this section, shall receive a retirement allowance consisting of an annuity which shall be the actuarial equivalent of the member's accumulated deductions together with regular interest, and a pension which, when added to the member's annuity, shall provide a retirement allowance during the remainder of the member's life in the amount of 2% of the member's final salary multiplied by the number of years of service up to 25 plus 1% of the member's final salary multiplied by the number of years of service over 25. Such retirement allowance shall be reduced in accordance with a table of actuarial equivalents recommended by the actuary and adopted by the retirement system reflecting all months that the member lacks of being age 60. The board of trustees shall retire the member at the time specified or at such other time within one month after the date so specified as the board finds advisable.

L.2001,c.259,s.7.



Section 43:15A-149 - Deferred Retirement; Formula, Conditions

43:15A-149 Deferred retirement; formula, conditions
8.Any workers compensation judge who has served at least five years successively as a judge of compensation and at least 10 years of aggregate public service, and who resigns or is not reappointed before reaching age 60, and not by removal for cause on charges of misconduct or delinquency, may elect to receive:

a.all of the member's accumulated deductions standing to the credit of the member's individual account in the annuity savings fund as provided under subsection a. of section 41 of P.L.1954, c.84 (C.43:15A-41), or

b.a deferred retirement allowance, beginning on the first day of the month following the member's attainment of age 60 and the filing of an application therefor, which shall consist of an annuity derived from the accumulated deductions standing to the credit of the member's account in the annuity savings fund at the time of severance from service together with regular interest, and a pension which, when added to the annuity, shall produce a retirement allowance in the amount of 2% of the member's final salary multiplied by the number of years of service up to 25 plus 1% of the member's final salary multiplied by the number of years of service over 25, provided that such inactive member may elect to receive payments provided under section 7 of this act, P.L.2001, c.259 (C.43:15A-148), if the member had qualified under that section at the time of leaving service, except that in order to avail the member of the option, the member shall exercise such option at least one month before the effective date of retirement.

If such inactive member shall die after attaining age 60 but before filing an application for retirement benefits pursuant to this section or section 7 of this act and for which benefits the member would have qualified, or in the event of death after retirement, there shall be paid to such member's beneficiary the death benefits prescribed by section 10 of this act.

No beneficiary shall be eligible for a pension or survivor's benefit if the member who elected to receive a deferred pension shall die before attaining age 60. Upon receipt of the proper proofs of death, the beneficiary of a member who elects to receive a deferred retirement allowance shall be paid the member's accumulated deductions at the time of death together with regular interest.

Any member who, having elected to receive a deferred pension or deferred retirement allowance, again becomes a member while under the age of 60, shall thereupon be reenrolled. The member shall be credited with all service as a member standing to the member's credit at the time of the member's election to receive a deferred pension or deferred retirement allowance.

L.2001,c.259,s.8.



Section 43:15A-150 - Benefits To Survivors Of Judges On Active Service

43:15A-150 Benefits to survivors of judges on active service
9. a. Upon the receipt of proper proofs of the death in active service of a workers compensation judge member of the retirement system, there shall be paid to the member's widow a survivor's benefit of 25% of final salary for the use of the widow, to continue during widowhood, plus 10% of final salary payable to one surviving child or plus 15% of final salary to two or more surviving children; if there is no surviving widow or in case the widow dies or remarries, 15% of final salary shall be payable to one surviving child, 20% of final salary to two surviving children in equal shares and if there are three or more children, 30% of final salary shall be payable to such children in equal shares. If there is no surviving widow or child, 20% of final salary shall be payable to one surviving parent or 30% of final salary shall be payable to two surviving parents in equal shares.

b.In addition to the benefits payable under subsection a. of this section, there shall also be paid in one sum to the member's beneficiary an amount equal to one and one-half times the final salary received by the member.

L.2001,c.259,s.9.



Section 43:15A-151 - Benefits To Survivors Of Retired Judges

43:15A-151 Benefits to survivors of retired judges
10. a. Upon the receipt of proper proofs of the death of a workers compensation judge who has retired on a pension or retirement allowance based on age and service, or pursuant to section 7 of this act, P.L.2001, c.259 (C.43:15A-148), there shall be paid to the member's beneficiary, an amount equal to one-fourth of the final salary received by the member.

b.Upon the receipt of proper proofs of the death of a member who has retired on a disability pension or retirement allowance, there shall be paid to the member's beneficiary, an amount equal to one and one-half times the final salary received by the member if such death occurs before the member shall have attained 60 years of age but if such death occurs thereafter, an amount equal to one-fourth of the final salary received by the member.

L.2001,c.259,s.10.



Section 43:15A-152 - Credit For Previous Service; Purchase, Conditions

43:15A-152 Credit for previous service; purchase, conditions
11. a. Any workers compensation judge who wishes to receive credit for previous service as a judge of compensation or in an office, position, or employment of this State or of a county, municipality, board of education, or public agency of this State, shall file an application therefor with the board of trustees and pay into the annuity savings fund the amount required by applying the factor, supplied by the actuary, as being applicable to the judge's age at the time of purchase and the type of service to be purchased, to the member's salary at that time. Such purchase may be made in regular installments, equal to at least one-half the full normal contribution to the retirement system over a maximum period to be determined by the board of trustees.

In the case of any judge coming under the provisions of this section, full pension credit for the period of employment for which arrears are being paid shall be given upon the payment of at least one-half the total arrearage obligation and the completion of one year of membership and the making of such arrears payments, except that in the case of retirement, the total membership credit for such service shall be in direct proportion as the amount paid bears to the total amount of arrearage obligation.

b.The State shall pay to the retirement system the employer's accrued liability obligation on behalf of such judge purchasing prior service credit.

L.2001,c.259,s.11.



Section 43:15A-153 - Return Of Accumulated Contributions; Election Of Retirement Allowance

43:15A-153. Return of accumulated contributions; election of retirement allowance
12. a. A workers compensation judge making contributions pursuant to the provisions of this act, P.L.2001, c.259 (C.43:15A-142 et seq.), and who is not eligible for any benefits under the Workers Compensation Judges Part, may, upon termination of such service as a judge of compensation, elect to receive the return of the judge's accumulated contributions in accordance with the provisions of subsection a. of section 41 of P.L.1954, c.84 (C. 43:15A-41). If a workers compensation judge is a member of the retirement system on the basis of other public service, no application for a return of contributions shall be approved until the judge has terminated all service covered by the system and makes application for a return of all contributions made to the retirement system. If all or any part of a member's service as a workers compensation judge is applied toward qualifying for benefits under any other provision of P.L.1954, c.84 to which this act, P.L.2001, c.259 (C.43:15A-142 et seq.), is a supplement, no return of contributions made on the basis of the workers compensation judge salary shall be approved, and in that event, service established as a workers compensation judge and salary pertaining thereto shall be credited in the same manner as all other service and salary covered by the retirement system.

b.At the time of retirement, a member enrolled on the basis of service as a judge of compensation as well as other public service shall be permitted to elect the largest possible retirement allowance, if the member qualifies for benefits under both the provisions of this act and the act to which this is a supplement. An application for a return of contributions made on the basis of such other public service not used for the calculation of a retirement allowance or to qualify for State payment for health care benefits in retirement may be approved.

c.A workers compensation judge electing to receive a retirement allowance under the Workers Compensation Judges Part shall be ineligible to receive a retirement allowance or pension for the same service under any other law of the State.

L.2001,c.259,s.12.



Section 43:15A-154 - Determination Of Unfunded Accrued Liability

43:15A-154 Determination of unfunded accrued liability
13. The actuary for the Public Employees' Retirement System shall determine the unfunded accrued liability for the Workers Compensation Judges Part of the retirement system and the benefits provided for workers compensation judges under that part in the same manner provided for the determination of the unfunded accrued liability of the retirement system by section 24 of P.L.1954, c.84 (C.43:15A-24). This unfunded accrued liability shall be amortized in the manner provided by section 24 over an amortization period of 30 years. Accrued liability and normal contributions for workers compensation judges shall be paid by transfers from the Second Injury Fund as provided by subsection j. of R.S.34:15-94. The Commissioner of Labor may, with the authorization of and appropriation by the Legislature, pay this unfunded accrued liability in a lump sum or over a period of time shorter than 30 years.

L.2001,c.259,s.13.



Section 43:15A-155 - Definitions Relative To Prosecutors Part In Pers

43:15A-155. Definitions relative to Prosecutors Part in PERS
1.As used in this act, P.L.2001, c.366 (C.43:15A-155 et seq.):

"Service" includes service as (1) a county prosecutor, first assistant prosecutor or assistant prosecutor as defined in N.J.S.2A:158-1 et seq.; (2) the Director of the Division of Criminal Justice in the Department of Law and Public Safety; (3) an assistant director, deputy director, assistant attorney general or deputy attorney general in that department and assigned to that division pursuant to P.L.1970, c.74 (C.52:17B-97 et seq.); or (4) a criminal investigator in the Division of Criminal Justice in the Department of Law and Public Safety who is not eligible for enrollment in the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.).

"Beneficiary" means any person entitled to receive any benefit pursuant to the provisions of this act by reason of the death of a prosecutor or retirant.

"Final compensation"means the annual salary received by the member of the Prosecutors Part at the time of retirement or death.

"Retirant" means any former member of the Prosecutors Part receiving a pension or retirement allowance as provided by this act.

"Prosecutor" means (1) a county prosecutor, first assistant prosecutor or assistant prosecutor as defined in N.J.S.2A:158-1 et seq.; (2) the Director of the Division of Criminal Justice in the Department of Law and Public Safety; (3) an assistant director, deputy director, assistant attorney general or deputy attorney general in that department and assigned to that division pursuant to P.L.1970, c.74 (C.52:17B-97 et seq.); or (4) a criminal investigator in the Division of Criminal Justice in the Department of Law and Public Safety who is not eligible for enrollment in the Police and Firemen's Retirement System.

L.2001,c.366,s.1.



Section 43:15A-156 - Prosecutors, Membership In Prosecutors Part, Pers Credit.

43:15A-156 Prosecutors, membership in Prosecutors Part, PERS credit.

2. a. Notwithstanding the provisions of any other law, prosecutors shall be members of the Prosecutors Part, established pursuant to P.L.2001, c.366 (C.43:15A-155 et seq.), of the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), if enrolled in the part prior to the effective date of P.L.2010, c.1, and shall be subject to the same membership and benefit provisions as State employees, except as provided by P.L.2001, c.366. Membership in the retirement system shall be a condition of employment for service as a prosecutor for a prosecutor enrolled in the part prior to the effective date of P.L.2010, c.1. Any service credit which has been established in the Public Employees' Retirement System by a prosecutor prior to the effective date of this act shall be established in the Prosecutors Part without further assessment of cost to the prosecutor; provided, however, any service credit which has been established in the Public Employees' Retirement System by a member of the retirement system in any position prior to service as a county prosecutor, nominated and appointed pursuant to Article VII, Section II, paragraph 1 of the New Jersey Constitution, shall be established in the Prosecutors Part without further assessment of cost to the prosecutor.

A prosecutor who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1 shall not be a member of the Prosecutors Part and the provisions of P.L.2001, c.366 (C.43:15A-155 et seq.) shall not apply to such prosecutor or the prosecutor's beneficiary.

b.All outstanding obligations, such as loans, purchases and other arrearage, shall be satisfied by a prosecutor as previously scheduled for payment to the Public Employees' Retirement System.

L.2001, c.366, s.2; amended 2003, c.140; 2010, c.1, s.36.



Section 43:15A-157 - Separate Account For Each Prosecutor, Rate.

43:15A-157 Separate account for each prosecutor, rate.

3. a. Notwithstanding the provisions of section 25 of P.L.1954, c.84 (C.43:15A-25) to the contrary, a separate account shall be established in the annuity savings fund for each prosecutor and all contributions based on the prosecutor's salary shall be credited to this account.

b.A prosecutor shall contribute at a rate established by the board, which contribution shall be deducted from the salary at the time or times it is paid, and which shall be exclusive of any other contribution required of the prosecutor for Social Security, contributory death benefits or deductions for any other purpose. The contribution rate shall be 10% of the prosecutor's salary on and after the effective date of P.L.2011, c.78.

c.A prosecutor who is enrolled on the basis of other public service before, during, or after service as a prosecutor shall contribute for such other service at the rate of contribution required of other members as provided by section 25.

L.2001, c.366, s.3; amended 2011, c.78, s.14.



Section 43:15A-158 - Retirement On Service Retirement Allowance, Formula

43:15A-158 Retirement on service retirement allowance, formula
4. a. Any member of the Prosecutors Part who has attained age 55 years may retire on a service retirement allowance by filing with the retirement system a written application, duly attested, stating at what time subsequent to the execution and filing thereof the member desires to be retired. The board of trustees shall retire the member at the time specified or at such other time within one month after the date so specified as the board finds advisable. Any prosecutor in service who attains age 70 years shall be retired by the board of trustees on a service retirement allowance forthwith on the first day of the next calendar month or at such time within one month thereafter as it finds advisable, except that a prosecutor attaining age 70 years may be continued in service on an annual basis upon written notice to the retirement system by the Attorney General or the Board of Chosen Freeholders of the county employing the prosecutor.

b.Upon retirement for service a prosecutor shall receive a service retirement allowance which shall consist of:

(1)An annuity which shall be the actuarial equivalent of the prosecutor's aggregate contributions and

(2)A pension in the amount which, when added to the prosecutor's annuity, will provide a total retirement allowance of one-sixtieth of average final compensation multiplied by the number of years of creditable service, or 2% of average final compensation multiplied by the number of years of creditable service up to 30 plus 1% of average final compensation multiplied by the number of years of creditable service over 30, or 50% of final compensation if the prosecutor has established 20 or more years of creditable service, whichever is greater.

c.Any prosecutor as of the effective date of P.L.2001, c.366 (C.43:15A-155 et seq.) who has 20 or more years of creditable service at the time of retirement shall be entitled to receive a retirement allowance equal to 50% of final compensation plus, in the case of a prosecutor required to retire pursuant to the provisions of subsection a. of this section, 3% of final compensation multiplied by the number of years of creditable service over 20 but not over 25.

d.Upon the receipt of proper proofs of the death of a prosecutor who has retired on a service retirement allowance, there shall be paid to the prosecutor's beneficiary an amount equal to one-half of the compensation upon which contributions by the prosecutor to the annuity savings fund were based in the last year of creditable service.

L.2001,c.366,s.4.



Section 43:15A-159 - "Special Retirement" After 25 Years Of Creditable Service. Formula

43:15A-159. "Special retirement" after 25 years of creditable service. formula
5.Should a member of the Prosecutors Part resign after having established 25 years of creditable service, the prosecutor may elect "special retirement," provided, that such election is communicated by the prosecutor to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof the prosecutor desires to be retired. The prosecutor shall receive, in lieu of the payment provided in section 4 of P.L.2001, c.366 (C.43:15A-158), a retirement allowance which shall consist of:

(1)An annuity which shall be the actuarial equivalent of the prosecutor's aggregate contributions and

(2)A pension in the amount which, when added to the prosecutor's annuity, will provide a total retirement allowance of 65% of final compensation, plus 1% of final compensation multiplied by the number of years of creditable service over 25 but not over 30.

The board of trustees shall retire the prosecutor at the time specified or at such other time within one month after the date so specified as the board finds advisable.

Upon the receipt of proper proofs of the death of such a retirant, there shall be paid to the retirant's beneficiary an amount equal to one-half of the final compensation received by the prosecutor.

L.2001,c.366,s.5.



Section 43:15A-160 - Payments For Separation After 10 Years Of Service Before Age 55; Deferred Retirement

43:15A-160. Payments for separation after 10 years of service before age 55; deferred retirement
6.Should a prosecutor, after having established 10 years of creditable service, be separated voluntarily or involuntarily from the service, before reaching age 55, and not by removal for cause on charges of misconduct or delinquency, such person may elect to receive the payments provided for in section 4 or 5 of P.L.2001, c.366 (C.43:15A-158 or C.43:15A-159), or a deferred retirement allowance, beginning on the first day of the month following the prosecutor's attainment of age 55 and the filing of an application therefor, which shall consist of:

(1)An annuity which shall be the actuarial equivalent of prosecutor's aggregate contributions at the time of severance from the service and

(2)A pension in the amount which, when added to the prosecutor's annuity, will provide a total retirement allowance of 2% of final compensation multiplied by the number of years of creditable service up to 30 plus 1% of final compensation multiplied by the number of years of creditable service over 30, provided that such inactive prosecutor may elect to receive payments provided under section 4 or 5 of P.L.2001, c.366 (C.43:15A-158 or C.43:15A-159), if the prosecutor had qualified under that section at the time of leaving service, except that in order to avail himself or herself of the option, the prosecutor must exercise such option at least 30 days before the effective date of retirement. If such inactive prosecutor shall die before attaining age 55, the prosecutor's aggregate contributions shall be paid in accordance with subsection c. of section 41 of P.L.1954, c.84 (C.43:15A-41). If such inactive prosecutor shall die after attaining age 55 but before filing an application for retirement benefits pursuant to this section or section 5 of P.L.2001, c.366 (C.43:15A-159) and has not withdrawn his or her aggregate contributions, or in the event of death after retirement, an amount equal to the accumulated deductions plus one-half of the compensation upon which contributions by the prosecutor to the annuity savings fund were based in the last year of creditable service shall be paid to such prosecutor's beneficiary.

Any prosecutor who, having elected to receive a deferred retirement allowance, again becomes a prosecutor covered by the Prosecutors Part of the retirement system while under the age of 55, shall thereupon be reenrolled. If the prosecutor had discontinued service for more than two consecutive years, subsequent contributions shall be at the prosecutor's former rate increased for the years of inactive membership. The prosecutor shall be credited with all service as a member of the Prosecutors Part standing to the prosecutor's credit at the time of an election to receive a deferred retirement allowance.

L.2001,c.366,s.6.



Section 43:15A-161 - State Liability For Increased County Pension Costs

43:15A-161. State liability for increased county pension costs
7.The State shall be liable for any increased pension costs to a county as a result of the enrollment of prosecutors, first assistant prosecutors and assistant prosecutors in the Prosecutors Part, established pursuant to P.L.2001, c.366 (C.43:15A-155 et seq.), of the Public Employees' Retirement System, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.). The actuary for the Public Employees' Retirement System shall determine the unfunded accrued liability for the Prosecutors Part of the retirement system and the benefits provided for prosecutors under that part in the same manner provided for the determination of the unfunded accrued liability of the retirement system by section 24 of P.L.1954, c.84 (C.43:15A-24). This unfunded accrued liability shall be amortized in the manner provided by section 24 over an amortization period of 30 years.

L.2001,c.366,s.7.



Section 43:15B-1 - Deferred Compensation Plan, Length Of Service Award Program.

43:15B-1 Deferred compensation plan, length of service award program.
1.Any municipality, county, or an authority created by one or more counties or municipalities (hereinafter "employer") may establish a deferred compensation plan (hereinafter "plan"), and a sponsoring agency, pursuant to P.L.1997, c.388 (C.40A:14-183 et al.), may establish a length of service award program based on such plan, whereby the employer may enter into a written agreement with any of its employees (hereinafter "participants") constituting a contract for a voluntary deferral of salary. Such contract shall remain in effect until the employee's service is terminated or until a new contract is executed by the employee and employer. Not more than one contract shall be executed in any one fiscal year of the employer with any one employee. Pursuant to such contract the employer shall credit from time to time a specific amount per pay period, as deferred salary, to a participant's account. This account shall be known as the Employee's Deferred Salary Account, and shall be credited from time to time to reflect gains realized on the investment of the moneys in the deferred salary account. An accounting summary of the individual deferred salary accounts of all employee participants shall be maintained to reflect the employer's total deferred liability under the plan and the individual balances of all participants. Any employer which establishes such a plan shall designate one or a group of its public officials, or the county's or municipality's governing body, as defined in N.J.S.40A:4-2 of the Local Budget Law, or an authority's governing body, as the case may be, as the named fiduciary responsible for the administration of said plan and investment of and accounting for the funds maintained thereunder.

L.1977,c.381,s.1; amended 1983, c.305, s.2; 1997, c.388, s.15.



Section 43:15B-2 - Amounts; Determination By Agreement

43:15B-2. Amounts; determination by agreement
The amounts of any such deferred salary shall be determined by agreement between the employer and the employee, subject to any limitations which the employer may establish. The total amount of the salary deferred pursuant hereto for any year shall be in addition to any contributions made in such year on behalf of any employee in accordance with section 7 of P.L.1963, c. 123 (C. 52:18A-113).

L.1977, c. 381, s. 2, eff. Feb. 8, 1978.



Section 43:15B-3 - Provisions Of Plan

43:15B-3. Provisions of plan

3. a. The plan shall provide that all money not needed for the immediate payment of benefits shall be invested by the employer in interest bearing securities in which savings banks of this State are authorized to invest their funds, or the employer shall make deposits in interest bearing accounts, or in the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4), or in individual or group annuity programs whether fixed or variable, mutual funds, or life insurance contracts whether fixed or variable.

b. Notwithstanding section 1 of P.L.1977, c.381 (C.43:15B-1), the employer may contract with one or more private organizations for the administration of all or part of the plan, including the management and investment, or either thereof, of deferred and deducted salary funds.

Each contract shall be subject to the prior approval of the Director of the Division of Local Government Services on the basis of restrictions, limitations and other conditions established by the director by rule and regulation promulgated pursuant to the "Administrative Procedure Act" (P.L.1968, c.410, C.52:14B-1 et seq.); provided, however, that the director shall not approve any contract if it is inconsistent with any standards which the New Jersey State Employees' Deferred Compensation Board, established pursuant to P.L.1978, c.39 (C. 52:18A-163 et seq.), may adopt for the deferred compensation plans of municipalities, counties, or authorities thereof, including, but not limited to, any service cost guidelines. If at the time a municipality, county or authority submits a contract to the Director of the Division of Local Government Services for his approval and the New Jersey State Employees' Deferred Compensation Board has not adopted standards for such deferred compensation plans, the director may approve such contract if it is consistent with the rules and regulations which he has promulgated for such contracts.

c. The employer may establish a plan or plan option which permits a participating employee to request the employer to invest all or a specified percentage of said employee's deferred salary in one, or a specified combination of, the following kinds of investments: (1) fixed or variable life insurance contracts, (2) individual or group, fixed or variable annuity contracts, (3) mutual fund shares, (4) interest bearing accounts or securities in which savings banks of this State are authorized to invest their funds, and (5) the State of New Jersey Cash Management Fund; provided that the employer retains the discretion to reject such request. Any such investments shall be limited to investments that are authorized for fiduciaries of trust estates pursuant to the "Prudent Investment Law" (P.L.1975, c.337, C. 3A:15-35 et seq.); provided, however, that with the exception of investments made by domestic insurance companies licensed to sell life insurance and annuities in this State and subject to review by the Commissioner of the Department of Banking and Insurance pursuant to chapter 20 of Title 17B of the New Jersey Statutes, the Director of the Division of Local Government Services may review and reject any such investments as inconsistent with the standard applicable to the prudent investor as provided in section 3 of P.L.1975, c.337 (C.3A:15-37).

d. No organization seeking a contract pursuant to subsection b. of this section, shall through distribution of written material or by any other means, solicit employee participation in any deferred compensation plan or solicit employees to support the efforts of the organization to secure the contract. An organization holding a contract approved pursuant to subsection b. may distribute written material to solicit employee participation in a deferred compensation program, provided that the organization has received approval of the content and form of the material from the Director of the Division of Local Government Services. No representative of an organization under contract pursuant to subsection b. of this section shall initiate verbal communication with any prospective employee participant in a deferred compensation program without the express consent of the employer; provided, however, that any communication so authorized shall be consistent with the written material approved by the Director of the Division of Local Government Services.

e. Subject to rules and regulations established by a board or any other body created or designated by the State or public official designated by the State (said board, body or official hereinafter "board"), to administer a deferred payment compensation plan established by the State (hereinafter "State plan") and subject to the approval of the board, the plan may provide for the employer for the benefit of its participants to participate in any State plan established by the board for State employees. In the event that such participation is approved by the board, rules, regulations and conditions established by the board or in the State plan shall apply to such participants, or said rules, regulations and conditions shall so apply as amended or supplemented with regard to said participants.

f. The named fiduciary shall provide in the plan for the distribution of any investment earnings, gains or losses, consistent with the requirements of the federal Internal Revenue Code, as amended. The distribution shall be allocated to each employee when he or she withdraws from the plan or receives benefits from the plan in accordance with the terms of the plan and the provisions of this act. For those employees participating in the State plan pursuant to subsection 3e. herein, the rules and regulations of the State board shall apply.

g. The plan shall provide for a uniform system of accounting for each participant and for investment of deferred compensation funds with annual or more frequent reports to the participants in the plan.

h. The named fiduciary shall have authority to take any steps reasonably necessary to implement the plan consistent with this act and the requirements of the federal Internal Revenue Code, as amended.

L.1977,c.381,s.3; amended 1980, c.78, s.1; 1983, c.305, s.3; 1997, c.116, s.1.



Section 43:15B-4 - Plan To Be In Addition To Obligation Under Any Other Retirement System Or Benefit Plan

43:15B-4. Plan to be in addition to obligation under any other retirement system or benefit plan
Any deferred compensation plan shall be in addition to the obligation of the employee under any other retirement system or benefit plan established pursuant to any other law of this State.

L.1977, c. 381, s. 4, eff. Feb. 8, 1978.



Section 43:15B-5 - Investment Of Deferred, Deducted Moneys; Assets Held In Trust

43:15B-5. Investment of deferred, deducted moneys; assets held in trust

5. a. All moneys which are deferred and deducted in accordance with the provisions of this act and the plan shall be invested in accord with the provisions of this act and the plan. The obligation of the employer to participating employees shall be contractual only and no preferred or special interest in the deferred moneys shall accrue to such employees.

b. For plans approved prior to August 20, 1996, moneys deferred shall be subject to the claims of the employer's general creditors until the plan document is amended to have all moneys deferred and any other assets or income of the plan held in trust or one or more annuity contracts or one or more custodial accounts for the exclusive benefit of the participating employees and their beneficiaries. Employers shall have until January 1, 1999 to implement this change. For all plans adopted on or after August 20, 1996, all moneys that are deferred and any other assets or income of the plan shall be held in trust or one or more annuity contracts or one or more custodial accounts for the exclusive benefit of the participating employees and their beneficiaries.

L.1977,c.381,s.5; amended 1997, c.116, s.2.



Section 43:15B-6 - Unassignability Of Payments And Rights

43:15B-6. Unassignability of payments and rights
No participating employee or beneficiary thereof shall have the right to commute, sell, assign or otherwise transfer or convey the rights to receive any payments deriving from participation in the plan and such payments and rights are expressly declared to be and shall be unassignable.

L.1977, c. 381, s. 6, eff. Feb. 8, 1978.



Section 43:15B-7 - Exclusion Of Deferred And Deducted Amount From Computation Of Federal Withholding Taxes

43:15B-7. Exclusion of deferred and deducted amount from computation of federal withholding taxes
Any amount of the employee's salary that is deferred and deducted under this act and the plan shall continue to be included as regular compensation for all purposes, including pension benefits earned by any such employee, but any salary deferred and deducted shall not be included in the computation of any Federal taxes withheld from the employee's salary on behalf of such employee.

L.1977, c. 381, s. 7, eff. Feb. 8, 1978.



Section 43:15B-8 - Transfer Of Credits From Employment By Different Employer

43:15B-8. Transfer of credits from employment by different employer
Any employee who made contributions to a similar plan while employed in a state other than New Jersey or by an employer in New Jersey different from the current employer may transfer his credit from the previous plan pursuant to provisions contained in the plan, provided the previous similar plan allows such transfers. Such purchase of credit in a plan authorized by this act shall enable the employee to gain the same benefits of the plan as if he had always been employed by his current employer.

L.1977, c. 381, s. 8, eff. Feb. 8, 1978.



Section 43:15B-9 - Transfer Of Credit From Plan To Similar Plan Of Participant's New Employer

43:15B-9. Transfer of credit from plan to similar plan of participant's new employer
Any participant who changes jobs may transfer his credit from the plan pursuant to authorizing provisions which may be contained in the plan, provided the similar plan of the participant's new employer permits such a transfer.

L.1977, c. 381, s. 9, eff. Feb. 8, 1978.



Section 43:15B-10 - Consistency Of Plan With Requirements Of Federal Internal Revenue Code

43:15B-10. Consistency of plan with requirements of federal Internal Revenue Code

10. No agreement may be entered into between the employer and any employee for the deferral and deduction of any portion of current salary, pursuant to this act, until the named fiduciary determines that the plan and any related implementing rules and regulations are consistent with the requirements of the federal Internal Revenue Code, as amended.

L.1977,c.381,s.10; amended 1997, c.116, s.3.



Section 43:15C-1 - Defined Contribution Retirement Program; Rules, Regulations; Terms Defined.

43:15C-1 Defined Contribution Retirement Program; rules, regulations; terms defined.

1.There is hereby established in the Department of the Treasury a Defined Contribution Retirement Program. The program design shall be one that is permitted for governmental plans under the federal Internal Revenue Code as determined by the State Treasurer. The retirement program is deemed to be a pension fund or retirement system for purposes of P.L.1968, c.23 (C.43:3C-1 et seq.).

The State Treasurer may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of sections 1 through 15 of P.L.2007, c.92 (C.43:15C-1 et seq.), except that notwithstanding the provisions of P.L.1968, c.410 to the contrary, the State Treasurer may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as the State Treasurer deems necessary to implement the provisions of sections 1 through 15 of P.L.2007, c.92 (C.43:15C-1 et seq.), which shall be effective for a period not to exceed 12 months and shall thereafter be adopted or re-adopted by the State Treasurer in accordance with the provisions of P.L.1968, c.410.

For the purposes of the Defined Contribution Retirement Program:

"Base salary" means a participant's regular base salary; except that for a participant pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 12 of P.L.2007, c.103, it shall mean the excess over the maximum compensation as specified in that paragraph. It shall exclude overtime or other forms of extra compensation, including but not limited to, longevity lump sum payments, lump sum terminal sick leave or vacation pay, the value of maintenance, individual pay adjustments made within or at the conclusion of the participant's final year of service, retroactive salary adjustments or other pay adjustments made in the participant's final year of service unless the adjustment was made as a result of a general pay adjustment for all personnel of the public office or agency in which the participant is employed, or any unscheduled individual adjustment made in the final year to place the participant at the maximum salary level within salary range.

"Employer" means the State or a political subdivision thereof, or an agency, board, commission, authority or instrumentality of the State or a subdivision, that pays the base salary of a participant for services rendered by the participant.

"Retirement program" means the Defined Contribution Retirement Program established by this section.

L.2007, c.92, s.1; amended 2007, c.103, s.11.



Section 43:15C-2 - Eligibility For Participation In The Defined Contribution Retirement Program.

43:15C-2 Eligibility for participation in the Defined Contribution Retirement Program.

2. a. The following persons shall be eligible and shall participate in the Defined Contribution Retirement Program:

(1)A person who commences service on or after the effective date of this section of P.L.2007, c.92 (C.43:15C-1 et al.) in an elective public office of this State or of a political subdivision thereof, except that it shall not include a person who holds elective public office on the effective date of this section and is enrolled in the Public Employees' Retirement System while that person continues to hold that elective public office without a break in service. Service in the Legislature shall be considered a single elective public office.

(2)A person who commences service on or after the effective date of this section in an employment, office or position of the State or of a political subdivision thereof, or an agency, board, commission, authority or instrumentality of the State or of a subdivision, pursuant to an appointment by the Governor that requires the advice and consent of the Senate, or pursuant to an appointment by the Governor to serve at the pleasure of the Governor only during his or her term of office. This paragraph shall not be deemed to include a person otherwise eligible for membership in the State Police Retirement System or the Judicial Retirement System.

(3)A person who commences service on or after the effective date of this section in an employment, office or position in a political subdivision of the State, or an agency, board, commission, authority or instrumentality of a subdivision, pursuant to an appointment by an elected public official or elected governing body, that requires the specific consent or approval of the elected governing body of the political subdivision that is substantially similar in nature to the advice and consent of the Senate for appointments by the Governor of the State as that similarity is determined by the elected governing body and set forth in an adopted ordinance or resolution, pursuant to guidelines or policy that shall be established by the Local Finance Board in the Department of Community Affairs or the Department of Education, as appropriate to the elected governing body. This paragraph shall not be deemed to include a person otherwise eligible for membership in the Teachers' Pension and Annuity Fund or the Police and Firemen's Retirement System, or a person who is employed or appointed in the regular or normal course of employment or appointment procedures and consented to or approved in a general or routine manner appropriate for and followed by the political subdivision, or the agency, board, commission, authority or instrumentality of a subdivision, or a person who holds a professional license or certificate to perform and is performing as a certified health officer, tax assessor, tax collector, municipal planner, chief financial officer, registered municipal clerk, construction code official, licensed uniform subcode inspector, qualified purchasing agent, or certified public works manager.

(4)A person who is granted a pension or retirement allowance under any pension fund or retirement system established under the laws of this State and elects to participate pursuant to section 1 of P.L.1977, c.171 (C.43:3C-3) upon being elected to public office.

(5)A member of the Teachers' Pension and Annuity Fund, Police and Firemen's Retirement System, State Police Retirement System, or the Public Employees' Retirement System for whom compensation is defined as the amount of base or contractual salary equivalent to the annual maximum wage contribution base for Social Security, pursuant to the Federal Insurance Contributions Act, for contribution and benefit purposes of those retirement systems, for whom participation in this retirement program shall be with regard to any excess over the maximum compensation only.

(6)A person in employment, office or position for which the annual salary or remuneration is less, or the hours of work per week are fewer, than that which is required to become a member of the Teachers' Pension and Annuity Fund or the Public Employees' Retirement System, or to make contributions to those systems as a member on the basis of any such employment, office or position, after November 1, 2008.

b.No person shall be eligible to participate in the retirement program with respect to any public employment, office, or position if:

(1)the base salary for that employment, office, or position is less than $5,000 per year;

(2)the person is, on the basis of service in that employment, office, or position, eligible for membership or enrolled as a member of another State or locally-administered pension fund or retirement system established under the laws of this State including the Alternate Benefit Program, except as otherwise specifically provided in subsection a. of this section;

(3)the person is receiving a benefit as a retiree from any other State or locally-administered pension fund or retirement system established under the laws of this State, except as provided in section 1 of P.L.1977, c.171 (C.43:3C-3); or

(4)the person is an officer or employee of a political subdivision of this State or of a board of education, or of any agency, authority or instrumentality thereof, who is ineligible for membership in the Public Employees' Retirement System pursuant to section 20 of P.L.2007, c.92 (C.43:15A-7.2).

c.A person eligible and required to participate in the retirement program pursuant to paragraph (5) of subsection a. of this section may elect to waive participation with regard to that employment, office, or position by filing, when first eligible, on a form required by the division, a written waiver with the Division of Pensions and Benefits that waives all rights and benefits that would otherwise be provided by the retirement program. Such a person may thereafter elect to participate in the retirement program by filing, on a form required by the division, a written election to participate in the retirement program and participation in the retirement program pursuant to such election shall commence on the January 1 next following the filing of the election to participate.

d.Service credited to a participant in the Defined Contribution Retirement Program shall not be recognized as service credit to determine eligibility for employer-paid health care benefits in retirement pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.), N.J.S.40A:10-16 et seq., P.L.1979, c.391 (C.18A:16-12 et al.) or any other law, rule or regulation.

L.2007, c.92, s.2; amended 2007, c.103, s.12; 2008, c.89, s.11; 2010, c.1, s.7.



Section 43:15C-3 - Employee, Employer Contribution.

43:15C-3 Employee, employer contribution.

3. a. The employer shall reduce the compensation of each participant in the Defined Contribution Retirement Program and pay over to the plan provider for the benefit of the participant an employee contribution for the retirement benefit contract or contracts equal to 5.5% of the participant's base salary. At the option and request of a participant, the employer shall reduce the compensation of the participant for additional contributions as permitted by the federal Internal Revenue Code. The intervals for reductions and payments shall be determined by the Division of Pensions and Benefits.

All participant contributions shall be made in accordance with section 414(h) of the federal Internal Revenue Code (26 U.S.C. s.414(h)).

b.The employer shall make payment of the employer contributions to the program at a rate equal to 3% of the employee's base salary, which moneys shall be paid to the designated provider for the benefit of each participant. Additionally, employers shall pay their share of the administrative costs of the program. The intervals for all payments and the allocation of administrative costs shall be determined by the Division of Pensions and Benefits including due dates and penalties for noncompliance.

c.No employer contributions shall be vested in a participant until after the participant commences the second year of employment unless the participant, at the time of initial employment, either (1) participates in a program substantially similar to the retirement program, or (2) is a member of another State-administered pension fund or retirement system.

L.2007, c.92, s.3; amended 2007, c.103, s.6.



Section 43:15C-4 - Defined Contribution Retirement Program Board.

43:15C-4 Defined Contribution Retirement Program Board.

4.There is established in, but not of, the Division of Pensions and Benefits in the Department of the Treasury the Defined Contribution Retirement Program Board, that shall consist of the Director of the Division of Pensions and Benefits or a designee; the Director of the Division of Investment or a designee; the Commissioner of the Department of Banking and Insurance or a designee; the Director of the Office of Management and Budget or a designee; and a person appointed by the Director of the Division of Pensions and Benefits who is an active participant or retiree of the Defined Contribution Retirement Program.

In order to expedite implementation of the Defined Contribution Retirement Program, the current third party administrator for the New Jersey State Employees Deferred Compensation Program selected through a competitive bidding process may be utilized as the initial provider for a period not to exceed the term of the contract in effect on the effective date of this section of P.L.2007, c.92 (C.43:15C-4) including extensions, to administer this program. Subsequent to the initial contract, the Defined Contribution Retirement Program Board shall select through a competitive bidding process a provider licensed or otherwise authorized to transact business in New Jersey. This provider shall be selected by competitive bidding in accordance with all applicable State laws and regulations.

L.2007, c.92, s.4.



Section 43:15C-5 - Allocation Of Contributions By Participants.

43:15C-5 Allocation of contributions by participants.

5.Participants in the Defined Contribution Retirement Program shall be allowed to allocate their own contributions and the contributions of their employer into investment alternatives as determined by the Defined Contribution Retirement Program Board, including, but not limited, to mutual funds, subject to such rules and regulations as the Division of Pensions and Benefits may adopt, in accordance with all Internal Revenue Code rules and regulations. All moneys which are deferred and deducted in accordance with the provisions of sections 1 through 19 of P.L.2007, c.92 (C.43:15C-1 through C.43:15C-15, C.43:3C-9, C.43:15A-7, C.43:15A-75 and C.43:15A-135) and the program shall remain assets of the State and shall be invested in accordance with the provisions of this act and the program. The obligation of the State to participating employees and contractors shall be contractual only and no preferred or special interest in the deferred moneys shall accrue to such employees or contractors, except that all assets and income of the program shall be held in trust for the exclusive benefit of participating employees and their beneficiaries.

L.2007, c.92, s.5.



Section 43:15C-6 - Provision Of Insurance By Retirement Program.

43:15C-6 Provision of insurance by retirement program.

6. a. The retirement program shall, under a group contract or contracts, provide life insurance and provide the option of obtaining disability insurance benefits for all participants in the retirement program on a basis to be determined by the State Treasurer. The State Treasurer is authorized to promulgate appropriate rules and regulations and perform other duties as necessary for the implementation and operation of the program.

b.The State Treasurer is hereby authorized to purchase from one or more insurance companies, as the State Treasurer shall determine, group life insurance and disability benefit coverage to provide for the death benefits and disability benefits in the amounts specified in this act. Such group life insurance and disability benefit coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose or, in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of one or more pension funds or retirement systems of the State of New Jersey. Any dividend or retrospective rate credit allowed by an insurance company attributable to the retirement program shall be credited to the funds available to meet the State's obligations under the retirement program.

Premiums for such group insurance coverage shall be paid from a special fund, hereby created, called the "Defined Contribution Retirement Program Group Insurance Premium Fund." The State Treasurer shall estimate annually the amount that will be required for premiums for such benefits for the ensuing fiscal year and shall certify such amounts that shall be applied to the total State and other employer contributions due on behalf of the participants in the retirement program from the State and other employers, depositing such amounts in the premium fund. Additionally, employers shall pay their share of the administrative costs of the program. The intervals for all payments and the allocation of administrative costs shall be determined by the Division of Pensions and Benefits including due dates and penalties for noncompliance.

During the period such group insurance policy or policies are in effect with respect to participants in the retirement program, the State Treasurer shall not commingle moneys in this fund with any funds established under the retirement program.

c.A life insurance company shall meet the following requirements in order to provide coverage under this section:

(1)be licensed under the laws of the State of New Jersey to transact life and accidental death insurance, and the amount of its group life insurance in the State of New Jersey shall, at the time the insurance is to be purchased, equal at least 1% of the total amount of such group life insurance in the State of New Jersey in all life insurance companies; or

(2)come within the exceptions provided in P.L.1968, c.234 (C.17:32-16 et seq.).

L.2007, c.92, s.6.



Section 43:15C-7 - Insurance Benefits Under Group Contract.

43:15C-7 Insurance benefits under group contract.

7.The benefit under a group contract or contracts providing life insurance shall be in an amount equal to one and one-half the base annual salary of the participant in the retirement program, except that in the event of death after retirement, the amount payable shall equal 3/16 of the participant's base annual salary. "Base annual salary" means the base salary upon which contributions by the participant and the participant's employer to the retirement program were based during the last year of creditable service.

For purposes of this section, a participant shall be deemed to be in service and covered by the group life insurance for a period of official leave of absence without pay when such leave is due to illness or any reason other than illness, with such period to be determined by the Division of Pensions and Benefits, if satisfactory evidence is presented to the division of such official leave of absence. A participant shall be deemed to be on an official leave of absence only if the leave is formally approved by the employer prior to the time the leave commenced and timely notice is filed by the employer with the division. If timely notice is not filed, the employer shall be responsible for the payment of any benefits pursuant to this section if the participant was otherwise eligible for such benefits.

In the event of the death of a participant in active service in the first year of participation as a result of an accident met in the actual performance of duty at some definite time and place, the death benefit payable pursuant to this section shall be computed at the annual rate of base salary.

No beneficiary of a retired participant shall be entitled to receive the death benefits payable in the event of death after retirement pursuant to this section unless the participant either: had at least 25 years of credited participation in the retirement program established pursuant to this act; or had at least 10 years of such credited participation and had attained 60 years of age and was an actively employed participant in the program in the year immediately preceding initial receipt of a retirement annuity. For a member who is a participant pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 12 of P.L.2007, c.103 and section 7 of P.L.2010, c.1, service credit in the Teachers' Pension and Annuity Fund, Police and Firemen's Retirement System, State Police Retirement System, or the Public Employees' Retirement System shall also be considered in determining if the participant met the requirements of this paragraph.

L.2007, c.92, s.7; amended 2007, c.103, s.13; 2010, c.1, s.14.



Section 43:15C-8 - Conversion Privilege Provided Through Group Life Insurance Policies.

43:15C-8 Conversion privilege provided through group life insurance policies.

8.Any group life insurance policy or policies shall include, with respect to any insurance terminating or reducing because the participant has ceased to be in service or has retired, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance, and shall also include, with respect to life insurance terminating because of termination of the group policy, the conversion privilege available upon termination of the group policy as prescribed by such law. Any such group policy or policies shall also provide that if the participant dies within the 31-day period during which the participant would be entitled to exercise the conversion privilege, the amount of life insurance with respect to which the participant could have exercised the conversion privilege shall be paid as a claim under the group policy. When benefits payable upon the death of a participant following retirement are determined as though the participant had not retired, the death benefits payable under the group policy or policies, together with the amount of life insurance paid under any individual policy obtained under the conversion privilege, shall in no event exceed the amount of insurance for which the participant was insured under the group policy or policies immediately prior to the date the right of conversion arose. If a participant who has exercised the conversion privilege under the group policy or policies while on leave of absence or upon termination of employment again becomes a participant of the retirement program and the individual policy obtained pursuant to the conversion privilege is still in force, the participant shall not again be eligible for any of the group life insurance provided under such policy or policies without furnishing satisfactory evidence of insurability.

L.2007, c.92, s.8.



Section 43:15C-9 - Payment Of Death Benefits.

43:15C-9 Payment of death benefits.

9.Death benefits under the group life insurance policy or policies shall be paid by the insurance company to such person, if living, as the participant shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the participant's estate. A participant may file with the insurance company through the policyholder and alter from time to time during life, as desired, a duly attested written nomination of the payee for the death benefit.

L.2007, c.92, s.9.



Section 43:15C-10 - Method Of Payment Of Death Benefits.

43:15C-10 Method of payment of death benefits.

10.Any group life insurance policy or policies shall provide that payment of any death benefits payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. A participant may make such arrangements for settlement, and may alter from time to time during life any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of the participant, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above.

L.2007, c.92, s.10.



Section 43:15C-11 - Facts Requiring Evidence Of Insurability.

43:15C-11 Facts requiring evidence of insurability.

11.Any person entitled to become a participant in the retirement program shall not be allowed any of the group life insurance and disability benefits if on the date of filing an application for participation the person is 60 or more years of age, or if the person makes application for participation in the retirement program beyond the year after first becoming eligible for participation, regardless of age, unless the participant furnishes satisfactory evidence of insurability and on the effective date of participation is actively at work and performing all regular duties at the customary place of employment.

The effective date of coverage for such benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

Such evidence of insurability shall not be required of any person enrolling in the retirement program upon transfer from another State-administered retirement system, if such retirement system provided a benefit of a similar nature and the transferring person was covered by such a benefit at the time of the transfer. If such transferring person was not covered by such a benefit at the time of the transfer, the person may be allowed the benefit under the group policy or policies; however, any such person shall furnish satisfactory evidence of insurability if he had been unable or failed to give such evidence as a member of the retirement system from which the person transferred. Such evidence of insurability shall not be required of any member of the Teachers' Pension and Annuity Fund, Police and Firemen's Retirement System, State Police Retirement System, or the Public Employees' Retirement System who is enrolling in the retirement program pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 12 of P.L.2007, c.103 and section 7 of P.L.2010, c.1, if such retirement system provides a benefit of a similar nature and the participant is covered by such a benefit at the time of enrollment in the program.

Any person who must furnish satisfactory evidence of insurability under the provisions of this section and who ceases to be a participant in the retirement program without such evidence having been given shall continue to be subject to the same requirement if the person subsequently becomes a participant.

L.2007, c.92, s.11; amended 2007, c.103, s.14; 2010, c.1, s.15.



Section 43:15C-12 - Designation Of Death Benefit Beneficiary.

43:15C-12 Designation of death benefit beneficiary.

12.The designation of a death benefit beneficiary by a participant or retiree shall be made in writing on a form satisfactory to the Division of Pensions and Benefits and filed with the division. The participant or retiree may, from time to time and without the consent of the designee, change the beneficiary by filing a written notice of the change on a satisfactory form. The new nomination shall be effective on the date the notice, in proper form, is received and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the participant or retiree has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the participant or retiree, the interest of that beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the participant or retiree, unless the participant or retiree has made written request to the contrary in the beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a participant, retiree or beneficiary shall be payable to the estate of the participant, retiree or beneficiary.

Except with regard to the payment of the group life insurance death benefit upon the death of a retiree, a participant may elect, by making written request, that the whole or any part of the participant's group life insurance death benefits be made payable to the beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during the participant's lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the participant or retiree under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or a corporation, partnership, association, institution, trustee, or any fiduciary.

If, at the participant's death, an amount of group life insurance death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount that was available to the participant immediately prior to death in accordance with the preceding paragraph shall then be available to such beneficiary for the benefit of the beneficiary.

With respect to any death benefits payable on the basis of the individual retirement annuity contract or contracts, all settlement options shall be made available to the participant, retiree or beneficiary as are allowed by the insurer or insurers.

The provisions of this section shall be construed separately with respect to each of the death benefits for which a beneficiary is designated by the participant or retiree.

L.2007, c.92, s.12.



Section 43:15C-13 - Disability Benefit Coverage.

43:15C-13 Disability benefit coverage.

13. The disability benefit coverage provided under a group policy or policies shall provide a monthly income if the participant becomes totally disabled from occupational or nonoccupational causes for a period of at least six consecutive months following the effective date of the coverage. The monthly disability benefit may be paid by the insurance company so long as the participant remains disabled up to the 70th birthday, provided the disability commenced prior to the 60th birthday. The benefit shall terminate when the participant is no longer considered totally disabled or begins to receive retirement benefits.

The participant shall be considered totally disabled if the participant is unable to perform each duty of the participant's occupation and is under the regular care of a physician. After the 24 months following the commencement of the disability benefit payments, the participant shall be unable to engage in any gainful occupation for which the participant is reasonably fitted by education, training, or experience. Total disability shall not be considered to exist if the participant is gainfully employed. Following an agreement with the insurance company and the policyholder, the participant may continue to receive disability benefits for a limited time while performing some type of work. During the period of rehabilitation, the monthly benefit shall be the regular payment less 80% of the participant's earnings from the rehabilitative position.

A participant shall be deemed to be in service and covered by the disability benefit insurance provisions for a period of no more than six months while on official leave of absence without pay if satisfactory evidence is presented to the Division of Pensions and Benefits that the leave of absence without pay is due to illness and that the participant was not actively engaged in any gainful occupation during the period of leave of absence without pay.

Disability benefit insurance provisions of the group policy or policies shall not cover disability resulting from or contributed to by pregnancy, act of war, intentionally self-inflicted injury, or attempted suicide regardless of the person's mental capacity. For purposes of the disability benefit coverage, the participant shall not be considered to be disabled while the participant is imprisoned or while outside the United States, its territories or possessions, or Canada.

If the participant has recovered from the disability for which the member had received benefits and again becomes totally disabled while insured, the later disability shall be regarded as a continuation of the prior one unless the participant has returned to full-time covered employment for at least six months. If the later absence is due to an unrelated cause and the participant had returned to full-time work, it shall be considered a new disability. The disability benefit insurance cannot be converted to an individual policy.

No participant shall be covered by the disability benefit provision of the group policy or policies except upon the completion of one year of full-time continuous employment in a position eligible for participation in the Defined Contribution Retirement Program. For a member who is a participant pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 12 of P.L.2007, c.103 and section 7 of P.L.2010, c.1, completion of one year of full-time continuous employment in a position eligible for membership in the Teachers' Pension and Annuity Fund, Police and Firemen's Retirement System, State Police Retirement System, or the Public Employees' Retirement System shall also be considered in determining if the participant met the requirements of this paragraph.

L.2007, c.92, s.13; amended 2007, c.103, s.15; 2010, c.1, s.16; 2013, c.103, s.116.



Section 43:15C-14 - Amount Of Disability Benefits; "Defined Contribution Retirement Program Disability Premium Fund."

43:15C-14 Amount of disability benefits; "Defined Contribution Retirement Program Disability Premium Fund."

14.The disability benefit provided under a group policy or policies shall be in an amount equal to 60% of the participant's base monthly salary, reduced by periodic benefits to which the participant may be entitled during the period of total disability. For a member who is a participant pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 12 of P.L.2007, c.103 and section 7 of P.L.2010, c.1, base monthly salary for this disability benefit shall mean the base or contractual salary upon which contributions were made to the Teachers' Pension and Annuity Fund, Police and Firemen's Retirement System, State Police Retirement System, or the Public Employees' Retirement System and to this program.

The periodic benefit by which the monthly disability benefit may be reduced shall include salary or wages, retirement benefits or benefits from any source for which the State or other public employer has paid any part of the cost or made payroll deductions, Social Security disability or other benefits, including dependents' benefits, and benefits paid by Social Security at the option of the participant before the age of 65, but not including any increase in Social Security benefits enacted after the disability benefit under such group policy or policies has commenced, and any other periodic benefits provided by law except on account of military service.

When a participant begins to receive a disability benefit under such group policy or policies, the insurance company shall pay an amount equal to the employee contribution which would have been required of the participant and deducted from the participant's base salary in order to meet the participant's obligation for the program. Such amount shall be paid by the insurance company without reduction by any other periodic benefit which the participant is eligible to receive. Such amount shall be paid by the insurance company to the insurer or insurers for the participant's retirement annuity.

Premiums for such disability coverage shall be paid from a special fund, hereby created, called the "Defined Contribution Retirement Program Disability Premium Fund." The State Treasurer shall estimate annually the amount that will be required for premiums for such benefits for the ensuing fiscal year and shall certify such amounts that shall be applied to the total State and other employer contributions due on behalf of the participants in the retirement program from the State and other employers, depositing such amounts in the premium fund. Additionally, employers will pay their share of the administrative costs of the program. The intervals for all payments and the allocation of administrative costs shall be determined by the Division of Pensions and Benefits including due dates and penalties for noncompliance.

L.2007, c.92, s.14; amended 2007, c.103, s.16; 2010, c.1, s.17.



Section 43:15C-15 - Credit Offered To Policyholder By Insurance Company; Additional Coverage; Health Care Coverage.

43:15C-15 Credit offered to policyholder by insurance company; additional coverage; health care coverage.

15.Notwithstanding any other provision of law, an insurance company or companies issuing such policy or policies may credit the policyholder either directly or in the form of reduced premiums, with savings by the company or companies in the event that no brokerage commission or commissions are paid by the company or companies on the issuance of such policy or policies.

No employer obligations shall be paid when the participant is on a leave of absence without pay or when the participant no longer is enrolled in the retirement program.

The group disability insurance policy or policies shall provide a participant with an opportunity to purchase additional coverage.

A participant who is disabled and receiving a benefit shall remain eligible for employer-provided healthcare benefits coverage in the same manner as such coverage is provided by the employer to retirees of the retirement system.

L.2007, c.92, s.15.



Section 43:16-1 - Retirement For Age And Service

43:16-1. Retirement for age and service
43:16-1. a. In all municipalities any active member of a police department or of a paid or part-paid fire department or of a county police department including active members of the paid or part-paid fire department of any fire district located in any township which has adopted the provisions of an act entitled "An act providing for the retirement of policemen and firemen of the police and fire departments in municipalities of this State, including all police officers having supervision or regulation of traffic upon county roads, and providing a pension for such retired policemen and firemen and members of the police and fire departments, and the widows, children and sole dependent parents of deceased members of said department," approved April 15, 1920 (P.L.1920, c.160) or of chapter 16 of Title 43 of the Revised Statutes, who shall have served honorably in the police or fire department for a period of 25 years, or any employee member of any such department who shall have served honorably in such department for a period of 25 years and who has reached the age of 60 years shall, on his own application, be retired on a service retirement pension equal to 60% of his final compensation. Any active member of the police or paid or part-paid fire department including active members of the paid or part-paid fire department of any fire district as aforesaid who shall have served honorably for a period of 25 years and reached the age of 65 years and any employee member of any such department who shall have served honorably in such department for a period of 25 years and reached the age of 70 years shall be retired on a service retirement pension equal to 60% of his final compensation.

The amount of the service retirement pension of any member of such police or paid or part-paid fire department, who has served for more than 25 years and who retires after August 8, 1984, shall be increased by an amount equal to 1% of his final compensation for each year of service in excess of 25 years but not more than 30 years and 1% of his final compensation for each year of service in excess of 30 years rendered prior to his reaching age 65.

b.The service retirement pension payable under subsection a. of this section to any person who served honorably in a police or fire department for a period of 25 years and retired from the service of the department prior to the effective date of this act, P.L.2001, c.4, shall be increased by an amount equal to 5% of the person's final compensation or by such lesser amount as would, if added to the pension payable at the time of retirement, provide a total service retirement pension of 70% of final compensation. The provisions of this subsection shall not be construed either to require a reduction in the pension payable to any retirant or to provide for the payment of any adjustment in such a benefit with respect to any period of time prior to the first day of the month following that effective date. The State shall be liable for any increased cost to local government employers participating in the Consolidated Police and Firemen's Pension Fund as a result of the increased benefit provided for in this subsection.

Amended 1938, c.104; 1944, c.253, s.1; 1947, c.234, s.1; 1952, c.358, s.1; 1964, c.242, s.1; 1973, c.110; 1981, c.241, s.1; 1984, c.127, s.1; 2001, c.4, s.1.



Section 43:16-1.1 - Executive Officers; Retention In Service Until 70 Years Old

43:16-1.1. Executive officers; retention in service until 70 years old
Notwithstanding the provisions of section 43:16-1 of the Revised Statutes, any member who holds office, position, or employment as chief of a police department or as chief of a paid or part-paid fire department may be retained in service by the governing body of the municipality, or by the director of public safety if the municipality has such a director, until such member attains the age of seventy years.

L.1947, c. 395, p. 1247, s. 1. Amended by L.1949, c. 218, p. 698, s. 1.



Section 43:16-1.2 - Effective Date And Payment Of Pension

43:16-1.2.Effective date and payment of pension
5.A pension granted under the provisions of the act, to which this act is amendatory and supplementary, shall be effective only on the first day of a month, shall be paid in equal monthly installments, and shall not be decreased, increased, revoked or repealed, except as otherwise provided by the statutory law. No pension shall be due to a retirant or beneficiary unless it constitutes a payment for an entire month; provided, however, that a pension shall be payable for the entire month in which the retirant or beneficiary dies.

L.1971,c.179,s.5; amended 1995,c.214.



Section 43:16-2 - Retirement For Disability

43:16-2. Retirement for disability
Any member of such police or paid or part-paid fire department who shall have received permanent disability as a direct result of a traumatic event occurring while performing his regular or assigned duties shall be retired upon an accidental disability pension equal to 2/3 of his average salary if an application for such retirement is filed by such member or by his employer within 5 years after the date of such traumatic event or the commission may consider an application filed after the 5-year period if it can be factually demonstrated to the satisfaction of the commission that the disability is due to the accident and the filing was not accomplished within the 5-year period due to a delayed manifestation of the disability or other circumstances beyond the control of the member.

A member of any such department who shall have served honorably and who shall have become permanently and totally incapacitated for service for any cause other than as a direct result of a traumatic event occurring during the performance of duty, shall, upon approval of his application, or the application of his employer, be retired on a nonaccident disability pension equal to 1/2 of his average salary. Permanent and total disability resulting from a cardiovascular, pulmonary or musculo-skeletal condition which was not a direct result of a traumatic event occurring in the performance of duty shall be deemed a nonaccident disability.

A member of any such department seeking to retire on an accident disability or nonaccident disability pension shall make application to the commission in writing; or the commission may, upon application of the employer, cite any such member of any such department before it to examine such member concerning his alleged disability and in either case the commission shall call to its assistance the aid of a surgeon or physician, and the member may likewise call to his aid a regularly licensed and practicing physician or surgeon; but no member shall be so retired unless the official physician of the local police or fire department, as the case may be, with which the person to be retired is connected, shall certify to the commission that such member has the disability by reason of which the retirement is sought. The chairman of the commission is authorized to administer oaths to such physicians or surgeons or any other person called with respect to the matter before the commission. If the 2 physicians or surgeons so called fail to agree upon the physical or mental condition of the member, the commission may call a third and disinterested, licensed and practicing physician or surgeon, and the determination of a majority of such surgeons or physicians, after they shall have been duly sworn in the case, shall be reduced to writing and signed by them. The determination shall specify whether or not such member is permanently disabled from performing his usual duty and any other available duty in the department which his employer is willing to assign to him and whether or not his permanent disability is a direct result of a traumatic event occurring during the performance of his duty. The commission shall determine by resolution whether the member is fit for the performance of his usual duty or such other duty in his department which his employer is willing to assign to him and if it is determined that he is unfit for such duty or there is no available duty which he could perform then he shall be entitled to the benefits of this subtitle. In determining whether the member should be retired on a disability pension, the commission shall consider the physicians' or surgeons' determination in arriving at its decision.

The commission shall require any member who is less than 51 years of age and who shall have been retired on an accident disability or nonaccident disability pension to submit to a physical examination twice a year for a period of 3 years and once a year thereafter in order to determine whether or not the disability which existed at the time that he was retired still exists. Such examination shall be made in accordance with the same procedure in the instance of the examination made by virtue of a member's application for retirement for disability. If the physicians or surgeons or a majority of them report that the member is able to perform either his former usual duties, if such be available, or such other available duties in the department which his employer shall assign to him, the pensioner shall report for such duty within 10 days after receipt of notice of the commission's determination thereon, and be reinstated to duty at the salary prevailing for the position at the time of his reinstatement and thereupon his pension payments shall cease. If the pensioner fails to submit to a medical examination or fails to return to duty within 10 days after receiving either request or within such further time as may be allowed by the commission for valid reason, his pension payments shall be discontinued during such default. Any pensioner who may be of the opinion that he has recovered from the disability which existed at the time of his retirement may request and be granted an examination by the commission at any time and if it be found by the physicians or surgeons or a majority of them that he be fit for his usual duty or any other available duty in the department which his employer is willing to assign to him and the commission concurs therein then he shall be reinstated thereto, if such be available, at the salary prevailing for the position at the time of his reinstatement and thereupon his pension payments shall cease.

Amended by L.1944, c. 253, p. 820, s. 2; L.1946, c. 284, p. 967, s. 1; L.1947, c. 234, p. 898, s. 2; L.1952, c. 358, p. 1150, s. 2; L.1959, c. 159, p. 630, s. 1; L.1964, c. 242, s. 2, eff. Jan. 1, 1965.



Section 43:16-2.1 - Applicability Of Increases

43:16-2.1. Applicability of increases
The increases under this act shall apply only to pensions payable on account of retirements or deaths occurring after January 11, 1956; provided, however, that such increases shall be applicable only to payments becoming due after the month in which this act becomes effective.

L.1959, c. 159, p. 632, s. 2.



Section 43:16-3 - Pension To Dependents

43:16-3. Pension to dependents
(a) Upon the receipt of proper proofs of the death of a member who shall not have died while on duty, there shall be paid to the member's surviving spouse a pension of 50% of the member's average salary, for the use of herself or himself, to continue during her or his widowhood, plus 15% of such salary payable to one surviving child or plus 25% of such salary to two or more surviving children; if there is no surviving spouse or in case the surviving spouse dies or remarries, 20% of the member's average salary will be payable to one surviving child, 35% of such salary to two surviving children in equal shares and if there be three or more children, 50% of such salary will be payable to such children in equal shares; if there is no surviving spouse or child, 25% of the member's average salary will be payable to one surviving dependent parent or 40% of such salary will be payable to two surviving dependent parents in equal shares.

(b) Upon the receipt of proper proofs of the death after retirement of a former member of the pension fund, there shall be paid to the member's surviving spouse a pension of 50% of the member's average salary for the use of herself or himself, to continue during her or his widowhood, plus 15% of such salary payable to one surviving child or plus 25% of such salary to two or more surviving children; if there is no surviving spouse or in case the surviving spouse dies or remarries, 20% of the member's average salary will be payable to one surviving child, 35% of such salary to two surviving children in equal shares and if there be three or more children, 50% of such salary will be payable to such children in equal shares.

(c) The changes in benefits provided by subsections (a) and (b) of this section shall apply only to pensions granted after April 1, 1967; provided, however, that any pension in an amount less than $4,500.00 per annum presently being paid or to be paid in the future, pursuant to R.S. 43:16-3, to a surviving spouse of a police officer or firefighter who did not die while on duty or who died following retirement, shall be increased to $4,500.00 per annum.

(d) The State shall pay the additional costs arising from the increase from 25% to 50% in the proportion of a member's average salary payable as a pension to that member's surviving spouse pursuant to the provisions of this 1987 amendatory and supplementary act.

Amended by L. 1944, c. 253, s. 3; 1945, c. 150; 1946, c. 284, s. 2; 1947, c. 234, s. 3; 1948, c. 313, s. 1; 1962, c. 40, s. 1; 1964, c. 222, s. 1; 1964, c. 242, s. 3; 1965, c. 100, s. 1; 1966, c. 307,s. 1; 1974, c.110, s. 1; 1987, c. 128, s. 1.



Section 43:16-4 - Pension To Dependents For Loss Of Life While On Duty

43:16-4. Pension to dependents for loss of life while on duty
(a) Upon the receipt of proper proofs of the death of a member who shall have lost his life while on duty, there shall be paid to his widow or dependent widower a pension of 70% of the member's average salary, for the use of herself or himself and the children of the deceased member, to continue during her or his widowhood; if there is no surviving widow or dependent widower or in case the widow or dependent widower dies or remarries, 20% of the member's average salary will be payable to one surviving child, 35% of such salary to two surviving children in equal shares and if there be three or more children, 1/2 of such salary will be payable to such children in equal shares; if there is no surviving widow, dependent widower, or child, 25% of the member's average salary will be payable to one surviving dependent parent or 40% of such salary will be payable to two surviving dependent parents in equal shares.

(b) The changes in benefits provided by subsection (a) of this section shall apply only to pensions granted after April 1, 1967; provided, however, that any pension in an amount less than $4,500.00 per annum presently being paid or to be paid in the future, pursuant to R.S. 43:16-4, to a widow of a policeman or fireman who lost his life while on duty, shall be increased to $4,500.00 per annum.

(c) The State shall pay the additional pension costs arising from the increase from 1/2 to 70% in the proportion of a member's average salary payable as a pension to that member's surviving spouse pursuant to the provisions of this section of this 1987 amendatory and supplementary act.

Amended by L. 1944, c. 253, s. 4; 1946, c. 284, s. 3; 1948, c. 313, s. 2; 1948, c. 449; 1960, c. 108, s. 1; 1964, c. 222, s. 2; 1964, c. 242, s. 4; 1965, c. 100, s. 2; 1966, c. 307, s. 2; 1968, c. 334; 1974, c. 110, s. 2; 1987, c. 128, s. 2.



Section 43:16-4C - Pension To Widow Who Married Member After 50 Years Of Age

43:16-4c. Pension to widow who married member after 50 years of age
The widow of any member who died prior to June 15, 1965, shall receive a pension in the amount prescribed by the act to which this act is a supplement if she is otherwise eligible for such pension notwithstanding that she had married her deceased husband after he reached 50 years of age. Pensions authorized by this act shall be payable only upon written application therefor filed with the commission not later than 6 months after the effective date of this act. Each such pension shall commence as of the effective date of this act and continue during widowhood, but no widow's benefit shall be payable for the period from a member's date of death to the effective date of this act.

L.1971, c. 22, s. 1, eff. Feb. 4, 1971.



Section 43:16-5 - Consolidated Police And Firemen's Pension Fund

43:16-5. Consolidated Police and Firemen's Pension Fund

43:16-5. For the purpose of paying the pensions provided by this chapter, all pension funds heretofore created and in existence pursuant to the provisions of an act entitled "An act providing for the retirement of policemen and firemen of the police and fire departments in municipalities of this State, including all police officers having supervision of regulation of traffic upon county roads, and providing a pension for such retired policemen and firemen and members of the police and fire departments, and the widows, children and sole dependent parents of deceased members of said departments," approved April 15, 1920 (P.L.1920, c.160), and chapter 16 of Title 43 of the Revised Statutes, shall, from and after July 1, 1953, be consolidated, and, as so consolidated, shall be transferred to and placed under the Consolidated Police and Firemen's Pension Fund created by the provisions of this chapter. All rights and privileges created and extended to members of a municipal police department or of a paid or part-paid fire department or of a county police department, including members of the paid or part-paid fire department of any fire district located in any township which has adopted said act or said chapter of the Revised Statutes are hereby expressly preserved, continued and transferred from said pension funds to said consolidated fund. Nothing herein contained shall be deemed to affect or impair the right of any beneficiary of any of the funds so created, but all rights of such beneficiaries which have accrued or may accrue in or against any such pension fund shall be deemed to have accrued or to accrue against the funds so consolidated. Said consolidated fund shall be maintained as follows:

(a) There shall be deducted from every payment of salary to each member, as defined in the supplement to this chapter enacted by laws of 1944, c.253, s.12, as amended and supplemented, and paid into said consolidated fund 7% of the amount thereof.

(b) All employers, as defined in the supplement to this chapter enacted by laws of 1944, c.253, s.21, as amended and supplemented, shall contribute to the said consolidated fund in the following manner and amounts:

(1) An amount equal to 6% of the total of salaries annually paid to the members of the consolidated fund under said employer's jurisdiction, which shall be known as the employer's normal contribution, and which shall be paid into said fund no later than April 1 of the State's fiscal year in which payment is due.

(2) An additional amount annually for a period of 30 years, commencing July 1, 1953, equal to 66 2/3% of the share of the particular employer of the annual amortization payment determined by the actuary to be required to bring the fund to a state of actuarial solvency at the end of the said 30-year period. In determining an employer's share of said annual amortization payment, the actuary shall determine separately, and give due credit to the value of the assets transferred by such employer to said consolidated fund. The amount of each of such annual payments shall be certified by the fund to the treasurer of each employer prior to the first day of the year in which such payment is required to be made, and said amount shall be appropriated in said employer's budget for that year. Said annual payment, which shall be known as the employer's accrued liability contribution, shall be made in two equal portions; the first on the first day of each year, and the second on July 1 of each year.

(3) An additional amount to be paid each year following the termination of the 30-year period provided for in subsection (b)(2) of this section, sufficient to meet the requirements of the fund.

(4) A fee, payable no later than April 1 of the State's fiscal year in which payment of the employer's normal contribution is due and consisting of such proportion of the administrative expense of the consolidated fund as the number of active and retired members under the jurisdiction of such employer, or their beneficiaries, then bears to the total number of active and retired members under the jurisdiction of such employer, or their beneficiaries, then bears to the total number of active and retired members and beneficiaries in the consolidated fund.

(c) The State of New Jersey shall contribute annually, throughout a period of 20 years, commencing July 1, 1972, such amount as may be necessary to make up the balance of the accrued liability of the consolidated fund. The amount of such annual contributions by the State shall be certified to the State Treasurer by the actuary at the time required for other State departmental budgetary certifications. All funds necessary to meet the State's share of said annual payments shall be included in the annual State budget and appropriated by the Legislature.

(d) If payment of the full amount of the employer's obligation is not made within 30 days of the due date established by the act, interest at the rate of 10% per annum shall commence to run against the unpaid balance thereof on the first day after such thirtieth day.

If payment in full, representing the monthly transmittal and report of salary deductions, is not made within 15 days of the due date established by the pension fund, interest at the rate of 10% per annum shall commence to run against the total transmittal of salary deductions for the period on the first day after such fifteenth day.

(e) The accrued liability contribution of any employer shall be payable by the employer for the entire period of the financing of such liability and shall continue to be due and owing to the fund even when there are no longer any beneficiaries entitled to benefits.

(f) (Deleted by amendment, P.L.1992, c.125.)

(g) (Deleted by amendment, P.L.1992, c.125.)

(h) Upon the basis of tables recommended by the actuary which the commission adopts after consultation with the Director of the Division of Pensions and Benefits, the actuary shall compute the amount of unfunded liability of the fund as of June 30, 1990 which is not already covered by the assets of the fund, valued in accordance with the asset valuation method established in this section, and prospective employer normal contributions and employee contributions. Using the total amount of this unfunded liability, the actuary shall compute the amount of the flat annual payment which, if paid in each succeeding fiscal year, commencing with July 1, 1991, for a period of nine years, will provide for this liability. This payment shall be increased or decreased in succeeding fiscal years to amortize any actuarial loss or gain over the remaining time in this nine-year period. Any unfunded liability remaining after this nine-year period shall be funded by direct State appropriations. The actuary shall annually certify over the nine-year period the amount payable to the fund in the ensuing year, and the State shall pay into the fund during the ensuing year the amount so certified. The State may pay all or any portion of its unfunded accrued liability under the retirement system from any source of funds legally available for the purpose, including, without limitation, the proceeds of bonds authorized by law for this purpose.

The value of the assets for the valuation periods ending on or after June 30, 1992 shall be the value of the assets for the preceding valuation period increased by the regular interest rate, plus the net cash flow for the valuation period (the difference between the benefits paid by the system and the contributions to the system) increased by one half of the regular interest rate, plus 20% of the difference between this expected value and the full market value of the assets as of the end of the valuation period.

The tables of actuarial assumptions previously adopted by the commission for the valuation periods ending June 30, 1990 and June 30, 1991 shall be applicable to the revaluations of the retirement system under P.L.1992, c.125 (C.43:4B-1 et al.).

Amended 1941, c.78; 1943, c.27; 1944, c.253, s.6; 1947, c.234, s.4; 1952, c.358, s.3; 1962, c.245, s.1; 1964, c.242, s.6; 1968, c.154, s.1; 1971, c.179, s.1; 1981, c.241, s.2; 1984, c.127, s.2; 1992, c.41, s.19; 1992, c.125, s.10; 1997, c.115, s.7.



Section 43:16-6.2 - Actuarial Evaluation Of Fund, Legal Advice.

43:16-6.2 Actuarial evaluation of fund, legal advice.

7.The Division of Pensions and Benefits in the Department of the Treasury shall keep, in convenient form, such data as may be necessary for the actuarial evaluation of the fund committed to its charge and to serve as a record of its experience in the administration of the pension system dependent upon such fund. The Attorney General shall act as the legal adviser for the fund, except that if the Attorney General determines that a conflict of interest would affect the ability of the Attorney General to represent the division on a matter affecting the retirement system, the division may select and employ legal counsel to advise and represent the division on that matter. The actuary of the fund shall be selected by the Retirement Systems Actuary Selection Committee established by P.L.1992, c.125. The actuary of the fund shall be the technical adviser of the division on all matters regarding the operation of the pension fund not otherwise prescribed by law.

L.1952, c.358, s.7; amended 1970, c.57, s.15; 1992, c.41, s.21; 1992, c.125, s.11; 2013, c.253, s.29.



Section 43:16-7 - Division Designated Trustee Of Funds.

43:16-7 Division designated trustee of funds.

43:16-7. The Division of Pensions and Benefits in the Department of the Treasury shall be the trustee of all the funds established by this act. The division shall have the general responsibility for the proper operation of the pension fund and shall have such powers and shall exercise such functions and duties as may be necessary and appropriate for the proper operation of the fund. Any reference in a law, rule, regulation, judicial or administrative proceeding, or otherwise to the Consolidated Police and Firemen's Pension Fund Commission shall mean and refer to the Division of Pensions and Benefits.

The division may make all necessary rules and regulations with regard thereto. Such rules and regulations shall be consistent with those adopted by the other pension funds within the Division of Pensions and Benefits in order to permit the most economical and uniform administration of all such retirement systems. All moneys and assets of and belonging to the funds consolidated and required by this chapter to be consolidated and transferred to the pension fund, together with all increments and contributions thereto shall be received and paid over to the State Treasurer, whose official bond shall cover the same. No moneys shall be paid out of the consolidated fund except upon the warrant of the fund, signed by the director of the division. All pensions granted under this chapter shall be exempt from execution, garnishment, attachment, sequestration, or other legal process. All moneys not needed for the immediate payment of pensions under this chapter shall be invested by the Director of the Division of Investment established pursuant to the provisions of chapter 270 of the laws of 1950, subject to the limitations contained in section 11 of said chapter.

amended 1941, c.86; 1943, c.77; 1944, c.253, s.8; 1952, c.358, s.6; 1971, c.179, s.3; 2013, c.253, s.30.



Section 43:16-7.1 - Local Commissions To Transfer Money And Assets To State Commission

43:16-7.1. Local commissions to transfer money and assets to state commission
Promptly after it has organized, the commission shall give notice in writing not later than September first, one thousand nine hundred and fifty-two, to the pension commission of each municipality and county in this State maintaining a pension fund, pursuant to an act entitled "An act providing for the retirement of policemen and firemen of the police and fire departments in municipalities of this State, including all police officers having supervision or regulation of traffic upon county roads, and providing a pension for such retired policemen and firemen and members of the police and fire departments, and the widows, children, and sole dependent parents of deceased members of said departments," approved April fifteenth, one thousand nine hundred and twenty, as amended and supplemented, or to chapter sixteen of Title 43 of the Revised Statutes, requiring that such local commission file with the secretary of the commission hereby created, on or before October first, one thousand nine hundred and fifty-two, an inventory and report of all moneys and assets in and constituting the pension fund being administered by said local commission and further requiring the custodian of the investment securities and moneys of such local pension fund and the treasurer of the municipality or county in which said local commission exists, to turn over to the State Treasurer, on July first, one thousand nine hundred and fifty-three, all of such assets for the use of the commission created by this chapter together with a statement of the moneys and securities which it is estimated it will be required to apply in discharge of pension obligations chargeable against the fund prior to July first, one thousand nine hundred and fifty-three. Every such local custodian and treasurer shall promptly comply with the request aforesaid, and the State Treasurer or his deputy is hereby authorized and directed to deliver a written receipt for all moneys and securities turned over pursuant to such request. Such receipt shall be signed in behalf of the commission created by this chapter, in the name of the State Treasurer, shall be addressed and delivered to the local pension commission to which such moneys and other assets previously belonged and upon such delivery shall be filed in the office of the clerk of the municipality or county in which such local pension commission exists. Upon the filing of such receipt in said clerk's office, the term of office of every member of said local commission shall end and the existence of said local commission shall terminate. Before any such local commission shall comply with the request of the commission created by this chapter to turn over moneys and assets of such local commission, there shall be segregated from such money and other assets and reserved by the treasurer of the municipality or county in which such local commission exists, sufficient moneys and securities to provide for the payment of all pension obligations of said local commission which accrued or matured prior to July first, one thousand nine hundred and fifty-three, and in making such turn over, the local commission, over the signatures of the chairman or president and the secretary thereof and of the local treasurer, shall certify to the commission created by this chapter the amount or amounts withheld for the purpose of meeting such pension obligations during the period aforesaid and the names and addresses of the beneficiaries thereof and the respective amounts withheld for the account of each. Such withheld moneys shall be applied in discharge of all pension obligations chargeable against the fund from which they are reserved and accruing prior to July first, one thousand nine hundred and fifty-three.

L.1952, c. 358, p. 1159, s. 8.



Section 43:16-7.2 - Effective Date

43:16-7.2. Effective date
This section and section five of this act shall take effect immediately. Sections one, seven and eight shall take effect July first, one thousand nine hundred and fifty-two. Sections two, three, four and six shall take effect July first, one thousand nine hundred and fifty-three; provided, that the distributions of tax moneys authorized by subsection (d) of section 43:16-5 of the Revised Statutes, shall not apply to any tax revenues collected after June thirtieth, one thousand nine hundred and fifty-two.

L.1952, c. 358, p. 1161, s. 9.



Section 43:16-8 - Existing Boards Vacated; Fund Placed Under This Subtitle

43:16-8. Existing boards vacated; fund placed under this subtitle
When there is established in any municipality a fund for the retiring and pensioning of members of the police or fire departments thereof, all boards or bodies having control thereof are hereby vacated, and all pension or retirement funds in their hands or under their control shall be turned over and come under the control and regulation of this subtitle. The municipal treasurer and the commission hereby created shall assume all obligations and control of such prior fund and shall pay all pensions or obligations under it to the persons entitled thereto under the act or acts under which it was created.



Section 43:16-9 - State Firemen's Fund And Association Unaffected

43:16-9. State firemen's fund and association unaffected
The state firemen's relief fund and the state firemen's association and the laws by virtue of which they exist and operate shall not be affected by the provisions of this subtitle.



Section 43:16-10 - Effective Date

43:16-10. Effective date
This subtitle shall be effective in every municipality in which, on April fifteenth, one thousand nine hundred and twenty, a fund for the retirement or pensioning of policemen or firemen or either was in effect, and in all other municipalities only upon its adoption by a majority of the voters at a general election or special election called for that purpose.



Section 43:16-12 - Determining Years Of Service For Firemen As Members Of Pension Fund

43:16-12. Determining years of service for firemen as members of pension fund
In any municipality in which this subtitle has taken effect under section 43:16-10 of this title, if before this subtitle became effective a paid fire department had not been regularly constituted and organized by ordinance of the governing body thereof, but firemen were employed on regular twenty-four-hour duty for pay and two per cent was deducted from every payment of salary to them and the sums so deducted were theretofore paid into a pension fund for their relief, and upon the taking effect of this subtitle in such municipality, these sums were added to the pension fund provided for in this subtitle; and where the governing body thereof continued to deduct from every payment of salary to such paid firemen two per cent of the amount thereof and credited same to the pension fund; and where, prior to March eleventh, one thousand nine hundred and twenty-four, a paid fire department was thereafter constituted and created in the municipality in the manner provided by law, and all such paid firemen were thereupon appointed to the paid fire department, the age of the paid firemen shall, for the purposes of this subtitle, be reckoned as of the time they were first employed for regular twenty-four-hour duty for pay, and the years of service rendered by them shall, for the purpose of this subtitle, be reckoned from the same time, and not from their reappointment after the creation of the regular paid fire department.



Section 43:16-13 - Member With Twenty Years' Service Not To Be Deprived Of Pension Privileges; Fine, Reprimand Or Discharge

43:16-13. Member with twenty years' service not to be deprived of pension privileges; fine, reprimand or discharge
No member of the police or fire department in any municipality or county in this State who shall have served honorably in any such department for a period of twenty years shall be deprived of his pension privileges under chapter sixteen of Title 43 because of any violation of the rules and regulations established for the government of such department, but he may be fined, reprimanded or discharged. A member of the department found guilty before a court of competent jurisdiction may be dismissed or punished in any manner provided by law.

L.1938, c. 252, p. 561, s. 1.



Section 43:16-17 - Definitions.

43:16-17 Definitions.

12.The following words and phrases as used in this act, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)"Member" shall mean a person who on July 1, 1944, was a member of a municipal police department or paid or part-paid fire department or county police department or a paid or part-paid fire department of a fire district located in a township and who has contributed to the pension fund established under chapter 16 of Title 43 of the Revised Statutes and shall hereafter contribute to said fund.

(2)"Active member" shall mean any "member" who is a police officer, firefighter, detective, line person, driver of police van, fire alarm operator or inspector of combustibles and who is subject to call for active service or duty as such.

(3)"Employee member" shall mean any "member" who is not subject to call for active service or duty as a police officer, firefighter, detective, line person, driver of police van, fire alarm operator or inspector of combustibles.

(4)"Commission" shall mean the board having the general responsibility for the proper operation of the pension fund created by this act, subject to the provisions of chapter 70 of the laws of 1955.

(5)"Physician or surgeon" shall mean the medical board composed of physicians who shall be called upon to determine the disability of members as provided by this act.

(6)"Employer" shall mean the county, municipality or agency thereof by which a member is employed.

(7)"Service" shall mean service rendered while a member is employed by a municipal police department, paid or part-paid fire department, county police department or paid or part-paid fire department of a fire district located in a township prior to the effective date of this act for such service to such departments thereafter.

(8)"Pension" shall mean the amount payable to a member or the member's beneficiary under the provisions of this act.

(9)"Average salary" shall mean the average salary paid during the last three years of a member's service.

(10) "Beneficiary" shall mean any person or persons, other than a member, receiving or entitled to receive a pension or benefits, as provided by this act.

(11) "Parent" shall mean the parent of a member who was receiving at least one-half of that parent's support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

(12) "County police" shall mean all police officers having supervision of regulation of traffic upon county roads.

(13) (Deleted by amendment, P.L.1989, c.78.)

(14) "Surviving spouse" shall mean the person to whom a member was married before the date of retirement or at least two years before the date of the member's death and whose marriage to the member continued until the member's death.

(15) "Child" shall mean a deceased member's unmarried child either (a) under the age of 18 or (b) of any age who, at the time of the member's death, is disabled because of an intellectual disability or physical incapacity, is unable to do any substantial, gainful work because of the impairment and whose impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the examining physicians of the fund.

(16) "Regular interest" shall mean interest as determined by the State Treasurer, after consultation with the Directors of the Divisions of Investment and Pensions and Benefits, and the actuary. It shall bear a reasonable relationship to the percentage rate of earnings on investments based on the market value of the assets but shall not exceed the assumed percentage rate of increase applied to salaries plus 3%, provided however that the average percentage rate of increase applied to salaries shall not be set below 6%.

(17) "Final compensation" shall mean the compensation received by the member in the last 12 months of service preceding retirement.

(18) "Compensation" shall mean the base salary, for services as a member as defined in this act, which is in accordance with established salary policies of the member's employer for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary duties beyond the regular workday.

L.1944, c.253, s.12; amended 1946, c.284, s.4; 1947, c.234, s.5; 1966, c.307, s.3; 1966, c.307, title amended 1967, c.286, s.10; 1967, c.286, s.11; 1968, c.154, s.2; 1970, c.57, s.16; 1971, c.179, s.4; 1971, c.439, s.1; 1984, c.127, s.3; 1989, c.78; 1992, c.41, s.22; 1992, c.125, s.12; 2010, c.50, s.73; 2013, c.253, s.31.



Section 43:16-17.2 - Service In Administrative Or Supervisory Capacity; Service As An Active Member

43:16-17.2. Service in administrative or supervisory capacity; service as an active member
Service with a municipal police or fire department in an appointive administrative or supervisory capacity or any combination thereof by any person who immediately prior to such service served as an active member of said police or fire department, as the term "active member" is defined in section 12 of the act of which this act is a supplement, shall be deemed to be service as an active member under and for all the purposes of the provisions of chapter 16 of Title 43 of the Revised Statutes, notwithstanding whether or not such person is or has been granted a leave of absence from his office, position or employment in or with said police or fire department to serve in any of said capacities.

L.1965, c. 142, s. 1.



Section 43:16-18 - Effective Date Of Act

43:16-18. Effective date of act
This act shall take effect July first, one thousand nine hundred and forty-four.

L.1944, c. 253, p. 833, s. 14.



Section 43:16-19 - Waiver Of Payment.

43:16-19 Waiver of payment.

1.Any member or any beneficiary who has been or, in the future, may be retired, or receive a pension, benefit, or retirement allowance, including an annuity, pursuant to the provisions of the act to which this act is a supplement, may, by filing written request with the Division of Pensions and Benefits in the Department of the Treasury, waive payment of a portion of the pension, benefit, or retirement allowance, including annuity, to which the member or beneficiary may be entitled.

L.1955, c.137, s.1; amended 2013, c.253, s.32.



Section 43:16-20 - Reduced Payments.

43:16-20 Reduced payments.

2.Upon the receipt of such a waiver, and until the same is withdrawn, altered, or revoked by a subsequent written request, similarly filed, the Division of Pensions and Benefits shall pay a reduced pension, benefit, retirement allowance, or annuity, as shall be requested in such waiver.

L.1955, c.137, s.2; amended 2013, c.253, s.33.



Section 43:16-21 - No Refund Or Credit Of Waived Moneys

43:16-21. No refund or credit of waived moneys
Upon withdrawal, alteration, or revocation of such a waiver the member or beneficiary shall not be entitled to a refund or credit for such moneys as shall have been waived during the period such waiver has been in effect.

L.1955, c. 137, p. 626, s. 3.



Section 43:16A-1 - Definitions Relative To Police And Firemen's Retirement System.

43:16A-1 Definitions relative to Police and Firemen's Retirement System.

1.As used in this act:

(1)"Retirement system" or "system" shall mean the Police and Firemen's Retirement System of New Jersey as defined in section 2 of this act.

(2) (a) "Policeman" shall mean a permanent, full-time employee of a law enforcement unit as defined in section 2 of P.L.1961, c.56 (C.52:17B-67) or the State, other than an officer or trooper of the Division of State Police whose position is covered by the State Police Retirement System, whose primary duties include the investigation, apprehension or detention of persons suspected or convicted of violating the criminal laws of the State and who:

(i)is authorized to carry a firearm while engaged in the actual performance of his official duties;

(ii)has police powers;

(iii) is required to complete successfully the training requirements prescribed by P.L.1961, c.56 (C.52:17B-66 et seq.) or comparable training requirements as determined by the board of trustees; and

(iv)is subject to the physical and mental fitness requirements applicable to the position of municipal police officer established by an agency authorized to establish these requirements on a Statewide basis, or comparable physical and mental fitness requirements as determined by the board of trustees.

The term shall also include an administrative or supervisory employee of a law enforcement unit or the State whose duties include general or direct supervision of employees engaged in investigation, apprehension or detention activities or training responsibility for these employees and a requirement for engagement in investigation, apprehension or detention activities if necessary, and who is authorized to carry a firearm while in the actual performance of his official duties and has police powers.

(b)"Fireman" shall mean a permanent, full-time employee of a firefighting unit whose primary duties include the control and extinguishment of fires and who is subject to the training and physical and mental fitness requirements applicable to the position of municipal firefighter established by an agency authorized to establish these requirements on a Statewide basis, or comparable training and physical and mental fitness requirements as determined by the board of trustees. The term shall also include an administrative or supervisory employee of a firefighting unit whose duties include general or direct supervision of employees engaged in fire control and extinguishment activities or training responsibility for these employees and a requirement for engagement in fire control and extinguishment activities if necessary. As used in this paragraph, "firefighting unit" shall mean a municipal fire department, a fire district, or an agency of a county or the State which is responsible for control and extinguishment of fires.

(3)"Member" shall mean any policeman or fireman included in the membership of the retirement system pursuant to this amendatory and supplementary act, P.L.1989, c.204 (C.43:16A-15.6 et al.).

(4)"Board of trustees" or "board" shall mean the board provided for in section 13 of this act.

(5)"Medical board" shall mean the board of physicians provided for in section 13 of this act.

(6)"Employer" shall mean the State of New Jersey, the county, municipality or political subdivision thereof which pays the particular policeman or fireman.

(7)"Service" shall mean service as a policeman or fireman paid for by an employer.

(8)"Creditable service" shall mean service rendered for which credit is allowed as provided under section 4 of this act.

(9)"Regular interest" shall mean interest as determined by the State Treasurer, after consultation with the Directors of the Divisions of Investment and Pensions, the board of trustees and the actuary. It shall bear a reasonable relationship to the percentage rate of earnings on investments based on the market value of assets but shall not exceed the assumed percentage rate of increase applied to salaries plus 3%, provided however that the board of trustees shall not set the average percentage rate of increase applied to salaries below 6%.

(10) "Aggregate contributions" shall mean the sum of all the amounts, deducted from the compensation of a member or contributed by him or on his behalf, standing to the credit of his individual account in the annuity savings fund.

(11) "Annuity" shall mean payments for life derived from the aggregate contributions of a member.

(12) "Pension" shall mean payments for life derived from contributions by the employer.

(13) "Retirement allowance" shall mean the pension plus the annuity.

(14) "Earnable compensation" shall mean the full rate of the salary that would be payable to an employee if he worked the full normal working time for his position. In cases where salary includes maintenance, the retirement system shall fix the value of that part of the salary not paid in money which shall be considered under this act.

(15) "Average final compensation" shall mean final compensation.

(16) "Retirement" shall mean the termination of the member's active service with a retirement allowance granted and paid under the provisions of this act.

(17) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed upon the basis of such mortality tables recommended by the actuary as shall be adopted by the board of trustees, and regular interest.

(18) "Pension reserve" shall mean the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of such mortality tables recommended by the actuary as shall be adopted by the board of trustees, and regular interest.

(19) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables recommended by the actuary as shall be adopted by the board of trustees, and regular interest.

(20) "Beneficiary" shall mean any person receiving a retirement allowance or other benefit as provided by this act.

(21) "Child" shall mean a deceased member's or retirant's unmarried child (a) under the age of 18, or (b) 18 years of age or older and enrolled in a secondary school, or (c) under the age of 24 and enrolled in a degree program in an institution of higher education for at least 12 credit hours in each semester, provided that the member died in active service as a result of an accident met in the actual performance of duty at some definite time and place, and the death was not the result of the member's willful misconduct, or (d) of any age who, at the time of the member's or retirant's death, is disabled because of an intellectual disability or physical incapacity, is unable to do any substantial, gainful work because of the impairment and his impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the medical board.

(22) "Parent" shall mean the parent of a member who was receiving at least one-half of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

(23) (a) "Widower," for employees of the State, means the man to whom a member or retirant was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), on the date of her death and who has not since remarried or established a domestic partnership. In the event of the payment of accidental death benefits, pursuant to section 10 of P.L.1944, c.255 (C.43:16A-10), the restriction concerning remarriage or establishment of a domestic partnership shall be waived.

(b)Subject to the provisions of paragraph (c) of this subsection, "widower," for employees of public employers other than the State, means the man to whom a member or retirant was married on the date of her death and who has not remarried.

(c)A public employer other than the State may adopt a resolution providing that the term "widower" as defined in paragraph (b) of this subsection shall include domestic partners as provided in paragraph (a) of this subsection.

(24) (a) "Widow," for employees of the State, means the woman to whom a member or retirant was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), on the date of his death and who has not since remarried or established a domestic partnership. In the event of the payment of accidental death benefits, pursuant to section 10 of P.L.1944, c.255 (C.43:16A-10), the restriction concerning remarriage or establishment of a domestic partnership shall be waived.

(b)Subject to the provisions of paragraph (c) of this subsection, "widow," for employees of public employers other than the State, means the woman to whom a member or retirant was married on the date of his death and who has not remarried.

(c)A public employer other than the State may adopt a resolution providing that the term "widow" as defined in paragraph (b) of this subsection shall include domestic partners as provided in paragraph (a) of this subsection.

(25) "Fiscal year" shall mean any year commencing with July 1, and ending with June 30, next following.

(26) (a) "Compensation" shall mean the base salary, for services as a member as defined in this act, which is in accordance with established salary policies of the member's employer for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary duties beyond the regular workday.

(b)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1, "compensation" means the amount of base salary equivalent to the annual maximum wage contribution base for Social Security, pursuant to the Federal Insurance Contributions Act, for services as a member as defined in this act, which is in accordance with established salary policies of the member's employer for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary duties beyond the regular workday.

(27) "Department" shall mean any police or fire department of a municipality or a fire department of a fire district located in a township or a county police or park police department or the appropriate department of the State or instrumentality thereof.

(28) (a) "Final compensation" means the compensation received by the member in the last 12 months of creditable service preceding his retirement or death.

(b)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1, "final compensation" means the average annual compensation for service for which contributions are made during any three fiscal years of membership providing the largest possible benefit to the member or the member's beneficiary.

(29) (Deleted by amendment, P.L.1992, c.78).

(30) (Deleted by amendment, P.L.1992, c.78).

(31) (a) "Spouse," for employees of the State, means the husband or wife, or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), of a member.

(b)Subject to the provisions of paragraph (c) of this subsection, "spouse," for employees of public employers other than the State, means the husband or wife of a member.

(c)A public employer other than the State may adopt a resolution providing that the term "spouse" as defined in paragraph (b) of this subsection shall include domestic partners as provided in paragraph (a) of this subsection.

L.1944, c.255, s.1; amended 1945, c.148, s.1; 1951, c.267; 1967, c.250, s.1; 1968, c.435; 1970, c.57, s.9; 1971, c.175, s.1; 1971, c.439, s.2; 1973, c.156, s.1; 1975, c.302, s.1; 1976, c.111, s.2; 1976, c.139, s.2; 1977, c.207, s.1; 1979, c.86, s.17; 1979, c.407; 1980, c.84, s.1; 1981, c.301, s.1; 1981, c.462, s.50; 1981, c.524, s.1; 1981, c.532, s.1; 1982, c.198, s.1; 1983, c.439, s.1; 1984, c.57; 1985, c.29, s.1; 1985, c.221, s.1; 1985, c.262, s.2; 1985, c.377, s.1; 1985, c.470, s.1; 1985, c.525; 1986, c.165, s.1; 1989, c.204, s.1; 1991, c.414, s.1; 1992, c.41, s.23; 1992, c.78, s.1; 1992, c.125, s.13; 1996, c.89, s.1; 1999, c.428, s.1; 2003, c.181, s.1; 2003, c.246, s.43; 2010, c.1, s.22; 2010, c.50, s.74.



Section 43:16A-1.1 - Reclassified Members

43:16A-1.1. Reclassified members
Any member of the Police and Firemen's Retirement System of New Jersey who holds one of the titles set forth in section 1 of P.L. 1944, c. 255 (C. 43:16A-1) and who is reclassified to another of the titles set forth in that section, shall continue his membership with the same rights and benefits and subject to the same conditions as any other member who holds the title into which he has been reclassified.

L. 1985, c. 29, s. 2, eff. Feb. 1, 1985.



Section 43:16A-1.2 - Review Of Positions Of All Members; Eligibility, Enrollment

43:16A-1.2. Review of positions of all members; eligibility, enrollment
a. The Director of the Division of Pensions shall review the positions of all members of the retirement system on the effective date of this amendatory and supplementary act, P.L.1989, c.204 (C.43:16A-15.6 et al.), and shall recommend to the board of trustees whether or not a position shall continue to be covered under the retirement system based upon the definitions of "policeman" and "fireman" in this act. The board shall determine which positions shall continue to be covered under the retirement system. A member whose position was covered prior to the effective date of this amendatory and supplementary act shall continue to be eligible for membership in the retirement system while in the same position. Any person appointed after the effective date of this amendatory and supplementary act to a position which is removed from coverage under the retirement system is not eligible for membership.

b. Upon the recommendation of the Director of the Division of Pensions, the board of trustees shall determine if a position of a law enforcement unit or firefighting unit or the State in existence on the effective date of this amendatory and supplementary act but not covered by the retirement system or established after the effective date of this amendatory and supplementary act is covered by the retirement system.

If the board determines that a position is covered by the retirement system, any person in the position is eligible to become a member of the retirement system. If the person is a member of another State-administered or county or municipal retirement system, the person may transfer membership in the other retirement system to the Police and Firemen's Retirement System in accordance with the provisions of P.L.1973, c.156 (C.43:16A-62 et seq.). Any time period under P.L.1973, c.156 calculated from the effective date of that act shall be calculated from the effective date of this amendatory and supplementary act for the purposes of this act.

A person employed in a position on or after the effective date of a determination by the board of trustees that the position is covered by the retirement system is required to enroll in the retirement system as a condition of employment, provided the person is otherwise eligible for membership by meeting the appointment, age and health requirements prescribed for all members. A person employed in a position covered by the retirement system and eligible for membership in the retirement system is ineligible for membership in any other State-administered or county or municipal retirement system.

c. Nothing in this amendatory and supplementary act shall be construed as authorizing:



(1) the transfer to or enrollment in the retirement system of any person who was ineligible for membership in or elected not to transfer to or enroll in the system prior to the effective date of this amendatory and supplementary act, unless the person is employed on or after the effective date in a new position which is not the same or related to the position in which the person was determined to be ineligible for membership in or elected not to transfer to or enroll in the system; or

(2) the participation in the retirement system of an employee of any county, municipality or political subdivision thereof which has not adopted P.L.1944, c.255 (C.43:16A-1 et seq.).



L.1989,c.204,s.9.



Section 43:16A-1.3 - Report On Titles Covered, Number Of Members Affected, Actuarial Status

43:16A-1.3. Report on titles covered, number of members affected, actuarial status
On or before the 90th day after enactment of this amendatory and supplementary act, P.L.1989, c.204 (C.43:16A-15.6 et al.), the Director of the Division of Pensions shall report in writing to the Governor, the Senate Revenue, Finance and Appropriations Committee, the Senate State Government, Federal and Interstate Relations and Veterans Affairs Committee, the Assembly Appropriations Committee, and the Assembly State Government Committee, or their successors, concerning the titles that will and will not continue to be covered by the retirement system and the number of people that will be affected and are projected to be affected thereby as a result of this act. The director shall provide reports to the Governor and the committees annually thereafter which shall include information concerning, but not limited to, the titles covered by the retirement system, any changes in title coverage, the number of members affected by any changes, and the actuarial status of the retirement system.

L.1989,c.204,s.10.



Section 43:16A-1.4 - Enrollment Of Parole Officers.

43:16A-1.4 Enrollment of parole officers.

3.If the Board of Trustees of the Police and Fireman's Retirement System of New Jersey makes a determination, pursuant to section 9 of P.L.1989, c.204 (C.43:16A-1.2), that the parole officers employed by the State Parole Board are eligible for membership in the Police and Firemen's Retirement System pursuant to section 1 of P.L.1944, c.255 (C.43:16A-1), the enrollment of those parole officers shall occur no earlier that one year after the effective date of this section pursuant to P.L.1993, c.246 (C.43:16A-1.4 et al.).

L.1993,c.246,s.3; amended 2001, c.79, s.13.



Section 43:16A-1.5 - Membership In Pfrs For Certain Jail Wardens.

43:16A-1.5 Membership in PFRS for certain jail wardens.

1. a. As used in this act, "jail warden" means any paid, permanent, uniformed, full-time employee of a county correctional facility who is engaged in the protection, custody, and discipline of facility inmates and who is subject to the training and physical and mental fitness requirements established by the employer. "Jail warden" also means any administrative or supervisory employee of a county correctional facility whose duties include general or direct supervision or training of employees engaged in the protection, custody, and discipline of facility inmates.

b.Notwithstanding any law, rule or regulation to the contrary, any corrections officer who is enrolled and vested in the Police and Firemen's Retirement System on or after the effective date of this act may, at the election of the officer, remain in the Police and Firemen's Retirement System if the officer is promoted or transferred to the position of jail warden.

L.1999,c.398,s.1.



Section 43:16A-1.6 - Inapplicability Of C.43:16a-1.

43:16A-1.6 Inapplicability of C.43:16A-1.

36. The provisions of section 1 of P.L.1944, c.255 (C.43:16A-1) as amended by P.L.2010, c.1 concerning persons who become members of the retirement system on or after the effective date of P.L.2010, c.1 shall not apply to a person who at the time of enrollment in the retirement system on or after that effective date transfers service credit, as permitted, from another State-administered retirement system of which the person was a member immediately prior to the effective date and continuously thereafter, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after that effective date after becoming employed again in a position that makes the person eligible to be a member of the retirement system.

L.2010, c.1, s.36.



Section 43:16A-2 - Retirement System Established

43:16A-2. Retirement system established
A retirement system is hereby established in the Division of Pensions of the Department of the Treasury for the purpose of providing retirement allowances and other benefits for policemen and firemen under the provisions of this act. It shall have the powers and privileges of a corporation and shall be known as "The Police and Firemen's Retirement System of New Jersey" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and property held in trust for the purpose for which received.

L.1944, c. 255, p. 838, s. 2. Amended by L.1967, c. 250, s. 2, eff. Dec. 18, 1967.



Section 43:16A-3 - Membership; Termination; Return Of Contributions; Continuance On Return

43:16A-3. Membership; termination; return of contributions; continuance on return
(1) After the date of the establishment of this retirement system, any person becoming a full-time policeman or fireman in a county or municipality or fire district located in a township where, prior to the date this act takes effect, a pension under chapter 16 of Title 43 or article 4 of chapter 10 of Title 43 of the Revised Statutes for policemen or firemen has been established, shall become a member of this retirement system as a condition of his employment; he will be enrolled provided, that his age at becoming such full-time policeman or fireman is not over 35 years or if such person shall have met the requirements at the announced closing date of a civil service examination for such position and was appointed during the existence of the civil service list promulgated as a result of such examination; and further provided, that he shall furnish such evidence of good health at the time of becoming a member as the retirement system shall require.

(2) After the date upon which this act becomes effective in any county, municipality or political subdivision thereof, pursuant to a referendum as hereinafter provided (a) any person becoming a full-time policeman or fireman in any such county, municipality or political subdivision shall become a member of this retirement system as a condition of his employment; he will be enrolled provided, that his age at becoming such full-time policeman or fireman is not over 35 years; and provided further, that he shall furnish such evidence of good health at the time of becoming a member as the retirement system shall require; and (b) any person in service as a full-time policeman or fireman in any such county, municipality or political subdivision on the date this act becomes effective therein who, within the time and in the manner permitted by this act, elects to become a member of this retirement system, shall become such member.

(3) Should any member withdraw his aggregate contributions, or become a beneficiary or die, or if more than 2 years have elapsed from the date of his last contributions to the system, he shall thereupon cease to be a member.

(4) Should any member resign or be dismissed from the police or fire service of the employing agency and not make application for the return of his aggregate contributions, the retirement system shall upon receiving conclusive advice of such separation, terminate the membership. The employees' contributions from memberships so terminated shall be held by the retirement system and returned to the employee without interest when application for such return is made.

(5) If a member of the retirement system has been discontinued from service through no fault of his own or through leave of absence granted by his employer or permitted by any law of this State and he has not withdrawn his accumulated deductions, his membership may continue, notwithstanding any provisions of this article if such member returns to service within a period of 5 years from the date of his discontinuance from service.

L.1944, c. 255, p. 839, s. 3. Amended by L.1945, c. 148, p. 521, s. 2; L.1948, c. 424, p. 1662, s. 1; L.1952, c. 124, p. 467, s. 1; L.1956, c. 101, p. 474, s. 1; L.1962, c. 150, s. 1; L.1964, c. 241, s. 1, eff. Jan. 1, 1965; L.1967, c. 250, s. 3, eff. Dec. 18, 1967; L.1968, c. 276, s. 2, eff. Sept. 4, 1968; L.1980, c. 129, s. 1.



Section 43:16A-3.1 - Service Defined

43:16A-3.1. Service defined
1.Service with a law enforcement unit or firefighting unit to which the provisions of P.L.1944, c.255 (C.43:16A-1 et seq.) apply in an appointive capacity with administrative or supervisory duties over policemen or firemen or any combination thereof by any person who not more than six months prior to such service served as a member of that or any other law enforcement unit or firefighting unit, as the term "member" is defined in section 1 of P.L.1944, c.255 (C.43:16A-1), shall be deemed to be service as a member under and for all the purposes of the provisions of the act of which this act is a supplement.

L.1965,c.186,s.1; amended 1992, c.73, s.1; 2000, c.166.



Section 43:16A-3.2 - Purchase Of Prior Service Credit

43:16A-3.2. Purchase of prior service credit
2. Any such person presently serving in any of said capacities may purchase prior service credit for the period of time he has so served by paying to the Police and Firemen's Retirement System of New Jersey an amount equal to the contributions he would have been required to have made had such service heretofore been deemed to be service as a member of the police or fire department. Application for such prior service credit shall be made to the retirement system within six months of the effective date of this amendatory act, P.L.1992, c.73, and payment therefor may be in a lump sum or in installments as the commission may determine by rule or regulation.

L.1965,c.186,s.2; amended 1992,c.73,s.2.



Section 43:16A-3.3 - Payment By Employer

43:16A-3.3. Payment by employer
The employer of any such person purchasing prior service credit as provided by this act shall pay to the retirement system the employer's accrued liability obligation on behalf of such person.

L.1965, c. 186, s. 3.



Section 43:16A-3.4 - Election To Public Office; Contributions

43:16A-3.4. Election to public office; contributions
a. Any member elected to public office may continue to be a member during the time he remains in such public office. The member's rate of contribution to the retirement system as applied to his salary as an elected official shall be the same rate, established pursuant to section 15 of P.L.1944, c. 255 (C. 43:16A-15), he paid prior to assuming elective office. The employer of the elected official shall make the employer's normal contribution and any accrued liability contribution to the retirement system on the basis of the member's salary as an elected official as provided in section 15 of P.L.1944, c. 255 (C. 43:16A-15) for so long as such member holds elective office and remains a member of the retirement system.

b. Any member of the retirement system who on the effective date of this amendatory act is an elected official and whose membership in the retirement system has been continued pursuant to the provisions of the act of which this act is amendatory shall have his rate of contribution thereto adjusted in accordance with the provisions of subsection a. of this section. The employer of the elected official shall make contributions to the retirement system on behalf of the member as provided in subsection a. of this section. No member who realizes a reduction in his rate of contribution as a result of subsection a. of this section shall be entitled to a refund of any contributions made to the retirement system prior to the effective date of this amendatory act which exceed the amount he would have contributed had his rate of contribution as an elected official enrolled in the retirement system been the same as provided by this amendatory act.

L.1968, c. 325, s. 1, eff. Nov. 4, 1968. Amended by L.1981, c. 30, s. 1, eff. Feb. 12, 1981.



Section 43:16A-3.5 - Member Who Becomes Sheriff Or Undersheriff; Election To Remain Member

43:16A-3.5. Member who becomes sheriff or undersheriff; election to remain member
Any member of the Police and Firemen's Retirement System of New Jersey who has been or shall be elected to the position of sheriff or who has accepted or shall accept appointment to the office or position of undersheriff may, by written notification to the Director of the Division of Pensions and the county treasurer, elect to continue to be a member of the retirement system while serving as sheriff or undersheriff and shall be deemed to have waived any and all benefits to which he would otherwise be entitled by eligibility for membership in the Public Employees' Retirement System. The county treasurer shall make deductions from the salary of the sheriff or undersheriff and contributions on his behalf to the Police and Firemen's Retirement System as is required by law for members of that system.

L.1976, c. 134, s. 1.



Section 43:16A-3.6 - County Sheriff; Ineligibility For Benefits Of L.1983, C. 439, If 37 Or Older

43:16A-3.6. County sheriff; ineligibility for benefits of L.1983, c. 439, if 37 or older
No county sheriff shall qualify for membership in the Police and Firemen's Retirement System of New Jersey pursuant to this amendatory and supplementary act if he has reached the age of 37 years on the date of his application for membership. In calculating his age for purposes of eligibility for membership, a person may subtract the time spent in active service in any branch of the United States military service.

L.1983, c. 439, s. 2, eff. Jan. 9, 1984.



Section 43:16A-3.7 - County Sheriff Enrolled In Public Employees' Retirement System Or County Pension Fund; Transfer And Membership On Payments

43:16A-3.7. County sheriff enrolled in public employees' retirement system or county pension fund; transfer and membership on payments
Any officer eligible to become a member pursuant to the amendatory provisions of this act who is enrolled in the Public Employees' Retirement System (P.L.1954, c. 84, C. 43:15A-1 et seq.) or any county pension fund established under Title 43 of the Revised Statutes shall be permitted to transfer membership from the aforesaid system or fund to the Police and Firemen's Retirement System of New Jersey in accordance with the provisions of P.L.1973, c. 156 (C. 43:16A-62 et seq.) and upon a lump sum payment into the Police and Firemen's Retirement System annuity savings fund of the amount of the difference between the contribution which was paid as a member of the Public Employees' Retirement System or county pension fund and the contribution that would have been required if he had been a member of the Police and Firemen's Retirement System since the date of last enrolling in the Public Employees' Retirement System or a county pension fund. In addition, the employee shall be liable for any payment to the retirement system that the employer would have been required to make on behalf of the member for the purchase of such credit; this payment may be made in regular monthly installments or in a lump sum, as the employee may elect, and pursuant to rules and regulations as may be promulgated by the Division of Pensions.

Whenever in P.L.1973, c. 156 a period of time is set which is to be calculated from the effective date of said act, such time shall be calculated from the effective date of this amendatory and supplementary act for the purposes hereof.

L.1983, c. 439, s. 3, eff. Jan. 9, 1984.



Section 43:16A-3.8 - Eligibility For Membership In Pfrs, Transfers From Pers

43:16A-3.8. Eligibility for membership in PFRS, transfers from PERS
1. a. The following are eligible, regardless of age, to become members of the Police and Firemen's Retirement System of New Jersey (PFRS) as provided in this supplementary act:

(1) any policeman or fireman employed on the effective date of this supplementary act by a municipality, which was not required to participate in PFRS under section 3 of P.L.1944, c.255 (C.43:16A-3) and has not adopted that act, who meets the requirements for membership in PFRS as set forth in the definitions of "Policeman" and "Fireman" in section 1 of that act, as amended and supplemented, and who is enrolled in the Public Employees' Retirement System of New Jersey (PERS) on that date;

(2) any policeman employed on the effective date of this supplementary act by a county who is enrolled in PERS on that date;

(3) any sheriff's officer, sergeant sheriff's officer, lieutenant sheriff's officer, captain sheriff's officer, chief sheriff's officer, or sheriff's investigator employed on the effective date of this supplementary act in the offices of the county sheriffs who is enrolled in PERS on that date;

(4) any correction officer, senior correction officer, correction officer sergeant, correction officer lieutenant, correction officer captain, investigator, senior investigator, principal investigator, assistant chief investigator, chief investigator, or director of custody operations I, II, III employed on the effective date of this supplementary act in the Department of Corrections who is enrolled in PERS on that date;

(5) any county correction officer, county correction sergeant, county correction lieutenant, county correction captain, or county deputy warden employed on the effective date of this supplementary act in the several county jails who is enrolled in PERS on that date;

(6) any principal inspector employed on the effective date of this supplementary act in the Alcoholic Beverage Control Enforcement Bureau, Department of Law and Public Safety who is enrolled in PERS on that date;

(7) any police officer, police sergeant, or police lieutenant employed on the effective date of this supplementary act in the Department of Human Services who is enrolled in PERS on that date; and

(8) any fireman employed on the effective date of this supplementary act by a fire district in which the provisions of P.L.1944, c.255 (C.43:16A-1 et seq.) are not operative who meets the requirements for membership in PFRS as set forth in the definition of "Fireman" in section 1 of that act, as amended and supplemented, and who is enrolled in PERS on that date.

b. Any person eligible pursuant to subsection a. of this section to become a member of PFRS may, regardless of age, transfer membership from PERS to PFRS in accordance with the provisions of the law and regulations governing the retirement system relative to interfund transfers by waiving, within 90 days of the effective date of this supplementary act, all rights and benefits which would otherwise be provided by PERS. If an eligible person does not file a timely waiver of PERS benefits, the person's pension status shall remain unchanged and the person's membership shall not be transferred to PFRS. Transfers under this section shall take effect on the first day of the first full calendar month following the effective date of this supplementary act by at least 180 days. PERS shall transmit to PFRS an amount equal to the present value of the benefit under PERS accrued to the date of transfer by each person transferring to PFRS. The service credit accrued in PERS to the date of transfer shall be transferred to PFRS and may be used to meet any service credit requirement for benefits under PFRS. Any benefit of a member who transfers membership from PERS to PFRS under this supplementary act based upon service credit shall be the amount of benefit determined as provided under PFRS based upon the total amount of service credit multiplied by the ratio of the service credit under PFRS from the date of transfer to the total amount of service credit, plus a benefit comparable to a PERS deferred, early or regular service retirement benefit, as appropriate, based upon the age of the member at the time of retirement and the amount of PERS service credit transferred to PFRS, determined as provided under the law and regulations governing PERS for the benefit. The total amount of service credit in PFRS, including the transferred PERS service credit, may be used to meet the service credit requirement for the benefit comparable to a PERS deferred or early retirement benefit, but the benefit shall be calculated only on the transferred PERS service credit.

Active and retired death benefits, accidental death benefits, and ordinary and accidental disability retirement benefits for members transferring to PFRS under this supplementary act shall be the benefits provided under PFRS.

For members transferring to PFRS under this supplementary act, the widows' or widowers' pensions provided under section 26 of P.L.1967, c.250 (C.43:16A-12.1) shall be the amount of the benefit determined as provided in section 26 multiplied by the ratio of the service credit under PFRS from the date of transfer to the total amount of service credit. Transferring members shall be entitled to elect optional retirement allowances for the portions of their retirement benefits based upon their PERS service credit as provided under the laws and regulations governing selection of optional retirement allowances under PERS.

L.1993,c.247,s.1.



Section 43:16A-3.9 - Enrollment Required

43:16A-3.9. Enrollment required
2. A policeman or fireman employed after the effective date of this supplementary act by a municipality, which was not required to participate in PFRS under section 3 of P.L.1944, c.255 (C.43:16A-3) and has not adopted that act, and a fireman employed after the effective date of this supplementary act by a fire district in which the provisions of P.L.1944, c.255 are not operative on that effective date, who meets the requirements for membership in the PFRS shall be required to enroll in the retirement system as a condition of employment.

L.1993,c.247,s.2.



Section 43:16A-3.10 - Credit For Transferred Service

43:16A-3.10. Credit for transferred service
3. a. Notwithstanding the provisions of section 1 of this supplementary act, a policeman or fireman who is eligible pursuant to paragraph (1) or paragraph (8) of subsection a. of that section to become a member of PFRS and who transfers membership from PERS to PFRS may receive full credit toward benefits under PFRS for the transferred PERS service credit if:

(1) the act of which this act is a supplement is adopted by the legal voters of the municipality or the fire district as provided in section 10 of P.L.1945, c.148 (C.43:16A-26); or

(2) the member agrees to pay the full cost of the accrued liability for the transferred PERS service credit in the same manner and subject to the same terms and conditions provided for the purchase of credit for military service under P.L.1991, c.153.

b. Notwithstanding the provisions of section 1 of this supplementary act, any person who is eligible pursuant to paragraph (2), (3), (4), (5), (6) or (7) of subsection a. of that section to become a member of PFRS and who transfers membership from PERS to PFRS may receive full credit toward benefits under PFRS for the transferred PERS service credit if the member agrees to pay the full cost of the accrued liability for the transferred PERS service credit in the same manner and subject to the same terms and conditions provided for the purchase of credit for military service under P.L.1991, c.153.

L.1993,c.247,s.3.



Section 43:16A-3.11 - Liability Of State, Municipality For Certain Employer Contributions

43:16A-3.11. Liability of State, municipality for certain employer contributions
4. a. The State shall be liable, during their membership following transfer from PERS to PFRS, for the difference between what the employer would pay under PERS and what the employer would pay under PFRS for the members of PERS who transfer membership from PERS to PFRS pursuant to this supplementary act.

b. The municipality or the fire district, as the case may be, shall be liable for employer contributions for any policeman or fireman employed after the effective date of this supplementary act who is enrolled in PFRS as provided by section 2 of this act.

L.1993,c.247,s.4.



Section 43:16A-3.12 - Noneligibility For Additional Benefits

43:16A-3.12. Noneligibility for additional benefits
5. A person transferring to PFRS under this supplementary act shall not be eligible to receive any benefit provided under P.L.1993, c.99 unless the person receives full credit toward benefits under PFRS for the transferred PERS service credit as provided in section 3 of this supplementary act.

L.1993,c.247,s.5.



Section 43:16A-3.13 - Liability Of State For Contributions On Members For Pfrs Adopted After 1991 And Before August 9, 1993

43:16A-3.13. Liability of State for contributions on members for PFRS adopted after 1991 and before August 9, 1993
6. For municipalities in which the provisions of P.L.1944, c.255 (C.43:16A-1 et seq.) took effect on or after January 1, 1992 and prior to the effective date of this supplementary act as a result of a referendum in the municipality or the adoption of an ordinance or resolution by the governing body of the municipality as provided by law, the State shall be liable, beginning with the effective date of this act and continuing during their membership in PFRS, for the difference in the normal contribution between what the employer would pay under PERS and what the employer would pay under PFRS for the policemen and firemen in service prior to the date the provisions of P.L.1944, c.255 took effect in each such municipality who elected to become members of PFRS pursuant to section 13 of P.L.1945, c.148 (C.43:16A-29). The municipality, however, shall be liable for employer contributions to PFRS for any policeman or fireman whose service began or begins on or after the date those provisions took effect.

L.1993,c.247,s.6.



Section 43:16A-3.14 - Full Credit Toward Pfrs Benefits For Transferred Pers Service

43:16A-3.14. Full credit toward PFRS benefits for transferred PERS service
1. a. Notwithstanding the provisions of P.L.1993, c.247 (C.43:16A-3.8 et seq.) to the contrary, a member or retiree of the Police and Firemen's Retirement System of New Jersey (PFRS), established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), who was eligible to become a member of the PFRS and transferred membership from the Public Employees' Retirement System of New Jersey (PERS), established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), to the PFRS pursuant to section 1 of P.L.1993, c.247 (C.43:16A-3.8) shall receive full credit toward benefits under PFRS for the transferred PERS service.

b.The PFRS shall reimburse to any member or retiree who agreed to pay the full cost of the accrued liability for the transferred PERS credit as provided in section 3 of P.L.1993, c.247 (C.43:16A-3.10) the cost of that credit purchase.

L.2001,c.201,s.1.



Section 43:16A-3.15 - Certain Firemen Eligible For Enrollment In Pfrs; Credit For Pers Service, Certain.

43:16A-3.15 Certain firemen eligible for enrollment in PFRS; credit for PERS service, certain.

1. a. Upon the approval by the municipal governing body, any fireman employed by a municipality on the effective date of this act who (1) was not eligible for membership in the Police and Firemen's Retirement System (PFRS), established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), at the time of appointment to a paid position pursuant to N.J.S.40A:14-42 through 40A:14-44, (2) meets the requirements for membership in the retirement system as set forth in the definition of "fireman" in section 1 of P.L.1944, c.255 (C.43:16A-1) and (3) is enrolled in the Public Employees' Retirement System of New Jersey (PERS), established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), on the effective date of this act, is eligible to become a member of PFRS, regardless of age, and may transfer membership from PERS to PFRS in accordance with the provisions of the law and regulations governing the retirement system relative to interfund transfers by waiving, within 90 days of the effective date of this act, all rights and benefits which would otherwise be provided by PERS. If an eligible person does not file a timely waiver of PERS benefits, the person's pension status shall remain unchanged and the person's membership shall not be transferred to PFRS. Transfers under this section shall take effect on the first day of the first full calendar month following the effective date of this act by at least 180 days. PERS shall transmit to PFRS an amount equal to the present value of the benefit under PERS accrued to the date of transfer by each person transferring to PFRS. The service credit accrued in PERS to the date of transfer shall be transferred to PFRS and may be used to meet any service credit requirement for benefits under PFRS. Any benefit of a member who transfers membership from PERS to PFRS under this act based upon service credit shall be the amount of benefit determined as provided under PFRS based upon the total amount of service credit multiplied by the ratio of the service credit under PFRS from the date of transfer to the total amount of service credit, plus a benefit comparable to a PERS deferred, early or regular service retirement benefit, as appropriate, based upon the age of the member at the time of retirement and the amount of PERS service credit transferred to PFRS, determined as provided under the law and regulations governing PERS for the benefit. The total amount of service credit in PFRS, including the transferred PERS service credit, may be used to meet the service credit requirement for the benefit comparable to a PERS deferred or early retirement benefit, but the benefit shall be calculated only on the transferred PERS service credit.

Active and retired death benefits, accidental death benefits, and ordinary and accidental disability retirement benefits for members transferring to PFRS under this act shall be the benefits provided under PFRS.

For members transferring to PFRS under this act, the widows' or widowers' pensions provided under section 26 of P.L.1967, c.250 (C.43:16A-12.1) shall be the amount of the benefit determined as provided in section 26 multiplied by the ratio of the service credit under PFRS from the date of transfer to the total amount of service credit. Transferring members shall be entitled to elect optional retirement allowances for the portions of their retirement benefits based upon their PERS service credit as provided under the laws and regulations governing selection of optional retirement allowances under PERS.

b.Notwithstanding the provisions of subsection a. of this section, a fireman who transfers membership from PERS to PFRS may receive full credit toward benefits under PFRS for the transferred PERS service credit if the member agrees to pay the full cost of the accrued liability for the transferred PERS service credit in the same manner and subject to the same terms and conditions provided for the purchase of credit for military service under section 3 of P.L.1991, c.153 (C.43:16A-11.11).

c.The State shall not be liable for additional costs incurred by a local employer as a result of the transfers permitted by this section.

L.2005,c.326,s.1.



Section 43:16A-4 - Creditable Service Within Act.

43:16A-4 Creditable service within act.

4. a. Only service as a policeman or fireman paid for by an employer, which was rendered by a member since that member's enrollment, or since that member's last enrollment in case of a break in service, plus service, if any, covered by a prior service liability, shall be considered as creditable service for the purposes of this act. A member may purchase credit for temporary service as a policeman or fireman, or as the holder of a title which, following the termination of that temporary service, became covered by the provisions of P.L.1944, c.255 (C.43:16A-1 et seq.), if that temporary service shall have resulted, without interruption, in a valid permanent or probational appointment as a policeman or fireman or to a position, the title of which became covered by the retirement system following the member's appointment thereto. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by section 1 of P.L.1973, c.63 (C.43:16A-11.4).

b.In the case of a member for whom compensation is defined in paragraph (b) of subsection (26) of section 1 of P.L.1944, c.255 (C.43:16A-1), the retirement system shall credit the member with the time of all service rendered by the member during the part of any year that the member was a participant of the Defined Contribution Retirement Program, pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 7 of P.L.2010, c.1, and making contributions to that program.

L.1944, c.255, s.4; amended 1945, c.148, s.3; 1962, c.58, s.1; 1967, c.250, s.4; 1971, c.25; 1975, c.388; 1991, c.138, s.11; 2010, c.1, s.18.



Section 43:16A-4.1 - Borough Of Barrington; Contributions

43:16A-4.1. Borough of Barrington; contributions
Notwithstanding the provisions of section 4 of P.L.1944, c. 255 (C. 43:16A-4) all persons presently employed as policemen by a borough having a population between 8,400 and 8,500 inhabitants according to the 1970 census, and located in a second-class county, which employment with said borough was terminated for a period of less than 4 years and who prior to said termination were members of the Police and Firemen's Pension Fund, shall be permitted to make contributions covering such a period of termination on the basis of rates established by the actuary, provided the respective borough makes the necessary employer contribution to the fund covering such period of termination on the basis of rates established by the actuary.

L.1978, c. 166, s. 1, eff. Dec. 22, 1978.



Section 43:16A-4.2 - Policeman Member Of Retirement System; Credit For Service As Chanceman Application

43:16A-4.2. Policeman member of retirement system; credit for service as chanceman application
Notwithstanding the provisions of section 4 of P.L.1944, c. 255 (C. 43:16A-4), any person who on the effective date of this act and as a result of service in the police department of a municipality is a member of the Police and Firemen's Retirement System established pursuant to the provisions of the act to which this act is a supplement, and who as a result of past part time or full time service as a chanceman in the police department of such municipality was enrolled in and made contributions to any retirement system established by such municipality pursuant to its adoption of the provisions of P.L.1920, c. 160, and whose contributions to such municipal retirement system were not transferred to the said Police and Firemen's Retirement System at the time of his enrollment therein nor returned to him, may make application to the board of trustees of the said Police and Firemen's Retirement System to have such part time or full time service as a chanceman be considered as creditable service for the purposes of the act to which this act is a supplement. Such application shall be accompanied by such evidence of service as a chanceman in such municipal police department and of contributions to the municipal retirement system thereof, as hereinabove described, as the board may require of the member.

L.1981, c. 198, s. 1, eff. July 9, 1981.



Section 43:16A-4.3 - Disposition Of Application By Board; Credit For Service; Liability Of Employer

43:16A-4.3. Disposition of application by board; credit for service; liability of employer
The board shall, upon receiving such application and such evidence, advise the employer of the submission of such application and request the employer to submit such evidence of a return of contributions to the member as the board deems necessary for the purposes of this section. The board shall within 60 days of receiving, pursuant to section 1 of this supplementary act, evidence supporting such application make a determination of the amount of service as a chanceman for which contributions to a municipal retirement system were made by the member and the portion of such service for which such contributions were returned to the member. Notwithstanding the provisions to the contrary of section 4 of P.L.1944, c. 255 (C. 43:16A-4) or of any other law, the board shall thereupon credit to the member the remaining portion of such service as creditable service. Any employer of employees receiving credit for service under the provisions of this supplementary act shall be liable for the amount to be credited to the member's account. The actuary of the Police and Firemen's Retirement System shall calculate the amount of such liability and certify the same to the board. The board shall transmit to the employer notice of the amount due, and the employer shall within 60 days of receiving such notice remit such amount in full to the Police and Firemen's Retirement System.

L.1981, c. 198, s. 2, eff. July 9, 1981.



Section 43:16A-5 - Members 55 Years Old; 65 Years Old; 68 Years Old, Certain; Allowance; Death Benefits.

43:16A-5 Members 55 years old; 65 years old; 68 years old, certain; allowance; death benefits.
5. (1) Any member in service who has attained age 55 years may retire on a service retirement allowance upon filing a written and duly executed application to the retirement system, setting forth at what time, not less than one month subsequent to the filing thereof, he desires to be retired. Any member in service who attains age 65 years shall be retired on a service retirement allowance forthwith on the first day of the next calendar month, except that a member hired prior to January 1, 1987 may remain a member of the system until the member attains age 68 years or 25 years of creditable service, whichever comes first.

(2)Upon retirement for service a member shall receive a service retirement allowance which shall consist of:

(a)An annuity which shall be the actuarial equivalent of his aggregate contributions and

(b)A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of one-sixtieth of his average final compensation multiplied by the number of years of his creditable service, or 2% of his average final compensation multiplied by the number of years of his creditable service up to 30 plus 1% of his average final compensation multiplied by the number of years of creditable service over 30, or 50% of his final compensation if the member has established 20 or more years of creditable service, whichever is greater.

(3)Any member of the retirement system as of the effective date of P.L.1999, c.428 who has 20 or more years of creditable service at the time of retirement shall be entitled to receive a retirement allowance equal to 50% of the member's final compensation plus, in the case of a member required to retire pursuant to the provisions of subsection (1) of this section, 3% of final compensation multiplied by the number of years of creditable service over 20 but not over 25.

(4)Upon the receipt of proper proofs of the death of a member who has retired on a service retirement allowance, there shall be paid to his beneficiary an amount equal to one-half of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

L.1944,c.255,s.5; amended 1953, c.266, s.1; 1964, c.241, s.2; 1967, c.250, s.5; 1971, c.175, s.2; 1973, c.109, s.1; 1999, c.428, s.2; 2005, c.381.



Section 43:16A-6 - Members With Four Years Of Service, Ordinary Disability Allowance, Death Benefits.

43:16A-6 Members with four years of service, ordinary disability allowance, death benefits.

6. (1) Upon the written application by a member in service, by one acting in his behalf or by his employer, any member, under 55 years of age, who has had four or more years of creditable service may be retired on an ordinary disability retirement allowance; provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for the performance of his usual duty and of any other available duty in the department which his employer is willing to assign to him and that such incapacity is likely to be permanent and to such an extent that he should be retired.

(2)Upon retirement for ordinary disability, a member shall receive an ordinary disability retirement allowance which shall consist of:

(a)An annuity which shall be the actuarial equivalent of his aggregate contributions and

(b)A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1 1/2 % of final compensation multiplied by his number of years of creditable service but in no event shall the total allowance be less than 40% of the member's final compensation.

(3)Notwithstanding the provisions of subsection (2) of this section, a member who has more than 20 but less than 25 years of creditable service and who is required to retire upon application by the employer on or after the effective date of P.L.1999, c.428, shall receive an ordinary disability retirement allowance which shall consist of:

(a)An annuity which shall be the actuarial equivalent of the member's aggregate contributions; and

(b)A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 50% of final compensation plus 3% of final compensation multiplied by the number of years of creditable service over 20 but not over 25.

(4)Upon the receipt of proper proofs of the death of a member who has retired on an ordinary disability retirement allowance, there shall be paid to such member's beneficiary, an amount equal to 3 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service; provided, however, that if such death shall occur after the member shall have attained 55 years of age the amount payable shall equal 1/2 of such compensation instead of 3 1/2 times such compensation.

L.1944,c.255,s.6; amended 1953, c.266, s.2; 1964, c.241, s.3; 1967, c.250, s.6; 1971, c.175, s.3; 1989, c.204, s.2; 1999, c.428, s.3.



Section 43:16A-6.1 - Special Disability Retirement Allowance

43:16A-6.1. Special disability retirement allowance
a. Upon the written application by a member in service, by one acting in behalf of the member or by the employer of the member, any member, under 55 years of age, who has had five or more years of creditable service and who has received a heart transplant may be retired, not less than one month next following the date of filing the application, on a special disability retirement allowance.

b. Upon retirement for special disability, a member shall receive a special disability retirement allowance which shall consist of:



(1) An annuity which shall be the actuarial equivalent of the member's aggregate contributions and



(2) A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 50% of final compensation.



c. Upon the receipt of proper proofs of the death of a member who has retired on a special disability retirement allowance, there shall be paid to the member's beneficiary, an amount equal to 3 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service; provided, however, that if the death shall occur after the member shall have attained 55 years of age, the amount payable shall equal one-half of the compensation instead of 3 1/2 times the compensation.

L.1989,c.103,s.1.



Section 43:16A-7 - Retirement For Accidental Disability; Allowance; Death Benefits

43:16A-7. Retirement for accidental disability; allowance; death benefits
7. (1) Upon the written application by a member in service, by one acting in his behalf or by his employer any member may be retired on an accidental disability retirement allowance; provided, that the medical board, after a medical examination of such member, shall certify that the member is permanently and totally disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties and that such disability was not the result of the member's willful negligence and that such member is mentally or physically incapacitated for the performance of his usual duty and of any other available duty in the department which his employer is willing to assign to him. The application to accomplish such retirement must be filed within five years of the original traumatic event, but the board of trustees may consider an application filed after the five-year period if it can be factually demonstrated to the satisfaction of the board of trustees that the disability is due to the accident and the filing was not accomplished within the five-year period due to a delayed manifestation of the disability or to other circumstances beyond the control of the member.

(2) Upon retirement for accidental disability, a member shall receive an accidental disability retirement allowance which shall consist of:

(a) An annuity which shall be the actuarial equivalent of his aggregate contributions and

(b) A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 2/3 of the member's actual annual compensation for which contributions were being made at the time of the occurrence of the accident or at the time of the member's retirement, whichever provides the largest possible benefit to the member.

(3) Upon receipt of proper proofs of the death of a member who has retired on accidental disability retirement allowance, there shall be paid to such member's beneficiary, an amount equal to 3 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service; provided, however, that if such death shall occur after the member shall have attained 55 years of age the amount payable shall equal 1/2 of such compensation instead of 3 1/2 times such compensation.

(4) Permanent and total disability resulting from a cardiovascular, pulmonary or musculo-skeletal condition which was not a direct result of a traumatic event occurring in the performance of duty shall be deemed an ordinary disability.

L.1944,c.255,s.7; amended 1950, c.325, s.1; 1953, c.266, s.3; 1955, c.52, s.1; 1959, c.158, s.1; 1964, c.241, s.4; 1967, c.250, s.7; 1971, c.175, s.4; 1989, c.204, s.3; 1997, c.281, s.1.



Section 43:16A-7.1 - Applicability Of Increases

43:16A-7.1. Applicability of increases
The increases under this act shall apply only to retirement allowances payable on account of retirements or deaths occurring after January 11, 1956; provided, however, that such increases shall be applicable only to payments becoming due after the month in which this act becomes effective.

L.1959, c. 158, p. 629, s. 2.



Section 43:16A-7.2 - Benefits Provided To Police Officer Who Performs Duties In Another Department

43:16A-7.2. Benefits provided to police officer who performs duties in another department
Notwithstanding any other law, rule or regulation to the contrary, a member who is employed by a municipal police department and who is assigned by that department to duties in another municipal police department shall be eligible while performing the assigned duties for the benefits provided to the member or the survivors of the member under sections 7 and 10 of P.L.1944, c.255 (C.43:16A-7 and 10).

L.1991,c.57,s.1.



Section 43:16A-7.3 - Applicability Of Increased Accidental Disability Retirement.

43:16A-7.3. Applicability of increased accidental disability retirement.
2.Any increased pension benefits payable under this act, P.L.1997, c.281 (C.43:16A-7.3 et al.), shall apply to the benefits received by any member who retired on an accidental disability retirement on or after April 1, 1991 and shall apply only to pension benefits payable on or after the effective date of this act.

L.1997,c.281,s.2.



Section 43:16A-8 - Medical Exam; Report Of Medical Board; Restoration To Active Service.

43:16A-8 Medical exam; report of medical board; restoration to active service.

8. (1) Upon the receipt by the retirement system of a written application for a disability retirement allowance, the system shall refer the application to the medical board, which shall designate a physician or physicians to examine the applicant and the report of the medical board shall be considered by the board of trustees in acting upon such application.

(2)Any beneficiary under the age of 55 years who has been retired on a disability retirement allowance under this act, on his request shall, or upon the request of the retirement system may, be given a medical examination and he shall submit to any examination by a physician or physicians designated by the medical board once a year for at least a period of five years following his retirement in order to determine whether or not the disability which existed at the time he was retired has vanished or has materially diminished. If the report of the medical board shall show that such beneficiary is able to perform either his former duty or any other available duty in the department which his employer is willing to assign to him, the beneficiary shall report for duty; such a beneficiary shall not suffer any loss of benefits while he awaits his restoration to active service. If the beneficiary fails to submit to any such medical examination or fails to return to duty within 10 days after being ordered so to do, or within such further time as may be allowed by the board of trustees for valid reason, as the case may be, the pension shall be discontinued during such default.

(3)(Deleted by amendment.)

(4)If a disability beneficiary is restored to active service, his retirement allowance and the right to any death benefit as a result of his former membership, shall be canceled until he again retires.

Such person shall be reenrolled in the retirement system and shall contribute thereto at a rate based on his age at the time of prior enrollment. Such person shall be treated as an active member for determining disability or death benefits while in service.

Upon subsequent retirement of such member, he shall receive a retirement allowance based on all his service as a member computed in accordance with applicable provisions of this act, but the total retirement allowance upon subsequent retirement shall not be a greater proportion of his average final compensation or final compensation, whichever is applicable, than the proportion to which he would have been entitled had be remained in service during the period of his prior retirement. Any death benefit to which such member shall be eligible shall be based on his latest retirement.

L.1944,c.255,s.8; amended 1964, c.241, s.5; 1967, c.250, s.8; 1968, c.452; 1971, c.172; 1971, c.175, s.5; 1971, c.217, s.9; 1999, c.428, s.4.



Section 43:16A-9 - Death Of Member In Active Service.

43:16A-9 Death of member in active service.

9. (1) Upon the receipt of proper proof of the death of a member in active service on account of which no accidental death benefit is payable under section 10 there shall be paid to such member's widow or widower a pension of 50% of final compensation for the use of himself or herself and children of the deceased member, to continue during his or her widowhood; if there is no surviving widow or widower or in the case the widow or widower dies or remarries, 20% of final compensation will be payable to one surviving child, 35% of final compensation to two surviving children in equal shares and if there be three or more children, 50% of final compensation will be payable to such children in equal shares.

In the event of death occurring in the first year of creditable service, the benefits, payable pursuant to this subsection, shall be computed at the annual rate of compensation.

If there is no widow or widower or child, 25% of final compensation will be payable to one surviving parent or 40% of final compensation will be payable to two surviving parents in equal shares.

(2)If there is no widow or widower, child or parent, there shall be paid to any other beneficiary of the deceased member his or her aggregate contributions at the time of death.

(3)In no case shall the death benefit provided in subsection (1) be less than that provided under subsection (2).

(4)In addition to the foregoing benefits payable under subsection (1) or (2), there shall also be paid in one sum to the member's beneficiary, an amount equal to 3 1/2 times final compensation.

(5) a. For the purposes of this section and section 10 (5), a member of the Police and Firemen's Retirement System shall be deemed to be an active member for a period of no more than 93 days while on official leave of absence without pay when such leave is due to any reason other than illness, and for a period of not more than one year in the event of an official leave (a) due to the member's maternity, or (b) to fulfill a residency requirement for an advanced degree, or (c) as a full-time student at an institution of higher education, and (1) while he is disabled due to sickness or injury arising out of or in the course of his employment as a member to whom this act applies, is not engaged in any gainful occupation, and is receiving or entitled to receive periodic benefits (including any commutation of, or substitute for, such benefits) for loss of time on account of such disability under or by reason of workmen's compensation law, occupational disease law or similar legislation and has not retired or terminated his membership; or (2) for a period of no more than two years while on official leave of absence without pay if satisfactory evidence is presented to the retirement system that such leave of absence without pay is due to the member's personal illness other than an illness to which (1) above applies.

b.If a member dies within 30 days after the date of retirement or the date of board approval, whichever is later, a death benefit shall be payable only if he is deemed to be an active member in accordance with this section; provided, however, a member applying for disability benefits shall be deemed an active member if he was covered by the death benefit provisions of the act at the termination of employment, filed the application for disability retirement with the retirement system within 30 days following such termination of employment and dies within 30 days after the date of retirement or the date of board approval, whichever is later. If a member files an application for disability retirement while in service and otherwise meets the requirements for disability retirement, but dies before the retirement takes effect, the retirement shall be considered effective.

L.1944,c.255,s.9; amended 1945, c.148, s.4; 1951, c.320, s.1; 1953, c.266, s.4; 1961, c.12, s.1; 1967, c.250, s.9; 1971, c.175, s.6; 1989, c.99; 1995, c.47; 1999, c.428, s.5.



Section 43:16A-9.4 - Deeming Of Retirement Before Death Of Terminally Ill Member

43:16A-9.4. Deeming of retirement before death of terminally ill member
1. Notwithstanding the provisions of subsection b. of section 9 of P.L.1944, c.255 (C.43:16A-9) to the contrary, a member of the Police and Firemen's Retirement System with at least 10 years of creditable service who is certified as terminally ill, applies for ordinary disability retirement, and dies before board approval of the retirement shall be deemed to be retired on the date of the member's death if the surviving beneficiary makes that request in writing to the board. Upon approval by the board, the request shall become irrevocable, and the survivors of the member shall receive all benefits due to survivors of an ordinary disability retiree of the retirement system.

L.1994,c.104.



Section 43:16A-9.5 - Certain Pfrs Members Deemed Retirees At Time Of Death

43:16A-9.5.Certain PFRS members deemed retirees at time of death
1. Notwithstanding the provisions of paragraph b. of subsection (2) of section 9 of P.L.1944, c.255 (C.43:16A-9) to the contrary, a member of the Police and Firemen's Retirement System with at least 20 years of creditable service who is certified as terminally ill and who, within one month of that certification, becomes incapable mentally or physically of applying for ordinary disability retirement before death shall be deemed to be retired on the date of the member's death if, on or before the 60th day following that date of death or the effective date of this act, whichever is later, the surviving beneficiary makes that request in writing to the board. Upon approval by the board, the request shall become irrevocable, and the survivors of the member shall receive all benefits due to survivors of an ordinary disability retiree of the retirement system.

L.1995,c.378,s.1.



Section 43:16A-9.6 - Pfrs Members, Certain, Deemed Retired, Certain Circumstances

43:16A-9.6. PFRS members, certain, deemed retired, certain circumstances
1.Notwithstanding the provisions of paragraph b. of subsection (2) of section 9 of P.L.1944, c.255 (C.43:16A-9) to the contrary, a member of the Police and Firemen's Retirement System with at least 15 years of creditable service who becomes incapacitated as a result of alpha1-antitrypsin deficiency and dies prior to applying for ordinary disability retirement, shall be deemed to be retired as of the date of the member's death if, on or before the 60th day following that date of death or the effective date of this act, whichever is later, the surviving beneficiary makes that request in writing to the board. Upon approval by the board, the request shall become irrevocable, and the survivors of the member shall receive all benefits due to survivors of an ordinary disability retiree of the retirement system; provided, however, that the surviving beneficiary repays to the retirement system the member's aggregate contributions at the time of death which the surviving beneficiary received pursuant to the provisions of subsection (1) of section 9 of P.L.1944, c.255 (C.43:16A-9).

L.1998, c.62.



Section 43:16A-10 - Accidental Death Benefits.

43:16A-10 Accidental death benefits.

10. (1) Upon the death of a member in active service as a result of:

(a)an accident met in the actual performance of duty at some definite time and place, or

(b)service in the reserve component of the Armed Forces of the United States or the National Guard in a federal active duty status, and such death was not the result of the member's willful negligence, an accidental death benefit shall be payable if a report of the accident is filed in the office of the retirement system within 60 days next following the accident, but the board of trustees may waive such time limit, for a reasonable period, if in the judgment of the board the circumstances warrant such action. No such application shall be valid or acted upon unless it is filed in the office of the retirement system within five years of the date of such death.

The provisions of this subsection shall also apply to a member who is a fireman and who dies as a result of an accident met in the actual performance of duty as a volunteer fireman in any municipality in the State, provided the member's death was not the result of the member's willful negligence.

(2)Upon the receipt of proper proofs of the death of a member on account of which an accidental death benefit is payable, there shall be paid to his widow or widower a pension of 70% of the compensation, upon which contributions by the member to the annuity savings fund were based in the last year of creditable service, for the use of herself or himself and the children of the deceased member; if there is no surviving widow or widower or in case the widow or widower dies, 20% of such compensation will be payable to one surviving child, 35% of such compensation to two surviving children in equal shares and if there be three or more children, 50% of such compensation will be payable to such children in equal shares.

If there is no surviving widow, widower or child, 25% of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service, will be payable to one surviving dependent parent or 40% of such compensation will be payable to two surviving parents in equal shares.

In the event of accidental death occurring in the first year of creditable service, the benefits, payable pursuant to this subsection, shall be computed at the annual rate of compensation.

(3)If there is no surviving widow, widower, child or dependent parent, there shall be paid to any other beneficiary of the deceased member, his aggregate contributions at the time of death.

(4)In no case shall the death benefit provided in subsection (2) be less than that provided under subsection (3).

(5)In addition to the foregoing benefits payable under subsection (2) or (3), there shall also be paid in one sum to such beneficiary, if living, as the member shall have nominated by written designation duly executed and filed with the retirement system, otherwise to the executor or administrator of the member's estate, an amount equal to 3 1/2 times the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service.

(6)In addition to the foregoing benefits, the State shall pay to the member's employer-sponsored health insurance program all health insurance premiums for the coverage of the member's surviving widow or widower and dependent children.

L.1944, c.255, s.10; amended 1945, c.148, s.5; 1948, c.450, s.1; 1950, c.325, s.2; 1960, c.109, s.1; 1964, c.241, s.7; 1967, c.250, s.10; 1987, c.128, s.3; 1989, c.271, s.1; 1994, c.15; 1996, c.89, s.2; 2003, c.181, s.2; 2009, c.23, s.1.



Section 43:16A-11 - Members Ceasing To Be Firemen Or Policemen Otherwise Than By Death Or Retirement; Payment

43:16A-11. Members ceasing to be firemen or policemen otherwise than by death or retirement; payment
If a member should cease to be a fireman or policeman, except by death or retirement as provided in this act, he shall be paid the amount of his aggregate contributions less any outstanding loan upon the filing of a written application as required by the retirement system. No member shall be entitled to withdraw the amounts contributed by his employer covering his military leave unless he shall have returned to the payroll and contributed to the retirement system for a period of 90 days.

If such person or any member shall die before withdrawing his aggregate contributions, such deductions shall be paid to the member's beneficiary.

L.1944, c. 255, p. 844, s. 11. Amended by L.1964, c. 241, s. 8, eff. Jan. 1, 1965; L.1967, c. 250, s. 11, eff. Dec. 18, 1967.



Section 43:16A-11.1 - Special Retirement; Allowance; Death Benefits.

43:16A-11.1 Special retirement; allowance; death benefits.

16. a. Should a member resign after having established 25 years of creditable service, he may elect "special retirement," provided, that such election is communicated by such member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive, in lieu of the payment provided in section 11, a retirement allowance which shall consist of:

(1)An annuity which shall be the actuarial equivalent of his aggregate contributions, and

(2)A pension in the amount which, when added to the member's annuity, will provide (a) for a person who is a member on the effective date of P.L.2011, c.78, a total retirement allowance of 65% of final compensation, plus 1% of final compensation multiplied by the number of years of creditable service over 25 but not over 30 or (b) for a person who becomes a member of the retirement system after that effective date, a total retirement allowance of 60% of final compensation, plus 1% of final compensation multiplied by the number of years of creditable service over 25 but not over 30; provided, however, that any member who has earned, prior to July 1, 1979, more than 30 years of creditable service, shall receive an additional 1% of his final compensation for each year of his creditable service over 30.

The board of trustees shall retire him at the time specified or at such other time within one month after the date so specified as the board finds advisable.

Upon the receipt of proper proofs of the death of such a retired member, there shall be paid to his beneficiary an amount equal to one-half of the final compensation received by the member.

b.The "special retirement" allowance payable under subsection a. of this section to any person who retired under the retirement system prior to December 20, 1989 shall be increased by an amount equal to 5% of the person's final compensation or by such lesser amount as would, if added to the allowance payable at the time of retirement, provide a total retirement allowance of 70% of final compensation, except that in the case of such a retirant who retired on or after July 1, 1979 and had earned prior to that date more than 30 years of creditable service, the amount of the increase shall be equal to 5% of the person's final compensation irrespective of the total retirement allowance which such an increase would provide. The provisions of this subsection shall not be construed either to require a reduction in the retirement allowance payable to any retirant or to provide for the payment of any adjustment in such an allowance with respect to any period of time prior to the first day of the month following that effective date.

L.1964, c.241, s.16; amended 1967, c.250, s.15; 1969, c.90, s.1; 1971, c.175, s.12; 1973, c.109, s.2; 1979, c.109, s.2; 1982, c.198, s.2; 1989, c.204, s.4; 2001, c.4, s.2; 2003, c.108, s.2; 2010, c.1, s.31; 2011, c.78, s.19.



Section 43:16A-11.2 - Separation From Service Before 55 With 10 Years Of Creditable Service; Election Of Retirement Allowance, Restoration To Service.

43:16A-11.2 Separation from service before 55 with 10 years of creditable service; election of retirement allowance, restoration to service.

17.Should a member, after having established 10 years of creditable service, be separated voluntarily or involuntarily from the service, before reaching age 55, and not by removal for cause on charges of misconduct or delinquency, such person may elect to receive the payments provided for in section 11 of P.L.1944, c. 255 or section 16 of P.L.1964, c. 241, or a deferred retirement allowance, beginning on the first day of the month following his attainment of age 55 and the filing of an application therefor, which shall consist of:

(1)An annuity which shall be the actuarial equivalent of his aggregate contributions at the time of his severance from the service and

(2)A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 2% of the member's final compensation multiplied by the number of years of creditable service up to 30 plus 1% of final compensation multiplied by the number of years of creditable service over 30, provided that such inactive member may elect to receive payments provided under section 11 of P.L.1944, c.255 or section 16 of P.L.1964, c. 241 if the member had qualified under that section at the time of leaving service, except that in order to avail himself or herself of the option, the member must exercise such option at least 30 days before the effective date of retirement. If such inactive member shall die before attaining age 55, the member's aggregate contributions shall be paid in accordance with section 11 of P.L.1944, c.255 and, in addition if such inactive member shall die after attaining age 55 but before filing an application for retirement benefits pursuant to this section or section 16 of P.L.1964, c.241 and has not withdrawn his or her aggregate contributions, or in the event of death after retirement, an amount equal to one-half of the compensation upon which contributions by the member to the annuity savings fund were based in the last year of creditable service shall be paid to such member's beneficiary.

Any member who, having elected to receive a deferred retirement allowance, again becomes an employee covered by the retirement system while under the age of 55, shall thereupon be reenrolled. If he had discontinued his service for more than two consecutive years, subsequent contributions shall be at his former rate increased for the years of his inactive membership. He shall be credited with all service as a member standing to his credit at the time of his election to receive a deferred retirement allowance.

L.1964,c.241,s.17; amended 1967, c.250, s.16; 1971, c.175, s.13; 1973, c.109, s.3; 1981, c.177, s.5; 1999, c.428, s.6.



Section 43:16A-11.3 - Members Of Police And Firemen's Retirement System; Coverage Of Death Benefits; Evidence Of Insurability

43:16A-11.3. Members of police and firemen's retirement system; coverage of death benefits; evidence of insurability
a. Any person entitled to become a member of the Police and Firemen's Retirement System shall not be allowed any of the death benefits established by sections 5, 6, 7(3), 9 and 10(5) of chapter 255 of the laws of 1944, and sections 16 and 17 of chapter 241 of the laws of 1964, if (1) he makes application for membership beyond the year after he first became eligible for membership or (2) he is eligible for membership on the basis of special legislation, unless the member furnishes satisfactory evidence of insurability and on the effective date of his membership is actively at work and performing all his regular duties at his customary place of employment. The effective date of coverage for such death benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

b. Such evidence of insurability will not be required of any person becoming a member of the Police and Firemen's Retirement System upon transfer from another State-administered retirement system, if such system provided death benefits of a similar nature and the transferring member was covered by such benefits at the time of the transfer. If such transferring member was not covered by such benefits at the time of the transfer, he may be allowed the death benefits of the Police and Firemen's Retirement System subject to the provisions of subsection a. of this section; provided, however, that any such member must furnish satisfactory evidence of insurability under the provisions of subsection a. of this section if he had been unable or failed to give such evidence as a member of the system from which he transferred.

c. Any person who must furnish satisfactory evidence of insurability under the provisions of this section and who ceases to be a member of the retirement system without such evidence having been given, shall continue to be subject to the same requirement if he subsequently becomes a member.

L.1967, c. 250, s. 25, eff. Dec. 18, 1967. Amended by L.1971, c. 175, s. 15, eff. June 1, 1971.



Section 43:16A-11.4 - Reenrollment; Purchase Of Credit For Previous Membership Service

43:16A-11.4. Reenrollment; purchase of credit for previous membership service
If an employee who has withdrawn the accumulated member's contributions from the Police and Firemen's Retirement System, as provided by section 11 of P.L.1944, c.255 (C.43:16A-11) is reenrolled as a member of the retirement system, the member may purchase credit for all of the previous membership service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or the highest annual compensation for service in this State for which contributions shall have been made during any fiscal year of membership or to the highest annual compensation for service in this State during any fiscal year for which credit is purchased, whichever is the highest. The purchase may be made in regular installments, equal to at least 1/2 the normal contribution to the retirement system, over a maximum period of 10 years.

Any member electing to purchase service credit hereunder who retires prior to completing the payments as agreed with the retirement system will receive pro rata credit for service purchased prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump-sum payment required at that time to provide full credit.

L.1973,c.63,s.1; amended 1991,c.138,s.12.



Section 43:16A-11.5 - Application Of Act

43:16A-11.5. Application of act
This act shall apply to any such employee reenrolled prior to or after the effective date of this act.

L.1973, c. 63, s. 2, eff. March 22, 1973.



Section 43:16A-11.6 - Transfer Or Purchase Of Credit For Service In Other Systems

43:16A-11.6. Transfer or purchase of credit for service in other systems
A member who is a member of another State-administered retirement system or pension fund at the time of enrollment in the Police and Firemen's Retirement System and does not contribute to the other system or fund after that time may transfer the service credit in the other system or fund to the Police and Firemen's Retirement System upon application and transfer of the member's contributions from the other system or fund to the system. If the member has withdrawn the contributions to the other retirement system or pension fund, the member may purchase credit for the service in the other system or fund. The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by section 1 of P.L.1973, c.63 (C.43:16A-11.4).

L.1981,c.479,s.3; amended 1991,c.138,s.13.



Section 43:16A-11.7 - Definition Of Veteran.

43:16A-11.7 Definition of veteran.

1.For purposes of this act "veteran" means any honorably discharged officer, soldier, sailor, airman, marine or nurse who served in any Army, Air Force or Navy of the Allies of the United States in World War I, between July 14, 1914, and November 11, 1918, or who served in any Army, Air Force or Navy of the Allies of the United States in World War II, between September 1, 1939, and September 2, 1945, and who was inducted into such service through voluntary enlistment, and was a citizen of the United States at the time of such enlistment, and who did not, during or by reason of such service, renounce or lose United States citizenship, and any officer, soldier, sailor, marine, airman, nurse or army field clerk, who has served in the active military or naval service of the United States and has or shall be discharged or released therefrom under conditions other than dishonorable, in any of the following wars, uprisings, insurrections, expeditions, or emergencies, and who has presented to the retirement system evidence of such record of service in form and content satisfactory to said retirement system:

(1)The Indian wars and uprisings during any of the periods recognized by the War Department of the United States as periods of active hostility;

(2)The Spanish-American War between April 20, 1898, and April 11, 1899;

(3)The Philippine insurrections and expeditions during the periods recognized by the War Department of the United States as of active hostility from February 4, 1899, to the end of 1913;

(4)The Peking relief expedition between June 20, 1900, and May 27, 1902;

(5)The army of Cuban occupation between July 18, 1898, and May 20, 1902;

(6)The army of Cuban pacification between October 6, 1906, and April 1, 1909;

(7)The Mexican punitive expedition between March 14, 1916, and February 7, 1917;

(8)The Mexican border patrol, having actually participated in engagements against Mexicans between April 12, 1911, and June 16, 1919;

(9)World War I between April 6, 1917, and November 11, 1918;

(10) World War II, between September 16, 1940, and December 31, 1946, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training program which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies any part of which 90 days was served between said dates; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 90-day service as herein provided;

(11) Korean conflict on or after June 23, 1950, and on or prior to January 31, 1955, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 90-day service as herein provided; and provided further, that any member classed as a veteran pursuant to this subparagraph prior to August 1, 1966, shall continue to be classed as a veteran whether or not the member completed the 90-day service between said dates as herein provided;

(12) Lebanon crisis, on or after July 1, 1958, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November l, 1958 or the date of termination of that conflict, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(13) Vietnam conflict on or after December 31, 1960, and on or prior to May 7, 1975, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; and exclusive of any service performed pursuant to the provisions of section 511 (d) of Title 10, United States Code, pursuant to an enlistment in the Army National Guard or as a reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 90 days' service as herein provided;

(14) Lebanon peacekeeping mission, on or after September 26, 1982, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before December 1, 1987 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(15) Grenada peacekeeping mission, on or after October 23, 1983, who has served in Grenada or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 21, 1983 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(16) Panama peacekeeping mission, on or after December 20, 1989 or the date of inception of that mission, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in Panama or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before January 31, 1990 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(17) Operation "Desert Shield/Desert Storm" mission in the Arabian peninsula and the Persian Gulf, on or after August 2, 1990 or the date of inception of that operation, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in the Arabian peninsula or on board any ship actively engaged in patrolling the Persian Gulf for a period, continuous or in the aggregate, of at least 14 days commencing on or before the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(18) Operation Northern Watch and Operation Southern Watch, on or after August 27, 1992, or the date of inception of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of inception is earliest, who served in the theater of operation, including in the Arabian peninsula and the Persian Gulf, and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service, commencing on or before the date of termination of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of termination is the latest; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(19) Operation "Restore Hope" in Somalia, on or after December 5, 1992, or the date of inception of that operation as proclaimed by the President of the United States or Congress, whichever date is earliest, who has served in Somalia or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before March 31, 1994; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14-day service as herein provided;

(20) Operations "Joint Endeavor" and "Joint Guard" in the Republic of Bosnia and Herzegovina, on or after November 20, 1995, who served in such active service in direct support of one or both of the operations for at least 14 days, continuously or in the aggregate, commencing on or before June 20, 1998, and (1) was deployed in that nation or in another area in the region, or (2) was on board a United States naval vessel operating in the Adriatic Sea, or (3) operated in airspace above the Republic of Bosnia and Herzegovina; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person completed the 14-day service requirement;

(21) Operation "Enduring Freedom", on or after September 11, 2001, who served in a theater of operation and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided; and

(22) Operation "Iraqi Freedom", on or after the date the President of the United States or the United States Secretary of Defense designates as the inception date of that operation, who served in Iraq or in another area in the region in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided.

"Veteran" also means any honorably discharged member of the American Merchant Marine who served during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits.

L.1983,c.391,s.1; amended 1991, c.389, s.30; 1991, c.390, s.6; 1995, c.406, s.4; 2001, c.127, s.5; 2001, c.128, s.4; 2003, c.197, s.4; 2005, c.64, s.4.



Section 43:16A-11.7A - Veteran Status Determined For Military Service Credit.

43:16A-11.7a Veteran status determined for military service credit.

6.The Adjutant General of the Department of Military and Veterans' Affairs shall be responsible for determining whether any person seeking to be considered a "veteran" under section 1 of P.L.1983, c.391 (C.43:16A-11.7), for the purpose of purchasing military service credit, meets the criteria set forth therein and adjudicating an appeal from any person disputing this determination. The determination of the Adjutant General shall be binding upon the Division of Pensions and Benefits.

L.2000,c.127,s.6.



Section 43:16A-11.9 - Purchase Of Retirement System Credit

43:16A-11.9. Purchase of retirement system credit
Any member of the Police and Firemen's Retirement System of New Jersey who has at least 20 years of creditable service in the retirement system and who leaves a position covered by the retirement system, with the approval of the employer, to take a full-time position with a. a federal agency, b. an agency of another state or local government thereof, c. a national, regional, statewide, areawide or metropolitan organization representing member state or local governments, d. an association of state or local public officials, or e. a nonprofit organization which has as one of its principal functions the offering of professional advisory, research, educational or development services, or related services, to governments or universities concerned with public management, may, upon filing an application with the board of trustees of the retirement system, purchase credit in the retirement system for all or a portion of the time of service with the public agency or private organization, but not exceeding three years, as provided in this act.

The member may purchase credit for the service by paying into the annuity savings fund the amount determined by applying the factor, supplied by the actuary, applicable to his age at the time of the purchase, to his creditable salary in the last 12 months of creditable service in the position covered by the retirement system immediately preceding the service with the public agency or private organization. The purchase may be made in regular monthly installments or in a lump sum as the member may elect and pursuant to rules and regulations as may be promulgated by the Division of Pensions. The member shall bear the entire cost for the additional retirement benefit attributable to the purchased credit. If, upon retirement, the member's payment for purchase of the credit is insufficient to provide for the additional retirement benefit attributable to the service, the difference may be assessed to the member, or a pro rata credit may be granted based on service purchased prior to the date of retirement, at the election of the member.

If the member retires prior to completing the purchase, he will receive pro rata credit for service purchased prior to the date of retirement, unless he makes an additional lump sum payment at that time as will be necessary to provide full credit.

The purchase may be made within four years of the date of the member's last contribution to the retirement system in the covered position immediately preceding the service with the public agency or private organization.

L. 1985, c. 450, s. 1, eff. Jan. 14, 1986.



Section 43:16A-11.10 - Purchase Of Credit During Official Leave Without Pay

43:16A-11.10. Purchase of credit during official leave without pay
14. A member of the Police and Firemen's Retirement System may purchase credit for time during which the member shall have been absent on an official leave without pay. The credit shall be purchased for a period of time equal to:

a. three months or the duration of the leave, whichever is less; or



b. if the leave was due to the member's personal illness, two years or the duration of the leave, whichever is less; or

c. the period of leave that is specifically allowed for retirement purposes by the provisions of any law of this State.

The purchase shall be made in the same manner and be subject to the same terms and conditions provided for the purchase of previous membership service by section 1 of P.L.1973, c.63 (C.43:16A-11.4).

L.1991,c.138,s.14.



Section 43:16A-11.11 - Members Of Police And Firemen's Retirement System May Purchase Credit

43:16A-11.11. Members of Police and Firemen's Retirement System may purchase credit
A member of the Police and Firemen's Retirement System may file a detailed statement of public employment in other states or with the United States Government which would be eligible for credit in a State-administered retirement system if the employment was with a public employer in this State, or of military service in the Armed Forces of the United States, rendered prior to becoming a member, for which the member desires credit, and of such other facts as the retirement system may require. The member may purchase credit for all or a portion of the service evidenced in the statement up to the nearest number of years and months, but not exceeding 10 years, provided however, that a member purchasing that maximum credit may purchase up to five additional years for additional military service qualifying the member as a veteran as defined in section 1 of P.L.1983, c.391 (C.43:16A-11.7). No application shall be accepted for the purchase of credit for the service if, at the time of application, the member has a vested right to retirement benefits in another retirement system based in whole or in part upon that service.

The member may purchase credit for the service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions were made during any prior fiscal year of membership, whichever is greater. The purchase may be made in regular installments equal to at least 1/2 of the full normal contribution to the retirement system, over a maximum period of 10 years. The employer of a member who applies, pursuant to this section, to purchase credit for public employment with the United States Government or for military service in the Armed Forces of the United States shall not be liable for any payment to the retirement system on behalf of the member for the purchase of this credit.

Notwithstanding any provision of this act to the contrary, a member shall not be liable for any costs associated with the financing of pension adjustment benefits and health care benefits for retirees when purchasing credit for public employment in other states or with the United States Government or military service in the Armed Forces of the United States.

Any member electing to purchase the service who retires prior to completing payments as agreed with the retirement system will receive pro rata credit for service purchased prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump sum payment required at that time to provide full credit.

L.1991,c.153,s.3.



Section 43:16A-11.12 - Service Credit In Pfrs For Local Service; Purchase

43:16A-11.12 Service credit in PFRS for local service; purchase
1. A member of the Police and Firemen's Retirement System who had established service credit in a municipal or county retirement system or pension fund in this State and who is ineligible to transfer the service credit to the retirement system may file a detailed statement of public employment with the municipality or county rendered prior to becoming a member for which the member desires credit and of such other facts as the retirement system may require. The member may purchase credit for all of the service evidenced in the statement up to the nearest number of years and months. No application shall be accepted for the purchase of credit for the service if, at the time of the application, the member has a vested right to retirement benefits in the municipal or county retirement system or pension fund based in whole or in part upon that service.

The member may purchase credit for the service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions were made during any prior fiscal year of membership, whichever is greater. The purchase may be made in lump sum or in regular installments, equal to at least 1/2 of the full normal contribution to the retirement system, over a maximum period of 10 years. A member who applies to purchase credit for the service shall pay the full cost attributable to the increased benefits to be derived from the purchased credit in accordance with the actuarial method used to determine the cost at the time of the purchase. A member shall not be liable for any costs associated with the financing of pension adjustment benefits and health care benefits for retirees when purchasing credit.

Any member electing to purchase the service who retires prior to completing payments as agreed with the retirement system will receive pro rata credit for service purchased prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump sum payment required at that time to provide full credit.

L.1997,c.43.



Section 43:16A-11.13 - Purchase Of Credit In Pfrs

43:16A-11.13. Purchase of credit in PFRS
1.Notwithstanding the provisions of section 4 of P.L.1944, c.255 (C.43:16A-4), any member who is separated involuntarily from the police service covered by the retirement system, and not by removal for cause or charges of misconduct or delinquency, and who subsequently becomes a police service employee covered by the retirement system may, upon filing an application with the board of trustees of the retirement system, purchase credit in the retirement system for all or a portion of the time of the hiatus in creditable service, but not exceeding three years, as provided in this section.

The member may purchase credit for the service by paying into the annuity savings fund the amount determined by applying the factor, supplied by the actuary, applicable to his age at the time of the purchase, to his creditable salary in the last 12 months of creditable service in the position covered by the retirement system immediately preceding the involuntary separation from service. The purchase may be made in regular monthly installments or in a lump sum as the member may elect and pursuant to rules and regulations as may be promulgated by the Division of Pensions and Benefits. The member shall bear the entire cost for the additional retirement benefit attributable to the purchased credit. If, upon retirement, the member's payment for purchase of the credit is insufficient to provide for the additional retirement benefit attributable to the service, the difference may be assessed to the member, or a pro rata credit may be granted based on service purchased prior to the date of retirement, at the election of the member.

If the member retires prior to completing the purchase, he will receive pro rata credit for service purchased prior to the date of retirement, unless he makes an additional lump sum payment at that time as will be necessary to provide full credit.

L.1999, c.338.



Section 43:16A-11.14 - Purchase Of Credit In Pfrs After Member Is Laid Off Then Rehired

43:16A-11.14. Purchase of credit in PFRS after member is laid off then rehired
1.Notwithstanding the provisions of section 4 of P.L.1944, c.255 (C.43:16A-4), any member who is separated involuntarily from firefighting service covered by the retirement system, and not by removal for cause or charges of misconduct or delinquency, and who subsequently becomes a fireman in a position covered by the retirement system may, upon filing an application with the board of trustees of the retirement system, purchase credit in the retirement system for all or a portion of the time of the hiatus in creditable service, but not exceeding three years, as provided in this section.

The member may purchase credit for the service by paying into the annuity savings fund the amount determined by applying the factor, supplied by the actuary, applicable to the member's age at the time of the purchase, to the member's creditable salary in the last 12 months of creditable service in the position covered by the retirement system immediately preceding the involuntary separation from service. The purchase may be made in regular monthly installments or in a lump sum as the member may elect and pursuant to rules and regulations as may be promulgated by the Division of Pensions and Benefits. The member shall bear the entire cost for the additional retirement benefit attributable to the purchased credit. If, upon retirement, the member's payment for purchase of the credit is insufficient to provide for the additional retirement benefit attributable to the service, the difference may be assessed to the member, or a pro rata credit may be granted based on service purchased prior to the date of retirement, at the election of the member.

If the member retires prior to completing the purchase, the member shall receive pro rata credit for service purchased prior to the date of retirement, unless the member makes an additional lump sum payment at that time as shall be necessary to provide full credit.

L.2001,c.228.



Section 43:16A-12.1 - Survivors' Benefits.

43:16A-12.1 Survivors' benefits.

26. a. Upon the death after retirement of any member of the retirement system there shall be paid to the member's widow or widower a pension of 50% of final compensation for the use of herself or himself, to continue during her or his widowhood, plus 15% of such compensation payable to one surviving child or an additional 25% of such compensation to two or more children; if there is no surviving widow or widower or in case the widow or widower dies or remarries, 20% of final compensation will be payable to one surviving child, 35% of such compensation to two surviving children in equal shares and if there be three or more children, 50% of such compensation would be payable to such children in equal shares.

b.The increased pension benefits payable under this act shall apply only to cases where such policeman or fireman retires on or after December 18, 1967 and shall not affect pensions paid or to be paid as a result of retirements occurring prior to said date. The increased pension benefits payable under this subsection of this 1991 amendatory and supplementary act shall apply only to pension benefits payable on or after the effective date of this 1991 amendatory and supplementary act, P.L.1991, c.511 (C.43:3B-8.4 et al.).

c.As of the effective date of this 1991 amendatory and supplementary act, P.L.1991, c.511 (C.43:3B-8.4 et al.), all widows' and widowers' pensions previously granted or to be granted pursuant to the provisions of subsection a. of this section or section 10 of chapter 255 of the laws of 1944, as amended, and all such pensions previously granted, or to be granted where retirement for accidental disability occurred prior to December 18, 1967, pursuant to the provisions of section 7(3) of chapter 255 of the laws of 1944 prior to the amendment of that section by P.L.1967, c.250, will be subject to a minimum, annual, aggregate payment of $4,500. The increased pension benefits payable under this subsection of this 1991 amendatory and supplementary act shall apply only to pension benefits payable on or after the effective date of this 1991 amendatory and supplementary act, P.L.1991, c.511 (C.43:3B-8.4 et al.).

d.The State shall reimburse local governments for additional pension costs arising from any increase in the annual pension payable to a widow or widower pursuant to this section of this 1991 amendatory and supplementary act, P.L.1991, c.511 (C.43:3B-8.4 et al.).

L.1967,c.250,s.26; amended 1971, c.175, s.16; 1985, c.393, s.1; 1991, c.511, s.1; 1999, c.428, s.7.



Section 43:16A-12.2 - Pension, Annuity Or Retirement Allowance Effective Date; Amount Limitations; Payment Of Unpaid Benefits Upon Death Of Retirant

43:16A-12.2. Pension, annuity or retirement allowance effective date; amount limitations; payment of unpaid benefits upon death of retirant
27. A pension, an annuity or a retirement allowance granted under the provisions of this act shall be effective only on the first day of a month, shall be paid in equal monthly installments, and shall not be decreased, increased, revoked or repealed, except as otherwise provided in this act; provided, however, that at the time any benefit becomes payable any unpaid balance of a loan or arrearage outstanding shall be deducted from any benefit otherwise payable.

Upon the death of a retirant, any unpaid benefits due him shall be paid in one lump sum to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the retirant's estate. No pension, annuity or retirement allowance shall be due to a retirant or beneficiary unless it constitutes a payment for an entire month; provided, however, that a pension, annuity or retirement allowance shall be payable for the entire month in which the retirant or beneficiary dies.

L.1967,c.250,s.27; amended 1993,c.335,s.5.



Section 43:16A-12.3 - Designation Of Beneficiary; Payment Of Benefits

43:16A-12.3. Designation of beneficiary; payment of benefits
The designation of beneficiary by a member or retirant shall be made in writing on a form satisfactory to the retirement system, and filed with the retirement system. The member or retirant may, from time to time and without the consent of his death benefit designee, change the beneficiary by filing written notice of the change with the system on a form satisfactory to it. The new nomination will be effective on the date the notice, in proper form, is received by the system, and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the member or retirant has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the member or retirant, the interest of such beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the member or retirant, unless the member or retirant has made written request to the contrary in his beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a member, retirant or beneficiary shall be payable to the estate of such member, retirant or beneficiary.

Except with regard to the payment of the member's accumulated deductions and the payment, upon the death of a retirant after attaining the age of 55 years, of the death benefits provided in sections 5, 6, 7(3), 9 and 10(5) of chapter 255 of the laws of 1944 and sections 16 and 17 of chapter 241 of the laws of 1964, a member may elect, by making written request to the retirement system, that the whole or any part of his death benefits be made payable to his beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during his lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the member or retirant under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or a corporation, partnership, association, institution, trustee, or any fiduciary.

If, at the member's or retirant's death, an amount of death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount which was available to the member or retirant immediately prior to his death in accordance with the provisions of the immediately preceding paragraph shall then be available to such beneficiary for the benefit of such beneficiary.

The provisions of this section shall be construed separately with respect to each of the death benefits for which a beneficiary is designated by the member or retirant.

L.1967, c. 250, s. 28, eff. Dec. 18, 1967.



Section 43:16A-12.4 - Requirements For Receipt Of Death Benefits; Minimum Amount Of Benefit Payable

43:16A-12.4. Requirements for receipt of death benefits; minimum amount of benefit payable
Any other provision of this act notwithstanding, (a) no beneficiary of a pensioner who enrolled as a member on or after July 1, 1971 and who retired for any reason other than disability shall be entitled to receive benefits pursuant to the death benefit coverages provided by section 5 of chapter 255 of the laws of 1944 and sections 16 and 17 of chapter 241 of the laws of 1964, if the pensioner had less than 10 years of service credit for retirement purposes at the time of retirement; and (b) no member or beneficiary shall be entitled to receive a monthly retirement allowance or other benefit payable pursuant to this chapter unless the amount of the allowance or benefit would be at least $25.00 per month.

L.1971, c. 175, s. 19, eff. June 1, 1971.



Section 43:16A-13 - Police And Firemen's Retirement System, Trustees, Committees.

43:16A-13 Police and Firemen's Retirement System, trustees, committees.

13. a. (1) Subject to the provisions of P.L.1955, c.70 (C.52:18A-95 et seq.), the general responsibility for the proper operation of the retirement system is hereby vested in a board of trustees, and, as specified, the committees established pursuant to subsection b. of this section.

(2) The board shall consist of 11 trustees as follows:

(a) Five members to be appointed by the Governor, with the advice and consent of the Senate, who shall serve for a term of office of four years and until their successors are appointed and who shall be private citizens of the State of New Jersey who are neither an officer thereof nor an active or retired member of any police or fire department thereof. Of the four members initially appointed by the Governor pursuant to P.L.1992, c.125 (C.43:4B-1 et al.), one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, and one for a term of four years. The member appointed by the Governor pursuant to the provisions of this amendatory act, P.L.1995, c.238, shall serve for a term of four years and until a successor is appointed.

(b)The State Treasurer or the deputy State Treasurer, when designated for that purpose by the State Treasurer.

(c) Two policemen and two firemen who shall be active members of the system and who shall be elected by the active members of the system for a term of four years according to such rules and regulations as the board of trustees shall adopt to govern such election.

(d) One retiree from the system who shall be elected by retirees from the system for a term of four years according to such rules and regulations as the board of trustees shall adopt to govern the election.

(3)Each trustee shall, after his appointment or election, take an oath of office that, so far as it devolves upon him he will diligently and honestly fulfill his duties as a board member, and that he will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State.

(4)If a vacancy occurs in the office of a trustee, the vacancy shall be filled in the same manner as the office was previously filled.

(5)The trustees shall serve without compensation, but they shall be reimbursed for all necessary expenses that they may incur through service on the board.

(6)Each trustee shall be entitled to one vote in the board. Six trustees must be present at any meeting of said board for the transaction of its business.

(7)Subject to the limitations of this act, the board of trustees shall annually establish rules and regulations for the administration of the funds created by this act and for the transaction of the board's and committees' business. Such rules and regulations shall be consistent with those adopted by the other pension funds within the Division of Pensions and Benefits in order to permit the most economical and uniform administration of all such retirement systems. The committees shall adopt such regulations as provided in subsection b. of this section.

(8)The board of trustees shall elect from its membership a chairman. The Director of the Division of Pensions and Benefits shall appoint a qualified employee of the division to be secretary of the board. The administration of the program shall be performed by the personnel of the Division of Pensions and Benefits.

(9)The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. The retirement system shall publish annually a report showing the fiscal transactions of the retirement system for the preceding year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(10) The Attorney General of the State of New Jersey shall be the legal adviser of the retirement system, except that if the Attorney General determines that a conflict of interest would affect the ability of the Attorney General to represent the board or the committees on a matter affecting the retirement system, the board may select and employ legal counsel to advise and represent the board or the committees on that matter.

(11) The State Treasurer shall designate a medical board after consultation with the Director of the Division of Pensions and Benefits, subject to veto by the board of trustees for valid reason. It shall be composed of three physicians who are not eligible to participate in the retirement system. The medical board shall pass upon all medical examinations required under the provisions of this act, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the retirement system its conclusions and recommendations upon all matters referred to it.

(12) The actuary of the system shall be selected by the Retirement Systems Actuary Selection Committee established by P.L.1992, c.125. He shall be the technical adviser of the board of trustees and the committees on matters regarding the operation of the funds created by the provisions of this act, and shall perform such other duties as are required in connection therewith.

(13) At least once in each three-year period the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and, with the advice of the actuary, the board of trustees shall adopt for the retirement system such mortality, service and other tables as shall be deemed necessary and shall certify the rates of contribution payable under the provisions of this act.

(14) (Deleted by amendment, P.L.1970, c.57.)

(15) On the basis of such tables recommended by the actuary as the board of trustees shall adopt and regular interest, the actuary shall make an annual valuation of the assets and liability of the funds of the system created by this act.

(16) (Deleted by amendment, P.L.1987, c.330.)

(17) Each policeman or fireman member of the board of trustees or the committees shall be entitled to time off from his duty, with pay, during the periods of his attendance upon regular or special meetings of the board of trustees or the committees, and such time off shall include reasonable travel time required in connection therewith.

b.There are established two committees, to be composed of 10 members each as follows, one for the State employees part of the retirement system and one for the part of the retirement system with employees of employers other than the State.

Each committee shall have five members who shall be appointed by the Governor as representatives of public employers whose employees are enrolled in the retirement system, two members who shall be appointed by the head of the union representing the greatest number of police officer members of the retirement system having union membership, one member who shall be appointed by the head of the union representing the second greatest number of police officer members of the retirement system having union membership, one member who shall be appointed by the head of the union representing the greatest number of firefighter members of the retirement system having union membership, and one member who shall be appointed by the head of the union representing the second greatest number of firefighter members of the retirement system having union membership. The members of the committees shall not be appointed until that part of the system attains the target funded ratio.

The members of each committee shall serve for a term of three years and until a successor is appointed and qualified. For each committee, of the initial appointments by the Governor, two members shall serve for two years and until a successor is appointed and qualified, and two shall serve for one year and until a successor is appointed and qualified. For each committee, of the initial appointments by the head of the union representing the greatest number of police officer members of the retirement system, the members shall serve for two years and until a successor is appointed and qualified. For each committee, of the initial appointment by the head of the union representing the greatest number of firefighter members of the retirement system, the member shall serve for one year and until a successor is appointed and qualified.

For each committee, the members of the committee shall select a chairperson from among the members, who shall serve for a term of one year, with no member serving more than one term until all the members of the committee have served a term in a manner alternating among the employer representatives and employee representatives, unless the committee determines otherwise with regard to this process.

The provisions of paragraphs (3) through (6), inclusive, and (17) of subsection a. of this section, and subsection (4) of section 14 of P.L.1944, c.255 (C.43:16A-14), shall apply to the committee and its members, as appropriate. The committee shall keep a record of all of its proceedings which shall be open to public inspection.

Upon the convening of any meeting of a committee, the members shall consider a motion to assume the authority provided in this subsection and shall proceed only if a majority of the members of the committee vote in the affirmative on that motion.

Each committee may contract with such actuaries or consultants, or both, in accordance with the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), as the committee may deem necessary to perform its duties, when that part of the system has attained the target funded ratio.

When a part of the system, has attained the target funded ratio as defined in section 27 of P.L.2011, c.78 (C.43:3C-16), the committee for that part shall have the discretionary authority for that part to (1) modify the: member contribution rate; formula for calculation of final compensation; age at which a member may be eligible for and the benefits for service or special retirement; and benefits provided for disability retirement; and (2) activate the application of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.) for retirees for the period that the part is at or above the target funded ratio and modify the basis for the calculation of the adjustment and set the duration and extent of the activation. A committee shall give priority consideration to subparagraph (2) of this paragraph. A committee shall not have the authority to change the years of creditable service required for vesting.

Each committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law may set forth a specific requirement on that matter.

Each committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law do not set forth a specific requirement on the considered aspect of that matter or address that matter at all.

The members of each committee shall have the same duty and responsibility to the retirement system as do the members of the board of trustees. No decision of a committee shall be implemented if the direct or indirect result of the decision will be that the funded ratio of that part falls below the target funded ratio in any valuation period during the 30 years following the implementation of the decision. The actuary of the system shall make a determination of the result in that regard and submit that determination in a written report to the committee and the board prior to the implementation of the decision.

If any matter before a committee receives at least six votes in the affirmative, the board of trustees shall approve and implement the committee's decision.

If any matter regarding benefits before a committee receives five votes in the affirmative and five votes in the negative or the committee otherwise reaches an impasse on a decision, the provisions of section 33 of P.L.2011, c.78 (C.43:3C-17) shall be followed.

A final action of the committee shall be made by the adoption of a regulation that shall identify the modifications to the system by reference to statutory section. The regulations shall also specify the effective date of the modification and the system members, including beneficiaries and retirees, to whom the modification applies. Regulations of the committee are considered to be part of the plan document for the system. A regulation adopted by the committee may be modified by regulation in order to comply with the requirements of this section.

c.No member of the board, committee, employee of the board, or employee of the Division of Pensions and Benefits in the Department of the Treasury shall accept from any person, whether directly or indirectly and whether by himself or through his spouse or any member of his family, or through any partner or associate, any gift, favor, service, employment or offer of employment, or any other thing of value, including contributions to the campaign of a member or employee as a candidate for elective public office, which he knows or has reason to believe is offered to him with intent to influence him in the performance of his public duties and responsibilities. As used in this subsection, "person" means an (1) individual or business entity, or officer or employee of such an entity, who is seeking, or who holds, or who held within the prior three years, a contract with the board; (2) an active or retired member, or beneficiary, of the retirement system; or (3) an entity, or officer or employee of such an entity, in which the assets of the retirement system have been invested. A board or committee member or employee violating this prohibition shall be guilty of a crime of the third degree.

L.1944, c.255, s.13; amended 1955, c.212; 1964, c.241, s.9; 1967, c.250, s.12; 1970, c.57, s.10; 1971, c.175, s.7; 1972, c.157, s.3; 1973, c.156, s.2; 1987, c.330, s.1; 1992, c.41, s.24; 1992, c.125, s.14; 1995, c.238; 2011, c.78, s.4.



Section 43:16A-13.1 - Deputy State Treasurer; Sitting As Member Of Board

43:16A-13.1. Deputy State Treasurer; sitting as member of board
The Deputy State Treasurer, when designated for that purpose by the State Treasurer, may sit as a member of the board of trustees constituted by the act to which this is a supplement, and when so sitting shall have all the powers and shall perform all the duties vested by said act in the State Treasurer.

L.1947, c. 217, p. 878, s. 1.



Section 43:16A-14 - Management Of Funds.

43:16A-14 Management of funds.

14. (1) The board of trustees shall be and are hereby constituted trustees of the various funds and accounts established by this act; provided, however, that all functions, powers and duties relating to the investment or reinvestment of moneys of, and purchase, sale or exchange of any investments or securities, of or for any fund or account established under this act shall be exercised and performed by the director of the Division of Investment in accordance with the provisions of chapter 270, of the laws of 1950. The secretary of the board of trustees shall determine from time to time the cash requirements of the various funds and accounts established by this act and the amount available for investment, all of which shall be certified to the Director of the Division of Investment.

An elected member of the board of trustees to be designated by a majority vote thereof shall serve on the State Investment Council as a representative of said board of trustees, for a term of three years and until a successor is designated and qualified.

(2)The Treasurer of the State of New Jersey shall be the custodian of the several funds created by this act, shall select all depositories and custodians and shall negotiate and execute custody agreements in connection with the assets or investments of any of said funds. All payments from said funds shall be made by him only upon vouchers signed by the chairman and countersigned by the secretary of the board of trustees. No voucher shall be drawn, except upon the authority of the board duly entered in the records of its proceedings.

(3)(Deleted by amendment.)

(4)Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investments of the retirement system; nor shall any trustee or employee of the board directly or indirectly, for himself or as an agent in any manner use the moneys of the retirement system, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety, or in any manner an obligor for moneys loaned to or borrowed from the retirement system.

L.1944, c.255, s.14; amended 1970, c.57, s.11; 2011, c.78, s.31.



Section 43:16A-15 - Contributions, Expenses Of Administration.

43:16A-15 Contributions, expenses of administration.

15. (1) The contributions required for the support of the retirement system shall be made by members and their employers.

(2) The uniform percentage contribution rate for members shall be 8.5% of compensation. Members of the retirement system shall contribute 10% of compensation to the system on and after the effective date of P.L.2011, c.78.

(3)(Deleted by amendment, P.L.1989, c.204).

(4)Upon the basis of the tables recommended by the actuary which the board adopts and regular interest, the actuary shall compute annually, beginning as of June 30, 1991, the amount of contribution which shall be the normal cost as computed under the projected unit credit method attributable to service rendered under the retirement system for the year beginning on July 1 immediately succeeding the date of the computation. This shall be known as the "normal contribution."

(5)(Deleted by amendment, P.L.1989, c.204).

(6)(Deleted by amendment, P.L.1994, c.62.)

(7)Each employer shall cause to be deducted from the salary of each member the percentage of earnable compensation prescribed in subsection (2) of this section. To facilitate the making of deductions, the retirement system may modify the amount of deduction required of any member by an amount not to exceed 1/10 of 1% of the compensation upon which the deduction is based.

(8)The deductions provided for herein shall be made notwithstanding that the minimum salary provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein, and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the service rendered by such person during the period covered by such payment, except as to the benefits provided under this act. The chief fiscal officer of each employer shall certify to the retirement system in such manner as the retirement system may prescribe, the amounts deducted; and when deducted shall be paid into said annuity savings fund, and shall be credited to the individual account of the member from whose salary said deduction was made.

(9)With respect to employers other than the State, upon the basis of the tables recommended by the actuary which the board adopts and regular interest, the actuary shall compute the amount of the accrued liability as of June 30, 1991 under the projected unit credit method, which is not already covered by the assets of the retirement system, valued in accordance with the asset valuation method established in this section. Using the total amount of this unfunded accrued liability, the actuary shall compute the initial amount of contribution which, if the contribution is paid annually in level dollars for a specific period of time, will amortize this liability. The State Treasurer shall determine, upon the advice of the Director of the Division of Pensions and Benefits, the board of trustees and the actuary, the time period for full funding of this liability, which shall not exceed 40 years on initial application of this section as amended by this act, P.L.1994, c.62. This shall be known as the "accrued liability contribution." Any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for the 10 valuation years following valuation year 1991 shall serve to increase or decrease, respectively, the unfunded accrued liability contribution. Thereafter, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 30 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 30 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section. Beginning with the July 1, 2018 actuarial valuation, the accrued liability contribution shall be computed so that if the contribution is paid annually in level dollars, it will amortize this unfunded accrued liability over a closed 30-year period. Beginning with the July 1, 2028 actuarial valuation, when the remaining amortization period reaches 20 years, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 20 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 20 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section.

With respect to the State, upon the basis of the tables recommended by the actuary which the board adopts and regular interest, the actuary shall annually determine if there is an amount of the accrued liability, computed under the projected unit credit method, which is not already covered by the assets of the retirement system, valued in accordance with the asset valuation method established in this section. This shall be known as the "unfunded accrued liability." If there was no unfunded accrued liability for the valuation period immediately preceding the current valuation period, the actuary, using the total amount of this unfunded accrued liability, shall compute the initial amount of contribution which, if the contribution is paid annually in level dollars for a specific period of time, will amortize this liability. The State Treasurer shall determine, upon the advice of the Director of the Division of Pensions and Benefits, the board of trustees and the actuary, the time period for full funding of this liability, which shall not exceed 30 years. This shall be known as the "accrued liability contribution." Thereafter, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 30 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 30 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section. Beginning with the July 1, 2018 actuarial valuation, the accrued liability contribution shall be computed so that if the contribution is paid annually in level dollars, it will amortize this unfunded accrued liability over a closed 30-year period. Beginning with the July 1, 2028 actuarial valuation, when the remaining amortization period reaches 20 years, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 20 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 20 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section.

The State may pay all or any portion of its unfunded accrued liability under the retirement system from any source of funds legally available for the purpose, including, without limitation, the proceeds of bonds authorized by law for this purpose.

The value of the assets to be used in the computation of the contributions provided for under this section for valuation periods shall be the value of the assets for the preceding valuation period increased by the regular interest rate, plus the net cash flow for the valuation period (the difference between the benefits and expenses paid by the system and the contributions to the system) increased by one half of the regular interest rate, plus 20% of the difference between this expected value and the full market value of the assets as of the end of the valuation period. This shall be known as the "valuation assets." Notwithstanding the first sentence of this paragraph, the valuation assets for the valuation period ending June 30, 1995 shall be the full market value of the assets as of that date and, with respect to the valuation assets allocated to the State, shall include the proceeds from the bonds issued pursuant to the "Pension Bond Financing Act of 1997," P.L.1997, c.114 (C.34:1B-7.45 et seq.), paid to the system by the New Jersey Economic Development Authority to fund the unfunded accrued liability of the system. Notwithstanding the first sentence of this paragraph, the percentage of the difference between the expected value and the full market value of the assets to be added to the expected value of the assets for the valuation period ending June 30, 1998 for the State shall be 100% and for other employers shall be 57% plus such additional percentage as is equivalent to $150,000,000. Notwithstanding the first sentence of this paragraph, the amount of the difference between the expected value and the full market value of the assets to be added to the expected value of the assets for the valuation period ending June 30, 1999 shall include an additional amount of the market value of the assets sufficient to fund (1) the unfunded accrued liability for the supplementary "special retirement" allowances provided under subsection b. of section 16 of P.L.1964, c.241 (C.43:16A-11.1) and (2) the unfunded accrued liability for the full credit toward benefits under the retirement system for service credited in the Public Employees' Retirement System and transferred pursuant to section 1 of P.L.1993, c.247 (C.43:16A-3.8) and the reimbursement of the cost of any credit purchase pursuant to section 3 of P.L.1993, c.247 (C.43:16A-3.10) provided under section 1 of P.L.2001, c.201 (C.43:16A-3.14).

"Excess valuation assets" means, with respect to the valuation assets allocated to the State, the valuation assets allocated to the State for a valuation period less the actuarial accrued liability of the State for the valuation period, and beginning with the valuation period ending June 30, 1998, less the present value of the expected additional normal cost contributions attributable to the provisions of P.L.1999, c.428 (C.43:16A-15.8 et al.) payable on behalf of the active members employed by the State as of the valuation period over the expected working lives of the active members in accordance with the tables of actuarial assumptions applicable to the valuation period, and less the present value of the expected additional normal cost contributions attributable to the provisions of P.L.2003, c.108 as amending section 16 of P.L.1964, c.241 (C.43:16A-11.1) payable on behalf of the active members employed by the State as of the valuation period over the expected working lives of the active members in accordance with the tables of actuarial assumptions applicable to the valuation period, if the sum is greater than zero. "Excess valuation assets" means, with respect to the valuation assets allocated to other employers, the valuation assets allocated to the other employers for a valuation period less the actuarial accrued liability of the other employers for the valuation period, excluding the unfunded accrued liability for early retirement incentive benefits pursuant to P.L.1993, c.99 for the other employers, and beginning with the valuation period ending June 30, 1998, less the present value of the expected additional normal cost contributions attributable to the provisions of P.L.1999, c.428 (C.43:16A-15.8 et al.) payable on behalf of the active members employed by other employers as of the valuation period over the expected working lives of the active members in accordance with the tables of actuarial assumptions applicable to the valuation period, and less the present value of the expected additional normal cost contributions attributable to the provisions of P.L.2003, c.108 as amending section 16 of P.L.1964, c.241 (C.43:16A-11.1) payable on behalf of the active members employed by other employers as of the valuation period over the expected working lives of the active members in accordance with the tables of actuarial assumptions applicable to the valuation period, if the sum is greater than zero.

If there are excess valuation assets allocated to the State or to the other employers for the valuation period ending June 30, 1995, the normal contributions payable by the State or by the other employers for the valuation periods ending June 30, 1995, and June 30, 1996 which have not yet been paid to the retirement system shall be reduced to the extent possible by the excess valuation assets allocated to the State or to the other employers, respectively, provided that with respect to the excess valuation assets allocated to the State, the General Fund balances that would have been paid to the retirement system except for this provision shall first be allocated as State aid to public schools to the extent that additional sums are required to comply with the May 14, 1997 decision of the New Jersey Supreme Court in Abbott v. Burke.

If there are excess valuation assets allocated to the other employers for the valuation period ending June 30, 1998, the accrued liability contributions payable by the other employers for the valuation period ending June 30, 1997 shall be reduced to the extent possible by the excess valuation assets allocated to the other employers.

If there are excess valuation assets allocated to the State or to the other employers for a valuation period ending after June 30, 1998, the State Treasurer may reduce the normal contribution payable by the State or by other employers for the next valuation period as follows:

(1)for valuation periods ending June 30, 1996 through June 30, 2000, to the extent possible by up to 100% of the excess valuation assets allocated to the State or to the other employers, respectively;

(2)for the valuation period ending June 30, 2001, to the extent possible by up to 84% of the excess valuation assets allocated to the State or to the other employers, respectively;

(3)for the valuation period ending June 30, 2002, to the extent possible by up to 68% of the excess valuation assets allocated to the State or to the other employers, respectively; and

(4)for valuation periods ending June 30, 2003 through June 30, 2007, to the extent possible by up to 50% of the excess valuation assets allocated to the State or to the other employers, respectively.

Notwithstanding the discretion provided to the State Treasurer in the previous paragraph to reduce the amount of the normal contribution payable by employers other than the State, the State Treasurer shall reduce the amount of the normal contribution payable by employers other than the State by $150,000,000 in the aggregate for the valuation period ending June 30, 1998, and then the State Treasurer may reduce further pursuant to the provisions of the previous paragraph the normal contribution payable by such employers for that valuation period.

The normal and accrued liability contributions shall be certified annually by the retirement system and shall be included in the budget of the employer and levied and collected in the same manner as any other taxes are levied and collected for the payment of the salaries of members.

Notwithstanding the preceding sentence, the normal and accrued liability contributions to be included in the budget of and paid by the employer other than the State shall be as follows: for the payment due in the State fiscal year ending on June 30, 2004, 20% of the amount certified by the retirement system; for the payment due in the State fiscal year ending on June 30, 2005, a percentage of the amount certified by the retirement system as the State Treasurer shall determine but not more than 40%; for the payment due in the State fiscal year ending on June 30, 2006, a percentage of the amount certified by the retirement system as the State Treasurer shall determine but not more than 60%; and for the payment due in the State fiscal year ending on June 30, 2007, a percentage of the amount certified by the retirement system as the State Treasurer shall determine but not more than 80%.

The State Treasurer shall reduce the normal and accrued liability contributions payable by employers other than the State to 50 percent of the amount certified annually by the retirement system for payments due in the State fiscal year ending June 30, 2009. An employer that elects to pay the reduced normal and accrued liability contribution shall adopt a resolution, separate and apart from other budget resolutions, stating that the employer needs to pay the reduced contribution and providing an explanation of that need which shall include (1) a description of its inability to meet the levy cap without jeopardizing public safety, health, and welfare or without jeopardizing the fiscal stability of the employer, or (2) a description of another condition that offsets the long term fiscal impact of the payment of the reduced contribution. An employer also shall document those actions it has taken to reduce its operating costs, or provide a description of relevant anticipated circumstances that could have an impact on revenues or expenditures. This resolution shall be submitted to and approved by the Local Finance Board after making a finding that these fiscal conditions are valid and affirming the findings contained in the employer resolution.

An employer that elects to pay 100 percent of the amount certified by the retirement system for the State fiscal year ending June 30, 2009 shall be credited with such payment and any such amounts shall not be included in the employer's unfunded liability.

The actuaries for the retirement system shall determine the unfunded liability of the retirement system, by employer, for the reduced normal and accrued liability contributions provided under P.L.2009, c.19. This unfunded liability shall be paid by the employer in level annual payments over a period of 15 years beginning with the payments due in the State fiscal year ending June 30, 2012 and shall be adjusted by the rate of return on the actuarial value of assets.

The retirement system shall annually certify to each employer the contributions due to the contingent reserve fund for the liability under P.L.2009, c.19. The contributions certified by the retirement system shall be paid by the employer to the retirement system on or before the date prescribed by law for payment of employer contributions for basic retirement benefits. If payment of the full amount of the contribution certified is not made within 30 days after the last date for payment of employer contributions for basic retirement benefits, interest at the rate of 10% per year shall be assessed against the unpaid balance on the first day after the thirtieth day.

(10) The treasurer or corresponding officer of the employer shall pay to the State Treasurer no later than April 1 of the State's fiscal year in which payment is due the amount so certified as payable by the employer, and shall pay monthly to the State Treasurer the amount of the deductions from the salary of the members in the employ of the employer, and the State Treasurer shall credit such amount to the appropriate fund or funds, of the retirement system.

If payment of the full amount of the employer's obligation is not made within 30 days of the due date established by this act, interest at the rate of 10% per annum shall commence to run against the unpaid balance thereof on the first day after such 30th day.

If payment in full, representing the monthly transmittal and report of salary deductions, is not made within 15 days of the due date established by the retirement system, interest at the rate of 10% per annum shall commence to run against the total transmittal of salary deductions for the period on the first day after such 15th day.

(11) The expenses of administration of the retirement system shall be paid by the State of New Jersey. Each employer shall reimburse the State for a proportionate share of the amount paid by the State for administrative expense. This proportion shall be computed as the number of members under the jurisdiction of such employer bears to the total number of members in the system. The pro rata share of the cost of administrative expense shall be included with the certification by the retirement system of the employer's contribution to the system.

(12) Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any pension or other benefits on account of the employees or beneficiaries of any employer participating in the retirement system, for which reserves have not been previously created from funds, contributed by such employer or its employees for such benefits.

(13) (Deleted by amendment, P.L.1992, c.125.)

(14) Commencing with valuation year 1991, with payment to be made in Fiscal Year 1994, the Legislature shall annually appropriate and the State Treasurer shall pay into the pension accumulation fund of the retirement system an amount equal to 1.1% of the compensation of the members of the system for the valuation year to fund the benefits provided by section 16 of P.L.1964, c.241 (C.43:16A-11.1), as amended by P.L.1979, c.109.

(15) If the valuation assets are insufficient to fund the normal and accrued liability costs attributable to P.L.1999, c.428 (C.43:16A-15.8 et al.) as provided hereinabove, the normal and unfunded accrued liability contributions required to fund these costs for the State and other employers shall be paid by the State.

(16) The savings realized as a result of the amendments to this section by P.L.2001, c.44 in the payment of normal contributions computed by the actuary for the valuation periods ending June 30, 1998 for employers other than the State shall be used solely and exclusively by a county or municipality for the purpose of reducing the amount that is required to be raised by the local property tax levy by the county for county purposes or by the municipality for municipal purposes, as appropriate. The Director of the Division of Local Government Services in the Department of Community Affairs shall certify for each year that each county or municipality has complied with the requirements set forth herein. If the director finds that a county or municipality has not used the savings solely and exclusively for the purpose of reducing the amount that is required to be raised by the local property tax levy by the county for county purposes or by the municipality for municipal purposes, as appropriate, the director shall direct the county or municipal governing body, as appropriate, to make corrections to its budget.

L.1944, c.255, s.15; amended 1945, c.148, s.6; 1955, c.52, s.3; 1964, c.241, s.10; 1967, c.250, s.13; 1971, c.175, s.8; 1979, c.109, s.1; 1989, c.204, s.5; 1991, c.136, s.2; 1992, c.41, s.25; 1992, c.125, s.15; 1994, c.62, ss.11,1; 1997, c.115, s.8; 2000, c.8, s.1; 2001, c.4, s.3; 2001, c.44, s.2; 2001, c.201, s.2; 2003, c.108, s.3; 2007, c.92, s.23; 2009, c.19, s.2; 2010, c.1, s.32; 2011, c.78, s.15.



Section 43:16A-15A - State Liable For Increased Cost To Government Employers For Veterans Of Operations Restore Hope, Joint Endeavor And Joint Guard

43:16A-15a. State liable for increased cost to government employers for veterans of operations Restore Hope, Joint Endeavor and Joint Guard
5.The State shall be liable for any increased cost to local government employers participating in the Police and Firemen's Retirement System, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), as a result of the provisions of this act, P.L.2001, c.128.

L.2001,c.128,s.5.



Section 43:16A-15.1 - Compulsory Enrollment In Retirement System; Purchase Of Membership Credit; Contributions

43:16A-15.1. Compulsory enrollment in retirement system; purchase of membership credit; contributions
a. In the case of any person who (1) was required to become a member of the retirement system as a condition of employment, and whose application for enrollment in the retirement system or whose application for transfer from one employer to another within the system was filed beyond the effective date for his compulsory enrollment in the system or his transfer within the system or (2) is eligible for membership on the basis of special legislation, such person shall be required to purchase membership credit for his compulsory coverage by paying into the annuity savings fund the amount required by applying, in accordance with section 15 of chapter 255 of the laws of 1944, his full rate of contribution on his current base salary subject to the retirement system for each year of previous service during which he was required to have been a member.

b. If more than 1 year has elapsed from the time that contributions would have been required from such person, 1/2 of the employee's cost, established by the computation provided by subsection a. of this section, will be required of his employer and shall be included in the next budget subsequent to the certification of this special liability by the retirement system. The amount certified by the system shall be payable by the employer to the pension accumulation fund and shall be due and owing to the system even if the employee is no longer in the employ of the employer by the date such moneys are to be paid to the system.

c. The employee's obligation may be satisfied by regular installments, equal to at least 1/2 the normal contribution to the retirement system, over a maximum period of 10 years.

d. In the case of any person coming under the provisions of this section, full pension credit for the period of employment for which arrears are being paid by the employee shall be given upon the payment of at least 1/2 of the total employee's arrearage obligation and the completion of 1 year of membership and the making of such arrears payments, except that in the case of retirement pursuant to section 5 of chapter 255 of the laws of 1944 and sections 16 and 17 of chapter 241 of the laws of 1964, the total membership credit for such service shall be in direct proportion as the amount paid bears to the total amount of the arrearage obligation of the employee.

L.1967, c. 250, s. 29, eff. Dec. 18, 1967. Amended by L.1971, c. 175, s. 17, eff. June 1, 1971.



Section 43:16A-15.2 - Periodic Benefits Payable Under Workers' Compensation Law; Salary Deductions Paid By Employer; Retirement Benefits Application

43:16A-15.2.Periodic benefits payable under Workers' Compensation Law; salary deductions paid by employer; retirement benefits application
30. a. If any member of the retirement system receives periodic benefits payable under the Workers' Compensation Law during the course of his active service, in lieu of his normal compensation, his regular salary deductions shall be paid to the retirement system by his employer. Such payments shall be computed, in accordance with section 15 of P.L.1944, c.255 (C.43:16A-15), at the rate of contribution on the base salary subject to the retirement system, just prior to the receipt of the workers' compensation benefits. The moneys paid by the employer shall be credited to the member's account in the annuity savings fund and shall be treated as employee contributions for all purposes. The employer will terminate the payment of these moneys when the periodic benefits payable under the Workers' Compensation Law are terminated or when the member retires.

The member for whom the employer is making such payments, will be considered as if he were in the active service.

b. An application for retirement benefits may be approved by the board of trustees while the member, applying for such benefits, is in receipt of periodic benefits under the Workers' Compensation Law. If a retirant receiving an accidental disability retirement allowance becomes a recipient of periodic benefits under the workers' compensation law after the date of retirement, the pension portion of the retirement allowance payable to the retirant shall be reduced, during the period of the payment of the periodic benefits, dollar-for-dollar in the amount of the periodic benefits received after the date of retirement, subject to the provisions of section 19 of P.L.1971, c.175 (C.43:16A-12.4). The reduction provided for herein shall not affect the retirant's pension adjustment benefits or survivor benefits that may be payable upon the death of the retirant.

If an accidental disability retirant receives a retirement allowance without reduction and periodic benefits under the workers' compensation law for any period of time after the date of retirement, the retirant shall repay to the retirement system the amount of the pension portion of the retirement allowance which should have been subject to reduction under this subsection. The repayment may be in the form of a lump sum payment or scheduled as deductions from the retirant's retirement allowance and pension adjustment benefits. If the retirant dies before full repayment of the amount required, the remaining balance shall be deducted from any death benefits payable on behalf of the retirant.

L.1967,c.250,s.30; amended 1971,c.175,s.18; 1995,c.369,s.3.



Section 43:16A-15.3 - Reemployment Of Retiree; Cancellation Of Benefits; Reenrollment.

43:16A-15.3 Reemployment of retiree; cancellation of benefits; reenrollment.

20. a. Except as provided in subsection b. of this section, if a former member of the retirement system who has been granted a retirement allowance for any cause other than disability, becomes employed again in a position which makes him eligible to be a member of the retirement system, his retirement allowance and the right to any death benefit as a result of his former membership, shall be canceled until he again retires.

Such person shall be reenrolled in the retirement system and shall contribute thereto at a rate based on his age at the time of reenrollment. Such person shall be treated as an active member for determining disability or death benefits while in service. Upon subsequent retirement of such member, his former retirement allowance shall be reinstated based on his former membership. In addition, he shall receive an additional retirement allowance based on his subsequent service as a member computed in accordance with applicable provisions of this chapter; provided, however, that his total retirement allowance upon such subsequent retirement shall not be a greater proportion of his average final compensation or final compensation, whichever is applicable, than the proportion to which he would have been entitled had he remained in service during the period of his prior retirement. Any death benefit to which such member shall be eligible shall be based on his latest retirement, but shall not be less than the death benefit that was applicable to his former retirement.

b.The cancellation, reenrollment, and additional retirement allowance provisions of subsection a. of this section shall not apply to a former member of the retirement system who was granted a retirement allowance pursuant to section 1 of P.L.1999, c.96 (C.43:16A-5.1) prior to the effective date of P.L.2011, c.78.

L.1971, c.175, s.20; amended 1999, c.428, s.8; 2011, c.78, s.35.



Section 43:16A-15.4 - Accrued Liability Contribution Of Employer; Payment

43:16A-15.4. Accrued liability contribution of employer; payment
The accrued liability contribution of any employer adopting the retirement system after July 1, 1988 for the purpose of providing prior service credit, shall be payable by the employer to the pension accumulation fund over the period selected by the employer, provided that the period may not exceed 40 years following the initial valuation of such liability by the actuary of the retirement system.

L.1971,c.175,s.21; amended 1989,c.204,s.6.



Section 43:16A-15.6 - Pension Adjustment Benefits; Funding

43:16A-15.6. Pension adjustment benefits; funding
7. Pension adjustment benefits for members and beneficiaries of the Police and Firemen's Retirement System of New Jersey as provided by P.L.1958, c.143 (C.43:3B-1 et seq.) shall be paid by the retirement system from the contingent reserve fund and shall be funded as employer obligations in a similar manner to that provided for the funding of employer obligations for the retirement benefits provided by the retirement system. The funding shall be phased in as determined by the board of trustees after consultation with the Director of the Division of Pensions and the actuary, except that: a. the phase-in period shall begin with valuation year 1989 and shall be 30 years, and b. any reduction in contributions from recognition of the full market value of the assets as of June 30, 1989 over the adjusted book value of the assets written up by 60% of the excess of market value over adjusted book value as of June 30, 1989 in a fashion similar to that presented in the draft revision of the annual actuarial reports for the valuation periods ending June 30, 1989 and June 30, 1990 submitted by the actuary on April 27, 1992 shall be used to accelerate the funding of the liabilities for pension adjustment benefits.

L.1989,c.204,s.7; amended 1992,c.41,s.26.



Section 43:16A-15.7 - Liability For Increased Pension And Adjustments

43:16A-15.7. Liability for increased pension and adjustments
3. The actuary for the Police and Firemen's Retirement System shall determine for the valuation period of the retirement system in which this act takes effect the liability of the retirement system for the increased pension and pension adjustment benefits provided under this act for all participants of the retirement system as of the last day of the valuation period. This liability shall be added to the unfunded accrued liability of the retirement system and shall be paid by the State in the same manner and over the remaining time period provided for the State's unfunded accrued liability under section 15 of P.L.1944, c.255 (C.43:16A-15). The actuary shall determine annually thereafter the liability of the retirement system for the increased pension and pension adjustment benefits provided under this act for new participants which shall be included in the normal contribution paid by the State. The State shall pay the cost of the actuarial work to determine the additional liabilities of the retirement system for the benefits under this act.

L.1991,c.511,s.3.



Section 43:16A-16 - Funds To Be Established.

43:16A-16 Funds to be established.

16. (1) All the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the annuity savings fund, the pension accumulation fund, the retirement reserve fund, and the special reserve fund.

(2)The annuity savings fund shall be a fund in which shall be credited accumulated contributions by members or on their behalf to provide for their allowances. The aggregate contributions of a member withdrawn by him or paid to his estate or his designated beneficiary in event of his death as provided in this act shall be paid from the annuity savings fund. Upon the retirement of a member where the aggregate contributions of the member are to be provided in the form of an annuity, the aggregate contributions of the member shall be transferred from the annuity savings fund to the retirement reserve fund.

(3)The pension accumulation fund shall be the fund in which shall be credited contributions made by employers. Upon the death of a member either before or after retirement any lump sum benefit payable shall be charged to the pension accumulation fund. Upon the retirement or death of a member the reserve of any pension payable to or on his account shall be transferred to the retirement reserve fund. The retirement system at the end of each fiscal year shall allow interest on the balance of the retirement reserve fund as of the beginning of said fiscal year at the regular interest rate applicable thereto to cover the interest creditable for the year. The amount so allowed shall be due and payable and shall be credited annually. All other income received on the securities, funds and investments of the retirement system shall be credited to the pension accumulation fund, except as provided by subsection (5) of this section. The retirement system, upon the advice of the actuary, shall transfer to and from the pension accumulation fund any surplus or deficit in the retirement reserve fund.

(4)The retirement reserve fund shall be the fund from which all retirement allowances and benefits in lieu thereof shall be paid. If the retirement allowance of a member who has been retired is subsequently canceled, the appropriate reserve shall be transferred to the pension accumulation fund and the annuity savings fund.

(5)The special reserve fund shall be the fund to which any earnings in excess of the amounts annually allowed under the provisions of subsection (3) of this section shall be transferred. No additional amounts shall be credited to the special reserve fund at any time when the total accumulations in such fund equal 1% of the book value of the investments of the retirement system. In this event, any such excess shall be credited to the pension accumulation fund. All losses from the sale of securities shall be charged against the special reserve fund. The special reserve fund shall be considered for valuation purposes by the actuary as an asset of the retirement system.

L.1944, c.255, s.16; amended 1945, c.148, s.7; 1955, c.52, s.4; 1963, c.50; 1964, c.241, s.11; 1967, c.250, s.14; 1971, c.175, s.9; 2003, c.108, s.4; 2010, c.1, s.33.



Section 43:16A-16.1 - Loan To Members, Interest Rates, Repayment.

43:16A-16.1 Loan to members, interest rates, repayment.

18.Any member who has at least 3 years of service to his credit for which he has contributed as a member may borrow from the retirement system, an amount equal to not more than 50% of the amount of his aggregate contributions, but not less than $50.00; provided that the amount so borrowed, together with interest thereon, can be repaid by additional deductions from salary, not in excess of 25% of the member's salary, made at the time the salary is paid to the member. The amount so borrowed, together with interest on any unpaid balance thereof, shall be repaid to the retirement system in equal installments by deductions from the salary of the member at the time the salary is paid or in such lump sum amount to repay the balance of the loan but such installments shall be at least equal to the member's rate of contribution to the retirement system and at least sufficient to repay the amount borrowed with interest thereon. Not more than two loans may be granted to any member in any calendar year. Notwithstanding any other law affecting the salary or compensation of any person or persons to whom this act applies or shall apply, the additional deductions required to repay the loan shall be made.

The rate of interest for a loan requested by a member prior to the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall be 4% per annum on any unpaid balance thereof. For a loan requested after the effective date of that act, the rate of interest per annum shall be a commercially reasonable rate as required by the Internal Revenue Code to be determined by the State Treasurer on that effective date, and on January 1 of each calendar year thereafter. An administrative fee in an amount set by the State Treasurer for each calendar year may be charged for any loan requested after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.).

Loans shall be made to a member from his aggregate contributions. The interest earned on such loans shall be treated in the same manner as interest earned from investments of the retirement system.

L.1964, c.241, s.18; amended 1967, c.250, s.17; 1971, c.175, s.10; 1981, c.370, s.1; 2007, c.92, s.38.



Section 43:16A-16.2 - Repayment Of Loans After Retirement Of Member Of Pfrs.

43:16A-16.2 Repayment of loans after retirement of member of PFRS.


2.In the case of any member who retires without repaying the full amount so borrowed, the Division of Pensions and Benefits shall deduct from the retirement benefit payments the same monthly amount which was deducted from the compensation of the member immediately preceding retirement until the balance of the amount borrowed together with the interest is repaid. In the case of a pensioner who dies before the outstanding balance of the loan and interest thereon has been recovered, the remaining balance shall be repaid from the proceeds of any other benefits payable on the account of the pensioner either in the form of monthly payments due to his beneficiaries or in the form of lump sum payments payable for pension or group life insurance.

L.1981, c.370, s.2; amended 1988, c.134, s.3; 1999, c.132, s.3; 2007, c.92, s.39.



Section 43:16A-16.9 - Definitions

43:16A-16.9. Definitions
2. As used in this act:



"Mortgage loan" means any indebtedness secured by a mortgage on a residential property, which mortgage shall constitute a first lien on the property;

"Residential property" means any real property including land or, in the case of condominiums, an interest in a lot of land, which real property shall consist of a single one or two family dwelling, including appropriate garages or other outbuildings, or unimproved real property if the proceeds of the mortgage loan shall be used exclusively for the purposes of erecting such a single one or two family dwelling thereon.

L.1992,c.78,s.2.



Section 43:16A-16.10 - Authority Of Director Of The Division Of Investment

43:16A-16.10. Authority of Director of the Division of Investment
3. The Director of the Division of Investment shall at all times have authority to invest and reinvest the monies in, and to acquire for or on behalf of, the Police and Firemen's Retirement System of New Jersey mortgage loans on residential property.

L.1992,c.78,s.3.



Section 43:16A-16.11 - Eligibility For Mortgage Loans, Conditions Of Repayment.

43:16A-16.11 Eligibility for mortgage loans, conditions of repayment.

4. a. In addition to any loan for which he may be eligible pursuant to the provisions of section 18 of P.L.1964, c.241 (C.43:16A-16.1) and notwithstanding the provisions of that or any other law to the contrary, any member of the Police and Firemen's Retirement System who, at the time of application, is employed by the State or a county, municipality or other political subdivision of the State and who has at least one year of creditable service is, for the purpose of securing for his own occupation as his principal residence a residential property located within this State, eligible to receive a mortgage loan pursuant to the provisions of this act. The mortgage loan shall be used only for the purpose of enabling a borrower to acquire or construct a residential property or refinance an existing residential property loan.

No member shall be eligible hereunder for more than one outstanding mortgage loan at any time, and no member shall be eligible to receive a second mortgage loan on a residential property already mortgaged by him. Preference shall be given in making loans to members who are applying to acquire or construct their first principal place of residence.

b.Any mortgage loan made pursuant to the provisions of this act, together with any interest and expenses to the retirement system associated with the making of that loan, shall be repaid in equal installments.

c.The amount of interest charged with respect to a mortgage loan made pursuant to the provisions of this act shall be fixed for the entire term of the loan. The New Jersey Housing and Mortgage Finance Agency, established under section 4 of P.L.1983, c.530 (C.55:14K-4), shall initially establish the rate within 120 days of the effective date of this act and semiannually reset the rate thereafter. The rate shall be determined by the New Jersey Housing and Mortgage Finance Agency by adding 1% to the index. For the purposes of this subsection, the index shall be the weekly average yield at the time the rate is reset on ten-year United States Treasury securities adjusted to a constant maturity as made available by the Federal Reserve Board. If the issuance of ten-year United States Treasury securities is discontinued, the subsequent index shall be determined by the State Treasurer with the advice of the New Jersey Housing and Mortgage Finance Agency. The term of any mortgage loan so made shall not exceed 30 years.

d.No mortgage loan made pursuant to the provisions of this act shall be sold, transferred or assigned to any person, nor shall the payments with respect to any mortgage loan so made be assumed by any person other than the member to whom that loan was made, except that in the event of the death of a member, the mortgage may be assignable to a surviving spouse if the spouse is the sole heir to the property.

e.The instrument evidencing a mortgage loan under the provisions of this act may be in such form, and may contain such provisions, not inconsistent with law, as the director may choose to insert for the protection of the retirement system's lien and the preservation of its interest in the real property mortgaged to it.

L.1992,c.78,s.4; amended 2001, c.293.



Section 43:16A-16.12 - Administration Of Mortgage Loan Program

43:16A-16.12. Administration of mortgage loan program
5. The State Treasurer shall delegate the administration of this mortgage loan program to the New Jersey Housing and Mortgage Finance Agency established under section 4 of P.L.1983, c.530 (C.55:14K-4). The agency shall: a. originate loans; b. appraise the value of any real property eligible to be mortgaged under this act; c. guarantee and insure title to the real property; and d. perform any other service necessary to accomplish the purposes of this act in a manner consistent with the protection of the rights of beneficiaries of the retirement system. The cost of the performance of these services in connection with the making of a mortgage loan shall be charged to the borrower and included in the amount of that mortgage loan.

L.1992,c.78,s.5.



Section 43:16A-16.13 - Mortgage Loan Standards, Guidelines

43:16A-16.13. Mortgage loan standards, guidelines
6. The State Treasurer, with the advice of the State Investment Council, the Board of Trustees of the Police and Firemen's Retirement System, and the New Jersey Housing and Mortgage Finance Agency, shall set mortgage loan standards and guidelines for loans made pursuant to this act, including mortgage loan maturity terms, participation fees, mortgage loan insurance requirements, lender compensation rates, servicing fees, loan-to-value ratios, minimum and maximum mortgage loan amounts and eligibility standards consistent with section 4 of this act.

L.1992,c.78,s.6.



Section 43:16A-16.14 - Loan Recipients To Occupy Residence

43:16A-16.14. Loan recipients to occupy residence
7. Any member receiving a mortgage loan pursuant to the provisions of this act shall, within 120 days of the date on which the loan was made, occupy the residence as his principal dwelling place. If any member receiving a mortgage loan pursuant to the provisions of this act sells, or ceases to occupy as his residence and principal dwelling place, that residential property, the entire amount of that mortgage loan, together with any accrued interest thereon, shall be due and payable on the 120th day following that action.

L.1992,c.78,s.7.



Section 43:16A-16.15 - Availability Of Funds For Mortgage Loans

43:16A-16.15. Availability of funds for mortgage loans
8. a. Upon application of a member for a mortgage loan the director shall, within 90 days, make available to the New Jersey Housing and Mortgage Finance Agency sufficient funds to provide mortgage loans in accordance with the provisions of this act, except that no mortgage loan shall be made at any time when the total of all principal balances owing on mortgage loans made pursuant to this act, less all write-offs and reserves with respect to these mortgage loans, together exceeds, or by the making of the loan would exceed, 10% of the total investment assets, including mortgage loans, of the retirement system. Every mortgage loan made hereunder shall be evidenced by a note or bond and shall be secured by a mortgage on the fee of real property located within this State. Every mortgage shall be certified to be a first lien by an attorney-at-law of this State or certified or guaranteed to be a first lien by a corporation authorized to guarantee titles to land in this State. For the purposes of this section, a mortgage shall be deemed to be a first lien, notwithstanding the existence of a lien for current taxes or assessments not due or payable at the time the loan is made, and notwithstanding the existence of leases, building restrictions, easements, encroachments, or covenants which do not materially lessen the value of the real property to be mortgaged.

b. Pursuant to rules established by the State Treasurer, with the advice of the New Jersey Housing and Mortgage Finance Agency, no mortgage loan shall be made under this act except upon a written certification signed by at least two persons appointed or retained by the appraisers. In the case of a mortgage loan secured by a mortgage upon real property, such certification shall state the opinion of such persons as to the value of the land and the improvements thereon or to be erected thereon and the character of such improvements. Such certification shall be filed with the records of the retirement system and shall be preserved until the retirement system has no interest, as mortgagee or otherwise, in the real property.

c. No mortgage loan secured by a mortgage on real property shall be made unless the property shall consist of improved real property, or unimproved real property if the proceeds of such loan shall be used for the purposes of erecting improvements thereon.

L.1992,c.78,s.8.



Section 43:16A-16.16 - Rules, Regulations

43:16A-16.16. Rules, regulations
9. The State Treasurer shall, with the advice of the State Investment Council, the Director of the Division of Pensions and the Executive Director of the New Jersey Housing and Mortgage Finance Agency and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate any rules and regulations necessary to accomplish the purposes of this act.

L.1992,c.78,s.9.



Section 43:16A-17 - Exemption From Taxes, Garnishment, Etc.; Assignment Of Group Insurance Policy Rights And Benefits

43:16A-17. Exemption from taxes, garnishment, etc.; assignment of group insurance policy rights and benefits
The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, any benefit or right accrued or accruing to a person under the provisions of this act and the moneys in the various funds created under this act, shall be exempt from any State or municipal tax and from levy and sale, garnishment, attachment or any other process, and except as hereinafter in this section and as in this act otherwise provided, shall be unassignable.

Nothing in this section shall prohibit any person insured under a group insurance policy, pursuant to an arrangement among the insured, the group policyholder and the insurer, from making to any person other than his employer, a gift assignment of the rights and benefits conferred on him by any provision of such policy or by law including specifically but not by way of limitation the right to exercise the conversion privilege and the right to name a beneficiary. Any such assignment, whether made before or after the effective date of this act, shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

L.1944, c. 255, p. 855, s. 17. Amended by L.1969, c. 98, s. 3, eff. June 26, 1969.



Section 43:16A-17.1 - Deductions For Group Health Insurance Plan Or State Health Benefits Program

43:16A-17.1. Deductions for group health insurance plan or state health benefits program
If possible, whenever any beneficiary shall, in writing, request the Division of Pensions to make deductions from his retirement allowance or pension for the purpose of paying premiums for the pensioners' group health insurance plan or the State Health Benefits program, the division may make such deductions and transmit the sums so deducted to the companies carrying the policies. Any such written authorization may be withdrawn by any beneficiary upon filing notice of such withdrawal with the division.

L.1964, c. 241, s. 19, eff. Jan. 1, 1965. Amended by L.1971, c. 175, s. 14, eff. June 1, 1971.



Section 43:16A-18 - False Statements Or Records; Punishment; Correction Of Errors

43:16A-18. False statements or records; punishment; correction of errors
Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor and shall be punishable therefor under the laws of the State of New Jersey. Should any change or error in the records result in any member or person receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the retirement system shall correct such error, and as far as practicable, shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid. The actuarial equivalent of any shortage in required contributions at the time of retirement on account of misstatement of age, leave of absence, or clerical error, shall be deducted from the retirement allowance otherwise payable.

L.1944, c. 255, p. 855, s. 18. Amended by L.1971, c. 175, s. 11, eff. June 1, 1971.



Section 43:16A-19 - Other Laws Inapplicable

43:16A-19. Other laws inapplicable
No other provision of law in any other statute which provides wholly or partly at the expense of the State of New Jersey or of any county or municipality in the State for pensions or retirement benefits for policemen or firemen or county policemen, their widows, or other dependents, shall apply to members, or beneficiaries of the retirement system established by this act, their widows or other dependents.

L.1944, c. 255, p. 855, s. 19.



Section 43:16A-20 - Application Of Act

43:16A-20. Application of act
The provisions of this act shall apply in such municipalities as at the effective date of this act there shall have been established a pension fund for policemen and firemen and in such counties as there shall have been established a pension fund for county police officers, and in any fire district located in a township in which there shall have been established a pension fund for firemen; which pension funds have been established under chapter sixteen of Title 43 of the Revised Statutes or under article four, chapter ten, of Title 43 of the Revised Statutes.

The provisions of this act shall apply to the policemen and firemen of any county, municipality or political subdivision thereof on and after January first following the adoption of this act by the voters of such county, municipality or political subdivision thereof as hereinafter provided.

L.1944, c. 255, p. 855, s. 20. Amended by L.1945, c. 148, p. 529, s. 8.



Section 43:16A-22 - Other Laws Not Affected

43:16A-22. Other laws not affected
The State Firemen's Relief Fund and the State Firemen's Association and the laws by virtue of which they exist and operate shall not be affected by the provisions of this act, nor shall anything in this act contained be construed to in anywise limit or interfere with the operation and effect of sections 38:23-4, 38:23-5 and 38:23-6 of the Revised Statutes.

L.1944, c. 255, p. 856, s. 22.



Section 43:16A-23 - Violation Of Departmental Regulations; Convictions

43:16A-23. Violation of departmental regulations; convictions
No member who shall have served honorably in any such police or fire department for a period of twenty-five years and attained age fifty-five shall be deprived of his pension privileges under this act because of any violation of the rules and regulations established for the government of such department, but he may be fined, reprimanded or discharged. A member of the department found guilty before a court of competent jurisdiction may be dismissed or punished in any manner provided by law.

L.1944, c. 255, p. 856, s. 23. Amended by L.1945, c. 148, p. 529, s. 9.



Section 43:16A-24 - Partial Invalidity

43:16A-24. Partial invalidity
If any provision, section or part of any section of this act is declared to be unconstitutional, the same shall not be held to affect any other section or provision of this act, and the remainder of this act shall in nowise thereby be invalidated.

L.1944, c. 255, p. 857, s. 24.



Section 43:16A-25 - Effective Date Of Act

43:16A-25. Effective date of act
This act shall take effect July first, one thousand nine hundred and forty-four.

L.1944, c. 255, p. 857, s. 25.



Section 43:16A-26 - Referendum; Notice Of Adoption

43:16A-26. Referendum; notice of adoption
Upon the filing of a petition signed by at least ten per centum (10%) of the legal voters of any county, municipality or political subdivision thereof with the clerk of such county, municipality or political subdivision, as the case may be, the question of the adoption of the act of which this act is an amendment and supplement shall be submitted to the voters of such county, municipality or political subdivision at the next general election succeeding the date of the filing of the petition unless such filing date shall occur within five months immediately preceding a general election, in which case it shall be submitted at the second succeeding general election. If a majority of the legal voters voting upon said question at such general election vote in favor of adoption, the act to which this act is an amendment and supplement shall take effect in such county, municipality or political subdivision thereof on January first following the date of such election. If the act is adopted at such election, the clerk of the county, municipality or political subdivision so adopting the act shall immediately notify the board of trustees of the Police and Firemen's Retirement System of New Jersey of such adoption.

L.1945, c. 148, p. 530, s. 10.



Section 43:16A-27 - Duties Of Chief Financial Officer And Of Board Of Trustees As To Referendum; Fiscal Statement

43:16A-27. Duties of chief financial officer and of board of trustees as to referendum; fiscal statement
Whenever the question of the adoption of the act of which this act is an amendment and supplement is to be submitted to the voters at the general election in any year, the chief financial officer of the county, municipality or political subdivision in which the question is to be submitted shall, on or before July fifteenth preceding such election, mail to the board of trustees full information, on forms to be supplied by request by the board of trustees, as to the employees who may be covered if the act is adopted.

The board of trustees shall, prior to August thirty-first of said year, transmit to the governing body of such county, municipality or political subdivision the following fiscal statement with respect to the effect of the adoption of the act:

(1) Estimated cost to the municipality, county or political subdivision, as the case may be, as follows:

(a) The annual normal contribution to be made on account of employees then in service.

(b) The percentage of payroll for employees then in service, to meet the contribution under (a).

(c) The estimated lump sum of accrued liability for services rendered and to be rendered prior to the following January first.

(d) The percentage of present payroll to meet the liability stated in (c).

(e) The estimated annual contribution on account of the accrued liability if paid in ten installments.

(f) The percentage of present payroll, to meet the accrued liability, as stated in (e).

(g) The estimated annual contribution on account of accrued liability if met in twenty-five installments.

(h) The percentage of present payroll, to meet the accrued liability, as stated in (g).

(2) The annual contribution of the employee stated in percentage of pay for the several age brackets as of the following January first.

L.1945, c. 148, p. 530, s. 11.



Section 43:16A-28 - Publication Of Fiscal Statement; Notice; Hearing; Resolution As To Method Of Payment

43:16A-28. Publication of fiscal statement; notice; hearing; resolution as to method of payment
The governing body shall publish on or before September fifteenth of said year, in at least one newspaper having general circulation in such county, municipality or political subdivision, such fiscal statement with respect to the effect of the adoption of the act and a notice that the governing body will determine by resolution, after a public hearing on (insert time and date), which date shall be at least five days after date of publication and also before October fifth of said year, whether, if the act is adopted, the accrued liability on account of prior service credits shall be paid in one sum or in ten annual installments, or in twenty-five annual installments. At such public hearing any citizen or taxpayer of such county, municipality or political subdivision shall be heard. After the public hearing the governing body shall pass such resolution adopting one of the three methods of payment. Such resolution adopting a method of payment shall be binding if the act is adopted, except that if installment payments are provided for, any installment may be paid before the time such installment becomes due under the method adopted in said resolution. After the passage of such resolution, a certified copy thereof shall be forwarded by the clerk to the board of trustees of the Police and Firemen's Retirement System of New Jersey.

L.1945, c. 148, p. 531, s. 12.



Section 43:16A-29 - Election To Become Member; Prior Service Certificate

43:16A-29. Election to become member; prior service certificate
Any policeman or fireman in service in any county, municipality or political subdivision thereof prior to the date upon which this act becomes effective in such county, municipality or political subdivision thereof by referendum may become a member of this retirement system as of said date by filing with the board of trustees his election in writing to become such member on or before the date upon which this act becomes effective in such county, municipality or political subdivision thereof under such rules and regulations as the board of trustees shall adopt. Each such policeman or fireman so electing to become a member, shall file, immediately after becoming a member, with the board of trustees a detailed statement of all service rendered by him as policeman or fireman to his present employer prior to the date when this act becomes effective in such county, municipality or political subdivision thereof, for which he claims credit. As soon as practicable thereafter the board of trustees shall verify such statement and shall issue to him a prior service certificate certifying to the aggregate length of such service allowable as creditable service but, regardless of the length of such service, no prior service certificate shall allow more than 30 years of such creditable service. Such certificate shall be final and conclusive for retirement purposes as to such service, unless thereafter modified by the board of trustees upon application made by the member within 1 year, or upon its own initiative within 1 year after the date of issuance of such prior service certificate.

L.1945, c. 148, p. 532, s. 13. Amended by L.1964, c. 241, s. 12, eff. Jan. 1, 1965.



Section 43:16A-30 - Costs For Accrued Liability On Prior Service Certificates

43:16A-30. Costs for accrued liability on prior service certificates
The county, municipality or political subdivision thereof shall be liable to the board of trustees for the whole costs for the accrued liability on account of service credited on all prior service certificates issued to any policeman or fireman employed by it.

L.1945, c. 148, p. 533, s. 14.



Section 43:16A-31 - Certification Of Normal Contribution And Contribution For Accrued Liability For Prior Service Credits

43:16A-31. Certification of normal contribution and contribution for accrued liability for prior service credits
The board of trustees shall certify to the chief financial officer of the county, municipality or political subdivision thereof, adopting the act, on or before the first day of February following the adoption of the act, for the then current fiscal year and thereafter on or before the first of December of each year for the ensuing fiscal year, the normal contribution of such county, municipality or political subdivision and also its contribution for accrued liability for prior service credits.

L.1945, c. 148, p. 533, s. 15.



Section 43:16A-32 - Information Transmitted To Board

43:16A-32. Information transmitted to board
The chief financial officer of each county, municipality or political subdivision having employees who are members of this fund shall transmit to the board of trustees such information as the board shall, from time to time, require.

L.1945, c. 148, p. 533, s. 16.



Section 43:16A-33 - County Police Departments; Application For Membership

43:16A-33. County police departments; application for membership
The board of chosen freeholders of any county maintaining a county police department may pass a resolution requesting the board of trustees to permit the members of such police department to become members of the fund. The trustees shall thereupon request full information on forms to be supplied by it as to the employees who are to become members of the fund and transmit to such board of chosen freeholders the following fiscal statement with respect to the effect of the adoption of the act.

(1) Estimated cost to the county as follows:

(a) The annual normal contribution to be made on account of employees then in service.

(b) The percentage of payroll for employees then in service, to meet the contribution under (a).

(c) The estimated lump sum of accrued liability for services rendered and to be rendered prior to the following January first.

(d) The percentage of present payroll to meet the liability stated in (c).

(e) The estimated annual contribution on account of the accrued liability if paid in ten installments.

(f) The percentage of present payroll, to meet the accrued liability, as stated in (e).

(g) The estimated annual contribution on account of accrued liability if met in twenty-five installments.

(h) The percentage of present payroll, to meet the accrued liability, as stated in (g).

(2) The annual contribution of the employee stated in percentage of pay for the several age brackets as of the following January first.

L.1946, c. 192, p. 782, s. 1.



Section 43:16A-34 - Fiscal Statement; Publication; Hearing On Application

43:16A-34. Fiscal statement; publication; hearing on application
The board of chosen freeholders shall thereupon within thirty days after receipt of such fiscal statement publish the same in at least one newspaper having general circulation in such county and also publish a notice that a public hearing will be held to consider the question as to whether the members of the county police department shall be permitted to become members of the fund and in what manner the county contribution for prior service credits shall be paid. Such notice of public hearing shall set forth the place, the time and the date that such hearing shall take place. The date so fixed for the hearing shall be not less than five days after such publication but must be held before October fifth of that year. At such public hearing any citizen or taxpayer of such county shall be heard. After the public hearing the board of chosen freeholders shall pass such resolution adopting one of the three methods of payment. Such resolution adopting a method of payment shall be binding except that if installment payments are provided for, any installment may be paid before the time such installment becomes due under the method adopted in said resolution. After the passage of such resolution, a certified copy thereof shall be forwarded by the clerk of such board of chosen freeholders to the board of trustees of the police and firemen's retirement system of New Jersey.

L.1946, c. 192, p. 783, s. 2.



Section 43:16A-35 - Election To Become Member; Statement And Certificate Of Prior Service

43:16A-35. Election to become member; statement and certificate of prior service
Any member of such county police department may become a member by filing with the board of trustees his election in writing to become such member on or before the date upon which this act becomes effective in such county under such rules and regulations as the board of trustees shall adopt. Each such member of a county police department so electing to become a member, shall file, immediately after becoming a member, with the board of trustees a detailed statement of all service rendered by him as policeman to his present employer prior to the date when this act becomes effective in such county, for which he claims credit. As soon as practicable thereafter the board of trustees shall verify such statement and shall issue to him a prior service certificate certifying to the aggregate length of such service allowable as creditable service but, regardless of the length of such service, no prior service certificate shall allow more than 30 years of such creditable service. Such certificate shall be final and conclusive for retirement purposes as to such service, unless thereafter modified by the board of trustees upon application made by the member within 1 year, or upon its own initiative within 1 year after the date of issuance of such prior service certificate.

L.1946, c. 192, p. 784, s. 3. Amended by L.1964, c. 241, s. 13, eff. Jan. 1, 1965.



Section 43:16A-36 - Liability Of County On Prior Service Certificates

43:16A-36. Liability of county on prior service certificates
The county shall be liable to the board of trustees for the whole costs for the accrued liability on account of service credited on all prior service certificates issued to any member of a county police department employed by it.

L.1946, c. 192, p. 785, s. 4.



Section 43:16A-37 - Contributions Certified To County

43:16A-37. Contributions certified to county
The board of trustees shall certify to the chief financial officer of the county on or before the first day of February following, for the then current fiscal year and thereafter on or before the first of December of each year for the ensuing fiscal year, the normal contribution of such county and also its contribution for accrued liability for prior service credits.

L.1946, c. 192, p. 785, s. 5.



Section 43:16A-38 - Chief Financial Officer Of County; Information To Board Of Trustees

43:16A-38. Chief financial officer of county; information to board of trustees
The chief financial officer of each county having employees who are members of this fund shall transmit to the board of trustees such information as the board shall, from time to time, require.

L.1946, c. 192, p. 785, s. 6.



Section 43:16A-39 - First Or Second Class Counties--police Employees Of County Park Commission; Admission

43:16A-39. First or second class counties--Police employees of county park commission; admission
The board of trustees may by resolution admit as members into the retirement system the police employees of any county park commission in counties of the first or second class. Whenever any such county park commission shall so request, the board of trustees shall make an investigation to determine the eligibility of the county applicants and may thereafter, subject to the provisions of the act to which this act is a supplement and the rules and regulations of the board of trustees, admit such persons to membership in the retirement system.

L.1948, c. 442, p. 1735, s. 1. Amended by L.1951, c. 185, p. 686, s. 1; L.1971, c. 88, s. 2, eff. April 8, 1971.



Section 43:16A-40 - First Or Second Class Counties Over 300,000; Admission Of Park Police As Members; Fiscal Statement

43:16A-40. First or second class counties over 300,000; admission of park police as members; fiscal statement
The park commission in any county of the first class or county of the second class having a population not in excess of 300,000 created pursuant to the provisions of the Revised Statutes, sections 40:37-96 through 40:37-194, may by an appropriate resolution request the board of trustees of the State Police and Firemen's Retirement System to permit the members of the park police department of any such county to become members of the State fund. The trustees shall thereupon request full information on forms to be supplied by them as to the employees who are to become members of the fund and transmit to such county park commission the following fiscal statement:

(1) Estimated cost to the county park commission as follows:

(a) The annual normal contribution to be made on account of employees then in service.

(b) The percentage of payroll for employees then in service, to meet the contribution under (a).

(c) The estimated lump sum of accrued liability for services rendered and to be rendered prior to the following January 1.

(d) The percentage of present payroll to meet the liability stated in (c).

(e) The estimated annual contribution on account of the accrued liability if paid in 10 installments.

(f) The percentage of present payroll, to meet the accrued liability, as stated in (e).

(g) The estimated annual contribution on account of accrued liability if met in 25 installments.

(h) The percentage of present payroll to meet the accrued liability, as stated in (g).

(2) The annual contribution of the employee stated in percentage of pay for the several age brackets as of the following January 1.

L.1948, c. 441, p. 1731, s. 1. Amended by L.1971, c. 88, s. 1, eff. April 8, 1971.



Section 43:16A-41 - Publication Of Fiscal Statement; Hearing

43:16A-41. Publication of fiscal statement; hearing
Such county park commission shall thereupon within thirty days after the receipt of such fiscal statement publish the same in at least one newspaper having general circulation in such county and also publish a notice that a public hearing will be held to consider the question as to whether the police employees of such county park commission shall be permitted to become members of the fund and in what manner the county park contribution for prior service credits shall be paid. Such notice of public hearing shall set forth the place, the time and the date that such hearing shall take place. The date so fixed for the hearing shall be not less than five days after such publication but must be held before October fifth of that year. At such public hearing any citizen or taxpayer of such county shall be heard. After the public hearing the county park commission shall pass a resolution adopting one of the three methods of payment. Such resolution adopting a method of payment shall be binding except that if installment payments are provided for, any installment may be paid before the time such installment becomes due under the method adopted in said resolution. After the passage of such resolution, a certified copy thereof shall be forwarded by the secretary of the county park commission to the board of trustees of the Police and Firemen's Retirement System of New Jersey.

L.1948, c. 441, p. 1732, s. 2.



Section 43:16A-42 - Election To Become Member; Statement; Prior Service Certificate

43:16A-42. Election to become member; statement; prior service certificate
Any police employee of any such county park commission may become a member by filing with the board of trustees his election in writing to become such member at any time within 6 months after this act becomes effective. Each such police employee so electing to become a member shall file with the board of trustees a detailed statement of all service rendered by him as a police employee of such county park commission prior to the date of his application and for which he claims credit. As soon as practicable thereafter the board of trustees shall verify such statement and shall issue to him a prior service certificate certifying to the aggregate length of such service allowable as creditable service. Such certificate shall be final and conclusive for retirement purposes as to such service, unless thereafter modified by the board of trustees upon application made by the member within 1 year, or upon its own initiative within 1 year after the date of issuance of such prior service certificate.

L.1948, c. 441, p. 1733, s. 3. Amended by L.1964, c. 241, s. 14, eff. Jan. 1, 1965.



Section 43:16A-43 - Accrued Liability For Service Credited On Prior Service Certificates, Costs For

43:16A-43. Accrued liability for service credited on prior service certificates, costs for
The county park commission shall be liable to the board of trustees for the whole costs for the accrued liability on account of service credited on all prior service certificates issued to any police member of a county park commission.

L.1948, c. 441, p. 1734, s. 4.



Section 43:16A-44 - Certification To Secretary Of Park Commission Of Its Contributions

43:16A-44. Certification to secretary of park commission of its contributions
The board of trustees shall certify to the secretary of any such county park commission on or before the first day of February following, for the then current fiscal year and thereafter on or before the first day of December of each year for the ensuing fiscal year, the normal contribution of such county park commission and also its contribution for accrued liability for prior service credits.

L.1948, c. 441, p. 1734, s. 5.



Section 43:16A-45 - Information, Secretary To Transmit

43:16A-45. Information, secretary to transmit
The secretary of each county park commission having employees who are members of the State fund shall transmit to the board of trustees such information as the board shall, from time to time, require.

L.1948, c. 441, p. 1734, s. 6.



Section 43:16A-46 - Transfer From State Employees' Retirement System To Police And Firemen's Retirement System In Certain Counties

43:16A-46. Transfer from State Employees' Retirement System to Police and Firemen's Retirement System in certain counties
Any employee of any county or municipality which has adopted, or shall adopt, the State Employees' Retirement System existing under the provisions of chapter fourteen of Title 43 of the Revised Statutes, pursuant to the provisions of chapter fifteen of said Title, and has thereafter adopted, or shall adopt, the Police and Firemen's Retirement System of New Jersey created by the provisions of "An act for the establishment of a police and firemen's retirement system for the police and firemen of a municipality, county or political subdivision thereof," approved April twenty-third, one thousand nine hundred and forty-four, being chapter two hundred fifty-five of the laws of one thousand nine hundred and forty-four, by referendum, who is a policeman or fireman, as defined in said chapter two hundred fifty-five of the laws of one thousand nine hundred and forty-four, and who would be eligible to membership in the Police and Firemen's Retirement System of New Jersey but for the fact that he is a member of the State Employees' Retirement System shall, within thirty days after the effective date of this act, or when said chapter two hundred fifty-five of the laws of one thousand nine hundred and forty-four becomes effective in such county or municipality, as the case may be, be transferred to membership in the Police and Firemen's Retirement System of New Jersey created thereby.

L.1949, c. 273, p. 843, s. 1.



Section 43:16A-47 - Adoption Of Act By County Or Municipality; Notice To Boards Of Trustees; Certification Of Names Of Persons To Be Transferred

43:16A-47. Adoption of act by county or municipality; notice to boards of trustees; certification of names of persons to be transferred
The clerk of said county or municipality shall, promptly after the effective date of this act or after said chapter two hundred fifty-five of the laws of one thousand nine hundred and forty-four becomes effective therein, notify the board of trustees of the State Employees' Retirement System and of the Police and Firemen's Retirement System of New Jersey of the adoption of said chapter by said county or municipality and shall certify to each of said boards the name, age, rank and length of service creditable toward allowance of each employee of such county or municipality who is a member of the State Employees' Retirement System and who will be transferred to membership in the Police and Firemen's Retirement System of New Jersey.

L.1949, c. 273, p. 844, s. 2.



Section 43:16A-47.1 - Retirement System For Fire Fighters

43:16A-47.1. Retirement system for fire fighters
Notwithstanding any provision of law to the contrary, the governing body of a township having a population of at least 65,000 and not greater than 70,000 according to the 1980 federal decennial census may by ordinance adopt, with respect to a fire district within the township, the provisions of P.L. 1944, c. 255 (C. 43:16A-1 et seq.). If the governing body adopts such an ordinance, P.L. 1944, c. 255 (C. 43:16A-1 et seq.) shall take effect with respect to the fire district on January 1 following the date of that adoption. Upon the adoption of the ordinance, the clerk of the municipality shall immediately notify the board of trustees of the Police and Firemen's Retirement System of New Jersey of that adoption.

The normal contribution under subsection (4) of section 15 of P.L. 1944, c. 255 (C. 43:16A-15(4)), the accrued liability contribution under subsection (9) of section 15 of P.L. 1944, c. 255 (C. 43:16A-15(9)), any liability for prior service of transferred members, and any other cost applicable to the employer of a fireman becoming a member of the retirement system pursuant to the adoption of an ordinance under this act shall be applicable to, and shall be included in the budget of, the fire district in which that fireman is employed.

L. 1985, c. 141, s. 1, eff. April 15, 1985.



Section 43:16A-48 - Procedure To Effect Transfer Of Membership; Accumulated Deductions; Deductions Thereafter

43:16A-48. Procedure to effect transfer of membership; accumulated deductions; deductions thereafter
On January first following the receipt of said notification and certification, the board of trustees of the State Employees' Retirement System shall relinquish jurisdiction over each of the persons so certified and shall cause to be remitted to the board of trustees of the Police and Firemen's Retirement System of New Jersey all accumulated deductions standing to the credit of each of such persons as a member of the former system, together with the pro rata part of the contingent reserve fund applicable to such person's account, and the board of trustees of the Police and Firemen's Retirement System of New Jersey shall assume jurisdiction over such person, and shall enter the respective sums so remitted to it to the credit of such person in the annuity savings fund and to the credit of the pension accumulation fund of the Police and Firemen's Retirement System of New Jersey and thereafter the employees thereby affected shall be deemed to be members of the Police and Firemen's Retirement System of New Jersey and deductions from their salaries and contributions on their behalf shall thereafter be made as required by the act creating such system for members thereof having equivalent creditable service and aggregate contributions.

L.1949, c. 273, p. 845, s. 3.



Section 43:16A-48.1 - Officers Of County Police Department, County Park Police Department, Or County Park Commission; Membership

43:16A-48.1. Officers of county police department, county park police department, or county park commission; membership
Eligibility for membership in the Police and Firemen's Retirement System of New Jersey shall be extended to all active, permanent and full-time, uniformed officers of any county police department, county park police department, or county park commission who are otherwise eligible in accordance with the provisions of this act.

L.1973, c. 92, s. 1, eff. April 24, 1973.



Section 43:16A-48.2 - Transfer Or Retention Of Membership; Waiver Of Rights And Benefits; Filing Of Forms; New Officers; Officers With Pensions Under Other Plans

43:16A-48.2. Transfer or retention of membership; waiver of rights and benefits; filing of forms; new officers; officers with pensions under other plans
a. An eligible officer who is a member of a pension fund established by a county or a county park commission or of the Public Employees' Retirement System shall be permitted to transfer his membership in said fund to the Police and Firemen's Retirement System of New Jersey by waiving all rights and benefits which would otherwise be provided by the county or county park commission pension fund or by the Public Employees' Retirement System. Any such officer will likewise be permitted to continue his membership in the county or county park commission pension fund or in the Public Employees' Retirement System by waiving all rights and benefits which would otherwise be provided by the Police and Firemen's Retirement System. Such waivers shall be accomplished by filing forms satisfactory to the New Jersey State Division of Pensions, which is responsible for the administration of the Police and Firemen's Retirement System, within 90 days of the effective date of this act. In the absence of the filing of a timely waiver by any eligible officer his pension status shall remain unchanged and his membership shall not be transferred to the Police and Firemen's Retirement System.

b. Each new officer who begins employment following the effective date of this act and who is otherwise eligible, shall be required to enroll in the Police and Firemen's Retirement System of New Jersey as a condition of employment, provided he is otherwise eligible for membership by meeting the appointment, age, and health prescriptions required of all members. As of the effective date of this act, the eligibility of membership for such new officers in the county or county park commission pension fund or in the Public Employees' Retirement System shall be terminated and the membership requirements of such other funds will be deemed satisfied by the enrollment of such employees in the Police and Firemen's Retirement System.

c. All officers who, prior to the effective date of this act, were not required to become and who are not members of county or county park commission pension funds or the Public Employees' Retirement System, and who anticipate the receipt of a pension from the county under the provisions of chapter 4 of Title 43 of the Revised Statutes or the "General Noncontributory Pension Act" P.L.1955, c. 263 (C. 43:8B-1 et seq.), shall continue their eligibility for such pension to be paid by the county and shall not be permitted to enroll in the Police and Firemen's Retirement System of New Jersey.

L.1973, c. 92, s. 2, eff. April 24, 1973.



Section 43:16A-48.3 - Remission Of Prior Credits To Police And Firemen's Retirement System By Former Funds; Credits To Employee And Employer

43:16A-48.3. Remission of prior credits to police and firemen's retirement system by former funds; credits to employee and employer
Within 120 days following the effective date of this act the county or county park commission pension funds and the Public Employees' Retirement System shall remit to the Police and Firemen's Retirement System of New Jersey all accumulated deductions standing to the credit of each transferred employee as members of such funds, and within 180 days following the effective date of this act remit the pro-rata part of the reserve fund constituting the employer's obligations under the former system applicable to such employee's account, and the Police and Firemen's Retirement System shall then enter the respective sums so remitted to it to the credit of such employee in the Annuity Savings Fund and to the credit of the employer in the Pension Accumulation Fund of the Police and Firemen's Retirement System of New Jersey. Interest at the rate of 6% per annum shall be added to the employer's obligations if such moneys are not remitted within the periods prescribed by this section.

L.1973, c. 92, s. 3, eff. April 24, 1973.



Section 43:16A-48.4 - Transferred Employees; Deduction; Contributions; Rate; Rights And Benefits; Credits

43:16A-48.4. Transferred employees; deduction; contributions; rate; rights and benefits; credits
The transferred employees thereby affected shall be members of the Police and Firemen's Retirement System and deductions from their salaries and contributions on their behalf shall thereafter be made as required by the act creating such system for members thereof. Such transferred employees shall have the same contribution obligation and enjoy the same rights and benefits of all other members of the system except as provided by this act. Any credit for public service which had been established in the county or county park commission pension funds or in the Public Employees' Retirement System by the transferred employee shall be established in the Police and Firemen's Retirement System.

Upon the transfer of membership to the Police and Firemen's Retirement System under the provisions of this act, the rate of contribution of such member shall be determined by the rates payable by other members, except that the number of years of credited service in the former pension fund shall be deducted from the member's current age in order to fix the age upon which the rate of contribution is based.

L.1973, c. 92, s. 4, eff. April 24, 1973.



Section 43:16A-48.5 - Transferred Employees; Group Life Insurance Benefits; Qualifications

43:16A-48.5. Transferred employees; group life insurance benefits; qualifications
a. Any person becoming a member of the Police and Firemen's Retirement System pursuant to the provisions of this act shall not be allowed any of the group life insurance benefits if on the date he files an application for enrollment he is 55 or more years of age, unless he furnishes satisfactory evidence of insurability and on the effective date of membership is actively at work and performing all his regular duties at his customary place of employment. The effective date of coverage for such benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

b. Such evidence of insurability will not be required of any person becoming a member upon transfer from the Public Employees' Retirement System, if the transferring employee was covered by such benefits in the latter system at the time of the transfer. If such transferring employee was not covered by such benefits at the time of the transfer, he may be allowed the benefits under the group life insurance policy or policies subject to the provisions of subsection a. of this section; provided, however, that any such employee must furnish satisfactory evidence of insurability under the provisions of subsection a. of this section, if he had been unable or failed to give such evidence as a member of the Public Employees' Retirement System.

L.1973, c. 92, s. 5, eff. April 24, 1973.



Section 43:16A-48.6 - Liability Of Employers; Calculation; Certification; Contributions

43:16A-48.6. Liability of employers; calculation; certification; contributions
The actuary of the Police and Firemen's Retirement System shall calculate the liability of each employer of employees becoming members of the system under this act in the same manner as is specified in the case of other employees where the Police and Firemen's Retirement System is adopted, taking into account the value of moneys remitted by the pension funds. In the event that the value of such money so remitted is less than the total which is required by the Police and Firemen's Retirement System to provide the transferred member with credit for his public service, the liability of the employer shall include an amount equal to the difference between these two values. Upon certification by the actuary of the Police and Firemen's Retirement System each employer shall make such contributions as are required in order to meet his financial obligations in the same manner and within the same period of time as is specified in the case of other employers where the Police and Firemen's Retirement System of New Jersey is adopted.

L.1973, c. 92, s. 6, eff. April 24, 1973.



Section 43:16A-48.7 - Transmittal Of Information By Fiscal Officers Of Each Employer

43:16A-48.7. Transmittal of information by fiscal officers of each employer
The chief fiscal officer of each employer shall transmit to the retirement system such information as the system shall require in order for the New Jersey State Division of Pensions to comply with the provisions of this act.

L.1973, c. 92, s. 7, eff. April 24, 1973.



Section 43:16A-48.8 - Police Officers In Municipalities Establishing Police Departments; Transfer Of Membership And Contributions In Retirement Systems

43:16A-48.8. Police officers in municipalities establishing police departments; transfer of membership and contributions in retirement systems
Notwithstanding any other provision of law regarding the Police and Firemen's Retirement System or the Public Employees' Retirement System, when any police officer member of the Police and Firemen's Retirement System transfers his employment to a municipality which has within 1 year of the transfer first established a police department and has not at the time of the transfer adopted the Police and Firemen's Retirement System, so that the police officer is thereby required to transfer to membership in the Public Employees' Retirement System, and the municipality thereafter adopts the Police and Firemen's Retirement System and the police officer elects to transfer back to membership in that system, the full amount of the police officer's contributions and the full amount of the contributions made by the police officer's former employers shall be transferred by the Public Employees' Retirement System to the Police and Firemen's Retirement System.

L.1980, c. 136, s. 1.



Section 43:16A-48.9 - Police Officers In Municipalities Establishing Police Departments; Contributions, Credits, Rights And Benefits

43:16A-48.9. Police officers in municipalities establishing police departments; contributions, credits, rights and benefits
When a police officer transfers back to the Police and Firemen's Retirement System under the circumstances set forth in section 1 of this act, the police officer and the employing municipality shall be required to make such contributions, on the basis of rates established by the actuary of the Police and Firemen's Retirement System, which, when added to the funds transferred pursuant to section 1 of this act and any prior contributions made by or on behalf of the transferring police officer retained by the Police and Firemen's Retirement System, will obtain for the police officer the same credits, rights and benefits of membership in the Police and Firemen's Retirement System as would have accrued had the police officer continued to be a member of that system during his entire employment as a police officer.

L.1980, c. 136, s. 2.



Section 43:16A-50 - Waiver Of Portion Of Benefits By Written Request

43:16A-50. Waiver of portion of benefits by written request
Any member or any beneficiary who has been or, in the future, may be retired, or receive a pension, benefit or retirement allowance, including an annuity, pursuant to the provisions of chapter 16A of Title 43 of the Revised Statutes, may, by filing written request with the board of trustees, waive payment of a portion of the pension, benefit or retirement allowance, including annuity, to which he may be entitled.

L.1955, c. 138, p. 626, s. 1.



Section 43:16A-51 - Payment Of Reduced Benefits Until Waiver Withdrawn Or Revoked By Subsequent Request

43:16A-51. Payment of reduced benefits until waiver withdrawn or revoked by subsequent request
Upon the receipt of such waiver, and until the same is withdrawn, altered or revoked by a subsequent written request, similarly filed, the board of trustees shall pay a reduced pension, benefit, retirement allowance or annuity as shall be requested in such waiver.

L.1955, c. 138, p. 626, s. 2.



Section 43:16A-52 - No Refund Or Credit Of Waived Moneys

43:16A-52. No refund or credit of waived moneys
Upon withdrawal, alteration, or revocation of such a waiver the member or beneficiary shall not be entitled to a refund, or credit, for such moneys as shall have been waived during the period such waiver has been in effect.

L.1955, c. 138, p. 626, s. 3.



Section 43:16A-53 - Purchase Of Group Life Insurance Coverage By State Treasurer To Provide For Death Benefits

43:16A-53. Purchase of group life insurance coverage by state treasurer to provide for death benefits
The State Treasurer is hereby authorized and permitted to purchase from one or more life insurance companies, as determined by him, a group life insurance coverage to provide for the death benefits specified in sections 5, 6, 7(3), 9 and 10(5) of chapter 255 of the laws of 1944 and sections 16 and 17 of chapter 241 of the laws of 1964. Such group life insurance coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose or, in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of one or more other retirement systems of the State of New Jersey. Whenever such policy or policies of group insurance shall be in effect, the benefits payable thereunder shall be in lieu of the above mentioned death benefits provided by said sections. Any dividend or retrospective rate credit allowed by an insurance company shall be credited in an equitable manner to the special insurance funds from which premiums are paid.

L.1964, c. 241, s. 20, eff. Jan. 1, 1965. Amended by L.1967, c. 250, s. 18, eff. Dec. 18, 1967.



Section 43:16A-54 - Qualifications Of Life Insurance Companies

43:16A-54. Qualifications of life insurance companies
Any life insurance company must meet the following requirements in order to qualify under section 1 of this act:

(1) Be licensed under the laws of the State of New Jersey to transact life and accidental death insurance, and

(2) The amount of its group life insurance in the State of New Jersey shall at the time said insurance is to be purchased equal at least 1% of the total amount of such group life insurance in the State of New Jersey in all life insurance companies.

L.1964, c. 241, s. 21.



Section 43:16A-55 - Purchase By State Treasurer Of Group Insurance For Death Benefits

43:16A-55. Purchase by state treasurer of group insurance for death benefits
The State Treasurer may, in his discretion, determine to purchase group insurance coverage for the death benefit provisions as provided in sections 5, 6, 7(3), 9 and 10(5) of chapter 255 of the laws of 1944 and sections 16 and 17 of chapter 241 of the laws of 1964, or may determine not to purchase any group insurance coverage for the death benefit provisions heretofore mentioned.

L.1964, c. 241, s. 22, eff. Jan. 1, 1965. Amended by L.1967, c. 250, s. 19, eff. Dec. 18, 1967.



Section 43:16A-56 - Group Insurance Premium Fund

43:16A-56. Group insurance premium fund
In the event the State Treasurer shall determine to purchase group insurance coverage for the death benefits, premiums for the same shall be paid from a special fund, hereby created, called the "Group Insurance Premium Fund." The State Treasurer shall estimate annually the amount which will be required for premiums for such benefits for the ensuing fiscal year and shall certify such amounts to the participating employers as due and owing from them. The participating employers shall pay over to the State Treasurer the amount for premiums so certified and the State Treasurer shall deposit these amounts in the Group Insurance Premium Fund. During the period such group insurance policy or policies are in effect with respect to members of the Police and Firemen's Retirement System of New Jersey the State Treasurer shall in no way commingle moneys in this fund with any pension fund established by chapter 255 of the laws of 1944.

L.1964, c. 241, s. 23, eff. Jan. 1, 1965. Amended by L.1967, c. 250, s. 20, eff. Dec. 18, 1967.



Section 43:16A-57 - Transfer Of Reserves And Moneys Held By Insurance Carrier Under Group Life Insurance Contracts

43:16A-57. Transfer of reserves and moneys held by insurance carrier under group life insurance contracts
All reserves and moneys held by the insurance carrier under group life insurance contracts providing for employee contributions pursuant to the provisions of chapter 241 of the laws of 1964, and any amendments and supplements thereto, shall be transferred and merged with those purchased by the State Treasurer.

L.1964, c. 241, s. 24, eff. Jan. 1, 1965. Amended by L.1967, c. 250, s. 21, eff. Dec. 18, 1967.



Section 43:16A-58 - Group Policies; Conversion Privileges

43:16A-58. Group policies; conversion privileges
Any such group policy or policies shall include, with respect to any insurance terminating or reducing because the member has ceased to be in service or has retired, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance; and shall also include, with respect to insurance terminating because of termination of the group policy resulting from a termination of the death benefits for all members established under sections 5, 6, 7(3), 9 and 10(5) of chapter 255 of the laws of 1944, and sections 16 and 17 of chapter 241 of the laws of 1964, the conversion privilege available upon termination of the group policy as prescribed by such law. Any such group policy or policies shall also provide that if a member dies during the 31-day period during which he would be entitled to exercise the conversion privilege, the amount of insurance with respect to which he could have exercised the conversion privilege shall be paid as a claim under the group policy. When benefits payable upon the death of a member following retirement are determined as though the member had not retired, the death benefits payable under the group policy or policies, together with the amount of insurance paid under any individual policy obtained under the conversion privilege, shall in no event exceed the amount of insurance for which the member was insured under the group policy or policies immediately prior to the date the right of conversion arose.

If any member who has exercised the conversion privilege under the group policy or policies again becomes a member of the Police and Firemen's Retirement System of New Jersey, and the individual policy obtained pursuant to the conversion privilege is still in force, he shall not again be eligible for any of the death benefits provided by sections 5, 6, 7(3), 9 and 10(5) of chapter 255 of the laws of 1944, and sections 16 and 17 of chapter 241 of the laws of 1964, unless he furnishes satisfactory evidence of insurability.

L.1964, c. 241, s. 25, eff. Jan. 1, 1965. Amended by L.1967, c. 250, s. 22, eff. Dec. 18, 1967.



Section 43:16A-59 - Payment Of Benefits Under Group Policies

43:16A-59. Payment of benefits under group policies
Benefits under such group policy or policies shall be paid by the insurance company to such person, if living, as the member shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the member's estate. A member may file with the insurance company through the policyholder and alter from time to time during his lifetime, as desired, a duly attested written nomination of his payee for the death benefit.

L.1964, c. 241, s. 26, eff. Jan. 1, 1967. Amended by L.1967, c. 250, s. 23, eff. Dec. 18, 1968.



Section 43:16A-60 - Settlement Arrangements

43:16A-60. Settlement arrangements
Any such group policy or policies shall provide that payment of any death benefits which are payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. A member may make such arrangements for settlement, and may alter from time to time during his lifetime any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of a member, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above. If a member's or beneficiary's request for settlement of any death benefit in equal installments over a period of years or as a life annuity pursuant to the foregoing is approved by the policyholder, the amount of such installments or such life annuity, as the case may be, shall be determined on the basis of such applicable mortality tables and rates of interest as shall have been adopted by the retirement system and are in effect at the member's death. Any arrangement for payment under the group policy to a beneficiary shall be in lieu of that provided by sections 5, 6, 7(3), 9 and 10(5) of chapter 255 of the laws of 1944, and sections 16 and 17 of chapter 241 of the laws of 1964.

L.1964, c. 241, s. 27, eff. Jan. 1, 1965. Amended by L.1967, c. 250, s. 24, eff. Dec. 18, 1967.



Section 43:16A-61 - Credits For Savings By Companies

43:16A-61. Credits for savings by companies
Notwithstanding any other provision of law, any insurance company or companies issuing such policy or policies may credit the policyholder, in the form of reduced premiums, with savings by said company or companies in the event that no brokerage commission or commissions are paid by said company or companies on the issuance of such policy or policies.

L.1964, c. 241, s. 28, eff. Jan. 1, 1965.



Section 43:16A-62 - State Firemen And Police; Membership

43:16A-62. State firemen and police; membership
Eligibility for membership in the Police and Firemen's Retirement System of New Jersey shall be extended to all active, permanent and full-time officer employees of the State of New Jersey with police powers and holding one of the titles cited in section 1 of P.L.1944, c. 255 (C. 43:16A-1) who are otherwise eligible in accordance with the provisions of this act.

L.1973, c. 156, s. 3, eff. June 1, 1973.



Section 43:16A-62.1 - Industrial Trade Instructors And Identification Officers; Essex County; Transfer Of Membership; Membership As Requirement For Employment

43:16A-62.1. Industrial trade instructors and identification officers; Essex County; transfer of membership; membership as requirement for employment
a. Any officer eligible to become a member pursuant to the amendatory provisions of this act who is enrolled in the Public Employees' Retirement System or the county pension fund created under P.L.1943, c. 160 (C. 43:10-18.1 et seq.), shall be permitted to transfer his membership from the aforementioned system or fund to the Police and Firemen's Retirement System of New Jersey in accordance with the provisions of P.L.1973, c. 156 (C. 43:16A-62 et seq.).

Whenever in P.L.1973, c. 156 a period of time is set which is to be calculated from the effective date of said act, such time shall be calculated from the effective date of this amendatory and supplementary act for the purposes hereof.

b. Each new officer who begins employment following the effective date of the amendatory and supplementary act, shall be required to enroll in the Police and Firemen's Retirement System of New Jersey as a condition of employment, provided he is otherwise eligible for membership by meeting the appointment, age, and health requirements prescribed of all members. As of the effective date of the amendatory and supplementary act, the eligibility for membership of such new officers in the Public Employees' Retirement System shall be terminated and membership requirements of such other system will be deemed satisfied by enrollment of such employees in the Police and Firemen's Retirement System.

L.1977, c. 207, s. 2, eff. Sept. 6, 1977.



Section 43:16A-62.2 - Transfer To Police And Firemen's Retirement System; Employment Requirement Of New Officer

43:16A-62.2. Transfer to police and firemen's retirement system; employment requirement of new officer
a. Any officer eligible to become a member pursuant to the amendatory provisions of this act who is enrolled in the Public Employees' Retirement System (P.L.1954, c. 84, C. 43:15A-1 et seq.) or any county pension fund established under Title 43 of the Revised Statutes shall be permitted to transfer membership from the aforesaid system or fund to the Police and Firemen's Retirement System of New Jersey in accordance with the provisions of P.L.1973, c. 156 (C. 43:16A-62 et seq.).

Whenever in P.L.1973, c. 156 a period of time is set which is to be calculated from the effective date of said act, such time shall be calculated from the effective date of this amendatory and supplementary act for the purposes hereof.

b. Each new officer who begins employment following the effective date of this act, shall be required to enroll in the Police and Firemen's Retirement System of New Jersey as a condition of employment, provided he is otherwise eligible for membership by meeting appointment, age, and health requirements prescribed of all members. As of the effective date of this act, eligibility for membership of such new officers in the Public Employees' Retirement System shall be terminated and membership requirements of such other system will be deemed satisfied by enrollment of such employees in the Police and Firemen's Retirement System.

L.1980, c. 84, s. 2, eff. Aug. 21, 1980.



Section 43:16A-62.3 - County Approval; Transfer Procedure

43:16A-62.3. County approval; transfer procedure
a. Either the transfer to or the initial enrollment in the Police and Firemen's Retirement System of chief investigators, assistant chief investigators, senior investigators and investigators in a county welfare agency is contingent upon the approval of the county. A county may make such a transfer or allow such an enrollment upon the adoption of an ordinance or resolution, as appropriate.

b. If an ordinance or resolution is adopted pursuant to subsection a. of this section, an eligible officer who is a member of the Public Employees' Retirement System (P.L. 1954, c. 84, C. 43:15A-1 et seq.) or of a county pension fund created under P.L. 1943, c. 160 (C. 43:10-18.1 et seq.), or P.L. 1948, c. 310 (C. 43:10-18.50), or article 1 of chapter 10 of Title 43 of the Revised Statutes (R.S. 43:10-1 et seq.), hereinafter referred to as "county pension fund," shall be permitted to transfer his membership in the retirement system or county pension fund to the Police and Firemen's Retirement System of New Jersey by: (1) waiving all rights and benefits which would otherwise be provided by the Public Employees' Retirement System or county pension fund; and (2) making a lump sum payment into the Police and Firemen's Retirement System annuity savings fund of the amount of the difference between the contribution which was paid as a member of the Public Employees' Retirement System or a county pension fund and the contribution that would have been required if he had been a member of the Police and Firemen's Retirement System since the date of last enrolling in the Public Employees' Retirement System or a county pension fund. In addition, the employee shall be liable for the amount of the difference between (1) the total contribution paid by the employer of the employee to the Public Employees' Retirement System of New Jersey or county pension fund with respect to any service credit transferred therefrom to the Police and Firemen's Retirement System under this subsection, and (2) the contribution which the employer would have been required to pay to the Police and Firemen's Retirement System with respect to that service credit if the employee had been enrolled in the Police and Firemen's Retirement System during the entire period with respect to which he accumulated that credit; this payment may be made in regular monthly installments, or in a lump sum, as the employee may elect, and pursuant to rules and regulations as may be promulgated by the Division of Pensions. Any such officer will likewise be permitted to continue his membership in the Public Employees' Retirement System or county pension fund by waiving all rights and benefits which would otherwise be provided by the Police and Firemen's Retirement System. Such waivers shall be accomplished by filing forms satisfactory to the New Jersey Division of Pensions, which is responsible for the administration of the Police and Firemen's Retirement System, within 90 days following the effective date of an ordinance or resolution adopted by a county under subsection a. of this section. In the absence of a filing of a timely waiver by any eligible officer, his pension status shall remain unchanged and his membership shall not be transferred to the Police and Firemen's Retirement System.

c. The transfer of membership from the Public Employees' Retirement System or county pension fund to the Police and Firemen's Retirement System shall be done in accordance with the provisions of P.L. 1973, c. 156 (C. 43:16A-62 et seq.). Whenever in P.L. 1973, c. 156 a period of time is set which is to be calculated from the effective date of that act, such time shall be calculated from the effective date of an ordinance or resolution adopted by a county under subsection a. of this section for the purposes hereof.

d. If an ordinance or resolution is adopted pursuant to subsection a. of this section, each new officer who begins employment following the effective date of the ordinance or resolution shall be required to enroll in the Police and Firemen's Retirement System as a condition of employment, provided he is otherwise eligible for membership by meeting appointment, age, and health requirements prescribed for all members. As of the effective date of the ordinance or resolution, eligibility for membership of new officers in the Public Employees' Retirement System shall be deemed terminated and the membership requirements of such other retirement system shall be deemed satisfied by the enrollment of such officers in the Police and Firemen's Retirement System.

L. 1985, c. 221, s. 2, eff. July 2, 1985.



Section 43:16A-63 - Transfer From Or Continuation In Public Employees' Retirement System Or County Pension Fund; Membership Of New Employees

43:16A-63. Transfer from or continuation in public employees' retirement system or county pension fund; membership of new employees
a. An eligible officer who is a member of the Public Employees' Retirement System or of a county pension fund created under P.L.1943, c. 160 (C. 43:10-18.1 et seq.), or P.L.1948, c. 310 (C. 43:10-18.50 et seq.) or article 2 of chapter 10 of Title 43 of the Revised Statutes (R.S. 43:10-19 et seq.), hereinafter referred to as a "county pension fund" shall be permitted to transfer his membership in said fund to the Police and Firemen's Retirement System of New Jersey by waiving all rights and benefits which would otherwise be provided by the Public Employees' Retirement System or a county pension fund. Any such officer will likewise be permitted to continue his membership in the Public Employees' Retirement System or a county pension fund by waiving all rights and benefits which would otherwise be provided by the Police and Firemen's Retirement System. Such waivers shall be accomplished by filing forms satisfactory to the New Jersey Division of Pensions, which is responsible for the administration of the Police and Firemen's Retirement System, within 90 days of the effective date of this 1975 amendatory and supplementary act. In the absence of the filing of a timely waiver by any eligible officer his pension status shall remain unchanged and his membership shall not be transferred to the Police and Firemen's Retirement System.

b. Each new officer who begins employment following the effective date of this 1975 amendatory and supplementary act, shall be required to enroll in the Police and Firemen's Retirement System of New Jersey as a condition of employment, provided he is otherwise eligible for membership by meeting the appointment, age, and health prescriptions required of all members. As of the effective date of this 1975 amendatory and supplementary act, the eligibility of membership for such new officers in the Public Employees' Retirement System or a county pension fund named in paragraph a. above shall be terminated and the membership requirements of such other fund will be deemed satisfied by the enrollment of such employees in the Police and Firemen's Retirement System.

L.1973, c. 156, s. 3, eff. June 1, 1973. Amended by L.1975, c. 303, s. 1, eff. Feb. 2, 1976.



Section 43:16A-64 - Transfer Of Funds And Credits From Public Employees' Retirement System Or County Pension Fund

43:16A-64. Transfer of funds and credits from public employees' retirement system or county pension fund
Within 120 days following the effective date of this 1975 amendatory and supplementary act the Public Employees' Retirement System or a county pension fund shall remit to the Police and Firemen's Retirement System of New Jersey all accumulated deductions standing to the credit of each transferred employee as members of such funds, and within 180 days following the effective date of this 1975 amendatory and supplementary act remit the pro rata part of the reserve fund constituting the employer's obligations under the former system applicable to such employee's account, and the Police and Firemen's Retirement System shall then enter the respective sums so remitted to it to the credit of such employee in the Annuity Savings Fund and to the credit of the employer in the Pension Accumulation Fund of the Police and Firemen's Retirement System of New Jersey.

L.1973, c. 156, s. 5, eff. June 1, 1973. Amended by L.1975, c. 303, s. 2, eff. Feb. 2, 1976.



Section 43:16A-65 - Deductions; Contributions; Credits

43:16A-65. Deductions; contributions; credits
The transferred employees thereby affected shall be members of the Police and Firemen's Retirement System and deductions from their salaries and contributions on their behalf shall thereafter be made as required by the act creating such system for members thereof. Such transferred employees shall have the same contribution obligation and enjoy the same rights and benefits of all other members of the system except as provided by this 1975 amendatory and supplementary act. Any credit for public service which had been established in the Public Employees' Retirement System or a county pension fund by the transferred employee shall be established in the Police and Firemen's Retirement System.

Upon the transfer of membership to the Police and Firemen's Retirement System under the provisions of this 1975 amendatory and supplementary act, the rate of contribution of such member shall be determined by the rates payable by other members, except that the number of years of credited service in the former pension fund shall be deducted from the member's current age in order to fix the age upon which the rate of contribution is based.

All outstanding obligations such as loans, purchases, and other arrearages shall be met by the transferred employees as previously scheduled for payment to the Public Employees' Retirement System or a county pension fund.

L.1973, c. 156, s. 6, eff. June 1, 1973. Amended by L.1975, c. 303, s. 3, eff. Feb. 2, 1976.



Section 43:16A-66 - Group Life Insurance Benefits For Employee Over 55

43:16A-66. Group life insurance benefits for employee over 55
a. Any person becoming a member of the Police and Firemen's Retirement System pursuant to the provisions of this 1975 amendatory and supplementary act shall not be allowed any of the group life insurance benefits if on the date he files an application for enrollment he is 55 or more years of age, unless he furnishes satisfactory evidence of insurability and on the effective date of membership is actively at work and performing all his regular duties at his customary place of employment. The effective date of coverage for such benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

b. Such evidence of insurability will not be required of any person becoming a member upon transfer from the Public Employees' Retirement System or a county pension fund, if the transferring employee was covered by such benefits in the latter system at the time of the transfer. If such transferring employee was not covered by such benefits at the time of the transfer, he may be allowed the benefits under the group life insurance policy or policies subject to the provisions of subsection a. of this section; provided, however, that any such employee must furnish satisfactory evidence of insurability under the provisions of subsection a. of this section, if he had been unable or failed to give such evidence as a member of the Public Employees' Retirement System or a county pension fund.

L.1973, c. 156, s. 7, eff. June 1, 1973. Amended by L.1975, c. 303, s. 4, eff. Feb. 2, 1976.



Section 43:16A-67 - Liability Of Employer; Computation; Contributions

43:16A-67. Liability of employer; computation; contributions
The actuary of the Police and Firemen's Retirement System shall calculate the liability of the employer of employees becoming members of the system under this act in the same manner as is specified in the case of other employers where the Police and Firemen's Retirement System is adopted, taking into account the value of moneys remitted by the pension fund. In the event that the value of such money so remitted is less than the total which is required by the Police and Firemen's Retirement System to provide the transferred member with credit for his public service, the liability of the employer shall include an amount equal to the difference between these two values. Upon certification by the actuary of the Police and Firemen's Retirement System the employer shall make such contributions as are required in order to meet the financial obligations in the same manner and within the same period of time as is specified in the case of other employers where the Police and Firemen's Retirement System of New Jersey is adopted.

L.1973, c. 156, s. 8, eff. June 1, 1973.



Section 43:16A-68 - Transmittal Of Information By Employer To Retirement System

43:16A-68. Transmittal of information by employer to retirement system
The chief fiscal officer of the employer shall transmit to the retirement system such information as the system shall require in order for the New Jersey Division of Pensions to comply with the provisions of this act.

L.1973, c. 156, s. 9, eff. June 1, 1973.



Section 43:17-1 - Incorporation

43:17-1.Incorporation

43:17-1. In any municipality or fire district in this State in which there is organized for doing public fire duty, including nonprofit corporations or associations incorporated pursuant to N.J.S.15A:1-1 et seq., one or more fire engine, hook and ladder, hose or supply companies or any fire association, fire department or board of firewardens, which is under the supervision or control of a municipal governing body, or board of fire commissioners, the chief or there being no chief, the next highest ranking officer, and the president, if any, of such fire association or department, and all members of any board of firewardens, or board of trustees of such fire association or department, and all firefighters belonging to such fire engine, hook and ladder, hose, or supply company or companies, of such municipality or fire district, may associate themselves and become incorporated under and by the name of "the firemen's relief association," or any other name which shall indicate the object of such association, using the name of the municipality or fire district in which the association may be located.

Amended 1996, c.151, s.1.



Section 43:17-2 - Incorporation Certificate; Filing; Powers.

43:17-2 Incorporation certificate; filing; powers.

43:17-2. The president and secretary of the corporation, when elected as hereinafter provided, shall forthwith sign a certificate and cause it to be recorded in the office of the clerk of the county in which the corporation is located and filed in the Office of the Secretary of State. The certificate, or a copy thereof, duly certified by the county clerk or the Secretary of State, shall be evidence in all courts and places. The certificate shall state the election of the representatives authorized to organize the corporation, the election by such representatives of a board of officers and a board of trustees, giving their names and official designations, the corporate name assumed, the location of the corporation and a reference to this article. In case of a reincorporation under this article, the certificate shall, instead thereof, state the former incorporation, the date thereof, the names and official designations of the officers of the corporation and a reference to this article.

Upon the recording and filing of the certificate the persons so associating shall be a corporation, under and by the name aforesaid and shall have perpetual succession and continuance, except as hereinafter provided, and be capable of suing and being sued, and may make and use a common seal, and alter the same at pleasure, and may receive, take, hold and convey, and invest and reinvest in personal property and may enter into, execute and enforce any contracts or agreements relating to, touching or concerning the objects of such corporation, and they and their successors, and all who shall associate themselves together with them, shall, as such corporation, be entitled to all the rights, powers, privileges, benefits, advantages and immunities which now are or hereafter may be conferred upon corporations generally, under any law of this State.

Amended 1996, c.151, s.2; 2005, c.39, s.1.



Section 43:17-3 - Objects Of Association.

43:17-3 Objects of association.
43:17-3. a. The object of associations incorporated under this article shall be to establish, provide for and maintain a fund for the relief, support or burial of:

(1)needy firefighters and their families;

(2)any persons and the families of any persons who are injured or die in the course of doing public fire duty, or who may become needy or disabled or die as the result of doing such duty or be prevented by the injury or by illness arising from doing such duty, from attending to their usual occupation or calling; and

(3)the families of any persons doing public fire duty who die as the result of an act of terrorism committed against the United States of America while such persons were serving as federal, State or local law enforcement officers.

b.In addition to any other benefits provided, the associations incorporated under this article which provide line of duty death benefits also shall provide these benefits to the families of any qualified persons who die under the circumstances set forth in paragraph (3) of subsection a. of this section.

c.The relief, support or burial benefit shall be granted in accordance with the rules and regulations adopted by the New Jersey State Firemen's Association.

L.1996, c.51, s.3; amended 2004, c.99.



Section 43:17-4 - Reorganization, Reincorporation Of Associations Existing Prior To March 25, 1885

43:17-4.Reorganization, reincorporation of associations existing prior to March 25, 1885

43:17-4. Any association organized prior to March twenty-fifth, one thousand eight hundred and eighty-five, for the purposes intended by this article, whether incorporated or not, shall be reorganized and incorporated or reincorporated under this article, except corporations which have been created or continued by special act of the legislature. A corporation incorporated by special act may, if it sees fit, be reorganized and reincorporated under this article. In case of incorporation or reincorporation, the president and secretary shall sign, record and file a certificate as provided in R.S.43:17-2. Thereupon the association or corporation shall be a corporation under this article and shall have all the powers and privileges conferred by this article on corporations formed under it, and no other powers or privileges. A corporation reorganized and reincorporated under this article shall succeed to and be seized of all the right, title and interest in any property belonging to it under its former organization. The representatives, trustees and other officers of any association or corporation reorganized and incorporated or reincorporated under this article, shall continue to serve as such until the election following the reorganization, and until their successors are respectively elected, and not thereafter, and the membership thereof shall be subject to the same conditions and have the same rights as provided in R.S.43:17-9. If any such association or corporation shall not have been reorganized and incorporated or reincorporated under this article within one year after March twenty-fifth, one thousand eight hundred and eighty-five, it shall be deemed to have forfeited its charter.

Amended 1996, c.151, s.4.



Section 43:17-5 - Certificate Of Incorporation Of Certain Associations

43:17-5. Certificate of incorporation of certain associations
In case of the reorganization and incorporation under this article of a firemen's relief association not incorporated before March twenty-second, one thousand eight hundred and eighty-six, the certificate of incorporation shall state the original organization of the association, the date thereof, the fact that the association has never been incorporated, the names and official designations of the officers of the association and a reference to this article. The certificate shall be signed by the president and secretary of the association and recorded and filed as provided in section 43:17-2 of this title. Any certificate made, recorded and filed prior to March twenty-second, one thousand eight hundred and eighty-six, in the above manner and form shall be as valid as if made, recorded and filed in compliance herewith.



Section 43:17-6 - Corrected Certificates Of Incorporation Or Reincorporation

43:17-6. Corrected certificates of incorporation or reincorporation
If an error has been or may hereafter be made in the certificate of incorporation or reincorporation of a firemen's relief association, the president and secretary of the association may sign, record and file a corrected certificate. Upon the recording and filing thereof in the manner provided in section 43:17-2 of this title, the association shall be deemed to have been duly incorporated or reincorporated, as the case may be from the time of the filing in the secretary of state's office of the original defective certificate.

A corrected certificate made, recorded and filed prior to March twenty-second, one thousand eight hundred and eighty-six, in the above manner and form, shall be as valid as if made, recorded and filed in compliance herewith.



Section 43:17-7 - Number Of Associations, Limited; Municipal Consolidation

43:17-7.Number of associations, limited; municipal consolidation

43:17-7. There shall not be organized in any municipality or fire district having a fire department, company or association more than one relief association under this article. In any municipality or fire district where there is more than one association on the effective date of this act, those associations may continue to operate provided they comply with the provisions of R.S.43:17-1 et seq. and the rules and regulations adopted by the New Jersey State Firemen's Association.

In case of the consolidation of any two or more municipalities or fire districts, all relief associations then existing in the municipalities or fire districts shall consolidate by the formation of a new association under this article. Upon its formation, the relief associations so consolidated shall transfer their funds and members to the new association, whereupon the relief associations so consolidated shall dissolve, in accordance with this article.

Amended 1996, c.151, s.5.



Section 43:17-8 - Transfer Of Money, Etc. To New Associations

43:17-8.Transfer of money, etc. to new associations

43:17-8. If any such association forfeits its charter, or the charter is repealed or expires by limitation or the association is dissolved, or if a person has in possession or charge any moneys derived from any source for the relief of needy or disabled firefighters, or any balance thereof, property purchased therewith or securities in which the same may have been invested, or if any person is indebted for the loan or deposit of such moneys, other than the duly incorporated firemen's relief associations allowed by this article, or the treasurers thereof, then, the moneys, accounts payable, property or securities shall be delivered to the Treasurer of the New Jersey State Firemen's Association to be held in trust for needy firefighters or their families. If a new firemen's relief association is legally organized and incorporated or reincorporated in such municipality or fire district, there shall forthwith be paid over, assigned and conveyed to the new corporation, any money, accounts payable, property and securities remaining in the possession or charge of the Treasurer of the New Jersey State Firemen's Association in trust for the former local association or corporation, or of any person, for its use or otherwise, or any money, property or securities to which it may be entitled, at law or in equity, derived as aforesaid. An account shall be given therewith of all moneys theretofore had and received from such sources and of the disposition thereof. All such moneys expended by it or them, other than for the benefit of needy or disabled firefighters or their families, shall also be paid over to the new corporation on demand.

Amended 1996, c.151, s.6.



Section 43:17-9 - Membership Qualifications.

43:17-9 Membership qualifications.

43:17-9. The membership of such corporation shall consist, without any formal election thereto, of the officers and members of such fire engine, hook and ladder, hose and supply company or companies, fire association or fire department, or board of firewardens, as shall be under the supervision or control of the governing board or body of the municipality or fire district and who, at the time of their becoming eligible for membership in the New Jersey State Firemen's Association, shall be not less than 18 years of age and who were not more than 45 years of age at the time of joining the fire engine, hook and ladder, hose and supply company or companies, fire association or fire department, or board of firewardens and shall furnish evidence of good health in accordance with such reasonable rules and regulations as the executive committee of the New Jersey State Firemen's Association shall from time to time establish; the officers and members of any nonprofit corporations and associations incorporated pursuant to N.J.S.15A:1-1 et seq.; and the officers and members of any association therein of exempt firemen. The whole body of the membership of such corporation shall have the same rights therein as the charter members thereof.

Amended 1989, c.105; 1996, c.151, s.7; 1998, c.90.



Section 43:17-10 - Adoption Of Constitution, By-laws, Rules

43:17-10.Adoption of constitution, by-laws, rules

43:17-10. A corporation, incorporated or reincorporated under this article may, through its representatives, make, adopt and use, and from time to time alter, amend or change, such constitution or by-laws, or both, and such rules for its government, the regulation of its affairs and the disposition and management of its funds and property as seem to the representatives to be proper. The same shall not be inconsistent with the constitution or laws of the United States or of this State, or the rules and regulations adopted by the New Jersey State Firemen's Association.

Amended 1996, c.151, s.8.



Section 43:17-11 - Board Of Representatives

43:17-11.Board of representatives

43:17-11. On or before the second Monday in December, in every year, each fire engine, hook and ladder, hose or supply company, and the board of trustees of any fire association or department, and any board of firewardens, which is under the supervision or control of any municipal governing body, board of fire commissioners, or nonprofit corporations and associations incorporated pursuant to N.J.S.15A:1-1 et seq., and which is organized for and doing public fire duty in any municipality or fire district in this State, shall choose not more than three representatives, and the exempt firemen's association, if any such there be, shall choose not more than three representatives, who, together with the president, if any, of such fire association or department, and the chief, or, if there be no chief, then the next highest ranking officer, shall constitute a board of representatives, and shall have and exercise all the powers and perform all the duties herein committed to them, and shall hold office until their successors be chosen, and until their successors shall meet for the purpose of holding the annual election of officers, as provided in R.S.43:17-12.

Amended 1996, c.151, s.9.



Section 43:17-12 - Rotation Of Terms Of Members Of Board

43:17-12.Rotation of terms of members of board

43:17-12. If the by-laws of any firemen's relief association provide for the election, by each of the several companies, associations, or boards of which the relief association is comprised, of more than one member of the board of representatives thereof, the firemen's relief association may provide for a rotation in the terms of office of the members of the board of representatives, and at any annual election thereafter, there may be elected one representative for one year, one for two years, and, if deemed desirable, one for three years. Thereafter at each election, one representative shall be elected for the longest term provided for, not exceeding three years, from each company, association, or board comprising the firemen's relief association.

Amended 1996, c.151, s.10.



Section 43:17-13 - Officers, Trustees, Election

43:17-13.Officers, trustees, election

43:17-13. The board of representatives shall, on or before the third Monday in December in every year, elect by ballot from among their own number, or out of the whole membership of that association a president, vice president, treasurer and a secretary, who shall be the board of officers of the corporation, and not more than five members of a board of trustees.

At the first election after the incorporation or reincorporation, there shall be elected not less than three nor more than fifteen trustees, who shall then be divided by the representatives, by lot, into three classes, of not more than five persons each, those of the first class to hold office for one year, those of the second class to hold office for two years and those of the third class to hold office for three years after the date of their election, so that one class shall go out of office each year, and in each year after the first election not more than five trustees, who shall hold office for three years after the date of their election, shall be elected at the annual election.

The trustees may be elected in the same manner and from the same source as the representatives are chosen, in which case they shall be divided by the representatives, by lot, into three classes for the aforesaid terms. When the term of any trustee so elected expires, the successor shall be selected from the same source as that from which the trustee was chosen, and shall hold office for three years after the date of the election.

All of the officers and trustees shall hold office until their respective successors are elected.

Amended 1996, c.151, s.11.



Section 43:17-14 - Oath Of Officers

43:17-14.Oath of officers

43:17-14. The officers shall, upon their election, take an oath of office for the faithful performance of their duties.

Amended 1996, c.151, s.12.



Section 43:17-15 - Bond Of Treasurer, Officers; Custodian

43:17-15.Bond of treasurer, officers; custodian

43:17-15. The treasurer and officers of every firemen's relief association, organized or working under this article, shall in each year, upon assuming their office, be covered by a bond for the faithful discharge of their duties, with a surety company authorized to do business in this State as surety thereon, in a sum at least equal to the amount of money and convertible securities that may be in or coming into their hands, control or custody as such officers. The bond shall be procured, maintained and paid by the New Jersey State Fireman's Association.

The Treasurer of the New Jersey State Fireman's Association shall be the custodian of the official bond or bonds provided for in this section, and shall forward copies to the Commissioner of Banking and Insurance.

Amended 1996, c.151, s.13.



Section 43:17-16 - Failure To Hold Required Elections At Times Specified; Effect

43:17-16. Failure to hold required elections at times specified; effect
If any of the aforesaid elections are not held at the time or times hereinbefore provided, they shall be held thereafter as soon as may be convenient. The failure shall not work a forfeiture or dissolution of the corporation, nor shall the election be ineffective because of any delay in holding it. The president and secretary of the corporation shall, in case of failure to hold an election at the time hereinbefore provided, forthwith give reasonable notice of a time and place for the holding thereof. If they fail to give the notice, or on failure to comply therewith, any vacancy caused thereby shall be filled as hereinafter provided. Any dereliction on the part of any representative or officer, in the performance of any known duty in connection with the holding of or failure to hold an election, shall be deemed a malfeasance in office and be punished accordingly. If a person is elected to an office at any other than the usual time for the election, he shall hold office only until the time for the next regular election and until his successor is elected.



Section 43:17-17 - Quorum

43:17-17.Quorum

43:17-17. A majority of the board of representatives or of the board of trustees, as the case may be, shall constitute a quorum at the meetings of the respective boards.

Amended 1996, c.151, s.14.



Section 43:17-18 - Simultaneous Service Prohibited.

43:17-18 Simultaneous service prohibited.

43:17-18. No person shall at one time serve on the board of representatives and the board of trustees. If elected to both he shall resign one or the other, as he sees fit. No officer may serve on the board of trustees.

Amended 1996, c.151, s.15; 2005, c.39, s.2.



Section 43:17-19 - Annual Election Of Chair, Secretary

43:17-19Annual election of chair, secretary

43:17-19. The board of trustees shall once in each year, immediately after the election of the new members thereof, elect, by ballot, a chairperson and secretary.

Amended 1996, c.151, s.16.



Section 43:17-20 - Meetings

43:17-20.Meetings

43:17-20. The board of representatives shall be convened by its president at least five times a year and when the president thinks proper or is requested so to do by a majority of the representatives.

The board of trustees shall be convened by its chairperson at least twice a year and when the chairperson thinks proper or is requested so to do by any trustee.

The representatives may provide in their by-laws for regular stated meetings of the representatives and the trustees.

Amended 1996, c.151, s.17.



Section 43:17-21 - Office Of Representative, Filling Vacancies

43:17-21.Office of representative, filling vacancies

43:17-21. If a vacancy occurs in the office of representative, it shall be filled forthwith by the company, association or board by which the representative was elected, for the remainder of the term for which he was elected, at a special election held for that purpose.

Amended 1996, c.151, s.18.



Section 43:17-22 - Other Officers, Filling Vacancies

43:17-22.Other officers, filling vacancies

43:17-22. If a vacancy occurs in the office of president, vice president, treasurer, secretary or trustee, it shall be filled forthwith for the remainder of the term by the representatives at a special election held for that purpose.

Amended 1996, c.151, s.19.



Section 43:17-23 - Secretary, Treasurer; Reports.

43:17-23 Secretary, treasurer; reports.

43:17-23. The secretary and treasurer shall report to the board of representatives at all meetings and upon request.

Amended 1996, c.151, s.20; 2005, c.39, s.3.



Section 43:17-24 - Assistance Applications

43:17-24.Assistance applications

43:17-24. All applications for assistance shall be referred to the trustees for their investigation and approval or disapproval. The trustees shall report their findings and recommendations to the board of representatives which may adopt or approve the same, or make its own determination in accordance with the provisions of R.S.43:17-35 and the rules and regulations adopted by the Executive Committee of the New Jersey State Firemen's Association.

No person shall be given assistance if the cause of the need or the reason for the disability or the nature or cause of the injury or sickness is not in the opinion of the board of representatives such as to entitle the applicant to assistance, or if the applicant is deemed financially unworthy of assistance.

Amended 1996, c.151, s.21.



Section 43:17-25 - Management Of Business, Affairs

43:17-25.Management of business, affairs

43:17-25. The management of the business and affairs, the custody of the property and the disposal of the funds and property of the corporation shall be entrusted to the board of representatives thereof in accordance with R.S.43:17-35 and the rules and regulations adopted by the New Jersey State Firemen's Association.

Amended 1996, c.151, s.22.



Section 43:17-26 - Inquiry Of Applications; Control Of Funds; Violations

43:17-26.Inquiry of applications; control of funds; violations

43:17-26. The board of representatives may, at any meeting thereof, inquire into the applications for relief or payment thereof, the funds from which relief is available or paid, and shall oversee and control the funds, money and property of the corporation and ensure its proper allocation, disbursement or management in accordance with R.S.43:17-35 and the rules and regulations adopted by the New Jersey State Firemen's Association.

If the board of representatives determines there is a violation thereof, the board of representatives may suspend any trustee or officer pending a hearing by the board of representatives to determine if there are grounds for a charge of misconduct, malfeasance in office or violation of any law or the rules and regulations adopted by the New Jersey State Firemen's Association.

Amended 1996, c.151, s.23.



Section 43:17-27 - Violations, Proceedings

43:17-27.Violations, proceedings

43:17-27. If any member of the board of representatives, or trustee or any officer is charged with misconduct or malfeasance in office or charged with a violation of any law or the rules and regulations adopted by the New Jersey State Firemen's Association, such person shall immediately be served with a copy of the complaint, including charges and specifications. The charges shall then be investigated by a member or committee of the membership of the local relief association elected thereby and a report of the investigation shall be submitted thereto. If the association by a majority vote of the membership present determines that there is probable cause that an offense has been committed or there is misconduct or malfeasance in office, then a hearing shall be conducted.

The person or persons charged may be represented in person or by an attorney-in-fact or attorney-at-law, and may examine, cross-examine, or present witnesses or testimony, and written or oral evidence. The hearing before the membership shall be conducted by an officer or other designated person selected by the association, and at the conclusion of the hearing the officer or such duly selected person shall make findings and recommendations which shall be submitted to the membership. A majority vote shall determine the guilt or innocence of the person or persons charged and any penalty to be imposed. If any person is found guilty of misconduct or malfeasance in office, the association or board of representatives may declare the office vacant and fill the vacancy as hereinbefore provided.

If the association or board of representatives does not take action to charge any person with a violation of law or the rules and regulations adopted by the New Jersey State Firemen's Association or for misconduct or malfeasance in office, the New Jersey State Firemen's Association may take such action or declare the association out of accord, seize control of all assets thereof in accordance with the rules and regulations adopted by the New Jersey State Firemen's Association, and take necessary action to protect and preserve the funds or property of the association.

Amended 1996, c.151, s.24.



Section 43:17-28 - Funds Not To Be Used For Banking Purposes

43:17-28. Funds not to be used for banking purposes
No part of the funds of the corporation shall be used for banking purposes or in any manner except as provided in this article and except for necessary expenses in carrying out the interests and objects of the corporation.



Section 43:17-29 - Convention Of State Association; Attendance, Expenses

43:17-29.Convention of State Association; attendance, expenses

43:17-29. Each firemen's relief association may pay to the delegates, life members and chief or the next highest ranking officer as shall attend and represent it and to each delegate who shall attend and represent the local exempt firemen's association at the annual convention of the New Jersey State Firemen's Association the cost incurred by them for travel, lodging, and other expenses as determined by the executive committee of the New Jersey State Firemen's Association in accordance with R.S.43:17-35 and the rules and regulations adopted by the New Jersey Firemen's Association. Nothing contained in this article shall authorize the payment of such expenses a second time to any delegate.


Amended 1996, c.151, s.25.



Section 43:17-30 - Certain Papers Filed With Secretary Of State Association; Approval By Executive Committee

43:17-30. Certain papers filed with secretary of state association; approval by executive committee
Each local firemen's relief association, except those incorporated by special act, shall file a copy of its constitution, by-laws and certificate of incorporation with the secretary of the New Jersey State Firemen's Association. The secretary shall forthwith submit the same to the executive committee thereof for its inspection and approval, in order to determine whether the local association has complied with the requirements of this chapter relating thereto.



Section 43:17-31 - Annual Statements; Filing, Examination.

43:17-31 Annual statements; filing, examination.

43:17-31. On or before February 20th in every year, each local firemen's relief association, however incorporated, shall file a financial report with the field examiner of the New Jersey State Firemen's Association who then shall file a sworn statement with the Secretary of State on or before May 1st showing:

a.The names of its representatives, trustees and other officers, and the amount of their respective fees or salaries, if any;

b.The names of the applicants approved for relief during or within the year preceding the statement and the amount of money paid to each of them;

c.The receipts and expenses during the year, which shall be stated in detail; and

d.The amount of money or other property in its possession at the date of making the statement and how the money is invested or secured and where it is deposited.

The executive committee shall cause an examination to be made of the local association and shall file a biannual report, certified by an accountant licensed by the State of New Jersey, with the Department of Banking and Insurance. The report shall provide the following: (1) a statement of the plan and procedures for the examination and report; (2) reasonable assurances that each local association's financial statement is free of material misstatements; (3) material instances of non-compliance or failures to follow State statutes, regulations, or policies and the rules and regulations of the New Jersey State Firemen's Association; (4) information to provide for the economical, fair, and non-discriminatory administration and efficient provisions for protection of the assets of the local association.

The statement of the plan and procedures shall be prepared by the executive committee of the New Jersey State Firemen's Association and be filed with the Department of Banking and Insurance. The plan or the procedures may be amended from time to time.

The report shall be filed with the Treasurer of the New Jersey State Fireman's Association and the Department of Banking and Insurance on or before June 1.

Amended 1996, c.151, s.26; 2005, c.39, s.4.



Section 43:17-33 - Investment Of Funds.

43:17-33 Investment of funds.

43:17-33. No firemen's relief association, however incorporated, shall invest its moneys in any manner, except as follows:

a.In stocks or bonds or interest-bearing notes or obligations of the United States, or those for which the full faith of the United States is distinctly pledged to provide for the payment of the principal and interest thereof;

b.In interest-bearing bonds of this State;

c.In bonds of any State of the United States that has not, within ten years previous to making the investment, defaulted in the payment of any part of principal or interest of any debt authorized by any law of that State to be contracted;

d.In stocks or bonds of any governmental entity of this State or any other state of the United States, which have been or may be issued pursuant to a law of that state, and in any interest-bearing obligations issued by a governmental entity in which the relief association is situated. No investment shall be made under this paragraph if that governmental entity has, within ten years previous to making the investment by the relief association, defaulted in the payment of any part of principal or interest of any debt authorized by the Legislature of that State to be contracted or if the total indebtedness of that governmental entity is not limited by law to ten percent (10%) of its assessed valuation;

e.(Deleted by amendment, P.L.1996, c.151).

f.(Deleted by amendment, P.L.2005, c.39).

g.(Deleted by amendment, P.L.1996, c.151).

h.In bonds, stocks, accounts or other financial instruments of any state or federal financial institutions organized and existing under the laws of the State of New Jersey or the United States of America, provided the bonds, stocks, accounts or other financial instruments are insured or guaranteed by the State of New Jersey or the United States Government, or any agency or instrumentality of either or both;

i.(Deleted by amendment, P.L.2005, c.39).

j.In any investment grade equity securities or instruments evidencing debt, including bonds or notes issued by any agency or instrumentality of the State or federal government, provided such investments have been reviewed and approved by the executive committee of the New Jersey State Firemen's Association.

All investments authorized pursuant to this section shall be in the name of the local relief association.

Amended 1953, c.75; 1996, c.151, s.28; 2005, c.39, s.5.



Section 43:17-34 - Unlawful Investments; Crime Of Fourth Degree

43:17-34.Unlawful investments; crime of fourth degree

43:17-34. A violation of any provision of R.S.43:17-33, by any or either of the members of the boards of officers or representatives, or other officers of the firemen's relief association, shall be a crime of the fourth degree.

Amended 1996, c.151, s.29.



Section 43:17-35 - Use Of Funds

43:17-35.Use of funds

43:17-35. Any funds heretofore or hereafter received and held by a relief association organized and existing under this article, from any source, may be used for the relief, support and maintenance of qualified firefighters and their dependents, not only during the lives of the firefighters but after their death, in accordance with such reasonable rules and regulations in regard thereto as the executive committee of the New Jersey State Firemen's Association from time to time establishes. The executive committee may make and establish, alter, amend and supplement these rules and regulations, may put into effect and alter, from time to time, the methods of administration as may best accomplish such results and may provide for the restoration of the funds of any local relief association diminished by payments made by an assessment levied by the executive committee in such equitable manner as it prescribes.

Amended 1996, c.151, s.30.



Section 43:17-36 - Paid Firemen Participating In Relief Association Organized By Volunteers

43:17-36. Paid firemen participating in relief association organized by volunteers
When, in any municipality where there is a volunteer department doing public fire duty, which has a relief association organized by it and acting under this article, there is thereafter organized therein a paid fire department, the members who compose the paid fire department shall, without any election thereto, become members of and beneficiaries in the relief association, and shall take part in its control and management together with the former members thereof in such manner and form and to such an extent by representatives and trustees as may be agreed upon mutually by and between the members of the volunteer and the paid department, and on failure to reach an agreement within a reasonable time, then under such general rules and regulations as shall be made and adopted therefor by the executive committee of the New Jersey State Firemen's Association, which body may make, adopt and enforce such general rules and regulations as may be deemed necessary for such purposes and may preserve the funds and carry out the purposes of the relief associations.



Section 43:17-37 - Local Association, Dissolution

43:17-37.Local association, dissolution

43:17-37. A local firemen's relief association, incorporated or reincorporated under this article may be dissolved at any meeting thereof by a vote, by written or printed ballot, of two-thirds of the members present and voting in favor thereof. Notice of the meeting, and of the purpose thereof, signed by at least ten of the members, shall have been mailed to each person entitled to vote thereat at least twenty days prior thereto and published for three weeks successively, once in each week, in a newspaper circulating in the neighborhood where the association is located. Notice of the dissolution shall be filed forthwith with the Secretary of State and the secretary of the New Jersey State Firemen's Association.

Amended 1996, c.151, s.31.



Section 43:17-38 - Power To Alter, Suspend Or Repeal Charters Of Associations

43:17-38. Power to alter, suspend or repeal charters of associations
The legislature may, at any time, alter, modify or repeal this chapter and may alter, suspend or repeal the charter of any firemen's relief association incorporated or reincorporated under this chapter.



Section 43:17-39 - Associations Unaffected

43:17-39.Associations unaffected

43:17-39. Nothing contained in this chapter shall be deemed to repeal the charter of any incorporated association, or to dissolve any voluntary association, organized, prior to March twenty-fifth, one thousand eight hundred and eighty-five, by the exempt firefighters of any city, or by the volunteer firefighters therein, previous to, at or about the time for the organization therein of a paid fire department, or to prevent the incorporation of any such associations. This chapter shall not apply to or affect in any manner any funds which have been or may be accumulated by any such associations.

Amended 1996, c.151, s.32.



Section 43:17-40 - "Local Firemen's Relief Associations" Defined

43:17-40. "Local firemen's relief associations" defined
As used in this article, "local firemen's relief association" includes all incorporated local exempt firemen's associations in this state, and the rules and regulations of the New Jersey State Firemen's Association, as to the rights, powers, privileges and admittance of the delegates thereof and thereto, shall be as binding upon the delegates elected by the local exempt firemen's associations as on those of the local relief associations.



Section 43:17-41 - State Association Continued; Conduct Of Affairs; Expenses

43:17-41.State association continued; conduct of affairs; expenses

43:17-41. The New Jersey State Firemen's Association organized pursuant to an act entitled "An act concerning firemen's relief associations," approved March twenty-fifth, one thousand eight hundred and eighty-five (L.1885, c.122, p.144), and the amendments thereof and supplements thereto, is continued as heretofore, and there shall not be more than one such State association.

The delegates and alternates of the local firemen's relief associations, elected as hereinafter provided, and the chief or next highest ranking officer, representing the local relief associations, together with the delegates and alternates from exempt firemen's associations of this State, elected as hereinafter provided, and those recognized by the New Jersey State Firemen's Association, or who may hereafter be elected by it as life members under its by-laws and constitution, so long as they remain members, and the officers of the New Jersey State Firemen's Association, shall conduct the affairs of the New Jersey State Firemen's Association.

The New Jersey State Firemen's Association shall have the same rights, powers and privileges as the local firemen's relief associations, including providing for the distribution of any fund for the relief of disabled or needy firefighters and their families. The expense of maintaining the New Jersey State Firemen's Association shall be borne equally by all of the local firemen's relief associations in accordance with the rules and regulations adopted by the New Jersey State Firemen's Association.

Amended 1996, c.151, s.33.



Section 43:17-42 - Delegates, Representatives Of Local Firemen's Relief Associations.

43:17-42 Delegates, representatives of local firemen's relief associations.

43:17-42. On or before May 1st in each year, the board of representatives of each duly incorporated local firemen's relief association in this State shall choose, out of the whole body of the membership thereof, three delegates to the convention or meetings of the New Jersey State Firemen's Association and three alternates, one or more of whom shall act in the place of any delegate so chosen who may be unable to attend the convention or meetings of the New Jersey State Firemen's Association. They, together with the chief, or if there is no chief the next highest ranking officer, shall represent the local association at the conventions or meetings of the New Jersey State Firemen's Association.

Amended 1996, c.151, s.34; 2008, c.64, s.1.



Section 43:17-43 - Delegates Of Exempt Firemen's Association.

43:17-43 Delegates of exempt firemen's association.

43:17-43. On or before May 1st in every year, each duly incorporated exempt firemen's association shall choose, by ballot, one delegate and one alternate who shall act in the place of the delegate who may be unable to attend the convention or meeting of the New Jersey State Firemen's Association out of the whole body of the membership thereof, who shall represent and vote for the local exempt firemen's association at the convention or meetings of the New Jersey State Firemen's Association. This delegate or alternate shall have the same rights, powers and privileges as the delegates elected to the New Jersey State Firemen's Association by the local firemen's relief associations.

Amended 1996, c.151, s.35; 2008, c.64, s.2.



Section 43:17-44 - Annual Convention; Election Of Officers

43:17-44.Annual convention; election of officers

43:17-44. At each annual convention of the New Jersey State Firemen's Association, there shall be elected, by ballot, a president, vice president, secretary, treasurer, first assistant secretary, second assistant secretary, executive committee and such other officers as the constitution and by-laws adopted by the New Jersey State Firemen's Association require. The president, secretary and other officers and such other persons or committees as the constitution and by-laws of the New Jersey State Firemen's Association provide, shall constitute the executive committee of the New Jersey State Firemen's Association. The president and secretary, after each election, shall file with the Commissioner of Banking and Insurance a sworn statement of the fact of the election and of the names of the officers so elected. The first certificate filed after March twenty-fifth, one thousand eight hundred and eighty-five, which contained a reference to the act entitled "An act concerning firemen's relief associations," approved March twenty-fifth, one thousand eight hundred and eighty-five (L.1885, c.122, p.144), stated the intention to incorporate thereunder and had thereon an impression of the common seal of the New Jersey State Firemen's Association shall be deemed to be the certificate of incorporation of the New Jersey State Firemen's Association.

The executive committee of the New Jersey State Firemen's Association has the power to adopt and revise the constitution and by-laws from time for time in accordance with R.S.43:17-35.

At each annual convention the New Jersey State Firemen's Association may adopt for its use and government any amendment submitted by any local association or the executive committee to amend the constitution and by-laws as seem best for its uses and purposes.

Amended 1996, c.151, s.36.



Section 43:17-45 - Executive Committee Powers; Annual Report

43:17-45.Executive committee powers; annual report

43:17-45. The executive committee of the New Jersey State Firemen's Association shall have the supervision and power of control of the funds and other property of all firemen's relief associations, shall see that the same are properly guarded and legally invested and expended and shall examine the annual reports of each association. It shall report to the Commissioner of Banking and Insurance, on or before June 10th in each year, a list of all associations which have complied with the law in all respects. Only associations so reported shall be entitled to the pro rata share of the moneys arising from the two per cent on premiums.

Amended 1996, c.151, s.37.



Section 43:17-46 - Field Examiner, Examination Of Books

43:17-46.Field examiner, examination of books

43:17-46. For the purpose of proper supervision and control of the funds and property of the local firemen's relief associations, the executive committee may, each year, elect a field examiner, who shall, by virtue of his office, be a member of the executive committee. The field examiner shall examine the books, bonds and property of any association whenever it may seem necessary for the proper care, safety and custody of the funds and property thereof, and for that purpose may demand and receive, for examination, all bonds and papers necessary to a full and fair examination thereof.

Amended 1996, c.151, s.38.



Section 43:17-47 - Annual Certificate, Filing; Share In Relief Fund

43:17-47.Annual certificate, filing; share in relief fund

43:17-47. On or before June 1st in each year, the field examiner of the New Jersey State Firemen's Association shall file in the Office of the Secretary of State a sworn certificate, countersigned by the president of the New Jersey State Firemen's Association, stating the name and address of the treasurer of each local firemen's relief association which has complied with the requirements of this chapter.

No firemen's relief association or any of the officers thereof, shall share in the distribution of or be entitled to have or receive any part of any fund for the relief of needy or disabled firefighters, unless the association and officers shall have complied with R.S.43:17-31, and shall be so certified to the Secretary of State.

Amended 1996, c.151, s.39.



Section 43:18-1 - Incorporation; Purpose

43:18-1. Incorporation; purpose
The employees of the local board or department of health heretofore or hereafter established in any city may form a corporation for the purpose of providing and obtaining a fund to pension such employees.



Section 43:18-2 - Procedure

43:18-2. Procedure
For the purpose of forming such a corporation, the health officer or other chief officer or person in charge of such employees, shall notify every employee of the local board or department of health to attend a meeting to be held not less than five days after the giving of the notice, to consider the formation of a corporation in accordance with this chapter. The notice shall be in writing and specify the time and place of the meeting of the employees. If two-thirds of the employees present at the meeting vote in favor of forming the corporation they shall adopt a resolution to that effect and choose a name for the corporation. They shall organize by electing three persons selected from the employees of such board or department, who, together with the executive head of the board or department having charge or control of the public health in the city, and the health officer or other chief officer or person in charge of the employees, the latter two being ex-officio members, shall constitute a board of trustees. The first trustees created hereunder shall prepare and sign a certificate reciting the adoption of the resolution by the employees as hereinbefore directed, the name adopted, the appointment of trustees, the organization and the name of officers and execution of the certificate, for the purpose of forming a corporation under this chapter, for the purposes herein set forth, which certificate shall be recorded in the office of the clerk of the county wherein the corporation is organized, and filed in the office of the commissioner of banking and insurance, at Trenton. Thereupon such trustees, their associates and successors, shall be a corporation with all the powers incident thereto.



Section 43:18-3 - Trustees; Filling Vacancy Of Trustee Or Officer; Bond Of Trustee Or Officer

43:18-3. Trustees; filling vacancy of trustee or officer; bond of trustee or officer
The first board of trustees, selected as provided in section 43:18-2 of this title, shall serve until the month of January following the incorporation of the association. At such time three members of the association shall be elected as trustees in place of the three selected as provided in said section 43:18-2, by a majority vote of the members of the association as follows: One for the term of one year, one for the term of two years and one for the term of three years, who shall serve for the respective terms for which they each were chosen. Thereafter annually, in the month of January in each year, a member of the board of trustees shall be chosen for a full term of three years to serve in the place of the trustee whose term shall have then expired, so that the term of office of only one member shall expire in each year. A vacancy occurring in any manner in the board of trustees or in the office of any officer of the corporation shall be filled in the manner provided for in the by-laws, and in the absence of such provision by the board of trustees.

The trustees and officers of the corporation shall give bonds, with a duly authorized surety company as surety thereon, for the faithful performance of their duties in such sum or sums as the corporation's by-laws fix.



Section 43:18-4 - Organization

43:18-4. Organization
The board of trustees shall, at the first annual meeting thereof, and at each annual meeting thereafter, elect a chairman, secretary, treasurer and any other officers it deems necessary. The secretary may be a member of the board, or the clerk of the local board or department of health. The board of trustees shall fix the compensation of the secretary and treasurer. The chairman shall serve without compensation.



Section 43:18-5 - Payments; Deposits; Investments

43:18-5. Payments; deposits; investments
All moneys paid out of the pension fund shall be paid by the treasurer of the corporation upon warrants signed by the chairman of the board of trustees and countersigned by the secretary thereof, and no warrant shall be drawn except by the order of the board upon a yea and nay vote recorded in the minutes of the board. The board of trustees may deposit the fund in any of the banks or trust companies of such cities, and may invest the same in bonds secured by first mortgages on improved property worth at least twice the amount loaned, or in bonds of the United States or of this state, or any city or county in this state. All income, interest or dividend which shall be paid or agreed to be paid on account of any loan or deposit shall belong to and constitute a part of the fund.



Section 43:18-6 - Reports

43:18-6. Reports
The board of trustees shall make a semiannual report of the condition of the fund and the manner in which it is invested to the local board or department of health of the city, in the months of January and July in each year, and at such other times as it may be requested so to do by the local board or department.



Section 43:18-7 - Membership

43:18-7. Membership
Except as hereinafter in this section provided the employees of any such local board or department of health who shall be entitled to accept the provisions of this chapter shall be the health officer or chief inspector employed by such board or department, all persons employed in the sanitary department of any such board, all persons regularly employed by any such board in the care of any tuberculosis or any other hospital which is or may be under the control of any such board, all persons actually engaged as physicians, nurses, or otherwise, in taking care of patients in any such tuberculosis or any other hospital, excepting visiting physicians not on the regular staff of any such hospital, and all persons employed in any dispensary or laboratory under the control and management of any such board, including chemists regularly employed by any such board; it being the intent of this paragraph to include under the provisions thereof all persons and employees on the payroll of any such department of health.

Every employee or officer as above defined, appointed after June second, one thousand nine hundred and thirty-seven, shall automatically become a member of the pension fund corporation from the date of appointment for service in the health department or city hospital, providing such employee or officer has been passed by the corporation's physician as mentally and physically eligible for membership.

No employee or officer who has attained the age of forty years, shall be eligible to become a member of such pension fund corporation.

The terms of this chapter shall not serve to involuntarily enroll any employee eligible to membership who is already entitled by virtue of qualifying prior military service to pension benefits established by law for war veterans.

All persons employed by any such board or department of health who are eligible to membership in the pension fund shall be permitted to take the immediate advantage of this chapter.



Section 43:18-8 - Perjury

43:18-8. Perjury
A person who shall willfully or knowingly swear falsely in an oath for the purpose of obtaining or procuring a pension or the payment thereof, under the provisions of this chapter shall be deemed guilty of perjury.



Section 43:18-9 - Application For Membership

43:18-9. Application for membership
Any employee of the board or department of health hereinbefore mentioned may avail himself of the benefits of the pension fund by applying in writing for membership therein and paying in the fund the monthly assessments levied by the board of trustees.



Section 43:18-10 - Physical Examination As Prerequisite To Membership

43:18-10. Physical examination as prerequisite to membership
Any employee applying for membership in a corporation created under this chapter and the benefits thereof, must have passed, at the time he entered service, a physical examination satisfactory to and conducted by a physician designated by the board of trustees of the pension fund or shall pass a physical examination satisfactory to and conducted by such a physician at the time of his application for membership in the corporation and the benefits of this chapter. The applicant shall produce a certificate of good health signed by such a physician before being admitted to membership and the benefits of this chapter.



Section 43:18-11 - Pension Fund

43:18-11. Pension fund
The pension fund shall be created and sustained as follows:

a. There shall be deducted from every payment of salary to each employee not less than four per cent and not more than six per cent of the amount thereof, as determined by the board of trustees, if such employee entered such service on or before the age of thirty-five years, and, if after such age, then such percentage shall be increased to such an amount as shall be determined by the board of trustees to correspond to the risk arising by the additional age of such employee.

b. The city shall raise by taxation and pay into said fund yearly an amount equal to four per cent of the total salaries paid to such employees.

c. All fines, if any, imposed on any employee, all fines and penalties, collected for the violation of any statute relating to the public health, or ordinance of the board of health, and all moneys deducted from the salary of any such employee on account of absence or loss of time.

d. All moneys given or donated to such fund by any person or corporation in any manner or form whatsoever.

In case there shall not be sufficient money in the pension fund created as aforesaid, the governing body shall include in any tax levy a sum sufficient to meet the requirements of such fund for the time being.

The board of trustees of any such pension corporation may assess and collect from each and every employee of such board or department, who is a member of such pension corporation the per cent of his annual salary, as shall be determined by the board of trustees, to be paid semimonthly to the treasurer of such corporation, and such assessment and collection shall be in manner and form as may be provided in the by-laws of such corporation.

The board of trustees is hereby empowered, in its judgment, to make it a condition of membership that each member shall sign an order on the city treasurer, or other disbursing officer, directing the retention of the amount of the assessment levied hereunder, to be paid over directly to such corporation by retention from his salary or wages, and the city treasurer or other disbursing officer is hereby directed to make such retention and payment; but such retention and payment shall only become operative in the event of the same being authorized by the by-laws of such corporation.

The fund shall be under the control and management of the board of five trustees.



Section 43:18-12 - Pension Exempt From Legal Process

43:18-12. Pension exempt from legal process
All pensions created under this chapter shall be exempt from execution, attachment or other legal process.



Section 43:18-13 - Refunding Dues Paid Upon Death Within Five Years, Resignation Or Dismissal

43:18-13. Refunding dues paid upon death within five years, resignation or dismissal
On or after June fifth, one thousand nine hundred and thirty-six, if any person then a member, or thereafter or hereafter becoming a member of such pension corporation, having paid into such fund, shall die not having served five years as an employee or officer, or shall resign voluntarily or be dismissed from service or is transferred outside the jurisdiction of the fund, all dues paid by such person shall be refunded to him or her without interest.



Section 43:18-14 - Application For Retirement

43:18-14. Application for retirement
An applicant for retirement shall apply therefor in writing to the board of trustees of the pension fund. The application shall be granted if it is acted upon favorably by a majority of the board and if all charges and dues against the applicant, as shown by the books of the fund, have been paid in full.



Section 43:18-15 - Payment Of Pensions; Retirement; Death; Incapacity

43:18-15. Payment of pensions; retirement; death; incapacity
Pensions shall be paid from such fund in following manner:

I. In all cities of this state in which this chapter is or shall hereafter become operative, every employee and officer, as defined in section 43:18-7 of this title, who shall have honorably served therein for twenty-five years continuously, and who is a member of said pension fund corporation, and who has paid all the dues and assessments levied and provided for by the statutes of New Jersey governing said corporation and the by-laws of said corporation, and who shall have attained the age of fifty-five years, shall upon application to the local board or department of health of such city, be retired by such board and shall thereupon receive from such pension fund, an amount, annually, equal to one-half of the average salary received by such employee, for the last two years of his or her employment; provided, however, that the retirement age of fifty-five years herein prescribed shall not retroactively affect the retirement age of any member employee who was a member of said pension fund corporation prior to June fifth, one thousand nine hundred and thirty-six.

Whenever any employee or officer, having served a period of five years or over in the board or department of health or city hospital, who, having paid into the fund the full amount of his or her annual assessments, shall die or in the event that any member who has been heretofore, or who shall hereafter be retired and pensioned under the provisions of this chapter shall die, then and in each of such events, a pension in an amount equal to one-half the amount of the average salary received by such member during the last two years of his or her employment and in those cases where a member has been retired and pensioned previous thereto, shall be paid to the widow for the benefit of herself and minor children, if any, under the age of sixteen years, but in no case shall such payment exceed one thousand dollars per annum; provided, however, that in cities of the second class, in which on June second, one thousand nine hundred and thirty-seven, the act entitled "An act concerning local boards of health and employees thereof in cities in this state, and for the relief of such employees," approved April second, one thousand nine hundred and thirteen, as amended and supplemented, was in force, a pension in an amount equal to one-half of the amount of the average salary received by such member during the last two years of his or her employment shall be paid to the widow, but in no case shall the payment exceed the sum of two thousand dollars per annum.

In the event a member shall die and leave a surviving husband who is incapacitated either mentally or physically and unable to pursue a gainful occupation for the care of himself and children, if there be any, such surviving husband shall be entitled to a pension of one-half the amount of the average salary received by such member, such pension not to exceed one thousand dollars annually.

No pension shall be paid to any widow or widower of any member of the corporation unless he or she was married to a member of the corporation before the date of said member's retirement and before said member arrived at the age of fifty years. Upon the remarriage of any such widow or widower pension payments shall cease.

In the event that there shall be no widow or widower surviving or qualified to take under this chapter, but such deceased member shall leave children surviving under the age of sixteen years then such pension shall be paid to such of said member's children who have not attained the age of sixteen years in equal shares if there are three or more of them; if only two they shall be paid twenty dollars each, monthly, and if only one, such child shall be paid twenty-five dollars monthly, until the age of sixteen years is reached. In no event shall the payment under this provision exceed the sum of one thousand dollars annually.

II. The board of trustees of any pension fund corporation organized under this chapter are hereby authorized to pay to any member from such pension fund an amount equal to one-half of his or her average salary received by him or her for the last two years of his or her employment; provided, that any such employee or officer of such board or department shall hereafter become incapacitated, either mentally, or physically; provided, however, that no such payments shall be made unless the member has completed his or her fifth year of service in said board or department of health or city hospital.

III. Any employee or officer of any such local board or department of health who shall have served therein for twenty-five years continuously, and who is a member of said pension fund corporation and who has paid all the dues and assessments levied and provided for by the statutes of New Jersey governing said corporation and the by-laws of said corporation, and who shall have attained the age of fifty-five years, who shall become incapacitated either mentally or physically from illness or injuries incurred in the performance of his duties as such employee, or who, by reason of advanced age is found unfit for the performance of his duties, shall be retired by the local board or department of health of such city and thereupon he shall receive from such pension fund an amount equal to one-half the average salary received by him for the last two years of his employment; provided, however, that the retirement age of fifty-five years herein prescribed shall not retroactively affect the retirement age of any member employee entered into and obtaining prior to June fifth, one thousand nine hundred and thirty-six.



Section 43:18-15.1 - Pensions To Widows In Certain Cases

43:18-15.1. Pensions to widows in certain cases
The widow of any member of any pension fund corporation existing under the provisions of the chapter to which this act is a supplement shall be entitled to receive the pension provided for by section fifteen of said chapter, notwithstanding that her marriage to said member took place after said member reached the age of fifty years; provided, such marriage took place prior to March twenty-eighth, one thousand nine hundred and twenty-seven; and provided, further, that such member at the time of his death, was or shall be in good standing in said corporation.

L.1938, c. 327, p. 838, s. 1.



Section 43:18-16 - Dishonesty To Bar Benefit Hereunder

43:18-16. Dishonesty to bar benefit hereunder
Any employee of the board or department of health, included in the provisions of this chapter, who unlawfully retains any of the moneys, funds, properties or effects of a corporation organized under this chapter shall be forever debarred from receiving any relief or benefit from the pension fund.



Section 43:18-17 - Change In Form Of Government Not To Affect Corporation

43:18-17. Change in form of government not to affect corporation
In the event of a change in the method of government heretofore or hereafter adopted in any city in which a pension corporation has been incorporated under this chapter, the corporation shall not thereby become inoperative, but shall extend to and continue in force and effect in so far as the provisions of this chapter may be consistent with such change and rearrangement of the duties and positions of the members of the pension corporation. The provisions hereof shall apply to any new board, body or authority which shall be charged with the supervision of the department or departments under which the members of any such pension corporation are employed.



Section 43:19-1 - Incorporation; Purpose

43:19-1. Incorporation; purpose
In any city of the first class which has or may hereafter have a board of street and water commissioners, the employees of such board may form a corporation for the purpose of providing and obtaining a fund to pension such employees.



Section 43:19-2 - Procedure

43:19-2. Procedure
For the purpose of forming the corporation the chief engineer or other chief officer or person in charge of the employees of such board shall notify each employee of the board holding any position of permanent or seasonal employment, not including laborers, unless such labor work is paid on a weekly, monthly or annual salary basis for a continuous employment thereof, and recognized as permanent appointees of the board, it being the intent to exclude transient labor employment from the operation of this chapter, to attend a meeting to be held not less than five days after the giving of the notice, to consider the formation of a corporation in accordance with this chapter. The notice shall be in writing and shall specify the time and place of the meeting of the employees. If two-thirds of the employees present at the meeting vote in favor of forming the corporation they shall adopt a resolution to that effect and shall choose a name therefor. They shall organize by electing three persons selected from the employees of such board, who, together with the executive head of the board or department having charge or control of the streets and public improvements in the city and the chief engineer, or person in charge of the employees, the latter two being ex-officio members, shall constitute a board of trustees. The first trustees so created shall prepare and sign a certificate reciting the adoption of the resolution by the employees as so directed, the name adopted, the appointment of trustees, the organization and the names of officers and execution of the certificate, for the purpose of forming a corporation under this chapter for the purposes herein stated. The certificate shall be recorded in the office of the clerk of the county wherein the corporation is organized, and filed in the office of the commissioner of banking and insurance, at Trenton. Thereupon the trustees, their associates and successors, shall be a corporation with all the powers incident thereto.



Section 43:19-3 - Board Of Trustees

43:19-3. Board of trustees
The first board of trustees selected as provided in section 43:19-2 of this title shall serve until the month of January following the incorporation hereunder. At such time three members of the corporation shall be elected to serve as trustees in place of the three selected as provided in said section 43:19-2, by a majority vote of the members of the corporation, as follows: One for the term of one year, one for the term of two years and one for the term of three years, who shall serve for the respective terms for which they were chosen, and thereafter annually in the month of January a member of the board of trustees shall be chosen for a full term of three years to serve in the place of the trustee whose term shall have then expired, so that the term of office of but one member shall expire in each year. If any trustee so elected resigns or dies during the term for which he was elected, the remaining trustees shall select from the members of the association a trustee in the place of and for the unexpired term of such trustee.



Section 43:19-4 - Organization; Officers' Compensation

43:19-4. Organization; officers' compensation
The board of trustees shall, at its first meeting and at each annual meeting thereafter, elect a chairman, secretary and treasurer and any other officers it deems necessary. The board may fix a compensation for the secretary and treasurer, but the chairman of the board shall serve without compensation.



Section 43:19-5 - Bonds Of Trustees And Officers

43:19-5. Bonds of trustees and officers
The trustees and all officers of the corporation shall give bonds with a duly authorized surety company as surety thereon, for the faithful performance of their duties, in such sum or sums as the corporation's by-laws fix.



Section 43:19-6 - Payments; Deposits; Investments

43:19-6. Payments; deposits; investments
All moneys paid out of the pension fund shall be paid by the treasurer of the corporation upon warrants signed by the chairman of the board of trustees and countersigned by the secretary thereof. No warrant shall be drawn except by the order of the board upon a yea and nay vote recorded in the minutes thereof. The board may deposit the fund in any bank or trust company of such city, and may invest the same in bonds secured by first mortgages on improved property worth at least twice the amount loaned, or in bonds of the United States, of this state or any city or county in this state. All income, interest or dividend paid or agreed to be paid on account of any loan or deposit shall belong to and constitute a part of the fund.



Section 43:19-7 - Semiannual Report

43:19-7. Semiannual report
The board of trustees shall make to the pension corporation a semiannual report of the condition of the fund and the manner in which it is invested, in the months of January and July in each year.



Section 43:19-8 - Pension Fund

43:19-8. Pension fund
The pension fund shall be provided and sustained as follows:

a. By all rewards, fees, gifts or emoluments paid or given for extraordinary services rendered by any member of the pension corporation, except when the same is allowed by the board of street and water commissioners, or its successors, specifically to such member of the corporation, or when the same is especially given to endow a medal or other competitive reward.

b. By all appropriations, donations, devices and bequests that may be made or given to the pension fund by the city or any person. The city may make appropriation to the pension fund created under this chapter.

c. The city treasurer or other disbursing officer of the city shall retain for the pension fund the amount of four per cent of all salaries and wages due and payable to employees who are or may become members of the corporation. The board of trustees may assess every member of the corporation such further sum as may be fixed by such board in its discretion with the assent of at least two-thirds of the membership of the corporation, which sum so assessed shall be retained by the city treasurer or disbursing officer of the city, from the salaries and wages due and payable to such members. Such assessment shall be made in the manner and form provided in the by-laws of the corporation.

When a member of the corporation dies, leaves or is discharged from the employ of the board of street and water commissioners, or its successor, having served therein for a shorter term than twenty years, all payments, made by the employee to the pension fund shall be forfeited by him and be added to and become part of the pension fund. But if any member, after having paid into the pension fund for a period of over one year, shall resign from the employ of the city, or be transferred from the board of street and water commissioners, or its successor, he shall be entitled to a refund of the sum he has paid into the fund, less the value to him of the insurance benefits he has enjoyed during the period of his membership in such fund, such value being established from time to time by the board of trustees in accordance with current actuarial rates and tables. If any employee is suspended, dropped or discharged from his employment by the board of street and water commissioners or its successor after having paid into the pension fund for a period of over one year, and his suspension or discharge continues for a period longer than two years, he shall be entitled to receive from such pension fund the amount of money which he paid into the fund less deductions for insurance benefits as hereinbefore provided, but such person shall not thereafter be eligible for a pension under this chapter unless upon a re-employment by the city he pays to the pension fund the amount of any rebate made to him. The obligation to refund payments made to the pension corporation shall not apply to any employee suspended or discharged for causes which bar him from eligibility to reappointment under the civil service rules.

d. The city shall raise by taxation and pay into the fund yearly, an amount equal to four per cent of the total salaries paid to such employees.

If there is not sufficient money in the pension fund, the governing body of the city shall include in any tax levy an amount sufficient to meet the requirements of the fund for the time being.

The fund shall be under the control and management of the board of five trustees.



Section 43:19-9 - Payments From Fund

43:19-9. Payments from fund
Pensions shall be paid from the fund as follows:

a. In any city of the first class in which this chapter becomes operative, all members of the pension corporation formed from the employees of the board of street and water commissioners, or its successor, who shall have served in the employ of the city in the aggregate for twenty years, and attained the age of sixty years, shall, upon application to the board of street and water commissioners, or its successor, in the city, be retired by the board, or its successor, and shall thereafter receive from the pension fund created under this chapter an amount equal to one-half of his salary at the time of his retirement.

b. If any employee of the board of street and water commissioners, or its successor, who is a member of the pension corporation, shall become incapacitated either mentally or physically, for the performance of his duties, whenever such incapacity is the result of injury received or illness incurred in the discharge of his duties as an employee of the board of street and water commissioners, or its successor, he may be retired by the board, or its successor, and thereupon shall receive from the pension fund, during the term of his incapacity or injury, an amount at the rate of one-half of his annual salary at the time of his retirement.

c. Any employee of the board of street and water commissioners, or its successor, who is a member of the pension corporation, shall have served the city twenty years in the aggregate and shall become incapacitated, either mentally or physically, from illness or injury incurred in the performance of his duty as such employee, or who by reason of advanced age is found unfit by the board of street and water commissioners, or its successor, for the performance of his duties, shall be retired by the board, or its successor, and shall be entitled to receive from the pension fund an amount equal to one-half of his annual salary at the time of his retirement. In case of the retirement of any member of the pension corporation, who became a member thereof prior to March eighteenth, one thousand nine hundred and twenty-one, the city shall pay into the pension fund such portion of the pension of one-half the annual salary of the pensioner at the time of his retirement, which shall be in excess of the amount of pension provided for the pensioner in this chapter.

d. No pension shall be paid out of the fund created under this chapter until five years after the creation of the pension corporation provided for hereunder, and all pensions herein provided for shall be paid in the manner which may be determined by the board of trustees of the pension fund.

e. Any employee of the board of street and water commissioners, or its successor, who is a member of the pension corporation who shall hereafter become incapacitated, either mentally or physically, for duty, may be retired by such board, or its successor, for the term of such incapacity; provided, he or she shall have at the time of such incapacity been a member of such corporation for at least five years and had paid in during such time the full amount of his or her annual assessments or contributions, on a pension equal to twenty-five per centum of one-half of his or her annual salary received by said member at the time of his or her retirement, and for every year of active membership in addition to five years, such member shall receive an additional pension equal to five per centum of one-half of the annual salary received by said member at the time of his or her retirement; provided, however, that in no case the annual pension so paid shall exceed one-half of the annual salary received by any member at the time of his or her retirement; and provided, further, that if such incapacity occurs during the first twenty years of active membership in the said pension corporation, the pension payable as aforesaid shall not exceed the sum of two thousand dollars ($2,000.00) annually.

Amended by L.1938, c. 53, p. 147, s. 1.



Section 43:19-10 - Membership; Eligibility

43:19-10. Membership; eligibility
Persons employed by the board of street and water commissioners at the time of the creation of the pension corporation in accordance with this chapter, and persons coming into the employ of the board of street and water commissioners, or its successor, subsequent to the formation of the pension corporation, shall be eligible to become members of the corporation by a majority vote of the board of trustees of the corporation, and compliance with the terms and conditions of membership fixed by the board of trustees.



Section 43:19-11 - Perjury

43:19-11. Perjury
A person who shall willfully or knowingly swear falsely in an oath for the purpose of obtaining or procuring a pension or the payment thereof, under the provisions of this chapter shall be deemed guilty of perjury, and shall be punished by law for such crime.



Section 43:19-12 - Application For Membership; Automatic Membership

43:19-12. Application for membership; automatic membership
Any employee of the board of street and water commissioners who entered such employ prior to July first, one thousand nine hundred and thirty-five, may avail himself of the benefits of the pension fund by applying in writing for membership therein and paying into the fund monthly the assessments levied by the board of trustees. All such employees who desire to take advantage of this chapter after the formation of the corporation or the creation of the pension fund shall conform with section 43:19-10 of this title.

Every person who may be employed on and after July first, one thousand nine hundred and thirty-five, and who is eligible or who may become eligible to membership in the corporation, shall automatically become a member of such corporation immediately upon the establishment of his eligibility.

Nothing in this section shall serve to involuntarily enroll any employee, eligible to membership, who is already entitled, by virtue of prior military service, to pension benefits established by law for world war veterans.



Section 43:19-13 - Dishonesty A Bar To Benefit Hereunder

43:19-13. Dishonesty a bar to benefit hereunder
Any employee of the board of street and water commissioners included in the provisions of this chapter who unlawfully retains any of the moneys, funds, properties or effects of any corporation organized hereunder shall be forever debarred from receiving any benefit or relief from the pension fund.



Section 43:19-14 - Payments To Dependents

43:19-14. Payments to dependents
If any member of the pension corporation who shall have paid into the fund the full amount of his annual assessments or contributions dies as a result of injuries or illness received or incurred in the performance of duty; or if any such member who shall have served in the city's employ in the aggregate for twenty years and paid into the fund the full amount of annual assessments or contributions, dies from causes other than injuries or illness received or incurred in the performance of duty; or if any such member shall after July fourth, one thousand nine hundred and twenty-seven, have been retired and pensioned under this chapter and subsequently dies, then and in each of such events, as hereinafter provided, a pension in an amount equal to one-half of the salary received by such member at the time of death, and in those cases where a member has been retired and pensioned prior thereto one-half of the salary received by such member at the time of retirement, shall be paid to the widow or husband for the benefit of herself or himself and minor children, if any, under the age of sixteen years or dependent parents as the case may be. The pension so paid shall not exceed the sum of one thousand dollars annually. The pension shall be paid to the surviving spouse during his or her natural life and so long as he or she shall remain unmarried, but no pension shall be paid to the widow or husband of any member who shall, after July fourth, one thousand nine hundred and twenty-seven, marry the member after such member has reached the age of fifty years. If there is no surviving spouse of the member, or no surviving spouse qualified to take under this chapter, or if the surviving spouse subsequently dies or remarries, and the member shall have left him or her surviving as heirs at law and next of kin, minor children under the age of sixteen years, payments to such minor children shall be made as follows: If there be one child, the sum of twenty-five dollars shall be paid to such child monthly until he or she arrives at the age of sixteen years; if there are two or more children the pension equal in amount to one-half of the salary received by such member at the time of death or retirement, but not exceeding in the aggregate one thousand dollars annually shall be paid to such children who have not attained the age of sixteen years in equal shares but in no event shall any one child receive more than the sum of twenty-five dollars monthly. If there is no widow, dependent husband and no children under the age of sixteen years, at the time of the death of such municipal employee, then such pension shall be paid to the dependent parents, if any, of such deceased municipal employee.



Section 43:19-15 - Death Of Member After Five Years' Service; Payments

43:19-15. Death of member after five years' service; payments
In case any such member dies from causes other than injuries or illness received or incurred in the performance of his duties and he shall have paid into the fund the full amount of his annual assessments or contributions and served in the employ of the city for five years, then twenty-five per cent of the pension which would have been paid if the deceased member had served in the employ of the city for twenty years, shall be paid to the surviving spouse or minor children, as the case may be. For each additional year of service thereafter, the proportionate amount of the pension to be paid to the surviving spouse or minor children as the case may be, shall be increased to the extent of five per cent over and above such twenty-five per cent for each additional year of service up to and including twenty years.



Section 43:19-16 - Dependency Condition To Payment Of Certain Pensions

43:19-16. Dependency condition to payment of certain pensions
No pension shall be paid to the surviving husband of a deceased member of the pension corporation unless he is and continues to remain dependent upon the income which the member was receiving at the time of her death, nor unless he is and continues to remain physically or mentally incapable of pursuing a gainful occupation, nor shall any pension be paid to a minor child under the age of sixteen years of a female member unless the child is dependent upon the income which the member was receiving at the time of her death and continues to be so dependent. The board of trustees shall determine the question of the dependency of the surviving husband or minor child as well as the ability of a surviving husband to pursue a gainful occupation.



Section 43:19-17 - Pension Exempt From Legal Process

43:19-17. Pension exempt from legal process
All pensions granted under this chapter shall be exempt from execution, attachment or other legal process.



Section 43:19-18 - Provision In Case Method Of City Government Changed

43:19-18. Provision in case method of city government changed
In case of a change in the method of government of any city of the first class in which a pension corporation has been incorporated in accordance with this chapter, the corporation shall not thereby become inoperative, but shall extend to and continue in force and effect in so far as the provisions of this chapter may be consistent with the change and rearrangement of the duties and positions of the members of the pension corporation, and the provisions hereof shall apply to any new board of body charged with the supervision of the several departments under which the members of the pension corporation are employed.



Section 43:21-1 - Short Title

43:21-1. Short title
This chapter shall be known and may be cited as the "unemployment compensation law" .



Section 43:21-2 - Declaration Of State Public Policy

43:21-2. Declaration of state public policy
As a guide to the interpretation and application of this chapter, the public policy of this state is declared to be as follows: economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of this state. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The legislature, therefore, declares that in its considered judgment the public good, and the general welfare of the citizens of this state requires the enactment of this measure, under the police powers of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed after qualifying periods of employment.



Section 43:21-3 - Benefits.

43:21-3 Benefits.
43:21-3. Benefits.

(a)Payment of benefits.

All benefits shall be promptly paid from the fund in accordance with such regulations as may be prescribed hereunder.

(b)Weekly benefits for unemployment.

With respect to an individual's benefit year commencing on or after July 1, 1961, such individual, if eligible and unemployed (as defined in subsection (m) of R.S.43:21-19), shall be paid an amount (except as to final payment) equal to his weekly benefit rate less any remuneration, other than remuneration from self-employment paid to an individual who is receiving a self-employment assistance allowance, paid or payable to him for such week in excess of 20% of his weekly benefit rate (fractional part of a dollar omitted) or $5.00, whichever is the greater; provided that such amount shall be computed to the next lower multiple of $1.00 if not already a multiple thereof.

(c)Weekly benefit rate.

(1)With respect to an individual whose benefit year commences after September 30, 1984, his weekly benefit rate under each determination shall be 60% of his average weekly wage, subject to a maximum of 56 2/3 % of the Statewide average weekly remuneration paid to workers by employers subject to this chapter (R.S.43:21-1 et seq.), as determined and promulgated by the Commissioner of Labor and Workforce Development; provided, however, that such individual's weekly benefit rate shall be computed to the next lower multiple of $1.00 if not already a multiple thereof.

(2)Dependency benefits.

(A)With respect to an individual whose benefit year commences after September 30, 1984, the individual's weekly benefit rate as determined in paragraph (1) of this subsection (c) will be increased by 7% for the first dependent and 4% each for the next two dependents (up to a maximum of three dependents), computed to the next lower multiple of $1.00 if not already a multiple thereof, except that the maximum weekly benefit rate payable for an individual claiming dependency benefits shall not exceed the maximum amount determined under paragraph (1) of this subsection (c).

(B)For the purposes of this paragraph (2), a dependent is defined as an individual's unemployed spouse or an unemployed unmarried child (including a stepchild or a legally adopted child) under the age of 19 or an unemployed unmarried child, who is attending an educational institution as defined in subsection (y) of R.S.43:21-19 on a full-time basis and is under the age of 22. If an individual's spouse is employed during the week the individual files an initial claim for benefits, this paragraph (2) shall not apply. If both spouses establish a claim for benefits in accordance with the provisions of this chapter (R.S.43:21-1 et seq.), only one shall be entitled to dependency benefits as provided in this paragraph (2).

(C)Any determination establishing dependency benefits under this paragraph (2) shall remain fixed for the duration of the individual's benefit year and shall not be increased or decreased unless it is determined by the division that the individual wrongfully claimed dependency benefits as a result of false or fraudulent representation.

(D)Notwithstanding the provisions of any other law, the division shall use every available administrative means to insure that dependency benefits are paid only to individuals who meet the requirements of this paragraph (2). These administrative actions may include, but shall not be limited to, the following:

(i)All married individuals claiming dependents under this paragraph (2) shall be required to provide the social security number of the individual's spouse. If the individual indicates that the spouse is unemployed, the division shall match the social security number of the spouse against available wage records to determine whether earnings were reported on the last quarterly earnings report filed by employers under R.S.43:21-14. If earnings were reported, the division shall contact in writing the last employer to determine whether the spouse is currently employed.

(ii) Where a child is claimed as a dependent by an individual under this paragraph (2), the individual shall be required to provide to the division the most recent federal income tax return filed by the individual to assist the division in verifying the claim.

(3)For the purposes of this subsection (c), the "Statewide average weekly remuneration paid to workers by employers" shall be computed and determined by the Commissioner of Labor and Workforce Development on or before September 1 of each year on the basis of one-fifty-second of the total remuneration reported for the preceding calendar year by employers subject to this chapter, divided by the average of the number of workers reported by such employers, and shall be effective as to benefit determinations in the calendar year following such computation and determination.

(d)Maximum total benefits.

(1) (A) (Deleted by amendment, P.L.2003, c.107).

(B) (i) With respect to an individual for whom benefits shall be payable for benefit years commencing on or after July 1, 1986, and before July 1, 2003 as provided in this section, the individual shall be entitled to receive a total amount of benefits equal to three-quarters of the individual's base weeks with all employers in the base year multiplied by the individual's weekly benefit rate; but the amount of benefits thus resulting under that determination shall be adjusted to the next lower multiple of $1.00 if not already a multiple thereof. With respect to an individual for whom benefits shall be payable for benefit years commencing on or after July 1, 2003 as provided in this section, the individual shall be entitled to receive a total amount of benefits equal to the number of the individual's base weeks with all employers in the base year multiplied by the individual's weekly benefit rate; but the amount of benefits thus resulting under that determination shall be adjusted to the next lower multiple of $1.00 if not already a multiple thereof.

(ii) Except as provided pursuant to paragraph (1) of subsection (c) of R.S.43:21-7, benefits paid to an individual for benefit years commencing on or after July 1, 1986 shall be charged against the accounts of the individual's base year employers in the following manner:

Each week of benefits paid to an eligible individual shall be charged against each base year employer's account in the same proportion that the wages paid by each employer to the individual during the base year bear to the wages paid by all employers to that individual during the base year.

(iii) (Deleted by amendment, P.L.1997, c.255.)

(2)No such individual shall be entitled to receive benefits under this chapter (R.S.43:21-1 et seq.) in excess of 26 times his weekly benefit rate in any benefit year under either of subsections (c) and (f) of R.S. 43:21-4. In the event that any individual qualifies for benefits under both of said subsections during any benefit year, the maximum total amount of benefits payable under said subsections combined to such individual during the benefit year shall be one and one-half times the maximum amount of benefits payable under one of said subsections.

(3)(Deleted by amendment, P.L.1984, c.24.)

Amended 1938, c.396; 1939, c.94, s.1; 1940, c.247, s.1; 1945, c.72; 1948, c.110, s.19; 1950, c.172, s.1; 1952, c.187, s.1; 1954, c.248; 1955, c.203, s.1; 1961, c.43, s.1; 1967, c.30, s.1, 1967, c.30, title amended 1967, c.286, s.12; 1974, c.86, s.1; 1977, c.307, s.1; 1978, c.18; 1984, c.24, s.1; 1995, c.394, s.6; 1997, c.255, s.1; 2003, c.107, s.2; 2004, c.45, s.1.



Section 43:21-3.1 - Supplemental Unemployment Benefits For Certain Ex-service Members.

43:21-3.1 Supplemental unemployment benefits for certain ex-service members.

1.Any individual who is eligible for, and receives, benefits under the unemployment compensation law, R.S.43:21-1 et seq., which are based on wages assigned to New Jersey pursuant to section 8522 of Title 5, United States Code (5 U.S.C. s.8522), shall be, upon the expiration of those benefits, eligible for supplemental benefits pursuant to this section which are equal to 26 times the individual's weekly benefit amount minus the amount of benefits paid to the individual as an ex-service member pursuant to subchapter II of chapter 85 of Title 5, United States Code (5 U.S.C. s.8521 et seq.), regardless of the number of base weeks worked or the amount of contributions paid by the individual or any employer of the individual. The supplemental benefits paid pursuant to this section shall not be paid for any week which occurs prior to the individual exhausting benefits paid pursuant to subchapter II of chapter 85 of Title 5, United States Code (5 U.S.C. s.8521 et seq.) and shall not be charged to any employer.

L.2013, c.102, s.1.



Section 43:21-4 - Benefit Eligibility Conditions.

43:21-4 Benefit eligibility conditions.

43:21-4. Benefit eligibility conditions. An unemployed individual shall be eligible to receive benefits with respect to any week eligible only if:

(a)The individual has filed a claim at an unemployment insurance claims office and thereafter continues to report at an employment service office or unemployment insurance claims office, as directed by the division in accordance with such regulations as the division may prescribe, except that the division may, by regulation, waive or alter either or both of the requirements of this subsection as to individuals attached to regular jobs, and as to such other types of cases or situations with respect to which the division finds that compliance with such requirements would be oppressive, or would be inconsistent with the purpose of this act; provided that no such regulation shall conflict with subsection (a) of R.S.43:21-3.

(b)The individual has made a claim for benefits in accordance with the provisions of subsection (a) of R.S.43:21-6.

(c)(1) The individual is able to work, and is available for work, and has demonstrated to be actively seeking work, except as hereinafter provided in this subsection or in subsection (f) of this section.

(2)The director may modify the requirement of actively seeking work if such modification of this requirement is warranted by economic conditions.

(3)No individual, who is otherwise eligible, shall be deemed ineligible, or unavailable for work, because the individual is on vacation, without pay, during said week, if said vacation is not the result of the individual's own action as distinguished from any collective action of a collective bargaining agent or other action beyond the individual's control.

(4) (A) Subject to such limitations and conditions as the division may prescribe, an individual, who is otherwise eligible, shall not be deemed unavailable for work or ineligible because the individual is attending a training program approved for the individual by the division to enhance the individual's employment opportunities or because the individual failed or refused to accept work while attending such program.

(B)For the purpose of this paragraph (4), any training program shall be regarded as approved by the division for the individual if the program and the individual meet the following requirements:

(i)The training is for a labor demand occupation and is likely to enhance the individual's marketable skills and earning power, except that the training may be for an occupation other than a labor demand occupation if the individual is receiving short-time benefits pursuant to the provisions of P.L.2011, c.154 (C.43:21-20.3 et al.) and the training is necessary to prevent a likely loss of jobs;

(ii)The training is provided by a competent and reliable private or public entity approved by the Commissioner of Labor and Workforce Development pursuant to the provisions of section 8 of the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-8);

(iii)The individual can reasonably be expected to complete the program, either during or after the period of benefits;

(iv)The training does not include on the job training or other training under which the individual is paid by an employer for work performed by the individual during the time that the individual receives benefits; and

(v)The individual enrolls in vocational training, remedial education or a combination of both on a full-time basis, except that the training or education may be on a part-time basis if the individual is receiving short-time benefits pursuant to the provisions of P.L.2011, c.154 (C.43:21-20.3 et al.).

(C)If the requirements of subparagraph (B) of this paragraph (4) are met, the division shall not withhold approval of the training program for the individual for any of the following reasons:

(i)The training includes remedial basic skills education necessary for the individual to successfully complete the vocational component of the training;

(ii)The training is provided in connection with a program under which the individual may obtain a college degree, including a post-graduate degree;

(iii) The length of the training period under the program; or

(iv)The lack of a prior guarantee of employment upon completion of the training.

(D)For the purpose of this paragraph (4), "labor demand occupation" means an occupation for which there is or is likely to be an excess of demand over supply for adequately trained workers, including, but not limited to, an occupation designated as a labor demand occupation by the Center for Occupational Employment Information pursuant to the provisions of subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86).

(5)An unemployed individual, who is otherwise eligible, shall not be deemed unavailable for work or ineligible solely by reason of the individual's attendance before a court in response to a summons for service on a jury.

(6)An unemployed individual, who is otherwise eligible, shall not be deemed unavailable for work or ineligible solely by reason of the individual's attendance at the funeral of an immediate family member, provided that the duration of the attendance does not extend beyond a two-day period.

For purposes of this paragraph, "immediate family member" includes any of the following individuals: father, mother, mother-in-law, father-in-law, grandmother, grandfather, grandchild, spouse, child, child placed by the Division of Youth and Family Services in the Department of Children and Families, sister or brother of the unemployed individual and any relatives of the unemployed individual residing in the unemployed individual's household.

(7)No individual, who is otherwise eligible, shall be deemed ineligible or unavailable for work with respect to any week because, during that week, the individual fails or refuses to accept work while the individual is participating on a full-time basis in self-employment assistance activities authorized by the division, whether or not the individual is receiving a self-employment allowance during that week.

(8)Any individual who is determined to be likely to exhaust regular benefits and need reemployment services based on information obtained by the worker profiling system shall not be eligible to receive benefits if the individual fails to participate in available reemployment services to which the individual is referred by the division or in similar services, unless the division determines that:

(A)The individual has completed the reemployment services; or

(B)There is justifiable cause for the failure to participate, which shall include participation in employment and training, self-employment assistance activities or other activities authorized by the division to assist reemployment or enhance the marketable skills and earning power of the individual and which shall include any other circumstance indicated pursuant to this section in which an individual is not required to be available for and actively seeking work to receive benefits.

(9)An unemployed individual, who is otherwise eligible, shall not be deemed unavailable for work or ineligible solely by reason of the individual's work as a board worker for a county board of elections on an election day.

(10) An individual who is employed by a shared work employer and is otherwise eligible for benefits shall not be deemed ineligible for short-time benefits because the individual is unavailable for work with employers other than the shared work employer, so long as:

(A) The individual is able to work and is available to work the individual's normal full-time hours for the shared work employer; or

(B) The individual is attending a training program which is in compliance with the provisions of paragraph (4) of subsection (c) of this section and the agreements and certifications required pursuant to the provisions of section 2 of P.L.2011, c.154 (C.43:21-20.4).

(d)With respect to any benefit year commencing before January 1, 2002, the individual has been totally or partially unemployed for a waiting period of one week in the benefit year which includes that week. When benefits become payable with respect to the third consecutive week next following the waiting period, the individual shall be eligible to receive benefits as appropriate with respect to the waiting period. No week shall be counted as a week of unemployment for the purposes of this subsection:

(1)If benefits have been paid, or are payable with respect thereto; provided that the requirements of this paragraph shall be waived with respect to any benefits paid or payable for a waiting period as provided in this subsection;

(2)If it has constituted a waiting period week under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.);

(3)Unless the individual fulfills the requirements of subsections (a) and (c) of this section;

(4)If with respect thereto, claimant was disqualified for benefits in accordance with the provisions of subsection (d) of R.S.43:21-5.

The waiting period provided by this subsection shall not apply to benefit years commencing on or after January 1, 2002. An individual whose total benefit amount was reduced by the application of the waiting period to a claim which occurred on or after January 1, 2002 and before the effective date of P.L.2002, c.13, shall be permitted to file a claim for the additional benefits attributable to the waiting period in the form and manner prescribed by the division, but not later than the 180th day following the effective date of P.L.2002, c.13 unless the division determines that there is good cause for a later filing.

(e)(1) (Deleted by amendment, P.L.2001, c.17).

(2)(Deleted by amendment, P.L.2008, c.17).

(3)(Deleted by amendment, P.L.2008, c.17).

(4)With respect to benefit years commencing on or after January 7, 2001, except as otherwise provided in paragraph (5) of this subsection, the individual has, during his base year as defined in subsection (c) of R.S.43:21-19:

(A)Established at least 20 base weeks as defined in paragraphs (2) and (3) of subsection (t) of R.S.43:21-19; or

(B)If the individual has not met the requirements of subparagraph (A) of this paragraph (4), earned remuneration not less than an amount 1,000 times the minimum wage in effect pursuant to section 5 of P.L.1966, c.113 (C.34:11-56a4) on October 1 of the calendar year preceding the calendar year in which the benefit year commences, which amount shall be adjusted to the next higher multiple of $100 if not already a multiple thereof.

(5)With respect to benefit years commencing on or after January 7, 2001, notwithstanding the provisions of paragraph (4) of this subsection, an unemployed individual claiming benefits on the basis of service performed in the production and harvesting of agricultural crops shall, subject to the limitations of subsection (i) of R.S.43:21-19, be eligible to receive benefits if during his base year, as defined in subsection (c) of R.S.43:21-19, the individual:

(A)Has established at least 20 base weeks as defined in paragraphs (2) and (3) of subsection (t) of R.S.43:21-19; or

(B)Has earned remuneration not less than an amount 1,000 times the minimum wage in effect pursuant to section 5 of P.L.1966, c.113 (C.34:11-56a4) on October 1 of the calendar year preceding the calendar year in which the benefit year commences, which amount shall be adjusted to the next higher multiple of $100 if not already a multiple thereof; or

(C)Has performed at least 770 hours of service in the production and harvesting of agricultural crops.

(6)The individual applying for benefits in any successive benefit year has earned at least six times his previous weekly benefit amount and has had four weeks of employment since the beginning of the immediately preceding benefit year. This provision shall be in addition to the earnings requirements specified in paragraph (4) or (5) of this subsection, as applicable.

(f) (1) The individual has suffered any accident or sickness not compensable under the workers' compensation law, R.S.34:15-1 et seq. and resulting in the individual's total disability to perform any work for remuneration, and would be eligible to receive benefits under this chapter (R.S.43:21-1 et seq.) (without regard to the maximum amount of benefits payable during any benefit year) except for the inability to work and has furnished notice and proof of claim to the division, in accordance with its rules and regulations, and payment is not precluded by the provisions of R.S.43:21-3(d); provided, however, that benefits paid under this subsection (f) shall be computed on the basis of only those base year wages earned by the claimant as a "covered individual," as defined in subsection (b) of section 3 of P.L.1948, c.110 (C.43:21-27); provided further that no benefits shall be payable under this subsection to any individual:

(A)For any period during which such individual is not under the care of a legally licensed physician, dentist, optometrist, podiatrist, practicing psychologist, advanced practice nurse, or chiropractor, who, when requested by the division, shall certify within the scope of the practitioner's practice, the disability of the individual, the probable duration thereof, and, where applicable, the medical facts within the practitioner's knowledge;

(B)(Deleted by amendment, P.L.1980, c.90.)

(C)For any period of disability due to willfully or intentionally self-inflicted injury, or to injuries sustained in the perpetration by the individual of a crime of the first, second or third degree;

(D)For any week with respect to which or a part of which the individual has received or is seeking benefits under any unemployment compensation or disability benefits law of any other state or of the United States; provided that if the appropriate agency of such other state or the United States finally determines that the individual is not entitled to such benefits, this disqualification shall not apply;

(E)For any week with respect to which or part of which the individual has received or is seeking disability benefits under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.);

(F)For any period of disability commencing while such individual is a "covered individual," as defined in subsection (b) of section 3 of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-27).

(2)The individual is taking family temporary disability leave to provide care for a family member with a serious health condition or to be with a child during the first 12 months after the child's birth or placement of the child for adoption with the individual, and the individual would be eligible to receive benefits under R.S.43:21-1 et seq. (without regard to the maximum amount of benefits payable during any benefit year) except for the individual's unavailability for work while taking the family temporary disability leave, and the individual has furnished notice and proof of claim to the division, in accordance with its rules and regulations, and payment is not precluded by the provisions of R.S.43:21-3(d) provided, however, that benefits paid under this subsection (f) shall be computed on the basis of only those base year wages earned by the claimant as a "covered individual," as defined in subsection (b) of section 3 of P.L.1948, c.110 (C.43:21-27); provided further that no benefits shall be payable under this subsection to any individual:

(A)For any week with respect to which or a part of which the individual has received or is seeking benefits under any unemployment compensation or disability benefits law of any other state or of the United States; provided that if the appropriate agency of such other state or the United States finally determines that the individual is not entitled to such benefits, this disqualification shall not apply;

(B)For any week with respect to which or part of which the individual has received or is seeking disability benefits for a disability of the individual under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.);

(C)For any period of family temporary disability leave commencing while the individual is a "covered individual," as defined in subsection (b) of section 3 of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-27); or

(D)For any period of family temporary disability leave for a serious health condition of a family member of the claimant during which the family member is not receiving inpatient care in a hospital, hospice, or residential medical care facility and is not subject to continuing medical treatment or continuing supervision by a health care provider, who, when requested by the division, shall certify within the scope of the provider's practice, the serious health condition of the family member, the probable duration thereof, and, where applicable, the medical facts within the provider's knowledge.

(3)Benefit payments under this subsection (f) shall be charged to and paid from the State disability benefits fund established by the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.), and shall not be charged to any employer account in computing any employer's experience rate for contributions payable under this chapter.

(g)Benefits based on service in employment defined in subparagraphs (B) and (C) of R.S.43:21-19 (i)(1) shall be payable in the same amount and on the terms and subject to the same conditions as benefits payable on the basis of other service subject to the "unemployment compensation law"; except that, notwithstanding any other provisions of the "unemployment compensation law":

(1)With respect to service performed after December 31, 1977, in an instructional research, or principal administrative capacity for an educational institution, benefits shall not be paid based on such services for any week of unemployment commencing during the period between two successive academic years, or during a similar period between two regular terms, whether or not successive, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms;

(2)With respect to weeks of unemployment beginning after September 3, 1982, on the basis of service performed in any other capacity for an educational institution, benefits shall not be paid on the basis of such services to any individual for any week which commences during a period between two successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a reasonable assurance that such individual will perform such services in the second of such academic years or terms, except that if benefits are denied to any individual under this paragraph (2) and the individual was not offered an opportunity to perform these services for the educational institution for the second of any academic years or terms, the individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of this clause;

(3)With respect to those services described in paragraphs (1) and (2) above, benefits shall not be paid on the basis of such services to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess, and there is a reasonable assurance that such individual will perform such services in the period immediately following such period or holiday recess;

(4)With respect to any services described in paragraphs (1) and (2) above, benefits shall not be paid as specified in paragraphs (1), (2), and (3) above to any individual who performed those services in an educational institution while in the employ of an educational service agency, and for this purpose the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing those services to one or more educational institutions.

(h)Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sports seasons (or similar periods) if such individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the later of such seasons (or similar periods).

(i) (1) Benefits shall not be paid on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time the services were performed and was lawfully present for the purpose of performing the services or otherwise was permanently residing in the United States under color of law at the time the services were performed (including an alien who is lawfully present in the United States as a result of the application of the provisions of section 212(d)(5) (8 U.S.C. s.1182 (d)(5)) of the Immigration and Nationality Act (8 U.S.C. s.1101 et seq.)); provided that any modifications of the provisions of section 3304(a)(14) of the Federal Unemployment Tax Act (26 U.S.C. s. 3304 (a) (14)) as provided by Pub.L.94-566, which specify other conditions or other effective dates than stated herein for the denial of benefits based on services performed by aliens and which modifications are required to be implemented under State law as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act, shall be deemed applicable under the provisions of this section.

(2)Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(3)In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of alien status shall be made except upon a preponderance of the evidence.

(j)Notwithstanding any other provision of this chapter, the director may, to the extent that it may be deemed efficient and economical, provide for consolidated administration by one or more representatives or deputies of claims made pursuant to subsection (f) of this section with those made pursuant to Article III (State plan) of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.).

amended 1940, c.247, s.2; 1941, c.114, s.1; 1947, c.35, s.1; 1948, c.110, s.20; 1950, c.172, s.2; 1952, c.187, s.2; 1957, c.104; 1961, c.43, s.2; 1966, c.124; 1967, c.30, s.2; 1967, c.30, title amended 1967, c.286, s.12; 1971, c.346, s.1; 1974, c.85; 1974, c.86, s.2; 1977, c.307, s.2; 1979, c.86, s.18; 1980, c.90, s.11; 1983, c.221; 1984, c.24, s.2; 1984, c.216, s.1; 1985, c.508, s.2; 1987, c.216; 1987, c.391; 1989, c.89; 1989, c.213, s.1; 1992, c.46, s.1; 1995, c.234, s.1; 1995, c.394, s.7; 2001, c.17, s.1; 2002, c.13, s.2; 2002, c.94, s.1; 2004, c.130, s.116; 2006, c.47, s.187; 2008, c.17, s.14; 2011, c.154, s.11.



Section 43:21-4.1 - Worker Profiling System; Notice To Applicant Of Benefits, Services Available

43:21-4.1.Worker profiling system; notice to applicant of benefits, services available
2. a. There is established a worker profiling system for the purpose of determining which new claimants for regular benefits are likely to exhaust benefits and therefore have the greatest need for reemployment services to make a successful transition to new employment. Information obtained from the profiling system shall be used in making referrals for reemployment services and may be used in making referrals to other services and benefits, but no individual shall be excluded from seeking or receiving reemployment services or other services or benefits because the individual is not among those determined to be likely to exhaust benefits, unless the exclusion is specifically required by federal law. Nor shall an individual be required to participate, as a condition for receiving regular benefits, in any employment and training services because the individual is among those determined to be likely to exhaust benefits, unless that participation by the individual is specifically required by federal law. A characteristic of an individual shall not be used in making a determination regarding whether the individual is likely to exhaust benefits unless it is demonstrated to be an actual indicator of a high likelihood that benefits will be exhausted.

b. The division shall provide each individual who applies for unemployment compensation with an initial interview which includes:

(1)Notice of the benefits and services available pursuant to the provisions of this 1992 amendatory and supplementary act and the provisions of the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et al.), P.L.1992, c.47 (C.43:21-57 et al.) and the "Job Training Partnership Act," Pub.L. 97-300 (29 U.S.C. 1501 et seq.) and of the tuition waivers available pursuant to P.L.1983, c.469 (C.18A:64-13.1 et seq.) and P.L.1983, c.470 (C.18A:64A-23.1 et seq.); and

(2)A review of the individual's rights and responsibilities with respect to the unemployment compensation, including an explanation of the appeal process and of the worker profiling system and its possible impact on the individual.

L.1992,c.46,s.2; amended 1995,c.394,s.8.



Section 43:21-4.2 - Notification Of Availability Of Earned Income Tax Credit, Recipients Of Unemployment Compensation.

43:21-4.2 Notification of availability of earned income tax credit, recipients of unemployment compensation.

1.The Commissioner of Labor and Workforce Development shall notify in writing any person who received unemployment compensation pursuant to R.S.43:21-1 et seq. of the availability of the earned income tax credit provided in section 32 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.32, and the New Jersey earned income tax credit provided in section 2 of P.L.2000, c.80 (C.54A:4-7). The written notification shall use the statement developed by the State Treasurer pursuant to section 4 of P.L.2005, c.210 (C.52:18-11.3) for this purpose. The notification shall be distributed in a manner deemed by the commissioner to be the most practicable and cost effective, but that will ensure personal notification of each person. The notification shall be distributed between January 1 and February 15 of each calendar year following the calendar year in which the person received the unemployment compensation.

L.2005,c.210,s.1.



Section 43:21-4.3 - Pre-notification Of Exhaustion Of Ui Benefits.

43:21-4.3 Pre-notification of exhaustion of UI benefits.

1.The Commissioner of Labor and Workforce Development shall give written notification to any individual receiving unemployment compensation pursuant to R.S.43:21-1 et seq., including any State or federal extension of the unemployment compensation, of the date of the final exhaustion of all unemployment compensation for the individual, not less than four weeks prior to that date. The written notification shall include a referral for services from the Department of Human Services and any other appropriate State agency to counsel and assist the individual to obtain any resources which may be available for the individual and dependents of the individual, including assistance regarding housing, child care, food, mental health, addiction services, and health care coverage. The notification shall be distributed in a manner deemed by the commissioner to be the most practicable and cost effective, but that will ensure timely personal notification of each person.

L.2010, c.118, s.1.



Section 43:21-5 - Disqualification For Benefits.

43:21-5 Disqualification for benefits.

43:21-5. An individual shall be disqualified for benefits:

(a)For the week in which the individual has left work voluntarily without good cause attributable to such work, and for each week thereafter until the individual becomes reemployed and works eight weeks in employment, which may include employment for the federal government, and has earned in employment at least ten times the individual's weekly benefit rate, as determined in each case. This subsection shall apply to any individual seeking unemployment benefits on the basis of employment in the production and harvesting of agricultural crops, including any individual who was employed in the production and harvesting of agricultural crops on a contract basis and who has refused an offer of continuing work with that employer following the completion of the minimum period of work required to fulfill the contract. This subsection shall not apply to an individual who voluntarily leaves work with one employer to accept from another employer employment which commences not more than seven days after the individual leaves employment with the first employer, if the employment with the second employer has weekly hours or pay not less than the hours or pay of the employment of the first employer, except that if the individual gives notice to the first employer that the individual will leave employment on a specified date and the first employer terminates the individual before that date, the seven-day period will commence from the specified date.

(b)For the week in which the individual has been suspended or discharged for misconduct connected with the work, and for the seven weeks which immediately follow that week, as determined in each case.

For the week in which the individual has been suspended or discharged for severe misconduct connected with the work, and for each week thereafter until the individual becomes reemployed and works four weeks in employment, which may include employment for the federal government, and has earned in employment at least six times the individual's weekly benefit rate, as determined in each case. Examples of severe misconduct include, but are not necessarily limited to, the following: repeated violations of an employer's rule or policy, repeated lateness or absences after a written warning by an employer, falsification of records, physical assault or threats that do not constitute gross misconduct as defined in this section, misuse of benefits, misuse of sick time, abuse of leave, theft of company property, excessive use of intoxicants or drugs on work premises, theft of time, or where the behavior is malicious and deliberate but is not considered gross misconduct as defined in this section.

In the event the discharge should be rescinded by the employer voluntarily or as a result of mediation or arbitration, this subsection (b) shall not apply, provided, however, an individual who is restored to employment with back pay shall return any benefits received under this chapter for any week of unemployment for which the individual is subsequently compensated by the employer.

If the discharge was for gross misconduct connected with the work because of the commission of an act punishable as a crime of the first, second, third or fourth degree under the "New Jersey Code of Criminal Justice," N.J.S.2C:1-1 et seq., the individual shall be disqualified in accordance with the disqualification prescribed in subsection (a) of this section and no benefit rights shall accrue to any individual based upon wages from that employer for services rendered prior to the day upon which the individual was discharged.

The director shall insure that any appeal of a determination holding the individual disqualified for gross misconduct in connection with the work shall be expeditiously processed by the appeal tribunal.

(c)If it is found that the individual has failed, without good cause, either to apply for available, suitable work when so directed by the employment office or the director or to accept suitable work when it is offered, or to return to the individual's customary self-employment (if any) when so directed by the director. The disqualification shall continue for the week in which the failure occurred and for the three weeks which immediately follow that week, as determined:

(1)In determining whether or not any work is suitable for an individual, consideration shall be given to the degree of risk involved to health, safety, and morals, the individual's physical fitness and prior training, experience and prior earnings, the individual's length of unemployment and prospects for securing local work in the individual's customary occupation, and the distance of the available work from the individual's residence. In the case of work in the production and harvesting of agricultural crops, the work shall be deemed to be suitable without regard to the distance of the available work from the individual's residence if all costs of transportation are provided to the individual and the terms and conditions of hire are as favorable or more favorable to the individual as the terms and conditions of the individual's base year employment.

(2)Notwithstanding any other provisions of this chapter, no work shall be deemed suitable and benefits shall not be denied under this chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions: the position offered is vacant due directly to a strike, lockout, or other labor dispute; the remuneration, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; or, the individual, as a condition of being employed, would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(d)If it is found that this unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment or other premises at which the individual is or was last employed.

(1)No disqualification under this subsection (d) shall apply if it is shown that:

(a)The individual is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work; and

(b)The individual does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or financing or directly interested in the dispute; provided that if in any case in which (a) or (b) above applies, separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each department shall, for the purpose of this subsection, be deemed to be a separate factory, establishment, or other premises.

(2)For any claim for a period of unemployment commencing on or after December 1, 2004, no disqualification under this subsection (d) shall apply if it is shown that the individual has been prevented from working by the employer, even though the individual's recognized or certified majority representative has directed the employees in the individual's collective bargaining unit to work under the preexisting terms and conditions of employment, and the employees had not engaged in a strike immediately before being prevented from working.

(e)For any week with respect to which the individual is receiving or has received remuneration in lieu of notice.

(f)For any week with respect to which or a part of which the individual has received or is seeking unemployment benefits under an unemployment compensation law of any other state or of the United States; provided that if the appropriate agency of the other state or of the United States finally determines that the individual is not entitled to unemployment benefits, this disqualification shall not apply.

(g)(1) For a period of one year from the date of the discovery by the division of the illegal receipt or attempted receipt of benefits contrary to the provisions of this chapter, as the result of any false or fraudulent representation; provided that any disqualification may be appealed in the same manner as any other disqualification imposed hereunder; and provided further that a conviction in the courts of this State arising out of the illegal receipt or attempted receipt of these benefits in any proceeding instituted against the individual under the provisions of this chapter or any other law of this State shall be conclusive upon the appeals tribunal and the board of review.

(2)A disqualification under this subsection shall not preclude the prosecution of any civil, criminal or administrative action or proceeding to enforce other provisions of this chapter for the assessment and collection of penalties or the refund of any amounts collected as benefits under the provisions of R.S.43:21-16, or to enforce any other law, where an individual obtains or attempts to obtain by theft or robbery or false statements or representations any money from any fund created or established under this chapter or any negotiable or nonnegotiable instrument for the payment of money from these funds, or to recover money erroneously or illegally obtained by an individual from any fund created or established under this chapter.

(h)(1) Notwithstanding any other provisions of this chapter (R.S.43:21-1 et seq.), no otherwise eligible individual shall be denied benefits for any week because the individual is in training approved under section 236(a)(1) of the "Trade Act of 1974," Pub.L.93-618 (19 U.S.C. s.2296 (a)(1)) nor shall the individual be denied benefits by reason of leaving work to enter this training, provided the work left is not suitable employment, or because of the application to any week in training of provisions in this chapter (R.S.43:21-1 et seq.), or any applicable federal unemployment compensation law, relating to availability for work, active search for work, or refusal to accept work.

(2)For purposes of this subsection (h), the term "suitable" employment means, with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the "Trade Act of 1974," Pub.L.93-618 (19 U.S.C. s.2101 et seq.) and wages for this work at not less than 80% of the individual's average weekly wage, as determined for the purposes of the "Trade Act of 1974."

(i)For benefit years commencing after June 30, 1984, for any week in which the individual is a student in full attendance at, or on vacation from, an educational institution, as defined in subsection (y) of R.S.43:21-19; except that this subsection shall not apply to any individual attending a training program approved by the division to enhance the individual's employment opportunities, as defined under subsection (c) of R.S.43:21-4; nor shall this subsection apply to any individual who, during the individual's base year, earned sufficient wages, as defined under subsection (e) of R.S.43:21-4, while attending an educational institution during periods other than established and customary vacation periods or holiday recesses at the educational institution, to establish a claim for benefits. For purposes of this subsection, an individual shall be treated as a full-time student for any period:

(1)During which the individual is enrolled as a full-time student at an educational institution, or

(2)Which is between academic years or terms, if the individual was enrolled as a full-time student at an educational institution for the immediately preceding academic year or term.

(j)Notwithstanding any other provisions of this chapter (R.S.43:21-1 et seq.), no otherwise eligible individual shall be denied benefits because the individual left work or was discharged due to circumstances resulting from the individual being a victim of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19). No employer's account shall be charged for the payment of benefits to an individual who left work due to circumstances resulting from the individual being a victim of domestic violence.

For the purposes of this subsection (j), the individual shall be treated as being a victim of domestic violence if the individual provides one or more of the following:

(1)A restraining order or other documentation of equitable relief issued by a court of competent jurisdiction;

(2)A police record documenting the domestic violence;

(3)Documentation that the perpetrator of the domestic violence has been convicted of one or more of the offenses enumerated in section 3 of P.L.1991, c.261 (C.2C:25-19);

(4)Medical documentation of the domestic violence;

(5)Certification from a certified Domestic Violence Specialist or the director of a designated domestic violence agency that the individual is a victim of domestic violence; or

(6)Other documentation or certification of the domestic violence provided by a social worker, member of the clergy, shelter worker or other professional who has assisted the individual in dealing with the domestic violence.

For the purposes of this subsection (j):

"Certified Domestic Violence Specialist" means a person who has fulfilled the requirements of certification as a Domestic Violence Specialist established by the New Jersey Association of Domestic Violence Professionals; and "designated domestic violence agency" means a county-wide organization with a primary purpose to provide services to victims of domestic violence, and which provides services that conform to the core domestic violence services profile as defined by the Division of Youth and Family Services in the Department of Children and Families and is under contract with the division for the express purpose of providing such services.

(k)Notwithstanding any other provisions of this chapter (R.S.43:21-1 et seq.), no otherwise eligible individual shall be denied benefits for any week in which the individual left work voluntarily and without good cause attributable to the work, if the individual left work to accompany his or her spouse who is an active member of the United States Armed Forces, as defined in N.J.S.38A:1-1(g), to a new place of residence outside the State, due to the armed forces member's transfer to a new assignment in a different geographical location outside the State, and the individual moves to the new place of residence not more than nine months after the spouse is transferred, and upon arrival at the new place of residence the individual was in all respects available for suitable work. No employer's account shall be charged for the payment of benefits to an individual who left work under the circumstances contained in this subsection (k), except that this shall not be construed as relieving the State of New Jersey and any other governmental entity or instrumentality or nonprofit organization electing or required to make payments in lieu of contributions from its responsibility to make all benefit payments otherwise required by law and from being charged for those benefits as otherwise required by law.

amended 1939, c.94, s.2; 1945, c.73, s.1; 1945, c.308, s.1; 1950, c.172, s.3; 1961, c.43, s.3; 1967, c.30, s.3 1967, c.30, title amended 1967, c.286, s.12; 1968, c.1; 1974, c.86, s.3; 1980, c.90, s.12; 1982, c.144, s.6; 1984, c.24, s.3; 1985, c.508, s.3; 1999, c.391; 2005, c.103; 2007, c.162; 2010, c.37, s.2; 2015, c.41, s.1.



Section 43:21-5A - Reduction By Pension Amount; Rollover, Certain; No Reduction.

43:21-5a Reduction by pension amount; rollover, certain; no reduction.
1.The amount of benefits payable to an individual for any week which begins in a period with respect to which such individual is receiving a governmental or other pension, retirement or retired pay, annuity, or other similar periodic payment which is based on the previous work of such individual shall be reduced, but not below zero, by an amount equal to the amount of such pension, retirement or retired pay, annuity, or other payment, which is reasonably attributable to such week; provided that such reduced weekly benefit rate shall be computed to the next lower multiple of $1.00 if not already a multiple thereof and that any such reduction in the weekly benefit rate shall reduce the maximum total benefits of the individual during the benefit year; provided further that, if the provisions of the federal Unemployment Tax Act permit, the Commissioner of Labor and Workforce Development may prescribe in regulations which are consistent with the federal Unemployment Tax Act any of the following:

a.The requirements of this section shall only apply in the case of a pension, retirement or retired pay, annuity, or other similar periodic payment under a plan maintained or contributed to by a base period or chargeable employer as determined under the chapter to which this act is a supplement;

b.The amount of any such reduction shall be determined taking into account contributions made by the individual for the pension, retirement or retired pay, annuity or other similar periodic payment;

c.An individual shall not have his benefits reduced where there has been a transfer of an eligible rollover distribution from a qualified trust to an eligible retirement plan, as defined in section 402(c)(8) of the federal Internal Revenue Code of 1986, 26 U.S.C.S.402(c)(8), provided that, pursuant to that section, the transfer of payments is made within 60 days of receipt. If, however, any distribution from the qualified trust is made which is subject to federal income tax, then unemployment benefits for which the base year earnings include pay from the employer who paid into the qualified trust shall be reduced by the amount of the distribution if otherwise required by section 3304(a)(15) of the Internal Revenue Code of 1986, 26 U.S.C.s.3304(a)(15).

The amount of benefits payable to an individual who is involuntarily and permanently separated from employment prior to the date at which the individual may retire with full pension rights shall not be reduced pursuant to this section because the individual receives a lump sum payment in lieu of periodic pension, retirement or annuity payments, except that the benefits payable to the individual may be reduced during the week in which the individual receives the lump sum payment.

L.1980,c.13,s.1; amended 1984, c.24, s.15; 1993, c.330; 2007, c.34.



Section 43:21-5.2 - Agreement With United States Secretary Of Labor Authorized

43:21-5.2. Agreement with United States Secretary of Labor authorized
The Division of Employment Security is authorized to enter into an agreement with the United States Secretary of Labor under Title XV of the Social Security Act-- "Unemployment Compensation for Federal Employees" (Public Law 767-83d Congress), whereby the division, as agent of the United States, will in accordance with the provisions of said Title, make payments of compensation to Federal employees as therein defined, and will otherwise co-operate with the Secretary of Labor and with other State agencies in making such payments; provided, however, that all costs and expenses incurred, as well as all moneys required to make payments of such compensation shall be provided by Federal funds and shall not devolve upon the State of New Jersey; and further provided, that subsection (f) of section 43:21-5 of the Revised Statutes shall be inapplicable to any week with respect to which or a part of which a claimant has received or is seeking unemployment benefits under Title XV of the Social Security Act, except that no claimant shall be eligible during any week for benefits in an amount in excess of the amount allowable under R.S. 43:21-1 et seq. plus any additional amount permitted under the agreement with the Secretary of Labor, or shall be eligible for weeks of benefits in a benefit year, based on employment under R.S. 43:21-1 et seq. plus Federal employment, in excess of the number of weeks allowable under R.S. 43:21-1 et seq.

L.1954, c. 259, p. 934, s. 1.



Section 43:21-6 - Claims For Benefits.

43:21-6 Claims for benefits.

43:21-6. (a) Filing. (1) Claims for benefits shall be made in accordance with such regulations as the Director of the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey may approve. Each employer shall post and maintain on his premises printed notices of his subject status, of such design, in such numbers and at such places as the director of the division may determine to be necessary to give notice thereof to persons in the employer's service. Each employer shall give to each individual at the time he becomes unemployed, for any reason, whether the unemployment is permanent or temporary, a printed copy of benefit instructions. The benefit instructions given to the individual shall include, but not be limited to, the following information: (A) the date upon which the individual becomes unemployed, and, in the case that the unemployment is temporary, to the extent possible, the date upon which the individual is expected to be recalled to work; and (B) that the individual may lose some or all of the benefits to which he is entitled if he fails to file a claim in a timely manner. Both the aforesaid notices and instructions, including information detailing the time sensitivity of filing a claim, shall be supplied by the division to employers without cost to them. Nothing in this section shall be construed so as to require an employer to re-hire an individual formerly in the employer's service.

(2)Any claimant, except for a claimant who has, for any period during his base year, served in the military, worked for the federal government, or worked outside the State of New Jersey, may choose to certify, cancel or close his claim for unemployment insurance benefits at any time, 24 hours a day and seven days a week, via the Internet on a website developed by the division; however, any claim that is certified, cancelled or closed after 7:00 PM will not be processed by the division until the next scheduled posting date.

(b) (1) Procedure for making initial determinations with respect to benefit years commencing on or after January 1, 1953.

A representative or representatives designated by the director of the division and hereafter referred to as a "deputy" shall promptly examine the claim, and shall notify the most recent employing unit and, successively as necessary, each employer in inverse chronological order during the base year. Such notification shall require said employing unit and employer to furnish such information to the deputy as may be necessary to determine the claimant's eligibility and his benefit rights with respect to the employer in question.

In his discretion, the director may appoint special deputies to make initial or subsequent determinations under subsection (f) of R.S.43:21-4 and subsection (d) of R.S.43:21-5.

If any employer or employing unit fails to respond to the request for information within 10 days after the mailing, or communicating by electronic means, of such request, the deputy shall rely entirely on information from other sources, including an affidavit to the best of the knowledge and belief of the claimant with respect to his wages and time worked. Except in the event of fraud, if it is determined that any information in such affidavit is erroneous, no penalty shall be imposed on the claimant.

The deputy shall promptly make an initial determination based upon the available information. The initial determination shall show the weekly benefit amount payable, the maximum duration of benefits with respect to the employer to whom the determination relates, and the ratio of benefits chargeable to the employer's account for benefit years commencing on or after July 1, 1986, and also shall show whether the claimant is ineligible or disqualified for benefits under the initial determination. The claimant and the employer whose account may be charged for benefits payable pursuant to said determination shall be promptly notified thereof.

Whenever an initial determination is based upon information other than that supplied by an employer because such employer failed to respond to the deputy's request for information, such initial determination and any subsequent determination thereunder shall be incontestable by the noncomplying employer, as to any charges to his employer's account because of benefits paid prior to the close of the calendar week following the receipt of his reply. Such initial determination shall be altered if necessary upon receipt of information from the employer, and any benefits paid or payable with respect to weeks occurring subsequent to the close of the calendar week following the receipt of the employer's reply shall be paid in accordance with such altered initial determination.

The deputy shall issue a separate initial benefit determination with respect to each of the claimant's base year employers, starting with the most recent employer and continuing as necessary in the inverse chronological order of the claimant's last date of employment with each such employer. If an appeal is taken from an initial determination, as hereinafter provided, by any employer other than the first chargeable base year employer or for benefit years commencing on or after July 1, 1986, that employer from whom the individual was most recently separated, then such appeal shall be limited in scope to include only one or more of the following matters:

(A)The correctness of the benefit payments authorized to be made under the determination;

(B)Fraud in connection with the claim pursuant to which the initial determination is issued;

(C)The refusal of suitable work offered by the chargeable employer filing the appeal;

(D)Gross misconduct as provided in subsection (b) of R.S.43:21-5.

The amount of benefits payable under an initial determination may be reduced or canceled if necessary to avoid payment of benefits for a number of weeks in excess of the maximum specified in subsection (d) of R.S.43:21-3.

Unless the claimant or any interested party, within seven calendar days after delivery of notification of an initial determination or within 10 calendar days after such notification was mailed to his or their last-known address and addresses, files an appeal from such decision, such decision shall be final and benefits shall be paid or denied in accordance therewith, except for such determinations as may be altered in benefit amounts or duration as provided in this paragraph. Benefits payable for periods pending an appeal and not in dispute shall be paid as such benefits accrue; provided that insofar as any such appeal is or may be an appeal from a determination to the effect that the claimant is disqualified under the provisions of R.S.43:21-5 or any amendments thereof or supplements thereto, benefits pending determination of the appeal shall be withheld only for the period of disqualification as provided for in said section, and notwithstanding such appeal, the benefits otherwise provided by this act shall be paid for the period subsequent to such period of disqualification; and provided, also, that if there are two determinations of entitlement, benefits for the period covered by such determinations shall be paid regardless of any appeal which may thereafter be taken, but no employer's account shall be charged with benefits so paid, if the decision is finally reversed.

(2)Procedure for making initial determinations in certain cases of concurrent employment, with respect to benefit years commencing on or after January 1, 1953 and prior to benefit years commencing on or after July 1, 1986.

Notwithstanding any other provisions of this Title, if an individual shows to the satisfaction of the deputy that there were at least 13 weeks in his base period in each of which he earned wages from two or more employers totaling $30.00 or more but in each of which there was no single employer from whom he earned as much as $100.00, then such individual's claim shall be determined in accordance with the special provisions of this paragraph. In such case, the deputy shall determine the individual's eligibility for benefits, his average weekly wage, weekly benefit rate and maximum total benefits as if all his base year employers were a single employer. Such determination shall apportion the liability for benefit charges thereunder to the individual's several base year employers so that each employer's maximum liability for charges thereunder bears approximately the same relation to the maximum total benefits allowed as the wages earned by the individual from each employer during the base year bears to his total wages earned from all employers during the base year. Such initial determination shall also specify the individual's last date of employment within the base year with respect to each base year employer, and such employers shall be charged for benefits paid under said initial determination in the inverse chronological order of such last date of employment.

(3)Procedure for making subsequent determinations with respect to benefit years commencing on or after January 1, 1953. The deputy shall make determinations with respect to claims for benefits thereafter in the course of the benefit year, in accordance with any initial determination allowing benefits, and under which benefits have not been exhausted, and each notification of a benefit payment shall be a notification of an affirmative subsequent determination. The allowance of benefits by the deputy on any such determination, or the denial of benefits by the deputy on any such determination, shall be appealable in the same manner and under the same limitations as is provided in the case of initial determinations.

(c)Appeals. Unless such appeal is withdrawn, an appeal tribunal, after affording the parties reasonable opportunity for fair hearing, shall affirm or modify the findings of fact and the determination. The parties shall be duly notified of such tribunal's decision, together with its reasons therefor, which shall be deemed to be the final decision of the board of review, unless further appeal is initiated pursuant to subsection (e) of this section within 10 days after the date of notification or mailing of the decision for any decision made on or before December 1, 2010, or within 20 days after the date of notification or mailing of such decision for any decision made after December 1, 2010.

(d)Appeal tribunals. To hear and decide disputed benefit claims, including appeals from determinations with respect to demands for refunds of benefits under subsection (d) of R.S.43:21-16, the director with the approval of the Commissioner of Labor and Workforce Development shall establish impartial appeal tribunals consisting of a salaried body of examiners under the supervision of a Chief Appeals Examiner, all of whom shall be appointed pursuant to the provisions of Title 11A of the New Jersey Statutes, Civil Service and other applicable statutes.

(e)Board of review. The board of review may on its own motion affirm, modify, or set aside any decision of an appeal tribunal on the basis of the evidence previously submitted in such case, or direct the taking of additional evidence, or may permit any of the parties to such decision to initiate further appeals before it. The board of review shall permit such further appeal by any of the parties interested in a decision of an appeal tribunal which is not unanimous and from any determination which has been overruled or modified by any appeal tribunal. The board of review may remove to itself or transfer to another appeal tribunal the proceedings on any claim pending before an appeal tribunal. Any proceedings so removed to the board of review shall be heard by a quorum thereof in accordance with the requirements of subsection (c) of this section. The board of review shall promptly notify the interested parties of its findings and decision.

(f)Procedure. The manner in which disputed benefit claims, and appeals from determinations with respect to (1) claims for benefits and (2) demands for refunds of benefits under subsection (d) of R.S.43:21-16 shall be presented, the reports thereon required from the claimant and from employers, and the conduct of hearings and appeals shall be in accordance with rules prescribed by the board of review for determining the rights of the parties, whether or not such rules conform to common law or statutory rules of evidence and other technical rules of procedure. A full and complete record shall be kept of all proceedings in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded, but need not be transcribed unless the disputed claim is further appealed.

(g)Witness fees. Witnesses subpenaed pursuant to this section shall be allowed fees at a rate fixed by the director. Such fees and all expenses of proceedings involving disputed claims shall be deemed a part of the expense of administering this chapter (R.S.43:21-1 et seq.).

(h)Court review. Any decision of the board of review shall become final as to any party upon the mailing of a copy thereof to such party or to his attorney, or upon the mailing of a copy thereof to such party at his last-known address. The Division of Unemployment and Temporary Disability Insurance and any party to a proceeding before the board of review may secure judicial review of the final decision of the board of review. Any party not joining in the appeal shall be made a defendant; the board of review shall be deemed to be a party to any judicial action involving the review of, or appeal from, any of its decisions, and may be represented in any such judicial action by any qualified attorney, who may be a regular salaried employee of the board of review or has been designated by it for that purpose, or, at the board of review's request, by the Attorney General.

(i)Failure to give notice. The failure of any public officer or employee at any time heretofore or hereafter to give notice of determination or decision required in subsections (b), (c) and (e) of this section, as originally passed or amended, shall not relieve any employer's account of any charge by reason of any benefits paid, unless and until that employer can show to the satisfaction of the director of the division that the said benefits, in whole or in part, would not have been charged or chargeable to his account had such notice been given. Any determination hereunder by the director shall be subject to court review.

(j)With respect to benefit payments made on or after October 22, 2013, an employer's account shall not be relieved of charges related to a benefit payment that was made erroneously from the division if it is determined that:

(1)The erroneous benefit payment was made because the employer, or an agent of the employer, failed to respond in a timely or adequate manner to a request from the division for information related to the claim for benefits; and

(2)The employer, or an agent of the employer, has established a pattern of failing to respond in a timely or adequate manner to requests from the division for information related to claims for benefits.

Determinations of the division prohibiting the relief of charges pursuant to this subsection shall be subject to appeal in the same manner as other determinations of the division related to the charging of employer accounts.

For purposes of subsection (j) of this section:

"Erroneous benefit payment" means a benefit payment that, except for the failure by the employer, or an agent of the employer, to respond in a timely or adequate manner to a request from the division for information with respect to the claim for benefits, would not have been made; and

"Pattern of failing" means repeated documented failure on the part of the employer, or an agent of the employer, to respond to requests from the division to the employer or employer's agent for information related to a claim for benefits, except that an employer, or an agent of an employer, shall not be determined to have engaged in a "pattern of failing" if the number of failures to respond to requests from the division for information related to claims for benefits during the previous 365 calendar days is less than three, or if the number of failures is less than two percent of the number of requests from the division, whichever is greater.

(k)The Department of Labor and Workforce Development shall establish and maintain a procedure by which personnel access rights to the department's primary system for unemployment claims receipt and processing are comprehensively reviewed every calendar quarter. The procedure shall include an evaluation of access needs to the primary unemployment claims receipt and processing system for all department personnel and the adjustment, addition, or deletion of access rights for department personnel based on the quarterly review.

amended 1945, c.308, s.2; 1950, c.167, s.1; 1951, c.338, s.1; 1952, c.187, s.3; 1955, c.203, s.2; 1961, c.43, s.4; 1974, c.86, s.4; 1975, c.385; 1977, c.307, s.3; 1984, c.24, s.4; 2010, c.82, s.1; 2011, c.32, s.1; 2011, c.87, s.1; 2013, c.148; 2015, c.42.



Section 43:21-6.1 - Child Support Obligations; Withholding From Unemployment Compensation Payments; Distribution

43:21-6.1. Child support obligations; withholding from unemployment compensation payments; distribution
a. An individual filing a new claim for unemployment compensation with an effective date on or after October 1, 1982 shall, at the time of filing the claim, disclose whether or not the individual owes child support obligations as defined under paragraph g. If any individual discloses that he or she owes child support obligations, and is determined to be eligible for unemployment compensation, the division shall notify the State or local child support enforcement agency enforcing this obligation that the individual has been determined to be eligible for unemployment compensation.

b. The division shall deduct and withhold from any unemployment compensation to an individual that owes child support obligations as defined under paragraph g.,

(1) the amount specified by the individual to the division to be deducted and withheld under this section, or

(2) the amount (if any) determined pursuant to an agreement submitted to the division under Section 454(20)(B)(i) of the Social Security Act, P.L. 97-35, 42 U.S.C. 654, by the State or local child support enforcement agency, or

(3) any amount otherwise required to be so deducted and withheld from unemployment compensation pursuant to legal process (as that term is defined by the Commissioner of Labor in regulations, which definition shall be identical to the definition of legal process in Section 462(e) of the Social Security Act, P.L. 95-30, Title V, 42 U.S.C. 662) properly served upon the division.

c. Any amount deducted and withheld under paragraph b. shall be paid by the division to the appropriate State or local child support enforcement agency.

d. Any amount deducted and withheld under paragraph b. shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the State or local child support enforcement agency in satisfaction of the individual's child support obligations.

e. For purposes of paragraphs a. through d., the term "unemployment compensation" means any compensation payable under the Unemployment Compensation Law (R.S. 43:21-1 et seq.) (including amounts payable by the division pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment).

f. This section applies only if appropriate arrangements have been made for reimbursement by the State or local child support enforcement agency for the administrative costs incurred by the division under this section which are attributable to child support obligations being enforced by the State or local child support enforcement agency.

g. The term "child support obligations" is defined for purposes of these provisions as including only obligations which are being enforced pursuant to a plan described in Section 454 of the Social Security Act, P.L. 97-35, 42 U.S.C. 654, which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

h. The term "State or local child support enforcement agency" as used in these provisions means any agency of a State or a political subdivision thereof operating pursuant to a plan described in paragraph g.

L.1982, c. 144, s. 7, eff. Sept. 24, 1982.



Section 43:21-6.2 - Registration Of Authorized Agent.

43:21-6.2 Registration of authorized agent.

3. a. An authorized agent who represents parties for a fee shall not represent any party after December 1, 2010 in any procedure with the division regarding claims for unemployment benefits or any obligations of employers regarding charges or taxes for unemployment compensation, including any filing of information, or any appeal, hearing, or other proceeding regarding unemployment benefit claims, charges or taxes before any representative of the division, unless the authorized agent is registered with the division pursuant to this section.

b.Each authorized agent shall register with the division using forms provided by the division. An applying authorized agent who is an individual shall provide the individual's name, permanent address and telephone number. An authorized agent which is an organization or business shall provide the name, local address and telephone numbers, and address and telephone number of the principal place of business, if different, and the names of principals or others authorized to act on behalf of the organization and to receive notice. Any changes in identifying information shall be promptly reported to the division. The division may elect to set by regulation a schedule of fees for the registration of agents required by this section, except that if the division elects to set a schedule of fees pursuant to this subsection, the amount collected in fees shall not exceed the amount determined by the director of the division to be necessary for the implementation of the provisions of sections 3 through 9 of this act.

c.Upon registration, an authorized agent shall be assigned a registration number that shall be used in all communications with, or appearances before, any representative of the division. An individual communicating or appearing on behalf of an organization or business providing representation for a fee to parties before any representative of the division shall indicate the registration number of the individual, unless that individual is an attorney, and the registration number of the organization or business, and the division shall not accept any representation of the party in a communication with, or proceeding of, the division by an individual, organization or business if the number or numbers are not provided. If an attorney is employed by, or otherwise provides service to, an organization or business which is an authorized agent, the registration number of the organization or business shall be provided.

d.Each registrant shall file notice with the division within thirty days after the agent ceases activity as an authorized agent.

L.2010, c.82, s.3.



Section 43:21-6.3 - Responsibilities Of Authorized Agent To Client.

43:21-6.3 Responsibilities of authorized agent to client.

4. a. An authorized agent shall keep any party that is a client of the agent reasonably informed about the status of any matter before the division and verify with the client the accuracy of any information it provides to the division.

b.An authorized agent shall promptly notify the client of any scheduled proceedings before any representative of the division to allow time for case preparation and the scheduling of witnesses. Clients shall be apprised of the consequences of not appearing and the importance of participation at all stages of the proceedings and of producing first-hand testimony.

c.If a client determines that it does not wish to pursue an appeal, a request for withdrawal of the appeal shall be made in writing, or communicated orally and followed by a written request, in a timely fashion. If the client and the authorized agent determine that there is no basis for an appeal, that the appeal is frivolous, or that the client is not interested in pursuing the appeal, the appeal shall be withdrawn, as soon as possible, and prior to the scheduling of a hearing if possible.

L.2010, c.82, s.4.



Section 43:21-6.4 - Postponement Request.

43:21-6.4 Postponement request.

5. a. If an authorized agent believes that a critical witness will not be available for a scheduled hearing and requests a postponement in order to produce the witness, the authorized agent shall, after consulting with the client, provide the division with the name, address, and title of the witness, the reason the witness is unable to attend, the general nature and importance of the witness's testimony, and an explanation of why there is no other witness able to provide the essential testimony that the critical witness would provide. Upon request, the authorized agent shall submit a written statement of its request and supporting documentation or sworn affidavit to the division.

b.If a postponement request is denied, the authorized agent shall notify the client that the hearing will go forward as scheduled and advise the client to appear. In the event that a postponement request made pursuant to subsection a. of this section is denied, the client shall be advised to appear with or without the critical witness or another witness, and that it may renew the postponement request at the hearing by requesting a continuance of the hearing.

c.In the event that the client or agent does not appear at a scheduled hearing without requesting a postponement, or that a postponement request is made but properly denied and the agent or the client does not appear, no further hearings will be scheduled at the request of the client or agent, unless the client or agent can demonstrate to the satisfaction of a representative of the division that the failure to appear was due to circumstances beyond the control of the client or agent.

L.2010, c.82, s.5.



Section 43:21-6.5 - Representation Provided By Authorized Agent.

43:21-6.5 Representation provided by authorized agent.

6. a. An authorized agent shall provide competent representation to each party that is a client of the agent. The authorized agent shall explain the proceedings and prepare the case with the client and any witnesses before any division hearing is called, shall be acquainted with the facts and legal issues involved, and shall arrange for producing witnesses and documentary evidence at the hearing.

b.An authorized agent shall make a reasonable effort to have testimony given by first-hand witnesses in the case.

c.An authorized agent seeking to inspect or review a case file may do so prior to the date of the hearing. If it is necessary for the authorized agent to review the file on the day of the hearing, the authorized agent shall make arrangements with the division in advance of the scheduled hearing time.

d.An authorized agent shall not delay the hearing or disturb the progress of other cases or the functioning of the division in an effort to view a case file or consult with its client or witnesses.

L.2010, c.82, s.6.



Section 43:21-6.6 - Production Of Evidence, Witnesses At Hearing.

43:21-6.6 Production of evidence, witnesses at hearing.

7.An authorized agent shall be prepared to produce all necessary evidence and witnesses at the time the hearing is scheduled to commence and provide, prior to the date of the hearing, to all parties copies of any documentary evidence to be admitted into the record. An authorized agent shall not:

a.Engage in, or counsel or assist any party that is a client to engage in, conduct which the authorized agent knows or should know to be criminal, in violation of the provisions of sections 3 through 9 of this act or other provisions of this chapter (R.S.43:21-1 et seq.), or is prejudicial to, or unnecessarily delays, the efficient administration of this chapter (R.S.43:21-1 et seq.), including any failure to be, without good cause, available and properly prepared to participate in appeals, hearings and other procedures at the scheduled times;

b.Engage in, or counsel or assist any party that is a client to engage in, conduct involving dishonesty, fraud, deceit, misrepresentation, or the withholding of material facts;

c.Unlawfully obstruct another party's access to evidence or destroy or conceal evidence; assert personal knowledge of the facts unless testifying as a witness;

d.Refer at a hearing to a matter which the authorized agent does not reasonably believe is relevant or is not supported by evidence;

e.Seek to improperly influence any representative of the division; or

f.Engage in any ex parte communication with any representative of the division concerning the merits of any pending appeal unless all other parties have waived their right to participate.

L.2010, c.82, s.7.



Section 43:21-6.7 - Violations Committed By Authorized Agent.

43:21-6.7 Violations committed by authorized agent.

8. a. If the commissioner determines that an authorized agent has exhibited a pattern of repeated violations of the provisions of sections 3 through 9 of this act or other provisions of this chapter (R.S.43:21-1 et seq.), including any violations of the provisions of R.S.43:21-16 which apply to the agents of employing units, the commissioner shall, in addition to any other actions taken in the enforcement of this chapter, notify the authorized agent of this finding and that the commissioner will monitor the authorized agent to ascertain whether the violations continue after the notification.

b.If, at the conclusion of a monitoring period of not more than 12 months after the first determination, the commissioner determines that the agent has continued the pattern of repeated violations of the provisions, the commissioner:

(1)May, after affording the authorized agent notice and an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), suspend the registration of the authorized agent, for a period of time determined by the commissioner. In determining the length of a suspension, the commissioner shall distinguish between serious violations which potentially undermine the integrity of the benefit determination and appeals processes and lesser violations, and shall consider any of the following factors which are relevant: whether the violations represent a continuation of the violations identified in the previous determination, the gravity and duration of the violations, the amount of harm resulting from the violations, the experience of the authorized agent, the authorized agent's history of previous violations or complaints filed of a similar or different nature, the number of violations identified, and the existence of mitigating circumstances, whether the authorized agent made good faith efforts to comply with any applicable requirements, and any other factors the commissioner considers relevant.

(2)Shall continue to monitor the conduct of the authorized agent for a period of not more than 12 months after the determination made pursuant to this subsection b.

c.If, in the subsequent monitoring of the conduct of the authorized agent pursuant to subsection b. of this section, the commissioner determines that the authorized agent has continued the pattern of repeated violations, the commissioner, after affording the authorized agent notice and an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall revoke the registration of the authorized agent.

An authorized agent representing an employer shall be regarded as an agent of an employing unit for the purposes of R.S.43:21-16 and be subject to, in addition to the provisions of this section, all requirements and penalties imposed pursuant to that section for a agent of an employing unit.

Any individual, organization or business which, after notification of the registration requirements of sections 3 though 9 of this act, operates, or attempts to operate, as an authorized agent without the required registration, shall be liable to a fine of $1,000 for each violation, to be recovered in an action at law in the name of the division, and shall not be permitted by the division to represent any party in connection with any communication with, or proceeding of, the division.

L.2010, c.82, s.8.



Section 43:21-6.8 - Definitions Relative To C.43:21-6.2 et Seq.

43:21-6.8 Definitions relative to C.43:21-6.2 et seq.

9.For the purposes of sections 3 through 9 of this act:

"Authorized agent" means an individual, organization or business that, for a fee, provides representation to parties in communications with, or hearings or other proceedings before, representatives of the division in connection with claims for unemployment benefits, charges or tax assessments. In the case of an individual authorized agent representing an organization or business that provides representation to parties for a fee, both the individual and the organization or business shall register with the division and both will be held responsible as the authorized agents. An attorney is not an authorized agent for purposes of this section and is not required to register. If an attorney is employed by, or otherwise provides service to, an organization or business which is an authorized agent, the organization or business shall register with the division and will be considered the authorized agent for purposes of this section. An authorized agent representing an employer shall be regarded as an agent of an employing unit for the purposes of R.S.43:21-16 and be subject to all requirements and penalties imposed by that section for an agent of an employing unit.

"Party" means any of the following parties to an appeal, hearing or other procedure of the division: the division; a claimant for unemployment compensation; or any employer against whom charges may be made or tax liability may be assessed due to the claim for unemployment compensation.

"Representative of the division" means any individual or entity, including any deputy, appeal tribunal, the board of review or any other individual or entity which represents the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development in connection with claims, benefits, charges or taxes for unemployment compensation.

L.2010, c.82, s.9.



Section 43:21-7 - Contributions.

43:21-7 Contributions.

43:21-7. Contributions. Employers other than governmental entities, whose benefit financing provisions are set forth in section 4 of P.L.1971, c.346 (C.43:21-7.3), and those nonprofit organizations liable for payment in lieu of contributions on the basis set forth in section 3 of P.L.1971, c.346 (C.43:21-7.2), shall pay to the controller for the unemployment compensation fund, contributions as set forth in subsections (a), (b) and (c) hereof, and the provisions of subsections (d) and (e) shall be applicable to all employers, consistent with the provisions of the "unemployment compensation law" and the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.).

(a)Payment.

(1)Contributions shall accrue and become payable by each employer for each calendar year in which he is subject to this chapter (R.S.43:21-1 et seq.), with respect to having individuals in his employ during that calendar year, at the rates and on the basis hereinafter set forth. Such contributions shall become due and be paid by each employer to the controller for the fund, in accordance with such regulations as may be prescribed, and shall not be deducted, in whole or in part, from the remuneration of individuals in his employ.

(2)In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to $0.005 or more, in which case it shall be increased to $0.01.

(b)Rate of contributions. Each employer shall pay the following contributions:

(1)For the calendar year 1947, and each calendar year thereafter, 2 7/10% of wages paid by him during each such calendar year, except as otherwise prescribed by subsection (c) of this section.

(2)The "wages" of any individual, with respect to any one employer, as the term is used in this subsection (b) and in subsections (c), (d) and (e) of this section 7, shall include the first $4,800.00 paid during calendar year 1975, for services performed either within or without this State; provided that no contribution shall be required by this State with respect to services performed in another state if such other state imposes contribution liability with respect thereto. If an employer (hereinafter referred to as a successor employer) during any calendar year acquires substantially all the property used in a trade or business of another employer (hereinafter referred to as a predecessor), or used in a separate unit of a trade or business of a predecessor, and immediately after the acquisition employs in his trade or business an individual who immediately prior to the acquisition was employed in the trade or business of such predecessors, then, for the purpose of determining whether the successor employer has paid wages with respect to employment equal to the first $4,800.00 paid during calendar year 1975, any wages paid to such individual by such predecessor during such calendar year and prior to such acquisition shall be considered as having been paid by such successor employer.

(3)For calendar years beginning on and after January 1, 1976, the "wages" of any individual, as defined in the preceding paragraph (2) of this subsection (b), shall be established and promulgated by the Commissioner of Labor and Workforce Development on or before September 1 of the preceding year and shall be, 28 times the Statewide average weekly remuneration paid to workers by employers, as determined under R.S.43:21-3(c), raised to the next higher multiple of $100.00 if not already a multiple thereof, provided that if the amount of wages so determined for a calendar year is less than the amount similarly determined for the preceding year, the greater amount will be used; provided, further, that if the amount of such wages so determined does not equal or exceed the amount of wages as defined in subsection (b) of section 3306 of the Internal Revenue Code of 1986 (26 U.S.C. s.3306(b)), the wages as determined in this paragraph in any calendar year shall be raised to equal the amount established under the "Federal Unemployment Tax Act," chapter 23 of the Internal Revenue Code of 1986 (26 U.S.C. s.3301 et seq.), for that calendar year.

(c)Future rates based on benefit experience.

(1)A separate account for each employer shall be maintained and this shall be credited with all the contributions which he has paid on his own behalf on or before January 31 of any calendar year with respect to employment occurring in the preceding calendar year; provided, however, that if January 31 of any calendar year falls on a Saturday or Sunday, an employer's account shall be credited as of January 31 of such calendar year with all the contributions which he has paid on or before the next succeeding day which is not a Saturday or Sunday. But nothing in this chapter (R.S.43:21-1 et seq.) shall be construed to grant any employer or individuals in his service prior claims or rights to the amounts paid by him into the fund either on his own behalf or on behalf of such individuals. Benefits paid with respect to benefit years commencing on and after January 1, 1953, to any individual on or before December 31 of any calendar year with respect to unemployment in such calendar year and in preceding calendar years shall be charged against the account or accounts of the employer or employers in whose employment such individual established base weeks constituting the basis of such benefits, except that, with respect to benefit years commencing after January 4, 1998, an employer's account shall not be charged for benefits paid to a claimant if the claimant's employment by that employer was ended in any way which, pursuant to subsection (a), (b), (c), (f), (g) or (h) of R.S.43:21-5, would have disqualified the claimant for benefits if the claimant had applied for benefits at the time when that employment ended. Benefits paid under a given benefit determination shall be charged against the account of the employer to whom such determination relates. When each benefit payment is made, notification shall be promptly provided to each employer included in the unemployment insurance monetary calculation of benefits. Such notification shall identify the employer against whose account the amount of such payment is being charged, shall show at least the name and social security account number of the claimant and shall specify the period of unemployment to which said benefit payment applies.

An annual summary statement of unemployment benefits charged to the employer's account shall be provided.

(2)Regulations may be prescribed for the establishment, maintenance, and dissolution of joint accounts by two or more employers, and shall, in accordance with such regulations and upon application by two or more employers to establish such an account, or to merge their several individual accounts in a joint account, maintain such joint account as if it constituted a single employer's account.

(3)No employer's rate shall be lower than 5.4% unless assignment of such lower rate is consistent with the conditions applicable to additional credit allowance for such year under section 3303(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C. s.3303(a)(1)), any other provision of this section to the contrary notwithstanding.

(4)Employer Reserve Ratio. (A) Each employer's rate shall be 2 8/10%, except as otherwise provided in the following provisions. No employer's rate for the 12 months commencing July 1 of any calendar year shall be other than 2 8/10%, unless as of the preceding January 31 such employer shall have paid contributions with respect to wages paid in each of the three calendar years immediately preceding such year, in which case such employer's rate for the 12 months commencing July 1 of any calendar year shall be determined on the basis of his record up to the beginning of such calendar year. If, at the beginning of such calendar year, the total of all his contributions, paid on his own behalf, for all past years exceeds the total benefits charged to his account for all such years, his contribution rate shall be:

(1)2 5/10%, if such excess equals or exceeds 4%, but less than 5%, of his average annual payroll (as defined in paragraph (2), subsection (a) of R.S.43:21-19);

(2)2 2/10%, if such excess equals or exceeds 5%, but is less than 6%, of his average annual payroll;

(3)1 9/10%, if such excess equals or exceeds 6%, but is less than 7%, of his average annual payroll;

(4)1 6/10%, if such excess equals or exceeds 7%, but is less than 8%, of his average annual payroll;

(5)1 3/10%, if such excess equals or exceeds 8%, but is less than 9%, of his average annual payroll;

(6)1%, if such excess equals or exceeds 9%, but is less than 10%, of his average annual payroll;

(7)7/10 of 1%, if such excess equals or exceeds 10%, but is less than 11%, of his average annual payroll;

(8)4/10 of 1%, if such excess equals or exceeds 11% of his average annual payroll.

(B)If the total of an employer's contributions, paid on his own behalf, for all past periods for the purposes of this paragraph (4), is less than the total benefits charged against his account during the same period, his rate shall be:

(1)4%, if such excess is less than 10% of his average annual payroll;

(2)4 3/10%, if such excess equals or exceeds 10%, but is less than 20%, of his average annual payroll;

(3)4 6/10%, if such excess equals or exceeds 20% of his average annual payroll.

(C)Specially assigned rates.

(i)If no contributions were paid on wages for employment in any calendar year used in determining the average annual payroll of an employer eligible for an assigned rate under this paragraph (4), the employer's rate shall be specially assigned as follows:

if the reserve balance in its account is positive, its assigned rate shall be the highest rate in effect for positive balance accounts for that period, or 5.4%, whichever is higher, and

if the reserve balance in its account is negative, its assigned rate shall be the highest rate in effect for deficit accounts for that period.

(ii)If, following the purchase of a corporation with little or no activity, known as a corporate shell, the resulting employing unit operates a new or different business activity, the employing unit shall be assigned a new employer rate.

(iii)Entities operating under common ownership, management or control, when the operation of the entities is not identifiable, distinguishable and severable, shall be considered a single employer for the purposes of this chapter (R.S.43:21-1 et seq.).

(D)The contribution rates prescribed by subparagraphs (A) and (B) of this paragraph (4) shall be increased or decreased in accordance with the provisions of paragraph (5) of this subsection (c) for experience rating periods through June 30, 1986.

(5) (A) Unemployment Trust Fund Reserve Ratio. If on March 31 of any calendar year the balance in the unemployment trust fund equals or exceeds 4% but is less than 7% of the total taxable wages reported to the controller as of that date in respect to employment during the preceding calendar year, the contribution rate, effective July 1 following, of each employer eligible for a contribution rate calculation based upon benefit experience, shall be increased by 3/10 of 1% over the contribution rate otherwise established under the provisions of paragraph (3) or (4) of this subsection. If on March 31 of any calendar year the balance of the unemployment trust fund exceeds 2 1/2% but is less than 4% of the total taxable wages reported to the controller as of that date in respect to employment during the preceding calendar year, the contribution rate, effective July 1 following, of each employer eligible for a contribution rate calculation based upon benefit experience, shall be increased by 6/10 of 1% over the contribution rate otherwise established under the provisions of paragraph (3) or (4) of this subsection.

If on March 31 of any calendar year the balance of the unemployment trust fund is less than 2 1/2% of the total taxable wages reported to the controller as of that date in respect to employment during the preceding calendar year, the contribution rate, effective July 1 following, of each employer: (1) eligible for a contribution rate calculation based upon benefit experience, shall be increased by (i) 6/10 of 1% over the contribution rate otherwise established under the provisions of paragraph (3), (4)(A) or (4)(B) of this subsection, and (ii) an additional amount equal to 20% of the total rate established herein, provided, however, that the final contribution rate for each employer shall be computed to the nearest multiple of 1/10% if not already a multiple thereof; (2) not eligible for a contribution rate calculation based upon benefit experience, shall be increased by 6/10 of 1% over the contribution rate otherwise established under the provisions of paragraph (4) of this subsection. For the period commencing July 1, 1984 and ending June 30, 1986, the contribution rate for each employer liable to pay contributions under R.S.43:21-7 shall be increased by a factor of 10% computed to the nearest multiple of 1/10% if not already a multiple thereof.

(B)If on March 31 of any calendar year the balance in the unemployment trust fund equals or exceeds 10% but is less than 12 1/2% of the total taxable wages reported to the controller as of that date in respect to employment during the preceding calendar year, the contribution rate, effective July 1 following, of each employer eligible for a contribution rate calculation based upon benefit experience, shall be reduced by 3/10 of 1% under the contribution rate otherwise established under the provisions of paragraphs (3) and (4) of this subsection; provided that in no event shall the contribution rate of any employer be reduced to less than 4/10 of 1%. If on March 31 of any calendar year the balance in the unemployment trust fund equals or exceeds 12 1/2% of the total taxable wages reported to the controller as of that date in respect to employment during the preceding calendar year, the contribution rate, effective July 1 following, of each employer eligible for a contribution rate calculation based upon benefit experience, shall be reduced by 6/10 of 1% if his account for all past periods reflects an excess of contributions paid over total benefits charged of 3% or more of his average annual payroll, otherwise by 3/10 of 1% under the contribution rate otherwise established under the provisions of paragraphs (3) and (4) of this subsection; provided that in no event shall the contribution rate of any employer be reduced to less than 4/10 of 1%.

(C)The "balance" in the unemployment trust fund, as the term is used in subparagraphs (A) and (B) above, shall not include moneys credited to the State's account under section 903 of the Social Security Act, as amended (42 U.S.C. s.1103), during any period in which such moneys are appropriated for the payment of expenses incurred in the administration of the "unemployment compensation law."

(D)Prior to July 1 of each calendar year the controller shall determine the Unemployment Trust Fund Reserve Ratio, which shall be calculated by dividing the balance of the unemployment trust fund as of the prior March 31 by total taxable wages reported to the controller by all employers as of March 31 with respect to their employment during the last calendar year.

(E)(i) (Deleted by amendment, P.L.1997, c.263).

(ii)(Deleted by amendment, P.L.2001, c.152).

(iii)(Deleted by amendment, P.L.2003, c.107).

(iv)(Deleted by amendment, P.L.2004, c.45).

(v)(Deleted by amendment, P.L.2008, c.17).

(vi)(Deleted by amendment, P.L.2013, c.75).

(vii) With respect to experience rating years beginning on or after July 1, 2011, the new employer rate or the unemployment experience rate of an employer under this section shall be the rate which appears in the column headed by the Unemployment Trust Fund Reserve Ratio as of the applicable calculation date and on the line with the Employer Reserve Ratio, as defined in paragraph (4) of this subsection (R.S.43:21-7 (c)(4)), as set forth in the following table:

EXPERIENCE RATING TAX TABLE

Fund Reserve Ratio1

3.50%3.00%2.5%2.0%1.99%

Employerandtototoand

ReserveOver3.49%2.99%2.49%Under

Ratio2ABCDE

Positive Reserve Ratio:

17% and over0.30.40.50.61.2

16.00% to 16.99%0.40.50.60.61.2

15.00% to 15.99%0.40.60.70.71.2

14.00% to 14.99%0.50.6 0.70.81.2

13.00% to 13.99%0.60.70.80.91.2

12.00% to 12.99%0.60.80.91.01.2

11.00% to 11.99%0.70.81.01.11.2

10.00% to 10.99%0.91.11.31.51.6

9.00% to 9.99%1.01.31.61.71.9

8.00% to 8.99%1.31.61.92.12.3

7.00% to 7.99%1.41.82.22.42.6

6.00% to 6.99%1.72.12.52.83.0

5.00% to 5.99%1.92.42.83.13.4

4.00% to 4.99%2.02.63.13.43.7

3.00% to 3.99%2.12.73.23.63.9

2.00% to 2.99%2.22.83.33.74.0

1.00% to 1.99%2.32.93.43.84.1

0.00% to 0.99%2.43.03.64.04.3

Deficit Reserve Ratio:

-0.00% to -2.99%3.44.35.15.66.1

-3.00% to -5.99%3.44.35.15.76.2

-6.00% to -8.99%3.54.45.25.86.3

-9.00% to-11.99%3.54.55.35.96.4

-12.00% to-14.99%3.64.65.46.06.5

-15.00% to-19.99%3.64.65.56.16.6

-20.00% to-24.99%3.74.75.66.26.7

-25.00% to-29.99%3.74.85.66.36.8

-30.00% to-34.99%3.84.85.76.36.9

-35.00% and under5.45.45.86.47.0

New Employer Rate2.82.82.83.13.4

1Fund balance as of March 31 as a percentage of taxable wages in the prior calendar year.

2Employer Reserve Ratio (Contributions minus benefits as a percentage of employer's taxable wages).

(F) (i) (Deleted by amendment, P.L.1997, c.263).

(ii)(Deleted by amendment, P.L.2008, c.17).

(iii) (Deleted by amendment, P.L.2013, c.75).

(iv)With respect to experience rating years beginning on or after July 1, 2011 and before July 1, 2013, if the fund reserve ratio, based on the fund balance as of the prior March 31, is less than 1.0%, the contribution rate for each employer liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be increased by a factor of 10% computed to the nearest multiple of 1/10% if not already a multiple thereof.

(v)With respect to experience rating years beginning on or after July 1, 2014, if the fund reserve ratio, based on the fund balance as of the prior March 31, is less than 1.0%, the contribution rate for each employer liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be increased by a factor of 10% computed to the nearest multiple of 1/10% if not already a multiple thereof.

(G)On or after January 1, 1993, notwithstanding any other provisions of this paragraph (5), the contribution rate for each employer liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be decreased by 0.1%, except that, during any experience rating year starting before January 1, 1998 in which the fund reserve ratio is equal to or greater than 7.00% or during any experience rating year starting on or after January 1, 1998, in which the fund reserve ratio is equal to or greater than 3.5%, there shall be no decrease pursuant to this subparagraph (G) in the contribution of any employer who has a deficit reserve ratio of negative 35.00% or under.

(H)On and after January 1, 1998 until December 31, 2000 and on or after January 1, 2002 until June 30, 2006, the contribution rate for each employer liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be decreased by a factor, as set out below, computed to the nearest multiple of 1/10%, except that, if an employer has a deficit reserve ratio of negative 35.0% or under, the employer's rate of contribution shall not be reduced pursuant to this subparagraph (H) to less than 5.4%:

From January 1, 1998 until December 31, 1998, a factor of 12%;

From January 1, 1999 until December 31, 1999, a factor of 10%;

From January 1, 2000 until December 31, 2000, a factor of 7%;

From January 1, 2002 until March 31, 2002, a factor of 36%;

From April 1, 2002 until June 30, 2002, a factor of 85%;

From July 1, 2002 until June 30, 2003, a factor of 15%;

From July 1, 2003 until June 30, 2004, a factor of 15%;

From July 1, 2004 until June 30, 2005, a factor of 7%;

From July 1, 2005 until December 31, 2005, a factor of 16%; and

From January 1, 2006 until June 30, 2006, a factor of 34%.

The amount of the reduction in the employer contributions stipulated by this subparagraph (H) shall be in addition to the amount of the reduction in the employer contributions stipulated by subparagraph (G) of this paragraph (5), except that the rate of contribution of an employer who has a deficit reserve ratio of negative 35.0% or under shall not be reduced pursuant to this subparagraph (H) to less than 5.4% and the rate of contribution of any other employer shall not be reduced to less than 0.0%.

(I)(Deleted by amendment, P.L.2008, c.17).

(J)On or after July 1, 2001, notwithstanding any other provisions of this paragraph (5), the contribution rate for each employer liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be decreased by 0.0175%, except that, during any experience rating year starting on or after July 1, 2001, in which the fund reserve ratio is equal to or greater than 3.5%, there shall be no decrease pursuant to this subparagraph (J) in the contribution of any employer who has a deficit reserve ratio of negative 35.00% or under. The amount of the reduction in the employer contributions stipulated by this subparagraph (J) shall be in addition to the amount of the reduction in the employer contributions stipulated by subparagraphs (G) and (H) of this paragraph (5), except that the rate of contribution of an employer who has a deficit reserve ratio of negative 35.0% or under shall not be reduced pursuant to this subparagraph (J) to less than 5.4% and the rate of contribution of any other employer shall not be reduced to less than 0.0%.

(K)With respect to experience rating years beginning on or after July 1, 2009, if the fund reserve ratio, based on the fund balance as of the prior March 31, is:

(i)Equal to or greater than 5.00% but less than 7.5%, the contribution rate for each employer liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be reduced by a factor of 25% computed to the nearest multiple of 1/10% if not already a multiple thereof except that there shall be no decrease pursuant to this subparagraph (K) in the contribution of any employer who has a deficit reserve ratio of 35.00% or under;

(ii)Equal to or greater than 7.5%, the contribution rate for each employer liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be reduced by a factor of 50% computed to the nearest multiple of 1/10% if not already a multiple thereof except that there shall be no decrease pursuant to this subparagraph (K) in the contribution of any employer who has a deficit reserve ratio of 35.00% or under.

(L)Notwithstanding any other provision of this paragraph (5) and notwithstanding the actual fund reserve ratio, the contribution rate for employers liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be, for fiscal year 2011, the rates set by column "C" of the table in that subparagraph.

(M)Notwithstanding any other provision of this paragraph (5) and notwithstanding the actual fund reserve ratio, the contribution rate for employers liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be, for fiscal year 2012, the rates set by column "D" of the table in that subparagraph.

(N)Notwithstanding any other provision of this paragraph (5) and notwithstanding the actual fund reserve ratio, the contribution rate for employers liable to pay contributions, as computed under subparagraph (E) of this paragraph (5), shall be, for fiscal year 2013, the rates set by column "E" of the table in that subparagraph.

(6)Additional contributions.

Notwithstanding any other provision of law, any employer who has been assigned a contribution rate pursuant to subsection (c) of this section for the year commencing July 1, 1948, and for any year commencing July 1 thereafter, may voluntarily make payment of additional contributions, and upon such payment shall receive a recomputation of the experience rate applicable to such employer, including in the calculation the additional contribution so made, except that, following a transfer as described under R.S.43:21-7(c)(7)(D), neither the predecessor nor successor in interest shall be eligible to make a voluntary payment of additional contributions during the year the transfer occurs and the next full calendar year. Any such additional contribution shall be made during the 30-day period following the notification to the employer of his contribution rate as prescribed in this section, unless, for good cause, the time for payment has been extended by the controller for not to exceed an additional 60 days; provided that in no event may such payments which are made later than 120 days after the beginning of the year for which such rates are effective be considered in determining the experience rate for the year in which the payment is made. Any employer receiving any extended period of time within which to make such additional payment and failing to make such payment timely shall be, in addition to the required amount of additional payment, liable for a penalty of 5% thereof or $5.00, whichever is greater, not to exceed $50.00. Any adjustment under this subsection shall be made only in the form of credits against accrued or future contributions.

(7)Transfers.

(A)Upon the transfer of the organization, trade or business, or substantially all the assets of an employer to a successor in interest, whether by merger, consolidation, sale, transfer, descent or otherwise, the controller shall transfer the employment experience of the predecessor employer to the successor in interest, including credit for past years, contributions paid, annual payrolls, benefit charges, et cetera, applicable to such predecessor employer, pursuant to regulation, if it is determined that the employment experience of the predecessor employer with respect to the organization, trade, assets or business which has been transferred may be considered indicative of the future employment experience of the successor in interest. The successor in interest may, within four months of the date of such transfer of the organization, trade, assets or business, or thereafter upon good cause shown, request a reconsideration of the transfer of employment experience of the predecessor employer. The request for reconsideration shall demonstrate, to the satisfaction of the controller, that the employment experience of the predecessor is not indicative of the future employment experience of the successor.

(B)An employer who transfers part of his or its organization, trade, assets or business to a successor in interest, whether by merger, consolidation, sale, transfer, descent or otherwise, may jointly make application with such successor in interest for transfer of that portion of the employment experience of the predecessor employer relating to the portion of the organization, trade, assets or business transferred to the successor in interest, including credit for past years, contributions paid, annual payrolls, benefit charges, et cetera, applicable to such predecessor employer. The transfer of employment experience may be allowed pursuant to regulation only if it is found that the employment experience of the predecessor employer with respect to the portion of the organization, trade, assets or business which has been transferred may be considered indicative of the future employment experience of the successor in interest. Credit shall be given to the successor in interest only for the years during which contributions were paid by the predecessor employer with respect to that part of the organization, trade, assets or business transferred.

(C)A transfer of the employment experience in whole or in part having become final, the predecessor employer thereafter shall not be entitled to consideration for an adjusted rate based upon his or its experience or the part thereof, as the case may be, which has thus been transferred. A successor in interest to whom employment experience or a part thereof is transferred pursuant to this subsection shall, as of the date of the transfer of the organization, trade, assets or business, or part thereof, immediately become an employer if not theretofore an employer subject to this chapter (R.S.43:21-1 et seq.).

(D)If an employer transfers in whole or in part his or its organization, trade, assets or business to a successor in interest, whether by merger, consolidation, sale, transfer, descent or otherwise and both the employer and successor in interest are at the time of the transfer under common ownership, management or control, then the employment experience attributable to the transferred business shall also be transferred to and combined with the employment experience of the successor in interest. The transfer of the employment experience is mandatory and not subject to appeal or protest.

(E)The transfer of part of an employer's employment experience to a successor in interest shall become effective as of the first day of the calendar quarter following the acquisition by the successor in interest. As of the effective date, the successor in interest shall have its employer rate recalculated by merging its existing employment experience, if any, with the employment experience acquired. If the successor in interest is not an employer as of the date of acquisition, it shall be assigned the new employer rate until the effective date of the transfer of employment experience.

(F)Upon the transfer in whole or in part of the organization, trade, assets or business to a successor in interest, the employment experience shall not be transferred if the successor in interest is not an employer at the time of the acquisition and the controller finds that the successor in interest acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions.

(d)Contributions of workers to the unemployment compensation fund and the State disability benefits fund.

(1) (A) For periods after January 1, 1975, each worker shall contribute to the fund 1% of his wages with respect to his employment with an employer, which occurs on and after January 1, 1975, after such employer has satisfied the condition set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer; provided, however, that such contributions shall be at the rate of 1/2 of 1% of wages paid with respect to employment while the worker is in the employ of the State of New Jersey, or any governmental entity or instrumentality which is an employer as defined under R.S.43:21-19(h)(5), or is covered by an approved private plan under the "Temporary Disability Benefits Law" or while the worker is exempt from the provisions of the "Temporary Disability Benefits Law" under section 7 of that law, P.L.1948, c.110 (C.43:21-31).

(B)Effective January 1, 1978 there shall be no contributions by workers in the employ of any governmental or nongovernmental employer electing or required to make payments in lieu of contributions unless the employer is covered by the State plan under the "Temporary Disability Benefits Law" (C.43:21-25 et al.), and in that case contributions shall be at the rate of 1/2 of 1%, except that commencing July 1, 1986, workers in the employ of any nongovernmental employer electing or required to make payments in lieu of contributions shall be required to make contributions to the fund at the same rate prescribed for workers of other nongovernmental employers.

(C) (i) Notwithstanding the above provisions of this paragraph (1), during the period starting July 1, 1986 and ending December 31, 1992, each worker shall contribute to the fund 1.125% of wages paid with respect to his employment with a governmental employer electing or required to pay contributions or nongovernmental employer, including a nonprofit organization which is an employer as defined under R.S.43:21-19(h)(6), regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection R.S.43:21-19(h) with respect to becoming an employer. Contributions, however, shall be at the rate of 0.625% while the worker is covered by an approved private plan under the "Temporary Disability Benefits Law" or while the worker is exempt under section 7 of that law, P.L.1948, c.110 (C.43:21-31) or any other provision of that law; provided that such contributions shall be at the rate of 0.625% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions and which is covered by the State plan under the "Temporary Disability Benefits Law," except that, while the worker is exempt from the provisions of the "Temporary Disability Benefits Law" under section 7 of that law, P.L.1948, c.110 (C.43:21-31) or any other provision of that law, or is covered for disability benefits by an approved private plan of the employer, the contributions to the fund shall be 0.125%.

(ii)(Deleted by amendment, P.L.1995, c.422.)

(D)Notwithstanding any other provisions of this paragraph (1), during the period starting January 1, 1993 and ending June 30, 1994, each worker shall contribute to the unemployment compensation fund 0.5% of wages paid with respect to the worker's employment with a governmental employer electing or required to pay contributions or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer. No contributions, however, shall be made by the worker while the worker is covered by an approved private plan under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.) or while the worker is exempt under section 7 of P.L.1948, c.110 (C.43:21-31) or any other provision of that law; provided that the contributions shall be at the rate of 0.50% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions and which is covered by the State plan under the "Temporary Disability Benefits Law," except that, while the worker is exempt from the provisions of the "Temporary Disability Benefits Law" under section 7 of that law, P.L.1948, c.110 (C.43:21-31) or any other provision of that law, or is covered for disability benefits by an approved private plan of the employer, no contributions shall be made to the fund.

Each worker shall, starting on January 1, 1996 and ending March 31, 1996, contribute to the unemployment compensation fund 0.60% of wages paid with respect to the worker's employment with a governmental employer electing or required to pay contributions or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer, provided that the contributions shall be at the rate of 0.10% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions.

Each worker shall, starting on January 1, 1998 and ending December 31, 1998, contribute to the unemployment compensation fund 0.10% of wages paid with respect to the worker's employment with a governmental employer electing or required to pay contributions or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer, provided that the contributions shall be at the rate of 0.10% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions.

Each worker shall, starting on January 1, 1999 until December 31, 1999, contribute to the unemployment compensation fund 0.15% of wages paid with respect to the worker's employment with a governmental employer electing or required to pay contributions or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer, provided that the contributions shall be at the rate of 0.10% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions.

Each worker shall, starting on January 1, 2000 until December 31, 2001, contribute to the unemployment compensation fund 0.20% of wages paid with respect to the worker's employment with a governmental employer electing or required to pay contributions or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer, provided that the contributions shall be at the rate of 0.10% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions.

Each worker shall, starting on January 1, 2002 until June 30, 2004, contribute to the unemployment compensation fund 0.1825% of wages paid with respect to the worker's employment with a governmental employer electing or required to pay contributions or a nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer, provided that the contributions shall be at the rate of 0.0825% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions.

Each worker shall, starting on and after July 1, 2004, contribute to the unemployment compensation fund 0.3825% of wages paid with respect to the worker's employment with a governmental employer electing or required to pay contributions or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, regardless of whether that nonprofit organization elects or is required to finance its benefit costs with contributions to the fund or by payments in lieu of contributions, after that employer has satisfied the conditions set forth in subsection (h) of R.S.43:21-19 with respect to becoming an employer, provided that the contributions shall be at the rate of 0.0825% of wages paid with respect to employment with the State of New Jersey or any other governmental entity or instrumentality electing or required to make payments in lieu of contributions.

(E)Each employer shall, notwithstanding any provision of law in this State to the contrary, withhold in trust the amount of his workers' contributions from their wages at the time such wages are paid, shall show such deduction on his payroll records, shall furnish such evidence thereof to his workers as the division or controller may prescribe, and shall transmit all such contributions, in addition to his own contributions, to the office of the controller in such manner and at such times as may be prescribed. If any employer fails to deduct the contributions of any of his workers at the time their wages are paid, or fails to make a deduction therefor at the time wages are paid for the next succeeding payroll period, he alone shall thereafter be liable for such contributions, and for the purpose of R.S.43:21-14, such contributions shall be treated as employer's contributions required from him.

(F)As used in this chapter (R.S.43:21-1 et seq.), except when the context clearly requires otherwise, the term "contributions" shall include the contributions of workers pursuant to this section.

(G) (i) Each worker shall, starting on July 1, 1994 and ending on December 31, 2011, contribute to the State disability benefits fund an amount equal to 0.50% of wages paid with respect to the worker's employment with a government employer electing or required to pay contributions to the State disability benefits fund or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, unless the employer is covered by an approved private disability plan or is exempt from the provisions of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.) under section 7 of that law (C.43:21-31) or any other provision of that law. Each worker, with respect to the worker's employment with a government employer electing or required to pay contributions to the State disability benefits fund or nongovernmental employer, including a nonprofit organization which is an employer as defined under paragraph (6) of subsection (h) of R.S.43:21-19, unless the employer is covered by an approved private disability plan or is exempt from the provisions of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.) under section 7 of that law (C.43:21-31) or any other provision of that law, shall, for calendar year 2012 and each subsequent calendar year, make contributions to the State disability benefits fund at the annual rate of contribution necessary to obtain a total amount of contributions, which, when added to employer contributions made to the State disability benefits fund pursuant to subsection (e) of this section, is equal to 120% of the benefits paid for periods of disability, excluding periods of family temporary disability, during the immediately preceding calendar year plus an amount equal to 100% of the cost of administration of the payment of those benefits during the immediately preceding calendar year, less the amount of net assets remaining in the State disability benefits fund, excluding net assets remaining in the "Family Temporary Disability Leave Account" of that fund, as of December 31 of the immediately preceding year. The rates of employer contributions determined pursuant to subsection (e) of this section for any year shall be determined prior to the determination of the rate of employee contributions pursuant to this subparagraph (i) and any consideration of employee contributions in determining employer rates for any year shall be based on amounts of employee contributions made prior to the year to which the rate of employee contributions applies and shall not be based on any projection or estimate of the amount of employee contributions for the year to which that rate applies.

(ii)Each worker shall contribute to the State disability benefits fund, in addition to any amount contributed pursuant to subparagraph (i) of this paragraph (1)(G), an amount equal to, during calendar year 2009, 0.09%, and during calendar year 2010 0.12%, of wages paid with respect to the worker's employment with any covered employer, including a governmental employer which is an employer as defined under R.S.43:21-19(h)(5), unless the employer is covered by an approved private disability plan for benefits during periods of family temporary disability leave. The contributions made pursuant to this subparagraph (ii) to the State disability benefits fund shall be deposited into an account of that fund reserved for the payment of benefits during periods of family temporary disability leave as defined in section 3 of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-27) and for the administration of those payments and shall not be used for any other purpose. This account shall be known as the "Family Temporary Disability Leave Account." For calendar year 2011 and each subsequent calendar year, the annual rate of contribution to be paid by workers pursuant to this subparagraph (ii) shall be the rate necessary to obtain a total amount of contributions equal to 125% of the benefits paid for periods of family temporary disability leave during the immediately preceding calendar year plus an amount equal to 100% of the cost of administration of the payment of those benefits during the immediately preceding calendar year, less the amount of net assets remaining in the account as of December 31 of the immediately preceding year. Necessary administrative costs shall include the cost of an outreach program to inform employees of the availability of the benefits and the cost of issuing the reports required or permitted pursuant to section 13 of P.L.2008, c.17 (C.43:21-39.4). No monies, other than the funds in the "Family Temporary Disability Leave Account," shall be used for the payment of benefits during periods of family temporary disability leave or for the administration of those payments, with the sole exception that, during calendar years 2008 and 2009, a total amount not exceeding $25 million may be transferred to that account from the revenues received in the State disability benefits fund pursuant to subparagraph (i) of this paragraph (1)(G) and be expended for those payments and their administration, including the administration of the collection of contributions made pursuant to this subparagraph (ii) and any other necessary administrative costs. Any amount transferred to the account pursuant to this subparagraph (ii) shall be repaid during a period beginning not later than January 1, 2011 and ending not later than December 31, 2015. No monies, other than the funds in the "Family Temporary Disability Leave Account," shall be used under any circumstances after December 31, 2009, for the payment of benefits during periods of family temporary disability leave or for the administration of those payments, including for the administration of the collection of contributions made pursuant to this subparagraph (ii).

(2)(A) (Deleted by amendment, P.L.1984, c.24.)

(B)(Deleted by amendment, P.L.1984, c.24.)

(C)(Deleted by amendment, P.L.1994, c.112.)

(D)(Deleted by amendment, P.L.1994, c.112.)

(E)(i) (Deleted by amendment, P.L.1994, c.112.)

(ii)(Deleted by amendment, P.L.1996, c.28.)

(iii)(Deleted by amendment, P.L.1994, c.112.)

(3) (A) If an employee receives wages from more than one employer during any calendar year, and either the sum of his contributions deposited in and credited to the State disability benefits fund plus the amount of his contributions, if any, required towards the costs of benefits under one or more approved private plans under the provisions of section 9 of the "Temporary Disability Benefits Law" (C.43:21-33) and deducted from his wages, or the sum of such latter contributions, if the employee is covered during such calendar year only by two or more private plans, exceeds an amount equal to 1/2 of 1% of the "wages" determined in accordance with the provisions of R.S.43:21-7(b)(3) during the calendar years beginning on or after January 1, 1976 or, during calendar year 2012 or any subsequent calendar year, the total amount of his contributions for the year exceeds the amount set by the annual rate of contribution determined by the Commissioner of Labor and Workforce Development pursuant to subparagraph (i) of paragraph (1)(G) of this subsection (d), the employee shall be entitled to a refund of the excess if he makes a claim to the controller within two years after the end of the calendar year in which the wages are received with respect to which the refund is claimed and establishes his right to such refund. Such refund shall be made by the controller from the State disability benefits fund. No interest shall be allowed or paid with respect to any such refund. The controller shall, in accordance with prescribed regulations, determine the portion of the aggregate amount of such refunds made during any calendar year which is applicable to private plans for which deductions were made under section 9 of the "Temporary Disability Benefits Law" (C.43:21-33) such determination to be based upon the ratio of the amount of such wages exempt from contributions to such fund, as provided in subparagraph (B) of paragraph (1) of this subsection with respect to coverage under private plans, to the total wages so exempt plus the amount of such wages subject to contributions to the disability benefits fund, as provided in subparagraph (G) of paragraph (1) of this subsection. The controller shall, in accordance with prescribed regulations, prorate the amount so determined among the applicable private plans in the proportion that the wages covered by each plan bear to the total private plan wages involved in such refunds, and shall assess against and recover from the employer, or the insurer if the insurer has indemnified the employer with respect thereto, the amount so prorated. The provisions of R.S.43:21-14 with respect to collection of employer contributions shall apply to such assessments. The amount so recovered by the controller shall be paid into the State disability benefits fund.

(B)If an employee receives wages from more than one employer during any calendar year, and the sum of his contributions deposited in the "Family Temporary Disability Leave Account" of the State disability benefits fund plus the amount of his contributions, if any, required towards the costs of family temporary disability leave benefits under one or more approved private plans under the provisions of the "Temporary Disability Benefits Law" (C.43:21-25 et al.) and deducted from his wages, exceeds an amount equal to, during calendar year 2009, 0.09% of the "wages" determined in accordance with the provisions of R.S.43:21-7(b)(3), or during calendar year 2010, 0.12% of those wages, or, during calendar year 2011 or any subsequent calendar year, the percentage of those wages set by the annual rate of contribution determined by the Commissioner of Labor and Workforce Development pursuant to subparagraph (ii) of paragraph (1)(G) of this subsection (d), the employee shall be entitled to a refund of the excess if he makes a claim to the controller within two years after the end of the calendar year in which the wages are received with respect to which the refund is claimed and establishes his right to the refund. The refund shall be made by the controller from the "Family Temporary Disability Leave Account" of the State disability benefits fund. No interest shall be allowed or paid with respect to any such refund. The controller shall, in accordance with prescribed regulations, determine the portion of the aggregate amount of the refunds made during any calendar year which is applicable to private plans for which deductions were made under section 9 of the "Temporary Disability Benefits Law" (C.43:21-33), with that determination based upon the ratio of the amount of such wages exempt from contributions to the fund, as provided in paragraph (1)(B) of this subsection (d) with respect to coverage under private plans, to the total wages so exempt plus the amount of such wages subject to contributions to the "Family Temporary Disability Leave Account" of the State disability benefits fund, as provided in subparagraph (ii) of paragraph (1)(G) of this subsection (d). The controller shall, in accordance with prescribed regulations, prorate the amount so determined among the applicable private plans in the proportion that the wages covered by each plan bear to the total private plan wages involved in such refunds, and shall assess against and recover from the employer, or the insurer if the insurer has indemnified the employer with respect thereto, the prorated amount. The provisions of R.S.43:21-14 with respect to collection of employer contributions shall apply to such assessments. The amount so recovered by the controller shall be paid into the "Family Temporary Disability Leave Account" of the State disability benefits fund.

(4)If an individual does not receive any wages from the employing unit which for the purposes of this chapter (R.S.43:21-1 et seq.) is treated as his employer, or receives his wages from some other employing unit, such employer shall nevertheless be liable for such individual's contributions in the first instance; and after payment thereof such employer may deduct the amount of such contributions from any sums payable by him to such employing unit, or may recover the amount of such contributions from such employing unit, or, in the absence of such an employing unit, from such individual, in a civil action; provided proceedings therefor are instituted within three months after the date on which such contributions are payable. General rules shall be prescribed whereby such an employing unit may recover the amount of such contributions from such individuals in the same manner as if it were the employer.

(5)Every employer who has elected to become an employer subject to this chapter (R.S.43:21-1 et seq.), or to cease to be an employer subject to this chapter (R.S.43:21-1 et seq.), pursuant to the provisions of R.S.43:21-8, shall post and maintain printed notices of such election on his premises, of such design, in such numbers, and at such places as the director may determine to be necessary to give notice thereof to persons in his service.

(6)Contributions by workers, payable to the controller as herein provided, shall be exempt from garnishment, attachment, execution, or any other remedy for the collection of debts.

(e)Contributions by employers to the State disability benefits fund.

(1)Except as hereinafter provided, each employer shall, in addition to the contributions required by subsections (a), (b), and (c) of this section, contribute 1/2 of 1% of the wages paid by such employer to workers with respect to employment unless he is not a covered employer as defined in subsection (a) of section 3 of the "Temporary Disability Benefits Law" (C.43:21-27 (a)), except that the rate for the State of New Jersey shall be 1/10 of 1% for the calendar year 1980 and for the first six months of 1981. Prior to July 1, 1981 and prior to July 1 each year thereafter, the controller shall review the experience accumulated in the account of the State of New Jersey and establish a rate for the next following fiscal year which, in combination with worker contributions, will produce sufficient revenue to keep the account in balance; except that the rate so established shall not be less than 1/10 of 1%. Such contributions shall become due and be paid by the employer to the controller for the State disability benefits fund as established by law, in accordance with such regulations as may be prescribed, and shall not be deducted, in whole or in part, from the remuneration of individuals in his employ. In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to $0.005 or more, in which case it shall be increased to $0.01.

(2)During the continuance of coverage of a worker by an approved private plan of disability benefits under the "Temporary Disability Benefits Law," the employer shall be exempt from the contributions required by paragraph (1) above with respect to wages paid to such worker.

(3)(A) The rates of contribution as specified in paragraph (1) above shall be subject to modification as provided herein with respect to employer contributions due on and after July 1, 1951.

(B)A separate disability benefits account shall be maintained for each employer required to contribute to the State disability benefits fund and such account shall be credited with contributions deposited in and credited to such fund with respect to employment occurring on and after January 1, 1949. Each employer's account shall be credited with all contributions paid on or before January 31 of any calendar year on his own behalf and on behalf of individuals in his service with respect to employment occurring in preceding calendar years; provided, however, that if January 31 of any calendar year falls on a Saturday or Sunday an employer's account shall be credited as of January 31 of such calendar year with all the contributions which he has paid on or before the next succeeding day which is not a Saturday or Sunday. But nothing in this act shall be construed to grant any employer or individuals in his service prior claims or rights to the amounts paid by him to the fund either on his own behalf or on behalf of such individuals. Benefits paid to any covered individual in accordance with Article III of the "Temporary Disability Benefits Law" on or before December 31 of any calendar year with respect to disability in such calendar year and in preceding calendar years shall be charged against the account of the employer by whom such individual was employed at the commencement of such disability or by whom he was last employed, if out of employment.

(C)The controller may prescribe regulations for the establishment, maintenance, and dissolution of joint accounts by two or more employers, and shall, in accordance with such regulations and upon application by two or more employers to establish such an account, or to merge their several individual accounts in a joint account, maintain such joint account as if it constituted a single employer's account.

(D)Prior to July 1 of each calendar year, the controller shall make a preliminary determination of the rate of contribution for the 12 months commencing on such July 1 for each employer subject to the contribution requirements of this subsection (e).

(1)Such preliminary rate shall be 1/2 of 1% unless on the preceding January 31 of such year such employer shall have been a covered employer who has paid contributions to the State disability benefits fund with respect to employment in the three calendar years immediately preceding such year.

(2)If the minimum requirements in subparagraph (D) (1) above have been fulfilled and the credited contributions exceed the benefits charged by more than $500.00, such preliminary rate shall be as follows:

(i)2/10 of 1% if such excess over $500.00 exceeds 1% but is less than 1 1/4% of his average annual payroll as defined in this chapter (R.S.43:21-1 et seq.);

(ii)15/100 of 1% if such excess over $500.00 equals or exceeds 1 1/4% but is less than 1 1/2% of his average annual payroll;

(iii)1/10 of 1% if such excess over $500.00 equals or exceeds 1 1/2% of his average annual payroll.

(3)If the minimum requirements in subparagraph (D) (1) above have been fulfilled and the contributions credited exceed the benefits charged but by not more than $500.00 plus 1% of his average annual payroll, or if the benefits charged exceed the contributions credited but by not more than $500.00, the preliminary rate shall be 1/4 of 1%.

(4)If the minimum requirements in subparagraph (D) (1) above have been fulfilled and the benefits charged exceed the contributions credited by more than $500.00, such preliminary rate shall be as follows:

(i)35/100 of 1% if such excess over $500.00 is less than 1/4 of 1% of his average annual payroll;

(ii)45/100 of 1% if such excess over $500.00 equals or exceeds 1/4 of 1% but is less than 1/2 of 1% of his average annual payroll;

(iii) 55/100 of 1% if such excess over $500.00 equals or exceeds 1/2 of 1% but is less than 3/4 of 1% of his average annual payroll;

(iv) 65/100 of 1% if such excess over $500.00 equals or exceeds 3/4 of 1% but is less than 1% of his average annual payroll;

(v)75/100 of 1% if such excess over $500.00 equals or exceeds 1% of his average annual payroll.

(5)Determination of the preliminary rate as specified in subparagraphs (D)(2), (3) and (4) above shall be subject, however, to the condition that it shall in no event be decreased by more than 1/10 of 1% of wages or increased by more than 2/10 of 1% of wages from the preliminary rate determined for the preceding year in accordance with subparagraph (D) (1), (2), (3) or (4), whichever shall have been applicable.

(E) (1) Prior to July 1 of each calendar year the controller shall determine the amount of the State disability benefits fund as of December 31 of the preceding calendar year, increased by the contributions paid thereto during January of the current calendar year with respect to employment occurring in the preceding calendar year. If such amount exceeds the net amount withdrawn from the unemployment trust fund pursuant to section 23 of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-47) plus the amount at the end of such preceding calendar year of the unemployment disability account as defined in section 22 of said law (C.43:21-46), such excess shall be expressed as a percentage of the wages on which contributions were paid to the State disability benefits fund on or before January 31 with respect to employment in the preceding calendar year.

(2)The controller shall then make a final determination of the rates of contribution for the 12 months commencing July 1 of such year for employers whose preliminary rates are determined as provided in subparagraph (D) hereof, as follows:

(i)If the percentage determined in accordance with subparagraph (E)(1) of this paragraph equals or exceeds 1 1/4%, the final employer rates shall be the preliminary rates determined as provided in subparagraph (D) hereof, except that if the employer's preliminary rate is determined as provided in subparagraph (D)(2) or subparagraph (D)(3) hereof, the final employer rate shall be the preliminary employer rate decreased by such percentage of excess taken to the nearest 5/100 of 1%, but in no case shall such final rate be less than 1/10 of 1%.

(ii)If the percentage determined in accordance with subparagraph (E)(1) of this paragraph equals or exceeds 3/4 of 1% and is less than 1 1/4 of 1%, the final employer rates shall be the preliminary employer rates.

(iii)If the percentage determined in accordance with subparagraph (E)(1) of this paragraph is less than 3/4 of 1%, but in excess of 1/4 of 1%, the final employer rates shall be the preliminary employer rates determined as provided in subparagraph (D) hereof increased by the difference between 3/4 of 1% and such percentage taken to the nearest 5/100 of 1%; provided, however, that no such final rate shall be more than 1/4 of 1% in the case of an employer whose preliminary rate is determined as provided in subparagraph (D)(2) hereof, more than 1/2 of 1% in the case of an employer whose preliminary rate is determined as provided in subparagraph (D)(1) and subparagraph (D)(3) hereof, nor more than 3/4 of 1% in the case of an employer whose preliminary rate is determined as provided in subparagraph (D)(4) hereof.

(iv)If the amount of the State disability benefits fund determined as provided in subparagraph (E)(1) of this paragraph is equal to or less than 1/4 of 1%, then the final rate shall be 2/5 of 1% in the case of an employer whose preliminary rate is determined as provided in subparagraph (D)(2) hereof, 7/10 of 1% in the case of an employer whose preliminary rate is determined as provided in subparagraph (D)(1) and subparagraph (D)(3) hereof, and 1.1% in the case of an employer whose preliminary rate is determined as provided in subparagraph (D)(4) hereof. Notwithstanding any other provision of law or any determination made by the controller with respect to any 12-month period commencing on July 1, 1970, the final rates for all employers for the period beginning January 1, 1971, shall be as set forth herein.

(F)Notwithstanding any other provisions of this subsection (e), the rate of contribution paid to the State disability benefits fund by each covered employer as defined in paragraph (1) of subsection (a) of section 3 of P.L.1948, c.110 (C.43:21-27), shall be determined as if:

(i)No disability benefits have been paid with respect to periods of family temporary disability leave;

(ii)No worker paid any contributions to the State disability benefits fund pursuant to paragraph (1)(G)(ii) of subsection (d) of this section; and

(iii)No amounts were transferred from the State disability benefits fund to the "Family Temporary Disability Leave Account" pursuant to paragraph (1)(G)(ii) of subsection (d) of this section.

amended 1938, c.58; 1939, c.289; 1941, c.388; 1947, c.35, s.2; 1948, c.109, s.1; 1950, c.172, s.4; 1951, c.249; 1952, c.187, s.4; 1953, c.219; 1961, c.43, s.5; 1967, c.30, s.4; 1967, c.30, title amended 1967, c.286, s.12; 1970, c.324, s.1; 1971, c.346, s.2; 1972, c.172, s.1; 1974, c.86, s.5; 1977, c.307, s.4; 1980, c.18, s.1; 1984, c.24, s.5; 1992, c.44, s.10; 1992, c.160, s.35; 1994, c.112, s.1; 1995, c.422, s.1; 1996, c.28, s.13; 1996, c.30, s.6; 1997, c.255, s.2; 1997, c.263, s.12; 2001, c.152, s.13; 2002, c.13, s.3; 2002, c.29, s.1; 2003, c.107, s.3; 2004, c.45, s.2; 2005, c.123, s.1; 2005, c.239, s.1; 2005, c.249, s.1; 2008, c.17, s.15; 2009, c.12; 2009, c.144; 2009, c.195; 2010, c.37, s.1; 2011, c.81, s.1; 2011, c.88, s.1; 2013, c.75.



Section 43:21-7A - Definitions

43:21-7a. Definitions
28. As used in sections 28 through 34 of this act:

"Commissioner" means the Commissioner of Labor or his designee.

"Department" means the Department of Labor.

"Employee" means a person who performs services for remuneration for an employer.

"Employer" means an employer as defined in subsection (h) of R.S.43:21-19.

"Fund" means the "Health Care Subsidy Fund" established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58).

"Taxable wages" means wages as determined in accordance with paragraph (3) of subsection (b) of R.S.43:21-7.

"Total wages" means wages as defined in subsection (o) of R.S.43:21-19.

L.1992,c.160,s.28.



Section 43:21-7B - Contributions To Health Care Subsidy Fund.

43:21-7b Contributions to Health Care Subsidy Fund.

29. a. Beginning January 1, 1993 until December 31, 1995, except as provided pursuant to subsection b. of this section, each employee shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to 0.6% of the employee's taxable wages.

Beginning April 1, 1996 through December 31, 1996, each employee shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to 0.6% of the employee's taxable wages, except that the total amount contributed to the fund when combined with the employee's contribution made pursuant to R.S.43:31-7(d)(1)(D) for the period January 1, 1996 through March 31, 1996, shall not exceed 0.6% of the employee's taxable wages for the 1996 calendar year.

Beginning January 1, 1997 through December 31, 1997, each employee shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to 0.5% of the employee's taxable wages.

Beginning on January 1, 1998 until December 31, 1998, each employee shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to 0.30% of the employee's taxable wages.

Beginning on January 1, 1999 until December 31, 1999, each employee shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to 0.25% of the employee's taxable wages.

Beginning on January 1, 2000 until June 30, 2004, each employee shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to 0.20% of the employee's taxable wages.

Also beginning on January 1, 1993 until December 31, 1995 and beginning April 1, 1996 until December 31, 1997, each employer shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to the amount that the employer's contribution to the unemployment compensation fund is decreased pursuant to subparagraph (H) of paragraph (5) of subsection (c) of R.S.43:21-7.

Also beginning on January 1, 1998 until December 31, 2000, and beginning on January 1, 2002 and ending June 30, 2006, each employer shall, in such a manner and at such times as determined by the commissioner, contribute to the fund an amount equal to the amount that the employer's contribution to the unemployment compensation fund is decreased pursuant to subparagraph (H) of paragraph (5) of subsection (c) of R.S.43:21-7.

b.If the unemployment compensation fund reserve ratio, as determined pursuant to paragraph (5) of subsection (c) of R.S.43:21-7, decreases to a level of less than 4.00% on March 31 of calendar year 1994 or calendar year 1995, the provisions of subsection a. of this section shall cease to be in effect as of July 1 of that calendar year and each employer who would be subject to making the contributions pursuant to subsection a. of this section if that subsection were in effect shall, beginning on July 1 of that calendar year, contribute to the fund an amount equal to 0.62% of the total wages paid by the employer and shall continue to contribute that amount until December 31, 1995.

c.If the total amount of contributions to the fund pursuant to this section during the calendar year 1993 exceeds $600 million, all contributions which exceed $600 million shall be deposited in the unemployment compensation fund. If the total amount of contributions to the fund pursuant to this section during calendar year 1994 or calendar year 1995 exceeds $500 million, all contributions which exceed $500 million shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the calendar year 1996 or 1997 exceeds $330 million, all contributions which exceed $330 million in calendar year 1996 or 1997 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the calendar year 1998 exceeds $288 million, all contributions which exceed $288 million in the calendar year 1998 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the calendar year 1999 exceeds $233.9 million, all contributions which exceed $233.9 million in the calendar year 1999 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the calendar year 2000 exceeds $178.6 million, all contributions which exceed $178.6 million in the calendar year 2000 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the calendar year 2001 exceeds $94.9 million, all contributions which exceed $94.9 million in the calendar year 2001 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the period beginning January 1, 2002 and ending June 30, 2002 exceeds $516.5 million, all contributions which exceed $516.5 million in the period beginning January 1, 2002 and ending June 30, 2002 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the fiscal year 2003 or fiscal year 2004 exceeds $325 million, all contributions which exceed $325 million in the fiscal year 2003 or fiscal year 2004 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the fiscal year 2005 exceeds $100 million, all contributions which exceed $100 million in the fiscal year 2005 shall be deposited in the unemployment compensation fund. If the total amount of contributions made to the fund pursuant to this section for the fiscal year 2006 exceeds $350 million, all contributions which exceed $350 million in the fiscal year 2006 shall be deposited in the unemployment compensation fund.

d.All necessary administrative costs related to the collection of contributions pursuant to this section shall be paid from the contributions.

L.1992,c.160,s.29; amended 1996, c.28, s.14; 1997, c.263, s.14; 2002, c.13, s.4; 2002, c.29, s.2; 2003, c.107, s.4; 2004, c.45, s.3; 2005, c.123, s.2.



Section 43:21-7C - Employer Obligations

43:21-7c. Employer obligations
30. Notwithstanding the provisions of any other law to the contrary, each employer shall: withhold in trust the amount of all workers' contributions from their wages at the time wages are paid, show the deduction on the payroll records, furnish the evidence thereof and permit any inspection of the records as prescribed by the commissioner, and transmit all workers' contributions and other contributions due from the employer pursuant to this act to the fund in a manner and at the times that the commissioner, in consultation with the Essential Health Services Commission established pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.), prescribes. Interest and any expense to the department of recovery may be assessed by the commissioner on payments not made within the prescribed due dates at the same rate as provided for pursuant to paragraph (1) of subsection (a) of R.S.43:21-14. If any employer fails to deduct the contributions of any workers at the time their wages are paid, or fails to make a deduction therefor at the time wages are paid for the next succeeding payroll period, the employer shall be solely liable for those contributions.

L.1992,c.160,s.30.



Section 43:21-7D - Failure To Make Report

43:21-7d. Failure to make report
31. If an employer fails to make any report or permit any inspection required by the commissioner to implement the provisions of this act, an estimate shall be made regarding the liability of the employer from information available and the employer shall be assessed for any amount due, including the amount that was withheld or that should have been withheld from its employees for deposit into the fund. Also, if, after an examination of any report filed, a deficiency is discovered with respect to the taxable wages reported, the employer shall be assessed the amount of any determined deficiency. Additional remedies through the court may be established by the commissioner, including the charging of any expenses incurred by the department in recovering the assessment.

L.1992,c.160,s.31.



Section 43:21-7E - Entitlement To Refund Or Tax Credit

43:21-7e. Entitlement to refund or tax credit
32. a. If an employee receives wages from more than one employer during any calendar year, and the sum of the employee's contributions deposited in the fund exceeds an amount equal to 0.6% of the wages determined in accordance with the provisions of paragraph (3) of subsection (b) of R.S.43:21-7 during calendar year 1993, calendar year 1994 or calendar year 1995, the employee shall be entitled to a refund of the excess if a claim establishing the employee's right to the refund is made within two years after the end of the respective calendar year in which the wages are received and are the subject of the claim. The commissioner shall refund any overpayment from the fund without interest.

If an employee receives wages from more than one employer during the calendar year 1996 and the sum of the employee's contributions deposited in the unemployment compensation fund during the period January 1, 1996 through March 31, 1996 and the employee's contributions deposited in the health care subsidy fund during the period April 1, 1996 through December 31, 1996 exceeds an amount equal to 0.6% of the wages determined in accordance with the provisions of paragraph (3) of subsection (b) of R.S.43:21-7 which wages are received during the period January 1, 1996 through December 31, 1996, the employee shall be entitled to a refund of the excess if a claim establishing the employee's right to the refund is made within two years after the end of the respective calendar year in which the wages are received and are the subject of the claim. The commissioner shall refund any overpayment without interest from the unemployment compensation fund or the health care subsidy fund, or both, as appropriate.

If an employee receives wages from more than one employer during the calendar year 1997, and the sum of the employee's contributions deposited in the fund exceeds an amount equal to 0.5% of the wages determined in accordance with the provisions of paragraph (3) of subsection (b) of R.S.43:21-7 during calendar year 1997, the employee shall be entitled to a refund of the excess if a claim establishing the employee's right to the refund is made within two years after the end of the respective calendar year in which the wages are received and are the subject of the claim. The commissioner shall refund any overpayment from the fund without interest.

If an employee receives wages from more than one employer during the calendar year 1998, 1999, 2000 or 2001 and the sum of the employee's contributions deposited in the unemployment compensation fund and the employee's contributions deposited in the health care subsidy fund during the calendar year 1998, 1999, 2000 or 2001 exceeds an amount equal to 0.4% of the wages determined in accordance with the provisions of paragraph (3) of subsection (b) of R.S.43:21-7 which wages are received during the respective calendar year, the employee shall be entitled to a refund of the excess if a claim establishing the employee's right to the refund is made within two years after the end of the respective calendar year in which the wages are received and are the subject of the claim. The commissioner shall refund any overpayment without interest from the unemployment compensation fund or the health care subsidy fund, or both, as appropriate.

If an employee receives wages from more than one employer during the calendar year 2002 or any subsequent calendar year, and the sum of the employee's contributions deposited in the unemployment compensation fund and the employee's contributions deposited in the health care subsidy fund during the calendar year 2002 or the subsequent year exceeds an amount equal to 0.3825% of the wages determined in accordance with the provisions of paragraph (3) of subsection (b) of R.S.43:21-7 which wages are received during the respective calendar year, the employee shall be entitled to a refund of the excess if a claim establishing the employee's right to the refund is made within two years after the end of the respective calendar year in which the wages are received and are the subject of the claim. The commissioner shall refund any overpayment without interest from the unemployment compensation fund or the health care subsidy fund, or both, as appropriate.

b.Any employee who is a taxpayer and entitled, pursuant to the provisions of subsection a. of this section, to a refund of contributions deducted during a tax year from his wages shall, in lieu of the refund, be entitled to a credit in the full amount thereof against the tax otherwise due on his New Jersey gross income for that tax year if he submits his claim for the credit and accompanies that claim with evidence of his right to the credit in the manner provided by regulation by the Director of the Division of Taxation. In any case in which the amount, or any portion thereof, of any credit allowed hereunder results in or increases an excess of income tax payment over income tax liability, the amount of the new or increased excess shall be considered an overpayment and shall be refunded to the taxpayer in the manner provided by subsection (a) of N.J.S.54A:9-7.

L.1992,c.160,s.32; amended 1996, c.28, s.15; 1997, c.263, s.15; 2002, c.13, s.5.



Section 43:21-7F - Schedule Of Fines

43:21-7f. Schedule of fines
33. A schedule of fines, with no fine exceeding $1,000 for a single offense, shall be established by the commissioner for any of the following actions or omissions with respect to the collection of contributions or the use of moneys disbursed from the fund:

a. A false statement or misrepresentation made knowingly;



b. Failure to disclose a material fact;



c. Attempt to defraud;



d. Willful failure or refusal to: withhold or transfer any contribution or other payment; furnish any report or information; or produce or permit the inspection or copying of records as required pursuant to this act; and

e. Willful violation of any provision of this act or any rule or regulation promulgated pursuant to this act.

The fines shall be recoverable in a civil action by the commissioner in the name of the State of New Jersey. In addition to penalties established for any person, employing unit, employer or entity, each shall be liable for each offense upon conviction before any court of competent jurisdiction at the discretion of the court. All fines shall be payable to the commissioner for deposit in the fund.

L.1992,c.160,s.33.



Section 43:21-7G - Rules, Regulations

43:21-7g. Rules, regulations
34. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) promulgate rules and regulations necessary to implement the provisions of this act, including any requirements regarding the keeping and reporting of records and any sanctions against false statement, misrepresentation, willful violations or fraud.

L.1992,c.160,s.34.



Section 43:21-7.2 - Nonprofit Organizations

43:21-7.2. Nonprofit organizations
(a) Notwithstanding any other provisions of the Unemployment Compensation Law, for payments of contributions by employers, benefits paid to individuals in the employ of nonprofit organizations, as described in section 501(c)(3) of the Internal Revenue Code and which are exempt from income tax under section 501(a) of the Internal Revenue Code, shall be financed in accordance with the following provisions:

(1) Any nonprofit organization which is, or becomes, subject to the Unemployment Compensation Law on or after January 1, 1972, shall pay contributions under the provisions of R.S. 43:21-7, unless it elects in accordance with this paragraph to pay to the unemployment fund an amount equal to the amount of regular benefits and 1/2 of the extended benefits paid that are attributable to base year service in the employ of such nonprofit organization during the effective period of such election;

(2) Any nonprofit organization which is, or becomes, subject to the Unemployment Compensation Law on January 1, 1972, may elect to become liable for payments in lieu of contributions for a period of not less than two calendar years beginning with January 1, 1972, provided it files a written notice of its election within the 120-day period immediately following such date or within a like period immediately following the enactment of this act, whichever occurs later;

(3) Any nonprofit organization which becomes subject to the Unemployment Compensation Law after January 1, 1972, may elect to become liable for payments in lieu of contributions for a period of not less than two calendar years beginning with the date on which such subjectivity begins, by filing a written notice of its election not later than 120 days immediately following the date of such subjectivity or not later than 30 days from the date such organization is notified of its subjectivity, whichever is later;

(4) Any nonprofit organization which makes an election in accordance with paragraph (2) or paragraph (3) shall be liable for payments in lieu of contributions on benefits paid that are attributable to base year service in the employ of such organization during the effective period of the election. Any nonprofit organization may file a written notice terminating its election not later than February 1 of any year with respect to which the termination is to become effective;

(5) Any nonprofit organization which has been paying contributions under the Unemployment Compensation Law for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing not later than February 1 of any calendar year a written notice of election to become liable for payments in lieu of contributions. Such election shall not be terminable by the organization during that calendar year or the next calendar year;

(6) For good cause the period within which a notice of election or a notice of termination must be filed may be extended and a retroactive election may be permitted;

(7) If an election for payments in lieu of contributions is terminated by a nonprofit organization or canceled, the nonprofit organization shall remain liable for payments in lieu of contributions with respect to all benefits paid, based on base year wages earned in the employ of such nonprofit organization during the effective period of the election;

(8) In accordance with such regulations as may be prescribed, such nonprofit organization shall be notified of any determination which may be made of the effective date and the termination date of any such election and such determination shall be subject to reconsideration, appeal and review; and

(9) As of the effective date of the termination of an election to make payments in lieu of contributions, a nonprofit organization shall become liable to pay unemployment insurance contributions on taxable wages paid to its employees subsequent to the termination. Its contribution rate beginning with the first July 1 in the period following the termination of an election shall be assigned in accordance with the provisions of R.S. 43:21-7, except that:

(A) The benefit charges to its account which are attributable to base year services in the employ of such nonprofit organization during the effective period of its election to make payments in lieu of contributions shall not be included in the total benefit charges to its account in the calculation of its reserve balance for determining its rate under R.S. 43:21-7(c);

(B) Its average annual payroll shall be determined without inclusion of any of the wages paid in any calendar year during which its election to make payments in lieu of contributions was effective for any part of the calendar year;

(C) The period during which the election to make payments in lieu of contributions was effective shall not be included in calculating the period of eligibility for modification of its rate under R.S. 43:21-7(c)(3);

(D) For the period from the date of the termination of its election to the July 1 following termination, the nonprofit organization shall be assigned a rate of 1% for contributions under the Unemployment Compensation Law.

(b) Reimbursement payments. At the end of each calendar month, or at the end of any other period as determined by the controller, the controller shall bill each nonprofit organization or group of such organizations which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular benefits plus 1/2 of the amount of any extended benefits paid during such month or other prescribed period that are attributable to base year service of individuals in the employ of such organization during the effective period of the election, and the provisions of the Unemployment Compensation Law (R.S. 43:21-1 et seq.), and the amendments and supplements thereto, shall be applicable with respect to the payment of claims for benefits and the charging thereof; provided, however, that no employer who elects to make payments in lieu of contributions shall be relieved of any charges for benefits paid to his workers by reason of R.S. 43:21-6(b)(1), R.S. 43:21-7(c)(1), or section 6 of chapter 324 of the Laws of 1970 (C. 43:21-24.12, Extended Benefits Law).

(c) Payment of any bill rendered under subsection (b) above shall be made not later than 30 days after such bill was mailed to the last known address of the nonprofit organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with subsection (e).

(d) Payments made by any nonprofit organization under the provisions of this section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(e) The amount of any payment required under subsection (b) from any nonprofit organization, as specified in any bill from the controller, shall be conclusive on the organization, unless, not later than 15 days after the bill was mailed to its last known address or otherwise delivered to it, the organization files an application for redetermination by the controller, setting forth the grounds for such application. The controller shall promptly review and reconsider the amount specified in the bill and shall thereafter issue a redetermination in any case in which such application for redetermination has been filed. Any such redetermination shall be conclusive on the organization, unless, not later than 15 days after the redetermination was mailed to its last known address or otherwise delivered to it, the organization files an appeal to the controller, setting forth the grounds for the appeal. Proceedings on appeal to the controller from the amount of a bill rendered under this subsection or a redemption of such amount shall be in accordance with the rules and regulations of the controller.

(f) Any organization failing to file a timely report or to make a timely payment of the amount in lieu of contributions due hereunder shall be subject to the same interest, penalties, remedies and methods of enforcement that apply to contributions and reports due under the provisions of the Unemployment Compensation Law.

(g) If any nonprofit organization is delinquent in making payments in lieu of contributions as required under this section, the controller may terminate such organization's election to make payments in lieu of contributions as of the January 1 immediately following, and such termination shall be effective for at least two calendar years and until all payments due the division have been satisfied.

(h) Provision for bond or other security. In the discretion of the controller, any nonprofit organization that elects to become liable for payments in lieu of contributions shall be required, within 30 days after the effective date of its election, to execute and file with the controller a surety bond approved by the controller or it may elect instead to deposit with the controller money or securities approved by the controller. The amount of the bond or deposit shall be determined by the controller and shall not exceed the amount derived by multiplying the organization's taxable wages for the preceding calendar year, or the organization's estimated taxable wages for the ensuing year, whichever is the greater, by the maximum unemployment insurance contribution rate in effect at the beginning of the calendar year for which the bond or deposit is required; provided, however, that any organization which is a self-insurer and is exempt from insuring workers' compensation liability under the Workers' Compensation Law shall, so long as such exemption remains in effect, be exempt from the surety bond and security deposit requirements of this subsection; and any other organization which shall satisfy the controller as to its financial ability to meet the cost of benefits provided under the Unemployment Compensation Law and the Temporary Disability Benefits Law may, upon application, be exempted from such requirements by written order of the controller, which order shall be revocable at any time.

(1) Bond. The amount of any bond deposited under this subsection shall require adjustments as the controller deems appropriate. If the bond is to be increased, the adjusted bond shall be filed by the organization within 30 days after notice of the required adjustment was mailed or otherwise delivered to it. Failure of any organization covered by such bond to pay the full amount of payment in lieu of contributions when due, together with any applicable interest and penalties, shall render the surety liable on said bond, to the extent of said bond as though the surety was such organization.

(2) Deposit of money or securities. Any deposit of money or securities in accordance with this subsection shall be retained by the controller in an escrow account until liability under the election is terminated, at which time it shall be returned to the organization, less any deductions as hereinafter provided. The controller may deduct from any money deposited under this subsection by a nonprofit organization, or sell the securities it has so deposited, to the extent necessary to satisfy any due and unpaid payments in lieu of contributions and any applicable interest and penalties. The controller shall require the organization within 30 days following any deduction from a money deposit or sale of deposited securities under the provisions of this subsection to deposit sufficient additional money or securities to make whole the organization's deposit at the prior level. Any cash remaining from the sale of such securities shall be a part of the organization's escrow account. The controller may at any time review the adequacy of the deposit made by any organization. If, as a result of such review, the controller determines that an adjustment is necessary, it shall require the organization to make an additional deposit within 30 days of written notice of the controller's determination or shall return to it such portion as the controller no longer considers necessary, as deemed appropriate. Disposition of income from securities held in escrow shall be governed by applicable State law.

(3) Authority to terminate elections. If any nonprofit organization fails to file a bond or make a deposit, or to increase or make whole the amount of a precisely made bond or deposit, as provided under this subsection, the controller may terminate such organization's election to make payments in lieu of contributions and such termination shall continue for no less than 24 calendar months, beginning with the first quarter in which such termination becomes effective, provided the controller may extend for good cause the applicable filing, deposit or adjustment period by not more than 90 days.

(i) Group accounts. Two or more employers that have become liable for payments in lieu of contributions may file a joint application for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to services in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purpose of this subsection. Upon approval of the application, a group account shall be established for such employers, effective as of the beginning of the calendar quarter in which the application is received or the next calendar quarter, as appropriate, and the group's representative shall be notified of the effective date of the account. Such account shall remain in effect for not less than two calendar years and thereafter until terminated or upon application by the group. Regulations may be prescribed as necessary with respect to applications for establishment, maintenance, and termination of group accounts authorized by this subsection, for addition of new members to, and withdrawal of active members from, such accounts, and for the determination of the amounts that are payable under this subsection by members of the group, and the time and manner of such payments.

L.1971, c. 346, s. 3. Amended by L.1977, c. 307, s. 5, eff. Jan. 1, 1978; L.1984, c. 24, s. 6, eff. Oct. 1, 1984.



Section 43:21-7.3 - Governmental Entities

43:21-7.3. Governmental entities
4. (a) Notwithstanding any other provisions of the "unemployment compensation law" for the payment of contributions, benefits paid to individuals based upon wages earned in the employ of any governmental entity or instrumentality which is an employer defined under R.S.43:21-19(h)(5) shall, to the extent that such benefits are chargeable to the account of such governmental entity or instrumentality in accordance with the provisions of R.S.43:21-1 et seq., be financed by payments in lieu of contributions.

(b)Any governmental entity or instrumentality may, as an alternative to financing benefits by payments in lieu of contributions, elect to pay contributions beginning with the date on which its subjectivity begins by filing written notice of its election with the department no later than 120 days after such subjectivity begins, provided that such election shall be effective for at least two full calendar years; or it may elect to pay contributions for a period of not less than two calendar years beginning January 1 of any year if written notice of such election is filed with the department not later than February 1 of such year; provided, further, that such governmental entity or instrumentality shall remain liable for payments in lieu of contributions with respect to all benefits paid based on base year wages earned in the employ of such entity or instrumentality in the period during which it financed its benefits by payments in lieu of contributions.

(c)Any governmental entity or instrumentality may terminate its election to pay contributions as of January 1 of any year by filing written notice not later than February 1 of any year with respect to which termination is to become effective. It may not revert to a contributions method of financing for at least two full calendar years after such termination.

(d)Any governmental entity or instrumentality electing the option for contributions financing shall report and pay contributions in accordance with the provisions of R.S.43:21-7 except that, notwithstanding the provisions of that section, the contribution rate for such governmental entity or instrumentality shall be 1% for the entire calendar year 1978 and the contribution rate for any subsequent calendar years shall be the rate established for governmental entities or instrumentalities under subsection (e) of this section.

(e)On or before September 1 of each year, the Commissioner of Labor shall review the composite benefit cost experience of all governmental entities and instrumentalities electing to pay contributions and, on the basis of that experience, establish the contribution rate for the next following calendar year which can be expected to yield sufficient revenue in combination with worker contributions to equal or exceed the projected costs for that calendar year.

(f)Any covered governmental entity or instrumentality electing to pay contributions shall each year appropriate, out of its general funds, moneys to pay the projected costs of benefits at the rate determined under subsection (e) of this section. These funds shall be held in a trust fund maintained by the governmental entity for this purpose. Any surplus remaining in this trust fund may be retained in reserve for payment of benefit costs for subsequent years either by contributions or payments in lieu of contributions.

(g)Any governmental entity or instrumentality electing to finance benefit costs with payments in lieu of contributions shall pay into the fund an amount equal to all benefit costs for which it is liable pursuant to the provisions of the "unemployment compensation law." Each subject governmental entity or instrumentality shall require payments from its workers in the same manner and amount as prescribed under R.S.43:21-7(d) for governmental entities and instrumentalities financing their benefit costs with contributions. No such payment shall be used for a purpose other than to meet the benefits liability of such governmental entity or instrumentality. In addition, each subject governmental entity or instrumentality shall appropriate out of its general funds sufficient moneys which, in addition to any worker payments it requires, are necessary to pay its annual benefit costs estimated on the basis of its past benefit cost experience; provided that for its first year of coverage, its benefit costs shall be deemed to require an appropriation equal to 1% of the projected total of its taxable wages for the year. These appropriated moneys and worker payments shall be held in a trust fund maintained by the governmental entity or instrumentality for this purpose. Any surplus remaining in this trust fund shall be retained in reserve for payment of benefit costs in subsequent years. If a governmental entity or instrumentality requires its workers to make payments as authorized herein, such workers shall not be subject to the contributions required in R.S.43:21-7(d).

(h)Notwithstanding the provisions of the above subsection (g), commencing July 1, 1986 worker contributions to the unemployment trust fund with respect to wages paid by any governmental entity or instrumentality electing or required to make payments in lieu of contributions, including the State of New Jersey, shall be made in accordance with the provisions of R.S.43:21-7(d)(1)(C) or R.S.43:21-7(d)(1)(D), as applicable, and, in addition, each governmental entity or instrumentality electing or required to make payments in lieu of contributions shall, except during the period starting January 1, 1993 and ending December 31, 1995 and the period starting April 1, 1996 and ending December 31, 1998, require payments from its workers at the following rates of wages paid, which amounts are to be held in the trust fund maintained by the governmental entity or instrumentality for payment of benefit costs: for the calendar year 1999, 0.05%; for each calendar year from 2000 to 2002, and the period from January 1, 2003 to June 30, 2004, 0.10%; and each fiscal year thereafter, 0.30%.

L.1971,c.346,s.4; amended 1977, c.307, s.6; 1984, c.24, s.17; 1992, c.205; 1996, c.28, s.16; 1996, c.30, s.7; 1997, c.263, s.13; 2002, c.13, s.6; 2003, c.107, s.5.



Section 43:21-7.4 - Application Of Exemptions From Taxation To Contributions

43:21-7.4. Application of exemptions from taxation to contributions
No exemption from taxation granted under any other law of the State shall be construed to apply to the payment of contributions under the Unemployment Compensation Law and Temporary Disability Benefits Law.

L.1971, c. 346, s. 5.



Section 43:21-7.5 - Contribution Rate Calculated Upon Benefit Experience; Increase If Low Balance In Unemployment Trust Fund

43:21-7.5. Contribution rate calculated upon benefit experience; increase if low balance in unemployment trust fund
Notwithstanding any provisions of R.S. 43:21-7(c)(5)(A) to the contrary, if the balance in the unemployment trust fund on March 31, 1972 is less than 7% of the total taxable wages reported to the division in respect to employment during the calendar year 1971, the contribution rate to become effective on July 1, 1972 for each employer eligible for a contribution rate calculated upon benefit experience, shall be increased 3/10 of 1% over the contribution rate otherwise established under paragraphs (3) or (4) of R.S. 43:21-7(c); provided, however, that if the balance in the unemployment trust fund on December 1, 1972 is less than 2 1/2 % of the total taxable wages reported to the division in respect to employment during calendar year 1971, the contribution rates, which would take effect on July 1, 1973 if the balance in the fund on March 31, 1973 were less than 2 1/2 % of the total taxable wages reported during calendar year 1972, pursuant to R.S. 43:21-7(c)(5)(A), shall take effect January 1, 1973.

L.1971, c. 346, s. 6. Amended by L.1972, c. 172, s. 2, eff. Nov. 29, 1972.



Section 43:21-7.6 - Inapplicability Of Expenditure Limitations Of Public School Education Act Of 1975

43:21-7.6. Inapplicability of expenditure limitations of Public School Education Act of 1975
Notwithstanding the provisions of P.L.1975, c. 212 (C. 18A:7A-3 and 18A:7A-25) or rules and regulations promulgated pursuant thereto, any increase in expenditure required as a result of this act shall not be subject to the expenditure limitations imposed pursuant to P.L.1975, c. 212 (C. 18A:7A-3 and 18A:7A-25).

L.1977, c. 307, s. 10, eff. Jan. 1, 1978.



Section 43:21-7.7 - Reduced New Employer Contribution Rate

43:21-7.7. Reduced new employer contribution rate
1. a. Notwithstanding any other provisions of the "unemployment compensation law," R.S.43:21-1 et seq., for the payment of contributions, an employer who transfers all or an approved part of its operations from another state to this State may qualify for a reduced new employer contribution rate until the employer establishes eligibility based on benefit experience within the State as provided in subsection (c) of R.S.43:21-7. A reduced new employer contribution rate of not less than 1.0% of taxable wages as defined in R.S. 43:21-7(b)(3) may be assigned for those operations, or any part thereof, as approved by the department, if the employer:

(1) As of January 31 immediately preceding the fiscal year within which that transfer occurs, has paid wages subject to the Federal Unemployment Tax Act, 26 U.S.C. s.3301 et seq., for not less than 28 consecutive completed calendar quarters;

(2) Has acquired in the other state an employer reserve ratio of not less than 11% or an equivalent cumulative positive reserve balance experience with unemployment insurance contributions and benefits;

(3) Demonstrates to the satisfaction of the department that the employer reserve ratio acquired in the other state or equivalent cumulative reserve balance experience with unemployment insurance contributions and benefits acquired in the other state may be considered indicative of future employment experience in this State; and

(4) Certifies to the satisfaction of the department that at least 50 full-time jobs will be established at the New Jersey location within 180 days of the transfer of operations.

For the purposes of this subsection, "employer reserve ratio" means total employer contributions minus total benefits charged to the employer's account as a percentage of the employer's average annual payroll as defined in paragraph (2) of subsection (a) of R.S.43:21-19.

b. An employer shall, within 30 days of the transfer of operations to this State, apply to the department in a form and manner prescribed for determination of eligibility for a reduced new employer contribution rate. The department shall review the application and, if the employer qualifies, assign a reduced new employer contribution rate as set forth in the following table:

Fund 10.0% 7.00% 4.00% 2.50% 0.00% Less

Reserve and to to to to than

Ratio Over 9.99% 6.99% 3.99% 2.49% 0.00%



Reduced

New

Employer

Rate: 1.0 1.0 1.0 1.1 1.2 1.3



For the purposes of this subsection, "fund reserve ratio" means the unemployment trust fund balance as of March 31 as a percentage of the total taxable wages reported as of that date with respect to the prior calendar year. The employer may, within 30 days of receipt of notice of determination of such a rate, withdraw the request.

c. An employer applying for determination of a contribution rate pursuant to this section shall certify to the department that information with respect to wages, contributions and benefits in connection with the transferred operation, and any other information, as the department deems necessary. The employer shall furnish to the department, at those times and in the manner prescribed, that information with respect to those benefits paid after the transfer, and before each succeeding computation date, which were based on wages applicable to the transferred operations and paid in another state.

L.1992,c.202,s.1.



Section 43:21-7.8 - Responsibilities Of Employee Leasing Company.

43:21-7.8 Responsibilities of employee leasing company.

3. a. For purposes of the "unemployment compensation law," R.S.43:21-1 et seq., a covered employee is an employee of the employee leasing company. An employee leasing company is responsible for the payment of contributions, surcharges, penalties, and interest assessed under the "unemployment compensation law," R.S.43:21-1 et seq. on wages paid by the employee leasing company to the covered employees during the term of the employee leasing agreement. An employee leasing company shall use the Entity Level Reporting Method to report and pay all required contributions to the unemployment compensation fund as required by R.S.43:21-7, unless the employee leasing company elects the Client Level Reporting Method under subsection c. of this section. An employee leasing company that does not initially elect the Client Level Reporting Method under subsection c. may subsequently elect the Client Level Reporting Method. An employee leasing company which, at sometime after the enactment of this act, elects to use the Client Level Reporting Method may switch back to the Entity Level Reporting Method in the future, but only with the approval of the department, which may not be granted to that employee leasing company more than one time. An employee leasing company and any related "controlled group of corporations" as that term is defined in section 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s. 1563 shall use the same reporting method for all clients.

b.The Entity Level Reporting Method uses the State employer account number and contribution rate of the employee leasing company to report and pay all required contributions to the unemployment compensation fund as required by R.S.43:21-7 relating exclusively to covered employees. The following provisions apply to an employee leasing company that reports under the Entity Level Reporting Method:

(1)The employee leasing company shall file all quarterly contribution and wage reports in accordance with R.S.43:21-7 using the state tax identification number and the contribution rate of the employee leasing company as determined under the "unemployment compensation law," R.S.43:21-1 et seq.;

(2)The employee leasing company and its client are subject to the provisions of R.S.43:21-7(c)(7), irrespective of whether there is common ownership, as follows:

(a)On July 1 of the year following the effective date of the employee leasing agreement, the department shall transfer the employment experience of the client company to the employee leasing company as a successor in interest, including any credit for past years, contributions paid, annual payrolls, or benefit charges applicable to the client company. The employee leasing company, however, upon the effective date of the employee leasing agreement, shall immediately receive credit for prior contributions paid on behalf of and relating to the covered employees by the client company or, if applicable, another employee leasing company, against wages in the tax year in which the employee leasing agreement begins and shall be immediately subject to the existing rate of the employee leasing company. The department shall provide to the employee leasing company, within 15 days of request, any data related to the client's prior unemployment insurance history, including but not limited to, contributions paid, annual payrolls and benefit charges, on or after the effective date of the employee leasing agreement.

(b)Upon dissolution of an employee leasing agreement, the department shall transfer all of the employment experience of the client company relating to covered employees as a successor in interest from the employee leasing company, including any credit for past years, contributions paid, annual payrolls, or benefit charges applicable to the client company. The employee leasing company shall provide the department with the data the department deems necessary to make that transfer.

(c)On the first July 1 following the termination of an employee leasing agreement, the department shall transfer the employment experience relating to the client company to the succeeding employee leasing company, if any, as a successor in interest, including any credit for past years, contributions paid, annual payrolls, or benefit charges applicable to the client company. The successor employee leasing company, however, upon the effective date of the employee leasing agreement, shall immediately receive credit for prior contributions paid on behalf of and relating to the covered employees by the predecessor employee leasing company, against wages in the tax year in which the new employee leasing agreement begins and the balance of wages due in the tax year shall be immediately subject to the existing rate of the successor employee leasing company. The department shall provide to either employee leasing company, within 15 days of a written request, any data related to the client company's prior unemployment insurance history, including but not limited to, contributions paid, annual payrolls and benefit charges, on or after the effective date of the employee leasing agreement;

(3)Whenever the employee leasing company enters into an employee leasing agreement with a client company, the employee leasing company shall notify the department not later than 30 days after the end of the quarter in which the employee leasing agreement became effective; and

(4)The employee leasing company shall notify the department in writing on forms prescribed by the department not later than 30 days after the date of the following:

(a)The termination of an employee leasing agreement; or

(b)The employee leasing company elects the Client Level Reporting Method under subsection c. of this section.

Upon dissolution of an employee leasing agreement: the client company's contribution rate and benefit experience shall be determined in accordance with subsection b. of section 7 of P.L.2001, c.260 (C.34:8-73); and the employee leasing company shall provide the department with the information required by subsection b. of section 7 of P.L.2001, c.260 (C.34:8-73).

c. (1) An employee leasing company may elect to use the Client Level Reporting Method, which uses the state employer account number and contribution rate of the client company to report and pay all required contributions to the unemployment compensation fund as required by R.S.43:21-7 relating exclusively to covered employees.

(2)An employee leasing company doing business in New Jersey as of the effective date of this act shall make the election to use the Client Level Reporting Method in writing to the department not later than:

(a)60 days after the effective date of this act for reporting and payment of contributions under the "unemployment compensation law," R.S.43:21-1 et seq., for the 2014 calendar year; or

(b) September 30, 2014, for reporting and payment of contributions under the "unemployment compensation law," R.S.43:21-1 et seq., effective no later than July 1, 2015.

An employee leasing company not doing business in New Jersey or not registered pursuant to P.L.2001, c.260 (C.34:8-67 et seq.) as of the effective date of this act shall, if it so desires, make the election to use the Client Level Reporting Method and notify the department in writing of that election at the time of registration.

(3)An employee leasing company which uses the Entity Level Reporting Method may subsequently elect the Client Level Reporting Method, subject to the provisions of this section, including the following requirements:

(a)The employee leasing company shall make the election to use the Client Level Reporting Method not later than December 1 of the calendar year before the calendar year in which the election is to be effective;

(b)The election shall be made in a written notice submitted to the department; and

(c)The election shall be effective for the calendar year immediately following the year in which the department receives the notice of election.

(4)The following apply to an employee leasing company that elects to use the Client Level Reporting Method:

(a)Whenever the employee leasing company enters into an employee leasing agreement with a client company, the employee leasing company shall notify the department not later than 30 days after the end of the quarter in which the employee leasing agreement became effective;

(b)An employee leasing company reporting under the Entity Level Reporting Method which elects, in writing, to report under the Client Level Reporting Method shall, within 30 days, provide any data which the department deems necessary to the department to enable the department to calculate the benefit experience rate of each client company;

(c)If a client company is an employing unit when the employee leasing agreement becomes effective, the client company retains its experience balance, liabilities, and wage credits, and R.S. 43:21-7(c)(7) shall not apply to the client company or to the employee leasing company;

(d)Unless contrary to applicable law, if a client company is not an employing unit on the date the employee leasing agreement becomes effective, the client company immediately qualifies for an employer experience account under R.S. 43:21-7 and is subject to section 1 of P.L.1992, c.202 (C.43:21-7.7) for purposes of establishing an initial contribution rate;

(e)A client is associated with the employee leasing company's employer experience account by means of the employee leasing company's primary federal employer identification number (FEIN) for purposes of liability under the "unemployment compensation law," R.S.43:21-1 et seq. and federal certification; and

(f)Upon the dissolution of an employee leasing agreement, the client company shall retain the experience balance, liabilities, and wage credits for the client company's employing unit account; the client company's federal employer identification number (FEIN) shall become the primary FEIN on the employing unit's account; and the employee leasing company's FEIN shall not be associated with the client's company's employing unit account.

d.For the purposes of this section, the client company which reports under the Entity Level Reporting Method or the Client Level Reporting Method, and not the employee leasing company, shall remain solely liable for any and all liabilities which originated or preceded the effective date of the employee leasing agreement.

Regardless of the reporting method utilized by an employee leasing company, either the employee leasing company or the client can hold the short term private or public disability insurance policy covering the covered employees.

e.For the purposes of this section:

(1)The term "Client Level Reporting Method" has the meaning set forth in subsection c. of this section;

(2)The term "Entity Level Reporting Method" has the meaning set forth in subsection b. of this section; and

(3)The terms "client company," "covered employee," "employee leasing agreement" or "professional employer agreement," and "employee leasing company" or "professional employer organization" have the meanings set forth in section 1 of P.L.2001, c.260 (C.34:8-67).

L.2013, c.225, s.3.



Section 43:21-8 - Period, Election, And Termination Of Employer's Coverage

43:21-8. Period, election, and termination of employer's coverage
(a) Any employing unit which is or becomes an employer subject to this chapter (R.S. 43:21-1 et seq.) within any calendar year shall be subject to this chapter (R.S. 43:21-1 et seq.) during the whole of such calendar year.

(b) Except as otherwise provided in subsection (c) of this section, an employing unit shall cease to be an employer subject to this chapter (R.S. 43:21-1 et seq.) only as of January 1 of any calendar year, if

(1) The employing unit files with the division prior to February 1 of such year, a written application for termination of coverage, and the division finds that the employing unit did not pay wages in the amount of $1,000.00 or more within the preceding calendar year for employment subject to this chapter (R.S. 43:21-1 et seq.) or

(2) The division finds that during the 2 calendar years preceding such January 1, there was no day on which such employing unit employed one or more individuals in employment subject to this chapter (R.S. 43:21-1 et seq.).

For the purpose of this subsection, the employing units mentioned in section 43:21-19(h)(2), (3) or (4) of the Revised Statutes shall be treated as a single employing unit.

(c)(1) An employing unit, not otherwise subject to this chapter (R.S. 43:21-1 et seq.), which files with the division its written election to become an employer subject hereto for not less than 2 calendar years shall become an employer subject hereto, to the same extent as all other employers, as of the date of filing of such election or as of an earlier date if approved by the division, and shall cease to be subject to this chapter (R.S. 43:21-1 et seq.) as of January 1 of any calendar year subsequent to such period of election, only, if, prior to February 1, of such calendar year, such employing unit has filed with the division a written notice to that effect and it meets the conditions for termination of coverage set forth in subsection (b) hereof.

(2) If an employing unit for which services are performed that do not constitute employment as defined in this chapter (R.S. 43:21-1 et seq.) files with the division its written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all purposes of this chapter (R.S. 43:21-1 et seq.) for not less than 2 calendar years such services shall be deemed to constitute employment subject to this chapter (R.S. 43:21-1 et seq.) as of the date of the filing of such election, or as of an earlier date if approved by the division, and shall cease to be subject to this chapter (R.S. 43:21-1 et seq.) as of January 1 of any calendar year subsequent to such period of election, only, if, (A) prior to February 1 of such calendar year, such employing unit has filed with the division a written notice to that effect, or (B) the division finds that during the 2 calendar years preceding such January 1, there was no day on which such services were performed for the employing unit.

Amended by L.1945, c. 73, p. 367, s. 2; L.1953, c. 220, p. 1673, s. 1; L.1961, c. 43, p. 450, s. 6; L.1967, c. 30, s. 5; L.1971, c. 346, s. 7; L.1977, c. 307, s. 7, eff. Dec. 30, 1977.



Section 43:21-9 - Unemployment Compensation Fund

43:21-9. Unemployment compensation fund
(a) Establishment and control. There is hereby established as a special fund, separate and apart from all public moneys or funds of this State, an unemployment compensation fund, which shall be administered by the Department of Labor exclusively for the purpose of this chapter (R.S. 43:21-1 et seq.). This fund shall consist of: (1) all contributions and payments in lieu of contributions collected under this chapter (R.S. 43:21-1 et seq.); (2) interest earned upon any moneys in the fund; (3) any property or securities acquired through the use of moneys belonging to the fund; (4) all earnings on such property or securities; (5) all moneys credited to this State's account in the unemployment trust fund pursuant to section 903 of the Social Security Act (42 U.S.C. s. 1103), as amended; and (6) all moneys received for the fund from any other source. All moneys in this fund shall be mingled and undivided.

(b) Accounts and deposits. The Treasurer of the State of New Jersey shall be ex officio the treasurer and custodian of the fund and shall administer such fund in accordance with the directions of the department and shall issue his warrants upon it in accordance with such regulations as the department shall prescribe. He shall maintain within the fund three separate accounts: (1) a clearing account, (2) an unemployment trust fund account, and (3) a benefit account. All moneys payable to the fund, upon receipt thereof by the department, shall be forwarded to the treasurer, who shall immediately deposit them in the clearing account. Refunds payable pursuant to subsection (f) of section 43:21-14 of this Title may be paid from the clearing account upon warrants issued by the treasurer under the direction of the controller. After clearance thereof, all other moneys in the clearing account shall be immediately deposited with the Secretary of the Treasury of the United States of America to the credit of the account of this State in the unemployment trust fund, established and maintained pursuant to section 904 of the Social Security Act (42 U.S.C. s. 1104), as amended, any provisions of law in this State relating to the deposit, administration, release or disbursement of moneys in the possession or custody of this State to the contrary notwithstanding. The benefit account shall consist of all moneys requisitioned from this State's account in the unemployment trust fund. Moneys in the clearing and benefit accounts may be deposited by the treasurer, under the direction of the controller, in any bank or public depository in which general funds of the State may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. The treasurer shall give a separate bond conditioned upon the faithful performance of his duties as custodian of the fund in an amount fixed by the controller and in a form prescribed by law or approved by the Attorney General. Premiums for said bond shall be paid from the administration fund.

(c) Withdrawals from the unemployment trust fund.

(1) Benefit payments. Moneys requisitioned from this State's account in the unemployment trust fund shall be used solely for the payment of benefits and in accordance with regulations prescribed by the division, except that money credited to this State's account pursuant to section 903 of the Social Security Act (42 U.S.C. s. 1103), as amended, may be used for the payment of expenses for the administration of this chapter (R.S. 43:21-1 et seq.), as provided in paragraph (2) of this subsection. The controller shall from time to time requisition from the unemployment trust fund such amounts, not exceeding the amounts standing to its account therein, as it deems necessary for the payment of benefits for a reasonable future period. Upon receipt thereof the treasurer shall deposit such moneys in the benefit account, and the payment of benefits shall be made solely from such benefit account. Expenditures of such moneys in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations of other formal release by State officers of money in their custody. All warrants for the payment of benefits shall be issued by and bear only the signature of the Commissioner of Labor or his duly authorized agent for that purpose. All warrants for the payment of refunds shall be issued by the treasurer and bear the signature of the treasurer and the countersignature of the commissioner or his duly authorized agent for that purpose. Any balance of moneys requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits during succeeding periods, or, in the discretion of the department, shall be deposited with the Secretary of the Treasury of the United States of America, to the credit to this State's account in the unemployment trust fund, as provided in subsection (b) of this section.

(2) Administrative use. Moneys credited to the account of this State by the Secretary of the Treasury of the United States in the unemployment trust fund pursuant to section 903 of the Social Security Act (42 U.S.C. s. 1103), as amended, may be requisitioned and used for the payment of expenses for the administration of the Unemployment Compensation Law (R.S. 43:21-1 et seq.), pursuant to a specific appropriation by the Legislature, provided that the expenses are incurred and the moneys are requisitioned after the enactment of an appropriation law which:

(A) specifies the purposes for which such moneys are appropriated and the amounts appropriated therefor;

(B) limits the period within which such moneys may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law; and

(C) limits the moneys which may be obligated during a 12-month period beginning on July 1 and ending on the next June 30 to a sum which does not exceed the amount by which the aggregate of the moneys credited to the account of this State pursuant to section 903 of the Social Security Act (42 U.S.C. s. 1103), as amended, during the same 12-month period and the 34 preceding 12-month periods, exceeds the aggregate of moneys obligated for the payment of expenses incurred for the administration of this chapter (R.S. 43:21-1 et seq.) and the moneys paid out for benefits, which is charged against the moneys credited to the account of this State during such 35 12-month periods.

Moneys credited to this State's account in the unemployment trust fund under section 903 of the Social Security Act (42 U.S.C. s. 1103), as amended, which are obligated for the payment of expenses for the administration of this chapter (R.S. 43:21-1 et seq.) or paid out for benefits, shall be charged against equivalent amounts which were first credited and which are not already so charged; except that no moneys obligated for the payment of expenses for the administration of this chapter (R.S. 43:21-1 et seq.) during a 12-month period specified herein may be charged against any amount credited during such a 12-month period earlier than the thirty-fourth preceding such period.

Money appropriated as provided herein for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred under such appropriation and upon requisition shall be deposited in the unemployment compensation administration fund from which such payments shall be made. Money so deposited shall, until expended, remain a part of the unemployment compensation fund. If such money will not be expended, it shall be returned promptly to the Secretary of the Treasury of the United States for credit to this State's account in the unemployment trust fund. The controller shall maintain a separate record of the credits, appropriation, obligation and expenditure of the money credited to the account of this State in the unemployment trust fund pursuant to section 903 of the Social Security Act (42 U.S.C. s. 1103), as amended.

(d) Management of funds upon discontinuance of unemployment trust fund. The provisions of subsections (a), (b) and (c) to the extent that they relate to the unemployment trust fund shall be operative only so long as such unemployment trust fund continues to exist and so long as the Secretary of the Treasury of the United States of America continues to maintain for this State a separate book account of all funds deposited therein by this State for benefit purposes, together with this State's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals. If and when such unemployment trust fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties, or securities therein belonging to the unemployment compensation fund of this State shall be transferred to the treasurer of the unemployment compensation fund, who shall hold, invest, transfer, sell, deposit and release such moneys, properties or securities in a manner approved by the department, in accordance with the provisions of this chapter; provided that such moneys shall be invested in the following readily marketable classes of securities: bonds or other interest-bearing obligations of the United States of America and of the State of New Jersey; and provided, further, that such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The treasurer shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the department.

Amended by L.1939, c. 94, p. 191, s. 3; L.1948, c. 79, p. 453, s. 1; L.1955, c. 67, p. 225, s. 1; L.1955, c. 258, p. 944, s. 1; L.1960, c. 28, p. 91, s. 2; L.1966, c. 173, s. 1, eff. June 18, 1966; L.1971, c. 346, s. 8; L.1973, c. 362, s. 1, eff. Jan. 2, 1974; L.1984, c. 24, s. 7, eff. Oct. 1, 1984.



Section 43:21-9.1 - Cancellation Of Record Of Checks Not Presented For Payment Within 6 Years

43:21-9.1. Cancellation of record of checks not presented for payment within 6 years
The State Treasurer, as treasurer and custodian of the unemployment compensation and State disability benefits funds, is hereby authorized and directed to cancel of record and to refuse to honor checks issued against any of the accounts established within the unemployment compensation and State disability benefits funds which have not been presented for payment within 6 years from the date of issuance. Upon such cancellation, moneys held on deposit for the payment of the checks shall be credited to the accounts against which said checks were drawn.

L.1966, c. 24, s. 1, eff. April 21, 1966.



Section 43:21-10 - Unemployment Compensation Commission

43:21-10. Unemployment compensation commission
(a) Organization. There is hereby created a commission to be known as the Unemployment Compensation Commission of New Jersey. It shall consist of seven members who shall be appointed by the Governor, with confirmation by the Senate, not more than four of whom shall be of the same political affiliation. Each member shall be reimbursed for his traveling and other expenses actually and necessarily incurred by him in the performance of his duties, and, in addition, shall receive a per diem allowance of twenty-five dollars ($25.00) for each day, or part thereof, spent in the rendition of service to or for the commission under this act; provided, however, that no member shall in any case receive per diem compensation as such member in an amount in excess of three thousand five hundred dollars ($3,500.00) for any one fiscal year. The payment heretofore of any such per diem allowance to any member of the commission for services performed under this chapter during the period from April twentieth, one thousand nine hundred and forty-five, to October seventh, one thousand nine hundred and forty-seven, is hereby approved, ratified and confirmed; and the payment hereafter of any such per diem allowance to any member of the commission for services performed under this chapter, since September first, one thousand nine hundred and forty-seven, and for which no such per diem allowance was paid, is hereby authorized. No person may be appointed who is an officer or committee member of any political party organization. First appointees to the commission shall serve as designated by the Governor at the time of appointment, as follows: one for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, one for a term of five years, one for a term of six years, and one for a term of seven years. At the expiration of initial terms, appointments shall be made for a term of seven years in each case. Any vacancies created by death, resignation or removal shall be filled by appointment for the unexpired portion of the term so vacated.

The Governor may, at any time after a fair public hearing, remove any member of the commission for gross inefficiency, neglect of duty, malfeasance, misfeasance or nonfeasance in office.

(b) Executive director. The commission shall appoint an executive director who shall be the chief executive and approval officer of the commission and its official agent for all purposes, and who shall hold office at its pleasure. He shall give his full time to the duties of his office, shall be paid a suitable salary to be fixed by the commission and shall have general charge and supervision of the work of all departments of the commission as well as any subdivisions thereof.

It shall be the duty of the executive director to administer this chapter with the advice of the commission; and to that end, the executive director shall have the following duties and powers:

(1) To formulate necessary rules and regulations, subject to approval by the commission.

(2) To appoint and fix the compensation of members of the staff, subject to approval by the commission and subject to the provisions of subsection (d) of section eleven of this chapter.

(3) To make such expenditures as are necessary in the discharge of his functions hereunder as provided for in the budget to be approved annually by the commission, to make requisitions for any funds provided by the Federal Government for administration of this chapter, and he is hereby authorized to draw vouchers on the administration fund for the purpose of administering this chapter.

(4) To draw vouchers upon the unemployment compensation fund and the appropriate accounts therein for the payment of benefits.

(5) To delegate to other persons any of the powers conferred upon him by this chapter, so far as is reasonably necessary.

(c) Divisions. The executive director shall establish such administrative divisions as may be necessary to carry out the purposes of this chapter, subject to approval of the commission. Among such divisions shall be New Jersey State Employment Service Division, established pursuant to section 43:21-12 of this Title. The New Jersey State Employment Service shall be a separate administrative unit with respect to personnel, budget, and duties, except insofar as the commission may find such separation to be impracticable.

(d) Board of review. The executive director shall appoint, subject to the provisions of Title 11, Civil Service, from civil service eligible lists, subject to approval of the commission, a board of review, consisting of three members whose duties shall be to act as a final appeals board in cases of benefit disputes, including appeals from determinations with respect to demands by the deputy for refunds of benefits under section 43:21-16(d) of this chapter and to whom shall be delegated the duty of supervising the work of local appeal tribunals to be organized as provided for elsewhere in this chapter. No member of the board of review shall participate in any case in which he is an interested party.

(e) Powers and duties. The commission shall have the following specific powers and duties:

(1) To designate its chairman.

(2) To study the operation of this chapter and from time to time prepare recommendations to the Governor and Legislature with respect to any improvements which might be desirable.

(3) To make rules and regulations governing its own procedure.

(4) To advise the executive director and other members of the commission staff with particular respect to policies and procedures.

(f) Quorum. Any four commissioners shall constitute a quorum. No vacancies shall impair the right of the remaining commissioners to exercise all of the powers of the commissioner.

Amended by L.1940, c. 252, p. 955, s. 1; L.1945, c. 308, p. 897, s. 3; L.1948, c. 184, p. 930, s. 1.



Section 43:21-11 - Administration.

43:21-11 Administration.

43:21-11. (a) Duties and powers of the Department of Labor and Workforce Development. The department shall have power and authority to adopt, amend, or rescind such rules and regulations, require such reports, make such investigations, and take such other action as it deems necessary or suitable or to administer this chapter; provided that the Commissioner of Labor and Workforce Development may delegate such power and authority, subject to his ultimate supervision and control. Such rules and regulations shall be effective upon publication in the manner, not inconsistent with the provisions of this chapter, which the department shall prescribe. The department shall determine its own organization and methods of procedure, in accordance with the provisions of this chapter. Whenever the department believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, it shall promptly so inform the Governor and the Legislature, and make recommendations with respect thereto.

(b)Regulations and general and special rules. General and special rules may be adopted, amended, or rescinded by the department. General rules shall become effective 10 days after filing with the Secretary of State and publication in one or more newspapers of general circulation in this State. Special rules shall become effective 10 days after notification to or mailing to the last known address of the individuals or concerns affected thereby. Regulations may be adopted, amended, or rescinded by the department and shall become effective in the manner and at the time prescribed by the department.

(c)Publication. The department shall cause to be printed for distribution to the public the text of this chapter, the department's regulations and general rules, its annual reports to the Governor, and any other material the department deems relevant and suitable and shall furnish the same to any person upon application therefor.

(d)Personnel. Subject to other provisions of this chapter, the department is authorized to appoint (subject to the provisions of Title 11, Civil Service), fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of its duties under R.S. 43:21-1 et seq. All positions shall be filled by persons selected and appointed on a nonpartisan merit basis from lists of eligible persons prepared by the Civil Service Commission, in accordance with the provisions of Title 11, Civil Service, except that any attorney, now or hereafter in office or position of legal assistant for the department, shall be placed in the exempt class of the civil service and thereafter shall not be subject to removal except for cause and then only in accordance with the provisions of Title 11, Civil Service; provided, however, that nothing herein shall be construed to apply to any attorney designated as special counsel in accordance with the provisions of sections 43:21-6, subsection (h), and 43:21-17. The division shall not employ or pay any person who is an officer or committee member of any political party organization. The commissioner may delegate to any such person so appointed such power and authority as he deems reasonable and proper for the effective administration of this chapter, and may in his discretion bond any person handling moneys or signing checks hereunder.

(e)Employment Security Council. There shall be within the department an Employment Security Council, as established and constituted under the Department of Labor and Industry Act of 1948 (P.L.1948, c. 446; C. 34:1A-1 et seq.).

(f)Employment stabilization. The department, with the advice and aid of the Employment Security Council, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation, by municipalities, counties, school districts, and the State, of reserves for public works to be used in times of business depression and unemployment; to promote the re-employment of unemployed workers throughout the State in every other way that may be feasible, and to these ends to carry on and publish the records of investigations and research studies.

(g)Records and reports. Each employing unit shall keep true and accurate employment records, containing such information as may be prescribed. Such records shall be open to inspection and be subject to being copied by the director of the division and the controller or their authorized representatives at any reasonable time. The department may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which are deemed necessary for the effective administration of this chapter. Under such rules and regulations as may be adopted by the department, reports relative to wages and separation from employment may be required from any employer or employing unit at the time such employer or employing unit suspends business operations in this State, or from any employer or employing unit which fails to cooperate in submitting promptly the wage and employment data which may be required under paragraph (2) of subsection (b) of section 43:21-6 of this Title. If the nature of such suspension is temporary or in the nature of a transfer, then the employer or employing unit may be excused from furnishing such a termination report upon assurances that proper arrangements have been made to supply any information which may be required under paragraph (2) of subsection (b) of section 43:21-6 of this Title. The department may require from any employer or employing unit reports relative to wages and separation in such manner and at such time as may be necessary for the effective administration of this chapter.

All records, reports and other information obtained from employers and employees under this chapter, except to the extent necessary for the proper administration of this chapter, shall be confidential and shall not be published or open to public inspection other than to public employees in the performance of their public duties, and shall not be subject to subpena or admissible in evidence in any civil action or proceeding other than one arising under this chapter, but any claimant at a hearing before an appeal tribunal, the division or the board of review shall be supplied with information from such records to the extent necessary for the proper presentation of his claim. Any officer or employee of the department who violates any provision of this section shall be liable to a fine of $200.00, to be recovered in a civil action in the name of the division, said fine when recovered to be paid to the unemployment compensation auxiliary fund for the use of said fund.

(h)Oaths and witnesses. In the discharge of the duties imposed by this chapter, the controller, the appeal tribunal and any duly authorized representative or member of the division, the director or any deputy director thereof or member of the board of review shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records deemed necessary as evidence in connection with a disputed claim or the administration of this chapter. Witnesses subpenaed pursuant to this section shall in the discretion of the department be allowed fees at a rate to be fixed by it. Such fees shall be deemed a part of the expense of administering this chapter.

(i)Subpenas. In case of contumacy by or refusal to obey a subpena issued to any person, any court of this State within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the department or its duly authorized representative, or the board of review, shall have jurisdiction to issue to such person an order requiring such person to appear before the board of review or a member thereof, the department or its duly authorized representative, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question; and any failure to obey such order of the court may be punished by said court as a contempt thereof. Any person who shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, if it is in his power so to do, in obedience to a subpena of the division or of the board of review shall be punished by a fine of not more than $200.00 or by imprisonment for not longer than 60 days, or by both such fine and imprisonment, and each day such violation continues shall be deemed to be a separate offense.

(j)Protection against self-incrimination. No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda and other records before the department or the board of review or in obedience to the subpena of a member of the department or the board of review or a member thereof, or any duly authorized representative thereof in any cause or proceeding before the department, the board of review or a member thereof, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(k)State-Federal cooperation. In the administration of this chapter the department shall cooperate to the fullest extent, consistent with the provisions of this chapter, with the United States Department of Labor to secure to this State and its citizens all advantages available under the provisions of the Social Security Act (42 U.S.C. s. 301 et seq.), as amended, the Federal Unemployment Tax Act (26 U.S.C. s. 3301 et seq.), as amended, and the Wagner-Peyser Act (29 U.S.C. s. 49 et seq.), as amended; shall make such reports, in such form and containing such information as the United States Secretary of Labor may from time to time require; and shall comply with such provisions as the United States Secretary of Labor may from time to time find necessary to assure the correctness and verification of such reports; and shall comply with the regulations prescribed by the United States Secretary of Labor governing the expenditure of such sums as may be allotted and paid to this State under any of such federal acts.

Upon request therefor, the department shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation and employment status of each recipient of benefits and such recipient's rights to further benefits under this chapter.

The department may afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment insurance law.

The department is authorized to make such investigations and exercise such of the other powers provided herein with respect to the administration of this chapter and to transmit such information and make available such services and facilities to the agency charged with the administration of any State or federal unemployment insurance or public employment service law as it deems necessary or appropriate to facilitate the administration of such law and to accept and utilize information, services and facilities made available to this State by such agency.

The department shall adopt regulations prescribed by the United States Secretary of Labor to address state unemployment tax avoidance and to insure that the transfer or acquisition of a business is not done for the specific purpose of avoiding higher contribution rates.

(l)The controller shall establish procedures to identify employers who engage in the transfer or acquisition of a business, trade or organization for the purposes of achieving an unemployment tax rate unrelated to employment experience.

Amended 1939, c.94, s.4; 1940, c.252, s.2; 1952, c.187, s.5; 1961, c.43, s.7; 1984, c.24, s.8; 2005, c.239, s.2.



Section 43:21-11.1 - Administration; Agricultural Workers

43:21-11.1. Administration; agricultural workers
The Department of Labor shall take any actions as the commissioner deems necessary to improve the administration of the unemployment compensation program as it concerns agricultural workers. The actions shall include, but not be limited to, the following:

a. Strengthening the enforcement of the provisions of subsections (a) and (c) of R.S. 43:21-5 concerning the disqualification of applicants for benefits as the provisions apply to agricultural workers;

b. Making bilingual forms available for all Spanish speaking agricultural workers applying for or receiving benefits; and

c. Implementing procedures to accelerate the processing of the unemployment compensation claims of agricultural workers, including workers who live outside of the State.

L. 1985, c. 508, s. 9, eff. Jan. 21, 1986.



Section 43:21-11.2 - Notice Posting; Penalties For Violation

43:21-11.2. Notice posting; penalties for violation
a. An employer or contracting agent of an employer who employs any employee covered by subparagraph (I) of paragraph (1) of subsection (i) of R.S.43:21-19 shall post, in a conspicuous location or locations accessible to all employees, a notice which shall contain in English and Spanish the following or a substantially similar statement prescribed by the Commissioner of Labor: "Attention Farm Laborer: Any individual seeking unemployment benefits on the basis of the production and harvesting of agricultural crops is required under law to accept an offer of continuing suitable work with his current employer following the completion of the contract of hire if no other suitable work is offered. Failure to accept work under these conditions may result in a denial of benefits until the worker is employed for four weeks and earns six times his weekly benefit rate. If you have any questions about eligibility under the New Jersey 'unemployment compensation law,' you may contact the New Jersey Department of Labor."

b. An employer who fails to post a notice as required under subsection a. of this act shall be issued by the Department of Labor a written warning for the first violation of subsection a. of this section, and shall be fined up to $25.00 for the second violation and up to $100.00 for the third violation and each subsequent violation of subsection a. of this section. A penalty imposed by the commissioner pursuant to this act shall be final, unless within 15 days after receipt of notice thereof by certified mail, the person charged with the violation takes exception to the determination that the violation for which the penalty is imposed occurred, in which event final determination of the penalty shall be made as a declaratory ruling under section 8 of P.L.1968, c.410 (C.52:14B-8) and subject to review in the Superior Court of the State of New Jersey.

c. The Department of Labor shall provide to each employer covered by this section a copy or copies of the notice prescribed by subsection a. of this section.

L. 1989, c. 29, s. 1.



Section 43:21-11.3 - Returns For Domestic Service Filed On Calendar Year Basis; Exceptions.

43:21-11.3 Returns for domestic service filed on calendar year basis; exceptions.

2. a. Notwithstanding the provisions of subsection (a) of R.S.43:21-14 and subparagraph (E) of paragraph (1) of subsection (d) of R.S.43:21-7 to the contrary, except for an employer also liable for making or withholding contributions with respect to remuneration for services rendered other than for domestic service, returns reporting employer and employee contributions with respect to domestic service shall be filed on a calendar year basis. Such a return shall be filed on or before January 31 following the close of the calendar year, and the amount of contributions shall be paid over to the Director of the Division of Revenue in the Department of the Treasury at that time.

b.Notwithstanding the provisions of R.S.43:21-16 or any other law to the contrary, the contributions due pursuant to subsection a. of this section shall be treated as taxes due pursuant to N.J.S.54A:1-1 et seq., subject to the provisions of section 1 of P.L.1999, c.94 (C.54A:9-17.2).

c.The Commissioner of the Department of Labor, in consultation with Director of the Division of Revenue in the Department of the Treasury, shall prescribe such regulations as the commissioner deems necessary to carry out the purpose of allowing employers to convert from a quarterly system of payments and filing to annual filing, and to simplify employer filing by allowing the combination of unemployment compensation, disability benefits and gross income tax remittance for reporting and payment purposes for employees providing domestic services.

d.Notwithstanding the provisions of subsection a. of this section, an employer subject to the provisions of this section shall, within 10 days of the separation from employment of an employee in domestic service whose contributions are treated as taxes pursuant to the provisions of this section, report to the Commissioner of the Department of Labor, on a form determined by the commissioner, wage information for all completed calendar quarters of employment not previously reported and such other separation information as may be required to properly process an unemployment compensation claim.

e.For the purposes of this section, "domestic service" means domestic service as an employee in a private home of the employer, such as service as a babysitter, nanny, health aide, private nurse, maid, caretaker, yard worker or similar domestic employee.

L.1999,c.94,s.2.



Section 43:21-11.4 - Establishment Of System Of Annual Filings.

43:21-11.4 Establishment of system of annual filings.

3. a. The Commissioner of Labor shall establish a system of annual filings to meet the alternative system requirements of paragraph (3) of subsection (a) of 42 U.S.C. s.1320b-7 on or before the 30th day after enactment of P.L.1999, c.94 (C.54A:9-17.2 et al.), and shall seek waiver from the United States Secretary of Labor in conformance with paragraph (3) of subsection (a) of 42 U.S.C. s.1320b-7.

b.Notwithstanding any other provisions of this act to the contrary, the powers of the commissioner pursuant to the provisions of subsection (g) of R.S.43:21-11 to require quarterly reports of wages paid are reserved to the commissioner, to be exercised after compliance with subsection a. of this section if necessary to maintain a State income and eligibility verification system in compliance with the requirements of paragraph (3) of subsection (a) of 42 U.S.C. s.1320b-7.

L.1999,c.94,s.3.



Section 43:21-12 - Employment Service

43:21-12. Employment service
(a) State employment service. The employment bureau of the New Jersey Department of Labor and its present personnel, including those employed by the New Jersey national re-employment service, is hereby transferred to the commission as a division thereof, which shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this chapter and for the purpose of performing such duties as are within the purview of the Act of Congress entitled "An act to provide for the establishment of a national employment system and for co-operation with the States in the promotion of such system, and for other purposes," approved June sixth, one thousand nine hundred and thirty-three (48 Stat. 113; U.S.C. Title 29, sec. 49(c) ), as amended. The said division shall be administered by a full-time salaried director, who shall be charged with the duty, subject to the supervision of the commission and the executive director, to co-operate with any official or agency of the United States having powers or duties under the provisions of the said Act of Congress, as amended, and to do and perform all things necessary to secure to this State the benefits of the said Act of Congress, as amended, in the promotion and maintenance of a system of public employment offices. The provisions of the said Act of Congress, as amended, are hereby accepted by this State, in conformity with section four of said act, and this State will observe and comply with the requirements thereof. The New Jersey State Employment Service Division is hereby designated and constituted the agency of this State for the purpose of said act. The executive director, with the approval of the commission, is empowered to appoint, subject to the provisions of Title 11, Civil Service, the director, other officers, and employees, subject to the provisions aforesaid, of the New Jersey State Employment Service on a nonpartisan merit basis from lists of eligible persons prepared by the Civil Service Commission and in accordance with regulations prescribed by the director of the United States Employment Service; provided, however, that present employees having civil service status shall retain full rights as provided in Title 11, Civil Service. The commission may co-operate with or enter into agreements with the Railroad Retirement Board with respect to the establishment, maintenance, and use of free employment service facilities.

(b) Financing. All moneys received by this State under the said Act of Congress, as amended, shall be paid into the special "employment service account" in the unemployment compensation administration fund, and said moneys are hereby made available to the New Jersey State Employment Service to be expended as provided by this section and by said Act of Congress. For the purpose of establishing and maintaining free public employment offices, commission is authorized to enter into agreements with the Railroad Retirement Board, or any other agency of the United States charged with the administration of an unemployment compensation law, with any political subdivision of this State, or with any private, nonprofit organization, and as a part of any such agreement the commission may accept moneys, services, or quarters as a contribution to the employment service account.

Amended by L.1939, c. 94, p. 201, s. 5.



Section 43:21-12.3 - Civil Service, Pension And Other Rights Of Employees Not Affected During Period Of Service To Federal Government

43:21-12.3. Civil service, pension and other rights of employees not affected during period of service to Federal government
No civil service, pension or other rights, including rights to promotion and to increase in remuneration, of any individual whose services were made available to the Federal government under the act to which this act is supplementary, shall be impaired or prejudiced during the period in which any such individual shall have rendered services to the Federal government thereunder, but shall be preserved and shall remain intact as of the date of induction into and transfer to said Federal service; and in the event any such individual shall have been promoted, or shall have received any increase in remuneration, while in such Federal service, such individual, when remitted to State service, shall retain and enjoy such rights so accruing to him while in the Federal service; provided, the New Jersey Civil Service Commission shall find, upon an examination and survey of the law and procedures applied and used in determined and setting up such advance in position and remuneration, that the individual would have been entitled under State law and procedures to acquire, hold and enjoy such advance in position and remuneration against all other individuals interested or concerned.

L.1943, c. 171, p. 491, s. 1.



Section 43:21-12.4 - Commission May Arrange With Federal Agencies For Jobs For Veterans; Expenses

43:21-12.4. Commission may arrange with federal agencies for jobs for veterans; expenses
The Unemployment Compensation Commission is authorized to enter into arrangements or agreements with any administrator, agent, agency, board or body designated and established under any law or laws of the United States providing for the placement in jobs of honorably discharged veterans of World War II and for the payment to such veterans of benefits or readjustment allowances covering periods of unemployment, whereby the personnel, records and facilities of the commission shall be employed, under the direction and control of the commission, for implementing and carrying into effect such Federal law, or laws; provided, however, that all costs and expenses incurred as well as all funds to make payments of such benefits and readjustment allowances shall be provided by Federal grant, and not devolve upon the State of New Jersey.

L.1944, c. 232, p. 788, s. 1.



Section 43:21-12.4A - Agreement With United States Secretary Of Labor Regarding Payment Of Unemployment Compensation To Veterans

43:21-12.4a. Agreement with United States Secretary of Labor regarding payment of unemployment compensation to veterans
The Division of Employment Security is authorized to enter into an agreement with the United States Secretary of Labor under Title IV of the Veterans' Readjustment Assistance Act of one thousand nine hundred and fifty-two (Public Law 550, 82nd Congress, 66 Stat. 663), entitled "Unemployment Compensation for Veterans of Service On and After June 27, 1950," whereby the division, as agent of the United States, will, in accordance with the provisions of said Title, make payments of unemployment compensation to veterans as therein defined, and will otherwise co-operate with the Secretary of Labor and with other State agencies in making such payments; provided, however, that all costs and expenses incurred, as well as all funds to make payments of such unemployment compensation shall be provided by Federal funds and shall not devolve upon the State of New Jersey; and further provided , that subsection (f) of section 43:21-5 of the Revised Statutes shall be inapplicable with respect to such benefits so paid.

L.1953, c. 217, p. 1640, s. 1.



Section 43:21-12.4B - Actions Taken By Division Of Employment Security Ratified

43:21-12.4b. Actions taken by Division of Employment Security ratified
All acts and actions heretofore taken by the Division of Employment Security or any of its representatives in co-operating with the Federal authorities in the payment of such benefits are approved, ratified and confirmed.

L.1953, c. 217, p. 1640, s. 2.



Section 43:21-12.5 - Civil Service Employees Of Employment Service Division Remitted To State Service; Survey Of Personnel, Duties And Compensation

43:21-12.5. Civil service employees of Employment Service Division remitted to state service; survey of personnel, duties and compensation
The permanent civil service employees of the Employment Service Division whose services were made available to the Federal Government under the act to which this act is supplementary, who have been remitted to State service, shall be the subject of a survey by the Civil Service Commission which shall make a study of such personnel, their present duties and compensation for the purpose of arriving at such adjustments of salary, civil service and other classifications and duties as may be requisite in order to effectuate as nearly as may be an equalization of compensation for the performance of similar duties and the payment of salaries commensurate with the work performed.

L.1948, c. 68, p. 416, s. 1.



Section 43:21-12.6 - Adjustments Of Compensation

43:21-12.6. Adjustments of compensation
Adjustments of compensation after the allocation of positions under the new compensation plan resulting from the above classification survey shall be made as follows: The compensation of each employee then receiving a rate per year within the range prescribed for the class in which his position falls shall be increased to the next higher increment rate as funds shall be available; the compensation of each employee then receiving less than the minimum rate per year for the class in which his position falls shall be increased in rate per year to the minimum for the class as funds shall be available. Any employee found to be then receiving more than the maximum rate per year for the class in which his position falls shall be reduced to the maximum rate of such class.

L.1948, c. 68, p. 416, s. 2.



Section 43:21-12.7 - Administration By Civil Service Commission

43:21-12.7. Administration by Civil Service Commission
This act shall be administered by the Civil Service Commission in accordance with the provisions of section 11:5-1 of the Revised Statutes.

L.1948, c. 68, p. 417, s. 3.



Section 43:21-12.8 - Reconversion Unemployment Benefits For Seamen; Arrangements With Federal Officials

43:21-12.8. Reconversion unemployment benefits for seamen; arrangements with federal officials
The Unemployment Compensation Commission is authorized to enter into arrangements or agreements with the Federal Security Administrator or with any administrator, agent, agency, board or body designated and established in and by Section 306 of the Act of Congress entitled "An act to amend the Social Security Act and the Internal Revenue Code, and for other purposes," being designated as Public Law 719, 79th Congress, approved August 10, 1946, providing for the payment of reconversion unemployment benefits for seamen, whereby the personnel, records and facilities of the commission shall be employed, under the direction and control of the commission, for implementing and carrying into effect said Section 306 of such Federal law, and whereby the New Jersey wage credits of any claimant during his base year may be supplemented by the wage credits accruing during the same base year to such claimant under the said Federal Act for the purpose of making a single payment of benefits to such claimant with respect to any compensable week upon the basis of the wage credits so combined; provided, however, that all costs and expenses incurred, as well as all funds to make payments of such reconversion unemployment benefits for seamen, shall be provided by Federal grant and not devolve upon the State of New Jersey; and further provided, that any arrangement or agreement so entered into shall provide that where New Jersey wage credits are insufficient in themselves to support benefit payments to any claimant under the New Jersey Unemployment Compensation Law, and are taped out with Federal credits, no benefits paid against the New Jersey wage credits so used will be paid out of the New Jersey benefit fund or be charged against the account of any New Jersey employer; and further provided, that subsection (f) of section 43:21-5 of the Revised Statutes shall be inapplicable with respect to such benefits so paid.

All acts and action heretofore taken by the Unemployment Compensation Commission or any of its representatives in cooperating with the Federal authorities in the payment of such benefits are approved, ratified and confirmed.

L.1948, c. 182, p. 926, s. 1.



Section 43:21-13 - Unemployment Compensation Administration Fund

43:21-13. Unemployment compensation administration fund
(a) Administration fund. There is hereby created in the State treasury a special fund to be known as the Unemployment Compensation Administration Fund. All moneys which are deposited or paid into this fund are hereby appropriated and made available to the Division of Employment Security of the Department of Labor and Industry of the State of New Jersey. All moneys in this fund shall be expended solely for the purpose of defraying the cost of the administration of this chapter (R.S. 43:21-1 et seq.), except that moneys requisitioned and deposited therein pursuant to paragraph 43:21-9(c)(2) of this Title shall remain part of the unemployment compensation fund and shall be used only in accordance with said paragraph. The fund shall consist of all moneys appropriated by this State, and all moneys received from the United States of America, or any agency thereof, or from any other source (excepting moneys provided for in subsection (g) of section 43:21-14 and subsections (a), (b), (c) and (e) of section 43:21-16) for the administration of this chapter (R.S. 43:21-1 et seq.); all moneys received from the United States of America, or any agency thereof, or from any other State, or agency thereof, as compensation for services or facilities supplied thereto; all moneys received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the Unemployment Compensation Administration Fund, or by reason of damage to property, equipment or supplies purchased from moneys in such fund; and all proceeds realized from the sale or disposition of any such property, equipment or supplies which may no longer be necessary for the proper administration of this chapter (R.S. 43:21-1 et seq.). All moneys in this fund received from the United States of America, or any agency thereof, under Title III of the Social Security Act (42 U.S.C. 501 et seq.), as amended or the Wagner-Peyser Act, as amended, shall be expended solely for the purposes, and in the amounts, found necessary by the Secretary of Labor of the United States for the proper and efficient administration of this chapter (R.S. 43:21-1 et seq.). All moneys in this fund shall be deposited, administered, and disbursed, in the same manner and under the same conditions and requirements provided by law for other special funds in the State treasury. Any balances in this fund shall not lapse at any time, but shall be continuously available to the Division of Employment Security of the Department of Labor and Industry of the State of New Jersey for expenditure consistent with this chapter (R.S. 43:21-1 et seq.). The State Treasurer shall give a separate and additional bond conditioned upon the faithful performance of his duties in connection with the Unemployment Compensation Administration Fund in an amount to be fixed by the Division of Employment Security of the Department of Labor and Industry of the State of New Jersey and in a form prescribed by law or approved by the Attorney General. The premiums for such bond and the premiums for the bond given by the treasurer of the unemployment compensation fund under section 43:21-9 of this chapter (R.S. 43:21-1 et seq.) shall be paid from the moneys in the Unemployment Compensation Administration Fund.

(b) Reimbursement of fund. If any moneys in the Unemployment Compensation Administration Fund paid to this State under Title III of the Social Security Act, as amended, or the Wagner-Peyser Act, as amended, are found by the Secretary of Labor of the United States, because of any action or contingency, to have been lost or to have been expended for purposes other than, or in amounts in excess of, those found necessary by the Secretary of Labor of the United States for the proper administration of this chapter (R.S. 43:21-1 et seq.), it is the policy of this State that such moneys shall be replaced by moneys appropriated for such purpose from the general funds of this State to the Unemployment Compensation Administration Fund for expenditure as provided in subsection (a) of this section. Upon receipt of notice of such a finding by the Secretary of Labor of the United States, the Division of Employment Security of the Department of Labor and Industry of the State of New Jersey shall promptly report the amount required for such replacement to the Governor, and the Governor shall, at the earliest opportunity, submit to the Legislature a request for the appropriation of such amount.

Amended by L.1939, c. 94, p. 202, s. 6; L.1941, c. 225, p. 641, s. 1; L.1948, c. 79, p. 457, s. 2; L.1950, c. 225, p. 559, s. 1; L.1960, c. 28, p. 96, s. 3.



Section 43:21-14 - Periodic Contribution Reports.

43:21-14 Periodic contribution reports.

43:21-14. (a) (1) In addition to such reports as may be required under the provisions of subsection (g) of R.S.43:21-11, every employer shall file with the controller periodic contribution reports on such forms and at such times as the controller shall prescribe, to disclose the employer's liability for contributions under the provisions of this chapter (R.S.43:21-1 et seq.), and at the time of filing each contribution report shall pay the contributions required by this chapter (R.S.43:21-1 et seq.), for the period covered by such report. The controller may require that such reports shall be under oath of the employer. Any employer who shall fail to file any report, required by the controller, on or before the last day for the filing thereof shall pay a penalty of $10.00 for each day of delinquency until and including the fifth day following such last day and for any period of delinquency after such fifth day, a penalty of $10.00 a day or 25% of the amount of the contributions due and payable by the employer for the period covered by the report, whichever is the lesser; if there be no liability for contributions for the period covered by any contribution report or in the case of any report other than a contribution report, the employer or employing unit shall pay a penalty of $10.00 a day for each day of delinquency in filing or $50.00, whichever is the lesser; provided, however, that when it is shown to the satisfaction of the controller that the failure to file any such report was not the result of fraud or an intentional disregard of this chapter (R.S.43:21-1 et seq.), or the regulations promulgated hereunder, the controller, in his discretion, may remit or abate any unpaid penalties heretofore or hereafter imposed under this section. On or before October 1 of each year, the controller shall submit to the Commissioner of Labor and Workforce Development a report covering the 12-month period ending on the preceding June 30, and showing the names and addresses of all employers for whom the controller remitted or abated any penalties, or ratified any remission or abatement of penalties, and the amount of such penalties with respect to each employer. Any employer who shall fail to pay the contributions due for any period, on or before the date they are required by the controller to be paid, shall pay interest on the amount thereof from such date until the date of payment thereof, at the rate of 1% a month through June 30, 1981 and at the rate of 1 1/4% a month after June 30, 1981. Upon the written request of any employer or employing unit, filed with the controller on or before the due date of any report or contribution payment, the controller, for good cause shown, may grant, in writing, an extension of time for the filing of such report or the paying of such contribution, with interest at the applicable rate; provided no such extension shall exceed 30 days and that no such extension shall postpone payment of any contribution for any period beyond the day preceding the last day for filing tax returns under Title IX of the federal Social Security Act for the year in which said period occurs.

(2) (A) For the calendar quarter commencing July 1, 1984 and each successive quarter thereafter, each employer shall file a report with the controller within 30 days after the end of each quarter in a form and manner prescribed by the controller, listing the name, social security number and wages paid to each employee and the number of base weeks (as defined in subsection (t) of R.S.43:21-19) worked by the employee during the calendar quarter. (B) Any employer who fails without reasonable cause to comply with the reporting requirements of this paragraph (2) shall be liable for a penalty in the following amount for each employee with respect to whom the employer is required to file a report but who is not included in the report or for whom the required information is not accurately reported for each employee required to be included, whether or not the employee is included:

(i) For the first failure for one quarter in any eight consecutive quarters, $5.00 for each employee;

(ii) For the second failure for any quarter in any eight consecutive quarters, $10.00 for each employee; and

(iii) For the third failure for any quarter in any eight consecutive quarters, and for any failure in any eight consecutive quarters, which failure is subsequent to the third failure, $25.00 for each employee.

(C)Information reported by employers as requested by this paragraph (2) shall be used by the Department of Labor and Workforce Development for the purpose of determining eligibility for benefits of individuals in accordance with the provisions of R.S.43:21-1 et seq. Notwithstanding the provisions of subsection (g) of R.S.43:21-11, the Department of Labor and Workforce Development is hereby authorized to provide the Department of Human Services and the Higher Education Student Assistance Authority with information reported by employers as required by this paragraph (2). For each fiscal year, the Director of the Division of Budget and Accounting of the Department of the Treasury shall charge the appropriate account of the Department of Human Services and the Higher Education Student Assistance Authority in amounts sufficient to reimburse the Department of Labor and Workforce Development for the cost of providing information under this subparagraph (C).

(D)(Deleted by amendment, P.L.2015, c.135)

(b)The contributions, penalties, and interest due from any employer under the provisions of this chapter (R.S.43:21-1 et seq.), from the time they shall be due, shall be a personal debt of the employer to the State of New Jersey, recoverable in any court of competent jurisdiction in a civil action in the name of the State of New Jersey; provided, however, that except in the event of fraud, no employer shall be liable for contributions or penalties unless contribution reports have been filed or assessments have been made in accordance with subsection (c) or (d) of this section before four years have elapsed from the last day of the calendar year with respect to which any contributions become payable under this chapter (R.S.43:21-1 et seq.), nor shall any employer be required to pay interest on any such contribution unless contribution reports were filed or assessments made within such four-year period; provided further that if such contribution reports were filed or assessments made within the four-year period, no civil action shall be instituted, nor shall any certificate be issued to the Clerk of the Superior Court under subsection (e) of this section, except in the event of fraud, after six years have elapsed from the last day of the calendar year with respect to which any contributions become payable under this chapter (R.S.43:21-1 et seq.), or July 1, 1958, whichever is later. Payments received from an employer on account of any debt incurred under the provisions of this chapter (R.S.43:21-1 et seq.) may be applied by the controller on account of the contribution liability of the employer and then to interest and penalties, and any balance remaining shall be recoverable by the controller from the employer. Upon application therefor, the controller shall furnish interested persons and entities certificates of indebtedness covering employers, employing units and others for contributions, penalties and interest, for each of which certificates the controller shall charge and collect a fee of $2.00 per name; no such certificate to be issued, however, for a fee of less than $10.00. All fees so collected shall be paid into the unemployment compensation administration fund.

(c)If any employer shall fail to make any report as required by the rules and regulations of the division pursuant to the provisions of this chapter (R.S.43:21-1 et seq.), the controller may make an estimate of the liability of such employer from any information it may obtain, and, according to such estimate so made, assess such employer for the contributions, penalties, and interest due the State from him, give notice of such assessment to the employer, and make demand upon him for payment.

(d)After a report is filed under the provisions of this chapter (R.S.43:21-1 et seq.) and the rules and regulations thereof, the controller shall cause the report to be examined and shall make such further audit and investigation as it may deem necessary, and if therefrom there shall be determined that there is a deficiency with respect to the payment of the contributions due from such employer, the controller shall assess the additional contributions, penalties, and interest due the State from such employer, give notice of such assessment to the employer, and make demand upon him for payment.

(e)As an additional remedy, the controller may issue to the Clerk of the Superior Court of New Jersey a certificate stating the amount of the employer's indebtedness under this chapter (R.S.43:21-1 et seq.) and describing the liability, and thereupon the clerk shall immediately enter upon his record of docketed judgments such certificate or an abstract thereof and duly index the same. Any such certificate or abstract, heretofore or hereafter docketed, from the time of docketing shall have the same force and effect as a judgment obtained in the Superior Court of New Jersey, and the controller shall have all the remedies and may take all the proceedings for the collection thereof which may be had or taken upon the recovery of such a judgment in a civil action upon contract in said court. Such debt, from the time of docketing thereof, shall be a lien on and bind the lands, tenements and hereditaments of the debtor.

The Clerk of the Superior Court shall be entitled to receive for docketing such certificate, $0.50, and for a certified transcript of such docket, $0.50. If the amount set forth in said certificate as a debt shall be modified or reversed upon review, as hereinafter provided, the Clerk of the Superior Court shall, when an order of modification or reversal is filed, enter in the margin of the docket opposite the entry of the judgment, the word "modified" or "reversed," as the case may be, and the date of such modification or reversal.

The employer, or any other party having an interest in the property upon which the debt is a lien, may deposit the amount claimed in the certificate with the Clerk of the Superior Court of New Jersey, together with an additional 10% of the amount thereof, or $100.00, whichever amount is the greater, to cover interest and the costs of court, or in lieu of depositing the amount in cash, may give a bond to the State of New Jersey in double the amount claimed in the certificate, and file the same with the Clerk of the Superior Court. Said bond shall have such surety and shall be approved in the manner required by the Rules Governing the Courts of the State of New Jersey.

After the deposit of said money or the filing of said bond, the employer, or any other party having an interest in the said property, may, after exhausting all administrative remedies, secure judicial review of the legality or validity of the indebtedness or the amount thereof, and the said deposit of cash shall be as security for, and the bond shall be conditioned to prosecute, the judicial review with effect.

Upon the deposit of said money or the filing of the said bond with the Clerk of the Superior Court, all proceedings on such judgment shall be stayed until the final determination of the cause, and the moneys so deposited shall be subject to the lien of the indebtedness and costs and interest thereon, and the lands, tenements, and hereditaments of said debtor shall forthwith be discharged from the lien of the State of New Jersey and no execution shall issue against the same by virtue of said judgment.

Notwithstanding the provisions of subsections (a) through (c) of this section, the Department of Labor and Workforce Development may, with the concurrence of the State Treasurer, when all reasonable efforts to collect amounts owed have been exhausted, or to avoid litigation, reduce any liability for contributions, penalties and interest, provided no portion of those amounts represents contributions made by an employee pursuant to subsection (d) of R.S.43:21-7.

(f)If, not later than two years after the calendar year in which any moneys were erroneously paid to or collected by the controller, whether such payments were voluntarily or involuntarily made or made under mistake of law or of fact, an employer, employing unit, or employee who has paid such moneys shall make application for an adjustment thereof, the said moneys shall, upon order of the controller, be either credited or refunded, without interest, from the appropriate fund. For like cause and within the same period, credit or refund may be so made on the initiative of the controller.

(g)All interest and penalties collected pursuant to this section shall be paid into a special fund to be known as the unemployment compensation auxiliary fund; all moneys in this special fund shall be deposited, administered and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State Treasury, and shall be expended, under legislative appropriation, for the purpose of aiding in defraying the cost of the administration of this chapter (R.S.43:21-1 et seq.); for the repayment of any interest bearing advances made from the federal unemployment account pursuant to the provisions of section 1202(b) of the Social Security Act, 42 U.S.C. s.1322; and for essential and necessary expenditures in connection with programs designed to stimulate employment, as determined by the Commissioner of Labor and Workforce Development, except that any moneys in this special fund shall be first applied to aiding in the defraying of necessary costs of the administration of this chapter (R.S.43:21-1 et seq.) as determined by the Commissioner of Labor and Workforce Development. The Treasurer of the State shall be ex officio the treasurer and custodian of this special fund and, subject to legislative appropriation, shall administer the fund in accordance with the directions of the controller. Any balances in this fund shall not lapse at any time, but shall be continuously available, subject to legislative appropriation, to the controller for expenditure. The State Treasurer shall give a separate and additional bond conditioned upon the faithful performance of his duties in connection with the unemployment compensation auxiliary fund, in an amount to be fixed by the division, the premiums for such bond to be paid from the moneys in the said special fund.

(h) All disputes under R.S.43:21-1 et seq. unless specifically indicated otherwise, shall be resolved in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(i) Notwithstanding any of the provisions of this section, or any other law, to the contrary, all functions, powers and duties of the controller and the Commissioner of Labor and Workforce Development relating to receiving reports, receiving billings, receiving correspondence, remittance processing, data entry and imaging required pursuant to this section shall be performed by the Division of Revenue in the Department of the Treasury.

amended 1938, c.59; 1939, c.309; 1940, c.97; 1944, c.80; 1945, c.307; 1948, c.79, s.3; 1952, c.187, s.6; 1952, c.337; 1953, c.380; 1955, c.65; 1957, c.207; 1974, c.194; 1981, c.556, s.1; 1984, c.24, s.9; 1986, c.191; 1995, c.234, s.2; 1997, c.255, s.3; 2003, c.117, s.20; 2005, c.239, s.3; 2015, c.135.



Section 43:21-14A - Zip Code Reporting

43:21-14a. ZIP Code reporting
In addition to the information required to be reported pursuant to the provisions of subsection (2)(A) of R.S. 43:21-14, every employer shall, in accordance with regulations established by the Commissioner of Labor, report, on an annual basis, the ZIP Code of the residence of each full-time employee and regularly employed part-time employee of the employer, and the ZIP Code of the location where the employee regularly works.

L. 1987, c. 450, s. 1; per s.4, expired April 19, 1993.



Section 43:21-14B - Information To Transportation Commissioner

43:21-14b. Information to Transportation commissioner
The Commissioner of Labor shall transmit the information received from employers as provided in section 1 of this act to the Commissioner of Transportation, who shall utilize the information in developing plans and programs for traffic control, highway maintenance and construction, and mass transit.

L. 1987, c. 450, s. 2; per s.4, expired April 19, 1993.



Section 43:21-14.1 - Refund Of Contributions; Claim

43:21-14.1. Refund of contributions; claim
1. Any employee who is paid wages by two or more employers aggregating more than the amount of "wages" determined in accordance with the provisions of R.S.43:21-7(b)(3) shall be entitled to a refund of the amount of contributions deducted from such wages and paid to the Division of Employment Security in excess of the contribution which is determined pursuant to R.S.43:21-7(d)(1)(D) required on the amount of "wages" determined in accordance with the provisions of R.S.43:21-7(b)(3) except that no such refund shall be made unless the employee makes a claim, establishing his right thereto, within two years after the calendar year in which the wages are paid with respect to which refund of contribution is claimed. No interest shall be allowed or paid with respect to any such refund.

L.1944,c.81,s.1; amended 1947,c.35,s.3; 1967,c.30,s.6; 1971,c.346,s.9; 1974,c.86,s.6; 1996,c.28,s.17; 1996,c.30,s.8.



Section 43:21-14.2 - Termination Of Lien For Contributions For Certain Years

43:21-14.2. Termination of lien for contributions for certain years
The lien provided for by paragraph (b) of section 43:21-14 of the Revised Statutes as originally enacted, upon the property of any subject employer for contributions, penalties and interest due from such employer during the period from December twenty-second, one thousand nine hundred and thirty-six, to June eighteenth, one thousand nine hundred and forty, shall terminate one year from the effective date of this act and any property affected thereby shall thereupon be discharged of said lien unless prior to such termination date a judgment or a certificate of indebtedness, each including therein the amount of such contributions, penalties and interest, shall have been entered or docketed against such employer in the office of the Superior Court clerk pursuant to the provisions of the chapter to which this act is a supplement.

L.1950, c. 170, p. 367, s. 1.



Section 43:21-14.3 - Unemployment Compensation Interest Repayment Fund; Deposits, Administration And Disbursement; Special Assessment Against Employers; Exceptions

43:21-14.3. Unemployment compensation interest repayment fund; deposits, administration and disbursement; special assessment against employers; exceptions
a. The Unemployment Compensation Interest Repayment Fund is established in the Department of Labor and shall be used solely for the purpose of paying interest due on any advances made from the federal unemployment account under Title XII of the Social Security Act (42 U.S.C. s. 1321 et seq.). All moneys deposited in this fund shall be deposited, administered and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State Treasury.

b. On or before June 30 of each year the Commissioner of Labor shall review the status of any interest bearing advances made from the federal unemployment account to determine the interest amount (if any) to be repaid to the United States Treasury by September 30 of that calendar year, pursuant to the provisions of section 1202(b) of the Social Security Act, 42 U.S.C. s. 1322. If it is determined that interest shall be paid to the United States Treasury, the Commissioner of Labor shall first determine whether there are sufficient moneys in the unemployment compensation auxiliary fund, as established in subsection (g) of R.S. 43:21-14, to repay the entire interest amount due on September 30 of that calendar year. If it is determined that there are sufficient moneys in the unemployment compensation auxiliary fund to repay the entire amount, no special assessment on employers shall be made. If, however, it is determined that there are insufficient moneys in the unemployment compensation auxiliary fund to repay the entire interest amount due on September 30 of that calendar year, a special assessment shall be made against all employers, except governmental entities or instrumentalities defined as employers under R.S. 43:21-19(h)(5) and nonprofit organizations defined as employers under R.S. 43:21-19(h)(6).

c. In the event that it shall be necessary to make a special assessment, the commissioner shall establish the ratio of the amount of interest determined under subsection b. of this section to 95% of the total employer contributions payable for unemployment insurance on taxable wages paid during the preceding calendar year by all employers subject to this interest assessment. This ratio shall be calculated to five significant figures and rounded upward to the next highest ten thousandth. The assessment against each employer shall be in an amount equal to its unemployment contributions payable on the total taxable wages it paid during the preceding calendar year multiplied by the ratio established herein but in no event shall any assessment be less than $5.00. This special assessment shall be mailed by the controller to all affected employers on or before July 31 and shall be due 30 days from that date. This assessment shall be collectible by the controller in the same manner as provided for employer contributions under chapter 21 of Title 43 of the Revised Statutes.

d. All moneys received by the controller under this special assessment shall be deposited in the Unemployment Compensation Interest Repayment Fund. After all known interest charges have been paid, any remaining moneys in the fund may be transferred to the unemployment compensation auxiliary fund at the discretion of the Commissioner of Labor.

L.1984, c. 24, s. 16, eff. Oct. 1, 1984.



Section 43:21-14.4 - Withholding Of Payments To Vendors For Certain Delinquent Payments; Administrative Fees.

43:21-14.4 Withholding of payments to vendors for certain delinquent payments; administrative fees.

1.Upon a determination by the controller, made pursuant to the procedures provided by R.S.43:21-14 or R.S.43:21-16, that an employer has failed to pay any contribution required by R.S.43:21-7 to the unemployment compensation fund, the State disability benefits fund, or the Family Temporary Disability Leave Account of the State disability benefits fund, including any contribution which the employer is required to collect from his employees to pay into the funds, has not made the required payment after notification by the controller of the failure, and has not been approved by the controller for an extension of time in which to make the payment or for other deferral of payment, the controller shall notify the Director of the Division of Budget and Accounting in the Department of the Treasury of the failure. For the purposes of section 1 of P.L.1995, c.159 (C.54:49-19), the amount of assessment for contributions, penalties, and interest due shall be regarded as a State tax debt of the employer. If the employer is under contract to provide goods or services to the State or its agencies or instrumentalities, including the legislative and judicial branches of the State government, the division shall utilize the set-off procedures of that section to have payments withheld from the employer under the contract as needed to satisfy the indebtedness in the manner provided by that section, except that, in addition, a fine equal to 25% of the contributions owed shall also be withheld in addition to the amount of the indebtedness. The provisions of this section shall not apply to any employer that is under contract to provide goods or services to the State or its agencies or instrumentalities, including the legislative and judicial branches of State government, if the dollar amount of indebtedness is less than $300. In the case of a failure to pay contributions to the unemployment compensation fund, the delinquent amount of contributions shall be deposited into the unemployment compensation fund and, after the full amount of the delinquent contributions have been deposited in to the unemployment compensation fund, the fine, penalties, and interest due shall be deposited into the unemployment compensation auxiliary fund. In the case of a failure to pay contributions to the State disability benefits fund or the Family Temporary Disability Leave Account of the State disability benefits fund, the delinquent amount of contributions shall be deposited into the State disability benefits fund or the Family Temporary Disability Leave Account of that fund, as appropriate, and, after the full amount of the delinquent contributions have been deposited into the State disability benefits fund or the Family Temporary Disability Leave Account of that fund, the fine, penalties, and interest due shall be deposited into the administration account of the State disability benefits fund. The department shall use a portion of the fines to reimburse the Division of Budget and Accounting for expenses incurred by the Department of the Treasury in the implementation of this act.

L.2015, c.40, s.1.



Section 43:21-15 - Waiver Of Rights Void

43:21-15. Waiver of rights void
43:21-15. (a) Waiver of rights void. Any agreement by an individual to waive, release, or commute his rights to benefits or any other rights under this chapter shall be void. No agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contributions, required under this chapter from such employer, shall be valid. No employer shall directly or indirectly make or require or accept any deduction from the remuneration of any individual in his employ to finance the employer's contributions required from him, or require or accept any waiver of any right hereunder by any individual in his employ. Any employer or officer or agent of an employer who violates any provision of this subsection shall, for each offense, be fined not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00) or be imprisoned for not more than six months, or both.

(b) Limitation of fees. No individual claiming benefits shall be charged fees of any kind in any proceeding under this chapter by the division or its representatives or by any court or any officer thereof. Any individual claiming benefits in any proceeding before the board of review or a court may be represented by counsel or other duly authorized agent; but no such counsel or agents shall either charge or receive for such services more than an amount approved by the board of review. Any person who violates any provision of this subsection shall, for each such offense, be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500.00), or imprisoned for not more than six months, or both.

(c) No assignment of benefits; exemptions. Any assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this chapter shall be void; and such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debt; and benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessaries furnished to such individual or his dependents during the time when such individual was unemployed. Any waiver of any exemption provided for in this subsection shall be void.

(d) Notwithstanding the provisions of subsection (c) of this section:

(1) an individual filing a new claim for unemployment compensation on or after January 1, 1997 shall, at the time of filing that claim, be advised in writing that:

(A) unemployment compensation is subject to federal income tax;

(B) requirements exist pertaining to estimated tax payments;

(C) the individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in the Internal Revenue Code;

(D) the individual shall be permitted to change a previously elected withholding status.

(2) amounts deducted and withheld from unemployment compensation pursuant to this subsection (d) shall remain in the unemployment compensation fund until transferred to the federal taxing authority as a payment of income tax;

(3) the commissioner shall follow all procedures specified by the United States Department of Labor and the Internal Revenue Service pertaining to the deducting and withholding of income tax;

(4) amounts shall be deducted and withheld pursuant to this subsection only after amounts are deducted and withheld for any overpayments of unemployment compensation, child support obligations, food stamp over issuances or any other amounts required to be deducted and withheld under federal law.

Amended 1996,c.149.



Section 43:21-16 - Unemployment Compensation Offenses And Penalties.

43:21-16 Unemployment compensation offenses and penalties.

43:21-16. (a) (1) Whoever makes a false statement or representation, knowing it to be false, or knowingly fails to disclose a material fact, to obtain or increase or attempts to obtain or increase any benefit or other payment under this chapter (R.S.43:21-1 et seq.), or under an employment security law of any other state or of the federal government, either for himself or for any other person, shall be liable to a fine of 25% of the amount fraudulently obtained, to be recovered in an action at law in the name of the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey or as provided in subsection (e) of R.S.43:21-14, said fine when recovered shall be immediately deposited in the following manner: 10 percent of the amount fraudulently obtained deposited into the unemployment compensation auxiliary fund for the use of said fund, and 15 percent of the amount fraudulently obtained deposited into the unemployment compensation fund; and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense. Any penalties imposed by this subsection shall be in addition to those otherwise prescribed in this chapter (R.S.43:21-1 et seq.).
(2)For purposes of any unemployment compensation program of the United States, if the department determines that any benefit amount is obtained by an individual due to fraud committed by the individual, the department shall assess a fine on the individual and deposit the recovered fine in the same manner as provided in paragraph (1) of subsection (a) of this section. As used in this paragraph, "unemployment compensation program of the United States" means:

(A)Unemployment compensation for federal civilian employees pursuant to 5 U.S.C. 8501 et seq.;

(B)Unemployment compensation for ex-service members pursuant to 5 U.S.C. 8521 et seq.;

(C)Trade readjustment allowances pursuant to 19 U.S.C. 2291-2294;

(D)Disaster unemployment assistance pursuant to 42 U.S.C. 5177(a);

(E)Any federal temporary extension of unemployment compensation;

(F)Any federal program that increases the weekly amount of unemployment compensation payable to individuals; and

(G)Any other federal program providing for the payment of unemployment compensation.

(b) (1) An employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation, knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto or to avoid becoming or remaining subject hereto or to avoid or reduce any contribution or other payment required from an employing unit under this chapter (R.S.43:21-1 et seq.), or under an employment security law of any other state or of the federal government, or who willfully fails or refuses to furnish any reports required hereunder (except for such reports as may be required under subsection (b) of R.S.43:21-6) or to produce or permit the inspection or copying of records, as required hereunder, shall be liable to a fine of $100.00, or 25% of the amount fraudulently withheld, whichever is greater, to be recovered in an action at law in the name of the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey or as provided in subsection (e) of R.S.43:21-14, said fine when recovered to be paid to the unemployment compensation auxiliary fund for the use of said fund; and each such false statement or representation or failure to disclose a material fact, and each day of such failure or refusal shall constitute a separate offense. Any penalties imposed by this paragraph shall be in addition to those otherwise prescribed in this chapter (R.S.43:21-1 et seq.).

(2)Any employing unit or any officer or agent of an employing unit or any other person who fails to submit any report required under subsection (b) of R.S.43:21-6 shall be subject to a penalty of $25.00 for the first report not submitted within 10 days after the mailing of a request for such report, and an additional $25.00 penalty may be assessed for the next 10-day period, which may elapse after the end of the initial 10-day period and before the report is filed; provided that when such report or reports are not filed within the prescribed time but it is shown to the satisfaction of the director that the failure was due to a reasonable cause, no such penalty shall be imposed. Any penalties imposed by this paragraph shall be recovered as provided in subsection (e) of R.S.43:21-14, and when recovered shall be paid to the unemployment compensation auxiliary fund for the use of said fund.

(3)Any employing unit, officer or agent of the employing unit, or any other person, determined by the controller to have knowingly violated, or attempted to violate, or advised another person to violate the transfer of employment experience provisions found at R.S.43:21-7 (c)(7), or who otherwise knowingly attempts to obtain a lower rate of contributions by failing to disclose material information, or by making a false statement, or by a misrepresentation of fact, shall be subject to a fine of $5,000 or 25% of the contributions under-reported or attempted to be under-reported, whichever is greater, to be recovered as provided in subsection (e) of R.S.43:21-14, and when recovered to be paid to the unemployment compensation auxiliary fund for the use of said fund. For the purposes of this subsection, "knowingly" means having actual knowledge of, or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(c)Any person who shall willfully violate any provision of this chapter (R.S.43:21-1 et seq.) or any rule or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this chapter (R.S.43:21-1 et seq.), and for which a penalty is neither prescribed herein nor provided by any other applicable statute, shall be liable to a fine of $50.00, to be recovered in an action at law in the name of the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey or as provided in subsection (e) of R.S.43:21-14, said fine when recovered to be paid to the unemployment compensation auxiliary fund for the use of said fund; and each day such violation continues shall be deemed to be a separate offense.

(d) (1) When it is determined by a representative or representatives designated by the Director of the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey that any person, whether (i) by reason of the nondisclosure or misrepresentation by him or by another of a material fact (whether or not such nondisclosure or misrepresentation was known or fraudulent), or (ii) for any other reason, has received any sum as benefits under this chapter (R.S.43:21-1 et seq.) while any conditions for the receipt of benefits imposed by this chapter (R.S.43:21-1 et seq.) were not fulfilled in his case, or while he was disqualified from receiving benefits, or while otherwise not entitled to receive such sum as benefits, such person, unless the director (with the concurrence of the controller) directs otherwise by regulation, shall be liable to repay those benefits in full. The employer's account shall not be charged for the amount of an overpayment of benefits if the overpayment was caused by an error of the division and not by any error of the employer. The sum shall be deducted from any future benefits payable to the individual under this chapter (R.S.43:21-1 et seq.) or shall be paid by the individual to the division for the unemployment compensation fund, and such sum shall be collectible in the manner provided for by law, including, but not limited to, the filing of a certificate of debt with the Clerk of the Superior Court of New Jersey; provided, however, that, except in the event of fraud, no person shall be liable for any such refunds or deductions against future benefits unless so notified before four years have elapsed from the time the benefits in question were paid. Such person shall be promptly notified of the determination and the reasons therefor. The determination shall be final unless the person files an appeal of the determination within seven calendar days after the delivery of the determination, or within 10 calendar days after such notification was mailed to his last-known address, for any determination made on or before December 1, 2010, and any initial determination made pursuant to paragraph (1) of subsection (b) of R.S.43:21-6 after December 1, 2010, or within 20 calendar days after the delivery of such determination, or within 20 calendar days after such notification was mailed to his last-known address, for any determination other than an initial determination made after December 1, 2010.

(2)Interstate and cross-offset of state and federal unemployment benefits. To the extent permissible under the laws and Constitution of the United States, the commissioner is authorized to enter into or cooperate in arrangements or reciprocal agreements with appropriate and duly authorized agencies of other states or the United States Secretary of Labor, or both, whereby:

(A)Overpayments of unemployment benefits as determined under subsection (d) of R.S.43:21-16 shall be recovered by offset from unemployment benefits otherwise payable under the unemployment compensation law of another state, and overpayments of unemployment benefits as determined under the unemployment compensation law of another state shall be recovered by offset from unemployment benefits otherwise payable under R.S.43:21-1 et seq.; and

(B)Overpayments of unemployment benefits as determined under applicable federal law, with respect to benefits or allowances for unemployment provided under a federal program administered by this State under an agreement with the United States Secretary of Labor, shall be recovered by offset from unemployment benefits otherwise payable under R.S.43:21-1 et seq., or any federal program administered by this State, or under the unemployment compensation law of another state or any federal unemployment benefit or allowance program administered by another state under an agreement with the United States Secretary of Labor, if the other state has in effect a reciprocal agreement with the United States Secretary of Labor as authorized by subsection (g) of 42 U.S.C.s.503, and if the United States agrees, as provided in the reciprocal agreement with this State entered into under subsection (g) of 42 U.S.C.s.503, that overpayments of unemployment benefits as determined under subsection (d) of R.S.43:21-16 and overpayments as determined under the unemployment compensation law of another state which has in effect a reciprocal agreement with the United States Secretary of Labor as authorized by subsection (g) of 42 U.S.C.s.503, shall be recovered by offset from benefits or allowances otherwise payable under a federal program administered by this State or another state under an agreement with the United States Secretary of Labor.

(e) (1) Any employing unit, or any officer or agent of an employing unit, which officer or agent is directly or indirectly responsible for collecting, truthfully accounting for, remitting when payable any contribution, or filing or causing to be filed any report or statement required by this chapter, or employer, or person failing to remit, when payable, any employer contributions, or worker contributions (if withheld or deducted), or the amount of such worker contributions (if not withheld or deducted), or filing or causing to be filed with the controller or the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey, any false or fraudulent report or statement, and any person who aids or abets an employing unit, employer, or any person in the preparation or filing of any false or fraudulent report or statement with intent to defraud the State of New Jersey or an employment security agency of any other state or of the federal government, or with intent to evade the payment of any contributions, interest or penalties, or any part thereof, which shall be due under the provisions of this chapter (R.S.43:21-1 et seq.), shall be liable for each offense upon conviction before any Superior Court or municipal court, to a fine not to exceed $1,000.00 or by imprisonment for a term not to exceed 90 days, or both, at the discretion of the court. The fine upon conviction shall be payable to the unemployment compensation auxiliary fund. Any penalties imposed by this subsection shall be in addition to those otherwise prescribed in this chapter (R.S.43:21-1 et seq.).

(2)Any employing unit, officer or agent of the employing unit, or any other person, who knowingly violates, or attempts to violate, or advise another person to violate the transfer of employment experience provisions found at R.S.43:21-7 (c)(7) shall be, upon conviction before any Superior Court or municipal court, guilty of a crime of the fourth degree. For the purposes of this subsection, "knowingly" means having actual knowledge of, or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(f)Any employing unit or any officer or agent of an employing unit or any other person who aids and abets any person to obtain any sum of benefits under this chapter to which he is not entitled, or a larger amount as benefits than that to which he is justly entitled, shall be liable for each offense upon conviction before any Superior Court or municipal court, to a fine not to exceed $1,000.00 or by imprisonment for a term not to exceed 90 days, or both, at the discretion of the court. The fine upon conviction shall be payable to the unemployment compensation auxiliary fund. Any penalties imposed by this subsection shall be in addition to those otherwise prescribed in this chapter (R.S.43:21-1 et seq.).

(g)There shall be created in the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey an investigative staff for the purpose of investigating violations referred to in this section and enforcing the provisions thereof.

(h)An employing unit or any officer or agent of an employing unit who makes a false statement or representation, knowing it to be false, or who knowingly fails to disclose a material fact, to reduce benefit charges to the employing unit pursuant to paragraph (1) of subsection (c) of R.S.43:21-7, shall be liable to a fine of $1,000, to be recovered in an action at law in the name of the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development of the State of New Jersey or as provided in subsection (e) of R.S.43:21-14. The fine when recovered shall be paid to the unemployment compensation auxiliary fund for the use of the fund. Each false statement or representation or failure to disclose a material fact, and each day of that failure or refusal shall constitute a separate offense. Any penalties imposed by this subsection shall be in addition to those otherwise prescribed in R.S.43:21-1 et seq.

(i)The Department of Labor and Workforce Development shall arrange for the electronic receipt of death record notifications from the New Jersey Electronic Death Registration System, pursuant to section 16 of P.L.2003, c.221 (C.26:8-24.1), and establish a verification system to confirm that benefits paid pursuant to the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.), and the "unemployment compensation law," R.S.43:21-1 et seq., are not being paid to deceased individuals.

(j)The Department of Labor and Workforce Development shall arrange for the electronic receipt of identifying information from the Department of Corrections, pursuant to section 6 of P.L.1976, c.98 (C.30:1B-6), and from the Administrative Office of the Courts and any county which does not provide county inmate incarceration information to the Administrative Office of the Courts, and establish a verification system to confirm that benefits paid pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., are not being paid to individuals who are incarcerated.

amended 1945, c.308, s.4; 1948, c.79, s.4; 1950, c.167, s.2; 1950, c.225, s.2; 1951, c.210; 1952, c.187, s.7; 1961, c.43, s.8; 1984, c.24, s.10; 1985, c.476; 1991, c.357; 1997, c.255, s.4; 2005, c.239, s.4; 2010, c.82, s.2; 2013, c.124; 2013, c.274, s.5.



Section 43:21-17 - Representation In Court Or Administrative Proceeding

43:21-17. Representation in court or administrative proceeding
(a) In any civil action to enforce the provisions of this chapter, the Commissioner of Labor and the State may be represented by any qualified attorney, who is a regular salaried employee of the Department of Labor or is designated by it for this purpose, or, at the commissioner's request, by the Attorney General.

(b) In any administrative proceeding before the Division of Unemployment and Temporary Disability Insurance of the Department of Labor, the board of review or the appeal tribunal, the claimant or the employer may appear pro se or employ an attorney or a nonattorney to represent him.

Amended by L.1984, c. 24, s. 11, eff. Oct. 1, 1984.



Section 43:21-18 - Nonliability Of State

43:21-18. Nonliability of state
Benefits shall be deemed to be due and payable under this chapter only to the extent provided in this chapter and to the extent that moneys are available therefor to the credit of the unemployment compensation fund, and neither the state, the commission nor any representative thereof shall be liable for any amount in excess of such sums.



Section 43:21-19 - Definitions.

43:21-19 Definitions.

43:21-19. Definitions. As used in this chapter (R.S.43:21-1 et seq.), unless the context clearly requires otherwise:

(a) (1) "Annual payroll" means the total amount of wages paid during a calendar year (regardless of when earned) by an employer for employment.

(2)"Average annual payroll" means the average of the annual payrolls of any employer for the last three or five preceding calendar years, whichever average is higher, except that any year or years throughout which an employer has had no "annual payroll" because of military service shall be deleted from the reckoning; the "average annual payroll" in such case is to be determined on the basis of the prior three or five calendar years in each of which the employer had an "annual payroll" in the operation of his business, if the employer resumes his business within 12 months after separation, discharge or release from such service, under conditions other than dishonorable, and makes application to have his "average annual payroll" determined on the basis of such deletion within 12 months after he resumes his business; provided, however, that "average annual payroll" solely for the purposes of paragraph (3) of subsection (e) of R.S.43:21-7 means the average of the annual payrolls of any employer on which he paid contributions to the State disability benefits fund for the last three or five preceding calendar years, whichever average is higher; provided further that only those wages be included on which employer contributions have been paid on or before January 31 (or the next succeeding day if such January 31 is a Saturday or Sunday) immediately preceding the beginning of the 12-month period for which the employer's contribution rate is computed.

(b)"Benefits" means the money payments payable to an individual, as provided in this chapter (R.S.43:21-1 et seq.), with respect to his unemployment.

(c) (1) "Base year" with respect to benefit years commencing on or after July 1, 1986, shall mean the first four of the last five completed calendar quarters immediately preceding an individual's benefit year.

With respect to a benefit year commencing on or after July 1, 1995, if an individual does not have sufficient qualifying weeks or wages in his base year to qualify for benefits, the individual shall have the option of designating that his base year shall be the "alternative base year," which means the last four completed calendar quarters immediately preceding the individual's benefit year; except that, with respect to a benefit year commencing on or after October 1, 1995, if the individual also does not have sufficient qualifying weeks or wages in the last four completed calendar quarters immediately preceding his benefit year to qualify for benefits, "alternative base year" means the last three completed calendar quarters immediately preceding his benefit year and, of the calendar quarter in which the benefit year commences, the portion of the quarter which occurs before the commencing of the benefit year.

The division shall inform the individual of his options under this section as amended by P.L.1995, c.234. If information regarding weeks and wages for the calendar quarter or quarters immediately preceding the benefit year is not available to the division from the regular quarterly reports of wage information and the division is not able to obtain the information using other means pursuant to State or federal law, the division may base the determination of eligibility for benefits on the affidavit of an individual with respect to weeks and wages for that calendar quarter. The individual shall furnish payroll documentation, if available, in support of the affidavit. A determination of benefits based on an alternative base year shall be adjusted when the quarterly report of wage information from the employer is received if that information causes a change in the determination.

(2)With respect to a benefit year commencing on or after June 1, 1990 for an individual who immediately preceding the benefit year was subject to a disability compensable under the provisions of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), "base year" shall mean the first four of the last five completed calendar quarters immediately preceding the individual's period of disability, if the employment held by the individual immediately preceding the period of disability is no longer available at the conclusion of that period and the individual files a valid claim for unemployment benefits after the conclusion of that period. For the purposes of this paragraph, "period of disability" means the period defined as a period of disability by section 3 of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-27). An individual who files a claim under the provisions of this paragraph (2) shall not be regarded as having left work voluntarily for the purposes of subsection (a) of R.S.43:21-5.

(3)With respect to a benefit year commencing on or after June 1, 1990 for an individual who immediately preceding the benefit year was subject to a disability compensable under the provisions of the workers' compensation law (chapter 15 of Title 34 of the Revised Statutes), "base year" shall mean the first four of the last five completed calendar quarters immediately preceding the individual's period of disability, if the period of disability was not longer than two years, if the employment held by the individual immediately preceding the period of disability is no longer available at the conclusion of that period and if the individual files a valid claim for unemployment benefits after the conclusion of that period. For the purposes of this paragraph, "period of disability" means the period from the time at which the individual becomes unable to work because of the compensable disability until the time that the individual becomes able to resume work and continue work on a permanent basis. An individual who files a claim under the provisions of this paragraph (3) shall not be regarded as having left work voluntarily for the purposes of subsection (a) of R.S.43:21-5.

(d)"Benefit year" with respect to any individual means the 364 consecutive calendar days beginning with the day on, or as of, which he first files a valid claim for benefits, and thereafter beginning with the day on, or as of, which the individual next files a valid claim for benefits after the termination of his last preceding benefit year. Any claim for benefits made in accordance with subsection (a) of R.S.43:21-6 shall be deemed to be a "valid claim" for the purpose of this subsection if (1) he is unemployed for the week in which, or as of which, he files a claim for benefits; and (2) he has fulfilled the conditions imposed by subsection (e) of R.S.43:21-4.

(e) (1) "Division" means the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development, and any transaction or exercise of authority by the director of the division thereunder, or under this chapter (R.S.43:21-1 et seq.), shall be deemed to be performed by the division.

(2)"Controller" means the Office of the Assistant Commissioner for Finance and Controller of the Department of Labor and Workforce Development, established by the 1982 Reorganization Plan of the Department of Labor.

(f)"Contributions" means the money payments to the State Unemployment Compensation Fund, required by R.S.43:21-7. "Payments in lieu of contributions" means the money payments to the State Unemployment Compensation Fund by employers electing or required to make payments in lieu of contributions, as provided in section 3 or section 4 of P.L.1971, c.346 (C.43:21-7.2 or 43:21-7.3).

(g)"Employing unit" means the State or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions or any individual or type of organization, any partnership, association, trust, estate, joint-stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, which has or subsequent to January 1, 1936, had in its employ one or more individuals performing services for it within this State. All individuals performing services within this State for any employing unit which maintains two or more separate establishments within this State shall be deemed to be employed by a single employing unit for all the purposes of this chapter (R.S.43:21-1 et seq.). Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this chapter (R.S.43:21-1 et seq.), whether such individual was hired or paid directly by such employing unit or by such agent or employee; provided the employing unit had actual or constructive knowledge of the work.

(h)"Employer" means:

(1)Any employing unit which in either the current or the preceding calendar year paid remuneration for employment in the amount of $1,000.00 or more;

(2)Any employing unit (whether or not an employing unit at the time of acquisition) which acquired the organization, trade or business, or substantially all the assets thereof, of another which, at the time of such acquisition, was an employer subject to this chapter (R.S.43:21-1 et seq.);

(3)Any employing unit which acquired the organization, trade or business, or substantially all the assets thereof, of another employing unit and which, if treated as a single unit with such other employing unit, would be an employer under paragraph (1) of this subsection;

(4)Any employing unit which together with one or more other employing units is owned or controlled (by legally enforceable means or otherwise), directly or indirectly by the same interests, or which owns or controls one or more other employing units (by legally enforceable means or otherwise), and which, if treated as a single unit with such other employing unit or interest, would be an employer under paragraph (1) of this subsection;

(5)Any employing unit for which service in employment as defined in R.S.43:21-19 (i) (1) (B) (i) is performed after December 31, 1971; and as defined in R.S.43:21-19 (i) (1) (B) (ii) is performed after December 31, 1977;

(6)Any employing unit for which service in employment as defined in R.S.43:21-19 (i) (1) (c) is performed after December 31, 1971 and which in either the current or the preceding calendar year paid remuneration for employment in the amount of $1,000.00 or more;

(7)Any employing unit not an employer by reason of any other paragraph of this subsection (h) for which, within either the current or preceding calendar year, service is or was performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund; or which, as a condition for approval of the "unemployment compensation law" for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required pursuant to such act to be an employer under this chapter (R.S.43:21-1 et seq.);

(8)(Deleted by amendment; P.L.1977, c.307.)

(9)(Deleted by amendment; P.L.1977, c.307.)

(10) (Deleted by amendment; P.L.1977, c.307.)

(11) Any employing unit subject to the provisions of the Federal Unemployment Tax Act within either the current or the preceding calendar year, except for employment hereinafter excluded under paragraph (7) of subsection (i) of this section;

(12) Any employing unit for which agricultural labor in employment as defined in R.S.43:21-19 (i) (1) (I) is performed after December 31, 1977;

(13) Any employing unit for which domestic service in employment as defined in R.S.43:21-19 (i) (1) (J) is performed after December 31, 1977;

(14) Any employing unit which having become an employer under the "unemployment compensation law" (R.S.43:21-1 et seq.), has not under R.S.43:21-8 ceased to be an employer; or for the effective period of its election pursuant to R.S.43:21-8, any other employing unit which has elected to become fully subject to this chapter (R.S.43:21-1 et seq.).

(i) (1) "Employment" means:

(A)Any service performed prior to January 1, 1972, which was employment as defined in the "unemployment compensation law" (R.S.43:21-1 et seq.) prior to such date, and, subject to the other provisions of this subsection, service performed on or after January 1, 1972, including service in interstate commerce, performed for remuneration or under any contract of hire, written or oral, express or implied.

(B) (i) Service performed after December 31, 1971 by an individual in the employ of this State or any of its instrumentalities or in the employ of this State and one or more other states or their instrumentalities for a hospital or institution of higher education located in this State, if such service is not excluded from "employment" under paragraph (D) below.

(ii)Service performed after December 31, 1977, in the employ of this State or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of the foregoing and one or more other states or political subdivisions, if such service is not excluded from "employment" under paragraph (D) below.

(C)Service performed after December 31, 1971 by an individual in the employ of a religious, charitable, educational, or other organization, which is excluded from "employment" as defined in the Federal Unemployment Tax Act, solely by reason of section 3306 (c)(8) of that act, if such service is not excluded from "employment" under paragraph (D) below.

(D)For the purposes of paragraphs (B) and (C), the term "employment" does not apply to services performed

(i)In the employ of (I) a church or convention or association of churches, or (II) an organization, or school which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches;

(ii)By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order;

(iii) Prior to January 1, 1978, in the employ of a school which is not an institution of higher education, and after December 31, 1977, in the employ of a governmental entity referred to in R.S.43:21-19 (i) (1) (B), if such service is performed by an individual in the exercise of duties

(aa) as an elected official;

(bb) as a member of a legislative body, or a member of the judiciary, of a state or political subdivision;

(cc) as a member of the State National Guard or Air National Guard;

(dd) as an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency;

(ee) in a position which, under or pursuant to the laws of this State, is designated as a major nontenured policy making or advisory position, or a policy making or advisory position, the performance of the duties of which ordinarily does not require more than eight hours per week; or

(iv) By an individual receiving rehabilitation or remunerative work in a facility conducted for the purpose of carrying out a program of rehabilitation of individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market;

(v)By an individual receiving work-relief or work-training as part of an unemployment work-relief or work-training program assisted in whole or in part by any federal agency or an agency of a state or political subdivision thereof; or

(vi) Prior to January 1, 1978, for a hospital in a State prison or other State correctional institution by an inmate of the prison or correctional institution and after December 31, 1977, by an inmate of a custodial or penal institution.

(E)The term "employment" shall include the services of an individual who is a citizen of the United States, performed outside the United States after December 31, 1971 (except in Canada and in the case of the Virgin Islands, after December 31, 1971) and prior to January 1 of the year following the year in which the U.S. Secretary of Labor approves the unemployment compensation law of the Virgin Islands, under section 3304 (a) of the Internal Revenue Code of 1986 (26 U.S.C. s.3304 (a)) in the employ of an American employer (other than the service which is deemed employment under the provisions of R.S.43:21-19 (i) (2) or (5) or the parallel provisions of another state's unemployment compensation law), if

(i)The American employer's principal place of business in the United States is located in this State; or

(ii)The American employer has no place of business in the United States, but (I) the American employer is an individual who is a resident of this State; or (II) the American employer is a corporation which is organized under the laws of this State; or (III) the American employer is a partnership or trust and the number of partners or trustees who are residents of this State is greater than the number who are residents of another state; or

(iii) None of the criteria of divisions (i) and (ii) of this subparagraph (E) is met but the American employer has elected to become an employer subject to the "unemployment compensation law" (R.S.43:21-1 et seq.) in this State, or the American employer having failed to elect to become an employer in any state, the individual has filed a claim for benefits, based on such service, under the law of this State;

(iv) An "American employer," for the purposes of this subparagraph (E), means (I) an individual who is a resident of the United States; or (II) a partnership, if two-thirds or more of the partners are residents of the United States; or (III) a trust, if all the trustees are residents of the United States; or (IV) a corporation organized under the laws of the United States or of any state.

(F)Notwithstanding R.S.43:21-19 (i) (2), all service performed after January 1, 1972 by an officer or member of the crew of an American vessel or American aircraft on or in connection with such vessel or aircraft, if the operating office from which the operations of such vessel or aircraft operating within, or within and without, the United States are ordinarily and regularly supervised, managed, directed, and controlled, is within this State.

(G)Notwithstanding any other provision of this subsection, service in this State with respect to which the taxes required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under the "unemployment compensation law" (R.S.43:21-1 et seq.).

(H)The term "United States" when used in a geographical sense in subsection R.S.43:21-19 (i) includes the states, the District of Columbia, the Commonwealth of Puerto Rico and, effective on the day after the day on which the U.S. Secretary of Labor approves for the first time under section 3304 (a) of the Internal Revenue Code of 1986 (26 U.S.C. s.3304 (a)) an unemployment compensation law submitted to the Secretary by the Virgin Islands for such approval, the Virgin Islands.

(I) (i) Service performed after December 31, 1977 in agricultural labor in a calendar year for an entity which is an employer as defined in the "unemployment compensation law," (R.S.43:21-1 et seq.) as of January 1 of such year; or for an employing unit which

(aa) during any calendar quarter in either the current or the preceding calendar year paid remuneration in cash of $20,000.00 or more for individuals employed in agricultural labor, or

(bb) for some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor 10 or more individuals, regardless of whether they were employed at the same moment in time.

(ii) for the purposes of this subsection any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other entity shall be treated as an employee of such crew leader

(aa) if such crew leader holds a certification of registration under the Migrant and Seasonal Agricultural Worker Protection Act, Pub.L.97-470 (29 U.S.C. s.1801 et seq.), or P.L.1971, c.192 (C.34:8A-7 et seq.); or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(bb) if such individual is not an employee of such other person for whom services were performed.

(iii) For the purposes of subparagraph (I) (i) in the case of any individual who is furnished by a crew leader to perform service in agricultural labor or any other entity and who is not treated as an employee of such crew leader under (I) (ii)

(aa) such other entity and not the crew leader shall be treated as the employer of such individual; and

(bb) such other entity shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on his own behalf or on behalf of such other entity) for the service in agricultural labor performed for such other entity.

(iv) For the purpose of subparagraph (I)(ii), the term "crew leader" means an individual who

(aa) furnishes individuals to perform service in agricultural labor for any other entity;

(bb) pays (either on his own behalf or on behalf of such other entity) the individuals so furnished by him for the service in agricultural labor performed by them; and

(cc) has not entered into a written agreement with such other entity under which such individual is designated as an employee of such other entity.

(J)Domestic service after December 31, 1977 performed in the private home of an employing unit which paid cash remuneration of $1,000.00 or more to one or more individuals for such domestic service in any calendar quarter in the current or preceding calendar year.

(2)The term "employment" shall include an individual's entire service performed within or both within and without this State if:

(A)The service is localized in this State; or

(B)The service is not localized in any state but some of the service is performed in this State, and (i) the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled, is in this State; or (ii) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State.

(3)Services performed within this State but not covered under paragraph (2) of this subsection shall be deemed to be employment subject to this chapter (R.S.43:21-1 et seq.) if contributions are not required and paid with respect to such services under an unemployment compensation law of any other state or of the federal government.

(4)Services not covered under paragraph (2) of this subsection and performed entirely without this State, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the federal government, shall be deemed to be employment subject to this chapter (R.S.43:21-1 et seq.) if the individual performing such services is a resident of this State and the employing unit for whom such services are performed files with the division an election that the entire service of such individual shall be deemed to be employment subject to this chapter (R.S.43:21-1 et seq.).

(5)Service shall be deemed to be localized within a state if:

(A)The service is performed entirely within such state; or

(B)The service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the state; for example, is temporary or transitory in nature or consists of isolated transactions.

(6)Services performed by an individual for remuneration shall be deemed to be employment subject to this chapter (R.S.43:21-1 et seq.) unless and until it is shown to the satisfaction of the division that:

(A)Such individual has been and will continue to be free from control or direction over the performance of such service, both under his contract of service and in fact; and

(B)Such service is either outside the usual course of the business for which such service is performed, or that such service is performed outside of all the places of business of the enterprise for which such service is performed; and

(C)Such individual is customarily engaged in an independently established trade, occupation, profession or business.

(7)Provided that such services are also exempt under the Federal Unemployment Tax Act, as amended, or that contributions with respect to such services are not required to be paid into a state unemployment fund as a condition for a tax offset credit against the tax imposed by the Federal Unemployment Tax Act, as amended, the term "employment" shall not include:

(A)Agricultural labor performed prior to January 1, 1978; and after December 31, 1977, only if performed in a calendar year for an entity which is not an employer as defined in the "unemployment compensation law," (R.S.43:21-1 et seq.) as of January 1 of such calendar year; or unless performed for an employing unit which

(i)during a calendar quarter in either the current or the preceding calendar year paid remuneration in cash of $20,000.00 or more to individuals employed in agricultural labor, or

(ii) for some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor 10 or more individuals, regardless of whether they were employed at the same moment in time;

(B)Domestic service in a private home performed prior to January 1, 1978; and after December 31, 1977, unless performed in the private home of an employing unit which paid cash remuneration of $1,000.00 or more to one or more individuals for such domestic service in any calendar quarter in the current or preceding calendar year;

(C)Service performed by an individual in the employ of his son, daughter or spouse, and service performed by a child under the age of 18 in the employ of his father or mother;

(D)Service performed prior to January 1, 1978, in the employ of this State or of any political subdivision thereof or of any instrumentality of this State or its political subdivisions, except as provided in R.S.43:21-19 (i) (1) (B) above, and service in the employ of the South Jersey Port Corporation or its successors;

(E)Service performed in the employ of any other state or its political subdivisions or of an instrumentality of any other state or states or their political subdivisions to the extent that such instrumentality is with respect to such service exempt under the Constitution of the United States from the tax imposed under the Federal Unemployment Tax Act, as amended, except as provided in R.S.43:21-19 (i) (1) (B) above;

(F)Service performed in the employ of the United States Government or of any instrumentality of the United States exempt under the Constitution of the United States from the contributions imposed by the "unemployment compensation law," except that to the extent that the Congress of the United States shall permit states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation law, all of the provisions of this act shall be applicable to such instrumentalities, and to service performed for such instrumentalities, in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services; provided that if this State shall not be certified for any year by the Secretary of Labor of the United States under section 3304 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.3304), the payments required of such instrumentalities with respect to such year shall be refunded by the division from the fund in the same manner and within the same period as is provided in R.S.43:21-14 (f) with respect to contributions erroneously paid to or collected by the division;

(G)Services performed in the employ of fraternal beneficiary societies, orders, or associations operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system and providing for the payment of life, sick, accident, or other benefits to the members of such society, order, or association, or their dependents;

(H)Services performed as a member of the board of directors, a board of trustees, a board of managers, or a committee of any bank, building and loan, or savings and loan association, incorporated or organized under the laws of this State or of the United States, where such services do not constitute the principal employment of the individual;

(I)Service with respect to which unemployment insurance is payable under an unemployment insurance program established by an Act of Congress;

(J)Service performed by agents of mutual fund brokers or dealers in the sale of mutual funds or other securities, by agents of insurance companies, exclusive of industrial insurance agents or by agents of investment companies, if the compensation to such agents for such services is wholly on a commission basis;

(K)Services performed by real estate salesmen or brokers who are compensated wholly on a commission basis;

(L)Services performed in the employ of any veterans' organization chartered by Act of Congress or of any auxiliary thereof, no part of the net earnings of which organization, or auxiliary thereof, inures to the benefit of any private shareholder or individual;

(M) Service performed for or in behalf of the owner or operator of any theater, ballroom, amusement hall or other place of entertainment, not in excess of 10 weeks in any calendar year for the same owner or operator, by any leader or musician of a band or orchestra, commonly called a "name band," entertainer, vaudeville artist, actor, actress, singer or other entertainer;

(N)Services performed after January 1, 1973 by an individual for a labor union organization, known and recognized as a union local, as a member of a committee or committees reimbursed by the union local for time lost from regular employment, or as a part-time officer of a union local and the remuneration for such services is less than $1,000.00 in a calendar year;

(O)Services performed in the sale or distribution of merchandise by home-to-home salespersons or in-the-home demonstrators whose remuneration consists wholly of commissions or commissions and bonuses;

(P)Service performed in the employ of a foreign government, including service as a consular, nondiplomatic representative, or other officer or employee;

(Q)Service performed in the employ of an instrumentality wholly owned by a foreign government if (i) the service is of a character similar to that performed in foreign countries by employees of the United States Government or of an instrumentality thereof, and (ii) the division finds that the United States Secretary of State has certified to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar services performed in the foreign country by employees of the United States Government and of instrumentalities thereof;

(R)Service in the employ of an international organization entitled to enjoy the privileges, exemptions and immunities under the International Organizations Immunities Act (22 U.S.C. s.288 et seq.);

(S)Service covered by an election duly approved by an agency charged with the administration of any other state or federal unemployment compensation or employment security law, in accordance with an arrangement pursuant to R.S.43:21-21 during the effective period of such election;

(T)Service performed in the employ of a school, college, or university if such service is performed (i) by a student enrolled at such school, college, or university on a full-time basis in an educational program or completing such educational program leading to a degree at any of the severally recognized levels, or (ii) by the spouse of such a student, if such spouse is advised at the time such spouse commences to perform such service that (I) the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university, and (II) such employment will not be covered by any program of unemployment insurance;

(U)Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subparagraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(V)Service performed in the employ of a hospital, if such service is performed by a patient of the hospital; service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and regularly attending classes in a nurses' training school approved under the laws of this State; and service performed as an intern in the employ of a hospital by an individual who has completed a four-year course in a medical school approved pursuant to the laws of this State;

(W) Services performed after the effective date of this amendatory act by agents of mutual benefit associations if the compensation to such agents for such services is wholly on a commission basis;

(X)Services performed by operators of motor vehicles weighing 18,000 pounds or more, licensed for commercial use and used for the highway movement of motor freight, who own their equipment or who lease or finance the purchase of their equipment through an entity which is not owned or controlled directly or indirectly by the entity for which the services were performed and who were compensated by receiving a percentage of the gross revenue generated by the transportation move or by a schedule of payment based on the distance and weight of the transportation move;

(Y)(Deleted by amendment, P.L.2009, c.211.)

(Z)Services performed, using facilities provided by a travel agent, by a person, commonly known as an outside travel agent, who acts as an independent contractor, is paid on a commission basis, sets his own work schedule and receives no benefits, sick leave, vacation or other leave from the travel agent owning the facilities.

(8)If one-half or more of the services in any pay period performed by an individual for an employing unit constitutes employment, all the services of such individual shall be deemed to be employment; but if more than one-half of the service in any pay period performed by an individual for an employing unit does not constitute employment, then none of the service of such individual shall be deemed to be employment. As used in this paragraph, the term "pay period" means a period of not more than 31 consecutive days for which a payment for service is ordinarily made by an employing unit to individuals in its employ.

(9)Services performed by the owner of a limousine franchise (franchisee) shall not be deemed to be employment subject to the "unemployment compensation law," R.S.43:21-1 et seq., with regard to the franchisor if:

(A)The limousine franchisee is incorporated;

(B)The franchisee is subject to regulation by the Interstate Commerce Commission;

(C)The limousine franchise exists pursuant to a written franchise arrangement between the franchisee and the franchisor as defined by section 3 of P.L.1971, c.356 (C.56:10-3); and

(D)The franchisee registers with the Department of Labor and Workforce Development and receives an employer registration number.

(10) Services performed by a legal transcriber, or certified court reporter certified pursuant to P.L.1940, c.175 (C.45:15B-1 et seq.), shall not be deemed to be employment subject to the "unemployment compensation law," R.S.43:21-1 et seq., if those services are provided to a third party by the transcriber or reporter who is referred to the third party pursuant to an agreement with another legal transcriber or legal transcription service, or certified court reporter or court reporting service, on a freelance basis, compensation for which is based upon a fee per transcript page, flat attendance fee, or other flat minimum fee, or combination thereof, set forth in the agreement.

For purposes of this paragraph (10): "legal transcription service" and "legal transcribing" mean making use, by audio, video or voice recording, of a verbatim record of court proceedings, depositions, other judicial proceedings, meetings of boards, agencies, corporations, or other bodies or groups, and causing that record to be printed in readable form or produced on a computer screen in readable form; and "legal transcriber" means a person who engages in "legal transcribing."

(j)"Employment office" means a free public employment office, or branch thereof operated by this State or maintained as a part of a State-controlled system of public employment offices.

(k)(Deleted by amendment, P.L.1984, c.24.)

(l)"State" includes, in addition to the states of the United States of America, the District of Columbia, the Virgin Islands and Puerto Rico.

(m)"Unemployment."

(1)An individual shall be deemed "unemployed" for any week during which:

(A)The individual is not engaged in full-time work and with respect to which his remuneration is less than his weekly benefit rate, including any week during which he is on vacation without pay; provided such vacation is not the result of the individual's voluntary action, except that for benefit years commencing on or after July 1, 1984, an officer of a corporation, or a person who has more than a 5% equitable or debt interest in the corporation, whose claim for benefits is based on wages with that corporation shall not be deemed to be unemployed in any week during the individual's term of office or ownership in the corporation; or

(B)The individual is eligible for and receiving a self-employment assistance allowance pursuant to the requirements of P.L.1995, c.394 (C.43:21-67 et al.).

(2)The term "remuneration" with respect to any individual for benefit years commencing on or after July 1, 1961, and as used in this subsection, shall include only that part of the same which in any week exceeds 20% of his weekly benefit rate (fractional parts of a dollar omitted) or $5.00, whichever is the larger, and shall not include any moneys paid to an individual by a county board of elections for work as a board worker on an election day.

(3)An individual's week of unemployment shall be deemed to commence only after the individual has filed a claim at an unemployment insurance claims office, except as the division may by regulation otherwise prescribe.

(n)"Unemployment compensation administration fund" means the unemployment compensation administration fund established by this chapter (R.S.43:21-1 et seq.), from which administrative expenses under this chapter (R.S.43:21-1 et seq.) shall be paid.

(o)"Wages" means remuneration paid by employers for employment. If a worker receives gratuities regularly in the course of his employment from other than his employer, his "wages" shall also include the gratuities so received, if reported in writing to his employer in accordance with regulations of the division, and if not so reported, his "wages" shall be determined in accordance with the minimum wage rates prescribed under any labor law or regulation of this State or of the United States, or the amount of remuneration actually received by the employee from his employer, whichever is the higher.

(p)"Remuneration" means all compensation for personal services, including commission and bonuses and the cash value of all compensation in any medium other than cash.

(q)"Week" means for benefit years commencing on or after October 1, 1984, the calendar week ending at midnight Saturday, or as the division may by regulation prescribe.

(r)"Calendar quarter" means the period of three consecutive calendar months ending March 31, June 30, September 30, or December 31.

(s)"Investment company" means any company as defined in subsection a. of section 1 of P.L.1938, c.322 (C.17:16A-1).

(t) (1) (Deleted by amendment, P.L.2001, c.17).

(2)"Base week," commencing on or after January 1, 1996 and before January 1, 2001, means:

(A)Any calendar week during which the individual earned in employment from an employer remuneration not less than an amount which is 20% of the Statewide average weekly remuneration defined in subsection (c) of R.S.43:21-3 which amount shall be adjusted to the next higher multiple of $1.00 if not already a multiple thereof, except that if in any calendar week an individual subject to this subparagraph (A) is in employment with more than one employer, the individual may in that calendar week establish a base week with respect to each of the employers from whom the individual earns remuneration equal to not less than the amount defined in this subparagraph (A) during that week; or

(B)If the individual does not establish in his base year 20 or more base weeks as defined in subparagraph (A) of this paragraph (2), any calendar week of an individual's base year during which the individual earned in employment from an employer remuneration not less than an amount 20 times the minimum wage in effect pursuant to section 5 of P.L.1966, c.113 (C.34:11-56a4) on October 1 of the calendar year preceding the calendar year in which the benefit year commences, which amount shall be adjusted to the next higher multiple of $1.00 if not already a multiple thereof, except that if in any calendar week an individual subject to this subparagraph (B) is in employment with more than one employer, the individual may in that calendar week establish a base week with respect to each of the employers from whom the individual earns remuneration not less than the amount defined in this subparagraph (B) during that week.

(3)"Base week," commencing on or after January 1, 2001, means any calendar week during which the individual earned in employment from an employer remuneration not less than an amount 20 times the minimum wage in effect pursuant to section 5 of P.L.1966, c.113 (C.34:11-56a4) on October 1 of the calendar year preceding the calendar year in which the benefit year commences, which amount shall be adjusted to the next higher multiple of $1.00 if not already a multiple thereof, except that if in any calendar week an individual subject to this paragraph (3) is in employment with more than one employer, the individual may in that calendar week establish a base week with respect to each of the employers from whom the individual earns remuneration equal to not less than the amount defined in this paragraph (3) during that week.

(u)"Average weekly wage" means the amount derived by dividing an individual's total wages received during his base year base weeks (as defined in subsection (t) of this section) from that most recent base year employer with whom he has established at least 20 base weeks, by the number of base weeks in which such wages were earned. In the event that such claimant had no employer in his base year with whom he had established at least 20 base weeks, then such individual's average weekly wage shall be computed as if all of his base week wages were received from one employer and as if all his base weeks of employment had been performed in the employ of one employer.

For the purpose of computing the average weekly wage, the monetary alternative in subparagraph (B) of paragraph (2) of subsection (e) of R.S.43:21-4 shall only apply in those instances where the individual did not have at least 20 base weeks in the base year. For benefit years commencing on or after July 1, 1986, "average weekly wage" means the amount derived by dividing an individual's total base year wages by the number of base weeks worked by the individual during the base year; provided that for the purpose of computing the average weekly wage, the maximum number of base weeks used in the divisor shall be 52.

(v)"Initial determination" means, subject to the provisions of R.S.43:21-6(b)(2) and (3), a determination of benefit rights as measured by an eligible individual's base year employment with a single employer covering all periods of employment with that employer during the base year.

(w)"Last date of employment" means the last calendar day in the base year of an individual on which he performed services in employment for a given employer.

(x)"Most recent base year employer" means that employer with whom the individual most recently, in point of time, performed service in employment in the base year.

(y) (1) "Educational institution" means any public or other nonprofit institution (including an institution of higher education):

(A)In which participants, trainees, or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes or abilities from, by or under the guidance of an instructor or teacher;

(B)Which is approved, licensed or issued a permit to operate as a school by the State Department of Education or other government agency that is authorized within the State to approve, license or issue a permit for the operation of a school; and

(C)Which offers courses of study or training which may be academic, technical, trade, or preparation for gainful employment in a recognized occupation.

(2)"Institution of higher education" means an educational institution which:

(A)Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(B)Is legally authorized in this State to provide a program of education beyond high school;

(C)Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(D)Is a public or other nonprofit institution.

Notwithstanding any of the foregoing provisions of this subsection, all colleges and universities in this State are institutions of higher education for purposes of this section.

(z)"Hospital" means an institution which has been licensed, certified or approved under the law of this State as a hospital.

Amended 1938, c.213; 1938, c.314; 1939, c.94, s.6A; 1940, c.247, s.3; 1941, c.374; 1941, c.385; 1942, c.2; 1945, c.73, s.3; 1946, c.37; 1946, c.278, s.1; 1947, c.35, s.4; 1948, c.318; 1950, c.304, s.1; 1951, c.212; 1952, c.187, s.8; 1953, c.218; 1955, c.203, s.3; 1956, c.65; 1961, c.43, s.9; 1962, c.49, s.1; 1963, c.66; 1964, c.111; 1967, c.30, s.7, 1967, c.30, title amended 1967, c.286, s.12; 1968, c.360, s.1; 1968, c.366, s.1; 1968, c.469, s.1; 1970, c.279; 1971, c.24; 1971, c.346, s.10; 1973, c.94; 1974, c.86, s.7; 1977, c.307, s.8; 1979, c.379; 1984, c.24, s.12; 1984, c.216, s.2; 1985, c.378; 1985, c.389; 1989, c.265; 1991, c.486, s.1; 1993, c.312; 1994, c.112, s.2; 1995, c.234, s.3; 1995, c.394, s.9; 2001, c,17, s.2; 2002, c.94, s.2; 2009, c.211.



Section 43:21-19.2 - Effective Date And Application Of Act

43:21-19.2. Effective date and application of Act
This act shall take effect and become operative immediately, and shall apply to all benefits payable with respect to benefit years beginning on or after said date, and any benefits accruing to any individual on or after said date with respect to benefit years beginning before said date, shall not be recomputed under this act as to the total amount or weekly rate thereof, and shall be paid for either total or partial unemployment, in accordance with subsection (b) of section 43:21-3 of this chapter, without the necessity of serving any additional waiting period.

L.1940, c. 247, p. 951, s. 4. Amended by L.1941, c. 114, p. 258, s. 2.



Section 43:21-19.3 - Provisions Dealing With Exclusion Of Certain Agents Retroactive

43:21-19.3. Provisions dealing with exclusion of certain agents retroactive
Notwithstanding the provisions of this act as to its effective date in other respects, subsection (i)(7)(J) of section 43:21-19, dealing with exclusion of certain insurance agents and agents of investment companies, is to be retroactively applicable from and after, and effective as of, December twenty-third, one thousand nine hundred and forty-one.

L.1950, c. 304, p. 1039, s. 2.



Section 43:21-19.4 - Gratuities Or Tips; Remuneration In Lieu Of

43:21-19.4. Gratuities or tips; remuneration in lieu of
Whenever payments are made to workers pursuant to an agreement entered into by their employer providing for a service charge measured by

(a) a percentage of the amount received by the employer for the furnishing of hotel, restaurant or catering facilities or services,

(b) the number of persons receiving such facilities or services, or

(c) the number of workers providing such services or facilities

for the distribution among the workers in lieu of customary gratuities or tips from the persons who are to use or to receive the said facilities or services, the said payments to workers, when made, shall be deemed to be remuneration paid by the employer to the workers for all the purposes of the unemployment compensation law (R.S. 43:21-1 et seq.) as amended and supplemented.

L.1966, c. 116, s. 1, eff. Jan. 1, 1967.



Section 43:21-19.6 - South Jersey Port Commission Considered Employer

43:21-19.6. South Jersey Port Commission considered employer
With respect to service performed in the employ of the South Jersey Port Commission which is not excluded from the definition of "employment" by the provisions of Revised Statutes 43:21-19(i)(7)(D), as amended, the employing authority, the South Jersey Port Commission or its successors, shall be considered as an employer, as defined by Revised Statutes 43:21-19(h), and shall make all payments and perform all acts, with regard to employees performing such service, as may be required by the provisions of Title 43 of any other employer.

L.1968, c. 360, s. 2, eff. Jan. 1, 1969.



Section 43:21-20.1 - Individuals Employed Part Time; Eligibility For Benefits

43:21-20.1. Individuals employed part time; eligibility for benefits
1.Notwithstanding any other provision of R.S.43:21-1 et seq. to the contrary, no individual, who is otherwise eligible, shall be deemed unavailable for work or ineligible for benefits solely for the reason that the individual is available for, seeks, applies for, or accepts only part-time work, instead of full-time work, if the claim is based on part-time employment and the individual is actively seeking and is willing to accept work under essentially the same conditions as existed in connection with the employment from which the individual became eligible for benefits.

L.1952,c.282,s.1; amended 2003,c.107,s.6.



Section 43:21-20.2 - Effective Date

43:21-20.2. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 282, p. 968, s. 2.



Section 43:21-20.3 - Definitions Relative To Unemployment Insurance Benefits.

43:21-20.3 Definitions relative to unemployment insurance benefits.

1.For the purposes of this act:

"Affected unit" means a specified plant or other facility, department, shift or other definable unit which includes two or more employees to which an approved short-time benefits program applies.

"Division" means the Division of Unemployment and Temporary Disability Insurance of the Department of Labor and Workforce Development, or any representative of the division responsible for approval or other division responsibilities regarding a shared work program.

"Health insurance and pension coverage" means employer-provided health benefits, and retirement benefits under a defined benefit plan, as defined in section 414(j) of the Internal Revenue Code (26 U.S.C. 414(j)), or employer contributions under a defined contribution plan, as defined in section 414(i) of the Internal Revenue Code (26 U.S.C. 414(i)), which are incidents of employment in addition to the cash remuneration earned.

"Shared work employer" means an employer who is providing a shared work program approved by the division pursuant to section 2 of this act.

"Shared work program" means a program submitted by an employer for approval by the division pursuant to section 2 of P.L.2011, c.154 (C.43:21-20.4) and approved by the division, under which the employer requests short-time benefits to employees in an affected unit of the employer to avert layoffs.

"Short-time benefits" means unemployment benefits payable to employees of an affected unit under an approved shared work program that are intended to be in lieu of layoffs and provided pursuant to sections 1 through 9 of this act, as distinguished from unemployment benefits otherwise payable under the New Jersey "unemployment compensation law," R.S. 43:21-1 et seq.

"Usual weekly hours of work" means the usual hours of work for an employee in the affected unit when that unit is operating on its regular basis, not to exceed forty hours and not including hours of overtime work.

L.2011, c.154, s.1; amended 2013, c.279, s.1.



Section 43:21-20.4 - Application To Provide Shared Work Program.

43:21-20.4 Application to provide shared work program.

2.An employer who has not less than 10 employees may apply to the division for approval to provide a shared work program, the purpose of which is to stabilize the employer's work force during a period of economic disruption by permitting the sharing of the work remaining after a reduction in total hours of work. Any subsidizing of seasonal employment during off season, or of temporary or intermittent employment on an ongoing basis, is contrary to the purpose of a shared work program approved pursuant to this act. The application for a shared work program shall be made according to procedures and on forms specified by the division and shall include whatever information the division requires. The division may approve the program for a period of not longer than one year and may, upon employer request, renew the approval of the program for additional periods, each period not to exceed one year. The division shall not approve an application unless the employer:

a. (1) Certifies to the division that the aggregate reduction in work hours is in lieu of layoffs; (2) provides an estimate of the number of employees who would have been laid off in the absence of the program; and (3) certifies that the employer will not hire additional employees while short-time benefits are being paid;

b. Certifies to the division that health insurance or pension coverage, paid time off, or other benefits, including retirement benefits under a defined benefit plan, as defined in section 414(j) of the Internal Revenue Code (26 U.S.C. s.414(j)), or employer contributions under a defined contribution plan, as defined in section 414(i) of the Internal Revenue Code (26 U.S.C. s.414(i)), will continue to be provided to any employee whose workweek is reduced under the program, that those benefits will continue to be provided to employees participating in the program under the same terms and conditions as though the workweek of the employee had not been reduced or to the same extent as other employees not participating in the program, except that employer contributions to a defined contribution plan, as defined in section 414(i) of the Internal Revenue Code (26 U.S.C. s.414(i)), may be reduced in proportion to the reduction of weekly hours, and certifies to the division that the employer will not make unreasonable revisions of workforce productivity standards;

c.Certifies to the division that any collective bargaining agent representing the employees has entered into a written agreement with the employer regarding the terms of the program, including terms regarding attendance in training programs while receiving short-time benefits, and provides a copy of the agreement to the division;

d.Provides, in the application, the effective date and duration of the program, a description of the affected unit or units covered by the program, including the number of employees in each unit, the percentage of employees in the affected unit covered by the program, identification of each individual employee in the affected unit by name, social security number, and the employer's unemployment tax account number and any other information required by the division to identify program participants;

e.Provides, in the application, a description of how the employees in the affected units will be notified of the employer's participation in the shared work program if the application is approved, including the means of notification for employees who are members of collective bargaining units and employees who are not members of a collective bargaining unit;

f.Identifies the usual weekly hours of work for the employees of the affected unit and the specific percentage by which their hours will be reduced during all weeks covered by the program;

g.Certifies that participation in the program and its implementation is consistent with the employer's obligations under all applicable federal and State laws; and

h.Agrees to provide the division with any reports or other information, including access to employer records, the division deems necessary to administer the shared work program and monitor compliance with all agreements and certifications required pursuant to this section.

The division shall approve or disapprove the program in writing not more than 60 days after the receipt of the application and promptly communicate the decision to the employer. A decision disapproving the application shall clearly identify the reasons for the disapproval. The disapproval shall be final, but the employer shall be permitted to submit another application for approval of a plan not earlier than 60 days from the date of disapproval.

L.2011, c.154, s.2; amended 2013, c.279, s.2.



Section 43:21-20.5 - Revocation Of Approval.

43:21-20.5 Revocation of approval.

3. a. The division, on its own initiative or upon request of the affected unit's employees, may revoke approval of an employer's application previously granted for any failure to comply with any agreement or certification required pursuant to section 2 of this act, or any other conduct or occurrences which the division determines to defeat the purpose, intent and effective operation of a shared work program. The notice of revocation shall be in writing and shall specify the reasons for the revocation and the date on which the revocation is effective.

b.An employer may request modifications of an approved shared work program by filing with the division a written request identifying the specific proposed modifications and explaining the need for the modifications. The division shall approve or disapprove the modifications within 30 days and promptly communicate to the employer the division's decision and the date on which the modification will take effect. The employer is not required to obtain division approval to make a plan modification which is not substantial, but is required to provide prompt, written notice of the modification to the division, which shall require the employer to request division approval of the modification if the division finds the modification to be substantial. The division may terminate the program if the employer fails to provide the notice required by this subsection.

L.2011, c.154, s.3; amended 2013, c.279, s.3.



Section 43:21-20.6 - Eligibility For Short-time Benefits.

43:21-20.6 Eligibility for short-time benefits.

4.An individual who is employed by an employer with a shared work program approved by the division shall be eligible for short-time benefits during a week if:

a.(Deleted by amendment, P.L.2013, c.279)

b.The individual works for the employer at an affected unit less than the individual's usual weekly hours of work, and the employer has reduced the individual's weekly hours of work pursuant to a shared work program in effect during that week and approved by the division pursuant to section 2 of this act;

c.The percentage of the reduction of the individual's work hours below the individual's usual weekly hours of work is not less than 10% and not more than 60%, with a corresponding reduction of wages;

d.The individual would be eligible for unemployment benefits other than short-time benefits during the week, if the individual was entirely unemployed during that week and applied for unemployment benefits other than short-time benefits; and

e.During the week, the individual is able to work and is available for the individual's usual weekly hours of work with the shared work employer or is participating in a training program approved by the division, including division-approved employer-sponsored training, division-approved training funded under the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.) or the Workforce Development Partnership program established pursuant to section 4 of P.L.1992, c.43 (C.34:15D-4), or any other training approved by the division pursuant to subsection (c) of R.S.43:21-4.

If the individual complies with the requirements of subsection e. of this section, the individual shall not be subject to any other requirement of the "unemployment compensation law," R.S.43:21-1 et seq., to be available for work and actively seeking work.

L.2011, c.154, s.4; amended 2013, c.279, s.4.



Section 43:21-20.7 - Amount Of Short-time Benefits Paid.

43:21-20.7 Amount of short-time benefits paid.

5.The amount of short-time benefits paid to an eligible individual shall, for any week, be equal to the individual's weekly benefit rate multiplied by the percentage of reduction of his wages resulting from reduced hours of work. The weekly benefit amount shall be rounded off to the nearest dollar. An individual shall not be paid short-time benefits for more than 52 weeks under a shared work program. Weeks of short-time benefits may be nonconsecutive. An individual shall not receive short-time benefits during any benefit week in which the individual receives any other unemployment benefits, with respect to the employment with the shared work employer.

Total unemployment benefits paid to an individual during any benefit year, including short-time benefits and all other unemployment benefits, shall not exceed the maximum amount to which the individual is entitled for all unemployment benefits other than short-time benefits.

The following provision shall apply to an individual who is employed by both a shared work employer and another employer during weeks covered by a shared work program:

a.If combined hours of work in a week for both employers result in a reduction of less than 10% of the usual weekly hours of work with the shared work employer, the individual shall not be entitled to benefits under the shared work program;

b.If combined hours of work in a week for both employers result in a reduction of 10% or more of the usual weekly hours of work with the shared work employer, the short-time benefit payable to the individual shall be reduced for that week and be determined by multiplying the weekly unemployment benefit amount for a week of total unemployment by the percentage by which the combined hours of work have been reduced by 10% or more of the individual's usual weekly hours of work;

c.If the individual worked a reduced percentage of the usual weekly hours of work for the shared work employer and is available for all of his usual hours of work with the shared work employer, and the individual did not work any hours for the other employer, either because of a lack of work with that employer or because the individual is excused from work with the other employer, the individual shall be eligible for short-time benefits for that week.

An individual who is not provided any work during a week by a shared work employer or any other employer and is otherwise eligible for unemployment benefits shall be eligible for the full amount of regular unemployment benefits to which the individual otherwise would be eligible. An individual who is not provided any work during a week by a shared work employer, but who works for another employer and is otherwise eligible for unemployment benefits shall be eligible for regular unemployment benefits for that week subject to the disqualifying income and other provisions applicable to claims for regular unemployment benefits.

An individual who has received all of the short-time benefits or a combination of all of the short-time benefits and regular unemployment benefits available in a benefit year shall be considered to be an exhaustee for the purposes of any extended benefits provided pursuant to the provisions of the "Extended Benefits Law," sections 5 through 11 of P.L.1970, c.324 (C.43:21-24.11 et seq.), and, if otherwise eligible under those provisions, shall be eligible to receive extended benefits.

L.2011, c.154, s.5; amended 2013, c.279, s.5.



Section 43:21-20.8 - Beginning, Expiration Of Payment Of Benefits.

43:21-20.8 Beginning, expiration of payment of benefits.

6.A shared work program and payment of short-time benefits to individuals under the program shall go into effect on the date mutually agreed upon by the employer and the division. A shared work program shall expire on the date specified in the notice of approval, which shall be either the date at the end of the 12th full calendar month after its effective date or an earlier date mutually agreed upon by the employer and the division. The program shall also expire upon the date of any revocation of approval of the program by the division. An employer of an approved program may terminate the program at any time upon written notice to the division, and the division shall notify participating employees of the affected unit of the termination. If a shared work program expires or the employer terminates the program, the employer may, at any time after the expiration or termination date, submit a new application for division approval of another shared work program.

L.2011, c.154, s.6; amended 2013, c.279, s.6.



Section 43:21-20.9 - Manner Of Charging Short-time Benefits.

43:21-20.9 Manner of charging short-time benefits.

7.Any short-time benefits paid to an individual shall be charged in the same manner as other unemployment benefits pursuant to the "unemployment compensation law," R.S.43:21-1 et seq.

L.2011, c.154, s.7; amended 2013, c.279, s.7.



Section 43:21-20.10 - Report To Legislature.

43:21-20.10 Report to Legislature.

8.The Commissioner of Labor and Workforce Development, three years after the effective date of this act, shall submit a report to the Legislature assessing the implementation of this act and its impact on the State Unemployment Compensation Fund, evaluating the effectiveness of shared work programs approved by the division pursuant to this act, and making any recommendations for appropriate legislative or administrative action necessary to further the purposes of this act.

L.2011, c.154, s.8.



Section 43:21-20.11 - Provisions In Violation Of Federal Law Inoperative.

43:21-20.11 Provisions in violation of federal law inoperative.

9.If the United States Department of Labor finds any provision of this act to be in violation of federal law, that provision of this act shall be inoperative.

L.2011, c.154, s.9; amended 2013, c.279, s.8.



Section 43:21-21 - Reciprocal Benefit Arrangements

43:21-21. Reciprocal benefit arrangements
(a) The commissioner is hereby authorized to enter into arrangements with the appropriate agencies of other states or the Federal Government whereby potential rights to benefits accumulated under the unemployment compensation laws of several states or under such a law of the Federal Government, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the commissioner finds will be fair and reasonable as to all affected interests and will not result in any loss to the fund.

(b) The commissioner is authorized to enter into arrangements with the appropriate agencies of other states or of the Federal Government, or both, (1) whereby remuneration, upon the basis of which an individual may become entitled to benefits under the Unemployment Compensation Law of another state or of the Federal Government, shall be deemed to be wages for the purposes of this chapter (R.S. 43:21-1 et seq.), and (2) whereby wages, on the basis of which an individual may become entitled to benefits under this chapter (R.S. 43:21-1 et seq.) shall be deemed to be remuneration on the basis of which benefits are payable under the Unemployment Compensation Law of another state or of the Federal Government. No such arrangement shall be entered into unless it contains provision for reimbursement to the fund for such portion of benefits paid under this chapter (R.S. 43:21-1 et seq.) on the basis of such remuneration, and provision for reimbursement from the fund for that portion of benefits paid under such other law on the basis of such wages, as the commissioner finds will be fair and reasonable as to all affected interests. Subsection (f) of 43:21-5 of this chapter (R.S. 43:21-1 et seq.) shall be inapplicable to an individual who files a claim for benefits under any such arrangement. The commissioner shall participate in any arrangements for the payment of benefits on the basis of combining an individual's wages and employment covered under the Unemployment Compensation Law of New Jersey with his wages in employment covered under the Unemployment Compensation Laws of other states which are approved by the United States Secretary of Labor in consultation with the State unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of benefits in such situations and which include provisions for (1) applying the base period of a single State law to a claim involving the combining of an individual's wages and employment covered under two or more State Unemployment Compensation Laws, and (2) avoiding the duplicate use of wages and employment by reason of such combining. Reimbursements paid from the fund pursuant to such arrangements shall be deemed to be benefits for the purposes of this chapter (R.S. 43:21-1 et seq.). The commissioner is hereby authorized to make to other state or Federal agencies, and to receive from such other state or Federal agencies, reimbursements from or to the fund in accordance with arrangements pursuant to this section.

(c) The commissioner is authorized to enter into reciprocal agreements with the appropriate agencies of other states covering services on vessels engaged in interstate or foreign commerce whereby such services performed for a single employer, under any contract of hire, partly within and partly without this State, shall be deemed to be performed in their entirety either within or without this State.

(d) The commissioner is authorized to enter into reciprocal arrangements with the appropriate and duly authorized agency of any other state or of the United States whereby (i) moneys due the commissioner for contributions, interest and penalties and paid to such agency shall be deemed to have been paid into the unemployment compensation fund of this State as of the date of payment to such agency and (ii) vice versa; provided, that such arrangements contain provisions for the reciprocal transfers of such moneys.

(e) The commissioner is authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the Federal Government, or both, whereby services performed by an individual for a single employing unit for which services are customarily performed by such individual in more than one state shall be deemed to be services performed entirely within any one of the states (i) in which any part of such individual's services is performed or (ii) in which such individual has his residence or (iii) in which the employing unit maintains a place of business; provided, there is in effect, as to such services, an election, approved by the agency charged with the administration of such state's Unemployment Compensation Law, pursuant to which all the services performed by such individual for such employing unit are deemed to be performed entirely within such state.

(f) To the extent permissible under the laws, treaties and Constitution of the United States, the commissioner is authorized to enter into or cooperate in arrangements whereby facilities and services provided under this chapter (R.S. 43:21-1 et seq.), and facilities and services provided under the Employment Security Law of any foreign government may be utilized for the taking of claims and payment of benefits under the Employment Security Law of this State or under a similar law of such foreign government.

Amended by L.1939, c. 94, p. 212, s. 7; L.1945, c. 73, p. 376, s. 4; L.1945, c. 308, p. 902, s. 6; L.1949, c. 213, p. 690, s. 1; L.1952, c. 189, p. 683, s. 1; L.1960, c. 90, p. 573, s. 1; L.1966, c. 122, s. 1, eff. June 17, 1966; L.1971, c. 346, s. 12.



Section 43:21-22 - Saving Clause

43:21-22. Saving clause
The legislature reserves the right to amend or repeal all or any part of this chapter at any time; and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this chapter at any time.



Section 43:21-23 - Separability Of Provisions

43:21-23. Separability of provisions
If any provision of this chapter, or the application thereof to any person or circumstance, is held invalid, the remainder of this chapter and the application of such provision to other persons or circumstances shall not be affected thereby.



Section 43:21-24.1 - Sale Of Surplus, Obsolete Or Unsuitable Property; Disposition Of Proceeds

43:21-24.1. Sale of surplus, obsolete or unsuitable property; disposition of proceeds
At the request of the Director of the Division of Employment Security, the Director of the Division of Purchase and Property may sell, either at public or private sale, or otherwise dispose of, property purchased or acquired with funds or grants of the United States of America or any agency or department thereof which have been or shall be deposited in the Unemployment Compensation Administration Fund, if the Director of the Division of Employment Security deems such property surplus, obsolete or no longer suitable for the purposes for which it was intended. The proceeds of any sale of surplus, obsolete or unsuitable property heretofore or hereafter made shall be deposited in the Unemployment Compensation Administration Fund.

L.1955, c. 56, p. 195, s. 1.



Section 43:21-24.2 - Contracts For Payments Under Federal Temporary Unemployment Compensation Act Of 1958

43:21-24.2. Contracts for payments under federal Temporary Unemployment Compensation Act of 1958
The Commissioner of Labor and Industry is hereby authorized to enter into an agreement with the Secretary of Labor of the United States on behalf of the United States, pursuant to the Act of Congress of June 4, 1958, being the "Temporary Unemployment Compensation Act of 1958," under and by which the Division of Employment Security in the Department of Labor and Industry will make, as agent of the United States, payments of temporary unemployment compensation to individuals who have, after October 1, 1957, exhausted all rights under any unemployment compensation law of this State and who have no rights to unemployment compensation, with respect to any week of unemployment which begins after the date on which such agreement is entered into, on the basis provided in said Act of Congress, and otherwise to co-operate with the Secretary of Labor of the United States and with other State agencies in making payments of temporary unemployment compensation under said Act of Congress aforesaid; provided, however, that no provision for repayment or restoration to the Treasury of the United States of any amounts required to be so repaid or restored pursuant to said Act of Congress or any agreement entered into pursuant thereto and pursuant to this act, shall be, constitute or create any debt, obligation or liability of the State of New Jersey, or constitute the lending of its credit, to insure or otherwise secure any such repayment or restoration.

L.1958, c. 72, p. 508, s. 1.



Section 43:21-24.3 - Benefit Payments Not Chargeable To Employers' Accounts

43:21-24.3. Benefit payments not chargeable to employers' accounts
Temporary unemployment compensation benefit payments pursuant to an agreement entered into hereunder shall not be charged to any employer's account.

L.1958, c. 72, p. 509, s. 2.



Section 43:21-24.4 - Agreements With United States

43:21-24.4. Agreements with United States
The Director of the Division of Employment Security on behalf of the division is authorized to enter into agreements with the Secretary of Labor of the United States on behalf of the United States under which the division

(a) will make, as agent of the United States, payments of unemployment compensation to individuals who may be eligible therefor under any law of the United States, and will otherwise cooperate with the Secretary of Labor of the United States and with agencies of other states in making payments of unemployment compensation under any such laws; provided, however, that all costs incurred, all expenses paid and all such compensation benefits paid shall be paid or reimbursed by the United States and shall not devolve upon the State of New Jersey; or

(b) will receive reimbursement from the United States for unemployment compensation paid pursuant to any law of this State or of the United States;

and the division shall perform such agreements.

L.1961, c. 6, p. 20, s. 1.



Section 43:21-24.11 - Definitions.

43:21-24.11 Definitions.

5.For the purposes of the extended benefit program and as used in this act, unless the context clearly requires otherwise:

a."Extended benefit period" means a period which

(1)Begins with the third week after a week for which there is a state "on" indicator; and

(2)Ends with either of the following weeks, whichever occurs later:

(a)The third week after the first week for which there is a state "off" indicator; or

(b)The thirteenth consecutive week of such period; provided, that no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week after the close of a prior extended benefit period which was in effect with respect to this State; and provided further, that no extended benefit period may become effective in this State prior to the effective date of this act.

b.(Deleted by amendment.)

c.(Deleted by amendment.)

d.There is a "state 'on' indicator" for this State for a week if:

(1)The division determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of the respective week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) under the "unemployment compensation law" (R.S.43:21-1 et seq.):

(a)Equaled or exceeded 120% of the average of these rates for the corresponding 13-week period during each of the preceding 2 calendar years, and, for weeks beginning after September 25, 1982, equaled or exceeded 5%; or

(b)With respect to benefits for weeks of unemployment beginning after September 25, 1982, equaled or exceeded 6%; or

(2)With respect to any week of unemployment beginning after December 27, 2003, except for any week of unemployment which occurs during the time period referenced in paragraph (3) of this subsection d., the average seasonally adjusted rate of total unemployment in the State, as determined by the United States Secretary of Labor for the most recent three-month period for which data for all states are published:

(a)Equals or exceeds 6.5%; and

(b)Equals or exceeds 110% of the average seasonally adjusted rate of total unemployment in the State during either or both of the corresponding three-month periods ending in the two preceding calendar years; or

(3)With respect to any week of unemployment beginning after March 31, 2011 and ending on or before the earlier of the latest date permitted under federal law or the end of the fourth week prior to the last week for which federal sharing is provided, as authorized by section 2005(a) of Pub.L. 111-5, the average seasonally adjusted rate of total unemployment in the State, as determined by the United States Secretary of Labor for the most recent three-month period for which data for all states are published:

(a)Equals or exceeds 6.5%; and

(b)Equals or exceeds 110% of the average seasonally adjusted rate of total unemployment in the State during any one of the corresponding three-month periods ending in the three preceding calendar years.

e.There is a "state 'off' indicator" for this State for a week if:

(1)The division determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of the respective week and the immediately preceding 12 weeks, paragraph (1) of subsection d. was not satisfied; and

(2)With respect to any week of unemployment beginning after December 27, 2003 and before April 1, 2011 or after the earlier of the latest date permitted under federal law or the end of the fourth week prior to the last week for which federal sharing is provided, as authorized by section 2005(a) of Pub.L. 111-5, as determined by the United States Secretary of Labor for the most recent three-month period for which data for all states are published, paragraph (2) of subsection d. was not satisfied.

f."Rate of insured unemployment," for purposes of subsections d. and e. means the percentage derived by dividing

(1)The average weekly number of individuals filing claims for regular benefits in this State for weeks of unemployment with respect to the most recent 13-consecutive-week period, as determined by the division on the basis of its reports to the United States Secretary of Labor, by

(2)The average monthly covered employment for the specified period.

g."Regular benefits" means benefits payable to an individual under the "unemployment compensation law" (R.S.43:21-1 et seq.) or under any other State law (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. s.8501 et seq.) other than extended benefits.

h."Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. s.8501 et seq.) payable to an individual under the provisions of this act for weeks of unemployment in his eligibility period.

i."Eligibility period" of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within the extended benefit period, any weeks thereafter which begin in the period.

j."Exhaustee" means an individual who, with respect to any week of unemployment in his eligibility period:

(1)Has received prior to the week, all of the regular benefits that were available to him under the "unemployment compensation law" (R.S.43:21-1 et seq.) or any other State law (including dependents' allowances and benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. s.8501 et seq.) in his current benefit year that includes such week, provided, that for the purposes of this paragraph, an individual shall be deemed to have received all of the regular benefits that were available to him, although as a result of a pending appeal with respect to wages and/or employment that were not considered in the original monetary determination in his benefit year, he may subsequently be determined to be entitled to added regular benefits; or

(2)His benefit year having expired prior to such week, has no, or insufficient, wages and/or employment on the basis of which he could establish a new benefit year that would include such week; and

(3) (a) has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Automotive Products Trade Act of 1965 and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

(b)has not received and is not seeking unemployment benefits under the Unemployment Compensation Law of Canada; but if he is seeking these benefits and the appropriate agency finally determines that he is not entitled to benefits under that law he is considered an exhaustee if the other provisions of this definition are met.

k."State law" means the unemployment insurance law of any state approved by the United States Secretary of Labor under section 3304 of the Internal Revenue Code of 1986, 26 U.S.C. s.3304.

l."High unemployment period" means:

(1)Any period beginning after December 27, 2003, except for any week of unemployment which occurs during the time period referenced in paragraph (2) of this subsection l., during which the average seasonally adjusted rate of total unemployment in the State, as determined by the United States Secretary of Labor for the most recent three-month period for which data for all states are published:

(a)Equals or exceeds 8%; and

(b)Equals or exceeds 110% of the average seasonally adjusted rate of total unemployment in the State during either or both of the corresponding three-month periods ending in the two preceding calendar years: or

(2)Any period beginning after March 31, 2011, and ending before the earlier of the latest date permitted under federal law or the end of the fourth week prior to the last week for which federal sharing is provided, as authorized by section 2005(a) of Pub.L. 111-5, during which the average seasonally adjusted rate of total unemployment in the State, as determined by the United States Secretary of Labor for the most recent three-month period for which data for all states are published:

(a)Equals or exceeds 8%; and

(b)Equals or exceeds 110% of the average seasonally adjusted rate of total unemployment in the State during any one of the corresponding three-month periods ending in the three preceding calendar years.

L.1970, c.324, s.5; amended 1977, c.151; 1977, c.307, s.9; 1982, c.144, s.1; 2005, c.123, s.3; 2005, c.249, s.2; 2011, c.51, s.1; 2011, c.206.



Section 43:21-24.12 - Effect Of State Law Provisions Relating To Regular Benefits On Claims For, And The Payment And Charging Of, Extended Benefits

43:21-24.12. Effect of State law provisions relating to regular benefits on claims for, and the payment and charging of, extended benefits
6. Except when the result would be inconsistent with other provisions of the "Extended Benefits Law," as provided in the regulations of the division, the provisions of the "unemployment compensation law" (R.S.43:21-1 et seq.) which apply to claims for, and the payment and charging of, regular benefits shall apply to claims for, and the payment and charging of, extended benefits, provided, however, that no employer's account shall be charged for the payment of any extended benefits with respect to any weeks commencing prior to July 1, 1971; and provided further, that 50% of any extended benefits paid with respect to weeks commencing on or after July 1, 1971 shall be charged to the appropriate employers' accounts.

L.1970,c.324,s.6; amended 1994,c.59,s.1.



Section 43:21-24.13 - Eligibility Requirements For Extended Benefits

43:21-24.13. Eligibility requirements for extended benefits
An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the division finds that with respect to that week:

a. he is an "exhaustee" as defined in paragraph j. of section 5;

b. he has satisfied the requirements of this act for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; and

c. he, for any initial claim for extended benefits effective after September 25, 1982, has established entitlement for his applicable benefit year based on the alternative earnings requirement specified in subsection (e) of R.S. 43:21-4, and was paid wages during the base year of his applicable benefit year which equaled or exceeded forty times his weekly benefit rate.

L.1970, c. 324, s. 7. Amended by L.1982, c. 144, s. 2, eff. Sept. 24, 1982.



Section 43:21-24.14 - Weekly Extended Benefit Rate

43:21-24.14. Weekly extended benefit rate
The weekly extended benefit rate payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit rate payable to him during his applicable benefit year.

L.1970, c. 324, s. 8.



Section 43:21-24.15 - Total Extended Benefit Amount.

43:21-24.15 Total extended benefit amount.

9. a. Except as provided in subsection b. of this section, the total extended benefit amount payable to any eligible individual with respect to his applicable benefit year shall be the lesser of the following amounts:

(1)50% of the total of regular benefits which were payable to him under the "unemployment compensation law" (R.S.43:21-1 et seq.) in his applicable benefit year; or

(2)Thirteen times his weekly benefit amount which was payable to him under the "unemployment compensation law" (R.S.43:21-1 et seq.) for a week of total unemployment in the applicable benefit year.

b.With respect to weeks beginning during a high unemployment period, the total extended benefit amount payable to an eligible individual with respect to his applicable benefit year shall be the lesser of the following amounts:

(1)80% of the total of regular benefits which were payable to the individual under the "unemployment compensation law" (R.S.43:21-1 et seq.) during the applicable benefit year; or

(2)Twenty times the weekly benefit amount which was payable to the individual under the "unemployment compensation law" (R.S.43:21-1 et seq.) for a week of total unemployment during the applicable benefit year.

c.Notwithstanding any other provisions of the "unemployment compensation law" (R.S.43:21-1 et seq.), if the benefit year of an adversely affected worker covered by a certification under subchapter A, chapter 2, Title II of the Trade Act of 1974, P.L.93-618, 19 U.S.C. s.2271 et seq. as amended, ends within an extended benefit period, the remaining balance of extended benefits that the individual would, but for this section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

L.1970,c.324,s.9; amended 1982, c.144, s.3; 2005, c.123, s.4.



Section 43:21-24.16 - Beginning And Termination Of Extended Benefit Period

43:21-24.16. Beginning and termination of extended benefit period
a. Whenever an extended benefit period is to become effective in this State as a result of a state "on" indicator, or an extended benefit period is to be terminated in this State as a result of a state "off" indicator, the division shall make an appropriate public announcement.

b. Computations required by the provisions of paragraph f. of section five shall be made by the division, in accordance with regulations prescribed by the United States Secretary of Labor.

L.1970, c. 324, s. 10. Amended by L.1982, c. 144, s. 4, eff. Sept. 24, 1982.



Section 43:21-24.17 - Short Title

43:21-24.17. Short title
Sections 5 through 11 of this act shall be known and may be cited as the "Extended Benefits Law."

L.1970, c. 324, s. 11.



Section 43:21-24.18 - Cessation Of Extended Benefits When Paid Under An Interstate Claim In A State Where An Extended Benefit Period Is Not In Effect

43:21-24.18. Cessation of extended benefits when paid under an interstate claim in a state where an extended benefit period is not in effect
a. Except as provided in paragraph b. of this section, an individual shall not be eligible for extended benefits for any week if:

(1) Extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan, and

(2) No extended benefit period is in effect for such week in such state.

b. Paragraph a. shall not apply with respect to the first 2 weeks for which extended benefits are payable (determined without regard to this section) pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended benefit account established for the individual with respect to the benefit year.

L.1981, c. 90, s. 1, eff. March 30, 1981.



Section 43:21-24.19 - Ineligibility For Benefits; Failure To Accept Offer Of, Apply For Or Actively Engage In Seeking Suitable Work Or Dismissal For Misconduct

43:21-24.19. Ineligibility for benefits; failure to accept offer of, apply for or actively engage in seeking suitable work or dismissal for misconduct
a. Notwithstanding the provisions of section 6 of P.L.1970, c. 324 (C. 43:21-24.12) an individual shall be ineligible for payment of extended benefits for any week of unemployment in his eligibility period if it is determined during such period:

(1) The individual failed to accept any offer of suitable work as defined in paragraph c. or failed to apply for any suitable work to which the individual was referred to by the employment service or the director; or

(2) The individual failed to actively engage in seeking work as prescribed under paragraph e.

b. Any individual who has been found ineligible for extended benefits by reason of the provisions in paragraph a. of this section shall also be denied benefits beginning with the first day of the week following the week in which the failure occurred and until the individual has been employed in each of 4 subsequent weeks (whether or not consecutive) and has earned remuneration equal to not less than 4 times the individual's weekly extended benefit rate.

c. For purposes of this section the term suitable work means, with respect to any individual, any work which is within such individual's capabilities; this work shall be held to be suitable only:

(1) If the gross average weekly remuneration payable for the work exceeds the sum of: the individual's weekly extended benefit rate as determined under section 8 of P.L.1970, c. 324 (C. 43:21-24.14), plus the amount, if any, of supplemental unemployment benefits (as defined in Section 501(c)(17) of the Internal Revenue Code of 1954) payable to the individual for the respective week;

(2) If the position pays wages not less than the higher of

(a) The minimum wage provided by Section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. s. 206), without regard to any exemption; or

(b) The applicable state or local minimum wage;

(3) Provided, however, that no individual shall be denied extended benefits for failure to accept an offer of or apply for any job which meets the definition of suitable work as described above if:

(a) The position was not offered to the individual in writing or was not listed with the employment service;

(b) The failure could not result in a denial of benefits under the definition of suitable work for regular benefits as provided under subsection (c) of R.S. 43:21-5 to the extent that the criteria of suitability in that section are not inconsistent with the provisions of this paragraph c.;

(c) The individual furnishes satisfactory evidence to the division that his prospects for obtaining work in his customary occupation within a reasonably short period are good. If the evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to the individual shall be made in accordance with the definition of suitable work for regular benefit claimants as provided under subsection (c) of R.S. 43:21-5 without regard to the definition specified by this paragraph c.

d. Notwithstanding the provisions of section 6 of P.L.1970, c. 324 (C. 43:21-24.12) to the contrary, no work shall be deemed to be suitable work for an individual which does not accord with the labor standard provisions required by Section 3304(a)(5) of the Internal Revenue Code of 1954 and subsection (c) of R.S. 43:21-5.

e. For the purposes of subparagraph (2) of paragraph a. of this section, an individual shall be treated as actively engaged in seeking work during any week if

(1) The individual has engaged in a systematic and sustained effort to obtain work during the week, and

(2) The individual furnishes tangible evidence that he has engaged in this effort during the week.

f. The employment service shall refer any claimant entitled to extended benefits under this act to any suitable work which meets the criteria prescribed in paragraph c.

g. An individual who has been disqualified for regular benefits under the provisions of subsection (b) or (c) of R.S. 43:21-5 will not meet the eligibility requirements for the payment of extended benefits unless the individual has had employment subsequent to the effective date of disqualification for regular benefits and has earned in employment remuneration equal to not less than four times the individual's weekly benefit rate.

h. (1) An individual claiming extended benefits who is an exhaustee, as defined under paragraph j. of section 5 of P.L.1970, c. 324 (C. 43:21-24.11), and who is subsequently discharged or suspended for misconduct connected with his work as provided in subsection (b) of R.S. 43:21-5, shall be disqualified for extended benefits for the week in which the separation occurs and for each week thereafter until he has earned in employment remuneration equal to at least four times his weekly extended benefit rate, notwithstanding the disqualifying period for regular benefits for misconduct imposed under the provisions of subsection (b) of R.S. 43:21-5.

(2) An individual claiming extended benefits who is an exhaustee, as defined under paragraph j. of section 5 of P.L.1970, c. 324 (C. 43:21-24.11), but has satisfied the requirements of subparagraph c.(3)(c) of this section concerning prospects for employment, and who subsequently fails without good cause either to apply for available, suitable work when so directed by the employment office or the director or to accept suitable work as defined in subsection (c) of R.S. 43:21-5 when offered to him, or to return to his customary self-employment when directed by the director, shall be disqualified for extended benefits. The disqualification shall be only for the week in which the refusal occurs and for each week thereafter, until he has earned in employment remuneration equal to at least four times his weekly extended benefit rate, notwithstanding the disqualifying period for regular benefits for the refusal normally imposed under the provisions of subsection (c) of R.S. 43:21-5 or the disqualification imposed in paragraph b. of this section for individuals who have not satisfied the requirements of subparagraph c.(3)(c) of this section.

L.1981, c. 90, s. 2, eff. March 30, 1981. Amended by L.1982, c. 144, s. 5, eff. Sept. 14, 1982.



Section 43:21-24.20 - Inapplicability Of C.43:21-24.19

43:21-24.20. Inapplicability of C.43:21-24.19
2. The provisions of section 2 of P.L.1981, c.90 (C.43:21-24.19) shall not apply to weeks of unemployment beginning after March 6, 1993 and before January 1, 1995.

L.1994,c.59,s.2.



Section 43:21-24.21 - Definitions For Purposes Of Emergency Unemployment Benefits Program

43:21-24.21. Definitions for purposes of Emergency Unemployment Benefits Program
1. For the purposes of the Emergency Unemployment Benefits Program and as used in this act:

"Emergency unemployment benefits" means benefits financed entirely by the State and paid to exhaustees pursuant to this act.

"Emergency unemployment benefit period" means a period not within an extended benefit period which:

a. Begins on June 2, 1996, and

b. Ends upon the conclusion of the second week after the first week for which there is a State "on" indicator as defined in section 5 of P.L.1970, c.324 (C.43:21-24.11) or other federally-financed supplemental benefits program, or

c. If there is no such "on" indicator, ends with the occurrence of either of the following:

(1) The third week after the first week for which there is a State emergency unemployment benefits "off" indicator; or

(2) The calendar week after the calendar week in which total expenditures of emergency unemployment compensation fund Statewide first exceed $350 million.

There is a State emergency unemployment benefits "off" indicator for any week in which it is determined by the division based on data reported by the U.S. Bureau of Labor Statistics that, for the prior four calendar months, the average total unemployment rate (seasonally adjusted) in this State is less than 6.0 percent.

Notwithstanding any other provision of this subsection c., no emergency unemployment benefits shall be paid after December 1, 1996, except that emergency benefits shall be paid to individuals who established emergency unemployment claims prior to that date. No emergency unemployment benefits shall be paid to any individual after March 1, 1997.

"Eligibility period" of an exhaustee means the period consisting of the weeks in the exhaustee's benefit year which begin in an emergency unemployment benefit period and, if that benefit year ends in the emergency unemployment benefit period, any weeks thereafter which begin in the period.

"Exhaustee" means an individual who exhausted all of the regular benefits that were available to the individual pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., (including benefits payable to federal civilian employees and ex-service persons or payable under the combined wage program), after December 2, 1995 and before June 2, 1996, or during any calendar week of the emergency unemployment benefit period. No individual who exhausted all of the available regular benefits prior to December 3, 1995 shall be eligible for emergency unemployment benefits. An individual whose benefit year has expired prior to the beginning of the emergency unemployment benefit period shall not be eligible for such benefits.

L.1996,c.30,s.1.



Section 43:21-24.22 - Provision Of Weekly Emergency Unemployment Benefits

43:21-24.22 Provision of weekly emergency unemployment benefits
2. During an emergency unemployment benefit period exhaustees, who otherwise continue to meet the eligibility requirements for regular benefits pursuant to the provisions of the "unemployment compensation law," R.S.43:21-1 et seq., and who are not eligible for any other unemployment benefits, including benefits provided for by any federal law extending benefits beyond those provided for as regular benefits or extended benefits, may receive weekly emergency unemployment benefits for weeks subsequent to June 2, 1996 in an amount equal to the weekly benefit amount of the individual's most recent regular unemployment benefit claim subject to the provisions of the "unemployment compensation law," R.S.43:21-1 et seq. The maximum emergency unemployment benefits an individual may receive pursuant to this act is 50 percent of the regular unemployment benefits which were payable to the individual pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., (including benefits payable to federal civilian employees and ex-service persons or payable under the combined wage program) in the individual's applicable benefit year.

L.1996,c.30,s.2.



Section 43:21-24.23 - Employer's Account Not Charged; Exceptions

43:21-24.23. Employer's account not charged; exceptions
3. No employer's account shall be charged for emergency unemployment benefits paid to an unemployed individual pursuant to this act, except for the account of an out-of-State employer who is liable for charges under the Combined Wage Program. However, nothing in this section shall be construed to relieve employers electing to make payments in lieu of contributions pursuant to section 3 or 4 of P.L.1971, c.346 (C.43:21-7.2 or C.43:21-7.3) from reimbursing the unemployment benefits paid to an unemployed individual pursuant to this act.

Emergency unemployment benefits paid to federal civilian employees shall be charged to the appropriate federal account. Emergency unemployment benefits paid to ex-service persons shall be charged to the unemployment compensation fund.

L.1996,c.30,s.3.



Section 43:21-24.24 - Conditions For Payment

43:21-24.24. Conditions for payment
4. Emergency unemployment benefits may be paid pursuant to the provisions of this act only with respect to weeks not within an extended benefit period, and not within a period covered by any federal law allowing the filing of new claims extending benefits beyond those provided for as regular or extended benefits. If a federal extended benefits period triggers "on," maximum benefits payable to an individual under the federal extended benefits program or any federal supplemental benefits program shall be reduced by an amount equal to that received by the individual under the emergency unemployment benefits program.

L.1996,c.30,s.4.



Section 43:21-24.25 - Administrative Actions To Ensure Proper Payment Of Emergency Unemployment Benefits

43:21-24.25. Administrative actions to ensure proper payment of emergency unemployment benefits
5. Notwithstanding the provisions of any other law, the division shall use appropriate administrative means to insure that emergency unemployment benefits are paid only to individuals who meet the requirements of this act. These administrative actions may include, but shall not be limited to, the following procedure: the division shall match the claimant's social security number against available wage records to insure that no earnings were reported for that claimant by employers under R.S.43:21-14 for periods in which emergency unemployment benefits were paid. All necessary administrative costs related to implementation of this act shall be paid from contributions made pursuant to section 29 of P.L.1992, c.160 (C.43:21-7b).

L.1996,c.30,s.5.



Section 43:21-24.26 - Definitions Relative To Emergency Unemployment Benefits Program

43:21-24.26. Definitions relative to Emergency Unemployment Benefits Program
7.For the purposes of the Emergency Unemployment Benefits Program and as used in sections 7 through 11 of P.L.2002, c.13 (C.43:21-24.26 through C.43:21-24.30):

"Emergency unemployment benefits" means benefits financed entirely by the State and paid to exhaustees pursuant to sections 7 through 11 of P.L.2002, c.13 (C.43:21-24.26 through C.43:21-24.30).

"Emergency unemployment benefit period" means a period not within an extended benefit period, which:

a.Begins on December 30, 2001, and

b.Ends on March 9, 2002 or at the conclusion of the calendar week in which total expenditures of emergency unemployment benefits chargeable to the unemployment compensation fund Statewide first exceed $100 million, if the conclusion of that week occurs before March 9, 2002.

No emergency unemployment benefits shall be paid to any individual with respect to periods of unemployment after March 9, 2002.

"Eligibility period" of an exhaustee means the period consisting of the weeks in the exhaustee's benefit year which begin in an emergency unemployment benefit period and, if that benefit year ends in the emergency unemployment benefit period, any weeks thereafter which begin in the period.

"Exhaustee" means an individual who exhausted all of the regular benefits that were available to the individual pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., (including benefits payable to federal civilian employees and ex-service persons or payable under the combined wage program) after November 24, 2001 and before December 30, 2001, or during any calendar week of the emergency unemployment benefit period. No individual who exhausted all of the available regular benefits prior to November 25, 2001 shall be eligible for emergency unemployment benefits.

L.2002,c.13,s.7.



Section 43:21-24.27 - Emergency Unemployment Benefits

43:21-24.27. Emergency unemployment benefits
8.During an emergency unemployment benefit period, an exhaustee who otherwise continues to meet the eligibility requirements for regular benefits pursuant to the provisions of the "unemployment compensation law," R.S.43:21-1 et seq., and who is not eligible for any other unemployment benefits, including benefits provided for by any federal law extending benefits beyond those provided for as regular benefits or extended benefits, may receive weekly emergency unemployment benefits for weeks subsequent to December 29, 2001 in an amount equal to the weekly benefit amount of the exhaustee's most recent regular unemployment benefit claim subject to the provisions of the "unemployment compensation law," R.S.43:21-1 et seq. The maximum emergency unemployment benefits an individual may receive pursuant to sections 7 through 11 of P.L.2002, c.13 (C.43:21-24.26 through C.43:21-24.30) is 10 times the weekly benefit amount that was payable to the individual pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., (including benefits payable to federal civilian employees and ex-service persons or payable under the combined wage program) in the individual's applicable benefit year.

L.2002,c.13,s.8.



Section 43:21-24.28 - Charging Of Employer's Account For Emergency Unemployment Benefits

43:21-24.28. Charging of employer's account for emergency unemployment benefits
9.No employer's account shall be charged for emergency unemployment benefits paid to an unemployed individual pursuant to sections 7 through 11 of P.L.2002, c.13 (C.43:21-24.26 through C.43:21-24.30), except for the account of an out-of-State employer who is liable for charges under the Combined Wage Program. However, nothing in this section shall be construed to relieve employers electing to make payments in lieu of contributions pursuant to section 3 or 4 of P.L.1971, c.346 (C.43:21-7.2 or C.43:21-7.3) from reimbursing the unemployment benefits paid to an unemployed individual pursuant to sections 7 through 11 of P.L.2002, c.13 (C.43:21-24.26 through C.43:21-24.30).

Emergency unemployment benefits paid to federal civilian employees shall be charged to the appropriate federal account. Emergency unemployment benefits paid to ex-service persons shall be charged to the General Fund.

L.2002,c.13,s.9.



Section 43:21-24.29 - Payment Of Emergency Unemployment Benefits

43:21-24.29 Payment of emergency unemployment benefits
10. Emergency unemployment benefits may be paid pursuant to the provisions of sections 7 through 11 of P.L.2002, c.13 (C.43:21-24.26 through C.43:21-24.30) only with respect to weeks not within an extended benefit period, and not within a period covered by any federal law allowing the filing of new claims extending benefits beyond those provided for as regular or extended benefits.

L.2002,c.13,s.10.



Section 43:21-24.30 - Administrative Actions To Ensure Payment To Eligible Individuals

43:21-24.30. Administrative actions to ensure payment to eligible individuals
11. The division shall use appropriate administrative means to insure that emergency unemployment benefits are paid only to individuals who meet the requirements of sections 7 through 11 of P.L.2002, c.13 (C.43:21-24.26 through C.43:21-24.30). These administrative actions may include, but shall not be limited to, matching the claimant's social security number against available wage records to insure that no earnings were reported for that claimant by employers under R.S.43:21-14 for periods in which emergency unemployment benefits were paid.

L.2002,c.13,s.11.



Section 43:21-25 - Short Title

43:21-25. Short title
This act shall be known and may be cited as the "Temporary Disability Benefits Law."

L.1948, c. 110, p. 586, s. 1.



Section 43:21-26 - Purpose.

43:21-26 Purpose.

2.Purpose. This act shall be liberally construed as remedial legislation enacted upon the following declarations of public policy and legislative findings of fact:

The public policy of this State, already established, is to protect employees against the suffering and hardship generally caused by involuntary unemployment. But the "unemployment compensation law" provides benefit payments to replace wage loss caused by involuntary unemployment only so long as an individual is "able to work, and is available for work," and fails to provide any protection against wage loss suffered because of inability to perform the duties of a job interrupted by nonoccupational illness, injury, or other disability of the individual or of members of the individual's family. Nor is there any other comprehensive and systematic provision for the protection of working people against loss of earnings due to a nonoccupational sickness, accident, or other disability.

The prevalence and incidence of nonoccupational sickness, accident, and other disability among employed people is greatest among the lower income groups, who either cannot or will not voluntarily provide out of their own resources against the hazard of an earnings loss caused by nonoccupational sickness, accident, or other disability. Disabling sickness or accident occurs throughout the working population at one time or another, and approximately fifteen per centum (15%) of the number of people at work may be expected to suffer disabling illness of more than one week each year.

It was found, prior to the enactment of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.), that then existing voluntary plans for the payment of cash sickness benefits covered less than one-half of the number of working people of this State who were covered by the "unemployment compensation law," and that even that degree of voluntary protection afforded uneven, unequal and sometimes uncertain protection among the various voluntary benefit programs.

While the enactment of that law has provided stable protection for New Jersey's disabled workers, very few workers are protected from income losses caused by the need to take time off from work to care for family members who are incapable of self-care, including newborn and newly-adopted children. The growing portion of middle-income families in which all adult family members work, largely due to economic necessity, points to the desperate need for replacement income when a working family member must take time to care for family members who are unable to take care of themselves. Moreover, the United States is the only industrialized nation in the world which does not have a mandatory workplace-based program for such income support. It is therefore desirable and necessary to fill the gap in existing provisions for protection against the loss of earnings caused by involuntary unemployment, by extending such protection to meet the hazard of earnings loss due to inability to work caused by nonoccupational sickness, accidents, or other disabilities of workers and members of their families. Developing systems that help families adapt to the competing interests of work and home not only benefits workers, but also benefits employers by reducing employee turnover and increasing worker productivity.

The foregoing facts and considerations require that there be a uniform minimum program providing in a systematic manner for the payment of reasonable benefits to replace partially such earnings loss and to meet the continuing need for benefits where an individual becomes disabled during unemployment or needs to care for family members incapable of self-care. In order to maintain consumer purchasing power, relieve the serious menace to health, morals and welfare of the people caused by insecurity and the loss of earnings, to reduce the necessity for public relief of needy persons, to increase workplace productivity and alleviate the enormous and growing stress on working families of balancing the demands of work and family needs, and in the interest of the health, welfare and security of the people of this State, such a system, enacted under the police power, is hereby established, requiring the payment of reasonable cash benefits to eligible individuals who are subject to accident or illness which is not compensable under the worker's compensation law or who need to care for family members incapable of self-care.

While the Legislature recognizes the pressing need for benefits for workers taking leave to care for family members incapable of self-care, it also finds that the need of workers for leave during their own disability continues to be especially acute, as a disabled worker has less discretion about taking time off from work than a worker caring for a family member. Notwithstanding any interpretation of law which may be construed as providing a worker with rights to take action against an employer who fails or refuses to restore the worker to employment after the worker's own disability, the Legislature does not intend that the policy established by P.L.2008, c.17 (C.43:21-39.1 et al.) of providing benefits for workers during periods of family temporary disability leave to care for family members incapable of self-care be construed as granting any worker an entitlement to be restored by the employer to employment held by the worker prior to taking family temporary disability leave or any right to take action, in tort, or for breach of an implied provision of the employment agreement, or under common law, against an employer who fails or refuses to restore the worker to employment after the family temporary disability leave, and the Legislature does not intend that the policy of providing benefits during family temporary disability leave be construed as increasing, reducing or otherwise modifying any entitlement of a worker to return to employment or right of the worker to take action under the provisions of the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.), or the federal "Family and Medical Leave Act of 1993," Pub.L.103-3 (29 U.S.C. s.2601 et seq.).

Since the enactment of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.), the State government-operated State temporary disability benefits plan, or "State plan," has proven to be highly efficient and cost effective in providing temporary disability benefits to New Jersey workers. The State plan guarantees the availability of coverage for all employers, regardless of experience, with low overhead costs and a rapid processing of claims and appeals by knowledgeable, impartial public employees. Consequently, the percentage of all employers using the State plan increased from 64% in 1952 to 98% in 2006, while the percentage of employees covered by the State plan increased from 28% to 83%. A publicly-operated, nonprofit State plan is therefore indispensable to achieving the goals of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.).

L.1948, c.110, s.2; amended 2008, c.17, s.1.



Section 43:21-27 - Definitions.

43:21-27 Definitions.

3.As used in this act, unless the context clearly requires otherwise:

(a) (1) "Covered employer" means, with respect to whether an employer is required to provide benefits during an employee's own disability pursuant to P.L.1948, c.110 (C.43:21-25 et al.), any individual or type of organization, including any partnership, association, trust, estate, joint-stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, who is an employer subject to the "unemployment compensation law" (R.S.43:21-1 et seq.), except the State, its political subdivisions, and any instrumentality of the State unless such governmental entity elects to become a covered employer pursuant to paragraph (2) of this subsection (a); provided, however, that commencing with the effective date of this act, the State of New Jersey, including Rutgers, The State University and the New Jersey Institute of Technology, shall be deemed a covered employer, as defined herein.

"Covered employer" means, after June 30, 2009, with respect to whether the employer is an employer whose employees are eligible for benefits during periods of family temporary disability leave pursuant to P.L.1948, c.110 (C.43:21-25 et al.), and, after December 31, 2008, whether employees of the employer are required to make contributions pursuant to R.S.43:21-7(d)(1)(G)(ii), any individual or type of organization, including any partnership, association, trust, estate, joint-stock company, insurance company or domestic or foreign corporation, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, who is an employer subject to the "unemployment compensation law" (R.S.43:21-1 et seq.), including any governmental entity or instrumentality which is an employer under R.S.43:21-19(h)(5), notwithstanding that the governmental entity or instrumentality has not elected to be a covered employer pursuant to paragraph (2) of this subsection (a).

(2)Any governmental entity or instrumentality which is an employer under R.S.43:21-19(h)(5) may, with respect to the provision of benefits during an employee's own disability pursuant to P.L.1948, c.110 (C.43:21-25 et al.), elect to become a "covered employer" under this subsection beginning with the date on which its coverage under R.S.43:21-19(h)(5) begins or as of January 1 of any year thereafter by filing written notice of such election with the division within at least 30 days of the effective date. Such election shall remain in effect for at least two full calendar years and may be terminated as of January 1 of any year thereafter by filing with the division a written notice of termination at least 30 days prior to the termination date.

(b) (1) "Covered individual" means, with respect to whether an individual is eligible for benefits during an individual's own disability pursuant to P.L.1948, c.110 (C.43:21-25 et al.), any person who is in employment, as defined in the "unemployment compensation law" (R.S.43:21-1 et seq.), for which the individual is entitled to remuneration from a covered employer, or who has been out of such employment for less than two weeks, except that a "covered individual" who is employed by the State of New Jersey, including Rutgers, The State University or the New Jersey Institute of Technology, or by any governmental entity or instrumentality which elects to become a "covered employer" pursuant to this amendatory act, shall not be eligible to receive any benefits under the "Temporary Disability Benefits Law" until such individual has exhausted all sick leave accumulated as an employee in the classified service of the State or accumulated under terms and conditions similar to classified employees or accumulated under the terms and conditions pursuant to the laws of this State or as the result of a negotiated contract with any governmental entity or instrumentality which elects to become a "covered employer."

"Covered individual" shall not mean, with respect to whether an individual is eligible for benefits during an individual's own disability pursuant to P.L.1948, c.110 (C.43:21-25 et al.), any member of the Division of State Police in the Department of Law and Public Safety.

(2)"Covered individual" means, with respect to whether an individual is eligible for benefits during the individual's period of family temporary disability leave pursuant to P.L.1948, c.110 (C.43:21-25 et al.), any individual who is in employment, as defined in the "unemployment compensation law" (R.S.43:21-1 et seq.), for which the individual is entitled to remuneration from a covered employer, or who has been out of that employment for less than two weeks.

(c)"Division" or "commission" means the Division of Temporary Disability Insurance of the Department of Labor and Workforce Development, and any transaction or exercise of authority by the director of the division shall be deemed to be performed by the division.

(d)"Day" shall mean a full calendar day beginning and ending at midnight.

(e)"Disability" shall mean such disability as is compensable under section 5 of P.L.1948, c.110 (C.43:21-29).

(f)"Disability benefits" shall mean any cash payments which are payable to a covered individual for all or part of a period of disability pursuant to P.L.1948, c.110 (C.43:21-25 et al.).

(g)"Period of disability" with respect to any covered individual shall mean:

(1)The entire period of time during which the covered individual is continuously and totally unable to perform the duties of the covered individual's employment because of the covered individual's own disability, except that two periods of disability due to the same or related cause or condition and separated by a period of not more than 14 days shall be considered as one continuous period of disability; provided the individual has earned wages during such 14-day period with the employer who was the individual's last employer immediately preceding the first period of disability; and

(2)On or after July 1, 2009, the entire period of family temporary disability leave taken from employment by the covered individual.

(h)"Wages" shall mean all compensation payable by covered employers to covered individuals for personal services, including commissions and bonuses and the cash value of all compensation payable in any medium other than cash.

(i) (1) (Deleted by amendment, P.L.2001, c.17).

(2)(Deleted by amendment, P.L.2001, c.17).

(3)(Deleted by amendment, P.L.2013, c.221).

(4)"Base week" with respect to periods of disability commencing on or after January 1, 2001, means any calendar week of a covered individual's base year during which the covered individual earned in employment from a covered employer remuneration not less than an amount 20 times the minimum wage in effect pursuant to section 5 of P.L.1966, c.113 (C.34:11-56a4) on October 1 of the calendar year preceding the calendar year in which the benefit year commences, which amount shall be adjusted to the next higher multiple of $1.00 if not already a multiple thereof, except that if in any calendar week an individual subject to this paragraph is in employment with more than one employer, the covered individual may in that calendar week establish a base week with respect to each of the employers from whom the covered individual earns remuneration equal to not less than the amount defined in this paragraph during that week.

(5)In the case of an individual who is laid off or furloughed by an employer curtailing operations because of a state of emergency declared after October 22, 2012, any week in which the individual is separated from employment due to that layoff or furlough, up to a maximum of 13 weeks, shall be regarded as a week which is a "base week" for the purpose of determining whether the individual becomes eligible for benefits pursuant to subsection (d) or (e) of section 17 of P.L.1948, c.110 (C.43:21-41), but shall not be regarded as a base week when calculating the "average weekly wage" pursuant to subsection (j) of this section.

(j) (1) "Average weekly wage" means the amount derived by dividing a covered individual's total wages earned from the individual's most recent covered employer during the base weeks in the eight calendar weeks immediately preceding the calendar week in which a period of disability commenced, by the number of such base weeks.

(2)If the computation in paragraph (1) of this subsection (j) yields a result which is less than the individual's average weekly earnings in employment with all covered employers during the base weeks in such eight calendar weeks, then the average weekly wage shall be computed on the basis of earnings from all covered employers during the base weeks in the eight calendar weeks immediately preceding the week in which the period of disability commenced.

(3)For periods of disability commencing on or after July 1, 2009, if the computations in paragraphs (1) and (2) of this subsection (j) both yield a result which is less than the individual's average weekly earnings in employment with all covered employers during the base weeks in the 26 calendar weeks immediately preceding the week in which the period of disability commenced, then the average weekly wage shall, upon a written request to the department by the individual on a form provided by the department, be computed by the department on the basis of earnings from all covered employers of the individual during the base weeks in those 26 calendar weeks, and, in the case of a claim for benefits from a private plan, that computation of the average weekly wage shall be provided by the department to the individual and the individual's employer.

When determining the "average weekly wage" with respect to a period of family temporary disability leave for an individual who has a period of family temporary disability immediately after the individual has a period of disability for the individual's own disability, the period of disability is deemed to have commenced at the beginning of the period of disability for the individual's own disability, not the period of family temporary disability.

(k)"Child" means a biological, adopted, or foster child, stepchild or legal ward of a covered individual, child of a domestic partner of the covered individual, or child of a civil union partner of the covered individual, who is less than 19 years of age or is 19 years of age or older but incapable of self-care because of mental or physical impairment.

(l)"Domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

(m)"Civil union" means a civil union as defined in section 2 of P.L.2006, c.103 (C.37:1-29).

(n)"Family member" means a child, spouse, domestic partner, civil union partner or parent of a covered individual.

(o)"Family temporary disability leave" means leave taken by a covered individual from work with an employer to (1) participate in the providing of care, as defined in the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) and regulations adopted pursuant to that act, for a family member of the individual made necessary by a serious health condition of the family member; or (2) be with a child during the first 12 months after the child's birth, if the individual, or the domestic partner or civil union partner of the individual, is a biological parent of the child, or the first 12 months after the placement of the child for adoption with the individual. "Family temporary disability leave" does not include any period of time in which a covered individual is paid benefits pursuant to P.L.1948, c.110 (C.43:21-25 et al.) because the individual is unable to perform the duties of the individual's employment due to the individual's own disability.

(p)"Health care provider" means a health care provider as defined in the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.), and any regulations adopted pursuant to that act.

(q)"Parent of a covered individual" means a biological parent, foster parent, adoptive parent, or stepparent of the covered individual or a person who was a legal guardian of the covered individual when the covered individual was a child.

(r)"Placement for adoption" means the time when a covered individual adopts a child or becomes responsible for a child pending adoption by the covered individual.

(s)"Serious health condition" means an illness, injury, impairment or physical or mental condition which requires: inpatient care in a hospital, hospice, or residential medical care facility; or continuing medical treatment or continuing supervision by a health care provider.

(t)"12-month period" means, with respect to an individual who establishes a valid claim for disability benefits during a period of family temporary disability leave, the 365 consecutive days that begin with the first day that the individual first establishes the claim.

(u)"State of emergency" means a natural or man-made disaster or emergency for which a state of emergency has been declared by the President of the United States or the Governor, or for which a state of emergency has been declared by a municipal emergency management coordinator.

L.1948, c.110, s.3; amended 1950, c.173, s.1; 1952, c.188, s.1; 1953, c.221, s.1; 1971, c.346, s.13; 1980, c.18, s.2; 1981, c.349, s.1; 1984, c.104, s.1; 2001, c.17, s.3; 2008, c.17, s.2; 2012, c.45, s.125; 2013, c.221, s.3.



Section 43:21-28 - Coverage

43:21-28. Coverage
All covered individuals shall be entitled on and after January first, one thousand nine hundred and forty-nine, to the benefits provided under either a private plan or the State plan of disability benefits, as hereinafter provided.

L.1948, c. 110, p. 588, s. 4.



Section 43:21-29 - Compensable Disability, Individual, Family.

43:21-29 Compensable disability, individual, family.

5.Compensable disability. (a) In the case of the disability of a covered individual, disability shall be compensable subject to the limitations of P.L.1948, c.110 (C.43:21-25 et al.) if the disability is the result of the covered individual suffering an accident or sickness not arising out of and in the course of the individual's employment or if so arising not compensable under the workers' compensation law, R.S.34:15-1 et seq., and resulting in the individual's total inability to perform the duties of employment.

(b)In the case of an individual taking family temporary disability leave, the leave shall be compensable subject to the limitations of P.L.2008, c.17 (C.43:21-39.1 et al.).

L.1948, c.110, s.5; amended 1961, c.43, s.10; 1980, c.90, s.13; 2008, c.17, s.3.



Section 43:21-30 - Nonduplication Of Benefits, Exceptions, Certain.

43:21-30 Nonduplication of benefits, exceptions, certain.

6.Nonduplication of benefits. (a) No benefits shall be required or paid under this act for any period with respect to which benefits are paid or payable under any unemployment compensation or similar law, or under any disability or cash sickness benefit or similar law, of this State or of any other state or of the federal government, except that:

(1)If a claimant is otherwise eligible for benefits under P.L.1948, c.110 (C.43:21-25 et seq.) and benefits are also paid or payable to the claimant under a disability benefit law of another state, the claimant shall be paid the benefits provided by P.L.1948, c.110 (C.43:21-25 et seq.), reduced by the amount paid concurrently under the provisions of the other state's law; and

(2)If a claimant is otherwise eligible for benefits under P.L.1948, c.110 (C.43:21-25 et seq.) and benefits are also paid or payable to the claimant under a disability or cash sickness program known as maintenance and cure as provided under the federal maritime law commonly referred to as the Jones Act, the claimant shall be paid the benefits provided by P.L.1948, c.110 (C.43:21-25 et seq.), reduced by the amount paid concurrently under the provisions of the maintenance and cure program.

(b)No benefits shall be required or paid under this act for any period with respect to which benefits, other than benefits for permanent partial or permanent total disability previously incurred, are paid or payable on account of the disability of the covered individual under any workers' compensation law, occupational disease law, or similar legislation, of this State or of any other state or the federal government, except that:

(1)Where a claimant's claim for compensation for temporary disability, under the provisions of subsection a. of R.S.34:15-12, is contested, and thereby delayed, and such claimant is otherwise eligible for benefits under this chapter, said claimant shall be paid the benefits provided by this chapter until and unless said claimant receives compensation under the provisions of subsection a. of R.S.34:15-12;

(2)In the event that workers' compensation benefits, other than benefits for permanent partial or permanent total disability previously incurred, are subsequently awarded for weeks with respect to which the claimant has received disability benefits pursuant to this act, the State fund, or the private plan, as the case may be, shall be entitled to be subrogated to such claimant's rights in such award to the extent of the amount of disability payments made hereunder; and

(3)If there has been a settlement of a workers' compensation claim pursuant to R.S.34:15-20 in an amount less than that to which the claimant would otherwise be entitled as disability benefits under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), for the same illness or injury, the claimant shall be entitled to disability benefits for the period of disability, reduced by the amount from the settlement received by the claimant under R.S.34:15-20. The State fund or a private plan seeking to recover any amount of disability benefit payments from a workers' compensation award shall be required to demonstrate that the recovery is in compliance with the provisions of this section.

(c)Disability benefits otherwise required under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.) shall be reduced by the amount paid concurrently under any governmental or private retirement, pension or permanent disability benefit or allowance program to which his most recent employer contributed on his behalf.

L.1948,c.110,s.6; amended 1952, c.190; 1967, c.306; 2000, c.105; 2001, c.329; 2005, c.337.



Section 43:21-30.1 - Notice Of Unemployment Compensation, Conditions

43:21-30.1. Notice of unemployment compensation, conditions
2. The Division of Unemployment and Temporary Disability Insurance shall provide notice to each individual receiving compensation under the provisions of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.) explaining the conditions under which the individual may receive unemployment compensation pursuant to this 1991 amendatory and supplementary act.

L.1991,c.486,s.2



Section 43:21-31 - Certain Individuals Excepted

43:21-31. Certain individuals excepted
Any person who adheres to the faith or teachings of any church, sect, or denomination, and who in accordance with its creed, tenets, or principles depends for healing upon prayer or spiritual means, in the practice of religion, shall be exempt from this act upon filing with the commission and with his employer a statement, in such form as the commission shall by regulation prescribe, waiving any and all benefits under this act. Such person shall thereupon be exempt from the provisions of this act, including any obligation to make contributions hereunder and any right to receive benefits hereunder.

L.1948, c. 110, p. 589, s. 7.



Section 43:21-32 - Establishment Of Private Plans

43:21-32. Establishment of private plans
Any covered employer may establish a private plan for the payment of disability benefits in lieu of the benefits of the State plan hereinafter established. Benefits under such a private plan may be provided by a contract of insurance issued by an insurer duly authorized and admitted to do business in this State, or by an agreement between the employer and a union or association representing his employees, or by a specific undertaking by the employer as a self-insurer. Subject to the insurance laws of this State, such a contract of insurance may be between the insurer and the employer; or may be between the insurer and two or more employers, acting for the purpose through a nominee, designee or trustee; or may be between the insurer and the union or association with which the employer has an agreement with respect thereto. Each such private plan shall be submitted in detail to the Division of Employment Security and shall be approved by the division, to take effect as of the first day of the calendar quarter next following, or as of an earlier date if requested by the employer and approved by the Division of Employment Security, if it finds that:

(a) all of the employees of the employer are to be covered under the provisions of such plan with respect to any disability commencing after the effective date of such plan, except as otherwise provided in this section; and

(b) eligibility requirements for benefits are no more restrictive than as provided in this act for benefits payable by the State plan; and

(c) the weekly benefits payable under such plan for any week of disability are at least equal to the weekly benefit amount payable by the State plan, taking into consideration any coverage with respect to concurrent employment by another employer, and the total number of weeks of disability for which benefits are payable under such plan is at least equal to the total number of weeks for which benefits would have been payable by the State plan; and

(d) no greater amount is required to be paid by employees toward the cost of benefits than that prescribed by law as the amount of worker contribution to the State disability benefits fund for covered individuals under the State plan; and

(e) coverage is continued under the plan while an employee remains a covered individual as defined in section three of this act, but not after the employee may become employed by another employer following termination of employment to which the plan relates; and

(f) a majority of the employees to be covered by the plan have or shall have agreed to the plan prior to the effective date thereof, if employees are required to contribute to the cost of the private plan, as provided in section nine.

Subject to the approval of the Division of Employment Security, any such private plan may exclude a class or classes of employees, except a class or classes determined by the age, sex or race of the employees, or by the wages paid such employees, the exclusion of which, in the opinion of the division, will result in a substantial selection of risk adverse to the State plan. Covered individuals so excluded shall be covered by the State plan and subject to the employee contribution required by law to be paid into the State disability benefits fund.

L.1948, c. 110, p. 590, s. 8. Amended by L.1950, c. 173, p. 394, s. 2; L.1953, c. 426, p. 2147, s. 1.



Section 43:21-33 - Election By Employees; Deduction Of Contributions

43:21-33. Election by employees; deduction of contributions
If employees are to be required to contribute toward the cost of benefits under a private plan, such plan shall not become effective unless prior to the effective date a majority of the employees in the class or classes to be covered thereby have agreed thereto by written election. In such event, the employer may during the continuance of the approved private plan collect the required contributions thereto by deduction from the wages paid to covered individuals under such plan, which deduction may be combined with that deduction required by Revised Statutes, section 43:21-7(d)(1) if reasonable notice is given covered individuals concerning such combined deduction by the employer; provided, that if any employer fails to deduct the contributions of any of his employees at the time their wages are paid, or fails to make a deduction therefor at the time wages are paid for the next succeeding payroll period, he may not thereafter collect a contribution with respect to such wages previously paid.

A covered individual shall not be entitled to any benefits from the State disability benefits fund with respect to any period of disability commencing while he is covered under an approved private plan.

L.1948, c. 110, p. 591, s. 9. Amended by L.1950, c. 173, p. 396, s. 3.



Section 43:21-34 - Existing Plans

43:21-34. Existing plans
If upon the effective date of this act a covered employer has in effect a plan for the payment of cash disability benefits to his employees or to any class or classes thereof, or has in effect an agreement with a union or association whereby there is in effect a plan for the payment of cash disability benefits to his employees or to any class or classes thereof (and to the cost of which plan the employer is obligated to contribute,) such plan shall, regardless of the requirements of this article, be deemed to be an approved private plan until the earliest date upon which the employer shall have the right to modify the benefits of or discontinue such plan, or to discontinue contributions toward the cost thereof. In such case the employer shall notify the commission of the circumstances. During the continuance of such private plan the employees covered thereunder shall not be entitled to any benefits under the State plan with respect to any period of disability commencing while they are covered under such private plan. If any such private plan covers only a class or classes of covered individuals, the employer may effect another private plan for his remaining employees or for a class or classes of them, subject to the requirements and limitations of section eight.

L.1948, c. 110, p. 592, s. 10.



Section 43:21-35 - Termination Of Private Plans.

43:21-35 Termination of private plans.

11. (a) If the division is furnished satisfactory evidence that a majority of the employees covered by an approved private plan have made election in writing to discontinue such plan, the division shall withdraw its approval of such plan effective at the end of the calendar quarter next succeeding that in which such evidence is furnished. Upon receipt of a petition therefor signed by not less than 10% of the employees covered by an approved private plan, the division shall require the employer upon 30 days' written notice to conduct an election by ballot in writing to determine whether or not a majority of the employees covered by such private plan favor discontinuance thereof; provided, that such election shall not be required more often than once in any 12-month period.

(b)Unless sooner permitted, for cause, by the division, no approved private plan shall be terminated by an employer, in whole or in part, until at least 30 days after written notice of intention so to do has been given by the employer to the division and after notices are conspicuously posted so as reasonably to assure their being seen, or after individual notices are given to the employees concerned.

(c)The division may, after notice and hearing, withdraw its approval of any approved private plan if it finds that there is danger that the benefits accrued or to accrue will not be paid, that the security for such payment is insufficient, or for other good cause shown. No employer, and no union or association representing employees, shall so administer or apply the provisions of an approved private plan as to derive any profit therefrom. The division may withdraw its approval from any private plan which is administered or applied in violation of this provision.

(d)No termination of an approved private plan shall affect the payment of benefits, in accordance with the provisions of the plan, to employees whose period of disability commenced prior to the date of termination. Employees who have ceased to be covered by an approved private plan because of its termination shall, subject to the limitations and restrictions of this act, become eligible forthwith for benefits from the State Disability Benefits Fund for a period of disability commencing after such cessation, and contributions with respect to their wages shall immediately become payable as otherwise provided by law. Any withdrawal of approval of a private plan pursuant to this section shall be reviewable by writ of certiorari or by such other procedure as may be provided by law. With respect to a period of family temporary disability leave immediately after the individual has a period of disability during the individual's own disability, the period of disability is deemed, for the purposes of determining whether the period of disability commenced prior to the date of the termination, to have commenced at the beginning of the period of disability during the individual's own disability, not the period of family temporary disability leave.

(e)Anything in this act to the contrary notwithstanding, a covered employer who, under an approved private plan, is providing benefits at least equal to those required by the State plan, may modify the benefits under the private plan so as to provide benefits not less than the benefits required by the State plan. Individuals covered under a private plan shall not be required to contribute to the plan at a rate exceeding 3/4 of 1% of the amount of "wages" established for any calendar year under the provisions of R.S.43:21-7(b) prior to January 1, 1975, and 1/2 of 1% for calendar years beginning on or after January 1, 1975 and before January 1, 2009. For a calendar year beginning on or after January 1, 2009 and before January 1, 2012: an employer providing a private plan only for benefits for employees during their own disabilities may require the employees to contribute to the plan at a rate not exceeding 0.5% of the amount of "wages" established for the calendar year under the provisions of R.S.43:21-7(b); an employer providing a private plan only for benefits for employees during periods of family temporary disability may require the individuals covered by the private plan to contribute an amount not exceeding the amount the individuals would pay pursuant to R.S.43:21-7(d)(1)(G)(ii); an employer providing a private plan both for benefits for employees during their own disabilities and for benefits during periods of family temporary disability may require the employees to contribute to the plan at a rate not exceeding 0.5% of the amount of "wages" established for the calendar year under the provisions of R.S.43:21-7(b) plus an additional amount not exceeding the amount the individuals would pay pursuant to R.S.43:21-7(d)(1)(G)(ii). For a calendar year beginning on or after January 1, 2012: an employer providing a private plan only for benefits for employees during their own disabilities may require the employees to contribute to the plan at a rate not exceeding the amount the individuals would pay pursuant to R.S.43:21-7(d)(1)(G)(i); an employer providing a private plan only for benefits for employees during periods of family temporary disability may require the individuals covered by the private plan to contribute an amount not exceeding the amount the individuals would pay pursuant to R.S.43:21-7(d)(1)(G)(ii); an employer providing a private plan both for benefits for employees during their own disabilities and for benefits during periods of family temporary disability may require the employees to contribute to the plan an amount not exceeding the amount the individuals would pay pursuant to R.S.43:21-7(d)(1)(G)(i) and R.S.43:21-7(d)(1)(G)(ii). Notification of the proposed modification shall be given by the employer to the division and to the individuals covered under the plan.

L.1948, c.110, s.11; amended 1952, c.188, s.2; 1971, c.346, s.14; 1974, c.86, s.8; 2008, c.17, s.4; 2011, c.88, s.2.



Section 43:21-36 - Additional Benefits

43:21-36. Additional benefits
Nothing in this act shall be construed to prohibit the establishment by an employer, without approval, of a supplementary plan or plans providing for the payment to employees, or to any class or classes thereof, of benefits in addition to the benefits of an approved private plan, or to prohibit the collection or receipt of additional voluntary contributions from employees toward the cost of such additional benefits. The rights, duties and responsibilities of all interested parties under such supplementary plans shall be unaffected by any provision of this act.

L.1948, c. 110, p. 594, s. 12.



Section 43:21-37 - Persons Entitled To Benefits

43:21-37. Persons entitled to benefits
Any covered individual who on the date of the commencement of a period of disability is not entitled to disability benefits under an approved private plan shall be entitled to disability benefits as provided in this article, referred to in this act as the State plan.

L.1948, c. 110, p. 594, s. 13.



Section 43:21-38 - Duration Of Benefits.

43:21-38 Duration of benefits.

14.Duration of benefits.

With respect to any period of disability for an individual's own disability commencing on or after January 1, 1953, disability benefits, not in excess of an individual's maximum benefits, shall be payable with respect to disability which commences while a person is a covered individual under the Temporary Disability Benefits Law, and shall be payable with respect to the eighth consecutive day of such disability and each day thereafter that such period of disability continues; and if benefits shall be payable for three consecutive weeks with respect to any period of disability commencing on or after January 1, 1968, then benefits shall also be payable with respect to the first seven days thereof. With respect to any period of family temporary disability leave commencing on or after July 1, 2009 and while an individual is a covered individual, family temporary disability benefits, not in excess of the individual's maximum benefits, shall be payable with respect to the first day of leave taken after the first one-week period following the commencement of the period of family temporary disability leave and each subsequent day of leave during that period of family temporary disability leave; and if benefits become payable on any day after the first three weeks in which leave is taken, then benefits shall also be payable with respect to any leave taken during the first one-week period in which leave is taken. The maximum total benefits payable to any eligible individual for any period of disability of the individual commencing on or after January 1, 1968, shall be either 26 times his weekly benefit amount or 1/3 of his total wages in his base year, whichever is the lesser; provided that such maximum amount shall be computed in the next lower multiple of $1.00 if not already a multiple thereof. The maximum total benefits payable to any eligible individual for any period of family temporary disability leave commencing on or after July 1, 2009, shall be six times the individual's weekly benefit amount or 1/3 of his total wages in his base year, whichever is the lesser; provided that the maximum amount shall be computed in the next lower multiple of $1.00, if not already a multiple thereof.

L.1948, c.110, s.14; amended 1951, c.54; 1952, c.188, s.3; 1967, c.30, s.8; 1984, c.104, s.2; 2008, c.17, s.5.



Section 43:21-39 - Limitation Of Benefits.

43:21-39 Limitation of benefits.

15.Limitation of benefits. Notwithstanding any other provision of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.), no benefits shall be payable under the State plan to any individual:

(a)for the first seven consecutive days of each period of disability; except that:

(1)if benefits shall be payable for three consecutive weeks with respect to any period of disability, then benefits shall also be payable with respect to the first seven days thereof;

(2)in the case of intermittent leave in a single period of family temporary disability leave taken to provide care for a family member of the individual with a serious health condition, benefits shall be payable with respect to the first day of leave taken after the first one-week period following the commencement of the period of family temporary disability leave and each subsequent day of leave during that period of family temporary disability leave; and if benefits become payable on any day after the first three weeks in which leave is taken, then benefits shall also be payable with respect to any leave taken during the first one-week period in which leave is taken; and

(3)in the case of an individual taking family temporary disability leave immediately after the individual has a period of disability for the individual's own disability, there shall be no waiting period between the period of the individual's own disability and the period of family temporary disability;

(b) (1) for more than 26 weeks with respect to any one period of disability of the individual;

(2)for more than six weeks with respect to any one period of family temporary disability leave, or more than 42 days with respect to any one period of family temporary disability leave taken on an intermittent basis to provide care for a family member of the individual with a serious health condition; and

(3)for more than six weeks of family temporary disability leave during any 12-month period, or more than 42 days of family temporary disability leave taken during any 12-month period, on an intermittent basis to provide care for a family member of the individual with a serious health condition, including family temporary disability leave taken pursuant to R.S.43:21-4(f)(2) while unemployed;

(c)for any period of disability which did not commence while the claimant was a covered individual;

(d)for any period of disability of a claimant during which the claimant is not under the care of a legally licensed physician, dentist, optometrist, podiatrist, practicing psychologist, advanced practice nurse, certified nurse midwife, or chiropractor, who, when requested by the division, shall certify within the scope of the practitioner's practice, the disability of the claimant, the probable duration thereof, and, where applicable, the medical facts within the practitioner's knowledge or for any period of family temporary disability leave for a serious health condition of a family member of the claimant, during which the family member is not receiving inpatient care in a hospital, hospice, or residential medical care facility or is not subject to continuing medical treatment or continuing supervision by a health care provider, who, when requested by the division, shall certify within the scope of the provider's practice, the serious health condition of the family member, the probable duration thereof, and, where applicable, the medical facts within the provider's knowledge;

(e)(Deleted by amendment, P.L.1980, c.90.)

(f)for any period of disability due to willfully and intentionally self-inflicted injury, or to injury sustained in the perpetration by the claimant of a crime of the first, second, third, or fourth degree, or for any period during which a covered individual would be disqualified for unemployment compensation benefits for gross misconduct under subsection (b) of R.S.43:21-5;

(g)for any period during which the claimant performs any work for remuneration or profit;

(h)in a weekly amount which together with any remuneration the claimant continues to receive from the employer would exceed regular weekly wages immediately prior to disability;

(i)for any period during which a covered individual would be disqualified for unemployment compensation benefits under subsection (d) of R.S.43:21-5, unless the disability commenced prior to such disqualification;

and there shall be no other cause of disqualification or ineligibility to receive disability benefits hereunder except as may be specifically provided in this act.

L.1948, c.110, s.15; amended 1961, c.43, s.11; 1967, c.30, s.9; 1980, c.90, s.14; 1983, c.47; 1989, c.213, s.2; 2004, c.168, s.2; 2007, c.322; 2008, c.17, s.6; 2009, c.114, s.1.



Section 43:21-39.1 - Compensation For Family Temporary Disability Leave; Conditions.

43:21-39.1 Compensation for family temporary disability leave; conditions.

10. a. Family temporary disability leave shall be compensable subject to the limitations of P.L.2008, c.17 (C.43:21-39.1 et al.) for any period of family temporary disability leave taken by a covered individual which commences after June 30, 2009.

b.An individual shall not simultaneously receive disability benefits for family temporary disability leave and any other disability benefits pursuant to P.L.1948, c.110 (C.43:21-25 et al.) or any unemployment compensation.

c.The employer of an individual may, notwithstanding any other provision of law, including the provisions of N.J.S.18A:30-1 et seq., permit or require the individual, during a period of family temporary disability leave, to use any paid sick leave, vacation time or other leave at full pay made available by the employer before the individual is eligible for disability benefits for family temporary disability leave pursuant to P.L.2008, c.17 (C.43:21-39.1 et al.), except that the employer may not require the individual to use more than two weeks worth of leave at full pay. The employer may also have the total number of days worth of disability benefits paid pursuant to P.L.2008, c.17 (C.43:21-39.1 et al.) to the individual during a period of family temporary disability leave reduced by the number of days of leave at full pay paid by the employer to the individual during that period. If the employer requires the individual to use leave at full pay, the employee shall be permitted to take that fully-paid leave during the waiting period required pursuant to subsection (a) of section 15 of P.L.1948, c.110 (C.43:21-39). Nothing in P.L.2008, c.17 (C.43:21-39.1 et al.) shall be construed as nullifying any provision of an existing collective bargaining agreement or employer policy, or preventing any new provision of a collective bargaining agreement or employer policy, which provides employees more generous leave or gives employees greater rights to select which kind of leave is used or select the order in which the different kinds of leave are used. Nothing in P.L.2008, c.17 (C.43:21-39.1 et al.) shall be construed as preventing an employer from providing more generous benefits than are provided under P.L.2008, c.17 (C.43:21-39.1 et al.) or providing benefits which supplement the benefits provided under P.L.2008, c.17 (C.43:21-39.1 et al.) for some or all of the employer's employees.

d.An individual who is entitled to leave under the provisions of the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) or the federal "Family and Medical Leave Act of 1993," Pub.L.103-3 (29 U.S.C. s.2601 et seq.), shall take any benefits provided for family temporary disability leave pursuant to P.L.2008, c.17 (C.43:21-39.1 et al.) concurrently with leave taken pursuant to the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) or the federal "Family and Medical Leave Act of 1993," Pub.L.103-3 (29 U.S.C. s.2601 et seq.). Nothing in P.L.2008, c.17 (C.43:21-39.1 et al.) shall be construed to grant an employee any entitlement to be restored by the employer to employment held by the employee prior to taking family temporary disability leave or any right to take action against an employer who refuses to restore the employee to employment after the leave. Nothing in P.L.2008, c.17 (C.43:21-39.1 et al.) shall be construed to increase, reduce or otherwise modify any entitlement of an employee to return to employment or right of the employee to take action under the provisions of the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) or the federal "Family and Medical Leave Act of 1993," Pub.L.103-3 (29 U.S.C. s.2601 et seq.). If an employee receives benefits for family temporary disability leave pursuant to P.L.2008, c.17 (C.43:21-39.1 et al.) with respect to employment with an employer who is not an employer as defined in the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) and that employer fails or refuses to restore the employee to employment after the period of family temporary disability leave, that failure or refusal shall not be a wrongful discharge in violation of a clear mandate of public policy, and the employee shall not have a cause of action against that employer, in tort, or for breach of an implied provision of the employment agreement, or under common law, for that failure or refusal.

e.An employee taking family temporary disability leave or an employer from whom the employee is taking the leave shall have the same right to appeal a determination of a benefit for the family temporary disability leave made under P.L.2008, c.17 (C.43:21-39.1 et al.) as an employee or employer has to appeal a determination of a benefit for the disability of the employee under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.), and any regulations adopted pursuant to the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et al.).

f.In the event of a period of family temporary disability leave of any individual covered under the State plan, the employer shall, not later than the ninth day of the period of family temporary disability leave, including any waiting period or time in which the employer provides sick leave, vacation or other fully paid leave, issue to the individual and to the division printed notices on division forms containing the name, address and Social Security number of the individual, such wage information as the division may require to determine the individual's eligibility for benefits, including any sick pay, vacation or other fully paid time off provided by the employer during the period of family temporary disability leave, and the name, address, and division identity number of the employer. Not later than 30 days after the commencement of the period of family temporary disability leave for which the notice is furnished by the employer, the individual shall furnish to the division a notice and claim for family temporary disability leave benefits. Upon the submission of the notices by the employer and the individual, the division may issue benefit payments. In the case of family temporary disability leave taken to care for a family member with a serious health condition, the benefits may be paid for periods not exceeding three weeks pending the receipt of the certification required pursuant to subsection b. of section 11 of P.L.2008, c.17 (C.43:21-39.2). Failure to furnish notice and certification in the manner above provided shall not invalidate or reduce any claim if it shall be shown to the satisfaction of the division not to have been reasonably possible to furnish the notice and certification and that the notice and certification was furnished as soon as reasonably possible.

g.Each covered employer shall conspicuously post notification, in a place or places accessible to all employees in each of the employer's workplaces, in a form issued by regulation promulgated by the commissioner, of each covered employee's rights regarding benefits payable pursuant to this section. The employer shall also provide each employee of the employer with a written copy of the notification: (1) not later than 30 days after the form of the notification is issued by regulation; (2) at the time of the employee's hiring, if the employee is hired after the issuance; (3) whenever the employee notifies the employer that the employee is taking time off for circumstances under which the employee is eligible for benefits pursuant to this section; and (4) at any time, upon the first request of the employee.

L.2008, c.17, s.10.



Section 43:21-39.2 - Duration Of Family Temporary Disability Leave; Continuous Or Intermittent; Certification.

43:21-39.2 Duration of family temporary disability leave; continuous or intermittent; certification.

11. a. In the case of a family member who has a serious health condition, the benefits for family temporary disability leave may be taken intermittently when medically necessary, if: the total time within which the leave is taken does not exceed 12 months; the covered individual provides the employer with a copy of the certification required pursuant to subsection b. of this section; the covered individual provides the employer with prior notice of the leave not less than 15 days before the first day on which benefits are paid for the intermittent leave, unless an emergency or other unforeseen circumstance precludes prior notice; and the covered individual makes a reasonable effort to schedule the leave so as not to unduly disrupt the operations of the employer and, if possible, provide the employer, prior to the commencement of intermittent leave, with a regular schedule of the days or days of the week on which the intermittent leave will be taken. In the case of family temporary disability leave benefits to care for a family member with a serious health condition which are taken on a continuous, non-intermittent basis, the covered individual shall: provide the employer with prior notice of the leave in a reasonable and practicable manner, unless an emergency or other unforeseen circumstance precludes prior notice; provide a copy of the certification required pursuant to subsection b. of this section; make a reasonable effort to schedule the leave so as not to unduly disrupt the operations of the employer.

b.Any period of family temporary disability leave for the serious health condition of a family member of the covered individual shall be supported by certification provided by a health care provider. The certification shall be sufficient if it states:

(1)The date, if known, on which the serious health condition commenced;

(2)The probable duration of the condition;

(3)The medical facts within the knowledge of the provider of the certification regarding the condition;

(4)A statement that the serious health condition warrants the participation of the covered individual in providing health care, as provided in the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) and regulations adopted pursuant to that act;

(5)An estimate of the amount of time that the covered individual is needed for participation in the care of the family member;

(6)If the leave is intermittent, a statement of the medical necessity for the intermittent leave and the expected duration of the intermittent leave; and

(7)If the leave is intermittent and for planned medical treatment, the dates of the treatment.

c.A covered individual claiming benefits to provide care for a family member with a serious health condition under the State plan or during unemployment shall, if requested by the division, have the family member submit to an examination by a health care provider designated by the division. The examinations shall not be more frequent than once a week, shall be made without cost to the claimant and shall be held at a reasonable time and place. Refusal of the family member to submit to an examination requested pursuant to this subsection shall disqualify the claimant from all benefits for the period in question, except from benefits already paid.

L.2008, c.17, s.11.



Section 43:21-39.3 - Payment Of Benefits For Period Of Family Temporary Disability Leave, Birth Or Adoption Of Child.

43:21-39.3 Payment of benefits for period of family temporary disability leave, birth or adoption of child.

12. a. All of the disability benefits paid to a covered individual during a period of family temporary disability leave with respect to any one birth or adoption shall be for a single continuous period of time, except that the employer of the covered individual may permit the covered individual to receive the disability benefits during non-consecutive weeks in a manner mutually agreed to by the employer and the covered individual and disclosed to the division by the employer.

b.The covered individual shall provide the employer with notice of the period of family temporary disability leave with respect to birth or adoption not less than 30 days before the leave commences, unless it commences while the individual is receiving unemployment benefits, in which case the covered individual shall notify the division. The amount of benefits shall be reduced by two weeks worth of benefits if the individual does not provide notice to an employer as required by this subsection b., unless the time of the leave is unforeseeable or the time of the leave changes for unforeseeable reasons.

c.Family temporary disability leave taken because of the birth or placement for adoption of a child may be taken at any time within a year after the date of the birth or placement for adoption.

L.2008, c.17, s.12.



Section 43:21-39.4 - Availability Of Annual Reports, Contents.

43:21-39.4 Availability of annual reports, contents.

13. a. The Commissioner of Labor and Workforce Development shall issue and make available to the public, not later than December 31, 2010, and each subsequent year, annual reports providing data on temporary disability benefits, including separate data for claims involving pregnancy and childbirth, and family temporary disability benefits, including separate data for each of the following categories of claims: care of newborn children; care of newly adopted children; care of sick children; care of sick spouses, and care of other sick family members. The reports shall include, for each category of claims, the number of workers receiving the benefits, the amount of benefits paid, the average duration of benefits, the average weekly benefit, and, in the case of family temporary disability benefits, any reported amount of sick leave, vacation or other fully paid time which resulted in reduced benefit duration. The report shall provide data by gender and by any other demographic factors determined to be relevant by the commissioner. The reports shall also provide, for all temporary disability benefits and for all family temporary disability benefits, the total costs of benefits and the total cost of administration, the portion of benefits for claims during unemployment, and the total revenues from: employer assessments, where applicable; employee assessments; and other sources.

b.The commissioner may, in his discretion, conduct surveys and other research regarding, and include in the annual reports descriptions and evaluations of, the impact and potential future impact of the provisions of P.L.2008, c.17 (C.43:21-39.1 et al.) on the State disability benefits fund, and other effects of those provisions, including the costs and benefits resulting from the provisions of P.L.2008, c.17 (C.43:21-39.1 et al.) for:

(1)Employees and their families, including surveys and evaluations of: what portion of the total number of employees taking leave would not have taken leave, or would have taken less leave, without the availability of benefits; what portion of employees return to work after receiving benefits and what portion are not permitted to return to work; and what portion of employees who are eligible for benefits do not claim or receive them and why they do not;

(2)Employers, including benefits such as reduced training and other costs related to reduced turnover of personnel, and increased affordability of family temporary disability leave insurance through the State plan, with special attention given to small businesses; and

(3)The public, including savings caused by any reduction in the number of people receiving public assistance.

c.The total amount of any expenses which the commissioner determines are necessary to carry out his duties pursuant to this section shall be charged to the Family Temporary Disability Leave Account of the State disability benefits fund, except that the amount shall in no case exceed $150,000 during any fiscal year.

L.2008, c.17, s.13.



Section 43:21-40 - Weekly And Daily Benefit Amounts

43:21-40. Weekly and daily benefit amounts
With respect to periods of disability commencing on or after July 1, 1961, an individual's weekly benefit amount shall be determined and computed by the division on the same basis as the weekly benefit rate is determined and computed pursuant to subsection (c) of R.S. 43:21-3, except that for periods of disability commencing on or after October 1, 1984, an individual's weekly benefit rate shall be two-thirds of his average weekly wage, subject to a maximum of 53% of the Statewide average weekly remuneration paid to workers by employers, as determined under subsection (c) of R.S. 43:21-3; provided, however, that such individual's benefit rate shall be computed to the next lower multiple of $1.00 if not already a multiple thereof. The amount of benefits for each day of disability for which benefits are payable shall be one-seventh of the corresponding weekly benefit amount; provided that the total benefits for a fractional part of a week shall be computed to the next lower multiple of $1.00 if not already a multiple thereof.

L.1948, c. 110, p. 596, s. 16. Amended by L.1950, c. 173, p. 397, s. 4; L.1952, c. 188, p. 681, s. 4; L.1955, c. 202, p. 788, s. 1; L.1961, c. 43, p. 474, s. 12; L.1967, c. 30, s. 10; L.1984, c. 24, s. 19, eff. Oct. 1, 1984; L.1984, c. 104, s. 3, eff. Oct. 1, 1984.



Section 43:21-41 - Entitlement For Disability Benefits.

43:21-41 Entitlement for disability benefits.

17. (a) (Deleted by amendment, P.L.1975, c.355.)

(b)(Deleted by amendment, P.L.2001, c.17).

(c)(Deleted by amendment, P.L.2001, c.17).

(d) (1) (Deleted by amendment, P.L.2008, c.17).

(2)With respect to periods of disability commencing on or after January 1, 2001, no individual shall be entitled to benefits under this act unless the individual has, within the 52 calendar weeks preceding the week in which the individual's period of disability commenced, established at least 20 base weeks or earned not less than 1,000 times the minimum wage in effect pursuant to section 5 of P.L.1996, c.113 (C.34:11-56a4) on October 1 of the calendar year preceding the calendar year in which the disability commences, which amount shall be adjusted to the next higher multiple of $100.00, if not already a multiple thereof.

(e)With respect to a period of family temporary disability leave for an individual who has a period of family temporary disability immediately after the individual has a period of disability for the individual's own disability, the period of disability is deemed, for the purposes of specifying the time of the 52-week period in which base weeks or earnings are required to be established for benefit eligibility pursuant to this subsection (e), to have commenced at the beginning of the period of disability for the individual's own disability, not the period of family temporary disability.

L.1948, c.110, s.17; amended 1950, c.173, s.5; 1952, c.188, s.5; 1975, c.355; 1984, c.104, s.4; 2001, c.17, s.4; 2008, c.17, s.7.



Section 43:21-42 - Payment Of Disability Benefits; Fund; Deceased Claimant; Minors; Representative Appointed

43:21-42. Payment of disability benefits; fund; deceased claimant; minors; representative appointed
(a) Disability benefits payable pursuant to this article shall be paid out of the State disability benefits fund established by law, and to the extent that such laws, regulations and practices are not inconsistent herewith, shall be administered subject to the same laws, regulations and practices as are applicable under the chapter of the Revised Statutes to which this act is a supplement.

(b) Payment of disability benefits due deceased claimant. If a claim for disability benefits is not filed by an otherwise eligible individual prior to his death, the first claim for such benefits may be filed, by the surviving spouse, or such other person or persons who may be legally entitled thereto. Payment of benefits shall be made upon receipt of a completed first claim form accompanied by an affidavit executed by such person or persons. The payment by the division of such benefits upon receipt of such affidavit, or affidavits, shall discharge the obligations of the division to the extent of such payment. The division shall prescribe the form of affidavit to be executed.

(c) Payment of disability benefits due minors. In case an infant or minor under the age of twenty-one years shall be entitled to receive any sum in payment for disability benefits under this chapter, the father, mother or natural guardian of the infant or minor shall be authorized and empowered to receive and receipt for such moneys to the same extent as a guardian of the person and property of such infant or minor duly appointed by the surrogate or the court of the county in which such infant or minor resides, and the release or discharge of such father, mother or natural guardian shall be a full and complete discharge of all claims or demands of the infant or minor thereunder. The division shall prescribe the form of affidavit and release to be executed by the parties concerned.

(d) Representative appointed for disability benefit beneficiary. The director of the division is hereby authorized and empowered when in his judgment it shall be advisable, to appoint a representative with power to act for a person who may be entitled to disability benefits by legally receiving and disbursing said payments under the direction of the director when it shall appear that such person is mentally, legally or physically unable to properly receive or disburse said payments, or when said person, after due diligence cannot be located. Whenever the person entitled to payments is a minor child, and the director determines that there is no proper person available to receive and disburse said payments for such child, then the Child Welfare Board, as constituted by the provisions of chapter five, of Title Institutions and Agencies (s. 30:5-1 et seq.), may be appointed as the representative of such minor child. Application on behalf of any such person shall be made in such form as the director shall prescribe.

L.1948, c. 110, p. 596, s. 18. Amended by L.1950, c. 260, p. 902, s. 1.



Section 43:21-45 - Administration

43:21-45. Administration
(a) It shall be the duty of the executive director of the commission to administer this act under the supervision and control of the commission; to appoint and fix the compensation of members of the staff subject to the approval of the commission and subject to the provisions of subsection (d) of section 43:21-11 of the Revised Statutes; and to make such expenditures as are necessary in the discharge of his functions hereunder as provided for in the budget to be approved annually by the commission.

(b) There is hereby established an Advisory Council on Disability Benefits to consist of the following: Four representatives of labor, two representatives of employers, two representatives of the insurance industry, and two representatives of the medical profession, to be appointed by the Governor with the advice and consent of the Senate; the executive director of the commission and the commissioners of Banking and Insurance, and of Labor, for the time being. Each appointive member shall serve for a term of five years, and vacancies shall be filled for the unexpired term only. Members of the advisory council shall serve without compensation but may be reimbursed for their necessary expenses. The advisory council shall:

(1) study the administration and operation of this act;

(2) aid the commission in formulating policies, rules and regulations and consult and advise with the executive director;

(3) report to the Governor and the Legislature on or before March first, one thousand nine hundred and fifty-one, and at such other times as it may deem appropriate its recommendations for legislation or administration necessary or desirable to improve and perfect the operation of this act;

(4) report to the Governor and the Legislature on such other matters relating to this act, and at such other times, as it may deem in the public interest.

L.1948, c. 110, p. 600, s. 21.



Section 43:21-45.1 - Reciprocal Agreements For Certain Temporary Disability Benefits.

43:21-45.1 Reciprocal agreements for certain temporary disability benefits.

1. a. The Commissioner of Labor is authorized to enter into a reciprocal agreement with the department of labor, or other corresponding agency, of any other state for the purpose of granting individuals residing in New Jersey eligibility for the award of benefits under the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), based wholly or in part upon employment in the other state, and granting individuals residing in the other state eligibility for the award of corresponding disability benefits under the statutory authority of that other state, based wholly or in part upon employment in this State.

b.Notwithstanding any other provision of law, if the Commissioner of Labor has entered into a reciprocal agreement with another state pursuant to subsection a. of this section, the commissioner is authorized to determine the amount of benefits to be paid to an individual, in accordance with the provisions of the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), based wholly or in part upon the individual's employment in the other state.

L.2001,c.451,s.1.



Section 43:21-46 - State Disability Benefits Fund.

43:21-46 State disability benefits fund.

22.State disability benefits fund. (a) The State disability benefits fund, hereinafter referred to as the fund, is hereby established. The fund shall remain in the custody of the State Treasurer, and to the extent of its cash requirements shall be deposited in authorized public depositories in the State of New Jersey. There shall be deposited in and credited to the fund the amount of worker and employer contributions provided under subparagraph (G) of paragraph (1) of subsection (d) of R.S.43:21-7 and subsection (e) of R.S.43:21-7, less refunds authorized by the chapter (R.S.43:21-1 et seq.) to which this act is a supplement, and the entire amount of interest and earnings from investments of the fund, and all assessments, fines and penalties collected under this act. The fund shall be held in trust for the payment of disability benefits pursuant to this act, for the payment of benefits pursuant to subsection (f) of R.S.43:21-4, and for the payment of any authorized refunds of contributions. All warrants for the payment of benefits shall be issued by and bear only the signature of the Director of the Division of Unemployment and Temporary Disability Insurance or his duly authorized agent for that purpose. All other moneys withdrawn from the fund shall be upon warrant signed by the State Treasurer and countersigned by the Director of the Division of Unemployment and Temporary Disability Insurance of the Department of Labor of the State of New Jersey. The Treasurer shall maintain books, records and accounts for the fund, appoint personnel and fix their compensation within the limits of available appropriations. The expenses of the Treasurer in administering the fund and its accounts shall be charged against the administration account, as hereinafter established. A separate account, to be known as the administration account, shall be maintained in the fund, and there shall be credited to such account an amount determined to be sufficient for proper administration, not to exceed, however, 1/10 of 1% of the wages with respect to which current contributions are payable into the fund, and the entire amount of any assessments against covered employers, as hereinafter provided, for costs of administration prorated among approved private plans. The costs of administration of this act, including R.S.43:21-4(f), shall be charged to the administration account.

(b)A further separate account, to be known as the unemployment disability account, shall be maintained in the fund. Such account shall be charged with all benefit payments under R.S.43:21-4(f).

Prior to July 1 of each calendar year, the Division of Unemployment and Temporary Disability Insurance of the Department of Labor of the State of New Jersey shall determine the average rate of interest and other earnings on all investments of the State disability benefits fund for the preceding calendar year. An amount equal to the sum of the amounts withdrawn from the unemployment trust fund pursuant to section 23 hereof multiplied by such average rate shall be determined by the division and credited to the unemployment disability account as of the end of the preceding calendar year.

If the unemployment disability account shall show an accumulated deficit in excess of $200,000.00 at the end of any calendar year after interest and other earnings have been credited as provided hereinabove, the division shall determine the ratio of such deficit to the total of all taxable wages paid during the preceding calendar year, and shall make an assessment against all employers in an amount equal to the taxable wages paid by them during such preceding calendar year to employees, multiplied by such ratio, but in no event shall any such assessment exceed 1/10 or 1% of such wages; provided, however, that the assessment made against the State (including Rutgers, The State University and the New Jersey Institute of Technology) shall not exceed the sum of all benefits paid under the provisions of R.S.43:21-4(f) as the result of employment with the State. Such amounts shall be collectible by the division in the same manner as provided for the collection of employee contributions under this chapter (R.S.43:21-1 et seq.). In making this assessment, the division shall furnish to each affected employer a brief summary of the determination thereof. The amount of such assessments collected by the division shall be credited to the unemployment disability account.

As used in this section, "taxable wages" shall mean wages with respect to which employer contributions have been paid or are payable pursuant to subsections (a), (b) and (c) of R.S.43:21-7.

(c)A board of trustees, consisting of the State Treasurer, the Secretary of State, the Commissioner of Labor and Industry, the director of the division, and the State Comptroller, is hereby created. The board shall invest and reinvest all moneys in the fund in excess of its cash requirements, and such investments shall be made in obligations legal for savings banks; provided, however, that the provisions of this subsection shall in all respects be subject to the provisions of P.L.1950, c.270 (C.52:18A-79 et seq.).

(d)There is hereby appropriated, to be paid out of the fund, such amounts as may from time to time be required for the payment of disability benefits, and such amounts as may be required each year, as contained in the annual appropriation act, for the administration of this act, including R.S.43:21-4(f).

L.1948, c.110, s.22; amended 1951, c.355; 1968, c.406, s.1; 1970, c.324, s.2; 1980, c.18, s.3; 1984, c.104, s.5; 1994, c.112, s.3; 2012, c.45, s.126.



Section 43:21-47 - Withdrawal From Federal Treasury.

43:21-47 Withdrawal from federal treasury.
23. Withdrawal from Federal Treasury. (a) The State Treasurer is hereby authorized and directed to requisition and withdraw on or before December 31, 1948, the sum of $50,000,000.00 from the amount of worker contributions heretofore accumulated in the State unemployment compensation fund and deposited in and credited to the account of this State in the unemployment trust fund of the United States of America, established and maintained pursuant to section 904 of the Social Security Act, as amended (42 U.S.C. s.1104), and to deposit such sums in the State disability benefits fund, established under the "Temporary Disability Benefits Law." The State Treasurer is further authorized and empowered to make such requisitions or withdrawals in accordance with such regulations relating thereto as may be prescribed by the United States Secretary of the Treasury. No portion of the amount requisitioned or withdrawn from the Federal Treasury shall be expended for the purpose of administering the "Temporary Disability Benefits Law."

(b)The State Treasurer is hereby authorized and directed to requisition and withdraw within 90 days of this enactment, an additional sum of $50,000,000.00 from the amount of worker contributions heretofore accumulated in the State unemployment compensation fund and deposited in and credited to the account of this State in the unemployment trust fund of the United States of America, established and maintained pursuant to section 904 of the Social Security Act, as amended (42 U.S.C. s.1104), and to deposit such sums in the State disability benefits fund, established under the "Temporary Disability Benefits Law." The State Treasurer is further authorized and empowered to make such requisitions or withdrawals in accordance with such regulations relating thereto as may be prescribed by the United States Secretary of the Treasury. If the balance in the State disability benefits fund as of December 31 of any calendar year, increased by the contributions credited thereto on or before, or as of January 31 immediately thereafter is in excess of $75,000,000.00, the excess shall be withdrawn from the State disability benefits fund and deposited to the account of this State in the unemployment trust fund until the entire $50,000,000.00 requisitioned and withdrawn under this subsection (b) has been returned and deposited to the account of this State in the unemployment trust fund pursuant to the provisions of this subsection (b) and subsection (c) hereof. Such repayment to the unemployment trust fund shall be considered in determining contribution rates by employers to the State disability benefits fund under R.S.43:21-7(e). No portion of the amount requisitioned or withdrawn from the Federal Treasury shall be expended for the purpose of administering the "Temporary Disability Benefits Law."

(c)The State Treasurer shall transfer from the State disability benefits fund to the clearing account of the unemployment compensation fund, as established under R.S.43:21-9, the sum of $25,000,000.00. Such transfer may be made at such times and in such installments as the State Treasurer may deem proper, except that the total sum shall have been transferred by no later than April 30, 1971. Amounts transferred to the clearing account of the unemployment compensation fund under this subsection shall be clear immediately and shall be deposited with the Secretary of the Treasury of the United States of America in accordance with the provisions of R.S.43:21-9(b).

(d)The State Treasurer is hereby authorized and directed to requisition and withdraw on or before December 31, 1985 a minimum of $50,000,000.00, at the discretion of the Commissioner of Labor and Workforce Development, from the State disability benefits fund established under section 22 of P.L.1948, c.110 (C.43:21-46) and to deposit such sum in the clearing account of the State unemployment compensation fund established under R.S.43:21-9. The amount transferred under this subsection (d) shall be cleared immediately and shall be deposited with the Secretary of the Treasury of the United States of America, in accordance with the provisions of R.S.43:21-9(b).

(e)The State Treasurer is hereby authorized and directed to requisition and withdraw on or after July 1, 1992 an amount not greater than $25,000,000 from revenues received pursuant to paragraph (1) of subsection (e) of R.S.43:21-7, at the discretion of the Commissioner of Labor and Workforce Development, from the State disability benefits fund established pursuant to section 22 of P.L.1948, c.110 (C.43:21-46) and to deposit that amount in the New Jersey Workforce Development Partnership Fund created pursuant to section 9 of P.L.1992, c.43 (C.34:15D-9).

(f)The State Treasurer, in consultation with the Commissioner of Labor and Workforce Development, is hereby authorized and directed to requisition and withdraw on or after July 1, 1994 from revenues received pursuant to paragraph (1) of subsection (e) of R.S.43:21-7, an amount from the State disability benefits fund not greater than 25% of the balance in that fund as of June 30, 1994 and to deposit that amount in the clearing account of the unemployment compensation fund established under R.S.43:21-9. The amount transferred under this subsection (f) shall be cleared immediately and shall be deposited with the Secretary of the Treasury of the United States of America, in accordance with the provisions of R.S.43:21-9(b).

(g)To the extent that funds from the General Fund are also deposited into the clearing account subsequent to July 1, 1994 but before October 2, 1994, such amount shall be reimbursed to the General Fund from amounts collected pursuant to R.S.43:21-7(d)(1)(G) and R.S.43:21-7(e) for quarterly periods ending on or after September 30, 1994.

(h)The amount transferred from the State disability benefits fund to the clearing account of the unemployment compensation fund under subsection (f) of this section plus any amount reimbursed to the General Fund in accordance with subsection (g) shall be repaid to the State disability benefits fund from general State revenues with interest at the rate earned by the investments made with moneys remaining in the State disability benefits fund. The repayment period shall not exceed ten years. The amount repaid each year shall be not less than one tenth of the total amount transferred from the State disability benefits fund to the clearing account of the unemployment compensation fund under subsection (f) of this section, plus not less than one tenth of the amount reimbursed to the General Fund in accordance with subsection (g), plus accrued interest. The State Treasurer shall, on or before the thirty-first day of January in 1995 and in each subsequent year determine what amount shall be repaid to the State disability benefits fund in the next commencing fiscal year, which amount shall be consistent with the provisions of this subsection (h). The Legislature shall appropriate that amount from the General Fund to the State disability benefits fund. For purposes of determining the balance in the State disability benefits fund as prescribed pursuant to subparagraph (1) of subparagraph (E) of paragraph (3) of subsection (e) of R.S.43:21-7, the amount transferred from the State disability benefits fund to the unemployment compensation fund pursuant to subsection (f) of this section and reimbursed to the General Fund pursuant to subsection (g) of this section less repayments or other reductions, plus accrued interest shall be included therein.

(i)The State Treasurer is hereby authorized and directed to requisition and withdraw on or after July 1, 1996 an amount not greater than $250,000,000 from the State disability benefits fund and to deposit that amount in the General Fund. For purposes of determining the balance in the State disability benefits fund as prescribed pursuant to subparagraph (1) of subparagraph (E) of paragraph (3) of subsection (e) of R.S.43:21-7, the amount transferred from the State disability benefits fund to the General Fund pursuant to this subsection (i) shall be included therein.

(j)To ensure that the provisions of subsection (i) of this section do not reduce or delay benefits payable pursuant to the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), whenever the amount in the State disability benefits fund is less than the amount required to pay the benefits provided under that law and the necessary costs of administering those benefits, the additional amount required to pay the benefits and the administrative costs shall be paid from the General Fund. The amounts paid from the General Fund for benefits and administrative costs pursuant to this subsection shall be repaid to the General Fund from the State disability benefits fund at such time as the Treasurer determines that the repayment may be made without reducing or delaying benefits payable pursuant to the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.). The repayment to the General Fund from the State disability benefits fund pursuant to this subsection (j) shall not effect an increase in employee or employer contributions under subsection (d) or (e) of R.S.43:21-7.

(k)The State Treasurer is hereby authorized and directed to requisition and withdraw, in addition to the $33,000,000 appropriated from the State disability benefits fund pursuant to section 61 of P.L.2001, c.130 for transfer to the General Fund, before July 1, 2002 an amount not greater than $50,000,000 from the State disability benefits fund and to deposit that amount in the General Fund, and in addition, is hereby authorized and directed to requisition and withdraw on or after July 1, 2003 an amount not greater than $30,000,000 from the State disability benefits fund and to deposit that amount in the General Fund. Also, on or after July 1, 2004, the State Treasurer is hereby authorized and directed to requisition and withdraw on or after July 1, 2004 an amount not greater than $110,000,000 from the State disability benefits fund and to deposit that amount in the General Fund. For purposes of determining the balance in the State disability benefits fund as prescribed pursuant to subparagraph (1) of subparagraph (E) of paragraph (3) of subsection (e) of R.S.43:21-7, the amount transferred from the State disability benefits fund to the General Fund pursuant to this subsection (k) shall be regarded as being included in the State disability benefits fund.

(l)The State Treasurer is authorized to utilize funds from the State disability benefits fund to purchase insurance, excess insurance or reinsurance for the fund and to enter into whatever contracts are needed to ensure that the provisions of subsection (k) of this section do not reduce or delay benefits payable pursuant to the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.).

L.1948,c.110,s.23; amended 1970, c.323; 1971, c.50; 1984, c.24, s.18; 1992, c.44, s.11; 1994, c.112, s.4; 1996, c.47, s.1; 2002, c.7; 2003, c.109; 2004, c.44.



Section 43:21-48 - Assessment Of Costs Of Administration

43:21-48. Assessment of costs of administration
(a) If officers or employees of the Division of Employment Security perform duties in part related to the administration of this act and of the unemployment compensation law, or if there be expenses otherwise incurred jointly in connection with administration of such acts, the division shall make an equitable apportionment to determine the portion of total expense to be charged to administration of this act including R.S. 43:21-4(f). So far as possible such apportionment shall be based upon records to be maintained with the respect to activities undertaken in administering this act.

(b) The Division of Employment Security shall, at the end of each fiscal year, determine the total amount expended by it for administrative cost directly attributable to the supervision and operation of approved private plans, together with a proportionate part of the administrative cost of R.S. 43:21-4(f), and such total amount shall be prorated among the approved private plans in effect during that year on the basis of the total amount of taxable wages that were paid to all employees covered under such private plans. The prorated amounts shall be assessed against the respective employers but shall not exceed 1/20 of 1% of such wages, and such amounts shall be collectible by the division in the same manner as provided for the collection of employer contributions under the chapter to which this act is a supplement. In making this assessment, the division shall furnish to each affected employer a brief summary of the apportionment of expense to be charged to administration of this act, and of the facts upon which the calculation of the assessment is based. The amounts of such assessments shall be credited to the administration account.

(c) The division shall, at the end of each fiscal year, determine the total amount expended by it for administrative cost directly attributable to maintaining separate disability benefits accounts for employers required to contribute to the State disability benefits fund and assigning modified rates of contribution to such employers in accordance with the provisions of R.S. 43:21-7(e)(3). Such total amount of administrative costs shall be prorated among such employer accounts on the basis of the total amount of taxable wages paid to all employees during the preceding calendar year with respect to which contributions were payable to the State disability benefits fund. The prorated amounts shall be assessed against the respective employers, and such amounts shall be collectible by the division in the same manner as provided for the collection of employer contributions in R.S. 43:21-14. The amounts of such assessments shall be credited to the administration account.

L.1948, c. 110, p. 605, s. 24. Amended by L.1950, c. 173, p. 397, s. 6; L.1951, c. 282, p. 976, s. 1; L.1970, c. 324, s. 3.



Section 43:21-49 - Postings, Notice And Claim For Disability Benefits.

43:21-49 Postings, notice and claim for disability benefits.

25. (a) (1) Every employer shall post, in prominent locations, notices to employees in the form provided by the division of whether the employer is permitted or required to participate in a temporary disability benefits program pursuant to the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.), and whether the employer does or does not participate. For employers who participate in a temporary disability benefits program, the notice shall also describe the temporary disability benefits available to the employees and prominently disclose that pregnancy is regarded by law as a disability and that pregnant employees are regarded as disabled and entitled to temporary disability benefits to the same extent as other disabled employees. Upon the request of an employer, the division shall, without charge, provide the employer with a copy of each applicable notice, suitable for reproduction by the employer. Each employer participating in the State plan or a private plan shall give a printed copy of benefit instructions to any disabled employee as soon as the employer becomes aware of the disability.

(2)In addition, in the event of the disability of any individual covered under the State plan, the employer shall, on the ninth day of disability, issue to the individual and to the division printed notices on division forms containing the name, address and Social Security number of the individual, such wage information as the division may require to determine the individual's eligibility for benefits, and the name, address, and division identity number of the employer. Not later than 30 days after the commencement of the period of disability for which such notice is furnished, the individual shall furnish to the division a notice and claim for disability benefits under the State plan or for disability during unemployment. Upon the submission of such notices by the employer and the individual, the division may issue benefit payments for periods not exceeding three weeks pending the receipt of medical proof. When requested by the division, such notice and proof shall include certification of total disability by the attending physician, or a record of hospital confinement. Failure to furnish notice and proof within the time or in the manner above provided shall not invalidate or reduce any claim if it shall be shown to the satisfaction of the division not to have been reasonably possible to furnish such notice and proof and that such notice and proof was furnished as soon as reasonably possible.

(b)A person claiming benefits under the State plan or for disability during unemployment shall, when requested by the division, submit at intervals, but not more often than once a week, to an examination by a legally licensed physician, dentist, podiatrist, chiropractor, certified nurse midwife, advanced practice nurse or public health nurse designated by the division. In all cases of physical examination of a claimant, the examination shall be made by a designee of the division, who shall be the same sex as the claimant if so requested by the claimant. All such examinations by physicians, dentists, podiatrists, chiropractors, certified nurse midwives or nurses designated by the division shall be without cost to the claimant and shall be held at a reasonable time and place. Refusal to submit to such a requested examination shall disqualify the claimant from all benefits for the period of disability in question, except as to benefits already paid.

(c)All medical records of the division, except to the extent necessary for the proper administration of this act, shall be confidential and shall not be published or be open to public inspection (other than to public employees in the performance of their public duties) in any manner revealing the identity of the claimant, or the nature or cause of disability nor admissible in evidence in any action or special proceeding other than one arising under this act.

L.1948, c.110, s.25; amended 1950, c.173, s.7; 1951, c.60; 1968, c.406, s.2; 1980, c.90, s.15; 2004, c.168, s.3; 2005, c.106; 2009, c.114, s.2.



Section 43:21-50 - Review

43:21-50. Review
(a) If a person claiming benefits under an approved private plan shall be unable to agree with the employer or insurer as to benefits thereunder, such claimant may, within one year after the beginning of the period for which benefits are claimed, file a complaint with the division, which shall conduct such investigation, including informal hearings, as it deems proper. Such complaint shall be filed in writing in a form satisfactory to the division. The division shall have the authority to make procedural rules and regulations providing for a fair and impartial hearing, and shall designate one or more hearing officers. If the issues raised by the complaint are not settled, the hearing officer shall conduct a hearing upon due notice to the claimant, the employer and the insurer, if any, at which any party in interest shall have the right to appear. At such hearing evidence, exclusive of ex parte affidavits, may be produced by any party, but the hearing officer, in conducting the hearing, shall not be bound by the rules of evidence. All proceedings at such hearing shall be recorded, but need not be transcribed unless the order on the disputed claim is to be reviewed. The hearing officer shall make a determination of facts, and an order disposing of the issues presented, which shall be final and binding on the claimant, the employer and the insurer. A copy of such order shall be served upon each of the interested parties by registered mail addressed to their respective last-known addresses. Any party in interest feeling aggrieved by action of the hearing officer may secure judicial review through a proceeding in lieu of prerogative writ. The cost of recording and transcribing the proceedings, and of the preparation of the entire record required on the review, shall constitute a cost of administering this act.

(b) Individuals claiming benefits under the State plan shall be entitled to review hearing and determination as provided in unemployment compensation cases.

L.1948, c. 110, p. 607, s. 26. Amended by L.1953, c. 41, p. 772, s. 11.



Section 43:21-51 - Fees Of Attorney And Medical Witnesses

43:21-51. Fees of attorney and medical witnesses
In any proceeding had as the result of a complaint filed with the commission as provided in this article, the hearing officer may (i) if an award of benefits is made to an employee, allow a reasonable fee, not exceeding twenty per centum (20%) of the amount of the award, to the attorney, if any, representing the employee, payable by the employer or insurer, and (ii) allow reasonable appearance fees to medical witnesses, the payment of which may be assessed wholly or in part against the employee, the employer or the insurer as the hearing officer shall determine. Except for amounts thus allowed, it shall be unlawful for an attorney or any other person to ask for, contract for, or receive, directly or indirectly, any charge for services in securing or attempting to secure any benefits hereunder, or for a medical witness to make any charge for an appearance at a hearing held pursuant to this act.

L.1948, c. 110, p. 608, s. 27.



Section 43:21-52 - Records And Reports

43:21-52. Records and reports
(a) Each employer shall keep true and accurate employment records, containing such information as may reasonably be prescribed by the commission. Such records shall be open to inspection by the commission or its authorized representative at any time during ordinary business hours for the purpose of ascertaining whether such employer is a covered employer and, if so, whether such employer is complying with the provisions of this act. Information thus obtained shall not be published or open to public inspection (other than to public employees in the performance of their public duties) in any manner revealing an employee's or employer's identity, but any claimant at a hearing before the commission or a hearing officer shall be supplied with information from such records to the extent necessary for the proper presentation of his claim.

(b) Covered employers whose employees are participating in an approved private plan and any insurer of an approved private plan shall furnish such reports and information and make available to the commission such records as the commission may by regulation require for the proper administration of this act.

(c) The commission is hereby authorized and directed to make available to any insurer or self-insurer, on request, any information from its records that is necessary for the determination of liability under an approved private plan.

L.1948, c. 110, p. 608, s. 28.



Section 43:21-53 - Rights In Payments

43:21-53. Rights in payments
Benefits payable under an approved private plan by an employer as a self-insurer shall have the same preference against the assets of the employer as are now or may hereafter be allowed by law for a claim for unpaid wages for labor, and benefits under the State plan and for any disability during unemployment as provided by section 43:21-4(f) or under an approved private plan shall not be assignable or subject to levy, execution, attachment or other process for satisfaction of debts.

L.1948, c. 110, p. 609, s. 29. Amended by L.1950, c. 173, p. 399, s. 8.



Section 43:21-54 - Financial Responsibility Under Private Plans

43:21-54. Financial responsibility under private plans
If a private plan does not provide for the assumption by an insurer, duly authorized and admitted to do business in this State, of the liability to pay the benefits afforded by such plan, the commission shall not approve it unless the employer files with the commission the bond of an admitted surety insurer conditioned on the payment of obligations under the plan, or deposits with the commission securities approved by the commission to secure the payment of such obligations. The penal sum of the bond or the amount of the deposit shall be determined by the commission and shall be not less than one-half of the contributions which would have been paid by the employees to be covered by the plan during the previous year, or one-half of the estimated contributions of such employees for the ensuing year, whichever is greater; provided, however, that any employer who is a self-insurer and is exempt from insuring his workmen's compensation liability, as provided by law, shall so long as such exemption remains in effect be exempt from the surety bond and security deposit requirements of this section; and any other employer who shall satisfy the commission as to the permanence of his business and his financial ability to pay the benefits provided by a private plan submitted for approval may, upon application, be exempted from such requirements by written order of the commission, which order shall be revocable at any time.

L.1948, c. 110, p. 609, s. 30.



Section 43:21-55 - Penalties.

43:21-55 Penalties.

31.Penalties. (a) Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense, to obtain or increase any disability benefit under the State plan or an approved private plan, or for a disability during unemployment, including any benefit during a period of family temporary disability leave, either for himself or for any other person, shall be liable for a fine of $250 to be paid to the division. Upon refusal to pay such fine, the same shall be recovered in a civil action by the division in the name of the State of New Jersey. If in any case liability for the payment of a fine as aforesaid shall be determined, any person who shall have received any benefits hereunder by reason of the making of such false statements or representations or failure to disclose a material fact, shall not be entitled to any benefits under this act for any disability occurring prior to the time he shall have discharged his liability hereunder to pay such fine.

(b)Any employer or any officer or agent of any employer or any other person who makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to prevent or reduce the benefits to any person entitled thereto, or to avoid becoming or remaining subject hereto or to avoid or reduce any contribution or other payment required from an employer under this act, or who willfully fails or refuses to make any such contributions or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder, shall be liable for a fine of $250 to be paid to the division. Upon refusal to pay such fine, the same shall be recovered in a civil action by the division in the name of the State of New Jersey.

(c)Any person who shall willfully violate any provision hereof or any rule or regulation made hereunder, for which a fine is neither prescribed herein nor provided by any other applicable statute, shall be liable to a fine of $500 to be paid to the division. Upon the refusal to pay such fine, the same shall be recovered in a civil action by the division in the name of the State of New Jersey.

(d)Any person, employing unit, employer or entity violating any of the provisions of the above subsections with intent to defraud the division shall in addition to the penalties hereinbefore described, be liable for each offense upon conviction before the Superior Court or any municipal court for a fine not to exceed $1,000 or by imprisonment for a term not to exceed ninety days, or both, at the discretion of the court. The fine upon conviction shall be payable to the State disability benefits fund of the division. Any penalties imposed by this subsection shall be in addition to those otherwise prescribed in this chapter (R.S.43:21-1 et seq.).

L.1948, c.110, s.31; amended 1950, c.173, s.9; 1991, c.91, s.422; 1997, c.318, s.1; 2008, c.17, s.8.



Section 43:21-55.1 - Liability For Repayment Of Disability Benefits Overpayments.

43:21-55.1 Liability for repayment of disability benefits overpayments.

2. (a) If it is determined by the division that an individual for any reason has received, under the State plan, an approved private plan or for a disability during unemployment, any sum of disability benefits, including benefits during a period of family temporary disability leave, to which the individual was not entitled, the individual shall, except as provided in subsection (b) of this section, be liable to repay the sum in full. Except as provided in subsection (b) of this section, the sum that the individual is liable to repay shall be deducted from future benefits payable to the individual under P.L.1948, c.110 (C.43:21-25 et al.) or subsection (f) of R.S.43:21-4, or shall be repaid by the individual to the division, the employer or the insurer, and that sum shall be collectible in the manner provided for by law, including, but not limited to, the filing of a certificate of debt with the Clerk of the Superior Court of New Jersey; except that no individual who does not knowingly misrepresent or withhold any material fact to obtain benefits shall be liable for any repayments or deductions against future benefits unless notified before four years have elapsed from the time the benefits in question were paid. The division shall promptly notify the individual by mail of the determination and the reasons for the determination. Unless the individual files an appeal of the determination within 20 calendar days following the receipt of the notice, or, within 24 days after the notice was mailed to the individual's last known address, the determination shall be final.

(b)If the individual received the overpayment of benefits because of error made by the division, the employer or the physician, and if the individual did not knowingly misrepresent or withhold any material fact to obtain the benefits, the following limits shall apply:

(1)The amount withheld from any subsequent benefit check shall be an amount not greater than 50% of the amount of the check; and

(2)All repayments of the overpayments by the individual or the estate of the individual shall be waived if the individual is deceased or permanently disabled.

Any demand for repayment from an individual pursuant to this subsection shall include an explanation of the provisions of this subsection.

L.1997, c.318, s.2; amended 2008, c.17,s.9.



Section 43:21-56 - Severability

43:21-56. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be unconstitutional, invalid or inoperative, in whole or in part, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered. To the extent that any provision of this act shall not have been adjudged unconstitutional, invalid or inoperative, such provision shall be enforced and effectuated.

L.1948, c. 110, p. 612, s. 33.



Section 43:21-57 - Findings, Declarations

43:21-57. Findings, declarations
1. The Legislature hereby finds and declares that:



a. During the 1980s, New Jersey employers reported serious difficulties in finding skilled workers for a wide range of jobs in key sectors of the State's economy, and, notwithstanding the current economic slowdown, a longterm shortage of skilled labor will continue in many parts of the State's economy during the 1990s and beyond;

b. In addition, many New Jersey businesses are also hindered by low levels of literacy and other basic skills among a significant minority of the workforce;

c. Basic workplace literacy and vocational skill levels must be raised if the industries and enterprises of this State are to be successful in an increasingly competitive global economy;

d. Because of a slowing rate of population growth, the retraining of the existing workforce will play a critical role in meeting the growing need for skilled labor;

e. The effectiveness of current programs to retrain displaced workers during the time that they receive unemployment benefits is hindered by the limited duration of those benefits, which often drives displaced workers into short-term retraining programs with limited skill enhancement or results in the programs' avoiding the selection of trainees who need more extensive training to succeed;

f. It would increase the effectiveness of programs which provide retraining to displaced workers if the unemployment benefit period could be extended in cases where the longer benefit period is necessary to provide needed in-depth education and training;

g. Such extended unemployment benefits in connection with job training and education would encourage displaced workers to make greater use of retraining opportunities, thus making productive use of periods of economic slowdown and helping to close the skilled labor shortage during the growth periods that follow;

h. New Jersey's Unemployment Compensation Fund, with its current balance of more than two billion dollars, is among the most solvent in the nation;

i. It is therefore an appropriate public purpose, beneficial to workers and employers and the longterm economic development of New Jersey, to use a limited amount of unemployment compensation funds to provide extended unemployment benefits as needed to enable displaced workers to obtain the high quality training and education required for success in occupations where there are demonstrated longterm shortages of skilled labor.

L.1992,c.47,s.1.



Section 43:21-58 - Definitions.

43:21-58 Definitions.

2.As used in this act:

"Approved service provider" or "approved training provider" means a service provider which is on the State Eligible Training Provider List.

"Commission" means the State Employment and Training Commission.

"Employment and training services" means: counseling provided pursuant to section 3 of this act; occupational training; or remedial instruction.

"Labor Demand Occupation" means an occupation which:

a.The Center for Occupational Employment Information has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, on a regional basis, subject to a significant excess of demand over supply for trained workers, based on a comparison of the total need or anticipated need for trained workers with the total number being trained; or

b.The Center for Occupational Employment Information, in conjunction with a Workforce Investment Board, has, pursuant to subsection d. of section 27 of P.L.2005, c.354 (C.34:1A-86), determined is or will be, in the region for which the board is responsible, subject to a significant excess of demand over supply for adequately trained workers, based on a comparison of total need or anticipated need for trained workers with the total number being trained.

"Qualified job counselor" means a job counselor whose qualifications meet standards established by the commissioner.

"Remedial education" or "remedial instruction" means any literacy or other basic skills training or instruction which may not be directly related to a particular occupation but is needed to facilitate success in occupational training or work performance.

"Service provider," "training provider" or "provider" means a provider of employment and training services including but not limited to a private or public school or institution of higher education, a business, a labor organization or a community-based organization.

"Vocational training" or "occupational training" means training or instruction which is related to an occupation and is designed to enhance the marketable skills and earning power of a worker or job seeker.

L.1992,c.47,s.2; amended 2005, c.354, s.30.



Section 43:21-59 - Counseling, Employability Development Plan.

43:21-59 Counseling, Employability Development Plan.

3.Counseling shall be made available by the Department of Labor and Workforce Development to each individual who meets the requirements indicated in subsections a. and b. of section 4 of this act. The department may provide the counseling or obtain the counseling from a service provider, if the service provider is different from and not affiliated with any service provider offering any employment and training services to the worker other than the counseling. The purpose of the counseling is to assist the individual in obtaining the employment and training services most likely to enable the individual to obtain employment providing self-sufficiency for the individual and also to provide the individual with the greatest opportunity for long-range career advancement with high levels of productivity and earning power. The counseling shall include:

a.Testing and assessment of the individual's job skills and aptitudes, including the individual's literacy skills and other basic skills. Basic skills testing and assessment shall be provided to the individual unless information is provided regarding the individual's educational background and occupational or professional experience which clearly demonstrates that the individual's basic skill level meets the standards indicated in section 14 of P.L.1989, c.293 (C.34:15C-11) or unless the individual is already participating in a remedial instruction program which meets those standards;

b.An evaluation by a qualified job counselor of:

(1)Whether the individual is eligible for the additional benefits indicated in section 5 of this act; and

(2)What remedial instruction, if any, is determined to be necessary for the individual to advance in his current occupation or succeed in any particular occupational training which the individual would undertake in connection with additional benefits indicated in section 4 of this act, provided that the remedial instruction shall be at a level not lower than that needed to meet the standards indicated in section 14 of P.L.1989, c.293 (C.34:15C-11);

c.The provision of information to the individual regarding any of the labor demand occupations for which training meets the requirements of subsection e. of section 4 of this act in the claimant's case, including information about the wage levels in those occupations, the effectiveness of any particular provider of training for any of those occupations which the individual is considering using, including a consumer report card on service providers showing the long-term success of former trainees of the provider in obtaining permanent employment and increasing earnings over one or more time periods following the completion or other termination of training, including a period of two years following the completion or other termination of training;

d.The timely provision of information to the individual regarding the services and benefits available to the individual, and all actions required of the individual to obtain the services and benefits, under the provisions of this act and employment and training programs provided or funded pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et al.) and the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.). and regarding the tuition waivers available pursuant to P.L.1983, c.469 (C.18A:64-13.1 et seq.) and P.L.1983, c.470 (C.18A:64A-23.1 et seq.); and the timely provision to the individual of a written statement of the individual's rights and responsibilities with respect to programs for which the individual is eligible, which includes a full disclosure to the individual of his right to obtain the services most likely to enable the individual to obtain employment providing self-sufficiency and the individual's right not to be denied employment and training services for any of the reasons indicated in section 4 of P.L.1992, c.47 (C.43:21-60), including the individual's right not to be denied training services because the individual already has identifiable vocational skills, if those existing skills are for employment with a level of earnings lower than the level of self-sufficiency;

e.Discussion with the counselor of the results of the testing and evaluation; and

f.The development of a written Employability Development Plan, consistent with the requirements of subsections e., f. and g. of section 4 of this act, for the individual describing any remedial instruction and the occupational training that the individual will undertake in connection with benefits provided pursuant to the provisions of this act.

All information regarding an individual applicant or trainee which is obtained or compiled in connection with the testing, assessment and evaluation and which may be identified with the individual shall be confidential and shall not be released to an entity other than the individual, the counselor, the department, the commission or partners of the One-Stop system as necessary for them to provide training and employment services or other workforce investment services to the individual, unless the individual provides written permission to the department for the release of the information; or the information is used solely for program evaluation.

L.1992,c.47,s.3; amended 2001, c.152, s.14; 2005, c.354, s.31.



Section 43:21-60 - Requirements For Provision Of Additional Benefits.

43:21-60 Requirements for provision of additional benefits.

4.Except as provided in section 8 of this act, the additional benefits indicated in section 5 of this act shall be provided to any individual who:

a.Has received a notice of a permanent termination of employment by the individual's employer or has been laid off and is unlikely to return to his previous employment because work opportunities in the individual's job classification are impaired by a substantial reduction of employment at the worksite;

b.Is, at the time of the layoff or termination, eligible, pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., for unemployment benefits;

c.Enters into the counseling made available pursuant to section 3 of this act as soon as possible following notification by the Department of Labor and Workforce Development of its availability;

d. (1) Notifies the department of the individual's intention to enter into the instruction and training identified in the Employability Development Plan developed pursuant to section 3 of this act, not later than 60 days after the date of the individual's termination or layoff, not later than 30 days after the department provides notice to the individual pursuant to section 6 of this act or not later than 30 days after the Employability Development Plan is developed, whichever occurs last;

(2)Enters into the instruction and training identified in the Employability Development Plan as soon as possible after giving the notice required by paragraph (1) of this subsection d.; and

(3)Maintains satisfactory progress in the instruction and training;

e.Enrolls in occupational training which:

(1)Is training for a labor demand occupation;

(2)Is likely to facilitate a substantial enhancement of the individual's marketable skills and earning power;

(3)Is provided by an approved service provider; and

(4)Does not include on the job training or other training under which the individual is paid by an employer for work performed by the individual during the time that the individual receives additional benefits pursuant to the provisions of section 5 of this act;

f.Enrolls in occupational training, remedial instruction or a combination of both on a full-time basis; and

g.Reasonably can be expected to successfully complete the occupational training and any needed remedial instruction, either during or after the period of additional benefits.

If the requirements of this section are met, the division shall not deny an individual unemployment benefits pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., P.L.1970, c.324 (C.43:21-24.11 et seq.) or the additional benefits indicated in section 5 of this act for any of the following reasons: the training includes remedial instruction needed by the individual to succeed in the occupational component of the training; the individual has identifiable occupational skills but the training services are needed to enable the individual to develop skills necessary to attain at least the level of self-sufficiency; the training is part of a program under which the individual may obtain any college degree enhancing the individual's marketable skills and earning power; the individual has previously received a training grant; the length of the training period under the program; or the lack of a prior guarantee of employment upon completion of the training. If the requirements of this section are met, the division shall regard a training program as approved for the purposes of paragraph (4) of subsection (c) of R.S.43:21-4.

L.1992,c.47,s.4; amended 2001, c.152, s.15; 2005, c.354, s.32.



Section 43:21-61 - Additional Benefits Provided During Completion Of Remedial Education, Vocational Training.

43:21-61 Additional benefits provided during completion of remedial education, vocational training.

5.Except as provided in section 8 of this act, each individual who meets the requirements of section 4 of this act, but has not completed the remedial education and vocational training at the end of the period during which he is entitled to receive unemployment benefits pursuant to the "unemployment compensation law" (R.S.43:21-1 et seq.), P.L.1970, c.324 (C.43:21-24.11 et seq.) and any federally-financed supplemental benefits program shall be entitled to receive a weekly benefit equal to his previous weekly unemployment compensation benefit for each additional week certified by the division as needed to complete the remedial education or vocational training up to a total of 26 additional weeks.

No additional benefits shall be paid pursuant to the provisions of this section for any week during which the individual receives training allowances or stipends pursuant to the provisions of this section for any week during which the individual receives training allowances or stipends pursuant to the provisions of any federal law or any other State law. As used in this section, "training allowances or stipends" means discretionary use, cash-in-hand payments available to the individual to be used as the individual sees fit, but does not mean direct or indirect compensation for training costs, such as the costs of tuition, books and supplies.

No employer's account shall be charged for the payment of additional benefits pursuant to the provisions of this section.

L.1992, c.47, s.5.



Section 43:21-62 - Notice Of Services, Benefits Available, Applications

43:21-62. Notice of services, benefits available, applications
6. a. The Department of Labor shall provide notice to any individual who is laid off or notified of a pending layoff of the services and benefits available to the individual under the provisions of this act and employment and training programs provided or funded pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et al.) and the "Job Training Partnership Act," Pub.L. 97-300 (29 U.S.C. s.1501 et seq.) and of the tuition waivers available pursuant to P.L.1983, c.469 (C.18A:64-13.1 et seq.) and P.L.1983, c.470 (C.18A:64A-23.1 et seq.) and permit the individual to apply to receive the benefits, services or waivers upon any of the following occurrences:

(1) When the individual applies for unemployment compensation;

(2) When an individual who receives notification of a pending layoff is contacted by the department prior to the layoff by means of a response team or by other means; or

(3) Not later than 60 days after the effective date of this act, if the individual has already been laid off and is receiving unemployment benefits upon that effective date.

b. If an individual is given pre-notification of a permanent layoff and subsequently receives vocational training or remedial education provided by any employment and training program funded or established pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et al.) or the "Job Training Partnership Act," Pub.L. 97-300 (29 U.S.C. s.1501 et seq.), the individual shall be permitted to commence the training or education prior to the termination of employment, except that this provision shall not apply to a federally-funded program if permitting the individual to commence the training or education prior to the termination of employment will result in a reduction of federal funding for the program.

L.1992,c.47,s.6.



Section 43:21-63 - Allocation Of Moneys For Education, Training

43:21-63. Allocation of moneys for education, training
7. In using moneys provided as individual grants pursuant to the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43 (C.34:15D-1 et al.), and in using moneys appropriated for any employment and training program funded or established pursuant to the "Job Training Partnership Act," Pub.L. 97-300 (29 U.S.C. s.1501 et seq.), the Department of Labor and each program shall, to the extent feasible and to the extent it has authority to do so, give priority to funding vocational training and remedial education for individuals who meet the requirements of section 4 of this act, to the extent that those individuals also fall within the target population of the respective program, except that moneys shall not be allocated in any case in a manner which is contrary to any other priorities imposed on the program by law or will result in a reduction of federal funds available to the State for the program.

L.1992,c.47,s.7.



Section 43:21-65 - Rules, Regulations

43:21-65. Rules, regulations
9. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to govern the proper conduct and operation of the program consistent with the provisions of this act.

L.1992,c.47,s.9.



Section 43:21-67 - Short Title

43:21-67.Short title
1.This act shall be known and may be cited as the "Self-Employment Assistance and Entrepreneurial Training Act."

L.1995,c.394,s.1.



Section 43:21-68 - Findings, Declarations Relative To Small Business

43:21-68.Findings, declarations relative to small business
2.The Legislature finds and declares that a significant percentage of new jobs in this country are created by small businesses and that approximately 12 percent of the persons employed in the United States are self-employed, mostly in small businesses. In the wake of recent corporate downsizing, it is imperative that ways are found to help unemployed individuals, including professional and technical employees, to re-enter the labor force. Experience in numerous other states and in certain urban areas of New Jersey has shown that "micro-lending," or carefully targeting small loans to individuals with well-developed, realistic business plans, has been successful in helping those individuals to establish small businesses and become self-employed entrepreneurs. This approach is particularly successful where the loan recipients are part of a peer group that provides support, advice and assistance, and helps to ensure loan repayments.

L.1995,c.394,s.2.



Section 43:21-69 - Definitions Relative To Self-employment Assistance

43:21-69.Definitions relative to self-employment assistance
3.As used in P.L.1995, c.394 (C.43:21-67 et al.):

"Division" means the Division of Unemployment and Temporary Disability Insurance of the Department of Labor.

"Full-time basis" with respect to the amount of time spent participating in self-employment assistance activities shall have the meaning contained in regulations adopted by the Commissioner of Labor.

"Peer group" means a group of not more than twenty participating individuals who provide mutual assistance and support for each other's efforts to establish businesses and become self-employed entrepreneurs.

"Reemployment services" means job search assistance and job placement services, including counseling, testing, assessment, job search workshops, job clubs, referrals to employers and providing occupational and labor market information.

"Regular benefits" means benefits payable to an individual under the "unemployment compensation law" (R.S.43:21-1 et seq.), including benefits payable to federal civilian employees and to ex-service members pursuant to 5 U.S.C. chapter 85, but not including additional benefits provided pursuant to P.L.1992, c.47 (C.43:21-57 et seq.) or extended benefits.

"Self-employment assistance activities" means activities, approved by the division, in which an individual participates for the purpose of establishing a business and becoming self-employed, including: activities in which the individual participates in connection with self-employment assistance services; and other activities in which the individual engages to establish the business, which may, at the discretion of the division, include participation in a peer group.

"Self-employment assistance allowance" means an allowance, payable in lieu of regular benefits and from the unemployment compensation fund, to an individual participating in self-employment assistance activities who meets the requirements of P.L.1995, c.394 (C.43:21-67 et al.).

"Self-employment assistance services" means services provided to an individual, including entrepreneurial training, business counseling, and technical assistance, to help the individual to develop a business plan, establish a business and become self-employed , including entrepreneurial training and technical assistance supported by training grants provided pursuant to subsection b. of section 6 of P.L.1992, c.43 (C.34:15D-6).

"Worker profiling system" means the worker profiling system established pursuant to section 2 of P.L.1992, c.46 (C.43:21-4.1).

"Workforce Development Partnership Program" means the program created pursuant to P.L.1992, c.43 (C.34:15D-1 et seq.).

L.1995,c.394,s.3.



Section 43:21-70 - Self-employment Assistance Allowance; Conditions

43:21-70.Self-employment assistance allowance; conditions
4. a. Any unemployed individual who qualifies for regular benefits and is identified through the worker profiling system as likely to exhaust regular benefits may apply to the division for a self-employment assistance allowance. If the individual is selected to receive a self-employment assistance allowance, the Department of Labor may also provide the individual with any available self-employment assistance services it deems appropriate, including services available from the Workforce Development Partnership Program, or the department may refer the individual to any other private or public entity it deems appropriate to provide the services. The department shall provide the individual with appropriate information available to the department regarding possible sources of financing for entrepreneurial activities, including information obtained from the Department of Banking and information regarding suitable "micro-lending" programs.

b. The weekly self-employment assistance allowance payable pursuant to this section to an individual shall be equal to the weekly benefit amount for regular benefits. In no instance shall a self-employment assistance allowance and regular benefits be paid to an individual with respect to the same period. The sum of the allowance and regular benefits paid under P.L.1995, c.394 (C.43:21-67 et al.) with respect to any benefit year shall not exceed the maximum benefit amount established for regular benefits alone with respect to that benefit year. The allowance shall not be paid for any week in which the individual does not participate, on a full-time basis, in self-employment assistance activities authorized by the division.

c. A self-employment assistance allowance shall be payable to an individual at the same interval, on the same terms, and subject to the same conditions as regular benefits, except as otherwise provided in P.L.1995, c.394 (C.43:21-67 et al.).

d. The aggregate number of individuals receiving self-employment assistance allowances at any time shall not exceed one percent of the number of individuals receiving regular benefits. The Commissioner of Labor shall adopt regulations consistent with the provisions of P.L.1995, c.394 (C.43:21-67 et al.) to establish eligibility requirements and procedures for the selection of individuals to receive self-employment assistance allowances and self-employment assistance services.

e. Self-employment assistance allowances shall be charged to employers in the same manner as provided for the charging of regular benefits.

f. The provisions of this section shall apply to weeks beginning after the effective date of P.L.1995, c.394 (C.43:21-67 et al.) and after any plan required by the United States Department of Labor is approved by that department. The authority provided by this section shall terminate as of the end of the week preceding the date when federal law no longer authorizes the provisions of this section, unless that date is a Saturday in which case the authority shall terminate as of that date.

L.1995,c.394,s.4.



Section 43:21-71 - Rules, Regulations

43:21-71.Rules, regulations
5.The Department of Labor shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to effectuate the purposes of P.L.1995, c.394 (C.43:21-67 et al.).

L.1995,c.394,s.5.



Section 43:22-1 - Public Policy Declared

43:22-1. Public policy declared
In order to extend to certain persons holding office, position or employment in the service of the State and of any county, municipality or school district and of any public department, board, body, commission, institution, agency, instrumentality or authority of, or in, the State and of, or in, any county, municipality or school district in the State and to the dependents and survivors of such persons, the basic protection accorded to others by the old-age and survivors insurance system embodied in the Federal Social Security Act, it is hereby declared to be the public policy of this State, subject to the limitations of this act, that such steps be taken as to provide such protection to such persons, on as broad a basis as is permitted under the Social Security Act.

Nothing contained in this act shall in any way impair the protection afforded employees in positions covered by a retirement system on the date an agreement under this act is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time.

L.1951, c. 253, p. 889, s. 1. Amended by L.1955, c. 38, p. 145, s. 1.



Section 43:22-2 - Definitions

43:22-2. Definitions
For the purposes of this act:

(a) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act;

(b) The term "employment" means any service performed by any person holding office, position or employment in the service of the State or of any county, municipality or school district or of any public department, board, body, commission, institution, agency, instrumentality or authority of, or in, the State or of, or in, any county, municipality or school district in the State for such employer, except (1) service which in the absence of an agreement entered into under this act would constitute "employment" as defined in the Social Security Act; or (2) service which under the Social Security Act may not be included in an agreement between the State and the Secretary of Health, Education and Welfare entered into under this act. Service which under the Social Security Act may be included in an agreement only upon certification by the Governor, or an official of the State designated by him, in accordance with section 218(d)(3) of that act shall be included in the term "employment" if and when the Governor, or an official designated by him, issues with respect to such service, a certificate to the Secretary of Health, Education, and Welfare pursuant to the referendum procedures prescribed by the provisions of P.L.1955, c. 38;

(c) The term "employee" includes any person holding office, position or employment in the service of the State or of any county, municipality or school district or of any public department, board, body, commission, institution, agency, instrumentality or authority of, or in, the State or of, or in, any county, municipality or school district in the State;

(d) The term "employer" means and includes the State and any county, municipality or school district and any public department, board, body, commission, institution, agency, instrumentality or authority of, or in, the State and of, or in, any county, municipality or school district in the State by whom employees, as defined in this section, are employed in employment, as defined in this section;

(e) The term "State Agency" means the State Treasurer and the functions of the State Agency under this act shall be performed by the Division of Pensions;

(f) The term "Secretary of Health, Education, and Welfare" includes any individual to whom the Secretary of Health, Education, and Welfare has delegated any functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions, and with respect to any action taken prior to April 11, 1953, includes the Federal Security Administrator and any individual to whom such administrator has delegated any such function;

(g) The term "Social Security Act" means the Act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as the "Social Security Act" (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended;

(h) The term "Federal Insurance Contributions Act" means subchapter A of chapter 9 of the Federal Internal Revenue Code of 1939 and subchapters A and B of chapter 21 of the Federal Internal Revenue Code of 1954, as such codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by section 1400 of such Code of 1939 and section 3101 of such Code of 1954; and

(i) The term "an official designated by him" means the Director of the Division of Pensions.

L.1951, c. 253, p. 890, s. 2. Amended by L.1952, c. 25, p. 112, s. 1; L.1955, c. 38, p. 145, s. 2; L.1961, c. 117, p. 716, s. 1; L.1980, c. 86, s. 1, eff. Aug. 21, 1980.



Section 43:22-3 - Agreement To Extend Social Security Coverage.

43:22-3 Agreement to extend Social Security Coverage.

3.The State agency, with the approval of the Governor or the official designated by the Governor, is hereby authorized to enter on behalf of the State into an agreement with the Secretary of Health and Human Services, consistent with the terms and provisions of this act, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees with respect to services specified in such agreement which constitute "employment." Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the State agency and Secretary of Health and Human Services shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(1)Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2)The several employers other than the State shall pay to the State agency and the State agency shall in turn pay to the Secretary of the Treasury the amounts severally due on behalf of the State and of such other employers, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages (as defined in section 2 of this act), equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act and for the purpose of this paragraph, the amounts severally due on behalf of the State and of such other employers may be determined in accordance with section 218(e)(2) of the Social Security Act (42 U.S.C. s.418);

(3)Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein;

(4)All services which constitute employment as defined in section 2 and are performed in the employ of the State by employees of the State, shall be covered by the agreement;

(5)All services which constitute employment as defined in section 2 and performed by the employees of any employer other than the State in this State and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the State agency shall be covered by the agreement;

(6)As modified, the agreement shall include all services described in either paragraph (4) or paragraph (5) of this subsection and performed by individuals to whom section 218(c)(3)(C) of the Social Security Act (42 U.S.C. s.418) is applicable, and shall provide that the services of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system;

(7)As modified, the agreement shall include all services described in either paragraph (4) or paragraph (5) of this subsection and performed by individuals in positions covered by a retirement system with respect to which a certificate has been issued to the Secretary of Health and Human Services pursuant to section 6(b) of this amendatory and supplementary act; and

(8)As modified, the agreement shall exclude from coverage service performed in the employ of a public school or a public institution of higher education in this State by a student who is enrolled and is regularly attending classes at that school or institution.

L.1951,c.253,s.3; amended 1953, c.131; 1955, c.38, s.3; 1959, c.163; 1961, c.117, s.2; 1999, c.51.



Section 43:22-4 - Contributions By State Employees

43:22-4. Contributions by State employees
(a) Every employee of the State whose services are covered by an agreement entered into under section 3 shall be required to pay for the period of such coverage, into the Contribution Fund established by section 6, contributions, with respect to wages (as defined in section 2 of this act), equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the State, or his entry upon such service, after the enactment of this act.

(b) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the State Agency shall prescribe.

L.1951, c. 253, p. 893, s. 4. Amended by L.1955, c. 38, p. 149, s. 4.



Section 43:22-5 - Plan For Extending Benefits; Submission By Each Employer; Approval; Requirements; Contributions

43:22-5. Plan for extending benefits; submission by each employer; approval; requirements; contributions
(a) Each employer other than the State coming within the provisions of this act is hereby authorized to submit for approval by the State agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such act, to employees of such employer. Each such plan and any amendment thereof shall be approved by the State agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the State agency, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the Social Security Act and with the agreement entered into under section 3;

(2) It provides that all services which constitute employment as defined in section 2 and are performed in the employ of such employer by employees thereof, shall be covered by the plan;

(3) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (1) of subsection (c) and by subsection (d) are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for such methods of administration of the plan by such employer as are found by the State agency to be necessary for the proper and efficient administration of the plan;

(5) It provides that such employer will make such reports and transmittals, in such form and containing such information, as the State agency may from time to time require, and comply with such provisions as the State agency or the Secretary of Health and Human Services may from time to time find necessary to assure the correctness and verification of such reports; and

(6) It authorizes the State agency to terminate the plan in its entirety in the discretion of the State agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the State agency and may be consistent with the provisions of the Social Security Act.

(b) The State agency shall not finally refuse to approve a plan submitted by any such employer under subsection (a), and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the county or municipality affected thereby.

(c)(1) Each such employer as to which a plan has been approved under this section shall pay into a contribution fund administered by the State Treasurer, with respect to wages (as defined in section 2 of this act), at such time or times as the State agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the State agency under section 3.

(2) Each such employer required to make payments under paragraph (1) of this subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this act, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages (as defined in section 2 of this act), not exceeding the amount of employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into a contribution fund administered by the State Treasurer in partial discharge of the liability of such employer under paragraph (1) of this subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(d) Delinquent payments due under paragraph (1) of subsection (c), as established by the regulations of the State agency or the Secretary of Health and Human Services, shall be subject to an interest penalty to be computed and paid by the employer in making his monthly or more frequent transmittal of contributions, and may, with interest be recovered by action in a court of competent jurisdiction against the employer liable therefor or may, at the request of the State agency, be deducted from any other moneys payable to such subdivision by any department or agency of the State. The rate of interest shall be determined annually by the State Treasurer after consultation with the Directors of the Divisions of Investment and Pensions and such rate of interest shall be equal to the rate charged to the State agency for delinquent payments.

L.1951, c. 253, p. 893, s. 5. Amended by L.1955, c. 38, p. 150, s. 5; L.1981, c. 179, s. 1, eff. June 19, 1981.



Section 43:22-7 - Appropriation

43:22-7. Appropriation
There is appropriated for the purposes of administering this act such sums as may from time to time be included in an annual or supplemental appropriation act.

L.1951, c. 253, p. 897, s. 7.



Section 43:22-8 - Rules And Regulations

43:22-8. Rules and regulations
The State Agency shall make and publish such rules and regulations, not inconsistent with the provisions of this act, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this act.

L.1951, c. 253, p. 897, s. 8.



Section 43:22-9 - Studies By State Agency; Report To Governor And Legislature

43:22-9. Studies by State Agency; report to governor and legislature
The State Agency shall make studies concerning the problem of old-age and survivors insurance protection for employees of the State and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this act and shall submit a report to the Governor and the Legislature at the beginning of each regular session, covering the administration and operation of this act during the preceding fiscal year, including such recommendations for amendments to this act as it considers proper.

L.1951, c. 253, p. 897, s. 9. Amended by L.1980, c. 86, s. 2, eff. Aug. 21, 1980.



Section 43:22-10 - Partial Invalidity

43:22-10. Partial invalidity
If any provision of this act, or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

L.1951, c. 253, p. 897, s. 10.



Section 43:22-11 - Employees Of Authority, Commission Or Other Instrumentality Created By Compact

43:22-11. Employees of authority, commission or other instrumentality created by compact
Any authority, commission or other instrumentality created by a compact between this State and any other State or States is hereby authorized upon the granting of like authority by such other State or States party to the compact, (a) to enter into an agreement with the Federal Secretary of Health, Education and Welfare to provide Federal Old-Age and Survivors' Insurance Benefits to employees of such authority, commission or other instrumentality, (b) to require its employees to pay (and for that purpose to deduct from their salaries or wages) contributions equal to the tax which would be imposed by section 1400 of the Federal Insurance Contributions Act if such authority, commission or instrumentality were included therein, (c) to make payments to the Secretary of the Treasury of the United States in accordance with such agreement, including payments from its own funds equal to the amount of the tax which would be so imposed by section 1410 of the Federal Insurance Contributions Act, and (d) otherwise to comply with such agreements.

L.1954, c. 79, p. 451, s. 1.



Section 43:22-12 - Referendum On Question Of Inclusion Under Agreement

43:22-12. Referendum on question of inclusion under agreement
(a) The Governor is empowered to authorize a referendum on the question whether service in positions covered by a retirement system which is supported in whole or in part by the State and which is established by the State or by a political subdivision thereof should be included under an agreement under this act. With respect to employees of a political subdivision in positions covered by a retirement system which is not supported in whole or in part by the State and which is applicable to more than 1 political subdivision, the Governor is empowered to authorize such a referendum. With respect to employees of any political subdivision in positions covered by a retirement system which is not supported in whole or in part by the State and which is established by a political subdivision thereof, the Governor shall authorize such a referendum upon the request of the governing body of such subdivision; and in all cases the referendum shall be conducted, and the Governor shall designate the Division of Pensions to supervise its conduct, in accordance with the requirements of section 218(d)(3) of the Social Security Act on the question of whether service in positions covered by a retirement system established by the State or by a political subdivision thereof should be included under an agreement under this act.

The notice of referendum required by section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this act.

(b) Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in section 218(d)(3) of the Social Security Act have been met, the Governor or the official designated by him shall so certify to the Secretary of Health, Education and Welfare.

(c) The Governor shall, in the case of a retirement system as described in (a) above, upon (1) request of an employer having employees in positions covered by the retirement system, or (2) the authorization of the Legislature, or (3) following a referendum among members of the system in which at least 25% of the active members of the retirement system voted in favor of such a division, authorize the retirement system to be divided into two divisions or parts, one of which shall be composed of positions of members of the systems who desire coverage under the insurance system set up in accordance with the provisions of the Social Security Act, and the other of which shall be composed of positions of members of the system who do not desire that coverage. Each division, for purposes of this act, shall constitute a separate retirement system. The certification by the Governor or the official designated by him required by subsection (b) above shall be deemed to have been made in the case of a division or part consisting of the position of members of a retirement system who desire coverage, if all conditions set forth in section 218(d)(7) of the Social Security Act are met. Where the division is made, the positions of individuals who become members of the system after Social Security coverage is extended, shall be included in the division or part composed of members desiring that coverage.

L.1955, c. 38, p. 152, s. 6. Amended by L.1961, c. 117, p. 719, s. 3; L.1980, c. 86, s. 3, eff. Aug. 21, 1980.



Section 43:22-13 - Transfer Of Member To Public Employees' Retirement System

43:22-13. Transfer of member to public employees' retirement system
Whenever a retirement system has been divided, (1) the State Agency shall execute, in conformity with section 218 of the Social Security Act and applicable Federal regulations, modifications to the Federal-State agreement providing for coverage of any member who requests transfer pursuant to section 218(d)(6)(F) of the Social Security Act, (2) the provisions of P.L.1956, c. 169 (C. 43:15A-111 to 43:15A-119) shall apply, requiring the remittance of the pro rata part of the reserves established under the former system on behalf of transferring members to the Public Employees' Retirement System, continuing the former system's liability for all pensions or other benefits granted by that system, and (3) as of the effective date of Social Security coverage for transferring members, the eligibility of membership for new employees in the former system shall be terminated and the membership requirements of that system shall be deemed satisfied by the enrollment of new employees in the Public Employees' Retirement System.

The chief fiscal officer of each employer shall timely transmit to the Public Employees' Retirement System such information as the system shall require in order for the Division of Pensions to comply with the provisions of this act.

L.1980, c. 86, s. 4, eff. Aug. 21, 1980.



Section 43:22-14 - Expenses Of Administration Of State Agency; Employers' Proportionate Shares

43:22-14. Expenses of administration of state agency; employers' proportionate shares
The expenses of administration of the State Agency shall be paid by the State of New Jersey. Each employer shall reimburse the State for a proportionate share of the amount paid by the State for administrative expense. This proportion shall be established by regulation of the State Agency and the pro rata share of the cost of administrative expense shall be included with the employer's report of covered wages and payment of contributions due.

L.1980, c. 86, s. 5, eff. Aug. 21, 1980.



Section 43:22-15 - Grants-in-aid And Other Revenue From State Utilized To Pay Employer's Contributions; Types Of Aid

43:22-15. Grants-in-aid and other revenue from state utilized to pay employer's contributions; types of aid
a. All State political subdivisions receiving financial aid, who provide Social Security coverage for their employees pursuant to the provisions of P.L.1951, c. 253, and any amendments or supplements thereto, and the provisions of the statutes governing the several State-administered retirement systems as authorized by law, shall, in addition to other purposes, utilize all grants-in-aid and other revenue received from the State to pay the employer's share of Social Security contributions; provided, however, that this shall not apply to employees who are enrolled in the Teachers' Pension and Annuity Fund.

b. The grants-in-aid and other revenue referred to in subsection a. of this section specifically include, but are not limited to, general formula aid to local school districts (including general assistance programs for public schools, programs for the handicapped, the disadvantaged, teacher training, adult education, school nutrition, career development), aid for school and public libraries, aid for higher education, including county colleges, aid to counties and municipalities (for local highway systems, including county and municipal roads for purposes of construction, operation, and maintenance, aid for medical assistance, old age assistance, general assistance, disability assistance, dependent children assistance, medical assistance for the aged, the blind, families of the working poor, child care, county mental hospitals, community mental health services), aid to political subdivisions of the State (programs of economic opportunity, training, youth employment, model cities, housing and urban renewal projects, continuing planning assistance, parental and child health services, other local health services, inland waterways, shore protection, and grade crossing elimination), and aid pertaining to tax collections, including a proportion of inheritance taxes, aid in lieu of railroad property taxes, net sales taxes, and reimbursement for senior citizens' tax deductions.

L.1980, c. 86, s. 6, eff. Aug. 21, 1980.



Section 43:23-1 - Short Title.

43:23-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Small Business Retirement Marketplace Act."

L.2015, c.298, s.1.



Section 43:23-2 - Findings, Declarations Relative To A New Jersey Small Business Retirement Marketplace.

43:23-2 Findings, declarations relative to a New Jersey Small Business Retirement Marketplace.
2.The Legislature finds and declares that:

a.it is appropriate to create a New Jersey Small Business Retirement Marketplace because there is a retirement savings gap in this State, one in six Americans retire in poverty, and employees who are unable to effectively build their retirement savings risk living on low incomes in their elderly years and are more likely to become dependent on State services;

b.small businesses, which employ half of New Jersey's private workforce, often choose not to offer retirement plans to employees due to concerns about the cost, administrative burden, and potential liability that they believe would be placed on their businesses;

c.the federal government has attempted to address the savings gap by establishing the myRA program, a safe, affordable, and accessible retirement vehicle designed to remove barriers to retirement savings;

d.the New Jersey Small Business Retirement Marketplace will remove the barriers to entry into the retirement market for small businesses by educating small employers on plan availability and promoting, without mandating participation, qualified, low cost, low burden retirement savings vehicles and myRA; the marketplace furthers greater retirement plan access for the residents of New Jersey while ensuring that individuals participating in these retirement plans will have all the protections offered by federal law;

e.the New Jersey Small Business Retirement Marketplace should not place any financial burden upon taxpayers in the State and it should not be implemented if it is determined that there is any financial exposure to the State;

f.the New Jersey Small Business Retirement Marketplace will be the best way for New Jersey to close the retirement savings access gap, protect the fiscal stability of the State and its citizens well into the future, become a national leader in retirement and investor promotion and protection, and educate and promote retirement saving among employees and small employers;

g.according to a recent AARP poll, 86 percent of New Jersey residents age 35 and older say they hope to retire one day, but 65 percent are anxious about saving enough money so they could afford it, and AARP estimates that roughly 1.7 million private sector workers in New Jersey do not have access to a retirement savings plan through their employer, and the National Institute of Retirement Security describes this as a growing consumer crisis, because the typical family has saved only $2,500 for their retirement;

h.AARP has been instrumental in leading a national initiative called Work and Save to deal with retirement insecurity by promoting state run retirement programs, including the Washington Small Business Retirement Marketplace, signed into law in May 2015, designed to provide thousands of small business employees access to retirement plans by creating a voluntary public-private partnership marketplace that will educate small business employers on existing private sector retirement plan vendors;

i.the Washington marketplace was the result of public and private organizations coming together to find the most effective and efficient way to close the retirement savings access gap, and the following organizations have endorsed the Washington marketplace: AARP, Securities Industry and Financial Markets Association, the American Council of Life Insurers, Washington Bankers Association, and various employer groups; and

j.by following this model, the New Jersey Small Business Retirement Marketplace will provide a market-based approach so that small businesses can offer a simple and inexpensive way to offer private savings to their employees, which will result in workers saving more for retirement throughout their lives.

L.2015, c.298, s.2.



Section 43:23-3 - Definitions Relative To A New Jersey Small Business Retirement Marketplace.

43:23-3 Definitions relative to a New Jersey Small Business Retirement Marketplace.
3.As used in this act:

"Approved plans" means retirement plans offered by private sector financial services firms that meet the requirements of this act to participate in the marketplace.

"Balanced fund" means a mutual fund that has an investment mandate to balance its portfolio holdings and generally includes a mix of stocks and bonds in varying proportions according to the fund's investment outlook.

"Eligible employer" means a person, firm, corporation, partnership, or sole proprietor, or any other employer that is actively engaged in business with fewer than 100 qualified employees at the time of enrollment, and a majority of which employees are employed in New Jersey.

"Enrollee" means any employee who is voluntarily enrolled in an approved plan offered by an eligible employer through the marketplace.

"myRA" means the myRA retirement program administered by the United States Department of the Treasury that is available to all employers and employees with no fees or no minimum contribution requirements. "myRA" is a Roth IRA option, and investments in these accounts are backed by the United States Department of the Treasury.

"New Jersey Small Business Retirement Marketplace" or "marketplace" means the retirement savings program created to connect eligible employers and their employees with approved plans to increase retirement savings.

"Participating employer" means any eligible employer with employees enrolled in an approved plan offered through the New Jersey Small Business Retirement Marketplace who chooses to participate in the marketplace and offers approved plans to employees for voluntary enrollment.

"Private sector financial services firms" or "financial services firms" means persons or entities licensed or holding a certificate of authority or authorized to do business in the State, in good standing by the Department of Banking and Insurance and the Bureau of Securities in the Division of Consumer Affairs in the Department of Law and Public Safety, and meeting all federal laws and regulations to offer retirement plans.

"Qualified employee" means those workers who are defined by the federal Internal Revenue Service to be eligible to participate in a specific qualified plan.

"Target date or other similar fund" means a mutual fund that automatically resets the asset mix of stocks, bonds, cash equivalents, and other investments in its portfolio according to a selected time frame that is appropriate for a particular investor and is structured to address a projected retirement date.

L.2015, c.298, s.3.



Section 43:23-4 - New Jersey Small Business Retirement Marketplace.

43:23-4 New Jersey Small Business Retirement Marketplace.
4.There is established the New Jersey Small Business Retirement Marketplace in the Department of the Treasury.

L.2015, c.298, s.4.



Section 43:23-5 - Plan For The Operation Of The Marketplace.

43:23-5 Plan for the operation of the marketplace.
5. a. The State Treasurer, or the Treasurer's designee, shall design and implement a plan for the operation of the marketplace pursuant to the provisions of this act. Thereafter, the State Treasurer, or the Treasurer's designee, shall facilitate the connections between eligible employers and approved plans included in the marketplace.

b.The State Treasurer, or the Treasurer's designee, shall consult with the Director of Investment of the Department of the Treasury, or the director's designee; the Commissioner of Banking and Insurance, or the commissioner's designee; the Commissioner of Labor and Workforce Development, or the commissioner's designee; the Chairperson of the State Investment Council, or the chairperson's designee; the Director of the Division of Pensions and Benefits, or the director's designee; and the Chief Executive Officer of the New Jersey Economic Development Authority, or the chief executive officer's designee, in designing and managing the marketplace.

c.The State Treasurer, or the Treasurer's designee, shall approve private sector financial services firms as defined in section 3 of this act for participation in the marketplace. The State Treasurer, or the Treasurer's designee, shall ensure that the range of investment options offered by the financial services firms is sufficient to meet the needs of investors with various levels of risk tolerance and various ages.

d.The State Treasurer, or the Treasurer's designee, shall approve a diverse array of private retirement plan options that are available to employers on a voluntary basis, including life insurance plans that are designed for retirement purposes, and at least two types of plans for eligible employer participation, including:

(1)a SIMPLE IRA type plan that provides for employer contributions to participating enrollee accounts; and

(2)a payroll deduction individual retirement account type plan or workplace-based individual retirement accounts open to all workers in which the employer does not contribute to the employees' account.

e.Prior to approving a plan to be offered on the marketplace, the State Treasurer, or the Treasurer's designee, shall obtain certification from the Department of Banking and Insurance and the Bureau of Securities in the Division of Consumer Affairs in the Department of Law and Public Safety that the financial services firm providing the plan is in good standing with the department and the bureau and shall ensure that the plan meets the requirements of this act. The State Treasurer, or the Treasurer's designee, may at any time remove any approved plan from the marketplace that no longer meets the requirements of this act.

f.The financial services firms participating in the marketplace shall offer a minimum of two product options, including:

(1)a target date or other similar fund, with asset allocations and maturities designed to coincide with the expected date of retirement; and

(2)a balanced fund.

The marketplace shall offer myRA in addition to any other approved plan.

g.The marketplace shall not operate unless there are at least two financial services firms offering approved plans on the marketplace; however, nothing in this section shall be construed as to limit the number of financial services firms with approved plans participating in the marketplace.

h.The State Treasurer, or the Treasurer's designee, shall ensure that approved plans are compliant with any federal law or regulation regarding Internal Revenue Service approved retirement plans.

i.Approved plans shall include the option for enrollees to roll pretax contributions into a different individual retirement account or another eligible retirement plan after ceasing participation in a plan approved by the marketplace.

j.Financial services firms selected by the State Treasurer, or the Treasurer's designee, to offer approved plans on the marketplace shall not charge the participating employer an administrative fee or surcharge and shall not charge enrollees more than 100 basis points in total annual fees and shall provide information about their product's historical investment performance.

k.Participation in the marketplace is voluntary for both eligible employers and qualified employees, and enrollment in any approved plan offered in the marketplace is not an entitlement.

l.The State Treasurer, or the Treasurer's designee, shall establish protocol to address rollovers for eligible employers that have workers in other states, and to address whether out-of-State employees with existing IRAs may roll them into the plans offered through the marketplace.

m.The State Treasurer, or the Treasurer's designee, may establish a fee system that charges financial services firms that participate in the marketplace in order to cover the startup and annual administrative expenses of the State Treasurer, or the Treasurer's designee, in the performance of its duties under this act.

L.2015, c.298, s.5.



Section 43:23-6 - Contracts With Private Sector Entities.

43:23-6 Contracts with private sector entities.
6. a. The State Treasurer, or the Treasurer's designee, shall contract with one or more private sector entities to:

(1)establish a protocol for reviewing and approving the qualifications of all financial services firms that meet the requirements to participate in the marketplace;

(2)design and operate an Internet website that includes information on how eligible employers can voluntarily participate in the marketplace;

(3)develop marketing materials about the marketplace that can be distributed electronically or posted on both public and private sector maintained websites;

(4)identify and promote existing federal and State tax credits and benefits for employers and employees that are related to encouraging retirement savings or participating in retirement plans; and

(5)promote the benefits of retirement savings and other information that promotes financial literacy.

b.The State Treasurer, or the Treasurer's designee, shall direct any private sector entity contracted pursuant to subsection a. of this section to assure that licensed professionals who assist their clients that are eligible employers or their employees to enroll in a plan offered through the marketplace will receive routine, market-based commissions or other compensation for their services.

c.The State Treasurer, or the Treasurer's designee, shall establish rules to ensure that there are objective criteria in the protocol established pursuant to subsection a.(1) of this section and that the protocol does not provide an unfair advantage to the private sector entity that establishes the protocol.

L.2015, c.298, s.6.



Section 43:23-7 - Use Of Private Funding Sources.

43:23-7 Use of private funding sources.
7.In addition to any funds appropriated for the purposes of this act, the State Treasurer, or the Treasurer's designee, shall approve the use of private funding sources, including private foundation grants, to pay for marketplace expenses. On behalf of the marketplace, the Department of the Treasury shall seek federal and private grants and is authorized to accept any funds awarded to the State Treasurer, or the Treasurer's designee, for use in designing, implementing, and operating the marketplace.

L.2015, c.298, s.7.



Section 43:23-8 - Avoidance Of Liability.

43:23-8 Avoidance of liability.
8.The Department of the Treasury shall not expose the State as an employer or through administration of the marketplace to any liability under the federal "Employee Retirement Income Security Act of 1974" (29 U.S.C. s.1001 et seq.). The Department of the Treasury is specifically prohibited from offering and operating a State-sponsored retirement plan for businesses for individuals who are not employed by the State, or any political subdivision thereof.

L.2015, c.298, s.8.



Section 43:23-9 - Incentive Payment To Participating Employers.

43:23-9 Incentive payment to participating employers.
9.The State Treasurer, or the Treasurer's designee, shall approve incentive payments to participating employers that enroll in the marketplace if there are sufficient funds provided by private foundations or other private sector entities, or with State funds specifically appropriated for this purpose.

L.2015, c.298, s.9.



Section 43:23-10 - Report To Legislature.

43:23-10 Report to Legislature.
10. The State Treasurer, or the Treasurer's designee, shall report biennially to the Legislature on the effectiveness and efficiency of the marketplace, including levels of enrollment and the retirement savings levels of participating enrolled that are obtained in aggregate on a voluntary basis from private sector financial services firms that participate in the marketplace.

L.2015, c.298, s.10.



Section 43:23-11 - Compliance.

43:23-11 Compliance.
11. The State Treasurer, or the Treasurer's designee, shall ensure that any individual retirement account products proposed for inclusion in the marketplace comply with the requirements of section 5 of this act.

L.2015, c.298, s.11.



Section 43:23-12 - Regulations.

43:23-12 Regulations.
12. The Department of the Treasury shall promulgate regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act. In promulgating regulations, the State Treasurer, or the Treasurer's designee, shall consult with organizations representing eligible employers, qualified employees, private and nonprofit sector retirement plan administrators and providers, private sector financial services firms, and any other individuals or entities that the State Treasurer, or the Treasurer's designee, determine relevant to the effective and efficient method for effectuating the purposes of this act.

L.2015, c.298, s.12.






Title 44 - Poor

Section 44:1-1 - Definitions.

44:1-1 Definitions.

44:1-1. As used in this chapter:

"Almshouse" means a place where the poor are maintained at the public expense of a municipality or county, which has not established and does not maintain a welfare-house.

"Commissioner" means the Commissioner of Human Services.

"County adjuster" means the official of that designation authorized to act in the cases of commitment or admission of persons who have a mental illness to state or county psychiatric hospitals.

"May" shall be construed to be permissive.

"Municipality" shall not include, in meaning, a county, unless otherwise indicated by the context, but shall include a city, borough, township, town, village, or municipality governed by an improvement commission.

"Overseer" means a person who is charged with the superintendence and relief or removal of the poor within the overseer's jurisdiction or found in the overseer's municipality, and means superintendent in all cases where a superintendent as defined in this section is authorized to act when there is no overseer.

"Permanent or indoor poor" means poor persons who may be better relieved or maintained and supported under the provisions of this chapter by commitment to a welfare-house, almshouse, or, with limitations, in the home.

"Poor person" means one who is unable to maintain himself or those dependent upon him.

"Public charge" means a person to whom it is necessary to furnish proper relief as provided in this chapter.

"Settlement of a person" means a person's right under the provisions of this chapter to relief or maintenance and support in a municipality, county, or counties.

"State board" means the State Board of Human Services.

"Superintendent" means the employee of a welfare board of a county or district authorized to act for it and under its direction and to act for overseers where there are none.

"Temporary or outdoor poor" means poor persons who can be relieved temporarily at their domicile or without being maintained in an almshouse or welfare-house.

"Voluntary wards of the county welfare board" means persons admitted to a county welfare-house on application to the county welfare board and not supported entirely at public expense.

"Welfare board" means the board of one or more counties authorized to have charge, supervision, and control of a welfare-house and to supervise through a superintendent such work for or in relation to the poor as directed or authorized.

"Welfare-house" means a place where persons unable to care for and maintain themselves in whole or in part by reason of age, infirmity or poverty may be cared for and maintained in whole or in part at the expense of a county or municipality under the superintendent of a county welfare board in a county or portion thereof or districts composed of more than one county or portions thereof.

"District welfare-house" where so mentioned, means one established and maintained by more than one county or portions thereof.

amended 2013, c.103, s.117.



Section 44:1-2 - Construction In General

44:1-2. Construction in general
The provisions contained in this chapter shall not be construed to be exclusive.

A particular grant of power contained in this chapter shall be held to be in specification but not in limitation of general powers.



Section 44:1-3 - Establishment By Board Of Freeholders

44:1-3. Establishment by board of freeholders
The board of chosen freeholders of a county may, by resolution, establish a county almshouse to be known as a welfare-house, or change the name, control and management of an existing county almshouse for the care and maintenance of the permanent poor, and the permanent poor, other than in municipalities excepted therefrom as provided in this chapter, shall be provided for therein by the county, and almshouses maintained and supported in municipalities in the county shall, as otherwise provided in this chapter, thereafter be abolished and the permanent poor shall thereafter be maintained in the county institution rather than in municipal almshouses.



Section 44:1-4 - Acquisition Of Real Estate For Welfare-house

44:1-4. Acquisition of real estate for welfare-house
The board of chosen freeholders may purchase and lease real estate for the welfare-house, including any municipal almshouse suitable therefor, or acquire such property and easements therein by lease, purchase or condemnation, and the power of eminent domain may be exercised as provided by chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).



Section 44:1-5 - Erection, Alteration And Repair Of Buildings

44:1-5. Erection, alteration and repair of buildings
The board of chosen freeholders may erect all necessary buildings, make all necessary improvements and repairs, and alter any existing building for the use of the welfare-house, but the plans for such work shall first be approved by the state board and the state board of health.



Section 44:1-6 - Levy, Assessment And Collection Of Money For Buildings And Maintenance

44:1-6. Levy, assessment and collection of money for buildings and maintenance
The board of chosen freeholders may cause to be levied, assessed and collected from the municipalities of the county participating in the purpose such sums of money as shall be deemed necessary at first and annually thereafter to provide suitable land, buildings and improvements for the welfare-house and for the maintenance thereof, and for all other necessary expenditures therefor, and the expenses of the county welfare board and its agents as authorized and required in this chapter.



Section 44:1-7 - Borrowing Money And Issuing Obligations Therefor

44:1-7. Borrowing money and issuing obligations therefor
The board of chosen freeholders may borrow money for the erection or purchase of the welfare-house, and for the purchase of a site therefor, on the credit of the county or portion thereof as provided in this chapter, and issue obligations therefor in the same manner as for other county purposes.



Section 44:1-8 - Acceptance Of Gifts, Devises And Bequests

44:1-8. Acceptance of gifts, devises and bequests
The board of chosen freeholders may accept and hold in trust for the county, or portion thereof so participating, any grant or devise of land, or any gift or bequest of money, or other personal property, or any donation to be applied, principal or income, or both, for the benefit of the welfare-house, and apply the same in accordance with the terms of the gift.



Section 44:1-9 - Inspection Of Welfare-house

44:1-9. Inspection of welfare-house
The welfare-house shall be subject to inspection by duly authorized representatives of the state board, or the commissioner, and of the state board of health.



Section 44:1-10 - Constitution And Appointment In General

44:1-10. Constitution and appointment in general
When the board of chosen freeholders has determined to establish a welfare-house for the permanent maintenance and relief of the poor of the county or portion thereof, has acquired a site therefor, and has awarded contracts for the necessary buildings and improvements thereon, or has resolved to maintain and operate a welfare-house as provided in this chapter, a welfare board shall be constituted and appointed.



Section 44:1-10.1 - Change Of Name To County Board Of Social Services; Resolution Or Ordinance

44:1-10.1. Change of name to county board of social services; resolution or ordinance
The governing body of any county may, by resolution or ordinance, as appropriate, change the name of the county welfare board to the county board of social services.

L.1979, c. 9, s. 1, eff. Feb. 5, 1979.



Section 44:1-10.2 - County Welfare Board To Mean County Board Of Social Services

44:1-10.2. County welfare board to mean county board of social services
For any county which has adopted a resolution or ordinance pursuant to section 1 of this act, whenever the term "county welfare board" appears in the statutes it shall mean the "county board of social services."

L.1979, c. 9, s. 2, eff. Feb. 5, 1979.



Section 44:1-11 - Membership

44:1-11. Membership
The welfare board shall be composed of not less than five nor more than seven citizens of the county or municipalities participating, at least two of whom shall be women, to be appointed by the board of chosen freeholders, who, with two designated members of the board of chosen freeholders and the county adjuster, when not serving as superintendent of welfare, as ex-officio members, shall constitute the county welfare board and managers of the welfare-house. The holding of any other office by a member of the welfare board shall not constitute such holding as incompatible with his office as member of the welfare board.

Amended by L.1972, c. 105, s. 1, eff. July 27, 1972.



Section 44:1-12 - Terms Of Members; Vacancies

44:1-12. Terms of members; vacancies
Members shall hold their offices for five years except that the first appointments shall be respectively for one, two, three, four and five years, which terms as to duration shall be in the order of appointments as made and indicated. Vacancies in such offices shall be filled for the unexpired term only.



Section 44:1-12.1 - Terms Of Members; Additional Appointments

44:1-12.1. Terms of members; additional appointments
In any case in which the membership of a county welfare board is increased by two additional citizen members appointed pursuant to the authority conferred by section 1 of this act (R.S. 44:1-11), the terms of office of the additional members first appointed shall be one for a term of 4 years, and one for a term of 5 years, with such terms to be designated by the board of chosen freeholders in making such appointments.

L.1972, c. 105, s. 2, eff. July 27, 1972.



Section 44:1-13 - Compensation And Expenses Of Members

44:1-13. Compensation and expenses of members
Members shall receive no compensation for their services but shall be allowed their actual and necessary expenses, on the approval of the superintendent of welfare, all of which shall be audited and paid in the same manner as other expenses are paid in and for the county.



Section 44:1-14 - Organization Of Board

44:1-14. Organization of board
The county welfare board shall elect from among its members a president, vice president and secretary-treasurer.



Section 44:1-15 - Supervision Of Relief And Settlement Of Poor

44:1-15. Supervision of relief and settlement of poor
The county welfare board as the county bureau of relief shall have charge and supervision of the relief and settlement of the poor in its jurisdiction, subject to the provisions of this chapter.



Section 44:1-16 - Regulation And Operation Of Welfare-house

44:1-16. Regulation and operation of welfare-house
The county welfare board shall have charge of all matters relating to the government, discipline, contracts and fiscal concerns of the welfare-house, as appropriated by the board of chosen freeholders, and shall make such rules and regulations as may be necessary to carry out the purposes of the welfare-house.



Section 44:1-17 - Equipment And Maintenance Of Welfare-house

44:1-17. Equipment and maintenance of welfare-house
The county welfare board shall so equip and maintain the welfare-house as to provide proper heat and all furniture, materials and supplies, medical and otherwise, as may be necessary for the adequate maintenance of the permanent poor.



Section 44:1-18 - Meetings Of Board

44:1-18. Meetings of board
The county welfare board shall meet at the welfare-house at least once in every month, and at such other times as may be prescribed in the by-laws or rules of the board. It shall hold its annual meeting at least one month prior to the meeting of the board of freeholders at which appropriations for the ensuing year are to be considered.



Section 44:1-19 - Public Record Of Board Proceedings

44:1-19. Public record of board proceedings
The county welfare board shall keep a public record of their proceedings in a book provided for that purpose.



Section 44:1-20 - Appropriations; Approval By Freeholders

44:1-20. Appropriations; approval by freeholders
All appropriations for the expenditure of money as set forth in this chapter shall be subject to the approval of the board of chosen freeholders.



Section 44:1-21 - Certification Of Bills To Board Of Freeholders

44:1-21. Certification of bills to board of freeholders
The county welfare board shall certify all bills and accounts, including salaries and wages, and transmit them to the board of chosen freeholders of the county, which shall provide for their payment in the same manner as other charges against the county, except as to municipalities therein which do not participate as provided in this chapter.



Section 44:1-22 - Working Expense Fund

44:1-22. Working expense fund
The board of chosen freeholders shall provide and maintain, for the use of the county welfare board, a working expense fund of not more than three hundred dollars, which fund shall be raised as other expense money is required by this chapter to be provided. Payments therefrom shall be made out of the county treasury on the voucher of the secretary-treasurer.



Section 44:1-23 - Annual Report To Board Of Freeholders

44:1-23. Annual report to board of freeholders
The county welfare board shall annually make to the board of chosen freeholders a report of the financial management, expenditures and other operations of the welfare-house, and the number of persons maintained therein, together with its recommendations.



Section 44:1-24 - Appointment Of Superintendent; Qualifications

44:1-24. Appointment of superintendent; qualifications
The county welfare board shall appoint a superintendent of welfare who shall be the director of welfare under the direction and supervision of that board. The superintendent shall:

a. Have the qualifications and be subject to the same examination as an overseer;

b. Be a citizen of this state and of the United States;

c. Be able to read and write the English language;

d. Be capable of making and keeping such records and reports as are lawfully required of him;

e. Have complete knowledge of the laws concerning the relief and maintenance of the poor; and

f. Not be a member of the board.

The county adjuster when qualified may be appointed for this office, but when so appointed shall not serve as an ex-officio member of the county welfare board.



Section 44:1-24.1 - Temporary Welfare Director

44:1-24.1. Temporary welfare director
In case of a vacancy in the office of director of welfare the county welfare board may appoint a temporary or acting director of welfare for a term not exceeding six months, which temporary or acting director shall have like qualifications and powers as are provided for director of welfare.



Section 44:1-24.2 - Chief Administrative Officer Of County Welfare Agencies Or Boards Of Social Services; Duties

44:1-24.2. Chief administrative officer of county welfare agencies or boards of social services; duties
9. The superintendent, director or other chief administrative officer of each county welfare agency or county board of social services shall:

a. cause copies of the voter registration forms furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at the offices of the agency or board to each person appearing in person at that location to apply for services under any program administered by the office or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the applicant wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form will be retained by the employee. If the applicant wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the person that the person may leave the completed form with the employee or mail it personally to the Secretary of State; and, if the person chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the county commissioner of registration. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the division with regard to the completion of its own forms, unless the applicant refuses such assistance;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office of the agency or board;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to the location in the case of any office on aging which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d. provide for the collection of completed voter registration forms by any employee of the office and for the transmittal of the forms to the county commissioner of registration or the Secretary of State;

e. provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any applicant with a disability who receives assistance or services at that person's home from an agent or employee of the agency or board;

f. inform each agent or employee of the agency or board who assists in registering a person to vote that that agent or employee shall not:

(1) seek to influence an applicant's political preference or party registration;

(2) display any such political preference or party allegiance;



(3) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g. make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at an office of the agency or board is used for any purpose other than voter registration.

L.1991,c.318,s.9; amended 1994,c.182,s.21.



Section 44:1-25 - Term Of Superintendent

44:1-25. Term of superintendent
The superintendent of welfare shall hold office for one year and until the appointment of his successor unless sooner removed for cause after due notice and hearing.



Section 44:1-26 - Appointment Of Officers And Employees

44:1-26. Appointment of officers and employees
The county welfare board shall appoint such other officers and employees as may be necessary.



Section 44:1-27 - Salaries

44:1-27. Salaries
The county welfare board shall fix the salaries of the superintendent of welfare and the other officers and employees within the limits of the appropriation made therefor by the board of chosen freeholders, and such salaries shall be compensation in full for all services rendered.



Section 44:1-28 - Regulations Governing Officers And Employees

44:1-28. Regulations governing officers and employees
The superintendent of welfare and the other officers and employees shall be subject to such rules and regulations in the discharge of their duties as may be provided by the county welfare board.



Section 44:1-29 - General Powers Of Superintendent

44:1-29. General powers of superintendent
The superintendent of welfare shall, subject to the control of the county welfare board, be the chief executive officer of the welfare-house, and have the general superintendence and management of the welfare-house, the grounds and buildings and the inmates thereof.



Section 44:1-30 - Persons Receivable In Welfare-house

44:1-30. Persons receivable in welfare-house
The superintendent of welfare under the general rules and regulations shall receive in the welfare-house such poor persons as by law are properly receivable therein, or as otherwise by law may be provided, and all such persons as would otherwise be receivable in a county or municipal almshouse, and who have settlements therein, except the poor of municipalities which do not participate in the support and maintenance of the welfare-house.



Section 44:1-30.1 - Change Of Almshouse To Welfare-house; Persons To Be Admitted

44:1-30.1. Change of almshouse to welfare-house; persons to be admitted
When the board of chosen freeholders of any county has, or shall hereafter, by resolution changed the name of an existing almshouse to welfare-house, and the control and management thereof to the county welfare board, thereafter the superintendent of welfare shall receive in the said welfare-house, by and with the approval of said welfare board, such poor persons as by rules and regulations provided by the said county welfare board, are properly receivable therein.

L.1940, c. 119, p. 263, s. 1, eff. June 18, 1940.



Section 44:1-30.2 - Persons Admitted To Pledge Property; Lien; Agreement To Reimburse

44:1-30.2. Persons admitted to pledge property; lien; agreement to reimburse
Every county welfare board, operating under chapter one of Title 44 of the Revised Statutes, shall require, as a condition to the admission of any person to the county welfare-house, that all or any part of the property, either real or personal, of such person, either presently owned or which may subsequently be acquired, be pledged to said county welfare board as a guaranty for the reimbursement of the cost of the care and maintenance of such person at the county welfare-house, and the total amount of the cost thereof shall become a lien upon any lands owned or to be owned by such person, which lien shall have priority over all unrecorded encumbrances. The county welfare board shall take from each applicant a properly acknowledged agreement to reimburse for all benefits furnished, and pursuant to such agreement said applicant shall assign to the welfare board, as collateral security for such benefits, all or any part of his real and personal property and insurance when the terms of the policy so permit, as the board shall specify.

The agreement to reimburse shall contain a release of dower or curtesy, as the case may be, of the spouse of the person so benefited, and such release shall be as valid and effectual as if the spouse had joined the applicant in a conveyance of the property to a third person; the maintenance and support furnished shall be good and valuable consideration therefor.

L.1940, c. 119, p. 263, s. 2.



Section 44:1-30.3 - Recording Of Certificates; Warrant Of Satisfaction Or Release

44:1-30.3. Recording of certificates; warrant of satisfaction or release
The county clerks or registers of deeds and mortgages, as the case may be, shall record the said certificates in a book, which he shall provide, to be known as "welfare-house liens" and shall index the same in the indices made and kept for deeds, mortgages and chattel mortgages. No clerk or register shall charge any fee therefor.

Whenever the county welfare board shall have received satisfaction or partial satisfaction of the cost of the care and maintenance provided for in said certificate, the county welfare board shall execute a warrant of satisfaction or release therefrom, which warrants of satisfaction or releases shall be recorded, noted and indexed as are warrants to satisfy or releases of mortgages, without charge, by the clerk or register.

L.1940, c. 119, p. 264, s. 3. Amended by L.1953, c. 42, p. 774, s. 1, eff. March 19, 1953.



Section 44:1-31 - Exercise By Superintendent Or Another Of Power Of Overseer; General Jurisdiction

44:1-31. Exercise by superintendent or another of power of overseer; general jurisdiction
The superintendent of welfare shall, in addition to his duties as chief executive officer of the welfare-house and welfare board, have general jurisdiction throughout the county, or portion of the county which maintains a welfare-house as in this chapter provided, and the authority and power of an overseer with the consent and approval of the governing body in all municipalities which have no duly constituted overseer performing those duties by contract or otherwise; but the welfare board may designate some officer other than the superintendent of welfare to exercise the power of an overseer, and he shall, in such work as overseer in a municipality, be subject to all lawful rules and regulations of the welfare board. The expense of the work of overseer by the superintendent shall be a charge upon the municipalities of the county so participating, to be levied, assessed and collected therefrom by the board of chosen freeholders in the manner in which other county expenses are collected.



Section 44:1-32 - Making Of Contract; Terms

44:1-32. Making of contract; terms
Upon the certificate of the state board that the housing conditions and accommodations are sufficient and adequate for the purpose, and the approval of the state board of health that the sanitary conditions are such as to properly safeguard the health of the poor persons to be maintained therein, the board of chosen freeholders of a county may contract with the board of chosen freeholders of another county to board and care for poor persons requiring permanent relief of such county, excepting municipalities thereof which elect not to participate in the county plan and which maintain their own permanent poor, and such contract authorized by the board and entered into by the directors of the counties concerned shall provide for the permanent maintenance and relief of such poor persons. A county so contracting may maintain its permanent poor in the almshouse or welfare-house in the other contracting county.



Section 44:1-33 - Contract Authorized By Resolution

44:1-33. Contract authorized by resolution
When a county shall provide for the relief and maintenance of its permanent poor by contract with another county as authorized in this chapter, it shall authorize the contract to be entered into, and adopt such other provisions as may be necessary, by resolution.



Section 44:1-34 - Collection Of Expense From Participating Municipalities

44:1-34. Collection of expense from participating municipalities
The expense under such contract shall be provided for by appropriation and paid in the same manner as other county expenses, except that it shall be levied, assessed and collected only from municipalities participating and not from those which elect not to participate and which maintain their own permanent poor.



Section 44:1-35 - Constitution And Appointment Of Welfare Board

44:1-35. Constitution and appointment of welfare board
When a county shall contract with another county, as provided in this chapter, for the permanent maintenance and relief of the poor in the welfare-house of such other county, a county welfare board may be thereupon constituted and appointed as provided in sections 44:1-10 to 44:1-15 of this title, to have charge and supervision of the relief and settlement of the poor in its jurisdiction, subject to the provisions of this chapter.



Section 44:1-36 - Inspection Of Almshouse Or Welfare-house

44:1-36. Inspection of almshouse or welfare-house
The almshouse or welfare-house shall always be open to inspection by a duly authorized agent of the board of chosen freeholders of a county maintaining its permanent poor therein and of the state board and the state board of health.



Section 44:1-37 - Procedure When Municipality Elects Not To Participate

44:1-37. Procedure when municipality elects not to participate
When municipalities elect not to participate in such county purpose the procedure shall be as set forth in sections 44:1-61 to 44:1-63 of this title and as otherwise provided in this chapter, as in the case of the establishment of a welfare-house.



Section 44:1-38 - Concurrent Resolutions In Contiguous And Adjoining Counties To Establish District Welfare-house

44:1-38. Concurrent resolutions in contiguous and adjoining counties to establish district welfare-house
The boards of chosen freeholders respectively in any two or more contiguous and adjoining counties may resolve that:

a. Upon a like resolution being adopted in such other adjoining and contiguous county or counties as are named therein; and

b. Upon the ratification and acceptance as provided in this chapter by a majority vote of the legal voters in such counties of the provisions of such resolutions of like purport as have been adopted in the respective counties, excepting from the vote the electors of municipalities which maintain their own permanent poor in institutions and have, as authorized in section 44:1-61 of this title, elected not to participate in such purpose--

provision be made for the permanent relief of the poor in such counties in a welfare-house to be jointly owned by such counties, or so many thereof as adopt the plan, or as the resolutions may provide, which shall constitute a district and be conducted by a welfare board constituted as provided in section 44:1-43 of this title, for the permanent relief of the poor of such counties. In such case permanent relief shall be provided for the poor of such counties, except those municipalities which maintain their own permanent poor and which have elected not to participate for such purpose in the jointly maintained district welfare-house.



Section 44:1-39 - Submitting Resolution To Voters Of Each County

44:1-39. Submitting resolution to voters of each county
When two or more contiguous and adjoining counties shall, by the boards of chosen freeholders thereof, so resolve to construct and maintain a district welfare-house jointly in lieu of a county welfare-house and municipal almshouses, which in such case shall be abolished except as otherwise provided in this chapter, the resolution shall at the next general election be submitted to the legal voters of each county, excepting the voters in municipalities which maintain their permanent poor in institutions and have, as authorized in section 44:1-61 of this title, elected not to participate. Public notice thereof shall be given by the boards of chosen freeholders by publication not less than thirty days prior to the election in a newspaper published and circulating in the county seat of each of the counties.



Section 44:1-40 - Ballot; Form And Content

44:1-40. Ballot; form and content
At the general election at which the question of the adoption of the resolution is submitted to the voters of a county, there shall be printed upon each official ballot substantially the following:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall the county of ................ adopt

the resolution of the board of chosen freeholders

[ ] YES providing for the joint establishment, operation

and maintenance of a district welfare-house for the

permanent relief of the poor of this and the

[ ] NO county (or counties) of (naming them), or so many

thereof (or all as the resolution shall provide)

as may be favorable thereto?"



Section 44:1-41 - Voting.

44:1-41. Voting.
44:1-41. If the voter makes an x or + mark in ink or pencil in the square at the left of the word "YES," it shall be counted as a vote in favor of the acceptance of the resolution.

If the voter makes an x or + mark in ink or pencil in the square at the left of the word "NO," it shall be counted as a vote against the acceptance of the resolution, and if no mark is made in either square it shall not be counted as a vote either for or against the acceptance of the resolution.

Amended 1994,c.77,s.22.



Section 44:1-42 - Canvass, Return And Result Of Vote

44:1-42. Canvass, return and result of vote
A canvass and return of the votes upon the question of the acceptance of the resolution shall be made by the board of canvassers in the same way and manner as for officers voted at the election and as other questions are submitted on referendum, and the result thereof shall be certified within five days thereafter to the secretary of state who shall canvass the vote of the two or more counties voting on the question and shall certify it within ten days thereafter to the respective county clerks and to the clerk of the board of chosen freeholders of each such county. If the majority of the votes cast in each county for and against the acceptance of the resolution are found to be in favor of its acceptance it shall then become operative in the county with such other counties as have likewise voted in favor of the adoption of the district welfare-house.



Section 44:1-43 - Constitution And Appointment Of District Welfare Board

44:1-43. Constitution and appointment of district welfare board
In the event of the adoption by a majority of the legal voters qualified to vote on the proposition in each such county, or in such counties as shall so elect if the resolutions so provide, there shall be constituted and appointed at a joint meeting of the respective boards of chosen freeholders concerned therein a district welfare board of five persons, citizens of the district, two of whom shall be women, who with the directors of the respective boards of chosen freeholders shall constitute the managers of the district welfare-house. The members shall be elected, as nearly as may be, so as to make the quota in membership in the board equal in representation from the counties concerned. They shall hold office for five years, except that the first appointments shall be for one, two, three, four and five years, respectively, which terms as to duration shall be in the order of the appointments as made and indicated. Vacancies shall be filled for the unexpired term only. The holding of any other office by a member shall not be construed to be the holding of an incompatible office.



Section 44:1-44 - Meetings Of Board

44:1-44. Meetings of board
A district welfare board shall meet regularly once each month and at such other times as may be necessary or as it may by rule provide. It shall hold its annual meeting at least six weeks prior to the meetings of the boards of chosen freeholders of the several counties at which appropriations for the ensuing year are to be made.



Section 44:1-45 - Compensation And Expenses Of Members

44:1-45. Compensation and expenses of members
The members of a district welfare board shall be paid ten dollars each for attendance at the regular monthly meetings and be reimbursed for their expenses incurred in the performance of duties imposed by this chapter.



Section 44:1-46 - Authority Of Board In General

44:1-46. Authority of board in general
Like qualifications and authority shall vest in a district welfare board as is vested in the welfare board of a single county and as is authorized in this chapter.



Section 44:1-47 - Appointment Of Superintendent Of Welfare

44:1-47. Appointment of superintendent of welfare
A district welfare board may appoint a superintendent of welfare who shall be a citizen of one of the counties constituting the district, and have the same qualifications, requirements and term of office as is provided for a superintendent in a county.



Section 44:1-48 - Apportionment Of Expense Of Establishment And Maintenance Of Welfare-house

44:1-48. Apportionment of expense of establishment and maintenance of welfare-house
The proportionate expense of the joint establishment and maintenance of a district welfare-house shall, as provided in this chapter, be apportioned among the several counties according to their population, excepting therefrom the population of municipalities which, as authorized in section 44:1-61 of this title, have elected not to participate, and the necessary sums required to be levied, assessed and collected shall be so raised by the board of chosen freeholders against the municipalities chargeable as provided in this chapter.



Section 44:1-49 - Budgeting And Raising Expense Of Operation And Maintenance.

44:1-49. Budgeting and raising expense of operation and maintenance.

A district welfare board shall provide in a budget to be made up six weeks prior to the annual meetings of the respective boards of chosen freeholders concerned, the total expense of the maintenance and operation of the district welfare-house, and all expenses including wages and salaries, and shall apportion the amount among the several counties as provided in section 44:1-48 of this title. Within two weeks after the budget is made up it shall be approved by the state commissioner of municipal accounts, and certified as correct, whereupon it shall be certified to the respective boards of chosen freeholders in order that the quota of each county for the establishment, maintenance and upkeep of the district welfare-house may be provided for. Such costs shall be a charge upon each county or portion thereof participating in the purpose. The quota of each county shall be assessed and collected by the board of chosen freeholders from the municipalities of the county participating in the purpose, in the manner in which other taxes are assessed and collected.



Section 44:1-50 - Custody Of Funds Raised In Respective Counties

44:1-50. Custody of funds raised in respective counties
The sums of money raised in the respective counties in any manner authorized shall, on receipt thereof by the county treasurers, be paid to and held by the treasurer of the county in which the district welfare-house is situated, and be deposited in a separate account in a state or national bank located and doing business in that county.



Section 44:1-51 - Payment Of Bills And Accounts

44:1-51. Payment of bills and accounts
The district welfare board shall certify all bills and accounts, including salaries and wages, and transmit them to the boards of chosen freeholders concerned which shall examine and approve them for payment, whereupon the county treasurer mentioned in section 44:1-50 of this title, shall pay them from the account provided for in that section.



Section 44:1-52 - Approval Of Estimated Cost Of Establishment Or Enlargement Of Welfare-house

44:1-52. Approval of estimated cost of establishment or enlargement of welfare-house
The estimated cost of the establishment or enlargement of a district welfare-house, including the purchase of the real and personal property therefor shall be submitted to the several boards of chosen freeholders concerned for approval as to the cost, and no proceedings shall be begun or action taken by the welfare board unless and until such cost has been approved by such boards.



Section 44:1-53 - Borrowing Money And Issuing Bonds To Establish Or Enlarge Welfare-house

44:1-53. Borrowing money and issuing bonds to establish or enlarge welfare-house
At any time after a vote by more than one county in favor of a district welfare-house as provided in this chapter, the boards of chosen freeholders may by joint resolution borrow money and issue bonds or other obligations therefor in the name of the counties concerned, and negotiate the same for the purpose of raising money necessary to carry out the provisions of this chapter for the purpose of establishing, altering or enlarging the district welfare-house or its appurtenances.

The procedure for the issuance of such bonds shall, except as otherwise provided in this chapter and to the extent of the purposes authorized in this chapter, be after the manner provided in article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).

The bonds shall:

a. Be of a denomination of not less than one hundred dollars;

b. Bear interest at a rate not higher than six per cent;

c. Be denominated "District Welfare Bonds" of the counties to be named as obligated;

d. Be payable pro rata as by this chapter provided for the payment of cost and expenses;

e. Not be sold below par; and

f. Not be subject to taxation except for state purposes.

The respective counties jointly constructing, operating and maintaining the district welfare-house as provided in this chapter, excepting municipalities not participating, shall, in the manner indicated in the proceedings to bond the district, to be stated in the bonds, indicate the time, place and manner of payment of the principal and interest thereof, and be liable for the payment of such bonds, together with interest thereon in the proportion as in this chapter indicated for such cost and expense at the time of the adoption of the resolution of the board for the issuance thereof.



Section 44:1-54 - Term Of Bonds; Raising Of Principal And Interest

44:1-54. Term of bonds; raising of principal and interest
The bonds shall mature in not more than forty years from the issuance thereof.

The principal and interest thereof and other necessary sums of money or expenses shall be the debt or obligation of the district wherein they were issued in the municipalities of each county participating, in the proportion which the population of each county or part thereof, as last determined prior to their issuance and prior to the passage of the joint resolution of the boards of chosen freeholders of the counties concerned, bears to the population of each other county or part thereof likewise participating, except as in this chapter otherwise provided as to municipalities not participating.

The sums necessary for each annual maturity together with all interest charges shall be provided for in the budgets of the counties participating, in the manner in which other expenses are provided for, and in the proportionate amount annually in the respective counties which is certified by the state commissioner of municipal accounts as being the quota and proportion chargeable to each county.

The payment of such interest and principal and other necessary sums shall be provided for by taxation and annually levied, assessed and collected by the boards of chosen freeholders from the municipalities of the counties participating in the purpose, in the manner in which other debts and obligations of the several counties are provided for by taxation.



Section 44:1-55 - Compelling County To Share Expenses And Obligations

44:1-55. Compelling county to share expenses and obligations
On failure of any county, through its governing body, to make provision in any manner as required by this chapter or other law for the payment of the expenses and obligations imposed thereby for its proportionate share of the establishment or maintenance of a district welfare-house, the board of chosen freeholders of any county composing the district may bring an action in the Superior Court, against the defaulting or delinquent board of chosen freeholders or any delinquent official thereof, or both, for a mandatory order or judgment directing the performance of the actions necessary to accomplish the requisite lawful action and compel the carrying out of its obligations as a county in the proper proportion as to expense and payment as provided in this chapter or any other law. The court may proceed in the action in a summary manner or otherwise. Nothing contained in this section, however, shall be construed to interfere with or restrict any proceeding in lieu of prerogative writ instituted for the purpose, or to review the legality of the order or judgment.

Amended by L.1953, c. 42, p. 774, s. 2, eff. March 19, 1953.



Section 44:1-56 - Approval Of Plans And Specifications For Welfare-house

44:1-56. Approval of plans and specifications for welfare-house
The alteration or construction and completion of such building or grounds as may be necessary for the district welfare-house shall be approved as to plans and specifications by the state board before work is commenced thereon.



Section 44:1-57 - Notice Of Readiness To Accommodate Poor Of District

44:1-57. Notice of readiness to accommodate poor of district
When the buildings as constructed or altered and furnished are completed, the district welfare board shall notify the boards of chosen freeholders of each county that they are prepared to accommodate the poor of the contiguous and adjoining counties, which shall be denominated a district in the numerical order and by number as such districts are established.

The notice shall be given to each of the county adjusters and overseers within the district, and also by publication at the same time in a newspaper published and circulated in the county seat of each of the counties acting jointly for the purpose, and, thereafter, the permanent poor shall be provided for by admission to the district welfare-house as provided by law for admission to and maintenance in an almshouse or county welfare-house.



Section 44:1-58 - Exemption Of Welfare-house From Taxation

44:1-58. Exemption of welfare-house from taxation
The property of the district used and maintained for the purpose shall be free from taxation, and subject to the like privileges and immunities as exist and are provided and extended to other almshouses or welfare-houses in counties or municipalities.



Section 44:1-59 - Time Of Final Action On Resolution; Notice

44:1-59. Time of final action on resolution; notice
When a county shall propose by resolution, as in this chapter provided, to establish a county welfare-house, or to contract with another county for the relief and maintenance of the permanent poor by the other county in a welfare-house thereof, or for the establishment of a district welfare-house, the resolution so providing shall not be passed at the time of its proposal, but after the proposal the action thereon shall be adjourned for at least one month, when it shall be finally acted upon by the board of chosen freeholders except that such action may be adjourned thereafter to the next regular meeting of the board.

Within two weeks after the proposal of the resolution, notice of the time and place of final action to be taken thereon shall be published twice in two newspapers of general circulation in the county, one of which is published in the county seat.



Section 44:1-60 - Continuation Of Relief By Counties Not Adopting Plan

44:1-60. Continuation of relief by counties not adopting plan
Counties not determining to adopt such county or joint county purpose shall continue to support and relieve the permanent poor thereof as is otherwise lawful.



Section 44:1-61 - Election By Municipality Not To Participate

44:1-61. Election by municipality not to participate
When a county by its board of chosen freeholders shall propose by resolution, as provided in this chapter, to establish a county welfare-house or a jointly maintained district welfare-house, or to contract with another county for the relief and maintenance of the permanent poor by the other county in an almshouse or welfare-house thereof, any municipality in the county which provides for, relieves and maintains its permanent poor, may by resolution elect not to participate in the county purpose.

Upon the certification of that election by the municipal governing body to the clerk of the board of chosen freeholders, the resolution shall be amended before its final passage to except therefrom the municipality or municipalities electing not to participate, and the expense of the county for the purpose shall not be a charge upon any such municipality but shall be a charge upon that portion only of the county whose permanent poor are thus provided for, and the imposts for the county purpose shall not be generally levied, assessed and collected upon the taxable persons or property in the county, but shall be a charge upon, and be levied, assessed and collected by the board of freeholders from the municipalities not excepted from said resolution.



Section 44:1-62 - Subsequent Joining By Municipality In County Or Joint County Purpose

44:1-62. Subsequent joining by municipality in county or joint county purpose
A municipality may subsequently join in such county or joint county purpose by ordinance which shall be adopted by referendum in the manner provided by sections 40:49-9 to 40:49-12 of the title Municipalities and Counties. After the adoption of the ordinance, the notification of the board of chosen freeholders, and the acceptance and approval of the ordinance by the board of freeholders by resolution after notice of the time and place of the consideration thereof is given to the public who shall be afforded an opportunity to be heard thereon, the municipality shall thereafter have like responsibilities in respect to the purpose as though it had originally participated therein, and shall assume such share of the cost of buildings and equipment theretofore constructed and installed as shall be prescribed by the board of freeholders.



Section 44:1-63 - Excepted Municipalities To Provide Relief Of Poor Independently

44:1-63. Excepted municipalities to provide relief of poor independently
Municipalities excepted from participation in the establishment or maintenance of a welfare-house, shall continue to support and relieve the permanent poor thereof as is otherwise lawful.



Section 44:1-64 - Abolition Of Municipal Almshouses When County Relief Undertaken

44:1-64. Abolition of municipal almshouses when county relief undertaken
When the care and maintenance of the permanent poor is undertaken and established by a county in lieu of municipal care of such persons, municipal almshouses, other than county almshouses or welfare-houses, shall be abolished, and the real and personal property which has been used for such purpose may be sold by the governing body and the proceeds thereof shall fall into the municipal treasury and be used to pay other expenses of the municipality in a manner otherwise lawful, or such land and premises may be put to other lawful public use. Thereafter the expense of maintaining county almshouses or welfare-houses shall be a charge upon the county as provided in this chapter.



Section 44:1-65 - Abolition Of County And Municipal Almshouses When District Relief Undertaken

44:1-65. Abolition of county and municipal almshouses when district relief undertaken
When a district for the maintenance of the permanent poor is constituted as provided in this chapter, the respective counties and the municipalities therein, excepting those municipalities which as authorized in section 44:1-61 of this title have elected not to participate in the county purpose, shall no longer provide and maintain almshouses or welfare-houses for the relief and maintenance of the permanent poor, and the real and personal property which has been so used may be disposed of in like manner and for like purposes as is authorized in section 44:1-64 of this title.



Section 44:1-66 - Other Methods Of Establishing Almshouses

44:1-66. Other methods of establishing almshouses
Nothing contained in this chapter shall be construed to interfere with or prevent a county from establishing or maintaining a county almshouse as heretofore, unless it has adopted the provisions contained in this chapter for the establishment of a welfare-house, or to prevent any municipality not having participated in the welfare-house plan and purpose from doing likewise.



Section 44:1-67 - Bond Issues For Construction, Repair Or Equipment

44:1-67. Bond issues for construction, repair or equipment
In order to meet the expense:

a. Of erecting additions to or new buildings or accommodations at a county almshouse or welfare-house; or

b. Of making repairs to any such buildings; or

c. Of providing proper furniture for any such buildings, or apparatus for lighting, heating or otherwise fitting them up--

the board of chosen freeholders of a county lawfully authorized to maintain almshouses or welfare-houses, or the boards of freeholders acting for more than one county, may from time to time issue bonds in the manner otherwise provided by law in the corporate name and under the corporate seal of the county, or as provided in this chapter for joint county control.



Section 44:1-68 - Classification And Care Of Inmates

44:1-68. Classification and care of inmates
In the management of almshouses or welfare-houses the inmates shall be classified according to age, condition of health and ability to perform manual labor. Some form of employment shall be provided for such of the inmates as are able to work. Inmates afflicted with any tubercular disease shall be separated from the other inmates and cared for in separate dwellings.



Section 44:1-69 - Separation Of Sexes

44:1-69. Separation of sexes
In every almshouse, poorhouse, welfare-house or other institution for the reception and maintenance of poor persons, females shall be kept separate from males at all times in their living rooms, bedrooms, toilets, halls, stairways and outbuildings; except that this provision shall not apply to persons who are lawfully married and living together as man and wife, and who become inmates of such an institution. The accommodations necessary to carry out the intention of this section shall be provided.



Section 44:1-70 - Denomination Of Supervisors Of Almshouses

44:1-70. Denomination of supervisors of almshouses
The keepers of all almshouses, except welfare-houses under the control of a welfare board in a county, shall be denominated "supervisors" instead of "keepers" or "wardens" .



Section 44:1-71 - Keeping Of Book With Certain Entries As To Each Inmate

44:1-71. Keeping of book with certain entries as to each inmate
The supervisors or superintendent and person in charge of every institution for the poor shall keep a book, to be provided by the authority charged with the care of the institution, in which book he shall enter from time to time the name, date of the commitment, age, sex, color, description, physical and mental condition, education, habits, occupations, condition of ancestors and family relations, cause of dependence, birthplace and date of discharge, or of death and place of burial of every person coming into the care of such institution, and such other records as may be prescribed by the state board of health and the bureau of vital statistics, together with any other information about them which may be ascertained, and the book shall be open to the inspection of the public at all times.



Section 44:1-72 - Penalty For Failure Properly To Keep Record Book

44:1-72. Penalty for failure properly to keep record book
For the wrongful failure to keep such book according to the requirements of section 44:1-71 of this title, or for the willful alteration of an entry therein, or the willful mutilation or destruction thereof, the supervisor, superintendent or person in charge shall be liable to a penalty of twenty-five dollars, to be recovered with costs of suit in an action at law by the overseer of the poor of the municipality, superintendent or welfare board controlling the institution, for the use of the municipality, county or district.



Section 44:1-73 - Appointment

44:1-73. Appointment
An overseer of the poor shall be appointed by the governing body of every municipality excepting those municipalities which shall contract for the services of the overseer of an adjoining municipality as provided in sections 44:1-79 and 44:1-80 of this title, or which are situated in a county, other than a county of the first class, in which there is a welfare plan from which the municipality is not excepted and a welfare board and superintendent of welfare.



Section 44:1-73.1 - Offices Of Overseer Of Poor And Deputy Overseers Abolished

44:1-73.1. Offices of overseer of poor and deputy overseers abolished
Notwithstanding any provisions of law to the contrary, the offices of overseer of the poor and deputy overseer of the poor in each of the municipalities of this State are hereby abolished, and the functions, powers and duties, records and property of each of such offices, are hereby transferred to and vested in, and shall be exercised and used by, the director of welfare of such municipality appointed pursuant to the provisions of chapter one hundred thirty of the laws of the thousand nine hundred and forty; except, however, as otherwise provided in section five of this act.

L.1946, c. 110, p. 341, s. 1.



Section 44:1-73.2 - Municipal Director Of Welfare Deemed Referred To By Mention Of Overseer, Etc.

44:1-73.2. Municipal director of welfare deemed referred to by mention of overseer, etc.
Whenever the terms "overseer of the poor," "overseer," "deputy overseer of the poor," and "deputy overseer," occur or any reference is made to any of said terms, in any law, they, and each of them, shall be deemed to mean or refer to the municipal director of welfare appointed pursuant to the provisions of chapter one hundred thirty of the laws of one thousand nine hundred and forty.

L.1946, c. 110, p. 341, s. 2.



Section 44:1-73.3 - No Deprivation Of Certain County Powers

44:1-73.3. No deprivation of certain county powers
Nothing in this act shall be construed to deprive counties which have adopted Title 44:4 of the Revised Statutes of their powers and duties as provided in 9:17-1.1 of the Revised Statutes.

L.1946, c. 110, p. 341, s. 3.



Section 44:1-73.4 - Term Or Compensation Of Directors Of Welfare Unaffected

44:1-73.4. Term or compensation of directors of welfare unaffected
Nothing in this act shall be construed to affect the term of office, or the compensation of any director of welfare appointed by any local assistance board.

L.1946, c. 110, p. 342, s. 4.



Section 44:1-73.5 - Civil Service, Pension Or Retirement Rights Unaffected

44:1-73.5. Civil service, pension or retirement rights unaffected
Nothing in this act shall be construed to deprive any person of any right or protection provided him by Title 11 of the Revised Statutes or by any pension law or retirement system.

L.1946, c. 110, p. 342, s. 5.



Section 44:1-73.6 - Rights Of Overseers Of Poor And Deputy Overseers Unaffected For Balance Of Term

44:1-73.6. Rights of overseers of poor and deputy overseers unaffected for balance of term
This act shall not affect the term, tenure or compensation of any overseer of the poor or deputy overseer of the poor, of any municipality, holding such office on the effective date hereof, and such overseer of the poor or deputy overseer of the poor, or both, shall continue to exercise the functions, powers and duties of his office, and maintain the records and property thereof, as required by law, for the balance of the term during which he shall have been appointed, and any term or terms for which he may be reappointed to succeed himself in such office; and at the expiration of such term or terms such functions, powers and duties, records and property, shall be transferred to and vested in, and shall be exercised and used by, the director of welfare of such municipality appointed pursuant to the provisions of chapter one hundred thirty of the laws of one thousand nine hundred and forty.

L.1946, c. 110, p. 342, s. 6.



Section 44:1-73.7 - Effective Date

44:1-73.7. Effective date
This act shall take effect on the first day of July, one thousand nine hundred and forty-six.

L.1946, c. 110, p. 342, s. 7.



Section 44:1-74 - Term

44:1-74. Term
An overseer shall hold office for five years except where a longer term is prescribed by statute.



Section 44:1-75 - Qualifications

44:1-75. Qualifications
No person shall be appointed as an overseer of a municipality unless he shall:

a. Be a citizen of the state and the United States;

b. Be able to read and write the English language;

c. Be capable of making and keeping such records and reports as are lawfully required of him; and

d. Have such knowledge of the laws concerning the relief and maintenance of the poor as may be satisfactory to the governing body of the municipality in his jurisdiction, and such governing body may ascertain such qualifications of the applicants by written and oral competitive examinations, conducted by the state civil service commission pursuant to the general authority vested in it by statute, and when the results of the examinations have been ascertained the civil service commission shall certify to the governing body the lists of those who are eligible for appointment as superintendent, overseer or deputy, as the case may be.

Females, as well as males, of full age shall be eligible to appointment as overseers.

In cities governed by commissions under subtitle 4 of the title Municipalities and Counties (s. 40:70-1 et seq.), if a member of the governing body, as the head of the department is overseer, he shall not be subject to such qualifications after examination as required in this section, but they shall apply to other overseers and deputies.



Section 44:1-76 - Removal

44:1-76. Removal
An overseer may, except as otherwise provided in section 44:1-77 of this title, be removed by the municipal governing body for cause upon written charges made by a citizen, after a hearing at least one week's notice of which shall be given the overseer.



Section 44:1-77 - Tenure And Removal Or Reduction In Cities Of First Class

44:1-77. Tenure and removal or reduction in cities of first class
Overseers of the poor in cities of the first class, appointed by the governing bodies upon resolution thereof, shall hold their office during good behavior and shall not be removed, discharged or reduced in pay or position except for inefficiency, incapacity, conduct unbecoming an employee or other just cause, and until they have been furnished with written statements of the reasons for such removal, discharge or reduction, have been given a reasonable time to make written answer thereto, and until the charge or charges have been examined into and found true in fact by the governing body of the municipality appointing the overseer, at a hearing upon reasonable notice to the person charged at which time he may be represented by counsel and offer testimony of witnesses or any other evidence in his own behalf.



Section 44:1-78 - Salary

44:1-78. Salary
The overseer in a municipality shall, in lieu of all fees, receive such salary as may be fixed by the governing body.



Section 44:1-79 - Contract By Municipality For Services Of Overseer Of Adjoining Municipality

44:1-79. Contract by municipality for services of overseer of adjoining municipality
Contiguous or adjoining municipalities in a county may, through their governing bodies, agree in writing after resolution duly passed in each that the overseer of one or more of them may and shall act for and within one or more of them in lieu of the appointment of an overseer in the adjoining municipality so contracting, and thereupon such additional salary shall be paid the overseer as is agreed upon, with and not without his express consent in writing thereto. In such case the overseer shall have like authority and responsibilities as other overseers, and the overseer theretofore appointed in the municipality contracting for the other overseer shall upon notice to this effect to him cease to hold the office within thirty days after the agreement is executed.



Section 44:1-80 - Removal Of Director Of Welfare From Duties In Adjoining Municipality

44:1-80. Removal of director of welfare from duties in adjoining municipality
44:1-80. A director of welfare acting in contiguous or adjoining municipalities, as provided in section 44:1-79 of this Title, may be removed from his responsibilities and duties in the municipality other than that of his appointment, for cause or by reason of his inability to properly perform his authorized and required functions due to the size or population of the territory in an action by the governing body of either municipality against the other municipality, in the Superior Court. The court may proceed therein in a summary manner.

The court by its judgment may terminate the contract and relieve the director of such duties and responsibilities and the additional salary theretofore agreed to be paid to him. Upon the removal of the director, the municipality may appoint one to act therein for the full term as provided in this chapter.

Amended 1953,c.42,s.3; 1991,c.91,s.423.



Section 44:1-81 - Certificate Of Appointment; Filing

44:1-81. Certificate of appointment; filing
An overseer shall forthwith or within ten days after his appointment file with the commissioner a certificate properly authenticated by the clerk of the governing body of the municipality in which the overseer has jurisdiction, showing the date of his appointment and his post-office address.



Section 44:1-82 - Lists Of Overseers

44:1-82. Lists of overseers
The commissioner shall keep a complete list of all overseers of the state and furnish a list thereof from time to time, and upon application, to overseers, superintendents and county adjusters.



Section 44:1-83 - Appointment And Powers Of Deputy Overseers

44:1-83. Appointment and powers of deputy overseers
In municipalities, other than counties, having not less than five thousand inhabitants, or where the overseer has jurisdiction in more than one municipality, the governing body or bodies may appoint a deputy overseer. A deputy overseer shall have resided in the state for at least one year and shall have other qualifications like those necessary for overseers. He shall be under the direction of the overseer, and be vested on the approval of the overseer with the same power in the distribution of relief and like authority for prosecution or defense in court proceedings.



Section 44:1-84 - Appointment, Salaries And Removal Of Deputies, Assistants And Others

44:1-84. Appointment, salaries and removal of deputies, assistants and others
The governing body or bodies may appoint such other assistants, clerks, visitors and nurses as in their judgment may be expedient, and fix their salaries and that of the deputy overseer, which salaries shall be in lieu of all fees. The deputy overseer and the assistants, clerks and nurses shall work under the direction of the overseer, shall hold their office or employment during good behavior, and may be removed by the governing body upon written charges and after a hearing upon due notice for misconduct, neglect or incompetence.



Section 44:1-85 - Helpers To Overseers

44:1-85. Helpers to overseers
An overseer may appoint resident helpers without pay or fees to aid in the temporary relief of poor persons under his direction, preferably by district, in a municipality, in order that such helpers may observe, ascertain and assist the overseer or deputy in ascertaining the cause or causes of dependency, obtain employment for poor persons when needed, and assist and advise the overseer or deputy in instituting and prosecuting to a determination such proceedings as may be necessary through other agencies of the state, or its political subdivisions, for the relief of the poor, or the admission of them or their lawful dependents to such institution or agency as may be provided for mental or physical disability or otherwise.

Disbursements of helpers shall be paid, on the approval of the overseer, by the governing body or district welfare board. Helpers shall be registered on appointment at the office of the overseer, and shall be furnished and supplied with such evidence of their appointment and authority as the overseer, with the approval of the governing body, shall determine.



Section 44:1-86 - Determination By Director Of Relief To Be Granted

44:1-86. Determination by director of relief to be granted
44:1-86. The director of welfare in the municipality shall determine who are to be relieved by him, subject to an application by any person, on at least five days' notice, to the Superior Court, Chancery Division, Family Part, by complaint, in writing, applying for a summary review and determination by the court of the action of the director as to the extent and amount of relief, if any, to be rendered.

Amended 1953,c.42,s.4; 1991,c.91,s.424.



Section 44:1-87 - Inquiry Into Application For Relief

44:1-87. Inquiry into application for relief
When a person shall apply for relief for himself or another to an overseer or deputy, the overseer shall inquire into the facts, conditions and circumstances of the case, and also into the matter of the person's settlement if it shall appear that the person is unable to earn a livelihood by his own labor and is a poor person and requires temporary or permanent relief.

The overseer shall also ascertain the direct or indirect causes of poverty, and whether or not the person requiring permanent relief is without adequate home or without children, grandchildren, parents, grandparents, or husband who are by law required and able to maintain him and other persons who are willing to do so.



Section 44:1-88 - Granting Of Relief

44:1-88. Granting of relief
Upon inquiry as provided in section 44:1-87 of this title the overseer shall by a written order render such aid and material relief as he may in his discretion deem necessary to the end that the person may not suffer unnecessarily from cold or hunger, or be deprived of shelter. If the poor person requires permanent relief and support and is without adequate home, he shall, subject to various other provisions of this chapter, be committed and removed to the proper almshouse or welfare-house in the municipality, county or district.



Section 44:1-89 - Permanent Relief In Absence Of Almshouse Or Welfare-house

44:1-89. Permanent relief in absence of almshouse or welfare-house
The overseer in any municipality in which there is no almshouse may provide for the permanent relief and support of poor persons as in his discretion the circumstances may require, or contract, with the approval of his governing body, for the support of such persons in the almshouse of another municipality of the same county, if there shall not be a county almshouse or county or district welfare-house.



Section 44:1-90 - Contents Of Relief Order Or Commitment

44:1-90. Contents of relief order or commitment
Where a person is removed to the almshouse or welfare-house or receives permanent relief by the order of the overseer or his deputy, the order and commitment shall state the name, age, sex, nativity, place of settlement, names of children, grandchildren, parents, grandparents or other relatives, and their places of residence, and the causes making such removal or relief necessary or advisable.



Section 44:1-91 - Removal Of Permanent Poor To Almshouses Or Welfare-houses

44:1-91. Removal of permanent poor to almshouses or welfare-houses
Overseers shall from time to time as persons who are poor persons within the meaning of this chapter become permanent charges upon their municipalities as paupers, have such persons removed to the proper almshouse or welfare-house.



Section 44:1-92 - Length Of Stay Of Poor Persons In Institutions

44:1-92. Length of stay of poor persons in institutions
A poor person or child who is committed or removed to an almshouse or welfare-house by an overseer shall be received by the supervisor or superintendent, and be supported and relieved therein until in the case of a person not a minor it shall appear that the person is no longer a poor person within the meaning of this chapter, when in the discretion of the supervisor or superintendent the person so removed may be discharged, and immediately thereafter a written notice of such removal or discharge shall be sent to the overseer or superintendent on whose order the person was received into the almshouse or welfare-house, stating the reason for such removal or discharge and the name of the person, society or board, if any, into whose care or custody the person has been discharged.



Section 44:1-93 - Use Of All Agencies For Relief

44:1-93. Use of all agencies for relief
All agencies for relief, such as widows' pensions as provided by law, aid under the authority of the rehabilitation commission and public employment service, or other aids to relief, support or assistance, public or private, shall be made use of by overseers and their subordinates and helpers to the end that causes of dependency on the part of persons or their families and the need for such public relief in whole or in part may be eliminated, and such subordinates and helpers are authorized under direction of the overseer or deputy to take such legal steps, either as prosecutors or petitioners in legal proceedings in aid of such persons or their families as may be necessary to such end.



Section 44:1-94 - Obtaining Employment For Poor Persons And Families

44:1-94. Obtaining employment for poor persons and families
When an application for relief is made to the overseer or deputy of a municipality or superintendent acting when there is no overseer, in behalf of a person who claims to be poor and in distress, and when the person or a member of his family appears to be in good health and capable of earning a livelihood sufficient for the total or partial support of the poor person, the overseer or superintendent shall make every possible effort to secure employment for the person and any or all other members of the same family and shall use to that end the services of such helpers as may be appointed in his jurisdiction to aid in accomplishing that purpose and in maintaining supervision over the poor person and in having contact with his employers for the purpose not only of obtaining employment but of continuing it if possible, and the factors if any interfering in the obtaining or continuation of such or any employment shall be ascertained and remedied if possible.

To this end all public employment agencies or rehabilitation bureaus, or any other agencies, public, private or charitable, may be made use of, and the expense thereof, not properly an expense of any such agency shall in the discretion of the overseer or superintendent be chargeable in whole or in part to the municipality, county or joint district.

Persons for whom proper employment is found who shall willfully neglect to work or labor and become, or continue, chargeable to a municipality, county or part thereof or district, by reason of such neglect, and persons chargeable by law for the support of a poor person who shall neglect to perform reasonable work or labor, shall be proceeded against by the overseer or superintendent.



Section 44:1-95 - Expenses Recoverable, Procedure

44:1-95. Expenses recoverable, procedure
44:1-95. If it is ascertained at any time that a person who has been assisted by or has received support from a municipality or county has real or personal property over and above that necessary for his maintenance in whole or in part, if such poor person is maintained by the municipality or county at home, or over and above that sufficient for his family, or if any such person shall die, leaving real or personal property, an action may be maintained in the Superior Court by the director of welfare of the municipality who has furnished or provided such assistance or support, or any part thereof, against such person or his estate, to recover the sums of money which have been expended by the municipality or county in the assistance and support of the person during the period for which support was furnished. If a person shall die having received relief or maintenance as a poor person and having insurance upon his life, the proceeds of the insurance after payment of the expense of the last illness and the funeral expenses of the person, if the terms of the policy so permit, shall be first applied to the reimbursement of the county, municipality or district for the cost of the support and maintenance of the person. But no action shall lie, nor shall any appropriation of insurance be made against an estate when it shall be shown to the satisfaction of the court that the proceeds thereof, or the estate, are needed to prevent the widow or minor children of the poor person from becoming dependent upon the public.

Amended 1953,c.42,s.5; 1991,c.91,s.425.



Section 44:1-96 - Record Of Receipts And Expenditures

44:1-96. Record of receipts and expenditures
Overseers shall keep a record of all receipts and expenditures on their part or that of their subordinates.



Section 44:1-97 - Record As To Every Applicant For Relief

44:1-97. Record as to every applicant for relief
Overseers shall in respect to all applicants for relief keep a record which may be by card index and which shall state:

a. The name, age, sex and residence;

b. The number and names of children and their ages;

c. The time and place of last employment and the family income;

d. Whether citizen or alien and the place of nativity;

e. The place of abode for the ten years preceding the application for relief;

f. The cause direct and indirect which has operated to make relief necessary so far as can be ascertained;

g. The relief or aid given, and such relief as may have been or is being provided by all organizations as ascertained;

h. The name of the overseer or deputy and helper having particular knowledge and charge of the case, and of witnesses of the fact with their addresses; and

i. The name of those responsible by law for the support of the poor person and the name of any relative agreeing or likely to agree to contribute in whole or in part to, or assist in, the support of the poor person.



Section 44:1-98 - Filing Of Record On Admission To Institution

44:1-98. Filing of record on admission to institution
In case of the commitment or admission of a poor person or a member of his family, through the agency of the overseer, or his assistants, to an almshouse, welfare-house or other institution or family, the overseer shall file a copy of the record provided for in section 44:1-97 of this title, or a record of the admission or commitment, with the commissioner at his office at Trenton, and in the case of an infant, a record thereof shall be, within the same time, filed with the state board of children's guardians at its office. Such filing within the time limited may be by registered mail.



Section 44:1-99 - Books Relative To Money Received And Orders For Relief

44:1-99. Books relative to money received and orders for relief
Overseers and deputies shall keep a book setting forth therein all moneys, goods and materials received by them, when and by whom received, and to whom paid out and delivered and, in addition thereto, a separate book of orders for relief, with stubs attached. The printed order and stubs shall show the name, residence, when issued, the amount and kind of relief expended, and by whom issued and delivered. The order shall be indorsed by the recipient and the person furnishing such relief as made.



Section 44:1-100 - Materials, Stationery And Forms Of Records

44:1-100. Materials, stationery and forms of records
The governing body or bodies shall furnish to the overseer and his deputies the necessary material, card indexes and other stationery for the purpose of this chapter, at the expense of the municipality. All forms of records for the use of the overseer shall be such as are approved and prescribed by the commissioner.



Section 44:1-101 - Annual Reports By Overseers

44:1-101. Annual reports by overseers
Overseers shall, annually, make to their county, municipal governing bodies, or district board, as the case may be, within thirty days after the first meeting thereof in the year, a report or reports, in writing, which shall be a summary of the entries of the records mentioned and authorized in this chapter.



Section 44:1-102 - Place Of Settlement In General

44:1-102. Place of settlement in general
Every person of full age who is a resident of, and domiciled without interruption in, a municipality for five years, or in a county for five years but not in a municipality thereof, excluding in the computation of the period the time if any spent by the person in a charitable or correctional institution, shall be deemed settled respectively in that municipality or county and shall so remain until he has:

a. Gained a like settlement in some other municipality or county in this state;

b. Gained a legal settlement elsewhere in this state; or

c. Removed from this state and remained therefrom continuously for one year, in which case the person shall not retain his settlement in a county or municipality in this state.



Section 44:1-103 - Married Woman And Children

44:1-103. Married woman and children
A married woman and her children shall always follow and have the settlement of her husband and of their father. If he has no such settlement, her settlement shall be as it was at the time of her becoming a resident and a domiciliary of the municipality or county wherein relief is sought, if she has not, in lieu thereof, gained a settlement as is provided in section 44:1-102 of this title.



Section 44:1-104 - Legitimate Minor Children

44:1-104. Legitimate minor children
Legitimate minor children shall, until they have gained a settlement of their own, always follow and have the settlement of their father, if they have one, except that if the father has no settlement they shall follow and have the settlement of their mother.



Section 44:1-105 - Illegitimate Minor Children

44:1-105. Illegitimate minor children
Illegitimate minor children shall follow and have the settlement of their mother, unless the father is legally found or admitted by him to be such at the time and place of their birth, in which case they shall follow and have the father's settlement. If neither parent has a settlement, then it shall be in the municipality or county in which the minor child was born, if the birth occurred in this state.

Such minor children born in charitable or correctional institutions, or while the mother is legally an inmate thereof, whether on parole or leave of absence, shall be chargeable to the place of the settlement of the mother or father or from which they were admitted or committed, rather than to the place where that institution is located.



Section 44:1-106 - Minor From Outside Of State

44:1-106. Minor from outside of state
No minor who is brought into a county in this state, or who is placed out in a family therein by a person, society or corporation, public or private, of this or any other state, shall gain a settlement.



Section 44:1-107 - Persons From Outside Of United States

44:1-107. Persons from outside of United States
Nothing in this chapter shall apply to or affect a person from outside the United States of America, or in any way change the rights or liabilities of such persons as conferred or imposed by any law of the United States, nor the right otherwise conferred by law to deport or remove such persons to any other state wherein the person still retains, or may have acquired, a settlement according to the laws of any state or country, and in all such cases no settlement shall be deemed to have been acquired within this state.



Section 44:1-108 - Granting Permanent Relief Where Required Of County Of Settlement

44:1-108. Granting permanent relief where required of county of settlement
Where permanent relief is required by a poor person in a municipality in which he has gained a residence and is an inhabitant, and of a county in which he has gained a settlement, the overseer shall proceed to commit and remove the person to an almshouse or welfare-house, except as otherwise provided in this chapter for partial relief in a home or otherwise.



Section 44:1-109 - Granting Permanent Relief In Absence Of County Almshouse, Welfare-house Or District Welfare-house

44:1-109. Granting permanent relief in absence of county almshouse, welfare-house or district welfare-house
Where permanent relief is required by a poor person in a municipality in a county in which he has gained a settlement and of a county in which there is no almshouse, welfare-house or district welfare-house, the overseer shall:

a. Commit and remove the person to the municipal almshouse;

b. Furnish relief at home as provided in this chapter if the circumstances render that course legal and preferable; or

c. Commit and remove the person to such other municipal almshouse in the county as may by contract provide such relief.



Section 44:1-110 - County Chargeable For Permanent Relief Where Settlement Is Therein

44:1-110. County chargeable for permanent relief where settlement is therein
A person who has a settlement in a county but not in a municipality thereof shall be chargeable as to permanent relief to the entire county and be supported, maintained or relieved thereby, and the governing body of the county shall provide for the payment of the expense thereof as other county expenses are paid.



Section 44:1-111 - Permanent Relief Where Settlement Is In County Having No Provision Therefor

44:1-111. Permanent relief where settlement is in county having no provision therefor
Where a poor person requiring permanent relief in a municipality has not gained a settlement therein but has gained a settlement in the county in which the municipality is situated, in which county there is no county almshouse or welfare-house and no provision for permanent relief, the overseer shall, by a written order, commit and remove the poor person to a municipal almshouse in the county after which notice shall be served upon the board of chosen freeholders of the county which shall thereupon proceed to provide for the support and maintenance of the poor person as a county charge, the expense of which shall be borne by the entire county.



Section 44:1-112 - Permanent Relief In Municipality Or County Other Than That Of Settlement

44:1-112. Permanent relief in municipality or county other than that of settlement
Where a poor person who requires permanent relief in a municipality in which he is a resident or inhabitant, has a settlement in a municipality or county other than the one in which relief is sought, the overseer shall temporarily relieve the person and proceed to remove him to his place of settlement as directed in sections 44:1-117 to 44:1-127 of this title. Until the place of settlement is ascertained the overseer in his discretion may maintain and relieve the person in the same manner as other permanent poor having a settlement there.



Section 44:1-113 - Permanent Relief Forbidden To Persons Without Settlement And Otherwise Removable

44:1-113. Permanent relief forbidden to persons without settlement and otherwise removable
Permanent relief shall not be rendered by an overseer to a person who is otherwise lawfully removable and who has no settlement in the municipality or county in which relief is sought or necessary. Such persons shall be temporarily provided for or admitted to an almshouse or welfare-house pending removal and shall be removed by such procedure as may be lawfully necessary by the overseer as provided in this chapter, or as otherwise provided by law.



Section 44:1-114 - Procedure Where Relief Required By Person Having No Settlement Anywhere

44:1-114. Procedure where relief required by person having no settlement anywhere
Where a poor person who requires relief in a municipality or county in which he is a resident and inhabitant, has not gained a settlement in any municipality or county within this state, or in any other state, the overseer shall provide relief. If it is ascertained that the poor person has no legal settlement in the municipality, the overseer shall proceed to remove him to the place from which he came by whatever lawful proceedings may be necessary to that end with the aid of the officers as provided in this chapter, and the expense of his removal shall be borne by the municipality from which he is removed.



Section 44:1-115 - Procedure Where Temporary Relief Required And Settlement Is Elsewhere In State

44:1-115. Procedure where temporary relief required and settlement is elsewhere in state
Where a poor person who requires temporary relief in a municipality in which he is a resident and inhabitant, has a settlement in some other county in this state, the overseer shall provide and render temporary relief pending removal.



Section 44:1-116 - Procedure Where Temporary Relief Required And Settlement Is Outside Of State

44:1-116. Procedure where temporary relief required and settlement is outside of state
Where temporary relief is required by a poor person in a municipality or county in which he is a resident and inhabitant, and it is ascertained that his place of settlement is outside this state, the overseer shall provide relief and immediately make such application, with the aid of the county adjuster, as may be necessary and otherwise lawful for his removal. A record thereof shall be filed with the commissioner and his aid obtained for such purpose when necessary, which aid the commissioner shall give forthwith.



Section 44:1-117 - Duties Of Overseer

44:1-117. Duties of overseer
The removal of poor persons to their place of settlement or to the place where they became poor before being found or becoming domiciled in the place from which they are to be removed, shall, when the removal is to another place in the same county, and in all other cases where there is no superintendent or county adjuster to act as provided in this chapter, be accomplished by action of the overseer where the person is found or resides.



Section 44:1-118 - Duties Of County Adjuster

44:1-118. Duties of county adjuster
The county adjuster shall on the application of an overseer forthwith take the steps necessary to the removal of a poor person to another state, or to another county within this state, by negotiating with the proper authority in the other state or county through the commissioner for the reception of the poor person who may be properly removable to a place in that state or county, and shall perform that function for all overseers in the county, and all overseers in a county shall take the steps necessary to such removal by means of the aid and authority of the county adjuster.



Section 44:1-119 - Written Notice Of Removal

44:1-119. Written notice of removal
When the removal of a poor person from the place of his domicile or where he is found to the place of his settlement is lawful and necessary, it shall be inaugurated by means of a written notice signed by such official to the officer having jurisdiction in the place to which the person is to be removed, if the removal is to be to a municipality in the county; if otherwise, then the county adjuster shall act for the overseer forthwith on the application of or notice from the overseer, except as otherwise provided by law, that on a day certain not less than ten nor more than twelve days after the date and mailing of the notice an order will be made by the removing overseer, or, if the removal is outside the county, by the county adjuster, that the poor person be removed to the place of his settlement, stating the reasons therefor, the place of his settlement or the place where he became poor prior to his becoming an inhabitant of the municipality from whence he is to be removed.



Section 44:1-120 - Removal In Absence Of Contest

44:1-120. Removal in absence of contest
On the day named in the notice the order for removal shall be made by the overseer of the poor of the municipality from which the poor person is to be removed, or by the county adjuster as the case may be, and the poor person shall forthwith be removed to the place indicated in the notice upon the making of an order that the poor person has no settlement in the municipality, county or district in which he is a resident or is found, and has a settlement or became poor in the other municipality or county prior to his becoming a resident and inhabitant or being found in the municipality from which he is to be removed, unless within ten days after the mailing of the written notice the overseer to whom it was mailed shall proceed to contest the allegation of the settlement of the poor person or of the right to remove him to that municipality or county.



Section 44:1-121 - Contest; How Made

44:1-121. Contest; how made
44:1-121. The contest shall be made by notice to the officer giving the original notice, of a time and place when the contesting director of welfare will apply to the Superior Court in the county in which the poor person may be and from which he is to be removed, and the court shall hear and determine the controversy. The hearing shall be not less than ten nor more than thirty days from the time of giving the original notice.

Amended 1953,c.42,s.6; 1991,c.91,s.426.



Section 44:1-122 - Failure To Resist Removal, Review

44:1-122. Failure to resist removal, review
44:1-122. On failure to resist the removal the receiving director of welfare may not decline to receive the poor person but shall receive him and provide such relief as is lawful; except that for good cause shown for the failure to contest the removal the receiving director may, within thirty days after the receipt of the poor person in the municipality, apply to the Superior Court in the county from whence the person was removed to review the proceeding and make such revised order and disposition for the care and relief of the poor person and his removal, if lawful, as may be proper and necessary.

Amended 1953,c.42,s.7; 1991,c.91,s.427.



Section 44:1-123 - Liability Of Municipality, Recovery

44:1-123. Liability of municipality, recovery
44:1-123. If a director of welfare of a municipality shall neglect to receive or remove a poor person as provided in this chapter after the determination of the matter by the Superior Court having jurisdiction, the municipality where the neglect occurs shall be liable for the expense of the support and relief of the poor person. The expense shall be recoverable from time to time with costs of suit by the director of welfare incurring the cost of relief and support in a civil action in any court of competent jurisdiction in the name of the municipality against the municipality liable therefor.

Amended 1953,c.42,s.8; 1991,c.91,s.428.



Section 44:1-124 - Bringing Poor Person Into Municipality Or County Unlawfully; Misdemeanor

44:1-124. Bringing poor person into municipality or county unlawfully; misdemeanor
A person who shall send, bring, remove or entice to remove, or cause to be sent, brought or enticed, a poor person into a municipality or county from any other municipality or county within this state without first having obtained the consent of the overseer of the municipality or the superintendent if there is no overseer appointed and qualified therein, or the county welfare board of the county, as the case may be, or from any other state into any municipality or county within this state without first having obtained the consent of the commissioner and furnishing suitable bond, and there leave or attempt to leave the person without first having obtained that consent, in order that the support or maintenance of the poor person upon the municipality or county may be avoided, shall be guilty of a misdemeanor, and the poor person shall not gain a legal settlement thereby and shall be returned from whence he came in the manner provided by law.



Section 44:1-125 - Suspension Of Sentence Or Fine Upon Certain Conditions

44:1-125. Suspension of sentence or fine upon certain conditions
A sentence or fine imposed under the provisions of section 44:1-124 of this title may be suspended before or after conviction upon condition that the offender will convey the poor person to the place where he has a settlement or where he became poor without this state and from which he was sent, brought, removed or enticed, or that the offender will at his own expense support the poor person, which removal or support by the offender shall be secured by a bond to the overseer, superintendent or county welfare board as the case may be with sufficient surety satisfactory to the court conditioned upon the making of the removal as provided in this section or the making by the offender with the overseer, superintendent or director of welfare of the county welfare board as the case may be, of proper provisions for the relief and support of the poor person.



Section 44:1-126 - Furnishing Transportation To Non-resident Poor

44:1-126. Furnishing transportation to non-resident poor
No person shall furnish a non-resident who is sick, aged, injured or crippled, with transportation at the cost of the municipality until the overseer has ascertained the legal residence of the person applying. Transportation furnished to a person shall be to his legal residence unless it shall appear that the person in distress has some valid claim for support or some means of support in some other place to which he shall ask to be sent.



Section 44:1-127 - Enabling Nonresident Poor To Earn Funds To Return Home

44:1-127. Enabling nonresident poor to earn funds to return home
When a person not being in the place in which he usually lives, or has his home, shall apply to an overseer of the poor or superintendent or director of welfare of a municipality, county or district, stating that he is desirous of returning to his home but is poor and has not the means to do so, that officer may employ or let out the poor person to labor at some suitable place to be selected by the officer and at wages which shall seem to him just.

When in the opinion of the officer the poor person has earned a sufficient sum, the officer shall, with the money so earned, and such additions thereto, not exceeding twenty dollars, from the treasury of the municipality, county or district as he may think reasonable, cause the person to be returned to his home whether in this state or elsewhere.



Section 44:1-128 - When Relief May Be Provided In Home

44:1-128. When relief may be provided in home
When adult poor persons own the property in whole or in part where they reside, or are receiving shelter in some other suitable home or habitation, and it is possible to maintain them in such homes more adequately and profitably within the intent of this chapter, the overseer, or superintendent when acting in place of the overseer may, as provided in section 44:1-129 of this title, apply for such relief in lieu of committing or placing them in an almshouse or welfare-house.



Section 44:1-129 - Petition For Relief

44:1-129. Petition for relief
44:1-129. The director of welfare of a municipality shall by petition to the Superior Court, setting forth the necessary facts, apply for the person's relief in that manner, whereupon the court shall fix a date for hearing the petition within not less than ten days from the filing of the petition.

Amended 1953,c.42,s.9; 1991,c.91,s.429.



Section 44:1-130 - Summary Hearing; Order For Home Relief

44:1-130. Summary hearing; order for home relief
The court shall proceed in a summary manner to examine into the facts, and, upon being satisfied that permanent relief should be furnished to the poor person in the home, shall, in its discretion, order a fixed sum not exceeding the rate of two hundred dollars per annum for the poor person's maintenance and support in the home for a period of six months from the date of the order.



Section 44:1-131 - Continuance Of Relief

44:1-131. Continuance of relief
At the expiration of the six months' period for which relief is ordered, and every succeeding such period of time thereafter, the overseer may, if further relief is necessary in the case, apply to the court for an order directing the continuance of the relief for a like period, and that relief shall be payable upon the further order of the court.



Section 44:1-132 - Revocation Of Order For Relief

44:1-132. Revocation of order for relief
The court may in its discretion summarily revoke any order for such relief made by it, and thereafter all maintenance and relief for the poor person shall cease forthwith.



Section 44:1-133 - Payment Of Home Relief

44:1-133. Payment of home relief
The sum ordered to be paid for the maintenance and support of a poor person in the home as provided in this article shall be a charge against the municipality, county or district in which the poor person has a settlement, and shall be payable monthly upon the application of the overseer or the superintendent out of the funds from which other expenses of relief and settlement of the permanent poor are paid. The sum shall be for use only for the care and maintenance of the person for whom such relief has been ordered.



Section 44:1-134 - Notice To Board Of Children's Guardians Of Commitment Of Minor To Almshouse

44:1-134. Notice to board of children's guardians of commitment of minor to almshouse
The supervisor or superintendent of an almshouse or welfare-house shall within twenty-four hours of the commitment of a minor child under the age of eighteen years to the almshouse or welfare-house, notify the state board of children's guardians of that commitment.



Section 44:1-135 - Supervision Of Minor Committed To Almshouse

44:1-135. Supervision of minor committed to almshouse
The care and general supervision of a minor child under the age of eighteen years who is committed to an almshouse or welfare-house shall upon commitment be vested in the board of children's guardians.



Section 44:1-136 - Temporary Commitment Of Poor Minor By Overseer To Institution Or Home

44:1-136. Temporary commitment of poor minor by overseer to institution or home
The overseer of the poor shall upon application for permanent relief, if granted, commit a minor poor child who has gained a legal settlement within the meaning of this chapter to the almshouse or welfare-house or other public institution for the care of children or in some private institution for the care of children, or with some family approved by the state board of children's guardians for a period not to exceed thirty days after date of commitment or until the court having jurisdiction has adjudged the child a public charge or made an order committing it or its family to the care of the state board of children's guardians as provided by law in this chapter and otherwise.



Section 44:1-137 - Expense Of Temporary Commitment

44:1-137. Expense of temporary commitment
A poor child temporarily committed by the overseer as provided in section 44:1-136 of this title shall, during such commitment and until the making by the court of an adjudication or order as provided by law in this article or otherwise, remain a charge against the municipality of the overseer's jurisdiction, to be paid for by the overseer from the funds at his disposal.



Section 44:1-138 - Notice Of Placement To Boards Of Freeholders And Children's Guardians

44:1-138. Notice of placement to boards of freeholders and children's guardians
Within twenty-four hours of such placement the overseer shall give a written notice thereof to the state board of children's guardians and the board of chosen freeholders of the county wherein the child has a settlement or resides. The notice shall contain a description of the child embracing its name, age, sex, religion, faith of its parents, the names and addresses of all relatives legally liable for its care, date of placement, past and present address or place of abode, the length of time the family has received relief from the municipality or district, and such information as the overseer has been able to ascertain.



Section 44:1-139 - Obtaining Or Compelling Assistance Of Relatives

44:1-139. Obtaining or compelling assistance of relatives
Upon application for the relief of a poor person an overseer shall ascertain if possible the relatives chargeable by law for his support and proceed to obtain their assistance or compel them to render such assistance as is provided by law.



Section 44:1-140 - Relatives Chargeable

44:1-140. Relatives chargeable
a. The father and mother of a person under 18 years of age who applies for and is eligible to receive public assistance, and the children, and husband or wife, severally and respectively, of a person who applies for and is eligible to receive public assistance, shall, if of sufficient ability, at his or their charge and expense, relieve and maintain the poor person or child in such manner as shall be ordered, after due notice and opportunity to be heard, by any county or municipal director of welfare, or by any court of competent jurisdiction upon its own initiative or the information of any person.

b. The provisions of this section shall apply to the minor children of a mother whose husband shall fail properly to support and maintain such children when by reason thereof they are likely to become a public charge.

c. The provisions of this section shall not apply to any person 55 years of age or over except with regard to his or her spouse, or his or her natural or adopted child under the age of 18 years.

Amended by L.1968, c. 446, s. 1, eff. Feb. 19, 1969; L.1975, c. 1, s. 1, eff. Jan. 14, 1975; L.1979, c. 401, s. 1, eff. Feb. 8, 1980.



Section 44:1-141 - Compelling Support By Relatives

44:1-141. Compelling support by relatives
44:1-141. If any of the relatives mentioned in section 44:1-140 of this Title shall fail to perform the order or directions of the director of welfare of a municipality with regard to the support of the poor person, or if the poor person is supported at public expense, the Superior Court in the county wherein the poor person has a legal settlement, or the municipal court of the municipality wherein the person has a legal settlement, upon the complaint of the director of welfare or two residents of the municipality or county may summon the persons chargeable before it as in other actions, summon witnesses, and adjudge that the able relatives pay such sum for each poor person as the circumstances may require in the discretion of the court, and as will maintain him or them and relieve the public of that burden. However, where it shall appear that the person or persons sought to be held were the child or children of the poor person and were abandoned and deserted by the poor person who failed to support and maintain them during minority, the aforementioned Superior Court or municipal court may revoke the order of the director of welfare or reduce the amount of said order against such child or children, in proportion to the actual support and maintenance rendered by said poor person to the child or children sought to be held. Any child now under an order to support a poor person may apply to the court which issued said order for the revocation or reduction of said order in accordance with the terms of this proviso. Violation of any such order shall constitute a contempt of court.

The county through its governing body may also bring appropriate action in any court of competent jurisdiction to recover any money due for the relief, support and maintenance of a poor person against a person chargeable by law therefor.

Amended 1940,c.55; 1953,c.42,s.10; 1991,c.91,s.430.



Section 44:1-142 - Contracts Between Overseers And Relatives Or Others

44:1-142. Contracts between overseers and relatives or others
An overseer or his deputies may contract with relatives and others not otherwise chargeable by law who are able and willing to support and maintain or contribute to the support and maintenance of a poor person, whereby such relatives in consideration of the support and maintenance of the poor person may undertake and obligate themselves to that end, or induce such aid and support as may be possible.



Section 44:1-143 - Compelling Support By Husband Or Wife

44:1-143. Compelling support by husband or wife
44:1-143. When a husband or father shall desert his wife, child or children or a woman shall desert her child or children and leave them or any of them as public charges, the director of welfare of a municipality may apply to the Superior Court, Chancery Division, Family Part; and the court may order and adjudge suitable support and maintenance to be paid and provided by the husband or wife, or either of them, to be made out of his property, and for such time as the nature of the case and circumstances of the parties render suitable and proper in the opinion of the court, and may compel the defendant to give reasonable security for such maintenance and support, and from time to time make such further orders and judgments touching the matter as shall be just, and enforce such orders and judgments.

Amended 1953,c.42,s.11; 1991,c.91,s.431.



Section 44:1-144 - Sequestration Of Estate

44:1-144. Sequestration of estate
44:1-144. The Superior Court, Chancery Division, Family Part may:

a. Issue process for the immediate sequestration of the personal estate and the rents and profits of the real estate of the person charged as provided in section 44:1-143 of this Title;

b. Appoint the director of welfare of a municipality or another person receiver thereof; and

c. Cause the personal estate and the rents and profits of the real estate, or so much thereof as is necessary, to be applied toward the maintenance and support as to the court shall from time to time seem reasonable and just.

Amended 1953,c.42,s.12; 1991,c.91,s.432.



Section 44:1-146 - Recovery Of Expenses Of Support

44:1-146. Recovery of expenses of support
44:1-146. The director of welfare of a municipality may bring a civil action from time to time in the Superior Court, Chancery Division, Family Part for the amount necessary to pay any expense incurred or unpaid. Upon recovery of judgment and the sale of any real or personal property of the defendant, the proceeds therefrom shall as in other civil actions be paid to the director and be applied by him to the support and maintenance of the deserted persons, or to the reimbursement of the municipality, county or board to the extent of the expenditures made by it for that support and maintenance.

The sum realized on execution sale and not immediately used shall be kept by the director in a separate account in a national or State bank in the place where the deserted wife or children, or any of them, are placed or maintained. Surplus proceeds not expended for that purpose shall be the property of and payable to the defendant.

Amended 1953,c.42,s.14; 1991,c.91,s.433.



Section 44:1-147 - Willful Deserter As Disorderly Person; Punishment

44:1-147. Willful deserter as disorderly person; punishment
A husband or father who willfully deserts or refuses or neglects to provide for and maintain his wife or children, or any of them, or a mother who willfully deserts or refuses or neglects to provide for and maintain her children, or any of them, or a child who willfully deserts or refuses or neglects to provide for and maintain his parents, or either of them, is a disorderly person, and upon being so adjudged shall be committed to the workhouse or county jail of the county or of that county composing a district in which the person resided at the time of the desertion or failure to provide for a period not exceeding 60 days in the discretion of the court; provided, however, that the judge of any such court may order and direct that the sentence of imprisonment be served periodically, instead of consecutively, during periods of time between Friday at 6 P.M. and Monday at 8 A.M. or at other times or on other days, whenever he in his discretion determines the existence of proper circumstances and that the ends of justice will be served thereby. For the purposes of this act the person so committed shall be given credit for each day or fraction of a day to the nearest hour actually served.

Amended by L.1953, c. 42, p. 780, s. 15, eff. March 19, 1953; L.1969, c. 149, s. 1, eff. Aug. 4, 1969.



Section 44:1-148 - Complaint By Director Of Welfare

44:1-148. Complaint by director of welfare
When a director of welfare having jurisdiction in such cases believes that such desertion or willful refusal or neglect to so provide for any such wife, children or parents, or any of them, will cause the family to become chargeable as poor persons to any county, municipality or joint county district, he shall make complaint before a court having jurisdiction in the municipality, county or district where the persons reside or in the place where the father, husband or child resides.

Amended by L.1953, c. 42, p. 780, s. 16, eff. March 19, 1953.



Section 44:1-152 - Visitation Of Sick Poor By Official Physicians And Nurses

44:1-152. Visitation of sick poor by official physicians and nurses
When a physician or nurse who is employed by the governing body of a municipality in this state is called upon or notified by the overseer of the poor of the municipality to visit a poor person who is ill or injured, he shall make the visit and render such medical aid as the case may demand.



Section 44:1-153 - Further Medical Or Other Relief

44:1-153. Further medical or other relief
If in the judgment of the physician or nurse the person visited and aided is a poor person within the meaning of this chapter, the physician or nurse shall report the fact in writing to the overseer of the poor of the municipality who may grant such further medical, surgical or other relief to the poor person as the circumstances may require or as the overseer may deem necessary.



Section 44:1-154 - Hospitalization And Other Relief Where Treatment Is Urgent

44:1-154. Hospitalization and other relief where treatment is urgent
In all cases wherein medical or surgical treatment is urgent a person may be removed and admitted to a public or private hospital in the municipality in which he is found, and the director or those having charge of the hospital shall within a reasonable time ascertain from the sick person his name and place of residence, and if it shall appear that he is a poor person within the meaning of this chapter, a notice in writing shall immediately be sent to the overseer of the poor of the municipality from which the poor person was removed or where he resided prior to his removal. Upon receipt of the notice the overseer shall proceed and provide for the relief of the sick indigent person in the manner provided in this chapter, and the expense thereof shall be borne by the municipality in which he has gained a settlement.



Section 44:1-155 - Bond For Maintenance From Master Or Commander

44:1-155. Bond for maintenance from master or commander
When a ship or vessel shall arrive within a port, harbor or municipality within this state, having on board passengers or employees coming from any foreign port or place, or coming from a municipality within or without this state into a municipality within this state, the overseer of the poor of the municipality at which the ship or vessel shall arrive, may require of the master or commander of the ship or vessel, a bond with approved security to the inhabitants of the municipality in the sum of and not exceeding two hundred dollars conditioned for the maintenance and support of any passenger or employee on board the ship or vessel who is sick, infirm or otherwise incapable and a poor person within the meaning of this chapter, in the opinion of the overseer.



Section 44:1-156 - Liability Of Master Or Commander For Landing Persons Wrongfully

44:1-156. Liability of master or commander for landing persons wrongfully
A master or commander of a ship or vessel arriving as referred to in section 44:1-155 of this title, who shall land or suffer to be landed from on board his ship or vessel any passenger or employee who is sick, infirm or otherwise incapable of providing for his own support and by reason thereof is likely to become a public charge of the municipality, except by permit from the overseer of the poor of the municipality in which the poor person is found or brought, without having notified the overseer of the poor immediately upon the arrival of the passenger or employee and without having entered into the bond referred to in said section 44:1-155, shall be liable for the expense of the relief and care of the poor person, which expense may be recovered from time to time with costs of suit by the overseer incurring it, in an action at law in any court of competent jurisdiction in the county in which the poor person may be.



Section 44:1-157.1 - Rate Of Payment

44:1-157.1. Rate of payment
Whenever the Division of Public Welfare in the Department of Human Services provides payment for the funeral and burial or cremation of a recipient of aid to families with dependent children pursuant to P.L. 1959, c. 86 (C. 44:10-1 et seq.), general public assistance pursuant to P.L. 1947, c. 156 (C. 44:8-107 et seq.) or supplemental security income pursuant to P.L. 1973, c. 256 (C. 44:7-85 et seq.), the total allowable payment for funeral and burial or cremation including contributions by others, shall be at least 75% of the average cost for a proper funeral and burial charged by funeral directors in the locality in which the public assistance recipient is buried or cremated.

L. 1985, c. 282, s. 3.



Section 44:1-158 - Acquisition Of Cemetery; Issuance Of Bonds

44:1-158. Acquisition of cemetery; issuance of bonds
A municipality, county or district may acquire by devise, gift, purchase, condemnation or in any other manner, such land as in the judgment of the governing body may be necessary and proper for a burial ground for those who may die therein without leaving means necessary to defray their funeral expenses. Such lands may be within the boundaries of an existing cemetery.

If in the opinion of the governing body, or bodies where there is a district welfare-house, the amount of the cost will be too burdensome to be borne by the taxpayers in any one year, they may issue bonds therefor, in the manner in which other county bonds are issued pursuant to law.



Section 44:1-159 - Annual Appropriations To Carry Provisions Of Chapter Into Effect

44:1-159. Annual appropriations to carry provisions of chapter into effect
In December of each year, the overseer shall forward to the governing body or district welfare board if acting thereunder an estimate of the amount necessary for carrying into effect the provisions of this chapter. The provision for expense shall be included in the budget or budgets of the respective counties on certification thereof by the overseer or district board for the ensuing calendar or fiscal year, and a sufficient amount appropriated to meet the necessary expenditures.



Section 44:1-160 - Deficiency Appropriations; Temporary Loan Bonds

44:1-160. Deficiency appropriations; temporary loan bonds
When separate appropriations are made for indoor or outdoor relief of the poor in a municipality, and any one of the appropriations is expended, or is or may be inadequate alone for either indoor or outdoor relief, the governing body may provide for the continuance of such relief as may be necessary for the balance of the fiscal year, and the board or other body having control of the finances of the municipality or district in proper proportion may provide the funds necessary for such continuance by the issuance of temporary loan bonds, the amount of which shall be placed in the budget for the ensuing fiscal year. The bonds shall be issued as otherwise provided and limited by law for counties or municipalities, or as provided in this chapter for district welfare-houses by more than one county or parts thereof.



Section 44:2-1 - Authority To Establish And Maintain Almshouses

44:2-1. Authority to establish and maintain almshouses
The board of chosen freeholders of a county may, if it shall deem it necessary or expedient, establish and maintain an almshouse at such place in the county as the board shall select.



Section 44:2-2 - Control; Officers

44:2-2. Control; officers
Any such almshouse shall be under the direction, superintendence and government of the board of chosen freeholders, which board may:

a. Appoint such officers, committees or boards as may be necessary for the management thereof; and

b. Make such rules, regulations and by-laws respecting the almshouse as the board shall from time to time deem proper.



Section 44:2-3 - Establishment And Maintenance Of Joint County Almshouse

44:2-3. Establishment and maintenance of joint county almshouse
Two or more counties may join in building or purchasing an almshouse in common, at a place agreed upon by the boards of chosen freeholders of the counties, and which when built or purchased, shall be under the joint direction, superintendence and government of such boards, which boards may:

a. Appoint such officers, committees or boards, and employ such persons, as they shall deem necessary for the management and maintenance thereof; and

b. Make such rules, regulations and by-laws respecting the almshouse as they shall from time to time deem proper.



Section 44:2-4 - Apportioning And Raising Funds For Joint County Almshouse

44:2-4. Apportioning and raising funds for joint county almshouse
The money necessary to be expended for building, purchasing or repairing a joint almshouse, maintaining the poor therein, procuring articles, materials and things for their employment, compensating the employees at the almshouse, and for other incidental expenses, shall be adjusted and apportioned by the boards of chosen freeholders between their respective counties, in the proportion which the boards shall deem just and proper; and the sum so ascertained and agreed upon to be paid by each county shall be granted and raised by the order of the board of chosen freeholders thereof in the manner in which money for other county purposes is directed to be granted, assessed, collected and raised.



Section 44:2-5 - Maintenance Of Poor In Almshouse

44:2-5. Maintenance of poor in almshouse
When a county shall establish an almshouse or two or more counties shall unite in building or purchasing an almshouse, the poor of the county or counties shall be sent to and kept therein at the charge and expense of the county or, in the case of a joint county almshouse, of the county from which sent.



Section 44:2-6 - Maintenance Of Undesirable Poor Outside Of Almshouse

44:2-6. Maintenance of undesirable poor outside of almshouse
When an adult person has been duly committed to the almshouse of a county and the board of chosen freeholders shall deem it to the interest of the county or to the welfare of the other inmates of the almshouse that the person be not actually removed to and kept in the almshouse, the board may make such monthly allowance for the support of the person outside of the county almshouse as it may consider reasonable, not exceeding in any case the probable cost of maintaining the person in the county almshouse.



Section 44:2-7 - Employment Of Inmates

44:2-7. Employment of inmates
The board, or boards, or chosen freeholders may procure such lands and real estate, articles, materials and things for the employment of the poor kept in such almshouse, and put them to such work and service as the board, or boards, shall from time to time direct.



Section 44:2-8 - Purchase Of Municipal Almshouses By County

44:2-8. Purchase of municipal almshouses by county
When a board of chosen freeholders of a county in which no county almshouse exists shall determine to purchase or build a county almshouse, and there is then in the county one or more almshouses owned or maintained by a municipality or municipalities therein, the county shall purchase such almshouse or almshouses and its or their equipment at a price to be agreed upon by the board of chosen freeholders and the governing body or bodies of the municipality or municipalities, if they can agree thereupon; except that a municipality or municipalities may retain the almshouse and equipment for any municipal use or purpose, in which case the county need not purchase them.

If the board and the governing body or bodies cannot agree upon the price to be paid for an almshouse and its equipment, then the price shall be fixed by three appraisers, one to be appointed by the board of freeholders, one by the governing body or bodies, and a third to be selected by the two appraisers; and the price to be paid shall be that fixed by all or any two of the appraisers in writing, signed by them.

Upon the payment by the board of freeholders to the governing body or bodies of the price agreed upon, or the price fixed by the appraisers, the governing body or bodies shall convey and transfer the almshouse and equipment to the county.



Section 44:2-9 - Stewards In Third-class Counties

44:2-9. Stewards in third-class counties
The stewards of the almshouses in counties of the third class shall be appointed by the boards of chosen freeholders of the counties, which boards shall also fix the terms for which such stewards shall be appointed, and their compensation.



Section 44:3-1 - Erecting And Improving Buildings; Acquiring Land; Names For Buildings

44:3-1. Erecting and improving buildings; acquiring land; names for buildings
The governing body of every municipality may:

a. Erect, extend, alter and improve such buildings as may be necessary for the housing of the poor of the municipality; and

b. Acquire by purchase, gift or condemnation the necessary land for that purpose.

c. By resolution, adopt an official name for such building or buildings as are used for the housing of the poor.

Amended by L.1947, c. 184, p. 830, s. 1, eff. May 23, 1947.



Section 44:3-2 - Acquisition By City Of Lands Outside Its Limits

44:3-2. Acquisition by city of lands outside its limits
No city shall acquire lands or erect buildings outside its limits for the purpose of caring for its poor, without the consent of the governing body of the municipality in which the lands are situated.



Section 44:3-3 - Superintendents Of Indoor Relief In Cities

44:3-3. Superintendents of indoor relief in cities
The governing body or body having charge of the charities of a city may appoint a superintendent of indoor relief who shall have the management of the almshouse of the city and the control of the inmates thereof. He shall hold office for the term of three years commencing on January first in the year of appointment, and shall receive such compensation as may be fixed by the appointing body, which compensation shall not be increased or decreased during his term.

Nothing in this section shall be deemed to terminate or abridge the term of office of any such officer in such city if such officer was originally elected or appointed prior to April eleventh, one thousand nine hundred and ten.



Section 44:3-4 - Representation Of New Township In Management Of Almshouse

44:3-4. Representation of new township in management of almshouse
When a new township is formed out of the territory of one or more townships owning or renting real estate used for almshouse purposes and maintaining an almshouse thereon, the new township shall be represented in the management of the almshouse, and shall have the same rights therein and be subject to the same liabilities as the township or townships out of which it was formed, and the trustee or other representative of the new township shall be admitted as a member of the board of trustees of the almshouse property with the powers, privileges and obligations of the other members of the board.



Section 44:4-1 - Definitions.

44:4-1 Definitions.

44:4-1. As used in this chapter:

"Almshouse" means a place for the maintenance of the poor at the public expense of a county or municipality, prior to the establishment of a welfare-house.

"Commissioner" means the Commissioner of Human Services.

"County adjuster" means the official of that designation authorized to act in the cases of commitment or admission of persons who have a mental illness to State or county hospitals for the insane.

"County welfare board" means the board of a single county authorized to have charge, supervision and control of a county welfare-house and the administration of the settlement and relief of the poor for such county and to supervise through a director of welfare such work for or in relation to the poor as directed or authorized.

"Director of welfare" means an employee of a county welfare board with authority to act for it and under its direction, and to act for and in lieu of overseers where there are none, and perform the functions of and replace the office of overseer.

"May" shall be construed to be permissive.

"Municipality" shall not include, in meaning, a county, unless otherwise indicated by the context, but shall include any city, borough, township, town, village or municipality governed by an improvement commission.

"Permanent or indoor poor," as found in this chapter, shall mean a disabled person who has been diagnosed by a regular practicing physician as being unemployable due to a mental or physical condition, providing such condition is in the physician's opinion of permanent nature, and further providing that the disabled person is not eligible for any other type of categorical aid.

"Poor person" means a permanently disabled person who is without means of support as defined above.

"Public charge" means a person to whom it is necessary to furnish proper relief as provided in this chapter.

"Settlement of a person" means his right under the provisions of this chapter to relief or maintenance and support in any county or counties.

"State board" means the State Board of Human Services.

"Temporary or outdoor poor" means poor persons who can be relieved temporarily at their domicile or without being maintained in an almshouse or welfare-house.

"Welfare-house" means a place where the poor are maintained at the public expense under the superintendence of a county welfare board in any county.

"Disabled person" means any person entitled to relief under this chapter.

amended 1947, c.373; 2013, c.103, s.118.



Section 44:4-2 - Chapter Inoperative Until Adopted Upon Referendum

44:4-2. Chapter inoperative until adopted upon referendum
The provisions of this chapter shall be and remain inoperative as to a particular county until the chapter has been adopted upon referendum as provided in article 17 of this chapter (s. 44:4-129 et seq.).



Section 44:4-3 - Construction In General

44:4-3. Construction in general
The provisions contained in this chapter shall not be construed to be exclusive.

A particular grant of power contained in this chapter shall be held to be in specification but not in limitation of general powers.



Section 44:4-4 - Establishment Of Welfare-house Or Provision For Poor By Contract

44:4-4. Establishment of welfare-house or provision for poor by contract
The board of chosen freeholders of any county after the adoption of this chapter as provided in article 17 of this chapter (s. 44:4-129 et seq.) shall by resolution:

a. Establish a county almshouse, to be known as a welfare-house, except where the board of freeholders of any county has provided for the care and maintenance of its permanent poor by contract with another county in the almshouse or welfare-house of such other county as provided in this chapter, or with a municipality of such county maintaining a municipal institution suitable and adequate for such county purpose, subject to the approval of the department of institutions and agencies as to the suitability and adequacy of such institution and cost of maintenance of the permanent poor to be provided therein; or

b. Change the name, control and management of any existing county almshouse or municipal almshouse acquired by the board of freeholders for the care and maintenance of the permanent poor to be under the control and management of the county welfare board as provided in this chapter.



Section 44:4-5 - Action On Resolution To Establish Welfare-house Or To Contract

44:4-5. Action on resolution to establish welfare-house or to contract
Whenever any county shall propose by resolution as in this chapter provided, to establish a county welfare-house or to contract with another county for the relief and maintenance of the permanent poor by such other county in a welfare-house thereof, the resolution so providing shall not be passed at the time of its proposal, but after such proposal the action thereon shall be adjourned for at least two weeks, when it shall be finally acted upon by the board except as herein provided. Within one week after the proposal of such resolution, notice of the time and place of final action thereon to be taken shall be published twice in two newspapers of general circulation in the county, one of which is published in the county seat. The final passage thereof may be adjourned thereafter to the next regular meeting of the board of chosen freeholders.



Section 44:4-6 - Acquisition Of Real Estate For Welfare-house

44:4-6. Acquisition of real estate for welfare-house
The board of chosen freeholders may purchase and lease real estate for the welfare-house, or acquire such property and easements therein by lease, purchase or condemnation, and the power of eminent domain may be exercised as provided by chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).



Section 44:4-7 - Erection, Alteration Or Repair Of Buildings

44:4-7. Erection, alteration or repair of buildings
The board of chosen freeholders may erect all necessary buildings, make all necessary improvements and repairs, and alter any existing building for the use of the welfare-house, but the plans for such work shall first be approved by the state board and the state board of health.



Section 44:4-8 - Necessary Money Charge Upon Municipalities Of County

44:4-8. Necessary money charge upon municipalities of county
When a county by its board of chosen freeholders shall propose to establish a county welfare-house as provided in this chapter, and shall do so by resolution in the manner required in this chapter for the purpose, the sums of money deemed necessary to carry out the provisions of this chapter shall be a charge upon the municipalities of the county to be levied, assessed and collected therefrom by the board of freeholders in the same manner as other county expenses are assessed and collected.



Section 44:4-9 - Raising Of Money For Buildings And Maintenance

44:4-9. Raising of money for buildings and maintenance
The board of chosen freeholders may:

a. Cause to be levied, assessed and collected from the municipalities of the county such sums of money as shall be deemed necessary at first and annually thereafter to provide suitable land, buildings and improvements for the welfare-house and for the maintenance thereof, and for all other necessary expenditures therefor, and the expenses of the county welfare board and its agents as authorized and required in this chapter; and

b. Borrow money for the erection or purchase of such welfare-houses, and for the purchase of a site for such welfare-houses, on the credit of the county, and issue obligations therefor in such manner as it may do for other county purposes.



Section 44:4-10 - Bonds For Buildings, Repairs Or Fittings

44:4-10. Bonds for buildings, repairs or fittings
In order to meet the expense of erecting additions to or new buildings or accommodations at any county almshouse buildings or welfare-houses, or making repairs to any such buildings or providing proper furniture therefor or apparatus for lighting, heating, or otherwise fitting up the same, the board of chosen freeholders of any county lawfully authorized to maintain welfare-houses, may from time to time issue bonds in the manner otherwise provided by law in the corporate name and under the corporate seal of the county.



Section 44:4-11 - Maintenance Expense Charge Upon County

44:4-11. Maintenance expense charge upon county
The expense of maintaining a county welfare-house shall be a charge upon the county as provided in this chapter.



Section 44:4-12 - Acceptance Of Gifts, Devises And Bequests

44:4-12. Acceptance of gifts, devises and bequests
The board of chosen freeholders may accept and hold in trust for the county any grant or devise of land, or any gift or bequest of money or other personal property, or any donation to be applied, principal or income or both, for the benefit of the welfare-house, and apply the same in accordance with the terms of the gift.



Section 44:4-13 - Inspection Of Welfare-house

44:4-13. Inspection of welfare-house
A welfare-house shall be subject to inspection by duly authorized representatives of the state board, the commissioner and the state board of health; and whenever a county shall provide for the relief and maintenance of its permanent poor in a welfare-house of another county, such welfare-house shall always be open to inspection by a duly authorized agent of the board of chosen freeholders of any county maintaining its permanent poor therein, and of the state board, the commissioner and the state board of health.



Section 44:4-14 - Abolition Of Almshouses

44:4-14. Abolition of almshouses
After the establishment of a county welfare-house as provided in section 44:4-4 of this title, the permanent poor shall be maintained therein in lieu of almshouses, and almshouses maintained and supported in any such county or in municipalities in such county shall be abolished; except where a municipality of such county maintains an institution suitable and adequate for the care and maintenance of the permanent poor of the county, and upon the approval of the department of institutions and agencies as to suitability and adequacy and cost of maintenance of the permanent poor to be provided therein, the county shall thereupon enter into contract with such municipality for the care and maintenance of its permanent poor.



Section 44:4-15 - Sale Of Property Formerly Used For Municipal Almshouses

44:4-15. Sale of property formerly used for municipal almshouses
The real and personal property which has been used for municipal almshouses, abolished as provided in section 44:4-14 of this title, may be sold by the governing body and the proceeds thereof shall fall into the municipal treasury and be used to pay other expenses of the municipality in the same manner as may be otherwise lawful or such land and premises may be put to such other public use as may be lawful.



Section 44:4-16 - Contract With Another County For Maintenance Of Permanent Poor

44:4-16. Contract with another county for maintenance of permanent poor
Upon the certificate of the state board that the housing conditions and accommodations are adequate for the purpose, and upon the approval of the state board of health that the sanitary conditions are such as to properly safeguard the health of such poor persons as may be maintained therein, the board of chosen freeholders of any county may contract with the board of chosen freeholders of any other county to board and care for poor persons requiring permanent relief of such county.



Section 44:4-17 - Contract Authorized By Resolution

44:4-17. Contract authorized by resolution
The contract for the relief and maintenance of the permanent poor of a county in a welfare-house of another county shall be authorized by resolution as mentioned in section 44:4-5 of this title, and such other provisions as may be necessary for the purpose may be adopted by resolution.



Section 44:4-18 - Terms Of Contract

44:4-18. Terms of contract
The contract authorized by the board of chosen freeholders and entered into by the directors of the several counties concerned shall provide for the permanent maintenance and relief of such poor persons, and any county so contracting may maintain the permanent poor under its jurisdiction and authority in the welfare-house in the other county with which the contract is entered into.



Section 44:4-19 - Expense Under Contract; Payment By Proper County

44:4-19. Expense under contract; payment by proper county
The expense under a contract for the support of the permanent poor of any county in the welfare-house of another county shall be a charge upon the county whose permanent poor are thus provided for. Such expense shall be provided for by appropriation and paid in the same manner as other county expenses.



Section 44:4-20 - Membership

44:4-20. Membership
In every county wherein the provisions of this chapter have been adopted, there shall be constituted and appointed a county welfare board composed as provided in R.S. 44:1-11. Such boards are hereby created corporate entities with power to sue and be sued, to use a common seal, and to make bylaws. The holding of any other office by any member of the welfare board shall not constitute such holding as incompatible with his office as member of such welfare board.

Amended by L.1938, c. 194, p. 421, s. 1, eff. May 16, 1938; L.1972, c. 105, s. 3, eff. July 27, 1972.



Section 44:4-21 - Terms Of Members; Vacancies

44:4-21. Terms of members; vacancies
Members shall hold their offices for five years, except that the first appointments shall be respectively for one, two, three, four and five years, which terms as to duration shall be in the order of appointments as made and indicated. Vacancies in such offices shall be filled for the unexpired term only.



Section 44:4-22 - Compensation And Expenses Of Members

44:4-22. Compensation and expenses of members
Members shall receive no compensation for their services, but shall be allowed their actual and necessary expenses, on the approval of the director of the board of chosen freeholders, all of which shall be audited and paid in the same manner as other expenses are paid in and for the county.



Section 44:4-23 - Organization Of Board

44:4-23. Organization of board
The county welfare board shall elect from among its members a chairman and vice-chairman and a secretary-treasurer who shall furnish a suitable bond to be approved by the board of chosen freeholders.

Amended by L.1938, c. 194, p. 422, s. 2.



Section 44:4-24 - Supervision Of Relief And Settlement Of Poor; Complaints For Prevention Of Cruelty

44:4-24. Supervision of relief and settlement of poor; complaints for prevention of cruelty
The county welfare board, as the county bureau of relief shall have charge and supervision of the relief and settlement of the poor in its jurisdiction, subject to the provisions of this chapter, and may prefer complaints for the prevention of cruelty to children under the provisions of Title 9 of the Revised Statutes.

Amended by L.1954, c. 31, p. 101, s. 1, eff. May 28, 1954.



Section 44:4-25 - Supervision Of Old Age Relief

44:4-25. Supervision of old age relief
On the establishment of a county welfare board in any county, the functions and powers theretofore vested in and the duties required of and theretofore exercised by any welfare board for the supervision of old age relief in such county shall be taken over by, transferred to, vested in and exercised by the county welfare board established under the provisions of this chapter.



Section 44:4-26 - Board As Manager Of Welfare-house

44:4-26. Board as manager of welfare-house
When the board of chosen freeholders shall establish a county welfare-house for the permanent maintenance and relief of the poor in any county and shall have acquired a site therefor, awarded contracts for the necessary building and improvements thereon, and resolved to maintain a county welfare-house as is provided in this chapter, the county welfare board shall constitute the board of managers of such welfare-house. As such board of managers the county welfare board shall have charge of all matters relating to the government, discipline, contracts and fiscal concerns of the welfare-house as appropriated by the chosen freeholders, and shall make such rules and regulations as may be necessary for carrying out the purposes of such welfare-house.



Section 44:4-27 - Equipment And Maintenance Of Welfare-house

44:4-27. Equipment and maintenance of welfare-house
The county welfare board shall so equip and maintain the welfare-house as to provide proper heat and all furniture, materials and supplies, medical and otherwise, as may be necessary for the adequate maintenance of the permanent poor.



Section 44:4-28 - Meetings Of Board

44:4-28. Meetings of board
The county welfare board shall meet regularly once each month and at such other times as may be necessary or as it may by rule provide. When a welfare-house has been established the board shall meet at such welfare-house or, in case of emergency, at the office of the county welfare board, at least once in every month, and at such other times and places as may be prescribed in the by-laws or rules of the board. The board shall hold its annual meeting within two months after the close of the fiscal year.

Amended by L.1938, c. 194, p. 422, s. 3, eff. May 16, 1938; L.1943, c. 112, p. 344, s. 1, eff. April 7, 1943.



Section 44:4-29 - Approval Of Appropriations

44:4-29. Approval of appropriations
All appropriations for the expenditure of money as set forth in this chapter shall be subject to the approval of the board of chosen freeholders.



Section 44:4-30 - Certification Of Bills To Board Of Freeholders

44:4-30. Certification of bills to board of freeholders
The county welfare board shall certify all bills and accounts including salaries and wages, and transmit them to the board of chosen freeholders of the county which shall make payment out of the appropriations therefor in the same manner as other charges against the county.



Section 44:4-31 - Working Expense Fund

44:4-31. Working expense fund
The board of chosen freeholders shall provide and maintain, however, a working expense fund for the use of the welfare board, raised and collected as other expenses are required by this chapter to be provided. Payment therefrom shall be made out of the county treasury on the voucher of the secretary-treasurer of the welfare board.



Section 44:4-32 - Appointment Of Director; Qualifications

44:4-32. Appointment of director; qualifications
The county welfare board shall appoint, subject to the approval of the board of chosen freeholders, a director of welfare, who shall:

a. Be a citizen of this state and of the United States;

b. Be able to read and write the English language;

c. Be capable of making and keeping such records and reports as are lawfully required of him;

d. Have complete knowledge of the laws concerning the relief and maintenance of the poor;

e. Be in the judgment of the county welfare board a technically trained and qualified expert in the field of welfare service, with administrative experience therein; and

f. Not be a member of the county welfare board.

The county adjuster when qualified may be appointed for this office but when so appointed shall not serve as an ex-officio member of the county welfare board.



Section 44:4-33 - Director Of Welfare, Classification For Civil Service; Working Test Period

44:4-33. Director of welfare, classification for civil service; working test period
The director of welfare shall be and hereby is classified in the competitive class of the classified service as defined and provided in Title 11, Civil Service, notwithstanding the county welfare board may not otherwise be operating under the provisions of Title 11, Civil Service. Directors of welfare hereafter appointed shall have a working test period, as otherwise defined and governed by sections 11:12-1 and 11:12-2, which shall be not shorter than six months and which shall, on request of the appointing authority, be extended for an additional period or periods not to exceed a total of twelve months including the initial period.

Amended by L.1938, c. 194, p. 422, s. 4, eff. May 16, 1938; L.1940, c. 187, p. 559, s. 1, eff. Sept. 1, 1940.



Section 44:4-34 - Appointment And Tenure Of Other Officers And Employees

44:4-34. Appointment and tenure of other officers and employees
The county welfare board shall appoint such other officers, assistants and employees as may be necessary to carry out the provisions of this chapter. All employees of the county welfare board shall hold their office or employment during good behavior, and may be removed upon written charges and after a hearing, due notice of which shall be given therefor by the county welfare board, for misconduct, neglect or incompetence.



Section 44:4-35 - Salaries

44:4-35. Salaries
The county welfare board shall fix the salaries of the director of welfare and such other officers, assistants and employees within the limits of the appropriation made therefor by the board of chosen freeholders, and such salaries shall be compensation in full for all services rendered.



Section 44:4-36 - Regulations Governing Officers And Employees

44:4-36. Regulations governing officers and employees
The director of welfare and the other officers and employees shall be subject to such rules and regulations in the discharge of their duties as may be provided by the county welfare board.



Section 44:4-37 - Functions And Duties Of Director

44:4-37. Functions and duties of director
The director of welfare shall:

a. Have general jurisdiction throughout the county of the settlement and relief of the poor and shall direct the administration thereof under the control and supervision of the county welfare board and subject to all lawful rules and regulations thereof; and

b. Be the chief executive officer of the welfare-house subject to the control of the county welfare board, and shall have under such control the general superintendence of the welfare-house, of the grounds and buildings, and of the inmates thereof.



Section 44:4-38 - Functions And Duties Formerly Performed By Overseers Of Poor

44:4-38. Functions and duties formerly performed by overseers of poor
The functions and powers vested in overseers of the poor prior to April twenty-eighth, one thousand nine hundred and thirty-one, and the duties required of and theretofore exercised by them, shall, wherever necessary to carry out the provisions of any and all laws relating thereto, be exercised by the director of welfare under the direction of the county welfare board.



Section 44:4-39 - Persons Receivable In Welfare-house

44:4-39. Persons receivable in welfare-house
The director of welfare under the general rules and regulations shall receive in the welfare-house such poor persons as by law are properly receivable therein, or as otherwise by law may be provided, and all such persons as would otherwise be receivable in an almshouse.



Section 44:4-40 - Determination By Director Of Relief To Be Granted

44:4-40. Determination by director of relief to be granted
44:4-40. The county director of welfare, under the direction, and subject to the approval of the county welfare board shall determine who are to be relieved by him, subject to an application by any person on at least five days' notice, to the Superior Court, Chancery Division, Family Part, by complaint, in writing, applying for a summary review and determination by the court of the action of the director of welfare as to the extent and amount of relief, if any, to be given or rendered.

Amended 1953,c.42,s.20; 1991,c.91,s.434.



Section 44:4-41 - Deputy Director Of Welfare

44:4-41. Deputy director of welfare
The county welfare board may appoint a deputy director of welfare who shall:

a. Have the qualifications of a director of welfare and shall have resided in the state for at least one year;

b. Be under the direction of the director of welfare; and

c. Be vested on approval of the county welfare board with the same power as a director of welfare in the distribution of relief, with like authority for the prosecution or defense in court proceedings as is vested in a director of welfare.



Section 44:4-42 - Assistant Directors For Municipalities

44:4-42. Assistant directors for municipalities
Where a county contains a city of the first or second class, the county welfare board of such county shall appoint an assistant director of welfare for each such city to administer the distribution of relief under the direction of the director of welfare and the supervision of the county welfare board in such territory as the county welfare board may prescribe; and to administer relief to such other municipalities as the county welfare board may deem necessary such board may appoint assistants on the staff of the director of welfare, preference of appointment to be given to experienced and fully qualified overseers of the poor.



Section 44:4-43 - Resident Helpers And Municipal Advisory Committees

44:4-43. Resident helpers and municipal advisory committees
County welfare boards may appoint resident helpers, and municipal advisory committees without pay and without fees, to aid in the relief of poor persons under their direction and jurisdiction, in any municipality or locality, in order that such helpers and advisory committees may observe and ascertain, assist and co-operate with any county welfare board in ascertaining the cause or causes of dependency, and in obtaining employment for poor persons when needed, and assist, advise, and co-operate with any director of welfare or deputy, under the direction and supervision of the county welfare board in instituting and prosecuting to a determination such proceedings as may be necessary through other agencies of the state, or its political subdivisions, for the relief of the poor, the admission of them, or their lawful dependents, to such institution or agency as may be provided for mental or physical disability or otherwise.

The county welfare board shall appoint a municipal advisory committee in any municipality upon the request of the governing body of the municipality, the members to be appointed from names of reputable citizens submitted by the governing body.

Helpers and members of municipal advisory committees shall be registered on appointment at the office of the county welfare board, and shall be furnished and supplied with such evidence of their appointment and authority as the county welfare board shall determine.



Section 44:4-44 - Use Of All Agencies For Relief

44:4-44. Use of all agencies for relief
All agencies for relief, such as widows' pensions, as provided by law, aid under the authority conferred upon the rehabilitation commission and public employment service, or other aids to relief, support or assistance, public or private, shall be made use of by the director of welfare and his subordinates and helpers, under the direction and supervision of the county welfare board to the end that causes of dependency on the part of persons or their families and the need for such public relief in whole or in part may be eliminated, and they are authorized under direction of the county welfare board to take such legal steps, either as prosecutors or petitioners in legal proceedings in aid of such persons or their families, as may be necessary to such end.



Section 44:4-45 - Records Of Proceedings And Of Relief Furnished

44:4-45. Records of proceedings and of relief furnished
The county welfare board shall keep a public record of its proceedings in a book provided for that purpose, and, as the county bureau of relief, shall keep a complete, accurate and itemized record of all relief furnished.



Section 44:4-46 - Books Showing Receipts; Record Of Orders For Relief

44:4-46. Books showing receipts; record of orders for relief
The county welfare board shall keep a book, setting forth therein all money, goods, and materials received by it and, in addition thereto, a separate book of orders for relief, with stubs attached. The printed orders and stubs shall show the name, residence, when issued, the amount and kind of relief expended, and by whom issued and delivered. The order shall be indorsed by the recipient and countersigned by the county welfare board furnishing such relief as made.



Section 44:4-47 - Periodical Reports To Chosen Freeholders

44:4-47. Periodical reports to chosen freeholders
The county welfare board, as the county bureau of relief, shall make periodical reports to the board of chosen freeholders at such times and in such manner and form as is provided in this chapter. The board shall report the amount and nature of relief furnished to each poor person for permanent or indoor, and temporary or outdoor relief, and make such other reports as the board of chosen freeholders may require either by rules or by requests in individual cases.



Section 44:4-48 - Annual Report As To Welfare-house

44:4-48. Annual report as to welfare-house
The county welfare board shall make annually a report of the financial management and expenditures and other operations of the welfare-house and the number of persons maintained therein, together with its recommendations to the board of chosen freeholders.



Section 44:4-49 - Director's Record Of Receipts And Expenditures

44:4-49. Director's record of receipts and expenditures
Directors of welfare shall keep a record of all receipts and expenditures on their part or that of their subordinates.



Section 44:4-50 - Director's Record Of Applicants For Relief

44:4-50. Director's record of applicants for relief
Directors of welfare shall keep a record which may be by card index and which shall state in respect to all applicants for relief:

a. The name, age, sex and residence;

b. The number and names of children and their ages;

c. The time and place of last employment, and the family income;

d. Whether citizen or alien and the place of nativity;

e. The place of abode for the ten years preceding the application for relief;

f. The causes direct and indirect which operated to make relief necessary so far as can be ascertained;

g. The relief or aid given, and such relief as may have been or is being provided by all organizations as ascertained;

h. The names of the director or deputy and helper having particular knowledge and charge of the case, and of witnesses of the fact with their addresses; and

i. The names of those responsible by law for the support of the poor person and of any relative agreeing or likely to agree to contribute in whole or in part to, or assist in, the support of the poor person.



Section 44:4-51 - Filing Of Record On Admission To Institution

44:4-51. Filing of record on admission to institution
In case of the commitment or admission of a poor person or a member of his family, through the agency of the director of welfare under the supervision of the county welfare board, to an almshouse, welfare-house or other institution or family, the director shall file a copy of the record provided for in section 44:4-50 of this title, or a record of the admission or commitment, with the commissioner at his office at Trenton, and in case of an infant a copy thereof shall be within the same time filed with the state board of children's guardians at its office. Such filing within the time limited may be by registered mail.



Section 44:4-52 - Annual Report Of Director To Chosen Freeholders

44:4-52. Annual report of director to chosen freeholders
Directors of welfare under the direction of the respective county welfare boards shall make to their respective county boards of chosen freeholders annually within thirty days after the first meeting thereof in the year, a report or reports, in writing, which shall be a summary of the entries of the records mentioned and authorized in this chapter.



Section 44:4-53 - Material, Stationery And Forms Of Records

44:4-53. Material, stationery and forms of records
The board of chosen freeholders shall furnish to the county welfare board the necessary material, card indexes and other stationery for the purpose of this chapter, at the expense of the county. All forms of records for the use of the county welfare board and its agents shall be such as are approved and prescribed by the commissioner.



Section 44:4-54 - Inspection Of Records And Reports

44:4-54. Inspection of records and reports
All records and reports shall be subject to inspection by duly authorized representatives of the state board or the commissioner.



Section 44:4-55 - Book Kept In Every Institution; Required Entries

44:4-55. Book kept in every institution; required entries
The person in charge of every institution for the poor shall keep a book, to be provided by the authority charged with the care of the institution, in which book he shall enter from time to time the name, date of the commitment, age, sex, color, description, physical and mental condition, education, habits, occupations, condition of ancestors and family relations, cause of dependence, birthplace and date of discharge, or of death and place of burial of every person coming into the care of the institution, and such other records as may be prescribed by the state board of health and the bureau of vital statistics, together with any other information or data about them as prescribed by the commissioner, and such book shall be open to the inspection of the public at all times.



Section 44:4-56 - Penalty For Failure To Keep Book

44:4-56. Penalty for failure to keep book
For the wrongful neglect or refusal to keep the book according to the requirements of section 44:4-55 of this title, for the willful alteration of any entry in it, or for its willful mutilation or destruction, the person in charge shall be liable to a penalty of twenty-five dollars, to be recovered for the use of the county in an action at law in any court of competent jurisdiction, together with the costs of suit, by the welfare board controlling the institution.



Section 44:4-57 - Place Of Settlement In General

44:4-57. Place of settlement in general
Every person of full age who is a resident of, and domiciled without interruption in any county for five years, excluding any time spent by such person in a charitable or correctional institution, shall be deemed settled in such county and shall so remain until he has gained a like settlement in some other county, or has removed from this state and remained therefrom continuously for one year, or has gained a legal settlement elsewhere in this state.

A person who has removed from this state for more than one year shall not retain his settlement in any county in this state.



Section 44:4-58 - Married Woman And Children

44:4-58. Married woman and children
A married woman and her children shall always follow and have the settlement of her husband and of their father. If he has no such settlement, her settlement shall be as it was at the time of her becoming a resident and a domiciliary of the county wherein relief is sought, provided she has not, in lieu thereof, gained a settlement as is provided in section 44:4-57 of this title.



Section 44:4-59 - Legitimate Minor Children

44:4-59. Legitimate minor children
Legitimate minor children shall, until they have gained a settlement of their own, always follow and have the settlement of their father, if they have one, except that if the father has no settlement they shall follow and have the settlement of their mother.



Section 44:4-60 - Illegitimate Minor Children

44:4-60. Illegitimate minor children
Illegitimate minor children shall follow and have the settlement of their mother, unless the father is legally found or admitted by him to be such at the time and place of their birth, in which case they shall follow and have the father's settlement. If neither parent has a settlement, then it shall be in the county in which the minor child was born, if the birth occurred in this state.

Such minor children born in charitable or correctional institutions, or while the mother is legally an inmate thereof, whether on parole or leave of absence, shall be chargeable to the place of the settlement of the mother or father or from which they were admitted or committed, rather than to the place where that institution is located.



Section 44:4-61 - Minors From Outside Of State

44:4-61. Minors from outside of state
No minor who is brought into any county in this state, or who is placed out in any family therein by any person, society or corporation, public or private, of this or any other state, shall gain a settlement.



Section 44:4-62 - Persons From Outside Of United States

44:4-62. Persons from outside of United States
Nothing in this chapter shall apply to or affect any person from outside the United States of America, or in any way change the rights or liabilities of such persons as conferred or imposed by any law of the United States, nor the right otherwise conferred by law to deport or remove such persons to any other state wherein such person still retains, or may have acquired, a settlement according to the laws of any state or country, and in all such cases no settlement shall be deemed to have been acquired within this state.



Section 44:4-63 - Permanent Relief In Place Of Settlement

44:4-63. Permanent relief in place of settlement
Where permanent relief is required by any poor person in a county in which he has gained a settlement the director of welfare under the direction of the county welfare board shall commit and remove such person to the welfare-house in its jurisdiction, if there is such, or the welfare-house of another county wherein the permanent poor of the county are maintained by contract as provided in this chapter, or furnish relief at home, if the circumstances as otherwise herein provided may be lawful and preferable.



Section 44:4-64 - Permanent Relief In County Other Than That Of Settlement

44:4-64. Permanent relief in county other than that of settlement
Where permanent relief is required by a poor person in any county in which he is a resident or an inhabitant, whose place of settlement is in another county than the one in which relief is sought, the director of welfare, under the direction of the county welfare board, shall temporarily relieve such poor person and proceed to remove him to the place of such settlement as directed in sections 44:4-74 to 44:4-78 of this title, and until such other place of settlement is ascertained the director of welfare, under the direction of the county welfare board, may place such poor person as other permanent poor having a settlement in such county are maintained and relieved.



Section 44:4-65 - Temporary Provision For Persons Having No Settlement In County

44:4-65. Temporary provision for persons having no settlement in county
Permanent relief shall not be rendered by any county welfare board to any person who is otherwise lawfully removable and who has no settlement in the county in which relief is sought or necessary, but all such persons shall be temporarily provided for or admitted to the county welfare-house pending such removal, and shall be removed by such procedure as may be lawfully necessary by the director of welfare, as provided in this chapter, or as otherwise may be provided by law.



Section 44:4-66 - Procedure Where Relief Sought By Person Having No Settlement Anywhere

44:4-66. Procedure where relief sought by person having no settlement anywhere
Where relief is required by a poor person in any county in which he is a resident and inhabitant, who shall not have gained a settlement in any county within this state, or in any other state, the director of welfare, under the direction of the county welfare board, shall provide relief.

If it is ascertained that the person has no legal settlement in the county, the director of welfare shall proceed to remove the person to the place from which he came by whatever lawful proceedings may be necessary to that end with the aid of the officers as provided in this chapter.



Section 44:4-67 - Temporary Relief In County Other Than That Of Settlement

44:4-67. Temporary relief in county other than that of settlement
When temporary relief is required by a poor person in any county in which he is a resident and inhabitant, whose place of settlement is in some other county in this state, the director of welfare shall provide and render temporary relief pending removal.



Section 44:4-68 - Temporary Relief By Person Having Settlement Outside Of State

44:4-68. Temporary relief by person having settlement outside of state
Where temporary relief is required by a poor person in a county in which he is a resident and inhabitant, and it is ascertained that his place of settlement is outside of this state, the director of welfare shall provide relief and immediately make such application, with the aid of the county adjuster, as may be necessary and otherwise lawful for his removal. A record thereof shall be filed with the commissioner and his aid obtained for such purpose when necessary, which aid the commissioner shall give forthwith.



Section 44:4-69 - County Chargeable With Relief Of All Persons Having Settlement

44:4-69. County chargeable with relief of all persons having settlement
Every person who has, or shall acquire a settlement in any county shall be chargeable as to permanent relief and be supported and maintained or relieved by such entire county, and the board of chosen freeholders shall provide for the payment of the expense thereof as other county expenses are paid.



Section 44:4-70 - Settlement; Determination; Effect Of Temporary Removal

44:4-70. Settlement; determination; effect of temporary removal
Every person of full age who shall be a resident of and domiciled without interruption in any municipality of a county wherein this chapter has been adopted by referendum, for five years, excluding in the computation of such period the time if any spent by such person in any charitable or correctional institution, shall be deemed settled in such municipality and shall so remain until he shall have gained a like settlement in some other municipality or county in this state, or shall have removed from this state and remained therefrom continuously for one year, or shall have gained a legal settlement elsewhere in this state.

If such person shall have removed from this state for more than one year, he shall not retain his settlement in any municipality or county in this state.



Section 44:4-71 - Temporary Relief For Person Having Legal Settlement Elsewhere

44:4-71. Temporary relief for person having legal settlement elsewhere
Where temporary relief is required by a poor person in a municipality in which he is a resident and inhabitant, in which municipality he has not gained a settlement, but shall have gained a settlement in some other municipality in the same county than the one in which relief is sought, the county director of welfare shall temporarily relieve such poor person and proceed to remove him to the place of such settlement in the municipality within the same county where his place of settlement is.



Section 44:4-72 - Removal Of Poor Person To Place Of Legal Settlement; Procedure

44:4-72. Removal of poor person to place of legal settlement; procedure
44:4-72. When the removal of a poor person from the place of his domicile or where he is found to the place of his settlement in the same county is lawful and necessary, it shall be made by means of a written notice signed by the director of welfare of the county to the governing body having jurisdiction in the place to which such person is to be removed, that on a day certain, not less than ten nor more than twelve days after the date and mailing of the notice, an order will be made by the director of welfare that the poor person be removed to the place of his settlement, stating the reasons therefor, the place of his settlement or the place where he became poor prior to his becoming an inhabitant of the municipality from whence he is to be removed.

On the day named in the notice, the order for removal shall be made by the director of welfare of the county, and thereafter the poor person shall forthwith be removed by the director of welfare to the place indicated in the notice upon the making of an order that the poor person has no settlement in the municipality in which he is a resident or is found, and has a settlement or became poor in the other municipality in the same county prior to his becoming a resident and inhabitant or being found in the municipality from whence he is to be removed, unless within ten days after the mailing of the written notice the governing body to whom it shall have been mailed shall proceed to contest the allegation of the settlement of the poor person or of the right to remove him to the municipality in which it has jurisdiction.

The contest shall be made by notice to the director of welfare giving the original notice, fixing a time and place when the governing body shall apply to the Superior Court, when and where the court shall hear and determine the controversy, which time and place shall not be less than ten or more than thirty days from the time of giving the original notice thereof.

On failure to resist the removal by the receiving municipality the receiving municipality may not contest receiving the poor person, and he shall be removed by the county welfare director at the cost and expense of the municipality from which he is removed, out of the appropriation made by the municipality for the relief of the temporary or outdoor poor of the municipality, but for good cause shown for the failure to contest the removal the receiving municipality may, within thirty days after the receipt of the poor person in its municipality, apply to the Superior Court to review the proceeding and to make such revised order and disposition for the care and relief of the poor person and his removal, if lawful, as may be proper and necessary.

Amended 1991,c.91,s.435.



Section 44:4-73 - Duties Of Director Of Welfare And County Adjuster

44:4-73. Duties of director of welfare and county adjuster
The director of welfare under the direction of the county welfare board in any county shall take the necessary steps looking to the removal of any poor person from this state, or to another county in this state, through and by means of the aid and authority of the county adjuster.

The county adjuster shall on the application of any director of welfare, forthwith take the steps necessary to the removal of any poor person from this state, or to another county, by negotiating with the proper authority in the other state or county, through the commissioner, for the reception of the poor person who may be properly removable to any place in that state or county.



Section 44:4-74 - Written Notice Of Removal

44:4-74. Written notice of removal
When the removal of a poor person from the place of his domicile or where he is found to the place of his settlement is lawful and necessary, it shall be made by means of a written notice signed by the removing official to the officer having jurisdiction in the place to which the person is to be removed, that on a day certain, not less than ten nor more than twelve days, after the date and mailing of the notice, an order will be made by the removing director of welfare, that the poor person be removed to the place of his settlement, stating the reasons therefor, the place of his settlement or the place where he became poor prior to his becoming an inhabitant of the county or municipality therein from whence he is to be removed.



Section 44:4-75 - Removal In Absence Of Contest

44:4-75. Removal in absence of contest
On the day named in the notice, the order for removal shall be made by the removing director of welfare, and the poor person shall forthwith be removed to the place indicated in the notice upon the making of an order that he has no settlement in the county in which he is a resident or is found, and has a settlement or became poor in the other county or municipality therein prior to his becoming a resident and inhabitant or being found in the county from whence he is to be removed, unless within ten days after the mailing of the written notice the director of welfare of the county welfare board or overseer or county adjuster as the case may be to whom it has been mailed shall proceed to contest the allegation of the settlement of the poor person or of the right to remove him to such county or municipality.



Section 44:4-76 - Contest; How Made

44:4-76. Contest; how made
44:4-76. Such contest shall be made by notice to the officer giving the original notice, fixing a time and place when the contesting county welfare board, through the director of welfare, or the overseer or county adjuster as the case may be will apply to the Superior Court when and where the court shall hear and determine the controversy, which time and place shall not be less than ten or more than thirty days from the time of giving the original notice.

Amended 1991,c.91,s.436.



Section 44:4-77 - Failure To Resist Removal; Review When Failure Explained

44:4-77. Failure to resist removal; review when failure explained
On failure to resist such removal the receiving county welfare board or overseer or county adjuster, as the case may be, may not decline to receive the poor person, but shall receive him and provide such relief as is lawful; except that for good cause shown for the failure to contest the removal the receiving county welfare board or overseer or county adjuster, as the case may be, may, within thirty days after the receipt of the poor person in its county, apply to the court of common pleas of the county from whence the person was removed, to review the proceeding and make such revised order and disposition for the care and relief of the poor person and his removal, if lawful, as may be proper and necessary.



Section 44:4-78 - Liability Of County Or Municipality Failing To Receive Or Remove Poor Person

44:4-78. Liability of county or municipality failing to receive or remove poor person
44:4-78. If any director of welfare under direction of the county welfare board or any overseer or county adjuster as the case may be shall neglect to receive or remove a poor person, as provided in this chapter, after the determination of the matter by any court having jurisdiction, the county or municipality as the case may be where the neglect occurs shall be liable for the expense of the support and relief of the poor person.

The expense shall be recoverable from time to time, with costs, by the county welfare board or overseer incurring the cost of the relief and support, in an action at law in any court of competent jurisdiction in the name of the county or municipality as the case may be against the county or municipality liable therefor.

The director of welfare or the overseer or county adjuster whose duty it was to receive or remove the poor person, shall be served with notice of the action in the manner in which any summons is required to be served.

Amended 1991,c.91,s.437.



Section 44:4-79 - Bringing Poor Person Into County Unlawfully; Misdemeanor

44:4-79. Bringing poor person into county unlawfully; misdemeanor
A person who shall send, bring, remove or entice to remove, or cause to be sent, brought or enticed, any poor person into a county from any other county within this state without first having obtained the consent of the county welfare board of the county, or from any other state into any county within this state without first having obtained the consent of the commissioner and furnishing suitable bond, and there leave or attempt to leave the person without first having obtained that consent, in order that the support or maintenance of the person upon the county may be avoided, shall be guilty of a misdemeanor, and the poor person shall not gain a legal settlement thereby and shall be returned from whence he came in the manner provided by law.



Section 44:4-80 - Suspension Of Sentence Or Fine Upon Certain Conditions

44:4-80. Suspension of sentence or fine upon certain conditions
A sentence or fine imposed under the provisions of section 44:4-79 of this title may be suspended before or after conviction upon condition that the offender will convey the poor person to the place where he has a settlement or where he became poor without this state from which he was sent, brought, removed or enticed, or that the offender will at his own expense support the poor person, which removal or support by the offender shall be secured by a bond to the county welfare board with sufficient surety satisfactory to the court conditioned upon the making of the removal as provided in this section or the making by the offender with the director of welfare of proper provisions for the relief and support of the poor person.



Section 44:4-81 - Furnishing Transportation To Nonresident Poor

44:4-81. Furnishing transportation to nonresident poor
No person shall furnish a nonresident who is sick, aged, injured or crippled, with transportation at the cost of the county until the director of welfare of the county has ascertained the legal residence of the person applying. Any transportation furnished to such person shall be to his legal residence unless it shall appear that he has some valid claim for support or some means of support in some other place to which he shall ask to be sent.



Section 44:4-82 - Inquiry Into Case By Director

44:4-82. Inquiry into case by director
When a person shall apply for relief for himself or another to a county welfare board, the director of welfare, under the direction of the board, shall inquire into the facts, conditions and circumstances of the case, and also into the matter of such person's settlement if it shall appear that such person is unable to earn a livelihood by his own labor and is a poor person and requires temporary or permanent relief.

The director shall also ascertain the direct or indirect causes of poverty, and whether or not a person requiring permanent relief is without adequate home or without children, grandchildren, parents, grandparents or husband, who are by law required and able to maintain him and other persons who are willing to do so.



Section 44:4-83 - Rendition Of Aid

44:4-83. Rendition of aid
The director of welfare, by a written order, shall render such aid and material relief as he may in his discretion, subject to the approval of the county welfare board, deem necessary to the end that such person may not suffer unnecessarily from cold or hunger, or be deprived of shelter.



Section 44:4-84 - Temporary Relief In Suitable Home

44:4-84. Temporary relief in suitable home
If any such poor person is receiving shelter in some suitable home or habitation, and it is possible to maintain him as adequately and profitably therein as in an almshouse or welfare-house, temporary relief may be granted and furnished by the director of welfare subject to the approval of the welfare board having charge of the administration of relief by such director of welfare to such poor person in such home or habitation, otherwise, he shall be committed and removed to the proper welfare-house in the county.



Section 44:4-85 - Relief Order And Commitment; Contents

44:4-85. Relief order and commitment; contents
In all cases where a person is removed to the welfare-house or receives permanent relief by the order of the county welfare board, such order and commitment shall state the name, age, sex, nativity, place of settlement, names of children, grandchildren, parents or grandparents, or relatives and their place of residence, and the cause or causes of making such removal or relief necessary or advisable of every poor person so relieved, removed or committed.



Section 44:4-86 - Investigation And Supervision By Welfare Board

44:4-86. Investigation and supervision by welfare board
The county welfare board shall:

a. Investigate every application for relief;

b. Supervise by periodic visitation every person receiving such relief;

c. Devise ways and means for bringing persons unable to maintain themselves to self-support; and

d. Keep full and complete records of such investigation, supervision, relief and rehabilitation.



Section 44:4-87 - Obtaining Employment For Poor Persons And Families

44:4-87. Obtaining employment for poor persons and families
When an application for relief is made to the county welfare board in behalf of any person who claims or alleges to be poor and in distress, and the person or a member of his family appears to be in good health and capable of earning a livelihood sufficient for the total or partial support of the poor person, the director of welfare shall make every possible effort to secure employment for the person and any or all other members of the same family, and shall to that end use the services of such helpers as may be appointed in his jurisdiction, to aid in accomplishing that purpose and in maintaining supervision over the poor person and in having contact with his employers for the purpose not only of obtaining employment but of continuing it if possible, and the factors if any interfering in the obtaining or continuation of such or any employment shall be ascertained and remedied if possible. To this end all public employment agencies or rehabilitation bureaus, or other agencies, public, private or charitable, may be made use of by the director of welfare under the direction of the county welfare board.

Persons for whom proper employment is found who shall willfully neglect to work or labor and become, or continue, chargeable to any county by reason of such failure or neglect, and persons chargeable by law with the support of a poor person who shall neglect to perform reasonable work or labor, shall be proceeded against by the director of welfare.



Section 44:4-88 - Length Of Stay Of Poor Person In Welfare-house

44:4-88. Length of stay of poor person in welfare-house
Any poor person or child who is committed or removed to a welfare-house shall be received by the director of welfare, and be supported and relieved therein until in the case of a person not a minor it shall appear that such person is no longer a poor person within the meaning of this chapter when in the discretion of the county welfare board such person so removed may be discharged.



Section 44:4-89 - Classification And Care Of Inmates Of Welfare-houses

44:4-89. Classification and care of inmates of welfare-houses
In the management of welfare-houses the inmates shall be classified according to age, condition of health and ability to perform manual labor. Some form of employment shall be provided for such of the inmates as are able to work.

Amended by L.1977, c. 63, s. 23, eff. April 15, 1977.



Section 44:4-90 - Separation Of Sexes; Exception

44:4-90. Separation of sexes; exception
In welfare-houses or other institutions for the reception and maintenance of poor persons, females shall be kept separate from males at all times in their living rooms, bedrooms, toilets, halls, stairways and outbuildings, except that the provisions of this section shall not apply to persons who are lawfully married and living together as man and wife and who are or shall become inmates of a welfare-house or other institution. The accommodations necessary to carry out the intentions of this section shall be provided.



Section 44:4-91 - Expenses Recoverable From Poor Person Or Estate; Insurance

44:4-91. Expenses recoverable from poor person or estate; insurance
If it is ascertained at any time that a person who has been assisted by or has received support from any municipality or county has real or personal property over and above that necessary for his maintenance in whole or in part, if such poor person is maintained by the county at home, or over and above that sufficient for his family, or if any such person shall die, leaving real or personal property, an action may be maintained in the court of common pleas of the county by the board of chosen freeholders which has furnished or provided such assistance or support, or any part thereof, against such person or his estate, to recover the sums of money which have been expended by the county in the assistance and support of the person during the period for which support was furnished, and if any person shall die having received relief or maintenance as a poor person and having insurance upon his life, the proceeds of the insurance, after the payment of the expense of the last illness and the funeral expenses of the person, shall, if the terms of the policy so permit, be first applied to the reimbursement of the county, for the cost of the support and maintenance of the person, but no action shall lie, nor shall any appropriation of insurance be made against any estate when it is shown to the satisfaction of the court that the proceeds thereof, or the estate, are needed to prevent the widow or minor children of the poor person from becoming dependent upon the public.



Section 44:4-91.1 - Pledge Of Property As Guaranty For Reimbursement; Agreement To Reimburse

44:4-91.1. Pledge of property as guaranty for reimbursement; agreement to reimburse
Every county welfare board, operating under chapter 4 of Title 44 of the Revised Statutes, shall require, as a condition to the admission of any person to the county welfare-house, or as a condition to the granting of permanent out-door support to any poor person, that all or any part of the property, either real or personal, of such person, either presently owned or which may subsequently be acquired, be pledged to said county welfare board as a guaranty for the reimbursement of the cost of the care and maintenance of such person at the county welfare-house or for the permanent out-door support furnished to such person pursuant to the provisions of said chapter, and the total amount of the cost thereof shall become a lien upon any lands owned or to be owned by such person, which lien shall have priority over all unrecorded encumbrances. The county welfare board shall take from each applicant a properly acknowledged agreement to reimburse for all benefits furnished, and pursuant to such agreement said applicant shall assign to the welfare board, as collateral security for said benefits, all or any part of his personal property and insurance when the terms of the policy so permit, as the board shall specify.

The agreement to reimburse shall contain a release of dower or curtesy, as the case may be, of the spouse of the person so benefited, and such release shall be as valid and effectual as if the spouse had joined the applicant in a conveyance of the property to a third person; the maintenance and support furnished shall be good and valuable consideration therefor.

L.1939, c. 263, p. 683, s. 1, approved July 18, 1939.



Section 44:4-91.2 - Filing Certificate Of Costs Of Care Furnished; Legal Claim, Enforcement

44:4-91.2. Filing certificate of costs of care furnished; legal claim, enforcement
1. At any time the county welfare board may execute and file with the county clerk or register of deeds and mortgages, as the case may be, a certificate, in the form prescribed by section 44:7-15 of the Revised Statutes, showing the amount of the cost of the care and maintenance of any person at the county welfare-house or for the permanent outdoor support furnished to any person. When so filed each certificate shall be a legal claim against both the person and his estate and shall have the same force and effect as a judgment of the Superior Court, with priority over all unsecured claims except funeral expenses not to exceed one hundred fifty dollars ($150.00). No levy shall be made upon the real estate while it is occupied by the widow or widower, as the case may be. If the proceeds of sale of any personalty or real estate, as herein provided, exceeds the total amount paid for care and maintenance under this chapter, such excess shall be returned to such person, or in the event of his death, such excess shall be considered as the property of the deceased for proper administration proceedings. All funds reclaimed under these provisions shall be returned to the county.

L.1946,c.175,s.1; amended 1953,c.42,s.21; 1991,c.91,s.438.



Section 44:4-91.3 - Record Of Welfare House And Outdoor Liens

44:4-91.3. Record of welfare house and outdoor liens
The county clerks or registers of deeds and mortgages, as the case may be, shall record in a book to be known as "Welfare-House and Outdoor Liens" the said certificates, and shall make a complete alphabetical index of the same, and no clerk or register shall charge any fee therefor. Whenever a county shall have received satisfaction for such judgments, the county welfare board shall enter an acknowledgment of satisfaction upon the record of such judgments without charge.

L.1946, c. 175, p. 762, s. 2. Amended by L.1953, c. 42, p. 782, s. 22, eff. March 19, 1953.



Section 44:4-92 - When Relief May Be Provided In Home

44:4-92. When relief may be provided in home
If adult poor persons own the property where they reside in whole or in part, or are receiving shelter in some other suitable home or habitation, and it is possible to maintain them more adequately and profitably within the intent of this chapter, the director of welfare, under the direction of and subject to the approval of the county welfare board, may provide for their permanent relief in such homes in lieu of committing or placing them in a welfare-house.



Section 44:4-93 - Permanent Relief; Amount To Be Adequate; Payable Monthly

44:4-93. Permanent relief; amount to be adequate; payable monthly
The director of welfare under the direction and subject to the approval of the county welfare board shall furnish permanent relief in an amount adequate to provide for the reasonable maintenance and well-being of such poor person, which shall be payable monthly upon the application of the director, out of the funds from which other expenses for the relief and support of the permanent poor are paid.

L.1941, c. 130, p. 444, s. 1; L.1946, c. 297, p. 998, s. 1, eff. May 6, 1946.



Section 44:4-94 - Semiannual Report Relative To Continuance Of Relief

44:4-94. Semiannual report relative to continuance of relief
At the expiration of six months from the time of granting permanent relief in the home, and every succeeding such period of time thereafter, or sooner if and when required by the county welfare board, the director of welfare shall render a report disclosing the conditions, circumstances, and changes if any of any such case, and if further relief is deemed by the welfare board to be necessary and advisable in the case, the welfare board shall order the continuance of the relief for a like period of time.

The county welfare board may in its discretion summarily revoke any such order so made and thereafter all maintenance and relief for such poor person shall cease forthwith.



Section 44:4-95 - Notice To Board Of Children's Guardians Of Commitment Of Minors To Welfare-house

44:4-95. Notice to board of children's guardians of commitment of minors to welfare-house
The director of welfare under the direction of the county welfare board shall within twenty-four hours of the commitment of all minor children under the age of eighteen years to the welfare-house, notify the state board of children's guardians of such commitment.



Section 44:4-96 - Supervision Of Minors Committed To Welfare-house

44:4-96. Supervision of minors committed to welfare-house
The care and general supervision of all minor children under the age of eighteen years who are committed to the welfare-house as mentioned in section 44:4-95 of this title shall upon such commitment be vested in the state board of children's guardians.



Section 44:4-97 - Temporary Commitment Of Poor Minor By Director To Institution Or Home

44:4-97. Temporary commitment of poor minor by director to institution or home
The director of welfare under the direction of the county welfare board shall, upon application for permanent relief, if granted, commit any minor poor child, who has gained a legal settlement within the meaning of this chapter to the welfare-house, or other public institution for the care of dependent children or to some private institution for the care of children or with some family approved by the state board of children's guardians for a period not to exceed thirty days after date of commitment, or until the court having jurisdiction has adjudged the child a public charge or made an order committing the child or its family to the care of the state board of children's guardians as herein and otherwise provided by law.



Section 44:4-98 - Notice Of Placement To Boards Of Freeholders And Children's Guardians

44:4-98. Notice of placement to boards of freeholders and children's guardians
Within twenty-four hours of such placement the director of welfare shall give a written notice thereof to the state board of children's guardians, and to the board of chosen freeholders of the county wherein the child has a settlement.

The notice shall contain a description of the child embracing its name, age, sex, religion, faith of its parents, the names and addresses of all relatives liable for the support of the child, date of placement, past and present address or place of abode, and such information as the director has been able to ascertain, and the length of time the family has received relief from the municipality or district.



Section 44:4-99 - Transfer Of Children From Welfare-house To Charitable Society; Maintenance

44:4-99. Transfer of children from welfare-house to charitable society; maintenance
L.1933, c. 103, p. 211, entitled "A supplement to an act entitled "A supplement to an act entitled "An act for the settlement and relief of the poor, and providing for municipal, county or joint county relief, excepting from county or joint county relief, certain municipalities" (Revision of 1924), approved March eleventh, one thousand nine hundred and twenty-four,' " approved April tenth, one thousand nine hundred and thirty-three, saved from repeal. [This act provides that in counties which had adopted the provisions of the county referendum act providing for the relief and settlement of the poor, and in which children were then being maintained at public charge under the care of a duly incorporated charitable society, the county may transfer any child under eighteen years from the county welfare-house to the society. Upon being so transferred the child is to be maintained at the expense of the county.]



Section 44:4-100 - Ascertaining And Obtaining Or Compelling Assistance Of Relatives

44:4-100. Ascertaining and obtaining or compelling assistance of relatives
Upon application for the relief of a poor person the county welfare board shall ascertain if possible the relatives chargeable by law for his support and proceed to obtain their assistance or compel them to render such assistance as is provided by law.



Section 44:4-101 - Relatives Chargeable

44:4-101. Relatives chargeable
a. The father and mother of a person under 18 years of age who applies for and is eligible to receive public assistance, and the children, and husband or wife, severally and respectively, of a person who applies for and is eligible to receive public assistance, shall, if of sufficient ability, at his or their charge and expense, relieve and maintain the poor person or child in such manner as shall be ordered, after due notice and opportunity to be heard, by any county director of welfare, or by any court of competent jurisdiction upon its own initiative or the information of any person.

b. The provisions of this section shall apply to the minor children of a mother whose husband shall fail properly to support and maintain such minor children when by reason thereof they are likely to become a public charge.

c. The provisions of this section shall not apply to any person 55 years of age or over except with regard to his or her spouse, or his or her natural or adopted child under the age of 18 years.

Amended by L.1968, c. 446, s. 2, eff. Feb. 19, 1969; L.1975, c. 1, s. 2, eff. Jan. 14, 1975; L.1979, c. 401, s. 2, eff. Feb. 8, 1980.



Section 44:4-102 - Compelling Support By Relatives

44:4-102. Compelling support by relatives
44:4-102. If any of the relatives mentioned in section 44:4-101 of this Title shall fail to perform the order or directions of the county director of welfare with regard to the support of the poor person, or if the poor person is supported at public expense, the Superior Court, upon the complaint of the director of welfare or two residents of the county may summon the persons chargeable as in other actions and summon witnesses, and may order and adjudge the able relatives to pay such sum as the circumstances may require in the discretion of the court for each poor person, as will maintain and relieve him or them, and as will relieve the public of the burden of such care and maintenance. However, where it shall appear that the person or persons sought to be held were the child or children of the poor person and were abandoned and deserted by the poor person who failed to support and maintain them during minority, the Superior Court may revoke the order of the director of welfare or reduce the amount of said order against such child or children, in proportion to the actual support and maintenance rendered by said poor person to the child or children sought to be held. Any child now under an order to support a poor person may apply to the Superior Court which issued said order for the revocation or reduction of said order in accordance with the terms of this proviso. Violations of any such order of the Superior Court shall constitute a contempt of court.

The county through its governing body may also bring an appropriate action to recover any sum of money due for the relief, support and maintenance of any poor person against any person chargeable by law therefor.

Amended 1940,c.56; 1953,c.42,s.23; 1991,c.91,s.439.



Section 44:4-103 - Contracts Between Welfare Board And Relatives Or Others

44:4-103. Contracts between welfare board and relatives or others
In all cases where there are relatives and others not otherwise chargeable by law who are able and willing to support and maintain or contribute to the support and maintenance of a poor person, the county welfare board may contract with such relatives in consideration of the support and maintenance of the poor person whereby the relatives may undertake and obligate themselves to that end, or induce such aid and support as may be possible.



Section 44:4-104 - Compelling Support By Husband Or Wife

44:4-104. Compelling support by husband or wife
44:4-104. When a husband or father shall desert his wife, child or children or a woman shall desert her child or children and leave them, or any of them, as public charges, the director of welfare of the county may apply to the Superior Court, Chancery Division, Family Part, which court may order and adjudge suitable support and maintenance to be paid and provided by the husband or wife, or either of them, to be made out of his property, and for such time as the nature of the case and circumstances of the parties render suitable and proper in the opinion of the court, and may compel the defendant to give reasonable security for such maintenance and support, and from time to time make such further orders and judgments touching such maintenance and support as shall be just, and enforce such orders and judgments.

Amended 1953,c.42,s.24; 1991,c.91,s.440.



Section 44:4-105 - Sequestration Of Estate

44:4-105. Sequestration of estate
44:4-105. The Superior Court, Chancery Division, Family Part may:

a. Issue process for the immediate sequestration of the personal estate and the rents and profits of the real estate of the person charged as provided in section 44:4-104 of this Title;

b. Appoint the director of welfare of the county, or another person, receiver thereof; and

c. Cause the personal estate and the rents and profits of the real estate, or so much thereof as is necessary, to be applied toward the maintenance and support as to the court shall from time to time seem reasonable and just.

Amended 1953,c.42,s.25; 1991,c.91,s.441.



Section 44:4-107 - Recovery Of Expenses Of Support

44:4-107. Recovery of expenses of support
The county welfare board through the county director of welfare, may bring a civil action from time to time in that court for such amount as may be necessary to pay any expense incurred or unpaid, and upon recovery of judgment and the sale of any property, real or personal, of the defendant, the proceeds realized therefrom as in other civil actions shall be paid to the county welfare board and applied by it for the support and maintenance of the deserted persons, or to reimburse the county or welfare board to the extent of the expenditures made by it for such support and maintenance.

The sum realized on execution sale and not immediately used shall be kept by the county welfare board in a separate account in a national or State bank in the place where the deserted wife or children or any of them, are placed or maintained. All surplus proceeds not expended for that purpose shall be the property of and payable to the defendant.

Amended by L.1953, c. 42, p. 784, s. 27, eff. March 19, 1953.



Section 44:4-108 - Willful Deserter As Disorderly Person; Punishment

44:4-108. Willful deserter as disorderly person; punishment
A husband or father who willfully deserts or refuses or neglects to provide for and maintain his wife or children, or any of them, or a mother who willfully deserts or refuses or neglects to provide for and maintain her children, or any of them, or a child who willfully deserts or refuses or neglects to provide for and maintain his parents, or either of them, is a disorderly person, and upon being so adjudged shall be committed to the workhouse or county jail of the county or of that county composing a district in which the person resided at the time of the desertion or failure to provide for a period not exceeding sixty days in the discretion of the court.

Amended by L.1953, c. 42, p. 785, s. 28, eff. March 19, 1953.



Section 44:4-109 - Complaint By Director Of Welfare

44:4-109. Complaint by director of welfare
When a director of welfare having jurisdiction in such cases believes that such desertion or willful refusal or neglect to so provide for any such wife, children or parents, or any of them, will cause the family to become chargeable as poor persons to any county, he shall make complaint before a court having jurisdiction in the county where the persons reside or in the place where the father, husband or child resides.

Amended by L.1953, c. 42, p. 785, s. 29, eff. March 19, 1953.



Section 44:4-112 - Visitation Of Sick Poor By Official Physicians And Nurses

44:4-112. Visitation of sick poor by official physicians and nurses
When a physician or nurse who is employed by the governing body of a county or municipality is called upon or notified by the county welfare board of the county wherein the municipality is situated, with the consent and cooperation of the board where and whereby such physician or nurse is employed, to visit a poor person who is ill or injured, he shall make the visit and render such medical aid as the case may demand.



Section 44:4-113 - Contract For Visiting Nursing Care

44:4-113. Contract for visiting nursing care
Where a contract for the visiting nursing care of sick poor persons in such municipalities is desired by the municipal authorities the county welfare board may enter into such contract, the cost to be borne by the municipality to which the service is rendered.



Section 44:4-114 - Further Medical Or Other Relief

44:4-114. Further medical or other relief
If it shall appear that the person visited and aided is a poor person within the meaning of this chapter, the physician or nurse attending him shall report the fact in writing to the director of welfare of the county welfare board, which may grant such further medical, surgical or other relief to the poor person as the circumstances may require or as it may deem necessary.



Section 44:4-115 - Hospitalization And Other Relief Where Treatment Is Urgent

44:4-115. Hospitalization and other relief where treatment is urgent
In all cases wherein medical or surgical treatment is urgent, a poor person may be removed and admitted to any public or private hospital in the municipality in which he is found, and the director or those having charge of the hospital shall within a reasonable time ascertain from the sick person his name and place of residence, and if it shall appear that he is a poor person within the meaning of this chapter, a notice in writing shall immediately be sent to the county welfare board of the county wherein the municipality is situated in which the poor person resided prior to such removal and admittance.

Upon receipt of the notice the director of welfare under the direction of the county welfare board, after confirming the status of the poor person, shall proceed and provide in a like manner for the relief of the sick indigent person as is provided for by, and is within the meaning of, this chapter, but the hospital expense shall be borne by the municipality in which the poor person was a resident prior to such removal and admittance.



Section 44:4-116 - Bond For Maintenance From Master Or Commander

44:4-116. Bond for maintenance from master or commander
When a ship or vessel shall arrive within a port, harbor or county within this state, having on board passengers or employees coming from any foreign port or place, or coming from any county within or without this state into any county within this state, the county welfare board of the county in which the ship or vessel shall arrive, may require of the master or commander thereof a bond with approved security to the inhabitants of the county in the sum of, and not exceeding, two hundred dollars, conditioned for the maintenance and support of any passenger or employee on board the ship or vessel who is sick, infirm or otherwise incapable and a poor person within the meaning of this chapter, in the opinion of the director of welfare of the county.



Section 44:4-117 - Liability Of Master Or Commander For Landing Persons Wrongfully

44:4-117. Liability of master or commander for landing persons wrongfully
A master or commander of a ship or vessel arriving as referred to in section 44:4-116 of this title, who shall land or suffer to be landed from on board his ship or vessel any passenger or employee who is sick, infirm or otherwise incapable of providing for his own support and by reason thereof is likely to become a public charge of the county, except by permit from the county welfare board of the county in which the poor person is found or brought, without having notified the director of welfare immediately upon the arrival of the passenger or employee and without having entered into the bond referred to in said section 44:4-116 shall be liable for the expenses of the relief and care of such poor person.

Such expense may be recovered from time to time, with costs of suit, by the county welfare board incurring it, in an action at law in any court of competent jurisdiction in the county in which the poor person may be.



Section 44:4-118 - Burial Of Poor

44:4-118. Burial of poor
When a person shall die in a county without leaving money or other means sufficient to defray his funeral expenses, the director of welfare under the direction of the county welfare board shall employ some person to provide for and superintend the burial of the deceased person and contract with a cemetery association to provide a place for the burial, and the necessary and reasonable expenses as fixed by the governing body chargeable with the expense shall be paid by it upon the order of the county welfare board.



Section 44:4-119 - Acquisition Of Cemetery By County; Issuance Of Bonds

44:4-119. Acquisition of cemetery by county; issuance of bonds
A county may acquire by devise, gift, purchase, condemnation or in any other manner, such land as in the judgment of the governing body may be necessary and proper for a burial ground for those who may die therein without leaving means necessary to defray their funeral expenses. Such lands may be within the boundaries of an existing cemetery.

If in the opinion of the governing body the amount of such cost will be too burdensome to be borne by the taxpayers in any one year, they may issue bonds therefor, in the manner in which other county bonds are issued pursuant to law.



Section 44:4-120 - Appropriations For Year Following Adoption Of Chapter

44:4-120. Appropriations for year following adoption of chapter
Within fifteen days after this chapter takes effect and becomes operative in any county the county welfare board shall:

a. Meet with the board of freeholders for consideration of the estimate of the welfare board as to the amount necessary for carrying into effect the provisions of this chapter for the ensuing year, and the board of freeholders after due consideration of the recommendation of the welfare board shall appropriate an amount sufficient in the judgment of the board of freeholders for the relief of the permanent or indoor poor within its jurisdiction; and

b. Meet with the governing bodies of the municipalities of the county for consideration of the respective estimates of amounts necessary for providing temporary or outdoor relief in the respective municipalities and the governing bodies shall appropriate amounts sufficient in their respective judgments to meet the estimated expenditures for the relief of the temporary or outdoor poor in the respective municipalities for the ensuing year.



Section 44:4-121 - Estimates For Ensuing Calendar Or Fiscal Years

44:4-121. Estimates for ensuing calendar or fiscal years
On November first of each year thereafter, the county welfare board shall forward to the board of chosen freeholders an estimate of the amount necessary for carrying into effect the provisions of this chapter, and to the governing bodies of the respective municipalities of the county estimates of the respective amounts necessary for the relief of the temporary or outdoor poor in the respective municipalities for the ensuing calendar or fiscal year.



Section 44:4-122 - Appropriation By Freeholders For Relief Of Permanent Or Indoor Poor

44:4-122. Appropriation by freeholders for relief of permanent or indoor poor
Such provision for expense for the relief of the permanent or indoor poor shall upon the approval of the board of chosen freeholders, be included in the budgets of the respective counties on certification thereof by the respective county welfare boards for the ensuing calendar or fiscal year, and an amount shall be appropriated sufficient in the judgment of the board of freeholders to meet the necessary expenditures.



Section 44:4-123 - Additional County Appropriation When Original Appropriation Inadequate

44:4-123. Additional county appropriation when original appropriation inadequate
When the sums appropriated as provided in section 44:4-122 of this title are expended or exhausted during the year and for the purpose for which they were appropriated, and when separate appropriations are made for indoor and outdoor relief of the poor and any one of the appropriations is expended or exhausted, or is or may be inadequate alone for either such indoor or outdoor relief, the board of chosen freeholders may provide for the continuance of such relief as may be necessary for the balance of the fiscal year, by the appropriation of additional sums from time to time to carry out the provisions of this chapter.



Section 44:4-124 - Raising Or Borrowing Of Additional Sums

44:4-124. Raising or borrowing of additional sums
Such additional sums may be paid from unexpended balances not required by law to be expended for a specific purpose, or from contingent funds, where such exist. Where such balances are not available or adequate, or such funds do not exist, such money shall be raised by temporary loans or notes, certificates of indebtedness or temporary loan bonds to be issued as otherwise provided and limited by law for counties of this state, and the amounts necessary to pay such obligations shall be placed in the budget for the next ensuing fiscal year.



Section 44:4-125 - Appropriations By Municipalities For Temporary Or Outdoor Poor

44:4-125. Appropriations by municipalities for temporary or outdoor poor
The expenditures, exclusive of administrative expenses, for relief under the provisions of this chapter of the temporary or outdoor poor residing in the respective municipalities of the county shall be limited except as provided in section 44:4-127 of this title, to amounts appropriated therefor by the respective municipalities of the county and included in their budgets for each ensuing calendar or fiscal year; and the respective municipalities shall include in their budgets appropriations adequate in the judgment of their governing bodies for the purpose.

Such appropriations shall be made available to the order of the county welfare board of the county wherein the municipalities are situated for the sole purpose of providing relief to the temporary or outdoor poor of the respective municipalities, and the county welfare board shall expend within the municipality so making the appropriation so much thereof as is necessary to provide for such relief.



Section 44:4-126 - Additional Municipal Appropriations

44:4-126. Additional municipal appropriations
When any sum appropriated as provided in section 44:4-125 of this title has been expended or exhausted, during the year and for the purpose for which it was appropriated, the county welfare board shall notify the governing body of the municipality, which shall provide for the continuance of the relief of the temporary or outdoor poor residing in the municipality, for the balance of the calendar or fiscal year, by an additional appropriation for the purpose, to be made available to the order of the county welfare board of the county.



Section 44:4-127 - Emergency County Appropriation When Municipality Fails To Appropriate Additional Sum

44:4-127. Emergency county appropriation when municipality fails to appropriate additional sum
When a municipality fails to appropriate an additional sum for this purpose, the board of chosen freeholders shall provide for the relief of the temporary or outdoor poor of the municipality for the remainder of the calendar or fiscal year by an emergency appropriation on certification thereof by the county welfare board, and shall assess and collect a special tax in the municipality sufficient to meet and pay for such emergency appropriation in the same manner as other county taxes are assessed and collected in the municipalities of the county.



Section 44:4-128 - Unexpended Balances Of Municipal Appropriations

44:4-128. Unexpended balances of municipal appropriations
Any unexpended balance of such municipal appropriation shall be carried over and made available for the relief of the temporary or outdoor poor within the municipality for the next ensuing year.



Section 44:4-129 - Proposal By Resolution To Adopt Chapter

44:4-129. Proposal by resolution to adopt chapter
The board of chosen freeholders of any county the legal voters of which have failed to adopt the provisions of this chapter as herein provided, may propose to adopt such provisions by resolution as in this chapter provided.



Section 44:4-130 - Time For Final Action On Resolution

44:4-130. Time for final action on resolution
Final action by the board of chosen freeholders of the county on the resolution shall be adjourned for at least one month from the time of the proposal of such resolution, at which time such final action shall be taken except as provided in section 44:4-131 of this title.



Section 44:4-131 - Notice Of Time And Place Of Final Action; Adjournment

44:4-131. Notice of time and place of final action; adjournment
Within two weeks after the proposal of the resolution, notice of the time and place of final action to be taken thereon shall be published twice in two newspapers published and circulated in the county, at least one of which is published in the county seat. The final passage of the resolution may be adjourned thereafter to the next regular meeting of the board of chosen freeholders.



Section 44:4-132 - Submission Of Question To Voters Of County; Notice

44:4-132. Submission of question to voters of county; notice
Upon the adoption of the resolution by the board of chosen freeholders, the question of the adoption of the provisions of this chapter in the county shall thereupon be submitted to the legal voters of the county at the general election next following the adoption of the resolution, public notice of which shall be given by the board of chosen freeholders by publication, not less than thirty days prior to the election, in one or more newspapers published and circulated in the county, at least one of which is published in the county seat.



Section 44:4-133 - Ballot; Form And Content

44:4-133. Ballot; form and content
At any such election at which the question of the adoption of the provisions of this chapter is submitted to the legal voters of a county, there shall be printed upon each official ballot substantially the following:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall chapter 4 of the title Poor of

[ ] YES the Revised Statutes (s. 44:4-1 et seq.),

providing for the settlement and relief

[ ] NO of the poor and for county relief, be adopted in

....................... (here insert

name of county)?"



Section 44:4-134 - Voting

44:4-134. Voting
44:4-134. If the voter makes an x or + mark in ink or pencil in the square at the left of the word "yes," it shall be counted as a vote in favor of the adoption of this chapter.

If the voter makes an x or + mark in ink or pencil in the square at the left of the word "no," it shall be counted as a vote against the adoption of this chapter, and in case no mark is made in the square at the left of the word "yes" or "no" it shall not be counted as a vote for or against the acceptance of this chapter.

Amended 1953,c.42,s.11; 1991,c.91,s.431; 1994,c.77,s.23.



Section 44:4-135 - Canvass And Return Of Votes; When Chapter Becomes Operative

44:4-135. Canvass and return of votes; when chapter becomes operative
A canvass and return of the votes cast in the county upon the question of the adoption of this chapter shall be made by the board of canvassers in the same manner as for officers voted at such election and as for other questions submitted on referendum. If a majority of the votes cast for or against the chapter are found to favor its adoption it shall then, but not otherwise, be deemed adopted in the county. When so adopted in a county the board of chosen freeholders thereof shall provide by resolution for its operation on January second next following the referendum.



Section 44:5-1 - Health Of Indigent And Recreation Of Needy Children

44:5-1. Health of indigent and recreation of needy children
A municipality may:

a. Establish laboratories and dispensatories;

b. Employ visiting nurses, supply medicines and medical services to the indigent sick; and

c. Provide fresh air camps, excursions and other means of recreation for the needy children of the municipality.



Section 44:5-2 - Annual Appropriation In Municipalities To Maintain Indigent Patients And Assist Health Care Facilities

44:5-2. Annual appropriation in municipalities to maintain indigent patients and assist health care facilities
Any municipality which has no health care facility therein maintained by such municipality may make an appropriation in each year of an amount which, in the judgment of the governing body, shall be adequate for the purposes hereinafter stated. Such appropriation shall be made in the manner in which appropriations for other municipal purposes are made and such sum so appropriated shall be included in the annual tax levy of the municipality and collected in the same manner and at the same time as other municipal taxes. The sum shall be applied to the purpose of paying the cost of supporting and maintaining such indigent patients as may be sent by order of any municipal physician, director of welfare or other proper authority of the municipality to any health care facility or health care facilities supported by private charity and located in the municipality or any other municipality in this State, and shall also be applied to the purpose of defraying the cost incurred by any such health care facility in providing health care facility care to any indigent person residing in such municipality in cases where the furnishing of such care shall be approved by the proper authorities of such municipality, although such person may not have been sent to the health care facility by order of any municipal physician, director of welfare or any other proper authority thereof. The sum so appropriated may also be applied to the purpose of assisting in the support of any such health care facility or health care facilities.

The money so raised shall not be used for any other purpose whatever and the municipality may by ordinance regulate

(a) The mode of sending such person to such health care facility or health care facilities and of approving of the furnishing of care therein;

(b) The mode and terms of paying for the care and maintenance of such persons so sent to such health care facility or health care facilities or so approved; and

(c) The manner of making payment for the maintenance of such health care facility or health care facilities.

Amended by L.1948, c. 53, p. 139, s. 1; L.1949, c. 227, p. 715, s. 1; L.1950, c. 291, p. 987, s. 1, eff. July 3, 1950; L.1981, c. 145, s. 3, eff. May 14, 1981.



Section 44:5-2A - Health Care Facility Defined

44:5-2a. Health care facility defined
As used in this amendatory and supplementary act "health care facility" means the private facility or institution, engaged principally in providing services for health maintenance organizations, diagnosis or treatment of human disease, pain, injury, deformity or physical condition, including, but not limited to, a general hospital, special hospital, mental hospital, public health center, diagnostic center, treatment center, rehabilitation center, extended care facility, skilled nursing home, nursing home, intermediate care facility, tuberculosis hospital, chronic disease hospital, maternity hospital, outpatient clinic, dispensary, home health care agency or residential health care facility.

L.1981, c. 145, s. 4, eff. May 14, 1981.



Section 44:5-2.1 - Effective Date

44:5-2.1. Effective date
This act shall take effect immediately.

L.1949, c. 227, p. 716, s. 2. Amended by L.1950, c. 291, p. 989, s. 2.



Section 44:5-3 - Contracts By Cities For Care Of Persons At Public Expense

44:5-3. Contracts by cities for care of persons at public expense
The board or body having charge of the finances of a city may enter into and make a contract or contracts not exceeding the term of five years at a time with any corporation or individual maintaining or operating a hospital in that city, for the medical and surgical care and treatment of those persons whom that board or body shall consider and determine should be cared for and treated at public expense. That board or body shall annually during the continuance of the contract or contracts raise by taxation the sum needed to defray the expenses of such medical care and treatment for the fiscal year then next ensuing.



Section 44:5-4 - Contracts By Cities For Care Of Indigent Patients; Referendum

44:5-4. Contracts by cities for care of indigent patients; referendum
A city which has no hospital located therein maintained by the city, shall, when the provisions of sections 44:5-4 to 44:5-7 of this title are assented to by a majority of the electors as hereinafter provided, make and enter into a contract or agreement with any regularly incorporated hospital supported in whole or in part by private subscription and located in the city, to pay to that hospital for a period not exceeding ten years in any one term, a sum equal to one-third of a mill on every dollar of assessable property returned by the assessor of the city, for the purpose of supporting, maintaining and caring for such indigent patients as may be sent to that hospital by order of any city physician, overseer of the poor or other proper authority of the city. Said sections 44:5-4 to 44:5-7 shall not take effect in any city until assented to by a majority of the legal electors thereof voting at any election for municipal officers to be held in the city.



Section 44:5-5 - Referendum; Ballot, Form

44:5-5. Referendum; ballot, form
44:5-5. The question of the adoption of the provisions of sections 44:5-4 to 44:5-7 of this title shall not be submitted to the electors of a city until after a resolution is passed by the legislative body of the city directing the clerk to give public notice of the submission of the question. Upon the adoption of the resolution the clerk of the city shall cause notice of the submission of the question to be published in two newspapers circulating in the city for at least ten days before the holding of the election.

The officer charged with the duty of preparing the official ballots for the election of municipal officers of the city at that election shall cause to be printed on each official ballot beneath the list of candidates thereon substantially the following:

"To vote upon the public question printed below, if in favor thereof mark a cross (X) or plus (+) in the square at the left of the word YES, and if opposed thereto mark a cross (X) or plus (+) in the square at the left of the word NO.

"Shall sections 44:5-4 to 44:5-7 of

[ ] Yes the title Poor of the Revised Statutes, enabling

the city to contract for the purpose of supporting,

maintaining and caring for indigent patients in any

[ ] No regularly incorporated hospital located in the

city, be adopted?"



If the voter makes an X or + mark in ink or pencil in the square at the left of the word "yes," it shall be counted as a vote in favor of the adoption of the sections. If the voter makes an X or + mark in ink or pencil in the square at the left of the word "no" it shall be counted as a vote against the adoption of the sections, and if no mark is made in either square at the left of either the word "yes" or "no" it shall not be counted as a vote for or against the acceptance of the sections.

Amended 1994,c.77,s.24.



Section 44:5-6 - Making Of Contract

44:5-6. Making of contract
If a majority of all the ballots cast at the election referred to in section 44:5-5 of this title are in favor of the adoption of the provisions of sections 44:5-4 to 44:5-7 of this title, the proper municipal authorities shall enter into a contract as provided in section 44:5-4.

If there is more than one hospital supported in whole or in part by private subscription, in the city, the proper municipal authorities may designate with which of the hospitals the contract shall be made, or enter into contracts with more than one of them and apportion the amount so to be raised by taxation among them, in the manner which in the discretion of the municipal authorities may be for the best interests of the public.



Section 44:5-7 - Annual Appropriation By City During Existence Of Contract

44:5-7. Annual appropriation by city during existence of contract
Upon the execution of a contract by a city as provided in sections 44:5-4 and 44:5-6 of this title, the proper municipal authorities of the city shall annually during the existence of the contract appropriate and raise by taxation in the manner in which other city taxes are assessed, levied and collected in the city, a sum equal to one-third of a mill on every dollar of assessable property returned by the assessor of the city, which sum when so appropriated shall be paid to the treasurer of the board of trustees, governors or directors of the hospital named in the contract.



Section 44:5-8 - Authorization Of Increased Annual Appropriations In Certain Cities

44:5-8. Authorization of increased annual appropriations in certain cities
A city which prior to February first, one thousand nine hundred and thirty-two, adopted the provisions of sections 44:5-4 to 44:5-7 of this title, and which has made and entered into the contract or contracts contemplated in said sections, may pay to the hospital or hospitals during the remainder of the term of the contract or contracts and all renewals thereof a sum not exceeding one mill on every dollar of assessable property returned by the assessor of the city for the purpose of supporting, maintaining and caring for such indigent patients as may be sent to the hospital by order of any city physician, overseer of the poor or other proper authority of the city, and may annually appropriate and raise by taxation in the manner in which other city taxes are assessed, levied and collected in the city during the existence of the contract or contracts or renewals thereof a sum not exceeding one mill on every dollar of assessable property returned by the assessor of the city for the purpose of taxation therein.



Section 44:5-9 - Contracts By Cities For Care Of Diseased Patients

44:5-9. Contracts by cities for care of diseased patients
The board or body having charge of the finances of a city which at the time does not maintain and operate a municipal hospital for contagious or infectious diseases exclusively, may make a contract or contracts, not exceeding the term of five years at a time and without advertising for bids, with any corporation or person properly equipped for the purpose, for the care and treatment of such patients suffering from contagious, infectious or other disease as that board or body may consider and determine should be so cared for and treated at public expense. Such board or body shall annually during the continuance of the contract or contracts cause the sum needed to meet such expenditures for that year to be raised by taxation.



Section 44:5-10 - Annual Appropriations In Certain Municipalities To Maintain Patients Or Assist Hospitals

44:5-10. Annual appropriations in certain municipalities to maintain patients or assist hospitals
A village, borough, town or township which has no hospital located therein maintained by the municipality may make an annual appropriation, in the manner in which appropriations for other municipal purposes are made, of a sum of money not exceeding an amount equal to one-tenth of one per cent of the total valuations of real and personal property of the municipality, which sum so appropriated shall be included in the annual tax levy of the municipality and collected in the same manner and at the same time as other municipal taxes.

The sum shall be applied to the purpose of supporting and maintaining such indigent persons residing in the municipality as may be sent by order of an overseer of the poor or other proper authority of the municipality to any hospital duly incorporated under the laws of this state and located in the municipality or in any other municipality in the same or an adjoining county, and of assisting in the maintenance of any such hospital furnishing hospital service to the residents of the municipality.



Section 44:5-10.1 - Annual Appropriations In Certain Municipalities For Contributions To Hospitals

44:5-10.1. Annual appropriations in certain municipalities for contributions to hospitals
Any village, borough, town or township which has no hospital located therein maintained by the municipality may make an annual appropriation, in the manner in which appropriations for other municipal purposes are made, of a sum of money not exceeding an amount equal to one-tenth of one per cent of the total assessed valuation of real and personal property of such municipality which sum so appropriated shall be included in the annual tax levy of such municipality and collected in the same manner and at the same time as other municipal taxes.

The sum shall be applied for the purposes and in the manner set forth in section 44:5-10 of this title, or may be paid directly to any hospital, now duly incorporated under the laws of this state and located in such municipality or in any other municipality in the same or an adjoining county, for the purpose of assisting in the maintenance of any such hospital furnishing hospital service to the residents of such municipality, in order that such hospital may be maintained and render service to such residents of the municipality who are not able to pay the full cost of their maintenance, care and treatment in such hospital.



Section 44:5-10.2 - Construction Or Enlargement Of Private Health Care Facility; Municipal Appropriations

44:5-10.2. Construction or enlargement of private health care facility; municipal appropriations
Any municipality which has no health care facility therein maintained by such municipality, may appropriate a sum or sums of money to be applied for the purpose of constructing or enlarging any health care facility or health care facilities located in the municipality or in any other municipality in the county, which is supported by private charity and where such patients as may be sent thereto are supported and maintained and to which annual appropriations may be made by the municipality to maintain patients and to assist such health care facility in accordance with the chapter to which this is a supplement. The sum or sums so appropriated pursuant to this act shall be used and applied in constructing or enlarging such health care facility.

L.1954, c. 266, p. 982, s. 1, eff. Dec. 27, 1954. Amended by L.1981, c. 145, s. 2, eff. May 14, 1981.



Section 44:5-12 - Distribution Of Appropriation Among Nonprofit Hospitals Or Clinics In County

44:5-12. Distribution of appropriation among nonprofit hospitals or clinics in county
Money appropriated by a governing body and distributed and paid to any hospital by virtue of section 44:5-11 of this Title, shall, if there is more than one such hospital, be distributed among and paid to them upon the basis of the free ward day's treatment furnished by each of them for the benefit, comfort and maintenance of such patients, inmates therein, or in the case of clinics, by the number of individual treatments of patients, as are residents of the county at the time of being sent to that hospital, and not otherwise.

"Free ward day's treatment," as used in this section, means not less than 24 hours' medical and nursing attention of a hospital patient who occupies a listed hospital bed in the public ward for at least 24 hours continuously and for which nothing is paid. Free ward day's treatment shall not include treatment given to a person who would not commonly be admitted to or maintained in the public or contagious wards of general hospitals.

Amended by L.1969, c. 188, s. 2, eff. Nov. 7, 1969; L.1979, c. 14, s. 2, eff. Feb. 8, 1979.



Section 44:5-13 - Annual Reports To Freeholders By Hospitals Participating In Appropriation

44:5-13. Annual reports to freeholders by hospitals participating in appropriation
A hospital desiring to participate in the funds referred to in sections 44:5-11 and 44:5-12 of this title shall, prior to December fifteenth of each year, make a report to the board of chosen freeholders of the county under oath of the superintendent or custodian of the records and verified by the president of the hospital, setting forth in detail the free work done by the hospital in accordance with the provisions of said sections 44:5-11 and 44:5-12 for the twelve months ending November thirtieth next preceding.

The apportionment of the money for the fiscal year of the county, following such reports, shall be made to each hospital upon the basis of free service as shown by the reports, and no hospital failing to make such reports shall participate in the funds appropriated for the fiscal year immediately following that failure.



Section 44:5-14 - Appropriations By Counties For Constructing Or Enlarging Private Charitable Hospitals

44:5-14. Appropriations by counties for constructing or enlarging private charitable hospitals
The board of chosen freeholders of a county which has no hospital located therein wholly maintained by the county, other than the hospital or sick ward of the county almshouse, may appropriate a sum of sums of money in the manner in which appropriations for other county purposes are made, which sum so appropriated shall be included in the annual tax levy of the county and collected in the same manner and at the same time as other county taxes.

The sum shall be applied to the purpose of constructing or enlarging any hospital or hospitals located in the county which is supported by private charity and where such patients as may be sent thereto are supported and maintained. The sum or sums so appropriated shall be used and applied in constructing or enlarging such hospital as shall afford care, comfort and maintenance to such patients as are residents of the county at the time of being sent to that hospital.

Amended by L.1954, c. 255, p. 929, s. 1, eff. Dec. 15, 1954.



Section 44:5-15 - Bond Issues By Counties For Construction Or Alteration Of Charitable Hospitals

44:5-15. Bond issues by counties for construction or alteration of charitable hospitals
The board of chosen freeholders of a county which has no hospital located therein maintained by the county, other than a hospital or sick ward of a county almshouse, may issue bonds to an amount not exceeding fifteen thousand dollars for the purpose of enabling any charitable hospital located in the county to construct new buildings, make alterations, additions or repairs to old buildings, and provide equipment for such buildings. All of such bonds shall mature within the period fixed by the board of freeholders which period shall not exceed thirty years. The proceeds of the sale of the bonds shall be paid by the county treasurer to the treasurer or other proper officer of the hospital to be expended for the purposes hereinbefore mentioned.

A hospital receiving money under this section shall be bound to treat such poor persons in the county suffering from disease or accident as may apply for admission to the hospital without cost, and the receipt of any money by the hospital under this section shall constitute a contract irrevocable between the hospital and the board of freeholders by virtue of which contract the hospital shall be bound to treat the persons suffering from disease or accident as herein provided, free of cost or charge, when a certificate is produced by the poor person signed by the board of freeholders, its director, or any member thereof, certifying that the poor person is entitled to treatment under the terms of a contract created by this section.

Nothing in this section shall be construed to apply to or prevent an appropriation of money to the hospital under other laws, to be used for the purpose of maintenance, care or treatment of poor persons resident in the county wherein the hospital is located.



Section 44:5-16 - Annual Appropriations For Maintenance Of Charitable Hospitals And For Care And Treatment Of Poor

44:5-16. Annual appropriations for maintenance of charitable hospitals and for care and treatment of poor
A. Any county having a population less than 850,000 according to the latest federal decennial census may make annual appropriations not exceeding in the aggregate 1/10 of 1% of the total assessed valuations of real and personal property of the county, or a sum of money not in excess of the amount which might be raised at that rate, in the manner in which other appropriations for county purposes are made, for the maintenance of a charitable hospital or hospitals the facilities of which are used by the poor or indigent residents of the county, to an amount not exceeding the estimated annual deficit in operating expenses of the hospital, which sum, so appropriated, shall be included in the annual tax levy of the county and collected in the same manner and at the same time as other county taxes.

The amount so appropriated when paid over to a charitable hospital shall be used towards the current maintenance and expense of operation thereof. The appropriation may be made for a specifically named hospital or it may be made generally and in such case, the county governing body may, by ordinance or resolution, as appropriate, apportion the amount so appropriated to any such hospital in the manner which in their judgment may be deemed for the best interest of the county, but in no case shall a hospital receive more than the amount of its actual deficit in operating expenses.

The officials and auditors of the county shall have access at all reasonable times to the books and records of a hospital which shall receive the appropriation or part thereof, for the purpose of ascertaining the deficit in operating expenses and the application of the moneys so appropriated or apportioned and the financial needs or requirements of the hospital.

B. Any county having a population less than 850,000 according to the latest federal decennial census may make annual appropriations, for the medical care, treatment and maintenance of the poor and indigent residents of the county in any charitable hospital or hospitals in a sum not exceeding in the aggregate for all such hospitals, 1/10 of 1% of the total assessed valuations of real and personal property of the county, or a sum of money not in excess of the amount which might be raised at that rate in the manner in which other appropriations for the county are made, regardless of whether the hospital or hospitals to which such moneys are paid, shall have an annual deficit in operating expenses of such hospital, which appropriation shall be included in the annual tax levy of the county and collected in the same manner and at the same time as other county taxes.

No such hospital shall receive any payment pursuant to this subsection at a rate in excess of the average cost per patient in any county hospital operated by the county making the payment and provided further that no person shall be considered poor and indigent for the purpose of this subsection unless such status is established to the satisfaction of the governing body of such county.

C. Subsections A. and B. of this act are mutually exclusive and no hospital shall receive payment under both subsections.

Amended by L.1939, c. 230, p. 627, s. 1; L.1947, c. 336, p. 1087, s. 1; L.1957, c. 234, p. 787, s. 1; L.1961, c. 63, p. 558, s. 1, eff. June 3, 1961; L.1969, c. 188, s. 3, eff. Nov. 7, 1969; L.1971, c. 451, s. 1, eff. Feb. 29, 1972; L.1981, c. 462, s. 51.



Section 44:5-17 - Provision By Counties Over 850,000 For Maintenance Of Patients In Hospitals

44:5-17. Provision by counties over 850,000 for maintenance of patients in hospitals
The governing body of a county having a population of 850,000 or more according to the latest federal decennial census may make provision for the support of resident indigent patients, who cannot be maintained by private means, in a hospital or hospitals having 50 or more beds of which 20 or more are open to the public at all times.

Provision for the maintenance and treatment of an individual patient in the hospital shall be made by the county upon the certification by the county physician of the name of the person and upon the approval of the county governing body; but the certification shall not be approved unless there is attached thereto a verified bill to the governing body for that maintenance and treatment, signed by the head officer and chief physician of the hospital and stating that the patient was in need of such maintenance and medical treatment for the time charged for and no longer. The amount to be paid shall not exceed the sum charged in the hospital in which the resident indigent is placed for patients occupying beds in wards open to the public.

Amended by L.1961, c. 63, p. 560, s. 2; L.1969, c. 188, s. 4, eff. Nov. 7, 1969; L.1971, c. 459, s. 2, eff. Feb. 29, 1972; L.1981, c. 462, s. 52.



Section 44:5-18 - Annual Appropriations For Purposes Of Section 44:5-17

44:5-18. Annual appropriations for purposes of section 44:5-17
The governing body of a county having a population of 850,000 or more according to the latest federal decennial census may make for the purposes of R.S. 44:5-17 an annual appropriation of not more than $10,000.00 for each hospital, to pay for the support and maintenance of such persons therein, which sum shall be included in the annual tax levy and collected in the same manner and at the same time as the other county taxes; but that sum or so much thereof as may be unexpended at the end of the fiscal year in the county shall become a part of the sum authorized to be appropriated for the next fiscal year and be deducted from the amount authorized by R.S. 44:5-17 to be appropriated and collected for the succeeding year.

Amended by L.1961, c. 63, p. 560, s. 3; L.1969, c. 188, s. 5, eff. Nov. 7, 1969; L.1971, c. 459, s. 3, eff. Feb. 29, 1972; L.1981, c. 462, s. 53.



Section 44:5-18.1 - Psychiatric Diagnosis And Treatment Of Indigent Residents; Appropriation For

44:5-18.1. Psychiatric diagnosis and treatment of indigent residents; appropriation for
The board of chosen freeholders of any county which has no county mental or psychiatric hospital or clinic may appropriate not more than ten thousand dollars ($10,000.00) per annum for the necessary expense incident to the diagnosis and treatment of such indigent residents in the county as may require psychiatric diagnosis and treatment, including the cost of diagnosis, special mental tests and treatment. Before expending money for such purposes, the board of chosen freeholders shall adopt such rules and regulations as it deems advisable concerning the requirement of residents and eligibility for such relief. Disbursements shall be made through officers designated by the board of chosen freeholders for that purpose on verified bills presented and approved as in the case of other county expenditures.

L.1952, c. 119, p. 459, s. 1, eff. May 5, 1952.



Section 44:5-19.1 - Liens For Medical Care And Hospitalization; Priority

44:5-19.1. Liens for medical care and hospitalization; priority
The board of chosen freeholders of any county, which furnishes medical care and hospitalization to resident indigent patients who cannot be maintained by private means, in a hospital or hospitals supported by private charity, on a per diem per patient basis, shall have a lien against the property of any person receiving such service in an amount equal to the cost to the county of the maintenance of such person in such hospital, which lien shall have priority over all unrecorded encumbrances.

L.1957, c. 139, p. 530, s. 1, eff. July 12, 1957.



Section 44:5-19.2 - Form

44:5-19.2. Form
The lien shall state the name of the patient, the date of his admission, the rate at which payment is made by the county for such patient's medical care and hospitalization, the name of the institution in which such service was rendered and the amount due to the county for such service at the date of the filing of the lien and the rate of accumulation, if any shall occur, thereafter and shall be signed by the director of the board of chosen freeholders of the county or such person as shall be authorized so to do by resolution of said board.

L.1957, c. 139, p. 530, s. 2.



Section 44:5-19.3 - Time Of Filing

44:5-19.3. Time of filing
Any such lien may be filed at any time during the period of hospitalization and within 2 years after the date of discharge from such hospitalization.

L.1957, c. 139, p. 530, s. 3.



Section 44:5-19.4 - Place Of Filing; Effective Date Of Lien

44:5-19.4. Place of filing; effective date of lien
The lien shall be filed with the clerk or register of deeds and mortgages of the county, as the case may be, or with the Clerk of the Superior Court, and shall immediately attach to and become binding upon all real property in the ownership of the patient in the county, if it is filed in the county, or wherever situate in the State, if it is filed in the Superior Court, and it shall have the force and effect of a judgment at law.

L.1957, c. 139, p. 530, s. 4.



Section 44:5-19.5 - Clerk Or Register Of Deeds; Duties; Fees

44:5-19.5. Clerk or register of deeds; duties; fees
The clerk or register of deeds and mortgages of the county or the Clerk of the Superior Court, as the case may be, shall provide suitable books in which all liens and other papers incidental thereto shall be received and recorded without payment of any fee, which books shall be properly indexed in the name of the person against whom the lien is claimed.

L.1957, c. 139, p. 531, s. 5.



Section 44:5-19.6 - Property Concerned

44:5-19.6. Property concerned
The lien shall become binding upon any goods, rights, credits, chattels, moneys or effects which are held, for the present or subsequent use, of the person against whom the lien is filed, by any person, firm or corporation, after notice of the existence of the lien forwarded by certified mail to said person, firm or corporation, who or which shall thereafter be precluded from disposing of said property rights until said lien is satisfied or the county consents thereto and any person, firm or corporation disposing of such properties or moneys after receipt of such notice of lien shall be liable to the county for the value of such properties or moneys so disposed of, except that when the notice of the lien is served upon a banking institution the lien shall be effective against such banking institution only in the amount of the accumulated delinquent maintenance stated therein.

L.1957, c. 139, p. 531, s. 6.



Section 44:5-19.7 - Settlement Of Lien

44:5-19.7. Settlement of lien
The board of chosen freeholders of the county is authorized to compromise and make settlement of any claim for which any lien is filed under the provisions of this act and such resolution shall be sufficient authorization for the discharge thereof.

L.1957, c. 139, p. 531, s. 7.



Section 44:5-19.8 - Discharge

44:5-19.8. Discharge
Any lien so filed may be discharged by filing in the office in which it is entered a certificate setting forth that the same is discharged of record, signed and acknowledged by the director of the board of chosen freeholders of the county.

L.1957, c. 139, p. 531, s. 8.



Section 44:5-19.9 - Support By Relatives

44:5-19.9. Support by relatives
Upon application for medical care and hospitalization by any person, or upon the furnishing of the same by the county to any person, in the manner provided in section 1 of this act, the County Adjuster of the county shall ascertain, if possible, the relatives chargeable by law for the support of such person and shall proceed to obtain their assistance or compel them to render assistance in providing medical care and hospitalization in the manner provided in this act or in paying the cost thereof.

L.1957, c. 139, p. 532, s. 9.



Section 44:5-19.10 - Court Action To Force Responsible Relative To Pay

44:5-19.10. Court action to force responsible relative to pay
10. Should any relative responsible for the support of such applicant or person receiving such service fail to obey the order or direction with regard to the providing of service and paying therefor, the Superior Court may, upon complaint of the County Adjuster, summon the persons chargeable before it as in other actions and summon witnesses and may order the able relatives responsible for the support of such applicant to pay such sums as the circumstances may require in the discretion of the court for such applicant and violation of any such order of the court shall be contempt of the court and the person so violating the same shall be subject to the penalties which by law may be imposed for other contempts of said court.

L.1957,c.139,s.10; amended 1991,c.91,s.442.



Section 44:6-1 - Maintenance By Municipalities Of Clinics For Indigent Children

44:6-1. Maintenance by municipalities of clinics for indigent children
The board or body having control of the finances of a municipality may appropriate annually such sum as it may deem advisable to be used and applied only for the maintenance and equipment of a dental clinic or clinics in the municipality for the free treatment of indigent persons of school age.



Section 44:6-2 - Maintenance By Boards Of Education Of Clinics For Indigent Children

44:6-2. Maintenance by boards of education of clinics for indigent children
The board of education of a municipality or county may maintain and conduct therein dental clinics for the treatment and relief of indigent children. The operator in the clinic must be registered to practice dentistry in this state. For the maintenance and equipment of the clinics there may be appropriated annually in a municipality or county, in the manner in which money for other school purposes is appropriated, such sum not exceeding five thousand dollars as may be deemed advisable.



Section 44:6-3 - Appropriations By First-class Cities To Dental Associations Conducting Clinics For Indigent Children

44:6-3. Appropriations by first-class cities to dental associations conducting clinics for indigent children
Whenever a dental association regularly incorporated under the laws of this state shall maintain and conduct in a city of the first class a dental clinic or clinics where indigent children may receive treatment and relief without charge or fee, the board or body having control of the finances of the city may appropriate and pay to that association each year such sum or sums, not exceeding twenty thousand dollars in all, as it shall deem advisable, to be used and applied by that association only for the support, maintenance and equipment in the city of a dental clinic or clinics for the free treatment of indigent children not over the age of sixteen years who are residents of the city.

The officers of the dental association shall annually at the beginning of each fiscal year furnish to the board or body having control of the finances of the city a report of the number and kind of cases treated by the clinic together with a detailed statement of all expenditures made from any money appropriated by the city for the clinic.



Section 44:6-4 - Appropriations By Certain Cities To Dental Associations Conducting Clinics For Indigent Persons

44:6-4. Appropriations by certain cities to dental associations conducting clinics for indigent persons
Whenever a dental association regularly incorporated under the laws of this state shall maintain and conduct in a city, other than a city of the first class, a dental clinic or clinics where indigent persons resident in the city may receive treatment and relief without charge or fee, the board or body having control of the finances of the city may appropriate and pay to that association, each year, such sum or sums, not exceeding five thousand dollars in all, as it shall deem advisable, to be used and applied by that association only for the support, maintenance and equipment in the city of a dental clinic or clinics for the free treatment of indigent persons resident in the city.

The officers of the clinic shall annually at the beginning of each fiscal year furnish to the board or body having control of the finances of the city a report of the number and kind of cases treated by the clinic together with a detailed statement of all expenditures made from any money appropriated by the city for the clinic.



Section 44:6-5 - Appropriations For Dental Clinics

44:6-5. Appropriations for dental clinics
The board of chosen freeholders of any county wherein there is in use a permanently located dental clinic, or a trailer or mobile dental clinic may raise, appropriate and use annually such sum of money as it may deem advisable in the furtherance of or for the maintenance and equipment of such dental clinic or clinics in the county for the treatment of indigent persons of school age.

L.1944, c. 224, p. 763, s. 1. Amended by L.1950, c. 137, p. 271, s. 1, eff. May 25, 1950.



Section 44:7-1 - Definitions.

44:7-1 Definitions.

44:7-1. As used in this chapter:

"Commissioner" means the Commissioner of Human Services.

"State board" means the State Board of Human Services.

"State division" means the bureau of assistance as set up within the Department of Human Services.

"Director of old age assistance" means the chief of the State bureau of assistance.

"Director of welfare" means the director of the county welfare board.

"County welfare board" means the boards established within the several counties for the purposes of administering welfare to the needy, whether set up under the authority of this chapter or pursuant to any other laws of this State.

"Assistance" means money payments to or on behalf of eligible persons.

"Old age assistance" means assistance to aged needy persons as provided by this chapter, and, unless otherwise indicated, includes all programs of assistance for other specified classes of persons authorized to be administered by or through the county welfare boards.

"County adjuster" means the official of that designation authorized to act in cases of commitment or admission of persons who have a mental illness to State or county hospitals for the insane.

"Federal aid" means grants-in-aid to the State as provided for in the Federal Social Security Act, approved August 14, 1935, as amended.

"Institution" means any establishment, whether in single or multiple dwellings, whether public or private, whether incorporated or unincorporated, whether for profit or nonprofit, operated at the direction of or under the management of an individual or individuals, corporation, partnership, society, or association, which furnishes food and shelter for 4 or more persons unrelated to the proprietor and which provides medical or nursing service or any other personal care or service beyond food, shelter, and laundry, to any 1 or more of such persons.

amended 1953, c.213, s.1; 1962, c.222, s.9; 2013, c.103, s.119.



Section 44:7-2 - Construction

44:7-2. Construction
This chapter shall be liberally construed and nothing therein shall be construed as repealing any other law or part thereof providing for the settlement and relief of the poor except in so far as inconsistent therewith, and the provisions of this chapter shall be construed as an additional method of supporting and providing for aged poor persons. The provisions of this chapter shall not be construed to terminate, alter or affect any assistance furnished prior to March sixteenth, one thousand nine hundred and thirty-six, or being furnished on said date under any law of this state. The provisions contained in this chapter shall not be construed to be exclusive and shall not be construed to repeal other provisions of the law not inconsistent therewith. Any particular grant of power contained in this chapter shall be held to be in specification but not in limitation of general powers. Nothing in this chapter shall operate to repeal or nullify the provisions of Title 11, Civil Service.



Section 44:7-3 - Persons Entitled To Old Age Assistance; Applications

44:7-3. Persons entitled to old age assistance; applications
Subject to the provisions of this chapter, every needy person, sixty-five years of age or upwards, residing in this State, and otherwise qualified as hereinafter set forth, shall be entitled to old age assistance. All persons wishing to make application for old age assistance shall have opportunity to do so and assistance shall be furnished with reasonable promptness to all of such persons who are found eligible.

Amended by L.1938, c. 361, p. 901, s. 1, eff. July 1, 1938; L.1943, c. 164, p. 476, s. 2; L.1952, c. 24, p. 108, s. 1, eff. July 1, 1952.



Section 44:7-4 - Recipient Of Assistance Not Deemed Pauper

44:7-4. Recipient of assistance not deemed pauper
No person receiving assistance under this chapter shall be deemed to be or classified as a pauper by reason thereof.



Section 44:7-5 - Eligibility Of Applicants; Details

44:7-5. Eligibility of applicants; details
Old age assistance shall be granted under this chapter to any person who:

a. Has attained the age of 65 years;

b. Lacks adequate support; is unable to support himself; is without parents, spouse, or children able to support him and without other persons able and willing to support him;

c. Is a resident of this State;

d. Is not involuntarily confined in any public or private institution other than a medical institution;

e. Has not made a voluntary assignment or transfer of property for the purpose of qualifying for such assistance or for the purpose of evading responsibility under section 44:7-14 of this Title;

f. Is found, after due investigation and determination as hereinafter provided, to be in need of assistance.

Amended by L.1938, c. 361, p. 901, s. 2, eff. July 1, 1938; L.1942, c. 173, p. 534, s. 1; L.1943, c. 164, p. 476, s. 3; L.1944, c. 84, p. 164, s. 1; L.1952, c. 24, p. 109, s. 2; L.1953, c. 213, p. 1613, s. 2; L.1962, c. 222, s. 10; L.1966, c. 190, s. 1; L.1969, c. 226, s. 1.



Section 44:7-6 - Division Of Old Age Assistance Continued; Director; Powers And Duties; Rules And Regulations Subject To Approval Of Civil Service Commission

44:7-6. Division of old age assistance continued; director; powers and duties; rules and regulations subject to approval of Civil Service Commission
The division of old age assistance created in the Department of Institutions and Agencies by the act entitled "An act to provide for the protection, welfare of and financial assistance to aged needy residents of the State of New Jersey, providing for the administration thereof and prescribing penalties for the violation thereof," approved March sixteenth, one thousand nine hundred and thirty-six, is hereby continued.

Said division shall be in charge of a qualified expert who shall be appointed by and receive the compensation fixed by the commissioner, with the approval of the State board, subject to appropriations made therefor. As director of the division of old age assistance, such qualified expert shall be responsible for the investigation, determination and supervision of old age assistance furnished under this chapter. Said division shall prescribe a uniform system of records and accounts in relation to old age assistance to be kept by the county welfare board, and shall supervise the administration of old age assistance by said county welfare board to the end that there may be throughout the State a uniform standard of records and methods of treatment of aged needy persons, based upon their individual needs and circumstances and with due regard to varying living conditions and costs of living. The said division shall prescribe rules and regulations, supplementing sections 44:7-14 to 44:7-16 of this Title, whereby reimbursement to the county and State may be effected, so far as possible, for assistance extended to any person, from the assets, estate or responsible relatives of such person. Said division shall prescribe, subject to the approval of the commissioner, a form of application, the manner and form of all reports and records, and such additional rules and regulations as are necessary and proper for carrying out the provisions of this chapter and shall prepare and furnish to the Federal Government or agency thereof such reports and records as may be required for securing Federal aid.

Said division shall, in co-operation and association with the Civil Service Commission, require adequate personnel standards for all county welfare boards, as county bureaus of old age assistance, in the manner following: The division shall, by appropriate rule and regulation, establish and maintain standards appropriate to a modern personnel system on a merit basis for all positions and for the application of correct business principles in the creation and abolition of positions, the classification of authorized positions on the basis of the duties and responsibilities of the incumbents, the development, adoption and the administration of equitable compensation schedules for each class of positions, the selection, certification, appointment, regulation and tenure of persons holding such positions, and such other standards for a merit system of personnel administration as may lawfully be required by the Federal Social Security Board for approval of a State public-assistance plan. All rules and regulations promulgated by the division relating to such personnel matters shall, with respect to those county welfare boards, which now or may hereafter operate under the provisions of Title 11, Civil Service, be subject to the jurisdiction and approval of the Civil Service Commission. The division shall, so far as may be practicable utilize the existing facilities and services of the Civil Service Commission in the preparation and conduct of examinations and such other matters as the commission may in its discretion find appropriate. All rules and regulations made by the State division under this chapter shall be binding upon the county welfare boards, as county bureaus of old age assistance.

The division of old age assistance shall have power, with the approval of the commissioner and the State board, to enter into reciprocal agreements with the appropriate public agencies in other States whereby the benefits of this chapter may be extended to New Jersey residents living in other States or to residents of other States living in New Jersey, on a reciprocal basis, and shall have power to waive the eligibility requirement stated in section 44:7-5d as to any case or cases coming within the purview of reciprocal agreements made pursuant hereto.

The director of old age assistance shall have the same powers of subpoena as are granted to the directors of welfare under the provisions of section 44:7-20 of this Title, but the consent of the county welfare boards shall not be essential to the exercise of these powers by the director of old age assistance.

Amended by L.1938, c. 361, p. 902, s. 3, eff. July 1, 1938; L.1940, c. 186, p. 553, s. 1, eff. Sept. 1, 1940.



Section 44:7-6.1 - Wages And Terms And Conditions Of Employment; Collective Negotiation With Authorized Employee Organization

44:7-6.1. Wages and terms and conditions of employment; collective negotiation with authorized employee organization
Notwithstanding the provisions of R.S. 44:7-6 or P.L.1950, c. 166 (C. 30:4B-1 et seq.), a county welfare agency has complete authority to establish wages and terms and conditions of employment for its employees through collective negotiation with an authorized employee organization. The agreement between the county welfare agency and authorized employee organization is binding on both parties and is not subject to approval by the Commissioner of Human Services or his designee, except as provided in sections 2 and 3 of this act.

L.1984, c. 14, s. 1, eff. March 8, 1984.



Section 44:7-6.2 - Negotiated Agreement Not In Compliance With Federal Law And Endangers Receipt Of Federal Funds; Notice; Hearing; Determination; Authority Of Commissioner

44:7-6.2. Negotiated agreement not in compliance with federal law and endangers receipt of federal funds; notice; hearing; determination; authority of commissioner
a. If the Commissioner of Human Services determines that (1) a provision in an agreement between a county welfare agency and an authorized employee organization is not in compliance with federal law, and (2) continued receipt of federal funds is thereby endangered, then the commissioner shall so advise the county welfare agency and authorized employee organization in writing and specify the federal law with which the agreement is not in compliance and the reason why it is not in compliance.

b. If the commissioner is notified by the federal government that the State's administration of a federal assistance program does not appear to be in compliance with federal law because of a provision in a negotiated agreement between a county welfare agency and an authorized employee organization, the commissioner shall so notify the county welfare agency and authorized employee organization in writing.

c. When the commissioner notifies a county welfare agency and authorized employee organization pursuant to this section, the commissioner shall provide the county welfare agency and authorized employee organization with (1) an opportunity to meet with him to determine if the commissioner's finding is correct and (2) an opportunity to conform voluntarily to any change found by the commissioner to be necessary in order to be in compliance with federal law.

d. If the commissioner subsequently makes a final determination that the county welfare agency's and authorized employee organization's negotiated agreement is not in compliance with federal law, he shall exercise the authority provided to him in R.S. 44:7-6 over wages and terms and conditions of employment in that county welfare agency only to the extent necessary to ensure that the agreement is in compliance with federal law.

L.1984, c. 14, s. 2, eff. March 8, 1984.



Section 44:7-6.3 - Action Or Notice Of Action To Be Taken On Wages Or Terms And Conditions Of Employment By Federal Government; Consultation On Position By Commissioner

44:7-6.3. Action or notice of action to be taken on wages or terms and conditions of employment by federal government; consultation on position by commissioner
If the federal government initiates an action or notifies the Commissioner of Human Services of any action it may take that affects any wages or term and condition of employment in a county welfare agency, the commissioner shall consult with the county welfare agency and authorized employee organization which potentially may be affected with regard to the position on the federal action that the commissioner takes.

L.1984, c. 14, s. 3, eff. March 8, 1984.



Section 44:7-7 - County Welfare Boards; Creation; Organization; Membership; Terms; Vacancies; Expenses

44:7-7. County welfare boards; creation; organization; membership; terms; vacancies; expenses
The board of chosen freeholders of each of the several counties shall cause to be established in the respective counties, where such is not already established, a county welfare board, having as one of its duties the supervision of old age assistance, but nothing in this chapter shall be construed to affect the membership of any welfare board established prior to March 16, 1936, or the term of service of any employee theretofore appointed by any such welfare board. Such boards are hereby created corporate entities, with power to sue and be sued, to use a common seal and to make bylaws. The members of said welfare board shall be appointed by the boards of chosen freeholders in and for the respective counties, and shall be constituted and composed as provided in R.S. 44:1-11. Citizen members shall hold their offices for five years, except that the first appointments shall be respectively for 1, 2, 3, 4 and 5 years, which terms, as to duration, shall be in the order of appointments as made and indicated. Vacancies in such offices shall be filled for the unexpired term only. The holding of any other office by any member of said county welfare board shall not constitute such holding as incompatible with his office as member of such county welfare board. They shall meet regularly once each month, and at such other times as may be necessary or as they may by rule provide. Attendance at any meeting of any such board by four members, at least two of whom shall be citizen members, may constitute a quorum for the transaction of business under this chapter. They shall serve without compensation, but their necessary expenses shall be allowed and paid in the same manner as other expenses are paid by the county welfare board.

Amended by L.1938, c. 361, p. 904, s. 4, eff. July 1, 1938; L.1972, c. 105, s. 4, eff. July 27, 1972.



Section 44:7-8 - Powers Of County Welfare Boards; Funds Provided By Freeholders

44:7-8. Powers of county welfare boards; funds provided by freeholders
The county welfare boards shall receive and act upon applications for assistance under and in accordance with this chapter, and do all other acts and things necessary in connection with the same for the purpose of administering and carrying out the provisions of this chapter. Funds for the administration of this chapter, and the payment of old age assistance granted thereunder, shall be provided by the board of chosen freeholders of each and every county and by the state in the manner hereinafter provided.



Section 44:7-9 - County Welfare Board; Election Of Officers; Director Not To Be Member; Officers And Employees; Civil Service Classification; Permanent Status

44:7-9. County welfare board; election of officers; director not to be member; officers and employees; civil service classification; permanent status
The county welfare board shall annually elect from among its members a chairman, vice-chairman and secretary-treasurer. The director of welfare, appointed as hereinafter provided, shall not be a member of the board. The county welfare board shall appoint such other officers, assistants and employees as may be necessary and proper to carry out the provisions of this chapter, subject to compliance with the personnel standards and regulations established and maintained by the Civil Service Commission or the State division or both as otherwise provided. It may also determine the compensation of the director and other employees within the limits of the sums made available for that purpose by the board of chosen freeholders and the State, as hereinafter provided. The director of welfare, officers, assistants and other employees shall be subject to such rules and regulations in the discharge of their duties as may be made by such county welfare board and the State division. All regular employees are hereby empowered to take and certify any and all affidavits and acknowledgments as are required on papers or documents executed in connection with the administration of this chapter or other public welfare functions and for this purpose shall be vested with all powers and authority now exercised by other persons authorized to take affidavits and acknowledgments. All employees of the county welfare board shall hold their office or employment during good behavior, and may be removed upon written charges and after a hearing, due notice of which shall be given therefor by the county welfare board, for misconduct, neglect, incompetency, or other just cause.

All paid officers and employees of any county welfare board, except any attorney serving as legal counsel, which county welfare board operates under the provisions of Title 11, Civil Service, shall be and the same hereby are classified in the competitive class of the classified service, and all such officers and employees of any county welfare board which does not operate under the provisions of Title 11, Civil Service, shall be similarly classified under the personnel standards to be established and maintained by the State division. All such paid officers and employees, presently employed by any county welfare board, who have been so employed for a continuous period of at least one year prior to adoption of this act and, who have not previously entered the service of the county or of the county welfare board through competitive or qualifying examination, and who are not otherwise granted permanent status by the provisions of this section, shall be permitted to obtain permanent status in their present positions through qualifying examination. All such paid officers and employees who are not permanent employees in the competitive class or who have previously entered the service of the county or of the county welfare board through competitive or qualifying examination, shall be and the same hereby are granted permanent status in their present positions without further examination. All such paid officers and employees, presently employed by any county welfare board, who have heretofore been appointed or reappointed and qualified under section 44:7-6 of the Revised Statutes as adopted March sixteenth, one thousand nine hundred and thirty-six, and who have held their respective offices and positions for a period equal to the minimum required probationary period for such offices or positions, shall be and the same hereby are granted permanent status in their present positions without further examination.

Amended by L.1938, c. 361, p. 905, s. 5, eff. July 1, 1938; L.1940, c. 186, p. 555, s. 2; L.1942, c. 173, p. 535, s. 2, eff. May 9, 1942.



Section 44:7-10 - Duties Of Secretary-treasurer; Bond

44:7-10. Duties of secretary-treasurer; bond
The secretary-treasurer of the county welfare board shall receive from the county treasurer of his respective county such sums as shall represent the county's appropriation for old age assistance and the administration thereof as herein provided, and shall receive from the State such sums as represent the State's share for old age assistance and the administration thereof as provided in sections 44:7-25 to 44:7-27 of this Title, and shall cause said sums to be set up in a special account or accounts subject to disbursement by the county welfare board in accordance with this chapter. Said secretary-treasurer shall furnish bond conditioned on the faithful performance of his duties, in an amount to be fixed by the welfare board, subject to the approval of the State division.

Amended by L.1938, c. 361, p. 906, s. 6, eff. July 1, 1938.



Section 44:7-11 - Director Of Welfare; Working Test Period; Duties; Qualifications; Deputy Director; Civil Service Classification Of Director And Deputy

44:7-11. Director of welfare; working test period; duties; qualifications; deputy director; civil service classification of director and deputy
The county welfare board shall appoint a director of welfare, who shall have the qualifications herein provided. The county adjuster, when qualified, may be appointed to this office, but when so appointed shall not serve as an ex-officio member of the county welfare board.

The director of welfare shall be and hereby is classified in the competitive class of the classified service as defined and provided in Title 11, Civil Service, notwithstanding the county welfare board may not otherwise be operating under the provisions of Title 11, Civil Service. Directors of welfare hereafter appointed shall have a working test period, as otherwise defined and governed by sections 11:12-1 and 11:12-2, which shall be not shorter than six months and which shall, on request of the appointing authority, be extended for an additional period or periods not to exceed a total of twelve months including the initial period.

He shall be the clerk of the county welfare board and shall serve as such without additional compensation. He shall be the chief executive and approval officer of the county welfare board, and shall exercise all the powers pertaining thereto.

He shall be a citizen of the State and of the United States, shall be capable of making and keeping such records and reports as are lawfully required, shall have adequate knowledge of the laws concerning old age assistance and shall be a trained and qualified expert in the field of welfare service, with administrative experience therein.

The county welfare board may appoint a deputy director of welfare, who shall have qualifications necessary to the appointment of directors of welfare and be under the supervision of such director of welfare, and be vested, on approval of the county welfare board, with the same powers as the director of welfare. The deputy director of welfare shall be and hereby is classified in the competitive class of the classified service as defined and provided in Title 11, Civil Service, notwithstanding the county welfare board may not otherwise be operating under the provisions of Title 11, Civil Service.

Amended by L.1938, c. 361, p. 906, s. 7; L.1938, c. 382, p. 956, s. 1; L.1939, c. 311, p. 754, s. 1; L.1940, c. 186, p. 557, s. 3, eff. Sept. 1, 1940.



Section 44:7-12 - Relief Granted By County Welfare Boards; Amount And Nature; Treatment Other Than Medical Treatment

44:7-12. Relief granted by county welfare boards; amount and nature; treatment other than medical treatment
The county welfare board, as the bureau of old age assistance, shall receive and act upon applications filed pursuant to this chapter, and shall extend to those persons found to be eligible under the provisions of this chapter assistance adequate to provide for their reasonable maintenance and well-being. Old age assistance shall be granted in the form of cash or check. Necessary medical and health services and supplies may be granted in addition thereto in accordance with regulations of the State division. The amount and nature of assistance which any person shall receive, the manner of providing it, and the conditions upon which it is granted, shall be determined by the county welfare board as the bureau of old age assistance with due regard to the conditions existing in each case, in accordance with the rules and regulations of the State division except that the director of welfare shall be empowered to initiate, alter, suspend, or terminate grants of old age assistance as hereinafter provided subject to revision, continuance or discontinuance of the county welfare board at its next subsequent meeting. Such assistance shall be provided for the recipient only while living in his own or some other suitable family home or approved institution within this State, except that upon special resolution by the county welfare board and approval from the State division such assistance may be continued for such periods as the State division may by regulation prescribe for any individual already receiving same who moves outside the State of New Jersey, in any case where the State division finds that the State to which such individual has moved is willing to provide such supervision and to make such reports as the State division may require, but such assistance outside the State of New Jersey shall in no event be continued after the individual acquires eligibility, with respect to residence, for any form of public assistance in the State to which he has moved.

Nothing in this chapter shall be construed to preclude, in lieu of medical treatment or institutional care, other appropriate treatment or institutional care where it can be shown that the person receiving the benefits under this chapter is an adherent of any well-recognized church or religious denomination which subscribes to the art of healing by prayer and the principles of which are opposed to medical treatment; provided, that such appropriate treatment is administered by a spiritual practitioner of such church or religious denomination, or that the institutional care is in an institution licensed by the Department of Institutions and Agencies, and that the provisions of this chapter are complied with in all other respects.

Amended by L.1938, c. 361, p. 908, s. 8; L.1939, c. 338, p. 819, s. 1, eff. Aug. 17, 1939; L.1943, c. 164, p. 477, s. 4; L.1944, c. 84, p. 165, s. 2; L.1953, c. 213, p. 1614, s. 3, eff. July 1, 1953.



Section 44:7-13 - Burial Of Old-age Assistance Recipient

44:7-13. Burial of old-age assistance recipient
If, on the death of a person receiving old-age assistance, it shall appear to the satisfaction of the county welfare agency after investigation that there are insufficient funds to pay his burial and funeral expenses, and that there are no relatives or other persons responsible to pay such expenses, or other persons willing to pay them, the county welfare agency may order the payment of such sum as may be necessary pursuant to P.L. 1985, c. 282 to such person as the county welfare agency may direct for the funeral expenses of the deceased aged needy person and an additional sum for the cost of a cemetery plot, the opening or closing of a grave, or other similar burial or interment expenses which sum shall be determined pursuant to P.L. 1985, c. 282, and shall be paid by the county welfare board directly to the cemetery expressly for such purposes. The next of kin or other interested parties may incur additional expenses to be paid by them, but the total cost of such expenses shall be established by regulation of the Department of Human Services pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) and in accordance with P.L. 1985, c. 282.

Any sum so ordered to be paid for or on account of burial and funeral expenses shall be first paid, so far as possible, from any fund otherwise undistributed received by the county welfare agency from or for the account of the individual recipient, and may thereafter be paid, so far as necessary, from funds appropriated for old-age assistance payments. Any amounts so paid from funds appropriated for old-age assistance payments shall be deemed a part of the assistance granted to the individual recipient for the purpose of claims for reimbursement, and recovery under sections 44:7-14, 44:7-15 and 44:7-19, Revised Statutes, and shall be a proper charge for division of cost between the State and county as referred to in section 44:7-25 of this Title.

Payment of burial and funeral expenses as provided above may be authorized with respect to any person who, while lawfully receiving old-age assistance is committed or admitted to any tax-supported institution other than a penal or correctional institution, and who dies while confined at such institution.

The county welfare agency shall not be liable to pay costs of burial and funeral expenses for a deceased recipient of old-age assistance incurred pursuant to a contract or contracts entered into without the knowledge and consent of the board, but may, at its discretion, pay such costs, or a portion thereof, within the limitations of this section.

Amended by L. 1938, c. 361, p. 908, s. 9, eff. July 1, 1938; L. 1949, c. 247, p. 793, s. 1; L. 1953, c. 213, p. 1616, s. 4; L. 1959, c. 128, p. 567, s. 1, eff. July 1, 1959; L. 1968, c. 212, s. 1, eff. July 19, 1968; L. 1979, c. 324, s. 1, eff. July 1, 1980; L. 1985, c. 282, s. 2.



Section 44:7-14 - Recipient To Pledge Property

44:7-14. Recipient to pledge property
44:7-14. (a) Every county welfare board shall require, as a condition to granting assistance in any case, that all or any part of the property, either real or personal, of a person applying for old age assistance, be pledged to said county welfare board as a guaranty for the reimbursement of the funds so granted as old age assistance pursuant to the provisions of this chapter. The county welfare board shall take from each applicant a properly acknowledged agreement to reimburse for all advances granted, and pursuant to such agreement, said applicant shall assign to the welfare board, as collateral security for such advances, all or any part of his personal property as the board shall specify.

The agreement to reimburse shall provide that the filing of notice thereof as hereinafter provided, is to have the same force and effect as a judgment of the Superior Court. It shall contain therein a release of dower or curtesy, as the case may be, of the spouse of the recipient of old age assistance, and the spouse shall agree to reimburse the county welfare board for all advances made to the recipient. Such release and joinder shall be as valid and effectual as if the spouse had joined the recipient in a conveyance of the property to a third person, and the grant of old age assistance, being contingent upon such joinder by the spouse, shall be good and valuable consideration therefor. Old age assistance shall not be granted to any applicant without joinder by the spouse in the agreement to reimburse except upon the showing of good and sufficient cause as the State Division shall by regulation define.

(b) Upon making a grant of old age assistance the county welfare board shall file with the county clerk or register of deeds and mortgages, as the case may be, in any county, a notice of the above mentioned agreement to reimburse, which notice as of the date of such filing shall have the same effect as a lien by judgment of the Superior Court, and any real estate or lands in which the recipient or spouse has a title or interest, shall thereupon become charged and encumbered with a lien for old age assistance granted the recipient and said notice shall have priority over all unrecorded encumbrances. No fees or costs shall be paid for filing such notices.

Amended 1938,c.361,s.10; 1943,c.164,s.5; 1945,c.273,s.1; 1953,c.42,s.32; 1991,c.91,s.443.



Section 44:7-15 - Certificate Of Amount Of Assistance; Filing; Effect; Proceedings For Collection And Satisfaction; Levy; Disposition Of Proceeds; Voluntary Conveyance

44:7-15. Certificate of amount of assistance; filing; effect; proceedings for collection and satisfaction; levy; disposition of proceeds; voluntary conveyance
At any time the county welfare agency may execute and file with the county clerk or register of deeds and mortgages, as the case may be, a certificate, in form to be prescribed by the State division, showing the amount of assistance advanced to said person, and when so filed each certificate shall be a legal claim against both the recipient and his spouse with the same force and effect for 20 years as a judgment of the Superior Court, with priority over all unsecured claims except burial and funeral expenses not to exceed $255.00.

Where the above-mentioned certificates are filed with the county clerk, subsequent proceedings for the collection and satisfaction of the judgment, including issuance of execution, shall conform to the practice prevailing in the Superior Court. In counties where the above-mentioned certificates are filed with the register of deeds and mortgages, the register, upon request of the county welfare agency, shall execute and file with the said county clerk certified copies of the certificates herein described, which shall be filed in the judgment records of the Superior Court, and shall have the same force and effect for 20 years as a judgment in that court.

No levy shall be made upon the real estate while it is occupied by the widow or widower, as the case may be. If the proceeds of the sale of any personalty or real estate, under the terms of this chapter, exceed the total amount paid as assistance under this chapter, such excess shall be returned to said person, and in the event of his death such excess shall be considered as the property of the deceased for proper administration proceedings. All funds reclaimed under these provisions shall be reimbursed to the county, State and Federal Government, in the same proportion as it was contributed.

The county welfare agency shall be empowered to accept voluntary conveyance of real or personal property in lieu of issuance of execution. All real property acquired by execution sale or voluntary conveyance may be disposed of at public sale, or by sale on sealed bids in the discretion of the county welfare agency; after public advertisement at least once a week for 2 weeks prior to the sale, in a newspaper published in the county; provided, however, that the terms, conditions and consideration for such sale shall be first approved by the State Division of Public Welfare of the Department of Human Services. The county welfare agency is hereby authorized and empowered to execute and deliver any and all documents necessary to convey title to a purchaser of such real or personal property, in exactly the same manner as any other corporate entity.

Amended by L.1938, c. 361, p. 910, s. 11, eff. July 1, 1938; L.1945, c. 273, p. 809, s. 2; L.1947, c. 370, p. 1183, s. 1; L.1949, c. 247, p. 794, s. 2; L.1953, c. 42, p. 787, s. 33; L.1959, c. 128, p. 568, s. 2, eff. July 1, 1959; L.1979, c. 415, s. 1, eff. Feb. 8, 1980.



Section 44:7-16 - Record Of Reimbursement Agreements; Satisfaction

44:7-16. Record of reimbursement agreements; satisfaction
The county clerks or registers of deeds and mortgages, as the case may be, shall record in a book to be known as "reimbursement agreements" the said certificates, and shall make a complete alphabetical index to the same, and no clerk or register shall charge any fee therefor. Whenever a county shall have received satisfaction for such judgments, the county welfare board shall enter an acknowledgment of satisfaction upon the record of said judgments, without charge.

Amended by L.1953, c. 42, p. 788, s. 34, eff. March 19, 1953.



Section 44:7-17 - Application For Assistance

44:7-17. Application for assistance
An applicant for old age assistance shall make his application therefor to the county welfare board for the county in which the applicant resides. The person requesting assistance may apply in person or the application may be made by another in his behalf. The application shall be made in writing or reduced to writing, in manner and form prescribed by the state division. All statements in the application shall be verified under oath by the applicant.



Section 44:7-18 - Investigation Of And Notice To Applicant; Review Of Determination

44:7-18. Investigation of and notice to applicant; review of determination
When the county welfare board receives an application for old age assistance, an investigation and record shall promptly be made of the circumstances of the applicant. The object of such investigation shall be to ascertain the facts supporting the application and such other information as may be required by the rules of the State division. When immediate need is apparent and the applicant provides evidence of eligibility by a written statement signed and verified under oath, the director of welfare shall issue a grant of old age assistance effective as of the date of application and pending completion of such investigation. Upon the completion of such investigation the county welfare board shall decide whether the applicant is eligible for and should receive or continue to receive old age assistance, the amount of assistance, the manner of paying or providing it, and as appropriate, the date on which the assistance shall begin; provided, however, that if the completed investigation shows the applicant to have been ineligible for reasons other than need, the county welfare board shall not be obligated, in the absence of fraud or misrepresentation, to take action for the recovery of any assistance granted pending completion of such investigation. It shall notify the applicant of its decision in writing.

The county welfare board shall at once report to the State division its decision in each case together with copies of such supporting records as the State division may require. Such decision shall be final, except that where an application is not acted upon by the county welfare board within 30 days after the filing of the application, or the application is denied, or the grant is deemed inadequate, either by the State division or by the applicant, the State division may review the case in its discretion or the applicant may appeal to the State division by filing a petition with the division setting forth the facts in full as to the necessity of such assistance. Whereupon a representative of the State division shall hold a fair hearing on the appeal, and if the appeal is sustained by the State division the payments of assistance in the amount determined by the State division must be paid by said county welfare board as herein provided.

Amended by L.1938, c. 361, p. 910, s. 12, eff. July 1, 1938; L.1943, c. 164, p. 478, s. 5; L.1944, c. 84, p. 166, s. 3; L.1953, c. 213, p. 1617, s. 5; L.1968, c. 139, s. 1, eff. Jan. 1, 1969; L.1969, c. 222, s. 1.



Section 44:7-19 - Assistance By Relatives; Enforcement

44:7-19. Assistance by relatives; enforcement
44:7-19. The county director of welfare in cases of application for old age assistance shall ascertain, if possible, the relatives and other persons chargeable by law for the support of such applicant, and proceed to obtain their assistance for such applicant or to compel them to render such assistance as is provided by law in such cases, or if such relatives or other persons are not chargeable by law with the support of such applicant but able and willing to do so, in whole or in part, the director of welfare may contract, in writing, with such persons for the support of such applicant.

Should any relative or other person responsible for the support of an applicant for old age assistance fail to perform the order or direction of the director of welfare with regard to the support of such applicant, the Superior Court may, upon certification in writing of the director of welfare or of two residents of the municipality or county, summon or otherwise direct the appearance of the persons chargeable and subpoena witnesses, and compel the production of books, records, and other documents as may be pertinent, and shall, in a summary way, inquire into the cause of such failure to perform the order or direction of the director of welfare, and may order and adjudge the able relatives or other persons responsible for the support of such applicant to pay such sum or to deliver to the court or to the director of welfare such other pledge or guaranty as the circumstances may require in the discretion of the court for each such applicant. However, where it shall appear that the person or persons sought to be held were the child or children of the applicant for old age assistance and were abandoned and deserted by the applicant who failed to support and maintain them during minority, the Superior Court may revoke the order of the director of welfare or reduce the amount of said order against such child or children, in proportion to the actual support and maintenance rendered by said applicant to the child or children sought to be held. Any child now under an order to support an applicant for old age assistance may apply to the Superior Court which issued said order for the revocation or reduction of said order in accordance with the terms of this provision. Violation of any such order of the court shall be a contempt of said court and punishable as such.

The county welfare board may also bring appropriate action in any court of competent jurisdiction to recover any sum of money due for assistance given any person under this chapter against such person or against any other persons chargeable by law for the support of such person.

Amended 1938,c.361,s.13; 1940,c.57; 1943,c.164,s.7; 1953,c.42,s.35; 1991,c.91,s.444.



Section 44:7-20 - Director's Power To Issue Subpoenas; Contempt; False Testimony

44:7-20. Director's power to issue subpoenas; contempt; false testimony
44:7-20. For the purpose of ascertaining and determining the facts and circumstances concerning any application for assistance made under this chapter the county director of welfare shall have power, in his discretion, to compel the attendance of the applicant and other persons in this State and the production of books, records and other documents in this State pertinent to such examination. The director of welfare may administer oaths for the purpose of such examination. Upon any misconduct or failure to obey any summons or subpoena issued to an applicant by the director, or failure to testify by the applicant, the director may, in his discretion, subject to the approval of the county welfare board, reject the application for assistance. Any misconduct or failure to obey any summons or subpoena issued to an applicant or any other person by the director, or failure to testify by the applicant or other such person, shall be punishable by the Superior Court as a contempt is punishable in a case pending in the court. But no commitment shall be ordered for a period exceeding 90 days.

Any applicant or other person who shall knowingly give false testimony before the director shall be guilty of a misdemeanor.

Amended 1938,c.361,s.14; 1953,c.42,s.36; 1957,c.61; 1991,c.91,s.445.



Section 44:7-21 - Report When Application Granted; Change Of Amount Of Assistance; Cancellation, Revocation Or Suspension

44:7-21. Report when application granted; change of amount of assistance; cancellation, revocation or suspension
If the application for assistance be granted, the county welfare board shall report the fact to the State division.

The amount of assistance may at any time be changed if the county welfare board finds that such change is warranted by the recipient's circumstances. The county welfare board may at any time cancel and revoke old age assistance for cause, and it may, for cause, suspend payments for old age assistance for such periods as it may deem proper, subject to review by the State division as provided elsewhere in this chapter.

Amended by L.1943, c. 164, p. 481, s. 8, eff. April 9, 1943.



Section 44:7-22 - Reconsideration Of Grant; Revised Grant

44:7-22. Reconsideration of grant; revised grant
All old age assistance under this chapter shall be reconsidered from time to time as may be provided for by the rules of the state division. After such further investigation as the county welfare board may deem necessary or the state division may require, the amount and manner of giving assistance, or the conditions upon which it is given, may be changed, or the assistance may be withdrawn if the county welfare board finds that such action is warranted by the recipient's circumstances or for cause.



Section 44:7-23 - Reports By County Welfare Board To State Division

44:7-23. Reports by county welfare board to state division
The county welfare board shall report to the state division at such times and in such manner and form as the division may prescribe, the number of applications granted and the grants of old age assistance changed, revoked or suspended under this chapter by such county welfare board, together with copies of all applications and supporting affidavits received, and a statement of the action of such county welfare board thereon, and shall report the amount of assistance to aged needy persons paid out under this chapter by the county welfare board and make such other reports, as the state division may require either by rules or requests in individual cases.



Section 44:7-24 - Ascertainment And Appropriation Of County's Share Of Cost; Temporary Rates; Payments

44:7-24. Ascertainment and appropriation of county's share of cost; temporary rates; payments
Subject to payment of the State's share, each county welfare board shall furnish old age assistance as provided in this chapter to the persons eligible therefor in its jurisdiction. The county welfare board, by and with the advice and consent of the State division, shall annually fix and determine and report to its board of chosen freeholders a sum sufficient to pay the estimated amount of the county's proportionate share needed for old age assistance. Each board of chosen freeholders shall appropriate and make available such amount to the order of the respective county welfare boards, together with a sufficient sum to defray administrative expenses to be incurred in connection therewith, and shall include such sums in the taxes to be levied in the territory responsible for such old age assistance. Should the sum so appropriated, however, be expended or exhausted, during the year and for the purpose for which it was appropriated, additional sums shall be appropriated by such boards of chosen freeholders as occasion demands to carry out the provisions of this chapter, from funds in the county treasury available therefor. Where such county funds are not available or adequate, or should there be no such county funds, such additional sums shall be raised by temporary loans or notes, certificates of indebtedness or temporary loan bonds, to be issued as otherwise provided and limited by law for counties of this State, and the amounts necessary to pay such obligations shall be placed in the budget for the next ensuing fiscal year.

Payments of county funds needed for assistance under this chapter and for the administration thereof by the county welfare board shall be made monthly by the treasurer of the county upon the requisition of and to the secretary-treasurer of the county welfare board.

Amended by L.1938, c. 361, p. 913, s. 15, eff. July 1, 1938.



Section 44:7-25 - State's Share; Additional Payment

44:7-25. State's share; additional payment
44:7-25. The State shall pay to each county welfare board the full amount of any funds received by the State from the federal government as federal participation with respect to expenditures made by such county welfare board for old age assistance, including burial and funeral expenses and terminal medical and nursing costs, plus an additional amount of 75% of the balance of such expenditures after deducting the amount of such federal participation. During the period July 1 through December 31 of each year the State shall pay to each county an amount equal to the county share of the total expenditures for the period January 1 through December 31 of that year. The State shall also pay to each county welfare board the full amount of any funds received by the State from the federal government as federal participation with respect to the costs of administration of the program of old age assistance by such county welfare board.

Amended 1943,c.164,s.9; 1949,c.247,s.3; 1952,c.24,s.3; 1953,c.213,s.6; 1968,c.139,s.2; 1990,c.66,s.11; 1991,c.63,s.17.



Section 44:7-26 - Claims For State's Share Filed Monthly; Approval And Payment

44:7-26. Claims for state's share filed monthly; approval and payment
Claims for the state's share as provided in section 44:7-25 of this title shall be presented monthly in advance by the county welfare board through the state division to the comptroller of the treasury, and shall be paid to the treasurers of the respective county welfare boards.

The approval of such claims shall be made by the state division which shall certify to the comptroller of the treasury the amount to which each county is entitled. The amount so certified shall be paid from the state treasury upon the audit and warrant of the comptroller to the treasurers of the respective welfare boards.



Section 44:7-27 - Allotment Of Federal Funds; Payment

44:7-27. Allotment of federal funds; payment
Any funds received by the State from the Federal Government for administrative costs of old age assistance shall be ratably shared by the State division and the several county welfare boards in proportion to their respective annual approved expenditures for administration of old age assistance. The State shall pay to each county welfare board the allotment so determined and approved, at such times as the State division may by regulation prescribe. The State division shall certify to the Comptroller of the Treasury the amount to which each county is entitled, and the amount so certified shall be paid from the State treasury upon the audit and warrant of the Comptroller to the treasurers of the respective welfare boards.

Amended by L.1938, c. 361, p. 914, s. 16, eff. July 1, 1938.



Section 44:7-28 - Governor To Include State's Share In Budget; Annual Appropriation

44:7-28. Governor to include state's share in budget; annual appropriation
The governor shall fix and determine and state in his annual budget message a sum sufficient to pay the estimated amount of the state's net share of old age assistance as provided in section 44:7-25 of this title, together with the deficiencies, if any, incurred in any previous year. The legislature shall include the amount so determined and stated in the annual appropriation bill.



Section 44:7-29 - State Treasurer To Receive Federal Funds; Adjustment Between Contributing Agencies

44:7-29. State treasurer to receive federal funds; adjustment between contributing agencies
The State Treasurer may receive from the Federal Government such grants of money as shall represent the Federal Government's share of old age assistance and the administration cost thereof granted pursuant to Title I of the Federal Social Security Act, and shall cause said money grants to be set up in a special account or accounts subject to disbursement by the State division on the warrant of the Comptroller in the same manner as other funds of the State are disbursed. The State division may determine and cause to be made such financial adjustments as are necessary to maintain the proper proportion of contribution by the counties, State and Federal Government, pursuant to the provisions of this chapter and the Federal Social Security Act, and to pay to the Treasurer of the United States its ratable portion, not exceeding one-half, of all sums recovered by way of reimbursement under section 44:7-15 of this Title.

Amended by L.1938, c. 361, p. 915, s. 17, eff. July 1, 1938.



Section 44:7-30 - County And State Settlement; Liability Of Respective Counties

44:7-30. County and state settlement; liability of respective counties
For the purposes of this chapter, any person applying for old age assistance shall be deemed at all times a resident of that county in which he maintains his customary place of abode and the responsibility for any application and for the payment of old age assistance resulting therefrom shall be transferred among the several county welfare boards as the recipient's county residence shall change, except that:

(a) Absence from or visitation outside of the county of customary abode, but within this State, if of a temporary character, shall not be considered to constitute a change of county residence; but any such absence or visitation shall be deemed permanent if continued for more than three months;

(b) Removal from the county of customary abode for the purpose of entering a public institution or private custodial or curative establishment, whether licensed or otherwise, shall not be considered to constitute a change of county residence regardless of the length of confinement in such institution or establishment;

(c) Absence from or visitation outside the State of New Jersey shall not be considered to constitute a change of county residence, but no payments of old age assistance shall be issued to any approved recipient during such absence except as may be specially approved by the county welfare board and the State division pursuant to sections 44:7-6 or 44:7-12 of this chapter.

The provisions of this chapter, together with rules and regulations of the State division issued pursuant thereto, shall constitute the sole basis of determining residence requirements insofar as eligibility for old age assistance and the fixing of county responsibility for paying old age assistance is concerned, but nothing in this chapter shall be construed to alter or affect the length of time required to gain legal settlement under the provisions of any other law of this State.

Amended by L.1938, c. 361, p. 915, s. 18, eff. July 1, 1938; L.1943, c. 164, p. 482, s. 10, eff. April 9, 1943.



Section 44:7-31 - Complaint Filed When Assistance Improperly Granted; Investigation; Payments Suspended Or Canceled

44:7-31. Complaint filed when assistance improperly granted; investigation; payments suspended or canceled
Any person who has knowledge that old age assistance is being improperly granted or administered under this chapter may file a complaint in writing with the State division setting forth the particulars of such violation. Upon receipt of such complaint, the director of old age assistance, or his representative, shall make an investigation of the allegations set forth in such complaint, or, if at any time the State division has reason to believe that assistance to aged needy persons has been improperly granted, the director, or his representative, shall cause an investigation to be made. The director of old age assistance may suspend payment of any installment pending an investigation. He shall notify the county welfare board of any proposed investigation. If it appears, as a result of any such investigation, that old age assistance was improperly granted, such assistance shall be canceled by the State division which shall immediately notify the county welfare board that it will not approve any payment made after such suspension, but if it appears, as a result of such investigation that assistance was obtained properly, the suspended payments of assistance may be payable as the State division may find is required by the circumstances.

Amended by L.1938, c. 361, p. 916, s. 19, eff. July 1, 1938.



Section 44:7-32 - Obtaining Assistance Falsely A Misdemeanor; Future Grants Denied

44:7-32. Obtaining assistance falsely a misdemeanor; future grants denied
Any person who, by means of a false statement, or false representation, or by impersonation, or other fraudulent device, obtains or attempts to obtain, or aids or abets, any person to obtain funds under this chapter to which he is not entitled, or a larger amount of assistance than that to which he is justly entitled, or payment of any forfeited installment grant; or knowingly aids or abets in buying, or in any way disposing of, the property of an applicant without the consent of the county welfare board, shall be guilty of a misdemeanor and punished accordingly. If such person be himself an applicant or recipient of old age assistance, his application may be denied or his grant withdrawn, and future grants denied at the discretion of the board.

Amended by L.1943, c. 164, p. 483, s. 11, eff. April 9, 1943.



Section 44:7-33 - Violation Of Chapter; Penalty

44:7-33. Violation of chapter; penalty
Any person who knowingly violates any provision of this chapter for which no penalty is specifically provided shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars, or imprisonment for not more than one year, or by both such fine and imprisonment.



Section 44:7-34 - Recipient Of Assistance Not To Receive Other Public Aid

44:7-34. Recipient of assistance not to receive other public aid
A person sixty-five years of age or more not receiving old age assistance under this chapter is not by reason of his age debarred from receiving public relief and care under the provisions of any other law, but no recipient of old age assistance, while receiving the same, shall receive any other assistance from the state or any political subdivision thereof except for medical and surgical care.



Section 44:7-35 - Assistance Exempt From Taxation Levy And Process; Bankruptcy

44:7-35. Assistance exempt from taxation levy and process; bankruptcy
All amounts paid as old age assistance shall be exempt from any tax levied by the state or by any subdivision thereof, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever and shall be inalienable in any form, and in case of bankruptcy shall not pass to the trustee or other person acting on behalf of the creditors of the aged needy person.



Section 44:7-36 - First Class Counties Over 800,000 Having Municipal Welfare Home But No County Welfare Home; Annual Payments To County Welfare Board For Cost Of Maintenance Of Persons In Home

44:7-36. First class counties over 800,000 having municipal welfare home but no county welfare home; annual payments to county welfare board for cost of maintenance of persons in home
In any county of the first class having a population of over eight hundred thousand, in which there is no county welfare home, and in which is located a municipal welfare home wherein there are maintained needy persons over the age of sixty-five, it shall be lawful, in the event that the State has heretofore discontinued contributions of money to such municipality toward the maintenance of such persons in such municipal welfare home, for the board of chosen freeholders to appropriate and pay to the county welfare board annually, beginning January first, one thousand nine hundred and fifty, a sum sufficient to meet part of the cost of the maintenance of such persons in such welfare home, not to exceed the amounts which the State contributed to the cost of the maintenance of such persons at the time of the discontinuance of such State payments. It shall be lawful for the county welfare board to pay such moneys to the municipality having control of such municipal welfare home, quarter-annually. No money shall be paid under the authority of this act toward the care of any person in such municipal welfare home, unless he is otherwise eligible to receive old age assistance under the act to which this is a supplement.

L.1950, c. 218, p. 544, s. 1, eff. June 13, 1950.



Section 44:7-37 - Appropriation For Year In Which Act Is Adopted; Borrowing Funds

44:7-37. Appropriation for year in which act is adopted; borrowing funds
If the board of chosen freeholders shall have made no appropriation in its annual budget to carry out the provisions of this act for the fiscal year in which this act was adopted, said board may appropriate and use any county funds not otherwise appropriated or dedicated, or may appropriate and raise such funds as may be necessary for such purpose for such fiscal year, and may borrow the same, or any part thereof, on the credit of the county, and may issue obligations therefor, in the same manner as other similar obligations are issued under the provisions of Title 40 of the Revised Statutes.

L.1950, c. 218, p. 544, s. 2.



Section 44:7-38 - Permanent And Total Disability; Assistance From County Welfare Board; Residence

44:7-38. Permanent and total disability; assistance from county welfare board; residence
Subject to the provisions of this act and the provisions of chapter 7 of Title 44 of the Revised Statutes as hereinafter specified, any needy person residing in New Jersey who has attained the age of 18 but is less than 65 years of age, who is permanently and totally disabled by reason of any physical or mental defect, disease, or impairment other than blindness, shall be entitled to receive assistance from the county welfare board of the county in which he resides.

The residence of any patient discharged from a mental hospital directly to a sheltered boarding facility shall be the county wherein such person resided immediately preceding his last admission to said mental hospital.

L.1951, c. 139, p. 593, s. 1. Amended by L.1952, c. 24, p. 110, s. 4, eff. July 1, 1952; L.1969, c. 110, s. 1.



Section 44:7-39 - Laws Governing Assistance For Permanent And Total Disability

44:7-39. Laws governing assistance for permanent and total disability
The assistance to be extended under this act shall be known as "assistance for the permanently and totally disabled," but shall in all other respects be governed by the conditions of eligibility and all other requirements, conditions, limitations and procedures established by and pursuant to chapter 7 of Title 44 of the Revised Statutes, except that subsections a. and d. of section 44:7-5 and section 44:7-25 of the Revised Statutes shall not apply to assistance for the permanently and totally disabled.

Assistance for the permanently and totally disabled shall not be granted to any person who is an inmate or resident of or in need of prolonged care in any public or private institution because of physical or mental condition, or other cause, unless

(1) the institution, if publicly owned and operated, is a medical institution, other than an institution for tuberculosis or mental disease, designated and approved as such by the Department of Institutions and Agencies, and

(2) the institution, if privately owned and operated, does not come within the definition of a hospital to which payment or distribution of funds is permitted to be made by counties or municipalities of this State pursuant to any provision of chapter 5 of Title 44 of the Revised Statutes, and is licensed or approved by the Department of Institutions and Agencies pursuant to any provision of Title 30 of the Revised Statutes, and

(3) the individual is not a patient in such institution as the result of a diagnosis of tuberculosis or psychosis.

L.1951, c. 139, p. 593, s. 2. Amended by L.1952, c. 24, p. 110, s. 5; L.1962, c. 222, s. 11.



Section 44:7-40 - Payments By State To Each County Welfare Board

44:7-40. Payments by State to each county welfare board
The State shall pay to each county welfare board the full amount of any funds received by the State from the federal government as federal participation with respect to expenditures made by such county welfare board for assistance for the permanently and totally disabled, plus an additional amount of 75% of the balance of such expenditures after deducting the amount of such federal participation. During the period July 1 through December 31 of each year the State shall pay to each county an amount equal to the county share of the total expenditures for the period January 1 through December 31 of that year.

The State shall also pay to each county welfare board the full amount of any funds received by the State from the federal government as federal participation with respect to the costs of administration of the program of assistance for the permanently and totally disabled by such county welfare board.

L.1951,c.139,s.3; amended 1952,c.24,s.6; 1968,c.139,s.5; 1990,c.66,s.9; 1991,c.63,s.18.



Section 44:7-41 - Application For Assistance For Permanent And Total Disability

44:7-41. Application for assistance for permanent and total disability
All persons wishing to make application for assistance for the permanently and totally disabled shall have opportunity to do so and assistance shall be furnished with reasonable promptness to all of such persons who are found eligible.

L.1951, c. 139, p. 594, s. 4.



Section 44:7-42 - Rules And Regulations And Administrative Orders

44:7-42. Rules and regulations and administrative orders
Under general policies established by the State Board of Control, the Commissioner of Institutions and Agencies is authorized, directed and empowered to issue all necessary rules and regulations and administrative orders and to do all other acts and things necessary to secure for the State of New Jersey the maximum Federal financial participation that is available with respect to a plan of assistance for the permanently and totally disabled, and otherwise to accomplish the purposes of this act.

L.1951, c. 139, p. 594, s. 5.



Section 44:7-43 - Needy Blind Persons; Assistance From County Welfare Board

44:7-43. Needy blind persons; assistance from county welfare board
Subject to the provisions of this act and the provisions of chapter 7 of Title 44 of the Revised Statutes as hereinafter specified, any needy person residing in New Jersey who has attained the age of 18 years and who is blind, shall be entitled to receive assistance from the county welfare board of the county in which he resides.

L.1962, c. 197, s. 41.



Section 44:7-44 - Law Governing Assistance For The Blind

44:7-44. Law governing assistance for the blind
The assistance to be extended under this act shall be known as "assistance for the blind," but shall in all other respects be governed by the conditions of eligibility and all other requirements, conditions, limitations and procedures established by and pursuant to chapter 7 of Title 44 of the Revised Statutes, excepting section 44:7-3, subsection a. of section 44:7-5, sections 44:7-14 to 44:7-16 inclusive, and section 44:7-25 of the Revised Statutes.

Assistance for the blind shall not be granted to any person who is an inmate or resident of or in need of prolonged care in any public or private institution because of physical or mental condition, or other cause, unless

(1) the institution, if publicly owned and operated, is a medical institution, other than an institution for tuberculosis or mental disease, designated and approved as such by the Department of Institutions and Agencies, and

(2) the institution, if privately owned and operated, does not come within the definition of a hospital to which payment or distribution of funds is permitted to be made by counties or municipalities of this State pursuant to any provision of chapter 5 of Title 44 of the Revised Statutes, and is licensed or approved by the Department of Institutions and Agencies pursuant to any provision of Title 30 of the Revised Statutes, and

(3) the individual is not a patient in such institution as the result of a diagnosis of tuberculosis or psychosis.

L.1962, c. 197, s. 42. Amended by L.1966, c. 14, s. 1.



Section 44:7-45 - Rules, Regulations And Administrative Orders

44:7-45. Rules, regulations and administrative orders
Under general policies established by the State Board of Control, the Commissioner of Institutions and Agencies is authorized, directed and empowered to issue, or to cause to be issued by the appropriate departmental officers or agencies, all necessary rules and regulations and administrative orders, and to do or cause to be done all other acts and things necessary to secure for the State of New Jersey the maximum Federal financial participation that is available with respect to a program of assistance for the blind and otherwise to accomplish the purposes of this act, including specifically the following:

(a) To assure that the program shall be in effect in all counties of the State and be mandatory upon them;

(b) To assure that all individuals wishing to make application for assistance for the blind shall have opportunity to do so, and that assistance shall be furnished with reasonable promptness to or for all eligible individuals;

(c) To provide that, in determining need for financial assistance and the amount of assistance to be granted, there shall be taken into consideration all other income and resources of the person seeking or receiving assistance, except that, in making such determination, there shall be disregarded the first $85.00 per month of earned income plus 1/2 of earned income in excess of $85.00 per month, of such person, and there shall further be disregarded, for a period not in excess of 12 months, such additional amounts of other income and resources in the case of an individual who has a plan for achieving self-support approved by the county welfare board, as may be necessary for the fulfillment of such plan;

(d) To provide safeguards which restrict the use or disclosure of information concerning applicants and recipients to purposes directly connected with the administration of the program;

(e) To assure that all persons to or for whom assistance is being paid under the provisions of this act shall not receive, during the same period, any other financial assistance from this State or any political subdivision thereof, with respect to any maintenance requirements or other items for which allowance is made in the assistance grant paid pursuant to this act;

(f) To prescribe appropriate services which shall be made available by or utilized by the county welfare boards for the purpose of helping needy blind individuals to attain self-support or self-care, including particularly the services of the Commission for the Blind, and requiring every county welfare board to promptly report to such commission every individual coming to its attention who is known to be or is believed likely to become permanently blind, and to prescribe administrative and procedural methods assuring opportunity for the commission to review all such cases to make appropriate recommendations, and otherwise to participate in the planning and providing of special services for such cases;

(g) To assure that payments of assistance will be denied or promptly terminated with respect to any person who publicly solicits alms by wearing, carrying or exhibiting signs denoting blindness, or carrying receptacles for the reception of alms, or doing same by proxy or by begging from house to house.

L.1962, c. 197, s. 43.



Section 44:7-46 - Payments By State To Each County Welfare Board

44:7-46. Payments by state to each county welfare board
The State shall pay to each county welfare board the full amount of any funds received by the State from the federal government as federal participation with respect to expenditures made by such county welfare board for assistance for the blind, plus an additional amount of 75% of the balance of such expenditures after deducting the amount of such federal participation. During the period July 1 through December 31 of each year the State shall pay to each county an amount equal to the county share of the total expenditures for the period January 1 through December 31 of that year.

The State shall also pay to each county welfare board the full amount of any funds received by the State from the federal government as federal participation with respect to the costs of administration of the program of assistance for the blind by such county welfare board.

L.1962,c.197,c.44; amended 1968,c.139,s.6; 1990,c.66,s.10; 1991,c.63,s.19.



Section 44:7-47 - Transfer Of Functions, Powers And Duties

44:7-47. Transfer of functions, powers and duties
All of the functions, powers and duties of, and records and property maintained by, and unexpended appropriation balances available to the Commission for the Blind, under and with respect to statutes repealed by sections 47 and 48 of this act, are hereby transferred to and vested in the Bureau of Assistance and shall be exercised, performed and used by the bureau in accordance with the provisions of sections 41 through 44 of this act and as otherwise provided by law.

L.1962, c. 197, s. 45.



Section 44:7-48 - Supplementary Provisions

44:7-48. Supplementary provisions
Sections 41 through 45 of this act shall supplement chapter 7 of Title 44 of the Revised Statutes.

L.1962, c. 197, s. 46.



Section 44:7-49 - Repeals

44:7-49. Repeals
Sections 30:6-3, 30:6-4, 30:6-5, 30:6-8, 30:6-9, 30:6-10 and 30:6-14 of the Revised Statutes are repealed.

L.1962, c. 197, s. 47.



Section 44:7-50 - Repeals

44:7-50. Repeals
The act entitled "An act relating to assistance to needy blind persons in New Jersey, supplementing chapter 6 of Title 30, and amending sections 30:6-3, 30:6-5 and 30:6-14 of the Revised Statutes," approved April 25, 1946 (P.L.1946, c. 168) is repealed.

L.1962, c. 197, s. 48.



Section 44:7-76 - Persons Authorized To Receive Assistance

44:7-76. Persons authorized to receive assistance
Subject to the provisions of this act, any resident of New Jersey who has attained the age of 65 years, who is not eligible to receive medical assistance pursuant to chapter 413 of the laws of 1968, and whose income and resources are insufficient to meet the costs of health services provided under this act, shall be entitled to receive medical assistance for the aged.

L.1962, c. 222, s. 1. Amended by L.1969, c. 227, s. 1.



Section 44:7-77 - "Medical Assistance For The Aged" Defined

44:7-77. "Medical assistance for the aged" defined
For the purposes of this act "medical assistance for the aged" means payment for and on behalf of eligible individuals of part or all of the costs of the following services to the extent authorized in regulations adopted pursuant to this act:

(a) In-patient hospital ward services;

(b) Skilled nursing home services; and

(c) Home health care services required by reason of an illness necessitating confinement at home for a prolonged period.

L.1962, c. 222, s. 2. Amended by L.1969, c. 227, s. 2.



Section 44:7-78 - Included Costs

44:7-78. Included costs
There may be included in a grant of medical assistance for the aged for any of the services set forth in section 2:

(a) The cost of out-patient hospital or clinic diagnostic and treatment services;

(b) The cost of prosthetics and appliances; and

(c) The cost of a reasonable allowance for personal incidental expenses; provided, however, that such costs cannot be met through other resources available to the individual or through any other program of public assistance.

L.1962, c. 222, s. 3. Amended by L.1969, c. 227, s. 3.



Section 44:7-79 - Administration Of Medical Assistance

44:7-79. Administration of medical assistance
Medical assistance for the aged shall be administered by the Department of Institutions and Agencies.

L.1962, c. 222, s. 4. Amended by L.1969, c. 227, s. 4.



Section 44:7-80 - Application For Assistance; Investigation; Scope Of Payments

44:7-80. Application for assistance; investigation; scope of payments
No grant of medical assistance for the aged shall be made prior to the filing of an application therefor, and the making of an investigation to determine eligibility and the extent of need. No grant of medical assistance for the aged shall include any costs for services incurred prior to the date of the application, except costs for in-patient hospital services incurred within 30 days of the date of the application and subsequent to the effective date of this act.

L.1962, c. 222, s. 5. Amended by L.1969, c. 227, s. 5.



Section 44:7-81 - Duties Of Commissioner Of Institutions And Agencies

44:7-81. Duties of commissioner of institutions and agencies
Under general policies established by the State Board of Control, the Commissioner of Institutions and Agencies is authorized, directed and empowered to issue, or to cause to be issued by the appropriate departmental officers or agencies, all necessary, rules and regulations and administrative orders, and to do or cause to be done all other acts and things necessary to accomplish the purposes of this act, including specifically the following:

(a) To assure that the program shall be in effect in all counties of the State and be mandatory upon them;

(b) To assure that all individuals wishing to make application for medical assistance for the aged shall have opportunity to do so, and that such assistance shall be furnished with reasonable promptness to or for all eligible individuals;

(c) To provide that, in determining need for medical assistance for the aged and the amount of such assistance to be granted, there shall be taken into consideration all other income and resources of the aged individual, making due allowance for a minimum standard of living compatible with decency and health; provided, however, that assistance for in-patient and out-patient hospital services, as made available by this act, shall be granted to persons eligible therefor notwithstanding appropriations to hospitals made by any county or municipality pursuant to chapter 5 of Title 44 of the Revised Statutes;

(d) To provide safeguards which restrict the use or disclosure of information concerning applicants and recipients to purposes directly connected with the administration of the program;

(e) To assure that no enrollment fee, premium, or similar charge is imposed as a condition of eligibility;

(f) To assure that all persons for whom medical assistance for the aged is being paid under the provisions of this act shall not receive, during or with respect to the same period, any other financial assistance from this State or any political subdivision thereof with respect to any maintenance requirements or other items for which allowance is made in the assistance grant paid pursuant to this act;

(g) To prescribe appropriate services which shall be made available for the purposes of effecting, so far as possible, cure and rehabilitation;

(h) To prescribe methods and procedures for repayment or recovery of assistance granted under this act; provided, however, that no lien may be imposed against the property of any individual prior to his death on account of assistance granted or to be granted under this act (except pursuant to the judgment of a court on account of assistance incorrectly paid on behalf of such individual), and that there shall be no adjustment or recovery (except, after the death of such individual and his surviving spouse, if any, from such individual's estate) of any assistance correctly paid on behalf of such individual under this act;

(i) To provide for granting an opportunity for a fair hearing to any individual whose claim for medical assistance for the aged is denied or is not acted upon with reasonable promptness.

L.1962, c. 222, s. 6. Amended by L.1969, c. 227 s. 6.



Section 44:7-82 - Funds By State For Medical Assistance For The Aged

44:7-82. Funds by state for medical assistance for the aged
The State shall provide such funds as may be necessary to meet expenditures for medical assistance for the aged.

The State shall also pay to each appropriate county welfare board the reasonable costs, if any, incurred by such county welfare board when acting at the direction and on behalf of the Department of Institutions and Agencies in investigating and determining whether applicants for medical assistance for the aged are eligible therefor under standards prescribed by the Department.

L.1962, c. 222, s. 7. Amended by L.1968, c. 139, s. 7, eff. Jan. 1, 1969; L.1969, c. 227, s. 7.



Section 44:7-84 - Effective Date

44:7-84. Effective date
This act shall take effect July 1, 1963, but all arrangements necessary or appropriate to enable this act to become fully effective on said date shall be made as promptly as possible as though this act were effective immediately.

L.1962, c. 222, s. 12.



Section 44:7-85 - Definitions

44:7-85. Definitions
As used in this act:

a. "Basic payment" means any supplemental security income payment made to an aged, blind or disabled person by the government pursuant to Title XVI of the Social Security Act, as amended, 42 U.S.C. 1381-1385.

b. "Commissioner" means the Commissioner of the Department of Institutions and Agencies.

c. "Eligible person" means any person meeting the State or government eligibility requirements for receipt of a basic payment, or a State supplementary payment, or both.

d. "Essential person" means any needy person residing with an eligible person who is recognized by State regulation to be essential to the well-being of the eligible person and whose needs are included in the determination of the needs of the eligible person.

e. "Federal Act" means Title XVI of the Social Security Act, as amended, 42 U.S.C. 1381-1385.

f. "Government" means the Federal Government of the United States of America and the agencies thereof.

g. "Legally liable relative" means any person designated by any law of this State as having a duty to support an eligible person or a duty to contribute to the support of an eligible person.

h. "Lien" means any legally perfected encumbrance or claim against the property or resources of an individual, authorized by Title 44 and Title 30 of the Revised Statutes.

i. "Supplemental Security Income Program" means the program established pursuant to Title XVI of the Social Security Act, as amended, 42 U.S.C. 1381-1385, which becomes effective January 1, 1974, which makes payments to eligible persons and which replaces payments formerly made under the Federal categorical assistance programs under the Social Security Act, which are known as "Old Age Assistance" (42 U.S.C. 301-306), "Aid to the Blind" (42 U.S.C. 1201-1206), and "Aid to the Permanently and Totally Disabled" (42 U.S.C. 1351-1355).

j. "Supplementary payment" means any supplementary assistance payment as defined in the Federal Act made to an aged, blind or disabled person under eligibility requirements of this State.

k. "Welfare board" means the boards established within the counties of this State for the purposes of administering the delivery of money or services to persons legally eligible for welfare assistance, whether established under the authority of R.S. 44:7-1 or pursuant to any other laws of this State.

L.1973, c. 256, s. 1, eff. Nov. 28, 1973.



Section 44:7-86 - Eligibility; Determination Of Amount

44:7-86. Eligibility; determination of amount
Any person whose income, including any basic payment, is below the public assistance standard established by the commissioner and the government pursuant to the Federal Act is eligible for supplementary payments. The existence of an essential person may be considered in determining the amount of any supplementary payment made to an eligible person.

L.1973, c. 256, s. 2, eff. Nov. 28, 1973.



Section 44:7-87 - Duties Of The Commissioner

44:7-87. Duties of the commissioner
3. The commissioner shall:

a. Enter into agreements with the government to secure the administration of supplementary payments by the government for such time and upon such conditions as the commissioner may in his discretion deem appropriate.

b. Promulgate, alter and amend such rules, regulations and directory orders as are necessary and proper:

(1) To implement the terms of the agreement with the government for the administration by the government of supplementary payments; and

(2) To secure social services for eligible persons, and for such other aged, blind or disabled persons as the commissioner may designate.

c. Transfer State or welfare board funds, or both, currently appropriated for this State's participation in the federal categorical assistance programs of "Old Age Assistance," R.S.44:7-3 to R.S.44:7-37; "Assistance for the Blind," P.L.1962, c.197 (C.44:7-43 to 44:7-49) and "Permanent and Total Disability Assistance," P.L.1951, c.139 (C.44:7-38 to 44:7-42) and any funds which may in the future be appropriated for the payment of supplementary payments, to the government in such amounts and at such times as the commissioner shall deem appropriate in order to provide for supplementary payments to eligible persons in this State.

d. Pay to the government such funds as are necessary to reimburse the government's expenses in collecting additional information needed for the State to make eligibility determinations for medical assistance under the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 to 30:4D-19).

e. Require welfare boards to perform such eligibility determinations as the commissioner may deem necessary for the continuation of the New Jersey Medical Assistance Program under the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413. The commissioner shall pay to the counties a reasonable amount to reimburse the welfare boards for their expenses in making such eligibility determinations.

f. (Deleted by amendment, P.L.1990, c.66.)


g. Take appropriate steps to secure maximum federal financial participation in providing assistance to eligible persons residing in residential health care facilities.

h. Ensure that any eligible person residing in a rooming or boarding house or residential health care facility has reserved to him a monthly amount, from payments received under the provisions of the act to which this act is a supplement or from any other income, as a personal needs allowance. The personal needs allowance may vary according to the type of facility in which an eligible person resides, but in no case shall be less than $25.00 per month.

i. Ensure that any eligible person who receives medical assistance under subparagraph (4)(a) of subsection a. or under paragraph (11), (13) or (14) of subsection b. of section 6 of P.L.1968, c.413 (C.30:4D-6) receives $10.00 per month, in addition to benefits received pursuant to 42 U.S.C. s. 1382(e)(1)(B). If the government cannot administer this $10.00 monthly increase, the commissioner shall administer this increase and shall ensure that this increase is not considered income for Supplemental Security Income program purposes. However, if the government increases the benefit level under 42 U.S.C. s. 1382(e)(1)(B), the commissioner shall allow the government to administer this increase and shall reduce its payment to an eligible recipient by an equal amount.

j. Assess welfare boards at the beginning of each fiscal year in the same proportion that the counties currently participate in the federal categorical assistance programs, in order to obtain the amount of each county's share of supplementary payments for eligible persons in this State, based upon the number of eligible persons in the county.

L.1973,c.256,s.3; amended 1979,c.496,s.34; 1985,c.286,s.2; 1990,c.66,s.12; 1991,c.466,s.1.



Section 44:7-88 - Duties And Responsibilities Of Welfare Boards

44:7-88. Duties and responsibilities of welfare boards
4. Welfare boards shall:

a. Be relieved of those duties and responsibilities, under "Old Age Assistance," R.S.44:7-3 to 44:7-37, "Permanent and Total Disability Assistance," P.L.1951, c.139 (C.44:7-38 to 44:7-42), and "Assistance for the Blind," P.L.1962, c.197 (C.44:7-43 to 44:7-49), that the government has assumed under the Supplemental Security Income Program and under the agreement between the government and this State. Welfare boards shall retain, to the extent determined by the commissioner, the responsibility for the performance of all the functions under the above laws that the government will not perform pursuant to the agreement between the State and the government.

b. Provide social services to those persons designated to receive such services pursuant to section 3b.(2) of this act.

c. (Deleted by amendment, P.L.1990, c.66.)


d. Pay to the commissioner the amount assessed by the commissioner pursuant to subsection j. of section 3 of P.L.1973, c.256 (C.44:7-87).

L.1973,c.256,s.4; amended 1990,c.66,s.13; 1991,c.466,s.2.



Section 44:7-89 - Nonliability Of Recipient Of Supplementary Payments Or His Legally Liable Relative For Repayment; Enforcement Of Lien Arising Prior To January 1, 1974

44:7-89. Nonliability of recipient of supplementary payments or his legally liable relative for repayment; enforcement of lien arising prior to January 1, 1974
Supplementary payments shall not be considered a loan by the State or by the welfare boards. No requirement under Title 44 or Title 30 of the Revised Statutes relating to the pledging of property or to the reimbursement of assistance shall be imposed upon, and no liens shall be made or enforced against, a recipient of supplementary payments for the purpose of recouping any amount of such payments. No requirement of support, contribution, or legal liability therefor, may be made, placed upon, or enforced against a legally liable relative of a person receiving supplementary payments or other payments made by the welfare boards pursuant to Title 44 of the Revised Statutes. Any lien against a recipient of assistance from a welfare board to enforce an obligation, which arose prior to January 1, 1974, under the current programs of "Old Age Assistance," "Assistance for the Blind," or "Permanent and Total Disability Assistance" which is perfected on or before April 1, 1974, or any delinquency in payment due the welfare board by a legally liable relative under the current programs which has accrued prior to January 1, 1974, shall remain in full force and effect and shall be enforceable and collectible by the commissioner or by the welfare board which filed the lien.

L.1973, c. 256, s. 5, eff. Nov. 28, 1973.



Section 44:7-90 - Eligibility For Medical Assistance Under New Jersey Medical Assistance And Health Services Act

44:7-90. Eligibility for medical assistance under New Jersey Medical Assistance and Health Services Act
Any person eligible for basic payments under the Federal Act, any person eligible for supplementary payments and any essential person, may be determined pursuant to regulations promulgated by the commissioner to be eligible for medical assistance under the New Jersey Medical Assistance and Health Services Act, P.L.1968, c. 413. Any person who would be financially eligible for basic payments or supplementary payments, or both, who is in an institution and financially ineligible for such payments by reason of the lower maximum income eligibility level under the Federal Act for persons residing in institutions, shall be eligible for medical assistance under the New Jersey Medical Assistance and Health Services Act, P.L.1968, c. 413.

L.1973, c. 256, s. 6, eff. Nov. 28, 1973.



Section 44:7-91 - Supersedure Of Inconsistent Laws

44:7-91. Supersedure of inconsistent laws
All laws and parts of laws of this State inconsistent with this act are hereby deemed superseded to the extent of such inconsistency.

L.1973, c. 256, s. 7, eff. Nov. 28, 1973.



Section 44:7-92 - Severability

44:7-92. Severability
If any clause, sentence, paragraph, section or part of the act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1973, c. 256, s. 8, eff. Nov. 28, 1973.



Section 44:7-93 - Services Provided To Eligible Residents By County Welfare Board.

44:7-93 Services provided to eligible residents by county welfare board.

35. a. As used in this section, "eligible resident" means a resident of a residential health care facility, rooming house, or boarding house who is: eligible to receive services under the latest New Jersey Comprehensive Annual Services Program Plan for the use of funds appropriated under Title XX of the Federal Social Security Act; an "eligible person" under the act to which this act is a supplement; an otherwise aged, blind, or disabled person; or a resident designated to be eligible by the Commissioner of Human Services.

b.County welfare boards shall provide services to eligible residents of residential health care facilities, rooming houses, and boarding houses which shall include, but not be limited to, the following:

(1)Investigation and evaluation of reports of abuse or exploitation, as defined in section 36 hereunder, or of threats of such abuse or exploitation of eligible residents, at the direction of the Commissioner of Human Services;

(2)Visits to all such facilities having eligible residents, at regularly scheduled intervals to assess the needs of such residents, determine whether they are receiving needed services and appropriate levels of care, and to provide such services where appropriate;

(3)Provision of information to eligible residents concerning social service, welfare, mental health, home health, and medical assistance programs available to them; referral of eligible residents to State, county, and local agencies and organizations for any services which county welfare boards cannot provide; and follow up to such referrals to determine whether such services are being provided;

(4)Reporting of any suspected violations of the provisions of this act and of any complaints received concerning services and conditions in such facilities to the commissioner and to appropriate State and local agencies for remedial action; and

(5)Provision of information to eligible residents whose continued residence in such facilities may be injurious or dangerous to their health concerning alternative housing and living arrangements available to them.

County welfare boards shall coordinate all services provided under this subsection with services provided to eligible residents by the State Divisions of Mental Health and Addiction Services and Developmental Disabilities in the Department of Human Services and Division of Child Protection and Permanency in the Department of Children and Families, charitable institutions, and other State and local agencies and service providers.

c.In order to fulfill their responsibilities under subsection b. above, county welfare boards shall be entitled to receive full and free access to residential health care facilities, rooming houses, and boarding houses by the owners and operators of the facilities, and to receive cooperation and assistance from State and local law enforcement officials as needed.

d.The Commissioner of Human Services shall:

(1)Promulgate all necessary regulations to implement the provisions of this section;

(2)Maintain a central file of all complaints received concerning suspected violations of the provisions of this act and concerning services and conditions at residential health care facilities, rooming houses, and boarding houses and shall maintain a record of the State and local agencies to which complaints have been referred by county welfare boards; refer any complaints received by the commissioner to State and local agencies for remedial action as necessary; and follow up all complaints to determine whether remedial action has been taken;

(3)Provide such training and educational programs to the operators of such facilities as will enable them to appropriately respond to the needs of their residents;

(4)Designate agencies to:

(a)Identify those residential health care facilities, rooming houses, and boarding houses in which substantial numbers of persons reside who are in need of mental health or developmental disabilities services;

(b)Receive referrals and be responsible for the provision of mental health or developmental disability services, or both;

(c)Report any apparent violation of this act to the appropriate State and local officials and authorities;

(d)Coordinate their efforts with county welfare boards, charitable institutions, the State Divisions of Mental Health and Addiction Services and Developmental Disabilities in the Department of Human Services, and Division of Child Protection and Permanency in the Department of Children and Families, and other State and local entities and service providers;

(5)Periodically monitor and evaluate services provided to eligible residents by county welfare boards and community agencies serving persons with mental illness or developmental disabilities;

(6)Issue a report to the Legislature's Standing Reference Committees on Health, Human Services and Senior Citizens concerning the implementation of this section, one year following the effective date of this act.

e.Any person who submits or reports a complaint concerning a suspected violation of the provisions of this act or concerning services and conditions in residential health care facilities, rooming houses, and boarding houses, or who testifies in any administrative or judicial proceeding arising from a complaint, shall have immunity from any civil or criminal liability on account of such complaint, unless such person has acted in bad faith or with malicious purpose.

L.1979, c.496, s.35; amended 2010, c.50, s.75; 2012, c.16, s.132.



Section 44:8-107 - Short Title, Other References

44:8-107. Short title, other references

1. a. This act may be cited as the "Work First New Jersey General Public Assistance Act."

b. Whenever the term "General Public Assistance Law" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the "Work First New Jersey General Public Assistance Act."

c. Whenever the term "general public assistance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to benefits provided to single adults and couples without dependent children through the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.).

L.1947,c.156,s.1; amended 1997,c.37,s.13.



Section 44:8-108 - Definitions

44:8-108. Definitions

2. As used in this act:

"Commissioner" means the Commissioner of the Department of Human Services;

"Department" means the Department of Human Services;

"Employable person" means any person applying for or receiving public assistance under this act who is not unable to perform work due to physical or mental disability as such terms shall be defined in regulations established by the commissioner;

"Municipality" shall include any city, borough, township, town, village or municipality governed by a board of commissioners or an improvement commission which administers general public assistance to single adults and couples without dependent children through the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.);

"Public assistance" means assistance rendered to needy single adults and couples without dependent children who are willing to work but are unable to secure employment due either to physical or mental disability or inability to find employment, and includes what is commonly called "relief" or "emergency relief," which shall be provided under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) in the form of benefits as defined in section 3 of P.L.1997, c.38 (C.44:10-57);

"State aid" means State aid for public assistance or relief as in this act prescribed and provided for;

"Unemployable person" means any person applying for or receiving public assistance who is not an employable person as defined by the commissioner;

"Year" means calendar year.

L.1947,c.156,s.2; amended 1977, c.286, s.1; 1997, c.37, s.14.



Section 44:8-109 - Public Policy

44:8-109. Public policy
3. It is hereby declared to be the public policy of this State that every needy person shall, while in this State, be entitled to receive such public assistance as may be appropriate with reference to need of a category of persons and whether or not such persons are employable, and that the funding of such public assistance is the responsibility of the State but that all needy persons not otherwise provided for under the laws of this State shall hereafter receive public assistance pursuant to law and the provisions of this act.

It is also the public policy of this State that there are two distinct categories of persons who may be eligible for financial assistance in accordance with the provisions of this act, those who are employable and those who are unemployable, as those terms are defined in section 2 of P.L.1947, c.156 (C.44:8-108). The commissioner may set differing levels of assistance for these categories.

L.1947,c.156,s.3; amended 1977,c.286,s.2; 1990,c.66,s.16; 1995,c.259,s.15.



Section 44:8-110 - Administration And Distribution Of State Aid For Public Assistance

44:8-110. Administration and distribution of state aid for public assistance
State aid for public assistance for the municipalities and counties of this State shall be administered and distributed by the commissioner in the manner prescribed by this act and shall be paid by the commissioner to the several municipalities and counties entitled thereto, under this act, from the Municipal Aid Fund and from other funds appropriated from the State treasury for such purposes, which shall be drawn upon for said purposes on the orders of the commissioner, in accordance with the provisions of this act, and shall be disbursed as other funds are disbursed from the State treasury.

L.1947, c. 156, p. 693, s. 4.



Section 44:8-110.1 - Disbursement Of Funds For Legal Services For Successful Appeals

44:8-110.1.Disbursement of funds for legal services for successful appeals

1. The Division of Family Development in the Department of Human Services shall disburse funds from the Payments to Municipalities for Cost of General Assistance Fund for fees to an attorney or a legal entity providing legal services who represents a recipient of public assistance pursuant to P.L.1947, c.156 (C.44:8-107 et seq.) in an appeal of a claim for federal Supplemental Security Income benefits pursuant to the federal Social Security Act, Pub.L.92-603 (42 U.S.C.1381 et seq.), if the appeal is decided in favor of the recipient. The fees to the attorney or legal entity providing legal services shall be a fixed amount set by the rules and regulations promulgated by the Commissioner of Human Services.

The disbursement shall not be made unless a petition and a copy of the favorable decision is submitted by the attorney or by the legal entity providing legal services to the Division of Family Development within 60 days of the date of receipt of the favorable appeal decision. The disbursement of the fees to the attorney or to the legal entity providing legal services shall be made within 30 days of the date of the submission by the attorney of the required information.

L.1996,c.65,s.1.



Section 44:8-110.2 - Reduction Of Amount Of Payments To Municipalities For Cost Of General Assistance Funds

44:8-110.2 Reduction of amount of Payments to Municipalities for Cost of General Assistance funds

2. The Division of Family Development shall reduce the amount of Payments to Municipalities for Cost of General Assistance funds otherwise obliged to be paid to the municipal welfare department as reimbursement for the public assistance provided while the Supplemental Security Income claim was appealed by the fixed fee amount disbursed to the attorney or to the legal entity representing the recipient of public assistance from that municipal welfare department.

L.1996,c.65,s.2.



Section 44:8-110.3 - Rules, Regulations

44:8-110.3.Rules, regulations

3. The Commissioner of the Department of Human Services shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.1996,c.65,s.3.



Section 44:8-111 - Commissioner's Duties

44:8-111. Commissioner's duties
5. The commissioner shall:

(a) Act as the agent of the State in effectuating the purposes of any reciprocal interstate agreements respecting the transportation of dependents;

(b) Negotiate with the Federal Government as to any present or future programs affecting public relief or assistance for which no provision is made by other statutes of this State and administer such programs in co-operation with the Federal Government or any agency thereof;

(c) Keep and maintain such records and accounts as may be necessary and proper for the administration of State aid;

(d) Promulgate, alter and amend from time to time such rules, regulations and directory orders as may be necessary for the administration of State aid and for the carrying out of any provisions of law regulating the same and of the provisions of this act, which rules, regulations and orders shall be binding upon the various municipalities or counties;

(e) Determine whether or not the various municipalities or counties are complying with all of the provisions of law, including the provisions of this act, regulating the administration of State aid which are binding upon them;

(f) Formulate, promulgate and enforce standards for investigation, allowance and supervision of grants for public assistance and forms and procedures necessary to the proper administration and recording thereof; and

(g) Exercise such other powers as may be necessary for the proper and efficient administration of State aid and the carrying out of all of the provisions of law, including the provisions of P.L.1947, c.156 (C.44:8-107 et seq.), regulating the same.

L.1947,c.156,s.5; amended 1995,c.259,s.16.



Section 44:8-111.1 - Centralized Registry Established; Updating Of Information

44:8-111.1. Centralized registry established; updating of information

1. The Commissioner of Human Services shall establish a centralized registry in the Division of Family Development of the Department of Human Services to contain the names and Social Security numbers, and such additional identifying information as the commissioner deems appropriate, of recipients of benefits under P.L.1997, c.38 (C.44:10-55 et seq.). Each of the entities administering public assistance designated by the commissioner shall provide such information and assistance as the commissioner may request to carry out the provisions of P.L.1994, c.147 (C.44:8-111.1 et seq.). The commissioner shall provide for the periodic updating of the information contained in the registry.

L.1994,c.147,s.1; amended 1997, c.14, s.11.



Section 44:8-111.2 - Registry Information Made Available; Provision For Comparison Checks

44:8-111.2. Registry information made available; provision for comparison checks

2. a. The commissioner shall make the information in the centralized registry established pursuant to section 1 of P.L.1994, c.147 (C.44:8-111.1) available to those states which are contiguous to New Jersey and shall seek to establish an arrangement for the reciprocal provision of similar information from these states to the Division of Family Development.

b. The commissioner shall also provide for the use of the registry to conduct comparison checks of public assistance recipient records between entities administering public assistance within the State.

L.1994,c.147,s.2; amended 1997, c.14, s.12.



Section 44:8-111.3 - Report

44:8-111.3. Report
3. The commissioner shall report to the Governor and the Legislature no later than one year after the effective date of this act, and annually thereafter, on the actions taken to carry out the provisions of this act and the results thereof, and shall accompany that report with such recommendations for administrative or legislative actions as the commissioner deems appropriate.

L.1994,c.147,s.3.



Section 44:8-112 - Powers Of Commissioner

44:8-112. Powers of commissioner
6. The commissioner may:

(a) Determine and prescribe the number and qualifications of the personnel employed or to be employed in administering public assistance in each of the municipalities or counties, as appropriate;

(b) Require the keeping of such records, and the making of such reports, by each municipality or county, as appropriate, in connection with the administration of State aid within such municipality or county, in such form, and containing such information, as he may from time to time determine, and make such investigations as he may from time to time deem to be necessary to assure the correctness and verification of the facts stated in such records and reports;

(c) Investigate the administration of public assistance within each municipality or county, as appropriate, and determine the compliance or noncompliance of such municipality or county with the provisions of law, including the provisions of P.L.1947, c.156 (C.44:8-107 et seq.), governing the administration of State aid for relief and with the standards and requirements prescribed by the department;

(d) Withhold payment of State aid from any municipality or county, as appropriate, neglecting or refusing to keep such records or make such reports or to comply with any of the standards and requirements prescribed by the department or with any provision of law governing the administration of State aid including the provisions of P.L.1947, c.156 (C.44:8-107 et seq.);

(e) Consult with and advise any local assistance board or other officials of any municipality, or any county welfare agency or other officials of any county, in connection with any public assistance problem in the municipality or county, as appropriate.

L.1947,c.156,s.6; amended 1995,c.259,s.17.



Section 44:8-113 - Administration As To Municipalities Or Counties

44:8-113. Administration as to municipalities or counties
7. The commissioner may, as to each municipality or county in which public assistance is administered by the commissioner under P.L.1947, c.156 (C.44:8-107 et seq.),

(a) Prescribe all rules and conditions under which the funds allotted for State aid shall be administered;

(b) Require such information from applicants for public assistance, make such investigation of the merits of applications for public assistance, prescribe such forms to be used, and set up, maintain and carry out such procedures as may in his discretion be deemed advisable for the economical and efficient administration of public assistance in the municipality or county;

(c) Make direct distribution of sums allotted as State aid in the municipality or county as provided by P.L.1947, c.156 (C.44:8-107 et seq.); and

(d) Use all or any part of the local or county organization for administration of public assistance to assist him, upon such terms as he may deem fit and proper.

L.1947,c.156,s.7; amended 1995,c.259,s.18.



Section 44:8-114 - Administration And Funding Of Public Assistance

44:8-114. Administration and funding of public assistance

8. a. The State shall provide, through each municipality or county, as appropriate, public assistance to the persons eligible therefor, residing therein or otherwise when so provided by law, which assistance shall be fully funded by the State and administered by a local assistance board or the county welfare agency according to law and in accordance with P.L.1947, c.156 (C.44:8-107 et seq.) and with such rules and regulations as may be promulgated by the commissioner.

b. An employable person who is receiving public assistance shall be required, except when good cause exists, to comply with the requirements of the Work First New Jersey program pursuant to P.L.1997, c.38 (C.44:10-55 et seq.).

c. The commissioner may exempt a person from the provisions of subsection b. of this section for reasons of physical or mental impairment, age, illness or injury, caretaker responsibilities, employment or unsuitability, as determined by the commissioner.

Any person who without good cause fails or refuses to comply with the requirements of the Work First New Jersey program, according to rules and regulations adopted by the commissioner, shall be subject to the provisions of section 9 of P.L.1997, c.38 (C.44:10-63).

L.1947,c.156,s.8; amended 1977, c.286, s.3; 1979, c.267; 1985, c.471; 1990, c.66, s.17; 1991, c.523, s.14; 1995, c.259, s.19; 1997, c.37, s.15.



Section 44:8-115 - Local Assistance Boards; Membership; Appointment; Compensation

44:8-115. Local assistance boards; membership; appointment; compensation
Each local assistance board shall be composed of three or five persons as shall be fixed by the governing body of the municipality and at least one of them shall be a woman and they shall be appointed by the chief executive of the municipality upon the approval of the governing body and shall serve without compensation but shall be allowed their necessary and actual expenses.

L.1947, c. 156, p. 696, s. 9.



Section 44:8-116 - Terms Of Members Of Local Assistance Boards; Vacancies

44:8-116. Terms of members of local assistance boards; vacancies
The term of one member of each local assistance board shall be for one year and such member only may be appointed from among the membership of the governing body of the municipality and the terms of the other members thereof shall be as follows:

(a) In municipalities having a board of three members said terms shall be for two years each, expiring in alternate years, and

(b) In municipalities having a board of five members said term shall be for four years each, one term expiring in each year.

The term of each member of a local assistance board shall begin on the first day of January, and each member shall continue in office until his successor shall be appointed and shall qualify.

Vacancies shall be filled for the unexpired terms only.

L.1947, c. 156, p. 696, s. 10.



Section 44:8-117 - Organization Of Local Assistance Boards; Director Of Welfare; Employees

44:8-117. Organization of local assistance boards; director of welfare; employees
Each local assistance board shall organize and select a chairman and a secretary, and shall appoint a director of welfare who shall be the first executive and administrative officer of the board. He shall hold office for a term of five years from the date of his appointment, and shall be paid such salary as may be fixed by such board subject to approval by the governing body. Nothing herein shall be construed to make the overseer of the poor of a municipality ineligible for appointment also as director of welfare by such local assistance board.

In case of vacancy in the office of director of welfare, one temporary or acting director may be appointed to serve for not more than ninety days.

Other employees, including assistants, clerks, investigators and nurses, in such number as may be necessary to properly administer public assistance, shall be appointed in the same manner as other employees of the municipality.

No employee of any welfare department of a municipality whose compensation is paid from funds received or appropriated for public assistance or the administration thereof in any manner shall hold any office in any political party.

L.1947, c. 156, p. 696, s. 11.



Section 44:8-117.1 - Municipality Authorized To Establish Staffing Level Of Welfare Department

44:8-117.1. Municipality authorized to establish staffing level of welfare department

1. Notwithstanding any provisions of law to the contrary, the governing body of a municipality shall have the authority to establish staffing levels for the municipality's welfare department for the purpose of administering public assistance pursuant to the "Work First New Jersey General Public Assistance Act," P.L.1947, c.156 (C.44:8-107 et seq.).

L.1993,c.305,s.1; amended 1997, c.37, s.16.



Section 44:8-118 - Duties Of Welfare Director

44:8-118. Duties of welfare director
12. The director of welfare of each municipality shall as to that municipality, or the county welfare director shall as to that county, as appropriate:

(a) Supervise by periodic investigation every person receiving public assistance, such investigation to be made by visitation at least once a month;

(b) Reconsider from month to month the amount and nature of public assistance given and alter, amend or suspend the same when the circumstances so require;

(c) Devise ways and means for bringing persons unable to maintain themselves to self-support or to the support of any other person or agency able and willing so to do;

(d) Keep full and complete records of such investigation, supervision, assistance and rehabilitation, and of all certifications of persons for employment or benefits and cancellations thereof, in such manner and form as required by the commissioner; and

(e) Bring about appropriate action for commitment to any State or county institution when the best interests of the needy persons would be so served.

L.1947,c.156,s.12; amended 1995,c.259,s.20.



Section 44:8-119 - Applicant's Affidavit

44:8-119. Applicant's affidavit
13. Each applicant for public assistance in any municipality or county shall be required to make an affidavit to the correctness of his or her statements in his or her application for relief.

L.1947,c.156,s.13; amended 1995,c.259,s.21.



Section 44:8-120 - Immediate Assistance

44:8-120. Immediate assistance
14. Immediate public assistance shall be rendered promptly to any needy person by the director of welfare of the municipality or the county welfare director, as appropriate, where the person is found at the time of application. Needy persons residing in public or private facilities providing residential therapeutic medical services shall be deemed the responsibility of the municipality or county, as appropriate, of their customary place of abode prior to placement in such facility.

L.1947,c.156,s.14; amended 1977,c.408,s.1; 1995,c.259,s.22.



Section 44:8-121 - Inquiry By Director

44:8-121. Inquiry by director
15. When a person shall apply for public assistance for himself or his dependents, the municipal or county director of welfare, as appropriate, shall inquire into the facts, conditions and circumstances of the case, including customary place of abode, family connections, living conditions, resources, income, and causes direct and indirect of the person's need, and such other matters as the commissioner may require, making a written record thereof in such manner as may be prescribed by the commissioner. Upon ascertainment of the foregoing facts, conditions and circumstances, the municipal or county director of welfare, as appropriate, shall render assistance to an eligible applicant or his dependents. The cost of public assistance shall be borne by the State.

L.1947,c.156,s.15; amended 1977,c.408,s.2; 1995,c.259,s.23.



Section 44:8-122 - Aid And Assistance After Reasonable Inquiry

44:8-122. Aid and assistance after reasonable inquiry
The director of welfare, by a written order, shall render such aid and material assistance as he may in his discretion, after reasonable inquiry, deem necessary to the end that such person may not suffer unnecessarily, from cold, hunger, sickness, or be deprived of shelter pending further consideration of the case.

L.1947, c. 156, p. 698, s. 16.



Section 44:8-123 - Order After Complete Investigation

44:8-123. Order after complete investigation
The director of welfare upon completion of investigation shall determine whether or not continued assistance is necessary, and shall make such order as in his judgment is warranted, having due regard to the circumstances disclosed by investigation.

L.1947, c. 156, p. 698, s. 17.



Section 44:8-124 - Continued Assistance, Manner Of; Extent

44:8-124. Continued assistance, manner of; extent
Continued assistance under this act may be provided in such a manner as to meet any or all of the several needs of, or as may be necessary to protect the well-being of, the person or persons to whom assistance is to be granted such as the provision of food, milk, shelter, fuel, clothing or medical care and it may be provided by:

(a) Cash assistance or,

(b) Any other method authorized by the local assistance board, approved by the governing body, and complying with the regulations of the commissioner.

The extent of individual grants shall be determined in accordance with the standards and budgets authorized by the commissioner.

L.1947, c. 156, p. 698, s. 18.



Section 44:8-125 - Deductions From Public Assistance

44:8-125. Deductions from public assistance
19. The fact that an applicant for public assistance or any of his dependents shall be receiving, or entitled to receive, income from other sources or compensation for part-time or casual services shall not make such person ineligible to receive public assistance if such income or compensation is insufficient to support him and his dependents properly but the amount of such income or compensation shall be taken into consideration in determining the amount of his public assistance by deducting from the amount of public assistance which he otherwise would be entitled to receive, the amount of such income or compensation; except that any money received because of a settlement agreement or judgment in a lawsuit brought against a manufacturer or distributor of "Agent Orange" for damages resulting from exposure to "Agent Orange" shall not reduce the amount of public assistance received by the applicant and shall not be subject to a lien or be available for repayment to the State, county or municipality for public assistance received by the applicant.

L.1947,c.156,s.19; amended 1986,c.65; 1995,c.259,s.24.



Section 44:8-126 - Exploitation Of Recipients

44:8-126. Exploitation of recipients
No welfare department of any municipality shall directly or indirectly exploit or permit to be exploited recipients of public assistance for political purposes.

L.1947, c. 156, p. 699, s. 20.



Section 44:8-127 - Revocation Of Order For Continued Assistance

44:8-127. Revocation of order for continued assistance
The director of welfare may in his discretion summarily revoke any order for continued assistance whenever it shall appear that the person is no longer needy with the meaning of this act or will be otherwise adequately provided for.

L.1947, c. 156, p. 699, s. 21.



Section 44:8-128 - Determination Annually Of "Preceding Year's Ratables" And Public Assistance Loads Of Municipalities

44:8-128. Determination annually of "preceding year's ratables" and public assistance loads of municipalities
In each year, the commissioner shall ascertain and determine as to each municipality in the State:

(a) The sum total of the net valuation taxable, and the value of the second-class railroad property, therein, as exhibited in the abstract of ratables of the several counties for the preceding year as made out by the State Commissioner of Taxation and Finance and filed in the office of the State Comptroller, which sum total shall be known as the municipalities "preceding year's ratables" ;

(b) The cost of public assistance, exclusive of the cost of administration thereof, for the preceding year therein, which shall be known as the municipalities "preceding year's public assistance load" ;

(c) The cost of public assistance, exclusive of the cost of administration thereof, for the current year therein, which shall be known as the municipalities "current year's public assistance load" ;

(d) The number of mills on each dollar of the "preceding year's ratables" which would have to be levied in each municipality to raise an amount equal to the "preceding year's public assistance load" which millage shall be known as the municipalities "preceding year's public assistance millage."

In determining any municipality's "preceding year's public assistance load" and "current year's public assistance load," the commissioner may include therein the cost to the municipality of public assistance paid or payable by the welfare board of the county.

L.1947, c. 156, p. 699, s. 22.



Section 44:8-129 - Determining Amount Of State Aid

44:8-129. Determining amount of State aid
23. In each year the commissioner shall determine the amount of State aid which each municipality or county, as appropriate, shall receive in such year, and the same shall be distributed by the commissioner among the various municipalities and counties making application therefor to the commissioner before July 1 of such year, except those in which public assistance shall be administered by the commissioner for all or any part of such year, by the payment to each municipality or county of 100% of its "current year's public assistance load."

L.1947,c.156,s.23; amended 1968,c.139,s.3; 1990,c.66,s.6; 1995,c.259,s.25.



Section 44:8-130 - Advance Payments To Municipality Before Determination Of "Current Year's Public Assistance Load"

44:8-130. Advance payments to municipality before determination of "current year's public assistance load"
The commissioner may make payments, from time to time, under the above stated formula to any such municipality in advance of the determination of such municipality's "current year's public assistance load" on the basis of estimates made by him of such municipality's "current year's public assistance load" making such adjustments in later payments to each such municipality as may be required when such municipality's actual "current year's public assistance load" is determined.

L.1947, c. 156, p. 701, s. 24.



Section 44:8-131 - Deductions From Amount Of State Aid Payable To Municipalities

44:8-131. Deductions from amount of State aid payable to municipalities
The commissioner shall deduct from the amount of the State aid payable to any municipality in any one year an amount equal to the amount by which the State aid paid to the municipality exceeded the cost of public assistance to the municipality, exclusive of the cost of administration thereof, or the total amount of State aid payable to such municipality, for any preceding year and if the amount of State aid payable to any such municipality in any year does not equal the amount of such excess the director shall withhold any State aid due the municipality for the succeeding and for subsequent years if necessary until the amount of State aid withheld from the municipality equals the total amount of such excess.

L.1947, c. 156, p. 701, s. 25.



Section 44:8-132 - Counties Furnishing Hospitalization In Maternity Hospitals

44:8-132. Counties furnishing hospitalization in maternity hospitals
State aid shall also be payable to any county furnishing hospitalization in a county maternity hospital to nonpaying patients, who are bona fide public assistance cases, on the basis of the per diem rate currently fixed by the department for maternity hospitalization for mother or child, as the case may be, by multiplying the number of patient days of such hospitalization at said rate by the "public assistance percentage" of the several municipalities in which such patients respectively resided at the time of such hospitalization for the current year, which State aid shall be payable from time to time upon the filing with the commissioner by the president or chief executive officer of such county maternity hospital of statements under oath, in such form as shall be required by the commissioner, setting forth the hospitalization so rendered to each nonpaying patient, that each such patient is a bona fide public assistance case and any additional information which may be required by the commissioner, and shall be paid to the county treasurer of the county by the commissioner, as other payments of State aid are made, out of the Municipal Aid Fund or other funds appropriated from the State treasury for such purposes.

L.1947, c. 156, p. 702, s. 26.



Section 44:8-133 - Commissioner To Administer Public Assistance In Municipality When

44:8-133. Commissioner to administer public assistance in municipality when
The commissioner shall administer public assistance in any year,

(a) In any municipality, in which the "preceding year's public assistance millage" for such year is more than 7.0 mills, which shall make application in writing to him, on or before the first day of March of such year, to have him take over the administration of public assistance in such municipality for such year, and

(b) In any municipality in which public assistance was being administered by him during the preceding year, which does not elect to administer its own public assistance by giving notice to that effect to the commissioner as provided in this act; and, in either case, public assistance shall be administered in such municipality as hereinafter provided.

L.1947, c. 156, p. 702, s. 27.



Section 44:8-134 - Duties Of Municipality When Public Assistance Is Administered By Commissioner

44:8-134. Duties of municipality when public assistance is administered by commissioner
In any municipality in which public assistance shall be administered by the commissioner during any year,

(a) All books, records, supplies, equipment or other property in the possession or custody of any board, body or official of such municipality, relating to the administration and payment of public assistance, shall be delivered forthwith to the commissioner;

(b) The municipality shall make, or shall have made, an appropriation for the cost of administration of public assistance in such municipality for such year in an amount not less than the amount appropriated by it for the cost of administration of public assistance for the preceding year and shall make, or shall have made, an appropriation for public assistance, exclusive of the cost of administration thereof, for such year in an amount not less than 1.0 mills of its "preceding year's ratables" ;

(c) All obligations incurred by the municipality for the cost of administration of public assistance in such year prior to the taking over the administration of public assistance therein by the commissioner, if any, and all obligations incurred for the cost of administration of public assistance in said municipality thereafter during such year shall be paid, from time to time, by the municipality out of its appropriation for the administration of public assistance for such year according to the orders of the commissioner and not otherwise, so far as such appropriation will permit, and any remainder of such obligations shall be paid, from time to time, by the commissioner as such municipality's State aid for said year, according to orders drawn by him, out of the Municipal Aid Fund or other funds appropriated from the State treasury for such purposes, as other payments of State aid are made;

(d) All obligations incurred for public assistance in such municipality for such year, prior to the taking over of the administration thereof by the commissioner, if any, and all obligations incurred for public assistance in such municipality thereafter during such year shall be paid, from time to time, by the municipality on the orders of the commissioner and not otherwise, out of its appropriation for public assistance for such year, so far as such appropriation will permit; and then, out of any balance for State aid, if any, remaining in its "public assistance trust fund account" applicable to the cost of public assistance in such municipality for such year, so far as such balance will permit, and any remainder of such obligations shall be paid, from time to time, by the commissioner, as such municipality's State aid for said year, according to orders drawn by him, out of the Municipal Aid Fund or other funds appropriated from the State treasury for such purposes, as other payments of State aid are made.

L.1947, c. 156, p. 703, s. 28.



Section 44:8-135 - Election Of Municipality To Administer Its Own Public Assistance In Following Year

44:8-135. Election of municipality to administer its own public assistance in following year
If any municipality, in which public assistance is being administered by the commissioner in any year, shall give notice in writing to the commissioner, before the first day of January of the next year, of its election to administer its own public assistance in such next year, such municipality shall thereafter, beginning with said first day of January, administer its own public assistance and be entitled to receive State aid in accordance with the formula set forth in section twenty-three of this act, but such municipality may in any succeeding year make application to the commissioner, as provided in this act, to administer its public assistance.

L.1947, c. 156, p. 704, s. 29.



Section 44:8-136 - Election Of Municipality To Administer Its Own Public Assistance During Current Year

44:8-136. Election of municipality to administer its own public assistance during current year
Any municipality, in which the commissioner is administering public assistance pursuant to the provisions of this act in any year, may elect to administer its own public assistance in such year by giving notice in writing of such election to the commissioner on or before the first day of March of such year and thereafter the limitations imposed upon such municipality under section twenty-eight of this act shall cease and such municipality shall administer its own public assistance and shall be entitled to receive State aid for such year in accordance with the formula set forth in section twenty-three of this act, less such sums, if any, as have already been paid, and such obligations, if any, as have already been incurred and as shall be payable, by the commissioner, for the cost of administration of public assistance and for public assistance in such municipality for such year, out of the Municipal Aid Fund or other funds appropriated from the State treasury for such purposes.

L.1947, c. 156, p. 704, s. 30.



Section 44:8-137 - Municipality Or County To Pay Cost Of Administration

44:8-137. Municipality or county to pay cost of administration
31. The cost of administration of public assistance within any municipality or county, as appropriate, shall be paid by that municipality or county, as appropriate, and no part thereof shall be paid by the State except as provided in section 28 of P.L.1947, c.156 (C.44:8-134).

L.1947,c.156,s.31; amended 1995,c.259,s.26.



Section 44:8-138 - "Public Assistance Trust Fund Account"

44:8-138. "Public assistance trust fund account"
Every payment for State aid made pursuant to this act to a municipality shall be made to the treasurer of the municipality and shall be deposited by him in a "public assistance trust fund account" and shall be used only for payment on account of the cost of public assistance, exclusive of the cost of administration thereof, for the year for which such State aid is granted and any balance remaining in such "public assistance trust fund account" after all such payments have been made or provided for, shall be used for payment on account of the cost of public assistance in such municipality, exclusive of the cost of administration thereof, for the next succeeding year.

L.1947, c. 156, p. 705, s. 32.



Section 44:8-139 - Transfer Of Current Budget Appropriation For Public Assistance

44:8-139. Transfer of current budget appropriation for public assistance
No municipality receiving State aid for relief for any year shall, during said year, make any transfer of its current budget appropriation for public assistance for said year to any other current budget appropriation.

L.1947, c. 156, p. 705, s. 33.



Section 44:8-140 - False Statements By Applicants

44:8-140. False statements by applicants
Any person applying for public assistance under the provisions of this act who shall make any false statement and by reason thereof receives benefits under the provisions of this act in excess of those to which he is or was actually entitled, shall be guilty of a misdemeanor.

L.1947, c. 156, p. 705, s. 34.



Section 44:8-140.1 - Civil, Criminal Penalties For Fraudulent Receipt Of Benefits Or Payments For General Public Assistance

44:8-140.1 Civil, criminal penalties for fraudulent receipt of benefits or payments for general public assistance
1.A person who willfully obtains benefits to which he is not entitled and a provider who willfully receives payments to which he is not entitled under the "Work First New Jersey General Public Assistance Act," P.L.1947, c.156 (C.44:8-107 et seq.), shall be subject to the applicable civil and criminal penalties contained in the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.).

L.1999,c.309,s.1.



Section 44:8-142 - Officers And Board Members Failing To Comply

44:8-142. Officers and board members failing to comply
If any municipal officer, board or body shall willfully fail or refuse to comply with any of the provisions of this act, such officer, and members of such board or body shall be guilty of a misdemeanor.

L.1947, c. 156, p. 705, s. 36.



Section 44:8-143 - Repeal

44:8-143. Repeal
The following acts together with all amendments thereof and supplements thereto are repealed:

An act to provide for the protection, welfare of and financial assistance to certain needy persons in the State of New Jersey, providing for the administration thereof, and prescribing penalties for the violation thereof, approved June eighteenth, one thousand nine hundred and forty (P.L.1940, c. 130);

An act concerning the disbursement of certain State moneys and making an appropriation for the administration thereof, passed June twenty-fifth, one thousand nine hundred and forty (P.L.1940, c. 151);

An act to abolish the State Financial Assistance Commission, to provide for the completion of said commission's affairs by the State Municipal Aid Administration, and to repeal chapter eight of Title 44 of the Revised Statutes, approved July eighth, one thousand nine hundred and forty (P.L.1940, c. 183);

An act concerning the administration of relief, approved March twenty-eighth, one thousand nine hundred and forty-one (P.L.1941, c. 28);

An act to provide for the physical rehabilitation by the State Municipal Aid Administration of certain persons heretofore or hereafter rejected for service in the Armed Forces of the United States, for physical disability, under the Federal Selective Training and Service Acts and transferring and appropriating the sum of twenty-five thousand dollars ($25,000.00) from the sums heretofore transferred and appropriated to the State Municipal Aid Administration, to provide for the payment of the cost thereof, approved October third, one thousand nine hundred and forty-two (P.L.1942, c. 306), but the repeal thereof shall not revive any acts or parts of acts repealed thereby.

L.1947, c. 156, p. 706, s. 37.



Section 44:8-144 - Laws Saved From Repeal Or Modification

44:8-144. Laws saved from repeal or modification
This act shall not be construed to repeal, alter or modify the provisions of chapter one of Title 44, or chapter four of Title 44, of the Revised Statutes except to the extent herein otherwise expressly provided nor to repeal, alter, amend or modify the provisions of chapter seven of Title 44, or chapter five of Title 30 of the Revised Statutes or of "An act concerning the legal settlement of certain needy persons, providing for the administration of public assistance in certain cases and prescribing penalties for the violation thereof and repealing sections ten to fifteen, both inclusive, and sections twenty-one to twenty-four, both inclusive, of "An act to provide for the protection, welfare of and financial assistance to certain needy persons in the State of New Jersey, providing for the administration thereof, and prescribing penalties for the violation thereof,' approved June eighteenth, one thousand nine hundred and forty (P.L.1940, c. 130)," approved August fourth, one thousand nine hundred and forty-one (P.L.1941, c. 357).

L.1947, c. 156, p. 707, s. 38.



Section 44:8-145 - Revision Of Prior Laws, Construction As; Existing Positions Not Affected

44:8-145. Revision of prior laws, construction as; existing positions not affected
This act shall be construed as a revision of prior laws and its provisions not inconsistent with those of prior laws shall be construed as a continuation of such laws and neither the enactment of this act, nor the repeal of the acts herein repealed, shall abolish, or in any manner affect, any office, position or employment, or any board, commission or public body existing at the time of the enactment of this act, or the tenure, term or salary of any holder or member thereof.

L.1947, c. 156, p. 707, s. 39.



Section 44:8-145.1 - Transfer From Municipal To County Welfare Agency

44:8-145.1. Transfer from municipal to county welfare agency
28. a. A municipality may, by mutual agreement with the county in which it is located, provide for the transfer from its municipal welfare agency to the county welfare agency of the financial and operational responsibility for the administration of general public assistance provided pursuant to P.L.1947, c.156 (C.44:8-107 et seq.) to residents of that municipality. In that event, the municipal welfare agency shall be abolished and all its functions, powers and duties transferred to the county welfare agency no later than the 60th day after the effective date of the transfer.

L.1995,c.259,s.28.



Section 44:8-145.2 - Appointment Of Assistant County Welfare Director

44:8-145.2. Appointment of assistant county welfare director
29.Each county welfare director may appoint a person to serve as assistant county welfare director for general public assistance or to another supervisory position to be responsible for the administration of general public assistance in that county.

L.1995,c.259,s.29.



Section 44:8-145.3 - Allocation Of Functions, Powers, And Duties

44:8-145.3. Allocation of functions, powers, and duties
30.The county welfare director of each county is authorized to allocate the functions, powers and duties of each municipal welfare agency in the county transferred pursuant to P.L.1995, c.259 (C.40A:4-6.1 et al.) among the existing offices in the county welfare agency.

L.1995,c.259,s.30.



Section 44:8-145.4 - Employees Transferred, Remuneration, Service Intact; Provision Of Services To Municipal Agency Permitted

44:8-145.4. Employees transferred, remuneration, service intact; provision of services to municipal agency permitted
31. a. A person who is a full-time employee of a municipal welfare agency, or who works on a full-time basis for municipal welfare agencies in two or more municipalities, on the effective date of P.L.1995, c.259 (C.40A:4-6.1 et al.) who is transferred to the county welfare agency of the county in which the municipality is located pursuant to section 28 of P.L.1995, c.259 (C.44:8-145.1), shall suffer no reduction in remuneration or the length of service credited to that employee.

b. A county and municipality may arrange, subject to mutual agreement, for one or more former municipal welfare agency employees who are employed by the county welfare agency to continue to provide services from a municipal building.

L.1995,c.259,s.31.



Section 44:8-145.5 - Rules, Regulations

44:8-145.5. Rules, regulations
32.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of section 16 through section 32 of P.L.1995, c.259 (C.44:8-111 through C.44:8-145.5).

L.1995,c.259,s.32.



Section 44:8-159 - Rebates For Pharmaceutical Products; Requirements.

44:8-159 Rebates for pharmaceutical products; requirements.
14. a. The Commissioner of Human Services shall contract with manufacturers of pharmaceutical products to provide rebates for pharmaceutical products covered under the Work First New Jersey General Public Assistance program (WFNJ-GA), established pursuant to P.L.1947, c.156 (C.44:8-107 et seq.) on the same basis as is required under the "Pharmaceutical Assistance to the Aged and Disabled" program established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.) and "Senior Gold Prescription Discount Program" established pursuant to P.L.2001, c.96 (C.30:4D-43 et seq.) and in section 1927(a) through (c) of the federal Social Security Act, 42 U.S.C. s.1396r-8(a)-(c).

b.The contracts entered into pursuant to this section shall take effect on the date of enactment of P.L.2005, c.156 (C.30:4J-8 et al.).

(1)A manufacturer who is participating in the WFNJ-GA program on the date of enactment of P.L.2005, c.156 shall enter into a contract, as a condition of continued participation in the program.

(2)A manufacturer who was not participating in the WFNJ-GA program on the date of enactment of P.L.2005, c.156 may enter into a contract with the commissioner and become a participating manufacturer.

(3)A manufacturer who participates in the WFNJ-GA program pursuant to this section shall provide to the commissioner such information as the commissioner may request to carry out the purposes of this section.

L.2005,c.156,s.14.



Section 44:8A-48 - Repeal; Sections Superseded

44:8A-48. Repeal; sections superseded
Sections ten to fifteen, inclusive, and sections twenty-one to twenty-four, inclusive, of chapter one hundred thirty of the laws of one thousand nine hundred and forty are hereby expressly repealed. Sections 44:1-102 to 44:1-127, inclusive, and sections 44:4-57 to 44:4-81, inclusive, of the Revised Statutes are hereby superseded insofar as they are inconsistent with the provisions of this act.

L.1941, c. 357, p. 942, s. 48.



Section 44:10-1.1 - Reference To County Welfare Board To Mean Reference To County Welfare Agency

44:10-1.1. Reference to county welfare board to mean reference to county welfare agency
Whenever in any law, rule, regulation or document not specifically repealed or otherwise affected by this act, reference is made to the county welfare board, the same shall mean and refer to the county welfare agency duly organized under the laws of this State.

L.1977, c. 127, s. 6, eff. July 1, 1977.



Section 44:10-1.2 - Reference To Program Of Assistance For Dependent Children To Mean Program Of Aid To Families With Dependent Children

44:10-1.2. Reference to program of assistance for dependent children to mean program of aid to families with dependent children
Whenever in any law, rule, regulation or document not specifically repealed or otherwise affected by this act, reference is made to the program of assistance for dependent children, the same shall mean and refer to the program of aid to families with dependent children.

L.1977, c. 127, s. 7, eff. July 1, 1977.



Section 44:10-5.6 - Payment Cycles

44:10-5.6. Payment cycles
5. The Department of Human Services shall cycle the issuance of benefits over multiple dates throughout the month in a manner that best serves AFDC and food stamp recipients within the framework of the electronic benefit distribution system in each county. Such cycling shall begin in Camden, Hudson and Essex counties on July 1, 1992.

L.1991,c.478,s.5.



Section 44:10-5.7 - Evaluation, Implementation Of System

44:10-5.7. Evaluation, implementation of system
6. a. The Department of Human Services shall evaluate the operation of the electronic benefit distribution system in the initial counties, and, as deemed appropriate, shall proceed to implement the system in additional counties.

b. The department shall implement the system in any additional county upon the request of the board of chosen freeholders of such county, or, in a county operating under the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), upon the request of the chief executive officer of such county. However, if the department does not deem it appropriate to implement the system in such requesting county, the department shall not implement the system, and shall submit a report in writing stating the reasons for that determination to the Assembly Health and Human Services and Appropriations Committees and the Senate Institutions, Health and Welfare and Revenue, Finance and Appropriations Committees, or their successors.

c. Any additional county in which the system is implemented shall be exempted from the cycling of the issuance of benefits over multiple dates throughout the month, upon the request of the board of chosen freeholders of such county, or, in a county operating under the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), upon the request of the chief executive officer of such county.

L.1991,c.478,s.6.



Section 44:10-5.8 - Implementation Plan, Reports

44:10-5.8. Implementation plan, reports
7. a. The Commissioner of Human Services shall prepare an electronic benefit distribution system implementation plan, in consultation with the county welfare agencies in Camden, Hudson and Essex counties, on or before October 1, 1991. The plan shall include an estimate of the costs to participating counties and a determination of the feasibility of staggering payment schedules with no less than four working days between payment dates.

b. The commissioner shall report to the Legislature and the Governor by October 1, 1991 on the plan to implement the electronic benefit distribution system and shall report quarterly thereafter for two years to the Legislative Joint Budget Oversight Committee on the implementation of the plan.

L.1991,c.478,s.7.



Section 44:10-5.9 - Work First New Jersey Program Administrators, Duties

44:10-5.9. Work First New Jersey program administrators, duties

30. The director or other chief administrative officer of each agency or office administering assistance under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) shall:

a. cause copies of the voter registration forms and instructions provided for under subsections e. and f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) and the declination form provided for in subsection b. of section 26 of P.L.1994, c.182 (C.19:31-6.11) to be distributed at each such agency or office to each person appearing in person thereat to apply for services or assistance provided thereby or to seek a recertification, renewal or change of address relative to the assistance provided at such office. An employee of the agency or office shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's eligibility for those services. The employee shall subsequently review the forms to determine whether or not the person wishes to register to vote. If the person does not wish to register, the employee shall provide the person with any assistance necessary to complete the declination form and then inform the person that the form will be retained by the employee. If the person wishes to register, the employee shall provide the person with any assistance necessary in completing the voter registration form; shall inform the applicant that the applicant may leave the completed form with the employee or mail it personally to the Secretary of State; and if the applicant chooses to leave the form, shall accept the completed form, stamp or otherwise mark the lower right hand corner of the document with the date on which it was so received, and forward it to the Secretary of State. The employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the voter registration form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every agency and office which provides assistance under P.L.1997, c.38 (C.44:10-55 et seq.), 42 U.S.C. s.601 et seq. and the federal "Food Stamp Act of 1977," Pub.L.95-113 (7 U.S.C. s.2011 et seq.);

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to the agencies and offices which are located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4);

d. provide for the collection of completed voter registration forms by any employee of the agency or office for the transmittal of the forms to the Secretary of State;

e. provide that the forms, instructions and assistance specified in subsection a. of this section shall be provided to any person with a disability who receives assistance or services at that person's home from an employee of the agency or office;

f. inform each employee of the agency or office who assists in registering a person to vote that employee shall not:

(1) seek to influence an applicant's political preference or party registration;

(2) display any such political preference or party allegiance;

(3) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; and

g. make certain that no information relating to a declination to register to vote by an individual in connection with any type of application for service made by that individual at any agency or office is used for any purpose other than voter registration.

L.1994,c.182,s.30; amended 1997, c.13, s.12.



Section 44:10-9 - Short Title

44:10-9. Short title
This act shall be known and may be cited as the "REACH Program Act."

L. 1987, c. 282, s. 1; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-10 - Findings, Declarations

44:10-10. Findings, declarations
The Legislature finds and declares: that providing the means and opportunity for recipients of public assistance to enter the economic mainstream and to realize economic achievement is both a morally right and economically sound investment in the future of our economy, our labor force and our children; that our current welfare system does not do enough to help its recipients become economically self-sufficient even though most people who receive public assistance would rather work or prepare for work than remain indefinitely trapped in the oppressive cycle of welfare dependency; that in this time of increasing international economic competition, the productivity of every worker and potential worker is an important concern for all Americans; that our citizenry has always placed great value on work and self-reliance; and that this State should provide the relevant education, training, employment and supportive services necessary to enable public assistance recipients to realize economic achievement and thereby become self-sufficient.

L. 1987, c. 282, s. 2; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-11 - Definitions

44:10-11. Definitions
As used in this act:

"Aid to families with dependent children" means the program established pursuant to P.L. 1959, c. 86 (C. 44:10-1 et seq.);

"Commissioner" means the Commissioner of the Department of Human Services;

"Recipient of aid to families with dependent children" means a parent or relative with whom a dependent child is living who is receiving benefits under the program of aid to families with dependent children.

L. 1987, c. 282, s. 3; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-12 - Reach Program

44:10-12. REACH program
The Commissioner of Human Services, in consultation with the Commissioners of Labor, Education, Community Affairs, and Commerce and Economic Development, and the Chancellor of Higher Education, shall establish the "Program for Realizing Economic Achievement," hereinafter referred to as the REACH program, in the Division of Public Welfare in the Department of Human Services for the purpose of enabling recipients of aid to families with dependent children to realize economic achievement through a range of education, training, employment and supportive services, while also focusing on the prevention of long-term dependency for young mothers who are recipients of aid to families with dependent children.

L. 1987, c. 282, s. 4; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-13 - Powers, Duties Of Commissioner

44:10-13. Powers, duties of commissioner
The Commissioner of Human Services, in consultation with the Commissioners of Labor, Education, Community Affairs, and Commerce and Economic Development, and the Chancellor of Higher Education, shall:

a. Adopt rules and regulations, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), necessary to effectuate the purposes of this act; except that no rule or regulation adopted pursuant to this act shall be more restrictive than any provision of federal law, regulations or waiver authority with respect to the employment or training of recipients of aid to families with dependent children;

b. Take such actions as are required to ensure that services provided under the REACH program are integrated, to the extent necessary to effectuate the purposes of this act, with employment or training programs provided pursuant to chapter 15B of Title 34 of the Revised Statutes, or with any other federal, State or private program which provides employment, training or vocational services, or a combination thereof;

c. Request from the United States Secretary of Health and Human Services such waivers of federal regulations as are necessary to provide supportive services pursuant to subsection e. of section 7 of this act to facilitate the training or employment of recipients of aid to families with dependent children under the REACH program;

d. Develop a schedule for the implementation of the REACH program Statewide which will ensure that every county is participating in the program no later than three years after the effective date of this act;

e. Develop guidelines to ensure that a current recipient of aid to families with dependent children who resides in a county in which the REACH program is operational and who requests to participate in the REACH program before the program is fully implemented in that recipient's county of residence, receives an evaluation pursuant to section 7 of this act within a reasonable period of time; and

f. Seek such grants of monies to fund the REACH program as are available from agencies of the United States Government or private foundations.

L. 1987, c. 282, s. 5; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-14 - Registration Of Able-bodied Aid Recipients

44:10-14. Registration of able-bodied aid recipients
a. Every able-bodied prospective recipient of aid to families with dependent children in this State shall register with the REACH program at the time of enrollment as a recipient and shall participate in one or more program activities with the goal of obtaining permanent full-time unsubsidized employment, preferably in the private sector. An able-bodied current recipient of aid to families with dependent children who is receiving assistance on the effective date of this act shall register with the REACH program no later than three years after the effective date of this act, according to a Statewide implementation schedule for the REACH program established by the commissioner pursuant to section 5 of this act.

b. The commissioner shall adopt regulations which specify eligibility and participation requirements under the REACH program for able-bodied recipients of aid to families with dependent children. The regulations shall include exemptions from these requirements for reasons of physical or mental disability or extenuating family circumstances, in accordance with federal regulations.

c. An able-bodied recipient of aid to families with dependent children who without good cause, as determined by the commissioner, fails to comply with the provisions of this act is subject to a penalty to be determined by the commissioner, which may include the denial, reduction or termination of aid to families with dependent children benefits. The commissioner shall provide for an appropriate right of appeal under those circumstances.

L. 1987, c. 282, s. 6; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-15 - Individualized Service Plans

44:10-15. Individualized service plans
a. Each participant in the REACH program shall receive educational, training or employment services and supportive services according to an individualized service plan which includes a written contract. The individualized service plan for each participant in the REACH program shall be designed by a designated representative of the commissioner after interviewing the participant and shall be based upon an evaluation of the participant's employment skills and potential, educational background, job experience and interests, and need for supportive services. The contract shall be signed by the participant and the designated representative who shall act as a case manager for the participant, and shall set forth the specific mutual obligations of the participant and the State in the REACH program.

The service plan and contract shall be reviewed by both the participant and the designated representative at least every six months and may be revised from time to time according to the needs of both the participant and the State.

b. The designated representative acting as a case manager for the participant shall arrange for necessary education or training services, in addition to necessary supportive services, and shall monitor the participant's progress after placement in a job and be available to the participant, as needed.

c. The commissioner shall be responsible for providing, at a minimum, the following education, training and employment services under the REACH program: counseling and vocational assessment; intensive remedial education, including instruction in English as a second language; job search assistance; employment skills training focused on a specific job; on-the-job training in an employment setting; and job development and placement.

d. A participant in the REACH program shall be trained and placed in a job and field of employment which offers reasonable opportunities for employment security and upward mobility.

e. The commissioner shall be responsible for ensuring the availability of, and for providing, the following supportive services under the REACH program for a program participant when no other appropriate source is available therefor and when these services are specified in the contract as necessary to enable the participant to receive program services pursuant to subsection c. of this section. The supportive services shall include, but not be limited to, one or more of the following:

(1) child care services for the participant's child which may include care provided at a child care center licensed pursuant to P.L. 1983, c. 492 (C. 30:5B-1 et seq.) or a school age child care program, or at a family day care home approved by the Department of Human Services pursuant to P.L. 1987, c. 27 (C. 30:5B-16 et seq.) or through alternative arrangements which are developed by the designated representative and the REACH participant according to guidelines established by the commissioner;

(2) transportation services, to be provided directly by the REACH program or through an allowance or other means of subsidy by which the participant may purchase transportation, which services may be designed and implemented by the Commissioner of Human Services in consultation with the Commissioner of Transportation; and

(3) health care coverage through a continuation of Medicaid benefits pursuant to P.L. 1968, c. 413 (C. 30:4D-1 et seq.) in accordance with the provisions of P.L. 1987, c. 283 (C. 30:4D-6b et seq.).

Child care services and health care coverage shall be provided to the participant for one year after the commencement of employment by the participant, as necessary. Transportation services may be provided to a participant after the commencement of employment for a limited period of time, but the amount of transportation services assistance shall be reduced, over time, according to a schedule adopted pursuant to regulation which is based on the length of time a participant is employed.

L. 1987, c. 282, s. 7; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-16 - County Planning Committees

44:10-16. County planning committees
The Commissioner of Human Services shall establish the REACH program on a county-by-county basis according to a program implementation plan specifically designed to meet the needs of each county.

a. The commissioner shall establish a REACH planning committee in each county to determine the most effective way to plan and organize services in that county. The planning committee shall, at a minimum, include the following as voting members: the director of the county welfare agency; a representative of the board of chosen freeholders; a representative of the local Private Industry Council of the service delivery area established pursuant to the "Job Training Partnership Act," Pub.L. 97-300 (29 U.S.C. s. 1501 et al.), or of a successor entity as may be provided by federal law; and the chairperson of the county Human Services Advisory Council. The planning committee may also include as voting members the following: a representative of the local community college; a representative of the county vocational school; a representative of private business or industry in that county; two or more recipients of aid to families with dependent children residing in that county, whose costs of participation in the planning committee shall be borne by the REACH program; county residents who represent the nonprofit and religious communities in the county; and other agencies of the county government, as appropriate. In addition, the planning committee shall include as nonvoting members representatives of the following agencies: the Division of Public Welfare in the Department of Human Services, the Division of Employment Services in the Department of Labor, the Bureau of Adult Education in the Department of Education, the Division of Housing and Development in the Department of Community Affairs and the county representative of the Department of Human Services.

b. The committee shall develop a program implementation plan for the county which shall ensure that training, education and employment services provided by the REACH program in that county reflect local needs and resources and that supportive services provided to program participants utilize existing local arrangements wherever possible. The plan shall also designate a county agency to administer the REACH program in the county and to report to the commissioner on program implementation and effectiveness according to criteria and standards established by the commissioner.

c. Pursuant to the provisions of the program implementation plan, the commissioner may contract with a county government for the provision of some or all of the services under the REACH program or provide them directly.

d. The commissioner shall reimburse a county for 100% of the reasonable costs associated with administration of the REACH program and program services which are not reimbursed by the federal government.

L. 1987, c. 282, s. 8; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-17 - Reports

44:10-17. Reports
a. The commissioner shall submit to the Senate Revenue, Finance and Appropriations Committee and the General Assembly Appropriations Committee, or their successor committees, and the Governor, at the earliest possible date, a REACH program implementation report, including, but not limited to, the following information: a detailed schedule for the implementation of each phase of the REACH program and a description of the services to be provided in each phase, as well as a precise estimate of the number of program participants during each phase of the program and the costs of implementing each phase.

b. The commissioner shall provide to the Assembly Appropriations Committee and the Senate Revenue, Finance and Appropriations Committee, or their successor committees, on a quarterly basis a detailed report on the REACH program containing statistical and financial information. The report shall include, but not be limited to, the following information: the number of recipients of aid to families with dependent children who are participating in the program and the number who have been exempted from the program; the kinds of services being provided to program participants and the costs of those services; the number of designated representatives of the commissioner employed by the program and the costs associated with their employment; other administrative costs incurred by the program; the number of program participants who have obtained employment and the average hourly wage and benefits provided by their employers; and the average length of time that program participants remain employed. Each report shall be submitted no later than 60 days after the end of the quarter.

c. The Commissioner of Human Services, in consultation with the Commissioners of Labor, Education, Community Affairs, and Commerce and Economic Development, and the Chancellor of Higher Education, shall report to the Governor and the Legislature no later than two years after the effective date of this act, and annually thereafter, on the effectiveness of the REACH program in meeting its objectives, accompanying that report with any recommendations for changes in the law or regulations governing the REACH program that the commissioner deems necessary.

L. 1987, c. 282, s. 9; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-18 - Independent Evaluation

44:10-18. Independent evaluation
The commissioner shall provide for an independent evaluation of the REACH program by a private entity under contract with the Department of Human Services and shall, no later than three years after the effective date of this act, present to the Governor and the Legislature the results of that evaluation.

L. 1987, c. 282, s. 10; per s.11 as amended by s.15 of 1991, c.523, expired July 1, 1995.



Section 44:10-34 - Definitions Relative To Welfare Reform, Work Activity

44:10-34. Definitions relative to welfare reform, work activity

1. As used in this act:

"Alternative work experience" means unpaid work and training only with a public, private nonprofit or private charitable employer that provides a recipient with the experience necessary to adjust to, and learn how to function in, an employment setting and the opportunity to combine that experience with education and job training. An alternative work experience participant shall not be assigned to work for a private, for profit employer.

"Assistance unit" means: a single person without dependent children; a couple without dependent children; dependent children only; or a person or couple with one or more dependent children who are legally or blood-related, or who is their legal guardian, and who live together as a household unit.

"Benefits" means any assistance provided to needy persons and their dependent children and needy single persons and couples without dependent children under the Work First New Jersey program.

"Commissioner" means the Commissioner of Human Services.

"Community work experience" means unpaid work and training only with a public, private nonprofit or private charitable employer, provided to a recipient when, and to the extent, that such experience is necessary to enable the recipient to adjust to, and learn how to function in, an employment setting. A community work experience participant shall not be assigned to work for a private, for profit employer.

"Dependent child" means a child:

a. under the age of 18;

b. under the age of 19 and a full-time student in a secondary school or an equivalent level of vocational or technical training, if, before the student attains age 19, the student may reasonably be expected to complete the student's program of secondary school or training; or

c. under the age of 21 and enrolled in a special education program,

who is living in New Jersey with the child's natural or adoptive parent or legal guardian, or with a relative designated by the commissioner in a place of residence maintained by the relative as the relative's home.

"Income" means, but is not limited to, commissions, salaries, self-employed earnings, child support and alimony payments, interest and dividend earnings, wages, receipts, unemployment compensation, any legal or equitable interest or entitlement owed that was acquired by a cause of action, suit, claim or counterclaim, insurance benefits, temporary disability claims, estate income, trusts, federal income tax refunds, State income tax refunds, homestead rebates, lottery prizes, casino and racetrack winnings, annuities, retirement benefits, veterans' benefits, union benefits, or other sources that may be defined as income by the commissioner; except that in the event that individual development accounts for recipients are established by regulation of the commissioner, any interest or dividend earnings from such an account shall not be considered income.

"Income eligibility standard" means the income eligibility threshold based on assistance unit size established by regulation of the commissioner for benefits provided within the limit of funds appropriated by the Legislature.

"Legal guardian" means a person who exercises continuing control over the person or property, or both, of a child, including any specific right of control over an aspect of the child's upbringing, pursuant to a court order.

"Poverty level" means the official poverty level based on family size, established and adjusted under Section 673 (2) of Subtitle B of the "Community Services Block Grant Act, " Pub.L.97-35 (42 U.S.C.s. 9902 (2)).

"Recipient" means a recipient of benefits under the Work First New Jersey program.

"Services" means any Work First New Jersey benefits that are not provided in the form of cash assistance.

"Standard of need" means the minimum amount of income and in-kind benefits or services needed by families and single persons living in New Jersey in order to maintain a decent and healthy standard of living, as established by regulation of the commissioner, and shall include necessary items such as housing, utilities, food, work-related transportation, clothing and personal and household essentials.

"Title IV-A" means the provisions of Title IV-A of the federal Social Security Act governing the program of aid to families with dependent children established pursuant to P.L.1959, c.86 (C.44:10-1 et seq.) and the State Plan to implement those provisions that were in effect on July 16, 1996, including income methodologies for determining eligibility under those provisions and plan.

"Title IV-D" means the provisions of Title IV-D of the federal Social Security Act governing paternity establishment and child support enforcement activities and requirements.

"Work activity" includes, but is not limited to, the following, as defined by regulation of the commissioner: employment; on-the-job training; job search and job readiness assistance; vocational educational training; job skills training related directly to employment; community work experience; alternative work experience; supportive work; community service programs, including the provision of child care as a community service project; in the case of a teenage parent or a recipient under the age of 19 who is expected to graduate or complete their course of study by their 19th birthday, satisfactory attendance at a secondary school or in a course of study leading to a certificate of general equivalence; and education that is necessary for employment in the case of a person who has not received a high school diploma or a certificate of high school equivalency, a course of study leading to a certificate of general equivalence, or post-secondary education, when combined with community work experience participation or other approved work activities, including employment.

"Work First New Jersey program" or "program" means the program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.).

L.1997,c.13,s.1.



Section 44:10-35 - Evaluation Of Caregiver's Eligibility For Benefits

44:10-35. Evaluation of caregiver's eligibility for benefits

2. A person , other than a natural or adoptive parent or stepparent, who is a care giver to a dependent child who is that care giver's legal or blood relative shall be evaluated to determine whether that person is eligible for benefits if that person's income is not in excess of 150% of the poverty level.
L.1997,c.13,s.2.



Section 44:10-36 - Eligibility Of Parent For Benefits

44:10-36. Eligibility of parent for benefits

3. A parent who is eligible for benefits who is married to a person who is not the parent of one or more of the eligible parent's children shall not be eligible for benefits if the household income exceeds the income eligibility standard. The eligible parent's natural children, however, shall be eligible for benefits according to a sliding income scale established by the commissioner, which does not take into account the income of the eligible parent's spouse, if the total annual household income does not exceed 150% of the poverty level. The spouse of the eligible parent and the spouse's natural child, if any, who is living with the family, who is not the eligible parent's natural child, shall not be eligible for benefits.

L.1997,c.13,s.3.



Section 44:10-37 - Certain Income Disregarded In Computing Benefit.

44:10-37 Certain income disregarded in computing benefit.
4.In computing the cash assistance benefit provided to recipients, the following disregards shall be applied to the earned income of each person in the assistance unit:

a.In the case of a recipient who is employed an average of 20 hours or more a week:

(1)100% of the earned income shall be disregarded for the first full month in which the earned income would be counted;

(2)75% of the earned income shall be disregarded for six consecutive months of employment; and

(3)50% of the earned income shall be disregarded for each continuous month of employment thereafter.

b.In the case of a recipient who is employed for an average of less than 20 hours a week:

(1)100% of the earned income shall be disregarded for the first full month in which the earned income would be counted; and

(2) 50% of the earned income shall be disregarded for each continuous month of employment thereafter.

c.If an employable recipient has a documented disability, as defined by the commissioner by regulation, that limits the person from accepting more than20 hours of employment per week, the commissioner may waive the 20 hours or more requirement in subsection a. of this section and provide that the recipient shall be entitled to the 75% earned income disregard for six consecutive months of employment, and the 50% earned income disregard for each continuous month of employment thereafter.

L.1997,c.13,s.4; amended 2007, c.97, s.1.



Section 44:10-38 - Provision Of Supportive Services

44:10-38. Provision of supportive services

5. a. The program shall provide supportive services to a recipient as a last resort when no other source of support is available, except that the recipient shall be required to continuously seek other sources of support. The commissioner shall determine the amounts and extent of the support. The supportive services shall include, but not be limited to, one or more of the following:

(1) child care services , including after-school child care in the case of a child over six years of age, for eligible dependent children, to be provided during the recipient's program eligibility period and for 24 consecutive months following ineligibility for benefits as a result of receipt of earned income.

An adult recipient who continues to be eligible to receive child care services following ineligibility for benefits, and an adult recipient who is employed but continues to receive benefits, shall pay a copay for child care services in accordance with a sliding fee scale established by the commissioner, which shall be no greater than the child care co-payment schedule established pursuant to N.J.A.C. 10:81-14.18A;

(2) transportation services to be provided directly by the program or through an allowance or other means of subsidy by which the recipient may purchase transportation; and

(3) a limited allowance for each assistance unit to cover work-related expenses necessary to engage in required work activities, as determined by the commissioner.

b. Medical assistance shall be provided to an assistance unit with dependent children pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), in accordance with the provisions of section 2 of P.L.1987, c.283 (C.30:4D-6c) which provides for a continuation of medical assistance for a period of 24 consecutive months under certain circumstances, except that:

(1) coverage solely of the adult head of an assistance unit by an employer's health insurance plan shall not preclude other members of the assistance unit from receiving the additional 24 months of medical assistance; and

(2) an assistance unit with dependent children which, using the limits and methodologies contained in Title IV-A, would not be eligible for cash assistance under Title IV-A as a result of the collection of child or spousal support under Title IV-D of the federal Social Security Act (42 U.S.C.651 et seq.), shall receive an additional four consecutive months of medical assistance beginning with the first month of ineligibility under the provisions of Title IV-A.

L.1997,c.13,s.5.



Section 44:10-39 - Subsidy For Campus-based Child Care

44:10-39. Subsidy for campus-based child care

6. A community college which provides campus-based child care and any work activity to a recipient as part of that recipient's individual responsibility plan pursuant to section 8 of P.L.1997, c.38 (C.44:10-62), shall receive a subsidy for the provision of child care from the commissioner, in accordance with regulations adopted by the commissioner.

L.1997,c.13,s.6.



Section 44:10-40 - Medical Assistance Allowed, Certain

44:10-40. Medical assistance allowed, certain
7. a. Single adults and couples without dependent children shall not be eligible for medical assistance for inpatient or outpatient hospital care or long-term care under the program, except that medical assistance shall be provided for the following, in accordance with regulations adopted by the commissioner:

(1) inpatient hospitalization costs for a recipient of general public assistance pursuant to P.L.1947, c.156 (C.44:8-107 et seq.) who is admitted to a special hospital licensed by the Department of Health and Senior Services which is not eligible to receive a charity care subsidy from the Health Care Subsidy Fund established pursuant to P.L.1992, c.160 (C.26:2H-18.51 et al.) and to which payments were made prior to July 1, 1991 on behalf of patients receiving general public assistance;

(2) nursing home costs for a person residing in a non-Medicaid certified nursing facility prior to July 1, 1995, whose income is above the Medicaid institutional cap and who does not otherwise qualify for State-funded nursing home care as a medically needy person pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), to be paid for out of a separate account from the Medicaid program; which assistance shall continue until the person is no longer eligible for long-term care; and

(3) nursing home costs for an alien residing in a Medicaid certified nursing facility prior to the effective date of this act who is not Medicaid-eligible under Pub.L.104-193; which assistance shall continue until the person is no longer eligible for long-term care.

b.The provisions of this section shall not affect the eligibility of a single adult or a couple without dependent children for the New Jersey FamilyCare Health Coverage Program established pursuant to section 4 of P.L.2000, c.71 (C.30:4J-4).

L.1997,c.13,s.7; amended 2000, c.71, s.8.



Section 44:10-41 - Report On Work First New Jersey Program

44:10-41. Report on Work First New Jersey program

8. a. The commissioner, in cooperation with other affected agencies of State government, shall report biennially to the Governor and the Legislature on the Work First New Jersey program, and shall include in that report any recommendations for changes in the law or regulations governing the program that the commissioner deems necessary to further the goals of the program. The commissioner shall determine the manner and terms of the reporting in accordance with the requirements of federal law.

b. The commissioner shall issue a public report on at least a quarterly basis concerning the number of recipients in the program, the number of recipients classified as exempt from time limits or deferred from work requirements, the number of recipients classified as to the degree of employability as defined by the commissioner, the number of recipients who have obtained employment, the number of recipients terminated from the program and the reasons for the terminations, the average wages and benefits earned by recipients, the types of employment obtained by recipients and whether the employment is in the public or private sector, the average length of stay in their jobs by recipients who reapply for benefits, and the number of former recipients who have re-entered the program after being terminated.

c. To the extent not otherwise provided pursuant to subsection a. or b. of this section, the commissioner shall conduct such research as he deems appropriate to evaluate the outcomes for recipients, and the benefits, costs and other effects of the program, and shall submit any report resulting from that research to the Governor and the Legislature and otherwise make copies available to the public.

In addition, the commissioner shall initiate a study of the Michigan Civilian Conservation Corps program as a means of offering employment to economically disadvantaged youth that provides constructive work experience and training to increase their ability to secure unsubsidized employment. The commissioner shall study the effectiveness of the Michigan Civilian Conservation Corps program and the possibility of establishing such a program in this State. The commissioner shall submit a written report of his findings and recommendations to the Governor and the Legislature by January 1, 1998.

L.1997,c.13,s.8.



Section 44:10-42 - Establishment, Updating Of Standard Of Need

44:10-42. Establishment, updating of standard of need

9. The commissioner shall establish by regulation a standard of need and update the standard annually. The standard of need shall serve only as a benchmark against which the Legislature may decide on appropriations to fund cash assistance benefits to recipients.

L.1997,c.13,s.9.



Section 44:10-43 - Rules, Regulations

44:10-43. Rules, regulations

13. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act and to comply with the requirements of Pub.L.104-193.

L.1997,c.13,s.13.



Section 44:10-44 - Definitions Relative To Welfare Reform, Eligibility.

44:10-44 Definitions relative to welfare reform, eligibility.
1.As used in this act:

"Applicant" means an applicant for benefits provided by the Work First New Jersey program.

"Assistance unit" means: a single person without dependent children; a couple without dependent children; dependent children only; or a person or couple with one or more dependent children who are legally or blood-related, or who is their legal guardian, and who live together as a household unit.

"Benefits" means any assistance provided to needy persons and their dependent children and needy single persons and couples without dependent children under the Work First New Jersey program.

"Commissioner" means the Commissioner of Human Services.

"County agency" means the county agency that was administering the aid to families with dependent children program at the time the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, was enacted and which, upon the enactment of P.L.1997, c.14 (C.44:10-44 et al.) shall also administer the Work First New Jersey program in that county.

"Dependent child" means a child:

a.under the age of 18;

b.under the age of 19 and a full-time student in a secondary school or an equivalent level of vocational or technical training, if, before the student attains age 19, the student may reasonably be expected to complete the student's program of secondary school or training; or

c.under the age of 21 and enrolled in a special education program,

who is living in New Jersey with the child's natural or adoptive parent or legal guardian, or with a relative designated by the commissioner in a place of residence maintained by the relative as the relative's home.

"Eligible alien" means one of the following:

a.a qualified alien admitted to the United States prior to August 22, 1996, who is eligible for means-tested, federally funded public benefits pursuant to federal law;

b.a refugee, asylee, victim of human trafficking, or person granted withholding of deportation under federal law for the person's first five years after receiving that classification in the United States pursuant to federal law;

c.a qualified alien who is a veteran of, or on active duty in, the armed forces of the United States, or the spouse or dependent child of that person pursuant to federal law;

d.a recipient of refugee and entrant assistance activities or a Cuban or Haitian entrant pursuant to federal law;

e.a legal permanent resident alien who has worked 40 qualifying quarters of coverage as defined under Title II of the federal Social Security Act; except that, for any period after December 31, 1996, a quarter during which an individual received means-tested, federally funded public benefits shall not count toward the total number of quarters;

f.a qualified alien admitted to the United States on or after August 22, 1996, who has lived in the United States for at least five years and is eligible for means-tested, federally funded public benefits pursuant to federal law; or

g.a qualified alien who has been battered or subjected to extreme cruelty in the United States by a spouse, parent or a member of the spouse or parent's family residing in the same household as the alien, or a qualified alien whose child has been battered or subjected to extreme cruelty in the United States by a spouse or parent of the alien, without the active participation of the alien, or by a member of the spouse or parent's family residing in the same household as the alien. In either case, the spouse or parent shall have consented or acquiesced to the battery or cruelty and there shall be a substantial connection between the battery or cruelty and the need for benefits to be provided. The provisions of this subsection shall not apply to an alien during any period in which the individual responsible for the battery or cruelty resides in the same household or assistance unit as the individual subjected to the battery or cruelty. Benefits shall be provided to the extent and for the period of time that the alien or alien's child is eligible for the program.

For the purposes of this section, "qualified alien" is defined pursuant to the provisions of section 431 of Title IV of Pub.L.104-193.

"Income" means, but is not limited to, commissions, salaries, self-employed earnings, child support and alimony payments, interest and dividend earnings, wages, receipts, unemployment compensation, any legal or equitable interest or entitlement owed that was acquired by a cause of action, suit, claim or counterclaim, insurance benefits, temporary disability claims, estate income, trusts, federal income tax refunds, State income tax refunds, homestead rebates, lottery prizes, casino and racetrack winnings, annuities, retirement benefits, veterans' benefits, union benefits, or other sources that may be defined as income by the commissioner; except that in the event that individual development accounts for recipients are established by regulation of the commissioner, any interest or dividend earnings from such an account shall not be considered income.

"Income eligibility standard" means the income eligibility threshold based on assistance unit size established by regulation of the commissioner for benefits provided within the limit of funds appropriated by the Legislature.

"Legal guardian" means a person who exercises continuing control over the person or property, or both, of a child, including any specific right of control over an aspect of the child's upbringing, pursuant to a court order.

"Non-needy caretaker" means a relative caring for a dependent child, or a legal guardian of a minor child who, in the absence of a natural or adoptive parent, assumes parental responsibility and has income which exceeds the income eligibility standard but is less than 150% of the State median income adjusted for household size.

"Recipient" means a recipient of benefits under the Work First New Jersey program.

"Resources" means all real and personal property as defined by the commissioner; except that in the event that individual development accounts for recipients are established by regulation of the commissioner, all funds in such an account, up to the limit determined by the commissioner, including any interest or dividend earnings from such an account, shall not be considered to be a resource.

"Services" means any Work First New Jersey benefits that are not provided in the form of cash assistance.

"Title IV-D" means the provisions of Title IV-D of the federal Social Security Act governing paternity establishment and child support enforcement activities and requirements.

"Work First New Jersey program" or "program" means the program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.).

L.1997,c.14,s.1; amended 2007, c.96, s.3.



Section 44:10-45 - Determination Of Eligibility For Benefits

44:10-45. Determination of eligibility for benefits

2. a. Benefits under the Work First New Jersey program shall be determined according to standards of income and resources established by the commissioner. These standards shall take into account, for the determination of eligibility and the provision of benefits, all income and resources of all persons in the assistance unit of which the applicant or recipient is a member, except as provided by law governing the Work First New Jersey program and as prescribed by the commissioner. The benefits to be granted shall be governed by standards established by regulation of the commissioner. The commissioner may set income and resource eligibility and benefits standards that differ with respect to types of assistance units.

b. A recipient, as a condition of eligibility for benefits, shall, subject to good cause exceptions as defined by the commissioner, be required to: do all acts stated herein necessary to establish the paternity of a child born out-of-wedlock, and to establish and participate in the enforcement of child support obligations; cooperate with work requirements established by the commissioner; make application for any other assistance for which members of the assistance unit may be eligible; be income and resource eligible as defined by the commissioner, including the deeming of income and resources as appropriate; provide all necessary documentation which shall include the federal Social Security number for all assistance unit members, except for an eligible alien who cannot be assigned a Social Security number due to his status, or make application for same; sign an agreement to repay benefits in the event of receipt of income or resources; and comply with personal identification requirements as a condition of receiving benefits, which may employ the use of high technology processes for the detection of fraud.

c. Notwithstanding any other provision of law or regulation to the contrary, an applicant shall not be eligible for benefits when the applicant's eligibility is the result of a voluntary cessation of employment without good cause, as determined by the commissioner, within 90 days prior to the date of application for benefits.

d. A voluntary assignment or transfer of income or resources within one year prior to the time of application for benefits for the purpose of qualifying therefor shall render the applicant and the applicant's assistance unit members ineligible for benefits for a period of time determined by regulation of the commissioner.

e. Any income or resources that are exempted by federal law for purposes of eligibility for benefits shall not reduce the amount of benefits received by a recipient and shall not be subject to a lien or be available for repayment to the State or county agency for benefits received by the individual.

L.1997,c.14,s.2.



Section 44:10-46 - Eligibility For Persons With Less Than One Year Of State Residence

44:10-46. Eligibility for persons with less than one year of State residence

3. A recipient who has resided in New Jersey for less than 12 consecutive months shall be eligible to receive cash assistance benefits in the amount that the recipient would have received from the recipient's immediately prior state of residence if that amount is less than the cash assistance benefits provided by the program. This limitation on cash assistance benefits shall apply until the recipient has resided in New Jersey for 12 consecutive months.

L.1997,c.14,s.3.



Section 44:10-47 - Disclosure Of Applicant Information

44:10-47. Disclosure of applicant information

4. Information concerning applicants or recipients shall not be disclosed except for purposes directly connected with the administration of the program, in accordance with regulations to be adopted by the commissioner. Any person or entity under contract to provide services to the program shall comply with these regulations. The provisions of this section shall not be construed to prohibit the exchange of information among agencies, organizations, or other entities as prescribed by the commissioner or pursuant to federal requirements.

L.1997,c.14,s.4.



Section 44:10-48 - Eligibility Of Citizens, Eligible Aliens.

44:10-48 Eligibility of citizens, eligible aliens.

5. a. Only those persons who are United States citizens or eligible aliens shall be eligible for benefits under the Work First New Jersey program. Single adults or couples without dependent children who are legal aliens who meet federal requirements and have applied for citizenship, shall not receive benefits for more than six months unless (1) they attain citizenship, or (2) they have passed the English language and civics components for citizenship, and are awaiting final determination of citizenship by the federal Immigration and Naturalization Service.

b.The following persons shall not be eligible for assistance and shall not be considered to be members of an assistance unit:

(1)non-needy caretakers, except that the eligibility of a dependent child shall not be affected by the income or resources of a non-needy caretaker;

(2)Supplemental Security Income recipients, except for the purposes of receiving emergency assistance benefits pursuant to section 8 of P.L.1997, c.14 (C.44:10-51);

(3)illegal aliens;

(4)other aliens who are not eligible aliens;

(5)a person absent from the home who is incarcerated in a federal, State, county or local corrective facility or under the custody of correctional authorities, except as provided by regulation of the commissioner;

(6)a person who: is fleeing to avoid prosecution, custody or confinement after conviction, under the laws of the jurisdiction from which the person has fled, for a crime or an attempt to commit a crime which is a felony or a high misdemeanor under the laws of the jurisdiction from which the person has fled; or is violating a condition of probation or parole imposed under federal or state law;

(7)a person convicted on or after August 22, 1996 under federal or state law of any offense which is classified as a felony or crime, as appropriate, under the laws of the jurisdiction involved and which has as an element the possession, use, or distribution of a controlled substance as defined in section 102(6) of the federal "Controlled Substances Act" (21 U.S.C. s.802 (6)), who would otherwise be eligible for general public assistance pursuant to P.L.1947, c.156 (C.44:8-107 et seq.); except that such a person who is convicted of any such offense which has as an element the possession or use only of such a controlled substance may be eligible for Work First New Jersey general public assistance benefits if the person enrolls in or has completed a licensed residential drug treatment program.

Eligibility for benefits for a person entering a licensed residential drug treatment program which does not operate in a State correctional facility or county jail shall commence upon the person's enrollment in the drug treatment program, and shall continue during the person's active participation in, and upon completion of, the drug treatment program, except that during the person's active participation in a drug treatment program and the first 60 days after completion of a drug treatment program, the commissioner shall provide for testing of the person to determine if the person is free of any controlled substance. If the person is determined to not be free of any controlled substance during the 60-day period, the person's eligibility for benefits pursuant to this paragraph shall be terminated; except that this provision shall not apply to the use of methadone by a person who is actively participating in a drug treatment program, as prescribed by the drug treatment program. The commissioner, in consultation with the Commissioner of Health and Senior Services, shall adopt regulations to carry out the provisions of this paragraph, which shall include the criteria for determining active participation in and completion of a drug treatment program.

Eligibility for benefits for a person who completes a licensed residential drug treatment program which operates in a State correctional facility or county jail, in accordance with section 1 of P.L.2014, c.1 (C.26:2B-40), shall commence upon release from incarceration.

Cash benefits, less a personal needs allowance, for a person receiving general public assistance benefits under the Work First New Jersey program who is enrolled in and actively participating in a licensed residential drug treatment program shall be issued directly to the drug treatment provider to offset the cost of treatment. Upon completion of the drug treatment program, the cash benefits shall be then issued to the person. In the case of a delay in issuing cash benefits to a person receiving Work First New Jersey general public assistance benefits who has completed the drug treatment program, the drug treatment provider shall transmit to the person those funds received on behalf of that person after completion of the drug treatment program;

(8)a person found to have fraudulently misrepresented his residence in order to obtain means-tested, public benefits in two or more states or jurisdictions, who shall be ineligible for benefits for a period of 10 years from the date of conviction in a federal or state court; or

(9)a person who intentionally makes a false or misleading statement or misrepresents, conceals or withholds facts for the purpose of receiving benefits, who shall be ineligible for benefits for a period of six months for the first violation, 12 months for the second violation, and permanently for the third violation.

c.A person who makes a false statement with the intent to qualify for benefits and by reason thereof receives benefits for which the person is not eligible is guilty of a crime of the fourth degree.

d.Pursuant to the authorization provided to the states under 21 U.S.C. s.862a(d)(1), this State elects to exempt from the application of 21 U.S.C. s.862a(a):

(1)needy persons and their dependent children domiciled in New Jersey for the purposes of receiving benefits under the Work First New Jersey program and food assistance under the federal "Food and Nutrition Act of 2008," Pub.L.110-234 (7 U.S.C. s.2011 et seq.); and

(2)single persons and married couples without dependent children domiciled in New Jersey for the purposes of receiving food assistance under Pub.L.110-234.

L.1997, c.14, s.5; amended 1999, c.427, s.2; 2009, c.328, s.1; 2014, c.1, s.2.



Section 44:10-49 - Assignment Of Child Support Rights By Signing Application For Benefits.

44:10-49 Assignment of child support rights by signing application for benefits.

6. a. The signing of an application for benefits under the Work First New Jersey Program shall constitute an assignment of any child support rights pursuant to Title IV-D on behalf of individual assistance unit members to the county agency. The assignment shall terminate with respect to current support rights when a determination is made by the county agency that the person in the assistance unit is no longer eligible for benefits. The determination of the amount of repayment to the county agency and distribution of any unpaid support obligations that have accrued during the period of receipt of benefits shall be determined by regulation of the commissioner in accordance with federal law.

b.The county agency shall pass through to the assistance unit the full amount of the current child support collected on behalf of a child in those circumstances defined by the commissioner.

c.An assistance unit eligible for benefits and in receipt of child support shall receive, in addition to its regular grant of cash assistance benefits, a monthly amount of child support based on the current child support received for the month, as determined by regulations adopted by the commissioner, and in accordance with federal law.

L.1997, c.14, s.6; amended 2008, c.101, s.2.



Section 44:10-50 - Absent Child, Eligibility For Benefits

44:10-50. Absent child, eligibility for benefits

7. a. A dependent child who has been or is expected by a parent, legal guardian or caretaker relative to be absent from the home for a period of time as established by regulation of the commissioner, shall remain eligible for benefits during that period, except that, an absence for periods or for reasons other than those stipulated in regulations adopted by the commissioner shall be cause for denial or termination of benefits for that dependent child.

b. A parent, legal guardian or caretaker relative who does not report the absence of a dependent child to the county agency by the end of the five-day period beginning on the day that the parent, legal guardian or caretaker relative becomes aware that the child will be absent, shall be ineligible for benefits pursuant to federal law for a period of time as determined by the commissioner.

L.1997,c.14,s.7.



Section 44:10-51 - Provision Of Emergency Assistance

44:10-51. Provision of emergency assistance

8. a. Emergency assistance shall be provided only to recipients of Work First New Jersey and persons receiving Supplemental Security Income pursuant to P.L.1973, c.256 (C.44:7-85 et seq.) in emergent situations, as determined by the commissioner, for up to 12 cumulative months; except that:

(1) the commissioner may provide for an extension of emergency assistance for up to six additional months to an assistance unit with dependent children, if the commissioner determines that a case of extreme hardship exists. The commissioner shall review each such case on a monthly basis during the six-month period and shall continue the emergency assistance only if the commissioner determines, based upon the monthly review, that the extreme hardship continues to exist. If the extreme hardship continues to exist at the end of the six-month period, the commissioner may provide an additional six months of emergency assistance to no more than 10% of those assistance units with dependent children which are receiving temporary rental assistance under the emergency assistance component of the program, based upon the most current data available; and

(2) the commissioner may provide for an extension of emergency assistance for up to six additional months to no more than 10% of single adults and couples without dependent children who are receiving temporary rental assistance under the emergency assistance component of the program, if the commissioner determines that a case of extreme hardship exists. The commissioner shall review each such case on a monthly basis during the six-month period and shall continue the emergency assistance only if the commissioner determines, based upon the monthly review, that the extreme hardship continues to exist.

Any form of emergency assistance provided pursuant to this section shall count toward the maximum period of emergency assistance allowed.

b. A person receiving emergency assistance shall contribute from the person's income toward the payment of all emergency shelter arrangements, including temporary housing and temporary rental assistance, in accordance with regulations adopted by the commissioner. As a condition of receipt of emergency assistance, a person shall be required to take all reasonable steps to end the person's dependency on emergency assistance and take all other actions required by the commissioner.

c. The commissioner shall adopt regulations to establish classifications for hotel or motel per diem rates in accordance with the level of enhanced services provided at a participating hotel or motel.

d. The provisions of this section shall apply to a person who receives general public assistance pursuant to P.L.1947, c.156 (C.44:8-107 et seq.) after the effective date of this act and is subsequently transferred directly into the Work First New Jersey program.

L.1997,c.14,s.8.



Section 44:10-52 - Opportunity For Hearing

44:10-52. Opportunity for hearing

9. The commissioner shall assure that an applicant or recipient shall be afforded the opportunity for a hearing if the applicant's or recipient's claim for benefits is denied, reduced, suspended, terminated or not acted upon within a reasonable time, in accordance with regulations adopted by the commissioner. A recipient shall continue to receive the recipient's current benefits pending the outcome of the hearing. The hearing shall be conducted by the Office of Administrative Law in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1997,c.14,s.9.



Section 44:10-53 - Waiving Compliance With Work First New Jersey Program For Certain Projects

44:10-53. Waiving compliance with Work First New Jersey program for certain projects

10. In the case of an experimental, pilot or demonstration project which in the judgment of the commissioner is likely to assist in promoting the objectives of the Work First New Jersey program, or to promote the objectives of the Title IV-D child support enforcement program in the State, the commissioner may waive compliance with the requirements of the Work First New Jersey program to the extent the commissioner deems necessary to carry out the project and for a period of time not to exceed three years, during which time the commissioner shall report to the Legislature on the progress of the project at least every six months; except that the commissioner shall not waive compliance with the provisions of subsection h. of section 8 of P.L. 1997, c.38 (C.44:10-62) or implement a pilot or demonstration project that circumvents or obstructs a collective bargaining agreement. The commissioner shall provide an opportunity for public comment prior to the implementation of the project. The commissioner shall establish any fiscal or evaluative terms and conditions for the project that he deems appropriate.

L.1997,c.14,s.10.



Section 44:10-54 - Rules, Regulations

44:10-54. Rules, regulations

13. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act and to comply with the requirements of Pub.L.104-193.

L.1997,c.14,s.13.



Section 44:10-55 - Short Title

44:10-55. Short title

1. This act shall be known and may be cited as the "Work First New Jersey Act."

L.1997,c.38,s.1.



Section 44:10-56 - Findings, Declarations Relative To Work First New Jersey Program.

44:10-56 Findings, declarations relative to Work First New Jersey Program.

2.The Legislature finds and declares that:

a.The federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, establishes the federal block grant for temporary assistance for needy families and provides the opportunity for a state to establish and design its own welfare program;

b.Work and the earning of income promote the best interests of families and children;

c.Working individuals and families needing temporary assistance should have the transitional support necessary to obtain and keep a job in order to be able to avoid cycling back onto public assistance;

d.Teenage pregnancy is counter to the best interests of children;

e.Successful welfare reform requires the active involvement of the private sector as well as all departments of State government;

f.Personal and family security and stability, including the protection of children and vulnerable adults, are important to the establishment and maintenance of successful family life and childhood development and a family's inability or failure to qualify for benefits under the Work First New Jersey program established pursuant to this act shall not in and of itself be the basis for the separation of a dependent child from his family or the justification for the resource family care placement of a dependent child;

g.Children and teenagers need the benefits of the support and guidance which a family structure provides; the welfare system has provided a vehicle for breaking up families by giving teenage mothers the means to shift their financial dependence from their parents to the State; in the process, these youths deprive themselves of the education and family structure necessary to support themselves and their babies; and the support and structure provided by families are important to the development of a child's maximum potential; and

h.The Work First New Jersey program established pursuant to this act incorporates and builds upon the fundamental concepts of the Family Development Initiative established pursuant to P.L.1991, c.523 (C.44:10-19 et seq.) in a manner that is consistent with the federal program of temporary assistance for needy families, by establishing requirements for: time limits on cash assistance; the participation of recipients in work activities; enhanced efforts to establish paternity and establish and enforce child support obligations; sanctions for failure to comply with program requirements; a cap on the use of funds for administrative costs; the maintenance of State and county financial support of the program; teenage parent recipients to live at home and finish high school; and restrictions on eligibility for benefits for aliens.

L.1997,c.38,s.2; amended 2004, c.130, s.117.



Section 44:10-57 - Definitions Relative To Work First New Jersey Program

44:10-57. Definitions relative to Work First New Jersey program

3. As used in this act:

"Alternative work experience" means unpaid work and training only with a public, private nonprofit or private charitable employer that provides a recipient with the experience necessary to adjust to, and learn how to function in, an employment setting and the opportunity to combine that experience with education and job training. An alternative work experience participant shall not be assigned to work for a private, for profit employer.

"Applicant" means an applicant for benefits provided by the Work First New Jersey program.

"Assistance unit" means: a single person without dependent children; a couple without dependent children; dependent children only; or a person or couple with one or more dependent children who are legally or blood-related, or who is their legal guardian, and who live together as a household unit.

"Benefits" means any assistance provided to needy persons and their dependent children and needy single persons and couples without dependent children under the Work First New Jersey program.

"Case management" means the provision of certain services to Work First New Jersey recipients, which shall include an assessment and development of an individual responsibility plan.

"Commissioner" means the Commissioner of Human Services.

"Community work experience" means unpaid work and training only with a public, private nonprofit or private charitable employer provided to a recipient when, and to the extent, that such experience is necessary to enable the recipient to adjust to, and learn how to function in, an employment setting. A community work experience participant shall not be assigned to work for a private, for profit employer.

"County agency" means the county agency that was administering the aid to families with dependent children program at the time the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, was enacted and which, upon the enactment of P.L.1997, c.38 (C.44:10-55 et seq.) shall also administer the Work First New Jersey program in that county.

"Dependent child" means a child:

a. under the age of 18;

b. under the age of 19 and a full-time student in a secondary school or an equivalent level of vocational or technical training, if, before the student attains age 19, the student may reasonably be expected to complete the student's program of secondary school or training; or

c. under the age of 21 and enrolled in a special education program,

who is living in New Jersey with the child's natural or adoptive parent or legal guardian, or with a relative designated by the commissioner in a place of residence maintained by the relative as the relative's home.

"Eligible alien" means one of the following:

a. a qualified alien admitted to the United States prior to August 22, 1996, who is eligible for means-tested, federally funded public benefits pursuant to federal law;

b. a refugee, asylee, or person granted withholding of deportation under federal law for the person's first five years after receiving that classification in the United States pursuant to federal law;

c. a qualified alien who is a veteran of, or on active duty in, the armed forces of the United States, or the spouse or dependent child of that person pursuant to federal law;

d. a recipient of refugee and entrant assistance activities or a Cuban or Haitian entrant pursuant to federal law;

e. a legal permanent resident alien who has worked 40 qualifying quarters of coverage as defined under Title II of the federal Social Security Act; except that, for any period after December 31, 1996, a quarter during which an individual received means-tested, federally funded public benefits shall not count toward the total number of quarters;

f. a qualified alien admitted to the United States on or after August 22, 1996, who has lived in the United States for at least five years and is eligible for means-tested, federally funded public benefits pursuant to federal law ; or

g. a qualified alien who has been battered or subjected to extreme cruelty in the United States by a spouse, parent or a member of the spouse or parent's family residing in the same household as the alien, or a qualified alien whose child has been battered or subjected to extreme cruelty in the United States by a spouse or parent of the alien, without the active participation of the alien, or by a member of the spouse or parent's family residing in the same household as the alien. In either case, the spouse or parent shall have consented or acquiesced to the battery or cruelty and there shall be a substantial connection between the battery or cruelty and the need for benefits to be provided. The provisions of this subsection shall not apply to an alien during any period in which the individual responsible for the battery or cruelty resides in the same household or assistance unit as the individual subjected to the battery or cruelty. Benefits shall be provided to the extent and for the period of time that the alien or alien's child is eligible for the program.

For the purposes of this section, "qualified alien" is defined pursuant to the provisions of section 431 of Title IV of Pub.L.104-193.

"Full-time post-secondary student" means a student enrolled for a minimum of 12 credit hours in a post-secondary school.

"Income" means, but is not limited to, commissions, salaries, self-employed earnings, child support and alimony payments, interest and dividend earnings, wages, receipts, unemployment compensation, any legal or equitable interest or entitlement owed that was acquired by a cause of action, suit, claim or counterclaim, insurance benefits, temporary disability claims, estate income, trusts, federal income tax refunds, State income tax refunds, homestead rebates, lottery prizes, casino and racetrack winnings, annuities, retirement benefits, veterans' benefits, union benefits, or other sources that may be defined as income by the commissioner; except that in the event that individual development accounts for recipients are established by regulation of the commissioner, any interest or dividend earnings from such an account shall not be considered income.

"Legal guardian" means a person who exercises continuing control over the person or property, or both, of a child, including any specific right of control over an aspect of the child's upbringing, pursuant to a court order.

"Program" means the Work First New Jersey program established pursuant to this act.

"Recipient" means a recipient of benefits under the Work First New Jersey program.

"Resources" means all real and personal property as defined by the commissioner; except that in the event that individual development accounts for recipients are established by regulation of the commissioner, all funds in such an account, up to the limit determined by the commissioner, including any interest or dividend earnings from such an account, shall not be considered to be a resource.

"Title IV-D" means the provisions of Title IV-D of the federal Social Security Act governing paternity establishment and child support enforcement activities and requirements.

"Work activity" includes, but is not limited to, the following, as defined by regulation of the commissioner: employment; on-the-job training; job search and job readiness assistance; vocational educational training; job skills training related directly to employment; community work experience; alternative work experience; supportive work; community service programs, including the provision of child care as a community service project; in the case of teenage parents or recipients under the age of 19 who are expected to graduate or complete their course of study by their 19th birthday, satisfactory attendance at a secondary school or in a course of study leading to a certificate of general equivalence; and education that is necessary for employment in the case of a person who has not received a high school diploma or a certificate of high school equivalency, a course of study leading to a certificate of general equivalence, or post-secondary education, when combined with community work experience participation or another work activity approved by the commissioner, including employment.

L.1997,c.38,s.3.



Section 44:10-58 - Establishment Of Work First New Jersey Program

44:10-58. Establishment of Work First New Jersey program


4. a. The Work First New Jersey program is established in the Department of Human Services. The commissioner shall take such actions as are necessary to implement and operate the program in accordance with the provisions of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193. The commissioner may delegate to the Commissioner of Labor, by agreement, any responsibility to assist a person in the transition to a work activity.

b. The program shall replace programs which were in effect prior to the enactment of this act, including : aid to families with dependent children (AFDC) pursuant to P.L.1959, c.86 (C.44:10-1 et seq.) and emergency assistance for AFDC recipient families; general public assistance (GA) pursuant to P.L.1947, c.156 (C.44:8-107 et seq.), emergency assistance for GA recipients, and the GA employability program; and the Family Development Initiative established pursuant to P.L.1991, c.523 (C.44:10-19 et seq.).

L.1997,c.38,s.4.



Section 44:10-59 - Primary Responsibility For Support; Benefits Eligibility

44:10-59. Primary responsibility for support; benefits eligibility

5. a. All adult persons, except as otherwise provided by law governing the Work First New Jersey program, are charged with the primary responsibility of supporting and maintaining themselves and their dependents; the primary responsibility for the support and maintenance of minor children is that of the parents and family of those children; and benefits shall be provided only when other means of support and maintenance are not present to support the assistance unit.

b. Benefits shall be temporary and serve the primary goal of fostering self-sufficiency. Failure to cooperate with any of the program eligibility requirements without good cause, as determined by the commissioner, shall result in ineligibility for benefits for some or all assistance unit members.

c. If the county agency or municipal welfare agency, as appropriate, determines, based upon an applicant's written statement signed under oath, that the applicant is in immediate need of benefits because the applicant's available resources are insufficient , as determined by the commissioner, to meet the minimal current living expenses pursuant to regulations adopted by the commissioner, of the applicant's assistance unit, the county agency or municipal welfare agency shall issue cash assistance benefits to the applicant on the date of application, subject to the applicant meeting all other program eligibility requirements.

d. The commissioner shall establish by regulation, standards and procedures to screen and identify recipients with a history of being subjected to domestic violence and refer these recipients to counseling and supportive services. The commissioner may waive program requirements, including, but not limited to, the time limit on benefits pursuant to section 2 of P.L.1997, c.37 (C.44:10-72), residency requirements pursuant to section 6 of P.L.1997, c.38 (C.44:10-60), child support cooperation requirements pursuant to subsection b. of section 2 of P.L.1997, c.14 (C.44:10-45) and the limitation on increase of cash assistance benefits as a result of the birth of a child pursuant to section 7 of P.L.1997, c.38 (C.44:10-61), in cases where compliance with such requirements would make it more difficult for a recipient to escape domestic violence or unfairly penalize the recipient who is or has been victimized by such violence, or who is at risk of further domestic violence.

e. The commissioner shall establish regulations determining eligibility and other requirements of the Work First New Jersey program. Regulations shall include provisions for the deeming of income, when appropriate, which include situations involving the sponsor of an eligible alien in accordance with federal law, and legally responsible relatives of assistance unit members.

L.1997,c.38,s.5.



Section 44:10-60 - Requirements For Benefits For Individuals Under 18 With A Dependent Child

44:10-60. Requirements for benefits for individuals under 18 with a dependent child

6. a. If an applicant or recipient is less than 18 years of age, has never married, and is pregnant or is caring for a dependent child, the applicant or recipient shall be required, as a condition of eligibility for benefits for the applicant or recipient and the applicant's or recipient's dependent child to:

(1) reside in a home maintained by, and have the benefits paid to, the applicant's or recipient's parent, legal guardian, or other adult relative; and

(2) regularly attend a high school or equivalency program of study; or

(3) engage in a work activity if the applicant or recipient has completed secondary education.

b. The commissioner shall exempt from the provisions of paragraph (1) of subsection a. of this section an applicant or recipient who, as determined by the commissioner during the application or eligibility redetermination process, as appropriate, presents evidence that the parent, legal guardian or other adult relative with whom the applicant or recipient would otherwise be required to reside in order to be eligible for benefits:

(1) refuses or is unable to allow the applicant or recipient, or that person's dependent child, to reside in that adult's home;

(2) poses a threat to the emotional health or physical safety of the applicant or recipient;

(3) has physically or sexually abused the applicant or recipient, or the applicant's or recipient's dependent child, or poses a risk of doing so; or

(4) has exhibited neglect with respect to the needs of the applicant or recipient and the applicant's or recipient's dependent child.

In making the determination to exempt an applicant or recipient who is under 18 years of age pursuant to this subsection, the commissioner shall obtain information directly from that applicant or recipient when there has been any known circumstance or incident of physical or sexual abuse, or upon the request of that applicant or recipient.

c. In the case of an applicant or recipient and the applicant's or recipient's dependent child who are exempted from the requirements of paragraph (1) of subsection a. of this section, in accordance with subsection b. of this section, the county agency , pursuant to guidelines established by the commissioner, shall make a determination as to the most appropriate living arrangement that would be in the best interest of the applicant or recipient and the applicant's or recipient's dependent child.

d. The commissioner shall exempt from the provisions of paragraph (2) of subsection a. of this section an applicant or recipient whom the commissioner determines, based upon an assessment of the person's ability and aptitude, lacks a reasonable prospect of being able to successfully complete the academic requirements of a high school or equivalency program of study.

e. The commissioner may also exempt an applicant or recipient from the provisions of subsection a. of this section, if the commissioner otherwise determines that the exemption would be in the best interest of that applicant or recipient and the applicant's or recipient's dependent child.

f. The commissioner shall provide an appropriate appeal mechanism for an applicant or recipient to present evidence that would provide the basis for an exemption pursuant to this section.

L.1997,c.38,s.6.



Section 44:10-61 - Benefits Not To Increase Due To Birth Of Child; Exceptions

44:10-61. Benefits not to increase due to birth of child; exceptions

7. a. The level of cash assistance benefits payable to an assistance unit with dependent children shall not increase as a result of the birth of a child during the period in which the assistance unit is eligible for benefits, or during a temporary period in which the assistance unit is ineligible for benefits pursuant to a penalty imposed by the commissioner for failure to comply with benefit eligibility requirements, subsequent to which the assistance unit is again eligible for benefits.

b. The provisions of subsection a. of this section shall not apply to medical assistance, pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), or food stamp benefits, pursuant to the federal "Food Stamp Act of 1977," Pub.L.95-113 (7 U.S.C. s.2011 et seq.), provided to an assistance unit.

c. In the case of an assistance unit with dependent children in which the adult or minor parent recipient gives birth to an additional child during the period in which the assistance unit is eligible for benefits, or during a temporary penalty period of ineligibility for benefits subsequent to which the assistance unit again becomes eligible for benefits, the commissioner shall provide that in computing the amount of cash assistance benefits to be granted to the assistance unit, the following shall be deducted from the monthly earned income of each employed person in the assistance unit:

those earned income disregards provided for under section 4 of P.L.1997, c.13 (C. 44:10-37); and after application of the earned income disregards, the total countable income shall be compared for eligibility purposes and subtracted for cash assistance benefit calculation purposes from the eligibility standard for the assistance unit size, adjusted to include any person for whom cash assistance has not been received due to the application of the provisions of subsection a. of this section .

d. Notwithstanding the provisions of subsection a. of this section to the contrary, a person receiving AFDC benefits on the effective date of this act whose AFDC benefits were limited pursuant to P.L.1991, c.526 (C.44:10-3.5 et seq.) shall continue to be subject to the same limitation as a recipient of Work First New Jersey benefits, in accordance with regulations adopted by the commissioner.

e. The provisions of this section shall not apply to an individual in an assistance unit with dependent children who gives birth to a child fewer than 10 months after applying for and receiving cash assistance benefits.

f. The provisions of this section shall not apply to the birth of a child that occurs as a result of rape or incest.

L.1997,c.38,s.7.



Section 44:10-62 - Adult Recipient To Seek Employment.

44:10-62 Adult recipient to seek employment.

8. a. As defined by the commissioner, each adult recipient shall continuously and actively seek employment in an effort to remove the assistance unit of which the recipient is a member from the program. A recipient may be assigned to a work activity as determined by the commissioner. The recipient shall sign an individual responsibility plan, as provided in subsection f. of this section, in order to be able to participate in the program, which shall indicate the terms of the work activity requirements that the recipient must fulfill in order to continue to receive benefits.

b.In accordance with Pub.L.104-193 (42 U.S.C. s. 601 et seq.), a recipient in an assistance unit with dependent children shall commence participation in a work activity, self-directed job search or other activities as determined by the commissioner at some time prior to having received 24 months of benefits; except that if the recipient is a full-time post-secondary student in a course of study related to employment as defined by regulation of the commissioner, the recipient shall be required to engage in another work activity for no more than 15 hours a week, subject to the recipient making satisfactory progress toward the completion of the post-secondary course of study as determined by the commissioner.

c.A recipient shall comply with work activity participation requirements as a condition of remaining eligible for benefits. In accordance with the requirements of Pub.L.104-193 (42 U.S.C. s. 601 et seq.), a minimum participation rate of 25% shall be realized in federal fiscal year 1997. The participation rate shall increase by 5% in each federal fiscal year to a level of 50% in federal fiscal year 2002 and thereafter. For two-parent assistance units with dependent children receiving benefits, the participation rate shall be 75% for federal fiscal years 1997 and 1998 and 90% in federal fiscal year 1999 and thereafter. The participation rate shall be calculated in accordance with federal requirements. A recipient may be required to participate in one or more work activities for a maximum aggregate hourly total of 40 hours per week.

d.A recipient shall not be required to engage in a work activity if child care, including the unavailability of after-school child care for children over six years of age, is unavailable for the recipient's dependent child, as determined by regulation of the commissioner.

e.A recipient may temporarily be deferred from work activity requirements as provided for by the commissioner if the recipient is:

(1)a woman in the third trimester of pregnancy;

(2)a person certified by an examining legally licensed physician or legally licensed certified nurse midwife, acting within the scope of the practitioner's profession, to be unable, by reason of a physical or mental defect, disease or impairment, to engage in any gainful occupation for any period less than 12 months; or

(3)the parent or relative of a child under the age of 12 weeks who is providing care for that child, except that, the deferral may be extended for an appropriate period of time if determined to be medically necessary for the parent or child.

f.Upon a determination of eligibility for benefits, each adult recipient not otherwise deferred or exempted under this act shall be given an assessment of that person's potential and readiness for work, including, but not limited to, skills, education, past work experience and any barriers to securing employment, including a screening and assessment for substance abuse, as appropriate. For all recipients not deferred or exempt, an annual individual responsibility plan shall be developed jointly by the county agency or municipal welfare agency, as appropriate, and the recipient specifying the steps that will be taken by each to assist the recipient to secure employment. The individual responsibility plan shall include specific goals for each adult member or minor parent in the assistance unit, and may include specific goals for a dependent child member of the assistance unit. The goals, as determined by regulation of the commissioner, shall include, but not be limited to, requirements for parental participation in a dependent child's primary school program, immunizations for a dependent child, and regular school attendance by a dependent child. Recipients who are job ready shall be placed immediately in a self-directed job search. Within the amount of funds allocated by the commissioner for this purpose, other recipients shall be placed in an appropriate work activity as indicated by their individual assessments.

g.The county agency or municipal welfare agency, as appropriate, shall ensure the provision of necessary case management for recipients, as appropriate to their degree of job readiness, pursuant to regulations adopted by the commissioner. The most intensive case management shall be directed to those recipients facing the most serious barriers to employment.

h. (1) A recipient shall not be placed or utilized in a position at a particular workplace:

(a)that was previously filled by a regular employee if that position, or a substantially similar position at that workplace, has been made vacant through a demotion, substantial reduction of hours or a layoff of a regular employee in the previous 12 months, or has been eliminated by the employer at any time during the previous 12 months;

(b)in a manner that infringes upon a wage rate or an employment benefit, or violates the contractual overtime provisions of a regular employee at that workplace;

(c)in a manner that violates an existing collective bargaining agreement or a statutory provision that applies to that workplace;

(d)in a manner that supplants or duplicates a position in an existing, approved apprenticeship program;

(e)by or through an employment agency or temporary help service firm as a community work experience or alternative work experience worker;

(f)if there is a contractual or statutory recall right to that position at that workplace; or

(g)if there is an ongoing strike or lockout at that workplace.

(2)A person who believes that he has been adversely affected by a violation of this subsection, or the organization that is duly authorized to represent the collective bargaining unit to which that person belongs, shall be afforded an opportunity to meet with a designee of the Commissioner of Labor and Workforce Development or the Governor's Office of Employee Relations, as appropriate. The designee shall attempt to resolve the complaint of the alleged violation within 30 days of the date of the request for the meeting. The Commissioner of Labor and Workforce Development, in consultation with the Governor's Office of Employee Relations, shall adopt regulations to effectuate the provisions of this subsection. In the event that the complaint is not resolved within the 30-day period, the complainant may appeal to the New Jersey State Board of Mediation in the Department of Labor and Workforce Development for expedited binding arbitration in accordance with the rules of the board. If the arbitrator determines that a violation has occurred, he shall provide an appropriate remedy. The cost of the arbitration shall be borne equally by both parties to the dispute.

(3)Nothing in this subsection shall be construed to prevent a collective bargaining agreement from containing additional protections for a regular employee.

i.The commissioner, acting in conjunction with the Commissioners of Banking and Insurance, Community Affairs, Education, Health and Senior Services, Labor and Workforce Development and Transportation, shall implement all elements of the program and establish initiatives to assist in moving recipients towards self-sufficiency.

j.The commissioner shall take such actions as are necessary to ensure that the program meets the requirements to qualify for the maximum amount of federal funds due the State under Pub.L.104-193 (42 U.S.C. s. 601 et seq.).

k.The commissioner is authorized to seek such waivers from the federal government as are necessary to accomplish the goals of the program.

L.1997, c.38, s.8; amended 2009, c.114, s.3.



Section 44:10-62.1 - Short Title.

44:10-62.1 Short title.

1.This act shall be known and may be cited as the "Public Assistance Cost Reduction and Transportation Independence Pilot Program Act."

L.2008, c.105, s.1.



Section 44:10-62.2 - Findings, Declarations Relative To "Public Assistance Cost Reduction And Transportation Independence Pilot Program Act."

44:10-62.2 Findings, declarations relative to "Public Assistance Cost Reduction and Transportation Independence Pilot Program Act."

2.The Legislature finds and declares that:

a.The Work First New Jersey program provides transportation assistance to eligible persons to further employment opportunities, to promote personal responsibility and economic self-sufficiency, and to help end the cycle of dependence on public assistance;

b.The cost of providing such transportation assistance, in the form of cash payments as well as free New Jersey Transit bus and rail passes, is a worthwhile investment for the taxpayers of New Jersey and for the benefit of recipients and their families;

c.Nonprofit charitable organizations have assisted in reducing such costs, while also providing a greater degree of transportation independence to such recipients and families, by accepting donated motor vehicles and making those vehicles available for use by, or for transfer to, recipients of public assistance in order to provide independent transportation to places of employment, day care facilities, and other locations as necessary to promote employment; and

d. It is in the public interest for the State Treasurer to have the discretion to establish a pilot program to determine whether providing surplus State motor vehicles to nonprofit charitable organizations engaged in such activity may result in net cost savings to the State as well as support for transportation assistance to recipients of public assistance.

L.2008, c.105, s.2.



Section 44:10-62.3 - Establishment Of Pilot Program For Transfer Of Ownership Of Surplus State Motor Vehicles To Certain Nonprofit Entities.

44:10-62.3 Establishment of pilot program for transfer of ownership of surplus State motor vehicles to certain nonprofit entities.

3. a. The State Treasurer is authorized to establish a pilot program for the transfer of ownership and title of surplus State motor vehicles to any qualified nonprofit charitable organization for the purpose of providing transportation to persons eligible for transportation assistance under the Work First New Jersey program, established under the "Work First New Jersey Act," pursuant to P.L.1997, c.38 (C.44:10-55 et seq.).

b.As used in this section, "surplus State motor vehicle" shall mean any motor vehicle that is in the custody and control of any State department, commission, board, body, or other agency of the State and is deemed by the Director of the Division of Purchase and Property in the Department of the Treasury as surplus, obsolete or no longer suitable for the purpose for which it was intended.

c.In determining whether to establish such a pilot program, the State Treasurer shall consult with the Commissioner of the Department of Human Services and shall solicit and consider information provided by county agencies responsible for administering the Work First New Jersey program. The State Treasurer shall also consider whether it may be possible to realize net cost savings to the State through such a program.

d.A pilot program established pursuant to this section, shall be designed to maximize, to the greatest extent possible, potential net cost savings to the State and shall include such terms and conditions as the State Treasurer shall provide by regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.In determining the eligibility of a nonprofit charitable organization to participate in a pilot program established pursuant to this section, the State Treasurer shall examine the organization's experience in providing donated motor vehicles to recipients of public assistance and the availability of mass transportation facilities, including but not limited to New Jersey Transit bus or rail routes, in the geographic area in which the nonprofit organization operates.

f.The State shall not be liable for any damages that may result from the use or operation of any motor vehicle transferred pursuant to this section.

g. The State Treasurer shall report findings and recommendations to the Governor and the Legislature within two years of the establishment of a pilot program pursuant to this section.

L.2008, c.105, s.3.



Section 44:10-63.1 - Work First New Jersey Program, Failure To Cooperate, Sanctions.

44:10-63.1 Work First New Jersey Program, failure to cooperate, sanctions.
2.In an assistance unit with a single adult or couple without dependent children or a single adult or couple with dependent children, the failure of a recipient to actively cooperate with the Work First New Jersey program, established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.), or participate in work activities under the program, without good cause as determined by the commissioner, shall result in a loss of cash assistance benefits in accordance with the provisions of this section.

Prior to the imposition of a sanction, the county or municipal welfare agency shall determine whether good cause for noncompliance exists. Good cause shall include, but is not limited to, disability or other circumstances, as defined by the commissioner, which effectively impair a recipient's ability to actively cooperate with the Work First New Jersey program or participate in work activities under the program.

a.Prior to the imposition of a sanction, the county or municipal welfare agency shall ensure that, in consultation with the recipient, an assessment has been given in accordance with subsection f. of section 8 of P.L.1997, c.38 (C.44:10-62), and a determination has been made that barriers do not exist which are likely to prevent the recipient from complying with the work requirements or other activities specified in the individual responsibility plan; provided that, this prerequisite to the imposition of a sanction shall not apply if the recipient, without good cause, has refused to cooperate with the conduct of the assessment.

The county or municipal welfare agency shall determine if a sanctionable offense has occurred and whether good cause exists by:

(1)reviewing the case record to determine whether a comprehensive assessment or other information in the file indicates that good cause for noncompliance exists, and

(2)outreaching to the recipient, to attempt, in consultation with the recipient, to determine the reason for noncompliance and whether it constitutes good cause.

If good cause requires that services be provided in order for the recipient to comply, then services shall be provided prior to any reassignment of work activities, as appropriate.

The recipient shall be provided with reasonable accommodations in work activities for identified disabilities and, when necessary given the condition, deferred from participation.

The recipient shall be advised of the right to contest the sanction if he disagrees with the agency determination to impose the sanction.

b.In an assistance unit with one adult, if the adult fails to actively cooperate with the program or participate in work activities without good cause, the cash assistance benefit provided to the assistance unit shall be reduced by the pro-rata share of the noncompliant adult for one month.

(1)If the adult fails to actively cooperate with the program or participate in work activities by the end of the first-month pro-rata sanction, without good cause, the assistance unit's cash assistance case shall be suspended for one month. If the participant complies by the end of the suspension month, the suspension shall be lifted.

(2)If the adult fails to actively cooperate with the program or participate in work activities by the end of the suspension month, without good cause, the assistance unit's cash assistance case shall be closed for a minimum one-month period, and the assistance unit shall be required to reapply in order to receive further cash assistance benefits.

c.In an assistance unit with two adults, if one adult fails to actively cooperate with the program or participate in work activities without good cause, the cash assistance benefit provided to the assistance unit shall be reduced by the pro-rata share of the noncompliant adult for one month. If the adult fails to comply by the end of the sanction month, the pro-rata reduction shall continue until the recipient demonstrates an intent to comply.

If both adults fail to actively cooperate with the program or participate in work activities without good cause, the cash assistance benefit provided to the assistance unit shall be reduced by the pro-rata share of the noncompliant adults for one month. If both adults fail to actively cooperate with the program or participate in work activities by the end of the sanction month, without good cause, the assistance unit's cash assistance case shall be closed for a minimum one-month period, and the assistance unit shall be required to reapply in order to receive further cash assistance benefits.

d.If a dependent child 16 years of age or older fails to comply with the requirement for school attendance or other work activity participation, without good cause, the dependent child shall be subject to a pro-rata reduction of cash assistance benefits for one month. If the dependent child fails to comply by the end of the sanction month, the pro-rata reduction shall continue until the dependent child demonstrates an intent to comply.

e.If a cash assistance case is closed due to a sanction, and the recipient is receiving emergency assistance benefits, then the household shall continue to receive emergency assistance benefits for one month immediately following the case closure.

If the recipient comes into compliance and reapplies for cash assistance benefits, the emergency assistance benefits shall be reinstated if the emergency still exists.

f.If a recipient who is less than 18 years of age is living in a Work First New Jersey-funded appropriate living arrangement because the recipient is unable to live with a parent, guardian, or other adult relative, funding for the living arrangement shall continue for one month immediately following the case closure.

g.An adult recipient who voluntarily quits a job without good cause, as defined by regulation of the commissioner, shall render the entire assistance unit ineligible for cash assistance benefits for a period of two months from the date the county agency or municipal welfare agency, as appropriate, makes the determination that the recipient quit the job.

L.2007,c.97,s.2.



Section 44:10-64 - Satisfaction Of Sanction, Repayment Obligation

44:10-64. Satisfaction of sanction, repayment obligation

10. a. A person shall be required to satisfy any sanction or repayment obligation incurred pursuant to any federal or State law governing public assistance, including any act repealed by this act, as a condition of eligibility for benefits.

b. (1) Whenever a parent or relative with whom a dependent child is living applies for or is receiving benefits for that child, and it appears that there is pending entitlement to a payment to the child or to either or both of his parents of funds arising from a claim or interest legally or equitably owned by the child or by either or both of his parents, other than that portion of a personal injury award which a court specifically awards to a child to make him whole as a result of an injury, the county agency may, as a condition of eligibility or continuation of eligibility for benefits, require either or both parents, or relative, to execute a written promise to repay, from the funds anticipated, the amount of benefits to be granted from the date of entitlement to that payment. Upon any refusal to make repayment, including refusal by any person acting for or on behalf of either or both parents, or relative, in accordance with the written promise, the county agency may take all necessary and proper action under State law to enforce that promise, and the granting or continuing of benefits, as the case may be, shall be deemed due consideration therefor. Any payments from the settlement of the claim or interest legally or equitably owned by the child or by either or both of his parents made by any person acting for or on behalf of either or both parents, or relative, subsequent to notice of claim of the county agency and prior to express written approval by the county agency shall cause that person to be liable to the county agency in the amount of the payment.

(2) Whenever any child with respect to whom benefits have been paid pursuant to this act or assistance paid pursuant to any act repealed by this act, shall die prior to the attainment of his 21st birthday, and shall leave an estate, the total amount of benefits paid with respect to that child pursuant to this act and the total amount of assistance paid pursuant to any act repealed by this act, shall be a valid and enforceable claim against that estate, with priority over all other unsecured claims except reasonable funeral expenses and terminal medical and hospital expenses, and the county agency shall take all necessary and proper action under State law to enforce that claim.

(3) The county agency may, with the consent and approval of the Division of Family Development in the Department of Human Services, compromise and settle any claim for repayment of benefits paid pursuant to this act or assistance paid pursuant to any act repealed by this act.

(4) The Division of Family Development shall determine and cause to be made such financial adjustments as are necessary to maintain a correct proportional participation in any repayment among the counties and State.

L.1997,c.38,s.10.



Section 44:10-65 - Community, Alternative Work Experience Not Considered Employment

44:10-65. Community, alternative work experience not considered employment

11. Participation by a recipient in a community work experience or alternative work experience provided by a sponsor pursuant to this act shall not be considered employment for any purpose, except that:

a. It shall be regarded as employment for the purposes of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.), and the sponsor, not the program, shall be deemed the employer for purposes of any action brought under that act;

b. It shall be regarded as employment for the purposes of the "New Jersey Public Employees' Occupational Safety and Health Act," P.L.1983, c.516 (C.34:6A-25 et seq.) if the sponsor is a public employer subject to that act;

c. It shall be regarded as employment for the purposes of the "Conscientious Employee Protection Act," P.L.1986, c.105 (C.34:19-1 et seq.), and the "Worker and Community Right to Know Act," P.L.1983, c.315 (C.34:5A-1 et seq.);

d. It shall be regarded as employment for the purposes of chapter 15 of Title 34 of the Revised Statutes, subject to the provisions of section 12 of this act ; and

e. The recipient shall be entitled, to the same degree as any similarly-situated employee of the sponsor, to family leave pursuant to the "Family Leave Act," P.L.1989, c.261 (C.34:11B-1 et seq.) and family and medical leave pursuant to federal law.

L.1997,c.38,s.11.



Section 44:10-66 - Workers' Compensation Status Of Recipient Participating In Community Alternative Work Experience

44:10-66. Workers' compensation status of recipient participating in community alternative work experience

12. For the purposes of chapter 15 of Title 34 of the Revised Statutes, a recipient who participates in a community work experience or alternative work experience shall be regarded as an employee of the State and the sponsor. The recipient and the dependents of the recipient shall be provided by the State with all compensation required , and defenses and remedies available, pursuant to that chapter, except for : (1) compensation provided for temporary disability pursuant to subsection a. of R.S.34:15-12 ; and (2) medical and hospital services provided pursuant to R.S.34:15-15 unless the recipient becomes ineligible for medical assistance under the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.) . In the event that it is determined that the recipient has been subject to an injury or illness producing a temporary disability, the program shall not provide compensation pursuant to subsection a. of R.S.34:15-12, but the recipient shall receive cash benefits from the program and shall be deferred from the work activity requirements as provided in subsection e. of section 8 of P.L.1997, c. 38 (C.44:10-62). Notwithstanding any other provision of law, the recipient shall be exempted from the 60-month time limit provided pursuant to section 2 of P.L.1997, c.37 (C.44:10-72) during the first 90 days of each period of temporary disability subject to the provisions of this section. When determining the amount of any compensation provided pursuant to chapter 15 of Title 34 of the Revised Statutes other than compensation for temporary disability, the amount of compensation shall be calculated as if the recipient's weekly wage was 60% of the statewide average weekly wages earned by all employees covered by the "unemployment compensation law," R.S.43:21-1 et seq. The program may provide this compensation by appropriate means, including purchasing and serving as the master policyholder for any insurance, self-insurance, or an administrative services contract. Compensation received by a recipient pursuant to chapter 15 of Title 34 of the Revised Statutes for a disability which is caused by an injury or illness which arises out of and in the course of the community work experience or alternative work experience and which is permanent in quality and partial or total in character shall not be regarded as earned income for the purposes of section 4 of P.L.1997, c.13 (C.44:10-37) and there shall not be a disregard for that amount in computing the cash assistance benefit provided to the recipient. Compensation received by a dependent of a recipient pursuant to chapter 15 of Title 34 of the Revised Statutes for the death of the recipient which is caused by an injury or illness which arises out of and in the course of the community work experience or alternative work experience shall not be regarded as earned income for the purposes of section 4 of P.L.1997, c.13 (C.44:10-37) and there shall not be a disregard for that amount in computing the cash assistance benefit provided to the dependent .

L.1997,c.38,s.12.



Section 44:10-67 - Injury, Illness, Death Arising From Community, Alternative Work Experience

44:10-67. Injury, illness, death arising from community, alternative work experience

13. Any recipient participating in community work experience or alternative work experience or dependent of the recipient who is provided compensation , benefits, or both by the State in the manner required pursuant to section 12 of P.L.1997, c.38 (C.44:10-66) for an injury, illness or death arising out of and in the course of the community work experience or alternative work experience shall surrender any other method, form or amount of compensation or benefits from the sponsor or the State for that injury, illness or death ; and the sponsor of the recipient, the State and the employees of the sponsor shall not be liable for the injury, illness or death for which the recipient or dependent of the recipient is provided the compensation , benefits or both, except for an intentional wrong.

As used in sections 11 and 14 of this act and in this section, "sponsor" means a private nonprofit employer, private charitable employer, or public employer that provides a community work experience or alternative work experience to a recipient.

L.1997,c.38,s.13.



Section 44:10-68 - Action Against Program As Tort Claim

44:10-68. Action against program as tort claim

14. The sole recourse of a person, other than a recipient or a sponsor, who is injured as a result of an act or omission of a recipient in connection with the recipient's community work experience or alternative work experience participation shall be to file an action against the program in a court of competent jurisdiction. The program shall have available all of the notice requirements and the defenses available to the State under the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq. except that the program shall not have available to it the defense that the recipient is not a public employee.

L.1997,c.38,s.14.



Section 44:10-69 - Reimbursement To Tort Claims Fund

44:10-69. Reimbursement to tort claims fund

15. The program shall reimburse the fund established pursuant to N.J.S.59:12-1 for all costs incurred by the fund in connection with a recipient's participation in community work experience or alternative work experience.

L.1997,c.38,s.15.



Section 44:10-70 - Rules, Regulations

44:10-70. Rules, regulations

16. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act and to comply with the requirements of Pub.L.104-193 ; except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the commissioner may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the commissioner deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or re-adopted by the commissioner in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.). The Commissioner of Labor, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt regulations with respect to those responsibilities delegated to him under sections 4 and 8 of P.L.1997, c.38 (C.44:10-58 and C.44:10-62).

L.1997,c.38,s.16.



Section 44:10-71 - Definitions Relative To Work First New Jersey Program

44:10-71. Definitions relative to Work First New Jersey program

1. As used in this act:

"Assistance unit" means: a single person without dependent children; a couple without dependent children; dependent children only; or a person or couple with one or more dependent children who are legally or blood-related, or who is their legal guardian, and who live together as a household unit.

"Benefits" means any assistance provided to needy persons and their dependent children and needy single persons and couples without dependent children under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.).

"Commissioner" means the Commissioner of Human Services.

"County agency" means the county agency that was administering the aid to families with dependent children program at the time the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, was enacted and which, upon the enactment of P.L.1997, c.37 (C.44:10-71 et al.) shall also administer the Work First New Jersey program in that county.

"Department" means the Department of Human Services.

"Dependent child" means a child:

a. under the age of 18;

b. under the age of 19 and a full-time student in a secondary school or an equivalent level of vocational or technical training, if, before the student attains age 19, the student may reasonably be expected to complete the student's program of secondary school or training; or

c. under the age of 21 and enrolled in a special education program,

who is living in New Jersey with the child's natural or adoptive parent or legal guardian, or with a relative designated by the commissioner in a place of residence maintained by the relative as the relative's home.

"Full-time employment" means employment unsubsidized by any level of government in which a person is engaged for at least 35 hours a week.

"Legal guardian" means the person who exercises continuing control over the person or property, or both, of a child, including any specific right of control over an aspect of the child's upbringing, pursuant to a court order.

"Program" means the Work First New Jersey program established pursuant to P.L.1997, c. 38 (C.44:10-55 et seq.).

"Recipient" means a recipient of benefits under the Work First New Jersey program established pursuant to P.L.1997, c. 38 (C.44:10-55 et seq.).

L.1997,c.37,s.1.



Section 44:10-72 - Time Limit On Eligibility For Benefits

44:10-72. Time limit on eligibility for benefits

2. a. Effective no later than the 30th day after the date of enactment of this act, a recipient's eligibility for benefits shall be limited to a total of 60 cumulative months, except as otherwise provided in this act, regardless of whether the recipient meets more than one assistance unit criteria during that 60-month period. Receipt of assistance from federal block grant funds for temporary assistance for needy families provided by another state or territory pursuant to the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193, shall count towards the 60-month time limit. Receipt of benefits as a dependent child or minor parent shall not count towards the 60-month time limit in the event that the dependent child or minor parent becomes a head of household in the child's or parent's own right for the purposes of receiving benefits.

b. A recipient shall be exempted from the 60-month time limit established pursuant to subsection a. of this section if the recipient is:

(1) over 60 years of age;

(2) the parent or other relative of a disabled child or other disabled dependent who must provide full-time care for the disabled child or other disabled dependent;

(3) permanently disabled, including, but not limited to, a person eligible for disability insurance benefits under Title II of the federal Social Security Act (42 U.S.C.s.401 et seq.), as defined by regulation of the commissioner; or

(4) chronically unemployable as defined by regulation of the commissioner.

c. A recipient may receive an extension of no more than 12 cumulative months beyond the 60-month time limit established pursuant to subsection a. of this section, to be granted in increments that shall not exceed six months, if the commissioner determines that the recipient meets one of the following criteria:

(1) the recipient or the recipient's dependent child would be subject to extreme hardship or incapacity, as defined by regulation of the commissioner, in the event of a termination of benefits;

(2) the recipient is engaged in full-time employment but remains eligible for benefits due to earned income disregards provided for under section 4 of P.L.1997, c.13 (C.44:10-37);

(3) the recipient has not received an opportunity to engage in work activities as specified in the individual responsibility plan pursuant to subsection f. of section 8 of P.L.1997, c.38 (C.44:10-62); or

(4) the recipient was engaged in full-time employment and was income-ineligible for benefits but was terminated from the employment through no fault of the recipient.

d. The provisions of this section shall apply to a person who receives general public assistance pursuant to P.L.1947, c.156 (C.44:8-107 et seq.) after the effective date of this act and is subsequently transferred directly into the Work First New Jersey program.

L.1997,c.37,s.2.



Section 44:10-73 - Implementation Of Work First New Jersey Program By Municipal Or County Agency, Reimbursement

44:10-73. Implementation of Work First New Jersey program by municipal or county agency, reimbursement

3. a. The county agency shall be responsible for implementing the Work First New Jersey program in accordance with regulations adopted by the commissioner and ensuring that all eligible persons residing in the county have access to benefits; except as otherwise provided in this subsection.

(1) A municipality may continue to administer general public assistance for eligible single persons and couples without dependent children through the program in accordance with the provisions of P.L.1947, c.156 (C.44:8-107 et seq.), and fund the administrative costs thereof upon passage of a resolution. The resolution shall be passed no later than six months after the commissioner adopts regulations to effectuate these provisions. A copy of the resolution shall be filed with the Division of Local Government Services in the Department of Community Affairs within three days after its passage. The resolution shall include the reasons for the governing body's decision to administer the program.

(2) The Division of Local Government Services in the Department of Community Affairs shall not include the municipality's general public assistance budget in its budget review and approval process.

(3) A municipality which administers general public assistance pursuant to the provisions of paragraph (1) of this subsection shall be responsible for all administrative costs of providing benefits to eligible single persons and couples without dependent children. The State shall reimburse the municipality for 100% of cash assistance benefits paid to recipients of general public assistance.

(4) If a municipality fails to comply with the provisions of paragraph (1) of this subsection, the commissioner is authorized to require the transfer of its administration of general public assistance to the county.

(5) If the commissioner determines by financial or performance audit that a municipality has failed to administer benefits pursuant to this subsection in accordance with standards established by regulation of the commissioner, the commissioner is authorized to: take appropriate action pursuant to section 15 of P.L.1990, c.66 (C.30:1-12.2), recoup any funds identified by that audit, and require the transfer by the municipality of its administration of general public assistance to the county.

Prior to effecting such a transfer, the commissioner shall specify in writing to the municipality the financial or performance deficiencies determined by audit and provide the municipality with a reasonable opportunity to correct those deficiencies, in accordance with a process to be established by regulation of the commissioner. The regulations shall include, but not be limited to, the form and manner for submission of a plan of correction by the municipality which sets forth the specific activities and time periods within which the deficiencies are to be corrected. If the municipality fails to correct these deficiencies, the commissioner may proceed with the transfer.

(6) Within 30 days after the adoption of regulations to effectuate the purposes of this section, the commissioner shall notify each municipality in writing of its option to administer general public assistance pursuant to the provisions of paragraph (1) of this subsection or transfer its administration of general public assistance to the county .

b. (1) The administration by county agencies of the program for eligible single persons and couples without dependent children shall commence January 1, 1998, in accordance with a schedule to be determined by the commissioner for the respective geographic areas of the State; except as provided in subsection a. of this section.

In accordance with procedures established by the commissioner, the State shall reimburse the county for 100% of the administrative costs incurred by the county agency with respect to the provision of cash assistance benefits to the eligible single adults and couples without dependent children residing in a municipality which has transferred its administration of general public administration to the county, up to the maximum amount allocated for that county by the commissioner within the limits of available funds.

(2) With respect to a municipality which has opted to continue to administer general public assistance pursuant to the provisions of paragraph (1) of subsection a. of this section, the commissioner is authorized to: provide for the issuance of cash assistance benefits, in accordance with regulations adopted by the commissioner, by paper check, electronic benefit distribution, or other appropriate means; and to require the municipality to report information to the commissioner which the commissioner deems necessary to the proper administration of the program through electronic means, as prescribed by regulation of the commissioner.

c. The county agency and municipal welfare agency, and any other State, local, public or private entity or person working with the department, county agency or municipal welfare agency to effectuate the purposes of this act, shall collect and provide on a timely basis to the commissioner any information requested by the commissioner on the operation and administration of the program.

d. For the first 12 months following the enactment of P.L.1997, c.37 (C.44:10-71 et al.), a county agency shall not enter into a contract with a private nonprofit or a private for profit entity for eligibility determination functions and benefit computation services that the county agency's current employees are capable of performing.

L.1997,c.37,s.3.



Section 44:10-74 - Allocation Of Federal Funding

44:10-74. Allocation of federal funding

4. a. The commissioner shall allocate among the counties the federal funding available for administrative costs from the federal block grant funds for temporary assistance for needy families provided to New Jersey under Pub.L.104-193. The administrative costs incurred by the county agency with respect to recipients with dependent children shall be reimbursed by the State at the rate of 50% of total administrative costs, up to the maximum amount allocated for that county by the commissioner within the limits of available funds. The remaining administrative costs shall be funded by the county. The county's share of cash assistance benefits to recipients with dependent children shall be 5% of total cash assistance benefit costs, and the remaining 95% shall be funded by the State and federal governments.

b. The State shall reimburse the county agency for 100% of cash assistance benefits paid to or on behalf of recipients who are single adults or couples without dependent children.

c. The commissioner shall allocate among the counties the funding available for work activities as defined in section 3 of P.L.1997, c.38 (C.44:10-57), and case management activities applicable to work activities, from State appropriations and federal block grant funds for temporary assistance for needy families provided to the State pursuant to Pub.L.104-193. Costs incurred by the counties for work activities and case management shall be reimbursed up to the maximum amount allocated for that county by the commissioner, and within the limits of available funds.

L.1997,c.37,s.4.



Section 44:10-75 - Implementation Of Electronic Benefit Distribution System.

44:10-75 Implementation of electronic benefit distribution system.

5. a. The department shall implement the electronic benefit distribution system established pursuant to P.L.1985, c.501 (C.44:10-5.1 et seq.) in every county of the State.

b.All cash assistance and food stamp benefits shall be provided through the issuance of a single benefit card utilizing the electronic benefit distribution system. The commissioner may include additional programs in this system at his discretion.

c.No charge, including a fee imposed by a terminal owner, shall be imposed upon a person receiving cash assistance, food stamp or other benefits for participating in the electronic benefit transfer system, except as follows:

(1)after three free cash automatic teller machine withdrawals in a month, the department may deduct a transaction fee from a recipient's account for each subsequent withdrawal;

(2)a recipient shall be required to pay a fee for a replacement benefit card in an amount to be determined by the commissioner, which may be deducted from the recipient's account as determined by the commissioner, in accordance with federal law; and

(3)in the case of a recipient who elects to receive benefits at a point-of-sale location licensed by the Department of Banking and Insurance pursuant to P.L.1993, c.383 (C.17:15A-30 et seq.), the State shall pay the licensee the difference between the contracted base transaction fee and $1.00. The provisions of this paragraph shall expire two years after the effective date of the single Statewide electronic benefits distribution contract that is let pursuant to P.L.1997, c.37 (C.44:10-71 et al.).

d.A retail establishment currently authorized to participate in the federal food stamp program, or the New Jersey Supplementary Food Stamp Program established pursuant to P.L.1998, c.32 (C.44:10-79 et al.), shall be afforded the opportunity to participate in the electronic benefit distribution system.

e.The department shall cycle the issuance of cash assistance and food stamp benefits over multiple dates throughout the month in a manner that best serves cash assistance and food stamp recipients within the framework of the electronic benefit distribution system in each county.

f.The commissioner shall have the discretion to determine the need for appropriate benefit card security measures, as well as whatever personal identification technology is included on the benefit card, to access cash assistance, food stamp or other benefits under the electronic benefit distribution system.

g.A county agency shall issue a photo-identification card to each adult recipient as a condition of receiving benefits until implementation of the electronic benefit distribution system in that county agency. Once a county begins to implement the electronic benefit distribution system, the county agency shall no longer be required to issue a photo-identification card to each adult recipient but may continue the issuance of photo-identification cards separate from the benefit cards.

h.Notwithstanding any provisions of law to the contrary, until such time as the electronic benefit distribution system is implemented Statewide, contracts for the provision of food stamp coupons are not subject to the requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.1997,c.37,s.5; amended 1998, c.32, s.10.



Section 44:10-76 - Social Security Number Used As Common Identifier Of Individuals

44:10-76. Social security number used as common identifier of individuals

6. The federal Social Security number shall be used as the common identifier of individuals for any record, license, certificate or other document identifying a person by name which is used by an agency of State government in accordance with the requirements of federal law. Each such agency shall be required to implement the provisions of this section no later than July 1, 1998.

L.1997,c.37,s.6.



Section 44:10-77 - Establishment, Implementation Of Technological Investments.

44:10-77 Establishment, implementation of technological investments.

7. The commissioner, in consultation with the State Treasurer, is authorized to establish and implement necessary technological investments appropriate to create a Statewide community-based electronic network designed to link federal, State and local government agencies, nonprofit entities and private business entities, for the effective and efficient exchange of information relating to, and management of, the Work First New Jersey program and other related programs.

L.1997,c.37,s.7.



Section 44:10-78 - Rules, Regulations

44:10-78. Rules, regulations

17. The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act and to comply with the requirements of Pub.L.104-193.

L.1997,c.37,s.17.



Section 44:10-79 - Short Title.

44:10-79 Short title.

1.This act shall be known and may be cited as the "New Jersey Supplementary Food Stamp Program Act."

L.1998,c.32,s.1.



Section 44:10-80 - Definitions Relative To New Jersey Supplementary Food Stamp Program.

44:10-80 Definitions relative to New Jersey Supplementary Food Stamp Program.

2.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Department" means the Department of Human Services.

"Federal food stamp program" means the federal food stamp program authorized by Title XIII of the "Food and Agriculture Act of 1977," Pub.L.95-113 (7 U.S.C.s.2011 et seq.).

"Program" means the New Jersey Supplementary Food Stamp Program established pursuant to this act.

L.1998,c.32,s.2.



Section 44:10-81 - New Jersey Supplementary Food Stamp Program.

44:10-81 New Jersey Supplementary Food Stamp Program.

3. a. There is established the New Jersey Supplementary Food Stamp Program in the Department of Human Services. The purpose of the program is to provide nutritional assistance to those categories of noncitizens who were rendered ineligible for the federal food stamp program by section 402 of Pub.L.104-193, the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996" (8 U.S.C.s.1612).

b.The program shall be administered pursuant to State rules and regulations implementing the federal food stamp program, except that the eligibility criteria for noncitizens for the program provided in section 4 of this act shall be used in lieu of those of the federal food stamp program.

L.1998,c.32,s.3.

44:10-81.1 Food stamp application form, ordinary, concise language required.

1. a. The Commissioner of Human Services shall review and, to the maximum extent permissible under federal law, streamline the application form for participation in the federal food stamp program authorized by Title XIII of the "Food and Agriculture Act of 1977," Pub.L.95-113 (7 U.S.C.s.2011 et seq.), and the New Jersey Supplementary Food Stamp Program established pursuant to P.L.1998, c.32 (C.44:10-79 et seq.), which is currently used by persons who are not applying for other public assistance, so that the appropriate form, including all instructions and information relating to the application procedure, eligibility determination, and accompanying information that is required to be furnished by the applicant, contains ordinary and concise language.

b.In performing the review, the commissioner shall examine food stamp applications used by other states which utilize their food stamp applications for one or more programs.

L.2002,c.16,s.1.



Section 44:10-81.1 - Food Stamp Application Form, Ordinary, Concise Language Required.

44:10-81.1 Food stamp application form, ordinary, concise language required.

1. a. The Commissioner of Human Services shall review and, to the maximum extent permissible under federal law, streamline the application form for participation in the federal food stamp program authorized by Title XIII of the "Food and Agriculture Act of 1977," Pub.L.95-113 (7 U.S.C.s.2011 et seq.), and the New Jersey Supplementary Food Stamp Program established pursuant to P.L.1998, c.32 (C.44:10-79 et seq.), which is currently used by persons who are not applying for other public assistance, so that the appropriate form, including all instructions and information relating to the application procedure, eligibility determination, and accompanying information that is required to be furnished by the applicant, contains ordinary and concise language.

b.In performing the review, the commissioner shall examine food stamp applications used by other states which utilize their food stamp applications for one or more programs.

L.2002,c.16,s.1.



Section 44:10-82 - Eligibility Of Noncitizen For Program.

44:10-82 Eligibility of noncitizen for program.

4. a. A noncitizen shall be eligible for participation in the program if that person was: lawfully admitted into the United States prior to August 22, 1996, remains lawfully present in the United States, is ineligible for the federal food stamp program, and is one of the following:

(1)under 18 years of age;

(2)65 years of age or over;

(3)receiving benefits under the supplemental security income program established pursuant to the federal Social Security Act, Pub.L.92-603 (42 U.S.C.s.1381 et seq.), or determined to be an essential person under the supplemental security income program;

(4)mentally or physically incapacitated, as defined by regulation of the commissioner, including being blind;

(5)considered unemployable under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.); or

(6)a natural or adoptive parent, stepparent or legal guardian residing with that person's dependent child under the age of 18. Unless employed, this person: shall be required to participate in a work activity as defined in section 3 of P.L.1997, c.38 (C.44:10-57), which may include a program that is designed to assist the person in securing employment or preparing for employment, in accordance with the provisions of subsection f. of section 8 of P.L.1997, c.38 (C.44:10-62); and shall be eligible for child care and other services under the Work First New Jersey program related to the work activity, except that:

(a)the person shall not be required to engage in a work activity if child care is unavailable for the person's dependent child in accordance with the provisions of subsection d. of section 8 of P.L.1997, c.38 (C.44:10-62); and

(b)the person may be temporarily deferred from the work activity requirement in accordance with the provisions of subsection e. of section 8 of P.L.1997, c.38 (C.44:10-62).

b.To be eligible for the program, a noncitizen shall also meet one of the following criteria:

(1)lawfully admitted for permanent residence as an immigrant;

(2)entered the United States prior to January 1, 1972, or some later date as required by law, and continuously maintained residency in the United States since then, and is not ineligible for citizenship but is considered to be lawfully admitted for permanent residence as a result of an exercise of discretion by the United States Attorney General;

(3)was qualified by the federal Immigration and Naturalization Service for conditional entry into the United States after March 31, 1980 because of persecution or fear of persecution on account of race, religion, or political opinion;

(4)was qualified by the federal Immigration and Naturalization Service for conditional entry into the United States prior to April 1, 1980;

(5)was granted asylum through an exercise of discretion by the United States Attorney General;

(6)is lawfully present in the United States as a result of an exercise of discretion by the United States Attorney General for emergent reasons or reasons deemed strictly in the public interest, or as a result of a grant of parole by the United States Attorney General;

(7)the United States Attorney General has withheld deportation of the noncitizen because of the judgment of the United States Attorney General that the noncitizen would otherwise be subject to persecution on account of race, religion, or political opinion;

(8)has been determined as aged, blind or disabled in accordance with the supplemental security income program established pursuant to the federal Social Security Act, Pub.L.92-603 (42 U.S.C.s.1381 et seq.), and is considered by the federal Immigration and Naturalization Service to be lawfully admitted for temporary residence;

(9)was granted lawful temporary resident status at least five years prior to applying for the program and subsequently gained lawful permanent resident status; or

(10) is, as of June 1, 1987 or thereafter, a special agricultural worker as defined by federal law and lawfully admitted for temporary residence.

c.A noncitizen who is certified as eligible for the program by the department, or the agency designated by the department, shall be required to apply for United States citizenship within 60 days of the date that the noncitizen is certified as eligible for the program or within 60 days of the date the noncitizen is eligible to apply for citizenship, whichever is later, except that a noncitizen shall be exempt from the citizenship application requirement if that person is:

(1)unable to either apply for or obtain citizenship due to a medical or physical condition as defined by regulation of the commissioner; or

(2)a child under 18 years of age.

d. An eligible noncitizen may continue to receive program benefits until that person meets the minimum residency requirements provided in federal law to apply for citizenship.

e.A person who is required to apply for citizenship to retain eligibility for the program, but who fails to supply adequate proof to the department, or the agency designated by the department, that he has made timely application for citizenship, shall have his eligibility for the program terminated.

f.A person who applies for citizenship, but who subsequently is determined by the federal Immigration and Naturalization Service to be ineligible for citizenship, except for a noncitizen as described in paragraph (1) of subsection c. of this section, shall have his eligibility for the program terminated at the end of the month in which the 60-day period as provided in subsection c. of this section expires.

L.1998,c.32,s.4.



Section 44:10-83 - State Payment Of County Administrative Costs.

44:10-83 State payment of county administrative costs.

5.The State shall pay the full amount of each county's administrative costs applicable to households that contain only persons eligible for the program. These costs shall be determined in accordance with the approved cost allocation plan of the department.

L.1998,c.32,s.5.



Section 44:10-84 - Noncitizen Federal Food Stamp Recipients Not Eligible.

44:10-84 Noncitizen federal food stamp recipients not eligible.

6.A noncitizen who is eligible for the federal food stamp program shall not be eligible for the program. A noncitizen who is ineligible for the federal food stamp program, but is eligible for the program, and who subsequently is made eligible for the federal food stamp program due to changes in federal law, shall lose entitlement to benefits under the program upon receipt of benefits under the federal food stamp program.

L.1998,c.32,s.6.



Section 44:10-85 - Rules, Regulations.

44:10-85 Rules, regulations.

11.The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1998,c.32,s.11.



Section 44:10-86 - Short Title

44:10-86. Short title
1.This act shall be known and may be cited as the "New Jersey Individual Development Account Act."

L.2001,c.93,s.1.



Section 44:10-87 - Findings, Declarations Regarding Individual Development Accounts

44:10-87. Findings, declarations regarding individual development accounts
2. a. The Legislature finds and declares that:

(1)Economic well-being does not come solely from income, spending and consumption, but also requires savings, investment and accumulation of assets, since assets can improve economic stability, connect people with a viable and hopeful future, stimulate development of human and other capital, yield personal and social dividends and enhance the welfare of offspring.

(2)With the enactment of the "Work First New Jersey Act," P.L.1997, c.38 (C.44:10-55 et seq.) and companion legislation, emphasizing moving people off of public assistance and into employment, there is an urgent need to provide incentives for savings accounts that will complement and stabilize the movement of people from public assistance and into employment.

(3)Income-based social policy should be complemented with asset-based social policy, because while income-based policies ensure that consumption needs, including food, child care, rent, clothing and health care are met, asset-based policies provide the means to achieve some degree of economic self-sufficiency.

(4)The State of New Jersey should develop policies, such as individual development accounts, that promote higher rates of personal savings and net private domestic investment.

b.It is the intent of the Legislature, therefore, to provide for the establishment of individual development accounts which accounts are designed to:

(1)provide individuals and families, especially those with limited means, an opportunity to accumulate assets;

(2)facilitate and mobilize savings;

(3)promote education, home ownership and micro enterprise development; and

(4)stabilize families and build communities.

L.2001,c.93,s.2.



Section 44:10-88 - Definitions Regarding Individual Development Accounts

44:10-88. Definitions regarding individual development accounts
3.As used in this act:

"Account holder" means a person who is the owner of an individual development account.

"Commissioner" means the Commissioner of Community Affairs.

"Community-based organization" means a not-for-profit organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. s.501(c)(3)) and exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. s.501 (a)), that is approved by the commissioner to implement the New Jersey Individual Development Account Program established under this act.

"Department" means the Department of Community Affairs.

"Economic literacy" means a basic understanding of budgets and savings accounts, credit and interest and how to use financial services; and having a savings plan and using it to reach the account holder's savings goal for an individual development account.

"Eligible individual" means an adult with an annual household gross income up to a maximum of 200 percent of the official poverty level.

"Financial institution" means a state or federally chartered bank, savings bank, savings and loan association or credit union with an office in this State.

"Fund" means the Individual Development Account Fund established pursuant to 42 U.S.C. s.604(h) and 45 C.F.R. Part 263 (45 C.F.R. s.263.0 et seq.).

"Individual development account" means an account established pursuant to 42 U.S.C. s.604(h) and 45 C.F.R. Part 263 (45 C.F.R. s.263.0 et seq.) in trust for an eligible individual that is a trust account pursuant to the "Multiple-party Deposit Account Act," P.L.1979, c.491 (C.17:16I-1 et seq.).

"Program" means the New Jersey Individual Development Account Program established pursuant to the provisions of this act.

"Program contributor" means a person or entity who makes a contribution to an individual development account reserve fund, except that "program contributor" does not mean the account holder.

"Reserve fund" means the individual development account reserve fund created by a community-based organization for the purposes of: funding the costs incurred in the administration of the program; receiving matching funds from the State; and providing matching funds for individual development accounts pursuant to section 5 of this act.

L.2001,c.93,s.3.



Section 44:10-89 - New Jersey Individual Development Account Program

44:10-89. New Jersey Individual Development Account Program
4. a. The New Jersey Individual Development Account Program is hereby established within the Department of Community Affairs. The purpose of this program shall be to provide each eligible individual in this State with an opportunity to establish an individual development account in a financial institution, to the extent funding will permit. The individual development account may be used for any of the purposes specified under subsection c. of section 5 of this act.

b.There is established in the department, the Individual Development Account Fund. This fund shall be used by the commissioner to provide:

(1)grants to community-based organizations selected by the commissioner to participate in the program; and

(2)a State match of one dollar for every one dollar of earned income deposited into an individual development account by the account holder, except that the maximum amount provided as a match per individual development account per calendar year shall be $1,500. The earned income deposited into an individual development account shall not be deposited on behalf of the account holder by a third party.

Community-based organizations may raise additional, non-federal or State funds to increase the State match rate and the State maximum annual match amount.

c.The commissioner shall implement this program by entering into agreements with community-based organizations which the commissioner shall select through a request for proposal process, pursuant to the provisions of P.L.1987, c.7 (C.52:14-34.4 et seq.).

d.In reviewing the proposals of community-based organizations, the commissioner shall consider the following factors:

(1)the not-for-profit status of the organization;

(2)the fiscal accountability of the organization;

(3)the ability of the organization to provide its moneys or raise moneys from program contributors for matching contributions which are in addition to State matching funds;

(4)the plan of the organization for the development, implementation and management of an individual development account program;

(5)the capacity of the organization to provide economic literacy training, either directly or through another provider;

(6)the organization's history of working with low-income populations;

(7)the target population and the extent to which the organization plans to exceed the 33.3 percent minimum participation under this act by current or former Work First New Jersey recipients pursuant to P.L.1997, c.38 (C.44:10-55 et seq.), or Aid to Families with Dependent Children recipients or Temporary Assistance for Needy Families recipients pursuant to 42 U.S.C. s.601 et seq.; and

(8)the length of time, in months and years, of the operation of the program, taking into account the resources that are available to the organization.

e. (1) The commissioner shall select community-based organizations and enter into a contract for services with each organization selected that requires the organization to establish and maintain an individual development account reserve fund and work with each eligible individual and any local financial institution to establish an individual development account, among other services to be provided for eligible individuals and their households, if any.

(2)The commissioner shall have the discretion to disburse moneys from the fund in a manner and an amount the commissioner deems appropriate and consistent with the community-based organization's contract for services and proposal selected pursuant to this subsection and subsections c., d. and f. of this section.

f. (1) No more than 10 percent of the federal Temporary Assistance for Needy Families funds under this act may be used for administrative purposes by a community-based organization selected to participate in the program.

(2)No more than 10 percent of the federal Temporary Assistance for Needy Families funds under this act may be used to provide economic literacy training and one-on-one financial counseling to account holders by an organization selected to participate in the program.

g.At all times, a minimum of 33.3 percent of the account holders participating in the program shall be current or former Work First New Jersey recipients pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) or Aid to Families with Dependent Children recipients or Temporary Assistance for Needy Families recipients pursuant to 42 U.S.C. s.601 et seq., unless otherwise authorized by the commissioner.

L.2001,c.93,s.4.



Section 44:10-90 - Opening An Individual Development Account; Conditions

44:10-90. Opening an individual development account; conditions
5. a. An eligible individual may, in agreement with a community-based organization selected by the commissioner pursuant to section 4 of this act, open an individual development account for the purpose of accumulating and withdrawing moneys for specified expenditures pursuant to this section. Upon satisfaction of the organization's requirements for economic literacy by an account holder, the organization shall certify to the commissioner that the account holder may withdraw moneys from the account on the approval of the organization, without penalty, for any of the expenditures listed in subsection c. of this section.

b.The commissioner shall establish by regulation:

(1)the minimum monthly deposit amount that each account holder shall be required to maintain and the maximum monthly deposit amount that each account holder shall be permitted to make, during their participation in the program;

(2)the minimum time period the account holder shall maintain an individual development account, pursuant to section 4 of this act, in order to be eligible to withdraw the moneys deposited and receive the State matching funds, pursuant to this subsection and subsections c., d. and e. of this section;

(3)the prior notice of the account holder's intent to, and purpose for, withdrawing individual development account funds and the minimum time period that an account holder shall give notice to the individual development account trustee community-based organization prior to an approved withdrawal in order to be eligible to receive State matching funds pursuant to this subsection and subsections c., d. and e. of this section; and

(4)the maximum length of time an account holder may participate in the program.

c.Upon satisfaction of the provisions of subsections a. and b. of this section by the community-based organization:

(1)the account holder may, upon the approval of the community-based organization, withdraw moneys from the account holder's individual development account in the form of a joint check or transfer of funds made payable to the account holder and the payee of the approved withdrawal, pursuant to 45 C.F.R. s.263.22, for any of the following purposes:

(a)post-secondary educational expenses as defined in 42 U.S.C. s.604(h)(5) and 45 C.F.R. s.263.20;

(b)qualified acquisition costs of a primary residence as defined in 42 U.S.C. s.604(h)(5) and 45 C.F.R. s.263.20; and

(c)qualified business capitalization expenses, as defined in 42 U.S.C. s.604(h)(5) and 45 C.F.R. s.263.20.

(2)if the account holder withdraws any moneys from the account and uses those moneys, or any part of those moneys, for a purpose other than that permitted pursuant to this subsection, the account holder shall forfeit all matching funds associated with the unapproved withdrawal. The account holder shall receive only the moneys which the account holder has deposited into the account.

(3)the commissioner, in consultation with the Commissioner of Human Services, shall establish procedures to ensure that funds held in an individual development account under this act are withdrawn for qualified purposes only, as defined in this subsection. Penalties for unapproved withdrawals may include taxing the withdrawal as income and, as applicable, including the withdrawal as income or resources in determining eligibility for federal and State public assistance pursuant to 45 C.F.R. s.263.23.

d.Community-based organizations approved by the department shall establish an individual development account in trust for an eligible individual in a financial institution as required pursuant to this act. Organizations may, with the approval of the commissioner, employ methods to maximize the efficiency of multiple individual development accounts, such as pooling deposits into a single account held by the financial institution, with individual account information maintained by the organization. In addition, with the approval of the commissioner, organizations shall develop an efficient means of providing the match portion of an individual development account, such as matching deposits at the time of approved withdrawal only. Organizations acting as trustees under this act shall, at all times, maintain current account information, without regard to the chosen method of administration, on all individual development accounts, which shall include: the individual development account balance, a time indexed record of deposits and withdrawals made by the account holder and the current match level. Community-based organizations under this act shall certify to the department that the accounts have been established pursuant to the provisions of this act in trust for the account holder in the manner approved by the commissioner.

e.A community-based organization establishing an individual development account shall:

(1)sign an agreement with an eligible individual to the effect that the account shall be kept in the name of the eligible individual as the account holder and that the eligible individual shall have an officer of the organization as a trustee of the account;

(2)open and keep the account in the name of the eligible individual, with an officer of the organization as trustee;

(3)permit the account holder to deposit earned income, as defined in 42 U.S.C. s.604(h)(2)(C), into an individual development account which shall be matched by the organization when withdrawn for an approved expenditure, pursuant to subsection c. of this section;

(4)maintain the records of individual development accounts in a manner that enables the organization to determine the amounts deposited by the account holder and amounts paid by the organization as matching funds;

(5)require the individual development account to earn a rate of interest that reasonably reflects the prevailing market rate paid on like deposits by financial institutions in this State, which shall be credited to the account holder;

(6)permit the account holder, after obtaining the signature of the trustee, to withdraw moneys from the account for any of the purposes listed in subsection c. of this section;

(7)remit matching funds in the form of a joint check or transfer of funds made payable to the account holder and the payee of the approved withdrawal, pursuant to 45 C.F.R. s.263.22 at the time the account holder withdraws funds for a purpose permitted pursuant to subsection c. of this section;

(8)work with other community-based organizations and State agencies to coordinate the program with other private and public programs designed for asset accumulation and self-sufficiency, such as transportation, child care and health care services, New Jersey Housing and Mortgage Finance Agency programs, Federal National Mortgage Association (Fannie Mae) mortgage programs and other programs under the direction of the Department of Human Services, such as the Family Loan Pilot Program and Entrepreneur Development Services Pilot Program;

(9)provide financial counseling to account holders and assist them in establishing a secure, low-risk, effective savings opportunity, for the purposes of an individual development account, for income that is in excess of the individual development account maximum match of $1,500 per year or income that does not meet the definition of earned income, as defined in paragraph (3) of this subsection, such as federal and State earned income tax credits, homestead and property tax rebates, inheritance, monetary damages recovered in a legal proceeding and income from the sale of an asset. The account shall be tailored to each account holder's resources and financial goals and shall be held in a separate account from the individual development account. Accounts investigated may include money market accounts, individual retirement accounts, certificates of deposit and individual development accounts that do not include matching federal or State funds; and

(10) be deemed to have a fiduciary duty with respect to moneys in an individual development account or reserve fund. The commissioner may require that an organization post and maintain a fidelity bond or other security with regard to the position of the organization as fiduciary for the moneys in an individual development account or reserve fund.

L.2001,c.93,s.5.



Section 44:10-91 - Transfer Of Account On Death Of Holder

44:10-91. Transfer of account on death of holder
6. a. Notwithstanding the provisions of any other law to the contrary, in the event of the death of the account holder, the ownership of the individual development account shall be transferred to the ownership of a contingent beneficiary, which the account holder shall name at the time the account is established and may change at any time. If the beneficiary is deceased or otherwise cannot accept the transfer, the moneys in the individual development account derived from the account holder's earned income and any interest accrued thereon shall be transferred to the estate of the account holder.

b.If an individual development account is closed pursuant to subsection a. of this section or an account holder withdraws from the individual development account program or forfeits his State matching funds due to an unauthorized withdrawal, any moneys held for matching funds for that account may be retained in the reserve fund for reallocation to be used as matching funds for new individual development accounts.

L.2001,c.93,s.6.



Section 44:10-92 - Moneys In, Interest On Account Not Considered Gross Income

44:10-92. Moneys in, interest on account not considered gross income
7. a. Moneys deposited into or withdrawn from an individual development account by an account holder pursuant to subsection c. of section 5 of this act or matched by a community-based organization pursuant to paragraph (7) of subsection e. of section 5 of this act shall not be considered gross income otherwise includable as income pursuant to subsections a., b., k., and p. of N.J.S.54A:5-1.

b.Interest earned by an individual development account shall not be considered gross income otherwise includable as income pursuant to subsection e. of N.J.S.54A:5-1.

c.Moneys deposited in an individual development account and the interest from an individual development account under this act shall not be taken into account in determining eligibility or the amount of assistance under State and federal means-tested programs pursuant to 42 U.S.C s.604(h) and 45 C.F.R. s.263.20.

L.2001,c.93,s.7.



Section 44:10-93 - Regulations; Consultation With Human Services

44:10-93. Regulations; consultation with Human Services
8. a. The commissioner shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.

b.The commissioner shall consult with the Commissioner of Human Services regarding the development, operation and administration of the program and ensuring compliance with 42 U.S.C. s.604(h) and 45 C.F.R. Part 263 (45 C.F.R. s.263.0 et seq.).

L.2001,c.93,s.8.



Section 44:10-94 - Report To Legislature

44:10-94. Report to Legislature
9. a. The commissioner shall report to the Legislature annually on the effectiveness of the program in providing eligible individuals in this State with an opportunity to establish an individual development account and may include in the report recommendations for change, if any, to make the program more effective. This report shall be due within 30 days of the end of the anniversary of the effective date of this section for each year the program is in operation.

b.The Department of Community Affairs shall make available to the Departments of Labor and Human Services necessary individual development account statistical and program information in a usable format and in a timely manner, so that those departments may prepare federal and other reports.

L.2001,c.93,s.9.



Section 44:10-95 - Short Title.

44:10-95 Short title.

1.This act shall be known and may be cited as the "New Jersey SNAP Employment and Training Provider Demonstration Project Act."

L.2013, c.45, s.1.



Section 44:10-96 - Definitions Relative To The "New Jersey Snap Employment And Training Provider Demonstration Project Act."

44:10-96 Definitions relative to the "New Jersey SNAP Employment and Training Provider Demonstration Project Act."

2.As used in this act:

"Commissioner" means the Commissioner of Human Services.

"Demonstration project participant" means an eligible participant who elects to participate in the demonstration project established pursuant to this act.

"Department" means the Department of Human Services.

"Eligible participant" means a SNAP recipient who qualifies for participation in NJ SNAP ETP as a voluntary SNAP ETP participant or as a mandatory SNAP ETP participant.

"Mandatory SNAP ETP participant" means a participant in NJ SNAP ETP who, as a condition of receiving SNAP benefits: is required to register for work; is required to fulfill SNAP employment and training requirements; and has not been exempted from placement in an NJ SNAP ETP component.

"New Jersey Supplemental Nutrition Assistance Program Employment and Training Provider Demonstration Project" or "demonstration project" means the demonstration project established pursuant to this act.

"NJ SNAP ETP" means the New Jersey Supplemental Nutrition Assistance Program Employment and Training Program that assists SNAP recipients with acquiring the skills, training, work, or experience necessary to obtain regular employment, as established under the New Jersey Supplemental Nutrition Assistance Program and as described in the most recent State Employment and Training Plan submitted to the Food and Nutrition Service in the United States Department of Agriculture.

"Non-federal resources" means any of the following resources, provided that the resources are not from a federal source or used as a match for other federal funding purposes:

(1)cash donations from private firms, charitable foundations, or non-profit organizations received by partnering providers;

(2)local tax levy funds received by partnering providers;

(3)certain eligible in-kind contributions received by partnering providers that are public entities, including property or services which support the provider's NJ SNAP ETP activities and which are contributed by non-federal public entities without charge to the partnering provider; or

(4) any other non-federal resources that are currently allowed by the federal government.

"Partnering provider" means a qualifying agency selected to participate in the demonstration project.

"Qualifying agency" means a local government, non-profit entity, institution of higher education, foundation, or other eligible community-based organization that qualifies for allowable federal SNAP ETP reimbursements pursuant to the federal "Food and Nutrition Act of 2008," Pub.L.110-246 (7 U.S.C. s.2011 et seq.) by providing allowable services that help SNAP recipients acquire the skills, training, work, or experience necessary to obtain regular employment. A qualifying agency may also include a consortium of organizations.

"Service area" means the geographic area of the State in which a partnering provider provides NJ SNAP ETP services under the demonstration project established pursuant to this act.

"SNAP" means the New Jersey Supplemental Nutrition Assistance Program, established pursuant to the federal "Food and Nutrition Act of 2008," Pub.L.110-246 (7 U.S.C. s.2011 et seq.).

"SNAP ETP" means the federal Supplemental Nutrition Assistance Program Employment and Training Program administered by the Food and Nutrition Service in the United States Department of Agriculture and established pursuant to the federal "Food and Nutrition Act of 2008," Pub.L.110-246 (7 U.S.C. s.2011 et seq.) and any regulations adopted pursuant thereto.

"Voluntary SNAP ETP participant" means a participant in NJ SNAP ETP who: is exempt from the work registration and employment and training requirements associated with receiving SNAP benefits; or who is not exempt from work registration but who has been exempted from SNAP employment and training requirements or otherwise exempted from placement in an NJ SNAP ETP component.

"Work First New Jersey TANF benefits" means Temporary Assistance for Needy Families benefits provided under the Work First New Jersey program established pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) in accordance with the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," Pub.L.104-193 (42 U.S.C. s.601 et seq.).

L.2013, c.45, s.2.



Section 44:10-97 - New Jersey Supplemental Nutrition Assistance Program Employment And Training Provider Demonstration Project.

44:10-97 New Jersey Supplemental Nutrition Assistance Program Employment and Training Provider Demonstration Project.

3. a. The Department of Human Services shall establish the New Jersey Supplemental Nutrition Assistance Program Employment and Training Provider Demonstration Project under which the department shall form partnerships with qualifying agencies to provide services to eligible participants under NJ SNAP ETP and receive federal reimbursements for those services. The department shall consult with the Department of Labor and Workforce Development and the county welfare agencies with respect to the establishment and oversight of the demonstration project.

b.Applicants for participation as partnering providers in the demonstration project shall be qualifying agencies whose employment and training activities qualify for reimbursement under the federal SNAP ETP program. Partnering providers in the demonstration project shall be selected according to the process and criteria specified in this act.

L.2013, c.45, s.3.



Section 44:10-98 - Proposals To Participate In Demonstration Project.

44:10-98 Proposals to participate in demonstration project.

4. a. The commissioner shall issue a request for proposals from qualifying agencies to participate in the demonstration project no later than 60 days following the effective date of this act.

b.The department shall select no fewer than three partnering providers, from among qualifying agencies submitting proposals, to participate in the demonstration project for a period of four years. Partnering providers shall provide services under NJ SNAP ETP to eligible participants and be eligible to receive federal reimbursements for those services pursuant to the conditions of this act.

c.Each qualifying agency shall be evaluated for participation as a partnering provider in the demonstration project based on the agency's capacity to: serve eligible participants under NJ SNAP ETP; identify and utilize non-federal resources qualifying for federal SNAP ETP reimbursements pursuant to the federal "Food and Nutrition Act of 2008," Pub.L.110-246 (7 U.S.C. s.2011 et seq.); present and implement a coherent program plan for NJ SNAP ETP activities, as described in subsection d. of this section; and perform effectively each of the functions specified in section 6 of this act.

d.Each qualifying agency's proposal shall include a program plan describing how the agency's activities under the demonstration project would fulfill the purposes of NJ SNAP ETP. The program plan shall include, but not be limited to, the following information:

(1)the program goals and objectives, including the agency's priorities for serving eligible participants in the State;

(2)the program design, including: strategies for targeting and recruiting eligible participants; educational skills and training activities; work-related activities; job preparation, placement, and retention activities; strategies for coordinating with the county welfare agencies and the Department of Labor and Workforce Development; and strategies for providing support services, including case management, early intervention, career counseling, and referrals to additional programs and services;

(3)the program budget, including the overall resources to be used to support the agency's NJ SNAP ETP activities, the specific non-federal resources to be used to generate federal SNAP ETP reimbursements, and the intended utilization of anticipated federal SNAP ETP reimbursements;

(4)the extent to which community partners, including subcontractors, will be involved in the agency's activities; and

(5)the agency's plans for performing each of the functions specified in section 6 of this act.

e.In selecting partnering providers for participation in the demonstration project, the department shall prioritize partnering providers that would:

(1)serve SNAP recipients with significant barriers to employment, including, but not limited to: able-bodied adults without dependents required to participate in employment and training programs as a condition of receiving SNAP benefits; individuals with a history of substance abuse or other work limitations; ex-offenders; individuals with low literacy or limited English proficiency; veterans who are not eligible for other employment and training programs; and persons who are 16 through 24 years of age;

(2)serve unemployed or underemployed parents, including non-custodial parents and parents who have exceeded their Work First New Jersey TANF 60-month lifetime limit on cash assistance;

(3)provide training in both vocational and technical skills, as well as "soft skills," including, but not limited to: workplace preparation training, teamwork, problem solving, time management, and conflict resolution;

(4)provide training that results in marketable credentials and that prepares participants for employment or reemployment in industries with projections of growth, as the department identifies those industries in collaboration with the Department of Labor and Workforce Development;

(5)conduct job development activities and identify how job opportunities will be secured to maximize SNAP recipients' permanent placement in employment providing compensation at the level of a living wage and opportunities for wage progression; and

(6)demonstrate a proven history of successful job placement and retention.

f.The department may select partnering providers that would provide NJ SNAP ETP services within any service area including, but not limited to: the entire State; one or more regions encompassing several counties; or a single county.

g.Upon selection of a partnering provider, the department shall negotiate and execute a memorandum of understanding with the partnering provider, the Department of Labor and Workforce Development, and county welfare agencies, as applicable. The memorandum of understanding shall define the extent and degree of assistance among the department, the Department of Labor and Workforce Development, the county welfare agencies, and the partnering provider.

h.The commissioner shall establish standards of performance for partnering providers conducting demonstration project activities pursuant to this act, including, but not limited to, standards for performing the programmatic functions and financial functions required pursuant to section 6 of this act. The memorandum of understanding negotiated and executed pursuant to subsection g. of this section shall include a performance-based system for distributing federal SNAP ETP reimbursements to each partnering provider based upon the partnering provider's achievement of the standards of performance.

i.Upon finding that a partnering provider has not conducted its demonstration project activities in accordance with the standards of performance established in subsection h. of this section or that a partnering provider has otherwise failed to comply with the requirements of this act, the commissioner may: take such action as is necessary to correct the deficiencies of the provider; and terminate the partnering provider's participation in the demonstration project if the provider fails to take remedial action.

L.2013, c.45, s.4.



Section 44:10-99 - Collaboration Between Partnering Providers And County Welfare Agencies.

44:10-99 Collaboration between partnering providers and county welfare agencies.

5. a. A county welfare agency shall collaborate with all partnering providers whose service areas include the county to: inform all eligible participants, upon determination of their eligibility for SNAP benefits, of all demonstration project activities operating within the county; permit all eligible participants to participate in any demonstration project activities available within the county; and assist eligible participants with contacting partnering providers operating demonstration project activities. A county welfare agency may advise an eligible participant as to the applicability and appropriateness of specific demonstration activities to the eligible participant's case, but the county welfare agency shall not assign an eligible participant to demonstration project activities without the eligible participant's consent.

b.A partnering provider shall collaborate with all county welfare agencies within the provider's service area to: inform all eligible participants, upon determination of their eligibility for SNAP benefits, of the availability of demonstration project services; and assist the county welfare agencies with identifying those eligible participants for whom participation in the partnering provider's NJ SNAP ETP activities would be most applicable and appropriate.

c.A partnering provider shall serve all eligible participants residing within the provider's service area who elect to participate in the provider's demonstration project activities. Except as provided in this section, a partnering provider shall not deny or terminate the participation of any demonstration project participant.

d.Mandatory SNAP ETP participants may elect, for the purpose of fulfilling their SNAP employment and training requirements, to participate in a partnering provider's demonstration project activities. The participation of a mandatory SNAP ETP participant in a partnering provider's demonstration project activities shall constitute placement in an NJ SNAP ETP component and shall fulfill SNAP employment and training requirements for the duration of the mandatory SNAP ETP participant's participation. A county welfare agency shall assign a mandatory SNAP ETP participant who does not elect to participate in any demonstration project activities to another NJ SNAP ETP component outside of the demonstration project, as available.

e.Mandatory SNAP ETP participants who elect to participate in demonstration project activities but who subsequently do not cooperate with, or participate in, those activities shall not be subject to penalties for noncompliance with SNAP employment and training requirements during their participation in the demonstration project. Partnering providers shall terminate the demonstration project participation of any non-cooperating or non-participating mandatory SNAP ETP participants and refer the non-cooperating or non-participating mandatory SNAP ETP participants to the applicable county welfare agency. The applicable county welfare agency shall assign the non-cooperating or non-participating mandatory SNAP ETP participant to another NJ SNAP ETP component outside of the demonstration project, as available.

f.Nothing in this act shall be construed to limit the authority of the county welfare agencies or the department to impose penalties for noncompliance with SNAP employment and training requirements on mandatory SNAP ETP participants who: are terminated from participation in demonstration project activities due to non-cooperation or non-participation; and subsequently refuse or fail to comply with SNAP employment and training requirements upon placement within another NJ SNAP ETP component outside of the demonstration project.

g.A partnering provider may deny or terminate the participation of any demonstration project participant who is not appropriately matched to the partnering provider's demonstration project activities upon obtaining approval from the applicable county welfare agency.

L.2013, c.45, s.5.



Section 44:10-100 - Programmatic Functions Required By Partnering Provider.

44:10-100 Programmatic functions required by partnering provider.

6. a. Each partnering provider shall be required to perform the following programmatic functions and to maintain sufficient capacity to perform these functions effectively:

(1)assist demonstration project participants with obtaining and retaining employment;

(2)provide demonstration project participants with appropriate NJ SNAP ETP services and participant reimbursements that fulfill the purposes of NJ SNAP ETP and that qualify for federal SNAP ETP reimbursements. These services and participant reimbursements may include, but are not limited to: job search and placement services; job readiness assistance; education or training that improves basic skills and general employability; specific job skills training or vocational education; work experience that improves the employability of demonstration project participants; subsidized employment; workfare; self-employment training; services related to the federal Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.); job retention services; or reimbursements for demonstration project participant expenses, including dependent care costs, transportation expenses, books or training manuals, fees, uniforms, equipment and tools required for employment, or personal safety items required for program participation;

(3)assess and place demonstration project participants into appropriate NJ SNAP ETP services, as defined in paragraph (2) of this subsection;

(4)provide demonstration project participants with support services, including case management, early intervention, career counseling, and referrals to additional programs and services;

(5)verify whether potential demonstration project participants are receiving SNAP benefits and make referrals, as appropriate, to assist potential demonstration project participants with applying for SNAP benefits;

(6)collaborate with county welfare agencies to develop processes and materials that: inform eligible participants regarding demonstration project activities within each county, in accordance with each partnering provider's service area; facilitate eligible participants' communications with partnering providers regarding participation in demonstration project activities; and assist eligible participants with rendering decisions regarding their participation in demonstration project activities;

(7)assist demonstration project participants with continuing to meet administrative requirements, work requirements, employment and training requirements, and other requirements for maintaining SNAP eligibility;

(8)coordinate with the department and county welfare agencies on a monthly basis to verify that demonstration project participants are receiving SNAP benefits and are not receiving Work First New Jersey TANF benefits;

(9)coordinate with the county welfare agencies and the department to distinguish mandatory SNAP ETP participants from voluntary SNAP ETP participants;

(10) provide uninterrupted NJ SNAP ETP services and participant reimbursements to mandatory SNAP ETP participants electing to participate in the demonstration project who become voluntary SNAP ETP participants and to voluntary SNAP ETP participants electing to participate in the demonstration project who become mandatory SNAP ETP participants, subject to the provisions for terminating demonstration project participation pursuant to section 5 of this act;

(11) maintain program records and report to the department the following monthly information for each claimed NJ SNAP ETP participant: program, participant name, participant Social Security number, services and reimbursements received, and weekly hours;

(12) prepare and submit to the department invoice and certification letters each quarter for the total non-federal resources and program expenditures qualifying for federal SNAP ETP reimbursements for the quarter;

(13) monitor demonstration project participants and subcontractors and provide detailed reports of participants, activities, and outcomes to the department on a regular basis;

(14) devote sufficient staff time and expertise to fulfill NJ SNAP ETP administrative and reporting requirements;

(15) collaborate with the department to ensure that federal SNAP ETP reimbursements received under the demonstration program are expended in accordance with all applicable federal laws and regulations; and

(16) report to the department and county welfare agencies on a monthly basis the identities of any mandatory SNAP ETP participants who are not cooperating with, or participating in, assigned services or work, as applicable to mandatory SNAP ETP participants who elect to participate in the demonstration project.

b.Each partnering provider shall be required to perform the following financial functions and to maintain sufficient capacity to perform the functions effectively:

(1)maintain cash flow necessary to manage the delay from program outlays to SNAP ETP reimbursements;

(2)manage federal grants, track expenditures, and ensure that non-federal resources and program expenditures qualify for federal SNAP ETP reimbursements;

(3)perform cost allocation using multiple funds;

(4)track staff time devoted to NJ SNAP ETP activities under this demonstration project; and

(5)maintain records for State audits.

c.Partnering providers may establish agreements with subcontracting organizations to support their NJ SNAP ETP activities under this demonstration project.

d.The department shall consider educational activities serving eligible participants at community colleges as qualifying for federal SNAP ETP reimbursements to the greatest extent allowable under federal laws and regulations. In accordance with section 273.5 of title 7, Code of Federal Regulations, individuals enrolled at least half-time in an institution of higher education who are assigned to, or placed in, an NJ SNAP ETP educational activity, including individuals who voluntarily participate in NJ SNAP ETP activities or who otherwise make self-initiated placements, and who meet all SNAP eligibility requirements shall be determined eligible for SNAP benefits and shall be eligible for participation in the demonstration project.

L.2013, c.45, s.6.



Section 44:10-101 - County Welfare Agencies, Department To Assist Partnering Providers.

44:10-101 County welfare agencies, department to assist partnering providers.

7. a. The county welfare agencies, under the oversight of the department, shall assist partnering providers by:

(1)collaborating with partnering providers, the department, and the Department of Labor and Workforce Development to conduct outreach to potential demonstration project participants and to refer potential demonstration project participants to the partnering providers;

(2)collaborating with partnering providers to develop processes and materials that inform eligible participants regarding: the availability of demonstration project activities within each county, in accordance with each partnering provider's service area; the option for eligible participants to participate in demonstration project activities; the applicability and appropriateness of specific demonstration activities to the eligible participant's case; and the means by which eligible participants may contact partnering providers regarding demonstration project participation;

(3)determining potential demonstration project participants' SNAP eligibility and providing the results of eligibility determinations to partnering providers;

(4)developing and implementing a process to verify that potential demonstration project participants are receiving SNAP benefits and not receiving Work First New Jersey TANF benefits and ensuring that this verification process adheres to all applicable federal laws and regulations restricting the unauthorized disclosure of information concerning applicants for, and recipients of, SNAP or TANF benefits;

(5)determining each potential demonstration project participant's status as a voluntary SNAP ETP participant or a mandatory SNAP ETP participant, in coordination with partnering providers;

(6)confirming each demonstration project participant's SNAP eligibility on a monthly basis; and

(7)collaborating with partnering providers to develop criteria and procedures for terminating the participation of eligible participants in a partnering provider's demonstration project activities including, but not limited to: eligible participants who are not appropriately matched to a partnering provider's demonstration project activities; and any mandatory SNAP ETP participants who are not cooperating with, or participating in, assigned services or work, as applicable to mandatory SNAP ETP participants who elect to participate in the demonstration project.

b.The department shall, in consultation with the county welfare agencies and the Department of Labor and Workforce Development:

(1)assist partnering providers with understanding the administrative requirements, work requirements, employment and training requirements, and other requirements for demonstration project participants to maintain SNAP eligibility;

(2)assist partnering providers with understanding the requirements for non-federal resources and program expenditures to generate federal SNAP ETP reimbursements;

(3)submit requests for federal SNAP ETP reimbursements and fulfill all reporting and other SNAP ETP administrative responsibilities required by the Food and Nutrition Service in the United States Department of Agriculture;

(4)distribute federal SNAP ETP reimbursements received by the State under this demonstration project to the partnering providers whose non-federal resources and program expenditures generated the federal reimbursements, in accordance with the provisions of section 8 of this act;

(5)collect data concerning partnering providers and demonstration project participants, activities, and outcomes; and

(6)audit partnering providers on a routine basis to ensure fiscal and program integrity.

L.2013, c.45, s.7.



Section 44:10-102 - Submission Of Revised State Employment And Training Plan.

44:10-102 Submission of revised State Employment and Training Plan.

8. a. The department shall submit a revised State Employment and Training Plan to the Food and Nutrition Service in the United States Department of Agriculture, in accordance with section 273.7 (c) of title 7, Code of Federal Regulations, in order to expand NJ SNAP ETP to include demonstration project partnerships with qualifying agencies. The revised State Employment and Training Plan shall define the services to be provided under NJ SNAP ETP, including, but not limited to, the demonstration project services provided pursuant to this act. The department shall submit the revised State Employment and Training Plan to the Food and Nutrition Service as soon as practicable but no later than the first day of the seventh month next following the effective date of this act.

b.The commissioner shall take such additional steps as may be necessary to secure approval from the Food and Nutrition Service in the United States Department of Agriculture for this demonstration project and to ensure that the State and partnering providers are in compliance with all applicable provisions of federal and State laws and regulations.

c.The department may reserve up to five percent of the federal SNAP ETP reimbursements generated as a direct result of the activities of the partnering providers and received by the State pursuant to this act for operating expenses and staff directly related to the administration, oversight, and evaluation of this demonstration project. The remaining federal SNAP ETP reimbursements generated as a direct result of the activities of the partnering providers and received by the State pursuant to this act shall be distributed to the partnering providers whose expenditures generated the federal SNAP ETP reimbursements on a pro-rata basis and in accordance with the performance-based system for distributing federal SNAP ETP reimbursements established pursuant to section 4 of this act. Within the request for proposals issued pursuant to this act, the department shall describe the performance-based system for distributing federal SNAP ETP reimbursements and indicate the net percentage of federal SNAP ETP reimbursements that shall be distributed to partnering providers.

d.The department shall apply for any additional federal funds which may be available to implement the provisions of this act, including, but not limited to, any unobligated, unexpended federal SNAP ETP funds originally allocated to other state agencies and available for reallocation pursuant to section 273.7 (d) of title 7, Code of Federal Regulations.

e.The commissioner may solicit, receive, and accept grants, funds, or anything of value from any public or private entity and receive and accept contributions of money, property, labor, or any other thing of value from any legitimate source to support the demonstration project, provided that the commissioner does not have reason to believe that the entity may have a vested interest in the decisions of the commissioner or the department concerning the selection of specific partnering providers.

L.2013, c.45, s.8.



Section 44:10-103 - Report To Governor, Legislature.

44:10-103 Report to Governor, Legislature.

9.The commissioner shall issue a report no later than six months following the effective date of this act, and annually thereafter no later than September 30 of each year, to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature summarizing the participants, activities, and outcomes of the demonstration project. The initial report under this section shall include, but not be limited to, a summary of the request for proposals issued pursuant to section 4 of this act. Subsequent reports under this section shall include, but not be limited to, the identities of the partnering providers selected pursuant to section 4 of this act and a summary of demonstration project participant demographics, activities, and outcomes for each partnering provider. The reports issued pursuant to this section shall not disclose the identities of any SNAP applicants or recipients and shall adhere to all applicable federal laws and regulations restricting the unauthorized disclosure of information concerning applicants for, and recipients of, SNAP benefits.

L.2013, c.45, s.9.



Section 44:10-104 - Certain Income Excluded In Determining Eligibility.

44:10-104 Certain income excluded in determining eligibility.

10.Notwithstanding the provisions of any other law or regulation to the contrary, the department and the county welfare agencies shall exclude from a household's income all legally-obligated or court-ordered child support payments paid by a household member to, or on behalf of, a non-household member, including payments to a third party on behalf of the non-household member and amounts paid toward arrearages, for the purpose of determining whether a household meets applicable gross and net SNAP income eligibility standards.

L.2013, c.45, s.10.



Section 44:11-1 - Definitions.

44:11-1 Definitions.

1.As used in P.L.1964, c.155 (C.44:11-1 et seq.):

"Court" means the Superior Court in the county whose welfare board is responsible for making payments of public assistance to or for the benefit of the recipient or, in cases where a representative payee has been appointed pursuant to P.L.1964, c.155, the Superior Court having made such appointment.

"Functionally incapacitated" means subject to a mental, physical, or emotional condition which renders the individual incapable of receiving and utilizing payments of public assistance in a manner conducive to the health and well-being of the individual and the individual's dependents.

"Representative payee" means a person appointed by a court to act for a recipient to the extent of receiving and administering payments of public assistance.

"Public assistance" means "old age assistance" and "disability assistance" as authorized by Revised Statutes, Title 44, chapter 7; "blind assistance" as authorized by Revised Statutes, Title 30, chapter 6; "assistance for dependent children" as authorized by chapter 86, laws of 1959; together with amendments and supplements to any of the foregoing; and any other program administered through the county welfare boards, by whatever name now or hereafter known, which is authorized to provide financial assistance to needy persons in the form of money payments.

"Recipient" means a person who has been found eligible to receive payments of public assistance.

"Welfare board" means the county welfare board or board of social services responsible for making payments of public assistance to or for the benefit of the recipient.

L.1964, c.155, s.1; amended 1991, c.91, s.446; 2013, c.103, s.120.



Section 44:11-2 - Appointment Of Representative Payee; Contents Of Complaints.

44:11-2 Appointment of representative payee; contents of complaints.

2.Whenever it appears necessary to appoint a representative payee for a recipient who is functionally incapacitated, a complaint seeking such appointment may be filed with the court by the welfare board. The complaint shall set forth the name, age, and place of residence of the recipient; the name and place of residence of the nearest relative of the recipient, if known; and that the recipient has been found otherwise eligible to receive a grant of public assistance.

L.1964, c.155, s.2; amended 2013, c.103, s.121.



Section 44:11-3 - Statement That Recipient Is Functionally Incapacitated.

44:11-3 Statement that recipient is functionally incapacitated.

3.A verified statement by the director of the welfare board, or the director's authorized representative, annexed to the complaint and setting forth that a review by the Division of Family Services in the Department of Human Services indicates that the recipient is functionally incapacitated, shall be prima facie evidence of the necessity for the appointment.

L.1964, c.155, s.3; amended 2013, c.103, s.122.



Section 44:11-4 - Hearing; Evidence; Appointment Of Representative.

44:11-4 Hearing; evidence; appointment of representative.

4.Upon the filing of a complaint and verified statement as provided by P.L.1964, c.155 (C.44:11-1 et seq.), the court shall proceed in a summary manner to hear testimony for the purpose of determining whether the recipient is functionally incapacitated. The written certification of two physicians who have been in the actual practice of medicine and surgery in this State for at least five years shall be sufficient, but not required, evidence to establish the condition of the recipient. If the court is satisfied that the recipient is functionally incapacitated, the court shall appoint a fit and proper person as representative payee for the recipient.

L.1964, c.155, s.4; amended 2013, c.103, s.123.



Section 44:11-5 - Powers And Duties Of Representative

44:11-5. Powers and duties of representative
A representative payee appointed pursuant to this act shall be authorized and empowered to receive payments of public assistance made for and on behalf of the recipient, and to administer such payments for the sole benefit of such recipient, in accordance with the laws and regulations governing such payments. Nothing in this act shall authorize or empower such representative payee to receive, hold or administer any other property, real or personal, of the recipient nor to act as representative of the recipient in any other manner whatsoever.

L.1964, c. 155, s. 5.



Section 44:11-6 - Responsibility For Payments; Statement Of Account; Disposition Of Balance On Death Or Discharge Of Representative

44:11-6. Responsibility for payments; statement of account; disposition of balance on death or discharge of representative
(a) A representative payee appointed pursuant to this act shall be personally responsible for the proper expenditure of all payments of public assistance made on behalf of the recipient, but shall not be required to give bond, and shall not be entitled to compensation for any acts or services performed.

(b) At least once each year following appointment as representative payee, or upon discharge from such office, or upon notice that payments of public assistance are being discontinued, such representative payee shall file with the court a statement of account under oath showing the total amount of moneys received, the amount disbursed on behalf of the recipient, and the balance, if any, remaining in the hands of the representative payee. No further action by the court shall be required if there is annexed to such statement an approval of the account signed by the director of the welfare board or his authorized representative.

(c) Any balance of assistance payments remaining in the hands of a representative payee at the time of his discharge from office, or at the time of discontinuance of public assistance, shall be repaid to the welfare board by such representative payee.

(d) Should any representative payee die while in office, his personal representative shall file a statement of account and make disposition of any balance of assistance payments as provided in this section.

L.1964, c. 155, s. 6.



Section 44:11-7 - Discharge Of Representative.

44:11-7 Discharge of representative.

7. (a) When at a hearing held upon application of the recipient the court determines from the certification of two physicians, or other acceptable evidence, that the recipient is no longer functionally incapacitated, the court may discharge the representative payee.

(b)Whenever it appears upon application and good cause shown by the representative payee or the welfare board that the representative payee should be relieved of the representative payee's duties, the court may discharge the representative payee and, if the circumstances still require, appoint a replacement for the representative payee.

L.1964, c.155, s.7; amended 2013, c.103, s.124.



Section 44:11-8 - Liberal Construction; Costs

44:11-8. Liberal construction; costs
This act shall be liberally construed to secure the beneficial intent and purpose hereof. All proceedings under this act shall be without costs except witness fees as required.

L.1964, c. 155, s. 8.



Section 44:12-1 - Definitions

44:12-1. Definitions
For the purposes of this act "Federal Government" means the United States of America, acting through the Office of Economic Opportunity, established under an act of the Eighty-eighth Congress of the United States entitled "The Economic Opportunity Act of 1964" and any acts amendatory thereof or supplemental thereto, or revisions thereof, or acting through any other Federal agency established by any other act of the Congress of the United States heretofore passed or as may hereafter be passed for like or similar purposes, and "local unit" means all boards, bodies, officers and agencies of the State and of every county, municipality and school district thereof.

L.1966, c. 13, s. 1, eff. April 1, 1966.



Section 44:12-2 - Local Units; Powers.

44:12-2 Local units; powers.

2.In order to facilitate cooperation with the Federal Government in carrying out the programs contemplated by the Economic Opportunity Act of 1964 or related federal legislation, every local unit is authorized:

(a)To accept from the Federal Government, subject to terms and conditions appertaining thereto, grants of funds, equipment, supplies, material and other property; and

(b)to hold, use, expend, deal with, employ, distribute and dispose of such funds, equipment, supplies, material and other property; and

(c)to appropriate money; and

(d)to enter into contracts and agreements with the federal and state governments, other local units or private organizations; and

(e)to engage in such activities and to do such other acts and things as may be necessary or convenient to carry out the powers given in this act.

L.1966,c.13,s.2; amended 1981, c.531, s.1; 2005, c.354, s.33.



Section 44:12-3 - Rules And Regulations

44:12-3. Rules and regulations
The director of the New Jersey Office of Economic Opportunity may prescribe rules and regulations to effectuate the purposes of this act.

L.1966, c. 13, s. 3.



Section 44:12-4 - Powers As Additional And Supplemental To Other Laws

44:12-4. Powers as additional and supplemental to other laws
The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law, and shall not be subject to any limitation contained in any other law nor shall the limitations of this act affect the powers conferred by any other law.

L.1966, c. 13, s. 4.



Section 44:12-5 - Construction Of Act

44:12-5. Construction of act
This act shall be liberally construed to effectuate its purpose.

L.1966, c. 13, s. 5.



Section 44:12-6 - Approval Of Prior Acts And Actions

44:12-6. Approval of prior acts and actions
All acts and actions heretofore taken by any local unit in co-operation with the Federal Government in carrying out the programs contemplated by the aforesaid legislation and all acts and actions heretofore taken pursuant to and in furtherance of said programs are hereby approved, ratified and confirmed.

L.1966, c. 13, s. 6.



Section 44:14-1 - Short Title

44:14-1. Short title
This act shall be known and may be cited as the "County Welfare Per Capita Cost Limitation Act of 1981."

L.1981, c. 60, s. 1, eff. March 3, 1981.



Section 44:14-2 - Legislative Findings And Declarations

44:14-2. Legislative findings and declarations
The Legislature finds and declares: that there is a wide disparity in the cost of welfare between counties despite the assumption of the major portion of such costs by the Federal and State Governments; that the county costs are reflected in the real property taxes paid by the county residents; that the tax reform program enacted in 1976 is designed to relieve property tax burdens; that, consistent with the objectives of that tax reform program, it is altogether fitting and proper to establish a program to provide relief for local taxpayers by placing certain limitations on the per capita costs of county welfare.

L.1981, c. 60, s. 2, eff. March 3, 1981.



Section 44:14-3 - Distribution Of Funds; Determination

44:14-3. Distribution of funds; determination
Funds shall be distributed under this act according to the following formula;

CW CWS E=---- -- ------ x CP CP SP

where:

E is the entitlement for any given county;

CW is the cost of welfare to the county government in the State fiscal year ending in the calendar year prior to the calendar year in which funds are to be distributed, reduced by a factor reflecting any excess county AFDC error rate above the Statewide average AFDC error rate, as determined by the Division of Public Welfare;

CP is the population of the county;

CWS is the cost of welfare to all county governments in the State, in the State fiscal year ending in the calendar year prior to the calendar year in which funds are to be distributed;

SP is the population of the State.

If the per capita county cost of welfare is less than the Statewide per capita cost of welfare, there shall be no entitlement for that year.

For the purpose of this act: a. "population" means the population estimates of the Department of Labor and Industry for the most recent year before the year in which the distribution is made; except that in the 2 calendar years immediately following a Federal decennial census, the census figures shall be used; b. "cost of welfare to the county government" means the amount expended by the county to meet its share of the net assistance cost of the supplemental security income and aid to families with dependent children programs, exclusive of administrative and social services expenditures.

L.1981, c. 60, s. 3, eff. March 3, 1981.



Section 44:14-4 - Entitlement; Certification

44:14-4. Entitlement; certification
On or before January 10 of each year the Commissioner of Human Services shall determine and certify to the chief financial officer of each eligible county the amount to which the county may be entitled under the provisions of this act. The State Treasurer, upon certification of the commissioner and upon warrant of the State Comptroller, shall, in the manner and subject to the restrictions provided in section 5 of this act, pay and distribute to each such county the amount determined and certified.

L.1981,c.60,s.4; amended 1989,c.134,s.1.



Section 44:14-5 - Semiannual Payments By State Treasurer

44:14-5. Semiannual payments by state treasurer
The State Treasurer shall make payments required under this act in two equal installments, the first to be payable annually on August 1 of each year and the second payable annually on the succeeding December 1.

L.1981, c. 60, s. 5, eff. March 3, 1981.



Section 44:14-6 - Anticipation Of Amount Of Funds

44:14-6. Anticipation of amount of funds
A county entitled to receive funds under this act shall anticipate the amount certified by the Commissioner of Human Services in its budget.



L.1981,c.60,s.6; amended 1989,c.134,s.2.



Section 44:14-7 - Reduction Of Base Upon Which Limitation On County Expenditures Is Determined

44:14-7. Reduction of base upon which limitation on county expenditures is determined
In 1982, a county receiving funds under this act shall reduce the base upon which the limitation on county expenditures is determined in an amount equal to 70% of the funds received in 1981.

L.1981, c. 60, s. 7, eff. March 3, 1981.



Section 44:15-1 - Findings, Declarations Relative To Elder Economic Security.

44:15-1 Findings, declarations relative to elder economic security.

1.The Legislature finds and declares that low-income elderly residents of the State are pressured by a widening gap between their increasing housing, health care, fuel, and utility expenses and their fixed incomes. Unfortunately, when income falls short of needs, the value of public support programs is often compromised by insufficient funding, low income limits, and asset limits that discourage savings.

The New Jersey Elder Economic Security Standard Index (NJ Elder Index) is a tool that measures the income older adults require to make ends meet and to remain in their own homes. The NJ Elder Index and related data helps elders and policymakers quantify elder economic security; examine the components of economically secure elders' basic expenses; measure how well public policies can help fill these gaps; evaluate current income support programs' ability to move individuals toward economic security; calculate New Jersey's elder economic insecurity rate; and identify who is most likely to lack security.

L.2015, c.53, s.1.



Section 44:15-2 - Utilization Of Nj Elder Index By Dhs.

44:15-2 Utilization of NJ Elder Index by DHS.

2. a. The Department of Human Services shall utilize the NJ Elder Index to improve the coordination and delivery of public benefits and services to older adults residing in the State and as a planning tool to allocate public resources more efficiently.

b.The department shall update the NJ Elder Index annually using the most recent publicly available data on the costs to live in each county of the State. The department shall further provide the number and percentage of single elder and elder couple households with incomes below the Index by gender, by housing status, by race and ethnicity, and by age 65 to 74 years and 75 or more years, as data sources allow. The data sources to be used shall include:

(1)fair market rents, published by the U.S. Department of Housing and Urban Development;

(2)home ownership costs, published by the U.S. Census Bureau in the American Community Survey Public Use Microdata Sample;

(3)the low-cost food plan, published by the U.S. Department of Agriculture;

(4)Medicare Part A and Part B and out-of-pocket costs, published by the U.S. Department of Health & Human Services;

(5)Medicare Advantage and Part D contract and enrollment data, published by the U.S. Department of Health & Human Services;

(6)annual miles driven by seniors, from the National Household Travel Survey, published by the U.S. Department of Transportation;

(7)automobile operation costs per miles driven, published by the U.S. Internal Revenue Service; and

(8)miscellaneous expenses, including clothing, shoes, paper products, cleaning products, household items, personal hygiene items, and a landline telephone, calculated at 20 percent of housing, food, health care, and transportation.

c.In addition to the core NJ Elder Index, long-term care costs shall be calculated as a significant element of elders' living costs. The department shall calculate home and community-based long-term care costs. Projections shall include weekly costs for six hours, 16 hours, and 36 hours, with and without adult day services. Data sources to be used in determining these costs shall include:

(1)public long-term care costs for homemakers, home health aides, case management, and adult day health services and transportation rates, provided by the New Jersey Department of Human Services; and

(2)private long-term care costs, published in the Genworth Cost of Care Survey and adjusted according to the Consumer Price Index published by the U.S. Bureau of Labor Statistics.

d.When updating the NJ Elder Index and related data pursuant to this section, the department shall provide the NJ Elder Index and related data for the State and each county and any other geographic unit for which index data is deemed relevant and desirable.

L.2015, c.53, s.2.



Section 44:15-3 - Report By Department; Referral To Nj Elder Index And Related Data.

44:15-3 Report by department; referral to NJ Elder Index and related data.

3. a. In any case in which the department reports on the incomes of public benefit participants, the department shall compare participant incomes to their local county NJ Elder Index.

b.The department shall refer to the NJ Elder Index and related data when:

(1)making recommendations for funding to the Governor and the Legislature;

(2)establishing public benefit income eligibility limits;

(3)calculating the change in economic security levels in order to benchmark the impact of public benefit programs for seniors;

(4)designing public outreach programs; and

(5)evaluating case management initiatives that capture the incomes of public benefit program participants and track the impact of the resulting economic security benefit for these participants.

L.2015, c.53, s.3.



Section 44:15-4 - Compliance Subject To Appropriation Of Sufficient Funds, Funding Availability, Resources.

44:15-4 Compliance subject to appropriation of sufficient funds, funding availability, resources.

4.Compliance with the requirements of P.L.2015, c.53 (C.44:15-1 et seq.) shall be subject to the appropriation of sufficient funds and the availability of sufficient resources. If sufficient funds and resources are unavailable to the department to enable full compliance with the provisions of P.L.2015, c.53 (C.44:15-1 et seq.), the department shall comply with its provisions to the extent possible within the limits of available funding and resources.

L.2015, c.53, s.4.






Title 45 - Professions And Occupations

Section 45:1-1 - Persons Entitled To Practice, Etc. Under Former Laws Unaffected

45:1-1. Persons entitled to practice, etc. under former laws unaffected
Any person now entitled to practice any profession or to engage in any occupation, governed or regulated by the provisions of this title by virtue of any prior law, shall continue to be entitled to practice or engage in the same, notwithstanding the enactment of this title, and the validity of any license or other authorization to practice any such profession or to engage in any such occupation, heretofore issued to any person under any prior law, or of any proceeding pending to obtain such a license or authorization shall not be affected by the enactment of this title but all such persons shall in all other respects be subject to the provisions of this title.



Section 45:1-2.1 - Applicability Of Act.

45:1-2.1 Applicability of act.

1.The provisions of this act shall apply to the following boards and commissions: the New Jersey State Board of Accountancy, the New Jersey State Board of Architects, the New Jersey State Board of Cosmetology and Hairstyling, the Board of Examiners of Electrical Contractors, the New Jersey State Board of Dentistry, the State Board of Mortuary Science of New Jersey, the State Board of Professional Engineers and Land Surveyors, the State Board of Marriage and Family Therapy Examiners, the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Optometrists, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Board of Pharmacy, the State Board of Professional Planners, the State Board of Psychological Examiners, the State Board of Examiners of Master Plumbers, the New Jersey Real Estate Commission, the State Board of Court Reporting, the State Board of Veterinary Medical Examiners, the Radiologic Technology Board of Examiners, the Acupuncture Examining Board, the State Board of Chiropractic Examiners, the State Board of Respiratory Care, the State Real Estate Appraiser Board, the State Board of Social Work Examiners, the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors, the Elevator, Escalator, and Moving Walkway Mechanics Licensing Board, the State Board of Physical Therapy Examiners, the Orthotics and Prosthetics Board of Examiners, the New Jersey Cemetery Board, the State Board of Polysomnography, the New Jersey Board of Massage and Bodywork Therapy, the Genetic Counseling Advisory Committee and any other entity hereafter created under Title 45 to license or otherwise regulate a profession or occupation.

L.1971, c.60, s.1; amended 1983, c.7, s.19; 1984, c.205, s.40; 1989, c.153, s.22; 1991, c.31, s.16; 1991, c.68, s.27; 1991, c.134, s.15; 1993, c.365, s.18; 1995, c.366, s.20; 2003, c.18, s.18; 2005, c.244, s.14; 2005, c.308, s.8; 2007, c.211, s.29; 2007, c.337, s.10; 2009, c.41, s.11; 2012, c.71, s.13.



Section 45:1-2.2 - Membership Of Certain Boards And Commissions; Appointment, Removal, Quorum.

45:1-2.2 Membership of certain boards and commissions; appointment, removal, quorum.

2. a. All members of the several professional boards and commissions shall be appointed by the Governor in the manner prescribed by law; except in appointing members other than those appointed pursuant to subsection b. or subsection c., the Governor shall give due consideration to, but shall not be bound by, recommendations submitted by the appropriate professional organizations of this State.

b.In addition to the membership otherwise prescribed by law, the Governor shall appoint in the same manner as presently prescribed by law for the appointment of members, two additional members to represent the interests of the public, to be known as public members, to each of the following boards and commissions: the New Jersey State Board of Accountancy, the New Jersey State Board of Architects, the New Jersey State Board of Cosmetology and Hairstyling, the New Jersey State Board of Dentistry, the State Board of Mortuary Science of New Jersey, the State Board of Professional Engineers and Land Surveyors, the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Optometrists, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Board of Pharmacy, the State Board of Professional Planners, the State Board of Psychological Examiners, the New Jersey Real Estate Commission, the State Board of Court Reporting, the State Board of Social Work Examiners, the Elevator, Escalator, and Moving Walkway Mechanics Licensing Board, and the State Board of Veterinary Medical Examiners, and one additional public member to each of the following boards: the Board of Examiners of Electrical Contractors, the State Board of Marriage and Family Therapy Examiners, the State Board of Examiners of Master Plumbers, and the State Real Estate Appraiser Board. Each public member shall be appointed for the term prescribed for the other members of the board or commission and until the appointment of his successor. Vacancies shall be filled for the unexpired term only. The Governor may remove any such public member after hearing, for misconduct, incompetency, neglect of duty or for any other sufficient cause.

No public member appointed pursuant to this section shall have any association or relationship with the profession or a member thereof regulated by the board of which he is a member, where such association or relationship would prevent such public member from representing the interest of the public. Such a relationship includes a relationship with members of one's immediate family; and such association includes membership in the profession regulated by the board. To receive services rendered in a customary client relationship will not preclude a prospective public member from appointment. This paragraph shall not apply to individuals who are public members of boards on the effective date of this act.

It shall be the responsibility of the Attorney General to insure that no person with the aforementioned association or relationship or any other questionable or potential conflict of interest shall be appointed to serve as a public member of any board regulated by this section.

Where a board is required to examine the academic and professional credentials of an applicant for licensure or to test such applicant orally, no public member appointed pursuant to this section shall participate in such examination process; provided, however, that public members shall be given notice of and may be present at all such examination processes and deliberations concerning the results thereof, and, provided further, that public members may participate in the development and establishment of the procedures and criteria for such examination processes.

c.The Governor shall designate a department in the Executive Branch of the State Government which is closely related to the profession or occupation regulated by each of the boards or commissions designated in section 1 of P.L.1971, c.60 (C.45:1-2.1) and shall appoint the head of such department, or the holder of a designated office or position in such department, to serve without compensation at the pleasure of the Governor as a member of such board or commission.

d.A majority of the voting members of such boards or commissions shall constitute a quorum thereof and no action of any such board or commission shall be taken except upon the affirmative vote of a majority of the members of the entire board or commission.

L.1971, c.60, s.2; amended 1977, c.285, s.1; 1981, c.295, s.14; 1984, c.205, s.41; 1991, c.68, s.28; 1991, c.134, s.16; 1995, c.366, s.21; 2005, c. 308, s.9; 2012, c.71, s.14.



Section 45:1-2.3 - Qualifications; Rights And Duties

45:1-2.3. Qualifications; rights and duties
Such additional members:

a. Need not meet the educational and professional requirements for membership on such boards or commissions as provided in the several statutes establishing such boards and commissions; and

b. Shall be voting members subject to the same rights, obligations and duties as other members of their respective boards or commissions.

L.1971, c. 60, s. 3, eff. March 25, 1971.



Section 45:1-2.4 - Effect Of Act On Term Of Member In Office

45:1-2.4. Effect of act on term of member in office
Nothing in this act shall affect the right of a board or commission member in office on the effective date of this act to continue to serve for the term for which he was appointed.

L.1971, c. 60, s. 4, eff. March 25, 1971.



Section 45:1-2.5 - Compensation And Reimbursement Of Expenses Of Members; Executive Secretaries; Compensation And Terms; Office And Meeting Places

45:1-2.5. Compensation and reimbursement of expenses of members; executive secretaries; compensation and terms; office and meeting places
With respect to the boards or commissions designated in section 1 of P.L.1971, c.60 (C.45:1-2.1), except as otherwise provided in subsection d. of this section, and notwithstanding the provisions of any other law:

a. The officers and members shall be compensated on a per diem basis in the amount of $25.00 or an amount to be determined by the Attorney General, with the approval of the State Treasurer, but not to exceed $100.00 per diem or $2,500.00 annually, and shall be reimbursed for actual expenses reasonably incurred in the performance of their official duties. Such moneys shall be paid according to rules and regulations promulgated by the Attorney General.

b. The executive secretary shall receive such salary as shall be determined by the appointing authority within the limits of available appropriations and shall serve at its pleasure. Any such executive secretary who holds a certificate, license or registration issued by the board or commission by which he is employed shall not during such employment be permitted to engage in any profession or occupation regulated by the board or commission.

c. The head of the department to which such board or commission is assigned shall maintain within any public building, whether owned or leased by the State, suitable quarters for the board's or commission's office and meeting place, provided that no such office or meeting place shall be within premises owned or occupied by an officer or member of such board or commission.

d. The compensation schedule for members of boards and commissions provided in subsection a. of this section shall not apply to the members of the New Jersey Real Estate Commission, who shall be compensated pursuant to R.S.45:15-6 or to members of the State Board of Medical Examiners who shall receive compensation of $150 per diem.

L.1977, c.285, s.2; amended 1981,c.91,s.1; 1985,c.137,s.2; 1989,c.300,s.17.



Section 45:1-2.6 - Inapplicability Of Act To Rights Under Civil Service Or Any Pension Law Or Retirement System

45:1-2.6. Inapplicability of act to rights under civil service or any pension law or retirement system
Nothing in this act shall deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or any pension law or retirement system.

L.1977, c. 285, s. 3, eff. Nov. 12, 1977.



Section 45:1-3 - Expenses Of Boards Paid From Income; Surplus Paid To State Treasurer; Accounts

45:1-3. Expenses of boards paid from income; surplus paid to state treasurer; accounts
Each member of the boards mentioned in section 45:1-2 of this title shall be entitled to his actual traveling and other expenses incurred in the performance of his duties, which sum shall be paid from the license fees and other sources of income of such boards. Such boards shall also be entitled to expend from their income such sums as shall be necessary to defray all proper expenses incurred by them in the performance of their duties, including the compensation of any of their officers or agents whom they are authorized to compensate. Such boards, if authorized to collect an annual registration or license fee from persons licensed by them, may retain in their treasuries the fees so collected and use the same for the purpose of defraying the expenses of securing evidence against and prosecuting persons violating the provisions of the laws with the enforcement of which they are charged, or, in case the revenue of the boards from other sources shall be insufficient to pay the salary of their secretaries and their other expenses, such fees may be expended for such purposes. Such boards shall be entitled to retain, in addition to the above, at least one hundred dollars in their treasuries for the purpose of preparing and holding their examinations. On or before October thirty-first in each year such boards shall pay to the state treasurer all moneys remaining in their treasuries, except as above stated, which sum, when so paid, shall form a part of the state fund. Such boards shall keep accurate accounts of their receipts and expenditures, which accounts shall be subject to audit by the state comptroller.



Section 45:1-3.1 - Applicability Of Act.

45:1-3.1 Applicability of act.

1.The provisions of this act shall apply to the following boards and commissions: the New Jersey State Board of Accountancy, the New Jersey State Board of Architects, the New Jersey State Board of Cosmetology and Hairstyling, the Board of Examiners of Electrical Contractors, the New Jersey State Board of Dentistry, the State Board of Mortuary Science of New Jersey, the State Board of Professional Engineers and Land Surveyors, the State Board of Marriage and Family Therapy Examiners, the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Optometrists, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Board of Pharmacy, the State Board of Professional Planners, the State Board of Psychological Examiners, the State Board of Examiners of Master Plumbers, the State Board of Court Reporting, the State Board of Veterinary Medical Examiners, the Radiologic Technology Board of Examiners, the Acupuncture Examining Board, the State Board of Chiropractic Examiners, the State Board of Respiratory Care, the State Real Estate Appraiser Board, the New Jersey Cemetery Board, the State Board of Social Work Examiners, the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors, the Elevator, Escalator, and Moving Walkway Mechanics Licensing Board, the State Board of Physical Therapy Examiners, the State Board of Polysomnography, the Orthotics and Prosthetics Board of Examiners, the New Jersey Board of Massage and Bodywork Therapy, the Genetic Counseling Advisory Committee and any other entity hereafter created under Title 45 to license or otherwise regulate a profession or occupation.

L.1974, c.46, s.1; amended 1983, c.7, s.20; 1984, c.205, s.42; 1989, c.153, s.23; 1991, c.31, s.17; 1991, c.68, s.29; 1991, c.134, s.17; 1995, c.366, s.22; 2003, c.18, s.19; 2003, c.261, s.39; 2005, c.244, s.15; 2005, c.308, s.10; 2007, c.211, s.30; 2007, c.337, s.11; 2009, c.41, s.12; 2012, c.71, s.15.



Section 45:1-3.2 - Charges For Examinations, Licensures And Other Services; Establishment Or Change By Rule; Standards

45:1-3.2. Charges for examinations, licensures and other services; establishment or change by rule; standards
Notwithstanding the provisions of Title 45 of the Revised Statutes or any other law to the contrary, any board or commission named in section 1 of this supplementary act may by rule establish, prescribe or change the charges for examinations, licensures and other services it performs, which rule shall first be approved by the head of the department to which such board or commission is assigned and shall be adopted in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (c. 52:14B-1).

Any board's or commission's charges established, prescribed or changed pursuant to this section shall be established, prescribed or changed to such extent as shall be necessary to defray all proper expenses incurred by the board or commission in the performance of its duties but such charges shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

L.1974, c. 46, s. 2, eff. June 24, 1974.



Section 45:1-3.3 - Administrative Fees

45:1-3.3. Administrative fees
4.The Director of the Division of Consumer Affairs may by rule establish, prescribe, or modify administrative fees charged by boards in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). For purposes of this section, "administrative fees" are charges assessed to licensees, registrants or holders of certificates, as the case may be, for board functions that are not unique to a particular board but are uniform throughout all boards. Administrative fees include, but are not limited to, fees for a duplicate or replacement license, certification or registration, late renewal fee, license reinstatement fee, and the fee for processing change of address.

L.1999,c.403,s.4.



Section 45:1-4 - Salary Of Secretary

45:1-4. Salary of secretary
The secretary of each of the boards mentioned in section 45:1-2 of this title, whether or not a member thereof, shall be entitled to receive such reasonable salary or compensation for his services as secretary as shall be fixed by such boards, which shall be paid by the boards from their receipts, unless an appropriation is made for the expenses of such boards, in which case the same shall be paid from such appropriation.



Section 45:1-7 - Issuance Of Certain Licenses Or Certificates Of Registration.

45:1-7 Issuance of certain licenses or certificates of registration.

1.Notwithstanding any of the provisions of Title 45 of the Revised Statutes or of any other law to the contrary, all professional or occupational licenses or certificates of registration, except such licenses or certificates issued to real estate brokers or salesmen pursuant to chapter 15 of Title 45, which prior to the effective date of this act were issued for periods not exceeding one year and were annually renewable, shall, on and after the effective date of this act, be issued for periods of two years and be biennially renewable, except that licenses and business permits issued to electrical contractors and certificates of registration issued to qualified journeymen electricians pursuant to chapter 5A of Title 45 shall be issued for periods of three years and be triennially renewable; provided, however, the boards or commissions in charge of the issuance or renewal of such licenses or certificates may, in order to stagger the expiration dates thereof, provide that those first issued or renewed after the effective date of this act, shall expire and become void on a date fixed by the respective boards or commissions, not sooner than six months nor later than 29 months, after the date of issue.

The fees for the respective licenses and certificates of registration issued pursuant to this act for periods of less or greater than one year shall be in amounts proportionately less or greater than the fees established by law.

L.1972,c.108,s.1; amended 1991, c.6; 2001, c.21, s.1.



Section 45:1-7.1 - Applicability; Renewals; Reinstatements.

45:1-7.1 Applicability; renewals; reinstatements.

5. a. Notwithstanding any other act or regulation to the contrary, the provisions of this section shall apply to every holder of a professional or occupational license or certificate of registration or certification issued or renewed by a board specified in section 2 of P.L.1978, c.73 (C.45:1-15), who seeks renewal of that license or certificate.

b.Every holder of a professional or occupational license or certificate of registration or certification, issued or renewed by a board specified in section 2 of P.L.1978, c.73 (C.45:1-15), who seeks renewal shall submit a renewal application and pay a renewal fee prior to the date of expiration of the license or certificate of registration or certification. If the holder does not renew the license or certificate prior to its expiration date, the holder may renew it within 30 days of its expiration date by submitting a renewal application and paying a renewal fee and a late fee. During the 30-day period, the license shall be valid and the licensee shall not be deemed practicing without a license. Any professional or occupational license or certificate of registration or certification not renewed within 30 days of its expiration date shall be suspended without a hearing.

c.Any individual who continues to practice after the 30 days following the expiration date of that individual's license or certificate of registration or certification shall be deemed to be engaged in unlicensed practice of the regulated profession or occupation, even if no notice of suspension has been provided to the individual.

d.A professional or occupational license or certificate of registration or certification suspended pursuant to this section may be reinstated as provided in section 2 of P.L.2013, c.182 (C.45:1-7.4).

e.A board specified in section 2 of P.L.1978, c.73 (C.45:1-15) shall send a notice of renewal to each of its holders of a professional or occupational license or certificate of registration or certification, as applicable, at least 60 days prior to the expiration of the license or certificate. The notice of renewal shall explain inactive renewal and advise the licensee of the option to renew as inactive. If the notice to renew is not sent at least 60 days prior to the expiration date, no monetary penalties or fines shall apply to the holder for failure to renew provided that the license is renewed within 60 days from the date the notice is sent.

f.A renewal applicant electing to renew as inactive shall not engage in professional or occupational practice within the State or hold himself out as eligible to engage in professional or occupational practice within the State.

L.1999, c.403, s.5; amended 2013, c.182, s.1.



Section 45:1-7.4 - Submissions By Applicant Seeking Reinstatement.

45:1-7.4 Submissions by applicant seeking reinstatement.

2. a. An applicant seeking reinstatement of a license or certificate suspended pursuant to section 5 of P.L.1999, c.403 (C.45:1-7.1) shall submit:

(1)A renewal application;

(2)A certification of employment listing each job held during the period of suspended license, registration, or certification, which includes the names, addresses, and telephone numbers of each employer;

(3)Payment of the renewal fee for the biennial or triennial period for which reinstatement is sought;

(4)Payment of the unpaid renewal fee for the biennial or triennial period immediately preceding the renewal period for which reinstatement is sought;

(5)Payment of a reinstatement fee; and

(6)Proof of having satisfied all conditions precedent to renewal, including, but not limited to, the continuing education credits that were required to be completed during the biennial or triennial period immediately prior to the renewal period for which reinstatement is sought.

b.An applicant seeking reactivation of a license or certificate that was in inactive status pursuant to section 5 of P.L.1999, c.403 (C.45:1-7.1) shall submit:

(1)A renewal application;

(2)A certification of employment listing each job held during the period of suspended license, registration, or certification, which includes the names, addresses, and telephone numbers of each employer;

(3)Payment of the renewal fee for the biennial or triennial period for which reinstatement is sought, or, in the discretion of the board, a prorated fee if there is less than one year remaining in the biennial or triennial period; and

(4)Proof of having satisfied all conditions precedent to renewal, including, but not limited to, the continuing education credits that were required to be completed during the biennial or triennial period immediately prior to the renewal period for which reinstatement is sought.

c.An applicant seeking reinstatement of a license or certificate suspended pursuant to section 5 of P.L.1999, c.403 (C.45:1-7.1), or an applicant seeking reactivation of a license or certificate that was in inactive status pursuant to section 5 of P.L.1999, c.403 (C.45:1-7.1), who holds a valid, current, corresponding professional or occupational license, certificate of registration, or certification in good standing issued by another state, who submits proof of having satisfied that state's continuing education requirements for that license, certification of registration, or certification, shall be deemed to have satisfied paragraph (6) of subsection a. and paragraph (4) of subsection b. of this section.

d.To the extent that specific courses are required to satisfy the continuing education requirement for, or are required to have been satisfied prior to, the biennial or triennial period for which renewal is sought, a board may permit those courses to be taken in the 12 months following renewal. Credit for those courses may be applied to the continuing education requirement for the next renewal period.

e.If a board review of an application for reinstatement or reactivation under this section establishes a basis for concluding that there may be practice deficiencies in need of remediation prior to reinstatement or reactivation, the board may require the applicant to submit to and successfully pass an examination or an assessment of skills, a refresher course, or other requirements as determined by the board prior to reinstatement or reactivation of the license. If that examination or assessment identifies clinical deficiencies or educational needs, the board may require the applicant, as a condition of reinstatement or reactivation of licensure, to take and successfully complete any education or training, or to submit to any supervision, monitoring, or limitations, as the board determines are necessary to assure that the applicant practices with reasonable skill and safety. The board, in its discretion, may restore the license subject to the applicant's completion of the training within a period of time prescribed by the board following the restoration of the license.

L.2013, c.182, s.2.



Section 45:1-7.5 - Issuance Of Professional Or Occupational License, Certificate Of Registration, Or Certification.

45:1-7.5 Issuance of professional or occupational license, certificate of registration, or certification.

3. a. Upon receipt of a completed application, application fee, consent to a criminal history record background check, if applicable, and requisite fee for such a check, a board shall issue a professional or occupational license, certificate of registration, or certification to any person who documents that the person holds a valid, current corresponding professional or occupational license, certificate of registration, or certification in good standing issued by another state, if:

(1)the state that issued the license has, or had at the time of issuance, education, training, and examination requirements for licensure, registration, or certification substantially equivalent to the current standards of this State, as determined by the board or committee;

(2)the applicant had been practicing in the profession for which licensure in this State is sought, within the five years prior to the date of the application; and

(3)the requirements of subsection b. of this section have been satisfied with respect to the person.

b.Prior to the issuance of the license, certificate of registration, or certification pursuant to subsection a. of this section, the board or committee shall have received or obtained:

(1)documentation reasonably satisfactory to the board that the applicant's license, certificate of registration, or certification in that other state is valid, current, and in good standing;

(2)if a person is seeking licensure as a health care professional as defined in section 1 of P.L.2002, c.104 (C.45:1-28), or if a criminal history record background check is otherwise required prior to licensure in this State, the results of a criminal history record background check of the files of the Criminal Justice Information Services Division in the Federal Bureau of Investigation and the State Bureau of Identification in the Division of State Police that does not disclose a conviction for a disqualifying crime; and

(3)designation of an agent in this State for service of process if the applicant is not a New Jersey resident and does not have an office in New Jersey.

c.For purposes of this section, "good standing" means that:

(1)no action has been taken against the applicant's license by any licensing board;

(2)no action affecting the applicant's privileges to practice that applicant's profession has been taken by any out-of-State institution, organization, or employer;

(3)no disciplinary proceeding is pending that could affect the applicant's privileges to practice that applicant's profession;

(4)all fines levied by any out-of-State board have been paid; and

(5)there is no pending or final action by any criminal authority for violation of law or regulation, or any arrest or conviction for any criminal or quasi-criminal offense under the laws of the United States, this State, or any other state including, but not limited to: criminal homicide; aggravated assault; sexual assault, criminal sexual contact, or lewdness; or an offense involving any controlled dangerous substance or controlled dangerous substance analog.

d.For purposes of this section, a "substantially equivalent" examination need not be identical to the current examination requirements of this State, but such examination shall be nationally recognized and of comparable scope and rigor.

e.An applicant's experience may be considered by the board or committee to compensate for disparity in substantial equivalence in education and examination requirements under subsection a. of this section.

f.An applicant shall satisfy or shall have satisfied all applicable prerequisites required for initial licensure in this State, such as obtaining insurance, including malpractice insurance, a surety bond, or a pressure seal.

g.An applicant shall answer truthfully all questions asked of an applicant for initial licensure.

h.Not later than six months after the issuance of the license, the board or committee shall have received documentation reasonably satisfactory to the board verifying the person's education, training, and examination results.

i.A board or committee, after the licensee has been given notice and an opportunity to be heard, may revoke any license based on a license issued by another state obtained through fraud, deception, or misrepresentation.

j.Nothing contained in this section shall preclude a board from requiring an applicant for licensure based on an out-of-State license to take an on-line jurisprudence course or an orientation available to the applicant at any time.

k.Nothing contained in this section shall preclude a board from only granting a license, certificate of registration, or certification without examination to an applicant seeking reciprocity who holds a corresponding license, certificate of registration, or certification from another state if equal reciprocity is provided for a New Jersey applicant for licensure under the law of that other state.

l.Nothing in this section shall preclude a board from exercising its discretion to grant a license, certificate of registration, or certification without examination to an applicant seeking reciprocity who holds a corresponding license, certificate of registration, or certification from another state who does not meet the good standing requirement of subsection a. of this section due to a pending action by a licensing board, a pending action by an out-of-State institution, organization, or employer affecting the applicant's privileges to practice, a pending disciplinary proceeding, or a pending criminal charge or arrest for a crime.

m.Notwithstanding any law or regulation to the contrary, the provisions of this section shall apply to every holder of a professional or occupational license or certificate of registration or certification issued or renewed by a board specified in section 2 of P.L.1978, c.73 (C.45:1-15), except that the provisions of this section shall not apply to any holder of a license issued or renewed by the Board of Examiners of Electrical Contractors pursuant to P.L.1962, c.162 (C.45:5A-1 et seq.), the State Board of Examiners of Master Plumbers pursuant to P.L.1968, c. 362 (C.45:14C-1 et seq.), the New Jersey Real Estate Commission pursuant to R.S.45:15-1 et seq., or the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors pursuant to P.L.2007, c.211 (C.45:16A-1 et seq.).

L.2013, c.182, s.3.



Section 45:1-8 - Contractors; Application Of S. 45:1-9

45:1-8. Contractors; application of s. 45:1-9
The provisions of this act apply to the following classes of contractors:

a. Tree experts, certified pursuant to P.L.1940, c. 100 (C. 13:1-28 et seq.);

b. Home repair contractors, licensed pursuant to P.L.1960, c. 41 (C. 17:16C-62 et seq.);

c. Electrical contractors, licensed pursuant to P.L.1962, c. 162 (C. 45:5A-1 et seq.);

d. Master plumbers, licensed pursuant to P.L.1968, c. 362 (C. 45:14C-1 et seq.);

e. Well drillers, licensed pursuant to P.L.1947, c. 377 (C. 58:4A-5 et seq.); and

f. Any class of contractors who hereafter are licensed by the State.

L.1973, c. 254, s. 1, eff. Nov. 26, 1973.



Section 45:1-9 - Indication Of License, Certificate Number.

45:1-9 Indication of license, certificate number.

2.Any contractor licensed by the State shall indicate his license or certificate number on all contracts, subcontracts, bids, construction permits, and all forms of advertising as a contractor.

L.1973, c.254, s.2; amended 2012, c.71, s.16.



Section 45:1-10 - Agreement By Practitioner For Payments To Laboratory For Tests Without Disclosure To Patient, Third Party Payor; Prohibited.

45:1-10 Agreement by practitioner for payments to laboratory for tests without disclosure to patient, third party payor; prohibited.

1.It shall be unlawful for any person licensed in the State of New Jersey to practice medicine or surgery, dentistry, osteopathy, podiatric medicine or chiropractic to agree with any clinical, bio-analytical or hospital laboratory, wheresoever located, to make payments to such laboratory for individual tests, combination of tests, or test series for patients unless such person discloses on the bills to patients and third party payors the name and address of such laboratory and the net amount or amounts paid or to be paid to such laboratory for individual tests, combination of tests or test series.

L.1973,c.322,s.1; amended 1977, c.323; 2005, c.259, s.36.



Section 45:1-10.1 - Responsibility Of Health Care Professionals For Filing Claims.

45:1-10.1 Responsibility of health care professionals for filing claims.

13. Effective 12 months after the adoption of regulations establishing standard health care enrollment and claim forms by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23), a health care professional licensed pursuant to Title 45 of the Revised Statutes is responsible for filing all claims for third party payment, including claims filed on behalf of the licensed professional's patient for any health care service provided by the licensed professional that is eligible for third party payment, except that at the patient's option, the patient may file the claim for third party payment.

a.In the case of a claim filed on behalf of the professional's patient, the professional shall file the claim within 60 days of the last date of service for a course of treatment, on the standard claim form adopted by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23).

b.In the case of a claim in which the patient has assigned his benefits to the professional, the professional shall file the claim within 180 days of the last date of service for a course of treatment, on the standard claim form adopted by the Commissioner of Banking and Insurance pursuant to section 1 of P.L.1999, c.154 (C.17B:30-23). If the professional does not file the claim within 180 days of the last date of service for a course of treatment, the third party payer shall reserve the right to deny payment of the claim, in accordance with regulations established by the Commissioner of Banking and Insurance, and the professional shall be prohibited from seeking any payment directly from the patient.

(1)In establishing the standards for denial of payment, the Commissioner of Banking and Insurance shall consider the good faith use of information provided by the patient to the professional with respect to the identity of the patient's third party payer, delays in filing a claim related to coordination of benefits between third party payers and any other factors the commissioner deems appropriate, and, accordingly, shall define specific instances where the sanctions permitted pursuant to this subsection shall not apply.

(2)A professional who fails to file a claim within 180 days and whose claim for payment has been denied by the third party payer in accordance with this subsection may, in the discretion of a judge of the Superior Court, be permitted to refile the claim if the third party payer has not been substantially prejudiced thereby. Application to the court for permission to refile a claim shall be made within 14 days of notification of denial of payment and shall be made upon motion based upon affidavits showing sufficient reasons for the failure to file the claim with the third party payer within 180 days.

c.The provisions of this section shall not apply to any claims filed pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.).

d.A health care professional who violates the provisions of subsection a. of this section may be subject to a civil penalty of $250 for each violation plus $50 for each day after the 60th day that the provider fails to submit a claim. The penalty shall be sued for and collected by the Division of Consumer Affairs in the Department of Law and Public Safety pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

L.1999,c.154,s.13.



Section 45:1-11 - Violations; Penalty

45:1-11. Violations; penalty
Any person violating this act shall be guilty of a misdemeanor.

L.1973, c. 322, s. 2, eff. Dec. 18, 1973.



Section 45:1-12 - Extra Fee For Completion Of Medical Claim Form, Certain Practitioners, Penalty.

45:1-12 Extra fee for completion of medical claim form, certain practitioners, penalty.

1.No podiatrist, optometrist or psychologist and no professional service corporation engaging in the practice of podiatric medicine, optometry or psychology in this State shall charge a patient an extra fee for services rendered in completing a medical claim form in connection with a health insurance policy. Any person violating this act shall be subject to a fine of $100.00 for each offense.

Such penalty shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and municipal court shall have jurisdiction within its territory of such proceedings. Process shall be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of the State Board of Medical Examiners with respect to podiatrists, the New Jersey State Board of Optometry for optometrists or the State Board of Psychological Examiners for psychologists.

L.1975,c.300,s.1; amended 1991, c.91, s.447; 2005, c.259, s.37.



Section 45:1-14 - Legislative Findings And Declarations; Liberal Construction Of Act

45:1-14. Legislative findings and declarations; liberal construction of act
The Legislature finds and declares that effective implementation of consumer protection laws and the administration of laws pertaining to the professional and occupational boards located within the Division of Consumer Affairs require uniform investigative and enforcement powers and procedures and uniform standards for license revocation, suspension and other disciplinary proceedings by such boards. This act is deemed remedial, and the provisions hereof should be afforded a liberal construction.

L.1978, c. 73, s. 1, eff. July 13, 1978.



Section 45:1-15 - Application Of Act.

45:1-15 Application of act.

2.The provisions of this act shall apply to the following boards and all professions or occupations regulated by, through or with the advice of those boards: the New Jersey State Board of Accountancy, the New Jersey State Board of Architects, the New Jersey State Board of Cosmetology and Hairstyling, the Board of Examiners of Electrical Contractors, the New Jersey State Board of Dentistry, the State Board of Mortuary Science of New Jersey, the State Board of Professional Engineers and Land Surveyors, the State Board of Marriage and Family Therapy Examiners, the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Optometrists, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Board of Pharmacy, the State Board of Professional Planners, the State Board of Psychological Examiners, the State Board of Examiners of Master Plumbers, the State Board of Court Reporting, the State Board of Veterinary Medical Examiners, the State Board of Chiropractic Examiners, the State Board of Respiratory Care, the State Real Estate Appraiser Board, the State Board of Social Work Examiners, the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors, the Elevator, Escalator, and Moving Walkway Mechanics Licensing Board, the State Board of Physical Therapy Examiners, the State Board of Polysomnography, the Professional Counselor Examiners Committee, the New Jersey Cemetery Board, the Orthotics and Prosthetics Board of Examiners, the Occupational Therapy Advisory Council, the Electrologists Advisory Committee, the Acupuncture Advisory Committee, the Alcohol and Drug Counselor Committee, the Athletic Training Advisory Committee, the Certified Psychoanalysts Advisory Committee, the Fire Alarm, Burglar Alarm, and Locksmith Advisory Committee, the Home Inspection Advisory Committee, the Interior Design Examination and Evaluation Committee, the Hearing Aid Dispensers Examining Committee, the Perfusionists Advisory Committee, the Physician Assistant Advisory Committee, the Audiology and Speech-Language Pathology Advisory Committee, the New Jersey Board of Massage and Bodywork Therapy, the Genetic Counseling Advisory Committee and any other entity hereafter created under Title 45 to license or otherwise regulate a profession or occupation.

L.1978, c.73, s.2; amended 1983, c.7, s.21; 1984, c.205, s.43; 1989, c.153, s.24; 1991, c.31, s.18; 1991, c.68, s.30; 1991, c.134, s.14; 1995, c.366, s.23; 1999, c.403, s.1; 2003, c.18, s.20; 2005, c.244, s.16; 2005, c.308, s.11; 2007, c.211, s.31; 2007, c.337, s.12; 2009, c.41, s.13; 2012, c.71, s.17; 2013, c.253, s.34.



Section 45:1-15.1 - Rules, Regulations

45:1-15.1. Rules, regulations
8.Consistent with their enabling acts, P.L.1978, c.73 (C.45:1-14 et seq.) and the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the boards and others set forth in section 2 of P.L.1978, c.73 (C.45:1-15) are authorized to adopt rules and regulations to serve the public health, safety and welfare.

L.1999,c.403,s.8.



Section 45:1-15.2 - Professional, Occupational Licenses, Registrations, Expiration Date For Individuals With Certain Types Of Military Service; Delayed.

45:1-15.2 Professional, occupational licenses, registrations, expiration date for individuals with certain types of military service; delayed.

1.Any license issued by a professional or occupational board designated in section 2 of P.L.1978, c.73 (C.45:1-15), and any registration issued under the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-1 et al.), shall not expire while the licensee or registrant is an active member of the Armed Forces of the United States and shall be extended for up to 120 days after his or her return from active service. Any late renewal fees, reinstatement fees and other reinstatement requirements shall be waived by the applicable professional or occupational board or the Division of Consumer Affairs upon application by the licensee or registrant within 120 days after he or she returns from active service. If the license or registration is renewed during the 120-day period after his or her return from active service, and the licensee or registrant submits documentation verifying his or her active military service, the licensee or registrant shall only be responsible for normal fees and activities relating to renewal of the license or registration and shall not be charged any additional costs, such as, but not limited to, late fees or delinquency fees.

As used in this section, "active member" means an individual or member of an organized unit ordered into active service in the Armed Forces of the United States by reason of membership in a reserve component of the Armed Forces of the United States or any branch of the Armed Forces of the United States.

L.2008, c.62, s.1.



Section 45:1-15.3 - Issuance Of Certain Professional, Occupational Licenses To Veterans With Equivalent Training.

45:1-15.3 Issuance of certain professional, occupational licenses to veterans with equivalent training.

1. a. Notwithstanding any other act or regulation to the contrary, a professional or occupational board designated in section 2 of P.L.1978, c.73 (C.45:1-15) that issues a professional or occupational license, certificate of registration, or certification for which professional training, education, or experience is required shall give credit toward its requirements for licensure or certification for training, education, and experience received while serving as a member of the Armed Forces of the United States that is substantially equivalent to the training, education, or experience required for licensure or certification.

b.A professional or occupational board shall issue a license or certification to an applicant who presents evidence to the board that:

(1)the applicant has been honorably discharged from active military service;

(2)the training, education, and experience the applicant received while serving as a member of the Armed Forces of the United States, together with any training, education, and experience obtained outside of the Armed Forces, is substantially equivalent to training, education, or experience required for licensure or certification; and

(3)the applicant complies with all other requirements for licensure, including, without limitation, any requirement for examination.

c.For the purpose of determining substantial equivalence of education, a professional or occupational board shall consider education courses directly relevant to the profession or occupation for which a license or certification is sought that are part of the applicant's military training or service that meet the equivalence standards of the American Council on Education.

d.For the purpose of determining substantial equivalence of experience, a professional or occupational board shall consider whether the experience gained in the military is of a character equivalent to that which would have been gained in the civilian sector doing similar work.

e.A professional or occupational board may require an applicant to provide such documentation of the applicant's training, education, or experience as deemed necessary by the board to determine substantial equivalency. An applicant seeking credit for military training, experience, or both shall submit to the appropriate professional or occupational board the applicant's Verification of Military Experience and Training (VMET) Document, DD Form 2586.

f.To the extent that an applicant's military training, education, or experience, or a portion thereof, is not deemed substantially equivalent, a professional or occupational board shall credit whatever portion of the military training, education, or experience that is substantially equivalent towards meeting the requirements for the issuance of the license or certificate.

L.2013, c.49, s.1.



Section 45:1-15.4 - Rules, Regulations.

45:1-15.4 Rules, regulations.

2.Each professional or occupational board designated in section 2 of P.L.1978, c.73 (C.45:1-15), subject to the provisions of this act, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations necessary to implement this act.

L.2013, c.49, s.2.



Section 45:1-15.5 - Definitions Relative To Professional, Occupational Licenses For Certain Military Spouses.

45:1-15.5 Definitions relative to professional, occupational licenses for certain military spouses.

1. a. As used in this section:

"Another jurisdiction" means the District of Columbia, a territory of the United States, or a state other than New Jersey.

"Board" means a professional or occupational board designated in section 2 of P.L.1978, c.73 (C.45:1-15) that issues a professional or occupational license, certificate of registration, or certification.

"Nonresident military spouse" means a person who is not domiciled in this State who is the spouse of an active duty member of the Armed Forces of the United States who has been transferred to this State in the course of the member's service, is legally domiciled in this State, or has moved to this State on a permanent change-of-station basis.

b.Notwithstanding the provisions of any law, rule or regulation to the contrary, each board shall issue, upon application, a license to a nonresident military spouse who meets the requirements of this section, so that the nonresident military spouse may practice lawfully the person's profession or occupation. At the discretion of the board, a nonresident military spouse shall receive a license under this subsection:

(1)pursuant to any law, rule, or regulation providing for licensure by endorsement or reciprocity in the profession or occupation regulated by the board; or

(2)pursuant to an application for a temporary courtesy license pursuant to subsection d. of this section.

c.Notwithstanding the provisions of any other law, rule, or regulation to the contrary, each board shall establish criteria for the issuance of a temporary courtesy license to a nonresident military spouse so that the nonresident military spouse may lawfully practice the profession or occupation regulated by that board in this State on a temporary basis, subject to the requirements of subsection d. of this section when applicable.

d.A nonresident military spouse who applies for a temporary courtesy license pursuant to paragraph (2) of subsection b. of this section shall be entitled to receive that license if that person:

(1)holds a current license to practice the profession or occupation in another jurisdiction that the board determines has licensure requirements to practice the profession or occupation that are equivalent to those adopted by the board;

(2)was engaged in the active practice of the profession or occupation in another jurisdiction for at least two of the five years immediately preceding the date of application for the temporary courtesy license, for which purpose relevant full-time experience in the discharge of official duties in the Armed Forces of the United States or an agency of the federal government shall be credited in the counting of years of service;

(3)has not committed an act in another jurisdiction that would have constituted grounds for the denial, suspension, or revocation of a license to practice the profession or occupation in this State;

(4)has not been disciplined, and is not the subject of an investigation of an unresolved complaint, or a review procedure or disciplinary proceeding, which was conducted by, or is pending before, a professional or occupational licensing or credentialing entity in another jurisdiction;

(5)pays for, and authorizes the board to conduct, a criminal history record background check of that person pursuant to P.L.2002, c.104 (C.45:1-28 et seq.) if such check is required to practice the occupation or practice regulated by that board;

(6)pays any fee the board reasonably requires for the issuance of the temporary courtesy license;

(7)has satisfied any continuing education requirements in the jurisdiction where that person holds a current license to practice the profession or occupation, and, at the discretion of the board, completes such continuing education hours or credits as may be required by the board within the time frame the board may establish;

(8)at the discretion of the board and if applicable, successfully completes a New Jersey jurisprudence examination required of resident applicants or any other examination specifically predicated on New Jersey law required for practice in the profession or occupation; and

(9)complies with any other requirements the board may reasonably determine are necessary to effectuate the purposes of this section.

e.A nonresident military spouse who holds a temporary license pursuant to paragraph (2) of subsection b. of this section shall be entitled to the same rights and be subject to the same obligations as provided by the respective board for New Jersey residents, except that revocation or suspension of a nonresident military spouse's license in the nonresident military spouse's state of residence or any jurisdiction in which the nonresident military spouse held licensure shall automatically cause the same revocation or suspension of the person's temporary courtesy license in New Jersey if that revocation or suspension was on the basis of a charge or commission of a criminal offense, competency, or harmful or inappropriate behavior.

f.A board may require a nonresident military spouse who has not been engaged in the active practice of the profession or occupation in another jurisdiction during the two years immediately preceding the application to undergo additional training, testing, mentoring, monitoring or education should the board deem it necessary.

g.A temporary courtesy license issued pursuant to this section shall be valid for a period of one year and may be extended at the discretion of the board for an additional one year upon application of the holder of the temporary courtesy license.

h.Each board shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of this section, except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, each board may adopt, immediately upon filing with the Office of Administrative Law, regulations the board deems necessary to implement the provisions of this section, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted, or re-adopted by the board in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2013, c.264, s.1.



Section 45:1-16 - Definitions

45:1-16. Definitions
As used within this act the following words or terms shall have the indicated definition unless the context clearly indicates otherwise.

"Board" means any professional or occupational licensing board designated in section 2 of this act.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Person" means any natural person or his legal representative, partnership, corporation, company, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestuis que trust thereof.

L.1978, c. 73, s. 3, eff. July 13, 1978.



Section 45:1-17 - Powers Of Attorney General To Implement Act And Administer Law Enforcement Activities Of Boards

45:1-17. Powers of Attorney General to implement act and administer law enforcement activities of boards
In implementing the provisions of this act and administering the law enforcement activities of those professional and occupational boards located within the Division of Consumer Affairs, the Attorney General may:

a. After advice to the board or boards in question of his intent to proceed under this section, and the specific action he intends to take, and the failure of such board or boards to take steps in accordance with the advice of the Attorney General within 30 days of receipt of such advice, promulgate rules and regulations consistent with the provisions of this act and the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.) governing the procedure for administrative hearings before all boards within the Division of Consumer Affairs. Such rules and regulations shall govern administrative complaints, answers thereto, issuance of subpenas, appointment of hearing examiners, adjournments, submission of proposed findings of fact and conclusions of law, the filing of briefs, and such other procedural aspects of administrative hearings before the boards as the Attorney General may deem necessary; provided, however, nothing herein authorized shall be construed to require the Attorney General to promulgate rules regarding prehearing investigative procedures.

b. After advice to the board or boards in question of his intent to proceed under this section, and the specific action he intends to take, and the failure of such board or boards to take steps in accordance with the advice of the Attorney General within 30 days of receipt of such advice, promulgate substantive rules and regulations consistent with the provisions of any statute governing the activities of any licensing agency, board or committee located within the Division of Consumer Affairs, which shall be limited to disciplinary matters and arbitrary restrictions on initial licensure. In addition to promulgating such rules and regulations, the Attorney General may direct that any proposed or existing regulation be amended, abandoned or repealed. Prior to the final adoption of any regulation affecting the activities of any professional or occupational licensing agency, board or committee located within the division and prior to the issuance of any directive to amend, abandon or repeal any regulation, the Attorney General or his designee shall first consult with the agency, board or committee whose activities are affected regarding the proposed action.

c. After a full consideration of all relevant facts and the applicable law, may direct the initiation of any appropriate enforcement action by a professional or occupational licensing board or set aside, modify or amend, as may be necessary, any action or decision of a licensing agency, board or committee located within the Division of Consumer Affairs; provided, however, no such action shall be directed by the Attorney General in reviewing the action or decision of an agency, board or committee unless such action or decision is contrary to applicable law.

L.1978, c. 73, s. 4, eff. July 13, 1978.



Section 45:1-18 - Investigative Powers Of Board, Director, Or Attorney General.

45:1-18 Investigative powers of board, director, or attorney general.

5.Whenever it shall appear to any board, the director or the Attorney General that a person has engaged in, or is engaging in any act or practice declared unlawful by a statute or regulation administered by such board, or when the board, the director or the Attorney General shall deem it to be in the public interest to inquire whether any such violation may exist, the board or the director through the Attorney General, or the Attorney General acting independently, may exercise any of the following investigative powers:

a.Require any person to file on such form as may be prescribed, a statement or report in writing under oath, or otherwise, as to the facts and circumstances concerning the rendition of any service or conduct of any sale incidental to the discharge of any act or practice subject to an act or regulation administered by the board;

b.Examine under oath any person in connection with any act or practice subject to an act or regulation administered by the board;

c.Inspect any premises from which a practice or activity subject to an act or regulation administered by the board is conducted;

d.Examine any goods, ware or item used in the rendition of a practice or activity subject to an act or regulation administered by the board;

e.Examine any record, book, document, account or paper prepared or maintained by or for any professional or occupational licensee in the regular course of practicing such profession or engaging in such occupation or any individual engaging in practices subject to an act or regulation administered by the board. Nothing in this subsection shall require the notification or consent of the person to whom the record, book, account or paper pertains, unless otherwise required by law;

f.For the purpose of preserving evidence of an unlawful act or practice, pursuant to an order of the Superior Court, impound any record, book, document, account, paper, goods, ware, or item used, prepared or maintained by or for any board licensee in the regular course of practicing such profession or engaging in such occupation or any individual engaging in a practice or activity subject to an act or regulation administered by the board. In such cases as may be necessary, the Superior Court may, on application of the Attorney General, issue an order sealing items or material subject to this subsection;

g.Require any board licensee, permit holder or registered or certified person to submit to an assessment of skills to determine whether the board licensee, permit holder or registered or certified person can continue to practice with reasonable skill and safety; and

h.Whenever a board, the director through the Attorney General, or the Attorney General investigates a consumer complaint, the board, director or the Attorney General, as applicable, shall render a final disposition of the inquiry within 120 days of the filing of the complaint; except that the 120-day period shall be tolled, based upon the documented approval of the Attorney General or the Attorney General's designee, whenever additional time is required: to obtain information, records or evidence sought pursuant to this section that is necessary for the investigation or disposition of the consumer complaint; for the board, director or the Attorney General, as the case may be, to consider additional information furnished more than 30 days after the filing of the complaint; to conduct an administrative hearing in a contested case; for expert consultation related to the subject matter under investigation; because a complaint is, or becomes, the subject of a criminal investigation or prosecution; or for other good cause shown due to extraordinary or unforeseen circumstances. The number of consumer complaints for which tolling of the 120-day period is approved shall be reported to the Attorney General on a monthly basis, and this information shall be provided to the Legislature on a semi-annual basis. Nothing in this subsection shall be construed as affecting the jurisdiction of a board, the director through the Attorney General or the Attorney General.

In order to accomplish the objectives of this act or any act or regulation administered by a board, the Attorney General may hold such investigative hearings as may be necessary and the board, director or Attorney General may issue subpoenas to compel the attendance of any person or the production of books, records or papers at any such hearing or inquiry.

L.1978, c.73, s.5; amended 2001, c.307, s.1; 2010, c.17, s.1.



Section 45:1-18.1 - Findings, Declarations Relative To Unauthorized Practice Of Certain Occupations, Professions.

45:1-18.1 Findings, declarations relative to unauthorized practice of certain occupations, professions.

1.The Legislature finds and declares that:

a.The regulation of certain professions or occupations through the Director of the Division of Consumer Affairs or the boards or committees within the Division of Consumer Affairs in the Department of Law and Public Safety is necessary to protect the health, safety and welfare of the residents of this State;

b.The unauthorized practice of a regulated profession or occupation inures to the detriment of the public;

c.The professional and occupational licensing boards and committees within the Division of Consumer Affairs in the Department of Law and Public Safety are unable to consistently and effectively prevent and sanction the unauthorized practice of regulated professions and occupations due, in part, to limitations in the investigative and enforcement powers currently afforded to the boards and commissions, and to the applicable procedures available to address these issues; and

d.It is therefore necessary and appropriate to protect the health, safety and welfare of the residents of this State to provide the Director of the Division of Consumer Affairs and the boards and committees within the Division of Consumer Affairs with additional investigative and enforcement powers and enhanced procedures to more effectively deter individuals from engaging in the unauthorized practice of a regulated profession or occupation.

L.2009, c.267, s.1.



Section 45:1-18.2 - Exercise Of Investigative Power.

45:1-18.2 Exercise of investigative power.

2. a. The Director of the Division of Consumer Affairs or any board or committee within the division may exercise its investigative power pursuant to section 5 of P.L.1978, c.73 (C.45:1-18) whenever there is reason to believe that there has been a violation of any applicable law or regulation by a person who:

(1)is not licensed, certified, or otherwise permitted by law or regulation to practice a profession or occupation and who represents to the public by any means, that he is able to practice a profession or occupation regulated under Title 45 of the Revised Statutes; or

(2)has engaged or is engaging in the unauthorized practice of a profession or occupation regulated under Title 45 of the Revised Statutes in violation of any law or regulation administered by the director or a board or committee within the Division of Consumer Affairs.

b.Any person who, following notice and a hearing, has been found to have engaged in the conduct specified in paragraph (1) or (2) of subsection a. of this section shall:

(1)immediately cease and desist from practicing that profession or occupation, as ordered by the director or a board or committee; and

(2)be liable to a penalty of not more than $10,000 for the first offense, and not more than $20,000 for each subsequent offense, to be recovered by the director or the board or committee within the Division of Consumer Affairs.

c.Any proceeding instituted pursuant to this section shall be in addition to any other proceeding authorized by section 10 of P.L.1978, c.73 (C.45:1-23), or by any other law.

L.2009, c.267, s.2.



Section 45:1-18.3 - Regulations.

45:1-18.3 Regulations.

3.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of this act.

L.2009, c.267, s.3.



Section 45:1-19 - Failure Or Refusal To File Statement Or Report, Refuse Access To Premises Or Failure To Obey Subpena; Penalty

45:1-19. Failure or refusal to file statement or report, refuse access to premises or failure to obey subpena; penalty
If any person shall fail or refuse to file any statement or report or refuse access to premises from which a licensed profession or occupation is conducted in any lawfully conducted investigative matter or fail to obey a subpena issued pursuant to this act, the Attorney General may apply to the Superior Court and obtain an order:

a. Adjudging such person in contempt of court; or

b. Granting such other relief as may be required; or

c. Suspending the license of any such person unless and until compliance with the subpena or investigative demand is effected.

L.1978, c. 73, s. 6, eff. July 13, 1978.



Section 45:1-20 - Compelling Testimony Or Production Of Book, Paper Or Document; Immunity From Prosecution

45:1-20. Compelling testimony or production of book, paper or document; immunity from prosecution
If any person shall refuse to testify or produce any book, paper, or other document in any proceeding under this act for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him, convict him of a crime, or subject him to a penalty or forfeiture, and shall, notwithstanding, be directed to testify or to produce such book, paper, or document by the Attorney General, he shall comply with such direction.

A person who is entitled by law to, and does assert such privilege, and who complies with such direction of the Attorney General shall not thereafter be prosecuted or subjected to any penalty or forfeiture in any criminal proceeding which arises out of and relates to the subject matter of the proceeding. No person so testifying shall be exempt from prosecution or punishment for perjury or false swearing committed by him in giving such testimony or from any civil or administrative action arising from such testimony.

L.1978, c. 73, s. 7, eff. July 13, 1978.



Section 45:1-21 - Refusal To License Or Renew, Grounds.

45:1-21 Refusal to license or renew, grounds.

8.A board may refuse to admit a person to an examination or may refuse to issue or may suspend or revoke any certificate, registration or license issued by the board upon proof that the applicant or holder of such certificate, registration or license:

a.Has obtained a certificate, registration, license or authorization to sit for an examination, as the case may be, through fraud, deception, or misrepresentation;

b.Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise or false pretense;

c.Has engaged in gross negligence, gross malpractice or gross incompetence which damaged or endangered the life, health, welfare, safety or property of any person;

d.Has engaged in repeated acts of negligence, malpractice or incompetence;

e.Has engaged in professional or occupational misconduct as may be determined by the board;

f.Has been convicted of, or engaged in acts constituting, any crime or offense involving moral turpitude or relating adversely to the activity regulated by the board. For the purpose of this subsection a judgment of conviction or a plea of guilty, non vult, nolo contendere or any other such disposition of alleged criminal activity shall be deemed a conviction;

g.Has had his authority to engage in the activity regulated by the board revoked or suspended by any other state, agency or authority for reasons consistent with this section;

h.Has violated or failed to comply with the provisions of any act or regulation administered by the board;

i.Is incapable, for medical or any other good cause, of discharging the functions of a licensee in a manner consistent with the public's health, safety and welfare;

j.Has repeatedly failed to submit completed applications, or parts of, or documentation submitted in conjunction with, such applications, required to be filed with the Department of Environmental Protection;

k.Has violated any provision of P.L.1983, c.320 (C.17:33A-1 et seq.) or any insurance fraud prevention law or act of another jurisdiction or has been adjudicated, in civil or administrative proceedings, of a violation of P.L.1983, c.320 (C.17:33A-1 et seq.) or has been subject to a final order, entered in civil or administrative proceedings, that imposed civil penalties under that act against the applicant or holder;

l.Is presently engaged in drug or alcohol use that is likely to impair the ability to practice the profession or occupation with reasonable skill and safety. For purposes of this subsection, the term "presently" means at this time or any time within the previous 365 days;

m.Has prescribed or dispensed controlled dangerous substances indiscriminately or without good cause, or where the applicant or holder knew or should have known that the substances were to be used for unauthorized consumption or distribution;

n.Has permitted an unlicensed person or entity to perform an act for which a license or certificate of registration or certification is required by the board, or aided and abetted an unlicensed person or entity in performing such an act;

o.Advertised fraudulently in any manner.

The division is authorized, for purposes of facilitating determinations concerning licensure eligibility, to require the fingerprinting of each applicant in accordance with applicable State and federal laws, rules and regulations. Each applicant shall submit the applicant's name, address, and written consent to the director for a criminal history record background check to be performed. The division is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation. Upon receipt of such notification, the division shall forward the information to the appropriate board which shall make a determination regarding the issuance of licensure. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check, unless otherwise provided for by an individual enabling act. The Division of State Police shall promptly notify the division in the event an applicant or licensee, who was the subject of a criminal history record background check pursuant to this section, is convicted of a crime or offense in this State after the date the background check was performed.

For purposes of this act:

"Completed application" means the submission of all of the information designated on the checklist, adopted pursuant to section 1 of P.L.1991, c.421 (C.13:1D-101), for the class or category of permit for which application is made.

"Permit" has the same meaning as defined in section 1 of P.L.1991, c.421 (C.13:1D-101).

L.1978,c.73,s.8; amended 1991, c.420, s.1; 1997, c.151, s.10; 1999, c.403, s.2; 2003, c.199, s.31.



Section 45:1-21.1 - Information On Dep Application Compliance, Seminar Attendance

45:1-21.1. Information on DEP application compliance, seminar attendance
2. a. A board obtaining information from the Department of Environmental Protection pursuant to section 1 of P.L.1991, c.418 (C.13:1D-110) on the compliance of a member of a regulated profession with the requirements for completed applications of the department, shall annually develop a detailed written summary of the information gathered by the department pursuant to P.L.1991, c.418 (C.13:1D-110) regarding compliance with the department's requirements for completed applications and attendance records for continuing education seminars required to be filed with the department pursuant to section 2 of P.L.1991, c.419 (C.13:1D-117).

b. Any reasonable costs incurred in preparation of the report required pursuant to this section may be included in the charges authorized pursuant to P.L.1974, c.46 (C.45:1-3.2).

c. Information required to be compiled by a board pursuant to this section, shall be deemed to be public records subject to the requirements of P.L.1963, c.73 (C.47:1A-1 et seq.).

L.1991,c.420,s.2.



Section 45:1-21.2 - Suspension Of Certain Licenses, Registrations, Certifications For Failure To Repay Student Loans.

45:1-21.2 Suspension of certain licenses, registrations, certifications for failure to repay student loans.

1.The director or a board shall suspend, as appropriate, after a hearing, the license, registration or certification of any person who has been certified by a lender or guarantor and reported to the director or the board, as the case may be, for nonpayment or default of a State or federal direct or guaranteed educational loan. The license, registration or certification shall not be reissued until the person provides the director or board with a written release issued by the lender or guarantor stating that the person has cured the default or is making payments on the loan in accordance with a repayment agreement approved by the lender or guarantor. If the person has continued to meet all other requirements for licensure, registration or certification during the suspension, reinstatement shall be automatic upon receipt of the notice and payment of any reinstatement fee the director or the board may impose.

L.1999,c.54,s.1.



Section 45:1-21.3 - Violation Of The Responsibility To Make 911 Call, Forfeiture Of License, Authorization To Practice.

45:1-21.3 Violation of the responsibility to make 911 call, forfeiture of license, authorization to practice.

6.A health care professional licensed or otherwise authorized to practice as a health care professional pursuant to Title 45 of the Revised Statutes who violates the provisions of section 3 of P.L.2003, c.191 (C.30:6D-5.3) shall, in addition to being liable to a civil penalty pursuant to section 4 of P.L.2003, c.191 (C.30:6D-5.4), be subject to revocation of that individual's professional license or other authorization to practice as a health care professional by the appropriate licensing board in the Division of Consumer Affairs in the Department of Law and Public Safety, after appropriate notice and opportunity for a hearing.

L.2003,c.191,s.6.



Section 45:1-21.4 - Certain Information Relative To Address Of Certain Applicants, Licensees; Nondisclosure.

45:1-21.4 Certain information relative to address of certain applicants, licensees; nondisclosure.


1.Notwithstanding any other law, rule or regulation to the contrary, the director or a board shall not disclose to the public information indicating the place of residence of any applicant for or holder of a license, registration or certification without the consent of the applicant or holder, except for such disclosure to a federal or State regulatory authority or a law enforcement or judicial authority.

L.2007, c.307, s.1.



Section 45:1-22 - Additional, Alternative Penalties.

45:1-22 Additional, alternative penalties.

9.In addition or as an alternative, as the case may be, to revoking, suspending or refusing to renew any license, registration or certificate issued by it, a board may, after affording an opportunity to be heard:

a.Issue a letter of warning, reprimand, or censure with regard to any act, conduct or practice which in the judgment of the board upon consideration of all relevant facts and circumstances does not warrant the initiation of formal action;

b.Assess civil penalties in accordance with this act;

c.Order that any person violating any provision of an act or regulation administered by such board to cease and desist from future violations thereof or to take such affirmative corrective action as may be necessary with regard to any act or practice found unlawful by the board;

d.Order any person found to have violated any provision of an act or regulation administered by such board to restore to any person aggrieved by an unlawful act or practice, any moneys or property, real or personal, acquired by means of such act or practice; provided, however, no board shall order restoration in a dollar amount greater than those moneys received by a licensee or his agent or any other person violating the act or regulation administered by the board;

e.Order any person, as a condition for continued, reinstated or renewed licensure, to secure medical or such other professional treatment as may be necessary to properly discharge licensee functions;

f.Order any person, as a condition for continued, reinstated or renewed licensure, to submit to any medical or diagnostic testing and monitoring or psychological evaluation which may be required to evaluate whether continued practice may jeopardize the safety and welfare of the public;

g.Order any person, as a condition for continued, reinstated or renewed licensure, to submit to an assessment of skills to determine whether the licensee can continue to practice with reasonable skill and safety, and to take and successfully complete educational training determined by the board to be necessary;

h.Order any person, as a condition for continued, reinstated or renewed licensure, to submit to an assessment of skills to determine whether the licensee can continue to practice with reasonable skill and safety, and to submit to any supervision, monitoring or limitation on practice determined by the board to be necessary.

A board may, upon a duly verified application of the Attorney General that either provides proof of a conviction of a court of competent jurisdiction for a crime or offense involving moral turpitude or relating adversely to the regulated profession or occupation, or alleges an act or practice violating any provision of an act or regulation administered by such board, enter a temporary order suspending or limiting any license issued by the board pending plenary hearing on an administrative complaint; provided, however, no such temporary order shall be entered unless the application made to the board palpably demonstrates a clear and imminent danger to the public health, safety and welfare and notice of such application is given to the licensee affected by such order. If, upon review of the Attorney General's application, the board determines that, although no palpable demonstration of a clear and imminent danger has been made, the licensee's continued unrestricted practice pending plenary hearing may pose a risk to the public health, safety and welfare, the board may order the licensee to submit to medical or diagnostic testing and monitoring, or psychological evaluation, or an assessment of skills to determine whether the licensee can continue to practice with reasonable skill and safety.

In any administrative proceeding commenced on a complaint alleging a violation of an act or regulation administered by a board, such board may issue subpoenas to compel the attendance of witnesses or the production of books, records, or documents at the hearing on the complaint.

L.1978,c.73,s.9; amended 1999, c.403, s.3; 2001, c.307, s.2.



Section 45:1-23 - Summary Proceeding In Superior Court; Injunction; Orders Necessary To Prevent Unlawful Practice Or Remedy Past Unlawful Activity

45:1-23. Summary proceeding in Superior Court; injunction; orders necessary to prevent unlawful practice or remedy past unlawful activity
Whenever it shall appear to a board, the director or the Attorney General that a violation of any act, including the unlicensed practice of the regulated profession or occupation, or regulation administered by such board has occurred, is occurring, or will occur, the Attorney General, in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in the Superior Court an injunction prohibiting such act or practice. In any such proceeding the court may assess a civil penalty in accordance with the provisions of this act, order restoration to any person in interest of any moneys or property, real or personal, acquired by means of an unlawful act or practice and may enter such orders as may be necessary to prevent the performance of an unlawful practice in the future and to fully remedy any past unlawful activity. In any action brought pursuant to this section, the court shall not suspend or revoke any license issued by a board.

L.1978, c. 73, s. 10, eff. July 13, 1978.



Section 45:1-24 - Failure To Pay Penalties; Enforcement

45:1-24. Failure to pay penalties; enforcement
11. Upon the failure of any person to comply within 10 days after service of any order of a board directing payment of penalties or restoration of moneys or property, the Attorney General or the secretary of such board may issue a certificate to the Clerk of the Superior Court that such person is indebted to the State for the payment of such penalty and the moneys or property ordered restored. A copy of such certificate shall be served upon the person against whom the order was entered. Thereupon the clerk shall immediately enter upon his record of docketed judgments the name of the person so indebted and of the State, a designation of the statute under which the penalty is imposed, the amount of the penalty imposed, and amount of moneys ordered restored, a listing of property ordered restored, and the date of the certification. Such entry shall have the same force and effect as the entry of a docketed judgment in the Superior Court, and the Attorney General shall have all rights and remedies of a judgment creditor in addition to exercising any other available remedies. Such entry, however, shall be without prejudice to the right of appeal to the Appellate Division of the Superior Court from the board's order.

An action to enforce the provisions of any order entered by a board or to collect any penalty levied thereby may be brought in any municipal court or the Superior Court in summary manner pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) and the rules of court governing the collection of civil penalties. Process in such action shall be by summons or warrant, and in the event that the defendant fails to answer such action, the court shall issue a warrant for the defendant's arrest for the purpose of bringing such person before the court to satisfy any order entered.

L.1978,c.73,s.11; amended 1991,c.91,s.448.



Section 45:1-25 - Violations, Penalties.

45:1-25 Violations, penalties.

12. a. Any person who engages in any conduct in violation of any provision of an act or regulation administered by a board shall, in addition to any other sanctions provided herein, be liable to a civil penalty of not more than $10,000 for the first violation and not more than $20,000 for the second and each subsequent violation. For the purpose of construing this section, each act in violation of any provision of an act or regulation administered by a board shall constitute a separate violation and shall be deemed a second or subsequent violation under the following circumstances:

(1)an administrative or court order has been entered in a prior, separate and independent proceeding;

(2)the person is found within a single proceeding to have committed more than one violation of any provision of an act or regulation administered by a board; or

(3)the person is found within a single proceeding to have committed separate violations of any provision of more than one act or regulation administered by a board.

b.In lieu of an administrative proceeding or an action in the Superior Court, the Attorney General may bring an action in the name of any board for the collection or enforcement of civil penalties for the violation of any provision of an act or regulation administered by such board. Such action may be brought in summary manner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) and the rules of court governing actions for the collection of civil penalties in the municipal court where the offense occurred. Process in such action may be by summons or warrant and in the event that the defendant in such action fails to answer such action, the court shall, upon finding an unlawful act or practice to have been committed by the defendant, issue a warrant for the defendant's arrest in order to bring such person before the court to satisfy the civil penalties imposed. In any action commenced pursuant to this section, the court may order restored to any person in interest any moneys or property acquired by means of an unlawful act or practice.

c.Any action alleging the unlicensed practice of a profession or occupation shall be brought pursuant to this section or, where injunctive relief is sought, by an action commenced in the Superior Court.

d.In any action brought pursuant to this act, a board or the court may order the payment of costs for the use of the State, including, but not limited to, costs of investigation, expert witness fees and costs, attorney fees and costs, and transcript costs.

L.1978,c.73,s.12; amended 1991, c.91, s.449; 1999, c.403, s.9; 2001, c.307, s.3.



Section 45:1-26 - Repeal Of Inconsistent Acts And Parts Of Acts

45:1-26. Repeal of inconsistent acts and parts of acts
All acts and parts of acts inconsistent with this act are hereby superseded and repealed.

L.1978, c. 73, s. 13, eff. July 13, 1978.



Section 45:1-27 - Severability

45:1-27. Severability
If any provision of this law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the law which can be given effect without the invalid provision or application, and to this end the provisions of this law are severable.

L.1978, c. 73, s. 14, eff. July 13, 1978.



Section 45:1-28 - Definitions Relative To Criminal History Background Checks For Health Care Professionals.

45:1-28 Definitions relative to criminal history background checks for health care professionals.

1.As used in this act:

"Applicant" means an applicant for the licensure or other authorization to engage in a health care profession.

"Board" means a professional and occupational licensing board within the Division of Consumer Affairs in the Department of Law and Public Safety.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Health care professional" means a health care professional who is licensed or otherwise authorized, pursuant to Title 45 or Title 52 of the Revised Statutes, to practice a health care profession that is regulated by one of the following boards or by the Director of the Division of Consumer Affairs: the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Dentistry, the New Jersey State Board of Optometrists, the New Jersey State Board of Pharmacy, the State Board of Chiropractic Examiners, the Acupuncture Examining Board, the State Board of Physical Therapy, the State Board of Respiratory Care, the Orthotics and Prosthetics Board of Examiners, the State Board of Psychological Examiners, the State Board of Social Work Examiners, the State Board of Veterinary Medical Examiners, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Audiology and Speech-Language Pathology Advisory Committee, the State Board of Marriage and Family Therapy Examiners, the Occupational Therapy Advisory Council, the Certified Psychoanalysts Advisory Committee or the State Board of Polysomnography.

Health care professional shall not include a nurse aide or personal care assistant who is required to undergo a criminal history record background check pursuant to section 2 of P.L.1997, c.100 (C.26:2H-83) or a homemaker-home health aide who is required to undergo a criminal history record background check pursuant to section 7 of P.L.1997, c.100 (C.45:11-24.3).

"Licensee" means an individual who has been issued a license or other authorization to practice a health care profession.

L.2002,c.104,s.1; amended 2005, c.83, s.4; 2005,c.244,s.17.



Section 45:1-29 - Criminal History Record Background Check Required For Licensure Of Health Care Professional.

45:1-29 Criminal history record background check required for licensure of health care professional.

2. a. A professional and occupational licensing board within the Division of Consumer Affairs in the Department of Law and Public Safety or the director who regulates the practice of a health care professional, as applicable, shall not issue an initial license or other authorization to practice a health care profession that is regulated by that board or the director to any applicant therefor unless the board or director, as applicable, first determines, consistent with section 8 of P.L.1978, c.73 (C.45:1-21), that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which may disqualify the applicant from being licensed or otherwise authorized to practice as a health care professional.

b.A board or the director, as applicable, shall not renew or, if renewed, shall revoke a license or other authorization to practice a health care profession that is regulated by that board or the director of any applicant therefor unless the board or director determines, consistent with section 8 of P.L.1978, c.73 (C.45:1-21), that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which may provide grounds for the refusal to renew the license or other authorization to practice as a health care professional.

The director shall establish, by regulation, a schedule of dates by which the requirements of this subsection shall be implemented, so that all licensees will have been required to submit to a criminal history record background check beginning no later than four years after the effective date of P.L.2005, c.83 (C.45:1-33 et al.).

The director may, in an emergent circumstance, temporarily waive the requirement to undergo a criminal history record background check as a condition of renewal of a license or other authorization to practice a health care profession.

L.2002,c.104,s.2; amended 2005, c.83, s.5.



Section 45:1-30 - Submission Of Information By Applicant Or Licensee.

45:1-30 Submission of information by applicant or licensee.

3. a. An applicant or licensee who is required to undergo a criminal history record background check pursuant to section 2 of P.L.2002, c.104 (C.45:1-29) shall submit to the director that individual's name, address and fingerprints taken on standard fingerprint cards, or through any equivalent means, by a State or municipal law enforcement agency or by a private entity under contract with the State. The director is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required pursuant to this act.

b.Upon receipt of the criminal history record information for an applicant or licensee from the Federal Bureau of Investigation or the Division of State Police, the director shall immediately notify the board, as applicable.

c.If an applicant refuses to consent to, or cooperate in, the securing of a criminal history record background check, the board or director, as applicable, shall not issue a license or other authorization to practice a health care profession to the applicant and shall notify the applicant of that denial.

d.If a licensee refuses to consent to, or cooperate in, the securing of a criminal history record background check as required during the licensure or other authorization renewal process, the board or director, as applicable, shall refuse to renew the license or other authorization of the licensee, without a hearing, and shall notify the licensee of that denial.

e.A licensee who:

(1)has permitted a license or other authorization to lapse or whose license or other authorization has been suspended, revoked or otherwise has had licensure or other authorization privileges restricted, and

(2)has not already submitted to a criminal history record background check,

shall be required to submit fingerprints as part of the licensure or other authorization reinstatement process. If a reinstatement applicant refuses to consent to, or cooperate in, the securing of a criminal history record background check as required during the reinstatement process, the board or director, as applicable, shall automatically deny reinstatement of the license or other authorization, without a hearing, and shall notify the licensee of that denial.

L.2002,c.104,s.3; amended 2005, c.83, s.6.



Section 45:1-31 - Applicant Or Licensee To Assume Cost.

45:1-31 Applicant or licensee to assume cost.

4.An applicant or licensee shall be required to assume the cost of the criminal history record background check conducted pursuant to sections 1 through 3 of P.L.2002, c.104 (C.45:1-28 through 45:1-30) and section 14 of P.L.1997, c.100 (C.53:1-20.9a), in accordance with procedures determined by regulation of the director.

L.2002,c.104,s.4; amended 2005, c.83, s.7.



Section 45:1-32 - Rules, Regulations

45:1-32. Rules, regulations
6.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2002,c.104,s.6.



Section 45:1-33 - Short Title.

45:1-33 Short title.

1.This act shall be known and may be cited as the "Health Care Professional Responsibility and Reporting Enhancement Act."

L.2005,c.83,s.1.



Section 45:1-34 - Definitions Relative To Healthcare Professionals.

45:1-34 Definitions relative to healthcare professionals.

9.As used in sections 9 through 14 and 16 and 17 of P.L.2005, c.83 (C.45:1-34 through C.45:1-39 and C.26:2H-12.2d and C.45:1-40):

"Board" means a professional and occupational licensing board within the Division of Consumer Affairs in the Department of Law and Public Safety which licenses or otherwise authorizes a health care professional to practice a health care profession.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety;

"Health care entity" means a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), a health maintenance organization authorized to operate pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), a carrier which offers a managed care plan regulated pursuant to P.L.1997, c.192 (C.26:2S-1 et seq.), a State or county psychiatric hospital, a State developmental center, a staffing registry, and a home care services agency as defined in section 1 of P.L.1947, c.262 (C.45:11-23).

"Health care professional" means a person licensed or otherwise authorized pursuant to Title 45 or Title 52 of the Revised Statutes to practice a health care profession that is regulated by the Director of the Division of Consumer Affairs or by one of the following boards: the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Dentistry, the New Jersey State Board of Optometrists, the New Jersey State Board of Pharmacy, the State Board of Chiropractic Examiners, the Acupuncture Examining Board, the State Board of Physical Therapy, the State Board of Respiratory Care, the Orthotics and Prosthetics Board of Examiners, the State Board of Psychological Examiners, the State Board of Social Work Examiners, the State Board of Veterinary Medical Examiners, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Audiology and Speech-Language Pathology Advisory Committee, the State Board of Marriage and Family Therapy Examiners, the Occupational Therapy Advisory Council and the Certified Psychoanalysts Advisory Committee.

"Licensee" means an individual who has been issued a license or other authorization to practice a health care profession.

"Review panel" means the Medical Practitioner Review Panel established pursuant to section 8 of P.L.1989, c.300 (C.45:9-19.8).

L.2005,c.83,s.9.



Section 45:1-35 - Immunity From Civil Liability.

45:1-35 Immunity from civil liability.

10.A health care entity, health care professional or any other person who provides to the division, a board or the review panel, in good faith and without malice, any information concerning an act by a health care professional which the person has reasonable cause to believe involves misconduct that may be subject to disciplinary action by the division, board or review panel, as applicable, or any information relating to such conduct requested by the division, board or review panel in the exercise of its statutory responsibilities or which may be required by statute, shall not be liable for civil damages in any cause of action arising out of the provision of such information or services.

L.2005,c.83,s.10.



Section 45:1-36 - Confidentiality Of Information.

45:1-36 Confidentiality of information.

11.Any information provided to the division or a board concerning the conduct of a health care professional, pursuant to section 2 of P.L.2005, c.83 (C.26:2H-12.2b), section 5 of P.L.1978, c.73 (C.45:1-18) or any other provision of law, shall be treated as confidential pending final disposition of the inquiry or investigation, except for that information required to be shared with the Attorney General, Department of Health and Senior Services or any other government agency.

If the result of the inquiry or investigation is a finding of no basis for disciplinary action, the information shall remain confidential, except that the board or division, as applicable, may release the information to a government agency to facilitate the discharge of its public responsibilities.

The provisions of this section shall not apply to information that the division, or its designated agent, is required to include in a physician's profile pursuant to P.L.2003, c.96 (C.45:9-22.21 et seq.).

L.2005,c.83,s.11.



Section 45:1-37 - Notification To Division Of Impairment Of Health Care Professional.

45:1-37 Notification to division of impairment of health care professional.

12. a. A health care professional shall promptly notify the division if that health care professional is in possession of information which reasonably indicates that another health care professional has demonstrated an impairment, gross incompetence or unprofessional conduct which would present an imminent danger to an individual patient or to the public health, safety or welfare. A health care professional who fails to so notify the division is subject to disciplinary action and civil penalties pursuant to sections 8, 9 and 12 of P.L.1978, c.73 (C.45:1-21, 45:1-22 and 45:1-25).

b.A health care professional shall be deemed to have satisfied the reporting requirement concerning another health care professional's impairment by promptly providing notice to the division, the board or a professional assistance or intervention program approved or designated by the division or a board to provide confidential oversight of the licensee.

c. (1)There shall be no private right of action against a health care professional for failure to comply with the notification requirements of this section.

(2)There shall be no private right of action against a health care entity if a health care professional who is employed by, under contract to render professional services to, or has privileges granted by, that health care entity, or who provides such services pursuant to an agreement with a health care services firm or staffing registry, fails to comply with the notification requirements of this section.

d.A health care professional who provides notification to the division, board or review panel, in good faith and without malice, about a health care professional who is impaired or grossly incompetent or who has demonstrated unprofessional conduct, pursuant to this section, is not liable for civil damages to any person in any cause of action arising out of the notification.

e.Notwithstanding the provisions of this section to the contrary, a health care professional is not required to provide notification pursuant to this section about an impaired or incompetent health care professional if the health care professional's knowledge of the other health care professional's impairment or incompetence was obtained as a result of rendering treatment to that health care professional.

L.2005,c.83,s.12.



Section 45:1-38 - Notification To Board Relative To Impairment, Misconduct Of Health Care Professional.

45:1-38 Notification to board relative to impairment, misconduct of health care professional.

13. a. Upon receipt of notice from a health care entity, or any employee thereof, pursuant to section 2 of P.L.2005,c.83 (C.26:2H-12.2b), notice from a health care professional pursuant to section 12 of P.L.2005, c.83 (C.45:1-37) or information concerning the conduct of a health care professional pursuant to section 10 of P.L.2005, c.83 (C.45:1-35), the division shall promptly notify the board that issued the license or other authorization to practice to the person to whom the notice relates.

The division or board, as applicable, shall initiate an investigation concerning the information received and obtain any additional information that may be necessary in order to determine if disciplinary charges should be pursued or if an application to temporarily suspend or otherwise limit the health care professional's license or other authorization to practice should be initiated.

b.The division or the board may seek the assistance of a consultant or other knowledgeable person in evaluating the information and may request the board or the Attorney General to exercise investigative powers pursuant to section 5 of P.L.1978, c.73 (C.45:1-18) in the conduct of its investigation.

c.If the Attorney General files charges based on information derived from the notice from a health care entity or if the board revokes or permanently or temporarily suspends or otherwise limits the license or other authorization to practice of a health care professional, the board shall notify each health care entity with which the health care professional is affiliated.

L.2005,c.83,s.13.



Section 45:1-39 - Fraud, Misrepresentation, Deception; Disciplinary Proceedings.

45:1-39 Fraud, misrepresentation, deception; disciplinary proceedings.

14.Any health care professional seeking to become employed by, enter into a contract to render professional services to, or obtain privileges at, a health care entity, or provide professional services pursuant to an agreement with a health care services firm or staffing registry, who engages in fraud, misrepresentation or deception in the application or credentialing process shall be subject to disciplinary proceedings, pursuant to section 8 of P.L.1978, c.73 (C.45:1-21).

L.2005,c.83,s.14.



Section 45:1-40 - Health Care Professional Information Clearinghouse Coordinator.

45:1-40 Health Care Professional Information Clearinghouse Coordinator.

17. a. The Division of Consumer Affairs in the Department of Law and Public Safety shall employ a full-time Health Care Professional Information Clearinghouse Coordinator to assist the Director of the Division of Consumer Affairs in compiling and disseminating to the appropriate licensing board or other applicable entity the information reported to the division by health care entities and professionals pursuant to this act and such other information as specified by the director.

b.The director shall provide that the professional and occupational licensing boards which license or otherwise authorize a health care professional to practice a health care profession with professional and administrative staff as may be needed to carry out the purposes of this act.

L.2005,c.83,s.17.



Section 45:1-41 - Rules, Regulations.

45:1-41 Rules, regulations.

19. a. The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

b.The Commissioner of Health and Senior Services shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.2005,c.83,s.19.



Section 45:1-42 - Definitions Relative To Establishment Of Alternate Testing Dates For Certain License Applicants.

45:1-42 Definitions relative to establishment of alternate testing dates for certain license applicants.
1.As used in this act:

"Applicant" means an individual to whom a licensing examination is administered.

"Affected applicant" means an applicant for whom a day of religious observance falls on the day or portion thereof that a licensing examination is administered.

"Day of religious observance" means any day or portion thereof on which a religious observance imposes a substantial burden on any applicant's ability to participate in a licensing examination, or any particular day or days or any portion thereof which any individual observes as a Sabbath or other holy day or days in accordance with the requirements of his religion.

"Licensing examination" means any test or examination that is given and used to determine whether an applicant is qualified for licensure, registration or certification by a professional or occupational board or the director, pursuant to Title 45 of the Revised Statutes.

L.2007,c.215,s.1.



Section 45:1-43 - Offering Of Alternate Testing Dates For Examination.

45:1-43 Offering of alternate testing dates for examination.
2.When any licensing examination is administered on a day of religious observance, a special administration of that licensing examination or an equivalent examination shall be offered to any affected applicant as soon after or before as is possible, at a comparable time, place and cost, provided that in no circumstances shall the special administration be more than 30 days before or after the regular test administration.

L.2007,c.215,s.2.



Section 45:1-44 - Definitions.

45:1-44 Definitions.

24.Definitions. As used in sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50):

"CDS registration" means registration with the Division of Consumer Affairs to manufacture, distribute, dispense, or conduct research with controlled dangerous substances issued pursuant to section 11 of P.L.1970, c.226 (C.24:21-11).

"Certified medical assistant" means a person who is a graduate of a post-secondary medical assisting educational program accredited by the American Medical Association's Committee on Allied Health Education and Accreditation (CAHEA), or its successor, the Accrediting Bureau of Health Education Schools (ABHES), or its successor, or any accrediting agency recognized by the U.S. Department of Education, which educational program includes, at a minimum, 600 clock hours of instruction, and encompasses training in the administration of intramuscular and subcutaneous injections, as well as instruction and demonstration in: pertinent anatomy and physiology appropriate to injection procedures; choice of equipment; proper technique, including sterile technique; hazards and complications; and emergency procedures; and who maintains current certification or registration, as appropriate, from the Certifying Board of the American Association of Medical Assistants (AAMA), the National Center for Competency Testing (NCCT), the American Medical Technologists (AMT), or any other recognized certifying body approved by the Board of Medical Examiners.

"Controlled dangerous substance" means any substance that is listed in Schedules II, III, and IV of the schedules provided under the "New Jersey Controlled Dangerous Substances Act," P.L.1970, c.226 (C.24:21-1 et seq.). Controlled dangerous substance also means any substance that is listed in Schedule V under the "New Jersey Controlled Dangerous Substances Act" when the director has determined that reporting Schedule V substances is required by federal law, regulation, or funding eligibility.

"Dental resident" means a person who practices dentistry as a resident pursuant to R.S.45:6-20 and, pursuant to N.J.A.C.13:30-1.3, is a graduate of a dental school approved by the Commission on Dental Accreditation and has passed Part I and Part II of the National Board Dental examination and obtained a resident permit from the New Jersey Board of Dentistry.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Licensed health care professional" means a registered nurse, licensed practical nurse, advanced practice nurse, physician assistant, or dental hygienist licensed pursuant to Title 45 of the Revised Statutes.

"Licensed pharmacist" means a pharmacist licensed pursuant to P.L.2003, c.280 (C.45:14-40 et seq.).

"Medical resident" means a graduate physician who is authorized to practice medicine and surgery by means of a valid permit issued by the State Board of Medical Examiners to a person authorized to engage in the practice of medicine and surgery while in the second year or beyond of a graduate medical education program pursuant to N.J.A.C.13:35-1.5.

"Mental health practitioner" means a clinical social worker, marriage and family therapist, alcohol and drug counselor, professional counselor, psychologist, or psychoanalyst licensed or otherwise authorized to practice pursuant to Title 45 of the Revised Statutes.

"Pharmacy permit holder" means an individual or business entity that holds a permit to operate a pharmacy practice site pursuant to P.L.2003, c.280 (C.45:14-40 et seq.).

"Practitioner" means an individual currently licensed, registered, or otherwise authorized by this State or another state to prescribe drugs in the course of professional practice.

"Registered dental assistant" is a person who has fulfilled the requirements for registration established by "The Dental Auxiliaries Act," P.L.1979, c.46 (C.45:6-48 et al.) and works under the direct supervision of a licensed dentist.

"Ultimate user" means a person who has obtained from a dispenser and possesses for the person's own use, or for the use of a member of the person's household or an animal owned by the person or by a member of the person's household, a controlled dangerous substance.

L.2007, c.244, s.24; amended 2015, c.74, s.2.



Section 45:1-45 - Prescription Monitoring Program; Requirements.

45:1-45 Prescription Monitoring Program; requirements.

25.Prescription Monitoring Program; requirements.

a.There is established the Prescription Monitoring Program in the Division of Consumer Affairs in the Department of Law and Public Safety. The program shall consist of an electronic system for monitoring controlled dangerous substances that are dispensed in or into the State by a pharmacist in an outpatient setting.

b.Each pharmacy permit holder shall submit, or cause to be submitted, to the division, by electronic means in a format and at such intervals as are specified by the director, information about each prescription for a controlled dangerous substance dispensed by the pharmacy that includes:

(1)The surname, first name, and date of birth of the patient for whom the medication is intended;

(2)The street address and telephone number of the patient;

(3)The date that the medication is dispensed;

(4)The number or designation identifying the prescription and the National Drug Code of the drug dispensed;

(5)The pharmacy permit number of the dispensing pharmacy;

(6)The prescribing practitioner's name and Drug Enforcement Administration registration number;

(7)The name, strength, and quantity of the drug dispensed, the number of refills ordered, and whether the drug was dispensed as a refill or a new prescription;

(8)The date that the prescription was issued by the practitioner;

(9)The source of payment for the drug dispensed;

(10) Identifying information for any individual, other than the patient for whom the prescription was written, who picks up a prescription, if the pharmacist has a reasonable belief that the person picking up the prescription may be seeking a controlled dangerous substance, in whole or in part, for any reason other than delivering the substance to the patient for the treatment of an existing medical condition; and

(11) Such other information, not inconsistent with federal law, regulation, or funding eligibility requirements, as the director determines necessary.

The pharmacy permit holder shall submit the information to the division with respect to the prescriptions dispensed during the reporting period not less frequently than every seven days.

c.The division may grant a waiver of electronic submission to any pharmacy permit holder for good cause, including financial hardship, as determined by the director. The waiver shall state the format in which the pharmacy permit holder shall submit the required information.

d.The requirements of this act shall not apply to: the direct administration of a controlled dangerous substance to the body of an ultimate user; or the administration or dispensing of a controlled dangerous substance that is otherwise exempted as determined by the Secretary of Health and Human Services pursuant to the "National All Schedules Prescription Electronic Reporting Act of 2005," Pub.L.109-60.

e.The provisions of paragraph (10) of subsection b. of this section shall not take effect until the director determines that the Prescription Monitoring Program has the technical capacity to accept the information required by that paragraph.

L.2007, c.244, s.25; amended 2015, c.74, s.3.



Section 45:1-45.1 - Information Required For Monitoring; Rules, Regulations.

45:1-45.1 Information required for monitoring; rules, regulations.

11. a. A physician who provides a certification or written instruction for the medical use of marijuana to a qualifying patient pursuant to P.L.2009, c.307 (C.24:6I-1 et al.) and any alternative treatment center shall furnish to the Director of the Division of Consumer Affairs in the Department of Law and Public Safety such information, in such a format and at such intervals, as the director shall prescribe by regulation, for inclusion in a system established to monitor the dispensation of marijuana in this State for medical use as authorized by the provisions of P.L.2009, c.307 (C.24:6I-1 et al.), which system shall serve the same purpose as, and be cross-referenced with, the electronic system for monitoring controlled dangerous substances established pursuant to section 25 of P.L.2007, c.244 (C.45:1-45).

b.The Director of the Division of Consumer Affairs, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and in consultation with the Commissioner of Health and Senior Services, shall adopt rules and regulations to effectuate the purposes of subsection a. of this section.

c.Notwithstanding any provision of P.L.1968, c.410 to the contrary, the Director of the Division of Consumer Affairs shall adopt, immediately upon filing with the Office of Administrative Law and no later than the 90th day after the effective date of P.L.2009, c.307 (C.24:6I-1 et al.), such regulations as the director deems necessary to implement the provisions of subsection a. of this section. Regulations adopted pursuant to this subsection shall be effective until the adoption of rules and regulations pursuant to subsection b. of this section and may be amended, adopted, or readopted by the director in accordance with the requirements of P.L.1968, c.410.

L.2009, c.307, s.11.



Section 45:1-46 - Access To Prescription Information.

45:1-46 Access to prescription information.

26.Access to prescription information.

a.The division shall maintain procedures to ensure privacy and confidentiality of patients and that patient information collected, recorded, transmitted, and maintained is not disclosed, except as permitted in this section, including, but not limited to, the use of a password-protected system for maintaining this information and permitting access thereto as authorized under sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50), and a requirement that a person as listed in subsection h. or i. of this section provide affirmation of the person's intent to comply with the provisions of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50) as a condition of accessing the information.

b.The prescription monitoring information submitted to the division shall be confidential and not be subject to public disclosure under P.L.1963, c.73 (C.47:1A-1 et seq.), or P.L.2001, c.404 (C.47:1A-5 et al.).

c.The division shall review the prescription monitoring information provided by a pharmacy permit holder pursuant to sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50). The review shall include, but not be limited to:

(1)a review to identify whether any person is obtaining a prescription in a manner that may be indicative of misuse, abuse, or diversion of a controlled dangerous substance. The director shall establish guidelines regarding the terms "misuse," "abuse," and "diversion" for the purposes of this review. When an evaluation of the information indicates that a person may be obtaining a prescription for the same or a similar controlled dangerous substance from multiple practitioners or pharmacists during the same time period, the division may provide prescription monitoring information about the person to practitioners and pharmacists; and

(2)a review to identify whether a violation of law or regulation or a breach of the applicable standards of practice by any person may have occurred, including, but not limited to, diversion of a controlled dangerous substance. If the division determines that such a violation or breach may have occurred, the division shall notify the appropriate law enforcement agency or professional licensing board, and provide the prescription monitoring information required for an investigation.

d.(Deleted by amendment, P.L.2015, c.74)

e.(Deleted by amendment, P.L.2015, c.74)

f.(Deleted by amendment, P.L.2015, c.74)

g.(Deleted by amendment, P.L.2015, c.74)

h. (1) The division shall register a practitioner to access prescription monitoring information upon issuance or renewal of the practitioner's CDS registration.

(2)The division shall provide to a pharmacist who is employed by a current pharmacy permit holder online access to prescription monitoring information for the purpose of providing health care to a current patient or verifying information with respect to a patient or a prescriber.

(3)The division shall provide to a practitioner who has a current CDS registration online access to prescription monitoring information for the purpose of providing health care to a current patient or verifying information with respect to a patient or a prescriber. The division shall also grant online access to prescription monitoring information to as many licensed health care professionals as are authorized by a practitioner to access that information and for whom the practitioner is responsible for the use or misuse of that information, subject to a limit on the number of such health care professionals as deemed appropriate by the division for that particular type and size of professional practice, in order to minimize the burden to practitioners to the extent practicable while protecting the confidentiality of the prescription monitoring information obtained. The director shall establish, by regulation, the terms and conditions under which a practitioner may delegate that authorization, including procedures for authorization and termination of authorization, provisions for maintaining confidentiality, and such other matters as the division may deem appropriate.

(4)The division shall provide online access to prescription monitoring information to as many medical or dental residents as are authorized by a faculty member of a medical or dental teaching facility to access that information and for whom the practitioner is responsible for the use or misuse of that information. The director shall establish, by regulation, the terms and conditions under which a faculty member of a medical or dental teaching facility may delegate that authorization, including procedures for authorization and termination of authorization, provisions for maintaining confidentiality, provisions regarding the duration of a medical or dental resident's authorization to access prescription monitoring information, and such other matters as the division may deem appropriate.

(5)The division shall provide online access to prescription monitoring information to as many certified medical assistants as are authorized by a practitioner to access that information and for whom the practitioner is responsible for the use or misuse of that information. The director shall establish, by regulation, the terms and conditions under which a practitioner may delegate that authorization, including procedures for authorization and termination of authorization, provisions for maintaining confidentiality, provisions regarding the duration of a certified medical assistant's authorization to access prescription monitoring information, and such other matters as the division may deem appropriate.

(6)The division shall provide online access to prescription monitoring information to as many registered dental assistants as are authorized by a licensed dentist to access that information and for whom the licensed dentist is responsible for the use or misuse of that information. The director shall establish, by regulation, the terms and conditions under which a licensed dentist may delegate that authorization, including procedures for authorization and termination of authorization, provisions for maintaining confidentiality, provisions regarding the duration of a registered dental assistant's authorization to access prescription monitoring information, and such other matters as the division may deem appropriate.

(7)A person listed in this subsection, as a condition of accessing prescription monitoring information pursuant thereto, shall certify that the request is for the purpose of providing health care to a current patient or verifying information with respect to a patient or practitioner. Such certification shall be furnished through means of an online statement or alternate means authorized by the director, in a form and manner prescribed by rule or regulation adopted by the director.

i.The division may provide online access to prescription monitoring information, or may provide access to prescription monitoring information through any other means deemed appropriate by the director, to the following persons:

(1)authorized personnel of the division or a vendor or contractor responsible for maintaining the Prescription Monitoring Program;

(2)authorized personnel of the division responsible for administration of the provisions of P.L.1970, c.226 (C.24:21-1 et seq.);

(3)the State Medical Examiner, a county medical examiner, a deputy or assistant county medical examiner, or a qualified designated assistant thereof, who certifies that the request is for the purpose of investigating a death pursuant to P.L.1967, c.234 (C.52:17B-78 et seq.);

(4)a controlled dangerous substance monitoring program in another state with which the division has established an interoperability agreement, or which participates with the division in a system that facilitates the secure sharing of information between states;

(5)a designated representative of the State Board of Medical Examiners, New Jersey State Board of Dentistry, State Board of Nursing, New Jersey State Board of Optometrists, State Board of Pharmacy, State Board of Veterinary Medical Examiners, or any other board in this State or another state that regulates the practice of persons who are authorized to prescribe or dispense controlled dangerous substances, as applicable, who certifies that the representative is engaged in a bona fide specific investigation of a designated practitioner or pharmacist whose professional practice was or is regulated by that board;

(6)a State, federal, or municipal law enforcement officer who is acting pursuant to a court order and certifies that the officer is engaged in a bona fide specific investigation of a designated practitioner, pharmacist, or patient. A law enforcement agency that obtains prescription monitoring information shall comply with security protocols established by the director by regulation;

(7)a designated representative of a state Medicaid or other program who certifies that the representative is engaged in a bona fide investigation of a designated practitioner, pharmacist, or patient;

(8)a properly convened grand jury pursuant to a subpoena properly issued for the records; and

(9)a licensed mental health practitioner providing treatment for substance abuse to patients at a residential or outpatient substance abuse treatment center licensed by the Division of Mental Health and Addiction Services in the Department of Human Services, who certifies that the request is for the purpose of providing health care to a current patient or verifying information with respect to a patient or practitioner, and who furnishes the division with the written consent of the patient for the mental health practitioner to obtain prescription monitoring information about the patient. The director shall establish, by regulation, the terms and conditions under which a mental health practitioner may request and receive prescription monitoring information. Nothing in sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50) shall be construed to require or obligate a mental health practitioner to access or check the prescription monitoring information in the course of treatment beyond that which may be required as part of the mental health practitioner's professional practice.

j.A person listed in subsection i. of this section, as a condition of obtaining prescription monitoring information pursuant thereto, shall certify the reasons for seeking to obtain that information. Such certification shall be furnished through means of an online statement or alternate means authorized by the director, in a form and manner prescribed by rule or regulation adopted by the director.

k.The division shall offer an online tutorial for those persons listed in subsections h. and i. of this section, which shall, at a minimum, include: how to access prescription monitoring information; the rights of persons who are the subject of this information; the responsibilities of persons who access this information; a summary of the other provisions of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50) and the regulations adopted pursuant thereto, regarding the permitted uses of that information and penalties for violations thereof; and a summary of the requirements of the federal health privacy rule set forth at 45 CFR Parts 160 and 164 and a hypertext link to the federal Department of Health and Human Services website for further information about the specific provisions of the privacy rule.

l.The division may request and receive prescription monitoring information from prescription monitoring programs in other states and may use that information for the purposes of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50). When sharing data with programs in another state, the division shall not be required to obtain a memorandum of understanding unless required by the other state.

m.The director may provide nonidentifying prescription drug monitoring information to public or private entities for statistical, research, or educational purposes, in accordance with the provisions of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50).

n.Nothing shall be construed to prohibit the division from obtaining unsolicited automated reports from the program or disseminating such reports to pharmacists, practitioners, mental health care practitioners, and other licensed health care professionals.

o. (1) A current patient of a practitioner may request from that practitioner that patient's own prescription monitoring information that has been submitted to the division pursuant to sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50). A parent or legal guardian of a child who is a current patient of a practitioner may request from that practitioner the child's prescription monitoring information that has been submitted to the division pursuant to sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50).

(2)Upon receipt of a request pursuant to paragraph (1) of this subsection, a practitioner or health care professional authorized by that practitioner may provide the current patient or parent or legal guardian, as the case may be, with access to or a copy of the prescription monitoring information pertaining to that patient or child.

(3)The division shall establish a process by which a patient, or the parent or legal guardian of a child who is a patient, may request a pharmacy permit holder that submitted prescription monitoring information concerning a prescription for controlled dangerous substances for that patient or child to the division pursuant to sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50) to correct information that the person believes to have been inaccurately entered into that patient's or child's prescription profile. Upon confirmation of the inaccuracy of any such entry into a patient's or child's prescription profile, the pharmacy permit holder shall be authorized to correct any such inaccuracies by submitting corrected information to the division pursuant to sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50). The process shall provide for review by the Board of Pharmacy of any disputed request for correction, which determination shall be appealable to the director.

p.The division shall take steps to ensure that appropriate channels of communication exist to enable any licensed health care professional, licensed pharmacist, mental health practitioner, pharmacy permit holder, or other practitioner who has online access to the Prescription Monitoring Program pursuant to this section to seek or provide information to the division related to the provisions of this section.

L.2007, c.244, s.26; amended 2015, c.74, s.4.



Section 45:1-46.1 - Proper Time To Access Prescription Monitoring Information; Restrictions In Dispensing Schedule II Controlled Dangerous Substance; Exceptions.

45:1-46.1 Proper time to access prescription monitoring information; restrictions in dispensing Schedule II controlled dangerous substance; exceptions.

8. a. (1) Except as provided in subsection b. of this section, a practitioner or other person who is authorized by a practitioner to access prescription monitoring information pursuant to subsection h. of section 26 of P.L.2007, c.244 (C.45:1-46) shall access prescription monitoring information the first time the practitioner or other person prescribes a Schedule II controlled dangerous substance to a new patient for acute or chronic pain. In addition, for any prescription of a Schedule II controlled dangerous substance for a new or current patient for acute or chronic pain which is written on or after the effective date of P.L.2015, c.74 (C.45:1-46.1 et al.) a practitioner or other authorized person shall access prescription monitoring information on a quarterly basis during the period of time the patient continues to receive such prescriptions.

(2) (a) A pharmacist shall not dispense a Schedule II controlled dangerous substance to any person without first accessing the prescription monitoring information, as authorized pursuant to subsection h. of section 26 of P.L.2007, c.244 (C.45:1-46), to determine if the person has received other prescriptions that indicate misuse, abuse, or diversion, if the pharmacist has a reasonable belief that the person may be seeking a controlled dangerous substance, in whole or in part, for any purpose other than the treatment of an existing medical condition, such as for purposes of misuse, abuse, or diversion.

(b)A pharmacist shall not dispense a prescription to a person other than the patient for whom the prescription is intended, unless the person picking up the prescription provides personal identification to the pharmacist, and the pharmacist, as required by subsection b. of section 25 of P.L.2007, c.244 (C.45:1-45), inputs that identifying information into the Prescription Monitoring Program if the pharmacist has a reasonable belief that the person may be seeking a controlled dangerous substance, in whole or in part, for any reason other than delivering the substance to the patient for the treatment of an existing medical condition. The provisions of this subparagraph shall not take effect until the director determines that the Prescription Monitoring Program has the technical capacity to accept such information.

b.The provisions of subsection a. of this section shall not apply to:

(1)a veterinarian;

(2)a practitioner or the practitioner's agent administering methadone, or another controlled dangerous substance designated by the director as appropriate for treatment of a patient with a substance abuse disorder, as interim treatment for a patient on a waiting list for admission to an authorized substance abuse treatment program;

(3)a practitioner administering a controlled dangerous substance directly to a patient;

(4)a practitioner prescribing a controlled dangerous substance to be dispensed by an institutional pharmacy, as defined in N.J.A.C.13:39-9.2;

(5)a practitioner prescribing a controlled dangerous substance in the emergency department of a general hospital, provided that the quantity prescribed does not exceed a five-day supply of the substance;

(6)a practitioner prescribing a controlled dangerous substance to a patient under the care of a hospice;

(7)a situation in which it is not reasonably possible for the practitioner or pharmacist to access the Prescription Monitoring Program in a timely manner, no other individual authorized to access the Prescription Monitoring Program is reasonably available, and the quantity of controlled dangerous substance prescribed or dispensed does not exceed a five-day supply of the substance;

(8)a practitioner or pharmacist acting in compliance with regulations promulgated by the director as to circumstances under which consultation of the Prescription Monitoring Program would result in a patient's inability to obtain a prescription in a timely manner, thereby adversely impacting the medical condition of the patient;

(9)a situation in which the Prescription Monitoring Program is not operational as determined by the division or where it cannot be accessed by the practitioner due to a temporary technological or electrical failure, as set forth in regulation;

(10) a practitioner or pharmacist who has been granted a waiver due to technological limitations that are not reasonably within the control of the practitioner or pharmacist, or other exceptional circumstances demonstrated by the practitioner or pharmacist, pursuant to a process established in regulation, and in the discretion of the director; or

(11) a practitioner who is prescribing a controlled dangerous substance to a patient immediately after the patient has undergone an operation, procedure, or treatment for acute trauma, when less than a 30-day supply is prescribed.

L.2015, c.74, s.8.



Section 45:1-47 - Prescription Monitoring Program; Provisions For Expansion.

45:1-47 Prescription monitoring program; provisions for expansion.

27.Prescription Monitoring Program; provisions for expansion.

a.Notwithstanding the provisions of section 25 of P.L.2007, c.244 (C.45:1-45) to the contrary, the director may adopt a regulation to expand the program to include information about each prescription dispensed for a prescription drug that is not a controlled dangerous substance. In determining whether a prescription drug other than a controlled dangerous substance should be monitored, the director shall consider: the actual or relative potential for abuse; scientific evidence of its pharmacological effect, if known; the state of current scientific knowledge regarding the drug; its history and current pattern of abuse; the scope, duration and significance of abuse; what, if any, risk to the public health; and its psychic or physiological dependence liability. The regulation shall provide that the prescription drug shall be monitored for a period of time. At the conclusion of the monitoring period, the director shall publish and make public the decision of whether inclusion of the prescription drug in the program shall be permanent.

b.At the time the notice to expand the program pursuant to subsection a. is published in the New Jersey Register, the director shall provide a copy of the notice of proposed rule making to the chairpersons of the standing legislative reference committees on health of the Senate and General Assembly.

L.2007, c.244, s.27.



Section 45:1-48 - Immunity From Liability.

45:1-48 Immunity from liability.

28.Immunity from liability.

a.The division shall be immune from civil liability arising from inaccuracy of any of the information submitted to it pursuant to sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50).

b.A pharmacy permit holder, pharmacist, mental health practitioner, licensed health care professional, or practitioner shall be immune from civil liability arising from compliance with sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50).

L.2007, c.244, s.28; amended 2015, c.74, s.5.



Section 45:1-49 - Penalties.

45:1-49 Penalties.

29.Penalties.

a.A pharmacy permit holder, or a person designated by a pharmacy permit holder to be responsible for submitting data required by section 25 of P.L.2007, c.244 (C.45:1-45), who knowingly fails to submit data as required, shall be subject to disciplinary action pursuant to section 8 of P.L.1978, c.73 (C.45:1-21) and may be subject to a civil penalty in an amount not to exceed $1,000 for failure to comply with sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50).

b. (1) A pharmacy permit holder, pharmacist, mental health practitioner, licensed health care professional, or practitioner, or any other person or entity who knowingly obtains or attempts to obtain prescription monitoring information in violation of the provisions of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50) shall be subject to a civil penalty in an amount not to exceed $10,000.

(2)A pharmacy permit holder, pharmacist, mental health practitioner, licensed health care professional, or practitioner who knowingly discloses or uses prescription monitoring information in violation of the provisions of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50), shall also be subject to disciplinary action pursuant to section 8 of P.L.1978, c.73 (C.45:1-21).

c.In addition to any other penalty provided by law, a person who is authorized to obtain prescription monitoring information from the Prescription Monitoring Program who knowingly discloses such information in violation of the provisions of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50) shall be guilty of a crime of the fourth degree and shall be subject to a civil penalty in an amount not to exceed $10,000.

d.In addition to any other penalty provided by law, a person who is authorized to obtain prescription monitoring information from the Prescription Monitoring Program who uses this information in the course of committing, attempting to commit, or conspiring to commit any criminal offense shall be guilty of a crime of the third degree. Notwithstanding the provisions of N.J.S.2C:1-8 or any other provision of law, a conviction under this subsection shall not merge with a conviction of any other offense, nor shall any other conviction merge with a conviction under this subsection. The court shall impose separate sentences upon a conviction under this subsection and any other criminal offense.

e.In addition to any other penalty provided by law, a person who is not authorized to obtain prescription monitoring information from the Prescription Monitoring Program who knowingly obtains or attempts to obtain such information in violation of the provisions of sections 25 through 30 of P.L.2007, c.244 (C.45:1-45 through C.45:1-50), shall be guilty of a crime of the fourth degree.

f.A civil penalty imposed under this section shall be collected by the director pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2007, c.244, s.29; amended 2015, c.74, s.6.



Section 45:1-50 - Authority To Contract.

45:1-50 Authority to contract.

30.Authority to contract. The division may contract with one or more vendors to establish and maintain the Prescription Monitoring Program pursuant to guidelines established by the director.

L.2007, c.244, s.30.



Section 45:1-50.1 - Annual Report.

45:1-50.1 Annual report.

9.The division shall annually submit a report to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), which provides information on the nature and extent of registration with, and utilization of, the Prescription Monitoring Program, as well as recommendations for program improvement.

L.2015, c.74, s.9.



Section 45:1-50.2 - Completion Of Assessment.

45:1-50.2 Completion of assessment.

10.The division shall complete an assessment regarding the design, implementation requirements, and costs associated with a real time prescription monitoring system, and shall report its assessment and any recommendations to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), within 18 months after the enactment of P.L.2015, c.74 (C.45:1-46.1 et al.).

L.2015, c.74, s.10.



Section 45:1-51 - Rules, Regulations.

45:1-51 Rules, regulations.

31.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Director of the Division of Consumer Affairs shall adopt rules and regulations necessary to effectuate the purposes of sections 24 through 30 of P.L.2007, c.244 (C.45:1-44 through C.45:1-50).

L.2007, c.244, s.31.



Section 45:1-52 - Continuation Of Regulations.

45:1-52 Continuation of regulations.

32.Continuation of regulations. Orders, rules and regulations concerning implementation of P.L.1970, c.226 (C.24:21-1 et seq.), as amended and supplemented, issued or promulgated by the Department of Health and Senior Services prior to the effective date of P.L.2007, c.244 (C.24:21-54 et al.), shall continue with full force and effect until amended or repealed by the Division of Consumer Affairs pursuant to law.

L.2007, c.244, s.32.



Section 45:1-53 - Submission Of Bill To Medicare Beneficiary By Health Care Professional; Reporting Of Nonpayment.

45:1-53 Submission of bill to Medicare beneficiary by health care professional; reporting of nonpayment.

2. a. A health care professional licensed pursuant to Title 45 of the Revised Statutes, who provides a health care service to a Medicare beneficiary, shall bill the beneficiary, within 90 days from the date the payment from Medicare or other third party payer is finalized for any amounts due and owing for the service that are not reimbursed by the Medicare program or other third party payer.

b.In the event the health care professional does not submit a bill to the beneficiary within 90 days from the date the payment from Medicare or other third party payer is finalized, the health care professional shall not be permitted to report any nonpayment of the bill by the beneficiary to a consumer reporting agency.

c.A health care professional who violates the provisions of this section shall be subject to such penalties as the Director of Consumer Affairs in the Department of Law and Public Safety may determine pursuant to sections 9 and 12 of P.L.1978, c.73 (C.45:1-22 and 45:1-25).

d.As used in this section:

"Consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and which uses any means or facility for the purpose of preparing or furnishing consumer reports.

L.2010, c.95, s.2.



Section 45:1-54 - Findings, Declarations Relative To Sexual Orientation Change Efforts.

45:1-54 Findings, declarations relative to sexual orientation change efforts.

1.The Legislature finds and declares that:

a.Being lesbian, gay, or bisexual is not a disease, disorder, illness, deficiency, or shortcoming. The major professional associations of mental health practitioners and researchers in the United States have recognized this fact for nearly 40 years;

b.The American Psychological Association convened a Task Force on Appropriate Therapeutic Responses to Sexual Orientation. The task force conducted a systematic review of peer-reviewed journal literature on sexual orientation change efforts, and issued a report in 2009. The task force concluded that sexual orientation change efforts can pose critical health risks to lesbian, gay, and bisexual people, including confusion, depression, guilt, helplessness, hopelessness, shame, social withdrawal, suicidality, substance abuse, stress, disappointment, self-blame, decreased self-esteem and authenticity to others, increased self-hatred, hostility and blame toward parents, feelings of anger and betrayal, loss of friends and potential romantic partners, problems in sexual and emotional intimacy, sexual dysfunction, high-risk sexual behaviors, a feeling of being dehumanized and untrue to self, a loss of faith, and a sense of having wasted time and resources;

c.The American Psychological Association issued a resolution on Appropriate Affirmative Responses to Sexual Orientation Distress and Change Efforts in 2009, which states: "[T]he [American Psychological Association] advises parents, guardians, young people, and their families to avoid sexual orientation change efforts that portray homosexuality as a mental illness or developmental disorder and to seek psychotherapy, social support, and educational services that provide accurate information on sexual orientation and sexuality, increase family and school support, and reduce rejection of sexual minority youth";

d. (1) The American Psychiatric Association published a position statement in March of 2000 in which it stated: "Psychotherapeutic modalities to convert or 'repair' homosexuality are based on developmental theories whose scientific validity is questionable. Furthermore, anecdotal reports of 'cures' are counterbalanced by anecdotal claims of psychological harm. In the last four decades, 'reparative' therapists have not produced any rigorous scientific research to substantiate their claims of cure. Until there is such research available, [the American Psychiatric Association] recommends that ethical practitioners refrain from attempts to change individuals' sexual orientation, keeping in mind the medical dictum to first, do no harm;

(2)The potential risks of reparative therapy are great, including depression, anxiety and self-destructive behavior, since therapist alignment with societal prejudices against homosexuality may reinforce self-hatred already experienced by the patient. Many patients who have undergone reparative therapy relate that they were inaccurately told that homosexuals are lonely, unhappy individuals who never achieve acceptance or satisfaction. The possibility that the person might achieve happiness and satisfying interpersonal relationships as a gay man or lesbian is not presented, nor are alternative approaches to dealing with the effects of societal stigmatization discussed; and

(3)Therefore, the American Psychiatric Association opposes any psychiatric treatment such as reparative or conversion therapy which is based upon the assumption that homosexuality per se is a mental disorder or based upon the a priori assumption that a patient should change his or her sexual homosexual orientation";

e.The American School Counselor Association's position statement on professional school counselors and lesbian, gay, bisexual, transgender, and questioning (LGBTQ) youth states: "It is not the role of the professional school counselor to attempt to change a student's sexual orientation/gender identity but instead to provide support to LGBTQ students to promote student achievement and personal well-being. Recognizing that sexual orientation is not an illness and does not require treatment, professional school counselors may provide individual student planning or responsive services to LGBTQ students to promote self-acceptance, deal with social acceptance, understand issues related to coming out, including issues that families may face when a student goes through this process and identify appropriate community resources";

f.The American Academy of Pediatrics in 1993 published an article in its journal, Pediatrics, stating: "Therapy directed at specifically changing sexual orientation is contraindicated, since it can provoke guilt and anxiety while having little or no potential for achieving changes in orientation";

g.The American Medical Association Council on Scientific Affairs prepared a report in 1994 in which it stated: "Aversion therapy (a behavioral or medical intervention which pairs unwanted behavior, in this case, homosexual behavior, with unpleasant sensations or aversive consequences) is no longer recommended for gay men and lesbians. Through psychotherapy, gay men and lesbians can become comfortable with their sexual orientation and understand the societal response to it";

h.The National Association of Social Workers prepared a 1997 policy statement in which it stated: "Social stigmatization of lesbian, gay, and bisexual people is widespread and is a primary motivating factor in leading some people to seek sexual orientation changes. Sexual orientation conversion therapies assume that homosexual orientation is both pathological and freely chosen. No data demonstrates that reparative or conversion therapies are effective, and, in fact, they may be harmful";

i.The American Counseling Association Governing Council issued a position statement in April of 1999, and in it the council states: "We oppose 'the promotion of "reparative therapy" as a "cure" for individuals who are homosexual'";

j. (1) The American Psychoanalytic Association issued a position statement in June 2012 on attempts to change sexual orientation, gender, identity, or gender expression, and in it the association states: "As with any societal prejudice, bias against individuals based on actual or perceived sexual orientation, gender identity or gender expression negatively affects mental health, contributing to an enduring sense of stigma and pervasive self-criticism through the internalization of such prejudice; and

(2)Psychoanalytic technique does not encompass purposeful attempts to 'convert,' 'repair,' change or shift an individual's sexual orientation, gender identity or gender expression. Such directed efforts are against fundamental principles of psychoanalytic treatment and often result in substantial psychological pain by reinforcing damaging internalized attitudes";

k.The American Academy of Child and Adolescent Psychiatry in 2012 published an article in its journal, Journal of the American Academy of Child and Adolescent Psychiatry, stating: "Clinicians should be aware that there is no evidence that sexual orientation can be altered through therapy, and that attempts to do so may be harmful. There is no empirical evidence adult homosexuality can be prevented if gender nonconforming children are influenced to be more gender conforming. Indeed, there is no medically valid basis for attempting to prevent homosexuality, which is not an illness. On the contrary, such efforts may encourage family rejection and undermine self-esteem, connectedness and caring, important protective factors against suicidal ideation and attempts. Given that there is no evidence that efforts to alter sexual orientation are effective, beneficial or necessary, and the possibility that they carry the risk of significant harm, such interventions are contraindicated";

l.The Pan American Health Organization, a regional office of the World Health Organization, issued a statement in May of 2012 and in it the organization states: "These supposed conversion therapies constitute a violation of the ethical principles of health care and violate human rights that are protected by international and regional agreements." The organization also noted that reparative therapies "lack medical justification and represent a serious threat to the health and well-being of affected people";

m.Minors who experience family rejection based on their sexual orientation face especially serious health risks. In one study, lesbian, gay, and bisexual young adults who reported higher levels of family rejection during adolescence were 8.4 times more likely to report having attempted suicide, 5.9 times more likely to report high levels of depression, 3.4 times more likely to use illegal drugs, and 3.4 times more likely to report having engaged in unprotected sexual intercourse compared with peers from families that reported no or low levels of family rejection. This is documented by Caitlin Ryan et al. in their article entitled Family Rejection as a Predictor of Negative Health Outcomes in White and Latino Lesbian, Gay, and Bisexual Young Adults (2009) 123 Pediatrics 346; and

n.New Jersey has a compelling interest in protecting the physical and psychological well-being of minors, including lesbian, gay, bisexual, and transgender youth, and in protecting its minors against exposure to serious harms caused by sexual orientation change efforts.

L.2013, c.150, s.1.



Section 45:1-55 - Sexual Orientation Change Efforts Prohibited For Persons Under 18 Years Old.

45:1-55 Sexual orientation change efforts prohibited for persons under 18 years old.

2. a. A person who is licensed to provide professional counseling under Title 45 of the Revised Statutes, including, but not limited to, a psychiatrist, licensed practicing psychologist, certified social worker, licensed clinical social worker, licensed social worker, licensed marriage and family therapist, certified psychoanalyst, or a person who performs counseling as part of the person's professional training for any of these professions, shall not engage in sexual orientation change efforts with a person under 18 years of age.

b.As used in this section, "sexual orientation change efforts" means the practice of seeking to change a person's sexual orientation, including, but not limited to, efforts to change behaviors, gender identity, or gender expressions, or to reduce or eliminate sexual or romantic attractions or feelings toward a person of the same gender; except that sexual orientation change efforts shall not include counseling for a person seeking to transition from one gender to another, or counseling that:

(1)provides acceptance, support, and understanding of a person or facilitates a person's coping, social support, and identity exploration and development, including sexual orientation-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices; and

(2)does not seek to change sexual orientation.

L.2013, c.150, s.2.



Section 45:2B-42 - Short Title

45:2B-42 Short title
1. This act shall be known and may be cited as the "Accountancy Act of 1997."

L.1997,c.259,s.1.



Section 45:2B-43 - Findings, Declarations Relative To Practice Of Accounting

45:2B-43 Findings, declarations relative to practice of accounting
2. The Legislature finds and declares that it is the policy of this State, and the purpose of this act, to promote the reliability of information that is used for guidance in financial transactions or for accounting for or assessing the financial status or performance of commercial, noncommercial, and governmental enterprises. The public interest requires that persons preparing financial statements accompanied by reports or professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of such information shall have demonstrated their qualifications to do so, and that persons who have not demonstrated and maintained those qualifications, including license holders not in public practice, shall not be permitted to hold themselves out as having that special competence or to offer that assurance; that the professional conduct of persons licensed as having special competence in accountancy be regulated in all aspects of the practice of public accountancy; that a public authority competent to prescribe and assess the qualifications and to regulate the professional conduct of practitioners of public accountancy be established; and the use of titles relating to the practice of public accountancy that are likely to mislead the public as to the status or competence of the persons using those titles be prohibited.

L.1997,c.259,s.2.



Section 45:2B-44 - Definitions Relative To The Practice Of Accounting.

45:2B-44 Definitions relative to the practice of accounting.

3.As used in this act:

"Attest" means providing any of the following financial statement services: any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS); any review of a financial statement to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS); any examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE); and any engagement to be performed in accordance with the auditing standards of the Public Company Accounting Oversight Board (PCAOB). The statements on standards specified herein shall be adopted by regulation by the board and shall be in accordance with standards developed for general application by recognized national accountancy organizations such as the American Institute of Certified Public Accountants and the PCAOB.

"Board" means the New Jersey State Board of Accountancy.

"Compilation" means providing a service, to be performed in accordance with Statements on Standards for Accounting and Review Services (SSARS), by presenting, in the form of financial statements, information that is the representation of management or owners without undertaking to express any assurance on the statements.

"Financial statements" means statements and related footnotes that purport to present an actual or a prospective financial position at a particular time, or results of operations, cash flow, or changes in financial position for a period of time, in conformity with generally accepted accounting principles or another comprehensive basis of accounting. The term includes specific elements, accounts or items of such statements, but does not include: incidental financial data included in management advisory service reports to support recommendations to a client; or tax returns and supporting schedules.

"Firm" means a sole proprietorship, a professional corporation, a partnership, a limited liability company, a limited liability partnership, or any other lawful form of business organization.

"Home office" means the location specified by the client as the address to which a service described in subsection d. of section 6 of P.L.2008, c.45 (C.45:2B-50.1) is directed.

"License" means a license or registration issued to an individual or firm permitting the individual or firm to practice public accountancy.

"Licensee" means the holder of a license issued pursuant to this act.

"Manager" means a manager of a limited liability company.

"Member" means a member of a limited liability company.

"Nonlicensee" means a person not licensed as a certified public accountant or a public accountant of any state or possession of the United States or the District of Columbia.

"Owner of a firm" means any person with an equity or equivalent interest in a firm, such as a shareholder with respect to a corporation or a partner with respect to a partnership, or an individual with respect to a sole proprietorship.

"Practice of public accountancy" means the performance or the offering to perform attest services for a client or potential client, by a licensee, registered firm or individual qualifying for practice privileges under section 6 of P.L.2008, c.45 (C.45:2B-50.1). The "practice of public accountancy" also means the performance or the offering to perform by a licensee or individual qualifying for practice privileges under section 6 of P.L.2008, c.45 (C.45:2B-50.1) of one or more of the following: a compilation of a financial statement to be performed in accordance with SSARS, management advisory, financial advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters.

"Practice unit" means any office of a firm registered with the board to engage in the practice of public accountancy in the State of New Jersey.

"Principal place of business" means the office location designated by a licensee for purposes of substantial equivalency and reciprocity.

"Quality review" means a study, appraisal or review of one or more aspects of the professional work of a licensee, or individual qualifying for practice privileges under section 6 of P.L.2008, c.45 (C.45:2B-50.1), or registered firm that performs attest or compilation services, by a person who is a certified public accountant or public accountant and who is not affiliated with the licensee, the individual qualified for practice privileges under section 6 of P.L.2008, c.45 (C.45:2B-50.1), or registered firm being reviewed.

"Report" when used with reference to financial statements, means an opinion, report, or other form of language that states or implies assurance as to the reliability of any financial statement and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing. Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor, or from the language of the report itself. The term "report" includes any form of language which disclaims an opinion when that form of language is conventionally understood to imply any positive assurance as to the reliability of the financial statement referred to or special competence on the part of the person or firm issuing that language, or both; and it includes any other form of language that is conventionally understood to imply that assurance or that special knowledge or competence, or both.
L.1997, c.259, s.3; amended 1999, c.215, s.1; 2001, c.149, s.1; 2008, c.45, s.1.



Section 45:2B-45 - New Jersey State Board Of Accountancy

45:2B-45 New Jersey State Board of Accountancy
4. The New Jersey State Board of Public Accountants created and established by P.L.1904, c.230 as amended and supplemented, continued by R.S.45:2-1 and further continued and constituted as the New Jersey State Board of Certified Public Accountants by P.L.1965, c.99, and further continued and constituted as the New Jersey State Board of Accountancy by P.L.1977, c.144, is further continued as the New Jersey State Board of Accountancy and the members and officers of that board as presently constituted shall continue to hold office until the expiration of their terms.

Wherever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey State Board of Certified Public Accountants, the same shall mean and refer to the New Jersey State Board of Accountancy.

L.1997,c.259,s.4.



Section 45:2B-46 - Membership; Terms; Vacancies; Removal.

45:2B-46 Membership; terms; vacancies; removal.

5.The board shall consist of 12 members as follows: nine of whom shall have been engaged in the practice of public accountancy in this State, with not more than two of them being public accountants, and at least one of whom holds both a Registered Municipal Accountant's license and a Public School Accountant's license; two of whom shall be public members; and one of whom shall be a State executive department member. Each member engaged in the practice of public accountancy shall maintain an active license in New Jersey during his term of service on the board. Each member, other than the State executive department member, shall be appointed by the Governor for a term of three years and shall hold office until reappointed or a successor is appointed and qualified. Any vacancy on the board shall be filled by the Governor for the unexpired term only.

The public members and the State executive department member shall be appointed by the Governor in accordance with and subject to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.).

Except for the State executive department member, no member may serve more than two successive terms in addition to any unexpired term to which he has been appointed, except that any member who has served two such successive terms may be reappointed after an intervening period of one year.

The Governor may remove any member of the board, other than the State executive department member, for cause, upon notice and opportunity to be heard.

L.1997, c.259, s.5; amended 2001, c.149, s.2; 2014, c.59, s.1.



Section 45:2B-47 - Oath By Members Of Board, Officers, Rules, Etc.

45:2B-47 Oath by members of board, officers, rules, etc.
6. a. Before entering upon the discharge of their duties, the members of the board shall take and subscribe an oath for the faithful performance of their duties before the Attorney General or any officer authorized to administer oaths in this State and file the same with the Secretary of State.

b. Subject to the approval of the Attorney General, the members of the board shall annually elect a president, a vice president, a treasurer and a secretary from among their members.

c. Notwithstanding the provisions of any other law, the Attorney General shall appoint, as chief administrative officer of the board, an executive director who shall not be a member of the board and who shall serve at the pleasure of the Attorney General. The duties of the executive director shall be determined by the Attorney General. The executive director shall not engage in the practice of public accounting.

d. A majority of the members of the board shall constitute a quorum and no action of the board shall be taken except upon the affirmative vote of a majority of the members of the entire board.

e. Members of the board shall be reimbursed for actual expenses reasonably incurred in the performance of their official duties and shall receive that compensation as determined by the Attorney General. The executive director shall receive that compensation as determined by the Attorney General within the limit of available funds.

f. Expenditures of the board in any fiscal year shall not exceed board revenues and all expenditures shall be in accordance with the provisions of this act and the annual appropriations act.

g. Subject to the approval of the Attorney General, the board may adopt rules and regulations as necessary to implement the provisions of this act, including, without limitations, rules and regulations governing professional conduct.

h. Subject to the provisions of subsection f. of this section, the board may appoint committees or persons to advise or assist the board in the administration and enforcement of this act.

L.1997,c.259,s.6.



Section 45:2B-48 - Powers Of Board

45:2B-48 Powers of board
7. The board shall, in addition to any other powers granted under this act:

a. Administer and enforce the provisions of this act;

b. Adopt and promulgate rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act;

c. Establish rules of professional conduct for persons licensed under this act, including, but not limited to, prohibiting the payment to, or receipt or offering of a commission or contingency fee by a licensee and establishing requirements for written disclosures in transactions involving a client of the licensee's accounting practice;

d. Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). In any hearing or investigation, the board shall have the right to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent books, papers, or records;

e. Take such action as is necessary before any board, agency or court of competent jurisdiction for the enforcement of the provisions of this act;

f. Evaluate and pass upon the qualification of candidates for licensure;

g. Adopt and administer the examinations to be taken by applicants for licensure;

h. Prescribe or change the fees for examinations, licensing, registrations, certifications, renewals, or other services performed pursuant to the provisions of P.L.1974, c.46 (C.45:1-3.1 et seq.);

i. Subject to the requirements of this act, establish standards for and approve continuing education programs and sponsors of continuing education programs; and

j. Have the investigative and enforcement powers provided pursuant to P.L.1978, c.73 (C.45:1-14 et seq.).

L.1997,c.259,s.7.



Section 45:2B-49 - Application For Licensure; Requirements.

45:2B-49 Application for licensure; requirements.

8.Every applicant for examination for licensure as a certified public accountant shall present to the board a written application on a form to be provided by the board, together with the required fee, and satisfactory proof of the following:

a.That the applicant is at least 18 years of age;

b.That the applicant is of good moral character; and

c.That the applicant has at least 120 semester hours of education, including a baccalaureate or higher degree or its equivalent, from an institution of higher education accredited by a regional accrediting agency recognized by the Commission on Higher Education, except that no applicant shall be issued a license unless he has successfully completed at least 150 hours of education. The educational program shall include a concentration in accounting or its equivalent and related professional courses as determined by regulation of the board.

L.1997,c.259,s.8; amended 2001, c.149, s.3; 2005, C.104.



Section 45:2B-50 - Examination Required For Issuance Of License

45:2B-50 Examination required for issuance of license
9. Except as otherwise provided, no person shall be issued a license by the board to practice as a certified public accountant until he has passed all sections of an examination designated by the board with a passing grade of 75 in each section. If the candidate does not pass all of the sections of the examination at one sitting, he may be reexamined with respect to the sections which he did not pass, under terms and conditions established by the board.

Examinations shall be given by the board at least twice a year, and any person who wishes to sit for an examination shall apply to the board at least 60 days prior to the date of the examination. The board may make use of the Uniform Certified Public Accountant Examination, or the Advisor Grading Service of the American Institute of Certified Public Accountants, or any other examination offered by an organization recognized by the board, which the board deems appropriate.

L.1997,c.259,s.9.



Section 45:2B-50.1 - Standards For Individual With Principal Place Of Business Out-of-state.

45:2B-50.1 Standards for individual with principal place of business out-of-State.

6. a. An individual whose principal place of business is not in this State shall be presumed to have qualifications substantially equivalent to this State's requirements for certified public accountants and shall have all the privileges of licensed certified public accountants of this State without the need to obtain a license under P.L.1997, c.259 (C.45:2B-42 et seq.) or to notify the board or pay any fee if that individual:

(1)Holds a valid license as a certified public accountant from any state which the National Association of State Boards of Accountancy's (NASBA) National Qualification Appraisal Service has verified to be in substantial equivalence with the certified public accountant licensure requirements of the American Institute of Certified Public Accountants AICPA/NASBA Uniform Accountancy Act; or

(2)Holds a valid license as a certified public accountant from any state which the NASBA's National Qualification Appraisal Service has not verified to be in substantial equivalence with the certified public accountant licensure requirements of the AICPA/NASBA Uniform Accountancy Act, but that individual obtains from the NASBA's National Qualification Appraisal Service verification that the individual's personal certified public accountant qualifications are substantially equivalent to the certified public accountant licensure requirements of the AICPA/NASBA Uniform Accountancy Act.

b.In accordance with the provisions of this section and notwithstanding any other provision of law, an individual who offers or renders professional services, whether in person or by mail, telephone, or electronic means, shall be granted practice privileges in this State and no notice or other submission shall be required of that individual. Such individual shall be subject to the requirements of subsection c. of this section.

c.An individual licensee of another state exercising the privilege afforded by this section and the firm that employs that licensee hereby simultaneously consent, as a condition of exercising that privilege:

(1)To the personal and subject matter jurisdiction and disciplinary authority of the board;

(2)To comply with P.L.1997, c.259 (C.45:2B-42 et seq.) and the regulations promulgated pursuant to that act;

(3)That in the event the license from the state of the individual's principal place of business is no longer valid, the individual will cease offering or rendering professional services in this State individually and on behalf of a firm; and

(4)To the appointment of the state board or other authority that issued the individual's license as the individual's agent upon which process may be served in any action or proceeding by this State's board against the licensee.

d.An individual who has been granted the practice privilege under this section who, for any entity with its home office in this State, performs any of the following services:

(1)A financial statement audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS);

(2)An examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE); or

(3)An engagement to be performed in accordance with the Public Company Accounting Oversight Board (PCAOB) Auditing Standards;

may only do so through a firm which has registered with the board under section 13 of P.L.1997, c.259 (C.45:2B-54).

e.A licensee of this State offering or rendering services or using a title provided in section 21 of P.L.1997, c.259 (C.45:2B-62) in another state shall be subject to disciplinary action in this State for an action committed in another state for which the licensee would be subject to discipline for an act committed in that state. The board shall investigate any complaint made by the board of accountancy or other licensing authority of another state.

f.Any individual who passed the Uniform Certified Public Accountant Examination and holds a valid license issued by any other state prior to January 1, 2012 shall be exempt from the 150 hour education requirement in subsection c. of section 8 of P.L.1997, c.259 (C.45:2B-49).

L.2008, c.45, s.7.



Section 45:2B-51 - Requirements For Licensure

45:2B-51 Requirements for licensure
10. a. Except as provided in subsection b. of this section, every applicant for licensure as a certified public accountant, having passed the examination in compliance with the provisions of section 9 of this act, shall provide satisfactory proof to the board that:

(1) The applicant has had one year of experience in the practice of public accountancy or its equivalent, under the direction of a licensee meeting requirements prescribed by the board; and

(2) The experience includes evidence of intensive and diversified experience in auditing or accounting as determined by regulation of the board.

b. (1) For six years following the effective date of this act, an applicant for licensure as a certified public accountant who has acquired, prior to the effective date of this act, not less than four years of experience deemed acceptable to the board in government, industry or education shall be exempt from the experience requirements of subsection a. of this section; and

(2) For four years following the effective date of this act, an applicant for licensure as a certified public accountant who is working in government, industry or education as of the effective date of this act shall be exempted from the experience requirements of subsection a. of this section so long as that applicant satisfactorily completes not less than four years of experience acceptable to the board.

L.1997,c.259,s.10.



Section 45:2B-52 - Persons Currently Registered Continue To Hold Designation

45:2B-52 Persons currently registered continue to hold designation
11. Any person who is registered as a public accountant pursuant to the provisions of section 13 of P.L.1977, c.144 (C.45:2B-13) on the effective date of this act shall continue to hold that designation under the terms of this act, and shall be registered with the board and eligible for the renewal of any license issued by the board prior to the effective date of this act.

L.1997,c.259,s.11.



Section 45:2B-53 - Waiving Of Examination

45:2B-53 Waiving of examination
12. a. The board may waive the examination of, and issue a license to, any person who is of good moral character, and who, at the time of his application, holds a valid and unrevoked license as a certified public accountant issued by or under the authority of any state or possession of the United States or the District of Columbia which has education, experience, examination and re-examination requirements which are substantially equivalent to the requirements of this act and the regulations promulgated pursuant to this act for the issuance of a license as a certified public accountant.

b.The board may waive the examination of, and issue a license to, an applicant who within 10 years immediately preceding the date of application has held a valid and unrevoked license as a certified public accountant issued by or under the authority of any state or possession of the United States or the District of Columbia, and who has had four years of experience outside of this State of the type described in subsection a. of section 10 of P.L.1997, c. 259 (C.45:2B-51), or meets equivalent requirements prescribed by the board by regulation, after passing the examination upon which the applicant's license was based with grades that would have been passing grades at the time in this State. If an applicant's certificate, license or permit was issued no less than six years prior to the application for issuance of an initial license under this section, that applicant shall have also fulfilled the requirements of continuing professional education that would have been applicable under the rules of this State to be eligible for licensure under the provisions of subsection a. of section 27 of P.L.1997, c.259 (C.45:2B-68).

c.The board shall issue a license as a certified public accountant to a holder of a foreign designation, granted in a foreign country entitling the holder thereof to engage in the practice of public accountancy if:

(1)The foreign authority which granted the designation makes similar provision to allow a person who holds a valid license issued by this State to obtain that foreign authority's comparable designation; and

(2)The foreign designation:

(a)was duly issued by a foreign authority that regulates the practice of public accountancy and the foreign designation has not expired or been revoked or suspended;

(b)entitles the holder to issue reports upon a financial statement; and

(c)was issued upon the basis of educational, examination, and experience requirements established by the foreign authority or by law; and

(3)The applicant:

(a)received the designation, based on educational and examination standards substantially equivalent to those in effect in this State, at the time the foreign designation was granted;

(b)completed an experience requirement, substantially equivalent to the requirement set out in section 10 of this act, in the jurisdiction which granted the foreign designation, or has completed four years of experience of the type described in subsection a. of section 10 of P.L.1997, c.259 (C.45:2B-51); or meets equivalent requirements prescribed by the board, within the 10 years immediately preceding the application; and

(c)passed a uniform qualifying examination in national standards acceptable to the board and an examination on the laws, regulations and code of ethical conduct in effect in this State.

An applicant seeking licensure under this subsection shall in the application list all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accountancy, and each holder of a license issued under this subsection shall notify the board in writing, within thirty days after its occurrence, of any issuance, denial, revocation or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction.

L.1997,c.259,s.12; amended 2001, c.149, s.4.



Section 45:2B-54 - Requirements For Registration Of Firm In Practice Of Attest Services Or Public Accountancy.

45:2B-54 Requirements for registration of firm in practice of attest services or public accountancy.

13. a. The board shall only grant or renew registration to a firm engaged in the practice of attest services or public accountancy if that firm meets the requirements provided in this section.

(1)A firm shall register with the board if it:

(a)Has an office in this State engaged in the practice of attest services;

(b)Has an office in this State that uses the title "Certified Public Accountant," "CPA," "Certified Public Accountant firm," or "CPA firm;" or

(c)Does not have an office in this State, but performs services described in subsection d. of section 6 of P.L.2008, c.45 (C.45:2B-50.1) for a client having its home office in this State.

(2)A firm that does not have an office in this State may perform compilation services or review financial statements in accordance with the Statements on Standards for Accounting and Review Services (SSARS), and may practice public accountancy as authorized under this section, for a client having its home office in this State and may use the title "Certified Public Accountant," "CPA," "Certified Public Account firm," or "CPA firm," without registering with the board if:

(a)It has the qualifications described in section 26 of P.L.1997, c.259 (C.45:2B-67) and in subsection a. of section 5 of P.L.1999, c.215 (C.45:2B-54.1); and

(b)It performs those services through an individual with practice privileges under section 6 of P.L.2008, c.45 (C.45:2B-50.1).

(3)A firm that is not subject to the requirements of paragraph (1) or (2) of this subsection may perform other professional services included in the practice of public accountancy while using the title "Certified Public Accountant," "CPA," "Certified Public Account firm," or "CPA firm" in this State without registering with the board if:

(a)It performs those services through an individual with practice privileges under subsection d. of section 6 of P.L.2008, c.45 (C.45:2B-50.1); and

(b)It can lawfully do so in the state where those individuals with practice privileges have their principal place of business.

(4)A firm with an office in this State that is engaged in the practice of public accountancy but not performing attest services, shall be eligible to register with the board as a firm of certified public accountants.

b.A firm seeking to register with the board shall meet the following requirements:

(1) At least one owner of the firm shall be a certified public accountant in good standing, and licensed to practice public accountancy in this State, except that this requirement is waived for firms that perform services for which firm registration is required under subparagraph (c) of paragraph (1) of subsection a. of this section through an individual who qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1);

(2)Each owner of the firm, other than a nonlicensee, shall be a certified public accountant of any state or possession of the United States or the District of Columbia in good standing, and licensed to practice public accountancy where licensed;

(3)There shall be a certified public accountant in the firm who has ultimate responsibility for each attest engagement. On all firm applications and renewal forms, a licensee or an individual who qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1) shall be designated as responsible and in charge of all professional matters relating to the practice of accountancy by the registered firm. Each resident manager in charge of a practice unit of a firm in this State and each owner thereof, other than a nonlicensee, personally engaged within this State in the practice of public accountancy shall be a certified public accountant in good standing, and licensed to practice public accountancy in this State, or shall be an individual who qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1).

c.Application for registration of a firm shall be made upon the affidavit of an owner of the firm who is a certified public accountant in good standing and licensed to practice public accountancy in this State or who qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1). The board shall in each case determine whether the applicant is eligible for registration. A firm which is so registered may use the words "certified public accountant" or the abbreviation "CPAs" in connection with its firm name. Notification shall be given to the board within 90 days after admission or withdrawal of an owner licensed and practicing in this State from any firm so registered.

L.1997, c.259, s.13; amended 1999, c.215, s.2; 2001, c.149, s.5; 2008, c.45, s.2.



Section 45:2B-54.1 - Requirements For Non-licensed Owners

45:2B-54.1. Requirements for non-licensed owners
5. a. A firm registered under P.L 1997, c.259 (C.45:2B-42 et seq.) as a firm of certified public accountants or public accountants may have owners who are not licensed as certified public accountants or public accountants if it meets the following requirements:

(1)Nonlicensee owners shall be natural persons or entities, including, but not limited to, partnerships and professional corporations, provided that each ultimate beneficial owner of an equity interest in that entity shall be a natural person materially participating in the business conducted by the firm or entity affiliated with the firm;

(2)The ownership interest of nonlicensee owners shall revert to the firm upon the cessation of any material participation by the nonlicensee owner in the business conducted by the firm or entity;

(3)Persons who are licensed to practice public accountancy in any state or possession of the United States or the District of Columbia shall in the aggregate, directly or beneficially, comprise not less than half of the owners, hold more than half of the equity capital, and possess majority voting rights of the firm; and

(4)Nonlicensee owners shall not hold themselves out as certified public accountants or public accountants.

b.Except as otherwise permitted by the board, a person shall not become a nonlicensee owner or remain a nonlicensee owner if the person has:

(1)Been convicted of any crime, an element of which is dishonesty or fraud, under the laws of this State or any other state, of the United States, or of any other jurisdiction. A conviction includes the initial plea, verdict, or finding of guilty, pleas of no contest, or pronouncement of sentence by a trial court, notwithstanding that conviction may not be final or sentence actually imposed until appeals are exhausted;

(2)Had a professional license or the right to practice revoked or suspended for reasons other than nonpayment of fees, or has voluntarily surrendered a license or right to practice with disciplinary charges or a disciplinary investigation pending, which license or right to practice has not been reinstated by a licensing agency of this State or any other state, of the United States, or of any other jurisdiction;

(3)Been in violation of P.L.1997, c.259 (C.45:2B-42 et seq.) or any regulation promulgated by the board under that act.

c.A nonlicensee owner of a licensed firm shall report to the board in writing of the occurrence of any of the events set forth in subsection b. of this section within 30 days of the date the nonlicensee owner has knowledge of the event. The report shall identify the event by the name of the agency or court, the title of the matter, the docket number, and the date of occurrence of the event.

L.1999,c.215,s.5; amended 2001, c.149, s.6.



Section 45:2B-55 - Requirements For Registration As Firm Of Public Accountants.

45:2B-55 Requirements for registration as firm of public accountants.

14. a. A firm engaged in this State in the practice of attest services and not otherwise registered with the board or exempt from registration under section 13 of P.L.1997, c.259 (C.45:2B-54) shall be required to register with the board as a firm of public accountants. A firm engaged in the practice of public accountancy, but not performing attest services, shall be eligible to register with the board as a firm of public accountants. In either case, the firm shall meet the following requirements:

(1)At least one owner of a firm shall be a public accountant or certified public accountant in good standing, and licensed to practice public accountancy in this State;

(2)Each owner of the firm, other than a nonlicensee, shall be a public accountant or certified public accountant of any state or possession of the United States or the District of Columbia in good standing, and licensed to practice public accountancy where licensed;

(3)There shall be a public accountant or certified public accountant in the firm who has ultimate responsibility for each attest engagement. On all firm applications and renewal forms, a licensee shall be designated as responsible and in charge of all professional matters relating to the practice of accountancy by the registered firm. Each resident manager in charge of a practice unit of a firm in this State and each owner thereof, other than a nonlicensee, personally engaged within this State in the practice of public accounting shall be a public accountant or a certified public accountant of this State in good standing and licensed to practice public accountancy in this State.

b.Application for registration of a firm shall be made upon the affidavit of an owner of the firm who is a public accountant or certified public accountant of this State in good standing and licensed to practice public accountancy in this State. The board shall in each case determine whether the applicant is eligible for registration. A firm which is so registered may use the words "public accountant" or the abbreviation "PAs" in connection with its firm name. Notification shall be given to the board within 90 days after admission or withdrawal of an owner licensed and practicing in this State from any firm so registered.

L.1997, c.259, s.14; amended 1999, c.215, s.3; 2001, c.149, s.7; 2008, c.45, s.3.



Section 45:2B-57 - Triennial Registration For Firm; Fee

45:2B-57 Triennial registration for firm; fee
16. Each firm established or maintained in this State for the practice of public accountancy by certified public accountants or public accountants shall triennially register with and pay to the board a triennial registration fee. Each practice unit shall be under the direct supervision of a resident manager who may be either an owner or a staff employee licensed under this act.

L.1997,c.259,s.16.



Section 45:2B-58 - Triennial Renewal Of License; Fee

45:2B-58 Triennial renewal of license; fee
17. Every certified public accountant and public accountant licensed to practice public accountancy within this State shall renew his license triennially with the board and pay a triennial license fee established by the board by regulation.

Notice of the failure to renew a license and pay the triennial license fee shall be given to any person who fails to do so within 60 days following the license expiration date, which notice shall state that, upon the continued failure to pay that fee, the license issued to that individual will be forfeited at the time and place stated in the notice, unless the fee is paid by the specified time. The board may make rules regarding the reissuance of a license to any person whose license has been forfeited under this section.

An individual paying the triennial license fee, in addition to furnishing any other information which the board may require, shall state in the application whether any license as a certified public accountant or public accountant or any charter as a chartered accountant or any other license, permit or registration to practice public accountancy ever issued to or made for that individual by any state or political subdivision of the United States, or by any foreign country or political subdivision thereof, or by any professional accounting organization, has been revoked or suspended, and, if so, state those facts relating to that revocation or suspension as the board may require.

No certified public accountant, public accountant, registered municipal accountant or public school accountant of this State, who has not renewed his license pursuant to the requirements of this section, shall, during that period, hold himself out to be engaged in practice as a certified public accountant, public accountant, registered municipal accountant or public school accountant within this State.

L.1997,c.259,s.17.



Section 45:2B-59 - Revocation Of License, Registration

45:2B-59 Revocation of license, registration
18. a. After notice and an opportunity to be heard, the board may: revoke any license or registration issued under this act; suspend any license or registration or refuse to renew any license or registration; reprimand, censure, or limit the scope of practice of any licensee; impose an administrative fine; or place any licensee on probation, for any of the following reasons:

(1) Fraud, deceit or misrepresentation in obtaining a license or registration;

(2) Cancellation, revocation, suspension or refusal to renew the authority to engage in the practice of public accountancy in any other state for reasons consistent with this section;

(3) Failure, on the part of a holder of a license or registration, to maintain compliance with the requirements for issuance or renewal of that license or registration or to report changes to the board in the name or composition of any firm or individual licensed or registered in this State, or a change in the status of a license of a firm licensed in any other jurisdiction;

(4) Revocation or suspension of the right to practice before any state or federal agency;

(5) Dishonesty, fraud, gross negligence or repeated acts of negligence in the practice of public accountancy or in the filing or failure to file the licensee's or registrant's own income tax returns;

(6) Violation of any provision of this act or regulation promulgated by the board under this act;

(7) Violation of any rule of professional conduct promulgated by the board under this act;

(8) Conviction of a crime, an element of which is dishonesty or fraud, under the laws of the United States, of this State, or any other state, if the acts involved would have constituted a crime of the first, second, third or fourth degree under the laws of this State;

(9) Performance of any fraudulent act while holding a license or registration issued under this act, or prior laws regulating accountants in this State;

(10) Any conduct reflecting adversely upon the licensee's fitness to engage in the practice of public accountancy;

(11) If the licensee is incapable for medical or any other good cause of discharging the functions of a licensee in the manner consistent with the public's health, safety and welfare; or

(12) The failure of an individual or a firm to have all the qualifications prescribed by any provision of this act under which the individual or firm qualified for registration or licensing.

b. The board may impose any other disciplinary sanction or civil penalties pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.).

c. In lieu of or in addition to any remedy provided in subsection a. or b. of this section, the board may require of a licensee or registrant:

(1) A quality review conducted in a manner as specified by the board in accordance with the provisions of section 26 of this act.

(2) Satisfactory completion of continuing professional education programs required by the board pursuant to the provisions of section 27 or 30 of this act.

(3) Appropriate community service as the board may require.

d. In any proceeding in which a remedy provided by subsection a., b. or c. of this section is imposed, the board may also require the respondent licensee or registrant to pay the cost of the proceeding.

L.1997,c.259,s.18.



Section 45:2B-60 - Modification Of Suspension, Reissuance Of License, Registration

45:2B-60 Modification of suspension, reissuance of license, registration
19. a. In any case where the board has suspended or revoked a license or registration or refused to renew a license or registration, the board may, upon application in writing by the person or firm affected and for good cause shown, modify the suspension, or reissue the license or registration.

b. The board shall prescribe the manner in which such an application shall be made, the time within which it shall be made, and the circumstances in which hearings or applications will be held.

c. Before reissuing, or terminating the suspension of a license or registration under this section, and as a condition of reissuance or termination of suspension, the board may require the applicant to show successful completion of the continuing professional education requirements of this act; and the board may make the reinstatement of a license or registration conditional and subject to satisfactory completion of a quality review conducted in a manner required by the board.


L.1997,c.259,s.19.



Section 45:2B-61 - Issuance Of Report On Financial Statements Prohibited; Exceptions.

45:2B-61 Issuance of report on financial statements prohibited; exceptions.

20. a. No individual or firm shall issue a report on financial statements of any other individual, firm, organization, or governmental unit unless that person or firm holds a valid license or registration issued under this act, qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1), or is exempt from registration under section 13 of P.L.1997, c.259 (C.45:2B-54), except that this prohibition shall not apply to: an officer, partner, member, manager or employee of any firm or organization affixing that person's own signature to any statement or report in reference to the financial affairs of that firm or organization with any wording designating the position, title or office that the person holds in the firm or organization; any act of a public official or employee in the performance of that person's duties; the performance by any person of other services involving the use of accounting skills, including the preparation of tax returns or financial statements prepared without the issuance of reports, or providing a management advisory service.

b.The prohibition contained in subsection a. of this section is applicable to the issuance, by a person not holding a valid license or a firm not holding a valid registration, of a report using any form of language conventionally used by licensees respecting review of financial statements or compilation of financial statements.

L.1997, c.259, s.20; amended 2008, c.45, s.4.



Section 45:2B-62 - Use Of Title, Designation Requires Licensure, Registration; Exceptions.

45:2B-62 Use of title, designation requires licensure, registration; exceptions.

21.a. No person shall use or assume the title or designation "certified public accountant," or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a certified public accountant unless that person holds a current license as a certified public accountant under this act or qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1).

b.No firm shall use or assume the title or designation "certified public accountant," or the abbreviation "CPA," unless otherwise provided for by law, or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the firm is composed of certified public accountants, unless the firm holds a current registration issued under this act or is exempt from registration under section 13 of P.L.1997, c.259 (C.45:2B-54).

c.No person shall use or assume the title or designation "public accountant," or the abbreviation "PA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a public accountant unless that person holds a current license as a public accountant under this act.

d.No firm shall use or assume the title or designation "public accountant," or the abbreviation "PA," unless otherwise provided for by law, or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the firm is composed of public accountants, unless the firm holds a current registration issued under this act.

e.No person or firm shall use or assume the title or designation "certified accountant," "chartered accountant," "enrolled accountant," "licensed accountant," "registered accountant," "accredited accountant," or any other title or designation likely to be confused with the titles "certified public accountant" or "public accountant," or use any of the abbreviations "CA," "LA," "RA," "AA," or similar abbreviations likely to be confused with the abbreviations "CPA" or "PA," unless that person or firm holds a current license or registration issued under this act, qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1), or is exempt from registration under section 13 of P.L.1997, c.259 (C.45:2B-54).

f.No person or firm shall use or assume the title "enrolled agent" or "EA," unless so designated by the Internal Revenue Service.

g.No person or firm shall use or assume any title or designation that includes the words "accountant," "auditor," or "accounting" in connection with any other language, including the language of a report, that implies that the person or firm holds such a certificate, permit, or registration or has special competence as an accountant or auditor, unless that person or firm holds a current license or registration issued under this act, qualifies for the practice privilege under section 6 of P.L.2008, c.45 (C.45:2B-50.1), or is exempt from registration under section 13 of P.L.1997, c.259 (C.45:2B-54), except that this subsection shall not prohibit any officer, partner, member, manager, or employee of any firm or organization from affixing that person's own signature to any statement in reference to the financial affairs of that firm or organization with any wording designating the positions, title, or office that the person holds in the firm or organization, nor shall this subsection prohibit any act of a public official or employee in the performance of the person's duties.

h.No person holding a license or firm holding a registration under this act shall engage in the practice of public accountancy using a professional or firm name or designation that is misleading with regard to the form in which the firm is organized, or about the persons who are partners, officers, members, managers or shareholders of the firm, or about any other matter, except that names of one or more former partners, members, managers, or shareholders may be included in the name of a firm or its successor.

i.The provisions of this section shall not apply to a person or firm holding a certification, designation, degree, or license granted in a foreign country, entitling the holder thereof to engage in the practice of public accountancy or its equivalent in that country, whose activities in this State are limited to the provision of professional services to persons or firms who are residents of, governments of, or business entities of the country in which the person holds that entitlement, so long as that person or firm issues no reports with respect to the financial statements of any other persons, firms, or governmental units in this State, and does not use in this State any titles or designation other than the one under which the person practices in the foreign country, followed by a translation of that title or designation into the English language, if it is in a different language, and by the name of that country.

j.A financial services corporation, the voting stock of which is traded on a recognized exchange or over-the-counter, may use the truthful fact in advertising that the firm employs certified public accountants.

k.Notwithstanding any other provision of this section, it shall not be a violation of P.L.1997, c.259 (C.45:2B-42 et seq.) for a firm that has not registered with the board and that does not have an office in this State to provide professional services in this State so long as it complies with paragraph (2) or paragraph (3) of subsection a. of section 13 of P.L.1997, c.259 (C.45:2B-54).

L.1997, c.259, s.21; amended 1999, c.215, s.4; 2001, c.149, s.8; 2008, c.45, s.5.



Section 45:2B-63 - Violations, Referral To Authority; Immunity Of Board Members

45:2B-63 Violations, referral to authority; immunity of board members
22. Whenever, by reason of an investigation, the board shall have reason to believe that there has been a violation of the laws of this State, the board may refer the matter and any information pertaining to the matter to the Attorney General of this State or the appropriate civil or criminal law enforcement authority. Each member of the board shall have immunity from any civil or criminal liability on account of these referrals, unless a member has acted in bad faith or with malicious purpose.

L.1997,c.259,s.22.



Section 45:2B-64 - Single Prohibited Act Justifies Penalty

45:2B-64 Single prohibited act justifies penalty
23. In any action brought under this act, evidence of the commission of a single act prohibited by this act shall be sufficient to justify a penalty, injunction, restraining order, or conviction, respectively, without evidence of a general course of conduct.

L.1997,c.259,s.23.



Section 45:2B-65 - Disclosure Of Client Information

45:2B-65 Disclosure of client information
24. Except by permission of the client engaging a licensee or firm under this act, or the heirs, successors, or personal representatives of that client, no licensee or partner, officer, member, manager, shareholder, or employee of a licensee or firm shall disclose information communicated to the licensee or firm by the client relating to and in connection with services rendered to the client by the licensee or firm in the practice of public accountancy. Such information shall be deemed confidential; except that nothing herein shall be construed as prohibiting the disclosure of information required to be disclosed by the standards of the public accounting profession in reporting on the examination of financial statements or as prohibiting disclosures in court proceedings, investigations or proceedings under this act, in ethical investigations conducted by private professional organizations, or in the course of quality reviews.

L.1997,c.259,s.24.



Section 45:2B-66 - Disposition Of Records

45:2B-66 Disposition of records
25. a. All statements, records, schedules, working papers, memoranda or other records made by a licensee or a partner, shareholder, officer, director, member, manager or employee of a licensee or firm, incident to, or in the course of, rendering services to a client in the practice of public accountancy, except the reports submitted by the licensee or firm to the client and except for records that are part of the client's records, shall be and remain the property of the licensee or firm, unless there is an express agreement between the licensee or firm and the client to the contrary. No such statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed, without the consent of the client or the client's designated representative or assignee, to anyone other than one or more surviving partners, shareholders, members or new partners, new shareholders, or new members of the licensee or firm, or any combined or merged firm or successor in interest to the licensee or firm. Nothing in this section shall prohibit any temporary transfer of working papers or other material necessary in the course of carrying out quality reviews or as otherwise interfering with the disclosure of information pursuant to this act.

b. A licensee shall furnish to a client or former client, upon request and reasonable notice:

(1) A copy of the licensee's working papers or other records, to the extent that these would ordinarily constitute part of the client's records and are not otherwise available to the client; and

(2) Any accounting or other records belonging to the client, or obtained from or on behalf of the client, that the licensee or firm removed from the client's premises or received for the client's account. The licensee or firm may make and retain copies of such documents of the client when they form the basis for work done by the licensee or firm.

c. Nothing contained in this section shall require a licensee or firm to keep any working papers beyond the period prescribed in any other applicable statute.

L.1997,c.259,s.25.



Section 45:2B-67 - Quality Enhancement Program

45:2B-67 Quality Enhancement Program
26. a. The board may adopt regulations establishing a Quality Enhancement Program for the review of audits, reviews, compilations or other reports issued by licensees or firms engaged in the practice of public accountancy in this State to determine whether the reports comply with accepted accounting and auditing standards.

b. Each licensee or firm may be required to submit copies of audits, reviews, compilations or other reports as required by the board.

c. The Quality Enhancement Program established under this section may include procedures for review of the reports submitted and for follow-up reviews and remedial and other actions to be taken in cases of reports which are deficient or in some other manner are not in compliance with applicable accounting and auditing standards. The board may exempt firms which have reports reviewed under a program conducted by other states or other public or private entities which the board finds to be equal to or to exceed the Quality Enhancement Program established under this act.

L.1997,c.259,s.26.



Section 45:2B-68 - Continuing Professional Education Required For License Renewal; Orientation, Certain.

45:2B-68 Continuing professional education required for license renewal; orientation, certain.

27. a. The board shall, as a condition for triennial license renewal, require any person licensed as a "certified public accountant," or "public accountant," to complete 120 credits of continuing professional education during the immediately preceding triennial period of licensure. Persons who are engaged in the practice of public accountancy, or are involved with the attest function in issuing an audit, review or compilation reports, shall have at least 24 of the required credits in the areas of accounting or auditing. Each credit of continuing professional education required pursuant to this section shall represent, or be equivalent to, 50 minutes of verified course attendance at a course or seminar approved by the board.

b.The board may, in its discretion, waive requirements for continuing professional education on an individual basis for hardship reasons such as health, military service, or other due cause and may establish a policy for the continuing education requirements for inactive or retired accountants who remain certified or registered.

c.The board shall not require completion of continuing education credits as a condition for triennial licensure for the initial renewal of licensure, however, any person licensed as a "certified public accountant" shall, within six months prior to initial licensure, or within the first six months following initial licensure, complete an orientation course in topics identified by the board, and conducted by any organization recognized by the board as provided in subsection d. of this section.

d.The board shall:

(1)establish standards for continuing professional education, including the subject matter, contents of courses of study, and the number of credits required;

(2)accredit educational programs and sponsors of educational programs offering credit towards the continuing professional education requirements; and

(3)accredit other equivalent educational programs, such as teaching, conferences, professional seminars, technical reviews, courses with non-hourly attendance, including home study courses, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

L.1997, c.259, s.27; amended 2007, c.70; 2014, c.59, s.2.



Section 45:2B-69 - Construction Of Terms

45:2B-69 Construction of terms
28. Whenever any law or regulation requires professional services to be performed by a certified public accountant, that requirement shall be construed to mean certified public accountant or public accountant.

L.1997,c.259,s.28.



Section 45:2B-70 - Requirements For Qualification As Registered Municipal Accountant

45:2B-70. Requirements for qualification as registered municipal accountant
29. A certified public accountant or public accountant holding an active license shall qualify as a registered municipal accountant by passing a registered municipal accountant's examination. Only a registered municipal accountant licensed in this State shall undertake the work of auditing the financial statements of any municipality or county.

The board shall make all rules governing examinations and the issuance of licenses to registered municipal accountants.

The registration fee for a registered municipal accountant of New Jersey shall be established by the board, and shall be imposed for each triennial registration.

L.1997,c.259,s.29; amended 2001, c.149, s.9.



Section 45:2B-71 - Continuing Education Required For Registered Municipal Accountant.

45:2B-71 Continuing education required for registered municipal accountant.

30.The board shall require any person licensed as a registered municipal accountant, as a condition for triennial licensure, to complete the required number of credits of continuing professional education as determined by the board during each triennial period of licensure.

Each credit of continuing professional education required pursuant to this section shall represent or be equivalent to 50 minutes of verified course attendance at a course or seminar approved by the board.

L.1997, c.259, s.30; amended 2014, c.59, s.3.



Section 45:2B-72 - Municipal, County Audit Signed By Rma

45:2B-72 Municipal, county audit signed by RMA
31. A report of audit of a municipality or county shall be signed by the registered municipal accountant making the audit or in charge of the audit.

L.1997,c.259,s.31.



Section 45:2B-73 - Qualification As Public School Accountant

45:2B-73. Qualification as public school accountant
32. Any person who undertakes the work of auditing the financial statements of any school district in New Jersey shall qualify as a public school accountant (PSA) by:

a.Submitting an application to the board, demonstrating satisfactorily to the board that the individual holds an active license in New Jersey as a certified public accountant, public accountant, or registered municipal accountant, and paying the required fee; and

b.Renewing the license triennially and paying the required fee.

L.1997,c.259,s.32; amended 2001, c.149, s.10.



Section 45:2B-74 - School District Audit Signed By Psa

45:2B-74 School district audit signed by PSA
33. A report of audit of a school district shall be signed by the public school accountant making the audit or in charge of the audit.

L.1997,c.259,s.33.



Section 45:2B-75 - Current Regulations Unaffected

45:2B-75 Current regulations unaffected
34. This act shall not affect the regulations currently in effect and promulgated by the board, and those regulations that are consistent with the purposes and provisions of this act shall continue with full force and effect until amended, modified or repealed by the board established pursuant to this act.

L.1997,c.259,s.34.



Section 45:2C-1 - Purpose Of Act

45:2C-1. Purpose of act
The purpose of this act is to establish the more effective provision of acupuncture services in this State in order to encourage the use thereof by the residents of this State who pursue this form of health care treatment and to protect the public health, safety and welfare.

L.1983, c. 7, s. 1, eff. Jan. 18, 1983.



Section 45:2C-2 - Definitions.

45:2C-2 Definitions.

2.As used in this act:

a."Acupuncture" means the practice of Oriental medicine based on traditional Oriental medical theories, including, but not limited to, the stimulation of a certain point or points on or near the surface of the body by the insertion of needles to prevent or modify the perception of pain or to normalize physiological functions, including pain control, for the treatment of diseases or dysfunctions of the body and includes the techniques of electroacupuncture, mechanical stimulation, adjunctive therapies and moxibustion.

b."Board" means the Acupuncture Examining Board.

c."Electroacupuncture" means the therapeutic use of weak electric currents at acupuncture loci.

d."Moxibustion" means the therapeutic use of thermal stimulus at acupuncture loci by burning artemisia.

L.1983, c.7, s.2; amended 2009, c.56, s.2.



Section 45:2C-3 - Acupuncture Examining Board.

45:2C-3 Acupuncture Examining Board.

3.There is created in the Division of Consumer Affairs of the Department of Law and Public Safety and under the State Board of Medical Examiners an Acupuncture Examining Board consisting of nine members, four of whom shall be acupuncturists licensed in this State and not licensed as physicians and surgeons, two members shall be physicians and surgeons licensed in this State, with at least two years' experience in acupuncture; and pursuant to the provisions of section 2 of P.L.1971, c.60 (C.45:1-2.2), two members shall be public members who do not hold a license as a physician and surgeon or acupuncturist and one member shall be from a department in the Executive Branch of the State government. The members of the board shall be residents of the State appointed by the Governor for terms of three years and until the appointment and qualification of their successors. Of the members initially appointed, three shall hold office for one year; three shall hold office for two years; and three shall hold office for three years. Vacancies shall be filled for the unexpired terms only.

The board shall organize as soon as possible after the appointment of its members and shall annually elect a chairman and a secretary from among its members. The board shall carry out the responsibilities assigned to it under this act and such other matters as the State Board of Medical Examiners may require. The board shall promulgate such rules and regulations as it deems necessary to effectuate the purposes of this act. All regulations adopted, amended or repealed by the board shall be subject to the review and approval of the State Board of Medical Examiners.

L.1983, c.7, s.3; amended 1984, c.76, s.1; 2009, c.56, s.3.



Section 45:2C-4 - Record Of Proceedings, Register Of Applications For Licensure.

45:2C-4 Record of proceedings, register of applications for licensure.

4.The board shall keep a record of its proceedings under this act and a register of all applications for licensure hereunder, which register shall include but not be limited to:

a.The name and residence of each applicant;

b.The date of the application;

c.The applicant's place of business;

d.Whether the applicant was rejected or a license was granted and the date of such action.

The board shall compile annually a list of licensed acupuncturists authorized to practice in this State. This list shall be available to the public.

L.1983, c.7, s.4; amended 2009, c.56, s.4.



Section 45:2C-5 - Standards Governing Practice Of Acupuncture.

45:2C-5 Standards governing practice of acupuncture.

5. a. The State Board of Medical Examiners, after consultation with the board, shall establish standards governing the practice of acupuncture, including but not limited to:

(1)(Deleted by amendment, P.L.2009, c.56)

(2)An acupuncturist shall obtain informed written consent from each patient, giving each patient a full explanation of the procedure to be performed and informing each patient of the possible complications which may result therefrom, before performing acupuncture.

(3)Only acupuncture devices labeled in accordance with United States Food and Drug Administration guidelines shall be used by acupuncturists.

(4)An acupuncturist shall advise each patient as to the importance of consulting with a licensed physician regarding the patient's condition, and shall keep on file with the patient's records a form attesting to the patient's notice of that advice. The form shall be in duplicate, with one copy to be issued to the patient, and signed and dated by both the acupuncturist and the patient.

(5)An acupuncturist shall maintain medical malpractice liability insurance coverage, at appropriate amounts as set forth in regulations.

b.The board may employ such personnel as it deems necessary for the administration of this act.

L.1983, c.7, s.5; amended 2009, c.56, s.5.



Section 45:2C-6 - Practices Allowed By Holder Of License.

45:2C-6 Practices allowed by holder of license.

6. a. A license issued pursuant to this act authorizes the holder thereof to engage in the practice of acupuncture and when used in connection therewith to perform or prescribe the use of tuina, shiatsu, and other forms of Oriental massage, surface stimulation of a certain point or combination of points on the body, breathing techniques and exercise to promote health.

b.The holder of a license may also utilize adjunctive therapies, which include, but are not limited to: Oriental dietary therapy; lifestyle and behavioral education; laser stimulation in accordance with relevant federal law; cupping; thermal methods; magnets; gua-sha; percutaneous and transcutaneous electrical nerve stimulation; and, subject to the additional certification and filing requirements set forth in section 14 of P.L.2009, c.56 (C.45:2C-19), herbology. Any adjunctive therapies utilized by the holder of a license shall be approved by the board.

L.1983, c.7, s.6; amended 2009, c.56, s.6.



Section 45:2C-7 - License Required To Practice Acupuncture; Exceptions.

45:2C-7 License required to practice acupuncture; exceptions.

7.A person who is not licensed under this act shall not practice acupuncture, hold himself out as practicing acupuncture, or use a title or description, including the following: L.Ac; Licensed Acupuncturist; C. A.; Certified Acupuncturist; Acupuncturist; or any other letters or words denoting that the person so practices acupuncture. A person who is participating in an approved course of study or school in acupuncture may practice acupuncture under conditions established by the board.

The State Board of Medical Examiners may suspend or revoke a license to practice medicine and surgery, upon proof to its satisfaction that the holder thereof practiced acupuncture contrary to the provisions of this act or employed a person who practiced acupuncture without licensure.

L.1983, c.7, s.7; amended 1984, c.76, s.2; 2009, c.56, s.7.



Section 45:2C-8 - Practice Of Acupuncture By Physician, Surgeon, Dentist.

45:2C-8 Practice of acupuncture by physician, surgeon, dentist.

8.Nothing in this act shall be construed to prevent the practice of acupuncture by a person licensed in New Jersey as a physician and surgeon or dentist and is in good standing, provided his course of training has included acupuncture. The course of training in acupuncture shall be for a minimum of 300 hours and shall include a clinical training program of not less than 150 hours. A person licensed in New Jersey as a physician and surgeon or dentist, who practices acupuncture as permitted pursuant to this section, shall be subject to oversight by the State Board of Medical Examiners or the New Jersey State Board of Dentistry, as appropriate, and shall not be subject to oversight by the Acupuncture Examining Board.

L.1983, c.7, s.8; amended 2009, c.56, s.8.



Section 45:2C-9 - Requirements For Licensure As Acupuncturist.

45:2C-9 Requirements for licensure as acupuncturist.

9.Except as provided in section 8 of P.L.1983, c.7 (C.45:2C-8), each person desiring to obtain a license to practice acupuncture shall make application therefor to the board upon such form and in such manner as the board shall prescribe and shall furnish satisfactory evidence to the board that he:

a.Is at least 21 years of age;

b.Is of good moral character; and

c. (1) Has a baccalaureate degree and has successfully completed a board approved course of study or a board approved program of a school of acupuncture.

(2)(Deleted by amendment, P.L.2009, c.56)

(3)(Deleted by amendment, P.L.2009, c.56)

The application shall be accompanied by the fee prescribed by the board.

The board shall evaluate each applicant applying for a license to practice acupuncture and make the final determination regarding each applicant's admission to the examination and the issuance or denial of a license.

L.1983, c.7, s.9; amended 1984, c.76, s.3; 2009, c.56, s.9.



Section 45:2C-9.1 - Certified Acupuncturist Deemed Licensed.

45:2C-9.1 Certified acupuncturist deemed licensed.

15. Any person who is a certified acupuncturist pursuant to section 9 of P.L.1983, c.7 (C.45:2C-9) on the effective date of P.L.2009, c.56 (C.45:2C-19 et al.) shall be deemed a licensed acupuncturist under, and subject to the provisions of, P.L.1983, c.7 (C.45:2C-1 et seq.), as amended and supplemented by P.L.2009, c.56 (C.45:2C-19 et al.).

L.2009, c.56, s.15.



Section 45:2C-10 - Examinations; Reexamination After Failure To Pass

45:2C-10. Examinations; reexamination after failure to pass
The board shall administer an examination to applicants who comply with section 9 of this act. The examination shall be written in the English language and shall test the applicant's knowledge of the practice of acupuncture, human anatomy, modern sterilization techniques, the storage and handling of sterile equipment, and such other subjects as the board may require. The examination shall include a practical test of the skills required to competently practice acupuncture, and demonstrate the applicant's ability to meaningfully communicate in English with a patient regarding the patient's acupuncture treatment. Examinations shall be held within the State at least once a year at a time and place to be designated by the board. If an applicant fails to pass the examination, he may be reexamined at the next examination upon payment of the reexamination fee.

L.1983, c. 7, s. 10, eff. Jan. 18, 1983.



Section 45:2C-11 - Licensing.

45:2C-11 Licensing.

11. The board shall license each applicant who passes the examination, in accordance with standards fixed by it and who is not disqualified to be licensed pursuant to the provisions of this act or P.L.1978, c.73 (C.45:1-14 et seq.).

L.1983, c.7, s.11; amended 2009, c.56, s.10.



Section 45:2C-13 - Standards For Approval Of Courses Of Study, Schools.

45:2C-13 Standards for approval of courses of study, schools.

13. a. The board shall establish standards for the approval or recognition of courses of stud and schools, completion of which will satisfy the requirements of subsection c. of section 9 of this act.

b.(Deleted by amendment, P.L.2009, c.56)

L.1983, c.7, s.13; amended 1984, c.76, s.4; 2009, c.56, s.11.



Section 45:2C-15 - Continuing Education; Standards

45:2C-15. Continuing education; standards
The board shall establish standards for the continuing education of acupuncturists.

L.1983, c. 7, s. 15, eff. Jan. 18, 1983.



Section 45:2C-16 - Posting License, Notification Of Change Of Address.

45:2C-16 Posting license, notification of change of address.

16. Before practicing acupuncture, an acupuncturist shall post his license in a conspicuous location in his office. If an acupuncturist has more than one office, he shall obtain from the board a duplicate license for each additional office. Where a license or duplicate is lost or destroyed, notice of the loss or destruction shall be given to the board forthwith and the board may issue a copy thereof. An acupuncturist shall notify the board in writing of any change of address or location of his office at least five days prior to the change, returning therewith his license and any duplicates, so that the board may either endorse thereon the change or issue a new license and duplicates as of the same date as the original license, in lieu of the license and duplicates so surrendered.

L.1983, c.7, s.16; amended 2009, c.56, s.12.



Section 45:2C-17 - Refusal To Grant, Suspension, Revocation Of License; Grounds.

45:2C-17 Refusal to grant, suspension, revocation of license; grounds.

17. In addition to the provisions of section 8 of P.L.1978, c.73 (C.45:1-21), the board may refuse to grant or may suspend or revoke a license to practice acupuncture upon proof to the satisfaction of the board that the holder thereof has:

a.Employed unlicensed persons to practice acupuncture; or

b.Advertised the practice of acupuncture so as to disseminate false, deceptive or misleading information, whether as an individual, through a professional service corporation or through a third party.

L.1983, c.7, s.17; amended 2009, c.56, s.13.



Section 45:2C-18 - Annual Report

45:2C-18. Annual report
For 5 years following enactment of this act the board shall submit a report to the Legislature in January of each year. The report shall include, but not be limited to, a summary of the implementation of this act; the number of acupuncturists certified in the preceding year; and a description of all complaints received and disciplinary action taken against acupuncturists by the board and State Board of Medical Examiners in the preceding year. The report may include any legislative bills which the board may desire to recommend for adoption by the Legislature.

L.1983, c. 7, s. 18, eff. Jan. 18, 1983.



Section 45:2C-19 - Herbology In Practice Of Acupuncture, Certification.

45:2C-19 Herbology in practice of acupuncture, certification.

14. a. An acupuncturist licensed on or after the effective date of P.L.2009, c.56 (C.45:2C-19 et al.), before employing herbology in his practice, shall submit to the board proof of current certification in either Chinese Herbology or Oriental Medicine by the National Certification Commission for Acupuncture and Oriental Medicine (NCCAOM), or its successor.

b. (1) The board may, as provided in this subsection, approve the employment of herbology in the practice of acupuncture by the following persons who do not meet the herbology certification requirements of subsection a. of this section:

(a)An acupuncturist certified on or before the effective date of P.L.2009, c.56 (C.45:2C-19 et al.), who employs herbology in his practice; or

(b)A person who, on or before the effective date of P.L.2009, c.56 (C.45:2C-19 et al.), is enrolled in and graduates, or has graduated, from a school accredited by the Accreditation Commission for Acupuncture and Oriental Medicine (ACAOM).

(2)The board shall promulgate rules and regulations concerning the appropriate criteria for approval pursuant to this subsection, which shall include:

(a)professional level training in herbology at a school accredited by the Accreditation Commission for Acupuncture and Oriental Medicine (ACAOM);

(b)experience in the professional use of herbology in the acupuncturist's practice; or

(c)any other criteria deemed appropriate by the board.

(3)Persons seeking approval to employ herbology pursuant to this subsection shall apply to the board within six months after the final adoption of the rules and regulations establishing the criteria.

L.2009, c.56, s.14.



Section 45:2D-1 - Short Title.

45:2D-1 Short title.

1.This act shall be known and may be cited as the "Alcohol and Drug Counselor Licensing and Certification Act."

L.1997,c.331,s.1.



Section 45:2D-2 - Findings, Declarations Relative To Licensing, Certification Of Alcohol, Drug Counselors.

45:2D-2 Findings, declarations relative to licensing, certification of alcohol, drug counselors.

2.The Legislature finds and declares that: the profession of alcohol and drug counseling profoundly affects the lives and public safety of the people of New Jersey; the public interest requires the establishment of professional licensing and certification standards for alcohol and drug counselors to protect the citizens of this State by setting standards of education, ethics, competencies and experience for those persons presently practicing and for those seeking to practice and be licensed or certified as alcohol and drug counselors in this State; licensing and certification will enable other professionals, health services providers, employers and the general public to recognize qualified practicing alcohol and drug counselors; and licensing and certification will provide assurances that professionals engaged in alcohol and drug counseling meet acceptable standards of education, experience, ethics and competency in practice which will encourage and promote quality treatment and rehabilitation for drug and alcohol abusers.

L.1997,c.331,s.2.



Section 45:2D-3 - Definitions Relative To Licensing, Certification Of Alcohol, Drug Counselors.

45:2D-3 Definitions relative to licensing, certification of alcohol, drug counselors.

3.As used in this act:

"Alcohol and drug counseling" means the professional application of alcohol and drug counseling methods which assist an individual or group to develop an understanding of alcohol and drug dependency problems, define goals, and plan action reflecting the individual's or group's interest, abilities and needs as affected by alcohol and drug dependency problems.

"Alcohol and Drug Counselor Certification Board of New Jersey, Inc." means the member of the International Certification Reciprocity Consortium of Alcohol and Other Drug Abuse, Inc. which certifies alcohol and drug counselors in the State of New Jersey.

"Board" means the State Board of Marriage and Family Therapy Examiners.

"Certified alcohol and drug counselor" means a person who holds a current, valid certificate issued pursuant to section 5 of this act.

"Committee" means the Alcohol and Drug Counselor Committee established pursuant to section 12 of this act.

"Department" means the Department of Law and Public Safety.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Licensed clinical alcohol and drug counselor" means a person who holds a current, valid license issued pursuant to section 4 of this act.

"Self-help group" means a voluntary group of persons who offer peer support to each other in recovering from an addiction.

"Supervised practical training" means supervision which seeks to teach the knowledge and skills related to alcohol and drug counseling.

"Supervision" means the direct review of a supervisee for the purpose of accountability, teaching, training, administering, or clinical review by a supervisor in the same area of specialized practice.

L.1997,c.331,s.3.



Section 45:2D-4 - Requirements For Licensure As Licensed Clinical Alcohol, Drug Counselor.

45:2D-4 Requirements for licensure as licensed clinical alcohol, drug counselor.

4. a. Each person applying for licensure as a licensed clinical alcohol and drug counselor shall make application to the board on the form and in the manner the committee prescribes and the board shall immediately refer each application to the committee for appropriate action. Each applicant shall furnish evidence satisfactory to the committee that he has:

(1) Received a master's degree from an accredited institution of higher education with a minimum of 18 graduate semester hours in counseling or counseling related subjects; and

(2) Successfully completed all the requirements to be a certified alcohol and drug counselor pursuant to section 5 of this act.

b.The board shall issue a license as a licensed clinical alcohol and drug counselor to any health care provider licensed by this State who, within the scope of that provider's practice, diagnoses and treats drug or alcohol related disorders, or both, and demonstrates to the board that the person has equivalent education, training and comparable years of experience as required pursuant to subsection a. of this section, except that the person shall be exempt from meeting the provisions of paragraphs (5) and (6) of subsection a. of section 5 of this act.

L.1997,c.331,s.4.



Section 45:2D-5 - Requirements For Certification As Certified Alcohol, Drug Counselor.

45:2D-5 Requirements for certification as certified alcohol, drug counselor.

5. a. Each person applying for certification as a certified alcohol and drug counselor shall make application to the board on the form and in the manner the committee prescribes and the board shall immediately refer each application to the committee for appropriate action. Each applicant shall furnish evidence satisfactory to the committee that he has received a high school diploma or a certificate of high school equivalency and that he has:

(1)Had 300 hours of supervised practical training in alcohol and drug counseling acceptable to the board. This practical training may be part of the work experience pursuant to paragraph (2) of this subsection a. and may be completed under more than one agency or supervisor;

(2)Had two years of supervised work experience acceptable to the board which may be paid or voluntary time working directly with alcohol or other drug clients. This experience may include both direct and indirect functions. Formal education or unsupervised work experience may not be substituted for the required experience;

(3)Completed 270 hours of alcohol and drug education, including formal classroom education, workshops, seminars, institutes, in-service training and college or university work. This education shall be related to the knowledge and skill base associated with the functions of an alcohol and drug counselor. All education shall be approved by the board;

(4)Attended alcohol and drug abuse self-help group meetings as prescribed by the board; and

(5)Successfully completed an oral examination on the applicant's written case presentation; and

(6)Successfully completed a written examination provided by the board, which may be a written examination administered by a nationally recognized alcohol and drug counseling certification organization.

b.The experience and education requirements in subsection a. of this section shall insure that the applicant is competent in the functions of an alcohol and drug abuse counselor , which include: screening, intake, orientation, assessment, treatment planning, counseling, case management, crisis intervention, education and prevention, referral, consultation with other professionals in regard to client treatment and services, and reporting and recordkeeping.

L.1997,c.331,s.5.



Section 45:2D-6 - Review Of Qualifications.

45:2D-6 Review of qualifications.

6.The committee shall review the qualifications of each person who applies for licensure or certification. No applicant shall be licensed or certified by the board unless a majority of the full committee first determines that the applicant has met the education and experience requirements and performed satisfactorily on the appropriate examinations required pursuant to this act. All applicants who are determined to be qualified and are recommended for licensure or certification by the committee shall be considered for licensure or certification by the board, with the final decisions to be made by the board. The board is authorized to review the actions taken by the committee with respect to the committee's evaluation and examination of applicants for licensure as licensed clinical alcohol and drug counselors or for certification as certified alcohol and drug counselors and the board may reverse, modify or fail to implement any determination by the committee with an affirmative vote of a majority of the board.

L.1997,c.331,s.6.



Section 45:2D-7 - Application Fee, Renewal.

45:2D-7 Application fee, renewal.

7.Each initial application under this act shall be accompanied by a fee as prescribed by the committee. Licenses and certifications shall be renewed biennially upon a form provided by the board, accompanied by payment of a fee prescribed by the board. Each applicant shall apply for renewal of licensure or certification within 180 days of expiration, and shall present satisfactory evidence that the continuing education requirements have been completed. If the certificate or license is not renewed within 180 days of expiration, the license or certification shall be revoked upon notice by the board. A license or certification which has been revoked may be reinstated within three years, upon payment to the board of a prescribed reinstatement fee in addition to the renewal fee for each year or part thereof during which the license or certification was ineffective. After the three-year period, the license or certification may be reinstated only by complying with the provisions of this act regarding initial licensure or certification.

L.1997,c.331,s.7.



Section 45:2D-8 - Licensure, Certification Required For Practice.

45:2D-8 Licensure, certification required for practice.

8. a. No person shall engage in the practice of alcohol and drug counseling as a licensed clinical alcohol and drug counselor unless licensed under this act. No person shall engage in the practice of alcohol and drug counseling as a certified alcohol and drug counselor unless certified under this act. No person shall present, call or represent himself as a licensed clinical alcohol and drug counselor unless licensed under this act. No person shall present, call or represent himself as a certified alcohol and drug counselor unless certified under this act.

b.No person shall assume, represent himself as, or use the title or designation "alcoholism counselor," "alcohol counselor," "drug counselor," "alcohol and drug counselor," "alcoholism and drug counselor," "licensed clinical alcohol and drug counselor," "certified alcohol and drug counselor," "substance abuse counselor," "chemical dependency counselor," or "chemical dependency supervisor," or any of the abbreviations for the above titles, unless licensed or certified under this act, and unless the title or designation corresponds to the license or certification held by the person pursuant to this act.

c.No person shall engage in the independent practice of alcohol and drug counseling for a fee unless the person is licensed under this act as a licensed clinical alcohol and drug counselor or the person is a certified alcohol and drug counselor practicing under the supervision of a licensed clinical alcohol and drug counselor.


L.1997,c.331,s.8.



Section 45:2D-9 - Construction Of Act.

45:2D-9 Construction of act.

9. a. Nothing in this act shall be construed to prevent a person from engaging in or offering alcohol and drug addiction services such as self-help, sponsorship through alcoholics and narcotics anonymous groups or other uncompensated alcohol and drug addiction counseling assistance.

b.Nothing in this act shall be construed to apply to the activities and services of a designated employee or other agent of a private employer who has been designated to be involved in the evaluation or referral for counseling of employees of the private employer, or an employee or other agent of a recognized academic institution, a federal, State, county or local government institution, agency or facility, or a school district, if the individual is performing these activities solely within the company or agency, as the case may be, or under the jurisdiction of that company or agency and if a license granted under this act is not a requirement for employment.

c.Nothing in this act shall be construed to apply to the activities and services of a rabbi, priest, minister, Christian Science practitioner or clergyman of any religious denomination or sect, when engaging in activities, which are within the scope of the performance of the person's regular or specialized ministerial duties and for which no separate charge is made, or when these activities are performed, with or without charge, for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legally cognizable church, denomination, or sect, and when the person rendering services remains accountable to the established authority thereof.

d.Nothing in this act shall be construed to apply to the activities and services of a student, intern or trainee in alcohol and drug addiction counseling pursuing a course of study in counseling in a regionally accredited institution of higher education or training institution, if these activities are performed under supervision and constitute a part of the supervised course of study.

e.Nothing in this act shall be construed to prevent a person from doing work of an alcohol or drug counseling nature, or advertising those services, when acting within the scope of the person's profession or occupation and doing work consistent with the person's training, including physicians, clinical social workers, psychologists, nurses or any other profession or occupation licensed by the State, or students within accredited programs of these professions, if the person does not hold himself out to the public as possessing a license or certification issued pursuant to this act.

L.1997,c.331,s.9.



Section 45:2D-10 - Granting License, Certification To Individual Licensed, Certified Out-of-state.

45:2D-10 Granting license, certification to individual licensed, certified out-of-State.

10.The board may grant a license or certification to any person who at the time of application is licensed or certified by a governmental agency located in another state, territory or jurisdiction, if in the opinion of the committee the requirements of that licensure or certification are substantially similar to the requirements of this act.

L.1997,c.331,s.10.



Section 45:2D-11 - Disclosure Of Confidential Information Prohibited.

45:2D-11 Disclosure of confidential information prohibited.

11.An alcohol and drug counselor or clinical alcohol and drug counselor certified or licensed pursuant to the provisions of this act, or his employee, shall not disclose any confidential information that the counselor, or his employee, may have acquired while performing alcohol and drug counseling services for a patient unless in accordance with the federal regulations regarding the confidentiality of alcohol and drug patient records pursuant to 42 C.F.R. 2.1 et seq.

L.1997,c.331,s.11.



Section 45:2D-12 - Alcohol And Drug Counselor Committee.

45:2D-12 Alcohol and Drug Counselor Committee.

12.There is established a committee of the board to be known as the Alcohol and Drug Counselor Committee. The committee shall consist of five members who are residents of the State, one of whom shall be a public member appointed pursuant to the provisions of subsection b. of section 2 of P.L.1971, c.60 (C.45:1-2.2). Of the four remaining members, all shall have been actively engaged in the practice of alcohol and drug counseling for at least five years immediately preceding their appointment, have spent the major portion of time devoted to such activity, during the two years preceding appointment, in this State, and except for the members first appointed, two shall be licensed clinical alcohol and drug counselors and two shall be certified alcohol and drug counselors.

L.1997,c.331,s.12.



Section 45:2D-13 - Membership; Terms; Filling Of Vacancies; Election Of Officers.

45:2D-13 Membership; terms; filling of vacancies; election of officers.

13. a. The Governor shall appoint each member of the committee for terms of three years, except that of the members first appointed, three shall serve for a term of three years and two shall serve for terms of two years. Any vacancy in the membership shall be filled for the unexpired term in the manner provided by the original appointment. No member of the committee may serve more than two successive terms in addition to any unexpired term to which he has been appointed. The Governor may remove any member of the committee for cause.

The committee shall annually elect from its members a chairperson and a vice-chairperson.

Regular meetings of the committee shall be held at least once during each quarter of the year and special meetings may be held upon the call of the chairperson or the vice-chairperson in the chairperson's absence.

b.The first appointees to the committee must meet the qualifications to be licensed or certified and shall become licensed clinical alcohol and drug counselors or certified alcohol and drug counselors as soon as practical.

L.1997,c.331,s.13.



Section 45:2D-14 - Powers, Duties Of Committee.

45:2D-14 Powers, duties of committee.

14.The committee shall, in addition to such other powers and duties as it may possess by law or that may be delegated to the committee by the board:

a.Administer the provisions of this act;

b.Evaluate the qualifications and make a determination of the eligibility for licensure and certification of all applicants under this act, attesting to the applicant's professional qualification to practice as a licensed clinical alcohol and drug counselor or certified alcohol and drug counselor;

c. Investigate allegations of practice violating the provisions of this act;

d.Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that the director shall have the right to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent books, papers and records;

e.Recommend rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as it may deem necessary to enable it to perform its duties under and to enforce the provisions of this act, including, but not limited to: rules and regulations that set professional practice standards for licensed clinical alcohol and drug counselors in the independent practice of alcohol and drug counseling for a fee and for certified alcohol and drug counselors;

f.Maintain a list of the names and addresses of all licensed clinical alcohol and drug counselors and all certified alcohol and drug counselors who are licensed or certified under this act; and

g.Establish standards for the continuing education of licensed clinical alcohol and drug counselors and certified alcohol and drug counselors.

L.1997,c.331,s.14.



Section 45:2D-15 - Executive Director; Compensation Of Members; Fees.

45:2D-15 Executive director; compensation of members; fees.

15. a. An executive director of the committee shall be appointed by the director and shall serve at the director's pleasure. The salary of the executive director shall be determined by the director within the limits of available funds. The director shall be empowered within the limits of available funds to hire any assistants as are necessary to administer this act.

b.Each member of the committee shall be compensated on a per diem basis pursuant to subsection a. of section 2 of P.L.1977, c.285 (C.45:1-2.5), and shall be reimbursed for actual expenses reasonably incurred in the performance of the duties as a member or on behalf of the committee.

c.The committee, through its executive director, may issue subpoenas to compel the attendance of witnesses to testify before the committee and produce relevant books, records and papers before the committee and may administer oaths in taking testimony, in any matter pertaining to its duties under the act, which subpoenas shall issue under the seal of the board and shall be served in the same manner as subpoenas issued out of the Superior Court. A person who refuses or neglects to obey the command of any subpoena, or who, after hearing, refuses to be sworn and testify, shall, in either event, be liable to a penalty.

d.The board shall by rule or regulation establish, prescribe or change the fees for licenses, certifications or other services provided by the board or the committee pursuant to the provisions of this act.

L.1997,c.331,s.15.



Section 45:2D-16 - Waiver Of Licensing, Certification Requirements.

45:2D-16 Waiver of licensing, certification requirements.

16. a. On or before the 730th day following the effective date of this act, upon application to the board on the form and in the manner the committee prescribes and the board approves, any person certified in New Jersey by the Alcohol and Drug Counselor Certification Board of New Jersey, Inc. as an alcoholism counselor on the enactment date of this act who demonstrates to the board that he has successfully completed 30 classroom hours in drug education may acquire a certificate as a certified alcohol and drug counselor without meeting the requirements set forth in section 5 of this act.

b.On or before the 730th day following the effective date of this act, upon application to the board on the form and in the manner the committee prescribes and the board approves, any person certified in New Jersey by the Alcohol and Drug Counselor Certification Board of New Jersey, Inc. as a drug counselor on the enactment date of this act who demonstrates to the board that he has successfully completed 50 classroom hours in alcohol education may acquire a certificate as a certified alcohol and drug counselor without meeting the requirements set forth in section 5 of this act.

c.On or before the 730th day following the effective date of this act, upon application to the board on the form and in the manner the committee prescribes and the board approves, any person who has practiced as an alcohol and drug counselor for at least five years and is certified in New Jersey by the Alcohol and Drug Counselor Certification Board of New Jersey, Inc. as an alcohol and drug counselor on the enactment date of this act may be licensed as a licensed clinical alcohol and drug counselor without meeting the requirements set forth in section 4 of this act.

L.1997,c.331,s.16.



Section 45:2D-17 - Applicability Of C.45:1-14 et Seq.

45:2D-17 Applicability of C.45:1-14 et seq.

17.The provisions of P.L.1978, c.73 (C.45:1-14 et seq.) shall apply to this act. The authority of the board may be delegated to the committee at the discretion of the board.

L.1997,c.331,s.17.



Section 45:3-1 - New Jersey State Board Of Architects; Membership, Terms.

45:3-1 New Jersey State Board of Architects; membership, terms.

45:3-1. The New Jersey State Board of Architects, hereinafter in this chapter designated as the "board," created and established by an act entitled "An act to regulate the practice of architecture," approved March twenty-fourth, one thousand nine hundred and two (P.L.1902, c.29, p.54), as amended and supplemented, is continued. The board shall consist of 13 members: seven of whom shall be architects residing in this State and shall have been engaged in the practice of their profession for at least 10 years; two of whom shall be licensed landscape architects in good standing and engaged in the practice of landscape architecture for at least 10 years pursuant to P.L.1983, c.337 (C.45:3A-1 et al.), except as to the initial appointments to the board, who shall become licensed as soon as practicable after their appointments; one of whom shall be a certified interior designer who is not a licensed architect and is certified pursuant to P.L.2002, c.86 (C.45:3-31 et al.), in good standing and engaged in providing interior design services for at least 10 years, except as to the initial appointment to the board, who shall become certified as soon as practicable after his appointment; two of whom shall be public members and one of whom shall be a State executive department member as prescribed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.). On the effective date of P.L.1950, c.323 the terms of office of the members of the board shall cease and terminate, and they shall thereafter continue in office as hold-over members until such time as the Governor shall designate and appoint them to serve for new terms of office as hereinafter provided. Within a period of 30 days after the effective date of P.L.1950, c.323, or as soon thereafter as circumstances shall permit, the Governor shall designate and appoint said members to serve and hold office for the following terms: one member for a term of one year from the date of such designation and appointment; one member for a term of two years from said date; one member for a term of three years from said date; one member for a term of four years from said date; and one member for a term of five years from said date. The initial landscape architect appointment pursuant to P.L.1983, c.337 (C.45:3A-1 et al.) shall be for a term of two years beginning July 1 next following the appointment. The initial appointment of a certified interior designer and the sixth architect appointed pursuant to P.L.2002, c.86 (C.45:3-31 et al.) shall be for a term of three years beginning July 1 next following the appointment. The initial appointment of the second landscape architect pursuant to P.L.2008, c.77 (C.45:3A-16 et al.) shall be for a term of five years beginning July 1 next following the appointment. The initial appointment of the seventh architect pursuant to P.L.2008, c.77 (C.45:3A-16 et al.) shall be for a term of five years beginning July 1 next following the appointment. Should any vacancy exist on the board at the time of appointment and designation of the members to the new terms herein provided for, the Governor shall appoint a new member to fill such vacancy, subject to the provisions of section 2 of P.L.1971, c.60 (C.45:1-2.2), such member to serve for any one of the several terms herein fixed as the Governor in his discretion shall designate. Thereafter, upon the expiration of the term of office of any member, his successor shall be appointed by the Governor, subject to the provisions of section 2 of P.L.1971, c.60 (C.45:1-2.2), for a term of five years. Each member shall hold his office until his successor has qualified. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for an original appointment.

Amended 1938, c.277, s.1; 1950, c.323, s.1; 1983, c.337, s.1; 2002, c.86, s.17; 2008, c.77, s.2.



Section 45:3-1.1 - Definitions.

45:3-1.1 Definitions.
1.For the purposes of this act:

a."Aesthetic principles" means the concepts of order, balance, proportion, scale, rhythm, color, texture, mass and form as used in the design process.

b."Architect" means an individual who through education, training, and experience is skilled in the art and science of building design and has been licensed by the New Jersey State Board of Architects to practice architecture in the State of New Jersey.c."Architecture" means the art and science of building design and particularly the design of any structure for human use or habitation. Architecture, further, is the art of applying human values and aesthetic principles to the science and technology of building methods, materials and engineering systems, required to comprise a total building project with a coherent and comprehensive unity of structure and site.

d."Board" means the New Jersey State Board of Architects.

e."Certificate of authorization" means a certificate issued by the board pursuant to this amendatory and supplementary act.

f."Closely allied professional" means and is limited to licensed architects, professional engineers, land surveyors, professional planners, and licensed landscape architects, and persons that provide space planning services, interior design services, or the substantial equivalent thereof.

g."Engineering systems" means those systems necessary for the proper function of a building and the surrounding site, the proper design of which requires engineering knowledge acquired through engineering or architectural education, training, or experience. These systems include but are not limited to structural, electrical, heating, lighting, acoustical, ventilation, air conditioning, grading, plumbing, and drainage. Drainage facilities for sites of ten acres or more or involving stormwater detention facilities or traversed by a water course shall only be designed by a professional engineer.

h."Joint committee" means the Joint Committee of Architects and Engineers established pursuant to the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-1 et seq.).

i."Human use or habitation" means the activities of living, including, but not limited to fulfilling domestic, religious, educational, recreational, employment, assembly, health care, institutional, memorial, financial, commercial, industrial and governmental needs.

j."Human values" means the social, cultural, historical, economic and environmental influences that have an impact on the quality of life.

k."Practice of architecture" or "architectural services" means the rendering of services in connection with the design, construction, enlargement, or alteration of a building or a group of buildings and the space within or surrounding those buildings, which have as their principal purpose human use or habitation. These services include site planning, providing preliminary studies, architectural designs, drawings, specifications, other technical documentation, and administration of construction for the purpose of determining compliance with drawings and specifications.

l."Responsible charge" means the rendering of regular and effective supervision by a competent licensed architect who shall provide personal direction to, and quality control over, the efforts of subordinates of the licensee which directly and materially affects the quality and competence of architectural services rendered by the licensee. A licensee engaged in any of the following acts or practices shall be deemed not to have rendered regular and effective supervision:

(1)(Deleted by amendment, P.L.2015, c.200);

(2)The failure to personally inspect or review the work of subordinates where necessary and appropriate;

(3)The rendering of a limited, cursory or perfunctory review of plans for a building or structure in lieu of providing sufficient direction to, and quality control over, the efforts of subordinates of the licensee;

(4)The failure to personally be available on a reasonable basis or with adequate advance notice for consultation and inspection where circumstances require personal availability.

m."Interior design services" means rendering or offering to render services, for a fee or other valuable consideration, in the preparation and administration of interior design documents, including, but not limited to, drawings, schedules and specifications which pertain to the design intent and planning of interior spaces, including furnishings, layouts, non-load bearing partitions, fixtures, cabinetry, lighting location and type, outlet location and type, switch location and type, finishes, materials and interior construction not materially related to or materially affecting the building systems, in accordance with applicable laws, codes, regulations and standards.

L.1989, c.275, s.1; amended 1997, c.403, s.1; 2001, c.378, s.1; 2015, c.200, s.2.



Section 45:3-2 - Organization Of Board; Oath; Officers; Special Meetings.

45:3-2 Organization of board; oath; officers; special meetings.

45:3-2. The members of the board shall, before entering upon the discharge of their duties, and within 30 days after their appointment, take and subscribe an oath, for the faithful performance of their duties, before an officer authorized to administer oaths in this State, and file the same with the Secretary of State. They shall annually elect a president and vice-president from their number, and subject to the provisions of P.L.1948, c.439 (C.52:17B-1 et seq.), a secretary who need not be a member of the board and who shall also be director, each of whom shall hold office for one year and until his successor has qualified. The secretary shall receive compensation for his services as provided by R.S.45:1-4. Special meetings of the board shall be called by the secretary upon the request of any two members by giving at least five days' written notice of the meeting to each member.

Amended 1938, c.277, s.2; 1950, c.323, s.2; 2008, c.77, s.3.



Section 45:3-3 - Rules And Regulations; Seal; Records; Compensation And Expenses Of Board Members

45:3-3. Rules and regulations; seal; records; compensation and expenses of board members
The board may adopt all necessary rules, regulations and by-laws to govern its proceedings, not inconsistent with the laws of this State or of the United States; and may adopt a seal, of which the secretary-director shall have the care and custody. The secretary-director shall keep a record of all proceedings of the board, which shall be open to public examination. The board may also adopt rules and regulations for the examination and registration of applicants desiring to practice architecture in accordance with the provisions of this chapter, and for the affixing to and endorsement on architects' plans the seal, name, license number and title of the architect and may amend, modify and repeal such regulations from time to time. Each member of the board shall receive as compensation twenty-five dollars ($25.00) for each day that he attends a session of the board and shall also be paid his actual traveling and necessary expenses in and about the business of the board, but in no case shall the expenses of the board exceed the receipts thereof.

Amended by L.1939, c. 239, p. 648, s. 1; L.1950, c. 249, p. 861, s. 1; L.1952, c. 133, p. 479, s. 1.



Section 45:3-4 - Filing Names And Addresses Of Officers

45:3-4. Filing names and addresses of officers
The board shall, immediately upon the election of each officer thereof, file with the Secretary of State the name and post-office address of each such officers.

Amended by L.1939, c. 239, p. 648, s. 2.



Section 45:3-5 - Architects' Licenses

45:3-5. Architects' licenses
A person shall, before entering the practice of architecture in this State, first apply to the board for a license. The board shall grant a license upon satisfactory evidence that the applicant has fulfilled the requirements of education, experience and examination specified in this section or in section 1 of P.L. 1952, c. 131 (C. 45:3-5.1). Provision shall be made by the board for holding examinations at least once a year, if there are applicants for registration to practice said profession. Applicants for examination shall, at least 60 days before an examination, present to the board a written application on forms provided by the board, together with satisfactory proof that the applicant is 18 or more years of age, is of good moral character, and has fulfilled the education and experience requirements specified in this section.

The applicant shall be regarded as having fulfilled the education requirement if he has a baccalaureate or master's degree in architecture from a university, college, or technical school which has an architectural program accredited by the National Architecture Accrediting Board or if he has completed education which the board deems to be equivalent to an accredited full course in architecture. Any applicant, who on or before July 1, 1987, fulfills the education requirement or the experience or experience and partial schooling equivalent requirements in effect immediately prior to the effective date of this 1987 amendatory act, shall also be regarded as having fulfilled the education requirement.

The applicant shall be regarded as having fulfilled the experience requirement if he demonstrates three years or more of experience related to architecture, of a type and within a period of time specified by regulation of the board.

No individual shall be permitted to take the examination while a complaint is pending in which the individual is charged with the illegal practice of architecture under R.S. 45:3-10 or while penalties imposed pursuant to section 12 of P.L. 1978, c. 73 (C. 45:1-25) remain unsatisfied.

All examinations of applicants for certificates to practice architecture shall be of a form and content relative to the knowledge and current practice of the profession of architecture, as established by regulation of the board. The board may make use of all or a portion of the uniform architects' examination and the advisory grading service of the National Council of Architectural Registration Boards. The applicants shall pay to the board fees established by regulation for examination, certification, registration or other services performed by the board.

Amended by L. 1939, c. 239, s. 3; 1952, c. 132; 1957, c. 42, s. 1; 1967, c.289, s. 1; 1987, c. 16, s. 2.



Section 45:3-5.1 - Licensed Professional Engineers May Be Licensed As Architects; Examination

45:3-5.1. Licensed professional engineers may be licensed as architects; examination
Any professional engineer who is duly licensed to practice professional engineering in this State, provided that he has a college degree in an engineering program or curriculum of four years or more, shall be entitled to be licensed to engage in the practice of architecture in this State, upon application therefor to the board and upon satisfactorily passing the parts pertaining to site and building design of the examination regularly conducted by the board pursuant to R.S.45:3-5 for applicants for registration to practice architecture.

L.1952, c.131, s.1; amended 1957,c.42,s.5; 1983,c.337,s.2; 1987,c.16,s.1; 1989,c.275,s.2.



Section 45:3-6 - Certificate; Issuance After Examination; Persons Having Certificates From Other States; Recording Seal; Use Of Seal Without Authority

45:3-6. Certificate; issuance after examination; persons having certificates from other states; recording seal; use of seal without authority
If the examination of an applicant for registration shall be satisfactory to the majority of the board, a certificate shall be issued to said applicant, upon the payment of an additional fee of $25.00 to the board, authorizing him to practice the profession of architecture. Any person who shall present to the board a certificate from a similarly constituted board of another State, with such other satisfactory evidence of competency as the board in its discretion may require, where the qualifications required in such State are substantially equal to those required in this State, may be granted such certificate upon the payment to the board of a fee of $50.00; provided, however, that such individual shall not be entitled to consideration of his application while a complaint is pending in which the individual is charged with the illegal practice of architecture under section 45:3-10 of this act or while penalties imposed pursuant to section 45:3-11 of this act remain unsatisfied. Each person licensed shall cause such license to be recorded in the office of the Secretary of State. At the time of the issuance of the certificate, the board shall furnish to the applicant a seal to be used by him in the conduct of his practice, to be impressed upon plans and other papers prepared by him when necessary; where a seal has been lost by a duly licensed architect, a new one shall be issued by the board upon application therefor, accompanied by the prescribed fee, and proof to the satisfaction of the board of such loss or other good cause. The board shall require the payment of a reasonable fee for the issuance of the seal to cover the cost of the same. Any person who shall use a seal which has not been furnished to him by the board, or who shall impress same upon plans or other papers, or who shall come into possession of a seal not issued to him and fail to turn same over to the board after a demand is made therefor, or who, after the forfeiture, revocation or suspension of his license, shall fail to return a seal to the board shall be guilty of a violation of this chapter and upon conviction thereof shall pay a fine of $100.00, or upon failure to forthwith pay said fine, shall be imprisoned in the county jail for a period not exceeding 30 days.

Amended by L.1939, c. 239, p. 649, s. 4; L.1945, c. 262, p. 791, s. 1; L.1952, c. 133, p. 479, s. 2; L.1957, c. 42, p. 73, s. 2; L.1967, c. 289, s. 3, eff. Jan. 25, 1968.



Section 45:3-7 - Annual Registration Fee; Forfeiture Of Certificate For Nonpayment

45:3-7. Annual registration fee; forfeiture of certificate for nonpayment
Each architect licensee shall, during the month of July in each year, pay to the board a fee of $15.00 or forfeit his certificate. Notice of the failure to pay such annual registration fee shall be given to any person so failing, which notice shall state that, upon the continued failure to pay such fee, the certificate issued to such person will be declared forfeited by the board at the time and place stated therein unless such fee is sooner paid. The board may make rules and regulations regarding the reissue of a certificate to any person whose certificate has been forfeited under this section, and fixing the fee to be paid for the reissue of said certificate.

Amended by L.1939, c. 239, p. 650, s. 5; L.1952, c. 133, p. 480, s. 3; L.1955, c. 36, p. 91, s. 1; L.1957, c. 42, p. 74, s. 3; L.1983, c. 337, s. 3, eff. Sept. 4, 1983.



Section 45:3-10 - Practice Of Architecture; What Constitutes; Exceptions

45:3-10. Practice of architecture; what constitutes; exceptions
45:3-10. No person except an architect licensed in the State of New Jersey shall engage in the practice of architecture, use the title "architect" or its substantial equivalent or otherwise represent to the public that that person is licensed to practice architecture in this State.

Any single act or transaction shall constitute engaging in business or in the practice of architecture within the meaning of this chapter.

Nothing herein contained shall prohibit students or employees of licensed architects from acting upon the authority of such licensed architects, whose certificates have not been revoked, suspended or forfeited, where said students or employees are under the immediate supervision of such licensed architect, or to prohibit any person in this State from acting as designer of a dwelling and all appurtenances thereto that are to be constructed by himself solely as a residence for himself or for a member or members of his immediate family.

Nothing herein contained shall prohibit: any builder registered pursuant to "The New Home Warranty and Builders' Registration Act," P.L.1977, c.467 (C.46:3B-1 et seq.), from advertising, offering or performing design services in the construction of one or two family detached homes; or any home improvement contractor from advertising, offering or performing design services to the owner occupants of one or two family detached dwellings in connection with demolitions, enlargements or alterations made thereto, until a time that it becomes necessary for either such a registered builder or a home improvement contractor to make application for a construction permit pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

No licensed architect shall permit his name to be used in connection with the name of any other person not licensed to practice architecture in this State in any advertisement, sign, card or device in such a manner as to indicate that such other person is a licensed architect.

Nothing herein contained shall prohibit professional engineers from designing buildings consistent with section 7 of the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-7).

Nothing herein contained shall prohibit professional engineers from offering building design services consistent with section 7 or 8 of the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-7 or 45:4B-8).

Amended 1943,c.75,s.3; 1945,c.262,s.2; 1950,c.249,s.2; 1957,c.42,s.4; 1967,c.289,s.4; 1989,c.275,s.3; 1993,c.35.



Section 45:3-16 - Account And Report Of Receipts And Expenditures

45:3-16. Account and report of receipts and expenditures
An itemized account of all receipts and expenditures of the board shall be kept by its secretary, and a detailed report thereof each year, ending with April thirtieth, duly verified by affidavit of the secretary, shall be filed with the state comptroller within sixty days thereafter.



Section 45:3-17 - Offering Of Architectural Services; Requirements.

45:3-17 Offering of architectural services; requirements.

4. a. Architectural services shall not be rendered or offered through any business associations other than a sole proprietorship of a licensed architect, a partnership of licensed architects, a partnership of closely allied professionals including at least one licensed architect, a professional service corporation established pursuant to the "Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.), a corporation authorized pursuant to section 5 of P.L.1989, c.275 (C.45:3-18) or as prescribed in the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-1 et seq.).

b.Nothing in this section shall prohibit a licensed architect from rendering architectural services as an agent, director, member, officer, shareholder, associate, employee or partner of a person whose principal business is space planning services, interior design services or the substantial equivalent thereof; provided that the architect, at all times, exercises independent professional judgment in the rendering of architectural services, and adheres to the standards set forth in section 1 of P.L. 1989, c. 275 (C.45:3-1.1).

L.1989,c.275,s.4; amended 1997, c.403, s.2.



Section 45:3-18 - Certificate Of Authorization To Offer Architectural Services

45:3-18. Certificate of authorization to offer architectural services
The board shall issue a certificate of authorization to certain corporations and those corporations shall be authorized to offer architectural services as follows:



a. A corporation may offer to provide architectural services in this State if: (1) two-thirds (2/3) of the directors are licensed architects; and, (2) two-thirds (2/3) of the shares of stock are owned by licensed architects. This subsection shall not apply to a professional service corporation established pursuant to the "Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.).

b. A corporation may offer to provide architectural and closely allied professional services in this State if: (1) at least two-thirds (2/3) of the directors are licensed architects and closely allied professionals; (2) at least one director is a licensed architect; (3) two-thirds (2/3) of the shares are owned by licensed architects or closely allied professionals; and, (4) a minimum of 20% of the shares are owned by licensed architects. This subsection shall not apply to a professional service corporation established pursuant to the "Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.).

The certificate of authorization shall designate a New Jersey licensee or licensees who are in responsible charge of the architectural activities and decisions of the corporation. All final drawings, papers or documents involving the practice of architecture, when issued by the corporation or filed for public record, shall be signed and sealed by the New Jersey licensee who is in responsible charge of the work.

L.1989, c.275, s.5.



Section 45:3-19 - Application For Certificate Of Authorization, Renewal

45:3-19. Application for certificate of authorization, renewal
Prior to the issuance of a certificate of authorization, a corporation shall file with the board an application, on forms designated by the board, listing, where applicable, the name and address of the corporation and its satellite offices, and the name, address and signature of all officers, corporate board members, directors, principals and any licensees who shall be in responsible charge of the practice of architecture through the corporation, together with such other information as may be required by the board to ensure compliance with its regulations. The same information shall accompany the biennial renewal fee. A change in any of this information shall be reported to the board within 30 days after the effective date of that change.

L.1989, c.275, s.6.



Section 45:3-20 - Records Maintained By Licensee

45:3-20. Records maintained by licensee
A licensee shall maintain such records as are reasonably necessary to establish that the licensee exercised regular and effective supervision of professional services of which such licensee was in responsible charge.

L.1989, c.275, s.7.



Section 45:3-21 - Rules, Regulations

45:3-21. Rules, regulations
The board shall have the authority to review the professional conduct of any corporation authorized to offer architectural services under the provisions of P.L.1989, c.275 (C.45:3-1.1 et al.). In order to implement those provisions, the board may:

a. Establish by regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) a biennial renewal fee for the certificate of authorization.

b. Suspend, revoke, or refuse to renew the certificate of authorization of any corporation whose agent, employees, directors or officers violate, or cause to be violated, any of the provisions of this amendatory and supplementary act or chapter 8 of Title 45 of the Revised Statutes, in conformance with the provisions of P.L.1978, c.73 (C.45:1-14 et seq.).

c. Adopt such rules and regulations as required to carry out the provisions of this amendatory and supplementary act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1989, c.275, s.8.



Section 45:3-22 - Responsibility Of Corporation

45:3-22. Responsibility of corporation
No corporation shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of compliance with the provisions of this amendatory and supplementary act.

L.1989, c.275, s.9.



Section 45:3-23 - Powers, Duties Of Board

45:3-23. Powers, duties of board
Pursuant to the provisions of the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-1 et seq.) the board:



a. May refer any complaint, question or controversy, involving the application of that act to the joint committee.



b. Shall take no disciplinary action against any professional engineer alleged to have engaged in a violation of that act or the unlicensed practice of architecture.



c. Shall refer a request for a declaratory ruling to the joint committee.



d. Shall provide any and all documents in its possession regarding any matter referred to the joint committee.



e. Shall, where necessary and appropriate, exercise such investigation or enforcement power conferred by law to aid and assist the joint committee in its functions.



f. Shall, consistent with that act, discipline any licensed architect who, or business association authorized to offer architectural services which, violates that act. Such a violation shall be deemed professional misconduct. Any violation of that act by an unlicensed individual or unauthorized business association shall be disciplined by the New Jersey State Board of Architects pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.). Such a violation shall be deemed the unlicensed practice of architecture. However, the design of an engineering work by an unlicensed individual or unauthorized business association shall be disciplined by the State Board of Professional Engineers and Land Surveyors pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.). Such a violation shall be deemed the unlicensed practice of engineering.

L.1989, c.275, s.10.



Section 45:3-24 - Declaration

45:3-24 Declaration
1. It is hereby declared to be in the interest of the citizens of this State to encourage the maintenance of continuing proficiency for licensed architects to the end that the utilization and application of new techniques and advances will be in the public interest.

L.1997,c.95,s.1.



Section 45:3-25 - Biennial License Renewal; Continuing Education

45:3-25 Biennial license renewal; continuing education
2. The New Jersey State Board of Architects shall require each architect, as a condition of biennial license renewal pursuant to section 1 of P.L.1972, c.108 (C.45:1-7), to complete any continuing education requirements imposed by the board pursuant to section 3 of this act.

L.1997,c.95,s.2.



Section 45:3-26 - Duties Of State Board Of Architects Relative To Continuing Education

45:3-26 Duties of State Board of Architects relative to continuing education
3. The board shall:

a. Promulgate rules and regulations for implementing continuing education requirements as a condition of license renewal for licenses issued under its jurisdiction.

b. Establish standards for continuing education, including the subject matter and content of courses of study, and the number and type of continuing education credits required of a licensee as a condition of biennial license renewal.

c. Recognize the American Institute of Architects and the National Council of Architecture Registration Boards as certified record keeping services and recognize the American Institute of Architects, the National Council of Architecture Registration Boards and the School of Architecture at the New Jersey Institute of Technology as certified providers of continuing education, and accredit other equivalent educational programs, including, but not limited to, meetings of constituents and components of architect professional associations recognized by the board, examinations, papers, publications, scientific presentations, teaching and research appointments, table clinics and scientific exhibits, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs. In the case of education courses or programs, each hour of instruction shall be equivalent to one credit.

d. Approve only such continuing education programs as are available to all architects in this State on a reasonable nondiscriminatory basis.

L.1997,c.95,s.3.



Section 45:3-27 - Completion Of Continuing Education; Proof Submission

45:3-27 Completion of continuing education; proof submission
4. The licensee shall submit as proof of completion of continuing education program credits, and the board shall accept as proof, documentation submitted by the licensee or by any entity offering a continuing education program pursuant to this act.

L.1997,c.95,s.4.



Section 45:3-28 - Waiver Of Continuing Education Requirements

45:3-28 Waiver of continuing education requirements
5. The board may, in its discretion, waive requirements for continuing education under this act on an individual basis for reasons of hardship, such as health or other good cause.

L.1997,c.95,s.5.



Section 45:3-29 - Fees

45:3-29 Fees
6. The board may by rule or regulation establish fees for the administration of continuing education requirements.

L.1997,c.95,s.6.



Section 45:3-30 - Continuing Education Requirement; Conditions

45:3-30 Continuing education requirement; conditions
7. The board shall not require completion of continuing education credits for initial registrations. The board shall not require completion of continuing education credits for any registration periods commencing within 12 months of the effective date of this act. The board shall require completion of continuing education credits on a pro rata basis for any registration periods commencing more than 12 but less than 24 months following the effective date of this act.

L.1997,c.95,s.7.

45:3-31 Short title.

1.This act shall be known and may be cited as the "Interior Designers Certification Act."

L.2002,c.86,s.1.



Section 45:3-31 - Short Title.

45:3-31 Short title.

1.This act shall be known and may be cited as the "Interior Designers Certification Act."

L.2002,c.86,s.1.



Section 45:3-32 - Certification Required For "Certified Interior Designer."

45:3-32 Certification required for "certified interior designer."

2.No person shall use the title "certified interior designer" in this State or the abbreviation "CID" or any other title, designation, sign, card or device indicating that such person is a certified interior designer, unless certified pursuant to the provisions of this act. Every holder of a certificate of certification pursuant to this act shall display it in a conspicuous place in the holder's principal office, place of business or employment.

No corporation, firm, partnership or association shall be granted a certificate of certification pursuant to this act.

L.2002,c.86,s.2.



Section 45:3-33 - Definitions Relative To Certification Of Interior Designers.

45:3-33 Definitions relative to certification of interior designers.

3.As used in this act:

"Board" means the New Jersey State Board of Architects.

"Committee" means the Interior Design Examination and Evaluation Committee established pursuant to section 5 of this act.

"Interior design services" means rendering or offering to render services, for a fee or other valuable consideration, in the preparation and administration of interior design documents, including, but not limited to, drawings, schedules and specifications which pertain to the design intent and planning of interior spaces, including furnishings, layouts, non-load bearing partitions, fixtures, cabinetry, lighting location and type, outlet location and type, switch location and type, finishes, materials and interior construction not materially related to or materially affecting the building systems, in accordance with applicable laws, codes, regulations and standards.

"Certified interior designer" means an individual who through education, training, and experience is skilled in interior design services for commercial and residential spaces and is certified by the board pursuant to section 9 of this act and holds a current, valid certificate.

L.2002,c.86,s.3.



Section 45:3-34 - Construction Of Act Relative To Certain Professions.

45:3-34 Construction of act relative to certain professions.

4.Nothing in this act shall be construed to prevent the practice of architecture, engineering or land surveying or professional planning by the holder of a license to practice that profession issued by this State, but no architect, engineer, surveyor or professional planner shall use the designation "certified interior designer" unless certified as such under the provisions of this act.

L.2002,c.86,s.4.



Section 45:3-35 - Interior Design Examination And Evaluation Committee.

45:3-35 Interior Design Examination and Evaluation Committee.

5.There is established a committee of the board to be known as the Interior Design Examination and Evaluation Committee. The committee shall consist of five certified interior designers, one of whom is a member of the board. The committee members shall be appointed by the Governor within 60 days after the effective date of this act. Two initial members shall be appointed to one term each of two years and three shall be appointed for three years, and thereafter their successors shall be appointed for terms of five years and shall serve until the appointment and qualification of their successors. A member of the committee shall not be eligible to serve for more than two successive terms. Vacancies in the membership of the committee, however created, shall be similarly filled by appointment of the Governor for the unexpired terms only. In making appointments to the board and the committee the Governor shall give due consideration to the recommendations by State organizations of the interior design profession and shall promptly give due notice to those organizations of any vacancy in the membership of the board or committee. Members of the committee shall be residents of this State, shall have at least 10 years' experience in interior design services, shall be of good standing in the interior design services profession, shall be full-time providers of interior design services and, except as to the initial appointments to the committee, shall be certified under the provisions of this act. The initial appointees shall become certified as soon as practicable after their appointments. The Governor may remove a member of the committee, after hearing, for misconduct, incompetence, neglect of duty or any other sufficient cause.

Members of the committee shall receive no compensation for their services, but may be reimbursed for all necessary expenses incidental to performance of their duties as members of the committee.

Each member of the committee, before entering upon the duties of the office, shall subscribe to an oath to faithfully perform the duties of the office.

L.2002,c.86,s.5.



Section 45:3-36 - Organization, Meetings, Schedule Of Committee.

45:3-36 Organization, meetings, schedule of committee.

6.The committee shall, at its first meeting, called by the Governor as soon as may be practicable following the appointments of its members, and at all annual meetings, to be held in July of each year thereafter, organize by electing from its membership a chair and by appointing a secretary, who need not be a member of the committee, and other assistants as it deems necessary.

The committee shall adopt annually a schedule of regular meetings, and special meetings may be held at the call of the chair.

A quorum of the committee shall consist of three members. No action shall be taken at a meeting without at least three votes in accord.

L.2002,c.86,s.6.



Section 45:3-37 - Duties, Authority Of Committee.

45:3-37 Duties, authority of committee.

7.The committee is authorized to: administer examinations required pursuant to this act; review the content and duration of courses of study offered by colleges and universities for degrees in interior design services and to establish and maintain a register of colleges and universities whose curricula in interior design services are approved by the committee; establish and maintain a list of recognized subjects and courses of study; and establish minimum requirements therefor which shall be acceptable to the board and the committee in accordance with standards approved by the Foundation for Interior Design Education Research or substantially equivalent standards approved by the committee.

In addition to those records of proceedings and applicants established by the board, the committee shall keep a record of its proceedings and a record of all applicants for certification, the date of application, name, age, education and other qualifications, place of practice and place of residence, and whether the applicant was rejected or a certificate granted, and the date of that action.

L.2002,c.86,s.7.



Section 45:3-38 - Application Procedure For Certification.

45:3-38 Application procedure for certification.

8.Each person applying for certification as a certified interior designer shall make application therefor to the board on the form and in the manner the committee prescribes, and the board shall immediately refer each application to the committee for appropriate action. Each applicant shall furnish evidence satisfactory to the committee that the applicant:

a.Is of good moral character;

b. (1) Is a graduate of a five-year interior design program accredited by the Foundation for Interior Design Education Research or a substantially equivalent program approved by the committee and has completed at least one year of diversified interior design services experience of a grade and character satisfactory to the committee; or

(2)Is a graduate of a four-year interior design program accredited by the Foundation for Interior Design Education Research or a substantially equivalent program approved by the committee and has completed at least two years of diversified interior design services experience of a grade and character satisfactory to the committee; or

(3)Has completed at least three years of an interior design curriculum accredited by the Foundation for Interior Design Education Research or a substantially equivalent curriculum approved by the committee and has completed at least three years of diversified interior design services experience of a grade and character satisfactory to the committee; or

(4)Is a graduate of a two-year interior design program accredited by the Foundation for Interior Design Education Research or a substantially equivalent program approved by the committee and has completed four years of diversified interior design services experience of a grade and character satisfactory to the committee; and

c.Has passed the examination offered by the National Council for Interior Design Qualification (NCIDQ). This examination may have been passed before the effective date of this act.

L.2002,c.86,s.8.



Section 45:3-39 - Review Of Application.

45:3-39 Review of application.

9.The committee shall review the qualifications of each person who applies for certification. No applicant shall be certified by the board unless a majority of the full committee first determines that the applicant has met the education and experience requirements and performed satisfactorily on the appropriate examination required pursuant to this act. All applicants who are determined to be qualified and are recommended for certification by the committee shall be certified by the board.

The committee is authorized to make recommendations to the board with the final decisions to be made by the board. The board is authorized to review the actions taken by the committee with respect to the committee's evaluation and examination of applicants for certification and the board may reverse, modify or fail to implement any determination by the committee with an affirmative vote of a majority of the board.

L.2002,c.86,s.9.



Section 45:3-40 - Exemption From Examination.

45:3-40 Exemption from examination.

10.The committee may exempt from examination an applicant who is certified, registered or licensed as an interior designer in another state, if that state's requirements for certification, registration or licensure are substantially equivalent to those required for a certification in this State.

L.2002,c.86,s.10.



Section 45:3-41 - Fees.

45:3-41 Fees.

11.The following fees shall be assessed and collected by the board:

a.An application fee for certification as a certified interior designer which shall not be subject to refund;

b.The initial two-year certification fee for certified interior designers;

c.A two-year renewal fee for certified interior designers; and

d.A reinstatement fee for certified interior designers.

L.2002,c.86,s.11.



Section 45:3-42 - Certification Without Examination.

45:3-42 Certification without examination.

12.For a period of 360 days from the date of the first meeting of the Interior Design Examination and Evaluation Committee, any individual of good moral character who was residing in this State on the effective date of this act shall qualify as a certified interior designer without examination, upon application for certification and payment of the appropriate fee, provided that the individual has a total of at least 10 years of full-time diversified professional experience on the effective date of this act in interior design of a grade and character acceptable to the committee.

L.2002,c.86,s.12.



Section 45:3-43 - Issuance Of Certificate.

45:3-43 Issuance of certificate.

13. a. The Division of Consumer Affairs shall issue to each certified interior designer a certificate bearing that interior designer's certificate number, which certificate number shall appear on all design related documents.

b.Any design related documents including, but not limited to, drawings, schedules and specifications prepared by a certified interior designer shall bear the signature and certificate number of the certified interior designer who prepared those documents and the date on which the documents were signed and shall appear within the document's title block. The signature, date and certificate number shall be evidence of the authenticity of those documents.

L.2002,c.86,s.13.



Section 45:3-44 - Expiration, Renewal Of Certificate.

45:3-44 Expiration, renewal of certificate.

14.Certificates for certified interior designers shall expire on a date to be determined by the Director of the Division of Consumer Affairs in the second year following the year of issuance, renewal or reinstatement, and shall become invalid on that day unless renewed. On a date to be determined by the Director of the Division of Consumer Affairs in the year of expiration of a certificate, the secretary of the board shall notify all persons certified under this act of the date of the expiration of their certificates and the amount of the renewal fee. Notice shall be mailed to each holder of a certificate at the holder's last post office address known to the board.

Certified interior designers shall apply for renewal on a date to be determined by the Director of the Division of Consumer Affairs in the year of expiration of a certificate. A certificate shall not be renewed until the certificate holder submits satisfactory evidence to the committee that during the preceding two years the certificate holder has completed such continuing education credits as are to be determined by the committee. The committee shall approve continuing education that builds upon basic knowledge of interior design services in accordance with the guidelines established by the Interior Design Continuing Education Council (IDCEC), and which updates the competency of the certificate holder. The committee may make exceptions from the continuing education requirement in emergency or hardship cases with the approval of an affirmative vote of a majority of the board.

Failure on the part of the holder of a certificate to renew the certificate every two years shall not deprive that person of the right of renewal during the ensuing two years, but a reinstatement fee shall be added to the certification fee; and if the certificate is not renewed within the two years following its expiration, the holder of the certificate shall pay a reinstatement fee for each two years or portion thereof in which the holder is in arrears. Continuing to use the title "certified interior designer" after the expiration of the certificate shall be a violation of this act.

A duplicate certificate to replace one lost, destroyed or mutilated may be issued subject to the rules and regulations of the board, and a reasonable fee, to be established by the board, may be charged for each duplicate certificate. An unsuspended, unrevoked and unexpired certificate as a certified interior designer under this act shall be prima facie evidence in all courts and places that the person named therein is certified. Each certificate shall be recorded by the board in the office of the Secretary of State, in a book kept for that purpose, and any recording fee as may be provided by law shall be paid by the applicant before the certificate is delivered.

L.2002,c.86,s.14.



Section 45:3-45 - Construction Of Act Relative To Interior Design Services.

45:3-45 Construction of act relative to interior design services.

15.Nothing in this act shall be construed to prohibit any person from rendering interior design services, provided that person shall not be identified by the title "certified interior designer" unless certified in accordance with the provisions of this act.

L.2002,c.86,s.15.



Section 45:3-46 - Construction Of Act Relative To Uncertified Interior Designers.

45:3-46 Construction of act relative to uncertified interior designers.

16.Nothing in this act shall be construed to authorize the board or committee to regulate persons who are rendering interior design services and are not certified interior designers under the provisions of this act or to adopt regulations that would exceed the powers and responsibilities expressly authorized under this act.

L.2002,c.86,s.16.



Section 45:3A-1 - Use Of Title; Necessity Of License; Display.

45:3A-1 Use of title; necessity of license; display.

4.In order to safeguard life, health and property, and promote the public welfare, a person using the title "landscape architect" and engaging in the practice of landscape architecture in this State is required to submit evidence that the person is qualified to be licensed to practice landscape architecture as provided in P.L.1983, c.337 (C.45:3A-1 et al.). It is unlawful for a person not licensed as a landscape architect to use the title "landscape architect" or any other title, sign, card or device in a manner which tends to convey the impression that the person is a licensed landscape architect. Every holder of a license shall display it in a conspicuous place in his principal office, place of business or employment.

L.1983, c.337, s.4; amended 2008, c.77, s.4.



Section 45:3A-2 - Definitions.

45:3A-2 Definitions.

5.As used in this act:

a."Licensed landscape architect" means an individual who, by reason of his knowledge of natural, physical, mathematical and social sciences, and the principles and methodology of landscape architecture and landscape architectural design acquired by professional education, practical experience, or both, is qualified to engage in the practice of landscape architecture and is licensed by the board as a landscape architect.

b."The practice of landscape architecture" means any service in which the principles and methodology of landscape architecture are applied in consultation, evaluation, planning, and design, including the preparation and filing of sketches, drawings, plans and specifications for review and approval by governmental agencies, and responsible administration of contracts to the extent that the primary purpose of the contractual services is the preservation, enhancement or determination of proper land uses, natural land features, ground cover and planting, naturalistic and aesthetic values, the settings and approaches, or environment for structures or other improvements, the grading of land and water forms, natural drainage and determination of related impacts, assessments, and problems of land disturbance including erosion and sedimentation, blight, or other hazards. This practice includes the proposed location and arrangement of those tangible objects and features as are incidental and necessary for any government approval and as may be prescribed by State or local authorities, but does not include the design of structures or facilities ordinarily included in the practice of engineering or architecture and does not include the making of land surveys, or land plats for official approval or recording or other services as set forth in subsection (e) of section 2 of P.L.1938, c.342 (C.45:8-28).

The practice shall not prohibit any person from preparing landscaping plans for sites where government review or approvals are not required or where government review or approvals do not require the signature and seal of a landscape architect.

c. (Deleted by amendment, P.L.2008, c.77)

L.1983, c.337, s.5; amended 2008, c.77, s.5.



Section 45:3A-3 - Construction Of Act; Local Government Policy, Action.

45:3A-3 Construction of act; local government policy, action.

6. a. Nothing in P.L.1983, c.337 (C.45:3A-1 et al.) shall be construed to prevent or limit the practice of architecture, engineering, land surveying or professional planning by a holder of a license to practice that profession licensed by this State, but no architect, engineer, surveyor or professional planner shall use the designation "landscape architect" unless licensed as a landscape architect in this State.

b.No municipal or county policy or action purporting to define, or having the effect of defining, the scope of professional activity of architects, engineers, land surveyors, planners, or licensed landscape architects in the preparation of landscape design plans shall reduce or expand the scope of professional practice recognized by the respective boards that regulate these professions.

L.1983, c.337, s.6; amended 2008, c.77, s.6.



Section 45:3A-6 - Review Of Courses Of Study, Records Kept By Board.

45:3A-6 Review of courses of study, records kept by board.

9.The board is authorized to review the content and duration of courses of study offered by colleges and universities for degrees in landscape architecture and to establish and maintain a register of colleges and universities whose curricula in landscape architecture are approved by the board; to establish and maintain a list of recognized subjects and courses of study, and to establish minimum requirements therefor which shall be acceptable to the board.

In addition to those records of proceedings and applicants established by the board, the board shall keep a record of its proceedings and a record of all applicants for licensure, showing for each the date of application, name, age, education, and other qualifications, place of practice and address of record, whether or not an examination was required, and whether the applicant was rejected or a license granted, and the date of that action.

L.1983, c.337, s.9; amended 2008, c.77, s.7.



Section 45:3A-7 - Application; Contents.

45:3A-7 Application; contents.

10.Each person applying for licensure as a landscape architect shall make application therefor to the board on the form and in the manner the board prescribes. Each applicant shall furnish evidence satisfactory to the board that he:

a.Is of good moral character;

b.Meets the educational and experience qualifications prescribed by P.L.1983, c.337 (C.45:3A-1 et al.) for licensure as a landscape architect; and

c.Unless exempt from examination pursuant to P.L.1983, c.337 (C.45:3A-1 et al.), has passed an examination satisfactory to the board.

L.1983, c.337, s.10; amended 2008, c.77, s.8.



Section 45:3A-8 - Qualifications.

45:3A-8 Qualifications.

11. a. An applicant for examination or licensure as a landscape architect shall provide the board with evidence satisfactory to it that he:

(1)Is the holder of a bachelor's or higher degree in landscape architecture from a college or university having a landscape architecture curriculum approved by the board; and

(2)Has engaged in landscape architectural work satisfactory to the board to an extent that his combined college study and practical experience total at least eight years.

b.(Deleted by amendment, P.L.2008, c.77)

c.(Deleted by amendment, P.L.2008, c.77)

d. (1) A New Jersey licensed architect, licensed professional engineer, licensed land surveyor, or licensed planner may be licensed by the board as a landscape architect if:

(a)The architect, engineer, land surveyor, or planner meets the educational standards for licensure as established by the board in accordance with paragraph (2) of this subsection; and

(b)The architect, engineer, land surveyor, or planner has engaged in landscape architectural work of a grade and character satisfactory to the board for a period of not less than four years; and

(c)The architect, engineer, land surveyor, or planner has passed, as determined by the board, the landscape architect examination administered by the board to individuals applying for licensure as landscape architects.

(2)The board is authorized to review the content and duration of courses of study offered by colleges and universities for degrees in architecture and engineering and to establish and maintain a register of colleges and universities whose curricula in architecture and engineering are approved by the board as containing sufficient recognized subjects and courses of study in landscape architecture to meet such minimum requirements therefor, which shall be deemed acceptable to the board.
L.1983, c.337, s.11; amended 2008, c.77, s.9.



Section 45:3A-9 - Fees.

45:3A-9 Fees.

12.The following fees shall be assessed and collected by the board:

a.An application fee for licensure as a landscape architect which shall not be subject to refund;

b.An examination fee and initial two-year licensure fee for landscape architects which shall be subject to refund if the applicant is determined to be ineligible for examination, or withdraws his application for examination;

c.A two-year renewal fee for landscape architects; and

d.A reinstatement fee for licensed landscape architects.

L.1983, c.337, s.12; amended 2008, c.77, s.10.



Section 45:3A-10 - Examination.

45:3A-10 Examination.

13. a. The board shall administer an examination to be given to all persons, not exempt from examination pursuant to P.L.1983, c.337 (C.45:3A-1 et al.), who have applied for licensure as landscape architects.

b.The board may exempt from examination an applicant who holds a license or certificate to practice landscape architecture issued to him upon examination by a legally constituted board of examiners in any state, district or territory in the United States, provided the applicant's qualifications meet the requirements enforced in this State at the time the license or certificate was issued.

Unless a majority of the board shall determine otherwise, the examination to be administered to all nonexempt applicants shall consist of an examination prepared by the Council of Landscape Architectural Registration Boards.

c.A landscape architect holding a valid certificate issued by the board pursuant to P.L.1983, c.337 (C.45:3A-1 et al.) on the effective date of P.L.2008, c.77 (C.45:3A-16 et al.) shall be exempt from any examination requirements provided by P.L.2008, c.77 (C.45:3A-16 et al.) and shall be considered a licensed landscape architect immediately upon that effective date and provided with a license as a landscape architect at the next renewal pursuant to section 15 of P.L.1983, c.337 (C.45:3A-12).

L.1983, c.337, s.13; amended 2008, c.77, s.11.



Section 45:3A-11 - Review Of Applications By Board, Issuance Of License.

45:3A-11 Review of applications by board, issuance of license.

14.The board shall review the qualifications of each person who applies for licensure as a landscape architect. Notwithstanding any other provision of P.L.1983, c.337 (C.45:3A-1 et al.) to the contrary, no applicant shall be licensed by the board unless the board first determines that he is qualified by education, experience and satisfactory performance on the examination to be licensed as a landscape architect and all applicants who are determined to be so qualified shall be licensed by the board.

L.1983, c.337, s.14; amended 2008, c.77, s.12.



Section 45:3A-12 - Issuance Of Duplicate License; Recording, Fee.

45:3A-12 Issuance of duplicate license; recording, fee.

15.A duplicate license to replace one lost, destroyed or mutilated may be issued subject to the rules and regulations of the board, and a reasonable fee, to be established by the board may be charged for each duplicate license. An unsuspended, unrevoked and unexpired license as a landscape architect under P.L.1983, c.337 (C.45:3A-1 et al.) shall be prima facie evidence in all courts and places that the person named therein is licensed. Each license shall be recorded by the board in the office of the Secretary of State, in a book kept for that purpose, and any recording fee as may be provided by law shall be paid by the applicant before the license is delivered.

L.1983, c.337, s.15; amended 2008, c.77, s.13.



Section 45:3A-13 - Seal; Contents; Signing And Sealing Documents.

45:3A-13 Seal; contents; signing and sealing documents.

16.Every person licensed to practice landscape architecture shall have a seal of a type approved by the board, which shall contain the name of the landscape architect, his license number, the legend "licensed landscape architect" and other words or figures as the board may deem necessary. All working drawings and specifications prepared by the landscape architect or under the supervision of the landscape architect shall be stamped with the seal and shall be signed on the original, with the personal signature of the licensed landscape architect, when filed with public officials. The board may by regulation, change or modify the requirements as to the signing and sealing of documents.

L.1983, c.337, s.16; amended 2008, c.77, s.14.



Section 45:3A-15 - Continuing Education Requirement.

45:3A-15 Continuing education requirement.

18. a. Except as provided in subsections b. and c. of this section, two years from the effective date of P.L.2008, c.77 (C.45:3A-16 et al.) and every two years thereafter, each person licensed to practice landscape architecture in this State shall certify to the board, upon a form issued and distributed by the board, that the person has attended, or participated in not less than 24 hours of continuing education in landscape architecture as follows: college postgraduate courses, lectures, seminars, or workshops, as approved by the board or any other evidence of continuing education which the board may approve.

b.Two years from the effective date of P.L.2008, c.77 (C.45:3A-16 et al.) and every two years thereafter, each architect who is licensed to practice landscape architecture pursuant to subsection d. of section 11 of P.L.1983, c.337 (C.45:3A-8), shall certify to the board, upon a form issued and distributed by the board, that the person has attended or participated in not less than 12 hours of continuing education in landscape architecture as follows: college postgraduate courses, lectures, seminars, or workshops, as approved by the board or any other evidence of continuing education which the board may approve.

c.Two years from the effective date of P.L.2008, c.77 (C.45:3A-16 et al.) and every two years thereafter, each professional engineer who is licensed to practice landscape architecture pursuant to subsection d. of section 11 of P.L.1983, c.337 (C.45:3A-8), shall certify to the board, upon a form issued and distributed by the board, that the person has attended or participated in not less than 12 hours of continuing education in landscape architecture as follows: college postgraduate courses, lectures, seminars, or workshops, as approved by the board or any other evidence of continuing education which the board may approve.

L.1983, c.337, s.18; amended 2008, c.77, s.15; 2009, c.294, s.10.



Section 45:3A-16 - Issuance Of Certificate Of Authorization To Certain Corporations.

45:3A-16 Issuance of certificate of authorization to certain corporations.

16.The board shall issue a certificate of authorization to certain corporations and those corporations shall be authorized to offer landscape architecture services, as follows:

a.No corporation shall offer to provide landscape architecture services in this State unless issued a certificate of authorization pursuant to this section. This subsection shall not apply to a professional service corporation established pursuant to "The Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.).

b.The certificate of authorization shall designate a New Jersey licensee or licensees who are in responsible charge of the landscape architecture activities and decisions of the corporation. All final drawings, papers or documents involving the practice of landscape architecture, when issued by the corporation or filed for public record, shall be signed and sealed by the New Jersey licensee who is in responsible charge of the work.

L.2008, c.77, s.16.



Section 45:3A-17 - Transfer Of Jurisdiction, Powers, Duties, Responsibilities.

45:3A-17 Transfer of jurisdiction, powers, duties, responsibilities.

17.All jurisdiction, powers, duties and responsibilities vested in the Landscape Architect Examination and Evaluation Committee with respect to the practice of landscape architecture shall be immediately transferred to and vested in the New Jersey State Board of Architects, which board shall hereafter govern the practice of landscape architecture in this State in accordance with all applicable laws.


L.2008, c.77, s.17.



Section 45:3B-1 - Legislative Findings And Declarations

45:3B-1. Legislative findings and declarations
The Legislature finds and declares that the practice of audiology and speech-language pathology needs to be regulated for the protection of the health, safety and welfare of the citizens of this State. The Legislature further finds and declares that peer regulation and the creation of a new board of examiners to carry out the provisions of this act are not in the public interest and it has devised a regulatory mechanism which is consonant with the licensing policies of this State.

L.1983, c. 420, s. 1, eff. Jan. 5, 1984.



Section 45:3B-2 - Definitions

45:3B-2. Definitions
As used in this act:

a. "Audiologist" means any individual who practices audiology and who represents himself to the public by title or by description of services, under any title incorporating such terms as "audiology," "audiologist," "audiological," "audiologic," "hearing clinic," "hearing clinician," "hearing therapist," or any similar title or description of services, provided that the individual has met the eligibility requirements contained in section 8 and has been duly licensed under this act.

b. "Committee" means the Audiology and Speech-Language Pathology Advisory Committee.

c. "Person" means any individual, corporation, partnership, trust, association or other organization, except that only individuals may be licensed under this act.

d. "Practice of audiology" means the nonmedical and nonsurgical application of principles, methods, and procedures of measurement, testing, evaluation, consultation, counseling, instruction, and habilitation or rehabilitation related to hearing, its disorders and related communication impairments for the purpose of nonmedical diagnosis, prevention, identification, amelioration or modification of these disorders and conditions in individuals or groups of individuals with speech, language or hearing handicaps, or to individuals or groups of individuals for whom these handicapping conditions must be ruled out.

e. "Practice of speech-language pathology" means the nonmedical and nonsurgical application of principles, methods and procedures of measurement, prediction, nonmedical diagnosis, testing, counseling, consultation, habilitation and rehabilitation and instruction related to the development and disorders of speech, voice, and language for the purpose of preventing, ameliorating and modifying these disorders and conditions in individuals or groups of individuals with speech, language, or hearing handicaps, or to individuals or groups of individuals for whom these handicapping conditions must be ruled out.

f. "Speech-language pathologist" means an individual who practices speech-language pathology and who represents himself to the public by title or by description of services under any title incorporating such terms as "speech-language pathology," "speech-language pathologist," "speech pathology," "speech pathologist," "speech correction," "speech correctionist," "speech therapy," "speech therapist," "speech clinic," "speech clinician," "logopedist," "communicologist," "language therapist," "communication disorders specialist," "communication therapist," or any similar titles or description of services, provided that the individual has met the eligibility requirements contained in section 8 and has been duly licensed under this act.

L.1983, c. 420, s. 2, eff. Jan. 5, 1984.



Section 45:3B-3 - Audiology And Speech-language Pathology Advisory Committee; Creation

45:3B-3. Audiology and speech-language pathology advisory committee; creation
There is created in the Division of Consumer Affairs of the Department of Law and Public Safety an Audiology and Speech-Language Pathology Advisory Committee which shall serve as an advisory body to the Director of the Division of Consumer Affairs with respect to the licensure of audiologists and speech-language pathologists.

L.1983, c. 420, s. 3, eff. Jan. 5, 1984.



Section 45:3B-4 - Members; Appointment; Qualifications

45:3B-4. Members; appointment; qualifications
The committee shall consist of nine residents of this State who shall be appointed by the Governor. Four members shall be audiologists or speech-language pathologists who shall fulfill the licensure requirements of this act, but not more than three of these members may represent the area of audiology or speech-language pathology. Two members shall be persons who are licensed to practice medicine and surgery by this State, one who is a diplomate of the American Board of Otolaryngology and one who is a diplomate of the American Osteopathic Board of Otolaryngology. Two members shall be public members and one member shall be a State representative.

L.1983, c. 420, s. 4, eff. Jan. 5, 1984.



Section 45:3B-5 - Terms Of Office; Vacancies

45:3B-5. Terms of office; vacancies
Each member of the committee, except the members first appointed, shall serve for a term of 5 years and shall hold office until the appointment and qualification of his successor. The initial appointments to the committee shall be two members for a term of two years, two members for terms of three years, two members for terms of four years and three members for terms of five years.

The audiologist and speech-language pathologist members of the first committee shall be deemed to be and shall become licensed practicing audiologists and speech-language pathologists immediately upon their appointment and qualification as members of the committee, provided that they have met the requirements for licensure under this act.

Vacancies shall be filled for the unexpired term only. No member may be appointed for more than two consecutive terms.

L.1983, c. 420, s. 5, eff. Jan. 5, 1984.



Section 45:3B-6 - Oath; Officers; Meetings

45:3B-6. Oath; officers; meetings
The members of the committee, before entering the discharge of their duties, and within 30 days after their appointment, shall take and subscribe to an oath before an officer authorized to administer oaths in this State for the faithful performance of their duties and file the oath with the Secretary of State. The members of the committee shall annually elect from their number a chairman and a secretary-treasurer each of whom shall hold office for 1 year and until his successor shall have been elected and qualified.

Regular meetings of the committee shall be held at such times and places as it prescribes and special meetings may be held upon the call of the chairman or the director. At least one regular meeting shall be held each year.

L.1983, c. 420, s. 6, eff. Jan. 5, 1984.



Section 45:3B-7 - Powers And Duties

45:3B-7. Powers and duties
The committee may have the following powers and duties as delegated by the director:

a. To determine and secure publication of education and continuing education requirements for licensing as audiologists and speech-language pathologists;

b. To evaluate the qualifications of all applicants for licensing as audiologists and speech-language pathologists, supervise the examination of applicants and make recommendations to the director concerning the licensure of qualified individuals;

c. To establish or recommend to the director standards of professional conduct for licensed audiologists and speech-language pathologists;

d. To do any and all other things which may be appropriate to achieve the objectives contemplated by this act, or which may be useful in executing any of the duties, powers, or functions of the committee.

L.1983, c. 420, s. 7, eff. Jan. 5, 1984.



Section 45:3B-8 - License; Eligibility And Qualifications

45:3B-8. License; eligibility and qualifications
To be eligible for a license to practice audiology or speech-language pathology, an applicant shall:

a. Possess at least a master's degree or its equivalent in the area of audiology or speech-language pathology from an accredited college or university acceptable to the Department of Higher Education;

b. Submit to the director transcripts from one or more accredited educational institutions evidencing the completion of specific requirements which shall be determined and published by the director in consultation with the committee and the Department of Higher Education. These requirements shall not be substantially inconsistent with current nationally recognized professional standards and shall include both academic courses and clinical practice;

c. Submit to the director evidence of the completion of a clinical internship in the professional area for which the license is sought. The clinical internship shall not be substantially inconsistent with currently recognized national professional standards.

Clinical internship shall be under the direct supervision of a person licensed to practice speech-language pathology or audiology, as appropriate, by this State or by another state which has standards substantially equivalent to those of this State; or a person in a state without licensure laws, provided that the supervisor shows evidence of credentials equivalent to the requirements for licensure under this act; or a person in this State practicing in an exempt setting, provided that the supervisor shows evidence of credentials equivalent to the requirements for licensure under this act.

d. Pass a written examination approved by the director in consultation with the committee. An examination shall be given at least once each year.

L.1983, c. 420, s. 8, eff. Jan. 5, 1984.



Section 45:3B-9 - Issuance; Duration; Renewal

45:3B-9. Issuance; duration; renewal
The director, in consultation with the committee, shall issue a license to practice audiology or speech-language pathology to all applicants who meet the established qualifications. Licenses shall be effective for a period not to exceed 2 years and may be renewed biennially.

Licensure shall be granted independently in audiology or speech-language pathology. A person may be licensed in both areas if he is qualified.

L.1983, c. 420, s. 9, eff. Jan. 5, 1984.



Section 45:3B-10 - Licensure

45:3B-10. Licensure
In lieu of the examination given to other applicants for licensure the director, in consultation with the committee, may issue a license to an individual who presents bona fide proof to the director that he was actively engaged in the practice of audiology or speech-language pathology, or both, in this State for three of the last five years immediately preceding the enactment of this act, and has a master's degree or its equivalent in speech-language pathology or audiology, and meets the currently recognized national professional standards in speech-language pathology or audiology. The application shall be made to the director within one year of the enactment of this act. Prior to the licensure of an individual under this section, the director shall require that the applicant demonstrate satisfactory knowledge of current developments and procedures in his area of specialization.

L. 1983,c.420, s.10; amended by L. 1987,c.332,s.1.



Section 45:3B-11 - Issuance Without Examination To Persons Actively Engaged In Practice Prior To Jan. 1, 1970

45:3B-11. Issuance without examination to persons actively engaged in practice prior to Jan. 1, 1970
In lieu of the examination given to all other applicants for licensure the director, in consultation with the committee, may issue a license to an individual who presents bona fide proof to the director that he was actively engaged in the practice of audiology or speech-language pathology, or both, prior to January 1, 1970, and who has practiced in this State for 3 of the 5 years immediately preceding the enactment of this act and meets the currently recognized national professional standards in speech-language pathology or audiology. The application shall be made to the director within one year of the enactment of this act. Prior to the licensure of an individual under this section, the director shall require that the applicant demonstrates satisfactory knowledge of current developments and procedures in his area of specialization.

L.1983, c. 420, s. 11, eff. Jan. 5, 1984.



Section 45:3B-12 - Provisional Licenses

45:3B-12. Provisional licenses
The director, in consultation with the committee, may issue a provisional license to any person who has received a Bachelor's degree from an accredited college or university acceptable to the Department of Higher Education and who presents bona fide proof that he was actively engaged in the practice of speech-language pathology or audiology or both, in this State for 3 of the last 5 years immediately preceding the enactment of this act, and who is working toward fulfilling the requirements for licensure as an audiologist or speech-language pathologist. Provisional licensees shall work only under the supervision of a licensed audiologist or speech-language pathologist who shall be responsible for the actions of the provisional licensee. Provisional licenses shall be in effect for a period of 2 years and may be renewed once. No provisional licenses shall be issued after 5 years from the effective date of this act. The application shall be made to the director within 1 year of the enactment of this act.

L.1983, c. 420, s. 12, eff. Jan. 5, 1984.



Section 45:3B-13 - Reciprocity

45:3B-13. Reciprocity
The director, in consultation with the committee, shall accept in lieu of a written examination proof that an applicant for licensing holds a current license in a State which has standards substantially equivalent to those of this State.

L.1983, c. 420, s. 13, eff. Jan. 5, 1984.



Section 45:3B-14 - Temporary License

45:3B-14. Temporary license
a. The director, in consultation with the committee, may issue a temporary license to any person who has recently become a resident of this State, who has applied for licensing as an audiologist or speech-language pathologist, or both, as the case may be, and who has been licensed by the state of his former residence. The temporary license shall be effective for a period not to exceed one year, and shall not be renewed.

b. The director, in consultation with the committee, shall issue a temporary license to any person who has applied for licensure as an audiologist or speech-language pathologist, or both, as the case may be; who has satisfactorily met the licensing requirements of subsections a. and b. of section 8 of P.L.1983, c. 420 (C. 45:3B-8); and who is participating in a clinical internship required for licensure pursuant to subsection c. of section 8 of P.L.1983, c. 420 (C. 45:3B-8). The temporary license shall be effective only during the clinical internship period not to exceed 18 months, and shall not be renewed.

L. 1983,c.420, s.14; amended by L. 1987,c.332,s.2.



Section 45:3B-15 - Prohibition Of Representation As Practitioner By Unlicensed Person

45:3B-15. Prohibition of representation as practitioner by unlicensed person
No person shall practice or hold himself out as being able to practice audiology or speech-language pathology in this State unless he is licensed in accordance with the provisions of this act.

L.1983, c. 420, s. 15.



Section 45:3B-16 - Practice Without Licensure If Licensed Practitioners Employed

45:3B-16. Practice without licensure if licensed practitioners employed
Nothing in this act shall prohibit any person from engaging in the practice of audiology or speech-language pathology without licensure if he employs licensed individuals in the direct practice of audiology or of speech-language pathology. Such a person shall file a statement with the director, on a form approved by the director that he submits himself to the rules and regulations of the director and the provisions of this act which are applicable to him.

L.1983, c. 420, s. 16, eff. Jan. 5, 1984.



Section 45:3B-17 - Inapplicability Of Act To Certain Activities And Services

45:3B-17. Inapplicability of act to certain activities and services
The provisions of this act do not apply to:

a. The activities and services of any person who is licensed to practice medicine and surgery by this State, or a person under the direct supervision and control of a physician, engaged in his practice, providing such a person is not referred to as an audiologist or speech-language pathologist;

b. The activities, services, and use of an official title on the part of a person in the employ of a federal agency, as such services are part of the duties of his office or position with that agency; or any person certified by the State Board of Examiners as a speech correctionist;

c. The activities and services of a student, fellow, trainee in audiology or speech-language pathology pursuing a course of study of an accredited university or college, or working in a recognized training center, if these activities and services constitute a part of his course of study under a supervisor licensed in audiology or speech-language pathology;

d. The activities and services within the scope of practice of any person licensed by this State as a hearing aid dispenser pursuant to P.L.1973, c. 19 (C. 45:9A-1 et seq.); or any person who is registered, certified or licensed in this State under any other law to engage in the profession or occupation for which he is registered, certified or licensed;

e. No person shall be exempt under subsection b. of this section for that portion of his time spent as a private practitioner of audiology or speech-language pathology. If he does any work as an audiologist or speech-language pathologist for which a fee may be paid by a recipient of the service or as part of a private practice apart from his position with the government agency, he shall hold a valid and current license.

L.1983, c. 420, s. 17, eff. Jan. 5, 1984.



Section 45:3B-18 - Continuing Education Requirements

45:3B-18. Continuing education requirements
All applicants for license renewal shall submit to the director evidence of satisfactory completion of such continuing education requirements as are determined and published by the director.

The director shall notify each licensed individual of any failure to comply with this requirement, and shall further notify him that upon continued failure to comply within 3 months of the date of the notice, the director in consultation with the committee, may, in his discretion, take action, pursuant to section 20 of this act, to suspend or revoke the license.

L.1983, c. 420, s. 18, eff. Jan. 5, 1984.



Section 45:3B-19 - Names And Office Addresses; Notice To Director; Lists

45:3B-19. Names and office addresses; notice to director; lists
Every licensed audiologist and speech-language pathologist commencing to practice in this State shall notify the director of his office address. Every licensed audiologist and speech-language pathologist shall promptly notify the director of any change in his office address. The director shall annually publish complete lists of the names and office addresses of all audiologists and speech-language pathologists licensed and practicing in this State. The list shall be arranged alphabetically by name and also by the names of the municipalities in which the various offices are situated.

L.1983, c. 420, s. 19, eff. Jan. 5, 1984.



Section 45:3B-20 - Fees; Limitations; Disposition Of Revenues

45:3B-20. Fees; limitations; disposition of revenues
a. All applicants for licenses, temporary licenses or renewals under this act shall pay a fee for the issuance or renewal which shall be determined by the director in consultation with the committee. The revenue generated from these fees shall not exceed the operating costs of the director and the committee under this act.

b. All fees and any fines imposed by the director shall be forwarded to the State Treasurer and shall be deposited in the General Fund. All expenditures deemed necessary to carry out the provisions of this act shall be paid by the State Treasurer from the funds collected and forwarded by the director subject to, and within the limits of, appropriation made pursuant to law, but expenditures shall not exceed revenues from the operation of this act during any fiscal year.

L.1983, c. 420, s. 20, eff. Jan. 5, 1984.



Section 45:3B-22 - Restoration After Revocation

45:3B-22. Restoration after revocation
A license may be restored after 1 year from the date of its revocation by the director, in consultation with the committee.

L.1983, c. 420, s. 22, eff. Jan. 5, 1984.



Section 45:3B-23 - Violations; Penalties; Enforcement

45:3B-23. Violations; penalties; enforcement
Any person who violates the provisions of this act shall be subject to a penalty of $200.00 for the first offense and $500.00 for each subsequent offense, to be sued for and recovered by and in the name of the director pursuant to the provisions of the "penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

If any person practices without a valid license or holds himself out as being able to practice audiology or speech-language pathology in violation of section 15 of this act, each day during which the violation continues shall constitute an additional and separate and distinct offense for the purposes of this section.

L.1983, c. 420, s. 23, eff. Jan. 5, 1984.



Section 45:3B-24 - Regulations

45:3B-24. Regulations
The director shall adopt, amend or repeal such regulations, consistent with the policy and objectives of this act, as he may deem desirable or necessary for the public interest, provided that the regulations shall be adopted, amended and repealed in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1983, c. 420, s. 24, eff. Jan. 5, 1984.



Section 45:4B-1 - Short Title

45:4B-1. Short title
This act shall be known and may be cited as the "Building Design Services Act."



L.1989, c.277, s.1.



Section 45:4B-2 - Findings, Declarations

45:4B-2. Findings, declarations
The Legislature finds and declares that there is an area of concurrent practice between the practice of architecture and the practice of engineering, specifically in the area of building design. In order to eliminate uncertainty and provide for the resolution of future disputes in the area of concurrence, the Legislature declares that it is in the public interest to create a Joint Committee of Architects and Engineers to receive referrals from the New Jersey State Board of Architects and the State Board of Professional Engineers and Land Surveyors; conduct investigations to determine violations of this act; conduct, at its discretion, hearings; communicate its findings in writing; and issue declaratory rulings on the use group classifications contained in section 7 of this act.

Nothing herein, except as provided in section 5 of this act, shall be deemed to preempt the ultimate decision making authority of the boards.



It is also the Legislature's intent to provide for contracting between architects and engineers without compromising the integrity of either profession.



This act is declared remedial except that the powers and duties of the committee shall be limited to those contained in section 5 of this act.



L.1989, c.277, s.2.



Section 45:4B-3 - Definitions.

45:4B-3 Definitions.
3.For the purposes of this act:

a."Architectural project" means any building or structure the plans for which may be prepared, designed, signed, and sealed by a licensed architect pursuant to section 7 of this act.

b."Boards" means the New Jersey State Board of Architects and the State Board of Professional Engineers and Land Surveyors.

c."Closely allied professional" means and is limited to licensed architects, professional engineers, land surveyors, professional planners, and licensed landscape architects.

d."Engineering project" means a building or structure the plans for which may be prepared, designed, signed, and sealed by a professional engineer pursuant to section 7 of this act.

e."Engineering systems" means those systems necessary for the proper function of a building and surrounding site, the proper design of which requires engineering knowledge acquired through engineering or architectural training and experience. These systems include but are not limited to structural, electrical, heating, lighting, acoustical, ventilation, air conditioning, grading, plumbing and drainage. Drainage facilities for sites of 10 acres or more or involving storm water detention facilities or traversed by a water course shall only be designed by a professional engineer.

f."Joint committee" means the Joint Committee of Architects and Engineers created pursuant to section 4 of this act.

g."Owner" means any person, agent, firm, partnership or corporation having a legal or equitable interest in the property or any agent acting on behalf of such individuals or entities.

h."Practice of architecture" or "architectural services" means the rendering of services in connection with the design, construction, enlargement, or alteration of a building or a group of buildings and the space within or surrounding those buildings, which have as their principal purpose human use or habitation. These services include site planning, providing preliminary studies, architectural designs, drawings, specifications, other technical documentation, and administration of construction for the purpose of determining compliance with drawings and specifications.

i."Practice of engineering" or "engineering services" means any service or creative work the adequate performance of which requires engineering education, training, and experience and the application of special knowledge of the mathematical, physical and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning and design of engineering works and systems, planning the use of land and water, engineering studies, and the administration of construction for the purpose of determining compliance with drawings and specifications; any of which embraces such services or work, either public or private, in connection with any engineering project including: utilities, structures, buildings, machines, equipment, processes, work systems, projects, telecommunications, and industrial or consumer products or equipment of a mechanical, electrical, hydraulic, pneumatic or thermal nature, insofar as they involve safeguarding life, health or property, and including such other professional services as may be necessary to the planning, progress and completion of any engineering services. The design of buildings by professional engineers shall be consistent with section 7 of this act. The practice of professional engineering shall not include the work ordinarily performed by persons who operate or maintain machinery or equipment.

j."Responsible charge" means the rendering of regular and effective supervision by a competent licensed architect or professional engineer as appropriate who shall provide personal direction to, and quality control over, the efforts of subordinates of the licensee which directly and materially affects the quality and competence of professional work rendered by the licensee. A licensee engaged in any of the following acts or practices shall be deemed not to have rendered regular and effective supervision:

(1)(Deleted by amendment, P.L.2015, c.200);

(2)The failure to personally inspect or review the work of subordinates where necessary and appropriate;

(3)The rendering of a limited, cursory or perfunctory review of plans for a building or structure in lieu of providing sufficient direction to, and quality control over, the efforts of subordinates of the licensee; and

(4)The failure to personally be available on a reasonable basis or with adequate advanced notice for consultation and inspection where circumstances require availability.

L.1989, c.277, s.3; amended 2001, c.378, s.2; 2015, c.200, s.3.



Section 45:4B-4 - Joint Committee Of Architects And Engineers.

45:4B-4 Joint Committee of Architects and Engineers.
4.There is created in the Division of Consumer Affairs in the Department of Law and Public Safety a Joint Committee of Architects and Engineers which shall consist of five members, two of whom shall be licensed architect members of the New Jersey State Board of Architects, two of whom shall be professional engineer members of the State Board of Professional Engineers and Land Surveyors and one of whom shall be appointed by the Governor.

The professional members shall be appointed by their respective board presidents with the advice and consent of a majority of their respective boards. They shall serve at the discretion of their respective boards during their terms of office.

The gubernatorial appointment shall be a resident of this State with experience as an arbitrator and shall not be a licensed architect, professional engineer, or a closely allied professional. The gubernatorial appointment shall serve from the date of appointment for a term of five years and shall not serve for more than two consecutive terms. The gubernatorial appointment may be removed for cause by the Governor.

An alternate member shall be chosen from each board in the same manner as the professional members. An alternate member may represent the appointing board when a professional member is absent from a joint committee meeting. While acting in this capacity the alternate member shall enjoy all the rights and privileges of a voting professional member.

The gubernatorial appointment with an equal number of architect and engineer professional members present shall constitute a quorum. No joint committee business shall be conducted without a quorum.

The joint committee shall meet at least six times a year, except that it shall meet no less than once every two months.

The joint committee members shall be entitled to receive per diem fees and expenses equivalent to fees paid to members of the professional and occupational licensing boards pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5).

The cost of operation of the joint committee shall be borne equally by the boards which shall adopt such fees by regulation as are necessary to fund such operation.

L.1989,c.277,s.4; amended 2001, c.378, s.3.



Section 45:4B-5 - Powers, Duties Of Joint Committee

45:4B-5. Powers, duties of joint committee
The joint committee shall have the following powers and duties:



a. To investigate, within a reasonable period of time, any alleged violation of this act referred by the boards.



b. To conduct, at its discretion, investigative hearings on any alleged violation of this act referred by the boards.



c. To notify the boards, in writing, if in a particular matter, it finds that no violation of this act has occurred. In the event such a finding is made, no further action shall be taken with respect to that particular matter by either board or the joint committee.

d. To notify the boards, in writing, if in a particular matter, it finds that a violation of this act has occurred. In the event of such a finding the board possessing authority to discipline the licensee or other regulated entity found to have violated this act shall either initiate disciplinary action, or where in its determination the basis for the joint committee's finding is insufficient, refer the matter back to the joint committee for further investigation and evaluation.

e. To determine, by regulation, the assignment of use group classification established pursuant to section 7 of this act for any building or structure not contemplated within the use groups or whose classification is not reasonably ascertainable.

f. To issue declaratory rulings with regard to determining a building or structure's primary use group classification for the purpose of determining if such building or structure is an architectural or engineering project, or both. Requests for declaratory rulings shall be submitted to the joint committee by either of the boards. The joint committee may issue a declaratory ruling which shall bind the boards and all parties to the proceeding on the state of the facts alleged. That ruling shall be deemed a final decision or action subject to review in the Appellate Division of the Superior Court.

g. To promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to carry out the purposes of this act.

L.1989, c.277, s.5.



Section 45:4B-6 - Referral Of Complaint, Question, Controversy To Joint Committee

45:4B-6. Referral of complaint, question, controversy to joint committee
Any complaint, question, or controversy involving the application of this act may be referred to the joint committee for evaluation and such action as may be authorized herein. The boards shall provide any and all documents in their possession regarding any matter referred to the joint committee and shall, where necessary and appropriate, exercise the investigation or enforcement power conferred by law in order to aid and assist the joint committee in its functions.

No joint committee member shall be disqualified from any board deliberation or action solely by reason of that member's having participated in joint committee activity.

L.1989, c.277, s.6.



Section 45:4B-7 - Classification Of Buildings, Structures

45:4B-7. Classification of buildings, structures
a. For the purposes of this act, buildings and structures are classified by their use into use groups as determined by the BOCA National Building Code. The following chart based on the BOCA National Building Code/1987, tenth edition, designates projects by use groups and sets forth those which may be designed, prepared, signed, and sealed by licensed architects and professional engineers, or both, as indicated. In the event that the BOCA National Building Code's provisions are altered in subsequent editions nothing herein contained shall be deemed to be altered.

BUILDING DESIGN CATEGORIES

BOCA Use Group Architects Engineers

Classification May Design May Design



-Assembly All A-5 Outdoor Assembly use or as

an incidental use.

B-Business All None other than Note 1 or as

an incidental use.



-Educational All None except for an incidental

use.



-Factory and

Industrial All All

H-High Hazard All All



-Institutional All None except for an incidental use.

M-Mercantile All None except for an incidental use.

R-Residential All None except for an incidental use.

S-Storage All All

U-Utility All All

Except an

Engineering

Work

Note 1. Professional engineers may design the following projects within the B Use group:



(a) Car wash facilities;

(b) Materials testing laboratories; and,

(c) Telephone exchanges and data processing relay or equipment facilities.

b. An engineering work such as a sewage or water treatment plant, power plant, or transportation system, shall be prepared, designed, signed, and sealed by a professional engineer only.

c. Professional engineers may prepare, design, sign and seal buildings or portions of buildings in a non-permitted use group classification only as an incidental use.

A portion of a building shall be deemed to be an incidental use where the portion is an ancillary part of an engineering project and the building or portion is of a building design category prohibited to engineers. The area of the incidental use shall not constitute more than 10% of the building's total floor area or 2000 square feet whichever is greater.

In the design of traditional engineering works projects such as sewage or water treatment plants, power plants or transportation systems, the area of the incidental use shall not constitute more than 10% of the total square footage of all structures in the project, or 2000 square feet, whichever is greater. Where public access is a primary consideration in buildings such as transportation terminals, railroad stations, or administration buildings, those buildings shall be designed by architects only.

L.1989, c.277, s.7.



Section 45:4B-8 - Licensed Architect; Contracts For Services; Conditions

45:4B-8. Licensed architect; contracts for services; conditions
A sole proprietor or business association, which may by law render or offer to render engineering services shall enter into a contract with an owner to provide architectural and engineering services under the following conditions:

a. The contract with the owner is in writing and provides for a coordinated rendering of architectural and engineering services.



b. Architectural services shall be provided pursuant to a separate, written, independent subcontract which clearly delineates the responsibility of the licensed architect or business association and the contracting entity.

c. Any subcontract for the providing of architectural services pursuant to this act shall provide that:



(1) The licensed architect or business association shall render such services as an independent professional and not as an employee of a sole proprietor or business association which may by law provide or offer to provide engineering services.

(2) The licensed architect shall exercise independent professional judgment consistent with accepted standards of the practice of architecture with regard to the project as its circumstances may dictate.

d. A professional engineer may design any engineering additions to an architectural project.



e. Corporations subject to the requirements of subsection a. of section 7 of P.L.1989, c.276 (C.45:8-56) shall, in addition to the requirements provided therein, be subject to the following:

(1) At least two thirds of the directors shall be professional engineers; and



(2) A minimum of 20% of the shares shall be owned by professional engineers.



L.1989, c.277, s.8.



Section 45:4B-9 - Professional Engineer; Contracts For Services; Conditions

45:4B-9. Professional engineer; contracts for services; conditions
A sole proprietor or business association, which may by law render or offer to render architectural services, shall enter into a contract with an owner to provide architectural and engineering services under the following conditions:

a. The contract with the owner is in writing and provides for a coordinated rendering of architectural and engineering services.



b. Engineering services shall be provided pursuant to a separate, written, independent subcontract which clearly delineates the responsibility of the professional engineer or business association and the contracting entity.

c. Any subcontract for the providing of engineering services pursuant to this act shall provide that:



(1) The professional engineer or business association shall render services contracted for as an independent professional and not as an employee of a sole proprietor or business association which may by law provide or offer to provide architectural services.

(2) The professional engineer shall exercise independent professional judgment consistent with accepted standards of the practice of engineering with regard to the project as its circumstances may dictate.

d. A licensed architect may design any architectural additions to an engineering work.



L.1989, c.277, s.9.



Section 45:4B-10 - Architect To Design Engineering Systems; Conditions

45:4B-10. Architect to design engineering systems; conditions
A licensed architect shall provide the design of engineering systems in connection with an architectural project under either of the following conditions:

a. The engineering systems are designed within the architect's office and the work is done under the responsible charge of a licensed architect or a professional engineer. Where such work is done under the responsible charge of a licensed architect, the architect shall sign and seal all plans and specifications. If the architect designates a professional engineer to be in responsible charge of all or a portion of the design of the engineering systems, the professional engineer shall sign and seal all such engineering designs; or

b. All or a portion of the engineering systems are designed outside the architect's office under a subcontract with a professional engineer who is in responsible charge of the work. The contract shall be in writing and provide that the professional engineer shall exercise independent professional judgment consistent with accepted standards of engineering with regard to the project as its circumstances may dictate. This work product shall be submitted by said engineer:

(1) On drawings with the engineer's title block, properly signed and sealed;



(2) In report or specification form, appropriately identified, signed, and sealed;



(3) In letter form properly signed;



(4) In any other form as is consistent with the assignment.



L.1989, c.277, s.10.



Section 45:4B-11 - Licensee To Maintain Records

45:4B-11. Licensee to maintain records
A licensee shall maintain such records as are reasonably necessary to establish that the licensee exercised regular and effective supervision of any professional services of which he or she was in responsible charge.

L.1989, c.277, s.11.



Section 45:4B-12 - Engineers May Perform Building Design Services, Not Architectural Services

45:4B-12. Engineers may perform building design services, not architectural services
Notwithstanding the provisions of this act, an individual or business association, which may by law practice engineering, but not architecture, shall not use the title architect or advertise or use any title, sign, card or device to indicate that that sole proprietor or business association may perform architectural services. A sole proprietor or business association in advertising or offering to perform services pursuant to section 7 or 8 of this act, shall designate or describe those services as "building design services" or the substantial equivalent but shall not utilize the term "architectural services" or its substantial equivalent.

L.1989, c.277, s.12.



Section 45:4B-13 - Architects May Perform Works Facilities Design, Not Engineering Services

45:4B-13. Architects may perform works facilities design, not engineering services
Notwithstanding the provisions of this act, a sole proprietor or business association, which may by law practice architecture, but not engineering, shall not use the title engineer or advertise or use any title, sign, card or device to indicate that that sole proprietor or business association may perform engineering services. That sole proprietor or business association in advertising or offering to perform services pursuant to section 7 or 9 of this act, shall designate or describe such services as "works facilities design" or the substantial equivalent but shall not utilize the term "engineering services" or its substantial equivalent.

L.1989, c.277, s.13.



Section 45:4B-14 - Violation Of Act Deemed Professional Misconduct

45:4B-14. Violation of act deemed professional misconduct
a. Consistent with section 5 of this act, any licensed architect who, or business association authorized to offer architectural services which, violates this act shall be disciplined by the New Jersey State Board of Architects. Such a violation shall be deemed professional misconduct. Any professional engineer who, or business association authorized to offer engineering services which, violates this act shall be disciplined by the State Board of Professional Engineers and Land Surveyors. Such a violation shall be deemed professional misconduct.

b. Any violation of this act by an unlicensed individual or unauthorized business association shall be disciplined by the New Jersey State Board of Architects pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.). Such a violation shall be deemed the unlicensed practice of architecture. However, the design of an engineering work by an unlicensed individual or unauthorized business association shall be disciplined by the State Board of Engineers and Land Surveyors pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.). Such a violation shall be deemed the unlicensed practice of engineering.

L.1989, c.277, s.14.



Section 45:5-1 - Degree, Abbreviation.

45:5-1 Degree, abbreviation.


45:5-1. The degree of "D.P.M." is the abbreviation for "doctor of podiatric medicine" when used in this chapter.

Amended 1947, c.355, s.1; 1948, c.434, s.1; 1965, c.141, s.1; 1983, c.529; 2005, c.259, s.1.



Section 45:5-2 - Board Of Medical Examiners To Examine Applicants For License To Practice Podiatric Medicine; Records; Official Register.

45:5-2 Board of medical examiners to examine applicants for license to practice podiatric medicine; records; official register.

45:5-2. The State Board of Medical Examiners, hereinafter in this chapter designated as the "board," shall, in addition to the examinations provided for in chapter 9 of Title 45 of the Revised Statutes, hold meetings for the examination of all applicants under this chapter for a license to practice podiatric medicine in this State, which meetings shall be held at the capitol building on the third Tuesday of June and October of each year, and at such other times and places as the board may deem expedient. The board shall keep an official record of all such meetings, and an official register of all applicants for a license to practice podiatric medicine in this State. The register shall show the name, age, nativity, last and intended place of residence of each candidate, the time he has spent in obtaining a competent academic education, and an education in podiatric medicine in a school teaching podiatric medicine, and the names and location of all podiatric medicine schools or examining boards which have granted the applicant any degree or certificate of attendance upon lectures upon podiatric medicine, or State examinations. The register shall also show whether said applicant was examined, licensed or rejected under this chapter, and it shall be prima facie evidence of all matters therein contained.

Amended 1965, c.141, s.2; 2005, c.259, s.2.



Section 45:5-3 - Applicants For Examination; Qualifications In General.

45:5-3 Applicants for examination; qualifications in general.

45:5-3. All persons desiring to commence the practice of podiatric medicine in this State shall apply to the board for a license so to do. Every such applicant for examination shall present to the secretary of said board, at least ten days before the commencement of the examination at which he is to be examined, a written application on a form provided by the board, together with satisfactory proof that he is a citizen of the United States more than twenty-one years of age, is of good moral character, has obtained a certificate from the Commissioner of Education of this State, showing that before entering a school or college of podiatric medicine he had obtained an academic education consisting of a four years' course of study in an approved public or private high school or the equivalent thereof, and has received a diploma conferring the degree of doctor of podiatric medicine from some legally incorporated school or college of podiatric medicine of the United States requiring personal attendance, in good standing in the opinion of the board at the time of issuance of such diploma, and that prior to the receipt of such diploma from any such school or college of podiatric medicine of the United States, he had studied podiatric medicine not less than two full school years, including two satisfactory courses of lectures of at least eight months each, in two different calendar years in some legally incorporated American school or college of podiatric medicine requiring personal attendance, in good standing in the opinion of said board, and wherein the curriculum of study shall include instruction in the following branches:

Practical podiatric medicine, podiatric orthopaedics, dermatology, diagnosis, anatomy, physiology, therapeutics in all its branches, pathology, histology, bacteriology, pharmacy and materia medica, chemistry, surgery and bandaging pertaining to the ailments of the feet or ankles.

Amended 1947, c.355, s.2; 2005, c.259, s.3.



Section 45:5-4 - Qualifications After January 1, 1934.

45:5-4 Qualifications after January 1, 1934.


45:5-4. No person who shall have graduated after January first, one thousand nine hundred and thirty-four, shall be admitted to examination for license to practice podiatric medicine unless, in addition to the requirements of R.S.45:5-3 he shall prove further to the board that after the receipt of the diploma conferring the degree of doctor of podiatric medicine he had served an internship in a duly licensed clinic, connected or affiliated with a school or college of podiatric medicine and approved by the board, for one full school year of not less than eight months, consisting of a minimum number of four hundred and eighty hours devoted to the practice of podiatric medicine in all its branches.

Amended 1947, c.355, s.3; 2005, c.259, s.4.



Section 45:5-5 - Qualifications After January 1, 1938.

45:5-5 Qualifications after January 1, 1938.


45:5-5. No person who shall have graduated after January first, one thousand nine hundred and thirty-eight, shall be admitted to examination for license to practice podiatric medicine unless in addition to the above requirements, as set forth in R.S.45:5-3, he shall prove further to the said board that prior to the receipt of diploma conferring the degree of doctor of podiatric medicine, he had studied podiatric medicine not less than three full school years, including three satisfactory courses of at least eight months each, in three different calendar years in some legally incorporated American school or college of podiatric medicine requiring personal attendance, in good standing in the opinion of said board, and wherein the curriculum of study shall include instructions as provided in R.S.45:5-3, and that after the receipt of such diploma, as aforesaid, he had served an internship in a duly licensed clinic, connected or affiliated with a school or college of podiatric medicine and approved by said board, for one full school year of not less than eight months, consisting of a minimum number of four hundred and eighty hours devoted to the practice of podiatric medicine in all its branches.

Amended 1947, c.355, s.4; 2005, c.259, s.5.



Section 45:5-5.1 - Educational Requirements; Internship.

45:5-5.1 Educational requirements; internship.

5.No person who shall have graduated after January 1, 1955, shall be admitted to examination for a license to practice podiatric medicine unless in addition to the requirements set forth in R.S.45:5-3, he shall prove further to the said board (1) that prior to the receipt of a diploma conferring the degree of doctor of podiatric medicine, he had completed a satisfactory course of one full school year in a legally incorporated and recognized college or university, approved by the Commissioner of Education of this State; (2) that he had then studied podiatric medicine for not less than 4 full school years, including the satisfactory completion of 4 courses of at least 8 months each, in 4 different calendar years in a legally incorporated American school or college of podiatric medicine, requiring personal attendance, in good standing in the opinion of said board, wherein the curriculum of study included instructions as provided in R.S.45:5-3; and that (3) after the receipt of such diploma, as aforesaid, he had served a rotating internship in a duly licensed clinic, hospital or institution approved by the board, for one full year devoted to the practice of podiatric medicine in all its branches.

L.1954,c.261,s.5; amended 1962, c.187, s.1; 2005, c.259, s.6.



Section 45:5-5.2 - Applications By Graduates Of College Of Podiatric Medicine After May 1, 1964; Contents Of Application.

45:5-5.2 Applications by graduates of college of podiatric medicine after May 1, 1964; contents of application.

10. Any person desiring to commence the practice of podiatric medicine in this State who has graduated from a college of podiatric medicine approved by the board after May 1, 1964 shall apply to the board for a license so to do. Every such applicant for examination shall present to the secretary of said board, at least 20 days before the commencement of the examination at which he is to be examined, a written application on a form provided by the board, together with satisfactory proof that he is a citizen of the United States, more than 21 years of age, is of good moral character, and

(1)He has obtained an academic education consisting of a 4-year course of study in an approved public or private high school or the equivalent thereof, and

(2)He has completed a satisfactory course of 2 full school years in a legally incorporated and recognized college or university, approved by the board, and

(3)He has studied podiatric medicine for not less than 4 full school years, including the satisfactory completion of 4 courses of at least 8 months each, in 4 different calendar years, or has graduated from an equivalent accelerated course, in a legally incorporated American school or college of podiatric medicine, requiring personal attendance, in good standing in the opinion of said board, wherein the curriculum of study included instruction in the following branches:

Practical podiatric medicine, podiatric orthopedics, dermatology, diagnosis, anatomy, physiology, therapeutics in all its branches, pathology, histology, bacteriology, pharmacy and materia medica, chemistry, surgery and bandaging pertaining to the ailments of the feet or ankles, and

(4)He has received a doctorate degree in podiatric medicine, and

(5)Thereafter he has served a residency in a duly licensed clinic, hospital, or institution, approved by the board, for 1 full year devoted to the practice of podiatric medicine in all its branches.

L.1965,c.141,s.10; amended 1968, c.216, s.2; 1977, c.46; 2005, c.259, s.7.



Section 45:5-5.3 - Medical Malpractice Liability Insurance, Letter Of Credit Required For Podiatrist; Regulations

45:5-5.3. Medical malpractice liability insurance, letter of credit required for podiatrist; regulations
2. a. A podiatrist who maintains a professional practice in this State and has responsibility for patient care is required to be covered by malpractice liability insurance, or if such liability coverage is not available, by a letter of credit for at least the minimum amount required by the State Board of Medical Examiners.

The podiatrist shall notify the State Board of Medical Examiners of the name and address of the insurance carrier or the institution issuing the letter of credit, pursuant to section 7 of P.L.1989, c.300 (C.45:9-19.7).

b.A podiatrist who is in violation of this section is subject to disciplinary action and civil penalties pursuant to sections 8, 9 and 12 of P.L.1978, c.73 (C.45:1-21 to 22 and 45:1-25).

c.The State Board of Medical Examiners shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt regulations which establish the minimum amount of a line of credit that is required pursuant to this section.

d.The State Board of Medical Examiners shall notify all podiatrists licensed by the board of the requirements of this section within 30 days of the date of enactment of this act.

L.1997,c.365,s.2.



Section 45:5-6 - Preliminary Investigation Of Applicant; Examination Fee

45:5-6. Preliminary investigation of applicant; examination fee
Any member of the board may inquire of any applicant for examination concerning his qualifications, and may take testimony of anyone in regard thereto, under oath, which he is hereby empowered to administer. Upon the approval of the application for examination, each applicant shall pay to the secretary of the board a fee of $50.00 at the time of filing said application which shall be accompanied by a photograph of such applicant and shall present himself for examination at the first regular meeting of the board after such application. The fee shall not be refunded, unless from sickness or other good cause appearing to the satisfaction of the board the applicant was prevented from attending such examination. Further or subsequent examinations under such application may be given to applicants, in the discretion of the board, upon payment of an additional fee of $25.00 for every re-examination.

Amended by L.1954, c. 261, p. 943, s. 1.



Section 45:5-7 - Examinations; Licensing; License; Definitions; Display Of License.

45:5-7 Examinations; licensing; license; definitions; display of license.


45:5-7. All examinations shall be written in the English language, but the board, in its discretion, may use supplementary oral or practical examinations, either of the whole class or of individuals. The examinations shall be in all subjects taught and practiced in the legally incorporated schools or colleges of podiatric medicine, in good standing in the opinion of the board, which confer the degree of doctor of podiatric medicine or other doctorate degree in podiatric medicine. Said application and examination papers shall be deposited in the files of the said board for at least five years, and they shall be prima facie evidence of all matters therein contained. All licenses shall be signed by the president and secretary of the board and shall be attested by the seal thereof.

If the examination is satisfactory, the board shall issue a license entitling the applicant to practice podiatric medicine in this State.

"Podiatric medicine" or "practice of podiatric medicine" is defined to be the diagnosis or treatment of or the holding out of a right or ability to diagnose or treat any ailment of the human foot or ankle, including local manifestations of systemic diseases as they appear on the lower leg, foot or ankle but not treatment of systemic diseases of any other part of the body, or the holding out of a right or ability to treat the same by any one or more of the following means: local medical, mechanical, surgical, manipulative and physio-therapeutic, including the application of any of the aforementioned means to the lower leg and ankle for the treatment of a foot or ankle ailment. Such means shall not be construed to include the amputation of the leg or foot. The term "local medical" hereinbefore mentioned shall be construed to mean the prescription or use of a therapeutic agent or remedy where the action or reaction is intended for a localized area or part. A podiatrist is a physician within the scope of this chapter, and may be referred to as a podiatric physician.

Every person practicing podiatric medicine under this act shall at all times conspicuously display in his place of practice his license and yearly registration to practice. It shall be unlawful to practice podiatric medicine in this State without so displaying such license and registration. Any applicant for a license to practice podiatric medicine upon proving that he has been examined and licensed by the examining and licensing board of another state, territory of the United States, or the District of Columbia, may in the discretion of the board be granted a license to practice podiatric medicine without further examination upon payment to the board of a license fee of $100.00; provided, such applicant shall furnish proof that he can fulfill the requirements demanded in the other sections of this chapter relating to applicants for admission by examinations; provided further, that the laws of such state, territory or the District of Columbia accord equal reciprocal rights to a licensed podiatrist of this State, who desires to practice his profession in such state, territory or the District of Columbia; provided further, that said applicant has been in lawful and ethical practice of podiatric medicine in the state, territory or District of Columbia from which he applies for five full consecutive years next prior to filing his application; and provided, further, that said applicant shall, within six months after the issuance of his license hereunder, remove to this State, establish his permanent and only legal residence and cease to operate his practice in the state from which he applies and not use such license for part-time practice in this State. An affidavit setting forth his intention to comply with the requirements of this proviso must be filed with the application for license. In any such application for a license without examination, all reciprocal questions of academic requirements of other states, territories or the District of Columbia shall be determined by the board. The board shall consider each application for such license on its individual merits and may, in its discretion and without establishing a precedent, waive the requirements for residency in lieu of 10 or more years of active and continuous ethical practice outside of this State.

The board may issue to any licensed podiatrist of this State, known to it to be of good moral character and who has conducted an ethical practice in this State, and who desires to remove his residence and practice to another state, a certificate or certification authenticated with its seal, which shall attest such information as may be necessary for competent boards of other states to determine reciprocity qualifications, upon payment of a fee of $10.00.

The board may, in its discretion, accept in lieu of its own examination, either in whole or in part, the certificate of the National Board of Podiatric Medical Examiners; and provided further, that the applicant satisfies in all other respects the requirements for licensure by examination. Such application to the board shall be accompanied by an application fee of $100.00 plus $10.00 for verification. In the event an oral or practical examination or both is given under this provision, an additional fee of $25.00 may be required for examiner compensation.

The board, in its discretion, may grant a license without further examination to any person whose previous license has been revoked under R.S.45:5-8 and upon payment to the board of a license fee of $100.00.

Amended 1942, c.107, s.1; 1943, c.95, s.1; 1947, c.355, s.5; 1948, c.434, s.2; 1962, c.187, s.2; 1965, c.141, s.3; 1968, c.216, s.1; 1977, c.83; 1993, c.185; 2005, c.259, s.8.



Section 45:5-9 - Biennial Certificate Of Registration For Licensed Podiatrist; Reinstatement Procedure.

45:5-9 Biennial certificate of registration for licensed podiatrist; reinstatement procedure.

45:5-9. a. Every licensed podiatrist shall procure every two years from the executive director of the board, on or before November 1, a biennial certificate of registration, which shall be issued by the executive director upon payment of a fee to be determined by the board. The executive director shall mail to each licensed podiatrist on or before October 1 every two years a printed blank form to be properly filled in and returned to the executive director by such licensed person on or before the succeeding November 1, together with such fee. Upon the receipt of said form properly filled in, and such fee, the biennial certificate of registration shall be issued and transmitted. Every licensed podiatrist who continues the practice of podiatric medicine after having failed to secure a biennial certificate of registration at the time and in the manner required by this section shall be subject to a penalty of $25.00 for each failure. Immediately after November 1, the executive director shall send by registered mail to every podiatrist who has failed to obtain a biennial registration certificate for the ensuing two-year period a notice that their license will be automatically suspended within 30 days unless the penalty and registration fee is paid immediately. Upon failure to register after such notice, the license of such person shall be automatically suspended and shall not be reinstated except upon full payment of penalty and registration fee. However, such suspension shall not apply to anyone who has ceased to practice in this State. Any person whose license shall have been automatically suspended under this section shall during such period of suspension be regarded as an unlicensed person, and if he continues to engage in the practice of podiatric medicine during such period, he shall be liable to the penalties prescribed by R.S.45:5-11.

b.If an applicant for reinstatement of licensure has not engaged in practice in any jurisdiction for a period of more than five years, or the board's review of the reinstatement application establishes a basis for concluding that there may be clinical deficiencies in need of remediation, before reinstatement the board may require the applicant to submit to, and successfully pass, an examination or an assessment of skills. If that examination or assessment identifies clinical deficiencies or educational needs, the board may require the licensee, as a condition of reinstatement of licensure, to take and successfully complete any educational training, or to submit to any supervision, monitoring or limitations, as the board determines are necessary to assure that the licensee practices with reasonable skill and safety.

Amended 1954, c.261, s.2; 1965, c.141, s.5; 1971, c.236, s.2; 2001, c.307, s.4; 2005, c.259, s.9.



Section 45:5-10 - Construction Of Chapter; Certain Acts Not Prohibited; Fees For Permitting Out-of-state Podiatrist To Take Charge Of Resident's Practice.

45:5-10 Construction of chapter; certain acts not prohibited; fees for permitting out-of-State podiatrist to take charge of resident's practice.

45:5-10. Nothing in this chapter shall be construed to prohibit a duly licensed physician from treating diseases or ailments of the feet or ankles, or a lawfully qualified podiatrist residing in another State from meeting registered podiatrists of this State in consultation, or any legally qualified podiatrist of another State from taking charge of the practice of a legally qualified podiatrist of this State temporarily on written permission of the board during the latter's absence therefrom and upon the latter's written request to the board for permission so to do. Such permission may be granted for a period of not more than 3 months upon payment of a fee of $10.00. The board, in its discretion and upon payment of an additional fee of $10.00, may extend such permission for a further period but not to exceed 6 months. Nothing in this act shall prohibit the fitting, recommending or sale of corrective shoes, arch supports or other mechanical appliances by retail dealers or manufacturers, provided, however, that they shall not be made or fabricated from plaster casts or models or by any other means for specific individual persons except upon the prescription of a podiatrist or physician.

Amended 1942, c.107, s.3; 1943, c.95, s.3; 1948, c.434, s.4; 1954, c.261, s.3; 1965, c.141, s.6; 2005, c.259, s.10.



Section 45:5-11 - Unlawful Acts; Penalty; Display Of Name; Recovery Of Penalties.

45:5-11 Unlawful acts; penalty; display of name; recovery of penalties.

45:5-11. (a) Whoever practices podiatric medicine in this State without first having obtained and filed the license herein provided for, or contrary to any of the provisions of this chapter, or whoever practices podiatric medicine under a false or assumed name, or falsely impersonates another practitioner of a like or different name, or buys, sells, or fraudulently obtains any diploma as a podiatrist, or any podiatric medicine license, record or registration, or aids or assists any person not regularly licensed and registered to practice podiatric medicine in this State, to practice podiatric medicine therein, or whoever violates any of the provisions of this chapter, shall be liable to a penalty of $200.00.

Every person practicing podiatric medicine and every person practicing podiatric medicine as an employee of another shall cause his name to be conspicuously displayed and kept in a conspicuous place at the entrance of the place where such practice shall be conducted, and any person who shall neglect to cause his name to be displayed as herein required shall be liable to a penalty of $100.00.

Using the title doctor or its abbreviation in the practice of podiatric medicine must be qualified by the word or words "podiatrist" or "surgeon podiatrist." Any person who violates this provision shall be liable to a penalty of $100.00.

It shall be unlawful for any person not licensed under this act to use terms, titles, words or letters which would designate or imply that he or she is qualified to treat foot or ankle ailments, or to hold himself or herself out as being able to diagnose, treat, operate, or prescribe for any ailment of the human foot or ankle, or offer or attempt to diagnose, treat, operate or prescribe for any ailment of the human foot or ankle.

(b)The Superior Court and municipal courts, within their respective territorial jurisdictions, shall have jurisdiction to hear and determine actions for penalties under this chapter. The penalties provided for by this section shall be sued for and recovered by and in the name of the State Board of Medical Examiners of New Jersey, as plaintiff. Penalties imposed because of the violation of any provision of this chapter shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Process shall issue at the suit of the board, as plaintiff, and shall be either in the nature of a summons or warrant.

Amended 1942, c.107, s.4; 1943, c.95, s.4; 1948, c.434, s.5; 1953, c.43, s.12; 1965, c.141, s.7; 1991, c.91, s.450; 2005, c.259, s.11.



Section 45:5-11.1 - Administration Of Physical Modalities To Patients By Employees Of Podiatrists

45:5-11.1. Administration of physical modalities to patients by employees of podiatrists
a. A podiatrist licensed pursuant to chapter 5 of Title 45 of the Revised Statutes shall not use an employee to administer physical modalities to patients unless that employee is a health care provider licensed in this State.

As used in this subsection, physical modalities mean ultraviolet (B and C bands) and electromagnetic rays including, but not limited to, deep heating agents, microwave diathermy, shortwave diathermy, and ultrasound.

b. Nothing in this section shall be construed to prohibit any person licensed to practice in this State under any other law from engaging in the practice for which he is licensed.

L.1990,c.68,s.1.



Section 45:5-17 - Restraining Unlawful Practice; Inapplicable To Spiritual Or Religious Healers.

45:5-17 Restraining unlawful practice; inapplicable to spiritual or religious healers.

5.The Superior Court may in an action at the suit of the Attorney General or of the said board prevent and restrain the practice of podiatric medicine in this State by any person who has not first obtained and filed the license herein provided for, or the violation by any person of the provisions of this act; or of the practice of podiatric medicine by any person under a false or assumed name; or the false presentation of another practitioner of a like or different name; or for practicing podiatric medicine under any name, title or heading other than that under which he or she has a license to practice podiatric medicine. This section shall not apply nor shall it in any manner be construed to apply to persons practicing healing by spiritual or religious means if no material medicine is prescribed or used and no manipulation or material means are used.

L.1943,c.95,s.5; amended 1953, c.43, s.18; 1965, c.141, s.9; 2005, c.259, s.12.



Section 45:5-18 - Partial Invalidity

45:5-18. Partial invalidity
If any phrase, clause, section or part of this act shall be determined to be invalid in a court of competent jurisdiction, such part shall be excluded and the rest of the act shall be valid and effectual.

L.1943, c. 95, p. 317, s. 6.



Section 45:5-19 - Repeal

45:5-19. Repeal
All acts and parts of acts inconsistent with the provisions of this act are repealed.

Laws 1943, c. 95, p. 317, s. 7.



Section 45:5-20 - Services Considered As Medical Or Surgical Under Workers' Compensation Act.

45:5-20 Services considered as medical or surgical under Workers' Compensation Act.

1.The services of a podiatrist which he is authorized by law to perform shall be considered as medical or surgical services under the Workers' Compensation Act, or any standard health and accident, disability, sickness or other insurance policy, or coverage under labor-management trustee plan, union welfare plan, employee organization plan, employee benefit plan, or any private insurance or welfare plan, for which he shall be entitled to compensation under said act, or under any such policy or plan if such policy or plan provides compensation for medical or surgical services and does not exclude services which, under the law, such podiatrist is authorized to perform.

L.1966,c.89,s.1; amended 2005, c.259, s.13.



Section 45:5A-1 - Short Title

45:5A-1. Short title
This act may be cited as "The Electrical Contractors Licensing Act of 1962."

L.1962, c. 162, s. 1, eff. Aug. 30, 1962.



Section 45:5A-2 - Definitions.

45:5A-2 Definitions.

2.For the purpose of this act, unless otherwise indicated by the context:

(a)"Act" means this act, P.L.1962, c.162 (C.45:5A-1 et seq.) and the rules and regulations adopted under it;

(b)"Board" means the Board of Examiners of Electrical Contractors created by section 3 of this act;

(c)"Department" means the Department of Law and Public Safety;

(d)"Electrical contractor" means a person who engages in the business of contracting to install, erect, repair or alter electrical equipment for the generation, transmission or utilization of electrical energy;

(e)"Person" means a person, firm, corporation or other legal entity;

(f)"Alarm business" means the installation, servicing or maintenance of burglar alarm, fire alarm or electronic security systems, or the monitoring or responding to alarm signals when provided in conjunction therewith. "Installation," as used in this definition, includes the survey of a premises, the design and preparation of the specifications for the equipment or system to be installed pursuant to a survey, the installation of the equipment or system, or the demonstration of the equipment or system after the installation is completed, but does not include any survey, design or preparation of specifications for equipment or for a system that is prepared by an engineer licensed pursuant to the provisions of P.L.1938, c.342 (C.45:8-27 et seq.), or an architect licensed pursuant to the provisions of chapter 3 of Title 45 of the Revised Statutes, if the survey, design, or preparation of specifications is part of a design for construction of a new building or premises or a renovation of an existing building or premises, which renovation includes components other than the installation of a burglar alarm, fire alarm or electronic security system, and further does not include the design or preparation of specifications for the equipment or system to be installed that are within the practice of professional engineering as defined in subsection (b) of section 2 of P.L.1938, c.342 (C.45:8-28);

(g)"Burglar alarm" means a security system comprised of an interconnected series of alarm devices or components, including systems interconnected with radio frequency signals, which emits an audible, visual or electronic signal indicating an alarm condition and providing a warning of intrusion, which is designed to discourage crime;

(h)"Business firm" means a partnership, corporation or other business entity engaged in the alarm business or locksmithing services;

(i)"Committee" means the Fire Alarm, Burglar Alarm, and Locksmith Advisory Committee created by section 3 of P.L.1997, c.305 (C.45:5A-23);

(j)"Electronic security system" means a security system comprised of an interconnected series of devices or components, including systems with audio and video signals or other electronic systems, which emits or transmits an audible, visual or electronic signal warning of intrusion and provides notification of authorized entry or exit, which is designed to discourage crime;

(k)"Fire alarm" means a security system comprised of an interconnected series of alarm devices or components, including systems interconnected with radio frequency signals, which emits an audible, visual or electronic signal indicating an alarm condition and which provides a warning of the presence of smoke or fire. "Fire alarm" does not mean a system whose primary purpose is telecommunications with energy control, the monitoring of the interior environment being an incidental feature thereto;

(l)"Licensed locksmith" means a person who is licensed pursuant to the provisions of section 7 of P.L.1997, c.305 (C.45:5A-27);

(m)"Licensee" means a person licensed to engage in the alarm business or provide locksmithing services pursuant to the provisions of section 7 of P.L.1997, c.305 (C.45:5A-27);

(n)"Locksmithing services" means the modification, recombination, repair or installation of mechanical locking devices and electronic security systems for any type of compensation and includes the following: repairing, rebuilding, recoding, servicing, adjusting, installing, manipulating or bypassing of a mechanical or electronic locking device, for controlled access or egress to premises, vehicles, safes, vaults, safe doors, lock boxes, automatic teller machines or other devices for safeguarding areas where access is meant to be limited; operating a mechanical or electronic locking device, safe or vault by means other than those intended by the manufacturer of such locking devices, safes or vaults; or consulting and providing technical advice regarding selection of hardware and locking systems of mechanical or electronic locking devices and electronic security systems; except that "locksmithing services" shall not include the installation of a prefabricated lock set and door knob into a door of a residence;

(o)"Qualified journeyman electrician" means a person registered pursuant to P.L.1962, c.162 (C.45:5A-1 et seq.) or P.L.2001, c.21 (C.45:5A-11.1 et al.), as a qualified journeyman electrician by the board.

L.1962,c.162,s.2; amended 1962, c.185, s.1; 1997, c.305, s.1; 2001, c.21, s.2.



Section 45:5A-3 - Board Of Examiners; Creation; Membership; Qualifications; Terms; Vacancies

45:5A-3. Board of examiners; creation; membership; qualifications; terms; vacancies
There is created a Board of Examiners of Electrical Contractors in the Department of Law and Public Safety consisting of 7 members, hereinafter referred to as the "board." The members of such board shall be citizens of the State appointed by the Governor, with the advice and consent of the Senate. They shall be appointed initially for the following terms: Three members for terms of 1 year from July 1, 1962, 2 members for terms of 2 years from July 1, 1962, and 2 members for terms of 3 years from July 1, 1962. Thereafter members shall be appointed for terms of 3 years and until the appointment and qualification of their successors. The Governor shall fill any vacancy in said board for the unexpired portion of the term. No more than 4 members of the board shall be members of the same political party. Three members of the board shall be qualified electrical contractors with experience of not less than 10 years as an electrical contractor, one shall be a qualified electrical inspector, with experience of not less than 5 years as an electrical inspector, one shall be a qualified journeyman employed in the electrical construction industry for not less than 5 years. One shall be a public member not associated with the electrical industry, and one shall be a licensed professional engineer with experience of not less than 5 years in the electrical industry.

L.1962, c. 162, s. 3, eff. Aug. 20, 1962. Amended by L.1962, c. 185, s. 2, eff. Dec. 7, 1962.



Section 45:5A-4 - Compensation; Traveling Expenses

45:5A-4. Compensation; traveling expenses
Each member of the board shall receive $25.00 for each day of actual service in attending meetings of the board at which business is transacted and in addition shall be entitled to be reimbursed for his necessary traveling expenses; provided, such compensation in 1 fiscal year shall not exceed $1,000.00 per member.

L.1962, c. 162, s. 4, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 3, eff. Dec. 7, 1962.



Section 45:5A-5 - Organization Of Board; Appointment Of Assistants; Incurring Of Expenses

45:5A-5. Organization of board; appointment of assistants; incurring of expenses
At the meeting for organization after the first appointment of said board the members thereof shall choose from among their number a chairman, who shall preside at all meetings of the board, and a secretary who need not be a member of the board. The chairman and secretary so chosen shall be subject to the approval of the Attorney General. The chairman and secretary shall hold office for 1 year and until their successors are chosen. Vacancies in the office of chairman or secretary between regular appointments shall be filled by the board, with the approval of the Attorney General. The board is authorized to appoint, with the approval of the Attorney General such clerical assistants as may be required. The board, with the approval of the Attorney General, shall fix the compensation of the secretary and the clerical assistants, within the limits of available appropriations and subject to applicable civil service provisions. The board shall be authorized to incur such other expenses, within available appropriations therefor, as may be required to carry out its purpose and function. All moneys received by said board shall be remitted to the State Treasury.

L.1962, c. 162, s. 5, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 4, eff. Dec. 7, 1962.



Section 45:5A-6 - Rules And Regulations

45:5A-6. Rules and regulations
The board may adopt and amend all rules and regulations not inconsistent with the Constitution and laws of this State which may be reasonably necessary for the proper performance of its duties and the purposes of this act and for the conduct of the proceedings before it.

L.1962, c. 162, s. 6, eff. Aug. 30, 1962.



Section 45:5A-8 - Record Of Proceedings; Register Of License Applications; Contents

45:5A-8. Record of proceedings; register of license applications; contents
The Board of Examiners of Electrical Contractors shall keep a record of its proceedings and a register of all applications for licenses and business permits, which register shall show: (a) the name, age and residence of each applicant, (b) the date of the application, (c) the place of business of such applicant, (d) the qualifications of the applicant, (e) whether or not an examination was required, (f) whether the applicant was rejected, (g) whether a license or business permit was granted, (h) the date of the action of the board and (i) such other information as may be deemed necessary by the board.

L.1962, c. 162, s. 8, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 6.



Section 45:5A-9 - Necessity Of Business Permit And License; Qualifications; Examinations; Fees

45:5A-9. Necessity of business permit and license; qualifications; examinations; fees
(a) On or after July 1, 1963, no person shall advertise, enter into, engage in or work in business as an electrical contractor, unless such person has secured a business permit and such person or an officer, partner or employee who is or will be actively engaged in the business for which a business permit is sought has obtained a license from the board in accordance with the provisions of this act, and such licensee shall assume full responsibility for inspection and supervision of all electrical work to be performed by the permittee in compliance with recognized safety standards. A licensee shall not be entitled to qualify more than one person for a business permit.

Any single act or transaction shall constitute engaging in the business of electrical contracting within the meaning of this chapter.

(b) Except as otherwise provided in section 10, no person shall be granted an electrical contractor's license unless he shall first establish his qualifications therefor and shall take and pass the examination for electrical contractors. An applicant for such examination shall have been employed or engaged in the business of electrical construction and installation or have equivalent practical experience for a period of not less than five years preceding the time of such application, or shall otherwise establish to the satisfaction of the board that the applicant has the necessary educational background and experience to qualify to take the examination for a license.

The examination shall be so designed as to establish the competence and qualification of the applicant to perform and supervise the various phases of electrical contracting work. Any applicant who shall fail to pass such examination shall not be eligible to retake an examination until six months from the date of such failure.

(c) An applicant for an examination for a license shall apply to the board for permission to take such examination upon forms provided by the board and shall provide the board with such information as shall be necessary to establish his qualifications to take the examination. The applicant for an initial examination shall pay a fee to the board of $25.00. An applicant for re-examination shall pay a fee to the board of $15.00. Such fees shall not be refundable.

L.1962,c.162,s.9; amended 1962,c.185,s.7; 1968,c.17,s.2; 1990,c.108,s.1.



Section 45:5A-9.1 - Electrical Contractors, Letter Of Credit, Liability Insurance Required

45:5A-9.1.Electrical contractors, letter of credit, liability insurance required
1. Every person who holds a business permit for electrical work pursuant to P.L.1962, c.162 (C.45:5A-1 et seq.) shall:

a. Secure, maintain and file with the board proof of a bank letter of credit covering the electrical work done pursuant to that business permit or a certificate of general liability insurance from an insurance company authorized and licensed to do business in this State covering the electrical work done pursuant to that business permit. The minimum amount of the bank letter of credit shall be $300,000 for property damage and bodily injury to or death of one or more persons and the minimum amount of general liability insurance shall be $300,000 for the combined property damage and bodily injury to or death of one or more persons in any one accident or occurrence; and

b. File with the board its Federal Tax Identification number.

Every proof of a bank letter of credit or certificate of insurance required to be filed with the board pursuant to this section shall provide that cancellation of the bank letter of credit or insurance shall not be effective unless and until at least 10 days' notice of intention to cancel has been received in writing by the board.

L.1995,c.213.



Section 45:5A-11 - Issuance Of Licenses And Business Permits By Board

45:5A-11. Issuance of licenses and business permits by board
The board shall receive all applications for licenses or business permits filed by persons seeking to enter upon or continue in the electrical contracting business as herein defined within this State and upon proper qualification of such applicant shall issue the license or permit applied for.

L.1962, c. 162, s. 11, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 9, eff. Dec. 7, 1962.



Section 45:5A-11.1 - Registration As Qualified Journeyman Electrician.

45:5A-11.1 Registration as qualified journeyman electrician.

3.The board shall register as a qualified journeyman electrician an applicant who:

a.Holds a current valid license to practice electrical contracting by the board; or

b.Has acquired sufficient practical experience working with tools in the installation, alteration or repair of wiring for electric light, heat or power, as determined by the board, and has successfully completed an appropriate number of classroom hours of related instruction, as determined by the board, which requirement of practical experience shall not include time spent in supervising, engineering, estimating and other managerial tasks; or

c.Has demonstrated to the satisfaction of the board that he has met the requirements of subsection b. of this section through alternative means.

L.2001,c.21,s.3.



Section 45:5A-11.2 - Application For Registration As Qualified Journeyman Electrician.

45:5A-11.2 Application for registration as qualified journeyman electrician.

4.On and after the effective date of P.L.2001, c.21 (C.45:5A-11.1 et al.), any person desiring to register as a qualified journeyman electrician shall make application to the board to be so registered and shall pay all the fees required in connection therewith, which fees shall be established, prescribed or changed by the board to the extent necessary to defray all proper expenses incurred by the board to administer the provisions of this act. Fees shall not be fixed at a level, however, that will raise amounts in excess of the amount estimated to be so required.

L.2001,c.21,s.4.



Section 45:5A-11.3 - Register Of Applications.

45:5A-11.3 Register of applications.

5.The board shall keep a register of all applications by individuals registering as qualified journeymen electricians, which register shall include the following information: name, address, telephone number, the age of the applicant; the date of the application; the place of business of the applicant; whether the applicant was accepted or rejected, and in the case of a rejection, the reasons for that action; the registration number, if issued; the date of action of the board; and any other information the board deems necessary.

L.2001,c.21,s.5.



Section 45:5A-11.4 - Continuing Education Required For License Renewal.

45:5A-11.4 Continuing education required for license renewal.

6. a. The board shall require each qualified journeyman electrician, other than a qualified journeyman electrician licensed to practice electrical contracting issued by the board, as a condition for triennial license renewal pursuant to section 1 of P.L.1972, c.108 (C.45:1-7), to complete a 10-hour course of study relating to the most recent edition of the National Electrical Code.

b.The board shall approve all programs of education for the 10-hour course of study established pursuant to subsection a. of this section and the instructors for those courses.

L.2001,c.21,s.6.



Section 45:5A-11.5 - Waiver Of Continuing Education Requirements.

45:5A-11.5 Waiver of continuing education requirements.

7.The board may, in its discretion, waive requirements for continuing education under this act on an individual basis for reasons of hardship such as illness or disability, retirement of the certificate of registration or other good cause.

L.2001,c.21,s.7.



Section 45:5A-11.6 - Renewal Cycle For Registration.

45:5A-11.6 Renewal cycle for registration.

8.Notwithstanding any other law, rule or regulation to the contrary, the renewal cycle for registration as a qualified journeyman electrician shall be the same as that for licensed electrical contractors.

L.2001,c.21,s.8.



Section 45:5A-12 - Examinations; Notice

45:5A-12. Examinations; notice
The board shall prescribe the conditions of examination of, and subject to the provisions of this act, shall give examinations to all persons who are, under the provisions of this act, required to take such examinations. The scope of such examination shall cover such matters as the provisions of nationally recognized electrical installation safety standards and the theoretical and practical application of the same encountered in electrical work. It shall hold a minimum of 4 examinations each year at such time and or place within the State as the board shall designate. Public notice shall be given of the time and place of all examinations. In the conduct of the examination the board shall prescribe a standard form of examination which may be revised from time to time as circumstances require. Said examinations shall give ample opportunity for all applicants to be thoroughly and carefully examined, may be written or practical, or both, and shall be supervised by 3 or more of the examiners, but no license shall be granted except by the board.

L.1962, c. 162, s. 12.



Section 45:5A-13 - Initial License Or Business Permit; Renewals; Fees; Applications; Duration Of License Or Permit; Re-examination

45:5A-13. Initial license or business permit; renewals; fees; applications; duration of license or permit; re-examination
Before a license or business permit shall issue fees shall be paid for same in the following amounts:--(a) for initial license--$75.00, (b) for renewal--$25.00, (c) for initial business permit or renewal thereof--$12.50.

A person seeking issuance or renewal of any business permit shall file with the board an application in writing upon forms prescribed by the board. The application shall designate the person who possesses a license issued pursuant to the provisions of this act and shall contain such other information as the board may prescribe. The application shall be accompanied by the proper fee.

If the applicant is a natural person, the application shall be signed and sworn to by the applicant. If the applicant is a partnership or other business association, the application shall be signed and sworn to by all natural persons composing such partnership or business association. If the applicant is a corporation, the application shall be signed and sworn to by the president and secretary thereof.

A person seeking issuance or renewal of any license shall file with the board an application in writing upon forms prescribed by the board, containing such information as the board shall require to maintain the register provided for in section 8 of this act and to establish the qualifications of the applicant. The application shall be signed and sworn to by the applicant and shall be accompanied by the proper fee.

The license and business permit periods shall be from July 1 to June 30 of the following year and licenses and business permits shall be renewed on or before July 1 of each year. Renewal shall be governed by the standards applicable to initial issuance. The board may require a re-examination upon failure to apply for a renewal within 30 days of the date of the expiration of any license. Any license expiring while the holder thereof is outside the continental limits of the United States in connection with any project undertaken by the Government of the United States, or while in the service of the Armed Forces of the United States shall be renewed without further examinations upon payment of the prescribed fee at any time within 4 months after such person's return to the United States or discharge from the armed forces.

L.1962, c. 162, s. 13, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 10, eff. Dec. 7, 1962; L.1968, c. 17, s. 3.



Section 45:5A-13.1 - Continuing Education Requirements For Electrical Contractors

45:5A-13.1. Continuing education requirements for electrical contractors
1.The Board of Examiners of Electrical Contractors shall require each electrical contractor, as a condition for triennial license renewal pursuant to section 1 of P.L.1972, c.108 (C.45:1-7), to complete 34 credits of continuing education requirements imposed by the board pursuant to sections 2 and 3 of this act.

L.1999,c.10,s.1.



Section 45:5A-13.2 - Responsibilities Of Board As To Courses And Programs

45:5A-13.2. Responsibilities of board as to courses and programs
2. a. The board shall:

(1)Establish standards for continuing electrical contracting education regarding the subject matter and content of continuing education courses;

(2)Approve educational programs offering credit towards the continuing electrical contracting education requirements; and

(3)Approve other equivalent educational programs including, but not limited to, programs provided by electrical contracting associations and other relevant professional and technical associations, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b.In the case of education courses and programs, each hour of instruction shall be equivalent to one credit.

L.1999,c.10,s.2.



Section 45:5A-13.3 - Contents Of Educational Course Of Study

45:5A-13.3. Contents of educational course of study
3.The educational course of study required of licensed electrical contractors for each triennial registration period shall include 34 hours of continuing education as follows:

a.A 10-hour course of study relating to the most recent edition of the National Electrical Code, nine hours of which shall pertain to the code and one hour of which shall pertain to applicable State statutes and regulations; and

b.Twenty-four hours of instruction approved by the board covering one or more of the following subjects:

(1)Installation, erection, repair or alteration of electrical equipment for the generation, transmission or utilization of electrical energy;

(2)Transmission or utilization of electrical energy;

(3)Job estimating, management and business practices;

(4)Supervisory responsibilities required of licensees pursuant to the laws of this State; and

(5)Any other subject relevant to electrical contracting and construction as determined by the board.

L.1999,c.10,s.3.



Section 45:5A-13.4 - Waiver Of Continuing Education Requirement

45:5A-13.4. Waiver of continuing education requirement
4.The board may, in its discretion, waive requirements for continuing education under this act on an individual basis for reasons of hardship such as illness or disability, retirement of the license or other good cause.

L.1999,c.10,s.4.



Section 45:5A-13.5 - Continuing Education Credits Not Required Under Certain Circumstances

45:5A-13.5. Continuing education credits not required under certain circumstances
5.The board shall not require completion of continuing education credits for initial registrations. The board shall not require completion of continuing education credits for any registration periods commencing within 12 months of the effective date of this act. The board shall require completion of continuing education credits on a pro rata basis for any registration periods commencing more than 12 but less than 36 months following the effective date of this act.

L.1999,c.10,s.5.



Section 45:5A-13.6 - Carryover Of Credit Hours Permitted Under Certain Circumstances

45:5A-13.6. Carryover of credit hours permitted under certain circumstances
6. In the event an electrical contractor completes a number of continuing education credit hours in excess of the number required by the board pursuant to section 1 of this act, the board shall allow a maximum of eight credit hours to be carried over to satisfy the electrical contractor's continuing education requirement for the next triennial licensure period, but these credit hours shall not be applicable thereafter.

L.1999,c.10,s.6.



Section 45:5A-13.7 - Differential In Registration Fees For Non-members

45:5A-13.7. Differential in registration fees for non-members
7.The board shall permit any electrical contracting association or other professional or technical association offering a continuing electrical contracting education program approved by the board pursuant to section 2 of this act to impose a reasonable differential in registration fees for courses upon licensed electrical contractors who are not members of that association.

L.1999,c.10,s.7.



Section 45:5A-14 - Death Or Disability Of Qualifying Representative; Continuance Of Business

45:5A-14. Death or disability of qualifying representative; continuance of business
No person shall be denied the privilege of continuing business as an electrical contractor in the event of death, illness, or other physical disability of the representative thereof who qualified the person for a business permit for at least 6 months following the date of such death, illness or other physical disability; provided that said business is conducted under such qualified supervision as the board deems adequate.

L.1962, c. 162, s. 14, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 11, eff. Dec. 7, 1962.



Section 45:5A-15 - Transferability Of License Or Business Permit

45:5A-15. Transferability of license or business permit
No license or business permit issued under this act shall be assigned or transferable.

L.1962, c. 162, s. 15, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 12, eff. Dec. 7, 1962.



Section 45:5A-17 - Powers Of Municipalities; Violations Of Municipal Ordinances

45:5A-17. Powers of municipalities; violations of municipal ordinances
(a) This act shall not deny to any municipality the power to inspect electrical work or equipment or the power to regulate the standards and manner in which electrical work shall be done but no municipality shall require any business permit holder or electrical contractor licensed under this act to obtain a municipal license or business permit to engage in the business of electrical contracting in such municipality.

(b) Any licensee or business permit holder who willfully fails to comply with any municipal ordinance concerning the inspection of electrical work shall be guilty of a violation of this act.

L.1962, c. 162, s. 17, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 14, eff. Dec. 7, 1962.



Section 45:5A-18 - Exempt Work Or Construction.

45:5A-18 Exempt work or construction.

18. Electrical work or construction which is performed on the following facilities or which is by or for the following agencies shall not be included within the business of electrical contracting so as to require the securing of a business permit under this act:

(a)Minor repair work such as the replacement of lamps and fuses.

(b)The connection of portable electrical appliances to suitable permanently installed receptacles.

(c)The testing, servicing or repairing of electrical equipment or apparatus.

(d)Electrical work in mines, on ships, railway cars, elevators, escalators or automotive equipment.

(e)Municipal plants or any public utility as defined in R.S.48:2-13, organized for the purpose of constructing, maintaining and operating works for the generation, supplying, transmission and distribution of electricity for electric light, heat, or power.

(f)A public utility subject to regulation, supervision or control by a federal regulatory body, or a public utility operating under the authority granted by the State of New Jersey, and engaged in the furnishing of communication or signal service, or both, to a public utility, or to the public, as an integral part of a communication or signal system, and any agency associated or affiliated with any public utility and engaged in research and development in the communications field.

(g)A railway utility in the exercise of its functions as a utility and located in or on buildings or premises used exclusively by such an agency.

(h)Commercial radio and television transmission equipment.

(i)Construction by any branch of the federal government.

(j)Any work with a potential of less than 10 volts.

(k)Repair, manufacturing and maintenance work on premises occupied by a firm or corporation, and installation work on premises occupied by a firm or corporation and performed by a regular employee who is a qualified journeyman electrician registered pursuant to section 3 of P.L.2001, c.21 (C.45:5A-11.1).

(l)Installation, repair or maintenance performed by regular employees of the State or of a municipality, county, or school district on the premises or property owned or occupied by the State, a municipality, county, or school district; provided that a regular employee of the State, municipality, county or school district performing this work is a qualified journeyman electrician registered pursuant to section 3 of P.L.2001, c.21 (C.45:5A-11.1), or holds any civil service title with a job description which includes electrical work pursuant to the "Civil Service Act," N.J.S.11A:1-1 et seq., or regulations adopted pursuant thereto, or any employee of a State authority who has completed an apprenticeship training program approved by the United States Department of Labor, Bureau of Apprenticeship Training, that deals specifically with electrical work, and is of a minimum duration of three years.

Any regular employee of the State, or of a municipality, county or school district who has submitted his registration application to the board for registration as a qualified journeyman electrician shall be permitted to continue to perform work pursuant to this subsection until such time as the board acts upon his application. Any applicant whose registration application is not approved by the board shall no longer be permitted to perform electrical work pursuant to this subsection.

(m)The maintaining, installing or connecting of automatic oil, gas or coal burning equipment, gasoline or diesel oil dispensing equipment and the lighting in connection therewith to a supply of adequate size at the load side of the distribution board.

(n)Work performed by a person on a dwelling that is occupied solely as a residence for himself or for a member or members of his immediate family.

(o)(Deleted by amendment, P.L.1997, c.305).

(p)Any work performed by a landscape irrigation contractor which has the potential of not more than 30 volts involving the installation, servicing, or maintenance of a landscape irrigation system as this term is defined by section 2 of this amendatory and supplementary act. Nothing in this act shall be deemed to exempt work covered by this subsection from inspection required by the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) or regulations adopted pursuant thereto.

(q)Any work performed by a person certified pursuant to sections 1 through 10 of P.L.2001, c.289 (C.52:27D-25n through C.52:27D-25w) that is not branch circuit wiring. For the purposes of this subsection, "branch circuit wiring" means the circuit conductors between the final overcurrent device protecting the circuit and one or more outlets. A certificate holder shall be deemed to have engaged in professional misconduct for the purposes of section 8 of P.L.1978, c.73 (C.45:1-21) for violating the provisions of this subsection.

(r)Any work performed by an alarm business, as that term is defined by section 2 of P.L.1985, c.289 (C.45:5A-18.1), licensed pursuant to P.L.1997, c.305 (C.45:5A-23 et seq.) that is not branch circuit wiring. For the purposes of this subsection, "branch circuit wiring" means the circuit conductors between the final overcurrent device protecting the circuit and one or more outlets. A licensee shall be deemed to have engaged in professional misconduct for the purposes of section 8 of P.L.1978, c.73 (C.45:1-21) for violating the provisions of this subsection.

The board may also exempt from the business permit provisions of this act such other electrical activities of like character which in the board's opinion warrant exclusion from the provisions of this act.

L.1962, c.162, s.18; amended 1962, c.185, s.15; 1968, c.17, s.5; 1985, c.289, s.1; 1989, c.274, s.1; 1997, c.305, s.2; 2001, c.289, s.20; 2009, c.284.



Section 45:5A-18.1 - Definitions

45:5A-18.1. Definitions
As used in this amendatory and supplementary act:



a. "Alarm business" means a partnership, corporation or other business entity engaged in the installation, servicing or maintenance of burglar or fire alarm systems, or the monitoring or responding to alarm signals when provided in conjunction therewith. "Installation" includes the survey of a premises, the design and preparation of the specifications for the equipment or system to be installed pursuant to a survey, the installation of the equipment or system, or the demonstration of the equipment or system after the installation is completed, but does not include any survey, design or preparation of specifications for equipment or for a system which is prepared by an engineer licensed pursuant to the provisions of P.L.1938, c.342 (C.45:8-27 et seq.), or an architect licensed pursuant to the provisions of R.S.45:3-1 et seq., if the survey, design, or preparation of specifications is part of a design for construction of a new building or premises or a renovation of an existing building or premises, which renovation includes components other than the installation of a burglar or fire alarm system.

b. "Burglar alarm" means a security system comprised of an interconnected series of alarm devices or components, including systems interconnected with radio frequency signals, which emits an audible, visual or electronic signal indicating an alarm condition and providing a warning of intrusion, which is designed to discourage crime.

c. "Fire alarm" means a security system comprised of an interconnected series of alarm devices or components, including systems interconnected with radio frequency signals, which emits an audible, visual or electronic signal indicating an alarm condition and provides a warning of the presence of smoke or fire; except that "fire alarm" does not mean a system whose primary purpose is telecommunications with energy control, the monitoring of the interior environment being an incidental feature thereto.

d. "Landscape irrigation contractor" means a person engaged in the installation, servicing, or maintenance of a landscape irrigation system.



e. "Landscape irrigation system" means any assemblage of components, materials or special equipment which is designed, constructed and installed for controlled dispersion of water from any safe suitable source, including properly treated wastewater, for the purpose of irrigating landscape vegetation or the control of dust and erosion on landscape areas, including integral pumping systems or integral control systems for the manual, semiautomatic, or automatic control of the operation of these systems.

L.1985, c.289, s.2; amended 1989,c.274,s.2.



Section 45:5A-19 - Bond Of Contractor

45:5A-19. Bond of contractor
In addition to such other bonds as may otherwise be required, any person engaged in the business of electrical contracting under the provisions of this act shall not undertake to do any electrical work in the State of New Jersey or any political subdivision thereof unless and until he shall have entered into bond in favor of the State of New Jersey in the sum of $1,000.00, executed by a surety company authorized to transact business in the State of New Jersey, approved by the Department of Banking and Insurance, and to be conditioned on the faithful performance of the provisions of this act. The board shall, by rule and regulation, provide who shall be eligible to receive the financial protection afforded by said bond. The aforesaid bond shall be for the term of 24 months and must be renewed upon expiration for the ensuing 24 months.

L.1962, c. 162, s. 19, eff. Aug. 30, 1962. Amended by L.1962, c. 185, s. 16, eff. Dec. 6, 1962.



Section 45:5A-21 - Disorderly Person

45:5A-21. Disorderly person
Any person advertising or engaging in the business of electrical contracting without having a business permit from the board is a disorderly person.

L.1962,c.162,s.21; amended 1962,c.185,s.18; 1990,c.108,s.2.



Section 45:5A-23 - "Fire Alarm, Burglar Alarm And Locksmith Advisory Committee."

45:5A-23 "Fire Alarm, Burglar Alarm and Locksmith Advisory Committee."

3. a. There is created within the Division of Consumer Affairs in the Department of Law and Public Safety, under the Board of Examiners of Electrical Contractors, a "Fire Alarm, Burglar Alarm and Locksmith Advisory Committee." The committee shall consist of 15 members who are residents of this State as follows:

(1) Two members shall have been engaged in the alarm business in this State on a full-time basis for at least five consecutive years immediately preceding their appointments, shall be members of the New Jersey Burglar and Fire Alarm Association and, except for the members first appointed, shall be licensed under the provisions of section 7 of this act;

(2) Five members shall be municipal officials, and shall include (a) a fire prevention officer; (b) a crime prevention officer; (c) a fire sub-code official; (d) a building inspector; and (e) a chief of police who is a member of the New Jersey Association of Chiefs of Police;

(3) One member shall be a representative of the Division of State Police;

(4) One member shall have been engaged in the alarm business in this State on a full-time basis for at least five consecutive years immediately preceding appointment, shall be a member of the Automatic Fire Alarm Association of New Jersey and, except for the member first appointed, shall be licensed under the provisions of section 7 of this act;

(5) Two members shall have been engaged as practicing locksmiths on a full-time basis for at least five consecutive years immediately preceding appointment, shall be members of a duly recognized professional locksmith association in New Jersey and, except for the members first appointed, shall be licensed as locksmiths under the provisions of section 7 of this act;

(6) One member shall have been engaged in the alarm business in this State on a full-time basis, shall be a member of both the New Jersey Burglar and Fire Alarm Association and a duly recognized professional locksmith association and, except for the member first appointed, be licensed under the provisions of section 7 of this act;

(7) One member shall have been engaged as a practicing locksmith in this State on a full-time basis for at least five consecutive years immediately preceding appointment, shall be a member of both the New Jersey Burglar and Fire Alarm Association and a duly recognized professional locksmith association and, except for the member first appointed, be licensed under the provisions of section 7 of this act;

(8) One member shall be a member of the International Brotherhood of Electrical Workers, A.F.L.-C.I.O; and

(9) One member shall be a public member who meets the requirements pertaining to public members set forth in subsection b. of section 2 of P.L.1971, c.60 (C.45:1-2.2).

b.The Governor shall appoint each member for a term of three years, except that of the members first appointed, five shall serve for terms of three years, five shall serve for terms of two years, and five shall serve for terms of one year.

c.Any vacancy in the membership of the committee shall be filled for the unexpired term in the manner provided for the original appointment. No member of the committee may serve more than two successive terms in addition to any unexpired term to which he has been appointed.

d.The committee shall annually elect from among its members a chair and vice-chair. The committee shall meet at least four times a year and may hold additional meetings as necessary to discharge its duties. In addition to such meetings, the committee shall meet at the call of the chair, the board, or the Attorney General.

e.Members of the committee shall be compensated and reimbursed for actual expenses reasonably incurred in the performance of their official duties and reimbursed for expenses and provided with office and meeting facilities and personnel required for the proper conduct of the committee's business.

f.The committee shall make recommendations to the board regarding rules and regulations pertaining to professional training, standards, identification and record-keeping procedures for licensees and their employees, classifications of licensure necessary to regulate the work of licensees, and other matters as necessary to effectuate the purposes of this act.

L.1997, c.305,s.3.



Section 45:5A-24 - Powers, Duties Of Board.

45:5A-24 Powers, duties of board.

4.The board shall have the following powers and duties, or may delegate them to the committee:

a.To set standards and approve examinations for applicants for a fire alarm, burglar alarm or locksmith license and issue a license to each qualified applicant;

b.To administer the examination to be taken by applicants for licensure;

c.To determine the form and contents of applications for licensure, licenses and identification cards;

d.To adopt a code of ethics for licensees;

e.To issue and renew licenses and identification cards;

f.To set the amount of fees for fire alarm, burglar alarm and locksmith licenses, license renewal, applications, examinations and other services provided by the board and committee, within the limits provided in subsection b. of section 11 of this act;

g. To refuse to admit a person to an examination or refuse to issue or suspend, revoke, or fail to renew the license of a fire alarm, burglar alarm, or locksmith licensee pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

h.To maintain a record of all applicants for a license;

i.To maintain and annually publish a record of every licensee, his place of business, place of residence and the date and number of his license;

j.To take disciplinary action, in accordance with P.L.1978, c.73 (C.45:1-14 et seq.) against a licensee or employee who violates any provision of this act or any rule or regulation promulgated pursuant to this act;

k.To adopt standards and requirements for and approve continuing education programs and courses of study for licensees and their employees;

l.To review advertising by licensees; and

m.To perform such other duties as may be necessary to effectuate the purposes of this act.

L.1997, c.305,s.4.



Section 45:5A-25 - Requirements For Advertising Alarm Business.

45:5A-25 Requirements for advertising alarm business.

5. a. No person shall advertise that he is authorized to engage in, or engage in the alarm business, or otherwise engage in the installation, service or maintenance of burglar alarm, fire alarm or electronic security systems unless he satisfies the requirements of this act.

b.No person shall represent himself as qualified to provide, or otherwise provide locksmithing services unless he is licensed as a locksmith in accordance with the provisions of this act.

L.1997, c.305,s.5.



Section 45:5A-26 - Application For License As Alarm Business, Locksmithing.

45:5A-26 Application for license as alarm business, locksmithing.

6. a. Application for a license to engage in the alarm business or to provide locksmithing services, as the case may be, shall be made to the board in the manner and on the forms as the board, in consultation with the committee may prescribe.

(1) An application to engage in the alarm business shall include the name, age, residence, present and previous occupations of the applicant and, in the case of a business firm engaged in the alarm business, of each member, officer or director thereof, the name of the municipality and the location therein by street number or other appropriate description of the principal place of business and the location of each branch office.

(2) An application to engage in locksmithing services shall include the name, residence and principal business address of the applicant, or in the case of an employee, the principal business address of his employer.

b.Every applicant shall submit to the board, together with the application, his photograph, in passport size, a list of all criminal offenses of which he has been convicted, setting forth the date and place of each conviction and the name under which he was convicted, if other than that on the application, and fingerprints of his two hands taken on standard fingerprint cards by a State or municipal law enforcement agency. Before approving an application, the board shall submit the fingerprints of the applicant to the Division of State Police in the Department of Law and Public Safety, for comparative analysis. The board is authorized to exchange fingerprint data with and receive criminal history record information from the Division of State Police and the Federal Bureau of Investigation for use in making the determinations required by this act. The applicant shall bear the cost for the criminal history record check. No license shall be issued to any applicant whose license has been revoked under the provisions of this act within five years of the date of filing of an application.

c.If an applicant files with the board fingerprints of a person other than the applicant, he shall be guilty of a crime of the fourth degree and shall have his license application denied or license revoked.

d.The board may require other information of the applicant and, if the applicant is proposing to qualify a business firm, of the business firm to determine the professional competence and integrity of the concerned parties.

L.1997, c.305,s.6.



Section 45:5A-27 - Requirements For Licensure.

45:5A-27 Requirements for licensure.

7. a. An applicant seeking licensure to engage in the alarm business shall:

(1) Be at least 18 years of age;

(2) Be of good moral character, and not have been convicted of a crime of the first, second or third degree within 10 years prior to the filing of the application;

(3) Meet qualifications established by the board, in consultation with the committee, regarding experience, continuing education, financial responsibility and integrity; and

(4) Establish his qualifications to perform and supervise various phases of alarm installation, service and maintenance as evidenced by successful completion of an examination approved by the board, in consultation with the committee, except that any person engaged in the alarm business on the effective date of this act and filing an application within 120 days following the effective date of this act, shall not be required to submit evidence of the successful completion of the examination requirement if that person shows proof of having completed 40 hours of technical training prior to the effective date of this act, which training has been approved by the board, in consultation with the committee. No examination or training requirement shall apply to any person providing evidence of having been engaged in the alarm business for at least one year prior to the effective date of this act.

b.An applicant seeking licensure as a locksmith shall:

(1) Be at least 18 years of age;

(2) Be of good moral character, and not have been convicted of a crime of the first, second or third degree within 10 years prior to the filing of the application;

(3) Present evidence to the board of having successfully completed any training and continuing education requirements established by the board, in consultation with the committee; and

(4) Successfully complete a written examination approved by the board, in consultation with the committee to determine the applicant's competence to engage in locksmithing services, except that no examination requirement shall apply to any person engaged in locksmithing services who has practiced locksmithing services for at least one year prior to the effective date of this act and who files an application within 120 days following the effective date of this act.

L.1997, c.305,s.7.



Section 45:5A-27.1 - Ineligibility For License To Engage In Fire Alarm Business.

45:5A-27.1 Ineligibility for license to engage in fire alarm business.

22. Any person certified to engage in the fire protection contractor business pursuant to P.L.2001, c.289 (C.52:27D-25n et al.) whose certificate of certification is not in good standing with the Commissioner of Community Affairs shall not be eligible for a license to engage in the fire alarm business under the provisions of section 1 of P.L.1995, c.213 (C.45:5A-9.1).

L.2001,c.289,s.22.



Section 45:5A-28 - Nonapplicability Of Act.

45:5A-28 Nonapplicability of act.

8.The provisions of this act regarding the practice of locksmithing services shall not apply to:

a.The activities of any person performing public emergency services for a governmental entity if that person is operating under the direction or control of the organization by which he is employed;

b.The activities of any sales representative who is offering a sales demonstration to licensed locksmiths;

c.The activities of any automotive service dealer or lock manufacturer, or their agent or employee, while servicing, installing, repairing, or rebuilding locks from a product line utilized by that dealer or lock manufacturer;

d.The activities of any member of a trade union hired to install any mechanical locking device as part of a new building construction or renovation project;

e.The activities of any person using any key duplicating machine or key blanks, except for keys marked "do not duplicate" or "master key;" and

f.The activities of an alarm business that is licensed pursuant to P.L.1997, c.305 (C.45:5A-23 et seq.), performed in combination with the installation, maintenance, moving, repairing, replacing, servicing or reconfiguration of an alarm system and limited to locks or access control devices that are controlled by an alarm system control device, including the removal of existing hardware.

L.1997, c.305, s.8; amended 2015, c.154.



Section 45:5A-29 - Exemptions From Licensing Requirement.

45:5A-29 Exemptions from licensing requirement.

9. a. Telephone utilities and cable television companies regulated by the Board of Regulatory Commissioners pursuant to Title 48 of the Revised Statutes and persons in their employ while performing the duties of their employment are exempt from the requirement of obtaining a license to engage in the alarm business pursuant to this act.

b.Electrical contractors regulated by the Board of Examiners of Electrical Contractors pursuant to P.L.1962, c.162 (C.45:5A-1 et seq.) and persons in their employ while performing the duties of their employment are exempt from the requirement of obtaining a license to engage in the alarm business pursuant to this act.

c.Any person who is certified to engage in the fire protection equipment business or who holds a fire protection contractor business permit pursuant to P.L.2001, c.289 (C.52:27D-25n et al.) and persons in their employ are exempt from the requirement of obtaining a license to engage in the fire alarm business pursuant to this act.

L.1997,c.305,s.9; amended 2001, c.289, s.21.



Section 45:5A-30 - Issuance Of Locksmith License.

45:5A-30 Issuance of locksmith license.

10. Notwithstanding any other provision of this act to the contrary, the board shall, upon application with submission of satisfactory proof and payment of the prescribed fee, within six months following the effective date of this act, issue a locksmith license to:

a.Any person who has successfully completed a locksmith apprentice program which has been approved by the Bureau of Apprenticeship and Training of the United States Department of Labor; or

b.Any person who has been engaged full-time in the practice of locksmithing services for at least three years immediately prior to the date of his application for a locksmith's license.

L.1997, c.305,s.10.



Section 45:5A-31 - Issuance Of License To Persons Engaged In Alarm Business, Locksmithing; Duration; Renewal; Fees.

45:5A-31 Issuance of license to persons engaged in alarm business, locksmithing; duration; renewal; fees.

11. a. Licenses shall be issued to qualified applicants seeking licensure to engage in the alarm business or as a locksmith for a three-year period, upon payment of a licensing fee. License renewals shall be issued for a three-year period upon the payment of a renewal fee. A renewal application shall be filed with the board at least 45 days prior to expiration of a license. A license issued pursuant to this act shall not be transferable.

b.Fees shall be established, prescribed or changed by the board, in consultation with the committee, to the extent necessary to defray all proper expenses incurred by the committee, the board and any staff employed to administer the provisions of this act, except that fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required. All fees and any fines imposed under this act shall be paid to the board and shall be forwarded to the State Treasurer and become part of the General Fund.

L.1997, c.305,s.11.



Section 45:5A-32 - Requirements For Licensee.

45:5A-32 Requirements for licensee.

12. a. No licensee qualified under the provisions of this act shall engage in the alarm business or in the practice of locksmithing services, unless the licensee:

(1) Maintains at least one business office within the State or files with the board a statement, duly executed and sworn to before a person authorized by the laws of this State to administer oaths, containing a power of attorney constituting the board the true and lawful attorney of the licensee upon whom all original process in an action or legal proceeding against the licensee may be served and in which the licensee agrees that the original process that may be served upon the board shall be of the same force and validity as if served upon the licensee and that the authority thereof shall continue in force so long as the licensee engages in the alarm business or in the practice of locksmithing services, as the case may be, in this State;

(2) Clearly marks the outside of each installation and service vehicle to be used in conjunction with the alarm business with the alarm business name or the outside of each installation and service vehicle to be used in conjunction with locksmithing services with the locksmithing service's name;

(3) Maintains an emergency service number attended to on a 24-hour basis and responds appropriately to emergencies on a 24-hour basis when engaged in the alarm business; and

(4) Retains at all times general liability insurance in an amount determined by the board, in consultation with the committee, and insurance coverage or a surety bond in favor of the State of New Jersey in the sum of $10,000, executed by a surety company authorized to transact business in the State of New Jersey and which is approved by the Department of Banking and Insurance, and which is to be conditioned on the faithful performance of the provisions of this act. The board shall by rule or regulation provide who shall be eligible to receive the financial protection afforded by that bond and the bond shall be in full force and effect for the term of the license issued.

b.Except in the case of an employee licensed as a locksmith, no licensed locksmith shall engage in locksmithing services unless that licensee maintains at least one business office within the State.

L.1997, c.305,s.12.



Section 45:5A-33 - Display Of Identification Card.

45:5A-33 Display of identification card.

13. a. Every licensee and every employee or other person engaged in the unsupervised installation, servicing or maintenance of burglar alarm, fire alarm or electronic security systems shall, at all times during working hours, display an identification card issued by the board. The identification card shall contain the following information:

(1) the name, photograph and signature of the person to whom the card has been issued;

(2) the business name and address and license number of the licensee;

(3) the expiration date of the card; and

(4) that other information the board deems appropriate for identification purposes.

b.Identification cards shall be issued for a three-year period which, in the case of a licensee, shall correspond to the term of the license period of the licensee. Application for renewal of an identification card for other than a licensee shall be made by the person named on the card at least 45 days prior to the expiration date of the card. The information provided on the identification card shall at all times be current, and the named holder of the card shall advise the board of any changes and file for issuance of an updated card within five days following occurrence of a change, which card shall be issued for the unexpired term of the original card.

c.Identification cards shall not be transferable in the event of a change in employment.

L.1997, c.305,s.13.



Section 45:5A-34 - Requirements For Employees Of Licensee.

45:5A-34 Requirements for employees of licensee.

14. No person shall be employed by a licensee to install, service or maintain a burglar alarm, fire alarm or electronic security system or, except in the case of a licensee, shall otherwise engage in the installation, service or maintenance thereof:

a.unless the person is of good moral character; and

b.where the work is to be performed other than under the field supervision of a licensee or a person qualified pursuant to the provisions of this section, unless the person shall have at least three years of practical experience and shall have successfully completed a course of study or a competency examination prescribed by the board, in consultation with the committee; except that an employee employed in the installation, servicing or maintenance of burglar alarm, fire alarm or electronic security systems by a license applicant filing an application within 120 days of the effective date of this act and identified as an employee on the application, shall not be required to satisfy the competency requirements of this subsection, until the first renewal of the employee's identification card.

L.1997, c.305,s.14.



Section 45:5A-35 - Responsibilities Of Licensee Relative To Employees.

45:5A-35 Responsibilities of licensee relative to employees.

15. a. A licensee shall be responsible for any unlawful or unprofessional conduct by an employee, except that the conduct shall not be a cause for suspension or revocation of a license, unless the board determines that the licensee had knowledge thereof, or there is shown to have existed a pattern of unlawful or unprofessional conduct.

b.Within 30 days of employing a person in connection with an alarm business or as a locksmith, a licensee shall notify the board and shall provide the board with the employee's photograph, in passport size, fingerprints of the employee's two hands taken on standard fingerprint cards by a State or municipal law enforcement agency, a list of all criminal offenses, supplied by the employee, of which the employee has been convicted, setting forth the date and place of each conviction, and the name under which the employee was convicted, if other than that given in the written notification to the board and, if the work of the employee is not to be directly supervised, evidence of practical experience and professional competence in accordance with the requirements of subsection b. of section 14 of this act.

c.If a licensee knowingly falsifies any information required by the board, the licensee shall be guilty of a crime of the fourth degree and shall have his license revoked.

d.After confirming the information provided on an employee with the Division of State Police in the Department of Law and Public Safety and conducting other investigations as necessary, if the board determines that an employee is subject to the requirements of section 14 of this act and fails to satisfy those requirements, the board shall advise the licensee immediately of the employee's unfitness. The board is authorized to exchange fingerprint data with and receive criminal history record information from the Division of State Police and the Federal Bureau of Investigation for use in making the determinations required by this act. The employer shall bear the cost for the criminal history record check pursuant to this section. Employees hired by an alarm business through a recognized trade union on a temporary basis not to exceed six months or one project, whichever is greater, are exempt from the requirements of this act.

L.1997, c.305,s.15.



Section 45:5A-36 - Municipality, County Prohibited From Regulating Locksmiths, Alarm Businesses.

45:5A-36 Municipality, county prohibited from regulating locksmiths, alarm businesses.

16. No municipality or county shall enact an ordinance or resolution or promulgate any rules or regulations relating to the licensing or registration of locksmiths or alarm businesses. The provisions of any ordinance or resolution or rules or regulations of any municipality or county relating to the licensing or registration of locksmiths or alarm businesses are superseded by the provisions of this act. Nothing in this section shall be construed, however, to prohibit municipal regulation of door-to-door vendors or salespersons of burglar alarm, fire alarm or electronic security systems nor shall anything in this section be construed to prohibit or restrict municipal consideration of alarm business service proposals in consent proceedings under the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.).

L.1997, c.305,s.16.



Section 45:5A-37 - Licenses From Other Jurisdictions.

45:5A-37 Licenses from other jurisdictions.

17. If the board, after consultation with the committee, determines that an applicant holds a valid license from another jurisdiction which requires equal or greater experience and knowledge requirements, the board may accept evidence of that license as meeting the experience and knowledge requirements of this act for a person engaged in the alarm business or in the practice of locksmithing services.

L.1997, c.305,s.17.



Section 45:5A-38 - Rules, Regulations.

45:5A-38 Rules, regulations.

18. The board, after consultation with the committee, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1997, c.305,s.18.



Section 45:5AA-1 - Short Title

45:5AA-1. Short title
This act shall be known and may be cited as the "Landscape Irrigation Contractor Certification Act of 1991."

L.1991,c.27,s.1.



Section 45:5AA-2 - Definitions.

45:5AA-2 Definitions.

2.As used in this act:

a."Board" means the Landscape Irrigation Contractors Examining Board established pursuant to section 5 of P.L.1991, c.27 (C.45:5AA-5).

b."Department" means the Department of Environmental Protection.

c."Landscape irrigation contracting" means the construction, repair, maintenance, improvement and alteration of any portion of a landscape irrigation system, including required wiring within that system and connection to the required power supply and the installation and connection to a public or private water supply system under the terms and conditions of a contract.

d."Landscape irrigation contractor" means a natural person who is certified to do landscape irrigation contracting.

e."Landscape irrigation contractor certificate" or "certificate" means the certificate issued by the board pursuant to the provisions of this act.

f."Landscape irrigation system" means any assemblage of components, materials or special equipment which is designed, constructed and installed for controlled dispersion of water from any safe and suitable source, including properly treated wastewater, for the purpose of irrigating landscape vegetation or the control of dust and erosion on landscaped areas, including integral pumping systems or integral control systems for manual, semi-automatic or automatic control of the operation of these systems.

g."Business permit" means the permit issued by the board to a person allowing the person to engage in the business of landscape irrigation contracting, pursuant to the provisions of P.L.1991, c.27 (C.45:5AA-1 et seq.).

h."Person" means any natural person, corporation, company, partnership, firm, association, and any owner or operator of a permittee.

i."Permittee" means a person who has secured a business permit to engage in the business of landscape irrigation contracting, pursuant to the provisions of P.L.1991, c.27 (C.45:5AA-1 et seq.).

L.1991, c.27, s.2; amended 2009, c.229, s.1.



Section 45:5AA-3 - Business Permit, Certification For Landscape Irrigation Contractors.

45:5AA-3 Business permit, certification for landscape irrigation contractors.

3. a. No person shall advertise, enter into or engage in the business of landscape irrigation contracting unless the person has first secured a business permit from the board and such person or an officer, partner or employee who is or will be actively engaged in the business for which a business permit is sought has obtained a landscape irrigation contractor certificate from the board in accordance with the provisions of P.L.1991, c.27 (C.45:5AA-1 et seq.), and such certified landscape irrigation contractor shall assume full responsibility for inspection and supervision of all landscape irrigation contracting work to be performed by the permittee. If a permittee or business permit applicant employs more than one certified landscape irrigation contractor, the permittee or business permit applicant shall designate which certified landscape irrigation contractor shall assume full responsibility for inspection and supervision of all landscape irrigation contracting work to be performed by the permittee. Any single act or transaction, including the advertising of available services, shall constitute engaging in the business of landscape irrigation contracting. A certified landscape irrigation contractor shall not be entitled to qualify more than one person for a business permit.

b.Officers, employees, and duly authorized representatives of the United States, the State, or any political subdivision thereof performing work on the property of the public entity; vendors of landscape irrigation components, materials, or equipment who perform only such functions as delivery, rendering of advice or assistance in the installation or normal warranty service or exchange of defective or damaged goods; contractors engaged in the design, fabrication, installation or construction of irrigation apparatus, or irrigation equipment of any type which is to be used solely for agricultural purposes in the production of harvestable and saleable vegetative or animal products; plumbing contractors as defined by section 2 of P.L.1968, c.362 (C.45:14C-2); and employees engaged in landscape irrigation contracting for a permittee which has at least one certified landscape irrigation contractor, are exempt from the requirement of a certificate imposed by this act.

c.If a landscape irrigation system is connected to a potable water supply, the landscape irrigation contractor's connection is to begin at the downstream side of a properly installed backflow prevention device as required by the Plumbing Subcode of the Uniform Construction Code adopted pursuant to section 5 of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-123).

d. (1) Landscape contractors are exempt from obtaining a certificate as provided in P.L.1991, c.27 (C.45:5AA-1 et seq.) when replacing sprinkler heads damaged during lawn mowing or grounds maintenance or when making minor incidental repairs to sprinkler piping damaged during landscape construction.

(2)The exemption provided in paragraph (1) of this subsection shall not apply to the installation of automatic controllers, electric or hydraulic control valves, drip irrigation systems and micro-irrigation systems, or to the performance of irrigation system service or maintenance.

e.Golf course employees performing work on landscape irrigation systems on the golf course where they are currently employed, are exempt from obtaining a certificate as provided in P.L.1991, c.27 (C.45:5AA-1 et seq.).

f.A business permit shall not be required in connection with landscape irrigation contracting performed by an employee of a community association for the community association's landscape irrigation system. For purposes of this subsection, "community association" means a condominium, homeowner, fee simple, cooperative or other community association.

g.Nothing in this act shall be construed to prevent individuals licensed or certified in this State under any other law from engaging in the profession for which they are licensed or certified.

L.1991, c.27, s.3; amended 2009, c.229, s.2.



Section 45:5AA-4 - Application For Certification As Landscape Irrigation Contractor.

45:5AA-4 Application for certification as landscape irrigation contractor.

4.A person seeking certification as a landscape irrigation contractor shall apply therefor on forms prescribed and provided by the board, and pay the application fee established by the board. In addition to any other information or documents that may be required by the board, each applicant shall submit satisfactory evidence that the applicant is at least 18 years of age, has no unresolved violations with the board and has a minimum of three years' experience within the last 15 years in the field of landscape irrigation. Field experience acquired after January 1, 1997 must comply with the requirements of P.L.1991, c.27 (C.45:5AA-1 et seq.).

L.1991, c.27, s.4; amended 2009, c.229, s.3.



Section 45:5AA-5 - Board Of Landscape Irrigation Contractors.

45:5AA-5 Board of Landscape Irrigation Contractors.

5. a. There is established in the Department of Community Affairs the Board of Landscape Irrigation Contractors, which shall consist of seven members, as follows: the Commissioner of Community Affairs, or the commissioner's designated representative, who shall serve ex officio; five public members who shall be landscape irrigation contractors and residents of the State; and one public member who shall be a licensed professional engineer or certified landscape architect. Each of the public members shall be appointed by the Governor with the advice and consent of the Senate, for terms of three years. Each of these members shall hold office for the term of the appointment and until a successor is appointed and qualified. Any vacancy in the membership occurring other than by expiration of a term shall be filled in the same manner as the original appointment, but for the unexpired term only.

b.The members of the board shall elect from among their number a chairperson, who shall schedule, convene, and chair board meetings, and a vice-chairperson who shall act as chair in the chairperson's absence.

c.The powers of the board are vested in the members thereof in office, and a majority of the total authorized membership of the board is required to exercise its powers at any meeting thereof; provided however, that if a board member has resigned or otherwise vacated his or her membership appointment before the expiration of his or her term, or if a board member does not serve after the expiration of his or her term pending the appointment of a successor, then, until such vacancies are filled, a majority of the currently serving membership of the board is required to exercise its powers at any meeting thereof.

d.The members of the board shall serve without compensation, but the board may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

e.The board shall meet twice annually, and at such other times as may be necessary, at a place provided by the department.

L.1991, c.27, s.5; amended 2009, c.229, s.4; 2015, c.169, s.2.



Section 45:5AA-6 - Duties, Powers Of Board.

45:5AA-6 Duties, powers of board.

6.The board shall:

a.Review the qualifications of an applicant for certification as a landscape irrigation contractor;

b.Insure the proper conduct and standards of examinations for the certification of landscape irrigation contractors;

c.Issue and renew certificates pursuant to this act, as appropriate;

d.Refuse to issue or renew or shall suspend or revoke a certificate issued under this act pursuant to section 8 of P.L.1991, c.27 (C.45:5AA-8);

e.Maintain a registry of landscape irrigation contractor certificates which shall record the name and address of the contractor, the date the certificate was issued, and the number of the certificate;

f.Require continuing education for certified landscape irrigation contractors as provided in section 10 of P.L.2009, c.229 (C.45:5AA-7.1);

g.Review applications for a business permit;

h.Issue a business permit to a person engaged in the business of landscape irrigation contracting and define any restrictions or requirements regarding the use of that permit;

i.Allow a person to continue to engage in landscape irrigation contracting for a period of up to 180 calendar days after the death, disability or cessation of employment of the responsible certificate holder who qualified the person for a business permit when the board is notified within 30 days of such an occurrence;

j.Refuse to issue or renew a business permit or suspend or revoke a business permit in accordance with section 8 of P.L.1991, c.27 (C.45:5AA-8);

k.Establish procedures for the registry of a business permit for each person engaged in the business of landscape irrigation contracting;

l.Maintain a registry of landscape irrigation contracting business permits which shall include the permittee's name, trade name, business permit number, federal and State tax identification numbers, landscape irrigation contractor's certificate name and certification number, street address and mailing address of the permittee, phone number of the permittee, and other information the board deems necessary;

m.Adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to carry out the provisions of this act; and

n.Adopt, pursuant to the "Administrative Procedure Act," fees for examinations, applications and renewals of certificates or business permits, and administrative costs associated with verifying continuing education requirements. These fees shall be prescribed or changed to the extent necessary to defray the expenses incurred by the board in the performance of its duties but shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

L.1991, c.27, s.6; amended 2009, c.229, s.5.



Section 45:5AA-7 - Development Of Qualifying Examination; Renewal, Granting Of Business Permit, Certificate.

45:5AA-7 Development of qualifying examination; renewal, granting of business permit, certificate.

7. a. The board shall develop an examination to evaluate the knowledge, ability, and fitness of applicants to perform as landscape irrigation contractors and for the certification thereof and shall administer these examinations at least semi-annually at times and places to be determined by the board. The board shall provide adequate written notice of the time and place of the examination. An applicant who fails an examination may not retake the examination sooner than six months after the initial examination. The board shall issue a certificate to an applicant who successfully passes the examination and otherwise meets the standards and qualifications established by the board.

b.Each initial certificate issued pursuant to this act shall expire on January 31 of the second calendar year following issuance. All certificates issued thereafter shall remain valid for a period of two years and shall expire on January 31 of the second calendar year. A new certificate issued any time after the regular January 31 date of issuance shall remain valid until the regular January 31 date of expiration.

c.A person may seek renewal of a certificate upon submission of a renewal application, proof of having obtained any required continuing education credits and payment of the renewal fee established by the board.

d.If a renewal application and fee are not received by the board, the certificate shall expire, except that a person may renew a certificate within two years of its expiration upon payment of an appropriate fee to be set by the board. A new certificate, issued pursuant to the provisions of this act, shall be required of a person who fails to renew a certificate within two years of its expiration.

e.Each application for a business permit or its renewal shall be accompanied by proof of liability insurance, and workers' compensation insurance if workers' compensation insurance is required by law, and the appropriate fee. The applicant or permittee shall notify the board of any insurance changes.

f.The board may, upon payment of appropriate fees, grant landscape irrigation contractors certificates without examination or upon partial examination to applicants licensed or certified by other states; provided that New Jersey landscape irrigation contractors are granted reciprocity by those states and those states' standards are equal or comparable to those of New Jersey.

L.1991, c.27, s.7; amended 2009, c.229, s.6.



Section 45:5AA-7.1 - Standards For Continuing Education.

45:5AA-7.1 Standards for continuing education.

10. a. The board shall establish standards for continuing education for landscape irrigation contractors as a condition of certification renewal for certificates issued under its jurisdiction. The standards shall concern the subject matter and the number and type of continuing education credits to be required.

b.The board shall approve education programs relevant to landscape irrigation and water conservation and designate by regulation the number of credits to be given for continuing education.

c.The board shall approve other equivalent educational programs including, but not limited to, programs provided by educational institutions, irrigation associations and other relevant professional and technical associations, as well as relevant trade groups and shall establish procedures for the issuance of credit upon the satisfactory completion of these programs.

d.The board shall waive continuing education requirements under this section on an individual basis for reasons of certified illness, undue hardship, disability, retirement, or other good cause.

L. 2009, c.229, s.10.



Section 45:5AA-8 - Denial, Suspension Of Certificate Or Business Permit.

45:5AA-8 Denial, suspension of certificate or business permit.

8. a. The board may refuse to admit a person to an examination or may refuse to issue or renew or may suspend or revoke any certificate or business permit issued by the board pursuant to this act upon proof that the applicant or holder of the certificate or business permit:

(1)Has obtained a certificate or business permit or authorization to sit for an examination, as the case may be, through fraud, deception, or misrepresentation;

(2)Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise or false pretense;

(3)Has engaged in gross negligence or gross incompetence;

(4)Has engaged in repeated acts of negligence or incompetence;

(5)Has engaged in occupational misconduct as may be determined by the board;

(6)Has been convicted of any crime involving moral turpitude or any crime relating adversely to the activity regulated by the board. For the purpose of this paragraph a plea of guilty, non vult, nolo contendere or any other similar disposition of alleged criminal activity shall be deemed a conviction;

(7)Has had his authority to engage in the activity regulated by the board revoked or suspended by any other state, agency or authority for reasons consistent with this section;

(8)Has violated or failed to comply with the provisions of this act;

(9)Is incapable, for medical or any other good cause, of discharging the functions of a certificate holder in a manner consistent with the public's health, safety and welfare; or

(10) Has failed to comply with the continuing education requirements as provided in section 10 of P.L.2009, c.229 (C.45:5AA-7.1).

b.The board shall afford a landscape irrigation contractor or person holding a business permit an opportunity for hearing before a certificate or business permit is revoked. The board shall afford a landscape irrigation contractor or person holding a business permit an opportunity for hearing after issuing an order to suspend a certificate or business permit, issued pursuant to section 10 of P.L.1991, c.27 (C.45:5AA-10).

L.1991, c.27, s.8; amended 2009, c.229, s.7



Section 45:5AA-9 - Violations, Penalties.

45:5AA-9 Violations, penalties.

9. a. If any person violates any provisions of P.L.1991, c.27 (C.45:5AA-1 et seq.), or any code, rule, regulation, or order adopted or issued pursuant thereto, the board may institute a civil action in a court of competent jurisdiction for injunctive or any other appropriate relief to prohibit and prevent a violation or violations and the court may proceed in the action in a summary manner.

b.If any person violates the provisions of P.L.1991, c.27 (C.45:5AA-1 et seq.) or any code, rule, regulation or order adopted or issued pursuant thereto, the board may assess a civil administrative penalty of not more than $2,500 for the first offense and not more than $5,000 for the second and each subsequent offense. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. No civil administrative penalty shall be levied except upon an administrative order issued pursuant to section 10 of P.L.1991, c.27 (C.45:5AA-10).

c.The board is authorized and empowered to compromise and settle any claim for a penalty in such amount in the discretion of the board as is appropriate and equitable under all circumstances.

d.Any person who violates a provision of P.L.1991, c.27 (C.45:5AA-1 et seq.) or any code, rule, regulation, or order adopted or issued pursuant thereto, or a court order issued pursuant to subsection a. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection b. of this section, is subject, upon order of the court, to a civil penalty of not more than $2,500 for the first offense and not more than $5,000 for the second and each subsequent offense.

e.If the violation is of a continuing nature, each day during which the violation continues, or each day in which the civil administrative penalty is not paid in full, constitutes an additional, separate and distinct offense. Any penalty imposed under this section may be recovered with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the "Penalty Enforcement Law of 1999" in connection with P.L.1991, c.27 (C.45:5AA-1 et seq.).

L.1991, c.27, s.9; amended 2009, c.229, s.8



Section 45:5AA-10 - Investigation, Authority Of Board.

45:5AA-10 Investigation, authority of board.

10. a. Should the board have cause to believe that any person is in violation of any provision of P.L.1991, c.27 (C.45:5AA-1 et seq.) or rules and regulations promulgated pursuant thereto, the board may initiate an investigation. If upon investigation the board determines that there has been a violation of the provisions of P.L.1991, c.27 (C.45:5AA-1 et seq.) or rules and regulations promulgated pursuant thereto, the board shall be authorized to:

(1)issue a letter of warning, reprimand, or censure with regard to any act, conduct, or practice which in the judgment of the board upon consideration of all relevant facts and circumstances does not warrant an initiation of formal action; or

(2)order any person violating any provision of P.L.1991, c.27 (C.45:5AA-1 et seq.) or rules and regulations promulgated pursuant thereto to cease or desist from future violations or to take such affirmative corrective action as may be necessary with regard to any act or practice found unlawful by the board; or

(3)order any person found to have violated any provision of P.L.1991, c.27 (C.45:5AA-1 et seq.) or rules and regulations promulgated pursuant thereto to restore any person for whom landscape irrigation contracting work was done to his position prior to performance of the work; or

(4)assess a civil administrative penalty in accordance with section 9 of P.L.1991, c.27 (C.45:5AA-9);

(5)Bring a civil action for injunctive or any other appropriate relief to prohibit and prevent such violation or violations in accordance with section 9 of P.L.1991, c.27 (C.45:5AA-9);

(6)Bring a civil action for a civil penalty in accordance with section 9 of P.L.1991, c.27 (C.45:5AA-9); or

(7) revoke or suspend a certificate or business permit pursuant to section 8 of P.L.1991, c.27 (C.45:5AA-8).

The use of any of the remedies specified under this section shall not preclude use of any other remedy specified.

b.Any person to which an order or assessment of civil administrative penalty or a notice of revocation of a certificate or business permit is issued has 20 days from the receipt of the order to deliver to the board a written request for a hearing. Upon receipt of that request, the board shall determine whether to conduct the hearing itself or refer the matter to the Office of Administrative Law, which shall assign an Administrative Law Judge to conduct a hearing in the form of a contested case pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). If the matter is referred to the Office of Administrative Law, the board shall affirm, reject, or modify the decision within 45 days of receipt of the Administrative Law Judge's initial decision by issuing its own final decision. The board's action shall be considered the final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and shall be subject only to judicial review as provided in the Rules of Court.

c.If no hearing is requested, an order becomes a final order upon the expiration of the 20-day period. This final order shall be considered the final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and shall be subject only to judicial review as provided in the Rules of Court. Payment of an administrative penalty is due when a final order is issued or when the order becomes a final order. Pending the determination by the board and upon application by a person to whom an order or notice of revocation is issued, the board may stay operation of an order upon such terms and conditions as it deems proper.

L.1991, c.27, s.10; amended 2009, c.229, s.9.



Section 45:5AA-11 - Other Licenses, Fees Required Of Certificate Holder

45:5AA-11. Other licenses, fees required of certificate holder
The issuance of a certificate by the board shall authorize any certificate holder to perform landscape irrigation contracting in any municipality, county or other political subdivision of the State, and no further examination or special license shall be required of the certificate holder, except business licenses, permit fees, and such other standard licenses and fees as may be required of any person doing business within the jurisdiction of the political subdivision.

L.1991,c.27,s.11.



Section 45:5B-1 - Short Title

45:5B-1. Short title
This act shall be known and may be cited as the "Cosmetology and Hairstyling Act of 1984."

L.1984, c. 205, s. 1.



Section 45:5B-2 - Legislative Findings And Declarations

45:5B-2. Legislative findings and declarations
The Legislature finds and declares that it is a valid public purpose:

a. To establish a single board which shall administer, coordinate and enforce this act and regulations promulgated pursuant to this act relating to the practices of cosmetology, hairstyling, barbering and beauty culture, the premises at which those services are rendered and the schools at which instruction in those practices may be obtained;

b. To protect those persons of the general public who are direct recipients of the services regulated by this act and registered students receiving instruction at licensed schools of cosmetology and hairstyling from unsafe, fraudulent and deceptive practices, as well as practices which reduce competition;

c. To maintain and ensure standards of competency and integrity for the occupations of cosmetology and hairstyling; and

d. To ensure that registered students at cosmetology and hairstyling schools receive thorough and reliable instruction.

L.1984, c. 205, s. 2.



Section 45:5B-3 - Definitions.

45:5B-3 Definitions.

3.As used in this act:

a."Barber" means any person who is licensed to engage in any of the practices encompassed in barbering.

b."Barbering" means any one or combination of the following practices when performed on the human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when performed for the general public, primarily for male customers:

(1)shaving or trimming of the beard, mustache or other facial hair;

(2)shampooing, cutting, arranging, relaxing or styling of the hair;

(3)singeing, dyeing, tinting, coloring, bleaching of the hair;

(4)applying cosmetic preparations, antiseptics, tonics, lotions or creams to the hair, scalp, face or neck;

(5)massaging, cleansing or stimulating the face, neck or scalp with or without cosmetic preparations, either by hand, mechanical or electrical appliances; or

(6)cutting, fitting, coloring or styling of hairpieces or wigs, to the extent that the services are performed while the wig is being worn by a person.

c."Beautician" means any person who is licensed to engage in any of the practices encompassed in beauty culture.

d."Beauty culture" means any one or combination of the following practices when performed on the human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when performed for the general public, primarily for female customers:

(1)shampooing, cutting, arranging, dressing, relaxing, curling, permanent waving or styling of the hair;

(2)singeing, dyeing, tinting, coloring, bleaching of the hair;

(3)applying cosmetic preparations, antiseptics, tonics, lotions, creams or makeup to the hair, scalp, face, neck or upper part of the body;

(4)massaging, cleansing, or stimulating the face, scalp, neck or upper part of the body, with or without cosmetic preparations either by hand, mechanical or electrical appliances;

(5)removing superfluous hair from the face, neck, arms, legs or abdomen by the use of depilatories, waxing or tweezers, but not by the use of electrolysis;

(6)manicuring the fingernails, nail-sculpturing or pedicuring the toenails; or

(7)cutting, fitting, coloring or styling of hairpieces or wigs to the extent that the services are performed while the wig is being worn by a person.

e."Board" means the New Jersey State Board of Cosmetology and Hairstyling.

f."Board of Barber Examiners" means the State Board of Barber Examiners established pursuant to P.L.1938, c.197 (C.45:4-27 et seq.).

g."Board of Beauty Culture Control" means the Board of Beauty Culture Control established pursuant to Chapter 4A of Title 45 of the Revised Statutes.

h."Clinic" means a designated portion of a licensed school in which members of the general public may receive cosmetology and hairstyling services from registered students in exchange for a fee which shall be calculated to recoup only the cost of materials used in the performance of those services.

i."Cosmetologist-hairstylist" means any person who is licensed to engage in the practices encompassed in cosmetology and hairstyling.

j."Cosmetology and hairstyling" means any one or combination of the following practices when performed on the human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when performed for the general public, for male or female customers:

(1)shaving or trimming of the beard, mustache or other facial hair;

(2)shampooing, cutting, arranging, dressing, relaxing, curling, permanent waving or styling of the hair;

(3)singeing, dyeing, tinting, coloring, bleaching of the hair;

(4)applying cosmetic preparations, antiseptics, tonics, lotions, creams or makeup to the hair, scalp, face or neck;

(5)massaging, cleansing or stimulating the face, neck or upper part of the body, with or without cosmetic preparations, either by hand, mechanical or electrical appliances;

(6)removing superfluous hair from the face, neck, arms, legs or abdomen by the use of depilatories, waxing or tweezers, but not by the use of electrolysis;

(7)manicuring the fingernails, nail-sculpturing or pedicuring the toenails;

(8)cutting, fitting, coloring or styling of hairpieces or wigs to the extent that the services are being performed while the wig is being worn by a person; or

(9)hairweaving to the extent that the procedure does not involve the replacement of human hair by means of the insertion of any natural or synthetic fiber hair into the scalp.

k."Manicurist" means a person who holds a license to engage in only the practice of manicuring.

l."Manicuring" means any one or combination of the following practices when performed on the human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when performed for the general public, for male or female customers:

(1)manicuring of the fingernails;

(2)pedicuring of the toenails;

(3)nail sculpturing; or

(4)removing superfluous hair from the face, neck, arms, legs or abdomen by the use of depilatories, waxing or tweezers, but not by the use of electrolysis.

m."Owner" means any person, corporation, firm or partnership who has a financial interest in a school or shop entitling him to participate in the promotion, management and proceeds thereof. It does not include a person whose connection with a school or shop entitles him only to reasonable salary or wages for services actually rendered.

n."Practicing licensee" means any person who holds a license to practice barbering, beauty culture, cosmetology and hairstyling, manicuring or as a skin care specialist.

o."Registered student" means a person who is engaged in learning and acquiring a knowledge of any of the practices included in the definition of cosmetology and hairstyling, including beauty culture, barbering, manicuring and skin care specialty, under the direction and supervision of a person duly authorized under this act to teach cosmetology and hairstyling and who is enrolled in a program of instruction at a licensed school of cosmetology and hairstyling, completion of which may render him eligible for licensure pursuant to this act but does not mean a person who is enrolled in a public school vocational program in cosmetology and hairstyling approved by the State Board of Education or in any other cosmetology and hairstyling program approved by the State Board of Education.

p."Registration card" means a document issued by the board to a registered student upon receipt of documentation from a licensed school of cosmetology and hairstyling that the student is enrolled.

q."School" means an establishment or place licensed by the board to be maintained for the purpose of teaching cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty to registered students.

r."Senior student" means a registered student who has successfully completed one-half of the total hours of instruction required for licensure as a cosmetologist-hairstylist, beautician, barber, manicurist or skin care specialist in a licensed school of cosmetology and hairstyling, as determined by the board pursuant to regulation, or in any public school vocational training program approved by the State Board of Education.

s."Student permit" means a permit issued to a senior student which enables him to practice cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty, as appropriate, based on the course of instruction in which the student is enrolled, in a school clinic or shop while a registered student at a licensed school of cosmetology and hairstyling or enrolled in an approved vocational training program.

t."Shop" means any fixed establishment or place where one or more persons engage in one or more of the practices included in the definition of cosmetology and hairstyling, barbering, beauty culture, manicuring or skin care specialty.

u."Teacher" means any person who is licensed by the board to give instruction or training in the theory or practice of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty.

v."Temporary permit" means a permit issued to applicants for licensure awaiting scheduling or results of an examination.

w.(Deleted by amendment, P.L.2009, c.162)

x."Skin care specialist" means a person who holds a license to engage in only the practices included in the definition of skin care specialty.

y."Skin care specialty" means any one or combination of the following practices when performed on the male or female human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when performed for the general public, primarily for male customers:

(1)applying cosmetic preparations, antiseptics, tonics, lotions, creams or makeup to the scalp, face or neck;

(2)massaging, cleansing or stimulating the face, neck or upper part of the body, with or without cosmetic preparations, either by hand, mechanical or electrical appliances; or

(3)removing superfluous hair from the face, neck, arms, legs or abdomen by the use of depilatories, waxing or tweezers, but not by the use of electrolysis.

z. (Deleted by amendment, P.L.2009, c.162)

L.1984, c.205, s.3; amended 1995, c.82, s.1; 1995, c.262; 2000, c.159, s.1; 2009, c.162, s.1.



Section 45:5B-4 - New Jersey State Board Of Cosmetology And Hairstyling.

45:5B-4 New Jersey State Board of Cosmetology and Hairstyling.

4.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the New Jersey State Board of Cosmetology and Hairstyling. The board shall consist of 11 members who are residents of the State, three of whom shall be public members, two appointed pursuant to subsection b. of section 2 of P.L.1971, c.60 (C.45:1-2.2) and one additional public member, and one of whom shall be a State executive department member appointed pursuant to subsection c. of section 2 of P.L.1971, c.60 (C.45:1-2.2). Of the remaining seven members, six shall hold practicing licenses issued by the board and shall have been engaged in the practice of beauty culture, barbering or cosmetology and hairstyling for at least five years prior to their appointments, but shall not have been engaged in the conduct of or teaching at a licensed school of beauty culture or cosmetology and hairstyling. The remaining one member appointed by the board created by this act shall hold a teacher's license issued by the board and shall have been engaged in the teaching of beauty culture or cosmetology and hairstyling or shall have been involved in the conduct of a licensed school of beauty culture or school of cosmetology and hairstyling in this State for at least five years prior to the appointment.

L.1984, c.205, s.4; amended 2009, c.162, s.2.



Section 45:5B-5 - Board Members; Appointment; Terms; Compensation.

45:5B-5 Board members; appointment; terms; compensation.

5.The Governor shall appoint members to the board with the advice and consent of the Senate. The Governor shall appoint each member for a term of three years. Each member shall hold office until his successor has been qualified. Any vacancy in the membership of the board shall be filled in the same manner as the original appointment for the unexpired term only. No member of the board may serve more than two successive terms in addition to any unexpired term to which he has been appointed. Members of the board shall be compensated and reimbursed for expenses and provided with office and meeting facilities pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5). The board shall annually elect from among its members a chairman and vice chairman. The board shall meet six times per year and may hold additional meetings as necessary to discharge its duties.

L.1984, c.205, s.5; amended 2009, c.162, s.3.



Section 45:5B-6 - Duties Of Board.

45:5B-6 Duties of board.

6.The board shall:

a.Review the qualifications of applicants for licensure;

b.Devise examinations for licensure which include practical and written portions;

c.Administer and grade examinations or employ competent examiners to administer and grade examinations but in no case shall the board permit a person having any affiliation with a licensed school to examine or grade an applicant who has been a registered student at the school with which the examiner has an affiliation;

d.Issue and renew licenses of any cosmetologist-hairstylist, beautician, barber, manicurist, skin care specialist, teacher, shop, or school;

e.Issue student permits to senior students, which permits shall remain valid during the period that the student is registered at a licensed school or enrolled in an approved vocational training program;

f.Issue temporary permits to applicants for licensure who are awaiting scheduling for or results from an examination;

g.Issue registration cards to registered students;

h.Suspend, revoke or refuse to renew a license and exercise investigative powers pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

i.Appoint and employ an executive director and an assistant executive director subject to the approval of the Attorney General, and other employees as necessary to carry out the provisions of this act;

j.Determine the duties that the executive director and the assistant executive director shall perform;

k.File with the Attorney General a petition to remove any executive director or assistant executive director for cause, which petition shall be acted upon by the Attorney General in a manner which he deems appropriate;

l.Establish fees for initial licensure, permits, renewals and restoration of licenses as well as for duplication of lost licenses pursuant to section 2 of P.L.1974, c.46 (C.45:1-3.2);

m.Maintain records of all practicing licensees and all licensed teachers. Records shall include the latest work address of each licensee, as provided on applications for licensure and renewals thereof;

n.Maintain a record of all registered students and all persons holding student permits;

o.Maintain a record of all shops licensed by the board to offer one or more of the services encompassed within the definition of cosmetology and hairstyling;

p.Maintain a record of all schools licensed by the board to offer courses of instruction or training in the practice and theory of cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty to registered students, which courses shall be approved by the board for the awarding of credit for licensure;

q.Make available for public inspection all records required to be kept pursuant to this section;

r.Promulgate regulations governing the practice and teaching of cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty as are necessary to implement this act and to insure that cosmetology and hairstyling services and instruction in those services are being offered both in a manner which is sanitary and safe and in a manner which is not intended to deceive or mislead the general public;

s.Promulgate regulations governing the conduct of shops and schools as are necessary to implement this act and to assure that cosmetology and hairstyling services and instruction in those services are being offered both in a manner that is sanitary and safe, and in a manner not intended to deceive or mislead the general public, students of the schools, or organizations awarding financial aid to the students and to clarify or define any term used in the act and to define any activity included in hairstyling and cosmetology, beauty culture, barbering, manicuring and skin care specialty;

t.Review curricula offered by licensed schools in courses of instruction offered to registered students and approve those curricula which offer comprehensive training in cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty;

u.Direct the conduct of inspections or investigations of all licensed shops and schools;

v.Direct the conduct of inspections or investigations of any premises from which the board may have reason to believe that cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty services are being offered, or that courses of instruction are being offered to registered students; and

w.Establish criteria and standards for education and experience required for licensure.

L.1984, c.205, s.6; amended 1995, c.82, s.2; 2009, c.162, s.4.



Section 45:5B-7 - Services Requiring License; Exceptions.

45:5B-7 Services requiring license; exceptions.

7.No person shall render any of the services encompassed within the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty services, without first having secured a license from the board which permits the offering of that service in accordance with the authority provided by the license, except for the following persons when acting within the scope of their profession or occupation:

a.Persons authorized by the laws of this State to practice medicine and surgery, dentistry, chiropractic and acupuncture;

b.Registered nurses, licensed practical nurses, nurses' aides, physical therapists , physical therapy assistants, and other licensed health care professionals;

c.Personnel employed by, and providing services in facilities regulated by, the United States Department of Veterans Affairs or the United States Department of Defense;

d.Persons employed to render cosmetology and hairstyling services in the course of and incidental to the business of employers engaged in the theatrical, radio, television or motion picture production industries, modeling or photography;

e.Persons employed to demonstrate, recommend or administer cosmetic preparations, lotions, creams, makeup or perfume intended for home use for the purposes of effecting retail sales if those persons neither accept payment from the consumer for that demonstration nor make the demonstration contingent upon the purchase of any product or service; or

f.Senior students holding a student permit; provided that those services are rendered in a school clinic or licensed shop during hours that the student does not have scheduled classes.

L.1984, c.205, s.7; amended 2009, c.162, s.5.



Section 45:5B-8 - Premises Exemptions.

45:5B-8 Premises exemptions.

8.No person shall offer or render any of the services encompassed within the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty services, in a place which is not licensed as a shop or school, except that a practicing licensee, duly licensed pursuant to this act, may render the services which he is licensed to offer:

a.Upon patients in hospitals, nursing homes, and other licensed health care facilities;

b.Upon inmates and residents of institutions of the Department of Corrections or the Department of Human Services;

c.Upon an invalid or handicapped person in the person's place of residence, if the practicing licensee is sponsored by a licensed shop and a record of those services is maintained by that shop;

d.Upon performers or models, prior to, in anticipation of or during a performance; or

e.Upon potential consumers of cosmetic preparations, lotions, creams, makeup or perfume which are intended for home use if the application of the product is made for the purposes of effecting a retail sale and the person neither accepts payment from the consumer for the service, nor makes the provision of the service contingent upon the purchase of any product or service.

Nothing contained in this section shall be construed to preclude a student enrolled in a school of cosmetology and hairstyling licensed in this State, or in a public school approved by the State Board of Education to offer a vocational program in cosmetology and hairstyling, or a student enrolled in a cosmetology and hairstyling program approved by the State Board of Education, from engaging in any activities incident to the instruction provided in such school or program.

L.1984, c.205, s.8; mended 1995, c.82, s.3; 2009, c.162, s.6.



Section 45:5B-9 - Shop Licenses.

45:5B-9 Shop licenses.

9.No person, firm, corporation, partnership or other legal entity shall operate, maintain or use premises for the offering of or rendering of any one or more of the services encompassed in the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty without first having secured a shop license from the board.

L.1984, c.205, s.9; amended 1995, c.82, s.4; 2009, c.162, s.7.



Section 45:5B-10 - Licensure For Schools Required.

45:5B-10 Licensure for schools required.

10. No person, firm, corporation, partnership or other legal entity shall operate, maintain or use premises at which courses of instruction in cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty services are offered to registered students without first having secured a school license from the board. Nothing herein shall prohibit the offering of educational programs and courses in cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty to practicing licensees or teachers at unlicensed premises. However, no course offered at an unlicensed premises shall be recognized by the board in satisfaction of licensure eligibility requirements. All educational programs and courses offered at unlicensed premises shall be conducted by practicing licensees.

L.1984, c.205, s.10; amended 2009, c.162, s.8.



Section 45:5B-11 - Practicing License Requirement.

45:5B-11 Practicing license requirement.

11. A shop licensed by the board shall employ at least one experienced practicing licensee to generally oversee the management of the shop. The practicing licensee shall:

a.Hold a cosmetologist-hairstylist license and have three years of experience as a cosmetologist-hairstylist; or

b. (1) If the shop performs only beauty culture services, hold a cosmetologist-hairstylist or beauty culture license and have three years of experience as a cosmetologist-hairstylist or beautician; or

(2) If the shop performs only barbering services, hold a cosmetologist-hairstylist or barbering license and have three years of experience as a cosmetologist-hairstylist or barber; or

c.If the shop performs only manicuring services, hold a cosmetologist-hairstylist, beautician or manicurist license and have three years of experience as a cosmetologist-hairstylist, beautician or manicurist; or

d.If a shop performs only skin care specialty services, hold a cosmetologist-hairstylist, beautician or skin care specialty license and have three years of experience as a cosmetologist-hairstylist, beautician or skin care specialist.

A shop which satisfies the requirements of this section by employing a practicing licensee who holds a beautician, barber, manicuring or skin care specialty license is precluded from employing senior students other than those being trained in the practice for which the practicing licensee holds a license unless the shop also employs a practicing licensee who holds a license as a cosmetologist-hairstylist and has at least three years of experience as a cosmetologist-hairstylist.

L.1984, c.205, s.11; amended 1987, c.92, s.1; 1998, c.88; 2000, c.159, s.2; 2009, c.162, s.9.



Section 45:5B-12 - Unlawful Practices; Persons.

45:5B-12 Unlawful practices; persons.

12. In addition to any practice declared unlawful pursuant to P.L.1978, c.73 (C.45:1-14 et seq.), it shall be unlawful for any person to engage in the following practices:

a.Advertise in a manner which would tend to mislead consumers of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

b.Advertise, practice or attempt to practice under another's name or trade name;

c.Continue to practice while knowingly having an infectious, contagious or communicable disease which could reasonably be expected to be transmitted during the course of rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

d.Engage in fraudulent practices for the purpose of securing financial aid from any institution or agency offering that aid to students of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty;

e.Aid, abet, or knowingly permit a person not licensed pursuant to this act to render any of the services encompassed within the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty;

f.Fail to display a practicing license at any place at which the licensee renders services; or

g.Engage in one or more of the practices included in the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty, in premises not licensed as a shop or a school, except as provided in section 8 of this act.

L.1984, c.205, s.12; amended 1995, c.82, s.5; 2009, c.162, s.10.



Section 45:5B-12.1 - License Under Act Required For Certain Practices.

45:5B-12.1 License under act required for certain practices.

14.a. No person shall represent himself or hold himself out as engaging in the practices encompassed in cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty, unless licensed under this act.

b.No person shall use the title or designation "cosmetologist-hairstylist," "beautician," "barber," "manicurist," or "skin care specialist" or any other title or designation suggesting that the person is a cosmetologist-hairstylist, beautician, barber, manicurist or skin care specialist unless licensed under this act, and unless the title or designation corresponds to the license held by the person pursuant to this act.

L.1995, c.82, s.14; amended 2009, c.162, s.11.



Section 45:5B-12.2 - Display Of License Without Showing Home Address.

45:5B-12.2 Display of license without showing home address.

1.Any license displayed pursuant to P.L.1984, c.205 (C.45:5B-1 et seq.) may be displayed in a manner which prevents the public display of the licensee's home address, provided that the license is not permanently defaced or altered and the license and all of the information contained thereon, including the address of record, can be presented upon the request of a person conducting an investigation.

L.2003,c.297,s.1.



Section 45:5B-13 - Unlawful Practices; Shops, Owners.

45:5B-13 Unlawful practices; shops, owners.

13. In addition to any practice declared unlawful pursuant to P.L.1978, c.73 (C.45:1-14 et seq.), it shall be unlawful for a licensed shop or shop owner to engage in the following practices:

a.Advertise in a manner which would tend to mislead consumers of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

b.Advertise, operate a shop or attempt to operate a shop under another's name or trademark;

c.Knowingly permit any practicing licensee to render services when that licensee has an infectious, contagious or communicable disease which could reasonably be expected to be transmitted during the course of rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

d.Aid, abet or permit a person not licensed pursuant to this act to render any of the services encompassed within the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty;

e.Maintain a shop in a manner which is unsafe or unsanitary;

f.Fail to display, in a conspicuous place, its shop license; or

g.Fail to employ one person with the required experience as provided in section 11 of this act.

L.1984, c.205, s.13; amended 1995, c.82, s.6; 2009, c.162, s.12.



Section 45:5B-14 - Unlawful Practices; Schools, Owners.

45:5B-14 Unlawful practices; schools, owners.

14. In addition to any practice declared unlawful pursuant to P.L.1978, c.73 (C.45:1-14 et seq.), it shall be unlawful for a licensed school or school owner to engage in the following practices:

a.Advertise in a manner which would tend to mislead potential students or consumers of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services offered within the school's clinic;

b.Advertise, operate a school or attempt to open a school under another's name or trade name;

c.Permit students to practice upon each other or members of the public while knowingly having an infectious, contagious or communicable disease which could reasonably be expected to be transmitted during the course of teaching or rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

d.Permit teachers to demonstrate cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services on students while knowingly having an infectious, contagious or communicable disease which could reasonably be expected to be transmitted during the course of teaching or rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

e.Engage in fraudulent practices for the purpose of securing financial aid from any institution or agency offering aid to students of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty;

f.Aid, abet, or permit a person not licensed pursuant to this act to teach any of the services encompassed within the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty to registered students;

g.Maintain any premises from which the practice of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty is offered, or the teaching of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty is offered in a manner which is unsanitary or unsafe;

h.Fail to display, in a conspicuous place, its school license;

i.Fail to maintain accurate records of attendance by any registered student for at least five years after the student's enrollment ends, which records shall be subject to inspection by the board;

j.Fail to notify the board on forms it may prescribe of any student who obtains a leave of absence, fails to attend classes for a period of more than 90 consecutive days or withdraws from school; or

k.Fail to maintain the required bond during all periods of operation.

L.1984, c.205, s.14; amended 1995, c.82, s.7; 2009, c.162, s.13.



Section 45:5B-15 - Unlawful Practices; Teachers.

45:5B-15 Unlawful practices; teachers.

15. In addition to any practice declared unlawful pursuant to P.L.1978, c.73 (C.45:1-14 et seq.), it shall be unlawful for a licensed teacher to engage in the following practices:

a.Advertise in a manner which would tend to mislead potential students or consumers of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services offered in the school clinic;

b.Advertise, teach or attempt to open a school under another person's name;

c.Knowingly permit students to practice upon each other or members of the public while having an infectious, contagious or communicable disease which could reasonably be expected to be transmitted during the course of rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

d.Demonstrate cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services on students while knowingly having an infectious, contagious or communicable disease which could reasonably be expected to be transmitted during the course of rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services;

e.Engage in fraudulent practices for the purpose of securing financial aid from any institution or agency offering aid to students of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty;

f.Aid, abet or permit a person not licensed pursuant to this act to teach any of the services included in the definition of cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty to registered students;

g.Teach cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty in a manner which is unsatisfactory or unsafe;

h.Fail to display in a conspicuous place a valid teacher's license at the school; or

i.Fail to accurately and truthfully record attendance by registered students.

L.1984, c.205, s.15; amended 1995, c.82, s.8; 2009, c.162, s.14.



Section 45:5B-16 - Application For Licensure.

45:5B-16 Application for licensure.

16. Each applicant for initial licensure as a practicing licensee shall submit to the board satisfactory evidence, on forms as the board requires, that he:

a.Is of good moral character;

b.Is at least 17 years of age;

c.Does not have any communicable, contagious or infectious disease which could reasonably be expected to be transmitted during the course of rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services; and

d.Has successfully completed high school or has successfully passed an examination developed by the General Education Development (GED) Testing Service.

L.1984, c.205, s.16; amended 1995, c.82, s.9; 2009, c.162, s.15.



Section 45:5B-17 - Licensure As Cosmetologist-hairstylist.

45:5B-17 Licensure as cosmetologist-hairstylist.

17. An applicant seeking licensure as a cosmetologist-hairstylist shall:

a.(Deleted by amendment, P.L.2009, c.162)

b.Demonstrate successful completion of a course in cosmetology and hairstyling consisting of:

(1)Instruction at a school of cosmetology and hairstyling licensed in this State, the curriculum for which shall be established by the board pursuant to regulation; or

(2)A program in a public school approved by the State Board of Education to offer a vocational program in cosmetology and hairstyling, or other cosmetology and hairstyling program approved by the State Board of Education; or

(3)Instruction at a school of cosmetology and hairstyling licensed in another state or a foreign country which, in the opinion of the board, offers curricula which is substantially similar to that offered at licensed schools within the State; and

c.Take and pass an examination conducted by the board, as provided by this act.

L.1984, c.205, s.17; amended 1985, c.272, s.1; 2009, c.162, s.16.



Section 45:5B-20 - Initial Licensure As Beautician.

45:5B-20 Initial licensure as beautician.

20. An applicant seeking initial licensure as a beautician shall:

a.(Deleted by amendment, P.L.2009, c.162)

b.(Deleted by amendment, P.L.2009, c.162)

c.(Deleted by amendment, P.L.2009, c.162)

d.(Deleted by amendment, P.L.2009, c.162)

e.Demonstrate successful completion of a course of instruction in beauty culture consisting of:

(1)Instruction at a school of cosmetology and hairstyling licensed in this State, the curriculum for which shall be established by the board pursuant to regulation; or

(2)A program in a public school approved by the State Board of Education to offer a vocational program in cosmetology and hairstyling or beauty culture, or other cosmetology and hairstyling or beauty culture program approved by the State Board of Education; or

(3)Instruction at a school of cosmetology and hairstyling or beauty culture licensed in another state or a foreign country which, in the opinion of the board, offers curricula which are substantially similar to that offered at licensed schools within the State; and

f.Take and pass an examination conducted by the board.

L.1984, c.205, s.20; amended 1985, c.272, s.2; 2009, c.162, s.17.



Section 45:5B-21 - Initial Licensure As Barber.

45:5B-21 Initial licensure as barber.

21. An applicant seeking initial licensure as a barber shall:

a.(Deleted by amendment, P.L.2009, c.162)

b.(Deleted by amendment, P.L.2009, c.162)

c.(Deleted by amendment, P.L.2009, c.162)

d.Demonstrate successful completion of a course of instruction in barbering consisting of:

(1)Instruction at a school of cosmetology and hairstyling licensed in this State, the curriculum for which shall be established by the board pursuant to regulation; or

(2)A program at a public school approved by the State Board of Education to offer a vocational program in cosmetology and hairstyling or barbering, or other cosmetology and hairstyling or barbering program approved by the State Board of Education; or

(3)Instruction at a school of cosmetology and hairstyling or barbering licensed in another state or a foreign country which, in the opinion of the board, offers curricula which are substantially similar to that offered at licensed schools within the State; and

e.Take and pass an examination conducted by the board, as provided by this act.

L.1984, c.205, s.21; amended 1987, c.92, s.5; 2009, c.162, s.18.



Section 45:5B-22 - Initial Licensure As Manicurist.

45:5B-22 Initial licensure as manicurist.

22. An applicant seeking initial licensure as a manicurist shall:

a.(Deleted by amendment, P.L.2009, c.162)

b.Demonstrate successful completion of a course of instruction in manicuring, the curriculum for which shall be established by the board pursuant to regulation at:

(1)a school of cosmetology and hairstyling licensed in this State; or

(2)a public school approved by the State Board of Education to offer a vocational program in cosmetology and hairstyling, beauty culture or manicuring, or other cosmetology and hairstyling, beauty culture or manicuring program approved by the State Board of Education; or

(3)a school of cosmetology and hairstyling, beauty culture or manicuring licensed in another state or foreign country which, in the opinion of the board, offers curricula which are substantially similar to that offered at licensed schools within this State; and

c.Take and pass an examination conducted by the board.

L.1984, c.205, s.22; amended 2000, c.159, s.3; 2009, c.162, s.19.



Section 45:5B-22.1 - Initial Licensure As Skin Care Specialist.

45:5B-22.1 Initial licensure as skin care specialist.

13. An applicant seeking initial licensure as a skin care specialist shall:

a.(Deleted by amendment, P.L.2009, c.162)

b.Demonstrate successful completion of a course of instruction in the practice of a skin care specialty, the curriculum for which is to be established by the board pursuant to regulation at:

(1)a school of cosmetology and hairstyling licensed in this State; or

(2)a public school approved by the State Board of Education to offer a vocational program in cosmetology and hairstyling, beauty culture or skin care specialty or other cosmetology and hairstyling, beauty culture or skin care specialty program approved by the State Board of Education; or

(3)a school of cosmetology and hairstyling, beauty culture or skin care specialty licensed in another state or foreign country which, in the opinion of the board, offers curricula which is substantially similar to that offered at licensed schools within this State; and

c.Take and pass an examination conducted by the board.

L.1995, c.82, s.13; amended 2009, c.162, s.20.



Section 45:5B-23 - Licensure As Teacher Of Cosmetology And Hairstyling.

45:5B-23 Licensure as teacher of cosmetology and hairstyling.

23. An applicant for a license to teach cosmetology and hairstyling shall submit to the board satisfactory evidence that he:

a.Is of good moral character;

b.Is at least 18 years of age;

c.Does not have a communicable, contagious or infectious disease;

d.Has successfully completed high school or successfully passed the examination developed by the General Education Development (GED) Testing Service ;

e.Holds a cosmetologist-hairstylist license issued by the board;

f.Has successfully completed a teacher training course, the curriculum for which shall be established by the board pursuant to regulation, consisting of practice and theory of teaching conducted at a licensed school of cosmetology and hairstyling in this State or a school of cosmetology and hairstyling or beauty culture licensed in another state or foreign country which, in the opinion of the board, offers a curriculum which is substantially similar to that offered at licensed schools within this State;

g.Has successfully completed a 30-hour teaching methods course conducted by a college approved by the Commission on Higher Education and recognized by the board or a substantially equivalent teaching methods course conducted by a college in another state which is approved by the higher education authorities of that state and recognized by the board;

h.Has attained six months' employment experience in a licensed shop within this State which may be obtained prior to, at the same time as, or subsequent to the period during which the applicant is attending the teacher training course offered by a licensed school of cosmetology and hairstyling of this State or has attained six months' licensed employment in another state or foreign country; and

i.Has successfully completed an examination conducted by the board.

L.1984, c.205, s.23; amended 1987, c.92, s.2; 2009, c.162, s.21.



Section 45:5B-25 - Eligibility To Obtain Student Permit.

45:5B-25 Eligibility to obtain student permit.

25. To be eligible to obtain a student permit, an applicant shall submit to the board satisfactory evidence that he:

a.Is a senior student in a course of instruction in cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care, as appropriate; and

b.Does not have a communicable, contagious or infectious disease which could reasonably be expected to be transmitted during the course of rendering cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services.

All permits shall remain valid only during the period that the student is registered at a licensed school of cosmetology and hairstyling or enrolled in an approved vocational program and shall expire upon a student's graduation, withdrawal or leave of absence from the school or program for more than 90 consecutive days.

L.1984, c.205, s.25; amended 1995, c.82, s.10; 2009, c.162, s.22.



Section 45:5B-26 - Application Fee; Examination; Temporary Permit

45:5B-26. Application fee; examination; temporary permit
Upon submitting satisfactory evidence of eligibility for any practicing license, an applicant shall submit to the board a fee as required by the board. The applicant then shall be scheduled to sit for the examination conducted by the board in the practice in which he is seeking a practicing license. Upon scheduling, he shall be issued a temporary permit to engage in the practice for which the applicant is seeking a license. The permit shall remain valid for a period of no more than 120 days and shall expire upon receipt of a newly issued license by the licensee. Only one temporary permit shall be issued to an applicant. No temporary permit shall be issued to applicants awaiting scheduling of and results from the teacher examination.

L.1984, c. 205, s. 26.



Section 45:5B-27 - Examinations

45:5B-27. Examinations
27. All examinations conducted by the board pursuant to this act shall consist of practical and written portions and may be administered in English, and in the case of practicing licensees, in Spanish or with the aid of a translator, if the board, in its discretion, deems that aid to be warranted.

L.1984,c.205,s.27; amended 1991,c.313,s.3.



Section 45:5B-28 - Licensees From Other State, Country; Eligibility For Licensure.

45:5B-28 Licensees from other state, country; eligibility for licensure.

28. Applicants possessing a license to render services in another state or a foreign country, which services are included within the definition of cosmetology and hairstyling as set forth in this act, may be issued a license as a cosmetologist-hairstylist, beautician, barber, manicurist or skin care specialist, as appropriate, without examination, provided, however, that the state or country has established eligibility criteria substantially similar to those established in this State, and the applicant has paid a fee as required by the board and submitted certification from the licensing jurisdiction. A person possessing a license to practice cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty services issued by a licensing authority from another state or a foreign country which has established eligibility criteria with respect to cosmetology and hairstyling, beauty culture, barbering, manicuring or skin care specialty training which are, in the opinion of the board, less stringent than those required in this State may, nevertheless, be eligible for licensure without examination, if he can present satisfactory evidence of prior practical experience of three years working in a licensed shop in the practice in which the applicant is seeking licensure.

L.1984, c.205, s.28; amended 2009, c.162, s.28.



Section 45:5B-31 - Application For License To Open Shop.

45:5B-31 Application for license to open shop.

31. a. A person, corporation, firm or partnership intending to open a shop shall:

(1)Make application to the board on forms as it may require demonstrating that the physical premises and the operation of the shop will meet minimum criteria as established by the board;

(2)Permit an inspection of the premises;

(3)Pay a fee as may be required by the board;

(4)Employ a practicing licensee with the required experience pursuant to section 11 of P.L.1984, c.205 (C.45:5B-11).

b.Nothing contained in P.L.1984, c.205 (C.45:5B-1 et seq.) shall be construed to preclude a person, corporation, firm or partnership from obtaining a shop license for a shop which offers only manicuring services as enumerated in subsection l. of section 3 of P.L.1984, c.205 (C.45:5B-3); provided the applicant for a manicuring shop license complies with the requirements of subsection a. of this section. The minimum criteria established by the board by regulation for such a shop shall be appropriate to the practice offered by the shop, without regard to the practices not offered by the shop.

c.Nothing contained in P.L.1984, c.205 (C.45:5B-1 et seq.) shall be construed to preclude a person, corporation, firm or partnership from obtaining a shop license for a shop which offers only skin care specialty services as enumerated in subsection y. of section 3 of P.L.1984, c.205 (C.45:5B-3); provided the applicant for a skin care specialty shop license complies with the requirements of subsection a. of this section. The minimum criteria established by the board by regulation for such a shop shall be appropriate to the practice offered by the shop, without regard to the practices not offered by the shop.

d.Nothing contained in this act shall be construed to preclude a person, corporation, firm or partnership from obtaining a shop license for a shop which offers only beauty culture services as enumerated in subsection d. of section 3 of P.L.1984, c.205 (C.45:5B-3); provided the applicant for a beauty culture shop license complies with the requirements of subsection a. of this section. The minimum criteria established by the board by regulation for such a shop shall be appropriate to the practice offered by the shop, without regard to the practices not offered by the shop.

e.Nothing contained in P.L.1984, c.205 (C.45:5B-1 et seq.) shall be construed to preclude a person, corporation, firm or partnership from obtaining a shop license for a shop which offers only barbering services as enumerated in subsection b. of section 3 of P.L.1984, c.205 (C.45:5B-3); provided the applicant for a barber shop license complies with the requirements of subsection a. of this section. The minimum criteria established by the board by regulation for such a shop shall be appropriate to the practice offered by the shop, without regard to the practices not offered by the shop.

L.1984, c.205, s.31; amended 1995, c.86; 2000, c.159, s.4; 2009, c.162, s.24.



Section 45:5B-32 - Application To Open School; Inspection; Bond; Fee

45:5B-32. Application to open school; inspection; bond; fee
A person, corporation, firm or partnership intending to open a school shall:

a. Make application to the board on forms as it may require demonstrating the physical premises and the operation of the school will meet minimum criteria as established by the board;

b. Permit an inspection of the premises;

c. Post a bond in favor of the State in an amount which shall be determined on the basis of the school's enrollment, in accordance with regulations provided by the board, except in no case shall the bond posted by a school be in an amount less than $10,000.00; and

d. Pay a fee as required by the board.

L.1984, c. 205, s. 32.



Section 45:5B-33 - Bond For Licensed Schools; Grievance Against School; Initiation Of Action On Bond

45:5B-33. Bond for licensed schools; grievance against school; initiation of action on bond
A person, partnership, corporation or agency, department or political subdivision of State government including the board, may initiate an action on the bond required pursuant to section 32 of this act, if the person, partnership, corporation or agency, department, or political subdivision of State government is aggrieved, damaged or injured by any misconduct or violation for which the licensed school is held responsible.

L.1984, c. 205, s. 33.



Section 45:5B-34 - Biennial License Renewal.

45:5B-34 Biennial license renewal.

34. All practicing licenses and teachers' licenses issued shall be renewable on a biennial basis on a date determined by the board.

L.1984, c.205, s.34; amended 2000, c.159, s.5; 2009, c.162, s.25.



Section 45:5B-35 - Renewal Of Shop, School License.

45:5B-35 Renewal of shop, school license.

35. Shop and school licenses shall be renewed within 90 days following expiration. All shop licenses and school licenses issued shall be renewable on a biennial basis on a date determined by the board. Applicants for renewal of school licenses shall provide satisfactory evidence that a bond required pursuant to section 32 of this act has been secured and shall remain valid through the next licensing period. No shop or school license may be restored after 90 days and an application for initial licensure shall be submitted.

L.1984, c.205, s.35; amended 1987, c.92, s.3; 2009, c.162, s.26.



Section 45:5B-35.1 - Prior Licenses Valid.

45:5B-35.1 Prior licenses valid.

4.The provisions of P.L.1984, c.205 (C.45:5B-1 et seq.) shall not affect the validity of any license issued by the Board of Beauty Culture Control or the Board of Barber Examiners prior to the effective date of P.L.1984, c.205 (C.45:5B-1 et seq.), however, a person holding a license issued by either board is subject to the provisions of P.L.1984, c.205 (C.45:5B-1 et seq.), as amended by P.L.2009, c.162.

L.1987, c.92, s.4; amended 2009, c.162, s.27.



Section 45:5B-36 - Notification Of Change Of Location, Ownership Of Shop, School.

45:5B-36 Notification of change of location, ownership of shop, school.

36. A shop or school owner shall notify the board prior to initiating a change of location, a change of ownership, or such other change as the board may determine pursuant to regulation. The shop or school shall submit to the board an initial application for licensure. If a change of ownership results from the death or disability of a principal shareholder in a corporation, or partner in a partnership which holds a shop or school license, the new owner shall notify the board within six months after the change has been effected. For purposes of this section, a change of ownership shall be deemed to have occurred if more than 50% of the outstanding stock or other financial interest is transferred.

L.1984, c.205, s.36; amended 2009, c.162, s.28.



Section 45:5B-37 - Lawful Sales Or Services; Inapplicability Of Law; Regulations To Prevent Health Hazards

45:5B-37. Lawful sales or services; inapplicability of law; regulations to prevent health hazards
Nothing in this act shall be construed to preclude the lawful sale of merchandise or the provision of services related to the beautification of the body or the enhancement of personal appearance which are not enumerated in the definition of cosmetology and hairstyling pursuant to section 3 of this act, from being undertaken within a licensed shop or school. To the extent that the board determines that certain ancillary beautification services pose a health hazard to the public, it may adopt regulations prohibiting the services, placing restrictions on the manner in which the services are offered or designating appropriate training levels which those offering the services shall have to attain.

L.1984, c. 205, s. 37.



Section 45:5B-38 - Construction Of Act Relative To Right Of State Board Of Education To Establish, Operate, Approve Courses.

45:5B-38 Construction of act relative to right of State Board of Education to establish, operate, approve courses.

38. Nothing in this act shall be construed to limit in any way the right of the State Board of Education to establish, operate and approve courses in cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty, to employ teachers, to determine the standards for teaching and the qualifications of teachers, to determine courses of study, to determine the standards for the admission, progress, certification and graduation of students, to determine any and all standards and rules as to location, supplies, equipment and anything whatsoever pertaining to the establishment, operation and maintenance of a course in cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty operated by a public school. Nothing in this act shall be interpreted to give any person or agency other than the State Board of Education the right to prescribe any requirement of any kind whatsoever for courses of cosmetology and hairstyling, beauty culture, barbering, manicuring and skin care specialty in public schools or for teachers or pupils in school courses.

L.1984, c.205, s.38; amended 2009, c.162, s.29.



Section 45:6-1 - State Board Of Dentistry; Membership; Appointments; Terms

45:6-1. State board of dentistry; membership; appointments; terms
The State Board of Registration and Examination in Dentistry in the Division of Professional Boards of the Department of Law and Public Safety, hereinafter in this chapter designated as the "board," created and established by an act entitled "An act to regulate the practice of dentistry in the State of New Jersey, and to repeal certain acts now relating to the same," approved March 31, 1915 (L.1915, c. 146, p. 261), as amended and supplemented, is continued, and shall hereafter be known and designated as the New Jersey State Board of Dentistry. Wherever in any law, rule, regulation, judicial or administrative proceeding or otherwise, reference is made to the State Board of Registration and Examination in Dentistry, the same shall mean and refer to the New Jersey State Board of Dentistry.

In addition to two public members, the board shall consist of nine members, eight of whom shall have resided and practiced dentistry in this State for at least 10 years each immediately preceding their appointments and one of whom shall be a dental hygienist appointed by the Governor for a term of 4 years. In appointing such dental hygienist, the Governor shall give due consideration to, but shall not be bound by, the recommendation of the New Jersey Dental Hygienists Association. Upon the expiration of the term of office of any member, his successor shall be appointed by the Governor, subject to the provisions of section 45:1-2 of this Title, for a term of 4 years, except that the successors of the members whose terms will expire on June 4, 1949, shall be appointed each for a term expiring on August 31, 1952; the successors of the members whose terms will expire on November 9, 1949, and January 7, 1950, respectively, shall be appointed each for a term expiring on August 31, 1953; the successors of the members whose terms will expire on July 31, 1950, and October 8, 1950, respectively, shall be appointed each for a term expiring on August 31, 1954; and the successors of the members whose terms will expire on July 30, 1951, and November 4, 1951, respectively, shall be appointed each for a term expiring on August 31, 1955. Each member shall hold his office until his successor is appointed and qualifies. Any vacancy in the membership of the board, occurring from any cause, shall be filled by the Governor for the unexpired term only. Upon cause being shown before him, the Governor may remove a member from office upon proven charges of inefficiency, incompetency, immorality or professional misconduct.

Amended by L.1938, c. 277, p. 599, s. 3; L.1949, c. 52, p. 339, s. 1; L.1963, c. 20, s. 1; L.1979, c. 46, s. 22, eff. March 21, 1979.



Section 45:6-1A - Additional Board Member.

45:6-1a Additional board member.

10.In addition to the current membership of the board as prescribed by R.S.45:6-1, the Governor shall appoint, in the same manner as presently prescribed by law for the appointment of members, one additional member to the board who shall have resided and practiced dentistry in this State for at least 10 years immediately preceding his or her appointment .

L.2007, c.259, s.10.



Section 45:6-1.1 - Compensation For Participation In Examinations

45:6-1.1. Compensation for participation in examinations
In addition to traveling and other expenses incurred in the performance of his duties by a member of the State Board of Registration and Examination in Dentistry to which said member is entitled pursuant to the provisions of section 45:1-3 of the Revised Statutes, each such member shall be entitled to $225.00 for each of the examination parts of 2 clinical practical tests each, conducted outside the city of Trenton, in which he participates, but to no more than $1,125.00 in any 1 year, which sum shall be paid from the license fees and other sources of income of the said board.

L.1959, c. 152, p. 598, s. 1. Amended by L.1960, c. 150, p. 679, s. 1.



Section 45:6-2 - Officers; Meetings; Quorum; Rating Of Dental Schools, Etc.; Reports; Seal

45:6-2. Officers; meetings; quorum; rating of dental schools, etc.; reports; seal
The board shall, at its annual meeting, elect from its members a president, and an officer to be known as secretary-treasurer, which officer may or may not be a member of the board; and it shall hold at least two meetings annually for examining and licensing persons to practice dentistry, at which meetings five members shall constitute a quorum. The board shall have power to determine the good standing and repute of any dental school, college or department of a university, and may from time to time designate, in a public manner, schools, colleges or departments of universities, whose diplomas will be received by it; and it shall annually make a report of its proceedings to the governor and to the New Jersey State Dental Society. The seal heretofore adopted by it shall continue to be the common seal of the board.



Section 45:6-3 - Rules; Examinations; Qualifications Of Applicants For Examination

45:6-3. Rules; examinations; qualifications of applicants for examination
The board shall from time to time adopt rules for its own government and for the examination of candidates for licenses to practice dentistry. Any rule altering the nature or increasing the severity of the examination or the subjects to be included therein shall not be enforced until six months after its adoption and public promulgation. The examination of applicants shall be confined to written or oral, or both written and oral, examinations upon subjects properly relating to the science of dentistry, the knowledge of which is necessary to the proper and skillful practice of said science. The board may also require from applicants, as part of the examination, demonstration of their skill in operative and prosthetic dentistry. No person shall be examined by the board unless he is at least 18 years of age, of good moral character, and shall present to the board a certificate from the Commissioner of Education of this State, showing that before entering a dental college he had obtained an academic education consisting of a four years' course of study in an approved public or private high school or the equivalent thereof, unless he has been graduated in course with a dental degree from a dental school, college or department of a university approved by the board, or holds a diploma or license conferring full right to practice dentistry in some foreign country and granted by some authority recognized by the board. Any member of the board may inquire of any applicant for examination concerning his qualifications, and may take testimony of anyone in regard thereto, under oath, which he is hereby empowered to administer.

Notwithstanding any provision of law to the contrary, no person who is a graduate of an unapproved dental school shall be examined by the board unless he has successfully completed at least two years of study of a board approved curriculum at a dental school, college or department of a university approved by the board, with a dental degree having been conferred by the school.

Amended by L.1939, c. 108, p. 389, s. 1; L.1983, c. 541, s. 1, eff. Jan. 17, 1984.



Section 45:6-4 - Application And Fee

45:6-4. Application and fee
Every applicant for a license shall file his application with and pay a fee of fifty dollars ($50.00) to the secretary-treasurer of the board and present himself for examination at the first regular meeting of the board after such application, due notice of which shall be given. Such fee shall not be refunded, unless from sickness or other good cause appearing to the satisfaction of the board such applicant was prevented from attending and completing such examination. Further or subsequent examinations under such application may be given to applicants, in the discretion of the board, upon payment of an additional fee of twenty dollars ($20.00).

Amended by L.1949, c. 52, p. 340, s. 2.



Section 45:6-5 - Receipts And Expenditures; Secretary-treasurer's Bond

45:6-5. Receipts and expenditures; secretary-treasurer's bond
All moneys received shall be held by the secretary-treasurer and paid out only upon resolution of the board and warrant of its president. The secretary-treasurer shall give bond in such sum and with such surety as the board may, from time to time, direct and approve. A statement of all moneys received and disbursed by the board shall be annually submitted to the governor in the annual report of the board.



Section 45:6-6 - Issuance Of Licenses; Reciprocal Licenses; Fees

45:6-6. Issuance of licenses; reciprocal licenses; fees
The board shall register as licensed dentists, and, under its seal and the hand of its president and secretary-treasurer, shall issue to all persons who successfully pass said examination its license to practice dentistry. The board may, in its discretion, without such examination, issue its license to practice dentistry to any applicant therefor who desires to remove to this state from another state of the United States or from a foreign country, in which he was licensed to practice dentistry and has conducted the practice of dentistry for at least five years immediately preceding the application to the board for such license, if such applicant presents proof, by affidavit or otherwise, of the facts above mentioned, and presents a certificate from the board of dental examiners or from the board or official exercising similar powers of the state or county from which he desires to remove, certifying that he is a competent dentist or dental surgeon, and of good moral character, and if such certificate is presented to the board of this state not more than six months after its date of issue, and if the board or official issuing such certificate recognizes, in like manner, certificates issued by the board of this state and presented to them by licensed practitioners of dentistry of this state. The board may, in its discretion, refuse to issue licenses under this section without examination to any person not qualified under this chapter for admission to examination for license to practice dentistry. The fee for issuing any such license without examination shall be fifty dollars, which shall be paid before its issuance. The board may issue to any person known to it to be competent and of good moral character, who is licensed to practice dentistry in this state, and who desires to change his residence to another state or foreign country, a certificate over the signature of its president and secretary-treasurer, authenticated with its seal, which shall attest the facts above mentioned and give the date upon which such person was licensed to practice dentistry. The fee for issuing such certificate shall be five dollars, which shall be paid before its issuance.



Section 45:6-7.1 - Pharmacists Informed Of Dentist's License And Medical Status

45:6-7.1. Pharmacists informed of dentist's license and medical status
2. The New Jersey State Board of Dentistry shall notify each pharmacy owner in the State in writing of any dentist permitted to prescribe or administer a controlled dangerous substance in the course of professional practice whose license to practice has been suspended, revoked, or voluntarily surrendered, or who has been ordered to cease and desist from prescribing or administering certain substances. The board shall also notify the pharmacy owners when the dentist's license to practice or authority to prescribe or administer certain substances has been reinstated.

Pursuant to section 4 of P.L.1991, c.304 (C.45:14-3.2), the board shall request the Board of Pharmacy of the State of New Jersey to provide the board with a list of names and addresses of the pharmacy owners in the State.

L.1991,c.304,s.2.



Section 45:6-10 - Annual Certificate Of Registration; Nonactive Certificate; Branch Offices; Retired Dentists

45:6-10. Annual certificate of registration; nonactive certificate; branch offices; retired dentists
Every licensed dentist shall procure from the secretary-treasurer of the board on or before November 1 each year an annual certificate of registration. Such certificate shall be issued by the secretary-treasurer upon payment of a fee of $8.00 for those in active practice within the State or $4.00 for those not practicing within the State; provided, however, that any dentist licensed after July 1 in any year shall only pay a registration fee of $2.00 for the remainder of such year. A nonactive registration certificate shall be issued to those not practicing within the State and should a nonactive registrant desire to practice during the registration year he may upon payment of an additional $4.00 to the secretary-treasurer with the return of the nonactive registration certificate for cancellation, be issued an active certificate of registration. All active certificates so issued shall be prima facie evidence of the right of the holder to practice dentistry in this State.

Every licensee holding an active registration certificate who may practice at any place other than that address for which his active registration certificate is issued shall be required to obtain from the secretary-treasurer for a fee of $2.00 a branch office registration certificate for each and every location wherein he practices; provided, that nothing herein contained, shall be construed to require an active licensee to obtain a branch office certificate for the purpose of serving on the staff of a hospital or institution which receives no fees (other than entrance registration fees) for the services rendered by the dentist and that the dentist receives no fees or compensation directly or indirectly for such services rendered; and further provided, that nothing herein contained shall be construed to require an active licensee to obtain a branch office certificate for the purpose of rendering necessary dental services for their patients confined to their homes, hospitals or institutions.

The secretary-treasurer of the board shall, on or before October 1 each year, mail to each licensed dentist, a printed blank form to be properly filled out and returned by such licensed person to said secretary-treasurer, together with the fee herein fixed for such annual registration. Upon receipt of such form and fee, the annual certificate of registration shall be issued and transmitted. The board shall cause a notice to be inserted in not less than 3 newspapers, 1 in the city of Trenton, 1 in the city of Camden, and 1 in the city of Newark, to the effect that such annual registration will be required. Such notice shall be printed in such papers, once a week for 3 consecutive weeks between September 1 and October 1, each year. Any person who, for at least 25 years, shall have been licensed to practice dentistry in New Jersey and who desires to retire from the practice thereof, and during his retirement to refrain from practicing dentistry, upon application to the secretary-treasurer of the board, may be registered annually, without the payment of any registration fee, as a retired dentist. The certificate of registration which shall be issued to a retired dentist shall state, among other things, that the holder has been licensed to practice dentistry in New Jersey but that during his retirement he shall not practice dentistry. The holder of a certificate of registration as a retired dentist shall be entitled to resume the practice of dentistry at any time; provided, he first shall have obtained from the secretary-treasurer an annual certificate of registration as hereinbefore provided. The license of any person who fails to procure any annual certificate of registration, or in lieu thereof an annual certificate of registration as a retired dentist, at the time and in the manner required by this section may be suspended by the board in the manner provided by sections 45:6-7 to 45:6-9 of this Title. Any license so suspended shall be reinstated at any time within 3 years from the date of such suspension upon the payment of all past due annual registration fees and an additional reinstatement fee of $25.00. Any person whose license shall have been suspended for such cause shall, during the period of such suspension, be regarded as an unlicensed person and, in case he shall continue or engage in the practice of dentistry during such period, shall be liable to the penalties prescribed by section 45:6-13 of this Title for practicing dentistry without a license. Any person to whom a certificate of registration as a retired dentist shall have been issued who shall continue or engage in the practice of dentistry without first having obtained a certificate of registration authorizing him to resume the practice of dentistry, shall be liable to the penalties prescribed by section 45:6-13 of this Title for practicing dentistry without a license.

Amended by L.1939, c. 108, p. 390, s. 2; L.1942, c. 62, p. 300, s. 1; L.1951, c. 291, p. 1067, s. 1; L.1959, c. 151, p. 595, s. 1.



Section 45:6-10.1 - Continuing Dental Education Required.

45:6-10.1 Continuing dental education required.

1.The New Jersey State Board of Dentistry shall require each person licensed as a dentist, as a condition for biennial registration pursuant to R.S.45:6-10 and P.L.1972, c.108 (C.45:1-7), to complete a requisite number of credits of continuing dental education, as determined by the board pursuant to section 2 of P.L.1991, c.490 (C.45:6-10.2) during each biennial registration period.

L.1991, c.490, s.1; amended 2009, c.221, s.2.



Section 45:6-10.2 - Standards For Continuing Education.

45:6-10.2 Standards for continuing education.

2. a. The board shall:

(1)Establish standards for continuing dental education, including the subject matter and content of courses of study, and may establish any core continuing dental educational requirements pursuant to subsection c. of this section that all licensees shall complete as a condition of biennial licensure;

(2)Accredit educational and other programs offering credit towards the continuing dental education requirements; and

(3)Accredit other equivalent educational programs, including, but not limited to, meetings of constituents and components of dental professional associations recognized by the board, examinations, papers, publications, scientific presentations, teaching and research appointments, table clinics and scientific exhibits, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b.In the case of education courses or programs, each hour of instruction shall be equivalent to one credit.

c.The board may, in its discretion, delineate specific topics of dental education for any biennial renewal period or periods as core continuing dental education requirements that the board deems necessary to address developments in science or technology or particular issues or problems. The board shall provide notification of the specific topics and the registration periods to which those requirements apply by direct communication to licensees or through electronic media.

L.1991, c.490, s.2; amended 2009, c.221, s.3.



Section 45:6-10.3 - Compliance And Evaluation.

45:6-10.3 Compliance and evaluation.

3.The board may:

a.Establish procedures for monitoring compliance with the continuing dental education requirements; and

b.Establish procedures to evaluate and grant approval to providers of continuing dental education courses and programs.

L.1991, c.490, s.3; amended 2009, c.221, s.4.



Section 45:6-10.4 - Hardship Waivers, Waivers For Certain Volunteers.

45:6-10.4 Hardship waivers, waivers for certain volunteers.

4. a. The board may in its discretion, waive requirements for continuing dental education on an individual basis for reasons of hardship such as illness or disability, retirement of the license, or other good cause.

b.The board may, in its discretion, waive up to one half of the biennial continuing dental education requirements for a licensee who renders volunteer dental services to eligible persons, provided that core continuing dental educational requirements, if any, shall not be waived for this purpose; and one half-hour of one continuing dental education credit hour shall be waived for each hour of volunteer dental service.

L.1991, c.490, s.4; amended 2009, c.221, s.5.



Section 45:6-10.5 - Initial Registration

45:6-10.5. Initial registration
5. The board shall not require completion of continuing dental education credits for initial registration.

L.1991,c.490,s.5.



Section 45:6-10.6 - Phase-in Of Requirements

45:6-10.6. Phase-in of requirements
6. a. The board shall not require completion of continuing dental education credits for any registration periods commencing within 12 months of the effective date of this act.

b. The board shall require completion of continuing dental education credits on a pro rata basis for any registration periods commencing more than 12 but less than 24 months following the effective date of this act.

L.1991,c.490,s.6.



Section 45:6-10.7 - Proof Of Credits

45:6-10.7. Proof of credits
7. The board shall accept as proof of completion of continuing education program credits documentation submitted by a person licensed as a dentist or by any entity offering a continuing education program approved by the board pursuant to section 2 of this act.

L.1991,c.490,s.7.



Section 45:6-10.8 - Enforcement Of Requirements

45:6-10.8. Enforcement of requirements
8. Any person who fails to complete the continuing dental education requirements established pursuant to section 1 of this act shall be liable to a civil penalty of not more than $500 or additional hours of continuing dental education, or both, as imposed by the board, for a first offense. A second or subsequent offense by a licensee shall be considered professional misconduct pursuant to the provisions of chapter 6 of Title 45 of the Revised Statutes and P.L.1978 c.73 (C.45:1-14 et seq.).

L.1991,c.490,s.8.



Section 45:6-10.9 - Differential Fees Of Dental Associations

45:6-10.9. Differential fees of dental associations
9. The board shall permit any dental association offering a continuing education program approved by the board pursuant to section 2 of this act to impose a reasonable differential in registration fees for courses upon licensed dentists who are not members of that dental association.

L.1991,c.490,s.9.



Section 45:6-10.10 - Definitions Relative To Continuing Education For Dentists.

45:6-10.10 Definitions relative to continuing education for dentists.

1.For the purposes of P.L.1991, c.490 (C.45:6-10.1 et seq.) and this 2009 amendatory and supplementary act:

"Core continuing dental education" means any minimum continuing education hours in specified subjects determined by the board that shall be completed to satisfy the biennial continuing education requirement applicable to dentists pursuant to P.L.1991, c.490 (C.45:6-10.1 et seq.).

"Eligible person" means: (1) any person under the age of 19 whose parent or guardian attests that he meets the eligibility requirements for, and is enrolled in, the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et seq.); (2) a child who is in the custody of the Division of Youth and Family Services in the Department of Children and Families; or (3) any person who attests that he meets the eligibility requirements for, and is enrolled in, the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), the Pharmaceutical Assistance to the Aged and Disabled program established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.), or the Senior Gold Prescription Discount Program established pursuant to P.L.2001, c.96 (C.30:4D-43 et seq.).

"Volunteer dental service" means dental care provided, without charge, to an eligible person, or to a minor in a primary school, secondary school, or other school setting, or to a patient through a dental clinic as defined by section 1 of P.L.1951, c.199 (C.45:6-15.1), in accordance with the standards, procedures, requirements, and limitations as may be established by the board.

L.2009, c.221, s.1.



Section 45:6-11 - Licensees To Furnish Names Of Practitioners Or Assistants In Office; Display Of Certificate; Inspection Of Offices, Etc.

45:6-11. Licensees to furnish names of practitioners or assistants in office; display of certificate; inspection of offices, etc.
Every person practicing dentistry in this state shall, upon demand in writing made by the secretary-treasurer of the board, furnish, within thirty days after said demand to the secretary-treasurer, the name and address of each and every person practicing dentistry, or assisting in the practice thereof, in the office of such person. For failure so to do, he shall be liable to a penalty of twenty-five dollars, and costs. Every person practicing dentistry in this state shall at all times display his registration certificate for the current year in a conspicuous place in his main operating room where the same shall be in plain view of patients, and every person who practices dentistry within the meaning of this chapter without having such certificate on display as herein required shall be liable to a penalty of fifty dollars, besides costs. Every member and employee of the board, when identified as herein provided, shall be authorized during ordinary business hours to enter and inspect any dental office or dental laboratory for the purpose of enforcing the provisions of this chapter. Each member and employee of the board shall, when inspecting any dental office or laboratory, carry and exhibit when properly requested, a card stating his name and connection with the board, verified by the signatures of the president and secretary-treasurer of the board and by its seal.



Section 45:6-12 - Practice Of Dentistry By Corporations Prohibited; Practice Under Firm Name Regulated

45:6-12. Practice of dentistry by corporations prohibited; practice under firm name regulated
No corporation shall practice or continue to practice, offer or undertake to practice, or hold itself out as practicing dentistry. No person shall practice or continue to practice dentistry as an officer, agent or employee of any corporation, or under the name of any corporation. No person shall practice or continue to practice dentistry under any firm name or trade name or under any name other than his true name, but nothing herein contained shall prohibit the practice of dentistry by a partnership under a firm name containing nothing but the surname of every member of the partnership, and that nothing herein contained shall prohibit a licensed dentist from practicing under his own name or under a firm name containing only the surnames of each member of such firm. Every person or corporation, violating any of the foregoing provisions of this section shall be subject to a penalty of three hundred dollars for the first offense and six hundred dollars for the second and each subsequent offense.

Every person practicing dentistry under a firm name as herein authorized and every person practicing dentistry or as an employee of another shall cause his name to be conspicuously displayed and kept in a conspicuous place at the entrance of the place where such practice shall be conducted, and any person who shall neglect to cause his name to be displayed as herein required, shall be liable to a penalty of one hundred dollars.



Section 45:6-13 - Penalty For Practicing Without License

45:6-13. Penalty for practicing without license
No person shall practice dentistry within the meaning of this chapter unless licensed so to do, and no person shall be deemed so licensed unless he is now licensed and registered so to do or shall hereafter be licensed and registered under the provisions of this chapter. No person shall employ, for a stated salary or otherwise, or give aid or assist any person not regularly licensed to practice dentistry to perform any dental operation upon human beings in this State. Any person who violates any of the provisions of this section or of any provision of this chapter shall be subject to a penalty of $300.00 for the first offense and of $2,000.00 for the second and each subsequent offense unless otherwise specifically provided.

Amended by L.1950, c. 193, p. 434, s. 1; L.1955, c. 91, p. 269, s. 1.



Section 45:6-14 - Construction Of Chapter As To Unlicensed Persons And As To Physicians

45:6-14. Construction of chapter as to unlicensed persons and as to physicians
This chapter shall not be construed to prohibit an unlicensed person from performing mechanical work upon inert matter in a dental office or laboratory; nor to prohibit a duly licensed physician from treating the diseases of the mouth or performing operations in oral surgery; and nothing in this chapter shall be construed to permit the performance of dental operations by any unlicensed person under cover of the name of a registered practitioner.



Section 45:6-15.1 - "Dental Clinic" Defined

45:6-15.1. "Dental clinic" defined
Dental clinic, as used in this act, shall mean and include any clinic, infirmary, hospital, institution or other place of any kind whatsoever, in which science of dentistry in any of its branches is practiced, demonstrated or taught, upon or with respect to human beings but shall not include the private office of a regularly licensed dentist of this State.

L.1951, c. 199, p. 728, s. 1.



Section 45:6-15.2 - Permit To Operate Dental Clinic

45:6-15.2. Permit to operate dental clinic
No industrial or corporate dental clinic shall be established, operated, conducted or maintained in this State unless and until a permit to do so has first been obtained from the State Board of Registration and Examination in Dentistry (hereinafter referred to as the board). Application for such permit shall be in the form prescribed by the board. All such permits shall expire on December thirty-first of each year.

L.1951, c. 199, p. 729, s. 2.



Section 45:6-15.3 - Rules And Regulations; Standards

45:6-15.3. Rules and regulations; standards
The board shall adopt rules and regulations and establish standards for the establishment, operation, conduct and maintenance of industrial or corporate dental clinics.

L.1951, c. 199, p. 729, s. 3.



Section 45:6-15.4 - Council On Dental Clinics; Membership; Vacancies; Compensation

45:6-15.4. Council on dental clinics; membership; vacancies; compensation
There is hereby established a council on dental clinics which shall consist of seven members, each of whom shall be chosen with due regard to his knowledge of and interest in the practice of dentistry. Three members thereof shall consist of one representative of the State Department of Institutions and Agencies; one representative of the State Department of Health and one representative of the State Department of Education, chosen and appointed by the head of each respective department. A fourth member shall be chosen and appointed by the State Board of Registration and Examination in Dentistry, a fifth member shall be chosen and appointed by the New Jersey State Dental Society, a sixth member shall be chosen and appointed by the New Jersey Hospital Association, and the seventh member by the New Jersey State Health Officers' Association. Each member shall be appointed for a term of one year and until his successor is appointed and qualified. Any vacancy occurring in the membership for any cause shall be filled in the same manner as the original appointment but for the unexpired term only.

The members of the council shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties by the agency appointing said member.

L.1951, c. 199, p. 729, s. 4.



Section 45:6-15.5 - Powers And Duties Of Council On Dental Clinics

45:6-15.5. Powers and duties of council on dental clinics
The council on dental clinics shall enact and from time to time may amend rules in relation to its meetings and the transaction of its business. The council shall elect one of its members chairman who shall hold office for one year.

The council shall consider matters relating to the establishment, maintenance, conduct and operation of dental clinics and may advise the board thereon. It shall submit to the board any recommendations it may deem necessary for the proper conduct and operation of dental clinics. It shall study and investigate the establishment, maintenance, conduct and operation of dental clinics, and shall recommend ways and means to promulgate these standards for the establishment, maintenance, conduct and operation of such dental clinics. The council shall also consider all matters concerning the approval, issuance, suspension or revocation of permits for dental clinics and shall submit its recommendations thereon to the board. The council shall consider such other matters as may be pertinent to the conduct of dental clinics in this State and may report thereon to the board.

L.1951, c. 199, p. 729, s. 5.



Section 45:6-15.6 - Issuance Of Permits; Prerequisites

45:6-15.6. Issuance of permits; prerequisites
No permit shall be issued by the board unless the dental clinic complies with the rules, regulations, standards and requirements adopted by the board and in force at the time such application is made.

L.1951, c. 199, p. 730, s. 6.



Section 45:6-15.7 - Licensed Persons To Perform Dental Operations

45:6-15.7. Licensed persons to perform dental operations
In every dental clinic operated, conducted or maintained in this State all dental operations shall be performed by a licensed dentist or licensed hygienist in accordance with the provisions of Title 45, chapter six of the Revised Statutes.

L.1951, c. 199, p. 730, s. 7.



Section 45:6-15.8 - Inspection Of Dental Clinics

45:6-15.8. Inspection of dental clinics
Every member of the council and every member and employee of the board is empowered and authorized to enter and inspect any place where a dental clinic is established, operated, conducted or maintained. Every such member and employee shall, when inspecting any such place or dental clinic, carry and exhibit when properly requested, a card stating his name and connection with the council or board, verified by the signature of the president and secretary-treasurer of the board and by its seal.

L.1951, c. 199, p. 730, s. 8.



Section 45:6-15.12 - Separate Violations

45:6-15.12. Separate violations
Each day that any dental clinic shall be operated, conducted or maintained in violation of any provision of this act or of any rule or regulation of the board made pursuant thereto shall be deemed to be a separate violation for which a penalty may be recovered.

L.1951, c. 199, p. 732, s. 12.



Section 45:6-15.15 - Repeal

45:6-15.15. Repeal
Section 45:6-15 of the Revised Statutes is repealed.

L.1951, c. 199, p. 733, s. 15.



Section 45:6-16 - "College" , "School" And "University" Defined; Authority To Teach Science Of Dentistry

45:6-16. "College" , "school" and "university" defined; authority to teach science of dentistry
The words "college," "school" or "university," when used in connection with a place where the science of dentistry in any of its branches may be practiced, demonstrated or taught, mean any educational institution authorized by the Legislature of this State to teach the science of medicine or dentistry and approved by the State Board of Education and by the State Board of Registration and Examination in Dentistry.

Any educational institution, including a college, school, university, institute or department of a university, incorporated or organized and operating under Title 15 of the Revised Statutes or under any other law of this State, which has been or shall be approved by the State Board of Education and by the State Board of Registration and Examination in Dentistry to teach the science of dentistry in any of its branches, shall be deemed to be authorized by the Legislature of this State to teach the science of dentistry in any of its branches and to have complied with the requirements of this section in respect to authorization by the Legislature of this State.

Any such educational institution so authorized to teach the science of dentistry in any of its branches may use the words "college" or "school" in connection with its place where the science of dentistry in any of its branches may be taught, practiced or demonstrated.

Amended by L.1955, c. 41, p. 155, s. 1.



Section 45:6-16.1 - Limited Teaching Certificates; Issuance; Authorized Activities.

45:6-16.1 Limited teaching certificates; issuance; authorized activities.
1.The New Jersey State Board of Dentistry (hereinafter referred to as the board) may issue to qualified applicants limited teaching certificates authorizing the certificate holder to teach, demonstrate, and practice dentistry in all its branches, but only in and upon the premises of the dental school or its clinical facilities designated in the certificate in which the science of dentistry in any of its branches is taught, except that the holder of a limited teaching certificate may teach, demonstrate and practice dentistry at meetings of the American Dental Association or any of its component parts, or any other similar dental organizations, while appearing as clinicians.

L.1964,c.168,s.1; amended 2007, c.235, s.1.



Section 45:6-16.2 - Application Forms, Determining Competency Of Applicant.

45:6-16.2 Application forms, determining competency of applicant.
2. a. The board shall prescribe the forms for any such application, and shall determine the competency of the applicant to teach the science of dentistry as predicated upon the applicant's general and technical knowledge. In all cases the applicant shall submit proof satisfactory to the board of his graduation with a dental degree from a dental school and of his subsequent employment and professional experience. The dean of a dental school in which the applicant seeks employment shall: certify to the board that the applicant is properly qualified to teach, demonstrate and practice dentistry at the dental school; and furnish to the board supporting information from which the board can determine that the applicant's general and technical level of knowledge and moral character suitably qualifies the applicant to teach, demonstrate and practice dentistry at a dental school in this State.

b.No dental school in this State shall employ, at any one time, more than 15 persons with limited teaching certificates who have graduated from dental schools not approved by the board. For the purposes of this section, if the dental school from which the applicant graduated is located in the United States, Canada, or a territory or possession of the United States, the dental school shall be approved by the board.

c.No such limited teaching certificate shall be deemed to authorize the certificate holder to engage in the private practice of dentistry outside of the premises of the dental school or its clinical facilities. A limited teaching certificate shall automatically expire upon the termination of the certificate holder's employment by a dental school in this State.

L.1964,c.168,s.2; amended 2007, c.235, s.2.



Section 45:6-16.3 - Limited Teaching Certificate Fees; Renewal.

45:6-16.3 Limited teaching certificate fees; renewal.
3.Every applicant for a limited teaching certificate shall pay to the board for the use of the State an initial application fee and an annual renewal fee to be determined by board regulation.

L.1964,c.168,s.3; amended 2007, c.235, s.3.



Section 45:6-16.4 - Teaching Without License Or Limited Teaching Certificate, Prohibited; Penalty.

45:6-16.4 Teaching without license or limited teaching certificate, prohibited; penalty.
4.No person shall teach the science of dentistry in any of its branches in this State unless he shall hold a regularly issued license to practice dentistry in this State or a limited teaching certificate, and any violation of this provision shall be deemed to be an illegal practice of dentistry punishable as provided in R.S.45:6-1 et seq.

L.1964,c.168,s.4; amended 2007, c.235, s.4.



Section 45:6-16.5 - Roster Of Teachers; Submission By Educational Institutions

45:6-16.5. Roster of teachers; submission by educational institutions
Every educational institution where the science of dentistry is practiced, demonstrated, or taught in any of its branches shall submit to the board from time to time a roster of all persons engaged in teaching any of the clinical subjects or who act as demonstrators or teachers in the laboratories or clinics where the practice of dentistry of any kind is performed on patients. The board shall prescribe a form for such roster and make rules governing their submission.

L.1964, c. 186, s. 5.



Section 45:6-16.6 - Guest Lecturers Or Clinicians

45:6-16.6. Guest lecturers or clinicians
Nothing contained in this act shall be deemed to preclude a giving of lectures or the making of demonstrations in connection with the teaching of the science of dentistry by guest lecturers and guest clinicians who are licensed to practice dentistry outside of this State, and who are invited to so demonstrate or teach a specific technique or procedure.

L.1964, c. 186, s. 6.



Section 45:6-17 - "Institute" Defined

45:6-17. "Institute" defined
The word "institute" when used in connection with any place where the science of dentistry in any of its branches may be practiced, demonstrated or taught, means any institution authorized by the legislature to engage in medical or dental research.



Section 45:6-18 - Illegal Use Of Terms; Penalty

45:6-18. Illegal use of terms; penalty
No person, corporation, firm, company, association or partnership shall use the word "clinic" , "infirmary" , "hospital" , "school" , "college" , "university" or "institute" , in English or any other language in connection with any place where dentistry in any of its branches may be practiced, demonstrated or taught, except as defined in sections 45:6-15 to 45:6-17 of this title and upon conviction thereof, shall pay a penalty of five hundred dollars to be sued for and recovered by and in the name of the state board of registration and examination in dentistry under the provisions of this chapter.



Section 45:6-18.1 - Extra Fee For Completion Of Dental Claim Form; Penalty

45:6-18.1. Extra fee for completion of dental claim form; penalty
1. No dentist and no professional service corporation engaged in the practice of dentistry in this State shall charge a patient an extra fee for services rendered in completing a dental claim form in connection with a health insurance policy. Any person violating this act shall be subject to a fine of $100.00 for each offense.

Such penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and municipal court shall have jurisdiction within its territory of such proceedings. Process shall be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of the New Jersey State Board of Dentistry, as plaintiff.

L.1975,c.299,s.1; amended 1991,c.91,s.451.



Section 45:6-18.2 - Radiographs; Use

45:6-18.2. Radiographs; use
Radiographs may be used in the course of dental services only for diagnostic or treatment purposes.

L.1982, c. 99, s. 1, eff. July 28, 1982.



Section 45:6-18.3 - Violations

45:6-18.3. Violations
Violations of this act shall be prosecuted in the manner provided in P.L.1978, c. 73, s. 12 (C. 45:1-25).

L.1982, c. 99, s. 2, eff. July 28, 1982.



Section 45:6-19 - "Practicing Dentistry" Defined

45:6-19. "Practicing dentistry" defined
Any person shall be regarded as practicing dentistry within the meaning of this chapter who

(1) Uses a dental degree, or the terms "mechanical dentist" or the use of the word "dentist" in English or any foreign language, or designation, or card, device, directory, poster, sign, or other media whereby he represents himself as being able to diagnose, treat, prescribe or operate for any disease, pain, deformity, deficiency, injury, or physical condition of the human tooth, teeth, alveolar process, gums, cheek, or jaws, or oral cavity and associated tissues; or

(2) Is a manager, proprietor, operator, or conductor of a place where dental operations are performed; or

(3) Performs dental operations of any kind gratuitously, or for a fee, gift, compensation or reward, paid or to be paid, either to himself or to another person or agency; or

(4) Uses himself or by any employee, uses a Roentgen or X-ray machine for dental treatment, dental radiograms, or for dental diagnostic purposes; or

(5) Extracts a human tooth or teeth, or corrects or attempts to correct malpositions of the human teeth or jaws; or

(6) Offers and undertakes, by any means or method, to diagnose, treat or remove stains or concretions from human teeth or jaws; or

(7) Uses or administers local or general anesthetics in the treatment of dental or oral diseases or in any preparation incident to a dental operation of any kind or character; or

(8) Takes impressions of the human tooth, teeth, jaws, or performs any phase of any operation incident to the replacement of a part of a tooth, teeth, or associated tissues; or

(9) Performs any clinical operation included in the curricula of recognized dental schools or colleges.

The terms manager, proprietor, operator or conductor as used in this chapter shall be deemed to include any person who

(1) Employs operators or assistants; or

(2) Places in the possession of any operator, assistant, or other agent such dental material or equipment as may be necessary for the management of a dental office on the basis of a lease or any other agreement for compensation for the use of such material, equipment or office; or

(3) Retains the ownership or control of dental material, equipment or office and makes the same available in any manner for the use by operators, assistants or other agents; provided, however, that the above shall not apply to bona fide sales of dental material or equipment secured by chattel mortgage.

The following practices, acts and operations shall not be regarded as practicing dentistry within the meaning of this chapter:

(1) The treatment of the diseases of the mouth and practice of oral surgery, in the practice of his profession, by a physician or surgeon, licensed as such under the laws of this State, unless he undertakes to reproduce or reproduces lost parts of the human teeth in the mouth or to restore or replace lost or missing teeth in the mouth; or

(2) The practice of dentistry in the discharge of their duties by dentists in the United States Army, Navy, Public Health Service or Veterans Bureau; or

(3) The operation of a dental school or college as now conducted and approved, or as may be approved, by the Board of Dental Examiners; and the practice of dentistry by students in any such dental school or college approved by the board, when acting under the direction and supervision of any registered and licensed dentist acting as instructor; or

(4) The practice of dentistry by licensed dentists of other States or countries at meetings of the American Dental Association or component parts thereof, or any other like dental organizations, while appearing as clinicians; or

(5) The practice of dentistry by accredited internes operating in hospitals under the supervision of registered and licensed dentists; or

(6) The use of Roentgen or other rays for making radiograms or similar records of dental or oral tissues under the supervision of a licensed dentist or physician; provided, however, that such services shall not be advertised, by any name whatsoever, as an aid or inducement to secure dental patronage; and provided, further, that no corporation shall advertise that it has, leases, owns or operates a Roentgen or X-ray machine for the purpose of making dental radiograms of the human teeth or tissues of the oral cavity, or administering treatment thereto for any disease thereof; or

(7) The making of artificial restorations, substitutes, or appliances for the correction of disease, loss, deformity, malposition, dislocation, fracture, or injury to the jaws, teeth, lips, gums, cheeks, palate, or cases, models, or from impressions furnished by a licensed and registered dentist, on written prescription only; provided, that such prosthetic or orthodontic appliances, or the services rendered in the construction, repair, or alteration thereof, shall not be advertised, sold or delivered, directly or indirectly, to the public by the dental technician or dental laboratory as principal or agent.

Amended by L.1941, c. 316, p. 853, s. 2; L.1942, c. 38, p. 243, s. 1.



Section 45:6-19.1 - Definitions

45:6-19.1. Definitions
For purposes of this act:

a. "Prothesis" means an artificial substitute for a missing body part, such as a tooth, used for functional or cosmetic reasons or both.

b. "Rebasing" means the act of replacing the base material of a denture without changing the occlusal relations of the teeth.

L.1983, c. 514, s. 1.



Section 45:6-19.2 - Upper And Lower Dentures And Removable Dental Prostheses; Markings

45:6-19.2. Upper and lower dentures and removable dental prostheses; markings
Every complete upper and lower denture and removable dental prosthesis fabricated by a dentist licensed by this State shall be marked with the name and social security number of the patient for whom the prosthesis is intended unless the patient objects thereto. The markings shall be done during fabrication and shall be permanent, legible and cosmetically acceptable. The exact location of the markings and the methods used to apply or implant them shall be determined by the dentist or dental laboratory fabricating the prosthesis on behalf of the dentist. If in the professional judgment of the dentist or dental laboratory this identification is not practicable, identification shall be provided as follows:

a. The social security number of the patient may be omitted if the name of the patient is shown;

b. The initials of the patient may be shown alone, if the use of the name of the patient is impracticable;

c. The identification marks may be omitted in their entirety if none of the forms of identification specified in subsections a. and b. of this section are practicable or clinically safe.

L.1983, c. 514, s. 2.



Section 45:6-19.3 - Removable Dental Prosthesis; Marking At Time Of Rebasing

45:6-19.3. Removable dental prosthesis; marking at time of rebasing
Any removable dental prosthesis in existence prior to the effective date of this act, which was not marked at the time of its fabrication in accordance with section 2. of this act, shall be so marked at the time of any subsequent rebasing.

L.1983, c. 514, s. 3.



Section 45:6-19.4 - Rules And Regulations

45:6-19.4. Rules and regulations
The board shall adopt rules and regulations and provide standards to carry out the provisions of this act.

L.1983, c. 514, s. 4.



Section 45:6-19.5 - Hospital Privileges For Dentists

45:6-19.5. Hospital privileges for dentists
A licensed dentist whose credentials have been approved and who has been granted privileges by the medical staff of a public or private licensed hospital or other public or private institution in this State and who has been approved by the governing board of the hospital or institution may:

a. Diagnose and treat patients admitted for acute or chronic illness, injury or deformity within the province of the human jaw and associated structures and complete and authenticate medical records of patients admitted or treated for dental or oral and maxillofacial surgical problems; and

b. Prescribe medication and treatment for patients admitted for dental or oral and maxillofacial surgical problems.

A dentist, other than a qualified oral and maxillofacial surgeon, who performs one or more of the procedures set forth in this section shall arrange for appropriate medical consultation to be provided by a qualified physician member of the medical staff of the hospital or institution for a patient of the dentist.

L. 1988, c. 147, s. 1.



Section 45:6-19.6 - Additional Authorized Procedures

45:6-19.6. Additional authorized procedures
In addition to the procedures authorized pursuant to section 1 of this act, an oral and maxillofacial surgeon may perform a history and physical examination on a patient admitted to a hospital for a dental or oral and maxillofacial surgical procedure, if the surgeon has successfully completed a postgraduate program in oral surgery accredited by a nationally recognized accrediting body approved by the United States Department of Education.

Whenever a qualified oral and maxillofacial surgeon admits a patient with a medical problem, he shall seek the consultative services of a qualified physician member of the medical staff.

Each patient's general medical condition is the responsibility of a qualified physician member of the medical staff.

L. 1988, c. 147, s. 2.



Section 45:6-20 - Practice Of Dentistry As Interne In Public Or Private Hospitals And Institutions

45:6-20. Practice of dentistry as interne in public or private hospitals and institutions
Any person may practice dentistry as an interne or resident in a public or private licensed hospital or other public or private institution of this State for a period of one year; providing, such person shall furnish proof to the board he can fulfill the requirements demanded in the other sections of this chapter relating to applicants for license to practice dentistry; but no such person shall be permitted to so engage in the practice of dentistry unless and until he obtains a certificate in writing from the board, which certificate shall be at all times publicly exhibited in the public or private licensed hospital or other public or private institution to which such person is attached as an interne or resident. The board may, in its discretion, renew such certificate from year to year but not to exceed any aggregate of three years. The board shall charge and collect a fee of ten dollars ($10.00) for each such certificate or renewal thereof granted. Any public or private licensed hospital or other public or private institution of this State, in order to avail itself of the provisions of this section and sections 45:6-21 and 45:6-22 of this Title, shall first obtain a certificate in writing from the board.

Amended by L.1951, c. 341, p. 1229, s. 1.



Section 45:6-21 - Dental Internes Not To Receive Fees Or Compensation; Exception; Nature Of Services; Inspection Of Institution

45:6-21. Dental internes not to receive fees or compensation; exception; nature of services; inspection of institution
No dental interne or resident certified under section 45:6-20 of this Title to any public or private licensed hospital or other public or private institution shall receive, collect or be entitled to, either directly or indirectly, any fees or compensation for any services rendered, while acting as such interne or resident; but nothing herein contained shall be construed to prevent or prohibit the public or private licensed hospital or other public or private institution to which any interne or resident is attached from providing compensation out of its funds for services so rendered by such interne or resident. The services rendered by any such interne or resident shall be strictly confined to the inmates and registered patients of the public or private licensed hospital or other public or private institution to which he is attached, and shall be performed under the supervision of a regularly licensed dentist of this State, who shall be a member of the staff of such hospital or institution. Every public or private licensed hospital or other public or private institution to which any such interne or resident is attached shall be subject to inspection by the board, or by its duly accredited inspectors or representatives.

Amended by L.1951, c. 341, p. 1230, s. 2.



Section 45:6-23 - Unlawful Sale, Alteration, Use Of Dental Degree, Certificate, Transcript; Misdemeanor

45:6-23. Unlawful sale, alteration, use of dental degree, certificate, transcript; misdemeanor
45:6-23. Any person, company or association shall be guilty of a misdemeanor, and upon every conviction thereof shall be punished by a fine of not less than five hundred dollars, or by imprisonment for not less than six months, or both, who:

a. Sells or barters, or offers to sell or barter, any diploma or document conferring or purporting to confer any dental degree or any certificate or transcript made or purporting to be made pursuant to the laws regulating the licensing and registration of dentists; or

b. Purchases or procures by barter any such diploma, certificate or transcript with intent that the same shall be used as evidence of the holder's qualification to practice dentistry, or in fraud of the laws regulating such practice; or

c. With fraudulent intent, alters in a material regard any such diploma, certificate or transcript; or

d. Uses or attempts to use any such diploma, certificate or transcript which has been purchased, fraudulently issued, counterfeited or materially altered, either as a license or color of license to practice dentistry, or in order to procure registration as a dentist.

Amended L.1995,c.124,s.2.



Section 45:6-24 - False Statements; High Misdemeanor

45:6-24. False statements; high misdemeanor
Any person who, in any affidavit or examination required of an applicant for examination, license or registration under the laws regulating the practice of dentistry, willfully makes a false statement in a material regard, shall be guilty of a high misdemeanor, punishable upon conviction thereof by a fine not exceeding five hundred dollars, or by imprisonment at hard labor not exceeding five years, or both, in the discretion of the court.



Section 45:6-26 - Commitment For Failure To Pay Judgment

45:6-26. Commitment for failure to pay judgment
The court shall, if judgment be rendered for the plaintiff, cause any defendant who refuses or fails to pay forthwith the amount of the judgment rendered against him and all the costs and charges incident thereto, to be committed to the county jail for a period of not less than thirty days nor more than ninety days, except in cases where the penalty is five hundred dollars ($500.00), in which cases commitment shall be made for a period of not less than sixty days nor more than one hundred fifty days.

Amended by L.1953, c. 43, p. 799, s. 21.



Section 45:6-48 - Short Title

45:6-48. Short title
This act shall be known and may be cited as "The Dental Auxiliaries Act."

L.1979, c. 46, s. 1, eff. March 21, 1979.



Section 45:6-49 - Definitions.

45:6-49 Definitions.

2.For the purposes of this act:

a."Board" means the New Jersey State Board of Dentistry.

b."Registered dental assistant" means any person who has fulfilled the requirements for registration established by this act and who has been registered by the board. A registered dental assistant shall work under the direct supervision of a licensed dentist.

c."Dental assistant" means any person who is trained by formal education or office internship to perform, under the direct supervision of a dentist, any routine office procedure, not including an intra-oral procedure, in the office of a dentist.

d."Dental hygienist" means any person who performs in the office of any licensed dentist or in any appropriately equipped school, dental clinic, or institution under the supervision of a licensed dentist, those educational, preventive and therapeutic services and procedures which licensed dental hygienists are trained to perform, and which are specifically permitted by regulation of the board, and such intra-oral clinical services which are primarily concerned with preventive dental procedures, including, but not limited to, during the course of a complete prophylaxis, removing all hard and soft deposits and stains from the surfaces of the human teeth to the depth of the gingival sulcus, polishing natural and restored surfaces of teeth, applying indicated topical agents, surveying intra- and extra-oral structures, noting deformities, defects and abnormalities thereof, performing a complete oral prophylaxis and providing clinical instruction to promote the maintenance of dental health.

e."Direct supervision" means acts performed in the office of a licensed dentist wherein he is physically present at all times during the performance of such acts and such acts are performed pursuant to his order, control and full professional responsibility.

f."Supervision" means acts performed pursuant to a dentist's written order, control and full professional responsibility, whether or not he is physically present.

g."Limited registered dental assistant" means any person who has fulfilled the requirements for registration established by this amendatory and supplementary act and who has been registered by the board. A limited registered dental assistant shall be limited to working under the direct supervision of a dentist who conducts a limited dental practice in the dental specialty for which the assistant has been trained and registered, and in performing those intra-oral procedures as defined by the board which are involved in that specialty.

h."Dental clinic" means dental clinic as defined in section 1 of P.L.1951, c.199 (C.45:6-15.1).

i."Institution" means any nursing home, veterans' home, hospital or prison, or any State or county facility providing inpatient care, supervision and treatment for persons with developmental disabilities.

L.1979, c.46, s.2; amended 1995, c.367, s.1; 2012, c.29, s.1.



Section 45:6-50 - Additional Powers, Duties Of Board

45:6-50.Additional powers, duties of board
3. The board shall have the following additional powers and duties, under this act:

a. To examine, admit, and deny persons applying for admission to the practice of dental hygiene;

b. To issue licenses to practice dental hygiene;

c. To certify academic and clinical institutions and hospitals which educate and train persons for the practice of dental hygiene or dental assisting in accordance with standards substantially similar to those of the American Dental Association's Commission on Accreditation of Dental and Dental Auxiliary Educational Programs and Council on Hospital Dental Service and taking into consideration the advice of the New Jersey Commission on Higher Education and the New Jersey Department of Education;

d. To issue certificates of good standing to dental hygienists who hold a valid subsisting license to practice in this State;

e. To establish by rule or regulation, standards for the training and utilization of registered dental assistants and limited registered dental assistants;

f. To establish and recognize councils and committees which may advise and make recommendations to the board on various aspects of the education and practice for dental hygienists, registered dental assistants, limited registered dental assistants or dental assistants;

g. To prescribe expanded functions to be performed solely by dental hygienists and to be performed by dental hygienists, registered dental assistants and limited registered dental assistants under a single standard of proficiency necessary and proper to protect and promote the public health and welfare of the citizens of this State, and impose such restrictions and requirements, including the setting of educational prerequisites to the performance of such functions and the administration of examinations, as are necessary to insure adherence to the adopted standard of proficiency. Expansion and assignment of such functions, training and examination procedures shall be developed in consultation with the relevant advisory councils;

h. To adopt rules and regulations to achieve the objectives contemplated by this act, pursuant to the Administrative Procedure Act, P.L.1968, c.410 (C.52:14B-1 et seq.);

i. To do any and all other things which may be appropriate to achieve the objectives contemplated by this act, or which may be useful in executing any of the duties, powers or functions of the board.

L.1979,c.46,s.3; amended 1995,c.367,s.2.



Section 45:6-50.1 - Required Training For Dental Assistant Internship Programs

45:6-50.1.Required training for dental assistant internship programs
10.The board shall establish by rule or regulation the required training which shall be included in dental assistant internship programs. An internship program for an individual seeking registration as a dental assistant shall include training in the intra-oral procedures that are performed in the office of a dentist licensed for general practice. The board shall establish a committee consisting of two board members and three licensed dentists which shall develop and monitor a satisfactory internship program for individuals seeking registration as a dental assistant.

L.1995,c.367,s.10.



Section 45:6-50.2 - Required Training For Limited Dental Assistant Internship Program

45:6-50.2.Required training for limited dental assistant internship program
11.Upon the request of a recognized professional dental specialty society, the board shall establish by rule or regulation the required training which shall be included in a limited dental assistant internship program. An internship program for an individual seeking registration as a limited dental assistant shall include training in those intra-oral procedures that are performed in the office of a dentist who has received from the board a permit of limited dental practice in the specialty area for which the assistant seeks registration. The board shall establish a committee consisting of two board members and three licensed dentists which shall develop and monitor a satisfactory internship program for individuals seeking registration as a limited dental assistant.

L.1995,c.367,s.11.



Section 45:6-51 - Meetings

45:6-51. Meetings
The board shall hold at least two meetings annually at which they will examine and license persons to practice dental hygiene.

L.1979, c. 46, s. 4, eff. March 21, 1979.



Section 45:6-52 - Dental Hygiene; Examination Of Candidates For Licenses To Practice

45:6-52. Dental hygiene; examination of candidates for licenses to practice
a. The board shall adopt rules for the examination of candidates for licenses to practice dental hygiene. Every applicant shall present to the secretary of the board a written application for admission to the examination on a form provided by the board. No person shall be examined by the board unless he has satisfactorily completed such course on dental hygiene as may be required by the board. Any rule altering the nature or increasing the severity of the examination or subjects to be included therein shall not be enforced until 6 months after its public promulgation and adoption. The examination of applicants shall be confined to written or oral, or both written and oral, examination upon subjects properly relating to the science of dental hygiene, the knowledge of which is necessary to the proper and skillful practice of said science. The board shall also require from applicants, as part of the examination, demonstration of their clinical skill in dental hygiene.

b. The fee for the examination for license to practice dental hygiene shall be determined by the board from time to time and shall accompany every application. Such fee shall not be refunded, unless for sickness or other good cause appearing to the satisfaction of the board such applicant was prevented from attending and completing such examination. Upon the approval of the application for examination, such applicant shall thereupon be entitled to admission to such examination. If said applicant fails to pass the examination, he may be re-examined at the next regular examination.

L.1979, c. 46, s. 5, eff. March 21, 1979.



Section 45:6-53 - Registration And Issuance Of Licenses

45:6-53. Registration and issuance of licenses
All persons who pass the required examination shall be registered by the board as licensed dental hygienists, and shall be issued licenses to practice dental hygiene under the seal and hand of the president and secretary of the board.

L.1979, c. 46, s. 6, eff. March 21, 1979.



Section 45:6-54 - Waiver Of Examination

45:6-54. Waiver of examination
The board may waive the requirements for examination of a candidate for a license to practice dental hygiene when the board reasonably determines that it is in the public interest.

L.1979, c. 46, s. 7, eff. March 21, 1979.



Section 45:6-55 - Rules, Procedure For Registration

45:6-55.Rules, procedure for registration
8. a. The board shall adopt rules and procedure for the registration of dental assistants and limited dental assistants. Every applicant for registration shall satisfactorily complete an examination approved by the board and a nationally recognized accrediting agency, which examination shall require the applicant to demonstrate that the applicant is capable of performing the functions of a registered dental assistant or limited registered dental assistant, as the case may be, and shall be administered within the State at least once each year at such time and place as the board designates, and

(1)Have satisfactorily completed and graduated from a training program for dental assistants accredited by the American Dental Association's Commission on Accreditation of Dental and Dental Auxiliary Educational Programs and approved by the board, or

(2)Have a high school diploma or its equivalent and at least two years' work experience as a dental assistant.

b.For three years from the date the first internship program is implemented pursuant to the provisions of section 10 or 11 of P.L.1995, c.367 (C.45:6-50.1 or C.45:6-50.2), a dental assistant or limited dental assistant may satisfy the work experience requirement of paragraph (2) of subsection a. of this section by completing at least six months' work experience as a dental assistant and have successfully completed a board approved internship in the office and under the direct supervision of a licensed New Jersey dentist. The internship for a registered dental assistant shall consist of three months' training in the office of a dental practitioner under a licensed dentist's direct supervision and the internship for a limited registered dental assistant shall consist of three months' training in the office of a dentist under a licensed dentist's direct supervision who has received a permit of limited dental practice in a specialty area from the board.

c. The board by rule or regulation shall specify those intra-oral procedures which may be performed by registered dental assistants and limited registered dental assistants, provided that such procedures shall not include those procedures which are traditionally performed by dental hygienists.

L.1979,c.46,s.8; amended 1995,c.367,s.3.



Section 45:6-56 - Requirement Of Continuing Education.

45:6-56 Requirement of continuing education.

9. a. (1) Every two years, at the time of license renewal, each person licensed to practice dental hygiene in this State shall provide the board with a certified statement, upon a form issued and distributed by the board, that such licensed person has attended, or participated in not less than 20 hours of continuing education in dental hygiene as follows: lectures or study club sessions dealing with clinical subjects, college post-graduate courses, scientific sessions of conventions, research on clinical subjects, service as a clinician or any other such evidence of continuing education which the board may approve.

(2)Every two years, at the time of registration renewal, each person registered as a registered dental assistant or limited registered dental assistant in this State shall provide the board with a certified statement, upon a form issued and distributed by the board, that such registered person has attended, or participated in not less than 10 hours of continuing education in dental assisting as follows: lectures or study club sessions dealing with clinical subjects, college post-graduate courses, scientific sessions of conventions, research on clinical subjects, service as a clinician or any other such evidence of continuing education which the board may approve.

b.The board shall notify each licensed or registered person of any failure to comply with this requirement, and shall further notify said person that upon continued failure to comply for a period of three months from the date of notice, the board may, at its discretion take action pursuant to section 11 of this act.

c.The board, in its discretion, may waive any of the requirements of this section in cases of certified illness or undue hardship to be determined on an individual basis.

L.1979,c.46,s.9; amended 1995, c.367, s.4; 2005, c.5.



Section 45:6-57 - Biennial Certificate Of Registration

45:6-57. Biennial certificate of registration
Every person licensed to practice dental hygiene shall biennially apply, on a form furnished by the board, for a certificate of registration, which shall be issued by the secretary of the board upon payment of a fee of $10.00. The certificate of registration shall be displayed in the office or place in which the holder thereof practices dental hygiene. Where a dental hygienist practices dental hygiene at more than one office or place, a duplicate registration certificate shall be issued upon the payment of an additional fee of $5.00 for each such certificate. The license of any person who fails to procure any biennial certificate of registration, at the time and in the manner required by the board, except a person on the inactive status list, may be suspended by the board in the manner provided by section 12 of P.L. 1979, c. 46 (C. 45:6-59). Any license so suspended shall be reinstated at any time within three years from the date of such suspension upon the payment of all past due biennial registration fees and an additional reinstatement fee of $25.00. Any person whose license shall have been suspended for such cause shall, during the period of such suspension, be regarded as an unlicensed person and, in case such person shall continue or engage in the practice of dental hygiene during such period, shall be liable to the penalties prescribed by section 11 of P.L. 1979, c. 46 (C. 45:6-58) for practicing dental hygiene without a license. Said fees shall be used by the board in the same manner as similar fees received by it under the provisions of chapter 6 of Title 45 of the Revised Statutes.

P.L. 1979, c. 46, s. 10; amended 1988,c.31,s.1.



Section 45:6-57.1 - Inactive Status List

45:6-57.1. Inactive status list
A licensed dental hygienist may apply to the board for inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form the board shall place the licensee on an inactive status list. While on the list, the person shall pay an inactive license renewal fee in an amount prescribed by the board and shall not practice dental hygiene within the State.

A person on the inactive status list who wants to resume the practice of dental hygiene shall apply to the board for a current biennial certificate of registration and shall pay the prescribed registration fee. Any person who has been on the inactive status list for five or more years shall furnish the board with satisfactory evidence of current knowledge and skill in the practice of dental hygiene as required by regulation of the board.

P.L. 1988, c. 31, s. 3.



Section 45:6-58 - Penalties

45:6-58.Penalties
11. Any person practicing dental hygiene in this State without first having obtained a license as provided by this act, or without the current biennial certificate of registration, or contrary to any of the provisions of this act, or any person who fails to comply with the provisions of section 9 of P.L.1979, c.46 (C.45:6-56), except a person on the inactive status list, or who practices dental hygiene or works as a registered dental assistant or limited registered dental assistant under a false or assumed name, or buys, sells or fraudulently obtains a diploma or certificate showing or purporting to show graduation or completion of a course in dental hygiene or dental assisting, or who violates any of the provisions of this act, shall be liable to a penalty of $300.00 for the first offense and of $500.00 for the second and each subsequent offense.

L.1979,c.46,s.11; amended 1988,c.31,s.2; 1995,c.367,s.5.



Section 45:6-60 - Disorderly Persons Offense; Fines

45:6-60.Disorderly persons offense; fines
13. Any person, company or association who commits any of the following acts is a disorderly person, and upon every conviction thereof shall be subject to a fine of not less than $300.00 nor more than $500.00 or by imprisonment for not less than 30 days nor more than 90 days, or by both such fine and imprisonment:

a. Selling or bartering, or offering to sell or barter, any diploma or document showing or purporting to show graduation as a dental hygienist or dental assistant;

b. Purchasing or procuring by barter any such diploma, certificate or transcript with intent that it be used as evidence of the qualifications of the holder to practice dental hygiene or work as a registered dental assistant or limited registered dental assistant, or in fraud of the laws regulating such practice or work;

c. With fraudulent intent, altering in a material regard, such diploma, certificate or transcript;

d. Using or attempting to use such diploma, certificate or transcript which has been purchased, fraudulently issued, and counterfeited or materially altered, either as a license or registration or color of license or registration to practice dental hygiene or work as a registered dental assistant or limited registered dental assistant, or in order to procure registration as a dental hygienist; or

e. In any affidavit or examination required of an applicant for examination, license or registration under the laws regulating the practice of dental hygiene or dental assisting, willfully making a false statement in a material regard, or impersonating another applicant at an examination.

L.1979,c.46,s.13; amended 1995,c.367,s.7.



Section 45:6-61 - Penalty For Violations By Dentist

45:6-61.Penalty for violations by dentist
14. Any licensed dentist who shall permit any unlicensed or unregistered person to practice dental hygiene or work as a registered dental assistant or limited registered dental assistant under his direction or control or shall permit or direct a licensed dental hygienist, registered dental assistant or limited registered dental assistant to perform any act not authorized in this act shall be guilty of a violation of this act and of conduct constituting willful and gross malpractice or willful and gross neglect in the practice of dentistry.

L.1979,c.46,s.14; amended 1995,c.367,s.8.



Section 45:6-62 - Practice Of Dental Hygiene.

45:6-62 Practice of dental hygiene.

15. a. Any person who has graduated from a school or college of dental hygiene approved by the Commission on Dental Accreditation of the American Dental Association and has been licensed to practice dental hygiene in this State and holds a current certification in Basic or Advanced Cardiac Life Support by an association approved by the board may, subject to the supervision of a New Jersey licensed dentist, practice dental hygiene in an office in which general dentistry or any special area of dentistry recognized by the board is regularly practiced, or in any appropriately equipped school, dental clinic, or institution, except that a New Jersey licensed dentist may, in his sole discretion, require direct supervision in his dental office.

b.A dental hygienist acting under supervision in a dental office or dental clinic may treat only patients who are existing patients of record.

c.Each licensed dentist may provide supervision to no more than three licensed dental hygienists at one time.

d.A dental hygienist may practice dental hygiene under direct supervision or supervision only in a facility having readily available emergency equipment as may be designated by the board, by regulation.

L.1979, c.46, s.15; amended 2012, c.29, s.2.



Section 45:6-64 - Establishment Of Independent Office, Practice, Of Dental Hygienist; Prohibition.

45:6-64 Establishment of independent office, practice, of dental hygienist; prohibition.

17.Nothing in this act shall be construed as permitting a licensed dental hygienist to establish an independent office or engage in independent practice in connection with the performance of traditional hygienist services whether or not there is supervision or direct supervision of a licensed dentist.

L.1979, c.46, s.17; amended 2012, c.29, s.3.



Section 45:6-65 - Continuance Of Proceedings Dependent On Law Prior To Effective Date Of Law

45:6-65. Continuance of proceedings dependent on law prior to effective date of law
All proceedings pending and undisposed of, and any new proceedings based upon any event or transaction occurring before the effective date of this act, shall be continued, or may be initiated and processed to completion and shall be governed, to the extent that it is fair and feasible to do so, in accordance with the law in force at the time of the occurrence of the event or transaction involved, notwithstanding the repeal by this act of any statute now in force.

L.1979, c. 46, s. 18, eff. March 21, 1979.



Section 45:6-66 - Rules And Regulations; Continuation

45:6-66. Rules and regulations; continuation
All rules and regulations heretofore adopted by the board shall continue to be effective on an interim basis as though hereafter adopted as rules and regulations of the board to the extent they are not inconsistent with the provisions of this act.

L.1979, c. 46, s. 19, eff. March 21, 1979.



Section 45:6-67 - Rules And Regulations On Practice Of Dental Hygienists And Registered Dental Assistants; Expiration Of S. 45:6-63

45:6-67. Rules and regulations on practice of dental hygienists and registered dental assistants; expiration of s. 45:6-63
Section 16 of this act shall remain in force and effect for a period not to exceed 2 years after the effective date of this act. Within 1 year after the effective date of this act, the board shall propose rules and regulations governing the practice of dental hygiene, establish a program for registration of registered dental assistants, and establish the tasks which a duly licensed dentist may assign to a registered dental assistant. Such rules and regulations shall take effect 2 years after the enactment of this act.

L.1979, c. 46, s. 20, eff. March 21, 1979.



Section 45:6-68 - Severability

45:6-68. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1979, c. 46, s. 21, eff. March 21, 1979.



Section 45:6-69 - Compliance With Law On Radiologic Technology

45:6-69.Compliance with law on radiologic technology
23. Nothing herein shall be construed to exempt registered dental assistants, limited registered dental assistants, dental assistants or other dental office personnel from compliance with P.L.1981, c.295 (C.26:2D-24 et seq.).

L.1979,c.46,s.23; amended 1995,c.367,s.9.



Section 45:6-69.1 - Direct Supervision Required For Certain Procedures.

45:6-69.1 Direct supervision required for certain procedures.

4.The administration of local anesthesia, the monitoring of a patient administered nitrous oxide, and any other anesthetic procedures that may be designated by the New Jersey State Board of Dentistry, by regulation, shall be performed by a licensed dental hygienist only under direct supervision.

L.2012, c.29, s.4.



Section 45:6-69.2 - Restrictions Relative To Dental Hygienists.

45:6-69.2 Restrictions relative to dental hygienists.

5.A licensed dental hygienist shall not perform any intra-oral service, other than administering preventive measures such as the application of fluorides, pit and fissure sealants as well as other recognized topical agents for the prevention of oral disease or associated discomfort and the detection of caries in a school setting, upon any living person who the dental hygienist reasonably believes has not received an examination by a duly licensed dentist within the immediately preceding 365-day period. After performing an assessment, a dental hygienist acting under supervision who reasonably believes that a person has either dental caries or some other medical or dental condition requiring diagnosis or treatment by a dentist shall so inform in writing, within seven days, the dentist who is providing the supervision, except if it appears that emergent care is indicated, the dental hygienist shall immediately notify the supervising dentist.

L.2012, c.29, s.5.



Section 45:6-70 - Issuance Of Limited Registration Certificate.

45:6-70 Issuance of limited registration certificate.

4.The New Jersey State Board of Dentistry shall issue to a dentist in good standing holding an active license to practice dentistry in any other state a limited registration certificate authorizing the registrant to make dental decisions pursuant to P.L.2007, c.259 (C.17:48G-1 et al.), if there is no pending dental license disciplinary action and no adverse information disclosed in a criminal background check or data bank search. A limited registration certificate shall not be deemed to authorize the registrant to treat patients or otherwise engage in the private practice of dentistry in this State.

L.2007, c.259, s.4.



Section 45:6-71 - Fee For Certificate.

45:6-71 Fee for certificate.

5.Each applicant for a limited registration certificate and each registrant shall pay to the board a fee in the amount established by the board, not to exceed a sum equal to 20 percent of the fee established for the issuance of a two-year active dentist registration; except that, the fee for submitting the application for the initial limited registration certificate shall be $125, which shall be deemed to include the fee which would otherwise be due for the unexpired portion of the first biennial registration period. The board shall process and issue a limited registration certificate to each qualified applicant within 30 days of its receipt of a completed application therefor.

L.2007, c.259, s.5.



Section 45:6-72 - Standards For Dentists And Holders Of Limited Registration Certificates.

45:6-72 Standards for dentists and holders of limited registration certificates.

6.Dentists licensed in New Jersey and holders of limited registration certificates are intended to be subject to the same standards of honesty, integrity and competency. In exercising its powers under R.S.45:6-1 et seq., the board shall apply the same standards as to honesty, integrity and competency to New Jersey dentists and to holders of limited registration certificates.

L.2007, c.259, s.6.



Section 45:6-73 - License To Practice Dentistry Required Under Certain Circumstances.

45:6-73 License to practice dentistry required under certain circumstances.

6.Except as otherwise provided in P.L.1964, c.186 (C.45:6-16.1 et seq.), R.S.45:6-19 and R.S.45:6-20, no person other than a person duly licensed to practice dentistry in this State shall:

a.make any diagnosis or develop any treatment plan with respect to the dental condition or treatment of any living person in this State;

b.perform any surgical or irreversible procedure, including, but not limited to, the cutting of hard or soft tissue or the extraction of any tooth on any living person in this State;

c.either bill or submit a claim for any service rendered involving the practice of dentistry or dental hygiene in this State; or

d.receive payment for the performance of dental or dental hygienist services from any source other than an employer authorized by law to practice dentistry in this State or any dental clinic, institution, or employment agency, as defined pursuant to section 1 of P.L.1989, c.331 (C.34:8-43), that employs licensed dental hygienists to provide temporary dental hygiene services.

L.2012, c.29, s.6.



Section 45:7-32 - Mortuary Science Act; Short Title

45:7-32. Mortuary Science Act; short title
This act shall be known as the "Mortuary Science Act."

L.1952, c. 340, p. 1097, s. 1.



Section 45:7-33 - Practice Of Embalming And Funeral Directing Declared Occupation Subject To Strict Regulation

45:7-33. Practice of embalming and funeral directing declared occupation subject to strict regulation
In the interest of, and to better secure, the public health, safety and welfare and for the more efficient administration and supervision of sanitary codes and health regulations, the practice of mortuary science and the practice of embalming and funeral directing are hereby declared to be occupations charged with a high degree of public interest and subject to strict regulation and control.

L.1952, c. 340, p. 1097, s. 2. Amended by L.1960, c. 184, p. 760, s. 1.



Section 45:7-34 - Definitions

45:7-34. Definitions
3. As used in this act:



(a) "Board" means the State Board of Mortuary Science of New Jersey.



(b) "Embalming" means the disinfecting or preservation of a dead human body, entirely or in part by the use of chemical substances, fluids or gases in the body, or by introduction of the same into the body by vascular or hypodermic injection, or by direct application into the organs or cavities.

(c) "Funeral directing" means (1) the engaging in or conducting or holding one's self out as being engaged in or conducting the preparation (other than embalming) for burial or disposal and the direction or supervision of burial or disposal of dead human bodies; or (2) maintaining, using or operating a mortuary; or (3) in connection with one's name or mortuary using the words "mortician" or "funeral director" or "undertaker" or any other words or title of like import or signification.

"Funeral directing" also means the engaging in or making, or holding one's self out as being engaged in or making, funeral arrangements, including at need funeral arrangements or preneed funeral arrangements; or the offering or holding one's self out as offering the opportunity to purchase or enroll in a prepaid funeral agreement. As used in this definition, "funeral arrangements," "at need funeral arrangements," "preneed funeral arrangements" and "prepaid funeral agreement" shall have the same meaning as they are defined in section 1 of P.L.1993, c.147 (C.45:7-82).

(d) "Mortuary science" means embalming and funeral directing, as the same are herein defined.

(e) "Embalmer" means a qualified person who practices or engages in embalming, as the same is herein defined.

(f) "Funeral director" includes "undertaker" and "mortician" and means a qualified person who practices or engages in funeral directing, as the same is herein defined.

(g) "Practitioner of mortuary science" means a qualified person who practices or engages in mortuary science, as the same is herein defined and who (1) shall be licensed under the provisions of this act as a practitioner of mortuary science, or (2) holds a license as both an embalmer and a funeral director under the provisions of any prior law or laws of this State, or (3) holds a license as an embalmer under the provisions of any prior law or laws of this State and shall have been licensed under the provisions of section 21 of P.L.1952, c.340 (C.45:7-52) as a funeral director, or (4) holds a license as a funeral director under the provisions of any prior law or laws of this State and shall have been licensed under the provisions of section 21 of P.L.1952, c.340 (C.45:7-52) as an embalmer.

(h) "Mortuary" means any place or premises devoted to or used in the care and preparation for burial, disposition, or transportation of dead human bodies, or any specifically designated location or address where any person or persons shall hold forth that he, she, or they are engaged in the practice of mortuary science, embalming or funeral directing, and shall mean and include any premises of any kind whatsoever in which mortuary science in any of its branches is practiced or in which more than five funerals may be conducted in any calendar year, except publicly owned buildings, places of worship and meeting places of fraternal organizations.

(i) "Registered trainee" means a person who is duly registered with the board and who is engaged in the State of New Jersey in learning to practice as a practitioner of mortuary science under the personal instruction and supervision of a person duly licensed as a practitioner of mortuary science and who has an annual case volume as hereinafter provided in section 18 of this act.

L.1952,c.340,s.3; amended 1960,c.184,s.2; 1993,c.147,s.14.



Section 45:7-35 - State Board Of Mortuary Science Of New Jersey Created

45:7-35. State Board of Mortuary Science of New Jersey created
4.There is hereby created in the Division of Consumer Affairs in the Department of Law and Public Safety a State Board of Mortuary Science of New Jersey, which board shall consist of 13 members as follows: two shall be public members and one shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:2.1 et seq.); eight members, each of whom shall be a citizen of the United States and a resident of the State of New Jersey, duly licensed as a practitioner of mortuary science and shall have had a minimum of five consecutive years of experience and practice as a practitioner of mortuary science in this State immediately preceding his appointment; and two additional public members, one of whom shall be 62 years of age or older. Members of the board shall be appointed annually by the Governor for a term of three years and shall not serve more than two successive terms. Each member, other than the State executive department member, shall hold office after the expiration of his term of office until his successor shall be duly appointed and qualified. Vacancies occurring by reason of the expiration of term of office shall be filled by the Governor in the calendar year in which any such vacancy occurs for a term of three years from the year of appointment. Vacancies occurring by reason of the failure or neglect of the Governor to make appointments upon the expiration of terms of office as hereinabove provided and vacancies occurring for any other reason whatsoever shall be filled by the Governor for the unexpired term only.

Any member of the State Board of Mortuary Science of New Jersey, other than the State executive department member, may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

The Board of Embalmers and Funeral Directors of the State of New Jersey is hereby abolished and all of its functions, powers and duties, except as may be inconsistent with the provisions of this act, are hereby transferred to and vested in the State Board of Mortuary Science of New Jersey established hereunder. The State Board of Mortuary Science of New Jersey established hereunder and its functions, powers and duties shall in all respects be subject to the provisions of sections 30, 32, 33, 35, 37, 39 and 40 of P.L.1948, c.439 (C.52:17B-30, 52:17B-32, 52:17B-33, 52:17B-35, 52:17B-37, 52:17B-39 and 52:17B-40).

L.1952,c.340,s.4; amended 1960, c.184, s.3; 2003. c.10.



Section 45:7-37 - Oath Of Members Of Board; President And Secretary; Rules And Regulations

45:7-37. Oath of members of board; president and secretary; rules and regulations
Each member of the board, before entering upon his duties and within thirty days after receiving notice of his appointment, shall take and subscribe an oath of office such as is provided for other State officials. Upon the failure of a member of the board to take the oath of office as provided herein, a vacancy in the membership of the board shall then exist which shall be filled by the Governor as provided in section four. The board shall annually select from its membership a president and secretary, who shall serve until their successors shall be elected and qualified. The board is authorized and empowered to adopt and promulgate such rules and regulations, not inconsistent with this act, as it may deem expedient for the transaction of its business and for the purpose of efficiently enforcing the provisions of this act.

L.1952, c. 340, p. 1100, s. 6.



Section 45:7-38 - Rules And Regulations

45:7-38. Rules and regulations
The board is authorized and empowered to adopt such rules and regulations, not inconsistent with this entire act or any amendment or supplement which may hereafter be adopted, as shall be reasonably proper and advisable for the promotion or improvement of the standards of service, protection and practice to be followed in the practice of mortuary science, embalming and funeral directing by individuals, corporations, partnerships and associations in the State of New Jersey, and for and in the interest, preservation and improvement of the public health, morals, safety and welfare.

In addition to the powers otherwise herein granted to the board, the board is specifically empowered to adopt rules and regulations concerning the following:

(a) the manner in which a mortuary or funeral establishment is conducted,

(b) establish minimum requirements for a preparation room and as to the manner in which it shall be maintained,

(c) issuance of lists of licensees,

(d) trainees, apprentices and preceptors,

(e) unethical or unprofessional conduct,

(f) practice of mortuary science by individuals, corporations, partnerships and associations.

L.1952, c. 340, p. 1100, s. 7. Amended by L.1960, c. 184, p. 763, s. 4.



Section 45:7-39 - Seal

45:7-39. Seal
The board shall adopt a seal, of which the secretary shall have the care and custody, and all courts of this State shall take judicial notice of such seal.

L.1952, c. 340, p. 1101, s. 8.



Section 45:7-40 - President's Duties

45:7-40. President's duties
The president of the board shall preside at all meetings and he shall exercise and perform all duties and functions incidental to the office of president of the board.

L.1952, c. 340, p. 1101, s. 9.



Section 45:7-41 - Secretary's Duties; Compensation; Bond

45:7-41. Secretary's duties; compensation; bond
The secretary shall keep a record of all proceedings of the board, shall exercise and perform all duties and functions incidental to his office and such other duties and functions as may be assigned by the board. He shall receive such compensation for his services, within the limits of available appropriations therefor, and shall give such bond for the faithful performance of his duties as the board may, with the approval of the Attorney-General, determine.

The secretary of the board shall keep a record in which shall be registered the name and professional address of every person to whom licenses have been granted in accordance with the provisions of this act or in accordance with the provisions of prior laws of this State, the number and date of such license and the date of each renewal thereof.

The secretary shall, whenever requested so to do, certify over the seal of the board, whether the records kept by the board show or fail to show a license to carry on the practice of mortuary science or of embalming or funeral directing, or both, or the issuance of any renewal of any such licenses or whether any person has or has not a license in full force and effect. The fee for any such certificate shall be one dollar ($1.00). Any such certificate, whether made by the secretary upon such request or for use in proceedings before the board or in which the board may be a party, shall be prima facie evidence of the facts therein stated.

In the month of January of each and every year the secretary of said board shall supply to each licensed practitioner of mortuary science, to each licensed embalmer and to each licensed funeral director a list of all practitioners of mortuary science, embalmers, and funeral directors holding a license under this act or under prior laws of this State, giving the names of such persons, their professional address and the number and nature of their licenses.

L.1952, c. 340, p. 1101, s. 10.



Section 45:7-43 - Assistants And Employees Of Board; Executive Secretary

45:7-43. Assistants and employees of board; executive secretary
The board may, subject to the approval of the Attorney General, appoint, employ or remove such assistants and employees as may be necessary to carry out the provisions of this act. The board may, subject to the approval of the Attorney General, appoint and employ an executive secretary who shall serve without term but who may be removed from office by the Attorney General, for cause, upon notice and opportunity to be heard at a public hearing. The duties of the executive secretary shall be determined by the board and the board shall fix the compensation of its executive secretary, assistants and employees, subject to the approval of the Attorney General, within the limits of available appropriations therefor. Such executive secretary shall not be subject to the provisions of Title 11 of the Revised Statutes of this State. No such executive secretary, employee or assistant shall engage in the practice of mortuary science, embalming or funeral directing, nor shall he in any way be connected with the work of a practitioner of mortuary science, embalming or funeral directing.

L.1952, c. 340, p. 1102, s. 12. Amended by L.1960, c. 184, p. 764, s. 5; L.1967, c. 245, s. 3, eff. Dec. 12, 1967.



Section 45:7-45 - Compensation; Expenses

45:7-45. Compensation; expenses
The members of the board shall receive twenty-five dollars per diem for time spent in discharge of their duties and in addition shall be entitled to have and receive their necessary traveling expenses.

L.1952, c. 340, p. 1103, s. 14.



Section 45:7-46 - Fees, Penalties And Other Moneys; Disposition

45:7-46. Fees, penalties and other moneys; disposition
All fines, fees, penalties and other moneys derived from the operation of this act, or payable pursuant to the provisions of this act or any other law to the board shall be collected by the secretary of the board and shall be paid into the State treasury, through the Attorney-General.

L.1952, c. 340, p. 1103, s. 15.



Section 45:7-47 - License Required

45:7-47. License required
No person shall engage in the practice of mortuary science, embalming or funeral directing, unless he shall have been duly licensed so to do, by the board, under the provisions of this act or under the provisions of any prior law of this State and unless such license is unrevoked and in full force and effect; provided, that this shall not apply to a registered trainee working under the direct supervision of a practitioner of mortuary science.

L.1952, c. 340, p. 1103, s. 16.



Section 45:7-48 - Only A Single License To Be Issued To Any Applicant

45:7-48. Only a single license to be issued to any applicant
The board shall grant only a single license as a practitioner of mortuary science to any applicant, and any person shall hold a license as a practitioner of mortuary science issued under the provisions of this act before being permitted to practice mortuary science or embalming or funeral directing in this State.

L.1952, c. 340, p. 1103, s. 17. Amended by L.1960, c. 184, p. 764, s. 6.



Section 45:7-49 - Examination; Qualifications Of Applicants; Training And Experience

45:7-49. Examination; qualifications of applicants; training and experience
(a) Every person desiring to enter into the practice of mortuary science, before being licensed by the board so to do:

(1) Shall have passed an examination to be conducted by the board to determine his qualifications and fitness therefor. Such examination, the scope, character and content of which shall be determined by the board, shall be the same for all candidates at each examination, and shall include the following subjects: anatomy; physiology; pathology; chemistry; disinfection; hygiene; sanitary science; bacteriology; dissection; the care, preservation, embalming, transportation, burial or disposal of dead human bodies, including those dead as a result of contagious and infectious diseases; the signs of death and the manner in which death may be determined; laws and rules governing vital statistics and the preparation and transportation for burial of dead human bodies; the provisions of this act and of the rules and regulations adopted by the board; professional ethics; mortuary accounting; and such other subjects as the board may determine, by rule or regulation, to be necessary, proper or reasonably calculated to establish the qualifications and fitness of the applicant. Such examinations shall be in writing and shall be held at least once in each year, and oftener if the board shall so determine by rule or regulation, at such times and places as may be fixed by the board. In addition to the written examination herein provided for, the examination of each applicant shall include, wherever possible, an actual demonstration on a cadaver of the embalming proficiency and qualifications of the applicant.

(2) Shall have completed 2 years of practical training and experience as a registered trainee in regular, steady, bona fide full-time service of a grade and character satisfactory to the board, in the State of New Jersey, with a person duly licensed as a practitioner of mortuary science under this act or as both an embalmer and funeral director under any prior law of this State and whose annual case volume shall be equal to at least 25 cases, and shall have assisted in embalming at least 75 bodies; and shall have satisfactorily completed a minimum of 2 academic years of instruction in a college or university approved by the State Department of Education and 1 year of instruction in a school of mortuary science approved by the State Board of Mortuary Science; except that a person who has satisfactorily completed 3 academic years of instruction in such a college or university and 1 year of instruction in such an approved school of mortuary science need only have completed 1 year of practical training and experience as a registered trainee. Provided, however, that the requirement for 2 years' academic instruction in a college or university shall not apply to a trainee registered prior to the effective date of this act and serving 3 years as a registered trainee. Not more than 1 trainee shall be registered at 1 time in 1 establishment, except that 2 trainees may be permitted if there are 2 or more licensees in the same establishment. The board is authorized and empowered to prescribe rules and regulations establishing minimum courses of college or university instruction; to insure that each trainee receives satisfactory and efficient training and experience which may provide for the periods that may be credited toward the required year of training and experience, the nature, character and extent of the services to be performed by the trainee, for such practical and actual experience in mortuary science and assisting in the same as it shall determine and for the making of such reports by the trainee and by the licensee with whom he is registered as may be advisable and for such other qualifications in the applicant as may be reasonably calculated to insure and protect the public health, morals, safety and welfare;

(3) Shall have, upon commencing his period of training and experience as provided in subdivision (a)(2) of this section registered as a trainee with the board, upon a form to be provided by the board, and has paid to the board a registration fee of $50.00, and has received from the board a certificate as a registered trainee;

(4) Shall have been a resident of the State of New Jersey continuously during the period of his training and experience; and

(5) Shall have passed his twenty-first birthday.

(b) An applicant who meets the requirements of section 19 of this act shall be admitted to the examinations prescribed in subdivision (a)(1) of this section but a license to enter into the practice of mortuary science shall not be issued or granted to any such applicant by the board unless and until such applicant has completed the period of practical training and experience as a registered trainee required by subdivision (a)(2) of this section.

L.1952, c. 340, p. 1104, s. 18. Amended by L.1960, c. 184, p. 764, s. 7.



Section 45:7-49.1 - Issuance Of License To Out-of-state Practitioners Of Mortuary Science; Conditions.

45:7-49.1 Issuance of license to out-of-State practitioners of mortuary science; conditions.

1.After successful completion of the law portion of the examination conducted by the board pursuant to section 18 of P.L.1952, c.340 (C.45:7-49), and upon payment to the board of a fee and the submission of a written application on forms provided by it, the board may issue, at its discretion, a practitioner of mortuary science license to a person who holds a valid license or certification issued by another state or possession of the United States or the District of Columbia and who has met education and experience requirements substantially equivalent to the requirements of P.L.1952, c.340 (C.45:7-32 et seq.), and who has been engaged in the practice of mortuary science in that state, possession or district with a valid license or certification for two years immediately prior to application; except that the board may issue, at its discretion, a practitioner of mortuary science license to an applicant who does not meet the practical training and experience requirements of paragraph (2) of subsection a. of section 18 of P.L.1952, c.340 (C.45:7-49) but otherwise meets the requirements specified in this section if the applicant has been engaged in the practice of mortuary science for not less than five years immediately prior to application.

L.1999,c.404,s.1; amended 2001, c.83.



Section 45:7-50 - Examination Fees; Evidence Of Qualifications

45:7-50. Examination fees; evidence of qualifications
No person shall be examined by the board except upon payment of a fee of $50.00 for the initial examination and a fee of $25.00 for each re-examination. Each applicant, before being admitted to an examination, shall first submit to the board

(1) evidence verified by oath and satisfactory to the board that:

(a) He is a citizen of the United States and has been a resident of the State of New Jersey for a period of at least 6 months prior to the date of the examination;

(b) He is of good moral character and at least 21 years of age;

(2) a certificate from the Commissioner of Education of this State showing that before entering an embalming college or college of mortuary science he had obtained an academic education consisting of a 4 years' course of study in an approved public or private high school or the equivalent thereof, he has (a) satisfactorily completed a minimum of 2 years of academic instruction in a college or university approved by the New Jersey Department of Education, satisfactorily completed a minimum of 1 year of academic instruction in a school of mortuary science approved by the State Board of Mortuary Science; or (b) satisfactorily completed a minimum of 3 years of academic instruction in such a college or university, satisfactorily completed a minimum of 1 year of academic instruction in such a school of mortuary science; and

(3) a certificate from a licensed practitioner of mortuary science in the State of New Jersey that he has served a 1-year or 2-year period of practical training as a registered trainee under such practitioner, whichever is applicable; such period of practical training as a registered trainee may be served either concurrently with the college or university courses, during summer vacations, or subsequent to the completion of the college or academic course, at the option of the registrant.

L.1952, c. 340, p. 1106, s. 19. Amended by L.1960, c. 184, p. 767, s. 8.



Section 45:7-51 - Additional Examinations

45:7-51. Additional examinations
If an applicant fails to pass the examination, he may be reexamined at the next or any subsequent regular examination.

L.1952, c. 340, p. 1106, s. 20. Amended by L.1960, c. 184, p. 768, s. 9; L.1973, c. 236, s. 1, eff. Oct. 24, 1973.



Section 45:7-53 - Licenses; Signing By Board Members; Expiration

45:7-53. Licenses; signing by board members; expiration
All licenses and renewals thereof issued pursuant to the provisions of this act shall be signed by the members of the board and shall have the seal of the board affixed thereto, and shall expire and terminate on the first day of September next following the date of their issue, unless sooner revoked and cancelled.

L.1952, c. 340, p. 1108, s. 22.



Section 45:7-54 - Prior Laws, Licenses Issued Under; Renewal

45:7-54. Prior laws, licenses issued under; renewal
Any person holding a license or licenses under this act or under any prior law of this State shall have the same renewed upon making and filing with the board an application therefor upon forms provided by the board and upon payment of a renewal fee of $15.00; provided, that any person neglecting or failing to have his license renewed, as above, shall have the same renewed by making application therefor and upon payment of a revival fee of $75.00 in addition to the renewal fee of $15.00.

L.1952, c. 340, p. 1108, s. 23. Amended by L.1960, c. 184, p. 769, s. 10; L.1967, c. 245, s. 1, eff. Dec. 12, 1967; L.1971, c. 289, s. 1, eff. Aug. 19, 1971.



Section 45:7-55 - Certificate Of Registration For Each Mortuary Operated, Maintained Or Used; Fee

45:7-55. Certificate of registration for each mortuary operated, maintained or used; fee
Every individual, partnership, or corporation which operates or maintains within this State a mortuary or which in the usual and regular course of his or its practice makes use of a mortuary owned, operated, or maintained by another shall annually apply to the board for a certificate of registration for each mortuary operated, maintained, or used by the applicant and shall report under oath any facts requested by the board, and such individual, partnership, or corporation shall pay an annual registration fee of $25.00 for each such mortuary. Upon verification of the statements thus reported and the receipt of the requisite fee, the board shall issue a certificate of registration which shall bear date of January 1 for the year of issue and shall expire on December 31 of such year. No mortuary shall be operated, maintained, or used at any location by any person, firm or corporation at any location not specified in a certificate of registration issued under this section.

L.1952, c. 340, p. 1108, s. 24. Amended by L.1967, c. 245, s. 2, eff. Dec. 12, 1967.



Section 45:7-56 - Persons Entitled To Practice Under Prior Laws

45:7-56. Persons entitled to practice under prior laws
Any person now entitled to practice embalming or funeral directing or both under the provisions of any prior law of the State of New Jersey shall continue to be entitled to practice or engage in the same notwithstanding the enactment of this act, and the validity of any license, or renewals thereof, to practice embalming or funeral directing, or both, under any such prior law, shall not be affected by the enactment of this act, but all such persons shall in all other respects be subject to the provisions of this act.

L.1952, c. 340, p. 1109, s. 25.



Section 45:7-59 - Death Of Licensee

45:7-59. Death of licensee
The license of any practitioner of mortuary science or of any embalmer and funeral director, or either, shall terminate upon his decease.

L.1952, c. 340, p. 110, s. 28. Amended by L.1960, c. 184, p. 769, s. 11.



Section 45:7-61 - Operating And Maintaining Mortuary; Conditions

45:7-61. Operating and maintaining mortuary; conditions
No person shall operate, maintain or use a mortuary within this State unless:

(a) He, they or it shall annually register with the board in accordance with the provisions of section twenty-four of this act;

(b) The certificate of registration issued by the board shall be conspicuously displayed within the establishment;

(c) The licenses of the individual owner, of all partners, or of the manager of the establishment in all cases where the establishment is not managed by a licensed individual owner or licensed partners, shall be conspicuously displayed within the establishment;

(d) It shall be under the immediate and personal supervision, direction, management, and control of a person duly licensed as a practitioner of mortuary science, under the provisions of this act, or of a person duly licensed as a funeral director under the provisions of this act or of any prior law of this State; and all funeral directing shall be under the immediate and personal supervision, direction, management, and control of a person duly licensed as a practitioner of mortuary science, under the provisions of this act, or of a person duly licensed as a funeral director under the provisions of this act or of any prior law of this State;

(e) Its construction, maintenance and operation shall conform to the rules and regulations of the board promulgated to safeguard and promote the public health, safety, morals and welfare.

L.1952, c. 340, p. 1111, s. 30.



Section 45:7-63 - Permission To Inject Fluid Into Body Required, When; Arsenical Or Other Poisonous Agents

45:7-63. Permission to inject fluid into body required, when; arsenical or other poisonous agents
No person shall inject any fluid or substance into any cavity or artery of the body of any person who has come to a sudden, violent or untimely death, or of any person found dead, the manner of whose death is not known, until permission is obtained from the county medical examiner of the county in which the dead body lies. No person shall employ, for the purpose of the practice of mortuary science, funeral directing or embalming, any arsenical or other poisonous agent which may by its presence in the viscera prevent the detection of criminal usage of the poisonous agent before the death of the individual occurred; but this provision shall not prohibit the use by any association incorporated under article 4 of chapter 9 of Title 45 of the Revised Statutes, of any substance for the preservation of dead bodies which have legally come into its possession.

L.1952, c. 340, p. 1113, s. 32. Amended by L.1971, c. 2, s. 18, eff. Jan. 15, 1971.



Section 45:7-64 - Embalming Compounds

45:7-64. Embalming compounds
The sale or use for embalming purposes within the State of New Jersey of any fluid containing arsenic, zinc, mercury, copper, lead, silver, antimony, chloral, or cyanogen, or any compound containing any of said substances, or any poisonous alkaloid is prohibited. The board shall have power, by rules and regulations, to provide for appropriate tests to be made of all brands of embalming compounds sold or used within this State or intended for sale or use within this State, and shall disapprove for such sale or use any such compounds that, upon such tests, are determined to contain any substance herein prohibited. The board shall have power to publish a list of such compounds that, upon such tests, are determined to comply with the provisions of this section. Nothing in this section contained shall prohibit the use by any association incorporated under article four of chapter nine of Title 45 of the Revised Statutes, of any substance for the preservation of dead bodies which have legally come into its possession.

L.1952, c. 340, p. 1113, s. 33.



Section 45:7-65 - Contagious Diseases; Report To Local Health Officer

45:7-65. Contagious diseases; report to local health officer
Every practitioner of mortuary science, embalmer or funeral director shall report to the local health officer all contagious cases in which he may be called, within twelve hours after death or as soon as may be after being called.

L.1952, c. 340, p. 1114, s. 34.



Section 45:7-65.1 - Service Of Food Or Refreshments On Mortuary Premises

45:7-65.1. Service of food or refreshments on mortuary premises
In the interests of safeguarding public health, no person who operates, maintains, or uses a mortuary within this State shall serve, or permit or suffer to be served on or about the mortuary premises any food or refreshments in conjunction with any funeral or in conjunction with any service offered or provided for the preparation and disposal of dead human bodies.

L.1960, c. 184, p. 772, s. 16.



Section 45:7-65.2 - Branch Mortuaries

45:7-65.2. Branch mortuaries
No person shall operate, maintain, or use a branch mortuary within this State unless it is under the actual personal supervision, direction, management and actual control of a person who is duly licensed as a practitioner of mortuary science or as a funeral director.

L.1960, c. 184, p. 772, s. 17.



Section 45:7-65.3 - Solicitation Forbidden

45:7-65.3. Solicitation forbidden
18. a. No person, firm or corporation, or solicitors, agents, canvassers, employees or other persons acting on behalf of that person, firm or corporation, for the purpose of selling or contracting to sell or provide any service or services commonly furnished or performed by an embalmer or funeral director, including, but not limited to, prepaid funeral agreements and the making of at need or preneed funeral arrangements, shall:

(1) Directly or indirectly solicit persons in hospitals, rest homes, nursing homes or similar health care facilities by telephone or in person without first having been specifically requested to do so by that person;

(2) Directly or indirectly employ any agent, employee, assistant, independent contractor or other person to solicit persons in hospitals, rest homes, nursing homes or similar health care facilities by telephone or in person without first having been specifically requested to do so by that person;

(3) Solicit relatives of persons whose death is apparently pending or whose death has recently occurred for the purpose of providing any of those services for that person;

(4) Solicit, accept, offer to pay or pay any commission, bonus or rebate in consideration of recommending or causing any person to use the services of a particular funeral director, or the services of a particular crematory, mausoleum or cemetery; or

(5) Solicit persons at their residences in person or by telephone unless that solicitation is in response to a previous request for or expression of interest in a funeral director's services made by the person solicited or by a member of that person's family.

b. Nothing in this section shall be construed to restrict the right of a funeral director or an agent or employee of the funeral director, to communicate, by direct mail or in any other way not specifically prohibited by this section, with persons or provide them with information regarding the services of the funeral director, or to solicit the business of any person responding to that communication and explicitly requesting further information by personal visit or telephone, or otherwise initiating further discussion of those services, or to provide services or information to persons in connection with services previously rendered.

c. Nothing in this section shall be construed to prohibit general advertising by a funeral director.

d. Nothing in this section shall be deemed to prohibit the payment of commissions, bonuses or other compensation to a licensed cemetery salesman for the sale of cemetery goods or services.

e. As used in this section, "at need funeral arrangements," "preneed funeral arrangements" and "prepaid funeral agreement" shall have the same meaning as they are defined in section 1 of P.L.1993, c.147 (C.45:7-82).

L.1960,c.184,s.18; amended 1993,c.147,s.15.



Section 45:7-65.4 - Placement Of Remains In Coffin, Casket Or Other Container Of More Than One Deceased Person; Exception

45:7-65.4. Placement of remains in coffin, casket or other container of more than one deceased person; exception
It shall be unlawful for a funeral director to place the remains of more than one deceased person or stillborn infant in a coffin, casket, or other container for the purpose of interment, unless other written directions have been given by the decedent or a court of competent jurisdiction, or the relative or relatives of the decedent in the following order:

(1) Surviving spouse;

(2) A majority of surviving children of the decedent or the surviving child if one;

(3) The surviving parent or parents of the decedent;

(4) A majority of the brothers and sisters of the decedent if no child or parent is living; or

(5) Other next of kin according to the degree of consanguinity.

L.1979, c. 201, s. 1, eff. Sept. 20, 1979.



Section 45:7-65.5 - Violations; Penalty

45:7-65.5. Violations; penalty
Any person who violates this act shall be guilty of a misdemeanor and shall remain liable for any other penalties which may be imposed by the board, where applicable.

L.1979, c. 201, s. 2, eff. Sept. 20, 1979.



Section 45:7-72.1 - Continuing Education Requirements

45:7-72.1.Continuing education requirements
1. The State Board of Mortuary Science of New Jersey shall require each person licensed to practice mortuary science, embalming or funeral directing, as a condition for biennial license renewal pursuant to section 23 of P.L.1952, c.340 (C.45:7-54), to complete any continuing education requirements imposed by the board pursuant to section 2 of this act.

L.1995,c.192,s.1.



Section 45:7-72.2 - Regulation Of Continuing Education

45:7-72.2.Regulation of continuing education
2. a. The board shall implement a program of continuing education as a condition of license renewal for licensees under its jurisdiction and may, in its discretion, waive all or part of the continuing education requirement for any biennial licensing period. The board shall establish standards for continuing education, including the subject matter and content of courses of study, the selection of instructors, and the number and type of continuing education credits required of a licensee as a condition for biennial license renewal.

b. The board may establish a system for reviewing and approving private sponsors of continuing education courses, seminars or programs which may be utilized to provide continuing education to licensees in satisfaction of the requirements imposed by this act.

L.1995,c.192,s.2.



Section 45:7-73 - Report Of Names Of Licensees To State Department Of Health; Identification Cards

45:7-73. Report of names of licensees to State Department of Health; identification cards
The board shall report to the State Department of Health the name and residence of every person to whom it may issue a license. The board shall issue to each person granted a license an identification card stating that the holder thereof has received a license and is carrying on the practice of mortuary science, or of funeral directing or embalming. The proper holder of such a card shall have the same right to carry on the practice of mortuary science, or of funeral directing or embalming as those whose names appear on file in the office of the registrar of vital statistics in each municipality.

L.1952, c. 340, p. 1117, s. 42. Amended by L.1960, c. 184, p. 771, s. 15.



Section 45:7-73.1 - Agreements With Other States For Purpose Of Removing, Transporting And Burying Bodies

45:7-73.1. Agreements with other states for purpose of removing, transporting and burying bodies
The board may, in its discretion, enter into an agreement with the corresponding licensing authority of any other State to permit a person duly registered and licensed as a practitioner of mortuary science or a funeral director in either State to enter into the other State for the purpose of removing, transporting and burying dead human bodies and directing funerals in the same manner as if he were registered under the laws of such other State, except that such person shall not maintain an establishment, advertise or hold himself out, directly or through any agent or agency or otherwise, as a practitioner of mortuary science or a funeral director other than in the State in which he is registered and licensed.

L.1967, c. 245, s. 4.



Section 45:7-74 - Rules And Regulations; Distribution; Statements On Licenses

45:7-74. Rules and regulations; distribution; statements on licenses
The rules and regulations adopted by the board pursuant to this act shall be printed and copies thereof shall be sent by the board to any person licensed under this act or under any prior law, who makes application therefor, and, upon payment of a fee of one dollar ($1.00) to any other person who makes application therefor, and shall also be open for inspection at the office of the board. Every license and renewal granted under this act shall contain a statement to the effect that the practice licensed must be conducted in accordance with the law and with the rules and regulations of the board adopted in pursuance thereto, and that a copy of such rules and regulations may be obtained upon request at the office of the board.

L.1952, c. 340, p. 1118, s. 43.



Section 45:7-79 - Partial Invalidity

45:7-79. Partial invalidity
In the event that any section, paragraph, clause, sentence or part of this act shall for any reason be adjudged to be invalid by any court of competent jurisdiction, such judgment shall not impair the remainder thereof, but shall be confined strictly in its operation to the particular clause, section, paragraph or part thereof so held to be invalid.

L.1952, c. 340, p. 1119, s. 48.



Section 45:7-80 - Repeal

45:7-80. Repeal
All acts and parts of acts inconsistent with the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1952, c. 340, p. 1119, s. 49.



Section 45:7-81 - Effective Date

45:7-81. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 340, p. 1119, s. 50.



Section 45:7-82 - Definitions Used In C.45:7-32 et Seq., C.45:7-65.3 And C.45:7-82 et al.

45:7-82. Definitions used in C.45:7-32 et seq., C.45:7-65.3 and C.45:7-82 et al.
1. As used in this act, in P.L.1952, c.340 (C.45:7-32 et seq.) and in section 18 of P.L.1960, c.184 (C.45:7-65.3):

"Assigned funeral insurance policy" means any insurance policy or annuity contract that is not a newly issued funeral insurance policy, but that, at the time an assignment was made of some or all of its proceeds, was intended to provide funds to the provider, whether directly or indirectly, at the time of the insured's death in connection with a prepaid funeral agreement.

"At need funeral arrangements" means funeral arrangements made with the survivors or personal representative of a person who has already died for that person's funeral.

"Board" means the State Board of Mortuary Science of New Jersey.



"Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

"Deliver" or "delivery" means the conveyance of actual control and possession of prepaid funeral goods that have been permanently relinquished by a provider, or other person, firm or corporation, or an agent thereof, to the purchaser or person paying the moneys, or personal representative of the intended funeral recipient. Delivery has not been made if the provider, or other person, firm or corporation, or an agent thereof:

(1) Arranges or induces the purchaser or person paying the moneys to arrange for the storage or warehousing of prepaid funeral goods ordered pursuant to a prepaid funeral agreement, with or without evidence that legal title has passed; or

(2) Acquires or reacquires actual or constructive possession or control of prepaid funeral goods after their initial delivery to the purchaser or person paying the moneys or personal representative of the intended funeral recipient.

This definition of delivery shall apply to this term as used in this act, notwithstanding the provisions set forth in the Uniform Commercial Code, Title 12A of the New Jersey Statutes.

"Funeral arrangements" means funeral and burial plans made through a mortuary, including the selection of plans for the furnishing of funeral goods and services pursuant to a completed plan of bodily disposition and the act of offering the opportunity to purchase or to enroll in a prepaid funeral agreement by the mortuary.

"Funeral insurance policy" means any newly issued funeral insurance policy or assigned funeral insurance policy.

"Funeral trust" means a commingled or non-commingled account held in a pooled trust or P.O.D. account, established in accordance with P.L.1957, c.182 (C.2A:102-13 et seq.) or P.L.1985, c.147 (C.3B:11-16 et al.), which is intended as the depository for cash payments connected with a prepaid funeral agreement.

"Guaranteed price agreement" means a prepaid funeral agreement under which, in exchange for the proceeds of a funeral trust or funeral insurance policy, the provider agrees to provide the stated goods and services in the future, regardless of whether or not the retail value of those goods and services exceeds the funds available from the funeral trust or funeral insurance policy at the time of death of the intended funeral recipient.

"Intended funeral recipient" means the person named in a prepaid funeral agreement for whose bodily disposition the prepaid funeral agreement is intended to provide. The intended funeral recipient may or may not be the purchaser.

"Newly issued funeral insurance policy" means any insurance policy or annuity contract that, at the time of issue, was intended to provide, or was explicitly marketed for the purpose of providing, funds to the provider, whether directly or indirectly, at the time of the insured's death in connection with a prepaid funeral agreement.

"Non-guaranteed price agreement" means a prepaid funeral agreement funded with a funeral trust or funeral insurance policy, the proceeds of which the provider will apply to the current retail value of the prepaid funeral goods and services previously selected at the time of death of the intended funeral recipient, but which agreement shall not bind the provider to provide the goods and services if the value thereof exceeds the funds available at the time of death of the intended funeral recipient.

"Payable on death account" or "P.O.D. account" means an account payable, on request to the purchaser or intended funeral recipient of a prepaid funeral agreement during the lifetime of the intended funeral recipient and on his death, to a provider of funeral goods and services.

"Pooled trust" means a pooled trust account established pursuant to P.L.1985, c.147 (C.3B:11-16 et al.).

"Preneed funeral arrangements" means funeral arrangements made with an intended funeral recipient or his guardian, agent or next of kin, for the funeral of the intended funeral recipient.

"Prepaid funeral agreement" means a written agreement and all documents related thereto made by a purchaser with a provider prior to the death of the intended funeral recipient, with which there is connected a provisional means of paying for preneed funeral arrangements upon the death of the intended funeral recipient by the use of a funeral trust or funeral insurance policy, made payable to a provider and in return for which the provider promises to furnish, make available or provide the prepaid funeral goods or services, or both, specified in the agreement, the delivery of which occurs after the death of the intended funeral recipient.

"Prepaid funeral goods" means personal property typically sold or provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, caskets or other primary containers, cremation or transportation containers, outer burial containers, vaults, as defined in N.J.S.8A:1-2, memorials as defined in N.J.S.8A:1-2, funeral clothing or accessories, monuments, cremation urns, and similar funeral or burial items, which goods are purchased in advance of need and which will not be delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral goods shall not mean the sale of interment spaces and related personal property offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Prepaid funeral services" means those services typically provided in connection with a funeral, or the final disposition of human remains, including, but not limited to, funeral directing services, embalming services, care of human remains, preparation of human remains for final disposition, transportation of human remains, use of facilities or equipment for viewing human remains, visitation, memorial services or services which are used in connection with a funeral or the disposition of human remains, coordinating or conducting funeral rites or ceremonies and similar funeral or burial services, including limousine services provided in connection therewith, which services are purchased in advance of need and which will not be provided or delivered until the death of the intended funeral recipient named in a prepaid funeral agreement. Prepaid funeral services shall not mean the sale of services incidental to the provision of interment spaces or any related personal services offered or sold by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

"Provider" means a person, firm or corporation duly licensed and registered pursuant to the "Mortuary Science Act," P.L.1952, c.340 (C.45:7-32 et seq.) to engage in the business and practice of funeral directing or mortuary science, or an individual serving as an agent thereof and so licensed:

(1) Operating a duly registered mortuary in accordance with P.L.1952, c.340 (C.45:7-32 et seq.) and the regulations promulgated thereunder;

(2) Having his or its business and practice based within the physical confines of the registered mortuary; and

(3) Engaging in the practice of making preneed funeral arrangements, including, but not limited to, offering the opportunity to purchase or enroll in prepaid funeral agreements.

"Purchaser" means the person named in a prepaid funeral agreement who purchases the prepaid funeral goods and services to be provided thereunder. The purchaser may or may not be the intended funeral recipient. If the purchaser is different than the intended funeral recipient, it is understood that the relationship of the purchaser to the intended funeral recipient includes a means to provide administrative control over the agreement on behalf of the intended funeral recipient.

"Retail installment contract" means an agreement to pay the purchase price of goods or services in two or more installments over a period of time.

"Statement of funeral goods and services" means the itemized written statement required to be given to each person making funeral arrangements in accordance with the regulations of the Federal Trade Commission (16 C.F.R. 453.2) and the board (N.J.A.C.13:36-9.8).

L.1993,c.147,s.1; amended 1994,c.163,s.1.



Section 45:7-83 - Requirements For Seller Of Certain Funeral Arrangements, Agreements

45:7-83. Requirements for seller of certain funeral arrangements, agreements
2. a. No person, firm or corporation shall sell, or offer to sell, or make or offer to make at need funeral arrangements, preneed funeral arrangements or prepaid funeral agreements, unless that person, firm or corporation:

(1) is duly licensed and registered pursuant to the "Mortuary Science Act," P.L.1952, c.340 (C.45:7-32 et seq.), to engage in the business and practice of funeral directing or mortuary science; and

(2) has his or its business and practice based within the physical confines of the registered mortuary.

b. No person, firm or corporation, shall engage in the business and practice of funeral directing or mortuary science at any permanent facility that is not a registered mortuary.

c. Notwithstanding the foregoing, this section shall not be construed to prohibit an otherwise qualified person, firm or corporation from acting as a provider operating under a trade name or other assumed name or through a subsidiary of a corporation duly licensed and registered pursuant to P.L.1952, c.340 (C.45:7-32 et seq.) to engage in the business and practice of funeral directing or mortuary science.

L.1993,c.147,s.2.



Section 45:7-84 - Requirements For Provider Of Certain Funeral Arrangements, Agreements

45:7-84. Requirements for provider of certain funeral arrangements, agreements
3. No provider shall enter into, or offer to enter into, a prepaid funeral agreement, or provide or offer to provide a funeral trust or funeral insurance policy in connection therewith, unless:

a. At the same time he makes preneed funeral arrangements for the intended funeral recipient on a statement of funeral goods and services;

b. He meets all requirements with respect to the making of at need funeral arrangements as otherwise required by law;

c. The insurance policy or annuity contract to be provided or offered as a newly issued funeral insurance policy complies with the provisions of section 24 of P.L.1993, c.147 (C.17B:17-5.1);

d. If a newly issued funeral insurance policy is provided or offered, he is duly licensed as an insurance producer pursuant to P.L.1987, c.293 (C.17:22A-1 et seq.).

L.1993,c.147,s.3; amended 1994,c.163,s.2.



Section 45:7-85 - Requirements For Prepaid Funeral Agreements.

45:7-85 Requirements for prepaid funeral agreements.

4.Every prepaid funeral agreement executed in this State shall:

a.Be signed by the provider, and the purchaser or the intended funeral recipient or the intended funeral recipient's guardian, agent or next of kin.

b.Include at least the following information:

(1)the name, address and telephone number of the mortuary to be utilized;

(2)the name of the individual licensee acting as or on behalf of the provider and the license number of that individual;

(3)the purchaser's name and address;

(4)the name of the intended funeral recipient;

(5)whether the agreement is a guaranteed price agreement or non-guaranteed price agreement, which term, as applicable, shall be defined in the agreement in accordance with section 1 of this act;

(6)how the agreement is to be funded; and

(7)a statement of funeral goods and services or, if not included as part of the agreement, that a statement of funeral goods and services shall be provided.

c.Provide that all funeral arrangements are revocable, and that all funeral funding arrangements are severable from those funeral arrangements by the purchaser if alive, and if not, then by the intended funeral recipient, where they are different persons. Upon the death of both the purchaser and the intended funeral recipient, the intended funeral recipient's next of kin, in the order provided in N.J.S.8A:5-18, shall have the right to revoke the funeral arrangements and to sever the funeral funding arrangements from the funeral arrangements. Notwithstanding the above, a prepaid funeral agreement may provide that the funeral trust shall be irrevocable during the lifetime of the intended funeral recipient pursuant to section 1 of P.L.1991, c.502 (C.2A:102-16.1) or section 1 of P.L.1999, c.193 (C.2A:102-19).

In those instances where a revocable prepaid funeral agreement is revoked, the moneys used to fund the agreement shall be paid to the purchaser, if alive, and if not, then to the personal representative or estate of the deceased purchaser if the agreement is funded through a trust or, if the agreement is funded through a funeral insurance policy, to the named beneficiaries on the insurance policy or annuity.

d.Provide that, unless otherwise specified therein, a prepaid funeral agreement anticipates the provision of prepaid funeral goods and services in the area served by the provider. The agreement shall further provide that, if the intended funeral recipient's place of death is in a location other than that served by the provider, alternative funeral arrangements will be necessary.

e.Provide for the provider's substitution of any goods or services to be furnished or rendered thereunder for goods of equal quality, value and workmanship or services of equal quality and value in the event of the unavailability of any goods or services set forth in the agreement. Any changes in the price of the agreement resulting from such substitution of goods or services shall be reflected in the statement of funeral goods and services rendered.

f.Provide that, in the case of an agreement funded through a funeral trust, if the purchaser predeceases the intended funeral recipient where they are different persons, then the intended funeral recipient shall automatically assume the legal right to administer the funeral trust as purchaser, including the right to withdraw any and all funds held in the funeral trust, along with all other rights formerly held by the purchaser.

g.Provide that, upon the death of the intended funeral recipient, the provider shall calculate the current retail prices of the preneed funeral arrangements, and:

(1)in the case of a non-guaranteed prepaid funeral agreement, if there are insufficient funds to pay for the current retail prices of the prepaid funeral goods and services requested, the provider shall consult with the appropriate representative for the supplementation of the funds or the modification of the funeral arrangements set forth in the agreement prior to performance under the agreement.

(2)in the case of an agreement funded through a funeral trust, whether a guaranteed or non-guaranteed price agreement, if the provider determines that the funds or proceeds available exceed the current retail prices of the prepaid funeral goods and services to be provided, the surplus funds shall be paid to the purchaser, if alive, and if not, then to the personal representative of the estate of the deceased.

(3)in the case of an agreement funded through a funeral insurance policy, whether a guaranteed or non-guaranteed price agreement, if the provider determines that the funds or proceeds available exceed the current retail prices of the prepaid funeral goods and services to be provided, the surplus funds shall be paid to the named beneficiaries of the funeral insurance policy.

h.Provide that, upon completion of performance under the agreement, the provider shall present a final bill.

i.Provide that if a prepaid funeral agreement is a guaranteed price agreement, the price guarantee is a guarantee and liability of the provider and not the guarantee and liability of the insurer issuing the funeral insurance policy when a funeral insurance policy is used or the trust depository administering the funeral trust when a funeral trust is used.

L.1993,c.147,s.4; amended 1999, c.193, s.9.



Section 45:7-86 - Additional Provisions

45:7-86. Additional provisions
5. In addition to those provisions required in section 4 of this act, agreements connecting a funeral insurance policy to a prepaid funeral agreement shall provide that:

a. Cancellation of the funeral arrangements will not cancel or otherwise invalidate the funeral insurance policy;

b. Cancellation, withdrawal of, or loans made against, the proceeds or cash value of the policy shall void any price guarantees and indicate, therefore, the likelihood that inadequate funds will exist to pay for the original arrangements as intended; and

c. Cancellation of the prepaid funeral agreement will not result in the refund of premiums paid.

L.1993,c.147,s.5.



Section 45:7-87 - Additional Requirements

45:7-87. Additional requirements
6. In addition to the other requirements of this act, with respect to prepaid funeral agreements and the preneed funeral arrangements made in connection therewith:

a. If the provider is unable to provide the prepaid goods and services requested due to the revocation of the prepaid funeral agreement or funding arrangements or due to impossibility of performance, the moneys used to fund the agreement shall be paid to the purchaser, if alive, and if not, then to the personal representative of the deceased purchaser or his estate if the agreement is funded through a funeral trust or, if the agreement is funded through a funeral insurance policy, to the named beneficiaries of the policy.

b. As a condition to the performance of the agreement, the provider or an agent thereof shall deliver the prepaid funeral goods to the purchaser or personal representative of the intended funeral recipient, regardless of whether the agreement specifically provides therefor.

c. Unless the intended funeral recipient's next of kin inquires about the prepaid funeral goods and services arranged for, the provider shall be entitled to presume that the arrangements on file are those intended.

L.1993,c.147,s.6.



Section 45:7-88 - Naming Of Provider As Beneficiary Prohibited

45:7-88. Naming of provider as beneficiary prohibited
7. No provider shall knowingly permit, in conjunction with a prepaid funeral agreement, the naming of himself or itself as beneficiary of a policy, except that nothing in this section shall be construed to prohibit the assignment of proceeds to a provider as payment for a funeral bill, or such other mechanism that provides payments to providers for the goods or services rendered, and that provides for any excess proceeds to be paid to a named beneficiary or beneficiaries.

L.1993,c.147,s.7.



Section 45:7-89 - Written Statement To Purchaser Of New Arrangements

45:7-89. Written statement to purchaser of new arrangements
8. Where a provider, with the written consent of the purchaser, replaces a funeral trust used to fund a prepaid funeral agreement with a funeral insurance policy or converts an agreement funded by a funeral trust to one which is funded by a funeral insurance policy, the provider shall give to the purchaser a written statement which sets forth the material differences between the original and the new funding arrangements and which discloses the provider's earning of a commission based upon that transaction.

L.1993,c.147,s.8.



Section 45:7-90 - Prohibitions For Providers.

45:7-90 Prohibitions for providers.

9.No person shall:

a.Advertise "discounts," "rebates" or other price reduction incentives:

(1)which are not actual reductions of the retail prices of a provider's current general price list; or

(2)which are based solely on a funeral insurance policy's premium rate tables.

b.In offering to provide preneed funeral arrangements or prepaid funeral agreements, use the word "trust" or "trust funded" in any name, advertisement or solicitation in a misleading manner.

c.Fund or finance preneed funeral arrangements or a prepaid funeral agreement through retail installment contracts, reverse mortgages or credit life insurance, or in any manner other than a funeral trust or funeral insurance policy.

d.Waive any provision of this act in any agreement in which a person pays money under, or in connection with, a prepaid funeral agreement. Any agreement to waive any portion of this act shall render the agreement voidable by the purchaser.

L.1993, c.147, s.9; amended 2009, c.218, s.2.



Section 45:7-91 - Certain Acts, Fourth Degree Crimes

45:7-91. Certain acts, fourth degree crimes
10. A person is guilty of a crime of the fourth degree if he knowingly or purposefully solicits or induces any person to make a prepaid funeral agreement, whether funded with a funeral insurance policy or a funeral trust, with the intent to collect or charge more than the fair market value for prepaid funeral goods or services when the purchaser or intended funeral recipient is:

a. an aged, blind or disabled applicant for, or recipient of, benefits pursuant to the Supplemental Security Income Program under P.L.1973, c.256 (C.44:7-85 et seq.) or any Medicaid program under P.L.1968, c.413 (C.30:4D-1 et seq.) utilizing the eligibility criteria of the Supplemental Security Income Program in regard to burial spaces and funds set aside for burial expenses; or

b. an aged, blind or disabled person who reasonably anticipates applying for, or receiving, the benefits specified in subsection a. of this section.

L.1993,c.147,s.10.



Section 45:7-92 - Laws Governing Prepaid Funeral Agreements

45:7-92. Laws governing prepaid funeral agreements
11. All prepaid funeral agreements executed on or after the effective date of this 1993 amendatory and supplementary act shall be governed pursuant to the applicable provisions of P.L.1957, c.182 (C.2A:102-13 et seq.), P.L.1985, c.147 (C.3B:11-16 et al.) and this act.

L.1993,c.147,s.11.



Section 45:7-93 - Applicability Of Act

45:7-93. Applicability of act
12. a. This act applies to the sale of prepaid funeral goods or services and the offering of those goods or services for sale by providers.

b. This act shall not apply to the sale of interment spaces or related personal property or personal services by a cemetery company as provided for in N.J.S.8A:1-1 et seq.

L.1993,c.147,s.12.



Section 45:7-94 - Rules, Regulations

45:7-94. Rules, regulations
13. The State Board of Mortuary Science of New Jersey shall have jurisdiction to enforce the provisions of this act. The board is authorized to adopt such rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the purposes of this act.

L.1993,c.147,s.13.

45:7-95 Funeral, disinterment, disposition of remains; written authorization.

41.A funeral director may permit the funeral, disinterment or disposition of human remains on the written authorization of a person who claims to be, and is believed to be, a person who has the right to control the funeral, disinterment or disposition as provided by sections 22 and 23 of P.L.2003, c.261 (C.45:27-22 and C.45:27-23). A cemetery or funeral director shall not be liable for the funeral, disinterment or disposition pursuant to this authorization unless it had reasonable notice that the person did not have the right to control the funeral, disinterment or disposition. If there are no known living relatives, a funeral director may rely on the written authorization of any person acting in good faith on behalf of the decedent.

A person who signs an authorization for the funeral, disinterment or disposition of human remains warrants the truth of the facts stated, the identity of the person whose remains are disposed, and the authority to order the funeral, disinterment or disposition. A cemetery or funeral director shall not be liable for the funeral, disinterment or disposition in accordance with the authorization unless it had reasonable notice that the representations were untrue or that the person lacked the right to control the funeral, disinterment or disposition.

L.2003,c.261,s.41.



Section 45:7-95 - Funeral, Disinterment, Disposition Of Remains; Written Authorization.

45:7-95 Funeral, disinterment, disposition of remains; written authorization.

41.A funeral director may permit the funeral, disinterment or disposition of human remains on the written authorization of a person who claims to be, and is believed to be, a person who has the right to control the funeral, disinterment or disposition as provided by sections 22 and 23 of P.L.2003, c.261 (C.45:27-22 and C.45:27-23). A cemetery or funeral director shall not be liable for the funeral, disinterment or disposition pursuant to this authorization unless it had reasonable notice that the person did not have the right to control the funeral, disinterment or disposition. If there are no known living relatives, a funeral director may rely on the written authorization of any person acting in good faith on behalf of the decedent.

A person who signs an authorization for the funeral, disinterment or disposition of human remains warrants the truth of the facts stated, the identity of the person whose remains are disposed, and the authority to order the funeral, disinterment or disposition. A cemetery or funeral director shall not be liable for the funeral, disinterment or disposition in accordance with the authorization unless it had reasonable notice that the representations were untrue or that the person lacked the right to control the funeral, disinterment or disposition.

L.2003,c.261,s.41.



Section 45:8-27 - License Required; Display Of License; Exceptions; Corporations, Firms, Partnerships And Associations

45:8-27. License required; display of license; exceptions; corporations, firms, partnerships and associations
In order to safeguard life, health and property, and promote the public welfare, any person practicing or offering to practice professional engineering or professional land surveying in this State shall hereafter be required to submit evidence that he is qualified so to practice and shall be licensed as hereinafter provided. After the date upon which this chapter becomes effective, it shall be unlawful for any person to practice or to offer to practice engineering or land surveying in this State, or to use the title professional engineer or land surveyor or any other title, sign, card or device in such manner as to tend to convey the impression that such person is practicing engineering or land surveying or is a professional engineer or land surveyor, unless such person is duly licensed under the provisions of this chapter. Every holder of a license shall display it in a conspicuous place in his principal office, place of business or employment.

No corporation, firm, partnership or association shall be granted a license under this chapter; however, certain corporations shall be required to obtain a certificate of authorization as provided pursuant to P.L.1989, c.276 (C.45:8-56 et al.). No corporation, firm, partnership or association shall use or assume a name involving the word "engineers" or "engineering" or any modification or derivative of such terms, unless an executive officer, if a corporation, or a member, if a firm, partnership or association, shall be a licensed professional engineer of the State of New Jersey.

No corporation, firm, partnership or association shall use or assume a name involving the words "surveyors," "land surveyors," "surveying," or "land surveying," or any modification or derivative of such terms, unless an executive officer, if a corporation, or a member, if a firm, partnership, or association, shall be a licensed land surveyor of the State of New Jersey.

No corporation, firm, partnership or association shall practice or offer to practice engineering or land surveying in this State unless the person or persons in responsible charge of engineering or land surveying work shall be so licensed to practice in this State. The person or persons carrying on the actual practice of professional engineering or land surveying on behalf of or designated as "engineers" or "surveyors" or "professional engineers" or "land surveyors," with or without qualifying or characterizing words, by any such corporations, firms, partnerships or associations, shall be licensed to practice professional engineering or land surveying as provided in this chapter.

Services constituting the practice of professional engineering shall not be rendered or offered through any business association other than a sole proprietorship of a professional engineer, a partnership of professional engineers, a partnership of closely allied professionals including at least one professional engineer, a professional service corporation established pursuant to the "Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.) or a corporation authorized pursuant to P.L.1989, c.276 (C.45:8-56 et al.).

Services constituting the practice of land surveying shall not be rendered or offered through any business association other than a sole proprietorship of a land surveyor, a partnership of land surveyors, a partnership of closely allied professionals including at least one land surveyor, a professional service corporation established pursuant to the "Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.) or a corporation authorized pursuant to P.L.1989, c.276 (C.45:8-56 et al.).

Nothing in this act shall be construed as required licensing for the purpose of practicing professional engineering or land surveying by any person, firm, or corporation upon property owned or leased by such person, firm or corporation, unless the same involves the public safety, public health or public welfare.

L.1938, c.342, s.1; amended 1947,c.60,s.1; 1950,c.149,s.1; 1970,c.177,s.1; 1989,c.276,s.1.



Section 45:8-28 - Definitions.

45:8-28 Definitions.
2. (a) The term "professional engineer" within the meaning and intent of this chapter shall mean a person who by reason of his special knowledge of the mathematical and physical sciences and the principles and methods of engineering analysis and design, acquired by professional education and practical experience, is qualified to practice engineering as hereinafter defined as attested by his license as a professional engineer.

(b)The terms "practice of engineering" or "professional engineering" within the meaning and intent of this chapter shall mean any service or creative work the adequate performance of which requires engineering education, training, and experience and the application of special knowledge of the mathematical, physical and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning and design of engineering works and systems, planning the use of land and water, engineering studies, and the administration of construction for the purpose of determining compliance with drawings and specifications; any of which embraces such services or work, either public or private, in connection with any engineering project including: utilities, structures, buildings, machines, equipment, processes, work systems, projects, telecommunications, or equipment of a mechanical, electrical, hydraulic, pneumatic or thermal nature, insofar as they involve safeguarding life, health or property, and including such other professional services as may be necessary to the planning, progress and completion of any engineering services. The design of buildings by professional engineers shall be consistent with section 7 of the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-7).

The practice of professional engineering shall not include the work ordinarily performed by persons who operate or maintain machinery or equipment. The provisions of this chapter shall not be construed to prevent or affect the employment of architects in connection with engineering projects within the scope of the act to regulate the practice of architecture and all the amendments and supplements thereto.

A person shall be construed to practice or offer to practice engineering, within the meaning and intent of this chapter, who practices any branch of the profession of engineering; or who, by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a professional engineer, or through the use of some other title utilizing or including the word engineer, implies that he is a professional engineer; or who represents himself as able to perform, or who does perform any engineering service or work or any other professional service recognized by the board as professional engineering.

Nothing herein shall prohibit licensed architects from providing or offering services consistent with the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-1 et seq.).

(c)The term "engineer-in-training" as used in this chapter shall mean a person who is a potential candidate for license as a professional engineer who is a graduate in an approved engineering curriculum of four years or more from a school or college accredited by the board as of satisfactory standing, and who, in addition, has successfully passed an examination in the fundamental engineering subjects, as defined elsewhere herein.

(d)The term "land surveyor" as used in this chapter shall mean a person who is a professional specialist in the technique of measuring land, educated in the principles of mathematics, the related physical and applied sciences, and the relevant requirements of law, all requisite to the practice of land surveying as attested by his license as a land surveyor.

(e)The term "practice of land surveying" within the meaning and intent of this chapter shall mean any service or work the adequate performance of which involves the application of special knowledge of the principles of mathematics, the related physical and applied sciences and the relevant requirements of law to the act of measuring and locating distances, directions, elevations, natural and man-made topographical features in the air, on the surface of the earth, within underground workings, and on beds of bodies of water for the purpose of determining areas and volumes, and for the establishing of horizontal and vertical control as it relates to construction stake-out, for the monumentation of property boundaries and for the platting and layout of lands and subdivisions thereof and for the preparation and perpetuation of maps, record plats, field notes, records and property descriptions in manual and computer coded form that represent these surveys. The practice of land surveying shall include the establishment and maintenance of the base mapping and related control for land information systems that are developed from the above referenced definition of the practice of land surveying.

For purposes of this subsection, "land information systems" means any computer coded spatial database designed for multi-purpose public use developed from or based on property boundaries.

A person who engages in the practice of land surveying; or who, by verbal claim, sign, advertisement, letterhead, card or in any other way represents himself to be a land surveyor or professional surveyor; or who represents himself as able to perform any land surveying service or work or any service which is recognized as within the practice of land surveying shall be deemed to practice or offer to practice land surveying.

Nothing in this chapter shall preclude a person licensed by the board as a professional engineer from performing those measurements necessary for the design, construction stake-out, construction and post-construction records of an engineering project, provided that these measurements are not related to property lines, lot lines, easement lines, or right-of-way lines, the establishment of which are required to be made by a land surveyor.

(f)The term "board" as used in this chapter shall mean the State Board of Professional Engineers and Land Surveyors.

(g)The term "responsible charge" as used in this chapter for professional engineers shall mean the provision of regular and effective supervision by a competent professional engineer who shall provide personal direction to, and quality control over, the efforts of subordinates of the licensee which directly and materially affects the quality and competence of the professional services rendered by the licensee. A licensee engaged in any of the following acts or practices shall be deemed not to have rendered regular and effective supervision:

(1) (Deleted by amendment, P.L.2015, c.200);

(2)The failure to personally inspect or review the work of subordinates where necessary and appropriate;

(3)The rendering of a limited, cursory or perfunctory review of plans or projects in lieu of providing sufficient direction to, and quality control over, the efforts of subordinates of the licensee;

(4)The failure to personally be available on a reasonable basis or with adequate advance notice for consultation and inspection where circumstances require personal availability.

(h)The term "certificate of authorization" shall mean a certificate issued by the board pursuant to this amendatory and supplementary act.

(i)The term "joint committee" shall mean the Joint Committee of Architects and Engineers established pursuant to the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-1 et seq.).

(j)The term "closely allied professional" as used in this chapter shall mean and is limited to licensed architects, professional engineers, land surveyors, licensed landscape architects, and professional planners.

(k)The term "telecommunications" as used in this chapter, shall mean, as it is applied to the practice of engineering, subjects which deal with the generation, transmission, receiving, and processing of information bearing signals for the purpose of fulfilling a particular communication need. The most common forms of signals are those encountered in voice, image and data transmission. Subjects relevant to telecommunications include but are not limited to: analog and digital circuits, propagation of electromagnetic energy through guided media such as a transmission line, fibers, wave guides, and unguided media such as free space as in broadcast and mobile communication systems, communication theory, including modulation, noise interference, and the interface with computers.

(l)The term "surveyor-in-training" as used in this chapter shall mean a person who is a potential candidate for licensure as a land surveyor, who is a graduate in an approved surveying curriculum of four years or more from a school or college accredited by the board as of satisfactory standing, and who, in addition, has successfully passed an examination in the fundamental surveying subjects, approved by the board pursuant to section 9 of P.L. 1938, c.342 (C.45:8-35).

(m) The term "responsible charge" as used in this chapter for land surveyors shall mean the rendering of regular and effective supervision by a competent land surveyor to those individuals performing services which directly and materially affect the quality and competence of the professional services rendered by the licensee. A licensee engaged in any of the following acts or practices shall be deemed not to have rendered regular and effective supervision:

(1)The regular and continuous absence from principal office premises from which professional services are rendered, except for performance of field work or presence in a field office maintained exclusively for a specific project;

(2)The failure to personally inspect or review the work of subordinates where necessary and appropriate;

(3)The rendering of a limited, cursory or perfunctory review of plans or projects in lieu of an appropriate detailed review;

(4)The failure to personally be available on a reasonable basis or with adequate advance notice for consultation and inspection where circumstances require personal availability.

L.1938, c.342, s.2; amended 1950, c.149, s.2; 1970, c.177, s.2; 1977, c.340, s.1; 1989, c.276, s.2; 1992, c.64, s.1; 2015, c.200, s.1.



Section 45:8-29 - Examining Board

45:8-29. Examining board
To carry out the provisions of this chapter, there is hereby created an examining board for the licensing of professional engineers and land surveyors, and the certification of engineers-in-training, which board shall consist of ten members, two of whom shall be public members and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L. 1971, c. 60 (C. 45:1-2.1 et seq.). Each of the remaining seven members shall be appointed by the Governor of the State of New Jersey, with the advice and consent of the Senate, within sixty days after the passage of this chapter, or as soon as practicable thereafter. The members of said board shall be appointed to serve for a term of five years, one of which shall expire each calendar year. The two members added by this 1985 amendatory act shall be appointed as soon as practicable by the Governor, with the advice and consent of the Senate, one for a term to end April 30 of the third year after appointment and one for a term to end April 30 of the fourth year after appointment. Thereafter, each member shall hold office after the expiration of his term until his successor shall be duly appointed and qualified. A member of the board shall not be eligible to succeed himself more than once, except that the present members of the board shall be eligible to succeed themselves once hereafter. The terms of office of the members of said board shall commence on the first day of May. Vacancies in the membership of the board, however created, shall be filled by appointment of the Governor, with the advice and consent of the Senate, for any unexpired term, and for each five-year term. Notwithstanding anything herein contained, the present members of the State board shall continue in office as members of said board until their present respective terms expire, except as provided elsewhere herein for removal.

To supervise all necessary administrative work of the board, there is hereby created the position of secretary-director to the board. The board shall appoint such a secretary-director, to serve for a term of five years, at a salary determined by the board. Duties of the secretary-director of the board shall be those defined by the board. The secretary-director of the board shall not be a member of the board.

The board may provide for the creation of additional positions, as deemed necessary to make effective the provisions of this act.

The board shall arrange through lease or otherwise to maintain suitable offices within the State of New Jersey for the conduct of the business of the board.

L. 1938, c. 342, p. 854, s. 3. Amended by L. 1939, c. 339, p. 820, s. 1; L. 1950, c. 149, p. 313, s. 3; L. 1985, c. 146, s. 1, eff. April 24, 1985.



Section 45:8-30 - Board Of Professional Engineers, Land Surveyors

45:8-30. Board of Professional Engineers, Land Surveyors
Said board, when so appointed, shall be designated and known as the "State Board of Professional Engineers and Land Surveyors."

All persons appointed to the said board shall be citizens of the United States and residents of the State of New Jersey. Appointees, other than the two public members and the State executive department member appointed pursuant to the provisions of P.L. 1971, c. 60 (C. 45:1-2.1 et seq.) and the two appointees added pursuant to this 1985 amendatory act, shall have been licensed as professional engineers in New Jersey for a period of at least five years, at least one member of whom shall also be a licensed land surveyor and the two appointees added pursuant to this 1985 amendatory act and their successors shall have been licensed as professional land surveyors in this State for a period of at least five years.

The Governor may remove any member of the board after hearing, for misconduct, incompetency, neglect of duty or for any other sufficient cause.

Each member of the board shall receive $50.00 for each day of actual service in attending meetings of the board at which business is transacted, and not to exceed $1,000.00 a year for each member and, in addition, shall be reimbursed for all necessary expenses, incidental to their duties as members of said board, incurred in carrying out the provisions of this chapter.

L. 1938, c. 342, p. 854, s. 4. Amended by L. 1939, c. 339, p. 822, s. 2; L. 1950, c. 149, p. 314, s. 4; L. 1968, c. 80, s. 1, eff. June 21, 1968; L. 1985, c. 146, s. 2, eff. April 24, 1985.



Section 45:8-31 - Oath Of Members; Filing; Duty Of Attorney General; Powers Of Board; Compelling Compliance With Subpoena

45:8-31. Oath of members; filing; duty of Attorney General; powers of board; compelling compliance with subpoena
Each member of the examining board before entering upon the duties of his office, shall subscribe to an official oath of office as provided by section 41:1-3 of the Title, Oaths and Affidavits, of the Revised Statutes, which oath shall be filed in the office of the Secretary of State.

The examining board shall be entitled to the services of the Attorney-General in connection with the affairs of the board and the board shall have power to compel the attendance of witnesses, and any member thereof may administer oaths and the board may take testimony and proofs concerning any matters within its jurisdiction.

The board shall adopt and have an official seal.

In carrying into effect the provisions of this chapter, the board may, under the hand of its president and the seal of the board, subpoena witnesses and compel their attendance, and also may require the production of books, papers, documents, et cetera, in a case involving the revocation of license or practicing or offering to practice without license. If any person shall refuse to obey any subpoena so issued, or shall refuse to testify or produce any books, papers or documents, the board may apply ex parte to the Superior Court to compel the person to comply forthwith with the subpoena.

L.1938, c. 342, p. 855, s. 5. Amended by L.1939, c. 339, p. 823, s. 3; L.1950, c. 149, p. 314, s. 5; L.1953, c. 43, p. 803, s. 37; L.1953, c. 428, p. 2163, s. 11.



Section 45:8-32 - Meetings; Officers

45:8-32. Meetings; officers
Said examining board shall at its annual meeting to be held in May organize by electing a president and vice-president, who shall be members of the board.

The secretary-director shall furnish bond for the faithful performance of his duties in such sum as required by law. Premium for said bond shall be regarded as a proper and necessary expense of the board.

Said board shall meet at least every two months and special meetings may be held at such times as called by the president.

A majority of the voting members of the board shall constitute a quorum and no action of the board shall be taken except upon the affirmative vote of a majority of the members of the entire board.

L. 1938, c. 342, p. 856, s. 6. Amended by L. 1939, c. 339, p. 824, s. 4; L. 1950, c. 149, p. 315, s. 6; L. 1985, c. 146, s. 3, eff. April 24, 1985.



Section 45:8-33 - Itemized Account To Be Kept; Report; Filing; Forwarding To Attorney-general

45:8-33. Itemized account to be kept; report; filing; forwarding to Attorney-General
An itemized account of all receipts and expenditures of the board shall be kept by the said secretary-director and a detailed report thereof, verified by the affidavit of said secretary-director, shall be filed with the Director of Division of Budget and Accounting, Department of the Treasury, within twenty days after the close of the fiscal year. A copy of this report shall be forwarded also to the office of the Attorney-General, as head of the Department of Law and Public Safety.

L.1938, c. 342, p. 857, s. 7. Amended by L.1939, c. 339, p. 824, s. 5; L.1950, c. 149, p. 316, s. 7.



Section 45:8-34 - Records; Proceedings Of Examining Board; Applicants For Licenses; Evidence

45:8-34. Records; proceedings of examining board; applicants for licenses; evidence
The examining board shall keep a record of its proceedings and a record of all applicants for license, showing for each the date of application, name, age, education and other qualifications, place of business and place of residence, whether or not an examination was required and whether the applicant was rejected or a certificate of license granted, and the date of such action.

The books and register of the examining board shall be prima facie evidence of all matters recorded therein. A public register showing the names and places of business and residences of all licensed professional engineers and land surveyors and engineers-in-training shall be prepared under the direction of the secretary-director during the month of June of each year; such public register shall be printed and a copy mailed to each licensee and a copy mailed to the clerk of each city, town, township, village, borough, county and other municipal corporation of this State, which public register shall be placed on file in the office of the said clerk.

L.1938, c. 342, p. 857, s. 8. Amended by L.1950, c. 149, p. 316, s. 8.



Section 45:8-35 - Applications For License, Certificate Of Registration; Fees; Qualifications; Evidence Of Qualifications; Examination

45:8-35. Applications for license, certificate of registration; fees; qualifications; evidence of qualifications; examination
9. Applications for license as professional engineers shall be on forms prescribed and furnished by the board, shall contain statements under oath, showing the applicant's education and detailed statement of his engineering experience, and shall contain not less than five references, of whom three or more shall be licensed professional engineers having personal knowledge of the applicant's engineering experience.

The application fee for professional engineers shall be set by the board and shall accompany the application.

Applications for license as land surveyors shall be on forms prescribed and furnished by the board, shall contain statements under oath, showing the applicant's education and detailed statement of his land surveying experience, and shall contain not less than five references, of whom three or more shall be licensed land surveyors having personal knowledge of the applicant's land surveying experience.

The application fee for land surveyors shall be set by the board and shall accompany the application.

Applications for a certificate of registration as "engineer-in-training" shall be on forms prescribed and furnished by the board, shall be accompanied by a fee set by the board and shall contain the names of three references of whom at least one shall be a professional engineer having personal knowledge of the applicant's engineering education, experience or training.

Applications for a certificate of registration as "surveyor-in-training" shall be on forms prescribed and furnished by the board, shall be accompanied by a fee set by the board and shall contain the names of three references of whom at least one shall be a licensed land surveyor having personal knowledge of the applicant's surveying education, experience or training.

All application fees shall be retained by the board.



The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for a license as a professional engineer, or as a land surveyor, or for certificate of registration as an engineer-in-training or a surveyor-in-training, to wit:

(1) As a professional engineer:



a. Graduation from a board approved curriculum in engineering of four years or more; a specific record of an additional four years or more of experience in engineering work of a character satisfactory to the board, and indicating that the applicant is competent to be placed in responsible charge of such work; and successfully passing all parts of the written examination; or

b. Graduation from a board approved curriculum in engineering technology of four years or more; a specific record of an additional six years or more of experience in engineering work of a character satisfactory to the board, and indicating that the applicant is competent to be placed in responsible charge of such work; and successfully passing all parts of the written examination; or

c. Graduation from a board approved curriculum in engineering or engineering technology of four years or more; a specific record of an additional 15 years or more of experience in engineering work of a character satisfactory to the board and indicating that the applicant is competent to be placed in responsible charge of such work; and successfully passing the specialized portion of the written examination which is designated as Part P; or

d. (Deleted by amendment, P.L.1989, c.276.)



e. A certificate of registration, issued by any state or territory or possession of the United States, or of any country, may, in the discretion of the board, be accepted as minimum evidence satisfactory to the board that the applicant is qualified for registration as a professional engineer; provided that the minimum requirements for examination and license by the issuing agency in effect at the time of application to the issuing agency, which the applicant satisfied in order to qualify for examination by that issuing agency, are at least comparable to those same minimum requirements of the board which were in effect in this State at that time; and provided that the applicant has not failed any portion of a nationally administered, two-day examination, required by the board, that was taken in order to receive licensure by the issuing agency.

(2) As a land surveyor:



a. (i) Until December 31, 1990, successful completion of a board approved program in surveying in a school or college approved by the board as of satisfactory standing; an additional four years or more of experience in land surveying work of a character satisfactory to the board and indicating that the applicant is competent to be placed in responsible charge of such work; and successfully passing a written examination; or

(ii) Effective January 1, 1991, graduation from a board approved curriculum in surveying of four years or more; an additional three years or more of experience in land surveying work of a character satisfactory to the board and indicating that the applicant is competent to be placed in responsible charge of that work; and successfully passing all parts of the written examination; or

b. Until December 31, 1990, successfully passing a written examination in surveying prescribed by the board; and a specific record of six years or more of experience in land surveying work of a character satisfactory to the board and indicating that the applicant is competent to be placed in responsible charge of such work; or

c. (Deleted by amendment, P.L.1977, c.340.)



d. A certificate of registration, issued by any state or territory or possession of the United States, or of any country, may, in the discretion of the board, be accepted as minimum evidence satisfactory to the board that the applicant is qualified for registration as a land surveyor; provided that the minimum requirements for examination and license by the issuing agency in effect at the time of application to the issuing agency, which the applicant satisfied in order to qualify for examination by that issuing agency, are at least comparable to those same minimum requirements of the board which were in effect in this State at that time; and provided that the issuing agency attests to the licensing criteria at the time of the applicant's original licensure in that jurisdiction, and the applicant receives a passing grade on the New Jersey specific portion of the current land surveying examination and any portions of a nationally administered two-day examination required by the board not already passed by the applicant.

(3) As an engineer-in-training:



a. Graduation from a board approved curriculum in engineering or engineering technology of four years or more; and successfully passing the fundamentals portion of the written examination which is designated as Part F.

b. (Deleted by amendment, P.L.1989, c.276.)



(4) As a surveyor-in-training: Graduation from a board approved curriculum in land surveying of four years or more; and successfully passing the fundamentals portion of a board approved written examination.

Qualifications for professional engineers.



An applicant for license as a professional engineer shall be able to speak and write the English language. All applicants shall be of good character and reputation.

Completion of a master's degree in engineering shall be considered as equivalent to one year of engineering experience and completion of a doctor's degree in engineering shall be considered as equivalent to one additional year of engineering experience.

In considering the qualifications of applicants, engineering teaching experience may be considered as engineering experience for a credit not to exceed two years.

The mere execution, as a contractor, of work designed by a professional engineer, or the supervision of construction of such work as a foreman or superintendent, or the observation of construction as an inspector or witness shall not be deemed to be experience in engineering work.

Any person having the necessary qualifications prescribed in this chapter to entitle him to a license shall be eligible for such license, although he may not be practicing his profession at the time of making the application.

A quorum of the examining board shall not be required for the purpose of passing upon the issuance of a license to any applicant; provided that no action on any application shall be taken without at least three votes in accord.

Engineering experience of a character satisfactory to the board shall be determined by the board's evaluation of the applicant's experience relative to the ability to design and supervise engineering projects and works so as to insure the safety of life, health and property.

The scope of the examination for professional engineering and methods of procedure shall be prescribed by the board with special reference to the applicant's ability to design and supervise engineering projects and works so as to insure the safety of life, health and property. An examination shall be given for the purpose of determining the qualifications of applicants for license in professional engineering. A candidate failing an examination may apply for reexamination to the extent permitted by regulations of the board. Subsequent examinations will require the payment of fees set by the board. The board shall schedule at least two examinations per year, with dates and places to be determined by the board.

Examinations of applicants for license as professional engineers will be divided into two parts, as follows:

Part F--Fundamentals of Engineering--This examination is intended to assess the applicant's competency in the fundamental engineering subjects and basic engineering sciences, such as mathematics, chemistry, physics, statistics, dynamics, materials science, mechanics of materials, structures, fluid mechanics, hydraulics, thermodynamics, electrical theory, and economics. A knowledge of P.L.1938, c.342 (C.45:8-27 et seq.) is also required.

Part P--Specialized Training--This examination is intended to assess the extent of the applicant's more advanced and specialized professional training and experience especially in his chosen field of engineering.

Applicants for certificates of registration as engineers-in-training shall qualify by satisfactorily passing the fundamentals portion of the written examination.

The scope, time and place of the examinations for applicants for certificates of registration as "engineers-in-training" shall be prescribed by the board. A candidate failing an examination may apply for reexamination to the extent permitted by the regulations of the board. Subsequent examinations will require the payment of fees set by the board.

Qualifications for land surveyors.



An applicant for license as a land surveyor shall be able to speak and write the English language. All applicants shall be of good character and reputation.

Completion of a master's degree in surveying shall be considered as equivalent to one year of surveying experience and completion of a doctor's degree in surveying shall be considered as equivalent to one additional year of surveying experience.

In considering the qualifications of applicants, survey teaching experience may be considered as surveying experience for a credit not to exceed two years.

In determining whether an applicant's experience is satisfactory for licensure, the board shall consider whether the applicant has demonstrated the ability to perform, manage and supervise field and office surveying activities and works so as to insure the safety of life, health and property.

An examination shall be given for the purpose of determining the qualifications of applicants for license in land surveying. The content of the examination for land surveying and methods of procedure shall be prescribed by the board with emphasis upon the applicant's ability to supervise land surveying projects and works. A candidate failing an examination may apply for reexamination to the extent permitted by regulations of the board. Subsequent examinations will require the payment of fees set by the board. The board shall schedule at least two examinations per year, with dates and places to be determined by the board.

Examinations of applicants for license as land surveyors shall be divided into two parts, as follows:

Part F--Fundamentals of Land Surveying--This examination is intended to assess the applicant's competency in the fundamental surveying subjects and basic surveying sciences, including, but not limited to, mathematics, chemistry, physics, statistics, dynamics, boundary law, real estate law, and economics. A knowledge of P.L.1938, c.342 (C.45:8-27 et seq.) is also required.

Part P--Specialized Training--This examination is intended to assess the extent of the applicant's more advanced and specialized professional training and experience in the field of land surveying.

Applicants for certificates of registration as surveyors-in-training shall qualify by satisfactorily passing the fundamentals portion of the written examination.

The scope, time and place of the examinations for applicants for certificates of registration as "surveyors-in-training" shall be prescribed by the board. A candidate failing an examination may apply for reexamination to the extent permitted by the regulations of the board. Subsequent examinations will require the payment of fees set by the board.

L.1938,c.342,s.9; amended 1950,c.149,s.9; 1959,c.61,s.1; 1977,c.340,s.2; 1985,c.31; 1989,c.276,s.3; 1992,c.64,s.2;, 1994,c.171.



Section 45:8-35.1 - Licensed Architects May Be Licensed As Professional Engineers; Examination

45:8-35.1. Licensed architects may be licensed as professional engineers; examination
Any architect who is duly licensed to practice architecture in this State, provided he has a college degree in a program or curriculum of four years or more, shall be entitled to be licensed to engage in the practice of professional engineering upon application therefor to the State Board of Professional Engineers and Land Surveyors, and upon satisfactorily passing that part of an examination limited solely to specialized training of engineers, and which is now designated as Part P thereof. Such applicant shall be examined, according to the limitation herein provided, at a regularly conducted examination for applicants for license as professional engineer.

L.1952, c.130, s.1; amended 1989,c.276,s.5.



Section 45:8-35.2 - Continuing Professional Competency Credits Required For Certification

45:8-35.2. Continuing professional competency credits required for certification
1. The State Board of Professional Engineers and Land Surveyors shall require each person licensed as a land surveyor, as a condition for biennial certification pursuant to P.L.1938, c.342 (C.45:8-27 et seq.) and P.L.1972, c.108 (C.45:1-7), to complete not more than 24 credits of continuing professional competency relating to the practice of land surveying, as provided in section 2 of this act, during each biennial registration period.

L.1993,c.39,s.1.



Section 45:8-35.3 - Duties Of Board

45:8-35.3. Duties of board
2. a. The board shall:



(1) Establish standards for continuing professional competency in land surveying, including the subject matter and content of courses of study, which shall be in conformity with a national model, such as that of the National Council of Examiners for Engineering and Surveying;

(2) Approve educational programs offering credit towards the continuing professional competency in land surveying requirements; and

(3) Approve other equivalent educational programs, including, but not limited to, meetings of constituents and components of land surveying associations and other appropriate professional and technical associations recognized by the board, examinations, papers, publications, technical presentations, teaching and research appointments and technical exhibits, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b. In the case of education courses and programs, each hour of instruction shall be equivalent to one credit.

L.1993,c.39,s.2.



Section 45:8-35.4 - Board To Establish Procedures

45:8-35.4. Board to establish procedures
3. The board shall:



a. Establish procedures for monitoring compliance with the land surveying continuing professional competency requirements; and

b. Establish procedures to evaluate and grant approval to providers of continuing professional competency in land surveying.

L.1993,c.39,s.3.



Section 45:8-35.5 - Board May Waive Requirements

45:8-35.5. Board may waive requirements
4. The board may, in its discretion, waive requirements for continuing professional competency in land surveying on an individual basis for reasons of hardship such as illness or disability, service in the armed forces of the United States of America, retirement of the license, or other good cause.

L.1993,c.39,s.4.



Section 45:8-35.6 - Credits Not Required For Initial Registration

45:8-35.6. Credits not required for initial registration
5. The board shall not require completion of land surveying continuing professional competency credits for initial registration.

L.1993,c.39,s.5.



Section 45:8-35.7 - Prorating Of Credits

45:8-35.7. Prorating of credits
6. a. The board shall not require completion of land surveying continuing professional competency credits for any certification periods commencing within 12 months of the effective date of this act.

b. The board shall require completion of land surveying continuing professional competency credits on a pro rata basis for any certification periods commencing more than 12 but less than 24 months following the effective date of this act.

L.1993,c.39,s.6.



Section 45:8-35.8 - Proof Of Completion Of Credits

45:8-35.8. Proof of completion of credits
7. The board shall accept as proof of completion of continuing professional competency program credits documentation submitted by a person licensed as a land surveyor or by any entity offering a continuing professional competency program approved by the board pursuant to section 2 of this act.

L.1993,c.39,s.7.



Section 45:8-35.9 - Failure To Complete Professional Competency Requirements; Penalty

45:8-35.9. Failure to complete professional competency requirements; penalty
8. Any person who fails to complete the continuing professional competency requirements established pursuant to section 1 of this act shall be liable to a civil penalty of not more than $500 or additional hours of continuing professional competency in land surveying, or both, as imposed by the board, for a first offense. A second or subsequent offense by a licensee shall be considered professional misconduct pursuant to the provisions of P.L.1938, c.342 (C.45:8-27 et seq.) and P.L.1978, c.73 (C.45:1-14 et seq.).

L.1993,c.39,s.8.



Section 45:8-35.10 - Carryover Of Credits

45:8-35.10. Carryover of credits
9. The board shall allow a land surveyor to carry over a maximum of eight continuing professional competency credits to the next biennial certification period.

L.1993,c.39,s.9.



Section 45:8-35.11 - Continuing Education Required For Licensure.

45:8-35.11 Continuing education required for licensure.

1.The State Board of Professional Engineers and Land Surveyors shall require each person licensed as a professional engineer, as a condition for biennial licensure pursuant to P.L.1938, c.342 (C.45:8-27 et seq.) and P.L.1972, c.108 (C.45:1-7), to complete not more than 24 credits of continuing professional competency relating to the practice of professional engineering, as provided in section 2 of this act, during each biennial registration period.

L.2009, c.294, s.1.



Section 45:8-35.12 - Duties Of Board Relative To Subject Matter, Contents.

45:8-35.12 Duties of board relative to subject matter, contents.

2. a. The board shall:

(1)Establish standards for continuing professional competency in professional engineering, including the subject matter and content of courses of study, which shall be in conformity with a national model, such as that of the National Council of Examiners for Engineering and Surveying;

(2)Approve educational programs offering credit towards the continuing professional competency in engineering requirements; and

(3)Approve other equivalent educational programs, including, but not limited to, meetings of constituents and components of professional engineering associations and other appropriate professional and technical associations when an engineering topic is presented as a principal part of the program, examinations, papers, publications, technical presentations, teaching and research appointments, technical exhibits, management, leadership or ethics courses, and correspondence courses on engineering topics where a final examination is required and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b.In the case of education courses and programs, each hour of instruction shall be equivalent to one credit.

c.Two of the 24 credits of continuing professional competency required pursuant to section 1 of this act shall be in professional practice ethics.

L.2009, c.294, s.2.



Section 45:8-35.13 - Procedures Established By Board.

45:8-35.13 Procedures established by board.

3.The board shall:

a.Establish procedures for monitoring compliance with the professional engineering continuing professional competency requirements; and

b.Establish procedures to evaluate and grant approval to providers of continuing professional competency in professional engineering.

L.2009, c.294, s.3.



Section 45:8-35.14 - Discretionary Waiver Of Requirements.

45:8-35.14 Discretionary waiver of requirements.

4.The board may, in its discretion, waive requirements for continuing professional competency in professional engineering on an individual basis for reasons of hardship such as illness or disability, service in the armed forces of the United States of America, retirement of the license, or other good cause.

L.2009, c.294, s.4.



Section 45:8-35.15 - Inapplicability To Initial Registration.

45:8-35.15 Inapplicability to initial registration.

5.The board shall not require completion of professional engineering continuing professional competency credits for initial registration.

L.2009, c.294, s.5.



Section 45:8-35.16 - Commencement Of Continuing Education Requirements.

45:8-35.16 Commencement of continuing education requirements.

6. a. The board shall not require completion of professional engineering continuing professional competency credits for any licensure periods commencing within 12 months of the effective date of this act.

b.The board shall require completion of professional engineering continuing professional competency credits on a pro rata basis for any licensure periods commencing more than 12 but less than 24 months following the effective date of this act.

L.2009, c.294, s.6.



Section 45:8-35.17 - Proof Of Completion.

45:8-35.17 Proof of completion.

7.The board may accept as proof of completion of continuing professional competency program credits:

a.documentation submitted by a person licensed as a professional engineer or by any entity offering a continuing professional competency program approved by the board pursuant to section 2 of this act; or

b.any other proof acceptable to the board.

L.2009, c.294, s.7.



Section 45:8-35.18 - Requirements For Professional Engineer, Land Surveyor.

45:8-35.18 Requirements for professional engineer, land surveyor.

8.Notwithstanding the provisions of section 1 of P.L.1993, c.39 (C.45:8-35.2) and section 1 of this act, the board shall require each person licensed as both a professional engineer and a land surveyor, as a condition for biennial certification, to complete not less than 36 credits of continuing professional competency relating to the practice of professional engineering and land surveying, with not less than 12 credits to be completed in professional engineering and not less than 12 credits to be completed in land surveying.

L.2009, c.294, s.8.



Section 45:8-35.19 - Carryover Of Credits.

45:8-35.19 Carryover of credits.

9.The board shall allow a professional engineer to carry over a maximum of 12 continuing professional competency credits to the next biennial licensure period.

L.2009, c.294, s.9.



Section 45:8-36 - Certificates

45:8-36. Certificates
10. Certificates. The board shall issue a license certificate upon payment of the application fee as provided in this chapter, to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter, and who has paid the license fee to cover licensure for the year or fraction thereof in which such license is issued. In the case of a licensed professional engineer the certificate shall authorize the practice of the applicant as a "professional engineer" and in the case of a licensed land surveyor as a "land surveyor," or as "professional engineer and land surveyor" when the applicant qualifies in both classifications. Certificates of license shall show the full name of the licensee, shall have a license number and shall be signed by the president and the secretary-director of the board under the seal of the board. The issuance of a license certificate by this board shall be evidence that the person named therein is entitled to all the rights and privileges of a licensed professional engineer or a licensed land surveyor, or as both as the case may be, while said certificate remains unrevoked, unexpired, or is not on a retired status list.

Each professional engineer or land surveyor shall upon receipt of license certificate, obtain a seal of a design authorized by the board, bearing his name, license number and the legend "Licensed Professional Engineer," "Licensed Land Surveyor," or "Licensed Professional Engineer and Land Surveyor," as the case may be. Plans, specifications, plats, and reports issued by persons authorized under this chapter shall be sealed with said seal, during the life of the licensee's certificate, but it shall be unlawful for anyone to stamp or seal any documents with said seal after the certificate of the licensee named thereon has expired, has been revoked, or is on a retired status list, unless said certificate shall have been renewed, reissued or reinstated from retirement status as provided pursuant to section 3 of P.L.1995, c.36 (C.45:8-36.2). The exact method of fulfilling the requirement as to the sealing of documents shall be regulated by the board.

All professional engineers licensed by this board prior to the passage of this chapter, shall continue to practice under the various classifications heretofore granted and within the branches of engineering indicated or may, upon application therefor, and the payment of a fee of $5.00 receive a new certificate under the title "professional engineer"; provided, said professional engineer presents evidence satisfactory to the board of his qualifications to practice in the field of general engineering comprehended in the title "professional engineer."

All license certificates shall be recorded by the board in the office of the Secretary of State, in a book kept for that purpose and any recording fee as may be provided by law shall be paid by the applicant before the license certificate is delivered.

The examining board shall be empowered to issue a certificate of registration as "Engineer-in-Training" or "Surveyor-in-Training," as the case may be, to an applicant who meets the qualifications outlined elsewhere herein.

An applicant who meets the requirements of this act shall receive a certificate of registration as "Engineer-in-Training," or "Surveyor-in-Training," whichever is applicable, which certificate may remain in effect for a period of 10 years from the date of issuance.

L.1938,c.342,s.10; amended 1950,c.149,s.10; 1977,c.340,s.3; 1992,c.64,s.3; 1995.c.36,s.1.



Section 45:8-36.1 - Use Of Title "Professional Land Surveyor"

45:8-36.1. Use of title "professional land surveyor"
5. Any person licensed as a land surveyor pursuant to the provisions of P.L.1938, c.342 (C.45:8-27 et seq.) may use the title "professional land surveyor" in the scope of the practice of land surveying.

L.1992,c.64,s.5.



Section 45:8-36.2 - Retirement Procedures; Resuming Practice After Retirement

45:8-36.2. Retirement procedures; resuming practice after retirement
3. A licensed professional engineer or land surveyor who has been licensed for a minimum of 25 years and is 62 years of age or older may apply to the board for retirement license status on a form furnished by the board. Upon receipt of the completed retired status application form and the board's determination that the licensee meets these requirements, the board shall declare the licensee retired and shall place the licensee on a retired status list. A person whose license is retired shall not offer or practice professional engineering or land surveying, or both, as the case may be, within the State.

A person on the retired status list who wants to resume the practice of professional engineering or land surveying, or both, as the case may be, shall make application in the manner determined by the board for reinstatement of licensure to the board as a professional engineer or land surveyor, as the case may be, and pay the prescribed reinstatement fee as required by regulation of the board. Any person who has been on the retired status list for five or more years shall furnish the board with satisfactory evidence of current knowledge, competency and skill in the practice of professional engineering or land surveying as required by law or any regulation of the board.

L.1995,c.36,s.3.



Section 45:8-36.3 - Waiver Of Corner Marker Requirements For Certain Land Surveying Work

45:8-36.3. Waiver of corner marker requirements for certain land surveying work
1. a. When a property survey is performed, appropriate corner markers shall be set either by a licensed land surveyor or under the supervision of a licensed land surveyor. These markers shall be set at each property corner not previously marked by a property marker, unless the actual corner is not accessible, or unless a written waiver signed by the ultimate user is obtained and retained for a period of not less than six years by the surveyor performing the survey.

b.Whenever a written waiver to omit corner markers is obtained pursuant to subsection a. of this section, the following notation shall be included on the plat or plan of survey:

"A written Waiver and Direction Not to Set Corner Markers has been obtained from the ultimate user pursuant to P.L.2003, c.14 (C45:8-36.3) and N.J.A.C. 13:40-5.1(d)."

c.Failure to comply with the provisions of P.L.2003, c.14 (C45:8-36.3) shall subject the licensee to a penalty of not greater than $2,500 for each violation, to be imposed pursuant to section 9 of P.L.1978, c.73 (C.45:1-22).

L.2003,c.14.



Section 45:8-37 - Expiration And Renewal Of Licenses; Fees; Revocation On Failure To Renew License

45:8-37. Expiration and renewal of licenses; fees; revocation on failure to renew license
License certificates shall expire on the thirtieth day of April following issuance, renewal or reinstatement and shall become invalid on that day unless renewed. Licensees shall apply for renewal on or before the thirtieth day of April of each year. It shall be the duty of the secretary of the board to notify all persons licensed under this chapter of the date of the expiration of their certificates and the amount of the fee that shall be required for their renewal for one year; such notice shall be mailed to each licensee at his post-office address known to the board at least one month in advance of the date of expiration of said certificate. Renewal of any certificate issued under this chapter may be effected at any time during the month of April by the payment of the fee of five dollars ($5.00).

The failure on the part of the licensee to renew his certificate annually in the month of April as required shall not deprive such person of the right of renewal during the ensuing year but the fee to be paid if the license be renewed in any month during the current year subsequent to April shall be seven dollars ($7.00) instead of five dollars ($5.00); and, if the license certificate be not renewed in the current year, the licensee shall pay a reinstatement fee of ten dollars ($10.00) plus five dollars ($5.00) for each year in which the licensee is in arrears. One notice to the licensee, by mail, on or before April fifteenth, addressed to his last post-office address known to the board, informing him of his failure to have applied for a renewal of his license certificate, shall constitute legal notification of such delinquency by the board.

The failure on the part of the licensee to renew his certificate within one year from the date of the expiration of said license certificate will automatically revoke such license certificate and the right of the person to practice thereafter shall be restored only upon the payment of the ten dollar ($10.00) reinstatement fee plus all arrearages. Continuing to practice as a "professional engineer" or as a "land surveyor" after the expiration of his license shall render the person so doing liable to all the penalties prescribed for practicing without a license certificate.

L.1938, c. 342, p. 863, s. 11. Amended by L.1939, c. 339, p. 824, s. 6; L.1950, c. 149, p. 324, s. 11.



Section 45:8-39 - Practice Without License And Other Violations; Penalties; Actions For Penalties

45:8-39. Practice without license and other violations; penalties; actions for penalties
13. a. Any person who, hereafter, is not legally authorized to practice professional engineering or land surveying in this State according to the provisions of this act, who shall so practice or offer so to practice in this State, except as provided in section 14 of this act, or any person presenting or attempting to file as his own the certificate of license of another, or who shall give false or forged evidence of any kind to the board, or to any member or representative thereof, in obtaining a certificate of license, or who shall falsely impersonate another licensed practitioner of like or different name, or who shall use or attempt to use an expired certificate of license, an unexpired and revoked certificate of license, or a certificate of license which is on a retired status list, or who shall use either the title "Engineer-in-Training" or "Surveyor-in-Training" without holding a valid certificate of registration issued by the board, or who shall otherwise violate any of the provisions of this act, shall be subject to a penalty of not more than $200.00 for the first offense and not more than $500.00 for each and every subsequent offense. The penalties provided for by this section shall be sued for and recovered in civil actions by the State Board of Professional Engineers and Land Surveyors.

b. Pursuant to the provisions of the "Building Design Services Act," P.L.1989, c.277 (C.45:4B-1 et seq.) the board:

(1) May refer any complaint, question or controversy involving the application of that act to the joint committee.

(2) Shall take no disciplinary action against any licensed architect alleged to have engaged in a violation of that act or the unlicensed practice of engineering.

(3) Shall refer a request for a declaratory ruling to the joint committee.



(4) Shall provide any and all documents in its possession regarding any matter referred to the joint committee.

(5) Shall, when necessary and appropriate, exercise the investigation or enforcement powers conferred by law to aid and assist the joint committee in its functions.

(6) Shall, consistent with that act, discipline any professional engineer who, or business association authorized to offer engineering services which, violates that act. Such a violation shall be deemed professional misconduct. Any violation of that act by an unlicensed individual or unauthorized business association shall be disciplined by the New Jersey State Board of Architects pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.). Such a violation shall be deemed the unlicensed practice of architecture. However, the design of an engineering work by an unlicensed individual or unauthorized business association shall be disciplined by the State Board of Professional Engineers and Land Surveyors pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.). Such a violation shall be deemed the unlicensed practice of engineering.

c. No person, firm, partnership, association or corporation shall bring or maintain any action in the courts of this State for the collection of compensation for services constituting the practice of engineering or land surveying without alleging and proving that he was duly licensed in accordance with this chapter at the time the alleged cause of action arose.

d. The Superior Court shall have jurisdiction of actions for penalties under this act.

L.1938,c.342,s.13; amended 1947,c.60,s.2; 1950,c.149,s.13; 1952,c.129; 1953,c.43,s.38; 1970,c.177,s.3; 1989,c.276,s.4; 1992,c.64,s.4; 1995,c.36,s.2.



Section 45:8-40 - Persons Exempt

45:8-40. Persons exempt
The following shall be exempted from the provisions of this chapter:

(1) A person not a resident of and having no established place of business in this State, practicing or offering to practice herein professional engineering or land surveying within the meaning and intent of this chapter, when such practice does not exceed in the aggregate 30 consecutive days in any calendar year; provided, such person is legally qualified by license to practice said professional engineering or land surveying in any State or country in which the requirements and qualifications for a certificate of license are at least comparable to those specified in this chapter.

However, no final plans or reports may be submitted under this provision.

(2) A person not a resident of and having no established place of business in this State, or who has recently become a resident thereof, practicing or offering to practice herein for more than 30 days in any calendar year professional engineering or land surveying, if he shall have filed with the board an application for a certificate of license and shall have paid the fee required by this chapter; provided, that such a person is legally qualified to practice said professional engineering or land surveying in any State or country in which the requirements and qualifications for obtaining a license are at least comparable to those specified in this chapter. Such exemption shall continue only for such time as the board requires for the consideration of the application for license certificate.

(3) An employee or a subordinate of a person holding a license under this chapter or an employee of a person exempted from license by subsections (1) and (2) of this section; provided, this practice does not include responsible charge of design or supervision.

(4) Officers and employees of the Government of the United States while engaged within this State in the practice of professional engineering or land surveying, for said government.

(5) The practice of engineering or land surveying solely as an officer or employee of a corporation engaged in interstate commerce as defined in an act of Congress entitled "Act to regulate commerce," approved February 4, 1887, and as amended, unless the same affects public safety or health.

L.1938, c. 342, p. 866, s. 14. Amended by L.1950, c. 149, p. 327, s. 14; L.1977, c. 340, s. 5, eff. Jan. 25, 1978.



Section 45:8-41 - Licensed Engineers And Surveyors On Public Contracts Or Works Required

45:8-41. Licensed engineers and surveyors on public contracts or works required
Hereafter no county, city, town, township, village, borough or other municipal corporations or other political subdivisions in the State shall engage in the design, construction or maintenance of any public work involving professional engineering for which plans, specifications and estimates have not been made by and the construction and maintenance supervised by a licensed professional engineer or a registered architect, nor shall any county, city, town, township, village, borough or other municipal corporation or other political subdivision in the State employ any person to perform work involving land surveying except a licensed land surveyor.

L.1938, c. 342, p. 867, s. 15. Amended by L.1950, c. 149, p. 328, s. 15.



Section 45:8-42 - Employment Of Licensed Engineers By Governmental Departments

45:8-42. Employment of licensed engineers by governmental departments
No department, institution, commission, board or body of the State Government, or of any political subdivision thereof shall designate, appoint or employ an engineer or any person to be in responsible charge of professional engineering work other than a duly qualified professional engineer who has been licensed by the State of New Jersey, prior to the designation, appointment or employment by such department, institution, commission, board or body of the State Government, or any political subdivision thereof.

Notwithstanding anything in this chapter to the contrary no professional engineer licensed in this State prior to the passage of this chapter and holding an appointment by the State or by any department, institution, commission, board or body of the State Government, or any political subdivision thereof, shall be deprived of the right of reappointment to the same office or position or appointment to any other office or position requiring similar qualifications.

L.1938, c. 342, p. 867, s. 16. Amended by L.1950, c. 149, p. 329, s. 16.



Section 45:8-43 - Filing Of Name Of Engineer Engaged By Governmental Departments; Employment Of Engineers And Land Surveyors

45:8-43. Filing of name of engineer engaged by governmental departments; employment of engineers and land surveyors
The clerk of such department, institution, commission, board or body of the State Government or of any political subdivision thereof shall file with the secretary-director of the State Board of Professional Engineers and Land Surveyors the name of any engineer designated, appointed or employed, within 30 days after appointment. Where professional engineers or land surveyors are employed, subject to the provisions of the civil service law, the appointment of any such person shall be understood to mean and include appointment after such person has been certified as having satisfactorily passed a civil service examination. No person, firm, association or corporation engaged in engineering or land surveying, shall employ an engineer or land surveyor, in responsible charge of any work, within the meaning and intent of this act, other than a duly qualified professional engineer or land surveyor, who has been licensed pursuant to the provisions of this chapter, prior to such employment by the person, firm, association or corporation so engaged in engineering or land surveying; provided, however, that nothing in this chapter shall apply to any public utility as defined in chapter 2 of Title 48 of the Revised Statutes, or any employee thereof or to any improvement or proposed improvement made by any such public utility or by any employee of or any contractor or agent for said public utility.

Nothing in this chapter shall apply to a corporation or any of its affiliated companies any of which are in the field of telecommunications or any employee thereof where either said corporation or any of its affiliated companies is subject to the jurisdiction of the State Board of Public Utilities or the Federal Communications Commission.

Nothing in this chapter shall apply to a corporation in the field of telecommunications, or to its affiliates, or any employees thereof in which the primary business is research and technical development manufacturing or product design.

L.1938, c.342, s.17; amended 1950,c.149,s.17; 1989,c.276,s.6.



Section 45:8-44.1 - Authority Of Land Surveyors To Go On, Over And Upon Lands Of Others During Reasonable Hours

45:8-44.1. Authority of land surveyors to go on, over and upon lands of others during reasonable hours
A person licensed to practice land surveying as provided in P.L.1938, c. 342 (C. 45:8-27 et seq.) and any of his agents, servants or employees under his direction who are necessary to make a land survey shall have the authority to go on, over and upon lands of others during reasonable hours when necessary to make land surveys if:

a. The licensed professional land surveyor has made a reasonable attempt, as defined in this section, to notify the owner of the land and, in the case of a lease, the lessee thereof, of his desire to enter on, over and upon the owner's or lessee's land to make a land survey and, the attempt having failed, the licensed professional land surveyor has given written notice, seven days prior to the proposed entry, to the municipal police department of the municipality in which the land is located of his intention to enter, containing the names, addresses, and telephone numbers of those who propose to enter the land and the date, time, duration, and location of the proposed entry; and,

b. The land or any part thereof, to which entry is sought, is not enclosed by a constructed or natural barrier which is at least 6 feet in height or is not posted with signs or notices which prohibit trespassing and contain the name and address of the owner or lessee of the land;

c. As used in this section, a "reasonable attempt" to notify an owner or lessee means: an attempt to seek acknowledgment of the owner of the land and, in the case of a lease, the lessee thereof, by certified mail, return receipt requested, the attempt to be made a second time if unsuccessful the first time and a third time if unsuccessful the second time, each attempt to be made on a separate business day.

L.1983, c. 460, s. 1, eff. Jan. 12, 1984.



Section 45:8-44.2 - Entry Not Trespass; Immunity From Arrest Or Civil Action

45:8-44.2. Entry not trespass; immunity from arrest or civil action
Any entry under the right granted in this act shall not constitute trespass nor shall the licensed professional land surveyor or his agents, servants or employees be liable to arrest or civil action by reason of the entry.

L.1983, c. 460, s. 2, eff. Jan. 12, 1984.



Section 45:8-44.3 - Destruction, Injury Or Damage To Land; Prohibition; Liability

45:8-44.3. Destruction, injury or damage to land; prohibition; liability
Nothing in this act shall be construed as giving the licensed professional land surveyor or his agents, servants or employees any right to destroy, injure or damage the land or any person or property on the land of another. A licensed professional land surveyor or his agents, servants or employees shall be liable for any such destruction, injury or damage which he is found to have caused to such persons, property or land.

L.1983, c. 460, s. 3, eff. Jan. 12, 1984.



Section 45:8-44.4 - Nonliability Of Owner Or Lessee Of Land

45:8-44.4. Nonliability of owner or lessee of land
Neither the owner of the land nor the lessee thereof shall be liable to a licensed professional land surveyor or his agents, servants or employees or any other person for any destruction, injury or damage, which was not willfully or maliciously done by the owner or lessee, to property or persons resulting from the licensed professional land surveyor or his agents, servants or employees going on, over and upon such lands under the provisions of this act.

L.1983, c. 460, s. 4, eff. Jan. 12, 1984.



Section 45:8-44.5 - Inapplicability Of Act To Lands Traversed By Operating Railroad

45:8-44.5. Inapplicability of act to lands traversed by operating railroad
This act shall not apply to lands traversed by an operating railroad.

L.1983, c. 460, s. 5, eff. Jan. 12, 1984.



Section 45:8-45 - Certificate And Seal Of Licensed Engineer, Surveyor Or Architect On Plans And Specifications On Public Work

45:8-45. Certificate and seal of licensed engineer, surveyor or architect on plans and specifications on public work
No department, institution, commission, board or body of the State Government, or any political subdivision thereof, being the depository or having the custody of any plan or specification involving professional engineering, shall receive or file any such plan or specification unless there is affixed thereto the seal of a professional engineer licensed pursuant to the provisions of this chapter, or the seal of a registered architect thereon nor receive or file any plan involving land surveying unless there is affixed thereto the seal of a land surveyor licensed pursuant to this chapter.

L.1938, c. 342, p. 869, s. 19. Amended by L.1950, c. 149, p. 330, s. 18.



Section 45:8-47 - Effect On Other Professions

45:8-47. Effect on other professions
This chapter shall not be construed to affect or prevent the practice of any other legally recognized profession. Nothing in this act shall be construed as prohibiting, regulating or interfering with persons duly licensed under any laws of this State in the operation and maintenance of equipment and in the supervision of operation of steam power plants, portable machinery and equipment, and refrigeration plants, or from engaging in such engineering activities as may be incident to such operating, maintenance or supervision as is customarily a part of the services rendered by such licensed persons in the course of their employment.

L.1938, c. 342, p. 869, s. 21.



Section 45:8-48 - Partial Invalidity; Construction Of Chapter

45:8-48. Partial invalidity; construction of chapter
The provisions of this chapter are severable, and if any of the provisions hereof are held unconstitutional the decision shall not be construed to impair any other provisions of this chapter. It is hereby declared as the legislative intent that this chapter would have been adopted had such unconstitutional provisions not been included herein.

L.1938, c. 342, p. 870, s. 22.



Section 45:8-49 - Repealer

45:8-49. Repealer
Chapter eight of Title 45 of the Revised Statutes is hereby repealed. All acts and parts of acts inconsistent herewith be and the same are hereby repealed and this act shall take effect immediately.

L.1938, c. 342, p. 870, s. 23.



Section 45:8-56 - Certificate Of Authorization

45:8-56. Certificate of authorization
The board shall issue a certificate of authorization to certain corporations and those corporations shall be authorized to offer professional engineering and land surveying services or both, as follows:

a. No corporation shall offer to provide engineering services in this State unless issued a certificate of authorization pursuant to this amendatory and supplementary act. This subsection shall not apply to a professional service corporation established pursuant to the "Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.).

b. No corporation shall offer to provide land surveying services in this State unless issued a certificate of authorization pursuant to this act. This subsection shall not apply to a professional service corporation established pursuant to the "Professional Service Corporation Act," P.L.1969, c.232 (C.14A:17-1 et seq.).

The certificate of authorization shall designate a New Jersey licensee or licensees who are in responsible charge of the engineering or land surveying activities and decisions of the corporation. All final drawings, papers or documents involving the practice of engineering or the practice of land surveying, when issued by the corporation or filed for public record, shall be signed and sealed by the New Jersey licensee who is in responsible charge of the work.

L.1989, c.276, s.7.



Section 45:8-57 - Contents Of Application; Biennial Renewal Fee

45:8-57. Contents of application; biennial renewal fee
Prior to the issuance of a certificate of authorization, a corporation shall file with the board an application, on forms designated by the board, listing, where applicable, the name and address of the corporation and its satellite offices, and the name, address and signature of all officers, corporate board members, directors, principals and any licensees who shall be in responsible charge of the practice of engineering or the practice of land surveying or both, through the corporation, together with such other information as may be required by the board to ensure compliance with its regulations. The same information shall accompany the biennial renewal fee. A change in any of this information shall be reported to the board within 30 days after the effective date of that change.

L.1989, c.276, s.8.



Section 45:8-58 - Powers Of Board

45:8-58. Powers of board
The board shall have the authority to review the professional conduct of any corporation authorized to offer engineering or land surveying services or both under the provisions of P.L.1989, c.276 (C.45:8-56 et al.). In order to implement those provisions, the board may:

a. Establish by regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) a biennial renewal fee for the certificate of authorization.

b. Suspend, revoke, or refuse to renew the certificate of authorization of any corporation whose agent, employees, directors or officers violate, or cause to be violated, any of the provisions of P.L.1989, c.276 (C.45:8-56 et al.) or chapter 8 of Title 45 of the Revised Statutes pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.).

c. Adopt such rules and regulations as required to carry out the provisions of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1989, c.276, s.9.



Section 45:8-59 - Records To Establish Regular, Effective Supervision

45:8-59. Records to establish regular, effective supervision
A licensee shall maintain such records as are reasonably necessary to establish that the licensee exercised regular and effective supervision of professional services of which such licensee was in responsible charge.

L.1989, c.276, s.10.



Section 45:8-60 - Responsibility For Acts Of Agents, Employees, Officers

45:8-60. Responsibility for acts of agents, employees, officers
No corporation shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of compliance with the provisions of P.L.1989, c.276 (C.45:8-56 et al.).

L.1989, c.276, s.11.



Section 45:8-61 - Short Title

45:8-61. Short title
1.This act shall be known and may be cited as the "Home Inspection Professional Licensing Act."

L.1997,c.323,s.1.



Section 45:8-62 - Definitions Relative To Home Inspectors.

45:8-62 Definitions relative to home inspectors.
2.As used in this act:

"Board" means the State Board of Professional Engineers and Land Surveyors.

"Client" means any person who engages, or seeks to engage, the services of a home inspector for the purpose of obtaining inspection of and written report upon the condition of a residential building.

"Committee" means the Home Inspection Advisory Committee established pursuant to section 3 of this act.

"Home inspector" means any person licensed as a home inspector pursuant to the provisions of this act.

"Home inspection" means an inspection and written evaluation of the following components of a residential building: heating system, cooling system, plumbing system, electrical system, structural components, foundation, roof, masonry structure, exterior and interior components or any other related residential housing component as determined by the board by regulation.

"Residential building" means a structure consisting of from one to four family dwelling units that has been occupied as such prior to the time when a home inspection is requested or contracted for in accordance with this act, but shall not include any such structure newly constructed and not previously occupied.

L.1997,c.323,s.2; amended 2005, c.201, s.1.



Section 45:8-63 - Home Inspection Advisory Committee

45:8-63. Home Inspection Advisory Committee
3. a. There is created within the Division of Consumer Affairs in the Department of Law and Public Safety, under the State Board of Professional Engineers and Land Surveyors, a Home Inspection Advisory Committee. The committee shall consist of five members who are residents of the State and are licensed home inspectors who have been actively engaged in the practice of home inspection in this State for at least five years immediately preceding their appointment.

b.For a period of one year after the effective date of this act, and notwithstanding any other provisions of this act to the contrary, the first five home inspectors appointed as members of the committee shall not be required, at the time of their first appointment, to be licensed to practice home inspection.

c.The Governor shall appoint each committee member for a term of three years, except that of the members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and one shall serve for a term of one year. Each member shall hold office until his successor has been qualified. Any vacancy in the membership of the committee shall be filled for the unexpired term in the manner provided for the original appointment. No member of the committee may serve more than two successive terms in addition to any unexpired term to which he has been appointed.

L.1997,c.323,s.3.



Section 45:8-64 - Compensation, Reimbursement Of Members

45:8-64. Compensation, reimbursement of members
4.Members of the committee shall be compensated and reimbursed for expenses and provided with office and meeting facilities and personnel required for the proper conduct of the committee's business.

L.1997,c.323,s.4.



Section 45:8-65 - Elections Of Officers Of Committee

45:8-65. Elections of officers of committee
5.The committee shall annually elect from among its members a chairman and a vice-chairman and may appoint a secretary, who need not be a member of the committee. The committee shall meet at least twice a year and may hold additional meetings as necessary to discharge its duties.

L.1997,c.323,s.5.



Section 45:8-66 - Powers, Duties Of Committee.

45:8-66 Powers, duties of committee.
6.The committee shall have the following powers and duties:

a.Administer and enforce the provisions of this act;

b.Issue and renew licenses to home inspectors pursuant to the provisions of this act;

c.Suspend, revoke or fail to renew the license of a home inspector pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

d.Establish standards for the continuing education of home inspectors;

e.Adopt and publish a code of ethics and standards of practice for licensed home inspectors; and

f.Prescribe or change the charges for examinations, licensures, renewals and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.).

L.1997,c.323,s.6; amended 2005, c.201, s.2.



Section 45:8-67 - Licensing Required For Home Inspectors

45:8-67. Licensing required for home inspectors
7.No person shall provide, nor present, call or represent himself as able to provide a home inspection for compensation unless licensed in accordance with the provisions of this act.

L.1997,c.323,s.7.



Section 45:8-68 - Requirements For Licensure As Home Inspector.

45:8-68 Requirements for licensure as home inspector.
8.To be eligible for licensure as a home inspector, an applicant shall fulfill the following requirements:

a.Be of good moral character; and

b.Have successfully completed high school or its equivalent; and

c. (1) Have successfully completed an approved course of study of 180 hours, as prescribed by the board, after consultation with the State Department of Education, which shall include not less than 40 hours of unpaid field-based inspections in the presence of and under the direct supervision of a licensed home inspector, which inspections shall be provided by the school providing the approved course of study; or

(2)Have performed not less than 250 fee-paid home inspections in the presence of and under the direct supervision of a licensed home inspector who oversees and takes full responsibility for the inspection and any report produced; and

d.Have passed an examination administered or approved by the committee. The examination may have been passed before the effective date of this act.

L.1997,c.323,s.8; amended 2005, c.201, s.3.



Section 45:8-70 - Noapplicability Of Act

45:8-70. Noapplicability of act
10. The provisions of this act shall not apply to:

a.Any person who is employed as a code enforcement official by the State or a political subdivision thereof when acting within the scope of that government employment;

b.Any person regulated by the State as an architect, professional engineer, electrical contractor or master plumber, who is acting within the scope of practice of his profession or occupation;

c.Any real estate broker, broker-salesperson, or salesperson who is licensed by the State when acting within the scope of his profession;

d.Any State licensed real estate appraiser or certified general or residential real estate appraiser, who is acting within the scope of his profession;

e.Any person regulated by the State as an insurance adjuster, who is acting within the scope of his profession;

f.Any person certified or registered as a pesticide applicator pursuant to subchapter 6 or 8 of chapter 30 of Title 7 of the New Jersey Administrative Code who is acting within the scope of the practice for which he is certified or registered; or

g.Any person making home inspections under the supervision of a licensed home inspector for the purpose of meeting the requirements of subsection d. of section 9 of this act to qualify for licensure as an associate home inspector.

L.1997,c.323,s.10.



Section 45:8-71 - Issuance Of Home Inspector License

45:8-71. Issuance of home inspector license
11. a. Upon payment to the board of a fee and the submission of a written application provided by the board, the committee shall issue a home inspector license to any person who holds a valid license issued by another state or possession of the United States or the District of Columbia which has standards substantially equivalent to those of this State, as determined by the committee.

b.Notwithstanding the requirements of section 8 of P.L.1997, c.323 (C.45:8-68), upon payment to the board of a fee and the submission of a written application provided by the board, the committee shall issue a home inspector license to any person who is: (1) a licensed professional engineer deemed qualified by the board, without examination, by training, education and experience; or (2) a licensed architect deemed qualified by the New Jersey State Board of Architects, without examination, by training, education and experience.

L.1997,c.323,s.11; amended 2001, c.158, s.1.



Section 45:8-72 - Licensing Of Individuals Currently Engaged In Practice Of Home Inspection; Criteria.

45:8-72 Licensing of individuals currently engaged in practice of home inspection; criteria.
12. The committee shall issue to any individual upon application a home inspector license, provided that the applicant meets the requirements of subsections a., b., and d. of section 8 of this act and: a. has been engaged in the practice of home inspections for compensation for not less than three years prior to December 30, 2005 and has performed not less than 300 home inspections for compensation prior to December 30, 2005; or b. has performed not less than 400 home inspections for compensation prior to December 30, 2005.

L.1997,c.323,s.12; amended 2003, c.77; 2004, c.18, s.1.



Section 45:8-72.1 - Issuance Of Home Inspector License Based On Associate Home Inspector License Or Experience, Certain.

45:8-72.1 Issuance of home inspector license based on associate home inspector license or experience, certain.
11. a. During the first 180 days after the enactment date of this amendatory and supplementary act, the committee shall, upon application, issue a home inspector license to any person who at any time prior to or during that 180-day period held a license as an associate home inspector, provided that the applicant: (1) had been engaged in the practice of home inspections for compensation for not less than three years prior to December 30, 2005 and had performed not less than 300 home inspections for compensation prior to December 30, 2005; or (2) had performed not less than 400 home inspections for compensation prior to December 30, 2005.

b.During the first 180 days after the enactment date of this amendatory and supplementary act, the committee shall, upon application, issue a home inspector license to any individual: (1) whose application for an associate home inspector license had been approved by the committee prior to December 30, 2005; or (2) who had satisfied the requirements set forth in section 9 of P.L.1997, c.323 (C.45:8-69) and had completed not less than 40 hours of unpaid field-based inspections in the presence of and under the direct supervision of a licensed home inspector prior to December 30, 2005.

L.2005,c.201,s.11.



Section 45:8-73 - Establishment, Prescription, Change Of Fees For Licenses

45:8-73. Establishment, prescription, change of fees for licenses
13. a. The board shall by rule or regulation establish, prescribe or change the fees for licenses, renewals of licenses or other services provided by the board or the committee pursuant to the provisions of this act. Licenses shall be issued for a period of two years and be biennially renewable, except that the board may, in order to stagger the expiration dates thereof, provide that those licenses first issued or renewed after the effective date of this act shall expire or become void on a date fixed by the board, not sooner than six months nor later than 29 months after the date of issue.

b.Fees shall be established, prescribed or changed by the committee to the extent necessary to defray all proper expenses incurred by the board or the committee, and any staff employed to administer this act, except that fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

c.All fees and any fines imposed by the board shall be paid to the board and shall be forwarded to the State Treasurer and become part of the General Fund.

L.1997,c.323,s.13.



Section 45:8-74 - Refusal To Grant, Suspension, Revocation Of License.

45:8-74 Refusal to grant, suspension, revocation of license.
14. In addition to the provisions of section 8 of P.L.1978, c.73 (C.45:1-21), the committee may refuse to grant or may suspend or revoke a home inspector license upon proof to the satisfaction of the committee that the holder thereof has:

a.Disclosed any information concerning the results of the home inspection without the approval of a client or the client's representatives;

b.Accepted compensation from more than one interested party for the same service without the consent of all interested parties;

c.Accepted commissions or allowances, directly or indirectly, from other parties dealing with their client in connection with work for which the licensee is responsible; or

d.Failed to disclose promptly to a client information about any business interest of the licensee which may affect the client in connection with the home inspection.

L.1997,c.323,s.14; amended 2005, c.201, s.4.



Section 45:8-75 - Limitations Upon Licensees

45:8-75. Limitations upon licensees
15. No person licensed as a home inspector pursuant to this act shall engage in the practice of architecture or the practice of professional engineering unless licensed therefor.

L.1997,c.323,s.15; amended 2001, c.158, s.2.



Section 45:8-76 - Requirement Of Error And Omissions Policy.

45:8-76 Requirement of error and omissions policy.
16. a. Every licensed home inspector who is engaged in home inspection shall secure, maintain and file with the board proof of a certificate of an error and omissions policy, which shall be in a minimum amount of $500,000 per occurrence.

b.Every proof of an errors and omissions policy required to be filed with the board shall provide that cancellation or nonrenewal of the policy shall not be effective unless and until at least 10 days' notice of intention to cancel or nonrenew has been received in writing by the board.

L.1997,c.323,s.16; amended 2005, c.201, s.5.



Section 45:8-76.1 - Action, Commencement Within Four Years.

45:8-76.1 Action, commencement within four years.
10. An action for an error or omission in the performance of a home inspection contract with respect to a home inspector licensed pursuant to P.L.1997, c.323 (C.45:8-61 et seq.), shall be commenced within four years of the date of the home inspection.

L.2005,c.201,s.10.



Section 45:8-77 - Rules, Regulations

45:8-77. Rules, regulations
17. The board, after consultation with the committee, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1997,c.323,s.17.



Section 45:8-78 - Continuing Education Requirement.

45:8-78 Continuing education requirement.
6.The State Board of Professional Engineers and Land Surveyors shall require each home inspector, as a condition for biennial license renewal pursuant to section 13 of P.L.1997, c.323 (C.45:8-73), to complete 40 credit hours of continuing education requirements imposed by the Home Inspection Advisory Committee pursuant to sections 7 through 9 of P.L.2005, c.201 (C.45:8-79 through C.45:8-81).

L.2005,c.201,s.6.



Section 45:8-79 - Standards For Continuing Education.

45:8-79 Standards for continuing education.
7. a. The committee shall:

(1)Establish standards for continuing home inspection education, including the subject matter and content of courses of study and the selection of instructors;

(2)Approve educational programs offering continuing education credits; and

(3)Approve other equivalent educational programs and establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b.In the case of education courses and programs, each hour of instruction shall be equivalent to one credit.

L.2005,c.201,s.7.



Section 45:8-80 - Waiving Of Requirements For Continuing Education.

45:8-80 Waiving of requirements for continuing education.
8.The committee may, in its discretion, waive requirements for continuing education on an individual basis for reasons of hardship such as illness or disability, retirement of a license, or other good cause.

L.2005,c.201,s.8.



Section 45:8-81 - Time For Completion Of Continuing Education.

45:8-81 Time for completion of continuing education.
9.The committee shall require completion of continuing education credits on a pro rata basis for any registration periods commencing more than 12 but less than 24 months following the effective date of this amendatory and supplementary act.

L.2005,c.201,s.9.



Section 45:8A-1 - Professional Librarian's Certificate

45:8A-1. Professional librarian's certificate
1. The State Board of Examiners shall, upon application, issue to any person a professional librarian's certificate to act as a professional librarian if he shall be a graduate from a library school accredited by the State Board of Education and shall meet such other requirements as shall be fixed by the State Board of Education for the issuance of such certificates except that the State Board of Examiners shall, upon application, issue such certificate to any person holding, at the time this act becomes effective, a professional office, or position, that requires for adequate performance the knowledge and techniques of library science as taught in accredited library schools, in any library within this State supported in whole or in part by public funds, except in a library under the charge and control of a board of education, provided such application is made within three years from the effective date of this act or in the case of a veteran of World War II or a member of the American Merchant Marine during World War II who is declared by the United States Department of Defense to be eligible for federal veterans' benefits, such a certificate shall be issued to any person holding such a professional office or position, who has held the same since November 1, 1957, provided application is made within 30 days of the enactment of this 1991 amendatory act.

L.1947,c.132,s.1; amended 1956,c.152,s.2; 1969,c.83; 1991,c.389,s.31.



Section 45:8A-2 - Rules And Regulations; Fee

45:8A-2. Rules and regulations; fee
The State Board of Education shall make and enforce rules and regulations for the granting of such certificates for the issuance of each of which a fee of not less than $5.00 shall be charged.

L.1947, c. 132, p. 605, s. 2. Amended by L.1956, c. 152, p. 622, s. 3.



Section 45:8A-3 - Public Library Officials May Require Certificate; Persons Already Employed

45:8A-3. Public library officials may require certificate; persons already employed
The officer or body having charge and control of any library within this State supported in whole or in part by public funds, except a board of education, may, in its discretion, require, and any officer or body having charge and control of any such library serving any municipality or group of municipalities having a population of 10,000 inhabitants or over, except a board of education, shall require that any person hereafter employed in such library in any professional office or position, that requires for adequate performance the knowledge and techniques of library science as taught in accredited library schools, shall hold a professional librarian's certificate issued by the State Board of Examiners as provided in this act. No such officer or body shall terminate the employment of or refuse to continue the employment or re-employment of any person holding a professional office or position at the time this act becomes effective for the reason that such person is not the holder of any such certificate.

L.1947, c. 132, p. 605, s. 3. Amended by L.1956, c. 152, p. 623, s. 4.



Section 45:8A-4 - School District Employees Not Exempted From Other Requirements

45:8A-4. School district employees not exempted from other requirements
Nothing in this act shall be construed to exempt any employee of any school district from obtaining any other certificate prescribed by the State Board of Education as a requirement for the holding of any office, position, or employment in the public schools.

L.1947, c. 132, p. 606, s. 4.



Section 45:8B-1 - Declaration Relative To Practice Of Marriage And Family Therapy

45:8B-1.Declaration relative to practice of marriage and family therapy
1. The practice of marriage and family therapy in the State of New Jersey is hereby declared to affect the public safety and welfare, and to be subject to regulation and control in the public interest in order to protect the public from the unprofessional, improper, unauthorized and unqualified practice of marriage and family therapy, and from unprofessional conduct by persons licensed to practice marriage and family therapy. This act shall be liberally construed to carry out these objects and purposes.

L.1968,c.401,s.1; amended 1995,c.366,s.1.



Section 45:8B-2 - Definitions

45:8B-2.Definitions
2. As used in this act, unless the context clearly requires otherwise and except as in this act expressly otherwise provided:

(a) "Licensed marriage and family therapist" means an individual to whom a license has been issued pursuant to the provisions of this act, which license is in force and not suspended or revoked as of the particular time in question.

(b)The "practice of marriage and family therapy" means the rendering of professional marriage and family therapy services to individuals, couples and families, singly or in groups, whether in the general public or in organizations, either public or private, for a fee, monetary or otherwise. "Marriage and family therapy" is a specialized field of therapy which includes premarital counseling and therapy, pre- and post-divorce counseling and therapy, and family therapy. The practice of marriage and family therapy consists of the application of principles, methods and techniques of counseling and psychotherapy for the purpose of resolving psychological conflict, modifying perception and behavior, altering old attitudes and establishing new ones in the area of marriage and family life. In its concern with the antecedents of marriage, with the vicissitudes of marriage, and with the consequences of the failure of marriage, marriage and family therapy keeps in sight its objective of enabling clients to achieve the optimal adjustment consistent with their welfare as individuals, as members of a family, and as citizens in society.

(c) "Board" means the State Board of Marriage and Family Therapy Examiners acting as such under the provisions of this act.

(d) "Recognized educational institution" means any educational institution which grants the bachelor's, master's and doctor's degrees, or any one or more thereof, and which is recognized by the Commission on Higher Education or by any accrediting body acceptable to the State Board of Marriage and Family Therapy Examiners.

L.1968,c.401,s.2; amended 1995,c.366,s.2.



Section 45:8B-2.1 - Terms Refer To "State Board Of Marriage And Family Therapy Examiners," Marriage And Family Therapist"

45:8B-2.1.Terms refer to "State Board of Marriage and Family Therapy Examiners," marriage and family therapist"
24.Whenever the term "State Board of Marriage Counselor Examiners" or "marriage counselor" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to refer to the "State Board of Marriage and Family Therapy Examiners" and "marriage and family therapist," respectively.

L.1995,c.366,s.24.



Section 45:8B-3 - Recognition Of Educational Institutions

45:8B-3.Recognition of educational institutions
3. No educational institution shall be denied recognition as a recognized educational institution solely because its program is not accredited by any professional organization of marriage and family therapists, and nothing in this act or in the administration of this act shall require the registration with the board of educational institutions of departments of sociology, psychology, social work, marriage and family life or any other specialty or doctoral programs in any of these professional fields.

L.1968,c.401,s.3; amended 1995,c.366,s.3.



Section 45:8B-4 - Practice Of Medicine And Surgery Not Authorized By Act

45:8B-4. Practice of medicine and surgery not authorized by act
Nothing in this act shall authorize the practice of medicine and surgery by any person not licensed so to do pursuant to chapter 9 of Title 45 of the Revised Statutes.

L.1968, c. 401, s. 4, eff. Jan. 10, 1969.



Section 45:8B-5 - Licensure Required For Advertising, Use Of Titles

45:8B-5.Licensure required for advertising, use of titles
5. Commencing January 1, 1969, except as provided in sections 6 and 8 of P.L.1968, c.401 (C.45:8B-6 and 8), a person who is not licensed under this act, shall not advertise the performance of marriage and family therapy services or represent himself to be a licensed practicing marriage and family therapist, use a title or description, including the following titles: marriage and family therapist, counselor, advisor or consultant; a family counselor, therapist, advisor or consultant; a family guidance counselor, therapist, advisor or consultant; a marriage guidance counselor, therapist, advisor or consultant; a family relations counselor, therapist, advisor or consultant; a marriage relations counselor, therapist, advisor or consultant; a marriage counselor, therapist, advisor or consultant; or any other name, style or description denoting that the person so engages in marriage and family therapy. Except as otherwise specifically provided in sections 6 and 8 of P.L.1968, c.401 (C.45:8B-6 and 8), only a person licensed under this act shall advertise the performance of marriage and family therapy or counseling services; use a title or description such as marriage and family therapist, counselor, advisor or consultant; a family guidance counselor, therapist, advisor, or consultant; a family relations counselor, therapist, advisor, or consultant; a marriage counselor, therapist, advisor or consultant; or any other name, style or description denoting that the person is a licensed marriage and family therapist; or licensed to practice marriage and family therapy. The use by a person who is not licensed under this act of such terms, whether in titles or descriptions or otherwise, is not prohibited by this act except when in connection with the offer to practice or the practice of marriage and family therapy as defined in subsection (b) of section 2 of P.L.1968, c.401 (C.45:8B-2). Use of such terms in connection with professional activities other than the rendering of professional marriage and family therapy services to individuals for a fee, monetary or otherwise, shall not be construed as implying that a person is licensed under this act or as an offer to practice or as the practice of marriage and family therapy.

L.1968,c.401,s.5; amended 1995,c.366,s.4.



Section 45:8B-6 - Unlicensed Persons, Certain Activities Permitted.

45:8B-6 Unlicensed persons, certain activities permitted.

6.An individual who is not a licensed practicing marriage and family therapist shall not be limited in his activities:

(a)As part of his duties as an employee of:

(1)an accredited academic institution, a federal, State, county or local governmental institution or agency, or a research facility while performing those duties for which he was employed by the institution, agency or facility;

(2)an organization which is nonprofit and which is, in the opinion of the board, a bona fide community agency, while performing those duties for which he was employed by the agency;

(3)a proprietary organization while performing those duties for which he was employed by the organization, provided his marriage and family therapy duties are under the direct supervision of a licensed practicing marriage and family therapist.

(b)As a student of marriage and family therapy, marriage and family therapy intern or person preparing for the practice of marriage and family therapy under qualified supervision in a training institution or facility recognized by the board, provided he is designated by such titles as "marriage and family therapy intern," or others, clearly indicating the training status.

(c)As a practicing marriage and family therapist for a period not to exceed 10 consecutive business days or 15 business days in any 90-day period, if he resides outside and his major practice is outside of the State of New Jersey, and gives the board a summary of his qualifications and a minimum of 10 days' written notice of his intention to practice in the State of New Jersey under this subsection, provided he (1) is certified or licensed in another state under requirements the board considers to be the equivalent of requirements for licensing under this act, or (2) resides in a state which does not certify or license marriage and family therapists and the board considers his professional qualifications to be the equivalent of requirements for licensing under this act; and is not adjudged and notified by the board that he is ineligible for licensing under this act.

(d)(Deleted by amendment, P.L.2005, c.49.)

(e)As a practicing marriage and family therapist for a period not exceeding three years under the supervision of a licensed practicing marriage and family therapist, or a person designated by the board as an eligible supervisor, if he has a temporary permit therefor which the board shall issue upon presentation by the applicant of satisfactory evidence of his completion of all the educational requirements as provided in subsection (a) of section 18 of P.L.1968, c.401 (C.45:8B-18) and filing and review of an application for a temporary permit under this act.

L.1968,c.401,s.6; amended 1995, c.366, s.5; 2005, c.49, s.1



Section 45:8B-7 - Persons Not Entitled To Assert Exceptions.

45:8B-7 Persons not entitled to assert exceptions.

7.The exceptions specified in subsections (c) and (e) of section 6 of P.L.1968, c.401 (C.45:8B-6) shall not be available to any person who has been found by a court of this or any State of the United States to have been convicted of, or engaged in acts constituting, any crime or offense involving moral turpitude or relating adversely to the activity regulated by the board. For the purposes of this section, a judgment of conviction or a plea of guilty, non vult, nolo contendere or any other such disposition of alleged criminal activity shall be deemed a conviction. An action to determine whether any person asserting an exception under subsection (c) or (e) of section 6 of P.L.1968, c.401 (C.45:8B-6) has committed one or more of the acts listed in this section may be brought by the Attorney General on behalf of the board.

L.1968,c.401,s.7; amended 2005, c.49, s.2.



Section 45:8B-8 - Construction Of Act

45:8B-8.Construction of act
8. Nothing in this act shall be construed to prevent a person from doing work of a marriage and family therapy nature, or advertising those services, when acting within the scope of the person's profession or occupation and doing work consistent with the person's training, including physicians, clinical social workers, psychologists, members of the clergy, nurses or any other profession licensed by the State, or students within accredited programs of these professions, if the person does not hold himself out to the public as possessing a license or certificate issued pursuant to this act.

L.1968,c.401,s.8; amended 1995,c.366,s.6.



Section 45:8B-9 - State Board Of Marriage And Family Therapy Examiners Created.

45:8B-9 State Board of Marriage and Family Therapy Examiners created.

9.There is hereby created in the Division of Consumer Affairs of the Department of Law and Public Safety, the State Board of Marriage and Family Therapy Examiners, which shall consist of 12 members, who are residents of this State and citizens of the United States, six of whom shall be licensed practicing marriage and family therapists, one of whom shall be a licensed professional counselor currently serving on the Professional Counselor Examiners Committee, one of whom shall be a licensed clinical alcohol and drug counselor currently serving on the Alcohol and Drug Counselor Committee, and three of whom shall be public members, including the public member appointed pursuant to the provisions of section 2 of P.L.1971, c.60 (C.45:1-2.2), and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.).

L.1968,c.401,s.9; amended 1993, c.340, s.18; 1995, c.366, s.7; 1997, c.331, s.19.



Section 45:8B-10 - Qualifications Of Board Members

45:8B-10.Qualifications of board members
10. Each member of the board, except the public members, the State executive department member and the licensed professional counselor, shall have the following qualifications:

(a)(Deleted by amendment, P.L.1995, c.366).

(b) He shall be at the time of his appointment, and shall have been for at least five years prior thereto, actively engaged as a marriage and family therapist in rendering professional services in marriage and family therapy, or in the education and training of students of marriage and family therapy or in marriage and family therapy research, and shall have spent the major portion of the time devoted by him to such activity, during the two years preceding his appointment, in this State.

(c) He shall hold at least a master's degree in marriage and family therapy, social work, marriage or pastoral counseling, psychology, sociology of the family, marriage and family life education, or in a closely allied field or a doctor of medicine; from a recognized educational institution.

L.1968,c.401,s.10; amended 1993,c.340,s.19; 1995,c.366,s.8.



Section 45:8B-11 - Appointment, Terms Of Board Members

45:8B-11.Appointment, terms of board members
11. The members of the board shall be appointed by the Governor. The terms of the first seven members of the board shall expire as follows: two members, June 30, 1970; two members, June 30, 1971; three members, June 30, 1972. Thereafter, except for the State executive department member, each member of the board shall be appointed for a term of three years. A term shall expire on June 30 of the third year of the appointment. If before the expiration of his term, any member shall die, resign, become disqualified or otherwise cease to be a board member, the vacancy shall be filled by the Governor by appointment for the unexpired term. Each appointee shall, upon accepting appointment to the board, take and subscribe to the oath or affirmation prescribed by law and file same in the office of the Secretary of State. Except for the State executive department member, a member shall not serve more than two full terms.

The first appointees, other than the citizen members, shall be deemed to be and shall become licensed practicing marriage counselors immediately upon their appointment and qualification as members of the board.

L.1968,c.401,s.11; amended 1995,c.366,s.9.



Section 45:8B-12 - Removal; Grounds; Hearing

45:8B-12. Removal; grounds; hearing
The Governor shall have power to remove from office any member of the board for incompetence, neglect of duty, unprofessional conduct or moral turpitude; but no board member may be thus removed until after a public hearing of the charges against him, and at least 30 days' prior written notice to such accused member of the charges against him and of the date fixed for such hearing.

L.1968, c. 401, s. 12, eff. Jan. 10, 1969.



Section 45:8B-13 - Powers, Duties Of Board

45:8B-13.Powers, duties of board
13.The board shall, at its first meeting, to be called by the Governor as soon as may be following the appointment of its members, and all annual meetings, to be held in June of each year thereafter, organize by electing from among its members a chairman, vice-chairman and secretary whose election shall be subject to the approval of the Attorney General. The officers shall serve until the following June 30 and until their successors are appointed and qualified. The board shall adopt a seal which shall be affixed to all licenses issued by the board. The board shall administer and enforce the provisions of this act. The board shall hold at least one regular meeting each year; but additional meetings may be held upon call of the chairman or at the written request of any two members of the board. Six members of the board shall constitute a quorum and no action at any meeting shall be taken without at least four votes in accord. The board shall from time to time adopt rules and regulations and amendments and supplements as it may deem necessary to enable it to perform its duties under and to carry into effect the provisions of this act. The board shall examine and pass on the qualifications of all applicants for permits or licenses under this act, and shall issue a permit or license to each qualified successful applicant therefor, attesting to his professional qualifications to engage in the practice of marriage and family therapy.

A member of the board shall be reimbursed for actual expenses reasonably incurred in the performance of his duties as a member of or on behalf of the board.

Subject to the approval of the Attorney General, the board shall be empowered to hire such assistance as it may deem necessary to carry on its activities. All expenditures deemed necessary to carry out the provisions of this act shall be paid by the State Treasurer from the license fees and other sources of income of the board, within the limits of available appropriations according to law, but in no event shall expenditures exceed the revenues of the board during any fiscal year. The board, through its chairman or secretary, may issue subpoenas to compel the attendance of witnesses to testify before the board and produce relevant books, records and papers before the board and may administer oaths in taking testimony, in any matter pertaining to its duties under this act (including, without limitation, any hearing authorized or required to be held by the board under any provisions of this act), which subpoenas shall issue under the seal of the board and shall be served in the same manner as subpoenas issued out of the Superior Court. Every person who refuses or neglects to obey the command of any subpoena, or who, after hearing, refuses to be sworn and testify, shall, in either event, be liable to a penalty of $50 to be sued for in the name of the board in any court of competent jurisdiction, which penalty when collected shall be paid to the secretary of the board.

L.1968,c.401,s.13; amended 1995,c.366,s.10.



Section 45:8B-14 - Application For License

45:8B-14.Application for license
14. A person desiring to obtain a license as a practicing marriage and family therapist shall make application therefor to the board upon such form and in such manner as the board shall prescribe and shall furnish evidence satisfactory to the board that he:

(a)Is at least 21 years of age;

(b)Is of good moral character;

(c)Is not engaged in any practice or conduct which would be a ground for refusing to issue, suspending or revoking a license issued pursuant to this act;

(d)Qualifies for licensing by an examination of credentials or for admission to an assembled examination to be conducted by the board.

L.1968,c.401,s.14; amended 1995,c.366,s.11.



Section 45:8B-15 - Issuance Of License Without Examination; Educational And Experience Requirements

45:8B-15. Issuance of license without examination; educational and experience requirements
Any person who applies on or before January 1, 1970, may obtain a license to be issued by the board by an examination of credentials if he meets the qualifications set forth in section 14(a), (b) and (c) and provides evidence satisfactory to the board that he meets educational and experiential qualifications as follows:

(a) Educational Requirement: At least a master's degree in social work, marriage or pastoral counseling, psychology, sociology of the family, family life education, or another field of study or a closely allied field of a doctor of medicine in which it is established by the applicant's transcripts that an appropriate course of study has been successfully completed; the degree to have been obtained from an accredited institution so recognized at the time of granting of such degrees.

(b) Experience Requirements: Three years of full-time counseling experience, or its equivalent, of a character approved by the board, 2 years of which must have been in marriage counseling.

L.1968, c. 401, s. 15, eff. Jan. 10, 1969.



Section 45:8B-16 - Persons Already Licensed Or Certified In Certain Professional Disciplines Deemed Qualified

45:8B-16. Persons already licensed or certified in certain professional disciplines deemed qualified
Any person already licensed or certified by January 1, 1970 in the State in a professional discipline cited in section 15a, and under the provisions of section 15b is deemed qualified as a marriage counselor.

L.1968, c. 401, s. 16, eff. Jan. 10, 1969.



Section 45:8B-18 - Qualifications For Admission To Examination.

45:8B-18 Qualifications for admission to examination.

18.A person applying to the board, after January 1, 1970, may be admitted to an examination if he meets the qualifications set forth in subsections (a), (b) and (c) of section 14 of P.L.1968, c.401 (C.45:8B-14) and provides evidence satisfactory to the board that he has met educational and experiential qualifications as follows:

(a)Educational Requirement:

To meet the educational requirements, an applicant shall have a minimum of a master's degree in marriage and family therapy, a master's degree in social work, or a graduate degree in a related field and shall demonstrate that he has completed substantially equivalent course work content and training to a master's degree in marriage and family therapy; and the degree shall have been obtained from an accredited institution so recognized at the time of granting of the degrees.

Pursuant to regulations adopted by the board, an applicant with a graduate degree in a related field which does not provide training and course work substantially equivalent in content to a master's degree in marriage and family therapy, shall be deemed to meet the educational requirements set forth in this section upon satisfactory completion of either a post graduate degree recognized by the board, or a program of training and course work at an institute or training program accredited by the Commission on Accreditation for Marriage and Family Therapy Education.

(b)Experience Requirements:

To meet the experience requirements, an applicant shall have three years of full-time counseling experience, or its equivalent, of a character approved by the board, two years of which shall have been in marriage and family therapy; two of the three required years shall have been under the supervision of a person holding a degree specified in subsection (a) of this section and who has himself had no less than five full-time years of professional experience or the equivalent. For those with a master's degree, two of the three required years shall occur after the applicant has earned the master's degree, and for those with a post-master's or doctoral degree, one of the three required years shall occur after the applicant has earned the post-master's or doctoral degree.

L.1968,c.401,s.18; amended 1979, c.425; 1995, c.366, s.12; 2005, c.49, s.3.



Section 45:8B-19 - Examinations

45:8B-19.Examinations
19. The board shall conduct examinations at least once a year at a time and place to be designated by it. Examinations shall be written and, if the board deems advisable, oral. In any written examination each applicant shall be designated by a number so that his name shall not be disclosed to the board until examinations have been graded. Examinations shall include questions in such theoretical and applied fields as the board deems most suitable to test an applicant's knowledge and competence to engage in the practice of marriage and family therapy. An applicant shall be held to have passed an examination upon the affirmative vote of at least six members of the board.

L.1968,c.401,s.19; amended 1995,c.366,s.13.



Section 45:8B-20 - Failure Of Examination; Waiting Period For Admission To Subsequent Examinations

45:8B-20. Failure of examination; waiting period for admission to subsequent examinations
Any person who shall have failed an examination conducted by the board may not be admitted to a subsequent examination for a period of at least 6 months.

L.1968, c. 401, s. 20, eff. Jan. 10, 1969.



Section 45:8B-21 - Licensing Of Person Licensed Out-of-state

45:8B-21.Licensing of person licensed out-of-State
21.The board may issue a license by an examination of credentials to any applicant who presents evidence that he is licensed or certified as a marriage and family therapist in another state with requirements for that license or certificate such that the board is of the opinion that the applicant is competent to engage in the practice of marriage and family therapy in this State.

L.1968,c.401,s.21; amended 1995,c.366,s.14.



Section 45:8B-24 - Application For Renewal; Issuance Of New License; Fees For Renewal Of Expired Licenses

45:8B-24. Application for renewal; issuance of new license; fees for renewal of expired licenses
On or before April 15 in each year the secretary of the board shall forward to the holder a form of application for renewal thereof. Upon the receipt of the completed form and the renewal fee on or before June 30 the secretary shall issue a new license for the year commencing July 1. Any application for renewal of a license which has expired shall in addition require the payment of a reregistration fee, or in such cases as the board may by rule prescribe, by a new application fee.

L.1968, c. 401, s. 24, eff. Jan. 10, 1969.



Section 45:8B-24.1 - Continuing Education Requirements For Marriage And Family Therapists.

45:8B-24.1 Continuing education requirements for marriage and family therapists.

1. a. The State Board of Marriage and Family Therapy Examiners shall require each marriage and family therapist, as a condition of biennial license renewal pursuant to section 1 of P.L.1972, c.108 (C.45:1-7), to complete any continuing education requirements imposed by the board pursuant to this section.

b.The board shall:

(1)Promulgate rules and regulations for implementing continuing education requirements as a condition of license renewal for licenses issued under its jurisdiction;

(2)Establish standards for continuing education, including the subject matter and content of courses of study, and the number and type of continuing education credits required of a licensee as a condition of biennial license renewal;

(3)Recognize the American Association for Marriage and Family Therapy, the New Jersey Division of the American Association for Marriage and Family Therapy and other organizations as providers of continuing education, and accredit educational programs, including, but not limited to, meetings of constituents and components of marriage and family therapy associations recognized by the board, examinations, papers, publications, presentations, teaching and research appointments, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs. In the case of education courses or programs, each hour of instruction shall be equivalent to one credit; and

(4)Approve only those continuing education programs as are available to all marriage and family therapists in this State on a reasonable nondiscriminatory basis.

L.2000,c.119,s.1.



Section 45:8B-24.2 - Waiver Of Continuing Education Requirement.

45:8B-24.2 Waiver of continuing education requirement.

2.The board may, in its discretion, waive requirements for continuing education on an individual basis for reasons of hardship, such as health or other good cause.

L.2000,c.119,s.2.



Section 45:8B-24.3 - Continuing Education Credits Not Required For Initial Registration.

45:8B-24.3 Continuing education credits not required for initial registration.

3.The board shall not require completion of continuing education credits for initial registrations. The board shall not require completion of continuing education credits for any registration periods commencing within 12 months of the effective date of this act. The board shall require completion of continuing education credits on a pro rata basis for any registration periods commencing more than 12 but less than 24 months following the effective date of this act.

L.2000,c.119,s.3.



Section 45:8B-26 - Application For Reinstatement

45:8B-26.Application for reinstatement
26. Application may be made to the board for reinstatement, at any time after the expiration of one year from the date of revocation of a license. The application shall be in writing and shall be accompanied by the reinstatement fee. The board shall not reinstate any applicant, unless satisfied that he is competent to engage in the practice of marriage and family therapy, and if the board deems it necessary for its determination, then it may require the applicant to pass an examination.

L.1968,c.401,s.26; amended 1995,c.366,s.15.



Section 45:8B-29 - Communication Privileged; Waiver

45:8B-29.Communication privileged; waiver
29. A communication between a marriage and family therapist and the person or persons in therapy shall be confidential and its secrecy preserved. This privilege shall not be subject to waiver, except where the marriage and family therapist is a party defendant to a civil, criminal or disciplinary action arising from the therapy, in which case, the waiver shall be limited to that action.

L.1968,c.401,s.29; amended 1995,c.366,s.16.



Section 45:8B-30 - Remission Of Fees, Fines And Penalties

45:8B-30. Remission of fees, fines and penalties
All fees, fines, penalties and other moneys derived from the operation of this act shall be paid to the board and by it remitted to the State Treasurer.

L.1968, c. 401, s. 30, eff. Jan. 10, 1969.



Section 45:8B-31 - Severability

45:8B-31. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect any other provisions or applications of the act which can be given effect without such invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1968, c. 401, s. 31, eff. Jan. 10, 1969.



Section 45:8B-33 - Short Title

45:8B-33.Short title
33. This act shall be known and may be cited as the "Practicing Marriage and Family Therapy Act."

L.1968, c. 401, s. 33, eff. Jan. 10, 1969; amended 1995,c.366,s.17.



Section 45:8B-34 - Short Title

45:8B-34. Short title
1. This act shall be known and may be cited as the "Professional Counselor Licensing Act."

L.1993,c.340,s.1; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-35 - Determinations

45:8B-35. Determinations

2. The professions of counseling and rehabilitation counseling in the State of New Jersey are determined to affect the public safety and welfare, and to be subject to regulation and control in the public interest in order to protect the public by setting standards of qualification, education, training, and experience for those persons seeking to practice and be licensed as professional counselors, associate counselors and rehabilitation counselors.

L.1993,c.340,s.2; amended 1997, c.155, s.2; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-36 - Definitions Relative To Counseling

45:8B-36. Definitions relative to counseling

3. As used in this act:

"Board" means the State Board of Marriage and Family Therapy Examiners.

"Committee" means the Professional Counselor Examiners Committee.

"Counseling" means offering to assist or assisting, for a fee or other compensation, an individual or group through a counseling relationship to develop an understanding of interpersonal and intra personal problems and to plan and act on a course of action to restore optimal functioning to that individual or group but does not mean rehabilitation counseling.

"Counseling specialty" means a field of specialization in which counseling takes place and which has been designated as a counseling specialty by the committee.

"Licensed associate counselor" means an individual who holds a current, valid license as a licensed associate counselor pursuant to this act and who practices counseling under the direct supervision of a licensed professional counselor or a supervisor acceptable to the committee.

"Licensed professional counselor" means an individual who holds a current, valid license as a licensed professional counselor pursuant to this act.

"Licensed rehabilitation counselor" means an individual who holds a current, valid license as a licensed rehabilitation counselor pursuant to this amendatory and supplementary act.

"Rehabilitation counseling" means offering to assist or assisting, for a fee or other compensation, an individual through a rehabilitation counseling relationship to develop an understanding of the personal, social and vocational impact of the person's disabilities and to plan and implement a rehabilitation program, which may include training to help the person become more independent and employable.

L.1993,c.340,s.3; amended 1995, c.366, s.18; 1997, c.155, s.3; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-37 - Professional Counselor Examiners Committee

45:8B-37. Professional Counselor Examiners Committee

4. There is established a committee of the board to be known as the Professional Counselor Examiners Committee. The committee shall consist of six residents of this State, four of whom shall be licensed professional counselors engaged primarily in the practice of counseling, one of whom shall be a licensed professional counselor engaged primarily in teaching, training or research in counseling and one of whom shall be a licensed rehabilitation counselor primarily engaged in the practice of rehabilitation counseling.

The members of the committee shall be appointed by the Governor for terms of three years, except that the terms of the first six members of the committee shall be as follows: one member for a term of one year, two members for a term of two years, and three members for a term of three years. A member of the committee shall not be eligible to succeed himself more than once. Vacancies shall be filled for the unexpired term in the manner provided by the original appointment. The Governor may remove any member of the board for cause, upon notice and opportunity to be heard.

The first appointees shall become licensed as soon as practicable after their appointments.

Members of the committee shall receive no compensation for their services, but may be reimbursed for all necessary expenses incidental to performance of their duties as members of the committee.

The committee shall annually elect from its members a chairperson and a vice-chairperson. Regular meetings of the committee shall be held at least once during each quarter of the year and special meetings may be held upon the call of the chairperson or the vice-chairperson in the chairperson's absence. Four members of the committee shall constitute a quorum and no action shall be taken at a meeting without at least four votes in accord.

L.1993,c.340,s.4; amended 1997, c.155, s.4; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-38 - Powers, Duties Of Committee

45:8B-38. Powers, duties of committee

5. The committee is authorized to: administer examinations required pursuant to this act; review the content and duration of courses of study offered by colleges and universities for degrees in counseling or rehabilitation counseling, and to establish and maintain a register of colleges and universities whose curricula in counseling or rehabilitation counseling are approved by the committee or an accrediting body acceptable to the committee; establish and maintain a list of recognized subjects and courses of study; and establish minimum requirements therefor which shall be acceptable to the board and the committee.

In addition to those records of proceedings and applicants established by the board, the committee shall keep a record of its proceedings and a record of all applicants for licensure, showing for each whether the application is for a license as a licensed professional counselor, licensed rehabilitation counselor, licensed associate counselor or a counseling specialty, the date of application, name, age, education, and other qualifications, place of practice and place of residence, and whether the applicant was rejected or a license or specialty granted, and the date of that action.

L.1993,c.340,s.5; amended 1997, c.155, s.5; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-39 - License Required

45:8B-39. License required

6. a. No person shall engage in the practice of counseling as a licensed professional counselor or licensed associate counselor or represent or hold himself out as a licensed professional counselor or licensed associate counselor unless licensed pursuant to this act. No person licensed as a professional counselor or an associate counselor shall engage in the practice of rehabilitation counseling unless licensed as a rehabilitation counselor pursuant to this amendatory and supplementary act.

b. No person shall engage in the practice of rehabilitation counseling as a licensed rehabilitation counselor or represent or hold himself out as a licensed rehabilitation counselor unless licensed pursuant to this amendatory and supplementary act. No person licensed as a rehabilitation counselor shall engage in the practice of professional counseling unless licensed as a professional counselor pursuant to section 7 of P.L.1993, c.340 (C.45:8B-40).

L.1993,c.340,s.6; amended 1997, c.155, s.6; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-40 - Requirements, Application For Licensure As Professional Counselor

45:8B-40. Requirements, application for licensure as professional counselor

7. Each person applying for licensure as a licensed professional counselor shall make application therefor to the board on the form and in the manner the committee prescribes and the board shall immediately refer each application to the committee for appropriate action. Each applicant shall furnish evidence satisfactory to the committee that he:

a. Is at least 18 years of age;

b. Is of good moral character;

c. Has completed a minimum of 60 graduate semester hours in a planned educational program, which includes a master's degree or doctorate in counseling from a regionally accredited institution of higher education, of which 45 graduate semester hours are distributed in at least eight of the following areas:

(1) Counseling theory and practice;

(2) The helping relationship;

(3) Human growth and development and maladaptive behavior;

(4) Lifestyle and career development;

(5) Group dynamics, processes, counseling, and consulting;

(6) Appraisal of individuals;

(7) Social and cultural foundations;

(8) Research and evaluation;

(9) The counseling profession;

d. Has had at least three years of supervised full-time counseling experience in a professional counseling setting acceptable to the committee, one year of which may be obtained prior to the granting of the master's degree. The committee shall establish criteria for determining the qualifications and status which may constitute supervised counseling experience. An applicant may eliminate one year of the required supervised counseling experience by substituting 30 graduate semester hours beyond the master's degree if those graduate semester hours are clearly related to counseling and are acceptable to the committee. In no case, however, may the applicant have less than one year of supervised professional counseling experience after the granting of the master's degree; and

e. Has passed the National Counselor Examination of the National Board for Certified Counselors.

L.1993,c.340,s.7; amended 1997, c.155, s.7; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-41 - Requirements, Application, For Licensure As Associate Counselor

45:8B-41. Requirements, application, for licensure as associate counselor

8. Each person applying for licensure as a licensed associate counselor shall make application therefor to the board on the form and in the manner the committee prescribes and the board shall immediately refer each application to the committee for appropriate action. Each applicant shall furnish evidence satisfactory to the committee that he:

a. Is at least 18 years of age;

b. Is of good moral character;

c. Has completed a minimum of 60 graduate semester hours in a planned educational program, which includes a master's degree or doctorate in counseling from a regionally accredited institution of higher education, of which 45 graduate semester hours are distributed in at least eight of the following areas:

(1) Counseling theory and practice;

(2) The helping relationship;

(3) Human growth and development and maladaptive behavior;

(4) Lifestyle and career development;

(5) Group dynamics, processes, counseling, and consulting;

(6) Appraisal of individuals;

(7) Social and cultural foundations;

(8) Research and evaluation;

(9) The counseling profession; and

d. Has passed the National Counselor Examination of the National Board for Certified Counselors.

L.1993,c.340,s.8; amended 1997, c.155, s.8; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-41.1 - Requirements, Application For Licensure As Rehabilitation Counselor

45:8B-41.1. Requirements, application for licensure as rehabilitation counselor

9. Each person applying for licensure as a rehabilitation counselor shall make application therefor to the board on the form and in the manner the committee prescribes and the board shall immediately refer each application to the committee for appropriate action. Each applicant shall furnish evidence satisfactory to the committee that he:

a. Is at least 18 years of age;

b. Is of good moral character;

c. Has completed a planned educational program in rehabilitation counseling approved by the committee, which includes a master's degree in rehabilitation counseling from a regionally accredited institution of higher education;

d. Has had at least three years of supervised full-time rehabilitation counseling experience in a rehabilitation counseling setting acceptable to the committee, one year of which may be obtained prior to the granting of the master's degree. The committee shall establish criteria for determining the qualifications and status which may constitute supervised rehabilitation counseling experience. An applicant may eliminate one year of the required supervised rehabilitation counseling experience by substituting 30 graduate semester hours beyond the master's degree if those graduate semester hours are clearly related to rehabilitation counseling and are acceptable to the committee. In no case, however, may the applicant have less than one year of supervised rehabilitation counseling experience after the granting of the master's degree; and

e. Has passed the Certified Rehabilitation Counselor Examination by the Commission on Rehabilitation Counselor Certification.

L.1997, c.155,s.9.



Section 45:8B-41.2 - Professional Counselor, Rehabilitation Counselor, License Issuance; Alternate Requirements

45:8B-41.2. Professional counselor, rehabilitation counselor, license issuance; alternate requirements

10. a. The board shall issue to any individual, upon application during the first 360 days after the effective date of this amendatory and supplementary act, a professional counselor license, if the applicant has either:

(1) completed a minimum of 45 graduate semester hours, which includes a master's degree or doctorate from a regionally accredited institution of higher education, in subject matter that is primarily counseling in content; and has documented five years of experience in the practice of professional counseling acceptable to the committee prior to the date of application for licensure. The board shall waive written examination of these applicants; or

(2) completed fewer than 45 semester hours, which includes a master's degree from a regionally accredited institution of higher education, in subject matter that is primarily counseling in content; and has documented five years of experience in the practice of professional counseling acceptable to the committee prior to the date of application for licensure. The board shall require that the applicant provide evidence that he has passed the National Counselor Examination of the National Board for Certified Counselors.

b. The board shall issue to any individual, upon application during the first 360 days after the effective date of this amendatory and supplementary act, a rehabilitation counselor license if the applicant has either:

(1) completed a minimum of 45 graduate semester hours, which includes a master's degree or doctorate from a regionally accredited institution of higher education, in subject matter that is primarily counseling or rehabilitation counseling in content; and has documented five years of experience in the practice of rehabilitation counseling acceptable to the committee prior to the date of application for licensure. The board shall waive written examination of these applicants; or

(2) completed a master's degree of fewer than 45 semester hours or bachelor's degree from a regionally accredited institution of higher education in subject matter that is primarily counseling or a related field in content; has documented 10 years of experience, during the last 15 years immediately preceding the enactment date of this amendatory and supplementary act, in the practice of rehabilitation counseling acceptable to the committee; and provides evidence that he has passed the Certified Rehabilitation Counselor Examination by the Commission on Rehabilitation Certification.

L.1997,c.155,s.10.



Section 45:8B-42 - Review By Committee Of Applicants

45:8B-42. Review by committee of applicants

9. The committee shall review the qualifications of each person who applies for licensure. No applicant shall be licensed by the board unless a majority of the full committee first determines that the applicant has met the education and experience requirements and performed satisfactorily on the appropriate examination required pursuant to this act. All applicants who are determined to be qualified and are recommended for licensure by the committee shall be considered for licensure by the board. Licenses shall be issued for a period of two years and may be renewed biennially.

The committee is authorized to make recommendations to the board with the final decisions to be made by the board. The board is authorized to review the actions taken by the committee with respect to the committee's evaluation and examination of applicants for licensure as licensed professional counselors, licensed associate counselors or licensed rehabilitation counselors but the board may reverse, modify or fail to implement any determination by the committee with an affirmative vote of a majority of the board.

L.1993,c.340,s.9; amended 1997, c.155, s.11; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-43 - Addition Of Professional Specialty Designation To Credentials

45:8B-43. Addition of professional specialty designation to credentials
10. A professional specialty designation may be added by the board to the licensed professional counselor's credentials issued by the board upon demonstration to the committee that the applicant has met the recognized minimum standards as established by the National Board of Certified Counselors. A licensed professional counselor shall not claim or advertise a counseling specialty and shall not incorporate the specialty designation into his professional title unless the qualifications of that specialty have been met as determined by the committee and the licensed professional counselor's competence in the specialty as approved by the National Board of Certified Counselors.

L.1993,c.340,s.10; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-44 - Clinical Mental Health Counselor

45:8B-44. Clinical mental health counselor
11. a. The board shall grant to any licensed professional counselor who has satisfied the requirements of this section, the professional specialty designation of clinical mental health counselor. A licensed professional counselor with the designation of clinical mental health counselor shall be authorized to provide counseling services that include, but are not limited to, the preliminary diagnosis of mental and emotional disorders, psychoeducational techniques aimed at the prevention of these disorders, consultations, and clinical research into more effective treatment modalities.

b. Each applicant for the designation of clinical mental health counselor shall furnish evidence satisfactory to the committee that the following requirements have been met:

(1) Certification by the Academy of Certified Clinical Mental Health Counselors, or any successor thereto; passage of a comprehensive qualifying examination prepared by the Academy; evidence satisfactory to the committee that the clinical mental health counselor has satisfied the continuing education requirements of the committee; and, evidence satisfactory to the committee that certification of the clinical mental health counselor has been renewed by the Academy;

(2) 60 credit hours in a mental health field at an accredited institution of higher education; and

(3) Two years of post-master's degree field experience, which includes at least 3,000 hours of supervised clinical experience and 100 hours of face-to-face supervision.

L.1993,c.340,s.11; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-45 - Renewal Of License, Continuing Education

45:8B-45. Renewal of license, continuing education
12. Each applicant shall present satisfactory evidence when seeking license renewal that in the period since the license was issued or last renewed any continuing education requirements have been completed as specified by the committee.

L.1993,c.340,s.12; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-46 - Granting Of License To Practitioner Licensed, Certified Out-of-state

45:8B-46. Granting of license to practitioner licensed, certified out-of-State

13. The board may grant a license to practice counseling or rehabilitation counseling to any person who at the time of application is licensed or certified by an agency located in another state, territory or jurisdiction, if in the opinion of the committee the requirements of that licensure or certification are substantially similar to the requirements of this act.

L.1993,c.340,s.13; amended 1997, c.155, s.12; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-47 - Fees

45:8B-47. Fees
14. The board may establish, change and collect application fees, renewal fees, examination fees, and any other fees for services required to be performed by the committee or the board pursuant to this act.

L.1993,c.340,s.14; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-48 - Construction Of Act

45:8B-48. Construction of act

15. Nothing in this act shall be construed to apply to:

a. The activities and services of qualified members of other professions, including physicians, psychologists, registered nurses, marriage and family therapists, attorneys, social workers or any other professionals licensed by the State, when acting within the scope of their profession and doing work of a nature consistent with their training, provided they do not hold themselves out to the public as possessing a license issued pursuant to this act or represent themselves by any professional title regulated by this act.

b. The activities, services and use of an official title on the part of a person employed as a counselor or rehabilitation counselor by any federal, State, county, or municipal agency; or public or private educational institution, but only when these persons are performing counseling, rehabilitation counseling or activities related to counseling or rehabilitation counseling within the scope of their employment.

c. The activities and services of a student, intern or trainee in counseling or rehabilitation counseling pursuing a course of study in counseling or rehabilitation counseling in a regionally accredited institution of higher education or training institution, if these activities are performed under supervision and constitute a part of the supervised course of study, and if the person is clearly designated a "Counselor intern" or a "Rehabilitation counselor intern".

d. The activities and services in this State of a nonresident person rendered on not more than 30 days during any calendar year, if that person is duly authorized to perform those activities and services under the laws of his residence.

e. The activities and services of a rabbi, priest, minister, Christian Science practitioner or clergyman of any religious denomination or sect, if those activities and services are within the scope of the performance of his regular or specialized ministerial duties and for which no separate charge is made, or when these activities are performed with or without charge, for or under auspices or sponsorship, individually or in conjunction with others, of an established and legally cognizable church, denomination, or sect, and when the person rendering the service remains accountable to the established authority thereof.

f. The activities, services, titles and descriptions of persons employed as professionals or volunteers in the practice of counseling or rehabilitation counseling for public or private nonprofit organizations or charities.

g. The activities and services of persons employed as peer counselors in organizations devoted to prevention of alcoholism, drug abuse, or relief of emotional effects of rape or other crimes, and telephone "hotline" organizations.

L.1993,c.340,s.15; amended 1995, c.366, s.19; 1997, c.155, s.13; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-49 - Confidentiality Of Communications

45:8B-49. Confidentiality of communications

16. Any communication between a licensed professional counselor, licensed associate counselor or licensed rehabilitation counselor and the person or persons counseled while performing counseling or rehabilitation counseling shall be confidential and its secrecy preserved. This privilege shall not be subject to waiver, except when disclosure is required by State law or when the licensed professional counselor, licensed associate counselor or licensed rehabilitation counselor is a party defendant to a civil, criminal or disciplinary action arising from that counseling or rehabilitation counseling, in which case the waiver of the privilege accorded by this section shall be limited to that action.

L.1993,c.340,s.16; amended 1997, c.155, s.14; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-50 - Supervision For Associate Counselor Required

45:8B-50. Supervision for associate counselor required

17. No licensed associate counselor shall practice without direct supervision by a licensed professional counselor or a supervisor acceptable to the committee. The plan for supervision of the licensed associate counselor shall be approved by the committee prior to any actual performance of counseling by the licensed associate counselor.

L.1993,c.340,s.17; amended 1997, c.155, s.15; per s.20 of 1993, c.340, act to expire if certain contingency met.



Section 45:8B-51 - Short Title.

45:8B-51 Short title.
1.This act shall be known and may be cited as the "Art Therapist Licensing Act."

L.2015, c.199, s.1.



Section 45:8B-52 - Regulation, Control Of Profession Of Art Therapy.

45:8B-52 Regulation, control of profession of art therapy.
2.The profession of art therapy in the State of New Jersey is determined to affect the public safety and welfare, and to be subject to regulation and control in the public interest in order to protect the public by setting standards of qualification, education, training, and experience for professional art therapists and associate art therapists.

L.2015, c.199, s.2.



Section 45:8B-53 - Definitions Relative To Art Therapy.

45:8B-53 Definitions relative to art therapy.
3.As used in this act:

"Art therapist" means any person licensed to practice art therapy pursuant to the provisions of this act.

"Art therapy" means the integrated use of psychotherapeutic principles with art media and the creative process to assist individuals, families or groups in:

(1)increasing awareness of self and others;

(2)coping with symptoms, stress, and traumatic experiences;

(3)enhancing cognitive abilities; and

(4)identifying and assessing clients' needs in order to implement therapeutic intervention to meet developmental, behavioral, mental, and emotional needs.

"Board" means the State Board of Marriage and Family Therapy Examiners.

"Committee" means the Art Therapists Advisory Committee established pursuant to section 4 of this act.

"Licensed associate art therapist" means an individual who holds a current, valid license issued pursuant to section 11 of this act.

"Licensed professional art therapist" means an individual who holds a current, valid license issued pursuant to section 10 of this act.

"Supervision" means: (1) ensuring that the extent, kind, and quality of art therapy performed is consistent with the education, training, and experience of the person being supervised; (2) reviewing client or patient records, monitoring and evaluating assessment, diagnosis, and treatment decisions of the art therapist trainee; (3) monitoring and evaluating the ability of the licensed associate art therapist to provide services to the particular clientele at the site or sites where he or she will be practicing; (4) ensuring compliance with laws and regulations governing the practice of licensed professional art therapy; (5) completing that amount of direct observation, or review of audio or videotapes of art therapy, as deemed appropriate by the supervisor; and (6) completing the services conducted by an Art Therapy Certified Supervisor (ATCS) credentialed by the Art Therapy Credentials Board or approved by the committee.

L.2015, c.199, s.3.



Section 45:8B-54 - Art Therapists Advisory Committee.

45:8B-54 Art Therapists Advisory Committee.
4.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety, under the State Board of Marriage and Family Therapy Examiners, an Art Therapists Advisory Committee. The committee shall consist of five members who are residents of the State. Except for the members first appointed, the members shall be licensed art therapists under the provisions of this act and shall have been actively engaged in the practice of art therapy in the State for at least five years immediately preceding their appointment.

The Governor shall appoint the members with the advice and consent of the Senate. Each member shall be appointed for a term of three years, except that of the members first appointed, two shall serve for a term of three years, two shall serve a term of two years and one shall serve for a term of one year. Each member shall hold office until his successor has been qualified and appointed. Any vacancy in the membership of the committee shall be filled for the unexpired term in the manner provided for in the original appointment. No member of the committee may serve more than two successive terms in addition to any unexpired term to which he has been appointed.

L.2015, c.199, s.4.



Section 45:8B-55 - Committee Members Reimbursed, Provided With Facilities, Personnel.

45:8B-55 Committee members reimbursed, provided with facilities, personnel.
5.Members of the committee shall be reimbursed for expenses and provided with office and meeting facilities and personnel required for the proper conduct of the business of the committee.

L.2015, c.199, s.5.



Section 45:8B-56 - Organization, Officers, Meetings.

45:8B-56 Organization, officers, meetings.
6.The committee shall organize within 30 days after the appointment of its members and shall annually elect from its members a chairperson and a vice-chairperson, and may appoint a secretary, who need not be a member of the committee. The committee shall meet at least twice a year and may hold additional meeting as necessary to discharge its duties. A majority of the committee membership shall constitute a quorum.

L.2015, c.199, s.6.



Section 45:8B-57 - Powers, Duties Of Committee.

45:8B-57 Powers, duties of committee.
7.The committee shall have the following powers and duties:

a.Issue and renew licenses to art therapists pursuant to the provisions of this act;

b.Suspend, revoke or fail to renew the license of an art therapist pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

c.Maintain a record of every art therapist licensed in this State, their place of business, place of residence, and the date and number of their license;

d.Prescribe or change the charges for examinations, licensures, renewal and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1);

e.Establish standards for the continuing education of art therapists; and

f.Promulgate rules and regulations to carry out matters delegated to the committee by the board concerning any provisions of this act, in conformance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.199, s.7.



Section 45:8B-58 - Licensure Required.

45:8B-58 Licensure required.
8. a. No person shall engage in the practice of art therapy unless licensed as a professional art therapist or associate art therapist pursuant to the provisions of this act.

b.No person shall use the title "licensed professional art therapist" or "licensed associate art therapist" or the abbreviation "LPAT" or "LAAT" or any other title, designation, words, letters, abbreviations or insignia indicating the practice of art therapy unless licensed pursuant to the provisions of this act.

L.2015, c.199, s.8.



Section 45:8B-59 - Construction Of Act.

45:8B-59 Construction of act.
9.Nothing in this act shall be construed to apply to:

a.The activities and services of qualified members of other professions, including physicians, psychologists, psychoanalysts, registered nurses, marriage and family therapists, social workers, occupational therapists, professional or rehabilitation counselors or any other professional licensed by the State, when acting within the scope of their profession and doing work of a nature consistent with their training, provided they do not hold themselves out to the public as possessing a license issued pursuant to this act or represent themselves by any professional title regulated by this act.

b.The activities of an art therapy nature on the part of persons employed by an accredited or State-approved college or university, or working in a recognized training program, provided that these activities and services constitute a part of a supervised course of study and that those persons are designated by a title such as "art therapy intern" or other title clearly indicating the training status appropriate to the level of training.

L.2015, c.199, s.9.



Section 45:8B-60 - Eligibility For Licensure As Professional Art Therapist.

45:8B-60 Eligibility for licensure as professional art therapist.
10.To be eligible to be licensed as a professional art therapist, an applicant shall fulfill the following requirements:

a.Is at least 18 years of age;

b.Is of good moral character;

c.Holds a master's degree in art therapy, or a clearly related field with specialization in art therapy, as determined by the committee, from an accredited educational institution that is approved by the committee; or a master's degree or doctoral degree in a field closely related to art therapy without specialization in art therapy and demonstrates to the committee that he has completed course work content and training substantially equivalent to that required for a master's degree in art therapy from an accredited educational institution that is approved by the committee.

(1)In the case of an applicant holding a master's degree in art therapy or a clearly related field with specialization in art therapy, the applicant shall have completed:

(a)A minimum of 60 graduate credit hours from any accredited educational institution that is approved by the committee; and

(b)Not less than 4,500 hours of supervised experience approved by the committee, a minimum of 3,500 hours of which shall have been completed after the award of the master's degree.

(2)In the case of an applicant holding a doctoral degree in a field closely related to art therapy without specialization in art therapy, the applicant shall have completed:

(a)A minimum of 90 graduate credit hours in that closely related field;

(b)A minimum of 30 graduate credit hours in a post-graduate art therapy program approved by the committee; and

(c)Not less than 3,000 hours of supervised experience in art therapy approved by the committee. The committee shall establish criteria for determining the specifications as to what constitutes supervised art therapy experience. An applicant may eliminate 1,000 hours of the required supervised art therapy experience by substituting 30 graduate credit hours beyond the master's degree if those graduate credit hours are clearly related to art therapy, as determined by the committee. In no case, however, may the applicant have less than 1,000 hours of supervised professional art therapy experience after the granting of the master's degree.

(3)In the case of an applicant holding a master's degree in a field closely related to art therapy without specialization in art therapy, the applicant shall have completed:

(a)A minimum of 60 graduate credit hours in that closely related field;

(b)A minimum of 30 graduate credit hours in a post-graduate art therapy program approved by the committee; and

(c)Not less than 4,500 hours of supervised experience in art therapy approved by the committee, a minimum of 3,500 hours of which shall have been completed after the award of the master's degree. The committee shall establish criteria for determining the specifications as to what constitutes supervised art therapy experience;

The completed graduate course work in art therapy from an accredited college or university program that is approved by the committee shall include training in:

(1)The art therapy profession;

(2)Theory and practice of art therapy;

(3)Human growth and developmental dynamics in art;

(4)Application of art therapy with people in different treatment settings;

(5)Art therapy appraisal, diagnosis and assessment;

(6)Ethical and legal issues of art therapy practice;

(7)Matters of cultural and social diversity bearing on the practice of art therapy;

(8)Standards of good art therapy practice; and

(9)Group art therapy; and

d.Has passed the Art Therapy Credentials Board Examination.

L.2015, c.199, s.10.



Section 45:8B-61 - Eligibility For Licensure As Associate Art Therapist.

45:8B-61 Eligibility for licensure as associate art therapist.

11.To be eligible to be licensed as an associate art therapist, an applicant shall fulfill the following requirements:

a.Is at least 18 years of age;

b.Is of good moral character;

c.Holds a master's degree in art therapy, or a clearly related field with specialization in art therapy, as determined by the committee, from any accredited educational institution that is approved by the committee; or a master's degree or doctoral degree in a closely related field to art therapy without specialization in art therapy and demonstrates to the committee that he has completed course work content and training substantially equivalent to that required for a master's degree in art therapy from an accredited educational institution that is approved by the committee.

(1)In the case of an applicant holding a master's degree in art therapy or a clearly related field with specialization in art therapy, the applicant shall have completed not less than 60 graduate credit hours in an art therapy program that is approved by the committee.

(2)In the case of an applicant holding a doctoral degree in a planned educational program of 90 graduate credit hours in a field closely related to art therapy without specialization in art therapy, the applicant shall have completed not less than 30 graduate credit hours in an art therapy program approved by the committee.

(3)In the case of an applicant holding a master's degree in a planned educational program of 60 graduate credit hours in a field closely related to art therapy without specialization in art therapy, the applicant shall have completed not less than 30 graduate credit hours in an art therapy program approved by the committee;

The graduate course work in art therapy from an accredited college or university program that is approved by the committee shall include training in:

(1)The art therapy profession;

(2)Theory and practice of art therapy;

(3)Human growth and developmental dynamics in art;

(4)Application of art therapy with people in different treatment settings;

(5)Art therapy appraisal, diagnosis and assessment;

(6)Ethical and legal issues of art therapy practice;

(7)Matters of cultural and social diversity bearing on the practice of art therapy;

(8)Standards of good art therapy practice; and

(9)Group art therapy; and

d.Has passed the Art Therapy Credentials Board Examination.

L.2015, c.199, s.11.



Section 45:8B-62 - Issuance Of License; Fee.

45:8B-62 Issuance of license; fee.
12. a. The committee shall issue a license to any applicant who, in the opinion of the committee, has satisfactorily met all the requirements of this act.

b.All licenses shall be issued for a two-year period upon the payment of the prescribed licensure fee, and shall be renewed upon filing of a renewal application, the payment of a licensure fee, and presentation of satisfactory evidence to the committee that in the period since the license was issued or last renewed any continuing education requirements have been completed as specified by the committee.

L.2015, c.199, s.12.



Section 45:8B-63 - Issuance Of License To Out-of-state Applicant.

45:8B-63 Issuance of license to out-of-State applicant.
13.Upon payment to the board of a fee and the submission of a written application provided by the board, the committee shall issue an art therapy license to any person who holds a valid license issued by another state or possession of the United States or the District of Columbia which has standards substantially equivalent to those of this State, as determined by the committee.

L.2015, c.199, s.13.



Section 45:8B-64 - Qualification Of Existing Art Therapist.

45:8B-64 Qualification of existing art therapist.
14.For 360 days after the date procedures are established by the committee for applying for licensure under section 10 of P.L.2015, c.199 (C.45:8B-60), any person may qualify as a licensed professional art therapist, upon application for licensure and payment of the appropriate fee, provided the applicant furnishes satisfactory evidence to the committee that he has either:

a.completed a minimum of 45 graduate credit hours, which includes a master's degree or doctorate from a regionally accredited institution of higher education, in subject matter that is primarily art therapy in content; and has completed not less than five years of experience in the practice of art therapy; or

b.completed a minimum of 45 graduate semester hours, which includes a master's degree from a regionally accredited institution of higher education; and has passed the Art Therapy Credentials Board Examination.

L.2015, c.199, s.14.



Section 45:8B-65 - Continuing Education.

45:8B-65 Continuing education.
15. a. The committee shall require each licensed professional art therapist or licensed associate art therapist, as a condition of biennial license renewal to complete any continuing education requirements imposed by the board pursuant to this section.

b.The board shall:

(1)Promulgate rules and regulations for implementing continuing education requirements as a condition of license renewal for licenses issued under its jurisdiction;

(2)Establish standards for continuing education, including the subject matter and content of courses of study, and the number and type of continuing education credits required of a licensee as a condition of biennial license renewal;

(3)Recognize the American Art Therapy Association and other organizations as providers of continuing education, and accredit educational programs, including, but not limited to, meetings of constituents and components of art therapy associations recognized by the board, examinations, papers, publications, presentations, teaching and research appointments, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs. In the case of education courses or programs, each hour of instruction shall be equivalent to one credit; and

(4)Approve only those continuing education programs as are available to all art therapists in this State on a reasonable nondiscriminatory basis.

L.2015, c.199, s.15.



Section 45:8B-66 - Confidentiality.

45:8B-66 Confidentiality.
16.Any communication between a licensed professional art therapist or licensed associate art therapist and the person receiving the art therapy, while performing art therapy, shall be confidential and its secrecy preserved. This privilege shall not be subject to waiver, except when disclosure is required by State law or when the licensed professional art therapist or licensed associate art therapist is a party defendant to a civil, criminal or disciplinary action arising from that art therapy, in which case the waiver of the privilege accorded by this section shall be limited to that action.

L.2015, c.199, s.16.



Section 45:8B-67 - Supervision Of Art Therapy Students.

45:8B-67 Supervision of art therapy students.
17.Supervision of art therapy students shall be provided by an Art Therapy Certified Supervisor (ATCS) credentialed by the Art Therapy Credentials Board or approved by the committee. No licensed associate art therapist shall practice art therapy without supervision by a licensed professional art therapist or a supervisor acceptable to the committee. The plan for supervision of the licensed associate art therapist shall be approved by the committee prior to any actual performance of art therapy by the licensed associate art therapist.

L.2015, c.199, s.17.



Section 45:9-1 - State Board Of Medical Examiners; Advisory Committee.

45:9-1 State Board of Medical Examiners; advisory committee.

45:9-1. The State Board of Medical Examiners, hereinafter in this chapter designated as the "board" shall consist of 21 members, one of whom shall be the Commissioner of Health, or the commissioner's designee, three of whom shall be public members and one an executive department designee as required pursuant to section 2 of P.L.1971, c.60 (C.45:1-2.2), and 16 of whom shall be persons of recognized professional ability and honor, and shall possess a license to practice their respective professions in New Jersey, and all of whom shall be appointed by the Governor in accordance with the provisions of section 2 of P.L.1971, c.60 (C.45:1-2.2); provided, however, that said board shall consist of 12 graduates of schools of medicine or osteopathic medicine who shall possess the degree of M.D. or D.O. The number of osteopathic physicians on the board shall be a minimum of, but not limited to, two members. In addition the membership of said board shall comprise: one podiatric physician who does not possess a license to practice in any other health care profession regulated under Title 45 of the Revised Statutes; one physician assistant; one certified nurse midwife; and one licensed bio-analytical laboratory director, who may or may not be the holder of a degree of M.D. The term of office of members of the board hereafter appointed shall be three years or until their successors are appointed. A member is eligible for reappointment for one additional term of office, but no member shall serve more than two consecutive terms of office. Said appointees shall, within 30 days after receipt of their respective commissions, take and subscribe the oath or affirmation prescribed by law and file the same in the office of the Secretary of State.

amended 1938, c.277, s.5; 1939, c.115, s.1; 1946, c.84, s.1; 1953, c.233, s.1; 1953, c.420, s.26; 1955, c.89; 1973, c.187, s.1; 1989, c.153, s.17; 1989, c.300, s.19; 1991, c.499; 1992, c.102, s.15; 1993, c.279; 2009, c.234; 2011, c.22, s.1; 2013, c.253, s.35.



Section 45:9-2 - Officers; Powers; Fees

45:9-2. Officers; powers; fees
45:9-2. The board shall elect a president, a secretary and a treasurer from its membership and shall have a common seal, of which all courts of this State shall take judicial notice. Its president, or secretary, may issue subpoenas to compel attendance of witnesses to testify before the board and administer oaths in taking testimony in any matter pertaining to its duties, which subpoenas shall issue under the seal of the board and shall be served in the same manner as subpoenas issued out of the Superior Court of this State. Every person who refuses or neglects to obey the command of such subpoena, or who, after appearing, refuses to be sworn and testify shall, in either event, be liable to a penalty of $50.00 to be sued for in the name of the board in any court of competent jurisdiction, which penalty when collected shall be paid to the treasurer of said board. It shall make and adopt all necessary rules, regulations and bylaws not inconsistent with the laws of the State or of the United States, whereby to perform the duties and to transact the business required under the provisions of this article (section 45:9-1 et seq.).

The board shall charge for licenses and other services performed by it the fees provided in chapter 9 of Title 45 of the Revised Statutes, or where not so provided, such fees as it shall prescribe by rule or regulation. The board shall make such disposition of all fees and moneys collected by it and such reports in connection therewith as directed by the Director of the Division of Budget and Accounting.

Amended 1939,c.115,s.2; 1953,c.43,s.39; 1973,c.166,s.1; 1991,c.91,s.452.



Section 45:9-4 - Term "Homeopathic" As Applied To Physicians Defined

45:9-4. Term "homeopathic" as applied to physicians defined
Whenever the term "homeopathic" is applied to a physician or a member of a medical school in any law of the state, it shall be construed to mean that said physician or member of a medical school shall be a graduate of a homeopathic medical college, or a member of the Homeopathic State Medical Society, or a member of a homeopathic county medical society in the state.



Section 45:9-5 - Monthly Meetings And Meetings For Examinations; Salaries; Records; Official Register

45:9-5. Monthly meetings and meetings for examinations; salaries; records; official register
The board shall hold meetings once a month, and shall hold meetings for examinations on the third Tuesday of June and October of each year, which shall be held at the capital of this State and at such other times and places as it may deem expedient. The secretary of the board shall receive an annual salary as provided by section 45:1-4 of this Title, and each member thereof, including said secretary shall receive the sum of $250.00 for each regular examination so held, which sum shall be paid from the receipts of the board before any unused balances are paid over to the State Treasurer; but if an appropriation is made for the expenses of the board such sums shall be paid from such appropriation. The board shall keep an official record of all its meetings and an official register of all applicants for a license to practice medicine and surgery in this State. The register shall show the name, age, nativity, last and intended place of residence of each applicant, the time he has spent in obtaining a competent academic and professional education as hereinafter provided, and the names and location of all professional schools or colleges, or examining and licensing boards which have granted the applicant any degree or certificate of attendance upon lectures upon medicine and surgery or State examinations. The register shall also show whether the applicant was licensed or rejected under this article; if licensed, whether the applicant was examined or licensed without examination, and the register shall be prima facie evidence of all matters therein contained.

Amended by L.1938, c. 277, p. 602, s. 6; L.1939, c. 115, p. 401, s. 4; L.1946, c. 84, p. 292, s. 2; L.1953, c. 420, p. 2113, s. 27; L.1973, c. 187, s. 2, eff. June 26, 1973.



Section 45:9-5.1 - Definitions

45:9-5.1. Definitions
Within the meaning of this chapter (45:9-1 et seq.), except as herein otherwise provided, and except for the purposes of the exemptions hereinafter contained in sections 45:9-14.1 to 45:9-14.10, inclusive, the phrase "the practice of medicine or surgery" and the phrase "the practice of medicine and surgery" shall include the practice of any branch of medicine and/or surgery, and any method of treatment of human ailment, disease, pain, injury, deformity, mental or physical condition, and the term "physician and surgeon" or "physician or surgeon" shall be deemed to include practitioners in any branch of medicine and/or surgery or method of treatment of human ailment, disease, pain, injury, deformity, mental or physical condition. Within the meaning of this act, except as herein otherwise specifically provided, and except for the purposes of the exemptions hereinafter contained in sections 45:9-14.1 to 45:9-14.10, inclusive, the practice of medicine and/or surgery shall be deemed to include, inter alia, the practice of osteopathy, and nothing herein contained shall be construed to exempt the holder of a license issued under or validated by the provisions contained in sections 45:9-14.1 to 45:9-14.10, inclusive, from the operation of the provisions contained in section 45:9-16 of this Title.

A professional school or college shall be taken to mean a medical school or college or other school or college having purposes similar to a medical school or college; provided, however, that as to any applicant for a license under the provisions of this chapter who, prior to October first, one thousand nine hundred and thirty-five, matriculated in such a school or college, a professional school or college shall, for the purposes of the provisions contained in sections 45:9-6 to 45:9-11, inclusive, be taken to mean a medical school or college which required the study of medicine and surgery in all of its branches. In all instances, unless otherwise provided, such school or college shall be approved by the board.

Added by L.1939, c. 115, p. 402, s. 5. Amended by L.1953, c. 233, p. 1699, s. 2.



Section 45:9-5.2 - Needle Electromyography, Interpretation Restricted To Physicians, Surgeons.

45:9-5.2 Needle electromyography, interpretation restricted to physicians, surgeons.

1. a. A person shall not perform needle electromyography unless that person is licensed to practice medicine and surgery in this State pursuant to chapter 9 of Title 45 of the Revised Statutes.

A person shall not interpret evoked potentials or nerve conduction studies unless that person is licensed to practice: medicine and surgery in this State pursuant to chapter 9 of Title 45 of the Revised Statutes; audiology in this State pursuant to chapter 3B of Title 45 of the Revised Statutes; or chiropractic in this State pursuant to chapter 9 of Title 45 of the Revised Statutes.

b.As used in this act:

"Evoked potential" means the analysis of an electrical potential produced by introducing stimuli into the central nervous system for the diagnosis of diseases of the brain, spinal cord and nerves contiguous with them and includes brainstem auditory evoked responses, visual evoked responses and somatosensory evoked potentials;

"Needle electromyography" means the study of spontaneous and voluntary electrical activity of muscle, which is performed by insertion of a needle electrode into a muscle and recording the electrical activity at rest and during voluntary contraction; and

"Nerve conduction study" means the application of electrical stimulation at various points along or near a nerve and usually requires the use of surface electrodes for stimulation and recording.

L.2005, c.303, s.1; amended 2009, c.212.



Section 45:9-6 - License Required To Practice Medicine Or Surgery; Applications; Educational Requirements; Citizenship

45:9-6. License required to practice medicine or surgery; applications; educational requirements; citizenship
All persons commencing the practice of medicine or surgery in this State shall apply to the board for a license so to do. The board shall, except as herein otherwise provided, examine all qualified applicants for such a license. Every applicant shall present to the secretary of the board, at least 20 days before the commencement of the examination at which he desires to be examined, a written application for admission to the examination on a form provided by the board, together with satisfactory proof that he is more than 21 years of age, of good moral character, and a citizen of the United States or has declared his intention to become such a citizen. He shall also present to the board a certificate of the Commissioner of Education of this State showing that, before entering a professional school or college, he had obtained an academic education consisting of a 4 years' course of study in an approved public or private high school or the equivalent thereof. Any license issued to an applicant prior to becoming a citizen of the United States shall be a temporary license and subject to the provisions of Revised Statutes 45:9-14.

Amended by L.1939, c. 115, p. 403, s. 6; L.1968, c. 16, s. 1, eff. April 11, 1968.



Section 45:9-6.1 - Biennial Registration For Practitioners Of Medicine And Surgery; Reinstatement Procedure.

45:9-6.1 Biennial registration for practitioners of medicine and surgery; reinstatement procedure.

1.All persons who are licensed to practice medicine and surgery shall be required on or before July 1 biennially to register on the form prescribed by the board and furnished by the executive director of the board, and to pay a biennial registration fee to be determined by the board.

The license of any licensee who fails to procure any biennial certificate of registration, shall be automatically suspended on July 1. It shall be the duty of the executive director of the board on June 1 of each year to send a written notice to each licensee whose license is expiring that year, whether a resident or not, at his last address on file with the board, that his biennial registration fee is due on or before July 1 and that his license to practice in this State will be suspended if he does not procure said certificate by July 1 of that year.

Any licensee whose license has been suspended under this section may be reinstated by the payment of all past due annual registration fees and in addition thereto a fee to be determined by the board to cover cost of reinstatement.

Any person who desires to retire from the practice of medicine and surgery, and during retirement to refrain from practicing under the terms of his license, upon application to the executive director of the board, may be registered biennially, without the payment of any registration fee, as a retired physician. The certificate of registration which shall be issued to a retired physician shall state, among other things, that the holder has been licensed to practice in New Jersey, but that during his retirement he shall not so practice. The holder of a certificate of registration as a retired licensee shall be entitled to resume practice at any time; provided, he first shall have obtained from the executive director a biennial certificate of registration as hereinbefore provided.

If an applicant for reinstatement of licensure has not engaged in practice in any jurisdiction for a period of more than five years, or the board's review of the reinstatement application establishes a basis for concluding that there may be clinical deficiencies in need of remediation, before reinstatement the board may require the applicant to submit to, and successfully pass, an examination or an assessment of skills. If that examination or assessment identifies clinical deficiencies or educational needs, the board may require the licensee, as a condition of reinstatement of licensure, to take and successfully complete any educational training, or to submit to any supervision, monitoring or limitations, as the board determines are necessary to assure that the licensee practices with reasonable skill and safety.

The license to practice medicine and surgery of any person who fails to procure any biennial certificate of registration, or in lieu thereof a biennial certificate of registration as a retired licensee, at the time and in the manner required by this act shall be automatically suspended. Any person whose license shall have been automatically suspended shall, during the period of such suspension, be regarded as an unlicensed person and, in case he shall continue or engage in practice under the terms of his license during such period, shall be liable to the penalties prescribed by R.S.45:9-22. Any person to whom a certificate of registration as a retired licensee shall have been issued who shall continue or engage in practice under the terms of his license without first having obtained a certificate of registration authorizing him to resume such practice, shall be liable to the penalties prescribed by R.S.45:9-22 for practicing without a license.

It shall be the duty of each such licensee holding a certificate to practice medicine and surgery in this State, whether a resident or not, to notify the executive director of the board in writing of any change in his office address or his employment within ten days after such change shall have taken place.

This section shall not be construed so as to render inoperative the provisions of R.S.45:9-17.

L.1971,c.236,s.1; amended 2001, c.307, s.5.



Section 45:9-7 - Premedical Educational Requirements

45:9-7. Premedical educational requirements
45:9-7. Except as otherwise provided in chapter 9 of Title 45 of the Revised Statutes, every applicant for admission to examination for a license to practice medicine and surgery shall also present proof acceptable to the board demonstrating that in addition to, and subsequent to, obtaining the preliminary education specified in R.S.45:9-6, and prior to commencing his study in a professional school or college, he had completed a satisfactory course in a college or school of arts and science accredited by an agency recognized by the board, the duration of such course to have been two years during which period he had earned no less than 60 credits, which credits include one three-credit course each in chemistry, physics and biology.

An applicant whose premedical education does not meet the requirements set forth in this section may, at the discretion of the board, be permitted to remediate the substantive deficiencies in a manner determined by rules adopted by the board, and be deemed eligible for licensure. The board may waive the educational requirements of this section for any applicant who demonstrates that he has attained the substantial equivalent of these requirements through his post-secondary education, competency, accomplishments and achievements in the practice of medicine and surgery.

Amended 1939,c.115,s.7; 1957,c.9; 1993,c.145.



Section 45:9-7.1 - Continuing Medical Education Required As Condition For Biennial Registration.

45:9-7.1 Continuing medical education required as condition for biennial registration.

10. a. Except as provided in paragraph (2) of subsection d. of this section, the State Board of Medical Examiners shall require each person licensed as a physician, as a condition for biennial registration pursuant to section 1 of P.L.1971, c.236 (C.45:9-6.1), or as a podiatrist, as a condition for biennial registration pursuant to R.S.45:5-9, to complete a requisite number of credits of continuing medical education, all of which shall be in Category I or Category II as defined in subsection i. of this section.

b.The board shall:

(1)Establish standards for continuing medical education, including the subject matter and content of courses of study;

(2)Accredit education programs offering credit toward continuing medical education requirements or recognize national or State organizations that may accredit education programs;

(3)Allow satisfaction of continuing medical education requirements through equivalent educational programs, such as participation in accredited graduate medical education programs, examinations, papers, publications, scientific presentations, teaching and research appointments and scientific exhibits, and establish procedures for the issuance of credit upon satisfactory proof of attainment of these equivalent educational programs;

(4)Create an advisory committee to be comprised of at least five members, including representatives of the Medical Society of New Jersey, the Academy of Medicine of New Jersey, the New Jersey Association of Osteopathic Physicians and Surgeons, the New Jersey Podiatric Medical Society and such other professional societies and associations as the board may identify, to provide guidance to the board in discharging its responsibilities pursuant to this section; and

(5)Establish, through the promulgation of regulations, any specific courses or topics which, on the recommendation of the advisory committee created pursuant to paragraph (4) of this subsection and in the discretion of the board, are to be required, and designate which are the core requirements for continuing medical education, including the number of required hours, subject matter and content of courses of study.

c.Each hour of an educational course or program shall be equivalent to one credit of continuing medical education.

d. (1) The board may, in its discretion, waive requirements for continuing medical education on an individual basis for reasons of hardship such as illness or disability, retirement of license, or other good cause. A waiver shall apply only to the current biennial renewal period at the time of board issuance.

(2)The board may offset up to 10 percent of the requisite number of credits for continuing medical education biennially by the number of hours of volunteer medical services rendered by licensees, at the rate of one half of one credit of continuing medical education for each hour of volunteer medical service rendered, provided that such licensees shall be required to complete at least the core requirements established pursuant to paragraph (5) of subsection b. of this section. The board may reduce, in part, an application by a licensee to offset credits of continuing medical education pursuant to this paragraph if the board finds, in its discretion, that the applicant requires such continuing medical education in order to maintain or restore professional competence, or may deny all such applications if the board finds that continuing medical education above the core requirements is necessary because of developments in science or technology. The board may also, in its discretion, and for good cause, notify a licensee that the licensee is ineligible to offset credits of continuing medical education pursuant to this paragraph for any other reason established by regulation by the board.

e.The board shall not require completion of continuing medical education credits for any registration period commencing within 12 months of the effective date of this section.

f.The board shall require completion of medical education credits on a pro-rated basis for any registration period commencing more than 12 months but less than 24 months from the effective date of this section.

g.The board shall require new licensees to successfully complete, within 24 months of becoming licensed, an orientation course, in those topics identified by the board through regulation, conducted by an organization recognized by the board.

h.The board shall not require a new licensee to complete required continuing medical education credits, other than the orientation course described in subsection g. of this section, for any registration period commencing within 12 months of the licensee's participation in and completion of an accredited graduate medical education program.

i.As used in this section:

"Category I and Category II" means those categories of medical education courses recognized by the American Medical Association, the American Osteopathic Association, the American Podiatric Medical Association, the Accreditation Council for Continuing Medical Education or other comparable organizations recognized by the board;

"Core requirements" means the continuing medical education determined by the board to be necessary to maintain currency in professional knowledge and skills in order to deliver competent care to patients; and

"Volunteer medical services" means medical care provided without charge to low-income patients for health care services for which the patient is not covered by any public or private third party payer, in accordance with such standards, procedures, requirements and limitations as are established by the board.

L.2001, c.307, s.10; amended 2010, c.89, s.1.



Section 45:9-7.1A - Rules, Regulations.

45:9-7.1a Rules, regulations.

4.The State Board of Medical Examiners, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations necessary to effectuate the purposes of this act.

L.2010, c.89, s.4.



Section 45:9-7.2 - Findings, Declarations Relative To Medical Education In Providing Culturally Competent Health Care.

45:9-7.2 Findings, declarations relative to medical education in providing culturally competent health care.

1.The Legislature finds and declares that:

a.The findings of a recently reported, federally-funded study by Georgetown University, in conjunction with the Rand Corporation and the University of Pennsylvania, which were published in the New England Journal of Medicine, indicate that physicians are far less likely to refer blacks and women than white men with identical complaints of chest pain to heart specialists for cardiac catheterization; and the authors of this study suggest that the difference in referral rates stems from racial and sexual biases;

b.These findings are the latest in a growing body of medical literature which documents race and gender-based disparities in the provision of health care, especially in the treatment of cardiovascular disease; however, according to the Surgeon General of the United States, the Georgetown University study represents the best attempt to date to document the racial attitudes of physicians as a factor in the poorer health of African Americans;

c.It is estimated that the minority population in the United States will increase by 60% between now and the year 2010;

d.Cultural awareness and cultural competence are essential skills for providing quality health care to a diverse patient population;

e.Only a small percentage of medical schools nationwide currently provide some formal training in cultural competence;

f.The Association of American Medical Colleges is working to help medical schools improve the teaching of cultural competency; and

g.The public interest in providing quality health care to all segments of society dictates the need for a formal requirement that medical professionals be trained in the provision of culturally competent health care as a condition of licensure to practice medicine in New Jersey.

L.2005,c.53,s.1.



Section 45:9-7.3 - Requirements For Physician Training In Cultural Competency.

45:9-7.3 Requirements for physician training in cultural competency.

2.The State Board of Medical Examiners shall prescribe the following requirements for physician training, by regulation, in consultation with the Commission on Higher Education:

a.The curriculum in each college of medicine in this State shall include instruction in cultural competency designed to address the problem of race and gender-based disparities in medical treatment decisions and developed in consultation with the Association of American Medical Colleges or another nationally recognized organization which reviews medical school curricula.

b.Completion of cultural competency instruction as provided in subsection a. of this section shall be required as a condition of receiving a diploma from a college of medicine in this State.

c.A college of medicine which includes instruction in cultural competency as provided in subsection a. of this section in its curricula shall offer for continuing education credit, cultural competency training which is provided through classroom instruction, workshops or other educational programs sponsored by the college and which meets criteria established by the board consistent with the instruction developed pursuant to subsection a. of this section.

d.A person who received a diploma from a college of medicine in this State prior to the effective date of this act, who was not required to receive and did not receive instruction in cultural competency as part of a medical school curriculum, shall be required as a condition of relicensure by the board, to document completion of cultural competency training which is offered pursuant to subsection c. of this section to the satisfaction of the board. The training required by this subsection shall be in addition to any continuing medical education required pursuant to section 10 of P.L.2001, c.307 (C.45:9-7.1).

e.A physician licensed to practice medicine in this State prior to the effective date of this act, who was not required to receive and did not receive instruction in cultural competency as part of a medical school curriculum, shall be required, as a condition of relicensure, to document completion of cultural competency training which is offered pursuant to subsection c. of this section to the satisfaction of the board no later than three years after the effective date of this act. The training required pursuant to this subsection shall be in addition to any continuing medical education required pursuant to section 10 of P.L.2001, c.307 (C.45:9-7.1).

f.The board may waive the requirement in subsection d. or e. of this section if an applicant for relicensure demonstrates to the satisfaction of the board that the applicant has attained the substantial equivalent of this requirement through completion of a similar course in his post-secondary education which meets criteria established by regulation of the board.

L.2005,c.53,s.2.



Section 45:9-7.4 - Rules, Regulations.

45:9-7.4 Rules, regulations.

3.The State Board of Medical Examiners, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2005,c.53,s.3.



Section 45:9-7.5 - Requirements For Physician Training Relative To Organ, Tissue Donation And Recovery.

45:9-7.5 Requirements for physician training relative to organ, tissue donation and recovery.

5.The State Board of Medical Examiners, in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey, shall prescribe by regulation the following requirements for physician training:

a.The curriculum in each college of medicine in this State shall include instruction in organ and tissue donation and recovery designed to address clinical aspects of the donation and recovery process.

b.Completion of organ and tissue donation and recovery instruction as provided in subsection a. of this section shall be required as a condition of receiving a diploma from a college of medicine in this State.

c.A college of medicine which includes instruction in organ and tissue donation and recovery as provided in subsection a. of this section in its curricula shall offer such training for continuing education credit.

d. A physician licensed to practice medicine in this State prior to the effective date of this act, who was not required to receive and did not receive instruction in organ and tissue donation and recovery as part of a medical school curriculum, is encouraged to complete such training no later than three years after the effective date of this act. The training may be completed through an on-line, credit-based course developed by or for the organ procurement organizations, in collaboration with professional medical organizations in the State.

L.2008, c.48, s.5.



Section 45:9-7.6 - Ongoing Statewide Organ And Tissue Donation Awareness Campaign.

45:9-7.6 Ongoing Statewide organ and tissue donation awareness campaign.


14.The organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey shall collaborate with the Medical Society of New Jersey and the Institute of Medicine and Public Health of New Jersey to establish and conduct an ongoing Statewide organ and tissue donation awareness campaign targeted at physicians in this State.

L.2008, c.48, s.14.



Section 45:9-7.7 - Continuing Medical Education For Physicians; Rules, Regulations.

45:9-7.7 Continuing medical education for physicians; rules, regulations.

14. a. The State Board of Medical Examiners shall require that the number of credits of continuing medical education required of each person licensed as a physician, as a condition of biennial registration pursuant to section 1 of P.L.1971, c.236 (C.45:9-6.1), include two credits of educational programs or topics related to end-of-life care, subject to the provisions of section 10 of P.L.2001, c.307 (C.45:9-7.1), including, but not limited to, its authority to waive the provisions of this section for a specific individual if the board deems it appropriate to do so.

b.The State Board of Medical Examiners, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such rules and regulations as are necessary to effectuate the purposes of this section.

L.2011, c.145, s.14.



Section 45:9-8 - Additional Requirements For Licensure To Practice Medicine And Surgery.

45:9-8 Additional requirements for licensure to practice medicine and surgery.

45:9-8. Except as otherwise provided in R.S.45:9-1 et seq., every applicant for admission to licensure by examination to practice medicine and surgery shall, in addition to the requirements set forth in R.S.45:9-1 et seq.:

a. (1) Prove to the board that the applicant has received (a) a diploma from some legally incorporated professional school or college of the United States, Canada or other foreign country, which school or college, in the opinion of the board, was in good standing at the time of the issuance of the diploma, or (b) a license conferring the full right to practice all of the branches of medicine and surgery in some foreign country; and

(2)Shall further prove that, prior to the receipt of such diploma or license, as aforesaid, the applicant had studied not less than 4 full school years, including four satisfactory courses of lectures of at least eight months each, consecutively or in four different calendar years, in some legally incorporated and registered American or foreign professional school or schools, college or colleges in good standing in the opinion of the board, which courses shall have included a thorough and satisfactory course of instruction in medicine and surgery; and

b. (1) The applicant, if he has graduated from a professional school or college after July 1, 1916 and before July 1, 2003, shall further prove to the board that, after receiving such diploma or license, he has completed an internship acceptable to the board for at least one year in a hospital approved by the board, or in lieu thereof he has completed one year of post-graduate work acceptable to the board in a school or hospital approved by the board, unless required by regulation to complete additional post-graduate work; or

(2)The applicant, if he has graduated from a medical school after July 1, 2003, shall further prove to the board that, after receiving his diploma, he has completed and received academic credit for at least two years of post-graduate training in an accredited program and has signed a contract for a third year of post-graduate training in an accredited program, and that at least two years of that training are in the same field or would, when considered together, be credited toward the criteria for certification by a single specialty board recognized by the American Board of Medical Specialties or the American Osteopathic Association or another certification entity with comparable standards that is acceptable to the board.

c.If an applicant for licensure has not engaged in practice for a period of more than five years, or the board's review of the application establishes a basis for concluding that there may be clinical deficiencies in need of remediation, the board may require the applicant to submit to, and successfully pass, an examination or an assessment of skills. If that examination or assessment identifies clinical deficiencies or educational needs, the board may require an applicant, as a condition of licensure, to take and successfully complete any educational training, or to submit to any supervision, monitoring or limitations, as the board determines are necessary to assure that the applicant will practice with reasonable skill and safety.

Amended 1939, c.115, s.8; 1941, c.108; 1942, c.342; 1944, c.166, s.1; 1947, c.243; 1957, c.152; 1971, c.34; 1971, c.111; 2001, c.307, s.6.



Section 45:9-8.1 - Persons Who Attended Recognized Medical College, Completed Internship Of Eighteen Months And Served Fifteen Years On Hospital Staff; Admission To Examination

45:9-8.1. Persons who attended recognized medical college, completed internship of eighteen months and served fifteen years on hospital staff; admission to examination
Any person who, having matriculated at a legally chartered medical college in the United States which medical college is now in good standing, and having attended four full courses of lectures in said medical college over a period of four years, and having successfully completed an internship of eighteen months in an approved hospital of this State, and having received a diploma in certification thereof, and having thereafter continued to serve at least fifteen years as a resident member of the staff of an approved hospital of this State, shall, upon presenting to the State Board of Medical Examiners (1) a certificate signed by the dean or registrar or other appropriate official of such medical college showing such matriculation and attendance at that school, (2) a diploma certifying to the completion of said eighteen months of internship and (3) a certificate from the president or acting president of an approved hospital of this State certifying to the service of such person as a resident member of the medical staff of that institution for at least fifteen years, be admitted to examination by the said State Board of Medical Examiners for license to practice medicine and surgery, anything to the contrary in the act to which this is a supplement, or in any of its various other supplements and amendments to the contrary notwithstanding, and to such subsequent examinations as therein provided for other applicants admitted to examination thereunder, and upon passing such examination, shall be entitled to receive from said State Board of Medical Examiners a license to practice medicine and surgery in all its branches in this State.

L.1938, c. 121, p. 249, s. 1.



Section 45:9-12 - Examination Fee; Re-examinations; Marking Of Papers For Identification; License Fee; Certification And License

45:9-12. Examination fee; re-examinations; marking of papers for identification; license fee; certification and license
The fee for all examinations provided for by this chapter (45:9-1 et seq.) and any supplement thereto shall accompany every application and shall be as follows: for the first or initial examination $100.00 and for every reexamination $50.00 for each section for which a reexamination is given. Upon the approval of the application for examination, such applicant shall thereupon be entitled to admission to such examination. If said applicant fails to pass the examination, he may be reexamined at the next regular examination. Each applicant shall sign his name opposite a number in a book kept for that purpose by the secretary of the board and shall mark his examination paper with said number, and shall be known to the members of the board only by such number until his papers have been examined and marked. Upon successful completion of the examination the board, upon payment by the applicant to the treasurer of the board of a license fee of $150.00, shall certify and license said applicant to practice medicine and surgery in this State. Such license fee prescribed hereinabove shall be deemed to be full payment of any certification, license and initial registration fee.

Amended by L.1939, c. 115, p. 407, s. 12; L.1953, c. 233, p. 1709, s. 15; L.1973, c. 166, s. 2, eff. June 7, 1973.



Section 45:9-13 - License To Persons Examined And Licensed In Other States Or By Certain National Boards

45:9-13. License to persons examined and licensed in other states or by certain national boards
Any applicant for a license to practice medicine and surgery, upon proving that he has been examined and licensed by the examining and licensing board of another State of the United States or by the National Board of Medical Examiners or by certificates of the National Board of Examiners for Osteopathic Physicians and Surgeons, may, in the discretion of the board of medical examiners of this State, be granted a license to practice medicine and surgery without further examination upon payment to the treasurer of the board of a license fee of $150.00; provided, such applicant shall furnish proof that he can fulfill the requirements demanded in the other sections of this article relating to applicants for admission by examination. In any such application for a license without examination, all questions of academic requirements of other States shall be determined by the Commissioner of Education of this State.

Amended by L.1939, c. 115, p. 408, s. 13; L.1969, c. 163, s. 1, eff. Sept. 17, 1969; L.1973, c. 166, s. 3, eff. June 7, 1973.



Section 45:9-14 - Temporary Licenses For Noncitizens; Further Two-year Period To Furnish Evidence Of Citizenship

45:9-14. Temporary licenses for noncitizens; further two-year period to furnish evidence of citizenship
Any applicant who shall have been examined and licensed in accordance with the provisions of this chapter, who, when admitted to the licensing examination or when granted a license without examination, was a citizen of a foreign country and had declared his intention of becoming a citizen of the United States and who shall have been issued a license or shall have become entitled to a license valid for six years from the date of such declaration of intention and who shall fail to furnish to the State Board of Medical Examiners prior to the expiration of said six years evidence of his having actually become a citizen, shall have a further period of two years from the date of expiration of said six-year period within which to furnish to the State Board of Medical Examiners evidence of his having actually become a citizen. If the applicant fails to furnish to the State Board of Medical Examiners evidence of his having actually become a citizen within said extended two-year period, he shall be required to surrender his said license, which said license shall for such reason become invalid and automatically revoked and his registration shall be annulled; provided, however, that should the license of any applicant expire before the passage of this act, such license shall be reinstated immediately after the effective date of this act and such applicant shall also have a further period of two years from the date of such expiration within which to comply with the provisions of this section.

Amended by L.1939, c. 115, p. 408, s. 14; L.1943, c. 17, p. 49, s. 1.



Section 45:9-14.1 - Application By Osteopathic Physicians; Licensing To Practice Medicine And Surgery

45:9-14.1. Application by osteopathic physicians; licensing to practice medicine and surgery
Until November first, one thousand nine hundred and forty-one, any person licensed to practice osteopathy in this State, and desiring to enter upon the practice of medicine and surgery, shall make application to the board for a license to do so. Such applicant for examination shall present to the secretary of the board, at least twenty days before the commencement of the examination at which he is to be examined, a written application on a form or forms provided by said board, and a fee of twenty-five dollars, together with satisfactory proofs that the applicant has completed an interneship acceptable to the board for a period of two years in an osteopathic or medical hospital approved by the board or has served in a manner acceptable to the board for a period of two years as a resident surgeon in an osteopathic or medical hospital approved by the board, or has completed a post-graduate course of two years acceptable to the board in a school or college of osteopathy or medicine approved by the board; provided, that any person duly registered or licensed to practice osteopathy in the State of New Jersey who presents satisfactory proof that he has had at least three years of practice in surgery acceptable to the board in a hospital approved by the board, shall be admitted by the board to examination as to his qualifications for the practice of medicine and surgery without being required to prove that he has had two years' experience as an interne or a resident surgeon or has completed a two years' post-graduate course in surgery. Such examinations shall consist of the subjects, pharmacology and therapeutics, and surgery, and shall consist of the same questions as are given to the medical candidates for license to practice medicine and surgery. The osteopathic applicant shall be admitted to the regular examination at the same time and place the regular examinations are held. To each applicant for a license to practice medicine and surgery receiving a grade of not less than seventy-five per centum, the board shall forthwith issue a license to practice medicine and surgery in this State. The records of the board and the license shall state that the applicant was licensed under the exemption contained in this section.

Amended by L.1939, c. 115, p. 409, s. 15.



Section 45:9-14.3 - "Practice Of Osteopathy" Defined; Osteopathy License Does Not Permit What

45:9-14.3. "Practice of osteopathy" defined; osteopathy license does not permit what
Within the meaning of the provisions of section 45:9-14.4, the practice of osteopathy shall include the diagnosing, treating, operating or prescribing for any human disease, pain, injury, deformity, mental or physical condition; provided, however, that a license to practice osteopathy shall not permit the holder thereof to prescribe, administer or dispense drugs for internal use in the treatment of any human ailment, disease, pain, injury, deformity, mental or physical condition or to perform such surgical operations as require cutting.

Added by L.1939, c. 115, p. 410, s. 17.



Section 45:9-14.4 - Person Holding Valid License To Practice Osteopathy Authorized To Continue To Practice

45:9-14.4. Person holding valid license to practice osteopathy authorized to continue to practice
Any person holding a valid license to practice osteopathy within this State shall be authorized to continue to practice osteopathy, as herein defined, pursuant to said license, as though the act under which said license had been issued had not been repealed.

Added by L.1939, c. 115, p. 410, s. 18. Amended by L.1939, c. 361, p. 870, s. 1.



Section 45:9-14.5 - Definitions Relative To Practice Of Chiropractic.

45:9-14.5 Definitions relative to practice of chiropractic.

45:9-14.5. a. "Chiropractic subluxation" means a complex of functional, structural or pathological articular lesions or a local or systemic aberration of the nervous system caused by injury, pressure, traction, stress, torsion, or by chemical or electrical irritation, stimulation, or inhibition of a nerve that compromise neural integrity as determined by chiropractic analytical procedures.

"Practice of chiropractic" means a philosophy, science and healing art concerned with the restoration and preservation of health and wellness through the promotion of well-being, prevention of disease and promotion and support of the inherent or innate recuperative abilities of the body. The practice of chiropractic includes the reduction of chiropractic subluxation, and the examination, diagnosis, analysis, assessment, systems of adjustments, manipulation and treatment of the articulations and soft tissue of the body. It is within the lawful scope of the practice of chiropractic to diagnose, adjust, and treat the articulations of the spinal column and other joints, articulations, and soft tissue and to order and administer physical modalities and therapeutic, rehabilitative and strengthening exercises.

"Prescription" means a written direction of remedy for a disease, illness or injury and the instructions for using that remedy.

b.A licensed chiropractor shall have the right in the examination of patients to use the neurocalometer, X-ray, and other necessary instruments solely for the purpose of diagnosis or analysis. No licensed chiropractor shall perform endoscopy, or prescribe, administer, or dispense drugs or medicines for any purpose whatsoever, or perform surgery as requires cutting by instruments or laser excepting adjustment of the articulations of the spinal column or extremities.

No person licensed to practice chiropractic shall sign any certificate required by law or the State Sanitary Code concerning reportable diseases, or birth, marriage or death certificates.

c.A chiropractor licensed by the State Board of Chiropractic Examiners may, subject to the requirements of subsection e. of this section:

(1)Use methods of treatment including chiropractic practice methods, physical medicine modalities, rehabilitation, splinting or bracing consistent with the practice of chiropractic, nutrition and first aid and may order such diagnostic or analytical tests, including diagnostic imaging, bioanalytical laboratory tests, and may perform such other diagnostic and analytical diagnostic tests including reagent strip tests, X-ray, computer-aided neuromuscular testing, and nerve conduction studies, and may interpret evoked potentials;

(2)Sign or certify temporary or permanent impairments and other certifications consistent with a chiropractic practice such as pre-employment screenings. A chiropractic physician may use recognized references in making his determination; and

(3)Provide dietary or nutritional counseling, such as the direction, administration, dispensing and sale of nutritional supplements, including, but not limited to, all food concentrates, food extracts, vitamins, minerals, herbs, enzymes, amino acids, homeopathic remedies and other dietary supplements, including, but not limited to, tissue or cell salts, glandular extracts, nutraceuticals, botanicals and other nutritional supplements; provided the chiropractor has successfully completed a course of study concerning human nutrition, consisting of not less than 45 hours from a college or university accredited by a regional or national accrediting agency recognized by the United States Department of Education and approved by the board.

d.It shall be unlawful for any person, not duly licensed in this State to practice chiropractic, to use terms, titles, words or letters which would designate or imply that he or she is qualified to practice chiropractic, or to hold himself or herself out as being able to practice chiropractic, or offer or attempt to practice chiropractic, or to render a utilization management decision that limits, restricts or curtails a course of chiropractic care.

e.A chiropractic diagnosis or analysis shall be based upon a chiropractic examination appropriate to the presenting patient, except that a licensed chiropractor who, at any time during the examination has reasonable cause to believe symptoms or conditions are present that require diagnosis, analysis, treatment, or methods beyond the scope of chiropractic as defined in subsection a. of this section, shall refer an individual to a practitioner licensed to practice dentistry, medicine or surgery in this State or other appropriate licensed healthcare professionals. Nothing contained in this subsection shall preclude a licensed chiropractor from rendering concurrent or supportive chiropractic care to any patient so referred.

(added) 1939, c.115, s.19; amended 1953, c.233, s.3; 2009, c.322, s.1.



Section 45:9-14.5A - Administration Of Physical Modalities To Patients By Employees Of Chiropractors

45:9-14.5a. Administration of physical modalities to patients by employees of chiropractors
a. A chiropractor licensed pursuant to P.L.1989, c.153 (C.45:9-41.17 et seq.) or chapter 9 of Title 45 of the Revised Statutes shall not use an employee to administer physical modalities to patients unless that employee is a health care provider licensed in this State.

As used in this subsection, physical modalities mean ultraviolet (B and C bands) and electromagnetic rays including, but not limited to, deep heating agents, microwave diathermy, shortwave diathermy, and ultrasound.

b. Nothing in this section shall be construed to prohibit any person licensed to practice in this State under any other law from engaging in the practice for which he is licensed.

L.1990,c.68,s.3.



Section 45:9-14.6 - Persons Holding Chiropractic Licenses Under Act Of 1920

45:9-14.6. Persons holding chiropractic licenses under act of 1920
A person holding a valid license issued in due course by virtue of the provisions of an act entitled "An act to regulate the practice of chiropractic," approved March third, one thousand nine hundred and twenty (L.1920, c. 4, p. 15), or any acts supplementary thereto or amendatory thereof, shall be authorized to continue to practice pursuant to said license as though the act under which said license had been issued had not been repealed.

Added by L.1939, c. 115, p. 411, s. 20.



Section 45:9-14.10 - Persons Holding Licenses Under Repealed Or Superseded Acts

45:9-14.10. Persons holding licenses under repealed or superseded acts
Any person holding a valid license heretofore issued in due course by virtue of the provisions of article two of chapter nine of Title 45 of the Revised Statutes, or any acts superseded thereby, shall be authorized to continue to practice pursuant to said license as though article two of chapter nine of Title 45 of the Revised Statutes, or any acts superseded thereby, under which said license had been issued had not been repealed.

Added by L.1939, c. 115, p. 414, s. 24.



Section 45:9-15 - Examinations; Filing Papers; Licenses

45:9-15. Examinations; filing papers; licenses
All examinations shall be written in the English language, and, except as otherwise provided in the exemptions contained in this chapter (45:9-1, et seq.), the questions shall be such as can be answered in common by all schools of practice. The examinations shall be in the following subjects: Pharmacology and therapeutics; obstetrics and gynecology; diagnosis, including diseases of the skin, nose and throat; surgery, including surgical anatomy and diseases of the eye, ear and genito-urinary organs; anatomy; physiology; chemistry; histology; pathology; bacteriology; hygiene; medical jurisprudence; and such other subjects as the board may decide. If any applicant has completed a course of four full school years of study in and has been regularly graduated from a school of homeopathy or eclecticism, the member or members of the board of those schools, respectively, shall examine such applicant in the pharmacology and therapeutics of the school from which such applicant has been so graduated. All examinations shall be both scientific and practical, and of sufficient severity to test the candidate's fitness to practice medicine and surgery. If the examination is satisfactory, the board shall issue a license entitling the applicant to practice medicine and/or surgery in this State. Said application and examination papers shall be retained in the files of the board for a period of five years, and shall be prima facie evidence of all matters therein contained. All licenses shall be signed by the president and secretary of the board and attested by the seal thereof. All licenses granted under the exemptions contained in this chapter (45:9-1, et seq.) shall bear indication of the school of practice in which the licensee is limited by virtue of said license to practice.

Amended by L.1939, c. 115, p. 414, s. 25.



Section 45:9-16.1 - Pharmacists Informed Of Physician's Licence And Medical Status

45:9-16.1. Pharmacists informed of physician's licence and medical status
1. The State Board of Medical Examiners shall notify each pharmacy owner in the State in writing of any physician permitted to prescribe or administer a controlled dangerous substance in the course of professional practice whose license to practice has been suspended, revoked, or voluntarily surrendered, or who has been ordered to cease and desist from prescribing or administering certain substances. The board shall also notify the pharmacy owners when the physician's license to practice or authority to prescribe or administer certain substances has been reinstated.

Pursuant to section 4 of P.L.1991, c.304 (C.45:14-3.2), the board shall request the Board of Pharmacy of the State of New Jersey to provide the board with a list of names and addresses of the pharmacy owners in the State.

L.1991,c.304,s.1.



Section 45:9-17 - Filing Of License; Moving To Another County; Affidavit

45:9-17. Filing of license; moving to another county; affidavit
Any person receiving a license under the provisions of this article shall file it, or a certified copy thereof, with the clerk of the county in which he resides, and the clerk shall file the same and enter a memorandum thereof in a book to be approved by the board and to be kept for that purpose, giving the date of said license, the name and address of the licensee and the date of filing, for which registry said clerk shall be entitled to a fee of one dollar. If the licensee moves into another county, he shall procure from said clerk a certified copy of such registration and file the same with the clerk of the county to which he removes, who shall file and enter the same with like effect as if the same were an original license, and for which registry the clerk shall be entitled to a fee of one dollar. Upon each registry or reregistry, the registrant shall make an affidavit that he is the person described in the license or registration copy. Each county clerk shall, upon the last day of November of each year, furnish the secretary of the board a list of all licenses, and certified copies of licenses and registration of licenses of the board filed in his office during the previous year, together with any certified copies of registrations issued by him as above provided, and upon notice to him of the change of location or death of a licensee or of the revocation of a license, the clerk shall enter, at the appropriate place in the records so kept by him, a memorandum of the fact, which memorandum shall be furnished by said clerk to the secretary of the board in the annual report above required.

Amended by L.1939, c. 115, p. 416, s. 27.



Section 45:9-18 - Who Regarded As Practitioners

45:9-18. Who regarded as practitioners
Any person shall be regarded as practicing medicine and surgery, within the meaning of this chapter, who shall use the words or letters "Dr." , "doctor" , "professor" , "M. D." , or "M. B." in connection with his name, or any other title intending to imply or designate him as a practitioner of medicine or surgery in any of its branches, and who, in connection with such title or titles, or without the use of such titles, or any of them, holds himself out as being able to diagnose, treat, operate or prescribe for any human disease, pain, injury, deformity or physical condition, or who shall either offer or undertake by any means or methods to diagnose, treat, operate or prescribe for any human disease, pain, injury, deformity or physical condition. The provisions of this chapter shall apply to all persons professing and attempting to cure disease by means of the so-called system of "faithcurism" , "mind-healing" , "laying-on-of-hands" , and other similar systems.



Section 45:9-18.1 - Provisions Not Applicable To Practice Of Healing

45:9-18.1. Provisions not applicable to practice of healing
This chapter shall not apply nor shall it in any manner be construed to apply to persons practicing healing by spiritual, religious or mental means if no material medicine is prescribed or used and no manipulation or material means are used.



Section 45:9-19 - Clerks Of Courts To Report To Board Convictions Of Physicians

45:9-19. Clerks of courts to report to board convictions of physicians
The clerk of every court wherein any person licensed to practice medicine and surgery in this state is convicted of a crime shall make a report thereof in writing to the board upon blanks provided by the board. The report shall state the name and address of the person so convicted, the date thereof, the nature of the crime of which he was convicted and the sentence imposed by the court.



Section 45:9-19.2 - Privileges Not Assertable

45:9-19.2. Privileges not assertable
No privilege may be asserted pursuant to P.L.1968, c. 185 (C. 2A:84A-22.1 et seq.), against any person providing information to the State Board of Medical Examiners in accordance with section 1 of this act.

L.1983, c. 248, s. 2, eff. July 7, 1983.



Section 45:9-19.4 - Short Title

45:9-19.4. Short title
This act shall be known and may be cited as the "Professional Medical Conduct Reform Act of 1989."



L.1989, c.300, s.1.



Section 45:9-19.6 - Medical Director, Educational Director; Requirements, Duties.

45:9-19.6 Medical director, educational director; requirements, duties.

6.The State Board of Medical Examiners shall employ a full-time medical director and a full-time educational director to assist the board in carrying out its duties pursuant to Title 45 of the Revised Statutes.

a.The medical director shall be a physician who is licensed to practice medicine and surgery in the State and who is knowledgeable about, or has clinical experience in, the field of chemical dependency or addiction-oriented psychiatry. The medical director shall receive such compensation as the board shall determine and shall serve at the pleasure of the board.

The duties of the medical director shall include, but are not limited to: reviewing complaints and reports of medical malpractice, impairment, incompetence or unprofessional conduct that are made to the board or the Medical Practitioner Review Panel established pursuant to section 8 of P.L.1989, c.300 (C.45:9-19.8), by other health care providers and by the public; coordinating and assisting in the investigation of these complaints and reports; and assisting the panel in making its recommendations and the board in making disciplinary determinations regarding a licensee. The medical director shall perform such other duties as the board may require in carrying out its responsibilities under Title 45 of the Revised Statutes.

The medical director also shall serve as the board's liaison to any licensed health care practitioner treatment program recognized by the board. The board, in conjunction with the medical director, shall establish standards for treatment and procedures for monitoring the progress of a participating practitioner's treatment and for notifying the board when a practitioner fails to comply with the requirements of the treatment program or when a practitioner's impairment may jeopardize or improperly risk the health, safety or life of a patient.

b.The educational director shall be an educator, experienced in the field of medical education. The educational director shall receive such compensation as the board shall determine and shall serve at the pleasure of the board.

The duties of the educational director shall include, but are not limited to, facilitating the educational directives, goals and programs of the board. The educational director shall perform other duties as required by the board to carry out its responsibilities under chapter 9 of Title 45 of the Revised Statutes.

The educational director shall serve as the board's liaison to any focused education program recognized by the board. The board, in conjunction with the educational director, shall establish standards for continuing medical education programs and focused education programs as defined in subsection i. of section 9 of P.L.1989, c.300 (C.45:9-19.9), and procedures for notification of the board when a practitioner fails to comply with a monitoring program devised by a focused education program.

The board and the Division of Consumer Affairs in the Department of Law and Public Safety shall provide such investigative, medical consulting, administrative and clerical support as is necessary to assist the medical director and educational director in carrying out their duties.

L.1989,c.300,s.6; amended 2001, c.307, s.7.



Section 45:9-19.7 - Information Required On License Renewal Form

45:9-19.7. Information required on license renewal form
a. In addition to other information required by the State Board of Medical Examiners on the biennial license renewal form, a physician or podiatrist, hereinafter referred to as "practitioner," shall list: the address of all practice locations and the name of any other licensee directly associated with the practice; the name and address of each licensed health care facility and health maintenance organization with which the licensee has an affiliation and the nature of the affiliation; and the name and address of the practitioner's medical malpractice insurer.

b. A practitioner shall notify the board in writing, within 21 days, of any changes, additions or deletions to the information provided pursuant to subsection a. of this section.



c. In the case of a practitioner who receives his license on or after the effective date of P.L.1989, c.300 (C.45:9-19.4 et al.), the practitioner shall provide the board with the information required pursuant to subsection a. of this section as soon as practicable, but in no case later than 90 days after the practitioner receives his license from the board.

d. The board shall promptly provide the information obtained pursuant to this section to the Medical Practitioner Review Panel established pursuant to section 8 of P.L.1989, c.300 (C.45:9-19.8).



L.1989, c.300, s.7.



Section 45:9-19.8 - Medical Practitioner Review Panel; Establishment, Membership, Terms, Compensation

45:9-19.8. Medical Practitioner Review Panel; establishment, membership, terms, compensation
The State Board of Medical Examiners shall establish a Medical Practitioner Review Panel.



a. The review panel shall consist of nine members. Eight members shall be appointed by the Governor with the advice and consent of the Senate, as follows: four physicians licensed to practice medicine and surgery in this State, at least one of whom is a board certified psychiatrist or a physician experienced in the field of chemical dependency and at least one of whom is employed by a health maintenance organization; three consumers of health care services who are not licensed health care providers or the spouses of licensed health care providers; and one administrator of a hospital who is appointed upon the recommendation of the New Jersey Hospital Association. One member shall be appointed by the President of the State Board of Medical Examiners and shall be a member of the board and shall serve ex officio.

A review panel member shall serve for a term of three years, except that of the members first appointed, three shall serve for terms of one year, three for terms of two years and two for a term of three years. A review panel member is eligible for reappointment but shall not serve more than two successive terms in addition to any unexpired term to which he has been appointed. Any vacancy in the membership of the review panel shall be filled for the unexpired term in the manner provided by the original appointment.

b. The Governor shall appoint the first chairman and vice chairman of the review panel from among the members to serve for a one-year term, but thereafter, the members of the panel shall annually elect a chairman and vice chairman from among the members. The board shall appoint an executive director and the board and the Division of Consumer Affairs in the Department of Law and Public Safety shall provide such investigative, medical consulting and clerical support as is necessary to carry out the duties of the review panel. The State Board of Medical Examiners' member shall not serve as chairman or vice chairman of the panel.

c. Five members of the review panel shall constitute a quorum and the review panel shall not make any recommendation without the affirmative vote of at least five members of the review panel.

d. The members of the review panel shall be compensated on a per diem basis in the amount of $150 and shall be reimbursed for actual expenses reasonably incurred in the performance of their official duties. The executive director of the review panel shall receive such salary as determined by the director of the Division of Consumer Affairs.

e. The Attorney General shall provide legal staff services to the review panel.

L.1989, c.300, s.8.



Section 45:9-19.9 - Notice Received By Review Panel; Actions, Recommendations.

45:9-19.9 Notice received by review panel; actions, recommendations.

9. a. The review panel shall receive:

(1)Notice from a health care entity, provided through the Division of Consumer Affairs in the Department of Law and Public Safety, pursuant to section 2 of P.L.2005, c.83 (C.26:2H-12.2b);

(2)Notice from an insurer or insurance association or a practitioner, pursuant to section 2 of P.L.1983, c.247 (C.17:30D-17), regarding a medical malpractice claim settlement, judgment or arbitration award or a termination or denial of, or surcharge on, the medical malpractice liability insurance coverage of a practitioner; and

b.The review panel may receive referrals from the board which may include complaints alleging professional misconduct, incompetence, negligence or impairment of a practitioner from other health care providers and consumers of health care.

c.Upon receipt of a notice or complaint pursuant to this section, the review panel shall investigate the information received, obtain any additional information that may be necessary in order to make a recommendation to the board, and make that recommendation within 90 days after receipt of the referral, except that the 90-day period shall be tolled, whenever additional time is required: to obtain information, records, or evidence sought pursuant to this section that is necessary for the review panel to make its recommendation; for the review panel to consider additional information furnished more than 30 days after receipt of the referral; for expert consultation related to the subject matter under investigation; or for other good cause shown due to extraordinary or unforeseen circumstances. In the event that the 90-day period is tolled, the review panel shall so notify the board, indicating the reason and the amount of additional time required to make its recommendation. A copy of the notice shall be transmitted to the Attorney General and the referring entity. Nothing in this subsection shall be construed to limit or otherwise impair the authority of the board to take any action against a licensee or applicant for a license, or of the review panel to make a recommendation. The review panel may seek the assistance of a consultant or other knowledgeable person, as necessary, in making its recommendation. The review panel may request the board or the Attorney General to exercise investigative powers pursuant to section 5 of P.L.1978, c.73 (C.45:1-18) in the conduct of its investigation.

(1)If the review panel has reasonable cause to believe that a practitioner represents an imminent danger to his patients, the review panel shall immediately notify the State Board of Medical Examiners and the Attorney General and recommend the initiation of an application before the board to temporarily suspend or otherwise limit the practitioner's license pending further proceedings by the review panel or the board.

If the board temporarily suspends or otherwise limits the license, the board shall notify each health care entity with which the practitioner is affiliated and every practitioner in the State with which the practitioner is directly associated in his private practice.

(2)A practitioner who is the subject of an investigation shall be promptly notified of the investigation, pursuant to procedures adopted by regulation of the board that give consideration to the health, safety and welfare of the practitioner's patients and to the necessity for a confidential or covert investigation by the review panel. At the panel's request or upon a good cause showing by the practitioner an informal hearing shall be scheduled before the review panel or a subcommittee of at least three review panel members, in accordance with regulations adopted by the board. The hearing shall be transcribed and the practitioner shall be entitled to a copy of the transcript, at his own expense. A practitioner who presents information to the review panel is entitled to be represented by counsel.

(3)Notwithstanding any provision of this section to the contrary, in any case in which the board determines to conduct an investigation of a practitioner who it has reasonable cause to believe represents an imminent danger to his patients, the board may direct the review panel to provide the board with its files pertaining to that practitioner and may direct the review panel to promptly terminate its investigation of that practitioner without making a recommendation pursuant to subsection d. of this section.

Upon request of the review panel, the State Board of Medical Examiners shall provide the review panel with any information contained in the board's files concerning a practitioner.

d.Upon completion of its review, the review panel shall prepare a report recommending one of the following dispositions:

(1)Recommend to the State Board of Medical Examiners that the matter be referred to the Attorney General for the initiation of disciplinary action against the practitioner who is the subject of the notice or complaint, pursuant to section 8 or 9 of P.L.1978, c.73 (C.45:1-21 or 45:1-22);

(2)Defer making a recommendation to the board pending the outcome of litigation or a health care entity disciplinary proceeding, if there is no evidence that the practitioner's professional conduct may jeopardize or improperly risk the health, safety or life of a patient;

(3)Refer the practitioner to the appropriate licensed health care practitioner treatment program recognized by the State Board of Medical Examiners and promptly notify the medical director of the board of the referral;

(4)Refer the practitioner to the appropriate focused education program recognized by the State Board of Medical Examiners and promptly notify the educational director of the board of the referral; or

(5)Find that no further action is warranted at this time.

e.A member of the State Board of Medical Examiners shall not participate by voting or any other action in any matter before the board on which the board member has participated previously as a review panel member.

f.The State Board of Medical Examiners may affirm, reject or modify any disposition of the review panel. After its consideration of the panel recommendation the board shall notify the practitioner who has been the subject of a notice or complaint of the review panel's recommendation and the board's determination.

g.Nothing in this section shall be construed to prevent or limit the State Board of Medical Examiners, the Director of the Division of Consumer Affairs in the Department of Law and Public Safety or the Attorney General from taking any other action permitted by law against a practitioner who is the subject of an investigation by the review panel.

h.For the purposes of this section, "practitioner" means a person licensed to practice: medicine and surgery under chapter 9 of Title 45 of the Revised Statutes or a medical resident or intern; or podiatric medicine under chapter 5 of Title 45 of the Revised Statutes.

i.As used in this section, "focused education program" means an individualized and systematic process to assess the educational needs of a licensee based on scientific analysis, technical skill and interpersonal evaluation as they relate to the licensee's professional practice, and the institution of remedial education and any supervision, monitoring or limitations of the licensee.

L.1989, c.300, s.9; amended 2001, c.307, s.8; 2005, c.83, s.8; 2005, c.259, s.14; 2011, c.22, s.3.



Section 45:9-19.10 - Records Maintained By Review Panel.

45:9-19.10 Records maintained by review panel.

10. a. The review panel shall maintain records of all notices and complaints it receives and all actions taken with respect to the notices and complaints.

b.At least once a month, the review panel shall provide the State Board of Medical Examiners with a summary report of all information received by the review panel and all recommendations made by the review panel. Upon request of the board, the review panel shall provide the board with any information contained in the review panel's files concerning a practitioner.

c.Any information concerning the professional conduct of a practitioner provided to, or obtained by, the review panel is confidential pending final disposition of an inquiry or investigation of the practitioner by the State Board of Medical Examiners, and may be disclosed only to the board, the Director of the Division of Consumer Affairs in the Department of Law and Public Safety and the Attorney General for the purposes of carrying out their respective responsibilities pursuant to Title 45 of the Revised Statutes.

The provisions of this section shall not apply to information that the division, or its designated agent, is required to include in a physician's or podiatrist's profile pursuant to P.L.2003, c.96 (C.45:9-22.21 et al.).

L.1989,c.300,s.10; amended 2003, c.96, s.7.



Section 45:9-19.11 - Immunity From Liability

45:9-19.11. Immunity from liability
A member of the State Board of Medical Examiners or the Medical Practitioner Review Panel, the medical director to the State Board of Medical Examiners, the Attorney General, any medical consultant to the board or review panel and any employee of the board or review panel shall not be liable in any action for damages to any person for any action taken or recommendation made by him within the scope of his function as a member, consultant or employee, if the action or recommendation was taken or made without malice. The Attorney General shall defend the person in any civil suit and the State shall provide indemnification for any damages awarded.

L.1989, c.300, s.11.



Section 45:9-19.12 - Issuance Of Permits, Registration To Practitioners In Training.

45:9-19.12 Issuance of permits, registration to practitioners in training.

12.The State Board of Medical Examiners shall, by regulation, provide for the issuance of permits to, or registration of, persons engaging in the practice of medicine or surgery or podiatric medicine while in training, and establish the scope of permissible practice by these persons within the context of an accredited graduate medical education program conducted at a hospital licensed by the Department of Health. A permit holder shall be permitted to engage in practice outside the context of a graduate medical education program for additional remuneration only if that practice is:

a.Approved by the director of the graduate medical education program in which the permit holder is participating; and

b.With respect to any practice at or through a health care facility licensed by the Department of Health, supervised by a plenary licensee who shall either remain on the premises of the health care facility or be available through electronic communications; or

c.With respect to any practice outside of a health care facility licensed by the Department of Health, supervised by a plenary licensee who shall remain on the premises.

L.1989, c.300, s.12; amended 2001, c.307, s.9; 2005, c.259, s.15; 2012, c.17, s.409.



Section 45:9-19.13 - Notification To Health Care Facility Of Status Of License, Permit, Registration Of Licensee.

45:9-19.13 Notification to health care facility of status of license, permit, registration of licensee.
13. a. In any case in which the State Board of Medical Examiners refuses to issue, suspends, revokes or otherwise conditions the license, registration, or permit of a physician, podiatrist or medical resident or intern, the board shall, within 30 days of its action, notify each licensed health care facility, psychiatric hospital operated by the Department of Human Services and listed in R.S.30:1-7, and health maintenance organization with which the person is affiliated and every board licensee in the State with which the person is directly associated in his private medical practice.

b.If, during the course of an investigation of a physician, the board requests information from a health care facility, psychiatric hospital operated by the Department of Human Services or health maintenance organization regarding that physician, and the board subsequently makes a finding of no basis for disciplinary action, the board shall, within 30 days of making that finding, notify the health care facility, State psychiatric hospital or health maintenance organization of its determination.

L.1989,c.300,s.13; amended 2004, c.17, s.12.



Section 45:9-19.14 - Unlicensed Practitioner Not Permitted To Purchase, Dispense, Prescribe Controlled Substances

45:9-19.14. Unlicensed practitioner not permitted to purchase, dispense, prescribe controlled substances
A physician or podiatrist whose federal or State privilege to purchase, dispense or prescribe controlled substances has been revoked, suspended or otherwise limited shall not be permitted to administer controlled substances in a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) or a health maintenance organization operating pursuant to P.L.1973, c.337 (C.26:2J-1 et seq.), unless the administration has been approved by the State Board of Medical Examiners. The board may condition its approval on the physician's or podiatrist's participation in a licensed health care practitioner treatment program recognized by the board.

L.1989, c.300, s.16.



Section 45:9-19.15 - Licensing Fees For Physician, Podiatrist.

45:9-19.15 Licensing fees for physician, podiatrist.

25. a. The State Board of Medical Examiners shall increase the licensing fee of physicians and podiatrists in an amount sufficient to fund the costs of establishing and operating the Medical Practitioner Review Panel and the position of medical director, established pursuant to P.L.1989, c.300 (C.45:9-19.4 et al.).

b.The board shall establish a reduced licensing fee for physicians and podiatrists who are 65 years of age or older and who have no affiliation status with a licensed health care facility or a health maintenance organization.

c.The board shall charge the following licensing fees to a physician whose professional practice is limited to providing patient care exclusively without compensation or the expectation or promise of compensation and in a facility or through a program conducted under the supervision of a physician licensed by and in good standing with the State: $150 for the license application fee; $125 each for the initial and biennial registration fees, respectively; and $100 for the endorsement fee.

Nothing in this subsection, except for the licensing fee, shall be construed to exempt any person from or abrogate any provision in Title 45 of the Revised Statutes or any other Title applicable to the practice of medicine or surgery and any regulations adopted pursuant thereto including, but not limited to, requirements for licensure or coverage by medical malpractice liability insurance.

L.1989,c.300,s.25; amended 2001, c.410, s.1.



Section 45:9-19.16 - Physicians, Report Out-of-state Disciplinary, Criminal Actions; Investigation, Determination.

45:9-19.16 Physicians, report out-of-State disciplinary, criminal actions; investigation, determination.

1. a. A physician licensed by the State Board of Medical Examiners, or a physician who is an applicant for a license from the State Board of Medical Examiners, shall notify the board within 10 days of:

(1)any action taken against the physician's medical license by any other state licensing board or any action affecting the physician's privileges to practice medicine by any out-of-State hospital, health care facility, health maintenance organization or other employer;

(2)any pending or final action by any criminal authority for violations of law or regulation, or any arrest or conviction for any criminal or quasi-criminal offense pursuant to the laws of the United States, this State or another state, including, but not limited to:

(a)criminal homicide pursuant to N.J.S.2C:11-2;

(b)aggravated assault pursuant to N.J.S.2C:12-1;

(c)sexual assault, criminal sexual contact or lewdness pursuant to N.J.S.2C:14-2 through 2C:14-4; or

(d)an offense involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes.

b.A physician who is in violation of this section is subject to disciplinary action and civil penalties pursuant to sections 8, 9 and 12 of P.L.1978, c.73 (C.45:1-21 to 22 and 45:1-25).

c.The State Board of Medical Examiners shall notify all physicians licensed by the board of the requirements of this section within 30 days of the date of enactment of this act.

d.Upon receipt of notification from a physician pursuant to this section, the State Board of Medical Examiners shall, within 60 days, investigate the information received and obtain any additional information that may be necessary in order to make a determination whether to initiate disciplinary action against the physician. Nothing in this subsection shall be construed to limit or otherwise impair the authority of the board to take any action against a licensee or applicant for a license.

L.1995, c.69, s.1; amended 2004, c.17, s.11; 2011, c.22, s.4.



Section 45:9-19.16A - Suspension Of Physician's License, Certain Circumstances, Written Notification, Hearing.

45:9-19.16a Suspension of physician's license, certain circumstances, written notification, hearing.

1.Notwithstanding the provisions of section 8 of P.L.1978, c.73 (C.45:1-21) or any other law to the contrary, in any case in which it receives documentation demonstrating that a physician's authority to engage in the practice of medicine and surgery is revoked or is currently subject to a final or interim order of active suspension or other bar to clinical practice by any other state, agency or authority, the State Board of Medical Examiners shall immediately suspend the physician's license when the action of the other state, agency or authority is grounded on facts that demonstrate that continued practice would endanger or pose a risk to the public health or safety pending a determination of findings by the board. Otherwise, when such an action of another state, agency or authority is grounded on facts which would provide basis for disciplinary sanction in this State for reasons consistent with section 8 of P.L.1978, c.73 (C.45:1-21) involving gross or repeated negligence, fraud or other professional misconduct adversely affecting the public health, safety or welfare, the board may immediately suspend the physician's license, pending a determination of findings by the board. The documentation from the other state, agency or authority shall be a part of the record and establish conclusively the facts upon which the board rests in any disciplinary proceeding or action pursuant to this section. The State Board of Medical Examiners shall provide written notification to the physician whose license is suspended pursuant to the requirements of this section. The board shall provide the physician with an opportunity to submit relevant evidence in mitigation or, for good cause shown, an opportunity for oral argument only as to the discipline imposed by this State. That relevant evidence in mitigation or oral argument may be submitted to or conducted before the board or a committee to which it is has delegated the authority to hear argument and make a recommendation to the board. A final determination as to discipline shall be made within 60 days of the date of mailing or personal service of the notice

L.2005,c.257,s.1.



Section 45:9-19.17 - Medical Malpractice Liability Insurance, Letter Of Credit Required For Physician, Regulations.

45:9-19.17 Medical malpractice liability insurance, letter of credit required for physician, regulations.
1. a. A physician who maintains a professional medical practice in this State and has responsibility for patient care is required to be covered by medical malpractice liability insurance issued by a carrier authorized to write medical malpractice liability insurance policies in this State, in the sum of $1,000,000 per occurrence and $3,000,000 per policy year and unless renewal coverage includes the premium retroactive date, the policy shall provide for extended reporting endorsement coverage for claims made policies, also known as "tail coverage," or, if such liability coverage is not available, by a letter of credit for at least $500,000.

The physician shall notify the State Board of Medical Examiners of the name and address of the insurance carrier or the institution issuing the letter of credit, pursuant to section 7 of P.L.1989, c.300 (C.45:9-19.7).

b.A physician who is in violation of this section is subject to disciplinary action and civil penalties pursuant to sections 8, 9 and 12 of P.L.1978, c.73 (C.45:1-21 to 22 and 45:1-25).

c.The State Board of Medical Examiners may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establish by regulation, minimum amounts for medical malpractice liability insurance coverage and lines of credit in excess of those amounts required pursuant to subsection a. of this section.

d.The State Board of Medical Examiners shall notify all physicians licensed by the board of the requirements of this section within 30 days of the date of enactment of P.L.2004, c.17.

L.1997,c.365,s.1; amended 2004, c.17, s.25.



Section 45:9-21 - Certain Persons And Practices Excepted From Operation Of Chapter.

45:9-21 Certain persons and practices excepted from operation of chapter.

45:9-21. The prohibitory provisions of this chapter shall not apply to the following:

a.A commissioned surgeon or physician of the regular United States Army, Navy, or Marine hospital service while so commissioned and actively engaged in the performance of his official duties. This exemption shall not apply to reserve officers of the United States Army, Navy or Marine Corps, or to any officer of the National Guard of any state or of the United States;

b.A lawfully qualified physician or surgeon of another state taking charge temporarily, on written permission of the board, of the practice of a lawfully qualified physician or surgeon of this State during his absence from the State, upon written request to the board for permission so to do. Before such permission is granted by the board and before any person may enter upon such practice he must submit proof that he can fulfill the requirements demanded in the other sections of this article relating to applicants for admission by examination or indorsement from another state. Such permission may be granted for a period of not less than two weeks nor more than four months upon payment of a fee of $50. The board in its discretion may extend such permission for further periods of two weeks to four months but not to exceed in the aggregate one year;

c.A physician or surgeon of another state of the United States and duly authorized under the laws thereof to practice medicine or surgery therein, if such practitioner does not open an office or place for the practice of his profession in this State;

d.A person while actually serving as a member of the resident medical staff of any legally incorporated charitable or municipal hospital or asylum approved by the board. Hereafter such exemption of any such resident physician shall not apply with respect to any individual after he shall have served as a resident physician for a total period of five years;

e.The practice of dentistry by any legally qualified and registered dentist;

f.The ministration to, or treatment of, the sick or suffering by prayer or spiritual means, whether gratuitously or for compensation, and without the use of any drug material remedy;

g.The practice of optometry by any legally qualified and registered optometrist;

h.The practice of podiatric medicine by any legally licensed podiatrist;

i.The practice of pharmacy by a legally licensed and registered pharmacist of this State, but this exception shall not be extended to give to said licensed pharmacist the right and authority to carry on the business of a dispensary, unless the dispensary shall be in charge of a legally licensed and registered physician and surgeon of this State;

j.A person claiming the right to practice medicine and surgery in this State who has been practicing therein since before July 4, 1890, if said right or title was obtained upon a duly registered diploma, of which the holder and applicant was the lawful possessor, issued by a legally chartered medical institution which, in the opinion of the board, was in good standing at the time the diploma was issued;

k.A professional nurse, or a registered physical therapist, masseur, while operating in each particular case under the specific direction of a regularly licensed physician or surgeon. This exemption shall not apply to such assistants of persons who are licensed as osteopaths, chiropractors, optometrists or other practitioners holding limited licenses;

l.A person while giving aid, assistance or relief in emergency or accident cases pending the arrival of a regularly licensed physician, or surgeon or under the direction thereof;

m.The operation of a bio-analytical laboratory by a licensed bio-analytical laboratory director, or any person working under the direct and constant supervision of a licensed bio-analytical laboratory director;

n.Any employee of a State or county institution holding the degree of M.D. or D.O., regularly employed on a salary basis on its medical staff or as a member of the teaching or scientific staff of a State agency, may apply to the State Board of Medical Examiners of New Jersey and may, in the discretion of said board, be granted exemption from the provisions of this chapter; provided said employee continues as a member of the medical staff of a State agency or county institution or of the teaching or scientific staff of a State agency and does not conduct any type of private medical practice;

o.The practice of chiropractic by any legally licensed chiropractor; or

p.The practice of a physician assistant in compliance with the provisions of P.L.1991, c.378 (C.45:9-27.10 et al.).

Amended 1939, c.115, s.28; 1943, c.74; 1944, c.167; 1953, c.420, s.28; 1963, c.30; 1963, c.169, s.1; 1967, c.286, s.15; 1969, c.223; 1973, c.166, s.4; 1989, c.153, s.20; 1991, c.378, s.20; 2005, c.259, s.16.



Section 45:9-22 - Illegal Practice; Names Of Members Of Firm And Of Employees Of Others To Be Displayed; Penalties, Recovery Of

45:9-22. Illegal practice; names of members of firm and of employees of others to be displayed; penalties, recovery of
45:9-22. Any person commencing or continuing the practice of medicine and surgery in this State without first having obtained a license, as provided in this chapter or any supplement thereto, or contrary to any of the provisions of this chapter or any supplement thereto, or who practices medicine and surgery under false or assumed name, or falsely impersonates another practitioner of a like or different name, or buys, sells or fraudulently obtains a diploma as a doctor of medicine and surgery or any branch thereof, or method of treatment of human ailment, disease, pain, injury, deformity, mental or physical condition or a license to practice medicine and surgery, record or registration pertaining to the same, or any person, company or association who shall employ for a stated salary or otherwise, or aid or assist any person not regularly licensed to practice medicine and surgery in this State, to practice medicine and surgery therein, or who violates any of the provisions of this chapter or any supplement thereto, shall be liable to a penalty of two hundred dollars ($200.00), for the first offense. Every person practicing medicine and surgery under a firm name and every person practicing medicine and surgery or as an employee of another shall cause his name to be conspicuously displayed and kept in a conspicuous place at the entrance of the place where such practice shall be conducted, and any person who shall neglect to cause his name to be displayed as herein required, shall be liable to a penalty of one hundred dollars ($100.00). The penalties provided for by this section shall be sued for and recovered by and in the name of the State Board of Medical Examiners of New Jersey, in a summary manner, pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) and the Rules Governing the Courts of the State of New Jersey. Process shall be either in the nature of a summons or warrant.

Amended 1939,c.115,s.29; 1952,c.300,s.1; 1953,c.43,s.40; 1953, c.233,s.17; 1989,c.153,s.21.



Section 45:9-22.1 - Extra Fee For Completion Of Medical Claim Form; Penalty

45:9-22.1. Extra fee for completion of medical claim form; penalty
1. No physician and no professional service corporation engaged in the practice of medicine and surgery in this State shall charge a patient an extra fee for services rendered in completing a medical claim form in connection with a health insurance policy. Any person violating this act shall be subject to a fine of $100.00 for each offense.

Such penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and municipal court shall have jurisdiction within its territory of such proceedings. Process shall be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of the State Board of Medical Examiners.

L.1975,c.297,s.1; amended 1991,c.91,s.453.



Section 45:9-22.2 - Breast Surgery; Written Consent Of Patient Or Representative

45:9-22.2. Breast surgery; written consent of patient or representative
Before a physician operates on a patient for a tumor of the breast, the physician shall obtain written consent from the patient or the patient's authorized representative on a form which allows the patient: a. to give consent only for a biopsy; b. to give consent to perform any necessary operation or procedure including breast removal if it is determined that the patient has a malignant tumor in his or her breast or other breast abnormality; or c. to give consent for both a biopsy and an additional operation or procedure if necessary.

L.1984, c. 185, s. 1, eff. Nov. 14, 1984.



Section 45:9-22.3 - Failure Of Physician To Comply; Sanctions

45:9-22.3. Failure of physician to comply; sanctions
A physician who fails to comply with this act is liable for action by the State Board of Medical Examiners pursuant to R.S. 45:9-1 et seq.

L.1984, c. 185, s. 2, eff. Nov. 14, 1984.



Section 45:9-22.3A - Distribution Of Booklet By Attending Physician

45:9-22.3a. Distribution of booklet by attending physician
2. An attending physician shall give all patients who are referred for a routine mammogram or who are under the physician's care for treatment of breast cancer a copy of the informational booklet on breast cancer prepared by the Department of Health pursuant to section 1 of P.L.1993, c.225 (C.26:2-168).

L.1993,c.225,s.2.



Section 45:9-22.3B - Immunity From Civil Liability For Physician

45:9-22.3b. Immunity from civil liability for physician
3. A physician who fails to provide a copy of the information booklet on breast cancer to a patient shall not be liable for a civil penalty because of his failure to do so.

L.1993,c.225,s.3.



Section 45:9-22.4 - Definitions

45:9-22.4. Definitions
For the purposes of this act:



"Health care service" means a business entity which provides on an inpatient or outpatient basis: testing for or diagnosis or treatment of human disease or dysfunction; or dispensing of drugs or medical devices for the treatment of human disease or dysfunction. Health care service includes, but is not limited to, a bioanalytical laboratory, pharmacy, home health care agency, rehabilitation facility, nursing home, hospital, or a facility which provides radiological or other diagnostic imagery services, physical therapy, ambulatory surgery, or ophthalmic services.

"Immediate family" means the practitioner's spouse and children, the practitioner's siblings and parents, the practitioner's spouse's siblings and parents, and the spouses of the practitioner's children.

"Practitioner" means a physician, chiropractor or podiatrist licensed pursuant to Title 45 of the Revised Statutes.

"Significant beneficial interest" means any financial interest; but does not include ownership of a building wherein the space is leased to a person at the prevailing rate under a straight lease agreement, or any interest held in publicly traded securities.

L.1989,c.19,s.1; amended 1991,c.187,s.83.



Section 45:9-22.5 - Referral Of Patient By Practitioner Regulated.

45:9-22.5 Referral of patient by practitioner regulated.

2. a. A practitioner shall not refer a patient or direct an employee of the practitioner to refer a patient to a health care service in which the practitioner, or the practitioner's immediate family, or the practitioner in combination with the practitioner's immediate family has a significant beneficial interest; except that, in the case of a practitioner, a practitioner's immediate family, or a practitioner in combination with the practitioner's immediate family who had the significant beneficial interest prior to the effective date of P.L.1991, c.187 (C.26:2H-18.24 et al.), and in the case of a significant beneficial interest in a health care service that provides lithotripsy or radiation therapy pursuant to an oncological protocol that was held prior to the effective date of this section of P.L.2009, c.24, the practitioner may continue to refer a patient or direct an employee to do so if that practitioner discloses the significant beneficial interest to the patient.

b.If a practitioner is permitted to refer a patient to a health care service pursuant to this section, the practitioner shall provide the patient with a written disclosure form, prepared pursuant to section 3 of P.L.1989, c.19 (C.45:9-22.6), and post a copy of this disclosure form in a conspicuous public place in the practitioner's office.

c.The restrictions on referral of patients established in this section shall not apply to:

(1)medical treatment or a procedure that is provided at the practitioner's medical office and for which a bill is issued directly in the name of the practitioner or the practitioner's medical office;

(2)renal dialysis; and

(3)ambulatory surgery or procedures requiring anesthesia performed at a surgical practice registered with the Department of Health pursuant to subsection g. of section 12 of P.L.1971, c.136 (C.26:2H-12) or at an ambulatory care facility licensed by the Department of Health to perform surgical and related services or lithotripsy services, if the following conditions are met:

(a)the practitioner who provided the referral personally performs the procedure;

(b)the practitioner's remuneration as an owner of or investor in the practice or facility is directly proportional to the practitioner's ownership interest and not to the volume of patients the practitioner refers to the practice or facility;

(c)all clinically-related decisions at a facility owned in part by non-practitioners are made by practitioners and are in the best interests of the patient; and

(d)disclosure of the referring practitioner's significant beneficial interest in the practice or facility is made to the patient in writing, at or prior to the time that the referral is made, consistent with the provisions of section 3 of P.L.1989, c.19 (C.45:9-22.6).

L.1989, c.19, s.2; amended 1991, c.187, s.47; 2009, c.24, s.2; 2012, c.17, s.410; 2013, c.178, s.1.



Section 45:9-22.5A - Certain Referrals For Ambulatory Surgery Procedure Involving Anesthesia.

45:9-22.5a Certain referrals for ambulatory surgery procedure involving anesthesia.

4. a. A referral for ambulatory surgery or a procedure requiring anesthesia made prior to the effective date of this section of P.L.2009, c.24 by a practitioner to a surgical practice or ambulatory care facility licensed by the Department of Health to perform surgical and related services shall be deemed to comply with the provisions of section 2 of P.L.1989, c.19 (C.45:9-22.5) if the practitioner personally performed the procedure that is the subject of the referral.

b.As used in this section, "surgical practice" means a structure or suite of rooms that has the following characteristics:

(1)has no more than one room dedicated for use as an operating room which is specifically equipped to perform surgery, and is designed and constructed to accommodate invasive diagnostic and surgical procedures;

(2)has one or more post-anesthesia care units or a dedicated recovery area where the patient may be closely monitored and observed until discharged; and

(3)is established by a physician, physician professional association surgical practice, or other professional practice form specified by the State Board of Medical Examiners pursuant to N.J.A.C.13:35-6.16(f) solely for the physician's, association's or other professional entity's private medical practice.

"Surgical practice" includes an unlicensed entity that is certified by the Centers for Medicare and Medicaid Services as an ambulatory surgery center provider.

L.2009, c.24, s.4; amended 2012, c.17, s.411.



Section 45:9-22.5B - Certain Referrals To Surgical Practice, Ambulatory Care Facility.

45:9-22.5b Certain referrals to surgical practice, ambulatory care facility.

5. a. A referral made during the first 12 months after the effective date of this section of P.L.2009, c.24 to a surgical practice or an ambulatory care facility licensed by the Department of Health and Senior Services to perform surgical and related services, shall be deemed to comply with the provisions of section 2 of P.L.1989, c.19 (C.45:9-22.5) if:

(1)the practitioner who makes the referral also personally performs the procedure; and

(2)disclosure of the referring practitioner's significant beneficial interest in the surgical practice or licensed ambulatory care facility is made to the patient in writing, at or prior to the time that the referral is made, consistent with the provisions of section 3 of P.L.1989, c.19 (C.45:9-22.6).

b.As used in this section, "surgical practice" means a structure or suite of rooms that has the following characteristics:

(1)has no more than one room dedicated for use as an operating room which is specifically equipped to perform surgery, and is designed and constructed to accommodate invasive diagnostic and surgical procedures;

(2)has one or more post-anesthesia care units or a dedicated recovery area where the patient may be closely monitored and observed until discharged; and

(3)is established by a physician, physician professional association surgical practice, or other professional practice form specified by the State Board of Medical Examiners pursuant to N.J.A.C.13:35-6.16(f) solely for the physician's, association's or other professional entity's private medical practice.

"Surgical practice" includes an unlicensed entity that is certified by the Centers for Medicare and Medicaid Services as an ambulatory surgery center provider.

L.2009, c.24, s.5 (expires March 1, 2010).



Section 45:9-22.6 - Written Disclosure Form.

45:9-22.6 Written disclosure form.

3.The written disclosure form required pursuant to section 2 of P.L.1989, c.19 (C.45:9-22.5) shall be prescribed by regulation of the State Board of Medical Examiners. In addition to such other information as the board determines necessary, the disclosure shall inform the patient whether any services or facility fees associated with the referral will be considered to be, and reimbursed at, an "out-of-network" level by the patient's insurance carrier or other third party payer.

L.1989, c.19, s.3; amended 2009, c.24, s.3.



Section 45:9-22.7 - Exemption

45:9-22.7. Exemption
The disclosure requirements of this act do not apply in the case of a practitioner who is providing health care services pursuant to a prepaid capitated contract entered into with the Division of Medical Assistance and Health Services in the Department of Human Services.

L. 1989, c. 19, s. 4.



Section 45:9-22.8 - Penalty

45:9-22.8. Penalty
A practitioner who violates the provisions of this act is liable for a penalty pursuant to section 12 of P.L. 1978, c. 73 (C. 45:1-25).

L. 1989, c. 19, s. 5.



Section 45:9-22.9 - Rules, Regulations

45:9-22.9. Rules, regulations
The State Board of Medical Examiners established pursuant to R.S. 45:9-1 shall adopt rules and regulations necessary to carry out the purposes of this act pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1989, c. 19, s. 6.



Section 45:9-22.10 - Administration Of Physical Modalities To Patients By Employees Of Physicians

45:9-22.10. Administration of physical modalities to patients by employees of physicians
a. A physician licensed pursuant to chapter 9 of Title 45 of the Revised Statutes shall not use an employee to administer physical modalities to patients unless that employee is a health care provider licensed in this State.

As used in this subsection, physical modalities mean ultraviolet (B and C bands) and electromagnetic rays including, but not limited to, deep heating agents, microwave diathermy, shortwave diathermy, and ultrasound.

b. Nothing in this section shall be construed to prohibit any person licensed to practice in this State under any other law from engaging in the practice for which he is licensed.

L.1990,c.68,s.2.



Section 45:9-22.11 - Dispensing Of Drugs To Patient Limited; Exceptions.

45:9-22.11 Dispensing of drugs to patient limited; exceptions.
46.A physician or other person authorized by law to prescribe drugs or medicines shall not dispense more than a seven-day supply of drugs or medicines to any patient. The drugs or medicines shall be dispensed at or below the cost the prescriber has paid for the particular drug or medicine, plus an administrative cost not to exceed 10 percent of the cost of the drug or medicine.

The provisions of this section shall not apply to a prescriber:

a.who dispenses drugs or medicines in a hospital emergency room, a student health center at an institution of higher education, or a publicly subsidized community health center, family planning clinic or prenatal clinic, if the drugs or medicines that are dispensed are directly related to the services provided at the facility;

b.whose practice is situated 10 miles or more from a licensed pharmacy;

c.when the prescriber dispenses allergenic extracts and injectables;

d.when the prescriber dispenses drugs pursuant to an oncological or AIDS protocol;

e.when the prescriber dispenses salves, ointments or drops; or

f.when the prescriber dispenses a drug or medicine delivered to the eye through a contact lens.

A prescriber shall furnish to a patient, with each prescription drug or medicine which is a controlled dangerous substance dispensed for that patient pursuant to this section, a copy of the notice prepared by the Division of Consumer Affairs in the Department of Law and Public Safety pursuant to section 2 of P.L.2015, c.66 (C.45:9-22.11a).

The provisions of this section shall not apply to a licensed physician, podiatric physician or chiropractic physician who dispenses food concentrates, food extracts, vitamins, minerals, herbs, enzymes, amino acids, tissue or cell salts, glandular extracts, nutraceuticals, botanicals, homeopathic remedies, and other nutritional supplements.

L.1991, c.187, s.46; amended 2009, c. 322, s.2; 2010, c.12, s.1; 2015, c.66, s.1; 2015, c.296.



Section 45:9-22.11A - Pharmacy Practice Site To Notify Patients How To Properly Dispose Of Unused Prescription Drugs.

45:9-22.11a Pharmacy practice site to notify patients how to properly dispose of unused prescription drugs.

2. a. A pharmacy practice site that dispenses prescription drugs, other than a long-term care pharmacy, shall distribute, with each prescription drug which is a controlled dangerous substance that it dispenses to an individual located in this State, a copy of the notice prepared pursuant to subsection b. of this section. For the purposes of this subsection, "pharmacy practice site" includes only those pharmacy practice sites that are located inside the State.

b.The Division of Consumer Affairs in the Department of Law and Public Safety shall prepare and post on its website a notice, for use by a prescriber pursuant to section 46 of P.L.1991, c.187 (C.45:9-22.11), and which a pharmacy practice site shall utilize for the purposes of subsection a. of this section, to advise customers and patients about:

(1)the availability of drug take-back programs sponsored by a local, State, or federal government agency; and

(2)how to obtain information from the website for those programs concerning where unused prescription drugs may be dropped off for the purpose of ensuring their safe, secure, efficient, and environmentally sound disposal.

L.2015, c.66, s.2.



Section 45:9-22.12 - Display Of Policy By Physician Of Medicare Excess Charge Policy

45:9-22.12. Display of policy by physician of Medicare excess charge policy
1. a. A physician licensed pursuant to the provisions of Title 45 of the Revised Statutes who provides medical services to a beneficiary of the Medicare program established pursuant to section 1801 of the federal Social Security Act (42 U.S.C. s.1395 et seq.) shall prominently display in his office, and include on all billing statements to Medicare beneficiaries, his policy regarding the imposition of any charge in excess of the limiting fee for a service as determined by the United States Secretary of Health and Human Services.

b. The physician shall prominently display in his office, and inform, in writing, the State Board of Medical Examiners, of any changes in his excess charge policy before the imposition of these changes in accordance with federal regulations.

L.1993,c.250,s.1.



Section 45:9-22.13 - Letter Of Reprimand; Civil Penalty; Repayment

45:9-22.13. Letter of reprimand; civil penalty; repayment
2. a. The State Board of Medical Examiners shall issue a letter of reprimand for the first and each subsequent offense against a physician who knowingly and willingly charges a Medicare beneficiary in a manner not in compliance with the provisions of P.L.1993, c.250 (C.45:9-22.12 et seq.). The board shall also assess a civil penalty pursuant to section 12 of P.L.1978, c.73 (C.45:1-25) of up to $1,000 for the second and each subsequent offense against a physician who knowingly and willingly charges a Medicare beneficiary in a manner not in compliance with the provisions of P.L.1993, c.250 (C.45:9-22.12 et seq.).

b. In addition to any civil penalties the board shall assess, the board shall order a physician who is not in compliance with this act to repay the beneficiary the amount of excess payments made and received, plus interest on that amount at the maximum legal rate from the date payment was made until the date repayment is made.

L.1993,c.250,s.2.



Section 45:9-22.14 - Posting Of Sign Required

45:9-22.14. Posting of sign required
3. A physician who treats beneficiaries of the Medicare program established pursuant to section 1801 of the Social Security Act (42 U.S.C. s.1395 et seq.) shall post a sign in his office which sets forth the following:

a. The physician's policy regarding the imposition of any charge in excess of the limiting fee for a service as determined by the United States Secretary of Health and Human Services.

b. The address and telephone number of the State Board of Medical Examiners.

L.1993,c.250,s.3.



Section 45:9-22.15 - Notice Of Nonprovision Of Medicare Services

45:9-22.15. Notice of nonprovision of Medicare services
4. If a physician does not provide services to Medicare beneficiaries, he shall prominently display in his office an appropriate notice, and inform, in writing, the State Board of Medical Examiners.

L.1993,c.250,s.4.



Section 45:9-22.16 - Establishment Of Procedures For Review, Complaint

45:9-22.16. Establishment of procedures for review, complaint
5. a. The State Board of Medical Examiners shall establish procedures for reviewing a physician's billing disclosure statement, and shall print and distribute the signs which are required to be posted by a physician who treats beneficiaries of the Medicare program established pursuant to section 1801 of the Social Security Act (42 U.S.C. s.1395 et seq.) under section 1 of P.L.1993, c.250 (C.45:9-22.12).

b. The board shall establish procedures by which a beneficiary of the Medicare program may initiate a complaint regarding any incident of noncompliance with the provisions of P.L.1993, c.250 (C.45:9-22.12 et seq.) with the board.

L.1993,c.250,s.5.



Section 45:9-22.17 - "Medicare Assignment Compliance Fund"; Report

45:9-22.17. "Medicare Assignment Compliance Fund"; report
6. a. All penalties collected pursuant to P.L.1993, c.250 (C.45:9-22.12 et seq.) shall be deposited in a non-lapsing revolving fund in the State Board of Medical Examiners to be known as the "Medicare Assignment Compliance Fund." The fund shall be dedicated for use by the board to offset any administrative costs incurred by the board in carrying out the purposes of P.L.1993, c.250 (C.45:9-22.12 et seq.). When the amount in the fund exceeds $500,000, the excess money shall be transferred semiannually to the Casino Revenue Fund.

b. Within one year after the effective date of this act and annually thereafter, the board shall report to the Legislature on the amount collected and the use of the fund.

L.1993,c.250,s.6.



Section 45:9-22.18 - Rules, Regulations

45:9-22.18. Rules, regulations
7. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the State Board of Medical Examiners shall adopt rules and regulations necessary to carry out the purposes of sections 5 and 6 of this act.

L.1993,c.250,s.7.



Section 45:9-22.19 - Schedule II Controlled Dangerous Substance, Prescription Quantities, Conditions.

45:9-22.19 Schedule II controlled dangerous substance, prescription quantities, conditions.

1. a. A physician licensed pursuant to chapter 9 of Title 45 of the Revised Statutes may prescribe a Schedule II controlled dangerous substance for the use of a patient in any quantity which does not exceed a 30-day supply, as defined by regulations adopted by the State Board of Medical Examiners in consultation with the Department of Health and Senior Services. The physician shall document the diagnosis and the medical need for the prescription in the patient's medical record, in accordance with guidelines established by the State Board of Medical Examiners.

b.A physician may issue multiple prescriptions authorizing the patient to receive a total of up to a 90-day supply of a Schedule II controlled dangerous substance, provided that the following conditions are met:

(1)each separate prescription is issued for a legitimate medical purpose by the physician acting in the usual course of professional practice;

(2)the physician provides written instructions on each prescription, other than the first prescription if it is to be filled immediately, indicating the earliest date on which a pharmacy may fill each prescription;

(3) the physician determines that providing the patient with multiple prescriptions in this manner does not create an undue risk of diversion or abuse; and

(4) the physician complies with all other applicable State and federal laws and regulations .

L.1997, c.249, s.1; amended 2009, c.165, s.1.



Section 45:9-22.20 - Rules, Regulations.

45:9-22.20 Rules, regulations.

2. The State Board of Medical Examiners, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.1997,c.249,s.2.

45:9-22.21 Short title.

1.This act shall be known and may be cited as the "New Jersey Health Care Consumer Information Act."

L.2003,c.96,s.1.



Section 45:9-22.21 - Short Title.

45:9-22.21 Short title.

1.This act shall be known and may be cited as the "New Jersey Health Care Consumer Information Act."

L.2003,c.96,s.1.



Section 45:9-22.22 - Collection, Maintenance Of Information Regarding Physicians, Podiatrists, Optometrists.

45:9-22.22 Collection, maintenance of information regarding physicians, podiatrists, optometrists.
2. a. The Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the State Board of Medical Examiners and the New Jersey State Board of Optometrists, shall collect and maintain information concerning all physicians, podiatrists and optometrists, respectively, licensed in the State for the purpose of creating a profile of each physician, podiatrist and optometrist pursuant to this act. The profiles shall be made available to the public through electronic and other appropriate means, at no charge to the public. The division shall establish a toll-free telephone number for members of the public to contact the division to obtain a paper copy of a physician, podiatrist or optometrist profile and to make other inquiries about the profiles.

b.A physician, podiatrist or optometrist shall be required to provide the appropriate board or division or its designated agent with any information necessary to complete the profile as provided in section 3 of this act.

c.Either board may request any additional information it deems necessary to complete the profiles on the biennial license renewal form submitted by physicians, podiatrists and optometrists, as applicable.

d.The appropriate board shall provide to the division or its designated agent any information required pursuant to this act that is available to the board concerning a physician, podiatrist or optometrist, for the purpose of creating the physician, podiatrist and optometrist profiles.

L.2003,c.96,s.2; amended 2004, c.115, s.5.



Section 45:9-22.23 - Information Included In Profile Of Physician, Podiatrist, Optometrist.

45:9-22.23 Information included in profile of physician, podiatrist, optometrist.

3. a. The following information shall be included for each profile of a physician, podiatrist or optometrist, as applicable:

(1)Name of all medical or optometry schools attended and dates of graduation;

(2)Graduate medical or optometry education, including all internships, residencies and fellowships;

(3)Year first licensed;

(4)Year first licensed in New Jersey;

(5)Location of the physician's, podiatrist's or optometrist's office practice site or sites, as applicable;

(6)A description of any criminal convictions for crimes of the first, second, third or fourth degree within the most recent 10 years. For the purposes of this paragraph, a person shall be deemed to be convicted of a crime if the individual pleaded guilty or was found or adjudged guilty by a court of competent jurisdiction. The description of criminal convictions shall not include any convictions that have been expunged. The following statement shall be included with the information about criminal convictions: "Information provided in this section may not be comprehensive. Courts in New Jersey are required by law to provide information about criminal convictions to the State Board of Medical Examiners (or the New Jersey State Board of Optometrists).";

(7)A description of any final board disciplinary actions within the most recent 10 years, except that any such disciplinary action that is being appealed shall be identified;

(8)A description of any final disciplinary actions by appropriate licensing boards in other states within the most recent 10 years, except that any such disciplinary action that is being appealed shall be identified. The following statement shall be included with the information about disciplinary actions in other states: "Information provided in this section may not be comprehensive. The State Board of Medical Examiners (or the New Jersey State Board of Optometrists) receives information about disciplinary actions in other states from physicians (or optometrists) themselves and outside sources.";

(9)In the case of physicians and podiatrists, a description of: the revocation or involuntary restriction of privileges at a health care facility for reasons related to the practitioner's competence or misconduct or impairment taken by a health care facility's governing body or any other official of the health care facility after procedural due process has been afforded; the resignation from or nonrenewal of medical staff membership at the health care facility for reasons related to the practitioner's competence or misconduct or impairment; or the restriction of privileges at a health care facility taken in lieu of or in settlement of a pending disciplinary case related to the practitioner's competence or misconduct or impairment. Only those cases that have occurred within the most recent 10 years and that were reported by the health care facility pursuant to section 2 of P.L.2005, c.83 (C.26:2H-12.2b) shall be included in the profile; and

(10) All medical malpractice court judgments and all medical malpractice arbitration awards reported to the applicable board, in which a payment has been awarded to the complaining party during the most recent five years, and all settlements of medical malpractice claims reported to the board, in which a payment is made to the complaining party within the most recent five years, as follows:

(a)Pending medical malpractice claims shall not be included in the profile and information on pending medical malpractice claims shall not be disclosed to the public;

(b)A medical malpractice judgment that is being appealed shall be so identified;

(c)The context in which the payment of a medical malpractice claim occurs shall be identified by categorizing the number of judgments, arbitration awards and settlements against the physician, podiatrist or optometrist into three graduated categories: average, above average and below average number of judgments, arbitration awards and settlements. These groupings shall be arrived at by comparing the number of an individual physician's, podiatrist's or optometrist's medical malpractice judgments, arbitration awards and settlements to the experience of other physicians, podiatrists or optometrists within the same speciality. In addition to any information provided by a physician, podiatrist or optometrist, an insurer or insurance association authorized to issue medical malpractice liability insurance in the State shall, at the request of the division, provide data and information necessary to effectuate this subparagraph; and

(d)The following statement shall be included with the information concerning medical malpractice judgments, arbitration awards and settlements: "Settlement of a claim and, in particular, the dollar amount of the settlement may occur for a variety of reasons, which do not necessarily reflect negatively on the professional competence or conduct of the physician (or podiatrist or optometrist). A payment in settlement of a medical malpractice action or claim should not be construed as creating a presumption that medical malpractice has occurred."

b.If requested by a physician, podiatrist or optometrist, the following information shall be included in a physician's, podiatrist's or optometrist's profile:

(1)Names of the hospitals where the physician, podiatrist or optometrist has privileges;

(2)Appointments of the physician or podiatrist to medical school faculties, or the optometrist to optometry school faculties, within the most recent 10 years;

(3)Information regarding any board certification granted by a specialty board or other certifying entity recognized by the American Board of Medical Specialties, the American Osteopathic Association or the American Board of Podiatric Medicine or by any other national professional organization that has been demonstrated to have comparable standards;

(4)Information regarding any translating services that may be available at the physician's, podiatrist's or optometrist's office practice site or sites, as applicable, or languages other than English that are spoken by the physician, podiatrist or optometrist;

(5)Information regarding whether the physician, podiatrist or optometrist participates in the Medicaid program or accepts assignment under the Medicare program;

(6)Information regarding the medical insurance plans in which the physician, podiatrist or optometrist is a participating provider;

(7)Information concerning the hours during which the physician, podiatrist or optometrist conducts his practice; and

(8)Information concerning accessibility of the practice site or sites, as applicable, to persons with disabilities.

The following disclaimer shall be included with the information supplied by the physician, podiatrist or optometrist pursuant to this subsection: "This information has been provided by the physician (or podiatrist or optometrist) but has not been independently verified by the State Board of Medical Examiners (or the New Jersey State Board of Optometrists) or the Division of Consumer Affairs."

If the physician, podiatrist or optometrist includes information regarding medical insurance plans in which the practitioner is a participating provider, the following disclaimer shall be included with that information: "This information may be subject to change. Contact your health benefits plan to verify if the physician (or podiatrist or optometrist) currently participates in the plan."

c.Before a profile is made available to the public, each physician, podiatrist or optometrist shall be provided with a copy of his profile. The physician, podiatrist or optometrist shall be given 30 calendar days to correct a factual inaccuracy that may appear in the profile and so advise the Division of Consumer Affairs or its designated agent; however, upon receipt of a written request that the division or its designated agent deems reasonable, the physician, podiatrist or optometrist may be granted an extension of up to 15 calendar days to correct a factual inaccuracy and so advise the division or its designated agent.

d.If new information or a change in existing information is received by the division concerning a physician, podiatrist or optometrist, the physician, podiatrist or optometrist shall be provided with a copy of the proposed revision and shall be given 30 calendar days to correct a factual inaccuracy and to return the corrected information to the division or its designated agent.

e.The profile and any revisions thereto shall not be made available to the public until after the review period provided for in this section has lapsed.

L.2003,c.96,s.3; amended 2004, c.115, s.6; 2005, c.83, s.18.



Section 45:9-22.24 - Contracts With Public, Private Entity For Profiles.

45:9-22.24 Contracts with public, private entity for profiles.
4.The Division of Consumer Affairs may contract with a public or private entity for the purpose of developing, administering and maintaining the physician, podiatrist and optometrist profiles required pursuant to this act.

a.The contract shall specify the duties and responsibilities of the entity with respect to the development, administration and maintenance of the profile. The contract shall specify the duties and responsibilities of the division with respect to providing the information required pursuant to section 3 of this act to the entity on a regular and timely basis.

b.The contract shall specify that any identifying information concerning a physician, podiatrist or optometrist provided to the entity by the division, the State Board of Medical Examiners, or the New Jersey State Board of Optometrists or the optometrist, respectively, or the physician or podiatrist shall be used only for the purpose of the profile.

c.The division shall monitor the work of the entity to ensure that physician, podiatrist and optometrist profiles are properly developed and maintained pursuant to the requirements of this act.

L.2003,c.96,s.4; amended 2004, c.115, s.7.



Section 45:9-22.25 - Regulations.

45:9-22.25 Regulations.
8.Within 180 days of the effective date of this act, the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the State Board of Medical Examiners and the New Jersey State Board of Optometrists, shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.2003,c.96,s.8; amended 2004, c.115, s.9.



Section 45:9-22.26 - Licensed Physician To Provide Information Concerning The Independent Health Care Appeals Program.

45:9-22.26 Licensed physician to provide information concerning the Independent Health Care Appeals Program.

2.A licensed physician shall be required, as prescribed by regulation of the State Board of Medical Examiners, to post, in a conspicuous place in the patients' waiting room within the physician's medical office, a notice, as prescribed pursuant to section 3 of P.L.2011, c.190 (C.26:2S-14.2), which provides information about the operation of the Independent Health Care Appeals Program, established pursuant to section 11 of P.L.1997, c.192 (C.26:2S-11), and how to apply for the program.

L.2011, c.190, s.2.



Section 45:9-27.2 - Repealer

45:9-27.2 Repealer
All acts and parts of acts, general or special, inconsistent with the provisions of this act, are hereby repealed to the extent of such inconsistencies only.

L.1939,c.115,s.36.



Section 45:9-27.3 - Severability

45:9-27.3 Severability
If any part or parts of this act shall be held to be invalid or unconstitutional the validity of the other parts hereof shall not thereby be affected or impaired.

L.1939, c.115, s.37.



Section 45:9-27.5 - Definitions

45:9-27.5. Definitions
As used in this act:

a. "Physician or surgeon" means a person licensed or permitted to practice medicine or surgery in this State.

b. "Contingent fee arrangement" means an agreement for medical services of one or more physicians or surgeons, including any associated or forwarding medical practitioners, under which compensation in whole or in part is contingent upon the successful accomplishment or disposition of the legal claim to which such medical services are related.

L.1975, c. 240, s. 1, eff. Oct. 24, 1975.



Section 45:9-27.6 - Bills For Treatment Subject To Claim For Workmen's Compensation Or Damages In Negligence

45:9-27.6. Bills for treatment subject to claim for workmen's compensation or damages in negligence
Any physician or surgeon who renders treatment which he knows or reasonably should know is or will be related to, or is or will be the basis of, a legal claim for workmen's compensation or damages in negligence shall provide his patient with a true, accurate and itemized copy of the bill for treatment rendered. Such physician or surgeon should certify and attest by his signature on all originals and copies of such bills to the actuality and accuracy of the examinations and treatments rendered and the amounts charged for them.

L.1975, c. 240, s. 2, eff. Oct. 24, 1975.



Section 45:9-27.7 - Fees For Treatment; Limitation

45:9-27.7. Fees for treatment; limitation
In any matter where medical services rendered to a client form any part of the basis of a legal claim for damages or workmen's compensation, a physician shall not contract for, charge, or collect a fee in excess of the following limits:

a. The physician's standard fee for the same medical services which do not form any part of the basis of a legal claim for damages or workmen's compensation; plus

b. The standard or established incremental costs, clerical or otherwise, incurred in rendering medical services which form any part of the basis of a legal claim for damages or workmen's compensation.

L.1975, c. 240, s. 3, eff. Oct. 24, 1975.



Section 45:9-27.8 - Contingent Fees; Prohibition

45:9-27.8. Contingent fees; prohibition
In any matter where medical services rendered to a client form any part of the basis of a legal claim for damages or workmen's compensation, a physician or surgeon shall not contract for, charge, or collect a contingent fee.

L.1975, c. 240, s. 4, eff. Oct. 24, 1975.



Section 45:9-27.9 - Violations; Disorderly Person

45:9-27.9. Violations; disorderly person
Any person who violates any provision of this act is a disorderly person.

L.1975, c. 240, s. 5, eff. Oct. 24, 1975.



Section 45:9-27.10 - Short Title

45:9-27.10. Short title
1. This act shall be known and may be cited as the "Physician Assistant Licensing Act."

L.1991,c.378,s.1.



Section 45:9-27.11 - Definitions.

45:9-27.11 Definitions.
2.As used in this act:

"Accredited program" means an education program for physician assistants which is accredited by the Accreditation Review Commission on Education for the Physician Assistant or its predecessor or successor agency.

"Board" means the State Board of Medical Examiners created pursuant to R.S.45:9-1.

"Committee" means the Physician Assistant Advisory Committee established pursuant to section 11 of P.L.1991, c.378 (C.45:9-27.20).

"Director" means the Director of the Division of Consumer Affairs.

"Health care facility" means a health care facility as defined in section 2 of P.L.1971, c.136 (C.26:2H-2).

"Institution" means any of the charitable, hospital, relief and training institutions, noninstitutional agencies, and correctional institutions enumerated in R.S.30:1-7.

"Physician assistant" means a health professional who meets the qualifications under P.L.1991, c.378 (C.45:9-27.10 et seq.) and holds a current, valid license issued pursuant to section 4 of P.L.1991, c.378 (C.45:9-27.13).

"Physician" means a person licensed to practice medicine and surgery pursuant to chapter 9 of Title 45 of the Revised Statutes.

"Veterans' home" means the New Jersey Veterans' Memorial Home - Menlo Park, the New Jersey Veterans' Memorial Home - Vineland, and the New Jersey Veterans' Memorial Home - Paramus.

L.1991, c.378, s.2; amended 1992, c.102, s.1; 2015, c.224, s.1.



Section 45:9-27.12 - Required License

45:9-27.12. Required license
3. a. (1) No person shall practice as a physician assistant or present, call or represent himself as a physician assistant unless that person is licensed pursuant to section 4 of this act.

(2) Nothing in this act shall be construed to limit, preclude, or otherwise interfere with the practice of any person licensed by an appropriate agency of the State of New Jersey, provided that such duties are consistent with the accepted standards of the person's profession and the person does not present himself as a physician assistant.

b. No person shall assume, represent himself as, or use the title or designation "physician assistant" or "physician assistant - certified" or the abbreviation "PA-C" or any other title or designation which indicates or implies that he is a physician assistant unless that person is licensed pursuant to section 4 of this act.

L.1991,c.378,s.3.



Section 45:9-27.13 - License Requirements.

45:9-27.13 License requirements.
4. a. The board shall issue a license as a physician assistant to an applicant who has fulfilled the following requirements:

(1)Is at least 18 years of age;

(2)Is of good moral character;

(3)Has successfully completed an accredited program; and

(4)Has passed the national certifying examination administered by the National Commission on Certification of Physician Assistants, or its successor.

b.In addition to the requirements of subsection a. of this section, an applicant for renewal of a license as a physician assistant shall:

(1)Execute and submit a sworn statement made on a form provided by the board that neither the license for which renewal is sought nor any similar license or other authority issued by another jurisdiction has been revoked or suspended; and

(2)Present satisfactory evidence that any continuing education requirements have been completed as required by P.L.1991, c.378 (C.45:9-27.10 et seq.).

c.The board, in consultation with the committee, may accept, in lieu of the requirements of subsection a. of this section, proof that an applicant for licensure holds a current license in a state which has standards substantially equivalent to those of this State.

d.(Deleted by amendment, P.L.2015, c.224)

e.A physician assistant who notifies the board in writing on forms prescribed by the board may elect to place the physician assistant's license on inactive status. A physician assistant with an inactive license shall not be subject to the payment of renewal fees and shall not practice as a physician assistant. A licensee who engages in practice while the physician assistant's license is lapsed or on inactive status shall be deemed to have engaged in professional misconduct in violation of subsection e. of section 8 of P.L.1978, c.73 (C.45:1-21) and shall be subject to disciplinary action by the committee pursuant to P.L.1978, c.73 (C.45:1-14 et seq.). A physician assistant requesting restoration from an inactive status shall be required to pay the current renewal fee and shall be required to meet the criteria for renewal as specified by the board.

L.1991, c.378, s.4; amended 1992, c.102, s.2; 1993, c.337, s.1; 2015, c.224, s.2.



Section 45:9-27.13A - Medical Malpractice Liability Insurance, Letter Of Credit Required.

45:9-27.13a Medical malpractice liability insurance, letter of credit required.
11. a. A physician assistant who engages in clinical practice in this State is required to be covered by medical malpractice liability insurance, or if such liability coverage is not available, by a letter of credit. The board shall establish by regulation the minimum amount for medical malpractice liability insurance coverage or lines of credit.

b.The physician assistant shall include, on the physician assistant's license renewal form, the name and address of the insurance carrier or the institution issuing the letter of credit to the physician assistant.

c.A physician assistant who is in violation of this section is subject to disciplinary action and civil penalties pursuant to sections 8, 9, and 12 of P.L.1978, c.73 (C.45:1-21 to 22 and 45:1-25).

d.The board shall notify all licensed physician assistants of the requirements of this section within 30 days of the date of enactment of P.L.2015, c.224 (C.45:9-27.13a et al.).

L.2015, c.224, s.11.



Section 45:9-27.15 - Practice Of Physician Assistant.

45:9-27.15 Practice of physician assistant.
6. a. A physician assistant may practice in all medical care settings, including, but not limited to, a physician's office, a health care facility, an institution, a veterans' home, or a private home, provided that:

(1)the physician assistant performs medical services within the physician assistant's education, training, and experience under the supervision of a physician pursuant to section 9 of P.L.1991, c.378 (C.45:9-27.18);

(2)the practice of the physician assistant is limited to those procedures enumerated under section 7 of P.L.1991, c.378 (C.45:9-27.16), and any other procedures that are delegated to the physician assistant by the supervising physician, as authorized under subsection d. of section 7 of P.L.1991, c.378 (C.45:9-27.16);

(3)(Deleted by amendment, P.L.2015, c.224)

(4)the supervising physician or physician assistant advises the patient at the time that services are rendered that they are to be performed by the physician assistant;

(5)the physician assistant conspicuously wears an identification tag using the term "physician assistant" or the designation, "PA-C" or "PA" whenever acting in that capacity; and

(6)any entry by a physician assistant in a clinical record is appropriately signed and followed by the designation, "PA-C" or "PA."

b.Any physician assistant who practices in violation of any of the conditions specified in subsection a. of this section shall be deemed to have engaged in professional misconduct in violation of subsection e. of section 8 of P.L.1978, c.73 (C.45:1-21).

L.1991, c.378, s.6; amended 1992, c.102, s.4; 2015, c.224, s.3.



Section 45:9-27.16 - Allowable Procedures.

45:9-27.16 Allowable procedures.
7. a. A physician assistant may perform the following procedures:

(1)Approaching a patient to elicit a detailed and accurate history, perform an appropriate physical examination, identify problems, record information, and interpret and present information to the supervising physician;

(2)Suturing and caring for wounds including removing sutures and clips and changing dressings, except for facial wounds, traumatic wounds requiring suturing in layers, and infected wounds;

(3)Providing patient counseling services and patient education consistent with directions of the supervising physician;

(4)Assisting a physician in an inpatient setting by conducting patient rounds, recording patient progress notes, determining and implementing therapeutic plans jointly with the supervising physician, and compiling and recording pertinent narrative case summaries;

(5)Assisting a physician in the delivery of services to patients requiring continuing care in a private home, nursing home, extended care facility, or other setting, including the review and monitoring of treatment and therapy plans; and

(6) Referring patients to, and promoting their awareness of, health care facilities and other appropriate agencies and resources in the community.

(7)(Deleted by amendment, P.L.2015, c.224)

b.A physician assistant may perform the following procedures only when directed, ordered, or prescribed by the supervising physician, or when performance of the procedure is delegated to the physician assistant by the supervising physician as authorized under subsection d. of this section:

(1)Performing non-invasive laboratory procedures and related studies or assisting duly licensed personnel in the performance of invasive laboratory procedures and related studies;

(2)Giving injections, administering medications, and requesting diagnostic studies;

(3)Suturing and caring for facial wounds, traumatic wounds requiring suturing in layers, and infected wounds;

(4)Writing prescriptions or ordering medications in an inpatient or outpatient setting in accordance with section 10 of P.L.1991, c.378 (C.45:9-27.19); and

(5)Prescribing the use of patient restraints.

c.A physician assistant may assist a supervising surgeon in the operating room when a qualified assistant physician is not required by the board and a second assistant is deemed necessary by the supervising surgeon.

d.A physician assistant may perform medical services beyond those explicitly authorized in this section, when such services are delegated by a supervising physician with whom the physician assistant has signed a delegation agreement pursuant to section 8 of P.L.1991, c.378 (C.45:9-27.17). The procedures delegated to a physician assistant shall be limited to those customary to the supervising physician's specialty and within the supervising physician's and the physician assistant's competence and training.

e.Notwithstanding subsection d. of this section, a physician assistant shall not be authorized to measure the powers or range of human vision, determine the accommodation and refractive states of the human eye, or fit, prescribe, or adapt lenses, prisms, or frames for the aid thereof. Nothing in this subsection shall be construed to prohibit a physician assistant from performing a routine visual screening.

L.1991, c.378, s.7; amended 1992, c.102, s.5; 1998, c.125, s.1; 2015, c.224, s.7.



Section 45:9-27.17 - Physician's Responsibility For Assistant.

45:9-27.17 Physician's responsibility for assistant.
8. a. (Deleted by amendment, P.L.2015, c.224)

b.Any physician who permits a physician assistant under the physician's supervision to practice contrary to the provisions of P.L.1991, c.378 (C.45:9-27.10 et seq.) shall be deemed to have engaged in professional misconduct in violation of subsection e. of section 8 of P.L.1978, c.73 (C.45:1-21) and shall be subject to disciplinary action by the board pursuant to P.L.1978, c.73 (C.45:1-14 et seq.);

c.In the performance of all practice-related activities, including, but not limited to, the ordering of diagnostic, therapeutic, and other medical services, a physician assistant shall be conclusively presumed to be the agent of the physician under whose supervision the physician assistant is practicing.

d.A physician who supervises a physician assistant may maintain a written delegation agreement with the physician assistant. A physician assistant shall sign a separate written agreement with each physician who delegates medical services in accordance with the provisions of subsection d. of section 7 of P.L.1991, c.378 (C.45:9-27.16). However, a written delegation agreement may be executed by a single-specialty physician practice, provided it is signed by all of the delegating physicians supervising the physician assistant. In the case of a multi-specialty physician practice, a written delegation agreement may be executed for each physician specialty within the practice, provided it is signed by all of the delegating physicians supervising the physician assistant in that specialty area. Nothing in this section shall authorize the execution of a global written delegation agreement between a physician assistant and a multi-specialty physician practice. The agreement shall:

(1)state that the physician will exercise supervision over the physician assistant in accordance with the provisions of P.L.1991, c.378 (C.45:9-27.10 et seq.) and any rules adopted by the board;

(2)be signed and dated annually by the physician and the physician assistant, and updated as necessary to reflect any changes in the practice or the physician assistant's role in the practice; and

(3)be kept on file at the practice site, be provided to the Physician Assistant Advisory Committee, and be kept on file by the committee.

e.The delegation agreement shall include, but need not be limited to, the following provisions:

(1)The physician assistant's role in the practice, including any specific aspects of care that require prior consultation with the supervising physician;

(2)A determination of whether the supervising physician requires personal review of all charts and records of patients and countersignature by the supervising physician of all medical services performed under the delegation agreement, including prescribing and administering medication as authorized under section 10 of P.L.1991, c.378 (C.45:9-27.19). This provision shall state the specified time period in which a review and countersignature shall be completed by the supervising physician. If no review and countersignature is necessary, the agreement must specifically state such provision; and

(3)The locations of practice where the physician assistant may practice under the delegation agreement, including licensed facilities in which the physician authorizes the physician assistant to provide medical services.

L.1991, c.378, s.8; amended 2015, c.224, s.5.



Section 45:9-27.18 - Supervision.

45:9-27.18 Supervision.
9. a. A physician assistant shall be under the supervision of a physician at all times during which the physician assistant is working in an official capacity.

b.Supervision of a physician assistant shall be continuous but shall not be construed as necessarily requiring the physical presence of the supervising physician, provided that the supervising physician and physician assistant maintain contact through electronic, or other means of, communication.

(1)(Deleted by amendment, P.L.2015, c.224)

(2)(Deleted by amendment, P.L.2015, c.224)

(3)(Deleted by amendment, P.L.2015, c.224)

c.(Deleted by amendment, P.L.2015, c.224)

(1)(Deleted by amendment, P.L.2015, c.224)

(2)(Deleted by amendment, P.L.2015, c.224)

(3)(Deleted by amendment, P.L.2015, c.224)

d.(Deleted by amendment, P.L.2015, c.224)

(1)(Deleted by amendment, P.L.2015, c.224)

(2)(Deleted by amendment, P.L.2015, c.224)

(3)(Deleted by amendment, P.L.2015, c.224)

e.It is the obligation of each supervising physician and physician assistant to ensure that: (1) the physician assistant's scope of practice is identified; (2) delegation of medical tasks is appropriate to the physician assistant's level of competence; (3) the relationship of, and access to, the supervising physician is defined; and (4) a process for evaluation of the physician assistant's performance is established.

L.1991, c.378, s.9; amended 1993, c.337, s.2; 1998, c.125, s.2; 2015, c.224, s.6.



Section 45:9-27.18A - Response To Emergencies; Immunity From Civil Damages.

45:9-27.18a Response to emergencies; immunity from civil damages.
12. a. A physician assistant licensed in this State, or licensed or authorized to practice in any other jurisdiction of the United States or credentialed as a physician assistant by a federal employer, who is responding to a need for medical care created by an emergency or a State or local disaster, excluding an emergency situation that occurs in the place of the physician assistant's employment, may render such care as the physician assistant is able to provide without supervision, or with such supervision as is available.

b.A physician who supervises a physician assistant providing medical care in response to an emergency or a State or local disaster shall not be required to meet the requirements set forth for a supervising physician in P.L.1991, c.378 (C.45:9-27.10 et seq.).

c. (1) A physician assistant licensed in this State, or licensed or authorized to practice in any other jurisdiction of the United States, who voluntarily and gratuitously, and other than in the ordinary course of employment or practice, renders emergency medical assistance, shall not be liable for civil damages for any personal injury that results from an act or omission by the physician assistant in rendering emergency care that may constitute ordinary negligence.

(2)A physician who supervises a physician assistant voluntarily and gratuitously providing emergency care as described in this subsection shall not be liable for civil damages for any personal injury that results from an act or omission by the physician assistant rendering emergency care.

d.The immunity granted under subsection c. of this section shall not apply to an act or omission constituting gross, willful, or wanton negligence or when the medical assistance is rendered at a hospital, physician's office, or other health care delivery entity where those services are normally rendered.

L.2015, c.224, s.12.



Section 45:9-27.19 - Dispensing Of Medication.

45:9-27.19 Dispensing of medication.
10. A physician assistant may order, prescribe, dispense, and administer medications and medical devices to the extent delegated by a supervising physician.

a.Controlled dangerous substances may only be ordered or prescribed if:

(1)a supervising physician has authorized a physician assistant to order or prescribe Schedule II, III, IV, or V controlled dangerous substances in order to:

(a)continue or reissue an order or prescription for a controlled dangerous substance issued by the supervising physician;

(b)otherwise adjust the dosage of an order or prescription for a controlled dangerous substance originally ordered or prescribed by the supervising physician, provided there is prior consultation with the supervising physician;

(c)initiate an order or prescription for a controlled dangerous substance for a patient, provided there is prior consultation with the supervising physician if the order or prescription is not pursuant to subparagraph (d) of this paragraph; or

(d)initiate an order or prescription for a controlled dangerous substance as part of a treatment plan for a patient with a terminal illness, which for the purposes of this subparagraph means a medical condition that results in a patient's life expectancy being 12 months or less as determined by the supervising physician;

(2)the physician assistant has registered with, and obtained authorization to order or prescribe controlled dangerous substances from, the federal Drug Enforcement Administration and any other appropriate State and federal agencies; and

(3)the physician assistant complies with all requirements which the board shall establish by regulation for the ordering, prescription, or administration of controlled dangerous substances, all applicable educational program requirements, and continuing professional education programs approved pursuant to section 16 of P.L.1991, c.378 (C.45:9-27.25).

b.(Deleted by amendment, P.L.2015, c.224)

c.(Deleted by amendment, P.L.2015, c.224)

d.In the case of an order or prescription for a controlled dangerous substance, the physician assistant shall print on the order or prescription the physician assistant's Drug Enforcement Administration registration number.

e.The dispensing of medication or a medical device by a physician assistant shall comply with relevant federal and State regulations, and shall occur only if: (1) pharmacy services are not reasonably available; (2) it is in the best interest of the patient; or (3) the physician assistant is rendering emergency medical assistance.

f.A physician assistant may request, receive, and sign for prescription drug samples and may distribute those samples to patients.

L.1991, c.378, s.10; amended 1998, c.125, s.3; 2005, c.48; 2015, c.224, s.7.



Section 45:9-27.20 - Physician Assistant Advisory Committee

45:9-27.20. Physician Assistant Advisory Committee
11. There is created within the State Board of Medical Examiners, a Physician Assistant Advisory Committee. The committee shall consist of five members who are residents of this State, one of whom shall be a public member and one of whom shall be a physician licensed pursuant to chapter 9 of Title 45 of the Revised Statutes. The remaining three members shall be, except for those first appointed, physician assistants licensed in accordance with the provisions of this act. The physician assistant members first appointed to the committee need not be licensed in this State but shall be physician assistants certified by the National Commission on Certification of Physician Assistants.

The Governor shall appoint the members of the committee for a term of three years, except that of the members first appointed, two shall be appointed for a term of one year, two shall be appointed for a term of two years and one shall be appointed for a term of three years. Each member shall serve until his successor has been qualified. Any vacancy in the membership of the committee shall be filled for the unexpired term in the same manner as the original appointments were made. No member shall serve for more than two consecutive terms in addition to any unexpired term to which he has been appointed. The Governor may remove a member of the committee for cause.

Members of the committee shall be compensated and reimbursed for actual expenses reasonably incurred in the performance of their official duties in accordance with subsection a. of section 2 of P.L.1977, c.285 (C.45:1-2.5).

L.1991,c.378,s.11; amended 1992,c.102,s.6.



Section 45:9-27.21 - Election Of Officers; Meetings.

45:9-27.21 Election of officers; meetings.
12. The committee shall annually elect from among its members a president and vice-president. The committee shall meet six times a year and may hold additional meetings as necessary to discharge its duties. In addition to such meetings, the committee shall meet at the call of the president, the board, or the Attorney General.

L.1991, c.378, s.12; amended 1992, c.102, s.7; 2015, c.224, s.8.



Section 45:9-27.22 - Executive Director

45:9-27.22. Executive Director
13. An Executive Director of the committee shall be appointed by the director and shall serve at the director's pleasure. The salary of the Executive Director shall be determined by the director within the limits of available funds. The director shall be empowered within the limits of available funds to hire any assistants and confidential investigative personnel as are necessary to administer this act.

L.1991,c.378,s.13; amended 1992,c.102,s.8.



Section 45:9-27.23 - Powers, Duties.

45:9-27.23 Powers, duties.
14. a. The committee may have the following powers and duties, as delegated by the board:

(1)to evaluate and pass upon the qualifications of candidates for licensure;

(2)to take disciplinary action, in accordance with P.L.1978, c.73 (C.45:1-14 et seq.), against a physician assistant who violates any provision of this act; and

(3)(Deleted by amendment, P.L.2015, c.224)

(4)subject to the requirements of section 16 of P.L.1991, c.378 (C.45:9-27.25), to adopt standards for and approve continuing education programs.

b.In addition to the powers and duties specified in subsection a. of this section, the committee may make recommendations to the board regarding any subjects pertinent to this act or to the practice of physician assistants.

L.1991, c.378, s.14; amended 1992, c.102, s.9; 2015, c.224, s.9.



Section 45:9-27.25 - Continuing Professional Education

45:9-27.25. Continuing professional education
16. a. The board, or the committee if so delegated by the board, shall:

(1) approve only such continuing professional education programs as are available to all physician assistants in this State on a reasonable nondiscriminatory basis. Programs may be held within or without this State, but shall be held so as to enable physician assistants in all areas of the State to attend;

(2) establish standards for continuing professional education programs, including the specific subject matter and content of courses of study and the selection of instructors;

(3) accredit educational programs offering credits towards the continuing professional education requirements; and

(4) establish the number of credits of continuing professional education required of each applicant for license renewal. Each credit shall represent or be equivalent to one hour of actual course attendance, or in the case of those electing an alternative method of satisfying the requirements of this act, shall be approved by the board and certified pursuant to procedures established for that purpose.

b. The board may, at its discretion:



(1) waive the requirements of paragraph (2) of subsection b. of section 4 of this act for due cause; and

(2) accredit courses with non-hourly attendance, including home study courses, with appropriate procedures for the issuance of credit upon satisfactory proof of the completion of such courses.

c. If any applicant for renewal of registration completes a number of credit hours in excess of the number established pursuant to paragraph (4) of subsection a. of this section, the excess credit may, at the discretion of the board, be applicable to the continuing education requirement for the following biennial renewal period but shall not be applicable thereafter.

L.1991,c.378,s.16; amended 1992,c.102,s.11.



Section 45:9-27.26 - Powers, Duties Of Board.

45:9-27.26 Powers, duties of board.
17. In consultation with the committee, the board shall, in addition to such other powers and duties as it may possess by law:

a.Administer and enforce the provisions of P.L.1991, c.378 (C.45:9-27.10 et seq.);

b.Adopt and promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of P.L.1991, c.378 (C.45:9-27.10 et seq.);

c.Establish professional standards for persons licensed under P.L.1991, c.378 (C.45:9-27.10 et seq.);

d.Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that the board shall have the right to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent books, papers, or records;

e.Conduct proceedings before any board, agency, or court of competent jurisdiction for the enforcement of the provisions of P.L.1991, c.378 (C.45:9-27.10 et seq.);

f.Evaluate and pass upon the qualifications of candidates for licensure;

g.(Deleted by amendment, P.L.2015, c.224)

h.(Deleted by amendment, P.L.2015, c.224)

i.Subject to the requirements of section 16 of P.L.1991, c.378 (C.45:9-27.25), establish standards for and approve continuing education programs; and

j.Have the enforcement powers provided pursuant to P.L.1978, c.73 (C.45:1-14 et seq.).

L.1991, c.378, s.17; amended 1992, c.102, s.12; 2015, c.224, s.10.



Section 45:9-27.27 - Enforcement

45:9-27.27. Enforcement
18. The provisions of the uniform enforcement law, P.L.1978, c.73 (C.45:1-14 et seq.), shall apply to this act. The authority of the board may be delegated to the committee at the discretion of the board.

L.1991,c.378,s.18; amended 1992,c.102,s.13.



Section 45:9-27.28 - Fees For Licenses

45:9-27.28. Fees for licenses
19. a. The board shall by rule or regulation establish, prescribe or change the fees for licenses, renewals of licenses or other services provided by the board or the committee pursuant to the provisions of this act. Licenses shall be issued for a period of two years and be biennially renewable, provided however, that the board may, in order to stagger the expiration dates thereof, provide that those licenses first issued or renewed after the effective date of this act shall expire and become void on a date fixed by the board, not sooner than six months nor later than 29 months after the date of issue.

b. Fees shall be established, prescribed or changed by the board pursuant to subsection a. of this section to the extent as is necessary to defray all proper expenses incurred by the committee, the board and any staff employed to administer this act. However, fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

c. All fees and any fines imposed by the board shall be paid to the board and shall be forwarded to the State Treasurer and become part of the General Fund.

d. There shall be annually appropriated to the Department of Law and Public Safety for the use of the board such sums as shall be necessary to implement and effectuate the provisions of this act.

L.1991,c.378,s.19; amended 1992,c.102,s.14.



Section 45:9-37.11 - Short Title

45:9-37.11. Short title
This act shall be known and may be cited as the "Physical Therapist Licensing Act of 1983."

L.1983, c. 296, s. 1.



Section 45:9-37.12 - Legislative Findings And Declarations

45:9-37.12. Legislative findings and declarations
The Legislature finds and declares that the public interest requires the regulation of the practice of physical therapy and the establishment of clear licensure standards for physical therapists; and that the health and welfare of the citizens of this State will be protected by identifying to the public those individuals who are qualified and legally authorized to practice physical therapy.

L.1983, c. 296, s. 2.

45:9-37.13 Definitions.

3.As used in this act:

"Board" means the State Board of Physical Therapy Examiners established pursuant to section 5 of this act.

"Direct supervision" means the presence of the supervising physical therapist on site, available to respond to any consequence occurring during any treatment procedure.

"Physical therapist" means a natural person who holds a current, valid license to practice physical therapy pursuant to the provisions of this act and in accordance with regulations of the board.

"Physical therapist assistant" means a natural person who is licensed pursuant to the provisions of this act and who assists a licensed physical therapist under his direct supervision in accordance with this act and regulations of the board.

"Physical therapy"and "physical therapy practice" mean the identification of physical impairment or movement-related functional limitation that occurs as a result of injury or congenital or acquired disability, or other physical dysfunction through examination, evaluation and diagnosis of the physical impairment or movement-related functional limitation and the establishment of a prognosis for the resolution or amelioration thereof, and treatment of the physical impairment or movement-related functional limitation, which shall include, but is not limited to, the alleviation of pain, physical impairment and movement-related functional limitation by therapeutic intervention, including treatment by means of manual therapy techniques and massage, electro-therapeutic modalities, the use of physical agents, mechanical modalities, hydrotherapy, therapeutic exercises with or without assistive devices, neurodevelopmental procedures, joint mobilization, movement-related functional training in self-care, providing assistance in community and work integration or reintegration, providing training in techniques for the prevention of injury, impairment, movement-related functional limitation, or dysfunction, providing consultative, educational, other advisory services, and collaboration with other health care providers in connection with patient care, and such other treatments and functions as may be further defined by the board by regulation.

L.1983,c.296,s.3; amended 2003, c.18, s.1.



Section 45:9-37.13 - Definitions.

45:9-37.13 Definitions.

3.As used in this act:

"Board" means the State Board of Physical Therapy Examiners established pursuant to section 5 of this act.

"Direct supervision" means the presence of the supervising physical therapist on site, available to respond to any consequence occurring during any treatment procedure.

"Physical therapist" means a natural person who holds a current, valid license to practice physical therapy pursuant to the provisions of this act and in accordance with regulations of the board.

"Physical therapist assistant" means a natural person who is licensed pursuant to the provisions of this act and who assists a licensed physical therapist under his direct supervision in accordance with this act and regulations of the board.

"Physical therapy"and "physical therapy practice" mean the identification of physical impairment or movement-related functional limitation that occurs as a result of injury or congenital or acquired disability, or other physical dysfunction through examination, evaluation and diagnosis of the physical impairment or movement-related functional limitation and the establishment of a prognosis for the resolution or amelioration thereof, and treatment of the physical impairment or movement-related functional limitation, which shall include, but is not limited to, the alleviation of pain, physical impairment and movement-related functional limitation by therapeutic intervention, including treatment by means of manual therapy techniques and massage, electro-therapeutic modalities, the use of physical agents, mechanical modalities, hydrotherapy, therapeutic exercises with or without assistive devices, neurodevelopmental procedures, joint mobilization, movement-related functional training in self-care, providing assistance in community and work integration or reintegration, providing training in techniques for the prevention of injury, impairment, movement-related functional limitation, or dysfunction, providing consultative, educational, other advisory services, and collaboration with other health care providers in connection with patient care, and such other treatments and functions as may be further defined by the board by regulation.

L.1983,c.296,s.3; amended 2003, c.18, s.1.



Section 45:9-37.14 - Practice Not To Authorize Other Practices.

45:9-37.14 Practice not to authorize other practices.

4. a. (Deleted by amendment, P.L.2003, c.18).

b.Nothing in P.L.1983, c.296 (C.45:9-37.11 et seq.), shall be construed to authorize the interpretation of data for the purpose of diagnosing disease, organic condition or the practice of medicine and surgery, chiropractic, podiatry, occupational therapy, or prosthetics by any person not licensed to do so pursuant to Title 45 of the Revised Statutes.

c.Nothing in P.L.1983, c.296 (C.45:9-37.11 et seq.), shall authorize the practice of dentistry by any person not licensed to do so pursuant to chapter 6 of Title 45 of the Revised Statutes.

L.1983,c.296,s.4; amended 2003, c.18, s.2.



Section 45:9-37.15 - State Board Of Physical Therapy Examiners.

45:9-37.15 State Board of Physical Therapy Examiners.

5.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the State Board of Physical Therapy Examiners. The board shall consist of 11 members who are residents of the State, two of whom shall be public members and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.). Of the remaining eight members six shall be licensed physical therapists who have been actively engaged in the practice of physical therapy in this State for at least five years immediately preceding their appointment, one shall be a licensed physical therapist assistant who has been actively engaged in practice as a physical therapist assistant for at least five years immediately preceding his appointment, and one shall be a physician licensed to practice medicine and surgery pursuant to chapter 9 of Title 45 of the Revised Statutes.

The Governor shall appoint members to the board with the advice and consent of the Senate. The Governor shall appoint each member for a term of three years, except that of the physical therapist members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and two shall serve for a term of one year. Each member shall hold office until the member's successor has been qualified. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for the original appointment. No member of the board may serve more than two successive terms in addition to any unexpired term to which the member has been appointed. Upon a vacancy in the membership of the board, any professional association of physical therapists and physical therapist assistants, or individual, may submit recommendations to the Governor for his consideration. The Governor may remove any member of the board for cause, which may include, but shall not be limited to, professional misconduct and repeated failure to attend board meetings.

L.1983,c.296,s.5; amended 2003, c.18, s.3.



Section 45:9-37.16 - Compensation And Reimbursement Of Expenses

45:9-37.16. Compensation and reimbursement of expenses
Members of the board shall be compensated and reimbursed for expenses and provided with office and meeting facilities pursuant to section 2 of P.L.1977, c. 285 (C. 45:1-2.5).

L.1983, c. 296, s. 6.



Section 45:9-37.17 - Officers; Meetings

45:9-37.17. Officers; meetings
The board shall annually elect from among its members a chairman, vice-chairman and a secretary. The board shall meet twice per year and may hold additional meetings as necessary to discharge its duties.

L.1983, c. 296, s. 7.



Section 45:9-37.18 - Duties Of Board.

45:9-37.18 Duties of board.

8. a. The board shall:

(1)Administer and enforce the provisions of P.L.1983, c.296 (C.45:9-37.11 et seq.) and P.L.2003, c.18 (C.45:9-37.34b et al.);

(2)Establish procedures for application for licensure;

(3)Establish standards for, and adopt and administer examinations for licensure;

(4)Review and pass upon the qualifications of applicants for licensure;

(5)Insure the proper conduct and standards of examinations;

(6)Issue and renew licenses to physical therapists and physical therapist assistants pursuant to this act;

(7)Establish disciplinary measures, including but not limited to, suspending, revoking, or refusing to renew the license of a physical therapist or physical therapist assistant pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

(8)Maintain a record of every physical therapist and physical therapist assistant licensed in this State, his place of business, his place of residence, and the date and number of his license;

(9)Conduct hearings into allegations of misconduct by licensees;

(10) Establish requirements and standards for continuing education and approve courses that are eligible to meet the requirements as provided in section 25 of P.L.2003, c.18 (C.45:9-37.34f);

(11) Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that the board shall have the right to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent books, papers or records;

(12) Conduct proceedings before any board, agency or court of competent jurisdiction for the enforcement of the provisions of P.L.1983, c.296 (C.45:9-37.11 et seq.) and P.L.2003, c.18 (C.45:9-37.34b et al.);

(13) Conduct investigations as necessary and have the enforcement powers provided pursuant to P.L.1978, c.73 (C.45:1-14 et seq.);

(14) Within 180 days of the effective date of P.L.2003, c.18, establish standards in accordance with the provisions of section 22 of P.L.2003, c.18 (C.45:9-37.34c), in collaboration with the State Board of Medical Examiners and other appropriate professional licensing boards established pursuant to Title 45 of the Revised Statutes, setting forth the conditions under which a physical therapist is required to refer an individual being treated by a physical therapist to or consult with a practitioner licensed to practice dentistry, podiatry or medicine and surgery in this State, or other appropriate licensed health care professional. Pending adoption of the standards: (a) a physical therapist shall refer any individual who has failed to demonstrate reasonable progress within 30 days of the date of initial treatment to a licensed health care professional; and (b) a physical therapist, not more than 30 days from the date of initial treatment of functional limitation or pain, shall consult with the individual's licensed health care professional of record as to the appropriateness of the treatment, or, in the event that there is no identified licensed health care professional of record, recommend that the individual consult with a licensed health care professional of the individual's choice;

(15) Establish mechanisms to assure that the public has access to physical therapists' services, and report back to the Senate Health, Human Services and Senior Citizens and Assembly Regulated Professions and Independent Authorities Committees, or their successors, regarding this access; and

(16) Promulgate rules and regulations necessary for the performance of its duties and the implementation of this act.

b.In addition to the provisions of subsection a. of this section, the board may establish standards of professional behavior.

L.1983,c.296,s.8; amended 2003, c.18, s.4.



Section 45:9-37.19 - License Required To Practice, Assist At, Physical Therapy.

45:9-37.19 License required to practice, assist at, physical therapy.

9.No person shall practice physical therapy or act as a physical therapist assistant, whether or not compensation is received or expected, unless the person holds a valid license to practice in this State; however, nothing in this section shall be construed to:

a.Prohibit any student enrolled in a school or post-graduate course of physical therapy or in a course of study for training as a physical therapist assistant that is approved or recognized by the board from performing physical therapy or acting as a physical therapist assistant, as appropriate, which is necessary to his course of study;

b.Prohibit any person licensed to practice in this State under any other law from engaging in the practice for which the person is licensed, provided that: the procedures or duties performed by that person are within the scope of that person's practice as established by law and the accepted standards of practice of the profession for which the person is licensed; and the person does not represent himself as a physical therapist or physical therapist assistant; or

c.Prohibit any person employed by an agency, bureau or division of the federal government from practicing physical therapy within the scope of his official duties.

L.1983,c.296,s.9; amended 2003, c.18, s.5.



Section 45:9-37.20 - Supervision Of Physical Therapist Assistants.

45:9-37.20 Supervision of physical therapist assistants.

10. a. No physical therapist shall supervise more physical therapist assistants at any one time than in the opinion of the board can be adequately supervised. Under usual circumstances the maximum number of physical therapist assistants that may be supervised by a physical therapist shall be two, except that, upon application, the board may permit the supervision of a greater number of physical therapist assistants if it feels there would be adequate supervision and the public health and safety would be served.

b.A licensed physical therapist assistant may initiate patient physical therapy treatment consistent with the role of a physical therapist assistant, as defined by the board or otherwise provided in P.L.1983, c.296, (C.45:9-37.11 et seq.) or P.L.2003, c.18 (C.45:9-37.34b et al.), only at the discretion of, and under the direct supervision of, a licensed physical therapist.

L.1983,c.296,s.10; amended 2003, c.18, s.6.



Section 45:9-37.21 - Division Of Fees, Payments For Referrals.

45:9-37.21 Division of fees, payments for referrals.

11. No physical therapist or physical therapist assistant shall engage directly or indirectly in the division, transferring, assigning, rebating or refunding of fees received for professional services or pay or accept fees or commissions for referrals for professional services; however, nothing in this section shall be construed to prohibit physical therapists who are members of a professional association or other business entity, properly organized pursuant to law, from making a division of fees among themselves as determined by contract to be necessary to defray joint operating costs or pay salaries, benefits, or other compensation to employees.

L.1983,c.296,s.11; amended 2003, c.18, s.7.



Section 45:9-37.22 - Requirements For Licensure As Physical Therapist.

45:9-37.22 Requirements for licensure as physical therapist.

12. To be eligible for licensure as a physical therapist, an applicant shall:

a.Have completed a program in physical therapy from an accredited college or university which has been approved by the board;

b.Successfully complete a written examination approved by the board;

c.Possess at least a master's degree from an accredited college or university, except for an applicant who prior to January 1, 2003, possessed a minimum of a bachelor's degree from an accredited college or university;

d.Have experience satisfactory to the board, in accordance with regulations of the board;

e.Be at least 18 years of age;

f.Be of good moral character; and

g.Meet such other requirements as may be established by the board by regulation.

L.1983,c.296,s.12; amended 2003, c.18, s.8.



Section 45:9-37.23 - Licensing Of Graduate Of Foreign School.

45:9-37.23 Licensing of graduate of foreign school.

13. An applicant for licensure who is a graduate of a foreign school of physical therapy shall furnish evidence satisfactory to the board that the applicant:

a.Has completed a course of study in physical therapy which is substantially equivalent to that provided in an accredited program approved by the board;

b.Has successfully completed a written examination approved by the board; and

c.Is a graduate of a recognized college or university.

L.1983,c.296,s.13; amended 2003, c.18, s.9.



Section 45:9-37.24 - Application, Renewal, Reinstatement Fees.

45:9-37.24 Application, renewal, reinstatement fees.

14. a. A fee established by the board by regulation shall accompany each application for licensure. Licenses shall expire biennially at a time established by the board and may be renewed upon submission of a renewal application to the board. If the renewal fee is not paid by the designated date, the license shall automatically expire, but may be reinstated by the board within two years of its expiration date upon payment of a reinstatement fee. The license fee payable to the board for a new or reinstated license may be pro rated at the discretion of the board. Reinstatement of a license may include a requirement that renewal of a lapsed license be renewed under the procedures established for initial licensure.

b.Fees shall be established, prescribed or changed by the board for examinations, licensure and other services performed pursuant to section 2 of P.L.1974, c.46 (C.45:1-3.2).

c.All fees and any fines imposed by the board shall be paid to the board and shall be forwarded to the State Treasurer and be part of the General Fund.

L.1983,c.296,s.14; amended 2003, c.18, s.10.



Section 45:9-37.25 - Written Examination.

45:9-37.25 Written examination.

15. The written examination provided for in sections 12 and 13 of this act and section 21 of P.L.2003, c.18 (C.45:9-37.34b) shall test the applicant's knowledge of basic and clinical sciences as they relate to physical therapy and physical therapy theory and procedures and any other subjects the board may deem useful to test the applicant's fitness to practice physical therapy or act as a physical therapist assistant. Examinations shall be held within the State at a time and place to be determined by the board. The board shall give adequate written notice of the examination to applicants for licensure and examination.

If an applicant fails his first examination, the applicant may take a second examination no more than two years from the date of the initial examination. Additional examinations may be given at the discretion of the board.

L.1983,c.296,s.15; amended 2003, c.18, s.11.



Section 45:9-37.26 - Assistants; Alternate Standards For Examination

45:9-37.26. Assistants; alternate standards for examination
The board may establish alternate standards for the examination of an applicant as a physical therapist assistant.

L.1983, c. 296, s. 16.



Section 45:9-37.27 - Issuance Of License.

45:9-37.27 Issuance of license.

17. The board shall issue a license to each applicant for licensure as a physical therapist or physical therapist assistant who, in the judgment of the board, qualifies for licensure pursuant to this act and P.L.2003, c.18 (C.45:9-37.34b et al.).

L.1983,c.296,s.17; amended 2003,c.18,s.12.



Section 45:9-37.28 - Issuance Of License To Holder Of Out-of-state License.

45:9-37.28 Issuance of license to holder of out-of-State license.

18. Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board shall issue without examination to a physical therapist or physical therapist assistant who holds a valid license issued by another state or possession of the United States or the District of Columbia which, in the judgment of the board, has education and experience requirements substantially equivalent to the requirements of this act and P.L.2003, c.18 (C.45:9-37.34b et al.).

L.1983,c.296,s.18; amended 2003, c.18, s.13.

45:9-37.29 Issuance of temporary license.

19. a. (Deleted by amendment, P.L.2003, c.18).

b.Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board may issue without examination a temporary license to practice physical therapy or act as a physical therapist assistant in this State to a person who is qualified, in the judgment of the board, to practice as a physical therapist or physical therapist assistant, and who provides evidence that he is in the State on a temporary basis to assist in a medical emergency or to engage in a special project, teaching assignment or other activity approved by the board relating to physical therapy practice. A temporary license shall expire one year from its date of issue, however, it may be renewed by the board for an additional one-year period. A temporary license shall be surrendered to the board upon its expiration.

L.1983,c.296,s.19; amended 2003, c.18, s.14.



Section 45:9-37.29 - Issuance Of Temporary License.

45:9-37.29 Issuance of temporary license.

19. a. (Deleted by amendment, P.L.2003, c.18).

b.Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board may issue without examination a temporary license to practice physical therapy or act as a physical therapist assistant in this State to a person who is qualified, in the judgment of the board, to practice as a physical therapist or physical therapist assistant, and who provides evidence that he is in the State on a temporary basis to assist in a medical emergency or to engage in a special project, teaching assignment or other activity approved by the board relating to physical therapy practice. A temporary license shall expire one year from its date of issue, however, it may be renewed by the board for an additional one-year period. A temporary license shall be surrendered to the board upon its expiration.

L.1983,c.296,s.19; amended 2003, c.18, s.14.



Section 45:9-37.30 - Use Of Certain Titles, Designations Restricted.

45:9-37.30 Use of certain titles, designations restricted.

20. No person, business entity or its employees, agents or representatives shall use the titles "physical therapist," "physiotherapist," "registered physical therapist," "licensed physical therapist," "physical therapist assistant," "registered physical therapist assistant," "licensed physical therapist assistant," "physical therapy assistant," or the abbreviations "PT" or "RPT," "LPT," "PTA," "RPTA," "LPTA," or any other title, designation, words, letters, abbreviations, or insignia indicating the practice of physical therapy unless licensed to practice as a physical therapist or physical therapist assistant under the provision of this act.

L.1983,c.296,s.20; amended 2003, c.18, s.15.

45:9-37.31 Titles, abbreviations for licensees.

21. Any person who holds a license as a physical therapist pursuant to this act may use the title "physical therapist," or "licensed physical therapist," or the abbreviations "PT" or "LPT." Any person who holds a license as a physical therapist assistant pursuant to this act may use the title "physical therapist assistant," "licensed physical therapist assistant," or the abbreviations "PTA" or "LPTA."

L.1983,c.296,s.21; amended 2003, c.18, s.16.

45:9-37.32. Registered physical therapists and assistants; continuance of practice and issuance of license; fee
Any person who is registered in this State as a physical therapist or a physical therapist assistant on the effective date of this act may continue to practice physical therapy under his current registration until its expiration, and to obtain a license under this act without examination upon payment of a fee.

L.1983, c. 296, s. 22.



Section 45:9-37.31 - Titles, Abbreviations For Licensees.

45:9-37.31 Titles, abbreviations for licensees.

21. Any person who holds a license as a physical therapist pursuant to this act may use the title "physical therapist," or "licensed physical therapist," or the abbreviations "PT" or "LPT." Any person who holds a license as a physical therapist assistant pursuant to this act may use the title "physical therapist assistant," "licensed physical therapist assistant," or the abbreviations "PTA" or "LPTA."

L.1983,c.296,s.21; amended 2003, c.18, s.16.

45:9-37.32. Registered physical therapists and assistants; continuance of practice and issuance of license; fee
Any person who is registered in this State as a physical therapist or a physical therapist assistant on the effective date of this act may continue to practice physical therapy under his current registration until its expiration, and to obtain a license under this act without examination upon payment of a fee.

L.1983, c. 296, s. 22.



Section 45:9-37.32 - Registered Physical Therapists And Assistants; Continuance Of Practice And Issuance Of License; Fee

45:9-37.32. Registered physical therapists and assistants; continuance of practice and issuance of license; fee
Any person who is registered in this State as a physical therapist or a physical therapist assistant on the effective date of this act may continue to practice physical therapy under his current registration until its expiration, and to obtain a license under this act without examination upon payment of a fee.

L.1983, c. 296, s. 22.



Section 45:9-37.33 - Orders, Rules And Regulations Of State Board Of Medical Examiners; Continuance

45:9-37.33. Orders, rules and regulations of state board of medical examiners; continuance
This act shall not affect the orders, rules and regulations regarding physical therapists or physical therapist assistants made or promulgated by the New Jersey State Board of Medical Examiners consistent with the purposes and provisions of this act which shall continue with full force and effect until amended, modified or repealed by the board established pursuant to this act.

L.1983, c. 296, s. 23.



Section 45:9-37.34 - Application Of P. L.1978, C. 73 And P. L.1974, C. 46

45:9-37.34. Application of P.L.1978, c. 73 and P.L.1974, c. 46
The provisions of P.L.1978, c. 73 (C. 45:1-14 et seq.) and P.L.1974, c. 46 (C.45:1-3.1 et seq.) shall apply to this act.

L.1983, c. 296, s. 24.



Section 45:9-37.34A - Administration Of Physical Modalities By Employees Of Physical Therapists.

45:9-37.34a Administration of physical modalities by employees of physical therapists.

4. a. A licensed physical therapist shall not permit an employee to administer physical modalities to patients unless that employee is a licensed physical therapist, licensed physical therapist assistant, or other health care provider licensed in this State to administer those modalities.

As used in this subsection, physical modalities mean ultraviolet (B and C bands) and electromagnetic rays, including, but not limited to, deep heating agents, microwave diathermy, shortwave diathermy, and ultrasound or any other treatment proscribed by the board.

b.Nothing in this section shall be construed to prohibit any person licensed to practice in this State under any other law from engaging in any activity which is within the scope of his practice.

L.1990,c.68,s.4; amended 2003, c.18, s.17.

45:9-37.34b Eligibility for licensure as a physical therapist assistant.

21. To be eligible for licensure as a physical therapist assistant, an applicant shall:

a.Possess at least an Associate in Arts degree from an accredited college or university;

b.Have completed a two-year physical therapist assistant program at an accredited college or university, which has been approved by the board;

c.Have experience satisfactory to the board, in accordance with regulations of the board;

d.Have successfully completed a written examination approved by the board;

e.Be at least 18 years of age;

f.Be of good moral character; and

g.Meet such other requirements as may be established by the board by regulation.

L.2003,c.18,s.21.



Section 45:9-37.34B - Eligibility For Licensure As A Physical Therapist Assistant.

45:9-37.34b Eligibility for licensure as a physical therapist assistant.

21. To be eligible for licensure as a physical therapist assistant, an applicant shall:

a.Possess at least an Associate in Arts degree from an accredited college or university;

b.Have completed a two-year physical therapist assistant program at an accredited college or university, which has been approved by the board;

c.Have experience satisfactory to the board, in accordance with regulations of the board;

d.Have successfully completed a written examination approved by the board;

e.Be at least 18 years of age;

f.Be of good moral character; and

g.Meet such other requirements as may be established by the board by regulation.

L.2003,c.18,s.21.



Section 45:9-37.34C - Failure To Refer Patient, Certain Circumstances, Unlawful Practice.

45:9-37.34c Failure to refer patient, certain circumstances, unlawful practice.

22. It shall be considered an unlawful practice of physical therapy if a physical therapist does not immediately refer an individual to a health care professional licensed to practice dentistry, podiatry or medicine and surgery, or other appropriate licensed health care professional, if the physical therapist has reasonable cause to believe that physical therapy is contraindicated or symptoms or conditions are present, including, but not limited to, nonmuscular and nonskeletal symptoms or conditions and conditions of the central nervous system, that require services outside the scope of a physical therapist's practice.

L.2003,c.18,s.22.



Section 45:9-37.34D - Information Provided By Applicant.

45:9-37.34d Information provided by applicant.

23. An applicant for licensure or renewal as a physical therapist or a physical therapist assistant shall:

a.Execute and submit a sworn statement on a form prescribed by the board that neither the license for which renewal is sought nor any similar license or other authority issued by another jurisdiction has been revoked, suspended or not renewed; and

b.Present satisfactory evidence that any continuing education requirements established by P.L.2003, c.18 (C.45:9-37.34b et al.) or the board, have been completed.

L.2003,c.18,s.23.



Section 45:9-37.34E - Permitted Licensees, Natural Person; Regulations.

45:9-37.34e Permitted licensees, natural person; regulations.

24. No person other than a natural person shall be licensed as, hold itself out to be licensed as, or practice as, a physical therapist or a physical therapist assistant. Every physical therapist or physical therapist assistant employed by a corporation or other business entity shall assume professional responsibility for the practice of physical therapy or acting as a physical therapist assistant that is provided under the auspices of the corporation or other business entity. The board shall establish regulations to effectuate the provisions of this section, which shall include, but shall not be limited to, a statement of the responsibilities of licensees under this section.

L.2003,c.18,s.24.



Section 45:9-37.34F - Continuing Professional Education Requirements.

45:9-37.34f Continuing professional education requirements.

25. The board shall establish continuing professional education requirements for physical therapists and physical therapist assistants, which requirements shall be a condition of retaining licensure. The board shall:

a.Approve only such continuing professional education programs as are available to all physical therapists and physical therapist assistants in this State on a nondiscriminatory basis;

b.Establish standards for continuing professional educational programs;

c.Accredit educational programs offering credits towards the continuing professional educational requirements; and

d.Establish the number of credits of continuing professional education required of each applicant for license renewal. Each credit shall represent or be equivalent to one hour of actual course attendance, or in the case of those electing an alternative method of satisfying the requirements of P.L.2003, c.18 (C.45:9-37.34b et al.), shall be approved by the board and certified pursuant to procedures established for that purpose.

L.2003,c.18,s.25.



Section 45:9-37.35 - Short Title

45:9-37.35Short title
1.This act shall be known and may be cited as the "Athletic Training Licensure Act."

L.1984,c.203,s.1; amended 2001, c.156, s.1.



Section 45:9-37.36 - Definitions.

45:9-37.36 Definitions.

2.As used in this act:

a."Advisory committee" means the Athletic Training Advisory Committee established in section 5 of P.L.1984, c.203 (C.45:9-37.39);

b."Athlete" means an individual who participates in strenuous physical exercise, physical conditioning, or a sport;

c."Athletic trainer" means a person who practices athletic training;

d."Athletic training" means and includes the practice of physical conditioning and reconditioning of athletes and the prevention of injuries incurred by athletes. Athletic training shall also include the application of physical treatment modalities to athletes under a plan of care designed and overseen by a physician licensed in this State, as recommended by the advisory committee and defined in regulations by the board;

e."Board" means the State Board of Medical Examiners;

f."Supervision" means that a physician licensed in this State is accessible to an athletic trainer, either on-site or through voice communication, during athletic training.

L.1984, c.203, s.2; amended 2007, c.323, s.1.



Section 45:9-37.37 - Practice Of Athletic Training, Licensure.

45:9-37.37 Practice of athletic training, licensure.

3. a. No person shall practice or hold himself out as being able to practice athletic training in this State unless licensed in accordance with the provisions of P.L.1984, c.203 (C.45:9-37.35 et seq.).

b.A licensed athletic trainer may provide athletic training only:

(1) (a) to athletes engaged in interscholastic, intercollegiate, or intramural athletic activities which are being conducted by an educational institution licensed in this State; or (b) to professional athletes; or

(2)to athletes in any setting when the athletic trainer is under the supervision of a physician licensed in this State.

c.An athletic trainer shall immediately refer an athlete to an appropriate health care professional licensed in this State if the athletic trainer has reasonable cause to believe that athletic training is contraindicated or symptoms or conditions are present that require services outside the scope of an athletic trainer's practice.

L.1984, c.203, s.3; amended 2001, c.156, s.2; 2007, c.323, s.2.



Section 45:9-37.38 - Rules And Regulations

45:9-37.38. Rules and regulations
The board, after consultation with the Athletic Training Advisory Committee, shall establish rules and regulations for the administration and enforcement of this act.

L.1984, c. 203, s. 4, eff. Dec. 4, 1984.



Section 45:9-37.39 - Athletic Training Advisory Committee.

45:9-37.39 Athletic Training Advisory Committee.

5.There is created in the Division of Consumer Affairs of the Department of Law and Public Safety, under the State Board of Medical Examiners, an Athletic Training Advisory Committee. The committee shall consist of seven members, three of whom shall be licensed athletic trainers of this State having at least five years' experience in the practice of athletic training in this State immediately prior to appointment and one of whom shall be a licensed athletic trainer of this State having at least five years' experience in the practice of athletic training in a secondary school in this State immediately prior to appointment. One member of the advisory committee shall be a representative of the Department of Education, one member shall be a physician licensed in this State and one member shall be a representative of the general public. The members of the committee shall be appointed by the Governor, with the advice and consent of the Senate, for terms of three years, except in making the initial appointments the Governor shall designate two members to serve three years, two members to serve two years, and two members to serve one year. In the event of death, incapacity, resignation or removal of any member, the vacancy shall be filled for the unexpired portion of the term in the same manner as the original appointment. Each member shall hold office after the expiration of the term until a successor shall be appointed and qualified. The committee shall meet at least twice a year and shall also meet upon the call of the board or Attorney General. The committee shall carry out the responsibilities assigned to it under this act and any other matter the board may require. The Attorney General shall provide the committee with facilities and personnel required for the proper conduct of its business. The board, with the approval of the Attorney General, may authorize reimbursement of the members of the committee for their actual expenses incurred in connection with the performance of their duties as members of the committee.

The licensure requirements of this section shall only apply to athletic trainers who are appointed to the committee after the effective date of P.L.2001, c.156.

L.1984, c.203, s.5; amended 2001, c.156, s.3; 2007, c.323, s.3.



Section 45:9-37.40 - Licensure Required For Practice Of Athletic Training.

45:9-37.40 Licensure required for practice of athletic training.

6. a. Beginning on the effective date of P.L.2001, c.156, it shall be unlawful for any person, other than an athletic trainer licensed pursuant to P.L.1984, c.203 (C.45:9-37.35 et seq.) to practice athletic training in this State unless licensed in accordance with the provisions of this act. Nothing in this act, however, shall prohibit any person licensed to practice in this State under any other law from engaging in the practice for which he is licensed.

b.This act shall not prohibit: a candidate for licensure as an athletic trainer from accumulating the mandated number of hours of supervised clinical experience under the direction of a licensed athletic trainer; a student enrolled in a school or educational program of athletic training approved by the board from performing acts of athletic training incidental to the course of study, if the performance is under the direction of a licensed athletic trainer; a student in any educational program in the healing arts approved or accredited under the laws of this State from carrying out prescribed courses of study; a person employed by any agency, bureau or division of the federal government from discharging his official duties; or a person in connection with employment as an athletic trainer by a nonresident athlete, educational institution or recognized athletic organization temporarily visiting in this State, from practicing athletic training for a period not to exceed 90 days in one calendar year provided he is lawfully permitted to work as an athletic trainer in the state of residence of his employer.

c.The provisions of this act are not intended to limit the activities of persons legitimately engaged in the administration of nontherapeutic baths, massage and normal exercise.

L.1984, c.203, s.6; amended 1989, c.169, s.1; 2001, c.156, s.4; 2007, c.323, s.4.



Section 45:9-37.41 - Physical Therapy For Reimbursement, Licensing Required

45:9-37.41. Physical therapy for reimbursement, licensing required
An athletic trainer may not practice or be employed by any individual or entity in order to do physical therapy procedures for reimbursement unless licensed in accordance with the "Physical Therapist Licensing Act of 1983," P.L.1983, c.296 (C.45:9-37.11 et seq.).

L.1984,c.203,s.7; amended 1989,c.169,s.2.



Section 45:9-37.42 - Qualifications For Licensure As Athletic Trainer

45:9-37.42. Qualifications for licensure as athletic trainer
8.An applicant for licensure as an athletic trainer shall submit evidence to the board, in the form the board may prescribe, that the applicant:

a.Is 18 years of age or older;

b.Is of good moral character and does not engage in the habitual use of alcohol, narcotics or other habit forming drugs;

c.Is a graduate of a high school approved by the Department of Education or has obtained equivalent education acceptable to the board; and

d.Has met the athletic training curriculum requirements of a college or university approved by the board and provides proof of graduation or has successfully completed a program of baccalaureate education and training and experience approved by the board and provides proof of its completion. The board, in establishing, altering or amending the standards for approving curricula and courses of study in institutions which grant baccalaureate degrees and which are accredited by a regional accreditation agency recognized by the Council on Postsecondary Accreditation or the United States Department of Education shall consult with the Department of Education and the advisory committee. The board, in establishing, altering, or amending the standards for approving programs of baccalaureate education and training and experience shall consult with the advisory committee. Both the curriculum and the program shall include courses of study in the biophysical sciences for the use of physical agents and medical-surgical techniques as related to athletics.

L.1984,c.203,s.8; amended 1989, c.169, s.3; 2001, c.156, s.5.



Section 45:9-37.43 - Examination For Licensing As Athletic Trainer.

45:9-37.43 Examination for licensing as athletic trainer.

9.An applicant who complies with the qualifications for licensure shall successfully complete the examination administered by the National Athletic Trainers' Association Board of Certification, Inc., its successor organization, or a substantially equivalent examination approved by the board. The examination shall test the applicant's knowledge of the basic and clinical sciences that are pertinent to athletic training, emergency care of the injured individual and principles of injury evaluation and conditioning, including the use of various physical modalities and exercise techniques. The examination shall be administered within the State no less than once each year at a time and place the board shall designate.

L.1984, c.203, s.9; amended 1989, c.169, s.4; 2001, c.156, s.6; 2007, c.323, s.5.



Section 45:9-37.44 - Issuance Of License

45:9-37.44. Issuance of license
10. On payment to the board of the application fee as provided in section 14 of this act, and upon approval of the application, the board shall issue a license to any person who successfully passes the examination provided in section 9 of this act.

L.1984,c.203,s.10; amended 1989, c.169, s.5; 2001, c.156, s.7.



Section 45:9-37.45 - Licensure Without Examination, Conditions.

45:9-37.45 Licensure without examination, conditions.

11.On payment to the board of the application fee as provided in section 14 of P.L.1984, c.203 (C.45:9-37.48), and upon approval of a written application or application for renewal, as the case may be, on forms provided by the board, the board shall issue, without examination, a license to any person who:

a.(Deleted by amendment, P.L.2001, c.156).

b.Is licensed, certified or registered as an athletic trainer in any other state or territory of the United States or the District of Columbia, if the requirements for licensure, certification or registration were at the time of the applicant's licensure, certification or registration equivalent to or in excess of the requirements of this act at the date of application for the license as shall be determined by the board in consultation with the committee; or

c.Is employed in or is a resident of this State and presents evidence of being certified by the National Athletic Trainers' Association Board of Certification, Inc., or its successor organization, as an athletic trainer; or

d.Is licensed as an athletic trainer pursuant to the provisions of P.L.1984, c.203 (C.45:9-37.35 et seq.) and makes a timely application for renewal, as determined by the board, prior to the expiration of his biennial license.

L.1984, c.203, s.11; amended 1989, c.169, s.6; 2001, c.156, s.8; 2007, c.323, s.6.



Section 45:9-37.46 - License Required To Use Certain Titles, Designations.

45:9-37.46 License required to use certain titles, designations.

12.No person shall use the words "athletic trainer" or "licensed athletic trainer" or the letters "AT" or "LAT" unless licensed pursuant to P.L.1984, c.203 (C.45:9-37.35 et seq.).

L.1984, c.203, s.12; amended 2001, c.156, s.9; 2007, c.323, s.7.



Section 45:9-37.48 - Application Fee, Expiration, Renewal Of License.

45:9-37.48 Application fee, expiration, renewal of license.

14.Each initial application under P.L.1984,c.203 (C.45:9-37.35 et seq.) shall be accompanied by a fee as prescribed by the board. Licensure shall expire biennially on January 31 and shall be renewed upon application and payment of a fee as prescribed by the board. If the fee is not paid by that date the license shall automatically expire. A license which has expired may, within three years of its expiration date, be renewed on payment to the board of the prescribed reinstatement fee for each year or part thereof during which the license was ineffective and a restoration fee as prescribed by the board. After the three-year period, the license may be renewed only by complying with the provisions of this act regarding initial licensure and presenting proof of current certification by the National Athletic Trainers Association Board of Certification or its successor organization.

L.1984, c.203, s.14; amended 2001, c.156, s.11; 2007, c.323, s.8.



Section 45:9-37.48A - Continuing Education Requirement For Athletic Trainer.

45:9-37.48a Continuing education requirement for athletic trainer.

6. a. The State Board of Medical Examiners shall require each person licensed as an athletic trainer, as a condition for biennial license renewal pursuant to section 14 of P.L.1984, c.203 (C.45:9-37.48), to complete 24 credits of continuing athletic trainer education, which shall include a specific number of credits of instruction on topics related to concussions and head injuries, as determined by the State Board of Medical Examiners.

b.The board shall:

(1)establish standards for continuing athletic trainer education, including the subject matter and content of courses of study; and

(2)accredit education programs offering credit toward continuing athletic trainer education requirements or recognize national or State organizations that may accredit education programs.

c.Each hour of an educational course or program shall be equivalent to one credit of continuing athletic trainer education.

d.The board may, in its discretion, waive requirements for continuing athletic trainer education on an individual basis for reasons of hardship such as illness or disability, retirement of license, or other good cause. A waiver shall apply only to the current biennial renewal period at the time of board issuance.

e.The board shall not require completion of continuing athletic trainer education credits for any licensure period commencing within 12 months of the effective date of this section.

f.The board shall require completion of athletic trainer education credits on a pro-rated basis for any registration period commencing more than 12 months but less than 24 months from the effective date of this section.

g.Prior to license renewal, each licensee shall submit to the board proof of completion of the required number of hours of continuing athletic trainer education.

L.2010, c.94, s.6.



Section 45:9-37.49 - Refusal To Issue, Suspension, Revocation Of License

45:9-37.49. Refusal to issue, suspension, revocation of license
15. The board may refuse to issue, or may suspend or revoke the license of any person, or may impose any other disciplinary sanction pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.).

L.1984,c.203,s.15; amended 2001, c.156, s.12.



Section 45:9-37.50 - Supersession Of Inconsistent Laws

45:9-37.50. Supersession of inconsistent laws
All laws and parts thereof dealing with athletic training inconsistent with this act are superseded to the extent of their inconsistency.

L.1984, c. 203, s. 16, eff. Dec. 4, 1984.



Section 45:9-37.51 - Short Title

45:9-37.51. Short title
1. This act shall be known and may be cited as the "Occupational Therapy Licensing Act."

L.1993,c.85,s.1.



Section 45:9-37.52 - Findings, Declarations On Regulating Occupational Therapy Services

45:9-37.52. Findings, declarations on regulating occupational therapy services
2. The Legislature finds and declares that it is necessary to regulate persons offering occupational therapy services to safeguard the public health, safety, and welfare and to protect the public from incompetent, unscrupulous and unauthorized persons; to assure the highest degree of professional conduct on the part of occupational therapists and occupational therapy assistants; and to guarantee the availability of occupational therapy services of high quality to persons in need of those services.

L.1993,c.85,s.2.



Section 45:9-37.53 - Definitions

45:9-37.53. Definitions
3. As used in this act:



"Council" means the Occupational Therapy Advisory Council established pursuant to section 4 of this act.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Occupational therapist" means a person licensed to practice occupational therapy pursuant to the provisions of this act.

"Occupational therapy" means the evaluation, planning and implementation of a program of purposeful activities to develop or maintain functional skills necessary to achieve the maximal physical or mental functioning, or both, of the individual in his daily occupational performance. The tasks of daily living may be threatened or impaired by physical injury or illness, developmental deficits, sensorimotor dysfunction, psychological and social dysfunction, the aging process, poverty, or cultural deprivation. Occupational therapy utilizes task oriented activities adapted to prevent or correct physical or emotional deficits as well as to minimize the disabling effects of those deficits on the life of the individual. Occupational therapy services include the use of specific techniques which enhance functional performance and include, but are not limited to, the evaluation and assessment of an individual's self care, lifestyle performance patterns, work skills, performance related cognitive, sensory, motor, perceptual, affective, interpersonal and social functioning, vocational and prevocational capacities, the design, fabrication and application of adaptive equipment or prosthetic or orthotic devices, excluding dental devices, the administration of standardized and nonstandardized assessments, and consultation concerning the adaptation of physical environments for the handicapped. These services are provided to individuals or groups through medical, health, educational and social systems.

"Occupational therapy assistant" means a person licensed pursuant to the provisions of this act to assist in the practice of occupational therapy under the supervision of or in collaboration with an occupational therapist on a regularly scheduled basis for the purpose of the planning, review or evaluation of occupational therapy services.

"Purposeful activities" means acts and occupations of craftsmanship and workmanship, as well as creative, educational, or other activities, which in whole or in part are used to correct, compensate for or prevent dysfunction in the tasks and activities of everyday living, and which simultaneously incorporate personally and culturally relevant biological, psychological and social elements that produce positive adaptation and motivational behavior.

"Supervision" means the responsible and direct involvement of a licensed occupational therapist with an occupational therapy assistant for the development of an occupational therapy treatment plan and the periodic review of the implementation of that plan. The form and extent of the supervision shall be determined by the council.

"Task oriented activities" means purposeful activities having an explicit, observable and measurable short-term goal which contributes to the well-being of self or others.

L.1993,c.85,s.3.



Section 45:9-37.54 - Occupational Therapy Advisory Council

45:9-37.54. Occupational Therapy Advisory Council
4. There is established in the Division of Consumer Affairs in the Department of Law and Public Safety an Occupational Therapy Advisory Council appointed by the Governor, with the advice and consent of the Senate, which shall serve as an advisory body to the Director of the Division of Consumer Affairs. The council shall consist of seven members who are residents of the State, four of whom shall be licensed occupational therapists having at least five years of experience in occupational therapy in this State immediately preceding appointment, one of whom shall be a licensed occupational therapy assistant having at least five years of experience in occupational therapy in this State immediately preceding appointment, and two of whom shall be public members. The first occupational therapist and occupational therapy assistant members shall be qualified for licensure pursuant to the provisions of this act.

Except for those first appointed, members shall serve for a term of three years. Each member shall hold office until the appointment of his successor. A vacancy in the office of any member shall be filled for the unexpired term only. The initial appointment to the council shall be two members for terms of one year, two members for terms of two years, and three members for terms of three years. No member shall serve more than two successive terms.

The Governor may remove any council member for misconduct, incompetency or neglect of duty after providing the council member with a written statement of charges and an opportunity for a hearing thereon.

L.1993,c.85,s.4.



Section 45:9-37.55 - Oath; Officers; Meetings

45:9-37.55. Oath; officers; meetings
5. The members of the council, before entering the discharge of their duties, and within 30 days after their appointment, shall take and subscribe to an oath before an officer authorized to administer oaths in this State for the faithful performance of their duties and file the oath with the Secretary of State. The members of the council shall annually elect from their number a chairman and a vice-chairman each of whom shall hold office for one year and until a successor is elected and qualified.

Regular meetings of the council shall be held at such times and places as it prescribes and special meetings may be held upon the call of the chairman or the director. At least two regular meetings shall be held each year.

L.1993,c.85,s.5.



Section 45:9-37.56 - Provision Of Facilities, Personnel; Reimbursement For Expenses

45:9-37.56. Provision of facilities, personnel; reimbursement for expenses
6. The Attorney General shall provide the director with such facilities and personnel as shall be required for the proper administration of this act and may authorize reimbursement of the members of the council for their actual expenses incurred in connection with the performance of their duties as members of the council.

L.1993,c.85,s.6.



Section 45:9-37.57 - Powers Of Director

45:9-37.57. Powers of director
7. In addition to such other powers and duties as the director may possess by law, the director shall:

a. Administer, coordinate and enforce the provisions of this act and delegate, at the director's discretion, to the council one or more of the director's powers or duties authorized pursuant to this act;

b. Evaluate the qualifications of applicants for licensure under this act as an occupational therapist or occupational therapy assistant and administer or approve in consultation with the council the examinations for licensure as an occupational therapist or occupational therapy assistant and issue a license to each qualified applicant;

c. Investigate allegations of practices violating the provisions of this act;

d. Establish standards relating to professional conduct, qualifications for professional licensure, ethical standards, and disciplinary proceedings;

e. Maintain a record of every occupational therapist and occupational therapy assistant licensed in this State, their places of business, places of residence and the date and number of their licenses;

f. Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that the director shall have the right to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent books, papers, or records;

g. Do any and all things which may be appropriate to achieve the objectives contemplated by this act.

L.1993,c.85,s.7.



Section 45:9-37.58 - Notification Of Practitioners

45:9-37.58. Notification of practitioners
8. Within 90 days of the effective date of this act, the director shall make reasonable efforts to notify all occupational therapy practitioners currently practicing in this State of the provisions of this act and the requirement for licensure under the act by sending notice to all licensed health care facilities and to appropriate trade associations.

L.1993,c.85,s.8.



Section 45:9-37.59 - Licensing Required For Occupational Therapists

45:9-37.59. Licensing required for occupational therapists
9. a. No person shall practice occupational therapy, whether or not compensation is received or expected, or represent himself as an occupational therapist or occupational therapy assistant, unless the person holds a valid license to practice in this State.

b. Only an individual may be licensed to practice occupational therapy within the State. No firm, partnership, association or corporation may advertise or otherwise offer to provide or convey the impression that it is providing occupational therapy services unless an individual holding a current valid license pursuant to the provisions of this act shall be rendering the occupational therapy services.

L.1993,c.85,s.9.



Section 45:9-37.60 - Construction Of Act

45:9-37.60. Construction of act
10. The provisions of this act shall not be construed to prevent the following provided that no word, letter, abbreviation, insignia, sign, card or device is used to convey the impression that the person rendering the service is a licensed occupational therapist or occupational therapy assistant:

a. Any person licensed to practice in this State under any other law from engaging in the practice for which he is licensed;

b. Any person employed as an occupational therapist or occupational therapy assistant by the federal government, if the person provides occupational therapy services solely under the direction or control of the organization by which he is employed;

c. Any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program if the pursuit is part of a supervised course of study and if the person is designated by a title which clearly indicates status as a student or trainee;

d. Any person fulfilling the supervised fieldwork experience requirements of sections 11 and 12 of this act, if the activities and the services are a part of the experience necessary to meet the requirements of those sections;

e. Any person performing occupational therapy services in this State if those services are performed for no more than 60 days in a calendar year in association with an occupational therapist licensed pursuant to this act provided that the person is regulated by the laws of another state which has regulatory requirements which are equivalent to those of this State.

L.1993,c.85,s.10.



Section 45:9-37.61 - Requirements For Licensure As Occupational Therapist

45:9-37.61. Requirements for licensure as occupational therapist
11. To be eligible for licensure as an occupational therapist, an applicant shall fulfill the following requirements:

a. Be at least 18 years of age;



b. Be of good moral character;



c. Present evidence to the director of having successfully completed the academic requirements of an educational program in occupational therapy approved by the director, in consultation with the council, and accredited by the American Occupational Therapy Association, the World Federation of Occupational Therapy or other nationally recognized programmatic accrediting agency;

d. Submit to the director evidence of having successfully completed at least 24 weeks of supervised fieldwork experience approved by the educational institution at which the applicant completed the occupational therapy educational program; and

e. Successfully complete an examination administered or approved by the director, in consultation with the council, to determine the applicant's competence to practice occupational therapy.

L.1993,c.85,s.11.



Section 45:9-37.62 - Requirements For Licensure As Occupational Therapy Assistant

45:9-37.62. Requirements for licensure as occupational therapy assistant
12. To be eligible for licensure as an occupational therapy assistant, an applicant shall fulfill the following requirements:

a. Be at least 18 years of age;



b. Be of good moral character;



c. Present evidence to the director of having successfully completed the academic requirements of an educational program in occupational therapy approved by the director, in consultation with the council;

d. Submit to the director evidence of having successfully completed at least 12 weeks of supervised fieldwork experience approved by the educational institution at which the applicant completed the occupational therapy educational program; and

e. Successfully complete an examination administered or approved by the director, in consultation with the council, to determine the applicant's competence to practice occupational therapy.

L.1993,c.85,s.12.



Section 45:9-37.63 - Examinations

45:9-37.63. Examinations
13. The examinations required by sections 11 and 12 of this act shall test the applicant's knowledge of basic and clinical sciences as they relate to occupational therapy, occupational therapy techniques and methods, and any other subjects the director, in consultation with the council, may require to determine the applicant's fitness to practice occupational therapy. Examinations shall be held within the State at least twice a year at a time and place to be determined by the director, in consultation with the council. The director shall give adequate written notice of the examination to applicants for licensure and examination. An applicant who fails an examination may apply for re-examination upon payment of the prescribed fee.

L.1993,c.85,s.13.



Section 45:9-37.64 - Issuance Of License

45:9-37.64. Issuance of license
14. a. The director, in consultation with the council, shall issue a license to any applicant who has satisfactorily met all the requirements of this act. No license shall be issued to an applicant if the applicant has: (1) committed any act which if committed by a licensee would be grounds for suspension or revocation; or (2) misrepresented any material fact on the applicant's application.

b. Except in the case of a temporary license issued pursuant to section 17 of this act, all licenses shall be issued for a two-year period upon the payment of the licensing fee prescribed by the director, and shall be renewed upon the filing of a renewal application and the payment of a licensing renewal fee. The director may provide for the late renewal of a license upon the payment of a late fee in accordance with rules and regulations, but no late renewal of a license may be granted more than five years after its expiration.

c. A practitioner whose license is suspended or revoked or whose surrender of license with or without prejudice has been accepted by the director or the council shall promptly deliver the original license and current biennial registration to the council.

L.1993,c.85,s.14.



Section 45:9-37.65 - Licensing Without Examination

45:9-37.65. Licensing without examination
15. For one year following the date procedures for licensure are established by the council, any person who is practicing or residing in this State shall be licensed by the director without examination upon completion of a licensing application and the payment of the appropriate fee if the applicant is certified or registered prior to the effective date of this act by a nationally recognized professional association of occupational therapists approved by the director, except that no license shall be issued to an applicant if the applicant has: a. committed any act which if committed by a licensee would be grounds for suspension or revocation; or b. misrepresented any material fact on the applicant's application. The director may waive the examination for licensure under this act and grant a license to any person who is certified or registered after the effective date of this act by a nationally recognized professional association of occupational therapists approved by the director, if the director, in consultation with the council, determines the requirements for certification or registration are substantially equivalent to the requirements for licensure.

L.1993,c.85,s.15.



Section 45:9-37.66 - Waiving Of Examination

45:9-37.66. Waiving of examination
16. Upon payment to the director of a fee and the submission of a written application on forms provided by the director, the director may waive the examination and grant a license to any applicant who presents proof of current licensure as an occupational therapist or occupational therapy assistant in another state or territory of the United States or the District of Columbia which has standards substantially equivalent to those of this State as determined by the director, in consultation with the council.

L.1993,c.85,s.16.



Section 45:9-37.67 - Issuance Of Temporary License

45:9-37.67. Issuance of temporary license
17. Upon payment to the director of a fee and the submission of a written application on forms provided by the director, the director shall issue a temporary license to a person who has applied for licensure pursuant to this act and who, in the judgment of the director, in consultation with the council, is eligible for licensure pursuant to section 11 or section 12 of this act. A temporary license shall be available to an applicant with his initial application for examination and he may practice only under the direct supervision of a licensed occupational therapist. A temporary license shall expire automatically upon the holder being notified of failure of the licensure examination. The temporary license may be renewed for an additional period until the results of the next licensure examination at which time it shall automatically expire and be surrendered to the director.

L.1993,c.85,s.17.



Section 45:9-37.68 - Inactive License Status

45:9-37.68. Inactive license status
18. The director may grant inactive license status to a licensee who: a. is not actively practicing as an occupational therapist or an occupational therapy assistant; b. does not represent himself as an occupational therapist or an occupational therapy assistant; and c. completes any continuing education requirements which may be established by the director, in consultation with the council.

L.1993,c.85,s.18.



Section 45:9-37.69 - Examination Of Foreign Trained Applicants

45:9-37.69. Examination of foreign trained applicants
19. A foreign trained occupational therapist or occupational therapy assistant shall satisfy the examination requirements of this act. Prior to taking the examination, the director shall require a foreign trained applicant to furnish proof of good moral character and the completion of educational and supervised fieldwork requirements substantially equivalent to those of this State.

L.1993,c.85,s.19.



Section 45:9-37.70 - Fees

45:9-37.70. Fees
20. The director, in consultation with the council, shall by rule or regulation establish, prescribe or change the fees for licenses, renewals of licenses or other services. Licenses shall be renewed on a biennial basis and shall be renewed upon payment to the director of a renewal fee accompanied by a renewal application on a form prescribed by the director.

The revenue generated from these fees shall not exceed the operating costs of the director and the council required for the implementation of this act.

L.1993,c.85,s.20.



Section 45:9-37.71 - Fees, Civil Penalties Deposited In General Fund

45:9-37.71. Fees, civil penalties deposited in General Fund
21. All fees and any civil penalties imposed by the director shall be forwarded to the State Treasurer and shall be deposited in the General Fund. All expenditures deemed necessary to carry out the provisions of this act shall be paid by the State Treasurer from the funds collected and forwarded by the director subject to, and within the limits of, appropriations made pursuant to law, but expenditures shall not exceed revenues from the operation of this act during any fiscal year.

L.1993,c.85,s.21.



Section 45:9-37.72 - Restoration Of License

45:9-37.72. Restoration of license
22. The director, in consultation with the council, may restore a license after one year from the date of its revocation. The director shall hold a hearing to consider any application for reinstatement.

L.1993,c.85,s.22.



Section 45:9-37.73 - Applicability Of Uniform Enforcement Law

45:9-37.73. Applicability of uniform enforcement law
23. The provisions of the uniform enforcement law, P.L.1978, c.73 (C.45:1-14 et seq.) shall apply to this act and the director shall be deemed to have all authority granted to any board under that act. The authority of the director may be delegated to the council at the discretion of the director.

If any person practices without a valid license or holds himself out as being able to practice occupational therapy in violation of section 9 of this act, each day during which the violation continues shall constitute an additional and separate and distinct offense for the purposes of this section.

L.1993,c.85,s.23.



Section 45:9-37.74 - Inapplicability Of Act

45:9-37.74. Inapplicability of act
24. Nothing in this act shall authorize: the diagnosis of disease or the practice of medicine and surgery by any person not licensed to do so pursuant to chapter 9 of Title 45 of the Revised Statutes; the practice of psychology by a person not licensed to do so pursuant to the "Practicing Psychology Licensing Act," P.L.1966, c.282 (C.45:14B-1 et seq.); the practice of chiropractic by a person not licensed to do so pursuant to the "Chiropractic Board Act," P.L.1989, c.153 (C.45:9-41.17 et al.); the practice of nursing by a person not licensed to do so pursuant to the provisions of P.L.1947, c.262 (C.45:11-23 et seq.); or the practice of physical therapy by a person not licensed to do so pursuant to the "Physical Therapist Licensing Act of 1983," P.L.1983, c.296 (C.45:9-37.11 et seq.) except the practice of occupational therapy as defined in section 3 of this act.

L.1993,c.85,s.24.



Section 45:9-37.75 - Regulations

45:9-37.75. Regulations
25. The director, in consultation with the council, shall adopt, amend or repeal regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1993,c.85,s.25.



Section 45:9-37.76 - Short Title.

45:9-37.76 Short title.
1.This act shall be known and may be cited as the "Electrology Practice Act."

L.1997,c.347,s.1.



Section 45:9-37.77 - Definitions Relative To Practice Of Electrology.

45:9-37.77 Definitions relative to practice of electrology.
2.As used in this act:

"Board" means the State Board of Medical Examiners.

"Committee" means the Electrologists Advisory Committee established pursuant to section 3 of this act.

"Electrologist" means a person who is licensed to practice electrology pursuant to the provisions of this act.

"Electrology" means the removal of hair permanently through the utilization of solid probe electrode-type epilation, including thermolysis, being of a short-wave, high frequency type, and including electrolysis, being of a galvanic type, or a combination of both, which is accomplished by a super-imposed or sequential blend.

"Electrology instructor" means a person who is licensed to teach the clinical and theoretical practice of electrology pursuant to the provisions of this act.

"Office" means any fixed establishment or place where one or more persons engage in the practice of electrology.

L.1997,c.347,s.2.



Section 45:9-37.78 - "Electrologist's Advisory Committee."

45:9-37.78 "Electrologist's Advisory Committee."
3.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety, under the State Board of Medical Examiners, an "Electrologists Advisory Committee." The committee shall consist of five members who are residents of this State as follows: one physician licensed to practice medicine or surgery pursuant to chapter 9 of Title 45 of the Revised Statutes; three electrologists who have successfully passed the American Electrologist Association/International Board of Electrologist Certification Certified Professional Electrology Examination, and who shall be appointed from a list of nominees submitted by the Electrologists Association of New Jersey; and one public member to represent consumer interests. Each electrologist member shall be actively engaged in the delivery of electrology services in this State for at least four years prior to his appointment. No electrologist member of the committee shall be affiliated as an instructor or member of the board of trustees of an electrology school; nor shall any electrologist member own any interest in any electrology school; nor shall any member engage in the business or own any interest in an entity engaged in the business of manufacturing or supplying electrology equipment or supplies.
The Governor shall appoint each committee member for a term of three years, except that of the electrologist members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and one shall serve for a term of one year. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided by the original appointment. No member of the committee may serve more than two successive terms in addition to any unexpired term to which he has been appointed.

L.1997,c.347,s.3.



Section 45:9-37.79 - Election Of Chairperson; Meeting Frequency.

45:9-37.79 Election of chairperson; meeting frequency.
4.The committee shall annually elect from among its members a chairperson. The committee shall meet at least twice a year and shall also meet upon the request of the Board of Medical Examiners or the Attorney General. The board shall provide the committee the facilities and personnel required for the proper conduct of its business.

L.1997,c.347,s.4.



Section 45:9-37.80 - Membership Reimbursement.

45:9-37.80 Membership reimbursement.
5.The board shall authorize reimbursement of the members of the committee for their actual expenses incurred in connection with the performance of their duties as members of the committee.

L.1997,c.347,s.5.



Section 45:9-37.81 - Powers, Duties.

45:9-37.81 Powers, duties.

6.The committee may have the following powers and duties, as delegated by the board:

a.evaluate and pass upon the qualifications of applicants for licensure;

b.adopt and administer the examination to be taken by applicants for licensure;

c.issue and renew biennial licenses for electrologists and electrology instructors pursuant to this act;

d.approve electrology education programs offered within the State;

e.refuse to admit a person to an examination or refuse to issue or suspend, revoke, or fail to renew the license of an electrologist or electrology instructor pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

f.maintain a record of every electrologist and electrology instructor licensed in this State, their places of business, places of residence and the date and number of their license;

g.maintain a record of all offices licensed by the board to offer the services provided within the definition of electrology;

h.take disciplinary action, in accordance with P.L.1978, c.73 (C.45:1-14 et seq.) against an electrologist or an electrology instructor who violates any provision of this act;

i.adopt standards for and approve continuing education programs, subject to the requirements of section 11 of this act;

j.approve the types of instruments and procedures permitted in the practice and teaching of electrology;

k.review advertising by any licensee or any institution that offers a program in electrology approved by the board;

l.direct the conduct of inspections or investigations of any premises from which the board may have reason to believe that electrology services are being offered; and

m.direct the conduct of inspections or investigations of all licensed offices.

L.1997,c.347,s.6.



Section 45:9-37.82 - License Required; Conditions.

45:9-37.82 License required; conditions.
7. a. No person shall practice electrology or teach electrology, whether or not compensation is received or expected, unless the person holds a valid license to practice or teach electrology in this State, except nothing in this act shall be construed to:
(1)prohibit any person licensed to practice or certified to teach in this State under any other law from engaging in the practice or teaching for which he is licensed, regulated or certified; or

(2)prohibit any student enrolled in an approved clinical electrology education program from performing that which is necessary to the student's course of study.

b.No person, business entity or its employees, agents or representatives shall use the titles "licensed electrologist" or "licensed electrology instructor," or the letters "L.E." or "L.E.I.," or any other title, designation, words, letters, abbreviations or insignia indicating the practice or teaching of electrology, unless licensed to practice or teach electrology under the provisions of this act.

c.No person, firm, corporation, partnership or other legal entity shall operate, maintain or use premises for the rendering of any service provided in the definition of electrology without first having secured an office license from the board.

d.In addition to the provisions of section 8 of P.L.1978, c.73 (C.45:1-21), the board may refuse to grant or may suspend or revoke a license to practice or teach electrology upon proof to the satisfaction of the board that the holder thereof has:

(1)employed unlicensed persons to practice electrology, or supervised or aided an unlicensed person in the practice of electrology;

(2)advertised the practice of electrology so as to disseminate false, deceptive or misleading information, whether as an individual, through a professional service corporation, or through a third party;

(3)promoted the sale of devices, appliances, or goods to a patient so as to exploit the patient for financial gain;

(4)used instruments or procedures in the practice of electrology that are not approved by the board;

(5)maintained an office in a manner which is unsafe or unsanitary; or

(6)acted in a manner inconsistent with standards for the practice of electrology approved by the board.

L.1997,c.347,s.7.



Section 45:9-37.83 - Licensing Requirements For Electrologist.

45:9-37.83 Licensing requirements for electrologist.
8.To be eligible for licensure as an electrologist, an applicant shall fulfill the following requirements:
a.be at least 18 years of age;

b.be of good moral character;

c.have successfully completed high school or its equivalent;

d. (1) have successfully completed an electrology education program approved by the board, in consultation with the committee, including:

(a)at least 200 hours of instruction in the theory of electrology; and

(b)at least 400 hours of instruction in the clinical practice of electrology taught by an electrology instructor licensed pursuant to the provisions of this act. The clinical program shall include instruction in all modalities of electrology including galvanic, thermolysis and any other modality approved by the board; or

(2)have completed in another state an electrology education program determined by the board to be substantially equivalent to that required pursuant to this subsection; and

e.have passed an examination administered or approved by the board to determine the applicant's competence to practice electrology.

L.1997,c.347,s.8.



Section 45:9-37.84 - Licensing Requirements For Electrology Instructor.

45:9-37.84 Licensing requirements for electrology instructor.
9.To be eligible for licensure as an electrology instructor an applicant shall fulfill the following requirements:

a.be licensed as an electrologist pursuant to the provisions of this act;

b.have been actively engaged in the practice of electrology for at least five years immediately preceding the date of application for licensure as an electrology instructor; and

c.passed an examination administered or approved by the board, after consultation with the committee, to determine the applicant's competence to teach electrology.

L.1997,c.347,s.9.



Section 45:9-37.85 - Application, Fee, License Issuance Without Written Examination.

45:9-37.85 Application, fee, license issuance without written examination.
10.Upon payment to the board of a fee and the submission of a written application provided by the board, the board shall issue, without written examination, a license to any person who:
a.Holds a valid license issued by another state or possession of the United States or the District of Columbia which has standards substantially equivalent to those of this State, if the applicant has not previously failed the board examination as provided in sections 8, 9 and 12 of this act. If the applicant has failed an examination referred to in those sections, licensing shall be at the discretion of the board, in consultation with the committee;

b.Applies for licensure within 180 days of the initial meeting of the committee, is a resident of this State, has completed 120 hours of instruction in electrology at a school of electrology approved by the board, in consultation with the committee, and has been actively engaged in the practice of electrology for at least five years immediately preceding the date of application for licensure; or

c.Applies for licensure within 180 days of the effective date of this act, is a resident of this State, and presents evidence of having passed the written electrology certification examination of a nationally recognized board or agency approved by the board, in consultation with the committee.

L.1997,c.347,s.10.



Section 45:9-37.86 - Continuing Professional Education, Programs, Standards.

45:9-37.86 Continuing professional education, programs, standards.
11. a. The board or committee, if so delegated by the board, shall:

(1)approve only such continuing professional education programs as are available to all electrologists and electrology instructors in this State on a reasonable nondiscriminatory basis. Programs may be held within or without this State, but shall be held so as to allow electrologists and electrology instructors in all areas of the State to attend;

(2)establish standards for continuing professional education programs, including the specific subject matter and contents of courses of study and the selection of instructors;

(3)accredit education programs offering credits toward the continuing education requirements; and

(4)establish the number of credits of continuing professional education required by each applicant for license renewal. Each credit shall represent or be equivalent to one hour of actual course attendance.

b.Prior to license renewal, each licensee shall submit to the board proof of completion of the required number of hours of continuing education.

c.If any applicant for renewal of registration completes a number of credit hours in excess of the number established pursuant to paragraph 4 of subsection a. of this section, the excess credits may, at the discretion of the board, in consultation with the committee, be applicable to the continuing education requirement for the following biennial renewal period, but not thereafter.

L.1997,c.347,s.11.



Section 45:9-37.87 - Required Examinations.

45:9-37.87 Required examinations.
12.The examinations required by sections 8 and 9 of this act shall include a written practical examination which shall test the applicant's knowledge of the theory and clinical practice of electrology. Examinations shall be held within the State at least twice a year at a time and place to be determined by the board, in consultation with the committee. The board shall give adequate written notice of the examination to applicants for licensure and examination.
An applicant who fails the initial examination or a section of the examination may retake the section or the entire examination upon payment to the board of the prescribed fee. If an applicant fails the examination twice, the applicant may take a third examination only if he retakes the entire examination and completes an electrology education program as required by the board, in consultation with the committee.

L.1997,c.347,s.12.



Section 45:9-37.88 - License Issuance, Renewal; Fees.

45:9-37.88 License issuance, renewal; fees.
13. a. The board shall by rule or regulation establish, prescribe or change the fees for licenses, renewals of licenses or other services provided by the board or the committee pursuant to the provisions of this act. Licenses shall be issued for a period of two years and be biennially renewable, except that the board may, in order to stagger the expiration dates thereof, provide that those licenses first issued or renewed after the effective date of this act shall expire or become void on a date fixed by the board, not sooner than six months nor later than 29 months after the date of issue.

b.Fees shall be established, prescribed or changed by the board to the extent necessary to defray all proper expenses incurred by the committee, the board and any staff employed to administer this act, except that fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

c.All fees and any fines imposed by the board shall be paid to the board and shall be forwarded to the State Treasurer and become part of the General Fund.

L.1997,c.347,s.13.



Section 45:9-37.89 - Licensing Procedures.

45:9-37.89 Licensing procedures.
14. a. The board, in consultation with the committee, shall issue a license to any applicant who in the opinion of the board has satisfactorily met all the requirements of this act. The license shall indicate whether the holder is licensed as an electrologist or an electrology instructor. The holder of an electrologist's license is authorized to practice electrology during the licensure period, and the holder of an electrology instructor's license is authorized to practice electrology and to teach the clinical practice and theory of electrology during the licensure period.

b.The board shall, in consultation with the committee and in accordance with its rules and regulations, reinstate the license of an electrologist or electrology instructor who has failed to renew the license if the applicant is eligible for licensure pursuant to section 9 or 10 of this act and regulations of the board, and pays to the board all past due renewal fees and a reinstatement fee, to be determined by the board in consultation with the committee.

L.1997,c.347,s.14.



Section 45:9-37.90 - Office License Required For Premises.

45:9-37.90 Office license required for premises.
15.A person, firm, corporation, partnership or other legal entity shall not operate, maintain or use premises for the rendering of any service provided in the definition of electrology without having first secured an office license. To be eligible for an office license, a person, firm, corporation, partnership or other legal entity intending to open and operate an electrologist's office shall:
a.Make application to the board on forms as it may require, demonstrating that the physical premises and the operation of the office will meet the criteria as recommended by the "Universal Precautions for Infection Control" established by the Center for Disease Control;

b.Permit inspections of the premises; and

c.Pay fees as may be required by the board.

L.1997,c.347,s.15.



Section 45:9-37.91 - Uniform Enforcement Law Applicable.

45:9-37.91 Uniform enforcement law applicable.
16.The provisions of the uniform enforcement law, P.L.1978, c.73 (C.45:1-14 et seq.) shall apply to this act. The authority of the board may be delegated to the committee at the discretion of the board.

L.1997,c.347,s.16.



Section 45:9-37.92 - List Of Approved Electrology Education Programs.

45:9-37.92 List of approved electrology education programs.
17.The board shall maintain a list of approved electrology education programs located within the State and of out-of-State programs recognized by the board. The board shall not approve or recognize a program unless the program consists of at least 200 hours of instruction in the theory of electrology and 400 hours of training in the clinical practice of electrology.

L.1997,c.347,s.17.



Section 45:9-37.93 - Rules, Regulations.

45:9-37.93 Rules, regulations.
18.The board, after consultation with the committee, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1997,c.347,s.18.



Section 45:9-37.94 - Short Title.

45:9-37.94 Short title.

1.This act shall be known and may be cited as the "Perfusionist Licensing Act."

L.1999,c.126,s.1.



Section 45:9-37.95 - Findings, Declarations Relative To Perfusionist Licensing.

45:9-37.95 Findings, declarations relative to perfusionist licensing.

2.The Legislature finds and declares that the public interest requires the regulation of the practice of perfusion and the establishment of clear licensure standards for perfusionists; and that the health and welfare of the residents of the State will be protected by identifying to the public those individuals who are qualified and legally authorized to practice perfusion.

L.1999,c.126,s.2.



Section 45:9-37.96 - Definitions Relative To Perfusionist Licensing.

45:9-37.96 Definitions relative to perfusionist licensing.

3.As used in this act:

"Board" means the State Board of Medical Examiners.

"Committee" means the Perfusionists Advisory Committee established pursuant to section 4 of this act.

"Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidney, liver, or other organs.

"Perfusion" means the functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular, circulatory or respiratory system or other organs, or a combination of those activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under an order and under the supervision of a licensed physician, including:

(1)the use of extracorporeal circulation, long-term cardiopulmonary support techniques including extracorporeal carbon-dioxide removal and extracorporeal membrane oxygenation, and associated therapeutic and diagnostic technologies:

(2)counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support, and isolated limb perfusion;

(3)the use of techniques involving blood management, advanced life support, and other related functions; and

(4)in the performance of the activities herein described:

(a)the administration of:

(i)pharmacological and therapeutic agents;

(ii)blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician;

(b)the performance and use of:

(i)anticoagulation monitoring and analysis;

(ii)physiologic monitoring and analysis;

(iii) blood gas and chemistry monitoring and analysis;

(iv) hematologic monitoring and analysis;

(v)hypothermia;

(vi) hyperthermia;

(vii) hemoconcentration and hemodilution;

(viii) modified extracorporeal circulatory hemodialysis;

(c)the observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics, and the implementation of appropriate reporting, perfusion protocols, or changes in or the initiation of emergency procedures.

"Perfusionist" means a person who is licensed to practice perfusion pursuant to the provisions of this act.

L.1999,c.126,s.3.



Section 45:9-37.97 - Perfusionists Advisory Committee.

45:9-37.97 Perfusionists Advisory Committee.

4. There is created within the Division of Consumer Affairs in the Department of Law and Public Safety, under the State Board of Medical Examiners, a Perfusionists Advisory Committee. The committee shall consist of seven members who are residents of the State. Except for the members first appointed, six of the members shall be licensed perfusionists under the provisions of this act and shall have been actively engaged in the practice of perfusion in the State for at least five years immediately preceding their appointment. The remaining member shall be a physician licensed to practice medicine and surgery pursuant to chapter 9 of Title 45 of the Revised Statutes.

The Governor shall appoint the members with the advice and consent of the Senate. Each member shall be appointed for a term of three years, except that of the perfusionist members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and two shall serve for terms of one year. Any vacancy in the membership of the committee shall be filled for the unexpired term in the manner provided by the original appointment. No member of the committee may serve more than two successive terms in addition to any unexpired term to which he has been appointed.

L.1999,c.126,s.4.



Section 45:9-37.98 - Compensation, Reimbursement Of Members.

45:9-37.98 Compensation, reimbursement of members.

5.Members of the committee shall be compensated and reimbursed for expenses and provided with office and meeting facilities and personnel required for the proper conduct of the business of the committee.

L.1999,c.126,s.5.



Section 45:9-37.99 - Organization Of Committee.

45:9-37.99 Organization of committee.

6.The committee shall organize within 30 days after the appointment of its members and shall annually elect from among its members a chairperson, who shall be a perfusionist, and a vice-chairperson, and a secretary who need not be a member of the committee. The committee shall meet twice a year and may hold additional meetings as necessary to discharge its duties. A majority of the committee membership shall constitute a quorum.

L.1999,c.126,s.6.



Section 45:9-37.100 - Powers, Duties Of Committee.

45:9-37.100 Powers, duties of committee.

7.The committee may have the following powers and duties, as delegated by the board:

a.Issue and renew licenses to perfusionists pursuant to the provisions of this act;

b.Suspend, revoke or fail to renew the license of a perfusionist pursuant to the provisions of P.L.1978, c. 73 (C.45:1-14 et seq.);

c.Establish standards for the continuing education of perfusionists subject to the requirements of section 15 of this act;

d.Maintain a record of every perfusionist licensed in this State, their place of business, place of residence, and the date and number of their license;

e.Adopt and publish a code of ethics for licensed perfusionists; and

f.Prescribe or change the charges for examinations, licensures, renewals and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.).

L.1999,c.126,s.7.



Section 45:9-37.101 - License Required To Practice Perfusion; Construction Of Act.

45:9-37.101 License required to practice perfusion; construction of act.

8.No person shall practice perfusion, whether or not compensation is received or expected, unless the person holds a valid license to practice perfusion in this State, except nothing in this act shall be construed to:

a.Prohibit any person licensed to practice under any other law from engaging in the practice for which he is licensed, registered or certified;

b.Prohibit any student enrolled in a bona fide perfusion training program recognized by the board from performing those duties which are necessary for the student's course of study, provided the duties are performed under the supervision and direction of a licensed perfusionist;

c.Prohibit any person from practicing perfusion within the scope of his official duties when employed by an agency, bureau or division of the federal government, serving in the Armed Forces or the Public Health Service of the United States, or employed by the Veterans Administration; or

d.Prohibit any person from performing autotransfusion or blood conservation techniques under the supervision of a licensed physician.


L.1999,c.126,s.8.



Section 45:9-37.102 - Eligibility For Licensure As Perfusionist.

45:9-37.102 Eligibility for licensure as perfusionist.

9.To be eligible to be licensed as a perfusionist, an applicant shall fulfill the following requirements:

a.Be at least 18 years of age;

b.Be of good moral character;

c.Successfully complete a perfusion education program with standards established by the Accreditation Committee for Perfusion Education and approved by the Commission on Accreditation of Allied Health Education Programs (CAAHEP), or a program with substantially equivalent standards approved by the board; and

d.Successfully complete the certification examination offered by the American Board of Cardiovascular Perfusion (ABCP), or its successor, or a substantially equivalent examination approved by the board.

L.1999,c.126,s.9.



Section 45:9-37.103 - Issuance Of License; Fee; Renewal.

45:9-37.103 Issuance of license; fee; renewal.

10.The board, in consultation with the committee, shall issue a license to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of this act.

Except in the case of a temporary license issued pursuant to section 13 of this act, all licenses shall be issued for a two-year period upon the payment of the prescribed licensure fee, and shall be renewed upon filing of a renewal application, the payment of a licensure fee and presentation of satisfactory evidence that the renewal applicant has successfully completed the continuing education requirements prescribed by this act.

L.1999,c.126,s.10.



Section 45:9-37.104 - Licensure Of Out-of-state Perfusionist.

45:9-37.104 Licensure of out-of-State perfusionist.

11.Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board, after consultation with the committee, shall license without examination a perfusionist who is licensed, registered or certified by another state or possession of the United States or the District of Columbia which has standards substantially equivalent to those of this State.

L.1999,c.126,s.11.



Section 45:9-37.105 - Qualification Of Current Practitioner As Licensed Perfusionist.

45:9-37.105 Qualification of current practitioner as licensed perfusionist.

12.For 180 days after the date procedures are established by the board for applying for licensure under section 9 of this act, any person may qualify as a licensed perfusionist, upon application for licensure and payment of the appropriate fee, providing the applicant furnishes evidence satisfactory to the board that he has been operating cardiopulmonary bypass systems for cardiac surgical patients as his primary function in a health care facility for not less than five years preceding the enactment date of this act.

L.1999,c.126,s.12.



Section 45:9-37.106 - Issuance Of Temporary License.

45:9-37.106 Issuance of temporary license.

13.Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board shall issue a temporary license to a person who has applied for licensure pursuant to this act, provided that the applicant meets the requirements of subsections a., b., and c. of section 9 of this act and who, in the judgment of the board, after consultation with the committee, is eligible for examination. An applicant with a temporary license may practice only under the direct supervision of a licensed perfusionist. A temporary license shall expire one year from its date of issuance, but may be renewed for an additional one-year period. This temporary license shall be surrendered to the board upon its expiration.

L.1999,c.126,s.13.



Section 45:9-37.107 - License Required For Designation As Perfusionist.

45:9-37.107 License required for designation as perfusionist.

14.No person shall use the title, "perfusionist" or the abbreviation, "LP" or any other title, designation, words, letters, abbreviations or insignia indicating the practice of perfusion, unless licensed to practice perfusion under the provisions of this act.

L.1999,c.126,s.14.



Section 45:9-37.108 - Duties Of Board, Committee Relative To Continuing Education Requirements.

45:9-37.108 Duties of board, committee relative to continuing education requirements.

15. a. The board or committee, if so delegated by the board, shall:

(1)approve only continuing professional education programs as are available to all perfusionists in this State on a reasonable nondiscriminatory basis. Programs may be held within or without this State, but shall be held so as to allow perfusionists in all areas of the State to attend;

(2)establish standards for continuing professional education programs, including the specific subject matter and contents of courses of study;

(3)accredit education programs offering credits toward the continuing education requirements; and

(4)establish the number of credits of continuing professional education required by each applicant for license renewal. Each credit shall represent or be equivalent to one hour of actual course attendance.

b.If any applicant for renewal of registration completes a number of credit hours in excess of the number established pursuant to paragraph (4) of subsection a. of this section, the excess credits may, at the discretion of the board, in consultation with the committee, be applicable to the continuing education requirement for the following biennial period, but not thereafter.

L.1999,c.126,s.15.



Section 45:9-37.109 - Applicability Of C.45:1-14 et Seq. For Enforcement Of Act.

45:9-37.109 Applicability of C.45:1-14 et seq. for enforcement of act.

16.The provisions of P.L.1978, c.73 (C.45:1-14 et seq.) shall apply to this act. The authority of the board may be delegated to the committee at the discretion of the board.

L.1999,c.126,s.16.



Section 45:9-37.110 - Rules, Regulations.

45:9-37.110 Rules, regulations.

17.The board, after consultation with the committee, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1999,c.126,s.17.



Section 45:9-37.111 - Short Title.

45:9-37.111 Short title.

1.This act shall be known and may be cited as the "Genetic Counselor's Licensing Act."

L.2009, c.41, s.1.



Section 45:9-37.112 - Findings, Declarations Relative To Genetic Counselors.

45:9-37.112 Findings, declarations relative to genetic counselors.

2.The Legislature finds that: the profession of genetic counseling has existed for more than 30 years. Genetic counseling is a communication process which deals with the human problems associated with the occurrence, or the risk of occurrence, of a genetic disorder, birth defect, or intellectual disability in a family. This process involves an attempt by one or more appropriately trained individuals to help an individual or family: comprehend the medical facts, including the diagnostic, probable course and available management of a disorder, as well as the risk of occurrence in specified relatives; understand the options for dealing with the risk of recurrence; choose the course of action that seems appropriate to that individual or family in view of the risk and the family goals and to act in accordance with that decision; and make the best possible adjustment to the disorder in affected family members and to the risk of occurrence or recurrence of the disorder.

The Legislature further finds that: the profession of genetic counseling profoundly affects the lives of the people of New Jersey; and informed individual decisions to undergo a genetic test and intellectually sound and emotionally healthy responses to the discovery of a genetic anomaly can be facilitated by professional genetic counseling; however, misuse of those same genetic tests or information used for individual decisions may result in inappropriate decision making, loss of privacy, discrimination, inappropriate medical referrals, and unnecessary emotional distress.

The Legislature declares, therefore, that this act is intended to protect the people of New Jersey by setting standards of qualification, education, training and experience for those persons seeking to practice and be licensed as genetic counselors and by promoting high standards of professional performance for those presently practicing as genetic counselors and for those who will be licensed to practice genetic counseling in the State.

L.2009, c.41, s.2; amended 2010, c.50, s.76.



Section 45:9-37.113 - Definitions Relative To Genetic Counselors.

45:9-37.113 Definitions relative to genetic counselors.

3.As used in this act:

"Board" means the State Board of Medical Examiners established pursuant to R.S.45:9-1.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Genetic counseling" means a communication process, conducted by one or more appropriately trained individuals, that may include: obtaining and interpreting individual, family, medical and developmental histories; determining the mode of inheritance and risk of transmission of genetic conditions and birth defects; discussing the inheritance features, natural history, means of diagnosis, and management of genetic conditions and birth defects; identifying, coordinating, and explaining the clinical implications of genetic laboratory tests and other diagnostic studies and their results; integrating genetic laboratory test results and other diagnostic studies with personal and family medical history to assess and communicate risk factors for genetic or medical conditions and diseases; assessing psychosocial factors; recognizing social, educational, and cultural issues; evaluating the client's or family's responses to the condition or risk of recurrence and providing client-centered counseling and anticipatory guidance; and facilitating informed decision making about testing, management, and alternatives.

"Genetic Counseling Advisory Committee" or "committee" means the Genetic Counseling Advisory Committee established pursuant to section 4 of this act.

"Genetic counselor" means a health professional with specialized education, training and experience in medical genetics who meets the requirements for licensure as provided in this act.

"Licensed genetic counselor" means a person who holds a current, valid license issued pursuant to section 9 of this act.

"Supervision" means the direct review of a supervisee for the purpose of teaching, training, administration, accountability or clinical review by a supervisor in the same area of specialized practice.

L.2009, c.41, s.3; amended 2013, c.30, s.1.



Section 45:9-37.114 - Genetic Counseling Advisory Committee.

45:9-37.114 Genetic Counseling Advisory Committee.

4.There is established within the Division of Consumer Affairs in the Department of Law and Public Safety, under the State Board of Medical Examiners, a Genetic Counseling Advisory Committee. The committee shall consist of five members, appointed by the Governor, who shall be residents of this State. One member shall be a public member, one member shall be a physician licensed to practice medicine and surgery in this State, and three members shall be, except for those first appointed, genetic counselors licensed pursuant to this act. The genetic counselor members first appointed to the committee shall be genetic counselors certified by the American Board of Genetic Counseling or the American Board of Medical Genetics, or their successors.

The members shall be appointed for a term of three years, except that of the members first appointed, two shall be appointed for a term of one year, two shall be appointed for a term of two years and one shall be appointed for a term of three years. Each member shall serve until his successor has been qualified. Any vacancy in the membership of the committee shall be filled for the unexpired term in the same manner as the original appointments were made. No member shall serve for more than two consecutive terms in addition to any unexpired term to which he has been appointed. The Governor may remove a member of the committee for cause.

Members of the committee shall be reimbursed for actual expenses reasonably incurred in the performance of their official duties in accordance with subsection a. of section 2 of P.L.1977, c.285 (C.45:1-2.5).

L.2009, c.41, s.4.



Section 45:9-37.115 - Powers, Duties Of Genetic Counseling Advisory Committee.

45:9-37.115 Powers, duties of Genetic Counseling Advisory Committee.

5.The Genetic Counseling Advisory Committee shall have the following powers and duties:

a.Establish criteria and standards for education and experience required for licensure;

b.Review the qualifications of applicants for licensure;

c.Ensure proper conduct and standards of practice;

d.Issue and renew licenses pursuant to this act;

e.Establish standards for continuing education;

f.Maintain a record of every genetic counselor licensed in this State;

g.Establish fees, pursuant to section 2 of P.L.1974, c.46 (C.45:1-3.2), for examinations, licenses, including applications for licensure, renewals, and duplications of lost licenses, and other services performed by the committee;

h.Suspend, revoke or decline to renew the license of a genetic counselor pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.); and

i.Promulgate rules and regulations to carry out matters delegated to the committee by the board concerning any provisions of this act, in conformance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.41, s.5.



Section 45:9-37.116 - Organization Of Genetic Counseling Advisory Committee.

45:9-37.116 Organization of Genetic Counseling Advisory Committee.

6.The Genetic Counseling Advisory Committee shall organize within 30 days after the appointment of its members, and shall annually elect from among its members a chairperson, who shall be a genetic counselor, a vice-chairperson, and a secretary who need not be a member of the committee. The committee shall meet at least four times a year and may hold additional meetings as necessary to discharge its duties.

L.2009, c.41, s.6.



Section 45:9-37.117 - Licensure Required For Genetic Counselors; Exceptions.

45:9-37.117 Licensure required for genetic counselors; exceptions.

7.Except as provided in this section, a person shall not engage in the practice of genetic counseling as a genetic counselor, or hold himself out as a genetic counselor unless the person is licensed in accordance with this act.

a. (1) Only an individual may be licensed to practice genetic counseling within the State. A firm, partnership, association or corporation shall not advertise or otherwise offer to provide or convey the impression that it is providing genetic counseling services unless an individual holding a current valid license pursuant to the provisions of this act shall be rendering the genetic counseling services.

(2)A person who is not licensed as a genetic counselor shall not use the title "genetic counselor," "licensed genetic counselor," "gene counselor," "genetic consultant," "genetic associate" or any words, abbreviations, acronyms, insignia or combination of words, abbreviations, acronyms or insignias of similar import in relation to the person's name, occupation, or place of business.

b.The provisions of this act shall not prohibit an out-of-State genetic counselor from working as a consultant, or out-of-State employer or other organization from employing genetic counselors providing occasional services, who are not licensed pursuant to this act, from engaging in the practice of genetic counseling, subject to the stated circumstances and limitations as defined by the board, in consultation with the committee, by regulation, so long as the genetic counselor holds a license, if available, in the genetic counselor's state of employment. If licensure is not available in the genetic counselor's state of employment, the genetic counselor shall be certified by the American Board of Genetic Counseling or the American Board of Medical Genetics, or their successors, in order to practice genetic counseling without a State license in accordance with this subsection.

c.The provisions of this act shall not apply to:

(1)A person licensed by the State to practice medicine and surgery so long as the person does not hold himself out to the public as a licensed genetic counselor;

(2)A person licensed by the State as a registered nurse when acting within the scope of the person's profession and doing work of a nature consistent with the person's training, so long as the person does not hold himself out to the public as a genetic counselor;

(3)A student candidate for a degree in genetic counseling, or its equivalent as approved by the board in consultation with the committee by regulation, enrolled in an educational program accredited by the American Board of Genetic Counseling or its successor, so long as the student is practicing as part of a supervised course of study and is clearly designated by the title "genetic counseling intern" or title of similar import; or

(4)A graduate with a degree in genetic counseling, or its equivalent as approved by the board in consultation with the committee by regulation, from an educational program accredited by the American Board of Genetic Counseling or its successor, who has not passed the examination for licensure but otherwise has met all of the licensing requirements of this act, so long as the person: (a) does not hold himself out to the public as a licensed genetic counselor; (b) practices under the supervision of a licensed genetic counselor or geneticist; and (c) successfully passes the examination for licensure within the first two available examination cycles next following the filing of an application for licensure as a genetic counselor.

L.2009, c.41, s.7; amended 2013, c.30, s.2.



Section 45:9-37.118 - Minimum Requirements For Licensure As Genetic Counselor; Application, Fee; Examination.

45:9-37.118 Minimum requirements for licensure as genetic counselor; application, fee; examination.

8. a. The board, in consultation with the committee, shall require at a minimum the following to qualify an applicant for licensure as a genetic counselor:

(1)be at least 21 years of age;

(2)be of good moral character;

(3)possession of a master's degree or higher degree in genetic counseling, or its equivalent as approved by the board in consultation with the committee by regulation, from an accredited institution of higher education; and

(4) the satisfaction of experience proficiencies required by the committee, which shall be at least equivalent to the standards of the American Board of Genetic Counseling, or its successor.

b.Each applicant shall submit an application for licensure, with an application fee, as prescribed by regulation.

c.Each applicant shall submit any additional information with the application for licensure, and include appropriate proofs, as required by regulation.

d.Each applicant shall have successfully completed an examination for licensure, the time, place, and contents of which shall be determined by the board, in consultation with the committee, by regulation. The board may prepare and administer the examination or provide for its preparation and administration through an approved organization.

e.If the applicant is licensed under the laws of another state, territory or jurisdiction of the United States which, in the opinion of the board, in consultation with the committee, imposes substantially the same licensing requirements as this act, the board may issue the applicant a license in accordance with the provisions of this act.

L.2009, c.41, s.8.



Section 45:9-37.119 - Issuance Of License, Renewal; Surrender; Continuing Education.

45:9-37.119 Issuance of license, renewal; surrender; continuing education.

9. a. A genetic counseling license shall be issued for a two-year period upon the payment of the licensing fee prescribed by regulation, and shall be renewed upon the filing of a renewal application and the payment of the licensing renewal fee.

b.A genetic counselor whose license is suspended or revoked or whose surrender of license with or without prejudice has been accepted by the board, shall promptly deliver the original license and current biennial registration to the board or committee.

c.Each applicant shall present satisfactory evidence when seeking license renewal that in the period since the license was issued or last renewed the applicant has satisfied continuing education requirements from an approved organization, which education requirements and approved organization criteria shall be established by the board, in consultation with the committee, by regulation. The continuing education requirements shall include, but not be limited to, instruction in genetics and medical ethics.

L.2009, c.41, s.9.



Section 45:9-37.120 - Disclosure Of Information By Licensed Genetic Counselor.

45:9-37.120 Disclosure of information by licensed genetic counselor.

10. A licensed genetic counselor shall not be required to disclose any confidential information that the genetic counselor may have acquired from a client or patient while performing genetic counseling services, unless:

a.Disclosure is required by other federal or State law;

b.The genetic counselor is a party to a civil, criminal or disciplinary action arising from the genetic counseling services provided, in which case a waiver of the privilege accorded by this section shall be limited to that action; or

c.The patient or client is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to present testimony and witnesses on that person's behalf.

A genetic counselor who discloses confidential information in violation of this section shall be liable for damages sustained by the patient or client about whom the information relates, as well as attorney's fees and costs of suit. Additionally, the genetic counselor may be subject to a penalty of not more than $10,000 for each violation, or a penalty of not more than $50,000 for a knowing violation or if the board finds that violations have occurred with enough frequency as to constitute a general business practice.

L.2009, c.41, s.10.



Section 45:9-41.4 - Graduates Engaged In Practice Before December, 1952 Entitled To License Upon Passing Examination In Certain Subjects; Time For Taking Examination

45:9-41.4. Graduates engaged in practice before December, 1952 entitled to license upon passing examination in certain subjects; time for taking examination
Any person who subsequent to July thirty-first, one thousand nine hundred and forty-four, and prior to January first, one thousand nine hundred and fifty-three, was graduated from a legally incorporated school, institution or college of chiropractic, and who has successfully completed or who shall successfully complete four courses of lectures requiring personal attendance during four full school years of at least seven months each, and who has been a resident of the State of New Jersey for at least four consecutive years terminating on December thirty-first, one thousand nine hundred and fifty-two, and was actively engaged in the practice of chiropractic prior to and including the month of December, one thousand nine hundred and fifty-two, and who is more than twenty-one years of age, of good moral character, and a citizen of the United States, shall upon a successful passing of an examination, given by the board, in the following subjects: anatomy, including neurologic and histologic anatomy, physiology, pathology, hygiene, chiropractic diagnosis, and the therapeutics of chiropractic, be granted a license to practice chiropractic in the State of New Jersey by the board. Persons coming under this special provision must make application for license to the board within ninety days after the effective date of this act. Persons applying for a license under this section shall take the required examination prior to December thirty-first, one thousand nine hundred and fifty-four. The records of the board and any license so issued shall state that the applicant was licensed under the exemption contained in this section.

L.1953, c. 233, p. 1703, s. 7.



Section 45:9-41.5 - Graduates Of Approved Chiropractic College Entitled To License Upon Passing Examination; Qualifications

45:9-41.5. Graduates of approved chiropractic college entitled to license upon passing examination; qualifications
Any other person applying subsequent to the thirty-first day of December, one thousand nine hundred and fifty-two, to take an examination leading to the granting of a license to practice chiropractic in New Jersey who has been graduated from a legally incorporated school, institution, or college of chiropractic after successfully completing four courses of lectures requiring personal attendance during four full school years of at least nine months each in four different calendar years, which school, institution or college, if the applicant is graduated after the thirtieth day of June, one thousand nine hundred and fifty-three, shall have been approved by the board, who is more than twenty-one years of age, of good moral character, and a citizen of the United States, and who shall furnish proof of such facts, satisfactory to the board, shall, upon successfully passing an examination, given by the board, in the following subjects: anatomy, including neurologic and histologic anatomy, physiology, pathology, bacteriology, non-surgical diagnosis, chemistry, hygiene, and the therapeutics of chiropractic, be granted a license to practice chiropractic in the State of New Jersey by the board.

L.1953, c. 233, p. 1704, s. 8.



Section 45:9-41.6 - Requirements For Approval Of Chiropractic Applicant Or School For Licensure

45:9-41.6. Requirements for approval of chiropractic applicant or school for licensure
The board shall accept as an applicant for licensure as a chiropractor any individual who has graduated from a school, institution or college of chiropractic which was approved during the individual's entire course of study by the board, and accredited by the Council of Chiropractic Education, or the Straight Chiropractic Academic Standards Association, or other accrediting agency approved by the United States Department of Education.

The board, in approving a school, institution or college of chiropractic, shall consult with and take into consideration the standards suggested by the Council of Chiropractic Education, the Straight Chiropractic Academic Standards Association, or other accrediting agency approved by the United States Department of Education.

Board approval of a school, institution or college of chiropractic accredited by the Council of Chiropractic Education, the Straight Chiropractic Academic Standards Association, or other accrediting agency approved by the United States Department of Education shall be based upon the standards set forth below and may include an on site inspection.

a. Organization: The chiropractic school, institution or college shall be incorporated as a nonprofit institution of learning and shall be lawfully chartered to grant the degree of Doctor of Chiropractic within the state of its residence.

b. Faculty:



(1) The basic science division and each department within the division shall be headed by a person possessing at least a Master of Science degree.



(2) Each member of the chiropractic science division shall be headed by a person possessing a degree of Doctor of Chiropractic and shall be eligible for licensure within the state in which the school, institution or college is located.

c. Plant:



(1) The school, institution or college shall have sufficient space to provide lecture rooms, laboratories, library, administrative and faculty offices, as well as out-patient clinics for men and women.



(2) The library shall be headed by a full-time librarian with a degree in library science, and shall consist of at least 10,000 volumes whose quality reflects current knowledge in the field.



(3) There shall be a medical museum containing sufficient pathological, embryological, histological and anatomical specimens to augment the teaching of related subjects.



(4) There shall be sufficient, useful auxiliary equipment sufficient for the teaching of the student body, such as mannikins, charts, skeletons, models, projectors, microscopes, adjusting tables and other equipment peculiar to the teaching of chiropractic.

d. Clinical facilities: Each school, institution or college of chiropractic shall operate a general chiropractic clinic or clinics in which the student shall gain clinical chiropractic practice with patients with chiropractic case management, which shall include the chiropractic clinical aspects of the courses which are required in the curriculum, for a proper understanding of the knowledge gained from the classroom and laboratory instruction. The clinic shall include proper experience in various aspects of patient examination for the purpose of determining the appropriateness of chiropractic care. Clinical instruction shall encourage the student to refer patients to doctors in the practice of medicine when impressions obtained as a result of chiropractic examination indicate a consultation is in the patient's best interest.

e. Resources: The school shall have sufficient resources to ensure financial stability and continuous operation.



f. Administration: There shall be responsible supervision of the entire school by the dean or other executive officer who, by training and experience, is qualified to interpret the prevailing standards in chiropractic and therapeutic education and who shall possess sufficient authority to integrate such standards into the school's, institution's or college's curriculum.

g. Records: There shall be a comprehensive system of records showing conveniently and in detail the credentials, grades and accounts of the students, by means of which an exact knowledge of each student's work can be obtained. Records shall also be kept showing the clinical work of each student and attendance. Except for good cause, such as illness, no credit shall be given for any course when the attendance has been less than 80% of full time, or when the student fails to satisfactorily complete course requirements.

h. Requirement for admission: Prior to commencing a course of study in the approved school, institution or college of chiropractic, the student shall have successfully completed at least two years of study in a school or college of arts and sciences accredited or recognized by the New Jersey State Department of Education, no less than 1 1/2 years of which shall have been completed prior to commencing his course of study in the approved school of chiropractic pursuant to the provisions of section 10 of P.L.1953, c.233 (C.45:9-41.7).

i. Publications: The school, institution or college shall issue, at least annually, a bulletin setting forth the nature and content of the courses of study offered. Such announcements shall contain a list of the faculty with their respective qualifications, academic degree received and the name of the degree-granting school, institution or college. The courses available should be set forth by departments (anatomy, physiology, pathology, etc.) showing for each course its contents, character, number of hours, etc. Information should be given regarding entrance requirements, tuition and other fees.

j. Curriculum: The entire course of four years shall consist of 3,600 to 4,400 class hours of not less than 45 minutes each, distributed from 900 to 1,100 hours per year, and shall be grouped as set forth in the following schedule. Each group is to be allotted approximately the percentage of the whole number of hours in the course as follows:

Subject Percentage of Total

1. Anatomy, including dissection wherever

possible, embryology and histology 25%

2. Principles of Chiropractic 37 1/2%

3. Physiology 6 1/4%

4. Diagnosis and Symptomatology 7 1/2%

5. Pathology, Bacteriology and Laboratory

Technique 8 1/4%

6. Chemistry 2 1/2%

7. Neurology 5%

8. Hygiene 1 1/4%

9. Jurisprudence 1 1/4%

10. Gynecology, Obstetrics, Spinography,

Endocrinology, Dermatology, Pediatrics,

Special Sense 5%

.............

100%



L.1953,c.233,s.9; amended 1989,c.153,s.13.



Section 45:9-41.7 - Course In Arts And Sciences Required Prior To Study In Chiropractic School

45:9-41.7. Course in arts and sciences required prior to study in chiropractic school
Any applicant to take an examination leading to the granting of a license to practice chiropractic in New Jersey, who has been graduated from an approved chiropractic school after December 31, 1957, must, in addition to the other requirements of this act, have successfully completed prior to commencing his or her courses of study in an approved school of chiropractic at least 1 year's study in a school or college of arts and sciences accredited by the State Department of Education and if such applicant has been graduated from an approved chiropractic school after December 31, 1958, any such applicant must complete at least 2 years' study in a school or college of arts and sciences accredited by the State Department of Education no less than 1 1/2 years of which shall have been completed prior to commencing his or her courses of study in the approved school of chiropractic. Successful completion of the aforementioned study prior to commencing the courses of study in an approved school of chiropractic shall be evidenced by a certificate issued by the Commissioner of Education of this State to that effect.

L.1953, c. 233, p. 1705, s. 10. Amended by L.1969, c. 154, s. 1, eff. Sept. 5, 1969.



Section 45:9-41.8 - Form And Content Of Examination, Approval

45:9-41.8. Form and content of examination, approval
Each applicant for licensure as a chiropractor shall submit to the Board of Chiropractic Examiners, on a form prescribed by the board, satisfactory evidence of his qualifications as prescribed by P.L.1953, c.233 (C.45:9-41.5 et al.).

The form and content of any examination of applicants for a license to practice chiropractic in New Jersey hereunder shall be prepared by the board.



L.1953,c.233,s.11; amended 1954,c.190,s.1; 1989,c.153,s.14.



Section 45:9-41.9 - Persons Whose Study Of Chiropractic Was Interrupted By Service In Armed Forces

45:9-41.9. Persons whose study of chiropractic was interrupted by service in armed forces
For the purpose of qualifying under any of the provisions of this act any applicant for a license to practice chiropractic who has been graduated from a legally incorporated school, institution, or college of chiropractic and who can produce evidence satisfactory to the board that his chiropractic education was interrupted by reason of his induction or enlistment into the active armed forces of the United States of America and that he served honorably therein, such applicant shall be entitled to have his date of graduation determined as if he had completed his courses of study of chiropractic without such interruption.

L.1953, c. 233, p. 1706, s. 12.



Section 45:9-41.10 - Application For Reciprocal License, Fee

45:9-41.10. Application for reciprocal license, fee
13. Any applicant for a license to practice chiropractic under section 10 of P.L.1953, c.233 (C.45:9-41.7) upon proving that he has been examined and licensed to practice chiropractic by the examining and licensing board of another state of the United States having requirements for examination and licensure equivalent to those required under section 8 of P.L.1953, c.233 (C.45:9-41.5), or upon certification by the National Board of Chiropractic Examiners, may, in the discretion of the State Board of Chiropractic Examiners, be granted a license to practice chiropractic without further examination upon payment to the treasurer of the State Board of Chiropractic Examiners of a license fee prescribed by the board; provided, such applicant shall furnish proof that he fulfills the requirements demanded in the other sections of P.L.1953, c.233 (C.45:9-41.5 et al.) relating to applicants for admission by examination. Notwithstanding the foregoing, an applicant who otherwise qualifies pursuant to this section and has five years of experience in treating patients in the practice of chiropractic as a licensed chiropractor in good standing in another state or states, shall not be required to fulfill the requirements of section 10 of P.L.1953, c.233 (C.45:9-41.7) concerning the completion of certain studies in a school or college of arts and sciences prior to commencing or during study in an approved school of chiropractic, but shall be required to pass an examination leading to the granting of a license to practice chiropractic in New Jersey. In any such application for a license without examination all questions of academic requirements of other states shall be determined by the Commissioner of Education of this State.

L.1953,c.233,s.13; amended 1989,c.153,s.15; 1993,c.90,s.1.



Section 45:9-41.11 - Annual Registration; Reinstatement After Suspension; Retirement From Practice; Automatic Suspension Upon Failure To Procure Annual Certificate

45:9-41.11. Annual registration; reinstatement after suspension; retirement from practice; automatic suspension upon failure to procure annual certificate
All persons who are licensed to practice chiropractic shall be required on or before September 1, 1953, and on or before September 1 annually thereafter, to register on the form prescribed by the board and furnished by the secretary of said board, and to pay an annual registration fee of $10.00.

The license of any licensee, who fails to procure any annual certificate of registration, shall be automatically suspended on September 1 of that year. It shall be the duty of the secretary of the board on or before August 1 of each year to send a written notice to each of such licensees, whether a resident or not, at his last address on file with the board, that his annual registration fee is due on or before September 1 and that his license to practice in this State will be suspended if he does not procure said certificate by September 1 of the said year.

Any such licensee whose license has been suspended under this section may be reinstated by the payment of all past due annual registration fees and in addition thereto $25.00 to cover cost of reinstatement.

Any person who desires to retire from the practice of chiropractic, and during retirement to refrain from practicing under the terms of his license, upon application to the secretary of the board, may be registered annually, without the payment of any registration fee, as a retired practitioner. The certificate of registration which shall be issued to a retired chiropractor shall state, among other things, that the holder has been licensed to practice in New Jersey, but that during his retirement he shall not so practice. The holder of a certificate of registration as a retired licensee shall be entitled to resume practice at any time; provided, he first shall have obtained from the secretary an annual certificate of registration as hereinbefore provided.

The license to practice chiropractic of any person who fails to procure any annual certificate of registration, or in lieu thereof an annual certificate of registration as a retired licensee, at the time and in the manner required by this act shall be automatically suspended. Any person whose license shall have been automatically suspended shall, during the period of such suspension, be regarded as an unlicensed person and, in case he shall continue or engage in practice under the terms of his license during such period, shall be liable to the penalties prescribed by R.S. 45:9-22. Any person to whom a certificate of registration as a retired licensee shall have been issued who shall continue or engage in practice under the terms of his license without first having obtained a certificate of registration authorizing him to resume such practice, shall be liable to the penalties prescribed by R.S. 45:9-22 for practicing without a license.

It shall be the duty of each such licensee holding a certificate to practice chiropractic in this State, whether a resident or not, to notify the secretary of the board in writing of any change in his office address or his employment within 10 days after such change shall have taken place.

The provisions of R.S. 45:9-17 shall be applicable, in like manner, to persons receiving a license to practice chiropractic.

L.1953, c. 233, p. 1707, s. 14. Amended by L.1964, c. 191, s. 1; L.1971, c. 236, s. 3, eff. June 23, 1971.



Section 45:9-41.12 - Term "Board" Defined

45:9-41.12. Term "board" defined
As used in P.L.1953, c.233 (C.45:9-41.5 et al.) the term "board" means the State Board of Chiropractic Examiners in the Division of Consumer Affairs in the Department of Law and Public Safety established pursuant to section 4 of P.L.1989, c.153 (C.45:9-41.20).

L.1953,c.233,s.19; amended 1989,c.153,s.16.



Section 45:9-41.13 - Partial Invalidity

45:9-41.13. Partial invalidity
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

L.1953, c. 233, p. 1713, s. 20.



Section 45:9-41.17 - Short Title

45:9-41.17. Short title
This act shall be known and may be cited as the "Chiropractic Board Act."



L.1989,c.153,s.1.



Section 45:9-41.18 - Legislative Findings And Declarations

45:9-41.18. Legislative findings and declarations
The Legislature finds and declares that it is a valid public purpose to establish a separate board to regulate the practice of chiropractic in this State to properly protect the citizenry who receive the services of a chiropractor by maintaining and ensuring standards of competency and integrity of the profession and preventing unsafe, fraudulent or deceptive practices which may damage the health of those citizens, as well as the reputation of the profession in this State.

L.1989,c.153,s.2.



Section 45:9-41.19 - Definitions.

45:9-41.19 Definitions.
3.As used in P.L.1989, c.153 (C.45:9-41.17 et al.), sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.) and sections 7 through 14 and sections 19 and 20 of P.L.1953, c.233 (C.45:9-41.4 through C.45:9-41.13 inclusive):

a."Board" means the State Board of Chiropractic Examiners created pursuant to section 4 of P.L.1989, c.153 (C.45:9-41.20).

b."Doctor of Chiropractic," "Chiropractor" or "Chiropractic Physician" means a person trained and qualified in the discipline of chiropractic whose license is in force and not suspended or revoked at the time in question.

A person licensed to practice chiropractic may use the title doctor, or its abbreviation, in the practice of chiropractic, however, it must be qualified by the words doctor of chiropractic, chiropractor or chiropractic physician, or its abbreviation, D.C. The use of the title doctor of chiropractic, chiropractor, chiropractic physician, or its abbreviation, D.C., may be used interchangeably.

c."Chiropractic assistance" means assisting a chiropractor with providing certain clinical procedures common and customary to the chiropractic setting including:

(1)collecting general health data, such as the taking of an oral history or vital sign measurement;

(2)applying thermal, sound, light, mechanical and electrical modalities and hydrotherapy; and

(3)instructing and monitoring prescribed rehabilitative activities.

Chiropractic assistance shall not include administrative activities of a non-clinical nature, chiropractic adjustment, manual therapy, nutritional instruction, counseling or other therapeutic service or procedure which requires individual licensure in the State.

d."Licensed chiropractic assistant" means a person who is licensed pursuant to the provisions of sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.) to practice chiropractic assistance under the supervision of a chiropractor.

e."Supervision" means the oversight provided by a licensed chiropractor of the clinical services performed by a licensed chiropractic assistant, and for which the chiropractor shall be on the premises at all times and readily available to instruct the licensed chiropractic assistant throughout the performance of the clinical services.

L.1989, c.153, s.3; amended 2009, c.322, s.3; 2015, c.283, s.1.



Section 45:9-41.20 - State Board Of Chiropractic Examiners Created

45:9-41.20. State Board of Chiropractic Examiners created
There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the State Board of Chiropractic Examiners. The board shall consist of 11 members who are residents of the State, two of whom shall be public members and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.). The remaining eight members shall be licensed chiropractors who have been actively engaged in the practice of chiropractic in this State for at least five years immediately preceding their appointments.

The Governor shall appoint each member, other than the State executive department member, with the advice and consent of the Senate, for a term of three years, except that three of the initial chiropractic members of the board shall consist of the incumbent chiropractic member of the State Board of Medical Examiners, who shall serve until the expiration of his current term as a chiropractic member, and the two incumbent chiropractic assistants of the State Board of Medical Examiners, each of whom shall serve until the expiration of his current term as a chiropractic assistant, and except that of the remaining five chiropractic members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and one shall serve for a term of one year. Each member shall hold office until his successor has been qualified. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for the original appointment. No member of the board may serve more than two successive terms in addition to any unexpired term to which he has been appointed.

L.1989,c.153,s.4.



Section 45:9-41.21 - Compensation Of Board Members

45:9-41.21. Compensation of board members
Members of the board shall be compensated and reimbursed for expenses and provided with office and meeting facilities pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5).



L.1989,c.153,s.5.



Section 45:9-41.22 - Election Of Officers, Meetings

45:9-41.22. Election of officers, meetings
The board shall annually elect from among its members a president, vice-president, secretary and treasurer. The board shall meet at least four times per year and may hold additional meetings as necessary to discharge its duties.

L.1989,c.153,s.6.



Section 45:9-41.23 - Duties Of The Board.

45:9-41.23 Duties of the board.
7.The board shall:

a.Appoint and prescribe the duties of an executive secretary. The executive secretary shall serve at its pleasure;

b.Review the qualifications of applicants for licensure;

c.Insure the proper conduct and standards of examinations;

d.Issue and renew licenses for chiropractors pursuant to this act, R.S.45:9-14.5, R.S.45:9-14.6 and R.S.45:9-14.10, P.L.1953, c.233 (C.45:9-41.5 et al.), and chiropractic assistants pursuant to sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.);

e.Refuse to admit a person to an examination, or refuse to issue a license, or suspend, revoke or fail to renew the license of a chiropractor or chiropractic assistant pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

f.Maintain a record of chiropractors and chiropractic assistants licensed in this State, their places of business, places of residence and the date and number of their licenses;

g.Prescribe or change the charges for examinations, licensures, renewals and other services it performs pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.) and sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.);

h.Establish standards pursuant to which a chiropractor shall maintain medical malpractice liability insurance coverage, at appropriate amounts, as set forth in regulations;

i.Adopt and promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act, R.S.45:9-14.5, R.S.45:9-14.6 and R.S.45:9-14.10, and sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.), and P.L.1953, c.233 (C.45:9-41.5 et al.).

L.1989, c.153, s.7; amended 2009, c.322, s.10; 2015, c.283, s.2.



Section 45:9-41.24 - Transfer Of Records To The Board

45:9-41.24. Transfer of records to the board
All records of the State Board of Medical Examiners relating to the practice of chiropractic shall be transferred to the State Board of Chiropractic Examiners, and the State board of Chiropractic Examiners is empowered to take over and complete all unfinished undertakings of the State Board of Medical Examiners concerning the practice of chiropractic.

L.1989,c.153,s.8.



Section 45:9-41.25 - Transfer Of Jurisdiction, Powers, Duties And Responsibilities To The Board

45:9-41.25. Transfer of jurisdiction, powers, duties and responsibilities to the board
All jurisdiction, powers, duties and responsibilities heretofore vested in the State Board of Medical Examiners with respect to the practice of chiropractic and the granting, suspension or revocation of licenses of chiropractors under chapter 9 of Title 45 of the Revised Statutes shall be immediately transferred to and vested in the State Board of Chiropractic Examiners created by this act, which board shall hereafter govern the practice of chiropractic in this State in accordance with all applicable laws.

L.1989,c.153,s.9.



Section 45:9-41.26 - Existing Laws, Licenses Unaffected

45:9-41.26. Existing laws, licenses unaffected
Laws of this State relating to the practice of chiropractic and not amended by, or inconsistent with, this act shall remain in effect. Chiropractic licenses heretofore issued shall be unaffected by this act.



L.1989,c.153,s.10.



Section 45:9-41.27 - Scope Of Practice Of Chiropractic Unaffected.

45:9-41.27 Scope of practice of chiropractic unaffected.

11. The scope of practice of chiropractic shall remain as defined in existing statutes. Nothing in this act shall be deemed to prohibit a chiropractor from caring for chiropractic subluxation. Chiropractic analysis which identifies the existence of a chiropractic subluxation may be the basis for chiropractic care even in the absence of a subjective complaint or other objective findings.

L.1989, c.153, s.11; amended 2009, c.322, s.4.



Section 45:9-41.28 - Continuing Education Required For Licensure.

45:9-41.28 Continuing education required for licensure.

5.The board shall require each person licensed as a chiropractor, as a condition for biennial registration, to complete 30 credits of continuing chiropractic education as provided in section 6 of this amendatory and supplementary act during each biennial registration period. A minimum of two of the 30 credits shall consist of the study of State laws and regulations governing chiropractic professional ethics or record keeping and documentation as it pertains to the practice of chiropractic in this State, and a minimum of two credits shall consist of nutrition education.

L.2009, c.322, s.5.



Section 45:9-41.29 - Duties Of Board Relative To Continuing Education.

45:9-41.29 Duties of board relative to continuing education.
6. a. The board:

(1)Shall establish standards for continuing chiropractic and chiropractic assistant education, including, but not limited to, the subject matter and content of courses of study that are taught by chiropractic schools, colleges, institutions and universities or tested on for licensure;

(2)May accredit educational programs offering credit towards the continuing chiropractic and chiropractic assistant education requirements;

(3)May accredit other educational programs, including, but not limited to educational programs offered by professional organizations or societies, health care professions, schools, colleges, institutions, universities or healthcare facilities;

(4)May allow satisfactory completion of continuing chiropractic and chiropractic assistant education requirements through equivalent education programs such as examinations, papers, publications, scientific presentations, teaching and research appointments, scientific exhibits and independent study or Internet courses such as distance learning, including, but not limited to, video and audio tapes or Internet education programs; and

(5)Shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b.Each 50 minutes of instruction in a board approved education course or program shall be equivalent to one credit.

L.2009, c.322, s.6; amended 2015, c.283, s.3.



Section 45:9-41.30 - Procedures.

45:9-41.30 Procedures.

7.The board shall:

a.Establish procedures for monitoring compliance with the continuing education requirements; and

b.Establish procedures to evaluate and grant approval to providers of continuing education courses.

L.2009, c.322, s.7.



Section 45:9-41.31 - Waiver Of Requirements.

45:9-41.31 Waiver of requirements.
8.The board may, in its discretion, waive requirements for continuing chiropractic and chiropractic assistant education on an individual basis for reasons of hardship, such as illness or disability, retirement of the license, or other good cause.

L.2009, c.322, s.8; amended 2015, c.283, s.4.



Section 45:9-41.32 - Noncompliance, Civil Penalty; Regulations.

45:9-41.32 Noncompliance, civil penalty; regulations.

9. a. The board shall not require a new licensee to complete required continuing chiropractic education credits for any registration period commencing within 12 months of the licensee's participation in and completion of an accredited graduate chiropractic education program.

b.Any person who fails to complete the continuing chiropractic education requirements established pursuant to section 5 of this amendatory and supplementary act shall be liable to a civil penalty of not more than $500 or a designated number of additional hours of continuing chiropractic education, or both, as imposed by the board for a first offense. A second or subsequent offense by a licensee may be considered professional misconduct.

c.The board shall promulgate regulations concerning continuing education requirements within 180 days of the effective date of this amendatory and supplementary act.

L.2009, c.322, s.9.



Section 45:9-41.33 - License Necessary To Practice As Chiropractic Assistant; Exceptions.

45:9-41.33 License necessary to practice as chiropractic assistant; exceptions.
5. a. No person shall practice as a chiropractic assistant unless the person holds a valid license to practice as a chiropractic assistant in this State pursuant to sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.), except any student enrolled in an educational program recognized by the board that leads to a diploma or certification as a chiropractic assistant shall be permitted to provide clinical services under the supervision of a chiropractor to gain the necessary practical clinical experience. A licensed chiropractic assistant shall be considered a licensed healthcare professional and the chiropractic assistance services delegated to the assistant by a supervising chiropractor shall be considered performed incident to the license of the supervising chiropractor.

b.No person, business entity or its employees, agents, or representatives shall use the title "chiropractic assistant" or any other title, designation, words, letters, abbreviations, or insignia indicating the practice of chiropractic assistance unless licensed to practice chiropractic assistance under the provisions of P.L.2015, c.283 (C.45:9-41.33 et al.).

L.2015, c.283, s.5.



Section 45:9-41.34 - Qualifications For Licensure.

45:9-41.34 Qualifications for licensure.
6.To qualify for licensure as a chiropractic assistant by the board, an applicant shall:

a.Be at least 18 years of age;

b.Have received a high school diploma or a certificate of high school equivalency;

c.Be of good moral character;

d. Have completed an application in a manner and form prescribed by the board and paid all applicable fees required by the board;

e.Have completed an education program suitable for licensed chiropractic assistants, as determined by the board;

f.Have passed a competency examination approved by the board; and

g.Have completed practical clinical training, as determined by the board.

L.2015, c.283, s.6.



Section 45:9-41.35 - Issuance Of License; Renewal; Fee.

45:9-41.35 Issuance of license; renewal; fee.
7.The board shall issue a license to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.).

All licenses shall be issued for a two-year period upon the payment of the licensure fee prescribed by the board, and shall be renewed upon filing of a renewal application, the payment of a licensure fee, and presentation of satisfactory evidence that the renewal applicant has successfully completed 15 credit hours of continuing education, to be completed during each biennial period.

L.2015, c.283, s.7.



Section 45:9-41.36 - Conditions For Issuance Of License.

45:9-41.36 Conditions for issuance of license.
8.The board shall issue a license to any applicant who has:

a.complied with subsections a. through d. of section 6 of P.L.2015, c.283 (C.45:9-41.34);

b.a current chiropractic assistant license, registration, certification, or equivalent, in good standing, in another state whose requirements are substantially similar to or greater than the requirements under sections 5 through 8 of P.L.2015, c.283 (C.45:9-41.33 et seq.), as determined by the board; and

c.presented documentation to the board that the license in another jurisdiction has not been suspended, revoked, or otherwise restricted for any reason except non-renewal.

L.2015, c.283, s.8.



Section 45:9-42.1 - Short Title

45:9-42.1. Short title
This act shall be known, and may be cited as the "Bio-analytical Laboratory and Laboratory Directors Act (1953)."

L.1953, c. 420, p. 2100, s. 1.



Section 45:9-42.2 - Definitions

45:9-42.2. Definitions
As used in this act, the following terms are defined as follows:

a. "Board" means the State Board of Medical Examiners which shall have authority to examine and license bio-analytical laboratory directors as set forth in this act. The board is authorized to make necessary rules to implement the provisions of this act.

b. "License" means a license granted and issued by the board under this act to any person who makes application therefor and fulfills the requirements set forth by this act. A license shall be either a plenary or specialty license issued pursuant to the provisions of section 7 of P.L.1953, c. 420 (C. 45:9-42.7).

c. A "Bio-analytical Laboratory" is any place, establishment or institution organized and operated primarily for the performance of chemical, microscopic, serological, parasitological, bacteriological or any other tests, by the practical application of one or more of the fundamental sciences, to material originating from the human body, for the purpose of obtaining scientific data which may be used as an aid to ascertain the state of health. The interpretation of cytologic and histologic criteria of disease is not considered to be within the scope of this definition of a bio-analytical laboratory.

d. A "Bio-analytical Laboratory Director" is any person licensed and qualified to direct and supervise the technical work in a bio-analytical laboratory as defined in this act.

L.1953, c. 420, p. 2101, s. 2. Amended by L.1981, c. 314, s. 1, eff. Dec. 3, 1981.



Section 45:9-42.3 - Meetings For Examination And Licensure Of Applicants For License; Record; Register

45:9-42.3. Meetings for examination and licensure of applicants for license; record; register
The State Board of Medical Examiners shall, in addition to conducting examinations for licenses to practice all professions placed under its jurisdiction, hold meetings for the licensure or examination, or both, of all applicants under this act for a license as a bio-analytical laboratory director not less than twice each year which meetings shall be held at such times and places as the board shall designate. The board shall keep an official record of all such meetings and an official register of all applicants for such license.

L.1953, c. 420, p. 2101, s. 3. Amended by L.1981, c. 314, s. 2, eff. Dec. 3, 1981.



Section 45:9-42.4 - Application For Plenary Or Specialty License; Fee

45:9-42.4. Application for plenary or specialty license; fee
All persons desiring a bio-analytical laboratory director's license shall apply therefor to the board.

a. Every applicant for plenary license shall present to the secretary of the board, at least 30 days before the examination at which he requests to be examined and every applicant for a specialty license shall also present to the secretary of the board a written application on a form provided by the board, together with satisfactory proof that he is more than 18 years of age, is of good moral character and has met satisfactorily all the necessary requirements of education, training and experience or certification as hereinafter provided.

b. A fee of $100.00 shall accompany all applications.

L.1953, c. 420, p. 2102, s. 4. Amended by L.1981, c. 314, s. 3, eff. Dec. 3, 1981.



Section 45:9-42.7 - Laboratory Director's License; Qualifications; Examination; Specialities

45:9-42.7. Laboratory director's license; qualifications; examination; specialities
7. a. Any person possessing the educational and experiential qualifications hereinafter set forth may apply for examination for a plenary license as a bio-analytical laboratory director. The following qualifications as to education and experience are established as prerequisites for application for examination or licensure for a bio-analytical laboratory director's plenary license:

(1) A doctorate degree, plus not less than one year of experience, or

(2) A master's degree, plus not less than two years of experience, or

(3) A bachelor's degree, plus not less than three years of experience.

The above academic degrees shall be course-earned in the fields of chemistry, pharmacy or the biological sciences and awarded by an educational institution approved by the board. "Years of experience," as used in this section, means for plenary license applicants, years of general bio-analytical laboratory experience acceptable to the board.

b. The board shall grant a plenary license to all applicants who meet the qualifications for licensure and satisfactorily complete the examination given by the board.

All examinations shall be written in the English language, but the board, in its discretion, may use supplementary oral and practical examinations of the whole class or of individual applicants. The scope of all examinations shall be such as to determine the competence of the applicant to perform and supervise such tests which are within the scope of the director's plenary license and the clinical laboratory license under the "New Jersey Clinical Laboratory Improvement Act," P.L.1975, c.166 (C.45:9-42.26 et seq.).

c. The board shall grant a specialty license in one or more of the fields of toxicological chemistry, microbiology, cytogenetics, biochemical genetics, diagnostic laboratory immunology and clinical chemistry if the applicant is certified by a national accrediting board, which board requires a doctorate degree plus experience, such as but not limited to the American Board of Pathology, the American Osteopathic Board of Pathology, the American Board of Medical Microbiology, the American Board of Clinical Chemistry, the American Board of Bio-analysis or the American Board of Medical Genetics or any other national accrediting board recognized by the State Board of Medical Examiners.

The applicant for a specialty license must offer proof to the satisfaction of the State Board of Medical Examiners of one year's experience in the specialty, which one year's experience must be within three years next preceding the date of application for the specialty license.

The specialty license shall authorize the licensee to perform and supervise only those tests which are within the scope of the specialty.

L.1953,c.420,s.7; amended 1981,c.314,s.4; 1983,c.457; 1991,c.236.



Section 45:9-42.10 - Retention Of Application And Examination Papers

45:9-42.10. Retention of application and examination papers
All application and examination papers shall be retained in the files of the said board for at least five years, and they shall be prima facie evidence of all matters therein contained.

L.1953, c. 420, p. 2104, s. 10.



Section 45:9-42.11 - License Certificates

45:9-42.11. License certificates
License certificates shall be issued to successful applicants and shall be signed by the president and the secretary of the board and shall be attested by the seal thereof. The certificate shall be displayed in a prominent place in the laboratory where the licensee practices.

L.1953, c. 420, p. 2105, s. 11.



Section 45:9-42.12 - License Required To Conduct Laboratory

45:9-42.12. License required to conduct laboratory
On and after January first, one thousand nine hundred and fifty-four, it shall be unlawful for any person to conduct a bio-analytical laboratory in this State, unless such person is the holder of a bio-analytical laboratory director's license.

L.1953, c. 420, p. 2105, s. 12.



Section 45:9-42.15 - Annual Certificate Of Registration

45:9-42.15. Annual certificate of registration
Every licensed bio-analytical laboratory director shall procure each year from the secretary of the board, on or before January 1, an annual certificate of registration which shall be issued by said secretary upon the payment of a fee, in an amount to be fixed by the board, not to exceed $15.00. The secretary shall mail to each licensed bio-analytical laboratory director, on or before October 1 of each year, a printed blank form to be properly filled in and returned to said secretary by such licensee on or before the succeeding November 1, together with such fee. Upon the receipt of said form, properly filled in, and such fee, the annual certificate of registration shall be issued and transmitted. Said secretary shall annually, on or before March 1, mail to each licensed bio-analytical laboratory director, and to each physician, or member of other profession licensed by the board, a list of the names and addresses of all bio-analytical laboratories and licensed bio-analytical laboratory directors registered under this act for said year. Every bio-analytical laboratory director, who continues to operate or direct a laboratory after having failed to obtain an annual certificate of registration at the time and in the manner required by this act, shall be subject to a penalty of $25.00 for each such failure.

L.1953, c. 420, p. 2106, s. 15. Amended by L.1971, c. 236, s. 4, eff. June 23, 1971.



Section 45:9-42.18 - Supervision Of Laboratory

45:9-42.18. Supervision of laboratory
Each bio-analytical laboratory shall be under the direct and constant supervision of either

(a) a person licensed to practice medicine and surgery in the State of New Jersey, or

(b) a licensed bio-analytical laboratory director.

L.1953, c. 420, p. 2107, s. 18.



Section 45:9-42.20 - Exemptions

45:9-42.20. Exemptions
The provisions of this act shall not affect:

a. Physicians or members of other professions who, in their private practices perform bio-analytical laboratory tests in their own offices or laboratories for their own patients pursuant to licenses respectively granted to them according to law.

b. Nonprofit research institutions.

c. Bio-analytical laboratories of hospitals, licensed by the New Jersey Department of Institutions and Agencies, where the work is confined to regularly admitted patients or registered clinic patients of the hospital.

d. Bio-analytical laboratories operated by the United States Government, the State Department of Health, or any county or municipality of the State.

L.1953, c. 420, p. 2107, s. 20.



Section 45:9-42.22 - Unprofessional And Unethical Conduct

45:9-42.22. Unprofessional and unethical conduct
The following shall be considered as unprofessional and unethical conduct within the meaning of said terms as set forth in section 13(e) of this act:

a. The violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate any provision of this act.

b. Deleted by amendment.

c. Deleted by amendment.

d. Deleted by amendment.

e. Using, displaying or listing the name of a deceased bio-analytical laboratory director of this State by a registered bio-analytical laboratory in connection with its practice for a period of more than 1 year after the death of a bio-analytical laboratory director.

f. Using, displaying, or listing the name of a bio-analytical laboratory director who has retired from active practice, or who has sold his practice, or has moved to another state and is in practice in that state, by a registered bio-analytical laboratory director in connection with his practice for a period of more than 1 year after such retirement, sale or removal.

g. Practices involving rebates and discounts, or other financial inducements for the obtaining of referrals, either direct or indirect, shall be considered unprofessional and unethical practice.

h. Conduct, which, in the opinion of the board, disqualifies a licensee to practice with safety to the public.

The foregoing paragraphs are not intended as a complete definition of that which constitutes unprofessional or unethical conduct. The board may, by rule, establish additional standards of professional and ethical conduct.

L.1953, c. 420, p. 2108, s. 22. Amended by L.1975, c. 166, s. 22, eff. Aug. 1, 1975.



Section 45:9-42.23 - Partial Invalidity

45:9-42.23. Partial invalidity
In the event that any section or portion thereof, or any provision of this act, shall be adjudged to be invalid by any court of competent jurisdiction, such judgment shall not impair the remainder thereof, but shall be confined strictly in its operation to the particular clause, section, paragraph or part thereof so held to be invalid.

L.1953, c. 420, p. 2111, s. 23.



Section 45:9-42.24 - Health Officials; Right To Inspect And Supervise Laboratories Or Tests

45:9-42.24. Health officials; right to inspect and supervise laboratories or tests
This act shall not affect the right of the State Department of Health, or any local Board of Health and their representatives to inspect and supervise laboratories or laboratory tests performed for governmental agencies or in connection with administration of any law.

L.1953, c. 420, p. 2111, s. 24.



Section 45:9-42.25 - Disposition Of Fees And Other Moneys

45:9-42.25. Disposition of fees and other moneys
All fees, fines, penalties and other moneys derived from the operation of this act shall be paid to the board, and remitted by it to the State Treasurer.

L.1953, c. 420, p. 2111, s. 25.



Section 45:9-42.26 - Short Title

45:9-42.26. Short title
This act shall be known and may be cited as the "New Jersey Clinical Laboratory Improvement Act."

L.1975, c. 166, s. 1, eff. Aug. 1, 1975.



Section 45:9-42.27 - Definitions

45:9-42.27. Definitions
As used in this act:

a. "Clinical laboratory" means any facility used for the performance of chemical, bacteriologic, virologic, parasitologic, serologic, hematologic, immunohematologic, biophysical, cytologic or other examinations of materials derived from the human body for the purpose of yielding information for the diagnosis, prevention or treatment of disease or the assessment of medical condition. Anatomic pathology is not considered to be within the scope of this definition. Any facility used for the collection, processing and transmission of specimens to another facility for the performance of clinical tests falls within the purview of this act.

b. "Department" means the State Department of Health.

c. "Commissioner" means the State Commissioner of Health or his duly authorized agent.

d. "Clinical laboratory owner" means a person or agency in whom is vested the rights of control, possession, and dominion of a clinical laboratory and for the purposes of this act shall include a county, municipality, or any other owner of an institution operating a clinical laboratory.

e. "Clinical laboratory director" means a person who is responsible for the administration of the technical and scientific operation of a clinical laboratory, including, but not limited to, supervision of procedures for testing and reporting of results. Nothing in this act shall be deemed to exempt the director of a clinical laboratory from the licensure requirements of P.L.1953, c. 420 (C. 45:9-42.1 et seq.), where such requirements would otherwise be applicable.

f. "Clinical laboratory evaluation program" means a program of evaluating the proficiency of clinical laboratories by the department.

g. "Anatomic pathology" means the gross or microscopic examination of tissues by a physician specifically trained to interpret and diagnose disease by such examination.

h. "Person" means any individual, partnership, limited partnership, corporation or other legal entity.

L.1975, c. 166, s. 2, eff. Aug. 1, 1975.



Section 45:9-42.28 - License; Necessity; Categories

45:9-42.28. License; necessity; categories
No person shall conduct, maintain, or operate a clinical laboratory or solicit or accept specimens for laboratory examination unless a license therefor has been obtained from the department pursuant to the terms of this act. A separate license shall be obtained for each location. A clinical laboratory license shall be obtained for all or any designated part of any one or more of the following categories, or other categories as may be included in rules and regulations promulgated pursuant to this act:

a. Microbiology, including the subcategories of bacteriology, virology, mycology, and parasitology;

b. Serology, including syphilis serology, nonsyphilis serology;

c. Hematology, including immunohematology; and,

d. Clinical chemistry, including urinalysis, chemical toxicology, and in vitro radioisotope technic.

L.1975, c. 166, s. 3, eff. Aug. 1, 1975.



Section 45:9-42.29 - License; Application; Form; Contents; Fee; Annual Renewal

45:9-42.29. License; application; form; contents; fee; annual renewal
All clinical laboratories operating prior to the effective date of this act shall be issued a license upon submission of a properly completed application form and payment of the requisite fee. Said license shall thereafter be renewable, on a calendar year basis, subject to all provisions of this act. The license application form shall include, but need not be limited to the following information:

a. The name and address of the clinical laboratory owner and his authorized agent and such information regarding the owner and agent as may be required;

b. The name and address of the clinical laboratory director;

c. The name and address of the clinical laboratory for which the license is requested and a description and plan of the premises to be occupied for the operation of said laboratory;

d. A list of the major laboratory equipment to be utilized; and,

e. The tests to be performed in the clinical laboratory.

L.1975, c. 166, s. 4, eff. Aug. 1, 1975.



Section 45:9-42.30 - Annual Issuance And Expiration; Renewal; Fees; Display

45:9-42.30. Annual issuance and expiration; renewal; fees; display
All clinical laboratory licenses shall be issued on or before January 1 in each calendar year and shall expire on December 31 in each calendar year. Application for renewal therefor shall be made at such time and in such manner as shall be prescribed by the department. The commissioner shall charge for a license or renewal such reasonable fees as he shall prescribe by rule or regulation. The license shall be conspicuously displayed by the licensee on the premises of a clinical laboratory.

L.1975, c. 166, s. 5, eff. Aug. 1, 1975.



Section 45:9-42.31 - Owner And Director; Joint And Separate Responsibility For Compliance

45:9-42.31. Owner and director; joint and separate responsibility for compliance
The owner and director of a clinical laboratory shall be jointly and separately responsible for its compliance with this act and regulations as may be promulgated hereunder.

L.1975, c. 166, s. 6, eff. Aug. 1, 1975.



Section 45:9-42.32 - Transfer Of License; Prohibition; Change In Ownership Or Direction; Notice And Reapplication

45:9-42.32. Transfer of license; prohibition; change in ownership or direction; notice and reapplication
No license issued under the provisions of this act shall be transferable. A change in ownership or direction of a licensed laboratory shall require notification to the department within 14 calendar days and reapplication for licensure.

L.1975, c. 166, s. 7, eff. Aug. 1, 1975.



Section 45:9-42.33 - Provisions Not Applicable

45:9-42.33. Provisions not applicable
The provisions of this act shall not apply to:



a. Clinical laboratories operated and maintained exclusively for research and teaching purposes, involving no patient or public health services whatsoever;

b. Clinical laboratories operated by the United States Government, or blood banks licensed under P.L.1963, c.33 (C.26:2A-2 et seq.);

c. Clinical laboratories specifically exempted from the provisions of this act by rules and regulations promulgated by the Public Health Council pursuant to section 9 of P.L.1975, c.166 (C.45:9-42.34); or

d. Clinical laboratories which are operated by the Department of Corrections, any county jail, any county probation department, or any drug or alcohol treatment center providing services to persons under the jurisdiction of any of these agencies or in a program of supervisory treatment pursuant to the provisions of N.J.S.2C:43-13 and which perform only urinalysis for screening purposes to detect the presence of alcohol or illegal substances. The Attorney General shall approve procedures, methods and devices used by these agencies or centers in screening for alcohol or illegal substances.

L.1975,c.166,s.8; amended 1991,c.26,s.1.



Section 45:9-42.34 - Rules And Regulations; Operation Of Clinical Laboratories; Standards

45:9-42.34. Rules and regulations; operation of clinical laboratories; standards
The Public Health Council of the department shall promulgate rules and regulations for operation of clinical laboratories which shall be incorporated in and made a part of the State Sanitary Code. Where feasible such rules and regulations shall equal or exceed minimum standards for laboratory certification contained in Federal rules and regulations promulgated pursuant to the "Clinical Laboratories Improvement Act of 1967" (Public Law 90-174) 42 U.S.C. 263a. The rules and regulations so promulgated shall include but shall not be limited to standards for:

a. Construction of new, or modification of existing clinical laboratories.

b. Sanitary and safe conditions within the clinical laboratory and its surroundings, including adequate working space, lighting, fire prevention and safety measures.

c. Clinical laboratory equipment, maintenance procedures for such equipment and personnel essential to proper conduct and operation of a clinical laboratory, including standards for education, experience, continuing education, and periodic proficiency testing for laboratory directors, supervisors, technicians, and other personnel which the department may deem necessary for adequate laboratory staffing.

d. The acceptance, collection, transportation, identification and examination of clinical laboratory specimens and reporting of results by clinical laboratories.

e. Reporting by laboratories of diseases for the protection of the public health. The department shall furnish forms for this purpose. Such reports shall not be construed as constituting a diagnosis nor shall any clinical laboratory making such report be held liable under the laws of this State for having violated a trust or confidential relationship.

f. Submitting such reports concerning clinical laboratory operations as may be necessary to administer this act. Each laboratory shall maintain a manual of procedures followed in that laboratory, which shall be reviewed and updated annually. Such manual shall also include, but not be limited to, a list of equipment used for each procedure.

g. Exemptions of specific types of clinical laboratories from the provisions of section 7 of P.L.1971, c. 136 (C. 26:2H-7).

L.1975, c. 166, s. 9, eff. Aug. 1, 1975.



Section 45:9-42.34A - Calculation Of Glomerular Filtration Rate When Testing To Diagnose Kidney Disease.

45:9-42.34a Calculation of glomerular filtration rate when testing to diagnose kidney disease.

1.The director of a clinical laboratory licensed in this State pursuant to P.L.1975, c.166 (C.45:9-42.26 et seq.) shall provide that when the laboratory tests a specimen to determine a patient's serum creatinine level, as ordered or prescribed by a health care professional authorized to make such an order or prescription, the laboratory shall calculate the patient's glomerular filtration rate using such information as is provided by the health care professional or patient, as applicable. The laboratory shall include the patient's glomerular filtration rate with its report to the health care professional.

L.2005,c.236.



Section 45:9-42.35 - Rules And Regulations; License Application, Issuance, Renewal And Expiration

45:9-42.35. Rules and regulations; license application, issuance, renewal and expiration
The commissioner shall establish reasonable rules and regulations for license application, issuance, renewal and expiration.

L.1975, c. 166, s. 10, eff. Aug. 1, 1975.



Section 45:9-42.36 - Advisory Committee

45:9-42.36. Advisory committee
An advisory committee shall be appointed by the commissioner and shall serve for a term of 2 years, with no member serving for more than two consecutive terms. Members of the advisory committee shall serve in a voluntary capacity to advise the department on all matters relating to this act and shall consist of two persons who are diplomates of the American Board of Pathology, two directors of private clinical laboratories who are not pathologists, one physician who is not a pathologist, one medical technologist, one private citizen not directly related to the practice of medicine or the operation of a clinical laboratory and such additional members as the commissioner may in his discretion appoint. Members shall serve without compensation but shall receive actual and necessary expenses.

L.1975, c. 166, s. 11, eff. Aug. 1, 1975.



Section 45:9-42.37 - Evaluation Program

45:9-42.37. Evaluation program
The department shall establish and conduct a clinical laboratory evaluation program to:

a. Prescribe minimum standards of performance in the examination of specimens;

b. Test the proficiency of clinical laboratories to determine if minimum standards of performance are being met; and

c. Develop and organize appropriate consultation and training activities in clinical laboratory procedures with the purpose of improving the quality of performance of clinical laboratories licensed by this act.

L.1975, c. 166, s. 12, eff. Aug. 1, 1975.



Section 45:9-42.38 - Right Of Entry And Inspection

45:9-42.38. Right of entry and inspection
The department and any officers or employees thereof in the performance of any duty imposed by this act shall have the power and authority to enter at any time and inspect any clinical laboratory for the purpose of studying and evaluating the operation, supervision, records, and procedures of such facilities and to determine their effect upon the health and safety of the people of this State.

L.1975, c. 166, s. 13, eff. Aug. 1, 1975.



Section 45:9-42.39 - Confidentiality Of Information, Examination Upon Application To Court

45:9-42.39. Confidentiality of information, examination upon application to court
All reports submitted under the provisions of this act and any information obtained in the course of inspections shall be deemed confidential and may be examined only upon application to a court of competent jurisdiction in association with proceedings related to suspension, limitation, or revocation of a license under this act. This provision shall in no way interfere with the department's powers to summarize, analyze and publish information obtained during the course of carrying out provisions of this act so long as the specific identity of individual laboratories is not disclosed, nor shall it be considered to limit the department's powers in disclosing results of an action in suspending, limiting or revoking a license of a specific laboratory under the provisions of this act.

L.1975, c. 166, s. 14, eff. Aug. 1, 1975.



Section 45:9-42.40 - Denial, Revocation, Suspension, Limitation, Annulment Or Denial Of Renewal; Grounds

45:9-42.40. Denial, revocation, suspension, limitation, annulment or denial of renewal; grounds
A clinical laboratory license may be denied, revoked, suspended, limited, annulled, or renewal thereof may be denied by the commissioner for good cause, including but not limited to:

a. Making false statements on an application for a clinical laboratory license or any other documents required by the department.

b. A reasonable finding by the department that the quality of performance of clinical laboratory tests is below those set by the department and that remedial measures such as consultation and training are not accepted or do not result in improvement to a level of proficiency acceptable to the department.

c. Reporting of fictitious results not based on test performance.

d. Performing a test and rendering a report thereon to a person not authorized by law to receive such services.

e. Referring a specimen for examination to an unlicensed clinical laboratory that is required to be licensed under this act.

f. Knowingly having professional connection with or lending the use of the name of the licensed clinical laboratory to an unlicensed clinical laboratory.

g. Violating or aiding and abetting in the violation of any provision of this act or the provisions of the State Sanitary Code.

h. Failing to file any report required by the provisions of this act or the provisions of the State Sanitary Code.

i. Representing that the laboratory is entitled to perform any laboratory procedure or category of procedures not authorized in its license.

L.1975, c. 166, s. 15, eff. Aug. 1, 1975.



Section 45:9-42.41 - Refusal To Grant, Suspension, Limitation Or Revocation Of License; Notice; Hearing; Service Of Order; Summary Suspension

45:9-42.41. Refusal to grant, suspension, limitation or revocation of license; notice; hearing; service of order; summary suspension
The commissioner, before refusing to grant a license or before suspending, limiting or revoking a license previously granted shall give notice to the applicant or licensee personally, or by mail addressed to him at his last known address, and afford him an opportunity to be heard with respect thereto at a time and place specified in such notice. Such applicant or licensee shall have the right to be heard in person or through an attorney, and to offer evidence pertinent to the subject of the hearing. A duly certified copy of the order of the commissioner issued as a result of such hearing shall be served on the applicant or the licensee by mail personally addressed to him at his last known address, except if such applicant or licensee be a corporation then the order shall be served in the same manner upon any officer or registered agent of the corporation.

If the commissioner shall have reason to believe that a condition exists or has occurred at a laboratory, in violation of the provisions of this act or the rules and regulations promulgated hereunder, which condition poses an imminent threat to the public health, safety or welfare, he may summarily suspend the license of the laboratory without a hearing and may order immediate correction of such violation as a prerequisite of reinstatement of licensure. If a licensee that is subjected to summary suspension shall deny that a violation exists or has occurred, he shall have the right to apply to the commissioner for a hearing. Such hearing shall be held and a decision rendered within 48 hours of receipt of said request. If the commissioner shall rule against the licensee, the licensee shall have the right to apply for injunctive relief against the commissioner's order. Jurisdiction of such injunctive relief shall be in the Superior Court of New Jersey.

L.1975, c. 166, s. 16, eff. Aug. 1, 1975.



Section 45:9-42.41A - Clinical Laboratory Bills, Presentation

45:9-42.41a. Clinical laboratory bills, presentation

1. A clinical laboratory shall present or cause to be presented a claim, bill or demand for payment for clinical laboratory services directly to the recipient of the services , except that the claim, bill or demand for payment may be presented to any of the following:

a. An immediate family member of the recipient of the services or other person legally responsible for the debts or care of the recipient of the services;

b. A third party payer including a health insurer, a health, hospital or medical services corporation, a State approved or federally qualified health maintenance organization in which the recipient of the services is enrolled, a governmental agency or its specified agent which provides health care benefits on behalf of the recipient of the services, and an employer of the recipient of the services who is responsible for payment of the services, provided that billing these payers is consistent with the terms of any applicable contract between the payer and the recipient of the services;

c. A hospital or skilled nursing facility in which the recipient of the services is or has been an inpatient or outpatient;

d. A substance abuse program in which the recipient of the services is or has been a participant; and

e. A nonprofit clinic or other health care provider whose purpose is the promotion of public health, from which the recipient of the services has received health care.

Upon the request of the health care provider who requested the clinical laboratory services, a clinical laboratory shall notify the health care provider of the amount of the claim, bill or demand for payment that was presented to the recipient or the recipient's responsible third party pursuant to this section.

Notwithstanding the provisions of this section to the contrary, in the case of a clinical laboratory which performs services at the request of another clinical laboratory, the clinical laboratory may present the claim, bill or demand for payment to the requesting clinical laboratory.

Notwithstanding the provisions of this section to the contrary, nothing in this section shall affect a contractual agreement between a clinical laboratory and a third party payer regarding presentation of a claim, bill or demand for payment directly to that third party payer.

L.1997,c.156,s.1.



Section 45:9-42.41B - Schedule Of Fees, Charges, Provided Annually

45:9-42.41b. Schedule of fees, charges, provided annually

4. A clinical laboratory shall annually provide a health care provider with a list of its schedule of fees and charges for laboratory services rendered to the health care provider's patients. The clinical laboratory shall promptly provide the health care provider with an updated list of its schedule of fees and charges whenever any changes are made to the list. The clinical laboratory shall include with the list a form to be used by the health care provider to request billing information pursuant to section 1 of this act.

L.1997,c.156,s.4.



Section 45:9-42.41C - Interpretation Charges Permitted

45:9-42.41c. Interpretation charges permitted

5. Nothing in this act shall be construed to prevent a health care provider from including a charge for the interpretation of a laboratory test as part of the health care provider's office visit fee.

L.1997,c.156,s.5.



Section 45:9-42.42 - Prohibited Activities

45:9-42.42. Prohibited activities

17. No person shall:

a. Operate, maintain, direct, or engage in the business of operating a clinical laboratory, as herein defined, unless he has obtained a clinical laboratory license from the department, or is exempt under the provisions of this act.

b. Collect or receive specimens for analysis by an unlicensed laboratory.

c. Accept specimens for tests from and make reports to persons who are not legally qualified or authorized to submit specimens to clinical laboratories and to receive such reports, but this shall not prohibit the referral of specimens from one licensed clinical laboratory to another similarly licensed under the laws of the state in which it is located, providing the report indicates clearly the clinical laboratory performing the test and the name of the director of such clinical laboratory.

d. Either personally, or through an agent, solicit referral of specimens to his or any other clinical laboratory or contract to perform clinical laboratory examinations of specimens in a manner which offers or implies an offer of rebates to a person or persons submitting specimens, other fee-splitting inducements, participation in any fee-splitting arrangements or other unearned remuneration.

e. Obstruct or interfere with the department or any officer or employee thereof in the performance of any duty imposed by this act.

f. Collect any amounts that were billed in violation of section 1 of P.L.1997, c.156 (C.45:9-42.41a).

L.1975,c.166,s.17; amended 1997, c.156, s.2.



Section 45:9-42.43 - Violations, Penalty

45:9-42.43. Violations, penalty

18. a. Any person convicted of violating any provision of this act or of any rule or regulation adopted hereunder shall be subject to a penalty of not less than $100.00 nor more than $1,000.00 for each violation. The penalty shall be collected, and enforced in summary proceedings under the penalty enforcement law (N.J.S.2A:58-1 et seq.).

b. A person who collects any amounts that were billed in violation of section 1 of P.L.1997, c.156 (C.45:9-42.41a), is liable for, and shall refund on a timely basis to the person who was billed, any amounts so collected.

L.1975,c.166,s.18; amended 1997, c.156, s.3.



Section 45:9-42.44 - Injunction Of Violation Or Threatened Violation

45:9-42.44. Injunction of violation or threatened violation
Any violation or threatened violation of any provision of this act or of any rule or regulation adopted hereunder may be restrained by the Superior Court in an action brought for such purpose by the Attorney General on behalf of the department.

L.1975, c. 166, s. 19, eff. Aug. 1, 1975.



Section 45:9-42.45 - Severability

45:9-42.45. Severability
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity. To this end, the provisions of this act are hereby declared severable.

L.1975, c. 166, s. 20, eff. Aug. 1, 1975.



Section 45:9-43 - Incorporation Of Pathological And Anatomical Associations

45:9-43. Incorporation of pathological and anatomical associations
Any three or more physicians duly authorized and licensed to practice medicine under the laws of this state, who desire to associate themselves together for the purpose of pathological and anatomical study and the advancement of medical and surgical science may make, record and file a certificate in writing in the manner hereinafter provided.



Section 45:9-44 - Contents Of Certificate Of Incorporation

45:9-44. Contents of certificate of incorporation
Such certificate shall set forth:

a. The name or title assumed to designate the association;

b. The place or places in this state where the purposes of the association are to be carried out;

c. The purposes for which the association shall be formed; and

d. The names of the governors or directors who shall manage its affairs for the first year of its existence.



Section 45:9-45 - Recording And Filing Of Certificate; Certified Copies As Evidence

45:9-45. Recording and filing of certificate; certified copies as evidence
The certificate shall be proved or acknowledged and recorded, as is required of deeds of real estate, in a book to be kept for the recording of certificates of incorporation in the office of the clerk of the county where the purposes of the association are to be carried out, and, after being so recorded, shall be filed in the office of the secretary of state. The certificate, or a copy thereof, duly certified by said clerk or secretary, shall be evidence in all courts or places.



Section 45:9-46 - General Corporate Powers

45:9-46. General corporate powers
Upon making the certificate and causing the same to be so recorded and filed, the physicians so associating, their successors and assigns, shall, by virtue of this article, be a body politic and corporate in fact and in law, by the name stated in the certificate, and by that name they and their successors shall have perpetual succession and may, in all courts and places whatsoever, sue and be sued, plead and be impleaded, answer and be answered unto, may make a common seal and use the same at pleasure, and may take, have, hold, receive and enjoy any real estate, in fee simple or otherwise, and any property of any description, real or personal, whether acquired by gift, grant, devise, bequest or otherwise, and may grant, convey, lease, assign, sell or otherwise dispose of the same for the purposes of the association.



Section 45:9-47 - By-laws; Agents And Officers

45:9-47. By-laws; agents and officers
The directors or governors of the association may from time to time make, alter and amend by-laws not inconsistent with the constitution of the United States or of the state, fixing or altering the number of its governors or directors for the management of its property and the regulation and government of its affairs and providing for the mode of filling vacancies in, and removing any member from, their number and prescribing qualifications for membership of the association and may appoint such agents and officers as shall in their judgment tend to promote or advance any purpose of the association, and may prescribe their respective duties.



Section 45:9-48 - Governors Or Directors To Receive No Compensation

45:9-48. Governors or directors to receive no compensation
No governor or director of any such association shall receive, directly or indirectly, any salary or emolument from such association, nor shall any compensation be voted, allowed or paid by the governors or directors thereof, to any governor or director for services, either as governor or director, or in any other capacity.



Section 45:9-49 - Delivery To And Use By Associations Of Certain Unclaimed Bodies For Advancement Of Medical And Surgical Science

45:9-49. Delivery to and use by associations of certain unclaimed bodies for advancement of medical and surgical science
When an association shall be formed or organized under this article in any county, all public officers, agents and servants of the county, or of any municipality, and of every almshouse, prison, morgue, hospital or other public institution in such county, having charge or control over dead human bodies required to be buried at the public expense, are hereby required to notify the president or other head officer of such association, or such person as may from time to time be designated by it as its duly authorized officer or agent, whenever any such body comes to his or their possession or control, and shall, if such association or its duly authorized officers or agents request it, without fee or reward, deliver such body, and permit such association and its duly authorized officers or agents, who may comply with the provisions of this article, to take and remove all such bodies, to be used within this state for the advancement of medical and surgical science. No such notice need be given, nor shall any such body be delivered, if any person claiming to be, and satisfying the authorities in charge of said body that he is of kindred or is related by marriage to the deceased, shall claim said body for burial, but it shall be surrendered for interment; nor shall the notice be given or body delivered if the deceased person was a traveler who died suddenly, in which case said body shall be buried.



Section 45:9-50 - Conveyance Of Bodies Regulated

45:9-50. Conveyance of bodies regulated
Said association may employ a carrier for the conveyance of said bodies, which shall be well inclosed within a suitable incasement and carefully deposited free from public observation. The driver or person in charge of the carrier shall obtain a receipt by name, or, if the person be unknown, by a description of each body delivered by him, and shall deposit the receipt with the person in charge of the institution from which the body was taken.



Section 45:9-51 - Filing Of Bond By Association Before Receiving A Body; Penalty For Certain Violations

45:9-51. Filing of bond by association before receiving a body; penalty for certain violations
No such association shall be allowed or permitted to receive any such body until it has given a bond to the State of New Jersey, with sufficient sureties, to be approved by the county clerk of the county in which such association is organized, and filed with said clerk, in the penal sum of one thousand dollars ($1,000.00), conditioned that all such bodies which the association shall receive shall be used only for the promotion of medical and surgical science within this State. Whoever sells or buys any such body, or in any way traffics in the same, or transmits or conveys, or causes or procures any such body to be conveyed to any place outside this State shall be deemed guilty of a misdemeanor, and, on conviction thereof, be punished by a fine not exceeding two hundred dollars ($200.00) or by imprisonment at hard labor for a term not exceeding one year, or both, at the discretion of the court.

Amended by L.1953, c. 43, p. 807, s. 47.



Section 45:9-52 - Expenses To Be Paid By Association

45:9-52. Expenses to be paid by association
Neither the state nor any county or municipality, nor any officer, agent or servant thereof, shall be at any expense by reason of the delivery or distribution of any such body, but all the expense thereof shall be paid by the association receiving it.



Section 45:9-53 - Appointment And Duties Of Board Of Distribution, If More Than One Association In A County

45:9-53. Appointment and duties of board of distribution, if more than one association in a county
When more than one association shall be organized under this article within the same county, the board of governors or directors of each association so organized within the same county shall appoint two of their own number, who together shall constitute a board of distribution of dead human bodies subject to delivery to such associations under the provisions of this article, which board shall be notified, as provided in section 45:9-49 of this title, whenever any body may be subject to delivery under the provisions of this article and such board shall distribute the bodies which may from time to time be so delivered to it under the provisions of this article equally and in just rotation among the different associations organized under this article.



Section 45:9-54 - Receipt Of Bodies From Other Counties

45:9-54. Receipt of bodies from other counties
Any association organized under this article may apply for and receive from any county in this state dead human bodies which may be required to be buried at the public expense and are not claimed by any kindred or relation, as provided in section 45:9-49 of this title, and any public officer or agent, or any person in charge of a public institution as enumerated and set forth in said section 45:9-49 may deliver such body under the restriction of such section to any association organized under this article in any county in this state. When any such association shall have been organized in any county, no body shall be removed to another county until the association or associations within said county has an opportunity to receive it.



Section 45:9-55 - Penalty For Nonperformance Of Duties

45:9-55. Penalty for nonperformance of duties
Any person having duties enjoined upon him by the provisions of this article who shall neglect, refuse or omit to perform the same required shall, on conviction thereof, be liable to a fine of not less than ten dollars nor more than one hundred dollars for each offense.



Section 45:9-56 - Medical Society Of New Jersey Continued As Body Corporate; How Constituted

45:9-56. Medical Society of New Jersey continued as body corporate; how constituted
The Medical Society of the State of New Jersey, already incorporated by the style and name of "the Medical Society of New Jersey," shall continue to be a body corporate and politic, in fact and in name, and shall and may have and use a common seal, which it may alter at pleasure, and said society shall be composed of delegates chosen in accordance with its duly adopted bylaws by and from each of the county, specialty, or other societies, which now are, or which under the authority of said society may be hereafter instituted. The officers for the time being shall be ex officio members of said society, independently of the authority of delegation. All persons who may have been or may hereafter be presidents of the society shall rank as fellows, and be entitled to all the privileges of delegate members.

Amended by L.1981, c. 123, s. 1, eff. April 24, 1981.



Section 45:9-57 - Qualifications For Membership In County, Specialty Or Other Society

45:9-57. Qualifications for membership in county, specialty or other society
No one shall be admitted to membership in any county, specialty, or other society having connection with this society, unless he shall have received said degree of doctor of medicine, or been admitted ad cardem from some other medical authorities which this society shall deem proper to recognize.

Amended by L.1981, c. 123, s. 2, eff. April 24, 1981.



Section 45:9-58 - General Powers Of Society

45:9-58. General powers of society
The society shall have power to prescribe the duties of its officers and members, fix their compensation, assess from time to time an annuity upon the county, specialty, or other societies and adopt such rules and regulations for the management of the concerns of this and the several societies as may be deemed necessary, which rules and regulations shall not be contrary to the laws of this State, and it may hold any estate, real and personal.

Amended by L.1954, c. 101, p. 572, s. 1; L.1981, c. 123, s. 3, eff. April 24, 1981.



Section 45:9A-1 - Legislative Findings

45:9A-1. Legislative findings
The Legislature hereby finds and declares that the practice of hearing aid dispensing need be regulated for the protection of the health, safety and welfare of the citizens of this State. The Legislature further finds and declares that peer regulation and the creation of a new board of examiners to carry out the provisions of this act are not in the public interest and it has hereby devised a regulatory mechanism which is consonant with the licensing policies of this State.

L.1973, c. 19, s. 1, eff. Jan. 31, 1973.



Section 45:9A-2 - Definitions

45:9A-2. Definitions
As used in this act:

a. "Board" means the State Board of Medical Examiners.

b. "Committee" means the Hearing Aid Dispensers Examining Committee.

c. "Hearing aid" means an electro-acoustic system scientifically designed to be head or body worn by an individual. Its basic components shall be a microphone, amplifier, and receiver. Each component shall be adapted to the needs of the individual. These needs shall be measured in acoustic gain, frequency response, and maximum power output.

d. "Practice of dispensing and fitting hearing aids" means the evaluation or measurement of the power or range of human hearing by means of an audiometer or by any other means devised and the consequent selection of adaptation or sale of hearing aids intended to compensate for hearing loss, including the making of an impression of the ear.

e. "Hearing aid dispenser" means a person engaged in the fitting and selling of hearing aids to a person with impaired hearing.

f. "Director" means the Director of the Division of Consumer Affairs.

L.1973, c. 19, s. 2, eff. Jan. 31, 1973.



Section 45:9A-3 - Hearing Aid Dispensers Examining Committee; Members

45:9A-3. Hearing aid dispensers examining committee; members
There is hereby created in the Division of Consumer Affairs of the Department of Law and Public Safety, under the State Board of Medical Examiners, a Hearing Aid Dispensers Examining Committee to consist of seven members six of whom are to be appointed by the Governor with the advice and consent of the Senate. The seventh member shall be the Director of the Division of Consumer Affairs, ex officio, or his designated representative.

Three members of the committee shall be qualified hearing aid dispensers for a period of at least 3 years immediately preceding the effective date of this act and shall hold certification, from the National Hearing Aid Society or its equivalent. All hearing aid dispenser members, other than those first appointed, shall be holders of a valid license as provided by this act. Those first appointed shall not be exempt from the requirements of sections 10 and 11 of this act, provided, however, that the board shall make provision for their examination and licensure as soon as practicable after their appointment.

One member of the committee shall be a physician and diplomate of the American Board of Otolaryngology. One member shall be a clinical audiologist and hold certification from the American Speech and Hearing Association and one member shall be a public member to represent the interests of the general public.

L.1973, c. 19, s. 3, eff. Jan. 31, 1973.



Section 45:9A-4 - Term Of Office

45:9A-4. Term of office
Each member of the committee, except the members first appointed and the director, shall serve for a term of 5 years. Each member shall hold office until the appointment of his successor. The initial appointments to the committee shall be two members for a term of 1 year; two members for a term of 2 years and two members for a term of 3 years.

Vacancies shall be filled for the unexpired term only. No member may be appointed for more than two terms.

L.1973, c. 19, s. 4, eff. Jan. 31, 1973.



Section 45:9A-5 - Compensation

45:9A-5. Compensation
Each member of the committee shall receive $25.00 for each day of actual service in attending meetings of the committee at which business is transacted and in addition shall be entitled to be reimbursed for his necessary travel expenses; provided, such compensation in any 1 fiscal year shall not exceed $1,000.00.

L.1973, c. 19, s. 5, eff. Jan. 31, 1973.



Section 45:9A-6 - Oath; Filing; President; Secretary Treasurer

45:9A-6. Oath; filing; president; secretary treasurer
The members of the committee shall, before entering the discharge of their duties, and within 30 days after their appointment, take and subscribe to an oath before an officer authorized to administer oaths in this State, for the faithful performance of their duties, and file the same with the Secretary of State. They shall annually elect from their number a president and a secretary-treasurer each of which officers shall hold office for 1 year and until his successor shall have been duly elected and qualified.

L.1973, c. 19, s. 6, eff. Jan. 31, 1973.



Section 45:9A-7 - Duties; Rules And Regulations; Record Of Proceedings

45:9A-7. Duties; rules and regulations; record of proceedings
The committee shall ascertain the facts concerning the dispensing and sale of hearing aids, for the purpose of determining the need for, and desirability of, rules and regulations to promote the health, safety, and welfare of the public and to effectuate the purposes of this act and to aid the committee in the performance of its powers and duties hereunder, and the committee shall make and promulgate, with the approval of the board, rules and regulations for said purposes pursuant to the Administrative Procedures Act. The secretary-treasurer of the committee shall keep a record of all the proceedings of the committee which shall be transmitted to the board and shall be open to public examination.

L.1973, c. 19, s. 7, eff. Jan. 31, 1973.



Section 45:9A-8 - Course Of Instruction; Recommendation; Qualification For Licensees; Examination Requirements; Renewal Of License

45:9A-8. Course of instruction; recommendation; qualification for licensees; examination requirements; renewal of license
The committee may recommend the preparation of and administration by the State Department of Education or Department of Higher Education or public institutions designated by either of said departments of a course of instruction concerned with the fitting and selection of hearing aids. The committee may require, with the approval of the board, that prospective licensees shall complete such a course of instruction as a condition of licensure. The committee shall publish and distribute information concerning the examination requirements for obtaining a license to engage in the practice of fitting and selling hearing aids within this State. The committee may require, with the approval of the board, that licensees, as a condition of renewal, attend courses designed to update and refresh their knowledge and skills.

L.1973, c. 19, s. 8, eff. Jan. 31, 1973.



Section 45:9A-9 - Application For License

45:9A-9. Application for license
Any person desiring to commence the practice of dispensing and fitting hearing aids in this State shall file with the secretary of the committee an application, to be furnished by said secretary and verified by oath of the applicant, stating therein that he is a person of good moral character, more than 18 years of age, has received training and has had experience in the practice of dispensing and fitting hearing aids. The applicant shall file with the secretary of the committee a fee of $20.00 for the examination.

L.1973, c. 19, s. 9, eff. Jan. 31, 1973.



Section 45:9A-10 - Verification Of Qualifications; Time Of Examinations

45:9A-10. Verification of qualifications; time of examinations
An applicant for a license who is notified by the committee that he has fulfilled to its satisfaction the requirements set forth in section 9 of this act shall appear at such time and place to be examined by written and practical tests in order to demonstrate that he is qualified to practice dispensing and fitting hearing aids. The committee shall give at least one examination of the type prescribed in this act each year, and such additional examinations as the volume of applications therefor may make appropriate. The committee shall give due public notice of the date, time and place of said examinations.

L.1973, c. 19, s. 10, eff. Jan. 31, 1973.



Section 45:9A-11 - Contents Of Examination

45:9A-11. Contents of examination
The examination provided in this act shall consist of:

a. Tests of knowledge in the following areas as they pertain to the fitting of hearing aids:

(1) Basic physics of sound.

(2) The human hearing mechanism, including the science of hearing and the causes and rehabilitation of abnormal hearing and hearing disorders.

(3) Structure and function of hearing aids.

b. Tests of proficiency in the following techniques as they pertain to the fitting of hearing aids:

(1) Pure tone audiometry, including air conduction testing and bone conduction testing.

(2) Live voice or recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing.

(3) Effective masking.

(4) Recording and evaluation of audiograms and speech audiometry to determine hearing aid candidacy.

(5) Selection and adaptation of hearing aids and testing of hearing aids.

(6) Taking earmold impressions.

(7) Other skills as may be required for the fitting of hearing aids.

The tests under this section shall not include questions requiring a medical or surgical education.

L.1973, c. 19, s. 11, eff. Jan. 31, 1973.



Section 45:9A-12 - Certificate Of Registration; Issuance; Conditions; Duration Of License

45:9A-12. Certificate of registration; issuance; conditions; duration of license
Upon payment of $25.00 the committee shall register each applicant who satisfactorily passes the examination. Thereupon the board shall issue to the applicant a certificate of registration. The license shall be effective for 1 year.

L.1973, c. 19, s. 12, eff. Jan. 31, 1973.



Section 45:9A-13 - Reciprocity With Other States; Certificates Of Endorsement

45:9A-13. Reciprocity with other states; certificates of endorsement
Whenever the committee determines that another state or jurisdiction has requirements equivalent to or higher than those in effect pursuant to this act for the practice of fitting and dispensing hearing aids, and that such state or jurisdiction has a program equivalent to or stricter than the program for determining whether applicants pursuant to this act are qualified to dispense and fit hearing aids, the committee may issue certificates of endorsement to applicants therefor who hold current, unsuspended and unrevoked certificates or licenses to dispense and fit hearing aids in such other state or jurisdiction. No such applicant for a certificate of endorsement pursuant to this subsection shall be required to submit to or undergo any examination, investigation or other procedure, other than the payment of fees, pursuant to this act. The holder of a certificate of endorsement shall be registered in the same manner as holders of a license. The fee for an initial certificate of endorsement shall be the same as the fee for an initial license. Fees, grounds for renewal and procedures therefor, suspension and revocation of certificates of endorsement shall be the same as for renewal, suspension and revocation of a license.

L.1973, c. 19, s. 13, eff. Jan. 31, 1973.



Section 45:9A-14 - Holder Of Certificate Of Endorsement; Place Of Practice; Notice To Committee; Record

45:9A-14. Holder of certificate of endorsement; place of practice; notice to committee; record
A person who holds a certificate of endorsement shall notify the committee in writing of the address of the place or places where he engages or intends to engage in the practice of fitting or dispensing of hearing aids.

The committee shall keep a record of the places of practices of persons who hold licenses or certificates of endorsements. Any notice required to be given by the committee to a person who holds a license or certificate of endorsement may be given by mailing it to him at the address given by him to the committee.

L.1973, c. 19, s. 14, eff. Jan. 31, 1973.



Section 45:9A-15 - Renewal Fee; Suspension Of License Or Certificate For Failure To Renew

45:9A-15. Renewal fee; suspension of license or certificate for failure to renew
A person except a medical physician or osteopath who practices the dispensing and fitting of hearing aids shall annually pay to the committee a fee of $25.00 for a renewal of his license or certificate of endorsement. The committee may suspend the license or certificate of any person who fails to have his license or certificate renewed.

L.1973, c. 19, s. 15, eff. Jan. 31, 1973.



Section 45:9A-16 - Temporary Licenses

45:9A-16. Temporary licenses
a. An applicant who fulfills the requirements of section 9 of this act who has not previously applied to take the examination provided under section 10 of this act may apply to the board for a temporary license.

Upon receiving an application for said temporary license, accompanied by a fee of $5.00, the committee shall issue a temporary license which shall entitle the applicant to practice the dispensing and fitting of hearing aids for a period ending 30 days after the conclusion of the next examination given after the date of issue.

No temporary license shall be issued by the committee unless the applicant shows to the satisfaction of the committee that he is or will be supervised and trained by a person who holds a valid license or certificate of endorsement issued pursuant to this act.

If a person who holds a temporary license issued under this section does not take the next examination given after the date of issue, the temporary license shall not be renewed, except for good cause shown to the satisfaction of the committee.

If a person who holds a temporary license issued under this section takes and fails to pass the next examination given after the date of issue, the committee may renew the temporary license for a period ending 30 days after the results of the next examination given after the date of renewal are announced. In no event shall more than one renewal be permitted. The fee for renewal shall be $20.00.

b. An applicant who meets the requirements of section 9 of this act except with respect to training and experience and is desirous of obtaining the requisite training and experience in order to qualify for a license and who proves to the satisfaction of the committee that he will be directly supervised and trained by a person who holds a valid license or certificate of endorsement issued pursuant to this act, may have a temporary license issued to him which shall entitle him to be engaged, under such direct supervision, in the fitting and selling of hearing aids for a period ending 30 days after the results of the next examination are announced. Such a temporary license may be renewed from period to period not to exceed 2 consecutive years.

L.1973, c. 19, s. 16, eff. Jan. 31, 1973.



Section 45:9A-17 - Revocation, Suspension, Refusal To Renew Of License, Certificate Of Endorsement

45:9A-17. Revocation, suspension, refusal to renew of license, certificate of endorsement
17. The Director of the Division of Consumer Affairs shall have the power after notice and opportunity for a hearing to revoke, suspend, or refuse to renew any license, temporary license or certificate of endorsement issued pursuant to this act as provided by section 8 of P.L.1978, c.73 (C.45:1-21).

L.1973,c.19,s.17; amended 1999, c.403, s.10.



Section 45:9A-18 - Fees; Disposition; Expenditures Of Committee

45:9A-18. Fees; disposition; expenditures of committee
All fees coming into the custody of the committee, including examination fees, license fees, renewal fees, fines, penalties and other payment, shall be paid by the board to the State Treasurer and become a part of the general fund.

All expenditures deemed necessary to carry out the provisions of this act shall be paid by the State Treasurer from the license fees and other sources of income of the committee, within the limits of available appropriations according to law, but in no event shall expenditures exceed the revenues of the committee during any fiscal year.

L.1973, c. 19, s. 18, eff. Jan. 31, 1973.



Section 45:9A-22 - Exemptions

45:9A-22. Exemptions
This act shall not apply to any person while he is engaged in the practice of fitting hearing aids if his practice is part of the academic curriculum of an accredited institution of higher education or part of a program conducted by a public, charitable institution or nonprofit organization, which is primarily supported by voluntary contributions unless they sell hearing aids.

This act shall not be construed to prevent any person who is a medical or osteopathic physician licensed to practice by the board from treating, or fitting hearing aids to, the human ear.

L.1973, c. 19, s. 22, eff. Jan. 31, 1973.



Section 45:9A-23 - Purchasers; Statements By Licensee; Receipt; Contents

45:9A-23. Purchasers; statements by licensee; receipt; contents
a. A licensee shall advise a prospective hearing aid user at the outset of their relationship that any examination or representation made by the licensed hearing aid dispenser in connection with the practice of fitting and selling of a hearing aid is not an examination, diagnosis or prescription by a person licensed to practice medicine in this State or by a certified audiologist and, therefore, must not be regarded as medical opinion.

b. A licensee shall, upon the consummation of a sale of a hearing aid, deliver to the purchaser a written receipt, signed by or on behalf of the licensee, containing all of the following:

(1) the date of consummation of the sale,

(2) specifications as to the make, serial number, and model number of the hearing aid or aids sold,

(3) the address of the principal place of business of the licensee,

(4) a statement to the effect that the aid or aids delivered to the purchaser are used or reconditioned, as the case may be, if that is the fact,

(5) the number of the licensee's license,

(6) the terms of any guarantee or express warranty, if any, made to the purchaser with respect to such hearing aid or hearing aids,

(7) such receipt shall bear, or have attached to it in no smaller type than the largest used in the body copy portion, the following: The purchaser has been advised at the outset of his relationship with the hearing aid dispenser that any examination or representation made by a licensed hearing aid dispenser in connection with the practice of fitting and selling of this hearing aid, or hearing aids, is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this State, or by certified audiologists and therefore must not be regarded as medical opinion.

L.1973, c. 19, s. 23, eff. Jan. 31, 1973.



Section 45:9A-24 - Written Recommendation To Consult Licensed Physician; Conditions; Signature For Receipt; List Of Physicians

45:9A-24. Written recommendation to consult licensed physician; conditions; signature for receipt; list of physicians
Whenever any of the following conditions are found to exist either from observations by the licensee or on the basis of information furnished by the prospective hearing aid user, a licensee shall, prior to fitting and selling a hearing aid to any individual, suggest to that individual in writing that his best interests would be served if he would consult a licensed physician specializing in diseases of the ear or if no such licensed physician is available in the community then to a duly licensed physician:

(a) visible congenital or traumatic deformity of the ear,

(b) history of, or active drainage from the ear within the previous 90 days,

(c) history of sudden or rapidly progressive hearing loss within the previous 90 days,

(d) acute or chronic dizziness,

(e) unilateral hearing loss of sudden or recent onset within the previous 90 days,

(f) significant air-bone gap.

A person receiving the written recommendation to purchase a hearing aid shall sign a receipt for the same.

The licensee shall provide the prospective hearing aid user with a list of at least three physicians specializing in diseases of the ear, practicing in the area, and their addresses or if none are practicing in the area, then a list of at least three physicians and their addresses.

L.1973, c. 19, s. 24, eff. Jan. 31, 1973.



Section 45:9A-25 - Sale Of Hearing Aid To Person Under 18

45:9A-25. Sale of hearing aid to person under 18
No hearing aid shall be sold by an individual licensed under this chapter, to a person less than 18 years of age unless within the preceding 6 months a recommendation for a hearing aid has been made by a board-certified, or a board-eligible physician specializing in otolaryngology, or by an audiologist certified by the American Speech and Hearing Association after examination and diagnosis by a board-certified or board-eligible otolaryngologist. A replacement of an identical hearing aid within 1 year shall be an exception to this requirement.

L.1973, c. 19, s. 25, eff. Jan. 31, 1973.



Section 45:9A-26 - Records To Be Maintained By Licensee

45:9A-26. Records to be maintained by licensee
A licensee shall keep and maintain in his office or place of business the following records:

(a) results of tests as they pertain to the fitting of the hearing aid,

(b) a copy of the written receipt required by section 23 and a copy of the written recommendation and receipt required by section 24, and

(c) copies of such other records as the committee or the director shall reasonably require.

All such records shall be kept and maintained by the licensee for a period of 7 years.

L.1973, c. 19, s. 26, eff. Jan. 31, 1973.



Section 45:9A-27 - Unlawful Practice Or Advertisement Of Fitting And Selling Of Hearing Aids

45:9A-27. Unlawful practice or advertisement of fitting and selling of hearing aids
It is unlawful for an individual to engage in the practice of fitting and selling of hearing aids or to display a sign or in any other way to advertise or hold himself out as being so engaged without having at the time of so doing a valid unsuspended, unrevoked and unexpired license, temporary license or certificate of endorsement. Such license, temporary license or certificate of endorsement shall be conspicuously posted in the licensee's office or place of business at all times.

L.1973, c. 19, s. 27, eff. Jan. 31, 1973.



Section 45:9B-1 - Research Programs; Establishment And Administration By Board Of Medical Examiners

45:9B-1. Research programs; establishment and administration by board of medical examiners
The State Board of Medical Examiners in the Division of Consumer Affairs of the Department of Law and Public Safety is hereby authorized to establish and administer acupuncture research programs in research institutions or hospitals affiliated with duly recognized medical schools.

L.1975, c. 358, s. 1, eff. March 3, 1976.



Section 45:9B-2 - Duration Of Research Programs; Report By Board

45:9B-2. Duration of research programs; report by board
The research programs established by the board pursuant to this act shall remain operative until December 31, 1978. On or before December 31, 1978, the board shall report to the Governor and the Legislature its evaluation of the acupuncture research program and shall include therewith its recommendations with respect to the future prohibition or authorization of acupuncture treatment outside of a controlled research environment.

L.1975, c. 358, s. 2, eff. March 3, 1976.



Section 45:9B-3 - Rules And Regulations

45:9B-3. Rules and regulations
For purposes of establishing and administering acupuncture research programs, the board is empowered to promulgate, amend, and rescind rules and regulations deemed necessary and proper.

L.1975, c. 358, s. 3, eff. March 3, 1976.



Section 45:9B-4 - Licenses

45:9B-4. Licenses
Persons designated by the board to participate in acupuncture research shall be licensed pursuant to this act.

L.1975, c. 358, s. 4, eff. March 3, 1976.



Section 45:9B-5 - Definition Of Practice Of Acupuncture Research

45:9B-5. Definition of practice of acupuncture research
a. The practice of acupuncture research is defined as studying treatment by means of mechanical, thermal or electrical stimulation effected by the insertion of solid needles or the application of heat or electrical stimulation at a point or combination of points on the surface of the body predetermined on the basis of the theory of the physiological interrelationship of body organs with an associated point or combination of points for diseases, disorders and dysfunctions of the body for the purpose of achieving a regular therapeutic or prophylactic effect.

b. A license to practice acupuncture research shall not permit the holder thereof to use radiotherapy, fluoroscopy, or any form of ionizing radiation, to operate, to reduce fractures or dislocations, or to use diagnostic or therapeutic methods involving chemical or biological means.

c. A license to practice acupuncture research shall permit the holder thereof to treat any human disease, pain, injury, deformity or physical condition not prohibited by the provision of this section provided the person volunteering for research treatment presents a prior referral obtained from a licensed physician after appropriate medical examination.

L.1975, c. 358, s. 5, eff. March 3, 1976.



Section 45:9B-6 - Practice Of Acupuncture Research And Use Of Title

45:9B-6. Practice of acupuncture research and use of title
No person, unless licensed or exempt under this act, shall participate in acupuncture research or use a title or description including the term "acupuncture" or any of its derivatives in a manner which would imply that he is licensed under this act.

L.1975, c. 358, s. 6, eff. March 3, 1976.



Section 45:9B-7 - Acupuncture Advisory Committee

45:9B-7. Acupuncture Advisory Committee
a. An Acupuncture Advisory Committee is hereby created in the Division of Consumer Affairs of the Department of Law and Public Safety, under the State Board of Medical Examiners.

Within 30 days after this act takes effect, the members of the Acupuncture Advisory Committee shall be appointed by the Governor with the advice and consent of the Senate for the purpose of assisting the board on matters of professional licensing and professional conduct. The committee shall be composed of seven members, including three licensed practitioners of acupuncture research, two licensed physicians, and two members of the general public.

Each member of the committee shall serve until December 31, 1978. Vacancies shall be filled for the unexpired term only.

b. Each member of the committee shall serve without compensation, but shall be entitled to be reimbursed for his necessary travel expenses in connection with the business of the board.

The three acupuncturists appointed to the committee need not be licensed to practice acupuncture research at the time of their appointment, provided, however, they satisfy the requirements for licensure within a reasonable time after such requirements are established by the board.

c. In accordance with the provisions of this act the committee shall, within 6 months following their appointment and after appropriate hearings and investigation, transmit their initial recommendations for the establishment of acupuncture research programs and standards for professional education, experience and licensing examinations to the board. Based upon the recommendations and subject to the approval of the committee, the State Board of Medical Examiners shall establish, by rules or regulations adopted in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), the education, experience and examination requirements for a license to practice acupuncture research, and such other requirements with respect to the practice of acupuncture research and the conduct of practitioners thereof as the board may deem advisable to effectuate the provisions of this act.

L.1975, c. 358, s. 7, eff. March 3, 1976.



Section 45:9B-8 - Requirements For A Research License

45:9B-8. Requirements for a research license
To qualify for a license to practice acupuncture research an applicant shall fulfill the following requirements:

a. Application: file an application with the board;

b. Education: have received an education satisfactory to the board and in accordance with its regulations;

c. Experience: have experience satisfactory to the board and in accordance with its regulations;

d. Examination: pass examination satisfactory to the board and in accordance with its regulations, in the theory and practice of acupuncture;

e. Character: be of good moral character as determined by the board; and

f. Fees: pay a fee to the board for admission to the examination and for initial license of $40.00, for each reexamination $15.00, and for each biennial registration $15.00.

No license to practice acupuncture shall be issued pursuant to this act unless the applicant therefor shall submit proof satisfactory to the board that he has or will have on the effective date of his license a professional liability insurance policy with coverage of not less than $100,000.00 for any one claimant.

L.1975, c. 358, s. 8, eff. March 3, 1976.



Section 45:9B-9 - Waiver Of Requirements For Licensure; Qualifications

45:9B-9. Waiver of requirements for licensure; qualifications
The board may waive the education, experience and examination requirements for licensure hereunder and issue a license to practice acupuncture research by endorsement to any applicant who holds a current license or certificate to practice acupuncture issued by the licensing agency of another state or country which, in the opinion of the board, has licensure requirements for the practice of acupuncture equivalent to or higher than those required to practice acupuncture research pursuant to this act.

L.1975, c. 358, s. 9, eff. March 3, 1976.



Section 45:9B-10 - Licensed Doctor Or Registered Physical Therapist; Practice Of Acupuncture Research; Qualifications

45:9B-10. Licensed doctor or registered physical therapist; practice of acupuncture research; qualifications
Any person licensed to practice medicine and surgery or registered to practice physical therapy in this State may engage in the practice of acupuncture research, provided said person shall have passed the examination provided for in subsection 8d. of this act and shall have received such training in the practice of acupuncture research as the board shall require in its rules or regulations.

L.1975, c. 358, s. 10, eff. March 3, 1976.



Section 45:9B-11 - Licensed Doctor; Continuation Of Acupuncture Research For Six Months After Passage Of Act

45:9B-11. Licensed doctor; continuation of acupuncture research for six months after passage of act
Any person licensed to practice medicine and surgery in this State who is engaged in the practice of acupuncture research on the effective date of this act may continue to engage in such practice and shall not be in violation of this act thereby for a period not to exceed 6 months from the effective date of the rules or regulations prescribing examination and training requirements for any such person.

L.1975, c. 358, s. 11, eff. March 3, 1976.



Section 45:9B-13 - Exempt Persons

45:9B-13. Exempt persons
Nothing in this act shall be construed to affect or prevent a student from engaging in clinical practice under the supervision of a licensed acupuncture researcher in an educational or research institution or hospital in this State registered by the State.

L.1975, c. 358, s. 13, eff. March 3, 1976.



Section 45:10-1 - "Midwifery" Defined

45:10-1. "Midwifery" defined
A person shall be regarded as practicing midwifery within the meaning of this chapter who attends a woman in childbirth as a midwife, or advertises as such, by signs, printed cards or otherwise, but nothing in this chapter shall be construed to prohibit gratuitous service in case of emergency, nor the service of any legally qualified physician or surgeon of this state.



Section 45:10-2 - License To Practice Midwifery; Examinations

45:10-2. License to practice midwifery; examinations
A person desiring to begin the practice of midwifery in this state shall first obtain from the state board of medical examiners, hereinafter in this chapter designated as the "board" , a license so to do, as hereinafter provided. The board shall execute the provisions of this chapter, and shall hold examinations in midwifery in the state house at Trenton annually on the third Tuesday in June and October from ten A.M. to five P.M., or at such other place and times as it may deem expedient.



Section 45:10-3 - Applications For Examination

45:10-3. Applications for examination
Candidates for examination shall present to the board, at least ten days before the examination, a written application on a form provided by the board, setting forth under affidavit the name, age, nativity, residence, moral character and time spent in obtaining a common school education, or its equivalent; and that the candidate has received a certificate or diploma from a legally incorporated school of midwifery, or maternity hospital, in good standing in the opinion of the board at the time of issuing the certificate or diploma, granted after at least eighteen hundred hours' instruction within a period of not less than nine months, or a certificate or diploma from a foreign institution of midwifery of equal requirements as determined by the board, conferring the full right to practice midwifery in the country in which it was issued. The application must bear the seal of the institution from which the applicant was graduated. Foreign graduates must present with the application a translation of their foreign certificate or diploma, made by and under the seal of the consulate of the country in which the certificate or diploma was issued. Applications must be indorsed by a registered physician of this state.



Section 45:10-4 - Examination Fee; Re-examinations

45:10-4. Examination fee; re-examinations
If the application is approved and the sum of twenty-five dollars shall have been deposited as an examination fee with the secretary of the board, the candidate shall be admitted to the examination, and in case of failure to pass, may be re-examined at any regular examination within one year, without the payment of an additional fee, and thereafter may be examined upon payment of said fee for each examination.



Section 45:10-5 - Character And Subjects Of Examination

45:10-5. Character and subjects of examination
The examination may be oral or written, or both, and shall be in the English language and shall be held on the following subjects:

a. Anatomy of the pelvis and female generative organs.

b. Physiology of menstruation.

c. Diagnosis and management of pregnancy.

d. Diagnosis of foetal presentation and position.

e. Mechanism and management of normal labor.

f. Management of the puerperium.

g. Injuries to the genital organs following labor.

h. Sepsis and antisepsis in relation to labor.

i. Special care of the bed and lying-in room.

j. Hygiene of the mother and infant.

k. Asphyxiation, convulsions, malformation and infectious diseases of the newborn.

l. Cause and effects of ophthalmia neonatorum.

m. Abnormal condition requiring attendance of a physician.

The examination shall be sufficient to test the scientific and practical fitness of candidates to practice midwifery, and the board may require examination on other subjects relating to midwifery from time to time.



Section 45:10-6 - Issuance Of Licenses; Limitation Of Authority Thereunder; Records

45:10-6. Issuance of licenses; limitation of authority thereunder; records
If the examination is satisfactory, the board shall issue a license, signed by its president and secretary and attested by its seal, entitling the candidate to practice midwifery, but the license shall not authorize the holder to prescribe any drug or medicine, except a preparation of ergot after the birth of the head of the infant, or household remedies, or to attend other than cases of labor. All application papers shall be deposited in the state library for at least two years, when they may be destroyed. Their contents shall be recorded in the official register of the board kept for this purpose which, or a certified copy thereof, shall be prima facie evidence of all matters therein contained.



Section 45:10-7 - Annual Registration; Fee; Lists Of Licensees; Penalty

45:10-7. Annual registration; fee; lists of licensees; penalty
Every licensed midwife shall procure from the secretary of the board annually on or before November first, a certificate of registration. The certificate shall be issued by said secretary upon the payment of a fee to be fixed by the board, not to exceed the sum of five dollars. The secretary shall mail annually, on or before October first, to each licensed midwife a printed blank form to be properly filled in and returned by such licensed person on or before the succeeding November first to the secretary of the board. Upon the receipt of the form properly filled in, and such fee, the annual certificate of registration shall be issued and transmitted. Said secretary shall annually, on or before the first day of January, mail to each licensed midwife who has registered for the preceding year a list containing the names and post-office addresses of all licensed midwives who have registered under this chapter for said year. Every licensed midwife who continues the practice of midwifery after having failed to secure any annual certificate of registration at the time and in the manner required by this section shall be subject to a penalty of twenty-five dollars for each such failure, which penalty shall be sued for and recovered by the board in the manner hereinafter provided for the recovery of penalties.



Section 45:10-8 - When Midwives Required To Call Physician

45:10-8. When midwives required to call physician
Midwives shall always secure the immediate services of a reputable registered physician whenever any abnormal signs or symptoms appear in either mother or infant.



Section 45:10-16 - Clerks Of Courts To Report To Board Convictions Of Licensed Midwives

45:10-16. Clerks of courts to report to board convictions of licensed midwives
The clerks of every court wherein any person licensed to practice midwifery is convicted of a crime, shall make a report of such conviction in writing to the board upon blanks provided by it, and such report shall state the name and address of such person so convicted, the date thereof, the nature of the crime of which the person was convicted and the sentence imposed by the court.



Section 45:10-17 - Definitions

45:10-17. Definitions
As used in this act:



"Board" means the State Board of Medical Examiners.



"Certified nurse midwife" means a certified nurse midwife registered with the board.

"Drug" means drugs, medicine and devices, as determined by the board.



L.1991,c.97,s.1.



Section 45:10-18 - Certified Nurse Midwife May Prescribe Drugs

45:10-18. Certified nurse midwife may prescribe drugs
A certified nurse midwife who meets the qualifications pursuant to section 3 of this act may prescribe drugs, as delineated in standing orders and practice protocols developed in agreement between a certified nurse midwife and a collaborative physician. The practice protocols shall be established in accordance with standards adopted by the board.

L.1991,c.97,s.2.



Section 45:10-19 - Qualifications For Nurse Midwife To Prescribe Drugs

45:10-19. Qualifications for nurse midwife to prescribe drugs
To qualify to prescribe drugs pursuant to section 2 of this act, a certified nurse midwife shall have completed 30 contact hours, as defined by the National Task Force on the Continuing Education Unit, in pharmacology or a pharmacology course, acceptable to the board, in an accredited institution of higher education approved by the Department of Higher Education or the board.

L.1991,c.97,s.3.



Section 45:10-20 - Application For Authority To Prescribe Drugs

45:10-20. Application for authority to prescribe drugs
A certified nurse midwife shall apply on a form prescribed by the board to obtain the authority to prescribe drugs pursuant to section 2 of this act and shall present evidence acceptable to the board of meeting the requirements of section 3 of this act.

L.1991,c.97,s.4.



Section 45:10-21 - Board May Prohibit Nurse Midwife From Prescribing Drugs

45:10-21. Board may prohibit nurse midwife from prescribing drugs
If the board determines that a certified nurse midwife who is permitted to prescribe drugs pursuant to this act has violated any provisions of this act or any provision of a regulation pertaining to certified nurse midwives or violated any State or federal law or regulation applicable to the prescription of drugs, the board shall prohibit that certified nurse midwife from prescribing any drugs.

L.1991,c.97,s.5.



Section 45:10-22 - Rules, Regulations

45:10-22. Rules, regulations
The board shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1991,c.97,s.6.



Section 45:11-23 - Definitions.

45:11-23 Definitions.
1.As used in this act:

a.The words "the board" mean the New Jersey Board of Nursing created by this act.

b.The practice of nursing as a registered professional nurse is defined as diagnosing and treating human responses to actual or potential physical and emotional health problems, through such services as casefinding, health teaching, health counseling, and provision of care supportive to or restorative of life and well-being, and executing medical regimens as prescribed by a licensed or otherwise legally authorized physician or dentist. Diagnosing in the context of nursing practice means the identification of and discrimination between physical and psychosocial signs and symptoms essential to effective execution and management of the nursing regimen within the scope of practice of the registered professional nurse. Such diagnostic privilege is distinct from a medical diagnosis. Treating means selection and performance of those therapeutic measures essential to the effective management and execution of the nursing regimen. Human responses means those signs, symptoms, and processes which denote the individual's health need or reaction to an actual or potential health problem.

The practice of nursing as a licensed practical nurse is defined as performing tasks and responsibilities within the framework of casefinding; reinforcing the patient and family teaching program through health teaching, health counseling and provision of supportive and restorative care, under the direction of a registered nurse or licensed or otherwise legally authorized physician or dentist.

The terms "nursing," "professional nursing," and "practical nursing" as used in this act shall not be construed to include nursing by students enrolled in a school of nursing accredited or approved by the board performed in the prescribed course of study and training, nor nursing performed in hospitals, institutions and agencies approved by the board for this purpose by graduates of such schools pending the results of the first licensing examination scheduled by the board following completion of a course of study and training and the attaining of age qualification for examination, or thereafter with the approval of the board in the case of each individual pending results of subsequent examinations; nor shall any of said terms be construed to include nursing performed for a period not exceeding 12 months unless the board shall approve a longer period, in hospitals, institutions or agencies by a nurse legally qualified under the laws of another state or country, pending results of an application for licensing under this act, if such nurse does not represent or hold himself or herself out as a nurse licensed to practice under this act; nor shall any of said terms be construed to include the practice of nursing in this State by any legally qualified nurse of another state whose engagement made outside of this State requires such nurse to accompany and care for the patient while in this State during the period of such engagement, not to exceed six months in this State, if such nurse does not represent or hold himself or herself out as a nurse licensed to practice in this State; nor shall any of said terms be construed to include nursing performed by employees or officers of the United States Government or any agency or service thereof while in the discharge of his or her official duties; nor shall any of said terms be construed to include services performed by nurses aides, attendants, orderlies and ward helpers in hospitals, institutions and agencies or by technicians, physiotherapists, or medical secretaries, and such duties performed by said persons aforementioned shall not be subject to rules or regulations which the board may prescribe concerning nursing; nor shall any of said terms be construed to include first aid nursing assistance, or gratuitous care by friends or members of the family of a sick or infirm person, or incidental care of the sick by a person employed primarily as a domestic or housekeeper, notwithstanding that the occasion for such employment may be sickness, if such incidental care does not constitute professional nursing and such person does not claim or purport to be a licensed nurse; nor shall any of said terms be construed to include services rendered in accordance with the practice of the religious tenets of any well-recognized church or denomination which subscribes to the art of healing by prayer. A person who is otherwise qualified shall not be denied licensure as a professional nurse or practical nurse by reason of the circumstances that such person is in religious life and has taken a vow of poverty.

c."Homemaker-home health aide" means a person who is employed by a home care services agency and who is performing delegated nursing regimens or nursing tasks delegated through the authority of a duly licensed registered professional nurse. "Home care services agency" means home health agencies, assisted living residences, comprehensive personal care homes, assisted living programs or alternate family care sponsor agencies licensed by the Department of Health and Senior Services pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), nonprofit homemaker-home health aide agencies, and health care service firms regulated by the Director of the Division of Consumer Affairs in the Department of Law and Public Safety and the Attorney General pursuant to P.L.1989, c.331 (C.34:8-43 et seq.) and P.L.1960, c.39 (C.56:8-1 et seq.) respectively, which are engaged in the business of procuring or offering to procure employment for homemaker-home health aides, where a fee may be exacted, charged or received directly or indirectly for procuring or offering to procure that employment.

d."Advanced practice nurse" means a person who holds a certification in accordance with section 8 or 9 of P.L.1991, c.377 (C.45:11-47 or 45:11-48).

e."Collaborating physician" means a person licensed to practice medicine and surgery pursuant to chapter 9 of Title 45 of the Revised Statutes who agrees to work with an advanced practice nurse.

Nothing in this act shall confer the authority to a person licensed to practice nursing to practice another health profession as currently defined in Title 45 of the Revised Statutes.

L.1947,c.262,s.1; amended 1955, c.58, s.1; 1957, c.235, s.1; 1974, c.109; 1989, c.98, s.1; 1991, c.377, s.2; 1999, c.85, s.1; 1999, c.101, s.1; 2004, c.122, s.1.



Section 45:11-24 - The Board; Appointment; Terms; Qualifications; Duties; Compensation.

45:11-24 The board; appointment; terms; qualifications; duties; compensation.

2. a. The board; appointment; terms. In addition to the members appointed to represent the interests of the public pursuant to P.L.1971, c.60 as amended by P.L.1977, c.285 (C.45:1-2.2) the New Jersey Board of Nursing shall consist of 10 members, six of whom shall be registered professional nurses, two of whom shall be licensed practical nurses, one of whom shall be an advanced practice nurse, and one of whom shall be an additional public member, all to be appointed by the Governor. Appointments to the board shall be for terms of five years or for the unexpired portion of a term in the case of a vacancy for any cause within a term, and until a successor shall be appointed and qualified. In making appointments the Governor shall give due consideration to, but shall not be bound by, recommendations submitted by the various nurses' professional associations of this State. Upon notice and hearing, the Governor may remove from office any member of the board for neglect of duty, incompetency, unprofessional or dishonorable conduct.

b.Qualifications for appointment. The advanced practice nurse member shall be a resident of this State, shall be a graduate of an accredited advanced practice nurse program, shall have had at least five years' experience in professional nursing, shall at the time of appointment be actively working as an advanced practice nurse, and, except for the member first appointed, shall hold a certification as an advanced practice nurse pursuant to P.L.1991, c.377 (C.45:11-45 et al.). Each registered professional nurse member of the board shall be a citizen of the United States and a resident of this State; shall be a graduate of an accredited school of nursing within the United States; shall be a registered nurse in this State; shall have had at least five years' experience in professional nursing following graduation from an accredited school of nursing; and shall at the time of appointment be actively engaged in nursing or work relating thereto. The licensed practical nurse members of the board shall be citizens of the United States and residents of this State; shall hold a valid license to practice practical nursing in this State; shall have had at least three years' experience in practical nursing; and shall at the time of appointment be actively engaged in practical nursing or work related thereto.

c.Oath or affirmation of office. Within 30 days after receipt of the commission, each appointee shall take, subscribe and file in the office of the Secretary of State the oath or affirmation prescribed by law.

d.Duties and powers. The board shall have the following duties and powers: (1) It shall hold annual meetings and such other meetings as it may deem necessary at such times and places as the board shall prescribe and a majority of the board including one officer shall constitute a quorum. (2) It shall elect from its members and prescribe the duties of a president and secretary-treasurer, each of whom shall serve for one year and until a successor is elected. (3) It shall appoint and prescribe the duties of an executive secretary to the board who need not be a member thereof but who shall be a citizen of the United States, a graduate of a college or university with a major in nursing education, a registered nurse of this State with at least five years' experience in teaching or administration or both in an accredited school of professional nursing, or have equivalent qualifications as determined by the board. The executive secretary shall hold office during the will and pleasure of the board. (4) It shall employ and prescribe the duties of such persons as in its judgment shall be necessary for the proper performance and execution of the duties and powers of the board. (5) It shall determine and pay reasonable compensation and necessary expenses of the executive secretary and all employees of the board. (6) It shall pay to each member of the board the compensation hereinafter provided. (7) It shall have a common seal, keep an official record of all its meetings, and through its secretary-treasurer report annually to the Governor the work of the board. (8) It shall examine applicants for a license or renewals thereof, issue, renew, revoke and suspend licenses, as hereinafter provided. (9) It shall in its discretion investigate and prosecute all violations of provisions of this act. (10) It shall keep an official record which shall show the name, age, nativity and permanent place of residence of each applicant and licensee and such further information concerning each applicant and licensee as the board shall deem advisable. The record shall show also whether the applicant was examined, licensed or rejected under this and any prior act. Copies of any of the entries of the record or of any certificate issued by the board may be authenticated by any member of the board under its seal and when so authenticated shall be evidence in all courts of this State of the same weight and force as the original thereof. For authenticating a copy of any entry or entries contained in its record the board shall be paid a fee of $3.00, but such authentication, if made at the request of any public agency of this or any other jurisdiction, may be without fee. (11) In its discretion it may publish at such times as it shall determine a list of nurses licensed under this act, a list of schools of nursing accredited or approved under this act, and such other information as it shall deem advisable. (12) It shall prescribe standards and curricula for schools of nursing and evaluate and approve courses for affiliation. (13) It shall hear and determine applications for accreditation of schools of professional nursing, conduct investigations before and after accreditation of such schools and institutions with which they are affiliated, and issue, suspend or revoke certificates of accreditation as hereinafter provided. (14) It shall approve schools of practical nursing which shall conform to the standards, curricula, and requirements prescribed by the board, and suspend or revoke approval for violations thereof; provided, that this power shall not extend to schools operated by any board of education in this State. (15) It may consult with the Medical Society of New Jersey and the New Jersey Hospital Association with respect to any matter relating to the administration of this act and shall consult with those associations with respect to standards and curricula and any change thereof for schools of nursing. (16) It shall issue subpoenas for the attendance of witnesses and production of documents at any hearing before the board authorized by this act and any member of the board shall administer an oath or affirmation to persons appearing to give testimony at such hearings. (17) It may conduct any investigations, studies of nursing and nursing education and related matters, and prepare and issue such publications as in the judgment of the board will advance the profession of nursing and its service to the public. (18) It shall perform all other functions which are provided in this act to be performed by it or which in the judgment of the board are necessary or proper for the administration of this act. (19) It shall from time to time prescribe rules and regulations not inconsistent with this act. (20) It shall prescribe standards and curricula for homemaker-home health aide education and training programs which a homemaker-home health aide shall complete in order to work in this State. (21) It shall review applications to provide homemaker-home health aide training programs and shall issue, suspend or revoke program approval. (22) It shall establish and maintain a registry of all individuals who have successfully completed a homemaker-home health aide training and competency evaluation program. The board shall provide for the inclusion in the registry of information about the disqualification of any person from certification as a homemaker-home health aide pursuant to sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9), including the specific documented findings constituting the basis for that disqualification; except that the information shall indicate that the person was convicted of a crime or disorderly persons offense as described in section 7 of P.L.1997, c.100 (C.45:11-24.3), but shall not identify the conviction or convictions which constitute the basis for the disqualification. (23) It shall prescribe standards and requirements for a competency evaluation program resulting in certification of the homemaker-home health aide, and the renewal, revocation, and suspension of that certification. (24) It shall review applications for homemaker home-health aide certification and shall issue, suspend, revoke, or fail to renew certifications and conduct investigations pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.). (25) It shall require that nursing school curricula include, and shall prescribe standards for, the training of registered professional nurses in the supervision of, and the delegation of nursing tasks to, unlicensed assistive personnel, and shall further prescribe standards establishing the criteria for determining those tasks which registered professional nurses may delegate to unlicensed assistive personnel working under their supervision and the type of supervision required with respect to those personnel. (26) It shall prescribe standards and requirements for unlicensed assistive personnel, including initial education and continuing education and a competency evaluation program, which these personnel shall satisfy in order to work in this State. As used in this paragraph and in paragraph (25) of this subsection, "unlicensed assistive personnel" means any unlicensed or uncertified personnel employed by a licensed health care facility that perform nursing tasks which do not require the skill or judgment of a registered professional nurse and which are assigned to them by, and carried out under the supervision of, a registered professional nurse. (27) It may require licensees to meet continuing education requirements as a condition of relicensure.

e.Compensation. Each member of the board shall receive $15.00 per day for each day in which such member is actually engaged in the discharge of duties and traveling and other expenses necessarily incurred in the discharge of duties.

L.1947,c.262,s.2; amended 1966, c.186, s.1; 1971, c.145; 1979, c.339; 1989, c.98, s.2; 1991, c.377, s.3; 1999, c.85, s.2. 1999, c.436, s.1; 2000, c.20, s.4.



Section 45:11-24A - Standards, Curricula For Homemaker-home Health Aide Education And Training Programs Relative To Alzheimer's Disease And Related Disorders.

45:11-24a Standards, curricula for homemaker-home health aide education and training programs relative to Alzheimer's disease and related disorders.
1. a. The standards and curricula for the homemaker-home health aide education and training programs specified in subsection d. of section 2 of P.L.1947, c.262 (C.45:11-24), may include comprehensive training in the specialized care of patients with Alzheimer's disease and related disorders who receive services from a homemaker-home health aide as defined in section 1 of P.L.1947, c.262 (C.45:11-23). A training program established under this subsection shall include, but not be limited to:

(1)the causes and progression of Alzheimer's disease and related disorders; and

(2)the methods to deal with the specific problems encountered in the care of patients with Alzheimer's disease and related disorders, including, but not limited to: communicating with patients with Alzheimer's disease and related disorders; the psychological, social, and physical needs of patients with Alzheimer's disease and related disorders; and safety measures which need to be taken for patients with Alzheimer's disease and related disorders.

b.Any person who is certified or who applies for certification as a homemaker-home health aide may complete a training and education program in the specialized care of patients with Alzheimer's disease and related disorders established pursuant to subsection a. of this section.

c.As used in this section, "Alzheimer's disease and related disorders" means forms of dementia characterized by a general loss of intellectual abilities of sufficient severity to interfere with social or occupational functioning.

L.2015, c.245, s.1.



Section 45:11-24.1 - Application Fee

45:11-24.1. Application fee
An applicant for a homemaker-home health aide certification shall pay a fee as prescribed by the board at the time of application and at the time of each application for re-examination.



L.1989,c.98,s.4.



Section 45:11-24.2 - Oral Competency Test For Certification As Homemaker-home Health Aide

45:11-24.2. Oral competency test for certification as homemaker-home health aide
The board shall provide that a person may satisfy the examination requirement for certification as a homemaker-home health aide by passing an oral competency evaluation in English or Spanish.

L.1990,c.125,s.1.



Section 45:11-24.3 - Background Checks For Homemaker-home Health Aide Certification Applicant.

45:11-24.3 Background checks for homemaker-home health aide certification applicant.

7. a. The New Jersey Board of Nursing in the Division of Consumer Affairs in the Department of Law and Public Safety shall not issue a homemaker-home health aide certification to any applicant, except on a conditional basis as provided for in subsection d. of section 8 of P.L.1997, c.100 (C.45:11-24.4), unless the board first determines, consistent with the requirements of sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9), that no criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which would disqualify that person from being certified. A homemaker-home health aide certified by the board prior to the effective date of P.L.2000, c.20 and upon whom a criminal history record background check has not been conducted pursuant to sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9), shall be required to undergo that criminal history record background check as a condition of that individual's initial recertification following the effective date of P.L.2000, c.20.

In addition, a follow-up criminal history record background check of federal records shall be conducted at least once every two years as a condition of recertification for every certified homemaker-home health aide; except that the board, in lieu of conducting follow-up criminal history record background checks for purposes of recertification, may provide for an alternative means of determining whether a certified homemaker-home health aide has been convicted of a crime or disorderly persons offense which would disqualify that person from certification, including, but not limited to, a match of a person's Social Security number or other identifying information with records of criminal proceedings in this and other states. If the board elects to implement this alternative means of determining whether a certified homemaker-home health aide has been convicted of a crime or disorderly persons offense which would disqualify that person from certification, the board shall report to the Governor and the Legislature prior to its implementation on the projected costs and procedures to be followed with respect to its implementation and setting forth the rationale therefor.

A person shall be disqualified from certification if that person's criminal history record background check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.; or

(c)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes; or

(d)involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10.

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

b.Notwithstanding the provisions of subsection a. of this section, no person shall be disqualified from certification on the basis of any conviction disclosed by a criminal history record background check performed pursuant to sections 7 through 13 and section 14 of P.L.1997, c.100 (C.45:11-24.3 through 24.9 and C.53:1-20.9a) if the person has affirmatively demonstrated to the New Jersey Board of Nursing in the Division of Consumer Affairs clear and convincing evidence of the person's rehabilitation. In determining whether a person has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position which the convicted person would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the person when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of those who have had the person under their supervision.

c.If a person subject to the provisions of sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9) refuses to consent to, or cooperate in, the securing of a criminal history record background check, the New Jersey Board of Nursing shall, as applicable:

(1)not issue a homemaker-home health aide certification and shall notify the applicant, and the applicant's employer if the applicant is conditionally employed as provided in subsection d. of section 8 of P.L.1997, c.100 (C.45:11-24.4) or the applicant's prospective employer if known, of that denial; or

(2)revoke the person's current homemaker-home health aide certification and notify the person, and the person's employer, if known, of that revocation.

L.1997,c.100,s.7; amended 1997, c.284, s.6; 2000, c.20, s.5.



Section 45:11-24.4 - Qualification, Disqualification For Certification; Petition For Hearing.

45:11-24.4 Qualification, disqualification for certification; petition for hearing.

8. a. An applicant for homemaker-home health aide certification, or a certified person who is required to undergo a criminal history record background check pursuant to section 7 of P.L.1997, c.100 (C.45:11-24.3), shall submit to the New Jersey Board of Nursing that individual's name, address and fingerprints taken on standard fingerprint cards by a State or municipal law enforcement agency. The board is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9).

b.Upon receipt of the criminal history record information for a person from the Federal Bureau of Investigation or the Division of State Police, the New Jersey Board of Nursing shall immediately notify, in writing, the applicant, and the applicant's employer if the applicant is conditionally employed as provided in subsection d. of this section or the applicant's prospective employer, if known, or the certified person who is required to undergo a criminal history record background check pursuant to section 7 of P.L.1997, c.100 (C.45:11-24.3) and that person's employer, as applicable, of the person's qualification or disqualification for homemaker-home health aide certification under sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9). If the person is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the notice to the person, but shall not be identified in the notice to the person's employer or prospective employer.

c.The person who is the subject of the background check shall have 30 days from the date of the written notice of disqualification to petition the New Jersey Board of Nursing for a hearing on the accuracy of the person's criminal history record information or to establish the person's rehabilitation under subsection b. of section 7 of P.L.1997, c.100 (C.45:11-24.3). The board shall notify the person's employer or prospective employer of the person's petition for a hearing within five days following the receipt of the petition from the person. Upon the issuance of a final decision upon a petition to the board pursuant to this subsection, the board shall notify the person and the person's employer or prospective employer as to whether the person remains disqualified from certification under sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9).

d.An applicant for certification may be issued conditional certification and may be employed as a homemaker-home health aide conditionally for a period not to exceed 60 days, pending completion of a criminal history record background check required under sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9) by the Division of State Police in the Department of Law and Public Safety based upon an examination of its own files in accordance with section 14 of P.L.1997, c.100 (C.53:1-20.9a), and for an additional period not to exceed 60 days pending completion of a criminal history record background check by federal authorities as arranged for by the Division of State Police pursuant to section 14 of P.L.1997, c.100 (C.53:1-20.9a), if the person submits to the New Jersey Board of Nursing a sworn statement attesting that the person has not been convicted of any crime or disorderly persons offense as described in section 7 of P.L.1997, c.100 (C.45:11-24.3). A person who submits a false sworn statement shall be disqualified from certification as a homemaker-home health aide and shall not have an opportunity to establish rehabilitation pursuant to subsection b. of section 7 of P.L.1997, c.100 (C.45:11-24.3).

A conditionally employed person, or an employed person certified as a homemaker-home health aide, who disputes the accuracy of the criminal history record information and who files a petition requesting a hearing pursuant to subsection c. of this section may remain employed by that person's employer until the board rules on the person's petition but, pending the board's ruling, the employer shall not permit the person to have unsupervised contact with patients or clients who are 60 years of age or older.

e. (1) A home care services agency that has received an application from or conditionally employed an applicant for homemaker-home health aide certification, or has employed a certified homemaker-home health aide, and

(a)receives notice from the board that the applicant or certified homemaker-home health aide, as applicable, has been determined by the board to be disqualified from certification as a homemaker-home health aide pursuant to sections 7 through 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.9); or

(b)terminates its employment of a conditionally employed applicant for homemaker-home health aide certification or a certified homemaker-home health aide because the person was disqualified from employment at the home care services agency on the basis of a conviction of a crime or disorderly persons offense as described in section 7 of P.L.1997, c.100 (C.45:11-24.3) after commencing employment at the home care services agency;

shall be immune from liability for disclosing that disqualification or termination in good faith to another home care services agency.

(2)A home care services agency which discloses information pursuant to paragraph (1) of this subsection shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the home care services agency acted with actual malice toward the person who is the subject of the information.

f. (1) A home care services agency, upon receiving notice from the board that a person employed by it as a homemaker-home health aide, including a conditionally employed person, has been convicted of a crime or disorderly persons offense as described in section 7 of P.L.1997, c.100 (C.45:11-24.3) after commencing employment at the home health care agency or other entity, shall:

(a)immediately terminate the person's employment as a homemaker-home health aide; and(b)report information about the conviction and termination to the board in a manner prescribed by the board, which shall thereupon deem the person to be disqualified from certification as a homemaker-home health aide, subject to the provisions of paragraph (3) of this subsection.

(2)A home care services agency shall be immune from liability for any actions taken in good faith pursuant to paragraph (1) of this subsection and shall be presumed to be acting in good faith unless it is shown by clear and convincing evidence that the home care services agency acted with actual malice toward the employee.

(3)The person terminated from employment pursuant to paragraph (1) of this subsection shall have 30 days from the date of the termination to petition the board for a hearing on the accuracy of the information about the conviction reported to the board or to establish why the person should not be terminated from employment, and disqualified from certification, as a homemaker-home health aide. The board shall notify the person's employer of the person's petition for a hearing within five days following the receipt of the petition from the person. Upon the issuance of a final decision upon a petition to the board pursuant to this paragraph, the board shall notify the person and the person's employer as to whether:

(a)the person is to be reinstated in his employment as a homemaker-home health aide and retain his certification; or

(b)the person's termination from employment as a homemaker-home health aide stands and the person remains disqualified from certification.

L.1997,c.100,s.8; amended 1997, c.284, s.7; 2000, c.20, s.6.



Section 45:11-24.5 - Assumption Of Cost Of Background Checks.

45:11-24.5 Assumption of cost of background checks.

9.The Department of Law and Public Safety shall assume the cost of the criminal history record background check conducted on an applicant for homemaker-home health aide certification pursuant to sections 7 through 13 and section 14 of P.L.1997, c.100 (C.45:11-24.3 through 24.9 and C.53:1-20.9a), or a certified homemaker-home health aide who is required to undergo a criminal history record background check pursuant to section 7 of P.L.1997, c.100 (C.45:11-24.3), as applicable.

L.1997,c.100,s.9; amended 1997, c.284, s.8; 2000, c.20, s.7.



Section 45:11-24.6 - Conditions For Issuance Of Biennial Recertification

45:11-24.6. Conditions for issuance of biennial recertification
10. The Division of Consumer Affairs shall require that the New Jersey Board of Nursing issue biennial recertifications to homemaker-home health aides only upon receiving documented proof from a home health agency or health care service firm that the homemaker-home health aide is currently employed and regularly supervised by a registered professional nurse.

L.1997,c.100,s.10; amended 1997, c.284, s.9.



Section 45:11-24.7 - Required Language On Certificate

45:11-24.7. Required language on certificate
11. The Division of Consumer Affairs shall require that a New Jersey Board of Nursing certificate issued to a homemaker-home health aide contain the following statement: "Valid only if certified homemaker-home health aide is employed by a home health agency or health care service firm and is performing delegated nursing regimen or nursing tasks delegated through the authority of a duly licensed registered professional nurse."

L.1997,c.100,s.11; amended 1997, c.284, s.10.



Section 45:11-24.8 - Rules, Regulations

45:11-24.8. Rules, regulations
12. In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the New Jersey Board of Nursing in the Division of Consumer Affairs shall adopt rules and regulations necessary to implement the provisions of sections 7 through 9 and section 13 of P.L.1997, c.100 (C.45:11-24.3 through 24.5 and C.45:11-24.9).

L.1997,c.100,s.12; amended 1997, c.284, s.11.



Section 45:11-24.9 - False Sworn Statement; Fine

45:11-24.9. False sworn statement; fine
13. Any person submitting a false sworn statement pursuant to section 8 of P.L.1997, c.100 (C.45:11-24.4) shall be subject to a fine of not more than $1,000, which may be assessed by the New Jersey Board of Nursing.

L.1997,c.100,s.13; amended 1997, c.284, s.12.



Section 45:11-24.10 - Alternative To Discipline Program For Nurses; Definitions.

45:11-24.10 Alternative to Discipline Program for nurses; definitions.

1. a. The New Jersey Board of Nursing shall establish an Alternative to Discipline Program for board licensees who are suffering from a chemical dependency or other impairment.

The program shall permit these licensees to disclose their dependency or impairment status to an intervention program designated by the board, which shall provide confidential oversight of the licensee during the period that the licensee seeks treatment for, and follows a plan for recovery from, the dependency or impairment.

b.The board shall designate at least one intervention program to provide services under this act and shall delineate, in a formal agreement, the responsibilities of the intervention program and its relationship to the board.

c.The board shall establish a five-member Alternative to Discipline Committee to review matters involving licensees suffering from chemical dependencies or other impairments.

(1)The committee shall be comprised of two members of the board who are appointed by the president of the board, at least one of whom is a registered professional nurse; two registered professional nurses with expertise in addiction recommended by the New Jersey State Nurses Association who represent a designated intervention program; and one individual designated by the Commissioner of Health and Senior Services.

(2)The committee shall meet on a regular basis. The executive director of the board and the director of the designated intervention program shall serve as staff to the committee and shall be available to assist the committee at its meetings.

(3)The committee shall perform the following duties, as well as such others as the board may require:

(a)accept from licensees, and from other members of the public, reports, which include the individual's identity, concerning licensees who may be suffering from chemical dependencies or other impairments;

(b)accept referrals, which include the individual's identity, from the board;

(c)accept coded summary reports from the designated intervention program, without any information from which the licensee's identity can be discerned;

(d)promptly review each referral to determine if participation in the program is appropriate, giving due consideration to factors for participation, as specified by regulation of the board;

(e)accept confidential reports from the intervention program regarding participating licensees and ensure that the identity of the licensee is maintained in a limited-access file of the committee with disclosure provided only to those persons whom the committee determines have a need to know the licensee's identity;

(f)require the program to conduct such supplemental inquiry concerning a licensee as may be directed by the committee, and authorize the program to request, through the committee, that further investigation be conducted by committee staff, investigative personnel or the Attorney General, as appropriate;

(g)require the program to immediately disclose to the committee the identity of a participating licensee in the event of noncompliance by the licensee with the conditions for participation or any other change in circumstances that may render the licensee inappropriate for participation in the program, as specified by regulation of the board; and

(h)transmit such reports as required by the board.

d.The executive director of the board shall advise the committee of any information concerning a concurrent investigation or consumer complaints, as may be necessary to enable the committee to assess whether participation of a licensee in the program is appropriate.

e.Upon receipt of disclosure of the identity of a participating licensee pursuant to subparagraph (g) of paragraph (3) of subsection c. of this section, the committee shall notify the board of the identity of the licensee.

f.Any information concerning the conduct of a licensee provided to the board pursuant to this act, is confidential and shall not be considered a public or government record under P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.), pending final disposition of the inquiry or investigation by the board, except for information required to be shared with the Bureau of Fraud Deterrence in the Department of Banking and Insurance and the Office of the Insurance Fraud Prosecutor in the Department of Law and Public Safety to comply with the provisions of section 9 of P.L.1983, c.320 (C.17:33A-9) or with any other law enforcement agency.

If the result of the inquiry or investigation is a finding of no basis for disciplinary action by the board, the information shall remain confidential and shall not be considered a public or government record under P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.), except that the board may release the information to a government agency, for good cause shown, upon an order of the Superior Court after notice to the licensee who is the subject of the information and an opportunity to be heard. The application for the court order shall be placed under seal.

g.A licensee who files a report with the committee pursuant to subparagraph (a) of paragraph (3) of subsection c. of this section, shall be deemed to have discharged his duty to report an impairment to the board or division pursuant to regulation or law.

h.As used in this section:

"Chemical dependency" means a condition involving the continued misuse of chemical substances.

"Chemical substances" is to be construed to include alcohol, drugs or medications, including those taken pursuant to a valid prescription for legitimate medical purposes and in accordance with the prescriber's direction, as well as those used illegally.

"Impairment" means an inability to function at an acceptable level of competency, or an incapacity to continue to practice with the requisite skill, safety and judgment, as a result of alcohol or chemical dependency, a psychiatric or emotional disorder, senility or a disabling physical disorder.

"Licensee" means a registered professional nurse, licensed practical nurse or other professional subject to regulation by the board.

L.2005, c.82, s.1; amended 2010, c.32, s.7.



Section 45:11-24.11 - Review Of Program After Five Years.

45:11-24.11 Review of program after five years.

2.Five years following the effective date of this act, the board shall determine, after study and consultation, whether the program established pursuant to this act should be continued, altered, expanded or discontinued. If the board concludes that the program should be terminated, those licensees currently participating shall be permitted to continue with the confidentiality protections provided in this act.

L.2005,c.82,s.2.



Section 45:11-24.12 - Revision Of Fees; Construction Of Act.

45:11-24.12 Revision of fees; construction of act.

3. a. The board may, by regulation, revise the fees charged pursuant to N.J.A.C.13:37-5.5 or establish a surcharge to these fees for costs related to the administration of the Alternative to Discipline Program and the committee established pursuant to this act.

b.Nothing in this act shall be construed to require the board to fund the testing, specimen monitoring or treatment of a licensee who participates in the Alternative to Discipline Program pursuant to this act

L.2005,c.82,s.3.



Section 45:11-24.13 - Rules, Regulations.

45:11-24.13 Rules, regulations.

4.The board shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of this act.

L.2005,c.82,s.4.



Section 45:11-24.14 - Academic Credit To Nursing Students For Prior Military Training.

45:11-24.14 Academic credit to nursing students for prior military training.

1.The New Jersey Board of Nursing shall encourage schools of nursing approved by the board to consider granting a nursing student, who served in the United States military, academic credit toward the student's nursing degree for the student's prior training and experience as a Naval Corpsman or Army Medic.

L.2013, c.174, s.1.



Section 45:11-25 - Secretary-treasurer And Executive Secretary; Bond; Accounts; Reports

45:11-25. Secretary-treasurer and executive secretary; bond; accounts; reports
The secretary-treasurer before taking office and the executive secretary before entering upon his or her duties shall each give to the State of New Jersey a bond with surety, in a penal sum to be determined by the board, conditioned for the faithful performance of his or her duties. The secretary-treasurer shall keep an account of all moneys received and expended and shall render a detailed statement thereof to the State Comptroller on June thirtieth of each year or as soon thereafter as practicable and shall also submit to the Governor on June thirtieth of each year or as soon thereafter as practicable a general statement of the work of the board, including therein a statement of the number of applications received, approved and rejected during the year reported upon.

L.1947, c. 262, p. 949, s. 3.



Section 45:11-26 - Professional Nurses

45:11-26. Professional nurses
a. Qualifications of applicants. An applicant for a license to practice professional nursing shall submit to the board evidence in such form as the board may prescribe that said applicant: (1) has attained his or her eighteenth birthday; (2) is of good moral character, is not a habitual user of drugs and has never been convicted or has not pleaded nolo contendere, non vult contendere or non vult to an indictment, information or complaint alleging a violation of any Federal or State law relating to narcotic drugs; (3) holds a diploma from an accredited 4-year high school or the equivalent thereof as determined by the New Jersey State Department of Education; (4) has completed a course of professional nursing study in an accredited school of professional nursing as defined by the board and holds a diploma therefrom.

Notwithstanding anything herein contained, any person who possesses the educational and school of professional nursing qualifications for registration required by the law of this State at the time of his or her graduation from an accredited school of professional nursing shall be deemed to possess the qualifications (3) and (4) prescribed hereinabove in this subsection.

Notwithstanding anything herein contained, any person who shall have qualifications (1) and (2) and shall have graduated from a school of professional nursing, which need not be an accredited school, shall be deemed to have qualifications (3) and (4) upon complying with such reasonable requirements as to high school and school of nursing studies and training as the board may prescribe; provided, however, that such person shall make application in form prescribed by the board within 1 year from the effective date of this act and shall satisfactorily complete such reasonable requirements and successfully pass the examinations, which examinations shall be limited to subject matters in the curriculum required by the board at the time of the applicant's graduation, provided for in subsection b. hereof, within 2 years after the date of the filing of such application.

b. License.

(1) By examination. The applicant shall be required to pass a written examination in such subjects as the board may determine, which examination may be supplemented by an oral or practical examination or both. Upon successfully passing such examinations the applicant shall be licensed by the board to practice professional nursing.

(2) By indorsement without examination. The board may issue a license to practice professional nursing without examination to an applicant who has been duly licensed or registered as a registered or professional nurse by examination or by original waiver under the laws of another State, territory or possession of the United States, or the District of Columbia, or any foreign country, if in the opinion of the board the applicant has the qualifications required by this act for the licensing of professional nurses, or equivalent qualifications.

c. Fees. An applicant for a license by examination shall pay to the board at the time of application a fee of $25.00 and at the time of each application for re-examination a fee of $20.00. An applicant for a license without examination shall pay to the board at the time of application a fee of $15.00.

d. Nurses registered under a previous law. Any person who on the effective date of this act holds a subsisting certificate of registration as a registered nurse issued pursuant to the provisions of the act repealed by section 22 of this act shall be deemed to be licensed as a professional nurse under this act during the calendar year in which this act shall take effect, and such person and any person who heretofore held a certificate of registration under said act hereby repealed as aforesaid shall be entitled to a renewal of such license as in the case of professional nurses licensed originally under this act.

e. Title and abbreviations used by licensee. Any person who holds a license to practice professional nursing under this act shall during the effective period of such license be entitled to use the title "Registered Nurse" and the abbreviation "R.N." The effective period of a license or a renewal thereof shall commence on the date of issuance and shall terminate at the end of the calendar year in which it is issued, and shall not include any period of suspension ordered by the board as hereinafter provided.

L.1947, c. 262, p. 949, s. 4. Amended by L.1952, c. 352, p. 1135, s. 1; L.1955, c. 58, p. 199, s. 2; L.1964, c. 197, s. 1; L.1966, c. 186, s. 2, eff. June 30, 1966.



Section 45:11-26.1 - Requirements For Professional Nurse Training Relative To Organ, Tissue Donation And Recovery.

45:11-26.1 Requirements for professional nurse training relative to organ, tissue donation and recovery.

6.The New Jersey Board of Nursing, in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in the State of New Jersey, shall prescribe by regulation the following requirements for professional nurse training:

a.The curriculum in each educational program of professional nursing in this State shall include instruction in organ and tissue donation and recovery designed to address clinical aspects of the donation and recovery process.

b.Completion of organ and tissue donation and recovery instruction as provided in subsection a. of this section shall be required as a condition of receiving a degree or diploma, as applicable, in professional nursing from a nursing program in this State.

c.A nursing program which includes instruction in organ and tissue donation and recovery as provided in subsection a. of this section in its curricula shall offer such training for continuing education credit.

d. (1) A licensed professional nurse licensed to practice nursing in this State prior to the effective date of this act, who was not required to receive and did not receive instruction in organ and tissue donation and recovery as part of his nursing program curriculum, shall be required, as a condition of relicensure, to document completion of such training to the satisfaction of the board no later than three years after the effective date of this act. The training may be completed through an on-line, one credit hour course developed by or for the organ procurement organizations and approved by the board.

(2)The board may waive the requirement in this subsection if an applicant for relicensure demonstrates to the satisfaction of the board that the applicant has attained the substantial equivalent of this requirement through completion of a similar course in his post-secondary education which meets criteria established by regulation of the board.

L.2008, c.48, s.6.



Section 45:11-26.2 - Temporary Nursing Licenses For Qualified Nonresident Military Spouses; Qualifications.

45:11-26.2 Temporary nursing licenses for qualified nonresident military spouses; qualifications.

1. a. As used in this section:

"Another jurisdiction" means a state or territory of the United States other than New Jersey, or the District of Columbia.

"Board" means the New Jersey Board of Nursing.

"Nonresident military spouse" means a nonresident of this State who is the spouse of an active duty member of the Armed Forces of the United States who has been transferred to this State in the course of the member's service, is legally domiciled in this State, or has moved to this State on a permanent change-of-station basis.

b.Notwithstanding the provisions of any other law or regulation to the contrary, the board shall establish criteria for the issuance of a temporary courtesy license to practice nursing to a nonresident military spouse so that the nonresident military spouse may lawfully practice nursing in this State on a temporary basis, subject to the requirements of subsection c. of this section.

c.A nonresident military spouse who applies for a temporary courtesy license pursuant to subsection b. of this section shall be entitled to receive such a license if that person:

(1)holds a current license to practice nursing in another jurisdiction that the board determines has licensure requirements to practice nursing that are equivalent to those adopted by the board;

(2)was engaged in the active practice of nursing in another jurisdiction for at least two of the five years immediately preceding the date of application for the temporary courtesy license, for which purpose relevant full-time experience in the discharge of official duties in the Armed Forces of the United States or an agency of the federal government shall be credited in the counting of years of service;

(3)has not committed an act in another jurisdiction that would have constituted grounds for the denial, suspension, or revocation of a license to practice nursing in this State;

(4)has not been disciplined, and is not the subject of an investigation of an unresolved complaint, or a review procedure or disciplinary proceeding, which was conducted by, or is pending before, a professional or occupational licensing or credentialing entity in another jurisdiction;

(5)pays for, and authorizes the board to conduct, a criminal history record background check of that person pursuant to P.L.2002, c.104 (C.45:1-28 et seq.);

(6)pays such fee as the board reasonably requires for the issuance of the temporary courtesy license; and

(7)complies with such other requirements as the board may reasonably determine necessary to effectuate the purposes of this section.

d.A temporary courtesy license issued pursuant to this section shall be valid for a period of one year and may be extended at the discretion of the board for an additional year upon application of the holder of the temporary courtesy license.

e.The board shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the purposes of this section, except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the board deems necessary to implement the provisions of this section, which shall be effective for a period not to exceed six months and may thereafter be amended, adopted, or re-adopted by the board in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2012, c.76, s.1.



Section 45:11-27 - Practical Nursing

45:11-27. Practical nursing
a. Qualifications of applicants. An applicant for a license to practice practical nursing shall submit to the board evidence in such form as the board may prescribe that the applicant (1) has attained his or her eighteenth birthday; (2) is of good moral character, is not an habitual user of drugs and has never been convicted or has not pleaded nolo contendere, non vult contendere or non vult to an indictment, information or complaint alleging a violation of any Federal or State law relating to narcotic drugs; (3) has completed 2 years of high school or the equivalent thereof, as determined by the New Jersey State Department of Education; (4) has completed a course of study in a school of practical nursing approved by the board and holds a diploma therefrom, or holds a diploma from a school of practical nursing operated by a board of education in this State and is certified by the Department of Education as having completed the number of hours of instruction in the subjects in the curriculum prescribed by the board and an approved course of affiliation or has equivalent qualifications as determined by the board.

b. License.

(1) By examination. The applicant shall be required to pass a written examination in such subjects as the board may determine, which examination may be supplemented by an oral or practical examination or both. Upon successfully passing such examinations, the applicant shall be licensed by the board to practice practical nursing.

(2) By indorsement without examination. The board shall issue a license to practice practical nursing without examination to any applicant who has been duly licensed as a practical nurse or a person entitled to perform similar services under a different title by practical nurse examination or by original waiver under the laws of another State, territory or possession of the United States, or the District of Columbia, if in the opinion of the board the applicant has the qualifications required by this act for licensing of practical nurses or equivalent qualifications.

(3) Waiver. If application therefor is made, upon a form prescribed by the board, on or before September 1, 1958, the board shall issue without examination a license to practice practical nursing to an applicant who submits to the board evidence in such form as the board may prescribe that the applicant has qualifications (1) and (2) provided in subsection "a" of this section and had within 5 years prior to application at least 2 years of satisfactory experience in practical nursing, at least 1 year of which shall have been performed in this State except in cases of such nursing performed in an agency or service of the Federal Government; provided, that except in cases of such nursing performed in an agency or service of the Federal Government, such applicant is indorsed under oath by 2 physicians duly licensed to practice medicine and surgery in New Jersey who have personal knowledge of the applicant's qualifications and satisfactory performance of practical nursing and by 2 persons who have employed the applicant.

c. Fees. An applicant for license by examination shall pay to the board at the time of application a fee of $20.00 and at the time of each application for re-examination a fee of $10.00. At the time of application an applicant for license without examination shall pay to the board a fee of $10.00, and an applicant for license by waiver shall pay to the board a fee of $10.00.

d. Title used by licensee. Any person who holds a license to practice practical nursing under this act shall during the effective period of such license be entitled to practice practical nursing and to use the title "Licensed Practical Nurse" and the abbreviation "L.P.N." The effective period of a license or a renewal thereof shall commence on the date of issuance and shall terminate at the end of the calendar year in which it is issued, and shall not include any period of suspension ordered by the board as hereinafter provided.

L.1947, c. 262, p. 951, s. 5. Amended by L.1949, c. 65, p. 365, s. 1; L.1952, c. 352, p. 1137, s. 2; L.1955, c. 58, p. 201, s. 3; L.1957, c. 235, p. 791, s. 2; L.1966, c. 186, s. 3, eff. June 30, 1966.



Section 45:11-27.1 - Portion Of Fee Dedicated To Funding.

45:11-27.1 Portion of fee dedicated to funding.

5. a. Of the initial and renewal licensing fees charged by the New Jersey Board of Nursing pursuant to N.J.A.C.13:37-5.5 for professional and practical nurses, an amount equal to 5% of the fee shall be dedicated to funding the New Jersey Collaborating Center for Nursing in the College of Nursing of Rutgers, The State University of New Jersey.

b.The board may, by regulation, revise the fees charged pursuant to N.J.A.C.13:37-5.5 to account for the loss of revenue to the board as a result of the dedication of funding pursuant to this section.

L.2009, c.47, s.5.



Section 45:11-33 - School Of Professional Nursing

45:11-33. School of professional nursing
a. Application for accreditation. Any person, partnership, association, corporation or public educational institution desiring to conduct a school of professional nursing shall submit to the board evidence in such form as the board may require that the applicant: (1) is equipped to give the course of instruction and practice set forth in the curriculum prescribed by the board, part of which instruction and practice may, with the approval of the board, be given by arrangement with one or more agencies or institutions approved by the board for that purpose; (2) is affiliated with a hospital of such size and facilities as the board may prescribe; (3) meets such other standards and requirements as the board may prescribe. In any case other than an application by a public educational institution the board may require evidence of good moral character of all persons directly or indirectly interested in the operation of such school. Upon approval of the application the board shall issue a certificate of accreditation, which may be conditional during the first year.

b. Rights and obligations of holders of certificates of accreditation. The holder of a certificate of accreditation shall have the right during the effective period of the certificate of accreditation to conduct a school of professional nursing. The effective period of such certificate or a renewal thereof shall commence on the date of issuance and shall terminate at the end of the fiscal year, July first to June thirtieth, in which it is issued, and shall not include any period of suspension ordered by the board as hereinafter provided. An accredited school of professional nursing shall admit as students only persons possessing the preliminary educational requirements set forth in section four hereof, shall abide by and conform to the curriculum and standards of operation prescribed from time to time by the board, shall make such reports to the board as the board may require, and shall submit to such investigations by representatives of the board as the board may require.

L.1947, c. 262, p. 956, s. 11.



Section 45:11-34 - Renewal Of Certificates Of Accreditation

45:11-34. Renewal of certificates of accreditation
Applications for renewal of certificates of accreditation issued under this act shall be made at such times and in such form and contain such information as the board shall prescribe.

L.1947, c. 262, p. 957, s. 12.



Section 45:11-37 - Violations Of The Act

45:11-37. Violations of the act
It shall be unlawful for any person (including any corporation, partnership, association or individual):

a. After September 1, 1956, to practice or offer to practice professional nursing as defined by this act, unless such person holds an effective, unsuspended license as a registered nurse under this act; or

b. After September 1, 1959, to practice or offer to practice practical nursing or to represent that such person is a practical nurse unless such person holds an effective, unsuspended license as a practical nurse under this act; or

c. To represent in any way that such person is a registered nurse or to use after his or her name the abbreviation "R.N." unless such person holds an effective, unsuspended license as a professional nurse under this act; or

d. To represent in any way that such person is licensed as a practical nurse or to use the title "Licensed Practical Nurse" or to use after his or her name the abbreviation "L.P.N." unless such person holds an effective, unsuspended license as a practical nurse under this act; or

e. To conduct or to represent in any way that such person conducts a school for professional nursing, unless such person holds an affective, unsuspended certificate of accreditation under this act; or

f. After January 1, 1950, to conduct or to represent in any way that such person conducts a school for practical nursing unless such person holds the subsisting, unsuspended approval of the board; or

g. To obtain or attempt to obtain by fraud a license or renewal thereof or a certificate of accreditation or a renewal thereof under this act; or

h. To represent in any way that such person is authorized to issue a license for the practice of professional nursing or practical nursing or a certificate of accreditation for a school of professional nursing; or

i. To transfer, offer to transfer, or permit the use by another of any license issued under this act; or

j. Without the approval of the board, to transfer, offer to transfer, or permit the use by another of a certificate of accreditation issued under this act; or

k. Otherwise to violate any provision of this act; or

l. To aid or abet any person to violate any provision of this act.

Every person violating any of the foregoing provisions of this section shall be subject to a penalty of $200.00 for each violation, and if after conviction as hereinafter provided such person shall again violate any provision of this act, such person shall be subject to a penalty of $500.00 for each subsequent offense. A voluntary payment of a penalty for a violation of any provision of this act shall be deemed to be a conviction rendering such person liable for the greater penalty for subsequent violations, and the continuation of an offense after conviction shall be deemed to be a subsequent offense.

L.1947, c. 262, p. 960, s. 15. Amended by L.1949, c. 65, p. 367, s. 2; L.1955, c. 58, p. 204, s. 5; L.1957, c. 235, p. 793, s. 3.



Section 45:11-44 - Repeals

45:11-44. Repeals
Section 18:20-4 of the Revised Statutes is hereby repealed. Sections 45:11-1 to 22, inclusive, of the Revised Statutes are hereby repealed; provided, however, that the said sections shall continue in effect for the following purposes, the necessary powers and duties vested by said sections in the New Jersey State Board of Examiners of Nurses being hereby transferred to the board:

a. to complete all proceedings with reference to applications for registration under said chapter filed with the New Jersey State Board of Examiners of Nurses prior to the effective date of this act;

b. to complete and to institute and complete all proceedings for revocation of certificates of registration issued under that chapter by reason of any facts arising prior to the effective date of this act.

The board is hereby empowered to take over and complete all unfinished undertakings or projects of the New Jersey State Board of Examiners of Nurses and to assume and pay all obligations incurred by that board.

L.1947, c. 262, p. 963, s. 22.



Section 45:11-45 - Short Title

45:11-45. Short title
1.This act shall be known and may be cited as the "Advanced Practice Nurse Certification Act."

1991,c.377,s.1; amended 1999, c.85, s.4.



Section 45:11-46 - Certification Required

45:11-46. Certification required
7. a. (1) No person shall practice as an advanced practice nurse or present, call or represent himself as an advanced practice nurse unless certified in accordance with section 8 or 9 of P.L.1991, c.377 (C.45:11-47 or 45:11-48).

(2) Nothing in this act shall be construed to limit, preclude, or otherwise interfere with the practices of other persons licensed by appropriate agencies of the State of New Jersey, provided that such duties are consistent with the accepted standards of the person's profession and the person does not represent himself as an advanced practice nurse.

b.No person shall assume, represent himself as, or use the title or designation advanced practice nurse or the abbreviation "A.P.N." or any other title or designation which indicates or implies that he is an advanced practice nurse unless certified pursuant to section 8 or 9 of P.L.1991, c.377 (C.45:11-47 or 45:11-48).

c.Whenever the titles or designations "nurse practitioner," "clinical nurse specialist" or "nurse practitioner/clinical nurse specialist" occur or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the title or designation "advanced practice nurse."

1991,c.377,s.7; amended 1999, c.85, s.5.



Section 45:11-47 - Certification Requirements

45:11-47. Certification requirements
8. a. The New Jersey Board of Nursing may issue a certification as an advanced practice nurse to an applicant who fulfills the following requirements:

(1) Is at least 18 years of age;

(2) Is of good moral character;

(3) Is a registered professional nurse;

(4) Has successfully completed an educational program, including pharmacology, approved by the board; and

(5) Has passed a written examination approved by the board.

b.In addition to the requirements of subsection a. of this section, an applicant for renewal of a certification as an advanced practice nurse shall present satisfactory evidence that, in the period since the certification was issued or last renewed, all continuing education requirements have been completed as required by regulations adopted by the board.

c.The board may accept, in lieu of the written examination required by paragraph (5) of subsection a. of this section, proof that an applicant for certification holds a current certification in a state which has standards substantially equivalent to those of this State.

1991,c.377,s.8; amended 1999, c.85, s.6.



Section 45:11-47.1 - Educational Requirements For Apns; Rules, Regulations.

45:11-47.1 Educational requirements for APNs; rules, regulations.

15. a. The New Jersey State Board of Nursing shall require that a person certified as an advanced practice nurse pursuant to P.L.1991, c.377 (C.45:11-45 et seq.), as a condition of such continued certification, complete two credits of educational programs or topics related to end-of-life care as part of the total number of continuing education credits required by the board; except that the board may waive the provisions of this section for a specific individual if the board deems it appropriate to do so.

b.The New Jersey State Board of Nursing, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such rules and regulations as are necessary to effectuate the purposes of this section.

L.2011, c.145, s.15.



Section 45:11-48 - Interim Certification

45:11-48. Interim certification
9. For 180 days following the date procedures are established by the New Jersey Board of Nursing for applying for certification under this section, the board may issue a certification as a nurse practitioner/clinical nurse specialist to an applicant who fulfills the following requirements:

a. Is at least 18 years of age;



b. Is of good moral character;



c. Is a registered professional nurse; and



d. Has been certified as a nurse practitioner, clinical nurse specialist or advanced practice nurse by a national accrediting organization, which:

(1) is approved by the board;



(2) includes pharmacology in its required curriculum; and



(3) requires successful completion of a written examination, including pharmacology, of all persons awarded its certificates.

L.1991,c.377,s.9.



Section 45:11-49 - Permitted Duties Of Advanced Practice Nurse.

45:11-49 Permitted duties of advanced practice nurse.

10. a. In addition to all other tasks which a registered professional nurse may, by law, perform, an advanced practice nurse may manage preventive care services and diagnose and manage deviations from wellness and long-term illnesses, consistent with the needs of the patient and within the scope of practice of the advanced practice nurse, by:

(1)initiating laboratory and other diagnostic tests;

(2)prescribing or ordering medications and devices, as authorized by subsections b. and c. of this section; and

(3)prescribing or ordering treatments, including referrals to other licensed health care professionals, and performing specific procedures in accordance with the provisions of this subsection.

b.An advanced practice nurse may order medications and devices in the inpatient setting, subject to the following conditions:

(1)the collaborating physician and advanced practice nurse shall address in the joint protocols whether prior consultation with the collaborating physician is required to initiate an order for a controlled dangerous substance;

(2)the order is written in accordance with standing orders or joint protocols developed in agreement between a collaborating physician and the advanced practice nurse, or pursuant to the specific direction of a physician;

(3)the advanced practice nurse authorizes the order by signing the nurse's own name, printing the name and certification number, and printing the collaborating physician's name;

(4)the physician is present or readily available through electronic communications;

(5)the charts and records of the patients treated by the advanced practice nurse are reviewed by the collaborating physician and the advanced practice nurse within the period of time specified by rule adopted by the Commissioner of Health pursuant to section 13 of P.L.1991, c.377 (C.45:11-52);

(6)the joint protocols developed by the collaborating physician and the advanced practice nurse are reviewed, updated, and signed at least annually by both parties; and

(7)the advanced practice nurse has completed six contact hours of continuing professional education in pharmacology related to controlled substances, including pharmacologic therapy and addiction prevention and management, in accordance with regulations adopted by the New Jersey Board of Nursing. The six contact hours shall be in addition to New Jersey Board of Nursing pharmacology education requirements for advanced practice nurses related to initial certification and recertification of an advanced practice nurse as set forth in N.J.A.C.13:37-7.2.

c.An advanced practice nurse may prescribe medications and devices in all other medically appropriate settings, subject to the following conditions:

(1)the collaborating physician and advanced practice nurse shall address in the joint protocols whether prior consultation with the collaborating physician is required to initiate a prescription for a controlled dangerous substance;

(2)the prescription is written in accordance with standing orders or joint protocols developed in agreement between a collaborating physician and the advanced practice nurse, or pursuant to the specific direction of a physician;

(3)the advanced practice nurse writes the prescription on a New Jersey Prescription Blank pursuant to P.L.2003, c.280 (C.45:14-40 et seq.), signs the nurse's own name to the prescription and prints the nurse's name and certification number;

(4)the prescription is dated and includes the name of the patient and the name, address, and telephone number of the collaborating physician;

(5)the physician is present or readily available through electronic communications;

(6)the charts and records of the patients treated by the advanced practice nurse are periodically reviewed by the collaborating physician and the advanced practice nurse;

(7)the joint protocols developed by the collaborating physician and the advanced practice nurse are reviewed, updated, and signed at least annually by both parties; and

(8)the advanced practice nurse has completed six contact hours of continuing professional education in pharmacology related to controlled substances, including pharmacologic therapy and addiction prevention and management, in accordance with regulations adopted by the New Jersey Board of Nursing. The six contact hours shall be in addition to New Jersey Board of Nursing pharmacology education requirements for advanced practice nurses related to initial certification and recertification of an advanced practice nurse as set forth in N.J.A.C.13:37-7.2.

d.The joint protocols employed pursuant to subsections b. and c. of this section shall conform with standards adopted by the Director of the Division of Consumer Affairs pursuant to section 12 of P.L.1991, c.377 (C.45:11-51) or section 10 of P.L.1999, c.85 (C.45:11-49.2), as applicable.

e.(Deleted by amendment, P.L.2004, c.122.)

f.An attending advanced practice nurse may determine and certify the cause of death of the nurse's patient and execute the death certification pursuant to R.S.26:6-8 if no collaborating physician is available to do so and the nurse is the patient's primary caregiver.

L.1991, c.377, s.10; amended 1999, c.85, s.7; 2004, c.122, s.2; 2015, c.38, s.3.



Section 45:11-49.1 - Provision, Administration Of Certain Noncontrolled Drugs To Home Health Patients

45:11-49.1. Provision, administration of certain noncontrolled drugs to home health patients
1. Notwithstanding the provisions of any other law to the contrary, a home health care agency licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), a health care service firm registered pursuant to N.J.A.C.13:45B-14.1 et seq., a Medicare-certified hospice program or the employees of the agency, firm or program who are registered professional nurses may purchase, store or transport for the purpose of administering to their home health patients the following noncontrolled drugs: sterile saline solution, sterile water, adrenalin/epinephrine, diphenhydramine hydrochloride, heparin flush solution and any other noncontrolled drug approved by the New Jersey Board of Nursing, in consultation with the State Board of Medical Examiners and the New Jersey Board of Pharmacy. Such drugs shall only be administered pursuant to protocols utilized by a health care professional licensed to prescribe drugs in New Jersey.

The New Jersey Board of Nursing, in consultation with the State Board of Medical Examiners and the New Jersey Board of Pharmacy, may adopt rules and regulations establishing minimum standards for the purchase, storage, handling, use and disposal of such drugs pursuant to this act.

L.1997,c.66,s.1.



Section 45:11-49.2 - Standards For Joint Protocols Applicable To Ordering, Prescription Of Controlled Dangerous Substances

45:11-49.2. Standards for joint protocols applicable to ordering, prescription of controlled dangerous substances
10. No later than the 180th day after the enactment of P.L.1999, c.85, the Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall adopt standards for the joint protocols required by subsection d. of section 10 of P.L.1991, c.377 (C.45:11-49), which shall apply to the ordering or prescription of controlled dangerous substances by an advanced practice nurse pursuant to that section. The standards shall be adopted by regulation in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1999,c.85,s.10.



Section 45:11-50 - New Jersey Board Of Nursing; Additional Powers And Duties

45:11-50. New Jersey Board of Nursing; additional powers and duties
11. In addition to such other powers as it may by law possess, the New Jersey Board of Nursing shall have the following powers and duties;

a.To promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act, except for those subjects of rule-making authority allocated to the Director of the Division of Consumer Affairs pursuant to section 12 of P.L.1991, c.377 (C.45:11-51) or to the Commissioner of Health and Senior Services pursuant to section 13 of P.L.1991, c.377 (C.45:11-52);

b.To evaluate and pass upon the qualifications of candidates for certification as advanced practice nurses;

c.To evaluate and pass upon national accreditation organizations and the holders of certificates from those organizations as necessary to award certificates pursuant to section 9 of P.L.1991, c.377 (C.45:11-48);

d.To establish specialty areas of practice for advanced practice nurses;

e.To take disciplinary action, in accordance with P.L.1978, c.73 (C.45:1-14 et seq.) against an advanced practice nurse who violates the provisions of this act, any regulation promulgated thereunder, or P.L.1978, c.73 (C.45:1-14 et seq.);

f.To approve the examination to be taken by candidates for certification;

g.To set standards of professional conduct for advanced practice nurses;

h.To set fees for examinations, certification and other services consistent with section 2 of P.L.1974, c.46 (C.45:1-3.2);

i.To set standards for and approve continuing education programs; and

j.To determine whether the requirements of another state with respect to certification as an advanced practice nurse are substantially equivalent to those of this State in accordance with subsection c. of section 8 of P.L.1991, c.377 (C.45:11-47).

L.1991,c.377, s.11; amended 1999, c.85, s.8.



Section 45:11-51 - Adoption Of Standards

45:11-51. Adoption of standards
12. The Director of the Division of Consumer Affairs in the Department of Law and Public Safety may receive and shall give due consideration to advice from the Board of Nursing and the State Board of Medical Examiners in adopting standards for the joint protocols required by subsection d. of section 10 of P.L.1991, c.377 (C.45:11-49). The standards shall be established by rule adopted by the Director of the Division of Consumer Affairs in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.)

L.1991,c.377,s.12.



Section 45:11-52 - Review Of Charts, Records Of Patients Treated By Advanced Practice Nurse

45:11-52. Review of charts, records of patients treated by advanced practice nurse
13. The Commissioner of Health and Senior Services shall, by rule adopted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establish the periods of time within which the charts and records of the patients treated by the advanced practice nurse in an inpatient setting shall be reviewed by the advanced practice nurse and the collaborating physician, as required by paragraph (5) of subsection b. of section 10 of P.L.1991, c.377 (C.45:11-49).

L.1991,c.377, s.13; amended 1999, c.85, s.9.



Section 45:11-53 - Short Title.

45:11-53 Short title.

1.This act shall be known and may be cited as the "Massage and Bodywork Therapist Licensing Act."

L.1999, c.19, s.1; amended 2007, c.337, s.2.



Section 45:11-54 - Findings, Declarations Relative To Practice Of Massage And Bodywork Therapies.

45:11-54 Findings, declarations relative to practice of massage and bodywork therapies.

2.The Legislature finds and declares that:

a.the public interest requires the regulation of the practice of massage and bodywork therapies and the establishment of clear licensure standards for massage and bodywork therapists;

b.the health and welfare of the citizens of this State will be protected by identifying to the public those individuals who are qualified to practice massage and bodywork therapies; and

c.the regulation of massage and bodywork therapists will benefit the public by encouraging it to take advantage of massage and bodywork therapies as a viable complement to traditional medicine.

L.1999, c.19, s.2; amended 2007, c.337, s.3.



Section 45:11-55 - Definitions Relative To Practice Of Massage And Bodywork Therapies.

45:11-55 Definitions relative to practice of massage and bodywork therapies.

3.As used in P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.):

"Board" means the New Jersey Board of Massage and Bodywork Therapy established pursuant to section 14 of P.L.2007, c.337 (C.45:11-69).

"Licensee" means any person who holds a license to practice massage and bodywork therapies pursuant to the provisions of P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.).

"Massage and bodywork therapist" means a person licensed to practice massage and bodywork therapies pursuant to the provisions of P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.).

"Massage and bodywork therapies" or "massage and bodywork" means systems of activity of structured touch which include, but are not limited to, holding, applying pressure, positioning and mobilizing soft tissue of the body by manual technique and use of visual, kinesthetic, auditory and palpating skills to assess the body for purposes of applying therapeutic massage and bodywork principles. Such application may include, but is not limited to, the use of therapies such as heliotherapy or hydrotherapy, the use of moist hot and cold external applications, explaining and describing myofascial movement, self-care and stress management as it relates to massage and bodywork therapies. Massage and bodywork therapy practices are designed to affect the soft tissue of the body for the purpose of promoting and maintaining the health and well-being of the client. Massage and bodywork therapies do not include the diagnosis of illness, disease, impairment or disability.

L.1999, c.19, s.3; amended 2007, c.337, s.4.



Section 45:11-59 - Duties, Responsibilities Of Board.

45:11-59 Duties, responsibilities of board.

7.The board shall:

a.Review the qualifications of applicants for licensure;

b.Insure the proper conduct and standards of examinations;

c.Issue and renew licenses to massage and bodywork therapists pursuant to P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.);

d.Suspend, revoke or fail to renew the license of a massage and bodywork therapist pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

e.Establish any standards for the continuing education of licensees as it deems necessary;

f.Prescribe or change the charges for examinations, licensures, renewals and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.); and

g.Maintain a record of every massage and bodywork therapist licensed in this State, and the date and number of his license, and publish a list of the names and addresses of all licensees annually.

L.1999, c.19, s.7; amended 2007, c.337, s.5.



Section 45:11-60 - Eligibility For Licensure.

45:11-60 Eligibility for licensure.

8.To be eligible for licensure as a massage and bodywork therapist, an applicant shall be of good moral character and submit to the board satisfactory evidence of:

a.Successful completion of a minimum of 500 hours in class study in the field of massage and bodywork therapies approved by the board; or

b.Successful completion of a written examination approved by the board, which shall consider relevant education, training and practical work experience, to determine the applicant's competence to practice massage and bodywork therapies. The successful completion of any such examination may have been accomplished before the effective date of this act.

L.1999, c.19, s.8; amended 2007, c.337, s.6.



Section 45:11-61 - Current Practitioners, Eligibility For Certification.

45:11-61 Current practitioners, eligibility for certification.

9.For 720 days after the date procedures are established by the committee for applying for certification under section 8 of this act, any person who engaged in the full-time practice, as determined by the committee, of massage, bodywork and somatic therapies for two years preceding the enactment date of this act, or in the part-time practice, as determined by the committee, of massage, bodywork and somatic therapies for five years preceding the enactment date of this act, and has successfully completed a minimum of 200 hours of education or training in massage, bodywork and somatic therapies as determined by the committee, may acquire a certificate of certification without satisfying either the education or examination requirement of section 8 of this act.

L.1999,c.19,s.9.



Section 45:11-62 - Application; Fee; Renewal.

45:11-62 Application; fee; renewal.

10.A fee to be determined by the board shall accompany each application for licensure. Licenses shall expire biennially and may be renewed upon submission of a renewal application provided by the board and payment of a fee. If the renewal fee is not paid by that date, the license shall automatically expire, but may be renewed within two years of its expiration date on payment to the board of a sum determined by the board for each year or part thereof during which the license was expired and an additional restoration fee. After a two-year period, a license may only be renewed by complying with the provisions of P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.) regarding initial licensure.

L.1999, c.19, s.10; amended 2007, c.337, s.7.



Section 45:11-63 - Issuance Of License.

45:11-63 Issuance of license.

11.The board shall issue a license to each applicant for licensure as a massage and bodywork therapist who qualifies pursuant to P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.) and any rules and regulations promulgated by the board and who is not disqualified for licensure pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.).

L.1999, c.19, s.11; amended 2007, c.337, s.8.



Section 45:11-64 - Licensure Without Examination Based On Out-of-state License Or Certification.

45:11-64 Licensure without examination based on out-of-State license or certification.

12.Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board shall issue without examination a license to a massage and bodywork therapist who holds a valid license or certification issued by another state or possession of the United States or the District of Columbia which has education and experience requirements substantially equivalent to the requirements of P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.).

L.1999, c.19, s.12; amended 2007, c.337, s.9.



Section 45:11-67 - Rules, Regulations.

45:11-67 Rules, regulations.

15.The board, after consultation with the committee, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.1999,c.19,s.15.



Section 45:11-68 - Construction Of Act.

45:11-68 Construction of act.

13. a. Nothing in this amendatory and supplementary act shall be construed to prohibit any person licensed to practice in this State under any other law from engaging in or using titles consistent with the practice for which he is licensed or to prohibit any student enrolled in a program of massage and bodywork therapies recognized by the board from performing massage and bodywork therapies which are necessary to his course of study.

b.Nothing in this amendatory and supplementary act shall be construed to prohibit any person performing massage and bodywork therapies in this State, if those therapies are performed for no more than 45 days in a calendar year and for no more than 30 days in any 60-consecutive day period and provided that the person is duly licensed, certified or registered to practice massage and bodywork therapy in another state or the District of Columbia.

c.Nothing in this amendatory and supplementary act shall be construed to prohibit any person from engaging in the manipulation of soft tissue of the human body contained on hands, feet or ears, provided that the client does not remove any clothing other than shoes or socks.

d.Nothing in this amendatory and supplementary act shall be construed to prohibit any teacher from demonstrating massage and bodywork techniques while teaching a class or workshop if the individual is duly licensed by another state or possession of the United States or the District of Columbia to practice massage and bodywork therapies if that state or district of residence requires such licensure for an individual to practice massage and bodywork therapies.

e.Nothing in this amendatory and supplementary act shall be construed to prohibit any person from using touch, words and directed movement to deepen awareness of existing patterns of movement in the body, or to suggest new possibilities of movement provided that these services are not designated or implied to be massage and bodywork therapy and the client is fully clothed.

L.2007, c.337, s.13.



Section 45:11-69 - New Jersey Board Of Massage And Bodywork Therapy.

45:11-69 New Jersey Board of Massage and Bodywork Therapy.

14.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the New Jersey Board of Massage and Bodywork Therapy. The board shall consist of nine members who are residents of the State, two of whom shall be public members appointed pursuant to the provisions of subsection b. of section 2 of P.L.1971, c.60 (C.45:1-2.2) and one of whom shall be a member of the Executive Branch appointed in fulfillment of the requirement of subsection c. of that section. The six remaining members shall have been actively engaged in the practice of massage and bodywork therapies for at least five years immediately preceding their appointment and all of whom, except for the members first appointed, shall be licensed as massage and bodywork therapists pursuant to this amendatory and supplementary act. No more than one member of the board shall be an owner of, or be affiliated with, a school teaching massage and bodywork therapy.

The Governor shall appoint each member, other than the State executive department member, for terms of three years, except that of the massage and bodywork therapists first appointed, two shall serve for a term of three years, two shall serve for terms of two years and two shall serve for terms of one year. Any vacancy in the membership shall be filled for the unexpired term in the manner provided by the original appointment. No member of the board may serve more than two successive terms in addition to any unexpired term to which he has been appointed. The Governor may remove any member of the board, other than the State executive department member, for cause.

L.2007, c.337, s.14.



Section 45:11-70 - Compensation For Board Members.

45:11-70 Compensation for board members.

15.Members of the board shall be compensated and reimbursed for expenses and provided with office and meeting facilities pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5).

L.2007, c.337, s.15.



Section 45:11-71 - Election Of Officers, Meetings.

45:11-71 Election of officers, meetings.

16.The board shall annually elect from among its members a chairman and a vice-chairman and may appoint a secretary, who need not be a member of the board. The board shall meet at least once every two months and may hold additional meetings as necessary to discharge its duties.

L.2007, c.337, s.16.



Section 45:11-72 - Continuing Education Requirements.

45:11-72 Continuing education requirements.

17. a. The board shall require each person licensed as a massage and bodywork therapist, as a condition for biennial license renewal pursuant to section 1 of P.L.1972, c.108 (C.45:1-7), to complete any continuing education requirements imposed by the board pursuant to this section.

b.The board shall:

(1)Establish standards for continuing massage and bodywork therapist education, including: the number of credits, which shall not exceed 24 credit hours biennially; the subject matter and content of courses of study; competency assessments; and the type of continuing education credits required of a licensed massage and bodywork therapist as a condition of license renewal;

(2)Approve educational programs offering credit towards continuing massage and bodywork therapist education requirements; and

(3)Approve other equivalent educational programs and establish procedures for the issuance of credit upon satisfactory proof of the completion of those programs. In the case of continuing education courses and programs, each hour of instruction shall be equivalent to one credit.

c.The board shall only approve programs that are provided on a nondiscriminatory basis.

d. (1) The board may, in its discretion, waive requirements for continuing education on an individual basis for reasons of hardship, such as disability, retirement of the license, military service or deployment, or any other good cause.

(2)If a massage and bodywork therapist completes a number of continuing education credit hours in excess of the number required for a biennial period, the board, by rule or regulation, may allow credits to be carried over to satisfy the person's continuing education requirement for the next biennial renewal period, but shall not be applicable thereafter.

L.2007, c.337, s.17.



Section 45:11-73 - Licensure Required For Use Of Certain Titles.

45:11-73 Licensure required for use of certain titles.

18. a. No person shall engage in the practice of massage and bodywork therapies as a licensed massage and bodywork therapist or present, call or represent himself as a licensed massage and bodywork therapist unless licensed pursuant to this amendatory and supplementary act.

b.No person shall assume, represent himself as, or use the title or designation "massage or bodywork therapist," "licensed massage and bodywork therapist" or any title or designation which includes the words "massage," "bodywork," "masseur," "masseuse," "shiatsu," "acupressure," "accupressure," "accu-pressure," "nuad bo'rarn," "amma," "anma," "chi nei tsang," "tuina," "polarity educator," "polarity therapist," "polarity therapy," "polarity practitioner" or any of the abbreviations "MT," "BT," "MBT," "MBST," "CMBT," "COBT," "CMT," "LBT," "LMBST," "LMBT," "LABT," "LOBT," "AB," "ABT," "OB," "RPP," or "LMT" or similar abbreviations as determined by the board, unless licensed under this amendatory and supplementary act.

L.2007, c.337, s.18.



Section 45:11-74 - Certain Certified Practitioners Considered Licensed.

45:11-74 Certain certified practitioners considered licensed.

19.Any person who is a certified massage, bodywork and somatic therapist pursuant to section 8 or 9 of P.L.1999, c.19 (C.45:11-60 or 45:11-61) on the effective date of P.L.2007, c.337 (C.45:11-68 et al.) shall be a licensed massage and bodywork therapist under and subject to the provisions of P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et al.).

L.2007, c.337, s.19.



Section 45:11-75 - Certain Practitioners Eligible For Licensure Without Satisfying Education Examination Requirements.

45:11-75 Certain practitioners eligible for licensure without satisfying education examination requirements.

20.For 360 days after the date procedures are established by the board for applying for licensure under the provisions of P.L.2007, c.337 (C.45:11-68 et al.), any person who engaged in the full-time practice, as determined by the board, of massage and bodywork therapies for two years preceding the enactment date of P.L.2007, c.337 (C.45:11-68 et al.), or in the part-time practice, as determined by the board, of massage and bodywork therapies for five years preceding the enactment date of P.L.2007, c.337 (C.45:11-68 et al.), and has successfully completed a minimum of 200 hours of education or training in massage or bodywork therapies as determined by the board, may acquire a license to practice massage and bodywork therapies without satisfying either the education or examination requirement of section 8 of P.L.1999, c.19 (C.45:11-60).

L.2007, c.337, s.20.



Section 45:11-76 - Registration Required For Advertising As Massage, Bodywork Therapist; Application Fee.

45:11-76 Registration required for advertising as massage, bodywork therapist; application fee.

21. a. No employer shall engage in or advertise or hold itself out as offering massage and bodywork therapies unless the employer is registered with the board.

b.A written application for registration shall be made to the board on the form prescribed by the board and shall contain the following information:

(1)The name and residence of the owner or operator of the entity providing massage and bodywork therapies;

(2)The municipality and location of the owner or operator's primary place of business and the locations of all other branches of business; and

(3)Any other biographical information of the applicant as required by the board.

c.Each applicant for registration and each registrant pursuant to the provisions of this section shall pay to the board a fee for the issuance of a two-year registration in the amount established by the board in accordance with the provisions of P.L.1974, c.46 (C.45:1-3.1 et seq.).

L.2007, c.337, s.21.



Section 45:11-77 - Suspension, Revocation Of Registration.

45:11-77 Suspension, revocation of registration.

22.The board may suspend or revoke the registration of an employer offering massage and bodywork therapies upon proof showing by a preponderance of the evidence that the employer:

a.Has made false or misleading statements of a material nature in the application for registration; or

b.Failed to demonstrate that each employee of the employer who is engaged in the performance of massage and bodywork therapies is in possession of a license to practice massage and bodywork therapies.

L.2007, c.337, s.22.



Section 45:11-78 - Supersedure Of Municipal Ordinance, Regulation.

45:11-78 Supersedure of municipal ordinance, regulation.

23.This act shall supersede any municipal ordinance or regulation that provides for the licensing, certification or registration of massage and bodywork therapists.

L.2007, c.337, s.23.



Section 45:11-79 - Effective Date; Rules Required.

45:11-79 Effective date; rules required.

25.Section 14 of this act shall take effect immediately. The remaining sections of this act shall not become effective until such time as the New Jersey Board of Massage and Bodywork Therapy, established pursuant to section 14 of this act, shall adopt rules regulating the practice of massage and bodywork therapies.
L.2007, c.337, s.25.



Section 45:11-80 - Criminal History Record Background Check For Licensure As Massage, Bodywork Therapist Or Employer.

45:11-80 Criminal history record background check for licensure as massage, bodywork therapist or employer.

21.An applicant for licensure as a massage and bodywork therapist or registration as an employer offering massage and bodywork therapies under P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et seq.), and any holder of a license or registration under P.L.1999, c.19 (C.45:11-53 et seq.) and P.L.2007, c.337 (C.45:11-68 et seq.) shall, consistent with section 8 of P.L.1978, c.73 (C.45:1-21) and supporting regulations by the New Jersey Board of Massage and Bodywork Therapy, be subject to a criminal history record background check, which may, consistent with that applicable law, result in a refusal to issue a license or certificate, or suspension or revocation of an existing license or certificate.

L.2013, c.51, s.21.



Section 45:11A-1 - Nurse Multistate Licensure Compact

45:11A-1. Nurse Multistate Licensure Compact
1.The State of New Jersey enacts and enters into the Nurse Multistate Licensure Compact with all other jurisdictions that legally join in the compact in the form substantially as follows:

Article I. Findings and Statement of Purpose.

1.The party states to this compact find that:

a.The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

b.Violations of nurse licensure and other laws relating to the practice of nursing may result in injury or harm to the public;

c.The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

d.New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex; and

e.The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and the states.

2.The general purposes of this compact are to:

a.Facilitate the states' responsibility to protect the health and safety of the public;

b.Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

c.Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

d.Promote compliance with the laws governing the practice of nursing in each jurisdiction; and

e.Through the mutual recognition of party state licenses, authorize the party states to hold a nurse accountable for meeting all nurse practice laws in the state in which the patient is located at the time that care was rendered.

Article II. Definitions.

3.For the purposes of this compact, and of any supplemental or concurring legislation enacted under this compact, except as may be otherwise required by the context:

a."Adverse action" means a home or remote state action.

b."Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.

c."Compact" means this Nurse Multistate Licensing Compact.

d."Coordinated licensure information system" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, that is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.

e."Current significant investigative information" means investigative information that indicates a licensee:

(1)has committed more than a minor infraction; or

(2)represents an immediate threat to public health and safety.

f."Home state" means the party state that is the nurse's primary state of residence.

g."Home state action" means any administrative, civil, equitable, or criminal action permitted by the laws of the home state that is imposed on a nurse by the licensing board or other authority of the home state. "Home state action" includes: revocation, suspension or

probation of a licensee; or any other action that affects a nurse's authorization to practice.

h."Licensee" means a person licensed by the New Jersey Board of Nursing or the nurse licensing board of a party state.

i."Licensing board" means a party state's regulatory agency that is responsible for licensing nurses.

j."Multistate licensure privilege" means the current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical or vocational nurse in a party state.

k."Nurse" means a registered nurse or a licensed practical or vocational nurse as those terms are defined by the laws of each party state.

l."Party state" means any state that has adopted this compact.

m."Remote state" means the party state, other than the home state:

(1)where the patient is located at the time nursing care is provided; or

(2)in the case of the practice of nursing that does not involve a patient, where the recipient of nursing practices is located.

n."Remote state action" means any:

(1)administrative, civil, equitable, or criminal action permitted by the laws of the remote state which are imposed on a nurse by the remote state's nurse licensing board or other authority, including actions against an individual's multistate licensure privilege to practice in the remote state; and

(2)cease and desist or other injunctive or equitable orders issued by remote states or their licensing boards.

o."State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

p."State practice laws" means those individual party state's laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for disciplining nurses. "State practice laws" does not include the initial qualifications for licensure or the requirements necessary to obtain and retain a license, except for the qualifications and requirements of the home state.

Article III. General Provisions and Jurisdiction.

4. a. A license to practice registered nursing issued by a home state to a resident of that state shall be recognized by each party state as authorization for a multistate licensure privilege to practice as a registered nurse in a party state. A license to practice practical or vocational nursing issued by a home state to a resident in that state shall be recognized by each party state as authorization for a multistate licensure privilege to practice as a licensed practical or vocational nurse in a party state. In order to obtain or retain a license, an applicant shall meet the home state's qualifications for licensure and license renewal, as well as other applicable state laws.

b.Party states may, in accordance with the due process laws of that state, limit, suspend or revoke the multistate licensure privilege of any licensee to practice in the state and may take any other actions under the applicable state laws necessary to protect the health and safety of the citizens of the party state. If a party state takes an action authorized by this section, it shall promptly notify the administrator of the coordinated licensure information system. The administrator shall promptly notify the home state of any actions by remote states.

c.Every licensee practicing in a party state shall comply with the state practice laws of the state in which the patient is located at the time that care is rendered. The practice of nursing is not limited to patient care, but shall include all nursing practice, as defined by the practice laws of a party state. The practice of nursing in a party state shall subject a nurse to the jurisdiction of the nurse licensing board and the laws and courts of the party state.

d.This compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

e.Persons not residing in a party state may continue to apply for nurse licensure in party states as provided for under the laws of each party state. The license granted to the person shall not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

Article IV. Application for Licensure in a Party State.

5. a. Upon receiving an application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether:

(1)the applicant holds or has ever held a license issued by any other state;

(2)there are any restrictions on the applicant's multistate licensure privilege; and

(3)any other adverse action by any state has been taken against the applicant's license.

b.A licensee in a party state shall hold licensure in only one party state at a time, which license shall be issued by the home state.

c.A licensee who intends to change his primary state of residence may apply for licensure in the new home state in advance of the change; however, a new license shall not be issued by a party state until after the licensee provides evidence of the change in the primary state of residence that is satisfactory to the new home state's licensing board.

d.When a licensee changes his primary state of residence by moving:

(1)between two party states and obtains a license from the new home state, the license from the former home state is no longer valid;

(2)from a nonparty state to a party state and obtains a license from the new home state, the license issued by the nonparty state shall not be affected and shall remain in full force if the laws of the nonparty state so provide; and

(3)from a party state to a nonparty state, the license issued by the former home state converts to an individual state license that is valid only in the former home state. The license does not grant the multistate licensure privilege to practice in other party states.

Article V. Adverse Actions.

6. a. The remote state's nurse licensing board shall promptly report to the administrator of the coordinated licensure information system any remote state actions, including the factual and legal basis for the actions, if known. The remote state's nurse licensing board shall also promptly report any current significant investigative information yet to result in a remote state action. The administrator shall promptly notify the home state of any such reports.

b.The party state's nurse licensing board may complete any pending investigation of a licensee who changes his primary state of residence during the course of an investigation. It may also take appropriate action against a licensee, and shall promptly report the conclusion of the investigation to the administrator of the coordinated licensure information system. The administrator shall promptly notify the new home state of any action taken against a licensee.

c.A remote state may take adverse action that affects the multistate licensure privilege to practice within that party state; however, only the home state may take adverse action that affects a license that was issued by the home state.

d.For purposes of taking adverse action, the home state's nurse licensing board shall give the same priority and effect to the conduct reported by a remote state that it would if the conduct had occurred in the home state. The board shall apply its own state laws to determine the appropriate action that should be taken against the licensee.

e.The home state may take adverse action based upon the factual findings of the remote state, if each state follows its own procedures for imposing the adverse action.

f.Nothing in this compact shall prohibit a party state from allowing a licensee to participate in an alternative program instead of taking adverse action against the licensee. If required by the party state's laws, the licensee's participation in an alternative program shall be confidential information. Party states shall require licensees who enter alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from the other party state.

Article VI. Additional Authority Invested in Party State Nurse Licensing Boards.

7.Notwithstanding any other powers, party state nurse licensing boards may:

a.If otherwise permitted by state law, recover from the licensee the costs of investigating and disposing of cases that result in adverse action;

b.Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a party state nurse licensing board for the attendance and testimony of witnesses or the production of evidence from another party state, shall be enforced in the other party state by any court of competent jurisdiction, according to the practice and procedure of that court. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the laws of the party state where the witnesses or the evidence are located;

c.Issue cease and desist orders to limit or revoke a licensee's authority to practice in the board's state; and

d.Adopt uniform rules and regulations that are developed by the compact administrators pursuant to Article VIII of this compact.

Article VII. Coordinated Licensure Information System.

8. a. All party states shall participate in a cooperative effort to create a coordinated database of all licensed registered nurses and licensed practical or vocational nurses. This system shall include information on the licensure and disciplinary history of each licensee, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

b.Notwithstanding any other provision of law to the contrary, the party states' nurse licensing boards shall promptly report to the coordinated licensure information system any adverse action taken against licensees, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, and any denials of applications for licensure, and the reasons for the denials.

c.Current significant investigative information shall be transmitted through the coordinated licensure information system only to the party states' nurse licensing boards.

d.Notwithstanding any other provision of law to the contrary, all party states' nurse licensing boards contributing information to the coordinated licensure information system may designate information that shall not be shared with nonparty states or disclosed to other individuals or entities without the express permission of the contributing party state.

e.Any personally identifiable information obtained by a party state nurse licensing board from the coordinated licensure information system shall not be shared with nonparty states or disclosed to other individuals or entities except to the extent permitted by the laws of the party state contributing the information.

f.Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information shall be expunged from the coordinated licensure information system.

g.The compact administrators, acting jointly and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection and exchange of information under this compact.

Article VIII. Compact Administration and Interchange of Information.

9. a. The executive director of the nurse licensing board of each party state, or the executive director's designee, shall be the administrator of this compact for that state.

b.In New Jersey, the administrator of this compact shall be the Director of the Division of Consumer Affairs in the Department of Law and Public Safety or the director's designee.

c.To facilitate the administration of this compact, the compact administrator of each party state shall furnish to the compact administrators of all other party states any information and documents concerning each licensee, including a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information.

d.Compact administrators shall develop uniform rules and regulations to facilitate and coordinate implementation of this compact. These uniform rules shall be adopted by party states, pursuant to Article VI of this compact.

Article IX. Immunity.

10. A party state, and the officers, employees, or agents of a party state's nurse licensing board, who act in accordance with this compact shall not be liable for any good faith act or omission committed while they were engaged in the performance of their duties under this compact. Good faith shall not include willful misconduct, gross negligence or recklessness.

Article X. Effective Date, Withdrawal and Amendment.

11. a. This compact shall become effective as to any state when it has been enacted into the laws of that state. A party state may withdraw from the compact by enacting a statute repealing the compact, but the withdrawal shall not take effect until six months after the withdrawing state has given notice of the withdrawal to the compact administrators of all other party states.

b.No withdrawal shall affect the validity or applicability of any report of adverse action taken by the nurse licensing board of a state that remains a party to the compact if the adverse action occurred prior to the withdrawal.

c.This compact does not invalidate or prevent any nurse licensure agreement or other cooperative agreement between a party state and a nonparty state that is made in accordance with this compact.

d.This compact may be amended by the party states. No amendment to this compact shall become effective and binding upon the party states until it is enacted into the laws of all party states.

Article XI. Construction and Severability.

12. a. This compact shall be liberally construed so as to effectuate the purposes of the compact. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or the constitution of the party states, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance may not be affected. If this compact is held to be contrary to the constitution of a party state, this compact shall remain in full force and effect as to the remaining party states, and to the party state affected as to all severable matters.

b.In the event party states find a need for settling disputes arising under this compact, the party states shall submit the issues in dispute to an arbitration panel that shall consist of an individual appointed by the compact administrator in the home state, an individual appointed by the compact administrator in the remote states involved, and an individual appointed by the compact administrators of all of the party states involved in the dispute. The decision of a majority of the arbitrators shall be final and binding.

L.2001,c.340,s.1; per s.9, expires January 1, 2007.



Section 45:11A-2 - Suspended, Probationary Nurse Prohibited To Practice In Party State

45:11A-2. Suspended, probationary nurse prohibited to practice in party state
2. a. A State licensed nurse whose license is under suspension or under probation by the New Jersey Board of Nursing, or who is participating in an established treatment program which is an alternative to disciplinary action, shall not practice in any other party state during the term of the suspension, probation or participation without prior authorization from the other party state. The board may revoke the State license of a nurse under suspension, probation or participation who practices nursing in another party state without prior authorization from that state.

b.The multistate licensure privilege granted by this State pursuant to the compact is subject to revocation or other disciplinary action as the result of any disciplinary action imposed by a nurse's home state.

L.2001,c.340,s.2; per s.9, expires January 1, 2007.



Section 45:11A-3 - Purpose Of Compact

45:11A-3. Purpose of compact
3.This compact is intended to facilitate the regulation of the practice of nursing and does not relieve employers from complying with contractual and statutorily imposed obligations.

L.2001,c.340,s.3; per s.9, expires January 1, 2007.



Section 45:11A-4 - Provisions Not Abrogated, Irreconcilable Conflicts; Omissions

45:11A-4 Provisions not abrogated, irreconcilable conflicts; omissions
4. a. This compact shall not abrogate any provision in Title 45 of the Revised Statutes or any other title applicable to the practice of nursing in this State.

b.If there is an irreconcilable conflict between this compact and chapter 11 of Title 45 of the Revised Statutes, the compact shall control.

c.Omissions in this compact shall not be supplied by construction. In any instance of an omission from the compact, the remaining provisions of Title 45 of the Revised Statutes or other applicable statutory law, and any regulations adopted pursuant thereto, shall control.

L.2001,c.340,s.4; per s.9, expires January 1, 2007.



Section 45:11A-5 - Applicability Of Compact

45:11A-5. Applicability of compact
5.The provisions of this act are applicable only to nurses whose home states are determined by the New Jersey Board of Nursing to have licensure requirements that are substantially equivalent or more stringent than those of New Jersey.

L.2001,c.340,s.5; per s.9, expires January 1, 2007.



Section 45:11A-6 - Investigative, Disciplinary Powers Unaffected

45:11A-6. Investigative, disciplinary powers unaffected
6.Any investigative or disciplinary powers conferred on the Attorney General, the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, and the New Jersey Board of Nursing under the provisions of P.L.1978, c.73 (C.45:1-14 et seq.) or other law, or under regulations adopted pursuant thereto, shall not be interpreted as limited in any way by the terms of the compact and shall be available in any investigation of the conduct of, or disciplinary action against, a remote state licensee practicing in New Jersey and of a New Jersey home state licensee.

L.2001,c.340,s.6; per s.9, expires January 1, 2007.



Section 45:11A-7 - Tort Claims Defenses, Immunity Not Waived

45:11A-7. Tort claims defenses, immunity not waived
7.Nothing in Article IX of the compact shall be deemed to waive or abrogate in any way any defense or immunity of a public entity or public employee under the common law or statutory law including, but not limited to, the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.2001,c.340,s.7; per s.9, expires January 1, 2007.



Section 45:11A-8 - Withdrawal From Compact

45:11A-8. Withdrawal from compact
8.The Governor may withdraw this State from the compact if the Attorney General notifies the Governor that a state that is a party to the compact has changed its licensure requirements to make them substantially lower than the requirements of this State, or that withdrawal from the compact is in the best interests of the health, safety and welfare of the citizens of this State.

L.2001,c.340,s.8; per s.9, expires January 1, 2007.



Section 45:12-1 - Practice Of Optometry Defined.

45:12-1 Practice of optometry defined.
45:12-1. Optometry is hereby declared to be a profession, and the practice of optometry is defined to be the employment of objective or subjective means, or both, for the examination of the human eye and adnexae for the purposes of ascertaining any departure from the normal, measuring its powers of vision and adapting lenses or prisms for the aid thereof, or the use and prescription of pharmaceutical agents, excluding injections, except for injections to counter anaphylactic reaction, and excluding controlled dangerous substances as provided in sections 5 and 6 of P.L.1970, c.226 (C.24:21-5 and C.24:21-6), for the purposes of treating deficiencies, deformities, diseases, or abnormalities of the human eye and adnexae including the removal of superficial foreign bodies from the eye and adnexae.

An optometrist utilizing pharmaceutical agents for the purposes of treatment of ocular conditions and diseases shall be held to a standard of patient care in the use of such agents commensurate to that of a physician utilizing pharmaceutical agents for treatment purposes.

A person shall be deemed to be practicing optometry within the meaning of this chapter who in any way advertises himself as an optometrist, or who shall employ any means for the measurement of the powers of vision or the adaptation of lenses or prisms for the aid thereof, practice, offer or attempt to practice optometry as herein defined, either on his own behalf or as an employee or student of another, whether under the personal supervision of his employer or perceptor or not, or to use testing appliances for the purposes of measurement of the powers of vision or diagnose any ocular deficiency or deformity, visual or muscular anomaly of the human eye and adnexae or prescribe lenses, prisms or ocular exercise for the correction or the relief thereof, or who uses or prescribes pharmaceutical agents for the purposes of diagnosing and treating deficiencies, deformities, diseases or abnormalities of the human eye and adnexae or who holds himself out as qualified to practice optometry.

Amended 1948, c.350, s.1; 1954, c.227, s.1; 1991, c.385, s.2; 2004, c.115, s.1.



Section 45:12-2 - New Jersey State Board Of Optometrists; Membership; Appointments; Terms Of Office

45:12-2. New Jersey state board of optometrists; membership; appointments; terms of office
The New Jersey State Board of Optometrists, hereinafter in this chapter designated as the "board," created and established by the act entitled "An act to regulate the practice of optometry, to license optometrists, and to punish persons violating the provisions thereof," approved April seventeenth, one thousand nine hundred and fourteen (L.1914, c. 222, p. 448), as amended and supplemented, is continued. The board shall consist of five members, each of whom shall possess sufficient knowledge of theoretical and practical optics to practice optometry, and shall have been a resident of this State engaged in the practice of optometry for at least five years. Upon the expiration of the term of office of a member, his successor shall be appointed by the Governor, subject to the provisions of section 45:1-2 of this Title, for a term of three years from July first of the year of appointment. Each member shall hold his office until his successor has qualified. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for an original appointment.

Amended by L.1938, c. 277, p. 603, s. 7.



Section 45:12-3 - Oath Of Office; Officers; Secretary-treasurer's Compensation And Bond; Appointment And Powers Of Agent

45:12-3. Oath of office; officers; secretary-treasurer's compensation and bond; appointment and powers of agent
The members of the board shall, before entering upon the discharge of their duties, and within 30 days after their appointment, take and subscribe an oath before an officer authorized to administer oaths in this State, for the faithful performance of their duties, and file the same with the Secretary of State. They shall annually elect from their number a president, and shall also annually elect a secretary-treasurer, who may or may not be a member of the board, each of which officers shall hold office for 1 year and until his successor shall have been duly elected and qualified. The secretary-treasurer shall receive such compensation for his services as may be determined by the board, and shall give a bond for the faithful performance of his duties, in such sum as it may determine. The board may also appoint an agent, whose title shall be inspector of the New Jersey State Board of Optometrists, who shall hold office during the pleasure of the board, and shall, during his continuance in his office, be authorized to serve and execute any process issued by any court of record under the provisions of this chapter. The agent shall also have the power to enter any optometrist's office or place where the practice of optometry is carried on for the purpose of inspecting the premises and the license and registration of the optometrists therein. The appointment of the agent shall not be subject to the provisions of the civil service law.

Amended by L.1954, c. 227, p. 846, s. 2.



Section 45:12-4 - Rules And Regulations; Seal; Records; Semiannual Examinations

45:12-4. Rules and regulations; seal; records; semiannual examinations
The board shall conduct an investigation and ascertain the facts relating to the practice of optometry for the purpose of determining the need for, and the desirability of, rules to promote the safety, protection and welfare of the public and to effectuate the purposes of this chapter and to aid the board in the performance of its powers and duties hereunder, and the board shall thereupon make and promulgate rules and regulations for the said purposes. Any member thereof may, upon being duly designated by the board, or a majority thereof, administer oaths or take testimony concerning any matter within the jurisdiction of the board. The board shall adopt a seal, of which the secretary shall have the care and custody, and all courts of this State shall take judicial notice of said seal. Said secretary shall keep a record of all the proceedings of the board, which shall be open to public examination. The board shall hold, at least twice in each year, an examination of applicants for registration to practice optometry if there shall be such applicants.

Amended by L.1952, c. 255, p. 869, s. 1.



Section 45:12-5 - Applications For Certificate Of Registrations; Qualifications Of Applicants; Examination; Issuance Of Certificate

45:12-5. Applications for certificate of registrations; qualifications of applicants; examination; issuance of certificate
A person desiring to commence the practice of optometry shall file with the secretary of the board, upon blanks to be furnished by the secretary, an application, verified by oath of the applicant, stating therein that he is more than 21 years of age, of good moral character, is a citizen of the United States, or has declared his intention to become such a citizen, has a preliminary education equivalent to a course of at least 4 years in an approved public or private high school and has been graduated from a school or college of optometry maintaining a standard satisfactory to the board and which was in good standing in the opinion of the board at the date of graduation, and shall have received a diploma conferring upon him the degree of doctor of optometry or what in the opinion of the board may be considered the equivalent thereof, and shall have taken an examination before the board to determine his qualifications therefor. If the examination of any applicant for registration shall be satisfactory to the majority of the board, he shall receive from it a certificate of registration authorizing him to practice optometry. All examination papers of applicants shall be deposited in the New Jersey State Library, and remain there for a period of 1 year, at the expiration of which time they shall be destroyed, and they shall be prima facie evidence of all matters therein contained.

Amended by L.1952, c. 255, p. 870, s. 2; L.1965, c. 209, s. 1, eff. Dec. 23, 1965.



Section 45:12-6 - Fees; Numbering And Recording Of Certificates; Filing Of Photograph Of Registrant

45:12-6. Fees; numbering and recording of certificates; filing of photograph of registrant
The fee for such examination shall be twenty-five dollars ($25.00), and for a certificate of registration, fifteen dollars ($15.00), to be paid to the secretary of the board by the applicant upon filing his application and receiving his certificate, respectively. Before any certificate is issued it shall be numbered and recorded in a book kept in the office of the board, and its numbers shall be noted upon the certificate. A photograph of the person registered shall be filed with the record. In all legal proceedings the record and photograph so kept in the office of the board, or certified copies thereof, shall be prima facie evidence of the facts therein stated.

Amended by L.1949, c. 170, p. 559, s. 1.



Section 45:12-7 - Issuance Of License To Licensees Of Other States; Fee

45:12-7. Issuance of license to licensees of other states; fee
Any applicant for license to practice optometry, upon proving to the satisfaction of the board that he is of good moral character, a citizen of the United States, or has declared his intention to become such a citizen, and that he has been examined and licensed by the examining and licensing board of another State of the United States, and that at the time of the granting of such license the standard of requirements for the license to practice optometry in the State where such license was granted was at least substantially equal to the standard of requirements for such license established by this chapter, or upon proof that he has successfully passed an examination conducted by the International Association of Boards of Examiners in Optometry, and upon filing with the secretary of the board a copy of his license or certificate, verified as a true copy by the affidavit of the secretary of the board granting such license, may, in the discretion of the board, be granted a license to practice optometry without further examination upon the payment to the treasurer of the board of a license fee of fifty dollars ($50.00), and in such application for a license without examination all questions of academic requirements of other States shall be determined by the Commissioner of Education of this State.

Amended by L.1952, c. 255, p. 870, s. 3.



Section 45:12-8 - Certificate Displayed In Office; Practitioners' Names Displayed Outside; Practice Outside Office; Change Of Location

45:12-8. Certificate displayed in office; practitioners' names displayed outside; practice outside office; change of location
Every person practicing optometry shall display his registration certificate or certificates, together with his registration renewal certificate or certificates, in a conspicuous place in the office or offices wherein he practices optometry, but not in such manner that they may be seen from the outside of such office or offices, and, whenever required, exhibit the registration and renewal certificates to the board or its authorized representatives. Every office where an optometrist is practicing shall have displayed on a sign so as to be read on the outside of the office the name of each optometrist practicing therein. When practicing the profession of optometry outside of or away from the office he shall deliver to each patient a bill for professional services rendered, which shall contain his full name, home post-office address and the address of his principal office in this State, the number of his certificates, and his signature.

Every person practicing optometry in New Jersey shall notify the board in writing of any change of address or location of his office or offices at least 5 days prior to occupying said new office, returning therewith the appropriate registration renewal certificate or certificates and the board shall issue a new registration renewal certificate or certificates for the new office location or locations.

Amended by L.1948, c. 350, p. 1402, s. 2; L.1954, c. 227, p. 846, s. 3.



Section 45:12-9 - Registration; Certificates; Fees; Branch Offices; Revocation

45:12-9.Registration; certificates; fees; branch offices; revocation
45:12-9. Every registered optometrist who practices in the State of New Jersey shall, on such dates and times as the board may determine, pay to the secretary-treasurer of the board a registration renewal fee for which he shall receive a renewal of his registration.

A nonactive registration renewal certificate shall be issued to those not practicing within the State upon payment of a renewal fee, payable to the secretary-treasurer of the board on such dates and times as the board may determine. Should a nonactive registrant desire to practice in New Jersey during the registration year, he shall notify the board in writing of his office location, shall pay the required fee for a change of address and an additional fee to activate his license. He must return his nonactive registration renewal certificate for cancellation. The board shall thereupon issue an active registration certificate to said registrant for his office location.

Every person having an active or nonactive license to practice optometry in New Jersey shall notify the board in writing of any change of address and pay a fee and return therewith his registration renewal certificate and the board shall issue a new registration renewal certificate.

Every registered optometrist having a nonactive registration renewal certificate for a period of five years or more who desires an active registration certificate shall be required to submit to a practical examination, conducted by the board, and if the results of the examination are satisfactory to the majority of the board, he shall then be issued an active certificate of registration authorizing him to practice in this State.

The board shall have the power to issue, upon proper application and payment of the prescribed fees, branch office registration certificates to active licensees when, in its discretion, and after a proper investigation, it determines that the new branch office complies with the provisions of this chapter and the rules and regulations of the board and that such action serves the public interest.

Every licensee holding an active registration renewal certificate who intends to practice at any place other than the address for which his active registration renewal certificate is issued shall be required to obtain from the secretary-treasurer for a fee a branch office registration certificate for each and every location wherein he practices; provided, that nothing herein contained shall be construed to require an active licensee to obtain a branch office certificate for the purpose of serving on the staff of a hospital or other health care facility licensed by the Department of Health or institution; and further provided, that nothing herein contained shall be construed to require an active licensee to obtain a branch office certificate for the purpose of rendering necessary optometric services to patients confined to their homes, hospitals or other health care facilities licensed by the Department of Health or institutions.

Every licensee holding a branch office registration certificate or certificates shall, on such dates and times as the board may determine, pay to the secretary-treasurer a registration renewal fee for each branch office registration certificate he holds, for which he shall receive a branch office registration renewal certificate or certificates.

In case of default in payment of registration renewal fees by any registered optometrist, his certificate or certificates to practice may be revoked by the board upon 20 days' notice to the last registered address of said optometrist of the time and place of considering such revocation; but the certificate or certificates shall not be revoked if the person in default pays such fees before or at such time of consideration named by the board.

Branch office registration certificates and branch office registration renewal certificates shall be displayed in the offices for which they are issued as provided for in R.S.45:12-8.

Amended 1948,c.350,s.3; 1954,c.226,s.1; 1960,c.91; 1995,c.315.



Section 45:12-9.1 - Public Policy

45:12-9.1. Public policy
It is hereby declared in the interest of the citizens of this State, to encourage the maintenance of continuing proficiency for registered active optometrists to the end that the utilization and application of new techniques, scientific and clinical advances and the achievement of research will be in the public interest.

L.1975, c. 24, s. 1, eff. March 5, 1975.



Section 45:12-9.2 - Requirement Of Continuing Education; Exemption; Approval Of Programs By Board; Fees.

45:12-9.2 Requirement of continuing education; exemption; approval of programs by board; fees.

2.All registered active optometrists now or hereafter licensed in the State of New Jersey shall be required to take courses of study relating to the practice of the profession of optometry or to maintain proficiency in some other alternative manner to be prescribed and established by the New Jersey State Board of Optometrists; except that any practitioner who has been granted his license by examination during the preceding year shall be exempt from this requirement for the succeeding year. The board shall approve only such continuing educational programs as are available to all persons practicing optometry in the State on a reasonable nondiscriminatory basis. The board may approve programs to be held within or without the State of New Jersey. The board shall approve such programs that enable optometrists in all sections of the State to attend such programs. In no event shall the board approve a program offered by any professional association that discriminates against any licensed optometrists in the State, except that the board shall permit a professional association to impose a differential in registration fees not to exceed 150% of the fee charged to members of that professional association.

L.1975,c.24,s.2; amended 1991, c.171; 2005, c.143.



Section 45:12-9.3 - Credits Necessary

45:12-9.3. Credits necessary
Fifty credits of continuing professional optometric education shall be required biennially of each New Jersey optometrist holding an active license during the period preceding the established license renewal date. Each credit shall represent or be equivalent to one hour of actual course attendance or in the case of those electing an alternative method of satisfying the requirements of this act shall be approved by the board and certified to the board on forms to be provided for that purpose.

L.1975, c. 24, s. 3, eff. March 5, 1975.



Section 45:12-9.4 - Reactivation Of License; Credits Necessary

45:12-9.4. Reactivation of license; credits necessary
In order to reactivate a license which has been inactive, the applicant shall give evidence satisfactory to the board of having maintained proficiency by attaining credits in an amount at least equal to that required for the renewal of an active licensee applicant at that time.

L.1975, c. 24, s. 4, eff. March 5, 1975.



Section 45:12-9.5 - Waiver Of Requirements

45:12-9.5. Waiver of requirements
The board may waive any of the requirements of this act in cases of certified illness or undue hardship to be determined on an individual basis.

L.1975, c. 24, s. 5, eff. March 5, 1975.



Section 45:12-9.6 - Acceptance Of Federal Funds

45:12-9.6. Acceptance of federal funds
The board is authorized to treat funds allocated for the purpose of continuing proficiency as State Funds for the purpose of accepting any funds made available under Federal Law for the promulgation and maintenance of programs of continuing proficiency.

L.1975, c. 24, s. 6, eff. March 5, 1975.



Section 45:12-9.7 - Inapplicability Of Act To Practice Of Medicine And Surgery

45:12-9.7. Inapplicability of act to practice of medicine and surgery
Nothing in this act shall be construed to permit the practice of medicine and surgery as defined in R.S. 45:9-5.1.

L.1975, c. 24, s. 7, eff. March 5, 1975.



Section 45:12-9.8 - Credentialing, Certification Process; Rules, Regulations.

45:12-9.8 Credentialing, certification process; rules, regulations.
6. a. The New Jersey State Board of Optometrists shall establish a comprehensive credentialing and certification process for optometrists to receive certification in the use and prescription of pharmaceutical agents in the practice of optometry and promulgate the rules and regulations necessary to effectuate the purposes of P.L.1991, c. 385 (C.45:12-9.8 et seq.).

b.The comprehensive credentialing and certification process established in accordance with subsection a. of this section shall include courses offered by a school that is accredited by the United States Department of Education and the Council on Postsecondary Accreditation.

L.1991,c.385,s.6; amended 2004, c.115, s.2.



Section 45:12-9.9 - Credentialing Requirements.

45:12-9.9 Credentialing requirements.
7.The New Jersey State Board of Optometrists shall establish the credentialing requirements which shall be fulfilled before a person may be certified to use or prescribe pharmaceutical agents for treatment purposes in the practice of optometry. In addition, the board shall establish continuing education requirements for the renewal of certification for the use and prescription of pharmaceutical agents for treatment purposes in the practice of optometry. No licensee shall be tested by the board for certification to use or prescribe pharmaceutical agents for treatment purposes in the practice of optometry before having first satisfactorily completed all educational requirements in ocular pharmacology at a school duly accredited by the United States Department of Education and the Council on Postsecondary Accreditation. These educational standards shall be no less than that required of currently enrolled students as part of their requirements for graduation from that school. This credentialing and certification process shall be required of all persons seeking to utilize pharmaceutical agents for treatment purposes in the practice of optometry regardless of licensure either prior or subsequent to the effective date of P.L.1991, c.385 (C.45:12-9.8 et seq.); except that licensees shall be immediately certified at their current level of practice and those licensees currently certified to use and prescribe pharmaceutical agents for treatment purposes pursuant to P.L.1991, c.385 (C.45:12-9.8 et seq.) shall be immediately credentialed and certified to use and prescribe those pharmaceutical agents authorized by that act for treatment purposes in the practice of optometry but not orally until certified, except for injections to counter anaphylactic reactions.

The board shall maintain a list of all approved credentialing courses, which list shall be made available upon request to licensees or other interested persons. Upon receipt of verification of satisfactory completion of an approved credentialing course of study, the board shall certify the optometrist applicant as certified in the use and prescription of those pharmaceutical agents.

L.1991,c.385,s.7; amended 2004, c.115, s.3.



Section 45:12-9.11 - Prescription Restrictions.

45:12-9.11 Prescription restrictions.

9. a. Whenever in any law there is a requirement or duty with respect to the prescription, administration or dispensing of any drug which applies to any person authorized to prescribe that drug, the same shall apply to an optometrist when prescribing, administering or dispensing a pharmaceutical agent pursuant to R.S.45:12-1, except that an optometrist shall not dispense a prescription as provided for in R.S.45:12-1 in an amount exceeding a 72-hour supply of that prescription unless the prescription is dispensed at no charge to the patient. Subject to the provisions of P.L.1991, c.385 (C.45:12-9.8 et seq.), an optometrist authorized to prescribe, administer, or dispense a pharmaceutical agent shall be permitted to prescribe, administer, and dispense for the purpose of diagnosing and treating deficiencies, deformities, diseases, or abnormalities of the human eye and adnexae pharmaceutical agents classified as Schedule III, IV, and V controlled dangerous substances and, regardless of schedule, pharmaceutical agents containing hydrocodone.

b.Notwithstanding the provisions of subsection a. of this section, an optometrist may dispense a pharmaceutical agent, as provided for in R.S.45:12-1, that is delivered to the eye through a contact lens and may dispense such pharmaceutical agent at a charge to the patient.

L.1991, c.385, s.9; amended 2010, c.12, s.2; 2015, c.65.



Section 45:12-9.12 - Practice At Retail Or Commercial Locations

45:12-9.12. Practice at retail or commercial locations
10. Notwithstanding any other provision of law to the contrary, an optometrist shall not be prohibited from practicing optometry at a rented location in a retail or commercial store or office or ophthalmic dispenser's office, provided the optometrist is identified as an independent doctor of optometry; and, provided further, that the landlord or any officer, employee or agent of the landlord or any other person who does not possess a valid certificate of registration as an optometrist or physician in this State shall not directly or indirectly control, influence, interfere with or supervise the professional judgment of the optometrist in the practice of optometry, including but not limited to, the level or type of care or services rendered or the professional fees charged therefor, except as otherwise provided by P.L.1969, c.232 (C.14A:17-1 et seq.).

L.1991,c.385,s.10.



Section 45:12-9.13 - Credentialing Requirements For Optometrist To Use, Prescribe Pharmaceutical Agents.

45:12-9.13 Credentialing requirements for optometrist to use, prescribe pharmaceutical agents.
10. No licensee shall be certified by the New Jersey State Board of Optometrists to use or prescribe pharmaceutical agents in the practice of optometry before having completed credentialing requirements in ocular pharmacology approved and administered by the New Jersey State Board of Optometrists. Until such time as a majority of the optometrist members of the New Jersey State Board of Optometrists are certified to use and prescribe pharmaceutical agents for treatment purposes in the practice of optometry, an interim four-member panel of experts in ocular pharmacology shall be established to prepare or endorse credentialing requirements for board approval. The interim advisory panel of experts in ocular pharmacology shall be comprised of a physician selected by the State Board of Medical Examiners, a member selected by the Board of Pharmacy, a representative of a school of optometry duly accredited by the United States Department of Education and the Council on Postsecondary Accreditation, to be selected by the New Jersey State Board of Optometrists, and the Commissioner of the Department of Health and Senior Services or his designee. The interim panel shall be selected by the respective boards within 90 days of the effective date of this amendatory and supplementary act. Panel members shall be directly responsible to the Director of the Division of Consumer Affairs, who may order the replacement of any panel member for failure to promptly and equitably fulfill their duties. The panel shall have 120 days following appointment of a majority of the panel to submit to the New Jersey State Board of Optometrists credentialing requirements in ocular pharmacology. Should the panel fail within the 120 day period to submit credentialing requirements to the New Jersey State Board of Optometrists, the Director of the Division of Consumer Affairs shall designate, within 90 days thereafter, the credentialing requirements for the interim period. Should the Director of the Division of Consumer Affairs fail to designate credentialing requirements within the 90-day period, the credentialing requirements shall be designated by the New Jersey State Board of Optometrists.

L.2004,c.115,s.10.



Section 45:12-10 - Certification Of Records Of Boards As To Issuance Of Licenses; Fees; Certificate As Evidence

45:12-10. Certification of records of boards as to issuance of licenses; fees; certificate as evidence
The secretary of the board, upon request, shall certify over the seal of the board whether the records kept by it show or fail to show the issuance of a license to practice optometry or any branch thereof or any other profession or business, the practice of which is licensed by the board, or the issuance of any annual certificate of registration for such practice. The fee for such certificate shall be $3.00. Any such certificate, whether made on such request or made by said secretary for use in proceedings in which the board may be a party, shall be prima facie evidence of the facts therein stated.

Amended by L.1954, c. 226, p. 844, s. 2.



Section 45:12-15 - Issuance Of New Certificate After Revocation

45:12-15. Issuance of new certificate after revocation
Where the certificate of registration of any person has been revoked the board may, after the expiration of one year, entertain an application for a new certificate in like manner as original applications for certificates are entertained, and, upon such new application it may, in its discretion, exempt the applicant from the necessity of undergoing an examination.



Section 45:12-16 - Optometrists Convicted Of Crime Reported To State Board

45:12-16. Optometrists convicted of crime reported to state board
The clerk of every court wherein a person licensed to practice optometry in this state shall be convicted of a crime shall make a report thereof in writing to the board of the conviction. The report shall state the name and address of the person convicted and the name of the court and the judge presiding therein at the time of the conviction, the date thereof, the nature of the crime of which the person was convicted and the sentence imposed by the court.



Section 45:12-17 - Expenses Of Board And Its Members

45:12-17. Expenses of board and its members
The board may cause to be paid out of the registration fees, penalties, and other fees received by it, all proper expenses incurred by it under the provisions of this chapter, including the salary of its secretary-treasurer and compensation for clerical assistance, inspectors and agents, as shall be determined by the board from time to time, but in no case shall any such expenses be paid by or be a charge against the state. The members of the board shall be entitled to reimbursement for their traveling and hotel expenses, incurred in pursuance of their duties.



Section 45:12-17.1 - Allowance To Members Of Board; Reimbursement For Expenses

45:12-17.1. Allowance to members of Board; reimbursement for expenses
Each member of the New Jersey State Board of Optometrists shall receive the sum of two hundred fifty dollars ($250.00) for each examination held pursuant to section 45:12-4 of the Revised Statutes and shall be entitled to reimbursement for all proper expenses incurred in pursuance of his duties.

L.1949, c. 170, p. 559, s. 2. Amended by L.1952, c. 128, p. 474, s. 1.



Section 45:12-18 - Account And Report Of Receipts And Expenditures

45:12-18. Account and report of receipts and expenditures
An itemized account of all the receipts and expenditures of the board shall be kept by the secretary-treasurer, and a detailed report thereof each year, ending with June thirtieth, duly verified by the affidavit of said secretary-treasurer, shall be filed with the State Comptroller within ten days thereafter. Nothing in this section or section 45:12-17 of this Title shall be construed as modifying in any respect the provisions of sections 45:1-3 and 45:1-4 of this Title.

Amended by L.1938, c. 277, p. 603, s. 8.



Section 45:12-18.1 - Record Of Examination Of Patient Considered Exclusive Property Of Optometrist

45:12-18.1. Record of examination of patient considered exclusive property of optometrist
The record of an optometrist of the examination of a patient, including patient's name, address, age, occupation, and all findings and pertinent facts concerning the patient discovered and disclosed during the course of such examination, as well as the record of professional services rendered and the fees charged therefor shall, because of the confidential nature in the relationship, be the exclusive property of the optometrist who rendered the professional services to the patient. Any unauthorized use by any other person, firm or corporation of the information contained therein shall constitute an infringement of the property rights of the patient and the optometrist, and shall subject the offender to a civil suit for damages by the person aggrieved.

L.1948, c. 350, p. 1408, s. 7.



Section 45:12-18.2 - Partial Invalidity

45:12-18.2. Partial invalidity
In the event that any section, paragraph, clause, sentence or part of this act shall for any reason be adjudged to be invalid by any court of competent jurisdiction, such judgment shall not impair the remainder thereof, but shall be confined strictly in its operation to the particular clause, section, paragraph or part thereof so held to be invalid.

L.1948, c. 350, p. 1409, s. 8.



Section 45:12-19 - Illegal Practices; Peddling Eyeglasses, Contact Lenses; Attending Confined Person.

45:12-19 Illegal practices; peddling eyeglasses, contact lenses; attending confined person.


a.No person, not a holder of a certificate of registration duly issued to him, shall practice optometry within the State, and no person shall falsely personate a registered optometrist of a like or different name, nor buy, sell or fraudulently obtain a certificate issued to another. No person shall directly or indirectly for himself or others do or engage in any acts or practices specifically prohibited to duly registered optometrists by the provisions of section 45:12-11 of this chapter.

b.No person shall peddle spectacles, eyeglasses or lenses or practice optometry from house to house or on the streets or highways notwithstanding any law providing for the licensing of peddlers. This shall not prohibit, however, an optometrist from attending, prescribing, and furnishing spectacles, eyeglasses or lenses to a person who by reason of an illness, or physical or mental infirmity is confined to his place of abode, or to a hospital or other institution. For the purposes of this section, "lenses" shall include contact lenses without power, sometimes referred to as "plano" lenses.

Amended 1948, c.350, s.6; 1954, c.227, s.5; 2005, c.262, s.1.



Section 45:12-19.1 - Practicing Under Another's Name; Employment By Others

45:12-19.1. Practicing under another's name; employment by others
It shall be unlawful for any person licensed to practice optometry under the laws of the State of New Jersey to advertise, practice or hold himself forth as being entitled to practice under a name other than his own, unless he be an associate of or an assistant to an optometrist licensed under the laws of the State of New Jersey, and it shall be unlawful for any unlicensed person, or any association or corporation directly or indirectly to engage or undertake to engage in the practice of optometry by utilizing the services, upon a salary, commission basis, or by any other means or method, of any person licensed to practice optometry in the State of New Jersey. It shall be unlawful for any optometrist to engage or undertake to engage in the practice of optometry in behalf of any unlicensed person, association or corporation, except that this shall not prohibit the employment by or the formation of partnerships between optometrists or physicians duly licensed in the State of New Jersey.

L.1954, c. 227, p. 853, s. 6.



Section 45:12-19.2 - Cards Offering Special Rates Or Discounts

45:12-19.2. Cards offering special rates or discounts
It shall be unlawful for any person, association or corporation to issue cards offering free eye examinations or eye examinations for any price, or eye examinations at a discount or offering special rates or discounts for eyeglasses.

L.1954, c. 227, p. 853, s. 7.



Section 45:12-19.3 - Effective Date

45:12-19.3. Effective date
This act shall take effect March 1, 1955.

L.1954, c. 277, p. 853, s. 8.



Section 45:12-26 - Titles Not Authorized

45:12-26. Titles not authorized
Nothing contained in this chapter shall confer upon any person practicing optometry the right to add, affix, or attach to his name the title, designation, character or letters of M.D., surgeon, doctor, unless qualified by the word optometrist, ophthalmologist, or to indicate in any way that he is engaged in the treatment of injuries of the human eye, or to use any therapeutic measures or agencies other than those included in the practice of optometry as defined in section 45:12-1 of this chapter for the treatment of the human eye, unless he is authorized to do so by the board, body or persons empowered by law to award such right or title.

Amended by L.1952, c. 255, p. 874, s. 5.



Section 45:12-27 - Testimony And Reports Of Licensed Optometrist; Receipt As Qualified Evidence; Right To Free Choice Of Ocular Practitioner

45:12-27. Testimony and reports of licensed optometrist; receipt as qualified evidence; right to free choice of ocular practitioner
The testimony and reports of an optometrist licensed to practice in this State shall be received by any State, county, municipal, school district or other public board, body, agency, institution or official and by any private educational or other institution receiving public funds as qualified evidence with respect to any matter within the scope of the practice of optometry as defined in Revised Statutes 45:12-1; and no such board, body, agency, official or institution shall, in retaining and utilizing the professional services of ocular practitioners or in any other manner, discriminate between licensed practitioners of optometry and other ocular practitioners or interfere with any individual's right to free choice of ocular practitioner.

L.1966, c. 241, s. 1, eff. Aug. 10, 1966.



Section 45:12A-1 - Definitions

45:12A-1. Definitions
As used in this act, unless the context otherwise requires, the following words shall have the following meanings:

(a) "Board" means the State Board of Medical Examiners.

(b) "Commission" shall mean the commission created in section 9 of this act.

(c) "Orthoptics" means that field of vision training concerned with the inability of the patient to maintain fusion and binocular co-ordination.

(d) "Orthoptist" shall mean a person trained to carry out technical functions of prescribed orthoptic care under specific directions, professional supervision and guidance and may provide services only to patients referred by an ophthalmologist or optometrist.

L.1968, c. 114, s. 1, eff. June 25, 1968.



Section 45:12A-2 - Use Of Title Registered Orthoptist; Violations; Establishment Of Standards

45:12A-2. Use of title registered orthoptist; violations; establishment of standards
(a) It shall be a violation of this act for any person who is not registered under this act as an orthoptist except as provided in section 3 of this act, or whose registration has been suspended or revoked, or whose registration has lapsed and has not been revived, to render orthoptic services as defined in section 1 of this act, in this State; or to use in conjunction with his name the words registered orthoptist, or any letters, words or insignia indicating or implying that he is a registered orthoptist, or in any way, orally or in writing or in print or by sign or implication, to present or hold himself out as a registered orthoptist.

(b) The commission created in section 9 of this act shall, by rules and regulations reported to the board and to the New Jersey State Board of Optometry, establish standards governing the practice of orthoptics, which standards shall be adhered to by persons registered under this act.

L.1968, c. 114, s. 2, eff. June 25, 1968.



Section 45:12A-3 - Applicant For Registration; Requirements

45:12A-3. Applicant for registration; requirements
An applicant for registration as an orthoptist shall submit to the commission in such form as the commission may prescribe, evidence that the applicant

(1) Has attained his or her twenty-first birthday;

(2) Is a citizen of the United States or has declared his or her intention to become a citizen;

(3) Is of good moral character;

(4) Is a graduate of a high school approved by the New Jersey Department of Education or has equivalent education acceptable to the commission;

(5) Has completed 2 years of college at a college approved by the commission or the equivalency thereof as approved by the commission;

(6) Has completed a course of orthoptics of not less than 15 months at a college or institution approved by the commission;

(7) Has completed 6 months of clinical training in a hospital or optometric or medical institution approved by the commission.

The commission shall submit the names of the applicants who meet the qualifications set forth in this section to the board for registration. The list of registrants shall be submitted to the New Jersey State Board of Optometrists.

L.1968, c. 114, s. 3, eff. June 25, 1968.



Section 45:12A-4 - Registration By Commission

45:12A-4. Registration by commission
The commission shall register as an orthopist any person who applies for such registration who meets the qualifications prescribed in section 3 of this act or who submits to the commission, within 1 year after this act takes effect evidence that the applicant has qualifications (1) and (3) provided in section 3 of this act, and has rendered orthoptic services for 1 year or more in the State of New Jersey prior to the date this act was approved.

L.1968, c. 114, s. 4, eff. June 25, 1968.



Section 45:12A-5 - Initial Application; Fee; Expiration Of Registrations; Renewals

45:12A-5. Initial application; fee; expiration of registrations; renewals
Each initial application under this act shall be accompanied by a fee of $25.00. Registrations under this act shall expire on January 31 of each calendar year and shall be renewed upon application and payment of a fee of $10.00.

L.1968, c. 114, s. 5, eff. June 25, 1968.



Section 45:12A-6 - Records Of Patients; Referring Ophthalmologist Or Optometrist

45:12A-6. Records of patients; referring ophthalmologist or optometrist
The records of patients, the name of the referring ophthalmologist or optometrist, the records of direction and such other records as the commission may require shall be maintained by the orthoptist and a copy sent to the referring ophthalmologist or optometrist.

L.1968, c. 114, s. 6, eff. June 25, 1968.



Section 45:12A-8 - Record Of Proceedings; Register Of Persons Registered

45:12A-8. Record of proceedings; register of persons registered
The commission shall keep a record of its proceedings under this act and a register of all persons registered under it. The register shall show the name of every living person registered under this act, his last known place of employment and last known place of residence, and the date and number of his registration. The board shall compile annually a list of registered orthoptists registered in this State and shall make such list available upon request to the superintendent of every hospital or optometric institution and to every person authorized to practice medicine or optometry in this State.

L.1968, c. 114, s. 8, eff. June 25, 1968.



Section 45:12A-9 - Orthoptic Commission; Membership; Term; Vacancies; Appointments; Meetings; Expenses; Appropriation

45:12A-9. Orthoptic commission; membership; term; vacancies; appointments; meetings; expenses; appropriation
(a) There is hereby created in the Division of Professional Boards of the Department of Law and Public Safety, an Orthoptic Commission within the State Board of Medical Examiners. The commission shall consist of 6 members, 3 of whom shall be Board Certified Ophthalmologists who have practiced ophthalmology in the State of New Jersey for at least 5 years, and 3 of whom shall be optometrists licensed to practice in the State of New Jersey and who have practiced optometry in this State for at least 5 years. The members of the commission shall be appointed by the Governor. The initial appointments to the commission shall be 2 members for a term of 1 year, one ophthalmologist and one optometrist; 2 members for a term of 2 years, one ophthalmologist and one optometrist; and 2 members for a term of 3 years, one ophthalmologist and one optometrist. Members shall thereafter be appointed for terms of 3 years. Each member shall hold office after the expiration of his term until a successor shall be duly appointed and qualified. A vacancy in the office of any member shall be filled in the same manner as original appointments and shall be filled for the unexpired term only, providing that any unexpired term of an ophthalmologist shall be filled by an ophthalmologist, and any unexpired term of an optometrist shall be filled by an optometrist in the same manner as original appointments are made.

Each ophthalmological appointment shall be made by the Governor from a list of 3 names submitted by a related professional organization or society having not less than 100 members. Said nominees shall be members in good standing of said association or society. Each optometric appointment shall be made by the Governor from a list of 3 names submitted by the New Jersey Optometric Association. Said nominees shall be members in good standing of said association.

(b) The commission shall meet at least twice a year and shall also meet upon the call of the Attorney General. The commission shall carry out its responsibility under this act. The Attorney General shall provide the advisory commission with such facilities and personnel as shall be required for the proper conduct of its business.

The commission, with the approval of the Attorney General, may authorize reimbursement of the members for their actual expenses incurred in the performance of their duties as members of the commission.

(c) There is hereby appropriated to the Department of Law and Public Safety for the purposes of administering this act all fees and revenues received by the board from the effective date of this act. The expenditure of such appropriation shall be authorized by the Attorney General with the approval of the Director of the Division of Budget and Accounting.

L.1968, c. 114, s. 9, eff. June 25, 1968.



Section 45:12B-1 - Short Title

45:12B-1. Short title
1. This act shall be known and may be cited as the "Orthotist and Prosthetist Licensing Act."

L.1991,c.512,s.1.



Section 45:12B-2 - Findings, Declarations

45:12B-2. Findings, declarations
2. The Legislature finds and declares that:



a. The practice of orthotics and prosthetics may, if unregulated, seriously harm or endanger the health, safety, and well-being of the citizens of this State;

b. Citizens of this State need, and will benefit from, an assurance of initial and ongoing professional competence among orthotists and prosthetists practicing in this State;

c. The present unregulated system for dispensing orthotic and prosthetic care does not adequately meet the needs or serve the interests of the public; and

d. It is necessary for this State to regulate and license the practice of orthotics and prosthetics for the purpose of protecting the citizens of this State from injury or harm caused by ill-prepared, incompetent, unscrupulous, or unauthorized practitioners and to assure the highest degree of professional conduct on the part of orthotists and prosthetists practicing in this State.

L.1991,c.512,s.2; amended L.1992,c.134,s.2.



Section 45:12B-3 - Definitions Relative To Orthotics And Prosthetics.

45:12B-3 Definitions relative to orthotics and prosthetics.


3.As used in this act:

"Board" means the Orthotics and Prosthetics Board of Examiners created by section 4 of this act.

"Chairperson" means the member that is elected yearly by the board.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Orthotic appliance" means, solely for the purposes of this act, a brace or support but does not include fabric and elastic supports, corsets, arch supports, trusses, elastic hose, canes, crutches, cervical collars, dental appliances or other similar devices carried in stock and sold by drug stores, department stores, corset shops or surgical supply facilities.

"Orthotics" means the science or practice of measuring, designing, constructing, assembling, fitting, adjusting or servicing orthotic appliances for the correction or alleviation of musculoskeletal diseases, injuries, or deformities as permitted by prescriptions from a licensed doctor of medicine, dentist, or podiatrist.

"Licensed orthotist" means any person who practices orthotics and who represents himself to the public by title or by description of services, under any title incorporating such terms as "orthotics," "orthotists," "orthotic," or "L.O." or any similar title or description of services, provided that the individual has met the eligibility requirements contained in section 11 of this act and has been duly licensed under this act.

"Licensed orthotist assistant" means a person who is licensed pursuant to the provisions of this amendatory and supplementary act and who assists a licensed orthotist under his supervision.

"Person" means any individual, corporation, partnership, association, or other organization.

"Prosthetic appliance" means, solely for the purposes of this act, any artificial device that is not surgically implanted and that is used to replace a missing limb, appendage, or any other external human body part including devices such as artificial limbs, hands, fingers, feet and toes, but excluding dental appliances and largely cosmetic devices such as artificial breasts, eyelashes, wigs, or other devices which could not by their use have a significantly detrimental impact upon the musculoskeletal functions of the body.

"Prosthetics" means the science or practice of measuring, designing, constructing, assembling, fitting, adjusting or servicing prosthetic appliances as permitted by prescriptions from a licensed doctor of medicine or podiatric medicine.

"Licensed prosthetist" means a person who practices prosthetics and who represents himself to the public by title or by description of services, under any title incorporating such terms as "prosthetics," "prosthetist," "prosthetic," or "L.P." or any similar title or description of services, provided that the individual has met the eligibility requirements contained in section 11 and has been duly licensed under this act.

"Licensed prosthetist assistant" means a person who is licensed pursuant to the provisions of this amendatory and supplementary act and who assists a licensed prosthetist under his supervision.

"Licensed prosthetist-orthotist" means any person who practices both disciplines of prosthetics and orthotics and who represents himself to the public by title or by description of services, under any title incorporating such terms as "prosthetics-orthotics," "prosthetist-orthotist," "prosthetic- orthotic," or "L.P.O." or any similar title or description of services, provided that the individual has met the eligibility requirements contained in section 11 and has been duly licensed in both disciplines of prosthetics and orthotics under this act.

"Licensed prosthetist-orthotist assistant" means a person who is licensed pursuant to the provisions of this amendatory and supplementary act and who assists a licensed prosthetist-orthotist under his supervision.

L.1991,c.512,s.3; amended 1999, c.115, s.1; 2005. c.259, s.17.



Section 45:12B-4 - Board Of Examiners, Creation, Purpose.

45:12B-4 Board of Examiners, creation, purpose.

4.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the Orthotics and Prosthetics Board of Examiners. The board shall be responsible for the licensure of orthotists and prosthetists and persons eligible to be licensed in both disciplines of prosthetics and orthotics as licensed prosthetist-orthotists and for the licensure of orthotist assistants, prosthetist assistants, and prosthetist-orthotist assistants.

L.1991,c.512,s.4; amended 1999, c.115, s.2.



Section 45:12B-5 - Membership Of The Board.

45:12B-5 Membership of the board.


5.The board shall consist of 11 residents of this State, 10 of whom shall be appointed by the Governor with the advice and consent of the Senate, as follows. Two members shall be orthotists who shall fulfill the licensure requirements of this act, and two members shall be prosthetists who shall fulfill the licensure requirements of this act. Two members shall be prosthetist-orthotists who shall fulfill the licensure requirements of this act. One member shall be licensed to practice medicine and surgery in this State pursuant to chapter 9 of Title 45 of the Revised Statutes and one member shall be a doctor of podiatric medicine licensed to practice podiatric medicine pursuant to chapter 5 of Title 45 of the Revised Statutes. Two members shall be public members, one of whom is a prosthetic user and one of whom is an orthotic user. One member shall be a member of the executive branch who shall be appointed by the Governor. Members shall be appointed to affect balanced geographic representation from the central, northern and southern areas of the State. The board shall annually elect from its members a chairperson and a vice-chairperson.

L.1991,c.512,s.5; amended 2005, c.259, s.18.



Section 45:12B-6 - Terms Of Members, Vacancies

45:12B-6. Terms of members, vacancies
6. Each member of the board, except the members first appointed, shall serve for a term of three years and shall hold office until the appointment and qualification of his successor. The initial appointments to the board shall be: three members for a term of one year, four members for terms of two years, and four members for terms of three years. No member shall serve more than two terms or for a total of more than six years.

The orthotist, prosthetist and prosthetist-orthotist members of the initial board shall be deemed to be and shall become licensed practicing orthotists, prosthetists and prosthetist-orthotists immediately upon their appointment and qualification as members of the board, provided that these members meet all other requirements for licensure under this act within 18 months of their appointment. Vacancies shall be filled for the unexpired term only.

L.1991,c.512,s.6.



Section 45:12B-7 - Oath Of Members, Meetings

45:12B-7. Oath of members, meetings
7. The members of the board, before entering the discharge of their duties, and within 30 days of their appointment, shall take and subscribe to an oath before an officer authorized to administer oaths in this State for the faithful performance of their duties and shall file the oath with the Secretary of State.

Regular meetings of the board shall be held at such times and places as the chairperson prescribes, and special meetings may be held upon the call of the chairperson or the vice-chairperson in the chairperson's absence. At least one regular meeting shall be held each year.

L.1991,c.512,s.7.



Section 45:12B-8 - Reimbursement For Expenses

45:12B-8. Reimbursement for expenses
8. The members of the board shall serve without compensation. Members shall be reimbursed by the State Treasurer for their actual expenses arising out of their service on the board. All reimbursements shall be paid from the revenues of the board.

No officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment or any benefits or emoluments by reason of his appointment to the board or his appointment as a consultant to the board or his performance of other services for the board.

L.1991,c.512,s.8.



Section 45:12B-9 - Duties Of The Board.

45:12B-9 Duties of the board.

9.The board shall have the following duties:

a.To establish minimum requirements for orthotist, prosthetist and prosthetist-orthotist licenses and for orthotist assistant, prosthetist assistant and prosthetist-orthotist assistant licenses;

b.To establish standards, guidelines, and procedures for the completion of clinical internships;

c.To evaluate the qualifications of all applicants for licensure as orthotists, prosthetists and prosthetist-orthotists and as orthotist assistants, prosthetist assistants and prosthetist-orthotist assistants;

d.To supervise the examination of applicants;

e.To establish basic requirements for continuing education; and

f.To take any actions at the chairperson's request which may be necessary or appropriate to achieve the purposes of this act.

L.1991,c.512,s.9; amended 1999, c.115, s.3.



Section 45:12B-10 - Executive Director Of Board

45:12B-10. Executive director of board
10. There shall be an Executive Director of the board appointed by the director who shall serve at the director's pleasure. The salary of the Executive Director shall be determined by the director within the limits of available funds. The director shall be empowered within the limits of available funds to hire any assistants as are necessary to administer this act.

L.1991,c.512,s.10.



Section 45:12B-11 - Eligibility For License As Orthotist, Prosthetist; Examinations.

45:12B-11 Eligibility for license as orthotist, prosthetist; examinations.

11.To be eligible for a license to practice orthotics or prosthetics in this State, an individual shall:

a. (1) Possess a bachelor's degree or its equivalent from a college or university accredited by a regional or national accrediting agency recognized by the United States Secretary of Education;

(2)Complete a clinical internship in the professional area for which a license is sought of not less than 1900 hours under the supervision of a licensed orthotist or prosthetist, as the case may be; and

(3)Pass all written, practical and oral examinations, which shall be approved and required by the board and which shall be administered at least once each year ; or

b.Meet the following requirements within five years after the date procedures are established by the board for applying for licensure:

(1)Complete a clinical practice in the professional area for which a license is sought of not less than 1900 hours under the supervision of a licensed orthotist or prosthetist, as the case may be;

(2)Pass all written, practical and oral examinations, which shall be approved and required by the board and which shall be administered at least once each year; and

(3)Possess an associate's degree in science from a college or university accredited by a regional or national accrediting agency recognized by the United States Secretary of Education with satisfactory completion of course work in biology, anatomy and physiology, physics and chemistry.

The standards and requirements for licensure established by the board shall be substantially equal to or in excess of standards commonly accepted in the fields of orthotics and prosthetics.

L.1991,c.512,s.11; amended 1999, c.115, s.4.



Section 45:12B-11.1 - Requirements For Licensure As Assistant; Examinations.

45:12B-11.1 Requirements for licensure as assistant; examinations.

10.To be eligible for licensure as an orthotist assistant, prosthetist assistant or prosthetist-orthotist assistant, an individual shall submit satisfactory evidence to the board that he:

a.Is at least 18 years of age;

b.Is of good moral character;

c.Possesses a high school diploma or its equivalent;

d.Has completed not less than 40 hours of a formal training program in orthotics or prosthetics in the case of an individual seeking licensure as an orthotist assistant or prosthetist assistant, as the case may be, or not less than 80 hours of a formal training program in the case of an individual seeking licensure as a prosthetist-orthotist assistant;

e.Has completed 1900 hours of clinical practice in the professional area in which a license is sought under the supervision of a licensed orthotist or prosthetist, as the case may be; and

f.Has passed all written, practical and oral examinations, which shall be approved and required by the board for the examination of assistants and which shall be administered at least once each year.

L.1999,c.115,s.10.



Section 45:12B-12 - License Based On Experience Prior To May 21, 1999.

45:12B-12 License based on experience prior to May 21, 1999.

12.Any person who practiced full-time for three years prior to the effective date of this amendatory and supplementary act in an established prosthetic-orthotic facility as an orthotist, prosthetist, or prosthetist-orthotist may file an application with the board within 180 days after the date procedures are established by the board for applying for licensure to continue to practice orthotics or prosthetics under the provisions of this act. The applicant may obtain a license to practice orthotics or prosthetics under the provisions of this act without satisfying the requirements of subsection a. or b. of section 11 of P.L.1991, c.512 (C.45:12B-11), upon receipt of payment of the licensing fee required pursuant to section 21 of this act and after the board has completed an investigation into the applicant's work history. The board shall complete its investigation for the purposes of this section within six months of the date of receipt of the application and make a final determination regarding license approval.

L.1991,c.512,s.12; amended 1999, c.115, s.5.



Section 45:12B-13 - Licenses, Duration, Practice.

45:12B-13 Licenses, duration, practice.

13.The board shall issue a license to practice orthotics or prosthetics or act as an orthotist assistant, prosthetist assistant or prosthetist-orthotist assistant to all applicants who meet the qualifications established pursuant to this act. Licenses shall be effective for a two-year period and may be renewed biennially.

Licensure shall be granted independently in orthotics or prosthetics. An individual may be licensed in both disciplines if that person meets the standards set forth by the board.

L.1991,c.512,s.13; amended 1999, c.115, s.6.



Section 45:12B-14 - Temporary Licenses

45:12B-14. Temporary licenses
14. The board may issue a temporary license to:



a. Any individual who presents bona fide proof that he was actively engaged in the full-time practice of orthotics, prosthetics, or both, in this State for two of the last five years immediately preceding the date of enactment of this act; or

b. Any individual who has recently become a resident of this State, who has applied for licensure as an orthotist, prosthetist, or both, and who has been licensed by the state of his former residence.

A temporary license shall expire in one year. A temporary license may be renewed for up to one year if an applicant presents sufficient evidence of good cause for renewal.

L.1991,c.512,s.14.



Section 45:12B-15 - Student Registrations

45:12B-15. Student registrations
15. The board may issue a student registration to any person who has received a bachelor's degree from an accredited college or university approved by the Department of Higher Education and who is working toward fulfillment of the requirements for licensure as an orthotist, prosthetist or prosthetist-orthotist. A student registrant shall work only under the direct and immediate supervision of a licensed orthotist, prosthetist or prosthetist-orthotist, who shall be responsible for the actions of the registrant. Student registrations shall be in effect for a period of two years and may be renewed once for an additional two years.

L.1991,c.512,s.15.



Section 45:12B-16 - Reciprocal License

45:12B-16. Reciprocal license
16. The board may accept in lieu of a written examination proof that an applicant for licensure holds a current license in a state which has standards essentially equivalent to those of this State.

L.1991,c.512,s.16.



Section 45:12B-17 - License Required To Practice.

45:12B-17 License required to practice.

17.No person shall practice, attempt to practice, or hold himself or itself out as being able to practice orthotics or prosthetics or act as an orthotist assistant, prosthetist assistant or prosthetist-orthotist assistant in this State unless that person is licensed in accordance with the provisions of this act.

L.1991,c.512,s.17; amended 1999, c.115, s.7.



Section 45:12B-18 - Inapplicability Of Act.

45:12B-18 Inapplicability of act.

18. The provisions of this act shall not apply to:

a.The activities and services of any person who is licensed to practice medicine and surgery, dentistry or podiatric medicine by this State;

b.The activities and services of a student, fellow, or trainee in orthotics or prosthetics pursuing a course of study at an accredited college or university, or working in a recognized training center or research facility, if these activities and services constitute a part of his course of study under a supervisor licensed pursuant to this act;

c.The design, modification, fabrication and application of upper extremity adaptive equipment, finger splints and hand splints by an occupational therapist or a licensed physical therapist;

d.The provision of corsets and soft cervical collars by licensed physical therapists;

e.The provision of lower extremity orthotics made of fabric, canvas, neoprene or elastic with or without metal or plastic insertable or removable hinges or stays by licensed physical therapists;

f.The provision by a licensed physical therapist of any lower extremity, low temperature splint or ankle foot orthotic when such bracing is for the evaluation or treatment of an adult patient for less than three months or a pediatric patient for less than one year without the consultation of a licensed orthotist and when the braces do not become the patient's property;

g.The provision of any off-the-shelf ankle foot orthosis made of fabric, canvas, neoprene, elastic with or without metal or plastic inserts and any low temperature posterior leaf ankle foot orthosis by a licensed physical therapist;

h.The provision of any high temperature posterior leaf ankle foot orthosis by a licensed physical therapist conducting research at a college or university accredited by a regional or national accrediting agency recognized by the United States Secretary of Education in accordance with standard protocols;

i.The management of lower extremity prosthetic volumetric changes by a licensed physical therapist. Any non-reversible changes shall be addressed by the treating licensed physical therapist only after direct consultation with the treating prosthetist; or

j.The activities and services of a certified pedorthist; except that this subsection shall not prevent any certified pedorthist from applying for and obtaining a license under the provisions of P.L.1991, c.512 (C.45:12B-1 et seq.) limiting that person's practice of orthotics and prosthetics to the ankle and below. As used in this subsection: "certified pedorthist" means a person certified by the American Board for Certification in Pedorthics, or its successor, in the design, manufacture, fit and modification of shoes and related foot appliances from the ankle and below as prescribed by a licensed doctor of medicine or podiatric medicine for the amelioration of painful or disabling conditions of the foot; and "foot appliances" includes, but is not limited to, prosthetic fillers and orthotic appliances for use from the ankle and below.

L.1991,c.512,s.18; amended 1992, c.134, s.1; 1999, c.115, s.8; 2005, c.259, s.19.



Section 45:12B-19 - Continuing Education Requirement

45:12B-19. Continuing education requirement
19. All applicants for license renewal shall submit to the board evidence of satisfactory completion of the continuing education requirements established and published by the board.

The board shall notify each licensed individual of any failure to comply with this requirement, and shall further notify such a person that upon continued failure to comply within three months of the date of the notice, the board may take any action authorized by section 23 of this act, concerning the suspension or revocation of a license.

L.1991,c.512,s.19.



Section 45:12B-20 - In State Office, Address Requirement; Publication.

45:12B-20 In State office, address requirement; publication.

20. a. Every licensed practitioner of orthotics, prosthetics, or both, shall maintain an office in this State.

b.Every licensed practitioner of orthotics, prosthetics, or both, and every licensed orthotist assistant, prosthetist assistant, and prosthetist-orthotist assistant in this State shall notify the board of the practitioner's or assistant's office address. Every practitioner and assistant shall promptly notify the board of any change of office address. The board shall annually publish complete lists of the names and office addresses of all orthotists, prosthetists and prosthetist-orthotists, and all orthotist assistants, prosthetist assistants and prosthetist-orthotist assistants, licensed and practicing or assisting licensed practitioners in this State.

L.1991,c.512,s.20; amended 1999, c.115, s.9.



Section 45:12B-21 - Fees Of Board

45:12B-21. Fees of board
21. All applicants for licenses, temporary licenses, student registrations, or renewals under this act shall pay a fee for the issuance or renewal. Fees shall be determined by the board. The revenue generated from these fees shall not exceed the operating costs incurred by the board under this act.

L.1991,c.512,s.21.



Section 45:12B-22 - Costs Of Act To Be Sustained By Revenue From Act

45:12B-22. Costs of act to be sustained by revenue from act
22. All fees and fines imposed by the board shall be forwarded to the State Treasurer for deposit in the General Fund. Any expenditure deemed necessary to carry out the provisions of this act shall be paid by the State Treasurer from the funds collected and forwarded by the board. The expenditures made pursuant to this act shall not exceed the revenues from the operation of this act during any fiscal year.

L.1991,c.512,s.22.



Section 45:12B-23 - Suspension, Revocation, Etc. Of Licenses, Grounds

45:12B-23. Suspension, revocation, etc. of licenses, grounds
23. The board may, upon notice and opportunity for a hearing, revoke, suspend, or refuse to renew any license, temporary license, or student registration issued pursuant to this act, upon a finding:

a. That the license or student registration was obtained by means of fraud, misrepresentation, or concealment of material facts;

b. Of fraud or deceit in connection with services rendered;



c. Of unprofessional or unethical conduct;



d. Of gross negligence or malpractice; or



e. That any provision of this act, or any rule or regulation promulgated pursuant to this act, has been violated.

L.1991,c.512,s.23.



Section 45:12B-24 - Restoration Of Licenses

45:12B-24. Restoration of licenses
24. A license or student registration may be restored after one year from the date of its revocation by the board on whatever conditional terms the board deems necessary.

L.1991,c.512,s.24.



Section 45:12B-25 - Violations, Penalties

45:12B-25. Violations, penalties
25. A person who violates any provision of this act shall be subject to a penalty of $200 for the first offense and $500 for each subsequent offense, to be sued for and recovered by and in the name of the board pursuant to the provisions of "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

If any person practices or attempts to practice orthotics or prosthetics or holds himself or herself out as being able to practice orthotics or prosthetics in violation of section 17 of this act, each day during which the violation continues shall constitute an additional, separate, and distinct offense for the purposes of this section.

L.1991,c.512,s.25.



Section 45:12B-26 - Rules, Regulations

45:12B-26. Rules, regulations
26. The board shall adopt, amend, or repeal any regulation as the board deems necessary or desirable to protect the public interest, provided that any regulation adopted, amended, or repealed shall be consistent with the purposes of this act, with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and with any other federal or State statute, rule, or regulation concerning the use or distribution of orthotic and prosthetic appliances, except that the initial rules and regulations shall be promulgated by the director.

L.1991,c.512,s.26.



Section 45:14-40 - Short Title, Purpose Of Act.

45:14-40 Short title, purpose of act.

1. a. This act shall be known and may be cited as the "New Jersey Pharmacy Practice Act."

b.The practice of pharmacy in this State is declared a health care professional practice affecting the public health, safety and welfare and is subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of pharmacy merits and receives the confidence of the public and that only qualified persons be permitted to engage in the practice of pharmacy in this State. This act shall be liberally construed to carry out these objectives and purposes.

c.It is the purpose of this act to promote, preserve and protect the public health, safety and welfare by and through the effective control and regulation of the practice of pharmacy, the licensure of pharmacists and the permitting, control and regulation of all pharmacy practice sites in this State that engage in the practice of pharmacy.

L.2003,c.280,s.1.



Section 45:14-41 - Definitions Relative To Pharmacists.

45:14-41 Definitions relative to pharmacists.

2.As used in this act:

"Administer" means the direct application of a drug to the body of a patient or research subject by subcutaneous, intramuscular or intradermal injection, inhalation or ingestion by a pharmacist engaged in collaborative practice or in accordance with regulations jointly promulgated by the board and the State Board of Medical Examiners.

"Automated medication device" means a discrete unit that performs specific drug dispensing operations.

"Automated medication system" means any process that performs operations or activities, other than compounding or administration, relative to the storage, packaging, dispensing and distribution of medications and which collects, controls and maintains all transaction information.

"Board of Pharmacy" or "board" means the New Jersey State Board of Pharmacy.

"Certification" means a certification awarded by a recognized non-government specialty organization to signify that a pharmacist has met predetermined qualifications and to signify to the public that the pharmacist is competent to practice in the designated specialty.

"Collaborative drug therapy management" means a written protocol directed on a voluntary basis by a patient's physician, with the patient's consent, that is between a patient's physician who is treating the patient for a specific disease and a pharmacist for cooperative management of a patient's drug, biological and device-related health care needs, which shall be conducted in accordance with regulations jointly promulgated by the board and the State Board of Medical Examiners and shall only include the collecting, analyzing and monitoring of patient data; ordering or performing of laboratory tests based on the standing orders of a physician as set forth in the written protocol; ordering of clinical tests based on the standing orders of a physician as set forth in the written protocol, provided those laboratory tests are granted waived status in accordance with the provisions of the "New Jersey Clinical Laboratory Improvement Act," P.L.1975, c.166 (C.45:9-42.26 et seq.) and are for the treatment of a disease state identified jointly by the board and the State Board of Medical Examiners as subject to collaborative drug therapy management; modifying, continuing or discontinuing drug or device therapy; and therapeutic drug monitoring with appropriate modification to dose, dosage regimen, dosage forms or route of administration. The interpretation of clinical or laboratory tests under a written protocol may only be performed by a pharmacist in direct consultation with a physician.

"Compounding" means the preparation, mixing, assembling, packaging or labeling of a drug or device as the result of a practitioner's prescription or initiative based on the relationship of the practitioner or patient with the pharmacist in the course of professional practice or for the purpose of, or incident to, research, teaching or chemical analysis and not for sale or dispensing. Compounding also includes the preparation of drugs or devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns. Nothing in this act is meant to limit a prescriber's ability under pre-existing law to order a compounded medication for use in the prescriber's practice, as permitted by State and federal law.

"Confidential information" means information that is identifiable as to the patient involved that a pharmacist accesses, transmits or maintains in a patient's record or which is communicated to or by the patient as part of patient counseling.

"Credentialing" means the process by which an approved academic institution awards a certificate to signify that the credentialed pharmacist has completed the required courses, examinations or both, that indicate advanced knowledge of a particular area of pharmacy.

"Deliver" or "delivery" means the actual, constructive or attempted transfer of a drug or device from one person to another, whether or not for consideration.

"Device" means an instrument, apparatus, implement, machine, contrivance, implant or other similar or related article, including any component part or accessory, which is required under federal law to bear the label "RX Only."

"Dispense" or "dispensing" means the procedure entailing the interpretation of a practitioner's prescription order for a drug, biological or device, and pursuant to that order the proper selection, measuring, compounding, labeling and packaging in a proper container for subsequent administration to, or use by, a patient.

"Dosage form" means the physical formulation or medium in which the product is intended, manufactured and made available for use, including, but not limited to: tablets, capsules, oral solutions, aerosols, inhalers, gels, lotions, creams, ointments, transdermals and suppositories, and the particular form of the above which utilizes a specific technology or mechanism to control, enhance or direct the release, targeting, systemic absorption or other delivery of a dosage regimen in the body.

"Drug or medication" means articles recognized as drugs in any official compendium, or supplement thereto, designated from time to time by the board for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; articles intended to affect the structure or any function of the body of humans or other animals, except that a food, dietary ingredient or dietary supplement, as those terms are defined in 21 U.S.C.s.321, is not a drug solely because the label or the labeling contains such a claim; and articles intended for use as a component of and articles specified in this definition of "drug or medication."

"Drug utilization review" includes, but is not limited to, the following activities:

(1)Evaluation of prescription drug orders and patient records for known allergies, rational therapy-contraindications, appropriate dose and route of administration and appropriate directions for use;

(2)Evaluation of prescription drug orders and patient records for duplication of therapy;

(3)Evaluation of prescription drug orders and patient records for interactions between drug-drug, drug-food, drug-disease and adverse drug reactions; and

(4)Evaluation of prescription drug orders and patient records for proper utilization, including over- or under-utilization, and optimum therapeutic outcomes.

"Extern" means any person who is in the fifth or sixth year of college or the third or fourth professional year, at an accredited school or college of pharmacy approved by the board, who is assigned to a training site for the purpose of acquiring accredited practical experience under the supervision of the school or college at which the person is enrolled.

"Electronic means" means any electronic or digital transmission format, including facsimile or computer generated messaging.

"Immediate supervision" means a level of control which assures that the pharmacist is physically present at the pharmacy practice site and has the responsibility for accuracy and safety with respect to the actions of pharmacy technicians, interns and externs.

"Intern" means any person who has graduated from an accredited school or college of pharmacy approved by the board, or if a foreign pharmacy graduate, any person who has met all of the requirements of the board, and who is being trained by an approved preceptor for the purpose of acquiring accredited practical experience and who has first registered for that purpose with the board.

"Labeling" means the process of preparing and affixing a label to any drug container, exclusive however, of the labeling by a manufacturer, packer or distributor of a non-prescription drug or commercially packaged legend drug or device.

"Licensure" means the process by which the board grants permission to an individual to engage in the practice of pharmacy upon finding that the applicant has attained the degree of competency necessary to ensure that the public health, safety and welfare will be protected.

"Medication error" means a preventable event that may cause or lead to inappropriate use of a medication or patient harm while the medication is in the control of the practitioner, patient or consumer.

"Medication order" means a prescription for a specific patient in an institutional setting.

"Modifying" means to change a specific drug, the dosage, or route of delivery of a drug currently being administered for an existing diagnosis pursuant to a collaborative drug therapy management.

"Non-prescription drug or device" means a drug or device which may be obtained without a prescription and which is labeled for consumer use in accordance with the requirements of the laws and rules of this State and the federal government.

"Permit" means the authorization granted by the board to a site to engage in the practice of pharmacy.

"Person" means an individual, corporation, partnership, association or any other legal entity including government.

"Pharmaceutical care" means the provision by a pharmacist of drug therapy review and other related patient care services intended to achieve positive outcomes related to the treatment, cure or prevention of a disease; control, elimination or reduction of a patient's symptoms; or arresting or slowing of a disease process as defined by the rules and regulations of the board.

"Pharmacist" means an individual currently licensed by this State to engage in the practice of pharmacy.

"Pharmacist-in-charge" means a pharmacist who accepts responsibility for the operation of a pharmacy practice site in conformance with all laws and rules pertinent to the practice of pharmacy and the distribution of drugs.

"Pharmacist in collaborative practice" means a pharmacist engaged in the collaborative drug therapy management of a patient's drug, biological and device-related health care needs pursuant to a written protocol, in collaboration with a licensed physician and in accordance with the regulations jointly promulgated by the board and the State Board of Medical Examiners.

"Pharmacy practice site" means any place in this State where drugs are dispensed or pharmaceutical care is provided by a licensed pharmacist, but shall not include a medical office under the control of a licensed physician.

"Pharmacy technician" means an individual working in a pharmacy practice site who, under the immediate supervision of a pharmacist, assists in pharmacy activities as permitted by section 41 of this act and the rules and regulations of the board that do not require the professional judgment of a pharmacist.

"Practice of pharmacy" means a health care service by a pharmacist that includes: compounding, dispensing and labeling of drugs, biologicals, radio pharmaceuticals or devices; overseeing automated medication systems; interpreting and evaluating prescriptions; administering and distributing drugs, biologicals and devices; maintaining prescription drug records; advising and consulting on the therapeutic values, content, hazards and uses of drugs, biologicals and devices; managing and monitoring drug therapy; collecting, analyzing and monitoring patient data; performing drug utilization reviews; storing prescription drugs and devices; supervising technicians, interns and externs; and such other acts, services, operations or transactions necessary, or incidental to, providing pharmaceutical care and education. In accordance with written guidelines or protocols established with a licensed physician, the "practice of pharmacy" also includes collaborative drug therapy management including modifying, continuing or discontinuing drug or device therapy; ordering or performing of laboratory tests under collaborative drug therapy management; and ordering clinical tests, excluding laboratory tests, unless those tests are part of collaborative drug therapy management.

"Practitioner" means an individual currently licensed, registered or otherwise authorized by the jurisdiction in which the individual practices to administer or prescribe drugs in the course of professional practice.

"Preceptor" means an individual who is a pharmacist, meets the qualifications under the rules and regulations of the board, and participates in the instructional training of pharmacy interns and externs.

"Prescription" means a lawful order of a practitioner for a drug, a device or diagnostic agent for a specific patient.

"Prescription drug" or "legend drug" means a drug which, under federal law, is required to be labeled prior to being delivered to the pharmacist, with either of the following statements: "Rx Only" or "Caution: Federal law restricts this drug to use by, or on the order of, a licensed veterinarian" or is required by any applicable federal or state law, rule or regulation to be dispensed pursuant to a prescription drug order or is restricted to use by a practitioner only.

"Registration" means the process of making a list or being enrolled in an existing list.

"Therapeutic interchange" means the substitution and dispensing of a drug chemically dissimilar from the prescription drug originally prescribed.

L.2003,c.280,s.2.



Section 45:14-42 - Powers, Duties, Authority Of Board.

45:14-42 Powers, duties, authority of board.

3.The board shall enforce the provisions of this act. The board shall have all of the duties, powers and authority specifically granted by or necessary for the enforcement of this act, as well as such other duties, powers and authority as it may be granted from time to time by applicable law.

L.2003,c.280,s.3.



Section 45:14-43 - Board Membership, Terms, Vacancies.

45:14-43 Board membership, terms, vacancies.

4. a. The board shall consist of eleven members, two of whom shall be public members and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.). Each of the remaining eight members shall be pharmacists. Each pharmacist member shall have at least five years of experience in the practice of pharmacy in this State after licensure, and shall at the time of appointment and throughout their tenure: be currently licensed and in good standing to engage in the practice of pharmacy in this State, and be actively engaged in the practice of pharmacy in this State.

b.The Governor shall appoint the members of the board. Every State professional pharmacy association may send to the Governor the names of pharmacists having the qualifications required by this section, whom the Governor may appoint to fill any vacancy occurring in the board. In appointing members to the board to fill vacancies of members who engage in the practice of pharmacy, the Governor shall appoint members so that the membership of the board includes, at all times, at least one pharmacist employed by a chain drug retailer who owns or operates seven or more pharmacy practice sites, one pharmacist who is employed by a health care system and one pharmacist who owns a pharmacy practice site in this State.

c.Except for the members first appointed, members of the board shall be appointed for a term of five years, except that members of the board who are appointed to fill vacancies which occur prior to the expiration of a former member's full term shall serve the unexpired portion of that term. The terms of the members of the board shall be staggered, so that the terms of no more than three members shall expire in any year. Each member shall serve until a successor is appointed and qualified. The present members of the board appointed pursuant to R.S.45:14-1 et seq. shall serve the balance of their terms. Any present board member appointed initially for a term of less than five years shall be eligible to serve for two additional full terms. No member of the board shall serve more than two consecutive full terms. The completion of the unexpired portion of a full term shall not constitute a full term for purposes of this subsection.

d.The Governor may remove a member of the board after a hearing for misconduct, incompetency, neglect of duty or for any other sufficient cause.

L.2003,c.280,s.4.



Section 45:14-44 - Election Of Officers; Executive Director.

45:14-44 Election of officers; executive director.

5. a. The board shall annually elect from among its members a president and vice-president.

b.The position of executive director shall be held by a pharmacist licensed in the State of New Jersey. The executive director shall be responsible for the performance of the administrative functions of the board and those other duties that the board may direct.

L.2003,c.280,s.5.



Section 45:14-45 - Compensation.

45:14-45 Compensation.

6.Each member of the board shall receive compensation pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5) of $150 per day for each day on which the member is engaged in performance of the official duties of the board, and shall be reimbursed for all reasonable and necessary expenses incurred in connection with the discharge of those official duties.

L.2003,c.280,s.6.



Section 45:14-46 - Board Meetings.

45:14-46 Board meetings.

7.The board shall meet at least once every month to transact its business. The board shall meet at those additional times that it may determine. Additional meetings may be called by the president of the board or by two-thirds of the members of the board.

L.2003,c.280,s.7.



Section 45:14-47 - Rules, Regulations; Joint Rules.

45:14-47 Rules, regulations; joint rules.

8.The board shall make, adopt, amend and repeal those rules and regulations necessary for the proper administration and enforcement of this act. Those rules and regulations shall be promulgated in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Rules pertaining to collaborative drug therapy management and administration of drugs by pharmacists shall be jointly promulgated by the board and the State Board of Medical Examiners.

L.2003,c.280,s.8.



Section 45:14-48 - Responsibilities Of Board.

45:14-48 Responsibilities of board.

9. a. The board shall be responsible for the control and regulation of the practice of pharmacy in this State including, but not limited to, the following:

(1)The licensing by examination or by license transfer of applicants who are qualified to engage in the practice of pharmacy under the provisions of this act;

(2)The renewal of licenses to engage in the practice of pharmacy;

(3)The establishment and enforcement of professional standards and rules of conduct of pharmacists engaged in the practice of pharmacy;

(4)The establishment of requirements for pharmacists to engage in collaborative practice;

(5)The establishment of requirements jointly promulgated with the State Board of Medial Examiners for pharmacists to administer drugs directly to patients;

(6)The enforcement of those provisions of this act relating to the conduct or competence of pharmacists practicing in this State, and the suspension, revocation, failure to renew or restriction of licenses to engage in the practice of pharmacy pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

(7)The regulation of pharmacy practiced through any technological means;

(8)The regulation and control of automated medication systems and automated medication devices within or outside of pharmacy practice sites;

(9)The right to seize any drugs and devices found by the board to constitute an imminent danger to the public health and welfare;

(10) The establishment of minimum specifications for record keeping, prescription and patient profile record maintenance, pharmacy practice sites including, but not limited to, the physical premises, technical equipment, environment, supplies, personnel and procedures for the storage, compounding and dispensing of drugs or devices, and for the monitoring of drug therapy;

(11) The inspection of any pharmacy practice site at all reasonable hours for the purpose of determining if any provisions of the laws governing the legal distribution of drugs or devices or the practice of pharmacy are being violated. The board, its officers, inspectors and representatives shall cooperate with all agencies charged with the enforcement of the laws of the United States, of this State, and of all other states relating to drugs, devices and the practice of pharmacy;

(12) The inspection of prescription files and the prescription records of a pharmacy and the removal from the files and taking possession of any original prescription, providing that the authorized agent removing or taking possession of an original prescription shall place in the file from which it was removed a copy certified by that person to be a true copy of the original prescription removed; provided further, that the original copy shall be returned by the board to the file from which it was removed after it has served the purpose for which it was removed;

(13) The establishment of requirements for patient counseling, patient profiles and drug utilization reviews;

(14) The establishment of regulations to protect the health and safety of pharmacy patients; and

(15) The prescribing or changing of the fees for examinations, certifications, licensures, renewals and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.) and this act.

b.The board shall have those other duties, powers and authority as may be necessary to the enforcement of this act and to the enforcement of rules and regulations of the board, which may include, but not be limited to, the following:

(1)The determination and issuance of standards, recognition and approval of degree programs of schools and colleges of pharmacy whose graduates shall be eligible for licensure in this State, and the specifications and enforcement of requirements for practical training, including internships;

(2)The registration of externs, interns, pharmacy preceptors and pharmacy technicians;

(3)The regulation of the training, qualifications and conduct of applicants, externs, interns, pharmacy preceptors and pharmacy technicians;

(4)The collection of professional demographic data;

(5)The joining with those professional organizations and associations organized to promote the improvement of the standards of the practice of pharmacy for the protection of the health and welfare of the public or whose activities assist and facilitate the work of the board;

(6)The establishment of a bill of rights for patients concerning the health care services a patient may expect in regard to pharmaceutical care;

(7)The engagement in activities to educate consumers, to assist them in obtaining information necessary to make decisions about medication issues;

(8)The establishment of standards for the continuing education of registered pharmacists;

(9)The establishment of rules and regulations for extraordinary emergency situations that interfere with the ability to practice under the current rules and regulations;

(10) The establishment of guidelines for board approved pilot programs. The guidelines shall be complied with to implement a program that may not be presently acknowledged in this act or its rules or regulations; and

(11) The assurance that any credentialing or certification of a pharmacist is not misleading to the public.

c. (1) The board may place under seal all drugs, biologicals, radio pharmaceuticals or devices that are owned by or in the possession, custody or control of a licensee or permit holder at the time his license or permit is suspended or revoked or at the time the board refused to renew his license. Except as otherwise provided in this section, drugs, biologicals, radio pharmaceuticals or devices that are sealed pursuant to this paragraph shall not be disposed of until appeal rights under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) have expired, or an appeal filed pursuant to that act has been determined. The court, involved in an appeal filed pursuant to the "Administrative Procedure Act," may order the board, during the pendency of the appeal, to sell sealed drugs, biologicals and radio pharmaceuticals that are perishable. The proceeds of a sale shall be deposited with the court.

(2)Notwithstanding any provisions of this act to the contrary, whenever a duly authorized representative of the board finds, or has probable cause to believe, that any drug or device is outdated, adulterated or misbranded within the meaning of the "Federal Food, Drug, and Cosmetic Act," 21 U.S.C.s.301 et seq., the representative shall affix to that drug or device a tag or other appropriate marking giving notice that the article is or is suspected of being outdated, adulterated or misbranded, had been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until provision for removing or disposal is given by the board, its agent or the court. No person shall remove or dispose of an embargoed drug or device by sale or otherwise without the permission of the board or its agent or, after summary proceedings have been instituted, without permission of the court.

(3)When a drug or device detained or embargoed under paragraph (2) of this subsection c. has been declared by the representative to be outdated, adulterated or misbranded, the board shall, as soon as practical thereafter, petition the judge of the court in which jurisdiction the article is detained or embargoed for an order for condemnation of that article. If the judge determines that this drug or device so detained or embargoed is not adulterated, outdated or misbranded, the board shall direct the immediate removal of the tag or other marking.

(4)If the court finds that a detained or embargoed drug or device is adulterated, outdated or misbranded, that drug or device, after entry of the decree, shall be destroyed at the expense of the owner under the supervision of a board representative and all court costs and fees, storage and other proper expenses shall be borne by the owner of that drug or device. When the outdating, adulteration or misbranding can be corrected by proper labeling or processing of the drug or device, the court, after entry of the decree and after the costs, fees and expenses have been paid and a good and sufficient bond has been posted, may direct that the drug or device be delivered to the owner thereof for labeling or processing under the supervision of a board representative. Expense of that supervision shall be paid by the owner. The bond shall be returned to the owner of the drug or device on representation to the court by the board that the drug or device is no longer in violation of the embargo and the expense of supervision has been paid.

d.Except as otherwise provided to the contrary, the board shall exercise all of its duties, powers and authority in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).


L.2003,c.280,s.9.



Section 45:14-49 - Licensure Required For Pharmacist.

45:14-49 Licensure required for pharmacist.

10. a. Except as otherwise provided in this act, it shall be unlawful for any individual to engage in the practice of pharmacy unless currently licensed to practice under the provisions of this act.

b.The provisions of this act shall not apply to the sale of any drug by a manufacturer or wholesaler or pharmacy to each other or to a physician, dentist, veterinarian or other person licensed to prescribe such drugs in their professional practice.

c.Practitioners authorized under the laws of this State to compound drugs and to dispense drugs directly to their patients in the practice of their respective professions shall meet the standards established by their respective licensing boards with respect to storage, handling, security, counseling, labeling, packing and record keeping requirements for the dispensing of drugs, or if no such standards exist, the same storage, handling, security, counseling, labeling, packaging and record keeping requirements for the dispensing of drugs applicable to pharmacists.

L.2003,c.280,s.10.



Section 45:14-50 - Application For License; Requirements.

45:14-50 Application for license; requirements.

11.To obtain a license to engage in the practice of pharmacy, the applicant shall:

a.Have submitted a written application in the form prescribed by the board;

b.Have attained the age of 18 years;

c.Be of good moral character;

d.Have graduated and received a professional degree from a college or school of pharmacy that has been approved by the board;

e.Have completed an internship or other program that has been approved by the board, or demonstrated to the board's satisfaction experience in the practice of pharmacy which meets or exceeds the minimum internship requirements of the board;

f.Have successfully passed an examination or examinations as determined by the board; and

g.Have paid the fees specified by the board for the examination and any related materials, and have paid for the issuance of the license.

L.2003,c.280,s.11.



Section 45:14-51 - Examination For Licensure.

45:14-51 Examination for licensure.

12.The examination for licensure shall measure the competence of the applicant to engage in the practice of pharmacy. The board may employ, cooperate and contract with any organization or consultant in the preparation and grading of an examination, but shall retain the sole discretion and responsibility for determining which applicants have successfully passed the examination.

L.2003,c.280,s.12.



Section 45:14-52 - Practical Experience, Requirements.

45:14-52 Practical experience, requirements.

13. a. All applicants for licensure by examination shall obtain practical experience in the practice of pharmacy under terms and conditions determined by the board.

b.The board may establish licensure requirements for interns and standards for internship, or any other experiential program necessary to qualify an applicant for the licensure examination, and shall also determine the qualifications of preceptors used in practical experience programs.

L.2003,c.280,s.13.



Section 45:14-53 - Licensure For Pharmacist Currently Licensed In Another Jurisdiction.

45:14-53 Licensure for pharmacist currently licensed in another jurisdiction.

14. a. In order for a pharmacist currently licensed in another jurisdiction to obtain a license as a pharmacist by license transfer in this State, an applicant shall:

(1)Have submitted a written application in the form prescribed by the board;

(2)Have attained the age of 18 years;

(3)Have good moral character;

(4)Have engaged in the practice of pharmacy for a period of at least 1,000 hours within the last two years or have met, immediately prior to application, the internship requirements of this State within the one-year period immediately preceding the date of application;

(5)Have presented to the board proof of initial licensure by examination and proof that the license is in good standing;

(6)Have presented to the board proof that any other license granted to the applicant by any other state has not been suspended, revoked or otherwise restricted for any reason except nonrenewal or for the failure to obtain the required continuing education credits in any state where the applicant is currently licensed but not engaged in the practice of pharmacy;

(7)Have paid the fees specified by the board;

(8)Have graduated and received a professional degree from a college or school of pharmacy approved by the board; and

(9)Have met any other requirements as established by the board by regulation.

b.No applicant shall be eligible for license transfer unless the applicant holds a current valid license in a state that grants licensure transfer to pharmacists duly licensed by examination in this State.

c.In order for a pharmacist applicant with a pharmacy degree from a foreign country or a college of pharmacy not approved by the board to obtain a license as a pharmacist, that applicant shall meet those requirements as established by the board by regulation.

L.2003,c.280,s.14.



Section 45:14-54 - Continuing Pharmacy Education.

45:14-54 Continuing pharmacy education.

15. a. The board shall require each person registered as a pharmacist, as a condition for biennial renewal certification, to complete continuing pharmacy education during each biennial period immediately preceding the date of renewal and submit proof thereof to the board.

b.The board shall:

(1)Establish standards for continuing pharmacy education, including the number of credits, the subject matter and content of courses of study, the selection of instructors and the type of continuing education credits required of a registered pharmacist as a condition of biennial registration;

(2)Approve educational programs offering credit towards continuing pharmacy education requirements; and

(3)Approve other equivalent educational programs, including, but not limited to, home study courses, and establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs. In the case of continuing education courses and programs, each hour of instruction shall be equivalent to one credit.

c. (1) The board shall only approve programs that are provided on a nondiscriminatory basis. The board shall permit any pharmacy association or organization offering a continuing pharmacy education program approved by the board pursuant to subsection b. of this section to impose a reasonable differential in registration fees for courses upon registered pharmacists who are not members of that pharmacy association or organization. The board may approve programs held within or outside the State.

(2)In no event shall the board grant credits for, or approve as, a component of a continuing education program:

(a)participation in a routine business portion of a meeting of a pharmacy association or organization; or

(b)any presentation that is offered to sell a product or promote a business enterprise.

d. (1) The board may, in its discretion, waive requirements for continuing education on an individual basis for reasons of hardship, such as illness or disability, retirement of the registration certificate, or any other good cause.

(2)The board shall not require completion of continuing education credits for an initial renewal of registration.

(3)If a pharmacist completes a number of continuing education credit hours in excess of the number required for a biennial period, the board may allow, by rule or regulation, credits to be carried over to satisfy the pharmacist's continuing education requirement for the next biennial renewal period, but shall not be applicable thereafter.

L.2003,c.280,s.15.



Section 45:14-55 - Use Of New Jersey Prescription Blanks.

45:14-55 Use of New Jersey Prescription Blanks.

16. a. A practitioner practicing in this State shall use non-reproducible, non-erasable safety paper New Jersey Prescription Blanks bearing that practitioner's license number whenever the practitioner issues prescriptions for controlled dangerous substances, prescription legend drugs or other prescription items. The prescription blanks shall be secured from a vendor approved by the Division of Consumer Affairs in the Department of Law and Public Safety.

b.A licensed practitioner practicing in this State shall maintain a record of the receipt of New Jersey Prescription Blanks. The practitioner shall notify the Office of Drug Control in the Division of Consumer Affairs as soon as possible but no later than 72 hours of being made aware that any New Jersey Prescription Blank in the practitioner's possession has been stolen. Upon receipt of notification, the Office of Drug Control shall take appropriate action, including notification to the Department of Human Services and the Attorney General.

L.2003,c.280,s.16.



Section 45:14-56 - Health Care Facility Prescriptions.

45:14-56 Health care facility prescriptions.

17. a. Prescriptions issued by a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) shall be written on non-reproducible, non-erasable safety paper New Jersey Prescription Blanks. The prescription blanks shall be secured from a vendor approved by the Division of Consumer Affairs in the Department of Law and Public Safety. The New Jersey Prescription Blanks shall bear the unique provider number assigned to that health care facility for the issuing of prescriptions for controlled dangerous substances, prescription legend drugs or other prescription items.

b.A health care facility shall maintain a record of the receipt of New Jersey Prescription Blanks. The health care facility shall notify the Office of Drug Control in the Division of Consumer Affairs as soon as possible but no later than 72 hours of being made aware that any New Jersey Prescription Blank in the facility's possession has been stolen. Upon receipt of notification, the Office of Drug Control shall take appropriate action including notification to the Department of Human Services and the Attorney General.

L.2003,c.280,s.17.



Section 45:14-57 - Requirements For Prescription To Be Filled.

45:14-57 Requirements for prescription to be filled.

18. a. A prescription issued by a practitioner or health care facility licensed in New Jersey shall not be filled by a pharmacist unless the prescription is issued on a New Jersey Prescription Blank bearing the practitioner's license number or the unique provider number assigned to a health care facility.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, a practitioner or health care facility licensed in New Jersey may utilize an electronic health record program to imprint the practitioner's name and license number or the unique provider number assigned to a health care facility on a blank New Jersey Prescription Blank for transmission to a pharmacist, provided that:

(1)any other requirements under section 20 of P.L.2003, c.280 (C.45:14-59) and any regulations adopted by the Director of the Division of Consumer Affairs in the Department of Law and Public Safety concerning New Jersey Prescription Blanks are met; and

(2)the electronic health record program will imprint on the blank form all such identifying information about the prescriber as is required by regulation of the Director of the Division of Consumer Affairs.

L.2003, c.280, s.18; amended 2009, c.297.



Section 45:14-58 - Transmission Of Prescription By Telephone, Electronic Means, Cds Requirements.

45:14-58 Transmission of prescription by telephone, electronic means, CDS requirements.

19. a. Nothing contained in this act shall preclude a practitioner from transmitting to a pharmacist by telephone or electronic means a prescription, as otherwise authorized by law, if that practitioner provides the practitioner's Drug Enforcement Administration registration number and the practitioner's license number, or any other federally identified number, as appropriate, to the pharmacist at the time the practitioner transmits the prescription.

b.Except as may be otherwise permitted by law, no prescription for any Schedule II controlled dangerous substance shall be given or transmitted to pharmacists, in any other manner, than in writing signed by the practitioner giving or transmitting the same, nor shall such prescription be renewed or refilled. The requirement in this subsection that a prescription for any controlled dangerous substance be given or transmitted to pharmacists in writing signed by the practitioner shall not apply to a prescription for a Schedule II drug if that prescription is transmitted or prepared in compliance with federal and State regulations.

L.2003,c.280,s.19.



Section 45:14-59 - Format For New Jersey Prescription Blanks.

45:14-59 Format for New Jersey Prescription Blanks.

20.The Division of Consumer Affairs in the Department of Law and Public Safety shall establish the format for uniform, non-reproducible, non-erasable safety paper prescription blanks, to be known as New Jersey Prescription Blanks, which format shall include an identifiable logo or symbol that will appear on all prescription blanks and additional security features to prevent erasure or duplication of prescription blanks that can be accomplished with widely available computer technology. The prescription blanks for each prescriber or health care facility shall be numbered consecutively and, if the prescriber or health care facility has a National Provider Identifier, the prescription blank shall include the National Provider Identifier. The division shall approve a sufficient number of vendors to ensure production of an adequate supply of New Jersey Prescription Blanks for practitioners and health care facilities Statewide, but shall limit the number of vendors as necessary to ensure that vendors may be appropriately monitored to ensure that prescription blanks are delivered only to intended prescribers and health care facilities.

L.2003, c.280, s.20; amended 2007, c.244, s.22; 2015, c.74, s.7.



Section 45:14-60 - Different Dosage Form, Conditions.

45:14-60 Different dosage form, conditions.

21.A pharmacist may dispense a prescription in a different dosage form than originally prescribed if the pharmacist notifies the prescriber no later than 48 hours following the dispensing of the prescription, provided the dosage form dispensed has the appropriate drug release rate.

L.2003,c.280,s.21.



Section 45:14-61 - Requirements For Collaborative Practice.

45:14-61 Requirements for collaborative practice.

22.In establishing requirements for pharmacists to engage in collaborative practice as provided in paragraph (4) of subsection a. of section 9 of this act, the board shall include in these requirements, but not be limited to, provisions that any written protocol between a physician and pharmacist:

a.is agreed to by both the physician and the pharmacist with the consent of the patient;

b.identifies, by name and title, each physician and each pharmacist who is permitted to participate in a patient's collaborative drug therapy management;

c.specifies the functions and responsibilities the pharmacist will be performing;

d.is available at the practice sites of the pharmacist and physician and made available at each site to the patient;

e.is initiated and utilized at the sole discretion of the physician for a specific patient;

f.may be terminated at any time by either party by written documentation;

g.establishes when physician notification is required, the physician chart update interval, and an appropriate time frame within which the pharmacist must notify the physician of any change in dose, duration or frequency of medication prescribed;

h.remains in effect for a period not to exceed two years upon the conclusion of which, or sooner, the parties shall review the protocol and make a determination as to its renewal, modification or termination; and

i.establish the means by which the patient will be advised of the right to elect to participate in and withdraw from the collaborative drug therapy management.

L.2003,c.280,s.22.



Section 45:14-62 - Collaborative Drug Therapy Management.

45:14-62 Collaborative drug therapy management.

23. a. Each collaborative drug therapy management shall be between a single patient's specific physician and the patient's pharmacist or pharmacy and address that patient's specific condition, disease or diseases.

b.No collaborative drug therapy management shall include, without the prior consent of the patient and the patient's physician who has signed the protocol, therapeutic interchange at the time of dispensing, provided that written confirmation of this prior consent, which may be by electronic means, shall be obtained pursuant to record keeping guidelines to be established by regulation jointly promulgated by the board and the State Board of Medical Examiners.

L.2003,c.280,s.23.



Section 45:14-63 - Administration Of Prescription Medication Directly To Patient, Immunizations.

45:14-63 Administration of prescription medication directly to patient, immunizations.

24. a. No pharmacist shall administer a prescription medication directly to a patient without appropriate education or certification, as determined by the board in accordance with the requirements set forth in the rules jointly promulgated by the board and the State Board of Medical Examiners. Such medication shall only be for the treatment of a disease for which a nationally certified program is in effect, or as determined by the board, and only if utilized for the treatment of that disease for which the medication is prescribed or indicated or for which the collaborative drug therapy management permits.

b. (1) Notwithstanding any law, rule, or regulation to the contrary, a pharmacist may administer drugs to a patient 18 years of age or older, provided the pharmacist is appropriately educated and qualified, as determined by the board in accordance with the requirements set forth in the rules jointly promulgated by the board and the State Board of Medical Examiners, and provided the drugs are administered under any one of the following conditions:

(a)pursuant to a prescription by an authorized prescriber for a vaccine and related emergency medications;

(b)in immunization programs implemented pursuant to an authorized prescriber's standing order for the vaccine and related emergency medications; or

(c)in immunization programs and programs sponsored by governmental agencies that are not patient specific.

(2)A pharmacist may administer an influenza vaccine to a patient who is seven years of age or older. For a patient who is under 18 years of age, a pharmacist shall not administer a vaccine except with the permission of the patient's parent or legal guardian. For a patient who is under 12 years of age, a pharmacist shall not administer a vaccine unless pursuant to a prescription by an authorized prescriber. Nothing in this subsection shall be construed to require a patient 12 years of age or older to obtain a prescription for an influenza vaccine.

L.2003, c.280, s.24; amended 2013, c.254.



Section 45:14-64 - Inapplicability Relative To Collaborative Drug Therapy Management In Hospitals.

45:14-64 Inapplicability relative to collaborative drug therapy management in hospitals.

25.The provisions of this act regulating collaborative drug therapy management shall not apply to any pharmacist practicing in a hospital, provided that prescribing within these institutions takes place under the guidance of a pharmacy and therapeutics committee in accordance with procedures as determined by regulations jointly promulgated by the board and the State Board of Medical Examiners.

L.2003,c.280,s.25.



Section 45:14-65 - Refusal Of Application For Examination, Suspension, Revocation Of Certificate; Procedure.

45:14-65 Refusal of application for examination, suspension, revocation of certificate; procedure.

26.In addition to the provisions of section 8 of P.L.1978, c.73 (C.45:1-21), the board may refuse an application for examination or may suspend or revoke the certificate of a licensed pharmacist upon proof satisfactory to the board that such licensed pharmacist is guilty of grossly unprofessional conduct and the following acts are hereby declared to constitute grossly unprofessional conduct for the purpose of this act:

a.Paying rebates or entering into an agreement for payment of rebates to any physician, dentist or other person for the recommending of the services of any person.

b.The providing or causing to be provided to a physician, dentist, veterinarian or other person authorized to prescribe, prescription blanks or forms bearing the pharmacist's or pharmacy's name, address or other means of identification.

c.The claiming of professional superiority in the compounding or filling of prescriptions or in any manner implying professional superiority which may reduce public confidence in the ability, character or integrity of other pharmacists.

d.Fostering the interest of one group of patients at the expense of another which compromises the quality or extent of professional services or facilities made available.

e.The distribution of premiums or rebates of any kind whatsoever in connection with the sale of drugs and medications provided, however, that trading stamps and similar devices shall not be considered to be rebates for the purposes of this act and provided further that discounts, premiums and rebates may be provided in connection with the sale of drugs and medications to any person who is 60 years of age or older.

f.Advertising of prescription drug prices in a manner inconsistent with rules and regulations promulgated by the Director of the Division of Consumer Affairs, except that no advertising of any drug or substance shall be authorized unless the Commissioner of Health and Senior Services shall have determined that the advertising is not harmful to public health, safety and welfare.

g.Engaging in activities beyond the scope of a collaborative drug therapy management agreement.

Before a certificate shall be refused, suspended or revoked, the accused person shall be furnished with a copy of the complaint and given a hearing before the board. Any person whose certificate is so suspended or revoked shall be deemed an unlicensed person during the period of such suspension or revocation, and as those shall be subject to the penalties prescribed in this act, but that person may, at the discretion of the board, have his certificate reinstated at any time without an examination, upon application to the board. Any person to whom a certificate shall be denied by the board or whose certificate shall be suspended or revoked by the board shall have the right to review that action by appeal to the Appellate Division of the Superior Court in lieu of prerogative writ.

L.2003,c.280,s.26.



Section 45:14-66 - Drug Utilization Review, Requirements.

45:14-66 Drug utilization review, requirements.

27. a. A pharmacist shall conduct a drug utilization review before each new medication is dispensed or delivered to a patient.

b.A pharmacist shall conduct a prospective drug utilization review in accordance with the provisions of this section before refilling a prescription or medication order to the extent he deems appropriate in his professional judgment.

c.A pharmacist shall exercise independent professional judgment as to whether or not to dispense or refill a prescription or medication order. In determining to dispense or refill a prescription or medication order, the decision of the pharmacist shall not be arbitrary but shall be based on professional experience, knowledge or available reference materials.

L.2003,c.280,s.27.



Section 45:14-67 - Provision Of Counseling On New Prescriptions.

45:14-67 Provision of counseling on new prescriptions.

28.A pharmacist or his designee shall offer to provide counseling to any person who presents a new prescription in a manner as determined pursuant to criteria established by the board.

L.2003,c.280,s.28.



Section 45:14-67.1 - Duty Of Pharmacy To Fill Certain Prescriptions.

45:14-67.1 Duty of pharmacy to fill certain prescriptions.

1. a. A pharmacy practice site has a duty to properly fill lawful prescriptions for prescription drugs or devices that it carries for customers, without undue delay, despite any conflicts of employees to filling a prescription and dispensing a particular prescription drug or device due to sincerely held moral, philosophical or religious beliefs.

b.If a pharmacy practice site does not have in stock a prescription drug or device that it carries, and a patient presents a prescription for that drug or device, the pharmacy practice site shall offer:

(1)to obtain the drug or device under its standard expedited ordering procedures; or

(2)to locate a pharmacy that is reasonably accessible to the patient and has the drug or device in stock, and transfer the prescription there in accordance with the pharmacy practice site's standard procedures.

The pharmacy practice site shall perform the patient's chosen option without delay. If the patient so requests, the pharmacist shall return an unfilled prescription to the patient.

c.If a pharmacy practice site does not carry a prescription drug or device, and a patient presents a prescription for that drug or device, the pharmacy practice site shall offer to locate a pharmacy that is reasonably accessible to the patient and has the drug or device in stock.

d.A person who believes that a violation of this section has occurred may report the violation to the New Jersey State Board of Pharmacy.

L.2007, c.199, s.1.



Section 45:14-68 - Patient Profile System.

45:14-68 Patient profile system.

29. a. A patient profile system shall be maintained by all pharmacies for persons for whom medications are dispensed. The patient profile record system shall enable the dispensing pharmacist to identify previously dispensed medication at the time a prescription is presented for dispensing.

b.The following information generated or transferred to the individual pharmacy practice site shall be recorded in the patient profile system:

(1)The family and the first name of the person for whom the medication is intended (the patient);

(2)The street address and telephone number of the patient;

(3)Indication of the patient's age, birth date or age group (infant, child, adult) and gender;

(4)The height, weight and other patient specific criteria for those medications that are height or weight dose dependent;

(5)The original or refill date the medication is dispensed and the initials of the dispensing pharmacist, if those initials and date are not recorded on the original prescription or in any other record approved by the board;

(6)The number or designation identifying the prescription;

(7)The practitioner's name;

(8)The name, strength and quantity of the drug dispensed;

(9)The individual history, if significant, including known allergies and drug reactions, known diagnosed disease states and a comprehensive list of medications and relevant devices; and

(10) Any additional comments relevant to the patient's drug use, which may include any failure to accept the pharmacist's offer to counsel.

c.The information obtained shall be recorded in the patient's manual or electronic profile, or in the prescription signature log, or in any other system of records, and may be considered by the pharmacist in the exercise of his professional judgment concerning both the offer to counsel and content of counseling. The absence of any record of a failure to accept the pharmacist's offer to counsel shall be presumed to signify that the offer was accepted and that the counseling was provided.

L.2003,c.280,s.29.



Section 45:14-69 - Issuance Of Permit For Pharmacy Practice Sites.

45:14-69 Issuance of permit for pharmacy practice sites.

30. a. All pharmacy practice sites in this State, which engage in the practice of pharmacy in the State of New Jersey, shall be issued a permit by the board, and shall annually renew their permit with the board. If operations are conducted at more than one location, each location shall be issued a permit by the board for the dispensing of medicine.

b.The board may determine by rule or regulation the permit classifications of all pharmacy practice sites issued a permit under this act, and establish minimum standards for pharmacy practice sites.

c.The board shall establish by rule or regulation the criteria which each site shall meet to qualify for a permit in each classification. The board may issue permits with varying restrictions to pharmacy practice sites if the board deems it necessary.

d.Each holder of a pharmacy practice site permit shall ensure that a licensed pharmacist be immediately available on the premises to provide pharmacy services at all times the pharmacy practice site is open.

e.Each pharmacy practice site shall have a pharmacist-in-charge. The pharmacist-in-charge and the owner of a pharmacy practice site shall be responsible for any violation of any laws or regulations pertaining to the practice of pharmacy.

f.The board may enter into agreements with other states or with third parties for the purpose of exchanging information concerning the granting of permits and the inspection of pharmacy practice sites located in this State and those located outside this State.

g.The board may deny, suspend, revoke, restrict or refuse to renew a permit for a pharmacy practice site that does not comply with the provisions of this act or any rule or regulation promulgated pursuant to this act.

L.2003,c.280,s.30.



Section 45:14-70 - Permit Application Procedures.

45:14-70 Permit application procedures.

31. a. The board shall specify by rule or regulation the permit application procedures to be followed, including, but not limited to, the specification of forms to be used, the time and place the application is to be made and the fees to be charged.

b.Applicants for a permit to operate a pharmacy practice site within this State shall file with the board a verified application containing the information that the board requires of the applicant relative to the qualifications for the specific permit.

c.The board shall specify, by rule or regulation, minimum standards for any pharmacy practice site within this State. Pharmacy practice sites located in New Jersey shall be operated at all times under the immediate supervision of a pharmacist licensed to practice in this State.

d.Permits issued by the board pursuant to this act shall not be transferable or assignable without the approval of the board.

L.2003,c.280,s.31.



Section 45:14-71 - Licensure Required For Use Of Certain Terms.

45:14-71 Licensure required for use of certain terms.

32.No person shall carry on, conduct or transact business under a name which contains as a part thereof the words "pharmacist," "pharmacy," "apothecary," "apothecary shop," "druggist," "drug" or any word or words of similar or like import, or in any manner by advertisement, circular, poster, sign or otherwise describe or refer to the place of business by the terms "pharmacy," "apothecary," "apothecary shop," "chemist's shop," "drug store," "drugs" or any word or words of similar or like import unless the place of business is a currently licensed pharmacy practice site operated or managed at all times by a pharmacist.

L.2003,c.280,s.32.



Section 45:14-72 - Sale Of Non-prescription Drugs, Devices Unaffected.

45:14-72 Sale of non-prescription drugs, devices unaffected.

33.This act shall not prohibit, restrict or otherwise interfere with the sale of non-prescription drugs and devices at places other than a pharmacy practice site or by persons in this State who are not licensed pharmacists.

L.2003,c.280,s.33.



Section 45:14-73 - Registration Of Out-of-state Pharmacies; Requirements.

45:14-73 Registration of out-of-State pharmacies; requirements.

34.Any pharmacy located in another state which ships, mails, distributes or delivers in any manner, legend drugs or devices pursuant to a prescription into this State, shall register with the board and provide the board with the following information:

(1)The location, names and titles of all principal corporate officers of the pharmacy. A report containing this information shall be made on an annual basis and within 30 days after any change of office or corporate officer; and

(2)That it complies with all lawful directions and requests for information from the regulatory or licensing agency of the state in which it is licensed as well as with all requests for information made by the board pursuant to this section. As a prerequisite to registering with the board, the pharmacy shall submit a copy of the most recent inspection report resulting from an inspection conducted by the regulatory or licensing agency of the state in which it is located.

The annual registration fee shall be established by the board and shall not exceed $500 annually.

Any pharmacy subject to this section shall, during its regular hours of operation, but not less than six days per week, and for a minimum of 40 hours per week, provide a toll-free telephone service to facilitate communication between patients in this State and a pharmacists at a pharmacy who has access to the patient's records. This toll-free number shall be disclosed on a label affixed to each container of drugs dispensed to patients in this State.

L.2003,c.280,s.34.



Section 45:14-74 - Report Of Certain Occurrences.

45:14-74 Report of certain occurrences.

35. a. All licensed pharmacy practice sites shall report to the board the occurrences of any of the following:

(1)Closing of the pharmacy practice site;

(2)Change of ownership, location, interior site design, permit classification or pharmacist-in-charge of the pharmacy practice site;

(3)Any significant theft or loss of legend drugs or devices;

(4)Disasters, accidents, any theft, destruction or loss of records required to be maintained by State or federal law;

(5)Any pharmacy malpractice liability insurance claim settlement, judgment or arbitration award in excess of $10,000 to which an owner, an employee of, or the pharmacy practice site itself is a party; and

(6)Any and all other matters and occurrences as the board may require by rule or regulation.

b.The manner, time and content of the notification shall be prescribed by rule or regulation by the board.

L.2003,c.280,s.35.



Section 45:14-75 - Permit Required For Operation Of Pharmacy Practice Site.

45:14-75 Permit required for operation of pharmacy practice site.

36. a. No pharmacy practice site shall operate until it has been issued a permit by the board.

b.The board may suspend, revoke, deny, restrict or refuse to renew the permit of any pharmacy practice site on any of the following grounds:

(1)Findings by the board that any conduct of the permit holder or applicant is violative of any federal, State or local laws or regulations relating to the practice of pharmacy;

(2)A conviction of the permit holder or applicant under federal, State or local laws for a crime of moral turpitude or a crime that relates adversely to the practice of pharmacy;

(3)Materially false or fraudulent information contained within any application made to the board or in any application relating to drug or device prescribing, dispensing or administration;

(4)Suspension or revocation by federal, State or local government of any license or permit relating to the practice of pharmacy currently or previously held by the applicant or permit holder;

(5)Utilizing a permit to obtain remuneration by fraud, misrepresentation or deception;

(6)Dealing with drugs or devices that are known or should have been known as stolen drugs or devices;

(7)Purchasing or receiving of a drug or device by a permit holder or for use at a pharmacy practice site from a source that is not licensed under the laws of the State, except where otherwise provided;

(8)Intensive and ongoing failure to provide additional personnel, automation and technology as is necessary to ensure that the licensed pharmacist on duty has sufficient time to utilize the professional's knowledge and training and to competently perform the functions of a licensed pharmacist as required by law;

(9)Violation of any of the provisions of the "New Jersey Controlled Dangerous Substance Act," P.L.1970, c.226 (C.24:21-1 et seq.) by the applicant, permit holder or occurring at the pharmacy practice site; or

(10) Violations of any of the provisions of P.L.1978, c.73 (C.45:1-14 et seq.) by the applicant, permit holder or occurring at the pharmacy practice site.

c.Reinstatement of a permit that has been suspended or restricted by the board may be granted in accordance with the procedures specified by the board.

L.2003,c.280,s.36.



Section 45:14-76 - Compliance With Federal Law, Standards.

45:14-76 Compliance with federal law, standards.

37.Pharmacists and pharmacies shall comply with the provisions of the federal Standards of Practice of Individually Identifiable Health Information, 45 C.F.R. Parts 160 and 164.

L.2003,c.280,s.37.



Section 45:14-77 - Immunity From Civil Damages For Reports Of Alleged Misconduct.

45:14-77 Immunity from civil damages for reports of alleged misconduct.

38.A person who in good faith and without malice provides to the board any information concerning any act by a pharmacist licensed by the board which the person has reasonable cause to believe involves misconduct that may be subject to disciplinary action by the board, or any information relating to such conduct requested by the board in the exercise of its statutory responsibilities or which may be required by statute, shall not be liable for civil damages in any cause of action arising out of the provision of such information or services.

L.2003,c.280,s.38.



Section 45:14-78 - Currently Licensed Pharmacists, Practice Sites.

45:14-78 Currently licensed pharmacists, practice sites.

39. a. Any person who is licensed in this State as a pharmacist on the effective date of this act may continue to practice under his current license until its expiration, and to obtain a license under this act without examination upon payment of a fee.

b.Any site with a permit in this State as a pharmacy practice site on the effective date of this act may continue to operate under its current permit until its expiration.

L.2003,c.280,s.39.



Section 45:14-79 - Prior Regulations Unaffected.

45:14-79 Prior regulations unaffected.

40.This act shall not affect the orders, rules and regulations regarding the practice of pharmacy made or promulgated by the board created pursuant to R.S.45:14-1 et seq. prior to the effective date of this act.

L.2003,c.280,s.40.



Section 45:14-80 - Pharmacy Technicians, Conditions.

45:14-80 Pharmacy technicians, conditions.

41. a. Pharmacy technicians may assist a licensed pharmacist in performing the following tasks:

(1)Retrieval of prescription files, patient files and profiles and other records, as determined by the board, pertaining to the practice of pharmacy;

(2)Data entry;

(3)Label preparation; and

(4)Counting, weighing, measuring, pouring and compounding of prescription medication or stock legend drugs and controlled substances, including the filling of an automated medication system.

b.Pharmacy technicians may accept authorization from a patient for a prescription refill, or from a physician or the physician's agent for a prescription renewal, provided that the prescription remains unchanged. As used in this section, "prescription refill" means the dispensing of medications pursuant to a prescriber's authorization provided on the original prescription and "prescription renewal" means the dispensing of medications pursuant to a practitioner's authorization to fill an existing prescription that has no refills remaining.

c.Pharmacy technicians shall not:

(1)Receive new verbal prescriptions;

(2)Interpret a prescription or medication order for therapeutic acceptability and appropriateness;

(3)Verify dosage and directions;

(4)Engage in prospective drug review;

(5)Provide patient counseling;

(6)Monitor prescription usage;

(7)Override computer alerts without first notifying the pharmacist;

(8)Transfer prescriptions from one pharmacy to another pharmacy; or

(9)Violate patient confidentiality.

d.Except as provided in subsection e. of this section, a pharmacist shall not supervise more than two pharmacy technicians.

e.A pharmacy that wishes to employ a licensed pharmacist to pharmacy technician ratio greater than established in accordance with subsection d. of this section, shall:

(1)Establish written job descriptions, task protocols and policies and procedures that pertain to the duties performed by the pharmacy technician;

(2)Ensure and document that each pharmacy technician pass the National Pharmacy Technician Certification Examination or a board approved certification program and fulfill the requirements to maintain this status, or complete a program which includes a testing component and which has been approved by the board as satisfying the criteria as set forth in subsection f. of this section;

(3)Ensure that each pharmacy technician is knowledgeable in the established job descriptions, task protocols and policies and procedures in the pharmacy setting in which the technician is to perform his duties;

(4)Ensure that the duties assigned to any pharmacy technician do not exceed the established job descriptions, task protocols and policies and procedures;

(5)Ensure that each pharmacy technician receives in-service training before the pharmacy technician assumes his responsibilities and maintain documentation thereof;

(6)Require and maintain on site a signed patient confidentiality statement from each technician;

(7)Provide immediate personal supervision; and

(8)Provide the board, upon request, with a copy of the established job descriptions, task protocols and policies and procedures for all pharmacy technician duties.

f.If the pharmacist to pharmacy technician ratio is greater than the ratio established in accordance with the provisions of subsection d. of this section, the pharmacy shall maintain a policy and procedure manual with regard to pharmacy technicians, which shall include the following:

(1)Supervision by a pharmacist;

(2)Confidentiality safeguards of patient information;

(3)Minimum qualifications;

(4)Documentation of in-service education or ongoing training and demonstration of competency, specific to practice site and job function;

(5)General duties and responsibilities of pharmacy technicians;

(6)Retrieval of prescription files, patient files, patient profile information and other records pertaining to the practice of pharmacy;

(7)Functions related to prescription processing;

(8)Functions related to prescription legend drug and controlled dangerous substance ordering and inventory control;

(9)Prescription refill and renewal authorization;

(10) Procedures dealing with documentation and records required for controlled dangerous substance and prescription legend drugs;

(11) Procedures dealing with medication errors;

(12) Pharmacy technician functions related to automated systems;

(13) Functions that may not be performed by pharmacy technicians; and

(14) A form signed by the pharmacy technician which verifies that the manual has been reviewed by the technician.

g.The pharmacist in charge shall review the policy and procedure manual at least every two years and, if necessary, amend the manual as needed. Documentation of the review shall be made available to the board upon request.

h.Pharmacy technicians shall wear an identification tag, which shall include at least their first name, the first initial of their last name and title.

i.On pharmacy permit renewal applications, the pharmacy shall list the name and address of all pharmacy technicians which it currently employs.

j.When pharmacy technicians are engaged in any activities permitted in accordance with the provisions of this section, the licensed pharmacists on site shall be responsible for these activities.

L.2003,c.280,s.41.



Section 45:14-81 - "New Jersey Prescription Drug Retail Price Registry."

45:14-81 "New Jersey Prescription Drug Retail Price Registry."

1. a. There is established the "New Jersey Prescription Drug Retail Price Registry" in the Division of Consumer Affairs in the Department of Law and Public Safety for the purpose of making retail price information for the 150 most frequently prescribed prescription drugs in the State readily available to consumers.

(1)For the purpose of establishing the registry, the Director of the Division of Consumer Affairs, in consultation with the Commissioners of Human Services and Health and Senior Services , shall obtain drug retail price information for these prescription drugs, which indicates the actual price to be paid to a pharmacy by a retail purchaser for a listed drug at the listed dosage, from data collected by the Division of Medical Assistance and Health Services in the Department of Human Services that includes the charge for the cost of the medication and the dispensing fee, and does not exceed the usual and customary or posted or advertised charge by the pharmacy. The establishment of the registry shall be subject to any federal approval that may be required to effectuate the purposes of this act and shall conform with any requirements of State or federal law regarding the confidentiality and use of the information contained therein.

(2)The registry shall include the information obtained by the director pursuant to paragraph (1) of this subsection, and shall be updated by the division at least weekly to reflect the most current information obtained by the director.

(3)The registry shall be organized by the director in a format that is conducive to review and comparison by consumers of prescription drug retail prices charged by pharmacies in each zip code within the State, and shall include the name and address of each pharmacy.

b.The division shall make available electronically on its Internet website in English and Spanish the information contained in the registry, and shall provide the information to consumers upon request by means of a toll-free telephone service operated by the division.

The information made available on the Internet website shall:

(1)be organized to meet the requirements of paragraph (3) of subsection a. of this section and be designed so that the consumer may download and print the displayed information;

(2)include Internet web links to other governmental information resources that provide information relating to the regulation of prescription drugs and State and federal health care coverage and pharmaceutical assistance programs;

(3)include an advisory statement by the division alerting consumers of the need to tell their health care practitioner and pharmacist about all the medications they may be taking and to ask them how to avoid harmful interactions between those drugs, if any; and

(4)contain clearly understandable language that is designed to assist consumers in understanding the content of, and how to access, the information made available on the website pursuant to this section.

c.The director may require each pharmacy practice site in the State to furnish to the director such information as the director deems necessary to effectuate the provisions of this section.

d.The division may contract with a public or private entity for the purpose of developing, administering, and maintaining the registry established pursuant to this section. The contract shall specify the duties and responsibilities of the entity with respect to the development, administration, and maintenance of the registry. The division shall monitor the work of the entity to ensure that the registry is developed, administered, and maintained pursuant to the requirements of this act.

L.2006,c.84,s.1.



Section 45:14-82 - Annual List Of 150 Most Frequently Prescribed Prescription Drugs Distributed To Pharmacies; Drug Retail Price List Maintained By Pharmacy.

45:14-82 Annual list of 150 most frequently prescribed prescription drugs distributed to pharmacies; drug retail price list maintained by pharmacy.

2. a. The Director of the Division of Consumer Affairs shall prepare at least annually, and shall make available to each pharmacy practice site in the State without charge, a list of the 150 most frequently prescribed prescription drugs that includes the usual dosages prescribed for each drug.

b.Each pharmacy practice site in the State shall maintain a prescription drug retail price list, which contains the names of the drugs on the list provided by the division pursuant to subsection a. of this section and the retail price for each drug on the list charged at that pharmacy practice site, including the date of the update of the retail price list, and shall make the prescription drug retail price list available to customers upon request.

(1)The prescription drug retail price list shall include an advisory statement prepared by the division alerting consumers of the need to tell their health care practitioner and pharmacist about all the medications that they may be taking and to ask them how to avoid harmful interactions between those drugs, if any.

(2)The pharmacy practice site shall post a sign that notifies customers of the availability of the drug retail price list in a conspicuous location that is: at or adjacent to the place where prescriptions are presented for compounding and dispensing; in the waiting area for customers; or in the area where prescribed drugs are delivered.

c.The provisions of this section shall not be construed to prevent a pharmacy practice site from changing or charging the current retail price at any time, provided that the listed price is updated at least weekly to reflect the new retail price.

L.2006,c.84,s.2.



Section 45:14A-1 - License Required To Practice Professional Planning

45:14A-1. License required to practice professional planning
In order to safeguard life, health and property, and promote the public welfare, any person practicing or offering to practice professional planning in this State shall hereafter be required to submit evidence that he is qualified so to practice and shall be licensed as hereinafter provided. After the effective date of this act, it shall be unlawful for any person to practice or to offer to practice professional planning in this State, or to use the title "professional planner" or any other title, sign, card or device in such manner as to tend to convey the impression that such person is practicing professional planning or is a professional planner, unless such person is duly licensed under the provisions of this act. Every holder of a license shall display it in a conspicuous place in his principal office, place of business or employment.

No corporation, firm, partnership or association shall be granted a license under this act. No corporation, firm, partnership or association shall use or assume a name involving the word "planners" or "planning," or any modification or derivative of such terms, unless an executive officer, if a corporation, or a member, if a firm, partnership or association, shall be a licensed professional planner of the State of New Jersey.

No corporation, firm, partnership or association shall practice or offer to practice professional planning in this State unless the person or persons in responsible charge of professional planning work shall be so licensed to practice in this State. The person or persons carrying on the actual practice of professional planning on behalf of or designated as "professional planners," with or without qualifying or characterizing words, by any such corporations, firms, partnerships, or associations, shall be licensed to practice professional planning as provided in this act.

Nothing in this act shall be construed as requiring licensing for the purpose of practicing professional planning by any person, firm, or corporation with relation to property owner or leased by such person, firm, or corporation, unless otherwise required by statute or ordinance.

L.1962, c. 109, s. 1.



Section 45:14A-2 - Definitions

45:14A-2. Definitions
(a) The term "professional planner" as used in this act shall mean a person who engages in the practice of professional planning as hereinafter defined.

(b) The term "planner-in-training" as used in this act shall mean a person who is a potential candidate for license as a professional planner who is a graduate in an approved planning curriculum of 4 years or more from a school or college accredited by the board as of satisfactory standing; or a person who, in lieu of such graduation, has had 4 years or more of experience in planning work of a character satisfactory to the board, and who, in addition, has successfully passed an examination in the fundamental planning subjects, as defined elsewhere herein.

(c) The term "practice of professional planning" within the meaning and intent of this act shall mean the administration, advising, consultation or performance of professional work in the development of master plans in accordance with the provisions of chapters 27 and 55 of Title 40 of the Revised Statutes, as amended and supplemented; and other professional planning services related thereto intended primarily to guide governmental policy for the assurance of the orderly and co-ordinated development of municipal, county, regional, and metropolitan land areas, and the State or portions thereof. The work of the professional planner shall not include or supersede any of the duties of an attorney at law, a licensed professional engineer, land surveyor or registered architect of the State of New Jersey.

(d) The term "board" as used in this act shall mean the State Board of Professional Planners.

(e) The term "responsible charge of professional planning work" as used in this act shall mean such degree of competence and accountability gained by education and experience of a grade and character as is sufficient to qualify an individual to personally and independently engage in and be entrusted with the work involved in the practice of professional planning.

L.1962, c. 109, s. 2.



Section 45:14A-3 - Exemption Of Licensed Professional Engineers, Land Surveyors And Registered Architects

45:14A-3. Exemption of licensed professional engineers, land surveyors and registered architects
Nothing in this act shall be construed to prohibit any licensed professional engineer, land surveyor or registered architect in the State of New Jersey from engaging in any or all of the functions or performing any or all of the services set forth in this act, provided however that such persons shall not hold themselves out as professional planners or planners.

L.1962, c. 109, s. 3.



Section 45:14A-4 - Examining Board; Rules And Regulations; Membership; Appointments; Terms; Vacancies; Secretary-director; Offices

45:14A-4. Examining board; rules and regulations; membership; appointments; terms; vacancies; secretary-director; offices
To carry out the provisions of this act, there is hereby created in the Division of Professional Boards of the Department of Law and Public Safety an examining board for the licensing of professional planners and the certification of planners-in-training. The board is authorized to make and enforce rules and regulations necessary to carry out the provisions of this act. The board shall consist of 5 members who shall be professional planners licensed pursuant to the provisions of this act, and who shall be appointed by the Governor, with the advice and consent of the Senate, within 60 days after the passage of this act. The initial appointments to the board shall be for 1 term each of 1, 2, 3, 4 and 5 years, beginning July 1 next following their appointment. One member's term shall expire each calendar year, and members shall thereafter be appointed for terms of 5 years. Each member shall hold office after the expiration of his term until his successor shall be duly appointed and qualified. A member of the board shall not be eligible to succeed himself more than once. Except as to the terms of the first members appointed, which shall commence upon the date of appointment, the term of office of the members of the board shall commence on July 1. Vacancies in the membership of the board, however created, shall be similarly filled by appointment of the Governor, with the advice and consent of the Senate, for the unexpired term only.

To supervise all necessary administrative work of the board, there is hereby created the position of secretary-director to the board. The board shall appoint such a secretary-director, to serve for a term of 1 year, at a salary determined by the board. Duties of the secretary-director of the board shall be those defined by the board. The board may provide for the creation of additional positions, as deemed necessary to make effective provisions of this act.

The board shall arrange through lease or otherwise to maintain suitable offices within the State of New Jersey for the conduct of the business of the board.

L.1962, c. 109, s. 4.



Section 45:14A-5 - Designation Of Board; Qualifications Of Appointees; Removal Of Members; Compensation

45:14A-5. Designation of board; qualifications of appointees; removal of members; compensation
Said board, when so appointed, shall be designated and known as the "State Board of Professional Planners."

All persons appointed to the board shall be citizens of the United States and residents of the State of New Jersey. Appointees shall have at least 5 years active experience in professional planning, shall be of good standing in the planning profession, and shall be licensed under the provisions of this act.

The Governor may remove any member of the board after hearing, for misconduct, incompetence, neglect of duty, or any other sufficient cause.

The members of the board shall receive no compensation for their services, but may be reimbursed for all necessary expenses, incidental to their duties as members of the board, incurred in carrying out the provisions of this act.

L.1962, c. 109, s. 5.



Section 45:14A-6 - Oath Of Office; Services Of Attorney General; Attendance Of Witnesses; Production Of Evidence

45:14A-6. Oath of office; services of Attorney General; attendance of witnesses; production of evidence
Each member of the board, before entering upon the duties of his office, shall subscribe to an official oath of office as provided by R.S. 41:1-3, which oath shall be filed in the office of the Secretary of State. The board shall be entitled to the services of the Attorney General in connection with the affairs of the board, and shall have the power to compel the attendance of witnesses and to require the production of evidence, such as books, papers and documents. Any member of the board may administer oaths, and the board may take testimony and proofs concerning any matters within its jurisdiction.

L.1962, c. 109, s. 6.



Section 45:14A-7 - Meetings; Organization; Quorum; Powers And Duties; Public Register

45:14A-7. Meetings; organization; quorum; powers and duties; public register
The board shall, at its first meeting, to be called by the Governor as soon as may be following the appointment of its members, and at all annual meetings, to be held in July of each year thereafter, organize by electing from its membership a president and vice-president.

The board shall adopt annually a schedule of regular meetings, and special meetings may be held at the call of the president.

A quorum of the board shall consist of 3 members. No action of any meeting shall be taken without at least 3 votes in accord.

An itemized account of all receipts and expenditures of the board shall be kept by the secretary-director, and a detailed report thereof, verified by the affidavit of the secretary-director, shall be filed with the Director of the Division of Budget and Accounting, Department of the Treasury, within 20 days after the close of the fiscal year. A copy of this report shall be forwarded also to the office of the Attorney General, as head of the Department of Law and Public Safety.

The board is authorized to review the content and duration of courses of study offered by colleges and universities for degrees in planning, and to establish and maintain a list of colleges and universities whose planning degrees are approved by the board; and the board is also authorized to establish and maintain a list of recognized planning subjects and courses of study, and to establish minimum requirements therefor which shall be acceptable to the board.

The examining board shall keep a record of its proceedings and a record of all applicants for license, showing for each the date of application, name, age, education, and other qualifications, place of practice and place of residence, whether or not an examination was required, and whether the applicant was rejected or a certificate of license granted, and the date of such action.

The books and register of the board shall be prima facie evidence of all matters recorded therein. A public register showing the names and places of practice and residence of all licensed professional planners and planners-in-training shall be prepared under the direction of the secretary-director during the month of August of each year. Such public register shall be printed, a copy mailed to each licensee, and a copy mailed to the clerk of each city, town, township, village, borough, county, and other municipal corporation of this State, which public register shall be placed on file in the office of said clerk.

L.1962, c. 109, s. 7.



Section 45:14A-8 - Applications For Licenses And Training Certificates; Forms; Fees

45:14A-8. Applications for licenses and training certificates; forms; fees
Applications for licenses as professional planners shall be on forms prescribed and furnished by the board, shall contain statements under oath, showing the applicant's education and detailed statement of his planning experience, and shall contain not less than 5 references, of whom 3 or more shall be licensed professional planners having personal knowledge of the applicant's planning experience. For the first year after the effective date of this act, full members of the American Institute of Planners may be used as references in lieu of licensed professional planners.

The application fee for professional planners shall be $50.00, and shall accompany the application.

Applications for a certificate of registration as planner-in-training shall be on forms prescribed and furnished by the board, shall be accompanied by a fee of $25.00, and shall contain the names of 3 references, of whom at least one shall be a licensed professional planner having personal knowledge of the applicant's planning training or experience. For the first year after the effective date of this act, full members of the American Institute of Planners may be used as references in lieu of licensed professional planners.

All application fees shall be collected and accounted for by the board, and by it remitted to the State Treasury.

L.1962, c. 109, s. 8.



Section 45:14A-9 - Minimum Evidence To Qualify For License

45:14A-9. Minimum evidence to qualify for license
9.The following shall be considered as minimum evidence satisfactory to the board that an applicant is qualified for license as a professional planner.

(a)The applicant for license as a professional planner shall:

(1)Be of good moral character;

(2)Be a citizen of the United States or have declared his intention to become a citizen of the United States;

(3)Pass the required examinations.

(b)The applicant for license as a professional planner shall submit the following minimum educational and experience qualifications:

(1)A graduate degree in professional planning from an accredited college or university in a curriculum offering instruction in such recognized planning subjects as principles of land use planning, history of city planning, planning project design, and planning law and administration, as shall be approved by the board; with a minimum of two years' experience in the full-time practice of professional planning as defined by the American Institute of Certified Planners or the board; or

A graduate degree in a field other than professional planning from an accredited college or university with a minimum of four years' experience in the full-time practice of professional planning as defined by the American Institute of Certified Planners or as acceptable to the board; or

(2)An undergraduate degree in professional planning from an accredited college or university in a curriculum offering a major or option comprising a minimum of 21 credit hours in such recognized planning subjects as shall be approved by the board; with a minimum of three years' experience in the full-time practice of professional planning as defined by the American Institute of Certified Planners or as acceptable to the board; or

An undergraduate degree in a field other than professional planning from an accredited college or university with a minimum of four years' experience in the full-time practice of professional planning as defined by the American Institute of Certified Planners or as acceptable to the board; or

(3)Graduation from a secondary school and at least 8 years of professional planning experience as defined by the American Institute of Certified Planners or as acceptable to the board; or

(4)For a period of eight years only subsequent to July 1, 1963, a degree in a closely related course of study such as architecture, landscape architecture, engineering, law, sociology, geography, public administration, political science or economics, with a minimum of 18 credit hours in recognized planning subjects included as part of or in addition to such courses of study in an accredited college or university, with a minimum of five years' experience in the full-time practice of professional planning.

(c)The applicant for license as a professional planner shall obtain a passing grade, as determined by the board, upon a qualifying written examination. Such examination shall comprise subject matter covering:

(1)History of urban, rural, and regional planning.

(2)Fundamental theories, research methods and common basic standards in professional planning.

(3)Administrative and legal problems, instruments and methods.

(4)Current planning design and techniques.

(5)Planning law, procedures and practices as contained in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

In considering the qualifications of applicants, the teaching of recognized planning subjects may be construed as planning experience.

Any person having the necessary qualifications prescribed in this act to entitle him to license as a professional planner shall be eligible for such license even though he may not be practicing his profession at the time of making application.

L.1962,c.109,s.9; amended 1991, c.104, s.1; 2001, c.27.



Section 45:14A-9.1 - Previously Licensed Professional Planners Not Affected

45:14A-9.1. Previously licensed professional planners not affected
The provisions of sections 9 and 11 of P.L.1962, c.109 (C.45:14A-9 and 45:14A-11) with respect to examination on planning law, procedures and practices as contained in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), shall not apply to or affect the license of any person licensed as a professional planner on or before the effective date of this 1991 amendatory and supplementary act.

L.1991,c.104,s.3.



Section 45:14A-10 - Qualifications For Training Certificate

45:14A-10. Qualifications for training certificate
The following shall be considered as minimum evidence satisfactory to the board that an applicant is qualified for a certificate of registration as a planner-in-training.

(a) The applicant for certificate of registration as planner-in-training shall:

(1) Be of good moral character;

(2) Be a citizen of the United States or have declared his intention to become a citizen of the United States;

(3) Pass the required examinations.

(b) The applicant for certificate of registration as planner-in-training shall present the following minimum qualifications:

(1) Graduation in an approved course in planning of 4 years or more from a school or college approved by the board, and a passing grade, as determined by the board, upon a qualifying written examination in the fundamental professional planning subjects; or

(2) A specific record of 4 years or more of active practice in planning work of a character satisfactory to the board, and a passing grade, as determined by the board, upon a qualifying written examination in the fundamental professional planning subjects.

Any person having the necessary qualifications prescribed in this act to entitle him to a certificate of registration as a planner-in-training shall be eligible for such license even though he may not be practicing his profession at the time of making application.

L.1962, c. 109, s. 10.



Section 45:14A-11 - Annual Examinations; Re-examination; Issuing License

45:14A-11. Annual examinations; re-examination; issuing license
Examinations for license as a professional planner or certificate of registration as a planner-in-training shall be offered at least once annually at such times and places as the board shall determine. Such examination shall be prepared by the board or by such qualified experts as the board may choose, and may cover any and all aspects of planning, previously described herein. The examinations shall be administered by such qualified expert examiners as may be appointed by the board.

An applicant who has failed to obtain a passing grade in an examination may be examined again upon filing a new application and the payment of the application fee fixed by this act, provided that a period of at least six months has elapsed before re-examination.

The board, upon application therefor on its prescribed form and the payment of the application and license fees fixed by this act, may issue a certificate of license as a professional planner without written examination to any person holding a certificate of license as a professional planner issued to him by any state, when the applicant's qualifications meet the requirements of this act and the rules established by the board.

The board upon application therefor and the payment of the application and license fees fixed by this act shall issue a certificate of license as a professional planner to any duly licensed professional engineer, licensed land surveyor, registered architect, or certified landscape architect of New Jersey who obtains a passing grade, as determined by the board, upon a qualifying written examination on planning law, procedures and practices as contained in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

Any applicant who has passed the examination and has otherwise qualified hereunder as a professional planner, upon payment of the license fee fixed by this act, shall have a certificate of license issued to him as a professional planner, signed by the president and secretary-director of the board under the seal of the board. The certificate of license shall authorize the practice of the applicant as a "professional planner." Certificates of licenses shall show the full name of the licensee and shall have a license number. The issuance of a license certificate by this board shall be evidence that the person named therein is entitled to all the rights and privileges of a licensed professional planner while such certificate remains unrevoked or unexpired.

L.1962,c.109,s.11; amended 1991,c.104,s.2.



Section 45:14A-12 - Seals; Duplicate Certificates; Recordation Of Certificates

45:14A-12. Seals; duplicate certificates; recordation of certificates
Each professional planner shall, upon receipt of a license certificate, obtain a seal of a design authorized by the board bearing his name, license number, and the legend "Licensed Professional Planner." Maps, charts, reports, documents, and other supporting data issued by persons licensed as professional planners under this chapter shall be signed and sealed when submitted to public authorities, during the life of the licensee's certificate, but it shall be unlawful for anyone to sign or seal any document unless he holds a valid license. The exact method of fulfilling the requirement as to the signing and sealing of documents shall be regulated by the board.

A duplicate certificate of license to replace one lost, destroyed or mutilated may be issued subject to the rules and regulations of the board, and a reasonable fee, to be established by the board, may be charged for such duplicate certificate.

An unsuspended, unrevoked and unexpired certificate of license as a professional planner under this act shall be prima facie evidence in all courts and places that the person named therein is legally licensed.

All license certificates shall be recorded by the board in the office of the Secretary of State, in a book kept for that purpose, and any recording fee as may be provided by law shall be paid by the applicant before the license certificate is delivered.

L.1962, c. 109, s. 12.



Section 45:14A-13 - Issuance Of Training Certificates; Duration

45:14A-13. Issuance of training certificates; duration
The board shall be empowered to issue a certificate of registration as "planner-in-training" to an applicant who meets the qualifications outlined herein.

An applicant who meets the requirements of this act shall receive a certificate of registration as "planner-in-training," which certificate shall remain in effect, unless sooner revoked, for a period of 10 years from the date of issuance.

L.1962, c. 109, s. 13.



Section 45:14A-14 - License Fees; Expiration And Renewal Of Certificates; Unlicensed Practice

45:14A-14. License fees; expiration and renewal of certificates; unlicensed practice
The yearly license fee for professional planners shall be $100.00.

License certificates shall expire on May 30 following issuance, renewal or reinstatement, and shall become invalid on that day unless renewed. Licensees shall apply for renewal on or before May 30 of each year. It shall be the duty of the secretary-director of the board to notify all persons licensed under this act of the date of the expiration of their certificates and the amount of the fee that shall be required for their renewal for 1 year; such notice shall be mailed to each licensee at his last post-office address known to the board at least 1 month in advance of the date of expiration of the license. Renewal of any certificate issued under this chapter may be effected at any time during the month of May by the payment of the fee of $100.00.

The failure on the part of the licensee to renew his license annually in the month of May as required shall not deprive such person of the right of renewal during the ensuing year, but the fee to be paid if the license be renewed in any month during the license year subsequent to May shall be $110.00 instead of $100.00 and, if the license be not renewed within a year after its expiration, the licensee shall pay a reinstatement fee of $110.00 plus $10.00 for each year in which the licensee is in arrears. One notice to the licensee, by mail, on or before May 15, addressed to his last post-office address known to the board, informing him of his failure to have applied for a renewal of his license certificate, shall constitute legal notification of such delinquency by the board. Continuing to practice as a "professional planner" after the expiration of his license shall render the person so doing liable to all the penalties prescribed for practicing without a license certificate.

L.1962, c. 109, s. 14.



Section 45:14A-17 - Employment Of Only Licensed Professional Planners By State Or Political Subdivisions

45:14A-17. Employment of only licensed professional planners by State or political subdivisions
Hereafter the State, or any department, institution, commission, authority, board or body of the State Government or of any political subdivision thereof shall not appoint or employ any person in responsible charge of any work with the title or job classification of professional planner except a licensed professional planner as the same is defined and as provided in this act.

Notwithstanding the foregoing or any other provision of this act to the contrary, no professional engineer, licensed land surveyor or registered architect of New Jersey presently holding an appointment by the State or by any department, institution, commission, authority, board or body of the State Government or any political subdivision thereof shall be deprived of the right to continue in office, position or employment or to be reappointed to the same office, position, or employment or to be appointed to any other office, position or employment requiring similar qualifications.

L.1962, c. 109, s. 17.



Section 45:14A-18 - Employment Under Civil Service Laws; Employment By Persons, Firms Or Corporations Of Only Licensed Professional Planners

45:14A-18. Employment under civil service laws; employment by persons, firms or corporations of only licensed professional planners
Where professional planners are employed subject to the provisions of the civil service law, the appointment of such person shall be understood to mean and include appointment after such person has been certified as having satisfactorily passed a civil service examination. No person, firm, association, or corporation engaged in professional planning shall employ a professional planner in responsible charge of any work, within the meaning and intent of this act, other than a duly qualified professional planner who has been licensed pursuant to the provisions of this chapter prior to such employment by the person, firm, association, or corporation so engaged in professional planning; provided, however, that nothing in this act shall apply to any public utility as defined in chapter 2 of Title 48 of the Revised Statutes, or any employee thereof, or to any improvement or proposed improvement made by any such public utility or by any employee of or contractor or agent for said public utility.

L.1962, c. 109, s. 18.



Section 45:14A-21 - Proceedings Not To Be Instituted For Violations Occurring Prior To July 1, 1963

45:14A-21. Proceedings not to be instituted for violations occurring prior to July 1, 1963
No proceeding for violation of any provision of this act, or of rules or regulations of the board, shall be instituted as to any act committed or omission occurring prior to July 1, 1963.

L.1962, c. 109, s. 21.



Section 45:14A-22 - Effective Date; First License Period

45:14A-22. Effective date; first license period
This act shall take effect immediately, but the first licenses and certificates to be issued pursuant to this act shall be for the period beginning July 1, 1963.

L.1962, c. 109, s. 22.



Section 45:14B-1 - Short Title

45:14B-1. Short title
This act shall be known and may be cited as the "Practicing Psychology Licensing Act."

L.1966, c. 282, s. 1.



Section 45:14B-2 - Definitions

45:14B-2. Definitions
As used in this act, unless the context clearly requires otherwise and except as in this act expressly otherwise provided:

(a) "Licensed practicing psychologist" means an individual to whom a license has been issued pursuant to the provisions of this act, which license is in force and not suspended or revoked as of the particular time in question.

(b) The "practice of psychology" means the rendering of professional psychological services to individuals, singly or in groups, whether in the general public or in organizations, either public or private, for a fee, monetary or otherwise. "Professional psychological services" means the application of psychological principles and procedures in the assessment, counseling or psychotherapy of individuals for the purposes of promoting the optimal development of their potential or ameliorating their personality disturbances and maladjustments as manifested in personal and interpersonal situations. Within the meaning of this act, professional psychological services does not include the application for a fee, monetary or otherwise, of psychological principles and procedures for purposes other than those described in this section.

(c) "Board" means the State Board of Psychological Examiners acting as such under the provisions of this act.

(d) "Recognized educational institution" means any educational institution which is a 2-year junior college or one which grants the Bachelor's, Master's, and Doctor's degrees, or any one or more thereof, and which is recognized by the New Jersey State Board of Education or by any accrediting body acceptable to the State Board of Psychological Examiners.

L.1966, c. 282, s. 2.



Section 45:14B-3 - Recognition Of Educational Institutions

45:14B-3. Recognition of educational institutions
No educational institution shall be denied recognition as a recognized educational institution solely because its program is not accredited by any professional organization of psychologists and nothing in this act or in the administration of this act shall require the registration with the board by educational institutions of Departments of Psychology or doctoral programs in psychology.

L.1966, c. 282, s. 3.



Section 45:14B-4 - Unauthorized Practice Of Medicine And Surgery

45:14B-4. Unauthorized practice of medicine and surgery
Nothing in this act shall authorize the practice of medicine and surgery by any person not licensed so to do pursuant to chapter 9 of Title 45 of the Revised Statutes.

L.1966, c. 282, s. 4.



Section 45:14B-5 - Use Of Title Or Description By Unlicensed Person

45:14B-5. Use of title or description by unlicensed person
Commencing January 1, 1968, no person who is not licensed under this act shall represent himself to be a licensed practicing psychologist, use a title or description, including the term "psychology," any of its derivatives, such as "psychologist" or "psychological" or modifiers such as "practicing" or "certified," in a manner which would imply that he is licensed under this act, or offer to practice or practice psychology as defined in this act, except as otherwise permitted in sections 6 and 8. The use by a person who is not licensed under this act of such terms, whether in titles or descriptions or otherwise, is not prohibited by this act except when in connection with the offer to practice or the practice of psychology as defined in section 2(b) of this act. Use of such terms in connection with professional activities other than the rendering of professional psychological services to individuals for a fee, monetary or otherwise, shall not be construed as implying that a person is licensed under this act or as an offer to practice or as the practice of psychology.

L.1966, c. 282, s. 5.



Section 45:14B-6 - Activities Of Unlicensed Practicing Psychologist

45:14B-6. Activities of unlicensed practicing psychologist

6. Any individual who is not a licensed practicing psychologist shall not be limited in his activities:

(a) As part of his duties as an employee of:

(1) an accredited academic institution, a federal, State, county or local governmental institution or agency, or a research facility while performing those duties for which he was employed by such an institution, agency or facility;

(2) a business organization, while performing those duties for which he was employed by such an organization, and providing the purposes of such an organization do not include the offer to practice, or the practice of, psychology as defined in section 2(b) of this act;

(3) an organization which is nonprofit and which is, in the opinion of the board, a bona fide community agency, while performing those duties for which he was employed by such an agency under the direct supervision of a licensed practicing psychologist. For the purposes of this subsection a "community agency" means a nonprofit organization supported wholly or in a major part by public funds.

(b) As required by his employer to the pupils, students or other normal clientele within the scope of his employment but not to the general public, provided he is employed by a private elementary or secondary school that requires its psychologists to be certified as school psychologists by the New Jersey State Department of Education.

(c) As a student of psychology, psychological intern or person preparing for the practice of psychology under qualified supervision in a training institution or facility recognized by the board provided he is designated by such titles as "psychological intern," "psychological trainee" or others, clearly indicating such training status.

(d) As a practicing psychologist for a period not to exceed 10 consecutive business days or 15 business days in any 90-day period, if he resides outside, and his major practice is outside, of the State of New Jersey and gives the board a summary of his qualifications and a minimum of 10 days' written notice of his intention to practice in the State of New Jersey under this section 6(d), provided he (1) is certified or licensed in another State under requirements the board considers to be the equivalent of requirements for licensing under this act or (2) resides in a State which does not certify or license psychologists and the board considers his professional qualifications to be the equivalent of requirements for licensing under this act; and is not adjudged and notified by the board that he is ineligible for licensing under this act.

(e) As a practicing psychologist for a period not exceeding one year, if he has a temporary permit therefor which the board may issue upon his filing of an application for licensing under this act.

(f) As a practicing psychologist for a period not exceeding three years under the supervision of a licensed practicing psychologist or a person designated by the board as an eligible supervisor, if he has a temporary permit therefor which the board may issue upon his completion of all the requirements for licensing under this act except the supervised experience requirement.

(g) As a practicing psychologist certified as a school psychologist by the State Department of Education and performing services on behalf of a local school district to students for whom the school district is responsible to provide services.

L.1966,c.282,s.6; amended 1997, c.140, s.1.



Section 45:14B-7 - Exceptions Not Available To Certain Persons

45:14B-7. Exceptions not available to certain persons
The exceptions specified in section 6(d), (e) and (f) shall not be available to any person who has been found by a court of this or any State of the United States to have been guilty of and who fails to present satisfactory evidence of recovery from or correction of gross immorality, habitual intoxication, drug addiction, criminality involving felonious action or moral turpitude, or dishonorable or unprofessional conduct. An action to determine whether any person asserting an exemption under section 6(d), (e) or (f) has committed one or more of the acts listed in this section may be brought by the Attorney General on behalf of the board.

L.1966, c. 282, s. 7.



Section 45:14B-8 - Members Of Other Professional Groups Doing Work Of Psychological Nature

45:14B-8. Members of other professional groups doing work of psychological nature
Nothing in this act shall be construed to prevent qualified members of other professional groups such as physicians, osteopaths, optometrists, chiropractors, members of the clergy, authorized practitioners, attorneys at law, social workers or guidance counselors from doing work of a psychological nature consistent with the accepted standards of their respective professions, provided, however, that they do not hold themselves out to the public by any title or description stating or implying that they are psychologists or are licensed to practice psychology.

L.1966, c. 282, s. 8.



Section 45:14B-9 - State Board Of Psychological Examiners; Number Of Members

45:14B-9. State board of psychological examiners; number of members
There is hereby created, in the Division of Professional Boards of the Department of Law and Public Safety, the State Board of Psychological Examiners, which shall consist of 7 members to be appointed by the Governor. The board shall at all times, except for vacancies, be composed of members who represent equitably the diverse fields of psychology, a majority of whom shall be licensed practicing psychologists. All members shall have the qualifications hereinafter set forth in section 10 of this act.

L.1966, c. 282, s. 9.



Section 45:14B-10 - Members Of Board; Qualifications

45:14B-10. Members of board; qualifications
Each member of the board shall have the following qualifications:

(a) He shall be a resident of this State and a citizen of the United States.

(b) He shall either be a member of or have professional standing equivalent to that required for classification as a member of the New Jersey Psychological Association and the American Psychological Association.

(c) He shall be at the time of his appointment, and shall have been for at least 5 years prior thereto, actively engaged as a psychologist in one or more phases or branches of psychology or in the education and training of doctoral or postdoctoral students of psychology or in psychological research, and shall have spent the major portion of the time devoted by him to such activity, during the 2 years preceding his appointment, in this State.

(d) He shall hold the doctoral degree in psychology or in a closely allied field from a recognized educational institution.

L.1966, c. 282, s. 10.



Section 45:14B-11 - Terms

45:14B-11. Terms
The terms of the first 7 members of the board shall expire as follows: one member, June 30, 1968; 2 members, June 30, 1969; 2 members, June 30, 1970; 2 members, June 30, 1971. Thereafter, each member of the board shall be appointed for a term of 3 years. If before the expiration of his term any member shall die, resign, become disqualified or otherwise cease to be a board member, the vacancy shall be filled by the Governor by appointment for the unexpired term. Each appointee shall, upon accepting appointment to the board, take and subscribe to the oath or affirmation prescribed by law and file same in the office of the Secretary of State.

The first 7 appointees shall be deemed to be and shall become licensed practicing psychologists immediately upon their appointment and qualification as members of the board.

L.1966, c. 282, s. 11.



Section 45:14B-12 - Removal; Hearing; Written Notice

45:14B-12. Removal; hearing; written notice
The Governor shall have power to remove from office any member of the board for incompetence, neglect of duty, unprofessional conduct or moral turpitude; but no board member may be thus removed until after a public hearing of the charges against him, and at least 30 days prior written notice to such accused member of the charges against him and of the date fixed for such hearing.

L.1966, c. 282, s. 12.



Section 45:14B-13 - Meetings; Chairman, Vice-chairman And Secretary; Seal; Quorum; Rules And Regulations; Issuance Of Permit Or License; Expenses; Subpoenas

45:14B-13. Meetings; chairman, vice-chairman and secretary; seal; quorum; rules and regulations; issuance of permit or license; expenses; subpoenas
The board shall, at its first meeting, to be called by the Governor as soon as may be following the appointment of its members, and at all annual meetings, to be held in June of each year thereafter, organize by electing from among its members a chairman, vice-chairman and secretary whose election shall be subject to the approval of the Attorney General. Such officers shall serve until the following June 30 and until their successors are appointed and qualified. The board shall adopt a seal which shall be affixed to all licenses issued by the board. The board shall administer and enforce the provisions of this act. The board shall hold at least one regular meeting each year; but additional meetings may be held upon call of the chairman or at the written request of any 2 members of the board. Four members of the board shall constitute a quorum and no action at any meeting shall be taken without at least 3 votes in accord. The board shall from time to time adopt such rules and regulations and such amendments thereof and supplements thereto as it may deem necessary to enable it to perform its duties under and to carry into effect the provisions of this act. The board shall examine and pass on the qualifications of all applicants for permits or licenses under the act, and shall issue a permit or license to each qualified successful applicant therefor, attesting to his professional qualifications to engage in the practice of psychology.

Each member of the board shall be reimbursed for actual expenses reasonably incurred in the performance of his duties as a member of or on behalf of the board.

Subject to the approval of the Attorney General, the board shall be empowered to hire such assistants as it may deem necessary to carry on its activities. All expenditures deemed necessary to carry out the provisions of this act shall be paid by the State Treasurer from the license fees and other sources of income of the board, within the limits of available appropriations according to law, but in no event shall expenditures exceed the revenues of the board during any fiscal year. The board, through its chairman or secretary, may issue subpoenas to compel the attendance of witnesses to testify before the board and produce relevant books, records and papers before the board and may administer oaths in taking testimony, in any matter pertaining to its duties under the act (including, without limitation, any hearing authorized or required to be held by the board under any provisions of this act), which subpoenas shall issue under the seal of the board and shall be served in the same manner as subpoenas issued out of the Superior Court. Every person who refuses or neglects to obey the command of any such subpoena, or who, after hearing, refuses to be sworn and testify, shall, in either event, be liable to a penalty of $50.00 to be sued for in the name of the board in any court of competent jurisdiction, which penalty when collected shall be paid to the secretary of the board.

L.1966, c. 282, s. 13.



Section 45:14B-14 - Application For License; Contents

45:14B-14. Application for license; contents
Each person desiring to obtain a license as a practicing psychologist shall make application therefor to the board upon such form and in such manner as the board shall prescribe and shall furnish evidence satisfactory to the board that he:

(a) Is at least 21 years of age;

(b) Is of good moral character;

(c) Is not engaged in any practice or conduct which would be a ground for refusing to issue, suspending or revoking a license issued pursuant to this act;

(d) Qualifies for licensing by an examination of credentials or for admission to an assembled examination to be conducted by the board.

L.1966, c. 282, s. 14.



Section 45:14B-17 - Persons Applying After January 1, 1968; Qualifications For Admission To Assembled Examination

45:14B-17. Persons applying after January 1, 1968; qualifications for admission to assembled examination
Any person applying to the board, after January 1, 1968, may be admitted to an assembled examination if he meets the qualifications set forth in section 14(a), (b) and (c) and provides evidence satisfactory to the board that he:

(a) Has received the degree of Doctor of Philosophy in psychology from a recognized educational institution, or in lieu of such degree, a doctoral degree in a closely allied field if it is the opinion of the board that the training required therefor is substantially similar, or has otherwise had training in psychology deemed equivalent by the board;

(b) Has engaged for the equivalent of at least 2 years full time, at least 1 year of which was subsequent to his receiving the doctoral degree, in professional employment in the practice of psychology under the supervision of a licensed psychologist or of one clearly eligible for licensure in the opinion of the board, which employment the board deems sufficient to warrant its opinion that the applicant is competent to engage in the practice of psychology as a licensed psychologist, subject to his satisfying the other requirements for such license specified in this act.

L.1966, c. 282, s. 17.



Section 45:14B-18 - Conduct Of Examinations

45:14B-18. Conduct of examinations
The board shall conduct assembled examinations at least once a year at a time and place to be designated by it. Assembled examinations shall be written and, if the board deems advisable, oral. In any written examination each applicant shall be designated by a number so that his name shall not be disclosed to the board until examinations have been graded. Examinations shall include questions in such theoretical and applied fields as the board deems most suitable to test an applicant's knowledge and competence to engage in the practice of psychology. An applicant shall be held to have passed an examination upon the affirmative vote of at least 4 members of the board.

L.1966, c. 282, s. 18.



Section 45:14B-19 - Failure To Pass Examination; Reexamination

45:14B-19. Failure to pass examination; reexamination
Any person who shall have failed an examination conducted by the board may not be admitted to a subsequent examination for a period of at least 6 months.

L.1966, c. 282, s. 19.



Section 45:14B-20 - License Without Examination

45:14B-20. License without examination
The board may issue a license by an examination of credentials to any applicant who presents evidence that he (a) is licensed or certified as a psychologist in another State with requirements for said license or certificate such that the board is of the opinion that said applicant is competent to engage in the practice of psychology in this State or (b) holds a diploma from a nationally recognized psychological board or agency.

L.1966, c. 282, s. 20.



Section 45:14B-23 - Renewal; Application Forms

45:14B-23. Renewal; application forms
On or before April 15 in each year the secretary of the board shall forward to the holder a form of application for renewal thereof. Upon the receipt of the completed form and the renewal fee on or before June 30 the secretary shall issue a new license for the year commencing July 1. Any application for renewal of a license which has expired shall in addition require the payment of a reregistration fee, or in such cases as the board may by rule prescribe, by a new application fee.

L.1966, c. 282, s. 23.



Section 45:14B-25 - Reinstatement

45:14B-25. Reinstatement
Application may be made to the board for reinstatement, at any time after the expiration of 1 year from the date of revocation of a license. Such application shall be in writing and shall be accompanied by the reinstatement fee. The board shall not reinstate any applicant, unless satisfied that he is competent to engage in the practice of psychology, and, if it deems same necessary for such determination, may require the applicant to pass an examination.

L.1966, c. 282, s. 25.



Section 45:14B-28 - Confidential Relations And Communications.

45:14B-28 Confidential relations and communications.

28.The confidential relations and communications between and among a licensed practicing psychologist and individuals, couples, families or groups in the course of the practice of psychology are placed on the same basis as those provided between attorney and client, and nothing in this act shall be construed to require any such privileged communications to be disclosed by any such person.

There is no privilege under this section for any communication: (a) upon an issue of the client's condition in an action to commit the client or otherwise place the client under the control of another or others because of alleged incapacity, or in an action in which the client seeks to establish his competence or in an action to recover damages on account of conduct of the client which constitutes a crime; or (b) upon an issue as to the validity of a document as a will of the client; or (c) upon an issue between parties claiming by testate or intestate succession from a deceased client.

L.1966,c.282,s.28; amended 1981, c.303, s.1; 1994, c.134, s.11; 1997, c.379, s.11.



Section 45:14B-29 - Disposition Of Fees, Fines, Penalties And Other Moneys

45:14B-29. Disposition of fees, fines, penalties and other moneys
All fees, fines, penalties and other moneys derived from the operation of this act shall be paid to the board and by it remitted to the State Treasurer.

L.1966, c. 282, s. 29.



Section 45:14B-30 - Partial Invalidity

45:14B-30. Partial invalidity
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect any other provisions or applications of the act which can be given effect without such invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1966, c. 282, s. 30.



Section 45:14B-31 - Definitions

45:14B-31. Definitions
As used in this act:

a. "Administrative information" means a patient's name, age, sex, address, educational status, identifying number, date of onset of difficulty, date of initial consultation, dates and character of sessions (individual or group), and fees;

b. "Diagnostic information" means therapeutic characterizations which are of the types that are found in the Diagnostic and Statistical Manual of Mental Disorders (DSM III), of the American Psychiatric Association, or other professionally recognized diagnostic manual;

c. "Disclose" means to communicate any information in any form;

d. "Independent professional review committee" means that group of licensed psychologists established pursuant to section 14 of this act by the State Board of Psychological Examiners;

e. "Third-party payor" means any provider of benefits for psychological services, including but not limited to insurance carriers and employers, whether on an indemnity, reimbursement, service or prepaid basis, but excluding governmental agencies;

f. "Usual, customary or reasonable." In applying this standard the following definitions are applicable:

(1) "Usual" means a practice in keeping with the particular psychologist's general mode of operation;

(2) "Customary" means that range of usual practices provided by psychologists of similar education, experience, and orientation within a similar geographic or socioeconomic area;

(3) "Reasonable" means that there is an acceptable probability that the patient will realize a significant benefit from the continuation of the psychological treatment.

In applying the standards of "usual, customary, and reasonable," the following guidelines are applicable: If a psychological treatment is "usual" or "customary," an inference that the treatment is also "reasonable" is warranted. If the treatment is neither "usual" nor "customary," then it shall satisfy the criterion of "reasonable."

L. 1985, c. 256, s. 1.



Section 45:14B-32 - Disclosure To Third-party Payor

45:14B-32. Disclosure to third-party payor
A patient who is receiving or has received treatment from a licensed, practicing psychologist may be requested to authorize the psychologist to disclose certain confidential information to a third-party payor for the purpose of obtaining benefits from the third-party payor for psychological services, if the disclosure is pursuant to a valid authorization as described in section 6 of this act and the information is limited to:

a. Administrative information;

b. Diagnostic information;

c. The status of the patient (voluntary or involuntary; inpatient or outpatient);

d. The reason for continuing psychological services, limited to an assessment of the patient's current level of functioning and level of distress (both described by the terms mild, moderate, severe or extreme);

e. A prognosis, limited to the estimated minimal time during which treatment might continue.

L. 1985, c. 256, s. 2.



Section 45:14B-33 - Independent Review

45:14B-33. Independent review
If the third-party payor has reasonable cause to believe that the psychological treatment in question may be neither usual, customary nor reasonable, the third-party payor may request, and compensate reasonably for, an independent review of the psychological treatment by an independent professional review committee. The request shall be made in writing to the treating psychologist. No third-party payor having such reasonable cause shall terminate benefits without following the procedures set forth in section 4 of this act.

L. 1985, c. 256, s. 3.



Section 45:14B-34 - Review Procedure

45:14B-34. Review procedure
Within 10 days of the receipt of the request for review by a third-party payor, the treating psychologist shall notify the State Board of Psychological Examiners of the request. Pursuant to the provisions of section 14 of this act, the State Board of Psychological Examiners shall, within 10 days of the notification, inform the treating psychologist of two or more members of the independent professional review committee who shall be known as "reviewers" and who shall conduct the review. Under these circumstances, the patient may, pursuant to a valid authorization as described in section 6 of this act, authorize the treating psychologist to disclose to the reviewers the requested confidential information concerning his treatment. This information shall be disclosed only in accordance with the following procedure described in this section and shall not be disclosed to a third-party payor or any person other than the reviewers and shall not contain any reference to the patient's identification but rather shall refer to an identification number assigned by the third-party payor. If the patient gives a valid written authorization, the reviewers shall, pursuant to the following review procedure and within 20 days from their receipt of the review request from the State Board of Psychological Examiners, certify in writing to the third-party payor whether or not in their opinion the treatment in question is usual, customary or reasonable or if they are unable to make that determination. The treatment review shall take place as follows:

a. The treating psychologist shall provide in writing to the reviewers the following information: the case identification number; the status of the patient; duration and frequency of treatment; the diagnosis; the prognosis; and the level of functioning and the level of distress, both described by the terms mild, moderate, severe or extreme. If on the basis of this information the reviewers can certify that the treatment is usual, customary or reasonable, no further review shall be necessary at that time.

b. If the reviewers cannot make this determination from the information provided, the reviewers shall request the treating psychologist to provide a written statement describing his customary mode of treatment for the particular diagnosis given. If, on the basis of this information, the reviewers can certify that the treatment is usual, customary or reasonable, no further review shall be conducted at that time.

c. If the reviewers cannot make this determination from the information provided, they shall request the treating psychologist to provide details and circumstances concerning the case under review. The reviewers shall then certify to the third-party payor their conclusion as to whether or not the treatment in question is usual, customary or reasonable, and the date and length of time of the consultation.

d. A negative conclusion by the reviewers pursuant to this section shall not be used retroactively as a basis for denying benefits for the treatment furnished prior to the review request by the third-party payor, unless the claim for reimbursement involves fraud or was not filed in a timely manner.

L. 1985, c. 256, s. 4.



Section 45:14B-35 - Not Waiver Of Privilege

45:14B-35. Not waiver of privilege
The authorization and disclosure of confidential information pursuant to the provisions of section 2 or 4 of this act shall not constitute a waiver of the privilege accorded by section 28 of P.L. 1966, c. 282 (C. 45:14B-28), and the third-party payor and the members of the independent professional review committee are subject to the provisions of that section.

L. 1985, c. 256, s. 5.



Section 45:14B-36 - Valid Authorization.

45:14B-36 Valid authorization.

6.A valid authorization for the purpose of P.L.1985, c.256 (C.45:14B-30 et seq.) shall:

a.Be in writing;

b.Specify the nature of the information to be disclosed, the person authorized to disclose the information, to whom the information may be disclosed, the specific purposes for which the information may be used, both at the time of disclosure and at any time in the future;

c.Specify that the patient is aware of the statutory privilege accorded by section 28 of P.L.1966, c.282 (C.45:14B-28) to confidential communications between a patient and a licensed psychologist;

d.State that the consent is subject to revocation at any time;

e.Be signed by the patient or the person authorizing the disclosure. If the patient is adjudicated incapacitated or is deceased, the authorization shall be signed by the patient's legally authorized representative. When the patient is more than 14 years of age but has not yet reached majority, the authorization shall be signed by the patient and by the patient's parent or legal guardian. When the patient is less than 14 years of age, the authorization shall be signed only by the patient's parent or legal guardian; and

f.Contain the date upon which the authorization was signed.

L.1985, c.256, s.6; amended 2013, c.103, s.125.



Section 45:14B-37 - Authorization Restrictions

45:14B-37. Authorization restrictions
Any authorization executed pursuant to this act shall apply only to the disclosure of information which exists as of the date the authorization is signed and shall not be effective more than one year from that date.

L. 1985, c. 256, s. 7.



Section 45:14B-38 - Copy To Authorizer

45:14B-38. Copy to authorizer
A copy of the authorization shall be provided to the person authorizing the disclosure.

L. 1985, c. 256, s. 8.



Section 45:14B-39 - Further Disclosure Limited

45:14B-39. Further disclosure limited
Information disclosed pursuant to section 2 of this act shall not be further disclosed by the third-party payor or to any other party or in any legal proceeding without valid authorization, unless disclosure is otherwise required by law or when relevant to legal disputes between the third-party payor and the patient with regard to a determination of the entitlement to, or the amount of, payment of benefits for psychological services.

L. 1985, c. 256, s. 9.



Section 45:14B-40 - For Specified Purposes Only

45:14B-40. For specified purposes only
Disclosure of information pursuant to section 2 or 4 of this act is limited to the purposes specified in the authorization. Information disclosed pursuant to section 2 shall not be revealed by a third-party payor to any of its directors, officers, employees or consultants other than those authorized by the third-party payor to effectuate the purposes specified in the authorization, except as provided in section 9 of this act.

L. 1985, c. 256, s. 10.



Section 45:14B-41 - Written Revocation

45:14B-41. Written revocation
A patient who authorizes disclosure of confidential information under section 2 or 4 of this act may revoke that authorization by providing a written revocation to the recipient named in the authorization and to the psychologist authorized to disclose the information. The revocation shall be effective upon receipt. After the effective date of revocation, no information may be disclosed pursuant to the authorization; however, information previously disclosed may be used for the purposes stated in the written authorization.

L. 1985, c. 256, s. 11.



Section 45:14B-42 - Violations; Penalties

45:14B-42. Violations; penalties
Any person who negligently violates the provisions of this act shall be liable in an amount equal to the damages sustained by the patient plus the costs of the action and reasonable attorney's fees. Any person who recklessly or intentionally violates the provisions of this act shall be liable in damages sustained by the patient in an amount not less than $5,000.00 plus the costs of the action and reasonable attorney's fees. In either case, either party is entitled to a trial by jury upon request. Any liability imposed for violation of this act is in addition to, and not in lieu of, any civil or administrative remedy, penalty, or sanction otherwise authorized by law.

L. 1985, c. 256, s. 12.



Section 45:14B-43 - Waiver Void

45:14B-43. Waiver void
Any consent or agreement purporting to waive the provisions of this act shall be against public policy and void.

L. 1985, c. 256, s. 13.



Section 45:14B-44 - Professional Review Committee

45:14B-44. Professional review committee
The State Board of Psychological Examiners shall promulgate rules and regulations to establish an independent professional review committee whose members shall serve for a three-year term. Members of the independent professional review committee shall be psychologists who have been licensed in the State of New Jersey for the preceding five years and who are currently and have been for the preceding five years engaged for the majority of their professional work in the practice of psychotherapy. The independent professional review committee shall include three or more psychologists in each of the major theoretical orientations. The State Board of Psychological Examiners may fill vacancies on the committee which may from time to time occur, but no person who has served for a full term shall succeed himself.

L. 1985, c. 256, s. 14, eff. July 31, 1985.



Section 45:14B-45 - Rules, Regulations; Report

45:14B-45. Rules, regulations; report
The State Board of Psychological Examiners shall promulgate rules and regulations to effectuate the purposes of this act, including the establishment of procedural standards for the independent professional review committee and shall seek input from all interested parties on all issues raised in this act. A report shall be submitted by the State Board of Psychological Examiners to the Director of the Division of Consumer Affairs on the implementation of this act within a reasonable period of time.

L. 1985, c. 256, s. 15, eff. July 31, 1985.



Section 45:14B-46 - Regulatory Authority Unaffected

45:14B-46. Regulatory authority unaffected
Nothing in this act shall be construed to limit the legal authority of the State Board of Psychological Examiners to regulate the practice of psychology in the State of New Jersey.

L. 1985, c. 256, s. 16.



Section 45:14B-47 - Continuing Education For Certain Practicing Psychologists.

45:14B-47 Continuing education for certain practicing psychologists.

1. a. The State Board of Psychological Examiners shall require each person licensed as a practicing psychologist, as a condition for biennial license renewal pursuant to section 1 of P.L.1972, c.108 (C.45:1-7), to complete 40 credits of continuing psychology education, four credits of which shall be educational programs or topics related to domestic violence.

b.The board shall:

(1)Establish standards for continuing psychology education, including the nature of qualifying experience and amount of applicable credits for such qualifying experience, and the subject matter and content of courses of study; and

(2)Accredit education programs offering credit toward continuing psychology education requirements or recognize national or State organizations that may accredit education programs.

c.The board may, in its discretion, waive requirements for continuing education as set forth in subsection a. of this section on an individual basis for reasons of hardship such as illness or disability, retirement of license, or other good cause. A waiver shall apply only to the current biennial renewal period at the time of board issuance.

d.The board shall only approve programs that are provided on a nondiscriminatory basis.

e.Prior to license renewal, each licensee shall submit to the board proof of completion of the required number of hours of continuing psychology education.

L.2015, c.131, s.1.



Section 45:14BB-1 - Short Title.

45:14BB-1 Short title.

1.This act shall be known and may be cited as the "Psychoanalysts State Certification Act."

L.2000,c.57,s.1.



Section 45:14BB-2 - Findings, Declarations Relative To Certification Of Psychoanalysts.

45:14BB-2 Findings, declarations relative to certification of psychoanalysts.

2.The Legislature finds and declares that the public interest requires the establishment of clear certification standards for psychoanalysts; and that the health and welfare of the residents of the State will be protected by identifying to the public those individuals who are qualified to call themselves State certified psychoanalysts.

L.2000,c.57,s.2.



Section 45:14BB-3 - Definitions Relative To Certification Of Psychoanalysts.

45:14BB-3 Definitions relative to certification of psychoanalysts.

3.As used in this act:

"Advisory committee" means the Certified Psychoanalysts Advisory Committee established pursuant to section 4 of this act.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety or his designee.

"National psychoanalytic association" means a national professional organization of psychoanalysts that conducts on-site visits of psychoanalytic institutes applying for association membership.

"Psychoanalytic services" means therapeutic services that are based on an understanding of the unconscious and how unconscious processes affect the human mind as a whole, including actions, thoughts, perceptions and emotions.

"State certified psychoanalyst" means an individual who has met the eligibility requirements contained in section 6 of this act and holds a current, valid certificate of State certification.

L.2000,c.57,s.3.



Section 45:14BB-4 - Certified Psychoanalysts Advisory Committee.

45:14BB-4 Certified Psychoanalysts Advisory Committee.

4. a. There is created within the Division of Consumer Affairs in the Department of Law and Public Safety a Certified Psychoanalysts Advisory Committee which shall serve as an advisory body to the director with respect to the State certification of psychoanalysts. The advisory committee shall consist of six members who are residents of the State, four of whom shall be State certified psychoanalysts and two of whom shall be public members. The four psychoanalyst members shall be, except for the members first appointed, State certified psychoanalysts under the provisions of this act and shall have been actively engaged in the practice of psychoanalytic services in the State for at least five years immediately preceding their appointment.

b.The Governor shall appoint the members with the advice and consent of the Senate. Each member shall be appointed for a term of three years, except that: of the members first appointed, two, one of whom shall be a public member and one of whom shall be a psychoanalyst, shall serve for a term of three years, two, one of whom shall be a public member and one of whom shall be a psychoanalyst, shall serve for terms of two years and two shall serve for a term of one year. Any vacancy in the membership of the advisory committee shall be filled for the unexpired term in the manner provided by the original appointment.

c.Members of the advisory committee shall be compensated and reimbursed for expenses and provided with office and meeting facilities and personnel required for the proper conduct of the business of the advisory committee.

d.The advisory committee shall organize within 30 days after the appointment of its members and shall annually elect from among its members a chairperson and vice-chairperson, and a secretary who need not be a member of the committee. The advisory committee may meet as necessary to discharge its duties and shall meet at the call of the director. A majority of the committee membership shall constitute a quorum.

e.The advisory committee shall advise and make recommendations to the director with respect to State certification of psychoanalysts.

L.2000,c.57,s.4.



Section 45:14BB-5 - Responsibilities Of Director.

45:14BB-5 Responsibilities of director.

5.The director shall:

a.Review the qualifications of applicants for certification;

b.Insure the proper conduct and standards of examinations;

c.Issue and renew biennial certificates of State certification for psychoanalysts pursuant to this act;

d.Refuse to admit a person to an examination or refuse to issue or suspend, revoke or fail to renew the certificate of State certification of a psychoanalyst pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

e.Maintain a record of every psychoanalyst certified in this State, their places of business, place of residence and the date and number of their certificate of certification;

f.Prescribe or change the charges for examinations, certification, renewals and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.); and

g.Adopt standards for and approve continuing education requirements.

L.2000,c.57,s.5.



Section 45:14BB-6 - Requirements For Certification As Psychoanalyst.

45:14BB-6 Requirements for certification as psychoanalyst.

6.To be eligible to be certified as a psychoanalyst, an applicant shall:

a.Be at least 18 years of age;

b.Be of good moral character;

c.Have received a master's degree from an accredited institution of higher education;

d.Have received a graduate certificate in psychoanalysis from a free-standing psychoanalytic institute that is chartered by a state or foreign government and approved by the director or accredited by a national psychoanalytic association and approved by the director; and

e.Have successfully passed an examination approved by the director, in consultation with the advisory committee, to determine the applicant's competence to practice psychoanalytic services.

L.2000,c.57,s.6.



Section 45:14BB-7 - Contents Of Examination; Administration.

45:14BB-7 Contents of examination; administration.

7. a. The examination required by subsection e. of section 6 of this act shall cover the theories relating to an applicant's psychoanalytic educational background. The director may use psychoanalytic tests utilized by state or foreign psychoanalytic training institutions or by national psychoanalytic associations.

b.The examination required by subsection e. of section 6 of this act shall be held within the State at least once each year at a time and place to be determined by the director, in consultation with the advisory committee, except that an examination need not be conducted when no one has applied to be examined. The director shall give adequate written notice of the examination to applicants for State certification and examination.

c.If an applicant fails an examination twice, the applicant may take a third examination not less than one year nor more than three years from the date of the applicant's initial examination. Additional examinations may be permitted in accordance with standards set by the director, after consultation with the advisory committee.

L.2000,c.57,s.7.



Section 45:14BB-8 - Issuance Of Certification.

45:14BB-8 Issuance of certification.

8.The director shall issue a certificate of State certification to any applicant who, in the opinion of the director, has satisfactorily met the requirements of this act. The director may waive the requirement under subsection d. of section 6 of this act and allow an applicant to sit for the State certification examination if in the opinion of the director, the applicant has sufficient experience in psychoanalysis and holds a current State of New Jersey license, registration, or certificate in a mental health profession.

All certificates of State certification shall be issued for a two-year period upon the payment of the certification fee prescribed by the director, after consultation with the advisory committee, and shall be renewed upon filing of a renewal application, the payment of a certification fee and presentation of satisfactory evidence that the renewal applicant has successfully completed the continuing education requirements prescribed by the director by regulation.

L.2000,c.57,s.8.



Section 45:14BB-9 - Use Of Title Restricted.

45:14BB-9 Use of title restricted.

9.No person shall use the title, "State certified psychoanalyst" or the abbreviation "SCP," unless certified pursuant to the provisions of this act.

L.2000,c.57,s.9.



Section 45:14BB-10 - Director's Discretion In Issuance Of Certification.

45:14BB-10 Director's discretion in issuance of certification.

10.The director may waive the education, experience and examination requirements for State certification pursuant to this act and issue a State certification by endorsement to any applicant who holds a current license, registration or certificate to practice psychoanalysis issued by the agency of another state or country which, in the opinion of the director, has requirements for licensure, registration or certification equivalent to or higher than those required to be certified pursuant to this act.

L.2000,c.57,s.10.



Section 45:14BB-11 - Provisions Of C.45:1-14 et Seq. Applicable.

45:14BB-11 Provisions of C.45:1-14 et seq. applicable.

11.The provisions of P.L.1978, c.73 (C.45:1-14 et seq.) shall apply to this act.

L.2000,c.57,s.11.



Section 45:14BB-12 - Rules, Regulations.

45:14BB-12 Rules, regulations.

12.The director, after consultation with the advisory committee, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.2000,c.57,s.12.



Section 45:14C-1 - Short Title

45:14C-1. Short title
Sections 1 through 27 of this act shall be known and may be cited as "The State Plumbing License Law of 1968."

L.1968, c. 362, s. 1, eff. Dec. 26, 1968.



Section 45:14C-2 - Definitions

45:14C-2. Definitions
When used in this act,

(a) "Master plumber" means a person licensed pursuant to this amendatory and supplementary act who has the qualifications, training, experience and technical knowledge necessary to properly plan, lay out, install and repair plumbing apparatus and equipment and to supervise others in the performance of such work in accordance with standards, rules and regulations established by the State board;

(b) "State board" means the State Board of Examiners of Master Plumbers established pursuant to section 3 of P.L. 1968, c. 362 (C. 45:14C-3);

(c) "Act" means this act and the rules and regulations adopted under it;

(d) "Bona fide representative" means a licensed master plumber who is the holder of not less than 10% of the issued and outstanding shares of stock in a corporation, or not less than 10% of the capital of a partnership, or not less than 10% of the ownership of any other firm or legal entity engaging in the business of plumbing contracting in the State of New Jersey;

(e) "Apprentice plumber" means any person other than a master plumber or journeyman plumber who as his principal occupation is engaged in learning and assisting in the installation of plumbing;

(f) "Journeyman plumber" means any person other than a master plumber or apprentice plumber who installs, alters, repairs and renovates plumbing in accordance with standards, rules and regulations established by the board and who works under the supervision of a master plumber;

(g) "Plumbing" means the practice, materials and fixtures used in the installation, maintenance, extension, alteration, repair and removal of all piping, plumbing fixtures, plumbing appliances and plumbing apparatus in connection with any of the following: sanitary drainage, storm facilities and building sewers to their respective final connection to an approved point of disposal, venting systems, public and private water supply systems of any premises to and within the property line of any building, structure or conveyance to their final connection with an approved supply system. Plumbing shall also mean the practice and materials used in the installation, maintenance, extension, alteration, repair or removal of storm water, refrigeration and air conditioning drains, liquid waste or sewage;

(h) "Plumbing contractor" means any licensed master plumber, firm, partnership, corporation or other legal entity which undertakes or offers to undertake for another the planning, laying out, supervising, installing or making of additions, alterations and repairs in the installation of plumbing. In order to act as "a plumbing contractor," a licensed master plumber shall be the holder of not less than 10% of the issued and outstanding shares of stock in the corporation, or not less than 10% of the capital of the partnership, or not less than 10% of the ownership of any other firm or legal entity engaging in the business of plumbing contracting in the State and shall employ either journeymen plumbers or apprentice plumbers or both.

L. 1968, c. 362, s. 2; amended 1987,c.442,s.1.



Section 45:14C-3 - State Board Of Examiners Of Master Plumbers; Membership; Terms; Removal

45:14C-3. State board of examiners of master plumbers; membership; terms; removal
There is created hereunder a State Board of Examiners of Master Plumbers in the Department of Law and Public Safety, consisting of 7 citizens to be appointed by the Governor, without regard to political affiliation, and except as to members first appointed, for terms of 4 years and until the appointment of their successors. Of the members first appointed 2 shall be appointed for terms of 1 year, 2 for 2 years, 2 for 3 years and one for 4 years. Three members shall be master plumbers of at least 10 years experience, one shall be a local plumbing inspector who has held such appointment for at least 10 years, one shall be a journeyman plumber of at least 10 years experience and 2 shall be representatives of the public having no association with the plumbing industry.

No member shall be eligible for appointment for more than 2 terms. Appointments to fill vacancies on the board shall be made for the remainder of the unexpired term.

Members of the board shall be subject to removal by the Governor for cause.

L.1968, c. 362, s. 3, eff. Dec. 26, 1968.



Section 45:14C-4 - Compensation

45:14C-4. Compensation
Each member of the State board shall receive $25.00 for each day of actual service in attending meetings of the board at which business is transacted and in addition shall be entitled to be reimbursed for his necessary traveling expenses; provided such compensation in any fiscal year shall not exceed $1,000.00 per member.

L.1968, c. 362, s. 4, eff. Dec. 26, 1968.



Section 45:14C-6 - Organization Of Board; Officers; Executive Secretary; Clerical Assistants; Expenses And Expenditures

45:14C-6. Organization of board; officers; executive secretary; clerical assistants; expenses and expenditures
The State board shall organize annually by the selection from among its members of a chairman, a vice-chairman and a secretary, subject to the approval of the Attorney General. Such officers shall so serve without additional compensation. The chairman, vice-chairman and secretary shall serve in such capacities for a period of 1 year or until their successors are selected. Vacancies in such offices shall be filled for the unexpired terms by the State board in the manner set forth above. The State board with the approval of the Attorney General is authorized to appoint an executive-secretary without regard to the provisions of Title 11, Civil Service and such clerical assistants as may be required and within the limits of available appropriations and to fix their compensation. The State board is hereby authorized to incur such other necessary expenses, within available appropriation therefor, as may be required to carry out its functions and purpose. All moneys received by the State board shall be remitted to the State Treasury. All expenditures deemed necessary to carry out the provisions of this act shall be paid by the State Treasurer from the license fees and other sources of income of the board, within the limits of available appropriations according to law, but in no event shall expenditures exceed the revenues of the board during any fiscal year.

L.1968, c. 362, s. 6, eff. Dec. 26, 1968.



Section 45:14C-7 - Rules And Regulations

45:14C-7. Rules and regulations
The State board may adopt, amend and promulgate such rules and regulations which may be necessary to carry out the provisions of this act; provided, however, that the board's jurisdiction shall not include the regulation or determination of matters relating to trade or craft jurisdiction or the determination of whether any particular class of employee is entitled to perform any particular work.

L.1968, c. 362, s. 7, eff. Dec. 26, 1968.



Section 45:14C-8 - Witnesses; Oaths And Affirmations

45:14C-8. Witnesses; oaths and affirmations
The State board, under the hand of its chairman and the seal of the State board, may subpoena witnesses and compel their attendance before it and may require the production of such papers or documents in any matter involving proceedings for the revocation, refusal to issue, or suspension of any State license issued hereunder. Any member of the State board may administer oaths or affirmations to witnesses appearing before the State board.

L.1968, c. 362, s. 8, eff. Dec. 26, 1968.



Section 45:14C-9 - Records Of Proceedings

45:14C-9. Records of proceedings
The State board shall keep a record of all proceedings conducted before it.

L.1968, c. 362, s. 9, eff. Dec. 26, 1968.



Section 45:14C-10 - Register Of Applications For State Licenses, Certificates Of Certification.

45:14C-10 Register of applications for State licenses, certificates of certification.

10.The State board shall keep a register of all applications for State licenses and certificates of certification, which register shall show: (a) name, age and residence of the applicant, (b) date of application, (c) principal place of business of applicant, (d) name and address of employer firm or corporation, if not self-employed, (e) whether or not an examination was required, (f) whether the applicant was accepted or rejected, (g) the number of the license or certificate of certification, if issued, (h) the date of the action of the State board, and (i) any other information prescribed by the State board.

Amended 2003, c.205, s.7.



Section 45:14C-10.1 - State Board Register.

45:14C-10.1 State board register.

2.The State board shall keep a register of all applications by individuals registering as journeymen plumbers, and apprentice plumbers enrolled in a plumbing apprenticeship program accredited and approved by the United States Department of Labor, which register shall include the following information: (1) name, address, telephone number, age and social security number of the apprentice or journeyman plumber; (2) date and type of registration application; (3) name, address and telephone number of the plumbing contractor employing the apprentice or journeyman plumber; (4) whether the applicant was accepted or rejected, and in the case of a rejection, the reasons for that action; (5) the registration number, if issued; (6) the date of the action by the State board; and (7) any other information the State board deems necessary.

L.1998,c.96,s.2.



Section 45:14C-10.2 - Application For Registration; Fees.

45:14C-10.2 Application for registration; fees.

3.On and after the effective date of P.L.1998, c.96, any person desiring to register as an apprentice or journeyman plumber shall make application to the State board to be so registered and shall pay all the fees required in connection therewith, which fees shall be established, prescribed or changed by the State board to the extent necessary to defray all proper expenses incurred by the State board to administer the provisions of this act. However, fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

L.1998,c.96,s.3.



Section 45:14C-11 - Application; Fees

45:14C-11. Application; fees
On and after the effective date of this act, any person desiring to obtain a State master plumber's license shall make application to the State board to be licensed as described herein and shall pay all the fees required in connection therewith, and be examined as herein required.

L.1968, c. 362, s. 11, eff. Dec. 26, 1968.



Section 45:14C-12.1 - Examination Waiver

45:14C-12.1. Examination waiver
The State board shall, upon application to it and payment of the prescribed fee, issue a State master plumber's license without examination to any person who held a plumber's license issued by a municipality, local board of health or other agency for at least five years prior to the effective date of this 1987 amendatory and supplementary act and who demonstrates to the board's satisfaction that the experience qualifies the applicant to fulfill the responsibilities of a master plumber. Application pursuant to this section shall be made within six months of the effective date of this amendatory and supplementary act.

L. 1987, c. 442, s. 6.



Section 45:14C-12.2 - Ban On New Municipal Licenses

45:14C-12.2. Ban on new municipal licenses
On or after the effective date of this 1987 amendatory and supplementary act, a municipality, local board of health or any other agency shall not issue any plumber's license.

L. 1987, c. 442, s. 7.



Section 45:14C-12.3 - Exclusive Licensing Procedure

45:14C-12.3. Exclusive licensing procedure
8. a. On or after the effective date of this 1987 amendatory and supplementary act, a person shall not work as a master plumber or use the title or designation of master plumber unless licensed pursuant to the provisions of this amendatory and supplementary act.

b. On or after the effective date of this 1987 amendatory and supplementary act, a person, firm, partnership, corporation or other legal entity shall not engage in the business of plumbing contracting or advertise in any manner as a plumbing contractor or use the title or designation of plumbing contractor unless authorized to act as a plumbing contractor pursuant to the provisions of this amendatory and supplementary act. In addition to any penalty authorized pursuant to the provisions of section 12 of P.L.1978, c.73 (C.45:1-25), any person, firm, partnership, corporation or other legal entity which violates any provision of this subsection shall be guilty of a disorderly persons offense.

L.1987,c.442,s.8; amended 1992,c.62.



Section 45:14C-12.4 - Exemption

45:14C-12.4. Exemption
The provisions of this amendatory and supplementary act shall not apply to a single family home owner who performs plumbing work on his own dwelling.

L. 1987, c. 442, s. 9.



Section 45:14C-14 - Municipal Inspection Power

45:14C-14. Municipal inspection power
This act shall not deny to any municipality the power to inspect plumbing work or plumbing equipment or the power to regulate the standards and manner in which plumbing work shall be done, but no municipality, local board of health or other agency shall require any master plumber licensed under this act or any master plumber or plumbing contractor authorized to engage in the business of plumbing contracting under this act to obtain any additional license, apply for or take any examination or pay any licensing fee.

L. 1968, c. 362, s. 14; amended 1987,c.442,s.2.



Section 45:14C-15 - Qualifications

45:14C-15. Qualifications
15. Not less than 30 days and no more than 60 days prior to the date set for the examination for a master plumber's State license, every person, except as herein provided, desiring to apply for a State license, who shall meet the qualifications as set forth herein, shall deliver to the State board, personally or by certified mail, return receipt requested, postage prepaid, a certified check or money order payable to the Treasurer of the State of New Jersey in the required amount as set forth herein, together with such written application as shall be required by the State board, completed as therein described, and together with proof of qualifications as described hereunder.

The qualifications which shall be met and satisfied shall be as follows:

a.The person shall be 21 or more years of age and a citizen or legal resident of the United States; and

b. (1) The person shall have been engaged or employed in the plumbing trade for a period of five years preceding the date of his application for a State license. One of the five years shall have been spent while engaged or employed as a journeyman plumber. Four years of the five years shall have been spent in a plumbing apprenticeship program accredited and approved by the United States Department of Labor, with proof of passage and successful completion of this program while actively engaged or employed as a plumbing apprentice. For a period of four years following the effective date of P.L.1998, c.96, each year of employment in the plumbing trade or enrollment in a formal plumbing apprenticeship program shall be accepted by the State board in lieu of one year's enrollment in a plumbing apprenticeship program accredited and approved by the United States Department of Labor, up to a maximum total credit of four years; or

(2)The person shall have been awarded a bachelor's degree in mechanical, plumbing or sanitary engineering from an accredited college or university in the United States which the board finds acceptable and in addition shall have been engaged or employed in the practical work of installing plumbing systems for one year as an apprentice or journeyman plumber.

Proof of compliance with such qualifications or those in lieu thereof shall be submitted to the State board in writing, sworn to by the applicant, and such written proof shall be accompanied by two recent photographs of the applicant.

l.1968,c.362,s.15; amended 1987, c.442, s.3; 1998, c.96, s.1; 2001, c.37



Section 45:14C-16 - Examinations; Fees

45:14C-16. Examinations; fees
(a) Every State master plumber's license examination shall be substantially uniform and shall be designed so as to establish the competence and qualifications of the applicant to perform the type of work and business as described by this act. The examination may be theoretical or practical in nature, or both.

(b) The examination shall be held at least 4 times a year, at Trenton or such other place as the State board shall deem necessary. Public notice of the time and place of the examination shall be given.

(c) No person who has failed the examination shall be eligible to be reexamined for a period of 6 months from the date of the examination failed by such person.

(d) The following shall be the fees charged by the State board:

First application for master plumber's license .......... $100.00

Annual renewal of master plumber's State license .......... $ 50.00

Re-examination for master plumber's State examination .......... $ 35.00



Any licensed master plumber, however, who serves as a plumbing inspector pursuant to the "State Uniform Construction Code Act," and who presents satisfactory evidence to the State board indicating same, shall not be required to pay the master plumber's license renewal fee; provided, however, that said license shall be invalid during such period of service as plumbing inspector. Upon termination of service as a plumbing inspector, the licensee shall present satisfactory evidence to the State board indicating same, whereupon the master plumber's license shall become valid, subject to other requirements of this act.

L.1968, c. 362, s. 16, eff. Dec. 26, 1968. Amended by L.1979, c. 62, s. 1, eff. April 4, 1979.



Section 45:14C-17 - Issuance Of License Without Examination

45:14C-17. Issuance of license without examination
The State board shall, upon application to it and the payment of the prescribed fee, issue a State master plumber's license without examination to any person who, within 6 months following the effective date of this act, submits satisfactory evidence that he has been employed or engaged in the business of plumbing for 5 years prior to the date of his application for a State license. The persons entitled to State license under this provision of this act shall comply with the remaining provisions of this act.

L.1968, c. 362, s. 17, eff. Dec. 26, 1968.



Section 45:14C-18 - Expiration Of License; Renewal; Exceptions.

45:14C-18 Expiration of license; renewal; exceptions.

18.Every State license issued hereunder shall automatically expire on June 30 following the date of its issuance. Licenses may be renewed annually by the State board upon written application of the holder and payment of the prescribed fee and renewal of required bond. Such license may be renewed without the holder having to be re-examined, provided said application for renewal is made within 30 days next preceding or following the scheduled expiration date. Any applicant for renewal making application at any time subsequent to the 30 days next following the scheduled expiration date may be required by the State board to be re-examined, and such person shall not continue to act as a State licensed master plumber, as described in this act, and no firm, corporation or other legal entity for which such person is the bona fide representative shall operate thereafter under a State license in the plumbing business, as described in this act, until a valid State license has been secured or is held by a bona fide representative.

Any State license expiring while the holder thereof is outside the continental limits of the United States in connection with any project undertaken by the Government of the United States shall be renewed without such holder being required to be re-examined, upon payment of the prescribed fee at any time within 4 months after such person's return to the United States.

L.1968, c.362, s.18; amended 2008, c.62, s.2.



Section 45:14C-18.1 - Continuing Education Required For Master Plumber

45:14C-18.1. Continuing education required for master plumber

1. The State Board of Examiners of Master Plumbers shall require each master plumber, as a condition for biennial license renewal pursuant to section 18 of P.L.1968, c.362 (C.45:14C-18), to complete any continuing education requirements imposed by the board pursuant to section 2 of this act.

L.1996,c.158,s.1.



Section 45:14C-18.2 - Standards For Continuing Plumbing Education

45:14C-18.2. Standards for continuing plumbing education

2. a. The board shall:

(1) Establish standards for continuing plumbing education, including the subject matter and content of courses of study, the selection of instructors, and the number and type of continuing education credits required of a licensed master plumber as a condition for biennial license renewal, except that the number of credits required shall not exceed five in any biennial license period;

(2) Approve educational programs offering credit towards the continuing plumbing education requirements; and

(3) Approve other equivalent educational programs, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b. In the case of education courses and programs, each hour of instruction shall be equivalent to one credit.

L.1996,c.158,s.2.



Section 45:14C-18.3 - Waiving Of Requirements

45:14C-18.3. Waiving of requirements

3. The board may, in its discretion, waive requirements for continuing plumbing education on an individual basis for reasons of hardship such as illness or disability, retirement of the license or other good cause.

L.1996,c.158,s.3.



Section 45:14C-18.4 - Completion Not Required For Initial Renewal Of License

45:14C-18.4. Completion not required for initial renewal of license

4. The board shall not require completion of continuing plumbing education credits for an initial renewal of license.

L.1996,c.158,s.4.



Section 45:14C-18.5 - Carrying Over Of Credits Permitted

45:14C-18.5. Carrying over of credits permitted

5. In the event a master plumber completes a number of continuing education credit hours in excess of the number required by the board pursuant to section 2 of this act, the board may allow that those credits be carried over to satisfy the master plumber's continuing education requirement for the next biennial licensure period, but shall not be applicable thereafter.

L.1996,c.158,s.5.



Section 45:14C-19 - Reciprocity With Other States

45:14C-19. Reciprocity with other States
The State board may in its discretion grant State licenses without examination to applicants so licensed by other States; provided that equal reciprocity is provided for New Jersey master plumbers by law of such applicant's domiciliary State and provided further that such sister State's standards are equal to or comparable to those of this State.

L.1968, c. 362, s. 19, eff. Dec. 26, 1968.



Section 45:14C-20 - Firm, Corporation Or Other Legal Entity Operating Without Representative

45:14C-20. Firm, corporation or other legal entity operating without representative
No firm, corporation or other legal entity operating under and by virtue of this act shall be denied the privilege of conducting and continuing the business of plumbing, by reason of the death, illness or other substantial disability of the bona fide representative of such firm, corporation or other entity, provided (a) such firm, corporation or other entity has complied with the other provisions of this act, and (b) that such firm, corporation or other entity maintains a place of business within this State, and (c) another bona fide representative of such entity obtains for a State license within 6 months from the date of such death, illness or disability. The State board may promulgate additional regulations governing the management and operation of such an entity during that period of time when such entity shall be in operation without having a bona fide representative.

L.1968, c. 362, s. 20, eff. Dec. 26, 1968.



Section 45:14C-21 - Nontransferability And Nonassignability Of Licenses

45:14C-21. Nontransferability and nonassignability of licenses
All State licenses issued hereunder shall be nontransferable and nonassignable; and at a hearing held before the State board, any license which shall have been found to have been so transferred or assigned shall be suspended or revoked by the State board upon due notice to the holder thereof. Such hearing and notice shall be conducted in accordance with the terms of this act.

L.1968, c. 362, s. 21, eff. Dec. 26, 1968.



Section 45:14C-26 - Bonds

45:14C-26. Bonds
In addition to such other bonds as may be required pursuant to contract, no master plumber who is the holder of a license under the provisions of this act shall undertake to do any plumbing work in the State of New Jersey or any political subdivision thereof unless and until he shall have first entered into a bond in favor of the State of New Jersey in the sum of $3,000.00 executed by a surety company authorized to transact business in the State of New Jersey, approved by the Department of Banking and Insurance and to be conditioned on the faithful performance of the provisions of this act. No municipality shall require any similar bond from any master plumber licensed under this act. The board shall by rule and regulation provide who shall be eligible to receive the financial protection afforded by the bond required to be filed hereunder. The aforesaid bond shall be for the term of 12 months and shall be renewed at each expiration for a similar period.

L.1968, c. 362, s. 26, eff. Dec. 26, 1968.



Section 45:14C-27 - Severability

45:14C-27. Severability
The provisions of this act are severable and if any provision of this act, or any part thereof, or the application thereof to any person or circumstances is held unconstitutional, the remaining provisions, and parts thereof, and application of such provisions, or part thereof, to other persons or circumstances shall not be affected thereby.

L.1968, c. 362, s. 27, eff. Dec. 26, 1968.



Section 45:14C-28 - Certification Required For Installation, Maintenance Of Medical Gas Piping In Certain Facilities.

45:14C-28 Certification required for installation, maintenance of medical gas piping in certain facilities.

1. a. No person shall install, improve, repair or maintain medical gas piping unless certified by the State Board of Examiners of Master Plumbers in accordance with the provisions of this act.

b.No person shall provide instruction regarding the installation, improvement, repair or maintenance of medical gas piping unless certified by the State board in accordance with the provisions of this act.

For purposes of this act, "medical gas piping" means that medical gas piping within: a health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) ; the office of a licensed dentist, or a dental clinic, as defined in section 1 of P.L.1951, c.199 (C.45:6-15.1); or an animal or veterinary facility as defined in section 1 of P.L.1983, c.98 (C.45:16-1.1), and located after the source valve and intended for patient or animal use.

L.2003, c.205, s.1; amended 2013, c.222.



Section 45:14C-29 - Eligibility For Certification.

45:14C-29 Eligibility for certification.

2. a. Except as provided in subsection b. of this section, to be eligible to be certified to install, improve, repair or maintain medical gas piping, an applicant shall be of good moral character and submit to the State board satisfactory evidence that he:

(1) (a) is a master plumber, or a journeyman plumber who has successfully completed an apprenticeship program accredited and approved by the United States Department of Labor;

(b)is an apprentice plumber who has successfully completed not less than three years of an apprenticeship program accredited and approved by the United States Department of Labor;

(c)is a pipe fitter or steam fitter employed by a plumbing contractor; or

(d)is certified in his area of expertise in accordance with the National Fire Protection Association standards;

(2)has successfully completed not less than 32 hours of classroom training relating to the most recent edition of the Standard on Gas and Vacuum Systems issued by the National Fire Protection Association; and

(3) (a) has passed an examination offered by the National Inspection Testing and Certification Corporation (NITC), or a substantially equivalent examination approved by the State board, that demonstrates the applicant's competence to install, improve, repair and maintain medical gas piping;

(b)has passed an examination as a brazer offered by the American Welding Society, and has successfully completed a training program in the installation of medical gas piping approved by a major medical gas producer; or

(c)is certified in accordance with the appropriate American Society of Sanitary Engineering standards for the operations being performed.

The successful completion of any such examination provided for in this paragraph may have been accomplished before the effective date of this act.

b.To be eligible to be certified to perform only brazing duties incidental to the installation, improvement, repair or maintenance of medical gas piping, an applicant shall be of good moral character and submit to the State board satisfactory evidence that he:

(1) (a) is a master plumber, or a journeyman plumber who has successfully completed an apprenticeship program accredited and approved by the United States Department of Labor;

(b)is an apprentice plumber who has successfully completed not less than three years of an apprenticeship program accredited and approved by the United States Department of Labor;

(c)is a pipe fitter or steam fitter employed by a plumbing contractor; or

(d)is certified in his area of expertise in accordance with the National Fire Protection Association standards;

(2)has successfully completed not less than 20 hours of classroom training relating to the performance of brazing duties required in the installation, improvement, repair or maintenance of medical gas piping; and

(3) (a) has passed an examination offered by the National Inspection Testing and Certification Corporation (NITC), or a substantially equivalent examination approved by the State board, that demonstrates the applicant's competence in performing brazing duties incidental to the installation, improvement, repair or maintenance of medical gas piping;

(b)has passed an examination as a brazer offered by the American Welding Society and has successfully completed a training program in the brazing of medical gas piping approved by a major medical gas producer; or

(c)is certified in accordance with the appropriate American Society of Sanitary Engineering standards for the operations being performed.

The successful completion of any such examination provided for in this paragraph may have been accomplished before the effective date of this act.

L.2003,c.205,s.2.



Section 45:14C-30 - Requirements For Certification.

45:14C-30 Requirements for certification.

3.To be eligible for certification to provide instruction regarding the installation, improvement, repair or maintenance of medical gas piping, an applicant shall fulfill the following requirements:

a.Be licensed as a master plumber or journeyman plumber in this State, or be a pipe fitter or steam fitter employed by a plumbing contractor; or

b.Have been actively engaged in the practice of installing medical gas piping or be certified in his area of expertise in accordance with the National Fire Protection Association standards for at least five consecutive years preceding the date of application for certification as an instructor;

c.Have successfully completed not less than 40 hours of instructional training in the field of medical gas piping installation, improvement, repair and maintenance as approved by the State board; and

d. (1) passed an examination offered by the National Inspection Testing and Certification Corporation (NITC), or a substantially equivalent examination approved by the State board, that demonstrates the applicant's competence to teach in the field of medical gas piping installation, improvement, repair and maintenance;

(2)passed an examination as a brazer offered by the American Welding Society and has successfully completed a training program in instructional training approved by a major medical gas producer; or

(3)is certified in accordance with the appropriate American Society of Sanitary Engineering standards for the operations being performed.

L.2003,c.205,s.3.



Section 45:14C-31 - Issuance Of Certificates.

45:14C-31 Issuance of certificates.
4. a. The State board shall issue a certificate of certification to any applicant who, in the opinion of the State board, has satisfactorily met the requirements of this act.

b.The State board shall by rule or regulation establish, prescribe or change the fees for certificates or other services provided by the State board pursuant to the provisions of this act. Certificates for persons certified to install, improve, repair or maintain medical gas piping, or certified as instructors regarding the installation, improvement, repair or maintenance of medical gas piping shall be issued for a period of three years and be renewable. Certificates for persons performing only brazing duties incidental to the installation, improvement, repair or maintenance of medical gas piping shall be issued for a period of one year and be annually renewable.

c.Fees shall be established, prescribed or changed by the State board to the extent necessary to defray all proper expenses incurred by the State board and any staff employed to administer this act, except that fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

d.All fees and any fines imposed by the State board shall be paid to the State board and shall be forwarded to the State Treasurer and become part of the General Fund.

L.2003,c.205,s.4.



Section 45:14C-32 - Certification For Persons Currently Engaged In Practice.

45:14C-32 Certification for persons currently engaged in practice.
5. a. Any person who engaged in the installation, improvement, repair or maintenance of medical gas piping for not less than three consecutive years preceding the enactment date of this act may acquire certification as provided in subsection a. of section 2 of this act if that person has met the requirements specified in paragraph (3) of subsection a. of section 2 of this act no later than two years following the enactment date of this act.

b.Any person who performed only brazing duties incidental to the installation, improvement, repair or maintenance of medical gas piping for not less than three consecutive years preceding the enactment date of this act may acquire certification as provided in subsection b. of section 2 of this act if that person has met the requirements specified in paragraph (3) of subsection b. of section 2 of this act no later than two years following the enactment date of this act.

L.2003,c.205,s.5.



Section 45:14C-33 - Inapplicability Of Act.

45:14C-33 Inapplicability of act.

6. The provisions of this act shall not apply to any electrical contractor licensed by the Board of Examiners of Electrical Contractors pursuant to P.L.1962, c.162 (C.45:5A-1 et seq.), and any person in his employ while performing the duties of his employment, who is acting within the scope of his profession or occupation.

L.2003,c.205,s.6.



Section 45:14D-1 - Short Title

45:14D-1. Short title
This act shall be known and may be cited as the "Public Movers and Warehousemen Licensing Act."

L.1981, c. 311, s. 1.



Section 45:14D-2 - Definitions.

45:14D-2 Definitions.

2.As used in this act:

a."Accessorial service" means the preparation of articles for shipment, including, but not limited to, the packing, crating, boxing and servicing of appliances, the furnishing of containers, unpacking, uncrating and reassembling of articles, placing them at final destination and the moving or shifting of articles from one location to another within a building, or at a single address;

b. (Deleted by amendment, P.L.2010, c.87)

c.(Deleted by amendment, P.L.1993, c.365).

d."Department" means the Department of Law and Public Safety;

e."Household goods" means personal effects, fixtures, equipment, stock and supplies or other property usually used in or as part of the stock of a dwelling, when it is put into storage or when it is transported by virtue of its removal, in whole or in part, by a householder from one dwelling to another, or from the dwelling of a householder to the dwelling of another householder, or between the dwelling of a householder and a repair or storage facility, or from the dwelling to an auction house or other place of sale. The term "household goods" shall not apply to property moving from a factory or store, except property which the householder has purchased and which is transported at his request as part of the movement by the householder from one dwelling to another;

f."Intrastate commerce" means commerce moving wholly between points within the State over all public highways, or at a single location;

g."License" means a license issued by the director;

h."Motor vehicle" means any vehicle, machine, tractor, truck or semitrailer, or any combination thereof, propelled, driven or drawn by mechanical power, and used upon the public highways in the transportation of household goods, office goods and special commodities in intrastate commerce;

i."Mover's services" means all of the services rendered by a public mover;

j."Storage services" means all of the services rendered by a warehouseman;

k."Office goods" means personal effects, fixtures, furniture, equipment, stock and supplies or other property usually used in or as part of the stock of any office, or commercial, institutional, professional or other type of establishment, when it is put into storage or when the property is transported by virtue of its removal, in whole or in part, from one location to another, but does not mean or include stock and supplies or other property usually used in or as part of the stock of any office, or commercial, institutional, professional or other type of establishment, when put into storage;

l."Person" means any individual, copartnership, association, company, or corporation, and includes any trustee, receiver, assignee, lessee, or personal representative of any person herein defined;

m."Place of business" means a business office located in New Jersey from which the mover or warehouseman conducts his daily business and where records are kept;

n."Property" means all of the articles in the definition of household goods, office goods or special commodities;

o."Public highway" or "highway" means any public street, road, thoroughfare, bridge and way in this State open to the use of the public as a matter of right for purposes of motor vehicular travel, including those that impose toll charges;

p."Public mover" or "mover" means any person who engages in the transportation of household goods, office goods or special commodities by motor vehicle for compensation in intrastate commerce between points in this State, including the moving of household goods, office goods or special commodities from one location to another at a single address, and any person who engages in the performance of accessorial services; except that the term "public mover" or "mover" shall not apply to an owner-operator, or any person who engages in, or holds himself out to the general public as engaging in, the transportation of special commodities when such commodities are not transported by virtue of a removal, in whole or in part, and who does not engage, nor hold himself out to the general public as engaging in, the transportation of household or office goods;

q."Special commodities" means uncrated or unboxed works of art, fixtures, appliances, business machines, electronic equipment, displays, exhibits, home, office, store, theatrical or show equipment, musical instruments, or other articles being put into storage or being moved, and which require the use of equipment and personnel usually furnished or employed by warehousemen or public movers, except that the provisions of P.L.1981, c.311 (C.45:14D-1 et seq.) shall not apply to any person engaged in the transportation or storage of special commodities when these commodities are not transported by virtue of a removal, in whole or in part;

r."Storage" means the safekeeping of property in a depository for compensation;

s."Tariff" means a schedule of rates and charges for the storage or transportation of property in intrastate commerce on file with the director, which shall be used, except in the use of binding estimates by movers, in computing all charges on the storage or transportation of property as of the date of the time in storage or transportation;

t."Warehouseman" means a person engaged in the business of storage;

u."Removal" means the physical relocation, in whole or in part, of either household goods, office goods or special commodities from one location to another location, including internal relocations within the same room or facility, for compensation;

v."Bill of lading" means "bill of lading" as defined by paragraph (6) of N.J.S.12A:1-201;

w."Consumer" means a person who contracts with a public mover for mover's services;

x."Contracting public mover" means a licensed public mover who contracts with an owner-operator to provide any mover's service of the licensed public mover, and is liable for any mover's services performed or agreed to be performed by the owner-operator pursuant to that contract;

y."Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety;

z."Owner-operator" means a person who owns, leases, or rents one or more motor vehicles and who uses the vehicles to provide mover's services for a contracting public mover.

L.1981, c.311, s.2; amended 1984, c.140, s.1; 1993, c.365, s.1; 1998, c.60, s.1; 2007, c.50, s.1; 2010, c.87, s.26.



Section 45:14D-3 - Exclusions

45:14D-3. Exclusions
The provisions of this act shall not be construed to include motor vehicles owned or operated by:

a. The United States, the State, or any local government, subdivision, agency or instrumentality thereof;

b. Persons transporting property in intrastate commerce without compensation or where such person is the owner of the property and the transportation is not performed as a subterfuge to avoid regulation hereunder.

L.1981, c. 311, s. 3.



Section 45:14D-6 - Powers And Duties Of Director.

45:14D-6 Powers and duties of director.

6.The director shall, in addition to such other powers and duties as the director may possess by law:

a.Administer and enforce the provisions of this act;

b.Adopt and promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act;

c.Examine and pass on the qualifications of all applicants for license under this act, and issue a license to each qualified applicant;

d.Establish professional standards for persons licensed under this act;

e.Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); except that the director shall have the right to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent books, papers, or records;

f.Conduct proceedings before any board, agency or court of competent jurisdiction for the enforcement of the provisions of this act;

g.Annually publish a list of the names, addresses and tariffs of all persons who are licensed under this act;

h.Establish reasonable requirements with respect to proper and adequate movers' and warehousemen's services and the furnishing of estimates, and prescribe a uniform system of accounts, records and reports;

i.Adopt and promulgate rules and regulations to protect the interests of the consumer, including, but not limited to, regulations concerning the contents of information brochures which a mover or warehouseman shall give to a customer prior to the signing of a contract for moving or storage services.

L.1981, c.311, s.6; amended 1993, c.365, ss.3,19; 2010, c.87, s.27.



Section 45:14D-7 - Revocation, Suspension, Nonrenewal, Nonissuance Of Licenses; Grounds, Hearing.

45:14D-7 Revocation, suspension, nonrenewal, nonissuance of licenses; grounds, hearing.

7.The director may, after notice and opportunity for a hearing, revoke, suspend or refuse to renew or issue any license issued pursuant to this act upon a finding that the applicant or holder of a license:

a.Has obtained a license by means of fraud, misrepresentation or concealment of material facts;

b.Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise or false pretense;

c.Has engaged in gross negligence or gross incompetence;

d.Has engaged in repeated acts of negligence or incompetence;

e.Has repeatedly failed to discharge contractual obligations to any person contracting for moving or storage services;

f.Has engaged in occupational misconduct;

g.Has been convicted of any crime involving moral turpitude or any crime relating adversely to the activities regulated by P.L.1981, c.311 (C.45:14D-1 et seq.). For the purpose of this subsection, a plea of guilty, non vult, nolo contendere or any other similar disposition of alleged criminal activity shall be deemed a conviction;

h.Has had his authority to engage in the activities regulated by P.L.1981, c.311 (C.45:14D-1 et seq.) revoked or suspended by any other state, agency or authority for reasons consistent with that act; or

i.Has violated or failed to comply with the provisions of P.L.1981, c.311 (C.45:14D-1 et seq.) or any regulation adopted thereunder.

The licensee or applicant shall be furnished with an official statement of the reasons for the director's proposed action and shall be afforded an opportunity for a hearing.

L.1981, c.311, s.7; amended 1984, c.140, s.3; 1993, c.365, s.4; 2010, c.87, s.28.



Section 45:14D-8 - Restoration After One Year.

45:14D-8 Restoration after one year.

8.The director may, after one year from the date of the revocation of any license, restore the license.

L.1981, c.311, s.8; amended 1993, c.365, s.5; 2010, c.87, s.29.



Section 45:14D-9 - License Required, Application, Issuance.

45:14D-9 License required, application, issuance.

9. a. It shall be unlawful for any person to engage in the business of public moving or storage unless he shall have obtained from the director a license to engage in the business and shall have a permanent place of business in this State;

b.Application for a license shall be made in writing to the director, be verified under oath by the agent in charge and shall contain the following information: (1) the name and location of the applicant; (2) description of the applicant's moving vehicles and storage facilities; (3) identification of the issuer and amount of any insurance or surety bonds maintained by the applicant. A license shall be issued to a qualified applicant if it is found that the applicant is fit, willing and able to perform the service of a mover or warehouseman, and to conform to the provisions of this act;

c.Every person advertising moving or storage services shall include in any advertisement the number of his license, and his New Jersey business address and telephone number;

d.No license shall be issued to an applicant if the applicant has: (1) committed any act which if committed by a licensee would be grounds for suspension or revocation; (2) misrepresented any material fact on his application; (3) not registered each vehicle which will be performing intrastate moves in New Jersey, except on vehicles which have been rented or leased and are operated by a public mover licensed under this act; (4) not established or maintained a place of business in New Jersey;

e.A copy of the license shall be carried on each truck, tractor, trailer or semitrailer or combination thereof at all times when the vehicle is being used in operations subject to this act.

L.1981, c.311, s.9; amended 1984, c.140, s.4; 1993, c.365, s.6; 2010, c.87, s.30.



Section 45:14D-10 - Issuance Of Receipt, Bill Of Lading, Electronic Warehouse Receipt Permitted, Certain.

45:14D-10 Issuance of receipt, bill of lading, electronic warehouse receipt permitted, certain.

10. a. Every person engaged in the business of storing or moving household goods, office goods, or special commodities for transportation in intrastate commerce shall issue a receipt or bill of lading therefor and shall be liable to the lawful holder thereof in accordance with the provisions of chapters 3, 4, 5, and 7 of Title 12A of the New Jersey Statutes. Notwithstanding any other provision of law, a receipt issued pursuant to this section shall not be denied legal effect solely because it is in electronic form, provided that both parties have affirmatively agreed to the electronic form of the receipt, the issuer affirmatively provides to the holder the receipt in an accessible form which is capable of being received, retained and accurately reproduced by the holder, and the receipt contains all legally required information.

b.A contracting public mover may permit an owner-operator providing any mover's services of the public mover to issue, using the forms of the public mover or otherwise in the name of the public mover, a bill of lading and any other documentation evidencing the performance of, or agreement to perform, any mover's services on behalf of the contracting public mover. The contracting public mover shall be liable to the holder of the bill of lading or other documentation as if it provided, or agreed to provide, the mover's services for the consumer.

L.1981, c.311, s.10; amended 2001, c.277; 2007, c.50, s.2.



Section 45:14D-11 - Observance Of Rules And Regulations.

45:14D-11 Observance of rules and regulations.

11. Every warehouseman or mover shall provide safe, proper and adequate service and shall observe the director's rules and regulations concerning the storage or transportation of property.

L.1981, c.311, s.11; amended 1993, c.365, s.7; 2010, c.87, s.31.



Section 45:14D-11.1 - Public Mover, Written Notice Provided To Consumer Of Owner Operators.

45:14D-11.1 Public mover, written notice provided to consumer of owner operators.

3. a. It shall be unlawful for a contracting public mover to utilize an owner-operator for purposes of the owner-operator providing to a consumer any mover's services of the public mover, unless the public mover provides written notice to the consumer in the order for service provided pursuant to subsection b. of this section, or in an addendum to that order, stating that the mover's services may be performed by an owner-operator. The notice shall include:

(1)(Deleted by amendment, P.L.2009, c.295)

(2)the definition of an owner-operator as provided in section 2 of P.L.1981, c.311 (C.45:14D-2), accompanied by a description of the nature of the relationship between a public mover and owner-operator and list of typical mover's services to be performed by the owner-operator; and

(3)a statement that the public mover shall be liable for all mover's services to be performed by the owner-operator.

b.The contracting public mover shall perform any physical survey, and issue the estimate and order for service to the consumer, as required by P.L.1981, c.311 (C.45:14D-1 et seq.), for those household goods, office goods, or special commodities to be transported by the owner-operator.

c.If a contracting public mover utilizes an owner-operator to perform any mover's services, the owner-operator shall deliver to the consumer with the bill of lading a written statement, on the letterhead of the contracting public mover, which designates the owner-operator that will perform the mover's services. The designation shall contain the name of the owner-operator, and include relevant contact information for the Division of Consumer Affairs, including a telephone number and e-mail address, that the consumer may use to contact the division.

L.2007, c.50, s.3; amended 2009, c.295, s.1.



Section 45:14D-12 - Limitations Of Action

45:14D-12. Limitations of action
a. All actions at law against movers or warehousemen subject to this act for recovery of charges, or any part thereof, or for the recovery of overcharges shall be begun within 2 years from the time the cause of action accrues;

b. All claims against any mover or warehouseman for damage to property shall be filed in writing with the mover or warehouseman within 90 days from the time the cause of action accrues and all suits in respect thereof shall be instituted within 2 years of the day that the mover or warehouseman has disallowed the claim or any part or parts thereof specified in the notice.

L.1981, c. 311, s. 12.



Section 45:14D-13 - Undue Or Unreasonable Preference, Advantage, Prejudice Or Disadvantage By Mover Or Warehouseman

45:14D-13. Undue or unreasonable preference, advantage, prejudice or disadvantage by mover or warehouseman
It shall be unlawful for any mover or warehouseman to make, give, or cause any undue or unreasonable preference or advantage to any particular person, port, gateway, locality, or traffic of any description in any respect whatsoever, or to subject any particular person, port, gateway, locality, or traffic to any undue or unreasonable prejudice or disadvantage.

L.1981, c. 311, s. 13.



Section 45:14D-14 - Tariffs.

45:14D-14 Tariffs.

14. a. Public movers and warehousemen shall file their tariffs with the director semiannually;

b.Except in the use of binding estimates provided for in section 6 of P.L.1998, c.60 (C.45:14D-29), no public mover or warehouseman shall charge, demand, collect or receive a greater compensation for his service than specified in the tariff.

L.1981, c.311, s.14; amended 1984, c.140, s.5; 1993, c.365, s.8; 1998, c.60, s.2; 2010, c.87, s.32.



Section 45:14D-15 - Fees; One-year Licenses; Fees Only To Defray Expenses.

45:14D-15 Fees; one-year licenses; fees only to defray expenses.

15. a. The director shall by rule or regulation establish, prescribe or change the fees for licenses, renewals of licenses or other services. Licenses shall expire one year from the date of issue unless the holder thereof shall, 30 days before such expiration, pay to the director a renewal fee accompanied by a renewal application on a form prescribed by the director.

b.The director's fees established, prescribed or changed pursuant to this section shall be established, prescribed or changed to such extent as shall be necessary to defray all proper expenses incurred by the director and any staff employed to administer this act; but such fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

c.All fees and any fines imposed by the director shall be paid to the director and shall be forwarded by the director to the State Treasurer and become part of the General Fund.

d.There shall be annually appropriated to the Department of Law and Public Safety for the use of the director such sums as shall be necessary to implement and effectuate the provisions of this act.

L.1981, c.311, s.15; amended 1993, c.365, s.9; 2010, c.87, s.33.



Section 45:14D-16 - Violations Of Act; Penalties.

45:14D-16 Violations of act; penalties.

16. Any person violating any provision of P.L.1981, c.311 (C.45:14D-1 et seq.) shall, in addition to any other sanctions provided herein, be liable to a civil penalty of not more than $2,500.00 for the first offense and not more than $5,000.00 for the second and each subsequent offense. For the purpose of this section, each transaction or violation shall constitute a separate offense; except a second or subsequent offense shall not be deemed to exist unless an administrative or court order has been entered in a prior, separate and independent proceeding. In lieu of an administrative proceeding or an action in the Superior Court, the Attorney General may bring an action in the name of the director for the collection or enforcement of civil penalties for the violation of any provision of that act. The action may be brought in a summary manner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), and the rules of court governing actions for the collection of civil penalties in the municipal or Special Civil Part of the Law Division of the Superior Court where the offense occurred. Process in the action may be by summons or warrant and if the defendant in the action fails to answer the action, the court shall, upon finding an unlawful act or practice to have been committed by the defendant, issue a warrant for the defendant's arrest in order to bring the person before the court to satisfy the civil penalties imposed. In an action commenced pursuant to this section, the court may order restored to any person in interest any moneys or property acquired by means of an unlawful act or practice. Any action alleging the unlicensed practice of the activities regulated by P.L.1981, c.311 (C.45:14D-1 et seq.) shall be brought pursuant to this section or, where injunctive relief is sought, by an action commenced in the Superior Court. In an action brought pursuant to that act, the director or the court may order the payment of costs for the use of the State.

L.1981, c.311, s.16; amended 1984, c.140, s.6; 1993, c.365, s.10; 2010, c.87, s.34.



Section 45:14D-17 - Investigations Of Suspected Violations.

45:14D-17 Investigations of suspected violations.

7.Whenever it shall appear to the director or the Attorney General that a person has engaged in, or is engaging in, any act or practice declared unlawful by P.L.1981, c.311 (C.45:14D-1 et seq.), or when the director or the Attorney General shall deem it to be in the public interest to inquire whether a violation may exist, the director through the Attorney General, or the Attorney General acting independently, may:

a.Require any person to file, on a form to be prescribed, a statement or report in writing under oath, or otherwise, as to the facts and circumstances concerning the rendition of any service or conduct of any sale incidental to the discharge of any act or practice subject to that act;

b.Examine under oath any person in connection with any act or practice subject to that act;

c.Inspect any premises from which the activity regulated by that act is conducted;

d.Examine any goods, ware or item used in the rendition of any service by a public mover or warehouseman;

e.Examine any record, book, document, account or paper maintained by or for any public mover or warehouseman in the regular course of engaging in the activities regulated by that act or regulations promulgated pursuant to that act;

f.For the purpose of preserving evidence of an unlawful act or practice, pursuant to an order of the Superior Court, impound any record, book, document, account, paper, goods, ware, or item used or maintained by or for any public mover or warehouseman in the regular course of engaging in the activities regulated by that act or regulations promulgated pursuant to that act. When necessary, the Superior Court may, on application of the Attorney General, issue an order sealing items or material subject to this subsection.

In order to accomplish the objectives of P.L.1981, c.311 (C.45:14D-1 et seq.) or the regulations promulgated pursuant to that act, the director or the Attorney General may hold investigative hearings as necessary and may issue subpoenas to compel the attendance of any person or the production of books, records or papers at a hearing or inquiry.

L.1984, c.140, s.7; amended 1993, c.365, s.11; 2010, c.87, s.35.



Section 45:14D-18 - Court Order.

45:14D-18 Court order.

8.If a person fails or refuses to file any statement or report, or refuses access to premises from which activities regulated by P.L.1981, c.311 (C.45:14D-1 et seq.) are conducted in any lawfully conducted investigative matter or fails to obey a subpoena issued pursuant to that act, the director or the Attorney General may apply to the Superior Court and obtain an order:

a.Adjudging that person in contempt of court and assessing civil penalties in accordance with the amounts prescribed by that act; or

b.Granting other relief as required; or

c.Suspending the license of that person until compliance with the subpoena or investigative demand is effected.

L.1984, c.140, s.8; amended 1993, c.365, s.12; 2010, c.87, s.36.



Section 45:14D-19 - Refusal To Testify On Grounds Of Incrimination; Compliance With Direction To Testify; Immunity From Penalty Or Forfeiture

45:14D-19. Refusal to testify on grounds of incrimination; compliance with direction to testify; immunity from penalty or forfeiture
If a person who refuses to testify or produce any book, paper, or other document in any proceeding under P.L.1981, c. 311 (C. 45:14D-1 et seq.) for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him, or convict him of a crime, is directed to testify or to produce the book, paper, or document by the Attorney General, he shall comply with the direction.

A person who is entitled by law to, and does assert a privilege, and who complies with the direction of the Attorney General, shall not thereafter be prosecuted or subject to any penalty or forfeiture in any criminal proceeding which arises out of and relates to the subject matter of the proceeding. No person so testifying shall be exempt from prosecution or punishment for perjury or false swearing committed by him in giving the testimony or from any civil or administrative action arising from the testimony.

L.1984, c. 140, s. 9, eff. Sept. 6, 1984.



Section 45:14D-20 - Additional Penalties.

45:14D-20 Additional penalties.

10. In addition or as an alternative, as the case may be, to revoking, suspending or refusing to renew any license, the director may, after affording an opportunity to be heard:

a.Assess civil penalties in accordance with P.L.1981, c.311 (C.45:14D-1 et seq.);

b.Order that any person violating any provision of that act cease and desist from future violations thereof or take affirmative corrective action as necessary with regard to any act or practice found to be unlawful by the director;

c.Order any person found to have violated any provision of that act to restore or to return to any person aggrieved by an unlawful act or practice any moneys or property, real or personal, acquired by means of that act or practice; except that the director shall not order restoration in a dollar amount greater than those moneys received by a licensee or his agent or any other person violating that act.

In any administrative proceeding on a complaint alleging a violation of that act, the director may issue subpoenas to compel the attendance of witnesses or the production of books, records, or documents at the hearing on the complaint.

L.1984, c.140, s.10; amended 1993, c.365, s.13; 2010, c.87, s.37.



Section 45:14D-21 - Injunctive Relief.

45:14D-21 Injunctive relief.

11. Whenever it shall appear to the director or the Attorney General that a violation of P.L.1981, c.311 (C.45:14D-1 et seq.), including the unlicensed practice of the activities regulated therein, has occurred, is occurring, or will occur, the Attorney General, in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in the Superior Court an injunction prohibiting the act or practice. In the proceeding the court may assess a civil penalty in accordance with the provisions of that act, order restoration to any person in interest of any moneys or property, real or personal, acquired by means of an unlawful act or practice and may enter any orders necessary to prevent the performance of an unlawful practice in the future and to remedy fully any past unlawful activity. In any action brought pursuant to this section, the court shall not suspend or revoke any license issued by the director.

L.1984, c.140, s.11; amended 1993, c.365, s.14; 2010, c.87, s.38.



Section 45:14D-22 - Docketing Of Judgment.

45:14D-22 Docketing of judgment.

12. Upon the failure of any person to comply within 10 days after service of any order of the director directing payment of penalties or restoration of moneys or property, the Attorney General or the director may issue a certificate to the Clerk of the Superior Court that the person is indebted to the State for the payment of the penalty and the moneys or property ordered restored. A copy of the certificate shall be served upon the person against whom the order was entered. Thereupon the clerk shall immediately enter upon his record of docketed judgments the name of the person so indebted and of the State, a designation of the statute under which the penalty is imposed, the amount of the penalty imposed, and amount of moneys ordered restored, a listing of property ordered restored, and the date of the certification. The entry shall have the same force and effect as the entry of a docketed judgment in the Superior Court, and the Attorney General shall have all rights and remedies of a judgment creditor, in addition to exercising any other available remedies. The entry, however, shall be without prejudice to the right of appeal to the Appellate Division of the Superior Court from the director's order.

An action to enforce the provisions of an order entered by the director or to collect a penalty levied thereby may be brought in any municipal or Special Civil Part of the Law Division of the Superior Court or the Superior Court in a summary manner pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) and the rules of court governing the collection of civil penalties. Process in the action shall be by summons or warrant, and if the defendant fails to answer the action, the court shall issue a warrant for the defendant's arrest for the purpose of bringing the person before the court to satisfy any order entered.

L.1984, c.140, s.12; amended 1993, c.365, s.15; 2010, c.87, s.39.



Section 45:14D-23 - Violation Of Cease And Desist Order.

45:14D-23 Violation of cease and desist order.

13. When it shall appear to the director or the Attorney General that a person against whom a cease and desist order has been entered has violated the order, the director or the Attorney General may initiate a summary proceeding in the Superior Court for the violation thereof. Any person found to have violated a cease and desist order shall pay to the State of New Jersey civil penalties in the amount of not more than $25,000.00 for each violation of the order. If a person fails to pay a civil penalty assessed by the court for violation of a cease and desist order, the court assessing the unpaid penalty is authorized, upon application of the director or the Attorney General, to grant any relief which may be obtained under any statute or court rule governing the collection and enforcement of penalties.

L.1984, c.140, s.13; amended 1993, c.365, s.16; 2010, c.87, s.40.



Section 45:14D-24 - Person With Ascertainable Loss Due To Unlawful Act; Action Or Counterclaim; Triple Damages; Attorney's Fees, Filing Fees And Costs

45:14D-24. Person with ascertainable loss due to unlawful act; action or counterclaim; triple damages; attorney's fees, filing fees and costs
Any person who suffers any ascertainable loss of moneys or property, real or personal, as a result of the use or employment by another person of any method, act, or practice declared unlawful under P.L.1981, c. 311 (C. 45:14D-1 et seq.) may bring an action or assert a counterclaim therefor in any court of competent jurisdiction. In any action under this section the court shall, in addition to any appropriate legal or equitable relief, award threefold the damages sustained by any person in interest. In all actions under this section the court shall also award reasonable attorney's fees, filing fees, and reasonable costs of suit.

L.1984, c. 140, s. 14, eff. Sept. 6, 1984.



Section 45:14D-25 - Insurance Requirements.

45:14D-25 Insurance requirements.

15. No license shall be issued to a warehouseman or mover or remain in force unless the warehouseman or mover complies with the rules or regulations that the director shall prescribe governing policies of insurance, qualifications as a self-insurer or other securities or agreements in the amount that the director may require.

L.1984, c.140, s.15; amended 1993, c.365, s.17; 2010, c.87, s.41.



Section 45:14D-25.1 - Contracting Public Mover, Additional Coverage Of Certain Owner-operators.

45:14D-25.1 Contracting public mover, additional coverage of certain owner-operators.

4.A contracting public mover shall add as an additional covered insured under its policies of insurance or other securities or agreements, as required pursuant to section 15 of P.L.1984, c.140 (C.45:14D-25), any owner-operator contracted to perform any mover's services of the public mover, or secure and maintain separate insurance coverage, or other securities or agreements, of the type and amount required pursuant to regulation for the public mover's liability for any act or omission of an owner-operator for which the public mover is liable pursuant to P.L.1981, c.311 (C.45:14D-1 et seq.) and any applicable regulation.

L.2007, c.50, s.4.



Section 45:14D-25.2 - Public Mover, Proof Of Insurance, Workers Compensation Coverage Required Of Owner-operator.

45:14D-25.2 Public mover, proof of insurance, workers compensation coverage required of owner-operator.

5. a. An owner-operator, in order to enter into any contract with a public mover to perform any mover's services of the public mover, shall secure and maintain insurance, or other securities or agreements for workers' compensation coverage, of the type and amount required pursuant to regulation.

b.A public mover shall not contract with an owner-operator until the owner-operator presents the public mover with proof of adequate workers' compensation coverage.

L.2007, c.50, s.5; amended 2009, c.295, s.2.



Section 45:14D-25.3 - Rules, Regulations.

45:14D-25.3 Rules, regulations.

6.The director shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.2007, c.50, s.6.



Section 45:14D-26 - Notification To Bpu Of Unlicensed Mover.

45:14D-26 Notification to BPU of unlicensed mover.

3.The director shall notify the Board of Public Utilities of the business location and telephone number of any public mover that does not have a valid license issued by the director.

L.1998, c.60, s.3; amended 2010, c.87, s.42.



Section 45:14D-27 - Order To Disconnect Unlicensed Mover's Telephone.

45:14D-27 Order to disconnect unlicensed mover's telephone.

4.When notified by the director pursuant to section 3 of P.L.1998, c.60 (C.45:14D-26), the Board of Public Utilities shall order the servicing telecommunications company to disconnect that mover's telephone number that is published in any commercial listing.

L.1998, c.60, s.4; amended 2010, c.87, s.43.



Section 45:14D-28 - Disconnection Of Unlicensed Mover's Telephone.

45:14D-28 Disconnection of unlicensed mover's telephone.

5.When ordered by the Board of Public Utilities pursuant to section 4 of P.L.1998, c.60 (C.45:14D-27), the telecommunications company shall disconnect that mover's telephone number that is published in any commercial listing.

L.1998,c.60,s.5.



Section 45:14D-29 - Furnishing Of Binding Estimate In Writing; Violations, Penalties.

45:14D-29 Furnishing of binding estimate in writing; violations, penalties.

6. a. If a binding estimate is used for moving, the estimate shall be furnished in writing to the customer or other person responsible for payment of the charges for the mover's services and a copy of the estimate shall be retained by the public mover as an addendum to the bill of lading. A binding estimate shall clearly indicate on its face that the estimate is binding on the public mover and that the charges shown are the charges to be assessed for the services identified in the estimate. A binding estimate shall clearly describe the property to be moved and all services to be provided. If, at the time of the move, additional property is to be moved or additional services are to be provided, or both, that are in excess of that provided in the binding estimate, the mover shall not charge, demand, collect or receive a greater compensation for those services than specified in his filed tariff.

b. (1) No mover shall withhold all or any part of a shipment if the amount due on the moving contract based on a binding estimate in regard to the move is offered to be paid, or is paid, in full to the mover.

(2)No mover shall withhold all or any part of a shipment pursuant to a moving contract not based on a binding estimate unless the mover discloses in the moving contract that the mover may withhold all or a part of the shipment for payment of the freight bill.

c.A mover shall disclose in the moving contract that the mover may not withhold all or any part of a shipment if:

(1)the moving contract is based on a binding estimate and the amount due on a binding estimate for the move is offered to be paid, or is paid, in full to the mover; and

(2)the moving contract is not based on a binding estimate and the mover has not otherwise disclosed in the moving contract that the mover may withhold all or any part of the shipment for payment of the freight bill.

d.A mover which violates any provision of this section shall be liable to a civil penalty of not less than $1,000 nor more than $5,000 for a first violation and not less than $5,000 nor more than $10,000 for a subsequent violation. The penalty prescribed in this section shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1998,c.60,s.6.



Section 45:14E-1 - Short Title

45:14E-1. Short title
This act shall be known and may be cited as the "Respiratory Care Practitioner Licensing Act."

L.1991,c.31,s.1.



Section 45:14E-2 - Findings, Declarations

45:14E-2. Findings, declarations
The Legislature finds and declares that the public interest requires the regulation of the practice of respiratory care and the establishment of clear licensure standards for respiratory care practitioners; and that the health and welfare of the citizens of this State will be protected by identifying to the public those individuals who are qualified and legally authorized to practice respiratory care.

L.1991,c.31,s.2.



Section 45:14E-3 - Definitions.

45:14E-3 Definitions.

3.As used in this act:

a."Board" means the State Board of Respiratory Care established pursuant to section 4 of this act.

b."Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

c."Respiratory care" means the health specialty involving the treatment, disease management, control, and care of patients with deficiencies and abnormalities of the cardiac and pulmonary system. The care shall include the use of medical gases, air and oxygen-administering apparatus, environmental control systems, humidification and aerosols, drugs and medications, apparatus for cardiopulmonary support and control, postural drainage, chest percussion and vibration and breathing exercise, pulmonary rehabilitation, performance of cardiopulmonary resuscitation, maintenance of natural and mechanical airways, insertion and maintenance of artificial airways and insertion and maintenance of peripheral arterial and peripheral venous catheters. The care shall also include testing techniques to assist in diagnosis, monitoring, treatment and research, including but not necessarily limited to, the measurement of cardiopulmonary volumes, pressure and flow, and the drawing and analyzing of samples of arterial, capillary and venous blood.

d."Respiratory care practitioner" means a person licensed by the board to practice respiratory care under the direction or supervision of a physician.

L.1991,c.31,s.3; amended 2004, c.167, s.1.



Section 45:14E-4 - State Board Of Respiratory Care Created

45:14E-4. State Board of Respiratory Care created
There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the State Board of Respiratory Care. The board shall consist of 11 members who are residents of the State, two of whom shall be public members and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.). Of the remaining eight members six shall be licensed respiratory care practitioners who have been actively engaged in the practice of respiratory care in this State for at least five years immediately preceding their appointment, one shall be the administrator of a hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.) and one shall be a physician licensed to practice medicine and surgery pursuant to chapter 9 of Title 45 of the Revised Statutes. The six respiratory care practitioners initially appointed need not be licensed in this State.

The Governor shall appoint members to the board with the advice and consent of the Senate. The Governor shall appoint each member for a term of three years, except that of the respiratory care practitioner members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and two shall serve for a term of one year. Each member shall hold office until his successor has been qualified. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for the original appointment. No member of the board shall serve more than two successive terms in addition to any unexpired term to which he has been appointed.

L.1991,c.31,s.4.



Section 45:14E-5 - Compensation For Board Members

45:14E-5. Compensation for board members
Members of the board shall be compensated and reimbursed for expenses and provided with office and meeting facilities pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5).

L.1991,c.31,s.5.



Section 45:14E-6 - Election Of Officers, Meetings.

45:14E-6 Election of officers, meetings.

6.The board shall annually elect from among its members a chairman and a vice-chairman. The board shall meet quarterly and may hold additional meetings as necessary to discharge its duties.

L.1991,c.31,s.6; amended 2004, c.167, s.2.



Section 45:14E-7 - Duties Of The Board

45:14E-7. Duties of the board
The board shall:



a. Review the qualifications of applicants for licensure;



b. Insure the proper conduct and standards of examinations;



c. Issue and renew licenses to respiratory care practitioners pursuant to this act;

d. Suspend, revoke or fail to renew the license of a respiratory care practitioner pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

e. Maintain a record of every respiratory care practitioner licensed in this State, his place of business, his place of residence, and the date and number of his license;

f. Promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the provisions of this act, except that the initial rules and regulations shall be promulgated by the director; and

g. Establish fees for applications for licensure, examinations, initial licensure, renewals, late renewals, temporary licenses and for duplication of lost licenses, pursuant to section 2 of P.L.1974, c.46 (C.45:1-3.2).

L.1991,c.31,s.7.



Section 45:14E-8 - Appointment Of Executive Director

45:14E-8. Appointment of Executive Director
The Executive Director of the board shall be appointed by the director and shall serve at the director's pleasure. The salary of the Executive Director shall be determined by the director within the limits of available funds. The director shall be empowered within the limits of available funds to hire any assistants as are necessary to administer this act.

L.1991,c.31,s.8.



Section 45:14E-9 - Licensing For Respiratory Care Practitioners Required.

45:14E-9 Licensing for respiratory care practitioners required.

9. a. No person shall practice, nor present himself as able to practice, respiratory care unless he possesses a valid license as a respiratory care practitioner in accordance with the provisions of P.L.1991, c.31 (C.45:14E-1 et seq.).

b.This section shall not be construed to prohibit a person enrolled in a bona fide respiratory care training program from performing those duties essential for completion of a trainee's clinical service, provided the duties are performed under the supervision and direction of a physician or licensed respiratory care practitioner.

c.Nothing in P.L.1991, c.31 (C.45:14E-1 et seq.) is intended to limit the provision of respiratory care services rendered in the course of an emergency by a certified emergency medical technician or paramedic or other person licensed to practice medicine, dentistry, podiatry or other health care professional trained to render emergency services.

d.Nothing in P.L.1991, c.31 (C.45:14E-1 et seq.) shall confer the authority of a person licensed under that act to perform or operate any apparatus used in the performance of extracorporeal circulation or oxygenation.

e.Nothing in P.L.1991, c.31 (C.45:14E-1 et seq.) is intended to limit, preclude or otherwise interfere with the practices of other persons and health providers licensed by appropriate agencies of the State of New Jersey, so long as those duties are consistent with the accepted standards of the member's profession and the member does not present himself as a respiratory care practitioner.

f.Nothing in P.L.1991, c.31 (C.45:14E-1 et seq.) shall confer the authority to a person licensed to practice respiratory care to practice another health profession as currently defined in Title 45 of the Revised Statutes.

L.1991,c.31,s.9; amended 2004, c.167, s.3.



Section 45:14E-10 - Licensing Of Qualified Applicants

45:14E-10. Licensing of qualified applicants
10. The board shall license as a respiratory care practitioner any applicant whom the board determines to be qualified to perform the duties of a respiratory care practitioner. In making a determination, the board shall require evidence that the applicant has successfully completed a respiratory care training program which meets the board's approval and that he successfully completes an examination prescribed by the board. The fee prescribed by the board shall accompany the application.

L.1991,c.31,s.10.



Section 45:14E-11 - Issuance Of License, Renewal

45:14E-11. Issuance of license, renewal
Licenses shall be issued for a period of two years, except in the case of a temporary license issued pursuant to section 14 or 15 of this act, and may be renewed upon submission of a renewal application provided by the board and payment of a fee. If the renewal fee is not paid by the expiration date, the license shall automatically expire, but may be renewed within two years of its expiration date on payment to the board of a sum determined by it for each year or part thereof during which the license was expired and an additional restoration fee. After a two-year period, a license may only be renewed by complying with the provisions of this act regarding initial licensure.

L.1991,c.31,s.11.



Section 45:14E-12 - Written Examination Required For Licensure.

45:14E-12 Written examination required for licensure.

12.The written examination provided for in section 10 of this act shall test the applicant's knowledge of basic and clinical sciences as they relate to respiratory care and respiratory care theory and procedures and any other subjects the board may deem useful to test the applicant's fitness to practice respiratory care or act as a respiratory care practitioner.

L.1991,c.31,s.12; amended 2004, c.167, s.4.



Section 45:14E-13 - Licensing Of Out-of-state License Holders

45:14E-13. Licensing of out-of-State license holders
Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board shall issue without examination a license to a respiratory care practitioner who holds a valid license issued by another state or possession of the United States or the District of Columbia which has education and experience requirements substantially equivalent to the requirements of this act; provided, that, the applicant has not previously failed the board exam referred to in section 15 of this act, in which case licensing shall be at the discretion of the board.

L.1991,c.31,s.13.



Section 45:14E-14 - Issuance Of Temporary License.

45:14E-14 Issuance of temporary license.

14. a. Upon submission of a written application on forms provided by it, the board shall issue a temporary license to a person who has applied for licensure pursuant to this act and who, in the judgment of the board, is eligible for examination. A temporary license shall be available to an applicant with his initial application for examination and he may practice only under the direct supervision of a licensed respiratory care practitioner. A temporary license shall expire automatically at the end of a six-month period at which time it shall be surrendered to the board. b.Upon payment to the board of a fee and the submission of a written application on forms provided by it, the board may issue without examination a temporary license to practice respiratory care in this State to a person who provides evidence that he is in the State on a temporary basis to assist in a medical emergency or to engage in a special project or teaching assignment relating to respiratory care practice. A temporary license shall expire one year from its date of issue, however, it may be renewed by the board for an additional one-year period. A temporary license shall be surrendered to the board upon its expiration.

L.1991,c.31,s.14; amended 2004, c.167, s.5.



Section 45:14E-15 - Issuance Of License To Applicants Who Have Passed Certain Examinations, Or Currently Function As Respiratory Care Practitioners

45:14E-15. Issuance of license to applicants who have passed certain examinations, or currently function as respiratory care practitioners
The board shall issue a license to perform respiratory care to an applicant, who, at the time of the effective date of this act, has passed the administered Entry Level or Advanced Practitioner examination offered by the National Board for Respiratory Care, or their equivalent. Other applicants who have not passed either of these examinations or their equivalent at the time of the effective date of the act, and who, through written evidence, verified by oath, demonstrate that they are presently functioning in the capacity of a respiratory care practitioner as defined by this act, shall be given a temporary license to continue their practice as a respiratory care practitioner for a period of 18 months from the effective date of the act. Those applicants must pass the licensure examination administered by the board during the 18-month period in order to be issued a license to practice respiratory care.

L.1991,c.31,s.15.



Section 45:14E-16 - Continuing Education Requirements, Duties Of Board.

45:14E-16 Continuing education requirements, duties of board.

6. a. The board shall require each respiratory care practitioner, as a condition of biennial license renewal pursuant to section 1 of P.L.1972, c.108 (C.45:1-7), to complete any continuing education requirements imposed by the board pursuant to this section.

b.The board shall:

(1)Promulgate rules and regulations for implementing continuing education requirements as a condition of license renewal for licenses issued under its jurisdiction;

(2)Establish standards for continuing education, including the subject matter and content of courses of study, competency assessments and the number and type of continuing education credits required of a licensee as a condition of biennial license renewal;

(3)Recognize the New Jersey Society for Respiratory Care, the American Association for Respiratory Care and other entities or persons approved by the board as providers of continuing education, and accredit educational programs, including, but not limited to, lectures, seminars, examinations, papers, publications, presentations, teaching and research appointments, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs. In the case of education courses or programs, each hour of instruction shall be equivalent to one credit; and

(4)Approve only those continuing education programs as are available to all respiratory care practitioners in this State on a reasonable, nondiscriminatory basis.

L.2004,c.167,s.6.



Section 45:14E-17 - Discretionary Waiver Of Requirements.

45:14E-17 Discretionary waiver of requirements.

7.The board may, in its discretion, waive requirements for continuing education on an individual basis for reasons of hardship, such as health or other good cause.

L.2004,c.167,s.7.



Section 45:14E-18 - Continuing Education Credits Not Required In Certain Cases; Transition Requirements.

45:14E-18 Continuing education credits not required in certain cases; transition requirements.

8.The board shall not require completion of continuing education credits for initial registrations. The board shall not require completion of continuing education credits for any registration periods commencing within 12 months of the effective date of P.L.2004, c.167 (C. 45:14E-16 et al.). The board shall require completion of continuing education credits on a pro rata basis for any registration periods commencing more than 12 but less than 24 months following the effective date of P.L.2004, c.167 (C.45:14E-16 et al.).

L.2004,c.167,s.8.



Section 45:14F-1 - Short Title

45:14F-1. Short title
This act shall be known and may be cited as the "Real Estate Appraisers Act."

L.1991,c.68,s.1.



Section 45:14F-2 - Definitions

45:14F-2. Definitions
2. As used in this act:



"Another state or other state" means any other state, the District of Columbia, the Commonwealth of Puerto Rico and any other possession or territory of the United States.

"Appraisal" or "real estate appraisal" means an unbiased analysis, opinion or conclusion relating to the nature, quality, value or utility of specified interests in, or aspects of, real estate. An appraisal may be classified by subject matter into either a valuation or an analysis. A "valuation" means an estimate of the value of real estate or real property and an "analysis" means a study of real estate or real property other than a valuation.

"Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased appraisal.

"Appraisal Foundation" means the Appraisal Foundation incorporated in the State of Illinois as a nonprofit corporation on November 30, 1987, as denominated in Title XI of Pub.L.101-73 (12 U.S.C. s.3331 et seq.).

"Appraisal report" means any written communication of an appraisal.



"Appraisal Subcommittee" means the Appraisal Subcommittee of the Federal Financial Institutions Examination Council, as created by section 1102 of Title XI of Pub.L.101-73 (12 U.S.C. s.3310).

"Approved education provider" means a provider of real estate appraisal education courses who is approved by the board.

"Board" means the State Real Estate Appraiser Board established pursuant to section 3 of this act.

"Certified appraisal" or "certified appraisal report" means an appraisal or appraisal report given or signed by a State certified general or residential real estate appraiser.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety or his designee.

"Federally related transaction" shall have the meaning ascribed to that term in section 1121 of Title XI of Pub.L.101-73 (12 U.S.C. s.3350).

"Licensed appraisal" or "licensed appraisal report" means an appraisal or appraisal report given or signed by a State licensed real estate appraiser.

"Real estate" means an identified parcel or tract of land, including improvements thereon, if any.

"Real property" means one or more defined interests, benefits or rights inherent in real estate.

"State certified real estate appraiser" or "State certified general or residential real estate appraiser" means an individual who holds a current, valid certificate for real estate appraisal pursuant to the provisions of this act and is recognized as being more knowledgeable of and experienced in real estate appraisals than a State licensed real estate appraiser.

"State licensed real estate appraiser" means an individual who holds a current, valid license for real estate appraisal pursuant to the provisions of this act.

L.1991,c.68,s.2; amended 1991,c.408,s.1.



Section 45:14F-3 - State Real Estate Appraiser Board Created

45:14F-3. State Real Estate Appraiser Board created
There is created within the Division of Consumer Affairs in the Department of Law and Public Safety a State Real Estate Appraiser Board. The board shall consist of nine members who are residents of the State, two of whom shall be public members and one of whom shall be a State executive department member appointed pursuant to the provisions of section 2 of P.L.1971, c.60 (C.45:1-2.2). Of the remaining six members, three shall be, except for those first appointed, State licensed real estate appraisers and three shall be, except for those first appointed, State certified real estate appraisers. The initial real estate appraiser members of the board may hold a real estate appraisal designation from an organization recognized by the Appraisal Foundation, but these appointments shall not be granted or denied on the basis of organizational membership alone.

The Governor shall appoint the public members and the real estate appraiser members to the board with the advice and consent of the Senate. The Governor shall appoint each member for a term of three years, except that with regard to the real estate appraiser members first appointed, two shall serve for terms of three years, two shall serve for terms of two years, and two shall serve for terms of one year. Each member shall serve until his successor has been qualified. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided by the original appointment. No member of the board shall serve more than two successive terms in addition to any unexpired term to which he has been appointed. The Governor may remove a member of the board for cause.

L.1991,c.68,s.3.



Section 45:14F-4 - Election Of Officers, Compensation

45:14F-4. Election of officers, compensation
a. The board shall annually elect from among its members a President and Vice-President. The board shall meet at least twice each year and may hold additional meetings, as necessary to discharge its duties. In addition to such meetings, the board shall meet at the call of the President, the director or the Attorney General.

b. Members of the board shall be compensated and reimbursed for expenses and provided with office and meeting facilities pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5).

L.1991,c.68,s.4.



Section 45:14F-5 - Certifications Required As State Certified Real Estate Appraiser

45:14F-5. Certifications required as State certified real estate appraiser
5. No person shall assume or use the title or designation "State certified general real estate appraiser" or the abbreviation "SCGREA" or "State certified residential real estate appraiser" or the abbreviation "SCRREA" or any other title, designation, words, letters, abbreviation, sign, card or device indicating that such person is a State certified real estate appraiser, unless such person holds a current, valid certificate as a State certified general or residential real estate appraiser, as applicable, pursuant to the provisions of this act.

L.1991,c.68,s.5; amended 1991,c.408,s.2.



Section 45:14F-6 - License Required For State Licensed Real Estate Appraiser

45:14F-6. License required for State licensed real estate appraiser
6. No person shall assume or use the title or designation "State licensed real estate appraiser" or the abbreviation "SLREA" or any other title, designation, words, letters, abbreviation, sign, card or device indicating that such person is a State licensed real estate appraiser, unless such person holds a current, valid license as a State licensed real estate appraiser pursuant to the provisions of this act.

L.1991,c.68,s.6; amended 1991,c.408,s.3.



Section 45:14F-7 - Act Not Applicable To Certain Licensees Or Activities.

45:14F-7 Act not applicable to certain licensees or activities.


7.The provisions of this act shall not apply to any person who is:

a.a real estate appraiser licensed or certified in another state in compliance with federal requirements while on temporary assignment appraising real property located in this State, however, such appraiser shall be subject to registration requirements promulgated by the board; or

b.a tax assessor or an assistant tax assessor holding a valid tax assessor certificate employed by a county or municipal government or any political subdivision thereof whose appraisal activities are limited to appraisals in the course of his employment; or

c.a State employee (1) whose appraisal activities are limited to appraisals of parcels of property to be acquired for a public purpose with a fair market value, including damages to the remainder, if any, of each parcel to be acquired of not more than $25,000, notwithstanding the total value of the property in which the parcel is located that is owned by the prospective condemnee whose property is to be taken; and (2) whose appraisal activities are limited to appraisals in the course of his employment.

L.1991,c.68,s.7; amended 1997, c.401, s.1.



Section 45:14F-8 - Powers, Duties Of The Board

45:14F-8.Powers, duties of the board
8. The board shall, in addition to such other powers and duties as it may possess by law:

a. Administer and enforce the provisions of this act;

b. Examine and pass on the qualifications of all applicants for licensure or certification under this act;

c. Issue and renew licenses and certificates of real estate appraisers;

d. Prescribe examinations for certification under this act, which examinations shall meet the standards for certification examinations for real estate appraisers established by the Appraisal Foundation, and prescribe examinations for licensure under this act, which examinations shall meet the standards for licensing examinations for real estate appraisers acceptable to the Appraisal Subcommittee;

e. Suspend, revoke or refuse to issue or renew a license or certificate and exercise investigative powers pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

f. Establish fees for applications for licensure and certification, examinations, initial licensure and certification, renewals, late renewals, temporary licenses, temporary certifications and for duplication of lost licenses or certificates, pursuant to section 2 of P.L.1974, c.46 (C.45:1-3.2);

g. Establish a code of professional ethics for persons licensed or certified under this act which meets the standards established by the Uniform Standards of Professional Appraisal Practice promulgated by the Appraisal Standards Board of the Appraisal Foundation;

h. Establish standards for the certification of real estate appraisers which meet the standards established by the Appraisal Foundation, and establish standards for the licensing of real estate appraisers which meet standards acceptable to the Appraisal Subcommittee;

i. Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). In any hearing or investigative inquiry, the board shall have the right to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent books, papers or records;

j. Take such action as is necessary before any board, agency or court of competent jurisdiction for the enforcement of the provisions of this act;

k. Maintain a registry of the names and business addresses of licensees and the names and business addresses of certified individuals and shall forward such materials to the Appraisal Subcommittee of the Federal Financial Institutions Examination Council;

l.Approve providers of real estate appraiser education courses and establish and revise experience and education requirements for the licensure and certification of real estate appraisers in this State;

m. Approve providers of real estate appraiser continuing education courses and establish and revise continuing education requirements for the renewal of licenses and certificates;

n. Adopt and promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act, except that the initial rules and regulations shall be promulgated by the director;

o. Perform any other functions and duties which may be necessary to carry out the provisions of this act; and

p. Adopt and promulgate rules and regulations by which market analyses by licensed real estate brokers, broker-salespersons and salespersons may be used as credit for experience toward licensure or certification under P.L.1991, c.68 (C.45:14F-1 et seq.).

L.1991,c.68,s.8; amended 1991,c.408,s.4; 1995,c.349,s.3.



Section 45:14F-9 - Appointment Of Executive Director

45:14F-9. Appointment of Executive Director
The Executive Director of the board shall be appointed by the director and shall serve at the director's pleasure. The salary of the Executive Director shall be determined by the director within the limits of available funds. The director shall be empowered within the limits of available funds to hire any assistants as are necessary to administer this act.

L.1991,c.68,s.9.



Section 45:14F-10 - Eligibility For Licensure

45:14F-10. Eligibility for licensure
10. To be eligible for licensure as a real estate appraiser, an applicant shall fulfill the following requirements:

a. Be at least 18 years of age;



b. Be of good moral character;



c. Have a high school diploma or its equivalent;



d. Have real estate appraisal experience which experience shall meet standards for experience acceptable to the Appraisal Subcommittee;

e. Have successfully completed a course of study in real estate appraising prescribed by the board and conducted by an approved education provider, which course of study shall meet standards acceptable to the Appraisal Subcommittee; and

f. Successfully complete a real estate appraiser licensing examination administered by the board.

L.1991,c.68,s.10; amended 1991,c.408,s.5.



Section 45:14F-10.1 - Ineligibility, Revocation Of Licensure, Certification Due To Criminal Record; Rehabilitation.

45:14F-10.1 Ineligibility, revocation of licensure, certification due to criminal record; rehabilitation.


3. a. An applicant for licensure or certification under P.L.1991, c.68 (C.45:14F-1 et seq.) shall not be eligible for licensure or certification, as the case may be, and any holder of a license or certification under P.L.1991, c.68 (C.45:14F-1 et seq.) shall have his license or certification revoked if the State Real Estate Appraiser Board determines, consistent with the requirements and standards of this section and section 4 of P.L.1997, c.401 (C.45:14F-10.2), that criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police, which would disqualify that individual from being licensed or certified. An applicant or a holder of a license or certification shall be disqualified from licensure or certification if that individual's criminal history record check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)Involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq., or N.J.S.2C:15-1 et seq.; or

(b)Involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes; or

(c)Involving any controlled dangerous substances or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except as set forth in paragraph (4) of subsection a. of N.J.S.2C:35-10.

(2)In any other state or jurisdiction, conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

b.Notwithstanding the provisions of subsection a. of this section, no individual shall be disqualified from licensure or certification on the basis of any conviction disclosed by a criminal history record check performed pursuant to this section if the individual has affirmatively demonstrated to the board clear and convincing evidence of his rehabilitation. In determining whether an individual has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)The nature and responsibility of the position which the convicted individual would hold;

(2)The nature and seriousness of the offense;

(3)The circumstances under which the offense occurred;

(4)The date of the offense;

(5)The age of the individual when the offense was committed;

(6)Whether the offense was an isolated or repeated incident;

(7)Any social conditions which may have contributed to the offense; and

(8)Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of persons who have had the individual under their supervision.

L.1997,c.401,s.3.



Section 45:14F-10.2 - Information Submitted By Applicant, Holder Of License; Record Check; Costs.

45:14F-10.2 Information submitted by applicant, holder of license; record check; costs.


4. a. An applicant and holder of a license or certificate shall submit to the board his name, address and fingerprints taken on standard fingerprint cards by a State or municipal law enforcement agency. The board is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required by section 3 of P.L.1997, c.401 (C.45:14F-10.1).

b.Upon receipt of the criminal history record information for a person from the Federal Bureau of Investigation or the Division of State Police, the board shall notify the applicant, licensee or certified individual, as applicable, in writing, of the person's qualification or disqualification for licensure or certification under section 3 of P.L.1997, c.401 (C.45:14F-10.1). If the applicant, licensee or certified individual, as applicable, is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the written notice.

c.The applicant, licensee or certified individual, as the case may be, shall have 30 days from the date of written notice of disqualification to petition the board for a hearing on the accuracy of the criminal history record information or to establish his rehabilitation under subsection b. of section 3 of P.L.1997, c.401 (C.45:14F-10.1). The board may refer any case arising hereunder to the Office of Administrative Law for administrative proceedings pursuant to P.L.1968, c.410 (C.52:14B-1 et seq.).

d.The board shall not maintain any individual's criminal history record information or evidence of rehabilitation submitted under this section for more than six months from the date of a final determination by the board as to the individual's qualification or disqualification to be licensed or certified pursuant to the provisions of this section and section 3 of this amendatory and supplementary act.

e.All costs associated with performing the criminal history check required by P.L.1997, c.401 (C.45:14F-10.1 et al.) shall be borne by the applicant for licensure or certification or the holder of any license or certification.

L.1997,c.401,s.4.



Section 45:14F-11 - Eligibility For Certification

45:14F-11. Eligibility for certification
11. To be eligible for certification as a general or residential real estate appraiser, an applicant shall fulfill the following requirements:

a. Be at least 18 years of age;



b. Be of good moral character;



c. Have a high school diploma or its equivalent;



d. Have real estate appraisal experience which experience shall meet the standards for experience prescribed by the Appraisal Foundation for the type of certificate sought;

e. Have successfully completed a course of study in real estate appraising prescribed by the board and conducted by an approved education provider, which course of study shall meet the standards for the course of study issued by the Appraisal Foundation for the type of certificate sought; and

f. Successfully complete a real estate appraiser certification examination administered by the board.

L.1991,c.68,s.11; amended 1991,c.408,s.6.



Section 45:14F-12 - Application, Fee, Issuance Of Temporary License

45:14F-12. Application, fee, issuance of temporary license
Upon payment to the board of the prescribed fee and the submission of a written application on forms prescribed by the board, the board shall issue a temporary real estate appraiser license to any person who meets the requirements of subsections a., b., c., d. and f. of section 10 of this act and who makes application to the board within 180 days of the effective date of this act.

If during the temporary license term, the temporary licensee completes the requirements of subsection e. of section 10 of this act, the board may issue a license as a State licensed real estate appraiser to the temporary licensee. A temporary license shall not be effective for more than 420 days and shall not be renewed.

L.1991,c.68,s.12.



Section 45:14F-13 - Temporary Certification

45:14F-13. Temporary certification
13. Upon payment to the board of the prescribed fee and the submission of a written application on forms prescribed by the board, the board shall issue the appropriate type of temporary real estate appraiser certification to any person who meets the requirements of subsections a., b., c., d. and f. of section 11 of this act and who makes application to the board within 180 days of the effective date of this act.

If during the temporary certification term, the person holding the temporary certification completes the requirements of subsection e. of section 11 of this act, the board may issue a certification as a State certified general or residential real estate appraiser. A temporary certification shall not be effective for more than 420 days and shall not be renewed.

L.1991,c.68,s.13; amended 1991,c.408,s.7.



Section 45:14F-14 - Waiving Of Requirement For Certification, Licensure

45:14F-14. Waiving of requirement for certification, licensure
In the event that the Appraisal Subcommittee of the Federal Financial Institution Examination Council grants a waiver pursuant to subsection (b) of section 1119 of Title XI of Pub. L. 101-73 (12 U.S.C. s.3348(b)), the board may waive any requirement for certification or licensure to the extent of the waiver granted by the Appraisal Subcommittee.

L.1991,c.68,s.14.



Section 45:14F-15 - Issuance Of License, Certificate To Out-of-state License, Certificate Holder

45:14F-15. Issuance of license, certificate to out-of-State license, certificate holder
Upon payment to the board of the prescribed fee and the submission of a written application on forms prescribed by it, the board may issue a license or certificate to any person who holds a valid license or certificate as a real estate appraiser issued by another state which has educational, experience and examination requirements substantially similar to this State.

L.1991,c.68,s.15.



Section 45:14F-16 - Payment Of Application Fee

45:14F-16. Payment of application fee
All applicants for licensure or certification as a real estate appraiser shall, at the time of making application, pay a non-refundable application fee the amount of which shall be prescribed by the board by rule.

L.1991,c.68,s.16.



Section 45:14F-17 - License, Certificate, Effective Period, Renewal

45:14F-17. License, certificate, effective period, renewal
Licenses and certificates shall be effective for a period not to exceed two years and may be renewed biennially.

L.1991,c.68,s.17.



Section 45:14F-18 - Renewals Of Licenses, Certificates

45:14F-18. Renewals of licenses, certificates
18. a. No license shall be renewed unless the renewal applicant submits satisfactory evidence to the board that the renewal applicant has successfully completed the continuing education requirements prescribed pursuant to this act. The board shall not require less than the number of hours acceptable to the Appraisal Subcommittee for the continuing education of licensed real estate appraisers.

b. No certificate shall be renewed unless the renewal applicant submits satisfactory evidence to the board that the renewal applicant has successfully completed the continuing education requirements prescribed pursuant to this act for the type of certificate for which renewal is sought. The board shall not require less than the number of hours of continuing education prescribed by the Appraisal Foundation as a national standard for the continuing education of certified real estate appraisers.

c. Continuing education may include classroom instruction in courses, seminars or other activities as approved by the board.

L.1991,c.68,s.18; amended 1991,c.408,s.8.



Section 45:14F-19 - Examinations For Licensure, Certification

45:14F-19. Examinations for licensure, certification
The examinations for licensure or certification under the provisions of this act shall demonstrate that the applicant possesses the following:

a. An appropriate knowledge of technical terms commonly used in or related to real estate appraisal, appraisal report writing, and economic concepts applicable to real estate law;

b. A basic understanding of real estate law;



c. An understanding of the principles of land economics, the real estate appraisal process and problems likely to be encountered in the gathering and processing of data in carrying out appraisal disciplines;

d. An understanding of the standards for the development and communication of real estate appraisal reports established by the board pursuant to this act;

e. An understanding of the grounds for which the board may initiate disciplinary proceedings against a State licensed or certified real estate appraiser, as the case may be;

f. Knowledge of theories of depreciation, cost estimating, methods of capitalization, and the mathematics of real estate appraisal which relate to the classification for which the applicant is applying; and

g. Knowledge of other real estate appraisal principles and procedures which may relate to the classification for which the applicant is applying.

L.1991,c.68,s.19.



Section 45:14F-20 - Renewal Of License, Certificate After Expiration

45:14F-20. Renewal of license, certificate after expiration
If a State licensed or certified real estate appraiser fails to renew his license or certificate prior to its expiration, the appraiser may obtain a license or certificate by satisfying all of the renewal requirements and paying the renewal and late renewal fees, provided that application for the issuance of a new license or certificate is made within one year of the expiration date of the last license or certificate held by the appraiser.

L.1991,c.68,s.20.



Section 45:14F-21 - Certification Requirements For Persons Performing Appraisal; Exception.

45:14F-21 Certification requirements for persons performing appraisal; exception.


21. a. A person who is not certified pursuant to the provisions of this act shall not describe or refer to any appraisal or other evaluation which he performs on real estate located in this State as "a certified appraisal."

b.A person who is not licensed pursuant to the provisions of this act shall not describe or refer to any appraisal or other evaluation which he performs on real estate located in this State as "a licensed appraisal."

c.Except as otherwise provided in subsection f. of this section, no person other than a State licensed real estate appraiser, a State certified real estate appraiser or a person who assists in the preparation of an appraisal under the direct supervision of a State licensed or certified appraiser shall perform or offer to perform an appraisal assignment in regard to real estate located in this State including, but not limited to, any transaction involving a third party, person, government or quasi-governmental body, court, quasi-judicial body or financial institution.

Nothing in P.L.1991, c.68 (C.45:14F-1 et seq.) shall be construed to preclude a person not licensed or certified pursuant to this act from giving or offering to give, for a fee or otherwise, counsel and advice on pricing, listing, selling and use of real property, directly to a property owner or prospective purchaser if the intended use of the counsel or advice is solely for the individual knowledge of or use by the property owner or prospective purchaser.

d.Nothing in this act shall be construed to preclude a person not certified or licensed pursuant to this act from assisting in the preparation of an appraisal to the extent permitted under subsection (d) of section 1122 of Title XI of Pub. L.101-73 (12 U.S.C. s.3351(d)).

e.(Deleted by amendment, P.L.1997, c.401).

f.A State or federally chartered bank, savings bank or savings and loan association may obtain and use appraisals made by a person who is not certified or licensed pursuant to the provisions of P.L.1991, c.68 (C.45:14F-1 et seq.) in any circumstance where the underlying transaction is a federally related transaction for which federal law and regulation do not require that a certified or licensed appraiser be used. For the purposes of this subsection, "federal law" means Title XI of Pub. L.101-73 (12 U.S.C. s.3331 et seq.); and "federally related transaction" has the meaning as set forth in section 1121 of Title XI of Pub. L.101-73 (12 U.S.C. s.3350).

L.1991,c.68,s.21; amended 1995, c.349, s.2; 1997, c.401, s.2.



Section 45:14F-22 - Licensed, Certified Appraiser To Provide Business Address To Board

45:14F-22. Licensed, certified appraiser to provide business address to board
a. Each State licensed or certified real estate appraiser shall provide a designated business address to the board and shall notify the board in writing of any change in that address.

b. A State licensed or certified real estate appraiser shall conspicuously display his license or certificate at his place of business.

L.1991,c.68,s.22.



Section 45:14F-23 - License, Certificate Returned To State; Consent To Service

45:14F-23. License, certificate returned to State; consent to service
a. Any license or certificate issued by the board shall remain the property of the State and shall be immediately returned to the board upon its suspension or revocation pursuant to this act.

b. The issuance of a license or certificate to an applicant who is a nonresident of this State shall be deemed to be his irrevocable consent that service of process in any action or proceeding may be made upon him by service upon the board.

L.1991,c.68,s.23.



Section 45:14F-24 - Criteria For Approval Of Courses, Schools, Instructors, Fees

45:14F-24. Criteria for approval of courses, schools, instructors, fees
The board may, by regulation, establish criteria for the approval of real estate appraisal education courses, schools and instructors and may collect reasonable fees as prescribed by the board from applicants for approval.

L.1991,c.68,s.24.



Section 45:14F-25 - Collection Of Federal Fees

45:14F-25. Collection of federal fees
In the event that the government of the United States enacts legislation or rules requiring states to collect fees from appraisers licensed or certified by those states and to remit the monies to a federal agency, the board is authorized to impose and collect these fees and may adopt rules requiring the payment of the fees by all appraisers licensed or certified pursuant to the provisions of this act.

L.1991,c.68,s.25.



Section 45:14F-26 - Board Subject To Law On Expenses And Accounts

45:14F-26. Board subject to law on expenses and accounts
The board created by this act shall be subject to the provisions of R.S.45:1-3.

L.1991,c.68,s.26.



Section 45:14G-1 - Short Title.

45:14G-1 Short title.

1.This act shall be known and may be cited as the "Polysomnography Practice Act."

L.2005,c.244,s.1.



Section 45:14G-2 - Findings, Declarations Relative To Practice Of Polysomnography.

45:14G-2 Findings, declarations relative to practice of polysomnography.

2.The Legislature finds and declares that the public interest requires the regulation of the practice of polysomnographers and the establishment of clear licensure standards for practitioners of polysomnography; and that the health and welfare of the citizens of this State will be protected by identifying to the public those individuals who are qualified and legally authorized to practice polysomnography.

L.2005,c.244,s.2.



Section 45:14G-3 - Definitions Relative To Practice Of Polysomnography.

45:14G-3 Definitions relative to practice of polysomnography.

3.As used in this act:

"Board" means the State Board of Polysomnography established pursuant to section 4 of this act.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Direct supervision" means continuous on-site presence of a supervising licensed polysomnographic technologist or supervising licensed physician available to render immediate physical assistance as required.

"Licensed physician" means a physician licensed by the State Board of Medical Examiners.

"Polysomnography" means the allied health specialty involving the treatment, management, diagnostic testing, research, control, education and care of patients with sleep and wake disorders under a qualified medical director and includes, but is not limited to, the process of analysis, monitoring and recording of physiologic data during sleep and wakefulness to assess, diagnose and assist in the treatment and research of disorders, syndromes and dysfunctions that either are sleep related, manifest during sleep or disrupt normal sleep and wake cycles and activities. Polysomnography shall also include the therapeutic and diagnostic use of oxygen, the use of positive airway pressure including CPAP and bi-level modalities, cardiopulmonary resuscitation, maintenance of nasal and oral airways that do not extend in the trachea, transcription and implementation of the written or verbal orders of a physician pertaining to the practice of polysomnography. Polysomnography shall not include a home-based unattended self-administered diagnostic test, provided that any test results shall only be read and analyzed by a licensed polysomnographic technologist or polysomnographic technician or a licensed physician. Polysomnography services shall be provided only when ordered by a physician who has medical responsibility for the patient.

"Polysomnographic technician" means a person who holds a temporary license issued by the board who practices polysomnography under the supervision of a licensed polysomnographic technologist or a licensed physician in a State licensed or nationally accredited sleep center or laboratory.

"Polysomnographic technologist" means a person licensed by the board to practice polysomnography under the direction of a licensed physician.

"Polysomnographic trainee" means a person who holds a provisional license issued by the board and who performs polysomnography under the direct supervision of a licensed polysomnographic technologist or a licensed physician in a State licensed or nationally accredited sleep center or laboratory.

"Qualified medical director" means the medical director of any in-patient or out-patient polysomnography service, department or home care agency. The qualified medical director shall be a licensed physician who has special interest and knowledge in the diagnosis and treatment of sleep and wake disorders and shall be qualified by special training and experience in the management of sleep and wake disorders.

"Supervision" means that polysomnography shall not be performed unless a licensed polysomnographic technologist or licensed physician is constantly accessible, either on-site or through voice communication.

L.2005,c.244,s.3.



Section 45:14G-4 - State Board Of Polysomnography.

45:14G-4 State Board of Polysomnography.

4. a. There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the State Board of Polysomnography. The board shall consist of 11 members who are residents of the State, six of whom shall be licensed polysomnographic technologists who have been actively engaged in the practice of polysomnography in this State for at least five years immediately preceding their appointment, one of whom shall be a qualified medical director, one of whom shall be a physician licensed in this State pursuant to chapter 9 of Title 45 of the Revised Statutes and who is a Diplomate of the American Board of Sleep Medicine or is board certified in sleep medicine, two of whom shall be public members and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.). At the time of their appointment the six polysomnographic technologists initially appointed shall have been actively working as polysomnographic technologists and shall have been certified by the Board of Registered Polysomnographic Technologists for at least five years, but need not be licensed in this State.

b.The Governor shall appoint each member, other than the State executive department member, with the advice and consent of the Senate. The Governor shall appoint each member for a term of three years, except that of the polysomnographic practitioner members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and two shall serve for a term of one year. Each member shall hold office until his successor has been appointed and qualified. Any vacancy in the membership of the board shall be filled for the unexpired term only in the manner provided for the original appointment.

L.2005,c.244,s.4.



Section 45:14G-5 - Compensation Of Board Members.

45:14G-5 Compensation of board members.

5.Members of the board shall be compensated and reimbursed for expenses and provided with office and meeting facilities pursuant to section 2 of P.L.1977, c.285 (C.45:1-2.5).

L.2005,c.244,s.5.



Section 45:14G-6 - Election Of Chairman, Vice-chairman; Meetings.

45:14G-6 Election of chairman, vice-chairman; meetings.

6.The board shall annually elect from among its members a chairman and a vice-chairman. The board shall meet at least four times per year and may hold additional meetings as necessary to discharge its duties. The board shall organize itself following the appointment of at least that number of members of the board constituting a quorum of the entire board, provided that at least a majority of the members appointed are polysomnographic technologists.

L.2005,c.244,s.6.



Section 45:14G-7 - Duties Of Board.

45:14G-7 Duties of board.

7.The board shall:

a.Establish criteria and standards for licensure at least commensurate with national accreditation standards adopted by the Association of Polysomnographic Technologists or the American Academy of Sleep Medicine or the Committee on Accreditation for Polysomnography;

b.Review the qualification of applicants for licensure;

c.Insure proper conduct and standards of practice;

d.Issue and renew licenses pursuant to this act;

e.Establish standards for continuing education;

f.Suspend, revoke or decline to renew licenses of polysomnographic technologists, technicians and trainees pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

g.Maintain a record of every polysomnographic technologist, technician and trainee licensed in this State;

h.Promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to carry out the provisions of this act, except that the initial rules and regulations may be promulgated by the director; and

i.Establish fees for applications for licensure, examinations, initial licensure, renewals, late renewals, temporary licenses, provisional licenses and for duplication of lost licenses, pursuant to section 2 of P.L.1974, c.46 (C.45:1-3.2).

L.2005,c.244,s.7.



Section 45:14G-8 - Executive Director.

45:14G-8 Executive Director.

8.The Executive Director of the board shall be appointed by the director and shall serve at the director's pleasure. The salary of the Executive Director shall be determined by the director within the limits of available funds. The director shall be empowered within the limits of available funds to hire any assistants as are necessary to administer this act.

L.2005,c.244,s.8.



Section 45:14G-9 - Licensure Required For Practice Of Polysomnography.

45:14G-9 Licensure required for practice of polysomnography.

9. a. No person shall practice or present himself as able to practice polysomnography in this State unless the person possesses a valid license to practice polysomnography in accordance with the provisions of this act.

b.Nothing in this act shall be construed to:

(1)prohibit a person enrolled in a board approved Commission on Accreditation of Allied Health Education Programs polysomnography training program from performing those duties essential for completion of clinical service, provided the duties are performed under the direct supervision and direction of a physician or licensed polysomnographic technologist; or

(2)limit, preclude or otherwise interfere with the practices of other persons and health care providers licensed by appropriate agencies of this State, provided that those duties are consistent with the accepted standards of the person's profession and that the person does not present himself as a licensed polysomnographic technologist, licensed polysomnographic technician or licensed polysomnographic trainee which otherwise would require licensure by the board.

c.Nothing in this act shall confer to a person licensed to practice polysomnography pursuant to this act the authority to practice as another health care professional as defined in section 1 of P.L. 2002, c. 104 (C. 45:1-28).


L.2005,c.244,s.9.



Section 45:14G-10 - Issuance Of License; Qualifications, Procedure, Fee.

45:14G-10 Issuance of license; qualifications, procedure, fee.

10. a. The board shall issue a license as a polysomnographic technologist to any applicant who the board determines to be qualified to perform the duties of a polysomnographic technologist. In making a determination, the board shall review evidence that the applicant has successfully completed the board's requirements for education; training; and experience, with documented proficiencies, determined using standards established by the board at least commensurate with national Association of Polysomnographic Technologists or American Academy of Sleep Medicine standards; and has successfully completed the certification examination administered by the Board of Registered Polysomnographic Technologists or its successor, or any other examination testing polysomnography approved by the board. The fee prescribed by the board shall accompany the application.

b.The board shall issue a temporary license as a polysomnographic technician to any applicant who the board determines to be qualified to perform the duties of a polysomnographic technician. In making a determination, the board shall review evidence that the applicant has successfully completed the board's requirements for education; training; and experience, determined using standards established by the board at least commensurate with national Association of Polysomnographic Technologists or American Academy of Sleep Medicine standards and documentation of successful completion of Association of Polysomnographic Technologists or American Academy of Sleep Medicine technical competencies. The fee prescribed by the board shall accompany the application.

c.The board shall issue a provisional license as a polysomnographic trainee to any applicant who the board determines to be qualified to perform the duties of a polysomnographic trainee. In making a determination, the board shall review evidence that the applicant has successfully completed the board's requirements for education; training; and experience, with documented proficiencies, determined using standards established by the board at least commensurate with national Association of Polysomnographic Technologists or American Academy of Sleep Medicine standards; and documentation that the applicant's performance of polysomnography will be directly supervised by a licensed polysomnographic technologist or a licensed physician. The fee prescribed by the board shall accompany the application.

L.2005,c.244,s.10.



Section 45:14G-11 - Validity Of License, Term, Renewal.

45:14G-11 Validity of license, term, renewal.

11. a. A license as a polysomnographic technologist shall be issued for a period of two years, and may be renewed for additional two-year periods upon submission by the holder of a renewal application on a form prescribed by the board, completion by the holder of any requirements for renewal established by the board, and payment of the renewal fee prescribed by the board.

b.A temporary license as a polysomnographic technician shall be issued for a period of one year and may be renewed for an additional one-year period to permit a polysomnographic technician to take the examination required for licensure as a polysomnographic technologist a maximum of three times. Renewal of a temporary license shall be issued upon submission by the holder of a renewal application on a form prescribed by the board, completion by the holder of any requirements for renewal established by the board, and payment of the renewal fee prescribed by the board.

c.A provisional license as a polysomnographic trainee shall be issued for a period of not more than one year.

d.A temporary or provisional license may be put on inactive status at the discretion of the board upon the written request of the holder for reasons of hardship, such as health or other good cause.

e.If a renewal fee is not paid by the expiration date, the license shall automatically expire, but may be renewed within two years of its expiration date on payment to the board of a sum determined by it for each year or part thereof during which the license was expired and an additional restoration fee.

L.2005,c.244,s.11.



Section 45:14G-12 - Issuance Of License To Out-of-state Licensee.

45:14G-12 Issuance of license to out-of-State licensee.

12. Upon receipt of a fee and a written application on forms provided by it, the board shall issue a license without examination to a polysomnographic technologist who holds a valid license issued by another state or possession of the United States or the District of Columbia that has education and experience requirements substantially equivalent to the requirements of this act, so long as the applicant has successfully completed the certification examination administered by the Board of Registered Polysomnographic Technologists, or its successor, or any other examination testing polysomnography approved by the board pursuant to section 10 of this act.

L.2005,c.244,s.12.



Section 45:14G-13 - Issuance Of License As Polysomnographic Technologist.

45:14G-13 Issuance of license as polysomnographic technologist.

13. a. The board shall issue a license as a polysomnographic technologist to an applicant, who at the time of the effective date of this act, has passed the certification examination administered by the Board of Registered Polysomnographic Technologists and holds a valid credential.

b. (1) The board shall issue a temporary license to continue practice as a polysomnographic technician for a period of two years from the effective date of section 9 of this act to any applicant who has not passed the certification examination required by subsection a. of this section at the time of the effective date of section 9 of this act, provided that the applicant, through written evidence, verified by oath, demonstrates that he:

(a)is presently functioning in the capacity of a polysomnographic technician as defined by this act and has successfully completed a polysomnographic program of not less than one year associated with a state licensed program or a program accredited by the Commission on Accreditation of Allied Health Education Programs or other nationally recognized accrediting organization; or

(b)has successfully completed a minimum of 720 hours of experience as a polysomnographic trainee or has a minimum of one year of experience as a polysomnographic technician with documented proficiency in polysomnography as determined using standardized Association of Polysomnographic Technologists or American Academy of Sleep Medicine National Competencies.

(2)An applicant who receives a temporary license pursuant to this subsection shall be required to pass the licensure examination administered by the Board of Registered Polysomnographic Technologists, or its successor, and attain the RPSGT credential during his temporary licensure period in order to be issued a license as a polysomnographic technologist.

c.An applicant for licensure under this section shall apply within six months of the effective date of section 9 of this act.

L.2005,c.244,s.13.



Section 45:14H-1 - Findings, Declarations Relative To Standards For Persons Installing, Repairing, Maintaining Elevators, Escalators, And Moving Walkways.

45:14H-1 Findings, declarations relative to standards for persons installing, repairing, maintaining elevators, escalators, and moving walkways.


1.The Legislature finds and declares that the citizens and residents of the State of New Jersey are entitled to the maximum protection practicable when using elevator, escalator, and moving walkway devices, and that the protection can be increased by requiring appropriate training and experience for persons installing, repairing, and maintaining those devices. It is therefore necessary for the public good to establish standards of education, training, and experience for these installers and mechanics and to provide for their appropriate examination and certification.

L.2012, c.71, s.1.



Section 45:14H-2 - Elevator, Escalator, And Moving Walkway Mechanics Licensing Board.

45:14H-2 Elevator, Escalator, and Moving Walkway Mechanics Licensing Board.

2.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the Elevator, Escalator, and Moving Walkway Mechanics Licensing Board. Members of the board shall be appointed by the Governor. The board shall consist of seven members who are residents of the State of New Jersey. In addition to the two public members appointed to represent the interests of the public pursuant to the provisions of subsection b. of section 2 of P.L.1971, c.60 (C.45:1-2.2) and who shall be representatives of municipal government, one member shall be from a department in the Executive Branch of State Government, who shall serve without compensation at the pleasure of the Governor, and the remaining four members shall consist of the following:

One individual who represents the interests of a major elevator, escalator, or moving walkway manufacturing company;

One individual who is primarily engaged in the business of elevator, escalator, or moving walkway installation, alteration, repair, or maintenance of those devices;

One individual who represents the interests of the elevator architectural design community; and

One representative from a major labor organization that represents elevator service mechanics.

The Governor shall appoint each member, other than the State executive department member, for a term of four years, except that of the members first appointed, other than the State executive department member, three shall serve for a term of four years, two shall serve for a term of three years, and one shall serve for a term of two years, as determined by the Governor. Any vacancy in the membership shall be filled for the unexpired term in the manner provided for the original appointment. No member of the board may serve more than two successive terms in addition to any unexpired term to which he has been appointed. The Governor may remove any member of the board, other than the State executive department member, for cause.

The board shall meet at such times as the board deems necessary, and may form such committees as is deemed necessary for the purpose of conducting disciplinary proceedings, or otherwise.

L.2012, c.71, s.2.



Section 45:14H-3 - Additional Powers Of Board.

45:14H-3 Additional powers of board.

3.The Elevator, Escalator, and Moving Walkway Mechanics Licensing Board shall, in addition to other powers and duties that it may possess by law:

a.Examine and pass on the qualifications of all applicants for license subject to its jurisdiction, and issue a license to each qualified successful applicant;

b.Examine, evaluate and supervise all examinations and procedures;

c.Adopt a seal which shall be affixed to all licenses issued by it;

d.Adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as it may deem necessary to enable it to perform its duties under, and to enforce, the provisions of this act;

e.Annually publish a list of the names and addresses of all persons who are licensed under this act;

f.Establish standards for continuing education, which at a minimum shall include eight hours of instruction to be completed within one year immediately preceding any license renewal; and

g.Prescribe or change the charges for examinations, licensures, renewals, and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.).

L.2012, c.71, s.3.



Section 45:14H-4 - Application For Licensure.

45:14H-4 Application for licensure.

4.Any person desiring to obtain an elevator, escalator, and moving walkway mechanic's license, which shall authorize such licensee to install, construct, alter, maintain, service, repair, or test elevators, escalators, and moving walkways, shall make application for licensure to the Elevator, Escalator, and Moving Walkway Mechanics Licensing Board, pay all the fees required in connection with the application, and be examined as required by section 6 of this act.

No such license shall be required for any person who installs, constructs, alters, services, repairs, tests, or maintains a chair lift device or stair lift device in a dwelling unit.

L.2012, c.71, s.4.



Section 45:14H-5 - Prohibited Actions Without License; Application, Requirements, Fee.

45:14H-5 Prohibited actions without license; application, requirements, fee.

5. a. On or after the date sections 5, 10, and 12 of this act become operative, a person shall not:

(1)install;

(2)construct;

(3)alter;

(4)service;

(5)repair;

(6)test; or

(7)maintain

elevator, escalator, or moving walkway devices, or use the title or designation of "licensed" in any manner concerning these activities, unless licensed as an elevator, escalator, and moving walkway mechanic pursuant to the provisions of this act, or working under the supervision of a person so licensed, such as an apprentice. No such license shall be required for any person who installs, constructs, alters, services, repairs, tests, or maintains a chair lift device or stair lift device in a dwelling unit.

b.No person shall engage in the business of contracting or advertise in any manner as an elevator, escalator, and moving walkway mechanic or use the title or designation of "licensed elevator mechanic," "licensed escalator mechanic," or "licensed moving walkway mechanic," unless duly licensed to act as such. The provisions of this subsection shall not apply to any person who installs, constructs, alters, services, repairs, tests, or maintains a chair lift device or stair lift device in a dwelling unit.

c.A license issued pursuant to this act shall not be transferable.

d.Not less than 30 days and not more than 60 days prior to the date set for the examination for a license as an elevator, escalator, and moving walkway mechanic, every person desiring to apply for a license, who meets the qualifications as set forth in this act, shall deliver to the board, personally or by certified mail, return receipt requested, postage prepaid, a certified check or money order payable to the Treasurer of the State of New Jersey in the required amount, together with a written application required by the board, completed as described in the application, and together with proof that the applicant qualifies in accordance with this act.

The qualifications for a mechanic's license under this act shall be as follows: The person shall be 21 or more years of age and shall have been employed within the State in the capacity of at least one of the elevator, escalator, and moving walkway trade businesses set forth in subsection a. of this section for a period of three years next preceding the application date for the license.

The applicant, if registered as a builder with the Department of Community Affairs, shall not be in any negative standing on the registration list. An applicant shall be afforded an opportunity to correct a negative standing, either by remedial action or by reporting any inaccuracies for correction.

Proof of compliance with the qualifications, or those in lieu thereof, shall be submitted to the board in writing, sworn to by the applicant, and accompanied by two recent passport size color photographs of the applicant.

L.2012, c.71, s.5.



Section 45:14H-6 - Licensing Examination.

45:14H-6 Licensing examination.

6. a. Every elevator, escalator, and moving walkway mechanic's license examination shall be substantially uniform and shall be designed so as to establish the competence and qualifications of the applicant to perform the type of work for which licensure is sought. The examination may be theoretical or practical in nature, or both, and may be based on an examination promulgated by a professional organization. Proof of passage of the National Elevator Industry Educational Program (NEIEP), or its successor organization's, examination shall be sufficient to satisfy the examination requirement of this section. The examination may be waived if the applicant provides adequate proof to the board of employment as an elevator, escalator, and moving walkway mechanic within the State for at least three years immediately prior to the date of application without the direct and immediate supervision of an elevator, escalator, and moving walkway mechanic licensed to do business within the State.

b.The examination shall be held at least four times a year, at Trenton or other place the board deems necessary. Public notice of the time and place of the examination shall be given by the board in accordance with the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

c.No person who has failed the examination shall be eligible to be reexamined for a period of six months from the date of the examination failed by that person.

d.All applicants for elevator, escalator, and moving walkway mechanic's licenses, renewals or reexaminations shall pay a fee, established pursuant to regulation, for each license issuance or renewal, or reexamination as determined by the board.

L.2012, c.71, s.6.



Section 45:14H-7 - Biennial Renewal.

45:14H-7 Biennial renewal.

7.Elevator mechanics' licenses shall be renewed biennially by the board upon written application of the holder and payment of the prescribed fee and renewal of the bond required by section 12 of this act. A license may be renewed without reexamination, if the application for renewal is made within 30 days next preceding or following the scheduled expiration date. Any applicant for renewal making application at any time subsequent to the 30th day next following the scheduled expiration date may be required by the board to be re-examined, and that person shall not continue to act as a licensed mechanic in the elevator trade, as described in this act, and no firm, corporation or other legal entity for which the person is the bona fide representative shall operate under a license in the elevator trade, as described in this act, until a valid license has been secured or is held by a bona fide representative.

Any license expiring while the holder is outside the continental limits of the United States in connection with any project undertaken by the government of the United States, or while in the services of the Armed Forces of the United States, shall be renewed without the holder being required to be reexamined, upon payment of the prescribed fee at any time within four months after the person's return to the United States or discharge from the armed forces, whichever is later.

L.2012, c.71, s.7.



Section 45:14H-8 - Granting Of License Without Examination Under Certain Circumstances.

45:14H-8 Granting of license without examination under certain circumstances.

8.The board may in its discretion grant licenses without examination to applicants so licensed by other states; provided that equal reciprocity is provided for New Jersey licensed mechanics by the law of the applicant's domiciliary state and provided further that the domiciliary state's standards are equal to or comparable to those of this State.

L.2012, c.71, s.8.



Section 45:14H-9 - Issuance Of License; Requirements.

45:14H-9 Issuance of license; requirements.

9.Notwithstanding any other provision of this act to the contrary, the board shall, upon application to it and submission of satisfactory proof and the payment of the prescribed fee within 12 months following the date sections 5, 10, and 12 of this act become operative, issue an elevator, escalator, and moving walkway mechanic license without examination to any person, provided proof of one of the following subsections is provided:

a.Proof of acceptable work experience in the elevator, escalator, and moving walkway industry in the installation, construction, alteration, repair, maintenance, service, or testing, or any combination thereof, as verified through previous and current employers and copies of filed income tax returns or W-2 or 1099 forms, and proof of successful passage of an examination for elevator mechanics offered by a nationally recognized training program for the elevator, escalator, and moving walkway industry, such as the National Elevator Industry Educational Program or an equivalent program; or

b.Proof of acceptable work experience by the applicant in the elevator, escalator, and moving walkway industry in the installation, construction, alteration, repair, maintenance, service, or testing, or any combination thereof, without direct and immediate supervision, within the State for at least three years, as verified by previous and current employers or through building permits reflecting the applicant's name, or a company for which the applicant was an agent, or through proof of insurance or bonds issued covering the applicant, or letters of reference from construction code officials who have examined the applicant's work.

L.2012, c.71, s.9.



Section 45:14H-10 - Subcontractors, License Required.

45:14H-10 Subcontractors, license required.

10.A contractor shall subcontract all elevator, escalator, and moving walkway installation work, unless the contractor holds an elevator, escalator, and moving walkway mechanic's license to install those devices.

L.2012, c.71, s.10.



Section 45:14H-11 - Grounds For Suspension, Revocation Of License.

45:14H-11 Grounds for suspension, revocation of license.

11. a. The license of an elevator mechanic may be suspended for a fixed period, or may be revoked, or the licensee may be censured, reprimanded or otherwise disciplined, in accordance with the provisions and procedures defined in this act, if after due hearing it is determined that the licensee:

(1)Is guilty of any fraud or deceit in the licensee's activities as an elevator mechanic, including making false statements as to a material matter in the application for the license, or has been guilty of any fraud, deceit, or bribery in procuring his license;

(2)Has failed to notify the board or the owner or lessee of an elevator of a condition not in compliance with the elevator subcode of the State Uniform Construction Code;

(3)Has aided and abetted a person who is not a licensed elevator mechanic to engage in the activities of a licensed elevator mechanic, other than an approved apprenticeship program;

(4)Has been guilty of unethical conduct as defined by rules promulgated by the board; or

(5)Has continued to practice without obtaining a license renewal as required by this act.

b. (1) The charges may be referred by any person, corporation, association or public officer, or by the board in the first instance. A copy thereof, together with a report of the investigation, shall be referred to the board for a recommendation. The board shall review the information, and determine whether action may be necessary. If action may be considered against a licensee, the board shall provide a hearing, and provide written notice thereof, either by registered mail or personal service, at least 10 days prior to the date set for such hearing, to the address of record of the licensee. The notice shall set forth the time, date and location of the hearing, and shall set forth a statement of the allegations constituting the grounds for the charges against the licensee. The board shall make a determination within 48 hours of the hearing whether the licensee will be sanctioned.

(2)Any person whose license is revoked, suspended, or subject to a civil penalty, may appeal the matter to the Office of Administrative Law for a hearing before an administrative law judge, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.). For the purpose of this section, the administrative law judge shall have power to issue subpoenas for the appearance of witnesses, and to take testimony under oath. Upon review of the record of the hearing, the reviewing entity may affirm, modify or reject the written report and recommendation of the board.

c.When the license of any person has been revoked or annulled, as herein provided, the board may, after the expiration of three years, accept an application for restoration of the license.

L.2012, c.71, s.11.



Section 45:14H-12 - Bond Requirements.

45:14H-12 Bond requirements.

12.In addition to any other bonds that may be required pursuant to contract, no elevator mechanic licensed under this act shall undertake to do any construction work in the State unless and until the mechanic shall have first entered into a bond in favor of the State of New Jersey in a sum established by the board executed by a surety company authorized to transact business in this State and approved by the Department of Banking and Insurance, and to be conditioned on the faithful performance of the provisions of this act. No municipality shall require any similar bond from any elevator mechanic licensed under this act. The board shall by rule and regulation provide who shall be eligible to receive the financial protection afforded by the bond required to be filed by this section. The bond shall be for the term of 12 months and shall be renewed at each expiration for a similar period.

L.2012, c.71, s.12.



Section 45:15-1 - License Required.

45:15-1 License required.

45:15-1. No person shall engage either directly or indirectly in the business of a real estate broker, broker-salesperson, salesperson or referral agent, temporarily or otherwise, and no person shall advertise or represent himself as being authorized to act as a real estate broker, broker-salesperson, salesperson or referral agent, or to engage in any of the activities described in R.S.45:15-3, without being licensed so to do as hereinafter provided.

Amended 1953, c.229, s.1; 1993, c.51, s.1; 2009, c.238, s.1.



Section 45:15-1.1 - Role Of Housing Referral Aide

45:15-1.1. Role of housing referral aide
1. A person employed in a participant position as a housing referral aide under any program established and funded pursuant to the Comprehensive Employment and Training Act of 1973, Pub.L. 93-203, 29 U.S.C. 801 et seq., while performing his duties in such position, shall not be deemed to be engaged in the business of a real estate broker, broker-salesperson or salesperson under the provisions of chapter 15 of Title 45 of the Revised Statutes.

L.1978,c.5,s.1; amended 1993,c.51,s.2.



Section 45:15-1.2 - License Required For Acceptance Of Compensation For Providing Assistance In Locating Rental Housing

45:15-1.2. License required for acceptance of compensation for providing assistance in locating rental housing
41. Any person who, before a lease has been fully executed or, where no lease is drawn, before possession is taken by the tenant, charges or accepts any fee, commission or compensation in exchange for providing assistance in locating rental housing, including providing written lists or telephone information on purportedly available rental units, without being licensed pursuant to this act shall be a disorderly person and shall be subject to a fine of not less than $200 or to imprisonment for not more than 30 days or both.

The provisions of this section shall not be construed to prohibit a licensed real estate broker, or an owner of rental properties or his agents and employees, from requiring the payment of a deposit to reserve a particular unit or from charging and accepting a fee for processing an application to rent an apartment or for performing a credit check or other investigation upon prospective tenants prior to the execution of a lease or the taking of possession of a rental unit by a prospective tenant.

L.1993,c.51,s.41.



Section 45:15-2 - "Engaging In Business" Defined

45:15-2. "Engaging in business" defined
Any single act, transaction or sale shall constitute engaging in business within the meaning of this article.



Section 45:15-3 - Terms Defined, License Required For Bringing Action For Compensation.

45:15-3 Terms defined, license required for bringing action for compensation.

45:15-3. A real estate broker, for the purposes of R.S.45:15-1 et seq., is defined to be a person, firm or corporation who, for a fee, commission or other valuable consideration, or by reason of a promise or reasonable expectation thereof, lists for sale, sells, exchanges, buys or rents, or offers or attempts to negotiate a sale, exchange, purchase or rental of real estate or an interest therein, or collects or offers or attempts to collect rent for the use of real estate or solicits for prospective purchasers or assists or directs in the procuring of prospects or the negotiation or closing of any transaction which does or is contemplated to result in the sale, exchange, leasing, renting or auctioning of any real estate or negotiates, or offers or attempts or agrees to negotiate a loan secured or to be secured by mortgage or other encumbrance upon or transfer of any real estate for others, or any person who, for pecuniary gain or expectation of pecuniary gain conducts a public or private competitive sale of lands or any interest in lands. In the sale of lots pursuant to the provisions of R.S.45:15-1 et seq., the term "real estate broker" shall also include any person, partnership, association or corporation employed by or on behalf of the owner or owners of lots or other parcels of real estate, at a stated salary, or upon a commission, or upon a salary and commission, or otherwise, to sell such real estate, or any parts thereof, in lots or other parcels, and who shall sell or exchange, or offer or attempt or agree to negotiate the sale or exchange, of any such lot or parcel of real estate.

A real estate salesperson, for the purposes of R.S.45:15-1 et seq., is defined to be any natural person who, for compensation, valuable consideration or commission, or other thing of value, or by reason of a promise or reasonable expectation thereof, is employed by and operates under the supervision of a licensed real estate broker to sell or offer to sell, buy or offer to buy or negotiate the purchase, sale or exchange of real estate, or offers or attempts to negotiate a loan secured or to be secured by a mortgage or other encumbrance upon or transfer of real estate, or to lease or rent, or offer to lease or rent any real estate for others, or to collect rents for the use of real estate, or to solicit for prospective purchasers or lessees of real estate, or who is employed by a licensed real estate broker to sell or offer to sell lots or other parcels of real estate, at a stated salary, or upon a commission, or upon a salary and commission, or otherwise to sell real estate, or any parts thereof, in lots or other parcels.

A real estate broker-salesperson, for the purposes of R.S.45:15-1 et seq., is defined to be any natural person who is qualified to be licensed as a real estate broker but who, for compensation, valuable consideration or commission, or other thing of value, or by reason of a promise or reasonable expectation thereof, is employed by and operates under the supervision of a licensed real estate broker to perform the functions of a real estate salesperson as defined herein.

A real estate referral agent, for the purposes of R.S.45:15-1 et seq., is defined to be any natural person employed by and operating under the supervision of a licensed real estate broker whose real estate brokerage-related activities are limited to referring prospects for the sale, purchase, exchange, leasing or rental of real estate or an interest therein. Referral agent licensees shall only refer such prospects to the real estate broker through whom they are licensed as a referral agent and shall only accept compensation for their activity as a referral agent from that broker. A referral agent shall not be employed by or licensed with more than one real estate broker at any given time. No person may simultaneously be licensed as a referral agent and a real estate broker, broker-salesperson or salesperson and no person licensed as a referral agent may engage in the business of a real estate broker, broker-salesperson or salesperson to an extent beyond that authorized by their status as a licensed real estate agent.

No person, firm, partnership, association or corporation shall bring or maintain any action in the courts of this State for the collection of compensation for the performance of any of the acts mentioned in R.S.45:15-1 et seq. without alleging and proving that he was a duly licensed real estate broker at the time the alleged cause of action arose.

No person claiming to be entitled to compensation as a referral agent, salesperson or broker-salesperson for the performance of any of the acts mentioned in R.S.45:15-1 et seq. shall bring or maintain any action in the courts of this State for the collection of compensation against any person, firm, partnership or corporation other than the licensed broker with whom the referral agent, salesperson or broker-salesperson was employed at the time the alleged cause of action arose and no action shall be brought or maintained without the claimant alleging and proving that he was a duly licensed real estate referral agent, salesperson or broker-salesperson at the time the alleged cause of action arose.

Amended 1953, c.229, s.2; 1993, c.51, s.3; 2009, c.238, s.2.



Section 45:15-3.1 - Payment Of Referral Fee, Commission To Person Licensed In Another Jurisdiction

45:15-3.1. Payment of referral fee, commission to person licensed in another jurisdiction
1. A duly licensed real estate broker of this State may pay a referral fee or referral commission to a person not licensed if the person is a licensed real estate broker of another jurisdiction in which the licensed broker maintains a bona fide office. A licensed real estate broker of another jurisdiction may make a referral, receive a referral fee or referral commission, and bring or maintain an action in the courts of this State against a duly licensed real estate broker of this State for the collection of the fee or commission.

For the purposes of this section, "referral" means the introduction, assisting, or directing of a person by one broker to another broker for real estate brokerage services, aid, or information; "referral fee" or "referral commission" means the compensation paid or received for the referral.

L.1979,c.322,s.1; amended 1993,c.51,s.4.



Section 45:15-4 - Application Of Provisions Of Article Limited

45:15-4. Application of provisions of article limited
The provisions of this article shall not apply to any person, firm, partnership, association or corporation who, as a bona fide owner or lessor, shall perform any of the aforesaid acts with reference to property owned by him, nor shall they apply to or be construed to include attorneys at law, receivers, trustees in bankruptcy, executors, administrators or persons selling real estate under the order of any court or the terms of a deed of trust, state banks, federal banks, savings banks and trust companies located within the state, or to insurance companies incorporated under the insurance laws of this state.



Section 45:15-5 - New Jersey Real Estate Commission Continued

45:15-5. New Jersey Real Estate Commission continued
45:15-5. The New Jersey Real Estate Commission, hereinafter in this article designated as the "commission," created and established by an act entitled "An act to define, regulate and license real estate brokers and salesmen, to create a State real estate commission and to provide penalties for the violation of the provisions hereof," approved April 5, 1921 (P.L.1921, c.141, s.370), as amended by an act approved April 23, 1929 (P.L.1929, c.168, s.310), is continued. The commission shall constitute the division of the New Jersey Real Estate Commission in the Department of Insurance. The commission shall consist of eight members, appointed by the Governor pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.), each of whom shall have been a resident of this State for a period of at least 10 years. Five members shall have been real estate brokers for a period of at least 10 years; two members shall be public members; and one member shall be a representative of an appropriate department. The department representative shall serve at the pleasure of the Governor. Upon the expiration of the term of office of any other member, his successor shall be appointed by the Governor for a term of three years. A majority of the voting members of the commission shall constitute a quorum thereof. Each member shall hold his office until his successor has qualified. Members to fill vacancies shall be appointed by the Governor for the unexpired term. The Governor may remove any commissioner for cause, upon notice and opportunity to be heard.

Amended 1948,c.88,s.4; 1977,c.331,s.1; 1993,c.51,s.5.



Section 45:15-6 - Commission Salaries

45:15-6. Commission salaries
The commission shall select from its members a president, and may do all things necessary and convenient for carrying into effect the provisions of this article, and may promulgate necessary rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) The president shall receive a salary of $15,000.00 per year and each other member of the commission shall receive a salary of $10,000.00 per year, except the department representative who serves without compensation pursuant to section 2 of P.L. 1971, c. 60 (C. 45:1-2.2). No commissioner shall receive any other compensation, either directly or indirectly, for his services.

Amended by L. 1954, c. 193, p. 724, s. 1; L. 1985, c. 137, s. 1, eff. April 12, 1985.



Section 45:15-7 - Provision, Duties Of Personnel

45:15-7. Provision, duties of personnel
45:15-7. The Commissioner of Insurance shall provide the commission with such personnel as he shall deem necessary, after consultation with the commission, for the proper discharge of the duties imposed by the provisions of this article. The Commissioner of Insurance shall prescribe the duties of persons thus assigned to the commission, and shall fix their compensation, within the limits of available appropriations therefor. The Commissioner of Insurance shall provide the commission with such office space, furniture and stationery as he shall determine, after consultation with the commission, to be reasonably necessary for carrying out the provisions of this article.

Amended 1948,c.88,s.5; 1993,c.51,s.6.



Section 45:15-8 - Seal; Certified Copies Of Records As Evidence; Public Inspection Of Records

45:15-8. Seal; certified copies of records as evidence; public inspection of records
The commission shall adopt a common seal by which it shall authenticate its proceedings. Copies of all records and papers in the office of the commission, duly certified and authenticated by its seal, shall be received in evidence in all courts with like effect as the original. All records kept in the office of the commission under the authority of this article shall be open to public inspection under regulations prescribed by the commission.



Section 45:15-9 - Real Estate Licenses.

45:15-9 Real estate licenses.

45:15-9. All persons desiring to become real estate brokers, broker-salespersons, salespersons or referral agents shall apply to the commission for a license under the provisions of R.S.45:15-1 et seq. Every applicant for a license as a broker, broker-salesperson, salesperson or referral agent shall be of the age of 18 years or over, and in the case of an association or a corporation the directors thereof shall be of the age of 18 years or over. Application for a license, whether as a real estate broker, broker-salesperson, salesperson or referral agent, shall be made to the commission upon forms prescribed by it and shall be accompanied by an application fee of $50 which fee shall not be refundable. Every applicant for a license whether as a real estate broker, broker-salesperson, salesperson or referral agent shall have the equivalent of a high school education. The issuance of a license to an applicant who is a nonresident of this State shall be deemed to be his irrevocable consent that service of process upon him as a licensee in any action or proceeding may be made upon him by service upon the secretary of the commission or the person in charge of the office of the commission. The applicant shall furnish evidence of good moral character, and in the case of an association, partnership or corporation, the members, officers or directors thereof shall furnish evidence of good moral character. The commission may make such investigation and require such proof as it deems proper and in the public interest as to the honesty, trustworthiness, character and integrity of an applicant. Any applicant for licensure pursuant to this section and any officer, director, partner or owner of a controlling interest of a corporation or partnership filing for licensure pursuant to this section shall submit to the commission the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commission is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed. Every applicant for a license as a broker or broker-salesperson shall have first been the holder of a New Jersey real estate salesperson's license and have been actively engaged on a full-time basis in the real estate brokerage business in this State as a real estate salesperson for three years immediately preceding the date of application, which requirement may be waived by the commission where the applicant has been the holder of a broker's license in another state and actively engaged in the real estate brokerage business for at least three years immediately preceding the date of his application, meets the educational requirements and qualifies by examination. No license as a broker shall be granted to a general partnership or corporation unless at least one of the partners or officers of said general partnership or corporation qualifies as and holds a license as a broker to transact business in the name and on behalf of said general partnership or corporation as its authorized broker and no such authorized broker shall act as a broker on his own individual account unless he is also licensed as a broker in his individual name; the license of said general partnership or corporation shall cease if at least one partner or officer does not hold a license as its authorized broker at all times. A change in the status of the license of an authorized broker to an individual capacity or vice versa shall be effected by application to the commission accompanied by a fee of $50. No license as a broker shall be granted to a limited partnership unless its general partner qualifies as and holds a license as a broker to transact business in the name of and on behalf of the limited partnership. In the event that a corporation is a general partner of a limited partnership, no license as a broker shall be granted to the limited partnership unless the corporation is licensed as a broker and one of the officers of the corporation qualifies as and holds a license as the corporation's authorized broker.

An application for licensure as a referral agent and for any renewal thereof shall include a certification signed by the licensed real estate broker by whom the applicant is or will be employed, on a form and in a manner prescribed by the commission, which certification shall confirm that: the broker and the applicant or renewing referral agent have reviewed the restrictions imposed by law upon the activities of a referral agent; and the applicant or referral agent has acknowledged that he is aware that such activity is limited to referring prospective consumers of real estate brokerage services to that broker.

In the event that a person who held a broker, broker-salesperson or salesperson license fails to renew that license and then, in the two years immediately following the expiration date of the last license held, seeks to reinstate such license, the commission shall require, as a condition to such reinstatement during that two-year period, that the applicant submit proof of having completed the continuing education requirement applicable to that license type in the preceding license term.

In the event that any person to whom a broker's or broker-salesperson's license has been or shall have been issued shall fail to renew such license or obtain a new license for a period of more than two but less than five consecutive years after the expiration of the last license held, prior to issuing another broker or broker-salesperson license to the person, the commission shall require such person to complete the continuing education requirements applicable to salesperson licensees in the preceding license term, to work as a licensed salesperson on a full-time basis for one full year, to pass the broker's license examination, and to successfully complete a 90-hour general broker's pre-licensure course at a licensed real estate school, as the commission shall prescribe by regulation. In the event that any person to whom a broker's or broker-salesperson's license has been or shall have been issued fails to maintain or renew the license or obtain a new license for a period of more than five consecutive years after the expiration of the last license held, prior to issuing another broker or broker-salesperson license to the person the commission shall require the person to pass the salesperson's license examination and then to work as a licensed salesperson on a full-time basis for three years, to fulfill all of the educational requirements applicable to first time applicants for a broker or broker-salesperson license and to pass the broker's license examination. The commission may, in its discretion, approve for relicensure the former holder of a broker or broker-salesperson license who has not renewed the license or obtained a new license for two or more consecutive years upon a sufficient showing that the applicant was medically unable to do so. All applicants so approved shall pass the broker's license examination and complete the continuing education requirements applicable to broker licensees in the preceding licensure term prior to being relicensed. This paragraph shall not apply to a person reapplying for a broker's or broker-salesperson's license who was licensed as a broker or broker-salesperson and who allowed his license to expire due to subsequent employment in a public agency in this State with responsibility for dealing with matters relating to real estate if the person reapplying does so within one year of termination of that employment.

In the event that any person to whom a salesperson's or a referral agent's license has been or shall have been issued shall fail to maintain or renew such license or obtain a new license for a period of two consecutive years or more after the expiration of the last license held, the commission shall require such person to attend a licensed school and pass the State examination prior to issuance of a further license. The commission may, in its discretion, approve for relicensure a salesperson or a referral agent applicant who has not renewed his license or obtained a new license for two or more consecutive years upon a sufficient showing that the applicant was medically unable to do so. All salesperson or referral agent applicants so approved shall pass the salesperson's license examination and, with respect to salespersons, complete the continuing education requirements applicable to salesperson licensees in the preceding licensure term prior to being relicensed. This paragraph shall not apply to a person reapplying for a salesperson's or referral agent's license who was a licensed salesperson or referral agent and who allowed his license to expire due to subsequent employment in a public agency in this State with responsibility for dealing with matters relating to real estate if the person reapplying does so within one year of termination of that employment.

A licensed referral agent who was not previously licensed as a broker, broker-salesperson, or salesperson and who has been licensed as a referral agent for the six immediately preceding years or any lesser period of time shall, in order to qualify for licensure as a salesperson, complete up to 30 hours of continuing education as prescribed by commission rule. A person who was previously licensed as a broker, broker-salesperson or salesperson and who has been licensed as a referral agent for the six immediately preceding years or any lesser period of time shall, in order to qualify for the reissuance of a broker, broker-salesperson or salesperson license, as applicable, complete up to 30 hours of continuing education as prescribed by commission rule.

A licensed referral agent who was not previously licensed as a broker, broker-salesperson or salesperson and who has been licensed as a referral agent for more than the six immediately preceding years shall, in order to qualify for licensure as a salesperson, be required to complete the pre-licensure education requirement applicable to candidates for licensure as a salesperson and pass the State license examination. A person who was previously licensed as a broker, broker-salesperson or salesperson and who has been licensed as a referral agent for more than the six immediately preceding years shall, in order to qualify for relicensure as a broker, broker-salesperson or salesperson, as applicable, complete up to 30 hours of continuing education as prescribed by commission rule and pass the broker license examination or the salesperson license examination, as applicable.

Any referral agent seeking licensure as a real estate broker, broker-salesperson or salesperson shall make application for such license on a form as prescribed by the commission, pay all application and licensure fees as set forth herein, furnish to the commission evidence of the referral agent's good moral character, and be subject to investigation by and required to produce to the commission such proof of the referral agent's honesty, trustworthiness and integrity as the commission deems proper and in the public interest.

Amended 1938, c.227, s.1; 1953, c.77, s.1; 1953, c.229, s.3; 1966, c.10; 1977, c.331, s.2; 1983, c.456, s.1; 1989, c.126, s.1; 1993, c.51, s.7; 2003, c.117, s.31; 2003, c.199, s.26; 2009, c.238, s.3.



Section 45:15-10 - Examination Required For Initial Licensure; Term, Renewal.

45:15-10 Examination required for initial licensure; term, renewal.

45:15-10. Before any such license shall be granted, the applicant, and in the case of a partnership, association or corporation, the partners, directors or officers thereof actually engaged in the real estate business as a broker, broker-salesperson, salesperson, or referral agent, shall submit to an examination to be conducted under the supervision of the commission which examination shall test the applicant's general knowledge of the statutes of New Jersey concerning real property, conveyancing, mortgages, agreements of sale, leases and of the provisions of R.S.45:15-1 et seq., the rules and regulations of the commission and such other subjects as the commission may direct. The commission may make rules and regulations for the conduct of such examinations. Upon satisfactorily passing such examination and fulfilling all other qualifications a license shall be granted by the commission to the successful applicant therefor as a real estate broker, broker-salesperson, salesperson, or referral agent and the applicant upon receiving the license is authorized to conduct in this State the business of a real estate broker, broker-salesperson, salesperson, or referral agent, as the case may be. Such license shall expire on the last day of a two-year license term as established by the commission; such license shall be renewed, without examination, biennially thereafter, upon the payment of the fee fixed by R.S.45:15-15, and in the case of a broker, broker-salesperson or salesperson license, upon completion of the continuing education requirements applicable to the holders of such licenses.

Amended 1972, c.94, s.1; 1977, c.331, s.3; 1993, c.51, s.8; 1996, c.38, s.1; 2009, c.238, s.4.



Section 45:15-10.1 - Educational Requirements.

45:15-10.1 Educational requirements.

1. a. As a prerequisite to admission to an examination, every individual applicant for licensure as a real estate salesperson or a real estate referral agent shall give evidence of satisfactory completion of 75 hours in the aggregate of such courses of education in real estate subjects at a school licensed by the commission as the commission shall by regulation prescribe. At least three hours of that course of study shall be on the subject of ethics and ethical conduct in the profession of a real estate salesperson.

b.As a prerequisite to admission to an examination, every individual applicant for licensure as a real estate broker or broker-salesperson shall give evidence of satisfactory completion of 150 hours in the aggregate of such courses of education in real estate and related subjects at a school licensed by the commission as the commission shall by regulation prescribe. Thirty hours of that course of study shall be on the subject of ethics and ethical conduct in the profession of a real estate broker.The commission may approve courses in specialized aspects of the real estate brokerage business offered by providers who are not the holders of a real estate school license pursuant to section 47 of P.L.1993, c.51 (C.45:15-10.4), the completion of which may be recognized as fulfilling a portion of the total broker pre-licensure education requirements.

L.1966, c.227, s.1; amended 1977, c.331, s.4; 1983, c.456, s.2; 1989, c.126, s.2; 1993, c.51, s.9; 2009, c.238, s.5.



Section 45:15-10.2 - Waiver Of Educational Requirements For Licensure

45:15-10.2. Waiver of educational requirements for licensure
2. The commission may waive some or all of the educational requirements for licensure established pursuant to subsection a. of section 1 of P.L.1966, c.227 (C.45:15-10.1) in the case of an applicant whose education or experience is in the judgment of the commission substantially equivalent to those educational requirements. The commission shall prescribe by regulation the requirements which an applicant shall meet in order to qualify for the waiver of educational requirements pursuant to this section.

L.1966,c.227,s.2; amended 1993,c.51,s.10.



Section 45:15-10.3 - Bureau Of Real Estate Education

45:15-10.3. Bureau of Real Estate Education
46. There is established within the Division of the New Jersey Real Estate Commission in the Department of Insurance a Bureau of Real Estate Education which shall be responsible for the licensure of real estate pre-licensure schools and instructors.

L.1993,c.51,s.46.



Section 45:15-10.4 - Licensure Of Real Estate School

45:15-10.4. Licensure of real estate school
47. a. No school shall conduct real estate education courses, the attendance and successful completion of which shall constitute the fulfillment of the educational prerequisites for licensure established pursuant to section 1 of P.L.1966, c.227 (C.45:15-10.1) unless licensed as a real estate school pursuant to P.L.1993, c.51 (C.45:15-12.3 et al.).

b. A school shall not be licensed as a real estate school unless its owners, management and facilities meet all of the qualifications for licensure established pursuant to this amendatory and supplementary act and which the commission may by regulation prescribe. An applicant for a license to operate a real estate school, and in the case of a partnership or corporation the members, officers, directors and owners of a controlling interest thereof, shall affirmatively demonstrate their good moral character to the commission. The commission may make such investigation and require such proof as it deems proper and in the public interest as to the honesty, trustworthiness, character and integrity of an applicant.

L.1993,c.51,s.47.



Section 45:15-10.5 - Licensure As Real Estate Instructor

45:15-10.5. Licensure as real estate instructor
48. a. No person, with the exception of a guest lecturer, may teach real estate education courses, the attendance and successful completion of which shall constitute the fulfillment of the educational prerequisites for licensure established pursuant to section 1 of P.L.1966, c.227 (C.45:15-10.1) unless licensed as a real estate instructor pursuant to this amendatory and supplementary act.

b. A person shall not be licensed as a real estate instructor unless the person affirmatively demonstrates to the commission his good moral character, successfully completes a real estate instructor course approved by the commission, successfully completes a written examination conducted under the auspices of the commission, and meets all other qualifications as the commission may prescribe by regulation.

L.1993,c.51,s.48.



Section 45:15-10.6 - Application For, Issuance Of License As Real Estate School, Fees.

45:15-10.6 Application for, issuance of license as real estate school, fees.

49. a. Every application for licensure as a real estate school shall be accompanied by an application fee of $100 and a criminal history record check fee for all individual owners, members of a partnership, or officers, directors and owners of a controlling interest in a corporation, which fees shall be non-refundable. Any applicant filing for licensure pursuant to this section and any officer, director, partner or owner of a controlling interest of a corporation or partnership filing for licensure pursuant to this section shall submit to the commission, the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commission is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background was performed.

b.All licenses issued to real estate schools shall expire on a date fixed by the commission which date shall not be more than two years from the date of issuance of the license. The license fee for each real estate school license issued in the first 12 months of any two-year real estate school license term established by the commission shall be $400 for the first location and $200 for each additional location licensed. The license fee for each real estate school license issued in the second 12 months of any two-year real estate school license term established by the commission shall be $200 for the first location and $100 for each additional location licensed. The fee for the renewal of each real estate school license for an additional two-year license term shall be $400 for the first location and $200 for each additional location.

c.Any accredited college or university located in this State or any public adult education program conducted by a board of education in this State which otherwise qualifies for licensure as a real estate school shall be issued a license without the payment of any license or license renewal fee.

L.1993,c.51,s.49; amended 2003, c.117, s.32; 2003, c.199, s.27.



Section 45:15-10.7 - Application For, Issuance Of License As Real Estate Instructor; Fees.

45:15-10.7 Application for, issuance of license as real estate instructor; fees.

50. Every application for licensure as a real estate instructor shall be accompanied by an application fee of $50 and a criminal history record check fee, which fees shall be non-refundable. Any applicant filing for licensure pursuant to this section and any officer, director, partner or owner of a controlling interest of a corporation or partnership filing for licensure pursuant to this section shall submit to the commission the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commission is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background was performed. All licenses issued to real estate instructors shall expire on a date fixed by the commission which shall be no more than two years from the date of issuance of the license. The license fee for each real estate instructor license issued in the first 12 months of any two-year real estate instructor license term established by the commission shall be $200 and the fee for an instructor license issued in the second 12 months of the cycle shall be $100. The fee for the renewal of each real estate instructor license for an additional two-year license term shall be $100. Upon payment of the renewal fee and the submission of evidence of satisfactory completion of any continuing education requirements which the commission may by regulation prescribe, the commission shall renew the license of a real estate instructor for a two-year period.

L.1993,c.51,s.50; amended 2003, c.117, s.33; 2003, c.199, s.28.



Section 45:15-10.8 - Director Of Real Estate School

45:15-10.8. Director of real estate school
51. A school shall not be licensed as a real estate school unless it is under the management and supervision of a director who is approved by the commission and who is licensed as a real estate instructor in accordance with the provisions of this act. In the event of the death or mental or physical incapacity of the director of a licensed real estate school, which leaves no other owner or employee of the school licensed as a real estate instructor and willing to assume the responsibilities of the director on an interim or permanent basis, the commission may issue temporary authorization to another person to enable that person to carry on the duties of the director until such time as either another licensed instructor is designated by the school and approved by the commission as the director, or until such time as the real estate courses in progress at the time of the former director's death or incapacity are completed. A school shall not commence any new real estate courses until a qualified licensee is designated and approved as the school's director.

The provisions of this section shall not apply to any public adult education program conducted under the auspices of a board of education in this State or any accredited college or university licensed as real estate schools.

L.1993,c.51,s.51.



Section 45:15-10.9 - Director Of Public Adult Education Program

45:15-10.9. Director of public adult education program
52. No public adult education program conducted under the auspices of a board of education in this State and no accredited college or university in this State shall be licensed as a real estate school unless its real estate pre-licensure education program is under the supervision of a director who is a licensed real estate instructor or an individual who has affirmatively demonstrated to the commission his good moral character and has attended a real estate instructor course approved by the commission within two years of applying to the commission for approval as the director of the real estate program. In the event of the death or physical or mental incapacity of the director of a public adult education program or the director of a college or university licensed as a real estate school, which leaves no other employee licensed as a real estate instructor or otherwise qualified to be the director of the program and willing to assume the responsibilities of the director on an interim or permanent basis, the commission may issue a temporary authorization to another person to enable that person to carry on the duties of the director until such time as either another licensed instructor or qualified person is designated by the school and approved by the commission as the director, or until such time as the real estate courses in progress at the time of the former director's death or incapacity are completed. New courses shall not be commenced by the school until a qualified person is designated and approved as the director of the school.

L.1993,c.51,s.52.



Section 45:15-10.10 - Real Estate School, Instructor License

45:15-10.10. Real estate school, instructor license
53. Upon application to the commission and payment of the prescribed license fee no later than January 1, 1994, any school and instructor then designated by the commission as an approved school or instructor shall, subject to the results of the commission's investigation into the good moral character of the applicant, be issued a real estate school or instructor license.

L.1993,c.51,s.53.



Section 45:15-10.11 - Grounds For Suspension, Revocation Of Real Estate School Instructor License.

45:15-10.11 Grounds for suspension, revocation of real estate school instructor license.

54. The commission may suspend or revoke the license of any real estate school or instructor or impose fines as provided in R.S.45:15-17 upon satisfactory proof that the licensee is guilty of:

a.Making any false promise or substantial misrepresentation;

b.Pursuing a flagrant and continued course of misrepresentation or making false promises through agents, advertisements or otherwise;

c.Engaging in any conduct which demonstrates unworthiness, incompetency, bad faith or dishonesty;

d.Failing to provide a student with a copy of a written agreement which designates the total tuition charges for attendance at a real estate pre-licensure or continuing education course offered by a licensed school, or other charges imposed upon students who enroll in the course, and the refund policy of the school in regard to tuition and other charges;

e.Using any plan, scheme or method of attracting students to enroll in a real estate pre-licensure or continuing education course which involves a lottery, contest, game, prize or drawing;

f.Being convicted of a crime, knowledge of which the commission did not have at the time of last issuing a license to the licensee;

g.Procuring a real estate license for himself or anyone else by fraud, misrepresentation or deceit;

h.Making any verbal or written statement which falsely indicates that a person attended or successfully completed any real estate pre-licensure or continuing education course conducted by the licensee; or

i.Any other conduct whether of the same or of a different character than specified in this section which constitutes fraud or dishonest dealing.

L.1993, c.51, s.54; amended 2009, c.238, s.6.



Section 45:15-10.12 - Restrictions On Persons With Revoked License

45:15-10.12. Restrictions on persons with revoked license
55. A person whose license has been revoked pursuant to section 54 of P.L.1993, c.51 (C.45:15-10.11) shall not be a general partner, officer, director or owner, either directly or indirectly, of a controlling interest in any licensed school, nor shall the person be retained or employed in any capacity, or compensated in any manner by a licensed school, nor shall the person occupy or share office space in a licensed school location for any purpose during the period of revocation.

L.1993,c.51,s.55.



Section 45:15-10.13 - Revocation Of License Of School; Exceptions

45:15-10.13. Revocation of license of school; exceptions
56. Upon the revocation of the instructor license issued to any partner, officer, director or owner of a controlling interest in any licensed school, the commission shall revoke the license of the school unless, within a period of time fixed by the commission, the following conditions are fulfilled: a. in the case of a licensed school owned by a partnership, the connection of the partner whose instructor license has been revoked to the school shall be severed and his interest in the school shall be divested; or b. in the case of a licensed school owned by a corporation, the officer, director or owner of a controlling interest whose instructor license has been revoked shall be terminated from the position and, where an owner of a controlling interest, his ownership of the interest shall be divested; or c. in the case of a limited partnership, if the person whose instructor license has been revoked was a general partner, his interest in the school shall be divested or, if the person whose instructor license was revoked was a limited partner, his interest in the school shall be divested if it constituted a controlling interest as defined herein. For the purposes of this section, the term "controlling interest" means 5% or more of the equity of a licensed corporation or of the ownership of a partnership.

L.1993,c.51,s.56.



Section 45:15-10.14 - Power, Authority Of Commission

45:15-10.14. Power, authority of commission
57. The commission is expressly vested with the power and authority to promulgate and enforce all necessary rules and regulations for the conduct of the business of real estate schools offering pre-licensure and continuing education courses consistent with the provisions of this amendatory and supplementary act.

L.1993,c.51,s.57.



Section 45:15-11 - Disabled War Veterans; Granting Of Licenses.

45:15-11 Disabled war veterans; granting of licenses.

45:15-11. Any citizen of New Jersey who has served in the armed forces of the United States or who served as a member of the American Merchant Marine during World War II and is declared by the United States Department of Defense to be eligible for federal veterans' benefits, who has been honorably discharged, and who, having been wounded or disabled in the line of duty, has completed a program of courses in real estate approved by the New Jersey Real Estate Commission, and who has successfully passed an examination conducted by said commission qualifying him to operate as a real estate broker, broker-salesperson, salesperson or referral agent, may, upon presentation of a certificate certifying that he has completed such program of courses as aforesaid, obtain without cost from the commission and without qualification through experience as a salesperson, a license to operate as a real estate broker, broker-salesperson, real estate salesperson or referral agent, as the case may be, which licenses shall be the same as other licenses issued under R.S.45:15-1 et seq. Renewal of licenses may be granted under this section for each ensuing license term, upon request, without fees therefor.

Amended 1953, c.77, s.2; 1977, c.331, s.6; 1991, c.389, s.33; 1993, c.51, s.11; 1996, c.38, s.2; 2009, c.238, s.7.



Section 45:15-11.3 - Issuance Of Temporary Broker's License

45:15-11.3. Issuance of temporary broker's license
1. In the event of the death or mental or physical incapacity of a licensed real estate broker where no other member or officer in the agency, copartnership, association or corporation of which he was a member or officer is the holder of a broker-salesperson's license or where an individual broker operating as a sole proprietor dies or is mentally or physically incapacitated leaving no employee holding a real estate broker-salesperson's license, then the Real Estate Commission may issue a temporary broker's license on a special form to another person for the purpose of enabling such other person to continue the real estate activities on behalf of and under the same designation of said agency, copartnership, association, corporation or individual, as the case may be, upon the filing of an application and a certified copy of the death certificate or a certification of mental or physical incapacity executed by a duly licensed physician or officer of a medical institution, together with payment of the regular license fee; provided such other person has been the holder of a real estate salesperson's license for at least three years immediately preceding the date of the application and provided that said application shall have been made within 30 days from date of the demise or incapacity of said broker.

Such temporary license shall continue only until the licensee is afforded an opportunity of pursuing the approved broker's course in accordance with the provisions of subsection b. of section 1 of P.L.1966, c.227 (C.45:15-10.1) and qualifying by examination. Such license may be issued and effective for a period of one year from the date of issuance. Such temporary license shall not be extended or renewed.

L.1970,c.255,s.1; amended 1993,c.51,s.12.



Section 45:15-12 - Broker To Maintain Office.

45:15-12 Broker to maintain office.

45:15-12. Every real estate broker shall maintain a designated main office open to the public. A real estate broker's main office shall have prominently displayed therein the license certificate of the broker and all licensed persons in his employ and shall be deemed the business address of all licensed persons for all purposes under chapter 15 of Title 45 of the Revised Statutes. In case a real estate broker maintains more than one place of business, a branch office license shall be issued to such broker for each branch office so maintained in this State; provided, however, that the said branch office or offices are under the direct supervision of a broker-salesperson. The branch office license or licenses shall be issued upon the payment of a fee of $50 for each license so issued. Every place of business maintained by a real estate broker shall have conspicuously displayed on the exterior thereof the name in which the broker is authorized to operate and, in the case of a corporation or partnership, the name of the individual licensed as its authorized broker, and the words Licensed Real Estate Broker. A real estate broker whose main office is located in another state shall maintain a valid real estate broker's license in good standing in the state where the office is located.

Amended 1953, c.229, s.4; 1966, c.11, s.1; 1993, c.51, s.13; 2003, c.117, s.34.



Section 45:15-12.1 - Bars To Issuance Of License

45:15-12.1. Bars to issuance of license
8. No license shall be issued by the commission to any person known by it to have been, within five years theretofore, convicted of forgery, burglary, robbery, any theft offense other than shoplifting, criminal conspiracy to defraud, or other like offense or offenses, or to any copartnership of which such person is a member, or to any association or corporation of which said person is an officer, director, or employee, or in which as a stockholder such person has or exercises a controlling interest either directly or indirectly.

L.1953,c.229,s.8; amended 1989,c.126,s.6; 1993,c.51,s.14.



Section 45:15-12.2 - Repeal

45:15-12.2. Repeal
Sections 45:15-30 to 45:15-33, inclusive, of the Revised Statutes are repealed.

L.1953, c. 229, p. 1693, s. 9.



Section 45:15-12.3 - Revoked License, Disability To Act

45:15-12.3. Revoked license, disability to act
21. A person whose license has been revoked pursuant to R.S.45:15-17 or section 6 of P.L.1953, c.229 (C.45:15-19.1) shall not be a general partner, officer, director or owner, either directly or indirectly, of a controlling interest in a licensed partnership, limited partnership or corporation, nor shall the person be retained or employed in any capacity, or compensated in any manner by a licensee, nor shall the person occupy or share office space in a licensed office location for any purpose during the period of revocation.

L.1993,c.51,s.21.



Section 45:15-12.4 - Revocation Of Partnership, Corporate License

45:15-12.4. Revocation of partnership, corporate license
22. Upon the revocation of the license issued to any partner, officer, director or owner of a controlling interest in any licensed partnership, limited partnership or corporation, the commission shall revoke the license of the partnership or corporation unless, within a period fixed by the commission, the following conditions are fulfilled: a. in the case of a partnership, the connection of the partner whose license has been revoked to the licensee shall be severed and his interest in the licensee shall be divested; b. in the case of a corporation, the officer, director or owner of a controlling interest whose license has been revoked shall be terminated from the position and, where an owner of a controlling interest, his ownership of the interest shall be divested; or c. in the case of a limited partnership, if the person whose license has been revoked is the general partner, the connection of that person to the licensee shall be severed and his interest in the licensee shall be divested or, if the person whose license was revoked is a limited partner, his interest in the licensee shall be divested if it constituted a controlling interest as defined herein. For the purposes of this section, the term "controlling interest" means 5% or more of the equity of a licensed corporation or of the ownership of a partnership.

L.1993,c.51,s.22.



Section 45:15-12.5 - Maintenance Of Special Account Required

45:15-12.5. Maintenance of special account required
42. a. Every individual, partnership or corporation licensed as a real estate broker shall maintain in a State or federally chartered bank, savings bank, savings and loan association or other depository institution physically located and authorized to transact business in this State and approved by the commission a special account into which the broker shall deposit and maintain all monies received while acting in the capacity of a real estate broker, or as escrow agent, or as the temporary custodian of funds of others in real estate transactions in this State. The account shall be maintained in the name in which the individual, partnership or corporation is licensed to do business as a broker and shall be designated as either the broker's "trust account" or "escrow account" and shall be maintained separate and apart from all other personal and business accounts. All checks and deposit slips produced as a result of the establishment of the account shall contain the words "trust account" or "escrow account." The provisions of this subsection shall not apply to an individual licensed as a broker-salesperson.

b. A real estate broker may establish a special interest bearing escrow account under the broker's control in a depository institution approved by the commission for the deposit of monies from a specific transaction provided the account is clearly identified as pertaining to that transaction. Such accounts shall be maintained separate and apart from all other escrow, business and personal funds.

L.1993,c.51,s.42.



Section 45:15-12.6 - Approval Of Depository Institution

45:15-12.6. Approval of depository institution
43. The commission shall approve a depository institution as required pursuant to section 42 of this amendatory and supplementary act upon the institution providing written confirmation to the commission that it shall immediately notify the commission of any issuance of a notice to a licensed broker that a check or other instrument written upon the broker's escrow or trust account has been dishonored or returned for insufficient funds.

L.1993,c.51,s.43.



Section 45:15-12.7 - Agent, Custodian May Not Use Interest On Escrow Funds

45:15-12.7. Agent, custodian may not use interest on escrow funds
44. A real estate broker acting in the capacity of an escrow agent or as the temporary custodian of the funds of others in any real estate transaction shall not receive, obtain or use any interest earned on the funds for the broker's own personal or business use.

L.1993,c.51,s.44.



Section 45:15-12.8 - Acceptance Of Monies.

45:15-12.8 Acceptance of monies.

45.Every real estate licensee who, in the performance of any of the activities described in R.S.45:15-3, receives any monies of others as a representative of a broker acting as an escrow agent or as the temporary custodian of the funds of others in a real estate transaction, shall only accept the monies if they are in the form of cash or a negotiable instrument payable to the broker through whom the individual is licensed, or such other form as the commission may prescribe by rule. The licensee shall, immediately upon receipt of the funds, account for and deliver the funds to the broker for deposit into the escrow or trust account maintained by the broker, or for such other disposition as is required by the escrow agreement under the terms of which the funds were provided to the licensee.

L.1993,c.51,s.45; amended 1999, c.78.



Section 45:15-13 - Form Of License; Change Of Broker's Address.

45:15-13 Form of license; change of broker's address.

45:15-13. All licenses shall be issued by the commission in such form as it shall prescribe. Each license shall show the name and address of the licensee and shall have imprinted thereon the seal of the commission. Notice in writing shall be given to the commission by each licensed broker of any change of business address, whereupon the commission shall issue new licenses to the broker and to all persons licensed through the broker for the unexpired period, upon the payment of a fee of $50 for the issuance of the new broker license and a fee of $10 for each additional new license certificate so issued. A change of business address without notification to the commission, and without the issuance of a new broker's license, shall automatically cancel the license theretofore issued.

Amended 1961, c.88, s.1; 1966, c.11, s.2; 1993, c.51, s.15; 2003, c.117, s.35.



Section 45:15-14 - License Kept By Employing Broker.

45:15-14 License kept by employing broker.

45:15-14. All licenses issued to real estate brokers, broker-salespersons, salespersons and referral agents shall be kept by the broker by whom such real estate licensee is employed, and the pocket card accompanying the same shall be delivered by the broker to the licensee who shall have the card in his possession at all times when engaged in the business of a real estate broker, broker-salesperson, salesperson or referral agent. When any real estate licensee is terminated or resigns his employment with the real estate broker by whom he was employed at the time of the issuing of such license to him, notice of the termination shall be given in writing by the broker to the terminated licensee with the effective date of the termination reflected thereon, or notice of the resignation shall be given in writing by the resigning licensee to the broker with the effective date of the resignation reflected thereon. Upon the issuance of a written notice of termination by a broker or his authorized representative, or upon receipt of a written resignation by a broker or his authorized representative, such employer shall within five business days of the effective date of the termination or resignation, either: a. deliver, or send by registered mail, to the commission, such real estate licensee's license and, at the same time, send a written communication to such real estate licensee at his last known residence, advising him that his license has been delivered or mailed to the commission. A copy of such communication to the licensee shall accompany the license when mailed or delivered to the commission; or, b. deliver to the departing licensee and to the commission any other materials as the commission may prescribe by regulation to accomplish the transfer of the licensee to another employing broker. No real estate licensee shall perform any of the acts contemplated by R.S.45:15-1 et seq., either directly or indirectly, under the authority of such license, from and after the effective date of the licensee's termination or resignation until authorized to do so by the commission. A new license may be issued to such licensee, upon the payment of a fee of $25, and upon the submission of satisfactory proof that he has obtained employment with another licensed broker. A broker-salesperson, salesperson or referral agent must be licensed under a broker; he cannot be licensed with more than one broker at the same time.

Amended 1961, c.88, s.2; 1966, c.11, s.3; 1993, c.51, s.16; 2009, c.238, s.8.



Section 45:15-15 - License Fees.

45:15-15 License fees.

45:15-15. The biennial fee for each real estate broker's license shall be $200, the biennial fee for each real estate broker-salesperson's license shall be $200 and the biennial fee for each real estate salesperson's license and each real estate referral agent's license shall be $100. The biennial fee for a branch office license shall be $100. Each license granted under R.S.45:15-1 et seq. shall entitle the licensee to perform all of the acts contemplated herein during the period for which the license is issued, as prescribed by R.S.45:15-1 et seq. If a licensee fails to apply for a renewal of his license prior to the date of expiration of such license, the commission may refuse to issue a renewal license except upon the payment of a late renewal fee in the amount of $20 for a referral agent, salesperson or broker-salesperson and $40 for a broker; provided, however, the commission may, in its discretion, refuse to renew any license upon sufficient cause being shown. The commission shall refuse to renew the license of any licensee convicted of any offense enumerated in section 6 of P.L.1953, c.229 (C.45:15-19.1) during the term of the last license issued by the commission unless the conviction was previously the subject of a revocation proceeding. Renewed licenses may be granted for each ensuing two years upon request of licensees and the payment of the full fee therefor as herein required. Upon application and payment of the fees provided herein, initial licenses and licenses reinstated pursuant to R.S.45:15-9 may be issued, but the commission may, in its discretion, refuse to grant or reinstate any license upon sufficient cause being shown. The license fees for initial or reinstated licenses shall be determined based upon the biennial fees established herein, with a full biennial fee payable for the license term in which application is received. The revocation or suspension of a broker's license shall automatically suspend every real estate broker-salesperson's, salesperson's and referral agent's license granted to employees of the broker whose license has been revoked or suspended, pending a change of employer and the issuance of a new license. The new license shall be issued without additional charge, if the same is granted during the license term in which the original license was granted. Any renewal fee in this section shall be billed by the commission at or before the time of the submission of a renewal application by a licensee.

A real estate broker who maintains a main office or branch office licensed by the commission which is located in another state shall maintain a valid real estate broker's license in good standing in the state where the office is located and shall maintain a real estate license in that other state for each office licensed by the commission. Upon request, the real estate broker shall provide a certification of his license status in the other state to the commission. Any license issued by the commission to a real estate broker for a main or branch office located outside this State shall be automatically suspended upon the revocation, suspension or refusal to renew the real estate broker's license issued by the state where the office is located. The licenses issued by the commission to every broker-salesperson, salesperson or referral agent employed by the broker shall be automatically suspended pending a change of employer and the issuance of a new license. The new license shall be issued without additional charge if granted during the license term in which the original license was granted.

Amended 1953, c.77, s.3; 1966, c.11, s.4; 1983, c.532, s.5; 1993, c.51, s.17; 1996, c.38, s.3; 2003, c.117, s.36; 2009, c.238, s.9.



Section 45:15-16 - Acceptance Of Commission, Valuable Consideration.

45:15-16 Acceptance of commission, valuable consideration.

45:15-16. No real estate salesperson, broker-salesperson or referral agent shall accept a commission or valuable consideration for the performance of any of the acts herein specified, from any person except his employer, who must be a licensed real estate broker.

Amended 1993, c.51, s.18; 2009, c.238, s.10.



Section 45:15-16A - Rebate Paid By Broker To Purchaser.

45:15-16a Rebate paid by broker to purchaser.

2. a. Any rebate paid by a broker to a purchaser of residential real property pursuant to paragraph (2) of subsection k. of R.S.45:15-17 shall be:

(1)Calculated after the purchaser negotiates the rebate commission rate;

(2)Memorialized in a written document, electronic document or a buyer agency agreement provided by the broker to the purchaser at the outset of the broker relationship, which document or agreement shall provide the terms of any rebate credited or paid by the broker to the purchaser; and

(3)Disclosed to all parties involved in the transaction, including, but not limited to, any mortgage lender.

b.A rebate shall not be:

(1)Paid to a person not licensed as a real estate broker for any act that requires licensure;

(2)Contingent upon the use of other services or products being offered by a broker or an affiliate of a broker; or

(3)Based on the use of a lottery, contest or game.

L.2009, c.273, s.2.



Section 45:15-16B - Advertisement For Rebate.

45:15-16b Advertisement for rebate.

3. a. Any advertisement for a rebate allowed pursuant to paragraph (2) of subsection k. of R.S.45:15-17 shall include:

(1)A disclosure concerning the purchaser's obligation to pay any applicable taxes for receipt of the rebate; and

(2)A notice that the purchaser should contact a tax professional concerning the tax implications of receiving the rebate.

b.The disclosure and notice required pursuant to subsection a. of this section shall be clearly and conspicuously displayed in the advertisement and the size of the text in the notice and disclosure shall be equal to or larger than the size of the text used for the advertisement.

L.2009, c.273, s.3.



Section 45:15-16C - Regulations.

45:15-16c Regulations.

4.The New Jersey Real Estate Commission may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of this act.


L.2009, c.273, s.4.



Section 45:15-16.2 - Educational And Information Programs

45:15-16.2. Educational and information programs
1. The Division of the New Jersey Real Estate Commission in the State Department of Insurance, within the limits of appropriations available or to be made available to it for the purpose, may conduct educational and information programs relating to the real estate brokerage business and real estate brokers, broker-salespersons and salespersons for the information, education, guidance and protection of the general public, licensees, and applicants for licensure. The educational and information programs may include preparation, printing and distribution of publications and articles and the conduct of conferences, forums, lectures, and a public information service.

L.1955,c.238,s.1; amended 1993,c.51,s.19.



Section 45:15-16.2A - Continuing Education Required For Licensure.

45:15-16.2a Continuing education required for licensure.

23. a. The New Jersey Real Estate Commission shall require each natural person licensed as a real estate broker, broker-salesperson or salesperson, as a condition of biennial license renewal pursuant to R.S.45:15-10, to complete not more than 16 hours of continuing education requirements imposed by the commission pursuant to this section and sections 24 through 28 of this amendatory and supplementary act.

b.The commission shall:

(1) (a) Approve continuing education courses, course providers, and instructors recommended to the commission by the Volunteer Advisory Committee created pursuant to subparagraph (b) of this paragraph. Schools licensed by the commission as real estate schools pursuant to section 47 of P.L.1993, c.51 (C.45:15-10.4) shall be deemed approved providers of continuing education courses. Persons licensed by the commission as real estate instructors pursuant to section 48 of P.L.1993, c.51 (C.45:15-10.5) shall be deemed approved instructors of continuing education courses in core topics as set forth in section 27 of P.L.2009, c.238 (C.45:15-16.2e). Real estate trade associations that qualify under the standards to be established by commission rule as approved providers may offer approved continuing education courses.

(b)There is hereby created a Volunteer Advisory Committee which shall consist of 14 members to be comprised of real estate licensees and other subject matter experts, whose members shall be appointed by and serve at the pleasure of the Commissioner of Banking and Insurance. One real estate licensee shall be selected upon the recommendation of the President of the Senate and one real estate licensee shall be selected upon the recommendation of the Speaker of the General Assembly. Three members of the advisory committee shall be members of the commission or their designees, and not less than eight of the members, other than the commission members, shall be real estate licensees. Members shall be appointed to effect balanced geographic representation from the central, northern and southern areas of the State, with not less than three members serving from each of these areas at any time on the advisory committee.

Members shall be appointed by the Commissioner of Banking and Insurance no later than 60 days following the enactment date of this act. The first meeting of the advisory committee shall be held no later than 30 days from the date the commission adopts initial regulations for the effectuation of this act.

(2)Confer continuing education credits for courses completed in other states on topics approved by the commission as appropriate for elective courses, provided that such courses have been approved as continuing education courses by the agency exercising regulatory authority over the real estate licensees of another state and that satisfactory evidence of licensees' attendance at and completion of such courses is provided to the commission by the course provider.

(3)Confer continuing education credits for courses completed and offered in this State on topics deemed of a timely nature which have not been granted prior approval by the advisory committee, provided that such courses are advertised prior to the time of offering as not having been approved; that the course provider shall submit such course offering for approval and the course is subsequently approved as provided in subparagraph (a) of paragraph (1) of this subsection; and that satisfactory evidence of licensees' attendance at and completion of such courses is provided to the commission by the course provider.

(4)Set parameters for the auditing and monitoring of course providers.

(5)Establish, by regulation, the amounts of application fees payable by persons seeking approval as continuing education course providers, persons seeking approval of continuing education courses, and persons other than instructors of pre-licensure real estate education courses licensed by the commission pursuant to section 48 of P.L.1993, c.51 (C.45:15-10.5), seeking approval as instructors of continuing education courses. These fees shall be non-refundable and shall be in amounts which do not exceed the costs incurred by the commission to review these applications.

(6)Have the authority to waive continuing education requirements, in whole or in part, on the grounds of illness, emergency, hardship or active duty military service.

(7)Confer continuing education credits upon a person who is licensed by the commission as a real estate instructor or as a broker, broker-salesperson or salesperson for teaching an approved continuing education course offered by an approved provider. Regardless of the number of times during a biennial license term that the same approved course is taught by that person, the person shall receive credit toward the continuing education requirement for the renewal of the person's broker, broker-salesperson or salesperson license, as applicable, only in the number of credit hours conferred upon licensees who attend and complete that course one time during that biennial license term.

L.2009, c.238, s.23.



Section 45:15-16.2B - Delivery Of Continuing Education Courses.

45:15-16.2b Delivery of continuing education courses.

24. Continuing education courses may be delivered in a classroom setting or via the Internet, distance learning, correspondence or video modalities, subject to the approval by the New Jersey Real Estate Commission of the providers and the content of such courses and of the measures utilized to ensure the security and integrity of the course delivery process. The commission may approve continuing education courses which include periodic progress assessments and the achievement of a satisfactory level of performance by the licensee on such progress assessments as a condition to continuing to a succeeding segment of the course. The commission shall not require, as a condition of the receipt of credit for attendance at any continuing education course that a licensee pass a comprehensive examination testing the licensee's knowledge of the entire course content.

L.2009, c.238, s.24.



Section 45:15-16.2C - Completion Of Continuing Education Requirements.

45:15-16.2c Completion of continuing education requirements.

25. Continuing education requirements, as set forth by the New Jersey Real Estate Commission, shall be completed on or before April 30 of the year in which the biennial license expires. Any licensee required to complete continuing education requirements who fails to do so prior to May 1 of the second year of a biennial license term shall be subject to a reasonable processing fee, as determined by the commission, of not more than $200.

L.2009, c.238, s.25.



Section 45:15-16.2D - Fulfillment Of Continuing Education Requirement.

45:15-16.2d Fulfillment of continuing education requirement.

26. A person who, during a biennial licensing term, successfully completes one or more broker pre-licensure education courses as prescribed by the New Jersey Real Estate Commission shall be deemed to have fulfilled the continuing education requirement applicable to the license that such a person may seek to renew upon the conclusion of that license term. A person who is initially licensed as a salesperson during the first year of a two-year license term shall complete all applicable continuing education requirements in order to renew that license upon the conclusion of that license term. A person who is initially licensed as a salesperson in the second year of the two-year license term shall not be required to fulfill any continuing education requirements in order to renew that license at the conclusion of that license term.

L.2009, c.238, s.26.



Section 45:15-16.2E - Core Topics For Continuing Education Courses.

45:15-16.2e Core topics for continuing education courses.

27. a. Not less than 50 percent of the continuing education courses of study that a broker, broker-salesperson or salesperson are required to complete as a condition for license renewal shall be comprised of one or more of the following core topics:

(1)Agency;

(2)Disclosure;

(3)Legal issues;

(4)Ethics;

(5)Fair housing;

(6)Rules and regulations; and

(7)Any other core topics that the New Jersey Real Estate Commission may prescribe by rule.

In no event shall the commission require that courses in these core topics comprise more than 60 percent of the total continuing education hours required for the renewal of any license.

b.In the case of continuing education courses and programs, each hour of instruction shall be equivalent to one credit.

L.2009, c.238, s.27.



Section 45:15-16.2F - Maintenance Of Records By Course Providers.

45:15-16.2f Maintenance of records by course providers.

28. Course providers shall maintain records of the successful completion of continuing education courses by licensees and shall transmit this data to the New Jersey Real Estate Commission or its designee in a manner as directed by the commission.

L.2009, c.238, s.28.



Section 45:15-16.2G - Rules, Regulations.

45:15-16.2g Rules, regulations.

29. The New Jersey Real Estate Commission shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.2009, c.238, s.29.



Section 45:15-16.27 - Short Title

45:15-16.27. Short title
This act shall be known and may be cited as the "Real Estate Sales Full Disclosure Act."

L.1989, c.239, s.1.



Section 45:15-16.28 - Definitions.

45:15-16.28 Definitions.

2.As used in this act:

"Advertising" means the publication, or causing to be published, of any information offering for sale, or for the purpose of causing or inducing any other person to purchase or acquire, an interest in the title to subdivided lands, including the land sales contract to be used and any photographs or drawings or artist's representation of physical conditions or facilities on the property existing or to exist by means of any:

(1)Newspaper or periodical;

(2)Radio or television broadcast;

(3)Written or printed or photographic matter produced by any duplicating process producing 10 copies or more;

(4)Billboards or signs;

(5)Display of model homes or units;

(6)Material used in connection with the disposition or offer of subdivided lands by radio, television, telephone or any other electronic means; or

(7)Material used by subdividers or their agents to induce prospective purchasers to visit the subdivision; particularly vacation certificates which require the holders of those certificates to attend or submit to a sales presentation by a subdivider or its agents.

"Advertising" does not mean: stockholder communications such as annual reports and interim financial reports, proxy materials, registration statements, securities prospectuses, applications for listing securities on stock exchanges, or similar documents; prospectuses, property reports, offering statements, or other documents required to be delivered to a prospective purchaser by an agency of any other state or the federal government; all communications addressed to and relating to the account of any person who has previously executed a contract for the purchase of the subdivider's lands except when directed to the sale of additional lands.

"Blanket encumbrance" means a trust deed, mortgage, judgment, or any other lien or encumbrance, including an option or contract to sell or a trust agreement, affecting a subdivision or affecting more than one lot offered within a subdivision, except that term shall not include any lien or other encumbrance arising as the result of the imposition of any tax assessment by any public authority.

"Broker" or "salesperson" means any person who performs within this State as an agent or employee of a subdivider any one or more of the services or acts as set forth in this act, and includes any real estate broker or salesperson licensed pursuant to R.S.45:15-1 et seq. or any person who purports to act in any such capacity.

"Commission" means the New Jersey Real Estate Commission.

"Common promotional plan" means any offer for the disposition of lots, parcels, units or interests of real property by a single person or group of persons acting in concert, where those lots, parcels, units or interests are contiguous, or are known, designated or advertised as a common entity or by a common name regardless of the number of lots, parcels, units or interests covered by each individual offering.

"Disposition" means the sale, lease, assignment, award by lottery, or any other transaction concerning a subdivision if undertaken for gain or profit.

"Notice" means a communication by mail from the commission executed by its secretary or other duly authorized officer. Notice to subdividers shall be deemed complete when mailed to the subdivider's address currently on file with the commission.

"Offer" means every inducement, solicitation or attempt to encourage a person to acquire an interest in a subdivision if undertaken for gain or profit.

"Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

"Purchaser" means a person who acquires or attempts to acquire or succeeds to an interest in a subdivision.

"Subdivider" or "developer" means any owner of subdivided lands or the agent of that owner who offers the subdivided lands for disposition.

"Subdivision" and "subdivided lands" mean any land situated outside the State of New Jersey whether contiguous or not, if one or more lots, parcels, units or interests are offered as a part of a common promotional plan of advertising and sale and expressly means and includes such units or interests commonly referred to as a "condominium," defined in the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.). In addition to condominiums, this definition shall also specifically include, but shall not be limited to, any form of homeowners association, any housing cooperative and any community trust or other trust device.

L.1989, c.239, s.2; amended 2006, c.63, s.37.



Section 45:15-16.29 - Bureau Of Subdivided Land Sales Control Continued

45:15-16.29. Bureau of Subdivided Land Sales Control continued
The Bureau of Subdivided Land Sales Control within the Division of the New Jersey Real Estate Commission in the Department of Insurance, established pursuant to section 3 of P.L.1975, c.235 (C.45:15-16.5), shall continue.

L.1989, c.239, s.3.



Section 45:15-16.30 - Conditions For Disposition Of Subdivided Lands

45:15-16.30. Conditions for disposition of subdivided lands
Unless the subdivided lands or the transaction is exempt pursuant to section 6 of this act:



a. No person may offer, dispose or participate in this State in the disposition of subdivided lands or of any interest in subdivided lands unless in accordance with the provisions of this act.



b. No person may dispose or participate in the disposition of any interest in subdivided lands unless a current public offering statement, disclosing fully all information required in section 12 of this act, is delivered to the purchaser and the purchaser is afforded a reasonable opportunity to examine the public offering statement prior to the disposition.

L.1989, c.239, s.4.



Section 45:15-16.30A - Registration As Secondary Registration Subdivider.

45:15-16.30a Registration as secondary registration subdivider.

2. a. A subdivider or developer who owns subdivided land upon which there is a completed residential unit, or for which there is a contract to construct and deliver a completed residential unit by the subdivider or developer or an affiliated or related entity within two years from the date of the offer or disposition, may register as a secondary registration subdivider under this section provided that:

(1)the registration is made prior to execution of a contract with, or acceptance of any deposit from, a purchaser of an interest in those lands who is a New Jersey resident;

(2)the subdivider is not already registered pursuant to P.L.1989, c.239 (C.45:15-16.27 et seq.); and

(3)the subdivision does not qualify for an exemption pursuant to subsection a. of section 6 of P.L.1989, c.239 (C.45:15-16.32).

b.The commission shall establish the format and forms for registration pursuant to this section. The application form shall require at a minimum:

(1)the name and address of the property;

(2)the name and address of the secondary registration subdivider;

(3)a description of the particulars of the offering, and a certification by the secondary registration subdivider that: (a) the offering is in compliance with all applicable requirements of governmental agencies having jurisdiction over the offering; (b) the deposit moneys of purchasers who are New Jersey residents will be held in an escrow account, or protected in some other manner acceptable to the commission, until closing of title and delivery of the residential unit; and (c) the secondary registration subdivider can convey, or cause to be conveyed, title to the interest in the offering;

(4)copies of all forms of conveyance to be used in selling the property to the purchaser, which forms shall include a seven day right of rescission as required by subsection g. of this section;

(5)unless included as part of the forms of conveyance provided pursuant to paragraph (4) of this subsection, a disclosure statement detailing the common property, if any, of the community, obligations of the owners and the assessments of a homeowners' association formed to manage common property, if any, mandatory club membership, and special taxing district affecting the property being offered. The commission may accept disclosure statements approved for use in the jurisdiction where the property is located;

(6)a certification that the secondary registration subdivider has not, or if a corporation, its officers, directors, and principals have not, been convicted of a crime or civil offense involving land dispositions or any aspect of the land sales business in this State, the United States, or any other state or foreign country; and that the secondary registration subdivider has not been subject to any permanent injunction or final administrative order restraining a false and misleading promotional plan involving real property dispositions, the seriousness of which in the opinion of the commission warrants the denial of secondary registration;

(7)a consent to service of process and jurisdiction of the Courts of the State of New Jersey as provided in section 19 of P.L.1989, c.239 (C.45:15-16.45); and

(8)a filing fee as prescribed in section 8 of P.L.1989, c.239 (C.45:15-16.34).

c.The commission shall, within 30 days of receipt of a substantially completed application, including all filing fees, provide the secondary registration subdivider with a notice of completion of the secondary registration or a notice of deficiency. If the commission does not provide a notice of completion or deficiency within 30 days, the secondary registration shall be deemed complete.

d.A secondary registration subdivider who files an application for secondary registration under this section shall immediately report any material changes in the application or the offering, but shall be exempt from the annual reporting requirements under section 14 of P.L.1989, c.239 (C.45:15-16.40).

e.Prior to filing an application for secondary registration under this section and up to the time of the issuance of a notice of completion or the secondary registration is deemed complete pursuant to subsection c. of this section, a secondary registration subdivider with an interest in subdivided lands described in subsection a. of this section, may respond to inquiries initiated by New Jersey residents in response to the secondary registration subdivider's website or multi-state advertising by providing general information about the subdivided lands being offered, including sales prices, and by forwarding advertising materials. However, until a notice of completion for the subdivided land is issued, or the secondary registration is deemed complete pursuant to subsection c. of this section, a secondary registration subdivider shall not engage in the following acts in this State concerning the subdivided lands: (1) offer a contract; (2) collect deposit moneys; or (3) subsidize travel to the subdivided property. Except as permitted by this section, a secondary registration subdivider shall not otherwise offer, dispose, or participate in this State in the disposition, of subdivided land or of any interest in subdivided land and shall not direct such an offer or disposition into the State.

f.Prior to the execution of a contract for sale of subdivided lands described in subsection a. of this section, a secondary registration subdivider shall, unless included as part of the forms of conveyance provided pursuant to paragraph (4) of subsection b. of this section, provide to a purchaser a copy of the disclosure statement described in paragraph (5) of subsection b. of this section, and obtain a signed receipt from the purchaser stating that the disclosure statement has been received.

g.A contract for the purchase of subdivided lands described in subsection a. of this section may be rescinded by the purchaser without cause of any kind by sending or delivering written notice of cancellation by midnight of the seventh calendar day following the day on which the purchaser has executed the contract, or the day the purchaser receives notification from the secondary registration subdivider that the secondary registration subdivider has completed secondary registration in accordance with this section, whichever is later.

h.Any person who violates any provision of this section or who, in the application for secondary registration, makes any untrue statement of a material fact or omits to state a material fact, shall be fined as provided in section 20 of P.L.1989, c.239 (C.45:15-16.46).

i.The provisions of this section shall not apply to the offering of subdivided lands in situations in which registration is required by the "Interstate Land Sales Full Disclosure Act," Pub.L.90-448 (15 U.S.C. s.1701 et seq.) with the Office of Interstate Land Sales Registration, in the Department of Housing and Urban Development.

L.2007, c.292, s.2.



Section 45:15-16.31 - Subdivisions, Subdivided Lands Subject To This Act

45:15-16.31. Subdivisions, subdivided lands subject to this act
Disposition of subdivision or subdivided lands are subject to this act if:

a. Any offer or disposition of subdivided lands is made in this State; or

b. Any offer of subdivided land originating outside this State is directed by the subdivider or his agent to a person or resident within this State.

L.1989, c.239, s.5.



Section 45:15-16.32 - Inapplicability To Offers, Dispositions Of An Interest In A Subdivision.

45:15-16.32 Inapplicability to offers, dispositions of an interest in a subdivision.



Section 45:15-16.33 - Notice Of Filing; Registration; Rejection

45:15-16.33. Notice of filing; registration; rejection
a. Upon the filing of an application for registration at the offices of the commission, naming the brokers licensed as real estate brokers pursuant to R.S.45:15-1 et seq. who are the authorized representatives of the subdivider, and accompanied by the proper registration fee in the proper form, and a statement of record as provided for in section 10 of this act, and the proposed public offering statement, the commission shall issue a notice of filing to the applicant. Within 90 days from the date of the notice of filing, the commission shall enter an order registering the subdivision or subdivided lands or rejecting the registration. If no order of rejection is entered within 90 days from the date of notice of filing, the subdivisions or subdivided lands shall be deemed registered unless the applicant has consented in writing to a delay.

b. If the commission affirmatively determines upon inquiry and examination that the requirements of section 9 of this act have been met, it shall enter an order registering the subdivision or subdivided lands and shall designate the form of the public offering statement.

c. If the commission determines upon inquiry and examination that any of the requirements of section 9 of this act have not been met, the commission shall notify the applicant that the application for registration must be corrected in the particulars specified within 30 days from the date the notice is received by the applicant. These findings shall be the result of the commission's preliminary inquiry and examination and no hearing shall be required as the basis for those findings. The receipt of a written request for a hearing shall stay the order of rejection until a hearing has been held and a determination has been made.

L.1989, c.239, s.7.



Section 45:15-16.34 - Initial Registration Fee; Inspection Fee; Consolidated Filing Fee

45:15-16.34. Initial registration fee; inspection fee; consolidated filing fee
a. (1) The fee for an initial registration shall be $500.00 plus $35.00 for each lot, parcel, unit or interest which fee shall not exceed $3,000.00. The initial registration shall be valid for a period of one year from the date of approval of the registration. If the fees are insufficient to defray the cost of rendering services required by the provisions of this act, the commission may, by regulation, establish a revised fee schedule. Any revised fee schedule shall assure that the fees collected reasonably cover, but do not exceed, the expenses of administering the provisions of this act.

(2) Annual renewal of registration shall be made in accordance with the provisions of section 14 of this act.



(3) Any current registration filed with and approved by the commission pursuant to the provisions of P.L.1975, c.235 (C.45:15-16.3 et seq.) prior to the date of enactment of this act shall be exempt from initial registration under this act.

b. The application for registration shall be made on forms prescribed by the commission and shall be accompanied by the appropriate filing fee. As provided in subsection f. of section 15 of this act, the commission may determine, at its discretion, that an onsite investigation or inspection is required. The commission shall advise the registrant of the amount of the cost of travel from New Jersey to the location of the subdivided lands and return and any additional expenses of an inspection, which shall be the amount of the inspection fee. All inspection fees shall be accounted for to the applicant.

c. The fee for a consolidated filing, filed pursuant to section 13 of this act, shall be the same as set forth in subsection a. of this section.



L.1989, c.239, s.8.



Section 45:15-16.35 - Examination By Commission

45:15-16.35. Examination by commission
Upon receipt of an application for registration in proper form, accompanied by a statement of record, the commission shall initiate an examination to determine that:



a. The subdivider can convey or cause to be conveyed the interest in subdivided lands offered for disposition if the purchaser complies with the terms of the offer, and when appropriate, that release clauses, conveyances in trust or other safeguards have been provided;

b. There is reasonable assurance that all proposed improvements will be completed as represented;



c. The advertising material and the general promotional plan are not false, misleading, or discriminatory and comply with the standards prescribed by the commission in its rules and regulations and afford full and fair disclosure;

d. The subdivider has not, or if a corporation, its officers, directors, and principals have not, been convicted of a crime or civil offense involving land dispositions or any aspect of the land sales business in this State, the United States, or any other state or foreign country; and that the developer has not been subject to any permanent injunction or final administrative order restraining a false or misleading promotional plan involving real property dispositions, the seriousness of which in the opinion of the commission warrants the denial of registration; and

e. The public offering statement requirements of section 12 of this act have been satisfied.



L.1989, c.239, s.9.



Section 45:15-16.36 - Contents Of Statement Of Record

45:15-16.36. Contents of statement of record
The statement of record shall contain the information and be accompanied by the documents specified as follows:



a. The name and address of each person having an interest in the lots in the subdivision to be covered by the statement of record and the extent of that interest;



b. A legal description of, and a statement of the total area included in, the subdivision and a statement of the topography, together with a map showing the subdivision proposed and the dimensions of the lots, parcels, units, or interests to be covered by the statement of record and their relation to existing streets, roads and other improvements. The map shall be drawn to scale, signed and sealed, by a licensed professional engineer or land surveyor;

c. A statement of the condition of the title to the land comprising the subdivision, including all encumbrances and deed restrictions and covenants applicable thereto;



d. A statement of the general terms and conditions proposed to dispose of the lots in the subdivision;



e. A statement of the present condition of access to the subdivision, the existence of any unusual conditions relating to noise or safety, which affect the subdivision and are known or should reasonably be known to the developer, the availability of sewage disposal facilities and other public utilities, including water, electricity, gas, and telephone facilities, in the subdivision to nearby municipalities, and the nature of any improvements to be installed by the developer and his estimated schedule for completion;

f. A statement as to whether the property or any portion thereof is regularly or periodically subject to natural forces that would tend to adversely affect the use or enjoyment of the property and whether the property or any portion thereof is located in a federally designated flood hazard area;

g. In the case of any subdivision or portion thereof against which there exists a blanket encumbrance, a statement of the consequences for an individual purchaser of a failure, by the persons bound, to fulfill obligations under the instruments creating such encumbrances and the steps, if any, taken to protect the purchaser in such eventuality;

h. (1) Copy of its articles of incorporation, with all amendments thereto, if the developer is a corporation; (2) copies of all instruments by which the trust is created or declared, if the developer is a trust; (3) copies of its articles of partnership or association and all other papers pertaining to its organization, if the developer is a partnership, unincorporated association, joint stock company, or any other form of organization; and (4) if the purported holder of legal title is a person other than the developer, copies of the appropriate documents required pursuant to this subsection for that person;

i. Copies of the deed or other instrument establishing title to the subdivision in the developer or other person and copies of any instrument creating a lien or encumbrance upon the title of developer or other person or copies of the opinion of counsel in respect to the title to the subdivision in the developer or other person or companies of the title insurance policy guaranteeing that title;

j. Copies of all forms of conveyance to be used in selling or leasing lots to purchasers;



k. Copies of instruments creating easements or other restrictions;



l. Certified and uncertified financial statements of the developer as required by the commission;



m. Copies of any management contract, lease of recreational areas, or similar contract or agreement affecting the use, maintenance, or access of all or any part of the subdivision;



n. A statement of the status of compliance with the requirements of all laws, ordinances, regulations, and other requirements of governmental agencies, including the federal government, having jurisdiction over the premises;

o. The developer shall immediately report any material changes in the information contained in an application for registration. The term "material changes" shall be further defined by the commission in its regulations; and

p. Any other information and any other documents and certification as the commission may require as being reasonably necessary for the protection of purchasers.



L.1989, c.239, s.10.



Section 45:15-16.37 - Information Available To Public

45:15-16.37. Information available to public
The information contained in any statement of record and any additions or corrections required by section 10 of this act shall be made available to the public under regulations promulgated by the commission pursuant to this act and copies shall be furnished to every applicant at a reasonable charge prescribed by the commission.

L.1989, c.239, s.11.



Section 45:15-16.38 - Public Offering Statement; Not To Be Used For Promotional Purposes; Amendments To; Right To Cancel

45:15-16.38. Public offering statement; not to be used for promotional purposes; amendments to; right to cancel
a. A public offering statement shall disclose fully and accurately the physical characteristics of the subdivided lands offered and shall make known to prospective purchasers all unusual and material circumstances or features affecting those lands. The proposed public offering statement submitted to the commission shall be in a form prescribed by the rules and regulations promulgated pursuant to this act and shall include the following:

(1) The name and principal address of the developer and his authorized New Jersey representative who shall be a licensed real estate broker licensed to maintain offices within this State;



(2) A general description of the subdivision or subdivided lands stating the total number of lots, parcels, units or interests in the offering;



(3) A summary of the terms and conditions of any management contract, lease of recreational areas, or similar contract or agreement affecting the use, maintenance, or access of all or any part of the subdivision or subdivided lands, the effect of each agreement upon a purchaser, and a statement of the relationship, if any, between the developer or subdivider and the managing agent or firm;

(4) The significant terms of any encumbrances, easements, liens and restrictions, including zoning and other regulations affecting the lands and each unit or lot, and a statement of all existing taxes and existing or proposed special taxes or assessments which affect the lands;

(5) A statement of the use for which the property is offered, including, but not limited to:



(a) Information concerning improvements, including hospitals, health and recreational facilities of any kind, streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal facilities and customary utilities; and

(b) The estimated cost, date of completion and responsibility for construction and maintenance of existing and proposed improvements which are referred to in connection with the offering or disposition of any interest in the subdivision or subdivided lands;

(6) The notice, as required in subsection d. of this section, shall, in addition to being contained in all contracts or agreements, be conspicuously located and simply stated in the public offering statement; and

(7) Additional information required by the commission to assure full and fair disclosure to prospective purchasers.



b. The public offering statement shall not be used for any promotional purposes before registration of the subdivided lands and afterwards only if it is used in its entirety. No person may advertise or represent that the commission approves or recommends the subdivided lands or the disposition thereof. No portion of the public offering statement may be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless the commission requires or permits it.

c. The commission may require the subdivider to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers, and no change in the substance of the promotional plan or plan of disposition or development of the subdivision may be made after registration without notifying the commission and without making an appropriate amendment to the public offering statement. A public offering statement is not current unless all amendments or consolidations are incorporated.

d. Any contract or agreement for the purchase or the leasing of a lot may be rescinded by the purchaser or lessee without cause of any kind by sending or delivering written notice of cancellation by midnight of the seventh calendar day following the day on which the purchaser has executed the contract or agreement. Every contract or agreement shall be in writing and shall contain the following notice in 10-point bold type or larger, directly above the space provided for the signature of the purchaser or lessee:

NOTICE to PURCHASER or LESSEE: You are entitled to the right to cancel this contract by midnight of the seventh calendar day following the day on which you have executed this contract or agreement.



e. The subdivider shall make copies of the public offering statement available to prospective purchasers prior to their signing any contract or agreement.



L.1989, c.239, s.12.



Section 45:15-16.39 - Consolidated Filing

45:15-16.39. Consolidated filing
A subdivider may register additional subdivided lands pursuant to the same common promotional plan as those previously registered by submitting an additional filing providing the additional information necessary to register the additional lots, parcels, units or interests which shall be designated as "a consolidated filing."

L.1989, c.239, s.13.



Section 45:15-16.40 - Report By Subdivider

45:15-16.40. Report by subdivider
a. Within 30 days after each annual anniversary date of an order registering the subdivided lands, or on or before a date set by the commission, and while the subdivider retains any interest therein, the subdivider of these lands shall file a report in the form prescribed by the rules and regulations promulgated by the commission. The report shall reflect any material changes in the information contained in the original application for registration; except that, with respect to any registration filed with and approved by the commission prior to the date of enactment of this act, no additional information shall be required on the subdivided land covered by such registration other than that necessary to indicate any material changes in information contained in the original application for registration.

b. The commission shall process and review requests for amendments to a registration in accordance with the standards and procedures established in this act for review of applications for registration. Requests for amendment, other than price changes and advertising, shall be accompanied by a fee as the commission may prescribe by rule.

c. Upon a determination by the commission that an annual report is no longer necessary for the protection of the public interest or that the developer no longer retains any interest and no longer has any contractual, bond or other obligations in the subdivision, the commission shall issue an order terminating the responsibilities of the developer under this act.

L.1989, c.239, s.14.



Section 45:15-16.41 - Powers Of Commission

45:15-16.41. Powers of commission
The commission may:



a. Accept registrations filed in this State, in other states or with the federal government;



b. Contract with similar agencies in this State or other jurisdictions to perform investigative functions;



c. Accept grants in aid from any governmental or other source;



d. Cooperate with similar agencies or commissions in this State or other jurisdictions to establish uniform filing procedures and forms, uniform public offering statements, advertising standards, rules and common administrative practices;

e. Grant exemptions pursuant to the rules and regulations adopted pursuant to section 23 of this act;



f. Make any necessary public or private investigations within or outside of this State to determine whether any person has violated or is about to violate any provision of this act, or to aid in the enforcement of this act or in the prescribing of rules and regulations and forms hereunder;

g. Require or permit any person to file a statement in writing, under oath or otherwise, as the commission determines, as to all the facts and circumstances concerning the matter to be investigated;

h. For the purpose of any investigation or proceeding under this act, the commission or any officer designated by rule, may administer oaths, or affirmations, and upon its own motion or upon request of any party may subpoena witnesses and compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence; and

i. Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the commission may apply to the Superior Court for an order compelling compliance.

L.1989, c.239, s.15.



Section 45:15-16.42 - Commission Empowered To Issue Cease And Desist Orders

45:15-16.42. Commission empowered to issue cease and desist orders
a. If the commission determines after notice and hearing that a person has:



(1) Violated any provision of this act;



(2) Directly or through an agent or employee engaged in any false, deceptive, or misleading advertising, promotional or sales methods in the State of New Jersey to offer or dispose of an interest in the subdivision or subdivided lands;

(3) Made any material change in the plan of disposition and development of the subdivision or subdivided lands subsequent to the order of registration without first complying with the provisions of subsection o. of section 10 of this act;

(4) Disposed of any subdivision or subdivided lands which have not been registered with the commission; or



(5) Violated any lawful order or rule or regulation of the commission;

the commission may issue an order requiring the person to cease and desist from the unlawful practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this act.

b. If the commission makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing an order, it may issue a temporary cease and desist order. Every temporary cease and desist order shall include in its terms a provision that upon request a hearing will be held within 15 days of the receipt of the request.

L.1989, c.239, s.16.



Section 45:15-16.43 - Conditions For Revocation Of Registration

45:15-16.43. Conditions for revocation of registration
a. A registration may be revoked after notice and hearing upon a written finding of fact that the subdivider has:



(1) Failed to comply with the terms of a cease and desist order issued pursuant to subsection a. of section 16 of this act;



(2) Been convicted in any court for a crime or civil offense involving fraud, deception, false pretenses, misrepresentation, false advertising, dishonest dealing, or other like offense subsequent to the filing of the application for registration;

(3) Disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of subdivision purchasers;



(4) Failed faithfully to perform any stipulation or agreement made with the commission as an inducement to grant any registration, to reinstate any registration, or to approve any promotional plan or public offering statement;

(5) Advertised his subdivision or responded to applications for his subdivision in a manner which was discriminatory on the basis of marital status, sex, race, creed, color, religion or national origin;



(6) Willfully violated any provision of this act or of a rule or regulation promulgated pursuant to section 23 of this act; or



(7) Made intentional misrepresentation or concealed material facts in the documents and information submitted in the application filed for registration. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

b. If the commission finds, after notice and hearing, that the subdivider has been guilty of a violation for which revocation could be ordered, it may, in lieu thereof, issue a cease and desist order pursuant to subsection a. of section 16 of this act.

L.1989, c.239, s.17.



Section 45:15-16.44 - Commission Empowered To Bring Action In Superior Court; Intervene In Suits

45:15-16.44. Commission empowered to bring action in Superior Court; intervene in suits
a. If it appears that a person has engaged, or is about to engage, in an act or practice constituting a violation of a provision of this act, the commission, with or without prior administrative proceedings, may bring an action in the Superior Court to enjoin the acts or practices and to enforce compliance with this act or any rule, regulation or order hereunder. Upon proper showing, injunctive relief or temporary restraining orders shall be granted, and a receiver may be appointed. The commission shall not be required to post a bond in any court proceeding.

b. The commission may intervene in a suit involving any subdivision. In any such suit, by or against the developer or subdivider, the developer or subdivider shall promptly furnish the commission with notice of the suit and copies of all pleadings.

L.1989, c.239, s.18.



Section 45:15-16.45 - Submission Of Applicant To The Courts; Methods Of Service

45:15-16.45. Submission of applicant to the courts; methods of service
a. For purposes of this act, an applicant for registration submitted to the commission shall be deemed as submission, by the applicant, to the jurisdiction of the Courts of the State of New Jersey.



b. In addition to the methods of service provided for in the Rules Governing the Courts of the State of New Jersey, service may be made by delivering a copy of the process to the person in charge of the office of the commission at its office, but that service shall not be effective unless the plaintiff, which may be the commission in a proceeding instituted by it:

(1) Sends a copy of the process and the pleading by certified mail to the defendant or respondent at his last known address; and



(2) The plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within the time as the court allows.



c. If any person, including any nonresident of this State, engaged in conduct prohibited by this act and has not filed a consent of service of process and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct authorizes the commission to receive service of process in any noncriminal proceedings against him or his successor which grows out of that conduct and which is brought under this act with the same force and validity as if served on him personally. Notice shall be given as provided in subsection a. of this section.

L.1989, c.239, s.19.



Section 45:15-16.46 - Violations By Brokers, Salespeople; Fines, Penalties

45:15-16.46. Violations by brokers, salespeople; fines, penalties
a. Any broker or salesperson who violates any of the provisions of this act shall, in addition to the penalties set forth herein, be subject to the penalties as set forth in R.S.45:15-17.

b. Any person who violates any provision of this act or any person who, in an application for registration filed with the commission, makes any untrue statement of a material fact or omits to state a material fact shall be fined not less than $250, nor more than $50,000, per violation.

c. The commission may levy and collect the penalties set forth in subsection b. of this section after affording the person alleged to be in violation of this act an opportunity to appear before the commission and to be heard personally or through counsel on the alleged violations and a finding by the commission that said person is guilty of the violation. When a penalty levied by the commission has not been satisfied within 30 days of the levy, the penalty may be sued for and recovered by, and in the name of, the commission in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

d. The commission may, in the interest of justice, compromise any civil penalty, if in its determination the gravity of the offense or offenses does not warrant the assessment of the full fine.

L.1989, c.239, s.20.



Section 45:15-16.47 - Actions, Counterclaims Permitted Against Non-compliers

45:15-16.47. Actions, counterclaims permitted against non-compliers
a. Any person who suffers any ascertainable loss of moneys as a result of the failure of another to comply fully with the provisions of this act may bring an action or assert a counterclaim in any court of competent jurisdiction. In any action filed under this section in which a defendant is found to have knowingly engaged in any false, deceptive, misleading promotional or sales methods or discriminatory advertising on the basis of race, sex, creed, color, marital status, national origin or religion, concealed or fraudulently diverted any funds or assets so as to defeat the rights of subdivision purchasers, made an intentional misrepresentation or concealed a material fact in an application for registration, or disposed of any subdivision or subdivided lands required to be registered under section 7 of this act which are not so registered, the court shall, in addition to any other appropriate legal or equitable remedy, award double the damages suffered, and court costs expended, including reasonable attorney's fees. In the case of an untruth, omission, or misleading statement the developer sustains the burden of proving that the purchaser knew of the untruth, omission or misleading statement, or that he did not rely on such information, or that the developer did not know, and in the exercise of reasonable care could not have known, of the untruth, omission, or misleading statement.

b. The court may, in addition to the remedies provided in this act, frame any other relief that may be appropriate under the circumstances including, in the court's discretion, restitution of all monies paid and, where a subdivider has failed to provide to a purchaser a copy of the current public offering statement approved by the commission prior to execution of the contract or agreement, rescission of the contract. If the purchaser fails to establish a cause of action, and the court further determines that the action was wholly without merit, the court may award attorney's fees to the developer or subdivider.

c. Every person who directly or indirectly controls a subdivision or developer and violates the provisions of subsection a. of this section, every general partner, officer, or director of a developer, and every person occupying a similar status or performing a similar function, shall be jointly and severally liable with and to the same extent as the developer. The person otherwise liable pursuant to this subsection sustains the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution among persons found liable.

d. Any stipulation or provision purporting to bind any purchaser acquiring a parcel, lot, unit, or interest in any development subject to the provisions of this act to a waiver of compliance with the provisions of this act, shall be void.

e. Any party to an action asserting a claim, counterclaim or defense based upon any violation of this act shall mail a copy of the initial or responsive pleading containing the claim, counterclaim or defense to the commission within 10 days of the filing of the pleading with court. Upon application to the court where the matter is pending, the commission shall be permitted to intervene or to appear in any status appropriate to the matter.

L.1989, c.239, s.21.



Section 45:15-16.48 - Existing Registrations Deemed In Force And Effect

45:15-16.48. Existing registrations deemed in force and effect
Any registration of a subdivision or amendment thereto, or consolidation, or renewal thereof approved by the commission prior to August 2, 1989, under the "Land Sales Full Disclosure Act," P.L.1975, c.235 (C.45:15-16.3 et seq.) shall, upon the enactment of this act, be deemed in force and effect for the remainder of the 12-month period for which it was issued.

L.1989, c.239, s.22.



Section 45:15-16.49 - Rules And Regulations

45:15-16.49. Rules and regulations
The commission shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations necessary to effectuate the provisions of this act. The rules may include, but shall not be limited to: a. provisions for advertising standards to insure full and fair disclosure; b. provisions for adequate bondings or access to some escrow or trust fund not otherwise required by the municipal governing body to be located within this State, or the state or country where the property is located, so as to insure compliance with the provisions of this act, and to compensate purchasers for failure of the registrant to perform in accordance with the terms of any contract or public statement; c. provisions that require a registrant to deposit purchaser down payments, security deposits or other funds in an escrow account, or with an attorney licensed to practice law in this State, or the state or country where the property is located, until such time as the commission by its rules and regulations deems it appropriate to permit such funds to be released; d. provisions to insure that all contracts between developer and purchaser are fair and reasonable; e. provisions that the developer must give a fair and reasonable warranty on construction of any improvements; f. provisions that the budget for the operation and maintenance of the common or shared elements or interest shall provide for adequate reserves for depreciation and replacement of the improvements; g. provisions for operating procedures; and h. other rules and regulations necessary to effectuate the purposes of this act, and taking into account and providing for, the broad range of development plans and devises, management mechanisms, and methods of ownership, permitted under the provisions of this act.

L.1989, c.239, s.23.



Section 45:15-16.50 - Short Title.

45:15-16.50 Short title.

1.Sections 1 through 36 of this act shall be known and may be cited as the "New Jersey Real Estate Timeshare Act."

L.2006, c.63, s.1.



Section 45:15-16.51 - Definitions Relative To Timeshares.

45:15-16.51 Definitions relative to timeshares.

2.As used in sections 1 through 36 of this act:

"Accommodation" means any apartment, condominium or cooperative unit, cabin, lodge, hotel or motel room, or other private or commercial structure containing toilet facilities therein that is designed and available, pursuant to applicable law, for use and occupancy as a residence by one or more individuals which is a part of the timeshare property.

"Advertisement" means any written, oral or electronic communication that is directed to or targeted to persons within the State and contains a promotion, inducement or offer to sell a timeshare plan, including but not limited to brochures, pamphlets, radio and television scripts, electronic media, telephone and direct mail solicitations and other means of promotion.

"Advertisement" does not mean:

(1)Any stockholder communication such as an annual report or interim financial report, proxy material, a registration statement, a securities prospectus, a registration, a property report or other material required to be delivered to a prospective purchaser by an agency of any state or federal government;

(2)Any oral or written statement disseminated by a developer to broadcast or print media, other than paid advertising or promotional material, regarding plans for the acquisition or development of timeshare property. However, any rebroadcast or any other dissemination of such oral statements to prospective purchasers by a seller in any manner, or any distribution of copies of newspaper magazine articles or press releases, or any other dissemination of such written statement to a prospective purchaser by a seller in any manner, shall constitute an advertisement; or

(3)Any communication addressed to and relating to the account of any person who has previously executed a contract for the sale or purchase of a timeshare period in a timeshare plan to which the communication relates shall not be considered advertising under this act, provided they are delivered to any person who has previously executed a contract for the purchase of a timeshare interest or is an existing owner of a timeshare interest in a timeshare plan.

"Assessment" means the share of funds required for the payment of common expenses which is assessed from time to time against each timeshare interest by the association.

"Association" means the organized body consisting of the purchasers of interests in a timeshare property.

"Commission" means the New Jersey Real Estate Commission.

"Common expense" means casualty and liability insurance, and those expenses properly incurred for the maintenance, operation, and repair of all accommodations constituting the timeshare plan and any other expenses designated as common expenses by the timeshare instrument.

"Component site" means a specific geographic location where accommodations which are part of a multi-site timeshare plan are located. Separate phases of a single timeshare property in a specific geographic location and under common management shall be deemed a single component site.

"Department" means the Department of Banking and Insurance.

"Developer" means and includes any person or entity, who creates a timeshare plan or is in the business of selling timeshare interests, or employs agents or brokers to do the same, or any person or entity who succeeds to the interest of a developer by sale, lease, assignment, mortgage or other transfer, except that the term shall include only those persons who offer timeshare interests for disposition in the ordinary course of business.

"Dispose" or "disposition" means a voluntary transfer or assignment of any legal or equitable interest in a timeshare plan, other than the transfer, assignment or release of a security interest.

"Escrow agent" means an independent person, including an independent bonded escrow company, an independent financial institution whose accounts are insured by a governmental agency or instrumentality, or an independent licensed title insurance agent who is responsible for the receipt and disbursement of funds in accordance with this act. If the escrow agent is not located in the State of New Jersey, then this person shall subject themselves to the jurisdiction of the commission with respect to disputes that arise out of the provisions of this act.

"Incidental benefit" means an accommodation, product, service, discount, or other benefit which is offered to a prospective purchaser of a timeshare plan or to a purchaser of a timeshare plan prior to the expiration of his or her rescission period pursuant to section 18 of this act and which is not an exchange program, provided that:

(1)use or participation in the incidental benefit is completely voluntary;

(2)no costs of the incidental benefit are included as common expenses of the timeshare plan;

(3)the good faith represented aggregate value of all incidental benefits offered by a developer to a purchaser may not exceed 20 percent of the actual price paid by the purchaser for his or her timeshare interest; and

(4)the purchaser is provided a disclosure that fairly describes the material terms of the incidental benefit. The term shall not include an offer of the use of the accommodations of the timeshare plan on a free or discounted one-time basis.

"Managing entity" means the person who undertakes the duties, responsibilities and obligations of the management of the timeshare property.

"Offer" means any inducement, solicitation, or other attempt, whether by marketing, advertisement, oral or written presentation or any other means, to encourage a person to acquire a timeshare interest in a timeshare plan, for gain or profit.

"Person" means a natural person, corporation, limited liability company, partnership, joint venture, association, estate, trust, government, governmental subdivision or agency, or other legal entity or any combination thereof.

"Promotion" means a plan or device, including one involving the possibility of a prospective purchaser receiving a vacation, discount vacation, gift, or prize, used by a developer, or an agent, independent contractor, or employee of a developer, agent or independent contractor on behalf of the developer, in connection with the offering and sale of timeshare interests in a timeshare plan.

"Purchaser" means any person, other than a developer, who by means of a voluntary transfer acquires a legal or equitable interest in a timeshare plan other than as security for an obligation.

"Purchase contract" means a document pursuant to which a person becomes legally obligated to sell, and a purchaser becomes legally obligated to buy, a timeshare interest.

"Reservation system" means the method, arrangement or procedure by which a purchaser, in order to reserve the use or occupancy of any accommodation of a multi-site timeshare plan for one or more timeshare periods, is required to compete with other purchasers in the same multi-site timeshare plan, regardless of whether the reservation system is operated and maintained by the multi-site timeshare plan managing entity or any other person.

"Sales agent" means any person who performs within this State as an agent or employee of a developer any one or more of the services or acts as set forth in this act, and includes any real estate broker, broker salesperson or salesperson licensed pursuant to R.S. 45:15-1 et seq., or any person who purports to act in any such capacity.

"Timeshare instrument" means one or more documents, by whatever name denominated, creating or governing the operation of a timeshare plan.

"Timeshare interest" means and includes either:

(1)A "timeshare estate," which is the right to occupy a timeshare property, coupled with a freehold estate or an estate for years with a future interest in a timeshare property or a specified portion thereof; or

(2)A "timeshare use," which is the right to occupy a timeshare property, which right is neither coupled with a freehold interest, nor coupled with an estate for years with a future interest, in a timeshare property.

"Timeshare period" means the period or periods of time when the purchaser of a timeshare plan is afforded the opportunity to use the accommodations of a timeshare plan.

"Timeshare plan" means any arrangement, plan, scheme, or similar device, whether by membership agreement, sale, lease, deed, license, or right to use agreement or by any other means, whereby a purchaser, in exchange for consideration, receives ownership rights in or the right to use accommodations for a period of time less than a full year during any given year on a recurring basis, but not necessarily for consecutive years. A timeshare plan may be:

(1)A "single-site timeshare plan," which is the right to use accommodations at a single timeshare property; or

(2)A "multi-site timeshare plan," which includes:

(a)A "specific timeshare interest," which means an interest wherein a purchaser has, only through a reservation system:

(i)a priority right to reserve accommodations at a specific timeshare property without competing with owners of timeshare interests at other component sites that are part of the multi-site timeshare plan, which priority right extends for at least 60 days; and

(ii) the right to reserve accommodations on a non-priority basis at other component sites that are part of the multi-site timeshare plan; or

(b)A "non-specific timeshare interest", which means an interest wherein a purchaser has, only through a reservation system, the right to reserve accommodations at any component site of the multi-site timeshare plan, with no priority right to reserve accommodations at any specific component site.

"Timeshare property" means one or more accommodations subject to the same timeshare instrument, together with any other property or rights to property appurtenant to those accommodations.

L.2006, c.63, s.2.



Section 45:15-16.52 - Applicability Of Act.

45:15-16.52 Applicability of act.

3.This act shall apply to the following:

a.Timeshare plans with an accommodation or component site in the State; and

b. Timeshare plans without an accommodation or component site in this State if those timeshare plans are offered to be sold within this State, regardless of whether the offer originates from within or outside of this State.

L.2006, c.63, s.3.



Section C.45:15-16.52 - Applicability Of Act.

C.45:15-16.52 Applicability of act.

4. a. This act shall not apply to any of the following:

(1)Timeshare plans, whether or not an accommodation or component site is located in the State, consisting of 10 or fewer timeshare interests;

(2)Timeshare plans, whether or not an accommodation or component site is located in this State, the use of which extends over any period of three years or less. For purposes of determining the term of a timeshare plan, the period of any automatic renewal shall be included , unless a purchaser has the right to terminate the purchaser's participation in the timeshare plan at any time and receive a pro rata refund, or the purchaser receives a notice, not less than 30 days, but not more than 60 days, prior to the date of renewal, informing the purchaser of the right to terminate at any time prior to the date of automatic renewal ;

(3)Timeshare plans, whether or not an accommodation or component site is located in the State, under which the prospective purchaser's total financial obligation will be equal to or less than $3,000 during the entire term of the timeshare plan;

(4)Component sites of specific timeshare interest multi-site timeshare plans that are neither located in nor offered for sale in this State, except that these component sites are still subject to the disclosure requirements of section 10 of this act;

(5)Offers or dispositions of securities or units of interest issued by a real estate investment trust regulated under any State or federal statute;

(6)Offers or dispositions of securities currently registered with the Bureau of Securities within the Division of Consumer Affairs in the Department of Law and Public Safety.

b.A person shall not be required to register as a developer under this act if:

(1)The person is an owner of a timeshare interest who has acquired the timeshare interest for the person's own use and occupancy and who later offers it for resale in a single or isolated transaction; or

(2)The person is a managing entity or an association that is not otherwise a developer of a timeshare plan in its own right, solely while acting as an association or under a contract with an association to offer or sell a timeshare interest transferred to the association through foreclosure, deed in lieu of foreclosure, or gratuitous transfer, if such acts are performed in the regular course of, or as an incident to, the management of the association for its own account in the timeshare plan.

c.If a developer has already registered a timeshare plan under this act, the developer may offer or dispose of an interest in a timeshare plan that is not registered under this act if the developer is offering a timeshare interest in the additional timeshare plan to a current timeshare interest owner of a timeshare interest in a timeshare plan created or operated by that same developer subject to the rules and regulations adopted by the commission.

d.The commission may, from time to time, pursuant to any rules and regulations adopted pursuant to this act, exempt from any of the provisions of this act any timeshare plan, if it finds that the enforcement of this act with respect to that plan is not necessary in the public interest, or required for the protection of purchasers, by reason of the small amount of the purchase price or the limited character of the offering.

L.2006, c.63, s.4.



Section 45:15-16.54 - Administration By Real Estate Commission.

45:15-16.54 Administration by Real Estate Commission.

5.This act shall be administered by the New Jersey Real Estate Commission in the Department of Banking and Insurance.

L.2006, c.63, s.5.



Section 45:15-16.55 - Nonpreemption Of Local Codes; Supersedure Of Other Regulation Of Timeshares.

45:15-16.55 Nonpreemption of local codes; supersedure of other regulation of timeshares.

6.Except as provided in this section, no provision of this act shall invalidate or modify any provision of any zoning, subdivision, or building code, law, ordinance or regulation. In case of conflict between the provisions of this act and the provisions of any other law, ordinance or regulation governing or purporting to govern the creation, registration, disclosure requirements or sale of timeshare interests in a component site, the provisions of this act shall control.

L.2006, c.63, s.6.



Section 45:15-16.56 - Creation Of Timeshare Plan.

45:15-16.56 Creation of timeshare plan.

7.A timeshare plan may be created in any accommodation unless otherwise prohibited. A timeshare plan shall maintain a one-to-one purchaser-to-accommodation ratio, which means the ratio of the number of purchasers eligible to use the accommodations of a timeshare plan on a given day to the number of accommodations available for use within the plan on that day, such that the total number of purchasers eligible to use the accommodations of the timeshare plan during a given consecutive 12-month period never exceeds the total number of accommodations available for use in the timeshare plan during that consecutive 12-month period. For purposes of the calculation under this section, each purchaser shall be counted at least once, and an individual accommodation shall not be counted more than one time per day per year. An owner of a timeshare interest who is delinquent in the payment of a timeshare plan assessment shall continue to be considered eligible to use the accommodations of the timeshare plan for purposes of calculating the one-to-one purchaser-to-accommodation ratio.

L.2006, c.63, s.7.



Section 45:15-16.57 - Requirements For Developers Of Timeshares; Application, Registration.

45:15-16.57 Requirements for developers of timeshares; application, registration.

8. a. A developer who sells, offers to sell, or attempts to solicit prospective purchasers in this State to purchase a timeshare interest, or any person who creates a timeshare plan with an accommodation in the State, shall register with the commission, on forms provided by the commission or in electronic formats authorized by the commission, all timeshare plans which have accommodations located in the State or which are sold or offered for sale to any individual located in the State.

b.Upon the submission of an application approved by the commission, the commission may grant a 90-day preliminary registration to allow the developer to begin offering and selling timeshare interests in a timeshare plan regardless of whether the accommodations of the timeshare plan are located within or outside of the State. Upon submission of a substantially complete application for an abbreviated or comprehensive registration under this act, including all appropriate fees, to the commission prior to the expiration date of the preliminary registration, the preliminary registration will be automatically extended during the registration review period provided that the developer is actively and diligently pursuing registration under this act. The preliminary registration shall automatically terminate with respect to those timeshare interests covered by a final public offering statement that is issued before the scheduled termination date of the preliminary registration. The preliminary registration shall also terminate upon the issuance of any notice of rejection due to the developer's failure to comply with the provisions of this act.

To obtain a preliminary registration, the developer shall provide all of the following:

(1)Submit the reservation instrument to be used in a form previously approved by the department with at least the following provisions:

(a)The right of both the developer and the potential purchaser to unilaterally cancel the reservation at any time;

(b)The payment to the potential purchaser of his or her total deposit following cancellation of the reservation by either party;

(c)The placing of the deposit into an escrow account; and

(d)A statement to the effect that the offering has not yet received final approval from the commission, and that no offering can be made until an offering plan has been filed with, and accepted by, the commission;

(2)Agree to provide each potential purchaser with a copy of the preliminary public offering statement and an executed receipt for a copy before any money or other thing of value has been accepted by or on behalf of the developer in connection with the reservation;

(3)Agree to provide a copy of the reservation instrument signed by the potential purchaser and by or on behalf of the developer to the potential purchaser;

(4)Provide evidence acceptable to the commission that all funds received by the developer will be placed into an independent escrow account with instructions that no funds will be released until a final order of registration has been granted;

(5)Submit the filing fee for a preliminary registration as provided for by regulation. The filing fee shall be in addition to the filing fees for an abbreviated or comprehensive registration as established by this act;

(6)File all advertisements to be utilized by the developer under the preliminary registration with the commission before use.

All advertisements and advertising literature shall contain the following, or substantially similar, disclaimer:

"This advertising material is being used for the purpose of soliciting sales of timeshare interests.";

(7)Such other information as the commission may require in order to further the provisions of this act, to assure full and fair disclosure and for the protection of purchaser interests.

c.Prior to the issuance of an order of registration for an abbreviated or comprehensive registration, the commission may issue a conditional registration approval for a timeshare plan if the filing is deemed to be substantially complete by the commission and the commission determines that the deficiencies are likely to be corrected by the applicant in a reasonable time and manner. Once the commission issues a conditional registration approval, the applicant may begin entering into purchase contracts with the purchaser and provide the purchaser with the most current version of the public offering statement; however, no rescission period may begin to run until the final approved public offering statement is delivered to the purchaser. If there is no material difference between the documents provided to the purchaser pursuant to the conditional registration and the documents approved as part of the final order of approval, then those documents need not be delivered again to the purchaser. All purchase contracts that are executed under the authority of a conditional registration approval shall contain the following provisions:

(1)No escrow will close, funds will not be released from escrow, and the interest contracted for will not be conveyed until a final approved public offering statement for the timeshare plan is furnished to the purchaser.

(2)The contract may be rescinded, in which event the entire sum of money paid or advanced by the purchaser shall be returned if the purchaser or lessee is dissatisfied with the final public offering statement.

(3)The term for a conditional registration approval shall be six months from the date of approval by the commission, and may be extended upon application to the commission for an additional six month period.

d.A developer shall include in its application for registration with the commission, the following information:

(1)The developer's legal name, any assumed names used by the developer, and the developer's principal office location, mailing address, primary contact person and telephone number;

(2)The name, location, mailing address, primary contact person and telephone number of the timeshare plan;

(3)The name and principal address of the developer's authorized New Jersey representative who shall be a licensed real estate broker licensed to maintain offices within this State;

(4)A declaration as to whether the timeshare plan is a single-site timeshare plan or a multi-site timeshare plan and, if a multi-site timeshare plan, whether it consists of specific timeshare interests or non-specific timeshare interests;

(5)The name and principal address of all brokers within New Jersey who sell or offer to sell any timeshare interests in any timeshare plan offered by the developer to any person in this State, who shall be licensed as a real estate broker pursuant to R.S.45:15-1 et seq., and who are the authorized representatives of the developer;

(6)The name and principal address of all non affiliated marketing entities who, by means of inducement, promotion or advertisement, attempt to encourage or procure prospective purchasers located in the State to attend a sales presentation for any timeshare plan offered by the developer or authorized broker;

(7)The name and principal address of all managing entities who manage the timeshare plan;

(8)A public offering statement which complies with the requirements of this act; and

(9)Any other information regarding the developer, timeshare plan, brokers, marketing entities or managing entities as required by the commission and established by the commission by regulation.

e.The developer shall comply with the following escrow requirements:

(1)A developer of a timeshare plan shall deposit with an escrow agent all funds which are received during the purchaser's cancellation period set forth in section 18 of this act, into an escrow account in a federally insured depository or a depository acceptable to the commission. The deposit of such funds shall be evidenced by an executed escrow agreement between the escrow agent and the developer. The escrow agreement shall include provisions that funds may be disbursed to the developer by the escrow agent from the escrow account only after expiration of the purchaser's cancellation period and in accordance with the purchase contract, subject to paragraph (2) of this subsection.

(2)If a developer contracts to sell a timeshare interest and the construction of any property in which the timeshare interest is located has not been completed, the developer, upon expiration of the cancellation period set forth in section 18 of this act, shall continue to maintain in an escrow account all funds received by or on behalf of the developer from the purchaser under the purchase contract. The commission shall establish by rule the type of documentation which shall be required for evidence of completion, including but not limited to a certificate of occupancy, a certificate of substantial completion, or equivalent certificate from a public safety inspection agency in the applicable jurisdiction. Funds shall be released from escrow as follows:

(a)If a purchaser properly cancels the purchase contract pursuant to its terms, the funds shall be paid to the purchaser or paid to the developer if the purchaser's funds have been previously refunded by the developer.

(b)If a purchaser defaults in the performance of the purchaser's obligations under the purchase contract, the funds shall be paid to the developer.

(c)If the funds of a purchaser have not been previously disbursed in accordance with the provisions of this paragraph, they may be disbursed to the developer by the escrow agent upon the issuance of acceptable evidence of completion of construction as provided herein.

(3)In lieu of the provisions in paragraphs (1) and (2) of this subsection, the commission may accept from the developer a surety bond, bond in lieu of escrow, irrevocable letter of credit or other financial assurance acceptable to the commission. Any acceptable financial assurance shall be in an amount equal to or in excess of the lesser of the funds which would otherwise be placed in escrow in accordance with the provisions of paragraph (1) of this subsection, or in an amount equal to the cost to complete the incomplete property in which the timeshare interest is located. However, in no event shall the amount be less than the amount of funds that would otherwise be placed in escrow pursuant to paragraph (1) of this subsection.

(4)The developer shall provide escrow account information to the commission and shall execute in writing an authorization consenting to an audit or examination of the account by the commission on forms provided by the commission. The developer shall comply with the reconciliation and records requirements established by rule by the commission. The developer shall make documents related to the escrow account or escrow obligation available to the commission upon the commission's request. The escrow agent shall maintain any disputed funds in the escrow account until either:

(a)Receipt of written direction agreed to by signature of all parties; or

(b)Deposit of the funds with a court of competent jurisdiction in which a civil action regarding the funds has been filed.

f.The commission may accept, as provided by regulation, an abbreviated registration application of a developer of a timeshare plan in which all accommodations are located outside of the State. The developer shall provide evidence that the timeshare plan is registered with the applicable regulatory agency in a state or jurisdiction where the timeshare plan is offered or sold, or that the timeshare plan is in compliance with the laws and regulations of the applicable state jurisdiction in which some or all of the accommodations are located, which state or jurisdiction shall have disclosure requirements that are substantially equivalent to or greater than the information required to be disclosed pursuant to subsections b. and c. of this section to purchasers in this State. A developer filing an abbreviated registration application shall provide the following:

(1)The developer's legal name, any assumed names used by the developer, and the developer's principal office location, mailing address, primary contact person and telephone number;

(2)The name, location, mailing address, primary contact person and telephone number of the timeshare plan;

(3)The name and principal address of the developer's authorized New Jersey representative who shall be a licensed real estate broker licensed to maintain offices within this State;

(4)The name and principal address of all brokers within New Jersey who sell or offer to sell any timeshare interests in any timeshare plan offered by the developer to any person in this State, who shall be licensed as a real estate broker pursuant to R.S. 45:15-1 et seq., and who are the authorized representatives of the developer;

(5)The name and principal address of all non-affiliated marketing entities who, by means of inducement, promotion or advertisement, attempt to encourage or procure prospective purchasers located in the State to attend a sales presentation for any timeshare plan offered by the developer or authorized broker;

(6)The name and principal address of all managing entities who manage the timeshare plan;

(7)Evidence of registration or compliance with the laws and regulations of the jurisdiction in which the timeshare plan is located, approved or accepted;

(8)A declaration as to whether the timeshare plan is a single-site timeshare plan or a multi-site timeshare plan and, if a multi-site timeshare plan, whether it consists of specific timeshare interests or non-specific timeshare interests;

(9)Disclosure of each jurisdiction in which the developer has applied for registration of the timeshare plan, and whether the timeshare plan or its developer were denied registration or were the subject of any disciplinary proceeding;

(10) Copies of any disclosure documents required to be given to purchasers or required to be filed with the jurisdiction in which the timeshare plan is located, approved or accepted as may be requested by the commission;

(11) The appropriate fee; and

(12) Any other information regarding the developer, timeshare plan, brokers, marketing entities or managing entities as required by the commission and established by the commission by regulation.

A developer of a timeshare plan with any accommodation located in this State may not file an abbreviated filing with regard to such timeshare plan, with the exception of a succeeding developer after a merger or acquisition when the developer's timeshare plan was registered in this State prior to the merger or acquisition.

L.2006, c.63, s.8.



Section 45:15-16.58 - Responsibilities Of Timeshare Developer For Offering, Marketing Violations.

45:15-16.58 Responsibilities of timeshare developer for offering, marketing violations.

9.The developer shall have responsibility for each timeshare plan registered with the commission and for the actions of any sales agent, managing entity or marketing entity utilized by the developer in the offering or promotional selling of any registered timeshare plan. Any violation of this act which occurs during the offering activities shall be a violation by the developer as well as by the sales agent, marketing entity or managing entity who actually committed the violation. Notwithstanding anything to the contrary in this act, the developer shall be responsible for the actions of the association and managing entity only while they are subject to the developer's control.

L.2006, c.63, s.9.



Section 45:15-16.59 - Public Offering, Disclosure Statements; Requirements.

45:15-16.59 Public offering, disclosure statements; requirements.

10. a. A developer shall: (1) prepare a public offering statement; (2) provide the statement to each purchaser of a timeshare interest in any timeshare plan at the time of purchase; and (3) fully and accurately disclose those facts concerning the timeshare developer and timeshare plan that are required by this act or by regulations promulgated by the commission.

The public offering statement shall be in writing and dated and shall require the purchaser to certify in writing that the purchaser received the statement. Upon approval of the commission, the developer may offer to deliver the public offering statement and other documents on CD-ROM format, Internet website or other electronic media if the purchaser consents.

b.The public offering disclosure statement for a single-site timeshare plan shall include:

(1)The name and address of the developer;

(2)A description of the duration and operation of the timeshare plan;

(3)A description of the existing or proposed accommodations, including the type and number of timeshare interests in the accommodations expressed in periods of seven-day use availability or other time increments applicable to the timeshare plan. The description of each type of accommodation included in the timeshare plan shall be categorized by the number of bedrooms, the number of bathrooms, and sleeping capacity, and shall include a statement indicating whether the accommodation contains a full kitchen, which means a kitchen that has a minimum of a dishwasher, range, sink, oven, and refrigerator. If the accommodations are proposed or incomplete, a schedule for commencement, completion, and availability of the accommodations shall be provided;

(4)A description of any existing or proposed amenities of the timeshare plan and, if the amenities are proposed or incomplete, a schedule for commencement, completion, and availability of the amenities;

(5)The extent to which financial arrangements have been provided for the completion of all promised accommodations and amenities that are committed to be built;

(6)A description of the method and timing for performing maintenance of the accommodations;

(7)A statement indicating that, on an annual basis, the sum of the nights that purchasers are entitled to use the accommodations does not exceed the number of nights the accommodations are available for use by the purchasers;

(8)A description of the method by which purchasers' use of the accommodations is scheduled;

(9)A statement that an association exists or is expected to be created or that such an association does not exist and is not expected to be created and, if such an association exists or is reasonably contemplated, a description of its powers and responsibilities;

(10) A statement that within seven days after receipt of the public offering statement or after execution of the purchase contract, whichever is later, a purchaser may cancel any purchase contract for a timeshare interest from a developer together with a statement providing the name and street address to which the purchaser should mail any notice of cancellation. However, if by agreement of the parties by and through the purchase contract, the purchase contract allows for cancellation of the purchase contract for a period of time exceeding seven days, then the public offering statement shall include a statement that the cancellation of the purchase contract is allowed for that period of time exceeding seven days;

(11) Copies of the following documents, if applicable, including any amendments to the documents, unless separately provided to the purchaser simultaneously with the public offering statement:

(a)the timeshare instrument;

(b)the association articles of incorporation;

(c)the association bylaws;

(d)the association rules; and

(e)any lease or contract, excluding the purchase contract and other loan documents required to be signed by the purchaser at closing;

(12) The name and principal address of the managing entity and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it;

(13) The current annual budget, if available, or the projected annual budget for the timeshare plan. The budget shall include:

(a)a statement of the amount reserved or budgeted for repairs or replacements, if any;

(b)the projected common expense liability, if any, by category of expenditure for the timeshare plan; and

(c)a statement of any services or expenses not reflected in the budget that the developer provides or pays;

(14) The projected assessments and a description of the method for calculating and apportioning those assessments among purchasers;

(15) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(16) A description of any lien, defect, or encumbrance on or affecting title to the timeshare interest and, if applicable, a copy of each written warranty provided by the developer;

(17) A description of any bankruptcy that is pending or which has occurred within the past five years, pending civil or criminal proceeding, adjudication, or disciplinary action material to the timeshare plan of which the developer has knowledge;

(18) A description of any financing offered by or available through the developer;

(19) Any current or anticipated fees or charges to be paid by timeshare purchasers for the use of any accommodations or amenities related to the timeshare plan, and a statement that the fees or charges are subject to change;

(20) A description and amount of insurance coverage provided for the protection of the purchaser;

(21) The extent to which a timeshare interest may become subject to a tax lien or other lien arising out of claims against purchasers of different timeshare interests;

(22) A description of those matters required by section 18 of this act;

(23) A statement disclosing any right of first refusal or other restraint on the transfer of all or any portion of a timeshare interest;

(24) A statement disclosing that any deposit made in connection with the purchase of a timeshare interest shall be held by an escrow agent until expiration of any right to cancel the contract and that any deposit shall be returned to the purchaser if the purchaser elects to exercise the right of cancellation; or, if the commission accepts from the developer a surety bond, irrevocable letter of credit, or other form of financial assurance instead of an escrow deposit, a statement disclosing that the developer has provided a surety bond, irrevocable letter of credit, or other form of financial assurance in an amount equal to or in excess of the funds that would otherwise be held by an escrow agent and that the deposit shall be returned if the purchaser elects to exercise the right of cancellation;

(25) A description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program, if the timeshare plan provides purchasers with the opportunity to participate in an exchange program; and

(26) Any other information the commission determines is necessary to protect prospective purchasers or to implement the purpose of this act.

The developer may also include any other information in the timeshare disclosure statement following approval by the commission.

c.The disclosure statement for a specific timeshare interest multi-site timeshare plan shall include:

(1)With regard to the timeshare property in which the purchaser will receive a specific timeshare interest that includes a reservation priority right, all of the applicable information related to that timeshare property as required under subsection b. of this section;

(2)With regard to the component site in which the purchaser does not receive a specific timeshare interest, the following information:

(a)a description of each component site, including the name and address of each component site;

(b)a description of each type of accommodation in each component site, categorized by the number of bedrooms, the number of bathrooms, and sleeping capacity, and a statement indicating whether the accommodation contains a full kitchen, which means a kitchen that has a minimum of a dishwater, range, sink, oven, and refrigerator;

(c)a description of the amenities at each component site available for use by the purchaser;

(d)a description of the reservation system, which shall include:

(i)the entity responsible for operating the reservation system, its relationship to the developer, and the duration of any agreement for operation of the reservation system;

(ii) a summary or the rules governing access to and use of the reservation system; and

(iii) the existence of and explanation regarding any priority reservation features that affect a purchaser's ability to make reservations for the use of a given accommodation on a first-come, first-served basis;

(e)The name and principal address of the managing entity for the multi-site timeshare plan and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it;

(f)A description of any right to make additions to, substitutions in, or deletions from accommodations, amenities, or component sites, and a description of the basis on which accommodations, amenities, or component sites may be added to, substituted in, or deleted from the multi-site timeshare plan;

(g)A description of the purchaser's liability for any fees associated with the multi-site timeshare plan;

(h)The location of each component site of the multi-site timeshare plan, as well as any periodic adjustment or amendment to the reservation system that may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at the time within the multi-site timeshare plan; and

(i)Any other information the commission determines is necessary to protect prospective purchasers or to implement the purpose of this act.

d.The public offering statement for a non-specific timeshare interest multi-site timeshare plan shall include:

(1)The name and address of the developer;

(2)A description of the type of interest and usage rights the purchaser will receive;

(3)A description of the duration and operation of the timeshare plan;

(4)A description of the type of insurance coverage provided for each component site;

(5)An explanation of who holds title to the accommodations of each component site;

(6)A description of each component site, including the name and address of each component site;

(7)A description of the existing or proposed accommodations expressed in periods of seven-day use availability or other time increments applicable to the timeshare plan. The description of each type of accommodation included in the timeshare plan shall be categorized by the number of bedrooms, the number of bathrooms, and sleeping capacity, and shall include a statement indicating whether the accommodation contains a full kitchen, which means a kitchen that has a minimum of a dishwasher, range, sink, oven, and refrigerator. If the accommodations are proposed or incomplete, a schedule for commencement, completion and availability of the accommodations shall be provided;

(8)A statement that an association for the multi-site timeshare plan exists or is expected to be created or that such an association does not exist and is not expected to be created and, if such an association exists or is reasonably contemplated, a description of its powers and responsibilities;

(9)If applicable, copies of the following documents applicable to the multi-site timeshare plan, including any amendments to such documents, unless separately provided to the purchaser simultaneously with the timeshare disclosure statement:

(a)the timeshare instrument;

(b)the association articles of incorporation;

(c)the association bylaws; and

(d)the association rules;

(10) A description of the method and timing for performing maintenance of the accommodations;

(11) A statement indicating that, on an annual basis, the total number of purchasers eligible to use the accommodations of the timeshare plan during a given consecutive 12-month period never exceeds the total number of accommodations available for use in the timeshare plan during that consecutive 12-month period;

(12) A description of amenities available for use by the purchaser at each component site;

(13) The location of each component site of the multi-site timeshare plan, as well as any periodic adjustment or amendment to the reservation system that may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at the time within the multi-site timeshare plan;

(14) A description of any right to make any additions, substitutions, or deletions of accommodations, amenities, or component sites, and a description of the basis upon which accommodations, amenities, or component sites may be added to, substituted in, or deleted from the multi-site timeshare plan;

(15) A description of the reservation system that shall include all of the following:

(a)the entity responsible for operating the reservation system, its relationship to the developer, and the duration of any agreement for operation of the reservation system;

(b)a summary of the rules governing access to and use of the reservation system; and

(c)the existence of and an explanation regarding any priority reservation features that affect a purchaser's ability to make reservations for the use of a given accommodation on a first-come, first-served basis;

(16) The name and principal address of the managing entity for the multi-site timeshare plan and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it, and a description of the relationship between the multi-site timeshare plan managing entity and the managing entity of the component sites of the multi-site timeshare plan, if different from the multi-site timeshare plan managing entity;

(17) A statement that within seven days after receipt of the public offering statement or after execution of the purchase contract, whichever is later, a purchaser may cancel any purchase contract for a timeshare interest from a developer together with a statement providing the name and street address to which the purchaser should mail any notice of cancellation. However, if by agreement of the parties by and through the purchase contract, the purchase contract allows for cancellation of the purchase contract for a period of time exceeding seven days, then the public offering statement shall include a statement that the cancellation of the purchase contract is allowed for that period of time exceeding seven days;

(18) The current annual budget of the multi-site timeshare plan, if available, or the projected annual budget for the multi-site timeshare plan, which shall include:

(a)a statement of the amount reserved or budgeted, if any, for repairs, replacements, and refurbishment;

(b)the projected common expense liability, if any, by category of expenditure for the multi-site timeshare plan; and

(c)a statement of any services or expenses not reflected in the budget that the developer provides or pays;

(19) The projected assessments and a description of the method for calculating and apportioning those assessments among purchasers of the multi-site timeshare plan;

(20) Any current fees or charges to be paid by purchasers for the use of any amenities related to the timeshare plan and a statement that the fees or charges are subject to change;

(21) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(22) A description of the purchaser's liability for any fees associated with the multi-site timeshare plan;

(23) A description of any lien, defect, or encumbrance on or affecting title to the timeshare interest and, if applicable, a copy of each written warranty provided by the developer;

(24) The extent to which a timeshare interest may become subject to a tax lien or other lien arising out of claims against purchasers of different timeshare interests;

(25) A description of those matters required by section 18 of this act;

(26) A description of any financing offered by or available through the developer;

(27) A description of any bankruptcy that is pending or which has occurred within the past five years, pending civil or criminal proceeding, adjudication, or disciplinary action material to the timeshare plan of which the developer has knowledge;

(28) A statement disclosing any right of first refusal or other restraint on the transfer of all or a portion of a timeshare interest;

(29) A statement disclosing that any deposit made in connection with the purchase of a timeshare interest shall be held by an escrow agent until expiration of any right to cancel the contract and that any deposit shall be returned to the purchaser if the purchaser elects to exercise the right of cancellation; or, if the commission accepts from the developer a surety bond, irrevocable letter of credit, or other form of financial assurance instead of an escrow deposit, a statement disclosing that the developer has provided a surety bond, irrevocable letter of credit, or other form of financial assurance in an amount equal to or in excess of the funds that would otherwise be held by an escrow agent and that the deposit shall be returned if the purchaser elects to exercise the right of cancellation;

(30) A description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program, if the timeshare plan provides purchasers with the opportunity to participate in an exchange program;

(31) Any other information the commission determines is necessary to protect prospective purchasers or to implement the purpose of this act. The developer may also include any other information in the timeshare disclosure statement following approval by the commission.

e.The developer shall also distribute to the purchaser any additional documents as the commission may require for accommodations in this State as provided by regulation, including such additional documentation as may be required under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

L.2006, c.63, s.10.



Section 45:15-16.61 - Issuance Of Notice Of Filing Of Registration.

45:15-16.61 Issuance of notice of filing of registration.

12.Upon receipt of a substantially complete application for registration, in proper form and accompanied by the appropriate filing fees, the commission shall, within 10 business days of receipt of the registration, issue a notice of filing. The notice shall not be construed as an approval of the registration, or any portion thereof.

L.2006, c.63, s.12.



Section 45:15-16.62 - Review Of Registration; Orders, Schedule.

45:15-16.62 Review of registration; orders, schedule.

13.Every registration required to be filed with the commission under this act shall be reviewed by the commission and the commission shall issue an order of registration in accordance with the following schedule:

a.As to comprehensive registrations, registrations shall be effective upon the issuance of an order of registration by the commission within 60 days after receipt and issuance of a notice of filing. The commission shall provide a list of deficiencies in the application, if any, within 60 days of the issuance of the notice of filing. If a list of deficiencies is not provided to the applicant within 60 days of issuance of the notice of filing, the timeshare plan shall be deemed registered unless the applicant has consented in writing to a delay.

b.As to abbreviated registrations, registration shall be effective upon the issuance of an order of registration by the commission 30 days after receipt and issuance of a notice of filing. The commission shall provide a list of deficiencies in the application, if any, within 30 days of the issuance of the notice of filing. If a list of deficiencies is not provided to the applicant within 30 days of the issuance of the notice of filing, the timeshare plan shall be deemed registered unless the applicant has consented in writing to a delay.

c.A preliminary registration shall be effective within 20 days of receipt, unless the commission provides to the applicant a written list of deficiencies in the application, if any, within 20 days of receipt of a completed application and fee. If a list of deficiencies is not provided to the applicant within 20 days of receipt of the application for a preliminary registration, the preliminary registration shall be deemed approved unless the applicant has consented in writing to a delay.

L.2006, c.63, s.13.



Section 45:15-16.63 - Deficiency Notice, Appeal.

45:15-16.63 Deficiency notice, appeal.

14. a. If the commission determines upon inquiry and examination that any of the requirements of this act have not been met, the commission shall notify the applicant that the application for registration shall be corrected as specified in writing within 30 days from the date the notice is received by the applicant. These findings shall be the result of the commission's preliminary inquiry and examination and no hearing shall be required as the basis for those findings.

b.In the event that the requirements of the deficiency notice are not met within the time frame provided in subsection a. of this section, and the applicant has not demonstrated a good faith effort to correct the deficiencies, the commission may enter an order rejecting the filing. The order shall include the factual and legal basis for the rejection and shall provide that, unless appealed as provided for in subsection c. of this section, the terms of the order shall become final after 45 days of delivery to the applicant.

c.Upon the applicant's receipt of an order of rejection, the applicant shall have the right to file an appeal with the commission and shall be entitled to a hearing thereon provided that the appeal is filed within 45 days of the applicant's receipt of the order of rejection. In the event that an appeal is filed by the applicant, the order of rejection shall not take effect until such time as a determination has been rendered on the appeal. While an appeal of an order of rejection remains pending, a timeshare plan which is the subject of the notice of filing referenced in the order of rejection shall not be considered registered.

L.2006, c.63, s.14.



Section 45:15-16.64 - Fee For Initial Registration.

45:15-16.64 Fee for initial registration.

15. a. The fee for an initial registration shall be $1,000 plus $50 per timeshare interest, which fee shall not exceed $7,500, unless otherwise provided by the commission pursuant to regulation to defray the cost of rendering the services required by the provisions of this act.

b.The commission may also provide, by regulation, for fees to cover the reasonable expenses of carrying out other responsibilities established under this act, including, but not limited to, fees for the processing of amendments, exemption applications and preliminary registrations.

L.2006, c.63, s.15.



Section 45:15-16.65 - Registrations Required For Sale.

45:15-16.65 Registrations required for sale.

16.Unless otherwise provided by regulation, a developer, or any of its agents, shall not sell, offer, or dispose of a timeshare interest in this State unless all necessary registrations are filed and approved by the commission, or while an order revoking or suspending a registration is in effect.

L.2006, c.63, s.16.



Section 45:15-16.66 - Creation Of Provision For Managing Entity, Duties.

45:15-16.66 Creation of provision for managing entity, duties.

17. a. Before the first sale of a timeshare interest, the developer shall create or provide for a managing entity, which shall be either the developer, a separate manager or management firm, the board of directors of an owners' association, or some combination thereof.

b.The duties of the managing entity shall include, but not be limited to:

(1)Management and maintenance of all accommodations constituting the timeshare plan;

(2)Collection of all assessments as provided in the timeshare instrument;

(3)Providing to all purchasers each year an itemized annual budget, which shall include all estimated revenues and expenses;

(4)Maintenance of all books and records concerning the timeshare plan;

(5)Scheduling occupancy of accommodations, when purchasers are not entitled to use specific timeshare periods, so that all purchasers will be provided the opportunity to possess and use the accommodations of the timeshare plan which they have purchased; and

(6)Performing any other functions and duties that are necessary and proper to maintain the accommodations or that are required by the timeshare instrument.

c.In the event a developer, managing entity or association files a complaint in a foreclosure proceeding involving timeshare interests, the developer, managing entity or association may join in the same action multiple defendant obligers and junior interest holders of separate timeshare interests, provided:

(1)The foreclosure proceeding involves a single timeshare plan;

(2)The foreclosure proceeding is filed by a single plaintiff;

(3)The default and remedy provisions in the written instruments on which the foreclosure proceeding is based are substantially the same for each defendant; and

(4)The nature of the defaults alleged is the same for each defendant.

d.In any foreclosure proceeding involving multiple defendants filed under subsection c. of this section, the court shall, if appropriate, sever for separate trial any count of the complaint in which a defense or counterclaim is timely raised by a defendant.

L.2006, c.63, s.17.



Section 45:15-16.67 - Voidability Of Purchase Contract.

45:15-16.67 Voidability of purchase contract.

18.Any purchase contract entered into by a purchaser of a timeshare interest under this act shall be voidable by the purchaser, without penalty, within seven calendar days after the receipt of the public offering statement or the execution of the purchase contract, whichever date is later. The purchase contract shall provide notice of the seven-day cancellation period, together with the name and mailing address to which any notice of cancellation shall be delivered. Notice of cancellation shall be timely if the notice is deposited with the United States Postal Service not later than midnight of the seventh day. Upon such cancellation, the developer shall refund to the purchaser all payments made by the purchaser, less the amount of any benefits actually received pursuant to the purchase contract. The refund shall be made within 30 days after the receipt of the notice of cancellation, or receipt of funds from the purchaser's cleared check, whichever occurs later. If a purchaser elects to cancel a purchase contract pursuant to this section, the purchaser may do so by hand delivering a written notice of cancellation or by mailing a notice of cancellation by certified mail, return receipt requested, to the developer, as applicable, at an address set forth in the purchase contract.

L.2006, c.63, s.18.



Section 45:15-16.68 - Conditions For Release Of Escrow Funds To The Developer.

45:15-16.68 Conditions for release of escrow funds to the developer.
19.Excluding any encumbrance placed against the purchaser's timeshare interest securing the purchaser's payment of purchase money financing for the purchase, the developer shall not be entitled to the release of any funds escrowed with respect to each timeshare interest and any other property or rights to property appurtenant to the timeshare interest, including any amenities represented to the purchaser as being part of the timeshare plan, until the developer has provided satisfactory evidence to the commission of one of the following:

a.The timeshare interest together with any other property or rights to property appurtenant to the timeshare interest, including any amenities represented to the purchaser as being part of the timeshare plan, are free and clear of any of the claims of the developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor or any other person having an interest in or lien or encumbrance against the timeshare interest or appurtenant property or property rights;

b.The developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor, or any other person having an interest in or lien or encumbrance against the timeshare interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the timeshare plan, has recorded a subordination and notice to creditors document in the jurisdiction in which the timeshare interest is located. The subordination document shall expressly and effectively provide that the interest holder's right, lien or encumbrance shall not adversely affect, and shall be subordinate to, the rights of the owners of the timeshare interests in the timeshare plan regardless of the date of purchase, from and after the effective date of the subordination document;

c.The developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor, or any other person having an interest in or lien or encumbrance against the timeshare interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the timeshare plan, has transferred the subject accommodations or amenities or all use rights therein to a nonprofit organization or owners' association to be held for the use and benefit of the purchasers of the timeshare plan, which entity shall act as a fiduciary to the purchasers, provided that the developer has transferred control of that entity to the purchasers or does not exercise its voting rights in that entity with respect to the subject accommodations or amenities. Prior to the transfer, any lien or other encumbrance against the accommodation or facility shall be made subject to a subordination and notice to creditors instrument pursuant to subsection b. of this section; or

d.Alternative arrangements have been made which are adequate to protect the rights of the purchasers of the timeshare interests and are approved by the commission.

L.2006, c.63, s.19.

45:15-16.69 Compliance by sales agents; non-monetary compensation.

20. a. A sales agent in New Jersey shall comply with the provisions of R.S.45:15-1 et seq., and the regulations adopted pursuant thereto, including licensure requirements, unless otherwise exempt by law.

b.A timeshare interest owner, who, for non-monetary compensation, as provided for in this act and by regulation, refers in a calendar year no more than 12 prospective purchasers of timeshare interests in the timeshare plan shall not be required to be licensed pursuant to R.S.45:15-1 et seq., provided the referring timeshare interest owner does not show, discuss terms or conditions of purchase or otherwise participate in negotiations with regard to the timeshare purchase. Examples of non-monetary compensation shall include, but shall not be limited to, the following:

(1)Waiver of association maintenance fees;

(2)Free meals at a restaurant or rounds of golf at a golf course;

(3)Points or other non-monetary currency associated with hotel, timeshare or other loyalty programs; or

(4) Other benefits specifically associated with the timeshare plan.

c.A person licensed under R.S.45:15-1 et seq., who also is a bona fide owner of a timeshare property, shall be entitled to receive non-monetary compensation as defined in subsection b. of this section on the same basis as any other owner of a timeshare property. The non-monetary compensation or referral pursuant to subsection b. of this section shall not fall within the scope of R.S.45:15-1 et seq. or the rules and regulations implementing R.S.45:15-1 et seq.

L.2006, c.63, s.20.



Section 45:15-16.70 - Prohibitions Relative To Developers Of Timeshares.

45:15-16.70 Prohibitions relative to developers of timeshares.

21. a. A developer or other person offering a timeshare plan shall not:

(1) Misrepresent a fact material to a purchaser's decision to buy a timeshare interest;

(2)Predict any increase in the value of a timeshare interest represented over a period of time, excluding bona fide pending price increases by the developer;

(3)Materially misrepresent the qualities or characteristics of accommodations or the amenities available to the occupant of those accommodations;

(4)Misrepresent the length of time accommodations or amenities will be available to the purchaser of a timeshare interest; or

(5)Misrepresent the conditions under which a purchaser of a timeshare interest may exchange the right of the purchaser's occupancy for the right to occupy other accommodations.

b.A developer or other person using a promotion in connection with the offering of a timeshare interest shall clearly disclose all of the following:

(1)That the purpose of the promotion is to sell timeshare interests, which shall appear in bold face or other conspicuous type on all promotional materials;

(2)That any person whose name or address is obtained during the promotion may be solicited to purchase a timeshare interest;

(3)The name of each developer or other person trying to sell a timeshare interest through the promotion, and the name of each person paying for the promotion if different from the developer;

(4)The complete details of participation in the promotion;

(5)The method of awarding premiums or other benefits under the promotion;

(6)A complete and fully detailed description, including approximate retail value of each premium or benefit under the promotion if the retail value of the premium or benefit is over $50;

(7)The quantity of each premium to be awarded or conferred;

(8)The date by which each premium or benefit will be awarded or conferred; and

(9)Any other disclosures required by the commission pursuant to regulation.

c.The required disclosures for an advertisement that contains a promotion in connection with the offering of a timeshare interest shall be provided or otherwise made available to prospective purchasers in writing or electronically at least once prior to any scheduled sales presentation and received by the prospective purchasers prior to their leaving to attend the sales presentation. The required disclosures need not be included in every written, oral or electronic communication to the prospective purchaser prior to the sales presentation.

d.If a person represents that a premium or benefit will be awarded in connection with a promotion, the premium or benefit shall be awarded or conferred in the manner represented, and on or before the date represented for awarding or conferring the premium or benefit.

L.2006, c.63, s.21.


45:15-16.71 Detailed financial records.


22.The managing entity shall keep detailed financial records directly related to the operation of the time share plan. All financial and other records shall be made reasonably available for examination by any purchaser, or the authorized agent of the purchaser, and the commission. The managing entity may charge the purchaser a reasonable fee for copying any requested information.

L.2006, c.63, s.22.



Section 45:15-16.72 - Maintenance Of Employee Records.

45:15-16.72 Maintenance of employee records.

23.Every developer shall maintain, for a period of two years, records of any real estate brokers, broker-salespersons or salespersons licensed in the State and employed by the developer, as well as all other managerial employees located in the State and employed by the developer, including the last known address of each of those individuals.

L.2006, c.63, s.23.



Section 45:15-16.73 - Permitted Action For Partition.

45:15-16.73 Permitted action for partition.

24.No action for partition of a timeshare interest may be initiated except as permitted by the timeshare instrument.

L.2006, c.63, s.24.



Section 45:15-16.74 - Refusal To Issue, Renew, Revoke, Suspension Of Registration, Penalties.

45:15-16.74 Refusal to issue, renew, revoke, suspension of registration, penalties.

25.The commission may refuse to issue or renew any registration, or revoke or suspend any registration or place on probation or administrative supervision, or reprimand any registrant, or impose an administrative penalty not to exceed $50,000, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), after notice and an opportunity to be heard, for any of the following causes:

a.A registrant's violation of any provision of this act or of the regulations adopted by the commission to enforce this act.

b.A conviction of the registrant or any principal of the registrant of:

(1)A felony that is punishable by death or imprisonment for a term exceeding one year under the laws of any state or federal jurisdiction;

(2)A misdemeanor under the laws of any state or federal jurisdiction if an essential element of the offense is dishonesty; or

(3)Any crime under the laws of any state or federal jurisdiction if the crime relates directly to the practice of the profession regulated by this act.

c.A registrant's making any misrepresentation for the purpose of obtaining an order of registration or exemption.

d.A registrant's discipline in another state or federal jurisdiction, State agency, or foreign country regarding the practice of the profession regulated by this act, if at least one of the grounds for the discipline is the same as or substantially equivalent to one of those set forth in this act.

e.A finding by the commission that the registrant, after having his registration placed on probationary status, has violated the terms of probation.

f.A registrant's practicing or attempting to practice under a name other than the name as shown on his registration or any other legally authorized name.

g.A registrant's failure to file a return, or to pay the tax, penalty, or interest shown in a filed return, or to pay any final assessment of tax, penalty, or interest, as required by any tax law administered by the State Department of the Treasury or any local government entity, until the requirements of any tax are satisfied.

h.A registrant's engaging in any conduct likely to deceive, defraud or harm the public.

i.A registrant's aiding or abetting another person in violating any provision of this act or of the regulations adopted by the commission to enforce this act.

j.Any representation in any document or information filed with the commission that is materially false or misleading.

k.A registrant's disseminating or causing to be disseminated any materially false or misleading promotional materials or advertisements in connection with a timeshare plan.

l.A registrant's concealing, diverting, or disposing of any funds or assets of any person in a manner that impairs the rights of purchasers of timeshare interests in the timeshare plan.

m.A registrant's failure to perform any stipulation or agreement made to induce the commission to issue an order relating to the timeshare plan.

n.A registrant's, or its agents or brokers engaging in any act that constitutes a violation of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.).

o.A registrant's, or its agent's or broker's failure to provide information requested in writing by the commission, either as the result of a complaint to the commission or as a result of a random audit conducted by the commission, which would indicate a violation of this act.

p.A registrant's, or its agent's or broker's, failure to account for or remit any escrow funds coming into his possession which belonged to others.

q.A registrant's, or its agent's or broker's, failure to make available to commission personnel during normal business hours all escrow records and related documents maintained in connection therewith, within a reasonable period of time after a request from the commission personnel, but in no event later than five business days from the request.

L.2006, c.63, s.25.



Section 45:15-16.75 - Powers Of Commission.

45:15-16.75 Powers of commission.

26.The commission may:

a.Accept registrations filed in this State, in other states, or with the federal government;

b.Contract with similar agencies in this State or other jurisdictions to perform investigative functions;

c.Accept grants-in-aid from any governmental or other source;

d.Cooperate with similar agencies or commissions in this State or other jurisdictions to establish uniform filing procedures and forms, uniform public offering statements, advertising standards, rules and common administrative practices;

e.Grant exemptions pursuant to the rules and regulations adopted pursuant to this act;

f.Make any necessary public or private investigations within or outside of this State to determine whether any person has violated or is about to violate any provision of this act, or to aid in the enforcement of this act or in the prescribing of rules and regulations and forms hereunder;

g.Require or permit any person to file a statement in writing, under oath or otherwise, as the commission determines, as to all the facts and circumstances concerning any matter to be investigated;

h.For the purpose of any investigation or proceeding under this act, the commission or any officer designated by regulation, may administer oaths, or affirmations, and upon its own motion or upon request of any party may subpoena witnesses and compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence; and

i.Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the commission may apply to the Superior Court for an order compelling compliance with the subpoena.

L.2006, c.63, s.26.



Section 45:15-16.76 - Determinations By Commission; Cease And Desist Order.

45:15-16.76 Determinations by commission; cease and desist order.

27. a. If the commission determines after notice and hearing that a person has:

(1)Violated any provision of this act;

(2)Directly or through an agent or employee engaged in any false, deceptive, or misleading advertising, promotional or sales methods in the State to offer or dispose of an interest in the timeshare plan;

(3)Made any material change in the plan of disposition and development of the timeshare plan subsequent to the order of registration without first complying with the provisions of section 11 of this act;

(4)Disposed of any timeshare plan which have not been registered with the commission; or

(5)Violated any lawful order or rule or regulation of the commission;

The commission may issue an order requiring the person to cease and desist from the unlawful practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this act.

b.If the commission makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing an order, the commission may issue a temporary cease and desist order. Every temporary cease and desist order shall include in its terms a provision that upon request a hearing will be held within 15 days of the receipt of the request.

L.2006, c.63, s.27.



Section 45:15-16.77 - Violations.

45:15-16.77 Violations.

28. a. If it appears that a person has engaged, or is about to engage, in an act or practice constituting a violation of a provision of this act, the commission, with or without prior administrative proceedings, may bring an action in the Superior Court to enjoin the acts or practices and to enforce compliance with this act or any rule, regulation or order hereunder. Upon proper showing, injunctive relief or a temporary restraining order shall be granted, and a receiver may be appointed. The commission shall not be required to post a bond in any court proceeding.

b.The commission may intervene in any suit relating to this act. Each developer registered pursuant to this act shall provide the commission with notice of any lawsuit that is filed against the developer or the registered timeshare plan that relates to rights, duties, or responsibilities of the developer or timeshare plan as set forth in this act.

L.2006, c.63, s.28.



Section 45:15-16.78 - Application For Registration Deemed Submission To Jurisdiction Of Courts.

45:15-16.78 Application for registration deemed submission to jurisdiction of courts.

29. a. For purposes of this act, an application for registration submitted to the commission shall be deemed a submission, by the applicant, to the jurisdiction of the courts of the State of New Jersey.

b.In addition to the methods of service provided for in the Rules of Court, service may be made by delivering a copy of the process to a person designated by the commission to receive the process at its office, but that service shall not be effective unless the plaintiff, which may be the commission, in a proceeding instituted by it:

(1)Sends a copy of the process and the pleading by certified mail to the defendant or respondent at his last known address; and

(2)The plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within the time as the court allows.

c.If any person, including any nonresident of this State, engages in conduct prohibited by this act and has not filed a consent to service of process, and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct authorizes the commission to receive service of process, in any non-criminal proceedings against him or his successor which arises from that conduct and which is brought under this act with the same force as if served on him personally. Notice shall be given as provided in subsection b. of this section.

L.2006, c.63, s.29.



Section 45:15-16.79 - Additional Penalties.

45:15-16.79 Additional penalties.

30. a. Any broker, broker-salesperson or salesperson who violates the provisions of this act shall, in addition to the penalties set forth herein, be subject to the penalties as set forth in R.S.45:15-17.

b.Any person who violates any provision of this act or any person who, in an application for registration filed with the commission, makes any untrue statement of a material fact or omits to state a material fact shall be fined not less than $250, nor more than $50,000, per violation.

c.The commission may levy and collect the penalties set forth in subsection b. of this section after affording the person alleged to be in violation of this act an opportunity for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) on the alleged violations and a finding by the commission that the person is guilty of the violation. When a penalty levied by the commission has not been satisfied within 30 days of the levy, the penalty may be sued for and recovered by, and in the name of, the commission in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

d.The commission may, in the interest of justice, compromise any civil penalty, if in its determination the gravity of the offense does not warrant the assessment of the full fine.

L.2006, c.63, s.30.



Section 45:15-16.80 - Actions, Counterclaims, Remedies.

45:15-16.80 Actions, counterclaims, remedies.

31. a. Any person who suffers any ascertainable loss of moneys as a result of the failure of another to comply fully with the provisions of this act may bring an action or assert a counterclaim in any court of competent jurisdiction. In any action filed under this section in which a defendant is found to have knowingly engaged in any false, deceptive, misleading promotional or sales methods or discriminatory advertising on the basis of race, sex, creed, color, marital status, national origin or religion, concealed or fraudulently diverted any funds or assets so as to defeat the rights of timeshare plan purchasers, made an intentional misrepresentation or concealed a material fact in an application for registration, or disposed of any timeshare plan required to be registered under this act, which are not so registered, the court shall, in addition to any other appropriate legal or equitable remedy, award double the damages suffered, and court costs, including reasonable attorney's fees. In the case of an untruth, omission, or misleading statement the developer sustains the burden of proving that the purchaser knew of the untruth, omission or misleading statement, or that he did not rely on such information, or that the developer did not know, and in the exercise of reasonable care could not have known of the untruth, omission, or misleading statement.

b.The court, in addition to the remedies provided in this act, may award any other relief appropriate under the circumstances including, in the court's discretion, restitution of all monies paid and, where a developer has failed to provide to a purchaser a copy of the current public offering statement approved by the commission prior to execution of the contract or agreement, rescission of the contract. If the purchaser fails to establish a cause of action, and the court further determines that the action was wholly without merit, the court shall award attorney's fees to the developer.

c.Any stipulation or provision purporting to bind a purchaser acquiring an interest in a timeshare plan subject to the provisions of this act to a waiver of compliance with the provisions of this act shall be void.

L.2006, c.63, s.31.



Section 45:15-16.81 - Valid Registration Required For Action.

45:15-16.81 Valid registration required for action.

32. a. An action shall not be maintained by any developer in any court in this State with respect to any agreement, contract, or services for which registration is required by this act, or to recover the agreed price or any consideration under any agreement, or to recover for services for which a registration is required by this act, without proving that the developer had a valid order of registration at the time of making the agreement or performing the work.

b.A person licensed in this State as a real estate broker pursuant to R.S.45:15-1 et seq. shall not represent any unregistered timeshare plan and shall not accept or collect any commission or other form of consideration from any developer unless the timeshare plan is registered pursuant to the requirements of this act.

L.2006, c.63, s.32.



Section 45:15-16.82 - Rules.

45:15-16.82 Rules.

33.The commission shall adopt rules for the implementation and enforcement of this act in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2006, c.63, s.33.



Section 45:15-16.83 - Forms, Procedures.

45:15-16.83 Forms, procedures.

34.The commission may prescribe forms and procedures for submitting information to the commission.

L.2006, c.63, s.34.



Section 45:15-16.84 - Investigation Of Matters Relative To Application For Registration.

45:15-16.84 Investigation of matters relative to application for registration.

35.The commission shall thoroughly investigate all matters relating to an application for registration under this act and may require a personal inspection of any timeshare plan, accommodation, and any offices where any of the foregoing may transact business. All reasonable expenses incurred by the commission in investigating such matters shall be paid by the registrant. The commission may require a deposit sufficient to cover the expenses prior to incurring the expenses.

L.2006, c.63, s.35.



Section 45:15-16.85 - Existing Timeshare Plans Remain In Full Force And Effect.

45:15-16.85 Existing timeshare plans remain in full force and effect.
36.All timeshare plans that were registered and approved pursuant to the provisions of the "Real Estate Sales Full Disclosure Act," P.L.1989, c.239 (C.45:15-16.27 et seq.) and "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.) in effect on the effective date of this act shall remain in full force and effect after the effective date of this act and shall be considered registered under this act and shall not be required to file any further documentation under this act, except as to comply with the requirements of section 11.

Developers who have filed timeshare plans that were exempt from the requirements of the "Real Estate Sales Full Disclosure Act," P.L.1989, c.239 (C.45:15-16.27 et seq.) and "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.) shall be required to file a registration application with the commission within 90 days from the effective date of this act unless they are otherwise exempt under this act. These developers and timeshare plans shall be allowed to continue operating as long as a registration application is filed with the commission within the timeframe stated above and as long as they, in good faith, continue to work with the commission to correct any and all deficiencies in the registration application.

Any existing injunction or temporary restraining order validly obtained under the "Real Estate Sales Full Disclosure Act," P.L.1989, c.239 (C.45:15-16.27 et seq.) or "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.) which prohibits unregistered practice of timeshare developers, timeshare plans, and their agents shall not be invalidated by the enactment of this act and shall continue to have full force and effect on and after the effective date of this act. Any existing disciplinary action or investigation pursuant to a violation under the "Real Estate Sales Full Disclosure Act," P.L.1989, c.239 (C.45:15-16.27 et seq.) or "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.) shall not be invalidated by the enactment of this act and shall continue to have full force and effect on and after the effective date of this act.

L.2006, c.63, s.36.



Section 45:15-17 - Investigation Of Actions Of Licensees; Suspension Or Revocation Of Licenses And Causes Therefor.

45:15-17 Investigation of actions of licensees; suspension or revocation of licenses and causes therefor.

45:15-17. The commission may, upon its own motion, and shall, upon the verified complaint in writing of any person, investigate the actions of any real estate broker, broker-salesperson, salesperson, referral agent, or any person who assumes, advertises or represents himself as being authorized to act as a real estate broker, broker-salesperson, salesperson or referral agent or engages in any of the activities described in R.S.45:15-3 without being licensed so to do. The lapse or suspension of a license by operation of law or the voluntary surrender of a license by a licensee shall not deprive the commission of jurisdiction to proceed with any investigation as herein provided or prevent the commission from taking any regulatory action against such licensee, provided, however, that the alleged charges arose while said licensee was duly licensed. Each transaction shall be construed as a separate offense.

In conducting investigations, the commission may take testimony by deposition as provided in R.S.45:15-18, require or permit any person to file a statement in writing, under oath or otherwise as the commission determines, as to all the facts and circumstances concerning the matter under investigation, and, upon its own motion or upon the request of any party, subpoena witnesses, compel their attendance, take evidence, and require the production of any material which is relevant to the investigation, including any and all records of a licensee pertaining to his activities as a real estate broker, broker-salesperson, salesperson or referral agent. The commission may also require the provision of any information concerning the existence, description, nature, custody, condition and location of any books, documents, or other tangible material and the identity and location of persons having knowledge of relevant facts of any other matter reasonably calculated to lead to the discovery of material evidence. Upon failure to obey a subpoena or to answer questions posed by an investigator or legal representative of the commission and upon reasonable notice to all affected persons, the commission may commence an administrative action as provided below or apply to the Superior Court for an order compelling compliance.

The commission may place on probation, suspend for a period less than the unexpired portion of the license period, or may revoke any license issued under the provisions of R.S.45:15-1 et seq., or the right of licensure when such person is no longer the holder of a license at the time of hearing, or may impose, in addition or as an alternative to such probation, revocation or suspension, a penalty of not more than $5,000 for the first violation, and a penalty of not more than $10,000 for any subsequent violation, which penalty shall be sued for and recovered by and in the name of the commission and shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), where the licensee or any person, in performing or attempting to perform any of the acts mentioned herein, is deemed to be guilty of:

a.Making any false promises or any substantial misrepresentation; or

b.Acting for more than one party in a transaction without the knowledge of all parties thereto; or

c.Pursuing a flagrant and continued course of misrepresentation or making of false promises through agents, broker-salespersons, salespersons or referral agents, advertisements or otherwise; or

d.Failure to account for or to pay over any moneys belonging to others, coming into the possession of the licensee; or

e.Any conduct which demonstrates unworthiness, incompetency, bad faith or dishonesty. The failure of any person to cooperate with the commission in the performance of its duties or to comply with a subpoena issued by the commission compelling the production of materials in the course of an investigation, or the failure to give a verbal or written statement concerning a matter under investigation may be construed as conduct demonstrating unworthiness; or

f.Failure to provide his client with a fully executed copy of any sale or exclusive sales or rental listing contract at the time of execution thereof, or failure to specify therein a definite terminal date which terminal date shall not be subject to any qualifying terms or conditions; or

g.Using any plan, scheme or method for the sale or promotion of the sale of real estate which involves a lottery, a contest, a game, a prize, a drawing, or the offering of a lot or parcel or lots or parcels for advertising purposes, provided, however, that a promotion or offer of free, discounted or other services or products which does not require that the recipient of any free, discounted or other services or products enter into a sale, listing or other real estate contract as a condition of the promotion or offer shall not constitute a violation of this subsection if that promotion or offering does not involve a lottery, a contest, a game, a drawing or the offering of a lot or parcel or lots or parcels for advertising purposes. A broker shall disclose in writing any compensation received for such promotion or offer in the form and substance as required by the federal "Real Estate Settlement Procedures Act of 1974," 12 U.S.C. ss.2601 et seq., except that, notwithstanding the provisions of that federal act, written disclosure shall be provided no later than when the promotion or offer is extended by the broker to the consumer; or

h.Being convicted of a crime, knowledge of which the commission did not have at the time of last issuing a real estate license to the licensee; or

i.Collecting a commission as a real estate broker in a transaction, when at the same time representing either party in a transaction in a different capacity for a consideration; or

j.Using any trade name or insignia of membership in any real estate organization of which the licensee is not a member; or

k.Paying any rebate, profit, compensation or commission to anyone not possessed of a real estate license, except that: (1) free, discounted or other services or products provided for in subsection g. of this section shall not constitute a violation of this subsection; and (2) a real estate broker may provide a purchaser of residential real property, but no other third party a rebate of a portion of the commission paid to the broker in a transaction, so long as: the broker and the purchaser contract for such a rebate at the onset of the broker relationship in a written document, electronic document or a buyer agency agreement; the broker complies with any State or federal requirements with respect to the disclosure of the payment of the rebate; and the broker recommends to the purchaser that the purchaser contact a tax professional concerning the tax implications of receiving that rebate. The rebate paid to the purchaser shall be in the form of a credit, reducing the amount of the commission payable to the broker, or a check paid by the closing agent and shall be made at the time of closing; or

l.Any other conduct, whether of the same or a different character than specified in this section, which constitutes fraud or dishonest dealing; or

m.Accepting a commission or valuable consideration as a real estate broker-salesperson, salesperson or referral agent for the performance of any of the acts specified in this act, from any person, except his employing broker, who must be a licensed broker; or

n.Procuring a real estate license, for himself or anyone else, by fraud, misrepresentation or deceit; or

o.Commingling the money or other property of his principals with his own or failure to maintain and deposit in a special account, separate and apart from personal or other business accounts, all moneys received by a real estate broker, acting in said capacity, or as escrow agent, or the temporary custodian of the funds of others, in a real estate transaction; or

p.Selling property in the ownership of which he is interested in any manner whatsoever, unless he first discloses to the purchaser in the contract of sale his interest therein and his status as a real estate broker, broker-salesperson, salesperson or referral agent; or

q.Purchasing any property unless he first discloses to the seller in the contract of sale his status as a real estate broker, broker-salesperson, salesperson or referral agent; or

r.Charging or accepting any fee, commission or compensation in exchange for providing information on purportedly available rental housing, including lists of such units supplied verbally or in written form, before a lease has been executed or, where no lease is drawn, before the tenant has taken possession of the premises without complying with all applicable rules promulgated by the commission regulating these practices; or

s.Failing to notify the commission within 30 days of having been convicted of any crime, misdemeanor or disorderly persons offense, or of having been indicted, or of the filing of any formal criminal charges, or of the suspension or revocation of any real estate license issued by another state, or of the initiation of formal disciplinary proceedings in another state affecting any real estate license held, or failing to supply any documentation available to the licensee that the commission may request in connection with such matter; or

t.The violation of any of the provisions of R.S.45:15-1 et seq. or of the administrative rules adopted by the commission pursuant to the provisions of R.S.45:15-1 et seq. The commission is expressly vested with the power and authority to make, prescribe and enforce any and all rules and regulations for the conduct of the real estate brokerage business consistent with the provisions of chapter 15 of Title 45 of the Revised Statutes.

If a licensee is deemed to be guilty of a third violation of any of the provisions of this section, whether of the same provision or of separate provisions, the commission may deem that person a repeat offender, in which event the commission may direct that no license as a real estate broker, broker-salesperson, salesperson or referral agent shall henceforth be issued to that person.

Amended 1948, c.155, s.2; 1953, c.229, s.5; 1954, c.193, s.2; 1966, c.11, s.5; 1977, c.331, s.5; 1989, c.126, s.3; 1993, c.51, s.20; 2001, c.68; 2009, c.238, s.11; 2009, c.273, s.1



Section 45:15-17.1 - Temporary Suspension Of License

45:15-17.1. Temporary suspension of license
23. The commission may, on its own motion, enter an order temporarily suspending the license of any licensee upon making a finding that prima facie evidence exists that the licensee has violated subsection d. or subsection o. of R.S.45:15-17. At least 24 hours prior to entering the order, the commission shall give notice to the licensee of the application for the order and shall provide the licensee with an opportunity to be heard. The notice may be given either by telephone or in writing and may be served personally or sent by certified mail to the last known business address of the licensee.

When the commission orders the temporary suspension of a license, it shall advise the licensee of the date upon which the commission shall hold an evidentiary hearing on the violations upon which the temporary suspension is based, which date shall be no more than 30 days following the date of the order entering the temporary suspension.

L.1993,c.51,s.23.



Section 45:15-17.2 - Freezing Accounts During Suspension Of Broker's License

45:15-17.2. Freezing accounts during suspension of broker's license
24. Upon entering an order temporarily suspending the license of any broker, the commission may also enter an order directing that some or all of the accounts maintained by the broker in any depository institution in the State be temporarily frozen. The commission shall serve copies of the order upon the institution either in person or by certified mail within ten days and, where a broker's trust or escrow account is frozen, upon all persons known to the commission for whom the broker was acting as escrow agent or trustee. In the event the commission subsequently determines that the suspension shall not be continued, it shall immediately notify the depository institution and other interested parties that the temporary freeze order is dissolved. If the commission orders that the license suspension shall continue for more than 30 days or that a license revocation shall be imposed, the commission shall, within 10 days of that ruling, make application to Superior Court for payment into the court of all funds in the accounts temporarily frozen by order of the commission. The commission shall provide notice of the application to the broker and all known interested parties. Following payment into court, the monies or any portion of them shall thereafter only be released upon court order obtained by the broker or other interested party, upon notice to the commission and in compliance with court rules.

L.1993,c.51,s.24.



Section 45:15-17.3 - Sanctions For Noncomplying Sales Of Mobile Homes

45:15-17.3. Sanctions for noncomplying sales of mobile homes
2. A real estate licensee who acts as an agent or broker in the sale of a mobile or manufactured home, as defined in subsection a. of R.S.39:10-19, in a manner which does not comply with all requirements of R.S.39:10-1 et seq. applicable to the sale of any such mobile or manufactured home, shall, pursuant to R.S.45:15-17, be subject to sanctions by the New Jersey Real Estate Commission for engaging in conduct which demonstrates incompetency.

L.1994,c.150,s.2.



Section 45:15-17.4 - Rules, Regulations

45:15-17.4. Rules, regulations
3. The New Jersey Real Estate Commission, after consultation with the Director of the Division of Motor Vehicles, shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to effectuate the provisions of this act.

L.1994,c.150,s.3.



Section 45:15-18 - Notification To Licensee Of Charges Made In License Suspension, Revocation.

45:15-18 Notification to licensee of charges made in license suspension, revocation.

45:15-18. With the exception of a temporary suspension imposed by the commission pursuant to section 23 of P.L.1993, c.51 (C.45:15-17.1), the commission shall, before suspending or revoking any license, and at least ten days prior to the date set for the hearing, notify in writing the licensee of any charges made, and afford him an opportunity to be heard in person or by counsel. Such written notice may be served either personally or sent by certified mail to the last known business address of the licensee. If the licensee is a broker-salesperson, salesperson or referral agent, the commission shall also notify the broker employing him, specifying the charges made against such licensee, by sending a notice thereof by certified mail to the broker's last known business address. The commission shall have power to bring before it any licensee or any person in this State pursuant to subpoena served personally or by certified mail; or the commission may take testimony by deposition in the same manner as prescribed by law in judicial proceedings in the courts of this State. Any final decision or determination of the commission shall be reviewable by the Appellate Division of the Superior Court.

Amended 1953, c.43, s.73; 1993, c.51, s.25; 2009, c.238, s.12.



Section 45:15-19 - Cause For Revocation Of License.

45:15-19 Cause for revocation of license.

45:15-19. Any unlawful act or violation of any of the provisions of R.S.45:15-1 et seq., by any real estate broker-salesperson, salesperson or referral agent, shall not be cause for the revocation of any real estate broker's license, unless it shall appear to the satisfaction of the commission that the real estate broker employing such licensee had guilty knowledge thereof.

Amended 1993, c.51, s.26; 2009, c.238, s.13.



Section 45:15-19.1 - License Revoked Upon Conviction.

45:15-19.1 License revoked upon conviction.

6.When, during the term of any license issued by the commission, the licensee shall be convicted in a court of competent jurisdiction in the State of New Jersey or any state (including federal courts) of forgery, burglary, robbery, any theft or related offense with the exception of shoplifting, criminal conspiracy to defraud, or other like offense or offenses, or any crime involving, related to or arising out of the licensee's activities as a real estate broker, broker-salesperson, salesperson or referral agent, and a duly certified or exemplified copy of the judgment of conviction shall be obtained by the commission, the commission shall revoke forthwith the license by it theretofore issued to the licensee so convicted.

L.1953, c.229, s.6; amended 1989, c.126, s.4; 1993, c.51, s.27; 2009, c.238, s.14.



Section 45:15-19.2 - License Suspended When Licensee Is Indicted.

45:15-19.2 License suspended when licensee is indicted.

7.In the event that any licensee shall be indicted in the State of New Jersey or any state or territory (including federal courts) for murder, kidnapping, aggravated sexual assault, robbery, burglary, arson, any theft offense, bribery, racketeering, distribution of a controlled dangerous substance or conspiracy to distribute a controlled dangerous substance, forgery, criminal conspiracy to defraud, or other like offense or offenses, or any crime involving, related to or arising out of the licensee's activities as a real estate broker, broker-salesperson, salesperson or referral agent, and a certified copy of the indictment is obtained by the commission, or other proper evidence thereof be to it given, the commission shall have authority, in its discretion, to suspend the license issued to such licensee pending trial upon such indictment.

L.1953, c.229, s.7; amended 1989, c.126, s.5; 1993, c.51, s.28; 2009, c.238, s.15.



Section 45:15-20 - Nonresident Licenses.

45:15-20 Nonresident licenses.

45:15-20. A nonresident may become a real estate broker, broker-salesperson, salesperson or referral agent by conforming to all of the provisions of R.S.45:15-1 et seq. All nonresident licenses issued by the commission prior to July 1, 1994 may be renewed upon payment of the renewal fees established pursuant to R.S.45:15-15. All nonresident licenses so renewed shall be issued by the commission in the same form as a resident license. In the event that any person to whom a nonresident license is issued fails to maintain or renew the license or to obtain a new license from the commission for a period of two or more consecutive years, the person shall be required to fulfill the requirements for initial licensure established pursuant to R.S.45:15-9 prior to the issuance of any further license.

A licensed broker whose main office is not located within this State shall only provide brokerage services concerning real estate located within this State either personally or through persons in the broker's employ who are the holders of real estate broker-salesperson, salesperson or referral agent licenses issued by the commission. In the event that a broker maintains one or more branch offices in this State, no person shall engage in the business of a real estate broker, broker-salesperson, salesperson or referral agent at those offices unless the person is a holder of a license issued by the commission authorizing him to do so.

Amended 1938, c.227, s.2; 1949, c.214; 1961, c.88, s.3; 1993, c.51, s.29; 2009, c.238, s.16.



Section 45:15-21 - Filing Of Irrevocable Consent To Service

45:15-21. Filing of irrevocable consent to service
45:15-21. Every applicant for a license whose business address is outside this State shall file an irrevocable consent that suits and actions may be commenced against such applicant by the commission or by any person in any of the courts of record of this State, by the service of any process or pleading authorized by the laws of this State, in any county in which the plaintiff may reside, by serving the same on the secretary of the commission, said consent stipulating and agreeing that such service of such process or pleadings on said secretary shall be taken and held in all courts to be as valid and binding as if due service had been made personally upon the applicant in this State. This consent shall be duly acknowledged, and, if made by a corporation, shall be authenticated by its seal. The consent from a corporation shall be accompanied by a duly certified copy of the resolution of the board of directors, authorizing the proper officers to execute it. In all cases where process or pleadings shall be served, under the provisions of this article, upon the secretary of the commission, such process or pleadings shall be served in duplicate, one of which shall be filed in the office of the commission and the other shall be forwarded immediately by the secretary of the commission, by registered mail, to the last known business address of the licensee against which such process or pleadings are directed.

Every licensee whose business address is outside this State shall, by acceptance of a license for that out-of-State address, automatically and irrevocably consent to the commission's jurisdiction over and investigative authority regarding the licensed business premises, and all records and conduct of the licensee both within and outside of the State. The licensee shall also automatically and irrevocably consent that service of any pleading or subpoena issued by the secretary of the commission pursuant to R.S.45:15-17 or R.S.45:15-18 which is delivered by certified mail to the licensee's last known address, shall constitute valid and binding service of the subpoena or pleading upon the licensee as if service had been made personally upon the licensee in this State.

Amended 1993,c.51,s.30.



Section 45:15-24 - Commitment For Nonpayment Of Judgment

45:15-24. Commitment for nonpayment of judgment
The trial shall be with a jury upon the demand of any party to the action. The court shall, if judgment be rendered for the plaintiff, cause any such defendant, who refuses or neglects to pay forthwith the amount of the judgment rendered against him and all costs and charges incident thereto, to be committed to the county jail for a period not exceeding thirty days.

Amended by L.1953, c. 43, p. 817, s. 75.



Section 45:15-27 - Disposition Of Penalties

45:15-27. Disposition of penalties
Any penalty recovered for any violation of this article shall be applied by the commission to the same purpose as other funds of the commission collected in accordance with the provisions of this article.

Amended by L.1953, c. 43, p. 817, s. 78.



Section 45:15-29 - Payment Of Fines, Penalties; Funding Of Commission's Expenses

45:15-29. Payment of fines, penalties; funding of commission's expenses
45:15-29. a. All fines and penalties received by the commission pursuant to the provisions of this article shall be paid by it into the State treasury monthly. The payments shall be made on or before the tenth day of each month following their receipt, and at the time of payment a statement thereof shall be filed with the Director of the Division of Budget and Accounting.

b. All expenses incurred by the commission shall be paid from fees collected by the commission pursuant to the provisions of article I of chapter 15 of Title 45 of the Revised Statutes. Monies collected annually pursuant to this subsection shall be dedicated to the commission for the purposes of funding its incurred expenses for the current fiscal year, which expenses shall include, in addition to the direct cost of personal service, the cost of maintenance and operation, the cost of employee benefits and the workers' compensation paid for and on account of personnel, rentals for space occupied in State-owned or State-leased buildings and all other direct and indirect costs of the administration thereof.

Amended 1995,c.156,s.15.



Section 45:15-29.1 - Employees Transferred

45:15-29.1. Employees transferred
6. Such employees of the New Jersey Real Estate Commission, as the Commissioner of Insurance may determine are needed for the proper performance of the work of the division of the New Jersey Real Estate Commission in the Department of Insurance, are hereby transferred to the Department of Insurance. Persons so transferred shall be assigned to such duties as the Commissioner of Insurance shall determine.

L.1948,c.88,s.6; amended 1993,c.51,s.31.



Section 45:15-29.2 - Rights Under Title 11 And Under Pension Laws Not Affected

45:15-29.2. Rights under Title 11 and under pension laws not affected
Nothing in this act shall be construed to deprive any person of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1948, c. 88, p. 502, s. 7.



Section 45:15-29.3 - Orders, Rules, Regulations Continued

45:15-29.3. Orders, rules, regulations continued
9. The orders, rules and regulations heretofore made or promulgated by the New Jersey Real Estate Commission shall continue with full force and effect until amended or repealed by the New Jersey Real Estate Commission constituted hereunder as the Division of the New Jersey Real Estate Commission in the Department of Insurance.

L.1948,c.88,s.9; amended 1993,c.51,s.32.



Section 45:15-29.4 - "New Jersey Real Estate Commission," Reference

45:15-29.4. "New Jersey Real Estate Commission," reference
10. Whenever the term "New Jersey Real Estate Commission" occurs or any reference is made thereto, in any law, contract or document, the same shall be deemed to mean or refer to the New Jersey Real Estate Commission constituted hereunder as the Division of the New Jersey Real Estate Commission in the Department of Insurance.

L.1948,c.88,s.10; amended 1993,c.51,s.33.



Section 45:15-29.5 - Actions, Proceedings Not Affected

45:15-29.5. Actions, proceedings not affected
11. This act shall not affect actions or proceedings, civil or criminal, brought by or against the New Jersey Real Estate Commission and pending on the effective date of this act, and such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the New Jersey Real Estate Commission constituted hereunder as the Division of the New Jersey Real Estate Commission in the Department of Insurance as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, the New Jersey Real Estate Commission; and all such matters or proceedings pending before the New Jersey Real Estate Commission on the effective date of this act shall be continued by the New Jersey Real Estate Commission constituted hereunder as the Division of the New Jersey Real Estate Commission in the Department of Insurance.

L.1948,c.88,s.11; amended 1993,c.51,s.34.



Section 45:15-34 - Real Estate Guaranty Fund Established.

45:15-34 Real estate guaranty fund established.

1.A real estate guaranty fund is established as a special trust fund to be maintained by the State Treasurer and administered by the New Jersey Real Estate Commission in accordance with the provisions of this act to provide a fund from which recovery may be obtained by any person aggrieved by the embezzlement, conversion or unlawful obtaining of money or property in a real estate brokerage transaction by a licensed real estate broker, broker-salesperson, salesperson or referral agent or an unlicensed employee of a real estate broker; provided, however, that the amount of such recovery shall not exceed in the aggregate the sum of $10,000 in connection with any one transaction regardless of the number of claims, persons aggrieved, or parcels of, or interests in real estate involved in the transaction. The maximum amount recoverable per transaction shall be increased to $20,000 for claims filed on the basis of causes of action which accrue after the effective date of P.L.1993, c.51 (C.45:15-12.3 et al.).

L.1976, c.112, s.1; amended 1993, c.51, s.35; 2009, c.238, s.17.



Section 45:15-35 - Additional Amount Payable Upon Initial Issuance Of License.

45:15-35 Additional amount payable upon initial issuance of license.

2.Upon the initial issuance of a biennial license as a real estate broker, broker-salesperson, salesperson or referral agent the licensee shall pay to the commission, in addition to the license fee fixed by R.S.45:15-15, an additional amount to be forwarded by the commission to the State Treasurer and accounted for and credited by him to the real estate guaranty fund. The additional amount payable by a broker or broker-salesperson shall be $20 and by a salesperson or referral agent, $10.

L.1976, c.112, s.2; amended 1993, c.51, s.36; 1996, c.38, s.4; 2009, c.238, s.18.



Section 45:15-36 - Management And Investment Of Funds

45:15-36. Management and investment of funds
The State Treasurer shall hold, manage and through the Division of Investment, invest and reinvest funds of the real estate guaranty fund and credit all interest and other income earned thereon to the real estate guaranty fund in the same manner as provided by law with respect to investment of pension and retirement funds administered by the State. The Real Estate Commission shall keep the State Treasurer advised of the anticipated cash demands for payment of claims against the fund.

L.1976, c. 112, s. 3, eff. Feb. 1, 1977.



Section 45:15-37 - Payments From Real Estate Guaranty Fund.

45:15-37 Payments from real estate guaranty fund.

4.No claim shall be made for payment from the real estate guaranty fund except upon the reduction to final judgment, which shall include reasonable attorney fees and costs, of a civil action against the broker, broker-salesperson, salesperson, referral agent or unlicensed employee of a broker, and, where the judgment creditor has pursued all available remedies, made all reasonable searches, and has been unable to satisfy the judgment from the licensee's assets, the entry of a court order which directs the New Jersey Real Estate Commission to make payment from the fund. No such order shall authorize a payment to the spouse or personal representative of the spouse of the judgment debtor.

No order shall be entered unless the claimant, either at the time of filing the civil action or thereafter, files a certification affirming that a criminal complaint alleging the misappropriation of funds by the broker, broker-salesperson, salesperson, referral agent or unlicensed employee has been filed with a law enforcement agency of this State or of a county or municipality in this State. The criminal complaint shall refer to the same conduct to which reference is made in the civil action as forming the basis for a claim against the real estate guaranty fund. The certification shall specify the date on which the criminal complaint was filed and the law enforcement agency with which it was filed. A copy of the certification shall be provided to the New Jersey Real Estate Commission upon its being filed. The requirement to file a certification shall apply prospectively only to claims seeking reimbursement from the fund filed on the basis of causes of action which accrue after the effective date of P.L.1993, c.51 (C.45:15-12.3 et al.).

Upon delivery by the New Jersey Real Estate Commission to the State Treasurer of a certified copy of the court order together with an assignment to the New Jersey Real Estate Commission of the judgment creditor's right, title and interest in the judgment to the extent of the amount of the court order, the State Treasurer shall make payment to the claimant from the real estate guaranty fund.

L.1976, c.112, s.4; amended 1993, c.51, s.37; 2009, c.238, s.19.



Section 45:15-38 - Civil Action Which May Result In Court Order For Payment; Limitations Of Action; Joinder Of Commission

45:15-38. Civil action which may result in court order for payment; limitations of action; joinder of commission
Any civil action which may result in a court order for payment from the real estate guaranty fund shall be instituted within six years of the accrual of the cause of action and the New Jersey Real Estate Commission shall be joined as a necessary party to any such civil action. Nothing in this section shall affect the right of any aggrieved person to pursue other rights or remedies authorized by law.

L.1976, c. 112, s. 5, eff. Feb. 1, 1977. Amended by L.1984, c. 124, s. 1, eff. Aug. 8, 1984.



Section 45:15-39 - Secretary Of Commission Constituted As Agent.

45:15-39 Secretary of commission constituted as agent.

6.Any person to whom is issued a license to be a real estate broker, broker-salesperson, salesperson or referral agent shall, by the securing of said license, make and constitute the secretary of the commission or the person in charge of the office of the commission as agent for the acceptance of process in any civil proceeding hereunder.

L.1976, c.112, s.6; amended 1993, c.51, s.38; 2009, c.238, s.20.



Section 45:15-40 - Insufficiency Of Funds; Replenishment; Excess Amounts.

45:15-40 Insufficiency of funds; replenishment; excess amounts.

7. a. If at any time the funds available in the real estate guaranty fund are insufficient to satisfy in full court orders for payment therefrom, payment shall be made in the order in which such court orders were issued; and the New Jersey Real Estate Commission shall by regulation impose further additional amounts to be paid by brokers, broker-salespersons, salespersons and referral agents to replenish the guaranty fund. No such additional amount assessed at any one time shall exceed the amounts specified in section 2 of P.L.1976, c.112 (C.45:15-35).

b.If at any time the funds available in the real estate guaranty fund are, in the opinion of the New Jersey Real Estate Commission, in excess of amounts anticipated to be necessary to meet claims for a period of at least two years, the commission may, with the approval of the Commissioner of Banking and Insurance, allocate and receive from the guaranty fund a specified amount thereof for research and educational projects to increase the proficiency and competency of real estate licensees.

L.1976, c.112, s.7; amended 1993, c.51, s.39; 2009, c.238, s.21.



Section 45:15-41 - Revocation Of License Upon Issuance Of Court Order For Payment From Fund.

45:15-41 Revocation of license upon issuance of court order for payment from fund.

8.Upon the issuance of a court order for payment from the real estate guaranty fund the license of the broker, broker-salesperson, salesperson or referral agent, whose acts gave rise to the claim, shall be revoked and no such broker, broker-salesperson, salesperson or referral agent shall be eligible for reinstatement of his license until he shall have satisfied the judgment in full including reimbursement of the real estate guaranty fund together with interest.

L.1976, c.112, s.8; amended 1993, c.51, s.40; 2009, c.238, s.22.



Section 45:15-42 - Rules And Regulations

45:15-42. Rules and regulations
The Real Estate Commission is authorized to issue rules and regulations to implement the provisions of this act.

L.1976, c. 112, s. 9, eff. Feb. 1, 1977.



Section 45:15B-1 - State Board Of Court Reporting.

45:15B-1 State Board of Court Reporting.

1.There is hereby established in the Division of Consumer Affairs in the Department of Law and Public Safety the State Board of Court Reporting (herein referred to as the board) to be composed of six members to be appointed by the Governor, three of whom shall be certified court reporters, two of whom shall be public members appointed pursuant to the provisions of section 2 of P.L.1971, c.60 (C.45:1-2.2), and one of whom shall be a State executive department member appointed pursuant to the provisions of P.L.1971, c.60 (C.45:1-2.1 et seq.). The members of the board, other than the public members and the State executive department member, with the exception of the members first to be appointed, shall be holders of certificates issued under the provisions of this act. Notwithstanding the foregoing, nothing in this section shall prohibit the members appointed as certified court reporters from owning or having ownership interest in, or being a corporate officer of, a court reporting firm. The members first appointed shall be skilled in the art and practice of court reporting and shall have been actively and continuously engaged as professional court reporters within the State of New Jersey for at least five years preceding their appointments. The members, except for the State executive department member, shall hold office for a term of three years, except that, (1) any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term, and (2) the terms of office of the members first taking office after the date of enactment of this act shall expire, as designated by the Governor at the time of nomination, one at the end of one year, one at the end of two years, and one at the end of three years after such date. The board shall elect one of its members as chairman and one as secretary-treasurer, who shall hold their respective offices for one year. The secretary-treasurer shall give bond to the State in such sum as may be determined by the board. The board shall make all necessary rules and regulations to carry out the provisions of this act. A majority of members appointed to the board shall constitute a quorum for the transaction of business. The board shall keep a complete record of all its proceedings and shall file an annual report with the office of the Secretary of State.

L.1940,c.175,s.1; amended 2005, c.308, s.1.



Section 45:15B-2 - Certified Court Reporter, Use Of Title Or Abbreviation.

45:15B-2 Certified court reporter, use of title or abbreviation.

2.Any person who has received from the board a certificate of his qualifications to practice as a court reporter shall be known and styled as a "certified court reporter," and no other person, and no partnership, all of the members of which have not received such certificate, and no corporation, shall assume such title or the abbreviation "C.S.R.," "C.C.R." or any other words, letters or abbreviations tending to indicate that the person, partnership or corporation so using the same is a certified court reporter.

L.1940,c.175,s.2; amended 2005, c.308, s.2.



Section 45:15B-3 - Persons Entitled To Certificate.

45:15B-3 Persons entitled to certificate.

3.The board shall grant a certificate as a certified court reporter to any citizen of the United States, residing or having a place for the regular transaction of business in this State, (a) who is over the age of 18 years, of good moral character, and is a graduate of a high school or has had an equivalent education; and (b) who has successfully passed an examination in court reporting under such rules and regulations as the board may prescribe.

L.1940,c.175,s.3; amended 2005, c.308, s.3.



Section 45:15B-3.1 - Continuing Education Requirements For Court Reporters.

45:15B-3.1 Continuing education requirements for court reporters.

1.The State Board of Court Reporting shall require each court reporter certified pursuant to section 3 of P.L.1940, c.175 (C.45:15B-3) to complete any continuing education requirements imposed by the board pursuant to section 2 of P.L.1999, c.26 (C.45:15B-3.2).

L.1999,c.26,s.1; amended 2005, c.308, s.4.



Section 45:15B-3.2 - Responsibilities Of Board.

45:15B-3.2 Responsibilities of board.

2. a. The board shall:

(1)establish standards for continuing court reporting education, including the subject matter and content of courses of study, the selection of instructors, and the number and type of continuing education credits required of a certified court reporter as a condition for biennial license renewal;

(2)approve educational programs offering continuing education credits; and

(3)approve other equivalent educational programs and establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b.In the case of court reporting education courses and programs, each hour of instruction shall be equivalent to one credit.

L.1999,c.26,s.2; amended 2005, c.308, s.5.



Section 45:15B-3.3 - Grounds For Waiving Requirements.

45:15B-3.3 Grounds for waiving requirements.

3.The board may, in its discretion, waive requirements for continuing education on an individual basis for reasons of hardship such as illness or disability, retirement of the license, or other good cause.

L.1999,c.26,s.3.



Section 45:15B-4 - Examinations

45:15B-4. Examinations
The examinations shall be held at least once each year at such times and places as may be necessary in the opinion of the board; providing, sufficient applications are on file with the board. The time and place of holding such examinations shall be advertised in a periodical or other publication to be selected by the board at least 30 days prior to the date of each examination.

L.1940, c. 175, p. 536, s. 4. Amended by L.1969, c. 284, s. 1, eff. Jan. 15, 1970.



Section 45:15B-8 - Compensation And Expenses Of Board Members

45:15B-8. Compensation and expenses of board members
Each member of the board shall receive $50.00 for each day on which he is actually engaged in giving examinations, and $25.00 for each day actually employed in the discharge of his official duties, and in addition thereto all necessary expenses incurred by him in executing his functions under this act, upon certifying the same to the State Treasurer; provided, however, that total salaries of the board per year shall not exceed the amount appropriated by law for such year after payment or provision for payment of all costs or expenses other than such salaries. The compensation and expenses of the members of the board and the expenses of the board that are necessary to carry out the provisions of this act shall be paid by the State Treasurer from the fees collected under section 7; provided, that such compensation and expenses shall not exceed the amount so collected as fees. No additional employees shall be engaged in addition to the board itself.

L.1940, c. 175, p. 537, s. 8. Amended by L.1969, c. 284, s. 3, eff. Jan. 15, 1970.



Section 45:15B-9 - Practice Without Certificate Prohibited; Temporary Employment.

45:15B-9 Practice without certificate prohibited; temporary employment.

9. a. No person shall engage in the practice of court reporting in this State unless the person has first obtained a certificate from the board as provided pursuant to P.L.2005, c.308.

b.Nothing in this act shall be construed to prohibit the temporary employment or retention of any person not holding a certificate until a certified court reporter is available, provided that such temporary employment shall be permitted only in such circumstances as the board may specify through regulation consistent with this section. In no instance shall a person not holding a certificate engage in court reporting without:

(1)registering with the board according to such procedures as the board may adopt through regulation; and

(2)disclosing to the participants at a proceeding and obtaining written acknowledgment from such participants, prior to the commencement of any proceeding, that the person does not hold a certificate and is registered with the board to work on a temporary basis.

Registration with the board shall be for a period of one year, and shall not be renewable unless specifically authorized by the board.

c.A person who is in violation of this section shall be subject to a penalty of not more than $500 for the first violation, and not more than $1,000 for each violation thereafter, to be sued for and collected in a summary proceeding by the board pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition, a person who fails to comply with the requirements of this section is subject to the suspension or revocation of that individual's certificate or temporary registration pursuant to section 8 of P.L.1978, c.73 (C.45:1-21).

L.1940,c.175,s.9; amended 2005, c.308, s.6.



Section 45:15B-10 - "Certified Court Reporter," "Court Reporting" Defined.

45:15B-10 "Certified court reporter," "court reporting" defined.

10.As used in this act:

"Certified court reporter" means a person who is certified pursuant to the provisions of this act.

"Court reporting" means making by use of symbols or abbreviations, of a verbatim record of court proceedings, depositions, other judicial proceedings, meetings of boards, agencies, corporations, or other bodies or groups, and causing that record to be printed in readable form or produced on a computer screen in readable form.

L.1940,c.175,s.10; amended 1953, c.43, s.80; 2005, c.308, s.7.



Section 45:15B-13 - "Shorthand Reporting" Refers To "Court Reporting."

45:15B-13 "Shorthand reporting" refers to "court reporting."

12.Whenever the term "State Board of Shorthand Reporting" or "shorthand reporter" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to refer to the "State Board of Court Reporting" and "court reporter," respectively.

L.2005,c.308,s.12.



Section 45:15B-14 - Certified Shorthand Reporter To Be Certified Court Reporter.

45:15B-14 Certified shorthand reporter to be certified court reporter.

13.Any person who is a certified shorthand reporter pursuant to section 3 of P.L.1940, c.175 (C.45:15B-3) on the effective date of this amendatory and supplementary act shall be a certified court reporter under and subject to the provisions of P.L.1940, c.175 (C.45:15B-1 et seq.) and this amendatory and supplementary act.

L.2005,c.308,s.13.



Section 45:15BB-1 - Short Title

45:15BB-1. Short title
This act shall be known and may be cited as the "Social Workers' Licensing Act of 1991."

L.1991,c.134,s.1.



Section 45:15BB-2 - Declarations

45:15BB-2. Declarations
The Legislature declares that the profession of social work profoundly affects the lives of the people of New Jersey. The Legislature further declares that this act is intended to protect the people of New Jersey by setting standards of qualification, education, training and experience for those persons seeking to practice and be certified or licensed as social workers and by promoting high standards of professional performance for those presently practicing as social workers and for those who will be certified or licensed to practice social work in this State.

L.1991,c.134,s.2.



Section 45:15BB-3 - Definitions

45:15BB-3. Definitions
3. As used in this act:



"Board" means the State Board of Social Work Examiners, established in section 10 of this act.

"Certified social worker" means a person who holds a current, valid certificate issued pursuant to subsection c. of section 6 or subsection c. of section 8 of this act.

"Clinical social work" means the professional application of social work methods and values in the assessment and psychotherapeutic counseling of individuals, families, or groups. Clinical social work services shall include, but shall not be limited to: assessment; psychotherapy; client-centered advocacy; and consultation.

"Director" means the Director of the Division of Consumer Affairs.



"Licensed clinical social worker" means a person who holds a current, valid license issued pursuant to subsection a. of section 6 or subsection a. or d. of section 8 of this act.

"Licensed social worker" means a person who holds a current, valid license issued pursuant to subsection b. of section 6 or subsection b. of section 8 of this act.

"Psychotherapeutic counseling" means the ongoing interaction between a social worker and an individual, family or group for the purpose of helping to resolve symptoms of mental disorder, psychosocial stress, relationship problems or difficulties in coping with the social environment, through the practice of psychotherapy.

"Social work" means the activity directed at enhancing, protecting or restoring a person's capacity for social functioning, whether impaired by physical, environmental, or emotional factors. The practice of social work shall include, but shall not be limited to: policy and administration; clinical social work; social work counseling; planning and community organization; social work education; and research.

"Social work counseling" means the professional application of social work methods and values in advising and providing guidance to individuals, families or groups for the purpose of enhancing, protecting or restoring the capacity for coping with the social environment, exclusive of the practice of psychotherapy.

"Supervision" means the direct review of a supervisee for the purpose of teaching, training, administration, accountability or clinical review by a supervisor in the same area of specialized practice.

L.1991,c.134,s.3; amended 1995,c.66,s.1.



Section 45:15BB-4 - Certification Or License Required

45:15BB-4. Certification or license required
4. a. No person shall engage in the practice of social work as a certified or licensed social worker or present, call or represent himself as a certified or licensed social worker unless certified or licensed under this act.

b. No person shall assume, represent himself as, or use the title or designation "social worker," "licensed clinical social worker," "licensed social worker," "certified social worker," "medical social worker," "social work technician" or any other title or designation which includes the words "social worker" or "social work," or any of the abbreviations "SW," "LCSW," "LSW," "CSW," "SWT" or similar abbreviations, unless certified or licensed under this act, and unless the title or designation corresponds to the certification or license held by the person pursuant to this act.

c. No person shall engage in the independent practice of clinical social work for a fee unless the person is licensed under this act as a licensed clinical social worker.

d. No certified social worker shall practice clinical social work and a licensed social worker may only practice clinical social work under the supervision of a licensed clinical social worker.

L.1991,c.134,s.4.



Section 45:15BB-5 - Nonapplicability Of Act

45:15BB-5. Nonapplicability of act

5. The provisions of this act shall not apply to the following persons:

a. A person authorized by the laws of this State to practice medicine and surgery, psychology, marriage counseling, chiropractic, acupuncture, physical therapy, occupational therapy, speech pathology and audiology, nursing or any other profession licensed by the State, when acting within the scope of the person's profession or occupation and doing work of a nature consistent with the person's training, if the person does not hold himself out to the public as possessing a license or certificate issued pursuant to this act;

b. A student enrolled in an educational program accredited, or in candidacy for accreditation, by the Council on Social Work Education, if the student is practicing as part of a supervised course of study and is clearly designated by the title "social work intern";

c. A person certified as a school social worker by the State Department of Education, but only when performing services on behalf of a local school district to students for whom the school district is responsible to provide services;

d. A rabbi, priest, minister, Christian Science practitioner or clergyman of any religious denomination or sect, when engaging in activities, which are within the scope of the performance of the person's regular or specialized ministerial duties and for which no separate charge is made, or when these activities are performed, with or without charge, for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legally cognizable church, denomination, or sect, and when the person rendering services remains accountable to the established authority thereof;

e. A person engaged in the practice of alcohol or drug abuse intervention, prevention, or treatment if the person does not advertise or use any title, name, or description, the use of which is restricted by section 4 of this act;

f. An employee of the State or a political subdivision thereof which is subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, but only in the course of this employment;

g. An employee of a nonprofit organization with a master's degree in a mental health discipline other than social work, who performs psychotherapeutic counseling under the supervision of a licensed clinical social worker or other State-licensed mental health professional; and

h. An employee or volunteer of a nonprofit organization who performs any social work service other than psychotherapeutic counseling, but only in the course of this employment or volunteer activity, and if the person does not advertise or use any title or name the use of which is restricted by section 4 of P.L.1991, c.134 (C.45:15BB-4).

L.1991,c.134,s.5; amended 1995, c.66, s.2; 1997, c.140, s.2.



Section 45:15BB-6 - Licensing Of "Licensed Clinical Social Worker," "Licensed Social Worker;" Certification Of Social Worker

45:15BB-6. Licensing of "licensed clinical social worker," "licensed social worker;" certification of social worker
6. a. The board shall issue a license as a "licensed clinical social worker" to an applicant who has:

(1) Received a master's degree in social work from an educational program accredited, or in candidacy for accreditation, by the Council on Social Work Education, or a doctorate in social work from an accredited institution of higher education;

(2) Had at least two years of full-time experience in the practice of clinical social work under the supervision of a clinical social worker licensed by this State or who, by virtue of the supervisor's education and experience, is eligible for licensure in this State as a licensed clinical social worker, or any other supervisor who may be deemed acceptable to the board;

(3) Satisfactorily completed minimum course requirements established by the board to ensure adequate training in methods of clinical social work practice; and

(4) Passed an appropriate examination provided by the board for this purpose.

b. The board shall issue a license as a "licensed social worker" to an applicant who has:

(1) Received a master's degree in social work from an educational program accredited, or in candidacy for accreditation, by the Council on Social Work Education or a doctorate in social work from an accredited institution of higher education; and

(2) Passed an appropriate examination provided by the board for this purpose.

c. The board shall certify an applicant who has:



(1) received a baccalaureate degree in social work from an educational program accredited, or in candidacy for accreditation, by the Council on Social Work Education ; or

(2) on or before the effective date of this act, acquired a baccalaureate degree in a field related to human services from an accredited institution of higher education and has engaged in full-time social work for at least one year prior to the effective date of P.L.1995, c.66.

L.1991,c.134,s.6; amended 1995,c.66,s.3.



Section 45:15BB-7 - Exemptions From Examination Requirements

45:15BB-7. Exemptions from examination requirements
An applicant may be exempted from the requirement of taking and passing any examination provided for in this act if the applicant satisfies the board that the applicant is licensed or registered under the laws of a state, territory or jurisdiction of the United States, which in the opinion of the board imposes substantially the same educational and experiential requirements as this act, and, pursuant to the laws of the state, territory, or jurisdiction, has taken and passed an examination similar to that from which exemption is sought.

L.1991,c.134,s.7.



Section 45:15BB-8 - Substitution Of Work Experience For Certain License Or Certification Requirements, Grandfathering

45:15BB-8. Substitution of work experience for certain license or certification requirements, grandfathering
a. For 180 days after the date procedures are established by the board for applying for licensure under subsection a. of section 6 of this act, any person who engaged in full-time clinical social work for three of the last five years immediately preceding the enactment date of this act, including clinical social work in a career service in civil service or social work certified by the State Department of Education, and who meets the educational and experiential requirements set forth in subsection a. of section 6 of this act, may acquire a license as a licensed clinical social worker without sitting for a board approved examination.

b. For 180 days after the date procedures are established by the board for applying for licensure under subsection b. of section 6 of this act, any person who engaged in full-time social work for three of the last five years immediately preceding the enactment date of this act, including social work in a career service in civil service or social work certified by the State Department of Education, and who meets the educational requirements set forth in subsection b. of section 6 of this act, may acquire a license as a licensed social worker without sitting for a board approved examination.

c. For 180 days after the date procedures are established by the board for applying for certification under subsection c. of section 6 of this act, any person who engaged in full-time social work for two of the last five years immediately preceding the enactment date of this act, including social work in career service in civil service or social work certified by the State Department of Education, may acquire a certificate as a certified social worker without proof to the board that the person has met the educational criteria set forth in subsection c. of section 6 of this act.

d. For 180 days after the date procedures are established by the board for applying for licensure under section 6 of this act, any person who does not meet the educational and experiential requirements set forth in subsection a. of section 6 of this act may acquire a license as a licensed clinical social worker without sitting for a board approved examination if the applicant: (1) has a baccalaureate degree in social work or in a closely related field from an accredited institution of higher education; (2) has at least 20 years of professional experience of which at least 10 have been in the full-time practice of social work; and (3) is a certified school social worker and a certified instructor in parent effectiveness training, has a background and experience in medical social work, has worked for the State as a caseworker dealing with youth and family services, has experience and training in crisis intervention, and is recognized by the courts in the State as a qualified expert witness as a social worker.

L.1991,c.134,s.8.



Section 45:15BB-9 - Requirements For Renewal Of License Or Certificate

45:15BB-9. Requirements for renewal of license or certificate
a. In addition to any other requirements for licensure or certification, at the time of renewal an applicant shall execute and submit a sworn statement made on a form provided by the board that the certification or license for which renewal is sought has not been revoked, suspended or not renewed by the board or any other jurisdiction.

b. Each applicant shall present satisfactory evidence when seeking certification or license renewal that in the period since the certificate or license was issued or last renewed any continuing education requirements have been completed as specified by the board.

L.1991,c.134,s.9.



Section 45:15BB-10 - State Board Of Social Work Examiners Created.

45:15BB-10 State Board of Social Work Examiners created.

10.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety, the State Board of Social Work Examiners. The board shall consist of 10 members who are residents of the State, two of whom shall be public members appointed pursuant to the provisions of subsection b. of section 2 of P.L.1971, c.60 (C.45:1-2.2) and one of whom shall be the Commissioner of Human Services, or the commissioner's designee, and one of whom shall be the Commissioner of Children and Families, or the commissioner's designee, the latter two appointed in fulfillment of the requirement of subsection c. of that section. Of the six remaining members, three shall have been actively engaged in the practice of social work for at least five years immediately preceding their appointment, and, except for the members first appointed, one shall be a licensed clinical social worker, one shall be a licensed social worker, and one shall be a certified social worker pursuant to this act. Of the three remaining members, two shall be social work educators, one of whom shall represent a baccalaureate level program and one of whom shall represent a master's level program; and one shall be a social worker with a doctorate level degree, and, all of whom, except for the members first appointed, shall be licensed or certified pursuant to this act.

The Governor shall appoint each member, other than the State executive department member, for terms of three years, except that of the social worker members first appointed, two shall serve for a term of three years, two shall serve for terms of two years and two shall serve for terms of one year. Any vacancy in the membership shall be filled for the unexpired term in the manner provided by the original appointment. No member of the board may serve more than two successive terms in addition to any unexpired term to which he has been appointed. The Governor may remove any member of the board, other than the State executive department member, for cause.

L.1991, c.134, s.10; amended 2012, c.16, s.133.



Section 45:15BB-11 - Powers, Duties Of Board

45:15BB-11. Powers, duties of board
The board shall, in addition to such other powers and duties as it may possess by law:

a. Administer the provisions of this act;



b. Examine and pass on the qualifications of all applicants for license or certification under this act, and issue a license or certificate to each qualified successful applicant, therefor attesting to the applicant's professional qualification to practice as a certified social worker, as a licensed social worker or as a licensed clinical social worker;

c. Examine, evaluate and supervise all examinations and procedures;



d. Adopt a seal which shall be affixed to all licenses and certificates issued by it;

e. Adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as it may deem necessary to enable it to perform its duties under and to enforce the provisions of this act;

f. Adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) that set professional practice standards for licensed clinical social workers in the independent practice of clinical social work for a fee;

g. Annually publish a list of the names and addresses of all persons who are licensed or certified under this act as licensed clinical, licensed or certified social workers, as the case may be;

h. Establish standards for the continuing education of social workers; and

i. Prescribe or change the charges for examinations, certifications, licensures, renewals and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.).

L.1991,c.134,s.11.



Section 45:15BB-12 - Appointment Of Executive Director

45:15BB-12. Appointment of Executive Director
The Executive Director of the board shall be appointed by the director and shall serve at the director's pleasure. The salary of the Executive Director shall be determined by the director within the limits of available funds. The director shall be empowered within the limits of available funds to hire any assistants as are necessary to administer this act.

L.1991,c.134,s.12.



Section 45:15BB-13 - Disclosure Of Confidential Information By Social Worker

45:15BB-13. Disclosure of confidential information by social worker
A social worker licensed or certified pursuant to the provisions of this act shall not be required to disclose any confidential information that the social worker may have acquired from a client or patient while performing social work services for that client or patient unless:

a. Disclosure is required by other State law;



b. Failure to disclose the information presents a clear and present danger to the health or safety of an individual;

c. The social worker is a party defendant to a civil, criminal or disciplinary action arising from the social work services provided, in which case a waiver of the privilege accorded by this section shall be limited to that action;

d. The patient or client is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to a compulsory process or the right to present testimony and witnesses on that person's behalf; or

e. A patient or client agrees to waive the privilege accorded by this section, and, in circumstances where more than one person in a family is receiving social work services, each such member agrees to the waiver. Absent a waiver from each family member, a social worker shall not disclose any information received from any family member.

L.1991,c.134,s.13.



Section 45:15C-11 - Short Title.

45:15C-11 Short title.

1.This act shall be known and may be cited as the "Tree Experts and Tree Care Operators Licensing Act."

L.2009, c.237, s.1.



Section 45:15C-12 - Definitions Relative To Licensing Of Tree Experts, Care Operators.

45:15C-12 Definitions relative to licensing of tree experts, care operators.

2.For the purposes of this act:

"Board" means the New Jersey Board of Tree Experts established pursuant to section 3 of this act.

"Licensed tree care operator" means a person licensed to provide tree care operator services in the State pursuant to subsection b. of section 7 of this act.

"Licensed tree expert" means a person licensed to provide tree expert services in this State pursuant to subsection a. of section 7 of this act.

"Tree care operator services" means and includes tree pruning, repairing, brush cutting or removal, tree removal, and stump grinding or removal.

"Tree care services" means tree care operator services and tree expert services as established by this act.

"Tree expert services" means and includes tree pruning, repairing, brush cutting or removal, tree removal, stump grinding or removal, tree establishment, fertilization, cabling and bracing, lightning protection, consulting, diagnosis, and treatment of tree problems or diseases, tree management during site planning and development, tree assessment and risk management, and application of pesticides or any other form of tree maintenance.

L.2009, c.237, s.2.



Section 45:15C-13 - New Jersey Board Of Tree Experts.

45:15C-13 New Jersey Board of Tree Experts.

3.There is established in the Department of Environmental Protection the New Jersey Board of Tree Experts. The board shall consist of nine members, including the Commissioner of the Department of Environmental Protection or the commissioner's designee, who shall serve ex officio, and eight members, appointed by the Governor with the advise and consent of the Senate as follows: five shall be licensed tree experts, two shall be licensed tree care operators, and one shall possess knowledge of arboriculture or forestry, including urban forestry. However, of the public members first appointed, three of the five licensed tree expert memberships shall be appointed from the members of the board of tree experts established by P.L.1940, c.100 (C.45:15-1 et seq.), participating on the board on the date of enactment of this act, and the remaining tree experts first appointed shall be certified, on or before the date of enactment of this act, pursuant to the provisions of P.L.1940, c.100 (C.45:15C-1 et seq.). The initial members of the board, including the tree care operators first appointed, need not be licensed until 180 days following the promulgation of initial regulations by the board to carry out the provisions of this act. Thereafter, the members of the board subsequently appointed shall be licensed before appointment. The three members of the board of tree experts shall be appointed for a term of three years, and one of the initial tree care operators shall be appointed for a term of three years; the remaining two initial tree experts and the remaining initial tree care operator shall be appointed for a term of two years; and the initial member possessing knowledge of arboriculture or forestry shall be appointed for a term of one year. Thereafter, all members appointed shall serve for terms of three years or until their successors are appointed and qualified. Vacancies shall be filled for the unexpired terms only.

L.2009, c.237, s.3.



Section 45:15C-14 - Board, Officers, Meetings, Compensation.

45:15C-14 Board, officers, meetings, compensation.

4.The board shall annually elect from among its members a chairman and a vice-chairman. The board shall meet at least four times per year and may hold additional meetings as necessary to discharge its duties. A majority of the total authorized membership of the board may exercise any of the powers of the board at any meeting. The members of the board shall serve without compensation, but the board may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties, according to rules and regulations promulgated by the Commissioner of the Department of Environmental Protection.

L.2009, c.237, s.4.



Section 45:15C-15 - Duties Of Board.

45:15C-15 Duties of board.

5.The board shall:

a.Review the qualifications of an applicant for licensure under the act;

b.Establish standards for examinations for licensure;

c.Issue and renew licenses and assess fees therefor;

d.Establish standards by regulation, which shall include, but not be limited to, the appropriate standards of the American National Standards Institute (ANSI), and any related standards and best management practices;

e.Suspend or revoke licenses or registrations for violations of the act;

f.Maintain a registry of licensees;

g.Adopt a canon of professional ethics;

h.Adopt such regulations as may be necessary to effectuate the purposes of the act;

i.Establish fees by regulation for examinations, applications for licensure, and license renewals. The fees shall be sufficient to defray expenses incurred by the board in the performance of its duties under the act;

j.Conduct such worksite inspections as may be necessary to enforce the provisions of this act; and

k.Maintain a registry of businesses engaged in tree care services, and charge a fee therefor.

L.2009, c.237, s.5.



Section 45:15C-16 - Development, Designation Of Examinations To Determine Qualification.

45:15C-16 Development, designation of examinations to determine qualification.

6.The board shall develop an examination or designate examinations to evaluate the knowledge, ability, and fitness of applicants to perform as tree experts or tree care operators, respectively, and shall administer the examinations at least semi-annually at times and places to be determined by the board. The board shall provide for adequate written notice of the time and place of the examinations. An applicant who fails an examination may not retake the examination earlier than three months following the initial examination. There shall be no limitation on the number of times an examination may be taken. All licenses shall be issued on a biennial basis. A person may seek renewal of a license upon submission of a renewal application and the payment of a renewal fee established by the board. If a license expires without being renewed, the license may be renewed within one year of expiration upon the payment of a prorated fee. The determination of the board as to an applicant's qualifications for any examination shall constitute final agency action.

L.2009, c.237, s.6.



Section 45:15C-17 - Licensure Required For Tree Expert, Tree Care Operator.

45:15C-17 Licensure required for tree expert, tree care operator.

7. a. No person shall present himself to the public as a licensed tree expert or use the designation "L.T.E.," without licensure by the board. A person shall not be eligible for licensure pursuant to this subsection until the final promulgation of initial regulations by the board to carry out the provisions of this act. A candidate for licensure shall:

(1)be at least 18 years of age;

(2)be of good moral character;

(3) (a) be a graduate from a four year college with a degree in forestry, arboriculture, ornamental horticulture, natural resources, or any other curriculum approved by the board; or

(b)have completed two years of college and passed courses approved by the board, and have been continuously employed in the practice of arboriculture for a period of at least three years preceding the date of his application for licensure; or

(c)be continuously employed in the practice of arboriculture for at least five years immediately preceding the date of application for licensure; and

(4)except as provided in subsection c. of this section, have passed an examination established or designated by the board.

b.No person shall present himself to the public as a licensed tree care operator or use the designation "L.T.C.O.," without licensure by the board. A person shall not be eligible for licensure pursuant to this subsection until the final promulgation of initial regulations by the board to carry out the provisions of this act. A candidate for licensure shall:

(1)be at least 18 years of age;

(2)be of good moral character;

(3) (a) be a graduate from a four year college with a degree in arboriculture or an equivalent major field of study, and have been continuously employed in the practice of arboriculture for a period of at least one year preceding the date of his application for licensure; or

(b)be a graduate from a two year college with a degree in arboriculture or an equivalent major field of study, and have been continuously employed in the practice of arboriculture for a period of at least two years preceding the date of his application for licensure; or

(c)be continuously employed in the practice of arboriculture for at least three years preceding the date of his application for licensure; and

(4)except as provided in subsection c. of this section, have passed an examination established by the board.

c.Notwithstanding the provisions of subsections a. and b., for 360 days after the date regulations are promulgated pursuant to the provisions of this act:

(1)any person of good moral character who has received certification as a tree expert pursuant to P.L.1940, c.100 (C.45:15C-1 et seq.) before the date of its repeal may, if in good standing with the board, acquire a license as a tree expert without sitting for an examination pursuant to subsection a. of this section pursuant to regulations established by the board; and

(2)any person of good moral character who has documented to the satisfaction of the board that he has been engaged in the practice of arboriculture for seven years preceding the effective date of this act may acquire a license as a tree care operator without sitting for an examination pursuant to subsection b. of this section, pursuant to regulations established by the board.

Licenses issued pursuant to this subsection shall be renewed biennially.

d.Persons licensed under this act shall receive a certificate evidencing their licensure.

e.Any person licensed as a tree care operator may subsequently apply for licensure as a tree expert upon meeting the qualifications for licensure.

L.2009, c.237, s.7.



Section 45:15C-18 - Form For Application; Maintenance Of Records.

45:15C-18 Form for application; maintenance of records.

8. a. Applications for licenses as a tree expert or a tree care operator shall be on forms prescribed and furnished by the board and shall contain statements under oath showing the applicant's education or other qualification for licensure. The application shall be accompanied by an application fee as established by the board by regulation. No license shall be issued in the name of a corporation, firm, partnership, or other form of business organization.

b.The board shall maintain a record of all individual applicants for licensure and all licensees, including the person's name, age, education, and other qualifications, the person's place of residence, the location in which the person is employed, and a record of the person's fulfillment of any continuing education requirements established by this act.

c.The board may, in its discretion, grant a tree expert license or a tree care operator license to any person who is not a resident of this State and who is the lawful holder of a substantially equivalent license or certification issued by another jurisdiction, as determined by the board.

L.2009, c.237, s.8.



Section 45:15C-19 - Continuing Education Requirement.

45:15C-19 Continuing education requirement.

9. a. Every licensed tree expert and licensed tree care operator shall complete, as a condition for biennial license renewal, no less than 32 credits of continuing education in courses of study approved by the board. Each hour of instruction shall be equivalent to one credit. The board may waive requirements for continuing education on an individual basis for reasons of hardship such as illness or disability or other good cause. Evidence of the fulfillment of this requirement shall be submitted to the board in a form and manner established by the board.

b.The board shall review the content of courses of study offered by colleges, universities, and other institutions or organizations for the awarding of degrees or credits in subjects related to arboriculture and make the list available to the public. The board shall establish and maintain minimum requirements for courses to meet continuing education requirements by establishing a list of approved subjects and courses of study.

L.2009, c.237, s.9.



Section 45:15C-20 - Compliance With Laws And Regulations In Rendering Professional Services.

45:15C-20 Compliance with laws and regulations in rendering professional services.

10. In rendering professional services, a licensed tree expert or licensed tree care operator shall comply in all respects with the applicable laws and regulations pertaining to tree expert or tree care operator services and shall have the duty to make every reasonable effort to protect the safety, health, property, and welfare of the public. This shall include ensuring the safe operation of all equipment used in the performance of tree expert or tree care operator services, under guidelines established by the Department of Environmental Protection or by the board.

L.2009, c.237, s.10.



Section 45:15C-21 - Refusal To Issue, Renew, Suspension, Revocation Of License.

45:15C-21 Refusal to issue, renew, suspension, revocation of license.

11. The board may refuse to issue or renew or may suspend or revoke a license or may refuse to admit a person to an examination for licensure, after notice and hearing, upon a finding that an applicant or licensee:

a.Has obtained a license or authorization to sit for an examination through fraud, deception, or misrepresentation;

b.Has conducted work, or allowed work to be conducted under his supervision, in a manner not in compliance with standards approved by the board;

c.Has engaged in the use of dishonesty, fraud, deception, misrepresentation, false promise, or false pretense in the course of his business;

d.Has engaged in gross negligence or gross incompetence;

e.Has engaged in repeated acts of negligence or incompetence;

f.Has engaged in occupational misconduct, as determined by the board;

g.Has been convicted of any crime involving moral turpitude, any crime relating adversely to the activities regulated by the board, or any crime of the first, second, third, or fourth degree;

h.Has had his authority to engage in the activities regulated by the board revoked or suspended by any other state, agency, or authority;

i.Has failed to comply with the provisions of this act or any regulation promulgated pursuant thereto, including canons of ethics established by the board;

j.Is incapable, for medical or any other good cause, of discharging the functions of a licensee in a manner consistent with the health, safety, and welfare of the public;

k.Has engaged in any form of false or misleading advertising or promotional activities, including, but not limited to, holding himself out to be a licensed tree expert, an arborist, licensed tree care operator, a tree surgeon, a tree care business, or any similar designation, or using the abbreviation "L.T.E." or "L.T.C.O." without being licensed as a tree expert or a tree care operator as provided for in this act; or

l.Has failed to maintain records required by the board.

L.2009, c.237, s.11.



Section 45:15C-22 - Biennial Registration; Required Information.

45:15C-22 Biennial registration; required information.

12. Every business engaged in providing tree expert or tree care operator services shall register biennially with the board as a condition of doing business in this State and shall provide the following information:

a.The name and residence of the owner or owners of the tree care business;

b.The principal address of the tree care business, and any branch office or subsidiary of the business;

c.The names and addresses of every licensed tree expert or licensed tree care operator employed by the business and the location of each such licensee, if at a branch office other than the business' main office;

d.Proof of general liability insurance or a letter of credit of a type and amount required by the board by regulation;

e.Proof of workers' compensation insurance coverage required pursuant to chapter 15 of Title 34 of the Revised Statutes;

f.Proof that at least one employee of the tree care business, located at the principal office of the tree care business shall be licensed either as a tree expert or tree care operator, and at least one employee of the tree care business, located at each branch office of the tree care business shall be licensed either as a tree expert or tree care operator; and

g.Any other information required by the board.

L.2009, c.237, s.12.



Section 45:15C-23 - Instruction, Training For Employees.

45:15C-23 Instruction, training for employees.

13. Every tree care business shall provide instruction and training for its employees in the proper use, inspection and maintenance of tools and equipment and shall require that safe working practices are observed in accordance with the appropriate standards of the American National Standards Institute (ANSI), as well as any additional standards designated by the board by regulation. Every tree care business shall submit documentation of its training program for employees to the board annually, which shall include a model tree safety program checklist, proof of general liability insurance coverage or a letter of credit in an amount established by the board, and proof of workers' compensation insurance.

L.2009, c.237, s.13.



Section 45:15C-24 - Revocation, Suspension Of Registration.

45:15C-24 Revocation, suspension of registration.

14. The board may revoke or suspend a registration of any tree care business, after notice and hearing, that the business:

a.Has failed to demonstrate that the employer, or at least one employee in each principal office and branch location who is responsible for the supervision of workers in the performance of tree expert or tree care operator services, is in possession of a tree expert license or a tree care operator license;

b.Has failed to ensure the safe operation of all equipment used in the performance of tree expert or tree care operator services;

c.Has allowed work to be conducted in a manner not in compliance with standards approved by the board;

d.Has failed to provide instruction and training for its employees, as required by this act;

e.Has engaged in the use of dishonesty, fraud, deception, misrepresentation, false promise, or false pretense in the course of his business;

f.Has been found guilty of gross negligence or incompetence;

g.Has had the authority to engage in tree expert or tree care operator services revoked or suspended by any other state, agency, or authority;

h.Has failed to comply with the provisions of this act or any regulation promulgated pursuant thereto;

i.Has engaged in any form of false or misleading advertising or promotional activities; or

j.Has failed to maintain records required by the board.

L.2009, c.237, s.14.



Section 45:15C-25 - Cooperation With Dep, Board.

45:15C-25 Cooperation with DEP, board.

15. In the performance of tree expert or tree care operator services, a licensed tree expert or licensed tree care operator and every tree care business shall cooperate fully with the Department of Environmental Protection and the board in an investigation or adjudication of an alleged violation of this law or any regulations promulgated pursuant thereto, and upon request, shall provide copies of any documents that shall be requested in connection therewith.

L.2009, c.237, s.15.



Section 45:15C-26 - Investigation Of Unlawful Activity.

45:15C-26 Investigation of unlawful activity.

16. Whenever it shall appear to the board or the Department of Environmental Protection that a person has engaged in, or is engaging in, any unlawful activity under the provisions of this act, the person may be required to file, on a form prescribed by regulation, a statement in writing under oath as to the facts and circumstances concerning the rendering of any service or other violation of this act. The board or the department may examine any person in connection with any act or practice subject to the act, inspect any premises upon which any violation is alleged to have taken place or premises that constitute the licensee's place of business, and examine any record, book, document, account or paper maintained by or for any licensee in the conduct of his business.

L.2009, c.237, s.16.



Section 45:15C-27 - Notice, Hearing Prior To Suspension, Revocation Of License.

45:15C-27 Notice, hearing prior to suspension, revocation of license.

17. Suspension or revocation of a license by the board shall take place only following notice and a hearing, sent to the licensee at least 20 days prior to the hearing. No license shall be revoked or suspended until the conclusion of any hearing. The board shall render its judgment no later than 20 days following the conclusion of the hearing.

L.2009, c.237, s.17.



Section 45:15C-28 - Additional Fines.

45:15C-28 Additional fines.

18. In addition to suspension or revocation of a license, the board may levy a fine, not to exceed $1,000 for a first violation and not to exceed $2,500 for a second or subsequent violation of this act. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense. The civil penalty shall be issued for and recovered by and in the name of the board, and shall be collected by summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), including reimbursement for the cost of investigation.

L.2009, c.237, s.18.



Section 45:15C-29 - Injunction Prohibiting Act, Practice.

45:15C-29 Injunction prohibiting act, practice.

19. Whenever it shall appear to the board or the Department of Environmental Protection that a violation of this act has occurred, is occurring, or will occur, the Attorney General, in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in the Superior Court an injunction prohibiting the act or practice. The court may assess a civil penalty in accordance with the provisions of this act, but the court shall not suspend or revoke any license issued by the board.

L.2009, c.237, s.19.



Section 45:15C-30 - Appeal.

45:15C-30 Appeal.

20. Any person aggrieved by an order or finding by the board or the commissioner may appeal the order or finding to the Superior Court.

L.2009, c.237, s.20.



Section 45:15C-31 - Inapplicability Of Act.

45:15C-31 Inapplicability of act.

21. The provisions of this act shall not apply to:

a.Any public utility or any employee of a public utility while engaged in the actual performance of his duties as an employee;

b.Any employer under contract with a public utility who is engaged in tree trimming or any other utility vegetation management practice for purpose of line clearance, or any employee of the employer while engaged in the actual performance of duties in regard to tree trimming or other utility vegetation management practice or for the installation of underground facilities or associated site construction;

c.Any forestry activities that are conducted under the forest management and stewardship programs approved by the State Forester, provided that tree climbing is not performed, nor are aerial lifts, cranes, or rope and rigging operations used;

d.Landscape construction activities, including those performed by, or under the direction of, a landscape architect, or ground based landscape maintenance activities such as pruning, fertilization, insect and disease control, planting, transplanting and all other forms of ground based landscape maintenance, in compliance with the sections of the American National Standards Institute practice standards set forth by the board by regulation, with applicable safety standards and regulations promulgated by the federal Occupational Safety and Health Administration, and with any pesticide regulations promulgated by the Department of Environmental Protection. For the purposes of this subsection, ground based landscape maintenance means operations that do not involve climbing, the use of aerial lifts, cranes, rope and rigging operations, or the removal of trees over 6 inch D.B.H;

e.Any person or employer that does not offer tree care services for hire;

f.Any trees being removed pursuant to an approved site plan or subdivision approval, provided that the tree removal activities are performed in compliance with the sections of the American National Standards Institute practice standards set forth by the board by regulation, with applicable safety standards and regulations promulgated by the federal Occupational Safety and Health Administration, and with applicable safety standards of the American National Standards Institute as designated by the board by regulation; and

g.Any employee of a municipality or county while engaged in the actual performance of his duties as an employee.

L.2009, c.237, s.21.



Section 45:15C-32 - Deposit, Use Of Fees And Penalties.

45:15C-32 Deposit, use of fees and penalties.

22. All fees and penalties collected pursuant to this act shall be deposited with the board, and their use shall be authorized by the board for the purposes of carrying out the provisions of this act.

L.2009, c.237, s.22.



Section 45:16-1 - Board Of Veterinary Medical Examiners

45:16-1. Board of Veterinary Medical Examiners
The State Board of Veterinary Medical Examiners, hereinafter in this chapter designated as the "board," created and established by an act entitled "An act to regulate the practice of veterinary medicine, surgery and dentistry in the State of New Jersey, to license veterinarians and to punish persons violating the provisions thereof," approved March 17, 1902 (L. 1902, c. 18, p. 36), as amended and supplemented, is continued. The board shall consist of five members, each of whom shall be a person of recognized professional ability and honor in the veterinary profession in this State and shall have practiced veterinary medicine and surgery in the State for at least five years immediately preceding appointment to the board.

Upon the expiration of the term of office or resignation of a member, a successor shall be appointed by the Governor for a term of three years from the first Monday of May of the year of appointment. The board shall additionally consist of any members who may be required by section 2 of P.L. 1971, c. 60 (C. 45:1-2.2). No member shall be appointed to more than three successive full terms. Each member shall hold office until a successor has qualified.

Amended by L. 1938, c. 277, p. 604, s. 9; L. 1965, c. 216, s. 1; L. 1983, c. 98, s. 3, eff. March 11, 1983; L. 1985, c. 495, s. 1, eff. Jan. 21, 1986.



Section 45:16-1.1 - Definitions

45:16-1.1. Definitions
As used in this act:

a. "Animal or veterinary facility" means any fixed or mobile establishment, veterinary hospital, animal hospital or premises wherein or whereon the practice of veterinary medicine or any part thereof is conducted.

b. "Person" means any individual, firm, partnership, association, joint venture, cooperative, corporation incorporated under Title 14A of the New Jersey Statutes, or any other group or combination acting in concert; and whether or not acting as a principal, trustee, fiduciary, receiver, or as any other kind of legal or personal representative, or as the successor in interest, assignee, agent, factor, servant, employee, director, officer, or any other representative of any person.

c. "Qualified veterinary graduate" means a graduate of a veterinary college or university approved by the board, a graduate of a veterinary college or university which is not approved by the board, but who has received a certificate from an accrediting or qualifying body recognized by the board for the purpose of licensure examination, or a veterinarian who has qualified under the provisions of the American Veterinary Medical Association's Education Commission for the Foreign Veterinary Graduate.

L.1983, c. 98, s. 1, eff. March 11, 1983.



Section 45:16-1.2 - Application Of Act

45:16-1.2. Application of act
The provisions of this act shall apply to any person practicing veterinary medicine and any animal or veterinary facilities.

L.1983, c. 98, s. 2, eff. March 11, 1983.



Section 45:16-2 - Oath Of Office; Vacancies; Removals

45:16-2. Oath of office; vacancies; removals
Each appointee shall, before assuming the duties of office, and within thirty days after the receipt of his commission, take, subscribe and file, in the office of the secretary of state, the oath or affirmation of office. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for an original appointment. The governor may remove any member of the board for continued neglect of the duties required by this article, for incompetency or for unprofessional or dishonorable conduct.



Section 45:16-3 - Officers; Seal; Subpoenas; Rules And Regulations

45:16-3. Officers; seal; subpoenas; rules and regulations
The board shall elect from its own membership a president, a secretary and a treasurer. It shall have a common seal, and its president may issue subpoenas and administer oaths in taking testimony in any matter pertaining to the duties of the board. It shall make and adopt all necessary rules and regulations and by-laws for carrying into effect the provisions of this chapter not inconsistent with the laws of the state or of the United States.



Section 45:16-4 - Meetings; Examinations; Quorum.

45:16-4 Meetings; examinations; quorum.

45:16-4. The board shall hold two or more meetings for examinations each year at such time and place as it shall determine, due notice of which shall be made public. At all meetings a majority of the members of the board shall constitute a quorum, but the examination of applicants for a license may be conducted by a committee of one or more veterinary members duly authorized by the board. The board shall examine all diplomas and credentials as to their authenticity. Each applicant for a license shall submit to an examination, to be written, oral, or both, designed to test the examinee's knowledge of any laws, rules and regulations applicable in this State.

Amended 1965, c.216, s.2; 1983, c.98, s.4; 2003, c.227, s.1.



Section 45:16-5 - Issuance And Recording Of Licenses

45:16-5. Issuance and recording of licenses
The board shall issue forthwith to each applicant who has passed the examination, and who shall have been adjudged duly qualified for the practice of veterinary medicine, surgery and dentistry, a license to practice the same. The license shall be subscribed by the president and secretary of the board and shall have affixed to it, its corporate seal. Before the license is issued it shall be recorded in a book kept in the office which the board shall establish for the purpose of carrying out the provisions of this chapter, and the number of the book and the page therein containing the recorded copy shall be noted on the face of the license. Such records shall be open to public inspection with proper restrictions as to their preservation.



Section 45:16-6.1 - Pharmacists Informed Of Veterinarian's License And Medical Status

45:16-6.1. Pharmacists informed of veterinarian's license and medical status
3. The State Board of Veterinary Medical Examiners shall notify each pharmacy owner in the State in writing of any veterinarian permitted to prescribe or administer a controlled dangerous substance in the course of professional practice whose license to practice has been suspended, revoked, or voluntarily surrendered, or who has been ordered to cease and desist from prescribing or administering certain substances. The board shall also notify the pharmacy owners when the veterinarian's license to practice or authority to prescribe or administer certain substances has been reinstated.

Pursuant to section 4 of P.L.1991, c.304 (C.45:14-3.2), the board shall request the Board of Pharmacy of the State of New Jersey to provide the board with a list of names and addresses of the pharmacy owners in the State.

L.1991,c.304,s.3.



Section 45:16-7 - Application For Examination; Fee; Qualifications Of Applicants.

45:16-7 Application for examination; fee; qualifications of applicants.

45:16-7. A person desiring to commence the practice of veterinary medicine, surgery and dentistry in this State shall deliver to the secretary of the board a fee to be determined by the board for filing the application for examination and a fee to be determined by the board for the examination, together with satisfactory proof that the applicant is a qualified veterinary graduate as defined in this act or who shall provide a certification acceptable to the board that the applicant will be awarded a degree in veterinary medicine at graduation during the academic year from the college or university the applicant attends and has passed a national licensing examination as required by the board. No applicant, however, shall be licensed prior to graduation from a veterinary college or university.

Amended 1942, c.236, s.2; 1952, c.198, s.7; 1965, c.216, s.4; 1983, c.98, s.5; 2002, c.20; 2003, c.227, s.2.



Section 45:16-7.2 - Conditions For Waiver Of Portions Of Examination.

45:16-7.2 Conditions for waiver of portions of examination.

6. a. The board may waive all but the law portion of the examination of, and issue a license to practice veterinary medicine and surgery to, any person who at the time of the application:

(1)Holds a current license in good standing to practice veterinary medicine, surgery and dentistry in another state, U.S. territory, or the District of Columbia, which has education and examination requirements which are substantially equivalent to the requirements of R.S.45:16-1 et seq. for the issuance of a license, or is a board certified specialist in a clinical specialty approved by the board through rules and regulations and recognized by the American Veterinary Medical Association (AVMA); and

(2)Has passed the National Board Examination (NBE) and the Clinical Competency Test (CCT) as prepared under the authority of the National Board of Veterinary Medical Examiners (NBVME), or its predecessor organization, the National Board Examination Committee for Veterinary Medicine (NBEC), or the North American Veterinary Licensing Examination (NAVLE) or any subsequent national licensing examination prepared under the authority of the NBVME or the American Association of Veterinary State Boards (AAVSB), or a substantially equivalent examination, as approved or established by the board, unless at the time the applicant became licensed in another state, U.S. territory, or the District of Columbia, the NBE or CCT, or subsequent examinations prepared under the authority of the NBVME, were not required by this State, in which case the applicant need only have passed whatever national licensing examinations were required of entry level licensed veterinarians in this State at that time; and

(3)Has actively practiced clinical veterinary medicine, surgery and dentistry at least three years of the five years preceding application.

b.Applicants who are not graduates of schools of veterinary medicine, surgery and dentistry accredited by the American Veterinary Medical Association (AVMA) shall possess a certificate issued by the Education Commission for Foreign Veterinary Graduates (ECFVG), or who are qualified under any other training program approved by the board unless at the time these applicants became licensed in another state, U.S. territory or the District of Columbia, the ECFVG certificate was not required by this State.

c.Applicants who are not in good standing, as determined by the board, may apply for licensure as provided in this section, but in order to be so licensed shall provide to the satisfaction of the board that they are qualified for licensure in New Jersey. In approving licensure applications submitted in accordance with the provisions of this subsection, the board may either place limits on an applicant's license or establish conditions of probation prior to the issuance of a license, or both.

No person shall seek licensure under this section sooner than three years after failure to be licensed under any other section of P.L.1952, c.198 (C.45:16-9.1 et al.).

L.1983,c.98,s.6; amended 1985, c.495, s.2; 2003, c.227, s.3.



Section 45:16-8 - Issuance Of Order For Examination; Re-examination

45:16-8. Issuance of order for examination; re-examination
Upon making such payment and exhibiting the proof required by section 45:16-7 of this Title, the board, if satisfied with the same, shall issue to such applicant an order for examination. In case of failure at such examination, the candidate may have additional examinations by the board upon the payment of an additional application fee to be determined by the board and an additional examination fee to be determined by the board for each additional examination.

Amended by L.1942, c. 236, p. 640, s. 3; L.1952, c. 198, p. 705, s. 8; L.1965, c. 216, s. 5; L.1983, c. 98, s. 7, eff. March 11, 1983.



Section 45:16-8.1 - Practice Defined.

45:16-8.1 Practice defined.

45:16-8.1. Any person shall be regarded as practicing veterinary medicine within the meaning of this chapter, who, either directly or indirectly, diagnoses, prognoses, treats, administers, prescribes, operates on, manipulates, or applies any apparatus or appliance for any disease, pain, deformity, defect, injury, wound or physical condition of any animal, including poultry and fish, or who prevents or tests for the presence of any disease in animals, or who performs embryo transfers and related reproductive techniques, or who holds himself out as being able or legally authorized to do so.

The term "practice of veterinary medicine, surgery, and dentistry" does not include:

(1)The calling into this State for consultation of a duly licensed veterinarian of any other state with respect to any case under treatment by a veterinarian registered under the provisions of this act;

(2)The practice of veterinary medicine by any veterinarian in the performance of his official duties in the service of the State of New Jersey or the United States Government, either civil or military;

(3)The experimentation and scientific research activities of physiologists, bacteriologists, biologists, pathologists, biological chemists, chemists, or persons under the direct supervision thereof, when engaged in the study and development of methods and techniques directly or indirectly applicable to the problems of veterinary medical practice;

(4)The administration to the ills and injuries to their own animals by persons owning such animals; provided, however, that they otherwise comply with all laws, rules and regulations relative to the use of medicines and biologics used in so doing;

(5)Persons gratuitously giving aid, assistance or relief in emergency or accident cases, if they do not represent themselves to be veterinarians or use any title or degree appertaining to the practice of veterinary medicine, surgery or dentistry;

(6)Any properly trained animal health technician or other properly trained assistant, who is under the responsible supervision and direction of a licensed veterinarian in his practice of veterinary medicine, if the technician or assistant does not represent himself as a veterinarian or use any title or degree appertaining to the practice of veterinary medicine, surgery or dentistry, and does not diagnose, prescribe, or perform surgery;

(7)Emergency paramedical services rendered during the transportation of an animal to an animal or veterinary facility, when the transportation is provided by any person providing the service for hire as a business;

(8)The care, repair and rehabilitation of wildlife species by wildlife rehabilitators under the responsible supervision of a licensed veterinarian;

(9)The undertaking of duties and actions, in accordance with the provisions of subparagraph (2) of subsection a. of R.S.45:16-9, by a student at an accredited veterinary school, if the student does not represent himself as a veterinarian or use any title or degree appertaining to the practice of veterinary medicine, surgery or dentistry; and

(10) Artificial insemination.

(added) 1942, c.236, s.4; amended 1952, c.198, s.9; 1954, c.50, s.1; 1965, c.216, s.6; 1983, c.98, s.8; 1985, c.495, s.3; 2013, c.122, s.1.



Section 45:16-8.2 - Facilities; Clean And Sanitary

45:16-8.2. Facilities; clean and sanitary
Facilities maintained and used in connection with the practice of veterinary medicine shall be clean and sanitary.

L.1983, c. 98, s. 9, eff. March 11, 1983.



Section 45:16-8.3 - Veterinary Facilities To Post Notice Regarding Supervision After Normal Business Hours; Terms Defined.

45:16-8.3 Veterinary facilities to post notice regarding supervision after normal business hours; terms defined.

1. a. Every veterinary facility in the State shall post its normal business hours in a conspicuous location easily visible to the public.

b. (1) A veterinarian overseeing the care of a domestic companion animal at a veterinary facility that does not provide domestic companion animals with supervision after normal business hours by a person physically on the premises shall provide written notification to each person bringing a domestic companion animal to the veterinary facility for care or treatment. The written notification may be provided as a sign posted next to the posting required pursuant to subsection a. of this section, as part of a sign used to meet the posting requirement of that subsection, or on an intake form provided to each person bringing a domestic companion animal to the veterinary facility.

(2)The written notification provided in accordance with paragraph (1) of this subsection shall include the following specific language:

"This veterinary facility does NOT provide supervision for animals after normal business hours by a person physically on these premises."


This language shall be printed in no less than 12-point font in an intake form and no less than 24-point font on a posted sign.

c.As used in this section:

"Domestic companion animal" means any animal commonly referred to as a "pet," which has been bought, bred, raised or otherwise acquired, in accordance with local ordinances and State and federal law, for the primary purpose of providing companionship to the owner, rather than for business or agricultural purposes.

"Normal business hours" means the times posted at a veterinary facility indicating the hours that the veterinary facility is open for business with supervising staff available.

"Veterinarian" means any person engaged in the licensed practice of veterinary medicine as defined by R.S.45:16-8.1.

"Veterinary facility" means any place or establishment, operated on a for-profit basis, where a domestic companion animal, which is not owned by either the proprietor or care-giving veterinarian, is treated, temporarily sheltered, fed, and watered for veterinary care purposes. "Veterinary facility" may include an animal or veterinary facility as defined in section 1 of P.L.1983, c. 98 (C.45:16-1.1).

d.A veterinarian who fails or refuses to comply with the provisions of this section shall be subject to a public reprimand by the State Board of Veterinary Medical Examiners and any other penalties the board imposes.

L.2015, c.110, s.1.



Section 45:16-9 - License Required.

45:16-9 License required.

45:16-9. a. (1) Except as otherwise provided in paragraph (2) of this subsection, no person shall enter into, or continue, the practice of veterinary medicine, surgery, or dentistry in any of their branches, unless the person has complied with the provisions of this chapter and has been licensed by the board.

(2)Any student in good standing at an accredited veterinary school may, during a school vacation, preceptorship, or intern or extern program, perform duties or actions that otherwise could be considered to constitute the practice of veterinary medicine, surgery, or dentistry, provided that those duties or actions are assigned by a qualified instructor at that accredited veterinary school, and are undertaken by the student under the direct supervision of a licensed veterinarian. A student applicant shall be associated with a licensed veterinarian in the practice and the student applicant's labors shall be limited to the practice of that licensed veterinarian.

b.No person shall use any title or degree appertaining to the veterinary profession or the practicing of veterinary medicine, surgery, or dentistry in any of their branches without being licensed and registered in conformity with the provisions of this chapter.

amended 1942, c.236, s.5; 1953, c.43, s.82; 1965, c.216, s.7; 1983, c.98, s.11; 2013, c.122, s.2.



Section 45:16-9.1 - Short Title

45:16-9.1. Short title
This act shall be known and may be cited as the "veterinary practice law."

L.1952, c. 198, p. 702, s. 1.



Section 45:16-9.2 - Practice Of Veterinary Medicine, Surgery And Dentistry Declared A Profession

45:16-9.2. Practice of veterinary medicine, surgery and dentistry declared a profession
In the interest of and to better secure the public health, safety and welfare, and for the more efficient administration and supervision of sanitary conditions and health regulations, the practice of veterinary medicine, surgery and dentistry is hereby declared to be a profession.

L.1952, c. 198, p. 702, s. 2.



Section 45:16-9.3A - False Or Misleading Advertising

45:16-9.3a. False or misleading advertising
It shall be unlawful for a licensee to advertise falsely, fraudulently or in a manner likely to mislead the public or in a manner which violates the rules and regulations of the board.

L.1983, c. 98, s. 12, eff. March 11, 1983.



Section 45:16-9.3B - Name Or Title Of Facility

45:16-9.3b. Name or title of facility
No veterinary facility included under section 6 of this act shall be designated by any name or title which in any way misleads or tends to deceive the public as to the nature or extent of the services rendered. If the title of a veterinary facility includes the term:

a. "Hospital" , then the facility shall be able to provide examination, diagnostic and prophylactic services and medical and surgical treatment, shall be equipped to provide housing and nursing care during illness and convalescence or major surgery, and shall be solidly constructed with adequate space and safeguards for patients, clients, and personnel;

b. "Clinic" , then the facility shall be able to provide examination, diagnostic and prophylactic services and medical and surgical treatment on an out patient basis;

c. "Mobile" , then the facility shall be movable, shall be directed by a veterinarian or group of veterinarians, and shall be associated with a clinic or hospital within reasonable proximity to the area served by the facility;

d. "Medical center" , then the facility shall be staffed by one or more veterinarians who perform scientific research and conduct advanced education programs and shall provide all services available in hospital or clinical facilities;

e. "Emergency" , then the facility shall be open after hours, as defined by the board, weekends, and bank holidays and shall have a veterinarian on the premises and all standards applying to animal hospitals shall apply.

L.1983, c. 98, s. 10, eff. March 11, 1983.



Section 45:16-9.4 - Issuance Of Certificate Of Registration; Renewal; Suspension.

45:16-9.4 Issuance of certificate of registration; renewal; suspension.

4.Every person licensed to practice veterinary medicine, surgery and dentistry shall procure a certificate of registration which shall be issued upon the payment of a fee determined by the board for a two-year period. A registrant not practicing in this State may apply for an inactive registration and shall pay a fee determined by the board. An inactive registrant shall not practice veterinary medicine, surgery or dentistry in this State. The secretary shall mail to each person licensed to practice veterinary medicine, surgery and dentistry at least 30 days prior to the deadline for registration a printed blank form to be properly filled in and returned to the secretary by such licensed person on or before the deadline for registration, together with such fee. In addition to information about the registrant, the board shall require each licensee to provide the following information on the application or renewal application form: the name, address and telephone number of each veterinary facility in which the registrant will practice 500 or more hours per year; the type of practice; the legal organization of the practice and that entity's name, address and telephone number, if different from the facility address and telephone number; and the name of the principals for that entity. Upon the receipt of the form properly filled in, and such fee, the certificate of registration shall be issued and transmitted.

Except as otherwise provided in section 3 of P.L.2010, c.89 (C.45:16-9.4a), a registrant applying for active license renewal shall complete not less than the requisite number of hours of continuing veterinary education as determined by the board, of a type approved by the board, during each two-year license renewal period to be eligible for relicensure. Prior to license renewal each licensee shall submit to the board proof of completion of the required number of hours of continuing education over the prior two-year period. The board may, in its discretion, waive requirements for continuing education for an individual for reasons of hardship, such as illness or disability, retirement of the license or other good cause.

The failure on the part of the licensee to renew his certificate as required shall not deprive such person of the right of renewal. The fee to be paid if the certificate is renewed after the expiration date shall be determined by the board. Notice to the licensee by mail on or before the deadline for registration, addressed to his last post-office address known to the board, informing him of his failure to have applied for a renewal of his license certificate, shall constitute legal notification of such delinquency by the board.

Applications for renewal of certificates shall be in writing to the board, accompanied by the required fees. The license of any person who fails to procure a renewal of certificate at the time and in the manner required by this section shall be suspended by the board upon notice. Any license so suspended shall be reinstated at any time upon the payment of all past-due registration fees and an additional reinstatement fee determined by the board. The board may require that any applicant for registration who has ceased the practice of veterinary medicine for a period in excess of three years be reexamined by the board and be required to complete additional continuing education requirements as a prerequisite to relicensure by the board. Any person whose license shall have been suspended for such cause shall, during the period of such suspension, be regarded as an unlicensed person and, in case he shall continue or engage in the practice of veterinary medicine, surgery or dentistry during such period, shall be liable to penalties pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.).

Every duly licensed person, before commencing the practice of veterinary medicine, surgery and dentistry in this State, shall, within 30 days of the commencement of such practice, procure the certificate of registration required in this act.

Every person practicing veterinary medicine, surgery and dentistry in this State shall conspicuously display at all times his license and registration certificate for the effective two-year period in his main office. Every person who practices veterinary medicine, surgery and dentistry without having such certificate on display, as herein required, shall be liable to a penalty pursuant to section 12 of P.L.1978, c.73 (C.45:1-25).

Every practitioner of veterinary medicine, surgery and dentistry, licensed under the provisions of R.S.45:16-1 et seq., shall report to the board in writing any change in his place of practice, whether same be his main office or branch office, within 30 days of such change.

L.1952, c.198, s.4; amended 1965, c.216, s.9; 1983, c.98, s.13; 2003, c.227, s.4; 2010, c.89, s.2.



Section 45:16-9.4A - Required Courses, Topics For Continuing Veterinary Education.

45:16-9.4a Required courses, topics for continuing veterinary education.

3. a. The State Board of Veterinary Medical Examiners shall establish, through the promulgation of regulations, any specific courses or topics which are to be required for continuing veterinary education, and designate which are the core requirements for continuing veterinary education, including the number of required hours, subject matter and content of courses of study.

For purposes of this section, "core requirements" means the continuing veterinary education determined by the board to be necessary to maintain currency in professional knowledge and skills in order to deliver competent veterinary care.

b.The board may offset up to 10 percent of the requisite number of hours of continuing veterinary education required pursuant to section 4 of P.L.1952, c.198 (C.45:16-9.4) by the number of volunteer veterinary services rendered by licensees, at a rate of one half of one hour of continuing veterinary education for each hour of volunteer veterinary services, provided that a veterinarian shall be required to complete at least the core requirements established pursuant to subsection a. of this section. In addition, the board may adopt a formula providing a minimum number of spaying or neutering procedures that shall be deemed the equivalent of one hour of continuing veterinary education.

The board may reduce, in part, an application by a licensee to offset credits of continuing veterinary education pursuant to this subsection if the board finds, in its discretion, that the applicant requires continuing veterinary education in order to maintain or restore professional competence, or may deny all applications if the board finds that continuing veterinary education above the core requirements is necessary because of developments in science or technology.

The board may also, in its discretion and for good cause, notify a veterinarian that the veterinarian is ineligible to offset credits of continuing veterinary education pursuant to this subsection for any other reason established by regulation by the board.

c.As used in this section, "volunteer veterinary services" means veterinary care provided without charge to:

(1)a person eligible for, and participating in, at least one of the programs enumerated in section 3 of P.L.1983, c.172 (C.4:19A-2); or

(2)a shelter or pound licensed by the Department of Health and Senior Services or a municipally approved managed cat colony, provided that the municipality or nonprofit group or organization managing the cat colony has attested in writing to the veterinarian that the cat to be spayed or neutered or otherwise treated by the veterinarian is feral or stray with no known owner.

L.2010, c.89, s.3.



Section 45:16-9.4B - Rules, Regulations.

45:16-9.4b Rules, regulations.

5.The State Board of Veterinary Medical Examiners, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations necessary to effectuate the purposes of this act.

L.2010, c.89, s.5.



Section 45:16-9.5 - Name Of Licensee; Use After Death Or Relinquishment Of Interest

45:16-9.5. Name of licensee; use after death or relinquishment of interest
Wherever the profession of veterinary medicine, surgery, or dentistry is carried on in the name or names of a licensee or licensees said name or names may not be used for more than two years after the death or relinquishment of the interest of the licensee or licensees.

L.1952, c. 198, p. 704, s. 5.



Section 45:16-9.6 - Partners, Shareholders Restricted

45:16-9.6. Partners, shareholders restricted
Wherever the profession of veterinary medicine, surgery and dentistry is carried on by a partnership, corporation incorporated under Title 14A of the New Jersey Statutes or professional association, all partners or shareholders must be licensed veterinarians.

L. 1952, c. 198, p. 704, s. 6. Amended by L. 1983, c. 98, s. 14, eff. March 11, 1983; L. 1985, c. 495, s. 4, eff. Jan. 21, 1986.



Section 45:16-9.7 - Qualified Veterinary Graduates; Temporary Permit; Qualifications.

45:16-9.7 Qualified veterinary graduates; temporary permit; qualifications.

10.A veterinary practice may employ for each licensed veterinarian in the practice as veterinarians not more than two qualified veterinary graduates who have obtained a temporary permit; provided that the qualified veterinary graduates have met all the requirements of the board as set forth in the practice act. An applicant for such a temporary permit shall be associated with a licensed veterinarian in the practice and his labors shall be limited to the practice of the licensed veterinarian. Each qualified veterinary graduate shall be under the responsible supervision of a licensed practicing veterinarian. Said applicant shall present himself for examination at the next scheduled examination of the board for which the applicant is eligible. There shall be a fee determined by the board for the aforementioned permit, which fee shall be applied toward the examination fee, but shall be forfeited if the applicant fails to present himself at the next scheduled examination for which the applicant is eligible. If the applicant does not pass the examination, additional permits may be issued but not to exceed three in total. Application for such permit shall be countersigned by the licensed veterinarian with whom the candidate will be associated. A candidate who has failed to appear for an examination or who has failed an examination and who has subsequent thereto failed to renew his permit is disqualified to practice the profession of veterinary medicine, surgery, and dentistry.

A lawfully qualified veterinarian of another state who meets the requirements of this State for licensure may take charge temporarily of the practice of a licensed veterinarian of this State during his absence from such practice, not to exceed 90 days, unless renewed, upon written request to the board for permission to do so and upon payment of a fee as determined by the board. The board shall have the right to suspend or revoke any temporary permit for a violation of R.S.45:16-1 et seq. by either the permittee or licensee-employer; provided that before any such permit shall be suspended or revoked, the accused person shall be afforded a hearing before the board.

A licensed practitioner may also use a veterinarian who is qualified under the provisions of the American Veterinary Medical Association's Education Commission for Foreign Veterinary Graduates or who is qualified under any other training program approved by the board, who shall have obtained a training certificate from the board for this purpose. That person shall be under the responsible supervision of the licensed practitioner.

L.1952,c.198,s.10; amended 1965, c.216, s.10; 1983, c.98, s.15; 2003, c.227, s.5.



Section 45:16-9.8 - Prohibited Acts, Engaging In

45:16-9.8. Prohibited acts, engaging in
No person shall directly or indirectly for himself or others do or engage in any acts or practices specifically prohibited to duly licensed veterinarians by the provisions of this chapter.

L.1952, c. 198, p. 707, s. 11.



Section 45:16-9.9 - Rules And Regulations

45:16-9.9. Rules and regulations
The board shall conduct an investigation and ascertain the facts relating to the practice of veterinary medicine, surgery and dentistry for the purpose of determining the need for, and the desirability of, rules to promote the safety, protection and welfare of the public and to effectuate the purposes of this chapter and to aid the board in the performance of its powers and duties hereunder, and the board shall thereupon make and promulgate rules and regulations for the said purposes.

L.1952, c. 198, p. 707, s. 12.



Section 45:16-9.10 - Short Title

45:16-9.10. Short title
This act shall be known and may be cited as the "New Jersey Veterinary Good Samaritan Law."

L.1980, c. 175, s. 1, eff. Dec. 29, 1980.



Section 45:16-9.11 - Nonliability For Civil Damages For Rendering Emergency Care

45:16-9.11. Nonliability for civil damages for rendering emergency care
Any individual licensed to practice veterinary medicine who, in good faith, renders emergency care to any animal which has, immediately prior to the rendering of such care, been brought to such individual's attention at or from the scene of an accident or emergency situation or has been discovered by such individual at the scene of an accident or emergency situation shall not be liable for any civil damages as a result of any acts or omissions by such person in rendering the emergency care.

L.1980, c. 175, s. 2, eff. Dec. 29, 1980.



Section 45:16-11 - Application Of Chapter Limited

45:16-11. Application of chapter limited
Nothing in this chapter shall be construed to interfere with or punish veterinarians residing in other States or countries meeting registered veterinarians of this State in consultation, or residing on the border of a neighboring State and duly authorized under the laws thereof to practice veterinary medicine or surgery therein whose practice extends into the limits of this State, but such practitioner shall not open any office or appoint a place to meet patients or receive calls within the limits of this State. Nothing in this chapter shall be construed to prohibit the practice of veterinary medicine, surgery or dentistry by any practitioner who shall have been registered in any county in this State before the first Monday in May, 1902, and one such registry shall be sufficient warrant to practice veterinary medicine, surgery or dentistry in any county in this State.

Amended by L.1942, c. 236, p. 646, s. 7; L.1965, c. 216, s. 11.



Section 45:16-12.1 - Enforcement Of Act

45:16-12.1. Enforcement of act
The provisions of this act and the act to which this act is amendatory and supplementary shall be enforced pursuant to P.L.1978, chapter 73 (C. 45:1-14 et seq.).

L.1983, c. 98, s. 16, eff. March 11, 1983.



Section 45:16-13 - Title Of Act

45:16-13. Title of act
This act shall be known and may be cited as the "New Jersey Unretrieved Animal Act."

L.1979, c. 354, s. 1, eff. Jan. 29, 1980.



Section 45:16-14 - Definitions

45:16-14. Definitions
As used in this act:

"Unretrieved animal" means an animal placed for confined treatment or boarding by its owner or an agent thereof in the care and custody of a veterinarian or boarding kennel, which animal is not retrieved by the owner or agent thereof from the veterinarian within 72 hours of being notified in any manner that the confined treatment is completed or from the boarding kennel within 72 hours of the last day the animal was to be boarded.

"Humane disposal" means euthanasia by or under the direct supervision of a veterinarian or placement in a suitable home or animal shelter which shall not include any home or shelter which engages in animal experimentation or, by sale or otherwise, makes animals available for the purpose of animal experimentation. Humane disposal shall not include hypoxia induced by decompression or in any other manner or the administration of a lethal gas other than an inhalant anesthetic.

L.1979, c. 354, s. 2, eff. Jan. 29, 1980. Amended by L.1982, c. 76, s. 2, eff. July 22, 1982; L.1982, c. 158, s. 1, eff. Oct. 27, 1982.



Section 45:16-15 - Humane Disposal Of Unretrieved Animals; Notice To Owner

45:16-15. Humane disposal of unretrieved animals; notice to owner
A veterinarian or boarding kennel may elect the humane disposal of an unretrieved animal no sooner than 4 days after the owner or agent thereof has signed or refused to sign for the receipt of a certified letter from the veterinarian or boarding kennel owner indicating intent to humanely dispose of the animal, which letter shall be sent to the owner's or agent's last known address. In the event the owner cannot be notified by certified mail, return receipt requested, the veterinarian or boarding kennel owner may elect humane disposal any time after 4 days following return of the certified mail receipt. The veterinarian or boarding kennel manager shall keep an accurate record of the date and method of disposal and the name, address and telephone number of the person or shelter receiving the animal.

L.1979, c. 354, s. 3, eff. Jan. 29, 1980.



Section 45:16-16 - Financial Liability Of Owner For Treatment Of Animal

45:16-16. Financial liability of owner for treatment of animal



Section 45:16-17 - Liability Of Veterinarian Or Boarding Kennel

45:16-17. Liability of veterinarian or boarding kennel
Notification and humane disposal as provided in section 3 of this act shall relieve the veterinarian or boarding kennel of any further liability regarding the unretrieved animal.

L.1979, c. 354, s. 5, eff. Jan. 29, 1980.



Section 45:16-18 - Posting Of Humane Disposal Requirements Of Act In Hospital Or Kennel

45:16-18. Posting of humane disposal requirements of act in hospital or kennel
The veterinarian or boarding kennel shall post in a conspicuous location in the hospital or kennel a resume of the provisions of this act.

L.1979, c. 354, s. 6, eff. Jan. 29, 1980.



Section 45:16A-1 - Short Title.

45:16A-1 Short title.

1. Sections 1 through 28 of this act shall be known and may be cited as "The State Heating, Ventilating, Air Conditioning and Refrigeration Contracting License Law."

L.2007, c.211, s.1.



Section 45:16A-2 - Definitions Relative To Licensing Of Hvacr Contractors.

45:16A-2 Definitions relative to licensing of HVACR contractors.

2.As used in this act:

"Board" means the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors created by section 3 of this act.

"Bona fide representative" means: in the case of a sole proprietorship, the owner; in the case of a partnership, a partner; in the case of a limited liability company, a manager; or in the case of a corporation, an executive officer.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Heating, ventilating, air conditioning and refrigeration" or "HVACR" means the process of treating and protecting the environment by the responsible handling, dispensing, collecting and cleaning of chlorofluorocarbons and other refrigerants in stationary sources, and controlling the temperature, humidity and cleanliness of air by using the "wet," "dry," "radiant," "conduction," "convection," "direct," or "indirect" method or combination of methods, including those which utilize solar energy, to meet the environmental requirements of a designated area. "HVACR" also means the installation, servicing, connecting, maintenance or repair of the following:

power boiler systems, hydronic heating systems, fire tube and water tube boilers, pressure steam and hot water boilers, furnaces and space heaters, and appurtenances utilizing electric, fossil fuel, wood pellets or solar energy, other than those appurtenances utilized solely for the purpose of heating potable water;

warm air heating or refrigeration and evaporative cooling systems, ventilation and exhaust systems, dust collectors, air handling equipment, heating or cooling coils, air or refrigerant compressors, chillers, cooling towers, evaporators, condensers, plenums, fans, blowers, air cleaners, mechanical ventilation for radon mitigation, humidifiers, filters, louvers, mixing boxes and appurtenances; hydronic heating and chilled water pipe, condensate piping not discharged into a sanitary sewer, valves, fittings, burners and piping, hydronic heating, expansion tanks, pumps, gauges, humidity and thermostatic controls;

natural or manufactured gas piping on the load side of a meter; supply water piping to equipment being served from an existing dedicated source connected downstream from an approved backflow preventer, except in replacement cases, the installation of the required approved backflow device downstream from a pre-existing valve; and pneumatic controls and control piping, for the control of air, liquid, or gas temperatures, radiators, convectors, unit cabinet heaters, or fan coil units; and pneumatic controls and control piping, of automatic oil, gas or coal burning equipment, mechanical refrigeration equipment, gasoline or diesel oil dispensing equipment and in replacement cases only, the connection thereof of the wiring from an electrical service disconnect box of adequate size to accommodate the equipment and controls and previously dedicated to that equipment, and the testing and balancing of air and hydronic systems, but does not include the design or preparation of specifications for equipment or systems to be installed that are within the practice of professional engineering as defined in subsection (b) of section 2 of P.L.1938, c.342 (C.45:8-28).

"Heating, ventilating, air conditioning and refrigeration contracting" means undertaking or advertising to undertake, for a fixed price, fee, commission, or gain of whatever nature, the planning, laying out, installation, construction, maintenance, service, repair, alteration or modification to any portion of any system, product or equipment or appurtenances used for the environmental needs or control of any heating, ventilating, air conditioning and refrigeration system.

"Master heating, ventilating, air conditioning and refrigeration contractor" means any person, firm, partnership, corporation or other legal entity licensed according to the provisions of this act which obtains a pressure seal pursuant to sections 24 and 25 of this act and which advertises, undertakes or offers to undertake for another the planning, laying out, supervising, installing, servicing or repairing of HVACR systems, apparatus or equipment. In order to act as a "Master HVACR contractor," an individual shall be a bona fide representative of the legal entity licensed pursuant to the provisions of this act.

"HVACR journeyperson" means any person who installs, alters, repairs, services or renovates HVACR systems in accordance with standards, rules and regulations established by the board and who works under the supervision of a Master HVACR contractor.

"Retrofit" means a change in design, construction or equipment already in operation in order to incorporate later improvements.

"Replacement" means a change of equipment with the same type or similar equipment.

"Undertake or offer to undertake for another" means a contractor who is listed in a public bid as the proposed subcontractor by the contractor placing the bid for an HVACR contract.

L.2007, c.211, s.2; amended 2014, c.8, s.2.



Section 45:16A-3 - State Board Of Examiners Of Heating, Ventilating, Air Conditioning And Refrigeration Contractors.

45:16A-3 State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors.

3.There is created within the Division of Consumer Affairs in the Department of Law and Public Safety the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors. The board shall consist of nine members who are residents of the State of New Jersey and who, except for the member from the department in the Executive Branch of State Government, shall be appointed by the Governor. In addition to the two public members appointed to represent the interests of the public pursuant to the provisions of subsection b. of section 2 of P.L.1971, c.60 (C.45:1-2.2), one member shall be from a department in the Executive Branch of State Government who shall serve without compensation at the pleasure of the Governor; three members shall be practicing Master HVACR contractors with at least 10 years' experience; two members shall be mechanical inspectors with at least 10 years' experience; and one member shall be an HVACR journeyperson of at least 10 years' experience.

The Governor shall appoint each member, other than the State executive department member, for terms of four years, except that of the members first appointed, other than the State executive department member, two shall serve for a term of four years, two shall serve for a term of three years, two shall serve for a term of two years, and two shall serve for terms of one year. Any vacancy in the membership shall be filled for the unexpired term in the manner provided for the original appointment. No member of the board may serve more than two successive terms in addition to any unexpired term to which he has been appointed. The Governor may remove any member of the board, other than the State executive department member, for cause.

L.2007, c.211, s.3.



Section 45:16A-4 - Additional Powers, Duties Of Board.

45:16A-4 Additional powers, duties of board.

4.The board shall, in addition to other powers and duties it may possess by law:

a. Administer the provisions of this act;

b.Examine and pass on the qualifications of all applicants for license under this act, and issue a license to each qualified successful applicant;

c.Examine, evaluate and supervise all examinations and procedures;

d.Adopt a seal which shall be affixed to all licenses issued by it;

e.Adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as it may deem necessary to enable it to perform its duties under and to enforce the provisions of this act;

f. Annually publish a list of the names and addresses of all persons who are licensed under this act;

g.Establish standards for continuing education; and

h.Prescribe or change the charges for examinations, licensures, renewals and other services performed pursuant to P.L.1974, c.46 (C.45:1-3.1 et seq.).

L.2007, c.211, s.4.



Section 45:16A-5 - Application For Licensure; Fees, Examination.

45:16A-5 Application for licensure; fees, examination.

5.Any person desiring to obtain a State Master HVACR contractor's license shall make application for licensure to the board and shall pay all the fees required in connection with the application, and be examined as required by this act.

L.2007, c.211, s.5.



Section 45:16A-6 - Issuance, Renewal By Other Agency Prohibited.

45:16A-6 Issuance, renewal by other agency prohibited.

6.On or after the effective date of this act, a municipality, local board of health or any other agency shall not issue or renew any Master HVACR contractor's license.

L.2007, c.211, s.6.



Section 45:16A-7 - Licensure Required For Use Of Certain Titles.

45:16A-7 Licensure required for use of certain titles.

7. a. A person shall not work as a Master HVACR contractor or use the title or designation of "licensed Master HVACR contractor" or "Master HVACR contractor" unless licensed pursuant to the provisions of this act.

b.A person, firm, partnership, corporation or other legal entity shall not engage in the business of HVACR contracting or advertise in any manner as a Master HVACR contractor or use the title or designation of "licensed Master HVACR contractor" or "Master HVACR contractor" unless authorized to act as a Master HVACR contractor pursuant to the provisions of this act.

L.2007, c.211, s.7.



Section 45:16A-8 - Construction Of Act Relative To Other Occupations.

45:16A-8 Construction of act relative to other occupations.

8.Nothing in this act shall be construed to prevent any person licensed by the State, including, but not limited to, architects, professional engineers, electrical contractors, master plumbers, or any chimney service professional registered as a home improvement contractor with the Division of Consumer Affairs, from acting within the scope of practice of his profession or occupation, but no person shall use the designation "licensed Master HVACR contractor" unless licensed as a Master HVACR contractor under the provisions of this act.

L.2007, c.211, s.8.



Section 45:16A-9 - Applicability Of Act Relative To Single Family Home Owner.

45:16A-9 Applicability of act relative to single family home owner.

9.The provisions of this act shall not apply to a single family home owner who personally occupies his own dwelling and who solely performs HVACR work on his own dwelling, upon receipt of all required permits, except that any HVACR work involving chlorofluorocarbons (CFC's) or hydrochlorofluorocarbons (HCFC's) shall be performed only by a licensed Master HVACR contractor.

L.2007, c.211, s.9.



Section 45:16A-10 - Applicability Of Act Relative To Public Utility Company.

45:16A-10 Applicability of act relative to public utility company.

10.The provisions of this act shall not apply to any public utility company regulated by the Board of Public Utilities pursuant to Title 48 of the Revised Statutes, or any related competitive business segment of that public utility that offers competitive services pursuant to the "Electric Discount and Energy Competition Act," P.L.1999, c.23 (C.48:3-49 et al.). The provisions of this act also shall not apply to HVACR work performed on buildings, structures or premises owned or operated by a public utility holding company or its subsidiaries.

L.2007, c.211, s.10.



Section 45:16A-11 - Applicability Of Act Relative To Powers Of Municipalities.

45:16A-11 Applicability of act relative to powers of municipalities.

11.The provisions of this act shall not deny to any municipality the power to inspect HVACR work or equipment or the power to enforce the standards and manner in which HVACR work shall be done, but no municipality, local board of health or other agency shall require any Master HVACR contractor licensed under this act, or authorized to engage in the business of HVACR contracting under this act, to obtain any additional license, apply for or take any examination, or pay any licensing fee.

L.2007, c.211, s.11.



Section 45:16A-12 - Applicability Of Act Relative To Liquefied Petroleum Marketer.

45:16A-12 Applicability of act relative to liquefied petroleum marketer.

12.The provisions of this act shall not apply to any liquefied petroleum gas marketer licensed by the Department of Community Affairs pursuant to subchapter 10 of chapter 18 of Title 5 of the New Jersey Administrative Code.

L.2007, c.211, s.12.



Section 45:16A-12.1 - Exemptions From Hvacr Licensing Requirement.

45:16A-12.1 Exemptions from HVACR licensing requirement.

1. a. The provisions of P.L.2007, c.211 (C.45:16A-1 et seq.) shall not apply to a person who is working for an employer as an employee and performs service, repair or maintenance work necessary for the continued normal performance of heating, ventilating, air conditioning and refrigeration systems, if that work is performed in any of the following locations that are owned or operated by the employer:

(1)a general hospital licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.);

(2)a building that contains a steam boiler, pressure vessel or refrigeration plant, which is subject to test and inspection pursuant to R.S.34:7-1 et seq.; and

(3)a casino-hotel facility operated under the provisions of the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), which shall include any building containing heating, ventilating, air conditioning, and refrigeration systems operated by one or more casino-hotel facilities as part of an agreement or arrangement to share systems.

b.Except as otherwise provided in subsection a. of this section, the provisions of P.L.2007, c.211 (C.45:16A-1 et seq.) shall not apply to a person who performs service, repair or maintenance work necessary for the continued normal performance of heating, ventilating, air conditioning and refrigeration systems, other than those provisions pertaining to the educational requirements for licensure pursuant to section 13 of P.L.2007, c.211 (C.45:16A-13), and any regulations adopted thereto, if:

(1)The person is a regular employee of the owner or lessee of the property, and works at the property where the work is being performed; and

(2)The person and the person's employer do not engage in HVACR contracting with the public.

L.2014, c.8, s.1.



Section 45:16A-13 - Application Fee; Requirements For Licensure.

45:16A-13 Application fee; requirements for licensure.

13.Not less than 30 days and not more than 60 days prior to the date set for the examination for a Master HVACR contractor's license, every person, except as provided in this act, desiring to apply for a license, who meets the qualifications as set forth in this act, shall deliver to the board, personally or by certified mail, return receipt requested, postage prepaid, a certified check or money order payable to the Treasurer of the State of New Jersey in the required amount, together with the written application required by the board, completed as described in the application, and together with proof of qualifications as described in this act.

The qualifications for a Master HVACR contractor's license shall be as follows: The person shall be 21 or more years of age and a citizen or legal resident of the United States, and shall have been employed in the HVACR contracting business for a period of five years next preceding the date of his application for a license. One or more of the five years shall have been spent while engaged or employed as an HVACR journeyperson or licensed plumber engaged in the work described. At least four years of the five years shall have been spent in an HVACR apprenticeship or other training program approved by the United States Department of Labor, with proof of passage and successful completion of this program while actively engaged or employed as an apprentice as determined by the board. Successful completion of an HVACR program given by an accredited technical school, trade school, county college or community college shall satisfy two years of the minimum four years that must be spent in an approved apprenticeship or other training program. In lieu of the above requirements a person shall have been awarded a bachelor's degree: a. in HVACR technology from an accredited college or university in the United States which the board finds acceptable and, in addition, shall have been engaged or employed in the practical work of installing HVACR systems for one year; or b. from an accredited college or university in the United States which the board finds acceptable and, in addition, shall have been engaged or employed in the direct supervision of the installation of HVACR systems for three years.

Proof of compliance with the qualifications or those in lieu thereof shall be submitted to the board in writing, sworn to by the applicant, and accompanied by two recent passport-size photographs of the applicant.

L.2007, c.211, s.13.



Section 45:16A-14 - Uniformity Of License Examination, Frequency, Reexamination; Fees.

45:16A-14 Uniformity of license examination, frequency, reexamination; fees.

14. a. Every Master HVACR contractor's license examination shall be substantially uniform and shall be designed so as to establish the competence and qualifications of the applicant to perform the type of work and business as described in this act. The examination may be theoretical or practical in nature, or both.

b.The examination shall be held at least four times a year, at Trenton or other place the board deems necessary. Public notice of the time and place of the examination shall be given.

c.No person who has failed the examination shall be eligible to be reexamined for a period of six months from the date of the examination failed by that person.

d.All applicants for Master HVACR licenses, renewals or reexaminations shall pay a fee for each license issuance or renewal, or reexamination as determined by the board.

L.2007, c.211, s.14.



Section 45:16A-15 - Biennial Renewal Of License.

45:16A-15 Biennial renewal of license.

15.Licenses shall be renewed biennially by the board upon written application of the holder and payment of the prescribed fee and renewal of the bond required by section 23 of this act. A license may be renewed without reexamination, if the application for renewal is made within 30 days next preceding or following the scheduled expiration date. Any applicant for renewal making application at any time subsequent to the 30th day next following the scheduled expiration date may be required by the board to be reexamined, and that person shall not continue to act as a licensed Master HVACR contractor, as described in this act, and no firm, corporation or other legal entity for which the person is the bona fide representative shall operate under a license in the HVACR business, as described in this act, until a valid license has been secured or is held by a bona fide representative.

Any license expiring while the holder is outside the continental limits of the United States in connection with any project undertaken by the government of the United States, or while in the services of the Armed Forces of the United States, shall be renewed without the holder being required to be reexamined, upon payment of the prescribed fee at any time within four months after the person's return to the United States or discharge from the armed forces, whichever is later.

L.2007, c.211, s.15.



Section 45:16A-16 - Continuing Education Requirements.

45:16A-16 Continuing education requirements.

16.The board shall require each Master HVACR contractor, as a condition for biennial license renewal pursuant to section 15 of this act, to complete any continuing education requirements imposed by the board pursuant to section 17 of this act.

L.2007, c.211, s.16.



Section 45:16A-17 - Duties Of Board Relative To Continuing Education.

45:16A-17 Duties of board relative to continuing education.

17. a. The board shall:

(1)Establish standards for continuing HVACR education, including the subject matter and content of courses of study, the selection of instructors, and the number and type of continuing education credits required of a licensed Master HVACR contractor as a condition for biennial license renewal, except that the number of credits required shall not exceed five in any biennial license period;

(2)Approve educational programs offering credit towards the continuing HVACR education requirements; and

(3)Approve other equivalent educational programs, and shall establish procedures for the issuance of credit upon satisfactory proof of the completion of these programs.

b.In the case of education courses and programs, each hour of instruction shall be equivalent to one credit.

L.2007, c.211, s.17.



Section 45:16A-18 - Waiver Of Requirements.

45:16A-18 Waiver of requirements.

18.The board may, in its discretion, waive requirements for continuing HVACR education on an individual basis for reasons of hardship such as illness or disability, retirement of the license or other good cause.

L.2007, c.211, s.18.



Section 45:16A-19 - Initial Renewal.

45:16A-19 Initial renewal.

19.The board shall not require completion of continuing HVACR education credits for an initial renewal of license.

L.2007, c.211, s.19.



Section 45:16A-20 - Extra Credits Carried Over.

45:16A-20 Extra credits carried over.

20.In the event a Master HVACR contractor completes a number of continuing education credit hours in excess of the number required by the board pursuant to section 17 of this act, the board may allow those extra credits to be carried over to satisfy the Master HVACR contractor's continuing education requirement for the next biennial licensure period, but shall not be applicable thereafter.

L.2007, c.211, s.20.



Section 45:16A-21 - Granting License Without Examination, Reciprocity.

45:16A-21 Granting license without examination, reciprocity.

21.The board may in its discretion grant licenses without examination to applicants so licensed by other states; provided that equal reciprocity is provided for New Jersey Master HVACR contractors by the law of the applicant's domiciliary state and provided further that the domiciliary state's standards are equal to or comparable to those of this State.

L.2007, c.211, s.21.



Section 45:16A-22 - Continuance Of Existing Hvacr Business.

45:16A-22 Continuance of existing HVACR business.

22.No firm, corporation or other legal entity operating under and by virtue of this act shall be denied the privilege of conducting and continuing the business of HVACR contracting, by reason of death, termination of employment, illness or a substantial disability of the bona fide representative of the firm, corporation or other entity, provided that: the firm, corporation or other entity has complied with the other provisions of this act; the firm, corporation or other entity maintains a place of business within this State; and another bona fide representative of the entity obtains a State license within six months from the date of the death, termination of employment, illness or disability. The board may promulgate additional regulations governing the management and operation of an entity during that period of time when the entity shall be in operation without having a bona fide representative.

L.2007, c.211, s.22.



Section 45:16A-23 - Bond Required From Contractor.

45:16A-23 Bond required from contractor.

23.In addition to any other bonds that may be required pursuant to contract, no Master HVACR contractor licensed under this act shall undertake to do any HVACR work in the State unless and until he shall have first entered into a bond in favor of the State of New Jersey in the sum of $3,000 executed by a surety company authorized to transact business in this State, approved by the Department of Banking and Insurance and to be conditioned on the faithful performance of the provisions of this act. No municipality shall require any similar bond from any Master HVACR contractor licensed under this act. The board shall by rule and regulation provide who shall be eligible to receive the financial protection afforded by the bond required to be filed by this section. The bond shall be for the term of 12 months and shall be renewed at each expiration for a similar period.

L.2007, c.211, s.23.



Section 45:16A-24 - Eligibility To Obtain, Retain Pressure Seal, License Renewal; Requirements.

45:16A-24 Eligibility to obtain, retain pressure seal, license renewal; requirements.

24.To be eligible to obtain and retain a pressure seal, and renew an HVACR license, a Master HVACR contractor shall:

a.Secure, maintain and file with the board a certificate of general liability insurance from an insurance company authorized and licensed to do business in this State or proof of self-insurance approved by the Department of Banking and Insurance covering the Master HVACR contracting done by that HVACR contractor. The minimum amount of general liability insurance shall be $500,000 for the combined property damage and bodily injury to or death of one or more persons in any one accident or occurrence; and

b.File with the board its Federal Tax Identification number. Every licensed HVACR contractor whose general liability policy is cancelled or nonrenewed shall submit to the board a copy of the certificate of general liability insurance for a new or replacement policy which meets the requirements of subsection a. of this section before the former policy is no longer effective.

L.2007, c.211, s.24.



Section 45:16A-25 - Provision Of Pressure Seal.

45:16A-25 Provision of pressure seal.

25. a. The board shall provide a pressure seal to a Master HVACR contractor at the time of the issuance of a license or as soon thereafter as deemed appropriate by the board. No pressure seal shall be provided by the board or retained by a Master HVACR contractor unless the Master HVACR contractor complies with the provisions of sections 23 and 24 of this act. The Master HVACR contractor shall pay the cost of the pressure seal, but the seal shall remain the property of the board. The pressure seal shall be surrendered to the board immediately upon suspension, revocation or expiration of the license or upon a finding of noncompliance with the provisions of section 24 of this act.

b.A Master HVACR contractor shall impress his pressure seal upon all applications for HVACR permits from the appropriate duly licensed State inspection agency.

c.A pressure seal shall be used exclusively by a Master HVACR contractor or in the conduct of the Master HVACR contractor's practice. A Master HVACR contractor shall not willfully or negligently allow any person to use his pressure seal.

L.2007, c.211, s.25.



Section 45:16A-26 - Issuance Of License To Contractors.

45:16A-26 Issuance of license to contractors.

26.Notwithstanding any other provision of this act to the contrary, the board shall, upon application to it and submission of satisfactory proof and the payment of the prescribed fee within six months following the effective date of this act, issue a Master HVACR license without examination to: a. any licensed master plumber who has been engaged in the heating, ventilating, air conditioning or refrigeration business for at least two years prior to the date of his application for a Master HVACR license; or b. any person who has been engaged as a heating, ventilating, air conditioning and refrigeration contractor for at least two years prior to his date of application for a Master HVACR license.

A person entitled to a Master HVACR license under the provisions of this section shall comply with the remaining provisions of this act.

L.2007, c.211, s.26.



Section 45:16A-27 - Construction Of Act Relative To Work Performed.

45:16A-27 Construction of act relative to work performed.

27. a. Nothing in this act shall be construed to prevent licensed master plumbers from engaging in the installation, maintenance and repair of: power boiler systems, hot water and steam heating systems, fire tube and water tube boilers, pressure steam and hot water boilers, space heaters, unit heaters, and appurtenances utilizing electricity, fossil fuel or solar energy; steam, hot water and chilled water pipe, condensate piping, valves, fittings, burners and piping, expansion tanks, pumps, gauges on the load side of a meter; thermostatic controls; or natural or manufactured gas piping; or the installation, maintenance or connection of: pneumatic controls and control piping for the control of air, liquid or gas temperatures, radiators, convectors, cabinet unit heaters, fan coil units, air handlers utilizing hydronic coils, mechanical ventilation for radon mitigation, humidifiers, flues and patented chimneys; or of pneumatic controls and control piping of automatic oil, gas or coal burning equipment, gasoline or diesel oil dispensing equipment and in replacement cases only, the connection thereof of the wiring from a dedicated electrical service disconnect box of adequate size to accommodate the equipment and controls, and the testing and balancing of hydronic systems; or the installation, repair, testing or closure of waste oil underground storage tanks.

b.Nothing in this act shall be construed to prevent licensed electrical contractors from engaging in the installation of: electrical resistance heating equipment and ventilation equipment with the exhaust duct not exceeding 60 square inches in area, or in commercial applications the connection sleeve between a roof-top mounted exhaust fan and its central connecting register, provided that this connection sleeve is not more than 15 inches in length or the length necessary to penetrate a roof or other similar openings; and the maintenance and repair of the electrical sections of any equipment used for heating, ventilating, air conditioning or refrigeration.

L.2007, c.211, s.27.



Section 45:16A-28 - Certain Electrical Work, Performance Prohibited.

45:16A-28 Certain electrical work, performance prohibited.

28.Notwithstanding any other provision of this act to the contrary, a licensed master plumber or a person with a Master HVACR license shall not perform any electrical work which has a potential of greater than 30 volts, involving the wiring of equipment used for heating, ventilating, air conditioning or refrigeration, except in the case of replacement installations as described in sections 2 and 27 of this act or as provided for in section 18 of P.L.1962, c.162 (C.45:5A-18).

L.2007, c.211, s.28.



Section 45:17-1 - Auctioneers To Keep Book Records; What To Set Forth

45:17-1. Auctioneers to keep book records; what to set forth
Every person engaged in the business of selling personal property at auction in cities of the first, second, or third class, whether acting in his own behalf or as the officer, agent or representative of another, shall, upon the receipt or acceptance by him of any personal property for the purpose of sale at auction, and before offering the same or any part thereof for sale at auction, write or cause to be written in a book to be kept by him for that purpose, the name and address of the person who employed him to so sell such property; the name and address of the person for whose benefit, behalf or account the property is to be sold; the name and address of the person from whom the auctioneer received or accepted the property; the name and address of the owner of the property immediately prior to such receipt or acceptance; the location, with street number, if any, of the property immediately prior to its receipt or acceptance; the date of the receipt or acceptance; the place, with street number, if any, in which the property is to be kept until sold or offered for sale at auction; the place, with street and number, if any, in which the property is to be sold or offered for sale at auction; a description of the property, the quantity thereof and the distinctive marks thereon, if any, and the terms and conditions upon which the auctioneer receives or accepts the property for sale at auction.

As used herein the words "personal property" and "property" mean any goods, wares, works of art, commodity, compound or thing, chattels, merchandise or personal property which may be lawfully kept or offered for sale.

Nothing herein contained shall apply to the sale of real property at auction.



Section 45:17-2 - Books Open To Inspection

45:17-2. Books open to inspection
Such books and the entries therein, shall, at all reasonable times, be open to the inspection of the mayor and head of the police department of the city in which the auctioneer conducts his business, the prosecutor of the pleas of any county in which said city is located or which is a part of such city, and to any person who shall be duly authorized in writing for that purpose by any or either of them and shall exhibit such written authorization to the auctioneer.



Section 45:17-3 - Penalty For Violations; Misdemeanor

45:17-3. Penalty for violations; misdemeanor
Any person who violates the provisions of sections 45:17-1 or 45:17-2 of this title, or any person engaged in the business of selling goods at auction who fails, neglects or refuses to permit or allow an inspection of his books as provided by section 45:17-2 of this title, shall be guilty of a misdemeanor.



Section 45:17-4 - Licensing Of Nonresidents To Auction Jewelry Or Silverware; Fee; Penalty

45:17-4. Licensing of nonresidents to auction jewelry or silverware; fee; penalty
No nonresident person or corporation shall sell silverware or jewelry at auction in this state without first obtaining a license so to do as hereinafter provided. Every nonresident shall, before commencing to so sell any silverware or jewelry, apply to the clerk of the municipality in which the sale is proposed to be had, and obtain from him a license for the carrying on of the sale, which license shall only be issued upon the payment of one hundred dollars to such clerk for the use of said municipality. Any person or corporation violating any of the provisions of this section shall be guilty of a misdemeanor.



Section 45:17-5 - Public Auctions In First-class Cities

45:17-5. Public auctions in first-class cities
All public auction sales in cities of the first class shall be conducted by licensed auctioneers only.



Section 45:17A-18 - Short Title

45:17A-18. Short title
1. This act shall be known and may be cited as the "Charitable Registration and Investigation Act."

L.1994,c.16,s.1.



Section 45:17A-19 - Findings, Declarations

45:17A-19. Findings, declarations
2. The Legislature finds and declares that in order to protect the public from fraud and deceptive practices, it is essential that information concerning charitable fund raising activities of charitable organizations, professional fund raisers, commercial co-venturers and solicitors be readily available to the people of this State. The Legislature declares that information concerning the financial ends and means of charitable fund raising in this State must be more readily available to the citizens by whose generosity such funds are raised. The Legislature declares that, to accomplish these ends, it is necessary to require the registration of charitable organizations, professional fund raisers, and solicitors with the Attorney General, and that the Attorney General have the powers necessary to obtain and disseminate to the public data concerning fund raising practices of these persons.

L.1994,c.16,s.2.



Section 45:17A-20 - Definitions.

45:17A-20 Definitions.

3.As used in this act:

"Attorney General" means the Attorney General of the State of New Jersey or his designee.

"Charitable organization" means: (1) any person determined by the federal Internal Revenue Service to be a tax exempt organization pursuant to section 501(c) (3) of the Internal Revenue Code of 1986, 26 U.S.C. s.501(c) (3); or (2) any person who is, or holds himself out to be, established for any benevolent, philanthropic, humane, social welfare, public health, or other eleemosynary purpose, or for the benefit of law enforcement personnel, firefighters or other persons who protect the public safety, or any person who in any manner employs a charitable appeal as the basis of any solicitation, or an appeal which has a tendency to suggest there is a charitable purpose to any such solicitation.

"Charitable purpose" means: (1) any purpose described in section 501(c) (3), of the Internal Revenue Code of 1986, 26 U.S.C. s.501(c) (3); or (2) any benevolent, philanthropic, humane, social welfare, public health, or other eleemosynary objective, or an objective that benefits law enforcement personnel, firefighters, or other persons who protect the public safety.

"Charitable sales promotion" means an advertising or sales campaign, conducted by a commercial co-venturer, which represents that the purchase or use of goods or services offered by the commercial co-venturer will benefit a charitable organization or purpose.

"Commercial co-venturer" means any person, including, but not limited to, any assignee, subcontractor, independent contractor or successor in interest, who, for profit or other consideration is regularly and primarily engaged in trade or commerce other than in connection with the raising of funds or any other thing of value for a charitable organization, and who advertises that the purchase or use of his goods, services, entertainment or any other thing of value will benefit a charitable organization or charitable purpose.

"Contribution" means the conveyance, promise or pledge of money, credit, property, financial assistance or other thing of any kind or value in response to a solicitation. It does not include any of the following: bona fide fees, dues or assessments paid by members provided that membership is not conferred solely as consideration for making a contribution in response to a solicitation; moneys received pursuant to a governmental grant or contract; or, personal services rendered by a volunteer.

"Federated fund raising organization" means a federation of independent charitable organizations which have voluntarily joined together for purposes of raising and distributing money.

"Fund raising counsel" means any person, including, but not limited to, any assignee, subcontractor, independent contractor or successor in interest, who is retained by a charitable organization for a fixed fee or rate to plan, manage, advise, consult or prepare material for or with respect to the solicitation in this State of contributions for a charitable organization, but who does not solicit contributions or employ, procure or engage any compensated person to solicit contributions. A bona fide salaried officer, employee, or volunteer of a charitable organization shall not be deemed to be a fund raising counsel. No attorney, accountant or banker who renders professional services to a charitable organization or advises a person to make a charitable contribution during the course of rendering professional services to that person shall be deemed, as a result of the professional service or advice rendered, to be a fund raising counsel.

"Independent paid fund raiser" means any person, including, but not limited to, any assignee, subcontractor, independent contractor or successor in interest, who for compensation performs for or on behalf of a charitable organization any service in connection with which contributions are or will be solicited in this State by that compensated person or by any compensated person he employs, procures, or engages, directly or indirectly to solicit contributions. A bona fide salaried officer, employee, or volunteer of a charitable organization shall not be deemed to be an independent paid fund raiser. No attorney, accountant or banker who advises a person to make a charitable contribution during the course of rendering professional services to that person shall be deemed, as a result of that advice, to be an independent paid fund raiser.

"Local unit" means a charitable organization that is affiliated with a parent organization under terms specified in the parent organization's charter, articles of organization, agreement of association, instrument of trust, constitution or other organizational instrument or bylaws.

"Membership" means a relationship which entitles a person to the privileges, professional standing, honors or other direct benefit of the organization and either the right to vote or elect officers, or hold office in the organization. Membership shall not include any relationship granted solely upon making a contribution as a result of a solicitation.

"Parent organization" means a charitable organization which charters or affiliates local units under terms specified in the charitable organization's charter, articles of organization, agreement of association, instrument of trust, constitution or other organizational instrument or bylaws.

"Person" means an individual, corporation, association, partnership, trust, foundation or any other entity, however established within or without this State.

"Registrant" means any person who has filed a registration statement with the Attorney General required by this act.

"Registration statement" means an initial registration, renewal, financial report, or any other document or report required pursuant to section 6, 7, 8, 10 or 11 of this act to be filed with the Attorney General.

"Secretary of State" means the Secretary of State of the State of New Jersey.

"Solicitation" or "solicit" means the request, directly or indirectly, for money, credit, property, financial assistance, or other thing of any kind or value which will be used for a charitable purpose or benefit a charitable organization. Solicitation shall include, but not be limited to, the following methods of requesting or securing money, credit, property, financial assistance or other thing of value:

(1)Any oral or written request;

(2)The making of any announcement in the press, over the radio or television, by telephone, through the mail or any other media concerning an appeal or campaign by or for any charitable organization or purpose;

(3)The distribution, circulation, posting or publishing of any handbill, written advertisement or other publication which directly or by implication seeks to obtain a contribution;

(4)The offer of, attempt to sell, or sale of any advertising space, book, card, tag, coupon, device, magazine, membership, merchandise, subscription, flower, ticket, candy, cookies or other tangible item in connection with which any appeal is made for any charitable organization or purpose, or where the name of any charitable organization is used or referred to in any appeal as an inducement or reason for making any sale, or where any statement is made that the whole or any part of the proceeds from the sale will be used for any charitable purpose or benefit any charitable organization;

(5)The use or employment of canisters, cards, receptacles or similar devices for the collection of money or other thing of value in connection with which any appeal is made for any charitable organization or purpose.

A solicitation shall take place whether or not the person making the solicitation receives any contribution, except that a charitable organization's use of its own name in any communication shall not alone be sufficient to constitute a solicitation.

"Solicitor" means any individual who attempts to solicit or solicits contributions for compensation. A bona fide salaried officer, employee, or volunteer of a charitable organization shall not be deemed to be a solicitor.

L.1994,c.16,s.3; amended 2005, c.283, s.1.



Section 45:17A-21 - Duties Of Attorney General

45:17A-21. Duties of Attorney General
4. The Attorney General shall:



a. Administer and enforce the provisions of this act;



b. Propose and adopt rules pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act;

c. Conduct hearings pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) including the authority to administer oaths to witnesses, and shall have the power to issue subpoenas for the compulsory attendance of witnesses and the production of pertinent documents, books, records, accounts, computer data, papers, or records;

d. Prosecute proceedings before any court of competent jurisdiction for the enforcement of the provisions of this act;

e. Keep a record of the names and addresses of all registered charitable organizations, fund raising counsels, independent paid fund raisers, and solicitors;

f. Prescribe the fees for all registration statements, and other filings required by this act and set all bonding amounts as necessary in accordance with the provisions of this act. All fees shall be prescribed pursuant to the "Administrative Procedure Act, "P.L.1968, c.410 (C.52:14B-1 et seq.);

g. Publish and disseminate information concerning charities to the public;



h. Examine each contract, registration statement and supporting document, if any, and determine whether they satisfy the requirements of this act;

i. Perform any other functions and duties which may be necessary to carry out the provisions of this act.

L.1994,c.16,s.4.



Section 45:17A-22 - Review Of Registration Statement.

45:17A-22 Review of registration statement.

5.If the Attorney General determines that the registration or contract requirements established by this act are not satisfied, the Attorney General shall notify the filing party or registrant within 10 business days of receipt of the registration or contract. If notification is not sent within 10 business days: (1) a registration statement is accepted; or (2) performance may begin on a contract. Within 10 business days after receipt of a notification that the requirements have not been satisfied, the charitable organization, fund raising counsel, independent paid fund raiser, commercial co-venturer or solicitor, as appropriate, may satisfy the requirements or request a hearing pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Acceptance of a registration or performance of a contract pursuant to this section shall not foreclose the Attorney General from denying an application, enforcing the registration or contract requirements established by P.L.1994, c.16 (C.45:17A-18 et seq.) and the rules adopted pursuant thereto, or taking other appropriate action.

L.1994,c.16,s.5; amended 2005, c.283, s.2.



Section 45:17A-23 - Filing Of Registration Statement, Fees

45:17A-23. Filing of registration statement, fees
6. a. A charitable organization, unless exempted from registration requirements pursuant to section 9 of this act, shall file a registration statement with the Attorney General on forms prescribed by the Attorney General.

b. It shall be unlawful for any charitable organization to solicit contributions or have contributions solicited in its behalf before the Attorney General has been given the opportunity to review the registration statement pursuant to section 5 of this act. A renewal statement must be filed annually within six months after the close of the charitable organization's fiscal year. For good cause shown, the Attorney General may extend the time for the annual filing of the renewal statement and financial report for a period not to exceed 180 days, during which time the previous registration shall remain in effect. The request for an extension shall be in writing and received by the Attorney General before the filing deadline.

c. All registration statements shall be signed by two authorized officers, including the chief fiscal officer of the organization, who shall certify that information contained in the registration statements is correct.

d. The Attorney General shall prescribe all fees for the filing of all registration statements according to the provisions of this act. The fees for the filing of registration statements by charitable organizations may be graduated based upon the amount of contributions received during the previous fiscal year. A parent organization filing on behalf of one or more local units shall pay a single annual registration fee for itself and a fee for each local unit included in the registration statement.

L.1994,c.16,s.6.



Section 45:17A-24 - Long Form Registration Statement.

45:17A-24 Long form registration statement.

7. a. Every charitable organization operating or soliciting within this State, except for those provided for in section 8 of this act or exempt pursuant to section 9 of this act, shall file a long form registration statement with the Attorney General.

b.The long form shall contain the following:

(1)The name of the organization and any other name or names under which it intends to solicit contributions and the purposes for which it was organized;

(2)The name, street address and telephone number of each officer, director and trustee and each principal salaried executive staff employee and whether the person has been adjudged liable in an administrative or civil action, or convicted in a criminal action, involving theft, fraud or deceptive business practices. For the purposes of this paragraph:

(a)a plea of guilty, non vult, nolo contendere or any similar disposition of alleged criminal activity shall be deemed a conviction;

(b)"each principal salaried executive staff employee" shall be limited to no more than the five most highly compensated employees in the organization; and

(c)a judgment of liability in an administrative or civil action shall include, but not be limited to, any finding or admission that the officer, director, trustee or principal salaried executive staff employee engaged in an unlawful practice or practices related to the solicitation of contributions or the administration of charitable assets, regardless of whether that finding was made in the context of an injunction, a proceeding resulting in the denial, suspension or revocation of an organization's registration, consented to in an assurance of voluntary compliance or any similar order or legal agreement with any state or federal agency.

(3)A copy of the most recent Internal Revenue Service Form 990 and Schedule A (990) for every registrant if the organization filed these forms;

(4)A clear description of the specific programs and charitable purpose for which contributions will be used and a statement whether such programs are planned or are in existence;

(5)A statement disclosing pertinent information concerning whether any of the organization's officers, directors, trustees or principal salaried executive staff employees as defined in subparagraph (b) of paragraph (2) of subsection b. of this section:

(a)Are related by blood, marriage or adoption to each other or to any officers, agents or employees of any fund raising counsel or independent paid fund raiser under contract to the organization, or are related by blood, marriage or adoption to any chief executive employee, any other employee of the organization with a direct financial interest in the transaction, or any partner, proprietor, director, officer, trustee, or to any shareholder of the organization with more than a two percent interest of any supplier or vendor providing goods or services to the organization and, if so, the name and business and home address and telephone number of each related party; or

(b)Have a financial interest in any activity engaged in by a fund raising counsel or independent paid fund raiser under contract to the organization or any supplier or vendor providing goods or services to the organization and, if so, the name and business address and telephone number of each interested party.

(6)The amount of any grant or financial assistance from any agency of government in its preceding fiscal year;

(7)A statement setting forth the place where and the date when the organization was legally established and the form of the organization;

(8)The principal street address and telephone number of the organization and the address and telephone number of each office in this State. If the organization does not maintain an office in this State, the name and address of the individual having custody of its financial records pertaining to operations or solicitations in this State shall be disclosed;

(9)The name, street address and telephone number of each affiliate which shares in the contributions or other revenue raised in this State;

(10) The date when the organization's fiscal year ends;

(11) A statement whether:

(a)The organization is authorized by any other state to solicit contributions and, if so, a listing of the states in which authorization has been obtained;

(b)The organization is or has ever been enjoined in any jurisdiction from soliciting contributions or has been found to have engaged in unlawful practices in the solicitation of contributions or the administration of charitable assets;

(c)The organization's registration has been denied, suspended or revoked by any jurisdiction, together with the reasons for that denial, suspension or revocation; and

(d)The organization has voluntarily entered into an assurance of voluntary compliance agreement or any similar order or legal agreement with any jurisdiction or federal agency or officer;

(12) Whether the organization intends to solicit contributions from the general public; and

(13) Any other information as may be prescribed by rules adopted by the Attorney General. In prescribing the requirements of the long form, the Attorney General shall permit a charitable organization to incorporate by reference any information reported by the organization on its Service Form 990 and Schedule A (990).

c.With initial registration only, every charitable organization required to file a long form registration shall also file a copy of the organization's charter, articles of organization, agreement of association, instrument of trust, constitution or other organizational instrument and bylaws, and a statement setting forth the organization's tax exempt status with copies of federal or state tax exemption determination or exemption ruling letters; provided that any changes in the accuracy of this information shall be reported to the Attorney General pursuant to subsection e. of section 14 of this act.

d. (1) Every charitable organization required to file a long form registration shall file an annual financial report with the Attorney General. The annual financial report shall include: a balance sheet; a statement of support revenue, expenses and changes in fund balance; a statement of functional expenses at least divided into program, management, general, and fund raising; and such other information as the Attorney General shall by rule require.

(2)The annual financial report of every charitable organization which received gross revenue in excess of $250,000, or any greater amount that the Attorney General may prescribe by regulation during its most recently completed fiscal year shall be accompanied by: (a) a financial statement prepared in accordance with generally accepted accounting principles or other comprehensive basis of accounting approved for use by the Attorney General by regulation which has been audited in accordance with generally accepted auditing standards by an independent certified public accountant; and (b) any management letters prepared by the auditor in connection with the audit commenting on the internal accounting controls or management practices of the organization.

The annual financial reports of all organizations receiving more than $25,000 but less than $250,000, or any greater amount that the Attorney General may prescribe by regulation shall be certified by the organization's president or other authorized officer of the organization's governing board and at the request of the Attorney General, the organization shall submit: (a) a financial statement prepared in accordance with generally accepted accounting principles or other comprehensive basis of accounting approved for use by the Attorney General by regulation which has been audited in accordance with generally accepted auditing standards by an independent certified public accountant; and (b) any management letters prepared by the auditor in connection with the audit commenting on the internal accounting controls or management practices of the organization.

(3)The Attorney General may accept a copy of a current financial report previously prepared by a charitable organization for another state agency or officer in compliance with the laws of that state, provided that the report filed with the other state agency or officer shall be substantially similar in content to the report required by this subsection.

(4)An independent member agency of a federated fund raising organization shall independently comply with the provisions of this subsection.

e.In order to register its qualified local units pursuant to subsection d. of section 9 of this act, a parent organization registered pursuant to this section shall include with its initial registration and annual renewal statement a separate statement that provides the following:

(1)The name, principal street address, and phone number of all local units within this State that it is registering;

(2)The amount of gross contributions received by each such unit and the purpose or purposes for which these funds were raised in the preceding fiscal year; and

(3)A statement asserting that each such local unit has provided the parent organization with a written statement reporting the information included on its behalf and asserting that the local unit meets all of the requirements of subsection d. of section 9 of this act.

f.Any management letters prepared by the auditor in connection with the audit commenting on the internal accounting controls or management practices of the organization submitted pursuant to paragraph (2) of subsection d. of this section shall not be considered a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.), shall not be made available for public inspection nor used for a purpose inconsistent with P.L.1994, c.16 (C.45:17A-18 et seq.), and shall be removed from the record in the custody of the Attorney General at such time that such information is no longer necessary for the enforcement of that act. The records required pursuant to this section shall be maintained for a period of at least three years after the end of the period of time to which they relate.

L.1994,c.16,s.7; amended 2005, c.283, s.3.



Section 45:17A-25 - Short Form Registration.

45:17A-25 Short form registration.

8. a. The following charitable organizations shall be required to file a short form registration on forms prescribed by the Attorney General:

(1)Charitable organizations or organizations engaging in a charitable fund raising campaign which do not receive gross contributions in excess of $25,000 during a fiscal year, if all of their functions including fund raising activities are carried on by volunteers, members, officers or persons who are not compensated for soliciting contributions; except that, if the gross contributions, whether or not all is received by any charitable organization during any fiscal year, are in excess of $25,000 it shall, within 30 days after the date on which it shall have received the contributions, register with and report to the Attorney General as required by section 7 of this act;

(2)Fraternal, patriotic, social or alumni organizations, historical societies, and similar organizations organized under the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes, when solicitation of contributions is confined to their membership and solicitation is performed by members of that organization;

(3)Persons requesting any contributions for the relief of any individual, specified by name at the time of the solicitation, if all of the contributions collected, without any deductions whatsoever, are turned over to the named beneficiary;

(4)Any local post, camp, chapter or similarly designated element, or a county unit of that element, of a bona fide veterans' organization which issues charters to the local elements throughout this State, or to any veterans' organization chartered under federal law or to any service foundation of such an organization recognized in its bylaws.

b.The short form shall contain the following:

(1)Name and street address of the organization;

(2)The name of any independent paid fund raiser, fund raising counsel or commercial co-venturer the charitable organization has engaged;

(3)The purpose for which the charitable organization is organized;

(4)The purposes for which the funds are raised;

(5)The tax status of the charitable organization;

(6)The reason the organization is eligible to file a short form registration;

(7)A copy of the organization's most recent Internal Revenue Service Form 990 and Schedule (A) 990 if the organization filed these forms;

(8)The name, street address and telephone number of each officer, director and trustee and each principal salaried executive staff employee and whether the person has been adjudged liable in an administrative or civil action, or convicted in a criminal action, involving theft, fraud or deceptive business practices. For the purposes of this paragraph:

(a)a plea of guilty, non vult, nolo contendere or any similar disposition of alleged criminal activity shall be deemed a conviction;

(b)"each principal salaried executive staff employee" shall be limited to no more than the five most highly compensated employees in the organization; and

(c)a judgment of liability in an administrative or civil action shall include, but not be limited to, any finding or admission that the officer, director, trustee or principal salaried executive staff employee engaged in an unlawful practice or practices related to the solicitation of contributions or the administration of charitable assets, regardless of whether that finding was made in the context of an injunction, a proceeding resulting in the denial, suspension or revocation of an organization's registration, consented to in an assurance of voluntary compliance or any similar order or legal agreement with any state or federal agency.

(9)A statement whether:

(a)The organization is authorized by any other state to solicit contributions and, if so, a listing of the states in which authorization has been obtained;

(b)The organization is or has ever been enjoined in any jurisdiction from soliciting contributions or has been found to have engaged in unlawful practices in the solicitation of contributions or the administration of charitable assets;

(c)The organization's registration has been denied, suspended or revoked by any jurisdiction, together with the reasons for that denial, suspension or revocation; and

(d)The organization has voluntarily entered into an assurance of voluntary compliance agreement or any similar order or legal agreement with any jurisdiction or federal agency or officer; and

(10) Any other information as may be prescribed by rules adopted by the Attorney General.

c.In order to register its qualified local units pursuant to subsection d. of section 9 of this act, a parent organization registered pursuant to this section shall include with its initial registration, a copy of the parent organization's charter, articles of organization, agreement of association, instrument of trust, constitution or other organizational instrument and bylaws, and shall include with its initial registration and annual renewal statement a separate statement that provides the following:

(1)The name, principal street address, and phone number of all local units within this State that it is registering;

(2)The amount of gross contributions received by each such unit and the purpose or purposes for which these funds were raised in the preceding fiscal year;

(3)A statement asserting that each such local unit has provided the parent organization with a written statement reporting the information included on its behalf and asserting that the local unit meets all of the requirements of subsection d. of section 9 of this act.

d.Nothing in subsection c. of this section shall be construed to require a parent organization to register any or all of its local units.

L.1994,c.16,s.8; amended 2005, c.283, s.4.



Section 45:17A-26 - Exemptions From Registration Requirements.

45:17A-26 Exemptions from registration requirements.

9. a. The registration requirements of this act shall not apply to any religious corporation, trust, foundation, association or organization incorporated under the provisions of Title 15 or 16 of the Revised Statutes or Title 15A of the New Jersey Statutes or established for religious purposes. Any agency or organization incorporated or established for charitable purposes and engaged in effectuating one or more charitable purposes, which is affiliated with, operated by, or supervised or controlled by a corporation, trust, foundation, association, or organization incorporated or established for religious purposes, or any other religious agency or organization shall also be exempt.

b.The registration requirements of this act shall not apply to any educational institution, the curriculums of which in whole or in part are registered or approved by the State Department of Education or the New Jersey Commission on Higher Education, either directly or by acceptance of accreditation by an accredited body recognized by these departments; an educational institution confining its solicitation of contributions to its student body, alumni, faculty and trustees, and their families; or a library registered by the State Department of Education, provided that the annual financial report of that institution or library shall be filed with the State Department of Education where it shall be open for public inspection.

c.The registration requirements of P.L.1994, c.16 (C.45:17A-18 et seq.) shall not apply to any charitable organization or organizations engaging in a charitable fund raising campaign which do not receive gross contributions in excess of $10,000 during a fiscal year, if all of its functions, including fund raising activities, are carried on by volunteers, members, officers or persons who are not compensated for soliciting contributions, except that if the gross contributions, whether or not all is received by any charitable organization during any fiscal year, are in excess of $10,000 the charitable organization shall, within 30 days after the date on which it shall have received the contributions, register with and report to the Attorney General as required by section 7 of P.L.1994, c.16 (C.45:17A-24);

d.A charitable organization that meets all of the following requirements shall be considered registered as required by this act:

(1)The charitable organization is a local unit of a parent organization which is registered pursuant to this act;

(2)The parent organization has provided all information concerning the local unit required by subsection e. of section 7 or subsection c. of section 8 of this act;

(3)All solicitations made by the local unit are made by members of the local unit or volunteers;

(4)The local unit does not employ a fund raising counsel or independent paid fund raiser or utilize paid staff in preparation of materials or records concerning or related to the solicitations; and

(5) (a) The local unit does not receive gross contributions in excess of $25,000 during the fiscal year; or

(b)The local unit is an organization that limits membership to persons who are or formerly were employed as officers statutorily authorized to enforce the criminal laws of this State.

e.Nothing in subsection d. of this section shall be construed to require a parent organization to register any or all of its local units.

L.1994,c.16,s.9; amended 2005, c.283, s.5.



Section 45:17A-27 - Registration Of Fund Raising Counsel, Independent Paid Fund Raiser.

45:17A-27 Registration of fund raising counsel, independent paid fund raiser.

10. a. It shall be unlawful for any person to act as a fund raising counsel or independent paid fund raiser unless registered annually with the Attorney General. Registration statements shall be on forms prescribed by the Attorney General. A registration statement shall be signed and sworn to by the principal officer of the fund raising counsel or independent paid fund raiser and shall contain information as prescribed by rules adopted by the Attorney General.

b.The registration statements shall be accompanied by a fee prescribed pursuant to the provisions of this act, except that a fund raising counsel or independent paid fund raiser which is a partnership or corporation which registers shall pay a single fee. Each registration shall expire on June 30.

c.The Attorney General shall examine the initial registration statement and supporting documents filed by a fund raising counsel or independent paid fund raiser pursuant to section 5 of this act.

d.The relationship between a charitable organization and a fund raising counsel or independent paid fund raiser shall be set forth in a written contract. The relationship between a fund raising counsel or independent paid fund raiser and any other fund raising counsel or independent paid fund raiser shall be set forth in a written contract. The fund raising counsel or independent paid fund raiser shall file a copy of all such contracts with the Attorney General at least 10 business days prior to the performance by the fund raising counsel or independent paid fund raiser of any service within this State. It shall be unlawful for any solicitation pursuant to any contract to begin before the Attorney General has reviewed the contract pursuant to section 5 of this act. All such contracts shall be signed by two authorized officials of the charitable organization, one of whom must be a member of the organization's governing body, and the authorized contracting officer for the fund raising counsel or independent paid fund raiser. Performance of any contract filed for review shall not foreclose the Attorney General from enforcing the contract requirements established by P.L.1994, c.16 (C.45:17A-18 et seq.) and the rules adopted pursuant thereto or taking other appropriate action. For the purposes of this subsection, the term "relationship" shall include, but not be limited to, any contract, agreement, assignment or arrangement or any other obligation relating to the solicitation of contributions.

e.All contracts for a fund raising counsel or independent paid fund raiser either of whom at any time has or intends to have custody, control, possession or access to a charitable organization's solicited contributions, shall contain the following:

(1)A statement of the respective obligations of the fund raising counsel, the independent paid fund raiser, and the charitable organization;

(2)A clear statement of the fees or rate which will be paid to the fund raising counsel or independent paid fund raiser;

(3)The projected commencement and termination dates of the solicitation campaign;

(4)A statement as to whether the fund raising counsel or independent paid fund raiser will have custody, control or access to contributions;

(5)A statement as to the guaranteed minimum percentage of the gross receipts from contributions which will be remitted to the charitable organization, if any, or if the solicitation involves the sale of goods, services or tickets to a fund raising event, the percentage of the purchase price which will be remitted to the charitable organization, if any. Any stated percentage shall exclude any amount which the charitable organization is to pay as fund raising costs;

(6)A statement of the percentage of the gross revenue from which the independent paid fund raiser will be compensated and the fixed fee or rate at which the fund raising counsel will be compensated. If the compensation of the independent paid fund raiser is not contingent upon the number of contributions or the amount of revenue received, its compensation shall be expressed as a reasonable estimate of the percentage of the gross revenue, and the contract shall clearly disclose the assumptions upon which the estimate is based. If the compensation of the fund raising counsel is calculated on the basis of a rate and time, the statement shall include a reasonable estimate of the total fee and the contract shall clearly disclose the assumptions upon which the estimate is based. With respect to any such contract, the stated assumptions shall be based upon all of the relevant facts known to the fund raising counsel or independent paid fund raiser regarding the solicitation to be conducted by the independent paid fund raiser;

(7)The bank and branch where all moneys will be deposited, each account number and, for each account, all authorized signatories for withdrawals; and

(8)Any other information as may be prescribed by the Attorney General.

f.A fund raising counsel or independent paid fund raiser, either of whom at any time has or intends to have custody, control, possession or access to a charitable organization's solicited contributions, shall, if requested by the Attorney General, make available the following information:

(1)Each location and telephone number from which the solicitation is conducted;

(2)The name, home address and telephone number of each person responsible for directing and supervising the conduct of the campaign and whether the person has been adjudged liable in an administrative or civil action or convicted in a criminal action, involving theft, fraud or deceptive business practices. For the purpose of this paragraph:

(a)a plea of guilty, non vult, nolo contendere or any similar disposition of alleged criminal activity shall be deemed a conviction; and

(b)a judgment of liability in an administrative or civil action shall include, but not be limited to, any finding or admission that the person responsible for directing and supervising the conduct of the campaign engaged in an unlawful practice or practices related to the solicitation of contributions or the administration of charitable assets, regardless of whether that finding was made in the context of an injunction, a proceeding resulting in the denial, suspension or revocation of an organization's registration, consented to in an assurance of voluntary compliance or any similar order or legal agreement with any state or federal agency; and

(3)A statement of the charitable purpose for which the solicitation campaign is being conducted.

g.If either a fund raising counsel or independent paid fund raiser at any time has or intends to have custody, control, possession or access to a charitable organization's solicited contributions, that fund raising counsel or independent paid fund raiser shall:

(1)At the time of making application for registration, file with the Attorney General a bond in which it shall be the principal obligor, which shall for the initial application be in the sum of $20,000 and thereafter shall be an amount prescribed by a rule adopted by the Attorney General pursuant to subsection f. of section 4 of this act. The bond shall provide for one or more sureties whose liability in the aggregate shall at least equal that sum. The fund raising counsel or independent paid fund raiser shall maintain the bond in effect during the entire period of registration. The bond shall be payable to the Attorney General for the benefit of any person who may have a cause of action against the principal obligor of the bond for any violation of this act or for the purpose of satisfying any assessment against the principal obligor of the bond for any such violation;

(2)Deposit each contribution collected by the fund raising counsel or independent paid fund raiser, in its entirety and within five days of its receipt, in an account at a bank or other federally insured financial institution. The account shall be in the name of the charitable organization with whom the fund raising counsel or independent paid fund raiser has contracted and the charitable organization shall have sole benefit and control of the account and all withdrawals;

(3)Within 40 days after a solicitation campaign has been completed, or in the case of a campaign lasting more than 12 months, within 40 days of the end of the charitable organization's fiscal year, file with the Attorney General a financial report for the campaign on such forms as the Attorney General may prescribe. Those forms shall include, but not be limited to, gross revenues, an itemization of all expenses incurred and the bank and branch where all moneys are deposited. This report shall be signed and sworn to by two authorized officials, one from the charitable organization and one from the fund raising counsel or independent paid fund raiser; and

(4)Maintain a copy of each advertisement, publication, solicitation or other material used as part of the charitable sales promotion to directly or indirectly induce a contribution.

L.1994,c.16,s.10; amended 2005, c.283, s.6.



Section 45:17A-28 - Registration Of Solicitors.

45:17A-28 Registration of solicitors.

11. a. It shall be unlawful for any person to act as a solicitor of an independent paid fund raiser required to register pursuant to this act unless, prior to that person acting as a solicitor of the independent paid fund raiser, the independent paid fund raiser files registration information including the name, street address, telephone number, and any other information as may be prescribed by the Attorney General, of any such solicitor and files such registration information for that solicitor annually thereafter. Registration statements shall be on forms prescribed by the Attorney General and accompanied by a prescribed fee. The Attorney General shall review the statement pursuant to section 5 of this act and prescribe the fees pursuant to subsection f. of section 4 of this act.

b.It shall be unlawful for any independent paid fund raiser to engage a solicitor to solicit charitable contributions unless the independent paid fund raiser files the solicitor's registration information with the Attorney General pursuant to this section.

L.1994,c.16,s.11; amended 2005, c.283, s.7.



Section 45:17A-29 - Written Contract From Commercial Co-venturer.

45:17A-29 Written contract from commercial co-venturer.

12. a. Every charitable organization which permits a charitable sales promotion to be conducted on its behalf shall obtain a written contract from the commercial co-venturer and shall file a copy of the agreement with the Attorney General at least 10 business days prior to the initiation of that charitable sales promotion. All parties to the contract shall be subject to the provisions of P.L.1994, c.16 (C.45:17A-18 et seq.) and any rules adopted pursuant thereto. Every contract shall contain a provision clearly and conspicuously stating that the parties are subject to this act and any rules adopted pursuant thereto.

b.A charitable organization shall file in writing on forms prescribed by the Attorney General the following information at the conclusion of the charitable sales promotion:

(1)A certification from an officer or principal of the commercial co-venturer attesting to the gross amount of income received by the commercial co-venturer attributable to the charitable sales promotion, solicitation or venture undertaken;

(2)The amount of money or other contribution remitted to the organization covering each event or portion of an extended charitable sales promotion;

(3)A copy of each advertisement, publication, solicitation or other material used as part of the charitable sales promotion to directly or indirectly induce a contribution; and

(4)Any other information as may be required by rules adopted by the Attorney General.

c.All filings pursuant to this section shall be accompanied by a fee prescribed pursuant to the provisions of this act.

d.The commercial co-venturer shall disclose in each advertisement for the charitable sales promotion the dollar amount or percent per unit of goods or services purchased or used that will benefit the charitable organization or purpose. If the actual dollar amount or percent cannot reasonably be determined prior to the final date of the charitable sales promotion, the commercial co-venturer shall disclose an estimated dollar amount or percent. Any such estimate shall be reasonable and shall be based upon all of the relevant facts known to the commercial co-venturer and the charitable organization regarding the charitable sales promotion.

L.1994,c.16,s.12; amended 2005, c,283, s,8.



Section 45:17A-30 - Disclosure Of Information Prior To Solicitation.

45:17A-30 Disclosure of information prior to solicitation.

13. a. Prior to soliciting a contribution, either orally or by written request, except for any in-person solicitation, any independent paid fund raiser, commercial co-venturer, solicitor, or charitable organization shall clearly and conspicuously disclose any information as prescribed by the rules adopted by the Attorney General.

b.In the case of any solicitation campaign conducted orally, whether by telephone or otherwise, except for any in-person solicitation, a written confirmation or receipt or written reminder shall, upon request of the contributor, be sent and shall include a clear and conspicuous disclosure of any information as prescribed by the rules adopted by the Attorney General.

c.Except as otherwise provided in section 14 of this act, registration statements, reports, notices, contracts or agreements between charitable organizations and fund raising counsels or independent paid fund raisers and commercial co-venturers and all other documents and information required to be filed under this act with the Attorney General are public records and shall be open to the general public at such time and under such conditions as the Attorney General may prescribe.

d.In addition to all other requirements imposed by this act, a charitable organization that limits its membership to persons who are or formerly were employed as officers statutorily authorized to enforce the criminal laws of this State or that is a parent organization that includes local units that so limit membership shall:

(1)At least 10 days prior to initiating any solicitation campaign involving multiple solicitations, give written notice describing the nature, purpose and the proposed dates and location of the solicitations to the Attorney General and the county prosecutor of any county in which the solicitations will be made, unless the organization limits its membership to persons who are or were employed by the State, or is a parent organization with local units in more than one county, in which case notice shall be given to the Attorney General who shall notify the appropriate county prosecutors;

(2)Upon request, make any records required by this act available for inspection or provide an audited financial statement of financial records concerning the organization's fund raising activities to the Attorney General.

e.In addition to all other requirements imposed by P.L.1994, c.16 (C.45:17A-18 et seq.), any charitable organization that is or holds itself out to be soliciting contributions through the use of any name, symbol or statement which implies or that would lead a reasonable person to believe that the charitable organization is in any way affiliated with, related to, recognized by, or organized for the benefit of emergency service employees, officers statutorily authorized to enforce the criminal laws of this State or a governmental agency shall disclose to the potential contributor the nature of the affiliation, relationship, recognition or organization, if any, or shall expressly state that no affiliation, relationship, recognition or organization exists between the charitable organization and emergency service employees, officers statutorily authorized to enforce the criminal laws of this State or governmental agency, as the case may be.

L.1994,c.16,s.13; amended 2005, c,283, s.9.



Section 45:17A-30.1 - Caller Identification Blocking Technology, Use By Solicitors, Prohibited.

45:17A-30.1 Caller identification blocking technology, use by solicitors, prohibited.

13. Any person soliciting contributions shall not be permitted to use technology that blocks caller identification telephone systems used by any person in this State.

L.2005,c.283,s.13.



Section 45:17A-31 - Complete, Accurate Records Required

45:17A-31. Complete, accurate records required
14. a. Every charitable organization, unless exempted pursuant to subsection a. or b. of section 9 of this act, and every fund raising counsel, independent paid fund raiser and commercial co-venturer subject to the provisions of this act shall keep complete and accurate records of its activities in this State as may be required by this act, in such form as will enable them to accurately provide the information required by this act or regulations promulgated under the authority of this act. The records shall be made available upon demand by the Attorney General. Where such records include the names, addresses and telephone numbers of contributors and amounts contributed by them and home addresses and home telephone numbers of any of the organization's officers, directors, trustees, employees or vendors required to provide such information pursuant to paragraph (5) of subsection b. of section 7 of this act, this information shall not be considered a matter of public record and shall not be made available for public inspection, shall not be used for a purpose inconsistent with this act, and shall be removed from the record in the custody of the Attorney General at such time that such information is no longer necessary for the enforcement of this act. The records shall be maintained for a period of at least three years after the end of the period of time to which they relate.

b. In addition to subsection a. of this section, every fund raising counsel or independent paid fund raiser subject to subsection g. of section 10 of this act shall maintain during each solicitation campaign and for not less than three years after its completion, the following records:

(1) A record of all contributions, including the name and address of each contributor and the date and amount of the contribution, except that record keeping with regard to donations of goods and personal property shall be limited to the dollar value received by or accruing to the charitable organization and shall be determined by regulation;

(2) The name, location and account number of each bank or other financial institution in which the fund raising counsel or independent paid fund raiser has deposited revenue from the solicitation campaign; and

(3) Any other information as may be prescribed by rules adopted by the Attorney General.

c. In addition to subsections a. and b. of this section, a fund raising counsel or independent paid fund raiser subject to subsection g. of section 10 of this act shall also maintain during each solicitation campaign, and for not less than three years after the completion of such campaign, the following records, which shall be available for inspection upon demand by the Attorney General:

(1) The name, home address and telephone number of each employee, solicitor or other person involved in the solicitation;

(2) Records of all revenue received and expenses incurred in the course of the solicitation campaign; and

(3) Records of the name, address and telephone number of each contributor donating tickets and the number of tickets donated, and of the name, address and telephone number of each organization receiving donated tickets for use by others, including the number of tickets for use by others, if an independent paid fund raiser sells tickets to an event and represents that tickets will be donated for use by another.

d. A fund raising counsel or independent paid fund raiser who performs services for a charitable organization exempt pursuant to section 9 of this act shall nonetheless be subject to the requirements of this section.

e. Any material change in any information filed with the Attorney General pursuant to this act shall be reported in writing to the Attorney General within 10 business days of the change.

L.1994,c.16,s.14.



Section 45:17A-32 - Statements Required To Be Truthful; Coercion Prohibited; Unlawful Acts; Practices.

45:17A-32 Statements required to be truthful; coercion prohibited; unlawful acts; practices.

15. a. Any statement, whether oral or written, made by a charitable organization, or on behalf of a charitable organization by persons including, but not limited to commercial co-venturers, fund raising counsels, independent paid fund raisers or solicitors shall be truthful.

b.A charitable organization shall establish and exercise control over fund raising activities conducted for its benefit, including approval of all written contracts and agreements, and shall assure that fund raising activities are conducted without coercion.

c.The following acts and practices are declared unlawful as applied to the planning, conduct, or execution of any solicitation or charitable sales promotion:

(1)To misrepresent the purpose or nature of the charitable institution or the purpose or beneficiary of a solicitation; to solicit contributions for a purpose other than the charitable purpose expressed in the statement of the charitable organization or expend contributions in a manner inconsistent with that purpose, or to fail to disclose any material fact. A misrepresentation may be accomplished by words or conduct;

(2)To violate or fail to comply with any of the applicable provisions of this act or the rules adopted under authority of this act;

(3)To violate or fail to comply with any of the applicable provisions of the consumer fraud law, P.L.1960, c.39 (C.56:8-1 et seq.) or the regulations adopted pursuant to that act;

(4)To utilize a name, symbol or statement so closely related or similar to that used by another charitable organization and registered by that organization with the United States Patent and Trademark Office or registered pursuant to R.S.56:2-1 et seq. that its use would tend to confuse or mislead a solicited person or to solicit contributions in a manner or through representations that falsely imply or are likely to create the mistaken belief that the contributions are solicited by or on behalf of another charitable organization;

(5)To utilize or exploit registration so as to lead any person to believe that registration constitutes or implies an endorsement or approval by the State;

(6)To distribute any form of membership badges, shields, courtesy cards or cards of a similar nature identifying the organization in connection with or in any manner related to the solicitation of funds or contributions for or on behalf of the organization in the case of any charitable organization that limits its membership to persons who are or formerly were employed as officers statutorily authorized to enforce the criminal laws of this State or that is a parent organization that includes local units that so limit membership;

(7)To utilize information, statements or communications that, although literally true, are presented in a manner that has the capacity to mislead the average consumer;

(8)To utilize a name, symbol or statement so closely related or similar to that used by any organization that is affiliated with, related to, recognized by or organized for the benefit of emergency service employees, officers statutorily authorized to enforce the criminal laws of this State, or a governmental agency in such a way that its use would tend to confuse or mislead a solicited person or to create the erroneous belief that the contributions are solicited by or on behalf of an organization affiliated with, related to, recognized by or organized for the benefit of emergency service employees, officers statutorily authorized to enforce the criminal laws of this State, or a governmental agency;

(9)To utilize a name, symbol or statement that misrepresents the geographic origin or location of a charitable organization or its intended beneficiaries; and

(10) To engage in other unlawful acts and practices as may be determined by rules adopted by the Attorney General.

d.It shall be unlawful for any charitable organization, fund raising counsel, independent paid fund raiser or commercial co-venturer to enter into any contract with any person who is required to have registered and failed to do so.

e.It shall be unlawful for any person to represent that tickets to events will be donated by another, unless the following requirements have been met:

(1)The fund raising counsel or independent paid fund raiser shall obtain commitments, in writing and notarized, from charitable organizations stating that they will accept donated tickets and specifying the number of tickets they are willing to accept and for which they are able to provide transportation; copies of such written commitments shall be filed with the Attorney General;

(2)The independent paid fund raiser has taken measures to prevent solicitation of contributions for donated tickets in excess of the number of ticket commitments received from charitable organizations; and

(3)The number of tickets sold will not be greater than the number of seats available at the facility for each event or performance.

L.1994,c.16,s.15; amended 1998, c.123; 2005, c.283, s.10.



Section 45:17A-33 - Attorney General, Designee Constituted Agency Head; Violations, Penalties.

45:17A-33 Attorney General, designee constituted agency head; violations, penalties.

16. a. For purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Attorney General or his designee shall constitute the agency head and have the final decision making power.

b.After notice and an opportunity for a hearing, the Attorney General may revoke, or suspend any registration upon a finding that the registrant or any officer, director, trustee or principal salaried executive staff employee of a registrant or any other person subject to the provisions of P.L.1994, c.16 (C.45:17A-18 et seq.):

(1)Has filed a registration statement containing false or misleading facts or omitting material facts;

(2)Has violated or failed to comply with any of the provisions of this act or the rules adopted under authority of this act;

(3)Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise or false pretense;

(4)Has been convicted of any criminal offense committed in connection with the performance of activities regulated under this act or any criminal offense involving untruthfulness or dishonesty or any criminal offense relating adversely to the registrant's fitness to perform activities regulated by this act. For the purposes of this paragraph, a plea of guilty, non vult, nolo contendere or any other similar disposition of alleged criminal activity shall be deemed a conviction;

(5)Has had the authority to engage in charitable activities denied, revoked or suspended by New Jersey or any other state or jurisdiction;

(6)Has been adjudged liable in an administrative or civil proceeding involving theft, fraud or deceptive business practices including, but not limited to, any finding of unlawful practice or practices related to the solicitation of contributions or the administration of charitable assets, regardless of whether that finding was made in the context of an injunction, a proceeding resulting in penalties, consented to in an assurance of voluntary compliance or any similar order or legal agreement with any state or federal agency;

(7)Has engaged in other forms of misconduct as may be determined by rules adopted by the Attorney General.

c.Whenever it shall appear to the Attorney General that a person has engaged in, is engaging in, or is about to engage in, any act or practice declared unlawful by this act, or when the Attorney General determines it to be in the public interest to inquire whether a violation may exist, the Attorney General may:

(1)Require any person to file, on a form to be prescribed by the Attorney General, a statement or report in writing under oath, or otherwise, concerning any relevant and material information in connection with an act or practice subject to this act;

(2)Examine under oath any person in connection with any act or practice subject to this act;

(3)Inspect any location from which the activity regulated by this act is conducted;

(4)Examine any goods, ware or items used in the rendering of any of the services contained in this act;

(5)Require an audited financial statement of the financial records of the organization or person registered, exempted or required to be registered under this act, prepared in accordance with generally accepted accounting principles or other comprehensive basis of accounting approved for use by the Attorney General by regulation which has been audited in accordance with generally accepted auditing standards by an independent certified public accountant and any management letters prepared by the auditor in connection with the audit commenting on the internal accounting controls or management practices of the organization;

(6)Examine any book, document, account, computer data, literature, publication or paper maintained by or for any organization or person registered, exempted or required to be registered under this act, in the course of engaging in the activities regulated by this act;

(7)Apply to Superior Court for an order to impound any record, book, document, account, computer data, literature, publication, paper, goods, ware, or item used or maintained by any organization or person registered, exempted or required to be registered under this act in the regular course of engaging in the activities regulated by this act or rules adopted under this act;

(8)In order to accomplish the objectives of this act, or the rules adopted under this act, hold investigative hearings as necessary and issue subpoenas to compel the attendance of any person or the production of books, records, computer data, literature, publication or papers at any investigative hearing or inquiry.

d.Any person who engages in any conduct or an act in violation of any provision of this act and who has not previously violated this act shall, in addition to any other relief authorized by this or any other law, be liable for a civil penalty of not more than $10,000 for the first violation of this act.

For a second violation of this act, or if a person is found liable for more than one violation of this act within a single proceeding, the liability for the second violation shall not exceed a civil penalty in the amount of $20,000.

For a third violation of this act, or if a person is found liable for more than two violations of this act within a single proceeding, the liability for a third or any succeeding violation shall not exceed a civil penalty in the amount of $20,000 for each additional violation.

In lieu of an administrative proceeding or an action in the Superior Court, the Attorney General may bring an action for the collection or enforcement of civil penalties for the violation of any provision of this act. The action may be brought in a summary manner, pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) and the Rules Governing the Courts of the State of New Jersey governing actions for the collection of civil penalties, in the Municipal Court or Special Civil Part of the Law Division of the Superior Court in the municipality or county where the offense occurred. Process in the action may be by summons or warrant. If the defendant in the action fails to answer the action, the court shall, upon finding that an unlawful act or practice has been committed by the defendant, issue a warrant for the defendant's arrest in order to bring the person before the court to satisfy the civil penalties imposed.

In an action commenced pursuant to this section, the court may order restored to any person in interest any moneys or property acquired by means of an unlawful act or practice. An action alleging the unregistered practice of the activities regulated by this act may be brought pursuant to this section or, where injunctive relief is sought, by an action commenced in the Superior Court. In an action brought pursuant to this act, the Attorney General or the court may order the payment of attorney's fees and costs for the use of the State.

e.Whenever it shall appear to the Attorney General that a violation of this act has occurred, is occurring, or will occur, the Attorney General, in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in the Superior Court an injunction prohibiting the act or practice. In the proceeding the court may assess a civil penalty in accordance with the provisions of this act, order restoration to any person in interest of any moneys or property, real or personal, acquired by means of an unlawful act or practice and may enter any orders necessary to prevent the performance of an unlawful practice in the future and to remedy fully any past unlawful activity.

f.Upon the failure of any person to comply within 10 days after service of any order of the Attorney General directing payment of penalties, attorney's fees, costs or restoration of moneys or property as authorized by this act, the Attorney General may issue a certificate to the Clerk of the Superior Court that the person is indebted to the State for the payment. A copy of the certificate shall be served upon the person against whom the order was entered. The clerk shall immediately enter upon the record of docketed judgments the name of the person so indebted and of the State, a designation of the statute under which each payment was directed, the amount of each payment, a listing of property ordered restored, and the date of the certification. The entry shall have the same force and effect as the entry of a docketed judgment in the Superior Court and the Attorney General shall have all rights and remedies of a judgment creditor, in addition to exercising any other available remedies.

g.If a person fails or refuses to file any statement or report, or fails or refuses to grant access to premises from which activities regulated by this act are conducted in any lawfully conducted investigative matter, or fails to obey a subpoena issued pursuant to this act, the Attorney General may apply to the Superior Court and obtain an order:

(1)Adjudging that person in contempt of court and assessing civil penalties in accordance with the amounts prescribed by this act;

(2)Enjoining the conduct of any practice in violation of this act; or

(3)Granting other relief as required.

h.If a person who refuses to testify or produce any computer data, book, paper, or document in any proceeding under this act for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him, or convict him of a crime, is directed to testify or to produce the computer data, book, paper, or document by the Attorney General, he shall comply with the direction.

A person who is entitled by law to and does assert a privilege, and who complies with the direction of the Attorney General, shall not thereafter be prosecuted or subject to any penalty or forfeiture in any criminal proceeding which arises out of and relates to the subject matter of the proceeding. No person so testifying shall be exempt from prosecution or punishment for perjury or false swearing committed by him in giving the testimony or from any civil or administrative action arising from the testimony.

i.In addition or as an alternative to revocation or suspension of a registration, the Attorney General may, after affording an opportunity to be heard and finding a violation of this act:

(1)Assess civil penalties in accordance with this act;

(2)Direct that any person cease and desist from any act or practice in violation of this act or take necessary affirmative corrective action with regard to any unlawful act or practice;

(3)Order any person to restore to any person aggrieved by an unlawful act or practice any money or property, real or personal, acquired by means of any unlawful act or practice, except that the Attorney General shall not order restoration in a dollar amount greater than those moneys received by the registrant or his agent or any other person violating this act;

(4)Order the payment of attorney's fees and costs for the use of the State; or

(5)Authorize the release of sums from any bond maintained pursuant to this act in satisfaction of assessments.

j.Whenever a person engages in any act or practice in violation of this act the Attorney General may, after notice and opportunity to be heard and upon a finding that the act or practice has occurred, enter an order:

(1)Directing the person to cease and desist from that unlawful act or practice;

(2)Assessing civil penalties in accordance with this act;

(3)Directing that person restore to any person aggrieved by the unlawful act or practice any money or property, real or personal, acquired by means of the unlawful act or practice, except that the Attorney General shall not order restoration in a dollar amount greater than those moneys received by the registrant, agent or any other person violating this act;

(4)Directing payment of attorney's fees and costs for the use of the State; or

(5)Authorizing the release of sums from any bond maintained pursuant to P.L.1994, c.16 (C.45:17A-18 et seq.) in satisfaction of assessments.

k.When it shall appear to the Attorney General that a person against whom an order pursuant to this section has been entered has violated the order, the Attorney General may initiate a summary proceeding in the Superior Court for enforcement of the order. Any person found to have violated such an order shall be ordered to comply with the prior administrative order and may be ordered to pay civil penalties in the amount of not more than $25,000 for each violation of the order. If a person fails to pay a civil penalty assessed by the court for violation of an order, the court assessing the unpaid penalty is authorized, upon application of the Attorney General, to grant any relief which may be obtained under any statute or court rule governing the collection and enforcement of penalties.

l.In any administrative proceeding on a complaint alleging a violation of this act, the Attorney General may issue subpoenas to compel the attendance of witnesses or the production of computer data, books, records, or documents at the hearing on the complaint as provided by this act.

m.In addition to any other action or remedy available under this act, a charitable organization aggrieved by a violation of paragraph (4) or (8) of subsection c. of section 15 of this act may initiate a civil action or assert a counterclaim in any court of competent jurisdiction against the violator. Upon establishing the violation, the charitable organization shall recover treble its damages or treble the violator's profits, whichever is greater. In all actions under this subsection the court shall award reasonable attorney's fees, filing fees and reasonable costs of suit.

n.Notwithstanding any other provision of this section to the contrary, a parent organization may be held accountable for actions related to information filed on behalf of a local unit only if the parent organization has filed information knowing that the information is false or misleading or knowing that material facts are omitted.

o.Notwithstanding any other provision of this section to the contrary, any local unit that has provided to its parent organization timely, truthful and complete information and otherwise conducted itself in compliance with the provisions of this act, shall not be held accountable for the misconduct of a parent organization, including, but not limited to, the failure of the parent organization to file timely reports on behalf of the local unit.

L.1994,c.16,s.16; amended 2005, c.283, s.11.



Section 45:17A-34 - Powers Of Attorney General Unaffected

45:17A-34. Powers of Attorney General unaffected
17. Nothing in this act shall be construed to limit, impair or modify any of the common law powers previously afforded to the Attorney General under the common law.

L.1994,c.16,s.17.



Section 45:17A-35 - Ability Of Municipality To Enact Rules, Ordinances Unaffected

45:17A-35. Ability of municipality to enact rules, ordinances unaffected
18. Nothing in this act shall be construed to limit, impair or modify the ability of any municipality to enact rules or ordinances to regulate the solicitation of contributions within its jurisdiction, provided that those rules or ordinances are in addition to and not duplicative of or in conflict with the provisions of this act. To the extent that a municipal ordinance is violative of this act it is invalid.

L.1994,c.16,s.18.



Section 45:17A-36 - Registrations Previously Issued Not Affected

45:17A-36. Registrations previously issued not affected
19. Nothing in this act shall affect the validity of any registration previously issued by the Attorney General, but all persons currently registered shall in all other respects be subject to the provisions of this act.

L.1994,c.16,s.19.



Section 45:17A-37 - Establishment Of Telephone Information Line

45:17A-37. Establishment of telephone information line
20. a. The Attorney General shall establish a telephone information line which shall be readily accessible to the public which shall offer information concerning the charitable organizations, fund raising counsels, independent paid fund raisers and solicitors registered in accordance with the requirements of this act.

b. The information available to the public through the telephone information line shall include:

(1) The public information, as required by this act, provided by registration statements, reports, notices, contracts or agreements, including those between charitable organizations and fund raising counsels, independent paid fund raisers, and commercial co-venturers;

(2) The information provided by a solicitor in an application for registration and reregistration in accordance with section 11 of this act;

(3) any other information which the Attorney General deems appropriate.



L.1994,c.16,s.20.



Section 45:17A-38 - Required Statement Regarding Information On File.

45:17A-38 Required statement regarding information on file.

21. Any printed solicitation, written confirmation, receipt or written reminder of a contribution issued by a charitable organization, independent paid fund raiser or solicitor concerning a solicitation or contribution on behalf of a charitable organization that is registered pursuant to this act shall contain the following statement which shall be conspicuously printed:

"INFORMATION FILED WITH THE ATTORNEY GENERAL CONCERNING THIS CHARITABLE SOLICITATION AND THE PERCENTAGE OF CONTRIBUTIONS RECEIVED BY THE CHARITY DURING THE LAST REPORTING PERIOD THAT WERE DEDICATED TO THE CHARITABLE PURPOSE MAY BE OBTAINED FROM THE ATTORNEY GENERAL OF THE STATE OF NEW JERSEY BY CALLING 000-000-0000 AND IS AVAILABLE ON THE INTERNET AT www.xxxxxxxxxx.xxx. REGISTRATION WITH THE ATTORNEY GENERAL DOES NOT IMPLY ENDORSEMENT."

L.1994,c.16,s.21; amended 2005, c.283, s.12.



Section 45:17A-39 - Applicability Of Act

45:17A-39. Applicability of act
22. The provisions of this act shall apply to any person engaging in any of the activities regulated by this act, including persons whose principal place of business is located outside this State.

L.1994,c.16,s.22.



Section 45:17A-40 - Fees; Recovery Of Costs

45:17A-40. Fees; recovery of costs
23. Fees shall be established, prescribed or charged by the Attorney General pursuant to his regulatory authority to the extent necessary to defray all proper expenses incurred by the Attorney General and any staff employed to administer this act, provided that fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required and provided, further, that any fees set by the Attorney General shall not exceed the following amounts:

a. A charitable organization which is required pursuant to section 8 of this act to file a short form registration statement and received gross contributions of not more than $10,000 during the most recently filed fiscal year shall not be required to pay an annual registration fee.

b. A charitable organization which is required pursuant to section 8 of this act to file a short form registration statement and received gross contributions in excess of $10,000 during the most recently filed fiscal year of the organization shall pay an annual registration fee of not more than $30 a year.

c. A charitable organization which is required pursuant to section 7 of this act to file a long form registration statement and received gross contributions of not more than $100,000 during the most recently filed fiscal year of the organization shall pay an annual registration fee of not more than $60 a year.

d. A charitable organization which is required pursuant to section 7 of this act to file a long form registration statement and received gross contributions of more than $100,000 but not more than $500,000 during the most recently filed fiscal year of the organization shall pay an annual registration fee of not more than $150 a year.

e. A charitable organization which is required pursuant to section 7 of this act to file a long form registration statement and received gross contributions of more than $500,000 during the most recently filed fiscal year of the organization shall pay an annual registration fee of not more than $250 a year.

f. Contract filing fees established pursuant to this act shall be set at not more than $30 for each such fee.

g. A parent organization that registers local units in accordance with the provisions of subsection e. of section 7 or subsection c. of section 8 of this act shall pay an additional fee not to exceed $10 for each local unit.

All fees payable to the Attorney General and any civil penalties imposed by the Attorney General in accordance with the provisions of this act shall be paid to the Attorney General and shall be forwarded to the State Treasurer and become part of the General Fund. These fees and penalties shall be available to the Attorney General on a nonlapsing basis to effectuate the purposes of this act.

L.1994,c.16,s.23.



Section 45:18-1 - Collection Agencies To File Bond

45:18-1. Collection agencies to file bond
No person shall conduct a collection agency, collection bureau or collection office in this state, or engage therein in the business of collecting or receiving payment for others of any account, bill or other indebtedness, or engage therein in the business of soliciting the right to collect or receive payment for another of any account, bill or other indebtedness, or advertise for or solicit in print the right to collect or receive payment for another of any account, bill or other indebtedness, unless such person, or the person for whom he may be acting as agent has on file with the secretary of state sufficient bond as hereinafter specified.



Section 45:18-2 - Amount, Term And Provisions Of Bond; Renewal; Limitation Of Actions

45:18-2. Amount, term and provisions of bond; renewal; limitation of actions
The bond shall be in the sum of five thousand dollars and shall provide that the person giving the same shall, upon written demand, pay and turn over to or for the person for whom any account, bill or other indebtedness is taken for collection the proceeds thereof in accordance with the terms of the agreement upon which such account, bill or other indebtedness was received for collection. The board shall be in such form and shall contain such further provisions and conditions as the secretary of state deems necessary or proper for the protection of the persons for whom the accounts, bills or other indebtedness are taken for collection, and shall be for the term of one year from its date and must be renewed annually. No action on the bond shall be begun after two years from the expiration thereof.



Section 45:18-3 - Execution And Approval Of Bond; Sureties

45:18-3. Execution and approval of bond; sureties
The bond mentioned in sections 45:18-1 and 45:18-2 of this Title shall be executed by the person filing the same to the State of New Jersey for the use of any party aggrieved with sufficient surety, to be furnished by any company or corporation authorized to transact such business in this State. The said bond shall be examined and approved by the Attorney-General and thereafter accepted and filed with the Secretary of State; provided, however, that cash may be accepted in lieu of sureties; and provided, further, that no such bond with individual sureties thereon may be approved, accepted or filed.

Amended by L.1946, c. 293, p. 988, s. 1.



Section 45:18-4 - Record Of Bonds; Filing Fee

45:18-4. Record of bonds; filing fee
The Secretary of State shall keep a record of such bonds, with the names, places of residence and places of business of the principals and sureties, and the name of the officer before whom the bond was executed or acknowledged, and the record shall be open to public inspection. There shall be paid a filing fee of $25.00 to the Secretary of State for the filing of each bond.

Amended by L.1971, c. 169, s. 1, eff. June 1, 1971.



Section 45:18-5 - Penalty

45:18-5. Penalty
Any person, member of a partnership or officer of an association or corporation who fails to comply with any of the provisions of this chapter shall be subject to a fine of not more than five hundred dollars or to imprisonment for not more than three months, or both.



Section 45:18-6 - Exemptions

45:18-6. Exemptions
This chapter shall not apply to an attorney at law duly authorized to practice in this state, a national bank, or any bank or trust company duly incorporated under the laws of this state.



Section 45:18-6.1 - Discontinuance Of Operation; Filing Of Notice

45:18-6.1. Discontinuance of operation; filing of notice
Any person who shall discontinue the operation of a collection agency, collection bureau or collection office in this State pursuant to the chapter hereby supplemented shall file with the Secretary of State a notice of such discontinuance.

L.1959, c. 141, p. 583, s. 1.



Section 45:19-8 - Title Of Act

45:19-8. Title of act
This act may be known and cited as "The Private Detective Act of 1939."

L.1939, c. 369, p. 887, s. 1.



Section 45:19-9 - Definitions.

45:19-9 Definitions.

2.Definitions:

(a)The term "private detective business" shall mean the business of conducting a private detective agency or for the purpose of making for hire or reward any investigation or investigations for the purpose of obtaining information with reference to any of the following matters, notwithstanding the fact that other functions and services may also be performed by the same person, firm, association or corporation for fee, hire or reward, to wit: (1) crime or wrong done or threatened or assumed to have been done or threatened against the Government of the United States of America, or any State, Territory or Possession of the United States of America; (2) the identity, habits, conduct, movements, whereabouts, affiliations, associations, transactions, reputation or character of any person, association, organization, society or groups of persons, firms or corporations; (3) the credibility of witnesses or other persons; (4) the whereabouts of missing persons; (5) the location or recovery of lost or stolen property; (6) the causes and origin of, or responsibility for, fires, libels, accidents, damage, injuries or losses to persons, firms, associations or corporations, or to real or personal property; (7) the affiliation, connection or relation of any person, firm or corporation with any organization, society, association, or with any official member or representative thereof; (8) with reference to the conduct, honesty, efficiency, loyalty or activities of employees, agents, contractors and subcontractors; (9) the securing of evidence to be used before any investigating committee, board of award, board of arbitration, or in the trial of any civil or criminal cause; provided, however, that the term shall not include a person, firm, association or corporation engaged exclusively in the business of making investigations and reports as to the financial standing, credit and financial responsibility of persons, firms, associations or corporations nor to electrically controlled burglar or fire alarm system with a central unit, nor to any person, firm, association or corporation engaged in the business of making reports for insurance or credit purposes. The term shall not include and nothing in this act shall apply to any lawful activity of any board, body, commission or agency of the United States of America or of any State, Territory or Possession of the United States of America, or any county, municipality, school district, or any officer or employee solely, exclusively and regularly employed by any of the foregoing; nor to any attorney or counselor-at-law in connection with the regular practice of his profession, nor to any person employed by any such attorney or counsellor-at-law when engaged upon his employer's business; nor to any employee, investigator or investigators solely, exclusively and regularly employed by any person, firm, association or corporation which is not engaged in any of the businesses hereinbefore described in items numbered one to nine, both inclusive, of this subsection insofar as their acts may relate solely to the business of the respective employers; nor to any person, firm, association or corporation licensed to do a business of insurance of any nature under the insurance laws of this State, nor to any employee or licensed agent thereof; nor to any person, firm, association or corporation conducting any investigation solely for its own account.

(b)The terms "the business of detective agency" and "the business of investigator" shall mean any person, firm, association or corporation engaged in the private detective business as defined in subsection (a) of this section, who employs one or more persons in conducting such business, but shall not include the business of watch, guard or patrol agency.

(c)The terms "private detective" or "investigator" shall mean and include any person who singly and for his own account and profit conducts a private detective business without the aid or assistance of any employees or associates.

(d)The masculine shall include the feminine and the neuter genders.

(e)The term "superintendent" means the Superintendent of State Police.

(f)The terms "firm" and "association" shall include partnerships, but shall not include corporations.

L.1939,c.369,s.2; amended 1971, c.342, s.1; 2004, c.134, s.13.



Section 45:19-10 - License To Conduct Business, Violation Of Section As Misdemeanor

45:19-10. License to conduct business, violation of section as misdemeanor
No person, firm, association or corporation shall engage in the private detective business or as a private detective or investigator or advertise his or its business to be a private detective business or that of a detective agency or investigator without having first obtained from the superintendent a license to conduct such business, as hereinafter provided. Any person, firm, association or corporation who shall violate any of the provisions of this section shall be guilty of a misdemeanor.

L.1939, c. 369, p. 889, s. 3.



Section 45:19-11 - Application For License.

45:19-11 Application for license.

4.Any person, firm, association or corporation desiring to conduct a private detective business or the business of a private detective or investigator shall, for each bureau or agency, subagency, office and branch office to be owned, conducted, managed or maintained by such person, firm, association or corporation for the conduct of such business, submit to the Superintendent of State Police the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The superintendent shall cause such fingerprints to be compared to fingerprints filed with the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. These fingerprints will be provided in addition to a written application duly signed and verified, accompanied, in the case of an application by a person, with the written approval of not less than five reputable citizens who shall be freeholders of the county where such applicant resides or in the county in which it is proposed to conduct such business, and in the case of a firm, the written approval of five reputable citizens for each of the members of the firm who shall be freeholders of the county where each member of the firm resides or the county in which it is proposed to conduct such business, or in the case of an association or corporation, the written approval by five reputable citizens for each officer and director of the corporation who shall be freeholders of the county where such officers and directors reside, or of the county in which it is proposed to conduct such business. Such approvals shall be signed and acknowledged by the respective citizens before an officer authorized to take acknowledgments of conveyances of real property. The application shall state the following: Name, age, residence, present and previous occupations of the applicant, or in case of a firm, of each member of the firm, or in the case of an association or corporation, of each officer and director thereof; that each of the foregoing persons are citizens of the United States; the name of the municipality and the location therein by street number or other apt description where is to be located the principal place of business and the location of each bureau, agency, subagency, office or branch office for which a license is desired, and such other facts as may be required by the superintendent as will tend to show the character, competency and integrity of each person or individual signing such application. Any person who shall knowingly state any fact falsely shall be guilty of a misdemeanor.

L.1939,c.369,s.4; amended 2003, c.199, s.29.



Section 45:19-12 - Issuance Of License; Inquiries And Investigations; Fees; Bond; Duration Of License; Renewal; Revocation; Notification Of Changes; Qualifications

45:19-12. Issuance of license; inquiries and investigations; fees; bond; duration of license; renewal; revocation; notification of changes; qualifications
The superintendent, when satisfied from the examination of any application and such further inquiry and investigations as he shall deem proper as to the good character, competency and integrity of the applicant and the persons named in the application, shall issue and deliver to the applicant a license to conduct such business. Such licensee shall be permitted to own, conduct and maintain one or more bureaus, agencies, subagencies, offices or branch offices for the conduct of such business at the locations stated in said application, upon the payment by the applicant to the superintendent of a license fee for each location so licensed which in the case of an individual shall be $250.00, and in the case of a firm, association or corporation shall be $300.00. Any license or renewal thereof shall be further conditioned upon the applicant executing and delivering to the superintendent a bond with a surety company authorized to be surety in the State of New Jersey, as surety, and approved as to form, manner of execution and sufficiency by the superintendent of the State Police, running to the State of New Jersey and which shall be for the benefit of any person injured by willful, malicious or wrongful act of the applicant (with a sufficient surety bond), which in the case of an individual shall be $3,000.00, and in the case of a firm, association or corporation $5,000.00, which said bond shall be conditioned for the faithful and honest conduct of such business by the applicant. The license so granted by the superintendent shall be valid for a period of 2 years, and upon renewal thereof said applicant shall pay to the superintendent in the case of an individual a license fee of $200.00 and in the case of a firm, association or corporation $250.00 for each location for which such a license is renewed. The license shall be revocable by the superintendent after hearing for cause. In case of revocation or surrender of any license, no refund shall be made of any license fee paid under the provisions hereof. The license shall be in a form to be prescribed by the superintendent and shall set forth the full name of the applicant, the location of the principal office or place of business, and the location of each bureau, agency, subagency, office or branch office for which the license is issued, date on which it is issued, the date on which it will expire, and the name or names of the persons named in the application, and their respective addresses. In the event of any change in the membership of the firm or in the officers or directors of any association or corporation or any change in the address of any office or location of such business the superintendent shall be notified in writing of such change within 5 days thereafter, and failure to give such notification shall be sufficient cause for revocation of such license.

No license shall be issued to a person under the age of 25 years, nor to any person, firm, association or corporation unless such person or at least one member of the firm and one officer or director of the association or corporation has had at least 5 years' experience as an investigator or as a police officer with an organized police department of the State or a county or municipality thereof, or with an investigative agency of the United States of America or any State, county or municipality thereof.

The superintendent and all members of the State Police shall hold as confidential all information obtained as a result of any investigation of any applicant or officer, assistant, or employee of any holder of any license issued under the provisions of this act, and the same shall not be divulged except by an order so to do by a court of record of this State.

L.1939, c. 369, p. 891, s. 5. Amended by L.1948, c. 152, p. 881, s. 1; L.1971, c. 342, s. 2, eff. Dec. 13, 1971.



Section 45:19-12.1 - Employees Of Licensee; Fees Payable, Violations, Penalties.

45:19-12.1 Employees of licensee; fees payable, violations, penalties.

3. a. Subsequent to the effective date of this act, every licensee shall pay to the superintendent an additional fee of $15.00 for each person in its employ engaged in said employment in this State as a private detective or investigator. Any licensee who shall employ any person in the aforementioned categories subsequent to its securing a license or renewal thereof and for whom the fee of $15.00 has not been paid shall pay the fee of $15.00 for each of said persons prior to the commencement of said employment with the licensee. Thereafter any licensee at the time of any renewal if its license hereunder shall pay a renewal fee of $5.00 for each of said employees in the aforementioned categories for whom an initial fee of $15.00 has been paid by said licensee.

b.Any licensee who shall employ any person in the aforementioned categories in subsection a. above without having paid the fees in accordance with said subsection a. shall be a disorderly person.

L.1971,c.342,s.3; amended 2004, c.134, s.14.



Section 45:19-13 - Surrender Of License After Expiration, Revocation, Etc.

45:19-13. Surrender of license after expiration, revocation, etc.
Any person, firm, association or corporation to whom a license may be issued in accordance with this act shall surrender such license and all duplicate copies thereof to the superintendent within five days after such license shall have expired or shall have been revoked, suspended or surrendered. Failure to comply with the provisions of this section shall constitute a misdemeanor.

L.1939, c. 369, p. 892, s. 6.



Section 45:19-14 - Posting And Display Of License; Loss Or Destruction Of License; Change In Location Of Office Or Place Of Business

45:19-14. Posting and display of license; loss or destruction of license; change in location of office or place of business
Before any applicant shall exercise any rights under the license issued to him such license, or a certified copy thereof, shall be posted and at all times thereafter while the same is in force be displayed in a conspicuous place in the principal office and in each bureau, agency, subagency, office or branch office for which it is issued. Any person, firm, association or corporation holding any license issued by the superintendent under this act who posts or permits such license to be posted upon premises other than those described therein, or to which it may be transferred pursuant to the provisions of this act, or who fails to maintain such license in a conspicuous place in such offices or places of business, or knowingly alters, defaces or destroys any such license or permits the alteration, defacement or destruction thereof, shall be guilty of a misdemeanor. In the event that any license or certified copy thereof issued by the superintendent is lost or destroyed, notice of such loss or destruction shall be given to the superintendent forthwith, and the superintendent may, in his discretion, issue a duplicate or certified copy thereof. Upon written application to the superintendent setting forth a proposed change in the location of any office or place of business of the licensee as set forth in his license, the superintendent may authorize a new location for any such office or place of business, in which case the licensee shall produce to the superintendent his license and all copies thereof, to the end that the superintendent may either endorse thereon such change of location or issue a new license as of the same date as the original license in lieu of the license so surrendered.

L.1939, c. 369, p. 893, s. 7.



Section 45:19-15 - Employment Of Assistants; False Statements Or Misrepresentations; Disclosure Of Information; False Reports Or Statements To Employer; Reports On Convictions

45:19-15. Employment of assistants; false statements or misrepresentations; disclosure of information; false reports or statements to employer; reports on convictions
The holder of any license issued under the provisions of this act may employ to assist him in his work and in the conduct of his business as many persons as he may deem necessary, and he shall at all times during such employment be accountable for the good conduct in the business of each and every person so employed. No such employee need be the holder of a license issued under this act, but his employer shall be responsible for his actions and conduct in connection with such employer's business. Should the holder of a license falsely state or represent that any person is or has been in his employ, such false statement or misrepresentation shall be sufficient cause for the revocation of such license. Any person falsely stating or representing that he is or has been a detective employed by a private detective business licensed under this act shall be guilty of a misdemeanor. Any person who may be or has been employed by the holder of a license under this act shall not divulge to anyone other than his employer, or in such manner and to such person as his employer shall direct, any information acquired by him during such employment in respect to any work to which he shall have been assigned by such employer, except as such disclosure may be required by the provisions of this act or in connection with any investigation of a licensee by the superintendent. Any person violating any of the provisions of this section, and any employee of a licensed private detective business who shall willfully make a false report or statement to his employer in respect to any matter or thing connected with his employment shall be guilty of a misdemeanor.

The prosecutor of the pleas of the county in which any conviction for a violation of any provision of this act shall, within ten days thereafter, make and file with the superintendent a report showing the date of such conviction, the name of the person convicted and the nature of the charge.

L.1939, c. 369, p. 893, s. 8. Amended by L.1948, c. 152, p. 883, s. 2.



Section 45:19-16 - Employees Of Licensees; Fingerprints, Criminal Record Background Checks.

45:19-16 Employees of licensees; fingerprints, criminal record background checks.

9.No holder of any unexpired license issued pursuant to this act shall knowingly employ in connection with his or its business in any capacity whatsoever, any person who has been convicted of a high misdemeanor or any of the following misdemeanors, or offenses, and who has not subsequent to such conviction received executive pardon therefor removing any civil disabilities incurred thereby, to wit:

(a)illegally using, carrying or possessing a pistol or other dangerous weapon;

(b)making or possessing burglar's instruments;

(c)buying or receiving stolen property;

(d)unlawful entry of a building;

(e)aiding escape from prison;

(f)unlawfully possessing or distributing habit-forming narcotic drugs;

(g)any person whose private detective or investigator's license was revoked or application for such license was denied by the superintendent or by the authorities of any other State or territory because of conviction of any of the crimes or offenses specified in this section. Should the holder of an unexpired license falsely state or represent that a person is or has been in his employ, such false statement or misrepresentation shall be sufficient cause for the revocation of such license.

No person shall be employed by any holder of a license until he shall have executed and furnished to such license holder a verified statement, to be known as "employee's statement," setting forth:

(a)His full name, age, residence address, and place of and date of birth.

(b)The country of which he is a citizen.

(c)The business or occupation engaged in for the five years immediately preceding the date of the filing of the statement, setting forth the place or places where such business or occupation was engaged in, and the name or names of employers, if any.

(d)That he has not been convicted of a high misdemeanor or of any offense involving moral turpitude or of any of the misdemeanors or offenses described in this section.

(e)Such further information as the superintendent may by rule require to show the good character, competency, and integrity of the person executing the statement.

The employee shall submit to the Superintendent of State Police the employee's name, address, fingerprints and written consent for a criminal history background check to be performed. The superintendent is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history background check, including all costs of administering and processing the check. If the superintendent finds that such person has been convicted of a first, second or third degree crime, or any other offense specified in this section, he shall immediately notify the holder of such license and shall also refer the matter to the prosecutor of the pleas of the county in which the employee resides. The superintendent may also from time to time cause such fingerprints to be checked against the fingerprints filed with the State bureau of identification or of other official fingerprint files within or without this State, and if he finds that such person has been convicted of a high misdemeanor or any other offense specified in this section he shall immediately notify the holder of such license and shall also refer the matter to the prosecutor of the pleas of the county in which the employee resides. The superintendent shall at all times be given access to and may from time to time examine the fingerprints retained by the holder of a license as provided in this section.

If any holder of a license shall file with the superintendent the fingerprints of a person other than the person so employed, he shall be guilty of a misdemeanor.

L.1939,c.369,s.9; amended 1948, c.152, s.3; 2003, c.199, s.30.



Section 45:19-17 - Identification Card

45:19-17. Identification card
For the purpose of identification of persons engaged in the conduct of a private detective business, or as a private detective or investigator, each such person shall carry and show when requested an identification card, which shall be a white card 4 1/4" x 2 1/2", in the form hereinafter set forth, to be signed, in the case of a private detective or investigator by himself, and in the case of employees of a private detective business by the employer as follows:

(1) If the bearer be a private detective or investigator, as follows:

Photograph License No. .......................

one square

inch Date of Expiration ................



THIS IS TO CERTIFY THAT .................. is licensed and bonded by the State of New Jersey as a private detective in pursuance to "An act to license and regulate the business of private detectives and private detective agencies, and providing penalties for violation of its provisions," and is vested with all authorities allowed him by law.

.......................................................

Signature of Private Detective.



(2) If the bearer be an employee of a private detective business, as follows:

Photograph License No. .......................

one square

inch Date of Expiration.................



THIS IS TO CERTIFY THAT .................. is employed as an investigator, by the undersigned, a duly licensed and bonded private detective agency, in pursuance to "An act to license and regulate the business of private detectives and private detective agencies, and providing penalties for violation of its provisions," and is vested with all authorities allowed him by law.

...................................

Signature of Employee.



...................................

Signature of employer.

L.1939, c. 369, p. 894, s. 10.



Section 45:19-18 - Use Or Display Of Identification Card Of Another

45:19-18. Use or display of identification card of another
No private detective or investigator or employee of a private detective business who is in possession of any identification card, as provided for in the preceding section, shall loan, allow or permit any other person to use or display such identification card, and in case of the loss of any such identification card, shall forthwith notify the superintendent of such loss and the circumstances surrounding the same. Any person violating the provisions of this section or any person who shall display or use the identification card of another without authority, for the purpose of deceiving any person as to his identity shall be guilty of a misdemeanor.

L.1939, c. 369, p. 896, s. 11.



Section 45:19-19 - Badge, Shield, Certain; Prohibited, Violations Deemed Misdemeanor.

45:19-19 Badge, shield, certain; prohibited, violations deemed misdemeanor.

12. No person licensed under the provisions of this act, or the officers, directors, employees, operators or agents thereof, shall wear, carry or accept any badge or shield purporting to indicate that such person is a private detective or investigator or connected with the private detective business. Any person violating the provisions of this section shall be guilty of a misdemeanor.

L.1939,c.369,s.12; amended 1953, c.404; 2004, c.134, s.15.



Section 45:19-20 - Misleading Advertising, Use Of Advertisement, Seal Or Card

45:19-20. Misleading advertising, use of advertisement, seal or card
Any licensee under the provisions of this act shall, on notice from the superintendent, discontinue any advertising or the use of any advertisement, seal or card, which in the opinion of the superintendent may tend to mislead the public. Failure to comply with any such order of the superintendent shall be cause for revocation of the license of such licensee.

L.1939, c. 369, p. 896, s. 13.



Section 45:19-21 - Offenses In Connection With Issuance Or Use Of Identification Cards

45:19-21. Offenses in connection with issuance or use of identification cards
Any person, firm, association or corporation licensed under the provisions of this act who shall issue identification cards to any person other than a bona fide employee, or who shall sell, issue, rent, loan or distribute badges or membership cards indicating that the holder thereof is a private detective or investigator or is engaged in the private detective business, to any person or persons other than those lawfully entitled to such identification cards shall be guilty of a misdemeanor.

L.1939, c. 369, p. 896, s. 14.



Section 45:19-22 - Investigations; Subpoenas; Witnesses; Fees; Oath; Willful False Swearing

45:19-22. Investigations; subpoenas; witnesses; fees; oath; willful false swearing
For the purpose of investigating the character, competency, integrity and methods of operation of applicants or licensees hereunder, or of the officers, directors, operatives, agents or employees of any applicant or licensee, the superintendent shall have the power to issue subpoenas and compel the attendance of witnesses. All such subpoenas shall be under the hand of the superintendent and the seal of the Department of State Police, and upon service thereof the witnesses shall be paid or tendered the fees to which they would be entitled if they were subpoenaed by a court of record. If the person duly subpoenaed shall fail to obey such subpoena without reasonable cause, or shall without cause refuse to be examined or answer any relevant or proper questions as to the character, actions or qualifications of such applicant or licensee or any of his employees he shall be guilty of a misdemeanor. The testimony of witnesses in any proceeding before the superintendent shall be under oath and the superintendent or a subordinate of the Department of State Police designated in writing by the superintendent may administer such oath, and willful false swearing in any such proceeding or inquiry shall constitute a high misdemeanor.

L.1939, c. 369, p. 896, s. 15.



Section 45:19-23 - Licensees Of Other States

45:19-23. Licensees of other states
Any person, firm, association or corporation incorporated or licensed under the laws of any other State of the United States, and intending to conduct a private detective business or act as a private detective or investigator within this State shall file in the office of the superintendent a written application duly signed and verified and obtain from the superintendent a license as herein provided and shall be subject to all the provisions of this act.

L.1939, c. 369, p. 897, s. 16.



Section 45:19-24 - Licenses Under Prior Laws

45:19-24. Licenses under prior laws
Licenses issued under any other law of this State prior to the passage of this act, authorizing the conduct of a private detective business or the business of a private detective or investigator, shall continue in force until the expiration thereof, but such licensees in all other respects shall be subject to all the provisions of this act.

L.1939, c. 369, p. 897, s. 17.



Section 45:19-25 - Enforcement Through Department Of State Police

45:19-25. Enforcement through Department of State Police
The superintendent is hereby authorized to use such members of the Department of State Police as he may deem necessary to enable him to carry out the provisions of this act and to enforce compliance therewith.

L.1939, c. 369, p. 898, s. 18.



Section 45:19-26 - Violation Of Act As Ground For Revocation Of License

45:19-26. Violation of Act as ground for revocation of license
A violation of any of the provisions of this act shall be cause for revocation of any license issued hereunder, notwithstanding that the same violation may constitute a misdemeanor or high misdemeanor.

L.1939, c. 369, p. 898, s. 19.



Section 45:19-27 - Effect Of Partial Invalidity

45:19-27. Effect of partial invalidity
Should any section or provision of this act be held to be invalid by any court of competent jurisdiction, the same shall not affect the validity of the act as a whole or any part thereof other than the portion so held to be invalid.

L.1939, c. 369, p. 898, s. 20.



Section 45:19-28 - Short Title.

45:19-28 Short title.

1.This act shall be known and may be cited as the "Bounty Hunter Licensing Act."

L.2005,c.376,s.1.



Section 45:19-29 - Definitions Relative To Regulation Of Bounty Hunters.

45:19-29 Definitions relative to regulation of bounty hunters.

2.As used in this act:

a."Bounty hunter" means and includes any bail runner, bail recovery agent, bail enforcement agent, fugitive recovery agent or any other person who, for fee, hire or reward: makes any investigation or investigations as to the location or whereabouts of any person who has violated the provisions of N.J.S.2C:29-7 or has failed to appear in any court of law in this State or any other state, when so required by law, or has failed to answer any charge, subpoena or court ordered inquiry, when so required by law; engages in or assists in the apprehension, arrest, detention, confinement, surrender or securing of any such person; or keeps any such person under surveillance.

The term shall mean and include any person who owns or operates any agency, firm, association, corporation or other entity which is organized primarily for the purpose of engaging in any of the above enumerated activities, and to any employee, agent, associate or subcontractor of any such agency, firm, association, corporation or other entity who performs any of the functions, activities or services of a bounty hunter as described in this subsection.

The term shall not mean or include, and nothing in this act shall apply to, law enforcement officers of this State, or of any political subdivision of this State, while in the actual performance of their duties, nor to officers or employees of any law enforcement agency of the United States or of any State, Territory or Possession of the United States, while in the actual performance of their duties.

b."Superintendent" means the Superintendent of the Division of State Police in the Department of Law and Public Safety.

L.2005,c.376,s.2.



Section 45:19-30 - Licensure Required, Violation, Fourth Degree Crime.

45:19-30 Licensure required, violation, fourth degree crime.

3.No person shall engage in the business of, or perform, or offer to perform, the functions, activities or services of a bounty hunter, or advertise or hold a business out to be that of a bounty hunter, unless the person is licensed by the superintendent as set forth in this act. Any person who violates the provisions of this section shall be guilty of a crime of the fourth degree.

L.2005,c.376,s.3.



Section 45:19-31 - Application For Licensure.

45:19-31 Application for licensure.

4. a. An application for licensure as a bounty hunter shall be submitted to the superintendent by the applicant on a form and in a manner prescribed by the superintendent and shall contain the following information:

(1)the full name, age, which shall be at least 25 years, and residence of the applicant;

(2)the full and complete employment history of the applicant;

(3)verification that the applicant has had at least five years of law enforcement experience as a law enforcement officer with an organized law enforcement agency of this State, or of any political subdivision of this State, or of the United States or of any state, territory or possession of the United States, and is no longer employed by or attached in any capacity whatsoever to any law enforcement agency, or that the applicant is a licensed private detective or has been employed by a licensed private detective for at least five years;

(4)the location of the applicant's proposed principal place of business and any office, bureau, agency or subdivision; and

(5)such further information as the superintendent may require to show the good character, competency and integrity of the applicant.

Each application shall be accompanied by the written approval of not fewer than five reputable citizens who have known the applicant for at least three years preceding the date of application and who shall certify that the applicant is a person of good moral character and behavior.

b.Any person who shall knowingly make a false statement in or knowingly omit any material information from the application required by this section shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law.

L.2005,c.376,s.4.



Section 45:19-32 - Fingerprinting, Criminal History Record Background Check For Applicants.

45:19-32 Fingerprinting, criminal history record background check for applicants.

5. a. Each applicant for licensure as a bounty hunter shall submit to being fingerprinted in accordance with applicable State and federal laws, rules and regulations for the purpose of a criminal history record background check to be performed by the superintendent. No check of criminal history record background information shall be performed pursuant to this section unless the applicant has furnished written consent to such check. An applicant who refuses to consent to, or cooperate in, the securing of a check of criminal history record background information shall not be considered for licensure as a bounty hunter. Each applicant shall bear the cost of the criminal history record background check, including all costs of administering and processing the check. The superintendent shall compare the applicant's fingerprints with information on file with the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations.

b.No person shall be licensed as a bounty hunter under the provisions of this act if the person has been convicted, as indicated by a criminal history record background check performed pursuant to the provisions of this section, of:

(1)a crime of the first, second, third or fourth degree;

(2)an offense involving the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2; or

(3)an offense where the issuance of a license would be contrary to the public interest, as determined by the superintendent.

L.2005,c.376,s.5.



Section 45:19-33 - Issuance Of License, Fee.

45:19-33 Issuance of license, fee.

6.The superintendent, when satisfied with the examination of any application, and such further inquiry and investigations as he shall deem proper as to the good character, competency and integrity of the applicant, and upon proof of satisfactory completion by the applicant of the education and training program if required, shall issue a bounty hunter license to an applicant upon payment of a fee in an amount established by the superintendent by rule and regulation and execution of a bond in a manner, form and amount satisfactory to the superintendent as established by rule and regulation. The license shall be renewable every two years upon payment of a renewal fee in an amount established by the superintendent by rule and regulation.

L.2005,c.376,s.6.



Section 45:19-34 - Issuance Of Identification Card.

45:19-34 Issuance of identification card.

7. a. The superintendent shall cause to be issued to a licensed bounty hunter an identification card containing such information as the superintendent shall prescribe.

b.A person who is issued an identification card pursuant to subsection a. of this section shall be responsible for its safekeeping and shall not lend, let or allow any other person to use, possess, exhibit or display the card.

c.No person shall use, possess, exhibit or display any license or identification card purporting to authorize such person to act as a bounty hunter, unless such person is the holder of a valid bounty hunter license issued pursuant to the provisions of this act.

d.If it is established to the satisfaction of the superintendent that a license or identification card has been lost or destroyed, the superintendent shall, upon payment of an appropriate fee, cause to be issued a duplicate license or identification card.

e.Any person who violates the provisions of this section shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law.

L.2005,c.376,s.7.



Section 45:19-35 - Employees Of License Holder, "Employee's Statement" Required.

45:19-35 Employees of license holder, "employee's statement" required.

8. a. The holder of any license issued under the provisions of this act may employ as many persons as the licensee may deem necessary to assist the licensee in the licensee's work and in the conduct of the licensee's business. The licensee shall be liable, accountable and responsible for the actions and conduct in connection with his or her business of each person so employed. b.The holder of any license issued under the provisions of this act shall require each person employed to execute and furnish a verified statement, to be known as an "employee's statement," which shall set forth the employee's full name, residence, place and date of birth and such other information as the superintendent shall require by rule or regulation. The licensee shall retain in safe keeping, and the superintendent shall at all times have access to and may from time to time examine, each "employee's statement." The holder of any license issued under the provisions of this act shall pay to the superintendent an additional fee, in an amount established by the superintendent by rule or regulation, for each person employed by the licensee.

c.A licensee who fails to comply with any of the provisions of this section shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law. Any person who shall knowingly make a false statement in or knowingly omit any material information from the "employee's statement" required by this section shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law.

L.2005,c.376,s.8.



Section 45:19-36 - Fingerprinting, Criminal History Record Background Check For Employees Of Licensed Bounty Hunter.

45:19-36 Fingerprinting, criminal history record background check for employees of licensed bounty hunter.

9. a. Each person seeking employment by a licensed bounty hunter pursuant to the provisions of this act shall submit to being fingerprinted in accordance with applicable State and federal laws, rules and regulations for the purpose of a criminal history record background check to be performed by the superintendent. No check of criminal history record background information shall be performed pursuant to this section unless the person has furnished written consent to such check. Anyone who refuses to consent to, or cooperate in, the securing of a check of criminal history record background information shall not be considered for employment by the licensee. The prospective employee shall bear the cost of the criminal history record background check, including all costs of administering and processing the check. The superintendent shall compare the person's fingerprints with information on file with the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations.

b.A person who is required to be licensed pursuant to the provisions of this act shall not knowingly employ in any capacity whatsoever any person who has been convicted, as indicated by a criminal history record background check performed pursuant to the provisions of this section, of:

(1)a crime of the first, second, third or fourth degree;

(2)an offense involving the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2; or

(3)an offense where employment of the person by the licensee would be contrary to the public interest, as determined by the superintendent.

c.A person who is required to be licensed pursuant to the provisions of this act who employs any person for whom a criminal history record background check required by this section has not been performed or whom the licensee knows has been convicted of a disqualifying crime or offense as set forth in this section shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by applicable law. Each violation of this section shall constitute a separate offense.

L.2005,c.376,s.9.



Section 45:19-37 - "Unlawful Force" Defined, Penalties For Use.

45:19-37 "Unlawful force" defined, penalties for use.

10. a. Any person who is required to be licensed pursuant to the provisions of this act who enters any premises or dwelling without license or privilege or who employs the use of unlawful force in engaging in or assisting in the apprehension, arrest, detention, confinement, surrender, securing or surveillance of any person who has violated the provisions of N.J.S.2C:29-7 or has failed to appear in any court of law in this State or any other state, when so required by law, or has failed to answer any charge, subpoena or court ordered inquiry, when so required by law, shall, in addition to any other criminal penalties provided under law, be guilty of a crime of the fourth degree.

As used in this section, the term "unlawful force" shall have the same meaning as set forth in N.J.S.2C:3-11.

b.A person who is required to be licensed pursuant to the provisions of this act shall not purchase, possess or carry a handgun, firearm or other weapon unless otherwise permitted under chapter 39 or 58 of Title 2C of the New Jersey Statutes. A person who violates the provisions of this subsection shall, in addition to any other criminal penalties provided under law, be guilty of a crime of the fourth degree.

L.2005,c.376,s.10.



Section 45:19-38 - Powers Of Superintendent.

45:19-38 Powers of superintendent.

11.For the purpose of investigating whether a person has engaged in, or is engaging in, any act or practice declared unlawful under this act, or for the purpose of investigating the character, competency, integrity or methods of operation of applicants or licensees hereunder, the superintendent shall have the power to:

a.require any person to file on such form as may be prescribed by the superintendent, a statement or report in writing under oath, or otherwise, as to the facts and circumstances concerning any matter being investigated;

b.administer oaths or affirmations and examine any person in connection with any investigation;

c.inspect any premises and examine any record, book, computer, electronic database, recording device, document, account, paper or other tangible thing, without prior notification, in connection with any investigation;

d.upon court order or warrant, seize and impound any record, book, computer, electronic database, recording device, document, account, paper or other tangible thing in connection with any investigation, except that nothing in this subsection shall be construed to prohibit the seizure and impoundment of any of the foregoing items in the absence of a court order or warrant:

(1)with the consent of the applicant, licensee or other person being investigated or the employee, agent or other individual who is in control of the premises upon which an investigation is being conducted;

(2)when circumstances presenting an imminent danger to the public health or safety exist; or

(3)when any other legally recognized exception to the warrant requirement exists and a court order or warrant is not constitutionally required;

e.hold investigative hearings and issue subpoenas to compel the attendance of any person or the production of any record, book, computer, electronic database, recording device, document, account, paper or other tangible thing in connection with any investigation; and

f.apply to the Superior Court for an order compelling compliance with any subpoena or other request for information.

Nothing contained in this section shall be construed to limit, waive or abrogate the scope or effect of any statutory or common law privilege, including but not limited to, the attorney-client privilege.

L.2005,c.376,s.11.



Section 45:19-39 - Violation, Revocation, Suspension Of License.

45:19-39 Violation, revocation, suspension of license.

12. a. A violation of any of the provisions of this act shall be cause for revocation or suspension of any license issued hereunder, notwithstanding that the same violation may constitute a crime or other offense under the laws of this State or any other state or jurisdiction. An indictment, prosecution and conviction arising out of any of the provisions of this act shall not be construed to preclude, if the evidence so warrants, an indictment, prosecution and conviction for any other crime or offense in this State or any other state or jurisdiction.

b.In addition to any other penalties prescribed by this act or any other law, a person who violates any of the provisions of this act shall be liable to a civil penalty not to exceed $1,000 for a first offense and not to exceed $2,500 for a second or subsequent offense. Each violation shall constitute a separate offense for the purposes of this section. A penalty imposed pursuant to this section shall be recovered in a civil action pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2005,c.376,s.12.



Section 45:19-40 - Rules, Regulations.

45:19-40 Rules, regulations.

13.The superintendent shall promulgate rules and regulations necessary to carry out the provisions of this act.

L.2005,c.376,s.13.



Section 45:19-41 - Licensing Of Existing Bounty Hunters, Conditions.

45:19-41 Licensing of existing bounty hunters, conditions.

14.A person who, for at least five years prior to the effective date of this act, has engaged in the business of or performed the functions, activities or services of a bounty hunter, or has held a business out to be that of a bounty hunter, and who fulfills all the requirements of this act, except for the requirements set forth in paragraph (3) of subsection a. of section 4 of this act, may make application to the superintendent to be licensed pursuant to the provisions of this act, provided such application shall be received by the superintendent within 60 days of the effective date of this act.

L.2005,c.376,s.14.



Section 45:19-42 - Education And Training Program For Bounty Hunters.

45:19-42 Education and training program for bounty hunters.

15. a. The superintendent, through rule and regulation, shall establish an education and training program for bounty hunters who make application to be licensed pursuant to the provisions of section 14 of this act. The program shall consist of such subjects and courses as the superintendent may deem appropriate and shall include a minimum number of hours of classroom or other instruction.

b.In implementing and administering the education and training program required in subsection a. of this section, the superintendent shall have the power:

(1)to implement and administer or approve the minimum courses of study and training;

(2)to issue certificates of approval to schools approved by the superintendent and to withdraw certificates of approval from those schools disapproved by the superintendent;

(3)to certify instructors pursuant to the minimum qualifications established by the superintendent;

(4)to consult and cooperate with universities, colleges, community colleges and institutes for the development of specialized courses for bounty hunters;

(5)to consult and cooperate with departments and agencies of this State, other states and the federal government concerned with training of bounty hunters;

(6)to certify those persons who have satisfactorily completed basic educational and training requirements;

(7)to visit and inspect approved schools;

(8)to establish reasonable charges for training and education provided by the superintendent; and

(9)to make such rules and regulations and to perform such other duties as may be reasonably necessary or appropriate to implement the education and training program.

L.2005,c.376,s.15.



Section 45:19A-1 - Short Title.

45:19A-1 Short title.

1.This act shall be known and may be cited as the "Security Officer Registration Act."

L.2004,c.134,s.1.



Section 45:19A-2 - Definitions Relative To Security Officers.

45:19A-2 Definitions relative to security officers.
2.As used in this act:

a."Owner" or "operator" means an officer, director, member, sole proprietor, partner or associate of a private security company.

b."Security officer" means any person who performs any of the following functions or activities as an employee, agent or subcontractor of a security officer company as defined in subsection c. of this section for a fee, hire or reward, notwithstanding the fact that other functions and activities may also be performed by the same person for fee, hire or reward; or any person who carries a firearm in the performance of the person's duties and performs any of the following functions and activities as an exclusive employee of a company maintaining a proprietary or in-house security function as defined in subsection e. of this section whose primary duty is to provide these security functions and activities for that company and whose services are not contracted to any other entity or person:

(1)protection of person or property, real or personal, from injury or harm or for any other purpose whatsoever;

(2)deterrence, observation, detection or reporting of incidents and activities for the purpose of preventing the theft, or the unlawful taking, conversion, concealment or misappropriation of goods, wares, merchandise, money, bonds, stocks, notes or other valuable instruments, documents, papers or articles; or

(3)deterrence, observation, detection or reporting of incidents and activities for the purpose of preventing any unauthorized access, entry or unlawful activity, including but not limited to, robbery, burglary, arson, criminal mischief, vandalism or trespass.

The term shall not mean or include, and nothing in this act shall apply to, any law enforcement officer of this State, or any political subdivision of the State, while in the actual performance of his duties. For the purposes of this section, a law enforcement officer shall be deemed to be in the actual performance of his duties if the law enforcement officer is in uniform, or is exhibiting evidence of his authority, is performing public safety functions on behalf of and as assigned by his chief of police or the chief law enforcement officer of his law enforcement agency and is receiving compensation, if any, from his law enforcement agency at the rates or stipends as are established by law. A law enforcement officer shall not be deemed to be in the actual performance of his duties, for the purposes of this section, if the law enforcement officer is performing private security functions or activities for a private employer while receiving compensation for those duties from the private employer, and a law enforcement officer shall not wear his uniform, or otherwise exhibit evidence of his authority as a law enforcement officer, while performing private security functions or activities for a private employer.

c."Security officer company" means any body, board, person, firm, corporation, partnership, proprietorship, joint venture, fund, authority or similar entity that is organized for the purpose of or primarily engages in the business of furnishing for a fee, hire, reward or compensation one or more security officers. The term shall not mean or include, and nothing in this act shall apply to, any board, body, commission or agency of the United States of America or of this State or any other state, territory or possession of the United States of America, or any county, municipality or school district or any officer or employee solely, exclusively and regularly employed by any of the foregoing. The term shall include any business of watch, guard or patrol agency.

d."Superintendent" means the Superintendent of the Division of State Police in the Department of Law and Public Safety.

e."Company maintaining a proprietary or in-house security function" means any body, board, person, firm, corporation, partnership, proprietorship, joint venture, fund, authority or similar entity that is organized for the general purpose of conducting business, but which also employs persons who are required to carry a firearm in the performance of their duties to provide armed security services exclusively for their business or employees, and does not contract these employees to any other entity or person.

f. "Loss prevention employee" means an unarmed employee of a company whose primary responsibility is loss prevention and the protection of assets of that company.

L.2004, c.134, s.2; amended 2015, c.295, s.1.



Section 45:19A-3 - Licensing Of Security Officer Companies; Requirements.

45:19A-3 Licensing of security officer companies; requirements.

3. a. No person shall engage in the business of a security officer company, or advertise or hold out a business to be a security officer company, unless the business is licensed by the superintendent as set forth in this section. Any person who violates the provisions of this section shall be guilty of a crime of the fourth degree.

b.An application to be licensed as a security officer company shall be submitted to the superintendent by each owner and operator of the company, on a form and in a manner prescribed by the superintendent, and shall contain the following information:

(1)the full name, age, which shall be at least 25 years, and residence of the owners or operators of the security officer company;

(2)the full and complete employment history of the owners or operators;

(3)that the owners or operators have five years' law enforcement experience and are no longer employed by or attached in any capacity whatsoever to a law enforcement agency, or five years' experience working in a supervisory or management capacity for a licensed security officer company;

(4)the municipality and location of the security company's principal place of business and any office, bureau, agency or subdivision of the company; and

(5)such further information as the superintendent may require to show the good character, competency and integrity of the owners or operators of the security officer company.

Each application shall be accompanied by the written approval, for each owner or operator of the security officer company, of not less than five reputable citizens who have known the applicant for at least three years preceding the date of application and who shall certify that the applicant is a person of good moral character and behavior.

Any person who shall knowingly make a false statement in or knowingly omit any material information from the application required by this subsection shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law.

c.No security officer company shall be licensed under the provisions of this section if any owner or operator of the company has been convicted, as indicated by a criminal history record background check performed pursuant to the provisions of this section, of: a crime of the first, second, third or fourth degree; any offense involving the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2; or any offense where the issuance of a license would be contrary to the public interest, as determined by the superintendent. The fingerprints of each owner or operator and the written consent of the owner or operator shall be submitted to the superintendent for a criminal history record background check to be performed. The superintendent shall compare these fingerprints with fingerprints on file with the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The owner or operator shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

d.The superintendent, when satisfied with the examination of any application and such further inquiry and investigations as he shall deem proper as to the good character, competency and integrity of the applicant, shall issue a license to an approved security officer company upon payment of a fee in an amount established by the superintendent by rule and regulation and execution of a bond in a manner, form and amount satisfactory to the superintendent as established by rule and regulation. The license shall be renewable every two years upon payment of a renewal fee in an amount established by the superintendent by rule and regulation. The license may be revoked or suspended by the superintendent for a violation of any of the provisions of this act or for other good cause.

e.The revocation or suspension of any license by the superintendent shall be subject to notice and a hearing.

f.A person who, as an owner or operator of a licensed security officer company employs a security officer who is not registered with the superintendent as required under section 4 of this act shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law. Each violation of this section shall constitute a separate offense.

Each owner and operator of a licensed security officer company shall be liable, accountable and responsible for the actions and conduct in connection with the employer's business of each security officer employed by the company.

g.A security officer company shall require each person in its employ to execute and furnish a verified statement, to be known as an "employee's statement," which shall set forth the employee's full name, age, residence, place and date of birth and such other information as the superintendent shall require by rule or regulation. The security officer company shall retain in safe keeping each "employee's statement." The superintendent shall at all times be given access to and may from time to time examine each "employee's statement" retained by the security officer company as provided in this subsection.

h.A security officer company shall immediately but in no case after 48 hours, notify the superintendent if a security officer is terminated for cause at any time.

L.2004,c.134,s.3.



Section 45:19A-4 - Registration Required For Security Officers.

45:19A-4 Registration required for security officers.
4. a. A person shall not be employed as a security officer by a security officer company or a company maintaining a proprietary or in-house security function, or perform the functions and activities of a security officer, unless that person is registered with the superintendent as required in this section.

The requirements of this section shall not apply to:

(1)a loss prevention employee;

(2)an employee of a company whose business includes hosting sporting and entertainment events at an arena or stadium where a State, county, or municipal law enforcement agency is on the premises during the event and whose in-house security employees do not carry handguns or other licensed weapons;

(3)a security officer employed by a company maintaining a proprietary or in-house security function whose in-house security employees do not carry handguns or other licensed weapons; or

(4)a security employee regulated under federal law.Any person who violates the provisions of this section shall be guilty of a crime of the fourth degree.

b.An application for registration as a security officer shall be filed with the superintendent on a form and in a manner prescribed by the superintendent and shall set forth under oath:

(1)the applicant's full name, age, which shall be at least 18 years, and residence;

(2)the name and address of all employers or occupations engaged in for the immediately preceding five years;

(3)that the applicant has not been convicted of any disqualifying crime or offense as set forth in subsection c. of this section; and

(4)such further information as the superintendent may require to show the good character, competency and integrity of the applicant.

Any person who shall knowingly make a false statement in, or knowingly omit any material information from, an application as required by this subsection shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law.

c.No person shall be issued a certificate of registration as a security officer under the provisions of this section if the person has been convicted, as indicated by a criminal history record background check performed pursuant to the provisions of this section, of: a crime of the first, second, third or fourth degree; any offense involving the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2; or any offense where the registration of the individual would be contrary to the public interest, as determined by the superintendent. Each applicant shall submit to the superintendent the applicant's fingerprints and written consent for a criminal history record background check to be performed. The superintendent shall compare these to fingerprints on file with the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation, consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

d.A person whose application has been approved by the superintendent shall complete the required education and training program established in section 5 of this act. Upon satisfactory completion of this program, and upon the payment of a fee in an amount established by the superintendent, the applicant shall be entitled to and the superintendent shall issue and deliver to the applicant a security officer certificate of registration.

e.The superintendent may revoke or suspend such certificate of registration for a violation of any of the provisions of this act or for other good cause. A certificate of registration shall be surrendered to the superintendent within 72 hours after its term has expired or after notice in writing to the holder that the certificate of registration has been revoked.

f.The certificate of registration shall be renewed every two years by an applicant for an unarmed security officer position and each year by an applicant for an armed security officer position upon forms prescribed by the superintendent. The applicant shall pay a fee in an amount established by the superintendent by rule and regulation and shall complete an eight-hour refresher course of classroom instruction taught by a certified security officer instructor. The certificate of registration may be renewed without further investigation unless it is deemed by the superintendent that the applicant no longer qualifies or verified objections to the renewal are received by the superintendent prior to issuance.

g.The revocation or suspension of any certificate of registration by the superintendent shall be subject to notice and a hearing.

L.2004, c.134, s.4; amended 2015, c.295, s.2.



Section 45:19A-5 - Establishment Of Education And Training Program.

45:19A-5 Establishment of education and training program.

5. a. An education and training program for security officers shall be established by the superintendent through rule and regulation. The program shall consist of such subjects and courses as the superintendent may deem appropriate and shall include a minimum number of hours of classroom or other instruction.

b.In implementing and administering the education and training program required in subsection a. of this section, the superintendent shall have the power:

(1)to implement and administer or approve the minimum courses of study and training;

(2)to implement and administer or approve physical and psychological testing and screening of applicants;

(3)to issue certificates of approval to schools approved by the superintendent and to withdraw certificates of approval from those schools disapproved by the superintendent;

(4)to certify instructors pursuant to the minimum qualifications established by the superintendent;

(5)to consult and cooperate with universities, colleges, community colleges and institutes for the development of specialized courses for security officers;

(6)to consult and cooperate with departments and agencies of this State, other states and the federal government concerned with training of security officers;

(7)to certify those persons who have satisfactorily completed basic educational and training requirements;

(8)to annually visit and inspect approved schools;

(9)to establish reasonable charges for training and education provided by the superintendent; and

(10) to make such rules and regulations and to perform such other duties as may be reasonably necessary or appropriate to implement the education and training program.

L.2004,c.134,s.5.



Section 45:19A-6 - Issuance Of Identification Card To Registered Security Officer.

45:19A-6 Issuance of identification card to registered security officer.

6. a. The superintendent shall cause to be issued to a registered security officer an identification card containing such information as the superintendent shall prescribe. The identification card shall incorporate appropriate security features.

b.A person who is issued an identification card pursuant to subsection a. of this section shall be responsible for its safekeeping and shall not lend, let or allow any other person to use, possess, exhibit or display the card.

c.No person shall use, possess, exhibit or display any license, card, shield or badge of any design or material purporting to authorize the holder or wearer to act as a security officer, unless such person holds a valid certificate of registration as a security officer pursuant to section 4 of this act.

d.If it is established to the satisfaction of the superintendent that an identification card has been lost or destroyed, the superintendent shall, upon payment of an appropriate fee, cause to be issued a duplicate identification card for the unexpired portion of the term of the registration.

e.Any person who violates the provisions of this section shall be guilty of a crime of the fourth degree in addition to any other crime or offense specified by law.

L.2004,c.134,s.6.



Section 45:19A-6.1 - Armed Security Officer To Wear Standardized Uniform, Badge.

45:19A-6.1 Armed security officer to wear standardized uniform, badge.
5.A security officer who carries a firearm in the performance of his duties shall wear a standardized uniform as prescribed by the superintendent in rules and regulations. These rules and regulations shall require SORA Level 2 armed security officers to wear on their uniform a badge indicating this status and armed security officers who wear company-issued shirts to have the word "SECURITY" printed on the reverse side of the shirt.
L.2015, c.295, s.5.



Section 45:19A-6.2 - Weapon Secured In Security Holster.

45:19A-6.2 Weapon secured in security holster.
6.A security officer, when carrying a firearm in the performance of his duties, shall secure the weapon in a level 3 or higher security holster.

L.2015, c.295, s.6.



Section 45:19A-7 - Electronic Registry Of Security Officers; Registration Fee.

45:19A-7 Electronic registry of security officers; registration fee.

7. a. The superintendent shall develop and maintain an electronic database or similar electronic registry, which shall be accessible by licensed security officer companies, and which shall list all persons who are registered as security officers pursuant to the provisions of this act and such other information as the superintendent shall require by rule and regulation.

b.Each applicant for a certificate of registration as a security officer shall pay a fee to the superintendent in an amount established by the superintendent by rule and regulation. These fees shall be used exclusively for the development and maintenance of the electronic database or registry established pursuant to subsection a. of this section.

L.2004,c.134,s.7.



Section 45:19A-8 - Additional Penalties.

45:19A-8 Additional penalties.
8. a. In addition to any other penalties prescribed by this act or any other law, an owner or operator of a licensed security officer company or a company maintaining a proprietary or in-house security function who employs a security officer in violation of the provisions of this act shall be liable to a civil penalty not to exceed $10,000 for the first offense and not more than $20,000 for a second or subsequent offense. For the purposes of this subsection, each violation shall constitute a separate offense.

b. (1) In addition to any other penalties prescribed by this act or any other law, a person who permits himself to be employed as or performs the functions and activities of a security officer while in violation of the provisions of this act shall be liable to a civil penalty of not more than $1,000 for a first offense and not more than $2,500 for a second or subsequent offense. For the purposes of this subsection, each violation shall constitute a separate offense.

(2)In addition to any other penalties prescribed by this act or any other law, a certified security officer instructor who fails to comply with rules and regulations governing the functions of a certified security officer instructor shall be liable to a civil penalty of not more than $1,000 for a first offense and not more than $2,500 for a second or subsequent offense. For the purposes of this subsection, each violation shall constitute a separate offense.

c.A penalty imposed under subsection a. or b. of this section shall be recovered in a civil action pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2004, c.134, s.8; amended 2015, c.295, s.3.



Section 45:19A-9 - Powers Of Superintendent.

45:19A-9 Powers of superintendent.

9.For the purpose of investigating whether a person has engaged in, or is engaging in, any act or practice declared unlawful under this act, or for the purpose of investigating the character, competency, integrity or methods of operation of applicants, licensees or registrants hereunder, or of any owner or operator of any licensed security officer company, the superintendent shall have the power to:

a.Require any person to file on such form as may be prescribed by the superintendent, a statement or report in writing under oath, or otherwise, as to the facts and circumstances concerning any matter being investigated;

b.Administer oaths or affirmations and examine any person in connection with any investigation;

c.Inspect any premises and examine and impound any record, book, computer, electronic database, recording device, document, account, paper or other tangible thing, without prior notification, in connection with any investigation;

d.Hold investigative hearings and issue subpoenas to compel the attendance of any person or the production of any record, book, computer, electronic database, recording device, document, account, paper or other tangible thing in connection with any investigation; and

e.Apply to the Superior Court for an order compelling compliance with any subpoena or other request for information.

L.2004,c.134,s.9.



Section 45:19A-10 - Violations; Revocation, Suspension Of License; Prosecution.

45:19A-10 Violations; revocation, suspension of license; prosecution.

10. A violation of any of the provisions of this act shall be cause for revocation or suspension of any license or registration issued hereunder, notwithstanding that the same violation may constitute a crime or other offense under the laws of this State or any other state or jurisdiction. An indictment, prosecution and conviction arising out of any of the provisions of this act shall not be construed to preclude, if the evidence so warrants, an indictment, prosecution and conviction for any other crime or offense in this State or any other state or jurisdiction.

L.2004,c.134,s.10.



Section 45:19A-11 - Compliance Required.

45:19A-11 Compliance required.
11.Each owner or operator of a security officer company or company maintaining a proprietary or in-house security function, and each person employed as a security officer on the effective date of this act and any act amendatory or supplementary thereto shall comply with the requirements of this act by the first day of the thirteenth month after its effective date or the effective date of any act amendatory or supplementary thereto.

Any person employed as a security officer by a company maintaining a proprietary or in-house security function or who performed the functions and activities of a security officer for such a company prior to the effective date of this amendatory and supplementary act shall complete the education and training program established pursuant to section 5 of P.L.2004, c.134 (C.45:19A-5) and register as a security officer with the superintendent pursuant to section 4 of P.L.2004, c.134 (C.45:19A-4) no later than the first day of the thirteenth month following the effective date of this act.

L.2004, c.134, s.11; amended 2015, c.295, s.4.



Section 45:19A-12 - Rules, Regulations.

45:19A-12 Rules, regulations.

12. The superintendent shall promulgate rules and regulations necessary to carry out the provisions of this act.


L.2004,c.134,s.12.



Section 45:20-1 - Toll Allowed To Millers

45:20-1. Toll allowed to millers
Every miller shall be allowed, for toll, one tenth part of a bushel, and no more, out of every bushel of grain which he shall grind, including bolting; except malt, out of each bushel of which he shall be allowed one quart, and no more.



Section 45:20-2 - Penalty For Taking Unlawful Toll

45:20-2. Penalty for taking unlawful toll
If any miller takes or receives a greater toll for grinding than is allowed by this chapter, he shall, for every such offense, forfeit and pay three dollars, to be recovered by an action at law, with costs, by any person who shall sue for the same.



Section 45:20-3 - To Keep Toll Measures

45:20-3. To keep toll measures
Every miller shall keep in his mill an exact measure of one tenth part of a bushel, and of one twentieth part of a bushel, for his toll measures, with a fit instrument to strike said measures, which shall be stricken whenever toll is taken; and if he fails in any of these particulars, he shall forfeit and pay three dollars, to be recovered as aforesaid.



Section 45:21-1 - Definitions

45:21-1. Definitions
As used in this chapter:

"Person" means any individual, partnership, association, corporation or joint stock company, their trustees or receivers appointed by any court.

"Highway" means any street, avenue, park, parkway, road or other public place.

"Owner" means any and every person engaged in the business of renting or leasing motor vehicles, without a driver, to be operated by the lessee or bailee, his agent or servant, for purposes other than the transportation of passengers for hire.

"Child restraint" means a child passenger restraint system that conforms to the federal motor vehicle safety standard applicable when it was manufactured.

Amended by L. 1985, c. 202, s. 1, eff. Sept. 1, 1985.



Section 45:21-2 - Liability Insurance Policy To Be Filed With Municipal Clerk

45:21-2. Liability insurance policy to be filed with municipal clerk
Every owner, as defined in section 45:21-1 of this title, shall file with the clerk of the municipality in which he resides or has his place of business a policy of insurance of a company duly licensed to transact business under the insurance laws of this state, insuring such owner against loss from the liability imposed by law upon such owner for damages on account of bodily injury or death suffered by any person other than a person in the employ of such owner, or a person in, on or about such motor vehicle in the status of a driver, passenger for hire or occupant, as a result of accidents occurring by reason of the negligent maintenance, use or operation of such motor vehicle upon the public highways of this state.



Section 45:21-3 - Various Provisions Of Policy

45:21-3. Various provisions of policy
Such policy of insurance shall provide a limit of liability on the part of the insurer, exclusive of court costs and the expenses of investigating and defending suits, for each motor vehicle covered thereby, in the sum of $10,000.00 for bodily injury to or death of any 1 person, and, subject to the same limit of liability for each person so injured or killed, in the sum of $20,000.00 for bodily injury to or death of more than 1 person in any 1 accident, and for damage to property in the sum of $5,000.00; and shall provide for the payment, subject to the aforesaid limits of liability, of any final judgment recovered by any person on account of the ownership, maintenance and use of such motor vehicle by either the owner or the lessee or bailee, his agent or servant, or any fault in respect thereto, and shall be for the benefit of any person suffering loss, damage or injury as aforesaid. Such policy of insurance shall contain a provision for a continuing liability thereunder, subject to the aforesaid limits of liability, notwithstanding any recovery thereon, and shall further provide that nothing contained therein, nor the violation of any of the provisions thereof, shall relieve the insurer, within the limit of liability aforesaid, from the payment of any such judgment; but this provision shall not, as between the insurer and the assured, affect the rights given by the policy to the insurers against the assured because of any such violation or otherwise. The provisions of this chapter, so far as may be requisite, shall be read into and deemed to form a part of any such policy.

Amended by L.1959, c. 45, p. 150, s. 1, eff. July 1, 1959.



Section 45:21-4 - One Or More Policies May Be Filed

45:21-4. One or more policies may be filed
The owner, at his option, may file one policy for each motor vehicle, or one policy covering two or more vehicles, or one policy covering all vehicles operated under the same ownership, with provision for substitution and addition of motor vehicles thereunder, and may file policies of different insurers.



Section 45:21-5 - Owner To File Power Of Attorney For Acknowledgment Of Service Of Process

45:21-5. Owner to file power of attorney for acknowledgment of service of process
Such owner shall, prior to the issuance of any certificate under this chapter, execute and deliver to said clerk a power of attorney, wherein and whereby the owner shall nominate, constitute and appoint said clerk his true and lawful attorney for the purpose of acknowledging service of any process out of a court of competent jurisdiction in any action brought to recover damages against such owner by reason of the negligent maintenance, use, or operation of any such motor vehicle as aforesaid; but no owner shall be required to file and maintain in force more than one power of attorney under this chapter.



Section 45:21-6 - Certificates Of Compliance; Issuance; Revocation And Surrender

45:21-6. Certificates of compliance; issuance; revocation and surrender
Upon the owner's compliance with the requirements of sections 45:21-2 to 45:21-5 of this title, said clerk shall issue to the owner a certificate for each vehicle, which certificate shall describe the vehicle and certify that the owner thereof has filed a policy and power of attorney as required by this chapter. Said certificate shall at all times be carried in the vehicle, and no lessee or bailee shall remove, or cause or permit to be removed, said certificate therefrom. Said clerk shall revoke such certificate at any time when there is not on file with him a valid policy, in full force and effect, and a power of attorney, as required by this chapter. Upon notice of such revocation, the owner shall surrender such certificate to said clerk or to any person designated by him to receive the same, and shall cease to operate, or cause or permit to be operated, such motor vehicle.



Section 45:21-7 - Cancellation Of Policy; Notice To Clerk; Replacement Of Policy; Revocation Of Certificate Upon Default

45:21-7. Cancellation of policy; notice to clerk; replacement of policy; revocation of certificate upon default
Any policy filed under the provisions of this chapter may be canceled, as to accidents occurring subsequent to the effective date of such cancellation, by the insurer or by the owner upon the terms and in the manner therein provided for; but such cancellation shall not be effective unless and until twenty days' notice in writing of such cancellation shall have been given said clerk. Service of such notice upon said clerk may be made either personally or by mail, and if by mail shall be deemed complete when the notice is deposited in the post office, registered, postage prepaid, and directed to said clerk at his official address. Immediately upon receipt of notice by said clerk of the cancellation of any such policy, or if the authority of the insurer to transact such business in this state shall be revoked, he shall require the owner to replace such policy with another good and sufficient policy in accordance with the provisions of this chapter, in default of which the owner's certificate shall be revoked for all motor vehicles covered by such policy, and the owner shall thereupon cease to operate, or cause or permit to be operated, any such motor vehicle. Upon revocation of the certificate of any owner by said clerk, other than for failure to file another policy upon notice of cancellation, as herein above provided for, notice shall be sent by said clerk to the insurer, and such notice of revocation shall operate automatically to cancel such policy for the motor vehicle for which the certificate was revoked, as to all accidents occurring subsequent to the revocation of the certificate, and such insurer shall be liable for the return of the unearned premium upon such policy, as in case of cancellation by the insurer.



Section 45:21-8 - Certain Corporations May Carry Own Liability Insurance

45:21-8. Certain corporations may carry own liability insurance
Such owner, if a corporation of this state with a paid-up cash capital of not less than two hundred thousand dollars, may carry its own liability insurance, as required by the provisions of this chapter, if it can reasonably satisfy the commissioner of banking and insurance as to the permanence and financial standing of its business. Any owner desiring to be exempt from obtaining or filing an insurance policy as required by this chapter shall make application to said commissioner, showing its financial ability to pay such damages, whereupon the commissioner, if reasonably satisfied of the applicant's financial ability, shall by written order make such exemption and deliver a certified copy thereof to said clerk, which certified copy shall remain with him in lieu of such policy or policies of insurance so long as the paid-up cash capital of said corporation remains at not less than two hundred thousand dollars, and the order of the commissioner remains in force. The clerk shall issue to a corporation so exempted a certificate showing such exemption in lieu of the certificate required to be issued by section 45:21-6 of this title. The commissioner may from time to time require further statements of the financial ability of such corporation, and if, at any time in his opinion, the corporation appears no longer able to pay damages, he shall revoke his order granting exemption and notify the clerk of such revocation; whereupon the clerk shall revoke the certificate showing exemption issued by the commissioner, and the corporation shall immediately insure its liability as required by the provisions of this chapter.



Section 45:21-9 - No Transportation Of Passengers For Hire

45:21-9. No transportation of passengers for hire
No lessee or bailee shall use, or cause or permit to be used, any such motor vehicle for the transportation of passengers for hire.



Section 45:21-10 - No Exemption From Complying With Motor Vehicle Statutes

45:21-10. No exemption from complying with motor vehicle statutes
Nothing herein contained shall exempt any person owning or operating any such motor vehicle from complying with existing statutes relating to the ownership, registration and operation of motor vehicles in this state.



Section 45:21-11 - Penalty

45:21-11. Penalty
A person operating, or causing or permitting the operation of, any such motor vehicle wholly or partly along any public highway in this state, without complying with the provisions of this chapter, shall be deemed guilty of a misdemeanor and subject to the penalties therefor provided by law.



Section 45:21-12 - Register To Be Kept By Persons Renting Motor Vehicles

45:21-12. Register to be kept by persons renting motor vehicles
Every person engaged in the business of renting or leasing motor vehicles to any other person, to be driven by any one other than the person engaged in said business or his agent or servant, shall keep and maintain a daily register, in which shall be entered the date and the time of the renting or leasing of each motor vehicle so rented or leased, the name and address of each person to whom the same is rented or leased, with a description of his business and of the purpose for which the vehicle is to be used, and the name and address of each person who will drive or operate the same, together with the number of his license to drive a motor vehicle and a description of the authority by which the same is issued, which register shall be open to inspection at all reasonable times by any person having a claim for damages incurred by reason of personal injury or property damage in the operation of any such motor vehicle while so rented or leased, his agent or attorney.

L.1949, c. 206, p. 676, s. 1.



Section 45:21-13 - Violations Of Act

45:21-13. Violations of act
Any such person who shall fail to keep, maintain and make available such register for inspection, as aforesaid, or who shall rent or lease any motor vehicle to any other person without requesting the proper information and making the appropriate entries in such register, shall be guilty of a misdemeanor.

L.1949, c. 206, p. 677, s. 2.



Section 45:21-14 - Child Restraints In Rental Vehicles

45:21-14. Child restraints in rental vehicles
Every owner who rents a motor vehicle to any person shall inform the person of the requirements of P.L. 1983, c. 128 (C. 39:3-76.2a et seq.) with respect to the use of a child restraint and shall provide, at the request of the renter, an appropriate child restraint. The owner shall also supply the person with simple instructions for its use. The owner may charge a reasonable fee and deposit for the use of the child restraint.

L. 1985, c. 202, s. 2, eff. Sept. 1, 1985.



Section 45:21-15 - Penalty For Violation

45:21-15. Penalty for violation
An owner who violates this amendatory and supplementary act shall be fined not less than $50.00 nor more than $250.00 for each offense, if the owner received at least 24 hours' advance notice from the customer or his agent that a child restraint system was required.

L. 1985, c. 202, s. 3, eff. Sept. 1, 1985.



Section 45:22-1 - Short Title; Definitions

45:22-1. Short title; definitions
This article shall be known as the "pawnbroking law" .

In this article, unless the context otherwise requires:

"Pawnbroker" means any person, partnership, association or corporation lending money on deposit or pledge of personal property, other than choses in action, securities, or printed evidences of indebtedness; or purchasing personal property on condition of selling it back at a stipulated price; or doing business as furniture storage warehouseman and lending money on goods, wares or merchandise pledged or deposited as collateral security.

"Pledge" means an article or articles deposited with a pawnbroker in the course of his business.

"Pledgor" means a person who delivers the pledge into the possession of a pawnbroker, unless such person discloses that he is or was acting for another, and in such an event "pledgor" means the disclosed principal.



Section 45:22-2 - License Required

45:22-2. License required
No person shall engage or continue in business as a pawnbroker except as authorized by this article, and without first obtaining a license from the commissioner of banking and insurance. No person other than a licensee under this article shall display any sign or other device in or about the premises of business, or in any advertising matter or other printed matter which in anywise resembles the emblem or sign commonly used by pawnbrokers, nor shall there be any sign displayed which is calculated to deceive, nor shall the word "pawnbroker" be used in or about the premises of business or in any advertising matter or other printed matter nor shall any such person hold himself out to the public to be a pawnbroker, either through advertising, soliciting, signs or otherwise.



Section 45:22-3 - Application For License; Contents, Criminal History Record Background Check.

45:22-3 Application for license; contents, criminal history record background check.

Application for such license shall be in writing and shall state the full name and place of residence of the applicant, or, if the applicant be a partnership, of each member thereof, or, if the applicant be a corporation or association, of each officer and stockholder thereof, together with the place or places where the business is to be conducted.

Any applicant for a license pursuant to this section and any officer, director, partner or owner of a controlling interest of a corporation or partnership filing for licensure shall submit to the commissioner the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations, for the purposes of facilitating determinations concerning licensure eligibility. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

Amended 2003, c.199, s.15.



Section 45:22-4 - License; Issuance, Term.

45:22-4 License; issuance, term.
45:22-4. Upon application to the Commissioner of Banking and Insurance, such official may in his discretion issue to the applicant upon the filing of a bond as hereinafter provided, a license to do business in this State. The license shall not be assignable. The license shall run from the date of issuance to the end of the licensing period of not less than two years as set by the commissioner by regulation. The Commissioner of Banking and Insurance may require proof to his satisfaction of the financial ability of the applicant to carry on such business.

Amended 1981, c.321, s.10; 2007, c.81, s.26.



Section 45:22-5 - Pawnbroker Must Be Insured

45:22-5. Pawnbroker must be insured
Each pawnbroker licensed pursuant to the provisions of this article shall be required by the commissioner of banking and insurance to furnish proof that he is adequately covered by insurance, bond or cash surplus to cover any pledgor in the event of loss by fire, theft, burglary or otherwise, or his liability to the pledgor.



Section 45:22-6 - Disposition Of License Fees

45:22-6. Disposition of license fees
All license fees received by the commissioner of banking and insurance under this article shall be used for the use of the state.



Section 45:22-7 - Pawnbroker's Bond; Actions On

45:22-7. Pawnbroker's bond; actions on
Any applicant licensed pursuant to the provisions of this article shall file with the commissioner of banking and insurance, before commencing business, a bond in the sum of one thousand dollars, with one or more sufficient sureties to be approved by the commissioner of banking and insurance. The aggregate liability of such sureties shall not exceed the amount stated in the bond. Such bond shall run to the state of New Jersey for the use of the state and of any other person who may have a cause of action against the principal, as licensee, under the provisions of this article. A separate bond shall be required for each place of business if more than one be conducted by any such licensee. If a judgment be recovered against the licensee in any of the courts of this state, and such judgment be returned unsatisfied, the holder of such judgment or his assignee may, after such return unsatisfied, either in whole or in part, maintain an action in the name of the state for his own use upon such bond in any court having jurisdiction of the amount claimed.



Section 45:22-8 - Revocation Of License

45:22-8. Revocation of license
The commissioner of banking and insurance may, upon notice to the licensee of five days, and after hearing, revoke any license issued under the provisions of this article for any violation of the provisions hereof or any of the regulations adopted pursuant thereto.



Section 45:22-9 - License Must Be Conspicuously Displayed

45:22-9. License must be conspicuously displayed
The license so issued shall be kept conspicuously posted in the licensee's place of business and whenever the licensee shall change his place of business written notice thereof shall be given to the commissioner of banking and insurance who shall indicate on the license his approval, in writing, of the change of location.



Section 45:22-10 - Investigation By Commissioner; Other Investigations.

45:22-10 Investigation by commissioner; other investigations.
45:22-10. The Commissioner of Banking and Insurance may at any time investigate the business of all licensees, either personally or by any person designated by him, and for the purpose of effectuating this article the Commissioner of Banking and Insurance or the person so designated shall have free access, during the usual business hours, to the licensee's place of business, to the books, papers, records, safes and vaults of the licensee wherever located, and shall also have the authority to examine, under oath, any person whose testimony he may require relative to such business. The cost and charges of any such examination or investigation shall be borne by the licensee. Absent a determination by the commissioner that good cause exists, the cost of the examination shall not exceed $2,500. The examination shall be conducted in accordance with generally accepted examination procedures and pursuant to established and objective criteria developed by the commissioner. The department shall issue to the licensee an itemized invoice setting forth the number of hours and the work performed in connection with the examination.

Amended 2001, c.388, s.1; 2007, c.81, s.27.



Section 45:22-11 - Commissioner To Have General Supervision; Cooperation With Police

45:22-11. Commissioner to have general supervision; cooperation with police
Subject to the provisions of this article, the commissioner of banking and insurance may prescribe the form of such books and records to be kept by the licensee, which books and records shall be preserved for a period of at least two years after making the final entry on any pledge recorded therein and shall be available to all parties in interest. He may adopt and promulgate such other rules and regulations not inconsistent with the provisions of this article as he may deem necessary for the proper conduct of his office and the enforcement of this article, and in the exercise of the powers conferred herein, he shall co-operate with the police and other officials of the several municipalities for the recovery or restoration of stolen property.



Section 45:22-12 - Pawnbroker's Annual Report; Contents; Violations, Penalties.

45:22-12 Pawnbroker's annual report; contents; violations, penalties.
45:22-12. Every pawnbroker shall annually, submit to the Commissioner of Banking and Insurance, on such forms and within the time as may be prescribed by him, a report under oath, giving the number and amount of loans made during the preceding calendar year, and the balance of all loans outstanding at the close of the year, the rates of interest charged and such other information as the commissioner may require.

A pawnbroker that fails to make and file its annual report in the form and within the time provided in this section shall be subject to a penalty of not more than $100 for each day's failure, and the commissioner may revoke or suspend its authority to do business in this State. The penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). A warrant may issue in lieu of a summons.

Amended 2007, c.81, s.28.



Section 45:22-13 - Pawnbroker's Records; Details Of

45:22-13. Pawnbroker's records; details of
Every pawnbroker shall keep a book in which shall be recorded, in ink, at the time of making each loan, the name and address of the pledgor, or, where a pledge is made by a person acting as agent for a disclosed principal, the names and addresses of principal and agent; the date of the transaction; amount of the loan; the article or articles pledged; and the serial number of the loan. There shall also be recorded in such book the date on which each loan was canceled, and whether it was redeemed or renewed or whether the collateral was sold at auction. In a separate book the licensee shall record, in ink, all sales of unredeemed pledges, showing number, date, amount, and duration of each loan, the date of sale, the amount realized from the sale of the collateral, the amount charged to the pledgor as interest, commission and expenses of sale, the amount of the surplus or deficit, as the case may be, the date on which and the person to whom the surplus, if any, was paid. All entries herein provided for shall be made in the English language.



Section 45:22-14 - Pawnbroker To Keep Identification Cards

45:22-14. Pawnbroker to keep identification cards
The pawnbroker shall at the time of making a loan require the pledgor or his agent to write his signature and address on a card bearing the serial number of the loan corresponding to that recorded in the pawnbroker's book, as provided in section 45:22-13 of this title. If such person is unable to write, he shall sign by mark, and in such event the pawnbroker shall record on the signature card such information as will enable him to identify the person in case of the loss of the ticket.



Section 45:22-15 - Pledgor's Ticket; Contents

45:22-15. Pledgor's ticket; contents
The pawnbroker shall, at such time, deliver to the pledgor or his agent a memorandum or ticket on which shall be legibly written or printed the name of the pledgor; the name of the pawnbroker and the place where the pledge is made; the article or articles pledged; the amount of the loan; the date of the transaction; the serial number of the loan; the rate of interest; and a copy of sections 45:22-22 and 45:22-24 of this title. A pawnbroker may insert in such ticket any other terms and conditions not inconsistent with the provisions of this article. Nothing appearing on a pawn ticket shall relieve the pawnbroker of the obligation to exercise reasonable care as provided in this article in the safe-keeping of articles pledged with him.



Section 45:22-16 - Redemption By Holder Of Ticket

45:22-16. Redemption by holder of ticket
Except as otherwise herein provided, the holder of such ticket shall be presumed to be the person entitled to redeem the pledge, and the pawnbroker shall deliver the pledge to the person presenting the ticket upon payment of principal and interest.



Section 45:22-17 - Redemption By Mail Or Express; If Sum Insufficient

45:22-17. Redemption by mail or express; if sum insufficient
When a ticket, instead of being presented in person, is sent to the pawnbroker by mail or express, accompanied with a money order or bank draft for the amount due, including the charges for shipment as desired, and twenty-five cents for packing, the pledge shall be securely packed and forwarded by the pawnbroker in accordance with the remitter's instructions, if any. If the remittance is insufficient to cover the amount due, the charges of shipment as desired, and packing, the pawnbroker shall either notify the remitter of the amount of the deficiency or send the pledge subject to the payment of shipping charges by the consignee. The pawnbroker's liability for the pledge shall cease upon delivery thereof to the carrier or his agent.



Section 45:22-18 - Payment By Installments

45:22-18. Payment by installments
Upon the presentation of the ticket, and the tender of not less than five dollars as an installment on the principal together with accrued interest, the pawnbroker shall accept the same and issue a new ticket for the reduced amount.



Section 45:22-19 - Lost Or Destroyed Ticket; New Ticket On Affidavit

45:22-19. Lost or destroyed ticket; new ticket on affidavit
If the ticket be lost, destroyed or stolen, the pledgor shall so notify the pawnbroker in writing. The receipt of such notice shall be treated by the pawnbroker as a stop against the loan, and thereafter the provisions of sections 45:22-16 to 45:22-18 of this title shall not apply to such loans. Before delivering the collateral or issuing a new ticket, in such event, the pawnbroker shall require the pledgor to make affidavit of the alleged loss, destruction, or theft of the ticket. Upon receipt of such affidavit, the pawnbroker shall permit the pledgor either to redeem the loan or to receive a new ticket upon the payment of accrued interest, and the pawnbroker shall incur no liability for so doing, unless he has previously received written notice of any adverse claim.



Section 45:22-20 - Alteration Of Ticket; Not To Affect Liability

45:22-20. Alteration of ticket; not to affect liability
The alteration of a ticket shall not excuse the pawnbroker who issued it from liability to deliver the pledge according to the terms of the ticket as originally issued, but shall relieve him of any other liability to the pledgor or holder of the ticket.



Section 45:22-21 - Spurious Tickets

45:22-21. Spurious tickets
If a ticket is presented to a pawnbroker which purports to be one issued by him, but which is found to be spurious, the pawnbroker may seize and retain same without any liability whatsoever to the holder thereof. Any such tickets so seized shall be delivered to the commissioner of banking and insurance.



Section 45:22-22 - Interest Chargeable; Exceptions.

45:22-22 Interest chargeable; exceptions.

45:22-22. Notwithstanding the provisions of N.J.S.2C:21-19 to the contrary, a pawnbroker shall not charge or receive interest on a loan in excess of 4.5% per month or a fraction thereof, except that he may charge $1.50 where the interest herein amounts to less. In no event shall any other charges be made for any reason whatsoever, except as permitted by the Commissioner of Banking and Insurance.

amended 1957, c.129; 1984, c.84, s.1; 2001, c.388, s.2; 2013, c.213.



Section 45:22-23 - Receipts On Redemption, Renewal Or Reduction Of Loan

45:22-23. Receipts on redemption, renewal or reduction of loan
A pawnbroker when requested for a receipt at the time of redemption, renewal or reduction of a loan, shall furnish to the person redeeming, renewing or reducing the loan, a receipt setting forth the name of the pawnbroker, his address, the date and number of the pledge, the amount of principal and interest, and the date of the payment for redemption, renewal or reduction of the loan.



Section 45:22-24 - Pawnbroker's Liability; Degree Of Care Required; Burden Of Proof

45:22-24. Pawnbroker's liability; degree of care required; burden of proof
A pawnbroker shall be liable for the loss of a pledge or part thereof, or for injury thereto, whether caused by fire, theft, burglary or otherwise, resulting from his failure to exercise reasonable care in regard to it, but he shall not be liable, in the absence of an express agreement to the contrary, for the loss of a pledge or part thereof, or for injury thereto, which could not have been avoided by the exercise of such care. The burden of proof to establish reasonable care shall be upon the pawnbroker.



Section 45:22-25 - Period Of Redemption; Sale Of Unredeemed Pledges.

45:22-25 Period of redemption; sale of unredeemed pledges.
45:22-25. All unredeemed pledges shall be sold at public auction or private sale, but not before the expiration of twelve months from the date of the loan, unless otherwise agreed in writing between the pawnbroker and the pledgor, or authorized by the Commissioner of Banking and Insurance for due cause shown.

Amended 2001, c.388, s.3.



Section 45:22-26 - Sale By Auction Or Private Sale; Notice Of Proposed Sale.

45:22-26 Sale by auction or private sale; notice of proposed sale.
45:22-26. All unredeemed pledges shall be sold at public auction or private sale, but not before a notice in writing shall have first been mailed subsequent to the date of maturity of the loan, to the last known address of the pledgor and at least twenty days prior to the date of such public or private sale.

Amended 2001, c.388, s.4.



Section 45:22-27 - Disposition Of Proceeds, Surplus.

45:22-27 Disposition of proceeds, surplus.
45:22-27. The proceeds of such sale by public auction or private sale shall be applied for the purposes and in the order here specified; auctioneer's charges, if any; principal and interest of the loan; and a proportionate share of the expense of publishing any notice of the sale, as well as a proportionate share of other specified written or printed notice sent by mail, determined by dividing the total expense of such inclusive notice by the number of loans sold. The surplus, if any, shall be paid, upon proof of identification, to the pledgor or anyone else who would have been entitled to redeem the pledge if it had not been sold. Notice of such surplus, if any, shall be mailed to the last known address of the pledgor, within thirty days after the sale.Amended 2001, c.388, s.5.45:22-31 Pawnbroker not to accept pledge from persons under 16.



Section 45:22-28 - Surplus Belongs To Pawnbroker After Five Years

45:22-28. Surplus belongs to pawnbroker after five years
If a surplus be not paid or claimed within five years from the date on which it accrued, it shall revert to the pawnbroker for his own use and benefit. Interest on unpaid surplus, at the rate of six per cent per annum, shall accrue only after the pawnbroker's refusal to pay the same, upon lawful demand thereof.



Section 45:22-29 - Pledge Delivered On Surrender Of Ticket Or Ticket Impounded

45:22-29. Pledge delivered on surrender of ticket or ticket impounded
Except as otherwise provided in this article, a pawnbroker shall not be required, by legal process or otherwise, to deliver a pledge except upon surrender of the ticket, unless the ticket be impounded or its negotiation enjoined by a court of competent jurisdiction.



Section 45:22-30 - If Rival Claimants; Interpleading Parties In Actions Against Pawnbroker

45:22-30. If rival claimants; interpleading parties in actions against pawnbroker
If more than one person shall claim the right to redeem a pledge, the pawnbroker shall incur no liability for refusing to deliver the pledge until the respective rights of the claimants shall have been adjudicated. In case action be brought against the pawnbroker for recovery of the pledge, he may, as a defense, require all known claimants to interplead. If no action be brought against the pawnbroker by either party within the period for which he is required, under this article to hold the pledge, or within thirty days of notice of an adverse claim, he may proceed to sell the pledge and hold the surplus, if any, subject to adjudication or other adjustment of the parties' rights.



Section 45:22-31 - Pawnbrowker Not To Accept Pledge For Persons Under 16

45:22-31. Pawnbrowker not to accept pledge for persons under 16
45:22-31. A pawnbroker shall not:

a.Accept a pledge from any person who is under the age of sixteen years.

b.(Deleted by amendment, P.L.2001, c.388.)

Amended 2001, c.388, s.6.



Section 45:22-32 - Violations Of Article Misdemeanors

45:22-32. Violations of article misdemeanors
Any person who shall violate any of the provisions of this article shall be guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars, nor more than five hundred dollars.



Section 45:22-33 - Affidavit Of Ownership Of Mechanic's Tools Pledged Or Pawned

45:22-33. Affidavit of ownership of mechanic's tools pledged or pawned
No pawnbroker, his agent or attorney, shall receive, by way of pledge or pawn, from any person any mechanic's tools used in the erection, addition or alteration of any building or structure, unless said person produces before said pawnbroker, his agent or attorney, two reputable citizens who reside in the county in which the pawnbroker is doing business, and who shall respectively subscribe to an affidavit containing the name, residence and occupation of such affiant, and setting forth that said affiant verily believes that the person desiring to pledge said mechanic's tools is the true owner thereof. Every such affidavit shall be kept on file by the pawnbroker and a note thereof made in his book and shall be subject to the same inspection as his books, and the pawnbroker shall furnish without charge a true copy of said affidavit to each person making the same. A pawnbroker who violates any of the provisions of this section shall be guilty of a misdemeanor.



Section 45:22-34 - Daily Report To Police Of Pledges And Redemptions; Penalty

45:22-34. Daily report to police of pledges and redemptions; penalty
All pawnbrokers or dealers in secondhand goods, in addition to keeping a proper record of the deposit and redemption of all goods and pledges shall, each day, except Sunday, before eleven o'clock in the forenoon, deliver to the chief of police, or other head of the police department of the municipality having an established police department and in which said pawnbroker or dealer has his place of business, a legible and correct transcript, on blank forms to be furnished by said police department, from the book or books in which said pawnbroker or dealer keeps his record of the deposit or redemption of goods and pledges, showing the description of each article or thing received by him during the business day immediately preceding the filing of the report, together with the amount of money loaned thereon, and a description of the person making the pledge. In the case of business done on Saturday such report shall be delivered to the chief of police or head of the police department before eleven o'clock A.M. of the succeeding Monday. Any pawnbroker or dealer in secondhand goods who fails to comply with the provisions of this section shall forfeit and pay to the municipality wherein he has his place of business a fine or penalty of one hundred dollars for each and every offense.



Section 45:22-35 - Marking "Secondhand" Watches

45:22-35. Marking "secondhand" watches
Any person or persons, firm or firms, partnership or partnerships, association or associations, corporation or corporations, engaged in the business of buying or selling watches, or any agent or servant thereof, who may sell or exchange, or offer for sale or exchange, expose for sale or exchange, possess with the intent to sell or exchange, or display with the intent to sell or exchange any secondhand watch, shall affix and keep affixed to the same a tag with the words "second-hand" clearly and legibly written or printed thereon, and the said tag shall be so placed that the words "second-hand" shall be in plain sight at all times.

L.1939, c. 55, p. 80, s. 1.



Section 45:22-36 - Special Invoice Required

45:22-36. Special invoice required
Any person or persons, firm or firms, partnership or partnerships, association or associations, corporation or corporations, engaged in the business of buying or selling watches, or any agent or servant thereof, who may sell a second-hand watch or in any other way pass title thereto shall deliver to the vendee a written invoice bearing the words "second-hand watch" in bold letters, larger than any of the other written matter upon said invoice. Said invoice shall further set forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers (if any), and any other distinguishing numbers or identification marks upon its case and movement. If the serial numbers or other distinguishing numbers or identification marks shall have been erased, defaced, removed, altered or covered, said invoice shall so state. The vendor shall keep on file a duplicate of said invoice for at least five years from the date of the sale thereof, which shall be open to inspection during all business hours by the prosecutor of the pleas of the county, in which the vendor is engaged in business or his duly authorized representative.

L.1939, c. 55, p. 80, s. 2.



Section 45:22-37 - Advertising "Secondhand" Watches

45:22-37. Advertising "secondhand" watches
Any person or persons, firm or firms, partnership or partnerships, association or associations, corporation or corporations, or any agent or servant thereof, who may advertise or display in any manner a second-hand watch for sale or exchange shall state clearly in such advertisement or display that said watch is a second-hand watch.

L.1939, c. 55, p. 81, s. 3.



Section 45:22-38 - Definition Of "Secondhand" Watch

45:22-38. Definition of "secondhand" watch
A watch shall be deemed to be second-hand if

(a) It as a whole or the case thereof or the movement thereof has been previously sold to or acquired by any person who bought or acquired the same for his use or the use of another, but not for resale; provided, however, that a watch which has been so sold or acquired and is thereafter returned either through an exchange or for credit to the original individual firm, partnership, association or corporation who sold or passed title to such watch, shall not be deemed to be a second-hand watch for the purposes of this act, if such vendor shall keep a written or printed record setting forth the name of the purchaser thereof, the date of the sale or transfer thereof, and the serial number (if any) on the case and the movement, and any other distinguishing numbers or identification marks, which said record shall be kept for at least five years from the date of such sale or transfer and shall be open for inspection during all business hours by the prosecutor of the pleas of the county in which such vendor is engaged in business or his duly authorized representative; or

(b) Its case serial numbers or movement numbers or other distinguishing numbers or identification marks shall be erased, defaced, removed, altered or covered; or

(c) If its movement is more than five years old and has been repaired by any person or persons, including the vendor, notwithstanding that it may have been returned either through an exchange or for credit to the said original vendor. Cleaning and oiling a watch movement or recasing the movement in a new case shall not be deemed a watch repair for the purposes of this section.

L.1939, c. 55, p. 81, s. 4.



Section 45:22-39 - Penalty

45:22-39. Penalty
Any person or persons, firm or firms, partnership or partnerships, association or associations, corporation or corporations, or any agent or servant thereof, who shall violate any of the provisions of this act shall be guilty of a misdemeanor and shall be punishable by a fine not to exceed the sum of five hundred dollars ($500.00) or by imprisonment not to exceed one hundred days, or both.

L.1939, c. 55, p. 82, s. 5.



Section 45:22-40 - Pawnbroker's Auction Sales Excepted

45:22-40. Pawnbroker's auction sales excepted
The provisions of this act shall not apply to pawnbroker's auction sales or unredeemed pledges.

L.1939, c. 55, p. 82, s. 6.



Section 45:22A-1 - Short Title

45:22A-1. Short title
This act may be cited as the "Retirement Community Full Disclosure Act."

L.1969, c. 215, s. 1.



Section 45:22A-2 - Definitions

45:22A-2. Definitions
For the purposes of this act, the term:

(a) "Retirement subdivision" or "subdivision" means any land which is divided or proposed to be divided into 10 or more lots, whether contiguous or not, for the purpose of sale or lease as part of a common promotional plan where such subdivision is advertised or represented as a retirement subdivision or as a subdivision primarily for retirees or elderly persons, or where there is a minimum age limit tending to attract persons who are nearing retirement age;

(b) "Retirement community" or "community" means any complex or proposed complex of more than 10 units, whether contained in one or more buildings or whether constructed on separate lots, offered for sale or lease as part of a common promotional plan where such community is advertised or represented as a retirement community or as a community primarily for retirees or elderly persons, or where there is a minimum age limit tending to attract persons who are nearing retirement age;

(c) "Unit" means any apartment or structure intended primarily as a residence and consisting of one or more rooms occupying all or part of a floor or floors in a building of one or more floors or stories, including a single residence dwelling and a share or membership interest of a cooperative housing corporation or association which entitles the holder thereof to possess and occupy for dwelling purposes a house, apartment or other structure owned or leased by said corporation or association, or to lease or purchase a dwelling constructed or to be constructed by said corporation or association;

(d) "Common promotional plan" includes an offer for sale or lease of lots or units in a subdivision or community by a single developer, or a group of developers acting in concert where such lots or units are contiguous, or are known, designated, or advertised as a common entity or by a common name;

(e) "Person" means an individual, or any unincorporated organization, partnership, association, corporation, trust, or estate;

(f) "Developer" means any person who, directly or indirectly, sells or leases, or offers to sell or lease, or advertises for sale or lease any lots in a retirement subdivision or any units in a retirement community;

(g) "Agent" means any person who represents, or acts for or on behalf of, a developer in selling or leasing, or offering to sell or lease, any lot or lots in a retirement subdivision or any units in a retirement community; but shall not include an attorney-at-law whose representation of another person consists solely of rendering legal services;

(h) "State" means the State of New Jersey;

(i) "Purchaser" means an actual or prospective purchaser or lessee of any lot or unit in a subdivision or community;

(j) "Offer" includes any inducement, solicitation, or attempt to encourage a person to acquire a lot or unit in a subdivision or community;

(k) "Disposition" includes sale, lease, assignment, award by lottery, or any other transaction concerning a subdivision or community.

L.1969, c. 215, s. 2. Amended by L.1975, c. 335, s. 1, eff. March 3, 1976.



Section 45:22A-3 - Administration Of Act

45:22A-3. Administration of act
This act shall be administered by the Division of Housing and Urban Renewal, State Department of Community Affairs, which hereinafter is called the agency.

L.1969, c. 215, s. 3.



Section 45:22A-4 - Application Of Act; Exemptions

45:22A-4. Application of act; exemptions
Unless the method of disposition is adopted for the purpose of evasion of this act, the provisions of this act do not apply to offers or dispositions of an interest in land by a purchaser of subdivided lands for his own account in a single or isolated transaction; nor shall the provisions of this act apply to the following:

(a) Offers or dispositions of evidences of indebtedness secured by a mortgage or deed of trust of real estate;

(b) Offers or dispositions of securities or units of interest issued by a real estate investment trust regulated under any State or Federal Statute;

(c) The sale or lease of real estate under or pursuant to court order;

(d) A subdivision as to which the agency has granted an exemption as provided in section 11.

(e) Deleted by amendment.

L.1969, c. 215, s. 4. Amended by L.1975, c. 335, s. 2, eff. March 3, 1976.



Section 45:22A-5 - Necessity Of Registration; Public Offering Statement

45:22A-5. Necessity of registration; public offering statement
Unless the retirement subdivisions or community lands or the transaction is exempt by section 4:

(a) No person may offer or dispose of any lot or unit in any retirement subdivision or community located in this State, nor offer or dispose in this State of any lot or unit in any retirement subdivision or community located without this State prior to the time such division or community is registered in the manner prescribed by this act;

(b) No person may dispose of any lot or unit in any retirement subdivision or community unless a current public offering statement is delivered to the purchaser and the purchaser is afforded a reasonable opportunity, under no circumstances less than 48 hours, to examine the public offering statement prior to the disposition.

L.1969, c. 215, s. 5.



Section 45:22A-6 - Registration; Filing; Contents; Fee

45:22A-6. Registration; filing; contents; fee
(a) A retirement subdivision or community may be registered by filing with the agency, a statement of record containing the following documents and information:

(1) An irrevocable appointment of the agency to receive service of any lawful process in any noncriminal proceeding arising under this act against the developer or his agent;

(2) A legal description of the lands offered for registration as a retirement subdivision of community, together with a map showing the subdivision proposed or made, and the dimensions of the lots, parcels, units or interests and the relation of such lands to existing streets, roads, and other improvements;

(3) The States or jurisdictions, including the Federal Government, in which an application for registration or similar document has been filed, and any adverse order, judgment, or decree entered in connection with the subdivision or community lands by the regulatory authorities in each jurisdiction or by any court;

(4) The applicant's name, address, and the form, date, and jurisdiction of organization; and the address of each of its offices in this State;

(5) The name, address, and principal occupation for the past 5 years of every director and officer of the applicant or person occupying a similar status, performing similar functions or having an interest in the subdivision or community lands; the extent and nature of his interest in the applicant or the subdivision or community lands as of a specified date within 30 days of the filing of the application;

(6) A statement, in a form acceptable to the agency, of the condition of the title to the subdivision or community lands including encumbrances as of a specified date within 30 days of the date of application by a title opinion of a licensed attorney, not a salaried employee, officer or director of the applicant or owner, or by other evidence of title acceptable to the agency;

(7) Copies of the instruments which will be delivered to a purchaser to evidence his interest in the subdivision or community lands and of the contracts and other agreements which a purchaser will be required to agree to or sign;

(8) Copies of the instruments by which the interest in the subdivision or community lands was acquired and a statement of any lien or encumbrance upon the title and copies of the instruments creating the lien or encumbrance, if any, with data as to recording;

(9) If there is a lien or encumbrance affecting more than one lot, parcel, unit or interest, a statement of the consequences for a purchaser of failure to discharge the lien or encumbrance and the steps, if any, taken to protect the purchaser in case of this eventuality;

(10) Copies of instruments creating easements, restrictions, or other encumbrances, affecting the subdivision or community lands;

(11) A statement of the zoning and other governmental regulations affecting the use of the subdivision or community lands and also of any existing tax and existing or proposed special taxes or assessments which affect such lands;

(12) A statement of the existing provisions for access, sewage disposal, water, and other public utilities in the subdivision or community; a statement of the improvements to be installed, the schedule for their completion, and a statement as to the provisions for improvement maintenance;

(13) A narrative description of the promotional plan for the disposition of the subdivision or community lands together with copies of all advertising material which has been prepared for public distribution by and means of communication;

(14) Written assurances that the lands will be offered to the public and that responses to applications will be made without regard to race, creed, or national origin;

(15) The proposed public offering statement;

(16) A current financial statement, which shall include such information concerning the developer as the agency deems to be pertinent, including, but not restricted to, a profit and loss statement certified by an independent public accountant and information concerning any adjudication of bankruptcy against the developer or any principal owning more than 10% of the interests in the subdivision or community at the time of filing;

(17) Any other information which the agency by its rules requires for the protection of purchasers.

(b) At the time of filing a statement of record, or any amendment thereto, the developer shall pay to the agency a fee, not in excess of $25.00, in accordance with a schedule to be fixed by the regulations of the agency, which fees may be used by the agency to defray part of the cost of rendering services under this act.

(c) The filing with the agency of a statement of record, or of an amendment thereto, shall be deemed to have taken place upon the receipt thereof, accompanied by payment of the fee required by subsection (b).

(d) The information contained in or filed with any statement of record shall be made available to the public under such regulations as the agency may prescribe and copies thereof shall be furnished to every applicant at such reasonable charge as the agency may prescribe.

(e) If the developer registers additional subdivision or community lands, he may consolidate the subsequent registration with any earlier registration offering such lands for disposition under the same promotional plan.

(f) The developer shall immediately report any material changes in the information contained in a statement of record.

L.1969, c. 215, s. 6.



Section 45:22A-7 - Public Offering Statement; Form And Contents

45:22A-7. Public offering statement; form and contents
(a) A public offering statement shall disclose fully and accurately the physical characteristics of the retirement subdivision or community lands offered and shall make known to prospective purchasers all unusual and material circumstances or features affecting such lands. The proposed public offering statement submitted to the agency shall be in a form prescribed by its rules and shall include the following:

(1) The name and principal address of the developer;

(2) A general description of the subdivision or community lands stating the total number of lots, parcels, units, or interests in the offering;

(3) The significant terms of any encumbrances, easements, liens, and restrictions, including zoning and other regulations affecting such lands and each unit or lot, and a statement of all existing taxes and existing or proposed special taxes or assessments which affect such lands;

(4) A statement of the use for which the property is offered;

(5) Information concerning improvements, including hospitals, health and recreational facilities of any kind, streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal facilities and customary utilities, and the estimated cost, date of completion and responsibility for construction and maintenance of existing and proposed improvements which are referred to in connection with the offering or disposition of any interest in the subdivision or community lands;

(6) Additional information required by the agency to assure full and fair disclosure to prospective purchasers.

(b) The public offering statement shall not be used for any promotional purposes before registration of the retirement subdivision or community lands and afterwards only if it is used in its entirety. No person may advertise or represent that the agency approves or recommends the subdivision lands or disposition thereof. No portion of the public offering statement may be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless the agency requires or permits it.

(c) The agency may require the developer to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers, and no change in the substance of the promotional plan or plan of disposition or development of the subdivision or community may be made after registration without notifying the agency and without making an appropriate amendment to the public offering statement. A public offering statement is not current unless all amendments are incorporated.

L.1969, c. 215, s. 7.



Section 45:22A-8 - Determinations By Agency Upon Receipt Of Statement Of Record

45:22A-8. Determinations by agency upon receipt of statement of record
Upon receipt of a statement of record in proper form, the agency shall forthwith initiate an examination to determine that:

(a) The developer can convey or cause to be conveyed the interest in subdivided lands offered for disposition if the purchaser complies with the terms of the offer, and when appropriate, that release clauses, conveyances in trust or other safeguards have been provided;

(b) There is reasonable assurance that all proposed improvements will be completed as represented;

(c) The advertising material and the general promotional plan are not false, misleading, or discriminatory and comply with the standards prescribed by the agency in its rules and afford full and fair disclosure;

(d) Such subdivider has not, or if a corporation, its officers, directors, and principals have not, been convicted of a crime involving land dispositions or any aspect of the land sales business in this State, the United States, or any other State or foreign country and has not been subject to any injunction or administrative order restraining a false or misleading promotional plan involving land dispositions;

(e) The public offering statement requirements of this act have been satisfied.

L.1969, c. 215, s. 8.



Section 45:22A-9 - Notice Of Filing; Approval Or Rejection Of Registration

45:22A-9. Notice of filing; approval or rejection of registration
(a) Upon filing of the statement of record in proper form, the agency shall issue a notice of filing to the applicant. Within 10 days from the date of the notice of filing, the agency shall enter an order registering the subdivision or community lands or rejecting the registration. If no order of rejection is entered within 90 days from the date of notice of filing, the land shall be deemed registered unless the applicant has consented in writing to a delay.

(b) If the agency affirmatively determines, upon inquiry and examination, that the requirements of section 8 have been met, it shall enter an order registering the retirement subdivision or community lands and shall designate the form of the public offering statement.

(c) If the agency determines upon inquiry and examination that any of the requirements of section 8 have not been met, the agency shall notify the applicant that the statement of record must be corrected in the particulars specified within 30 days. If the requirements are not met within the time allowed the agency shall enter an order rejecting the registration containing the findings of fact upon which the order is based. The order rejecting the registration shall not become effective for 20 days during which time the applicant may petition for reconsideration and shall be entitled to a hearing upon request.

L.1969, c. 215, s. 9.



Section 45:22A-10 - Annual Report

45:22A-10. Annual report
(a) Within 30 days after each annual anniversary date of an order registering senior citizens' subdivided lands, the subdivider of such lands shall file a report in the form prescribed by the rules of the agency. The report shall reflect any material changes in information contained in the original statement of record.

(b) The agency at its option may permit the filing of annual reports within 30 days after the anniversary date of the consolidated registration in lieu of the anniversary date of the original registration.

L.1969, c. 215, s. 10.



Section 45:22A-11 - Rules And Regulations; Injunctions Of Actual Or Potential Violations; Intervention In Actions; Powers

45:22A-11. Rules and regulations; injunctions of actual or potential violations; intervention in actions; powers
(a) The agency shall adopt, amend, or repeal such rules and regulations as are reasonably necessary for the enforcement of the provisions of this act, after a public hearing with notice thereof published once in a newspaper or newspapers with Statewide circulation not less than 5 days nor more than 15 days prior to the hearing and mailed to developers not less than 5 days nor more than 15 days prior to the public hearing. The Director of the Division on Aging, State Department of Community Affairs, shall advise the director of the agency concerning the promulgation or alteration of such rules. The rules shall include but not be limited to provisions for advertising standards to assure full and fair disclosure; provisions for escrow or trust agreements or other means reasonably to assure that all improvements referred to in the statement of record and advertising will be completed and that purchasers will receive the interest in land contracted for; provisions for operating procedures; rules of procedure to be followed in the conduct of all hearings; and other rules as are necessary and proper to effect the purpose of this act.

(b) The agency by rule or by an order, after reasonable notice to all developers covered by this act and a hearing, may require the filing of advertising material relating to retirement subdivision and community lands prior to its distribution.

(c) If it appears that a person has engaged or is about to engage in an act or practice constituting a violation of a provision of this act, or a rule or order hereunder, the agency, with or without prior administrative proceedings, may bring an action in the Chancery Division of the State Superior Court to enjoin the acts or practices and to enforce compliance with this act or any rule or order hereunder. Upon proper showing, injunctive relief or temporary restraining orders shall be granted, and a receiver may be appointed. The agency is not required to post a bond in any court proceedings.

(d) The agency may intervene in a suit involving subdivisions or community lands covered by this act. In such suit, the developer shall promptly furnish the agency notice of the suit and copies of all pleadings.

(e) The agency may:

(1) Accept registrations filed in other states or with the Federal Government, or with the Bureau of Securities, within the Division of Consumer Affairs, Department of Law and Public Safety;

(2) Grant exemptions if allowed by rules promulgated under subsection (a);

(3) Contract with similar agencies in this State or other jurisdictions to perform investigative functions;

(4) Accept grants in aid from any source.

(f) The agency shall cooperate with similar agencies in other jurisdictions to establish uniform filing procedures, statements of record and forms, uniform public offering statements, advertising standards, rules and common administrative practices.

L.1969, c. 215, s. 11. Amended by L.1975, c. 335, s. 3, eff. March 3, 1976.



Section 45:22A-12 - Investigation Of Violations

45:22A-12. Investigation of violations
(a) The agency may:

(1) Make necessary public or private investigations within or outside of this State to determine whether any person has violated or is about to violate this act or any rule or order hereunder, or to aid in the enforcement of this act or in the prescribing of rules and forms hereunder;

(2) Require or permit any person to file a statement in writing, under oath or otherwise as the agency determines, as to all the facts and circumstances concerning the matter to be investigated.

(b) For the purpose of any investigation or proceeding under this act, the agency or any officer designated by rule may administer oaths or affirmations, and upon its own motion or upon request of any party shall subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.

(c) Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the agency may apply to Chancery Division of the State Superior Court for an order compelling compliance.

L.1969, c. 215, s. 12.



Section 45:22A-13 - Cease And Desist Orders; Affirmative Action

45:22A-13. Cease and desist orders; affirmative action
(a) If the agency determines after notice and hearing that a person has:

(1) Violated any provision of this act;

(2) Directly or through an agent or employee knowingly engaged in any false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of an interest in the subdivision or community lands;

(3) Made any substantial change in the plan of disposition and development of the subdivision or community lands subsequent to the order of registration without obtaining prior written approval from the agency;

(4) Disposed of any subdivision or community lands which have not been registered with the agency;

(5) Violated any lawful order or rule of the agency, it may issue an order requiring the person to cease and desist from the unlawful practice and to take such affirmative action as in the judgment of the agency will carry out the purposes of this act.

(b) If the agency makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing an order, it may issue a temporary cease and desist order. Prior to issuing a temporary cease and desist order, the agency whenever possible by telephone or otherwise shall give notice of the proposal to issue a temporary cease and desist order to the developer or his agent. Every temporary cease and desist order shall include in its terms a provision that upon request a hearing will be held within 30 days at a place chosen by the agency to determine whether or not it becomes permanent.

L.1969, c. 215, s. 13.



Section 45:22A-14 - Revocation Of Registration; Grounds; Cease And Desist Order In Lieu Of Revocation

45:22A-14. Revocation of registration; grounds; cease and desist order in lieu of revocation
(a) A registration may be revoked after notice and hearing upon a written finding of fact that the developer has:

(1) Failed to comply with the terms of a cease and desist order;

(2) Been convicted in any court subsequent to the filing of the statement of record for registration for a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing in real estate transactions;

(3) Disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of retirement subdivision or community purchasers;

(4) Failed faithfully to perform any stipulation or agreement made with the agency as an inducement to grant any registration, to reinstate any registration, or to approve any promotional plan or public offering statement;

(5) Advertised his lands or responded to applications for his lands in a manner which was discriminatory on the basis of race, creed, or national origin;

(6) Made intentional misrepresentations or concealed material facts in a statement of record filed for registration. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

(b) If the agency finds after notice and hearing that the developer has been guilty of a violation for which revocation could be ordered, it may issue a cease and desist order instead.

L.1969, c. 215, s. 14.



Section 45:22A-15 - Penalties For Violations

45:22A-15. Penalties for violations
Any person who willfully violates any provision of this act or of a rule adopted under it or any person who willfully, in a statement of record filed for registration makes any untrue statement of a material fact or omits to state a material fact shall be fined not less than $250.00 or double the amount of gain from the transaction, whichever is the larger but not more than $50,000.00; or he may be imprisoned for not more than 1 year; or both.

L.1969, c. 215, s. 15.



Section 45:22A-16 - Liability To Purchaser; Remedies Of Purchaser; Liability Of Persons Other Than Developers

45:22A-16. Liability to purchaser; remedies of purchaser; liability of persons other than developers
(a) Any person who disposes of retirement subdivision or community lands in violation of section 5, or who in disposing of such lands covered by this act makes an untrue statement of a material fact, or who in disposing of such lands omits a material fact required to be stated in a statement of record or public offering statement or necessary to make the statements made not misleading, is liable as provided in this section to the purchaser unless in the case of an untruth or omission it is proved that the purchaser knew of the untruth or omission or that the person offering or disposing of subdivided lands did not know and in the exercise of reasonable care could not have known of the untruth or omission, or that the purchaser did not rely on the untruth or omission.

(b) In addition to any other remedies, the purchaser, under the preceding subsection, may recover the consideration paid for the lot, parcel, unit or interest in senior citizens' subdivided lands together with interest at the rate of 6% per year from the date of payment, property taxes paid, costs, and reasonable attorneys fees less the amount of any income received from such subdivided lands upon tender of appropriate instruments of reconveyance. If the purchaser no longer owns the lot, parcel, unit or interest in the subdivision or community lands, he may recover the amount that would be recoverable upon a tender of a reconveyance less the market value of the land or property when disposed of and less interest at the rate of 6% per year on that amount from the date of disposition.

(c) Every person who directly or indirectly controls a retirement subdivision or community liable under Subsection (a), every general partner, officer, or director of a developer, every person occupying a similar status or performing a similar function, every employee of the developer who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as such developer, unless the person otherwise liable sustains the burden of proof that he did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution as in cases of contract among persons so liable.

(d) Every person whose occupation gives authority to a statement which with his consent has been used in a statement of record or public offering statement, if he is not otherwise associated with the developer and development plan in a material way, is liable only for false statements and omissions in his statement and only if he fails to prove that he did not know and in the exercise of the reasonable care of a man in his occupation could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(e) A tender or reconveyance may be made at any time before the entry of judgment.

(f) A person may not recover under this section in actions commenced more than 6 years after his first payment of money to the senior citizens' subdivider in the contested transaction.

(g) Any stipulation or provision purporting to bind any person acquiring retirement subdivision or community lands to waive compliance with this act or any rule or order under it is void.

L.1969, c. 215, s. 16.



Section 45:22A-17 - Disposition Of Subdivision Or Community Lands Subject To Act

45:22A-17. Disposition of subdivision or community lands subject to act
Dispositions of subdivision or community lands are subject to this act if:

(a) Such lands offered for disposition are located in this State; or

(b) The developer's principal office is located in this State; or

(c) Any offer or disposition of subdivision or community lands is made in this State, whether or not the seller or purchaser is then present in this State, if the offer originates within this State or is directed by the seller to a person or place in this State and received by the person or at the place to which it is directed.

L.1969, c. 215, s. 17.



Section 45:22A-18 - Extradition Of Person Charged Under This Act

45:22A-18. Extradition of person charged under this act
In the proceedings for extradition of a person charged with a crime under this act, it need not be shown that the person whose surrender is demanded has fled from justice or at the time of the commission of the crime was in the demanding or other State.

L.1969, c. 215, s. 18.



Section 45:22A-19 - Service Of Process

45:22A-19. Service of process
(a) In addition to the methods of service provided for in the rules governing the New Jersey Courts, service may be made by delivering a copy of the process to the office of the agency, but it is not effective unless the plaintiff, which may be the agency in a proceeding instituted by it:

(1) Forthwith sends a copy of the process and of the pleading by certified mail to the defendant or respondent at his last known address, and

(2) The plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(b) If any person, including any nonresident of this State, engages in conduct prohibited by this act or any rule or order hereunder, and has not filed a consent to service of process and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct authorizes the agency to receive service of process in any noncriminal proceeding against him or his successor which grows out of that conduct and which is brought under this act or any rule or order hereunder, with the same force and validity as if served on him personally. Notice shall be given as provided in subsection (a).

L.1969, c. 215, s. 19.



Section 45:22A-20 - Severability Of Provisions

45:22A-20. Severability of provisions
If any provision of this act or the application thereof to any person or circumstances are held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provisions or application, and to this end the provisions of this act are severable.

L.1969, c. 215, s. 20.



Section 45:22A-21 - Short Title

45:22A-21. Short title
This act shall be known and may be cited as "The Planned Real Estate Development Full Disclosure Act."

L.1977, c. 419, s. 1.



Section 45:22A-22 - Public Policy

45:22A-22. Public policy
The Legislature in recognition of the increased popularity of various forms of real estate development in which owners share common facilities, units, parcels, lots, areas, or interests, and taking notice of the underlying complexities of these new and proliferating forms, deems it necessary in the interest of the public health, safety, and welfare, and in the effort to provide decent, safe and affordable housing, and to foster public understanding and trust, that dispositions in these developments be regulated by the State pursuant to the provisions of this act.

L.1977, c. 419, s. 2.



Section 45:22A-23 - Definitions.

45:22A-23 Definitions.



Section 45:22A-24 - Administration Of Act

45:22A-24. Administration of act
4. This act shall be administered by the Division of Housing and Development in the State Department of Community Affairs, hereinafter referred to as the "agency."

L.1977,c.419,s.4; amended 1993,c.258,s.9.



Section 45:22A-25 - Exemptions.

45:22A-25 Exemptions.



Section 45:22A-26 - Registration Of Development; Delivery To Purchaser Of Current Public Offering Statement; Right To Cancel Contract After Execution; Notice

45:22A-26. Registration of development; delivery to purchaser of current public offering statement; right to cancel contract after execution; notice
a. Unless otherwise exempted:

(1) No developer may offer or dispose of any interest in a planned real estate development, prior to the registration of such development with the agency.

(2) No developer may dispose of any lot, parcel, unit, or interest in a planned real estate development, unless he: delivers to the purchaser a current public offering statement, on or before the contract date of such disposition.

b. Any contract or agreement for the purchase of any parcel, lot, unit, or interest in a planned real estate development may be canceled without cause by the purchaser by sending or delivering written notice of cancellation by midnight of the seventh calendar day following the day on which the purchaser has executed such contract or agreement. Every such contract or agreement shall contain, in writing, the following notice in 10-point bold type or larger, directly above the space provided for the signature of the purchaser:

"NOTICE TO THE PURCHASER: you have the right to cancel this contract by sending or delivering written notice of cancellation to the developer by midnight of the seventh calendar day following the day on which it was executed. Such cancellation is without penalty, and any deposit made by you shall be promptly refunded in its entirety."

c. Notice as required in subsection b. shall, in addition to all other requirements, be conspicuously located and simply stated in the public offering statement.

d. The developer shall make copies of the public offering statement freely available to prospective purchasers prior to the contract date of disposition.

L.1977, c. 419, s. 6.



Section 45:22A-27 - Application For Registration Of Development

45:22A-27. Application for registration of development
7. a. The application for registration of the development shall be filed as prescribed by the agency's rules and shall contain the following documents and information:

(1) An irrevocable appointment of the agency to receive service of any lawful process in any noncriminal proceeding arising under this act against the developer or his agents;

(2) The states or other jurisdictions, including the federal government, in which an application for registration or similar documents have been filed, and any adverse order, judgment or decree entered in connection with the development by the regulatory authorities in each jurisdiction or by any court;

(3) The name, address, and principal occupation for the past five years of every officer of the applicant or person occupying a similar status, or performing similar management functions; the extent and nature of his interest in the applicant or the development as of a specified date within 30 days of the filing of the application;

(4) Copies of its articles of incorporation, with all amendments thereto, if the developer is a corporation; copies of all instruments by which the trust is created or declared, if the developer is a trust; copies of its articles of partnership or association and all other papers pertaining to its organization, if the developer is a partnership, unincorporated association, joint stock company, or any other form of organization; and if the purported holder of legal title is a person other than the developer, copies of the above documents from such person;

(5) A legal description of the lands offered for registration, together with a map showing the subdivision proposed or made, and the dimensions of the lots, parcels, units, or interests, as available, and the relation of such lands to existing streets, roads, and other improvements;

(6) Copies of the deed or other instrument establishing title to the subdivision in the developer, and a statement in a form acceptable to the agency of the condition of the title to the land comprising the development, including encumbrances as of a specified date within 30 days of the date of application by a title opinion of a licensed attorney, or by other evidence of title acceptable to the agency;

(7) Copies of the instrument which will be delivered to a purchaser to evidence his interest in the development, and of the contracts and other agreements which a purchaser will be required to agree to or sign;

(8) Copies of any management agreements, service contracts, or other contracts or agreements affecting the use, maintenance or access of all or a part of the development;

(9) A statement of the zoning and other government regulations affecting the use of the development including the site plans and building permits and their status, and also of any existing tax and existing or proposed special taxes or assessments which affect the development; and a statement of the existing use of adjoining lands;

(10) A statement that the lots, parcels, units or interests in the development will be offered to the public, and that responses to applications will be made without regard to marital status, sex, race, creed, or national origin;

(11) A statement of the present condition of access to the development, the existence of any unusual conditions relating to noise or safety, which affect the development and are known to the developer, the availability of sewage disposal facilities and other public utilities including water, electricity, gas, and telephone facilities in the development to nearby municipalities, and the nature of any improvements to be installed by the developer and his estimated schedule for completion;

(12) In the case of any conversion an engineering survey shall be required, which shall include mechanical, structural, electrical and engineering reports to disclose the condition of the building;

(13) In the case of any development or portion thereof against which there exists a blanket encumbrance, a statement of the consequences for an individual purchaser of a failure, by the person or persons bound, to fulfill obligations under the instrument or instruments creating such encumbrances and the steps, if any, taken to protect the purchaser in such eventuality;

(14) A narrative description of the promotional plan for the disposition of the lots, parcels, units or interests in the development, together with copies of all advertising material which has been prepared for public distribution, and an indication of their means of communication;

(15) The proposed public offering statement;



(16) A current financial statement, which shall include such information concerning the developer as the agency deems to be pertinent, including but not limited to, a profit and loss statement certified by an independent public accountant and information concerning any adjudication of bankruptcy during the last five years against the developer, or any principal owning more than 10% of the interest in the development at the time of filing, provided, however, that this shall not extend to limited partners, or others whose interests are solely those of investors;

(17) Copies of instruments creating easements or other restrictions;



(18) A statement of the status of compliance with the requirements of all laws, ordinances, regulations, and other requirements of governmental agencies having jurisdiction over the premises;

(19) Such other information, documentation, or certification as the agency deems necessary in furtherance of the protective purposes of this act.

b. The information contained in any application for registration and copies thereof, shall be made available to interested parties at a reasonable charge and under such regulations as the agency may prescribe.

c. A developer may register additional property pursuant to the same common promotional plan as those previously registered by submitting another application, providing such additional information as may be necessary to register the additional lots, parcels, units or interests, which shall be known as a consolidated filing.

d. The developer shall immediately report any material changes in the information contained in an application for registration. The term "material changes" shall be further defined by the agency in its regulations.

e. The application shall be accompanied by a fee in an amount equal to $500.00 plus $35.00 per lot, parcel, unit, or interest contained in the application, which fees may be used by the agency to partially defray the cost of rendering services under the act. If the fees are insufficient to defray the cost of rendering services under P.L.1977, c.419 (C.45:22A-21 et seq.), the agency shall, by regulation, establish a revised fee schedule. The revised fee schedule shall assure that the fees collected reasonably cover but do not exceed the expenses and administration of implementing P.L.1977, c.419 (C.45:22A-21 et seq.).

f. (1) An engineering study required pursuant to paragraph (12) of subsection a. of this section shall be conducted, and the results thereof certified, by a person licensed in this State as a professional engineer pursuant to P.L.1938, c.342 (C.45:8-27 et seq.).

(2) The engineer who prepares the survey shall certify to the agency whether, in his judgment, the building is in compliance with the code standards adopted under the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.) and the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) and shall list all outstanding violations then existing in accordance with his observation and judgment. The engineer shall be immune from tort liability with regard to such certification and list in the same manner and to the same extent as if he were a public employee protected by the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

(3) If the agency finds there is a significant discrepancy between the engineering survey submitted by the applicant and an engineering survey submitted by any tenant or tenants currently residing in the building, the agency shall investigate the matter in order to determine the true state of facts prior to approving the application. The agency may use its own staff or contract with independent professionals, and may conduct hearings in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Any cost to the agency of hiring independent professionals shall be borne by the applicant developer at the discretion of the agency.

L.1977,c.419,s.7; amended 1983,c.265; 1991,c.509,s.21.



Section 45:22A-28 - Public Offering Statements, Requisites

45:22A-28. Public offering statements, requisites
8. a. A public offering statement shall disclose fully and accurately the characteristics of the development and the lots, parcels, units, or interests therein offered, and shall make known to prospective purchasers all unusual or material circumstances or features affecting the development. The proposed public offering statement submitted to the agency shall be in a form prescribed by its rules and regulations and shall include the following:

(1) The name and principal address of the developer;



(2) A general narrative description of the development stating the total number of lots, units, parcels, or interests in the offering, and the total number of such interests planned to be sold, leased or otherwise transferred;

(3) Copies of any management contract, lease of recreational areas, or similar contract or agreement affecting the use, maintenance, or access of all or any part of the development, with a brief and simple narrative statement of the effect of each such agreement upon a purchaser, and a statement of the relationship, if any, between the developer and the managing agent or firm;

(4) (a) The significant terms of any encumbrances, easements, liens, and restrictions, including zoning and other regulations, affecting such lands and each unit, lot, parcel, or interest, and a statement of all existing taxes and existing or proposed special taxes or assessments which affect such lands; and

(b) In the case of a conversion subject to the provisions of the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.), the information required pursuant to section 14 of P.L.1991, c.509 (C.2A:18-61.53);

(5) (a) Relevant community information, including hospitals, health and recreational facilities of any kind, streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal facilities and customary utilities; and

(b) The estimated cost, size, date of completion, and responsibility for construction and maintenance of existing and proposed amenities which are referred to in connection with the offering or disposition of any interest in the subdivision or subdivided lands;

(6) A copy of the proposed budget for the operation and maintenance of the common or shared elements or interests;

(7) Additional information required by the agency to assure full and fair disclosure to prospective purchasers.

b. The public offering statement shall not be used for any promotional purposes before registration of the development and afterwards only if it is used in its entirety. No person may advertise or represent that the agency approves or recommends the development or dispositions therein. No portion of the public offering statement may be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement, unless the agency requires or permits it.

c. The agency may require the developer to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers, and no change in the substance of the promotional plan or plan of disposition or development of a planned real estate development may be made after registration without the approval of the agency. A public offering statement shall not be current unless all amendments have been incorporated.

d. The public offering statement shall, to the extent possible, combine simplicity and accuracy of information, in order to facilitate purchaser understanding of the totality of rights, privileges, obligations and restrictions, comprehended under the proposed plan of development. In reviewing such public offering statement, the agency shall pay close attention to the requirements of this subsection, and shall use its discretion to require revision of a public offering statement which is unnecessarily complex, confusing, or is illegible by reason of type size or otherwise.

L.1977,c.419,s.8; amended 1991,c.509,s.22.



Section 45:22A-29 - Investigation Of Application

45:22A-29. Investigation of application
Upon receipt of an application for registration in proper form, the agency shall forthwith initiate an investigation to determine that:

a. The developer can convey or cause to be conveyed the units offered for disposition if the purchaser complies with the terms of the offer;

b. There is reasonable assurance that all proposed improvements can be completed as represented;

c. The advertising material and the general promotional plan are not false or misleading and comply with the standards prescribed by the agency in its rules and afford full and fair disclosure;

d. The developer has not, or if a corporation, its officers and principals have not, been convicted of a crime involving any aspect of the real estate sales business in this State, United States, or any other state or foreign country within the past 10 years; and that the developer has not been subject to any permanent injunction or final administrative order restraining a false or misleading promotional plan involving real property dispositions the seriousness of which in the opinion of the agency warrants the denial of registration; and

e. The public offering statement requirements of this act have been satisfied.

L.1977, c. 419, s. 9.



Section 45:22A-30 - Registration; Notice Of Filing Of Application; Acceptance Or Rejection

45:22A-30. Registration; notice of filing of application; acceptance or rejection
a. Upon receipt of the application for registration in proper form, and accompanied by proper fee, the agency shall, within 10 business days, issue a notice of filing to the applicant. Within 90 days from the date of the notice of filing, the agency shall enter an order registering the development or rejecting the registration. If no order of rejection is entered within 90 days from the date of notice of filing, the development shall be deemed registered unless the applicant has consented in writing to a delay.

b. If the agency affirmatively determines that the requirements of section 9 of this act have been met, it shall enter an order registering the development.

c. If the agency determines upon inquiry and examination that any of the requirements of section 9 of this act have not been met, the agency shall notify the applicant that the application for registration must be corrected in such particulars, within 30 days, as designated by the agency. If the requirements are not met within the time allowed, the agency may enter an order rejecting the registration which shall include the findings of fact upon which the order is based. The order rejecting the registration shall not become effective until 20 days after the lapse of the aforesaid specified period during which 20-day period the applicant may petition for reconsideration and shall be entitled to a hearing. Such order of rejection shall not take effect, in any event, until such time as the hearing, once requested, has been given to the applicant.

L.1977, c. 419, s. 10.



Section 45:22A-31 - Annual Report By Developer

45:22A-31. Annual report by developer
Within 30 days after each anniversary date of the order registering the development, and while the developer retains any interest therein, he shall file with the agency an annual report reflecting any material changes in information contained in the original application for registration, in a form designated by the agency.

In the event that the agency determines that such annual report is no longer necessary for the protection of the public interest, or when the annual report reveals that the developer no longer retains any interest, and no longer has contractual, bonded or other obligations in the development, the agency shall issue an order terminating the responsibilities of the developer under this act.

L.1977, c. 419, s. 11.



Section 45:22A-32 - Powers Of Agency

45:22A-32. Powers of agency
a. The agency may:

(1) Accept registrations filed in this State, in other states or with the Federal Government;

(2) Contract with similar agencies in this State or other jurisdictions to perform investigative functions;

(3) Accept grants in aid from any governmental or other source;

(4) Cooperate with similar agencies in this State or in other jurisdictions to establish uniform filing procedures and forms, uniform public offering statements, advertising standards, rules and common administrative practices;

(5) Grant exemptions pursuant to its rules and regulations;

(6) Make necessary public or private investigations within or outside of this State to determine whether any person has violated or is about to violate this act or any rule or order hereunder, or to aid in the enforcement of this act or in the prescribing of rules and forms hereunder;

(7) Require or permit any person to file a statement in writing, under oath or otherwise, as the agency determines, as to all the facts and circumstances concerning the matter to be investigated;

(8) For the purpose of any investigation or proceeding under this act, the agency or any officer designated by rule, may administer oaths, or affirmations, and upon its own motion or upon request of any party may subpena witnesses and compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.

(9) Upon failure to obey a subpena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the agency may apply to the Superior Court for an order compelling compliance.

L.1977, c. 419, s. 12.



Section 45:22A-33 - Cease And Desist Orders; Grounds

45:22A-33. Cease and desist orders; grounds
a. If the agency determines after notice and hearing that a person has:

(1) Violated any provision of this act;

(2) Directly or through an agent or employee knowingly engaged in any false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of a unit;

(3) Made any substantial change in the plan of disposition and development of the subdivision subsequent to the order of registration without obtaining prior written approval from the agency;

(4) Disposed of any units, lots, parcels, or interests in a planned real estate development which have not been registered with the agency, or;

(5) Violated any lawful order or rule of the agency; it may issue an order requiring the person to cease and desist from the unlawful practice or to take such other affirmative action as in the judgment of the agency will carry out the purposes of this act.

b. If the agency makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing an order, it may issue a temporary cease and desist order. Every temporary cease and desist order shall include in its terms a provision that upon request a hearing shall be held within 10 days of such request to determine whether or not it becomes permanent. Such temporary cease and desist order shall be forwarded by certified mail.

L.1977, c. 419, s. 13.



Section 45:22A-34 - Revocation Of Registration; Grounds; Notice And Hearing; Findings Of Fact; In Lieu Cease And Desist Order

45:22A-34. Revocation of registration; grounds; notice and hearing; findings of fact; in lieu cease and desist order
a. A registration may be revoked after notice and hearing upon a written finding of fact that the developer has:

(1) Failed to comply with the terms of a cease and desist order;

(2) Been convicted in any court subsequent to the filing of the application for registration for a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, dishonest dealing, or other like offense;

(3) Disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of purchasers;

(4) Failed faithfully to perform any stipulation or agreement made with the agency as an inducement to grant any registration, to reinstate any registration, or to approve any promotional plan or public offering statement;

(5) Advertised his lands or responded to applications for his lands in a manner which was discriminatory on the basis of marital status, sex, race, creed, or national origin;

(6) Willfully violated any provision of this act or of a rule adopted thereunder;

(7) Made intentional misrepresentation or concealed material facts in an application for registration filed for registration.

b. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

c. If the agency finds, after notice and hearing, that the developer has been guilty of a violation for which revocation could be ordered, it may in lieu thereof issue a cease and desist order. Revocation of registration may be utilized only as a remedy of last resort.

L.1977, c. 419, s. 14.



Section 45:22A-35 - Rules And Regulations; Injunctions Or Temporary Restraining Orders; Intervention In Suits By Agency

45:22A-35. Rules and regulations; injunctions or temporary restraining orders; intervention in suits by agency
a. The agency shall adopt, amend, or repeal such rules and regulations as are reasonably necessary for the enforcement of the provisions of this act in accordance with the provisions of the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.). The rules may provide for, but are not limited to: provisions for advertising standards to insure full and fair disclosure; disclosure provisions relating to conversions; provisions relating to nonbinding reservation agreements; provisions for adequate bonding or access to some escrow or trust fund not otherwise required by the municipal governing body to be located within this State, so as to insure compliance with the provisions of this act, and to compensate purchasers for failure of the registrant to perform in accordance with the terms of any contract or public statement; provisions that require a registrant to deposit purchaser down payments, security deposits or other funds in an escrow account, or with an attorney licensed to practice law in this State, until such time as the agency by its rules and regulations deems it appropriate to permit such funds to be released; provisions to insure that all contracts between developer and purchaser are fair and reasonable; provisions that the developer must give a fair and reasonable warranty on construction of any improvements; provisions that the budget for the operation and maintenance of the common or shared elements or interests shall provide for adequate reserves for depreciation and replacement of the improvements; provisions for operating procedures; and such other rules and regulations as are necessary and proper to effectuate the purposes of this act, and taking into account and providing for, the broad range of development plans and devises, management mechanisms, and methods of ownership, permitted under the provisions of this act.

b. If it appears that a person has engaged, or is about to engage, in an act or practice constituting a violation of a provision of this act, or a rule or order hereunder, the agency, with or without prior administrative proceedings, may bring an action in the Superior Court to enjoin the acts or practices and to enforce compliance with this act or any rule or order hereunder. Upon proper showing, injunctive relief or temporary restraining orders shall be granted, and a receiver may be appointed. The agency shall not be required to post a bond in any court proceeding.

c. The agency may intervene in a suit involving any planned real estate development. In any such suit, by or against the developer, the developer shall promptly furnish the agency with notice of the suit and copies of all pleadings.

L.1977, c. 419, s. 15.



Section 45:22A-36 - Submission To Jurisdiction By Application; Service Of Process; Conduct Prohibited By Act; Authorization Of Agency To Receive Service

45:22A-36. Submission to jurisdiction by application; service of process; conduct prohibited by act; authorization of agency to receive service
a. For purposes of this act, an application for registration submitted to the agency shall be deemed a submission by the applicant to the jurisdiction of the New Jersey courts.

b. In addition to the methods of service of process provided for in the rules governing the New Jersey courts, service may be made by delivering a copy of the process to the office of the agency, but such service shall not be effective unless the plaintiff, which may be the agency in a proceeding instituted by it:

(1) Forthwith sends a copy of the process and of the pleading by certified mail to the defendant or respondent at his last known address, and

(2) The plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, or within such further time as the court allows.

c. If any person, including any nonresident of this State, engages in conduct prohibited by this act or any rule or order hereunder, and does not file a consent to the service of process, and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct authorizes the agency to receive service of process in any noncriminal proceeding against him or his successor which grows out of that conduct and which is brought under this act or any rule or order hereunder, with the same force and validity as if served on him personally. Notice shall be given as provided in subsection b.

L.1977, c. 419, s. 16.



Section 45:22A-37 - Untruth, Omission Or Misleading Statement By Developer; Liability; Persons Liable; Invalidity Of Agreement By Purchaser To Waive Compliance With Act

45:22A-37. Untruth, omission or misleading statement by developer; liability; persons liable; invalidity of agreement by purchaser to waive compliance with act
a. Any developer disposing of real property subject to this act, who shall violate any of the provisions of section 6 hereof, or who in disposing of such property makes an untrue statement of material fact or omits a material fact from any application for registration, or amendment thereto, or from any public offering statement, or who makes a misleading statement with regard to such disposition, shall be liable to the purchaser for double damages suffered, and court costs expended, including reasonable attorney's fees, unless in the case of an untruth, omission, or misleading statement such developer sustains the burden of proving that the purchaser knew of the untruth, omission or misleading statement, or that he did not rely on such information, or that the developer did not know and in the exercise of reasonable care could not have known of the untruth, omission, or misleading statement.

b. The court may, in addition to remedies provided herein, frame such other relief as may be appropriate under the circumstances. If the purchaser shall fail in establishing a cause of action, and the court further determines that the action was wholly without merit, the court may award attorney's fees to the developer.

c. Every person who directly or indirectly controls a development or developer liable under subsection a., every general partner, officer, or director of a developer, and every person occupying a similar status or performing a similar function, shall also be liable jointly and severally with and to the same extent as such developer, unless the person otherwise liable sustains the burden of proof that he did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution as in cases of contract among persons so liable.

d. A person may not recover under this section in actions commenced more than 6 years after his first payment of money to the developer in the contested transaction.

e. Any stipulation or provision purporting to bind any purchaser acquiring a parcel, lot, unit, or interest, in any development subject to the provisions of this act, or any rule, regulation, or order promulgated thereunder, to a waiver of compliance with said provisions, shall be void.

L.1977, c. 419, s. 17.



Section 45:22A-38 - Violations; Fine; Levy And Collection

45:22A-38. Violations; fine; levy and collection
a. Any person who violates any provision of this act or of a rule adopted under it or any person who in an application for registration filed for registration makes any untrue statement of a material fact or omits to state a material fact shall be fined not less than $250.00, nor more than $50,000.00 per violation.

b. The commissioner, through the agency, may levy and collect the penalties set forth in subsection a. hereof after affording the person alleged to be in violation of this act an opportunity to appear before the commissioner or his designee and to be heard personally or through counsel on the alleged violations and a finding by the commissioner that said person is guilty of the violation. When a penalty so levied by the commissioner has not been satisfied within 30 days of the levy, the penalty may be sued for and recovered by and in the name of the commissioner in a summary proceeding pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

c. The agency may in the interest of justice compromise any civil penalty, if in its determination the gravity of the offense or offenses does not warrant the assessment of the full fine.

L.1977, c. 419, s. 18.



Section 45:22A-39 - Application Of Act To Lands Situated In This State

45:22A-39. Application of act to lands situated in this state
The provisions of this act shall apply to lands situated in this State whether promoted or advertised within or without the State.

L.1977, c. 419, s. 19.



Section 45:22A-40 - Severability

45:22A-40. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or applications, and to this end the provisions of this act are severable.

L.1977, c. 419, s. 20.



Section 45:22A-41 - Retirement Subdivision Or Community; Application Of This Act

45:22A-41. Retirement subdivision or community; application of this act
Any retirement subdivision or community as defined in the Retirement Community Full Disclosure Act, P.L.1969, c. 215 (C. 45:22A-1 et seq.) shall, after the effective date of this act, be deemed for all purposes to be subject to the provisions of this act alone, provided, however, that any portion or section of such retirement community or subdivision registered with the Division of Housing and Urban Renewal prior to the effective date of this act shall remain under the jurisdiction of the Retirement Community Full Disclosure Act.

L.1977, c. 419, s. 21.



Section 45:22A-42 - Inapplicability Of Act To Planned Developments At Certain Stage Of Progress On Effective Date

45:22A-42. Inapplicability of act to planned developments at certain stage of progress on effective date
This act shall not apply to any portion of a planned real estate development which has on the effective date of this act:

a. Its building permit or permits; or

b. Final municipal approval of (1) its site plan or (2), in the case of single or two-family homes or separate lots, its subdivision plat; provided that the land is not valued, assessed and taxed as an agricultural or horticultural use pursuant to the "Farmland Assessment Act of 1964" , P.L.1964, c. 48 (C. 54:4-23.1 et seq.); provided further that this section shall not be construed as applying to conversions or Retirement Subdivisions or Communities as defined in the Retirement Community Full Disclosure Act, P.L.1969, c. 215 (C. 45:22A-1 et seq.).

L.1977, c. 419, s. 22.



Section 45:22A-43 - Organization Of Association

45:22A-43. Organization of association
1. A developer subject to the registration requirements of section 6 of P.L.1977, c.419 (C.45:22A-26) shall organize or cause to be organized an association whose obligation it shall be to manage the common elements and facilities. The association shall be formed on or before the filing of the master deed or declaration of covenants and restrictions, and may be formed as a for-profit or nonprofit corporation, unincorporated association, or any other form permitted by law.

L.1993,c.30,s.1.



Section 45:22A-44 - Powers, Functions Of Association

45:22A-44. Powers, functions of association
2. a. Subject to the master deed, declaration of covenants and restrictions or other instruments of creation, the association may do all that it is legally entitled to do under the laws applicable to its form of organization.

b. The association shall exercise its powers and discharge its functions in a manner that protects and furthers the health, safety and general welfare of the residents of the community.

c. The association shall provide a fair and efficient procedure for the resolution of disputes between individual unit owners and the association, and between unit owners, which shall be readily available as an alternative to litigation.

d. The association may assert tort claims concerning the common elements and facilities of the development as if the claims were asserted directly by the unit owners individually.

L.1993,c.30,s.2.



Section 45:22A-45 - Election Of Executive Board; Powers

45:22A-45. Election of executive board; powers
3. a. The form of administration of an association organized pursuant to section 1 of P.L.1993, c.30 (C.45:22A-43) shall provide for the election of an executive board, elected by and responsible to the members of the association pursuant to section 4 of P.L.1993, c.30 (C.45:22A-46), through which the powers of the association shall be exercised and its functions performed.

b. Subject to the master deed, declaration of covenants and restrictions, bylaws or other instruments of creation, subsection d. of this section, and the laws of the State, the executive board may act in all instances on behalf of the association.

c. The members of the executive board appointed by the developer shall be liable as fiduciaries to the owners for their acts or omissions.

d. During control of the executive board by the developer, copies of the annual audit of association funds shall be available for inspection by owners or their authorized representative at the project site.

L.1993,c.30,s.3.



Section 45:22A-46 - Bylaws; Requirements

45:22A-46. Bylaws; requirements
4. The bylaws of the association, which shall initially be recorded with the master deed shall include, in addition to any other lawful provisions, the following:

a. A requirement that all meetings of the executive board, except conference or working sessions at which no binding votes are to be taken, shall be open to attendance by all unit owners, and adequate notice of any such meeting shall be given to all unit owners in such manner as the bylaws shall prescribe; except that the executive board may exclude or restrict attendance at those meetings, or portions of meetings, dealing with (1) any matter the disclosure of which would constitute an unwarranted invasion of individual privacy; (2) any pending or anticipated litigation or contract negotiations; (3) any matters falling within the attorney-client privilege, to the extent that confidentiality is required in order for the attorney to exercise his ethical duties as a lawyer, or (4) any matter involving the employment, promotion, discipline or dismissal of a specific officer or employee of the association. At each meeting required under this subsection to be open to all unit owners, the participation of unit owners in the proceedings or the provision of a public comment session shall be at the discretion of the executive board, minutes of the proceedings shall be taken, and copies of those minutes shall be made available to all unit owners before the next open meeting.

b. The method of calling meetings of unit owners, the percentage of unit owners or voting rights required to make decisions and to constitute a quorum. The bylaws may, nevertheless, provide that unit owners may waive notice of meetings or may act by written agreement without meetings.

c. The manner of collecting from unit owners their respective shares of common expenses and the method of distribution to the unit owners of their respective shares of common surplus or such other application of common surplus as may be duly authorized by the bylaws.

d. The method by which the bylaws may be amended, provided that no amendment shall be effective until recorded in the same office as the then existing bylaws. The bylaws may also provide a method for the adoption, amendment and enforcement of reasonable administrative rules and regulations relating to the operation, use, maintenance and enjoyment of the units and of the common elements, including limited common elements.

L.1993,c.30,s.4.



Section 45:22A-46.1 - Findings, Declarations Relative To Age-restricted Communities.

45:22A-46.1 Findings, declarations relative to age-restricted communities.

1.The Legislature finds and declares:

a.Age-restricted communities are one of the fastest growing types of developments in the nation and in the State;

b.Age-restrictions violate federal laws against discrimination in housing, unless certain exceptions are met for age-restricted communities as authorized by federal law;

c.Homeowners' associations which manage the property in age-restricted communities currently have no methods by which to ensure that the exceptions to federal anti-discrimination provisions will be maintained upon the resales of units in such communities; and

d.It is necessary and in the public interest for the Legislature to create a method of ensuring compliance by age-restricted communities with federal law.

L.2008, c.71, s.1.



Section 45:22A-46.2 - Resale, Transfer Of Dwelling Unit, Certification Of Compliance With Rules Of Age-restricted Community.

45:22A-46.2 Resale, transfer of dwelling unit, certification of compliance with rules of age-restricted community.

2.Notwithstanding any law or governing document to the contrary, the purchaser or grantee by operation of law of a dwelling unit in an age-restricted community shall be required to certify, prior to the resale or transfer by operation of law of a dwelling unit within the community, that the dwelling unit will be occupied by a person of an age that ensures compliance with the "housing for older persons" exception from the federal "Fair Housing Amendments Act of 1988," Pub.L.100-430 (42 U.S.C. ss.3601 et seq.) for that community as set forth in section 100.301 of Title 24, Code of Federal Regulations. The certification shall be on such form as may be prescribed by the Commissioner of Community Affairs, but shall not exceed one page in length. A copy of the certification shall be provided to the purchaser for recording. For the purpose of P.L.2008, c.71 (C.45:22A-46.1 et al.), "resale" shall mean any sale of a dwelling unit within an age-restricted community, other than the initial sale of the unit made by the developer to a purchaser.

L.2008, c.71, s.2.



Section 45:22A-46.3 - Findings, Declarations Relative To Affordable Housing.

45:22A-46.3 Findings, declarations relative to affordable housing.

1.The Legislature finds and declares that:

a.While the cost of housing in New Jersey has declined under currently eroding economic conditions, the cost of both renting and homeownership remains unaffordable to a large percentage of New Jersey residents, including those who make vital contributions to their communities such as teachers, nurses, police officers, firefighters, and the general workforce population;

b.In recognition of this crisis, Governor Jon S. Corzine has committed to producing and preserving 100,000 units of affordable housing for low-, moderate- and middle-income families and individuals over the next 10 years;

c.According to the 2000 U.S. Census, 55 percent of these families are one and two person households, many of which are unable to find homes and apartments designed to meet their needs;

d.While no policy is singularly responsible for current housing conditions, zoning practices have resulted in a lack of land approved for housing which meets the needs of households requiring smaller housing units;

e.The shortage of affordably priced workforce housing has been exacerbated in recent years by a municipal preference for age-restricted housing which has resulted in an oversupply of age-restricted housing approvals and an inability among the majority of New Jersey's workforce to live near their jobs;

f.(Deleted by amendment, P.L.2013, c.253.)

g.Although the maximum municipal percentage of affordable fair share housing which may be met by age-restricted units in a municipality has been reduced from 50 percent to 25 percent under the recently adopted rules of the Council on Affordable Housing, a mechanism is needed to permit an age-restricted development to change to a converted development to meet this rule, and to meet demographic needs; and

h.Under currently deteriorating national economic conditions, it is appropriate to take immediate action at this time to create the opportunity to increase the production and supply of workforce housing through the conversion of the over-supplied age-restricted market to meet the needs of New Jersey's residents who require smaller, more reasonably priced homes.

L.2009, c.82, s.1; amended 2013, c.253, s.36.



Section 45:22A-46.4 - Definitions Relative To Affordable Housing.

45:22A-46.4 Definitions relative to affordable housing.

2.As used in P.L.2009, c.82 (C.45:22A-46.3 et seq.):

"Affordable" means a sales price or rent which meets the criteria for low income or moderate income housing, as defined in section 4 of P.L.1985, c.222 (C.52:27D-304).

"Approving board" means the municipal or regional planning board, zoning board of adjustment, or joint land use board that issued the initial site plan or subdivision approvals for the given age-restricted development.

"Age-restricted development" means a community that complies with the "housing for older persons" exception from the federal "Fair Housing Amendments Act of 1988," Pub.L.100-430 (42 U.S.C. ss.3601 et seq.) for that community as set forth in section 100.301 of Title 24, Code of Federal Regulations.

"Attached housing" means housing units that share a common wall.

"Converted development" means a proposed age-restricted development that will be marketed instead with no age restrictions.

"Department" means the Department of Community Affairs.

"Developer" means the legal or beneficial owner or owners of a lot or of any land proposed to be included in a proposed development, including the holder of an option or contract to purchase, or other person having an enforceable proprietary interest in such land.

"Floor area ratio" means the floor area of all buildings and structures on a lot divided by the lot area.

"Fair share plan" means the plan that describes the mechanisms and the funding sources, if applicable, by which a municipality proposes to address its affordable housing obligation as established in the housing element, and includes the draft ordinances necessary to implement that plan in accordance with section 10 of P.L.1985, c.222 (C.52:27D-310) and the regulations adopted by the Council on Affordable Housing to effectuate that section.

"Final approval" has the same meaning as defined in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

"Municipality" means any city, borough, town, township, or village.

"Non-restricted status" means the status of an age-restricted development that has received approval to become a converted development.

"Preliminary approval" has the same meaning as defined in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

"Residential Site Improvement Standards" means the technical site standards promulgated by the Commissioner of Community Affairs pursuant to the authority of P.L.1993, c.32 (C.40:55D-40.1 et seq.).

L.2009, c.82, s.2.



Section 45:22A-46.5 - Conditions For Change To A Converted Development.

45:22A-46.5 Conditions for change to a converted development.

3. a. During the period of time set forth in section 9 of P.L.2009, c.82 (C.45:22A-46.11), any age-restricted development shall be eligible to be changed to a converted development, pending approving board approval, provided that the development meets all of the following conditions:

(1)preliminary or final approval for construction of the development has been granted prior to the effective date of P.L.2009, c.82 (C.45:22A-46.3 et seq.);

(2)the developer of the age-restricted development is not holding a deposit for, or has not conveyed, any dwelling unit within the development;

(3)the developer of the age-restricted development agrees that 20 percent of the units in the development will be provided as affordable units in accordance with regulations promulgated by the Council on Affordable Housing pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.).

b.Any housing unit which is provided under the provisions of P.L.2009, c.82 (C.45:22A-46.3 et seq.), and which is affordable to households of low- and moderate income, shall automatically become part of a municipal fair share plan, if applicable, and as such shall be eligible for credits to meet the municipality's obligation for affordable housing pursuant to the "Fair Housing Act," P.L.1985, c. 222 (C.52:27D-301 et al.).

c.No affordable housing units complying with applicable Council on Affordable Housing standards or market-rate housing units associated with such a converted development shall be construed as generating any fair share affordable housing obligation for a municipality.

L.2009, c.82, s.3.



Section 45:22A-46.6 - Application To Change To A Converted Development.

45:22A-46.6 Application to change to a converted development.

4. a. A developer seeking to change an age-restricted development approval to a converted development approval shall file an application with the approving board seeking an amendment to the previously granted approvals requesting the authority to develop the land as a converted development. At such time, the developer shall also file a copy of said notice with the municipal clerk of the municipality in which the development is located and the developer shall provide notice prior to a hearing on the application in the manner prescribed by section 7.1 of P.L.1975, c.291 (C.40:55D-12).

(1)No application for an amended approval seeking the authority to construct a converted development shall be considered a "use variance" or other "'d' variance" application pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70). Both planning boards that initially granted approvals for the age-restricted development and zoning boards of adjustment that initially granted approvals for the age-restricted development shall have the legal authority to grant amended approvals for a converted development without the need to seek relief pursuant to subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70), it being the intent of this act that such converted developments are to be considered permitted uses in the zoning district in which they are located.

b.Applications seeking amended approval for a converted development shall include documentation that all of the following site improvement and infrastructure requirements have been met:

(1)the site meets the Residential Site Improvement Standards parking requirement for the residential land uses in a converted development as established pursuant to N.J.A.C.5:21-4.14 through -4.16;

(2)the recreation improvements and other amenities to be constructed on the site have been revised, as needed, to meet the needs of a converted development;

(3)the water supply system is adequate, as determined pursuant to N.J.A.C.5:21-5.1, to meet the needs of a converted development;

(4)the capacity of the sanitary sewer system is adequate to meet the projected flow requirements of a converted development pursuant to N.J.A.C.7:14A-23.3;

(5)if additional water supply or sewer capacity is needed and the developer is unable to obtain additional supply or capacity, the number of dwelling units in the development has been reduced accordingly;

(6)if additional parking is needed, and the developer is unable to provide the required parking, the number of dwelling units in the development has been reduced accordingly; and

(7)if additional parking is provided and increases the amount of impervious cover by more than one percent, the storm water system calculations and improvements have been revised accordingly, except that solar panels shall not be included in any calculation of impervious surface or impervious cover. As used in this paragraph, "solar panel" means an elevated panel or plate, or a canopy or array thereof, that captures and converts solar radiation to produce power, and includes flat plate, focusing solar collectors, or photovoltaic solar cells and excludes the base or foundation of the panel, plate, canopy, or array.

c.If the approving board determines that the requirements of P.L.2009, c.82 (C.45:22A-46.3 et seq.) have been satisfied, and the conversion can be granted without substantial detriment to the public good and will not substantially impair the intent and purpose of the zone plan and zoning ordinance, the application for the conversion shall be approved.

L.2009, c.82, s.4; amended 2010, c.4, s.11.



Section 45:22A-46.7 - Conformance Of Unit In Converted Development To C.52:27d-119 et Seq.

45:22A-46.7 Conformance of unit in converted development to C.52:27D-119 et seq.

5.A unit in a converted development shall conform to all requirements imposed pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.). It shall also conform to any requirements for, and limitations on, size and square footage imposed pursuant to a preliminary approval. However, any floor plans of the dwelling units may be revised without requiring any further approving board approval or review.

L.2009, c.82, s.5.



Section 45:22A-46.8 - Revision Of Layout, Site Plan Permitted.

45:22A-46.8 Revision of layout, site plan permitted.

6. a. In the case of an age-restricted development which is being changed to a converted development, the layout of a subdivision or site plan approved pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) may be reasonably revised to accommodate additional parking, different recreation improvements and other amenities, infrastructure enhancements, a needed reduction in the number of units, height requirements, revision to dwelling footprints that do not modify square footage of the development or the individual dwellings, or a needed change to construct the affordable units as attached housing.

b.In order to construct the affordable units as attached housing, to meet accessibility requirements, or provide them as rental units, the affordable units may be constructed in one section of the development with a separate management entity if such a management entity is required due to the nature of the development.

c.The size, height, floor area ratio, number of bedrooms and total square footage of buildings established as part of a preliminary or final approval for an age-restricted development shall not be increased, but may be decreased for a converted development, except that the number of bedrooms for the affordable units only may be increased within the footprint to meet the bedroom distribution requirements as established in the Uniform Housing Affordability Controls.

L.2009, c.82, s.6.



Section 45:22A-46.9 - Completed Application, Decision.

45:22A-46.9 Completed application, decision.

7. a. Within 30 days after the submission of an amended application pursuant to this act, the approving board shall advise the applicant in writing whether the amended application is complete, with completeness to be determined based upon whether the applicant has submitted documentation addressing the issues described in section 4 of P.L.2009, c.82 (C.45:22A-46.6). If no such writing asserting incompleteness for any such reason is provided to the applicant within the 30-day period, the application shall be deemed complete for purposes of review by the approving board.

b.The approving board shall render a decision on an application for a converted development within 60 days of a determination of application completeness, unless the time frame is extended by the applicant. If no such decision is rendered by the approving board within the time period, including extensions, the application shall be deemed approved and the applicant shall in such a case follow the procedures set forth in section 5 of P.L.1985, c.516 (C.40:55D-10.4).

c.Applicants seeking approval for a converted development pursuant to P.L.2009, c.82 (C.45:22A-46.3 et seq.) shall not be charged application fees, although reasonable escrow fees may be charged pursuant to section 13 of P.L.1991, c.256 (C.40:55D-53.2).

L.2009, c.82, s.7.



Section 45:22A-46.10 - Filing Of Revised Preliminary Subdivision Or Site Plan With Municipal Engineer.

45:22A-46.10 Filing of revised preliminary subdivision or site plan with municipal engineer.

8.After a development has been officially changed to a non-restricted development, the developer shall file a copy of the revised preliminary subdivision or site plan approval with the municipal engineer for review and a determination that all site information is complete. Such information shall be used as the base document for the calculation of any required inspection escrow accounts, and performance and maintenance guaranties in accordance with section 41 of P.L.1975, c.291 (C.40:55D-53). Any reasonable costs for the review of the revised plans may be charged to the escrow account that the developer posted with the municipality.

L.2009, c.82, s.8.



Section 45:22A-46.11 - Submission Of Application To Approving Board.

45:22A-46.11 Submission of application to approving board.

9.An application for approval to change a development from age-restricted to non-restricted status, pursuant to section 4 of P.L.2009, c.82 (C.45:22A-46.6), may be submitted to the approving board at anytime before the first day of the 25th month next following the effective date of P.L.2009, c.82 (C.45:22A-46.3 et seq.); provided, however, that the approving board may extend this time period by an additional 24 months if it finds, at the end of the initial period, that poor economic conditions continue to adversely affect the real estate market in New Jersey.

L.2009, c.82, s.9.



Section 45:22A-46.12 - Development Approvals Deemed Vested.

45:22A-46.12 Development approvals deemed vested.

10. All development approvals for a development that changes from age-restricted to non-restricted status pursuant to P.L.2009, c.82 (C.45:22A-46.3 et seq.) shall be deemed vested in accordance with the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), and extended as permitted under the "Permit Extension Act of 2008," P.L.2008, c.78 (C.40:55D-136.1 et seq.). In the case of a prior approval that was not extended as permitted under the "Permit Extension Act of 2008," the period of vesting and protection shall not be less than 24 months from the date of approval of the application to change to a non-restricted status.

L.2009, c.82, s.10.



Section 45:22A-46.13 - Issuance Of Resolution Memorializing Decision; Appeal.

45:22A-46.13 Issuance of resolution memorializing decision; appeal.

11. a. An approving board shall issue a resolution memorializing its decision on an application for a converted development within the time period set forth in subsection g. of section 6 of P.L.1975, c.291 (C.40:55D-10). In the event that an approving board denies an application for a converted development or approves an application subject to conditions deemed unsatisfactory to the applicant, the applicant may appeal that determination to the court in a summary manner. Such an appeal shall be filed within 30 days of the applicant's receipt of the resolution issued by the approving board. The notice of appeal shall include the plans and reports, if any, submitted by the applicant to the approving board in support of the request for approval of a converted development, a copy of the transcript of the hearing before the approving board, and any other items that comprise the record before the approving board.

b.In deciding an appeal, the court shall consider the reasonableness of the decision of the approving board. Upon finding that the conversion should have been approved the court may make an order instructing the board to approve the converted development, along with any reasonable conditions of approval deemed necessary by the court.

L.2009, c.82, s.11.



Section 45:22A-46.14 - Preference For Occupancy By Municipality Permitted.

45:22A-46.14 Preference for occupancy by municipality permitted.

12. Notwithstanding any law, rule or regulation to the contrary, a municipality that has received substantive certification from the council shall be permitted to give preference for occupancy for up to 50 percent of all available affordable housing units in a converted development to those households having members who work or reside in the municipality.

L.2009, c.82, s.12.



Section 45:22A-46.15 - Waiver Of Affirmative Marketing Requirements Under Certain Circumstances.

45:22A-46.15 Waiver of affirmative marketing requirements under certain circumstances.

13. Under any rental or purchase program implemented to prevent the homelessness of persons who have experienced or may experience the foreclosure and loss of their personal residence, or any program which addresses the needs of low and moderate income households residing within the municipality including, but not limited to, State, federal or local programs, if the persons benefitting from the program are otherwise income qualified to occupy such housing under federal or State law, then affirmative marketing requirements under regulations promulgated to effectuate the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.) shall be waived to permit such persons to occupy, rent or purchase the housing units which they may have previously occupied or owned.

L.2009, c.82, s.13.



Section 45:22A-46.16 - Determination Of Credits Granted Against Fair Share Obligation.

45:22A-46.16 Determination of credits granted against fair share obligation.

14. For the purpose of determining credits to be granted against the fair share obligation of a municipality under the requirements of P.L.1985, c.222 (C.52:27D-301 et al.) and the regulations promulgated to effectuate that act, a housing unit financed in whole or in part through the allocation of federal Low-Income Housing Tax Credits shall be eligible to be credited if the requirements of federal law pursuant to 26 U.S.C. s.42 have been met for that unit. In the event the federal requirements have been met, the provisions of the Uniform Housing Affordability Controls promulgated by the New Jersey Housing and Mortgage Finance Agency shall not be applied to inhibit or prevent the crediting of the housing unit against the municipal fair share obligation.

L.2009, c.82, s.14.



Section 45:22A-47 - Surrender Of Control To Owners

45:22A-47. Surrender of control to owners
5. a. Irrespective of the time set for developer control of the association provided in the master deed, declaration of covenants and restrictions, or other instruments of creation, control of the association shall be surrendered to the owners in the following manner:

(1) Sixty days after conveyance of 25 percent of the lots, parcels, units or interests, not fewer than 25 percent of the members of the executive board shall be elected by the owners.

(2) Sixty days after conveyance of 50 percent of the lots, parcels, units or interests, not fewer than 40 percent of the members of the executive board shall be elected by the owners.

(3) Sixty days after conveyance of 75 percent of the lots, parcels, units or interests, the developer's control of the executive board shall terminate, at which time the owners shall elect the entire executive board; except that the developer may retain the selection of one executive board member so long as there are any units remaining unsold in the regular course of business.

b. The percentages specified in subsection a. of this section shall be calculated upon the basis of the whole number of units entitled to membership in the association. The bylaws of the association shall specify the number or proportion of votes of all units conveyed to owners that shall be required for the election of board members. Unless the bylaws provide otherwise, each unit conveyed to an owner shall be entitled to one vote. A developer may surrender control of the executive board of the association before the time specified in subsection a. of this section, if the owners agree by a majority vote to assume control.

c. Upon assumption by the owners of control of the executive board of the association, the developer shall forthwith deliver to the association all items and documents pertinent to the association, such as, but not limited to, a copy of the master deed, declaration of covenants and restrictions, documents of creation of the association, bylaws, minute book including all minutes, any rules and regulations, association funds and an accounting therefor, all personal property, insurance policies, government permits, a membership roster and all contracts and agreements relative to the association.

d. The association when controlled by the owners shall not take any action that would be detrimental to the sale of units by the developer, and shall continue the same level of maintenance, operation and services as immediately prior to their assumption of control, until the last unit is sold.

e. From the time of conveyance of 75 percent of the lots, parcels, units, or interests, until the last lot, parcel, unit, or interest in the development is conveyed in the ordinary course of business, the master deed, bylaws or declaration of covenants and restrictions shall not require that more than 75 percent of the votes entitled to be cast thereon be cast in the affirmative for a change in the bylaws or regulations of the association.

f. The developer shall not be permitted to cast any votes allocated to unsold lots, parcels, units, or interests, in order to amend the master deed, bylaws, or any other document, for the purpose of changing the permitted use of a lot, parcel, unit, or interest, or for the purpose of reducing the common elements or facilities.

L.1993,c.30,s.5.



Section 45:22A-48 - Preparation, Distribution Of Explanatory Materials And Guidelines

45:22A-48. Preparation, distribution of explanatory materials and guidelines
6. The Commissioner of Community Affairs shall cause to be prepared and distributed, for the use and guidance of associations, executive boards and administrators, explanatory materials and guidelines to assist them in achieving proper and timely compliance with the requirements of P.L.1993, c.30 (C.45:22A-43 et al.). Such guidelines may include the text of model bylaw provisions suggested or recommended for adoption. Failure or refusal of an association or executive board to make proper amendment or supplementation of its bylaws prior to the effective date of P.L.1993, c.30 (C.45:22A-43 et al.) shall not, however, affect their obligation of compliance therewith on and after that effective date.

L.1993,c.30,s.6.



Section 45:22A-48.1 - Homeowners' Association Prohibited From Limiting, Prohibiting Display Of U. S. Flag, Yellow Ribbons, Signs In Support Of Troops

45:22A-48.1. Homeowners' association prohibited from limiting, prohibiting display of U.S. flag, yellow ribbons, signs in support of troops
2. a. A homeowners' association formed to manage the elements of property owned in common by all members of a community, whether it be an association managing a condominium, a private community, including retirement communities, or a cooperative housing development, shall not adopt or enforce a rule or bylaw limiting or prohibiting the display of the flag of the United States of America or yellow ribbons and signs supporting United States troops, or charge a fee for any such display, except as provided in subsection b. of this section. Any such rule or bylaw adopted by a homeowners' association in violation of this section shall be null and void.

b.A homeowners' association may direct removal of an American flag or yellow ribbons and signs supporting United States troops when the display threatens public safety, restricts necessary maintenance activities, interferes with the property rights of another, or is conducted in a manner inconsistent with the rules and customs deemed the proper manner to display the flag, such as the federal flag Code, 4 U.S.C. s.1 et seq., or any other applicable law or guideline.

L.2003,c.209,s.2.



Section 45:22A-48.2 - Solar Collectors On Certain Roofs, Homeowners Association Authority Limited.

45:22A-48.2 Solar collectors on certain roofs, homeowners association authority limited.

1. a. An association formed for the management of commonly-owned elements and facilities, regardless of whether organized pursuant to section 1 of P.L.1993, c.30 (C.45:22A-43), shall not adopt or enforce a restriction, covenant, bylaw, rule or regulation prohibiting the installation of solar collectors on certain roofs of dwelling units, as follows:

A roof of a single-family dwelling unit which is solely owned by an individual or individuals, and which is not designated as a common element or common property in the governing documents of an association; and

A roof of a townhouse dwelling unit, which for the purposes of this subsection means any single-family dwelling unit constructed with attached walls to another such unit on at least one side, which unit extends from the foundation to the roof, and has at least two sides which are unattached to any other building, and the repair of the roof for the townhouse dwelling unit is designated as the responsibility of the owner and not the association in the governing documents.

b.An association may adopt rules to regulate the installation and maintenance of solar collectors on those roofs as specified in subsection a. of this section, in accordance with subsection c. of this section, and as follows:

(1)The qualifications, certification and insurance requirements of personnel or contractors who may install the solar collectors;

(2)The location where solar collectors may be placed on roofs;

(3)The concealment of solar collectors' supportive structures, fixtures and piping;

(4)The color harmonization of solar collectors with the colors of structures or landscaping in the development; and

(5)The aggregate size or coverage or total number of solar collectors, provided that the provisions of paragraph (2) of subsection c. below are met.

c. (1) An association shall not adopt and shall not enforce any rule related to the installation or maintenance of solar collectors, if compliance with a rule or rules would increase the solar collectors' installation or maintenance costs by an amount which is estimated to be greater than 10 percent of the total cost of the initial installation of the solar collectors, including the costs of labor and equipment.

(2)An association shall not adopt and shall not enforce any rule related to the installation or maintenance of solar collectors, if compliance with such rules inhibits the solar collectors from functioning at their intended maximum efficiency.

d.The Commissioner of Community Affairs shall enforce the provisions of P.L.2007, c.153 (C.45:22A-48.2) in accordance with the authority granted under section 18 of P.L.1977, c. 419 (C.45:22A-38).

e.The provisions of P.L.2007, c.153 (C.45:22A-48.2) shall not apply to associations that are under the control of the developer as provided under section 5 of P.L.1993, c.30 (C.45:22A-47).

L.2007, c.153, s.1.



Section 45:22A-48.3 - Posting On Internet Of Information Relative To Disability Accommodation Rights For Residents Of Certain Communities.

45:22A-48.3 Posting on Internet of information relative to disability accommodation rights for residents of certain communities.

1.The Division on Civil Rights in the Department of Law and Public Safety, in consultation with the Department of Community Affairs, shall post information on its Internet website explaining disability accommodation rights under the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.) for owners and occupants of condominiums, cooperatives, and other common interest communities governed by a homeowners' association or similar entity. The Internet posting shall include, but not be limited to, the owners' and occupants' rights to reasonable modifications of individual units and common areas, and shall explain the obligations of governing associations and boards in evaluating and approving requests for modifications of the premises. The Internet posting shall also provide clear information on how to file a complaint alleging violations of the "Law Against Discrimination" and the potential remedies available.

The Department of Community Affairs shall post the same information on its Internet website.

L.2014, c.6, s.1.



Section 45:22A-49 - Definitions

45:22A-49. Definitions
1. As used in sections 2 though 8 of this act:



"Agency" means the Division of Housing and Development in the Department of Community Affairs.

"Proprietary campground facility" means any real property designed and used for the purpose of camping and associated recreational uses under a condominium or cooperative form of ownership.

L.1993,c.258,s.1.



Section 45:22A-50 - Discharge Of Duties Of Association, Corporation

45:22A-50. Discharge of duties of association, corporation
2. The association or corporation responsible for the administration of a proprietary campground facility shall discharge its duties in accordance with the application for registration, public offering statement and bylaws approved by the agency and with all applicable statutes, rules and ordinances.

L.1993,c.258,s.2.



Section 45:22A-51 - Compliance With Lawful Requirements; Violations, Penalties

45:22A-51. Compliance with lawful requirements; violations, penalties
3. All unit owners and proprietary lessees in a proprietary campground facility shall comply with all lawful requirements set forth in the master deed or certificate of incorporation, bylaws and public offering statement of the condominium or cooperative and with all State, county and municipal laws, rules and ordinances applicable to the maintenance and operation of the proprietary campground facility. Every master deed or certificate of incorporation for a proprietary campground facility shall prohibit the use of the property for purposes of domicile or permanent residency, unless otherwise permitted by municipal ordinance. Any unit owner or proprietary lessee who, after receipt of notice to cease and desist from the association or corporation responsible for the administration of the facility, shall continue to violate, or allow any other person to violate, any lawful requirement set forth in the master deed or certificate of incorporation, bylaws or public offering statement, or any applicable law, rule or ordinance, in contravention of this section, shall be subject to eviction and termination of contractual rights in a summary proceeding in the Special Civil Part of the Law Division of the Superior Court.

L.1993,c.258,s.3.



Section 45:22A-52 - Adoption Of Minimum Health And Safety Standards; Inspection Program

45:22A-52. Adoption of minimum health and safety standards; inspection program
4. The agency shall adopt, after consultation with the State Commissioner of Health and the Public Health Council and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), minimum health and safety standards for proprietary campground facilities. The agency shall inspect each proprietary campground facility annually in order to ensure compliance with these minimum health and safety standards and shall establish and charge fees sufficient to cover the costs of the inspection program.

L.1993,c.258,s.4.



Section 45:22A-53 - Noncompliance; Penalties

45:22A-53. Noncompliance; penalties
5. Any person, including any individual, corporation or association, who shall fail to comply with the requirements of this act shall be subject to the issuance by the agency of a cease and desist order under section 13 of P.L.1977, c.419 (C.45:22A-33), to injunctive relief and appointment of a receiver under section 15 of P.L.1977, c.419 (C.45:22A-35) and to civil penalties under section 18 of P.L.1977, c.419 (C.45:22A-38); provided, however, that the minimum penalty that may be assessed under this act shall be $50 per violation.

L.1993,c.258,s.5.



Section 45:22A-54 - Application For Hearing

45:22A-54. Application for hearing
6. Any person aggrieved by any order issued by the agency under this act shall be entitled to a hearing before the Commissioner of Community Affairs pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The application for such hearing must be filed with the agency within 10 business days of the receipt by the applicant of notice of the order complained of.

L.1993,c.258,s.6.



Section 45:22A-55 - Enforcement Of Standards

45:22A-55. Enforcement of standards
7. The agency may delegate authority to enforce the minimum health and safety standards established under section 4 of this act to municipal and county governments. Such enforcement shall be subject to the supervision and control of the agency and in accordance with such rules as it may establish. Nothing in this act shall be construed to preclude the right of any municipality, health agency or the Pinelands Commission in the Pinelands area to adopt and enforce ordinances or regulations more restrictive than this act or any rules promulgated hereunder.

L.1993,c.258,s.7.



Section 45:22A-56 - Agreements With School District

45:22A-56. Agreements with school district
8. Nothing in this act shall be construed as precluding any unit owner, proprietary lessee or other occupant in a proprietary campground facility, who does not have a residence in the school district in which the proprietary campground facility is located, from entering into a voluntary agreement with the school district, or with any other school district, on a tuition-paying basis and subject to acceptance of such terms and conditions as may be mutually agreed upon.

L.1993,c.258,s.8.



Section 45:23-1 - "Trading Stamp" Defined

45:23-1. "Trading stamp" defined
The words "trading stamp" as used in this chapter mean any stamp, cash discount stamp, check, ticket, coupon or similar device issued in connection with the retail sale of merchandise which will entitle the holder thereof, on presentation thereof, either singly or in definite number, to receive, either directly from the person selling or issuing the same or indirectly through any other person, money, goods, wares, services or merchandise. The words "trading stamp" as used in this chapter shall not mean any redeemable device used by the manufacturer or packer of an article in advertising or selling it, or issued and redeemed by a newspaper, magazine or other publication.

Amended by L.1964, c. 274, s. 1.



Section 45:23-1.1 - "Trading Stamp Company" Defined

45:23-1.1. "Trading stamp company" defined
For the purposes of this chapter "trading stamp company" shall mean any person engaged in distributing trading stamps for retail issuance by others, or in redeeming trading stamps for retailers, in any manner.

L.1964, c. 274, s. 5.



Section 45:23-2 - Statement Of Cash Value On Face Of Stamp

45:23-2. Statement of cash value on face of stamp
No trading stamp company shall advertise the issuance of or sell or issue any trading stamp unless such stamp has legibly printed or written upon its face the cash value thereof in cents or any fraction thereof as determined by the trading stamp company.

Amended by L.1964, c. 274, s. 2.



Section 45:23-3 - Redemption Of Stamps

45:23-3. Redemption of stamps
A trading stamp company shall, at the option of a rightful holder of its stamps, redeem the same in cash at the value printed on the face thereof, when duly presented to the company for redemption in a number having an aggregate cash value of not less than $1.00.

Amended by L.1964, c. 274, s. 3.



Section 45:23-4 - Application Of Chapter Limited

45:23-4. Application of chapter limited
This chapter shall not apply to tickets, coupons or other vouchers placed by a manufacturer in or upon packages or goods manufactured by him, nor to those so placed by a merchant, if such tickets, coupons or other vouchers are to be redeemed by such merchant, nor to any redeemable device issued and redeemed by a nonprofit corporation for the benefit of its members only, nor to any redeemable device issued and redeemed by a newspaper, magazine or other publication.

Amended by L.1964, c. 274, s. 4.



Section 45:23-5 - Filing Of Registration Statement

45:23-5. Filing of registration statement
No trading stamp company shall distribute trading stamps in this State or shall redeem trading stamps hereafter issued therein until it has on or before January 1, 1966, and annually thereafter on or before January 1 of each year filed with the Secretary of State a statement of registration accompanied by representative samples of its stamps, stamp collection books, stamp redemption catalogues and stamp distribution and redemption agreement forms, currently used in this State. No person shall act as agent or representative in this State of a trading stamp company which has not complied with the requirements of this chapter.

L.1964, c. 274, s. 6.



Section 45:23-6 - Contents Of Registration Statement

45:23-6. Contents of registration statement
Each statement of registration hereinbefore required shall contain the following information:

a. The name and principal address of the company;

b. The State of its incorporation or origin;

c. The names and addresses of its principal officers, partners or proprietors;

d. The address of its principal office in this State;

e. The name and address of its principal officer, employee or agent therein;

f. The addresses of the places where its stamps are redeemable therein;

g. A short form of its balance sheet as of the end of its last fiscal year prior to such filing, certified by an independent public accountant; and

h. A statement of its gross income from its business in this State as a trading stamp company during such last fiscal year, certified by an independent public accountant, unless the principal sum of the bond hereinafter required is the maximum amount required under this chapter.

L.1964, c. 274, s. 7.



Section 45:23-7 - Annual Registration Fee

45:23-7. Annual registration fee
The trading stamp company shall pay an annual registration fee of $100.00 to the Secretary of State at the time of filing each registration statement.

L.1964, c. 274, s. 8.



Section 45:23-8 - Bond

45:23-8. Bond
At the time of filing each registration statement, the trading stamp company shall also file with the Secretary of State a bond payable to the people of the State of New Jersey and duly executed by the company and a corporate surety qualified to do business in this State. Such bond shall be conditioned upon the performance by the trading stamp company of its obligation to redeem trading stamps issued by retailers in this State when they are duly presented for redemption by the rightful holders.

The principal sum of the bond required by this chapter shall be as follows: if the company has not previously done business as a trading stamp company in this State, or if the company's gross income from such business during its last fiscal year was not in excess of $100,000.00 the principal sum shall be $10,000.00; for each additional $100,000.00, or fraction thereof, of gross income from such business in this State during its last fiscal year, an additional $10,000.00; but such bond shall not exceed $150,000.00.

On the effective date of each new bond, any and all liability on all bonds previously filed under this chapter shall terminate, and all rightful holders of trading stamps who prosecute their claims under said section shall prosecute such claims solely against the new bond and only by filing proofs of claim with the Secretary of State in the manner provided in this chapter.

L.1964, c. 274, s. 9.



Section 45:23-9 - Claims Against Bonds

45:23-9. Claims against bonds
If the trading stamp company defaults in the redemption of its stamps issued by retailers in this State when they are duly presented for redemption by the rightful holders, all rightful holders of trading stamps of such company, including retailers in possession of such stamps for issuance to customers, shall be entitled to make claim against such bond. Any such holder may, within 3 months after such default, file a complaint with the Secretary of State, who shall forthwith make an administrative determination whether there has been a default. If said secretary determines that there has been a default, he shall give notice of such determination to the company and, if such default is not corrected within 10 days, he shall publish notice of such default in 3 consecutive publications of one or more newspapers having general circulation throughout this State and therein require that proof of all claims for redemption of the trading stamps of such company be filed with him, together with the trading stamps upon which the claim is based, within 3 months after the date of the first such publication. The Secretary of State shall determine the validity of all claims so filed promptly after the expiration of such period. Thereupon the secretary shall be paid by the surety such amount, not exceeding the principal sum of the bond, as shall be necessary to satisfy all valid claims so filed. The secretary shall promptly thereafter make an equitable distribution of the proceeds of the bond to such claimants and shall destroy the trading stamps so surrendered.

The costs and other charges incurred by the Secretary of State in performing the duties set forth in this section shall constitute a proper charge against the trading stamp company which has defaulted, or, in the event of the trading stamp company's failure to pay, against the bond filed by that company, and shall constitute a prior claim against such company or such bond, except that in no event shall the surety be liable for such charge and all other valid claims as an aggregate in excess of the principal sum of the bond.

L.1964, c. 274, s. 10.



Section 45:23-10 - Notice Of Cessation Or Suspension Of Redemption Of Stamps

45:23-10. Notice of cessation or suspension of redemption of stamps
No trading stamp company shall cease or suspend the redemption of trading stamps in this State without filing with the Secretary of State at least 90 days' prior written notice of its intention to do so and concurrently mailing a copy of such notice to each retailer within this State which has at any time theretofore within 1 year issued trading stamps which the trading stamp company is obligated to redeem.

L.1964, c. 274, s. 11.



Section 45:23-11 - Issuance Or Redemption Of Stamps Without Consent Of Issuing Company Prohibited

45:23-11. Issuance or redemption of stamps without consent of issuing company prohibited
No person shall wilfully issue or redeem or exchange for commercial purposes any trading stamp without the consent of the trading stamp company which issued such stamps.

L.1964, c. 274, s. 12.



Section 45:23-12 - Penalty For Violation Of Chapter; Jurisdiction

45:23-12. Penalty for violation of chapter; jurisdiction
Any person or trading stamp company violating any provision of this chapter shall be guilty of a misdemeanor.

The Superior Court shall have jurisdiction on the complaint of any interested person to restrain and enjoin the violation of any of said provisions. Administrative determinations of the Secretary of State shall be subject to review by appeal to the Appellate Division of the Superior Court.

L.1964, c. 274, s. 13.



Section 45:23-13 - Municipal Ordinances

45:23-13. Municipal ordinances
On and after the effective date of this act no ordinance shall be adopted or amended by any municipality, in respect to the regulation of trading stamp companies and the advertising, distribution and redemption of trading stamps, and all such ordinances and rules, regulations and orders issued pursuant to any such ordinance existing on such date shall be superseded and of no further force and effect.

L.1964, c. 274, s. 14.



Section 45:24-1 - "Transient Merchants" And "Itinerant Vendors" Defined

45:24-1. "Transient merchants" and "itinerant vendors" defined
The words "transient merchants" or "itinerant vendors" , as used in this article, mean persons, corporations or partnerships, whether principal or agent, who engage in a merchandising business in New Jersey with intent to close out or discontinue such business within one year from the date of commencement, including those who for the purpose of carrying on such business, hire, lease or occupy any building, structure or railroad car for the exhibition and sale of such goods, wares and merchandise, but nothing in this article shall be construed to affect the sale of fruits, vegetables and farm products, such as meat, poultry, butter and eggs.



Section 45:24-2 - Declaration As To Goods To Be Sold; Contents

45:24-2. Declaration as to goods to be sold; contents
All transient merchants or itinerant vendors shall, before offering for sale any personal property, make a declaration, under oath, to the licensing official of the municipality in which they propose to conduct such sale, of the number of days they propose to engage in such business, together with a specific statement as to the location of such personal property by street and number and whether on the premises from which they are to be sold or in warehouses or storage.



Section 45:24-3 - License Fee; Payment Before Sale; Term Of License

45:24-3. License fee; payment before sale; term of license
All transient merchants or itinerant vendors shall, before offering for sale any personal property, pay to the licensing official of the municipality in which such sale is to take place, a sum of not more than one thousand dollars, and upon payment of such sum as may be specified in the ordinances of the municipality in which the transient merchant or itinerant vendor is to do business, he shall be entitled to apply for and receive a license which shall continue in favor of the person to whom it is issued for the period of one hundred and eighty days from the day of issuance.



Section 45:24-4 - Application For License; Contents; Separate License For Each Location

45:24-4. Application for license; contents; separate license for each location
All applications for such license shall be sworn to and shall disclose the name and residence of the owner or person in whose interest such business is conducted, and shall further state the average quantity and kind, as nearly as can be, and the value of the personal property intended to be sold or exposed for sale in that municipality. It shall also give the names and post-office addresses of the persons from which goods making up the stock were or are to be purchased and the licensing official of the municipality in arriving at the valuation may require the submission of bills or invoices of such personal property. A separate license shall be obtained for each branch, establishment or separate place of business in which the occupation of a transient merchant or itinerant vendor is carried on, and each license shall authorize the licensee to carry on, pursue or conduct the business of a transient merchant or itinerant vendor only at the location indicated thereby.



Section 45:24-5 - Bond; Amount, Term And Conditions

45:24-5. Bond; amount, term and conditions
Before a license shall issue, the applicant shall execute and deliver to the licensing official of the municipality, a good and sufficient bond with good and sufficient surety, to be approved by the licensing official, equal in amount to twenty-five per cent of the value of the personal property shown in the declarations and disclosures required under the provisions of this article, but in no event shall the bond be less than one thousand dollars. It shall remain in force for one year, and be conditioned to indemnify and pay the municipality any penalties or costs incurred in the enforcement of any of the provisions of this article, and to indemnify or reimburse any purchaser of such personal property in a sum equal to at least the amount of any payment such purchaser may have been induced to make through the misrepresentation as to the kind, quality or value of the personal property, whether the misrepresentations were made by the owners or their servants, agents or employees, either at the time of making the sale or through any advertisement printed or circulated with reference to such personal property or any part thereof.



Section 45:24-6 - Appointment Of Licensing Officer As Agent For Service Of Process

45:24-6. Appointment of licensing officer as agent for service of process
Before a license shall issue, the applicant shall file with the licensing official of the municipality, an instrument in writing nominating and appointing the licensing official his true and lawful agent with full power and authority to acknowledge service or notice of process for and on behalf of the applicant in respect to any matters connected with or arising out of the license and the bond given as required by the provisions of section 45:24-5 of this title or for the performance of the conditions of the bond or for any breach thereof. It shall also contain recitals to the effect that the applicant consents and agrees that service of any notice or process may be made upon such agent and when so made shall be as valid as if personally served upon the applicant according to the laws of this or any other state, and waiving all claim or right of error by reason of such acknowledgment of service or manner of service.



Section 45:24-7 - Charitable, Religious And Historical Societies Unaffected

45:24-7. Charitable, religious and historical societies unaffected
Nothing in this article shall apply to or require the obtaining of a license by any charitable or religious society that shall conduct sales of personal property when the proceeds thereof shall be applied to the payment of the expenses thereof and to the charitable or religious object for which the society exists; and nothing in this article shall apply to or require the obtaining of a license by any art, antique or historical society that shall conduct an exhibition and sale of art objects, pictures, paintings, prints, historical articles and furniture generally known and designated as antiques and kindred objects; and nothing in this article shall apply to or require the obtaining of a license by any agricultural show, fair or garden society selling or closing out certain of their exhibits, if such society was an incorporated association not for pecuniary profit of this state prior to March twenty-sixth, one thousand nine hundred and thirty-five, or if incorporated subsequent thereto, such society shall have a bona fide membership of at least one hundred persons.



Section 45:24-8 - Penalties

45:24-8. Penalties
Any transient merchant or itinerant vendor who fails to comply with the requirements of this article or any part thereof, or makes a false or fraudulent representation in any statement required by this article to be filed by him, or falsely represents by advertising or otherwise that such personal property is in whole or in part damaged goods saved from fire, or makes any false statement as to the previous history or character of such personal property, shall be subject to a fine of not less than twenty-five dollars nor more than two hundred dollars, or may be committed for a period not exceeding ninety days, or both.



Section 45:24-9 - Special Licenses To Honorably Discharged Soldiers, Sailors And Marines, Nurses Or Army Field Clerks And Exempt Firemen; Ordinances To Regulate Hawking, Peddling And Vending

45:24-9. Special licenses to honorably discharged soldiers, sailors and marines, nurses or army field clerks and exempt firemen; ordinances to regulate hawking, peddling and vending
The following persons shall have the right to hawk, peddle and vend any goods, wares or merchandise or solicit trade within this State, by procuring a license for that purpose to be issued in the manner and under the conditions hereinafter in this article prescribed, except, however, the aforesaid right to hawk, peddle and vend any goods, wares or merchandise or solicit trade shall not extend to or include any public beach or public boardwalk:

a. Every person who has been honorably discharged from the active military service of the United States, who is a resident of this State.

b. Every exempt member of a volunteer fire department, volunteer fire engine, hook and ladder, hose, supply company or salvage corps, of any municipality or fire district in this State, who holds an exemption certificate issued to him as an exempt member of any such department, company or corps, and who is a resident of this State.

Hawking, peddling and vending hereafter may be regulated by municipal ordinance on public streets and highways.

Amended by L.1943, c. 99, p. 322, s. 1; L.1950, c. 156, p. 341, s. 1; L.1952, c. 344, p. 1123, s. 1; L.1955, c. 245, p. 922, s. 1; L.1968, c. 27, s. 1, eff. May 2, 1968; L.1981, c. 270, s. 1, eff. Aug. 24, 1981; L.1984, c. 194, s. 1, eff. Nov. 27, 1984.



Section 45:24-9.1 - Restriction On Issue Of Licenses To Soldiers, Etc.

45:24-9.1. Restriction on issue of licenses to soldiers, etc.
No license shall be issued to any person described in subparagraph "a" of section 45:24-9 of this title for hawking, peddling, and vending emblems, flags, natural or artificial flowers, magazines, pamphlets, postcards or any printed matter, or any article emblematic or symbolic of, or referring to the army, navy, marine corps, or any veterans' association, unless such licensee shall have been a bona fide resident of the county wherein he resides for three months immediately preceding the issuance of such license; and any such license shall be effective only in the county wherein such licensee resides.



Section 45:24-10 - Issuance Of License By County Clerk; Prerequisites

45:24-10. Issuance of license by county clerk; prerequisites
In the case of an exempt fireman, on the presentation to the clerk of the county in which such person may be or resides of such certificate of exemption, the clerk shall issue without cost to such exempt fireman a license certifying him to be entitled to the benefits of this article.

In the case a person who has been honorably discharged from the active military service of the United States, on the presentation to the clerk of the county in which such person resides of an application sworn to by said applicant together with a certificate of honorable discharge from the active military service of the United States, which application shall also set forth that the applicant has resided within the state for at least six months and in the county at least three months immediately preceding his application for license, the county clerk shall forward a copy of such application to the adjutant general of the State for permanent record. The adjutant general, upon receipt of such copy, shall notify the county clerk whether or not such applicant has theretofore been a licensee and whether or not such license has been canceled. If the applicant has not previously held a license, or if it has been more than one year since the cancellation of the license previously held by the applicant, the county clerk shall issue to the applicant a license entitling him to the benefits of this article; except that the clerk may deny the application where the provisions of P.L. 1968, c. 282 (C. 2A:168A-1 et seq.) or P.L.1974, c. 161 (C. 2A:168A-4 et seq.) are applicable.

Amended by L.1984, c. 194, s. 2, eff. Nov. 27, 1984.



Section 45:24-11 - Applicant's Signature And Photograph To Appear On License

45:24-11. Applicant's signature and photograph to appear on license
Before a license issued pursuant to this article shall be valid the licensee shall affix his signature thereto in the presence of the county clerk or a duly authorized representative thereof, who shall sign as witness, and who shall affix thereto a photograph of the licensee which shall be supplied by the licensee, and shall be two inches by three inches in size. No license shall be valid without the photograph attached.



Section 45:24-12 - Term Of License To Exempt Firemen

45:24-12. Term of license to exempt firemen
Licenses issued pursuant to this article to exempt volunteer firemen shall expire three years after their issue.



Section 45:24-13 - License Of Person Honorably Discharged From Military Service; Cancellation; Grounds; Sale Or Transfer; Penalty

45:24-13. License of person honorably discharged from military service; cancellation; grounds; sale or transfer; penalty
Any judge of the municipal court, after due notice and a hearing, shall have power to order the cancellation of any license issued under the authority of subsection a. of R.S. 45:24-9 if: a. the license has been sold or transferred by the original licensee; b. during the term of the license, the licensee has been convicted of a crime and this conviction relates adversely to the activity for which the license was granted; or c. during the term of the license, the licensee has been found guilty of violating a municipal ordinance and this violation relates adversely to the activity for which the license was granted. The judge of the municipal court shall mail the order of cancellation to the county clerk in whose county the license was granted and thereupon the county clerk shall cancel the same of record and file the order of cancellation in his office and send notice of such cancellation to the office of the adjutant general. Application for a new license may be made at any time after the expiration of one year from the date of the cancellation. Any licensee holding a license issued under the authority of subsection a. of R.S. 45:24-9 who shall sell or transfer such license shall be guilty of a crime of the fourth degree and punished accordingly. A "transfer" has occurred under this section if the original licensee knowingly permits someone other than himself to use the license to engage in the activity for which the license was granted.

Amended by L.1984, c. 194, s. 3, eff. Nov. 27, 1984.

45:26-1 Short title.

1.This act shall be known and may be cited as the " Licensing of Crane Operators Act."

L.2003,c.171,s.1.



Section 45:26-1 - Short Title.

45:26-1 Short title.

1.This act shall be known and may be cited as the " Licensing of Crane Operators Act."

L.2003,c.171,s.1.



Section 45:26-2 - Definitions Relative To Crane Operators.

45:26-2 Definitions relative to crane operators.

2.As used in this act:

"Board" means the Crane Operators License Advisory Board established pursuant to section 3 of this act.

"Certification" means certification from the National Commission for the Certification of Crane Operators or any other organization found by the board to offer an equivalent testing and certification program meeting the requirements of the American Society of Mechanical Engineers ASME B30.5 and the accreditation requirements of the National Commission for Certifying Agencies.

"Commissioner" means the Commissioner of Labor.

"Crane" means a power-operated hoisting machine used in construction, demolition or excavation work that has a power-operated winch, load line and boom moving laterally by the rotation of the machine on a carrier and has a manufacturer-rated lifting capacity of ten tons or more. It shall not include a forklift, digger derrick truck, aircraft, bucket truck, knuckle boom, trolley boom or any vehicle or machine not having a power-operated winch and load line.

"Crane operator" means an individual engaged in the operation of a crane.

"Crane related experience" means operating, inspecting, training and maintenance experience acceptable to the board.

"Practical examination" means an examination demonstrating the applicant's ability to safely operate a particular category or type of crane. Practical examinations shall be conducted for the following crane categories: the lattice boom crawler or truck cranes, telescopic boom cranes having a capacity of less than 17.5 tons, and the telescopic boom cranes having a capacity of more than 17.5 tons.

L.2003,c.171,s.2.



Section 45:26-3 - Crane Operators License Advisory Board.

45:26-3 Crane Operators License Advisory Board.

3. a. There is created within the Department of Labor, a Crane Operators License Advisory Board. The board shall consist of seven members who are residents of the State, consisting of the commissioner or his designee, as the chairperson, serving ex-officio and representing the Department of Labor, a heavy highway, utility or transportation construction contractor representative, a building contractor representative and four licensed crane operators who have been actively engaged in crane related operations in this State for at least five years immediately preceding their appointment.

b.For a period of one year after the effective date of this act, and notwithstanding any other provisions of this act to the contrary, the first four crane operators appointed as members of the board shall not be required, at the time of their first appointment, to be licensed under the provisions of this act as crane operators.

c.The Governor shall appoint each board member for a term of three years, except that of the members first appointed, two shall serve for terms of three years, two shall serve for terms of two years and two shall serve for terms of one year. Each member shall hold office until his successor has been qualified. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for the original appointment. No member of the board may serve more than two successive terms, in addition to any unexpired term to which he has been appointed.


L.2003,c.171,s.3.



Section 45:26-4 - Reimbursement, Facilities, Personnel Of Board.

45:26-4 Reimbursement, facilities, personnel of board.

4.Members of the board shall be reimbursed for expenses and provided with office and meeting facilities and personnel required for the proper conduct of the board's business.

L.2003,c.171,s.4.



Section 45:26-5 - Meetings Of Board, Elections, Appointments.

45:26-5 Meetings of board, elections, appointments.

5.The board shall annually elect from among its members a vice-chairperson and may appoint a secretary, who need not be a member of the board. The board shall meet at least twice a year and may hold additional meetings as necessary to discharge its duties.

L.2003,c.171,s.5.



Section 45:26-6 - Powers, Duties Of Commissioner.

45:26-6 Powers, duties of commissioner.

6.The commissioner shall have the following powers and duties:

a.Administer and enforce the provisions of this act;

b.Issue and renew licenses to crane operators pursuant to the provisions of this act;

c.Suspend, revoke or fail to renew the license of a crane operator pursuant to the provisions of P.L.1978, c.73 (C.45:1-14 et seq.);

d.Adopt standards for certification that are consistent with applicable certification requirements of one or more established and nationally recognized crane operator certification programs recognized by the federal Occupational Safety and Health Administration;

e.Adopt and publish a code of ethics and standards of practice for licensed crane operators;

f.Prescribe and charge reasonable fees to support program costs associated with examinations, licenses, renewals and other services performed pursuant to this act;

g.Create any subcommittee the commissioner deems necessary to assist in the performance of his duties; and

h.Implement a schedule establishing penalties for violations of this act or any regulations hereunder.

L.2003,c.171,s.6.



Section 45:26-7 - Licensure Of Crane Operators.

45:26-7 Licensure of crane operators.

7. a. No person shall engage in the operation of a crane, offer himself for employment as a crane operator or otherwise act, attempt to act, present or represent himself as a crane operator unless licensed as such under the provisions of this act.

b.A crane operator's license shall be valid only in conjunction with a current certification and only in the specialty or specialties for which the crane operator is certified. The specialties are lattice boom crawler crane, lattice boom truck crane, telescopic boom cranes with a capacity of more than 17.5 tons and telescopic boom cranes with a capacity of less than 17.5 tons.

L.2003,c.171,s.7.



Section 45:26-8 - Eligibility For Licensure As Crane Operator.

45:26-8 Eligibility for licensure as crane operator.

8.To be eligible for a license as a crane operator, an applicant shall fulfill the following requirements:

a.Be at least 18 years of age;

b.Receive certification from the National Commission for the Certification of Crane Operators or any other organization found by the board to offer an equivalent testing and certification program meeting the requirements of the American Society of Mechanical Engineers ASME B30.5 and the accreditation requirements of the National Commission for Certifying Agencies;

c.Have at least 1,000 hours of crane-related experience; and

d.Maintain a current medical examiner's certification card.

L.2003,c.171,s.8.



Section 45:26-9 - Application, Fee, Issuance Of License.

45:26-9 Application, fee, issuance of license.

9.Upon payment to the commissioner of a fee and the submission of a completed written application provided by the commissioner, the commissioner shall issue a crane operator license to any person who meets the eligibility requirements of section 8 of this act.

L.2003,c.171,s.9.



Section 45:26-10 - Fees Established By Rule; Use.

45:26-10 Fees established by rule; use.

10. a. The commissioner shall by rule or regulation establish, prescribe or change the fees for licenses, renewals of licenses or other services provided by the commissioner or the board pursuant to the provisions of this act. Licenses shall be issued for a period of five years and may be renewed when the applicant provides proof of re-certification, except that the board may, in order to stagger the expiration dates thereof, provide that those licenses first issued or renewed after the effective date of this act shall expire or become void on the expiration date of the certification.

b.Fees shall be established, prescribed or changed by the commissioner, in consultation with the board, to the extent necessary to defray all proper expenses incurred by the board, and any staff employed to administer this act, except that fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to support the program costs.

c.All fees and any fines imposed by the commissioner shall be paid to the Department of Labor and shall be directly applied toward enforcement and administrative costs.

L.2003,c.171,s.10.



Section 45:26-11 - Refusal To Grant, Suspension, Revocation Of License.

45:26-11 Refusal to grant, suspension, revocation of license.

11.In addition to the provisions of section 8 of P.L.1978, c.73 (C.45:1-21), the commissioner may refuse to grant or may suspend or revoke a crane operator's license upon proof to the satisfaction of the commissioner that the holder thereof has:

a.Obtained a certification or license by fraud or deceit;

b.Fraudulently or deceitfully performed work for which a license is required under this act;

c.Committed an act of gross negligence;

d.Falsely advertised;

e.Acted in a manner which demonstrates incompetence; or

f.Caused or contributed in any manner that directly or indirectly resulted in an injury to a person or damage to property.

Whenever the commissioner finds cause to refuse to grant, suspend or revoke a crane operator's license pursuant to this act or impose an administrative penalty, he shall notify the licensee of the reasons therefor, in writing, and provide opportunity for a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2003,c.171,s.11.



Section 45:26-12 - Licensed Crane Operator Prohibited To Practice As Professional Engineer.

45:26-12 Licensed crane operator prohibited to practice as professional engineer.

12.No person licensed as a crane operator pursuant to this act shall engage in the practice of professional engineering, unless licensed as a professional engineer.

L.2003,c.171,s.12.



Section 45:26-13 - Enforcement, Prosecution.

45:26-13 Enforcement, prosecution.

13.The commissioner shall enforce the provisions of this act, make complaints against persons violating its provisions, and prosecute violations of the same. The commissioner and any authorized person acting under him shall have the authority to enter and inspect any place or establishment covered by this act. If upon inspection the commissioner discovers a condition which exists in violation of the provisions of this act, he shall be authorized to order such violation to cease. The order shall state the items which are in violation of the provisions of the act, and shall provide a reasonable specified time within which the required action shall be taken by the person responsible. If the violation constitutes an imminent hazard and the commissioner's order is not obeyed, the commissioner may apply for an injunction in the Superior Court of New Jersey. Nothing in this act shall be deemed to prevent the commissioner from prosecuting any violation of this act, notwithstanding that the violations are corrected in accordance with his order.

L.2003,c.171,s.13.



Section 45:26-14 - Violations, Penalties.

45:26-14 Violations, penalties.

14.It shall be unlawful for any person, partnership, firm association or corporation, and any officer, agent or employee thereof, to violate or proximately contribute to the violation of any of the provisions of this act or of the regulations promulgated pursuant to this act. Any violation of this act by an employee, acting within the scope of his authority, of any person, partnership, firm, association, or corporation shall be deemed also to be the violation of such person, partnership, firm, association or corporation. Violations of the provisions of this act or rules and regulations promulgated pursuant to this act shall be punishable for the first offense by a penalty of not less than $100 nor more than $10,000 and for a second or subsequent offense by a penalty of not less than $500 nor more than $100,000. The penalties shall be collected in accordance with "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). If the violation consists of refusal to obey an order of the commissioner made under this act, each day during which the violation continues shall constitute a separate and distinct offense except during the time an appeal from that order may be taken or pending.

L.2003,c.171,s.14.



Section 45:26-15 - Settlement Of Claims.

45:26-15 Settlement of claims.

15.The commissioner, in his discretion, is authorized and empowered to compromise and settle any claim for a penalty under this act for an amount that appears appropriate and equitable under all of the circumstances.

L.2003,c.171,s.15.



Section 45:26-16 - Deferral For Holders Of Long Boom Licenses.

45:26-16 Deferral for holders of long boom licenses.

16.Crane operators, holding long boom licenses issued by the State as of the effective date of this act, shall not be required to be licensed pursuant to the provisions of this act until the expiration of their long boom licenses issued by this State.

L.2003,c.171,s.16.



Section 45:26-17 - Rules, Regulations.

45:26-17 Rules, regulations.

17.The commissioner, after consultation with the board, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L.2003,c.171,s.17.



Section 45:27-1 - Short Title.

45:27-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Cemetery Act, 2003."

L.2003,c.261,s.1.



Section 45:27-2 - Definitions Relative To Cemeteries.

45:27-2 Definitions relative to cemeteries.

2.The following definitions, unless the context indicates otherwise, apply to this act:

"Annual, endowed or special care" means care or maintenance of an individual interment space provided for by agreement between the cemetery and the owner of the space.

"Board" means the New Jersey Cemetery Board.

"Burial" means disposition of human remains by placing them in a grave or crypt, but does not include their temporary storage.

"Burial right" means a right for the burial of human remains in a particular grave or crypt created by contract between a person and a cemetery.

"Cemetery" means any land or place used or dedicated for use for burial of human remains, cremation of human remains, or disposition of cremated human remains.

"Cemetery company" means a person that owns, manages, operates or controls a cemetery, directly or indirectly, but does not include a religious organization that owns a cemetery which restricts burials to members of that religion or their families unless the organization has obtained a certificate of authority for the cemetery.

"Columbarium" means a building or structure containing niches for placement of cremated human remains.

"Cremated human remains" means the recoverable bone fragments and container residue resulting from the process of cremation.

"Cremation" means the process of reducing human remains to bone fragments through flame, heat and vaporization.

"Crematory" means a structure containing cremation chambers used to cremate human remains.

"Crypt" means an interment space in a mausoleum or other structure, above or below ground.

"Embellishment" means an item contributing to beauty, comfort or enhancement of a cemetery, but does not include a memorial or a disposable, perishable or seasonal item.

"General maintenance charge" means a fee assessed against each interment space for the general upkeep of the cemetery.

"Grave" means a place for underground disposition of human remains or cremated human remains. A grave may include spaces for the disposition of human remains of more than one person, arranged by depth.

"Human remains" means a body, or part of a body, of a deceased human being.

"Interment" means the disposition of human remains by burial in a grave or crypt but does not mean the temporary storage of remains.

"Interment space" means a grave or crypt intended for the interment of human remains.

"Maintenance" means all activities of a cemetery company which further the care and upkeep of a cemetery, including cutting lawns, and preservation and repair of drains, water lines, roads, buildings, fences and other structures.

"Maintenance and preservation" means the care of the entire cemetery to the extent of the income of the Maintenance and Preservation Fund; it does not include providing specific care to individual graves or plots.

"Mausoleum" means a permanent building in a cemetery above or below ground, containing crypts to be used for burial.

"Memorial" means a marker or monument located at a grave containing the name of a deceased person or the family name of a deceased person, or an effigy or other representation of a deceased person buried in the grave. It does not include an embellishment.

"Niche" means a space in a columbarium or mausoleum for placement of cremated human remains.

"Path" means a course or way intended to provide pedestrian access to interment spaces.

"Person" includes an individual, corporation, partnership, association or any other public or private entity.

"Plot" or "lot" means an area of cemetery ground containing two or more adjoining graves.

"Private mausoleum" means a mausoleum constructed by or for a plot owner and not owned by the cemetery.

"Public mausoleum" means a mausoleum, built in accordance with regulations of the Department of Community Affairs, owned by a cemetery or cemetery company with the intention of use of interment spaces in it by the general public. A mausoleum is distinguished from a single or multiple vault in that it is a single integrated structure assembled on the premises. It shall not consist of one or more vaults constructed off the cemetery premises and installed singly or in series at the cemetery premises.

"Roadway" means a course or way intended to provide vehicle access to interment spaces.

"Vault" means a prefabricated outer burial case of any material, designed to be installed in the ground to receive one or more burials, and not a part of a public or private mausoleum or any other structure.

L.2003, c.261, s.2; amended 2011, c.230, s.1.



Section 45:27-3 - New Jersey Cemetery Board Continued.

45:27-3 New Jersey Cemetery Board continued.

3. a. The New Jersey Cemetery Board is continued and established within the Division of Consumer Affairs in the Department of Law and Public Safety.

b.The board shall consist of ten members. Five members shall be persons who have served, for a period of at least five consecutive years immediately preceding appointment, as a member of the governing board or an official of a cemetery company. Two members shall be public members and shall have no interest directly or indirectly in any cemetery company or any allied industry. Each of these seven members shall be appointed by the Governor with the advice and consent of the Senate, to serve for the term of four years and until the appointment and qualification of a successor. Vacancies shall be filled in the same manner as original appointments but for the unexpired term only. One member shall be the Commissioner of Community Affairs or the commissioner's designee serving ex-officio, one member shall be the Attorney General or his designee serving ex-officio and one member shall be the designee of the Commissioner of Health and Senior Services.

c.The Governor may remove any member of the board from office for cause upon notice and opportunity to be heard.

d.The members of the board shall elect a chair and other officers from among themselves. The board shall meet at least four times each year, at the call of its chair or at the written request of two members of the board directed to its chair. The chair shall fix the time and place for the meetings.

e.The Division of Consumer Affairs shall assign its employees to serve as staff for the board.

L.2003,c.261,s.3.



Section 45:27-4 - Responsibilities Of Board.

45:27-4 Responsibilities of board.

4. a. The board shall administer the provisions of this act and shall have general supervision and regulation of, and jurisdiction and control over, all cemetery companies and their property, property rights, equipment and facilities so far as may be necessary to carry out the provisions of this act.

b.The board shall adopt regulations to carry out the purposes of this act. Regulations shall be adopted in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). This act and the regulations shall be enforced in accordance with P.L.1978, c.73 (C.45:1-14 et seq.) and the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.The board may adjust charges and fees as provided by section 2 of P.L.1974, c.46 (C.45:1-3.2) to defray the proper expenses of administration of this act.

d.Nothing in this act shall affect any of the powers regarding cemeteries heretofore exercised by the Attorney General.

e.Nothing in this act shall authorize the board to establish the prices at which graves or crypts may be sold or the charges made for services rendered by cemetery companies.

f.The board may institute an action in the Superior Court for injunctive or other relief or for appointment of a receiver to enforce this act or regulations established under it.

L.2003,c.261,s.4.



Section 45:27-5 - Notice Of Actions, Proceedings Involving Cemetery Companies.

45:27-5 Notice of actions, proceedings involving cemetery companies.

5.The Attorney General and the board shall be served with notice of any action or proceeding by or against a cemetery company and may intervene in the action or proceeding to protect the public interest.

L.2003,c.261,s.5.



Section 45:27-6 - Ownership, Operation Of Cemetery, Forms Authorized.

45:27-6 Ownership, operation of cemetery, forms authorized.

6.A cemetery established after December 1, 1971 shall be owned or operated only by a governmental entity, a religious corporation or organization or by a cemetery company organized in accordance with this act.

L.2003,c.261,s.6.



Section 45:27-7 - Cemetery Company, Nonprofit Corporation, Certificate Of Authority.

45:27-7 Cemetery company, nonprofit corporation, certificate of authority.

7. a. A cemetery company organized in accordance with this act after December 1, 1971 shall not operate a cemetery unless the company is a nonprofit corporation organized and operated in compliance with Title 15A of the New Jersey Statutes and has been issued a certificate of authority to do so by the board.

b.The application for a certificate of authority by a cemetery company shall be made in writing under oath in the form established by the board. Public notice of an application shall be provided in the agenda of the board for the first meeting of the board following receipt of the application. All applications shall be subject to public access. The application shall contain the information that the board requires to determine:

(1)the necessity for the services the applicant seeks to provide, considering present or future public need and convenience, land or territorial qualifications; and

(2)the applicant's fitness and ability to: perform proposed services; conform to this act and to board requirements; and comply with health protection regulations of the New Jersey Department of Health and Senior Services, the New Jersey Department of Environmental Protection, or a local health authority.

c.The application fee and all other fees required pursuant to this act shall be set by the board by regulation. The application fee shall not be required from any company that existed before December 1, 1971, which no longer has cemetery land to sell, and exists solely for maintenance and preservation of the cemetery.

d.The board shall not act on an application for 60 days after receipt of an application, and shall only act after public notice of the application has been provided. If the board receives a written objection to the application, it shall hold a hearing on notice to the objector and the applicant before it acts on the application.

e.A cemetery company organized prior to December 1, 1971 shall not continue to operate a cemetery unless the company has been issued a certificate of authority by the board. The board shall grant the company a certificate of authority preserving any rights and obligations of its charter subject to applicable law and regulations.

L.2003,c.261,s.7.



Section 45:27-7.1 - Certificate Of Authority To Provide Management Services For A Cemetery, Issuance To Certain For-profit Entities.

45:27-7.1 Certificate of authority to provide management services for a cemetery, issuance to certain for-profit entities.
1. a. A for-profit corporation, partnership, association or other private entity that managed or operated a cemetery in this State prior to January 14, 2004, shall be issued a certificate of authority to manage or operate a cemetery by the New Jersey Cemetery Board and may continue to manage or operate that cemetery on or after that date, notwithstanding its for-profit status and shall be subject to all the applicable provisions of the "New Jersey Cemetery Act, 2003," P.L.2003, c.261 (C.45:27-1 et seq.). A for-profit corporation, partnership, association or other private entity that managed or operated more than one cemetery in this State prior to January 14, 2004, shall be issued one certificate of authority pursuant to this subsection covering all such cemeteries.

b.On or after the effective date of this section, a for-profit corporation, partnership, association, or other private entity may, notwithstanding its for-profit status, apply to the board for, and may be granted, a certificate of authority to provide management services for a cemetery in this State and shall be subject to all the applicable provisions of the "New Jersey Cemetery Act, 2003," P.L.2003, c.261 (C.45:27-1 et seq.).

L.2006,c.26,s.1.



Section 45:27-8 - Purposes Of Cemetery Company.

45:27-8 Purposes of cemetery company.

8. a. The charter or certificate of incorporation of a cemetery company organized after December 1, 1971 shall state in that section of the charter devoted to the purposes for which the cemetery company is organized one or more of the following purposes:

(1)The procuring and preservation of lands to be used exclusively as a cemetery.

(2)The disposition of human remains, including maintenance and operation of land and the construction of structures including crematories, mausoleums, columbariums and other places for human remains or cremated human remains.

b.The stated purposes of the cemetery company shall be considered by the board and may be used as a basis for its determination as to whether to issue a certificate of authority.

c.Except as provided by section 9 of this act, for a cemetery company to amend its charter or certificate of incorporation, it first shall have the amendment approved by the board.

d.A cemetery company shall not be dissolved or merged without the board's approval. The board shall not approve the action unless it finds that the company has complied with regulations and has made adequate provision for maintenance and preservation.

L.2003,c.261,s.8.



Section 45:27-9 - Amendment Of Charter, Certificate Of Incorporation.

45:27-9 Amendment of charter, certificate of incorporation.

9. a. A cemetery company organized as a for-profit corporation may amend its charter or certificate of incorporation to operate as a nonprofit lot owner cemetery subject to the provisions of this act provided a plan for the conversion of its issued stock to certificates of interest is first approved by a majority of its stockholders, and by a majority of the owners of interment spaces in attendance at and voting at a meeting called for that purpose. The stockholders shall be given 10 days' notice of the meeting by mail and the owners of interment spaces shall be notified of the meeting by a notice published at least 10 days in advance of the meeting date in a newspaper qualified to publish legal notices and circulated in the county in which the cemetery is located. The notice shall set forth the purpose of the meeting.

b.Upon approval of its stockholders and the owners of interment spaces, the cemetery company shall file a certified copy of the amended charter with the board, and pay the filing fees. The cemetery company, at the same time, shall make any filing required by the Division of Commercial Recording in the Department of the Treasury.

L.2003,c.261,s.9.



Section 45:27-10 - Voting Rights Of Members.

45:27-10 Voting rights of members.

10. a. In a cemetery company organized under this act, each owner of a grave, crypt or niche shall be a member of the cemetery company and shall have one vote for each grave, crypt or niche owned whenever voting by the members is required under the provisions of any law. Voting shall be subject to the following qualifications:

(1)If a grave, crypt or niche is owned by more than one person, then a majority of its owners shall decide among themselves who shall cast the vote.

(2)An owner shall not be entitled to vote unless all charges and assessments against the grave, crypt or niche have been paid.

(3)Proxy voting shall be permitted except that a proxy shall not be valid for more than three years after its date.

(4)Any person who owns certificates of interest or indebtedness shall have one vote for each $250 of the face amount of the certificates.

(5)A corporation, partnership or association that owns more than one grave, crypt or niche shall have one vote for each grave, crypt or niche owned, except that it shall not have more than 100 votes.

b.The directors or trustees of a cemetery company shall hold an annual meeting and report at each annual meeting on their activities and management and the condition of the property and affairs of the cemetery company. At least 20 days before the annual meeting a notice of the meeting shall be placed at some prominent place at the office of the cemetery company and shall be published in a newspaper having general circulation in the county in which the cemetery is located.

L.2003,c.261,s.10.



Section 45:27-11 - Reinstatement In Perpetuity Of Certain Cemetery Associations.

45:27-11 Reinstatement in perpetuity of certain cemetery associations.

11.`The charter of any cemetery association, incorporated pursuant to prior laws whose period of corporate existence has terminated by lapse of time, which has continued to operate a cemetery in which burials have been made after corporate existence has terminated, may be reinstated in perpetuity upon the recording in the office of the clerk of the county in which the certificate of incorporation of the association is recorded, of a certificate of extension of corporate existence, executed and acknowledged by five or more owners of lots in the cemetery of the cemetery company stating, under oath, that the cemetery company has been engaged in operating a cemetery and that burials have been made in the cemetery since the termination of its corporate existence and upon the recording of the certificate, the charter of the cemetery company shall be reinstated and the corporate existence of the cemetery company shall be extended.

L.2003,c.261,s.11.



Section 45:27-12 - Maintenance And Preservation Fund.

45:27-12 Maintenance and Preservation Fund.

12. a. It is the public policy of this State that a primary obligation of each cemetery company shall be the creation of a fund for the permanent maintenance and preservation of the cemetery.

b.Every cemetery company shall establish an irrevocable trust fund, called the Maintenance and Preservation Fund, the income from which shall be expended for the maintenance and preservation of the cemetery.

c.A cemetery company shall make the deposits to the Maintenance and Preservation Fund required by this act and may make additional deposits.

d.The Maintenance and Preservation Fund shall be established in a State or federally regulated financial institution having and maintaining a principal place of business within this State. The fund shall be invested in accordance with the "Prudent Investor Act," P.L.1997, c.26 (C.3B:20-11.1 et seq.) and the income may be applied only to the maintenance of the cemetery.

e.For the purposes of this section, except as provided by regulations of the board, capital gains shall not be considered income, and shall be retained as principal.

f.The board shall supervise the creation and operation of the Maintenance and Preservation Fund and may regulate its operation and use.

L.2003,c.261,s.12.



Section 45:27-13 - Capital Required For Issuance Of Certificate Of Authority; Fees And Charges.

45:27-13 Capital required for issuance of certificate of authority; fees and charges.

13. a. As a condition for the issuance of its certificate of authority to operate a cemetery, a cemetery company established after December 1, 1971 shall make an initial deposit of $75,000 to its Maintenance and Preservation Fund. A for-profit corporation, partnership, association or other private entity managing or operating a cemetery company pursuant to a certificate of authority granted under section 1 of P.L.2006, c.26 (C.45:27-7.1) shall not be required to make that initial deposit of $75,000 to its Maintenance and Preservation Fund; however the cemetery company and the for-profit corporation, partnership, association or other private entity shall be jointly and severally liable for the maintenance and use of that Maintenance and Preservation Fund.

b.A cemetery company established before December 1, 1971 shall transfer into the Maintenance and Preservation Fund any funds established for the maintenance and preservation of the cemetery and any additional amount set by the board.

c.A cemetery company shall collect and pay into the Maintenance and Preservation Fund the following fees and charges:

(1)on the initial sale by a cemetery company of each grave, 15% of the gross sales price;

(2)10% of the initial sales price of a crypt or niche in a public mausoleum or columbarium;

(3)on bulk sales of graves, 15% of the current retail gross sales price of comparable graves;

(4)on bulk sales of crypts or niches, 10% of the current retail gross sales price of comparable crypts or niches;

(5)on transfer of a grave, 15% of the current gross sales price of equivalent graves, less any amounts previously paid to the Maintenance and Preservation Fund on sales of that grave;

(6)on transfer of a crypt or niche, 15% of the current gross sales price of equivalent crypts or niches, less any amounts previously paid to the Maintenance and Preservation Fund on sales of that crypt or niche;

(7)for each interment or for the placement of cremated human remains, 3% of the charge for the interment or placement or $20, whichever is more;

(8)for a foundation, base or installation, 10% of the charge for the foundation, base or installation, or $20, whichever is more.

For the purposes of paragraphs (5) and (6) of this subsection, "transfer" shall not include: (a) sales to the cemetery company or to the next of kin; or (b) conveyance of a right of burial in a grave, crypt or niche for which there is no transfer of title provided the grave, crypt or niche was sold after December 1, 1971, the conveyance of the right of burial is from a corporation or association organized not for profit and operated exclusively for religious or charitable purposes to a member or authorized designee of a member of the corporation or association, and a fee or charge had previously been paid on that grave, crypt or niche pursuant to subsection c.

d.Monies required to be deposited into the Maintenance and Preservation Fund shall be paid to the fund on a monthly basis. Such deposits shall be made by the last day of the month following the month in which the monies were received. In the event of an installment sale of a grave, crypt or niche, the cemetery company may make the required deposit at the time the deed is issued or when the payments are received.

e.A cemetery company may make additional payments or accept contributions into the Maintenance and Preservation Fund.

L.2003, c.261, s.13; amended 2006, c.26, s.2; 2011, c.230, s.2; 2015, c.61.



Section 45:27-14 - Deposit For Maintenance Of Private Mausoleum; Other Funding Requirements.

45:27-14 Deposit for maintenance of private mausoleum; other funding requirements.

14. a. A minimum of 10% of the gross contract price for construction and placement of any private mausoleum shall be deposited, before the structure is erected, with the cemetery company, in trust for the maintenance of the structure and the area on which it is located.

b.A cemetery or cemetery company shall not begin to use a public mausoleum for the burial of human remains until it has established a Building Maintenance Fund, an irrevocable trust fund of not less than 10% of the total cost of the structure, walkways, architect fees, building permit fees, landscaping, installation of utility lines and internal furnishings. The income from the trust fund, and the income only, shall be used for the maintenance of the structure. This provision shall not apply to temporary receiving vaults.

c.Any person may create a trust fund to be held in perpetuity or for a time to be used for the care or embellishment of any grave or crypt, mausoleum or memorial. However, the trust fund shall be consistent with regulations of the cemetery and shall not be larger than necessary to achieve the trust's purposes. If a court finds that the trust fund is excessive, it may reduce it to a reasonable sum.

d.A cemetery company may receive funds for the care or embellishment of any grave or crypt, mausoleum or memorial. It shall maintain these funds separate from the Maintenance and Preservation Fund or any other trust fund required by this act. Each fund shall be administered as agreed between the grantor and the cemetery company. The income from each of these funds shall be used for the particular purpose of the fund.

e.The funds shall be established in a State or federally regulated financial institution having and maintaining a principal place of business within this State and shall be invested in accordance with the "Prudent Investor Act," P.L.1997, c.26 (C.3B:20-11.1 et seq.). The board may adopt regulations on the operation and use of trust funds. This subsection shall not apply to a religious organization that constructs a structure for the interment of human remains.

f.The cemetery company or other trustee of a fund required by this section may collect fees for the administration of the trust allowed by law and regulations of the board.

L.2003,c.261,s.14.



Section 45:27-15 - Annual Report.

45:27-15 Annual report.

15. a. Every cemetery company, other than a municipality, shall file an annual report with the board within 120 days after the close of the cemetery company's fiscal year. The report shall be filed by the cemetery company in a form established by the board, showing the extent and sources of augmentation of the Maintenance and Preservation Fund, the manner of expenditure of the income of the fund during the preceding year, and a list of the securities in which the trust funds are invested. At the time of filing the Maintenance and Preservation Fund report, a cemetery company, other than a religious corporation, shall pay a filing fee set by regulation. If the report filed is inadequate to apprise the board of the information it requires to administer the provisions of this act effectively, it shall request a supplemental report and it may order an investigation of the operations of the cemetery company. Officers and employees of a cemetery company shall exhibit the company's books, papers and securities to the board when requested and otherwise facilitate any examination of the company. Any officer or employee of a cemetery company may be required to testify under oath as to the conditions and affairs of the cemetery company.

b.Every cemetery company that contains a public mausoleum shall file an annual report in the form described in subsection a. of this section relating to its public mausoleum Building Maintenance Fund within 120 days after the end of the fiscal year.

c.If it appears to the board that the corpus of any trust fund is not being invested in accordance with the "Prudent Investor Act," P.L.1997, c.26 (C.3B:20-11.1 et seq.), the board may order the cemetery company to dispose of unauthorized securities immediately. If it appears that the Maintenance and Preservation Fund is not being maintained as required, the board may formulate a plan for the maintenance of the fund. Failure on the part of the cemetery company to implement the plan shall be a violation of this act.

d.The board, for good cause, may grant reasonable extensions for filing annual reports.

L.2003,c.261,s.15.



Section 45:27-15.1 - Additional Reporting Requirements For Certain Cemetery Companies.

45:27-15.1 Additional reporting requirements for certain cemetery companies.

1. a. In addition to the Maintenance and Preservation Fund report required pursuant to section 15 of P.L.2003, c.261 (C.45:27-15), every cemetery company:

(1)which files an Internal Revenue Service Form 990 shall also file a copy of that form and a copy of its annual financial report filed with the Attorney General pursuant to subsection d. of section 7 of P.L.1994, c.16 (C.45:17A-24) with the New Jersey Cemetery Board;

(2)which does not file an Internal Revenue Service Form 990 or which files an Internal Revenue Service Form 990 EZ shall file with the New Jersey Cemetery Board a copy of its annual financial report filed with the Attorney General pursuant to subsection d. of section 7 of P.L.1994, c.16 (C.45:17A-24); or

(3)which is not required to file an annual financial report with the Attorney General pursuant to subsection d. of section 7 of P.L.1994, c.16 (C.45:17A-24), shall file such other financial information as required by the board by regulation.

b.The form, information or report required by this section shall be filed at least annually and at the same time as the Maintenance and Preservation Fund report required pursuant to section 15 of P.L.2003, c.261 (C.45:27-15).

c.If the form, information or report filed pursuant to this section is inadequate to apprise the board of the information it requires to administer the provisions of this section effectively, it shall request a supplemental report and it may order an investigation of the operations of the cemetery company.

L.2013, c.201, s.1.



Section 45:27-16 - Duties, Powers Of Cemetery Company; Restrictions.

45:27-16 Duties, powers of cemetery company; restrictions.

16. a. A cemetery company shall:

(1) adopt reasonable regulations for the use, management and protection of the cemetery and of all interment spaces in it; for regulating the dividing marks between graves; for prohibiting or regulating the erection of structures; for preventing unsightly monuments, effigies and structures within the cemetery, and for their removal;

(2)fix reasonable charges for interment spaces, niches, products and services offered by the cemetery company; and

(3)keep its books, records and accounts so as to reflect the conduct of its business.

b.A cemetery company may:

(1)prohibit the placement of memorials, effigies or structures on parts of the cemetery and adopt reasonable regulations relating to uniformity, class, composition, material, kinds and sizes of all markers, monuments and other structures within the cemetery provided that the regulations are not established to prevent competition;

(2)sell adornments, embellishments, sod and plantings for use in the cemetery;

(3)prevent the use of interment spaces or niches for purposes that violate the cemetery restrictions and regulations;

(4)regulate the conduct of persons and prevent improper assemblages in the cemetery;

(5)reserve to the cemetery the exclusive right to open and fill graves, furnish equipment, manufacture and install foundations, set and seal crypts and vaults, seal niches and install flush memorials;

(6)regulate or prevent the introduction of embellishments or plants within the cemetery;

(7)prevent the interment in any interment space of human remains not entitled to interment there;

(8)as provided in this act, make provisions for the removal at the cost of the lot owner of any memorial, effigy or structure when either placed in violation of cemetery company rules and regulations or when it becomes dangerous or unsightly; and

(9) to the extent allowed by the regulations of the board, prohibit the interment of human remains or the placement of any memorial when there are any outstanding charges against the interment space.

c.A cemetery company, and any person engaged in the management, operation or control of a cemetery owned by a cemetery company, directly or indirectly, is specifically prohibited from engaging, directly or indirectly, in any of the following activities:

(1)the manufacture or sale of memorials;

(2)the manufacture or sale of private mausoleums;

(3)the manufacture or sale of vaults, including vaults installed in a grave before or after sale and including vaults joined with each other in the ground; and

(4)the conduct of any funeral home or the business or profession of mortuary science; provided that crematoriums operated in conjunction with funeral homes prior to December 1, 1971 are excepted from the provisions of this paragraph (4).

L.2003,c.261,s.16.



Section 45:27-17 - Copy Of Survey Map, Filing With Board.

45:27-17 Copy of survey map, filing with board.

17. a. A copy of a survey or map of land to be used for cemetery purposes shall be filed with the board. The filing shall constitute dedication of the land for cemetery purposes.

b.Before graves are sold, the part of the cemetery, including those graves, shall be surveyed and a map prepared showing the location of the graves with those roadways, paths and building areas as the cemetery company directs. A map of the land shall be kept at the office of the cemetery company. The map shall be made available for inspection by owners of interment spaces.

c.A cemetery company may amend a map to include areas not previously laid out or to change the layout of plots not sold. Existing roadways and walks to graves already sold shall not be abandoned but may be altered as long as similar access to existing interment spaces is not denied. Paths may be renovated or reduced in size if the minimum width specified by regulation is maintained. The amended map shall be filed with the board.

L.2003,c.261,s.17.



Section 45:27-18 - Filing Requirements With Board; Public Information.

45:27-18 Filing requirements with board; public information.

18. a. Before conducting any business with the public, a cemetery company shall file with the board the name and address of the cemetery company and a copy of its regulations and its charges for services. New and amended regulations and changes in charges for services shall be filed before they take effect. Each filing shall be accompanied by the filing fee set by regulation.

b.The rules, regulations and charges for services shall be suitably printed and shall be conspicuously posted by the cemetery company in each of its public offices and on cemetery grounds.

L.2003,c.261,s.18.



Section 45:27-19 - Record Of Interment, Placement Of Cremains.

45:27-19 Record of interment, placement of cremains.

19. a. A cemetery company shall keep a record of every interment and placement of cremated human remains, which shall include the date, the name and age of the person, the cause of death when shown on the burial permit, the location of the burial or disposition, and the name and address of the funeral director.

b.A record shall be kept by a cemetery company of the owner of each interment space that has been conveyed by the cemetery company and of each transfer of an interment space to which the cemetery company has consented. A transfer of an interment space or a right of burial shall not be complete or effective until it is recorded on the books of the cemetery company and any fees required are paid.

c.The instrument of conveyance of an interment space shall include the actual amount paid for it and a description of the interment space sufficient to identify it, including its number as it appears on the cemetery map, and any other information required by regulation of the board. The instrument shall show the dimensions of the interment space.

d.A cemetery company that performs a cremation shall keep a record containing the following information:

(1)the name, last residence, age, place and date of death of the decedent;

(2)the name and address of the person who authorized the cremation;

(3)the name and address of the funeral home from whom the remains were received for cremation;

(4)the name and license number of the funeral director of the funeral home who delivered the remains for cremation; and

(5)the date of the cremation and the recipient of the cremated remains or, if no recipient, the final disposition.

L.2003, c.261, s.19; amended 2011, c.230, s.3.



Section 45:27-20 - Exemption From Certain Taxes.

45:27-20 Exemption from certain taxes.

20. a. Cemetery companies shall be exempt from the payment of any real estate taxes, rates and assessments or personal property taxes on lands and equipment dedicated to cemetery purposes. Cemetery companies shall be exempt from business taxes, sales taxes, income taxes, and inheritance taxes.

b.Land dedicated to cemetery purposes owned by any person shall be exempt from all taxes, rates or assessments.

c.Charges paid to a cemetery for an interment space shall be exempt from the payment of sales or use tax.

d.Trust funds, and the income from trust funds, held by a cemetery company shall be exempt from taxation and assessment, and sale, seizure or sale for collection of judgments against the cemetery company.

e.Land dedicated to cemetery purposes and structures, buildings, and equipment used for the maintenance of that land or the operation of a cemetery shall be exempt from sale for collection of judgments. Income derived from cemetery property other than income required by law to be deposited in trust funds or used for a particular purpose may be taken and used for the payment of a judgment against a cemetery company. If a judgment against a cemetery company cannot be paid, a court may also order the issuance of bonds, notes or other evidences of indebtedness by the cemetery company. This subsection shall not apply to liens existing on land before it is dedicated to cemetery purposes.

f.A street or road shall not be laid through any land of a cemetery company that is actually in use for cemetery purposes without the consent of the cemetery company, unless otherwise provided by law.

g.When bankruptcy, receivership or other court proceeding necessitates the selling of cemetery company lands, the court shall require the purchaser to incorporate as a cemetery company.

h.A receiver or trustee of a cemetery company appointed by a court may issue bonds, notes or other evidence of indebtedness that include a provision allowing the holders to select the governing body of the cemetery company until they are paid.

L.2003,c.261,s.20.



Section 45:27-21 - Dedication Of Property To Cemetery Purposes.

45:27-21 Dedication of property to cemetery purposes.

21. a. Dedication of property to cemetery purposes pursuant to this act shall not be invalid as violating any law against perpetuities or the suspension of the power of alienation of title to use of property. It shall be expressly permitted in respect for the dead and as provision for the burial of human remains and as a duty to, and for the benefit of, the general welfare.

b.After property is dedicated to cemetery purposes by a cemetery company, neither the dedication nor the title of the interment space owner shall be affected by the dissolution of the cemetery company by nonuse on its part, by alienation of the property, by any encumbrances, by sale under execution, or otherwise except as provided in this act and by law.

L.2003,c.261,s.21.



Section 45:27-22 - Control Of Funeral, Disposition Of Remains.

45:27-22 Control of funeral, disposition of remains.

22. a. If a decedent, in a will as defined in N.J.S.3B:1-2, appoints a person to control the funeral and disposition of the human remains, the funeral and disposition shall be in accordance with the instructions of the person so appointed. A person so appointed shall not have to be executor of the will. The funeral and disposition may occur prior to probate of the will, in accordance with section 40 of P.L.2003, c.261 (C.3B:10-21.1).

In the case of an active duty service member who died while on active duty in any branch or component of the United States Armed Forces, including the New Jersey National Guard called to federal active duty, the person designated by the decedent as authorized to direct disposition, as listed on the decedent's United States Department of Defense Record of Emergency Data, DD Form 93, or its successor form, shall be the person appointed to control the funeral and disposition of the remains of the decedent.

If the decedent has not left a will appointing a person to control the funeral and disposition of the remains or the United States Department of Defense Record of Emergency Data, DD Form 93, or its successor form, is not applicable, the right to control the funeral and disposition of the human remains shall be in the following order, unless other directions have been given by a court of competent jurisdiction:

(1)The surviving spouse of the decedent or the surviving civil union or domestic partner; except that if the decedent had a temporary or permanent restraining order issued pursuant to P.L.1991, c.261 (C.2C:25-17 et seq.) against the surviving spouse or civil union or domestic partner, or the surviving spouse or civil union or domestic partner is charged with the intentional killing of the decedent, the right to control the funeral and disposition of the remains shall be granted to the next available priority class as provided in this subsection.

(2)A majority of the surviving adult children of the decedent.

(3)The surviving parent or parents of the decedent.

(4)A majority of the brothers and sisters of the decedent.

(5)Other next of kin of the decedent according to the degree of consanguinity.

(6)If there are no known living relatives, a cemetery may rely on the written authorization of any other person acting on behalf of the decedent.

For purposes of this subsection "domestic partner" means a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3).

b.A cemetery may permit the disposition of human remains on the authorization of a funeral director handling arrangements for the decedent, or on the written authorization of a person who claims to be, and is believed to be, a person who has the right to control the disposition. The cemetery shall not be liable for disposition pursuant to this authorization unless it had reasonable notice that the person did not have the right to control the disposition.

c.A cemetery shall not bury human remains of more than one person in a grave unless:

(1)directions have been given for the burials in accordance with this section on behalf of all persons so buried; or

(2)the rights to be buried in the grave were sold by the cemetery with explicit provision allowing separate sales of rights to burial at different depths in the grave.

d.A person who signs an authorization for the funeral and disposition of human remains warrants the truth of the facts stated, the identity of the person whose remains are disposed and the authority to order the disposition. The person shall be liable for damages caused by a false statement or breach of warranty. A cemetery or funeral director shall not be liable for disposition in accordance with the authorization unless it had reasonable notice that the representations were untrue or that the person lacked the right to control the disposition.

e.An action against a cemetery company relating to the disposition of human remains left in its temporary custody may not be brought more than one year from the date of delivery of the remains to the cemetery company unless otherwise provided by a written contract.

L.2003, c.261, s.22; amended 2005, c.324, s.1; 2005, c.331, s.29; 2009, c.290; 2013, c.268.



Section 45:27-23 - Removal Of Remains From Interment Space.

45:27-23 Removal of remains from interment space.

23. a. Except as otherwise provided in this section, or pursuant to court order, human remains shall not be removed from an interment space unless:

(1)the surviving spouse, adult children and the owner of the interment space authorize removal in writing;

(2)removal is authorized by a State disinterment permit issued by the local board of health; and

(3)the cemetery finds that removal is feasible.

b.No disinterment permit is required:

(1)for the temporary removal or repositioning of vaulted human remains to allow for the deepening of an interment space within the same lot;

(2)for the transfer of temporarily stored remains from the place of temporary storage to the place of final interment within the same cemetery in accordance with applicable law;

(3)for the removal of cremated human remains. However, prior consent shall be obtained from the interment space owner and the person having the right to control the removal of the decedent's remains.

c.Human remains buried on property that is not part of a cemetery may be removed by the owner of the property provided that removal is in compliance with applicable law and the remains are then properly re-buried in a cemetery.

d.A person who signs an authorization for the disinterment of human remains warrants the truth of the facts stated and the authority to order the disinterment. The person shall be liable for damages caused by a false statement or breach of warranty. A cemetery or funeral director shall not be liable for disinterment in accordance with the authorization unless it had reasonable notice that the representations were untrue or that the person lacked the right to control the disinterment. An action against a cemetery company relating to the disinterment of human remains shall not be brought more than one year from the date of disinterment.

L.2003,c.261,s.23.



Section 45:27-24 - Removal Of Memorial, Embellishment, Impediment.

45:27-24 Removal of memorial, embellishment, impediment.

24. a. A cemetery company may remove any authorized memorial, embellishment or impediment for safety reasons. Before removal, the cemetery company shall take photographs of the memorial and its condition and shall retain them in its permanent records. Within 30 days after removal, the cemetery company shall notify the interment space owner in writing of the removal at the address on file with the cemetery company. The notice shall include a provision advising that, within six months of the notice, the interment space owner may apply to the board for appropriate relief.

b.A cemetery company may remove any memorial, embellishment or impediment that was placed in violation of the regulations of the cemetery. The cemetery may recover the cost of the removal.

c.Upon removal of a memorial, embellishment or impediment, the cemetery company shall store it in a reasonably secure manner. If after one year, the interment space owner has not taken possession of the memorial, embellishment or impediment, the cemetery may dispose of it. The cemetery company shall notify the board in writing 90 days prior to disposal.

d.A cemetery company may not renovate a section or area of the cemetery necessitating the removal of memorials from an interment space without board approval. The board may require specific actions or procedures by the cemetery company for the proposed renovation. The cemetery company shall notify the interment space owner of the proposed renovations 30 days before the action. Publication in a local newspaper circulating in the county in which the interment space is located and posting on the grounds shall be considered sufficient notice. Repairs or improvements done at the request of the interment space owner do not constitute renovation work which requires board approval.

e.Site work necessary to repair or restore any part of a cemetery as an emergency response to vandalism, damage by weather conditions or other acts of God shall not constitute planned renovation work.

f.Memorials may be temporarily removed from interment spaces in order to provide access for equipment and personnel to perform openings and general debris clean-up. Memorials shall be reinstalled promptly.

L.2003,c.261,s.24.



Section 45:27-25 - Consent Of Municipality For Establishment, Enlargement Of Cemetery.

45:27-25 Consent of municipality for establishment, enlargement of cemetery.

25. a. A cemetery shall not be established or enlarged in any municipality without first obtaining the consent of the municipality by resolution.

b.No more than five cemeteries may be established in any one municipality, and not more than 3% of the area of any municipality shall be devoted to cemetery purposes.

c.A cemetery shall not be established or expanded to exceed 250 acres at any one location.

d.The governing body of a municipality, by resolution, may waive the limitations of subsection b. or c. of this section if it finds that there is a public need for additional cemetery lands and that it is in the public interest to waive them.

e.A cemetery company shall not dedicate additional land to cemetery purposes without board approval.

L.2003,c.261,s.25.



Section 45:27-26 - Issuance Of Certificates.

45:27-26 Issuance of certificates.

26.If the board approves, a cemetery company may issue certificates with a fixed face value and a specified interest rate to pay for land acquired for cemetery purposes, for the initial improvements to that land, and for subsequent capital improvements. The board shall review the dollar amount and terms of the certificates so as to assure the financial soundness of the cemetery company.

L.2003,c.261,s.26.



Section 45:27-27 - Permit For Public Mausoleum.

45:27-27 Permit for public mausoleum.

27. a. A public mausoleum shall not be constructed without obtaining a permit from the construction official of the municipality in which it is to be constructed. Failure to issue a permit is reviewable by the appropriate construction board of appeals established pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

b.Construction shall not begin until detailed plans and specifications of the structure have been approved by the State Department of Community Affairs and the certificate of approval is filed in the office of the municipal enforcing agency where the structure is to be constructed. The State Department of Community Affairs shall not grant a certificate of approval unless it is satisfied that the proposed structure can be operated without constituting a hazard to public health or safety.

c.Construction of the structure shall be under the supervision of the municipal construction official, who shall see that the approved plans and specifications are complied with. No departure from the original plans and specifications shall be permitted unless an amended certificate of approval is granted and filed with the construction official of the municipality where the mausoleum is to be constructed.

d.A structure constructed under the provisions of this section shall not be used for burial until the construction official of the municipality has issued a certificate indicating that the plans and specifications as filed have been complied with fully and the Building Maintenance Fund for the structure has been established.

e.The Department of Community Affairs shall adopt regulations concerning the construction of public mausoleums, which shall conform with the definition of public mausoleum as defined by this act. The regulations shall be the standards adopted in the subcodes of the Uniform Construction Code, or other national model codes or standards, but the commissioner may adopt additional standards if, after a public hearing, the commissioner finds that they are necessary to protect the public interest. A municipality may enact zoning ordinances which provide for reasonable height and setback requirements in keeping with standards established for property immediately abutting a cemetery, but any other ordinance regulating the construction of mausoleums shall be of no effect.

f.Private mausoleums shall be constructed in accordance with applicable industry construction code standards and regulations of the cemetery.

L.2003,c.261,s.27.



Section 45:27-28 - Transfer Of Interment Space, Niche.

45:27-28 Transfer of interment space, niche.

28. a. When a cemetery transfers an interment space or niche and records the transfer, the person or persons to whom it was transferred become the owner of the interment space or niche. The conveyance issued by a cemetery shall indicate whether the cemetery company is transferring title to the interment space or niche or only a right of burial in it. The conveyance may:

(1)provide that the owner take title subject to existing and future reasonable regulations of the cemetery; and

(2)contain other reasonable restrictions on use or transfer consistent with this act.

b.Except as limited by subsection c. of this section, the owner of an interment space or an interest in one in a cemetery may transfer the space or interest to any person or to the cemetery company. Transfers may be made on agreed conditions, provided the conditions are recorded in the office of the cemetery company. The cemetery company shall record a cemetery transfer in its records when a document of transfer is presented to the cemetery company and any other requirements imposed by law or regulations of the cemetery company are met. The transfer shall be effective on recordation by the cemetery company.

c.After human remains have been buried in a grave or crypt, that grave or crypt shall not be transferred except as follows:

(1)Ownership of the grave or crypt may be transferred by will if it is identified specifically in the will rather than by a residuary clause or by general reference to real property. Otherwise, on the death of the owner, ownership shall descend in the order listed below:

(a)to the surviving spouse and the owner's children, if any, per stirpes, as equal tenants in common;

(b)if there is no surviving spouse, to the children per stirpes as equal tenants in common;

(c)if there is no surviving spouse nor surviving children, then to the owner's parents as equal tenants in common;

(d)if there is no surviving spouse, children or parents, then to the owner's siblings as equal tenants in common;

(e)if there is no surviving spouse, children, parents or siblings, then ownership in the grave or crypt shall pass to the owner's next of kin as tenants in common pursuant to the laws of intestacy;

(f)Notwithstanding subparagraphs (a) through (e) of this paragraph (1), if an owner dies leaving a surviving spouse, but having surviving children from a prior marriage or relationship, those children and the surviving spouse shall be owners of the grave or crypt as tenants in common.

(2)If the grave or crypt is owned by more than one person, one owner's share may be transferred to another owner.

(3)Ownership of the grave or crypt may be transferred to any heir at law of the person buried in the space.

(4)The owner may convey the grave or crypt in trust to a bank or trust company or to the cemetery company for the benefit of the owner of the grave or crypt and the protection of the human remains already buried in it, pursuant to the terms of the deed of trust. Acceptance of the conveyance in trust by the cemetery company shall require a majority vote of its governing board.

(5)If additional burials are permitted to be made in the grave or crypt, the grave or crypt may be transferred to allow for those burials.

d.A cemetery company shall maintain records of transfers of ownership of interment spaces. Records shall be kept in the manner specified by the board in its regulations. Records shall be indexed both by the number of each interment space and by the name of each owner.

L.2003,c.261,s.28.



Section 45:27-29 - Multiple Owners Of Interment Space.

45:27-29 Multiple owners of interment space.

29. a. When there are two or more owners of an interment space:

(1)each individual owner's interest may be transferred only by that owner or that owner's authorized representative;

(2)each individual owner has a right of interment in the space.

b.When there are two or more owners of an interment space, they may designate one or more of the co-owners to represent them by filing written notice of the designation with the cemetery company. If such a notice has been filed, the cemetery company shall follow the direction of the representative as to interment in the space, and in regard to memorials, embellishments and care for the interment space. In the absence of that notice the cemetery company may rely on the direction of any co-owner as to burial, memorials, embellishments or care and shall not be liable to any person for doing so.

L.2003,c.261,s.29.



Section 45:27-30 - Regulations On Interment.

45:27-30 Regulations on interment.

30. a. A cemetery company may adopt reasonable regulations on interment. In the absence of regulation, the cemetery company shall allow human remains of the following persons to be interred in an available interment space:

(1)a deceased person who at the time of death was an owner of the interment space;

(2)the spouse of the deceased person who owned the interment space at the time of death; and

(3)any other person authorized by a written directive of the designated owner of the interment space as provided in subsection b. of section 29 of this act, or if there is no designated owner, by the written directive of any owner.

b.The right of a person to be interred in an interment space may be waived in writing. The right terminates if the person is interred elsewhere.

c.If more persons have a right to be interred in an interment space than may be interred there, any person with a right to interment in the interment space may be interred in it even though that will make the interment space unavailable to others.

d.A person who signs an authorization for the disposition of human remains warrants the truth of the facts stated, the identity of the human remains and the authority to order the disposition. The person shall be liable for damages caused by a false statement or breach of warranty. A cemetery or funeral director shall not be liable for disposition in accordance with the authorization unless it had reasonable notice that the representations were untrue or that the person lacked the right to control the disposition. An action against a cemetery company relating to the disposition of human remains left in its temporary custody shall not be brought more than one year from the date of delivery of the remains to the cemetery company unless otherwise provided by a written contract.

L.2003,c.261,s.30.



Section 45:27-31 - Maintenance Of Interment Spaces.

45:27-31 Maintenance of interment spaces.

31. a. Owners of interment spaces, or other interested persons, may maintain their own interment spaces, or provide for maintenance by an independent contractor provided that the maintenance is subject to the supervision of the management of the cemetery company to insure compliance with the rules and regulations of the cemetery.

b.The cemetery company may not charge for maintenance by others. The cemetery company may impose a reasonable fee for actual supervision of maintenance if the fee has been filed with the board.

L.2003,c.261,s.31.



Section 45:27-32 - Resale Of Interment Space.

45:27-32 Resale of interment space.

32. a. Except as provided in subsection b. of this section, a person shall not purchase an interment space for the sole purpose of resale, and a cemetery company shall not sell an interment space to a person whom it reasonably should know is purchasing an interment space for the purpose of resale. The board may adopt regulations to enforce this subsection.

b.A membership or religious corporation or unincorporated association or society may purchase interment spaces in bulk for the purpose of resale, transfer or assignment of interment rights provided that:

(1)if the purchase is for 17 interment spaces or more, it has received approval from the board to do so;

(2)it sells, gives or assigns the interment spaces only to its members and the interment spaces are intended for the use of its members and their families;

(3)at the time it sells, gives or assigns an interment space, it provides notification to the cemetery company for recording;

(4)it designates in writing to the cemetery company an agent with authority to consent to burials in interment spaces owned by it; and

(5)it makes the payments to the Maintenance and Preservation Fund required by section 13 of this act.

c.If the corporation, association or society fails to meet its obligations under subsection b. of this section, the cemetery company may reclaim the unoccupied interment spaces owned by it in the manner and with the restrictions set by the board.

L.2003,c.261,s.32.



Section 45:27-33 - Reclamation Of Grave, Crypt.

45:27-33 Reclamation of grave, crypt.

33. a. A cemetery company may reclaim a grave or crypt if:

(1)the cemetery company sold the grave or crypt before December 1, 1971;

(2)no provision has been made for the adequate maintenance of the grave or crypt;

(3)no burial has been made in the grave or crypt; and

(4)no burial has been made for 30 years in the plot that includes the grave or crypt.

For the purposes of this section, "adequate maintenance" has been provided if the grave or crypt was sold with perpetual care, endowed care, or a similar level of care, or if the owner of the grave or crypt has made other provision for that care.

b.To reclaim a grave or crypt, a cemetery company shall:

(1)make a diligent effort to locate the owners and notify them that they may prevent the cemetery from reclaiming the grave or crypt by sending a written objection to the cemetery company within 30 days;

(2)if the cemetery company cannot locate the owners, publish a notice in a newspaper circulating in the county in which the grave or crypt is located, directed to the owners as registered in the cemetery company's records, containing the names of each deceased person buried in the plot that includes the grave or crypt and date of each burial, where such information is ascertainable. The notice shall advise that if the owners do not send a written objection within 30 days the grave or crypt will be subject to resale.

c.If a written objection has not been filed with the cemetery within 30 days after notice or publication, the cemetery may sell the grave or crypt. The sales price less sales commissions and expenses of sale, but in no event less than three-fourths of the gross sales price, shall be deposited in the Maintenance and Preservation Fund.

d.At any time, a person proving ownership of a grave or crypt reclaimed and sold in accordance with this section may either agree to take a comparable grave or crypt in the cemetery or may make application to the board for an order directing the cemetery company to reimburse the owner the proceeds of the sale that were deposited into the Maintenance and Preservation Fund.

L.2003,c.261,s.33.



Section 45:27-34 - Lease, Transfer Of Land, Interest In Land.

45:27-34 Lease, transfer of land, interest in land.

34. a. A cemetery may lease or transfer any land or interest in land dedicated to cemetery purposes if:

(1)it has not conveyed any part of the land as graves;

(2)it determines that the land or the interest in the land to be transferred is not necessary or not suitable for burial purposes or it determines that the land to be leased will not be necessary for burial purposes during the term of the lease; and

(3)the land is owned by a cemetery company and the board approves the transaction as made in good faith and for fair consideration.

b.The cemetery may transfer land in which any person has acquired a right of burial, if:

(1)the cemetery either refunds to the person who has the right of burial the amount paid for the right or conveys to the person who has the right of burial substantially similar graves in the cemetery; and

(2)the land is owned by a cemetery company and the board approves the transaction as made in good faith and for fair consideration.

c.A cemetery may transfer land in which human remains have been buried only if the cemetery:

(1)receives consent from the owner of each grave in which human remains have been buried or an order from the Superior Court to remove the human remains;

(2)removes the human remains and reburies them in substantially similar graves in the cemetery or in another cemetery and assumes the responsibility and expense for removal and reburial;

(3)removes any property of the owner from the grave and gives it to the owner; and

(4)if owned by a cemetery company, obtains the written consent of the board.

d.The Superior Court shall not approve the removal of human remains from lands to be transferred unless notice and an opportunity to be heard in opposition has been given to the owners of all affected graves. If the owner of a grave is not known or cannot be located, the court may order notice by publication.

e.The deed of conveyance for any transfer of cemetery land under this section shall include a perpetual prohibition on any use of the land, directly or indirectly, for any of the purposes or uses which cemetery companies are specifically prohibited from engaging in by this act. Any lease of cemetery land under this section shall prohibit any use of the land, directly or indirectly, for any of the purposes or uses which cemetery companies are specifically prohibited from engaging in by this act. The board shall order not less than 15% of the proceeds of the sale or lease deposited in the Maintenance and Preservation Fund.

f.If the transfer of land results from condemnation, the responsibility and expense for removal and reburial shall be borne by the condemnor, not by the cemetery.

L.2003,c.261,s.34.



Section 45:27-35 - License Required For Cemetery Salesperson.

45:27-35 License required for cemetery salesperson.

35. a. A license from the board is required for any natural person to be compensated to act as a cemetery salesperson for interment spaces in cemeteries operated by cemetery companies or for goods or services provided by cemetery companies.

(1)Each salesperson license shall state the name and address of each cemetery company with which the salesperson is associated.

(2)A salesperson shall produce the license for inspection when requested during sales activities, and shall retain possession of the license until it expires or is canceled, revoked or suspended.

(3)A copy of the license shall be posted by the cemetery company in each of its offices.

b.No municipality of this State shall require a licensed salesperson to obtain a municipal license to sell interment spaces or cemetery goods or services.

c.The following may sell cemetery property without a cemetery salesperson license:

(1)The owner of an interest in an interment space, or a person acting for the owner, making an occasional sale of the interment space;

(2)An officer, manager or employee of a cemetery company engaging in sales activities whose primary responsibility is other than sales activities; or

(3)A receiver, trustee in bankruptcy or other person acting under court order for a trustee selling under a deed of trust.



L.2003,c.261,s.35.



Section 45:27-36 - Issuance, Renewal Of License.

45:27-36 Issuance, renewal of license.

36.A cemetery salesperson license shall be issued or renewed for a period established by the board by regulation.

L.2003,c.261,s.36.



Section 45:27-37 - Application For Cemetery Salesperson License.

45:27-37 Application for cemetery salesperson license.

37. a. An applicant for a cemetery salesperson license shall file a written application on the form prescribed by the board. The application fee prescribed by the board by regulation shall accompany the application.

b.The board shall investigate the qualifications of each applicant for a cemetery salesperson license and shall issue a salesperson license if:

(1)the board finds that the applicant is 18 years or older, of good moral character, and has not been convicted of a crime which would allow the board to deny the application pursuant to P.L.1968, c.282 (C.2A:168A-1 et seq.);

(2)the application complies with the regulations;

(3)the applicant paid the license fee prescribed by regulation; and

(4)the applicant is not barred from making cemetery sales by other employment.

c.The board, upon receipt of a completed application form and appropriate fees, and prior to receipt of the criminal history background check, may issue a temporary license valid for 60 days which the board may extend for additional periods not exceeding 30 days each.

L.2003,c.261,s.37.



Section 45:27-38 - Action Instituted By Board.

45:27-38 Action instituted by board.

38.The board may institute an action in the name of the State in the Superior Court for the appointment of a receiver, injunctive or other relief to protect the public interest, or to prohibit the violation of this act or the orders, rules or regulations of the board. Relief shall not be limited or barred by the imposition of any penalties imposed by the board. The receivership shall be discharged as soon as the condition which caused the suspension has been corrected.

L.2003,c.261,s.38.



Section 45:27-39 - Prior Approval Required For Construction Of Crematory.

45:27-39 Prior approval required for construction of crematory.

4.In addition to any other statutory or regulatory requirements concerning the construction of a crematory, no crematory shall be constructed without prior approval of the board. An applicant for construction of a crematory shall file a written application on the form prescribed by the board. The board may assess a reasonable application fee, which shall accompany the application. As soon as practicable after an application for the construction of a crematory has been filed with the board, the board shall notify the Commissioner of Health and Senior Services of the application. The board may adopt additional regulations concerning the construction or operation of a crematory as the board deems appropriate and consistent with P.L.2003, c.261 (C.45:27-1 et seq.).

L.2011, c.230, s.4.



Section 45:27-40 - Permitted Locations Of Crematory.

45:27-40 Permitted locations of crematory.

5.A crematory shall be located only on dedicated cemetery property not exclusively devoted to: (1) the operation of a crematory; or (2) the operation of a crematory and the disposition of cremated remains. This section shall not apply to a crematorium operated in conjunction with a funeral home pursuant to paragraph (4) of subsection c. of section 16 of P.L.2003, c.261 (C.45:27-16).

L.2011, c.230, s.5.



Section 45:27-41 - Registry Of Cemetery Companies Accepting Payment For Recipients Of Work First New Jersey, Ssi.

45:27-41 Registry of cemetery companies accepting payment for recipients of Work First New Jersey, SSI.

1. a. The board shall establish a registry of cemetery companies that voluntarily agree to be included in a list of cemetery companies for whom payment for burial expenses available for recipients of Work First New Jersey pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) and Supplemental Security Income pursuant to title III of Pub.L.92-603 (42 U.S.C. s.1381 et seq.), and certain other persons specified to be eligible for such payments pursuant to N.J.A.C.10:90-8.1 et seq., is sufficient for the purchase of an interment space and for any services rendered by the cemetery company. The board shall make the registry available to the public on the board's internet website and, by request, to members of the public by other means.

b.Any cemetery company may volunteer to be included in the registry established pursuant to subsection a. of this section, and the board shall include any cemetery company in the registry that elects to be included, provided the cemetery company agrees to accept any allowance or payment for burial expenses available for recipients of Work First New Jersey pursuant to P.L.1997, c.38 (C.44:10-55 et seq.) and Supplemental Security Income pursuant to title III of Pub.L.92-603 (42 U.S.C. s.1381 et seq.), and certain other persons specified to be eligible for such payments pursuant to N.J.A.C.10:90-8.1 et seq., as full payment for the purchase of interment space and for any services rendered by the cemetery company. If, after electing to be included in the registry, a cemetery company requests to be removed from the registry, the board shall remove the cemetery company from the registry.

c.If a cemetery company elects to participate in the registry and accept payment pursuant to subsection b. of this section, the acceptance of that payment shall not: (1) entitle any person related to the decedent, or otherwise responsible for the interment of the decedent, to membership in the cemetery company or voting rights attendant thereto, as provided in section 10 of P.L.2003, c.261 (C.45:27-10); (2) require the cemetery company to use an interment space in violation of any religious restrictions on the use of that space; or (3) permit any person related to the decedent, or otherwise responsible for the interment of the decedent, to select the particular interment space in which the human remains will be interred.

L.2013, c.194, s.1.



Section 45:28-1 - Definitions Relative To Scrap Metal Businesses.

45:28-1 Definitions relative to scrap metal businesses.

1.As used in this act:

"Scrap metal" means used, discarded, or previously owned items that consist predominantly of ferrous metals, aluminum, brass, copper, lead, chromium, tin, nickel, or alloys.

"Scrap metal business" means a commercial establishment which, as one of its principal business purposes, purchases scrap metal for purposes of resale or processing.

L.2009, c.8, s.1.



Section 45:28-2 - Requirements For Operator Of Scrap Metal Business.

45:28-2 Requirements for operator of scrap metal business.

2.The operator of a scrap metal business shall:

a.Verify the identity of any person delivering or selling scrap metal to the scrap metal business by requesting and examining a photograph-bearing, valid State or federal driver's license or other government-issued form of identification bearing a photograph;

b.Make a clear copy of, and record, in a manner as may be prescribed by the Attorney General, the number of the driver's license or other government-issued form of identification presented by the person delivering or selling the scrap metal, before receiving or purchasing any scrap metal from that person;

c.Maintain, for at least five years, a record of all receipts or purchases of scrap metal in excess of 100 pounds or $50, whichever is less, including, but not limited to:

(1)the date of receipt or purchase of the scrap metal;

(2)the name and address of the person delivering or selling the scrap metal;

(3)the type and number of the identification presented by the person delivering or selling the scrap metal, along with a copy of the driver's license or other government-issued form of identification;

(4)a description of the scrap metal received or purchased, including, but not limited to its type, amount, and form;

(5)the signature of the person delivering or selling the scrap metal; and

(6)any other information as may be required by the Attorney General; and

d.Make any records maintained pursuant to subsection c. of this section available, upon request, to any law enforcement agency or official investigating the possible theft or resale of scrap metals.

L.2009, c.8, s.2.



Section 45:28-3 - Report Of Stolen Scrap Metal.

45:28-3 Report of stolen scrap metal.

4.The operator of a scrap metal business shall immediately report to an appropriate law enforcement agency any delivery or sale of scrap metal under circumstances that would cause a reasonable person to believe the scrap metal was probably stolen or otherwise inappropriately obtained.

L.2009, c.8, s.4.



Section 45:28-4 - Immunity From Civil Liability.

45:28-4 Immunity from civil liability.

5.Notwithstanding any provision of the law to the contrary, any person who reports information to a law enforcement official or agency concerning the suspect delivery or sale of scrap metal shall be immune from any civil liability on account of the report, unless such person has acted in bad faith or with malicious purpose.

L.2009, c.8, s.5.



Section 45:28-5 - Violations, Degree Of Crime.

45:28-5 Violations, degree of crime.

6.Violations of section 2 or 4 of P.L.2009, c.8 (C.45:28-2 or C.45:28-3) are disorderly persons offenses for a first or second offense, and crimes of the fourth degree for third and subsequent offenses.

L.2009, c.8, s.6.






Title 46 - Property

Section 46:1-1 - Words And Phrases Defined

46:1-1. Words and phrases defined
As used in this title, except where the context clearly indicates a contrary intent, the terms "county recording officer" and "office of the county recording officer" mean the register of deeds and mortgages and his office in counties having such an officer and office, and the county clerk and his office in the other counties.



Section 46:2-1 - Titles, Rights And Interests Preserved

46:2-1. Titles, rights and interests preserved
Nothing in this title contained shall in any way affect, abridge or abrogate any title to or rights or interests in any real estate or personal property lawfully given, acquired and existing at the time when the Revised Statutes take effect.



Section 46:2-2 - Frauds Or Forgeries Not Validated

46:2-2. Frauds or forgeries not validated
Nothing in this title contained shall be construed to make good, valid or effectual any fraud or forgery, made or used in or about any powers of agency, letters of attorney, deeds, writings or records, last wills or testaments, bargains and sales, or other conveyances of estates of inheritance, grounded thereupon.



Section 46:2-3 - Registry Of Mortgages Not Affected

46:2-3. Registry of mortgages not affected
Nothing in this title contained providing for or requiring the recording of any deed or instrument in full shall be construed to affect or impair the effect of any mortgage or the registry thereof which has been or shall be registered as provided by chapter 17 of this title (s. 46:17-1 et seq.).



Section 46:2A-1 - Power Of Appointment; Release Or Contract Not To Exercise Authorized

46:2A-1. Power of appointment; release or contract not to exercise authorized
A person to whom any legal or equitable power of appointment, whether coupled with an interest or not, is given, may, by deed, release, or covenant or contract not to exercise, the power.

L.1943, c. 57, p. 253, s. 1, eff. March 29, 1943.



Section 46:2A-2 - Release As To Whole Or Part Of Property; Manner Of Release

46:2A-2. Release as to whole or part of property; manner of release
Said person may release such power:

(a) with respect either to the whole, or to any part, of the property subject thereto;

(b) in such manner as to reduce the number of, or to limit, the persons or objects, or classes of persons or objects, to whom or for whose benefit an appointment otherwise might be made thereunder.

L.1943, c. 57, p. 253, s. 2.



Section 46:2A-3 - Contract Not To Exercise Power

46:2A-3. Contract not to exercise power
Said person may covenant or contract not to exercise such power:

(a) with respect to a part only of the property subject thereto;

(b) in favor of any persons or objects, or classes of persons or objects, to whom or for whose benefit an appointment otherwise might be made, other than a reduced or limited number of persons or objects, or classes of persons or objects.

L.1943, c. 57, p. 253, s. 3.



Section 46:2A-4 - Application Of Act To What Powers And Instruments

46:2A-4. Application of act to what powers and instruments
This act shall apply to powers of appointment created by instruments coming into operation either before or after this act takes effect; provided, that it shall not apply where such instrument expressly prohibits a release of, or covenant, or contract not to exercise, such power.

L.1943, c. 57, p. 254, s. 4.



Section 46:2A-5 - Deed, Covenant Or Contract Where Power Is Created; Acknowledgment; Filing

46:2A-5. Deed, covenant or contract where power is created; acknowledgment; filing
Such deed, covenant or contract, where the power has been or shall be created by:

(a) a last will and testament, shall be acknowledged in the same manner as conveyances of land, and shall be recorded in the office of the surrogate of the county in which such last will and testament was admitted to probate, or in the office of the Clerk of the Superior Court, if such will was admitted to probate in that court or before the ordinary. Said deed, covenant or contract, or a copy thereof, shall be filed with the fiduciary or fiduciaries under said will, if such there be;

(b) a conveyance recorded in an office where conveyances of lands are recorded, shall be acknowledged in the same manner as such conveyances, and shall be recorded in such office;

(c) a nontestamentary instrument of trust shall be filed with the fiduciary or fiduciaries of such trust;

(d) an unrecorded nontestamentary instrument containing a power of appointment where the property subject to the power is not under the control of a fiduciary, shall be acknowledged in the same manner as conveyances of lands and shall be recorded in the office of the clerk or register of deeds and mortgages of the county in which the donee of the power of appointment resides.

L.1943, c. 57, p. 254, s. 5. Amended by L.1953, c. 44, p. 820, s. 1, eff. March 19, 1953.



Section 46:2B-8.1 - Short Title.

46:2B-8.1 Short title.

1.This act shall be known and may be cited as the "Revised Durable Power of Attorney Act."

L.2000,c.109,s.1.



Section 46:2B-8.2 - Powers Of Attorney; Durable Powers Of Attorney; Disability Defined.

46:2B-8.2 Powers of attorney; durable powers of attorney; disability defined.

2.Powers of Attorney; Durable Powers of Attorney; Disability Defined.

a.A power of attorney is a written instrument by which an individual known as the principal authorizes another individual or individuals or a qualified bank within the meaning of P.L.1948, c.67, s.28 (C.17:9A-28) known as the attorney-in-fact to perform specified acts on behalf of the principal as the principal's agent.

b.A durable power of attorney is a power of attorney which contains the words "this power of attorney shall not be affected by subsequent disability or incapacity of the principal, or lapse of time," or " this power of attorney shall become effective upon the disability or incapacity of the principal," or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability or incapacity, and unless it states a time of termination, notwithstanding the lapse of time since the execution of the instrument.

c.Unless otherwise defined in the instrument, a principal shall be under a disability if the principal is unable to manage his property and affairs effectively; and an attorney-in-fact shall be under a disability if the attorney-in-fact is unable to exercise the authority conferred by the power of attorney effectively.

L.2000,c.109,s.2.



Section 46:2B-8.3 - Durable Power Of Attorney Not Affected By Lapse Of Time; Disability Or Incapacity.

46:2B-8.3 Durable power of attorney not affected by lapse of time; disability or incapacity.

3.Durable Power of Attorney Not Affected By Lapse of Time; Disability or Incapacity.

All acts done by an attorney-in-fact pursuant to a durable power of attorney during any period when the power of attorney is effective in accordance with its terms, including any period when the principal is under a disability, have the same effect and inure to the benefit of and bind the principal and the principal's successors in interest as if the principal were competent and not disabled. Unless the instrument states a time of termination, the power is exercisable notwithstanding the lapse of time since the execution of the instrument.

L.2000,c.109,s.3.



Section 46:2B-8.4 - Relation Of Attorney-in-fact To Court-appointed Fiduciary.

46:2B-8.4 Relation of attorney-in-fact to court-appointed fiduciary.

4.Relation of Attorney-in-Fact to Court-Appointed Fiduciary.

a.If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator, guardian of the estate, or other fiduciary charged with the management of all of the principal's property or all of the principal's property except specified exclusions, the attorney-in-fact is accountable to the fiduciary as well as to the principal.

b.A principal may nominate, by a durable power of attorney, the conservator, guardian of the principal's estate, or guardian of the principal's person for consideration by the court if protective proceedings for the principal's person or estate are thereafter commenced.

c.No person, other than the principal, shall revoke a durable power of attorney except upon a court order for good cause.

L.2000,c.109,s.4.



Section 46:2B-8.5 - Power Of Attorney Not Revoked Until Notice.

46:2B-8.5 Power of attorney not revoked until notice.

5.Power of Attorney Not Revoked Until Notice.

a.The death of a principal who has executed a written power of attorney, durable or otherwise, does not revoke or terminate the agency as to the attorney-in-fact or other person who, without actual knowledge of the death of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the principal's successors in interest.

b.The disability or incapacity of a principal who has previously executed a written power of attorney that is not a durable power does not revoke or terminate the agency as to the attorney-in-fact or other person who, without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

c.If the attorney-in-fact executes an affidavit stating that the act was done without actual knowledge of the revocation or termination of the power of attorney by death, disability, or incapacity, such act shall be presumed valid, subject to challenge only by a clear showing of fraud or gross neglect.

L.2000,c.109,s.5.



Section 46:2B-8.6 - Good Faith Reliance.

46:2B-8.6 Good faith reliance.

6.Good Faith Reliance.

a.Any third party may rely upon the authority granted in a durable power of attorney until the third party has received actual notice of the revocation of the power of attorney, the termination or suspension of the authority of the attorney-in-fact, or the death of the principal.

b.A third party who has not received such actual notice under paragraph a. of this section may, but need not, require that the attorney-in-fact execute an affidavit stating that the attorney-in-fact did not have at the time of exercise of the power actual knowledge of the termination of the power by revocation, the termination or suspension of the authority of the attorney-in-fact, or the principal's death, disability, or incapacity. Such affidavit is conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit when authenticated for record is likewise recordable. This section does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation or a change in the principal's capacity.

L.2000,c.109,s.6.



Section 46:2B-8.7 - Multiple Attorneys-in-fact.

46:2B-8.7 Multiple attorneys-in-fact.

7.Multiple Attorneys-In-Fact.

a.Unless the power of attorney expressly provides otherwise, all authority granted to multiple attorneys-in-fact may be exercised by the one or more who remain after the death, resignation or disability of one or more of the attorneys-in-fact.

b.The power of attorney may provide that the attorneys-in-fact may act severally or separately. If so provided, any one of the appointed attorneys-in-fact may exercise all powers granted.

c.The power of attorney may provide that the attorneys-in-fact shall act jointly. If so provided then, subject to subsection a., the concurrence of all appointed attorneys-in-fact is required to exercise any power.

d.If the power of attorney does not expressly provide whether the attorneys-in-fact are to act severally or separately, or are to act jointly, such attorneys-in-fact must act jointly.

e.The power of attorney may provide that the attorneys-in-fact act successively. Unless the power of attorney otherwise provides for the conditions under which a successor is qualified to act, the successor may act only upon the death, the written resignation, or the disability of the predecessor named attorney-in-fact.

L.2000,c.109,s.7.



Section 46:2B-8.8 - Delegation By Attorney-in-fact.

46:2B-8.8 Delegation by attorney-in-fact.

8.Delegation by Attorney-in-Fact.

If the power of attorney shall specifically provide, the attorney-in-fact, in the exercise of reasonable care, skill and caution, may delegate to other agents such one, more, or all of the specific powers which have been conferred on the attorney-in-fact by the power of attorney.

L.2000,c.109,s.8.



Section 46:2B-8.9 - Formality.

46:2B-8.9 Formality.

9.Formality.

A power of attorney must be in writing, duly signed and acknowledged in the manner set forth in R.S.46:14-2.1.

L.2000,c.109,s.9.



Section 46:2B-8.10 - Revocation.

46:2B-8.10 Revocation.

10.Revocation.

A power of attorney is revoked when the principal has caused all executed originals of the power of attorney to be physically destroyed; or when the principal has signed and caused to be acknowledged in the manner set forth in R.S.46:14-2.1 a written instrument of revocation; or when the principal has delivered to the attorney-in-fact a written revocation. Unless expressly so provided, the subsequent execution of another power of attorney does not revoke a power of attorney.

L.2000,c.109,s.10.



Section 46:2B-8.11 - Certified Copies And Photocopies.

46:2B-8.11 Certified copies and photocopies.

11.Certified Copies and Photocopies.

Any third party to whom the power of attorney is presented may retain and rely upon a photocopy of the original signed document, or may retain and rely upon a certified copy of the original.

L.2000,c.109,s.11.



Section 46:2B-8.12 - Compensation Of The Attorney-in-fact.

46:2B-8.12 Compensation of the attorney-in-fact.

12.Compensation of the Attorney-in-Fact.

A principal shall have the power to direct whether an attorney-in-fact is to be compensated in a power of attorney or in a separate written agreement dealing with compensation. A principal may direct that an attorney-in-fact be compensated and may provide for the method by which compensation shall be calculated and when compensation shall be paid. In the absence of any such direction and upon appropriate application, a court of competent jurisdiction may award reasonable compensation to the attorney-in-fact.

L.2000,c.109,s.12.



Section 46:2B-8.13 - Fiduciary Status And Duty To Account.

46:2B-8.13 Fiduciary status and duty to account.

13.Fiduciary Status and Duty to Account.

a.An attorney-in-fact has a fiduciary duty to the principal, and to the guardian of the property of the principal if the principal has been adjudicated an incapacitated person, to act within the powers delegated by the power of attorney and solely for the benefit of the principal.

b.The attorney-in-fact shall maintain accurate books and records of all financial transactions. The principal, a guardian or conservator appointed for the principal, and the personal representative of the principal's estate may require the attorney-in-fact to render an accounting. The Superior Court may, upon application of any heir or other next friend of the principal, require the attorney-in-fact to render an accounting if satisfied that the principal is incapacitated and there is doubt or concern whether the attorney-in-fact is acting within the powers delegated by the power-of-attorney, or is acting solely for the benefit of the principal.

L.2000,c.109,s.13.



Section 46:2B-8.13A - Power Of Attorney; Gift Of Principal's Property; Prohibited

46:2B-8.13a. Power of attorney; gift of principal's property; prohibited
1.A power of attorney shall not be construed to authorize the attorney-in-fact to gratuitously transfer property of the principal to the attorney-in-fact or to others except to the extent that the power of attorney expressly and specifically so authorizes. An authorization in a power of attorney to generally perform all acts which the principal could perform if personally present and capable of acting, or words of like effect or meaning, is not an express or specific authorization to make gifts.

L.2003,c.138.



Section 46:2B-8.14 - Application Of Act.

46:2B-8.14 Application of act.

14.The provisions of this act shall hereafter apply to any power of attorney made pursuant to the provisions of P.L.1991, c.95 (C.46:2B-10 et seq.) relating to banking transactions under a power of attorney. This act shall complement and not supersede the provisions of P.L.1991, c.95 (C.46:2B-10 et seq.).

L.2000,c.109,s.14.



Section 46:2B-10 - Definitions

46:2B-10. Definitions
1. As used in this act:



"Account" means an agreement between a banking institution and its customer pursuant to which the banking institution accepts funds or property of the customer and agrees to repay or return the funds or property upon the terms and conditions specified in the agreement. The term "account" includes, but is not limited to, checking accounts, savings accounts, certificates of deposit and other types of time and demand accounts as banking institutions are authorized to enter into pursuant to applicable federal or State law. The term "account" does not include an agreement pursuant to which a banking institution agrees to act as a fiduciary within the meaning of the "Uniform Fiduciaries Law," N.J.S.3B:14-52 et seq.

"Agent" means the person authorized to act for another person pursuant to a power of attorney. An agent may be referred to as an "attorney," "attorney-in-fact" or "deputy" in the power of attorney.

"Banking institution" includes banks, savings banks, savings and loan associations and credit unions, whether chartered by the United States, this State or any other state or territory of the United States or a foreign country.

A thing is done "in good faith" when it is in fact done honestly, regardless of whether it is done negligently.

"Power of attorney" means a duly signed and acknowledged written document in which a principal authorizes an agent to act on his behalf.

"Principal" means a person executing a power of attorney.



"Safe deposit company" means a company operating pursuant to P.L.1983, c.566 (C.17:14A-1 et seq.).

L.1991,c.95,s.1; amended 1994,c.142,s.1.



Section 46:2B-11 - Authority Of Agent

46:2B-11. Authority of agent
If any power of attorney contains language which confers authority on the agent to "conduct banking transactions as set forth in section 2 of P.L.1991, c.95 (C.46:2B-11)", the agent shall have the following authority under the power of attorney:

a. To continue, modify or terminate any account or other banking arrangement made by or on behalf of the principal prior to creation of the agency;

b. To open, either in the name of the agent alone, the principal alone or in both their names jointly, or otherwise, an account of any type in any banking institution selected by the agent; to hire, remove the contents of or surrender a safe deposit box or vault space; and to make other contracts for the procuring of other services made available by any banking institution or safe deposit company as the agent shall deem desirable;

c. To draw, sign and deliver checks or drafts for any purpose, to withdraw by check, order, draft, wire transfer, electronic funds transfer or otherwise, any funds or property of the principal deposited with, or left in the custody of, any banking institution, wherever located, either prior or subsequent to the creation of the agency, and use any line of credit connected with any such accounts, apply for any automatic teller machine card or debit card or use any automatic teller machine card or debit card, including already existing cards, in connection with any such accounts and apply for and use any bank credit card issued in the name of the agent as an alternate user, but shall not use existing credit cards issued in the name of the principal, on existing bank credit card accounts of the principal;

d. To prepare periodic financial statements concerning the assets and liabilities or income and expenses of the principal, and to deliver statements so prepared to the banking institution or other person whom the agent believes to be reasonably entitled;

e. To receive statements, vouchers, notices or other documents from any banking institution and to act with respect to them;

f. To have free access during normal business hours to any safe deposit box or vault to which the principal would have access if personally present;

g. To borrow money by bank overdraft, loan agreement or promissory note of the principal given for a period or on demand and at an interest rate as the agent shall select; to give any security out of the assets of the principal as the agent shall deem desirable or necessary for any borrowing; to pay, renew or extend the time of payment of any agreement or note so given or given by or on behalf of the principal; and to procure for the principal a loan from any banking institution by any other procedure made available by a banking institution;

h. To make, assign, endorse, discount, guaranty and negotiate for any purpose all promissory notes, checks, drafts or other negotiable or non-negotiable paper instruments of the principal or payable to the principal or to the principal's order; to receive the cash or other proceeds of these transactions; and to accept any draft drawn by any person upon the principal and pay it when due;

i. To receive for the principal and deal in or with any trust receipt, warehouse receipt or other negotiable or non-negotiable instrument in which the principal has or claims to have interest;

j. To apply for and receive letters of credit or traveler's checks from any banking institution selected by the agent, giving any related indemnity or other agreements as the agent shall deem appropriate;

k. To consent to an extension in the time of payment for any commercial paper or banking transaction in which the principal has an interest or by which the principal is, or might be, affected in any way;

l. To demand, receive, obtain by action, proceeding or otherwise any money or other thing of value to which the principal is, may become or may claim to be entitled to as the proceeds of any banking transaction conducted by the principal or by the agent in the execution of any of the powers described in this section, or partly by the principal and partly by the agent so acting; to conserve, invest, disburse or utilize anything so received for the purposes enumerated in this section; and to reimburse the agent for any expenditures properly made by the agent in the execution of the powers conferred upon the agent by the power of attorney pursuant to the provisions of this section;

m. To execute, acknowledge, seal and deliver any instrument in the name of the principal or otherwise which the agent deems useful for the accomplishment of any purpose enumerated in this section;

n. To prosecute, defend, submit to arbitration, settle and propose or accept a compromise with respect to any claim existing in favor of or against the principal based on or involving any banking transaction or to intervene in any action or proceeding relating to the banking transaction;

o. To hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems the action to be appropriate for the proper execution by the agent of any of the powers described in this section and for maintaining the necessary records; and

p. In addition to the specific acts set forth in this section, to do any other act which the principal may do through an agent concerning any transaction with a banking institution which affects the financial or other interests of the principal.

L.1991,c.95,s.2.



Section 46:2B-12 - Powers Of Agent

46:2B-12. Powers of agent
An agent may exercise all powers described in this act exercisable by the principal upon and after the presentation of the power of attorney to the banking institution with respect to any banking transaction whether conducted in this or any other state.

L.1991,c.95,s.3.



Section 46:2B-13 - Banking Institutions To Accept Power Of Attorney

46:2B-13. Banking institutions to accept power of attorney
4. With respect to banking transactions, banking institutions shall accept and rely on a power of attorney which conforms to this act and shall permit the agent to act and exercise the authority set forth in this act, provided that:

a. The banking institution shall refuse to rely on or act pursuant to a power of attorney if (1) the signature of the principal is not genuine, or (2) the employee of the banking institution who receives, or is required to act on, the power of attorney has received actual notice of the death of the principal, of the revocation of the power of attorney or of the disability of the principal at the time of the execution of the power of attorney;

b. The banking institution is not obligated to rely on or act pursuant to the power of attorney if it believes in good faith that the power of attorney does not appear to be genuine, that the principal is dead, that the power of attorney has been revoked or that the principal was under a disability at the time of the execution of the power of attorney. The banking institution shall have a reasonable time under the circumstances within which to decide whether it will rely on or act pursuant to a power of attorney presented to it, but it may refuse to act or rely upon a power of attorney first presented to it more than 10 years after its date or on which it has not acted for a 10-year period unless the agent is either the spouse, parent or a descendant of a parent of the principal;

c. If the power of attorney provides that it "shall become effective upon the disability of the principal" or similar words, the banking institution is not obligated to rely on or act pursuant to the power of attorney unless the banking institution is provided by the agent with proof to its satisfaction that the principal is then under a disability as provided in the power of attorney;

d. If the agent seeks to withdraw or pay funds from an account of the principal, the agent shall provide evidence satisfactory to the banking institution of his identity and shall execute a signature card in a form as required by the banking institution;

e. If the banking institution refuses to rely on or act pursuant to a power of attorney and the agent or principal has, in writing, provided the banking institution with an address of the agent, the institution shall notify the agent by a writing addressed to the address provided to it that the power of attorney has been rejected and the reason for the rejection;

f. The banking institution has viewed a form of power of attorney which contains an actual original signature of the principal. Alternatively, if the banking institution receives an affidavit of the agent that such an original is not available to be presented, the banking institution may accept a photocopy of the power of attorney certified to be a true copy of the original by either (1) another banking institution or (2) the county recording office of the county in which the original was recorded.

L.1991,c.95,s.4; amended 1994,c.142,s.2.



Section 46:2B-14 - Banking Institutions Not Liable For Action In Reliance On Power Of Attorney

46:2B-14. Banking institutions not liable for action in reliance on power of attorney
No banking institution acting in reliance on a power of attorney as set forth in this act, nor any person acting on behalf of such an institution, shall be held liable for injury for any act or omission if it is performed in good faith and within the scope of the institution's or person's duties, unless the act or omission constitutes a crime, actual fraud, actual malice or willful misconduct.

L.1991,c.95,s.5.



Section 46:2B-15 - Limitations On Power Of Agent

46:2B-15. Limitations on power of agent
Nothing in this act shall be deemed to give an agent any greater authority or rights than the principal could exercise on his own behalf.

L.1991,c.95,s.6.



Section 46:2B-16 - Banking Transaction By Agent Binds Principal

46:2B-16. Banking transaction by agent binds principal
Any banking transaction made by an agent or banking institution under the authority of a power of attorney described in this act, unless otherwise invalid or unenforceable, binds the principal and his heirs, devisees, and personal representatives.

L.1991,c.95,s.7.



Section 46:2B-17 - Power Of Attorney Not Made Pursuant To This Act Valid

46:2B-17. Power of attorney not made pursuant to this act valid
This act is not intended to be the exclusive method of providing for powers of attorney for bank transactions and nothing herein shall be deemed to invalidate or make inoperable any power of attorney which is not made pursuant to this act and which is otherwise valid. A power of attorney for banking transactions pursuant to this act may be combined with a power of attorney for other purposes. The provisions of section 1 of P.L.1971, c.373 (C.46:2B-8) shall apply to any power of attorney made pursuant to this act.

L.1991,c.95,s.8.



Section 46:2B-18 - Banking Institution May Retain Copy Of Power Of Attorney

46:2B-18. Banking institution may retain copy of power of attorney
The banking institution may retain a photocopy of the original signed power of attorney presented to it pursuant to subsection f. of section 4 of this act or may retain and rely upon the certified copies of the original as alternatively provided in subsection f. of section 4 and thereafter may rely on such photocopy or certified copy unless or until it receives knowledge or information that requires or permits it not to honor the power of attorney as provided in section 4.

L.1991,c.95,s.9.



Section 46:2B-19 - Agent Acting Pursuant To Power Of Attorney Shall Be A Fiduciary

46:2B-19. Agent acting pursuant to power of attorney shall be a fiduciary
An agent presenting or acting pursuant to or relying on a power of attorney described in section 2 of this act shall be a fiduciary within the meaning of the "Uniform Fiduciaries Law," P.L.1981, c.405 (C.3B:14-52 et seq.).

L.1991,c.95,s.10.



Section 46:2C-6 - Trust Created For Exclusive Benefit Of Employees As Part Of Pension, Disability, Death Or Profit-sharing Plan

46:2C-6. Trust created for exclusive benefit of employees as part of pension, disability, death or profit-sharing plan
A trust consisting in whole or in part of real property, or personal property, or both heretofore or hereafter created by an employer as part of a pension plan, disability or death benefit plan, profit-sharing plan or other plan for the exclusive benefit of some or all of his employees, to which contributions are made by such employer or employees, or both, for the purpose of distributing to such employees the earnings or the principal, or both earnings and principal, of such trust, shall not be deemed to be invalid as violating any existing law, statutory or otherwise, against perpetuities or suspension of the power of alienation or against the accumulation of income; but such a trust may continue for such time as may be necessary to accomplish the purposes for which it may be created, and such trust may by its terms be made irrevocable, and the interest of any beneficiary thereof may be made nontransferable.

L.1963, c. 159, s. 1. Amended by L.1967, c. 69, s. 1, eff. May 25, 1967.



Section 46:2C-7 - Definitions

46:2C-7. Definitions
"Employer" and "employee" as used herein include a self-employed person or persons, and "trust" includes trusts whose assets are commingled by the trustee with the assets of other trusts pursuant to any law authorizing the collective investment of trust funds, or pursuant to the express terms of the trust.

L.1963, c. 159, s. 2.



Section 46:2E-14 - Disclaimer Of Interests Previously Governed By P. L.1979, C.492 (C.46:2e-1 To 46:2e-13).

46:2E-14 Disclaimer of interests previously governed by P.L.1979, c.492 (C.46:2E-1 to 46:2E-13).

93.A disclaimer of an interest by any person who is a grantee, donee, surviving joint tenant, surviving tenant by the entirety, surviving party to a joint deposit account, a P.O.D. account or a trust deposit account, person succeeding to a disclaimed interest, beneficiary under a nontestamentary instrument or contract, appointee under a power of appointment exercised by a nontestamentary instrument or a beneficiary under an insurance policy is governed by N.J.S.3B:9-1 et seq., as amended and supplemented by P.L.2004, c.132 (C.3B:3-33.1 et al.).

L.2004,c.132,s.93.



Section 46:2F-9 - Rule Against Perpetuities Abrogated

46:2F-9. Rule against perpetuities abrogated
13.No interest created in real or personal property shall be void by reason of any rule against perpetuities, whether the common law rule or otherwise. The common law rule against perpetuities shall not be in force in this State.

L.1999,c.159,s.13.



Section 46:2F-10 - Permissible Period Of Power Of Alienation Under Trust, Future Interest

46:2F-10. Permissible period of power of alienation under trust, future interest
14. a. (1) A future interest or trust is void if it suspends the power of alienation for longer than the permissible period. The power of alienation is the power to convey to another an absolute fee in possession of land, or full ownership of personalty. The permissible period is within 21 years after the death of an individual or individuals then alive.

(2) If the settlor of a living trust has an unlimited power to revoke, the permissible period is computed from termination of that power.

(3) If a future property interest or trust is created by exercise of a power of appointment, the permissible period is computed from the time the power is exercised if the power is a general power exercisable in favor of the donee, the donee's estate, the donee's creditors or the creditors of the donee's estate, whether or not it is exercisable in favor of others, and even if the general power is exercisable only by will; in the case of other powers the permissible period is computed from the time the power is created but facts at the time the power is exercised are considered in determining whether the power of alienation is suspended beyond the death of an individual or individuals alive at the time of creation of the power plus 21 years.

b.The power of alienation is suspended when there are no persons then alive who, alone or in combination with others, can convey an absolute fee in possession of land, or full ownership of personalty.

c.There is no suspension of the power of alienation by a trust or by equitable interests under a trust if the trustee has power to sell, either expressed or implied, or if there is an unlimited power to terminate in one or more persons then alive.

d.This section does not apply to limit any of the following:

(1) Transfers, outright or in trust, for charitable purposes;

(2) Transfers to one or more charitable organizations as described in Sections 170(c), 2055(a) and 2522(a) of the United States Internal Revenue Code of 1986 (26 U.S.C. ss. 170(c), 2055(a) and 2522(a), or under any similar statute;

(3) A future interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

(a) a premarital or postmarital agreement;

(b) a separation or divorce settlement;

(c) a spouse's election;

(d) a similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties;

(e) a contract to make or revoke a will or trust;

(f) a contract to exercise or not to exercise a power of appointment;

(g) a transfer in satisfaction of a duty of support; or

(h) a reciprocal transfer;

(4) Transfers to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement; or

(5) A property interest, power of appointment, or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this State.

L.1999,c.159,s.14.



Section 46:2F-11 - Applicability Of C.46:2f-9 Through C.46:2f-11 To Property Interests, Powers Of Appointment

46:2F-11. Applicability of C.46:2F-9 through C.46:2F-11 to property interests, powers of appointment
15. a. Except as provided in subsection b. of this section, sections 13 through 15 of this amendatory and supplementary act apply to:

(1) a future property interest or a power of appointment that is created on or after the effective date of this act; or

(2) a future property interest or a power of appointment created before the effective date of this act pursuant to the laws of any other state that does not have the rule against perpetuities in force and to which, after the effective date of this act, the laws of this State are made applicable by transfer of the situs of a trust to New Jersey, by a change in the law governing a trust instrument to New Jersey law, or otherwise. For purposes of this section only, a future property interest or a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

b. With respect to a nonvested property interest or a power of appointment created before the effective date of this act, which is determined in a judicial proceeding commenced on or after the effective date of this act, to violate this State's rule against perpetuities as that rule existed before the effective date of this act, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created. The "rule against perpetuities" as used in this subsection shall mean the provisions of sections 1 through 8 of P.L.1991. c.192 (C.46:2F-1 through 42:2F-8), in effect at the time stated herein, notwithstanding the repeal of those sections by this amendatory and supplementary act.

L.1999,c.159,s.15.



Section 46:3-1 - Feudal Tenures Abolished

46:3-1. Feudal tenures abolished
The feudal tenure estates, and the incidents thereof, taken away, discharged and abolished from and after March twelfth, one thousand six hundred and sixty-four, by section two of an act entitled "An act concerning tenures," passed February eighteenth, one thousand seven hundred and ninety-five, shall so continue to be taken away, discharged and abolished; and no such estate, or any incident thereof, shall, at any time, be created in any manner whatsoever.



Section 46:3-2 - Certain Tenures And Holdings Turned Into Free And Common Socage

46:3-2. Certain tenures and holdings turned into free and common socage
The tenures of honors, manors, lands, tenements, or hereditaments, or of estates of inheritance at the common law, held either of the king of England, or of any other person or body politic or corporate, at any time before July fourth, one thousand seven hundred and seventy-six, and declared, by section three of an act entitled "An act concerning tenures," passed February eighteenth, one thousand seven hundred and ninety-five, to be turned into holdings by free and common socage from the time of their creation and forever thereafter, shall continue to be held in free and common socage, discharged of all the tenures, charges and incidents enumerated in said section three.



Section 46:3-3 - Certain Conveyances To Operate In Free And Common Socage

46:3-3. Certain conveyances to operate in free and common socage
All conveyances and devises of any manors, lands, tenements or hereditaments, made at any time prior to July fourth, one thousand seven hundred and seventy-six, shall be construed to be of such effect as if such manors, lands, tenements or hereditaments had been then held and continued to be held in free and common socage only.



Section 46:3-4 - Rents Certain Or Rights And Incidents To Common Socage Not Discharged

46:3-4. Rents certain or rights and incidents to common socage not discharged
Nothing contained in this title shall take away or be construed to take away or discharge any rents certain, or other rights incident or belonging to tenure in common socage created prior to July fourth, one thousand seven hundred and seventy-six, and due or to grow due to this state or any person, or the distresses incident thereunto.



Section 46:3-5 - Alienation Of Freeholds (Statute Quia Emptores Terrarum)

46:3-5. Alienation of freeholds (statute quia emptores terrarum)
From and after March eighteenth, one thousand seven hundred and ninety-five, any freeholder may give, sell or alien the real estate whereof he is, or at any time shall be, seized in fee simple, or any part thereof, at his pleasure; and such donee, purchaser or alienee shall hold the same free of any tenure or service to the donor, seller or alienor.



Section 46:3-6 - Gifts, Grants And Conveyances By State Allodial

46:3-6. Gifts, grants and conveyances by state allodial
All gifts, grants, or conveyances, made prior to and after July fourth, one thousand seven hundred and seventy-six, of any estate of inheritance, by letters patent, under the great seal of this state, or in any other manner by this state, by the legislature thereof, or by the commissioners or agents of forfeited estates, or by other lawful and competent authority under this state, shall be and remain allodial, and not feudal, and shall forever be and continue in free and pure allodium only, forever discharged of all feudal tenures and the incidents thereof, and all other services whatsoever.



Section 46:3-7 - Transferability Of Estates Of Expectancy

46:3-7. Transferability of estates of expectancy
From and after March fourteenth, one thousand eight hundred and fifty-one, any person may devise, or, by deed, convey, assign or charge, any such contingent or executory interest, right of entry for condition broken or other future estate or interest in expectancy, as he may have or shall at any time be entitled to, or presumptively be entitled to, in any real estate, or any part of such right, estate or interest, although the contingency on which such right, estate or interest is to vest may not have happened; and every person to whom any such right, estate or interest shall have been or be devised, conveyed or assigned, his heirs or assigns, shall, on the happening of such contingency, be entitled to stand in the place of the person by whom the same shall have been or be devised, conveyed or assigned, his heirs and assigns, and to have the same interest, right or estate, or such part thereof, as shall have been or be devised, conveyed or assigned to him, and the same actions and remedies therefor as the person originally entitled thereto or his heirs would then have been entitled to if no devise, conveyance, assignment or other disposition thereof had been made.

This section shall not be construed to have empowered or to empower any person to dispose of any expectancy which he may have had or have as heir of a living person, or any contingent estate or expectancy, where the contingency is as to the person in whom, or in whose heirs, the same may vest, or any estate, right or interest to which he may or may have become entitled under any deed to be thereafter executed, or under the will of any living person.

This section shall not be construed to render any contingent estate or other estate or expectancy herein mentioned liable to be levied upon and sold by virtue of an execution.



Section 46:3-8 - Grants Of Real Estate, Rents, Reversions Or Remainders Without Attornment Of Tenant

46:3-8. Grants of real estate, rents, reversions or remainders without attornment of tenant
Every grant or conveyance of real estate or of the rent derived therefrom, or of the reversion or remainder thereof, shall be good and effectual without the attornment of the tenant; but no tenant who, before notice of such grant or conveyance, shall have paid the rent to the grantor, shall be prejudiced or suffer any damage by such payment.



Section 46:3-9 - Conveyance Of Uses (Statute Of Uses)

46:3-9. Conveyance of uses (statute of uses)
Every person, to whom the use or uses of any real estate within this state have been sold, given, limited, granted, released or conveyed by deed, grant or any other legal conveyance whatsoever, or that shall hereafter be granted by any deed or conveyance whatsoever, and his heirs and assigns, shall be held to be in as full and ample possession of such real estate, to all intents, constructions and purposes, as if such person, his heirs and assigns, were possessed thereof by solemn livery of seizin and possession, any usage or custom to the contrary notwithstanding.



Section 46:3-10 - Fines And Common Recoveries Abolished

46:3-10. Fines and common recoveries abolished
From and after June twelfth, one thousand seven hundred and ninety-nine, no fine or common recovery that has been or shall be entered, made, had or suffered in any court of record of this state, shall operate or be construed to be a conveyance or assurance of real estate, or in any way bar the issue in tail, or the reversioner or remainderman of their lawful claims and entries, any usage or custom to the contrary in anywise notwithstanding.



Section 46:3-11 - Collateral Warranties By Ancestor Abolished

46:3-11. Collateral warranties by ancestor abolished
A collateral warranty of real estate by an ancestor, who, at the time of making it, has no estate of inheritance in possession therein, shall be inoperative and void against his heirs.



Section 46:3-12 - Warranties By Life Tenant Void As To Reversioners Or Remaindermen

46:3-12. Warranties by life tenant void as to reversioners or remaindermen
A warranty made by a tenant for life of real estate shall be inoperative and void against all persons to whom such real estate shall descend or come in reversion or remainder.



Section 46:3-13 - Fee Simple; Creation By Deed; Construction Favorable To Creation

46:3-13. Fee simple; creation by deed; construction favorable to creation
Every deed conveying lands shall, unless an exception be made therein, be construed to include all the estate, right, title, interest, use, possession, property, claim and demand whatsoever, both in law and equity, of the grantor, including the fee simple if he had such an estate, of, in and to the premises conveyed, with the appurtenances, and the word "heirs" shall not be necessary in any deed to effect the conveyance of the fee simple; and every deed conveying lands to executors, trustees or other fiduciaries, in which the granting clause or habendum clause runs to the "successors and assigns" , shall, unless other words of limitation are used, be construed as conveying the fee simple of the grantor if he had such an estate, to the same effect as if the words "heirs and assigns" had been used.

If, in any suit to reform a deed of conveyance of lands, whether absolute or by way of mortgage, the estate conveyed be limited to the grantee, his successors and assigns forever, or to the grantee, his legal representatives and assigns forever, such limitation shall, in the absence of other words in the deed clearly indicating an intention to limit the estate to the life of the grantee, be considered as presumptive evidence that the grantor intended thereby to convey an estate in fee simple in such lands, notwithstanding the omission of the word "heirs" from such deed.



Section 46:3-14 - Rule In Shelley's Case Abolished

46:3-14. Rule in Shelley's Case abolished
Whenever by conveyance, will or other instrument in writing, to take effect hereafter, an estate of freehold in any property is limited to a person and the same instrument contains a limitation, either mediate or immediate, to his heirs or the heirs or any of the heirs of his body or to his descendants or issue or any of them, in any manner or by any description such that, by the application of the rule of the common law, known as the Rule in Shelley's Case, the word "heirs" or other words used in creating the interest after such estate of freehold would be held to be words of limitation and not of purchase and such estate of freehold would be held to be enlarged by reason of the use thereof, then and in any such case the word "heirs" or other words so used shall hereafter be held to be words of purchase and not to be words of limitation and such estate of freehold shall not be held to be enlarged by the use thereof, to the end that the said rule of the common law, known as the Rule in Shelley's Case, shall not be applicable to any interest in property created by any instrument to take effect hereafter.



Section 46:3-15 - Estates Tail Abolished

46:3-15. Estates tail abolished
Whenever any conveyance, will or instrument in writing shall hereafter be made, whereby any grantee, devisee or other person shall become seized in law or in equity of such estate in any real estate, as under the Statute of the Thirteenth of Edward I (called the Statute of Entails), would have been held an estate in fee tail of any type or character, such conveyance, will or instrument shall vest an estate in fee simple in such grantee, devisee or other person.



Section 46:3-16 - Buildings And Other Things Included In Deeds To Land

46:3-16. Buildings and other things included in deeds to land
Every deed conveying land shall, unless an exception shall be made therein, be construed to include all and singular the buildings, improvements, ways, woods, waters, watercourses, rights, liberties, privileges, hereditaments and appurtenances to the same belonging or in anywise appertaining; and the reversion and reversions, remainder and remainders, rents, issues and profits thereof, and of every part and parcel thereof.



Section 46:3-17 - Tenancies In Common; Joint Tenancies

46:3-17. Tenancies in common; joint tenancies
From and after February fourth, one thousand eight hundred and twelve, no estate shall be considered and adjudged to be an estate in joint tenancy, except it be expressly set forth in the grant or devise creating such estate that it was or is the intention of the parties to create an estate in joint tenancy and not an estate of tenancy in common, any law, usage, or decision theretofore made, to the contrary notwithstanding.



Section 46:3-17.1 - Joint Tenancies; Creation

46:3-17.1. Joint tenancies; creation
Any conveyance of real estate, hereafter made, by the grantor therein, to himself and another or others, as joint tenants shall, if otherwise valid, be as fully effective to vest an estate in joint tenancy in such real estate in the grantees therein named, including the grantor, as if the same had been conveyed by the grantor therein to a third party and by such third party to said grantees.

L.1950, c. 71, p. 129, s. 1, eff. April 25, 1950.



Section 46:3-17.2 - Tenancy By Entirety

46:3-17.2. Tenancy by entirety
A tenancy by entirety shall be created when:

a. A husband and wife together take title to an interest in real property or personal property under a written instrument designating both of their names as husband and wife; or

b. A husband and wife become the lessees of real property or personal property under a written instrument containing an option to purchase designating both of their names as husband and wife; or

c. An owner spouse conveys or transfers an interest in real property or personal property to the non-owner spouse and the owner spouse jointly under written instrument designating both of their names as husband and wife.

Language which states "....... and ......., his wife" or "........ and ........, her husband" shall be deemed to create a tenancy by the entirety.

L. 1987,c.357, s.5.



Section 46:3-17.3 - Property Interest

46:3-17.3. Property interest
No instrument creating a property interest on the part of a husband and wife shall be construed to create a tenancy in common or a joint tenancy unless it is expressed therein or manifestly appears from the tenor of the instrument that it was intended to create a tenancy in common or joint tenancy.

L. 1987, c. 357, s.6.



Section 46:3-17.4 - Written Consent Of Both Spouses

46:3-17.4. Written consent of both spouses
Neither spouse may sever, alienate, or otherwise affect their interest in the tenancy by entirety during the marriage or upon separation without the written consent of both spouses.

L. 1987, c. 357, s.7.



Section 46:3-17.5 - Surviving Spouse Sole Owner

46:3-17.5. Surviving spouse sole owner
Upon the death of either spouse, the surviving spouse shall be deemed to have owned the whole of all rights under the original instrument of purchase, conveyance, or transfer from its inception.

L. 1987, c. 357, s.8.



Section 46:3-18 - Aliens; "Alien Friend" Defined; Right To Acquire, Hold And Transfer Real Estate

46:3-18. Aliens; "alien friend" defined; right to acquire, hold and transfer real estate
Alien friends shall have the same rights, powers and privileges and be subject to the same burdens, duties, liabilities and restrictions in respect of real estate situate in this State as native-born citizens. Any alien who shall be domiciled and resident in the United States and licensed or permitted by the government of the United States to remain in and engage in business transactions in the United States, and who shall not be arrested or interned or his property taken by the United States, shall be considered an alien friend within the meaning of this act.

Nothing contained in this section shall be construed to:

a. Entitle any alien to be elected into any office of trust or profit in this State, or to vote at any town meeting or election of members of the Senate and General Assembly, or other officers, within this State, or for Representatives in Congress or electors of the President and Vice-President of the United States; or

b. Prevent the sequestration, seizure or disposal by either the State or National government of any real estate or interest therein so long as the same is owned or held by any alien, made pursuant to duly enacted legislation, during the continuance of war between the United States and the government of the country of which any such alien is a citizen or subject; but any bona fide conveyance, mortgage or devise made by such alien shall be valid, if made to a citizen of the United States or to an alien friend.

Amended by L.1943, c. 145, p. 395, s. 1, eff. April 8, 1943.



Section 46:3-19 - Estates, Rights And Interests In Areas Above Surface Of Ground

46:3-19. Estates, rights and interests in areas above surface of ground
Estates, rights and interests in areas above the surface of the ground, whether or not contiguous thereto, may be validly created in persons or corporations other than the owner or owners of the land below such areas, and shall be deemed to be estates, rights and interests in lands.

L.1938, c. 370, p. 940, s. 1.



Section 46:3-20 - Enjoyment, Alienation, Demise, Etc., Of Areas Above Surface Of Ground

46:3-20. Enjoyment, alienation, demise, etc., of areas above surface of ground
Estates, rights and interests in such areas shall pass by descent and distribution in the same manner as estates, rights and interests in land and may be held, enjoyed, possessed, aliened, conveyed, exchanged, transferred, assigned, demised, released, charged, mortgaged or otherwise encumbered, devised and bequeathed in the same manner, upon the same conditions and for the same uses and purposes as estates, rights and interests in land, and shall be in all other respects dealt with and treated as estates, rights and interests in land.

L.1938, c. 370, p. 940, s. 2.



Section 46:3-21 - Rights, Burdens, Restrictions, Etc., Pertaining To Lands Applicable

46:3-21. Rights, burdens, restrictions, etc., pertaining to lands applicable
All of the rights, privileges, incidents, powers, remedies, burdens, duties, liabilities and restrictions pertaining to estates, rights and interests in land shall appertain and be applicable to such estates, rights and interests in areas above the surface of the ground.

L.1938, c. 370, p. 940, s. 3.



Section 46:3-22 - Application Of Existing Laws To Estates, Etc., In Areas Above Surface Of Ground

46:3-22. Application of existing laws to estates, etc., in areas above surface of ground
The provisions of this Title and of any other law of this State, shall be applicable to estates, rights and interests created in areas above the surface of the ground and to instruments creating, disposing of or otherwise affecting such estates, rights and interests, wherever such provisions would be applicable to estates, rights and interests in land, or to instruments creating, disposing of or otherwise affecting estates, rights and interests in land.

L.1938, c. 370, p. 941, s. 4.



Section 46:3-23 - Discrimination Prohibited In Promise, Covenant, Restriction

46:3-23. Discrimination prohibited in promise, covenant, restriction
Any promise, covenant or restriction in a contract, mortgage, lease, deed or conveyance or in any other agreement affecting real property, heretofore or hereafter made or entered into, which limits, restrains, prohibits or otherwise provides against the sale, grant, gift, transfer, assignment, conveyance, ownership, lease, rental, use or occupancy of real property to or by any person because of race, creed, color, national origin, ancestry, marital status or sex is hereby declared to be void as against public policy, wholly unenforceable, and shall not constitute a defense in any action, suit or proceeding. No such promise, covenant or restriction shall be listed as a valid provision affecting such property in public notices concerning such property. The invalidity of any such promise, covenant or restriction in any such instrument or agreement shall not affect the validity of any other provision therein, but no reverter shall occur, no possessory estate shall result, nor any right of entry or right to a penalty or forfeiture shall accrue by reason of the disregard of such promise, covenant or restriction. This section shall not apply to conveyances or devises to religious associations or corporations for religious purposes, but, such promise, covenant or restriction shall cease to be enforceable and shall otherwise become subject to the provisions of this section when the real property affected shall cease to be used for such purpose.

Nothing contained in this section shall be construed to bar any person from refusing to sell, rent, lease, assign, or sublease any room, apartment or flat in a dwelling or residential facility which is planned exclusively for or occupied exclusively for individuals of one sex to any individual of the opposite sex on the basis of sex. Nothing in this section shall be construed to bar any place of public accommodation which is in its nature reasonably restricted exclusively to individuals of one sex, which shall include but not be limited to any summer camp, day camp, bathhouse, dressing room, and comfort station, from refusing, withholding from, or denying to any individual of the opposite sex any of the accommodations, advantages, facilities, or privileges thereof on the basis of sex.

L. 1965,c.67; amended 1987,c.357,s.1.



Section 46:3-24 - Short Title

46:3-24. Short title
This act shall be known and may be cited as the "Solar Easements Act."

L.1978, c. 152, s. 1.



Section 46:3-25 - Solar Easements; Creation In Writing; Recording

46:3-25. Solar easements; creation in writing; recording
Any easement obtained for the purpose of exposure of a solar energy device shall be created in writing and shall be subject to the same conveyancing and instrument recording requirements as other easements.

L.1978, c. 152, s. 2.



Section 46:3-26 - Contents

46:3-26. Contents
Any instrument creating a solar easement shall include, but the contents shall not be limited to:

a. The vertical and horizontal angles, expressed in degrees, at which the solar easement extends over the real property subject to the solar easement.

b. Any terms or conditions or both under which the solar easement is granted or will be terminated.

c. Any provisions for compensation of the owner of the property benefiting from the solar easement in the event of interference with the enjoyment of the solar easement or compensation of the owner of the property subject to the solar easement for maintaining the solar easement.

L.1978, c. 152, s. 3.



Section 46:3-27 - Conveyance Or Reservation Of Mineral Rights; Exclusion Of Water Rights

46:3-27. Conveyance or reservation of mineral rights; exclusion of water rights
Every deed or other instrument which conveys or reserves mineral rights in any land shall, unless otherwise expressly provided therein, be construed to exclude any and all water rights or consideration thereof from any conveyance or reservation of mineral rights.

L.1981, c. 542, s. 1, eff. Jan. 12, 1982.



Section 46:3-28 - Declarations, Findings Relative To Private Transfer Fees.

46:3-28 Declarations, findings relative to private transfer fees.

1.The Legislature declares that the public policy of this State favors the marketability of real property and the transferability of interests in real property free of title defects or unreasonable restraints on alienation. The Legislature finds that private transfer fee obligations impair the marketability and transferability of real property by constituting an unacceptable restraint on alienation regardless of the duration of the obligation to pay a private transfer fee, the amount of a private transfer fee, or the method by which any private transfer fee is created or imposed. The Legislature declares that a private transfer fee obligation shall not run with the title to property or bind subsequent owners of property under common law or equitable principles.

L.2010, c.102, s.1.



Section 46:3-29 - Definitions Relative To Private Transfer Fees.

46:3-29 Definitions relative to private transfer fees.

2.As used in P.L.2010, c.102 (C.46:3-28 et seq.):

"Transfer" means the sale, gift, conveyance, assignment, inheritance, or other transfer of an ownership interest in real property located in the State of New Jersey.

"Private transfer fee" means a fee or charge required by a private transfer fee obligation and payable upon the transfer of an interest in real property, or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer. The following are not private transfer fees for purposes of P.L.2010, c.102 (C.46:3-28 et seq.):

a. (1) Any consideration payable by the grantee to the grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by the grantee based upon any subsequent appreciation, development, or sale of the property, provided such additional consideration is payable on a one-time basis only and obligation to make such payment does not bind successors in title to the property. For the purposes of this subsection, an interest in real property may include a separate mineral estate and its appurtenant surface access rights.

(2) Any subsequent additional consideration payable to the grantor of an interest in unimproved real property by the first successor-in-interest to the original grantee, provided that the additional consideration is payable on a one-time basis only and follows the construction of an improvement on the property.

b.Any commission payable to a licensed real estate broker for the transfer of real property pursuant to an agreement between the broker and the grantor or the grantee, including any subsequent additional commission for that transfer payable by the grantor or the grantee based upon any subsequent appreciation, development, or sale of the property.

c.Any interest, charges, fees, or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property, including, but not limited to, any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any shared appreciation interest or profit participation or other consideration and payable to the lender in connection with the loan.

d.Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including, but not limited to, any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease.

e.Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the property to another person, or any consideration payable by the holder of an option to the property owner necessary to keep the option in force.

f.Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority.

g.Any fee, charge, assessment, fine, or other amount payable to a homeowners', condominium, cooperative, mobile home, private residential leasehold community, or property owners' association pursuant to a declaration or covenant authorized in a master deed or bylaws including, but not limited to, fees or charges payable for estoppel letters or certificates issued by the association or its authorized agent.

h.Any fee, charge, assessment, dues, contribution, or other amount imposed by a declaration or covenant encumbering a community, and payable to a nonprofit or charitable organization, for the purpose of supporting cultural, educational, charitable, recreational, environmental, conservation, or other similar activities benefiting the community that is subject to the declaration or covenant.

i.Any fee, charge, assessment, dues, contribution, or other amount pertaining to the purchase or transfer of a club membership relating to real property owned by the member, including, but not limited to, any amount determined by reference to the value, purchase price, or other consideration given for the transfer of the real property.

"Private transfer fee obligation" means a declaration or covenant recorded against the title to real property, or any other contractual agreement or promise, whether or not recorded, that requires or purports to require the payment of a private transfer fee to the declarant or other person specified in the declaration, obligation or agreement, or to their successors or assigns, upon a subsequent transfer of an interest in the real property.

L.2010, c.102, s.2.



Section 46:3-30 - Private Transfer Fee Obligation Shall Not Run With Title To Real Property; Exceptions.

46:3-30 Private transfer fee obligation shall not run with title to real property; exceptions.

3. a. A private transfer fee obligation recorded or entered into in this State on or after the effective date of P.L.2010, c.102 (C.46:3-28 et seq.) shall not run with the title to real property and is not binding on or enforceable at law or in equity against any subsequent owner, purchaser, or mortgagee of any interest in real property as an equitable servitude or otherwise. Any private transfer fee obligation that is recorded or entered into in this State on or after the effective date of P.L.2010, c.102 (C.46:3-28 et seq.) is void and unenforceable.

b.This section shall not apply to a private transfer fee obligation recorded or entered into in this State before the effective date of P.L.2010, c.102 (C.46:3-28 et seq.). This subsection does not mean that a private transfer fee obligation recorded or entered into in this State before the effective date of P.L.2010, c.102 (C.46:3-28 et seq.) is presumed valid and enforceable.

L.2010, c.102, s.3.



Section 46:3-31 - Liability For Damages.

46:3-31 Liability for damages.

4.Any person who records or enters into an agreement imposing a private transfer fee obligation in their favor after the effective date of P.L.2010, c.102 (C.46:3-28 et seq.) shall be liable for both any and all damages resulting from the imposition of the private transfer fee obligation on the transfer of an interest in the real property, including, without limitation, the amount of any transfer fee paid by a party to the transfer, and all attorneys fees, expenses and costs incurred by a party to the transfer or mortgagee of the real property to recover any private transfer fee paid, or in connection with an action to quiet title. Where an agent acts on behalf of a principal to record or secure a private transfer fee obligation, liability shall be assessed to the principal, rather than the agent.

L.2010, c.102, s.4.



Section 46:3-32 - Disclosure Of Existence Of Private Transfer Fee Obligation.

46:3-32 Disclosure of existence of private transfer fee obligation.

5.Prior to closing on any sale of real property, the seller shall furnish to any purchaser a written statement disclosing the existence of any private transfer fee obligation. This written statement shall include a description of the private transfer fee obligation and include a statement that private transfer fee obligations are subject to prohibitions under P.L.2010, c.102 (C.46:3-28 et seq.).

L.2010, c.102, s.5.



Section 46:3-33 - Recording Of Notice Of Private Transfer Fee; Requirements.

46:3-33 Recording of notice of private transfer fee; requirements.

6. a. The payee designated in a private transfer fee obligation made prior to the effective date of P.L.2010, c.102 (C.46:3-28 et seq.), shall ensure that the notice of private transfer fee, described in subsection b., is recorded, no later than six months following the effective date of P.L.2010, c.102 (C.46:3-28 et seq.), in the county recording office against the real property subject to the private transfer fee obligation.

b.A private transfer fee obligation made prior to the effective date of P.L.2010, c.102 (C.46:3-28 et seq.) shall be imposed and enforceable by recording of a notice of private transfer fee, which shall be a document, in recordable form that meets all of the following requirements:

(1)The title of the document shall be "Notice of Private Transfer Fee Obligation" in at least 14-point boldface type;

(2)The names of all current owners of the real property subject to the transfer fee, and the legal description and assessor's parcel number for the affected real property;

(3)The amount, if the fee is a flat amount, or the percentage of the sales price constituting the cost of the transfer fee, or another basis by which the transfer fee is to be calculated;

(4)If the real property is residential property, actual dollar-cost examples of the transfer fee for a home priced at $250,000, $500,000, and $750,000;

(5)The date or circumstances under which the private transfer fee covenant expires, if any;

(6)The purpose for which the funds from the private transfer fee obligation will be used;

(7)The name of the payee or any assigns, and specific contact information regarding where the funds are to be sent;

(8)The acknowledged signature of a representative of an entity to which a private transfer fee is to be paid; and

(9)The legal description of the real property burdened by the private transfer fee obligation.

c.The payee may file an amendment to the notice of transfer fee containing new contact information, but such amendment must contain the recording information for the notice of transfer fee that the amendment modifies and the legal description of the property burdened by the private transfer fee obligation.

d.If the payee fails to comply fully with subsection a. of this section, the grantor of any real property burdened by the private transfer fee obligation may proceed with the conveyance of any interest in the real property to any grantee and in so doing shall be deemed to have acted in good faith and shall not be subject to any obligations under the private transfer fee obligation. In such event, the real property thereafter shall be conveyed free and clear of such transfer fee and private transfer fee obligation.

e.Should the payee fail to provide a written statement of the transfer fee payable within 30 days of the date of a written request for the same sent to the address shown in the notice of private transfer fee, then the grantor, on recording of the affidavit required under subsection f., may convey any interest in the real property to any grantee without payment of the transfer fee and shall not be subject to any further obligations under the private transfer fee obligation. In such event the real property shall be conveyed free and clear of the transfer fee and private transfer fee obligation.

f.An affidavit stating the facts enumerated under subsection a. of this section shall be recorded in the office of the county clerk or register of deeds, as the case may be, in the county in which the real property is situated prior to or simultaneously with a conveyance pursuant to subsection d. of this section of real property unburdened by a private transfer fee obligation. An affidavit filed under this subsection shall state that the affiant has actual knowledge of, and is competent to testify to, the facts in the affidavit and shall include the legal description of the real property burdened by the private transfer fee obligation, the name of the person appearing by the record to be the owner of such real property at the time of the signing of such affidavit, a reference (by recording information) to the instrument of record containing the private transfer fee obligation, and an acknowledgment that the affiant is testifying under penalty of perjury.

g.When recorded, an affidavit as described in subsection f. of this section shall constitute prima facie evidence that:

(1)A request for the written statement of the transfer fee payable in order to obtain a release of the fee imposed by the private transfer fee obligation was sent to the address shown in the notification; and

(2)The entity listed on the notice of private transfer fee failed to provide the written statement of the transfer fee payable within 30 days of the date of the notice sent to the address shown in the notification.

L.2010, c.102, s.6.



Section 46:3A-1 - Survey, After Approval And Record, Bars Proprietors And Successors From Demands

46:3A-1. Survey, after approval and record, bars proprietors and successors from demands
Any survey, made of lands within either the eastern or western division of the proprietors of the State of New Jersey, and inspected and approved by the general proprietors, or council of proprietors of such division, and, by their order or direction, entered upon the record in the office of the secretary of state or in the surveyor general's office in such division, shall, from and after such record is made, preclude and forever bar such proprietors and their successors from any demand thereon, any plea of deficiency of right or otherwise, notwithstanding.

L.1951, First Sp.Sess., c. 352, p. 1463, s. 1.



Section 46:3A-2 - Newly-made Partial Surveys Made Without Notice To Possessor To Be Of No Avail

46:3A-2. Newly-made partial surveys made without notice to possessor to be of no avail
Because of the fact that many ancient surveys of land, fairly made, have not, by reason of the neglect of officers or because of some casualty, been put on record, or, if recorded, the record has been destroyed by fire or lost, by reason whereof, and because of the natural decay of marked lines and corners, the ancient metes and bounds cannot, except by testimony and reputation, be clearly ascertained, and it has been found, on running the lines of many of such surveys, that they include more land or extend farther than their strict length of chain, large measures having been formerly allowed, even by the proprietors, as an encouragement to locations, thus making it possible for persons other than the owners and possessors of the lands included in such surveys to take advantage of such owners and possessors (who, supposing their titles to be indefeasible, have not resurveyed, covered and secured the lands included in their surveys), by confining their holdings to the net length of chain, thereby making vacancies of valuable improved parts, upon some of which buildings have been erected, and such persons, on causing surveys to be made of such overplus, have procured or may procure such overplus surveys to pass the council of proprietors, without legal preference or due notice to the owners and possessors of the lands covered by the ancient surveys, no such newly-made partial survey, lying within the council of proprietors, or which may be returned to the council, or made on any lands, improved or unimproved, within what has been usually taken and deemed to be the ancient reputed boundary of such lands, shall be recorded or be of any avail to any person so surveying, unless it shall be made to appear, by the testimony of at least two good and sufficient witnesses, that the possessor, holding such lands by survey, deed or otherwise, has been duly notified, at least six months previous to the making of such survey, of the intention to make the same, and has refused or neglected to resurvey and cover such overplus lands.

L.1951, First Sp.Sess., c. 352, p. 1464, s. 2.



Section 46:3A-3 - Perfection Of Title To Overplus Land Under Ancient Survey

46:3A-3. Perfection of title to overplus land under ancient survey
3. If the council of proprietors shall refuse or neglect to give preference to any prior survey, legally made, or to the possessor of any tract of land, enabling him to cover with rights, and secure the overplus lands which may be found within his ancient bounds, on his making a resurvey of his lands within six months after the notice given to him as required by section two of this act, such possessor, or any person legally authorized on his behalf, may cause a resurvey to be made, agreeably to the ancient reputed lines and boundaries, either by a deputy surveyor or by a person who understands the art of surveying, and appropriate so many rights thereon as will be sufficient to include the overplus.

When the surveyor or person making the survey herein provided for shall have satisfied a judge of the Superior Court in the county wherein the affected lands are situate that the survey so made by him is just, according to the best of his knowledge, such survey may be produced to the clerk of the county or counties wherein such lands are situate, who shall on the receipt thereof, record the same in the book directed to be kept in the respective counties by the act entitled "An act for the limitation of suits at law respecting titles to land," passed at Burlington the fifth day of June, one thousand seven hundred and eighty-seven. Thereupon the survey, so made and recorded, shall give to the owner and possessor of the lands covered thereby an absolute title in fee.

L.1951,c.352,s.3; amended 1991,c.91,s.454.



Section 46:3A-4 - Construction Of Sections 46:3a-2, 46:3a-3

46:3A-4. Construction of sections 46:3A-2, 46:3A-3
Nothing contained in either section two or section three of this act shall be construed or taken to authorize any person to make any survey within the certain or reputed bounds of any survey or resurvey made and entered on record pursuant to the provisions of the act mentioned in said section three, any large or overplus measure therein contained, notice given as required by said section two, deficiency of rights or other plea to the contrary notwithstanding.

L.1951, First Sp.Sess., c. 352, p. 1465, s. 4.



Section 46:3A-5 - Certificate Acknowledging Line, Corners And Boundaries; Recording; Evidence; Notice

46:3A-5. Certificate acknowledging line, corners and boundaries; recording; evidence; notice
A certificate, executed by the owners of adjoining lands, certifying that any line, corners and boundaries are allowed and acknowledged by them to be the true boundary between their lands, shall be as fully conclusive and binding as to the parties thereto, their heirs, successors and assigns as though such boundary had been fixed by them by deed or otherwise, and any such certificate, when duly acknowledged or proved, may be recorded in the office of the county clerk or register of deeds and mortgages, as the case may be, of the county in which such lands lie, and, when so recorded, the record thereof shall be receivable in evidence and shall be notice in the same manner and to the same effect as though their respective deeds had been so acknowledged or proved and recorded.

L.1951, First Sp.Sess., c. 352, p. 1466, s. 5.



Section 46:3A-6 - Construction As Continuation Of Prior Statutes

46:3A-6. Construction as continuation of prior statutes
The provisions of this act shall be construed as a continuation of the prior similar statutory provisions.

L.1951, First Sp.Sess., c. 352, p. 1466, s. 6.



Section 46:3A-7 - Effective Date

46:3A-7. Effective date
This act shall take effect immediately but shall remain inoperative until the repeal of sections 2:25-4, 2:25-5, 2:25-6, 2:25-7 and 2:25-8 of the Revised Statutes.

L.1951, First Sp.Sess., c. 352, p. 1466, s. 7.



Section 46:3B-1 - Short Title

46:3B-1. Short title
This act shall be known and may be cited as "The New Home Warranty and Builders' Registration Act."

L.1977, c. 467, s. 1.



Section 46:3B-2 - Definitions Relative To New Home Warranties

46:3B-2. Definitions relative to new home warranties
2.As used in this act:

a."Department" means the Department of Community Affairs.

b."Commissioner" means the Commissioner of Community Affairs.

c."Warranty" means the warranty prescribed by the commissioner pursuant to P.L.1977, c.467 (C.46:3B-1 et seq.).

d."New home" means any dwelling unit not previously occupied, excluding dwelling units constructed solely for lease.

e."Owner" means any person for whom the new home is built or to whom the home is sold for occupation by him or his family as a home and his successors in title to the home or mortgagee in possession. Owner does not mean any development company, association or subsidiary company of the builder or any person or organization to whom the home may be sold or otherwise conveyed by the builder for subsequent resale, letting or other purpose.

f."Builder" means any individual corporation, partnership or other business organizations engaged in the construction of new homes.

g."Major construction defect" means any actual damage to the load bearing portion of the home including damage due to subsidence, expansion or lateral movement of the soil (excluding movement caused by flood or earthquake) which affects its load bearing function and which vitally affects or is imminently likely to vitally affect use of the home for residential purposes.

h."Warranty date" means the first occupation or settlement date, whichever is sooner.

i."Approved claim" means, for the purposes of P.L.1991, c.202 (C.46:3B-13 et al.), a claim examined and approved by the commissioner in accordance with section 3 of P.L.1991, c.202 (C.46:3B-15).

j."Approved method" means, for the purposes of P.L.1991, c.202 (C.46:3B-13 et al.), a method of remediation approved by the commissioner in accordance with section 3 of P.L.1991, c.202 (C.46:3B-15).

k."Fund" means the new home warranty security fund established in the department pursuant to section 7 of P.L.1977, c.467 (C.46:3B-7).

l."Warranty guarantor" means, for the purposes of P.L.1991, c.202 (C.46:3B-13 et al.), (1) the new home warranty program established in the department pursuant to P.L.1977, c.467 (C.46:3B-1 et seq.) or (2) any alternate new home warranty security program approved pursuant to section 8 of P.L.1977, c.467 (C.46:3B-8).

m. "Board" means the Board of Trustees established pursuant to section 2 of P.L.2001, c.147 (C.46:3B-7.2).

L.1977,c.467,s.2; amended 1991, c.202, s.7; 2001, c.147, s.4.



Section 46:3B-3 - New Home Warranty; Prescribing By Rule Or Regulation; Procedures For Processing Claims; Time Periods

46:3B-3. New home warranty; prescribing by rule or regulation; procedures for processing claims; time periods
a. The commissioner is hereby authorized and directed to prescribe by rule or regulation a new home warranty and procedures for the implementation and processing of claims against the new home warranty security fund as provided for in section 7a. of this act. Such warranty shall include standards for construction and of quality for the structural elements and components of a new home with an indication, where appropriate, of what degree of noncompliance with such standards shall constitute a defect. Such rule or regulation shall be adopted, and may be supplemented, amended or repealed in accordance with the Administrative Procedures Act (P.L.1968, c. 410, C. 52:14B-1 et seq.), provided, however, that a hearing shall be required prior to the adoption, supplement, amendment or repeal of such rule or regulation.

b. The time periods of warranties established pursuant to this act are as follows: (1) One year from and after the warranty date the dwelling shall be free from defects caused by faulty workmanship and defective materials due to noncompliance with the building standards as approved by the commissioner pursuant to paragraph 3a. of this act except as set forth in section 3b. (2) and (3).

(2) Two years from and after the warranty date the dwelling shall be free from defects caused by faulty installation of plumbing, electrical, heating and cooling delivery systems; however, in the case of appliances, no warranty shall exceed the length and scope of the warranty offered by the manufacturer.

(3) Ten years from and after the warranty date for major construction defects as defined in this act.

(4) However, any alternate program as provided for in section 8 of this act submitted for approval, subsequent to the effective date of this act, may contain warranties and time periods greater than provided for in section 3b. (1), (2), and (3) of this act.

L.1977, c. 467, s. 3.



Section 46:3B-4 - Liability Of Builder

46:3B-4. Liability of builder
A builder of a new home shall be liable to any owner thereof during the time period when the new home warranty, prescribed by the commissioner pursuant to this act, is applicable to the home for any defect therein which is covered by the warranty in accordance with its terms and conditions. The liability of a builder under the new home warranty shall be limited to the purchase price of the home in the first good faith sale thereof or the fair market value of the home on its completion date if there is no good faith sale.

L.1977, c. 467, s. 4.



Section 46:3B-5 - Certificate Of Registration; Application; Fee; Issuance; Duration; Conditions

46:3B-5. Certificate of registration; application; fee; issuance; duration; conditions
No builder shall engage in the business of constructing new homes unless he is registered with the department. The department shall provide application forms for such registration and shall prescribe the information to be included therein. Each application shall be accompanied by a reasonable fee, prescribed by the commissioner, and proof, satisfactory to the commissioner, of participation in the new home warranty security fund or an approved alternate new home warranty security program. Upon receipt of the above, the department shall issue a certificate of registration.

Each certificate of registration shall be valid for a period of 2 years from the date of issue and may be renewed for additional 2-year periods.

As a condition for the registration, a builder shall be required to participate in the new home warranty security fund or an approved alternate new home warranty security program.

No corporation, partnership or other business organization shall be entitled to registration hereunder, nor shall they engage in the construction of new homes unless a stockholder, director, officer, partner, or employee thereof, as the case may be, shall be a registered builder.

L.1977, c. 467, s. 5.



Section 46:3B-6 - Investigation Of Allegations; Hearings; Powers; Denial, Suspension Or Revocation Of Certificate; Hearing; Grounds

46:3B-6. Investigation of allegations; hearings; powers; denial, suspension or revocation of certificate; hearing; grounds
a. The commissioner, upon the complaint of an aggrieved person, may conduct investigations into the allegations made against any builder required to be registered under this act. In pursuit of such investigations, the commissioner shall be authorized to hold hearings in accordance with the provisions of the Administrative Procedures Act (P.L.1968, c. 410, C. 52:14B-1 et seq.) applicable to contested cases, to subpena witnesses and compel their attendance, to require the production of papers, records or documents, administer oaths or affirmations to witnesses, to inspect such relevant books, papers, records or documents of such builder at his place of business during business hours, and to conduct inspections of new home construction sites owned by a builder or in which a builder has an ownership interest.

b. The commissioner may deny, suspend or revoke any certificate of registration, after affording the registrant or applicant the opportunity for a hearing in accordance with the provisions of the Administrative Procedures Act (P.L.1968, c. 410, C. 52:14B-1 et seq.) applicable to contested cases, if the registrant or applicant has:

(1) Willfully made a misstatement of a material fact in his application for registration or renewal;

(2) Willfully committed fraud in the practice of his occupation;

(3) Practiced his occupation in a grossly negligent manner;

(4) Willfully violated any applicable building code to substantial degree;

(5) Failed to continue his participation in the new home warranty security fund or an approved alternate new home warranty security program after proper notice from the commissioner in writing by certified mail; or

(6) Violated any provision of this act or any rule or regulation adopted pursuant thereto, after proper notice from the commissioner in writing by certified mail.

L.1977, c. 467, s. 6.



Section 46:3B-7 - New Home Warranty Security Fund

46:3B-7. New home warranty security fund
7. a. There is hereby established a new home warranty security fund to be maintained by the State Treasurer in a trust account, separate and apart from other funds and administered by the commissioner. The purpose of the fund is (1) to provide moneys sufficient to pay claims by owners against builders participating in the fund for defects in new homes covered by the new home warranty; and (2) to pay the costs of administering the new home warranty program established in the department, including the costs of obtaining sufficient reinsurance to prudently protect the fund against unanticipated risks and costs incurred by the board in the discharge of its duties. The amounts payable by participating builders shall be established and may be changed from time to time, as the experience of the fund shall require, by the commissioner, and shall be sufficient to cover anticipated claims, to provide a reasonable reserve and to cover the costs of administering the fund. Amounts paid by participating builders shall be forwarded to the State Treasurer and shall be accounted for and credited by him to the new home warranty security fund.

b.The State Treasurer shall hold, manage and, through the Division of Investment, invest and reinvest moneys in the fund and credit all income earned thereon to the fund in the same manner as provided by law for the investment of pension and retirement funds administered by the State. The department shall keep the State Treasurer and the board advised of anticipated cash demands for payment of claims against the fund. No funds shall be spent, appropriated or transferred from the fund other than for the express purposes of paying claims or costs related to administering the program or the fund as enumerated in subsection a, c, or e of this section. In the event funds are spent, appropriated or transferred from the fund for other purposes in violation of this subsection, the obligation of participating builders to contribute to the fund shall be suspended until such time as the funds are replenished, and if the amount in the fund shall become insufficient thereafter to pay claims or make awards, the payment of claims and making of awards shall be made from the General Fund. The Joint Budget Oversight Committee, or its successor, shall have the authority to investigate complaints of violative fund transfers under this section, and shall order the Commissioner of Community Affairs to suspend collection from participating builders if it determines that the provisions of this subsection have been violated.

c.Prior to making a claim against the fund for defects covered by the warranty, an owner shall notify the builder of such defects and allow a reasonable time period for their repair. If the repairs are not made within a reasonable time or are not satisfactory to the owner, he may file a claim against the fund in the form and manner prescribed by the commissioner. The commissioner shall investigate each claim to determine the validity thereof, and the amount of the award that shall be made thereon, and shall hold a hearing if requested by either party, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) applicable to contested cases. Reasonable hearing fees shall be assessed against the unsuccessful party. The amount of the award shall be sufficient to cover the reasonable costs necessary to correct any defect or defects covered under the warranty, but the total amount of awards from the fund for any new home shall not exceed the purchase price of the home in the first good faith sale thereof or the fair market value on the home on its completion date if there is no good faith sale. All claims submitted by an owner shall first be reviewed through a conciliation or arbitration procedure by the department, and in the event that the owner is found to be in the right, then the builder shall be required to correct such claims as determined through the conciliation or arbitration procedure. If a builder is unable or willfully refuses to correct such deficiency, then an amount sufficient to cure the problem shall be paid from the fund to the owner. In such cases, the commissioner may then proceed against the builder in accordance with subsection b. of section 6 of P.L.1977, c.467 (C.46:3B-6). Upon certification from the commissioner of the amount of an award, the State Treasurer shall make payment to the claimant from the fund.

d.(Deleted by amendment, P.L.2001, c.147).

e.If the board determines that fund reserves and reinsurance may be insufficient to cover anticipated claims, the board shall recommend steps to the commissioner to restore fund resources to sufficiency, which may include increases in premiums and fees, expanded reinsurance and changes in standards and claims adjudication procedures.

f.The commissioner may provide for surcharges against those builders who are responsible for a significant number of awards against the fund and may discontinue the participation in the fund of any builder who is responsible for an excessive number of awards against the fund after a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.) applicable to contested cases. At no time shall the State be required to contribute any moneys to the fund, nor shall the State have any liability to any person having any right to or claim against the fund over and above the amount therein

except in those instances where it is determined by the Joint Budget Oversight Committee that the provisions of subsection b. of this section have been violated concerning amounts spent, appropriated or transferred from the fund.

g.The commissioner may order the return of funds to owners of enrolled homes as may be recommended by the board pursuant to section 3 of P.L.2001, c.147 (C.46:3B-7.3).

L.1977,c.467,s.7; amended 2001, c.147, s.5.



Section 46:3B-7.1 - Findings, Declarations Relative To New Home Warranties

46:3B-7.1. Findings, declarations relative to new home warranties
1.The Legislature finds and declares that:

a.New Jersey provides unique protection through "The New Home Warranty and Builders' Registration Act," P.L.1977, c.467 (C.46:3B-1), which establishes a program requiring that newly constructed homes conform with certain construction and quality standards and provides buyers of new homes with insurance-backed warranty protection in the event such standards are not met;

b.In addition to authorizing warranty coverage through private insurance programs, the act requires that a new home warranty security fund be maintained by the State Treasurer and administered by the commissioner on behalf of the buyers of new homes;

c.Moneys payable to the fund are solely for the purpose of paying proven claims, providing reasonable reserves, including appropriate forms of reinsurance, and covering the costs of program administration. Accordingly, program premiums, fees and other charges must be adequate to these purposes;

d.Since the premiums, fees and other charges assessed by the fund are solely for the protection of the buyers of new homes enrolled in the program and since such charges bear directly on the affordability of those homes, the fees should be set in an actuarially sound manner, including prudent reinsurance, with provision for the distribution of any accumulated surplus to the buyers of new homes enrolled in the fund; and

e.The purposes of the "The New Home Warranty and Builders' Registration Act" shall be furthered through the creation of a Board of Trustees to provide independent oversight over the fund on behalf of those whose homes are covered by it.

L.2001,c.147,s.1.



Section 46:3B-7.2 - "New Home Warranty Security Fund Board Of Trustees"

46:3B-7.2. "New Home Warranty Security Fund Board of Trustees"
2. a. There is hereby established in, but not of, the Department of Community Affairs the "New Home Warranty Security Fund Board of Trustees." The duties of the board shall include, but shall not be limited to, monitoring, reporting and making recommendations to the commissioner on the financial soundness, premium structure, reinsurance adequacy and administrative efficiency of the new home warranty security fund and, when appropriate, the distribution of surplus reserves to the owners of enrolled homes. The board shall not make any determination regarding the payment of specific claims by the commissioner pursuant to section 7 of P.L.1977, c.467 (C.46:3B-7).

b.The board shall consist of five trustees to be appointed by the commissioner. One trustee shall represent the home buying public; one shall represent the New Jersey Builders Association; one shall be a certified public accountant licensed to practice in New Jersey; one shall be an attorney-at-law who is a member in good standing of the New Jersey bar; and one shall be a representative of the insurance industry.

c.Each trustee shall be appointed for a four-year term; however, among the trustees first appointed, one shall be appointed for a term of one year, two shall be appointed for a term of two years, one shall be appointed for a term of three years and one shall be appointed for a term of four years. The trustees shall annually select a chairperson from among themselves. The commissioner may reappoint a trustee. The commissioner may remove a trustee for cause.

d.Trustees shall serve without compensation, but may be reimbursed for expenses incurred in the performance of their duties.

L.2001,c.147,s.2.



Section 46:3B-7.3 - Functions, Duties Of Board

46:3B-7.3. Functions, duties of board
3. a. The Board of Trustees shall monitor and annually report to the Legislature on the financial performance of the new home warranty security fund, with particular attention to whether the fund's income from fees, premiums, interest and other sources, together with its reserves and reinsurance, will provide sufficient resources to meet anticipated claims on the fund.

b.The board shall commission an independent biennial actuarial analysis of the fund. The initial analysis shall commence June 30, 2001.

c.Based on its continuing monitoring of the fund's financial performance and the adequacy of the fund relative to anticipated claims, the board shall annually submit to the commissioner recommendations concerning the fund's premiums, fees, investments and reinsurance. Within 90 days of receipt of the recommendations, the commissioner shall formally respond as to the implementation of the recommendations, including an explanation of any deviation from the board's recommendations.

d.If, based on the actuarial analysis of the fund, the board determines that the fund's reserves are in excess of what is sufficient to meet anticipated claims, the board shall recommend to the commissioner the amount of fund moneys that should be returned to, and the mode of calculating the distribution of such moneys among, the owners of the enrolled homes.

e.The board shall periodically review and make recommendations to the commissioner regarding the administration of the new home warranty program established in the department. Such review and recommendations shall include, but not be limited to, claims processing procedures, standards of construction and quality for the structural elements and components of a new home, and the degrees of noncompliance that shall constitute a defect subject to the warranty coverage.

L.2001,c.147,s.3.



Section 46:3B-8 - Review And Approval Of Alternate New Home Warranty Security Programs; Fees; Hearings; Revocation Of Approval

46:3B-8. Review and approval of alternate new home warranty security programs; fees; hearings; revocation of approval
The commissioner is authorized and directed to review and approve alternate new home warranty security programs which provide for payment of claims against builders for defects covered under the new home warranty and financial security adequate to cover the total amount of claims that may be reasonably anticipated against participating builders at least equivalent to that provided by the new home warranty security fund. However, any new home warranty insurance program approved by the Commissioner of Insurance prior to the adoption of this act shall: (1) Constitute an approved alternate new home warranty security program and shall be deemed in accordance with this section and in compliance with this act in the form and substance heretofore approved by the Commissioner of Insurance, (2) not be subject to any rules and regulations adopted by the Commissioner of the Department of Community Affairs pursuant to this act when such rules and regulations are in conflict with said previously approved new home warranty program. Any person desiring approval of a new home warranty security program shall make application to the commissioner in such form and manner as he shall prescribe. He may establish and charge reasonable fees to cover the costs incurred in reviewing and approving such applications. The commissioner shall review each application and conduct any investigation he deems necessary with respect to an application. The commissioner may, and if an applicant so requests, he shall, hold a hearing on an application in accordance with the provisions of the Administrative Procedures Act (P.L.1968, c. 410, C. 52:14B-1 et seq.) applicable to contested cases. If the commissioner finds that a new home warranty security program provides coverage and financial security at least equivalent to the new home warranty security fund, he shall approve the program. The commissioner may revoke or suspend the approval for such a program after a hearing in accordance with the same procedures applicable to hearings on applications if he finds that the program no longer provides coverage and financial security equivalent to the new home warranty security fund.

L.1977, c. 467, s. 8.



Section 46:3B-8.1 - Filing Of Statement By Warranty Guarantor

46:3B-8.1. Filing of statement by warranty guarantor
1. Whenever a builder participating in an alternative new home warranty program approved by the commissioner pursuant to section 8 of P.L.1977, c.467 (C.46:3B-8) issues a warranty guaranteed by that plan, the warranty guarantor shall, before the 15th day of the month next following the month in which the new home covered by the warranty is conveyed to the owner, file with the commissioner a statement listing: (1) the name of the approved program as listed with the department; (2) the name or names and Social Security number or numbers of the owner or owners to whom the warranty was issued, the warranty date, and the enrollment number or other designation by which the warranty is identified in the records of the approved program; (3) the name, address and registration number of the registered builder by whom the warranty has been issued; (4) the sales price of the new home upon which the warranty was issued, its type and method of construction in accordance with categories established by the commissioner, and its location by street address or its block and lot number designation in the tax records of the municipality in which it is located; and (5) such other information as the commissioner may require in order to carry out the provisions and purposes of this act.

L.1992,c.56,s.1.



Section 46:3B-8.2 - Filing, Indexing Of Information

46:3B-8.2. Filing, indexing of information
2. The commissioner shall cause the information reported to him pursuant to section 1 of this act to be filed and indexed, in coordination with data on file with the department relating to alternate programs approved by the commissioner, so as to permit a person consulting the file to ascertain the following data and any combination thereof:

(1) The identity and business address of any approved program, of the warranty guarantor of the program, and of the warranty administrator if different from the warranty guarantor.

(2) The identity, business address and registration number of each builder participating in any approved program.

(3) The number of warranties issued and in force by any builder participating in an approved program; the type, sales price and location of each property covered by those warranties; the identity of the owners to whom those warranties were issued; and warranty dates of each.

(4) The number of warranties issued and in force that are guaranteed by the guarantor of any program; the builder by whom they were issued; the type, sales price and location of each property covered by those warranties; the identity of the owners to whom those warranties were issued; and the warranty dates of each.

(5) The address or other location of every property upon which a warranty has been issued and is in force, according to the warranty date, the builder by whom issued, the approved program by which it is guaranteed, the owner or owners to whom issued, the type of construction and the sales price.

(6) Each of the foregoing, or any combination thereof, arranged chronologically according to the year, or any month of any year, of the warranty dates of the warranties involved.

L.1992,c.56,s.2.



Section 46:3B-8.3 - Files Open To Public Inspection

46:3B-8.3. Files open to public inspection
3. The files maintained pursuant to section 2 of this act shall be open to inspection by the public at any time during regular business hours at the department's main office and at any other location at which the commissioner may direct duplicate files to be maintained. Copies of information derived from these files shall be available, upon payment of fees sufficient to defray the cost of preparing and distributing those copies, to any person requesting them.

L.1992,c.56,s.3.



Section 46:3B-9 - Availability Of Any Legal Remedy To Owner; Election Of Remedy

46:3B-9. Availability of any legal remedy to owner; election of remedy
Nothing contained herein shall affect other rights and remedies available to the owner. The owner shall have the opportunity to pursue any remedy legally available to the owner. However, initiation of procedures to enforce a remedy shall constitute an election which shall bar the owner from all other remedies. Nothing contained herein shall be deemed to limit the owner's right of appeal as applicable to the remedy elected.

L.1977, c. 467, s. 9.



Section 46:3B-10 - Rules And Regulations

46:3B-10. Rules and regulations
The commissioner shall promulgate such rules and regulations as may be necessary to carry out the provisions of this act.

L.1977, c. 467, s. 10.



Section 46:3B-11 - Supersedure Of Municipal Ordinance Or Regulation

46:3B-11. Supersedure of municipal ordinance or regulation
This act shall supersede any municipal ordinance or regulation which provides for the licensing or registration of builders or for the protection by bonds or warranties required to be supplied by builders, exclusive of those required by water, sewer, utilities, or land use requirements.

L.1977, c. 467, s. 11.



Section 46:3B-12 - Failure To Register; Penalty; Enforcement And Collection

46:3B-12. Failure to register; penalty; enforcement and collection
Any builder who fails to register as required hereunder shall be subject to a penalty not to exceed $2,000.00 for each offense to be enforced and collected by the commissioner in the name of the State in a summary proceeding in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.).

L.1977, c. 467, s. 12.



Section 46:3B-13 - Findings, Determinations, Declarations

46:3B-13. Findings, determinations, declarations
1. The Legislature finds, determines and declares:



a. Within the past decade, the building codes of this and other states have permitted, and builders have employed, fire-retardant treated (FRT) plywood roof sheathing as an approved mode of construction to provide fire safety in multi-unit structures.

b. It has recently been discovered that, in many instances, plywood treated for fire retardancy has proven liable to suffer material deterioration and premature structural failure. As a result, many condominiums, cooperatives, fee simple townhouses and similar structures built in recent years have been, and many more may soon be, faced with premature problems of replacing sheathing and roofing on a large scale.

c. The difficulty of dealing with such unanticipated structural failure potentially falls most acutely on planned real estate development associations and home owners in condominiums, cooperatives, fee simple townhouses and similar housing developments that employ the type of firewall-separation construction to which FRT plywood sheathing is commonly applied. This failure constitutes a major construction defect under existing law, but because of the varied response of warranty guarantors, including private warranty guarantors under "The New Home Warranty and Builders' Registration Act," P.L.1977, c.467 (C.46:3B-1 et seq.), it appears likely that the difficulties of many owners may be compounded by resistance to their claims for compensation, and that if they may collect at all it will be only after prolonged negotiation or litigation.

d. It is, therefore the intention of this legislation to establish a funding mechanism, based upon the State's New Home Warranty program and not dependent upon general revenues of the State, to make immediate funding available to homeowners faced with emergent needs for immediate remediation of the major construction defect, as well as to builders and warranty guarantors who honor the claims of such owners.

e. It is the further intention of this legislation to provide practicable means for pursuing claims against any responsible party, where appropriate, to recover costs of remediation due to material defects for which a responsible party may be held liable.

L.1991,c.202,s.1.



Section 46:3B-14 - Moneys And Claims For Advance Funding For Remediation Of Structural Damages

46:3B-14. Moneys and claims for advance funding for remediation of structural damages
2. a. The commissioner is hereby authorized to advance moneys out of the fund for the remediation of structural damages due to defective FRT plywood occurring in structures covered by an approved warranty program, subject to the provisions and requirements of this act.

b. A claim for such advance funding may be made by any owner of the affected structure, jointly by any owner and builder of the affected structures, any builder who undertakes to remediate the cited damages, or any warranty guarantor who undertakes to reimburse the owner or builder for the costs of such remediation. Approval and payment of such claim shall be conditioned upon the claimant's assigning to the State of New Jersey, for the use of the fund, the claimant's rights in any claim upon any responsible party, or in any other recovery of funds, that may arise out of the damage cited in the claim. As a condition of any assignment and as a precondition to the receipt of any advance funding pursuant to this section, a claimant that has not previously instituted suit to recover damages on grounds of failure of FRT plywood shall provide the Department of Community Affairs with all documents and information in the possession of the claimant or of the claimant's counsel or representative that may be relevant to the State's effort to recover from responsible parties, and shall agree to cooperate fully with the Department of Community Affairs and the Attorney General's Office in the prosecution of any legal action to obtain such recovery. If the claimant has previously instituted suit to recover such damages, then the claimant and its counsel, as a condition of any assignment and receipt of advance funding shall cooperate with the Attorney General's pursuit of the claim or any related civil action in accordance with the provisions of section 6 of this act. The failure of any claimant or its counsel, employees, members, or agents to cooperate fully with the Attorney General or the commissioner shall constitute a basis to deny payment of the claim and the refusal of its assignment or, in the instance that the claim has already been paid and assigned, for the rescission of the assignment and the recovery by the commissioner of any monies paid by the commissioner to the claimant pursuant to this act. All documents and information communicated to the Attorney General and the commissioner by the claimant or its counsel under this section and under section 6 of this act shall be fully protected by all privileges applicable by statute, court rule, or common law for attorney-client communications and attorney work product, and the communication of that information to the Attorney General or the commissioner by claimant or its counsel shall not be deemed a waiver of any of those privileges and shall not be deemed to provide a basis to require those communications to be disclosed to potentially responsible parties, or their counsel, or others.

c. A claim pursuant to this section shall be filed with the commissioner in such manner and form, and accompanied by such supporting data, as the commissioner shall by regulations require. Upon review of such claim the commissioner may require, and the claimant shall supply, such additional data and other information as the commissioner deems necessary in order to substantiate approval of the claim in accordance with the standards set forth in section 3 of this act.

d. The commissioner is hereby authorized to expend moneys of the fund for the expenses of administration of claims made under this section, including the costs of receiving, verifying and paying such claims, of handling or resolving administrative hearings or litigation arising out of claims that are rejected by the commissioner for advance funding, and of pursuing the recovery of moneys on behalf of the fund pursuant to section 5 of this act.

e. For purposes of this act "owner" means, for purposes of a claim involving a structure or structures that is filed under this act, an individual fee simple owner, an association of individual owners or lessees that is responsible for the maintenance or replacement of the roof structure or an association formed for the purpose of pursuing a unified claim under this act.

f. For the purposes of this section "undertakes" means, for purposes of a claim filed by a builder or warranty guarantor, a written agreement or written acknowledgement by the builder to remediate the cited damages for the structure or structures for which the claim is being filed, or a written agreement or written acknowledgement by the warranty guarantor to reimburse the owner or builder for the costs to remediate the cited damages for the structure or structures for which the claim is being filed.

L.1991,c.202,s.2.



Section 46:3B-15 - Procedure Followed By Commissioner When Claim Filed

46:3B-15. Procedure followed by commissioner when claim filed
3. a. Whenever a claim which appears or purports to be eligible for advance funding pursuant to this act is filed with the commissioner, the commissioner shall:

(1) Order an examination of the subject premises to determine whether the damage claimed is ascribable to the FRT plywood or the FRT treatment applied to it, resulting or materially contributing to the creation of a major construction defect, and, if it is so determined, shall declare the claim eligible for such advance funding; and

(2) Require the claimant to propose an appropriate method of remediation, which method and the estimated cost thereof shall be within the guidelines set pursuant to subsection b. of this section.

b. The commissioner shall adopt and promulgate, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.):

(1) Standards, procedures and technical criteria for making an examination and determination pursuant to paragraph (1) of subsection a. of this section; and

(2) Guidelines for determining permissible and appropriate methods of remediation, for estimating the costs thereof, and for approving proposed methods for application in particular cases as required pursuant to paragraph (2) of subsection a. of this section.

In carrying out the provisions of paragraph (1) of this subsection the commissioner shall cause to be developed a method of nondestructive testing or other procedure capable of ascertaining inevitable premature failure of an FRT plywood installation. As used in this section "inevitable premature failure" means a condition in which deterioration of the FRT plywood, ascribable to a defect: in any of the materials or techniques used in its manufacture, in its fire retardant treatment, or due to other actions or omissions by responsible parties; and which is ascertainable within the ten-year warranty period and can be accurately predicted in accordance with the commissioner's testing procedure to make replacement of the material necessary within the ten-year warranty period. Inevitable premature failure shall be deemed to constitute a major construction defect as of the time of its detection.

A person aggrieved by any ruling, action, order or notice of the commissioner denying an FRT plywood claim, in whole or in part, filed pursuant to section 2 of this act, shall be entitled to an administrative hearing. The application for the hearing shall be filed with the commissioner by the 15th day after receipt by the person of the notice of the ruling, action, order or notice. The only issues that may be raised in the administrative hearing are whether the test or other method used by the commissioner to determine if the subjected premises were damaged in accordance with the requirements of paragraph (1) of this subsection was administered properly, or whether the proposed method of remediation was within the guidelines set pursuant to paragraph (2) of this subsection. The aggrieved person shall have the burden to demonstrate that the test or other method was administered improperly or that the proposed method of remediation was within the guidelines.

c. When a claim has been filed with the commissioner pursuant to this section and has been accepted for filing pursuant to section 6 of this act, if the commissioner (1) determines that a major construction defect ascribable to FRT plywood or FRT treatment exists in accordance with subsection b. of this section and (2) approves a proposed method of remediation, then the commissioner shall approve the claim for advance funding and authorize disbursement of money from the fund, except as prohibited or limited by section 6 of this act. Disbursement shall be prohibited until the presentation and verification of invoices for work and materials actually provided and installed in accordance with the approved method.

d. Disbursements of advance funding shall be the actual cost of the work and materials as shown by verified invoices.

L.1991,c.202,s.3.



Section 46:3B-16 - Commissioner To Estimate Funding Required For Approved Claims

46:3B-16. Commissioner to estimate funding required for approved claims
4. a. Upon the effective date of this section, and annually thereafter, the commissioner shall estimate, upon the basis of claims approved pursuant to this act, or then pending and likely to be approved, the amount of money needed in the fund, in addition to those sums which will be required to be paid or reserved for claims other than claims under this act, to make full payment, after verification, upon anticipated invoices and upon invoices previously presented and verified, and to meet costs of administration pursuant to subsection d. of section 2 of this act. If this estimate exceeds the amount of money then available in the fund and reasonably anticipated to be received pursuant to subsection a. or b. of section 7 of P.L.1977, c.467 (C.46:3B-7) or pursuant to subsections b. and d. of this section within the 12 months next following, the commissioner shall relieve the deficiency by levying a surcharge upon new home sales in such amount, not to exceed $100 per new home sold, as may reasonably be expected to generate revenue sufficient to promote the actuarial integrity of the new home warranty security fund in light of any expenditures made pursuant to this act and not otherwise recovered.

b. Upon approval of a claim by the commissioner, an owner which is a planned real estate development within the meaning of P.L.1977, c.419 (C.45:22A-21 et seq.) shall, as a condition of eligibility for funding under this act, transfer into the fund the moneys accumulated, to the date of such approval, in its regular reserve fund for roof replacement for the roof areas covered by the claim, and shall agree to deposit into the fund periodically thereafter until completion of the remediation all moneys which, under the fiscal administration of the owner, would otherwise be due to be so paid into that reserve fund. The same conditions of eligibility may be imposed by the commissioner upon an owner which is not a planned real estate development within the meaning of the law, whenever it appears to the commissioner from the documentation substantiating the claim that the owner has in fact established a reserve fund for this purpose and has accumulated moneys therein with a view to future roof replacement. Moneys transferred into the fund pursuant to this subsection shall equal the standard of adequacy established by the commissioner. For the purposes of this subsection the commissioner shall determine the amount of reserves deemed to represent an adequate level for roof reserve funding, taking into account the age of the affected structures, the type of construction, and other relevant factors , such as the public offering statement for the project filed with the department pursuant to the "Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.).

c. A surcharge levied pursuant to subsection a. of this section shall be due and payable by the builder prior to transfer of title to the owner, and shall be made directly to the department, which shall issue a receipt to the builder and a duplicate thereof to the owner. No certificate of occupancy pursuant to section 15 of P.L.1975, c.217 (C.52:27D-133) shall be issued except after presentation to the enforcing agency of the receipt or verified duplicate.

d. Moneys recovered pursuant to section 5 of this act shall be deposited in the fund. Whenever in making the annual estimate pursuant to subsection a. of this section the commissioner determines that the amount of money that will be available in the fund to meet pending and anticipated claims will exceed the amount necessary for that purpose, the commissioner shall provide that the excess be refunded to those builders who have paid assessments levied in accordance with subsection a. of this section. Refunds to each builder shall bear the same proportion to the total excess being refunded as that builder's proportionate share of all surcharges theretofore levied and collected.

L.1991,c.202,s.4.



Section 46:3B-17 - Legal Action To Pursue Claims

46:3B-17. Legal action to pursue claims
5. a. The commissioner, on behalf of the State and for the benefit of the fund, shall take such legal action as may be necessary or appropriate to pursue any claims against any responsible party, which may appear justified upon the record of any claims approved by the commissioner pursuant to section 3 of this act or which otherwise may appear justified. The Attorney General may sue in any federal or state court, in the name of this State, or enter into any appropriate arbitration proceeding under the laws of this or any other state, and may engage such private counsel and employ such technical experts as the Attorney General, after consultation with the commissioner, deems necessary for full and effective prosecution of any legal action to recover from responsible parties for any of the claims referred pursuant to this act as well as to recover against responsible parties for any other claims, whether or not referred by the commissioner, that the Attorney General may choose to prosecute arising out of what is commonly referred to as the consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.), or upon any other applicable legal basis.

b. Any moneys recovered pursuant to subsection a. of this section shall, after deduction of the expenses of the Attorney General to the extent that such expenses have not already been reimbursed directly out of the fund in pursuit of any claim or claims by the Attorney General against the party from whom such recovery is obtained, be deposited in the fund, provided that any civil penalty or costs imposed under P.L.1960, c.39 (C.56:8-1 et seq.), shall be deposited in accordance with that act.

c. Nothing in this act shall be expressly or impliedly construed or interpreted to abrogate or limit the authority of the Attorney General to investigate and prosecute FRT plywood related claims, whether or not referred by the commissioner, under P.L.1960, c.39 (C.56:8-1 et seq.) or any other statutory or legal basis available to the Attorney General.

L.1991,c.202,s.5.



Section 46:3B-18 - Submission Of Claims

46:3B-18. Submission of claims
6. a. Any person that prior to the effective date of this act had instituted a civil action to recover damages arising out of the failure of FRT plywood may submit a claim under the provisions of this act within 120 days of the effective date of the rules adopted by the commissioner that set forth an approved testing procedure or an alternate procedure for the detection of defective FRT plywood and the procedure for filing a claim hereunder. The claim shall set forth information as deemed necessary by either the commissioner or the Attorney General, including but not limited to: the caption and docket number of the civil action; the name, address and telephone number of the claimant's attorney, if any; the status of the civil action; and the status of the discovery. As part of the claim, the claimant shall submit a copy of all pleadings and orders filed in the civil action including the complaint, answers, counter-claims, cross-claims, or any amendments thereto, and any expert reports exchanged among the parties. The commissioner or the Attorney General may require the submission of other documents or information by the claimant or the claimant's attorney as may be necessary to effectuate the purposes of this section.

b. A claim filed with the commissioner pursuant to subsection a. of this section, by any person who had instituted or whose interests are being litigated in any pending civil action, shall be subject to the following reviews and determinations respectively by the commissioner and the Attorney General prior to and as a condition of the disbursement of any advance funding by the commissioner pursuant to section 3 of this act and the corresponding assignment of the claimant's rights against potentially responsible parties to the State:

(1) The Attorney General shall initially review the claim, documents and information required to be filed pursuant to subsection a. of this section to determine, in the Attorney General's discretion based on the information provided at that time and subject to further information that may be obtained or developed, whether the acceptance of any assignment of the claimant's rights against responsible parties asserted in the existing civil action would, for any one or more reasons, be impractical or otherwise contrary to the best interests of the State or the public. Such reasons warranting initial rejection of the claim by the Attorney General may include but are not limited to:

(a) if one or more co-plaintiffs in the claimant's civil action, or other aggrieved parties whose rights should have been litigated with those of the claimant in the existing action under entire controversy principles, have not themselves filed claims with the commissioner, or have had their own claims rejected by the Attorney General or the commissioner;

(b) if the court in which the civil action is pending has issued orders in, or otherwise imposed conditions on, the litigation which the Attorney General finds would be impractical or otherwise contrary to the best interests of the State or the public to accept if the claimant's rights against potentially responsible parties were assigned to the State;

(c) if all or the approved portion of the claims of the claimant in the litigation against potentially responsible parties cannot be severed from other claims in the litigation not being assigned to the State;

(d) if the testimony or other evidence that has emerged in discovery or in the investigation of the case make it impractical or otherwise contrary to the best interests of the State or the public to accept the assignment of the claimant's rights;

(e) if the claimant has presented insufficient information upon which the Attorney General can recommend the acceptance of the assignment of the claimant's rights;

(f) if it would not be cost-effective to accept the assignment and litigate the claimant's rights against potentially responsible parties; or

(g) any other reason within the discretion of the Attorney General.



The Attorney General shall not be obligated to disclose to the claimant the specific reason for the initial recommendation to reject the assignment.

(2) If the Attorney General determines in the initial review to recommend the assignment of the claimant's rights against responsible parties, the commissioner shall then review the claim in accordance with section 3 of this act.

(3) If the commissioner approves a claim in whole or in part, the Attorney General shall perform a final review of the claim, the documents required to be filed pursuant to subsection a. of this section, and any other documents or information the Attorney General deems necessary, including but not limited to the consideration of any intervening developments in the litigation, to determine in the Attorney General's discretion whether the acceptance of any assignment of the claimant's rights against responsible parties asserted in the existing civil action would, for any reasons, be impractical or otherwise contrary to the best interests of the State or the public. Such reasons warranting the final rejection of the claim by the Attorney General may include those reasons set forth in paragraph (1) of this subsection. The Attorney General shall not be obligated to disclose to the claimant the specific reason for the final rejection of the assignment.

(4) If the Attorney General determines in the final review to recommend the assignment of the claimant's rights against responsible parties, the claimant or its counsel, upon the request of the Attorney General, shall move before the court in which the civil action is pending for any or all of the following relief: a voluntary dismissal of the action or the claimant's own claims therein without prejudice; the severance of those claims approved by the Attorney General and the commissioner from other claims in the civil action; a stay of the proceedings in the action; or any other procedural relief that the Attorney General may deem appropriate. The filing of such a motion and the obtaining of the relief requested by the Attorney General shall be necessary conditions of the payment of any claim and the corresponding assignment of the claimant's rights against potentially responsible parties to the State.

(5) If the Attorney General determines in the final review to recommend the assignment of the claimant's rights to the State and the court in which the civil action is pending grants the procedural relief deemed necessary and requested by the Attorney General, the claim, if otherwise eligible for advance funding pursuant to section 3 of this act, shall be paid by the commissioner upon the assignment to the State of the claimant's rights against potentially responsible parties. As a condition of payment of the claims and the assignment of the claimant's rights to the State, the claimant and its prior counsel and any of its employees, members and agents shall cooperate with the Attorney General's pursuit of the claim or any related civil action, including, but not limited to, making available to the Attorney General all evidence or material previously gathered and expert reports obtained by the claimant or its counsel to pursue the claim, making the premises available for inspection by the Attorney General, the commissioner, or their employees or agents, and testifying in any administrative or judicial proceedings. The failure of the claimant or its counsel, employees, members or agents to cooperate fully with the Attorney General or the commissioner shall constitute a basis to deny payment of the claim and the refusal of its assignment or, in instances where the claim has already been paid and assigned, for the rescission of the assignment and the recovery by the commissioner of any monies paid by the commissioner to the claimant pursuant to this act.

(6) The Attorney General's initial recommendation to accept the assignment of a claim shall not be construed to impose any obligation on the commissioner to approve all or part of that claim unless the commissioner is satisfied that the claim meets the standards of section 3 of this act. Neither the Attorney General's initial recommendation to accept assignment of a claim, the commissioner's approval of that claim, the Attorney General's final determination to accept assignment of the claim, or the fact of the assignment itself shall be construed to require the Attorney General to file or maintain a legal action against potentially responsible parties relating to that particular claim unless the Attorney General, in the Attorney General's discretion, determines that it remains practical and in the best interests of the State and the public to do so. If the claimant's rights are assigned to the State, the Attorney General shall have the sole discretion to determine the manner in which to proceed on the claim in the existing civil action or otherwise.

(7) If the court in which the civil action is pending grants, at the request of the Attorney General, a claimant's motion for a voluntary dismissal of the action without prejudice, any subsequent action commenced by the Attorney General encompassing the claimant's rights which have been assigned to the State shall be deemed to have been commenced for purposes of the applicable statute or statutes of limitations at the time the claimant instituted the original dismissed civil action.

c. If a person that had instituted a civil action prior to the adoption of this act to recover damages arising out of the failure of FRT plywood fails to submit a timely and complete claim with the commissioner in accordance with subsections a. and b. of this section, that person may continue to pursue its civil action and such failure to submit a timely claim shall bar that person from pursuing any remedy under this act or from otherwise challenging any actions or inactions by the commissioner or the Attorney General relating to their administration of this act.

d. If the commissioner denies any claim accepted for filing under this section in full or in part, any challenge by the claimant to the commissioner's action on the claim shall be limited exclusively to the remedy and hearing procedures set forth in section 3 of this act. Neither the Attorney General's initial recommendation or final determination to accept or reject an assignment of a claim shall be subject to administrative or judicial review. Neither the commissioner's action on the claim, or the Attorney General's determination, whether preliminary or final, to accept or reject an assignment of a claim pursuant to subsection b. of this section, shall constitute a basis for the claimant or any other person or entity to make the State, the department, the commissioner, the Attorney General or any of their respective officials, employees, or agents a party to any civil action.

e. Except as set forth in subsection d. of this section, the commissioner's review and action on any claim, the initial recommendation and the final determination of the Attorney General to accept or reject an assignment of the claimant's claim, and any oral or written communications or mental processes which reflect or relate to those reviews and determinations by the commissioner and the Attorney General shall not in any way be subject to discovery or inquiry in any administrative or judicial proceedings, and any documents obtained or issued in the course of these reviews and determinations shall not constitute public records pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law. All documents and information communicated to the Attorney General and the commissioner by the claimant or its counsel under this section shall be fully protected by all privileges applicable by statute, court rule, or common law for attorney-client communications and attorney work product, and the communication of that information to the Attorney General or the commissioner by claimant or its counsel shall not be deemed a waiver of any of those privileges and shall not provide a basis to require those communications to be disclosed to potentially responsible parties, or their counsel, or others.

L.1991,c.202,s.6.



Section 46:3B-19 - No Payment For Defect In New Home Warranted Under Alternative Program

46:3B-19. No payment for defect in new home warranted under alternative program
10. Except as otherwise provided in this act, no payment shall be made from the new home warranty security fund established pursuant to section 7 of P.L.1977, c.467 (C.46:3B-7) for any defect in any new home warranted under an approved alternative new home warranty security program approved pursuant to section 8 of P.L.1977, c.467 (C.46:3B-8). The builder or other transferor of any new home warranted under an approved alternative new home warranty security program shall give written notice to the owner, and to any subsequent purchaser during the period in which the warranty is in effect, that the approved alternate new home warranty security program has exclusive responsibility for warranting the new home and that no claim may be brought against the new home warranty security fund for any cause other than defective FRT plywood roof sheathing.

L.1991,s.202,s.10.



Section 46:3B-20 - Claimant Deemed To Have Elected Remedy

46:3B-20. Claimant deemed to have elected remedy
11. a. For purposes of a claim filed by a claimant for damages arising out of the failure of fire retardant treated plywood pursuant to this act, the claimant shall be deemed to have elected a remedy pursuant to section 9 of P.L.1977, c.467 (C.46:3B-9) upon the filing of a claim with the commissioner pursuant to section 2 or section 6 of this act. However, such an election of remedy shall not be deemed to have occurred for a claim filed pursuant to section 6 of this act if the assignment of the claim is declined by the Attorney General pursuant to paragraph (1) or (3) of subsection b. of section 6 of this act, or if the relief required for the assignment of the claim pursuant to paragraph (4) of subsection b. of section 6 of this act is denied by the court. In such instance the claimant may continue to pursue the civil action for damages arising out of the failure of fire retardant treated plywood.

b. For purposes of this section, a "claim" means a claim filed pursuant to this act by an owner, a warranty guarantor, a builder, or jointly by an owner and builder for the remediation of damages to any portion of the affected structure or structures arising out of the failure of fire retardant treated plywood. For purposes of this section, the claim shall be deemed to include all portions of the structure or structures which contain fire retardant treated plywood, whether or not the claimant or the joint claimant has sought remediation of all the affected structure or structures.

c. The provisions of section 9 of P.L.1977, c.467 (C.46:3B-9), shall not be deemed to preclude the Attorney General from filing, maintaining, or continuing a legal action against potential responsible parties regarding a claim which the Attorney General has accepted for assignment pursuant to this act.

L.1991,c.202,s.11.



Section 46:3C-1 - Short Title

46:3C-1.Short title
1. This act shall be known, and may be cited, as the "New Residential Construction Off-Site Conditions Disclosure Act."

L.1995,c.253,s.1.



Section 46:3C-2 - Findings, Declarations Relative To Purchase Of Residential Real Estate

46:3C-2.Findings, declarations relative to purchase of residential real estate
2. The Legislature finds and declares that the purchase of a residence involves a substantial portion of the average household's net worth, and the decision to purchase a particular residence requires consideration of a wide range of factors concerning the area in which the residential real estate is located; that the professionals who engage in the business of selling newly-constructed residential real estate can facilitate prudent decision-making with respect to the purchase of residences by advising purchasers of the availability of information concerning factors which can reasonably be determined to exist and which may affect the value of the residence; that the due diligence responsibilities of purchasers and the disclosure duties of sellers of residential real estate are mutually interdependent and, therefore, ambiguity in the definition and assignment of the sellers' disclosure duties may inadvertently diminish the due diligence efforts of purchasers, or unnecessarily increase the costs of residential real estate transactions; and that there currently exists ambiguity concerning the disclosure duties of the sellers of residential real estate.

The Legislature therefore determines that it is in the public interest to define the entirety of the disclosure duties of the sellers of newly constructed residential real estate and to create a public repository of relevant off-site conditions which may be accessed by purchasers of such real estate.

L.1995,c.253,s.2.



Section 46:3C-3 - Definitions

46:3C-3.Definitions
3. As used in this act:

"Newly constructed" means any dwelling unit not previously occupied, excluding dwelling units constructed solely for lease and units governed by the "National Manufactured Housing Construction and Safety Standards Act of 1974," 42 U.S.C.5401 et seq.

"Off-site conditions" mean those conditions which may materially affect the value of the residential real estate property and shall be limited to the following:

(1) The latest Department of Environmental Protection listing of sites included on the National Priorities List pursuant to the "Comprehensive Environmental Response, Compensation and Liability Act of 1980," 42 U.S.C. 9601 et seq.;

(2) The latest sites known to and confirmed by the Department of Environmental Protection and included on the New Jersey master list of known hazardous discharge sites, prepared pursuant to P.L.1982, c.202 (C.58:10-23.15 et seq.);

(3) Overhead electric utility transmission lines conducting 240,000 volts or more;

(4) Electrical transformer substations;

(5) Underground gas transmission lines as defined in 49 C.F.R.192.3;

(6) Sewer pump stations of a capacity equal to, or in excess of 0.5 million gallons per day and sewer trunk lines in excess of 15 inches in diameter;

(7) Sanitary landfill facilities as defined pursuant to section 3 of P.L.1970, c.39 (C.13:1E-3);

(8) Public wastewater treatment facilities; and

(9) Airport safety zones as defined pursuant to section 3 of P.L.1983, c.260 (C.6:1-82).

"Person" means an individual, firm, corporation, limited liability corporation, partnership, association, trust or other legal entity or any combination thereof.

"Property" means a lot or plat upon which a residence has been, or will be, constructed.

"Project" means the development site upon which residential real estate for one or more purchasers is being constructed.

"Public wastewater treatment facility" means a structure or land involving the collection, conveyance, storage, reduction, recycling, reclamation, disposal, separation or other treatment of wastewater or sewage sludge.

"Purchaser" means a buyer of newly constructed residential real estate.

"Residential real estate" means a property or structure or both which will serve as a residence for the purchaser.

"Seller" means a real estate broker, real estate salesperson and real estate broker-salesperson as defined in R.S.45:15-3 or a builder as defined in section 2 of P.L.1977, c.467 (C.46:3B-2) who is engaged in the sale of newly constructed residential real estate.

L.1995,c.253,s.3.



Section 46:3C-4 - Off-site Conditions, Municipal Lists

46:3C-4.Off-site conditions, municipal lists
4. The municipal clerk of each municipality shall receive and make available, in the form and manner specified by the Commissioner of Community Affairs after consultation with the Department of Environmental Protection, lists identifying the location of off-site conditions existing within the boundaries of the municipality.

L.1995,c.253,s.4.



Section 46:3C-5 - Providing Municipal Clerk With Lists Of Off-site Conditions

46:3C-5.Providing municipal clerk with lists of off-site conditions
5. a. Every person who owns, leases, or maintains any off-site condition, as defined in paragraph (3), (4), (5), (6), or (8) of section 3 of P.L.1995, c.253 (C.46:3C-3), located in this State, shall provide the municipal clerk of each municipality in which those off-site conditions are located, a list in the form and manner specified by the Commissioner of Community Affairs, of the location of the off-site conditions within the boundaries of the municipality. The provisions of this subsection shall apply whether or not the person provides any service within a municipality in which an off-site condition exists.

b. Every person subject to the provisions of subsection a. of this section shall submit the required lists within one year of the effective date of this act and shall update the lists, as necessary, as of August 31 of every year.

The person providing the lists pursuant to this section shall also send to the municipal clerk of each municipality receiving the list a statement as follows:

"This list identifies [insert type] off-site conditions owned, leased or maintained by [insert name and address of provider] as defined in the "New Residential Construction Off-Site Conditions Disclosure Act," P.L.1995, c.253 (C.46:3C-1 et seq.), which as of [date] have been identified as existing within [name of municipality]."

L.1995,c.253,s.5.



Section 46:3C-6 - Lists From The Commissioner Of Environmental Protection

46:3C-6.Lists from the Commissioner of Environmental Protection
6. a. The Commissioner of Environmental Protection shall provide the municipal clerk of each municipality with lists, in the form and manner specified by the Commissioner of Community Affairs, after consultation with the Department of Environmental Protection, of the location of all off-site conditions, as defined in paragraphs (1), (2) and (7) of section 3 of P.L.1995, c.253 (C.46:3C-3), located within the boundaries of the municipality.

b. The Commissioner of Environmental Protection shall submit the lists within one year of the effective date of this act and shall update the lists, as necessary, as of August 31 of every year. The department shall also send to the municipal clerk of each municipality receiving the lists a statement as follows:

"This list identifies [insert type] off-site conditions as defined in the "New Residential Construction Off-Site Conditions Disclosure Act," P.L.1995, c.253 (C.46:3C-1 et seq.), which as of [date] have been identified and listed by the Department of Environmental Protection as existing within [name of municipality]."

L.1995,c.253,s.6.



Section 46:3C-7 - Fees For Copies Of Lists.

46:3C-7 Fees for copies of lists.

7.A municipality that receives and makes available the lists required under P.L.1995, c.253 (C.46:3C-1 et seq.) may charge purchasers in accordance with the provisions of section 2 of P.L.1963, c.73 (C.47:1A-2).

L.1995,c.253,s.7; amended 2000, c.126, s.28.



Section 46:3C-8 - Seller's Notice Regarding Off-site Conditions

46:3C-8.Seller's notice regarding off-site conditions
8. At the time of entering into a contract for the sale of newly constructed residential real estate, the seller shall provide the purchaser with a notice of the availability of the lists of the off-site conditions that exist not only within the boundaries of the municipality in which the residential real estate is located but also within any other municipality located within one-half mile of the residential real estate. The notice shall be as follows:

"NOTIFICATION REGARDING OFF-SITE CONDITIONS


Pursuant to the "New Residential Construction Off-Site Conditions Disclosure Act," P.L.1995, c.253 (C.46:3C-1 et seq.), sellers of newly constructed residential real estate are required to notify purchasers of the availability of lists disclosing the existence and location of off-site conditions which may affect the value of the residential real estate being sold. The lists are to be made available by the municipal clerk of the municipality within which the residential real estate is located and in other municipalities which are within one-half mile of the residential real estate. The address(es) and telephone number(s) of the municipalities relevant to this project and the appropriate municipal offices where the lists are made available are listed below. Purchasers are encouraged to exercise all due diligence in order to obtain any additional or more recent information that they believe may be relevant to their decision to purchase the residential real estate. Purchasers are also encouraged to undertake an independent examination of the general area within which the residential real estate is located in order to become familiar with any and all conditions which may affect the value of the residential real estate.

The purchaser has five (5) business days from the date the contract is executed by the purchaser and the seller to send notice of cancellation of the contract to the seller. The notice of cancellation shall be sent by certified mail. The cancellation will be effective upon the notice of cancellation being mailed. If the purchaser does not send a notice of cancellation to the seller in the time or manner described above, the purchaser will lose the right to cancel the contract as provided in this notice.

MUNICIPALITY

ADDRESS

TELEPHONE NUMBER "

L.1995,c.253,s.8.



Section 46:3C-9 - Cancellation Of Contract

46:3C-9.Cancellation of contract
9. The purchaser may cancel the contract by sending a written notice of cancellation to the seller within five business days from the date the contract is executed by the purchaser and the seller, informing the seller that the purchaser is canceling the contract. The notice of cancellation shall be sent by certified mail. If the purchaser fails to send the notice of cancellation in the time and manner provided for in this section, the purchaser shall lose the right to cancel the contract pursuant to this act and the contract shall be otherwise legally binding.

L.1995,c.253,s.9.



Section 46:3C-10 - Seller's Disclosure Duties

46:3C-10.Seller's disclosure duties
10. a. By providing the purchaser with the notice of the availability of the lists, as required by section 8 of P.L.1995, c.253 (C.46:3C-8), the seller shall be deemed to have disclosed fully the off-site conditions relating to the residential real estate and shall be deemed to have satisfied fully the seller's disclosure duties pursuant to New Jersey law notwithstanding that (1) the lists required to be submitted to the municipal clerk of each municipality pursuant to sections 5 and 6 of P.L.1995, c.253 (C.46:3C-5 and C.46:3C-6) have not been, or are not yet required to be submitted or (2) a municipal clerk has not received or made available the lists as required pursuant to section 4 of P.L.1995, c.253 (C.46:3C-4) or (3) there is any error, omission or inaccuracy in the lists as made available by the municipality. This furnishing of the notice shall be available to the seller as a defense to any claim that the seller failed to disclose any off-site conditions.

b. A seller's responsibility to disclose those conditions that may materially affect the value of the residential real estate, but which are not part of the project, shall be fully met when notice is provided in accordance with the provisions of P.L.1995, c.253 (C.46:3C-1 et seq.). The furnishing of the notice shall be available to the seller as a defense to any claim that the seller failed to disclose any conditions which are not part of the project.

c. With respect to any residential real estate contracts entered into and fully executed prior to the effective date of this act, no seller shall be deemed to have breached any duty to disclose, nor shall any seller be liable to any person for any loss, damage, or any other injury for failure to have disclosed the existence of any off-site condition or any other condition which is not part of the residential real estate, except in any specific cases in which there has been an action filed in the Superior Court prior to April 25, 1995, or in which the Appellate Division of the Superior Court or the Supreme Court has issued a decision prior to the effective date of this act.

d. The provisions of P.L.1995, c.253 (C.46:3C-1 et seq.) shall not be interpreted to affect the disclosure requirements for conditions off-site contained in "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.), the "Air Safety and Zoning Act of 1983," P.L.1983, c.260 (C.6:1-80 et seq.) or in any other statutory provision.

L.1995,c.253,s.10.



Section 46:3C-11 - Seller Not Required To Contribute To List

46:3C-11.Seller not required to contribute to list
11. No seller, unless otherwise required by section 5, as a condition of completeness or approval pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), or any other law, rule or regulation adopted pursuant thereto, shall be required to compile or to contribute to the compilation of, in whole or in part, the lists of off-site conditions required to be made available by municipal clerks pursuant to this act.

L.1995,c.253,s.11.



Section 46:3C-12 - Nonliability For Civil Damages

46:3C-12.Nonliability for civil damages
12. The Department of Environmental Protection or a municipality making available to purchasers lists which disclose the existence and location of off-site conditions pursuant to this act shall not be liable for civil damages for withholding or omitting facts pertaining to such conditions which materially affected the value of the property or otherwise caused any loss, damage or other injury to the plaintiff, unless the plaintiff can affirmatively demonstrate that the department or municipality was in possession of, or which a reasonable person would conclude that it had or should have had knowledge of, those facts and the department or municipality knowingly or intentionally omitted or withheld the facts.

L.1995,c.253,s.12.



Section 46:4-1 - Short Form Deed

46:4-1. Short form deed
A deed may be made in the following form or to the same effect:

"This deed made the day of , in the year , between (here insert names and residences of parties);

Witnesseth: That in consideration of (here state the consideration), the said doth (or do) grant and convey unto the said all, et cetera (here describe the property and insert covenants or any other provisions);

In Witness Whereof the said party of the first part ha hereunto set hand and seal the day and year first above written;

Signed, sealed and delivered .

In the presence of ."



Section 46:4-2 - "The Said Covenants" Construed

46:4-2. "The said covenants" construed
When a deed uses the words "the said covenants" , such covenant shall have the same effect as if it was expressed to be by the covenantor, for himself, his heirs, personal representatives and assigns, and shall be deemed to be with the covenantee, his heirs, personal representatives and assigns.



Section 46:4-3 - Covenant Of Seizin

46:4-3. Covenant of seizin
A covenant by the grantor in a deed "that he is lawfully seized of the said land" , shall have the same effect as if he had covenanted, promised and granted to and with the grantee, his heirs and assigns, that at the time of the sealing and delivery of the deed, he, the said grantor, was seized in his own right of an absolute and indefeasible estate of inheritance in fee simple, of and in all and singular the premises thereby granted, with the appurtenances.



Section 46:4-4 - Covenant As To Right To Convey

46:4-4. Covenant as to right to convey
A covenant by the grantor in a deed "that he has the right to convey the said land to the grantee" , shall have the same effect as if the grantor had covenanted that he has good right, full power and absolute authority to grant, bargain, sell and convey the said land, with all the buildings thereon, and the privileges and appurtenances thereunto belonging unto the grantee, his heirs and assigns forever, in the manner in which the same is conveyed, or intended so to be by the deed, and according to its true intent.



Section 46:4-5 - Covenants As To Quiet Possession And Freedom From Encumbrances

46:4-5. Covenants as to quiet possession and freedom from encumbrances
A covenant by the grantor in a deed "that the grantee shall have quiet possession of the said land" , shall have as much effect as if he had covenanted that the grantee, his heirs and assigns, might, at any and all times thereafter, peaceably and quietly enter upon, and have, hold, use and occupy, possess and enjoy the land conveyed by the deed, or intended so to be, with all the buildings thereon, and the privileges and appurtenances thereto belonging, and receive and take the rents and profits thereof, to and for his and their use and benefit without any let, suit, eviction, interruption, claim or demand whatever of the grantor, his heirs or assigns, or any other person or persons whomsoever, lawfully claiming or to claim the same.

If, to such covenant, there be added "free from all encumbrances" , such words shall have as much effect as if the words "and that the said premises are free and clear, and freely and clearly acquitted and discharged of and from all former mortgages, judgments, executions, and of and from all other encumbrances whatever" .



Section 46:4-6 - Covenant As To Grantor's Acts

46:4-6. Covenant as to grantor's acts
A covenant by the grantor in a deed "that he has done no act to encumber the said lands" , shall have the same effect as if he covenanted that he had not done or executed, or knowingly suffered to be done or executed, any act, deed or thing whereby the lands and premises conveyed, or intended so to be or any part thereof, are or will be changed, charged, altered, affected, defeated, or encumbered in title, estate or otherwise.



Section 46:4-7 - Covenant Of General Warranty

46:4-7. Covenant of general warranty
A covenant by the grantor in a deed "that he will warrant generally the property hereby conveyed" , shall have the same effect as if the grantor covenanted that he, his heirs and personal representatives, will forever warrant and defend the said property unto the grantee, his heirs, personal representatives and assigns, against the claims and demands of all persons whomsoever.



Section 46:4-8 - Covenant Of Special Warranty

46:4-8. Covenant of special warranty
A covenant by the grantor in a deed "that he will warrant specially the property hereby conveyed" , shall have the same effect as if the grantor had covenanted that he, his heirs and personal representatives, will forever warrant and defend the said property unto the grantee, his heirs, personal representatives and assigns, against the claims and demands of the grantor and all persons claiming or to claim by, through, or under him.



Section 46:4-9 - "With General Warranty" , "With Special Warranty" Construed

46:4-9. "With general warranty" , "with special warranty" construed
The words "with general warranty" in the granting part of any deed shall be deemed to be a covenant by the grantor "that he will warrant generally the property hereby conveyed" . The words "with special warranty" in the granting part of a deed shall be deemed to be a covenant by the grantor "that he will warrant specially the property hereby conveyed" .



Section 46:4-10 - Covenant As To Further Assurances

46:4-10. Covenant as to further assurances
A covenant by the grantor in a deed "that he will execute such further assurances of the said lands as may be requisite" , shall have the same effect as if he had covenanted that he, his heirs or personal representatives, will, at any time, upon any reasonable request at the charge of the grantee, his heirs or assigns, do, execute, or cause to be done or executed, all such further acts, deeds and things for the better, more perfectly and absolutely conveying and assuring the said lands and premises thereby conveyed or intended so to be, unto the grantee, his heirs and assigns, in the manner aforesaid as by the grantee, his heirs or assigns, his or their counsel in law, shall be reasonably devised, advised or required.



Section 46:4-11 - Deeds Or Covenants Not Conforming To Statutory Short Forms

46:4-11. Deeds or covenants not conforming to statutory short forms
Any deed or part of a deed which shall fail to take effect by virtue of sections 46:4-1 to 46:4-10 of this title, shall, nevertheless, be as valid and effectual and shall bind the parties thereto, so far as the rules of law and equity will permit, as if the sections herein mentioned had not been enacted.



Section 46:5-1 - Certain Words In Quitclaim Deeds Construed

46:5-1. Certain words in quitclaim deeds construed
Whenever, in any deed heretofore or hereafter executed and recorded, there shall have been or may be used the words "the grantor releases to the said grantee" , or the words "the grantor does remise, release and forever quitclaim unto the said grantee" , or the words "the grantor does grant and release to the said grantee" , such deed shall be hereafter construed, unless a contrary intention shall be set forth, as though it set forth that "the grantor does grant and convey unto the said " .



Section 46:5-2 - "Grantor" , "Grantee" , "Release" Construed

46:5-2. "Grantor" , "grantee" , "release" construed
Whenever in any deed there shall be used the words "the grantor (or the said ) releases to the said grantee (or the said ) all his claims upon the said lands" , such deed shall be construed as if it set forth that "the grantor (or releasor) hath remised, released, and forever quitclaimed, and by these presents doth remise, release and forever quitclaim unto the grantee (or releasee), his heirs and assigns, all right, title and interest whatsoever, both at law and in equity, in or to the lands and premises granted (or released) or intended so to be, so that neither he, nor his personal representatives, his heirs or assigns, shall at any time thereafter have, claim, challenge or demand the said lands and premises, or any part thereof, in any manner whatever" .



Section 46:5-3 - Conveyance By Quitclaim Without Reservation In Favor Of Grantor; Effect As Conveyance By Deed Of Bargain And Sale; Grantee Bona Fide Purchaser

46:5-3. Conveyance by quitclaim without reservation in favor of grantor; effect as conveyance by deed of bargain and sale; grantee bona fide purchaser
Any conveyance or instrument executed and delivered after July fourth, one thousand nine hundred and thirty-one, which shall purport to remise, release or quitclaim to the grantee therein any claim to or estate or interest in the lands described therein, there being nothing in such conveyance or instrument which indicates an intent on the part of the grantor therein to reserve to himself any part of his claim to or estate or interest therein, shall be effectual to pass all the estate which the grantor could lawfully convey by deed of bargain and sale, and the grantee in such conveyance or instrument shall be presumed to be a bona fide purchaser to the same extent as would be the grantee in a deed of bargain and sale.



Section 46:5-4 - Conveyance By Quitclaim With Reservation In Favor Of Grantor; Effect As Conveyance By Deed Of Bargain And Sale; Grantee Bona Fide Purchaser

46:5-4. Conveyance by quitclaim with reservation in favor of grantor; effect as conveyance by deed of bargain and sale; grantee bona fide purchaser
Whenever any conveyance or instrument executed and delivered after July fourth, one thousand nine hundred and thirty-one, shall purport to remise, release or quitclaim any claim to or estate or interest in the lands described therein, except as to such claim to or estate or interest in such lands as shall be therein particularly reserved to the grantor therein, such conveyance or instrument shall be effectual to pass all the estate which the grantor could lawfully convey by deed of bargain and sale, except such part of the claim to or estate or interest therein which is particularly reserved to the grantor therein, and the grantee in such conveyance or instrument shall be presumed to be a bona fide purchaser to the same extent as would be the grantee in a deed of bargain and sale.



Section 46:5-5 - Conveyance By Quitclaim Prior To July 4, 1931; Effect After Record As Conveyance By Deed Of Bargain And Sale; Exceptions

46:5-5. Conveyance by quitclaim prior to July 4, 1931; effect after record as conveyance by deed of bargain and sale; exceptions
Whenever any conveyance or instrument executed and delivered prior to July fourth, one thousand nine hundred and thirty-one, shall have purported to remise, release or quitclaim to the grantee therein any claim to or estate or interest in the lands described therein, such conveyance or instrument shall, if the same shall have been, or shall after said date be, acknowledged or proved and recorded with the same formality and in the same manner as was or is required at the date of the execution and delivery thereof or at the date of the record thereof for the making, executing, acknowledging or proving of deeds of bargain and sale, be effectual to pass all the estate which the grantor could lawfully convey by deed of bargain and sale, except such claim to or estate or interest in the affected lands as shall have been particularly reserved to the grantor therein.

If, however, the grantor or anyone claiming title through him in any such conveyance or instrument, shall not, prior to or within one year after July fourth, one thousand nine hundred and thirty-one, have instituted some appropriate action against his grantee, or some one claiming title through such grantee, to have the effect of such conveyance or instrument construed and held to operate in some other manner than in this section provided, and shall not, prior to or within one year after July fourth, one thousand nine hundred and thirty-one, file a notice of the pendency of such action as provided by sections 2:26-27 to 2:26-39 of the title Administration of Civil and Criminal Justice, such grantor, or anyone claiming title through him, shall forever, after one year from July fourth, one thousand nine hundred and thirty-one, be barred from any claim, estate or interest which shall pass under and by virtue of the force and effect given to such conveyance or instrument by the provisions of this section; but, if such grantor, or anyone claiming title through him, shall have complied with the provisions of this section as to the institution of action and the filing lis pendens, any such conveyance or instrument as was or is involved in any such action shall be construed and held to operate in accordance with the final judgment or decree of the court in which such action shall have been instituted, or in accordance with the judgment or decree of any appellate court to which such judgment or decree shall have been or eventually may be carried.



Section 46:5-6 - Conveyance By Quitclaim And Record Thereof As Evidence; Validity As To Subsequent Judgment Creditors, Purchasers And Mortgagees

46:5-6. Conveyance by quitclaim and record thereof as evidence; validity as to subsequent judgment creditors, purchasers and mortgagees
Every conveyance or instrument which shall purport to remise, release or quitclaim to the grantee therein any claim to or estate or interest in the real estate described therein, made and executed prior to or after July fourth, one thousand nine hundred and thirty-one, and which has been acknowledged or proved by the grantor therein with the same formality and in the same manner as is required by the laws of this state for the making, executing and acknowledging or proving of deeds of bargain and sale, shall be received in evidence in any court of this state, as shall the record thereof, if such conveyance or instrument shall have been first recorded in the office of the county recording officer of the county wherein the described real estate is situate; and every such conveyance or instrument shall, until duly recorded or lodged for record in the office of the county recording officer of the county in which the affected real estate is situate, be void and of no effect against subsequent judgment creditors without notice, and against all subsequent bona fide purchasers and mortgagees for valuable consideration, not having notice thereof, whose deed or mortgage shall have been first duly recorded; but every such conveyance or instrument shall be valid and operative, although not recorded, except as against such judgment creditors, purchasers and mortgagees.



Section 46:5-7 - Liberal Construction As To Grantee And Strict Construction Against Grantor

46:5-7. Liberal construction as to grantee and strict construction against grantor
Sections 46:5-3 to 46:5-6 of this title shall be construed as remedial, and shall be construed liberally in favor of the grantee and strictly against the grantor in any deed or instrument mentioned therein.



Section 46:5-8 - Intention In Enactment Of Sections 46:5-3 To 46:5-6

46:5-8. Intention in enactment of sections 46:5-3 to 46:5-6
Nothing in sections 46:5-3 to 46:5-6 of this title contained shall be deemed to show an intent on the part of the legislature to determine that it was not, prior to July fourth, one thousand nine hundred and thirty-one, the law that a conveyance or instrument purporting to remise, release or quitclaim to the grantee therein was effectual to pass all the estate which the grantor could lawfully convey by deed of bargain and sale.



Section 46:5-9 - Registered Mortgages Not Affected

46:5-9. Registered mortgages not affected
Nothing in sections 46:5-3 to 46:5-6 of this title contained shall be construed to affect or impair the effect of any mortgage registered as provided by chapter 17 of this title (s. 46:17-1 et seq.).



Section 46:6-1 - Transfers, Leases, Assurances And Conveyances Pursuant To Letters Of Agency, Powers Of Attorney Or Other Powers Or Authorities

46:6-1. Transfers, leases, assurances and conveyances pursuant to letters of agency, powers of attorney or other powers or authorities
All deeds, grants, sales, leases, assurances, or other conveyances whatsoever, heretofore made by virtue of letters of agency, powers of attorney, or other powers or authorities whatsoever, and entered on the public books of records of the province of New Jersey or the public books of records of the eastern or western divisions thereof, prior to July fourth, one thousand seven hundred and seventy-six, whereby any real estate whatsoever within this state or province were granted, sold, conveyed, assured, released, or transferred to any person pursuant to such powers and authorities whatsoever, shall be, and are hereby declared as good, valid and sufficient title in law, to all intents, constructions and purposes whatsoever, unto the grantees therein, and to their heirs and assigns, as if the constituent or constituents had then and there sold and conveyed such real estate, and had executed deeds according to the true intent and meaning of such grants, deeds or conveyances, and such grants, deeds or conveyances shall be of force against, conclude and bind all and every the constituents, employers, grantors of such powers and authorities, and their and all and every of their heirs, and all and every other person or persons claiming or to claim estate from or under them, or any of them, severally and respectively and when any real estate heretofore has been or hereafter shall be sold, conveyed or disposed of by virtue of any such powers or authorities as aforesaid, such powers or authorities having been first acknowledged or proved and certified and entered upon the public records in the books appropriate therefor in the proper record offices of this state, the grants and conveyances, deeds and instruments made pursuant to the powers thereby granted shall be as good, valid and sufficient titles against all and every the constituents, employers and grantors of such powers and authorities, against all claiming or to claim estate under them severally and respectively as aforesaid, as if the constituent or constituents had then and there sold and conveyed the same real estate.



Section 46:6-2 - Informalities Or Irregularities In Conveyances Executed By Agent Under Power

46:6-2. Informalities or irregularities in conveyances executed by agent under power
Whenever an attorney, authorized to execute and deliver conveyances of real estate has failed, prior to March twenty-third, one thousand eight hundred and eighty-three, to convey the title of his principal thereto as he was authorized to convey the same, by reason of any informality or irregularity in the recitals or subject matter contained in the deed or conveyance, or by reason of any informality or irregularity in the execution thereof, although it was the intention of such attorney to convey a good title to the same, such informality or irregularity shall not affect the title intended to be so conveyed, but such deed or conveyance shall convey the title of the principal in and to such real estate as effectually as though such informality or irregularity did not exist, and as though the principal had himself executed such deed or conveyance.



Section 46:6-3 - Conveyances Under Powers Of Attorney Not Recorded

46:6-3. Conveyances under powers of attorney not recorded
Whenever any deed to or conveyance of real estate in this state shall purport to have been executed by virtue of any letter of attorney, and such deed or conveyance shall have been properly acknowledged and recorded, the recital of the letter of attorney in such deed or conveyance shall be prima facie proof of the existence thereof, notwithstanding the same may not be recorded, but only when such deed or conveyance shall have been recorded at least ten years, and the person claiming thereunder shall take and subscribe an oath that he has seen such letter of attorney so recited, which oath shall be recorded in the office of the county recording officer of the county wherein such real estate is situate, in the book therein provided for the recording of powers of attorney.



Section 46:6-6 - Letters Of Attorney Considered Unrevoked Until Revoked By Recorded Instrument Or Death Of Principal

46:6-6. Letters of attorney considered unrevoked until revoked by recorded instrument or death of principal
All letters of attorney for any sale, conveyance, assurance, lease, acquittance or release hereafter duly executed and recorded in accordance with the provisions of section 46:16-1 of the Revised Statutes shall be considered as unrevoked and as remaining in full force and effect in accordance with the terms thereof unless and until the letters of attorney are revoked by the principal by an instrument duly executed and recorded in accordance with the provisions of section 46:16-2 of the Revised Statutes, except that nothing herein contained shall continue in effect any letters of attorney revoked by the death of the principal.

L.1950, c. 306, p. 1041, s. 1, eff. July 6, 1950.



Section 46:7-1 - Deed Of Confirmation

46:7-1. Deed of confirmation
46:7-1. Whenever a corporation or association, created under any law of this State, shall have made, during its corporate existence, a deed or conveyance of real estate in this State, or of an interest therein, and thereafter shall have ceased to exist by reason of dissolution, death of its members or otherwise, and it shall be discovered that an error exists in such deed or conveyance, any surviving president, vice-president, director or trustee of such defunct corporation or association may, by deed of confirmation, containing a proper recital, correct the error in the original deed or conveyance. If no one of the surviving officers hereinbefore named be living, the oldest adult child, or, if there be none living, the oldest adult grandchild of any such president, vice-president, last surviving director or trustee may make such deed of confirmation. Prior to the making of any such deed of confirmation, the person claiming to be entitled to the benefit of this section shall institute an action in the Superior Court, against any person within or without the State hereby authorized to make the deed of confirmation. The court may proceed therein in a summary manner or otherwise and, after considering the nature of the error or defect in the original deed or conveyance, and the relief sought, may, if convinced of the merit of the action, direct the proper person to execute and acknowledge the confirmatory deed.

If the person so directed to execute the confirmatory deed shall fail to comply with the judgment of the court within twenty days after the service of a certified copy thereof, the court making the judgment may, upon proof thereof, appoint a commissioner to execute the confirmatory deed.

The costs of the action shall be chargeable to the plaintiff.

A confirmatory deed executed and acknowledged or proved in accordance with the terms of this section shall be as valid and effective as if duly made, executed and acknowledged or proved under the corporate seal of such corporation or association during the period of its corporate existence.

Amended 1953,c.44,s.3; 1987,c.357,s.2.



Section 46:7-2 - Deed Of Conveyance

46:7-2. Deed of conveyance
46:7-2. Where any conveyance of real estate has been, prior to April 6, 1915, made, executed and recorded, in which conveyance it shall appear that the persons therein named as grantees have taken the title to such real estate in behalf of or in the interest of any unincorporated religious association, society, meeting, congregation or organization, upon condition that the real estate so granted and conveyed shall be held in trust for any specific uses and purposes, and such association, society, meeting, congregation or organization shall have thereafter become incorporated as a religious society under the laws of this State, any surviving person or persons named in such conveyance as a grantee may, by deed of conveyance, containing a proper recital, convey the real estate mentioned in the original conveyance to the religious association, society, meeting, congregation or organization, in behalf of which or in whose interest title to the same was taken, in its present corporate name. If there shall be no such surviving grantee, the oldest adult child, or adult grandchild if such child be deceased, of such last surviving grantee may make the deed of conveyance herein provided for.

Any deed of conveyance, made by any surviving grantee or grantees, or oldest adult child or adult grandchild of the last surviving grantee, shall be as valid and effectual in law as if made and executed by the grantees named in such original conveyance, and the title to such real estate shall thereby vest in the incorporated religious association, society, meeting, congregation or organization, as effectually as if the same had been incorporated at the time of the original conveyance and had taken title to such real estate directly in its corporate name.

Amended 1987,c.357,s.3.



Section 46:7-3 - Statements Curing Defects In Designation Of Corporate Grantees

46:7-3. Statements curing defects in designation of corporate grantees
When a conveyance of real estate or an interest therein is made to a religious society or corporation or an association not for pecuniary profit, incorporated under any general or special law of this state, and such conveyance fails to state correctly the corporate name or designation of the grantee society, corporation or association, but the intention of the grantor is manifested by the use, in such conveyance, of the principal words of the corporate name or designation of such society, corporation or association, and such society, corporation or association has entered into possession and occupation of the conveyed real estate, it may file in the office of the county recording officer of the county in which such real estate is situate a statement setting forth the date of such conveyance, the date of its recording and the number and page of the book of record thereof, the name of the grantor, a description of the property conveyed, the erroneous title or designation of such society, corporation or association as expressed in the conveyance, together with the correct title or designation thereof. Such statement shall be verified by any duly authorized officer of such society, corporation or association, before an officer authorized to take acknowledgments or proofs of deeds.

Such statement, when filed, shall be recorded by the county recording officer in a book to be by him kept for that purpose, and, when so filed and recorded, shall vest in such society, corporation or association as good and perfect a title to the real estate or interest so conveyed as though the same had been conveyed by a proper corporate name or designation; and such statement, so filed and recorded, or duly certified copies thereof, shall be received as evidence in any of the courts of this state.

For recording statements pursuant to this section the county recording officer shall receive the same fees as are allowed by law for recording deeds.



Section 46:7-4 - Perfecting Title To Real Estate Conveyed To Church Prior To Completion Of Organization Thereof

46:7-4. Perfecting title to real estate conveyed to church prior to completion of organization thereof
If the trustees of any intended church organization, which has not been perfected according to law, shall have taken title to real estate in their own names, or in their own names as trustees of such intended organization, and such intended organization has afterwards perfected its organization according to law, by the same or any other name, such trustees, or the survivors or survivor of them, may and shall convey, by good and sufficient deed or deeds in the law, all their right, title and interest in such real estate to the trustees of such perfected organization, whether the same shall have been perfected prior to March twenty-fifth, one thousand eight hundred and eighty-one, or thereafter by the same name or by any other name than the one originally intended; and, when such real estate shall have been so conveyed, such perfected organization shall have the same as fully and completely as though such organization had been originally perfected according to law.



Section 46:7-5 - Conveyances To Religious Societies Prior To Incorporation Valid After Incorporation

46:7-5. Conveyances to religious societies prior to incorporation valid after incorporation
Where any conveyance of real estate has been made, executed and recorded in favor of any religious society, association or corporation of this state, as the grantee therein, and such religious society, corporation or association has failed to record and file the proper certificate of incorporation in the manner prescribed by Title 16, Corporations and Associations, Religious, or by any law in force at the time when any such society, corporation or association was incorporated or attempted to be incorporated, until after the making and execution of such conveyance and the recording thereof, any and all such conveyances shall be as valid and effectual in law as if made, executed and delivered to such religious society, association or corporation after the filing and recording of the proper certificate of incorporation and as if made to such religious society, association or corporation during the period of its corporate existence; and the record of any such conveyance so made to any such religious society, association or corporation prior to the recording and filing of its certificate of incorporation as aforesaid shall be of the same force and effect as if the conveyance had been made, executed and recorded subsequent to the recording and filing of such certificate of incorporation, and shall be admissible in evidence as fully and completely for all purposes as if such conveyances had been made and recorded during the corporate existence of such society, association or corporation.



Section 46:7-6 - Conveyances To Clubs Prior To Incorporation Valid After Incorporation

46:7-6. Conveyances to clubs prior to incorporation valid after incorporation
Where any club, society, association or other body has failed, although required by law so to do, to execute, record and file a lawful and proper certificate of incorporation in the manner provided by Title 15, Corporations and Associations Not for Profit, or by any law in force at the time when any such club, society or body was incorporated or attempted to be incorporated until after the making, execution and recording of any conveyance of real estate to or in favor thereof, as grantee therein, every such conveyance shall be as valid and effectual in law as if made, executed and recorded thereto after the making, recording and filing of a lawful and proper certificate of incorporation, and as if made to such club, society, association or other body during the period of its lawful corporate existence; and the record of any such conveyance so made to any such club, society, association or other body prior to the making, recording and filing of its certificate of incorporation as aforesaid shall be of the same force and effect as if such conveyance had been made, executed and recorded subsequently to the making, recording and filing of such certificate of incorporation, and shall be admissible as evidence as fully and completely for all purposes as if such conveyances had been made and recorded during the proper and lawful corporate existence of such club, society, association or other body.

This section shall not apply to clubs, societies, associations or other bodies in this state incorporated prior to April twenty-first, one thousand eight hundred and ninety-eight; nor shall it apply to any club, society, association or other body unless the same shall first make, execute and record and file a certificate of incorporation in the manner provided by Title 15, Corporations and Associations Not for Profit, under the corporate title, named and set forth in any such conveyance made prior to its incorporation.



Section 46:7-7 - Conveyances To Lodges Prior To Incorporation Valid After Incorporation

46:7-7. Conveyances to lodges prior to incorporation valid after incorporation
Where any conveyance of real estate has, prior to January 2, 1964, been made, executed and recorded to or in favor of any lodge, subordinate lodge, society, or other body or association not incorporated at the time of such conveyance, whose members shall have entered into the possession and enjoyment of such real estate, such conveyance shall, if such lodge, subordinate lodge, society or other body or association shall thereafter make, execute and record and file a certificate of incorporation in the manner provided by Title 15, Corporations and Associations Not for Profit, under the title named and set forth in such conveyance of real estate be as valid and effectual as if such lodge, subordinate lodge, society or other body or association had been a duly incorporated body at the time of the execution and recording of any such conveyance.

Amended by L.1965, c. 156, s. 1.



Section 46:7-8 - Grants, Conveyances Or Devises To Or In Trust For Associations Not For Profit Prior To Incorporation Thereof

46:7-8. Grants, conveyances or devises to or in trust for associations not for profit prior to incorporation thereof
Whenever real estate has been, prior to March thirtieth, one thousand nine hundred and thirty-one, granted, conveyed or devised to associations not for pecuniary profit or to any person or persons as officers, trustees or otherwise on behalf of or in the interest of any such association, upon condition that such real estate so granted, conveyed or devised shall be held in trust for specific uses and purposes, or the rents, issues and profits thereof be appropriated to specific uses and purposes, and such associations, or the persons acting in behalf thereof, were not, at the time of making such grant, conveyance or devise, an incorporated body, but shall have subsequently become an incorporated body in the manner provided by "An act to incorporate associations not for profit" approved April twenty-first, one thousand eight hundred and ninety-eight, and the acts amendatory thereof and supplementary thereto, the title to the real estate so granted, conveyed or devised as aforesaid, shall vest in the incorporated association as effectually as if it had been incorporated at the time of such grant, conveyance or devise, and such grant, conveyance or devise had been made directly to the incorporated association, and the incorporated association shall have the same right to convey such real estate as the unincorporated association, or the person or persons to whom such grant, conveyance or devise was made as officers or otherwise on behalf of or in the interest of such unincorporated association, and any deed made by such incorporated association, its trustees or officers, shall be valid and effectual in law.



Section 46:7-9 - Incorporation, Powers, Etc., Of Land Improvement Companies

46:7-9. Incorporation, powers, etc., of land improvement companies
Rev.1877, pp. 567 to 569, s.s. 1 to 16 (C.S. pp. 3053 to 3056, s.s. 1 to 16), being an act entitled "An act to encourage the improvement of real property in this state" (Revision), approved March twenty-seventh, one thousand eight hundred and seventy-four, together with the supplements thereto, approved April ninth, one thousand eight hundred and seventy-five (Rev.1877, p. 569, s. 17; C.S. p. 3056, s. 17), April thirteenth, one thousand eight hundred and seventy-six (Rev.1877, p. 1350, s. 1; C.S. p. 3055, s. 12a), February tenth, one thousand eight hundred and eighty (L.1880, c. 14, p. 25; C.S. p. 3056, s. 18); and Rev.1877, pp. 1350, 1351, s.s. 2, 3 (C.S. p. 3056, s.s. 19, 20), being an act entitled "An act to encourage land improvement companies organized under special laws of this state," approved March ninth, one thousand eight hundred and seventy-seven; and L.1880, c. 126, p. 167 (C.S. p. 3057, s. 21), entitled "An act to enable the corporators of land companies that have not organized under their charters to change the titles of said companies," approved March tenth, one thousand eight hundred and eighty, saved from repeal. [Provides for incorporation, powers, officers, stock, investments and certain changes of land improvement companies and also certain powers granted to specially organized land improvement companies.]



Section 46:8-1 - Attornments By Tenant To Strangers To Title; Effect

46:8-1. Attornments by tenant to strangers to title; effect
Every attornment by a tenant of real estate to a stranger to the title to the leased real estate shall be absolutely null and void, to all intents and purposes whatsoever, and the possession of the landlord or lessor shall not, by any such attornment, be in any way changed, altered or affected. This section shall have no application to an attornment made pursuant to or in consequence of a judgment at law or a decree or order of a court of equity, or to an attornment made with the privity and consent of the landlord or lessor, or to an attornment to a mortgagee after the mortgage has become forfeited.



Section 46:8-2 - Grantees Or Assignees Of Leased Real Estate Or Reversions Thereof; Rights Same As Those Of Original Lessors

46:8-2. Grantees or assignees of leased real estate or reversions thereof; rights same as those of original lessors
From and after November tenth, one thousand seven hundred and ninety-seven, all persons and bodies politic and corporate, being grantees or assignees of any real estate, let to lease, or of the reversions thereof from any person, and the heirs, executors, administrators, successors and assigns of such grantees or assignees, shall have and enjoy the like advantages against the lessees, their executors, administrators and assigns, by entry for nonpayment of rent, or for waste, or other forfeitures; and also shall have and enjoy all the covenants, conditions and agreements contained in their leases, demises or grants, against the lessees, their executors, administrators and assigns, as the lessors themselves, or their heirs, ought or might have had or enjoyed at any time.



Section 46:8-3 - Lessees Of Real Estate; Rights Against Grantees Of Reversion

46:8-3. Lessees of real estate; rights against grantees of reversion
From and after November tenth, one thousand seven hundred and ninety-seven, all lessees of real estate for a term of years, life or lives, their executors, administrators or assigns, shall have the like action and advantage against all persons and bodies politic and corporate, their heirs, successors and assigns, who have or shall have any gift or grant of the reversions of such real estate so let, or any part thereof, for any condition, covenant or agreement contained in their leases, as the same lessees, or any of them, ought or might have had against such lessors, and their heirs, excepting the right to recover upon any warranty of title, by deed or implied by law.



Section 46:8-4 - Original Lease Surrendered And New Lease Made; Rights And Duties Under New Lease

46:8-4. Original lease surrendered and new lease made; rights and duties under new lease
Whenever a lease shall be duly surrendered in order to secure a renewal thereof, a new lease made and executed by the chief landlord, shall, without the surrender of all or any of the under leases, be as good and valid, to all intents and purposes, as if all of the under leases had been surrendered at or before the taking of the renewal lease. Every person, in whom any estate for life or lives or for years shall, from time to time, be vested by virtue of such renewal lease, and his executors and administrators, shall be entitled to the rents, covenants and duties, and have like remedy for the recovery thereof, and the underlessees shall hold and enjoy the premises comprised in their under leases, as if the original lease, under and by virtue of which the under leases exist, had not been surrendered. The chief landlord shall have and be entitled to the same remedy by distress or entry upon the premises comprised in any such under lease, for the rents and duties reserved by the renewal lease, to the extent that the same do not exceed the rents and duties reserved in the original lease, as he would have had if the original lease had not been surrendered, or as he would have had if the under leases had been renewed under the renewal lease.



Section 46:8-5 - Judicial Sale Of Leased Interests

46:8-5. Judicial sale of leased interests
The estate of any lessee of real estate, or of any estate or interest therein, for life or for a term not less than two years, the lease whereof shall have been recorded in the manner prescribed by law, shall be liable to sale under a judgment or decree, in like manner only as estates of freehold are liable to be sold thereunder.



Section 46:8-6 - Injuries By Fire To Buildings On Leased Premises; Repair By Landlord

46:8-6. Injuries by fire to buildings on leased premises; repair by landlord
Whenever any building or buildings erected on leased premises shall be injured by fire, without the fault of the lessee, the landlord shall repair the same as speedily as possible. In default of such repair the rent shall cease until such time as the building or buildings shall be put in complete repair. This section shall not extend or apply to cases wherein the parties have otherwise stipulated in their agreement of lease.



Section 46:8-7 - Buildings On Leased Premises Totally Destroyed By Fire Or Otherwise; Lease Terminated

46:8-7. Buildings on leased premises totally destroyed by fire or otherwise; lease terminated
Whenever any building or buildings erected on leased premises shall be totally destroyed by fire or otherwise, without the fault of the lessee, the rent shall be paid up to the time of such destruction, and then, and from thenceforth, the lease shall cease and come to an end. This section shall not extend or apply to cases wherein the parties have otherwise stipulated in their agreement of lease.



Section 46:8-8 - Forfeiture Of Lease Of Premises Used For Prostitution Or Assignation

46:8-8. Forfeiture of lease of premises used for prostitution or assignation
If the lessee of any dwelling house or other premises situate in this state shall use the same for purposes of prostitution or assignation, the lease or agreement for letting the same shall thereupon become immediately void, and the landlord may enter thereon, and shall have the same remedies to recover possession as are given by law when a tenant holds over after the expiration of his lease.



Section 46:8-9 - Three Months' Notice To Tenant To Quit Sufficient

46:8-9. Three months' notice to tenant to quit sufficient
In all cases where a tenant is or may be entitled by law to notice to quit the leased premises, in order to determine his tenancy, three months' notice in writing to quit shall be deemed and taken to be sufficient.



Section 46:8-9.1 - Termination On Death

46:8-9.1. Termination on death
Any lease for a term of one or more years of a property that has been leased and used by the lessee solely for the purpose of providing a dwelling place for himself, or for himself and his family, may be terminated prior to the expiration date thereof, in the event of the death of such lessee or in the event of the death of such lessee or his spouse, as the case may be, upon notice duly given by such lessee or by the executor or administrator of his estate or by the surviving spouse in the event that such lease was executed jointly by husband and wife. Such termination shall take effect on the fortieth day following the receipt by the lessor of written notice thereof, and the rent shall be paid up to the time of such termination, whereupon the lease shall cease and come to an end. The property shall be vacated and possession shall be turned over to the lessor at least five working days prior to the fortieth day following receipt by the lessor of written notice. The provisions of this act shall not apply to any lease the terms whereof shall explicitly provide otherwise.

L. 1971, c. 318, s. 1. Amended by L. 1971, c. 445, s. 1, eff. Feb. 15, 1972; L. 1985, c. 317, s. 2, eff. Aug. 28, 1985.



Section 46:8-9.2 - Termination Of Certain Residential Leases Due To Disability.

46:8-9.2 Termination of certain residential leases due to disability.

5.A lease for a term of one or more years of a property that has been leased and used by the lessee solely for the purpose of providing a dwelling place for the lessee, or the lessee and the lessee's family, may be terminated prior to the expiration date thereof if:
a.the lessee or the lessee's spouse, or both, suffer a disabling illness or accident provided that the lessee, the lessee's spouse, or other legal representative provides written notice of termination of the lease to the lessor and appends thereto (1) certification of a treating physician that the lessee or the lessee's spouse is unable to continue to engage in gainful employment; (2) proof of loss of income; and (3) proof that any pension, insurance or other subsidy to which the lessee or the lessee's spouse is entitled is insufficient to supplement the income of the lessee or the lessee's spouse so that the rent on the property in question can be paid and that the income is necessary for payment of the rent; or
b.the lessee or the lessee's spouse, or both, one of whom shall be age 62 years or older, is accepted into an assisted living facility, a nursing home, or a continuing care retirement community provided that the lessee, the lessee's spouse, or other legal representative provides written notice of termination of the lease to the lessor and appends thereto (1) a certification of a treating physician that the lessee or spouse is in need of services provided by the assisted living facility, nursing home, or continuing care retirement community and (2) documentation that the lessee and spouse have been accepted into an assisted living facility, a nursing home, or a continuing care retirement community, or
c.the lessee or the lessee's spouse, or both, one of whom shall be age 62 years or older, is accepted into housing reserved for occupancy by low or moderate income households, as that term is defined pursuant to section 4 of P.L.1985, c.222 (C.52:27D-304), provided that the lessee is not currently residing in low or moderate income housing and that the lessee, the lessee's spouse, or other legal representative provides written notice of termination of the lease to the lessor and appends thereto documentation of a lease or intent to lease from the facility or housing sponsor, or
d.the dwelling place is not handicapped accessible by a lessee or a member of the lessee's household who suffers a disabling illness or accident, provided that written notice of termination of the lease is given to the lessor by the lessee, the lessee's spouse or other legal representative or other adult family member, which shall include: (1) certification from a licensed physician that the lessee or a member of his household is handicapped and that the handicap is likely not to be of a temporary nature, and (2) a statement that the lessor has been asked to make the dwelling unit accessible to the lessee or to a member of the lessee's household at the lessor's expense and was unable or unwilling to do so. For purposes of this section, "handicapped" shall mean any person who would be considered a handicapped person pursuant to the definition in section 1 of P.L.1949, c.280 (C.39:4-204).
Terminations pursuant to this section shall take effect on the fortieth day following the receipt by the lessor of the written notice, and the rent shall be paid up to the time of termination, at which time the lease shall cease and come to an end. The property shall be vacated and possession shall be turned over to the lessor at least five working days prior to the fortieth day following receipt by the lessor of written notice.

L.1985,c.317,s.5; amended 1993, c.208; 2005, c.112.



Section 46:8-9.3 - Rules, Regulations

46:8-9.3. Rules, regulations
The Director of the Division of Housing in the Department of Community Affairs shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), promulgate rules and regulations necessary to effectuate the purposes of this act.

L. 1985, c. 317, s. 6, eff. Aug. 28, 1985.



Section 46:8-9.4 - Short Title.

46:8-9.4 Short title.

1.Sections 1 through 8 and 10 of P.L.2008, c.111 (C.46:8-9.4 et seq.) shall be known and may be cited as the "New Jersey Safe Housing Act."

L.2008, c.111, s.1.



Section 46:8-9.5 - Findings, Declarations Relative To Termination Of Lease Agreements By Domestic Violence Victims.

46:8-9.5 Findings, declarations relative to termination of lease agreements by domestic violence victims.

2.The Legislature finds and declares:

a.Domestic violence is a serious crime that materially affects the health and safety of numerous New Jersey tenants and there are thousands of persons in this State who are regularly beaten, tortured, sexually assaulted and, in some cases, killed by their spouses or cohabitants;

b.The inability to terminate a lease and its corresponding financial obligations may prevent domestic violence victims from leaving abusive relationships and seeking help;

c.Domestic violence victims require an efficient method of terminating their lease obligations to escape abuse without that damaging their credit and rental history and, consequently, their ability to secure other safe housing; and

d.The assistance and cooperation of the entire community, including landlords, neighbors, and employers, is necessary to reduce the incidence of domestic violence in our State.

L.2008, c.111, s.2.



Section 46:8-9.6 - Requirements For Termination Of Lease.

46:8-9.6 Requirements for termination of lease.

3.The tenant may terminate any lease of a residential property that has been leased and used by the tenant solely for the purpose of providing a dwelling place for the tenant, or for the tenant's family, prior to the expiration date thereof, if the tenant fulfills all requirements and procedures as established by P.L.2008, c.111 (C.46:8-9.4 et al.) and provides the landlord with:

a.written notice that the tenant or a child of the tenant faces an imminent threat of serious physical harm from another named person if the tenant remains on the leased premises; and

b.any of the following:

(1)a certified copy of a permanent restraining order issued by a court pursuant to section 13 of "The Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-29), and protecting the tenant from the person named in the written notice;

(2)a certified copy of a permanent restraining order from another jurisdiction, issued pursuant to the jurisdiction's laws concerning domestic violence, and protecting the tenant from the person named in the written notice;

(3)a law enforcement agency record documenting the domestic violence, or certifying that the tenant or a child of the tenant is a victim of domestic violence;

(4)medical documentation of the domestic violence provided by a health care provider;

(5)certification, provided by a certified Domestic Violence Specialist, or the director of a designated domestic violence agency, that the tenant or a child of the tenant is a victim of domestic violence; or

(6)other documentation or certification, provided by a licensed social worker, that the tenant or a child of the tenant is a victim of domestic violence.

L.2008, c.111, s.3.



Section 46:8-9.7 - Effective Date Of Lease Termination, Conditions Affecting Co-tenants.

46:8-9.7 Effective date of lease termination, conditions affecting co-tenants.

4. a. Lease terminations pursuant to section 3 of P.L.2008, c.111 (C.46:8-9.6) shall take effect on the thirtieth day following receipt by the landlord of notice complying with section 3 of P.L.2008, c.111 (C.46:8-9.6), unless the landlord and tenant agree on an earlier termination date. The rent shall be paid, pro rata, up to the time a lease terminates pursuant to this section.

b.A lease terminates under section 3 of P.L.2008, c.111 (C.46:8-9.6) only if the victim of domestic violence acts in good faith and fulfills all requirements and procedures as established by section 3 of P.L.2008, c.111 (C.46:8-9.6) in terminating the lease.

c.If there are tenants on the lease other than the tenant who has given notice of termination as described in section 3 of P.L.2008, c.111 (C.46:8-9.6), those co-tenants' lease also terminates, notwithstanding any provisions in section 2 of P.L.1974, c.49 (C.2A:18-61.1) requiring certain grounds for eviction to the contrary. The co-tenants may enter into a new lease, for a new term, at the option of the landlord. Nothing in this section shall prohibit any co-tenants of the victim of domestic violence from holding over if holding over is permitted by the landlord.

L.2008, c.111, s.4.



Section 46:8-9.8 - Notice Relative To Public Housing Leases.

46:8-9.8 Notice relative to public housing leases.

5.Where the leased premises are under the control of a public housing authority or redevelopment agency, the victim of domestic violence shall give notice in accordance with any relevant regulations pertaining to public housing leases. When the terms of the tenancy are controlled by a publicly-funded housing assistance contract, notice and security deposit terms, requirements, and protections shall conform and be subject to restrictions, limitations or other requirements imposed by State or federal law.

L.2008, c.111, s.5.



Section 46:8-9.9 - Waiving Of Rights, Remedies Prohibited.

46:8-9.9 Waiving of rights, remedies prohibited.

6.The parties to a lease agreement creating a tenancy in residential rental property may not agree to waive any rights or remedies arising under P.L.2008, c.111 (C.46:8-9.4 et al.).

L.2008, c.111, s.6.



Section 46:8-9.10 - Existing Lease Agreements Unaffected.

46:8-9.10 Existing lease agreements unaffected.

7. Nothing in P.L.2008, c.111 (C.46:8-9.4 et al.) shall operate to alter, limit or impair the terms of lease agreements existing at the time of the adoption of P.L.2008, c.111 (C.46:8-9.4 et al.).

L.2008, c.111, s.7.



Section 46:8-9.11 - Disclosure Of Certain Information By Landlord Prohibited; Exceptions.

46:8-9.11 Disclosure of certain information by landlord prohibited; exceptions.

8.A landlord shall not disclose information documenting domestic violence that has been provided to the landlord by a victim of domestic violence pursuant to section 3 of P.L.2008, c.111 (C.46:8-9.6). The information shall not be entered into any shared database or provided to any person or entity, but may be used when required as evidence in an eviction proceeding, action for unpaid rent or damages arising out of the tenancy, with the consent of the tenant, or as otherwise required by law.

L.2008, c.111, s.8.



Section 46:8-9.12 - Inapplicability Of Act To Seasonal Use, Rental.

46:8-9.12 Inapplicability of act to seasonal use, rental.

10.The provisions of P.L.2008, c.111 (C.46:8-9.4 et al.) shall not apply to any lease for the seasonal use or rental of real property. For purposes of this paragraph "seasonal use or rental" means use or rental for a term of not more than 125 consecutive days for residential purposes by a person having a permanent place of residence elsewhere, but shall not include use or rental of living quarters for seasonal, temporary or migrant farm workers in connection with any work or place where work is being performed. The landlord shall have the burden of proving that the use or rental of the residential property is seasonal.

L.2008, c.111, s.10.



Section 46:8-10 - Tenant Holding Over; Tenancy From Month To Month

46:8-10. Tenant holding over; tenancy from month to month
Whenever a tenant whose original term of leasing shall be for a period of one month or longer shall hold over or remain in possession of the demised premises beyond the term of the letting, the tenancy created by or resulting from acceptance of rent by the landlord shall be a tenancy from month to month in the absence of any agreement to the contrary.

L.1941, c. 317, p. 856, s. 1, eff. Aug. 4, 1941.



Section 46:8-19 - Security Deposits; Investment, Deposit, Disposition

46:8-19. Security deposits; investment, deposit, disposition
1.Whenever money or other form of security shall be deposited or advanced on a contract, lease or license agreement for the use or rental of real property as security for performance of the contract, lease or agreement or to be applied to payments upon such contract, lease or agreement when due, such money or other form of security, until repaid or so applied including the tenant's portion of the interest or earnings accumulated thereon as hereinafter provided, shall continue to be the property of the person making such deposit or advance and shall be held in trust by the person with whom such deposit or advance shall be made for the use in accordance with the terms of the contract, lease or agreement and shall not be mingled with the personal property or become an asset of the person receiving the same.

The person receiving money so deposited or advanced shall:

a. (1) Invest that money in shares of an insured money market fund established by an investment company based in this State and registered under the "Investment Company Act of 1940," 54 Stat. 789 (15 U.S.C.s.80a-1 et seq.) whose shares are registered under the "Securities Act of 1933," 48 Stat. 74 (15 U.S.C.s.77a. et seq.) and the only investments of which fund are instruments maturing in one year or less, or (2) deposit that money in a State or federally chartered bank, savings bank or savings and loan association in this State insured by an agency of the federal government in an account bearing a variable rate of interest, which shall be established at least quarterly, which is similar to the average rate of interest on active interest-bearing money market transaction accounts paid by the bank or association, or equal to similar accounts of an investment company described in paragraph (1) of this subsection.

This subsection shall not apply to persons receiving money for less than 10 rental units except where required by the Commissioner of Banking and Insurance by rule or regulation. The commissioner shall apply the provisions of this subsection to some or all persons receiving money for less than 10 rental units where the commissioner finds that it is practicable to deposit or invest the money received with an investment company or State or federally chartered bank, savings bank or savings and loan association in accordance with this subsection. Except as expressly provided herein, nothing in this subsection shall affect or modify the rights or obligations of persons receiving money for rental premises or units, tenants, licensees or contractees under any other law.

b.Persons not required to invest or deposit money in accordance with subsection a. of this section shall deposit such money in a State or federally chartered bank, savings bank or savings and loan association in this State insured by an agency of the federal government in an account bearing interest at the rate currently paid by such institutions and associations on time or savings deposits.

c.The person investing the security deposit pursuant to subsection a. or b. of this section shall notify in writing each of the persons making such security deposit or advance, giving the name and address of the investment company, State or federally chartered bank, savings bank or savings and loan association in which the deposit or investment of security money is made, the type of account in which the security deposit is deposited or invested, the current rate of interest for that account, and the amount of such deposit or investment, in accordance with the following:

(1)within 30 days of the receipt of the security deposit from the tenant;

(2)within 30 days of moving the deposit from one depository institution or fund to another, except in the case of a merger of institutions or funds, then within 30 days of the date the person investing the security deposit receives notice of that merger, or from one account to another account, if the change in the account or institution occurs more than 60 days prior to the annual interest payment;

(3)within 30 days after the effective date of P.L.2003, c.188 (C.46:8-21.4 et al.);

(4)at the time of each annual interest payment; and

(5)within 30 days after the transfer or conveyance of ownership or control of the property pursuant to section 2 of P.L.1967, c.265 (C.46:8-20).

All of the money so deposited or advanced may be deposited or invested by the person receiving the same in one interest-bearing or dividend yielding account as long as he complies with all the other requirements of this act.

The interest or earnings paid thereon by the investment company, State or federally chartered bank, savings bank or savings and loan association, shall belong to the person making the deposit or advance and shall be paid to the tenant in cash, or be credited toward the payment of rent due on the renewal or anniversary of said tenant's lease or on January 31, if the tenant has been given written notice after the effective date of P.L.2003, c.188 and before the next anniversary of the tenant's lease, that subsequent interest payments will be made on January 31 of each year.

If the person receiving a security deposit fails to invest or deposit the security money in the manner required under this section or to provide the notice or pay the interest to the tenant as required under this subsection, the tenant may give written notice to that person that such security money plus an amount representing interest at the rate of seven percent per annum be applied on account of rent payment or payments due or to become due from the tenant, and thereafter the tenant shall be without obligation to make any further security deposit and the person receiving the money so deposited shall not be entitled to make further demand for a security deposit. However, in the case of a failure by the person receiving the security deposit to pay the annual interest or to provide the annual notice at the time of the annual interest payment, if the annual notice is not also serving as a notice of change of account or institution, before the tenant may apply the security deposit plus interest on account of the rent payment or payments due or to become due on the part of the tenant, the tenant shall first give that person a written notice of his failure and shall allow that person 30 days from the mailing date or hand delivery of this notice to comply with the annual interest payment or annual notice, or both.

d.The provisions of this section requiring that the security advanced be deposited or invested in a money market fund, or in an interest bearing account in a State or federally chartered bank, savings bank or savings and loan association shall not apply to any security advanced on a contract, lease or license agreement for the seasonal use or rental of real property. For purposes of this paragraph "seasonal use or rental" means use or rental for a term of not more than 125 consecutive days for residential purposes by a person having a permanent place of residence elsewhere. "Seasonal use or rental" does not mean use or rental of living quarters for seasonal, temporary or migrant farm workers in connection with any work or place where work is being performed. The landlord shall have the burden of proving that the use or rental of the residential property is seasonal.

L.1967,c.265,s.1; amended 1971, c.223, s.1; 1973, c.195; 1979, c.28, s.1; 1985, c.42, s.1; 1990, c.100; 1997, c.310; 2003, c.188,s.1.



Section 46:8-19.1 - Rules, Regulations

46:8-19.1. Rules, regulations
The Commissioner of Banking may, in his discretion, promulgate rules and regulations with respect to the establishment of the method of computing the interest due to either the person receiving the money as a security deposit or to the tenant pursuant to the provisions of P.L.1967, c.265 (C.46:8-19 et seq.) or P.L.1971, c.223 (C.46:8-21.1 et seq.) if the money is deposited in an account or in shares of an investment company upon which the interest varies on a periodic basis.

L. 1985, c. 42, s. 5, eff. Aug. 1, 1985.



Section 46:8-20 - Procedure On Conveyance Of Property

46:8-20. Procedure on conveyance of property
2.Any person, whether the owner or lessee of the property leased, who or which has or hereafter shall have received from a tenant or licensee a sum of money as a deposit or advance of rental as security for the full performance by such tenant or licensee of the terms of his contract, lease or license agreement, or who or which has or shall have received the same from a former owner or lessee, shall, upon conveying such property or assigning his or its lease to another, or upon the conveyance of such property to another person by a court in an action to foreclose a mortgage thereon, at the time of the delivery of the deed or instrument of assignment, or within five days thereafter, or in the event of the insolvency or bankruptcy of the person receiving said deposit, within five days after the making and entry of an order of the court discharging the receiver or trustee, deal with the security deposit by turning over to his or its grantee or assignee, or to the purchaser at the foreclosure sale the sum so deposited, plus the tenant's portion of the interest or earnings accumulated thereon, and notify the tenant or licensee by registered or certified mail of such turning over and the name and address of such grantee, assignee or purchaser. Notwithstanding any other provision of law to the contrary, it shall be the duty and obligation of the grantee, assignee or purchaser to obtain from the grantor who is the owner or lessee at the time of the transfer, conveyance or purchase any and all security deposits, plus accrued interest on the deposits, that the owner or lessee received from a tenant, licensee or previous owner or lessee, and which deposits were invested, or should have been invested, in the manner required by section 1 of P.L. 1967, c. 265 (C.46:8-19).

L.1967,c.265,s.2; amended 1971, c.223, s.2; 1979, c.28, s.2; 1985, c.42, s.2; 2003, c.188, s.2.



Section 46:8-21 - Liability On Transfer

46:8-21. Liability on transfer
3.Any owner or lessee turning over to his or its grantee, assignee, or to a purchaser of the leased premises at a foreclosure sale the amount of such security deposit, plus the tenant's portion of the interest or earnings accumulated thereon, is hereby relieved of and from liability to the tenant or licensee for the repayment thereof. Whether or not the deposit plus accumulated interest are so transferred, the grantee, assignee or purchaser of the leased premises is nevertheless responsible for the proper investment of the security deposit, giving all notices and paying interest pursuant to section 1 of P.L.1967, c.265 (C.46:8-19) and for the return of the security deposit, plus any accumulated earnings or interest thereon, to the tenant or licensee, in accordance with the terms of the contract, lease, or agreement unless he or it shall thereafter and before the expiration of the term of the tenant's lease or licensee's agreement, transfer such security deposit to another, pursuant to section 2 of P.L.1967, c.365 (C.46:8-20) and give the requisite notice in connection therewith as provided thereby.

L.1967,c.265,s.3; amended 1971, c.223, s.5; 1985, c.42, s.3; 2003, c.188, s.3.



Section 46:8-21.1 - Return Of Deposit; Displaced Tenant; Termination Of Lease; Civil Penalties, Certain.

46:8-21.1 Return of deposit; displaced tenant; termination of lease; civil penalties, certain.

3.Within 30 days after the termination of the tenant's lease or licensee's agreement, the owner or lessee shall return by personal delivery, registered or certified mail the sum so deposited plus the tenant's portion of the interest or earnings accumulated thereon, less any charges expended in accordance with the terms of a contract, lease, or agreement, to the tenant or licensee, or, in the case of a lease terminated pursuant to P.L.1971, c.318 (C.46:8-9.1), the executor or administrator of the estate of the tenant or licensee or the surviving spouse of the tenant or licensee so terminating the lease. The interest or earnings and any such deductions shall be itemized and the tenant, licensee, executor, administrator or surviving spouse notified thereof by personal delivery, registered or certified mail. Notwithstanding the provisions of this or any other section of law to the contrary, no deductions shall be made from a security deposit of a tenant who remains in possession of the rental premises.

Within five business days after:

a.the tenant is caused to be displaced by fire, flood, condemnation, or evacuation, and

b.an authorized public official posts the premises with a notice prohibiting occupancy; or

c.any building inspector, in consultation with a relocation officer, where applicable, has certified within 48 hours that displacement is expected to continue longer than seven days and has so notified the owner or lessee in writing, the owner or lessee shall have available and return to the tenant or the tenant's designated agent upon his demand the sum so deposited plus the tenant's portion of the interest or earnings accumulated thereon, less any charges expended in accordance with the terms of the contract, lease or agreement and less any rent due and owing at the time of displacement.

Within 15 business days after a lease terminates as described in section 3 of P.L.2008, c.111 (C.46:8-9.6), the owner or lessee shall have available and return to the tenant or the tenant's designated agent upon his demand any money or advance of rent deposited as security plus the tenant's portion of the interest or earnings accumulated thereon, including the portion of any money or advance of rent due to a victim of domestic violence terminating a lease pursuant to section 3 of P.L.2008, c.111 (C.46:8-9.6), less any charges expended in accordance with the terms of the contract, lease or agreement and less any rent due and owing at the time of the lease termination.

Such net sum shall continue to be available to be returned upon demand during normal business hours for a period of 30 days at a location in the same municipality in which the subject leased property is located and shall be accompanied by an itemized statement of the interest or earnings and any deductions. The owner or lessee may, by mutual agreement with the municipal clerk, have the municipal clerk of the municipality in which the subject leased property is located return said net sum in the same manner. Within three business days after receiving notification of the displacement, the owner or lessee shall provide written notice to a displaced tenant by personal delivery or mail to the tenant's last known address. In the event that a lease terminates as described in section 3 of P.L.2008, c.111 (C.46:8-9.6), within three business days after the termination, the owner or lessee shall provide written notice to the victim of domestic violence by personal delivery or mail to the tenant's last known address. Such notice shall include, but not be limited to, the location at which and the hours and days during which said net sum shall be available to him. The owner or lessee shall provide a duplicate notice in the same manner to the relocation officer. Where a relocation officer has not been designated, the duplicate notice shall be provided to the municipal clerk. When the last known address of the tenant is that from which he was displaced and the mailbox of that address is not accessible during normal business hours, the owner or lessee shall also post such notice at each exterior public entrance of the property from which the tenant was displaced. Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.), or any other law to the contrary, the municipal clerk, and any designee, agent or employee of the municipal clerk, shall not knowingly disclose or otherwise make available personal information about any victim of domestic violence that the clerk or any designee, agent or employee has obtained pursuant to the procedures described in section 3 of P.L.1971, c.223 (C.46:8-21.1).

Any such net sum not demanded by and returned to the tenant or the tenant's designated agent within the period of 30 days shall be redeposited or reinvested by the owner or lessee in an appropriate interest bearing or dividend yielding account in the same investment company, State or federally chartered bank, savings bank or savings and loan association from which it was withdrawn. In the event that said displaced tenant resumes occupancy of the premises, said tenant shall redeliver to the owner or lessee one-third of the security deposit immediately, one-third in 30 days and one-third 60 days from the date of reoccupancy. Upon the failure of said tenant to make such payments of the security deposit, the owner or lessee may institute legal action for possession of the premises in the same manner that is authorized for nonpayment of rent.

The Commissioner of Community Affairs, the Attorney General, or any State entity which made deposits on behalf of a tenant may impose a civil penalty against an owner or lessee who has willfully and intentionally withheld deposits in violation of section 1 of P.L.1967, c.265 (C.46:8-19), when the deposits were made by or on behalf of a tenant who has received financial assistance through any State or federal program, including welfare or rental assistance. An owner or lessee of a tenant on whose behalf deposits were made by a State entity and who has willfully and intentionally withheld such deposits in violation of this section shall be liable for a civil penalty of not less than $500 or more than $2,000 for each offense. The penalty prescribed in this paragraph shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The State entity which made such deposits on behalf of a tenant shall be entitled to any penalty amounts recovered pursuant to such proceedings.

In any action by a tenant, licensee, executor, administrator or surviving spouse, or other person acting on behalf of a tenant, licensee, executor, administrator or surviving spouse, for the return of moneys due under this section, the court upon finding for the tenant, licensee, executor, administrator or surviving spouse shall award recovery of double the amount of said moneys, together with full costs of any action and, in the court's discretion, reasonable attorney's fees.

L.1971, c.223, s.3; amended 1974, c.151; 1979, c.115; 1985, c.42, s.4; 1985, c.317, s.1; 2003, c.188, s.4; 2007, c.9, s.2; 2008, c.111, s.9; 2010, c.34, s.11.



Section 46:8-21.2 - Limitation On Amount Of Deposit

46:8-21.2. Limitation on amount of deposit
4.An owner or lessee may not require more than a sum equal to 1 1/2 times 1 month's rental according to the terms of contract, lease, or agreement as a security for the use or rental of real property used for dwelling purposes. Whenever an owner or lessee collects from a tenant an additional amount of security deposit, the amount collected annually as additional security shall not be greater than 10 percent of the current security deposit.

L.1971,c.223,s.4; amended 2003, c.188, s.5.



Section 46:8-21.3 - Security Deposits Prior To Effective Date Of Act; Date Of Compliance

46:8-21.3. Security deposits prior to effective date of act; date of compliance
Security deposits made prior to the effective date of this act shall comply with the provisions of this act within 90 days of the effective date thereof.

L.1971, c. 223, s. 6, eff. June 21, 1971.



Section 46:8-21.4 - Small Claims Jurisdiction Of Actions On Security Deposits Less Than $5,000

46:8-21.4 Small claims jurisdiction of actions on security deposits less than $5,000
6.Notwithstanding any law or rule to the contrary, the Division of Small Claims of the Superior Court, Law Division, Special Civil Part shall have jurisdiction of actions between an owner or lessee and tenant for the return of all or a part of a security deposit in which the amount in dispute, including any applicable penalties, does not exceed the sum of $5,000, exclusive of costs.

L.2003,c.188,s.6.



Section 46:8-21.5 - Deposit Recovery, Certain; Court Action Not Required For Tenant Receiving Financial Assistance.

46:8-21.5 Deposit recovery, certain; court action not required for tenant receiving financial assistance.
1.A tenant who has received financial assistance through any State or federal program, including welfare or rental assistance, shall not be required to file an action in court to recover deposits withheld by a landlord in violation of P.L.1967, c.265 (C.46:8-19 et seq.) in order to continue participation in any such program.

L.2007,c.9,s.1.



Section 46:8-22 - Enforcement Of Trust By Civil Action

46:8-22. Enforcement of trust by civil action
Any trust arising under the provisions of this act shall be enforceable by a civil action in a court of competent jurisdiction and that court shall have jurisdiction to make any appropriate order or judgment both pendente lite and final to fully effectuate the purposes of this act.

L.1967, c. 265, s. 4, eff. Jan. 1, 1968.



Section 46:8-23 - Statutory Trust Upon Insolvency Or Bankruptcy Of Person Receiving Security Deposit

46:8-23. Statutory trust upon insolvency or bankruptcy of person receiving security deposit
In the event of the insolvency or bankruptcy of the person receiving the said moneys, the claim of the person who paid the said moneys shall constitute a statutory trust with respect to any moneys so received and not previously expended in accordance with the terms of the contract, lease or agreement.

L.1967, c. 265, s. 5, eff. Jan. 1, 1968.



Section 46:8-24 - Waiver By Depositor Prohibited

46:8-24. Waiver by depositor prohibited
Any provision of such a contract, lease or agreement whereby a person who so deposits or advances money waives any provision of this act is absolutely void.

L.1967, c. 265, s. 6, eff. Jan. 1, 1968.



Section 46:8-25 - Unlawful Diversion Of Trust Funds; Penalty

46:8-25. Unlawful diversion of trust funds; penalty
Any person party to said contract, lease or agreement, or any agent of said person, or any officer of a corporation receiving said moneys, who, with knowledge that such moneys constitute trust funds, unlawfully diverts or consents to an unlawful diversion of such moneys shall be a disorderly person and subject to a fine of not less than $200.00 or by imprisonment for not more than 30 days, or both.

L.1967, c. 265, s. 7, eff. Jan. 1, 1968.



Section 46:8-26 - Application Of Act

46:8-26. Application of act
The provisions of this act shall apply to all rental premises or units used for dwelling purposes except owner-occupied premises with not more than two rental units where the tenant has failed to provide 30 days written notice to the landlord invoking the provisions of this act.

L.1967, c. 265, s. 8, eff. Jan. 1, 1968. Amended by L.1968, c. 46, s. 1, eff. May 22, 1968; L.1971, c. 223, s. 7, eff. June 21, 1971; L.1979, c. 28, s. 3, eff. Feb. 22, 1979.



Section 46:8-27 - Landlord, Project Defined.

46:8-27 Landlord, project defined.

1.The term "landlord," as used in this act, shall mean the person or persons who own or purport to own, or exercise control of any building or project in which there is rented or offered for rent housing space for living or dwelling purposes under either a written or oral lease, provided that this definition shall not include owner-occupied two unit premises. This definition shall include but not be limited to any multiple dwelling subject to the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.).

Whenever: the owner of an apartment in a horizontal property regime as defined in P.L.1963, c.168 (C.46:8A-1 et seq.), a unit owner of a unit in a condominium as defined in P.L.1969, c.257 (C.46:8B-1 et seq.), an owner of a unit in a fee simple community as defined in section 1 of P.L.1989, c.299 (C.40:67-23.2) or an owner in a cooperative entity as defined in section 3 of P.L.1987, c.381 (C.46:8D-3) leases an apartment or unit to a tenant, that owner shall be deemed the landlord for the purposes of filing the certificate of registration as required by section 2 of P.L.1974, c.50 (C.46:8-28). Nothing in P.L.1974, c.50 shall be construed as requiring a council of co-owners of a horizontal property regime, a condominium association, an association managing the common or shared elements or interests in a fee simple community or a cooperative association to comply with the certificate of registration requirement unless the council or association is the owner or lessor of the apartment or unit. Nothing in P.L.1974, c.50 shall be construed to require a cooperative corporation to comply with the certificate of registration requirement unless the corporation leases a unit to a person other than a proprietary shareholder of the cooperative. The foregoing provisions notwithstanding, the council, association or cooperative corporation having jurisdiction over a "multiple dwelling," as defined in section 3 of P.L.1967, c.76 (C.55:13A-3), shall comply with the registration requirements of section 12 of P.L.1967, c.76 (C.55:13A-12) with respect to the multiple dwelling as a whole.The term "project" as used in this act shall mean a group of buildings which are or are represented to be under common or substantially common ownership and which stand on a single parcel of land or parcels of land which are contiguous and which group of buildings is named, designated or advertised as a common entity. The contiguity of such parcels shall not be adversely affected by public rights-of-way incidental to such buildings.

L.1974,c.50,s.1; amended 1981, c.299, s.1; 1981, c.442, s.1; 2003, c.56, s.1.



Section 46:8-28 - Certificate Of Registration; Filing, Contents.

46:8-28 Certificate of registration; filing, contents.

2.Every landlord shall, within 30 days following the effective date of this act, or at the time of the creation of the first tenancy in any newly constructed or reconstructed building, file with the clerk of the municipality, or with such other municipal official as is designated by the clerk, in which the residential property is situated, in the case of a one-dwelling unit rental or a two-dwelling unit non-owner occupied premises, or with the Bureau of Housing Inspection in the Department of Community Affairs in the case of a multiple dwelling as defined in section 3 of the "Hotel and Multiple Dwelling Law" (C.55:13A-3), a certificate of registration on forms prescribed by the Commissioner of Community Affairs, which shall contain the following information:

a.The name and address of the record owner or owners of the premises and the record owner or owners of the rental business if not the same persons. In the case of a partnership the names of all general partners shall be provided;

b.If the record owner is a corporation, the name and address of the registered agent and corporate officers of said corporation;

c.If the address of any record owner is not located in the county in which the premises are located, the name and address of a person who resides in the county in which the premises are located and is authorized to accept notices from a tenant and to issue receipts therefor and to accept service of process on behalf of the record owner;

d.The name and address of the managing agent of the premises, if any;

e.The name and address, including the dwelling unit, apartment or room number of the superintendent, janitor, custodian or other individual employed by the record owner or managing agent to provide regular maintenance service, if any;

f.The name, address and telephone number of an individual representative of the record owner or managing agent who may be reached or contacted at any time in the event of an emergency affecting the premises or any unit of dwelling space therein, including such emergencies as the failure of any essential service or system, and who has the authority to make emergency decisions concerning the building and any repair thereto or expenditure in connection therewith and shall, at all times, have access to a current list of building tenants that shall be made available to emergency personnel as required in the event of an emergency;

g.The name and address of every holder of a recorded mortgage on the premises;

h.If fuel oil is used to heat the building and the landlord furnishes the heat in the building, the name and address of the fuel oil dealer servicing the building and the grade of fuel oil used.

L.1974,c.50,s.2; amended 1980, c.170, s.8; 1981, c.299, s.2; 1981, c.442, s.2; 1981, c.511, s.20; 2001, c.264, s.1; 2003, c.56, s.2.



Section 46:8-28.1 - Certificate; Indexing, Filing; Inspection; Fee; Validation.

46:8-28.1 Certificate; indexing, filing; inspection; fee; validation.

3.In the case of a filing under section 2 of P.L.1974, c.50 (C.46:8-28) with the municipal clerk, or with such other municipal official as is designated by the clerk, the clerk or designated official shall index and file the certificate and make it reasonably available for public inspection. In the case of a filing with the Bureau of Housing Inspection, the filing shall be accompanied by the filing fee required pursuant to section 12 of P.L.1967, c. 76 (C. 55:13A-12). The bureau shall review the certificate and, if it is found to be in conformity with this law and any regulations promulgated hereunder, validate the certificate and issue a validated copy to the landlord and a validated copy to the clerk of the municipality in which the building or project is located. The clerk shall index the validated certificates, or forward them to the designated official for indexing, and the certificates shall be made available as with the certificates required of one and two dwelling unit nonowner occupied premises.

L.1981,c.442,s.3; amended 2001, c.264, s.2.



Section 46:8-28.2 - Certificate Of Registration; Amendment; Filing

46:8-28.2. Certificate of registration; amendment; filing
Every landlord required to file a certificate of registration as described in section 2 of P.L.1974, c. 50 (C. 46:8-28) shall file an amended certificate of registration within 20 days after any change in the information required to be included thereon. No fee shall be required for the filing of an amendment except where the ownership of the premises is changed.

L.1981, c. 442, s. 4.



Section 46:8-28.3 - Registration Under Act If In Compliance With L.1974, C. 50, Or Hotel And Multiple Dwelling Law

46:8-28.3. Registration under act if in compliance with L.1974, c. 50, or Hotel and Multiple Dwelling Law
Nothing herein shall require a landlord who has heretofore complied with all provisions of P.L.1974, c. 50 (C. 46:8-27 et seq.) or the "Hotel and Multiple Dwelling Law" (P.L.1967, c. 76, C. 55:13A-1 et seq.), or both, applicable to any building or project to register the building or project again pursuant to this amendatory and supplementary act. Whenever, after the effective date of this amendatory and supplementary act, any owner or landlord shall be required to file an amended certificate of registration pursuant to the provisions of this amendatory and supplementary act, the "Hotel and Multiple Dwelling Law," or P.L.1974, c. 50, then that filing shall be in accordance with this amendatory and supplementary act.

L.1981, c. 442, s. 8.



Section 46:8-28.4 - Inapplicability Of Act To Current Proceedings, Liabilities Or Penalties

46:8-28.4. Inapplicability of act to current proceedings, liabilities or penalties
This amendatory and supplementary act shall not affect any current proceedings, liabilities or penalties involving violations of the sections amended or repealed by this amendatory and supplementary act. All such proceedings, liabilities or penalties existing on the effective date of this amendatory and supplementary act shall be commenced or continued and be proceeded with in all respects as if the section had not been amended or repealed.

L.1981, c. 442, s. 9.



Section 46:8-28.5 - Certificate Of Registration, Fee; Exceptions.

46:8-28.5 Certificate of registration, fee; exceptions.

2. a. Except as otherwise provided in subsection b. of this section, every owner of a tenant-occupied single-family or two-family residential property, including, without limitation, a two-family property in which one unit is owner-occupied, shall file a certificate of registration on forms prescribed by the Commissioner of Community Affairs, in accordance with section 2 of P.L.1974, c.50 (C.46:8-28), with the Bureau of Housing Inspection in the Department of Community Affairs. Any such filing shall be accompanied by a filing fee not exceeding the filing for hotels and multiple dwellings established by section 12 of P.L.1967, c.76 (C.55:13A-12).

b.Subsection a. of this section shall not apply to any owner-occupied two-family residential property that:

(1)has been certified to be free of lead-based paint;

(2)was constructed during or after 1978;

(3)is a seasonal rental unit which is rented for less than six months' duration each year; or

(4)has been certified as having a lead-free interior by a certified inspector.

c.Any owner who fails to comply with an order of the commissioner to register any property subject to this section shall be liable for a penalty of $200 for each registration ordered by the commissioner. The commissioner may issue a certificate to the clerk of the Superior Court that an owner is indebted to the department for the payment of such penalty and thereupon the clerk shall enter upon the record of docketed judgments the name of the owner, and of the State, a designation of the statute under which the penalty is imposed, the amount of the penalty so certified, and the date of such certification. The making of the entry shall have the same force and effect as the entry of a docketed judgment in the office of such clerk.

L.2007, c.251, s.2.



Section 46:8-29 - Provision Of Copy Of Certificate Of Registration To Tenant.

46:8-29 Provision of copy of certificate of registration to tenant.

3.Within 30 days following the effective date hereof, and at the time of the creation of a new tenancy, every landlord shall provide each occupant or tenant in his building or project a copy of the certificate of registration required by section 2 of this act (C.46:8-28). If an amended certificate is filed the landlord shall furnish each occupant or tenant with a copy of the amended certificate within seven days after the amended certificate is filed with the municipal clerk, or with such other municipal official as is designated by the clerk, in the case of a tenant occupied one family dwelling or a non-owner occupied two family dwelling and within seven days of receipt of a validated certificate from the Bureau of Housing Inspection in the case of a building or project subject to the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.).

L.1974,c.50,s.3; amended 1981, c.442, s.5; 2001, c.264, s.3.



Section 46:8-30 - Date Of Preparation; Stipulation

46:8-30. Date of preparation; stipulation
All information required under section 2. and 3. of this act shall stipulate the date of preparation.

L.1974, c. 50, s. 4, eff. June 25, 1974.



Section 46:8-31 - Service By Mail Upon Record Owner

46:8-31. Service by mail upon record owner
5. In any action in the Superior Court, Law Division, Special Civil Part or municipal court by an occupant or tenant or to recover penalties against a landlord who has not complied with this act and who cannot be served within the county or municipality, the summons and complaint may be served by certified and regular mail upon the record owner at the last address listed in the tax records of either the municipality or county. Service of such summons and complaint by certified and regular mail shall be effective to bring the landlord before the Superior Court, Law Division, Special Civil Part or municipal court even if it were not served within the county or municipality in which the court issuing the summons is located.

L.1974,c.50,s.5; amended 1981,c.299,s.3; 1991,c.91,s.455.



Section 46:8-32 - Service Of Process On Superior Court Clerk

46:8-32. Service of process on Superior Court clerk
6. Service of process on the clerk of the Superior Court, Law Division, Special Civil Part or municipal court having jurisdiction over the municipality in which the property is located shall be deemed service on the landlord upon submission to the court of the following:

a. A certification of the tenant stating that he does not know the landlord's whereabouts after having made a diligent effort, satisfactory to the court, to determine the same; and

b. Proof of failure of service by certified mail as provided in section 5 of this act.

L.1974,c.50,s.6; amended 1981,c.299,s.4; 1991,c.91,s.456.



Section 46:8-33 - Action For Possession By Landlord; Compliance With Act

46:8-33. Action for possession by landlord; compliance with act
In any action for possession instituted by a landlord who has failed to comply with the provisions of this act, no judgment for possession shall be entered until there has been compliance. The court shall continue such case for up to 90 days and if there has not been compliance within such period, the action shall be dismissed.

L.1974, c. 50, s. 7, eff. June 25, 1974.



Section 46:8-34 - Jurisdiction Of Superior Court; Amounts Under $3,000

46:8-34. Jurisdiction of Superior Court; amounts under $3,000
8. The Superior Court, Law Division, Special Civil Part shall have jurisdiction over any action between a landlord and tenant where the amount in controversy is $3,000.00 or less.

L.1974,c.50,s.8; amended 1991,c.91,s.457.



Section 46:8-35 - Penalty For Violation; Recovery To Municipalities

46:8-35. Penalty for violation; recovery to municipalities
9. Any landlord who shall violate any provision of this act shall be liable to a penalty of not more than $500.00 for each offense, recoverable by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court, Law Division, Special Civil Part in the county or the municipal court of the municipality in which the premises are located shall have jurisdiction to enforce said penalty.

The Attorney General, the municipality in which the premises are located, or any other person may institute the proceeding; where the municipality or any other person other than the Attorney General institutes the proceeding, a recovered penalty should be remitted by the court to the municipality in which the premises subject to the proceeding are located.

L.1974,c.50,s.9; amended 1981,c.299,s.5; 1991,c.91,s.458.



Section 46:8-36 - Waiver Of Rights By Agreement; Unenforceability

46:8-36. Waiver of rights by agreement; unenforceability
Any written or oral provision in any agreement whereby any tenant waives any rights under this act shall be deemed against public policy and unenforceable.

L.1974, c. 50, s. 10, eff. June 25, 1974.



Section 46:8-37 - Severability

46:8-37. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1974, c. 50, s. 11, eff. June 25, 1974.



Section 46:8-38 - Definitions

46:8-38. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, except in those instances where the context clearly indicates otherwise:

a. The term "unit of dwelling space" shall mean any room or rooms, or suite or apartment thereof, whether furnished or unfurnished, which is occupied, or intended, arranged or designed to be occupied, for sleeping or dwelling purposes by one or more persons, including but not limited to the owner thereof, or any of his servants, agents or employees, and shall include all privileges, services, furnishings, furniture, equipment, facilities and improvements connected with the use or occupancy thereof.

b. The term "multiple dwelling" shall mean any building or structure or group or complex of buildings or structures and any land appurtenant thereto in which 10 or more units of dwelling space are occupied or are intended to be occupied by 10 or more persons who live independently of each other.

c. The term "owner" shall mean the person who owns, purports to own or exercises control of any multiple dwelling.

L.1974, c. 48, s. 1, eff. June 25, 1974.



Section 46:8-39 - Information On Crime Insurance; Advice To Tenants

46:8-39. Information on crime insurance; advice to tenants
Within 6 months of the effective date of this act, every owner of a multiple dwelling shall make available to all his tenants information regarding crime insurance through the Federal Crime Insurance Program of Title VI of the Housing and Urban Development Act of 1970, 12 U.S.C. Sec. 1749 b b b et seq., and advise the tenants where applications for such insurance may be obtained. All tenants who assume occupancy more than 6 months after the effective date of the act shall be provided with this information no more than 30 days after they assume occupancy.

L.1974, c. 48, s. 2, eff. June 25, 1974.



Section 46:8-40 - Owners Of Multiple Dwellings; Duties To Make Tenant Insurable

46:8-40. Owners of multiple dwellings; duties to make tenant insurable
No owner of a multiple dwelling shall do or refuse to do any act or permit any tenant to do any act which would prevent or make any tenant ineligible for crime insurance through the Federal Crime Insurance Program of Title VI of the Housing and Urban Development Act of 1970, 12 U.S.C. Sec. 1749 b b b et seq.

L.1974, c. 48, s. 3, eff. June 25, 1974.



Section 46:8-41 - Penalties

46:8-41. Penalties
4. Any owner who fails to provide to any tenant the information required under section 2 of this act or violates any other provision of this act shall be liable to a penalty of not more than $200.00 for each offense, recoverable by the State in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court, Law Division, Special Civil Part in the county in which the premises are located shall have jurisdiction to enforce said penalty enforcement upon complaint of the Attorney General or any other person.

L.1974,c.48,s.4; amended 1991,c.91,s.459.



Section 46:8-42 - Severability

46:8-42. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1974, c. 48, s. 5, eff. June 25, 1974.



Section 46:8-43 - Short Title

46:8-43. Short title
This act shall be known and may be cited as "The Truth-in-Renting Act."

L.1975, c. 310, s. 1.



Section 46:8-44 - Definitions

46:8-44. Definitions
As used in this act:

a. "Landlord" means any person who rents or leases or offers to rent or lease, for a term of at least 1 month, dwelling units, except dwelling units in rental premises containing not more than two such units, or in owner-occupied premises of not more than three dwelling units, or in hotels, motels or other guest houses serving transient or seasonal guests.

b. "Department" means the Department of Community Affairs.

c. "Commissioner" means the Commissioner of the Department of Community Affairs.

L.1975, c. 310, s. 2.



Section 46:8-45 - Statement Of Legal Rights And Responsibilities Of Tenants And Landlords Of Rental Dwelling Units.

46:8-45 Statement of legal rights and responsibilities of tenants and landlords of rental dwelling units.

3. a. The department shall, as soon as practicable and annually thereafter, after public hearing, prepare and make available at no cost to the public, to the extent that funding has been made available to the department for free distribution, a statement, in a form and size suitable for posting and distributing pursuant to the provisions of this act, of the primary clearly established legal rights and responsibilities of tenants and landlords of rental dwelling units. This statement shall be printed in both the English and Spanish languages and shall be posted on the department's Internet website, in an easily printable format, and updated annually. The statement shall serve as an informational document, and nothing therein shall be construed as binding on or affecting a judicial determination under section 6 of P.L.1975, c.310 (C.46:8-48) of what constitutes a lease provision which violates clearly established legal rights of tenants or responsibilities of landlords.

b.Where practical considerations make it necessary for the department to limit the extent of the statement, items to be included shall be selected on the basis of the importance of their inclusion in protecting the rights of the public.

L.1975, c.310, s.3; amended 1990, c.37; 2007, c.177, s.1.



Section 46:8-46 - Statement; Distribution And Posting By Landlords

46:8-46. Statement; distribution and posting by landlords
Every landlord shall distribute one copy of the statement prepared and made available pursuant to the provisions of this act to each of their tenants within 30 days after it has been made available by the department and shall thereafter provide a copy of the current statement to each new tenant at or prior to the time he assumes occupancy of the dwelling. In addition, every landlord shall keep a copy of the current statement posted in one or more locations so that the statement is prominent and accessible to all his tenants.

L.1975, c. 310, s. 4.



Section 46:8-47 - Violations Of Act; Penalty

46:8-47. Violations of act; penalty
5. Any landlord who violates any provision of this act, contrary to the legal rights of tenants, shall be liable to a penalty of not more than $100.00 for each offense. Such penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court, Law Division, Special Civil Part in the county in which the rental premises are located shall have jurisdiction over such proceedings. Process shall be in the nature of a summons or warrant, and shall issue upon the complaint of the commissioner, the Attorney General, or any other person.

L.1975,c.310,s.5; amended 1991,c.91,s.460.



Section 46:8-48 - Offer Of Or Entry Into Lease In Violation Of Rights Of Tenants; Termination Of Lease; Exception

46:8-48. Offer of or entry into lease in violation of rights of tenants; termination of lease; exception
No landlord shall offer to any tenant or prospective tenant or enter into any written lease after the effective date of this act which includes a lease provision which violates clearly established legal rights of tenants or responsibilities of landlords as established by the law of this State at the time the lease is signed. A tenant shall have the right to petition a court of competent jurisdiction to terminate a lease containing any such provision. Nothing contained herein shall limit any rights or remedies a tenant may have under a lease.

No landlord shall be liable to any penalty under section 5 of this act nor any lease termination by a tenant under section 6 of this act, for any lease provision in violation of section 6 of this act where the proposal to include such lease provision originated from the tenant and not such landlord.

L.1975, c. 310, s. 6.



Section 46:8-49 - Waiver Of Right To Receive Or Refusal To Accept Statement; Effect

46:8-49. Waiver of right to receive or refusal to accept statement; effect
No waiver or refusal by a tenant of his right to receive a copy of the statement as provided herein shall alter the responsibilities of the landlord under any provision of this act.

L.1975, c. 310, s. 7.



Section 46:8-50 - Notification To Tenants If Property Is In Flood Zone

46:8-50. Notification to tenants if property is in flood zone
1.Every landlord shall notify each of the landlord's tenants upon the event that the rental property which is the subject of a lease has been determined to be located in a flood zone or area. Each new tenant shall be notified prior to the time that occupancy of the rental unit is assumed. For the purposes of this section, "landlord" means any person who rents or leases, for a term of at least one month, commercial space or residential dwelling units other than dwelling units in a premises containing not more than two such units, or in an owner-occupied premises of not more than three dwelling units, or in hotels, motels, or other guest houses serving transient or seasonal guests.

L.2001,c.313.



Section 46:8A-1 - Short Title

46:8A-1. Short title
This act shall be known and may be cited as the "Horizontal Property Act."

L.1963, c. 168, s. 1.



Section 46:8A-2 - Definitions

46:8A-2. Definitions
Unless it is plainly evident from the context that a different meaning is intended, as used herein:

(a) "Apartment" means an enclosed space consisting of one or more rooms occupying all or part of a floor or floors in a building of one or more floors or stories, but not the entire building, and notwithstanding whether the apartment be designed for residence, for office, for the operation of any industry or business, or for any other type of independent use, provided it has a direct exit to a thoroughfare or to a given common space leading to a thoroughfare;

(b) "Coowner" means a person, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof, who owns an apartment within the building;

(c) "Council of coowners" means all the coowners as defined in subsection (b) of this section; but a majority as defined in subsection (f) of this section, shall, except as otherwise provided in this act constitute a quorum for the adoption of decisions;

(d) "General common elements" means and includes:

(1) The land on which the building is located;

(2) The foundations, main walls, roofs, halls, lobbies, stairways, and entrance and exit or communication ways;

(3) The basements and roofs, except as otherwise provided or stipulated;

(4) The premises for the lodging of janitors or persons in charge of the building, except as otherwise provided or stipulated;

(5) The compartments or installations of central services such as power, light, gas, cold and hot water, refrigeration, reservoirs, water tanks and pumps, and the like;

(6) The elevators, garbage incinerators and, in general all devices or installations existing for common use;

(7) Yards, gardens, walkways, parking areas, driveways, streets, picnic areas, recreational areas and related facilities for the pursuit of activities, whether included in one or more regimes or located adjacent to or between one or more regimes and intended to be available for use by the coowners of all regimes, except as otherwise provided or stipulated; and

(8) All other elements rationally of common use or necessary to the existence, upkeep and safety of the property;

(e) "Horizontal property regime" means the form of ownership of real property which consists of the building or buildings, common elements and other property described in the master deed creating and establishing the same.

(f) "Limited common elements" means and includes those common elements which are agreed upon by all the coowners to be reserved for the use of a certain number of apartments to the exclusion of the other apartments, such as special corridors, stairways and elevators, sanitary services common to the apartments of a particular floor, and the like;

(g) "Majority" or "Majority of coowners" means the coowners of at least 51% of all the apartments in the regime;

(h) "Master deed" means the deed establishing the horizontal property regime;

(i) "Person" means an individual, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof;

(j) "Property" means and includes all the lands, all the buildings, all improvements and structures thereon, and all easements, rights and appurtenances belonging thereto, included in one regime, or in two or more regimes, provided such regimes together constitute a single community.

(k) "Regime" means the property described in the master deed.

L.1963, c. 168, s. 2. Amended by L.1978, c. 124, s. 1, eff. Oct. 5, 1978.



Section 46:8A-3 - Horizontal Property Regimes; Mergers

46:8A-3. Horizontal property regimes; mergers
Whenever a sole owner or the coowners of a building expressly declare, through the recordation of a master deed, which shall set forth the particulars enumerated in section 9, their desire to submit their property to the regime established by this act, there shall thereby be established a horizontal property regime. The coowners of property established as a single horizontal property regime may merge with the coowners of property in one or more other regimes to form a new single horizontal property regime, upon the consent of a majority of the coowners of the property in each of the merging regimes.

L.1963, c. 168, s. 3. Amended by L.1978, c. 124, s. 2, eff. Oct. 5, 1978.



Section 46:8A-3.1 - Organization Of Two Or More Regimes As Nonprofit Corporation; Application Of Act

46:8A-3.1. Organization of two or more regimes as nonprofit corporation; application of act
Where the coowners of the apartments in two or more regimes, which together constitute a single community, are organized into a single entity, such as, but not limited to, a corporation formed under Title 15 of the Revised Statutes of the State of New Jersey, the provisions of this act shall apply to such an entity with the same force and effect as they would if such an entity were in fact a single regime.

L.1978, c. 124, s. 11, eff. Oct. 5, 1978.



Section 46:8A-4 - Status Of Apartments Within Horizontal Property Regime

46:8A-4. Status of apartments within horizontal property regime
Once the property is submitted to the horizontal property regime, an apartment in the regime may be individually conveyed and encumbered and may be the subject of ownership, possession or sale and of all types of juridic acts inter vivos or mortis causa, as if it were sole and entirely independent of the other apartments in the regime of which it forms a part, and the corresponding individual titles and interests shall be recordable.

L.1963, c. 168, s. 4. Amended by L.1978, c. 124, s. 3, eff. Oct. 5, 1978.



Section 46:8A-5 - Joint Tenancies; Tenancies In Common; Tenancies By The Entirety

46:8A-5. Joint tenancies; tenancies in common; tenancies by the entirety
Any apartment may be held and owned by more than one person as joint tenants, as tenants in common, as tenants by the entirety or in any other real estate tenancy relationship recognized under the laws of this State.

L.1963, c. 168, s. 5.



Section 46:8A-6 - Ownership Of Apartments; Of Common Elements; Value

46:8A-6. Ownership of apartments; of common elements; value
In each regime an apartment owner shall have the exclusive ownership of his apartment and shall have a proportionate undivided interest in the general common elements, equivalent to the percentage of the aggregate value of all the apartments represented by the value of his own apartment. Where limited common elements have been reserved for the use of his apartment, his proportionate undivided interest therein shall be equivalent to the percentage of the aggregate value of all apartments entitled to the use of said limited common elements represented by the value of his own apartment.

For the sole purpose of establishing said percentages, the value of each apartment and the aggregate value of all the apartments in the regime shall be fixed by the owner or coowners of the property making up the regime, and shall be computed on the basis of the fair market value of said apartments at the time when the regime is established; provided, however, that nothing herein contained shall prevent the owner of each apartment from attributing a different circumstantial value to his apartment in all types of acts and contracts. Said percentages shall have a permanent character, and shall not be altered without the acquiescence of the coowners of all the apartments in the regime.

L.1963, c. 168, s. 6. Amended by L.1978, c. 124, s. 4, eff. Oct. 5, 1978.



Section 46:8A-7 - Indivisibility Of Common Elements

46:8A-7. Indivisibility of common elements
The common elements, both general and limited, shall remain undivided and shall not be the object of an action for partition or division of the co-ownership. Any covenant to the contrary shall be void.

L.1963, c. 168, s. 7.



Section 46:8A-8 - Use Of Elements Held In Common

46:8A-8. Use of elements held in common
Each co-owner may use the elements held in common in accordance with the purpose for which they are intended, without hindering or encroaching upon the lawful rights of the other co-owners.

L.1963, c. 168, s. 8.



Section 46:8A-9 - Recordation Of Master Deed; Matters To Be Set Forth In Deed

46:8A-9. Recordation of master deed; matters to be set forth in deed
The master deed creating and establishing the horizontal property regime shall be executed by the owner or owners of the property making up the regime and shall be recorded in the office of the county recording officer of the county where such property is located. The master deed shall express the following particulars:

(a) The description of the land and the building, expressing their respective areas;

(b) The general description and number of each apartment, expressing its area, location and any other data necessary for its identification;

(c) The description of the general common elements of the property, and, in proper cases, of the limited common elements restricted to a given number of apartments, expressing which are those apartments;

(d) The respective percentage appertaining to each apartment in the expenses of, and rights in, the elements held in common, both general and limited; and

(e) The name by which the horizontal property regime is to be known followed by the words "Horizontal Property Regime."

L.1963, c. 168, s. 9.



Section 46:8A-10 - Plans To Be Attached To Master Deed

46:8A-10. Plans to be attached to master deed
There shall be attached to the master deed, at the time it is filed for record, a full and exact copy of the plans of the building, which copy of plans shall be entered of record along with the master deed. Said plans shall show graphically all particulars of the building including, but not limited to, the dimensions, area and location of each apartment therein and the dimensions, area and location of common elements affording access to each apartment. Other common elements, both limited and general, shall be shown graphically insofar as possible and shall be described in detail in words and figures. Said plans shall be certified to by an engineer or architect authorized and licensed to practice his profession in this State.

L.1963, c. 168, s. 10.



Section 46:8A-11 - Description Of Individual Apartments

46:8A-11. Description of individual apartments
Each apartment in a building shall be designated, on the plans referred to in section 10 of this act, by letter or number or other appropriate designation and any conveyance, or other instrument affecting title to said apartment, which describes the apartment by using said letter or number followed by the words "in Horizontal Property Regime" shall be deemed to contain a good and sufficient description for all purposes. Any conveyance of or other instrument affecting title to an individual apartment shall be deemed to also convey the undivided interest of the owner in the common elements, both general and limited, appertaining to said apartment without specifically or particularly referring to same.

L.1963, c. 168, s. 11.



Section 46:8A-12 - Waiver Of Regime

46:8A-12. Waiver of regime
Two-thirds of the coowners or the sole owner of property constituted into a horizontal property regime may waive this regime and regroup or merge the records of the individual apartments with the principal property, provided, that the individual apartments are unencumbered, or if encumbered, that the creditors in whose behalf the encumbrances are recorded agree to accept as security the undivided portions of the property owned by the debtors.

L.1963, c. 168, s. 12. Amended by L.1978, c. 124, s. 5, eff. Oct. 5, 1978.



Section 46:8A-13 - Merger No Bar To Reconstitution

46:8A-13. Merger no bar to reconstitution
The merger provided for in section 12 shall in no way bar the subsequent constitution of the property into another horizontal property regime whenever so desired and upon observance of the provisions of this act.

L.1963, c. 168, s. 13.



Section 46:8A-14 - By-laws; Inserting Or Appending To Master Deed

46:8A-14. By-laws; inserting or appending to master deed
The administration of every property constituted into a horizontal property regime shall be governed by by-laws which shall be inserted in or appended to and recorded with the master deed.

L.1963, c. 168, s. 14.



Section 46:8A-15 - Necessary Contents Of By-laws; Modification Of System; Recordation

46:8A-15. Necessary contents of by-laws; modification of system; recordation
The bylaws must necessarily provide for at least the following:

(a) Form of administration, indicating whether this shall be in charge of an administrator or of a board of administration, or otherwise, and specifying the powers, manner of removal, and, where proper, the compensation thereof.

(b) Provisions for notices of meetings of coowners containing a statement of the purpose of the meeting; method of notifying and calling or summoning the coowners to assemble; that all decisions, including decisions involving capital expenditures, shall require the affirmative vote of at least a majority of the coowners of the property; who is to preside over the meeting and who will keep the minute book wherein the resolutions shall be recorded.

(c) Care, upkeep and surveillance of each building and the general and limited common elements and services of each building.

(d) Manner of collecting from the coowners for the payment of the common expenses.

(e) Designation and dismissal of the personnel necessary for the works and the general and limited common services of each building.

The sole owner of the property, or, if there be more than one, a majority of the coowners of the property, may at any time modify the system of administration, but each one of the particulars set forth in this section shall always be embodied in the bylaws. No such modification may be operative until it is embodied in a recorded instrument which shall be recorded in the same office and in the same manner as was the master deed and original bylaws of the horizontal property regime involved.

L.1963, c. 168, s. 15. Amended by L.1978, c. 124, s. 6, eff. Oct. 5, 1978.



Section 46:8A-16 - Books Of Receipts And Expenditures; Availability For Examination

46:8A-16. Books of receipts and expenditures; availability for examination
The administrator, or the board of administration, or other form of administration specified in the bylaws, shall keep books with a detailed account, in chronological order, of the receipts and expenditures affecting the property and its administration and specifying the maintenance and repair expenses of the common elements and any other expenses incurred. Said books and the vouchers accrediting the entries made thereupon shall be available for examination by all the coowners at convenient hours on working days that shall be set and announced for general knowledge.

L.1963, c. 168, s. 16. Amended by L.1978, c. 124, s. 7, eff. Oct. 5, 1978.



Section 46:8A-17 - Council Of Co-owners; Access To Apartments

46:8A-17. Council of co-owners; access to apartments
The council of co-owners shall have the irrevocable right, to be exercised by the administrator, or the board of administration, or other form of administration specified in the by-laws, to have access to each apartment from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common elements therein or accessible therefrom, or for making emergency repairs therein necessary to prevent damage to the common elements or to another apartment or apartments.

L.1963, c. 168, s. 17.



Section 46:8A-18 - Contributions For Payment Of Expenses Of Administration And Maintenance

46:8A-18. Contributions for payment of expenses of administration and maintenance
The coowners of the apartments are bound to contribute pro rata toward (a) the expenses of administration, of furnishing services and of maintenance and repair of the exterior of each building and of the general common elements, and, in the proper case, of the limited common elements, of the property; (b) the expenses relating to the maintenance and servicing of recreational areas and related facilities and expenses involved in furnishing services to coowners and in furnishing for coowners areas and facilities for pursuing activities;and (c) any other expense lawfully agreed upon.

The amount of each contribution shall be computed by the administrator, or the board of administration, or other form of administration specified in the bylaws, and with respect to the expenses referred to under (a) above may be based upon the assessed valuation of the apartment, or such other basis of computation as in the opinion of the administrator, or the board of administration, or other form of administration specified in the bylaws, is more equitable, and with respect to the expenses referred to in (b) above shall be based upon a per capita assessment against each occupant, and with respect to the expenses referred to under (c) above, upon the basis agreed upon.

No coowner may exempt himself from contributing toward such expenses by waiver of the use or enjoyment of the common elements or by abandonment of the apartment belonging to him.

L.1963, c. 168, s. 18. Amended by L.1978, c. 124, s. 8, eff. Oct. 5, 1978.



Section 46:8A-19 - Compliance With By-laws; Damages Or Injunctive Relief For Noncompliance

46:8A-19. Compliance with by-laws; damages or injunctive relief for noncompliance
Each co-owner shall comply strictly with the by-laws and with the administrative rules and regulations adopted pursuant thereto, as either of the same may be lawfully amended from time to time, and with the covenants, conditions and restrictions set forth in the master deed or in the deed to his apartment. Failure to comply with any of the same shall be ground for a civil action to recover sums due, for damages or injunctive relief, or both, maintainable by the administrator, or the board of administration or other form of administration specified in the by-laws on behalf of the council of co-owners or, in a proper case, by an aggrieved co-owner.

L.1963, c. 168, s. 19.



Section 46:8A-20 - Liens For Labor Or Materials

46:8A-20. Liens for labor or materials
(a) Subsequent to recording the master deed as provided in this act, and while the property remains subject to this act, no lien shall arise or be effective against the property. During such period liens or encumbrances shall arise or be created only against each apartment and the percentage of undivided interest in the common elements appurtenant to such apartment, in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership; provided that no labor performed or materials furnished with the consent or at the request of a co-owner or his agent or his contractor or subcontractor, shall be the basis for the filing of a lien pursuant to article 10 of chapter 44 of Title 2A of the New Jersey Statutes against the apartment or any other property of any other co-owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any apartment in the case of emergency repairs thereto. Labor performed or materials furnished for the common elements, if duly authorized by the council of co-owners, the administrator or board of administration or other administration specified by the by-laws, in accordance with this act, the master deed or by-laws, shall be deemed to be performed or furnished with the express consent of each co-owner and shall be the basis for the filing of a lien pursuant to article 10 of chapter 44 of Title 2A of the New Jersey Statutes against each of the apartments and shall be subject to the provisions of subparagraph (b) hereunder.

(b) In the event a lien against 2 or more apartments becomes effective, the owners of the separate apartments may remove their apartment and the percentage of undivided interest in the common areas and facilities appurtenant to such apartment from the lien by payment of the fractional or proportional amounts attributable to each of the apartments affected. Such individual payment shall be computed by reference to the percentages appearing in the master deed. Subsequent to any such payment, discharge or other satisfaction the apartment and the percentage of undivided interest in the common elements appurtenant thereto shall thereafter be free and clear of the lien so paid, satisfied or discharged. Such partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce his rights against any apartment and the percentage of undivided interest in the common elements appurtenant thereto not so paid, satisfied or discharged.

L.1963, c. 168, s. 20.



Section 46:8A-21 - Priority Of Liens

46:8A-21. Priority of liens
Upon the sale or conveyance of an apartment, all unpaid assessments against a co-owner for his pro rata share in the expenses to which section 18 refers shall first be paid out of the sales price or by the acquirer in preference over any other assessments or charges of whatever nature except the following:

(a) Assessments, liens, and charges for taxes past due and unpaid on the apartment; and

(b) Payments due under mortgage instruments of encumbrance duly recorded.

L.1963, c. 168, s. 21.



Section 46:8A-22 - Joint And Several Liability Of Purchaser And Seller For Payment Of Assessments; Purchaser's Recovery; Statement Of Amount Due By Seller

46:8A-22. Joint and several liability of purchaser and seller for payment of assessments; purchaser's recovery; statement of amount due by seller
The purchaser of an apartment shall be jointly and severally liable with the seller for the amounts owing by the latter under section 18 of this Title up to the time of the conveyance, without prejudice to the purchaser's right to recover from the other party the amounts paid by him as such joint debtor. The council of co-owners shall provide for the issuance and issue to any purchaser, upon his request, a statement of such amounts due by the seller and the purchaser's liability under this section shall be limited to the amount as set forth in said statement.

L.1963, c. 168, s. 22.



Section 46:8A-23 - Insuring Building And Common Elements Against Risks

46:8A-23. Insuring building and common elements against risks
The coowners, as such, or the administrator, or the board of administration, or other form of administration specified in the bylaws, shall insure all buildings and the general and limited common elements against risk, without prejudice to the right of each coowner to insure his apartment on his own account and for his own benefit.

L.1963, c. 168, s. 23. Amended by L.1978, c. 124, s. 9, eff. Oct. 5, 1978.



Section 46:8A-24 - Application Of Insurance Proceeds To Reconstruction; Pro Rata Distribution In Certain Cases; Rules Governing Reconstruction

46:8A-24. Application of insurance proceeds to reconstruction; pro rata distribution in certain cases; rules governing reconstruction
In case of fire or any other disaster the insurance indemnity shall, except as provided in the next succeeding paragraph of this section, be applied to reconstruct the building.

Reconstruction shall not be compulsory where it comprises the whole or more than 2/3 of the building. In such case, and unless otherwise unanimously agreed upon by the co-owners, the indemnity shall be delivered pro rata to the co-owners entitled to it in accordance with provision made in the by-laws or in accordance with a decision of 3/4 of the co-owners if there is no by-law provision.

Should it be proper to proceed with the reconstruction, the provisions for such eventuality made in the by-laws shall be observed, or in lieu thereof, the decision of the council of co-owners shall prevail.

L.1963, c. 168, s. 24.



Section 46:8A-25 - Building Costs In Excess Of Insurance Proceeds

46:8A-25. Building costs in excess of insurance proceeds
Where any building is not insured or where the insurance indemnity is insufficient to cover the cost of reconstruction, the new building costs shall be paid by all the coowners directly affected by the damage, in proportion to the value of their respective apartments, or as may be provided by said bylaws; and if so provided in the bylaws such costs shall be paid by the administrator, or the board of administration, or other form of administration specified in the bylaws.

The provisions of this section may be changed by unanimous resolution of the parties concerned, adopted subsequent to the date on which the fire or other disaster occurred.

L.1963, c. 168, s. 25. Amended by L.1978, c. 124, s. 10, eff. Oct. 5, 1978.



Section 46:8A-26 - Taxes, Assessments And Charges; Valuation Of Apartments; Exemptions Or Deductions

46:8A-26. Taxes, assessments and charges; valuation of apartments; exemptions or deductions
All property taxes, assessments and other charges of any taxing district shall be assessed against and collected on each individual apartment, each of which shall be carried on the tax books as a separate and distinct entity for that purpose, and not on the building or property as a whole. Such assessments shall include the value of the proportionate undivided interest of each apartment in the general common elements, and in the limited common elements where such interest exists. The proportionate undivided interest of each apartment in said common elements shall be computed in accordance with the procedure established by section 6 of this act. All laws authorizing exemptions from taxation or deductions from tax bills shall be applicable to each individual apartment to the same extent they are applicable to other separate property.

L.1963, c. 168, s. 26.



Section 46:8A-27 - Incorporation

46:8A-27. Incorporation
Nothing herein contained shall prohibit any council of co-owners from incorporating pursuant to the provisions of Title 14 of the Revised Statutes for the purpose of the administration of the building constituted into a horizontal property regime. In the event of any such incorporation, the percentage of stock interest of each co-owner in the corporation shall be equal to the percentage of his right to share in the common elements as computed in accordance with the provisions of section 6 of this act.

L.1963, c. 168, s. 27.



Section 46:8A-28 - Partial Invalidity

46:8A-28. Partial invalidity
If any provision of this act is held invalid such invalidity shall not affect other provisions hereof, and to this end the provisions of this act are declared to be severable.

L.1963, c. 168, s. 28.



Section 46:8B-1 - Short Title

46:8B-1. Short title
This act shall be known and may be cited as the "Condominium Act."

L.1969, c. 257, s. 1, eff. Jan. 7, 1970.



Section 46:8B-2 - Saving Clause

46:8B-2. Saving clause
This act shall not be construed to amend or repeal the act entitled "An act concerning interests in real property and providing for the creation and regulation of horizontal property regimes," approved December 16, 1963 (P.L.1963, c. 168). Said act shall continue to govern all property constituted into a horizontal property regime thereunder, provided that upon waiver of any such regime as provided in said act, the real property may be subjected to the provisions of this act as provided herein.

L.1969, c. 257, s. 2, eff. Jan. 7, 1970.



Section 46:8B-3 - Definitions

46:8B-3. Definitions
The following words and phrases as used in this act shall have the meanings set forth in this section unless the context clearly indicates otherwise:

a. "Assigns" means any person to whom rights of a unit owner have been validly transferred by lease, mortgage or otherwise.

b. "Association" means the entity responsible for the administration of a condominium, which entity may be incorporated or unincorporated.

c. "Bylaws" means the governing regulations adopted under this act for the administration and management of the property.

d. "Common elements" means:

(i) the land described in the master deed;

(ii) as to any improvement, the foundations, structural and bearing parts, supports, main walls, roofs, basements, halls, corridors, lobbies, stairways, elevators, entrances, exits and other means of access, excluding any specifically reserved or limited to a particular unit or group of units;

(iii) yards, gardens, walkways, parking areas and driveways, excluding any specifically reserved or limited to a particular unit or group of units;

(iv) portions of the land or any improvement or appurtenance reserved exclusively for the management, operation or maintenance of the common elements or of the condominium property;

(v) installations of all central services and utilities;

(vi) all apparatus and installations existing or intended for common use;

(vii) all other elements of any improvement necessary or convenient to the existence, management, operation, maintenance and safety of the condominium property or normally in common use; and

(viii) such other elements and facilities as are designated in the master deed as common elements.

e. "Common expenses" means expenses for which the unit owners are proportionately liable, including but not limited to:

(i) all expenses of administration, maintenance, repair and replacement of the common elements;

(ii) expenses agreed upon as common by all unit owners; and

(iii) expenses declared common by provisions of this act or by the master deed or by the bylaws.

f. "Common receipts" means:

(i) rent and other charges derived from leasing or licensing the use of common elements;

(ii) funds collected from unit owners as common expenses or otherwise; and

(iii) receipts designated as common by the provisions of this act or by the master deed or the bylaws.

g. "Common surplus" means the excess of all common receipts over all common expenses.

h. "Condominium" means the form of ownership of real property under a master deed providing for ownership by one or more owners of units of improvements together with an undivided interest in common elements appurtenant to each such unit.

i. "Condominium property" means the land covered by the master deed, whether or not contiguous and all improvements thereon, all owned either in fee simple or under lease, and all easements, rights and appurtenances belonging thereto or intended for the benefit thereof.

j. "Developer" means the person or persons who create a condominium or lease, sell or offer to lease or sell a condominium or units of a condominium in the ordinary course of business, but does not include an owner or lessee of a unit who has acquired his unit for his own occupancy.

k. "Limited common elements" means those common elements which are for the use of one or more specified units to the exclusion of other units.

l . "Majority" or "majority of the unit owners" means the owners of more than 50% of the aggregate in interest of the undivided ownership of the common elements as specified in the master deed. If a different percentage of unit owners is required to be determined under this act or under the master deed or bylaws for any purpose, such different percentage of owners shall mean the owners of an equal percentage of the aggregate in interest of the undivided ownership of the common elements as so specified.

m. "Master deed" means the master deed recorded under the terms of section 8 of this act, as such master deed may be amended or supplemented from time to time, being the instrument by which the owner in fee simple or lessee of the property submits it to the provisions of this chapter.

n. "Person" means an individual, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof.

o . "Unit" means a part of the condominium property designed or intended for any type of independent use, having a direct exit to a public street or way or to a common element or common elements leading to a public street or way or to an easement or right of way leading to a public street or way, and includes the proportionate undivided interest in the common elements and in any limited common elements assigned thereto in the master deed or any amendment thereof.

p. "Unit deed" means a deed of conveyance of a unit in recordable form.

q. "Unit owner" means the person or persons owning a unit in fee simple.

L.1969, c. 257, s. 3, eff. Jan. 7, 1970. Amended by L.1973, c. 216, s. 1, eff. Aug. 23, 1973; L.1979, c. 157, s. 1, eff. July 19, 1979.



Section 46:8B-4 - Status Of Units

46:8B-4. Status of units
Each unit shall constitute a separate parcel of real property which may be dealt with by the owner thereof in the same manner as is otherwise permitted by law for any other parcel of real property.

L.1969, c. 257, s. 4, eff. Jan. 7, 1970.



Section 46:8B-5 - Types Of Ownership

46:8B-5. Types of ownership
Any unit may be held and owned by one or more persons in any form of ownership, real estate tenancy or relationship recognized under the laws of this State.

L.1969, c. 257, s. 5, eff. Jan. 7, 1970.



Section 46:8B-6 - Common Elements

46:8B-6. Common elements
The proportionate undivided interest in the common elements assigned to each unit shall be inseparable from such unit, and any conveyance, lease, devise or other disposition or mortgage or other encumbrance of any unit shall extend to and include such proportionate undivided interest in the common elements, whether or not expressly referred to in the instrument effecting the same. The common elements shall remain undivided and shall not be the object of an action for partition or division. The right of any unit owner to the use of the common elements shall be a right in common with all other unit owners (except to the extent that the master deed provides for limited common elements) to use such common elements in accordance with the reasonable purposes for which they are intended without encroaching upon the lawful rights of the other unit owners.

L.1969, c. 257, s. 6, eff. Jan. 7, 1970.



Section 46:8B-7 - Invalidity Of Contrary Agreements

46:8B-7. Invalidity of contrary agreements
Any agreement contrary to the provisions of this act shall be void.

L.1969, c. 257, s. 7, eff. Jan. 7, 1970.



Section 46:8B-8 - Creation, Establishment Of Condominium.

46:8B-8 Creation, establishment of condominium.

8. A condominium may be created and established by recording in the office of the county recording officer of the county wherein the land is located a master deed executed and acknowledged by all owners or the lessees setting forth the matters required by section 9 of P.L.1969, c.257 (C.46:8B-9) and section 3 of P.L.1960, c.141 (C.46:23-9.11). The provisions of the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.) shall apply solely to real property of interests therein which have been subjected to the terms of P.L.1969, c.257 as provided in this section.

L.1969,c.257,s.8; amended 1973, c.216, s.2; 1997, c.211, s.3.



Section 46:8B-8.1 - Establishment Of Condominium Upon Land Held Under Lease

46:8B-8.1. Establishment of condominium upon land held under lease
Nothing in the act to which this act is a supplement shall be construed to prevent the creation and establishment of a condominium as defined in this act, upon land held under a lease by the lessee or creator of the condominium, provided that the master deed required under this act shall be signed, not only by the lessee, but also by the lessor of the land who holds the legal title to the land in fee simple.

L.1973, c. 216, s. 3, eff. Aug. 23, 1973.



Section 46:8B-9 - Master Deed, Contents.

46:8B-9 Master deed, contents.

9. The master deed shall set forth, or contain exhibits setting forth the following matters:

(a) A statement submitting the land described in the master deed to the provisions of the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

(b) A name, including the word "condominium" or followed by the words "a condominium," by which the property shall thereafter be identified.

(c) A legal description of the land.

(d) A survey of the condominium property in sufficient detail to show and identify common elements, each unit and their respective locations and approximate dimensions. The plans shall bear a certification by a land surveyor, professional engineer or architect authorized and qualified to practice in this State setting forth that the plans constitute a correct representation of the improvements described. The survey and plans shall constitute a condominium plan as defined in section 2 of P.L.1960, c.141 (C.46:23-9.10).

(e) An identification of each unit by distinctive letter, name or number so that each unit may be separately described thereafter by such identification.

(f) A description of the common elements and limited common elements, if any.

(g) The proportionate undivided interests in the common elements and limited common elements, if any, appurtenant to each unit. These interests shall in each case be stated as percentages aggregating 100%.

(h) The voting rights of unit owners.

(i) By-laws.

(j) A method of amending and supplementing the master deed, which shall require the recording of any amendment or supplement in the same office as the master deed before it shall become effective.

(k) The name and nature of the association and if the association is not incorporated, the name and residence address, within this State of the person designated as agent to receive service of process upon the association.

(l) The proportions or percentages and manner of sharing common expenses and owning common surplus.

(m) Any other provisions, not inconsistent with the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), as may be desired, including but not limited to restrictions or limitations upon the use, occupancy, transfer, leasing or other disposition of any unit (provided that any restriction or limitation shall be otherwise permitted by law) and limitations upon the use of common elements.

L.1969,c.257,s.9; amended 1997, c.211, s.4.



Section 46:8B-10 - Unit Deeds And Other Instruments

46:8B-10. Unit deeds and other instruments
A deed, mortgage, lease or other instrument pertaining to a unit shall have the same force and effect in regard to such unit as would be given to a like instrument pertaining to other real property which has been similarly made, executed, acknowledged and recorded. A unit deed shall contain the following:

(a) The name of the condominium as set forth in the master deed, the name of the political subdivision and county in which the condominium property is located and a reference to the recording office, the book and page where the master deed and any amendment thereto are recorded.

(b) The unit designation as set forth in the master deed.

(c) A reference to the last prior unit deed conveying such unit, if previously conveyed.

(d) A statement of the proportionate undivided interest in the common elements appurtenant to such unit as set forth in the master deed or any amendments thereof.

(e) Any other matters, consistent with this act, which the parties may deem appropriate.

L.1969, c. 257, s. 10, eff. Jan. 7, 1970.



Section 46:8B-11 - Amendments To Master Deed

46:8B-11. Amendments to master deed
The master deed may be amended or supplemented in the manner set forth therein. Unless otherwise provided therein, no amendment shall change a unit unless the owner of record thereof and the holders of record of any liens thereon shall join in the execution of the amendment or execute a consent thereto with the formalities of a deed. Notwithstanding any other provision of this act or the master deed, the designation of the agent for service of process named in the master deed may be changed by an instrument executed by the association and recorded in the same office as the master deed.

L.1969, c. 257, s. 11, eff. Jan. 7, 1970.



Section 46:8B-12 - The Association

46:8B-12. The association
The association provided for by the master deed shall be responsible for the administration and management of the condominium and condominium property, including but not limited to the conduct of all activities of common interest to the unit owners. The association may be any entity recognized by the laws of New Jersey, including but not limited to a business corporation or a nonprofit corporation.

L.1969, c. 257, s. 12, eff. Jan. 7, 1970.



Section 46:8B-12.1 - Members Of Governing Board; Elections; Written Approval Of Actions By Developer; Control By Board; Delivery Of Items

46:8B-12.1. Members of governing board; elections; written approval of actions by developer; control by board; delivery of items
a. When unit owners other than the developer own 25% or more of the units in a condominium that will be operated ultimately by an association, the unit owners other than the developer shall be entitled to elect not less than 25% of the members of the governing board or other form of administration of the association. Unit owners other than the developer shall be entitled to elect not less than 40% of the members of the governing board or other form of administration upon the conveyance of 50% of the units in a condominium. Unit owners other than the developer shall be entitled to elect all of the members of the governing board or other form of administration upon the conveyance of 75% of the units in a condominium. However, when some of the units of a condominium have been conveyed to purchasers and none of the others are being constructed or offered for sale by the developer in the ordinary course of business, the unit owners other than the developer shall be entitled to elect all of the members of the governing board or other form of administration.

Notwithstanding any of the provisions of subsection a of this section, the developer shall be entitled to elect at least one member of the governing board or other form of administration of an association as long as the developer holds for sale in the ordinary course of business one or more units in a condominium operated by the association.

b. Within 30 days after the unit owners other than the developer are entitled to elect a member or members of the governing board or other form of administration of an association, the association shall call, and give not less than 20 days' nor more than 30 days' notice of, a meeting of the unit owners to elect the members of the governing board or other form of administration. The meeting may be called and the notice given by any unit owner if the association fails to do so.

c. If a developer holds one or more units for sale in the ordinary course of business, none of the following actions may be taken without approval in writing by the developer:

(1) Assessment of the developer as a unit owner for capital improvements.

(2) Any action by the association that would be detrimental to the sales of units by the developer. However, an increase in assessments for common expenses without discrimination against the developer shall not be deemed to be detrimental to the sales of units.

d. Prior to, or not more than 60 days after, the time that unit owners other than the developer elect a majority of the members of the governing board or other form of administration of an association, the developer shall relinquish control of the association, and the unit owners shall accept control. Simultaneously, the developer shall deliver to the association all property of the unit owners and of the association held or controlled by the developer, including, but not limited to, the following items, if applicable, as to each condominium operated by the association:

(1) A photocopy of the master deed and all amendments thereto, certified by affidavit of the developer, or an officer or agent of the developer, as being a complete copy of the actual master deed.

(2) A certified copy of the association's articles of incorporation, or if not incorporated, then copies of the documents creating the association.

(3) A copy of the bylaws.

(4) The minute books, including all minutes, and other books and records of the association, if any.

(5) Any house rules and regulations which have been promulgated.

(6) Resignations of officers and members of the governing board or other form of administration who are required to resign because the developer is required to relinquish control of the association.

(7) An accounting for all association funds, including capital accounts and contributions.

(8) Association funds or control thereof.

(9) All tangible personal property that is property of the association, represented by the developer to be part of the common elements or ostensibly part of the common elements, and an inventory of that property.

(10) A copy of the plans and specifications utilized in the construction or remodeling of improvements and the supplying of equipment to the condominium and in the construction and installation of all mechanical components serving the improvements and the site, with a certificate in affidavit form of the developer, his agent, or an architect or engineer authorized to practice in this State that such plans and specifications represent, to the best of their knowledge and belief, the actual plans and specifications utilized in the construction and improvement of the condominium property and for the construction and installation of the mechanical components serving the improvements. If the condominium property has been declared a condominium more than 3 years after the completion of construction or remodeling of the improvements, the requirements of this paragraph shall not apply.

(11) Insurance policies.

(12) Copies of any certificates of occupancy which may have been issued for the condominium property.

(13) Any other permits issued by governmental bodies applicable to the condominium property in force or issued within 1 year prior to the date the unit owners other than the developer take control of the association.

(14) All written warranties of the contractor, subcontractors, suppliers, and manufacturers, if any, that are still effective.

(15) A roster of unit owners and their addresses and telephone numbers, if known, as shown on the developer's records.

(16) Leases of the common elements and other leases to which the association is a party.

(17) Employment contracts, management contracts, maintenance contracts, contracts for the supply of equipment or materials, and service contracts in which the association is one of the contracting parties and maintenance contracts and service contracts in which the association or the unit owners have an obligation or responsibility, directly or indirectly to pay some or all of the fee or charge of the person or persons performing the service.

(18) All other contracts to which the association is a party.

L.1979, c. 157, s. 2, eff. July 19, 1979.



Section 46:8B-12.2 - Management, Employment, Service Or Maintenance Contract Or Contract For Equipment Or Materials; 2 Year Limitation; Termination

46:8B-12.2. Management, employment, service or maintenance contract or contract for equipment or materials; 2 year limitation; termination
Any management, employment, service or maintenance contract or contract for the supply of equipment or material which is directly or indirectly made by or on behalf of the association, prior to the unit owners having elected at least 75% of the members of the governing board or other form of administration of the association, shall not be entered into for a period in excess of two years. Any such contract or lease may not be renewed or extended for periods in excess of two years and at the end of any two-year period, the association may terminate any further renewals or extensions thereof.

Notwithstanding the above, any management contract or agreement entered into after the effective date of this amendatory act shall terminate 90 days after the first meeting of a governing board or other form of administration in which the unit owners constitute a majority of the members, unless the board or other form of administration ratifies the contract or agreement.

L.1979, c. 157, s. 3, eff. July 19, 1979. Amended by L.1983, c. 54, s. 1, eff. Feb. 4, 1983.



Section 46:8B-13 - Bylaws

46:8B-13.Bylaws
13. The administration and management of the condominium and condominium property and the actions of the association shall be governed by bylaws which shall initially be recorded with the master deed and shall provide, in addition to any other lawful provisions, for the following:
(a) The form of administration, indicating the titles of the officers and governing board of the association, if any, and specifying the powers, duties and manner of selection, removal and compensation, if any, of officers and board members. If the bylaws provide that any of the powers and duties of the association as set forth in sections 14 and 15 of P.L.1969, c.257 (C.46:8B-14 and 46:8B-15) be exercised through a governing board elected by the membership of the association, or through officers of the association responsible to and under the direction of such a governing board, all meetings of that governing board, except conference or working sessions at which no binding votes are to be taken, shall be open to attendance by all unit owners, and adequate notice of any such meeting shall be given to all unit owners in such manner as the bylaws shall prescribe; except that the governing board may exclude or restrict attendance at those meetings, or portions of meetings, dealing with (1) any matter the disclosure of which would constitute an unwarranted invasion of individual privacy; (2) any pending or anticipated litigation or contract negotiations; (3) any matters falling within the attorney-client privilege, to the extent that confidentiality is required in order for the attorney to exercise his ethical duties as a lawyer; or (4) any matter involving the employment, promotion, discipline or dismissal of a specific officer or employee of the association. At each meeting required under this subsection to be open to all unit owners, minutes of the proceedings shall be taken, and copies of those minutes shall be made available to all unit owners before the next open meeting.

(b) The method of calling meetings of unit owners, the percentage of unit owners or voting rights required to make decisions and to constitute a quorum, but such bylaws may nevertheless provide that unit owners may waive notice of meetings or may act by written agreement without meetings.

(c) The manner of collecting from unit owners their respective shares of common expenses and the method of distribution to the unit owners of their respective shares of common surplus or such other application of common surplus as may be duly authorized by the bylaws.

(d) The method by which the bylaws may be amended, provided that no amendment shall be effective until recorded in the same office as the then existing bylaws. The bylaws may also provide a method for the adoption, amendment and enforcement of reasonable administrative rules and regulations, including the imposition of fines and late fees which may be enforced as a lien pursuant to section 21 of P.L.1969, c.257 (C.46:8B-21) relating to the operation, use, maintenance and enjoyment of the units and of the common elements including limited common elements.

L.1969,c.257,s.13; amended 1991, c.48, s.1; 1996, c.79, s.1.



Section 46:8B-13.1 - Explanatory Materials, Guidelines For Condominium Associations, Administrators

46:8B-13.1. Explanatory materials, guidelines for condominium associations, administrators
The Commissioner of Community Affairs shall cause to be prepared and distributed, for the use and guidance of condominium associations and administrators, explanatory materials and guidelines to assist them in achieving proper and timely compliance with the requirements of this act. Such guidelines may include the text of model bylaw provisions suggested or recommended for adoption. Failure or refusal of a condominium association to make proper amendment or supplementation of its bylaws prior to the effective date of section 1 of this act shall not, however, affect its obligation of compliance therewith on and after that effective date.

L.1991,c.48,s.2.



Section 46:8B-14 - Responsibilities Of Association

46:8B-14.Responsibilities of association
14. The association, acting through its officers or governing board, shall be responsible for the performance of the following duties, the costs of which shall be common expenses:
(a) The maintenance, repair, replacement, cleaning and sanitation of the common elements.

(b) The assessment and collection of funds for common expenses and the payment thereof.

(c) The adoption, distribution, amendment and enforcement of rules governing the use and operation of the condominium and the condominium property and the use of the common elements, including but not limited to the imposition of reasonable fines, assessments and late fees upon unit owners, if authorized by the master deed or bylaws, subject to the right of a majority of unit owners to change any such rules.

(d) The maintenance of insurance against loss by fire or other casualties normally covered under broad-form fire and extended coverage insurance policies as written in this State, covering all common elements and all structural portions of the condominium property and the application of the proceeds of any such insurance to restoration of such common elements and structural portions if such restoration shall otherwise be required under the provisions of this act or the master deed or bylaws.

(e) The maintenance of insurance against liability for personal injury and death for accidents occurring within the common elements whether limited or general and the defense of any actions brought by reason of injury or death to person, or damage to property occurring within such common elements and not arising by reason of any act or negligence of any individual unit owner.

(f) The master deed or bylaws may require the association to protect blanket mortgages, or unit owners and their mortgagees, as their respective interest may appear, under the policies of insurance provided under clauses (d) and (e) of this section, or against such risks with respect to any or all units, and may permit the assessment and collection from a unit owner of specific charges for insurance coverage applicable to his unit.

(g) The maintenance of accounting records, in accordance with generally accepted accounting principles, open to inspection at reasonable times by unit owners. Such records shall include:

(i) A record of all receipts and expenditures.

(ii) An account for each unit setting forth any shares of common expenses or other charges due, the due dates thereof, the present balance due, and any interest in common surplus.

(h) Nothing herein shall preclude any unit owner or other person having an insurable interest from obtaining insurance at his own expense and for his own benefit against any risk whether or not covered by insurance maintained by the association.

(i) Such other duties as may be set forth in the master deed or bylaws.

(j) An association shall exercise its powers and discharge its functions in a manner that protects and furthers or is not inconsistent with the health, safety and general welfare of the residents of the community.

(k) An association shall provide a fair and efficient procedure for the resolution of housing-related disputes between individual unit owners and the association, and between unit owners, which shall be readily available as an alternative to litigation. A person other than an officer of the association, a member of the governing board or a unit owner involved in the dispute shall be made available to resolve the dispute. A unit owner may notify the Commissioner of Community Affairs if an association does not comply with this subsection. The commissioner shall have the power to order the association to provide a fair and efficient procedure for the resolution of disputes.

L.1969,c.257,s.14; amended 1995, c.313, s.1; 1996, c.79, s.2.



Section 46:8B-15 - Powers Of Association.

46:8B-15 Powers of association.

15.Subject to the provisions of the master deed, the bylaws, rules and regulations and the provisions of this act or other applicable law, the association shall have the following powers:

(a)Whether or not incorporated, the association shall be an entity which shall act through its officers and may enter into contracts, bring suit and be sued. If the association is not incorporated, it may be deemed to be an entity existing pursuant to this act and a majority of the members of the governing board or of the association, as the case may be, shall constitute a quorum for the transaction of business. Process may be served upon the association by serving any officer of the association or by serving the agent designated for service of process. Service of process upon the association shall not constitute service of process upon any individual unit owner.

(b)The association shall have access to each unit from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any common elements therein or accessible therefrom or for making emergency repairs necessary to prevent damage to common elements or to any other unit or units. The association may charge the unit owner for the repair of any common element damaged by the unit owner or his tenant.

(c)The association may purchase units in the condominium and otherwise acquire, hold, lease, mortgage and convey the same. It may also lease or license the use of common elements in a manner not inconsistent with the rights of unit owners.

(d)The association may acquire or enter into agreements whereby it acquires leaseholds, memberships or other possessory or use interests in lands or facilities including, but not limited to country clubs, golf courses, marinas and other recreational facilities, whether or not contiguous to the condominium property, intended to provide for the enjoyment, recreation or other use or benefit of the unit owners. If fully described in the master deed or bylaws, the fees, costs and expenses of acquiring, maintaining, operating, repairing and replacing any such memberships, interests and facilities shall be common expenses. If not so described in the master deed or bylaws as originally recorded, no such membership interest or facility shall be acquired except pursuant to amendment of or supplement to the master deed or bylaws duly adopted as provided therein and in this act. In the absence of such amendment or supplement, if some but not all unit owners desire any such acquisition and agree to assume among themselves all costs of acquisition, maintenance, operation, repair and replacement thereof, the association may acquire or enter into an agreement to acquire the same as limited common elements appurtenant only to the units of those unit owners who have agreed to bear the costs and expenses thereof. Such costs and expenses shall be assessed against and collected from the agreeing unit owners in the proportions in which they share as among themselves in the common expenses in the absence of some other unanimous agreement among themselves. No other unit owner shall be charged with any such cost or expense; provided, however, that nothing herein shall preclude the extension of the interests in such limited common elements to additional unit owners by subsequent agreement with all those unit owners then having an interest in such limited common elements.

(e)The association may levy and collect assessments duly made by the association for a share of common expenses or otherwise, including any other moneys duly owed the association, upon proper notice to the appropriate unit owner, together with interest thereon, late fees and reasonable attorneys' fees, if authorized by the master deed or bylaws.

All funds collected by an association shall be maintained separately in the association's name. For investment purposes only, reserve funds may be commingled with operating funds of the association. Commingled operating and reserve funds shall be accounted for separately, and a commingled account shall not, at any time, be less than the amount identified as reserve funds. A manager or business entity managing a condominium, or an agent, employee, officer, or director of an association, shall not commingle any association funds with his or her funds or with the funds of any other condominium association or the funds of another association as defined in section 3 of P.L.1977, c.419 (C.45:22A-23).

If authorized by the master deed or bylaws, the association may levy and collect a capital contribution, membership fee or other charge upon the initial sale or subsequent resale of a unit, which collection shall be earmarked for the purpose of maintenance of or improvements to common elements to defray common expenses or otherwise, provided that such charge shall not exceed nine times the amount of the most recent monthly common expense assessment for that unit.

(f)If authorized by the master deed or bylaws, the association may impose reasonable fines upon unit owners for failure to comply with provisions of the master deed, bylaws or rules and regulations, subject to the following provisions:

A fine for a violation or a continuing violation of the master deed, bylaws or rules and regulations shall not exceed the maximum monetary penalty permitted to be imposed for a violation or a continuing violation under section 19 of the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-19).

On roads or streets with respect to which Title 39 of the Revised Statutes is in effect under section 1 of P.L.1945, c.284 (C.39:5A-1), an association may not impose fines for moving automobile violations.

A fine shall not be imposed unless the unit owner is given written notice of the action taken and of the alleged basis for the action, and is advised of the right to participate in a dispute resolution procedure in accordance with subsection (k) of section 14 of P.L.1969, c.257 (C.46:8B-14). A unit owner who does not believe that the dispute resolution procedure has satisfactorily resolved the matter shall not be prevented from seeking a judicial remedy in a court of competent jurisdiction.

(g)Such other powers as may be set forth in the master deed or bylaws, if not prohibited by P.L.1969, c.257 (C.46:8B-1 et seq.) or any other law of this State.

L.1969, c.257, s.15; amended 1996, c.79, s.3; 2007, c.165, s.1.



Section 46:8B-16 - Authority, Rights Of Unit Owner

46:8B-16.Authority, rights of unit owner
16. (a) No unit owner, except as an officer of the association, shall have any authority to act for or bind the association. An association, however, may assert tort claims concerning the common elements and facilities of the development as if the claims were asserted directly by the unit owners individually.
(b) Failure to comply with the bylaws and the rules and regulations governing the details of the use and operation of the condominium, the condominium property and the common elements, and the quality of life therein, in effect from time to time, and with the covenants, conditions and restrictions set forth in the master deed or in deeds of units, shall be grounds for reasonable fines and assessments upon unit owners maintainable by the association, or for an action for the recovery of damages, for injunctive relief, or for a combination thereof, maintainable by the association or by any other unit owner or by any person who holds a blanket mortgage or a mortgage lien upon a unit and is aggrieved by any such noncompliance.

(c) A unit owner shall have no personal liability for any damages caused by the association or in connection with the use of the common elements. A unit owner shall be liable for injuries or damages resulting from an accident in his own unit in the same manner and to the same extent as the owner of any other real estate.

(d) A unit owner may notify the Commissioner of Community Affairs upon the failure of an association to comply with requests made under subsection (g) of section 14 of P.L.1969, c.257 (C.46:8B-14) by unit owners to inspect at reasonable times the accounting records of the association. Upon investigation, the commissioner shall have the power to order the compliance of the association with such a request.

L.1969,c.257,s.16; amended 1995, c.313, s.2; 1996, c.79, s.4.



Section 46:8B-17 - Common Expenses

46:8B-17. Common expenses
The common expenses shall be charged to unit owners according to the percentage of their respective undivided interests in the common elements as set forth in the master deed and amendments thereto, or in such other proportions as may be provided in the master deed or by-laws. The amount of common expenses charged to each unit shall be a lien against such unit subject to the provisions of section 21 of this act. A unit owner shall, by acceptance of title, be conclusively presumed to have agreed to pay his proportionate share of common expenses accruing while he is the owner of a unit. However, the liability of a unit owner for common expenses shall be limited to amounts duly assessed in accordance with this act, the master deed and by-laws. No unit owner may exempt himself from liability for his share of common expenses by waiver of the enjoyment of the right to use any of the common elements or by abandonment of his unit or otherwise. The common expenses charged to any unit shall bear interest from the due date set by the association at such rate not exceeding the legal interest rate as may be established by the association or if no rate is so established at the legal rate.

L.1969, c. 257, s. 17, eff. Jan. 7, 1970.



Section 46:8B-18 - Prohibited Work

46:8B-18. Prohibited work
There shall be no material alteration of or substantial addition to the common elements except as authorized by the master deed. No unit owner shall contract for or perform any maintenance, repair, replacement, removal, alteration or modification of the common elements or any additions thereto, except through the association and its officers. No unit owner shall take or cause to be taken any action within his unit which would jeopardize the soundness or safety of any part of the condominium property or impair any easement or right appurtenant thereto or affect the common elements without the unanimous consent of all unit owners who might be affected thereby.

L.1969, c. 257, s. 18, eff. Jan. 7, 1970.



Section 46:8B-19 - Taxes, Assessments And Charges; Valuation Of Units; Exemptions Or Deductions

46:8B-19. Taxes, assessments and charges; valuation of units; exemptions or deductions
All property taxes, special assessments and other charges imposed by any taxing authority shall be separately assessed against and collected on each unit as a single parcel, and not on the condominium property as a whole. Such taxes, assessments and charges shall constitute a lien only upon the unit and upon no other portion of the condominium property. All laws authorizing exemptions from taxation or deductions from tax bills shall be applicable to each individual unit to the same extent they are applicable to other separate property.

L.1969, c. 257, s. 19, eff. Jan. 7, 1970. Amended by L.1975, c. 2, s. 1, eff. Jan. 22, 1975.



Section 46:8B-20 - Liens For Labor Or Materials

46:8B-20. Liens for labor or materials
(a) Except as otherwise provided in section 23, subsequent to recording the master deed as provided in this act, and while the property remains subject to this act, no lien shall arise or be effective against the condominium property as a whole. During such period, liens or encumbrances shall arise or be created only against each unit (including the undivided interest in the common elements appurtenant to such unit) in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership; provided that no labor performed or materials furnished with the consent or at the request of a unit owner or his agent or his contractor or subcontractor, shall be the basis for the filing of a lien pursuant to article 10 of chapter 44 of Title 2A of the New Jersey Statutes against the unit or any other property of any other unit owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any unit in the case of emergency repairs thereto. Labor performed or materials furnished for the common elements, if duly authorized by the association in accordance with this act, the master deed or by-laws, shall be deemed to be performed or furnished with the express consent of each unit owner and shall be the basis for the filing of a lien pursuant to article 10 of chapter 44 of Title 2A of the New Jersey Statutes against each of the units and shall be subject to the provisions of subparagraph (b) hereunder.

(b) In the event a lien against 2 or more units becomes effective, the owner of each separate unit may remove his unit (including the undivided interest in the common elements appurtenant to such unit) from the lien and obtain a discharge and satisfaction by payment of the proportion thereof attributable to such unit. The proportion so attributable to each unit subject to the lien shall be the proportion in which all units subject to the lien share among themselves in liability for common expenses. Subsequent to any such payment, the lien on such unit shall be discharged or otherwise satisfied of record and the unit (including the undivided interest in the common elements appurtenant thereto) shall thereafter be free and clear of such lien. Such partial payment, discharge and satisfaction shall not prevent the lienor from proceeding to enforce his rights against any other unit (including the undivided interest in the common elements appurtenant thereto) not so paid, satisfied or discharged.

L.1969, c. 257, s. 20, eff. Jan. 7, 1970.



Section 46:8B-21 - Liens In Favor Of Association; Priority.

46:8B-21 Liens in favor of association; priority.

21. a. The association shall have a lien on each unit for any unpaid assessment duly made by the association for a share of common expenses or otherwise, including any other moneys duly owed the association, upon proper notice to the appropriate unit owner, together with interest thereon and, if authorized by the master deed or bylaws, late fees, fines and reasonable attorney's fees; provided however that an association shall not record a lien in which the unpaid assessment consists solely of late fees. Such lien shall be effective from and after the time of recording in the public records of the county in which the unit is located of a claim of lien stating the description of the unit, the name of the record owner, the amount due and the date when due. Such claim of lien shall include only sums which are due and payable when the claim of lien is recorded and shall be signed and verified by an officer or agent of the association. Upon full payment of all sums secured by the lien, the party making payment shall be entitled to a recordable satisfaction of lien. Except as set forth in subsection b. of this section, all such liens shall be subordinate to any lien for past due and unpaid property taxes, the lien of any mortgage to which the unit is subject and to any other lien recorded prior to the time of recording of the claim of lien.

b. A lien recorded pursuant to subsection a. of this section shall have a limited priority over prior recorded mortgages and other liens, except for municipal liens or liens for federal taxes, to the extent provided in this subsection. This priority shall be limited as follows:

(1) To a lien which is the result of customary condominium assessments as defined herein, the amount of which shall not exceed the aggregate customary condominium assessment against the unit owner for the six-month period prior to the recording of the lien.

(2) With respect to a particular mortgage, to a lien recorded prior to: (a) the receipt by the association of a summons and complaint in an action to foreclose a mortgage on that unit; or (b) the filing with the proper county recording office of a lis pendens giving notice of an action to foreclose a mortgage on that unit.

(3) In the case of more than one association lien being filed, either because an association files more than one lien or multiple associations have filed liens, the total amount of the liens granted priority shall not be greater than the assessment for the six-month period specified in paragraph (1) of this subsection. Priority among multiple filings shall be determined by their date of recording with the earlier recorded liens having first use of the priority given herein.

(4) The priority granted to a lien pursuant to this subsection shall expire on the first day of the 60th month following the date of recording of an association's lien.

(5) A lien of an association shall not be granted priority over a prior recorded mortgage or mortgages under this subsection if a prior recorded lien of the association for unpaid assessments has obtained priority over the same recorded mortgage or mortgages as provided in this subsection, for a period of 60 months from the date of recording of the lien granted priority.

(6) When recording a lien which may be granted priority pursuant to this act, an association shall notify, in writing, any holder of a first mortgage lien on the property of the filing of the association lien. An association which exercises a good faith effort but is unable to ascertain the identity of a holder of a prior recorded mortgage on the property will be deemed to be in substantial compliance with this paragraph.

For the purpose of this section, a "customary condominium assessment" shall mean an assessment for periodic payments, due the association for regular and usual operating and common area expenses pursuant to the association's annual budget and shall not include amounts for reserves for contingencies, nor shall it include any late charges, penalties, interest or any fees or costs for the collection or enforcement of the assessment or any lien arising from the assessment. The periodic payments due must be due monthly, or no less frequently than quarter-yearly, as may be acceptable to the Federal National Mortgage Association so as not to disqualify an otherwise superior mortgage on the condominium from purchase by the Federal National Mortgage Association as a first mortgage.

c. Upon any voluntary conveyance of a unit, the grantor and grantee of such unit shall be jointly and severally liable for all unpaid assessments pertaining to such unit duly made by the association or accrued up to the date of such conveyance without prejudice to the right of the grantee to recover from the grantor any amounts paid by the grantee, but the grantee shall be exclusively liable for those accruing while he is the unit owner.

d. Any unit owner or any purchaser of a unit prior to completion of a voluntary sale may require from the association a certificate showing the amount of unpaid assessments pertaining to such unit and the association shall provide such certificate within 10 days after request therefor. The holder of a mortgage or other lien on any unit may request a similar certificate with respect to such unit. Any person other than the unit owner at the time of issuance of any such certificate who relies upon such certificate shall be entitled to rely thereon and his liability shall be limited to the amounts set forth in such certificate.

e. If a mortgagee of a first mortgage of record or other purchaser of a unit obtains title to such unit as a result of foreclosure of the first mortgage, such acquirer of title, his successors and assigns shall not be liable for the share of common expenses or other assessments by the association pertaining to such unit or chargeable to the former unit owner which became due prior to acquisition of title as a result of the foreclosure. Any remaining unpaid share of common expenses and other assessments, except assessments derived from late fees or fines, shall be deemed to be common expenses collectible from all of the remaining unit owners including such acquirer, his successors and assigns.

f. Liens for unpaid assessments may be foreclosed by suit brought in the name of the association in the same manner as a foreclosure of a mortgage on real property. The association shall have the power, unless prohibited by the master deed or bylaws to bid on the unit at foreclosure sale, and to acquire, hold, lease, mortgage and convey the same. Suit to recover a money judgment for unpaid assessments may be maintained without waiving the lien securing the same. Nothing herein shall alter the status or priority of municipal liens under R.S.54:5-1 et seq.

L.1969,c.257,s.21; amended 1995, c.354, s.4;1996, c.79, s.5;1997, c.190, s.2.



Section 46:8B-22 - Effect Of Sheriff's Sale

46:8B-22.Effect of sheriff's sale
22. Effect of sheriff's sale. (a) A unit may be sold by the sheriff on execution, free of any claim, not a lien of record, for common expenses or other assessments by the association, but any funds derived from such sale remaining after satisfaction of prior liens and charges but before distribution to the previous unit owner, shall be applied to payment of such unpaid common expenses or other assessments if written notice thereof shall have been given to the sheriff before distribution. Any such unpaid common expenses which shall remain uncollectible from the former unit owner for a period of more than 60 days after such sheriff's sale may be reassessed by the association as common expenses to be collected from all unit owners including the purchaser who acquired title at the sheriff's sale, his successors and assigns. Unless prohibited by the master deed or bylaws, the association may bid in and purchase the unit at a sheriff's sale, and acquire, hold, lease, mortgage and convey the same.

(b) Notwithstanding any foreclosure, tax sale, or other forced sale of a unit, all applicable provisions of the master deed and bylaws, shall be binding upon any purchaser at such sale to the same extent as they would bind a voluntary grantee except that such purchaser shall not be liable for the share of common expenses or other assessments by the association pertaining to such unit or chargeable to the former owner which became due prior to such sale except as otherwise provided in subsection (a) of this section or section 21 of P.L.1969, c.257 (C.46:8B-21).

L.1969,c.257,s.22; amended 1995,c.354,s.5.



Section 46:8B-23 - Blanket Mortgage

46:8B-23. Blanket mortgage
Notwithstanding any other provision of this act, if the master deed or by-laws so permit, the entire condominium property, or some or all of the units included therein (together with the undivided interests in common elements and limited common elements appurtenant to such units) may be subject to a single or blanket mortgage constituting a first lien thereon created by recordable instrument by all of the owners of the property or units covered thereby; and any unit included under the lien of such mortgage may be sold or otherwise conveyed or transferred subject thereto. The instrument creating any such mortgage shall provide a method whereby any unit owner may obtain a release of his unit (together with the undivided interest in common elements and limited common elements if any, appurtenant thereto) from the lien of such mortgage and a satisfaction and discharge in recordable form, upon payment to the holder of the mortgage of a sum equal to the proportionate share attributable to his unit of the then outstanding balance of unpaid principal and accrued interest and any other charges then due and unpaid. Such proportionate share attributable to each unit shall be the proportion in which all units then subject to the lien of the mortgage share among themselves in liability for common expenses as provided in the master deed or such other reasonable proportion as shall be specifically provided in the mortgage instrument.

L.1969, c. 257, s. 23, eff. Jan. 7, 1970.



Section 46:8B-24 - Fire Or Other Casualty

46:8B-24. Fire or other casualty
(a) Damage to or destruction of any improvements on the condominium property or any part thereof or to a common element or elements or any part thereof covered by insurance required to be maintained by the association shall be repaired and restored by the association using the proceeds of any such insurance. The unit owners directly affected shall be assessed on an equitable basis for any deficiency and shall share in any excess.

(b) If the proceeds of such insurance shall be inadequate by a substantial amount to cover the estimated cost of restoration of an essential improvement or common element or if such damage shall constitute substantially total destruction of the condominium property or of one or more of the buildings comprising the condominium property or if 75% of the unit owners directly affected by such damage or destruction voting in accordance with the procedures established by the by-laws shall determine not to repair or restore, the association shall proceed to realize upon the salvage value of that portion of the condominium property so damaged or destroyed either by sale or such other means as the association may deem advisable and shall collect the proceeds of any insurance. Thereupon the net proceeds of such sale, together with the net proceeds of such insurance shall be considered as one fund to be divided among the unit owners directly affected by such damage or destruction in proportion to their respective undivided ownership of the common elements. Any liens or encumbrances on any affected unit shall be relegated to the interest in the fund of the unit owners.

(c) The master deed or the by-laws may make other and different provision covering the eventualities set forth in paragraphs (a) and (b) of this section or covering other results of damage or destruction to any part or all of the condominium property, notwithstanding the provisions of paragraphs (a) and (b). If the master deed or by-laws shall require insurance against fire and other casualty with respect to individual units, it shall also provide for the application of the proceeds and the rights and obligations of unit owners in case of damage or destruction.

L.1969, c. 257, s. 24, eff. Jan. 7, 1970.



Section 46:8B-25 - Eminent Domain

46:8B-25. Eminent domain
If all or any part of the common elements shall be taken, injured or destroyed by eminent domain, each unit owner shall be entitled to notice of such taking and to participate through the association in the proceedings incident thereto. Any damages shall be for the taking, injury or destruction as a whole and shall be collected by the association and distributed by it among the unit owners in proportion to each unit owner's undivided interest in such common elements, except to the extent that the association deems it necessary or appropriate to apply them to the repair or restoration of any such injury or destruction.

L.1979, c. 257, s. 25, eff. Jan. 7, 1970.



Section 46:8B-26 - Condominium Termination

46:8B-26. Condominium termination
Any condominium property may be removed from the provisions of this act by agreement of unit owners of units to which at least 80% of the votes in the association are allocated, or any larger percentage that the master deed or any amendment thereto specifies. Termination shall be effective upon the filing of a deed of revocation duly executed by unit owners of units to which at least 80% of the votes in the association are allocated, or any larger percentage that the master deed or any amendment thereto specifies or the sole owner of the property and recorded in the same office as the master deed.

L. 1969, c. 257, s. 26, eff. Jan. 7, 1970. Amended by L. 1985, c. 3, s. 1, eff. Jan. 8, 1985.



Section 46:8B-27 - Effect Of Deed Of Revocation

46:8B-27. Effect of deed of revocation
Upon the recording of such deed of revocation, the unit owners as of the date of recording of such deed shall become tenants-in-common of the property unless otherwise provided in the master deed or deed of revocation, each such unit owner shall thereafter be the owner of an undivided interest in the entire property equal to the percentage of his undivided interest in the common elements before the recording of such deed of revocation, and each lien on an individual unit shall become a lien on the individual undivided interest of the unit owner in the entire property.

L.1969, c. 257, s. 27, eff. Jan. 7, 1970.



Section 46:8B-28 - Resubmission

46:8B-28. Resubmission
The removal of any property from the provisions of this act shall not bar the resubmission of the property to the provisions of this act in the manner herein provided.

L.1969, c. 257, s. 28, eff. Jan. 7, 1970.



Section 46:8B-29 - Zoning

46:8B-29. Zoning
All laws, ordinances and regulations concerning planning, subdivision or zoning, shall be construed and applied with reference to the nature and use of the condominium without regard to the form of ownership. No law, ordinance or regulation shall establish any requirement concerning the use, location, placement or construction of buildings or other improvements which are, or may thereafter be subjected to this act unless such requirement shall be equally applicable to all buildings and improvements which are, or may thereafter be subjected to this act unless such requirement shall be equally applicable to all buildings and improvements of the same kind not then or thereafter to be subjected to this act. No subdivision or planning approval shall be required as a condition precedent to the recording of a master deed or the sale of any unit unless such approval shall also be required for the use or development of the lands described in the master deed in the same manner as therein set forth had such lands not been submitted to this act.

L.1969, c. 257, s. 29, eff. Jan. 7, 1970.



Section 46:8B-30 - Partial Invalidity

46:8B-30. Partial invalidity
If any provision of this act in held invalid, such invalidity shall not affect other provisions hereof, and to this end the provisions of this act are declared to be severable.

L.1969, c. 257, s. 30, eff. Jan. 7, 1970.



Section 46:8B-31 - Legislative Findings And Declarations

46:8B-31. Legislative findings and declarations
The Legislature finds and declares that many leases involving use of parking, recreational or other common facilities or areas by residents of condominiums were entered into by parties wholly representative of the interests of a condominium developer at a time when the condominium unit owners not only did not control the administration of their condominium but also had little or no voice in such administration. Such leases often contain numerous obligations on the part of either or both a condominium association and condominium unit owners with relatively few obligations on the part of the lessor. Such leases may or may not be unconscionable in any given case. Nevertheless, the Legislature finds that certain onerous obligations and circumstances warrant the establishment of a rebuttable presumption of unconscionability of certain leases, as specified in this act.

The Legislature also finds and declares that many contracts for sale of condominium units, master deeds and association bylaws contain provisions affording the developer or the association a right of first refusal to purchase in the event of resale, gift or devise of condominium units by the purchaser, provisions which are in the financial interest of the developer or the association and are designed to limit the freedom of the purchaser to resell the property as he sees fit. The Legislature finds that the relative balance between the consideration given the financial interests of the developer or the association and the limitations placed upon the property rights of the purchaser contained in such provisions is such as to warrant the establishment of a rebuttable presumption of unconscionability with respect to those master deeds and bylaws, and amendments thereof, adopted prior to the effective date of this amendatory and supplementary act, and to warrant the prohibition of such provisions in contracts for the sale of condominium units executed, and in master deeds and bylaws or amendments of master deeds or bylaws adopted, on or after that date.

L.1979, c. 297, s. 1, eff. Jan. 17, 1980. Amended by L.1980, c. 103, s. 1, eff. Sept. 11, 1980.



Section 46:8B-32 - Unconscionability Of Leases; Rebuttable Presumption; Elements Of Lease

46:8B-32. Unconscionability of leases; rebuttable presumption; elements of lease
There is hereby established a rebuttable presumption of unconscionability with respect to leases involving condominium property, including, but not limited to, leases concerning the use by condominium unit owners of parking, recreational or other common facilities or areas. Such presumption may be rebutted by a lessor by the presentation of evidence of the existence of facts and circumstances sufficient to justify and validate a lease which would otherwise appear to be unconscionable under the provisions of this section. A rebuttable presumption of unconscionability shall arise if one or more of the following elements exist, but the failure of a lease to contain any of the following elements shall neither preclude a determination of its unconscionability nor raise a presumption of its conscionability:

a. The lease was executed by persons none of whom at the time of the execution of the lease were elected by condominium unit owners other than the developer, to represent their interests;

b. The lease requires either the condominium association or the condominium unit owners to pay real estate taxes on the subject real property;

c. The lease requires either the condominium association or the condominium unit owners to insure buildings or other facilities on the subject real property against fire or any other hazard;

d. The lease requires either the condominium association or the condominium unit owners to perform some or all maintenance obligations pertaining to the subject real property or facilities located upon the subject real property;

e. The lease requires either the condominium association or the condominium unit owners to pay rents to the lessor for a period of 10 years or more;

f. The lease provides that failure of the lessee to make payments of rents due under the lease either creates, establishes, or permits establishment of, a lien upon individual condominium units of the condominium to secure claims for rent;

g. The lease requires an annual rental which exceeds 20% of the appraised value of the leased property as improved; provided that for purposes of this subsection "annual rental" means the amount due during the first 12 months of the lease for all units regardless of whether such units were in fact occupied or sold during that period and "appraised value" means the appraised value placed upon the leased property the first tax year after the sale of a unit in the condominium;

h. The lease provides for a periodic rental increase based upon reference to a price index;

i. The lease or other condominium documents require that every transferee of a condominium unit must assume obligations under the lease.

L.1979, c. 297, s. 2, eff. Jan. 17, 1980.



Section 46:8B-33 - Severability

46:8B-33. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared severable.

L.1979, c. 297, s. 3, eff. Jan. 17, 1980.



Section 46:8B-34 - Selling Price; Inclusion Of Statement Of Membership Fees

46:8B-34. Selling price; inclusion of statement of membership fees
The developer shall separately state in the selling price of a unit in a condominium the full membership fee in the condominium association and all recreational membership fees.

L.1979, c. 297, s. 4, eff. Jan. 17, 1980.



Section 46:8B-35 - Lease Of Parking, Recreational Or Other Common Facility Or Area For Over 20 Years; Option To Renew Or Purchase

46:8B-35. Lease of parking, recreational or other common facility or area for over 20 years; option to renew or purchase
When any parking, recreational or other common facility or area has been leased for the use of the unit owners of a condominium for 20 years or more, the condominium association or the condominium unit owners shall have the option of renewing the lease on the parking, recreational or other common facility or area or of buying such facility or area and subject real property at a conscionable price.

L.1979, c. 297, s. 5, eff. Jan. 17, 1980.



Section 46:8B-36 - Master Deeds Or Bylaws Of Association; Rebuttable Presumption Of Unconscionability

46:8B-36. Master deeds or bylaws of association; rebuttable presumption of unconscionability
There is hereby established a rebuttable presumption of unconscionability with respect to provisions of master deeds or association bylaws recorded prior to the effective date of this act which shall arise whenever such a master deed or by laws shall contain any provision or clause affording the developer or the association a right of first refusal to buy a condominium unit upon resale, gift or devise by the condominium unit owner. Such presumption may be rebutted by the developer or the association by the presentation of evidence of the existence of facts and circumstances sufficient to justify and validate a provision of the master deed or the bylaws which would otherwise appear to be unconscionable under the provisions of this section.

L.1979, c. 297, s. 6, eff. Jan. 17, 1980. Amended by L.1980, c. 103, s. 2, eff. Sept. 11, 1980.



Section 46:8B-37 - Application Of Act

46:8B-37. Application of act
The provisions of this act shall not apply to any lease involving the use of parking, recreational or other common facilities or areas at a condominium project where such parking, recreational or other common facilities have been fully completed and in operation as of the effective date of this act and the lease therefor is duly executed, whether before or after the effective date of this act, by the developer and the association.

L.1979, c. 297, s. 7, eff. Jan. 17, 1980.



Section 46:8B-38 - Right Of First Refusal Clause In Contract For Sale Of Condominium, Master Deed Or Association Bylaws; Applicability To State Or Any Political Subdivision

46:8B-38. Right of first refusal clause in contract for sale of condominium, master deed or association bylaws; applicability to state or any political subdivision
No contract for the sale of a condominium unit executed on or after the effective date of this amendatory and supplementary act, nor any master deed or association bylaws adopted on or after that date, shall contain a clause or provision affording the developer or the association the right of first refusal to buy a condominium unit upon resale, gift or devise by the condominium unit owner. No master deed or association bylaws, whenever adopted, shall be amended on or after such date to include any such clause or provision affording right of first refusal. This section shall not apply to the State of New Jersey or any political subdivision of this State or any department, division, office, agency or bureau thereof or any authority or instrumentality created thereby if said right is required by State or Federal law.

L.1980, c. 103, s. 3, eff. Sept. 11, 1980.



Section 46:8C-2 - Mobile Home Park Fees

46:8C-2. Mobile home park fees
a. No mobile home park owner or operator shall require a resident therein to purchase from said owner or operator underskirting, equipment for tying down mobile homes, or any other equipment required by law, local ordinance or regulations of the mobile home park. However, the park operator may determine by rule or regulation the style or quality of such equipment to be purchased by the tenant from a vendor of the tenant's choosing.

b. (1) No mobile home park owner or operator shall charge any resident who chooses to install an electric or gas appliance in his mobile home an additional fee unless that fee reflects the cost to the mobile home park of such installation or its use, or to restrict the installation, service or maintenance of any such appliance, or to restrict the making of any interior improvement in such mobile home, so long as such an installation or improvement is in compliance with applicable building codes and other provisions of law.

(2) No mobile home park owner or operator shall require a resident therein to purchase from him, or from any vendor or supplier he designates or selects, any natural product, by-product or synthetic of petroleum gas; except when said owner or operator owns or has a possessory interest in the lines or equipment transmitting or consuming a specific fuel and when said system is properly operating under State and local laws and when said fuel is competitively priced. If the park owner or operator does not own or have a possessory interest in said lines or equipment park owner or operator may, by rule or regulation, designate a specific grade or quality of petroleum or gas to be used. Specification of grade or quality is also permitted whenever reasonably necessary to maintain safety standards prescribed by State law or regulation or by local ordinance.

(3) No mobile home park owner or operator shall move, or require to be moved or relocated within the park, any mobile home owned by any person other than the park owner or operator, unless reasonably necessary and unless written notice is served personally on the mobile home dweller 30 days prior to such proposed move, except in case of an emergency requiring a temporary move or relocation. All costs and fees related, directly or indirectly, to any such move or relocation shall be borne by the owner or operator. In addition, the dweller of the mobile home shall have a right to reimbursement for any loss or damage caused by any such move or relocation, and this right shall not be waived; and any instrument containing a waiver thereof shall be null and void.

c. A mobile home park owner or operator shall be required to fully disclose in writing all fees, charges, assessments, rules and regulations prior to a mobile home dweller assuming occupancy in the park. No fees, charges or assessments so disclosed may be increased or rules and regulations changed by the park owner or operator without specifying the date of implementation of said fees, charges, assessments or rules and regulations, which date shall be no less than 30 days after written notice to all tenants.

In addition, all fees, charges or assessments, including but not limited to entrance, membership or association fees, however denominated, disclosed by said mobile home park owner or operator, must be specifically related to and identifiable with actual costs incurred by the mobile home park owner or operator. No fee in reimbursement of the owner's or operator's costs in determining a prospective tenant's credit rating shall exceed the actual cost to the owner or operator of obtaining such determination, including the cost of providing the prospective tenant with copies of credit reports in conformity with the requirements of this act. A complete and accurate copy of any report furnished to an owner or operator by a credit reporting service with respect to a prospective tenant shall be promptly forwarded to the prospective tenant by the owner or operator. All disclosures made in accordance with this section shall be completed prior to the execution of any leasing agreement as required by section 4 of this act, or the entering into of any other contractual relationship.

d. Failure on the part of the mobile home park owner or operator to fully disclose all fees, charges or assessments shall prevent the park owner or operator from collecting said fees, charges or assessments, and refusal by the dweller to pay any undisclosed charges shall not be used by the owner or operator as a cause for eviction in any court of law.

e. Any mobile home park owner or operator who, directly or indirectly, receives, collects or accepts from another any donation, gratuity, bonus or gift, in addition to lawful charges, upon the representation, understanding or statement that compliance with the request or demand therefor will facilitate, influence or procure an advantage over others in entering into an agreement, either oral or written, for the lease or rental of real property for any term or for the use or occupation thereof, or any such owner or operator who refuses to enter into such agreement unless he receives, directly, or indirectly, any such donation, gratuity, bonus or gift, or any such owner or operator, who, directly or indirectly, aids, abets, requests or authorizes any other person to violate any of the provisions of this section, is a disorderly person.

f. In any action by any person to recover any donation, gratuity, bonus or gift acquired by another in violation of the provisions of this act, the court, upon finding for such person, shall award recovery of double the value of such donation, gratuity, bonus or gift, together with costs of the action, including reasonable attorney's fees.

L. 1973, c. 153, s.2; amended by 1977, c. 350, s. 1; 1987, c. 89, s. 1.



Section 46:8C-3 - Sale Of Mobile Home Within Park; Notice To And Approval By Owner Or Operator

46:8C-3. Sale of mobile home within park; notice to and approval by owner or operator
a. No mobile home park shall deny any resident of such mobile home park the right to sell said resident's mobile home within the park or require the resident to remove the mobile home from the park solely on the basis of the sale thereof. The park may reserve the right to approve the purchaser of said mobile home as a tenant, but such permission may not be unreasonably withheld and the park shall not exact a commission or fee with respect to the price realized by the seller unless the park owner or operator has acted as agent for the mobile home owner in the sale pursuant to a written contract.

When a resident of the park plans to sell his home, he shall give written notice to the park owner or operator. Before a home in the park may be sold, the seller shall provide the buyer with an application for park tenancy, which shall be returned to the park owner or operator by the prospective buyer in person. On the private sale of a mobile home, failure to comply with the application procedure as described, before any sales agreement is entered into, shall absolve the park owner or operator from the requirements of Sec. 2e and 2d, and Sec. 4 of this act. The preceding is not applicable if a buyer plans to immediately remove a home from the park. Either a mobile home owner, mobile home purchaser or park owner or operator aggrieved by the failure of any person to comply with the provisions of this section may seek damages and reasonable costs and attorneys fees in a complaint, cross-claim, or third party complaint in a court of competent jurisdiction.

b. No contract for the sale of a mobile home, where the buyer and the seller intend the mobile home remain in the park, shall be valid unless the seller has advised the purchaser, in writing, of the park owner or operator's right to approve the purchaser as provided for in this section.

c. If the mobile home park owner or operator shall unreasonably withhold approval of a purchaser of a mobile home as a tenant, either the mobile home owner who is selling or the intended purchaser of the mobile home may institute an action in the Superior Court. A plaintiff who shall recover a judgment in any such action shall be awarded all damages proximately caused by the unreasonable refusal of the mobile home park owner or operator to approve the sale together with the costs of the action and reasonable attorneys' fees. In any such action the court shall also be empowered to order the admission of the purchaser of the mobile home to the mobile home park.

L.1973, c. 153, s. 3. Amended by L.1977, c. 350, s. 2, eff. Jan. 30, 1978.



Section 46:8C-4 - Leases; Delivery And Posting Of Rules And Regulations

46:8C-4. Leases; delivery and posting of rules and regulations
A mobile home park owner or operator shall be required:

a. Within 30 days of the effective date of this enactment to offer a written lease or written rental agreement for a period not less than 12 months, to mobile home dwellers within the park;

b. Within 30 days of a mobile home dweller lawfully assuming occupancy in the park, a mobile home park owner or operator shall offer a written lease or written rental agreement for a period of not less than 12 months.

c. (Deleted by amendment.)

d. To deliver a copy of all rules and regulations established by the park owner or operator to the mobile home owner prior to his signing a lease or entering into a rental agreement.

e. To post a copy of the rules and regulations established by the park owner or operator in the recreation hall, if any, or some other conspicuous place within the park.

L.1973, c. 153, s. 4. Amended by L.1977, c. 350, s. 3, eff. Jan. 30, 1978.



Section 46:8C-5 - Waiver Of Provisions Of Act By Agreement; Invalidity

46:8C-5. Waiver of provisions of act by agreement; invalidity
Any provision of a lease or other agreement whereby any provision of this act is waived shall be deemed against public policy and shall be void.

L.1973, c. 153, s. 5.



Section 46:8C-6 - Severability

46:8C-6. Severability
If any provision of this act or the application of such provision to any person or circumstance is declared invalid, such invalidity shall not affect other provisions or applications of this act which can be given effect; and, to this end, the provisions of this act are declared to be severable.

L.1973, c. 153, s. 6.



Section 46:8C-7 - Construction Of Act

46:8C-7. Construction of act
This act being necessary for the welfare of the State and its inhabitants shall be liberally construed to effectuate the purposes thereof.

L.1973, c. 153, s. 7.



Section 46:8C-8 - Regulation And Licensing By Municipality; Ordinance

46:8C-8. Regulation and licensing by municipality; ordinance
In addition to the powers set forth in R.S. 40:52-1, the governing body of a municipality may, by ordinance, provide for the regulation and licensing of mobile home parks.

L.1983, c. 399, s. 1, eff. Jan. 1, 1984.



Section 46:8C-9 - Sale Of First Mobile Home Located On Each Site To Be Leased Within Park

46:8C-9. Sale of first mobile home located on each site to be leased within park
The mobile home park owner or operator may sell the first mobile home to be located on each site to be leased within the mobile home park.

L.1983, c. 399, s. 2, eff. Jan. 1, 1984.



Section 46:8C-10 - Definitions.

46:8C-10 Definitions.

1. a. For the purposes of P.L.1991, c.483 (C.46:8C-10 et seq.):

"Campground facility" means real property designed and used for the purpose of renting or leasing individual portions thereof to occupants who are to have access for the purposes of camping and the recreation associated therein, which may not be used as a permanent dwelling place or domicile for occupants, other than by the owner, and upon which recreational vehicles, as defined in this section, in excess of 400 square feet, and mobile homes and manufactured homes, as those terms are defined in section 3 of the "Manufactured Home Taxation Act," P.L.1983, c.400 (C.54:4-1.4), in excess of 400 square feet, may not enter;

"Camping trailer" means a recreational vehicle that is mounted on wheels and constructed with collapsible partial side walls that fold for towing and unfold for use;

"Fifth wheel trailer" means a recreational vehicle designed to be towed by a motorized vehicle containing a towing mechanism mounted above or forward of the tow vehicle's rear axle;

"Motor home" means a recreational vehicle built on or permanently attached to a self-propelled motor vehicle chassis, chassis cab or van that is an integral part of the completed vehicle;

"Owner" means the person or persons having legal authority to permit the occupancy of a campground facility;

"Park trailer" means a recreational vehicle that is built on a single chassis mounted on wheels and certified by the manufacturer as complying with the American National Standards Institute (ANSI) standard A119.5;

"Private residential leasehold community" means a community on a parcel of land, or two or more contiguous parcels of land, containing no fewer than ten home sites where such sites are under common ownership and control, other than a cooperative or a campground facility, for the purpose of leasing such sites to the owners of certain homes, including, but not limited to, mobile homes and manufactured homes as those terms are defined in section 3 of the "Manufactured Home Taxation Act," P.L.1983, c.400 (C.54:4-1.4), and specifically including homes constructed entirely or partly on site, the location and use of which may or may not be permanent, and where the owner or owners of the land provide services to the homeowners which are provided by the municipality in which the community is located for the property owners outside the community, which services may include but shall not be limited to:

(1)The construction and maintenance of streets;

(2)Lighting of streets and other common areas;

(3)Garbage removal;

(4)Snow removal;

(5)Provisions for the drainage of surface water from home sites and common areas;

"Recreational vehicle" means a vehicular-type unit primarily designed as temporary living quarters for recreational camping or travel use. The vehicle shall have either its own motive power or be mounted on or towed by another vehicle. Recreational vehicles include, but are not limited to, camping trailers, fifth wheel trailers, motor homes, park trailers, travel trailers, and truck campers;

"Travel trailer" means a recreational vehicle designed to be towed by a motorized vehicle containing a towing mechanism which is mounted behind the tow vehicle's bumper;

"Truck camper" means a recreational vehicle consisting of a roof, floor, and sides, designed to be loaded onto and unloaded from the bed of a pickup truck.

b.As used in sections 2 and 3 of P.L.1991, c.483 (C.46:8C-11 and C.46:8C-12), "notify" means to place in the United States mail a notice addressed to the officers of the homeowners' association. Each such notice shall be deemed to have been given upon the deposit thereof in the United States mail.

c.As used in section 2 of P.L.1991, c.483 (C.46:8C-11), "offer" means any solicitation by the landowner to the general public.

L.1991,c.483,s.1; amended 1995, c.365, s.1; 2005, c.68.



Section 46:8C-11 - Rights Of Homeowners On Offer For Sale

46:8C-11.Rights of homeowners on offer for sale
2. a. If a private residential leasehold community landowner offers private residential leasehold community land for sale, he shall notify the board of directors of the homeowners' association created pursuant to this act of his offer, stating the price and the terms and conditions of sale.

b. The affected homeowners, by and through an association duly formed in accordance with section 6 of this act, shall have the right to purchase such land, provided two-thirds of the unit owners in the private residential leasehold community have approved the purchase, and further provided that the homeowners meet the price and terms and conditions of the private residential leasehold community landowner by executing a contract with the landowner within 45 days of being notified under subsection a., except as an extension of time may be mutually agreed upon by the landowner and the association; provided, however, that if there is no homeowners' association at the time a private residential leasehold community landowner offers private residential leasehold community land for sale and the landowner notifies homeowners individually as required under subsection b. of section 6 of this act, the period within which the terms and conditions of the private residential leasehold community landowner may be met by execution of a contract between the landowner and a homeowners' association shall be 60 days from the date of the notification of individual homeowners and at any time after notification to the landowner that a homeowners' association has been formed, in accordance with the provisions of subsection a. of section 7 of this act. If a contract between the landowner and the association is not executed within that extension period, then, unless the landowner thereafter elects to offer the land at the same price or at a lower price than specified in his notice to the directors or trustees of the association, he shall have no further obligations under this subsection, and his only obligation shall be as set forth in section 3 of this act.

c. If the landowner thereafter elects to offer the land at the same price or at a lower price than specified in his notice to the directors or trustees of the association pursuant to subsection a. of this section, the homeowners, by and through the association, shall have an additional 10 days after receipt of that offer to meet the price and terms of conditions of the landowner by executing a contract; provided, however, that if more than three months have elapsed since the receipt by the homeowners' association of the previous offer to sell the land under this subsection, the association shall have 30 days after receipt of the subsequent offer to meet the price and terms of conditions of the landowner by executing a contract.

L.1991,c.483,s.2; amended 1995,c.365,s.2.



Section 46:8C-12 - Right Of Homeowners On Offer To Buy

46:8C-12.Right of homeowners on offer to buy
3. a. If a private residential leasehold community landowner receives a bona fide offer to purchase the land that he intends to consider or make a counter-offer to, he shall notify the directors or trustees of the homeowners' association within 10 business days of receiving the offer, if such an association has been formed in accordance with the provisions of sections 6 through 8 of this act, that he has received the offer. If a homeowners' association has not been formed, the landowner shall, within 10 business days, notify individual homeowners as required under section 6 of this act. The landowner shall not conclude any agreement to sell the land until after the 30-day period therein specified has elapsed.

b. Upon receipt of such notice the board of directors or trustees of the homeowners' association shall appoint from among its members a committee, not exceeding three persons, who may be assisted by such legal and other professional and technical counsel as the board may provide, to receive from the landowner the price and terms of the offer that has been made, and to negotiate the terms upon which the landowner would be willing to sell the private residential leasehold community land to the homeowners' association. Members and assistants to the committee shall be pledged to maintain in confidence any information disclosed to them by the landowner in the course of such negotiations. If any such member or assistant fails to maintain that confidence, the landowner may bring an appropriate action at law for damages or seek an appropriate equitable remedy.

c. Not later than the 30th day next following its receipt of offering terms pursuant to subsection b. of this section, or following a period of extension agreed to by the committee and the landowner, the committee appointed pursuant to subsection b. of this section shall report to the board of directors or trustees of the homeowners' association the price and other material terms upon which the private residential leasehold community landowner has agreed to sell the private residential leasehold community land to the association. In the absence of any agreement between the landowner and the committee, the landowner shall be deemed to agree to such sale upon the identical terms communicated by him to the committee pursuant to subsection a. of this section. The report of the committee shall include such supporting data and documentation as the committee and the landowner have agreed upon to be so submitted and authorized to be disclosed. The price and other terms so agreed upon and reported shall be binding upon the landowner for 10 days next following the submission of the committee's report, and if agreed to by the board of directors or trustees of the homeowners' association and consented to by two-thirds of the homeowners in that private residential leasehold community land shall constitute a contract of sale.

d. During the period provided for negotiations and for consideration by the association's board of directors or trustees under subsection c. of this section the landowner shall not conclude any agreement for sale of the private residential leasehold community land to any other party, but may negotiate with any other party as to terms and conditions of such an agreement, contingent upon the failure or refusal of the homeowners to exercise their prior right of purchase under this act.

L.1991,c.483,s.3; amended 1995,c.365,s.3.



Section 46:8C-13 - Rights Not Applicable To Certain Sales, Etc.

46:8C-13.Rights not applicable to certain sales, etc.
4. The provisions of sections 2 and 3 of this act shall not apply to:

a. Any sale or transfer of the property of a private residential leasehold community which is not made in contemplation of changing that property to a use or uses other than as a private residential leasehold community.

b. Any sale or transfer to a person who would be included within the table of descent and distribution if the landowner were to die intestate.

c. Any transfer by gift, devise, or operation of law.

d. Any transfer by a corporation to an affiliate. As used herein, "affiliate" means (1) any shareholder exercising control, or control through attribution as defined under section 318 of the Internal Revenue Code, of the transferring corporation; (2) any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation; or (3) any other corporation or entity owned or controlled, directly or indirectly, by any shareholder of the transferring corporation. For the purposes of this subsection, control shall mean control as defined in section 304 of the Internal Revenue Code.

e. Any transfer by a partnership to any of its partners, whether general partners or limited partners, or partners or individuals to a corporation where the control of the corporation is substantially the same.

f. Any conveyance of an interest in a private residential leasehold community incidental to the financing of that community.

g. Any conveyance resulting from the foreclosure of a mortgage, deed of trust, or other instrument encumbering a private residential leasehold community, or any deed given in lieu of such foreclosure.

h. Any sale or transfer between or among joint tenants or tenants in common owning a private residential leasehold community.

i. The purchase of land of a private residential leasehold community by a governmental entity under its powers of eminent domain.

j. Any sale which occurs as a result of a condominium or cooperative conversion.

k. Any sale of real estate owned by the private residential leasehold community landowner which is adjacent to the private residential leasehold community land, but does not have appurtenant to it private residential leasehold sites or spaces or related recreational facilities.

L.1991,c.483,s.4; amended 1995,c.365,s.4.



Section 46:8C-14 - Compliance As Prerequisite To Recording

46:8C-14.Compliance as prerequisite to recording
5. In addition to other prerequisites for recording, no deed evidencing transfer of title to a private residential leasehold community land shall be recorded in the office of any county recording officer unless, accompanying the application to transfer the title is an affidavit annexed thereto in which the owner of the private residential leasehold community certifies:

a. with reference to an offer by him for the sale of the land, he has complied with the provisions of section 2 of this act; or

b. with reference to an offer received by him for the purchase of the land, or with reference to a counter-offer which he has made or intends to make to such an offer, he has complied with the provisions of section 3 of this act; or

c. notwithstanding his compliance with section 2 or 3 of this act, as applicable, no contract has been executed for the sale of the land between himself and the homeowners' association; or

d. the provisions of sections 2 and 3 of this act are not applicable to a particular sale or transfer of the land by him, and compliance therewith is not required; or

e. a particular sale or transfer of the land is exempted from the provisions of sections 2 through 5 of this act.

L.1991,c.483,s.5; amended 1995,c.365,s.5.



Section 46:8C-15 - Formation Of Association

46:8C-15.Formation of association
6. a. In order to exercise the rights provided in sections 2 and 3 of this act, the owners of homes in a private residential leasehold community shall form an association in compliance with this section and sections 7 and 8 of this act. Such an association shall be organized as a corporation or association either for profit or not for profit, upon the consent, in writing, of two-thirds of the owners of homes in the community to become members or shareholders therein. For the purposes of this act, whenever the consent of homeowners is required on any question, there shall be counted only one vote for each dwelling unit. Upon consent by two-thirds of the homeowners, all consenting homeowners shall become members of the association and shall be bound by the provisions of the articles of incorporation, the bylaws of the association, and such restrictions as may be properly promulgated pursuant thereto. Upon incorporation and service of the notice described in section 7 of this act, the association shall become the representative of the homeowners in all matters relating to the provisions of this act.

b. If at the time when a landowner determines to offer private residential leasehold community land for sale, or receives a bona fide offer from a prospective purchaser, there is no homeowners' association then in being in the private residential leasehold community, the landowner shall, at least 15 days before proceeding to make such offer of sale, or within 10 business days of receiving such a bona fide offer, as the case may be, notify in writing each owner of a home within the private residential leasehold community that he intends doing so. If, after receipt of such individual notices and within the period fixed by subsection b. of section 2 of this act for execution of a contract, a homeowners' association is formed pursuant to this act, the association so formed shall exercise and perform all the rights, duties and functions provided in this act on and from the day on which notification is made to the private residential leasehold community landowner pursuant to section 7 of this act.

L.1991,c.483,s.6; amended 1995,c.365,s.6.



Section 46:8C-16 - Association Notice To Landowner, Recording

46:8C-16.Association notice to landowner, recording
7. a. Upon receipt of its certificate of incorporation, or, if the homeowners' association does not incorporate, upon its establishment, the homeowners' association shall notify the landowner in writing of such incorporation, or establishment, as appropriate, and shall advise the landowner of the names and addresses of the officers of the homeowners' association by personal delivery upon the landowner or by certified mail, return receipt requested.

b. The homeowners' association shall file with the clerk of the county in which the private residential leasehold community is located a notice of its rights under sections 2 and 3 of this act. The notice shall contain the name of the association, the name of the landowner, and the address or legal description of the land. Within 10 days of the recording of the notice, the association shall provide a copy of the recorded notice to the landowner, at the address provided by the landowner, by certified mail, return receipt requested.

L.1991,c.483,s.7; amended 1995,c.365,s.7.



Section 46:8C-17 - Purpose Of Association

46:8C-17.Purpose of association
8. a. The articles of incorporation of a homeowners' association or the bylaws of any unincorporated homeowners' association formed under this act shall provide:

(1) that the association has the power to negotiate for, acquire, and operate the private residential leasehold community on behalf of the homeowners; and

(2) that the association has the power to convert the private residential leasehold community, once acquired by the homeowners, to a condominium, a cooperative, or other type of ownership.

b. Upon acquisition of the property, the association shall be the entity that creates a condominium, or offers condominium parcels for sale or lease in the ordinary course of business, or, if the homeowners choose a different form of ownership, the entity that owns the record interest in the property and is responsible for the operation of property; provided, however, that if the association converts the private residential leasehold community to a cooperative, an election shall be held within 30 days following the establishment of the cooperative to elect a board of directors of the cooperative.

L.1991,c.483,s.8; amended 1995,c.365,s.8.



Section 46:8C-18 - Governing Bylaws; Requisites

46:8C-18.Governing bylaws; requisites
9. In order for a homeowners' association to exercise the rights provided in section 2 or 3 of this act, the bylaws of the association shall provide for the following:

a. The directors or trustees of the association and the operation of the association shall be governed by the bylaws.

b. The bylaws shall include, and, if they do not, shall be deemed to include, the following provisions:

(1) The form of administration of the association shall be described, providing for the titles of the officers and for a board of directors or trustees, specifying the powers, duties, manner of selection and removal, and compensation, if any, of the officers, directors or trustees. Unless otherwise provided in the bylaws, the board of directors or trustees shall consist of five members. The board of directors or trustees shall elect from among its members a president, secretary, and treasurer, who shall perform the duties of those offices customarily performed by officers of corporations, and these officers shall serve without compensation and at the pleasure of the board of directors or trustees. The board of directors or trustees may appoint and designate other officers and assign them such duties as it deems appropriate.

(2) Meetings of the board of directors or trustees shall be open to all members of the homeowners' association, and notice of meetings shall be posted in a conspicuous place upon the property at least 48 hours in advance, except in an emergency. Notice of any meeting in which assessments against members are to be considered for any reason shall specifically contain a statement that assessments will be considered, and of the nature of those assessments.

(3) Members of the association shall meet at least once each calendar year, and the meeting shall be the annual meeting. All members of the board of directors or trustees shall be elected at the annual meeting unless the bylaws provide for staggered election terms or for their election at another meeting. The bylaws shall not restrict any member desiring to be a candidate for board membership from being nominated from the floor. The bylaws shall provide the method for calling the meetings of the members, including annual meetings. The method shall provide at least 14 days' written notice to each member in advance of the meeting and require the posting in a conspicuous place on the property of a notice at least 14 days prior to the meeting. Unless a member waives in writing the right to receive notice of the annual meeting by mail, the notice of the annual meeting and of any meeting other than the annual meeting in which acquisition or conversion of the private residential leasehold community as provided under section 8 of this act is to be voted on, shall be sent by mail to each member, and the mailing shall constitute notice. An officer of the association shall provide an affidavit affirming that the notices were mailed or hand delivered in accordance with the provisions of this section to each member at the address last furnished to the association. These meeting requirements shall not prevent members from waiving notice of meetings or from acting by written agreement without meetings, if allowed by the bylaws.

(4) A majority of the members shall constitute a quorum. Decisions shall be made by a majority of members represented at a meeting at which a quorum is present; provided, however, that any decision to acquire the private residential leasehold community shall only be made by not less than two-thirds of all the homeowners and any decision to convert the private residential leasehold community to a condominium or cooperative or other form of ownership following its acquisition by the homeowners' association shall only be made by not less than a majority vote of all of the members of the homeowners' association. In addition, provision shall be made in the bylaws for definition and use of proxy. Any proxy given shall be effective only for the specific meeting for which originally given and any lawfully adjourned meetings thereof. In no event shall any proxy be valid for a period longer than 90 days after the date of the first meeting for which it was given. Every proxy shall be revocable at any time at the pleasure of the member executing it.

(5) The board of directors shall mail a meeting notice and copies of the proposed annual budget of expenses to the members not less than 30 days prior to the meeting at which the budget will be considered. If the bylaws provide that the budget may be adopted by the board of directors or trustees, the members shall be given written notice of the time and place at which the meeting of the board of directors or trustees to consider the budget will be held. The meeting shall be open to all members.

(6) The board of directors or trustees may, in any event, propose a budget to the members of the association at a general membership meeting or in writing, and, if the budget or proposed budget is approved by the members at the meeting, or by a majority of their whole number in writing, that budget shall be adopted.

(7) Minutes of all meetings of members and of the board of directors or trustees shall be kept in a businesslike manner and shall be available for inspection by members, or their authorized representatives, and board members at reasonable times. The association shall retain these minutes for a period of not less than seven years.

(8) The share or percentage of, and manner of sharing, expenses for each member shall be stated.

(9) The manner of collecting from the members their shares of the expenses for the maintenance of the private residential leasehold community property shall be stated. Assessments shall be made against members not less frequently than quarterly, in amounts not less than are required to provide funds in advance for payments of all of the anticipated current operating expenses and for all of the unpaid operating expenses previously incurred.

(10) The method by which the bylaws may be amended consistent with the provisions of this act shall be stated. If the bylaws fail to provide a method of amendment, the bylaws may be amended if the amendment is approved by no less than two-thirds of the members. No bylaw shall be revised or amended by reference to its title only.

(11) The officers and directors or trustees of the association have fiduciary relationship to the members.

(12) Any member of the board of directors or trustees may be recalled and removed from office, with or without cause, by the vote of, or agreement in writing by, a majority of all members. A special meeting of the association membership to recall a member or members of the board of directors or trustees may be called by 10 per cent of the members giving notice of the meeting as required for a meeting of members, and the notice shall state the purpose of the meeting.

c. The bylaws may provide the following:

(1) A method of adopting and of amending administrative rules and regulations governing the details of the operation and use of the private residential leasehold community property.

(2) Restrictions on, and requirements respecting, the use and maintenance of homes located within the park, and the use of the private residential leasehold community property, so long as such restrictions and requirements are not inconsistent with the articles of incorporation of the association.

(3) Other provisions not inconsistent with the provisions of this act or with other documents governing the private residential leasehold community property or homes located therein.

d. No amendment to the bylaws may change the proportion or percentage by which members share in the expenses as initially established, unless two-thirds of the members approve the amendment.

L.1991,c.483,s.9; amended 1995,c.365,s.9.



Section 46:8C-19 - Powers, Duties Of The Association

46:8C-19.Powers, duties of the association
10. a. An association may contract, sue, or be sued, with respect to the exercise or non-exercise of its powers. For these purposes, the powers of the association include, but are not limited to, the maintenance, management, and operation of the property. The association may institute, maintain, settle or appeal actions or hearings in its name on behalf of all homeowners concerning matters of common interest, including, but not limited to: the common property; structural components of a building or other improvements; mechanical, electrical and plumbing elements serving the property; and protests of ad valorem taxes on commonly used facilities. If the association has the authority to maintain a class action, the association may be joined in an action as representative of that class with reference to litigation and disputes involving the matters for which the association could bring a class action. Nothing herein limits any statutory or common-law right of any individual homeowner or class of homeowners to bring any action which may otherwise be available.

b. The powers and duties of an association include those set forth in this section, in sections 6 and 9 of this act, and in the articles of incorporation and bylaws and any recorded declarations or restrictions encumbering the property, if not inconsistent with the provisions of this act.

c. An association has the power to make and collect assessments and to lease, maintain, repair and replace the common areas upon purchase of the private residential leasehold community property.

d. An association shall maintain financial records in accordance with generally accepted accounting standards and principles. The records shall be open to inspection by association members or their authorized representatives at reasonable times, and written summaries of such records shall be supplied at least annually to the members or their authorized representatives. The failure of the association to permit inspection of its accounting records by members or their authorized representatives entitles any persons prevailing in an enforcement action to recover reasonable attorney's fees from the person in control of the books and records who, directly or indirectly, knowingly denied access to the books and records for inspection. The records shall include, but not be limited to:

(1) A record of all receipts and expenditures.

(2) An account for each member, designating the name and current mailing address of the member, the amount of each assessment, the dates on which and amounts in which the assessments come due, the amount paid on the account, and the balance due.

e. An association has the power to purchase, acquire, hold, lease, mortgage and convey any proprietary interest in or affecting the land of the private residential leasehold community.

f. An association shall use its best efforts to obtain and maintain adequate insurance to protect the association and the property upon purchase of the private residential leasehold community. A copy of each policy of insurance in effect shall be made available for inspection by members at reasonable times.

g. An association has the authority, without the joinder of any homeowner, to modify, move, or create any easement for ingress and egress, or for the purpose of utilities, if the easement constitutes part of or crosses the property upon purchase of the property. This subsection does not authorize the association to modify or move any easement created in whole or part for the use or benefit of anyone other than the members, or crossing the property of anyone other than the members, without the consent or approval of such person as required by law or the instrument creating the easement. Nothing in this subsection affects the rights of ingress or egress of any member of the association.

L.1991,c.483,s.10; amended 1995,c.365,s.10.



Section 46:8C-20 - Duties Of Private Residential Leasehold Community Owner

46:8C-20.Duties of private residential leasehold community owner
11. The owner of the private residential leasehold community land shall notify in writing each owner of a home therein or, if a homeowners' association has been established under the provisions of this act, the directors or trustees of the association, of any application by the owner of the private residential leasehold community land for a variance within 10 days after the filing for such variance with the approving authority, if the granting of such variance would result in the removal of the homes or relocation of the homeowners residing in that private residential leasehold community.

L.1991,c.483,s.11; amended 1995,c.365,s.11.



Section 46:8C-21 - Relocations, Variances, Certain, Prohibited

46:8C-21.Relocations, variances, certain, prohibited
12. No agency of municipal, county or State government, or of any agency or instrumentality thereof, shall approve or take any other final action upon any application for a variance which would result in the removal of homes or relocation of homeowners residing in a private residential leasehold community, without first determining that adequate private residential facilities and circumstances exist for the relocation of those homeowners.

L.1991,c.483,s.12; amended 1995,c.365,s.12.



Section 46:8D-1 - Short Title

46:8D-1. Short title
This act shall be known and may be cited as "The Cooperative Recording Act of New Jersey."

1987,c.381,s.1.



Section 46:8D-2 - Findings, Declarations

46:8D-2. Findings, declarations
The Legislature finds that issuance of proprietary real estate leases by cooperative corporations and other cooperative legal entities is becoming a popular practice in New Jersey which is usually accomplished by a ledger book transfer to the lessee of stock or another indicia of ownership of an interest in the cooperative corporation or other cooperative entity which owns the real estate and that there is no public record of the transaction. The Legislature further finds that this is a hybrid transaction which is not capable of classification entirely as realty or personalty but that the public perception of a cooperative unit is that it in some manner involves real estate; that members of the public seek protection in cooperative leasing transactions similar to those protections available in transactions for the purchase of real estate, namely, a public title record, title searches to guarantee security of title, freedom from easements or rights in unknown third parties, unpaid liens, unsatisfied judgments, unpaid taxes, freedom from municipal violations, title insurance and the equivalent of a mortgage where a cooperative unit is the asset to be pledged as security for the purchase loan. The Legislature declares that enabling legislation in the form of a cooperative recording act is desirable because it would provide a title registration system for cooperative units and would provide additional revenue to county recording offices and to the State of New Jersey by applying the Realty Transfer Tax to proprietary leases issued by cooperatives and assignments thereof which are not presently covered by that tax.

1987,c.381,s.2.



Section 46:8D-3 - Definitions

46:8D-3. Definitions
As used in this act:

a. "Association" means the entity responsible for the administration of a cooperative which entity may be incorporated or unincorporated, profit or nonprofit.

b. "Bylaws" means the governing regulations adopted under this act for the administration and management of the property.

c. "Common elements" means:



(i) The land described in the master declaration or other documents creating the cooperative;



(ii) As to any improvement, the foundations, structural and bearing parts, supports, main walls, roofs, basements, halls, corridors, lobbies, stairways, elevators, entrances, exits and other means of access, excluding any specifically reserved or limited to a particular unit or group of units;



(iii) Yards, gardens, walkways, parking areas and driveways, excluding any specifically reserved or limited to a particular unit or group of units;



(iv) Portions of the land or any improvement or appurtenance reserved exclusively for the management, operation or maintenance of the common elements;



(v) Installations of all central services and utilities;



(vi) All apparatus and installations existing or intended for common use;



(vii) All other elements of any improvement necessary or convenient to the existence, management, operation, maintenance and safety of the cooperative property or normally in common use; and



(viii) Such other elements and facilities as are designated in the master declarations as common elements.



d. "Common expenses" means expenses for which the unit lessees are proportionately liable, including but not limited to:



(i) All expenses of administration, maintenance, repair and replacement of the common elements;



(ii) Expenses agreed upon as common by all lessees or coowners; and



(iii) Expenses declared common by provisions of this act or by the master declaration or by the bylaws.



e. "Common receipts" means:



(i) Rent and other charges derived from leasing or licensing the use of common elements, or other areas of the building not leased or dedicated to exclusive use or possession by a specific lessee or coowner;



(ii) Funds collected from lessees or coowners as common expenses or otherwise;



(iii) Receipts designated as common by the provisions of this act or by the master deed or the bylaws.



f. "Cooperative" means any system of land ownership and possession in which the fee title to the land and structure is owned by a corporation or other legal entity in which the shareholders or other coowners each also have a long term proprietary lease or other long term arrangement of exclusive possession for a specific unit of occupancy space located within the same structure.

g. "Limited common elements" means those common elements which are for the use of one or more specified units to the exclusion of other units.

h. "Master declaration" means the master declaration as amended and recorded under the terms of this act by which the owner in fee simple or lessee of the property submits it to a cooperative plan of ownership.

i. "Owner" means a person listed in the master register as a holder of shares in the cooperative entity.

j. "Person" means an individual, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof.

k. "Proprietary lease" means a grant of a long term exclusive right of possession and occupancy of a designated unit to a coowner or a grant of a leasehold of the cooperative structure.

l. "Unit" means a part of the cooperative structure designed or intended for occupancy and includes the proportionate undivided interest in the common elements and in any limited common elements as assigned in the provisions of the master declaration or any amendment thereof.

1987, c. 381,s.3.



Section 46:8D-4 - Recording Of Documents

46:8D-4. Recording of documents
A county recording officer shall establish and maintain all appropriate books for the recording of documents which are entitled to be recorded under this act.

1987, c. 381,s.4.



Section 46:8D-5 - Plan Of Cooperative Ownership

46:8D-5. Plan of cooperative ownership
A plan of cooperative ownership is created by recording in the office of the county recording officer of the county wherein the land is located a master declaration and master register of all cooperative units allocated for separate occupancy, each of which documents shall be executed and acknowledged by all owners of the land and shall set forth the matters required by sections 6 and 7 of this act.

1987, c. 381, s.5.



Section 46:8D-6 - Master Declaration

46:8D-6. Master declaration
The master declaration for a cooperative shall contain the following elements:

a. A legal description by metes and bounds and tax lot and block of the lands to be dedicated to the cooperative form of ownership.

b. A statement dedicating the land described in the master declaration to the cooperative form of ownership.

c. The name by which the cooperative is to be identified, which name shall include the word "Cooperative" or "Coop."

d. A copy of the recorded deed which vests ownership in the person who signs the master declaration to create the cooperative.

e. A copy of the certificate of incorporation or other organization form creating the association.

f. The bylaws which regulate the cooperative.

g. The master register containing the information required in section 7 of article 2 of this act.

h. A written description and architectural plans prepared to scale by an architect or engineer licensed in New Jersey which detail the improvements existing or to be erected on the lands to create the cooperative and identify the locations and dimensions of the common elements, limited common elements and each cooperative unit. The written description and architectural plans shall be signed, certified and scaled by an engineer or architect authorized to practice his profession in this State. The certification shall state that the description and plans are a correct and accurate representation of the improvements described and shown on the plans.

i. The number of votes which may be cast by each cooperative unit owner at any meeting of the cooperative unit owners.

j. A statement of existing financing which is a lien on the building and the manner in which the financing will be paid and discharged as a lien before or after closing of units.

k. A schedule of owners' percent of common elements which are part of their ownership of shares in the cooperative corporation and which represent their share of common expenses and common surplus.

l. Such other provisions, as may be desired, including but not limited to restrictions or limitations upon the use, occupancy, transfer, leasing or other disposition of any unit (if the restriction or limitation is otherwise permitted by law) and limitations upon the use of common elements.

m. A method of amending the master declaration which requires recording of any amendment in the same office as the master declaration before it becomes effective.

1987, c. 381, s.6.



Section 46:8D-7 - Master Register

46:8D-7. Master register
The master register shall contain the following elements:

a. Separate identification of each unit by distinctive letter, name or number or combination thereof.

b. The percent of common ownership representing each owner's proportionate undivided interest in the common elements; the interests shall be stated as percentages aggregating 100%.

c. The name and present address of each present owner and occupant of each identified unit.

1987, c. 381, s.7.



Section 46:8D-8 - Fees

46:8D-8. Fees
The county recording officer in each county shall charge the fees prescribed for recording of real property documents for the recording of the documents required in sections 6 and 7 of this article.

1987, c. 381, s.8.



Section 46:8D-9 - Lands In More Than 1 County, State

46:8D-9. Lands in more than 1 county, state
Whenever a proposed cooperative plan involves lands located in more than one county or state, the proponent of the cooperative shall comply with requirements of this article by recording the documents in each county or state in which any portion of the lands is located.

1987, c. 381, s.9.



Section 46:8D-10 - Amendments

46:8D-10. Amendments
The master declaration or master register may be amended in the manner set forth therein; provided that no amendment shall affect any cooperative unit unless the possessor of record thereof and the holders of record of any liens thereon join in the execution of the amendment or execute a consent thereto with the formalities of a deed.

1987, c. 381, s.10.



Section 46:8D-11 - Contents Of Transfer Document, Short Form Memorandum

46:8D-11. Contents of transfer document, short form memorandum
The sale or transfer of a cooperative share by a proprietary lease or an assignment thereof or other like instrument is achieved by the recording of the transfer document or a short form memorandum thereof which is executed and acknowledged in recordable form and which contains the following information:

a. All information set forth in subsections a., b. and c. of section 7 of article 2 of this act and

b. The name of the cooperative as set forth in the master declaration and master register, the name of the political subdivision and county in which the property is located and a reference to the recording office, the book and page where the master declaration and master register and any amendment thereto are recorded.

c. The unit designation as set forth in the master declaration and register.

d. A reference to the last prior transfer of the unit, if previously transferred.

e. A statement of the proportionate undivided interest in the common elements appurtenant to the unit as set forth in the master declaration and master register or any amendments thereof.

f. The full name and address of the transferor and transferee of the unit.

g. An executed and acknowledged consent of the cooperative board of managers authorizing and approving the transfer or assignment.

h. The number of shares transferred.

i. A statement of the full consideration paid for the cooperative unit which includes the purchase price paid plus the amount derived from application of the percent of ownership held in conjunction with the unit to the unpaid balance of the fee or leasehold mortgage encumbering the entire structure as of the date of the transfer or assignment.

j. All other matters, consistent with this act, which the parties may deem appropriate.

1987, c. 381, s.11.



Section 46:8D-12 - Recording Of Documents

46:8D-12. Recording of documents
The documents referred to in section 11 of this article shall be recorded in the office of the county recording office of the county wherein the land is located. The county clerk or register of deeds, as the case may be, hereinafter referred to as the "county recording officer" shall record the documents in the appropriate book for recording of real property instruments of the type presented plus the documents shall be recorded in the master register for the cooperative by indexing to the identified unit. The provisions of P.L. 1979, c. 406 (C. 46:16A-1 et seq.), commonly referred to as the "Real Property Notice of Settlement Act," are applicable. Each document submitted for recording shall be acknowledged, shall contain the name and signature of the person who prepared the document and shall otherwise be in form required for recordation of real estate documents.

1987, c. 381, s.12.



Section 46:8D-13 - Recording, Indexing Fees

46:8D-13. Recording, indexing fees
The transferee shall pay the recording fees for each instrument. In addition, the county recording officer shall levy and collect from the transferor, a fee of $1.00 per page for indexing of the transfer in the master register for the cooperative.

1987,c.381, s.13.



Section 46:8D-13.1 - Findings, Declarations Relative To Rental Housing And Cooperatives; Agreements, Certain, Unenforceable

46:8D-13.1. Findings, declarations relative to rental housing and cooperatives; agreements, certain, unenforceable
1. a. The Legislature finds and declares that it is in the public interest of the citizens of this State that the availability of rental housing be encouraged. Therefore restrictions imposed by certain cooperative agreements which unreasonably inhibit or prevent the holder of a proprietary lease to a cooperative unit from making the unit available for rental shall be contrary to the public policy of the State of New Jersey and shall be unenforceable.

b.Subsection a. of this section shall not apply to: any cooperative in which requirements limiting occupancy to holders of proprietary leases to units were established at the time that the cooperative was created, and which requirements were emphasized in the offering document as an absolute condition of ownership, and have been consistently and strictly enforced since that time, or which requirements were established upon the transfer of control of the association board from the developer to the holders of proprietary leases to units through properly amended bylaws which have been consistently and strictly enforced since the time of amendment .

c.Notwithstanding any provision of law to the contrary, in those cooperatives which meet the criteria of subsection b. and in which more than ten units are under one roof, when a unit is offered for sale at or below a sales price such that a sale will result in a return of any investment only, and the unit nevertheless remains unsold for four or more months, then the owner shall have the right , subject to the conditions in subsection d. of this section, to rent the unit for such a period of time until prevailing market conditions permit a sale which will allow recoupment of the investment in the unit. For the purposes of this subsection, investment shall include the purchase price, costs related to the acquisition of the property, and the costs of any improvements made to the property.

d.Nothing in this act shall prohibit a cooperative association from adopting reasonable rules necessary to protect the health, safety or interest of all of the owners, including rules based on lending policies of financial institutions pertaining to owner-occupancy ratios or from requiring a reasonable minimum term of leasehold, nor shall such associations be prohibited from requiring that all tenants comply with the properly adopted rules of the association which are applicable to other unit owners, including, but not limited to, rules relating to such matters as parking, pets, noise, and the number of permitted occupants per unit. A cooperative association which elects to screen tenants shall interview prospective tenants within seven days of the date of the submission of the tenant's name to the association.

Nothing in this act shall grant a tenant any additional rights or protected status under the laws applicable to eviction from rental premises.

L.1997,c.366,s.1.



Section 46:8D-14 - Recording Of Financing Statement Security Agreement, Lien

46:8D-14. Recording of financing statement security agreement, lien
a.The lender of funds secured by a promissory note and pledge of the stock and proprietary lease of a cooperative unit shall record its lien by the method of recordation provided in the applicable statutes. If the secured transactions laws of N.J.S.12A:9-317 et seq. apply, the lender shall record its financing statement or security agreement in the office of the Secretary of State and the county recording office of the county in which any portion of the lands in which the cooperative unit is located.

b.In addition to the recording required pursuant to subsection a. of this section, the cooperative unit lender shall not have a perfected lien unless it records its lien in the master register for the cooperative in the county recording office of the county in which the cooperative unit is located. The lender shall pay to the county recording officer a fee of $1.00 per page for recording of its lien in the master register which shall be in addition to the recording fees applicable to regular recording of the documents.

L.1987,c.381,s.15; amended 2001, c.117, s.25.



Section 46:8D-15 - Liens

46:8D-15. Liens
Any lien on a cooperative ownership interest is governed by the law designated in the instrument and selected by the lender for recordation of the lien. Any assignment, modification, release or discharge of the lien shall adhere to the recordation procedures set forth in the law selected by the lender; but each document or a summary memorandum thereof shall also be recorded in the master register for the cooperative at a recording fee of $1.00 per page.

1987, c. 381, s.16.



Section 46:8D-16 - Deed Of Revocation

46:8D-16. Deed of revocation
Any cooperative property may be removed from the provisions of this act by a deed of revocation duly executed by all unit lessees or the sole owner of the property and the holders of all mortgages or other liens affecting all units and recorded in the master register.

1987, c. 381, s.17.



Section 46:8D-17 - Resubmission Permissible

46:8D-17. Resubmission permissible
The removal of any property from the provisions of this act shall not bar the resubmission of the property to the provisions of this act in the manner herein provided.

1987, c. 381, s.18.



Section 46:8D-18 - Adherence To Definition Of "Cooperative"

46:8D-18. Adherence to definition of "cooperative"
a. The Department of Community Affairs shall not accept for registration as a cooperative under "The Planned Real Estate Development Full Disclosure Act," P.L. 1977, c. 419 (C. 45:22A-21 et seq.), any offering plan which would not result in the creation of a "cooperative" as defined in subsection f. of section 3 of this act.

b. No tenant may be removed from a rental premises pursuant to the provisions of section 1 of P.L. 1974, c. 49 (C. 2A:18-61.1) on the grounds that the landlord or owner is converting the property into a cooperative unless the proposed conversion would result in the creation of a "cooperative" as defined in subsection f. of section 3 of this act.

1987, c. 381, s.19.



Section 46:9-1 - Short Form Mortgage

46:9-1. Short form mortgage
A mortgage may be made in the following form or to like effect:

"This mortgage, made the ............. day of ........ 19 ..... , between ..................... (here insert name and residence of mortgagor), mortgagor, and ...................................... (here insert name and residence of mortgagee), mortgagee.

Witnesseth, that to secure the payment of an indebtedness in the sum of ...................... dollars, lawful money of the United States, to be paid on the ....................... day of ....... , 19 ..... , with interest thereon to be computed from at the rate of ........ per cent per annum and to be paid ....... , according to a certain bond or obligation bearing even date herewith, and in consideration of one dollar, the mortgagor hereby mortgages to the mortgagee

(Here describe the property)



(Here insert the covenants, if any)



In witness whereof the said mortgagor ................... has hereunto set ................... hand and seal ....... the day and year first above written.

Signed, sealed and delivered )

in the presence of ............. )

The above form or words to like effect shall be construed to have the same force and effect as the following:

"This indenture, made the ....... day of ............... , in the year of our Lord one thousand nine hundred and ....... ,



Between ...................... , of the .................. of ................. , in the county of .............................. and state of ........................... , party of the first part;



And ....................... , of the .................. of .................... , in the county of ............................... and state of ......................... , party of the second part;



Whereas the said ........................ is justly indebted to the said party of the second part, in the sum of ........................... dollars, lawful money of the United States of America, secured to be paid by his certain bond or obligation, bearing even date with these presents, in the penal sum of ................... dollars, lawful money as aforesaid, conditioned for the payment of the first mentioned sum of .......................... dollars, lawful money as aforesaid, to the said party of the second part, his executors, administrators or assigns, on the ................... day of ................... , which will be in the year one thousand nine hundred and ........................ , and interest thereon, to be computed from ........ at and after the rate of ........ per cent per annum, and to be paid ........................ ;



Now this indenture witnesseth, that the said party of the first part, for the better securing the payment of the said sum of money mentioned in the condition of the said bond or obligation, with interest thereon, according to the true intent and meaning thereof, and also for and in consideration of the sum of one dollar to him in hand paid by the said party of the second part at and before the ensealing and delivery of these presents the receipt whereof is hereby acknowledged, has granted, bargained, sold, aliened, released, conveyed and confirmed, and by these presents doth grant, bargain, sell, alien, release, convey and confirm unto the said party of the second part, and to his heirs (or successors) and assigns forever.

(Description of the property)

Together with all and singular the buildings, improvements, ways, trees, waters, watercourses, rights, liberties, privileges, tenements, hereditaments and appurtenances thereunto belonging or in anywise appertaining, and the reversion and reversions, remainder and remainders, rents, issues and profits thereof. And also all the estate, right, title, interest, property, possession, claim and demand whatsoever, as well in law as in equity, of the said party of the first part, of, in and to the same, and every part and parcel thereof.

To have and to hold the above granted and described premises, with the appurtenances, unto the said party of the second part, his heirs and assigns, to his and their own proper use, benefit and behoof forever. Provided, always, and these presents are upon this express condition, that if the said party of the first part, his heirs, executors, administrators, successors or assigns, shall well and truly pay unto the said party of the second part, his executors, administrators, successors or assigns, the said sum of money mentioned in the condition of the said bond or obligation, and the interest thereon, at the time and times and in the manner mentioned in the said condition, according to the true intent and meaning thereof, that then these presents, and the estate hereby granted, shall cease, determine and be void.

In witness whereof, the said party of the first part ha ....... hereunto set ......... hand ...... and seal ...... the day and year first above written.

Signed, sealed and delivered )

in the presence of ............. )



Section 46:9-2 - Covenant Of Seizin And Warranty

46:9-2. Covenant of seizin and warranty
A covenant in any mortgage in the words, "That the mortgagor warrants the title to the premises" shall be construed to have the same force and effect as the following words: That he covenants with the said mortgagee that he is seized of an indefeasible estate in fee simple in said premises, and will warrant and forever defend the title thereof unto the said mortgagee, his executors, administrators, successors and assigns, against all lawful claims whatsoever.



Section 46:9-3 - Covenant As To Taxes Paid

46:9-3. Covenant as to taxes paid
A covenant by the mortgagor in a mortgage, "That no owner of the mortgaged property shall be entitled to any credit by reason of the payment of any tax thereon" shall be construed to mean that the mortgagor, for himself, his heirs, executors, administrators, successors and assigns, covenants with the holder of the mortgage that he and they will not, by reason of the payment of any tax, assessment or other municipal charge or imposition, claim any credit on account of the principal or interest due or to grow due on said mortgage or the bond or obligation intended to be secured thereby, and that should said mortgagor, his heirs, executors, administrators, successors or assigns, fail to pay any tax, assessment or other governmental charge, then and in that event the holder of the mortgage may at his option pay such tax, assessment or other governmental charge and the amount when so paid shall be added to and become part of the principal sum then due upon the bond or obligation referred to in said mortgage, and be secured by said mortgage and shall be payable on demand with legal interest.



Section 46:9-4 - Covenant To Pay Indebtedness

46:9-4. Covenant to pay indebtedness
A covenant in any mortgage in the words, "That will pay the indebtedness as hereinbefore provided" shall be construed to have the same force and effect as the following words:

"And the said for himself, his heirs, executors, administrators or successors covenants and agrees to pay unto the said party of the second part, his heirs, executors, administrators, successors or assigns, the said sum of money and interest as mentioned above and expressed in the conditions of the said bond."



Section 46:9-5 - Covenant As To Insurance

46:9-5. Covenant as to insurance
A covenant in any mortgage in the words, "That the buildings on the premises shall be kept insured against loss by fire for the benefit of the holder hereof" shall be construed to have the same force and effect as the following words:

"And it is agreed by and between the parties to these presents that the said mortgagor for himself, his heirs, executors, administrators, successors and assigns, shall and will keep the buildings erected and to be erected upon the lands described in said mortgage insured against loss or damage by fire by insurers and in an amount both approved by the mortgagee, his executors, administrators, successors or assigns, and assign and deliver the policy or policies and the certificates thereof to the said mortgagee, his executors, administrators, successors or assigns, and in default thereof it shall be lawful for the said mortgagee, his executors, administrators, successors or assigns, to effect such insurance, and the premium and premiums paid for effecting the same shall be a lien on said mortgaged premises added to the amount of the said bond or obligation and secured by these presents, payable on demand with legal interest thereon from the time of the payment of such premium or premiums."



Section 46:9-6 - Covenant As To Acceleration

46:9-6. Covenant as to acceleration
A covenant in any mortgage in the words, "That the whole of the principal sum shall at the option of the holder of the mortgage become due after default in the payment of any installment of principal or interest for (number to be inserted) days, or after default in the payment of any tax, water rate or assessment for (number of days to be inserted) days, or in default in keeping the buildings insured against loss by fire for the benefit of and to the satisfaction of the holder of the mortgage" , shall be construed to have the same force and effect as the following:

"Should any default be made in the payment of any installment of principal or any part thereof, or of the said interest or any part thereof, on any day whereon the same is made payable, as above expressed, or should any tax, assessment, water rate or other municipal or governmental rate, charge, imposition or lien be hereafter imposed or acquired against the premises described in this mortgage and become due and payable, and should the said interest or installment of principal remain unpaid and in arrears for the space of (number inserted) days, or should said tax, assessment, water rent or other municipal or governmental rate, charge, imposition or lien, or any or either of them, remain unpaid and in arrears for the space of (number inserted) days, then and from thenceforth, that is to say, after the lapse or expiration of either of said periods, as the case may be, or should any default be made in keeping the buildings insured against loss by fire for the benefit of and to the satisfaction of the holder of said mortgage, then the whole principal sum with all arrearages of interest thereon, shall at the option of the mortgagee, his heirs, executors, administrators, successors or assigns, become due and payable immediately thereafter, although the period above limited for the payment thereof may not then have expired, anything hereinbefore contained to the contrary thereof in anywise notwithstanding."



Section 46:9-7 - Covenant As To Declaration Of No Offset

46:9-7. Covenant as to declaration of no offset
A covenant in any mortgage in the words, "That the mortgagor within (number to be inserted) days, upon written request of the holder thereof, will furnish at the expense of said holder a statement of the amount due on this mortgage" , shall be construed to have the same force and effect as the following words:

"The mortgagor and any subsequent owner of the premises herein, upon written request served personally by the holder hereof, shall at the latter's expense certify to such person as the holder may designate, by writing duly acknowledged, the amount of principal and interest then owing on this mortgage, and whether any offsets or defenses exist against the mortgage debt; upon failure to furnish such certificate after the expiration of (number inserted) days, this mortgage shall, at the option of the holder hereof, become due and payable, anything herein contained to the contrary in anywise notwithstanding, provided said notice shall include a copy of this provision of this section."



Section 46:9-7.1 - Express Agreement Required For Assumption Of Mortgage Debt

46:9-7.1. Express agreement required for assumption of mortgage debt
Whenever real estate situate in this State shall be sold and conveyed subject to an existing mortgage or is at the time of any such sale or conveyance subject to an existing mortgage, the purchaser shall not be deemed to have assumed the debt secured by such existing mortgage and the payment thereof by reason of the amount of any such mortgage being deducted from the purchase price or by being taken into consideration in adjusting the purchase price, nor for any other reason, unless the purchaser shall have assumed such mortgage debt and the payment thereof by an express agreement in writing signed by the purchaser or by the purchaser's acceptance of a deed containing a covenant to the effect that the grantee assumes such mortgage debt and the payment thereof.

L.1947, c. 288, p. 1000, s. 1, eff. June 18, 1947.



Section 46:9-8 - Purchase Money Mortgage Over Judgments

46:9-8. Purchase money mortgage over judgments
Whenever real estate situate in this state is or shall be sold and conveyed, and a mortgage is given by the purchaser at the same time, on the real estate sold, to secure the payment of the purchase money or any part thereof, such mortgage shall be preferred to any previous judgment which may have been obtained against such purchaser.



Section 46:9-8.1 - Definitions

46:9-8.1. Definitions
1.As used in this act:

a."Mortgage loan" means any loan or line of credit, except a construction loan, which states a maximum specified principal amount and which is secured by an interest in real property.

b."Construction loan" means a loan for a fixed term of no more than three years which is secured by a lien on real property and which is made by the lender for the sole purpose of financing the erection, construction, completion, addition to, alteration or repair of improvements to real property.

c."Line of credit" means an agreement whereby a lender is obligated to provide a specified amount of credit to a borrower from time to time. The agreement may include provisions to amend or change the interest rate or terms of repayment and shall be an obligation for the purposes of this section notwithstanding the inclusion of one or more of the following limitations and conditions:

(1)An expiration date of the agreement or an option of the lender to cancel the agreement on notice to the borrower;

(2)The financial condition of any borrower;

(3)Continued compliance by the borrower with the terms of the agreement and any mortgage or security agreement securing the amounts advanced pursuant to the agreement;

(4)The absence of an adverse change in the value or condition of any collateral securing the agreement;

(5)A requirement of certain procedures for activating the obligation to make advances pursuant to the agreement; or

(6)A decision of the lender not to continue to engage in the business of providing lines of credit on terms similar to the agreement.

d."Modification" means:

(1)With respect to a mortgage loan other than a line of credit, a change in the interest rate, due date or other terms and conditions of a mortgage loan except an advance of principal; or

(2)With respect to a line of credit, a change in the interest rate, due date or other terms and conditions and an advance of principal made pursuant to the line of credit but only to the extent that the advance does not cause the principal balance due to exceed the principal amount stated in the line of credit plus accrued interest;

(3)Payments for taxes, assessments and insurance and other payments made by the mortgagee pursuant to the terms of the mortgage or line of credit are included with the amounts which have priority pursuant to section 2 of P.L.1985, c.353 (C.46:9-8.2) and are not included in the phrase "advance of principal;"

(4)"Modification" does not include a substitution in the collateral.

L.1985,c.353,s.1; amended 1997, c.427, s.1; 1998, c.130.



Section 46:9-8.2 - Priority Preserved

46:9-8.2. Priority preserved
2. Notwithstanding any other law to the contrary, the priority of the lien of a mortgage loan which has undergone a modification, as defined by this act, shall relate back to and remain as it was at the time of recording of the original mortgage as if the modification was included in the original mortgage or as if the modification occurred at the time of recording of the original mortgage. The priority granted by this section shall not apply to any balance due in excess of the maximum specified principal amount which is secured by the mortgage, plus accrued interest, payments for taxes and insurance, and other payments made by the mortgagee pursuant to the terms of the mortgage.

L.1985,c.353,s.2; amended 1991,c.364.



Section 46:9-8.3 - No Outstanding Indebtedness

46:9-8.3. No outstanding indebtedness
The priority of the lien of a mortgage loan shall not be affected by the fact that there may not have been any outstanding indebtedness at some time or times during the term specified in the mortgage.

L. 1985, c. 353, s. 3, eff. Nov. 9, 1985.



Section 46:9-8.4 - Prior Recorded Liens

46:9-8.4. Prior recorded liens
Liens of mortgage loans recorded prior to the effective date of this act:

a. With respect to liens effective prior to the effective date of this act, shall continue the same priority position pursuant to the law in effect prior to this act, and

b. With respect to liens effective on or after the effective date of this act, shall have the priority provided in this act as if the mortgage loan recorded prior to the effective date of this act was recorded at the time this act became effective.

L. 1985, c. 353, s. 4, eff. Nov. 9, 1985.



Section 46:9-8.5 - Title Insurance To Continue In Effect Despite Modification To Mortgage Loan; Exception.

46:9-8.5 Title insurance to continue in effect despite modification to mortgage loan; exception.


2.If a holder of a mortgage loan has insured the holder's interest in the real property securing the mortgage loan with title insurance issued in accordance with the "Title Insurance Act of 1974," P.L.1975, c.106 (C.17:46B-1 et seq.) and a modification has been made in the mortgage loan which continues the priority of the original mortgage as provided in section 2 of P.L.1985, c. 353 (C.46:9-8.2), the title insurance shall continue in effect whether or not the modification agreement is recorded on the records of the county where the mortgage is recorded, unless the terms of the title insurance policy explicitly provide that the policy will not continue to apply if a modification of a mortgage loan takes place pursuant to P.L.1985, c.353 (C.46:9-8.1 et seq.).

L.1997, c.427,s.2.



Section 46:9-9 - Assignment Of Mortgages

46:9-9. Assignment of mortgages
46:9-9. All mortgages on real estate in this State, and all covenants and stipulations therein contained, shall be assignable at law by writing, whether sealed or not, and any such assignment shall pass and convey the estate of the assignor in the mortgaged premises, and the assignee may sue thereon in his own name, but, in any such action by the assignee, there shall be allowed all just set-offs and other defenses against the assignor that would have been allowed in any action brought by the assignor and existing before notice of such assignment.

Amended 1987,c.357,s.4.



Section 46:10-1 - Support Of Party Or Other Walls Adjacent To Excavations Eight Feet In Depth

46:10-1. Support of party or other walls adjacent to excavations eight feet in depth
Whenever excavations, for buildings or other purposes, on any lot or piece of land, shall be intended to be carried to a depth of more than eight feet below the curb or grade of the street, and there shall be any party or other wall, wholly or partly on adjoining land, and standing upon or near the boundary lines of such lot or piece of land, the person causing such excavations to be made, if afforded the necessary license to enter on the adjoining land, but not otherwise, shall, at all times, from the commencement until the completion of such excavations, preserve, at his own expense, such party or other wall from injury, and so support the same by a proper foundation that it shall remain as stable as before such excavations were commenced.



Section 46:10A-1 - Demanding Or Exacting Money Or Other Valuable Thing For Making Or Obtaining Mortgage Loan

46:10A-1. Demanding or exacting money or other valuable thing for making or obtaining mortgage loan
Whenever any agreement for the sale of real estate is conditioned upon any person named therein obtaining a mortgage loan upon such real estate in order that he may perform such agreement on his part, it shall be unlawful for any person to demand or exact for himself, or for any other person, from any party named in said agreement, any sum of money, or other valuable thing, for the making or obtaining of such loan, or in connection with the closing or final settlement pursuant to said agreement other than is provided in said agreement, unless written notice of the sum or thing which will be exacted or demanded, and the person from whom it will be exacted and demanded, shall be served upon each party to said agreement not less than 12 days before said closing or final settlement provided, however, that where final settlement or closing is to take place at a time less than 12 days after the date of said agreement, the written notice required by this act shall be served upon each party immediately upon the signing of said agreement. The provisions of this act shall apply to premiums, discounts, commissions and other such charges exacted from any party to the agreement, as a consideration for making a loan, but shall not apply to reasonable and customary fees for title examination, and all necessary documents in connection therewith, legal fees, survey, appraisal fees and pro rata portion of the ground rents, hazard insurance premiums, current year's taxes and other prepaid items normally involved in financing such transactions.

L.1960, c. 179, p. 722, s. 1, eff. Jan. 18, 1961.



Section 46:10A-2 - Violators As Disorderly Persons

46:10A-2. Violators as disorderly persons
Any person who violates any provision of this act shall be a disorderly person, and any payment or thing paid or exacted in violation of this act may be recovered from the person receiving the same, in a civil action, with treble damages measured by the amount or value thereof.

L.1960, c. 179, p. 723, s. 2.



Section 46:10A-3 - Issuance Of Mortgagee Title Insurance Policy Required; Notice To Mortgagor

46:10A-3. Issuance of mortgagee title insurance policy required; notice to mortgagor
Whenever in connection with the making of a real estate purchase money mortgage loan upon a 1, 2, 3 or 4 family dwelling house for a term exceeding 2 years, the mortgagee requires the issuance of a mortgagee policy of title insurance, the company issuing the policy of title insurance shall prior to the disbursement of the mortgage funds cause the mortgagor to be advised in writing of the fact that a mortgagee title insurance policy is to be issued, the name or names of the insured under said policy, and of the face amount of such policy. Such notice shall also advise the mortgagor of his right and opportunity to obtain title insurance in his own favor if the same has not already been ordered or obtained.

L.1964, c. 100, s. 1.



Section 46:10A-4 - Statement Of Receipt Of Notice By Mortgagor

46:10A-4. Statement of receipt of notice by mortgagor
At or before the closing of the mortgage loan transaction the company issuing the title insurance shall obtain from the mortgagor a statement in writing that he has received the notice required under section 1 of this act.

L.1964, c. 100, s. 2.



Section 46:10A-5 - Violation; Penalty

46:10A-5. Violation; penalty
If the company issuing the mortgagee policy of title insurance shall fail to comply with the provisions of section 1 of this act the said company shall forfeit to the State of New Jersey the sum of $100.00, to be recovered with costs in a civil action to be prosecuted by the Attorney General who shall prosecute such actions whenever it shall appear that this act has been violated.

L.1964, c. 100, s. 3.



Section 46:10A-6 - Borrower To Choose Own Attorney; Fees; Disclosure; Definitions

46:10A-6. Borrower to choose own attorney; fees; disclosure; definitions
1. a. No banking institution, other financial institution or other lender, which is licensed or authorized under the laws of this State or of the United States to engage in the business of making loans secured by mortgage, or which has an office in this State for that purpose, which institution or other lender is hereinafter referred to as a "lender," shall require a borrower to employ the services of the lender's counsel or an attorney specified by the lender with respect to such a loan secured by real property from the lender to the borrower if some or all of the collateral is located in this State.

b. If a lender makes a written offer to a borrower to make a loan secured by real property located in this State, the lender shall disclose, in writing, prominently and in bold type, to the borrower before the acceptance of the offer by the borrower, that the interests of the borrower and lender are or may be different and may conflict, and that the lender's attorney represents only the lender and not the borrower and the borrower is, therefore, advised to employ an attorney of the borrower's choice licensed to practice law in this State to represent the interests of the borrower.

c. If a lender makes a written offer to a borrower to make a loan secured by real property located in this State, the lender shall disclose in writing as part of the loan commitment, or within 10 days after the issuance of the commitment, to the borrower and before the acceptance of the commitment by the borrower:

(1) the basis for the determination of any charge which the borrower will be required to pay the lender's attorney for services provided to the lender in connection with that loan; and

(2) a good faith estimate of any charge which the borrower will be expected to pay to the lender's attorney for the services specified in paragraph (1) of this subsection c.

If the good faith estimate supplied to the borrower by the lender pursuant to paragraph (2) of this subsection c. will be materially exceeded, the lender shall notify the borrower of the increase at the time the lender becomes aware of the change and, to the extent feasible, at least prior to closing of the loan. The failure of the lender to advise the borrower of an increase in the estimate shall preclude the lender from seeking payment of the excess from the borrower. The failure to give a good faith estimate or to advise the borrower of additional charges shall not affect the validity or enforceability of the loan commitment, the loan, or the security for the loan.

d. If a loan is made to a person or persons primarily for personal, family or household purposes and is secured by real property located in this State: (1) on which the principal structure is a one-to-four family residence; or (2) on which a one-to-four family residence is to be the principal structure to be constructed with the use of the loan proceeds, the lender shall not require the borrower to reimburse the lender for, or to pay all or any portion of, any fee or expense charged by the lender's attorney except to the extent of a fee for the review of the loan documents prepared or submitted by or at the direction of the borrower's attorney or such other work or services as requested by the borrower or the borrower's attorney. Any other legal fee or expense of the lender's attorney shall be the sole responsibility of the lender.

For the purposes of this subsection, "loan document" means a promissory note, loan agreement, mortgage, affidavit of title, power of attorney, survey and survey affidavit, title documents and searches and commitments for title insurance and modification of any promissory note, mortgage or loan agreement.

e. If a loan is secured by real property and is not subject to subsection d. of this section, the lender and borrower may agree that the borrower shall reimburse the lender or pay directly for all or any part of the fees and expenses incurred with respect to the loan transaction, including, but not limited to, the fees and expenses of the lender's attorney.

f. If, pursuant to the provisions of this section, a borrower is required to reimburse for or pay the fees and expenses of the lender's attorney for services performed in connection with a loan secured by real property, all such fees and expenses shall be reasonable as defined by the Rules of Professional Conduct adopted by the Supreme Court of New Jersey.

g. (1) The provisions of this section shall not apply to secondary mortgage loans secured by real property which are made pursuant to P.L.1970, c.205 (C.17:11A-34 et seq.), section 24 of P.L.1948, c.67 (C.17:9A-24) or section 155 of P.L.1963, c.144 (C.17:12B-155) or which are similar secondary mortgage loans made by lenders pursuant to other authority.

(2) The provisions of this section shall not be deemed to permit any attorney's fee or charge or other charge or permit any action otherwise prohibited or limited by any other applicable law or regulation, including, but not limited to, the "Consumer Loan Act," R.S.17:10-1 et seq., the "Retail Installment Sales Act of 1960," P.L.1960, c.40 (C.17:16C-1 et seq.), the "pawnbroking law," R.S.45:22-1 et seq., Article 12 of "The Banking Act of 1948," P.L.1948, c.67 (C.17:9A-53 et seq.) and P.L.1959, c.91 (C.17:9A-59.1 et seq.).

(3) For purposes of this section, "written offer" includes a written commitment to make a loan.

L.1975,c.145,s.1; amended 1978,c.65,s.2; 1993,c.33,s.1.



Section 46:10B-1 - Definitions

46:10B-1. Definitions
As used in this act:

(a) "Mortgage loan" means a loan secured by an interest in real property consisting of land upon which is erected or to be erected, in whole or in part with the proceeds of such loan, a structure containing one, two, three, four, five or six dwelling units, a portion of which structure may be used for nonresidential purposes and upon which interest is taken or contracted for at a rate in excess of $6.00 for the forbearance of $100.00 for a year;

(b) "Mortgagor" includes any person other than a corporation liable for the payment of a mortgage loan, and the owner of the real property which secures the payment of a mortgage loan;

(c) "Prepayment" of a mortgage loan means the payment in full of the balance owing on a mortgage loan at any time prior to the time limited for the final payment of such loan in an instrument evidencing such loan.

L.1968, c. 54, s. 1, eff. June 6, 1968. Amended by L.1979, c. 85, s. 2, eff. May 10, 1979.



Section 46:10B-2 - Prepayment Of Mortgage Loan Without Penalty

46:10B-2. Prepayment of mortgage loan without penalty
Prepayment of a mortgage loan may be made by or on behalf of a mortgagor at any time without penalty.

L.1968, c. 54, s. 2, eff. June 6, 1968. Amended by L.1973, c. 297, s. 1, eff. Dec. 6, 1973; L.1975, c. 87, s. 1, eff. May 8, 1975; L.1979, c. 85, s. 3, eff. May 10, 1979; L.1979, c. 253, s. 2, eff. Dec. 21, 1979.



Section 46:10B-3 - Additional Payments

46:10B-3. Additional payments
A mortgagor shall have the right, during any 6 month period beginning with the date of the mortgage loan, to pay, without charge or penalty, an additional sum of $50.00, or multiples thereof, on account of the principal amount owing on a mortgage loan, provided that the additional sums so paid and the principal payments required to be made by the terms of such mortgage loan during such 6 month period do not together exceed in any such 6 month period 33 1/3 % of the face amount of such mortgage loan. The right to make additional payments as provided by this section shall not be cumulative, and to the extent that it is not exercised during any 6 month period, shall lapse.

L.1968, c. 54, s. 3, eff. June 6, 1968. Amended by L.1979, c. 86, s. 19, eff. May 15, 1979; L.1979, c. 388, s. 11, eff. Feb. 5, 1980.



Section 46:10B-4 - Invalidity Of Mortgage Provisions

46:10B-4. Invalidity of mortgage provisions
No provision in a mortgage or instrument of indebtedness which denies the rights conferred by sections 2 and 3 of this act, or which provides for prepayment fees in excess of those permitted by this act, or in which the rights conferred by sections 2 and 3 of this act are modified to the detriment of the mortgagor, or are waived or surrendered, shall be enforceable.

L.1968, c. 54, s. 4, eff. June 6, 1968.



Section 46:10B-5 - Violation; Return Of Fees Plus Interest

46:10B-5. Violation; return of fees plus interest
Any holder of a mortgage loan or agent acting on behalf of the holder of a mortgage loan who shall knowingly demand and receive prepayment fees, except as provided in this act, shall be liable to the mortgagor for the return of the whole amount of the prepayment fees so received, plus interest thereon from the date of such receipt at the rate of 6% per annum.

L.1968, c. 54, s. 5, eff. June 6, 1968.



Section 46:10B-6 - Failure To Deliver Cancellation Or Discharge; Forfeiture Of Fee

46:10B-6. Failure to deliver cancellation or discharge; forfeiture of fee
Any holder of a mortgage loan or agent acting on behalf of such holder who shall willfully fail or refuse to deliver a cancellation or discharge of a mortgage loan within a reasonable time after tender to him of the amount owing thereon together with the prepayment fee, if any, as provided in this act, shall forfeit his right to receive any prepayment fee, and the Superior Court shall have jurisdiction, in a summary action or otherwise, to order such cancellation or discharge upon payment into court of the amount owing thereon.

L.1968, c. 54, s. 6, eff. June 6, 1968.



Section 46:10B-7 - Failure To Accept Additional Payments; Forfeiture Of Interest

46:10B-7. Failure to accept additional payments; forfeiture of interest
Any holder of a mortgage loan or agent acting on behalf of such holder who shall wilfully fail or refuse to accept additional payments tendered pursuant to section 3 of this act shall forfeit his right to receive interest on the amount so tendered.

L.1968, c. 54, s. 7, eff. June 6, 1968.



Section 46:10B-8 - Increase In Interest Rate; Limitation

46:10B-8. Increase in interest rate; limitation
If any mortgage loan or written contract or commitment for such loan provides for an increase in the rate of interest during the term of such loan, or after the execution of a written contract or commitment for such a loan, the increased rate shall not exceed 6% per annum in the case of a loan or written contract or commitment made before the effective date of this act or such rate of interest as may be authorized by law at the time such loan or written contract or commitment for such loan is made in the case of a loan or written contract or commitment for such loan made on or after the effective date of this act.

L.1968, c. 54, s. 8, eff. June 6, 1968.



Section 46:10B-9 - Application Of Act

46:10B-9. Application of act
This act shall not apply to loans secured by a mortgage on real property the prepayment of which is governed by any other statute of this State or of the United States, nor shall it apply to any loans, secured by mortgage on real property, made pursuant to any statute of this State or of the United States expressly authorizing interest charges in excess of 6% per annum.

L.1968, c. 54, s. 9, eff. June 6, 1968.



Section 46:10B-10 - Interest Rate; Points

46:10B-10. Interest rate; points
Except as otherwise provided by law, no mortgage loan shall be made at an interest rate in excess of the rate authorized by section 31:1-1 of the Revised Statutes. The charging of points in connection with a mortgage loan is prohibited. For the purposes of this act, "points" means an amount of money or other consideration paid for the making of a mortgage loan, other than interest payable pursuant to the terms of the mortgage loan, but does not include any such sum paid pursuant to a statute of this State or of the United States, nor does it include reasonable expenses and charges.

L.1968, c. 54, s. 10, eff. June 6, 1968.



Section 46:10B-11 - Points; Liability For Receiving

46:10B-11. Points; liability for receiving
Any holder of a mortgage loan or agent acting on behalf of the holder of a mortgage loan who shall knowingly receive points as defined herein shall be liable to the mortgagor for the return of the points and all interest paid on the mortgage loan plus a penalty of $1,000.00 and costs to be recovered by the mortgagor in a civil action instituted within 6 years from the date of payment of the points.

L.1968, c. 54, s. 11, eff. June 6, 1968.



Section 46:10B-11.1 - Discount Points Deemed Interest On Loan

46:10B-11.1. Discount points deemed interest on loan
Discount points paid by the buyer or seller in connection with a mortgage loan on a one-to-six family dwelling, occupied or to be occupied by the owner shall be deemed to be interest charged on the loan. For the purposes of this section, "discount point" shall mean an amount of money equal to 1% of the principal amount of the loan and payable at closing.

L.1981, c. 103, s. 19, eff. March 31, 1981.



Section 46:10B-12 - Graduated Payment Mortgage Defined

46:10B-12. Graduated payment mortgage defined
As used in this act, "graduated payment mortgage" means a mortgage loan with lower monthly payments of principal and interest during the early years of the mortgage and higher monthly payments during the later years of the mortgage. The graduation rate for the monthly payments, the term of graduation, and the interest rate are fixed throughout the term of the mortgage. Monthly payments of principal and interest are required in amounts sufficient to pay all interest and effect full repayment of principal within the term of the mortgage.

L.1979, c. 139, s. 1, eff. July 6, 1979.



Section 46:10B-13 - Authorization To Make

46:10B-13. Authorization to make
Notwithstanding any law, rule, regulation, or opinion to the contrary, it shall be lawful for any institution authorized in this State to make mortgage loans secured by a mortgage on real property to make graduated payment mortgages.

L.1979, c. 139, s. 2, eff. July 6, 1979.



Section 46:10B-14 - Use For Dwelling Units; Limits On Interest

46:10B-14. Use for dwelling units; limits on interest
Graduated payment mortgages may be secured only by real estate on which there is erected or to be erected a structure containing one, two, three, four, five, or six dwelling units, a portion of which structure may be used for non-residential purposes, and interest thereon shall not exceed the usury rate established pursuant to R.S. 31:1-1 at any time during the term of the mortgage.

L.1979, c. 139, s. 3, eff. July 6, 1979.



Section 46:10B-15 - Option To Convert To Conventional Level Payment Mortgage

46:10B-15. Option to convert to conventional level payment mortgage
At any time during the life of the graduated payment mortgage the mortgagor shall have the option without penalty to convert to a conventional level payment mortgage.

L.1979, c. 139, s. 4, eff. July 6, 1979.



Section 46:10B-16 - Short Title

46:10B-16. Short title
This act shall be known and may be cited as the "Senior Citizen Homeowner's Income Security Act."

L.1979, c. 140, s. 1, eff. July 6, 1979.



Section 46:10B-17 - Definitions

46:10B-17. Definitions
As used in this act:

"Reverse annuity mortgage" means a mortgage loan secured by unencumbered residential property of the mortgagor which loan is used by the mortgagee to purchase annuities for the benefit of the mortgagor.

"Reverse direct payment mortgage" means a mortgage loan secured by unencumbered residential property of the mortgagor, which loan is paid directly to the mortgagor in fixed amounts over the term of the mortgage not to exceed 10 years, or such other term as may be established by the Commissioner of Banking by regulation.

L.1979, c. 140, s. 2, eff. July 6, 1979.



Section 46:10B-18 - Reverse Annuity And Reverse Direct Payment Mortgages; Authorization To Make; Conditions

46:10B-18. Reverse annuity and reverse direct payment mortgages; authorization to make; conditions
Notwithstanding any law, rule, regulation, or opinion to the contrary, it shall be lawful for any institution authorized in the State to make first lien loans secured by a mortgage on real property to make reverse annuity mortgages and reverse direct payment mortgages subject to the following conditions:

a. Said mortgages shall be made to a mortgagor who is at least 60 years old; provided, however, that the Commissioner of Banking may by regulation raise or lower the age limit for eligibility. Such mortgages shall not be made in an amount to exceed 70% of the value of the mortgaged property, or such amount as is established by the commissioner by regulation.

b. Said mortgages shall be made voidable at the option of the mortgagor upon payment of the principal and interest to date, with no penalty.

c. Interest on said mortgages shall not exceed the usury rate.

L.1979, c. 140, s. 3, eff. July 6, 1979.



Section 46:10B-19 - Option Of Mortgagor To Enter Into Subsequent Mortgage With Same Mortgagee

46:10B-19. Option of mortgagor to enter into subsequent mortgage with same mortgagee
With respect to a reverse annuity mortgage or a reverse direct payment mortgage, at the termination of the mortgage the mortgagor shall have the option to enter into a subsequent reverse annuity mortgage or a reverse direct payment mortgage with the same mortgagee, provided the mortgagee consents to the subsequent reverse annuity mortgage or the reverse direct payment mortgage and provided the mortgaged property has not depreciated significantly during the term of the initial mortgage and the subsequent mortgage does not exceed 90% of the value of the unencumbered portion of the mortgaged property, or such amount as is established by the commissioner by regulation.

L.1979, c. 140, s. 4, eff. July 6, 1979.



Section 46:10B-20 - Exemption Of Income From New Jersey Gross Income Tax Act

46:10B-20. Exemption of income from New Jersey Gross Income Tax Act
Income derived by mortgagors from mortgages authorized pursuant to this act shall not be considered income for purpose of the "New Jersey Gross Income Tax Act" .

L.1979, c. 140, s. 5, eff. July 6, 1979.



Section 46:10B-21 - Regulations

46:10B-21. Regulations
The Commissioner of Banking may make such regulations as he deems necessary to effectuate the purposes of this act.

L.1979, c. 140, s. 6, eff. July 6, 1979.

46:10B-22 Short title.
1.This act shall be known and may be cited as the "New Jersey Home Ownership Security Act of 2002."

L.2003,c.64,s.1.



Section 46:10B-22 - Short Title.

46:10B-22 Short title.
1.This act shall be known and may be cited as the "New Jersey Home Ownership Security Act of 2002."

L.2003,c.64,s.1.



Section 46:10B-23 - Findings, Declarations Relative To Abusive Lending Practices.

46:10B-23 Findings, declarations relative to abusive lending practices.

2.The Legislature finds and declares that:

a.Abusive mortgage lending has become an increasing problem in this State, exacerbating the loss of equity in homes and causing an increase in the number of foreclosures in recent years. One of the most common forms of abusive lending is the making of loans that are equity-based, rather than income-based. The financing of points and fees in these loans provides immediate income to the originator and encourages the repeated refinancing of home loans. The lender's ability to sell loans reduces the incentive to ensure that the homeowner can afford the payments of the loan. As long as there is sufficient equity in the home, an abusive lender benefits even if the borrower is unable to make the payments and is forced to refinance. In addition, the financing of high points and fees causes the loss of precious equity in each refinancing and often leads to foreclosure.

b.Abusive lending has threatened the viability of many communities and caused decreases in home ownership. While the marketplace appears to operate effectively for conventional mortgages, too many homeowners find themselves victims of overreaching lenders who provide loans with unnecessarily high costs and terms that are unnecessary to secure repayment of the loan.

c.As competition and self-regulation have not eliminated the abusive terms from loans secured by a consumer's home, the consumer protection provisions of this act are necessary to encourage lending at reasonable rates with reasonable terms.

d.Pursuant to this 2004 amendatory act, the "New Jersey Home Ownership Security Act of 2002," P.L.2003, c.64 (C.46:10B-22 et seq.) was amended to delete the covered home loan category and the provisions of subsection b. of section 4 of P.L.2003, c.64 (C.46:10B-25) which prohibited flipping a home loan. The deletions of the covered home loan category and of the prohibition on flipping shall create no presumption that any home loan that has been refinanced is not unconscionable, and the deletions of the covered home loan category and of the prohibition on flipping shall create no presumption that any home loan that is refinanced does not constitute an unlawful practice under P.L.1960, c.39 (C.56:8-1 et seq.).

L.2003,c.64,s.2; amended 2004, c.84, s.1.



Section 46:10B-24 - Definitions Relative To Abusive Lending Practices.

46:10B-24 Definitions relative to abusive lending practices.

3.As used in this act:

"Affiliate" means any company that controls, is controlled by, or is under the common control with any company, as set forth in 12 U.S.C. s.1841 et seq.

"Bona fide discount points" means loan discount points which are:

(1)Knowingly paid by the borrower;

(2)Paid for the express purpose of reducing, and which result in a reduction of, the interest rate or time-price differential applicable to the loan;

(3)In fact reducing the interest rate or time-price differential applicable to the loan from an interest rate which does not exceed the conventional mortgage rate for a home loan secured by a first lien, by more than two percentage points, or for a home loan secured by a junior lien, by more than three and one half percentage points; and

(4)Recouped within the first five years of the scheduled loan payments. Loan discount points will be considered to be recouped within the first five years of the scheduled loan payments if the reduction in the interest rate that is achieved by the payment of the loan discount points reduces the interest charged on the scheduled payments such that the borrower's dollar amount of savings in interest over the first five years is equal to or exceeds the dollar amount of loan discount points paid by the borrower.

"Borrower" means any natural person obligated to repay the loan, including a coborrower, cosigner, or guarantor.

"Commissioner" means the Commissioner of Banking and Insurance.

"Conventional mortgage rate" means the most recently published annual yield on conventional mortgages published by the Board of Governors of the Federal Reserve System, as published in Statistical Release H.15 or any publication that may supersede it, as of the applicable time set forth in 12 C.F.R. 226.32(a)(1)(i).

"Conventional prepayment penalty" means any prepayment penalty or fee that may be collected or charged in a home loan, and that is authorized by law other than by this act, provided the home loan (1) does not have an annual percentage rate that exceeds the conventional mortgage rate by more than two percentage points; and (2) does not permit any prepayment fees or penalties that exceed two percent of the amount prepaid.

"Creditor" means a person who extends consumer credit that is subject to a finance charge or is payable by written agreement in more than four installments, and to whom the obligation is payable at any time. Creditor shall also mean any person brokering a home loan, which shall include any person who directly or indirectly solicits, processes, places, or negotiates home loans for others or who closes home loans which may be in the person's own name with funds provided by others and which loans are thereafter assigned to the person providing the funding of such loans, provided that creditor shall not include a person who is an attorney providing legal services to the borrower or a person or entity holding an individual or organization insurance producer license in the line of title insurance or a title insurance company, as defined by subsection c. of section 1 of P.L.1975, c.106 (C.17:46B-1), or any officer, director or employee thereof, providing services in the closing of a home loan who is not also funding the home loan and is not an affiliate of the creditor or an assignee that is subject to the provisions of section 6 of this act.

"Department" means the Department of Banking and Insurance.

"High-cost home loan" means a home loan for which the principal amount of the loan does not exceed $350,000, which amount shall be adjusted annually to include the last published increase of the housing component of the national Consumer Price Index, New York- Northeastern New Jersey Region, in which the terms of the loan meet or exceed one or more of the thresholds as defined in this section.

"Home loan" means an extension of credit primarily for personal, family or household purposes, including an open-end credit plan, other than a reverse mortgage transaction, in which the loan is secured by:

(1)A mortgage or deed of trust on real estate in this State upon which there is located or there is to be located a one to six family dwelling which is or will be occupied by a borrower as the borrower's principal dwelling; or

(2)A security interest in a manufactured home which is or will be occupied by a borrower as the borrower's principal dwelling.

"Manufactured home" means a structure, transportable in one or more sections, which in the traveling mode is eight body feet or more in width or 40 body feet or more in length or, when erected on site is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with a permanent foundation when erected on land secured in conjunction with the real property on which the manufactured home is located and connected to the required utilities and includes the plumbing, heating, air-conditioning and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the standards established under the federal National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. s.5401 et seq. Such term does not include rental property or second homes or manufactured homes when not secured in conjunction with the real property on which the manufactured home is located.

"Points and fees" means:

(1)All items listed in 15 U.S.C. s.1605(a)(1) through (4), except interest or the time- price differential;

(2)All charges listed in 15 U.S.C. s.1605(e);

(3)All compensation paid directly or indirectly to a mortgage broker, including a broker that originates a loan in its own name in a table-funded transaction;

(4)The cost of all premiums financed by the creditor, directly or indirectly for any credit life, credit disability, credit unemployment or credit property insurance, or any other life or health insurance, or any payments financed by the creditor directly or indirectly for any debt cancellation or suspension agreement or contract, except that insurance premiums calculated and paid on a monthly basis shall not be considered financed by the creditor;

(5)The maximum prepayment fees and penalties that may be charged or collected under the terms of the loan documents;

(6)All prepayment fees or penalties that are incurred by the borrower if the loan refinances a previous loan made or currently held by the same creditor or an affiliate of the creditor, except that this paragraph shall not apply to a loan which refinances a previous loan made by the same broker and funded by another creditor; and

(7)For open-end loans, the points and fees are calculated by adding the total points and fees known at or before closing, including the maximum prepayment penalties which may be charged or collected under the terms of the loan documents if prepayment penalties are authorized by law other than by this act, plus the minimum additional fees the borrower would be required to pay to draw down an amount equal to the total credit line.

"Points and fees" shall not include the following items: title insurance premiums and fees, charges and premiums paid to a person or entity holding an individual or organization insurance producer license in the line of title insurance or a title insurance company, as defined by subsection c. of section 1 of P.L.1975, c.106 (C.17:46B-1); taxes, filing fees, and recording and other charges and fees paid or to be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest; and reasonable fees paid to a person other than a creditor or an affiliate of the creditor or to the mortgage broker or an affiliate of the mortgage broker for the following, provided that the conditions in 12 C.F.R. s.226.4(c)(7) are met: fees for tax payment services; fees for flood certification; fees for pest infestation and flood determinations; appraisal fees; fees for inspections performed prior to closing; fees for credit reports; fees for surveys; attorneys' fees; notary fees; escrow charges; and fire and flood insurance premiums, provided that the conditions in 12 C.F.R. s.226.4(d)(2) are met.

"Rate" means that annual percentage rate for the loan calculated at closing based on the points and fees set forth in this act and according to the provisions of 15 U.S.C. s.1601 et seq. and the regulations promulgated thereunder by the Federal Reserve Board.

"Threshold" means any one of the following two items, as defined:

(1)"Rate threshold" means the annual percentage rate of the loan at the time the loan is consummated such that the loan is considered a "mortgage" under section 152 of the federal "Home Ownership and Equity Protection Act of 1994," Pub.L. 103-325 (15 U.S.C. s.1602(aa)), and the regulations promulgated by the Federal Reserve Board, including 12 C.F.R. s.226.32, without regard to whether the loan transaction is or may be a "residential mortgage transaction," as defined in 12 C.F.R. s.226.2(a)(24).

(2)"Total points and fees threshold" means that the total points and fees payable by the borrower at or before the loan closing, excluding either a conventional prepayment penalty or up to two bona fide discount points, exceed:

(a)4.5% of the total loan amount if the total loan amount is $40,000 or more; or

(b)the lesser of 6% of the total loan amount or $1,000, if the total loan amount is less than $20,000, and 6% if the total loan amount is $20,000 or more but less than $40,000.

"Total loan amount" means the principal of the loan minus those points and fees as defined in this section that are included in the principal amount of the loan. For open-end loans, the total loan amount shall be calculated using the total line of credit allowed under the home loan.

L.2003,c.64,s.3; amended 2004, c.84, s.2.



Section 46:10B-25 - Creditors, Prohibited Practices Relative To Home Loans.

46:10B-25 Creditors, prohibited practices relative to home loans.

4. a. No creditor making a home loan shall finance, directly or indirectly, any credit life, credit disability, credit unemployment or credit property insurance, or any other life or health insurance, or any payments directly or indirectly for any debt cancellation or suspension agreement or contract, except that insurance premiums or debt cancellation or suspension fees calculated and paid on a monthly basis shall not be considered financed by the creditor.

b.(Deleted by amendment, P.L.2004, c.84).

c.No creditor shall recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of a home loan that refinances all or any portion of that existing loan or debt.

d.No creditor shall charge a late payment fee in relation to a home loan except according to the following rules:

(1)The late payment fee may not be in excess of 5% of the amount of the payment past due.

(2)The fee may only be assessed by a payment past due for 15 days or more.

(3)The fee may not be charged more than once with respect to a single late payment. If a late payment fee is deducted from a payment made on the loan, and such deduction causes a subsequent default on a subsequent payment, no late payment fee may be imposed for such default. If a late payment fee has been once imposed with respect to a particular late payment, no such fee shall be imposed with respect to any future payment which would have been timely and sufficient, but for the previous default.

(4)No fee shall be charged unless the creditor notifies the borrower within 45 days following the date the payment was due that a late payment fee has been imposed for a particular late payment. No late payment fee may be collected from any borrower if the borrower informs the creditor that nonpayment of an installment is in dispute and presents proof of payment within 45 days of receipt of the creditor's notice of the late fee.

(5)The creditor shall treat each and every payment as posted on the same date as it was received by the creditor, servicer, creditor's agent, or at the address provided to the borrower by the creditor, servicer, or the creditor's agent for making payments.

e.No home loan shall contain a provision that permits the creditor, in its sole discretion, to accelerate the indebtedness. This provision does not prohibit acceleration of the loan in good faith due to the borrower's failure to abide by the material terms of the loan.

f.No creditor shall charge a fee for informing or transmitting to any person the balance due to pay off a home loan or to provide a release upon prepayment. Payoff balances shall be provided within seven business days after the request.

L.2003,c.64,s.4; amended 2004, c.84, s.3.



Section 46:10B-26 - High-cost Home Loans, Limitations, Prohibited Practices.

46:10B-26 High-cost home loans, limitations, prohibited practices.
5.A high-cost home loan shall be subject to the following additional limitations and prohibited practices:

a.No high-cost home loan shall contain a scheduled payment that is more than twice as large as the average of earlier scheduled payments. This provision shall not apply when the payment schedule is adjusted to the seasonal or irregular income of the borrower.

b.No high-cost home loan shall include payment terms under which the outstanding principal balance will increase at any time over the course of the loan because the regular periodic payments do not cover the full amount of interest due.



Section 46:10B-27 - Affirmative Claims, Defenses By Borrower.

46:10B-27 Affirmative claims, defenses by borrower.

6. a. Notwithstanding any other law to the contrary, if a home loan was made, arranged, or assigned by a person selling either a manufactured home, or home improvements to the dwelling of a borrower, or was made by or through a creditor to whom the borrower was referred by such seller, the borrower may assert all affirmative claims and any defenses that the borrower may have against the seller or home-improvement contractor limited to amounts required to reduce or extinguish the borrower's liability under the home loan, plus the total amount paid by the borrower in connection with the transaction, plus amounts required to recover costs, including reasonable attorney's fees against the creditor, any assignee or holder, in any capacity.

b.Notwithstanding any other provision of law, any person who purchases or is otherwise assigned a high-cost home loan shall be subject to all affirmative claims and any defenses with respect to the loan that the borrower could assert against the original creditor or broker of the loan; provided that this subsection shall not apply if the purchaser or assignee demonstrates, by a preponderance of the evidence, that a reasonable person exercising reasonable due diligence could not determine that the mortgage was a high-cost home loan. It shall be presumed that a purchaser or assignee has exercised such due diligence if the purchaser or assignee demonstrates by a preponderance of the evidence that it: (1) has in place at the time of the purchase or assignment of the loan, policies that expressly prohibit its purchase or acceptance of assignment of any high-cost home loan; (2) requires by contract that a seller or assignor of home loans to the purchaser or assignee represents and warrants to the purchaser or assignee that either (a) it will not sell or assign any high-cost home loan to the purchaser or assignee or (b) that the seller or assignor is a beneficiary of a representation and warranty from a previous seller or assignor to that effect; and (3) exercises reasonable due diligence at the time of purchase or assignment of home loans or within a reasonable period of time thereafter intended by the purchaser or assignee to prevent the purchaser or assignee from purchasing or taking assignment of any high-cost home loan.

c.Notwithstanding any other law to the contrary, but limited to amounts required to reduce or extinguish the borrower's liability under the home loan plus amounts required to recover costs including reasonable attorney's fees, a borrower acting only in an individual capacity may assert against the creditor or any subsequent holder or assignee of the home loan:

(1)within six years of the closing of a high-cost home loan, a violation of this act in connection with the loan as an original action; and

(2)at any time during the term of a high-cost home loan after an action to collect on the home loan or foreclose on the collateral securing the home loan has been initiated or the debt arising from the home loan has been accelerated or the home loan has become 60 days in default, any defense, claim or counterclaim.

d.It is a violation of this act for any person, in bad faith, to attempt to avoid the application of this act by:

(1)Dividing any loan transaction into separate parts; or

(2)Any other such subterfuge, with the intent of evading the provisions of this act.

e.Nothing in this section shall be construed to limit the substantive rights, remedies or procedural rights, including, but not limited to, recoupment rights under the common law, available to a borrower against any creditor, assignee or holder under any other law. The limitations on assignee liability in subsection b. of this section shall not apply to the assignee liability in subsections a., c. and d. of this section.

L.2003,c.64,s.6; amended 2004, c.84, s.4.



Section 46:10B-28 - Enforcement By Department.

46:10B-28 Enforcement by department.

7. a. The department shall conduct examinations and investigations and issue subpoenas and orders to enforce the provisions of this act with respect to a person licensed or subject to the provisions of the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.).

b.The department shall examine any instrument, document, account, book, record, or file of a person originating or brokering a high-cost home loan under this act. The department shall recover the cost of examinations from the person. A person originating or brokering high-cost home loans shall maintain its records in a manner that will facilitate the department in determining whether the person is complying with the provisions of this act and the regulations promulgated thereunder. The department shall require the submission of reports by persons originating or brokering high-cost home loans which shall set forth such information as the department shall require by regulation.

c.In the event that a person fails to comply with a subpoena for documents or testimony issued by the department, the department may request an order from a court of competent jurisdiction requiring the person to produce the requested information.

d.If the department determines that a person has violated the provisions of this act, the department may do any combination of the following that it deems appropriate:

(1)Impose a civil penalty of up to $10,000 for each offense, 40% of which penalty shall be dedicated for and used by the department for consumer education through nonprofit organizations which can establish to the satisfaction of the department that they have sufficient experience in credit counseling and financial education. In determining the penalty to be assessed, the commissioner shall consider the following criteria: whether the violation was willful; whether the violation was part of a pattern and practice; the amount of the loan; the points and fees charged; the financial condition of the violator; and other relevant factors. The department may require the person to pay investigative costs, if any.

(2)Suspend, revoke, or refuse to renew any license issued by the department.

(3)Prohibit or permanently remove an individual responsible for a violation of this act from working in his present capacity or in any other capacity related to activities regulated by the department.

(4)Order a person to cease and desist any violation of this act and to make restitution for actual damages to borrowers.

(5)Pending completion of an investigation or any formal proceeding instituted pursuant to this act, if the commissioner finds that the interests of the public require immediate action to prevent undue harm to borrowers, the commissioner may enter an appropriate temporary order to be effective immediately and until entry of a final order. The temporary emergent order may include: a temporary suspension of the creditor's authority to make high-cost home loans under this act; a temporary cease and desist order; a temporary prohibition against a creditor transacting high-cost home loan business in this State, or such other order relating to high-cost home loans as the commissioner may deem necessary to prevent undue harm to borrowers pending completion of an investigation or formal proceeding. Orders issued pursuant to this section shall be subject to an application to vacate upon two days' notice, and a preliminary hearing on the temporary emergent order shall be held, in any event, within five days after it is issued, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(6)Impose such other conditions as the department deems appropriate.

e.Any person aggrieved by a decision of the department and who has a direct interest in the decision may appeal the decision of the department to the commissioner. The appeal shall be conducted in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

f.The department may maintain an action for an injunction or other process against any person to restrain and prevent the person from engaging in any activity violating this act.

g.A decision of the commissioner shall be a final order of the department and shall be enforceable in a court of competent jurisdiction. The department shall publish the final adjudication issued in accordance with this section, subject to redaction or modification to preserve confidentiality.

h.The provisions of this section shall not limit the authority of the Attorney General from instituting or maintaining any action within the scope of the Attorney General's authority with respect to the practices prohibited under this act.

L.2003, c.64, s.7; amended 2009, c.53, s.68; 2010, c.34, s.12.



Section 46:10B-29 - Violations, Remedies, Liability.

46:10B-29 Violations, remedies, liability.

8. a. (1) Any violation of this act constitutes an unlawful practice under P.L.1960, c.39 (C.56:8-1 et seq.). Any borrower may seek damages under the provisions of section 7 of P.L.1971, c.247 (C.56:8-19) or subparagraph (a) of paragraph (1) of subsection b. of this section, but not both.

(2)Notwithstanding any provision of P.L.2003, c.64 (C.46:10B-22 et seq.) or other law to the contrary, any borrower who asserts any defense, claim or counterclaim pursuant to subsection c. of section 6 of P.L.2003, c.64 (C.46:10B-27) may do so only in an individual capacity and may not assert that defense, claim or counterclaim in a class action.

b.Except as provided in subsection a. of this section and, where applicable, subject to any limitation on the amounts recoverable against a holder or assignee pursuant to section 6 of this act, in addition to the remedies available to a borrower under P.L.1960, c.39 (C.56:8-1 et seq.) and without limiting those remedies:

(1)Any person found by a preponderance of the evidence to have violated this act shall be liable to the borrower for the following:

(a)For material violations, statutory damages equal to the finance charges agreed to in the home loan agreement, plus up to 10% of the amount financed;

(b)Punitive damages, when the violation was malicious or reckless in appropriate circumstances as determined by the fact-finder; and

(c)Costs and reasonable attorneys' fees.

(2)A borrower may be granted injunctive, declaratory, and such other equitable relief as the court deems appropriate in an action to enforce compliance with this act.

(3)The remedies provided in this section are not intended to be the exclusive remedies available to a borrower, nor must the borrower exhaust any administrative remedies provided under this act or any other applicable law before proceeding under this section.

c.A creditor in a home loan who, when acting in good faith, fails to comply with the provisions of this act, will not be deemed to have violated this section if the creditor establishes that either:

(1)Within 45 days of the loan closing, the creditor has made appropriate restitution to the borrower, and appropriate adjustments are made to the loan; or

(2)Within 365 days of the loan closing and prior to receiving any notice from the borrower of the compliance failure, and the compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid such errors, the borrower is notified of the compliance failure, appropriate restitution is made to the borrower, and appropriate adjustments are made to the loan.

Examples of bona fide errors include clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person's obligations under this section is not a bona fide error.

d.The remedies provided in this section are cumulative.

L.2003,c.64,s.8; amended 2004, c.84, s.5.



Section 46:10B-30 - Rights, Remedies, Prohibitions Declared Additional, Cumulative.

46:10B-30 Rights, remedies, prohibitions declared additional, cumulative.
9.The rights, remedies, and prohibitions accorded by the provisions of this act are hereby declared to be in addition to and cumulative of any other right, remedy, or prohibition accorded by the common law or statutes of the United States or of this State, and nothing herein shall be construed to deny, abrogate, or impair any such common law or statutory right, remedy, or prohibition. Without limiting the foregoing, the rights, remedies and prohibitions accorded by the provisions of this act are hereby further declared to create no presumption that any home loan or any term in a home loan is not unconscionable, whether or not the home loan or loan term, alone or in conjunction with other terms of the loan, violates the provisions of this act.

L.2003,c.64,s.9.



Section 46:10B-31 - Law Of State Of Location Of Property Applicable.

46:10B-31 Law of state of location of property applicable.
10.The law of the state in which the property is located shall be applied to all transactions governed by this act regardless of where those transactions originated. This act shall apply to all loans made or entered into after the effective date of this act.

L.2003,c.64,s.10.



Section 46:10B-32 - Program Of Consumer Counseling, Awareness.

46:10B-32 Program of consumer counseling, awareness.
11.The Director of the Division of Banking in the Department of Banking and Insurance, in consultation with the Director of the Division of Consumer Affairs and the Division of Civil Rights in the Department of Law and Public Safety, shall develop and implement a program of consumer counseling and awareness designed to inform the public about the methods by which predatory creditors impose unconscionable and noncompetitive fees and charges as part of complex home mortgage transactions, to protect the public from incurring those fees and charges, and otherwise to encourage the informed and responsible use of credit.

L.2003,c.64,s.11.



Section 46:10B-33 - Liability Of Mortgage Broker.

46:10B-33 Liability of mortgage broker.
12.Notwithstanding any provision of this act to the contrary, a mortgage broker shall be liable under the provisions of this act only for acts performed by the mortgage broker in the course of providing mortgage brokering services. However, a mortgage broker may be held liable for acts performed by the mortgage broker outside the scope of mortgage brokering services if the acts are related to the purchasing or the making of a home loan and are otherwise prohibited under this act.

L.2003,c.64,s.12.



Section 46:10B-34 - Preemption Of Local Rules, Regulations.

46:10B-34 Preemption of local rules, regulations.
13.No municipality, county or political subdivision thereof, shall enact an ordinance or resolution or promulgate any rules or regulations relating to this act. The provisions of any ordinance or resolution or rules or regulations of any municipality or county relative to abusive home loan lending practices are superseded by the provisions of this act.

L.2003,c.64,s.13.



Section 46:10B-35 - Regulations.

46:10B-35 Regulations.

14. The Commissioner of Banking and Insurance, in consultation and collaboration with the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the provisions of P.L.2003, c.64 (C.46:10B-22 et seq.).

L.2003,c.64,s.14; amended 2004, c.84, s.6.



Section 46:10B-36 - Short Title.

46:10B-36 Short title.

1.This act shall be known and may be cited as the "Save New Jersey Homes Act of 2008".

L.2008, c.86, s.1.



Section 46:10B-37 - Findings, Declarations Relative To Certain Residential Mortgages.

46:10B-37 Findings, declarations relative to certain residential mortgages.

2.The Legislature finds and declares that:

a.Many thousands of New Jersey homeowners are at risk of losing their homes as a result of mortgage foreclosures in the immediate future;

b.Foreclosure of a family's home often represents the loss of the family's most valuable financial asset, and foreclosures undermine the health and economic vitality of neighborhoods;

c.Foreclosures result in the loss of millions of dollars in assets, not only those of the homeowners who are the victims of foreclosure, but also in terms of the property values of homes located in the vicinity of foreclosed properties, as well as millions in additional costs to state and local government for the loss of property tax revenue;

d.According to a report issued by the U.S. Government Accountability Office (GAO) in October 2007, New Jersey experienced an increase in residential mortgage foreclosure start rates in excess of 50% over the prior two years and the GAO found that defaults and foreclosures on mortgages have a significant economic impact on homeowners, lenders, and neighborhoods;

e.According to a report issued in April 2008 by the State Foreclosure Prevention Working Group, which is composed of banking regulators and attorneys general of 11 states, the collective efforts of mortgage lenders and government officials to address rising foreclosures has not resulted in meaningful improvement in foreclosure prevention, and new approaches, such as targeted efforts to slow down the foreclosure process, are needed to prevent millions of unnecessary foreclosures nationwide;

f.Foreclosures are largely the result of subprime lending practices, which have placed many homeowners in loans that they cannot realistically afford, by using mortgage loan features such as low introductory rates which reset to higher, variable rates, thereby increasing the risk of default for many homeowners in the State who, at an increasing rate, cannot sell their home or refinance their mortgage;

g.Industry analysts estimate that, nationwide, about 1.5 million mortgages are due to reset in 2008, and that as many as three million subprime mortgages could end up in foreclosure over the next several years; and

h.There is a compelling need for the State of New Jersey to address the ongoing economic crisis in the subprime mortgage market and to provide the means by which homeowners can obtain a period of extension to adjust their finances in order to increase their ability to retain their homes, encourage mortgage lenders to modify mortgage loan terms and resolve foreclosure disputes, and protect local governments and neighborhoods from the negative social, economic, and fiscal consequences of foreclosure and abandonment.

L.2008, c.86, s.2.



Section 46:10B-38 - Definitions Relative To Certain Residential Mortgages.

46:10B-38 Definitions relative to certain residential mortgages.

3.As used in this act:

"Creditor" means a State chartered bank, savings bank, savings and loan association or credit union, any person required to be licensed under the provisions of the "New Jersey Residential Mortgage Lending Act," sections 1 through 39 of P.L.2009, c.53 (C.17:11C-51 et seq.), and any entity acting on behalf of the creditor named in the debt obligation including, but not limited to, servicers.

"Eligible borrower" means a borrower who is obligated to repay a loan secured by an introductory rate mortgage.

"Eligible foreclosed borrower" means a borrower who is obligated to repay a loan secured by an introductory rate mortgage and who receives a notice of intention to foreclose that mortgage pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et al.), except that an "eligible foreclosed borrower" shall not include an eligible borrower who has previously exercised the right to obtain a three-year period of extension pursuant to section 5 of this act.

"Full repayment" means the full repayment of the amounts due under the introductory rate mortgage, including, without limitation, upon the maturity date, a refinancing, or a sale of or other transfer of title to the property.

"Fully indexed rate" means the sum of the current value of the index used for the adjustable rate mortgage and the margin disclosed in the loan agreement.

"Introductory rate mortgage" means a consumer credit transaction in which the loan is secured by a mortgage on real estate in this State upon which there is located a one to four family dwelling which is occupied by the borrower as the borrower's principal residence, and which provides for: (1) an introductory payment rate option that is set at least 3 percent below the fully indexed rate at the time the loan was originated and payments may adjust by more than 3 percent at the reset date regardless of whether the variable rate index has increased; or (2) an interest rate that may adjust by more than 2 percent at the end of the initial fixed rate period of the loan and which, notwithstanding the payment rate in effect, had an interest rate at origination of more than 200 basis points over the Freddie Mac 30-year conventional interest rate and which provides for an introductory rate that is set below the fully indexed rate at the time the loan was originated and may adjust at the reset date regardless of whether the variable rate index has increased. "Introductory rate mortgage" shall not include: (1) a loan that provides for a fixed rate of interest for the first five years or longer; or (2) a loan that provides for an introductory rate that is set below the fully indexed rate at the time the loan was originated only as a result of the borrower's payment of bona fide discount points.

L.2008, c.86, s.3; amended 2009, c.53, s.69



Section 46:10B-39 - Written Notices From Creditor To Eligible Borrower.

46:10B-39 Written notices from creditor to eligible borrower.

4. a. Prior to the date on which the interest rate in effect during the introductory period of an introductory rate mortgage resets to a variable interest rate under the terms of the mortgage, a creditor shall provide a series of written notices, separate and distinct from all other correspondence, to an eligible borrower. The creditor shall provide these notices at 60-day and 30-day intervals prior to the date that the introductory interest rate resets.

b.Each notice required pursuant to subsection a. of this section shall include, in plain language and in at least 14 point bold type:

(1)the current interest rate under the terms of the introductory rate mortgage;

(2)the date on which the interest rate resets from a fixed interest rate applicable during the introductory period to a variable interest rate;

(3)an explanation of how the reset interest rate and monthly payment would be determined;

(4)the best estimate by the creditor of the amount of the monthly payment that will apply after the date of the reset, and the assumptions upon which the estimate is based;

(5)a list of alternatives an eligible borrower may pursue before the date of the reset, including any refinancing of the loan offered by the creditor or any renegotiation of loan terms offered by the creditor;

(6)an explanation of the borrower's right to obtain a period of extension prior to the initial interest rate reset of an introductory rate mortgage pursuant to this act and an explanation of the procedure that a borrower must follow to obtain a period of extension; and

(7)a certification of extension form that can be completed by a borrower in order to obtain a period of extension authorized pursuant to section 5 of this act.

L.2008, c.86, s.4.



Section 46:10B-40 - Period Of Extension; Certification.

46:10B-40 Period of extension; certification.

5. a. Notwithstanding any law or contract right to the contrary, prior to the initial interest rate reset of an introductory rate mortgage, a creditor shall provide an eligible borrower a period of extension for three years as provided in this section, during which the interest rate on the introductory rate mortgage shall not increase above the original introductory rate, provided the eligible borrower completes and returns a certification of extension to the creditor in accordance with the provisions of this section.

b.In order to obtain the period of extension, the eligible borrower shall provide to the creditor, prior to the date that the interest rate resets under the terms of the introductory rate mortgage, a completed certification of extension form signed by the eligible borrower, which contains:

(1)the name of the eligible borrower;

(2)the address of the property; and

(3)an affirmative statement that the eligible borrower:

(a)does not have sufficient monthly income, after deductions for necessary living expenses, to pay the monthly payments that will apply after the date that the interest rate resets;

(b)requests the period of extension;

(c)agrees to continue, during the period of extension, monthly payments, which shall include principal and interest calculated at the introductory rate on the date that the introductory rate mortgage was originated, as well as amounts for taxes, insurance, and any other amounts being paid under the terms of the mortgage prior to the interest rate reset;

(d)agrees to pay the creditor, at the time of the full repayment of the introductory rate mortgage, any interest deferred on account of the period of extension;

(e)agrees to accept the creditor's placement of a modification of mortgage on the property to secure the repayment of the interest deferred on account of the period of extension; and

(f)agrees to sign a modification of mortgage form that contains the terms of the period of extension and any documentation necessary to establish or record the modification of mortgage.

c.An eligible borrower who makes a knowing material misrepresentation in a certification of extension is guilty of a crime of the fourth degree.

d.The creditor, upon receiving the completed certification of extension, shall grant the eligible borrower the three-year period of extension, which shall commence on the date that the introductory rate is due to reset under the terms of the introductory rate mortgage.

e.Within a reasonable amount of time after the receipt of a completed certification of extension from an eligible borrower, a creditor shall provide to the eligible borrower a written acknowledgment that the certification of extension has been received. The acknowledgment shall contain the following:

(1)the monthly payment amount that is due from the eligible borrower during the period of extension, which shall include principal and interest, calculated at the introductory rate on the date the introductory rate mortgage was originated, as well as amounts for taxes, insurance, and any other amounts being paid under the terms of the mortgage prior to the interest rate reset;

(2)a schedule of payments, indicating the date that the first monthly payment is due and the dates that each subsequent monthly payment is due during the period of extension;

(3)the address to which the eligible borrower shall send the monthly payment; and

(4)a statement of proposed modification of mortgage, which shall include:

(a)a notice to the eligible borrower that the creditor will place a modification of mortgage on the property that is the security for the introductory rate mortgage, to secure the eligible borrower's repayment of the amount of interest deferred by the period of extension; and

(b)an explanation of the method the creditor will use to calculate the amount of the interest deferred by the period of extension.

f. (1) A creditor who grants a period of extension to an eligible borrower shall have the right to record a modification of mortgage on the eligible borrower's property in the public records in the county in which the property is located to secure the eligible borrower's repayment of the amount of interest deferred by the period of extension. The modification of mortgage shall be effective from the date that it is executed. Notwithstanding any law to the contrary, the modification of mortgage shall have the same priority as the lien of the introductory rate mortgage. Upon payment by the eligible borrower of the total amount of interest deferred pursuant to the period of extension, which shall only be due upon full repayment of the introductory rate mortgage, the creditor shall provide the eligible borrower with a recordable satisfaction of the modification of mortgage, or otherwise cause the modification of mortgage to be discharged of record.

(2)If an eligible borrower fails to return to a creditor, who has a right to record a modification of mortgage pursuant to paragraph (1) of this subsection, a properly executed modification of mortgage or any other documentation necessary to establish or record the modification of mortgage, within 30 days from the borrower's receipt from the creditor of a modification of mortgage form, the creditor may record the eligible borrower's certification of extension in place of the modification of mortgage. Notwithstanding any other law to the contrary, the certification of extension shall have the same priority as the lien of the introductory rate mortgage. Upon payment by the eligible borrower of the total amount of interest deferred pursuant to the period of extension, the creditor shall provide the eligible borrower with a recordable satisfaction of the certification of extension, or otherwise cause the certification of extension to be discharged of record.

g.A creditor shall not require an eligible borrower to limit or waive the rights of the borrower to bring any claims, defenses, demands, proceedings, actions, or causes of action against the creditor as a condition of accepting an offer of any loss mitigation activities made available by the "Save New Jersey Homes Act of 2008," P.L.2008, c.86 (C.46:10B-36 et seq.).

h.An eligible borrower who has been granted a period of extension shall forfeit all rights concerning deferment of interest payments provided by this act if the eligible borrower fails to make payments under the schedule of payments set forth in the creditor's acknowledgment of the period of extension or fails to comply with the terms of any modification of mortgage entered into between the creditor and the eligible borrower relating to the period of extension, such that the modification of mortgage becomes 60 days delinquent.

L.2008, c.86, s.5.



Section 46:10B-41 - Notice Sent To Eligible Foreclosed Borrower.

46:10B-41 Notice sent to eligible foreclosed borrower.

6. a. A creditor that issues to an eligible foreclosed borrower a notice of intention to foreclose an introductory rate mortgage pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et al.), shall send to the eligible foreclosed borrower a series of written notices, by regular and registered mail, separate and distinct from all other correspondence. The notices shall include in plain language and in at least 14 point bold type:

(1)A statement that the information in the notice is being provided as required by the "Save New Jersey Homes Act of 2008," P.L.2008, c.86 (C.46:10B-36 et seq.), which was enacted by the New Jersey Legislature and which provides certain rights to borrowers whose homes are the subject of a mortgage foreclosure action;

(2)A list of alternatives to foreclosure that an eligible foreclosed borrower may pursue, including any refinancing of the loan offered by the creditor and any renegotiation of loan terms offered by the creditor;

(3)An explanation of the eligible foreclosed borrower's right to obtain a period of extension for three years pursuant to the "Save New Jersey Homes Act of 2008," P.L.2008, c.86 (C.46:10B-36 et seq.), and an explanation of the procedure that an eligible foreclosed borrower must follow to obtain a period of extension;

(4)A statement that the notice should be read carefully and that the eligible foreclosed borrower may wish to consult with an attorney to understand the rights that may be available under the "Save New Jersey Homes Act of 2008," P.L.2008, c.86 (C.46:10B-36 et seq.); and

(5)A certification of extension form that can be completed by an eligible foreclosed borrower in order to obtain the period of extension authorized pursuant to section 7 of this act.

b.The notices required pursuant to subsection a. of this section shall be sent at the following intervals:

(1)within 10 days of issuing the notice of intention; and

(2)at the time that the creditor applies for entry of final judgment of foreclosure pursuant to section 6 of P.L.1995, c.244 (C.2A:50-58).

c.The notices shall be sent in envelopes that state the following information on the outside front portion of the envelope: "The New Jersey Legislature has enacted the Save New Jersey Homes Act of 2008, which may help you save your home from foreclosure. Details as to the rights you may have to obtain a period of extension of foreclosure under this new law are contained within. Please read the contents carefully. You may wish to consult with an attorney to understand your rights under this new law."

L.2008, c.86, s.6.



Section 46:10B-42 - Period Of Extension For Eligible Foreclosed Borrower.

46:10B-42 Period of extension for eligible foreclosed borrower.

7. a. Notwithstanding any law or contract right to the contrary, a creditor shall provide an eligible foreclosed borrower a period of extension for three years as provided in this section, during which foreclosure proceedings pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et al.) shall be suspended and the eligible foreclosed borrower shall continue to pay monthly payments, which shall include principal and interest, calculated at the introductory rate on the date that the introductory rate mortgage was originated, as well as amounts for taxes, insurance, and any other amounts being paid under the terms of the mortgage prior to the interest rate reset, provided the eligible foreclosed borrower completes and returns a certification of extension to the creditor in accordance with the provisions of this section.

b.In order to obtain the period of extension, the eligible foreclosed borrower shall provide to the creditor, no later than 90 days from the date that the creditor sends the notice required pursuant to paragraph (2) of subsection b. of section 6 of this act, a completed certification of extension form signed by the eligible foreclosed borrower, which contains:

(1)the name of the eligible foreclosed borrower;

(2)the address of the property; and

(3)an affirmative statement that the eligible foreclosed borrower:

(a)requests the period of extension;

(b)agrees to continue, during the period of extension, monthly payments which shall include principal and interest, calculated at the introductory rate on the date that the introductory rate mortgage was originated, as well as amounts for taxes, insurance, and any other amounts being paid under the terms of the mortgage prior to the interest rate reset;

(c)agrees to pay the creditor, at the time of full repayment of the introductory rate mortgage:

(i)any interest deferred on account of the period of extension;

(ii) any fees and costs incurred by the creditor in connection with the foreclosure proceeding; and

(iii) any arrearages owed to the creditor for monthly principal and interest payments, homeowners insurance payments, property tax payments, and any other payments that the eligible foreclosed borrower was required to pay, but failed to pay, under the terms of the introductory rate mortgage;

(d)agrees to accept the creditor's placement of a modification of mortgage on the property to secure the repayment of amounts owed pursuant to subparagraph (c) of this paragraph; and

(e)agrees to sign a modification of mortgage form that contains the terms of the period of extension and any documentation necessary to establish or record the modification of mortgage.

c.The creditor, upon receiving the completed certification of extension within the time period specified in subsection b. of this section, shall:

(1)grant the eligible foreclosed borrower the three-year period of extension, which shall commence no later than 30 days from the date that the creditor receives the eligible foreclosed borrower's completed certification of extension; and

(2)suspend the foreclosure proceeding that the creditor initiated pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et al.).

A creditor may grant relief pursuant to paragraphs (1) and (2) of this subsection, upon receipt of a completed certification of extension from an eligible foreclosed borrower after the time period specified in subsection b. of this section, in the sole discretion of the creditor.

d.Within a reasonable period of time after the receipt of a completed certification of extension from an eligible foreclosed borrower within the time period specified in subsection b. of this section, a creditor shall provide to the eligible foreclosed borrower a written acknowledgment that the certification of extension has been received. The acknowledgment shall contain the following:

(1)a statement that the foreclosure proceeding initiated pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et al.) will be suspended during the period of extension;

(2)the monthly payment amount that is due from the eligible foreclosed borrower during the period of extension, which shall include principal and interest, calculated at the introductory rate, on the date the introductory mortgage rate was originated, as well as amounts for taxes, insurance, and any other amounts being paid under the terms of the mortgage prior to the interest rate reset;

(3)a schedule of payments, indicating the date that the first monthly payment is due and the dates that each subsequent monthly payment is due during the period of extension;

(4)the address to which the eligible foreclosed borrower shall send the monthly payment; and

(5)a statement of proposed modification of mortgage, which shall include:

(a)a notice to the eligible foreclosed borrower that the creditor will place a modification of mortgage on the property that is the security for the introductory rate mortgage, to secure the eligible foreclosed borrower's repayment of the amounts provided for in paragraph (1) of subsection e. of this section; and

(b)an explanation of the method the creditor will use to calculate the amount of the interest deferred by the period of extension, and the amounts provided for in paragraph (1) of subsection e. of this section, for which repayment is secured by the modification of mortgage.

e. (1) A creditor that grants a period of extension to an eligible foreclosed borrower shall have the right to record a modification of mortgage on the eligible foreclosed borrower's property to secure the eligible foreclosed borrower's repayment of:

(a)the amount of interest deferred by the period of extension;

(b)any fees and costs already incurred in connection with the foreclosure proceeding; and

(c)any arrearages owed to the creditor for monthly payments of principal and interest, homeowner insurance payments, property tax payments, or any other payments that the eligible foreclosed borrower was required to pay, but failed to pay, under the terms of the introductory rate mortgage.

(2)The modification of mortgage shall be effective from the date that it is executed. Notwithstanding any other law to the contrary, the modification of mortgage shall have the same priority as the lien of the introductory rate mortgage. Upon payment by the eligible foreclosed borrower of the total amount of interest deferred pursuant to the period of extension, and any other amounts representing the arrearages for which the modification of mortgage secures repayment pursuant to this act, which shall only be due upon full repayment of the introductory rate mortgage, the creditor shall provide the eligible foreclosed borrower with a recordable satisfaction of the modification of mortgage, or otherwise cause the modification of mortgage to be discharged of record.

(3)If an eligible foreclosed borrower fails to return to a creditor, who has a right to record a modification of mortgage pursuant to paragraph (1) of this subsection, a properly executed modification of mortgage or any other documentation necessary to establish or record the modification of mortgage within 30 days from the borrower's receipt from the creditor of a modification of mortgage form, the creditor may record the eligible foreclosed borrower's certification of extension in place of the modification of mortgage. Notwithstanding any other law to the contrary, the certification of extension shall have the same priority as the lien of the introductory rate mortgage. Upon payment by the eligible foreclosed borrower of the total amount of interest deferred pursuant to the period of extension, and any other amounts representing the arrearages for which the certification of extension secures repayment pursuant to this act, the creditor shall provide the eligible foreclosed borrower with a recordable satisfaction of the certification of extension, or otherwise cause the certification of extension to be discharged of record.

f.A creditor shall not require an eligible foreclosed borrower to limit or waive the rights of the borrower to bring any claims, defenses, demands, proceedings, actions, or causes of action against the creditor as a condition of accepting an offer of any loss mitigation activities made available by the "Save New Jersey Homes Act of 2008," P.L.2008, c.86 (C.46:10B-36 et seq.).

g.An eligible foreclosed borrower who has been granted a period of extension shall forfeit all rights concerning deferment of interest payments, suspension of foreclosure, and deferment of payment of amounts secured by a modification of mortgage, provided by the provisions of this act if the eligible foreclosed borrower fails to make payments under the schedule of payments as set forth in the creditor's acknowledgment of the period of extension or fails to comply with the terms of the modification of mortgage entered into between the creditor and the eligible foreclosed borrower relating to the period of extension, such that the modification of mortgage becomes 60 days delinquent.

h.A court shall not approve an entry of final judgment in a foreclosure proceeding commenced pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et al.) as to an introductory rate mortgage unless the court is satisfied from the pleadings and certifications on file with the court that notice of the availability of the period of extension was provided to the eligible foreclosed borrower in accordance with the provisions of this act.

L.2008, c.86, s.7.



Section 46:10B-43 - Violations, Penalties.

46:10B-43 Violations, penalties.

8. a. Any person who willfully violates any provision of this act shall be liable to a penalty of not more than $10,000 for the first offense, and not more than $20,000 for the second and subsequent offense, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), except that immaterial errors in a notice required to be provided by a creditor pursuant to this act, shall not constitute a violation of this act.

b.If a creditor violates any provision of this act, an eligible borrower, an eligible foreclosed borrower, or the Attorney General may bring an action to enforce compliance by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2008, c.86, s.8.



Section 46:10B-44 - Creditor's Failure To Fulfill Obligation.

46:10B-44 Creditor's failure to fulfill obligation.

9.Failure of a creditor to fulfill any obligation under this act shall not be considered to be the exercise of a power, right, benefit, or privilege under the parity provisions of P.L.1981, c.163 (C.17:9A-24b1), section 48 of P.L.1963, c.144 (C.17:12B-48), or section 12 of P.L.1984, c.171 (C.17:13-90), and it shall not be a defense to a violation of this act that the failure to fulfill any provision of the act is an exercise of such a power, right, benefit, or privilege.

L.2008, c.86, s.9.



Section 46:10B-45 - Liberal Construction.

46:10B-45 Liberal construction.

10.This act shall be liberally construed to effectuate the purposes of the act.

L.2008, c.86, s.10.



Section 46:10B-46 - Severability.

46:10B-46 Severability.

11.If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, the judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which the judgment shall have been rendered.

L.2008, c.86, s.11.



Section 46:10B-47 - Regulations.

46:10B-47 Regulations.

12.The Attorney General, in consultation with the Department of Banking and Insurance shall adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.2008, c.86, s.12.



Section 46:10B-48 - Effective Date; Term.

46:10B-48 Effective date; term.

13.This act shall take effect immediately, and remain in effect until January 1, 2011.

L.2008, c.86, s.13.



Section 46:10B-49 - Report Of Mortgage Foreclosure Actions.

46:10B-49 Report of mortgage foreclosure actions.

15. a. (1) Except as provided in paragraph (2) of this subsection, a creditor that institutes a mortgage foreclosure action in the Superior Court of New Jersey shall report to the Department of Banking and Insurance, on a quarterly basis and on a form promulgated by the department, information about the number of mortgage foreclosure actions filed by the creditor in the State.

(2)When a creditor or other person is required by any Rule of Court or otherwise by law to file electronically with the Superior Court of New Jersey pleadings in an action to foreclose on a mortgage, and the Administrative Office of the Courts is capable of collecting and transmitting the data set forth in paragraphs (1) through (8) of subsection b. of this section in electronic form, the creditor or other person shall transmit the data to the Superior Court, in a manner prescribed by the Superior Court, as part of the pleadings in an action to foreclose a mortgage. The Administrative Office of the Courts shall collect the electronically submitted data and transmit it to the Department of Banking and Insurance, which shall produce and make available on its website quarterly reports, as set forth in subsection b. of this section.

b.The Department of Banking and Insurance shall produce a report, on a quarterly basis, detailing information about mortgage foreclosures filed by creditors in each county of the State, and shall make the report available to the public on its website. The report shall describe the type of mortgage being foreclosed on based on the following categories:

(1)prime rate mortgages foreclosed upon;

(2)subprime rate mortgages foreclosed upon;

(3)fixed rate mortgages foreclosed upon;

(4)adjustable rate mortgages foreclosed upon;

(5)nonconforming mortgages, as defined by Fannie Mae, Freddie Mac, or their successors;

(6)mortgages insured by the Federal Housing Administration foreclosed upon;

(7)mortgages insured by the Veteran's Administration foreclosed upon; and

(8)any other category of classification the department deems appropriate to effectuate the purpose of this section.

c.The Department of Banking and Insurance, pursuant to the "Administrative Procedure Act," P.L.1986, c.410 (C.52:14B-1 et seq.) shall adopt regulations necessary to effectuate the purpose of this section. Following the enactment of P.L.2009, c.296 (C.2A:50-69 et al.), the department, in consultation with the Administrative Office of the Courts, shall adopt regulations necessary to effectuate the purpose of this section.

L.2008, c.127, s.15; amended 2009, c.296, s.4.



Section 46:10B-50 - Six-month Forbearance Period Before Foreclosure; Definitions.

46:10B-50 Six-month forbearance period before foreclosure; definitions.

16. a. (1) A creditor that files and serves, pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et al.), a summons and complaint of foreclosure on a high risk mortgage loan, shall grant the borrower a six-month period of forbearance, upon written request of the borrower, to pursue a loan workout, loan modification, refinancing, or other alternative through the Judiciary's Foreclosure Mediation Program, where eligible, or another form of mediation or settlement discussion. During the six-month forbearance period, the interest rate on the high risk mortgage loan shall not increase and the creditor shall take no further action to pursue foreclosure of the property. Nothing in this subsection shall constitute a limitation on the ability of the creditor and borrower to participate in the Judiciary's Foreclosure Mediation Program or another form of mediation or settlement discussion, or enter into an agreement as a result of that mediation.

As used in this section:

"Forbearance" means a period of six months during which the creditor shall suspend all efforts to advance any judicial foreclosure proceedings filed by the creditor against the borrower.

"High Risk Mortgage" means the first mortgage loan that has one or more of the following characteristics:

is an interest only mortgage with a future interest reset rate;

has a reset mortgage interest rate that increases the initial interest rate by two or more percentage points;

contains a payment option plan or a "pick a payment" plan;

contains a negative amortization schedule;

is a subprime mortgage, which means a consumer credit transaction, secured by the consumer's principal dwelling, with an annual percentage rate that exceeds the average prime offer rate for a comparable transaction, as of the date the interest rate is set, by 1.5 or more percentage points for loans secured by a first lien on a dwelling, or by 3.5 or more percentage points for loans secured by a subordinate lien on a dwelling;

contains an enforceable prepayment penalty; or

is a high cost home loan as defined in section 3 of the "New Jersey Home Ownership Security Act of 2002," P.L.2003, c.64 (C.46:10B-24).

(2)Upon serving the summons and complaint in a foreclosure action, the creditor shall notify the borrower of the borrower's right to forbearance as provided for in this section, and, upon receipt of written request by the borrower, within 30 days of the receipt of the summons and complaint, the creditor shall grant the borrower a six-month period of forbearance, beginning on the date the creditor receives the borrower's request.

(3)The notice of the borrower's right to forbearance shall include the following information:

(a)whether the loan being foreclosed upon is eligible to receive forbearance;

(b)that the borrower has the right to request the period of forbearance in writing no later than 30 days after receipt of the summons and complaint;

(c)the full address and other contact information to which the request for forbearance may be sent.

(4)Upon receipt of a request for forbearance, the creditor shall:

(a)suspend all efforts, during the forbearance period, to advance any judicial proceeding in furtherance of the foreclosure action; and

(b)notify the court that a forbearance has been granted with the dates that the forbearance period will begin and end.

Nothing herein shall preclude the creditor and borrower from participating in mediation or settlement discussions, including the Judiciary's Foreclosure Mediation Program.

b.When a forbearance period is granted by the creditor pursuant to subsection a. of this section, the borrower and creditor shall participate in the Judiciary's Foreclosure Mediation Program, where eligible, or another form of mediation or settlement discussion; provided, however, that the inability of the borrower to participate in mediation as a result of circumstances beyond the borrower's control shall not affect the borrower's continued eligibility for forbearance.

c.If the borrower ceases to occupy the property at any time during the period of forbearance under this section, or if the borrower affirmatively advises the creditor, in writing, that the borrower will not participate in the Judiciary's Foreclosure Mediation Program or another form of mediation or settlement discussion, the creditor shall notify the court, and upon notification, and approval of the court, the period of forbearance shall be deemed to have ended.

d.The provisions of this section shall expire two years following the effective date of P.L.2009, c.84; provided, however, that a forbearance period shall continue for its entire six-month period notwithstanding the expiration of this section.

L.2008, c.127, s.16; amended 2009, c.84, s.1.



Section 46:10B-51 - Procedure For Serving Summons And Complaint In Action To Foreclose On A Mortgage.

46:10B-51 Procedure for serving summons and complaint in action to foreclose on a mortgage.

17. a. (1) A creditor serving a summons and complaint in an action to foreclose on a mortgage on residential property in this State shall, within 10 days of serving the summons and complaint, notify the municipal clerk of the municipality in which the property is located that a summons and complaint in an action to foreclose on a mortgage has been filed against the subject property. The notice shall contain the name and contact information for the representative of the creditor who is responsible for receiving complaints of property maintenance and code violations, may contain information about more than one property, and shall be provided by mail or electronic communication, at the discretion of the municipal clerk. In the event the creditor that has served a summons and complaint in an action to foreclose on a residential property is located out-of-State, the notice shall also contain the full name and contact information of an in-State representative or agent who shall be responsible for the care, maintenance, security, and upkeep of the exterior of the property if it becomes vacant and abandoned. If the municipality has appointed a public officer pursuant to P.L.1942, c.112 (C.40:48-2.3 et seq.), the municipal clerk shall forward a copy of the notice to the public officer or shall otherwise provide it to any other local official responsible for administration of any property maintenance or public nuisance code.

In the event that the property being foreclosed on is an affordable unit pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), then the creditor shall identify that the property is subject to the "Fair Housing Act."

The notice shall also include the street address, lot and block number of the property, and the full name and contact information of an individual located within the State who is authorized to accept service on behalf of the creditor. The notice shall be provided to the municipal clerk within 10 days of service of a summons and complaint in an action to foreclose on a mortgage against the subject property.

(2)Within 30 days following the effective date of P.L.2009, c.296 (C.2A:50-69 et al.), any creditor that has initiated a foreclosure proceeding on any residential property which is pending in Superior Court shall provide to the municipal clerk of the municipality in which the property is located, a listing of all residential properties in the municipality for which the creditor has foreclosure actions pending by street address and lot and block number. If the municipality has appointed a public officer pursuant to P.L.1942, c.112 (C.40:48-2.3 et seq.), the municipal clerk shall forward a copy of the notice to the public officer, or shall otherwise provide it to any other local official responsible for administration of any property maintenance or public nuisance code.

b.If the owner of a residential property vacates or abandons any property on which a foreclosure proceeding has been initiated or if a residential property becomes vacant at any point subsequent to the creditor's filing the summons and complaint in an action to foreclose on a mortgage against the subject property, but prior to vesting of title in the creditor or any other third party, and the exterior of the property is found to be a nuisance or in violation of any applicable State or local code, the local public officer, municipal clerk, or other authorized municipal official shall notify the creditor or the representative or agent of an out-of-State creditor, as applicable, which shall have the responsibility to abate the nuisance or correct the violation in the same manner and to the same extent as the title owner of the property, to such standard or specification as may be required by State law or municipal ordinance. The municipality shall include a description of the conditions that gave rise to the violation with the notice of violation and shall provide a period of not less than 30 days from the creditor's receipt of the notice for the creditor to remedy the violation. If the creditor fails to remedy the violation within that time period, the municipality may impose penalties allowed for the violation of municipal ordinances pursuant to R.S.40:49-5.

c. If the municipality expends public funds in order to abate a nuisance or correct a violation on a residential property in situations in which the creditor was given notice pursuant to the provisions of subsection b. of this section but failed to abate the nuisance or correct the violation as directed, the municipality shall have the same recourse against the creditor as it would have against the title owner of the property, including but not limited to the recourse provided under section 23 of P.L.2003, c.210 (C.55:19-100).

L.2008, c.127, s.17; amended 2009, c.296, s.5; 2014, c.5, s.1; 2014, c.35, s.2.



Section 46:10B-51.1 - Certain Owners Of Foreclosed Property Required To File Contact Information.

46:10B-51.1 Certain owners of foreclosed property required to file contact information.

1.The owner of any non-owner occupied residential property who takes title to the property as the result of a sheriff's sale or deed in lieu of foreclosure, other than an owner who has previously provided notice to the municipality pursuant to section 17 of P.L.2008, c.127 (C.46:10B-51), shall provide notice, within 10 business days, to the municipal clerk, or any other designated municipal official, of the municipality wherein the property is located, and to any association or common interest community, of which the residential property is a part, governed by the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.), the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), or "The Planned Real Estate Development Full Disclosure Act," P.L.1977, c.419 (C.45:22A-21 et seq.), providing the name and address of the owner. If the owner is not located within New Jersey, then the owner shall designate an agent within New Jersey, including the agent's address, who is authorized to accept service of process on behalf of the property owner.

L.2011, c.222, s.1.



Section 46:10B-53 - Short Title.

46:10B-53 Short title.

1.This act shall be known and may be cited as the "Foreclosure Rescue Fraud Prevention Act."

L.2011, c.146, s.1.



Section 46:10B-54 - Definitions Relative To Certain Mortgage Foreclosure Consultant Practices.

46:10B-54 Definitions relative to certain mortgage foreclosure consultant practices.

2.As used in this act:

"Business day" means any day other than a Saturday, Sunday, or a federal holiday.

"Conventional mortgage rate" means the highest mortgage rate published for the relevant loan product on the website of any generally accepted industry provider of such information, applicable to the week preceding the transaction.

"Distressed property" means residential real property consisting of from one to four dwelling units, at least one of which is occupied by the owner as a primary residence, and which is the subject of a mortgage foreclosure proceeding or whose owner is more than 90 days delinquent on any loan that is secured by the property.

"Distressed property purchaser" means a person who acquires an interest in a distressed property through a distressed property conditional conveyance or a distressed property conveyance, or a person who participates in a joint venture or joint enterprise involving a distressed property conditional conveyance or a distressed property conveyance. The term "distressed property purchaser" does not mean a federally insured financial institution or a person who acquires distressed property through a deed in lieu of foreclosure or a person acting in participation with any person who acquires distressed property through a deed in lieu of foreclosure, provided that person does not promise to convey an interest in fee back to the owner or does not give the owner an option to purchase the property at a later date.

"Distressed property conditional conveyance" means a transaction involving any participation by, or any distressed property service or other service or other assistance provided by, a foreclosure consultant in which an owner transfers an interest in fee, or a beneficial interest created through a trust document, in the distressed property; the acquirer of the property allows the owner to occupy the property; and the acquirer of the property or a person acting in participation with the acquirer of the property conveys or promises to convey an interest in fee back to the owner or gives the owner an option to purchase the property at a later date.

"Distressed property conveyance" means a transaction involving any participation by, or any distressed property service or other service or other assistance provided by, a foreclosure consultant in which an owner transfers an interest in fee in a distressed property.

"Distressed property relief" or "relief" means, in connection with a foreclosure consultant, any of the following:

(1)saving the owner's property from foreclosure;

(2)postponing the foreclosure sale;

(3)obtaining a forbearance from the mortgagee;

(4)securing the right to exercise the right to reinstatement;

(5)obtaining an extension of the period within which the owner may reinstate his or her mortgage obligation;

(6)obtaining a waiver of an acceleration clause;

(7)obtaining a modification of a mortgage;

(8)assisting the owner in obtaining a loan or advance of funds; or

(9)avoiding the impairment of the owner's credit.

"Distressed property service" or "service" means, without limitation, in connection with a distressed property conditional conveyance or a distressed property conveyance, any of the following:

(1)debt, budget, or financial counseling of any type;

(2)receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a mortgage or other lien on a distressed property;

(3)contacting creditors on behalf of an owner;

(4)arranging or attempting to arrange for an extension of the period within which the owner may cure the owner's default and reinstate a debt obligation;

(5)arranging or attempting to arrange for a delay or postponement of the time of sale of the distressed property;

(6)advising with respect to the filing of any document or assisting in any manner in the preparation of any document for filing with any court; or

(7)giving advice, explanation, or instruction to an owner that in any manner relates to the cure of a default or forfeiture or to the postponement or avoidance of a sale of the distressed property.

"Foreclosure consultant": (1) means any person, located out-of-State or within the State, who, directly or indirectly, for compensation from an owner, makes any solicitation, representation, or offer to perform, or who performs, any distressed property service that the person represents will in any manner do any of the following in relation to the owner's distressed property:

(a)prevent or postpone the foreclosure sale of the property;

(b)obtain any forbearance from any mortgagee;

(c)assist the owner in exercising any right of reinstatement or right of redemption;

(d)obtain any extension of the period within which the owner may reinstate the owner's rights with respect to the property;

(e)obtain any waiver of an acceleration clause contained in any promissory note, contract, or mortgage evidencing or securing a debt in relation to the property;

(f)assist the owner in obtaining a loan or advance of funds to pay off the promissory note, contract, or mortgage evidencing or securing a debt in relation to the property; or

(g)avoid or ameliorate the impairment of the owner's credit resulting from default on the promissory note, contract, or mortgage, or the conduct of a foreclosure sale or offer to repair the owner's credit.

(2)shall not include any of the following:

(a)a housing counseling agency contracted by the United States Department of Housing and Urban Development to provide counseling;

(b)a person who holds or is owed an obligation secured by a lien on any distressed property in situations in which the person performs services in connection with the obligation or lien, provided the obligation or lien did not arise as the result of, or as part of, a proposed distressed property conditional conveyance or a distressed property conveyance;

(c)a person licensed to practice law in this State while acting under the authority of that license;

(d)a nonprofit, charitable entity qualified pursuant to section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. s.501(c)(3)), which is licensed pursuant to P.L.1979, c.16 (C.17:16G-1 et seq.);

(e)a municipality which has a tax lien on distressed property;

(f)an assignee or a purchaser of a municipal tax lien from a tax sale;

(g)a sponsor which is certified by the Commissioner of Community Affairs to participate in the "New Jersey Housing Assistance and Recovery Program" established pursuant to sections 8 through 14 of P.L.2008, c.127 (C.55:14K-88 et seq.);

(h)a bank, savings bank, savings and loan association, credit union, or other federally insured financial institution, or insurance company, or affiliate or subsidiary thereof, organized, chartered, licensed, or holding a certificate of authority to do business under the laws of this State or any other state or under the laws of the United States;

(i)a person licensed as a real estate broker, broker-salesperson, or salesperson pursuant to R.S.45:15-1 et seq., while acting under the authority of that license;

(j)a person licensed as a title insurance producer pursuant to the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.) while acting under the authority of that license or conducting the business of title insurance pursuant to P.L.1975, c.106 (C.17:46B-1 et seq.);

(k)a mediator licensed pursuant to the Judiciary's Foreclosure Mediation Program; or

(l)a person licensed pursuant to the "New Jersey Residential Mortgage Lending Act," P.L.2009, c.53 (C.17:11C-51 et seq.), while acting under the authority of that license.

"Owner" means an owner of record of title to a distressed property.

"Owner's current verified monthly income" means the monthly average of the owner's most recent six months of wage receipts or pay stubs or if the owner has non-wage income by a verified statement of profit and loss or income from a certified public accountant who has reviewed the owner's income.

"Reasonable ability to pay" means that the owner's current verified monthly income is adequate to service a 30-year fixed rate loan at the conventional mortgage rate together with actual property taxes, homeowner's insurance, condominium or association fees, if applicable, and reasonable and necessary living expenses.

"Reasonable and necessary living expenses" means not less than the average utility costs over the last twelve months, or if that figure is unavailable $200, and transportation, food, clothing, and other expenses equal to an amount not less than the Collection Financial Standards set forth by the Internal Revenue Service for transportation, food, clothing, and other items and out-of-pocket health care costs.

"Residual income" means an owner's net income available to meet living expenses after the payment of all ordinary and necessary debt, including payments under an option to purchase back the owner's property transferred in a distressed property conditional conveyance.

L.2011, c.146, s.2.



Section 46:10B-55 - Requirements For Licensure Of Foreclosure Consultant.

46:10B-55 Requirements for licensure of foreclosure consultant.

3. a. A foreclosure consultant shall not conduct any business in this State until the foreclosure consultant:

(1) (a) Obtains a license from the Commissioner of Banking and Insurance by filing an application form to be prescribed by the commissioner by regulation. As to licensure by a business entity, the application shall be accompanied by documentation establishing the business entity, including incorporation documents, if the entity is incorporated.

(b)The application shall be accompanied by a reasonable fee, as established by the commissioner by regulation.

(c)A person required to be licensed under this act shall file an amendment to their application within 20 days after any change in the information required to be included in the application.

(d)Licenses issued pursuant to this section shall expire biennially and may be renewed upon submission of a renewal application to the department;

(2)obtains a bond from a surety company authorized to do business in the State in a form and an amount to be prescribed by the commissioner by regulation, files the bond with the commissioner, and obtains written approval of the bond from the commissioner;

(3)submits to the commissioner the name, address, fingerprints and written consent for a criminal history record background check to be performed on any officer, director, partner or owner of a controlling interest, or any employee engaged in mortgage foreclosure consulting activities, of the foreclosure consultant. The commissioner is authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. This information shall be collected for the purposes of facilitating determinations concerning licensure eligibility for the foreclosure consultant, based upon any findings related to an employee engaged in mortgage foreclosure consultant activities, officer, director, partner or owner. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the commissioner in the event an employee engaged in mortgage foreclosure consultant activities, officer, director, partner or owner of the foreclosure consultant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed, whether the foreclosure consultant is a prospective new applicant, or subsequently, a current licensee; and

(4)provides the name and street address of an agent in the State of New Jersey for service of process.

b.The commissioner may refuse to issue or renew, and may revoke, any license:

(1)for failure to comply with, or violation of, the provisions of this act or for any other good cause shown within the meaning and purpose of this act. A refusal or revocation shall not be made except upon reasonable notice to, and opportunity to be heard by, the applicant or licensee; or

(2)upon proof that the applicant or licensee has been convicted of any crime of moral turpitude or any crime relating adversely to the activity regulated by this act. For purposes of this subsection, a plea of guilty, non vult, nolo contendere or any other such disposition of alleged criminal activity shall be deemed a conviction.

c.A person who is licensed as a foreclosure consultant pursuant to this act shall not be subject to the provisions of P.L.1979, c.16 (C.17:16G-1 et seq.) while acting under the authority of this act.

d.A person shall not present himself to the public as a licensed foreclosure consultant or use the designation "foreclosure consultant," "foreclosure consultant specialist," or similar designation without obtaining a license pursuant to this act.

L.2011, c.146, s.3.



Section 46:10B-56 - Foreclosure Consultant Contract.

46:10B-56 Foreclosure consultant contract.

4. a. A foreclosure consultant contract shall be written in plain language and shall fully disclose the exact nature of the foreclosure consultant's services to be performed, the foreclosure consultant's representations, the distressed property relief to be secured, and the total amount and terms of compensation.

b.The following notice, printed in at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, and completed with the name of the foreclosure consultant, shall be printed immediately above the statement required by subsection c. of this section:

"NOTICE REQUIRED BY NEW JERSEY LAW

.........................................(Name) or anyone working for him or her CANNOT:

(1)Take any money from you or ask you for money until .........................................(Name) has completely finished doing everything he or she said would be done; or

(2)Ask you to sign or have you sign any lien, mortgage, or deed unless all provisions of the "Foreclosure Rescue Fraud Prevention Act," P.L.2011, c.146 (C.46:10B-53 et al.), and any other applicable federal and State laws have been complied with.

(3)Guarantee that they will be able to refinance a loan on your home or arrange for you to keep your home."

c.A foreclosure consultant contract shall be written in the same language as principally used by the foreclosure consultant to describe the consultant's services to be performed and the distressed property relief to be secured for the owner, shall be dated and signed by the owner, and shall contain in immediate proximity to the space reserved for the owner's signature a conspicuous statement in 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, as follows:

"You, the owner, may cancel this transaction at any time until after the foreclosure consultant has fully performed every service the foreclosure consultant contracted to perform and has secured the distressed property relief for the owner. See the attached notice of cancellation form for an explanation of this right."

d.A foreclosure consultant contract shall contain on the first page, in a type size no smaller than that generally used in the body of the document, each of the following:

(1)the name and address of the foreclosure consultant to which the notice of cancellation is to be mailed; and

(2)the date the owner signed the contract.

e.A foreclosure consultant contract shall be accompanied by a completed form, captioned "NOTICE OF CANCELLATION" which shall be attached to the contract and easily detachable, and shall contain, in at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, the following statement written in the same language as used in the contract:

"NOTICE OF CANCELLATION

........................................

(Enter date of transaction)

You may cancel this transaction, without any penalty or obligation, at any time until after the foreclosure consultant has fully performed every service and has secured the relief for the owner.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice to:

......................................(Name of foreclosure consultant) at ......................................(Address of foreclosure consultant's place of business)

I hereby cancel this transaction on .....................................(Date) .........................................................................(Owner's signature)."

f.The foreclosure consultant shall provide the owner with a copy of a foreclosure consultant contract and the attached notice of cancellation in duplicate immediately upon execution of the contract.

g.The foreclosure consultant shall record the contract with the county clerk in the county in which the distressed property is located, within 10 business days of its execution.

L.2011, c.146, s.4.



Section 46:10B-57 - Additional Legal Rights Of Owner.

46:10B-57 Additional legal rights of owner.

5. a. In addition to any other legal right to rescind a foreclosure consultant contract, an owner has the right to cancel a foreclosure consultant contract at any time until after the foreclosure consultant has fully performed every service the foreclosure consultant contracted to perform and has secured the relief for the owner.

b.Cancellation occurs when the owner delivers by any means, written notice of cancellation to the foreclosure consultant at the address specified in the foreclosure consultant contract. A notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid. A notice of cancellation sent by certified mail, return receipt requested, to the address specified in the foreclosure consultant contract, shall be conclusive proof of notice of cancellation.

c.A notice of cancellation given by the owner need not take the particular form as provided with the foreclosure consultant contract and, however expressed, is effective if it indicates the intention of the owner not to be bound by the contract.

L.2011, c.146, s.5.



Section 46:10B-58 - Violations Relative To Foreclosure Consultants.

46:10B-58 Violations relative to foreclosure consultants.

6.It is a violation of this act for a foreclosure consultant to:

a.claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed every distressed property service the foreclosure consultant contracted to perform and has secured the distressed property relief for the owner;

b.claim, demand, charge, collect, or receive any fee, interest, or any other compensation for any reason, in excess of two monthly mortgage payments of principal and interest, or the most recent quarterly property tax installment on the distressed property, whichever is less;

c.take a wage assignment, a lien of any type on real or personal property, or other security to secure the payment of compensation. Any agreement to take such security is void and unenforceable;

d.receive any consideration from any third party in connection with distressed property services rendered to an owner;

e.acquire any interest, directly or indirectly, or by means of a subsidiary or affiliate in a distressed property from an owner with whom the foreclosure consultant has contracted;

f.accept any power of attorney from an owner for any purpose, except to inspect documents as provided by law; or

g.induce or attempt to induce an owner to enter a contract that does not comply in all respects with sections 4 and 5 of this act.

L.2011, c.146, s.6.



Section 46:10B-59 - Waiver Void, Unenforceable.

46:10B-59 Waiver void, unenforceable.

7. a. Any waiver by an owner of the provisions of section 4, 5, or 6 of this act is void and unenforceable as contrary to public policy.

b.Any attempt by a foreclosure consultant to induce an owner to waive the owner's rights is a violation of this act.

L.2011, c.146, s.7.



Section 46:10B-60 - Written Contract Required For Conveyance Of Distressed Property.

46:10B-60 Written contract required for conveyance of distressed property.

8. a. A distressed property purchaser who enters into a distressed property conditional conveyance or a distressed property conveyance shall do so in the form of a written contract. A distressed property conditional conveyance contract and a distressed property conveyance contract shall be written in at least 14-point boldface type, in the same language principally used by the owner to negotiate the sale of the distressed property, shall be fully completed, signed, and dated by the owner and the distressed property purchaser, and shall be witnessed and acknowledged by a notary public, before the owner executes a deed or any other instrument of conveyance of the distressed property.

b.A distressed property conditional conveyance contract and a distressed property conveyance contract shall contain the entire agreement of the parties, be fully assignable, and survive delivery of any deed or any other instrument of conveyance of the distressed property.

c.A distressed property conditional conveyance contract and a distressed property conveyance contract shall include the following terms, except that a distressed property conveyance contract shall not be required to contain the terms set forth in paragraph (5):

(1)the name, business address, and telephone number of the distressed property purchaser;

(2)the address of the distressed property;

(3)the total consideration to be given by the distressed property purchaser in connection with or incident to the transaction;

(4)a complete description of the terms of payment or other consideration including, but not limited to, any distressed property services of any nature that the distressed property purchaser represents will be performed for the owner before or after the transaction;

(5)a complete description of the terms of any related agreement designed to allow the owner to remain in the dwelling including, but not limited to, a lease agreement, repurchase agreement, contract for deed, or a lease agreement with an option to purchase;

(6)a notice of cancellation as provided in this section;

(7)the following notice in at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, and completed with the name of the distressed property purchaser immediately above the statement required by this section:

"NOTICE REQUIRED BY NEW JERSEY LAW

Until your right to cancel this contract has ended, .........................(Name) or anyone working for .........................(Name) CANNOT ask you to sign or have you sign any deed or any other document. You are urged to have this contract reviewed by an attorney of your choice within 10 business days of signing it."; and

(8)if title to the distressed property will be transferred in the transaction, the following notice in at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, and completed with the name of the distressed property purchaser immediately above the statement required by this section:

"NOTICE REQUIRED BY NEW JERSEY LAW

As part of this transaction, you are giving up title to your home."

L.2011, c.146, s.8.



Section 46:10B-61 - Additional Right Of Rescission, Cancellation Of Contract.

46:10B-61 Additional right of rescission, cancellation of contract.

9. a. In addition to any other right of rescission provided by applicable State or federal laws, the owner has the right to cancel a distressed property conditional conveyance contract or a distressed property conveyance contract with a distressed property purchaser until midnight of the 10th business day following the day on which the owner signs the contract, or until the conclusion of a sheriff's sale pursuant to the provisions of the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et seq.), whichever occurs first, during which the owner may have an attorney review the contract.

b.Cancellation of the contract occurs when the owner, or an attorney representing the owner, delivers, by any means, written notice of cancellation to the address specified in the contract. Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid. Notice by certified mail, return receipt requested, to the address specified in the contract, shall be conclusive proof of notice of cancellation.

c.A notice of cancellation given by the owner, or an attorney representing the owner, need not take the particular form as provided with the contract, and however expressed, is effective if it indicates the intention of the owner not to be bound by the contract.

d.Within 10 business days following receipt of a notice of cancellation delivered in accordance with this section, the distressed property purchaser shall return to the owner, without condition, any original contract and any other documents signed by the owner.

e.The 10 business days during which the owner, or an attorney representing the owner, may cancel the contract shall not begin to run until all parties to the contract have executed the contract and the distressed property purchaser has complied with all the requirements of this section.

L.2011, c.146, s.9.



Section 46:10B-62 - Option Of Cancellation Statement In Contract.

46:10B-62 Option of cancellation statement in contract.

10. a. A distressed property conditional conveyance contract and a distressed property conveyance contract with a distressed property purchaser shall contain in immediate proximity to the space reserved for the owner's signature a conspicuous statement in a size equal to at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, as follows:

"You may cancel this contract for the conveyance of your house, without any penalty or obligation, at any time before ...........................................(Date and time of day). See the attached notice of cancellation form for an explanation of this right."

The distressed property purchaser shall accurately enter the date and time of day on which the cancellation right ends.

b.A contract with a distressed property purchaser shall be accompanied by a completed form in duplicate, captioned "NOTICE OF CANCELLATION" in a size equal to a 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, followed by a space in which the distressed property purchaser shall enter the date on which the owner executes any contract. This form shall be attached to the contract, shall be easily detachable, and shall contain in at least 14-point type, if the contract is printed, or in capital letters, if the contract is typed, the following statement written in the same language as used in the contract:

"NOTICE OF CANCELLATION

...........................................

(Enter date contract signed)

You may cancel this contract for the conveyance of your home, without any penalty or obligation, at any time before ............................ (enter date and time of day). To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice to ................................. (Name of purchaser) at ................................... (Street address of purchaser's place of business) NOT LATER THAN ................................................. (Enter date and time of day).

I hereby cancel this transaction on ................................... (Date) ......................................................................... (Owner's signature)."

c.The distressed property purchaser shall provide the owner with a copy of the contract and the attached notice of cancellation in duplicate at the time the contract is executed by all parties.

d.The distressed property purchaser shall record the contract and the attached notice of cancellation with the county clerk in the county in which the distressed property is located within 10 business days of the signing of the contract by both parties.

L.2011, c.146, s.10.



Section 46:10B-63 - Prohibited Actions Of Distressed Property Purchaser.

46:10B-63 Prohibited actions of distressed property purchaser.

11. a. A distressed property purchaser, in the course of a distressed property conditional conveyance, shall not:

(1)enter into, or attempt to enter into, a distressed property conditional conveyance unless the distressed property purchaser verifies and can demonstrate that the owner has a reasonable ability to pay for the subsequent conveyance of a fee interest back to the owner under the terms of any option to purchase and a reasonable ability to make monthly or any other required payments due prior to the subsequent conveyance;

(2)fail to make a payment to the owner at the time the title to the distressed property is conveyed from the owner to the distressed property purchaser, or, if the distressed property purchaser acquires a beneficial interest through a trust, at the time of the creation of the trust, so that the owner has received consideration in an amount of at least 82% of the property's fair market value, or, in the alternative, fail to make a payment to the owner, in situations in which the owner is unable to purchase the distressed property from the distressed property owner at the time of the expiration of the owner's option to purchase, so that the owner has received consideration in an amount of at least 82% of the property's fair market value;

(3)enter into an option to purchase or lease as part of a distressed property conditional conveyance containing terms that are unfair or commercially unreasonable, or engage in any other unfair conduct;

(4)represent, directly or indirectly, that the distressed property purchaser is acting as an advisor or a consultant, or in any other manner represent that the distressed property purchaser is acting on behalf of the homeowner;

(5)misrepresent the distressed property purchaser's status as to licensure or certification;

(6)do any of the following until after the time during which the owner may cancel the transaction:

(a)accept from the owner an execution of a deed or any other instrument of conveyance of any interest in the distressed property;

(b)induce the owner to execute a deed or any other instrument of conveyance of any interest in the distressed property; or

(c)record with the county recorder of deeds any document signed by the owner, including but not limited to a deed or any other instrument of conveyance;

(7)fail to convey title to the distressed property to the owner under an option to purchase provided for in the distressed property conveyance contract, in situations in which the terms of the conveyance contract have been fulfilled;

(8)enter into a distressed property conditional conveyance if any party to the transaction is represented by way of a power of attorney;

(9)fail to extinguish all liens encumbering the distressed property, immediately following the conveyance of the distressed property, or fail to assume all liability with respect to the lien in foreclosure and prior liens that will not be extinguished by the foreclosure, which assumption shall be accomplished without violations of the terms and conditions of the lien being assumed;

(10) cause the property to be conveyed or encumbered without the knowledge or permission of the owner, or in any way frustrate the ability of the owner to complete the conveyance back to the owner;

(11) fail to have all documents executed as part of a distressed property conditional conveyance also signed by a notary public licensed in the State who is unrelated in any way to the distressed property purchaser or any participant in the distressed property conveyance;

(12) fail to complete a distressed property conditional conveyance in the office of a title insurance producer licensed pursuant to the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.), or in the office of an attorney licensed to practice law in this State;

(13) fail to provide to the owner, prior to the time of completion of a distressed property conditional conveyance, a disclosure statement in a form to be designed and prescribed by regulation by the Commissioner of Banking and Insurance, which statement shall require disclosure to the owner of all costs that the owner will incur in connection with the conveyance and any option for the owner to purchase the property, including a schedule of monthly and annual payments, closing costs, and any additional costs and fees related to the conveyance;

(14) claim, demand, charge, collect, or receive any fee, interest, or any other compensation for any reason from an owner, for services or as consideration for offering or providing any option to purchase to the owner or for otherwise participating in the conveyance transaction, in excess of 3.5% of the purchase price;

(15) in situations in which the distressed property conditional conveyance involves a transfer of an interest in fee from an owner to a distressed property purchaser, fail to record the deed to the purchaser in the county clerk's office in which the property is located, or fail to include a statement on the recorded deed that the deed was obtained through a transaction governed by the "Foreclosure Rescue Fraud Prevention Act";

(16) fail to notify in writing all existing mortgage lien holders of the distressed property purchaser's intent to accept conveyance of an interest in the property from the owner;

(17) fail to fully comply with all terms and conditions contained in the mortgage lien documents, including but not limited to due-on-sale provisions;

(18) fail to satisfy all qualification requirements for assuming the repayment of mortgage; and

(19) enter into an option to purchase or lease as part of a distressed property conditional conveyance in which the agreement fails to provide for a length of time of at least three years within which the owner may exercise his right to purchase back the property.

b.For purposes of paragraph (1) of subsection a. of this section, an evaluation of "reasonable ability to pay" shall include the owner's debt to income ratio, the owner's residual income, the fair market value of the distressed property, and the owner's credit history. There shall be a rebuttable presumption that the distressed property purchaser has not verified reasonable payment ability if the distressed property purchaser has not obtained documents of assets, liabilities, and income, other than a statement by the owner.

c.For purposes of paragraph (2) of subsection a. of this section: (1) an appraisal at the time that the distressed property is conveyed by a person licensed or certified by an agency of this State or the federal government shall create a rebuttable presumption that the appraisal is an accurate determination of the fair market value of the property; and (2) "consideration" means any payment or thing of value provided to the owner, including reasonable costs paid to independent third parties necessary to complete the distressed property conveyance or payment of money to satisfy a debt or legal obligation of the owner. "Consideration" shall not include amounts imputed as a down payment or fee to the distressed property purchaser, or a person acting in participation with the distressed property purchaser.

d.If an owner fails to make a required payment or otherwise defaults under a distressed property conditional conveyance contract which contains an owner's option to purchase or a promise to convey an interest in fee back to the owner, the distressed property purchaser shall only enforce the forfeiture of the owner's interest under the contract as follows:

(1)for purposes of the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et seq.), the distressed property conditional conveyance contract shall be deemed to be a residential mortgage, the distressed property purchaser shall be deemed to be a lender, and the owner shall be deemed to be a debtor; and

(2)the distressed property purchaser may bring an action to enforce the forfeiture of the owner's interest in the property and for recovery of possession of the property by use of the procedures for foreclosure and judicial sale of residential real property available to lenders pursuant to the provisions of the "Fair Foreclosure Act."

e.With respect to the amount of any fee or other consideration provided by an owner to a distressed property purchaser at the time of the execution of an option to purchase, as part of any distressed property conditional conveyance, and as consideration for that agreement:

(1)the entire fee or other consideration shall be provided by the owner at the time of the execution of the option to purchase or lease agreement;

(2)the distressed property purchaser may declare some or all of the fee or other consideration to be non-refundable, regardless of whether the owner exercises his right to purchase back the property from the distressed property purchaser pursuant to the option to purchase or lease agreement, or declare that some or all of the fee or other consideration shall be applied as credit toward the purchase of the property, if the owner does exercise his right to purchase back the property, so long as this declaration is agreed to by the owner and expressly stated in the agreement; and

(3)the fee or other consideration provided to the distressed property purchaser shall not constitute an equitable ownership interest in the property.

f.With respect to any money provided by the owner to the distressed property purchaser pursuant to any distressed property conditional conveyance, remitted as a monthly credit towards the purchase of the property in excess of any monthly rental obligation established pursuant to any agreement designed to allow the owner to remain in the property, including, but not limited to, a lease agreement between the parties:

(1)the distressed property purchaser may declare some or all of the money to be non-refundable, if the owner does not exercise his right to purchase back the property from the distressed property purchaser pursuant to the option to purchase or lease agreement, so long as this declaration is agreed to by the owner and expressly stated in the agreement;

(2)the money provided to the distressed property purchaser shall not constitute an equitable ownership interest in the property; and

(3)the money shall continue to be the property of the owner and shall be held in trust by the distressed property purchaser for use as a credit towards the purchase of the property, subject to any agreement pursuant to paragraph (1) of this subsection.

g.If the owner exercises his right to purchase back the property from the distressed property purchaser pursuant to the option to purchase agreement: (1) any amount still owed toward the purchase price or other consideration on the property, as set forth in the agreement, following the application of any fee, money, or other consideration agreed to be applied towards the purchase by the distressed property purchaser as credit towards the purchase, shall be the sole responsibility of the owner; and (2) a new deed for the property shall be executed by the distressed property purchaser and filed with the office of the county clerk in the county in which the property resides.
L.2011, c.146, s.11.



Section 46:10B-64 - Requirements For Distressed Property Purchaser.

46:10B-64 Requirements for distressed property purchaser.

12.A distressed property purchaser, in the course of a distressed property conveyance, shall not fail to:

a.make a payment to the owner at the time the title to the distressed property is conveyed from the owner to the distressed property purchaser, so that the owner has received consideration, as defined by paragraph (2) of subsection c. of section 11 of this act, in an amount of at least 82% of the property's fair market value;

b.have all documents executed as part of a distressed property conveyance also signed by a notary public licensed in the State who is unrelated in any way to the distressed property purchaser or any participant in the distressed property conveyance;

c.complete a distressed property conveyance in the office of a title insurance producer licensed pursuant to the "New Jersey Insurance Producer Licensing Act of 2001," P.L.2001, c.210 (C.17:22A-26 et seq.), or in the office of an attorney licensed to practice law in the State;

d.provide to the owner, prior to the time of completion of a distressed property conveyance, a disclosure statement in a form to be designed and prescribed by regulation by the Commissioner of Banking and Insurance, which statement shall require disclosure to the owner of all costs and fees that the owner will incur in connection with the conveyance;

e.notify in writing all existing mortgage lien holders of the distressed property purchaser's intent to accept conveyance of an interest in the property from the owner;

f.fully comply with all terms and conditions contained in the mortgage lien documents, including but not limited to due-on-sale provisions; and

g.satisfy all qualification requirements for assuming the repayment of the mortgage.

L.2011, c.146, s.12.



Section 46:10B-65 - Waiver Void, Unenforceable.

46:10B-65 Waiver void, unenforceable.

13.Any waiver of the provisions of section 8, 9, 10, 11, or 12 of this act is void and unenforceable as contrary to public policy.

L.2011, c.146, s.13.



Section 46:10B-66 - Powers Of Commissioner Relative To Compliance.

46:10B-66 Powers of commissioner relative to compliance.

14. a. The Commissioner of Banking and Insurance may investigate or examine any foreclosure consultant, or other person as the commissioner deems necessary to determine compliance with this act. For these purposes, the commissioner may examine the books, accounts, records and other documents or matters of any foreclosure consultant or other person. Each foreclosure consultant shall be subject to an examination by the commissioner, not more than once in any 12-month period, unless the commissioner has reason to believe that the foreclosure consultant is not complying with the provisions of this act, or is not transacting business in accordance with law, in which case the commissioner may conduct an examination at any time. The commissioner shall have the power to compel by subpoena the production of all relevant books, accounts, records and other documents and materials relative to an examination or investigation.

b.The commissioner or the commissioner's designee shall have power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, accounts, records and other evidence before him in any matter over which he has jurisdiction pursuant to this act, and to administer oaths and affirmations to any person.

c.If any person shall refuse to obey a subpoena, or to give testimony or to produce evidence as required thereby, the commissioner may apply ex parte to any court having jurisdiction over that person for an order compelling the appearance of the witness before the commissioner to give testimony or to produce evidence as required thereby, or both.

d.A foreclosure consultant shall have its financial records audited annually by a certified public accountant, which audit shall be filed with the commissioner. The commissioner shall conduct at least one examination of the financial records of every foreclosure consultant licensed in the State every two years.

L.2011, c.146, s.14.



Section 46:10B-67 - Violations, Penalties; Degree Of Crime.

46:10B-67 Violations, penalties; degree of crime.

15. a. Any person who violates any provision of this act shall, in addition to any other penalty provided by law, be liable to a penalty of not more than $10,000 for the first offense, and not more than $20,000 for the second and each subsequent offense, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.A person who violates any provision of this act is guilty of a crime of the third degree. A person who violates any provision of this act in connection with a pattern of foreclosure rescue fraud or a conspiracy or endeavor to engage in a pattern of foreclosure rescue fraud is guilty of a crime of the second degree.

c.Any distressed property conditional conveyance involving the transfer of an interest in fee or a beneficial interest created through a trust document, in a distressed property, and involving the acquirer of the property allowing the owner to occupy the property, which is made in violation of any provision of this act, is voidable and the transfer may be rescinded by the owner within two years of the date of the transfer, provided that the right, title or interest in the property of a bona fide purchaser or mortgagee for value shall not be affected thereby. Nothing herein shall limit the right of an owner to recover damages from a distressed property purchaser.

d.An owner may bring an action in Superior Court against a foreclosure consultant or a distressed property purchaser for any violation of this act, for treble damages, attorney's fees, costs of suit and appropriate equitable relief. In an action under this subsection, the owner may:

(1)cause a notice of lis pendens to be filed in the office of the county clerk in the county in which the property is located, pursuant to N.J.S.2A:15-6 et seq.; and

(2)introduce or provide as evidence in the action, any contemporaneous oral agreements or representations made to the owner by any party to a foreclosure consultant contract, distressed property conditional conveyance contract, or distressed property conveyance contract signed by the owner.

e.The remedies and rights provided for in this act are not exclusive, but cumulative, and all other remedies or rights provided by State or federal law, including, but not limited to, those brought under the doctrine of equitable mortgage or pursuant to the "Fair Foreclosure Act," P.L.1995, c.244 (C.2A:50-53 et seq.) are specifically preserved. Nothing in this act shall be construed to limit the application of the consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.).

f.If the Commissioner of Banking and Insurance determines that there has been any substantial violation of this act by a professional licensed under a licensing board in this State, the commissioner shall provide a written notice describing the violation to the licensing board having jurisdiction over the profession, for such action as the board deems appropriate.

L.2011, c.146, s.15.



Section 46:10B-68 - Enforcement, Regulations.

46:10B-68 Enforcement, regulations.

16.The Commissioner of Banking and Insurance shall enforce the provisions of this act, and may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of the act.
L.2011, c.146, s.16.



Section 46:11-1 - Right Of Entry To Make Surveys In Certain Proceedings

46:11-1. Right of entry to make surveys in certain proceedings
In any proceeding to lay out, alter, vacate or open a public road or street, or to determine which of the proprietors or possessors of the lands adjacent to any highway have narrowed or encroached on the same, and in any proceeding under the act entitled "An act to enable the owners of swamp or meadow ground to drain the same, and to repeal a law heretofore made for that purpose," approved November twenty-fourth, one thousand seven hundred and ninety-two, and the several supplements thereto, and in any other proceeding touching a public improvement, any practical surveyor, with the necessary assistants, employed by any person interested in any of such proceedings, may enter on the lands adjacent to such highways or streets, or the lands to be drained under the provisions of said act, or other lands, for the purpose of making necessary surveys, doing as little damage as possible to the owner or owners of such lands.



Section 46:14-2.1 - Acknowledgment And Proof

46:14-2.1. Acknowledgment and proof
46:14-2.1. Acknowledgment and proof. a. To acknowledge a deed or other instrument the maker of the instrument shall appear before an officer specified in R.S.46:14-6.1 and acknowledge that it was executed as the maker's own act. To acknowledge a deed or other instrument made on behalf of a corporation or other entity, the maker shall appear before an officer specified in R.S.46:14-6.1 and state that the maker was authorized to execute the instrument on behalf of the entity and that the maker executed the instrument as the act of the entity.

b. To prove a deed or other instrument, a subscribing witness shall appear before an officer specified in R.S.46:14-6.1 and swear that he or she witnessed the maker of the instrument execute the instrument as the maker's own act. To prove a deed or other instrument executed on behalf of a corporation or other entity, a subscribing witness shall appear before an officer specified in R.S.46:14-6.1 and swear that the representative was authorized to execute the instrument on behalf of the entity, and that he or she witnessed the representative execute the instrument as the act of the entity.

c. The officer taking an acknowledgment or proof shall sign a certificate stating that acknowledgment or proof. The certificate shall also state:

(1) that the maker or the witness personally appeared before the officer;

(2) that the officer was satisfied that the person who made the acknowledgment or proof was the maker of or the witness to the instrument;

(3) the jurisdiction in which the acknowledgment or proof was taken;



(4) the officer's name and title;



(5) the date on which the acknowledgment was taken.



d. The seal of the officer taking the acknowledgment or proof need not be affixed to the certificate stating that acknowledgment or proof.

L.1991,c.308,s.1.



Section 46:14-4.1 - Proof Of Instruments Not Acknowledged Or Proved

46:14-4.1. Proof of instruments not acknowledged or proved
46:14-4.1. Proof of instruments not acknowledged or proved. If a deed or other instrument cannot be acknowledged or proved for any reason, the instrument may be proved in Superior Court by proof of handwriting or otherwise to the satisfaction of the court. Notice of the application in accordance with the Rules of Court shall be given to any party whose interests may be affected.

L.1991,c.308,s.1.



Section 46:14-4.2 - Signatures

46:14-4.2. Signatures
46:14-4.2. Signatures. For purposes of this title, a signature includes any mark made on a document by a person who thereby intends to give legal effect to the document. A signature also includes any mark made on a document on behalf of a person, with that person's authority and to effectuate that person's intent.

L.1991,c.308,s.1.



Section 46:14-6.1 - Officers Authorized To Take Acknowledgments

46:14-6.1. Officers authorized to take acknowledgments
46:14-6.1. Officers authorized to take acknowledgments. a. The officers of this State authorized to take acknowledgments or proofs in this State, or in any other United States or foreign jurisdiction, are:

(1) an attorney-at-law;



(2) a notary public;



(3) a county clerk or deputy county clerk;



(4) a register of deeds and mortgages or a deputy register;



(5) a surrogate or deputy surrogate.



b. The officers authorized to take acknowledgments or proofs, in addition to those listed in subsection a., are:

(1) any officer of the United States, of a state, territory or district of the United States, or of a foreign nation authorized at the time and place of the acknowledgment or proof by the laws of that jurisdiction to take acknowledgments or proofs. If the certificate of acknowledgment or proof does not designate the officer as a justice, judge or notary, the certificate of acknowledgment or proof, or an affidavit appended to it, shall contain a statement of the officer's authority to take acknowledgments or proofs;

(2) a foreign commissioner of deeds for New Jersey within the jurisdiction of the commission;

(3) a foreign service or consular officer or other representative of the United States to any foreign nation, within the territory of that nation.

L.1991,c.308,s.1.



Section 46:15-5 - Definitions.

46:15-5 Definitions.

1.As used in this act:

(a)"Deed" means a written instrument entitled to be recorded in the office of a county recording officer which purports to convey or transfer title to a freehold interest in any lands, tenements or other realty in this State by way of grant or bargain and sale thereof from the named grantor to the named grantee. A leasehold interest for 99 years or more or a proprietary lease of a cooperative unit and any assignment of a proprietary lease of a cooperative unit, shall be treated as a "freehold" for the purpose of this act. Instruments providing for common driveways, for exchanges of easements or rights-of-way, for revocable licenses to use, to adjust or to clear defects of or clouds on title, to provide for utility service lines such as drainage, sewerage, water, electric, telephone or other such service lines, or to quitclaim possible outstanding interests, shall not be "deeds" for the purposes of this act.

(b)The terms "county recording officer" and "office of the county recording officer" mean the register of deeds and mortgages in counties having such an officer and office, and the county clerk and his office in the other counties.

(c)"Consideration" means in the case of any deed, the actual amount of money and the monetary value of any other thing of value constituting the entire compensation paid or to be paid for the transfer of title to the lands, tenements or other realty, including the remaining amount of any prior mortgage to which the transfer is subject or which is to be assumed and agreed to be paid by the grantee and any other lien or encumbrance thereon not paid, satisfied or removed in connection with the transfer of title. The amount of liens for real property taxes, water or sewerage charges for the current or any subsequent year, or by way of added assessment or other adjustment, as well as of other like liens or encumbrances of a current and continuing nature ordinarily adjusted between the parties according to the period of ownership shall be excluded as an element in determining the consideration, notwithstanding that such amount is to be paid by the grantee.

In the case of a leasehold interest for 99 years or more as defined in subsection (a) of this section, the consideration shall be in the amount of the assessed value of the property at the date of the transaction for the purpose of levying local real property taxes adjusted to reflect the true value in accordance with the county percentage level established for the current year.

In the case of a proprietary lease of a cooperative unit or assignment thereof as defined in subsection (a) of this section, the consideration is the total price paid for the ownership interest held in conjunction with a cooperative unit, including the pro rata amount of any underlying mortgage or other obligation of the cooperative.

(d)"Blind person" means a person whose vision in his better eye with proper correction does not exceed 20/200 as measured by the Snellen chart or a person who has a field defect in his better eye with proper correction in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20ø.

(e)"Disabled person" means any resident of this State who is permanently and totally disabled, unable to engage in gainful employment, and receiving disability benefits or any other compensation under any federal or State law.

(f)"Senior citizen" means any resident of this State of the age of 62 years or over.

(g)"New construction" means any conveyance or transfer of property upon which there is an entirely new improvement not previously occupied or used for any purpose.

(h)"Low and moderate income housing" means any residential premises, or part thereof, affordable according to federal Department of Housing and Urban Development or other recognized standards for home ownership and rental costs and occupied or reserved for occupancy by households with a gross income equal to 80% or less of the median gross household income for households of the same size within the housing region in which the housing is located, but shall include only those residential premises subject to resale controls pursuant to contractual guarantees.

(i)"Basic fee" means the fee established by paragraph (1) of subsection a. of section 3 of P.L.1968, c.49 (C.46:15-7), which fee shall consist of a State portion and a county portion as prescribed under that paragraph.

(j)"Additional fee" means the fee established by paragraph (2) of subsection a. of section 3 of P.L.1968, c.49.

(k)"General purpose fee" means the fee established by paragraph (3) of subsection a. of section 3 of P.L.1968, c.49.

(l)"Supplemental fee" means the fee established by subsection a. of section 2 of P.L.2003, c.113 (C.46:15-7.1).

L.1968,c.49,s.1; amended 1974, c.184, s.1; 1975, c.176, s.1; 1985, c.225, s.1; 1987, c.381, s.13; 2004, c.66, s.1.



Section 46:15-6 - Requirements For Recording Of Deed Evidencing Transfer Of Title.

46:15-6 Requirements for recording of deed evidencing transfer of title.

2.In addition to other prerequisites for recording, no deed evidencing transfer of title to real property shall be recorded in the office of any county recording officer unless it satisfies the following requirements:

a.If the transfer is subject to any fee established under section 3 of P.L.1968, c.49 (C.46:15-7) or section 2 of P.L.2003, c.113 (C.46:15-7.1), a statement of the true consideration for the transfer shall be contained in the deed, the acknowledgment, the proof of the execution, or an appended affidavit by one of the parties to the deed or that party's legal representative.

b.If the transfer is exempt from any fee established under section 3 of P.L.1968, c.49 (C.46:15-7) or section 2 of P.L.2003, c.113 (C.46:15-7.1), an affidavit stating the basis for the exemption shall be appended to the deed.

c.If the transfer is of real property upon which there is new construction, the words "NEW CONSTRUCTION" in upper case lettering shall be printed clearly at the top of the first page of the deed, and an affidavit by the grantor stating that the transfer is of property upon which there is new construction shall be appended to the deed.

L.1968,c.49,s.2; amended 1974, c.184, s.2; 1991, c.308, s.3; 2003, c.113, s.1; 2004, c.66, s.2.



Section 46:15-6.1 - Sale Of Real Property By Sheriff; Procedure; Rules And Regulations.

46:15-6.1 Sale of real property by sheriff; procedure; rules and regulations.

1.Whenever an application is made to the sheriff of any county for the sale of any real property, whether under execution or pursuant to any other writ, judgment or order, the sheriff shall not proceed with such sale unless and until the applicant shall furnish to the sheriff a statement, under oath, listing the names of all mortgagees and other holders of encumbrances and the current balance of all prior mortgages, liens or encumbrances constituting "consideration" as defined in section 1(c) of the act to which this act is a supplement (C.46:15-5(c)), to which such sale shall be subject.

Upon the preparation of a deed for any real property sold as herein provided, the sheriff shall cause to be attached to such deed the statement of prior mortgages, liens or encumbrances furnished by the applicant.

Upon the recordation of any deed to real property executed by a sheriff as herein provided, the realty transfer fee shall be computed upon the amount bid for the property plus the remaining amount of any superior mortgages, liens or encumbrances constituting "consideration" as defined in the said section 1 (c) C.46:15-5 (c)); provided, however, that nothing herein contained shall be construed to subject to the payment of a fee any deed excluded pursuant to section 6 of P.L.1968, c.49 (C.46:15-10).

The director shall promulgate rules, regulations and forms of certification or otherwise, necessary to carry out the provisions of this act.

L.1979,c.225,s.1.



Section 46:15-6.2 - Certification Required For Recording Deed.

46:15-6.2 Certification required for recording deed.

3.No deed shall be recorded with a county recording office for a property to which an age restriction applies unless the certification required pursuant to P.L.2008, c.71 (C.45:22A-46.1 et al.) accompanies such filing and is recorded with the deed as an addendum thereto.
L.2008, c.71, s.3.



Section 46:15-7 - Realty Transfer Fees.

46:15-7 Realty transfer fees.

3. a. In addition to the recording fees imposed by section 2 of P.L.1965, c.123 (C.22A:4-4.1), a grantor shall pay to the county recording officer at the time the deed is offered for recording the following fees:

(1)A basic fee, which basic fee shall consist of (a) a State portion at the rate of $1.25 for each $500.00 of consideration or fractional part thereof recited in the deed, and (b) a county portion at the rate of $0.50 for each $500.00 of consideration or fractional part thereof so recited; provided however, that on and after the tenth day following a certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of section 2 of P.L.1992, c.148 (C.46:15-10.2) or subsubparagraph (ii) of subparagraph (b) of paragraph (2) of subsection b. of section 1 of P.L.1992, c.148 (C.13:19-16.1) as amended, the State portion of the basic fee shall not be imposed;

(2)An additional fee at the rate of $0.75 for each $500.00 of consideration or fractional part thereof recited in the deed in excess of $150,000.00; provided however, that on and after the tenth day following a certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of section 2 of P.L.1992, c.148 (C.46:15-10.2) or subsubparagraph (ii) of subparagraph (b) of paragraph (2) of subsection b. of section 1 of P.L.1992, c.148 (C.13:19-16.1) as amended, the additional fee shall not be imposed; and

(3)A general purpose fee at the rate of:

(a)$0.90 for each $500.00 of consideration or fractional part thereof recited in the deed that is not in excess of $550,000.00, except that in the case of a conveyance or transfer of property for which the total consideration recited in the deed does not exceed $350,000.00, no general purpose fee shall be imposed;

(b)$1.40 for each $500.00 of consideration or fractional part thereof in excess of $550,000.00 but not in excess of $850,000.00 recited in the deed;

(c)$1.90 for each $500.00 of consideration or fractional part thereof in excess of $850,000.00 but not in excess of $1,000,000.00 recited in the deed; and

(d)$2.15 for each $500.00 of consideration or fractional part thereof in excess of $1,000,000.00 recited in the deed.

b.A deed subject to any of the fees established by this section, which is in fact recorded, shall be deemed to have been entitled to recording, notwithstanding that the amount of the consideration shall have been incorrectly stated or that the correct amount of such fee shall not have been paid. No such defect shall in any way affect or impair the validity of the title conveyed or render the same unmarketable; but the person or persons required to pay said additional fee at the time of recording shall be and remain liable to the county recording officer for the payment of the proper amount thereof.

L.1968, c.49, s.3; amended 1974, c.184, s.3; 1975, c.176, s.2; 1985, c.225, s.2; 1992, c.148, s.3; 2004, c.66, s.3; 2008, c.31, s.2.



Section 46:15-7.1 - Supplemental Fee For Conveyance, Transfer Of Property.

46:15-7.1 Supplemental fee for conveyance, transfer of property.

2. a. For each conveyance or transfer of property, the grantor shall pay a supplemental fee of:

(1) (a) $0.25 for each $500.00 of consideration or fractional part thereof not in excess of $150,000.00 recited in the deed;

(b)$0.85 for each $500.00 of consideration or fractional part thereof in excess of $150,000.00 but not in excess of $200,000.00 recited in the deed; and

(c)$1.40 for each $500.00 of consideration or fractional part thereof in excess of $200,000.00 recited in the deed, plus

(2)for a transfer described in subsection (b) of section 4 of P.L.1975, c.176 (C.46:15-10.1), an additional $1.00 for each $500.00 of consideration or fractional part thereof not in excess of $150,000.00 recited in the deed which fee shall be collected by the county recording officer at the time the deed is offered for recording, except as provided by subsection b. of this section.

b.The supplemental fee imposed by subsection a. of this section shall not be imposed on a conveyance or transfer that is made by a deed described in section 6 of P.L.1968, c.49 (C.46:15-10) or on a transfer described in paragraph (1) or paragraph (2) of subsection (a) of section 4 of P.L.1975, c.176 (C.46:15-10.1).

c.The proceeds of the supplemental fees collected by the county recording officer pursuant to subsection a. of this section shall be accounted for and remitted to the county treasurer. An amount equal to $0.25 of the supplemental fee for each $500.00 of consideration or fractional part thereof recited in the deed so collected pursuant to this section shall be retained by the county treasurer for the purposes set forth in subsection d. of this section, and the balance shall be remitted to the State Treasurer for deposit to the Extraordinary Aid Account, which shall be established as an account in the General Fund. Payments shall be made to the State Treasurer on the tenth day of each month following the month of collection.

d.From the proceeds of the supplemental fees collected by the county recording officer pursuant to subsection a. of this section and retained by the county treasurer pursuant to subsection c. of this section, a county that received funding in State fiscal year 2003 for the support of public health services pursuant to the provisions of the Public Health Priority Funding Act of 1977, P.L.1966, c.36 (C.26:2F-1 et seq.) shall, at a minimum, fund its priority health services under that act in subsequent years at the same level as the level at which those services were funded in State fiscal year 2003 pursuant to the annual appropriations act for that fiscal year as the Commissioner of the Department of Health and Senior Services shall determine. In any county, amounts of supplemental fees retained that are in excess of the amounts required to be used for the funding of the county's priority health services under this subsection shall be used by the county for general county purposes.

e.The Legislature shall annually appropriate the entire balance of the Extraordinary Aid Account for the purposes of providing extraordinary special education aid pursuant to section 13 of P.L.2007, c.260 (C.18A:7F-55) and "Municipal Property Tax Relief Act" extraordinary aid pursuant to section 4 of P.L.1991, c.63 (C.52:27D-118.35).

f.Every deed subject to the supplemental fee required by this section, which is in fact recorded, shall be conclusively deemed to have been entitled to recording, notwithstanding that the amount of the consideration shall have been incorrectly stated, or that the correct amount of the supplemental fee, if any, shall not have been paid, and no such defect shall in any way affect or impair the validity of the title conveyed or render the same unmarketable; but the person or persons required to pay that supplemental fee at the time of recording shall be and remain liable to the county recording officer for the payment of the proper amount thereof.

L.2003, c.113, s.2; amended 2007, c.260, s.80.



Section 46:15-7.2 - Additional Fee On Certain Transfers Of Real Property Over $1,000,000.

46:15-7.2 Additional fee on certain transfers of real property over $1,000,000.
8. a. In addition to all other fees imposed under P.L.1968, c.49 (C.46:15-5 et seq.), there is imposed a fee upon the grantee of a deed for the transfer of real property:

(1)that is classified pursuant to the requirements of N.J.A.C.18:12-2.2 as Class 2 "residential";

(2)(a) that includes property classified pursuant to the requirements of N.J.A.C.18:12-2.2 as Class 3A: "farm property (regular)" but only if the property includes a building or structure intended or suited for residential use, and

(b)any other real property, regardless of class, that is effectively transferred to the same grantee in conjunction with the property described in subparagraph (a) of this paragraph;

(3)that is a cooperative unit as defined in section 3 of P.L.1987, c.381 (C.46:8D-3); or

(4)that is classified pursuant to the requirements of N.J.A.C.18:12-2.2 as Class 4A "commercial properties"

that is transferred for consideration in excess of $1,000,000 recited in the deed, which fee shall be an amount equal to 1 percent of the entire amount of such consideration, which fee shall be collected by the county recording officer at the time the deed is offered for recording and remitted to the State Treasurer not later than the 10th day of the month following the month of collection for deposit into the General Fund.

b. (1) The fee imposed by subsection a. of this section shall not apply to a deed if the grantee of the deed for the transfer of real property is an organization determined by the federal Internal Revenue Service to be exempt from federal income taxation pursuant to paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.501.

(2)The fee imposed by subsection a. of this section shall not apply to a deed if the transfer of real property is incidental to a corporate merger or acquisition and the equalized assessed value of the real property transferred is less than 20% of the total value of all assets exchanged in the merger or acquisition. A grantee shall claim this exemption from imposition of the fee at the time the deed is offered for recording by filing with the county recording officer such information, in addition to the affidavit of consideration filed by one or more of the grantee parties named in the deed or by the grantee's legal representative pursuant to subsection d. of this section, as the Director of the Division of Taxation in the Department of the Treasury may prescribe as to constitute a filing of a protest of the assessment of the fee and by paying any other recording fees not exempted pursuant to this paragraph. This additional information shall be forwarded by the county recording officer to the director along with the grantee's affidavit of consideration, and shall be deemed to be and have the effect of a protest of a finding by the director of a deficiency of payment of the fee filed on the date on which the deed is recorded.

c.The fee imposed by subsection a. of this section shall be subject to the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.; provided however, that notwithstanding the provisions of subsection a. of R.S.54:49-14, a taxpayer may file a claim under oath for refund at any time within 90 days after the payment of any original fee and that subsection b. of R.S.54:49-14 shall not apply to any additional fee assessed.

d.(1) If a transfer includes property classified pursuant to the requirements of N.J.A.C.18:12-2.2 as Class 4 property of any type, an affidavit of consideration shall be filed by one or more of the grantor parties named in the deed or by the grantor's legal representative declaring the consideration and shall be annexed to and recorded with the deed as a prerequisite for the recording of the deed. The filing of an affidavit of consideration pursuant to this paragraph shall be in addition to the filing, if any, pursuant to paragraph (2) of this subsection.

(2)Whether or not the transfer is exempt, pursuant to subsection b. of this section or any other provision of law, from payment of the fee pursuant to subsection a. of this section, if a transfer includes property otherwise subject to subsection a. of this section, then an affidavit of consideration shall be filed by one or more of the grantee parties named in the deed or by the grantee's legal representative declaring the consideration and shall be annexed to and recorded with the deed as a prerequisite for the recording of the deed. The filing of an affidavit of consideration pursuant to this paragraph shall be in addition to the filing, if any, pursuant to paragraph (1) of this subsection.

(3)An affidavit of consideration filed pursuant to paragraph (1) or paragraph (2) of this subsection shall clearly and entirely state the consideration, the county and municipality in which the property is situate, and the block and lot description of the real property conveyed.

(4)One copy of each affidavit of consideration filed and recorded with deeds pursuant to this subsection shall be forwarded by the county recording officer to the Director of the Division of Taxation in the Department of the Treasury on the tenth day of the month following the month of the filing of the deed.

L.2004,c.66,s.8; amended 2005, c.19, s.1; 2006, c.33, s.1.



Section 46:15-7.3 - Refund For Certain Fees Paid On Transactions Occurring Before February 1, 2005.

46:15-7.3 Refund for certain fees paid on transactions occurring before February 1, 2005.
2.Notwithstanding the provisions of any other law, if any, to the contrary, a grantee who paid the fee under section 8 of P.L.2004, c.66 (C.46:15-7.2) for a transaction occurring on or after August 1, 2004 but before February 1, 2005 and who would not be required to pay the fee under section 8 of P.L.2004, c.66 as amended by section 1 of P.L.2005, c.19 if the transaction had occurred on or after February 1, 2005, shall be allowed a refund pursuant to this section of the amounts previously paid pursuant to section 8 of P.L.2004, c.66. A grantee who paid the fee shall, on or after February 1, 2005 but before May 1, 2005, file with the Director of the Division of Taxation in the Department of the Treasury a claim under oath for refund, in the form as the director may prescribe, stating the grounds therefor.

L.2005,c.19,s.2.



Section 46:15-7.4 - Refunding Of Fee On Certain Property Transfers.

46:15-7.4 Refunding of fee on certain property transfers.
2.Notwithstanding the provisions of section 8 of P.L.2004, c.66 (C.46:15-7.2), for the transfer of real property that was classified pursuant to the requirements of N.J.A.C.18:12-2.2 as Class 4A "commercial properties" at the time of the recording of the deed, provided that the deed was recorded on or before November 15, 2006, and that was transferred pursuant to a contract that was fully executed before July 1, 2006, the fee imposed pursuant to section 8 of P.L.2004, c.66 shall be refunded to the grantee by the filing, within one year following the date of the recording of the deed, of a claim with the New Jersey Division of Taxation for a refund of the fee paid. Proof of claim for refund shall be made by the submission of such documentation as the Director of the Division of Taxation may require.

L.2006,c.33,s.2.



Section 46:15-8 - County, State Sharing Of Fee Proceeds.

46:15-8 County, State sharing of fee proceeds.

4. a. The proceeds of the fees collected by the county recording officer, as authorized by P.L.1968, c.49 (C.46:15-5 et seq.), shall be accounted for and remitted to the county treasurer.

b. (1) The county portion of the basic fee collected pursuant to paragraph (1) of subsection a. of section 3 of P.L.1968, c.49 (C.46:15-7) shall be retained by the county treasurer for the use of the county.

(2)The State portion of the basic fee, the additional fee, and the general purpose fee shall be paid to the State Treasurer for the use of the State. Payments shall be made to the State Treasurer on the tenth day of each month following the month of collection.

c. (1) Amounts, not in excess of $25,000,000, paid during the State fiscal year to the State Treasurer from the payment of the State portion of the basic fee shall be credited to the "Shore Protection Fund" created pursuant to section 1 of P.L.1992, c.148 (C.13:19-16.1), in the manner established under that section.

(2)In addition to the amounts credited to the "Shore Protection Fund" pursuant to paragraph (1) of this subsection, amounts equal to $12,000,000 in each of the first 10 years after the date of enactment of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.) and to $5,000,000 in each year thereafter, paid during the State fiscal year to the State Treasurer from the payment of fees collected by the county recording officer other than the additional fee of $0.75 for each $500.00 of consideration or fractional part thereof recited in the deed in excess of $150,000.00 shall be credited to the "Highlands Protection Fund" created pursuant to section 21 of P.L.2004, c.120 (C.13:20-19), in the manner established under that section. No monies shall be credited to the "Highlands Protection Fund" pursuant to this paragraph until and unless the full amount of $25,000,000 has first been credited to the "Shore Protection Fund" pursuant to paragraph (1) of this subsection.

d.All amounts paid to the State Treasurer from the payment of the additional fee shall be credited to the Neighborhood Preservation Nonlapsing Revolving Fund established pursuant to P.L.1985, c.222 (C.52:27D-301 et al.), in the manner established under section 20 thereof (C.52:27D-320).

L.1968,c.49,s.4; amended 1975, c.176, s.3; 1985, c.225, s.3; 1992, c.148, s.4; 1999, c.71; 2003, c.113, s.3; 2004, c.66, s.4; 2004, c.120, s.61.



Section 46:15-9 - Falsifying Consideration, Failure To Disclose New Construction On Deed And Affidavits; Penalty.

46:15-9 Falsifying consideration, failure to disclose new construction on deed and affidavits; penalty.

5. a. Any person who knowingly falsifies the consideration recited in a deed or in the proof or acknowledgment of the execution of a deed or in an affidavit annexed to a deed declaring the consideration therefor or a declaration in an affidavit that a transfer is exempt from recording fee is guilty of a crime of the fourth degree.

b.Any grantor conveying title to real property upon which there is new construction who fails to subscribe and append to the deed an affidavit to that effect in accordance with the provisions of subsection c. of section 2 of P.L.1968, c.49 (C.46:15-6) is guilty of a disorderly persons offense.

L.1968,c.49,s.5; amended 1991, c.308, s.4; 2004, c.66, s.5.



Section 46:15-10 - Exemptions From Realty Transfer Fee.

46:15-10 Exemptions from realty transfer fee.

6.The fee imposed by this act shall not apply to a deed:

(a)For a consideration, as defined in section 1(c), of less than $100.00;

(b)By or to the United States of America, this State, or any instrumentality, agency, or subdivision thereof;

(c)Solely in order to provide or release security for a debt or obligation;

(d)Which confirms or corrects a deed previously recorded;

(e)On a sale for delinquent taxes or assessments;

(f)On partition;

(g)By a receiver, trustee in bankruptcy or liquidation, or assignee for the benefit of creditors;

(h)Eligible to be recorded as an "ancient deed" pursuant to R.S.46:16-7;

(i)Acknowledged or proved on or before July 3, 1968;

(j)Between husband and wife, or parent and child;

(k)Conveying a cemetery lot or plot;

(l)In specific performance of a final judgment;

(m) Releasing a right of reversion;

(n)Previously recorded in another county and full realty transfer fee paid or accounted for, as evidenced by written instrument, attested by the grantee and acknowledged by the county recording officer of the county of such prior recording, specifying the county, book, page, date of prior recording, and amount of realty transfer fee previously paid;

(o)By an executor or administrator of a decedent to a devisee or heir to effect distribution of the decedent's estate in accordance with the provisions of the decedent's will or the intestate laws of this State;

(p)Recorded within 90 days following the entry of a divorce decree which dissolves the marriage between the grantor and grantee;

(q)Issued by a cooperative corporation, as part of a conversion of all of the assets of the cooperative corporation into a condominium, to a shareholder upon the surrender by the shareholder of all of the shareholder's stock in the cooperative corporation and the proprietary lease entitling the shareholder to exclusive occupancy of a portion of the property owned by the corporation.

L.1968,c.49,s.6; amended 1974, c.184, s.4; 1979, c.293; 1985, c.17; 1999, c.357.



Section 46:15-10.1 - Partial Fee Exemptions.

46:15-10.1 Partial fee exemptions.

4. a. The following transfers of title to real property shall be exempt from payment of the State portion of the basic fee:

(1)The sale of any one- or two-family residential premises which are owned and occupied by a senior citizen, blind person or disabled person who is the seller in such transaction; provided, however, that except in the instance of a husband and wife no exemption shall be allowed if the property being sold is jointly owned and one or more of the owners is not a senior citizen, blind person or disabled person.

(2)The sale of low and moderate income housing.

b.Transfers of title to real property upon which there is new construction shall be exempt from payment, with respect to all consideration therefor up to $150,000.00, of 80% of the State portion of the basic fee.

c. (1) The director shall promulgate rules, regulations and forms of certification otherwise necessary to carry out the provisions of this section.

(2)No transfer shall be eligible for more than one exemption under this section.

d.The balance of the State portion of the basic fee and the additional fee collected on transfers subject to exemption under subsection b. of this section shall be remitted to the State Treasurer and shall be credited to the Neighborhood Preservation Nonlapsing Revolving Fund established pursuant to P.L.1985, c.222 (C.52:27D-301 et al.), to be spent in the manner established under section 20 thereof (C.52:27D-320).

e.Subsections a. through d. of this section shall be without effect on and after the tenth day following a certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of section 2 of P.L.1992, c.148 (C.46:15-10.2) or subsubparagraph (ii) of subparagraph (b) of paragraph (2) of subsection b. of section 1 of P.L.1992, c.148 (C.13:19-16.1) as amended.

L.1975, c.176, s.4; amended 1985, c.225, s.4; 1992, c.148, s.5; 2003, c.113, s.4; 2004, c.66, s.6; 2008, c.31, s.3.



Section 46:15-10.2 - Required Provisions Of Annual Appropriations Act.

46:15-10.2 Required provisions of annual appropriations act.

2. a. The annual appropriations act for each State fiscal year shall, without other conditions, limitations or restrictions on the following:

(1)credit amounts paid to the State Treasurer, if any, in payment of fees collected pursuant to paragraph (1) or paragraph (2) of subsection a. of section 3 of P.L.1968, c.49 (C.46:15-7) to the "Shore Protection Fund" created pursuant to section 1 of P.L.1992, c.148 (C.13:19-16.1), the Neighborhood Preservation Nonlapsing Revolving Fund established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320), and the "Highlands Protection Fund" created pursuant to section 21 of P.L.2004, c.120 (C.13:20-19), pursuant to the requirements of section 4 of P.L.1968, c.49 (C.46:15-8);

(2)appropriate the balance of the "Shore Protection Fund" created pursuant to section 1 of P.L.1992, c.148 (C.13:19-16.1), for the purposes of that fund;

(3)appropriate the balance of the Neighborhood Preservation Nonlapsing Revolving Fund established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320), for the purposes of that fund; and

(4)appropriate the balance of the "Highlands Protection Fund" created pursuant to section 21 of P.L.2004, c.120 (C.13:20-19), for the purposes of that fund.

b.If the requirements of subsection a. of this section are not met on the effective date of an annual appropriations act for the State fiscal year, or if an amendment or supplement to an annual appropriations act for the State fiscal year should violate any of the requirements of subsection a. of this section, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, not later than five days after the enactment of the annual appropriations act, or an amendment or supplement thereto, that violates any of the requirements of subsection a. of this section, certify to the Director of the Division of Taxation that the requirements of subsection a. of this section have not been met.

L.1992,c.148,s.2; amended 2004, c.66, s.7; 2004, c.120, s.62.



Section 46:15-11 - Rules And Regulations

46:15-11. Rules and regulations
7. a. The Director of the Division of Taxation of the Department of the Treasury may prescribe such rules and regulations as the director may deem necessary to carry out the purposes of this act.

b. Any person aggrieved by any action of the Director of the Division of Taxation or county recording officer under P.L.1968, c.49 (C.46:15-5 et seq.), may appeal therefrom to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

c. The Director of the Division of Taxation shall, no later than five days after certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of section 2 of P.L.1992, c.148 (C.46:15-10.2), that the requirements of subsection a. of section 2 of P.L.1992, c.148 (C.46:15-10.2), have not been met or have been violated by an amendment or supplement to the annual appropriations act, notify the county recording officers and county treasurers of the several counties of such certification.

L.1968,c.49,s.7; amended 1983,c.36,s.6; 1992,c.148,s.6.



Section 46:16-15 - Applicability Of Act To Certain Federal Liens.

46:16-15 Applicability of act to certain federal liens.


1.This act applies to liens arising from the federal "Comprehensive Environmental Response, Compensation and Liability Act of 1980," Pub.L.96-510 (42 U.S.C. s.9601 et seq.), and to other federal liens, notice of which under any Act of Congress or any regulation adopted pursuant thereto, are required or permitted to be filed in such filing or recording office as a state may designate; provided, however, that the provisions of this act shall not apply to filing notice of federal tax liens pursuant to the Internal Revenue Code, 26 U.S.C. s.1 et seq., and which are subject to R.S.46:16-13.

L.1997,c.412,s.1.



Section 46:16-16 - Filing Of Certificates, Notices Affecting Liens.

46:16-16 Filing of certificates, notices affecting liens.


2.Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the county recording officer of the county or counties wherein the property subject to such liens is situated.

L.1997,c.412,s.2.



Section 46:16-17 - Certification Of Notices Of Liens, Certificates, Etc.

46:16-17 Certification of notices of liens, certificates, etc.


3.Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification, or acknowledgment is necessary.

L.1997,c.412,s.3.



Section 46:16-18 - Endorsement, Fee.

46:16-18 Endorsement, fee.

4. a. If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate is presented to the county recording officer, he shall endorse thereon his identification and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien, and the total amount appearing on the notice of lien.

b.If a refiled notice of federal lien referred to in subsection a. of this section or any certificate of release, nonattachment, discharge or subordination is presented for filing to the county recording officer, he shall permanently attach the refiled notice of the certificate to the original notice of lien and enter the refiled notice or the certificate with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

c.All notices received by a filing officer pursuant to this section and the index of the notices shall be held for public inspection by the filing officer. Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien, for a fee of up to $0.10 per letter size page or smaller, and up to $0.15 per legal size page or larger.

L.1997, c.412, s.4; amended 2010, c.75, s.4.



Section 46:16-19 - Fee For Filing, Indexing Notice Of Lien, Certificate, Etc.

46:16-19 Fee for filing, indexing notice of lien, certificate, etc.


5.The fee for filing and indexing each notice of lien or certificate or notice affecting the lien is:

a.For a lien on real estate, $8;

b.For a lien on tangible and intangible personal property, $8;

c.For a certificate of discharge or subordination, $8;

d.For all other notices, including a certificate of release or nonattachment, $5.00.

The officer shall bill the district directors of internal revenue or other appropriate federal officials on a monthly basis for fees for documents filed by them.


L.1997,c.412,s.5.



Section 46:18-11.2 - Cancellation Of Mortgage After Satisfaction

46:18-11.2. Cancellation of mortgage after satisfaction
1. a. When any mortgage registered or recorded pursuant to R.S.46:17-1 et seq. shall be redeemed, paid and satisfied, a mortgagee, other than a bank, savings bank, savings and loan association, credit union or other corporation engaged in the business of making or purchasing mortgage loans, or his agents or assigns shall within 10 days notify the mortgagor that he has the right to demand the mortgagee to cancel the mortgage of record upon payment by the mortgagor of the fee required by the county to effect the cancellation and the mortgagee shall within 30 days of the receipt by the mortgagee of the required fee from the mortgagor:

(1) apply to the county recording officer to have the mortgage canceled of record; and

(2) send to the mortgagor or mortgagor's agent at the same time the mortgage is sent to the county recording officer for cancellation of record a copy of the letter of transmittal which the mortgagee sent to the county recording officer requesting the cancellation of the mortgage of record.

b. (1) When any mortgage registered or recorded pursuant to R.S.46:17-1 et seq. shall be redeemed, paid and satisfied and the mortgagee is a bank, savings bank, savings and loan association, credit union or other corporation in the business of making or purchasing mortgage loans, that mortgagee, its agents or assigns shall:

(a) cause the mortgage to be submitted to the county recording officer for cancellation of record within 30 days of receipt of all fees which are required to be paid by the mortgagor pursuant to this subsection; and

(b) send to the mortgagor or mortgagor's agent at the same time the mortgage is sent to the county recording officer for cancellation of record a copy of the letter of transmittal which the mortgagee sent to the county recording officer requesting the cancellation of the mortgage of record.

(2) The mortgagee shall have the right to receive from the mortgagor the amount of the fee charged by the county recording officer to cancel the mortgage plus an additional service fee from the mortgagor, which service fee shall not exceed $25 or such higher amount which the Commissioner of Banking and Insurance may approve by regulation, provided the mortgagor has received notice of the fees required by the mortgagee. The mortgagee may collect the service fee at the time of the mortgage transaction or at the time the mortgage is redeemed, paid and satisfied. The fee charged by the county recording officer to cancel the mortgage of record shall be collectible at the time the mortgage is redeemed, paid and satisfied.

c.If the final payment is made in cash, by certified check or cashier's check, the mortgage shall be deemed paid, satisfied and redeemed upon receipt of the cash, certified check or cashier's check by the mortgagee, his agents or assigns.

L.1975,c.137,s.1; amended 1991, c.289, s.2; 1999, c.272, s.1.



Section 46:18-11.3 - Penalty.

46:18-11.3 Penalty.
2. a. (1) If the mortgagee fails to comply with the applicable provisions of subsection a. or b. of section 1 of P.L.1975, c.137 (C.46:18-11.2), the mortgagor or the mortgagor's agent may serve the mortgagee with written notice of the noncompliance, which notice shall identify the mortgage and the date and means of its redemption, payment and satisfaction. If the mortgagee has not complied within 15 business days after receipt of the written notice from the mortgagor or mortgagor's agent pursuant to this paragraph (1), the mortgagee shall be subject to a fine of $50 per day for each day after the 15-day period until compliance, except that the total fine imposed pursuant to this paragraph (1) shall not exceed $1,000.

(2)If the mortgagee fails to comply with the applicable provisions of section 1 of P.L.1975, c.137 (C.46:18-11.2), the purchaser or the purchaser's agent may serve the mortgagee with written notice of the noncompliance, which notice shall identify the mortgage and the date and means of its redemption, payment and satisfaction. If the mortgagee has not complied within 15 business days after receipt of the written notice from the purchaser or purchaser's agent pursuant to this paragraph (2), the mortgagee shall be subject to a fine of $50 per day for each day after the 15-day period until compliance, except that the total fine imposed pursuant to this paragraph (2) shall not exceed $1,000.

b.Of each fine collected pursuant to subsection a. of this section, 100% shall be payable to the private citizen instituting the action. The fine may be collected by summary proceedings instituted by a private citizen or the Attorney General in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c. (1) If a mortgagee has not applied to the county recording officer to cancel the mortgage of record pursuant to subsection a. or b. of section 1 of P.L.1975, c.137 (C.46:18-11.2), within the 15 business day period provided by paragraph (1) of subsection a. of this section, the mortgagee shall be liable to the mortgagor for the greater of the mortgagor's actual damages or the sum of $1,000, less any fines recovered by the mortgagor pursuant to paragraph (1) of subsection a. and paragraph (1) of subsection b. of this section. In any successful action to recover damages pursuant to this paragraph (1), the mortgagee shall reimburse the mortgagor for the costs of the action including the mortgagor's reasonable attorneys' fees.

(2)If a mortgagee has not applied to the county recording officer to cancel the mortgage of record pursuant to subsection a. or b. of section 1 of P.L.1975, c.137 (C.46:18-11.2), within the 15 business day period provided by paragraph (2) of subsection a. of this section, the mortgagee shall be liable to the purchaser for the greater of the purchaser's actual damages or the sum of $1,000, less any fines recovered by the purchaser pursuant to paragraph (2) of subsection a. and paragraph (2) of subsection b. of this section. In any successful action to recover damages pursuant to this paragraph (2), the mortgagee shall reimburse the purchaser for the costs of the action including the purchaser's reasonable attorneys' fees.

amended 1991, c.289, s.3; 1999, c.272, s.2; 2015, c.225, s.2.



Section 46:18-11.4 - Failure To Comply; Liability.

46:18-11.4 Failure to comply; liability.

3.Any mortgagee who fails to comply with section 1 of P.L.1975, c.137 (C.46:18-11.2) shall be liable to the mortgagor, or his heirs, successors or assigns who have an interest in the mortgaged premises for the cost of any legal action to have the mortgage canceled of record, including reasonable attorneys' fees, but no attorneys' fees shall be allowed unless 20 days written notice is given to the mortgagee prior to institution of suit.

L.1975, c.137, s.3; amended 2015, c.225, s.3.



Section 46:18-11.5 - Definitions Relative To Mortgage Cancellations.

46:18-11.5 Definitions relative to mortgage cancellations.
1.As used in this act:

"Mortgage" means a residential mortgage, security interest or the like, in which the security is a residential property such as a house, real property or condominium, which is occupied, or is to be occupied, by the debtor, who is a natural person, or a member of the debtor's immediate family, as that person's residence. The provisions of sections 2 and 3 of P.L.1999, c.40 (C.46:18-11.6 and C.46:18-11.7) shall apply to all residential mortgages wherever made, which have as their security a residence in the State of New Jersey, provided that the real property which is the subject of the mortgage shall not have more than four dwelling units, one of which shall be, or is planned to be, occupied by the debtor or a member of the debtor's immediate family as the debtor's or family member's residence at the time the loan is originated.

"Pay-off letter" means a written document prepared by the holder or servicer of the mortgage being paid, which is dated not more than 60 days prior to the date the mortgage is paid, and which contains a statement of all the sums due to satisfy the mortgage debt, including, but not limited to, interest accrued to the date the statement is prepared and a means of calculating per diem interest accruing thereafter.

"Mortgagee" means the holder of the mortgage reflected in the latest record filed with the county recording office. If the entity that is recorded as the holder of the mortgage is no longer in existence, "mortgagee" shall mean the entity that was authorized to receive the latest payment on the mortgage.

L.1999, c.40, s.1; amended 2015, c.225, s.4.



Section 46:18-11.6 - Conditions Under Which Discharge Of Mortgage May Be Executed.

46:18-11.6 Conditions under which discharge of mortgage may be executed.

2. a. A person which is entitled to receive payment of a mortgage duly recorded or registered in this State pursuant to a written agreement, whether or not recorded, entered into with the holder or owner of the mortgage may execute a discharge, satisfaction-piece, release, subordination or postponement on behalf of the holder or owner thereof, which instrument shall be accepted for recording by the county clerk or register of deeds and mortgages, so long as:

(1)it meets the requirements of section 2 of P.L.1991, c.308 (C.46:15-1.1); and

(2)it contains the following wording in the body thereof: "_____________ is authorized to execute this instrument pursuant to the terms of a written agreement dated ______, between _______________, as owner or holder of the mortgage, and __________________, as servicer thereof."

b.A person which is the owner or holder of a mortgage duly recorded or registered in this State for which a prior assignment thereof is unrecorded, may execute a discharge, satisfaction-piece, release, subordination or postponement thereof, which instrument shall be accepted for recording by the county clerk or register of deeds and mortgages, so long as:

(1)it meets the requirements of section 2 of P.L.1991, c.308 (C.46:15-1.1); and

(2)it contains wording in the body of the instrument setting forth the particulars concerning all assignments of the mortgage, whether or not recorded.

c.Upon payment of the appropriate fees therefor, the county clerk or register of deeds and mortgages shall cause a marginal notation to be made upon the record of a mortgage which is specifically described in an instrument submitted in accordance with subsection a. or b. of this section.

L.1999,c.40,s.2.



Section 46:18-11.7 - Conditions For A Discharge, Satisfaction On The Record.

46:18-11.7 Conditions for a discharge, satisfaction on the record.

3. a. An attorney-at-law of this State or a person duly licensed as an insurance producer pursuant to the "New Jersey Insurance Producer Licensing Act," P.L.1987, c.293 (C.17:22A-1 et seq.), in the line of title insurance who has caused payment in full to be made of a mortgage duly recorded or registered in this State, which mortgage has not been timely canceled in accordance with section 1 of P.L.1975, c.137 (C.46:18-11.2), may submit for recording a discharge or satisfaction-piece, executed as agent or attorney-in-fact for the owner or holder of the mortgage, by virtue of this section, provided the discharge or satisfaction-piece is accompanied by an affidavit setting forth the circumstances of payment, which discharge or satisfaction-piece and affidavit shall be accepted for recording by the county clerk or register of deeds and mortgages, so long as the affidavit is substantially in the form set forth below:

AFFIDAVIT OF PAYMENT TO DISCHARGE MORTGAGE

PURSUANT TO SECTION 3 OF P.L.1999, c.40

(C.46:18-11.7)



State of New Jersey

County of ________, ss. :



The undersigned, being duly sworn upon the undersigned's oath, avers as follows:

1.I am: (a) an attorney-at-law duly admitted to practice before the Courts of this State; or (b) duly licensed as an insurance producer in the line of title insurance.

2.On ______________, ________, I caused to be sent to ______________________, located at _______________________(the address designated for receipt of payment in the pay-off letter, or if no address is designated, the address given on the letterhead of the pay-off letter), the sum of $________, in full payment of a certain mortgage dated _______, _____, in the face amount of $ ___________, between _______________ (mortgagor) and __________________ (mortgagee), which mortgage was recorded on ________, ______ in the Office of the County Clerk/Register of Deeds of the County of ______________ in Mortgage Book _______, page ______ (and which mortgage was subsequently assigned to __________ by assignment of mortgage dated _________, _________, in Assignment of Mortgage Book ____, page______).

3.Said payment was made by check or electronic wire transfer, in accordance with a pay-off letter received from _____________, dated ______, _____; and I have received advice that (a) the check has been negotiated and canceled on ______, ______; or (b) the wire transfer was received and credited to the recipient's account on ________, ____.

4.On ______, ____, at least 30 days' notice having elapsed since the date the payment was received, I caused a notice to be sent to ____________, located at ______________(the address designated for receipt of payment in the pay-off letter, or if no address is designated, the address given on the letter head of the pay-off letter), by registered or certified mail, return receipt requested, pursuant to section 2 of P.L.1975, c.137 (C.46:18-11.3).

5.On _______, _____, at least 30 days having elapsed since the date the notice as set forth in paragraph 4 of this affidavit was received, I caused a notice to be sent to ______________, located at ______________(the address designated for receipt of payment in the pay-off letter, or if no address is designated, the address given on the letterhead of the pay-off letter), by registered or certified mail, return receipt requested, of my intention to cause the mortgage to be discharged by affidavit pursuant to section 3 of P.L.1999, c.40 (C.46:18-11.7), if the mortgage remains uncancelled 15 days after the notice is received.

6.At least 15 days have now elapsed since the notice described in paragraph 5 of this affidavit was received. To the best of my knowledge and belief, no letter or other written communication has been received from _______________, to the effect that it denies or disputes that the mortgage has been paid in full and ought to be discharged of record at this time.

7.Wherefore, the undersigned directs the county clerk or register of deeds of the County of ____________ to cause to be recorded the discharge or satisfaction-piece accompanying this affidavit, and further directs the county clerk or register of deeds to cause a marginal notation of discharge to be made upon the record of the mortgage described in paragraph 2 of this affidavit.



__________________________

Sworn and subscribed before me

this ______ day of _______, ____.

b.Upon payment of the appropriate fees therefor, the county clerk or register of deeds and mortgages shall cause the marginal notation" Discharge recorded in Book ______, Page _____" to be made upon the record of any mortgage which is specifically described in the affidavit.

L.1999,c.40,s.3.



Section 46:18-11.8 - Regulations

46:18-11.8. Regulations
3.The Commissioner of Banking and Insurance may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the provisions of P.L.1975, c.137 (C.46:18-11.2 et seq.).

L.1999,c.272,s.3.



Section 46:18-13 - Action To Foreclose A Mortgage.

46:18-13 Action to foreclose a mortgage.
1. a. Only the established holder of a mortgage shall take action to foreclose a mortgage.

b.A person, or entity, is the "established holder of a mortgage" if that person, or entity, is:

(1)the record holder of the mortgage as established by the latest record of assignment or by the original mortgage recording in the records of the county clerk or the register of deeds and mortgages, as appropriate to the county in which the mortgaged property is located, or

(2)found to be the holder of the mortgage in a civil action joining as defendants the record holder of the mortgage, the mortgagor, and any other person known to have an interest in the mortgage.

c.The provisions of this section shall not abridge, impair, invalidate, or supersede any other rights, under law, of any person known to have an interest in a mortgage.

L.2015, c.225, s.1.



Section 46:23-9.17 - Nonapplicability Of P. L. 1997, C.211 To Certain Maps Relating To Construction Bids Advertised Prior To July 1, 2001

46:23-9.17. Nonapplicability of P.L. 1997, c.211 to certain maps relating to construction bids advertised prior to July 1, 2001
1. a. The provisions of P.L.1997, c.211 shall not apply to the filing of any right of way parcel map in connection with projects for which construction bids are advertised on or prior to July 1, 2001. For the purposes of this section, the advertising of construction bids shall mean the first publication for the solicitation of bids for work and material for a highway, road or street project. The provisions of P.L.1997, c.211 shall apply to the filing of right of way parcel maps after July 1, 2001.

b.All right of way parcel maps, and amendments thereto, of the State, or any county or municipality showing acquisitions and associated easements for projects for which construction bids are advertised on or prior to July 1, 2001 may be filed with the county recording officer at any time without meeting the requirements of P.L.1997, c.211, so long as certification as to the date of the advertisement notice is produced when requested by the county recording officer.

c.The plot plan which is required to be included as part of a declaration of taking under paragraph (c) of section 17 of P.L.1971, c.361 (C. 20:3-17) need only meet the accuracy standards of a right of way parcel map.

d.The scale of the maps and the dimensions depicted upon right of way parcel maps may be in metric or English at the discretion of the preparer.

e.In addition to sizes set forth in P.L. 1997, c.211, a map size of 22 inches by 36 inches shall be acceptable for right of way parcel maps.

L.1998,c.23,s.1.



Section 46:24-1 - Board Of Commissioners Of Land Records; Appointment; Vacancies; Compensation

46:24-1. Board of commissioners of land records; appointment; vacancies; compensation
In every county of this State having more than two hundred thousand inhabitants, one hundred or more persons, being residents and freeholders of such county, may make application to the Superior Court, and such court may thereupon, in its discretion, proceed thereon and appoint, from the members of the board of chosen freeholders of such county for the time being, two commissioners, who, and their successors, together with the counsel of the board of chosen freeholders of such county, for the time being, shall constitute a board to be known as the board of commissioners of land records, and hereinafter designated as the commissioners, whose powers and duties shall be as prescribed by this chapter. Such board of commissioners shall continue in office for two years from the time of their appointment, and for such additional time as the Superior Court may, by order, direct and appoint. Vacancies in such board of commissioners shall be filled in the same manner as original appointments are herein required to be made. The commissioners shall receive for their services such compensation as the Superior Court shall determine.

Amended by L.1953, c. 44, p. 825, s. 11, eff. March 19, 1953.



Section 46:24-2 - Powers Of Commissioners As To Procuring Maps And Indexes And As To Expenditures

46:24-2. Powers of commissioners as to procuring maps and indexes and as to expenditures
If commissioners shall be appointed under section 46:24-1 of this Title, they may, in the name of the board of chosen freeholders of the county for which they shall be appointed, for the purpose of procuring and preparing the maps and indexes directed by this chapter to be procured and prepared, putting the same in use and otherwise carrying out the directions and intent of this chapter, hire rooms, purchase stationery and material and employ such surveyors, draughtsmen, or other persons as they may require for such purpose. The compensation for such labor and the cost of room rent, materials and work shall, from time to time, be certified by the commissioners to the Superior Court, and the judge of such court shall, if satisfied of the correctness of such expenditures, order the payment thereof by the board of chosen freeholders of such county, and the board shall order the county treasurer to pay the same out of such funds appropriated or to be appropriated for the maintenance of the courts and records of such county, or of any unexpended balance.

The commissioners shall, as soon as they conveniently can after their appointment, submit to the board of chosen freeholders a statement of the probable cost and expense of procuring and preparing the required maps and indexes and putting the same in use.

Amended by L.1953, c. 44, p. 826, s. 12, eff. March 19, 1953.



Section 46:24-3 - Access To Public Records And Papers

46:24-3. Access to public records and papers
The commissioners appointed under section 46:24-1 of this title shall, in the performance of their duties, have free access to all public records and papers in this state, and be permitted to examine and copy the same free of charge.



Section 46:24-4 - Map Or Plan Of County; Preparation And Contents

46:24-4. Map or plan of county; preparation and contents
The commissioners appointed under section 46:24-1 of this title shall, immediately upon entering upon their duties, cause to be prepared, under their direction by competent surveyors and draughtsmen, a map or plan of the county, on which map shall be shown and delineated all the streets, avenues, and roads of the county, and all blocks or parcels of land bounded by such streets, avenues and roads, and such present or former lines of large tracts of land or farms, or other general property lines and boundaries, as they, in their judgment may see fit. The commissioners shall cause the blocks or parcels of land shown on such map to be numbered thereon from number one consecutively upward for as many blocks or parcels of land bounded by streets, avenues, roads, streams, waterways, railroads or other boundaries as shall appear on such map. The numbers of the blocks shall commence at the southerly part of the county, and shall thence be continued northerly as nearly as may be. In case of small blocks or parcels, more than one such block of parcel of land may be included in a single block number, whenever, in the judgment of the commissioners, the same is advisable. The commissioners may cause the larger parcels of land to be dividend and numbered or designated on such map in such way as they may think best, in order to carry out the general intent of this chapter. The commissioners shall also cause such map to be subdivided into convenient land sections, and shall cause such sections to be named, or numbered from number one consecutively upward, and cause the division lines of such several sections to be exhibited on the map.



Section 46:24-5 - Maps Marked As Official Land Maps Certified And Filed; Copies Made And Sold

46:24-5. Maps marked as official land maps certified and filed; copies made and sold
The map mentioned in section 46:24-4 of this title shall, when completed, be marked as the official land map of such county and certified as such by the commissioners, and filed in the office of such county in which transfers of lands or deeds are recorded, as a public record. The commissioners shall cause such map to be copied in such manner and in such numbers as the public demand therefor shall warrant, and deliver such copies to the treasurer of such county, to be sold by him for the benefit of such county at such price per copy as the commissioners shall fix.



Section 46:24-6 - Subdivisions Of Numbered Blocks Shown Of Official Land Maps

46:24-6. Subdivisions of numbered blocks shown of official land maps
Whenever, after the making of the land map in accordance with section 46:24-4 of this title, any large area or block division, or part thereof, on such map, shall be laid out by the owners thereof on a map filed in the county record office into blocks and lots with the streets or avenues shown thereon, dedicated to public use, and conveyances of lots shown thereon shall be made and recorded according to such map, the then recording officer and counsel of the board of chosen freeholders of such county shall cause such new blocks to be numbered consecutively upward from the last number then upon such land map, or cause such new blocks to be designated in some other convenient way, and shall cause a map, showing such new blocks and their designations, to be filed in the same manner as the previous land maps, and the block number headings of such subdivided block shall be marked as "subdivided" , and reference made at such heading to the new blocks created therefrom. The land blocks and sections, and the numbers and designations thereof, shall not be changed after they have been once designated and entered on such maps, except as herein provided.



Section 46:24-7 - Local Or Block Indexes; Preparation, Form And Contents

46:24-7. Local or block indexes; preparation, form and contents
The commissioners appointed under section 46:24-1 of this title shall cause to be prepared, in book form, indexes for indexing instruments affecting land in such counties, recorded or registered in the record offices mentioned in section 46:24-5 of this title, on and after the date fixed by section 46:24-10 of this title for the completion of such land maps and indexes, which indexes shall be prepared for use in accordance with the plan or system known as that of local indexing by blocks, and under the blocks and block numbers shown on such map, and the areas, numbers and descriptions of the blocks shown on such map. The indexes so to be prepared shall be both nominal and local, and in form substantially the same as the form of the schedule hereto annexed, which schedule shall be deemed and taken to be a part of this chapter.

There shall be appropriated in each index to each block or parcel of land shown thereon not less than eight blank pages, including the heading of such index, which pages shall be properly ruled and prepared for future entries therein according to the plans of the schedule above referred to.

The abbreviated description of the land affected by the instrument to be entered in the space allotted therefor in such index shall be as full as can be entered in such space, and serve to show the correctness of such entry under such block or area; but no liability shall attach to any recording officer for any error in making up such brief description.

The commissioners may cause separate and distinct local indexes to be made for entering together mortgages, notices of lis pendens and other liens, and other instruments relating thereto.

The county recording officer of any such county may, whenever the local indexes to be prepared by the commissioners become filled with entries, continue the same separated as above; and such officer, in order to fully utilize such local indexes, shall, whenever the entries under a block shall have consumed the space appropriated thereto, and other block areas shall have comparatively few entries credited thereto, carry forward such entries from the first named block, by proper foot-marks and references, to the nearest of the sparsely filled spaces, until such process shall be no longer feasible, upon which such recording officer shall make requisition to the board of chosen freeholders for, and said board of such county shall thereupon provide, such additional indexes of like character for the continuation of the same as may be necessary; and whenever the combination or analytical nominal index mentioned in section 46:20-5 of this title shall be required the same shall be provided in like manner.

PLEASE PHOTOCOPY INSERTION



Section 46:24-8 - Form And Size Of Local Block Indexes; Indorsements Thereon

46:24-8. Form and size of local block indexes; indorsements thereon
The books of indexes referred to in section 46:24-7 of this title shall be made on such convenient form and size as the commissioners shall determine, and each book of indexes shall be indorsed with its appropriate title and volume, with the date of its commencement, and with the numbers of the blocks on the land map and the section to which the entries therein relate.



Section 46:24-9 - Subindexes

46:24-9. Subindexes
In counties adopting local indexes under this chapter, the commissioners, or the county recording officers, after the term of office of the commissioners shall have expired, shall establish such subindexes as circumstances may warrant, in which shall be indexed every duly recorded or registered instrument, which, in its language, is general or vague as to the lands affected thereby, or that, for other reasons, cannot be safely and conveniently entered on the local index. Such subindex, and the methods so substituted and put into operation in such recording offices, shall be of the same force and effect as any other method authorized by this chapter.



Section 46:24-10 - Time For Completion Of Maps And Indexes

46:24-10. Time for completion of maps and indexes
The maps and indexes required by this chapter shall be completed and placed in the proper offices for public use on the first day of January next after the appointment of the commissioners under section 46:24-1 of this Title, unless further time shall be required for the completion thereof; and, if it shall be so represented to the Superior Court by the commissioners, the court shall, by order, extend the time for the completion thereof, and such notice of such order shall be given as the court shall direct.

Amended by L.1953, c. 44, p. 827, s. 13, eff. March 19, 1953.



Section 46:24-11 - Numbering And Indexing Maps In Counties Having Block Indexes; Changes Therein

46:24-11. Numbering and indexing maps in counties having block indexes; changes therein
The commissioners of land records appointed under the provisions of the act entitled "An act to establish the use of local indexes for public records relating to land in certain counties in this state," approved March twenty-ninth, one thousand eight hundred and eighty-eight (L.1888, c. 222, p. 309), or the commissioners appointed under section 46:24-1 of this title, may establish such index of maps on file or to be filed in the office of the county recording officer of any county for which such commissioners shall have been or shall be appointed, as they deem proper; and the number or designation in such index given to every such filed map by such commissioners shall not thereafter be changed or altered, and such system of map indexing, so established by such commissioners, shall thereafter be continued by the county recording officer of such county, and all maps thereafter filed shall be numbered consecutively in the order of their receipt, commencing with the number next after the latest number adopted or given by such commissioners in the index so established.



Section 46:24-12 - Nominal Combination And Analytical Indexes; Use; Fees

46:24-12. Nominal combination and analytical indexes; use; fees
If commissioners shall be appointed under section 46:24-1 of this title in any county, all nominal indexes in use in the county recording office of such county shall be continued as before, and every combination or analytical nominal index theretofore in use in such office shall be continued under the direction of such commissioners, to the time of the commencement of the local indexes mentioned in section 46:24-7 of this title, and thereafter the same last named nominal indexes shall be continued in lieu of all other nominal indexes of such instruments by the county recording officer of any such county, and the fees for such indexing authorized by law shall be paid to such recording officer.



Section 46:24-13 - Entries In Local Or Block Indexes; Maps, Books And Records Public Records; Time For Completion, Certification And Deposit

46:24-13. Entries in local or block indexes; maps, books and records public records; time for completion, certification and deposit
All instruments in writing affecting land, in any county wherein local or block indexes shall be adopted as set forth in section 46:24-7 of this title, or any interest in such land, recorded, registered or entered by virtue of and in accordance with any law of this state in any public land office, shall, on and after the date fixed by section 46:24-10 of this title for the completion of the maps and indexes provided for by this chapter, be entered in plain, legible handwriting in such indexes, as provided by this chapter, in addition to such nominal indexes as are now used and directed by this chapter to be kept in such offices.

All maps, books, and indexes, and the entries therein and the contents thereof, at any time to be made or prepared under this chapter, shall be public records, and all of such maps, books and indexes shall be completed, certified and deposited for use as aforesaid in such offices at the time prescribed by section 46:24-10 of this title.



Section 46:24-14 - Entries On Record Or Registry Of Instruments Indexed In Local Indexes

46:24-14. Entries on record or registry of instruments indexed in local indexes
For the purpose of ready reference to the local indexes in counties adopting local indexes, and the discovery of errors of entry therein, every deed, mortgage or other instrument so entered shall have the block number or numbers under which the same is indexed noted on the margin at the commencement of the record or registry thereof. The book and page of the record of every assignment of mortgage, and all releases, satisfactions and agreements respecting mortgages shall be noted on the margin of the record of the mortgage to which the same shall refer, and such release, assignment or other instrument shall thereupon be considered as fully entered in the local indexes. Every satisfaction or cancellation of a mortgage, however, shall, in addition to the entry required by law on the record thereof, be also noted in red ink on the local index entry of such mortgage.



Section 46:24-15 - Order And Time Of Entry Of Instruments In Local Or Block Indexes

46:24-15. Order and time of entry of instruments in local or block indexes
The county recording officer of any county in which local or block indexes shall be adopted shall enter every instrument received by him for record or registration on the local index in his office, in the order of its receipt by him, under the block within which the land affected lies, in the manner provided by this chapter, or under which such instrument is directed to be indexed, within three days after such receipt.



Section 46:24-16 - Liability Of County Recording Officer For Errors Or Omissions

46:24-16. Liability of county recording officer for errors or omissions
The county recording officer of any county in which local or block indexes shall be adopted shall be liable for any loss or damage to any person interested, by reason of his failure to index an instrument as required by this chapter, or by reason of any erroneous entry made by him or by his direction, or by any deputy or clerk appointed by him, in any books of index to be kept in his office as required by this chapter.



Section 46:24-17 - Indorsement Of Block Number On Instruments Presented For Record Or Registry

46:24-17. Indorsement of block number on instruments presented for record or registry
All instruments presented to the county recording officer in counties adopting local or block indexes for recording or registering, shall be legibly indorsed by him with the number of the block or blocks in which the land affected by the instrument is situate.



Section 46:24-18 - Indorsement Of Land Block Number On Instruments Entered In Local Index

46:24-18. Indorsement of land block number on instruments entered in local index
In counties adopting local indexes as herein provided, every instrument entered in a local index shall, in addition to the other matters required by law, be indorsed by the county recording officer with the number of the land block under which such instrument is indexed.



Section 46:24-19 - Indexes As Part Of Record Of Instruments And As Notice Of Record, Execution And Contents Thereof

46:24-19. Indexes as part of record of instruments and as notice of record, execution and contents thereof
The local indexes directed by this chapter to be made and kept and the entries made therein shall, for the purpose of notice as aforesaid, be deemed and taken to be a part of the record of the instruments to which such entries respectively refer or relate, and such indexes shall be deemed and held to be constructive notice as aforesaid of the record of entering thereof and of the execution and contents of such instruments in the same manner, to the same effect and with like effect as the recording or registering of such instruments now is or may be notice.



Section 46:24-20 - Blocks, Parcels Of Land And Lots To Run To Center Of Streets, Avenues And Roads

46:24-20. Blocks, parcels of land and lots to run to center of streets, avenues and roads
For the purpose of notice under this chapter each block or parcel of land required to be separately numbered with a block number in accordance with section 46:24-7 of this title, and also each lot of land in a block, shall be deemed to extend to the middle line of the streets, avenues and roads, then or thereafter laid out on the land map mentioned in said section 46:24-7, fronting and adjoining such blocks and lots respectively.



Section 46:24-21 - Correction Of Erroneous Entries

46:24-21. Correction of erroneous entries
In counties adopting local indexes under this chapter where there shall have been an erroneous indexing of any instrument in any such land record office, under the wrong block or otherwise, the county recording officer shall, on being satisfied thereof, reindex such instrument in the proper index, and he shall, at the same time, make a note of such reindexing upon the index in which such instrument was so erroneously indexed, opposite the entry thereof, and also upon the instrument recorded, if the same be in his possession or produced to him for that purpose. No entry in any book or index in such recording office shall be erased so as to be illegible, but any correction shall be made without destroying the original entry by drawing a line through such original entry.



Section 46:24-22 - Purpose And Construction Of Chapter

46:24-22. Purpose and construction of chapter
The provisions of this chapter shall be construed by all courts according to the true intent and purpose thereof, which is declared to be to establish the use of local indexes for public records of land in the larger counties in population in this state, and thereby give to all future instruments required by law to be recorded or registered actual publicity upon the records, and give to the public facility of access thereto, and the courts are hereby directed to give such construction to this chapter as shall carry out such general purpose.



Section 46:25-1 - Neglect Of Duties; Forfeiture; Recovery; Liability For Damages

46:25-1. Neglect of duties; forfeiture; recovery; liability for damages
If any county recording officer shall neglect or refuse to perform any service or duty required of him by this title, or shall give an undue preference to a mortgage or other instrument delivered to him for record or registry, he shall, for every such neglect or refusal or undue preference given, forfeit and pay two hundred dollars, to be recovered with costs, in an action at law, by the county treasurer of his county and paid to the state treasurer for the use of the state, and he shall also be liable for all damages which the party aggrieved thereby may have sustained by reason thereof.



Section 46:26-1 - Fees Allowed

46:26-1. Fees allowed
The fees of the county recording officers and other officers for entering, filing, recording, registering, indexing, copying and certifying copies of all deeds and instruments of the nature or description set forth in section 46:16-1 of this title, shall be the fees prescribed and fixed by the title Fees and Costs.



Section 46:26A-1 - Definitions: Document And Recorded.

46:26A-1. Definitions: document and recorded.

For the purpose of this chapter:

a."Document" includes both:

(1)paper documents, and

(2)electronic documents, documents created, communicated or stored by electronic means;

b.A document is "recorded" if:

(1)the document or its image has been placed in the permanent records of the recording office, and

(2)the document has been indexed as provided by this chapter.

Source: New

L.2011, c.217, s.1.



Section 46:26A-2 - Documents That May Be Recorded.

46:26A-2. Documents that may be recorded.

Documents affecting real property entitled to recording are:

a.deeds or other conveyances, releases, or declarations of trust of any interest;

b.powers of attorney for conveyance or release of any interest;

c.leases, or memoranda of leases, for life or a term not less than two years;

d.mortgages or other conveyances in the nature of a mortgage;

e.liens or encumbrances and releases of liens or encumbrances on any interest;

f.assignments, discharges, cancellations, or releases;

g.options and rights of first refusal;

h.certified copies of judgments, decrees and orders of courts of record;

i.reports of condemnation commissioners filed with the Superior Court; declarations of taking duly executed by executive officials of condemnors in accordance with section 17 of P.L.1971, c.361 (C.20:3-17);

j.notices of federal tax liens, liens arising from the federal "Comprehensive Environmental Response, Compensation and Liability Act of 1980," Pub.L.96-510 (42 U.S.C.s.9601 et seq.), and other federal liens, which any Act of Congress or regulation adopted pursuant to it provides for filing of notice in the recording office designated by a state, and certificates discharging such liens;

k.restrictions affecting the real property or its use;

l.notices of settlement as provided by this chapter;

m.maps as provided by this chapter;

n.condominium master deeds and unit deeds as defined by law;

o.cooperative master declarations and proprietary leases as defined by law;

p.any other document that affects title to any interest in real property in any way or contains any agreement in relation to real property, or grants any right or interest in real property or grants any lien on real property; and

q.any other document relating to real property that is directed to be recorded by any statute or court order.

Source: 46:16-1.

L.2011, c.217, s.1.



Section 46:26A-3 - Prerequisites For Recording.

46:26A-3. Prerequisites for recording.

a.A document satisfies the prerequisites for recording if it appears from the document or the image of it delivered to the recording office that:

(1)the document is in English or accompanied by a translation into English;

(2)the document bears a signature;

(3)the document (including a corrected document submitted for re-recording) is acknowledged or proved as provided by Title 46 of the Revised Statutes;

(4)the names are printed beneath all signatures that appear on the document;

(5)if the document is a deed conveying title to real property, it

(a)fulfills the requirements of section 2 of P.L.1968, c.49 (C.46:15-6),

(b)includes a reference to the lot and block number of the real property conveyed as designated on the tax map of the municipality at the time of the conveyance or the account number of the real property,

(c)includes the name of the person who prepared the deed, and

(d)includes the mailing address of the grantee. If the real property has been subdivided, the reference shall be preceded by the words "part of." If no lot and block or account number has been assigned to the real property, the deed shall state that fact, and

(6)if the document is an assignment, release or satisfaction of a mortgage or an agreement respecting a mortgage, it states the book and page number or the document identifying number of the mortgage to which it relates if the mortgage has been given such a number.

b.A document, whether made by an individual, corporation or other entity, is not required to be executed under seal, or to contain words referring to execution under seal.

Source: 46:15-1.1; 46:18-1.

L.2011, c.217, s.1.



Section 46:26A-4 - Exceptions To Prerequisites To Recording.

46:26A-4. Exceptions to prerequisites to recording.

Notwithstanding the prerequisites to recording in N.J.S.46:26A-3, the following may be recorded:

a.documents that establish or evidence a trust under which a fiduciary has acquired real property if accompanied by an affidavit of the fiduciary that the document is an original trust document;

b.ancient documents that cannot be acknowledged or proved because of the death or other disability of the grantors and subscribing witnesses, accompanied by an affidavit made by a person claiming to derive title from the document stating that the affiant truly believes that quiet, continuous, adverse and undisturbed possession of the real property has been enjoyed by virtue of the document for the period applicable for adverse possession;

c.documents other than those listed in N.J.S.46:26A-2 that by their nature cannot be acknowledged or proved, accompanied by an affidavit made by a person claiming to derive title to the real property stating that the document is genuine and how the document relates to title to the real property;

d.notices of federal tax liens, liens arising from the federal "Comprehensive Environmental Response, Compensation and Liability Act of 1980," Pub.L.96-510 (42 U.S.C.s.9601 et seq.), and other federal liens, which any Act of Congress or regulation adopted pursuant to it provides for filing of notice in the recording office designated by a state, and certificates discharging such liens;

e.maps as provided by P.L.2011, c.217 (N.J.S.46:26A-1 et al.);

f.notices of settlement executed by an attorney at law or authorized representative of a party in accordance with P.L.2011, c.217 (N.J.S.46:26A-1 et al.);

g.certified copies of:

(1)judgments, decrees, or orders of any court of record and petitions filed in a United States Bankruptcy Court;

(2)government issued documents affecting title to real property, including declarations of takings duly executed by executive officials of condemnors in accordance with section 17 of P.L.1971, c.361 (C.20:3-17);

(3)documents recorded or filed in any public recording office in the United States;

h.a recorded mortgage bearing an endorsement:

(1)authorizing cancellation of the mortgage signed by the mortgage holder; and

(2)made on the original mortgage that bears on it the receipt given by the county recording officer at the time it was recorded; and

i.any other document that is permitted by another statute to be recorded or filed without acknowledgment.

Source: 46:16-1.1; 46:16-4.1; 46:16-4.2; 46:16-4.3; 46:16-5.1; 46:16-7; 46:16-9; 46:16-10; 46:16-13; 46:16-14.

L.2011, c.217, s.1.



Section 46:26A-5 - Form Of Documents And Maps; Cover Sheet Or Electronic Synopsis.

46:26A-5. Form of documents and maps; cover sheet or electronic synopsis.

a.To be accepted for recording, a document or its image shall be either:

(1)legibly printed on paper no larger than 81/2 inches by 14 inches; or

(2)in compliance with regulations on the form of documents promulgated by the Division of Archives and Records Management in the Department of State.

b.A document or its image accepted for recording may be accompanied by a cover sheet or an electronic synopsis separate from the document or integrated with the document. The Division of Archives and Records Management in the Department of State shall establish forms for cover sheets and formats for electronic synopses. The form for a separate cover sheet shall be available at every recording office and on a web site maintained by the Division of Archives and Records Management. The cover sheet or electronic synopsis shall include:

(1)the nature of the document;

(2)the date of the document;

(3)the names of the parties to the document and any other names by which the document is to be indexed;

(4)if the document is a deed conveying title to real property:

(i)the lot and block number or other real property tax designation of the real property conveyed or a statement that the information is not available;

(ii)the consideration for the conveyance;

(iii)the mailing address of the grantee; and

(5)if the document is an assignment, release or satisfaction of a mortgage or an agreement respecting a mortgage, it states the book and page number or the document identifying number of the mortgage to which it relates if the mortgage has been given such a number.

c.If the person submitting the document for recording does not include a cover sheet or electronic synopsis, the recording office shall charge an additional fee of $20 for the additional cost of indexing.

d.To be accepted for recording, a map shall be clearly and legibly drawn in black ink on translucent tracing cloth, translucent mylars at least 4 mils thick or its equivalent, of good quality, with signatures in ink, or as an equivalent reproduction on photographic fixed line mylar 4 mils thick with signatures in black ink or its equivalent and accompanied by a cloth print or photographic fixed line mylar 4 mils thick duplicate; and one of six standard sizes: 8 1/2" x 13", 30" x 42", 24" x 36", 11" x 17", 18" x 24" or 15" x 21" as measured from cutting edges. If one sheet is not of sufficient size to contain the entire territory, the map may be divided into sections to be shown on separate sheets of equal sizes, with references on each sheet to the adjoining sheets.

e.The regulations of the Division of Archives and Records Management specifying the form of documents shall comply with rules, standards and procedures authorized by the State Records Committee pursuant to its authority under section 6 of P.L.1994, c.140 (C.47:1-12) and the "Destruction of Public Records Law (1953)," P.L.1953, c.410 (C.47:3-15 et seq.).

f.A county recording office shall not be required to accept for recording a cover sheet or electronic synopsis pursuant to subsections b. and c. of this section until five years after the effective date of P.L.2011, c.217 (N.J.S.46:26A-1 et al.). This provision shall not operate to prevent or preclude any county recording officer from adopting the use of the document summary form or electronic synopsis prior to that date.

Source: New; 46:19-3; 46:23-9.11.

L.2011, c.217, s.1.



Section 46:26A-6 - Duty To Record; Recording Officer's Books, Methods.

46:26A-6. Duty to record; recording officer's books, methods.

a.The county recording officer shall record any document or map affecting the title to real property located in the county, delivered for recording, provided the document:

(1)is in the form required by P.L.2011, c.217 (N.J.S.46:26A-1 et al.),

(2)appears to comply with requirements for recording specified in P.L.2011, c.217 (N.J.S.46:26A-1 et al.), and

(3)is accompanied by payment of any required fee and any state tax, if applicable, except that a State agency shall be afforded an opportunity to pay on a periodic basis on an account established with the county recording officer.

b.Every document or map shall be recorded and indexed not later than two business days after its receipt.

c.A document or map that is rejected shall be returned to the person who delivered it for recording with a statement of all grounds for its rejection within three business days after its receipt.

d.When a document is recorded, a book and page number or other permanent, unique document identifying number shall be assigned to the document.

e.Recording shall be done by a method that:

(1)produces a clear, accurate and permanent image of a document,

(2)allows the document to be found by use of the indexes maintained, and

(3)is authorized by R.S.47:1-5 and is in conformance with rules, standards and procedures promulgated by the Division of Archives and Records Management in the Department of State and approved by the State Records Committee pursuant to its authority under section 6 of P.L.1994, c.140 (C.47:1-12) and the "Destruction of Public Records Law (1953)," P.L.1953, c.410 (C.47:3-15 et seq.); provided, however, that the Division of Archives and Records Management and the State Records Committee shall establish rules, standards, and procedures for recording in conjunction and collaboration with the county recording officers.

f.For documents recorded before the effective date of P.L.2011, c.217 (N.J.S.46:26A-1 et al.), the recording office shall:

(1)retain the documents or clear, accurate and permanent images of the documents, and

(2)maintain indexes that allow the documents to be found.

g.The Division of Archives and Records Management and the State Records Committee shall consult with the Office of Telecommunications and Information Systems in the Department of the Treasury in the development of general technical standards for record keeping. Notwithstanding any general technical standards developed pursuant to this section, the State Records Committee may adopt rules and regulations to authorize pilot programs for various individual counties in order to evaluate alternative technologies for the preservation of records.

h.When a discharge, assignment, extension or postponement of a mortgage is recorded, the recording officer may make a marginal notation on the mortgage affected indicating the book and page number or document identifying number of the discharge, assignment, extension or postponement.

Source: 46:19-1; 46:19-3; 46:8D-4.

L.2011, c.217, s.1.



Section 46:26A-7 - Receipts For Documents Presented For Recording.

46:26A-7. Receipts for documents presented for recording.

Upon request, the county recording officer shall:

a.furnish a receipt for the document and fees paid; and

b.return a copy of the document with the date and time it was received for recording, the fee paid, and the book and page number or other permanent, unique document identifying number assigned to the document. If the copy returned is a paper document, the information shall be endorsed on the document. If the copy returned is an electronic document, then the receipt shall be sent electronically.

Source: 46:19-4; 46:19-5.

L.2011, c.217, s.1.



Section 46:26A-8 - Indexes; Entries.

46:26A-8. Indexes; entries.

a.The county recording officer shall maintain one index of all recorded documents and may make other separate, classified, analytical or combination indexes.

b.A deed or other conveyance shall be indexed by the names of its grantors and grantees, and also shall be indexed by the name of:

(1)the testator or intestate if a deed or other conveyance is made by executors or administrators;

(2)the person granting the power of attorney if a deed is made under power of attorney;

(3)the defendants in the execution for which the sale was made if a deed is made by a sheriff; and

(4)the person whose property has been conveyed if a deed is made by a person appointed to convey property by a court.

c.A mortgage shall be indexed by the names of the mortgagors and mortgagees.

d.An assignment, extension, postponement, modification or discharge of a mortgage shall be indexed by the names of the mortgagors, assignors and assignees.

e.A trust instrument shall be indexed by the names of the parties to the instrument and in the names of beneficiaries if they appear.

f.Any other document shall be indexed by the names of the parties to it.

g.A document shall also be indexed by additional names requested by the person submitting the document for recording if an affidavit is presented at the time the document is presented for recording attesting to facts establishing the specific relationship of the names to the document submitted and the need for indexing the document by the additional names supplied.

h.A document shall be indexed from the information supplied on its cover sheet or electronic synopsis if one is submitted. A recording officer shall not be liable for differences between the cover sheet or electronic synopsis and the document.

i.If a law requires a notation be placed on or in the margin of any recorded or filed document, the statutory requirement for marginal notations shall be satisfied by recording and indexing the document.

Source: 46:20-1; 46:20-3; 46:20-5; 46:19-2.

L.2011, c.217, s.1.



Section 46:26A-9 - Sequence Of Recording.

46:26A-9. Sequence of recording.

The county recording officer shall record and index documents in the order received. If two documents affecting the same property are submitted for recording by the same person and are received at the same time, the county recording officer shall record and index the documents in the order requested by the person who submitted them.

Source: New; 46:19-3; 46:20-2.

L.2011, c.217, s.1.



Section 46:26A-10 - Documents Filed As Provided By Other Statutes.

46:26A-10. Documents filed as provided by other statutes.

When a statute outside of this chapter provides that a document relating to real property be filed rather than recorded:

a.requirements for the form and content of the document shall be those established by the statute outside of this chapter;

b.the document shall be recorded with all other documents affecting real property using the method established by subsection e. of N.J.S.46:26A-6 of this chapter; and

c.the document shall be indexed with all other documents affecting real property as provided by N.J.S.46:26A-8 of this chapter.

Source: New.

L.2011, c.217, s.1.



Section 46:26A-11 - Notices Of Settlement.

46:26A-11. Notices of settlement.

a.A party to a settlement which will convey an interest in real property, a mortgage on real property, or both, or the authorized representative of a party or a licensed title insurance producer, may execute a document titled "notice of settlement" and record it in the county recording office of the county in which the real property is located. The county recording officer may charge a fee not to exceed the fee charged for the recording of notices of federal tax liens.

b.The notice of settlement shall be signed by a party to the settlement or a party's authorized representative and shall state the names of the parties to the settlement and a description of the real property. If the notice is executed by anyone other than an attorney at law of this State, the execution shall be acknowledged or proved in the manner of acknowledgment or proof of deeds.

c.A notice of settlement shall be in substantially the following form:



Name ...............................)

Address ............................)

(Seller or Mortgagor)NOTICE OF SETTLEMENT



Name ...............................)

Address ............................)

(Purchaser or Mortgagee)



NOTICE is hereby given of a .............................(contract, agreement or mortgage commitment) between the parties.

THE lands to be affected are described as follows:

Premises in the ........ of ........, (municipality) County of .............. and State of New Jersey, commonly known as .............................................. (street address) and more particularly described as follows:

(legal description)



Name of party or authorized representative ...............................

Address .............................................................

(acknowledgment)

d.A notice of settlement shall be effective for 60 days from the date of recording, unless it is terminated by the recording of a "discharge of notice of settlement." The effective period of a notice of settlement may be extended for one period of 60 days by recording an additional notice of settlement before the expiration or discharge of the notice of settlement.

e.A discharge of notice of settlement shall be substantially in the form prescribed for a notice of settlement and shall be recorded by the party or authorized representative who recorded the notice of settlement. The recording officer shall record and index each discharge in the same fashion as a notice of settlement.

f.Any person who claims an interest in or lien on the real property described in the notice of settlement arising during the time that a notice of settlement is effective shall be deemed to have acquired the interest or lien with knowledge of the anticipated settlement and shall be subject to the estate or interest created by the deed or mortgage described in the notice of settlement provided the deed or mortgage is recorded within the time that the notice is effective.

Source: 46:16A-1 through 46:16A-5.

L.2011, c.217, s.1.



Section 46:26A-12 - Effect Of Recording.

46:26A-12. Effect of recording.

a.Any recorded document affecting the title to real property is, from the time of recording, notice to all subsequent purchasers, mortgagees and judgment creditors of the execution of the document recorded and its contents.

b.A claim under a recorded document affecting the title to real property shall not be subject to the effect of a document that was later recorded or was not recorded unless the claimant was on notice of the later recorded or unrecorded document.

c.A deed or other conveyance of an interest in real property shall be of no effect against subsequent judgment creditors without notice, and against subsequent bona fide purchasers and mortgagees for valuable consideration without notice and whose conveyance or mortgage is recorded, unless that conveyance is evidenced by a document that is first recorded.

Source: 46:21-1; 46:22-1.

L.2011, c.217, s.1.



Section 46:26B-1 - Definitions.

46:26B-1. Definitions.

As used in P.L.2011, c.217 (N.J.S.46:26A-1 et al.):

"Condominium plan" means a survey of the condominium property in sufficient detail to identify the location and dimensions of units and common elements, which shall be filed in accordance with the requirements of section 3 of P.L.1960, c.141 (C.46:23-9.11). A condominium plan shall bear a certification by a land surveyor, professional engineer or architect authorized to practice in this State that the plan is a correct representation of the improvements described.

"Entire tract" means all of the property that is being subdivided including lands remaining after subdivision.

"General property parcel map" means a right of way parcel map showing a group of parcel and easement acquisitions for part of a highway or street project.

"Land Surveyor" means a person who is legally authorized to practice land surveying in this State as provided by P.L.1938, c.342 (C.45:8-27 et seq.).

"Map" includes a map, plat, condominium plan, right of way parcel maps of the State, county or municipality, chart, or survey of lands presented for approval to a proper authority or presented for filing as provided by P.L.2011, c.217 (N.J.S.46:26A-1 et al.), but does not include a map, plat or sketch required to be filed or recorded under the provisions of P.L.1957, c.130 (C.48:3-17.2) or a subdivision plat for a subdivision that was granted final approval by a municipal approving authority on or prior to July 1, 1999.

"Municipal Engineer" means the official licensed professional engineer appointed by the proper authority of the municipality in which the territory shown on a map is located.

"Professional Engineer" means a person who is legally authorized to practice professional engineering in this State as provided by P.L.1938, c.342 (C.45:8-27 et seq.).

"Proper authority" means the chief legislative body of a municipality or other agencies to which the authority for approval of maps has been designated by ordinance.

"Right of way parcel map" means any general property parcel map which shows highways or street acquisitions and any associated easements for highway or street rights of way.

Source: 46:23-9.10.

L.2011, c.217, s.1.



Section 46:26B-2 - Requirements For Approval Or Filing Of A Map.

46:26B-2. Requirements for approval or filing of a map.

a.A map shall not be approved by a proper authority unless it meets the requirements of this section specified for the kind of map involved. The following kinds of maps shall meet the following requirements:

(1)Major subdivision plats shall meet all of the requirements of this section.

(2)Right of way parcel maps shall meet the requirements of subsections b. (1), (2), (4), (5), (6), (7), (11) of this section.

(3)Minor subdivision maps shall meet all of the requirements of this section except for the outside tract line monuments requirement of subsection b. (8).

(4)Condominium plans shall meet the requirements of subsections b. (1), (4), (5), (6), (7) and (11).

b.No map requiring approval by law or that is to be approved for filing with a county, shall be approved by the proper authority unless it conforms to the following requirements:

(1)A map shall show the scale, which shall be inches to feet and be large enough to contain legibly written data on the dimensions, bearings and all other details of the boundaries, and it shall also show the graphic scale.

(2)A map shall show the dimensions, square footage of each lot to the nearest square foot or nearest one hundredth of an acre. Bearings and curve data shall include the radius, delta angle, length of arc, chord distance and chord bearing sufficient to enable the definite location of all lines and boundaries shown, including public easements and areas dedicated for public use. Non-tangent curves and non-radial lines shall be labeled. Right of way parcel maps shall show bearings, distances and curve data for the right of way or the center line or base line and ties to right of way lines if from a base line.

(3)Where lots are shown thereon, those in each block shall be numbered consecutively. Block and lot designations shall conform with the municipal tax map if municipal regulations so require. In counties which adopt the local or block system of indices pursuant to sections 46:24-1 to 46:24-22 of the Revised Statutes, the map shall show the block boundaries and designations established by the board of commissioners of land records for the territory shown on the map.

(4)The reference meridian used for bearings on the map shall be shown graphically. The coordinate base, either assumed or based on the New Jersey Plane Coordinate System, shall be shown on the plat.

(5)All municipal boundary lines crossing or adjacent to the territory shall be shown and designated.

(6)All natural and artificial watercourses, streams, shorelines and water boundaries and encroachment lines shall be shown. On right of way parcel maps all easements that affect the right of way, including slope easements and drainage, shall be shown and dimensioned.

(7)All permanent easements, including sight right easements and utility easements, shall be shown and dimensioned.

(8)The map shall clearly show all monumentation required by this chapter, including monuments found, monuments set, and monuments to be set. An indication shall be made where monumentation found has been reset. For purposes of this subsection "found corners" shall be considered monuments. A minimum of three corners distributed around the tract shall indicate the coordinate values. The outbound corner markers shall be set pursuant to regulations promulgated by the State Board of Professional Engineers and Land Surveyors.

(9)The map shall show as a chart on the plat any other technical design controls required by local ordinances, including minimum street widths, minimum lot areas and minimum yard dimensions.

(10) The map shall show the name of the subdivision, the name of the last property owners, the municipality and county.

(11) The map shall show the date of the survey and shall be in accordance with the minimum survey detail requirements of the State Board of Professional Engineers and Land Surveyors.

(12) A certificate of a land surveyor or surveyors, shall be endorsed on the map as follows:

I certify that to the best of my knowledge and belief this map and land survey dated ............................................ meet the minimum survey detail requirements of the State Board of Professional Engineers and Land Surveyors and the map has been made under my supervision, and complies with the "map filing law" and that the outbound corner markers as shown have been found, or set.

(Include the following, if applicable)

I further certify that the monuments as designated and shown have been set.



............................................................................

Licensed Professional Land Surveyor and No.

(Affix Seal)

(13) If the land surveyor who prepares the map is different from the land surveyor who prepared the outbound survey, the following two certificates shall be added in lieu of the certificate above.

(a)I certify to the best of my knowledge, information and belief that this land survey dated has been made under my supervision and meets the minimum survey detail requirements of the State Board of Professional Engineers and Land Surveyors and that the outbound corner markers as shown have been found, or set.



............................................................................

Licensed Professional Land Surveyor and No.

(Affix seal)

(b)I certify that this map has been made under my supervision and complies with the "map filing law."

(Including the following if applicable)

I further certify that the monuments as designated and shown have been set.



............................................................................

Licensed Professional Land Surveyor and No.

(Affix seal)

(c)If monuments are to be set at a later date, the following requirements and endorsement shall be shown on the map.

The monuments shown on this map shall be set within the time limit provided in the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) or local ordinance.

I certify that a bond has been given to the municipality, guaranteeing the future setting of the monuments as designated and shown on this map.



............................................................................

Municipal Clerk

(d)If the map is a right of way parcel map the project surveyor need only to certify that the monuments have been set or will be set.

(14) A certificate of the municipal engineer shall be endorsed on the map as follows:

I have carefully examined this map and to the best of my knowledge and belief find it conforms with the provisions of "the map filing law," resolution of approval and applicable municipal ordinances and requirements.



............................................................................

Municipal Engineer (Affix Seal)

(15) An affidavit setting forth the names and addresses of all the record title owners of the lands subdivided by the map and written consent to the approval of the map of all those owners shall be submitted to the proper authority with the map.

(16) If the map shows highways, streets, lanes or alleys, a certificate shall be endorsed on it by the municipal clerk that the municipal body has approved the highways, streets, lanes or alleys, except where such map is prepared and presented for filing by the State of New Jersey or any of its agencies. The map shall show all of the street names as approved by the municipality.

Source: 46:23-9.11.

L.2011, c.217, s.1.



Section 46:26B-3 - Monumentation.

46:26B-3. Monumentation.

a.A map shall not be approved by a proper authority unless it meets the monumentation requirements of this section specified for the kind of map involved. The following kinds of maps shall meet the following requirements:

(1)Subdivision plats shall meet all of the requirements of this section.

(2)Right of way parcel maps shall meet the requirements of subsection b. (9) of this section.

b.Monuments are required on one side of the right of way only and shall be of metal detectable durable material at least 30 inches long. The top and bottom shall be a minimum of 4 inches square; if concrete, however, it may be made of other durable metal detectable material specifically designed to be permanent, as approved by the State Board of Professional Engineers and Land Surveyors. All monuments shall include the identification of the professional land surveyor or firm. They shall be firmly set in the ground so as to be visible at the following control points; provided that in lieu of installation of the monuments, the municipality may accept bond with sufficient surety in form and amount to be determined by the governing body, conditioned upon the proper installation of the monuments on the completion of the grading of the streets and roads shown on the map.

(1)At each intersection of the outside boundary of the whole tract, with the right-of-way line of any side of an existing street.

(2)At the intersection of the outside boundary of the whole tract with the right-of-way line on one side of a street being established by the map under consideration.

(3)At one corner formed by the intersection of the right-of-way lines of any two streets at a T-type intersection.

(4)At any two corners formed by the right-of-way lines of any two streets in an "X" or "Y" type intersection.

(5)If the right-of-way lines of two streets are connected by a curve at an intersection, monuments shall be as stipulated in (3) and (4) of this subsection at one of the following control points:

(a)The point of intersection of the prolongation of said lines,

(b)The point of curvature of the connecting curve,

(c)The point of tangency of the connecting curve,

(d)At the beginning and ending of all tangents on one side of any street, or

(e)At the point of compound curvature or point of reversed curvature where either curve has a radius equal to or greater than 100 feet. Complete curve data as indicated in subsection d. of this section shall be shown on the map, or

(f)At intermediate points in the sidelines of a street between two adjacent street intersections in cases where the street deflects from a straight line or the line of sight between the adjacent intersections is obscured by a summit or other obstructions which are impractical to remove. This requirement may necessitate the setting of additional monuments at points not mentioned above. Bearings and distances between the monuments or coordinate values shall be indicated.

(6)In cases where it is impossible to set a monument at any of the above designated points, a nearby reference monument shall be set and its relation to the designated point shall be clearly designated on the map; or the plate on the reference monument shall be stamped with the word "offset" and its relation to the monument shown on the filed map.

(7)In areas where permanency of monuments may be better insured by off-setting the monuments from the property line, the municipal engineer may authorize such procedure; provided, that proper instrument sights may be obtained and complete off-set data is recorded on the map.

(8)By the filing of a map in accordance with the provisions of "the map filing law," reasonable survey access to the monuments is granted, which shall not restrict in any way the use of the property by the landowner.

(9)On right of way parcel maps, the monuments shall be set at the points of curvature, points of tangency, points of reverse curvature and points of compound curvature or the control base line or center line, if used, and be intervisible with a second monument.

(10) On minor subdivisions a monument shall be set at each intersection of an outside boundary of the newly created lot or lots with the right of way line of any side of an existing street.

Source: 46:23-9.11(r).

L.2011, c.217, s.1.



Section 46:26B-4 - Approval Of Maps.

46:26B-4. Approval of maps.

a.The proper authority shall approve or disapprove a map within 45 days from its receipt.

b.The approval of a map under this law by the proper authority shall not be construed as acceptance of any street or highway indicated on the map; nor shall approval obligate the State of New Jersey or any county or municipality, to maintain or exercise jurisdiction over those streets or highways.

Source: 46:23-9.12; 46:23-9.13.

L.2011, c.217, s.1.



Section 46:26B-5 - Additional Prerequisites To Filing.

46:26B-5. Additional prerequisites to filing.

The county recording officer shall not accept for filing any map, with the exception of a right-of-way parcel map, unless it has endorsed on it a certificate by the municipal clerk or secretary of the planning board stating:

a.That the proper authority has approved the map or stating its exemption from approval;

b.That the map complies with the provisions of this law; and

c.The date by which the map is required to be filed by the applicable law.

Source: 46:23-9.14.

L.2011, c.217, s.1.



Section 46:26B-6 - Filing And Indexing Of Maps, Fee.

46:26B-6. Filing and indexing of maps, fee.

a.The county recording officer shall file a map if an original and a copy of the map are presented for filing, the map complies with all the requirements for filing and is accompanied with the fees for filing and indexing that are provided by law.

b.The original map and a duplicate shall be endorsed by the recording office with a receipt indicating the date of filing.

c.The original map shall be retained by the recording office in an appropriate manner for preservation and use for reproduction purposes.

d.Copies of filed maps shall be made available to the public at a reasonable cost.

Source: 46:23-9.15.

L.2011, c.217, s.1.



Section 46:26B-7 - Duplicates Of Maps In Cities Having Atlases Or Block Maps.

46:26B-7. Duplicates of maps in cities having atlases or block maps.

Whenever a map is filed in the office of the county recording officer of land in a municipality that has an atlas, or block map, on which is plotted the lots or subdivision of lots of lands, the person filing the map shall file a duplicate of the map, and the recording officer shall indorse on the duplicate the time of recording and filing of the original and deliver the duplicate to the officer of the city having charge of the atlas or block map.

This section shall have no application to maps filed by commissioners appointed to assess benefits derived from the construction of sewers, drains or other municipal improvements.

Source: 46:23-10.

L.2011, c.217, s.1.



Section 46:26B-8 - Approval And Filing Of Duplicates Of Filed Maps.

46:26B-8. Approval and filing of duplicates of filed maps.

Whenever a map has been filed in the office of the county recording officer, and copies of it have been made that differ from the original only in title or style, and there have been made conveyances or liens, under which the lands intended to be conveyed or liened have been described by reference to the unfiled copy, the governing body of the municipality in which the land is located, by resolution, may approve the copy for filing in the manner prescribed by law. This approval and filing shall not constitute a dedication of the streets or lot locations as therein delineated and shall be merely for the identification of the lands conveyed or liened.

Source: 46:23-11.

L.2011, c.217, s.1.



Section 46:26C-1 - Regulations.

46:26C-1. Regulations.

a.The Division of Archives and Records Management in the Department of State in consultation with the County Clerks and Registers of Deeds and Mortgages shall adopt regulations to establish format and technical requirements for recorded documents to foster state-wide uniformity in title recordation and otherwise to implement P.L.2011, c.217 (N.J.S.46:26A-1 et al.).

b.Regulations shall be adopted within 12 months after the effective date of P.L.2011, c.217 (N.J.S.46:26A-1 et al.).

Source: New.

L.2011, c.217, s.1.



Section 46:26C-2 - "Uniform Electronic Transactions Act" Superseded.

46:26C-2. "Uniform Electronic Transactions Act" superseded.

The provisions of P.L.2011, c.217 (N.J.S.46:26A-1 et al.) shall take precedence over any conflicting provisions contained in sections 17 and 18 of the "Uniform Electronic Transactions Act," P.L.2001, c.116 (C.12A:12-17 and 12A:12-18).

The provisions of P.L.2011, c.217 (N.J.S.46:26A-1 et al.) shall modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. s.7001, et seq.) but shall not modify, limit or supersede Section 101(c) of that act (15 U.S.C.s.7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C.s.7003(b)).

Source: New.

L.2011, c.217, s.1.



Section 46:26C-3 - Review Of Document Filing And Recording Fees.

46:26C-3 Review of Document Filing and Recording Fees.

a.Within two years of the effective date of P.L.2011, c.217 (N.J.S.46:26A-1 et al.), the Division of Archives and Records Management in the Department of State and the Department of the Treasury shall adopt rules and regulations requiring county clerks and registers of deeds and mortgages to report the number of documents recorded or filed and all document filing and recording fees that are collected by their offices, categorized by document type, to the division and to the department. The rules and regulations shall develop and implement a standard form and procedure for county clerks and registers of deeds and mortgages to utilize and follow in order to report the number of each type of document and the document filing and recording fees collected by their offices in order to enable the division and the department to prepare the reports required pursuant to this section. The standard form and procedure shall also identify the filing and recording fees delivered to the State Treasurer for deposit in the "New Jersey Public Records Preservation Account," established pursuant to section 39 of P.L.2003, c.117 (C.22A:4-4.2).

b.Within three years of the effective date of P.L.2011, c.217 (N.J.S.46:26A-1 et al.), the Division of Archives and Records Management in the Department of State and the Department of the Treasury shall issue an interim report, displaying in a clear and concise manner, the information reported pursuant to subsection a. of this section, up to that point in time. The report shall specify, for each county, the time frame covered by the report, the number of documents recorded or filed categorized by document type and shall display the corresponding gross recording fee received by the clerk or register (before distribution or allocation to any dedicated fund) for each document type.

c.Within four years of the effective date of P.L.2011, c.217 (N.J.S.46:26A-1 et al.), the Division of Archives and Records Management in the Department of State and the Department of the Treasury shall issue a final report displaying in a clear and concise manner, the information reported pursuant to subsection a. of this section, up to that point in time. The report shall specify, for each county, the time frame covered by the report, the number of documents recorded or filed categorized by document type and shall display the corresponding gross recording fee received by the clerk or register (before distribution or allocation to any dedicated fund) for each document type. The report shall also specify an average state-wide fee for the filing or recording of each type of document based upon the information reported by the clerks and registers pursuant to this section. The report may contain recommendations of the division and the department to the Legislature for the establishment of standard per document filing and recording fees.

d.A copy of the interim report required pursuant to subsection b. of this section and the final report, required pursuant to subsection c. of this section, shall be delivered to each member of the legislature, to each county clerk and register of deeds and mortgages and shall be made available to members of the general public by posting an electronic copy on the official web site for the State of New Jersey.

e.Five years after the date of adoption of P.L.2011, c.217 (N.J.S.46:26A-1 et al.), the Legislature shall consider the establishment of standard per document filing or recording fees for each type of document which is filed or recorded with a county recording officer. Standard per document filing and recording fees shall be set so that the per document fee is no less than the average fee for the filing or recording of the document as set forth in the final report required to be issued pursuant to subsection c. of this section. Any amendments to sections 38 and 39 of P.L.2003, c.117 (C.22A:4-4.1 and 22A:4-4.2) for the purpose of establishing standard per document filing or recording fees shall not reduce the amount of revenue required to be deposited in the "New Jersey Public Records Preservation Account" or for the local government records management grant program related thereto pursuant to the provisions of section 39 of P.L.2003, c.117 (C.22A:4-4.2)or the county clerks' or registers' dedicated trust accounts pursuant to sections 7 and 13 of P.L.2001, c.370 (C.22A:4-17 and C.22A:2-51.1).

Source: New

L.2011, c.217, s.1.



Section 46:27-1 - Offices Of Surveyors General

46:27-1. Offices of surveyors general
The public office of the surveyor general of the eastern division of the province of New Jersey at Perth Amboy and the public office of the surveyor general of the western division of the province of New Jersey at Burlington, established in such cities by section ten of "An act for the running and ascertaining the line of partition of division between the eastern and western divisions of the province of New Jersey, and for the preventing disputes for the future concerning the same, and for securing to the general proprietors of the soil of each of the divisions, and persons claiming under them, their several and respective possessions, rights, and just claims," passed March twenty-seventh, one thousand seven hundred and nineteen (R.S.1847, s. 10, p. 27), shall continue to be established and conducted in such cities.



Section 46:27-2 - Seals Of Surveyors General

46:27-2. Seals of surveyors general
The seal for each of the surveyors general mentioned in section 46:27-1 of this title, devised by the governor and deposited with the respective surveyors general pursuant to section one of "An act to provide a more easy mode of proving surveys of land in this state, and for other purposes," passed February twenty-seventh, one thousand eight hundred and thirty-eight, shall continue to be the seals of such surveyors general, and shall be handed down to their successors in office; and the written descriptions of such seals, deposited and recorded in the office of the secretary of state pursuant to said section one of said act shall remain in the office of the secretary of state as public records of such office.



Section 46:28-1 - Right Of Mortgagee To Possession And Recovery Of Possession

46:28-1. Right of mortgagee to possession and recovery of possession
Every chattel mortgage shall vest in the mortgagee or owner thereof the right to the possession of the chattels therein described, so far as the same may be necessary for the purpose of preventing the removal thereof out of the county wherein they were at the time of the execution or delivery of such mortgage, and of recovering such chattels in case the same shall have been removed out of such county.



Section 46:28-2 - Disposition Of Chattels When Recovered Or Removal Prevented

46:28-2. Disposition of chattels when recovered or removal prevented
When mortgaged chattels shall be removed out of the county wherein they were at the time of the execution or delivery of the mortgage thereof, and shall be recovered by the mortgagee or owner of the mortgage by means of legal proceedings, or when the removal of such chattels shall be prevented by like proceedings, the court in which such proceedings are had may regulate the disposition of such chattels and prescribe such terms for the possession thereof by any person interested therein as will protect the right of such mortgagee or owner of such mortgage.



Section 46:28-3 - Exceptions To Sections 46:28-1 And 46:28-2

46:28-3. Exceptions to sections 46:28-1 and 46:28-2
Neither section 46:28-1 nor section 46:28-2 of this title shall apply to any vessel, rolling stock of railroads, or to any chattels which, in the ordinary use thereof at the time of the execution of a mortgage thereof are, from time to time, taken out of the county wherein they were when so mortgaged.



Section 46:28-10 - Validity Of Chattel Mortgages Of Railroads And Public Utilities Included In Real Estate Mortgages Of Such Corporations Pursuant To S. 46:28-14

46:28-10. Validity of chattel mortgages of railroads and public utilities included in real estate mortgages of such corporations pursuant to s. 46:28-14
Every chattel mortgage included in a mortgage of franchises and real estate pursuant to section 46:28-14 of this Title shall be valid against the creditors of the mortgagor, subsequent purchasers and mortgagees from the time of the recording thereof or the lodging thereof for record until the same shall be canceled of record.

Amended by L.1953, c. 214, p. 1620, s. 3; L.1961, c. 121, p. 731, s. 12; L.1963, c. 190, s. 1.



Section 46:28-14 - Mortgages Of Personalty Included In Mortgage Of Real Estate By Railroads Or Public Utilities

46:28-14. Mortgages of personalty included in mortgage of real estate by railroads or public utilities
46:28-14. The provisions of the Uniform Commercial Code, Secured Transactions, N.J.S.12A:9-101 et seq., shall not be taken, construed or held to apply to any mortgage of personal property included in a mortgage of franchises and real estate heretofore or hereafter made by any railroad company or any other corporation defined by any law of this State as a public utility, and which has been or shall be recorded or registered as a mortgage of real estate in every county in which such railroad or public utility, or any part of it, or in which any of the real estate so mortgaged by it, is or shall be located, and any such mortgage so recorded shall be valid against the creditors of the mortgagor, and against subsequent purchasers and mortgagees until the same shall be released or shall be canceled of record in the manner prescribed by law for the release and cancellation of mortgages of real estate.

Amended 1961, c.121, s.11; 1963, c.190, s.2; 2001, c.117, s.26.



Section 46:30A-1 - Unsolicited Sending Of Goods, Wares Or Merchandise

46:30A-1. Unsolicited sending of goods, wares or merchandise
No person, firm, partnership, association or corporation, or agent or employee thereof, shall, in any manner, or by any means, offer for sale goods, wares or merchandise, where the offer includes the voluntary and unsolicited sending of goods, wares or merchandise not actually ordered or requested by the recipient, either orally or in writing. The receipt of any such unsolicited goods, wares or merchandise shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of the same in any manner he sees fit without any obligation on his part to the sender and no civil action may be instituted for the recovery of the value of such goods, wares or merchandise or for their return.

L.1969, c. 234, s. 1, eff. Dec. 17, 1969.



Section 46:30A-2 - Definitions

46:30A-2. Definitions
As used in this act, unless the context clearly indicates otherwise:

"Demonstrator unit" means any household appliance, not sold or transferred to a consumer since it was manufactured, which has been previously placed by a seller into a consumer's home for demonstration purposes.

"Rebuilt" means any household appliance that has had a substantial portion of its original, major parts replaced.

"Reconditioned" means any household appliance which has been substantially repaired but has not been rebuilt.

"Repossessed" means any household appliance purchased on credit that is offered for sale after it has been reclaimed by the seller or holder of the instrument evidencing the debt because of default.

"Used" means any household appliance, previously sold or transferred to and utilized by a consumer, that is not a rebuilt, reconditioned or repossessed appliance.

"Household appliance" means any gas or electric appliance used in the home, such as but not limited to the following: stoves, heating devices, cooking equipment, refrigerators, air conditioners, electric fans, clocks, radios, toasters, irons, television sets, vacuum cleaners, washing machines, driers and dishwashers.

"Casual sales" means an isolated sale of a household appliance by a person who is not regularly engaged in the business of making such sales and where such appliance was obtained by the person making the sale for his own use.

L.1973, c. 145, s. 1.



Section 46:30A-3 - Sale Of Household Appliance Without Tag Or Label As To Prior Use; Exemptions; Violations; Penalties

46:30A-3. Sale of household appliance without tag or label as to prior use; exemptions; violations; penalties
No person shall sell, attempt to sell or offer to sell, whether it be by retail, wholesale or by auction, any household appliance other than a new appliance unless there is affixed thereto a tag or label no smaller in size than 4 inches in length and 2 inches in width bearing a statement in lettering no smaller than 10-point type as to the fact that the appliance is a used, repossessed, rebuilt, or reconditioned appliance or has been utilized as a demonstrator unit, whichever the case may be. Excepted from this provision are casual sales as defined in this act.

Any person who violates any provision of this section is a disorderly person.

L.1973, c. 145, s. 2.



Section 46:30A-4 - Misrepresentation On Tag Or Label; Penalty

46:30A-4. Misrepresentation on tag or label; penalty
Any person who affixes a tag or label to a household appliance in accordance with section 2 of this act which misrepresents the status of the appliance as set forth in that section is a disorderly person.

L.1973, c. 145, s. 3.



Section 46:30A-5 - Injunction For Violations

46:30A-5. Injunction for violations
Whenever it shall appear to the Attorney General or his designee that a person has engaged in, is engaging in or is about to engage in any practice in violation of this act he may seek and obtain in a summary action in the Superior Court an injunction prohibiting such person from continuing such practices or engaging therein or doing any acts in furtherance thereof; provided, however, that nothing in this act shall limit the powers of the Attorney General and the procedures with respect to consumer fraud provided in P.L.1960, c. 39 (C. 56:8-1 et seq.).

L.1973, c. 145, s. 4.



Section 46:30A-6 - Item Cost Indicators On Cash Registers; Visibility To Customers; Exceptions

46:30A-6. Item cost indicators on cash registers; visibility to customers; exceptions
In any individual business establishment which has one or more cash registers with item cost indicators, said indicators shall at all times remain visible to customers making payment for items purchased or services rendered; provided, however, that this act shall not apply to business establishments that provide cash registers in each department, or an itemized sales slip, receipt or similar document fully identifying each item and stating the price thereof.

L.1977, c. 213, s. 1.



Section 46:30A-7 - Violations; What Constitutes

46:30A-7. Violations; what constitutes
Violations of this act shall include situating the register or stacking merchandise near the register so as to make it impossible or difficult for customers to see the indicator.

L.1977, c. 213, s. 2.



Section 46:30A-8 - Violation Of Act; Penalty Enforcement

46:30A-8. Violation of act; penalty enforcement
3. The owner or manager of any individual business establishment wherein this act is knowingly violated by said owner or manager shall be liable to a penalty of not more than $50.00 for the first offense, not more than $100.00 for the second offense and not more than $250.00 for each subsequent offense. Such penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court shall have jurisdiction over such proceedings. Process shall be in the nature of a summons or warrant, and shall issue upon the complaint of the Director of the Division of Consumer Affairs.

L.1977,c.213,s.3; amended 1991,c.91,s.465.



Section 46:30B-1 - Short Title.

46:30B-1 Short title.

46:30B-1. Short title. This chapter shall be known and may be cited as the "Uniform Unclaimed Property Act."

L.1989, c.58, s.1; amended 2002, c.35, s.1.



Section 46:30B-2 - Construction

46:30B-2. Construction
46:30B-2. Construction. Except for the provisions of this chapter which apply solely to this jurisdiction, this chapter shall be applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this law among states enacting it. Source: New.

L.1989, c. 58, s.1.



Section 46:30B-3 - Foreign Transactions.

46:30B-3. Foreign transactions.
This chapter does not apply to any property held, due and owing in a foreign country and arising out of a foreign transaction.

L.1989, c.58, s.1.



Section 46:30B-4 - Effect Of Chapter On Duty Of Holder To Report, Pay And Deliver Property Under Prior Law.

46:30B-4 Effect of chapter on duty of holder to report, pay and deliver property under prior law.

46:30B-4. Effect of chapter on duty of holder to report, pay and deliver property under prior law. This chapter does not relieve a holder of a duty that arose before the effective date of this chapter to report, pay, or deliver property. A holder who did not comply with the law in effect before the effective date of this chapter is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this section, subject to R.S.46:30B-89; however, after the effective date of this chapter, the interest and penalties set forth in article 34 of this chapter shall be assessed against the holder for failure to report, pay or deliver the property presumed abandoned in accordance with the prior statutory provisions.

L.1989, c.58, s.1; amended 2002, c.35, s.2.



Section 46:30B-5 - Contents Of Initial Report

46:30B-5 Contents of initial report
46:30B-5. Contents of initial report. The initial report filed under this chapter for property that was not required to be reported before the effective date of this chapter but which is subject to this chapter shall include all items of property that would have been presumed abandoned during the 10-year period preceding the effective date of this chapter as if this chapter had been in effect during that period. The initial report shall also identify any property that was not required to be reported before the effective date of this chapter but which is subject to this chapter which has been paid or delivered to any other state or otherwise disposed of in any manner by the holder during the preceding 10 years. Source: New.

L.1989, c. 58, s.1.



Section 46:30B-6 - Definitions.

46:30B-6 Definitions.

46:30B-6. Definitions.

As used in this chapter:

a."Administrator" means the Treasurer of the State of New Jersey, any individual serving as the Acting Treasurer in the absence of the appointed Treasurer, and any State employee to whom the Treasurer has delegated authority to administer the provisions of this chapter and to execute any pertinent documents;

b."Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder;

c.(Deleted by amendment, P.L.2002, c.35).

d."Business association" means a corporation, joint stock company, investment company, business trust, partnership, unincorporated association, joint venture, limited liability company, safe deposit company, safekeeping depository, financial organization, insurance company, mutual fund, utility or other business entity consisting of one or more persons, whether or not for profit;

e."Domicile" means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person;

f."Financial organization" means a savings and loan association, building and loan association, credit union, savings bank, industrial bank, bank, banking organization, trust company, safe deposit company, private banker, or any organization defined by other law as a bank or banking organization;

g."Holder" means a person, wherever organized or domiciled, who is the original obligor indebted to another on an obligation;

h."Insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety, and wage protection insurance;

i.(Deleted by amendment, P.L.2002, c.35).

j.(Deleted by amendment, P.L.2002, c.35).

k."Owner" means a person having a legal or equitable interest in property subject to this chapter or the person's legal representative and includes, but is not limited to, a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property;

l."Person" means an individual, business association, state or other government, governmental subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity;

m."State" means any state in the United States, district, commonwealth, territory, insular possession, or any other area subject to the jurisdiction of the United States;

n."Utility" means a person who owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas;

o."Mineral" means gas, oil, coal, other gaseous, liquid and solid hydrocarbons, oil shale, cement material, sand and gravel, road material, building stone, chemical raw material, gemstone, fissionable and nonfissionable ores, colloidal and other clay, steam and other geothermal resources, or any other substance defined as a mineral by the law of this State;

p."Mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter, and includes, but is not limited to, amounts payable:

for the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals;

for the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments; and

under an agreement of option, including a joint operating agreement, pooling agreement, and farm-out agreement;

q."Money order" means an express money order and a personal money order, on which the remitter is the purchaser;

r."Property" means tangible property described in R.S.46:30B-45 or a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government, government subdivision, agency, or instrumentality, and all income or increments therefrom, and includes property that is referred to as or evidenced by:

money, a check, draft, deposit, interest, or dividend;

stored value card;

credit balance, customer's overpayment, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds or unidentified remittance;

stock or other evidence of ownership of an interest in a business association or financial organization;

a bond, debenture, note, or other evidence of indebtedness;

money deposited to redeem stock, bonds, coupons, or other securities or distributions;

an amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers compensation insurance, or health and disability insurance; and

an amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death stock purchase, profit sharing, employee savings, supplemental unemployment, insurance, or similar benefits;

s."Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

t."Stored value card" means a record that evidences a promise, made for monetary or other consideration, by the issuer or seller of the record that the owner of the record will be provided, solely or a combination of, merchandise, services, or cash in the value shown in the record, which is pre-funded and the value of which is reduced upon each redemption. The term "stored value card" includes, but is not limited to the following items: paper gift certificates, records that contain a microprocessor chip, magnetic stripe or other means for the storage of information, gift cards, electronic gift cards, rebate cards, stored-value cards or certificates, store cards, and similar records or cards.

amended 2002, c.35, s.3; 2010, c.25, s.1.



Section 46:30B-7 - When Property Presumed Abandoned Generally.

46:30B-7 When property presumed abandoned generally.

46:30B-7. When property presumed abandoned generally. Except as otherwise provided by this chapter, all property, including any income or increment derived therefrom, less any lawful charges, whether located in this State or another state, that is held, issued, owing in the ordinary course of a holder's business and has remained unclaimed by the owner for more than three years after it became payable or distributable is presumed abandoned.

At the time that an interest is presumed abandoned under this section, any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.4.



Section 46:30B-7.1 - Communication Between Holder And Apparent Owner.

46:30B-7.1 Communication between holder and apparent owner.

46:30B-7.1. Communication between holder and apparent owner. Property shall not be presumed abandoned if within the period that the property remains unclaimed the apparent owner communicated in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning property or the account in which the property is held, or has otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner is not an indication of interest in the property by the owner. An indication of an owner's interest in property includes:

the presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account; or

the payment of a premium with respect to a property interest in an insurance policy.

The application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

L.1989, c.58, s.1; amended 2002, c.35, s.5.



Section 46:30B-7.2 - Limitation On Holder's Power To Impose Charges.

46:30B-7.2 Limitation on holder's power to impose charges.

6.Limitation on holder's power to impose charges. A holder may not deduct from the amount due a person who has a legal or equitable interest in any property subject to chapter 30 B of Title 46 of the Revised Statutes any charges due to dormancy or inactivity, unless:

there is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose a charge; and

the holder regularly imposes charges and does not regularly reverse or otherwise cancel those charges with respect to the property, the amount of any charges is not unconscionable, and no additional charges are imposed as a result of escheatment of the property.

L.2002,c.35,s.6.



Section 46:30B-8 - When Property Payable Or Distributable

46:30B-8. When property payable or distributable
46:30B-8. When property payable or distributable. Property is payable or distributable for the purpose of this chapter notwithstanding the owner's failure to make demand or to present any instrument or document required to receive payment. Source: New.

L.1989, c.58, s.1.



Section 46:30B-9 - When Property Subject To Custody.

46:30B-9 When property subject to custody.

46:30B-9. When property subject to custody. Unless otherwise provided in this chapter or by other statute of this State, property is subject to the custody of this State as unclaimed property if the conditions raising a presumption of abandonment under Articles 2 and 5 through 16 of this chapter are satisfied and the conditions under R.S.46:30B-10 are satisfied. The common law doctrine of bona vacantia shall remain viable with respect to unclaimed property not covered by this chapter or another statute of this State.

L.1989, c.58, s.1; amended 2002, c.35, s.7.



Section 46:30B-10 - Further Conditions To Be Satisfied To Subject Property To Custody.

46:30B-10 Further conditions to be satisfied to subject property to custody.

46:30B-10. Further conditions to be satisfied to subject property to custody. To subject property to the custody of this State as unclaimed property, the following conditions shall be also satisfied:

a.The last known address, as shown on the records of the holder, of the apparent owner is in this State;

b.The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this State;

c.The records of the holder do not reflect the last known address of the apparent owner, and it is established that:

(1)The last known address of the person entitled to the property is in this State, or

(2)The holder is a domiciliary or a government or governmental subdivision or agency of this State and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

d.The last known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or governmental subdivision or agency of this State;

e.The last known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this State; or

f.The transaction out of which the property arose occurred in this State, and

(1)The last known address of the apparent owner or other person entitled to the property is unknown, or

(2)The last known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property, and

(3)The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

L.1989, c.58, s.1; amended 2002, c.35, s.8.



Section 46:30B-10.1 - Presumption Of Location

46:30B-10.1. Presumption of location
46:30B-10.1. Presumption of location. If the records of a holder show that the property is payable or distributable to a person other than the owner, but the records do not show the last known address of the other person, it shall be presumed that the last known address of the other person is the same as that of the owner.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-10.2 - Presumption Of Abandonment After Issuance.

46:30B-10.2 Presumption of abandonment after issuance.

9.Presumption of abandonment after issuance. A record of the issuance of a check, draft, or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that shall be established by the holder.

L.2002,c.35,s.9.



Section 46:30B-11 - Presumption Of Abandonment Of Travelers Check.

46:30B-11 Presumption of abandonment of travelers check.

46:30B-11. Presumption of abandonment of travelers check. Subject to R.S.46:30B-14, any sum payable on a travelers check that has been outstanding for more than three years after its issuance is presumed abandoned unless the owner, within three years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a contemporaneous memorandum or other record on file prepared by an employee of the issuer.

amended 2002, c.35, s.10; 2010, c.25, s.2.



Section 46:30B-12 - Presumption Of Abandonment Of Money Order.

46:30B-12 Presumption of abandonment of money order.

46:30B-12. Presumption of abandonment of money order. Subject to R.S.46:30B-14, any sum payable on a money order or similar written instrument that has been outstanding for more than three years after its issuance is presumed abandoned unless the owner, within three years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a contemporaneous memorandum or other record on file prepared by an employee of the issuer.

amended 2002, c.35, s.11; 2010, c.25, s.3.



Section 46:30B-13 - Limitation On Holder's Power To Impose Service Charges.

46:30B-13 Limitation on holder's power to impose service charges.

46:30B-13. Limitation on holder's power to impose service charges. A holder may not deduct from the amount of a travelers check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes the charges and does not regularly reverse or otherwise cancel them. The amount of the deduction shall be limited to an amount not to exceed $2 per month. Notwithstanding any provision of this section to the contrary, no service charge, dormancy fee or other similar charge shall be imposed against a travelers check or money order within the twelve months immediately following the date of sale.

amended 2002, c.35, s.12; 2010, c.25, s.4.



Section 46:30B-14 - Conditions Subjecting Property To Custody Of State.

46:30B-14 Conditions subjecting property to custody of State.

46:30B-14. Conditions subjecting property to custody of State. A sum payable on a travelers check, money order, or similar written instrument, described in R.S.46:30B-11 and R.S.46:30B-12 may not be subjected to the custody of this State as unclaimed property unless:

a.The records of the issuer show that the travelers check, money order, or similar written instrument was purchased in this State;

b.The issuer has its principal place of business in this State and the records of the issuer do not show the state in which the travelers check, money order, or similar written instrument was purchased; or

c.The issuer has its principal place of business in this State, the records of the issuer show the state in which the travelers check, money order, or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

L.1989, c.58, s.1; amended 2002, c.35, s.68.



Section 46:30B-15 - Application Of R. S.46:30b-14 In Certain Cases

46:30B-15. Application of R.S.46:30B-14 in certain cases
46:30B-15. Application of R.S.46:30B-14 in certain cases. Notwithstanding any other provisions of this chapter, R.S.46:30B-14 applies to sums payable on travelers checks, money orders, and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974. Source: New.

L.1989, c.58, s.1.



Section 46:30B-16 - Presumption Of Abandonment.

46:30B-16 Presumption of abandonment.

46:30B-16. Presumption of abandonment. Any sum payable on a check, draft, or similar instrument, except those subject to R.S.46:30B-11 and R.S.46:30B-12, on which a financial organization is directly liable, including a cashier's check and a certified check, which has been outstanding for more than three years after it was payable on demand, is presumed abandoned, unless the owner, within three years, has communicated in writing with the financial organization concerning it or otherwise indicated an interest as evidenced by a contemporaneous memorandum or other record on file prepared by an employee thereof.

L.1989, c.58, s.1; amended 2002, c.35, s.13.



Section 46:30B-17 - Limitation On Holder's Power To Impose Charges.

46:30B-17 Limitation on holder's power to impose charges.

46:30B-17. Limitation on holder's power to impose charges. A holder may not deduct from the amount of any instrument subject to R.S.46:30B-16 any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge, and the holder regularly imposes the charges and does not regularly reverse or otherwise cancel them. The amount of the deduction shall be limited to an amount that is not unconscionable.

L.1989, c.58, s.1; amended 2002, c.35, s.14.



Section 46:30B-18 - Presumption Of Abandonment.

46:30B-18 Presumption of abandonment.

46:30B-18. Presumption of abandonment. A demand, savings, or time deposit, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, a mutual fund investment certificate, or any other interest in a financial organization is presumed abandoned three years after the earlier of maturity or the date of the last indication by the owner of interest in the property, but a deposit that is automatically renewable is deemed matured for the purposes of this section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of renewal and the consent is in writing or is evidenced by a contemporaneous memorandum or other record on file with the holder, provided, however, that such abandonment shall not be deemed to have occurred if the owner, within the time period stated above has:

a.In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;

b.Communicated in writing with the financial organization concerning the property;

c.Otherwise indicated an interest in the property as evidenced by a contemporaneous memorandum or other record on file prepared by an employee of the financial organization;

d.Owned other property to which subsection a., b., or c. applies and if the financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this section at the address to which communications regarding the other property regularly are sent; or

e.Had another relationship with the financial organization concerning which the owner has:

(1)Communicated in writing with the financial organization, or

(2)Otherwise indicated an interest as evidenced by a contemporaneous memorandum or other record on file prepared by an employee of the financial organization and if the financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this section at the address to which communications regarding the other relationship regularly are sent.

L.1989, c.58, s.1; amended 2002, c.35, s.15.



Section 46:30B-19 - Includable In "Property"

46:30B-19. Includable in "property"
46:30B-19. Includable in "property." For purposes of R.S.46:30B-18 property includes interest and dividends. Source: New.

L.1989, c.58, s.1.



Section 46:30B-20 - Limitation On Holder's Power To Impose Charges.

46:30B-20 Limitation on holder's power to impose charges.

46:30B-20. Limitation on holder's power to impose charges. A holder may not impose with respect to property described in R.S.46:30B-18 any charge due to dormancy or inactivity or cease payment of interest unless:

a.There is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose a charge or cease payment of interest;

b.For property in excess of $2.00, the holder, no more than three months before the initial imposition of those charges or cessation of interest, has given written notice to the owner of the amount of those charges at the last known address of the owner stating that those charges will be imposed or that interest will cease, but the notice provided in this subsection need not be given with respect to charges imposed or interest ceased before the effective date of this chapter; and

c.The holder regularly imposes the charges or ceases payment of interest and does not regularly reverse or otherwise cancel them or retroactively credit interest with respect to the property. The amount of the deduction shall be limited to an amount that is not unconscionable. Also, no additional charges shall be assessed as the result of escheatment of the property.

L.1989, c.58, s.1; amended 2002, c.35, s.16.



Section 46:30B-21 - When Automatically Renewable Property Is Matured.

46:30B-21 When automatically renewable property is matured.

46:30B-21. When automatically renewable property is matured. Any property described in R.S.46:30B-18 that is automatically renewable is matured for purposes of R.S.46:30B-18 upon the expiration of its initial time period, but in the case of any renewal by communicating in writing with the financial organization or otherwise indicating consent as evidenced by a contemporaneous memorandum or other record on file prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given. If, at the time provided for delivery in Article 19 of this chapter, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when a penalty or forfeiture would not result.

L.1989, c.58, s.1; amended 2002, c.35, s.17.



Section 46:30B-22 - Presumption Of Abandonment.

46:30B-22 Presumption of abandonment.

46:30B-22. Presumption of abandonment. Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than three years after the funds became due and payable as established from the records of the insurance company holding or owing the funds, but property described in subsection b. of R.S.46:30B-24 is presumed abandoned if unclaimed for more than two years.

L.1989, c.58, s.1; amended 2002, c.35, s.18.



Section 46:30B-23 - Presumed Address Of Person Entitled To Funds Other Than Insured Or Annuitant If Address Unknown

46:30B-23. Presumed address of person entitled to funds other than insured or annuitant if address unknown
46:30B-23. Presumed address of person entitled to funds other than insured or annuitant if address unknown. If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the company. Source: New.

L.1989, c.58, s.1.



Section 46:30B-24 - Determining Maturity Of Insurance Policy Or Annuity Contract.

46:30B-24 Determining maturity of insurance policy or annuity contract.

46:30B-24. Determining maturity of insurance policy or annuity contract. For purposes of this article, a life or endowment insurance policy or annuity contract not matured by actual proof of death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

a.The company knows that the insured or annuitant has died; or

b.The insured has attained, or would have attained if he were living, the limiting age under the mortality table on which the reserve is based;

c.The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subsection b.; and

d.Neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company, has assigned, readjusted, or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a contemporaneous memorandum or other record on file prepared by an employee of the company.

L.1989, c.58, s.1; amended 2002, c.35, s.19.



Section 46:30B-25 - Effect Of Automatic Premium Loan Provision Or Nonforfeiture Provision Upon Maturity Or Termination Of Insurance Policy.

46:30B-25. Effect of automatic premium loan provision or nonforfeiture provision upon maturity or termination of insurance policy.
46:30B-25. Effect of automatic premium loan provision or nonforfeiture provision upon maturity or termination of insurance policy. For purposes of this article, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under R.S.46:30B-24 if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of those provisions. Source: New.

L.1989, c.58, s.1.



Section 46:30B-26 - Notice To Insured Or Owner Of Policy Of Exercise Of Automatic Premium Loan Or Other Nonforfeiture Provision

46:30B-26. Notice to insured or owner of policy of exercise of automatic premium loan or other nonforfeiture provision
46:30B-26. Notice to insured or owner of policy of exercise of automatic premium loan or other nonforfeiture provision. If the laws of this State or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last known address according to the records of the company is in this State, is undeliverable, the company shall make a reasonable search to ascertain the policyholder's correct address to which the notice shall be mailed. Source: New.

L.1989, c.58, s.1.



Section 46:30B-27 - Duty Imposed Upon Company To Pay Proceeds Of Insurance Or Annuity To Beneficiary

46:30B-27. Duty imposed upon company to pay proceeds of insurance or annuity to beneficiary
46:30B-27. Duty imposed upon company to pay proceeds of insurance or annuity to beneficiary. Notwithstanding any other provision of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary. Source: New.

L.1989, c.58, s.1.



Section 46:30B-28 - Information To Be Requested In Change Of Beneficiary Form

46:30B-28. Information to be requested in change of beneficiary form
46:30B-28. Information to be requested in change of beneficiary form. Commencing two years after the effective date of this chapter, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this State shall request the following information:

a. The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;



b. The address of each beneficiary; and



c. The relationship of each beneficiary to the insured.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-28.1 - Property Distributable By Insurance Company.

46:30B-28.1 Property distributable by insurance company.

20.Property distributable by insurance company. Property distributable in the course of demutualization or related reorganization of an insurance company which remains unclaimed is deemed abandoned three years after the earlier of:

the date of the distribution of the property; or

the date of last contact with a policyholder.

L.2002,c.35,s.20.



Section 46:30B-29 - Presumption Of Abandonment

46:30B-29. Presumption of abandonment
46:30B-29. Presumption of abandonment. A deposit, including any interest thereon, made by a subscriber with a utility to secure payment or any sum paid in advance for utility services to be furnished, less any lawful deductions, that remains unclaimed by the owner for more than one year after termination of the services for which the deposit or advance payment was made is presumed abandoned. Source: New.

L.1989, c.58, s.1.



Section 46:30B-30 - Presumption Of Abandonment

46:30B-30. Presumption of abandonment
46:30B-30. Presumption of abandonment. Except to the extent otherwise ordered by a court or an administrative agency, any sum that a business association has been ordered to refund by the court or administrative agency which has remained unclaimed by the owner for more than one year after it became payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned. Source: New.

L.1989, c.58, s.1.



Section 46:30B-31 - Presumption Of Abandonment.

46:30B-31 Presumption of abandonment.

46:30B-31. Presumption of abandonment. Stock or other interest in a business association, including a debt obligation other than a bearer bond or original issue discount bond, is presumed abandoned:

three years after the earlier of the date of an unpresented instrument issued to pay interest or a dividend or other cash distribution, or the date of issue of an undelivered stock certificate issued as a stock dividend, split, or other distribution; or

if a dividend or other distribution has not been paid on the stock or other interest for three consecutive years, or the stock or other interest is held pursuant to a plan that provides for the automatic reinvestment of dividends or other distributions, three years after the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable, or after the holder discontinued mailings to the apparent owner, whichever is earlier.

L.1989, c.58, s.1; amended 2002, c.35, s.21.



Section 46:30B-32 - Presumption Of Abandonment For Failure To Claim Dividend Or Distribution.

46:30B-32 Presumption of abandonment for failure to claim dividend or distribution.

46:30B-32. Presumption of abandonment for failure to claim dividend or distribution. At the expiration of a three- year period following the failure of the owner to claim a dividend, distribution, or other sum payable to the owner as a result of the interest, the interest is not presumed abandoned unless there have been at least three dividends, distributions, or other sums paid during the period, none of which has been claimed by the owner. If three dividends, distributions, or other sums are paid during the three-year period, the period leading to a presumption of abandonment commences on the date payment of the first unclaimed dividend, distribution, or other sum became due and payable.

L.1989, c.58, s.1; amended 2002, c.35, s.22.



Section 46:30B-33 - When Period Of Abandonment Ceases.

46:30B-33 When period of abandonment ceases.

46:30B-33. When period of abandonment ceases. The running of the three-year period of abandonment ceases immediately upon the occurrence of a communication referred to in R.S.46:30B-31. If any future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by the owner, a new period of abandonment commences and relates back to the time a subsequent dividend, distribution, or other sum became due and payable.

L.1989, c.58, s.1; aended 2002, c.35, s.23.



Section 46:30B-34 - Items Presumed Abandoned When Interest Presumed Abandoned.

46:30B-34 Items presumed abandoned when interest presumed abandoned.

46:30B-34. Items presumed abandoned when interest presumed abandoned. At the time an interest is presumed abandoned under chapter 30B of Title 46 of the Revised Statutes, any other property right accrued or accruing to the owners as a result of the interest, and not previously presumed abandoned, is presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.24.



Section 46:30B-36 - Presumption Of Abandonment.

46:30B-36 Presumption of abandonment.

46:30B-36. Presumption of abandonment. Property distributable in the course of a dissolution of a business association which remains unclaimed by the owner for more than one year after the date specified for final distribution is presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.25.



Section 46:30B-37 - Presumption Of Abandonment.

46:30B-37 Presumption of abandonment.

46:30B-37. Presumption of abandonment. Property and any income or increment derived therefrom held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within three years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a contemporaneous memorandum or other record on file prepared by the fiduciary.

L.1989, c.58, s.1; amended 2002, c.35, s.26.



Section 46:30B-37.1 - Presumption Of Abandonment: Unclaimed Estate Assets.

46:30B-37.1 Presumption of abandonment: unclaimed estate assets.

46:30B-37.1 Presumption of abandonment: unclaimed estate assets. Except as otherwise provided in this section, property held by a fiduciary as defined in N.J.S.3B:1-1 or an assignee under N.J.S.2A:19-1 et seq. and remaining unclaimed for 90 days after the account of that fiduciary or assignee is judicially allowed by the courts or settled informally is presumed abandoned. Unclaimed property held by a fiduciary of an intestate estate payable to the unknown heirs of an intestate decedent shall be presumed abandoned 90 days after publication by the fiduciary of the notice required in N.J.S.3B:5-5.

L.1989, c.58, s.1; amended 1995, c.152, s.2; 2002, c.35, s.27.



Section 46:30B-37.2 - Debt Of Business Association.

46:30B-37.2 Debt of business association.

28.Debt of business association. The debt of a business association, other than bearer bonds or an original issue discount bond, is presumed abandoned three years after the date of the earliest interest payment unclaimed by the apparent owner.

L.2002,c.35,s.28.



Section 46:30B-38 - Funds In Retirement Account Or Plan.

46:30B-38 Funds in retirement account or plan.

46:30B-38. Funds in retirement account or plan. Property in an individual retirement account, defined benefit plan, or other account or plan that is qualified for tax deferral under the income tax laws of the United States becomes abandoned three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty.

L.1989, c.58, s.1; amended 2002, c.35, s.29.



Section 46:30B-38.1 - Funds In Non-traditional Retirement Account Or Plan.

46:30B-38.1 Funds in non-traditional retirement account or plan.

30.Funds in non-traditional individual retirement account or plan. Property in individual retirement accounts for which no distribution is required under the income tax laws of the United States becomes abandoned three years after the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable, or after the holder discontinued mailings to the apparent owner, whichever is earlier.

L.2002,c.35,s.30.



Section 46:30B-39 - When Agent Deemed To Hold Property In Fiduciary Capacity

46:30B-39. When agent deemed to hold property in fiduciary capacity
46:30B-39. When agent deemed to hold property in fiduciary capacity. For the purpose of this article, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for that business association alone, unless the agreement between him and the business association provides otherwise. Source: New.

L.1989, c.58, s.1.



Section 46:30B-40 - Fiduciary For Business Association Deemed Holder Of Property

46:30B-40. Fiduciary for business association deemed holder of property
46:30B-40. Fiduciary for business association deemed holder of property. For the purposes of this article, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-41 - Presumption Of Abandonment: Superior Court And Surrogate.

46:30B-41 Presumption of abandonment: Superior Court and surrogate.

46:30B-41. Presumption of abandonment: Superior Court and surrogate. Property deposited or paid into the Superior Court or to the surrogate of any county in this State to the credit of a specific cause or account under the provisions of any law, order, rule, judgment, or decree and remaining unclaimed for a period of 10 years, shall be presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.31.



Section 46:30B-41.1 - Presumption Of Abandonment: Minor's Funds.

46:30B-41.1 Presumption of abandonment: minor's funds.

46:30B-41.1. Presumption of abandonment: minor's funds. Property deposited or paid into the Superior Court or to the surrogate of any county of this State for the benefit of a person who is a minor at the time of the deposit and remaining unclaimed by that person for two years after that person reaches majority is presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.32.



Section 46:30B-41.2 - Presumption Of Abandonment: Governmental Entity.

46:30B-41.2 Presumption of abandonment: governmental entity.

46:30B-41.2. Presumption of abandonment: governmental entity. Except as otherwise provided in this article, any property where the obligor is the executive, legislative, or judicial branch of the United States Government, or a state, or a county or municipal subdivision of a state, or any of their authorities, agencies, instrumentalities, administrations, services or other organizations, and remaining unclaimed for more than one year after it became payable or distributable is presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.33.



Section 46:30B-41.3 - Presumption Of Abandonment; Class Actions.

46:30B-41.3 Presumption of abandonment; class actions.

34.Presumption of abandonment; class actions. Property received by a court as proceeds of a class action and not distributed pursuant to the judgment is presumed abandoned one year after the initial distribution date.

L.2002,c.35,s.34.



Section 46:30B-42 - Presumption Of Abandonment.

46:30B-42 Presumption of abandonment.

46:30B-42. Presumption of abandonment. A credit balance, customer overpayment, security deposit, refund, credit memorandum, unused ticket, or similar instrument that occurs or is issued in the ordinary course of business which remains unclaimed by the owner for more than three years after becoming payable or distributable is presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.35.



Section 46:30B-42.1 - Presumption Of Abandonment Of Stored Value Card; Exceptions; Cash Redemption.

46:30B-42.1 Presumption of abandonment of stored value card; exceptions; cash redemption.

5. a. A stored value card for which there has been no stored value card activity for five years is presumed abandoned. This subsection shall apply to any stored value card issued on or after July 1, 2010.

b.The proceeds of a general purpose reloadable card presumed abandoned shall be the value of the card, in money, on the date the general purpose reloadable card is presumed abandoned. The proceeds of all other stored value cards presumed abandoned shall be 60% of the value of the card, in money, on the date the stored value card is presumed abandoned.

c.(Deleted by amendment, P.L.2015, c.8)

d.Nothing in this section shall be construed to prevent an issuer from honoring a stored value card, the unredeemed value of which has been reported to the State Treasurer pursuant to R.S.46:30B-1 et seq., and thereafter seeking reimbursement from the State Treasurer pursuant to R.S.46:30B-62.

e.This section does not apply to:

(1)a stored value card that is distributed by the issuer, directly or indirectly, to a person under a promotional, incentive, rewards, or customer loyalty program or a charitable program for which no direct monetary consideration is paid by the owner;

(2)a stored value card that is donated or sold below face value to a nonprofit or charitable organization or an educational organization;

(3)a stored value card that is redeemable for admission to events or venues at a particular location or group of affiliated locations, or for goods or services in conjunction with admission to those events or venues, or both, at the event or venue or at specific locations affiliated with and in geographic proximity to the event or venue; and

(4)a stored value card issued by any issuer that in the past year sold stored value cards with a face value of $250,000 or less. For purposes of this subsection, sales of stored value cards by businesses that operate either (1) under the same trade name as or under common ownership or control with another business or businesses in the State, or (2) as franchised outlets of a parent business, shall be considered sales by a single issuer.

f.The State Treasurer is authorized to grant an exemption from such provisions concerning stored value cards, on such terms and conditions as the State Treasurer may require, for a business or class of businesses that demonstrate good cause to the satisfaction of the State Treasurer. In exercising his discretion pursuant to this section, the State Treasurer may consider relevant factors including, but not limited to, the amount of stored value card transactions processed, the technology in place, whether or not stored value cards issued contain a microprocessor chip, magnetic strip, or other means designed to trace and capture information about place and date of purchase, and such other factors as the State Treasurer shall deem relevant.

g.Notwithstanding the provisions of this act or any other law to the contrary, only a stored value card which is exempt from the provisions of this act pursuant to subsection e. or f. of this section shall be deemed a gift card or gift certificate for purposes of P.L.2002, c.14 (C.56:8-110 et seq.).

h.Beginning September 1, 2012 if a stored value card is redeemed and a balance of less than $5 remains on the card after redemption, at the owner's request the merchant or other entity redeeming the card shall refund the balance in cash to the owner.

A merchant or other entity required to comply with the provisions of this subsection shall be liable to a penalty of $500 for each violation plus restitution of the amount of the cash value remaining on the stored value card, provided however that the amount of the penalty shall be trebled for an aggregate of 100 such violations occurring during any 12-month period. Failure to provide requested cash redemption for each stored value card shall be considered a separate violation. Upon receiving evidence of any violation of the provisions of this subsection, the Director of the Division of Consumer Affairs, or the director's designee, is empowered to hold hearings upon those violations and upon finding the violation to have been committed, to assess a penalty against the person alleged to have committed the violation in the amounts provided in this subsection. The director shall thereafter return to the owner of the card the amount of the cash value remaining on the card recovered under this subsection, and this shall be the sole remedy available to the owner for those violations.

This subsection does not impose on an issuer or merchant or other entity required to comply with the provisions of this subsection an obligation to advertise the availability of a refund balance redemption. Notwithstanding the foregoing or any provision in section 3 of P.L.1981, c.454 (C.56:12-16), an issuer, seller or redeemer of stored value cards may elect to include a disclosure or may, in the alternative, include a statement on the stored value card or other marketing materials that the card "is not redeemable for cash except as required by law" or similar statement.

This subsection shall not apply to (1) a non-reloadable stored value card with an initial value of $5 or less; or (2) a stored value card that is not purchased but is provided in lieu of a refund for returned merchandise; or (3) a stored value card that can be redeemed at multiple merchants that are not under common ownership or control, including but not limited to network-branded stored value cards.

i.The funds associated with a stored value card sold on or after December 1, 2012 shall be valid until redemption and shall not expire. However, a stored value card may contain an expiration date to the extent permitted by federal law that applies only to the card or other tangible medium through which the underlying funds can be accessed, provided those underlying funds do not expire.

j.For stored value cards sold on or after December 1, 2012, in addition to the requirements of section 37 of P.L.2002, c.35 (C.46:30B-43.1), no fees or charges shall be imposed on a stored value card except that the issuer may charge (1) an activation, issuance, purchase or similar fee related to the issuance and purchase of a stored value card and for each occurrence of adding value to an existing stored value card; and (2) a replacement card fee with respect to lost, stolen or damaged stored value cards provided that these fees are disclosed in writing prior to issuance or referenced on the stored value card or the stored value card packaging. The State Treasurer may adopt regulations regarding the establishment of activation, issuance, purchase or similar fees, fees for adding value to an existing stored value card, and replacement card fees.

A general purpose reloadable card shall not be subject to the provisions of this subsection.

k.As used in this section:

"Stored value card activity" means the purchase or issuance of the stored value card, a transaction executed by the owner that increased or decreased the value of the stored value card, or communication by the owner of the stored value card with the issuer of the stored value card concerning the value of the balance remaining on the stored value card as evidenced by a contemporaneous record prepared by or on behalf of the issuer.

"Issuer" means an issuer of a stored value card that is a person, retailer, merchant, vendor, provider or business association with the obligations of a holder to accept the stored value card as redeemable for, solely or a combination of, merchandise, services, or cash, and to report and deliver proceeds of the stored value card if abandoned.

"General purpose reloadable card" means a stored value card issued by a bank or other similarly regulated financial institution or by a licensed money transmitter that is (1) usable and honored upon presentation at multiple merchants or service providers that are not under common ownership or control for goods or services or at automated teller machines, (2) issued in a requested prepaid amount which amount may be, at the option of the issuer, increased in value or reloaded if requested by the cardholder, and (3) not marketed or labeled as a gift card; the term "reloadable card" includes a temporary non-reloadable card issued solely in connection with a reloadable card.

L.2010, c.25, s.5; amended 2012, c.14, s.1; 2015, c.8.



Section 46:30B-43 - Amounts Presumed Abandoned.

46:30B-43 Amounts presumed abandoned.

46:30B-43. Amounts presumed abandoned. In the case of credit balances, customer overpayments, security deposits, refunds, credit memoranda, unused tickets, or similar instruments, the amount presumed abandoned is the amount credited to the recipient.

L.1989, c.58, s.1; amended 2002, c.35, s.36.



Section 46:30B-43.1 - Limitation On Holder's Power To Impose Charges.

46:30B-43.1 Limitation on holder's power to impose charges.

37.Limitation on holder's power to impose charges. A holder of property subject to R.S.46:30B-42, section 5 of P.L.2010, c.25 (C.46:30B-42.1), and R.S.46:30B-43 shall not impose on the property a dormancy charge or fee, abandoned property charge or fee, unclaimed property charge or fee, escheat charge or fee, inactivity charge or fee, or any similar charge, fee or penalty for inactivity with respect to the property. Neither the property nor an agreement with respect to the property may contain language suggesting that the property may be subject to that kind of charge, fee or penalty for inactivity.

L.2002, c.35, s.37; amended 2010, c.25, s.6.



Section 46:30B-44 - Presumption Of Abandonment

46:30B-44. Presumption of abandonment
46:30B-44. Presumption of abandonment. Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business which remain unclaimed by the owner for more than one year after becoming payable are presumed abandoned. Source: New.

L.1989, c.58, s.1.



Section 46:30B-45 - Presumption Of Abandonment.

46:30B-45 Presumption of abandonment.

46:30B-45. Presumption of abandonment. All property held in a safe deposit box or any other safekeeping repository in this State in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, which remain unclaimed by the owner for more than five years after the lease or rental period or other custodial agreement on the box or other repository has expired, are presumed abandoned.

L.1989, c.58, s.1; amended 2002, c.35, s.69.



Section 46:30B-46 - Duty Of Holder To Report Property Presumed Abandoned.

46:30B-46 Duty of holder to report property presumed abandoned.

46:30B-46. Duty of holder to report property presumed abandoned. A person holding property presumed abandoned and subject to custody as unclaimed property under this chapter shall report to the administrator concerning the property as provided in this article.

L.1989, c.58, s.1; amended 2002, c.35, s.70.



Section 46:30B-47 - Form And Contents Of Report.

46:30B-47 Form and contents of report.

46:30B-47. Form and contents of report. The report shall be verified and shall include:

a.Except with respect to travelers checks and money orders, the name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of property of the value of $50 or more presumed abandoned under this chapter. Dividends, interest and mineral proceeds that accrue shall not be aggregated and shall be reported separately;

b.In the case of unclaimed funds of $50 or more held or owing under any life or endowment insurance policy or annuity contract, the full name and last known address of the insured or annuitant and of the beneficiary according to the records of the insurance company holding or owing the funds;

c.In the case of the contents of a safe deposit box or other safekeeping repository or of other tangible property, a description of the property, its estimated value and the place where it is held and may be inspected by the administrator and any amounts owing to the holder;

d.The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, but items of value under $50 each may be reported in the aggregate;

e.The date the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property;

f.The Social Security account number or federal identification number, if available, of each person appearing to be the owner of the reported unclaimed property; and

g.Other information the administrator prescribes by rule as necessary for the administration of this chapter.

L.1989, c.58, s.1; amended 2002, c.35, s.38.

46:30B-47.1. Contents of report: Superior Court Clerk and surrogate
46:30B-47.1. Contents of report: Superior Court Clerk and surrogate. The report of the Clerk of the Superior Court or a surrogate shall set forth the following information instead of that required by R.S.46:30B-47:

a. The name of the case in which the deposit was made;

b. The court's docket or identifying number for the case;

c. The date the deposit was made;

d. The unpaid balance of the original sum deposited;

e. The interest or income earned while on deposit;



f. The total amount payable to the State Treasurer.

Source: N.J.S.2A:15-78; section 4 of P.L.1948, c.456 (C.40:26A-4).



L.1989, c.58, s.1.



Section 46:30B-47.1 - Contents Of Report: Superior Court Clerk And Surrogate

46:30B-47.1. Contents of report: Superior Court Clerk and surrogate
46:30B-47.1. Contents of report: Superior Court Clerk and surrogate. The report of the Clerk of the Superior Court or a surrogate shall set forth the following information instead of that required by R.S.46:30B-47:

a. The name of the case in which the deposit was made;

b. The court's docket or identifying number for the case;

c. The date the deposit was made;

d. The unpaid balance of the original sum deposited;

e. The interest or income earned while on deposit;



f. The total amount payable to the State Treasurer.

Source: N.J.S.2A:15-78; section 4 of P.L.1948, c.456 (C.40:26A-4).



L.1989, c.58, s.1.



Section 46:30B-48 - Report By Successor Holder Of Property

46:30B-48. Report by successor holder of property
46:30B-48. Report by successor holder of property. If the person holding property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner or the holder has changed his name while holding the property, he shall file with his report all known names and addresses of each previous holder of the property. Source: New.

L.1989, c.58, s.1.



Section 46:30B-49 - Time To File Report; Postponement.

46:30B-49 Time to file report; postponement.

46:30B-49. Time to file report; postponement. The report shall be filed before November 1 of each year as of the preceding June 30, but the report of any life insurance company shall be filed before May 1 of each year as of the preceding December 31.

Before the date for filing the report, the holder of property presumed abandoned may request of the administrator an extension of the time for filing the report. The administrator may grant the extension for good cause. The holder, upon receipt of the extension, shall make an interim payment on the amount the holder estimates will ultimately be due, which terminates the accrual of additional interest on the estimated amount paid.

L.1989, c.58, s.1; amended 2002, c.35, s.39.



Section 46:30B-50 - Notice To Apparent Owner.

46:30B-50 Notice to apparent owner.

46:30B-50. Notice to apparent owner. Not more than 120 days nor less than 60 days before filing the report required by this article, the holder in possession of property presumed abandoned and subject to custody as unclaimed property under this chapter shall send by certified mail, and with return receipt requested, written notice to the apparent owner at the last known address informing the owner that the holder is in possession of property subject to this chapter if:

a.The holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

b.The claim of the apparent owner is not barred by the statute of limitations; and

c.The property has a value of $50.00 or more.

L.1989, c.58, s.1; amended 2002, c.35, s.40.



Section 46:30B-50.1 - Posting Of Notice By Superior Court Clerk And Surrogate

46:30B-50.1. Posting of notice by Superior Court Clerk and surrogate

46:30B-50.1. Posting of notice by Superior Court Clerk and surrogate. In place of the mailed notice required by R.S.46:30B-50, the Clerk of the Superior Court, not more than 120 days and not less than 90 days before the date that the clerk shall present the report of property presumed abandoned in accordance with R.S.46:30B-41, shall post in his office and in each county clerk's office where public notices are customarily posted, a notice setting forth the case name and docket number of each case in which a deposit is presumed abandoned and indicating that if the apparent owner does not move to seek an order to withdraw the sum on deposit within 60 days of the date of the notice, the sum on deposit and all accretions thereon shall be delivered to the administrator, to whom all further claim shall be made. A surrogate shall post a similar notice in his office and the county clerk's office not more than 120 days and not less than 90 days before the surrogate presents the report to the administrator. Source: N.J.S.2A:15-79; section 7 of P.L.1948, c.456 (C.40:26A-7).

L.1989, c.58, s.1.



Section 46:30B-51 - Publication Of Notice By Administrator.

46:30B-51 Publication of notice by administrator.

46:30B-51. Publication of notice by administrator. The administrator shall cause a notice to be published not later than November 30 of the year next following the year in which abandoned property has been paid or delivered to the administrator, or in the case of property reported by life insurance companies, September 1, of the year in which abandoned property has been paid or delivered to the administrator following the report required by Article 17 of this chapter at least once a week for two consecutive weeks in a newspaper of general circulation in the county of this State in which is located the last known address of any person to be named in the notice. If the address is outside this State, the notice shall be published in the county in which the holder of the property has its principal place of business within this State.

The administrator is not required to advertise the name and address or location of an owner of property having a total value of less than $100.

L.1989, c.58, s.1; amended 2002, c.35, s.41.



Section 46:30B-52 - Form And Contents Of Notice To Be Published.

46:30B-52 Form and contents of notice to be published.

46:30B-52. Form and contents of notice to be published. The published notice shall contain:

a.The names in alphabetical order and last known addresses, if any, of persons listed in the report and entitled to notice within the county as specified in R.S.46:30B-51;

b.A statement that information concerning the unclaimed property may be obtained by any person having legal or beneficial interest in that property by making a written inquiry to the administrator; and

c.A statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator.

L.1989, c.58, s.1; amended 2002, c.35, s.42.



Section 46:30B-53 - Items Which Need Not Be Included In Published Notice.

46:30B-53 Items which need not be included in published notice.

46:30B-53. Items which need not be included in published notice. The administrator is not required to publish in the notice any items of less than $100 unless the administrator considers their publication to be in the public interest.

L.1989, c.58, s.1; amended 2002, c.35, s.43.



Section 46:30B-54 - Blank

46:30B-54. Blank
L.1989, c.58, s.1.



Section 46:30B-55 - Blank

46:30B-55. Blank
L.1989, c.58, s.1.



Section 46:30B-56 - Article Not Applicable To Travelers Checks Or Money Orders Or Court Deposits

46:30B-56. Article not applicable to travelers checks or money orders or court deposits
46:30B-56. Article not applicable to travelers checks or money orders or court deposits. This article is not applicable to sums payable on travelers checks, money orders, and other written instruments presumed abandoned under Article 4 of this chapter or court deposits presumed abandoned under Article 13 of this chapter. Source: New.

L.1989, c.58, s.1.



Section 46:30B-57 - Payment Or Delivery With Report.

46:30B-57 Payment or delivery with report.

46:30B-57. Payment or delivery with report. At the time of the filing of the report as established by R.S.46:30B-49, a holder shall pay or deliver to the administrator all of the unclaimed property set forth in its report and all accretions thereon, except for the property provided for in R.S.46:30B-58.

Tangible property held in a safe deposit box or other safekeeping repository shall not be delivered to the administrator until 120 days after filing the report required by R.S.46:30B-47.

The administrator may decline to receive property reported under this chapter which the administrator considers to have value less than the expenses of notice and sale.

L.1989, c.58, s.1; amended 2002, c.35, s.44.



Section 46:30B-58 - Establishment By Owner Of Right To Property Before Payment Or Delivery; Erroneous Presumption Of Abandonment

46:30B-58. Establishment by owner of right to property before payment or delivery; erroneous presumption of abandonment
46:30B-58. Establishment by owner of right to property before payment or delivery; erroneous presumption of abandonment. If the owner establishes the right to receive the abandoned property to the satisfaction of the holder before the property has been delivered or it appears that for some other reason the presumption of abandonment is erroneous, the holder need not pay or deliver the property to the administrator, and the property will no longer be presumed abandoned. In that case, the holder shall file with the administrator a verified written explanation of the proof of claim or of the error in the presumption of abandonment, except that a fiduciary holding property initially thought to be payable to unknown heirs of an intestate decedent and presumed abandoned under R.S.46:30B-37.1 shall not be required to file such verified written explanation.

L.1989, c.58, s.1; amended 1995,c.152,s.3.



Section 46:30B-59 - Payment Or Delivery Of Property Not Included In Report

46:30B-59. Payment or delivery of property not included in report
46:30B-59. Payment or delivery of property not included in report. Property reported under Article 17 of this chapter for which the holder is not required to report the name of the apparent owner shall be delivered to the administrator at the time of filing the report. Source: New.

L.1989, c.58, s.1.



Section 46:30B-60 - Delivery Of Duplicate Certificates Or Other Evidence Of Ownership By Holder; Holder, Etc., Relieved Of Liability

46:30B-60. Delivery of duplicate certificates or other evidence of ownership by holder; holder, etc., relieved of liability
46:30B-60. Delivery of duplicate certificates or other evidence of ownership by holder; holder, etc., relieved of liability. The holder of an interest under Article 10 of this chapter shall deliver a duplicate certificate or other evidence of ownership if the holder does not issue certificates of ownership to the administrator. Upon delivery of a duplicate certificate to the administrator, the holder and any transfer agent, registrar, or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate is relieved of all liability of every kind in accordance with the provision of Article 20 to every person, including any person acquiring the original certificate or the duplicate of the certificate issued to the administrator, for any losses or damages resulting to any person by the issuance and delivery to the administrator of the duplicate certificate. Source: New.

L.1989, c.58, s.1.



Section 46:30B-60.1 - Transfer Of Ownership After Delivery With Report.

46:30B-60.1 Transfer of ownership after delivery with report.

46:30B-60.1. Transfer of ownership after delivery with report. When a certificate or other evidence of ownership, or a bond or other debt security, registered in the name of a person is delivered to the administrator pursuant to any provision of this chapter and is presented by the administrator to the issuer thereof or its agent, the issuer shall transfer and register it in the name of "Treasurer, State of New Jersey," and a new certificate or security, so registered, shall be delivered to the administrator. The issuer and its transfer agent, registrar, or other person acting on behalf of the issuer in executing and delivering the certificate or security shall be fully and automatically relieved from any liability to any person for any loss or damage caused by the transfer, issuance, and delivery of the certificate or security to the administrator.

A record of the issuance of a check, draft, or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that shall be established by the holder.

If the property reported to the administrator is a security or security entitlement under Subchapter 8 of the Uniform Commercial Code-Investment Securities, N.J.S.12A:8-101 et seq., the administrator is an appropriate person to make an endorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with Subchapter 8 of the Uniform Commercial Code-Investment Securities.

If the holder of the property reported to the administrator is the issuer of a certified security, the administrator has the right to obtain a replacement certificate pursuant to N.J.S.12A:8-405 of the Uniform Commercial Code-Investment Securities, but an indemnity bond is not required.

An issuer, the holder, any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section is not liable to the apparent owner and shall be indemnified against claims of any person in accordance with R.S.46:30B-65.

L.1989, c.58, s.1; amended 2002, c.35, s.45.



Section 46:30B-61 - Custody By State; Holder Relieved From Liability

46:30B-61. Custody by state; holder relieved from liability
46:30B-61. Custody by state; holder relieved from liability. Upon the payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A person who pays or delivers property to the administrator in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to the property. Source: New.

L.1989, c.58, s.1.



Section 46:30B-62 - Reimbursement Of Holder Paying Claim.

46:30B-62 Reimbursement of holder paying claim.

46:30B-62. Reimbursement of holder paying claim. A holder who has paid money to the administrator pursuant to this chapter may make payment to any person appearing to the holder to be entitled to payment and, upon filing proof of payment and proof that the payee was entitled thereto, the administrator shall promptly reimburse the holder for the payment without imposing any fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a stored value card, travelers check or money order, the holder shall be reimbursed under this section upon filing proof that the instrument was duly presented and that payment was made to a person who appeared to the holder to be entitled to payment. The holder shall be reimbursed for payment made under this section even if the payment was made to a person whose claim was barred under R.S.46:30B-88.

amended 2010, c.25, s.7.



Section 46:30B-63 - Holder Reclaiming Property For Owner

46:30B-63. Holder reclaiming property for owner
46:30B-63. Holder reclaiming property for owner. A holder who had delivered property (including a certificate of any interest in a business association) other than money to the administrator pursuant to this chapter may reclaim the property if still in the possession of the administrator, without paying any fee or other charge, when filing proof that the owner has claimed the property from the holder. Source: New.

L.1989, c.58, s.1.



Section 46:30B-64 - Proof By Holder To Recover Money Or Property

46:30B-64. Proof by holder to recover money or property
46:30B-64. Proof by holder to recover money or property. The administrator may accept the holder's affidavit as sufficient and proper under this article. Source: New.

L.1989, c.58, s.1.



Section 46:30B-65 - Defending And Indemnifying Holder Against Claims For Property Paid Or Delivered.

46:30B-65 Defending and indemnifying holder against claims for property paid or delivered.

46:30B-65. Defending and indemnifying holder against claims for property paid or delivered. If the holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim to the extent of the property paid or delivered to the administrator on behalf of the apparent owner.

L.1989, c.58, s.1; amended 2002, c.35, s.46.



Section 46:30B-66 - "Good Faith" Defined

46:30B-66. "Good faith" defined
46:30B-66. "Good faith" defined. For the purposes of this article, "good faith" means that:

a. Payment or delivery was made in a reasonable attempt to comply with this chapter;

b. The person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known to him, that the property was abandoned for the purposes of this chapter; and

c. There is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry. Source: New.

L.1989, c.58, s.1.



Section 46:30B-67 - Payment Of Safe Deposit Box Or Repository Charges.

46:30B-67. Payment of safe deposit box or repository charges.
46:30B-67. Payment of safe deposit box or repository charges. Property removed from a safe deposit box or other safekeeping repository is received by the administrator subject to the holder's right under this section to be reimbursed for the actual cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges, which the administrator shall reimburse or pay the holder out of the proceeds remaining after deducting the administrator's selling costs. Source: New.

L.1989, c.58, s.1.



Section 46:30B-68 - Crediting Dividends, Interest Or Other Increments To Owner's Account

46:30B-68. Crediting dividends, interest or other increments to owner's account
46:30B-68. Crediting dividends, interest or other increments to owner's account. Whenever property other than money is paid or delivered to the administrator under this chapter, the owner is entitled to receive from the administrator any dividends, interest, or other increments realized or accruing on the property at or before liquidation or conversion thereof into money. Source: New.

L.1989, c.58, s.1.



Section 46:30B-69 - Sale Of Abandoned Property

46:30B-69. Sale of abandoned property
46:30B-69. Sale of abandoned property. Except as provided in R.S.46:30B-70 and R.S.46:30B-71, the administrator shall, within three years after the receipt of abandoned property, sell it to the highest bidder at public sale in whatever municipality in the state affords in the judgment of the administrator the most favorable market for the property involved. The administrator may decline the highest bid and reoffer the property for sale if in the judgment of the administrator the bid is insufficient. If in the judgment of the administrator the probable cost of sale exceeds the value of the property, it need not be offered for sale. Except as provided in R.S.46:30B-72.1, any sale held under this section shall be preceded by a single publication of notice, at least three weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold. Source: New.

L.1989, c.58, s.1.



Section 46:30B-70 - Sale Price Of Securities

46:30B-70. Sale price of securities
46:30B-70. Sale price of securities. Securities listed on an established stock exchange shall be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable. Source: New.

L.1989, c.58, s.1.



Section 46:30B-71 - Securities To Be Held One Year Before Sale; Exception

46:30B-71. Securities to be held one year before sale; exception
46:30B-71. Securities to be held one year before sale; exception. Unless the administrator considers it to be in the best interest of the State to do otherwise, all securities, other than those presumed abandoned under Article 10 of this chapter, delivered to the administrator shall be held for at least one year before he may sell them. Source: New.

L.1989, c.58, s.1.



Section 46:30B-72 - Securities To Be Held One Year Before Sale; Rights Of Claimant If Securities Sold Before Or After End Of One-year Period.

46:30B-72 Securities to be held one year before sale; rights of claimant if securities sold before or after end of one-year period.

46:30B-72. Securities to be held one year before sale; rights of claimant if securities sold before or after end of one-year period. Unless the administrator considers it to be in the best interest of the State to do otherwise, all securities presumed abandoned under Article 10 of this chapter and delivered to the administrator shall be held for one year before the administrator may sell them. If the administrator sells any securities delivered pursuant to Article 10 of this chapter before the expiration of the one-year period, any person making a claim pursuant to this chapter before the end of the one-year period is entitled to either the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever amount is greater, less any deduction for fees pursuant to R.S.46:30B-75. If the value of the securities is less than the cost of re-registration, then the owner shall have the option to pay the re-registration fee and receive the security or be paid the present value of the security. A person making a claim under this chapter after the expiration of this period is entitled to receive either the securities delivered to the administrator by the holder, if they still remain in the hands of the administrator, or the proceeds received from sale, less any amounts deducted pursuant to R.S.46:30B-75, but no person has any claim under this chapter against the State, the holder, any transfer agent, registrar, or other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after delivery by the holder to the administrator.

L.1989, c.58, s.1; amended 2002, c.35, s.47.



Section 46:30B-72.1 - Sale Of Tangible Property

46:30B-72.1. Sale of tangible property
46:30B-72.1. Sale of tangible property. Regarding the sale of tangible property, such as jewelry and works of art, the administrator shall follow the specifications for payment of safe deposit box or repository charges set forth in R.S.46:30B-67, and shall proceed with the sale as follows:

a. Thirty days prior to the public sale, notification by standardized form shall be sent to the last known address of the owner by registered or certified mail.



b. Ten days prior to the public sale, legal notice of abandoned property and intent to auction shall be advertised in a regularly published local newspaper.



c. An itemized list of auctionable items shall be prepared by the administrator, identifying each by owner, box and item number. The list shall be prepared in duplicate, the original to be given to the auctioneer, and the copy to be retained on file at the office of the administrator.

d. The holder of the unclaimed property shall receive due compensation, as specified in R.S.46:30B-67.



e. The office of the administrator shall receive compensation equal to the amount due for the cost of mailing the notice of public auction, and newspaper notices, and a sum equal to the break-open charge of the safe deposit box, to be forwarded to the office of the administrator and used for activities consistent with the execution of the duties of that office.

f. Any remaining balance of funds shall be taken into the custody of the State of New Jersey pursuant to this act.



L.1989, c.58, s.1.



Section 46:30B-73 - Rights Of Purchaser Of Property

46:30B-73. Rights of purchaser of property
46:30B-73. Rights of purchaser of property. The purchaser of property at any sale conducted by the administrator pursuant to this chapter takes the property free of all claims of the owner or previous holder thereof and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership. Source: New.

L.1989, c.58, s.1.



Section 46:30B-74 - Deposits Of Funds By Administrator; Terms Defined.

46:30B-74 Deposits of funds by administrator; terms defined.

46:30B-74. The administrator shall establish and manage four separate trust funds to be known as the Unclaimed County Deposits Trust Fund, the Unclaimed Child Support Trust Fund, the Unclaimed Utility Deposits Trust Fund and the Unclaimed Personal Property Trust Fund.

a.All moneys received as unclaimed county deposits and the accretions thereon shall be deposited into the Unclaimed County Deposits Trust Fund. Each year, unless the administrator deems it prudent and advisable to do otherwise, the administrator shall pay to each county, within 45 days of the receipt of such funds, 75% of the unclaimed county deposits received from that county by the administrator. The remaining portion shall be retained in the trust fund, administered and invested by the State Treasurer, and used to pay claims duly presented and allowed and all expenses and costs incurred by the State of New Jersey. If the Unclaimed County Deposits Trust Fund is insufficient to pay specific claims against a county, the administrator shall report the fact to the county governing body and the unpaid claim shall become an affirmative obligation of that county.

Upon the effective date of this act, any county deposits paid to the administrator between April 18, 1989 and the effective date of this act shall be transferred from the Unclaimed Personal Property Trust Fund to the Unclaimed County Deposits Trust Fund.

b.All moneys received in unclaimed property deposits from electric and gas utilities shall be deposited into the Unclaimed Utility Deposits Trust Fund. Each year, unless the administrator deems it prudent and advisable to do otherwise, the administrator shall pay to the New Jersey Statewide Heating Assistance and Referral for Energy Services (SHARES) nonprofit corporation, or to another Statewide nonprofit energy assistance organization designated by the Board of Public Utilities within 45 days of the receipt of such funds, 75% of the unclaimed utility deposits received from each of the electric and gas utilities by the administrator. Such payments received from the administrator shall be used exclusively for the payment of expenses associated with the restoration of electric or gas service, or to prevent the termination of electric or gas service provided to utility ratepayers seeking assistance from New Jersey SHARES, or an equivalent nonprofit energy assistance organization designated by the Board of Public Utilities. The remaining portion shall be retained in the trust fund, administered and invested by the State Treasurer, and used to pay claims duly presented and allowed and all expenses and costs incurred by the State of New Jersey.

Upon the effective date of P.L.2000, c.132 (C.48:2-29.38 et al.), any unclaimed deposits held by electric and gas utilities paid to the administrator between July 1, 1998 and the effective date of this act shall be transferred from the Unclaimed Personal Property Trust Fund to the Unclaimed Utility Deposits Trust Fund.

c.All other moneys received as unclaimed property presumed abandoned, the accretions thereon, and the proceeds of sale of unclaimed property shall be deposited into the Unclaimed Personal Property Trust Fund. Unless the administrator deems it prudent and advisable to do otherwise, 75% of all funds received shall be transferred to the General State Fund. The remaining portion shall be retained in the trust fund, administered and invested by the State Treasurer, and used to pay claims duly presented and allowed and all expenses and costs incurred by the State of New Jersey.

Upon the effective date of this act, all funds and assets of the trust funds established pursuant to N.J.S.2A:37-41, section 8 of P.L.1945, c.199 (C.17:9-25), and N.J.S.17B:31-7, shall be transferred to and become part of the Unclaimed Personal Property Trust Fund established by this act, which shall be responsible for payment of any allowed claims for restitution of unclaimed property paid into those three funds.

d.All moneys received as abandoned child support and the accretions thereon shall be deposited in the Unclaimed Child Support Trust Fund. Each year, the administrator shall pay to the judiciary, within 45 days of the receipt of such funds, the federal government's Title IV-D share of the abandoned child support received from the Probation Division of the Superior Court. The remaining portions shall be retained in the trust fund, administered and invested by the State Treasurer, and used to pay claims duly presented and allowed and all expenses and costs incurred by the State of New Jersey. If the Unclaimed Child Support Trust Fund is insufficient to pay specific claims against a county, the administrator shall report the fact to the judiciary and the unpaid claim shall become an affirmative obligation of the judiciary.

Upon the effective date of P.L.1995, c.115, any abandoned child support paid to the administrator between April 18, 1989 and that effective date shall be transferred from the Unclaimed Personal Property Trust Fund to the Unclaimed Child Support Trust Fund.

e.As used in this section:

(1)"County deposits" means the proceeds of a judgment received in favor of a minor and placed under the control of a county surrogate or any devise or distribution from an estate paid into the county surrogate's court prior to April 14, 1989; any unclaimed bail and any interest thereon deposited prior to January 1, 1995 and 50% of any unclaimed bail and any interest thereon deposited after January 1,1995;

(2)"Abandoned child support" means any payments for the support of a child or a child and the custodial parent paid to the Probation Division of the Superior Court pursuant to a court order that could not be distributed to the payee or returned to the payor within one year of its receipt;

(3)"Title IV-D" means Part D, "Child Support and Establishment of Paternity," of subchapter IV of the Social Security Act (42 U.S.C. 651 et seq.) under which states receive partial federal reimbursement of their administrative expenses for establishing paternity and collecting child support;

(4)"Unclaimed property deposits from electric and gas utilities" means any unclaimed deposits held by electric and gas utilities in accordance with the requirements of R.S.46:30B-29 and any unclaimed stock and dividends of electric and gas utilities in accordance with the requirements of R.S.46:30B-31 and any unclaimed wages of electric and gas utilities in accordance with the requirements of R.S.46:30B-44 and any other unclaimed property of electric and gas utilities in accordance with the requirements of R.S.46:30B-7.

Amended 1992, c.173; 1993, c.275, s.21; 1995, c.115; 2000, c.132, s.5.



Section 46:30B-75 - Investment, Reinvestment Of Moneys Deposited.

46:30B-75 Investment, reinvestment of moneys deposited.

46:30B-75. The administrator shall invest and reinvest all moneys deposited into the Unclaimed Personal Property Trust Fund and the Unclaimed Utility Deposits Trust Fund in the State of New Jersey Cash Management Fund or in bonds or interest-bearing notes or obligations a. of the United States, or b. guaranteed as to principal and interest by the United States, or c. for the payment of the principal and interest of which the full faith and credit of the United States are distinctly pledged, or d. of the State of New Jersey, or e. of a governmental entity of the State of New Jersey.

L.1989, c.58, s.1; amended 2000, c.132, s.6.



Section 46:30B-76 - Record To Be Maintained By Administrator.

46:30B-76 Record to be maintained by administrator.

46:30B-76. Record to be maintained by administrator. Before making any deposit of funds as provided in R.S.46:30B-74, the administrator shall record the name and last known address of each person appearing from the holder's reports to be entitled to the property. However, the administrator shall not include in this record any information deemed confidential under R.S.46:30B-76.1. The record of the name and last known address only shall be available for the public inspection at all reasonable business hours.

L.1989, c.58, s.1; amended 2002, c.35, s.48.



Section 46:30B-76.1 - Confidentiality Of Certain Records.

46:30B-76.1 Confidentiality of certain records.

46:30B-76.1. Confidentiality of certain records. Any record or information other than name and address is deemed confidential when revealed or delivered to the administrator and shall not be considered a public record under section 2 of P.L.1963, c.73 (C.47:1A-2).

L.1989, c.58, s.1; amended 2002, c.35, s.49.



Section 46:30B-76.2 - Disclosure Of Confidential Information.

46:30B-76.2 Disclosure of confidential information.

46:30B-76.2. Disclosure of confidential information. Confidential information concerning any aspect of unclaimed property shall be disclosed only to an apparent owner or an administrator or official of another state for escheat or unclaimed or abandoned property, if that other state accords substantially reciprocal privileges to the administrator.

Documents and working papers may be:

used by the administrator in the course of an action to collect unclaimed property or otherwise enforce chapter 30B of Title 46 of the Revised Statutes;

used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental subdivision, agency, or instrumentality;

produced pursuant to subpoena or court order; or

disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this section, if the state is bound to keep the documents and papers confidential.

L.1989, c.58, s.1; amended 2002, c.35, s.50.



Section 46:30B-76.3 - Access To Confidential Information

46:30B-76.3. Access to confidential information
46:30B-76.3. Access to confidential information. Notwithstanding any other provision of law, upon request of the administrator, all persons and governmental entities in this State shall provide to the administrator the address and any other identification or information which could reasonably be used to locate the apparent owner of unclaimed property. Even if the information or record requested by the administrator is deemed confidential under any other law or regulation of this State, that information or record shall be furnished to the administrator. The administrator or any employee or agent of the administrator may not use or disclose the information or record except as necessary in attempting to locate the apparent owner of unclaimed property or as otherwise specifically set forth in this chapter.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-77 - Filing Claim; Another State Excluded.

46:30B-77 Filing claim; another state excluded.

46:30B-77. Filing claim; another state excluded. a. A person, excluding another state, claiming an interest in any property paid or delivered to the administrator may file with the administrator a claim on a form prescribed by the administrator and verified by the claimant.

b.The administrator shall allow the claim of persons asserting entitlement as heirs to the property of an intestate decedent paid or delivered to the administrator pursuant to N.J.S.3B:5-5 only upon receipt of (1) substantial credible evidence of heirship, (2) satisfactory evidence that a diligent investigation to locate all heirs of the decedent has been concluded, (3) the names, last known addresses, and a description of the relationships of all of the heirs of the decedent discovered as a result of that investigation, or otherwise, and (4) a release and refunding bond or other instrument satisfactory to the administrator, providing the administrator and the State with full indemnity for claims by other heirs of the decedent. The administrator shall make payment or delivery as otherwise provided in this article to the heirs in shares as prescribed in N.J.S.3B:5-3 through N.J.S.3B:5-14.

If the holder has filed an inaccurate or incomplete report and an owner makes a claim for the return of the property and the administrator is unable to determine if the property was reported or delivered, then the holder shall either file an amended accurate and complete report within 120 days of notice by the administrator or directly pay the owner and thereafter make a claim for reimbursement in accordance with R.S.46:30B-62. It shall be the holder's burden to establish that the owner's property was delivered with the original report.

L.1989, c.58, s.1; amended 1995, c.152, s.4; 2002, c.35, s.51.



Section 46:30B-78 - Time To Consider Claim; Notice Of Denial.

46:30B-78 Time to consider claim; notice of denial.

46:30B-78. Time to consider claim; notice of denial. The administrator shall consider each claim within 120 days after it is filed or, in the case of a claim of a person asserting an entitlement as an heir to the property of an intestate decedent, within 120 days of the claimant's submission of the matters (1) through (4) required in subsection b. of R.S.46:30B-77, and give written notice to the claimant if the claim is denied in whole or in part. The notice may be given by mailing it to the last address, if any, stated in the claim as the address to which notices are to be sent. If an address for notices is not stated in the claim, the notice may be mailed to the last address, if any, of the claimant as stated in the claim. A notice of denial need not be given if the claim fails to state either the last address to which notices are to be sent or the address of the claimant.

L.1989, c.58, s.1; amended 1995, c.152, s.5; 2002, c.35, s.52.



Section 46:30B-79 - Payment Of Claim.

46:30B-79 Payment of claim.

46:30B-79. Payment of claim. If a claim is allowed, the administrator shall pay over or deliver to the claimant the property or the amount the administrator actually received or the net proceeds if it has been sold by the administrator, together with any additional amount required by Article 21 of this chapter. If the claim is for property presumed abandoned under Article 10 of this chapter which was sold by the administrator within one year after the date of delivery, the amount payable for that claim is the net proceeds of sale. At the time a claim is allowed, the administrator shall pay to the claimant interest upon the monies of the claimant for the period during which those monies were in the custody of the administrator, but interest shall not be payable for any period before the effective date of this chapter. The rate of interest shall be periodically fixed by the administrator.

L.1989, c.58, s.1; amended 2002, c.35, s.53.



Section 46:30B-80 - Holder Paying Claim; Interest

46:30B-80. Holder paying claim; interest
46:30B-80. Holder paying claim; interest. Any holder who pays the owner for property that has been delivered to the State and which, if claimed from the administrator would be subject to R.S.46:30B-79, shall add interest as provided in R.S.46:30B-79. The added interest shall be repaid to the holder by the administrator in the same manner as the principal. Source: New.

L.1989, c.58, s.1.



Section 46:30B-81 - Grounds For Recovery Of Property By Another State.

46:30B-81 Grounds for recovery of property by another state.

46:30B-81. Grounds for recovery of property by another state. After property has been paid or delivered to the administrator under this chapter another state may recover the property if:

a.The property was paid or delivered to the custody of this State because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

b.The property was paid or delivered to the custody of this State because the laws of the other state did not provide for the escheat or custodial taking of the property and under the laws of that state subsequently enacted the property has escheated to or become subject to a claim of abandonment by that state;

c.The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

d.The property was subjected to custody by this State under R.S.46:30B-1 et seq. and under the laws of the state of domicile of the holder of the property has escheated or become subject to a claim of abandonment by that state; or

e.The property is the sum payable on a travelers check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this state under R.S.46:30B-14, and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state.

L.1989, c.58, s.1; amended 2002, c.35, s.54.



Section 46:30B-82 - Form Of Claim; Allowance.

46:30B-82 Form of claim; allowance.

46:30B-82. Form of claim; allowance. The claim of another state to recover escheated or abandoned property shall be presented in a form prescribed by the administrator, who shall decide the claim within 120 days after it is presented. The administrator shall allow the claim if the administrator determines that the other state is entitled to the abandoned property under R.S.46:30B-81.

L.1989, c.58, s.1; amended 2002, c.35, s.55.



Section 46:30B-83 - Indemnification

46:30B-83. Indemnification
46:30B-83. Indemnification. The administrator shall require a state, before recovering property under this article, to agree to indemnify this State and its officers and employees against any liability on a claim for the property. Source: New.

L.1989, c.58, s.1.



Section 46:30B-84 - Action To Establish Claim

46:30B-84. Action to establish claim
46:30B-84. Action to establish claim. A person whose claim has been denied by the administrator in whole or in part may appeal the final decision to the Appellate Division of the Superior Court of New Jersey. Source: New.

L.1989, c.58, s.1.



Section 46:30B-85 - Administrator May Decline To Receive Property

46:30B-85. Administrator may decline to receive property
46:30B-85. Administrator may decline to receive property. The administrator may decline to receive any property reported under this chapter which he considers to have a value less than the expense of giving notice and of sale. If the administrator elects not to receive custody of the property, the holder shall be notified within 120 days after filing the report required under Article 17 of this chapter. Source: New.

L.1989, c.58, s.1.



Section 46:30B-86 - Authorization Of Administrator To Assume Custody Of Property Prior To Presumption Of Abandonment

46:30B-86. Authorization of administrator to assume custody of property prior to presumption of abandonment
46:30B-86. Authorization of administrator to assume custody of property prior to presumption of abandonment. A holder, with the written consent of the administrator and upon conditions and terms prescribed by him, may report and deliver property before the property is presumed abandoned. Property delivered under this section shall be held by the administrator and is not presumed abandoned until the time as it otherwise would be presumed abandoned under this chapter. Source: New.

L.1989, c.58, s.1.



Section 46:30B-87 - Authority Of Administrator To Destroy Or Otherwise Dispose Of Property

46:30B-87. Authority of administrator to destroy or otherwise dispose of property
46:30B-87. Authority of administrator to destroy or otherwise dispose of property. If the administrator determines after investigation that any property delivered under this chapter has insubstantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the State or any officer or against the holder for or on account of any action taken by the administrator pursuant to this section. Source: New.

L.1989, c.58, s.1.



Section 46:30B-88 - Periods Of Limitation No Bar To Presuming Property Abandoned Or Duty To Report And Deliver Property

46:30B-88. Periods of limitation no bar to presuming property abandoned or duty to report and deliver property
46:30B-88. Periods of limitation no bar to presuming property abandoned or duty to report and deliver property. The expiration, before or after the effective date of this chapter, of any period of time specified by contract, statute, or court order, during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the administrator as required by this chapter. Source: New.

L.1989, c.58, s.1.



Section 46:30B-89 - Time Within Which Administrator May Bring Action Against Holder.

46:30B-89 Time within which administrator may bring action against holder.

46:30B-89. Time within which administrator may bring action against holder. An action or proceeding may not be commenced by the administrator to enforce chapter 30B of Title 46 of the Revised Statutes in regard to the reporting, delivery, or payment of property more than ten years after the holder specifically identified the property in a report filed with the administrator or gave express notice to the administrator of a dispute regarding the property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.

L.1989, c.58, s.1; amended 2002, c.35, s.56.



Section 46:30B-90 - Administrator May Require Filing Of Reports.

46:30B-90 Administrator may require filing of reports.

46:30B-90. Administrator may require filing of reports. The administrator may require any person who has not filed a report, or a person who the administrator believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the administrator. The report shall state whether the person is holding property reportable under chapter 30B of Title 46 of the Revised Statutes, describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

L.1989, c.58, s.1; amended 2002, c.35, s.57.



Section 46:30B-91 - Examination Of Records By Administrator; Generally.

46:30B-91 Examination of records by administrator; generally.

46:30B-91. Examination of records by administrator; generally. The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with the provisions of this chapter. The administrator may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this chapter. The administrator may contract with any other person to conduct the examination on behalf of the administrator.

L.1989, c.58, s.1; amended 2002, c.35, s.58.



Section 46:30B-92 - Examination Of Records By Administrator; Agents And Fiduciaries For Business Association.

46:30B-92 Examination of records by administrator; agents and fiduciaries for business association.

46:30B-92. Examination of records by administrator; agents and fiduciaries for business association. If a person is treated under Article 12 of this chapter as the holder of the property only insofar as the interest of a business association in the property is concerned, the administrator, pursuant to R.S.46:30B-91, may examine the records of the person if the administrator has given the notice required by R.S.46:30B-91 to both the person and the business association at least 90 days before the examination.

The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association that is the holder of property presumed abandoned if the administrator has given notice to both the association and the agent at least 90 days before the examination.

L.1989, c.58, s.1; amended 2002, c.35, s.59.



Section 46:30B-93 - Assessment Of Costs For Examination.

46:30B-93 Assessment of costs for examination.

46:30B-93. Assessment of costs for examination. If an examination of the records of a person results in the disclosure of property reportable and deliverable under this chapter, the administrator may assess the cost of the examination against the holder at the rate of $50 per hour for each examiner, but in no case may the charges exceed the value of the property found to be reportable and deliverable. The cost of examination made pursuant to R.S.46:30B-93 may be imposed only against the business association.

L.1989, c.58, s.1; amended 2002, c.35, s.60.



Section 46:30B-94 - Assessing Estimated Costs For Examination When Records Are Insufficient.

46:30B-94 Assessing estimated costs for examination when records are insufficient.

46:30B-94. Assessing estimated costs for examination when records are insufficient. If, after the effective date of P.L.2002, c.35, a holder does not maintain the records required by R.S.46:30B-95 and the records of the holder available for the periods subject to this chapter are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay to the administrator the amount the administrator reasonably estimates, on the basis of any available records of the holder, or by any other reasonable means of estimation acceptable to the administrator, that should have been but was not reported.

In the event property was delivered to the administrator based upon an estimate or statistical method, the holder shall be required to indemnify the administrator for any amounts claimed by owners in excess of the estimated amount remitted.

L.1989, c.58, s.1; amended 2002, c.35, s.61.



Section 46:30B-95 - Maintaining Records; Generally.

46:30B-95 Maintaining records; generally.

46:30B-95. Maintaining records; generally. Every holder required to file a report under Article 17 of this chapter, as to any property for which it has obtained the last known address of the owner, shall maintain a record of the name and last known address of the owner for five years after the holder files the report, except to the extent that a shorter time is provided in R.S.46:30B-96 or by rule of the administrator.

L.1989, c.58, s.1; amended 1997, c.33, s.17; 2002, c.35, s.62.



Section 46:30B-96 - Maintaining Records; Travelers Checks, Money Orders, Etc.

46:30B-96 Maintaining records; travelers checks, money orders, etc.

46:30B-96. Maintaining records; travelers checks, money orders, etc. Any business association that sells in this State its travelers checks, money orders, or other similar written instruments, other than third-party bank checks on which the business association is directly liable, or that provides those instruments to others for sale in this State, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for three years after the date the holder files the report.

L.1989, c.58, s.1; amended 2002, c.35, s.63.



Section 46:30B-96.1 - Continuity Of Records

46:30B-96.1. Continuity of records
46:30B-96.1. Continuity of records. Where a holder acquires unclaimed property from another holder, such as in a merger, acquisition, reorganization, consolidation, or transfer, that successor holder shall have a duty to maintain and continue the records of the prior holder concerning the unclaimed property, including but not limited to, the date of the last deposit or withdrawal in an account in a financial organization, of the issuance of unnegotiated dividend, interest, or other remittances, or the last communication between the owner and the prior holder or holders concerning the unclaimed property.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-97 - Enforcement. Actions In Superior Court

46:30B-97. Enforcement. Actions in Superior Court
46:30B-97. Enforcement. Actions in Superior Court.

a. The administrator, for and on behalf of the State of New Jersey, may commence an action, summary or otherwise, in the Chancery Division of the Superior Court:

(1) for an adjudication that certain property is unclaimed and payable or distributable to the administrator;

(2) to compel presentation of a report or payment or distribution of property to the administrator;



(3) to enforce the duty of a person to permit the examination or audit of the records of that person;



(4) to enjoin any act that violates the public policy or provisions of this chapter; or



(5) to enforce any aspect of this chapter in any manner.



b. The administrator may commence an action in the Chancery Division of the Superior Court in the following situations:



(1) the holder is a person domiciled in this State, or is the State of New Jersey, a county or municipal subdivision of the State, or is an authority, agency, instrumentality, administration, service, or other organization of the State or its political subdivisions;

(2) the holder is a person engaged in or transacting any business in this State, although not domiciled in this State. Source: New.

L.1989, c.58, s.1.



Section 46:30B-97.1 - Enforcement. Actions In Federal Court Or Courts Of Other States By Administrator

46:30B-97.1. Enforcement. Actions in federal court or courts of other states by administrator
46:30B-97.1. Enforcement. Actions in federal court or courts of other states by administrator.

Where no New Jersey court has jurisdiction over the person involved, the administrator may commence an action in a federal court or other state court which has jurisdiction.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-97.2 - Enforcement. Right Of Administrator To Intervene In Judicial Or Administrative Proceedings

46:30B-97.2. Enforcement. Right of administrator to intervene in judicial or administrative proceedings
46:30B-97.2. Enforcement. Right of administrator to intervene in judicial or administrative proceedings.

The administrator shall have a right to intervene and participate in any judicial or administrative proceeding when it is in the best interests of: the State of New Jersey, the apparent owner, or the unclaimed property for the purpose of conserving and safeguarding the unclaimed property against dissipation, undue diminishment, or adverse discriminatory treatment.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-97.3 - Enforcement. Administrator Deemed An Indispensable Party In Judicial Or Administrative Proceedings

46:30B-97.3. Enforcement. Administrator deemed an indispensable party in judicial or administrative proceedings
46:30B-97.3. Enforcement. Administrator deemed an indispensable party in judicial or administrative proceedings. The administrator shall be deemed an indispensable party to any judicial or administrative proceeding concerning the disposition and handling of unclaimed property that is or may be payable or distributable into the protective custody of the administrator.

Source: New.

L.1989, c.58, s.1.



Section 46:30B-98 - Interstate Agreements.

46:30B-98 Interstate agreements.

46:30B-98. Interstate agreements. The administrator may enter into agreements with other states to exchange information relating to abandoned property or its possible existence needed to enable this or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized by R.S.46:30B-1 et seq. The administrator by rule may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form.

L.1989, c.58, s.1; amended 2002, c.35, s.64.



Section 46:30B-99 - Consultation By Administrator With Other States To Avoid Conflicts As To Procedures

46:30B-99. Consultation by administrator with other states to avoid conflicts as to procedures
46:30B-99. Consultation by administrator with other states to avoid conflicts as to procedures. To avoid conflicts between the administrator's procedures and the procedures of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act, the administrator, so far as is consistent with the purposes, policies, and provisions of this chapter, before adopting, amending or repealing rules, shall advise and consult with administrators in other jurisdictions that enact substantially the Uniform Unclaimed Property Act and take into consideration the rules of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act. Source: New.

L.1989, c.58, s.1.



Section 46:30B-100 - Joint Enforcement

46:30B-100. Joint enforcement
46:30B-100. Joint enforcement. The administrator may join with other states to seek enforcement of the Uniform Unclaimed Property Act against any person who is or may be holding property reportable under this chapter. Source: New.

L.1989, c.58, s.1.



Section 46:30B-101 - Attorney General May Bring Action In Behalf Of Another State

46:30B-101. Attorney General may bring action in behalf of another state
46:30B-101. Attorney General may bring action in behalf of another state. At the request of another state, the Attorney General of this State may bring an action in the name of the administrator of another state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this State of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in bringing the action. Source: New.

L.1989, c.58, s.1.



Section 46:30B-102 - Action By Administrator In Another State

46:30B-102. Action by administrator in another state
46:30B-102. Action by administrator in another state. The administrator may request that the Attorney General of another state or any other person bring an action in the name of the administrator in the other state. This State shall pay all expenses including attorney's fees in any action under this section. The administrator may agree to pay the person bringing the action attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses paid pursuant to this section may not be deducted from the amount that is subject to the claim by the owner under this chapter. Source: New.

L.1989, c.58, s.1.



Section 46:30B-103 - Interest Payable For Failure To Pay Or Deliver Property In Time

46:30B-103. Interest payable for failure to pay or deliver property in time
46:30B-103. Interest payable for failure to pay or deliver property in time. A person who fails to pay or deliver property within the time prescribed by this chapter shall pay to the administrator interest at the annual rate of 10% above the annual rate of discount, in effect on the date the property should have been paid or delivered, for the most recent issue of 52-week United States Treasury bills on the property or value thereof from the date the property should have been paid or delivered. Source: New.

L.1989, c.58, s.1.



Section 46:30B-104 - Penalty For Failure To Render Report Or Perform Other Duties.

46:30B-104 Penalty for failure to render report or perform other duties.

46:30B-104. Penalty for failure to render report or perform other duties. Except as otherwise provided in R.S.46:30B-105 or 46:30B-105.1, a holder who fails to report, pay or deliver property within the time prescribed by chapter 30B of Title 46 of the Revised Statutes, or fails to perform other duties imposed by that chapter, shall pay to the administrator, in addition to the interest as provided in R.S.46:30B-103, a civil penalty of $200 for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of $100,000.

L.1989, c.58, s.1; amended 2002, c.35, s.65.



Section 46:30B-105 - Penalty For Willful Failure To Report, Pay Or Deliver Property.

46:30B-105 Penalty for willful failure to report, pay or deliver property.

46:30B-105. Penalty for willful failure to report, pay or deliver property. A holder who willfully fails to report, pay, or deliver property within the time prescribed by chapter 30B of Title 46 of the Revised Statutes, shall pay to the administrator, in addition to the interest provided in R.S.46:30B-103, a penalty of $1,000 for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of $250,000, plus 25% of the value of any property that should have been but was not reported.

For the purpose of this section, a willful failure to report includes the filing of a report which is plainly inaccurate, incomplete, or out of balance and the same is not corrected by the holder within six months after its original due date.

L.1989, c.58, s.1; amended 2002, c.35, s.66.



Section 46:30B-105.1 - Penalty For Fraudulent Report.

46:30B-105.1 Penalty for fraudulent report.

46:30B-105.1. Penalty for fraudulent report. A holder who makes a fraudulent report shall pay to the administrator, in addition to interest as provided in R.S.46:30B-103, a civil penalty of $1,000 for each day the report is withheld up to a maximum of $250,000, plus 25% of the value of any property that should have been but was not reported.

L.1989, c.58, s.1; amended 2002, c.35, s.67.



Section 46:30B-105.2 - Calculation Of Penalty And Interest After Examination.

46:30B-105.2 Calculation of penalty and interest after examination.
For the purpose of assessing and calculating the penalties and interest on unclaimed property discovered during an examination or audit and previously payable or distributable but not paid to the administrator, the date on which the unclaimed property was originally payable or distributable shall be used as the date from which penalties and interest are assessed and calculated.

L.1989,c.58,s.1.



Section 46:30B-105.3 - Waiver Of Penalty And Interest.

46:30B-105.3 Waiver of penalty and interest.

73.Waiver of penalty and interest. The administrator shall have discretion to waive the payment of penalties and interest or to reduce the amount of the interest in an appropriate circumstance.

L.2002,c.35,s.73.



Section 46:30B-106 - Unenforceable Agreements

46:30B-106.Unenforceable agreements
46:30B-106. Unenforceable agreements. All agreements to pay compensation to locate, deliver, recover, or assist in the recovery of property reported under this chapter, made within 24 months after the date that the property is paid or delivered to the administrator, are void and unenforceable. Agreements entered into any time after such 24-month period are valid only if the fee or compensation agreed upon is not more than 20% of the value of the property recovered, the agreement is in writing, signed by the apparent owner, and clearly sets forth the nature and value of the property and the value of the apparent owner's share after the fee or compensation has been deducted. Agreements entered into before the property was presumed abandoned are valid only if the fee or compensation agreed upon is not more than 35% of the value, the agreement is in writing, signed by the apparent owner, and clearly sets forth the nature and value of the property and the value of the apparent owner's share after the fee or compensation has been deducted. However, nothing in this section shall be construed to prevent an owner from asserting at any time that an agreement to locate property is based upon an excessive or unjust consideration.

L.1989, c.58, s.1; amended 1995,c.361.



Section 46:30B-107 - Adoption Of Rules By Administrator

46:30B-107. Adoption of rules by administrator
46:30B-107. Adoption of rules by administrator. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the administrator may adopt necessary rules to carry out the provisions of this chapter. Source: New.

L.1989, c.58, s.1.



Section 46:30B-108 - Transfer Of Funds And Assets

46:30B-108. Transfer of funds and assets
46:30B-108. Transfer of funds and assets. Upon the effective date of the chapter, all funds and assets remaining in the trust fund heretofore established pursuant to N.J.S.2A:37-41 are hereby transferred to and shall become a part of the separate trust fund established pursuant to R.S.46:30B-74 which fund shall be responsible for claims allowed under any other prior laws. Source: New.

L.1989, c.58, s.1.



Section 46:30B-109 - Statutes Repealed

46:30B-109. Statutes repealed
46:30B-109. Statutes repealed.



The following are repealed:



N.J.S.2A:15-76 to N.J.S.2A:15-85 inclusive;

N.J.S.2A:15-86 to N.J.S.2A:15-91 inclusive;

N.J.S.2A:37-11 to N.J.S.2A:37-33 inclusive;

N.J.S.2A:37-35 and N.J.S.2A:37-36;

N.J.S.2A:37-41;

N.J.S.2A:37-43 and N.J.S.2A:37-44;

N.J.S.17B:31-1 to N.J.S.17B:31-11 inclusive;

P.L.1979, c.88, s.1 (C.2A:37-30.1);

P.L.1967, c.135, s.15 (C.2A:37-45);

P.L.1979, c.298 (C.2A:37-48 to C.2A:37-50 inclusive);

P.L.1945, c.199, ss.1 to 9 inclusive (C.17:9-18 to C.17:9-26 inclusive);

P.L.1947, c.91, s.2 (C.17:9-19.1);

P.L.1978, c.182, s.2 (C.17:9-19.2);

P.L.1946, c.78, ss.4 and 7 (C.17:9-22.3 and C.17:9-24.1);

P.L.1947, c.91, ss.4, 6 and 7 (C.17:9-22.4, C.17:9-22.6 and C.17:9-22.7);

P.L.1966, c.285 (C.32:28-1 to C.32:28-10 inclusive);

P.L.1948, c.456, ss.1 to 5, 7 to 9 and 11 (C.40:26A-1 to C.40:26A-5 inclusive, C.40:26A-7 to C.40:26A-9 inclusive and C.40:26A-11).

L.1989, c.58, s.1.



Section 46:30C-1 - Definitions Relative To Lost, Abandoned Property.

46:30C-1 Definitions relative to lost, abandoned property.

1.As used in this act:

a."Abandoned property" is property of which the owner has intentionally given up possession under circumstances evincing intent to give up ownership.

b."Lost property" is property the possession of which has been parted with casually, involuntarily or unintentionally; or which has been mislaid, left or forgotten.

c.A "finder" is a person who acquires legal possession by exercising physical control over abandoned or lost property.

L.1999,c.331,s.1.



Section 46:30C-2 - Assumption Of Ownership.

46:30C-2 Assumption of ownership.

2.A finder of abandoned property may assume ownership of it.

L.1999,c.331,s.2.



Section 46:30C-3 - Reasonable Efforts To Return Property To Owner.

46:30C-3 Reasonable efforts to return property to owner.

3.A finder of lost property shall make reasonable efforts to return the property to its owner. Reasonable efforts to return the property depend on the nature of the property, the circumstances in which it is found and the obtainable information concerning its owner. Reasonable efforts may include:

a.Attempts to notify the owner of the lost property, or the owner of the premises where found,

b.Delivery to the owner or person in charge of the premises where the property was found, or

c.Delivery to the local police, or to a lost-and-found facility for the premises where the property was found.

L.1999,c.331,s.3.



Section 46:30C-4 - Claiming Of Lost Property.

46:30C-4 Claiming of lost property.

4. a. A person may claim lost property only after making reasonable efforts to return the property to its owner.

b.If the owner of the lost property does not reclaim it within 120 days of the commencement of reasonable efforts to return it:

(1)The owner of the premises where the property was found may claim title to buried or hidden lost property or to lost property which a trespasser found;

(2)The finder of the property may claim title to lost property in other cases.

c.If the owner of the premises or finder does not claim the lost property, and an action is not pending to determine rights to the property:

(1)Marketable property shall be sold by the clerk of the municipality in which it is located and the proceeds, less costs of sale shall be transmitted to the administrator of the "Uniform Unclaimed Property Act (1981)" (R.S.46:30B-1 et seq.), for deposit in the Unclaimed Personal Property Trust Fund established pursuant to the provisions of R.S.46:30B-74;

(2)Non-marketable property may be treated as abandoned.

L.1999,c.331,s.4.



Section 46:30C-5 - Inapplicability Of Act.

46:30C-5 Inapplicability of act.

5. a. This act does not apply to property:

(1)Subject to the provisions of the "Uniform Unclaimed Property Act (1981)" (R.S.46:30B-1 et seq.).

(2)The acquisition or ownership of which requires a license, or property the ownership of which can be transferred only by document title.

b.This act does not supersede statutes regulating abandoned and unclaimed motor vehicles pursuant to the provisions of P.L. 1964, c.81 (C.39:10A-1 et seq.) or abandoned vessels pursuant to the provisions of P.L. 1975, c.369 (C.12:7C-7 et seq.).

L.1999,c.331,s.5.



Section 46:30D-1 - Short Title.

46:30D-1 Short title.

1.This act shall be known and may be cited as the "Museum Unclaimed Loan Act."

L.2011, c.109, s.1.



Section 46:30D-2 - Findings, Declarations Relative To Unclaimed Property On Loan To A Museum.

46:30D-2 Findings, declarations relative to unclaimed property on loan to a museum.

2.The Legislature finds and declares that the people of the State of New Jersey have an interest in the maintenance and growth of museum collections and in the preservation and protection of property on loan to museums within this State. Loans of property that are of artistic, historic, cultural, and scientific value are made to museums in furtherance of their educational and other charitable purposes. When lenders fail to stay in contact with museums with respect to property on loan, museums must store and care for the property long after the relevant loan period has expired or should reasonably be deemed expired. Museums have limited rights to the use and care of such property, all the while bearing substantial costs related to storage, record keeping, climate control, security, periodic inspection, insurance, and general overhead.

Therefore, it is in the public interest to encourage both museums and lenders to use due diligence in monitoring property on loan; resolve the issue of title to property on loan that is unclaimed and remains in the custody of museums; and allocate fairly the responsibilities between lenders and museums.

The purpose of this act, the Museum Unclaimed Loan Act, is to establish standards and procedures for the disposition of unclaimed property on loan to museums and this act should be interpreted in accordance with these findings and declarations.

L.2011, c.109, s.2.



Section 46:30D-3 - Definitions Relative To Unclaimed Property On Loan To A Museum.

46:30D-3 Definitions relative to unclaimed property on loan to a museum.

3.As used in this act:

"Claimant" means an individual, association, partnership, corporation, trust, estate, or other entity, other than the lender of record, claiming or establishing title to or an interest in property that is on loan to a museum.

"Lender" means an individual, association, partnership, corporation, trust, estate, or other entity having title to or an interest in property on loan to a museum.

"Loan" means a deposit of property with a museum for a specified or unspecified period of time that does not involve a transfer of title to or interest in the property.

"Museum" means a public or private nonprofit agency or institution, and any agency or institution of the State or a political subdivision of the State, located in the State of New Jersey that:

is organized on a permanent basis;

is operated primarily for cultural, aesthetic, educational, scientific, or historic preservation purposes;

utilizes a professional staff;

owns, borrows, cares for, exhibits, studies, archives, or catalogues tangible animate or inanimate objects; and

makes them available to the public on a regular basis.

The term "museum" includes, but is not limited to: art, history, science, and natural history museums; educational institutions; historical societies; historic sites; landmarks; parks; archives; monuments; botanical gardens; arboreta; zoos; nature centers; planetaria; aquaria; libraries; and technology centers.

"Property" means tangible animate or inanimate objects.

L.2011, c.109, s.3.



Section 46:30D-4 - Notice Of Intent To Terminate A Loan Of Property.

46:30D-4 Notice of intent to terminate a loan of property.

4. a. Unless a written loan agreement specifically provides otherwise, a museum may give notice of its intent to terminate a loan of property under the following circumstances:

the property is on loan to the museum for an indefinite period of time and the lender, or anyone acting legitimately on the lender's behalf, has not contacted the museum with respect to the loan for at least ten years from the beginning date of the loan; or

the property is on loan to the museum for a specified period of time and the lender, or anyone acting legitimately on the lender's behalf, has not contacted the museum with respect to the loan for at least five years from the expiration date of the loan.

b.Any notice given by a museum pursuant to this act for the purpose of terminating a loan of property shall contain the following information:

a description of the property in sufficient detail for ready identification;

the last known name and address of the lender or a potential claimant;

the date of the loan, if known, or the approximate date the property was deposited with the museum;

the name and address of the museum; and

the name, address, and contact information of the appropriate museum official or office to be contacted regarding the property.

L.2011, c.109, s.4.



Section 46:30D-5 - Notice To Lender Of Intention To Terminate A Loan Of Property.

46:30D-5 Notice to lender of intention to terminate a loan of property.

5. a. If a museum intends to terminate a loan of property, the museum shall give notice to the lender of its intention at the last known address of the lender. The museum shall undertake a reasonable search in good faith to identify the lender and the lender's last known address from the museum records and other records reasonably available to the museum. The same notice shall be given, and the same search shall be undertaken, by the museum if the museum has knowledge of the existence of a potential claimant.

If the museum identifies the lender or a potential claimant and the last known address of the lender or potential claimant, the notice shall be sent to the lender or potential claimant by certified mail, return receipt requested, to the last known address. Notice shall be deemed given if the museum receives a return receipt showing delivery to the lender or potential claimant within 30 days of the mailing of the notice. The date of a notice shall be deemed to be the date of delivery to the person to whom it was sent.

b.A notice of intent to terminate a loan of property sent to the lender or a potential claimant pursuant to subsection a. of this section shall include, in addition to the information required by subsection b. of section 4 of this act, a statement indicating:

the intent of the museum to terminate the loan;

the date of the notice;

that the lender or potential claimant must contact the museum in order to establish title to or an interest in the property and make arrangements to take possession of the property; and

that failure to contact the museum within 180 days after the date of the notice will result in the loss of title to or an interest in the property pursuant to section 7 of this act.

L.2011, c.109, s.5.



Section 46:30D-6 - Notice By Publication Of Intent.

46:30D-6 Notice by publication of intent.

6. a. If a museum intends to terminate a loan of property and has been unable to give notice in accordance with section 5 of this act, the museum shall give notice by publication of intent to terminate a loan of property. Publication shall be by means of a notice placed at least twice, 60 or more days apart, in a newspaper of general circulation in the county or municipality in which the museum is located and in which the last known address of the lender, if known, is located.

b.A published notice of intent to terminate a loan shall include, in addition to the information required in sections 4 and 5 of this act, a request that any person who has knowledge of the lender or potential claimant and where the lender or potential claimant may be located should provide written notice to the museum. If such a written notice is received by the museum, the museum shall provide the notice to the lender or potential claimant required pursuant to section 5 of this act.

c.In addition to the method of notice designated in subsection a. of this section, a museum may, whenever practicable, use an emerging technology to publish such a notice in order to reach as broad a circulation as possible.

L.2011, c.109, s.6.



Section 46:30D-7 - Acquisition Of Good Title To Property.

46:30D-7 Acquisition of good title to property.

7.A museum shall acquire good title to property on loan to the museum under the following circumstances:

The museum provides, on or after the effective date of this act, notice pursuant to section 5 of this act and receives a return receipt showing delivery of the notice to the lender or a potential claimant within 30 days of the mailing of the notice, but the museum is not contacted by the lender or potential claimant within 180 days after the date of the notice; and

The museum provides, on or after the effective date of this act, notice by publication pursuant to section 6 of this act, but the museum is not contacted by the lender or potential claimant within 180 days of the date of the second or last notice by publication.

L.2011, c.109, s.7.



Section 46:30D-8 - Acquisition Of Good Title By Purchaser.

46:30D-8 Acquisition of good title by purchaser.

8. a. A person who purchases or otherwise acquires property from a museum acquires good title to the property if the museum has acquired good title to the property in accordance with this act.

b.No action shall be brought against a museum, or its officers, trustees, directors, employees, or agents, to recover property on loan to the museum after the museum has acquired good title in accordance with this act.

c.If there are two or more claimants to property on loan to a museum, the burden shall be upon each claimant to prove title to or an interest in the property. A museum shall not be held liable for delivering property to an uncontested claimant who produces reasonable proof of title to or an interest in the property satisfactory to the museum.

d.Unless there is evidence of bad faith or gross negligence, a museum shall not be prejudiced by reason of any failure to deal with a person who has title to or an interest in property on loan to the museum.

e.If there is a dispute as to the title to or an interest in property on loan to a museum, a museum shall not be held liable for its refusal to deliver the property except in accordance with a court order or judgment.

L.2011, c.109, s.8.



Section 46:30D-9 - Actions By Museum Relative To Loan Of Property.

46:30D-9 Actions by museum relative to loan of property.

9. a. For a loan of property to a museum made on or after the effective date of this act, the museum shall, at the time of the loan:

(1)make and retain a written record containing:

the name, address, and telephone number of the lender,

a description of the property in sufficient detail for ready identification,

the beginning date of the loan, and

the expiration date of the loan;

(2)provide the lender with a signed receipt or agreement containing, at least, the information set forth in paragraph (1) of this subsection; and

(3)inform the lender in writing of the existence of this act and provide the lender with a copy of this act upon the lender's request.

b.With respect to any property on loan to a museum, a museum shall:

(1)update its record if a lender informs the museum of a change of address or change in the title to or interest in the property, or if the lender and museum negotiate a change in the duration of the loan; and

(2)inform the lender in writing of the existence of this act when renewing or updating the record and provide the lender with a copy of this act upon the lender's request.

L.2011, c.109, s.9.



Section 46:30D-10 - Notification Of Change In Address, Title; Proof Established By Purchaser.

46:30D-10 Notification of change in address, title; proof established by purchaser.

10. a. The lender, or any purchaser, donee, successor, or other assignee of the lender's interest in the property, shall promptly notify the museum in writing of a change in the lender's address or of a change in the title to or interest in the property.

b.A purchaser, donee, successor, or other assignee of the lender's interest shall establish title to or interest in the property by producing reasonable proof satisfactory to the museum.

L.2011, c.109, s.10.



Section 46:30D-11 - Agreements Between Lender And Museum; Application Of Act.

46:30D-11 Agreements between lender and museum; application of act.

11. a. A lender and museum may agree in writing to terms and conditions for a loan of property different than the provisions set forth in this act.

b.Except as otherwise specifically provided by law, regulation, or rule, property on loan to a museum shall not escheat to the State under any State unclaimed property law.

c.An interest in or right to property on loan to a museum other than that specifically addressed in this act shall not be affected by this act.

d.A museum shall have a lien for expenses incurred for the reasonable care of property on loan to the museum that is unclaimed after the museum complies, on or after the effective date of this act, with sections 4 and 5 of this act.

e.This act shall apply with regard to any property loaned to a museum before the effective date of this act.

L.2011, c.109, s.11.



Section 46:31-1 - Sale Or Exchange Of Goods From Other States Prohibited; Persons Violating Disorderly Persons; Punishment

46:31-1. Sale or exchange of goods from other states prohibited; persons violating disorderly persons; punishment
No goods, wares or merchandise manufactured, mined or produced, wholly or in part outside this state, by convicts or prisoners, except convicts or prisoners on parole or probation, shall be sold on the open market in this state, or be sold to or exchanged with any institution of this state or with any of its political divisions or subdivisions.

Any person, firm or corporation, or officer or agent thereof, violating the provisions of this section shall be deemed and adjudged a disorderly person and upon conviction thereof shall be punishable by a fine of not less than fifty nor more than five hundred dollars, or by imprisonment of not less than thirty nor more than ninety days, or by both such fine and imprisonment.



Section 46:31-2 - Brand, Label Or Mark Required

46:31-2. Brand, label or mark required
All goods, wares, and merchandise made by convict labor in any jail, penitentiary, prison, reformatory, or other establishment in this state shall be branded, labeled, or marked as provided in this chapter before being exposed for sale, and shall not be so exposed without such brand, label or mark.



Section 46:31-3 - Method And Place Of Marking Articles

46:31-3. Method and place of marking articles
The brand, label or mark required by section 46:31-2 of this title shall contain at the head or top thereof the words "convict made" , followed by the year and name of the penitentiary, prison, reformatory, or other establishment in which it was made, all in plain English lettering of the style known as great primer Roman capitals. The brand or mark, if the article will permit, shall be placed upon it and when such branding or marking is impossible, the label shall be used.

The brand, mark or label shall be placed outside of and upon the most conspicuous part of the finished article and its box, crate or covering.



Section 46:31-4 - Possession For Sale

46:31-4. Possession for sale
A person dealing in convict-made goods, wares or merchandise, as described in this chapter, the sale of which is lawful, shall not knowingly have them in possession for the purpose of sale, or offering them for sale without the brand, label or mark, required by this chapter, or remove, conceal or deface the brand, label or mark thereon.



Section 46:31-5 - Violations Of Chapter; Misdemeanor

46:31-5. Violations of chapter; misdemeanor
Any person, firm or corporation violating the provisions of this chapter, except sections 46:31-1 and 46:31-6 of this title, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than twenty-five nor more than fifty dollars for the first offense, and not less than fifty nor more than two hundred dollars for each subsequent offense.



Section 46:31-6 - Goods Made By Convicts Of Other States Subject To Laws Of This State; Violators Disorderly Persons; Punishment; Procedure

46:31-6. Goods made by convicts of other states subject to laws of this state; violators disorderly persons; punishment; procedure
All goods, wares and merchandise manufactured and produced, wholly or in part, outside of this state by convicts or prisoners, except convicts or prisoners on parole or probation, or in any penal or reformatory institution, transported into this state, and remaining herein for use, consumption, sale or storage, shall upon arrival or delivery in this state be subject to the operation and effect of the laws of this state to the same extent and in the same manner as though such goods, wares and merchandise had been manufactured or produced in the penal institutions of this state, and shall not be exempt therefrom by reason of being introduced in the original package or otherwise.

Any person, firm or corporation violating the provisions of this section shall be deemed and adjudged to be a disorderly person, and upon conviction thereof shall be punishable by a fine of not less than fifty dollars, nor more than five hundred dollars, or by imprisonment of not less than thirty days, nor more than ninety days, or both.

All proceedings for violations hereof shall conform to the procedure and practice contained in chapter 206 of the title Administration of Civil and Criminal Justice (s. 2:206-1 et seq.).



Section 46:33-1 - Requisites Of Contracts, Agreements Or Chattel Mortgages; Acknowledgment Or Proof; Record; Marking Of Equipment Or Vehicles; Recording Fees; Mortgages And Personal Property Excepted; Laws Not Applicable

46:33-1. Requisites of contracts, agreements or chattel mortgages; acknowledgment or proof; record; marking of equipment or vehicles; recording fees; mortgages and personal property excepted; laws not applicable
Whenever (a) any railroad or street railway equipment and rolling stock or (b) any motor vehicles or other vehicles for use by any transportation company shall be sold, leased or loaned on condition that the title to the same shall remain in the vendor, lessor or bailor until the terms of the contract as to the payment of installments or rentals, or the performance of other obligations thereunder shall have been complied with, and possession of such property shall have been delivered under such contract, or (c) whenever any such property shall have been mortgaged, such condition or the lien of such mortgage shall not be valid as to any subsequent judgment creditor, or any subsequent purchaser or mortgagee for a valuable consideration without notice; unless:

a. Such contract of sale, lease or loan or mortgage shall be evidenced by writing, duly acknowledged or proved as conveyances of real estate are required to be acknowledged or proved; and

b. The contract of sale, lease or loan or the mortgage shall be recorded:

(1) In the office of the secretary of state, when the vendee, lessee, bailee or mortgagor is a corporation operating its road in more than one county in the State, in a book to be kept for that purpose, which book shall be indexed in the names of both the vendor and vendee, lessor and lessee, bailor and bailee and mortgagee and mortgagor, as the case may be; or

(2) In the office of the county recording officer, when such line is operated in one county only, as a mortgage on goods and chattels; and

c. Each locomotive, car, motor vehicle or other vehicle shall have the name of the vendor, lessor, bailor, mortgagee or assignee thereof plainly marked on both sides thereof, followed by the word "owner," "lessor," "bailor," "mortgagee," or "assignee," as the case may be.

The records required to be made by this section shall contain a statement of either the sum remaining to be paid upon the sale, lease, loan or mortgage or the purchase price of the equipment, rolling stock, motor vehicles or other vehicles.

For the recording required by this section the recording officer shall be entitled to receive the fees prescribed by sections 22:4-1, 22:4-4 of the Title "Fees and Costs."

This section shall not apply to any sale, lease or loan of, or chattel mortgage upon, motor vehicles, when the contract, agreement or chattel mortgage includes or covers less than fifty such motor vehicles; nor to any mortgage of personal property included in a mortgage of franchises and real estate heretofore or hereafter made by any railroad company or any other corporation defined in any law of this State as a public utility and which has been recorded or registered as required by section 46:28-14 of the Revised Statutes.

Other provisions of law relating to conditional sales and mortgages of personal property, which are either in conflict with the provisions of this section, or are inapplicable to the property described in this section because of the nature of such property, shall have no application to sales, leases or loans of or chattel mortgages upon the property herein described.

Amended by L.1940, c. 10, s. 1.



Section 46:34-1 - Contracts Must Be Bona Fide

46:34-1. Contracts must be bona fide
All contracts and agreements between customers and brokers relating to the purchase or sale, either upon credit or margin, of any securities, choses in action, or commodities, including all evidences of debt or property and options for the purchase thereof, shares in any corporation or association, bonds, coupons, scrip, rights, and other evidences of indebtedness or property and options for the purchase thereof or anything movable that is bought or sold, wherein it is mutually understood and agreed by the parties thereto that such contracts or agreements shall be terminated, closed or settled according to, or upon the basis of the public market quotations of prices made on any board of trade or exchange upon which such securities, choses in action or commodities are dealt in and without intending a bona fide purchase or sale or the actual bona fide receipt or delivery of the same shall be utterly void and of no effect.



Section 46:34-2 - Contract; When Effective

46:34-2. Contract; when effective
All contracts and agreements between customers and brokers respecting the purchase or sale either upon credit or margin of any securities, choses in action or commodities, of the character specifically referred to in section 46:34-1 of this title, wherein it is mutually understood and agreed by the parties thereto that the broker shall purchase or sell such securities, choses in action or commodities, as directed by the customer and for the account and risk of the customer, shall be valid and effective if such purchase or sale shall be actually made by the broker pursuant to such direction and for the account and risk of the customer, even though such purchase or sale may not be made in the customer's name and even though as between the broker and customer the securities, choses in action or commodities so purchased or sold, may not have been actually delivered to or by such customer.



Section 46:34-3 - Actions For Recovery Of Money, Property Or Chose In Action

46:34-3. Actions for recovery of money, property or chose in action
No action shall be brought or maintained by any customer or broker for the recovery of any money, property or chose in action of any kind or character which shall have been paid, deposited, delivered or advanced as collateral or otherwise or for any debt incurred pursuant to or in compliance with any contract or agreement which is declared by this chapter to be void, but nothing herein contained shall prevent any customer who is a party to a contract of the kind mentioned and described in section 46:34-2 of this title from bringing and maintaining an action for the recovery of any money, property or chose in action delivered or deposited under such contract in case the broker, party to such contract, shall not actually purchase or sell in accordance with the provisions of the contract the securities, choses in action or commodities as directed by the customer and for his account and risk.



Section 46:38-13 - Short Title

46:38-13. Short title
This act may be cited as the "New Jersey Uniform Gifts to Minors Act."

L. 1963, c. 177, s.1; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-14 - Definitions

46:38-14. Definitions
As used in this act:

(a) "Adult" means a person 21 years of age or more.

(b) "Bank" means a bank, trust company, national banking association, savings bank or other banking institution, deposits in which are insured by the Federal Deposit Insurance Corporation or other like government instrumentality, or a State or Federal savings and loan association whose deposits or shares are insured by the Federal Savings and Loan Insurance Corporation or other like government instrumentality.

(c) "Broker" means a person lawfully engaged in the business of effecting transactions in securities for the accounts of others. The term includes a bank which effects such transactions. The term also includes a person lawfully engaged in buying and selling securities for his own account, through a broker or otherwise, as part of a regular business.

(d) "Court" means the Superior Court.

(e) "Custodial property" includes:

(1) all securities, life insurance or endowment policies, annuity contracts, tangible personal property, interests in partnerships and limited partnerships and money under the supervision of the same custodian for the same minor as a consequence of a gift or gifts made to the minor under this act;

(2) the income from the custodial property; and

(3) the proceeds, immediate and remote, from the sale, exchange, conversion, investment, reinvestment, surrender or other disposition of such securities, money, life insurance or endowment policies, annuity contracts, tangible personal property, interests in partnerships and limited partnerships and income.

(4) (Deleted by amendment.)

(f) "Custodian" means a person so designated in accordance with this act. The term includes a successor custodian.

(g) "Guardian" of a minor means a guardian of his estate or person.

(h) "Issuer" means a person who places or authorizes the placing of his name on a security (other than as a transfer agent) to evidence that it represents a share, participation or other interest in property or in an enterprise or to evidence his duty or undertaking to perform an obligation evidenced by the security, or who becomes responsible for or in place of any such person.

(i) A "legal representative" of a person means his executor, administrator or guardian of his person or estate.

(j) A "member" of a "minor's family" means any of the minor's parents, grandparents, brothers, sisters, uncles and aunts, whether of the whole blood or the half blood, or through adoption.

(k) "Minor" means a person under 21 years of age even though that person has attained or shall attain the age of majority under the laws of this State.

(l) "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas or mining title or lease or in payment out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation in, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing. The term does not include a security of which the donor is the issuer. A security is in "registered form" when it specifies the person entitled to it or to the rights it evidences and its transfer may be registered upon books maintained for that purpose by or on behalf of the issuer.

(m) "Transfer agent" means a person who acts as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of transfers of its securities or in the issue of new securities or in the cancellation of surrendered securities.

(n) "Trust company" means a bank which is authorized to exercise trust powers.

(o) A "life insurance or endowment policy or annuity contract" means a life insurance or endowment policy or annuity contract issued by an insurance company on the life of a minor to whom a gift of the policy or contract is made in the manner prescribed in this act or on the life of any other person.

L. 1963, c. 177, s. 2. Amended by L.1981, c. 377, s. 1, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-15 - Gifts To Minors

46:38-15. Gifts to minors


3. An adult may, during his lifetime, make a gift of a security, a life insurance or endowment policy, annuity contract, tangible personal property, interest in a partnership or limited partnership or money to a minor under this act:

(a) If the subject of the gift is a security in registered form, by registering it in the name of a person eligible to be custodian, or a trust company, followed by substantially the following language: "as custodian for ........................ (name of minor) under the New Jersey Uniform Gifts to Minors Act";

(b) If the subject of the gift is a security not in registered form, by delivering it to a person eligible to be custodian, other than the donor, or a trust company, accompanied by a statement of gift in substantially the following language, signed by the donor and the custodian:

"GIFT UNDER THE NEW JERSEY UNIFORM GIFTS TO MINORS ACT

I, .................................. (name of donor) hereby deliver to ............................., (name of custodian) as custodian under the New Jersey Uniform Gifts to Minors Act, for.........................., (name of minor) the following security: .............................................. (description of security)



Dated: ................................................................

(signature of donor)

...................................., (name of custodian) as custodian for said ................................ .(name of minor) hereby acknowledges receipt of the above described security under the New Jersey Uniform Gifts to Minors Act.

Dated:.................................................................

(signature of custodian)"

(c) If the subject of the gift is money, by paying or delivering it to a broker or a bank for credit to an account in the name of a person eligible to be custodian, followed by substantially the following language: "as custodian for ..................................(name of minor) under the New Jersey Uniform Gifts to Minors Act."

(d) If the subject of the gift is a life insurance or endowment policy or an annuity contract, by causing the ownership of the policy or contract to be registered with the issuing insurance company in the name of the custodian or in the name of an adult member of the minor's family or in the name of a guardian of the minor or any bank or trust company, followed by the words "custodian for ........................ (name of minor) under the New Jersey Uniform Gifts to Minors Act," and such policy of life insurance or endowment policy or annuity contract shall be delivered to the person in whose name it is thus registered as custodian. If the policy or contract is registered in the name of the donor, as custodian, such registration shall of itself constitute the delivery required by this act.

(e) If the subject of the gift is an interest in tangible personal property, by causing the ownership of the property to be transferred by any appropriate written document to the custodian in his own name, followed by substantially the following language: "as custodian for ........................ (name of minor) under the New Jersey Uniform Gifts to Minors Act."

(f) If the subject of the gift is an interest in a partnership or a limited partnership, by delivering an assignment of the interest to the custodian in his own name, followed by substantially the following language: "as custodian for ..........................(name of minor) under the New Jersey Uniform Gifts to Minors Act," and by notifying in writing the other partner or partners in the case of a partnership or the other general partner or partners in the case of a limited partnership and the donee of the gift. In the case in which the assignment is made to the donor in his own name, notification to the other partner or partners in the case of a partnership or to the other general partner or partners in the case of a limited partnership shall constitute the delivery required by this subsection.

L.1963,c.177,s.3; amended 1981, c.377, s.2; repealed R.S. 46:38A-57; (effective July 1, 2007); amended 1997, c.33, s.18.



Section 46:38-16 - Custodial Gift

46:38-16. Custodial gift
A gift made on or after the effective date of this act in a manner prescribed in section 3 of this act is a "custodial gift" and as such is governed by this act. It is such whether or not the person designated custodian is eligible to serve, and whether or not there is a failure to comply with one or more sections of this act other than section 3.

L. 1963, c. 177, s.4; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-17 - Effect Of Custodial Gift

46:38-17. Effect of custodial gift
A gift made in the manner prescribed in this act is irrevocable and conveys to the minor an indefeasible vested legal title to the security, life insurance or endowment policy, annuity contract, money, tangible personal property, interest in a partnership or general partnership.

L. 1963, c. 177, s. 5. Amended by L.1981, c. 377, s. 3, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-18 - Acceptance Of Custodianship; Notice

46:38-18. Acceptance of custodianship; notice
(a) If a custodial gift includes a security not in registered form the execution by the custodian designee of the acknowledgment of receipt described in section 3(b) of this act constitutes acceptance of the custodianship.

(b) If a custodial gift does not include a security not in registered form, the custodian designee shall be deemed to have accepted the custodianship upon the execution by him and delivery to the donor of a notice in writing of his acceptance of the custodianship. Such written notice of acceptance, when given to the donor upon opening an account with a bank or broker in the custodian's name shall be deemed written acceptance of all subsequent gifts made through such account until the custodian delivers written notification to the donor to the contrary. If the custodian designee does not deliver such a notice of acceptance to the donor within 10 days of the making of the gift, the donor shall promptly deliver to the custodian designee a notice in writing requesting an acceptance or renunciation. If the custodian designee fails to deliver to the donor a written notice of acceptance or renunciation within 10 days after delivery to him of the request, he shall be deemed to have renounced. In that event the donor shall make a written recital of the failure to respond and the consequent renunciation. The donor shall promptly cause a copy of each writing sent, received or made by him to be delivered to each successor custodian and to the minor if he is then 14 years of age or more.

L. 1963, c. 177, s. 6. Amended by L.1981, c. 377, s. 4, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-19 - Successor Custodians; Designation

46:38-19. Successor custodians; designation
A donor may, at the time of making a custodial gift, designate one or more eligible persons as successor custodians to act as such upon the renunciation, death, resignation or removal of the first custodian or of the preceding successor custodian, by a statement of designation in substantially the following language:

"DESIGNATION OF SUCCESSOR CUSTODIAN

I, ..........................., (name of donor) having this day made a custodial gift under the New Jersey Uniform Gifts to Minors Act to ............................. (name of minor) consisting of ........................... (description of securities, if any, and identification of credits created pursuant to section 3(c) of this act) and having designated .................................... (name of first custodian) custodian for said ................................., (name of minor) hereby designate .............. (name of successor custodian) successor custodian for said ......................., (name of minor) to succeed to the duties of custodian upon the renunciation, death, resignation or removal of said ............................. (name of first custodian)

Dated: ........................... ........................

(signature of donor)"



If more than one successor custodian be named the statement of description shall be altered appropriately.

Executed counterparts of the statement of designation shall be delivered promptly upon execution to the custodian and to each successor custodian, to each broker or bank with whom the donor creates a credit under section 3(c) of this act, and to the minor if he is then 14 years of age or more.

L. 1963, c. 177, s. 7. Amended by L.1981, c. 377, s. 5, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-19.1 - Resignation, Death Or Removal Of Custodian; Designation Of Successor Custodian

46:38-19.1. Resignation, death or removal of custodian; designation of successor custodian
a. A custodian may, before he renounces, dies, resigns or is removed from office, designate a successor custodian if the donor has failed to designate a successor. The custodian may designate his successor by executing and dating an instrument of designation before a subscribing witness other than the successor. The instrument of designation may but need not contain the resignation of the custodian.

b. In the absence of an effective designation of a successor custodian by the custodian, the donor may designate a successor by executing and dating an instrument of designation before a subscribing witness other than the successor.

c. In the absence of an effective designation of a successor custodian by either the custodian or donor, the guardian of the minor shall become successor custodian; in the absence of a guardian, the minor, if he has attained the age of 14 years, may designate a successor custodian by executing an instrument of designation before a subscribing witness other than the successor.

d. If the minor has no guardian and if no successor custodian who is eligible and has not died or become legally incapacitated has been designated as a successor custodian, the legal representative of the donor, the legal representative of the custodian or an adult member of the minor's family may apply to the court for the designation of a successor custodian.

e. A successor custodian has all the rights, powers, duties and immunities of a custodian designated in a manner prescribed by this act.

L. 1981, c. 377, s. 6, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-20 - Acceptance Of Custodianship By Designated Successor

46:38-20. Acceptance of custodianship by designated successor
A person designated a successor custodian shall be deemed to have accepted the custodianship upon the execution by him and delivery to the person or court who designated him a notice in writing of his acceptance of the custodianship. If the successor designee does not deliver such a notice of acceptance to the designator within 10 days of delivery to him of the designation, the designator shall promptly deliver to the successor designee a notice in writing requesting an acceptance or renunciation. If the successor designee fails to deliver to the donor a written notice of acceptance or renunciation within 10 days after delivery to him of the request he shall be deemed to have renounced. In that event the donor shall make a written recital of the failure to respond and the consequent renunciation.

The designator shall promptly cause a copy of each writing sent, received or made by him to be delivered to the original custodian or his legal representative, to each other successor custodian, to the donor and to the minor if he is then 14 years of age or more.

L. 1963, c. 177, s. 8; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-20.1 - Taking Effect Of Designation Of Successor Custodian

46:38-20.1. Taking effect of designation of successor custodian
The designation of a successor custodian takes effect as to each item of the custodial property when the custodian resigns, dies or becomes legally incapacitated and the custodian or his legal representative:

a. Causes the item, if it is a security in registered form or a life insurance or endowment policy or annuity contract, to be registered, with the issuing insurance company in the case of a life insurance policy or annuity con- tract, in the name of the successor custodian followed, in substance, by the words: "as custodian for........................ (name of minor) under the New Jersey Uniform Gifts to Minors Act" ; and

b. Delivers or causes to be delivered to the successor custodian any other item of the custodial property, together with the instrument of designation of the successor custodian or a true copy thereof and any additional instruments required for the transfer thereof to the successor custodian.

L. 1981, c. 377, s. 7, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-21 - Persons Eligible To Be Custodians

46:38-21. Persons eligible to be custodians
Only the following persons are eligible to be custodians: the donor of the custodial property, an adult, a guardian of the minor and a trust company. There may not be more than one custodian of the same custodial property at the same time.

L. 1963, c. 177, s. 9. Amended by L.1981, c. 377, s. 8, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-22 - Authorization Of Trustee Or Executor To Make Gift To Minor

46:38-22. Authorization of trustee or executor to make gift to minor
An adult may authorize or direct his trustee or executor to make a gift to a minor under this act. If a gift is so made, the trustee or executor shall be deemed the donor of the gift for the purpose of this act.

L. 1963, c. 177, s. 10. Amended by L.1981, c. 377, s. 9, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-23 - Gift To One Minor; One Person As Custodian

46:38-23. Gift to one minor; one person as custodian
Any gift made under this act may be made to only one minor and only one person may be the custodian.

L. 1963, c. 177, s. 11. Amended by L.1981, c. 377, s. 10, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-24 - Placing Subject Of Gift In Possession And Control Of Custodian

46:38-24. Placing subject of gift in possession and control of custodian
A donor of a custodial gift shall promptly do all things within his power to put the subject of the gift in the possession and control of the custodian, but neither the donor's failure to comply with this section, nor his designation of an ineligible person as custodian, nor renunciation by the person designated as custodian affects the consummation of the gift.

L. 1963, c. 177, s. 12. Amended by L.1981, c. 377, s. 11, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-24.1 - Placement Of Possession And Control Of Custodial Property In Successor Custodian; Priority Of Instruments Of Designation

46:38-24.1. Placement of possession and control of custodial property in successor custodian; priority of instruments of designation
A custodian who executes an instrument of designation of his successor containing the custodian's resignation shall promptly do all things within his power to put each item of the custodial property in the possession and control of the successor custodian named in the instrument. The legal representative of a custodian who dies or becomes legally incapacitated shall promptly do all things within his power to put each item of the custodial property in the possession and control of the successor custodian named in an instrument of designation executed by the custodian or, if none, by the minor if he has no guardian and has attained the age of 14 years, or in the possession and control of the guardian of the minor if he has a guardian. If the custodian has executed more than one instrument of designation, his legal representative shall treat the instrument dated on an earlier date as having been revoked by the instrument dated on a later date.

L. 1981, c. 377, s. 12, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-25 - Rights, Duties Or Authority Of Guardian With Respect To Custodial Property

46:38-25. Rights, duties or authority of guardian with respect to custodial property
A guardian of a minor shall have no right, power, duty or authority with respect to custodial property except as provided in this act.

L. 1963, c. 177, s. 13; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-26 - Combining And Treating Gifts As Single Custodial Gift; Separate Administration Of Gifts

46:38-26. Combining and treating gifts as single custodial gift; separate administration of gifts
If one person has been designated custodian of 2 or more custodial gifts for the same minor he may combine and treat them for all purposes as if they were a single custodial gift. If, however, any successor custodian under one such gift does not have the same status under another such gift, the gifts shall be held and administered separately unless the court shall provide for a single succession of custodians upon an application under this section.

Upon application of a person who has been designated custodian of 2 or more custodial gifts, each from a different donor, for the same minor, where any successor custodian under one such gift does not have the same status under another such gift, the court may provide for a single succession of custodians for all such gifts notwithstanding the designations by the donors.

L. 1963, c. 177, s. 14; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-27 - Custodian; Powers, Duties

46:38-27. Custodian; powers, duties


15. (a) The custodian shall collect, hold, manage, invest and reinvest the custodial property.

(b) The custodian shall pay over to the minor for expenditure by him, or expend on behalf of the minor, so much of or all the custodial property as the custodian deems advisable for the support, maintenance, education, general use and benefit of the minor in the manner, at the time or times, and to the extent that the custodian in his absolute discretion deems suitable and proper, with or without court order, with or without regard to the duty or ability of himself or of any other person to support the minor, and with or without regard to any other funds, income or property of the minor which may be available for any such purpose.

(c) The court, on the application of a parent or guardian of the minor, or on the application of the minor if he has attained the age of 14 years, may order the custodian to pay over to the minor for expenditure by him, or to expend on behalf of the minor, so much of or all the custodial property as is necessary for the minor's support, maintenance, education, general use and benefit.

(d) To the extent that the custodial property is not so expended, the custodian shall deliver or pay it over to the minor when he attains 21 years of age or, if the minor dies before attaining 21 years of age, the custodian shall thereupon deliver or pay it over to the estate of the minor. The donor at the time the gift is made may expressly direct that the custodianship be terminated and the custodial property be paid over and transferred to the minor at any time after the minor attains the age of 18 years.

(e) The custodian, in investing and reinvesting the custodial property, shall act as would a prudent man of discretion and intelligence who is seeking a reasonable income and the preservation of his capital, except that he may, in his discretion and without liability to the minor or his estate, retain a security given to the minor in a manner prescribed in this act or hold money so given in an account in the bank to which it was paid or delivered by the donor.

(f) (Deleted by amendment.)

(g) The custodian may sell, exchange, convert or otherwise dispose of custodial property in the manner, at the time or times, for the price or prices and upon the terms he deems advisable. He may vote a security which is custodial property in person or by general or limited proxy. He may consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of an issuer of a security which is custodial property, and to the sale, lease, pledge or mortgage of any property by or to such an issuer, and to any other action by such an issuer. He may execute and deliver written instruments which he deems advisable to carry out any of his powers as custodian.

(h) The custodian shall keep all custodial property separate and distinct from his own property in such a manner as to identify it clearly as custodial property. He shall register each security which is custodial property and in registered form in his name, or in the name of a trust company, followed by substantially the following language: "as custodian for ............................... (name of minor) under the New Jersey Uniform Gifts to Minors Act." He shall hold all money which is custodial property in an account with a broker or in a bank in his name followed by substantially the following language: "as custodian for .......................... (name of minor) under the New Jersey Uniform Gifts to Minors Act."

(i) The custodian shall keep records of all transactions with respect to the custodial property and make them available for inspection at reasonable intervals by a parent, guardian or legal representative of the minor, or by the minor if he is 14 years of age or more.

(j) In addition to the powers given in this act, a custodian has all the powers with respect to the custodial property which a guardian of the estate would have with respect to property not held as custodial property.

(k) If the subject of the gift is a life insurance or endowment policy or annuity contract, the custodian:

(1) in his capacity as custodian, has all the incidents of ownership in the policy or contract to the same extent as if he were the owner, except that the designated beneficiary of any policy or contract on the life of the minor shall be the minor's estate and the designated beneficiary of any policy or contract on the life of a person other than the minor shall be the custodian as custodian for the minor for whom he is acting; and

(2) may pay premiums on the policy or contract out of the custodial property.

(l) The custodian may, in his discretion, terminate the custodianship at any time after the minor has attained the age of 18 years, but the power shall not be exercised by the custodian prior to a termination age fixed by the donor as provided in subsection (c) of this section.

L.1963,c.177,s.15; amended 1981, c.377, s.13; repealed R.S. 46:38A-57; (effective July 1, 2007); amended 1997, c.33, s.19.



Section 46:38-28 - Reimbursement For Expenses; Compensation; Bond; Liability For Losses

46:38-28. Reimbursement for expenses; compensation; bond; liability for losses
(a) A custodian is entitled to reimbursement from the custodial property for his reasonable expenses incurred in the performance of his duties.

(b) A custodian may act without compensation for his services.

(c) Unless he is a donor, a custodian may receive from the custodial property reasonable compensation for his services determined by:

(1) A direction by the donor when the gift is made; or

(2) In the absence of a direction by the donor, such compensation as provided by the law of this State governing compensation of a guardian of the estate of a minor.

(d) A custodian need not give a bond concerning the performance of his duties unless required to do so by this act or by court order.

(e) A custodian not compensated for his services is not liable for losses to the custodial property unless they result from his bad faith, intentional wrongdoing or gross negligence or from his failure to maintain the standard of prudence in investing the custodial property provided in this act.

L. 1963, c. 177, s. 16. Amended by L.1981, c. 377, s. 14, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-29 - Exemption Of Third Persons From Liability

46:38-29. Exemption of third persons from liability
An issuer, transfer agent, bank, life insurance company, broker or other person acting on the instructions of or otherwise dealing with any person purporting to act as a donor or custodian (a) is not responsible for determining whether the person designated by the purported donor or by the custodian purporting to act as custodian has been duly designated or whether any purchase, sale or transfer to or by, or any other act of, any person purporting to act as custodian is in accordance with or authorized by this act; (b) is not obliged to inquire into the validity or propriety under this act of any instrument or instructions executed or given by a person purporting to be a donor or custodian; and (c) is not bound to see to the application, by any person purporting to be a custodian, of any money or other property paid or delivered to him. An issuer, transfer agent, bank, life insurance company, broker or other person acting on any instrument of designation of a successor custodian, executed as provided in this act by a minor to whom a gift has been made in the manner prescribed in this act and who has attained the age of 14 years, is not responsible for determining whether the person designated by the minor as successor custodian has been duly designated, nor obliged to inquire into the validity or propriety under this act of the instrument of designation.

L. 1963, c. 177, s. 17. Amended by L.1981, c. 377, s. 15, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-30 - Resignation Of Custodian; Procedure

46:38-30. Resignation of custodian; procedure
(a) If a successor custodian who is then in being has been designated, the custodian may resign by (1) executing an instrument of resignation, (2) causing each security which is custodial property and in registered form or a life insurance or endowment policy or annuity contract to be registered, and each account with a broker or in a bank to be carried, in the name of the successor custodian followed by substantially the following language: "as custodian for ....................... (name of minor) under the New Jersey Uniform Gifts to Minors Act," and (3) delivering to the successor custodian the instrument of resignation, each security registered in the name of the successor custodian and all other custodial property, together with any additional instruments required for the transfer thereof, or

(b) If a successor custodian who is then in being has not been designated, the custodian may resign by executing an instrument of resignation designating a successor custodian and taking the steps described in subsection (a)(2) and (a)(3) of this section, or otherwise in accordance with the order of the court, upon application to the court by the custodian for permission to resign and for the designation of a successor custodian.

An ineligible person who has accepted a designation as custodian shall be deemed a lawful custodian for the purpose of the application of the resignation procedure and the powers provided in this section.

L. 1963, c. 177, s. 18. Amended by L.1981, c. 377, s. 16, eff. March 1, 1982; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-32 - Death, Renunciation Of Custodian

46:38-32. Death, renunciation of custodian


20. Upon the death of a custodian or renunciation of a custodian designee for whom a successor custodian has been designated or provided by law, the certificate of death, a written renunciation or a written recital of the renunciation, as the case may be, shall be full warrant to all persons for immediate transfer of the custodial property to the successor if the minor is then under 21 years of age. The successor shall cause each security which is custodial property and in registered form to be registered, and each account with a broker or in a bank to be carried, in the name of the successor custodian , or a trust company, followed by substantially the following language: "as custodian for ........................ (name of minor) under the New Jersey Uniform Gifts to Minors Act" ; and shall cause each such security and all other custodial property to be delivered to him together with any additional instruments required for the transfer thereof.

L.1963,c.177,s.20; repealed R.S.46:38A-57 (effective July 1, 2007); amended 1997, c.33, s.20.



Section 46:38-33 - Requiring Custodian To Give Bond; Removal Of Custodian; Transfer Of Custodial Property

46:38-33. Requiring custodian to give bond; removal of custodian; transfer of custodial property
Upon application of the donor, the legal representative of a donor, an adult member of the minor's family, a guardian of the minor, or the minor if he has attained the age of 14 years, the court for cause shown may (1) require the custodian to give bond for the performance of his duties, or (2) remove the custodian and, if no person designated as successor custodian is then in being, designate a successor custodian, and (3) take such other action as it deems in the best interest of the minor.

If the court orders removal it shall provide for delivery of all custodial property to the successor custodian and the execution of all instruments required for the transfer thereof.

L.1963, c. 177, s. 21; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-34 - Accounting By Custodian

46:38-34. Accounting by custodian
The court may require or permit the custodian or his legal representative to account incident to any proceeding under this act, or in a separate proceeding upon application of the minor if he has attained 14 years of age, the legal representative of the minor, an adult member of the minor's family or a donor or his legal representative. The court shall require an accounting if it removes a custodian.

L.1963, c. 177, s. 22; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-35 - Delivery Of Notice

46:38-35. Delivery of notice
A delivery of a notice to a person under this act may be effected either (a) by personal delivery to the person, (b) by personal delivery at his residence to a member of his household who has attained 14 years of age, or (c) by registered or certified mail addressed to his residence.

L.1963, c. 177, s. 23; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-36 - Construction Of Act

46:38-36. Construction of act
(a) This act shall be construed to promote uniformity with similar laws of other States.

(b) The methods for making gifts to minors provided by this act are not exclusive.

L.1963, c. 177, s. 24; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-37 - Model Act; Application And Repeal

46:38-37. Model act; application and repeal
"An act concerning gifts of securities to minors," approved July 14, 1955 (P.L.1955, c. 139), hereinafter called the "Model Act," shall not apply to any gift made to a minor on or after the effective date of this act. The Model Act is repealed effective July 1, 1985.

L.1963, c. 177, s. 25.



Section 46:38-38 - Gifts Made Under Model Act

46:38-38. Gifts made under model act
All gifts made before the effective date of this act under the Model Act shall continue to be governed by the Model Act.

L.1963, c. 177, s. 26; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-39 - Gifts Authorized Or Directed To Be Made Under Model Act

46:38-39. Gifts authorized or directed to be made under model act
All gifts which were, before the effective date of this act, authorized or directed to be made under the Model Act shall, if made, be made under this act.

L.1963, c. 177, s. 27; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-40 - Reservation Of Power

46:38-40. Reservation of power
The Legislature reserves the power to amend, supplement and repeal this act.

L.1963, c. 177, s. 28; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38-41 - Provisions Severable

46:38-41. Provisions severable
29. If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity.

L.1963,c.177,s.29; repealed R.S. 46:38A-57 (effective July 1, 2007).



Section 46:38A-1 - Short Title

46:38A-1. Short title
This chapter shall be known and may be cited as the "New Jersey Uniform Transfers to Minors Act."

L. 1987, c. 18, s. 1.



Section 46:38A-2 - Definitions

46:38A-2. Definitions
As used in this chapter:

a. "Adult" means an individual who has attained the age of 21 years;

b. "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others;

c. "Court" means the Superior Court;

d. "Custodial property" means any interest in property transferred to a custodian under this chapter and the income from and proceeds of that interest in property;

e. "Custodian" means a person so designated under R.S. 46:38A-19 or a successor or substitute custodian designated under R.S. 46:38A-42 through R.S. 46:38A-45;

f. "Financial institution" means a bank, trust company, savings institution, savings and loan association or credit union, chartered and supervised under State or federal law;

g. "Guardian" of a minor means a guardian of his estate or person;

h. "Legal representative" means an individual's personal representative or guardian;

i. "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption;

j. "Minor" means an individual who has not attained the age of 21 years;

k. "Person" means an individual, corporation, organization, or other legal entity;

l. "Personal representative" means an executor, administrator, successor personal representative of a decedent's estate or a person legally authorized to perform substantially the same functions but excludes a special administrator;

m. "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

n. "Transfer" means a transaction that creates custodial property under R.S. 46:38A-19;

o. "Transferor" means a person who makes a transfer under this chapter;

p. "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

Source: New.

L. 1987, c. 18, s. 1.



Section 46:38A-3 - Scope Of Chapter

46:38A-3. Scope of chapter
This chapter applies to a transfer referred to in this chapter in a designation under R.S. 46:38A-19 by which the transfer is made if at the time of the transfer, the transferor, the minor, the custodian is a resident of this State or the custodial property is located in this State. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, the custodian or the removal of custodial property from this State.

L. 1987, c. 18, s. 1.



Section 46:38A-4 - Jurisdiction Over Custodian

46:38A-4. Jurisdiction over custodian
A person designated as custodian under this chapter is subject to personal jurisdiction in this State with respect to any matter relating to the custodianship.

L. 1987, c. 18, s. 1.



Section 46:38A-5 - Choice Of Law

46:38A-5. Choice of law
A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this State if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

L. 1987, c. 18, s. 1.



Section 46:38A-6 - Revocable Nomination Of Custodian Based Upon Happening Of Future Event

46:38A-6. Revocable nomination of custodian based upon happening of future event
A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for ....................... (name of minor) under the New Jersey Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property shall be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights. A custodian nominated under this section shall be a person to whom a transfer of property of that kind may be made under R.S. 46:38A-19.

L. 1987, c. 18, s. 1.



Section 46:38A-7 - When Custodianship Becomes Effective Under Revocable Nomination Of Custodian

46:38A-7. When custodianship becomes effective under revocable nomination of custodian
The nomination of a custodian under R.S. 46:38A-6 does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under R.S. 46:38A-19. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to R.S. 46:38A-19.

L. 1987, c. 18, s. 1.



Section 46:38A-8 - Transfer By Gift Or Exercise Of Power Of Appointment

46:38A-8. Transfer by gift or exercise of power of appointment
A person may, pursuant to R.S. 46:38A-19, make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor.

L. 1987, c. 18, s. 1.



Section 46:38A-9 - Transfer Authorized By Will Or Trust

46:38A-9. Transfer authorized by will or trust
A personal representative or trustee may, pursuant to R.S. 46:38A-19, make an irrevocable transfer to a custodian for the benefit of a minor as authorized in the governing will or trust.

L. 1987, c. 18, s. 1.



Section 46:38A-10 - Transfer Under Will Or Trust; Transfer To Be Made To Nominated Custodian

46:38A-10. Transfer under will or trust; transfer to be made to nominated custodian
If the testator or the settlor of a trust has nominated a custodian under R.S. 46:38A-6 to receive the custodial property, the transfer shall be made to that person.

L. 1987, c. 18, s. 1.



Section 46:38A-11 - Transfer Under Will Or Trust; Custodian Not Nominated Or Dead, Etc.

46:38A-11. Transfer under will or trust; custodian not nominated or dead, etc.
If the testator or the settlor under a trust has not nominated a custodian under R.S. 46:38A-6, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under R.S. 46:38A-19.

L. 1987, c. 18, s. 1.



Section 46:38A-12 - Other Transfers By Personal Representative Or Trustee

46:38A-12. Other transfers by personal representative or trustee
Subject to R.S. 46:38A-14, a personal representative or a trustee may, pursuant to R.S. 46:38A-19, make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor, in the absence of a will or under a will or a trust that does not contain an authorization to do so.

L. 1987, c. 18, s. 1.



Section 46:38A-13 - Transfers By A Guardian

46:38A-13. Transfers by a guardian
Subject to R.S. 46:38A-14, a guardian of a minor may, pursuant to R.S. 46:38A-19, make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor.

L. 1987, c. 18, s. 1.



Section 46:38A-14 - Conditions Under Which Certain Transfers May Be Made By A Personal Representative, Trustee Or Guardian

46:38A-14. Conditions under which certain transfers may be made by a personal representative, trustee or guardian
A transfer may be made under R.S. 46:38A-12 or R.S. 46:38A-13 only if:

a. The personal representative, trustee or guardian considers the transfer to be in the best interest of the minor;

b. The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, other governing instrument or law; and

c. The transfer is authorized by the court if it exceeds $10,000.00 in value.

L. 1987, c. 18, s. 1.



Section 46:38A-15 - Transfer By Obligor

46:38A-15. Transfer by obligor
Subject to R.S. 46:38A-16 and R.S. 46:38A-17, a person not subject to R.S. 46:38A-9 through R.S. 46:38A-11, or R.S. 46:38A-12 through R.S. 46:38A-14, who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to R.S. 46:38A-19.

L. 1987, c. 18, s. 1.



Section 46:38A-16 - Transfer By Obligor; Custodian Nominated

46:38A-16. Transfer by obligor; custodian nominated
If a person having the right to do so under R.S. 46:38A-6 has nominated a custodian under that section to receive custodial property under R.S. 46:38A-15, the transfer shall be made to that person.

L. 1987, c. 18, s. 1.



Section 46:38A-17 - Transfer By Obligor; Custodian Not Nominated Or Dead, Etc.

46:38A-17. Transfer by obligor; custodian not nominated or dead, etc.
If a custodian has not been nominated under R.S. 46:38A-6, or all persons so nominated as custodian to receive custodial property under R.S. 46:38A-15 die before the transfer or are unable, decline, or are ineligible to serve, a transfer under R.S. 46:38A-15 may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000.00 in value.

L. 1987, c. 18, s. 1.



Section 46:38A-18 - Receipt For Custodial Property

46:38A-18. Receipt for custodial property
A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.

L. 1987, c. 18, s. 1.



Section 46:38A-19 - Manner Of Creating Custodial Property And Effecting Transfer; Designation Of Initial Custodian

46:38A-19. Manner of creating custodial property and effecting transfer; designation of initial custodian
Custodial property is created and a transfer is made whenever:

a. An uncertificated security or a certificated security in registered form is either:

(1) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ................................ (name of minor) under the New Jersey Uniform Transfers to Minors Act," or

(2) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in R.S. 46:38A-20;

b. Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for(name of minor) under the New Jersey Uniform Transfers to Minors Act" ;

c. The ownership of a life or endowment insurance policy or annuity contract is either:

(1) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ............................... (name of minor) under the New Jersey Uniform Transfers to Minors Act," or

(2) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for ............................ (name of minor) under the New Jersey Uniform Transfers to Minors Act";

d. An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for ...................................... (name of minor) under the New Jersey Uniform Transfers to Minors Act";

e. An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for(name of minor) under the New Jersey Uniform Transfers to Minors Act" ;

f. A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(1) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for (name of minor) under the New Jersey Uniform Transfers to Minors Act," or

(2) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words:"as custodian for ......................................... (name of minor) under the New Jersey Uniform Transfers to Minors Act" ; or

g. An interest in any property not described in subsections a. through f. of this section is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in R.S. 46:38A-20. Source: New.

P.L. 1987, c. 18, s.1..



Section 46:38A-20 - Form Of Instrument To Make Certain Transfers

46:38A-20. Form of instrument to make certain transfers
An instrument in the following form satisfies the requirements of paragraph (2) of subsection a. and subsection g. of R.S. 46:38A-19:

"Transfer Under the New Jersey Uniform

Transfers to Minors Act

I, ............................. (name of transferor or name and representative capacity if a fiduciary) hereby transfer to ....................... (name of custodian), as custodian for ........................ (name of minor) under the New Jersey Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

ated: .............................................................

....................................................................

(Signature)

.......................... (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the New Jersey Uniform Transfers to Minors Act.

Dated: .............................................................

....................................................................

(Signature of Custodian)"

Source: New.



P.L. 1987, c. 18, s.1..



Section 46:38A-21 - Control Of Custodial Property

46:38A-21. Control of custodial property
A transferor shall place the custodian in control of the custodial property as soon as practical.

L. 1987, c. 18, s. 1.



Section 46:38A-22 - Single Custodianship

46:38A-22. Single custodianship
A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.

L. 1987, c. 18, s. 1.



Section 46:38A-23 - Validity Of Transfer

46:38A-23. Validity of transfer
The validity of a transfer made in a manner prescribed in this chapter is not affected by:

a. Failure of the transferor to comply with R.S. 46:38A-22 concerning possession and control;

b. Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under R.S. 46:38A-19; or

c. Death or incapacity of a person nominated under R.S. 46:38A-6 and R.S. 46:38A-7 or designated under R.S. 46:38A-19 as custodian or the disclaimer of the office by that person.

L. 1987, c. 18, s. 1.



Section 46:38A-24 - Transfer Deemed Irrevocable And Vested In Minor Subject To Rights, Powers, Duties And Authority Of Custodian

46:38A-24. Transfer deemed irrevocable and vested in minor subject to rights, powers, duties and authority of custodian
A transfer made pursuant to R.S. 46:38A-19 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this chapter.

L. 1987, c. 18, s. 1.



Section 46:38A-25 - Transfer Incorporates All Provisions Of Chapter

46:38A-25. Transfer incorporates all provisions of chapter
By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter.

L. 1987, c. 18, s. 1.



Section 46:38A-26 - Care Of Custodial Property

46:38A-26. Care of custodial property
A custodian shall:

a. Take control of custodial property;

b. Register or record title to custodial property if appropriate; and

c. Collect, hold, manage, invest, and reinvest custodial property.

L. 1987, c. 18, s. 1.



Section 46:38A-27 - Duty Of Care Owed By Custodian

46:38A-27. Duty of care owed by custodian
In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. A custodian may, in the custodian's discretion and without liability to the minor or the minor's estate, retain any custodial property received from a transferor.

L. 1987, c. 18, s. 1.



Section 46:38A-28 - Investment Or Payment Of Premiums On Life Insurance Or Endowment Policies By Custodian

46:38A-28. Investment or payment of premiums on life insurance or endowment policies by custodian
A custodian may invest in or pay premiums on life insurance or endowment policies on the life of the minor only if the minor or the minor's estate is the sole beneficiary, or the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian is the irrevocable beneficiary. Source: New.

P.L. 1987, c. 18, s.1..



Section 46:38A-29 - Custodial Property To Be Kept Separate And Distinct

46:38A-29. Custodial property to be kept separate and distinct
A custodian shall, at all times, keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for ............................. (name of minor) under the New Jersey Uniform Transfers to Minors Act."

L. 1987, c. 18, s. 1.



Section 46:38A-30 - Records To Be Kept By Custodian

46:38A-30. Records to be kept by custodian
A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.

L. 1987, c. 18, s. 1.



Section 46:38A-31 - Powers Of Custodian

46:38A-31. Powers of custodian
A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only, and this section does not relieve a custodian from liability for breach of R.S. 46:38A-26 through R.S. 46:38A-30.

A custodian may, in his discretion, terminate the custodianship at any time after the minor has attained the age of 18 years, but the power shall not be exercised by the custodian prior to a termination age fixed by the transferor as provided in subsection a. of R.S. 46:38A-52.

L. 1987, c. 18, s. 1.



Section 46:38A-32 - Use Of Custodial Property By Custodian For Benefit Of Minor

46:38A-32. Use of custodial property by custodian for benefit of minor
A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to the duty or ability of the custodian personally or of any other person to support the minor, or any other income or property of the minor which may be applicable or available for that purpose. Source: New.

P.L. 1987, c. 18, s.1..



Section 46:38A-33 - Application To Court For Use Of Custodial Property For Benefit Of Minor

46:38A-33. Application to court for use of custodial property for benefit of minor
On application of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

L. 1987, c. 18, s. 1.



Section 46:38A-34 - Use Of Custodial Property For Benefit Of Minor Not To Affect Obligation To Support Minor

46:38A-34. Use of custodial property for benefit of minor not to affect obligation to support minor
A delivery, payment, or expenditure under R.S. 46:38A-32 or R.S. 46:38A-33 is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

L. 1987, c. 18, s. 1.



Section 46:38A-35 - Custodian's Expenses

46:38A-35. Custodian's expenses
A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

L. 1987, c. 18, s. 1.



Section 46:38A-36 - Custodian's Compensation

46:38A-36. Custodian's compensation
Except for one who is a transferor under R.S. 46:38A-8, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

L. 1987, c. 18, s. 1.



Section 46:38A-37 - Custodian's Bond

46:38A-37. Custodian's bond
Except as provided in R.S. 46:38A-47, a custodian need not give a bond.

L. 1987, c. 18, s. 1.



Section 46:38A-38 - Exemption Of Third Person From Liability

46:38A-38. Exemption of third person from liability
A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

a. The validity of the purported custodian's designation;

b. The propriety of, or the authority under this chapter for, any act of the purported custodian;

c. The validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

d. The propriety of the application of any property of the minor delivered to the purported custodian.

L. 1987, c. 18, s. 1.



Section 46:38A-39 - Liability To Third Persons Generally

46:38A-39. Liability to third persons generally
A claim based on a contract entered into by a custodian acting in a custodial capacity, an obligation arising from the ownership or control of custodial property, or a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

L. 1987, c. 18, s. 1.



Section 46:38A-40 - Liability Of Custodian To Third Persons

46:38A-40. Liability of custodian to third persons
A custodian is not personally liable:

a. On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

b. For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

L. 1987, c. 18, s. 1.



Section 46:38A-41 - Liability Of Minor To Third Persons

46:38A-41. Liability of minor to third persons
A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

L. 1987, c. 18, s. 1.



Section 46:38A-42 - Custodian Declining To Serve, Designation Of Successor Custodian

46:38A-42. Custodian declining to serve, designation of successor custodian
A person nominated under R.S. 46:38A-6 or designated under R.S. 46:38A-19 as custodian may decline to serve by delivering an instrument in writing to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and a substitute custodian able, willing, and eligible to serve was not nominated under R.S. 46:38A-6, the person who made the nomination may nominate a substitute custodian under R.S. 46:38A-6; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under R.S. 46:38A-19. The custodian so designated has the rights of a successor custodian.

L. 1987, c. 18, s. 1.



Section 46:38A-43 - Designation Of Successor Custodian By Custodian

46:38A-43. Designation of successor custodian by custodian
A custodian may, at any time, designate a trust company or an adult other than a transferor under R.S. 46:38A-8 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

L. 1987, c. 18, s. 1.



Section 46:38A-44 - Resignation Of Custodian; Notice; Delivery Of Custodial Property

46:38A-44. Resignation of custodian; notice; delivery of custodial property
A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

L. 1987, c. 18, s. 1.



Section 46:38A-45 - Designation Successor Custodian When Custodian Is Ineligible, Dies Or Becomes Incapacitated

46:38A-45. Designation successor custodian when custodian is ineligible, dies or becomes incapacitated
If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor custodian and the minor has attained the age of 14 years, the minor may, in the manner prescribed in R.S. 46:38A-44, designate an adult member of the minor's family, the guardian of the minor's estate or a trust company as successor custodian. If the minor has not attained the age of 14 years or if the minor has attained the age of 14 years and fails to act within 60 days after the ineligibility, death, or incapacity, the guardian of the minor's estate shall become the successor custodian. If there is no guardian of the minor's estate or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may apply to the court to designate a successor custodian.

L. 1987, c. 18, s. 1.



Section 46:38A-46 - Delivery Of Custodial Property To Successor Custodian

46:38A-46. Delivery of custodial property to successor custodian
A custodian who declines to serve under R.S. 46:38A-42 or resigns under R.S. 46:38A-44, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall deliver the custodial property and records into the possession and control of the successor custodian. The successor custodian may apply to the court to enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

L. 1987, c. 18, s. 1.



Section 46:38A-47 - Removal Of Custodian; Bond

46:38A-47. Removal of custodian; bond
A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the estate or person of the minor, or the minor if the minor has attained the age of 14 years may apply to the court to remove the custodian for cause and to designate a successor custodian other than a transferor under R.S. 46:38A-8 or to require the custodian to give appropriate bond.

L. 1987, c. 18, s. 1.



Section 46:38A-48 - Accounting By And Determination Of Liability Of Custodian

46:38A-48. Accounting by and determination of liability of custodian
A minor who has attained the age of 14 years, the guardian of the estate or person of the minor or legal representative of the minor, an adult member of the minor's family, a transferor, or a transferor's legal representative may apply to the court for:

a. An accounting by the custodian or the custodian's legal representative; or

b. A determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under R.S. 46:38A-39 through R.S. 46:38A-41 to which the minor or the minor's legal representative was a party.

L. 1987, c. 18, s. 1.



Section 46:38A-49 - Accounting By Predecessor Custodian

46:38A-49. Accounting by predecessor custodian
A successor custodian may apply to the court for an accounting by the predecessor custodian.

L. 1987, c. 18, s. 1.



Section 46:38A-50 - Accounting Required Or Permitted By The Court

46:38A-50. Accounting required or permitted by the court
The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

L. 1987, c. 18, s. 1.



Section 46:38A-51 - Accounting And Order For Delivery Of Custodial Property Upon Removal Of Custodian

46:38A-51. Accounting and order for delivery of custodial property upon removal of custodian
If a custodian is removed under R.S. 46:38A-47, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

L. 1987, c. 18, s. 1.



Section 46:38A-52 - Termination Of Custodianship

46:38A-52. Termination of custodianship
The custodian shall, in an appropriate manner, transfer the custodial property to the minor or to the minor's estate upon the earlier of:

a. The minor's attainment of 21 years of age with respect to custodial property transferred under R.S. 46:38A-8 or R.S. 46:38A-9, unless the transferor, at the time the transfer is made, has expressly directed or the governing will or trust expressly directs that the custodianship may be terminated at an earlier stated age after the minor attains the age of 18 years;

b. The minor's attainment of majority under the laws of this State other than this chapter with respect to custodial property transferred under R.S. 46:38A-12 or R.S. 46:38A-13; or

c. The minor's death.

L. 1987, c. 18, s. 1.



Section 46:38A-53 - Applicability Of Chapter

46:38A-53. Applicability of chapter
This chapter applies to a transfer within the scope of R.S. 46:38A-3, R.S. 46:38A-4 and R.S. 46:38A-5 made after its effective date if:

a. The transfer purports to have been made under the "New Jersey Uniform Gifts to Minors Act," P.L. 1963, c. 177 (C. 46:38-13 et seq.); or

b. The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this chapter is necessary to validate the transfer.

L. 1987, c. 18, s. 1.



Section 46:38A-54 - Validation Of Certain Transfers

46:38A-54. Validation of certain transfers
Any transfer of custodial property as now defined in this chapter made before the effective date of this chapter is validated, notwithstanding that there was no specific authority in the "New Jersey Uniform Gifts to Minors Act," P.L. 1963, c. 177 (C. 46:38-13 et seq.) for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made. Source: New.

P.L. 1987, c. 18, s.1..



Section 46:38A-55 - Construction

46:38A-55. Construction
This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

L. 1987, c. 18, s. 1.



Section 46:38A-56 - Reservation Of Power

46:38A-56. Reservation of power
The Legislature reserves the power to amend, supplement or repeal this chapter.

L. 1987, c. 18, s. 1.



Section 46:38A-57 - Laws Repealed

46:38A-57. Laws repealed
The following are repealed effective July 1, 2007: P.L. 1963, c. 177, ss. 1 through 18 inclusive, 20 through 24 inclusive, 26 through 29 inclusive (C. 46:38-13 to C. 46:38-30 inclusive, C. 46:38-32 to C. 46:38-36 inclusive, C. 46:38-38 to C. 46:38-41 inclusive); P.L. 1981, c. 377, ss. 6, 7 and 12 (C. 46:38-19.1, C. 46:38-20.1 and C. 46:38-24.1).

P.L. 1987, c. 18, s.1..



Section 46:39-1 - Rental By Two Or More Acting As Co-executors, Co-administrators, Co-guardians, Co-trustees, Co-receivers; Accessibility

46:39-1. Rental by two or more acting as co-executors, co-administrators, co-guardians, co-trustees, co-receivers; accessibility
When a safe-deposit box or other receptacle for the safekeeping of personal property is rented to two or more persons acting as co-executors, co-administrators, co-guardians, co-trustees or co-receivers, access to such safe-deposit box or other receptacle may be allowed as follows, as the contract of renting shall provide:

(a) by any one or more of such persons acting as co-executors;

(b) by any one or more of the persons acting as co-administrators, co-guardians, co-trustees or co-receivers, when authorized in a writing signed by the other person or all other persons so acting;

(c) by any agent authorized in a writing signed by all the persons acting as co-executors, co-administrators, co-guardians, co-trustees or co-receivers.

L.1955, c. 151, p. 644, s. 1, eff. July 18, 1955.



Section 46:39-2 - Rental By One Acting As Sole Executor, Etc.; Accessibility By Authorized Agent

46:39-2. Rental by one acting as sole executor, etc.; accessibility by authorized agent
When a safe-deposit box or other receptacle for the safekeeping of personal property is rented to a person acting as sole executor, administrator, guardian, trustee or receiver, access to the safe-deposit box or other receptacle may be allowed by any agent authorized in a writing signed by the person so acting.

L.1955, c. 151, p. 645, s. 2.



Section 46:39-3 - Rental By Minors; Appointment Of Minor As Agent For Access To Box

46:39-3. Rental by minors; appointment of minor as agent for access to box
A minor may rent a safe-deposit box or other receptacle for the safekeeping of personal property, or be designated in writing as an agent to have access to a safe-deposit box. In all transactions with respect to the renting of such box or other receptacle, and access thereto, including access by an agent designated in a writing signed by the minor, the minor shall, as between himself and the lessor of the box or other receptacle, be deemed to be of full age.

L.1955, c. 151, p. 645, s. 3. Amended by L.1964, c. 114, s. 1.



Section 46:39-4 - Death Or Incapacity Of Lessee Who Has Appointed Agent; Effect; "Person" Defined

46:39-4. Death or incapacity of lessee who has appointed agent; effect; "person" defined
The death or incompetency of a person to whom a safe-deposit box or other receptacle for the safekeeping of personal property has been rented, and who has in writing appointed an agent with power of access thereto, shall not terminate the authority of such agent; but such authority shall continue until actual notice of such death or incompetency is received by the lessor of such box or other receptacle at the office in which such box or receptacle is located. As used in this section, "person" includes a minor, and also includes

(a) a person acting in his individual capacity as sole renter of a safe-deposit box or other receptacle for the safekeeping of personal property;

(b) one, or more, or all of 2 or more persons acting in their individual capacities as co-renters of a safe-deposit box or other receptacle for the safekeeping of personal property;

(c) a person acting as sole executor, administrator, guardian, trustee or receiver in renting a safe-deposit box or other receptacle for the safekeeping of personal property; and

(d) one, or more, or all of 2 or more persons acting as co-executors, co-administrators, co-guardians, co-trustees or co-receivers in renting a safe-deposit box or other receptacle for the safekeeping of personal property.

L.1955, c. 151, p. 645, s. 4.



Section 46:39-5 - Applicability

46:39-5. Applicability
This act shall apply to all corporations authorized by law to keep, maintain and rent out for hire safe-deposit boxes or other receptacles for the safekeeping of personal property. Nothing herein shall limit the rights, remedies, duties or powers of any corporation in keeping, maintaining and renting out for hire safe-deposit boxes or other receptacles for the safekeeping of personal property as otherwise provided by law.

L.1955, c. 151, p. 646, s. 5.



Section 46:39-6 - Provisions Of Any Will, Codicil, Trust Instrument, Order, Decree Or Judgment Not Superseded

46:39-6. Provisions of any will, codicil, trust instrument, order, decree or judgment not superseded
Nothing in this act shall supersede the provisions of any will, codicil, trust instrument, order, decree or judgment prescribing the powers of the persons, if more than 1, required to act jointly in respect to property within their control as co-executors, co-administrators, co-guardians, co-trustees or co-receivers.

L.1955, c. 151, p. 646, s. 6.






Title 47 - Public Records

Section 47:1-1 - Record Of Time Of Filing, Entry Or Recording Of Instruments Affecting Real Estate; Effect

47:1-1. Record of time of filing, entry or recording of instruments affecting real estate; effect
All clerks, registers of deeds and mortgages and other officers who are required by law to receive and record deeds, mortgages, bills of sale and other conveyances, or who are required by law to enter, file or record judgments, decrees, mechanics' lien claims, attachments, recognizances, sheriffs' bonds or other liens and encumbrances on real estate in this state, shall, in addition to the entry and record thereof required by law, keep an exact record of the hour and minute, when the same shall be filed, entered or recorded in their respective offices, and such entry, filing or recording shall take effect and be notice thereof from and as of the exact time of the actual entry, filing or recording of the same.



Section 47:1-2 - Instruments To Be In English To Be Entitled To Recording Or Filing

47:1-2. Instruments to be in English to be entitled to recording or filing
No instrument in writing, with or without an acknowledgment, proof, affidavit or certificate attached thereto, required by law to be recorded or filed in the office of any county clerk or register of deeds and mortgages, shall be received for record or filing in any of such offices, unless such instrument, acknowledgment, proof, affidavit or certificate is written or printed in the English language.



Section 47:1-3 - Loose Leaf Record Books In Offices Of County Clerks, Registers Of Deeds And Mortgages And Surrogates; Effect

47:1-3. Loose leaf record books in offices of county clerks, registers of deeds and mortgages and surrogates; effect
For the purpose of recording, rerecording, recopying or transcribing any or all papers, documents and instruments in writing in the offices of the county clerks and registers of deeds and mortgages and surrogates of any county of this state, loose leaf record books may be used, if, immediately upon the completion of any such book for record purposes, the leaves thereof shall be securely and permanently bound and fastened together; and all recordings, rerecordings, recopyings or transcriptions made in any of such offices prior to March twenty-fifth, one thousand nine hundred and thirteen, in loose leaf record books, the leaves whereof shall be securely and permanently bound and fastened together, shall have the same legal force, meaning and effect as if made in record books having the leaves bound therein.



Section 47:1-4 - Typewritten Records In Certain Offices

47:1-4. Typewritten records in certain offices
All papers, documents and instruments in writing authorized or required by law to be recorded in the office of the clerk, registers of deeds and mortgages or surrogate of any county of this state, as well as the record of such papers, documents or instruments in writing, which may be recopied, rerecorded or transcribed pursuant to any law of this state, may be copied, recorded, recopied, rerecorded or transcribed in such offices in typewriting, and such record, rerecord or transcribing made in typewriting shall have the same legal force, meaning and effect as if made in handwriting; and the record of any such papers, documents and instruments in writing, or the recopying, rerecording or transcribing thereof made prior to March eighth, one thousand nine hundred and twelve, in any of such offices in typewriting shall have the same legal force, meaning and effect as if such record, rerecord or transcribing had been made in handwriting.



Section 47:1-5 - Photographic, Data Records In Certain Offices; Effect As Evidence

47:1-5. Photographic, data records in certain offices; effect as evidence
47:1-5. All papers, documents and instruments in writing authorized or required by law to be recorded, filed, registered, or indexed in the office of the Secretary of State, clerk, register of deeds and mortgages and surrogate of any county of this State, as well as the record and index of any such papers, documents or instruments in writing, which may be recopied, rerecorded or transcribed pursuant to any law of this State, may be recopied, rerecorded, reindexed or transcribed in such offices by means of photography, data processing or image processing, and such rerecord or transcribing, made by means of photography, data processing or image processing, shall have the same legal force, meaning and effect as if made in handwriting or in typewriting.

The Secretary of State, clerk, register of deeds and mortgages and surrogate of any county of this State may make a copy by means of photography, data processing or image processing of any document or instrument and such photographic, data processed or image processed copy, if made, shall have the same legal force, meaning and effect as if made in handwriting or in typewriting.

Amended 1939,c.346; 1953,c.45,s.1; 1994,c.140,s.2.



Section 47:1-6 - Maps; Requirements Prerequisite To Filing In Certain Offices

47:1-6. Maps; requirements prerequisite to filing in certain offices
47:1-6. No map, plat, plan or chart of lands, required or that may be required by law to be filed, or that may be presented to the county clerk, register of deeds and mortgages or surrogate in any county of this State, shall be received for filing unless the same shall be made upon translucent tracing cloth, with fast-colored, waterproof ink and be accompanied by a cloth-print duplicate.

Amended 1953,c.45,s.2; 1991,c.91,s.466.



Section 47:1-7 - Classified, Analytical Or Combination Indexes In Certain Offices

47:1-7. Classified, analytical or combination indexes in certain offices
In the recording of deeds, mortgages, wills or other instruments required or authorized by law to be recorded, the clerk, register of deeds and mortgages, surrogate or other officer required to make the record, shall, in addition to the other indexes made and kept by him, make and keep such classified, analytical or combination index as the board of chosen freeholders of the respective counties shall determine, in index books to be provided for that purpose by the board of chosen freeholders, and shall enter therein, according to the classification thereof, an index of all the names required to be indexed in the alphabetical indexes of their respective offices.



Section 47:1-8 - Rerecording Worn, Mutilated Or Obscure Records; Reindexing; Cost

47:1-8. Rerecording worn, mutilated or obscure records; reindexing; cost
47:1-8. Whenever any records of any deeds, mortgages or other instruments of record in the office of any clerk or register of deeds and mortgages of any county of this State are becoming worn out, mutilated, obliterated, obscured, or in such condition that by use the same would be likely to become entirely void, lost or unintelligible, and the title to lands or other property endangered, such clerk or register of deeds and mortgages shall, upon the order of any judge of the Superior Court, rerecord such records anew, in books to be kept in the office of such clerk or register of deeds and mortgages, which books shall be known as the book of "rerecorded deeds," or otherwise, in accordance with the types of instruments so rerecorded, shall be numbered and paged as were the old books, shall be certified by such clerk or register of deeds and mortgages, under his hand and seal, to be true copies of the original records, and shall be reindexed in the appropriate books of indexes of such recorded deeds, mortgages or instruments in such counties, being marked as reindexed. The expense of such rerecording shall be paid by the county in which the same is done, as the judge may determine and direct.

Amended 1953,c.45,s.3; 1991,c.91,s.467.



Section 47:1-9 - Restoration Of Worn Maps In Certain Offices; Expense

47:1-9. Restoration of worn maps in certain offices; expense
The clerks, registers of deeds and mortgages and surrogates of the several counties of this state may, whenever any of the maps on file in their respective offices shall, by public use, become so worn, torn or otherwise impaired as to be wholly or partly illegible, employ a competent person to copy, retrace, redraft or otherwise restore or make legible such maps, and reindex the same. The compensation of the person so employed shall be fixed and paid by the boards of chosen freeholders of the several counties, according to law.



Section 47:1-10 - Reference In Warrants For Cancellation Or Discharge Of Bonds Or Other Discharges To Book And Page Of Original Record

47:1-10. Reference in warrants for cancellation or discharge of bonds or other discharges to book and page of original record
All warrants for the cancellation or discharge of bonds, or any other discharges, filed in any county clerk's office in this state shall, in addition to the other requirements of law, have inserted therein the book and page where the bond is recorded; and the respective county clerks may refuse to cancel or satisfy any bond unless such book and page is inserted in such warrants.



Section 47:1-11 - Reproduction Of Public Records, Use As Originals

47:1-11. Reproduction of public records, use as originals
5. Any public agency, the Secretary of State or the County Clerk, Register, or Surrogate of a county may copy, record, index or transcribe public records by means of photography, data processing, image processing, or other approved means, subject to compliance with the rules and regulations promulgated therefor by the Division of Archives and Records Management in the Department of State. Any document which is a data processed or image processed copy produced and stored in accordance with the rules and regulations promulgated therefor by the division shall be considered a legal substitute for an original document.

L.1994,c.140,s.5.



Section 47:1-12 - Rules, Regulations; Systems Of Recording

47:1-12. Rules, regulations; systems of recording
6. a. The Division of Archives and Records Management in the Department of State, with the approval of the State Records Committee established pursuant to section 6 of P.L.1953, c.410 (C.47:3-20), shall promulgate such rules and regulations as may be necessary to effectuate the purposes of this act and to safeguard the State's documentary heritage.

b. No public agency, County Clerk or Register shall adopt, use or employ any system for recording, filing, registration or indexing as authorized by R.S.47:1-5, as amended by this act, unless the same shall conform to the rules and regulations to be promulgated by the Division of Archives and Records Management in the Department of State pursuant to subsection a. of this section, and shall first be approved by the Division of Archives and Records Management. No such system shall be approved until the Division of Archives and Records Management shall have fully promulgated those rules and regulations.

c. Any system for recording, filing, registration or indexing as authorized by R.S. 47:1-5, as amended by this act, which employs data processing or image processing, and which was adopted, used or employed prior to the effective date of this act, shall nevertheless be subject to the rules and regulations to be promulgated by the Division of Archives and Records Management pursuant to subsection a. of this section. The approval of the Division of Archives and Records Management shall be necessary to bring about the compliance of such systems, in a prompt and orderly fashion, with the standards set forth in the rules and regulations.

L.1994,c.140,s.6.



Section 47:1-13 - Alteration, Correction, Revision Of Records; Notation

47:1-13. Alteration, correction, revision of records; notation
7. Whenever it shall be necessary to alter, correct or revise the record pertaining to any paper, document or instrument, or the index pertaining to the same, which shall previously have been recorded, filed, registered, or indexed, the officer responsible for maintaining such records or custodian thereof shall cause a notation to be made of the date and nature of the alteration, correction or revision, which notation shall become part of the record. The officer or custodian shall also preserve the record in its original form prior to alteration, correction or revision, and the same shall be available to any citizen of this State, pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

L.1994,c.140,s.7.



Section 47:1-14 - Destruction Of Public Records Under Law

47:1-14. Destruction of public records under law
9. No official responsible for maintaining public records or the custodian thereof shall destroy, obliterate or dispose of any paper, document, instrument, or index which shall have been recorded, filed, registered or indexed except as specifically permitted by law. No law, statute or regulation shall be construed to permit the destruction, obliteration or disposal of any such records by implication.

L.1994,c.140,s.9.



Section 47:1-15 - References To Bureau Of Archives And History

47:1-15. References to Bureau of Archives and History
10. Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Bureau of Archives and History in the Department of Education or the administrator thereof, the same shall be considered to mean and refer to the Division of Archives and Records Management in the Department of State, established pursuant to the Governor's Reorganization Plan, filed April 25, 1983.

L.1994,c.140,s.10.



Section 47:1-16 - Social Security Numbers, Prohibition Of Display, Printing On Certain Documents Publicly Recorded.

47:1-16 Social security numbers, prohibition of display, printing on certain documents publicly recorded.

1. a. No person, including any public or private entity, shall print or display in any manner an individual's Social Security number on any document intended for public recording with any county recording authority.

b.Whenever a document is presented for public recording with any county recording authority and that document displays a person's Social Security number, the recording authority shall delete, strike, obliterate or otherwise expunge that number prior to recording the document.

The fact that such a document is recorded without deleting, striking, obliterating or otherwise expunging that Social Security number shall not render the document invalid, void, voidable or in any way defective.

c.The provisions of this section shall not be applicable to a document originating with any court or taxing authority, any document that when filed by law constitutes a non-consensual lien against an individual, any publicly recorded document that is required by law to contain a Social Security number, or any document filed with or recorded by a County Surrogate.

d.The county recording authority shall not be liable for any claims arising from a violation of this act.

L.2005,c.99,s.1.



Section 47:1-17 - Publishing Of Certain Information By Governmental Agency Prohibited.

47:1-17 Publishing of certain information by governmental agency prohibited.

2.A State or local governmental agency shall not knowingly post or publish on the Internet the home address or unpublished home telephone number of any retired law enforcement officer or law enforcement officer without first obtaining the written permission of that law enforcement officer or retired law enforcement officer.

L.2015, c.226, s.2.



Section 47:1A-1 - Legislative Findings, Declarations.

47:1A-1 Legislative findings, declarations.

1.The Legislature finds and declares it to be the public policy of this State that:

government records shall be readily accessible for inspection, copying, or examination by the citizens of this State, with certain exceptions, for the protection of the public interest, and any limitations on the right of access accorded by P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented, shall be construed in favor of the public's right of access;

all government records shall be subject to public access unless exempt from such access by: P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented; any other statute; resolution of either or both houses of the Legislature; regulation promulgated under the authority of any statute or Executive Order of the Governor; Executive Order of the Governor; Rules of Court; any federal law, federal regulation, or federal order;

a public agency has a responsibility and an obligation to safeguard from public access a citizen's personal information with which it has been entrusted when disclosure thereof would violate the citizen's reasonable expectation of privacy; and nothing contained in P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented, shall be construed as affecting in any way the common law right of access to any record, including but not limited to criminal investigatory records of a law enforcement agency.

L.1963,c.73,s.1; amended 2001, c.404, s.1.



Section 47:1A-1.1 - Definitions.

47:1A-1.1 Definitions.

1.As used in P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented:

"Biotechnology" means any technique that uses living organisms, or parts of living organisms, to make or modify products, to improve plants or animals, or to develop micro-organisms for specific uses; including the industrial use of recombinant DNA, cell fusion, and novel bioprocessing techniques.

"Custodian of a government record" or "custodian" means in the case of a municipality, the municipal clerk and in the case of any other public agency, the officer officially designated by formal action of that agency's director or governing body, as the case may be.

"Government record" or "record" means any paper, written or printed book, document, drawing, map, plan, photograph, microfilm, data processed or image processed document, information stored or maintained electronically or by sound-recording or in a similar device, or any copy thereof, that has been made, maintained or kept on file in the course of his or its official business by any officer, commission, agency or authority of the State or of any political subdivision thereof, including subordinate boards thereof, or that has been received in the course of his or its official business by any such officer, commission, agency, or authority of the State or of any political subdivision thereof, including subordinate boards thereof. The terms shall not include inter-agency or intra-agency advisory, consultative, or deliberative material.

A government record shall not include the following information which is deemed to be confidential for the purposes of P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented:

information received by a member of the Legislature from a constituent or information held by a member of the Legislature concerning a constituent, including but not limited to information in written form or contained in any e-mail or computer data base, or in any telephone record whatsoever, unless it is information the constituent is required by law to transmit;

any memorandum, correspondence, notes, report or other communication prepared by, or for, the specific use of a member of the Legislature in the course of the member's official duties, except that this provision shall not apply to an otherwise publicly-accessible report which is required by law to be submitted to the Legislature or its members;

any copy, reproduction or facsimile of any photograph, negative or print, including instant photographs and videotapes of the body, or any portion of the body, of a deceased person, taken by or for the medical examiner at the scene of death or in the course of a post mortem examination or autopsy made by or caused to be made by the medical examiner except:

when used in a criminal action or proceeding in this State which relates to the death of that person,

for the use as a court of this State permits, by order after good cause has been shown and after written notification of the request for the court order has been served at least five days before the order is made upon the county prosecutor for the county in which the post mortem examination or autopsy occurred,

for use in the field of forensic pathology or for use in medical or scientific education or research, or

for use by any law enforcement agency in this State or any other state or federal law enforcement agency;

criminal investigatory records;

victims' records, except that a victim of a crime shall have access to the victim's own records;

any written request by a crime victim for a record to which the victim is entitled to access as provided in this section, including, but not limited to, any law enforcement agency report, domestic violence offense report, and temporary or permanent restraining order;

personal firearms records, except for use by any person authorized by law to have access to these records or for use by any government agency, including any court or law enforcement agency, for purposes of the administration of justice;

personal identifying information received by the Division of Fish and Wildlife in the Department of Environmental Protection in connection with the issuance of any license authorizing hunting with a firearm. For the purposes of this paragraph, personal identifying information shall include, but not be limited to, identity, name, address, social security number, telephone number, fax number, driver's license number, email address, or social media address of any applicant or licensee;

trade secrets and proprietary commercial or financial information obtained from any source. For the purposes of this paragraph, trade secrets shall include data processing software obtained by a public body under a licensing agreement which prohibits its disclosure;

any record within the attorney-client privilege. This paragraph shall not be construed as exempting from access attorney or consultant bills or invoices except that such bills or invoices may be redacted to remove any information protected by the attorney-client privilege;

administrative or technical information regarding computer hardware, software and networks which, if disclosed, would jeopardize computer security;

emergency or security information or procedures for any buildings or facility which, if disclosed, would jeopardize security of the building or facility or persons therein;

security measures and surveillance techniques which, if disclosed, would create a risk to the safety of persons, property, electronic data or software;

information which, if disclosed, would give an advantage to competitors or bidders;

information generated by or on behalf of public employers or public employees in connection with any sexual harassment complaint filed with a public employer or with any grievance filed by or against an individual or in connection with collective negotiations, including documents and statements of strategy or negotiating position;

information which is a communication between a public agency and its insurance carrier, administrative service organization or risk management office;

information which is to be kept confidential pursuant to court order;

any copy of form DD-214, or that form, issued by the United States Government, or any other certificate of honorable discharge, or copy thereof, from active service or the reserves of a branch of the Armed Forces of the United States, or from service in the organized militia of the State, that has been filed by an individual with a public agency, except that a veteran or the veteran's spouse or surviving spouse shall have access to the veteran's own records;

any copy of an oath of allegiance, oath of office or any affirmation taken upon assuming the duties of any public office, or that oath or affirmation, taken by a current or former officer or employee in any public office or position in this State or in any county or municipality of this State, including members of the Legislative Branch, Executive Branch, Judicial Branch, and all law enforcement entities, except that the full name, title, and oath date of that person contained therein shall not be deemed confidential; and

that portion of any document which discloses the social security number, credit card number, unlisted telephone number or driver license number of any person; except for use by any government agency, including any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf thereof, or any private person or entity seeking to enforce payment of court-ordered child support; except with respect to the disclosure of driver information by the New Jersey Motor Vehicle Commission as permitted by section 2 of P.L.1997, c.188 (C.39:2-3.4); and except that a social security number contained in a record required by law to be made, maintained or kept on file by a public agency shall be disclosed when access to the document or disclosure of that information is not otherwise prohibited by State or federal law, regulation or order or by State statute, resolution of either or both houses of the Legislature, Executive Order of the Governor, rule of court or regulation promulgated under the authority of any statute or executive order of the Governor.

A government record shall not include, with regard to any public institution of higher education, the following information which is deemed to be privileged and confidential:

pedagogical, scholarly and/or academic research records and/or the specific details of any research project conducted under the auspices of a public higher education institution in New Jersey, including, but not limited to research, development information, testing procedures, or information regarding test participants, related to the development or testing of any pharmaceutical or pharmaceutical delivery system, except that a custodian may not deny inspection of a government record or part thereof that gives the name, title, expenditures, source and amounts of funding and date when the final project summary of any research will be available;

test questions, scoring keys and other examination data pertaining to the administration of an examination for employment or academic examination;

records of pursuit of charitable contributions or records containing the identity of a donor of a gift if the donor requires non-disclosure of the donor's identity as a condition of making the gift provided that the donor has not received any benefits of or from the institution of higher education in connection with such gift other than a request for memorialization or dedication;

valuable or rare collections of books and/or documents obtained by gift, grant, bequest or devise conditioned upon limited public access;

information contained on individual admission applications; and

information concerning student records or grievance or disciplinary proceedings against a student to the extent disclosure would reveal the identity of the student.

"Personal firearms record" means any information contained in a background investigation conducted by the chief of police, the county prosecutor, or the Superintendent of State Police, of any applicant for a permit to purchase a handgun, firearms identification card license, or firearms registration; any application for a permit to purchase a handgun, firearms identification card license, or firearms registration; any document reflecting the issuance or denial of a permit to purchase a handgun, firearms identification card license, or firearms registration; and any permit to purchase a handgun, firearms identification card license, or any firearms license, certification, certificate, form of register, or registration statement. For the purposes of this paragraph, information contained in a background investigation shall include, but not be limited to, identity, name, address, social security number, phone number, fax number, driver's license number, email address, social media address of any applicant, licensee, registrant or permit holder.

"Public agency" or "agency" means any of the principal departments in the Executive Branch of State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such department; the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch; and any independent State authority, commission, instrumentality or agency. The terms also mean any political subdivision of the State or combination of political subdivisions, and any division, board, bureau, office, commission or other instrumentality within or created by a political subdivision of the State or combination of political subdivisions, and any independent authority, commission, instrumentality or agency created by a political subdivision or combination of political subdivisions.

"Law enforcement agency" means a public agency, or part thereof, determined by the Attorney General to have law enforcement responsibilities.

"Constituent" means any State resident or other person communicating with a member of the Legislature.

"Member of the Legislature" means any person elected or selected to serve in the New Jersey Senate or General Assembly.

"Criminal investigatory record" means a record which is not required by law to be made, maintained or kept on file that is held by a law enforcement agency which pertains to any criminal investigation or related civil enforcement proceeding.

"Victim's record" means an individually-identifiable file or document held by a victims' rights agency which pertains directly to a victim of a crime except that a victim of a crime shall have access to the victim's own records.

"Victim of a crime" means a person who has suffered personal or psychological injury or death or incurs loss of or injury to personal or real property as a result of a crime, or if such a person is deceased or incapacitated, a member of that person's immediate family.

"Victims' rights agency" means a public agency, or part thereof, the primary responsibility of which is providing services, including but not limited to food, shelter, or clothing, medical, psychiatric, psychological or legal services or referrals, information and referral services, counseling and support services, or financial services to victims of crimes, including victims of sexual assault, domestic violence, violent crime, child endangerment, child abuse or child neglect, and the Victims of Crime Compensation Board, established pursuant to P.L.1971, c.317 (C.52:4B-1 et seq.) and continued as the Victims of Crime Compensation Office pursuant to P.L.2007, c.95 (C.52:4B-3.2 et al.) and Reorganization Plan No. 001-2008.

L.1995, c.23, s.1; amended 2001, c.404, s.2; 2005, c.170; 2013, c.116; 2014, c.19, s.2; 2015, c.59, s.1.



Section 47:1A-1.2 - Restricted Access To Biotechnology Trade Secrets.

47:1A-1.2 Restricted access to biotechnology trade secrets.

2. a. When federal law or regulation requires the submission of biotechnology trade secrets and related confidential information, a public agency shall not have access to this information except as allowed by federal law.

b.A public agency shall not make any biotechnology trade secrets and related confidential information it has access to under this act available to any other public agency, or to the general public, except as allowed pursuant to federal law.

L.1995,c.23,s.2; amended 2001, c.404, s.3.



Section 47:1A-1.3 - Certain Firearms Records Considered Public Records.

47:1A-1.3 Certain firearms records considered public records.

1.Notwithstanding the provisions of any other statute or regulation to the contrary, government record as defined in section 1 of P.L.1995, c.23 (C.47:1A-1.1) shall include aggregate information regarding the total number of permits to purchase a handgun and firearms purchaser identification cards, without any personal identifying information, that have been issued by the Superintendent of State Police or the Chief of Police of a municipal police department.

L.2013, c.112, s.1.



Section 47:1A-2.2 - Access To Certain Information By Convict Prohibited; Exceptions.

47:1A-2.2 Access to certain information by convict prohibited; exceptions.

1. a. Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) or the provisions of any other law to the contrary, where it shall appear that a person who is convicted of any indictable offense under the laws of this State, any other state or the United States is seeking government records containing personal information pertaining to the person's victim or the victim's family, including but not limited to a victim's home address, home telephone number, work or school address, work telephone number, social security account number, medical history or any other identifying information, the right of access provided for in P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented shall be denied.

b.A government record containing personal identifying information which is protected under the provisions of this section may be released only if the information is necessary to assist in the defense of the requestor. A determination that the information is necessary to assist in the requestor's defense shall be made by the court upon motion by the requestor or his representative.

c.Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented, or any other law to the contrary, a custodian shall not comply with an anonymous request for a government record which is protected under the provisions of this section.

L.1998,c.17,s.1; amended 2001, c.404, s.4.



Section 47:1A-3 - Access To Records Of Investigation In Progress.

47:1A-3 Access to records of investigation in progress.

3. a. Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented, where it shall appear that the record or records which are sought to be inspected, copied, or examined shall pertain to an investigation in progress by any public agency, the right of access provided for in P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented may be denied if the inspection, copying or examination of such record or records shall be inimical to the public interest; provided, however, that this provision shall not be construed to allow any public agency to prohibit access to a record of that agency that was open for public inspection, examination, or copying before the investigation commenced. Whenever a public agency, during the course of an investigation, obtains from another public agency a government record that was open for public inspection, examination or copying before the investigation commenced, the investigating agency shall provide the other agency with sufficient access to the record to allow the other agency to comply with requests made pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

b.Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented, the following information concerning a criminal investigation shall be available to the public within 24 hours or as soon as practicable, of a request for such information:

where a crime has been reported but no arrest yet made, information as to the type of crime, time, location and type of weapon, if any;

if an arrest has been made, information as to the name, address and age of any victims unless there has not been sufficient opportunity for notification of next of kin of any victims of injury and/or death to any such victim or where the release of the names of any victim would be contrary to existing law or court rule. In deciding on the release of information as to the identity of a victim, the safety of the victim and the victim's family, and the integrity of any ongoing investigation, shall be considered;

if an arrest has been made, information as to the defendant's name, age, residence, occupation, marital status and similar background information and, the identity of the complaining party unless the release of such information is contrary to existing law or court rule;

information as to the text of any charges such as the complaint, accusation and indictment unless sealed by the court or unless the release of such information is contrary to existing law or court rule;

information as to the identity of the investigating and arresting personnel and agency and the length of the investigation;

information of the circumstances immediately surrounding the arrest, including but not limited to the time and place of the arrest, resistance, if any, pursuit, possession and nature and use of weapons and ammunition by the suspect and by the police; and

information as to circumstances surrounding bail, whether it was posted and the amount thereof.

Notwithstanding any other provision of this subsection, where it shall appear that the information requested or to be examined will jeopardize the safety of any person or jeopardize any investigation in progress or may be otherwise inappropriate to release, such information may be withheld. This exception shall be narrowly construed to prevent disclosure of information that would be harmful to a bona fide law enforcement purpose or the public safety. Whenever a law enforcement official determines that it is necessary to withhold information, the official shall issue a brief statement explaining the decision.

L.1963,c.73,s.3; amended 2001, c.404, s.5.



Section 47:1A-5 - Times During Which Records May Be Inspected, Examined, Copied; Access; Copy Fees.

47:1A-5 Times during which records may be inspected, examined, copied; access; copy fees.

6. a. The custodian of a government record shall permit the record to be inspected, examined, and copied by any person during regular business hours; or in the case of a municipality having a population of 5,000 or fewer according to the most recent federal decennial census, a board of education having a total district enrollment of 500 or fewer, or a public authority having less than $10 million in assets, during not less than six regular business hours over not less than three business days per week or the entity's regularly-scheduled business hours, whichever is less; unless a government record is exempt from public access by: P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented; any other statute; resolution of either or both houses of the Legislature; regulation promulgated under the authority of any statute or Executive Order of the Governor; Executive Order of the Governor; Rules of Court; any federal law; federal regulation; or federal order. Prior to allowing access to any government record, the custodian thereof shall redact from that record any information which discloses the social security number, credit card number, unlisted telephone number, or driver license number of any person; except for use by any government agency, including any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf thereof, or any private person or entity seeking to enforce payment of court-ordered child support; except with respect to the disclosure of driver information by the New Jersey Motor Vehicle Commission as permitted by section 2 of P.L.1997, c.188 (C.39:2-3.4); and except that a social security number contained in a record required by law to be made, maintained or kept on file by a public agency shall be disclosed when access to the document or disclosure of that information is not otherwise prohibited by State or federal law, regulation or order or by State statute, resolution of either or both houses of the Legislature, Executive Order of the Governor, rule of court or regulation promulgated under the authority of any statute or executive order of the Governor. Except where an agency can demonstrate an emergent need, a regulation that limits access to government records shall not be retroactive in effect or applied to deny a request for access to a government record that is pending before the agency, the council or a court at the time of the adoption of the regulation.

b. (1) A copy or copies of a government record may be purchased by any person upon payment of the fee prescribed by law or regulation. Except as otherwise provided by law or regulation and except as provided in paragraph (2) of this subsection, the fee assessed for the duplication of a government record embodied in the form of printed matter shall be $0.05 per letter size page or smaller, and $0.07 per legal size page or larger. If a public agency can demonstrate that its actual costs for duplication of a government record exceed the foregoing rates, the public agency shall be permitted to charge the actual cost of duplicating the record. The actual cost of duplicating the record, upon which all copy fees are based, shall be the cost of materials and supplies used to make a copy of the record, but shall not include the cost of labor or other overhead expenses associated with making the copy except as provided for in subsection c. of this section. Access to electronic records and non-printed materials shall be provided free of charge, but the public agency may charge for the actual costs of any needed supplies such as computer discs.

(2)No fee shall be charged to a victim of a crime for a copy or copies of a record to which the crime victim is entitled to access, as provided in section 1 of P.L.1995, c.23 (C.47:1A-1.1).

c.Whenever the nature, format, manner of collation, or volume of a government record embodied in the form of printed matter to be inspected, examined, or copied pursuant to this section is such that the record cannot be reproduced by ordinary document copying equipment in ordinary business size or involves an extraordinary expenditure of time and effort to accommodate the request, the public agency may charge, in addition to the actual cost of duplicating the record, a special service charge that shall be reasonable and shall be based upon the actual direct cost of providing the copy or copies; provided, however, that in the case of a municipality, rates for the duplication of particular records when the actual cost of copying exceeds the foregoing rates shall be established in advance by ordinance. The requestor shall have the opportunity to review and object to the charge prior to it being incurred.

d.A custodian shall permit access to a government record and provide a copy thereof in the medium requested if the public agency maintains the record in that medium. If the public agency does not maintain the record in the medium requested, the custodian shall either convert the record to the medium requested or provide a copy in some other meaningful medium. If a request is for a record: (1) in a medium not routinely used by the agency; (2) not routinely developed or maintained by an agency; or (3) requiring a substantial amount of manipulation or programming of information technology, the agency may charge, in addition to the actual cost of duplication, a special charge that shall be reasonable and shall be based on the cost for any extensive use of information technology, or for the labor cost of personnel providing the service, that is actually incurred by the agency or attributable to the agency for the programming, clerical, and supervisory assistance required, or both.

e.Immediate access ordinarily shall be granted to budgets, bills, vouchers, contracts, including collective negotiations agreements and individual employment contracts, and public employee salary and overtime information.

f.The custodian of a public agency shall adopt a form for the use of any person who requests access to a government record held or controlled by the public agency. The form shall provide space for the name, address, and phone number of the requestor and a brief description of the government record sought. The form shall include space for the custodian to indicate which record will be made available, when the record will be available, and the fees to be charged. The form shall also include the following: (1) specific directions and procedures for requesting a record; (2) a statement as to whether prepayment of fees or a deposit is required; (3) the time period within which the public agency is required by P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented, to make the record available; (4) a statement of the requestor's right to challenge a decision by the public agency to deny access and the procedure for filing an appeal; (5) space for the custodian to list reasons if a request is denied in whole or in part; (6) space for the requestor to sign and date the form; (7) space for the custodian to sign and date the form if the request is fulfilled or denied. The custodian may require a deposit against costs for reproducing documents sought through an anonymous request whenever the custodian anticipates that the information thus requested will cost in excess of $5 to reproduce.

g.A request for access to a government record shall be in writing and hand-delivered, mailed, transmitted electronically, or otherwise conveyed to the appropriate custodian. A custodian shall promptly comply with a request to inspect, examine, copy, or provide a copy of a government record. If the custodian is unable to comply with a request for access, the custodian shall indicate the specific basis therefor on the request form and promptly return it to the requestor. The custodian shall sign and date the form and provide the requestor with a copy thereof. If the custodian of a government record asserts that part of a particular record is exempt from public access pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented, the custodian shall delete or excise from a copy of the record that portion which the custodian asserts is exempt from access and shall promptly permit access to the remainder of the record. If the government record requested is temporarily unavailable because it is in use or in storage, the custodian shall so advise the requestor and shall make arrangements to promptly make available a copy of the record. If a request for access to a government record would substantially disrupt agency operations, the custodian may deny access to the record after attempting to reach a reasonable solution with the requestor that accommodates the interests of the requestor and the agency.

h.Any officer or employee of a public agency who receives a request for access to a government record shall forward the request to the custodian of the record or direct the requestor to the custodian of the record.

i.Unless a shorter time period is otherwise provided by statute, regulation, or executive order, a custodian of a government record shall grant access to a government record or deny a request for access to a government record as soon as possible, but not later than seven business days after receiving the request, provided that the record is currently available and not in storage or archived. In the event a custodian fails to respond within seven business days after receiving a request, the failure to respond shall be deemed a denial of the request, unless the requestor has elected not to provide a name, address or telephone number, or other means of contacting the requestor. If the requestor has elected not to provide a name, address, or telephone number, or other means of contacting the requestor, the custodian shall not be required to respond until the requestor reappears before the custodian seeking a response to the original request. If the government record is in storage or archived, the requestor shall be so advised within seven business days after the custodian receives the request. The requestor shall be advised by the custodian when the record can be made available. If the record is not made available by that time, access shall be deemed denied.

j.A custodian shall post prominently in public view in the part or parts of the office or offices of the custodian that are open to or frequented by the public a statement that sets forth in clear, concise and specific terms the right to appeal a denial of, or failure to provide, access to a government record by any person for inspection, examination, or copying or for purchase of copies thereof and the procedure by which an appeal may be filed.

k.The files maintained by the Office of the Public Defender that relate to the handling of any case shall be considered confidential and shall not be open to inspection by any person unless authorized by law, court order, or the State Public Defender.

L.2001, c.404, s.6; amended 2010, c.75, s.5; 2014, c.19, s.3.



Section 47:1A-6 - Proceeding To Challenge Denial Of Access To Record.

47:1A-6 Proceeding to challenge denial of access to record.

7. A person who is denied access to a government record by the custodian of the record, at the option of the requestor, may:

institute a proceeding to challenge the custodian's decision by filing an action in Superior Court which shall be heard in the vicinage where it is filed by a Superior Court Judge who has been designated to hear such cases because of that judge's knowledge and expertise in matters relating to access to government records; or

in lieu of filing an action in Superior Court, file a complaint with the Government Records Council established pursuant to section 8 of P.L.2001, c.404 (C.47:1A-7).

The right to institute any proceeding under this section shall be solely that of the requestor. Any such proceeding shall proceed in a summary or expedited manner. The public agency shall have the burden of proving that the denial of access is authorized by law. If it is determined that access has been improperly denied, the court or agency head shall order that access be allowed. A requestor who prevails in any proceeding shall be entitled to a reasonable attorney's fee.

L.2001,c.404,s.7.



Section 47:1A-7 - Government Records Council.

47:1A-7 Government Records Council.

8. a. There is established in the Department of Community Affairs a Government Records Council. The council shall consist of the Commissioner of Community Affairs or the commissioner's designee, the Commissioner of Education or the commissioner's designee, and three public members appointed by the Governor, with the advice and consent of the Senate, not more than two of whom shall be of the same political party. The three public members shall serve during the term of the Governor making the appointment and until the appointment of a successor. A public member shall not hold any other State or local elected or appointed office or employment while serving as a member of the council. A public member shall not receive a salary for service on the council but shall be reimbursed for reasonable and necessary expenses associated with serving on the council and may receive such per diem payment as may be provided in the annual appropriations act. A member may be removed by the Governor for cause. Vacancies among the public members shall be filled in the same manner in which the original appointment was made. The members of the council shall choose one of the public members to serve as the council's chair. The council may employ an executive director and such professional and clerical staff as it deems necessary and may call upon the Department of Community Affairs for such assistance as it deems necessary and may be available to it.

b.The Government Records Council shall:

establish an informal mediation program to facilitate the resolution of disputes regarding access to government records;

receive, hear, review and adjudicate a complaint filed by any person concerning a denial of access to a government record by a records custodian;

issue advisory opinions, on its own initiative, as to whether a particular type of record is a government record which is accessible to the public;

prepare guidelines and an informational pamphlet for use by records custodians in complying with the law governing access to public records;

prepare an informational pamphlet explaining the public's right of access to government records and the methods for resolving disputes regarding access, which records custodians shall make available to persons requesting access to a government record;

prepare lists for use by records custodians of the types of records in the possession of public agencies which are government records;

make training opportunities available for records custodians and other public officers and employees which explain the law governing access to public records; and

operate an informational website and a toll-free helpline staffed by knowledgeable employees of the council during regular business hours which shall enable any person, including records custodians, to call for information regarding the law governing access to public records and allow any person to request mediation or to file a complaint with the council when access has been denied;

In implementing the provisions of subsections d. and e. of this section, the council shall: act, to the maximum extent possible, at the convenience of the parties; utilize teleconferencing, faxing of documents, e-mail and similar forms of modern communication; and when in-person meetings are necessary, send representatives to meet with the parties at a location convenient to the parties.

c.At the request of the council, a public agency shall produce documents and ensure the attendance of witnesses with respect to the council's investigation of any complaint or the holding of any hearing.

d.Upon receipt of a written complaint signed by any person alleging that a custodian of a government record has improperly denied that person access to a government record, the council shall offer the parties the opportunity to resolve the dispute through mediation. Mediation shall enable a person who has been denied access to a government record and the custodian who denied or failed to provide access thereto to attempt to mediate the dispute through a process whereby a neutral mediator, who shall be trained in mediation selected by the council, acts to encourage and facilitate the resolution of the dispute. Mediation shall be an informal, nonadversarial process having the objective of helping the parties reach a mutually acceptable, voluntary agreement. The mediator shall assist the parties in identifying issues, foster joint problem solving, and explore settlement alternatives.

e.If any party declines mediation or if mediation fails to resolve the matter to the satisfaction of all parties, the council shall initiate an investigation concerning the facts and circumstances set forth in the complaint. The council shall make a determination as to whether the complaint is within its jurisdiction or frivolous or without any reasonable factual basis. If the council shall conclude that the complaint is outside its jurisdiction, frivolous or without factual basis, it shall reduce that conclusion to writing and transmit a copy thereof to the complainant and to the records custodian against whom the complaint was filed. Otherwise, the council shall notify the records custodian against whom the complaint was filed of the nature of the complaint and the facts and circumstances set forth therein. The custodian shall have the opportunity to present the board with any statement or information concerning the complaint which the custodian wishes. If the council is able to make a determination as to a record's accessibility based upon the complaint and the custodian's response thereto, it shall reduce that conclusion to writing and transmit a copy thereof to the complainant and to the records custodian against whom the complaint was filed. If the council is unable to make a determination as to a record's accessibility based upon the complaint and the custodian's response thereto, the council shall conduct a hearing on the matter in conformity with the rules and regulations provided for hearings by a State agency in contested cases under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), insofar as they may be applicable and practicable. The council shall, by a majority vote of its members, render a decision as to whether the record which is the subject of the complaint is a government record which must be made available for public access pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) as amended and supplemented. If the council determines, by a majority vote of its members, that a custodian has knowingly and willfully violated P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented, and is found to have unreasonably denied access under the totality of the circumstances, the council may impose the penalties provided for in section 12 of P.L.2001, c.404 (C.47:1A-11). A decision of the council may be appealed to the Appellate Division of the Superior Court. A decision of the council shall not have value as a precedent for any case initiated in Superior Court pursuant to section 7 of P.L.2001, c.404 (C.47:1A-6). All proceedings of the council pursuant to this subsection shall be conducted as expeditiously as possible.

f.The council shall not charge any party a fee in regard to actions filed with the council. The council shall be subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6), except that the council may go into closed session during that portion of any proceeding during which the contents of a contested record would be disclosed. A requestor who prevails in any proceeding shall be entitled to a reasonable attorney's fee.

g.The council shall not have jurisdiction over the Judicial or Legislative Branches of State Government or any agency, officer, or employee of those branches.

L.2001,c.404,s.8.



Section 47:1A-8 - Construction Of Act.

47:1A-8 Construction of act.

9.Nothing contained in P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented, shall be construed as limiting the common law right of access to a government record, including criminal investigatory records of a law enforcement agency.

L.2001,c.404,s.9.



Section 47:1A-9 - Other Laws, Regulations, Privileges Unaffected.

47:1A-9 Other laws, regulations, privileges unaffected.

10. a. The provisions of this act, P.L.2001, c.404 (C.47:1A-5 et al.), shall not abrogate any exemption of a public record or government record from public access heretofore made pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.); any other statute; resolution of either or both Houses of the Legislature; regulation promulgated under the authority of any statute or Executive Order of the Governor; Executive Order of the Governor; Rules of Court; any federal law; federal regulation; or federal order.

b.The provisions of this act, P.L.2001, c.404 (C.47:1A-5 et al.), shall not abrogate or erode any executive or legislative privilege or grant of confidentiality heretofore established or recognized by the Constitution of this State, statute, court rule or judicial case law, which privilege or grant of confidentiality may duly be claimed to restrict public access to a public record or government record.

L.2001,c.404,s.10.



Section 47:1A-10 - Personnel, Pension Records Not Considered Public Information; Exceptions.

47:1A-10 Personnel, pension records not considered public information; exceptions.

11.Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) or any other law to the contrary, the personnel or pension records of any individual in the possession of a public agency, including but not limited to records relating to any grievance filed by or against an individual, shall not be considered a government record and shall not be made available for public access, except that:

an individual's name, title, position, salary, payroll record, length of service, date of separation and the reason therefor, and the amount and type of any pension received shall be a government record;

personnel or pension records of any individual shall be accessible when required to be disclosed by another law, when disclosure is essential to the performance of official duties of a person duly authorized by this State or the United States, or when authorized by an individual in interest; and

data contained in information which disclose conformity with specific experiential, educational or medical qualifications required for government employment or for receipt of a public pension, but not including any detailed medical or psychological information, shall be a government record.

L.2001,c.404,s.11.



Section 47:1A-11 - Violations, Penalties, Disciplinary Proceeding.

47:1A-11 Violations, penalties, disciplinary proceeding.

12. a. A public official, officer, employee or custodian who knowingly and willfully violates P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented, and is found to have unreasonably denied access under the totality of the circumstances, shall be subject to a civil penalty of $1,000 for an initial violation, $2,500 for a second violation that occurs within 10 years of an initial violation, and $5,000 for a third violation that occurs within 10 years of an initial violation. This penalty shall be collected and enforced in proceedings in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), and the rules of court governing actions for the collection of civil penalties. The Superior Court shall have jurisdiction of proceedings for the collection and enforcement of the penalty imposed by this section.

Appropriate disciplinary proceedings may be initiated against a public official, officer, employee or custodian against whom a penalty has been imposed.

L.2001,c.404,s.12.



Section 47:1A-12 - Court Rules.

47:1A-12 Court rules.

13.The New Jersey Supreme Court may adopt such court rules as it deems necessary to effectuate the purposes of this act.

L.2001,c.404,s.13.



Section 47:1A-13 - Annual Budget Request For The Council.

47:1A-13 Annual budget request for the council.

14.The Commissioner of Community Affairs shall include in the annual budget request of the Department of Community Affairs a request for sufficient funds to effectuate the purposes of section 8 of P.L.2001, c.404 (C.47:1A-7).

L.2001,c.404,s.14.



Section 47:2-3 - Custody And Control Of Records Of Extinct Offices And Bodies

47:2-3. Custody and control of records of extinct offices and bodies
The public record office shall have general and exclusive supervision, care, custody and control of all public records, books, pamphlets, documents, manuscripts, archives, maps and papers of any public office, body, board, institution or society which has or may become extinct, unless the care, custody and control of the same is otherwise provided for by law.



Section 47:2-4 - Examination Of Records Of Counties, Municipalities Or Public Bodies And Institutions; Indexing And Preservation

47:2-4. Examination of records of counties, municipalities or public bodies and institutions; indexing and preservation
The public record office, through its director, shall examine into the condition of the records, books, pamphlets, documents, manuscripts, archives, maps and papers, now or hereafter kept, filed or recorded in the several public offices of every county or municipality, or required by law to be kept by any public body, board, institution or society created under any law of the state in any county or municipality.

Any public official may prescribe such system of indexing, and establish such rules and regulations concerning the care and preservation of such records as to him shall seem proper in any department of which he is in charge.



Section 47:2-5 - Preservation And Restoration Of Certain Records

47:2-5. Preservation and restoration of certain records
The public record office shall take such action as may be necessary to put the records it shall examine pursuant to section 47:2-4 of this title, or over which it shall obtain control pursuant to section 47:2-3 of this title, into the custody and condition contemplated by the various laws relating thereto, and shall provide for their restoration and preservation. The public record office shall cause copies of such records to be made whenever, by reason of age, use, exposure or any casualty, it shall be deemed necessary.



Section 47:2-6 - Copies Of Records As Evidence; Certification; Originals Preserved

47:2-6. Copies of records as evidence; certification; originals preserved
Whenever a copy of any record is made in accordance with the provisions of section 47:2-5 of this title, and after it has been compared with the original, it shall be certified by the public official or board having the legal custody and control of the original. Thereafter, the copy shall be considered and accepted as evidence, and treated for all other purposes, as though it were the original.

The original shall be cared for and preserved, as if no copy had been made, for such examination as may be directed by an order of court in any action or proceeding in which the accuracy of the copy is questioned.



Section 47:2-7 - Transfer Of Records

47:2-7. Transfer of records
The officers of any state department, or of any county or municipality, or of any institution or society created under any law of this state, may transfer to the public record office public records or other records, books, papers, documents, archives, maps or plans which are not in general use, and the record office shall receive the same when so transferred and shall provide for the custody and preservation thereof.



Section 47:2-8 - Historical Records; Acquisition And Preservation

47:2-8. Historical records; acquisition and preservation
The public record office may acquire, preserve, classify and collate official records, letters and other material bearing upon the history of the government and the people of New Jersey, or transcripts of such records and papers whenever the board of commissioners cannot or may not desire to acquire the originals thereof.



Section 47:3-8.1 - Copies Of Reports Of Audit Filed With Director Of Division Of Local Government; Destruction; Notice

47:3-8.1. Copies of reports of audit filed with director of Division of Local Government; destruction; notice
Every certified duplicate copy of a report of audit filed with the director of the Division of Local Government in the Department of the Treasury, pursuant to section 40:4-8 of the Revised Statutes, shall be retained in the files of the said director for a ten-year period, following which it shall be destroyed except as otherwise herein provided. At the conclusion of the ten-year period the director shall notify the clerk of the board of chosen freeholders or the clerk of the municipality, as the case may be, in writing that the said duplicate copy is subject to destruction, unless the county or municipality desires the same for its permanent files, in which case the director shall deliver the same to the clerk of the board of chosen freeholders or the clerk of the municipality, and shall secure therefor a written receipt. In case any county or municipality does not desire to receive such duplicate copy, or fails to advise the director within ninety days after the receipt of the said written notice, the said director shall notify the head of the archives and history bureau of the Department of Education that unless said bureau desires to receive said duplicate copy it will be destroyed.

L.1952, c. 217, p. 749, s. 1, eff. May 17, 1952.



Section 47:3-8.2 - Copies Of Reports Of Audits; For Years 1918 To 1940; Opportunity To Receive Before Destruction

47:3-8.2. Copies of reports of audits; for years 1918 to 1940; opportunity to receive before destruction
The said director is authorized to destroy all copies of reports of audits for the years one thousand nine hundred and eighteen to one thousand nine hundred and forty, inclusive, remaining in his possession after opportunity to receive the same is afforded to counties, municipalities and the archives and history bureau of the Department of Education in a similar manner as provided in section one hereof.

L.1952, c. 217, p. 749, s. 2.



Section 47:3-9 - Removal, Destruction Of Certain Papers.

47:3-9 Removal, destruction of certain papers.

1.Whenever papers as described herein have been on file in the office of the county clerk or register of deeds and mortgages for more than the number of years specified, the county clerk or register of deeds and mortgages, having charge thereof, may direct the papers be removed and destroyed, subject, however, to the limitations imposed herein.

The following may be removed and destroyed pursuant to the provisions of this act:

(a)Admissions to the bar, notices of intention to apply for admissions, after one year;

(b)Appeals, notices from local criminal courts, and other papers incidental thereto, where the appeals were not heard and disposed of by specific court action, after five years;

(c)Bills of sale upon condition and other papers in the nature of conditional bills of sale, after six years; provided their expiration dates occurred prior to the six years; and further provided, if their expiration dates shall have been extended by the acts of the parties and notice of the acts shall have been given to the county recording officer, then after six years from their expiration dates as so extended; and further provided, that bills of sale under seal, after twenty-two years instead of after six years;

(d) Bonds given as bail and recognizances in connection with or in lieu of bail, and discharges of the same, after six years; provided notations thereof have been entered on the dockets;

(e)Bonds under orders of filiation, after twenty years;

(f)Certificates of authority filed by insurance and bonding companies, after six years;

(g)Chattel mortgages, after six years; provided their expiration dates occurred prior to the six years; and further provided, if their expiration dates shall have been extended by the acts of the parties and notice of the acts shall have been given to the county recording officer, then after six years from their expiration dates as so extended; and further provided, that chattel mortgages under seal, after twenty-two years instead of after six years;

(h)Contracts, plans, and specifications for the construction of buildings and other structures except for public buildings, after ten years;

(i)Convictions of disorderly persons, after five years;

(j)Costs, bills of costs taxed by the clerk, both civil and criminal, after twenty years; provided notations thereof have been entered on the dockets;

(k)Depositions, which are not within the scope of any applicable court rule and which do not pertain to any pending court action or proceeding, after ten years;

(l)Delinquent municipal tax returns for real and personal property and discharges therefor, after twenty years;

(m)Elections returns, certificates of, and all other papers relating to elections, including primary petitions, returns for primary and general elections, and statements of candidates' campaign managers and treasurers, after five years;

(n)Executions returned by the sheriff, both satisfied and unsatisfied, after twenty years; provided notations thereof have been entered on the dockets;

(o)Extradition papers including applications for writs of habeas corpus, except judgments thereon, after five years;

(p)Indictments, accusations, informations, and complaints in the nature thereof, if nolle prossed, or if the defendant charged thereby has been convicted or acquitted, or if the court has otherwise disposed of the same, after five years;

(q)Inquests conducted by the coroners, and their reports, and other papers relating to sudden deaths, after ten years;

(r) Insolvency proceedings, assignments for the benefit of creditors, inventories in the proceedings, discharges of insolvents, and other papers relating or incidental to insolvency proceedings, after twenty years;

(s)Institutions and agencies, commitments other than in criminal or mental incapacity cases, reports, and other papers relating to institutions and agencies, after thirty years;

(t)Judgment transcripts for docketing, after twenty years; provided notations thereof have been entered on the dockets;

(u)Judgments, satisfactions and discharges, and releases of judgments, after twenty years; provided notations thereof have been entered on the dockets;

(v)Juries, lists of Grand and petit juries, and other papers relating to summoning, impaneling, and the charging of the juries, after five years;

(w)Justices of the peace bonds, dockets, files, and papers, after twenty years;

(x)Licenses for hunting, including applications, after two years;

(y)Lien notices and claims other than mechanics' lien claims, and other than lien notices or notices in the nature of lien notices filed by any State, county, or municipal agency, after six years;

(z)Lists of causes for trial calendars, including notices of trial, after one year;

(aa) Proceedings for commitments to psychiatric institutions, including medical and other reports relating thereto, after thirty years;

(bb) Mechanics' lien and construction lien claims, notices of intention, notices of unpaid balance and right to file lien, stop notices, and all papers relating to mechanics' lien and construction lien claims, other than proceedings and actions in the courts brought to enforce the lien claims, after six years;

(cc) Notary public certificates and qualifying papers, after five years;

(dd) Notices and other papers, authorized or required by law to be filed but not recorded and not involving title to real or personal property or to proceedings or actions in any court, after ten years;

(ee) Oaths of office of persons whose incumbency in office has ceased, after five years; provided the term of office of the person expired prior to the five years;

(ff) Permits to carry firearms which have expired, including the applications therefor, after two years;

(gg) Prison records and reports and papers relating thereto, after five years;

(hh) Probation reports and papers relating thereto, after five years;

(ii) Referees' reports, not forming a part of the record of a proceeding or action in court, after six years;

The several periods of time shall be computed from the date of the filing of the papers.

The county clerk and the register of deeds and mortgages may retain on file any of the papers as a part of the permanent records of the office.

L.1953, c.269, s.1; amended 2013, c.103, s.126.



Section 47:3-10 - Retention Of Specific Papers May Be Ordered

47:3-10. Retention of specific papers may be ordered
The Superior Court assignment judge or the county judge, of the county, may order the retention of specific papers included in any of the aforedescribed papers and direct that such specific papers be retained by the county clerk or register of deeds and mortgages, as the case may be, as a part of the permanent records of the county.

L.1953, c. 269, p. 1797, s. 2.



Section 47:3-11 - Notices Before Destruction

47:3-11. Notices before destruction
3. None of the papers described in this act shall be removed and destroyed, or the records therein effectively obliterated, as provided herein, except on sixty days' written notice to the Superior Court Assignment Judge, and to the Division of State Library, Archives and History, in the Department of Education, and said division may acquire any of said papers for inclusion in the material bearing upon the history of the Government and the people of this State in the custody of the said division. Upon any such disposition of said papers by the county clerk or register of deeds and mortgages, as provided herein, the said county clerk or register of deeds and mortgages, as the case may be, shall file with the said division, a certificate under his hand and seal, setting forth the papers disposed of and the date of disposition. A copy of every such certificate shall be retained in the office of the county clerk or register of deeds and mortgages.

L.1953,c.269,s.3; amended 1991,c.91,s.468.



Section 47:3-12 - Effective Date

47:3-12. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-three.

L.1953, c. 269, p. 1798, s. 4.



Section 47:3-13 - Papers On File Over 25 Years In Office Of County Clerk; Obliteration

47:3-13. Papers on file over 25 years in office of county clerk; obliteration
Whenever any papers have been on file for more than twenty-five years in the office of any county clerk, pertaining to the former court of oyer and terminer, circuit court, court of common pleas, court of quarter sessions, court of special sessions, and county court of said county, and form no part of the record of an enforceable judgment, the Superior Court Assignment Judge of the county, wherein such papers are on file, may order and direct the clerk of the county to remove or destroy such papers or otherwise effectively obliterate the records therein.

L.1953, c. 270, p. 1799, s. 1. Amended by L.1983, c. 321, s. 2, eff. Sept. 1, 1983.



Section 47:3-14 - Effective Date

47:3-14. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-three.

L.1953, c. 270, p. 1799, s. 2.



Section 47:3-15 - Short Title

47:3-15. Short title
This act shall be known and cited as "Destruction of Public Records Law (1953)."

L.1953, c. 410, p. 2061, s. 1, eff. Sept. 18, 1953.



Section 47:3-16 - Terms Defined

47:3-16. Terms defined
2. As used in this act, except where the context indicates otherwise, the words "public records" mean any paper, written or printed book, document or drawing, map or plan, photograph, microfilm, data processed or image processed document, sound-recording or similar device, or any copy thereof which has been made or is required by law to be received for filing, indexing, or reproducing by any officer, commission, agency or authority of the State or of any political subdivision thereof, including subordinate boards thereof, or that has been received by any such officer, commission, agency or authority of the State or of any political subdivision thereof, including subordinate boards thereof, in connection with the transaction of public business and has been retained by such recipient or its successor as evidence of its activities or because of the information contained therein.

As used in this act the word "bureau" means the Bureau of Archives and History in the Department of Education.

L.1953,c.410,s.2; amended 1994,c.140,s.3.



Section 47:3-17 - Consent Of Bureau To Disposition Or Destruction Of Public Records Or Documents

47:3-17. Consent of bureau to disposition or destruction of public records or documents
No person shall destroy, sell or otherwise dispose of any public record, archives or printed public documents which are under his control or in his care or custody, whether or not they are in current use, without first having advised the Bureau of Archives and History in the Department of Education of their nature, and obtained the written consent of that bureau; which consent may be given by said bureau only if the same is in conformance with regulations governing the granting thereof which shall be made and promulgated by the State Records Committee established by section six of this act.

L.1953, c. 410, p. 2062, s. 3.



Section 47:3-18 - Classifications And Categories

47:3-18. Classifications and categories
The bureau may from time to time establish specific classifications and categories for various types of the said "public records" and, in giving its consent as provided herein, may do so in a general and continuing manner according to the said classifications and categories.

L.1953, c. 410, p. 2062, s. 4.



Section 47:3-19 - Schedules

47:3-19. Schedules
The bureau, in co-operation with the several State departments, commissions and agencies, shall make a study of the kind and character of public records in their control or custody and shall prepare proposed schedules for submission to the State Records Committee established by section six hereof for its approval and advise the said several departments, commissions and agencies of all applicable operative schedules.

L.1953, c. 410, p. 2062, s. 5.



Section 47:3-20 - State Records Committee; Approval Of Schedule; Regulations

47:3-20. State Records Committee; approval of schedule; regulations
No such schedule shall be operative unless approved by the State Records Committee which is hereby established in the State Department of Education and which shall consist of the State Treasurer, the Attorney-General, the State Auditor, the Director of the Division of Local Government in the Department of the Treasury, and the head of the Bureau of Archives and History in the Department of Education. Each member of the committee may designate in writing a representative to act in his place on said committee.

The State Records Committee shall have the powers and duties prescribed for it herein and shall make and promulgate such regulations, not inconsistent with law, as may be necessary to adequately effectuate such powers and duties.

L.1953, c. 410, p. 2062, s. 6.



Section 47:3-21 - Schedule; Filing Of Copy; Retention Of Original

47:3-21. Schedule; filing of copy; retention of original
Whenever any such schedule is approved by the committee, a copy thereof shall be filed with the State department, commission or agency involved and with the State Auditor, and the original approval shall be retained by the Bureau of Archives and History in the Department of Education. Thereupon, such schedule shall remain in force and effect and may be acted upon by the said department, commission or agency until superseded by a subsequent duly approved schedule.

L.1953, c. 410, p. 2063, s. 7.



Section 47:3-22 - Liability Of Officials And Others For Destruction Of Public Records

47:3-22. Liability of officials and others for destruction of public records
No State official, or head of a State department, commission or other agency shall be held liable on his official bond, or in the way of damages for loss, or in any other manner, civil or criminal, because of the destruction of public records pursuant to the provisions of this act or any other law authorizing such destruction.

L.1953, c. 410, p. 2063, s. 8.



Section 47:3-23 - Cancelled Bonds And Other Evidences Of Indebtedness; Destruction

47:3-23. Cancelled bonds and other evidences of indebtedness; destruction
Whenever, under the laws of this State, there shall have been issued and sold by the State or by any municipality, county, or school district, bonds, coupons, or other evidences of indebtedness and such bonds, coupons and other evidences of indebtedness shall have been cancelled and redeemed by the State Treasurer, the State House Commission, or by any agency or authorized official of the State, or by any municipality, county, or school district issuing the same, it shall be lawful for the official or officials in charge of the issuance, redemption and cancellation of such bonds, coupons or other evidences of indebtedness to destroy the same upon the written consent of the bureau, subject to regulations which shall be made and promulgated by the State Records Committee established by section six hereof.

The said officials, in the same manner, may destroy any bonds, coupons or other evidences of indebtedness which have been printed and which remain unused, or any registered bonds which remain unused at the time the issue has completely matured.

L.1953, c. 410, p. 2063, s. 9.



Section 47:3-24 - Time For Destruction Or Other Disposition Of Bonds And Other Evidences Of Indebtedness

47:3-24. Time for destruction or other disposition of bonds and other evidences of indebtedness
The bureau, subject to regulations which shall be made and promulgated by the State Records Committee established by section six hereof, may give its consent to the immediate destruction or other disposition of bonds, coupons or other evidences of indebtedness which have not been used, but shall not consent to the destruction or other disposition of temporary bonds unless they have been replaced by definitive bonds, and then, only after the expiration of a year from the date of such replacement, or to the destruction or other disposition of bonds, coupons or other evidences of indebtedness which have been issued, except after the expiration of a period of seven years from their cancellation or maturity dates.

L.1953, c. 410, p. 2064, s. 10.



Section 47:3-25 - Certificate Of Destruction; Filing; Evidence

47:3-25. Certificate of destruction; filing; evidence
Whenever bonds, coupons or other evidences of indebtedness are destroyed or otherwise disposed of under the provisions of this section, a certificate of destruction shall be prepared by the official having charge of such destruction or other disposition, setting forth the dates of issuances, the series and serial numbers and the face amounts of such bonds, coupons or other evidences of indebtedness.

Where the said certificates relate to State issues, they shall be filed in the office of the Secretary of State and where they relate to county or municipal issues, they shall be filed in the office of the chief financial officer of the county or municipality, as the case may be. Any such certificate or certified copy thereof shall be receivable in evidence in any court or proceeding as prima facie evidence of the destruction of such bonds, coupons or other evidences of indebtedness.

L.1953, c. 410, p. 2064, s. 11.



Section 47:3-26 - Standards, Procedures And Rules

47:3-26. Standards, procedures and rules
12. The Bureau of Archives and History in the Department of Education, with the approval of the State Records Committee established by section six hereof, shall formulate standards, procedures and rules for the photographing, microphotographing, microfilming, data processing and image processing of public records and for the preservation, examination and use of such records, including the indexing and arrangement thereof, for convenient reference purposes.

Whenever any officer, commission, agency or authority of the State or of any political subdivision thereof, including subordinate boards thereof, shall have photographed, microphotographed, microfilmed, data processed or image processed all or any part of the public records, kept or required by law to be received and indexed in such manner as to conform with the standards, procedures and rules, and such photographs, microphotographs, microfilms, or data processed or image processed documents have been placed in conveniently accessible files and provision shall have been made for the preservation, examination and use of the same in conformity with the said standards and procedures, the original records from which the photographs, microphotographs, microfilms, or data processed or image processed documents have been made, or any part thereof, may be destroyed or the records therein otherwise effectively obliterated; provided, the said bureau shall first have given its written consent to such destruction or other disposition.

In the event of any such destruction or other disposition of any public records under the provisions of this section, the photograph, microphotograph, microfilm, or data processed or image processed document or a certified copy of said photograph, microphotograph, microfilm, or data processed or image processed document shall be receivable in evidence in any court or proceeding and shall have the same force and effect as though the original public record had been there produced and proved.

L.1953,c.410,s.12; amended 1994,c.140,s.4.



Section 47:3-27 - Public Records In Private Possession, Bureau May Demand

47:3-27. Public records in private possession, bureau may demand
The bureau is empowered to demand and receive from any person any public record in private possession belonging to this State, or to any county, municipality or school district thereof.

L.1953, c. 410, p. 2066, s. 13.



Section 47:3-28 - Public Records In Private Possession, Person Entitled To Custody May Demand

47:3-28. Public records in private possession, person entitled to custody may demand
Any person who is entitled by law to the custody of public records shall demand the same from any person in whose possession they may be, and such records forthwith shall be delivered to the officer charged by law with their custody.

L.1953, c. 410, p. 2066, s. 14.



Section 47:3-29 - Removal, Alteration Or Destruction Of Public Records With Malicious Intent

47:3-29. Removal, alteration or destruction of public records with malicious intent
Any person who, without the consent of the person authorized to have custody thereof, removes an official record or paper from the files of any public agency or body, or who alters any map, plat, or other paper signed and approved by a public official without permission, or who alters, defaces, mutilates or destroys with malicious intent any public record shall be guilty of a high misdemeanor.

L.1953, c. 410, p. 2066, s. 15. Amended by L.1968, c. 465, s. 1, eff. Feb. 21, 1969.



Section 47:3-30 - Rules And Regulations

47:3-30. Rules and regulations
The bureau shall, with the approval of the State Records Committee established by section six hereof, make and promulgate rules and regulations for the effective administration of the laws relating the public records.

L.1953, c. 410, p. 2066, s. 16.



Section 47:3-31 - Repeal

47:3-31. Repeal
Sections 47:3-1 to 47:3-6 of the Revised Statutes and "An act concerning the destruction of cancelled and redeemed acknowledgments of indebtedness, commonly known as "scrip,' which have been issued and sold by any municipality or county, and supplementing chapter three of Title 47 of the Revised Statutes," approved June fourteenth, one thousand nine hundred and thirty-eight, are repealed.

L.1953, c. 410, p. 2066, s. 17.



Section 47:3-32 - Inconsistency Between Provisions Of This Act And Other Acts

47:3-32. Inconsistency between provisions of this act and other acts
In the event of any inconsistency between the provisions of this act and the provisions of "An act concerning certain papers and records on file in the offices of the county clerks and registers of deeds and mortgages, and supplementing chapter three of Title 47 of the Revised Statutes," approved July twenty-fifth, one thousand nine hundred and fifty-three (P.L.1953, c. 269) or of "An act concerning the destruction or other disposition of certain papers on file in the offices of the county clerks, pertaining to the former courts of oyer and terminer, circuit courts, courts of common pleas, courts of quarter sessions and courts of special sessions," approved July twenty-fifth, one thousand nine hundred and fifty-three (P.L.1953, c. 270), the provisions of such other act shall prevail.

L.1953, c. 410, p. 2066, s. 18.



Section 47:4-1 - Short Title

47:4-1. Short title
47:4-1. This act shall be known and may be cited as the "Address Confidentiality Program Act."

L.1997,c.369,s.1.



Section 47:4-2 - Address Confidentiality For Victims Of Domestic Violence

47:4-2. Address confidentiality for victims of domestic violence
47:4-2. The Legislature finds that persons attempting to escape from actual or threatened domestic violence frequently establish new addresses to prevent their assailants from finding them. The purpose of this act is to enable public agencies to respond to requests for public records without disclosing the location of a victim of domestic violence, to enable interagency cooperation with the Secretary of State in providing address confidentiality for victims of domestic violence, and to enable public agencies to accept a program participant's use of an address designated by the Secretary of State as a substitute mailing address.

L.1997,c.369,s.1.



Section 47:4-3 - Definitions Relative To Protection Of Persons Threatened By Domestic Violence

47:4-3. Definitions relative to protection of persons threatened by domestic violence
47:4-3. As used in this act:

"Address" means a residential street address, school address, or work address of a person, as specified on the person's application to be a program participant under this act.

"Program participant" means a person certified by the Secretary of State as eligible to participate in the Address Confidentiality Program established by this act.

"Department" means the Department of State.

"Domestic violence" means an act defined in section 3 of P.L.1991, c.261 (C.2C:25-19), if the act has been reported to a law enforcement agency or court.

"Secretary" means the Secretary of State.

L.1997,c.369,s.1.



Section 47:4-4 - "Address Confidentiality Program"

47:4-4. "Address Confidentiality Program"
47:4-4. a. There is created in the department a program to be known as the "Address Confidentiality Program." A person 18 years of age or over, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of an incapacitated person may apply to the secretary to have an address designated by the secretary as the applicant's address. The secretary shall approve an application if it is filed in the manner and on the form prescribed by the secretary and if it contains:

(1) a sworn statement by the applicant that the applicant has good reason to believe:

(a) that the applicant is a victim of domestic violence as defined in this act; and

(b) that the applicant fears further violent acts from the applicant's assailant;

(2) a designation of the secretary as agent for the purpose of receiving process and for the purpose of receipt of mail;

(3) the mailing address where the applicant can be contacted by the secretary, and a telephone number where the applicant can be called;

(4) the new address or addresses that the applicant requests not be disclosed because of the increased risk of domestic violence; and

(5) the signature of the applicant and any person who assisted in the preparation of the application, and the date.

b.An application shall be filed with the secretary.

c.Upon approving a completed application, the secretary shall certify the applicant as a program participant. An applicant shall be certified for four years following the date of filing unless the certification is withdrawn or invalidated before that date.

d.A program participant may apply to be recertified every four years thereafter.

e.A program participant may use the address designated by the secretary as his or her work address.

f.Upon receipt of first class mail addressed to a program participant, the secretary or a designee shall forward the mail to the actual address of the participant. The secretary may arrange to receive and forward other kinds and classes of mail for any program participant at the participant's expense. The actual address of a program participant shall be available only to the secretary and to those employees involved in the operation of the address confidentiality program and to law enforcement officers for law enforcement purposes.

g.The secretary, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.1997,c.369,s.1.



Section 47:4-5 - Canceling Of Certification

47:4-5. Canceling of certification
47:4-5. The secretary may cancel a program participant's certification if:

(1) the program participant obtains a name change through an order of the court;

(2) the program participant changes the participant's residential address and does not provide seven days' advance notice to the secretary;

(3) mail forwarded by the secretary to the address or addresses provided by the program participant is returned as undeliverable; or

(4) any information on the application is false.

The application form shall notify each applicant of the provisions of this section.

L.1997,c.369,s.1.



Section 47:4-6 - Use Of Designated Address, Exceptions

47:4-6. Use of designated address, exceptions
47:4-6. A program participant may request that any State or local agency use the address designated by the secretary as the program participant's address. The agency shall accept the address designated by the secretary as a program participant's address, unless the agency has demonstrated to the satisfaction of the secretary that:

(1) the agency has a bona fide statutory basis for requiring the program participant to disclose to it the actual location of the program participant; and

(2) the disclosed confidential address of the program participant will be used only for that statutory purpose and will not be disclosed or made available in any way to any other person or agency.

L.1997,c.369,s.1.






Title 48 - Public Utilities

Section 48:1-1 - Application Of Provisions Of General Corporation Law

48:1-1. Application of provisions of general corporation law
Every corporation organized under any of the provisions of this title, in addition to the powers conferred upon it by the provisions of this title, shall have the general powers and privileges conferred by Title 14, Corporations, General, and shall be governed by the provisions and be subject to the restrictions and liabilities in said Title 14 contained, so far as the same are appropriate to and not inconsistent with the provisions of the act under which any such corporation is organized or created and are convenient or necessary to the objects set forth in its certificate of incorporation.



Section 48:2-1 - Board Of Public Utilities Continued; Membership; Terms.

48:2-1 Board of Public Utilities continued; membership; terms.

48:2-1. a. The Board of Public Utilities, named pursuant to Reorganization Plan No. 001-1994, effective on July 4, 1994, and allocated in, but not of, the Department of the Treasury pursuant to that plan, is continued and is designated as the Board of Public Utilities or the "board."

b.The board shall consist of five citizens of this State who shall devote their entire time to the duties of the board and shall not engage in any occupation, profession or other gainful employment.

c.Members of the board shall be appointed by the Governor, with the advice and consent of the Senate, for terms of six years. The terms of office of the members of the board shall continue until their successors are appointed and qualified. No person shall act as a member of the board until that person's appointment has been confirmed by the Senate. Not more than three of the members of the board shall be members of the same political party. All vacancies, except through the expiration of term, shall be filled for the unexpired term only.

Amended 1948, c.90, s.1; 1973, c.294, s.1; 2001, c.132, s.1.



Section 48:2-1.1 - Designation Of President Of Board.

48:2-1.1 Designation of president of board.

2.The Governor shall designate one of the members of the Board of Public Utilities as president of the board. Any member of the board so designated shall serve as the president at the pleasure of the Governor making that designation and until a successor has been designated. The president of the board shall be its presiding officer and the chief administrative officer of the Board of Public Utilities. The other members of the board shall be eligible to appointment to fill a vacancy in the office of president of the board.

L.1948,c.90,s.2; amended 2001, c.132, s.2.



Section 48:2-1.2 - Repeal

48:2-1.2. Repeal
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 90, p. 507, s. 3.



Section 48:2-1.3 - Short Title

48:2-1.3. Short title
This act shall be known as, and may be cited as, the "Department of Public Utilities Act of 1948."

L.1948, c. 90, p. 507, s. 4.



Section 48:2-1.4 - Effective Date

48:2-1.4. Effective date
This act shall take effect on the first day of July, one thousand nine hundred and forty-eight, except that any designation permitted by this act may be made prior to such date.

L.1948, c. 90, p. 507, s. 5.



Section 48:2-2 - Seal; Employees; Compensation

48:2-2. Seal; employees; compensation
The board shall have a common seal. It shall appoint a secretary, assistant secretaries, counsel and such other employees as it may deem necessary and fix their duties and terms of service. It shall fix the compensation of all officers and employees, subject to the provisions of Title 11, Civil Service, except where otherwise provided by statute.

Amended by L.1962, c. 198, s. 1.



Section 48:2-3 - Office; Director Of Office Management; Meetings

48:2-3. Office; director of office management; meetings
The board shall have a principal office and such other offices in such place and places as the Governor in writing may designate, and shall be provided with all necessary furniture, stationery, maps, supplies and office appliances. The board shall appoint a director of office management to serve such office and offices and fix his duties and terms of service. It shall fix the compensation of the director of office management at not less than range code A-32 under the State of New Jersey Compensation Plan, effective June 23, 1973. The board shall meet at such times and places within this State as it may provide.

Amended by L.1951, c. 326, p. 1162, s. 1, eff. July 17, 1951; L.1974, c. 82, s. 1, eff. Aug. 13, 1974.



Section 48:2-3.1 - Principal Office; Filing Of Copy Of Designation

48:2-3.1. Principal office; filing of copy of designation
Upon the designation by the Governor of the principal office of the Board of Public Utility Commissioners pursuant to section 48:2-3 of the Revised Statutes, the board shall file in the office of the Secretary of State a copy of such designation, and thereafter, wherever reference is made in any law to the office of the board in Trenton it shall be given effect as though it specifically referred to said principal office so designated.

L.1951, c. 326, p. 1162, s. 2.



Section 48:2-4 - Duties Of Secretary

48:2-4. Duties of secretary
The secretary or in his absence an assistant secretary shall keep full and correct minutes of all the transactions and proceedings of the board and perform the other duties required of him. He shall be the official reporter of the proceedings of the board.

Amended by L.1962, c. 198, s. 2.



Section 48:2-5 - Salary

48:2-5. Salary
The members of the board shall each receive such compensation as shall be provided by law.

Amended by L.1962, c. 65, s. 10; L.1962, c. 198, s. 3; L.1973, c. 294, s. 2, eff. Jan. 1, 1974; L.1974, c. 55, s. 4, eff. July 1, 1974.



Section 48:2-6 - Traveling Expenses

48:2-6. Traveling expenses
The members, secretary, assistant secretaries and other employees of the board shall be entitled to receive from the State their necessary traveling expenses while traveling on the business of the board. Such traveling expenses shall be paid on proper voucher therefor approved by the president of the board.

Amended by L.1962, c. 198, s. 4.



Section 48:2-7 - Purchase Of Necessary Materials

48:2-7. Purchase of necessary materials
The board shall purchase such materials, apparatus and measuring instruments as it may deem necessary.



Section 48:2-8 - Connection With Public Utilities Or Governmental Office Prohibited

48:2-8. Connection with public utilities or governmental office prohibited
No member or employee of the board shall have any official or professional relation or connection with, or hold any stock or securities in, any public utility as herein defined, operating within this State, or hold any other office of profit or trust under the government of this State or of the United States.

Amended by L.1962, c. 198, s. 5; L.1973, c. 294, s. 3, eff. Jan. 1, 1974.



Section 48:2-9 - Reports Of Findings And Decisions; Publications

48:2-9. Reports of findings and decisions; publications
The board shall furnish its secretary or in his absence an assistant secretary such of its findings and decisions as, in its judgment, may be of general public interest. The secretary or in his absence an assistant secretary shall compile the same for the purpose of publication in a series of volumes to be designated "Reports of the Board of Public Utility Commissioners of the State of New Jersey," which shall be published in such form and manner as may be best adapted for public information and use. Such publications shall be competent evidence of the reports and decisions of the commission therein contained without any further proof or authentication thereof. The contents of the reports shall not be under the supervision or control of the official State editor.

Amended by L.1962, c. 198, s. 6.



Section 48:2-10 - Certified Copies Of Records As Evidence

48:2-10. Certified copies of records as evidence
Copies of all official documents and orders filed or deposited in the office of the board, certified by a member thereof or the secretary to be true copies, under the official seal of the board, shall be evidence in like manner as the originals in all courts of this State. The board may charge and collect for such copies in accordance with section 48:2-56. The fees so collected shall be paid into the treasury of the State.

Amended by L.1962, c. 198, s. 7.



Section 48:2-11 - Annual Report

48:2-11. Annual report
The board shall report annually on or before January 15, to the Governor, making such recommendations as it may deem proper. The report shall be laid before the next succeeding Legislature.

Amended by L.1962, c. 198, s. 8.



Section 48:2-12 - Rules

48:2-12. Rules
The board may make all needful rules for its government and other proceedings.



Section 48:2-13 - Powers Of Board; Public Utility Defined; Exemptions From Jurisdiction

48:2-13 Powers of board; public utility defined; exemptions from jurisdiction
48:2-13. a. The board shall have general supervision and regulation of and jurisdiction and control over all public utilities as defined in this section and their property, property rights, equipment, facilities and franchises so far as may be necessary for the purpose of carrying out the provisions of this Title.

The term "public utility" shall include every individual, copartnership, association, corporation or joint stock company, their lessees, trustees or receivers appointed by any court whatsoever, their successors, heirs or assigns, that now or hereafter may own, operate, manage or control within this State any railroad, street railway, traction railway, autobus, charter bus operation, special bus operation, canal, express, subway, pipeline, gas, electricity distribution, water, oil, sewer, solid waste collection, solid waste disposal, telephone or telegraph system, plant or equipment for public use, under privileges granted or hereafter to be granted by this State or by any political subdivision thereof.

b.Nothing contained in this Title shall extend the powers of the board to include any supervision and regulation of, or jurisdiction and control over any vehicles engaged in ridesharing arrangements with a maximum carrying capacity of not more than 15 passengers, including the driver, where the transportation of passengers is incidental to the purpose of the driver or any vehicles engaged in the transportation of passengers for hire in the manner and form commonly called taxicab service unless such service becomes or is held out to be regular service between stated termini; hotel buses used exclusively for the transportation of hotel patrons to or from local railroad or other common carrier stations, including local airports, or bus employed solely for transporting school children and teachers, to and from school, or any autobus with a carrying capacity of not more than 10 passengers now or hereafter operated under municipal consent upon a route established wholly within the limits of a single municipality or with a carrying capacity of not more than 20 passengers operated under municipal consent upon a route established wholly within the limits of not more than four contiguous municipalities within any county of the fifth or sixth class, which route in either case does not in whole or in part parallel upon the same street the line of any street railway or traction railway or any other autobus route.

c.Except as provided in section 7 of P.L.1995, c.101 (C.58:26-25), the board shall have no regulatory authority over the parties to a contract negotiated between a public entity and a private firm pursuant to P.L.1995, c.101 (C.58:26-19 et al.) in connection with the performance of their respective obligations thereunder. Nothing contained in this title shall extend the powers of the board to include any supervision and regulation of, or jurisdiction and control over, any public-private contract for the provision of water supply services established pursuant to P.L.1995, c.101 (C.58:26-19 et al.).

d.Unless otherwise specifically provided pursuant to P.L.1999, c.23 (C.48:3-49 et al.), all services necessary for the transmission and distribution of electricity and gas, including but not limited to safety, reliability, metering, meter reading and billing, shall remain the jurisdiction of the Board of Public Utilities. The board shall also maintain the necessary jurisdiction with regard to the production of electricity and gas to assure the reliability of electricity and gas supply to retail customers in the State as prescribed by the board or any other federal or multi-jurisdictional agency responsible for reliability and capacity in the State.

e.Notwithstanding the provisions of subsection a. of this section, the board shall have the authority to classify as regulated the sale of any thermal energy service by a cogenerator or district heating system, for the purpose of providing heating or cooling to a residential dwelling if, after notice and hearing, it determines that the customer does not have sufficient space on its property to install an alternative source of equivalent thermal energy, there is no contract governing the provision of thermal energy service for the relevant period of time, and that sufficient competition is no longer present, based upon consideration of such factors as: ease of market entry; presence of other competitors; and the availability of like or substitute services in the relevant geographic area. Upon such a classification, the board may determine such rates for the thermal energy service for the purpose of providing heating or cooling to a residential dwelling as it finds to be consistent with the prevailing cost of alternative sources of thermal energy in similar situations. The board, however, shall continue to monitor the thermal energy service to such residential dwellings and, whenever the board finds that the thermal energy service has again become sufficiently competitive pursuant to the criteria listed above, the board shall cease to regulate the sale or production of the service. The board shall not have the authority to regulate the sale or production of steam or any other form of thermal energy, including hot and chilled water, to non-residential customers.

f.Nothing contained in this Title shall extend the powers of the board to include supervision and regulation of, or jurisdiction and control over, an entity engaged in the provision or use of sewage effluent for the purpose of providing a cooling medium to an end user or end users on a single site, which provision results in the conservation of potable water which would otherwise have been used for such purposes.

g.Except as provided herein, the board shall have no regulatory authority over the parties to a contract entered into between the governing body of a city of the first class and a duly incorporated nonprofit association in connection with the performance of their respective obligations thereunder when the governing body of a city of the first class shall determine by ordinance that it is in the public interest to contract with that duly incorporated nonprofit association for the provision of water supply services as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), or for the provision of wastewater treatment services as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), or the designing, financing, construction, operation, or maintenance, or any combination thereof, of a water supply facility as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15) or a wastewater treatment system as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), or any component part or parts thereof, including a water filtration system as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), upon approval of the contract pursuant to the provisions of section 6 of P.L.2002, c.47 (C.58:28-7).

Notwithstanding any other provision of P.L.2002, c.47 whenever the governing body of a city of the first class enters into a contract with a duly incorporated nonprofit association for the provision of water supply services as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), or the designing, financing, construction, operation, or maintenance, or any combination thereof, of a water supply facility as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), and that governing body operates water supply facilities as authorized pursuant to the provisions of N.J.S.40A:31-4, which supply water to customers within another local unit, the nonprofit association or governing body shall be subject to the jurisdiction, rate regulation and control of the Board of Public Utilities as provided in N.J.S.40A:31-23, to the extent the nonprofit association or governing body supplies water to customers within that other local unit.

Amended 1946, c.219; 1947, c.162; 1952, c.251, s.1; 1962, c.198, s.9; 1970, c.40, s.4; 1971, c.16, s.1; 1973, c.158, s.1; 1973, c.272, s.1; 1981, c.413, s.10; 1995, c.101, s.10; 1999, c.23, s.52; 2002, c.47, s.10.



Section 48:2-13.1 - Rural, Electric Cooperatives; Powers Of Board

48:2-13.1. Rural, electric cooperatives; powers of board
Notwithstanding the provisions of any other law, rule or regulation to the contrary, with respect to a rural, electric cooperative which is exclusively owned and controlled by the consumers it serves, the Board of Public Utilities shall not exercise any jurisdiction or control over the rates, charges or operation of the cooperative nor shall the approval of the board be required to authorize or validate any mortgage or encumbrance of real property of or the issuance or execution of any evidence of indebtedness by the cooperative, except that the board shall retain its jurisdiction to determine disputes concerning the territory served or to be served by an electric cooperative.

L.1983, c. 78, s. 1, eff. Feb. 24, 1983.



Section 48:2-13.1A - Customers Of Rural Electric Cooperative, Electronic Billing, Payment Permitted.

48:2-13.1a Customers of rural electric cooperative, electronic billing, payment permitted.

11. Upon the request of a customer, a rural electric cooperative may:

a.offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by such cooperative to its customers and any additional information sent by the cooperative to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and

b.provide the customer of such cooperative the option of paying any such periodic bill via electronic means.

L.2010, c.91, s.11.



Section 48:2-13.2 - Limited Jurisdiction Of Board Of Public Utilities Over Certain Nonpublicly-owned, Nonprofit Water Companies

48:2-13.2 Limited jurisdiction of Board of Public Utilities over certain nonpublicly-owned, nonprofit water companies
1. The provisions of any law, rule, regulation or order to the contrary notwithstanding, with respect to a nonpublicly-owned, nonprofit water company which is exclusively owned and controlled by the consumers it serves, and provided that a majority of the entire membership of the association which controls the water company approves, the Board of Public Utilities shall not exercise any jurisdiction or control over the rates, charges or operations of the company; and the approval of the board shall not be required to authorize or validate any mortgage or encumbrance of real property, or the issuance or execution of any evidence of indebtedness by the company, except that the board shall retain its jurisdiction to determine disputes concerning the territory served or to be served by the company.

L.1997,c.203.



Section 48:2-14 - Approval Of Grants By Municipalities Of Franchises And Privileges To Public Utilities

48:2-14. Approval of grants by municipalities of franchises and privileges to public utilities
No privilege or franchise granted after May first, one thousand nine hundred and eleven, to any public utility by a political subdivision of this state shall be valid until approved by the board. Such approval shall be given when, after hearing, the board determines that the privilege or franchise is necessary and proper for the public convenience and properly conserves the public interests. In granting its approval the board may impose such conditions as to construction, equipment, maintenance, service or operation as the public convenience and interests may reasonably require.

Nothing herein shall require the approval by the board of any consent of a municipality or board of boulevard commissioners for the operation of any autobus in effect March twenty-fourth, one thousand nine hundred and twenty-six, which did not then require such approval to be valid.



Section 48:2-15 - Authority Over Interstate Commerce; Interstate Co-operation

48:2-15. Authority over interstate commerce; interstate co-operation
(a) The board or the members thereof, whenever authorized by an Act of Congress to exercise any power or authority over interstate commerce, shall have full power and authority to administer the provisions of such act within this State, and in cases authorized under such act, in co-operation with boards of other States and the Interstate Commerce Commission.

(b) The board shall have all the power, and shall exercise its authority to regulate the transportation by any carrier for hire of passengers and property by land, water or air, between any place in this State and any place in another State or between places in this State whether or not partly through another State, including regulation of the adequacy of service and the safety of operation and equipment, except power and authority which has been heretofore expressly reserved to the United States by a valid enactment of the Congress of the United States, or which is hereafter so reserved by such an enactment of the Congress under powers delegated to the United States by the Constitution of the United States.

(c) The board, in exercising the power and authority granted to it by this section, shall co-operate with any similar duly constituted agency of any adjoining State in respect to the transportation of passengers and property between any place in this State and any place in an adjoining State or between places in this State partly through an adjoining State, and the board shall enforce the decision of any such agency of any adjoining State in respect to any such transportation through or within this State unless it shall affirmatively find that the action or omission to act required by the decision of any such agency of any adjoining State (1) is not required for the public convenience and necessity and (2) is detrimental to the best interest of the people of this State.

Amended by L.1957, c. 13, p. 31, s. 1, eff. April 3, 1957.



Section 48:2-16 - Supervisory And Regulatory Powers In General

48:2-16. Supervisory and regulatory powers in general
1. The board may, after hearing, upon notice, by order in writing, require every public utility:

Compliance with laws and ordinances. (a) To comply with the laws of the State and any municipal ordinance relating thereto, and to conform to the duties imposed upon it thereby or by the provisions of its own charter, whether obtained under general or special law of this State.

2. The board may, upon notice, by order in writing require every public utility:

System of accounts. (a) To keep its books, records and accounts so as to afford an intelligent understanding of the conduct of its business and to that end require every public utility of the same class to adopt a uniform system of accounting. Such system shall conform, in so far as in the judgment of the board is practicable, to any system adopted or approved by any Federal regulatory agency having jurisdiction.

Periodic reports. (b) To furnish periodically a detailed report of finances and operations in such form and containing such matters as the board may from time to time prescribe.

Notice of accidents. (c) To give such notice to the board as the board may by rule require, of any and all accidents which may occur within the State upon the property of any public utility directly or indirectly arising from or connected with its maintenance or operation, and the board may investigate any such accident and make such order or recommendation with respect thereto as in its judgment may be just and reasonable.

Amended by L.1962, c. 198, s. 10.



Section 48:2-16.1 - Examination And Audit Of Accounts

48:2-16.1. Examination and audit of accounts
The Board may provide for the examination and audit of all accounts and may determine, after notice and hearing, the propriety of the allocation and entry of parts of items to 2 or more accounts, and the propriety of the entry of any items, and of the account or accounts in which they are entered, upon the books of a public utility.

L.1962, c. 198, s. 29.



Section 48:2-16.2 - Inspection And Examination Of Books And Records

48:2-16.2. Inspection and examination of books and records
The board's officers and employees may, under direction of the board, inspect and examine all books, accounts, papers, records and memoranda kept by any public utility in respect of any matter within the board's jurisdiction and which would not be privileged in any judicial proceeding.

L.1962, c. 198, s. 30.



Section 48:2-16.3 - Failure To File Annual Report On Date Due; Penalty

48:2-16.3. Failure to file annual report on date due; penalty
Any public utility that shall fail to file any annual report on the day on which it shall be due, shall be subject to a penalty of $5.00 for each day thereafter until such report is filed. The Board of Public Utility Commissioners, if satisfied that the failure to comply with this provision was excusable, may waive the whole or part of the penalty herein imposed.

L.1971, c. 127, s. 1, eff. May 6, 1971.



Section 48:2-16.4 - Management Audits

48:2-16.4. Management audits
The Board of Public Utilities shall establish procedures to provide for management audits to be performed on a regular or irregular schedule on all or any portion of the operating procedures and any other internal workings of every gas or electric utility subject to its jurisdiction. In any case where the board determines that an audit is necessary or desirable, it may order the audit to be performed by members of its staff, or it may require that the audit be performed under the supervision of designated members of the board's staff by an independent management consulting firm selected by the utility from a list provided by the board for the audit, which list shall include the names of at least five qualified firms, at least two of which shall be of nationally recognized stature. An audit shall be conducted at least once every 3 years, except where the board finds that an audit is unnecessary. In no event, however, shall an audit be conducted less than once every 6 years. All expenses of the audits shall be borne by the affected utilities. The results of each audit shall be filed with the board and shall be open to public inspection. Upon completion and review of an audit, if the person or firm performing or supervising the audit determines that any of the operating procedures or any other internal workings of the affected utility are inefficient, improvident, unreasonable, negligent or an abuse of discretion, the board may, after notice and opportunity for a hearing, order the affected public utility to adopt such new or altered practices and procedures as the board shall find to be necessary to promote efficient and adequate service to meet the public convenience and necessity. All reasonable and proper costs and expenses, as determined by the board, of complying with any order of the board pursuant to this act shall be recognized by the board for all purposes as proper business expenses of the affected utility. Nothing in this act shall be deemed to interfere or conflict with any powers of the board or its staff to conduct an audit, investigation or review of the books, records and accounts of any gas or electric utility under its jurisdiction.

L.1982, c. 222, s. 1, eff. Dec. 30, 1982.



Section 48:2-17 - Filing List Of Officials And Their Duties With Board

48:2-17. Filing list of officials and their duties with board
The board may require every public utility to file with the board a statement in writing, verified by the oaths of the president and secretary of the public utility, setting forth the name, title of office or position and post-office address, and the authority, power and duties of every officer, member of the board of directors, trustees, executive committee, superintendent, chief or head of construction and operation, or department, division or line of construction and operation thereof, in such form as to disclose the source and origin of each administrative act, rule, decision, order or other action of the corporation.

Every public utility shall, within 10 days after any change is made in the title of, or authority, powers or duties appertaining to any such office or position or the person holding the same, file with the board a like statement, verified in like manner, setting forth such change.

Every public utility shall file with the board the name, address and telephone number of the person or persons whom the board may contact, at any time, in the event of an emergency.

Amended by L.1962, c. 198, s. 11.



Section 48:2-18 - Depreciation Accounts; Rates Of Depreciation; Conformity To Rates

48:2-18. Depreciation accounts; rates of depreciation; conformity to rates
The board may, after hearing, upon notice, by order in writing, require every public utility to carry, whenever in the judgment of the board it may reasonably be required for the protection of stockholders, bondholders or creditors, a proper and adequate depreciation account in accordance with such rules, regulations and forms of account as the board may prescribe.

The board shall from time to time ascertain and determine, and by order in writing after hearing, fix proper and adequate rates of depreciation of the property of each public utility in accordance with such regulations or classifications. Such rates shall be sufficient to provide the amounts required, over and above the expense of maintenance, to keep the property in a state of efficiency corresponding to the progress of the industry.

Each public utility shall conform its depreciation accounts to the rate so ascertained. Amounts so provided shall not be expended otherwise than for depreciation, improvements, new construction, replacements, extensions or additions to the property of the public utility or for the retirement of debt incurred in connection therewith.

Amended by L.1962, c. 198, s. 12.



Section 48:2-19 - Investigations; Valuation Of Property Of Public Utility

48:2-19. Investigations; valuation of property of public utility
The board may:

a. Investigate upon its own initiative or upon complaint in writing any matter concerning any public utility;

b. Appraise and value the property of any public utility whenever in the judgment of the board it shall be necessary so to do for the purpose of carrying out any of the provisions of this chapter. In making such valuation the board may have access to and use any books, documents or records in the possession of any department or board of the state or any political subdivision thereof.



Section 48:2-20 - Testing Appliances; Access To Premises; Fees

48:2-20. Testing appliances; access to premises; fees
The board may:

a. Provide for the examination and test of any and all appliances used for the measuring of any product or service of a public utility;

b. By its agents, experts or examiners, enter upon any premises occupied by a public utility for the purpose of making the examinations and tests provided for in this chapter and to set up and use on such premises any apparatus and appliances necessary therefor;

c. Fix the fees to be paid by any consumer or user of any product or service of a public utility who may apply to the board for such examination or test to be made. Any consumer or user may have any such appliance tested upon the payment of the fees fixed by the board. If the appliance be found defective or incorrect to the disadvantage of the consumer or user such fees shall be repaid to him by the public utility.



Section 48:2-21 - Rates

48:2-21. Rates
Schedule of rates. (a) The board may require every public utility to file with it complete schedules of every classification employed and of every individual or joint rate, toll, fare or charge made, charged or exacted by it for any product supplied or service rendered within this State, as specified in the requirement.

Fix rates. (b) The board may after hearing, upon notice, by order in writing:

1. Fix just and reasonable individual rates, joint rates, tolls, charges or schedules thereof, as well as commutation, mileage and other special rates which shall be imposed, observed and followed thereafter by any public utility, whenever the board shall determine any existing rate, toll, charge or schedule thereof, commutation, mileage or other special rate to be unjust, unreasonable, insufficient or unjustly discriminatory or preferential. In every such proceeding the board shall complete and close the hearing within 6 months and enter its final order within 8 months after the filing of the order of the board initiating such proceeding, when such proceeding is on the board's own motion; or after issue is joined through the filing of an answer to a complaint, when such proceeding is initiated by complaint.

2. Fix just and reasonable joint rates, which shall be charged, enforced, collected and observed by railroads and street railroads in the carrying of freight. Whenever the railroads or street railroads involved fail to agree upon the apportionment or division of a joint rate so established, the board may issue a supplemental order declaring the apportionment or division of the joint rate.

Demurrage rates. (c) The board may fix the rates or charges to be made by any corporation subject to the provisions of this chapter for the detention of a railroad car containing property transported by railroad to any point in this State or for the use of railroad tracks occupied by such car, commonly called demurrage or car service, or for both such detention and use. Such rates and charges shall conform as nearly as possible to the rates and charges for demurrage or car service prescribed and fixed by the Interstate Commerce Commission for similar service.

Increase in rates; hearings. (d) When any public utility shall increase any existing individual rates, joint rates, tolls, charges or schedules thereof, as well as commutation, mileage and other special rates, or change or alter any existing classification, the board, either upon written complaint or upon its own initiative, shall have power after hearing, upon notice, by order in writing to determine whether the increase, change or alteration is just and reasonable. The burden of proof to show that the increase, change or alteration is just and reasonable shall be upon the public utility making the same. The board, pending such hearing and determination, may order the suspension of the increase, change or alteration until the board shall have approved the same, not exceeding 4 months. If the hearing and determination shall not have been concluded within such 4 months the board may during such hearing and determination order a further suspension for an additional period not exceeding, 4 months. The board shall approve the increase, change or alteration upon being satisfied that the same is just and reasonable.

Amended by L.1962, c. 198, s. 13.



Section 48:2-21.1 - Adjustment Of Rates During Pendency Of Hearing

48:2-21.1. Adjustment of rates during pendency of hearing
The board may, during the pendency of any hearing instituted by it, on its own initiative or on petition, in which the approval or fixing of just and reasonable individual rates, joint rates, tolls, charges or schedules thereof, as well as commutation, mileage or other special rates is in issue, or at any other time, negotiate and agree with any public utility for an adjustment of the individual rates, joint rates, tolls, charges or schedules thereof, as well as commutation, mileage or other special rates for any product or service supplied or rendered by such public utility. Such adjustment may be for, or without, a specified limit of time. In no event shall any such adjustment be regarded as contractual. Such adjustment shall at all times be subject to change through the proceedings provided for by this chapter, or through negotiation and agreement under this section. The board as a part of any such negotiation and adjustment shall provide for the continuance, suspension or other disposition of any hearing of the character aforesaid then pending.

Amended by L.1962, c. 198, s. 14.



Section 48:2-21.2 - Circumstances Under Which Board Not Required To Find Rate Base

48:2-21.2. Circumstances under which board not required to find rate base
In arriving at any determination as to the justness or reasonableness of any existing rate, fare or charge or in prescribing a just and reasonable rate, fare or charge, the board shall not be bound:

1. To find a rate base, if it determines that

(a) the applicable operating expenses plus depreciation and taxes of conducting the business, for which the rate, fare or charge is established, computed on the basis of the 12 months next preceding the month in which the proceeding is initiated, exceeds the revenue from such operation, during said period, under the existing rates, fares or charges and that the revenue under the proposed increased rates, fares or charges will not exceed such operating expenses, depreciation and taxes, or

(b) the gross operating revenue of the public utility, computed on the basis of the 12 months next preceding the month in which the proceeding is initiated, exceeds the depreciated book cost of its property used and useful in its business as a public utility, or

(c) the product or service is a new offering and not covered by an existing rate, fare or charge approved by the board.

When the board shall prescribe a rate, fare or charge without finding a rate base, it shall, in its determination, make a finding of the facts on the basis of which it prescribed such rate, fare or charge.

L.1962, c. 198, s. 31.



Section 48:2-21.3 - Stipulations Extending Suspension Periods Or Waiving Effective Dates Of Tariffs Or Rates

48:2-21.3. Stipulations extending suspension periods or waiving effective dates of tariffs or rates
Any public utility may file with the board a written stipulation subject to the board's approval at any time extending the suspension periods provided for in this chapter or waiving the effective date of any tariff or rate.

L.1962, c. 198, s. 32.



Section 48:2-21.10 - Expenses Incurred In Complying With The Worker And Community Right To Know Act Considered As Current Expenses

48:2-21.10. Expenses incurred in complying with the worker and community right to know act considered as current expenses
The Board of Public Utilities shall consider all expenses incurred by a public utility in complying with the provisions of P.L.1983, c.315 (C.34:5A-1 et seq. ) as a current expense of providing utility service, which shall be charged to all ratepayers of the utility in the same manner as other current operating expenses of providing utility service.

L.1983, c. 315, s. 28, eff. Aug. 29, 1984.



Section 48:2-21.11 - Moneys Received As Reimbursement For Costs Incurred From Insurance Carrier Or As Result Of Legal Action Or Settlement As Moneys Available

48:2-21.11. Moneys received as reimbursement for costs incurred from insurance carrier or as result of legal action or settlement as moneys available
In determining just and reasonable rates for any electric utility pursuant to R.S. 48:2-21, R.S. 48:2-21.1, or section 31 of P.L.1962, c. 198 (C. 48:2-21.2), the Board of Public Utilities shall provide that any moneys received by the utility as reimbursement for costs incurred, including those for replacement energy, from any insurance carrier, or as a result of any legal action or settlement shall be accounted for as moneys available to the utility.

L.1983, c. 461, s. 1, eff. Jan. 12, 1984.



Section 48:2-21.12 - Adjustment To Rates To Provide Reimbursements Received Are Applied To Reduction Of Utility Rates

48:2-21.12. Adjustment to rates to provide reimbursements received are applied to reduction of utility rates
The board shall make an appropriate adjustment to the rates charged to rate payers to provide that any reimbursements so received are applied properly for reducing utility rates at the utility's rate hearing next following the utility's receipt of those moneys if the board determines that those reimbursed costs are also being charged to rate payers.

L.1983, c. 461, s. 2, eff. Jan. 12, 1984.



Section 48:2-21.13 - Inapplicability Of Act To Reimbursements Under $100,000

48:2-21.13. Inapplicability of act to reimbursements under $100,000
The provisions of this act shall not apply to moneys reimbursed which are less than $100,000.00.

L.1983, c. 461, s. 3, eff. Jan. 12, 1984.



Section 48:2-21.14 - Fines, Penalties Not Operating Expense

48:2-21.14. Fines, penalties not operating expense
In determining just and reasonable rates for any electric utility pursuant to R.S. 48:2-21, R.S. 48:2-21.1, or section 31 of P.L. 1962, c. 198 (C. 48:2-21.2), the board shall not allow as an operating expense, any fines or penalties imposed pursuant to law and paid by the utility.

L. 1988, c. 100, s. 1..



Section 48:2-21.15 - Rate Reduction

48:2-21.15. Rate reduction
Any telecommunications carrier other than a telephone company, that is no longer subject to taxation on personal property pursuant to R.S. 54:4-1 et seq., or to taxation upon its gross receipts pursuant to P.L. 1940, c. 4 (C. 54:30A-16 et seq.) as a result of the amendments to sections 2 and 3 of P.L. 1940, c. 4 (C. 54:30A-17 and 54:30A-18) and to R.S. 54:4-1 made in sections 2, 3 and 4 of P.L. 1989, c. 2 shall, within 90 days of the operative date of this act, petition the Board of Public Utilities for a reduction in its rates. The board shall institute a hearing on the petition, and at the conclusion of the hearing shall determine the amount of the reduction in the rate base of the telecommunications carrier which reflects the elimination of the tax liability of such carrier under those amendments. The rate reduction shall not take effect prior to January 1 next following enactment of this act.

L. 1989, c. 3, s. 19.



Section 48:2-21.16 - Findings, Declarations

48:2-21.16. Findings, declarations
1. a. The Legislature finds and declares that it is the policy of the State to:

(1) Maintain universal telecommunications service at affordable rates.



(2) Ensure that customers pay only reasonable charges for local exchange telecommunications services, which shall be available on a non-discriminatory basis.

(3) Ensure that rates for noncompetitive telecommunications services do not subsidize the competitive ventures of providers of telecommunications service.

(4) Provide diversity in the supply of telecommunications services and products in telecommunications markets throughout the State.

(5) Permit the board the authority to approve alternative forms of regulation in order to address changes in technology and the structure of the telecommunications industry; to modify the regulation of competitive services; and to promote economic development.

b. The Legislature further finds and declares that:



(1) In a competitive marketplace, traditional utility regulation is not necessary to protect the public interest and that competition will promote efficiency, reduce regulatory delay, and foster productivity and innovation.

(2) Whether measured by the number of interexchange companies operating in New Jersey, the variety and number of services and/or competitive alternatives, or barriers to entry, the interexchange telecommunications marketplace in New Jersey is sufficiently competitive to relieve interexchange telecommunications carriers from traditional utility regulation.

(3) Permitting the competitive interexchange telecommunications marketplace to operate without traditional utility regulation will produce a wider selection of services at competitive market-based prices.

(4) The board has found the interexchange telecommunications market place sufficiently competitive to relieve interexchange carriers from traditional utility regulation but found it lacked the authority to eliminate unnecessary regulatory constraints under the existing public utility statute.

(5) It is in the public interest to relieve interexchange telecommunications carriers from traditional utility regulation.

L.1991,c.428,s.1.



Section 48:2-21.17 - Definitions.

48:2-21.17 Definitions.

2.As used in this act:

"Alternative form of regulation" means a form of regulation of telecommunications services other than traditional rate base, rate of return regulation to be determined by the board and may include, but not be limited to, the use of an index, formula, price caps, or zone of rate freedom.

"Assess" means, in relation to the Director of the Division of Rate Counsel in, but not of, the Department of the Treasury, the making of any assessment or statement of the compensation and expense of counsel, experts and assistants employed by rate counsel and billed by the Director of the Division of Rate Counsel in, but not of, the Department of the Treasury as a final agency order or determination to a local exchange telecommunications company or an interexchange telecommunications carrier filing a petition with the Board of Regulatory Commissioners pursuant to the provisions of this act.

"Board" means the Board of Regulatory Commissioners or its predecessor agency.

"Competitive service" means any telecommunications service determined by the board to be competitive prior to the effective date of this act or determined to be competitive pursuant to section 4 or 5 of this act, or any telecommunications service not regulated by the board.

"Interexchange telecommunications carrier" means a carrier, other than a local exchange telecommunications company, authorized by the board to provide long-distance telecommunications services.

"LATA" means Local Access Transport Area as defined by the board in conformance with applicable federal law.

"Local exchange telecommunications company" means a carrier authorized by the board to provide local telecommunications services.

"Protected telephone services" means any of the following telecommunications services provided by a local exchange telecommunications company, unless the board determines, after notice and hearing, that any of these services is competitive or should no longer be a protected telephone service: telecommunications services provided to business or residential customers for the purpose of completing local calls; touch-tone service or similar service; access services other than those services that the board has previously found to be competitive; toll service provided by a local exchange telecommunications company; and the ordering, installation and restoration of these services.

"Rate counsel" means the Division of Rate Counsel in, but not of, the Department of the Treasury acting pursuant to sections 46 through 54 of P.L.2005, c.155 (C.52:27EE-46 through C.52:27EE-54), as amended and supplemented by P.L.2010, c.34 (C.52:27EE-86 et al.).

"Telecommunications service" means any telecommunications service which is subject to regulation by the board pursuant to Title 48 of the Revised Statutes.

L.1991, c.428, s.2; amended 2010, c.34, s.13.



Section 48:2-21.18 - Plans For Alternative Form Of Regulation, Petition, Requirements

48:2-21.18. Plans for alternative form of regulation, petition, requirements
3. a. A local exchange telecommunications company may petition the board to be regulated under an alternative form of regulation. The company shall submit its plan for an alternative form of regulation with its petition. The company shall also file its petition and plan concurrently with the Director of the Division of Rate Counsel. The board shall review the plan and may approve the plan, or approve with modifications, if it finds, after notice and hearing, that the plan:

(1) will ensure the affordability of protected telephone services;



(2) will produce just and reasonable rates for telecommunications services;

(3) will not unduly or unreasonably prejudice or disadvantage a customer class or providers of competitive services;

(4) will reduce regulatory delay and costs;

(5) is in the public interest;

(6) will enhance economic development in the State while maintaining affordable rates;

(7) contains a comprehensive program of service quality standards, with procedures for board monitoring and review; and

(8) specifically identifies the benefits to be derived from the alternative form of regulation.

b. Notwithstanding the provisions of R.S.48:2-18, R.S.48:2-21, R.S.48:3-1.1 and section 31 of P.L.1962, c.198 (C.48:2-21.2) or any other law to the contrary, in determining just and reasonable rates, the board may authorize a local exchange telecommunications company to set rates based on an alternative form of regulation pursuant to a plan approved under subsection a. of this section.

c. No local exchange telecommunications company may use revenues earned or expenses incurred in conjunction with noncompetitive services to subsidize competitive services.

d. The board shall have the power to require an independent audit or such accounting and reporting systems from local exchange telecommunications companies as are necessary to allow a proper allocation of investments, costs or expenses for all telecommunications services, competitive or noncompetitive, subject to the jurisdiction of the board.

L.1991,c.428,s.3.



Section 48:2-21.19 - Competitive Services, Rates Not Regulated; Conditions.

48:2-21.19 Competitive services, rates not regulated; conditions.

4. a. (1) Notwithstanding the provisions of R.S.48:2-18, R.S.48:2-21, section 31 of P.L.1962, c.198 (C.48:2-21.2), R.S.48:3-1, or any other law to the contrary, the board shall not regulate, fix, or prescribe the rates, tolls, charges, rate structures, terms and conditions of service, rate base, rate of return, and cost of service, of competitive services.

(2)The board shall not require the local exchange telecommunications company or interexchange telecommunications carrier to file and maintain tariffs for retail competitive services, but shall require any terms and conditions of retail competitive services to be made available for public inspection on the Internet website of any local exchange telecommunications company or interexchange telecommunications carrier providing those services, and a printed copy of those terms and conditions be provided upon the request of a customer. Nothing in this section shall affect the ability of a local exchange telecommunications company or interexchange telecommunications carrier, in their discretion, to file tariffs with the board.

b.The board is authorized to determine, after notice and hearing, whether a telecommunications service is a competitive service. In making such a determination, the board shall develop standards of competitive service which, at a minimum, shall include evidence of ease of market entry; presence of other competitors; and the availability of like or substitute services in the relevant geographic area.

c.The board may determine, by rule, order, or in accordance with the provisions of a plan filed pursuant to subsection a. of section 3 of P.L.1991, c.428 (C.48:2-21.18), what reports are necessary to monitor the competitiveness of any telecommunications service.

d.The board shall have the authority to reclassify any telecommunications service that it has previously found to be competitive if, after notice and hearing, it determines that sufficient competition is no longer present, upon application of the criteria set forth in subsection b. of this section. Upon such a reclassification, the provisions of subsection a. of this section shall no longer apply and the board may determine such rates for that telecommunications service which it finds to be just and reasonable. The board, however, shall continue to monitor the telecommunications service and, whenever the board shall find that the telecommunications service has again become sufficiently competitive pursuant to subsection b. of this section, the board shall again apply the provisions of subsection a. of this section.

e.Notwithstanding the provisions of subsection a. of this section, the following safeguards shall apply to the offering of any competitive service by a local exchange telecommunications company:

(1)the local exchange telecommunications company shall unbundle each noncompetitive service which is incorporated in the competitive service and shall make all such noncompetitive services separately available to any customer under tariffed terms and conditions, including price, that are identical to those used by the local exchange telecommunications company in providing its competitive service;

(2)the rate which a local exchange telecommunications company charges for a competitive service shall exceed the rates charged to others for any noncompetitive services used by the local exchange telecommunications company to provide the competitive service;

(3)tariffs for competitive services that may be filed with the board shall either be in the public records, or, if the board determines that the rates are proprietary, shall be filed under seal and made available under the terms of an appropriate protective agreement, such as those used in cases before the board; and

(4)nothing in P.L.1991, c.428 (C.48:2-21.16 et seq.) shall limit the authority of the board, pursuant to R.S.48:3-1, to ensure that local exchange telecommunications companies do not make or impose unjust preferences, discriminations, or classifications for noncompetitive services.

L.1991, c.428, s.4; amended 2013, c.181, s.1.



Section 48:2-21.20 - Interexchange Carrier Services Deemed Competitive, Standards

48:2-21.20. Interexchange carrier services deemed competitive, standards
5. a. For purposes of subsection a. of section 4 of this act, telecommunications services provided by interexchange telecommunications carriers are deemed to be competitive services.

b. Nothing in this act shall affect the board's authority to determine whether and under what terms and conditions it will permit interexchange telecommunications carriers to offer intraLATA services within the State.

c. The board may establish service quality standards for interexchange telecommunications carriers and nothing in this act shall limit the authority of the board to promulgate service quality standards for interexchange telecommunications carriers or to resolve complaints regarding the quality of interexchange telecommunications carrier service.

d. Nothing in the act shall limit the authority of the board to determine whether an interexchange telecommunications carrier should be extended the privilege of operating within this State.

L.1991,c.428,s.5.



Section 48:2-21.21 - Rate Counsel Assessments

48:2-21.21. Rate counsel assessments
6. Whenever rate counsel represents the public interest pursuant to its statutory authority in the review of the petition and plan filed by a local exchange telecommunications company or an interexchange telecommunications carrier with the board pursuant to the provisions of this act, the Director of the Division of Rate Counsel may assess each participating local exchange telecommunications company or interexchange carrier for reimbursement to the Treasurer of the State of New Jersey pursuant to section 20 of P.L.1974, c.27 (C.52:17E-19).

L.1991,c.428,s.6.



Section 48:2-21.22 - Findings, Declarations Relative To Aos Providers.

48:2-21.22 Findings, declarations relative to AOS providers.

1.The Legislature finds and declares that:

a.In 1991, the Legislature acted to exempt competitive telecommunications services from traditional public utility regulation upon a finding that this type of regulation is generally not necessary to protect the public interest in the competitive marketplace. However, in its report to the Governor and Legislature on the implementation of P.L.1991, c.428 (C.48:2-21.16 et seq.) the Board of Public Utilities found that where a captive market exists for competitive telecommunications services, market conditions are not always able to protect the public interest.

b.In particular, the board received many complaints concerning "alternate operator service" providers, which provide operator assistance for collect, third-party billed, and credit card calls, usually at pay phones on the premises of hotels, restaurants, hospitals, or airports, with these establishments receiving a commission for calls placed through the alternate operator service arrangement. Given the provisions of P.L.1991, c.428 (C.48:2-21.16 et seq.), there has been some debate on the extent of the board's authority to protect consumers' interests with regard to alternate operator service providers.

c.It is appropriate, therefore, that the Legislature act to clarify the powers of the board with regard to alternate operator service providers, and to specifically require the board to take appropriate action, including, but not limited to, rate and terms and conditions of service regulation, to protect the interests of consumers of alternate operator service providers.

L.1995, c.172, s.1; amended 2013, c.278, s.1.



Section 48:2-21.23 - Regulation Of The Alternate Operator Service Provider; Definition.

48:2-21.23 Regulation of the alternate operator service provider; definition.

2.Notwithstanding the provisions of P.L.1991, c.428 (C.48:2-21.16 et seq.) or any other law to the contrary, the Board of Public Utilities shall regulate the rates and terms and conditions of service of an alternate operator service provider, in a manner consistent with federal law, and use any other means necessary pursuant to law, rule, or regulation to protect the users of the services of an alternate operator service provider.

As used in this section, "alternate operator service provider" means a non-facilities based telecommunications carrier who is a reseller leasing lines from a local exchange telecommunications company and an interexchange telecommunications carrier, as those terms are defined in section 2 of P.L.1991, c.428 (C.48:2-21.17), and who, using these leased facilities along with its own operators, provides operator-assisted services.

L.1995, c.172, s.2; amended 2013, c.278, s.2.



Section 48:2-21.24 - Findings, Declarations Relative To Production, Delivery Of Electricity, Natural Gas

48:2-21.24. Findings, declarations relative to production, delivery of electricity, natural gas
1. The Legislature finds and declares that it is the policy of the State to foster the production and delivery of electricity and natural gas in such a manner as to lower costs and rates and improve the quality and choices of service for all of the State's consumers and to thereby ensure that New Jersey remains economically competitive on a regional, national and international basis; to implement programs which effectuate the economic development goals of attracting and retaining business, maintaining and creating jobs and enhancing the economic vitality of the State; to achieve federal and State environmental objectives in a cost effective manner; to promote secure energy supplies and service to end users, and the efficient use, production and procurement of energy; to maintain universal access to reliable electric and gas utility service; and to reduce unnecessary and costly regulatory oversight.

The Legislature further finds and declares that competitive market forces can produce improved quality and choices of energy services at lower costs, as well as promote efficiency, reduce regulatory delay, foster productivity and innovation; that in a fully competitive marketplace, traditional utility regulation may not be required to protect the public interest; and that to varying degrees, competitive forces now pervade the wholesale electric power and natural gas markets and some segments of the retail markets in these industries.

The Legislature further finds and declares that the Division of the Ratepayer Advocate has the authority, pursuant to Reorganization Plan No. 001-1994, to appear before the Board of Public Utilities in any matters that affect the rates of public utility customers; that this act does not modify that authority; and that the Division of the Ratepayer Advocate therefore has full authority to intervene in matters filed with the Board of Public Utilities that are authorized by this act.

The Legislature therefore determines that, whenever practicable, in the interests of ratepayers and otherwise consistent with the policy goals of this act, the Board of Public Utilities should implement programs that promote a transition to a market-based, competitive environment for the production and delivery of natural gas and electricity; that during a transitional phase aimed at achieving the long-term goal of lower electricity and natural gas costs to consumers, it may be necessary for the Board of Public Utilities to implement short-term measures to promote and enhance economic development and employment in the State and otherwise permit utilities to compete for customers with competitive alternatives; that transitional programs that align ratepayer and utility interests in cost management and foster greater innovation and productivity gains within the utility can help achieve the policy goals of this act; that during the transition to a market-based, competitive environment, the Board of Public Utilities must adopt guidelines that ensure that the transitional regulation produces tangible benefits for ratepayers as compared to the traditional form of regulation and that no cross-subsidization exists between or among classes of customers; and that the Board of Public Utilities should, subject to the provisions of this act, continue to regulate the price and quality of electricity and natural gas service under traditional rate base, rate of return regulation in those segments of the marketplace where full and effective competition does not exist or whenever the board determines that energy consumers are better served thereby.

The Legislature further determines that alternative forms of regulation shall be designed to achieve the State's objective of lowering rates for New Jersey consumers.

L.1995,c.180,s.1.



Section 48:2-21.25 - Definitions

48:2-21.25. Definitions
2. As used in this act:



"Alternative form of regulation" means a form of regulation of electric or gas utility services other than traditional rate base, rate of return regulation as embodied in Title 48 of the Revised Statutes, to be determined by the board;

"Base rate case" means an open, public hearing before the Board of Public Utilities to consider a filing by a public utility for a change in base rates, which includes an analysis of the public utility's income statement and balance sheet for the purpose of determining the level of revenues necessary to afford the public utility an opportunity to earn a fair and reasonable rate of return on prudently incurred capital investment in the public utility's rate base;

"Board" means the Board of Public Utilities or any successor agency;

"Competitive market" means a market for a particular utility service that is characterized by the existence of a number of purveyors, the availability of like or substitute service, ease of market entry, and such other standards as may be adopted by the board;

"Comprehensive energy audit" means an assessment of all energy-using systems to determine the consumption characteristics of a building which shall (1) identify the type, size, and rate of energy consumption of such building, including industrial processes in the building; (2) identify appropriate energy conservation maintenance and operating procedures; and (3) indicate the need, if any, for the acquisition and installation of energy conservation measures;

"Cross subsidization" means an undue transfer of cost allocation or revenue recovery responsibility;

"Demand side management" means the management of a public utility's existing or future capacity or energy needs through the implementation of cost-effective energy efficiency technologies, including, but not limited to, installed conservation, load management and energy efficiency measures in the residential, commercial, industrial, institutional and governmental premises and facilities in the State;

"Marginal energy and capacity cost" means the incremental increase in a utility's energy and capacity costs associated with providing an additional increment of utility service, over a specified time period;

"Market pricing" means charging a negotiated price for utility service which is based upon the price available in a competitive marketplace, as opposed to a cost-of-service based tariff rate;

"Off-tariff rate" means a rate for utility service charged by a utility to a retail customer that is the result of a negotiation between the utility and the customer, rather than being based solely on a cost-of-service based tariff rate; and

"Revenue erosion" means a reduction in revenues received by a utility resulting from the provision of an off-tariff rate to a customer, as measured by the difference between the cost-of-service based tariff rate and the off-tariff rate, as applied to the sales to that customer.

L.1995,c.180,s.2.



Section 48:2-21.26 - Standards For Off-tariff Rate Agreements

48:2-21.26. Standards for off-tariff rate agreements
3. a. No later than October 18, 1995 and notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Board of Public Utilities shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, specific standards regarding minimum prices, confidentiality standards, maximum contract duration, filing requirements, and such other standards as the board may determine are necessary for off-tariff rate agreements consistent with this act. Any subsequent modification of the standards that is adopted by the board shall be adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). b.After the adoption by the board of specific standards pursuant to subsection a. of this section, an electric public utility may, within seven years of July 20, 1995, enter into an off-tariff rate agreement with an individual retail customer pursuant to the provisions of sections 3 and 4 of P.L.1995, c.180 (C.48:2-21.26 and 48:2-21.27). The provisions of sections 3 and 4 shall not apply to an off-tariff rate agreement entered into by an electric public utility after that seven-year period, except as otherwise provided by the board. Notwithstanding the seven-year limitation imposed pursuant to this subsection, an off-tariff rate agreement that is entered into during that seven-year period shall remain in effect until its expiration pursuant to the terms of the agreement.

c.An off-tariff rate agreement shall be filed with the board a minimum of 30 days prior to its effective date along with sufficient information to demonstrate that the off-tariff rate agreement meets the conditions established in subsection d. of this section and the standards established pursuant to subsection a. of this section. The entire agreement shall be available to the public, except that a public utility may petition the board to keep confidential certain parts of the agreement or supporting documentation that are competitively sensitive. Upon petition by the public utility, the board may classify as confidential any part of the agreement that is found to contain competitively sensitive information that, if revealed, would harm the competitive position of either party to the agreement. A copy of the off-tariff rate agreement and supporting information shall be served simultaneously upon the Director of the Division of the Ratepayer Advocate, or its successor agency. The staff of the board and the division shall have full access to all portions of the agreement and to any supporting documentation, subject to a standard non-disclosure agreement to be approved by the board. The board or its staff shall review the agreement, and upon review the board may delay its implementation if it requires additional time to review the agreement or shall disapprove the agreement upon a finding that it does not meet the conditions established in subsection d. of this section and the standards established pursuant to subsection a. of this section. If the board does not issue notice that it is delaying implementation for further review or that it disapproves the agreement, the utility may implement the off-tariff rate agreement.

An off-tariff rate agreement implemented pursuant to this subsection shall not include any reduction in the gross receipts and franchise tax or a successor tax pursuant to P.L.1997, c.162 (C.54:30A-100 et seq.).

d.An off-tariff rate agreement implemented pursuant to this section prior to the effective date of retail competition as provided in subsection a. of section 5 of P.L.1999, c.23 (C.48:3-53) may establish a price for electricity to a retail customer that is different from, but in no case higher than, that specified in the utility's current cost-of-service based tariff rate otherwise applicable to that customer. An off-tariff rate agreement implemented pursuant to this section on or after the effective date of retail competition as provided in subsection a. of section 5 of P.L.1999, c.23 (C.48:3-53) may establish a price for the transmission or distribution of electricity to a retail customer that is different from, but in no case higher than, that specified in the electric public utility's current cost-of-service based tariff rate for transmission or distribution service otherwise applicable to that customer. An off-tariff rate agreement shall be subject to the following conditions:

(1)There shall be no retroactive recovery by the utility from its general ratepayer base of any revenue erosion that occurs prior to the conclusion of the utility's next base rate case. Subsequent to the conclusion of the utility's next base rate case, any such recovery shall be prospective only and in accordance with section 4 of P.L.1995, c.180 (C.48:2-21.27).

(2)In no event shall any customer be required to enter into an off-tariff rate agreement.

(3)An off-tariff rate for electricity at a minimum shall equal the sum of the following:

(a)the electric public utility's marginal cost to provide transmission or distribution service to the customer over the term of the off-tariff rate agreement,

(b)the per kilowatt hour contribution to the societal benefits charge, market transition charge, and transition bond charge, as established pursuant to P.L.1999, c.23 (C.48:3-49 et al.) and otherwise chargeable under the standard applicable rate schedule, and

(c)a floor margin to be specified by the board pursuant to subsection a. of this section, which shall constitute the minimum contribution by an off-tariff customer toward a public utility's fixed transmission and distribution costs.

(4)Evidence of a comprehensive energy audit of the customer's facility must be submitted to the utility prior to the effective date of the off-tariff rate agreement, in order to ensure that the customer has evaluated cost-effective energy efficiency and demand side management measures at its facility as part of its efforts to reduce electricity costs.

(5)The term of the off-tariff rate agreement shall not exceed a maximum number of years, to be specified by the board pursuant to subsection a. of this section, except that the term of an off-tariff rate agreement may exceed the maximum contract term established by the board, only with the prior review and approval of the board on a case by case basis.

(6)The electric public utility shall not make the provision of any competitive service or basic generation service offered by the public utility or its related competitive business segment to the customer a pre-condition to the offering of or agreement to an off-tariff rate agreement.

(7)The utility shall submit any information required by the filing requirements established pursuant to subsection a. of this section.

e.Each electric public utility shall file with the board and the Director of the Division of the Ratepayer Advocate, on a periodic basis to be determined by the board, a report, which shall be made available to the public, that includes the number of off-tariff rate contracts implemented, the aggregate expected revenues and margins derived thereunder, and an estimate of the aggregate differential between the revenues produced under the off-tariff rate agreements and the revenues that would have been produced under a standard board-approved tariff rate, so that the board can evaluate the total impact of off-tariff rate agreements on the financial integrity of the utility and on its ratepayers.

f.Upon notice and hearing, the board may suspend an electric public utility's implementation of additional off-tariff rate agreements based upon information in the report filed pursuant to subsection e. of this section or with other good cause. The board may suspend additional off-tariff rate agreements during the pendency of any such hearings.

L.1995,c.180,s.3; amended 1999, c.23, s.53.



Section 48:2-21.27 - Base Rate Case Proceedings

48:2-21.27. Base rate case proceedings
4. a. An electric public utility that enters into an off-tariff rate agreement pursuant to section 3 of P.L.1995, c.180 (C.48:2-21.26) shall not recover through rates any revenue erosion that occurs between the effective date of the agreement and the conclusion of the public utility's next base rate case.

b.As part of a base rate case proceeding, an electric public utility may request prospective recovery of a portion of the quantifiable revenue erosion resulting from an existing off-tariff rate agreement with a customer that previously purchased power from the utility under a tariff set by the board. Whenever a public utility requests partial recovery of revenue erosion from an off-tariff rate agreement, and notwithstanding any provision of subsection c. of section 3 of P.L.1995, c.180 (C.48:2-21.26) to the contrary, the entire agreement shall be available to the public, except that a public utility may petition the board to keep confidential certain parts of the agreement or supporting documentation that are competitively sensitive. Upon petition by the public utility, and after an opportunity for all interested parties to comment, the board may classify as confidential any part of the agreement that is found to contain competitively sensitive information that, if revealed, would harm the competitive position of either party to the agreement. An intervenor in the base rate case proceeding may request access to information that has been classified as confidential. The board shall grant such access, subject to an executed non-disclosure agreement, if the board determines that the intervenor's interest cannot be pursued fully in the base rate case proceeding without access to the information and that the intervenor is not a direct competitor of either party to the agreement.

c.In a base rate case proceeding at which an electric public utility requests, pursuant to subsection b. of this section, prospective recovery of revenue erosion, the board may approve prospective recovery of 50 percent of the revenue erosion occurring after the conclusion of that base rate case proceeding, in order to ensure that ratepayers shall not bear a greater portion of the revenue erosion resulting from the off-tariff rate agreement than the public utility, if the board determines that:

(1)All appropriate offsetting financial adjustments, including but not limited to sales growth, standby and backup sales to the customer, are credited to the revenue requirement calculation and that the utility is not already achieving a fair and reasonable rate of return;

(2)The utility has developed and implemented a corporate strategy to lower its cost of delivering power;

(3)Ratepayers are paying lower rates with the implementation of an off-tariff rate agreement for a particular customer than without such implementation, because the off-tariff rate agreement allowed the utility to continue to maintain the customer and thus to continue to receive the customer's contribution to the fixed transmission and distribution costs of the electric public utility. A determination that the public utility's ratepayers are paying lower rates with the implementation of an off-tariff rate agreement prior to the effective date of P.L.1999, c.23 (C.48:3-49 et al.) will therefore include a finding that the customer receiving the off-tariff rate:

(a)Had a viable alternative source of power deliverable to its site and, had it not received the off-tariff rate, would have ceased to obtain its power primarily from the public utility; or

(b)Would have relocated its facility outside of the State to a location where power could be obtained at a lower cost, had it not received the off-tariff rate.

A determination that the public utility's ratepayers are paying lower rates with the implementation of an off-tariff rate agreement on or after the effective date of P.L.1999, c.23 (C.48:3-49 et al.) will therefore include a finding that the customer receiving the off-tariff rate would have relocated its facility outside of the State to a location where it could have obtained delivered power at a lower cost, had it not received the off-tariff rate; and

(4)The utility and the customer have otherwise complied with the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.) and the off-tariff rate standards adopted by the board pursuant to subsection a. of section 3 of P.L.1995, c.180 (C.48:2-21.26).

L.1995,c.180,s.4; amended 1999, c.23, s.54.



Section 48:2-21.28 - Petitions For Alternative Forms Of Regulation; Njsave Program

48:2-21.28. Petitions for alternative forms of regulation; NJSAVE program
5. a. An electric or gas public utility may petition the Board of Public Utilities to be regulated under an alternative form of regulation for its distribution system only, for the setting of prices for all or a portion of its retail customer base, or for the purpose of creating incentives consistent with the provisions of this act without changing the rate reductions for the sustained period as set forth under section 4 of P.L.1999, c.23 (C.48:3-52), no earlier than 12 months after the starting date of retail competition as provided in subsection a. of section 5 of P.L.1999, c.23 (C.48:3-53). The public utility shall submit its plan for an alternative form of regulation with its petition. The public utility shall also file its petition and plan concurrently with the Director of the Division of the Ratepayer Advocate, or its successor. The public utility shall provide, within 15 days of the filing of its petition and plan, notice of the specific filing to the clerk of each municipality, to the clerk of each board of Chosen Freeholders, and to each county executive, in the service territory of the public utility. The public utility shall also provide, within 15 days of the filing, public notice to its customers of the filing, either by notice in a newspaper that has a general circulation in its service territory or by bill inserts as directed by the board. The board shall review the plan and may approve the plan, or approve it with modifications, if the board finds, after notice and hearing, that the plan will provide benefits to customers of the public utility, and that the plan meets the following standards:

(1)Will further the State's objective of producing lower rates for New Jersey consumers;

(2)Will provide incentives for the utility to lower its costs and rates;

(3)Will provide incentives to improve utility efficiency and productivity;

(4)Will foster the long-term delivery of electricity or natural gas in a manner that will improve the quality and choices of service;

(5)Includes a mechanism for the board to monitor and review the plan on a periodic basis over its term and to take appropriate actions if it is found that the plan is not achieving its intended results;

(6)Will maintain or improve pre-existing service quality standards, except that an individual customer may agree to accept lower quality service. A public utility shall continue to provide safe, adequate and proper service pursuant to R.S.48:2-23;

(7)Will not result in cross-subsidization among or between groups of utility customers, or between the portion of the utility's business or operations subject to the alternative form of regulation and the portion of the utility's business or operations that is not subject to the alternative form of regulation;

(8)Will reduce regulatory delay and cost;

(9)Is in the public interest and will produce just and reasonable rates;

(10) Will enhance economic development in the State;

(11) Will not discourage energy efficiency or distributed generation as alternatives to distribution plant investment and will explore ways to remove the linkage between retail throughput and the recovery of fixed and stranded costs; and

(12) Is otherwise consistent with the provisions of P.L.1999, c.23 (C.48:3-49 et al.).

In preparation for the development of such plans, each electric public utility shall begin to collect distribution cost data that will be needed to evaluate accurately alternatives to traditional infrastructure investments.

b.Consistent with the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.), and provided that the plan meets the standards established in subsection a. of this section, the board may approve a plan for an alternative form of regulation that permits a gas or electric public utility to establish a rate for a group of retail customers without a finding of rate base and reasonable rate of return pursuant to the pre-existing provisions of Title 48 of the Revised Statutes, if the board determines that the rate being charged by the utility to a retail customer is no lower than a minimum price that is determined by the board to prevent anti-competitive pricing and that:

(1)The group of customers has access to a competitive market for supply of power to its site and that market pricing of delivery services for that group of customers is thereby appropriate; or

(2)The group of customers has otherwise voluntarily agreed in writing to accept a price that has not been established based upon rate base and reasonable rate of return standards pursuant to Title 48 of the Revised Statutes; or

(3)At the time of the plan's approval, the level of retail prices of the utility for the group of customers is determined to be reasonably reflective of the level necessary to produce a fair and reasonable rate of return pursuant to a current evaluation under pre-existing standards of Title 48 of the Revised Statutes, and that the plan provides mechanisms for prospective adjustments to rates that will track trends in utility rates.

c.(Deleted by amendment, P.L.1999, c.23).

d.An alternative regulation plan as provided for in this section shall not include any mechanism for:

(1)Recovery of revenue erosion from other ratepayers; or

(2)A reduction in the gross receipts and franchise tax or a successor tax pursuant to P.L.1997, c.162 (C.54:30A-100 et seq.).

e.The board may require an independent audit or such accounting and reporting systems from electric and gas utilities as are necessary to allow a proper allocation of investments, costs or expenses for all services provided under the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.) that are subject to the jurisdiction of the board.

f.Consistent with the provisions of this section, the Legislature hereby authorizes and directs the New Jersey Economic Development Authority, in conjunction with the Board of Public Utilities, to establish the New Jersey Senior and Alternate Vital Energy (NJ SAVE) program for the purpose of funding capital improvements of natural gas distribution facilities, and for purchase and installation of natural gas heating equipment and appliances located on the premises of homeowners, where those homeowners reside in all-electric homes in age-restricted communities.

The authority may issue bonds on behalf of gas public utilities, the proceeds of which may be used for the purpose of distributing in the form of loans to eligible customers for the purpose of allowing such customers to pay home heating and appliance conversion costs and the customer's contribution, to the extent applicable, to gas distribution system extension costs required to serve those customers.

The gas public utility shall be permitted to assess a meter charge, as approved by the board, to recover the funds to repay loan principal and interest. Monies collected by the gas public utility as a result of such meter charge shall be utilized by the gas public utility to repay the bonds issued by the authority. Nothing in this section shall be construed to relieve the gas public utility of its obligation to repay any bonds issued by the authority.

L.1995,c.180,s.5; amended 1999, c.23, s.55.



Section 48:2-21.29 - Reports

48:2-21.29. Reports
6.The Board of Public Utilities shall submit a report to the Legislature on the implementation of P.L.1995, c.180 (C.48:2-21.24 et seq.) and of the restructuring of the electric power industry pursuant to P.L.1999, c.23 (C.48:3-49 et al.) on December 1 of the third year following the effective date of P.L.1999, c.23 (C.48:3-49 et al.) and every four years thereafter.

L.1995,c.180,s.6; amended 1999, c.23, s.56.



Section 48:2-21.30 - Authority Of Division Of Ratepayer Advocate

48:2-21.30. Authority of Division of Ratepayer Advocate
7. Nothing in this act shall be construed to alter or diminish in any way the authority of the Division of the Ratepayer Advocate to participate in any proceeding before the Board of Public Utilities that may affect the rates that are charged to customers of an electric public utility.

L.1995,c.180,s.7.

48:2-21.31 Terms, conditions unaltered for retail sales, certain.

59. a. Nothing in P.L.1997, c.162 (C.54:10A-5.25 et al.) shall be construed to alter any terms or conditions of any contract for the duration of the contract, for the retail sale of electricity or natural gas to an end user that establishes a customer-specific tax classification and that was approved by separate written order of the Board of Public Utilities prior to January 1, 1998, notwithstanding any changes in the laws under which those contracts were established.

b. Amounts billed by a utility pursuant to subsection a. of this section shall be remitted to the Division of Taxation in the Department of the Treasury on or before April 1, 1998 and on or before April 1 of each year thereafter.

c. On and after January 1, 1998, no off-tariff rate agreement or alternate regulation plan pursuant to P.L.1995, c.180 (C.48:2-21.24 et seq.) or pursuant to any other order of the board shall allow for any reduction or exemption from any tax or surcharge imposed pursuant to P.L.1997, c.162 (C.54:10A-5.25 et al.) and not otherwise allowed by the provisions of P.L.1997, c.162 (C.54:10A-5.25 et al.).

L.1997,c.162,s.59.



Section 48:2-21.31 - Terms, Conditions Unaltered For Retail Sales, Certain.

48:2-21.31 Terms, conditions unaltered for retail sales, certain.

59. a. Nothing in P.L.1997, c.162 (C.54:10A-5.25 et al.) shall be construed to alter any terms or conditions of any contract for the duration of the contract, for the retail sale of electricity or natural gas to an end user that establishes a customer-specific tax classification and that was approved by separate written order of the Board of Public Utilities prior to January 1, 1998, notwithstanding any changes in the laws under which those contracts were established.

b. Amounts billed by a utility pursuant to subsection a. of this section shall be remitted to the Division of Taxation in the Department of the Treasury on or before April 1, 1998 and on or before April 1 of each year thereafter.

c. On and after January 1, 1998, no off-tariff rate agreement or alternate regulation plan pursuant to P.L.1995, c.180 (C.48:2-21.24 et seq.) or pursuant to any other order of the board shall allow for any reduction or exemption from any tax or surcharge imposed pursuant to P.L.1997, c.162 (C.54:10A-5.25 et al.) and not otherwise allowed by the provisions of P.L.1997, c.162 (C.54:10A-5.25 et al.).

L.1997,c.162,s.59.



Section 48:2-21.32 - Rules.

48:2-21.32 Rules.

63. The Board of Public Utilities may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules as it deems necessary to implement the provisions of this act.

L.1997,c.162,s.63.



Section 48:2-21.33 - Tax And Related Savings To Consumers.

48:2-21.33 Tax and related savings to consumers.

65. The Board of Public Utilities shall have authority and shall pass along the tax and related savings realized under P.L.1997, c.162 (C.54:10A-5.25 et al.) to consumers when making rate calculations.

L.1997,c.162,s.65.



Section 48:2-21.34 - Definitions Relative To Phase Out Schedule Of Transitional Energy Facility Assessment Unit Rate Surcharges; Formulas; Adjustments To Rates.

48:2-21.34 Definitions relative to phase out schedule of transitional energy facility assessment unit rate surcharges; formulas; adjustments to rates.

67. a. As used in this section:

"Base rates" means the rates, including minimum bills, charged for utility commodities or service subject to the board's jurisdiction, other than the rates charged under a utility's levelized energy adjustment clause, hereinafter "LEAC," or levelized gas adjustment clause, hereinafter "LGAC," or equivalent rate provision;

"Base year" means the calendar year 1996;

"Board" means the Board of Public Utilities;

"Manufacturing facility" means a facility:

(1)with respect to which the owner of the facility shall have entered into an off-tariff rate agreement with an electric public utility, pursuant to the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.);

(2)that manufactures products made from using "postconsumer material," as that term is defined in section 247.3 of title 40, Code of Federal Regulations, and other recovered material feedstocks that meet the requirements of the Comprehensive Procurement Guideline For Products Containing Recovered Materials as promulgated by the United States Environmental Protection Agency in section 247.1 et seq. of title 40, Code of Federal Regulations, pursuant to the "Resource Conservation and Recovery Act," Pub.L.94-580 (42 U.S.C. s.6901 et seq.) and Executive Order No. 13101, issued by the President of the United States on September 14, 1998, provided that at least 75 percent of the manufacturing facility's total annual sales dollar volume of such products that are produced in New Jersey meet the recycled content standards within such guidelines;

(3)for which a "comprehensive energy audit," as that term is defined in section 2 of P.L.1995, c.180 (C.48:2-21.25), shall have been undertaken within 90 days after the effective date of P.L.2007, c.94 (C.48:2-21.36 et al.), which audit shall have evaluated cost-effective energy efficiency and conservation measures as part of the efforts to reduce energy costs;

(4)that has been in operation in this State for at least 25 years as of the effective date of P.L.2007, c.94 (C.48:2-21.36 et al.); and

(5)at which at least 800 employees are employed on the first business or work day after the expiration of such off-tariff rate agreement;

"Postconsumer material manufacturing facility" means a facility that:

(1)received service under an electric public utility rate schedule that applied only to the owner of the facility on January 1, 2004;

(2)manufactures products made from "postconsumer material," as that term is defined in 40 C.F.R. s.247.3; provided however, that not less than 75 percent of the facility's total annual sales dollar volume of such products produced in this State meet the definition of "postconsumer material";

(3)completed a "comprehensive energy audit," as that term is defined pursuant to section 2 of P.L.1995, c.180 (C.48:2-21.25), not more than 48 months before but not later than 90 days after the effective date of P.L.2009, c.90 (C.52:27D-489a et al.); and

(4)employed, individually or collectively with affiliated facilities, not less than 150 employees in this State on April 1, 2009;

"Sales and use tax" means the sales and use tax liability computed on sales and use of energy and utility service as defined in section 2 of P.L.1966, c.30 (C.54:32B-2);

"Utility" means a public utility subject to regulation by the board pursuant to Title 48 of the Revised Statutes; and

"Utility service" means the supply, transmission, distribution or transportation of electricity, natural gas or telecommunications services or any combination of such commodities, processes or services.

b.No later than 60 days after the date this act is enacted, each electric, gas and telecommunications utility subject to the provisions of this act shall file with the board, and shall simultaneously provide copies to the Director of the Division of the Ratepayer Advocate, revised tariffs and such other supporting schedules, narrative and documentation required by this act, as set forth in this section, to reflect in the utility's rates the changes in tax liability effected pursuant to this act. No later than 90 days after the date of the utility's filing, and after determining that the filing and the rate changes provided for therein are in compliance with the provisions of this act, the board shall approve the utility's filing and associated rates for billing to the utility's customers, effective for utility service rendered on and after January 1, 1998. If the board determines that the utility's filing and the associated rate changes provided for therein are not in compliance with the provisions of this act, the board shall require the utility to amend or otherwise modify its filing to render it in compliance. The board may also permit the rates provided for in the utility's filing to be implemented on an interim basis pending the board's final determination in the event the board, in its discretion, determines that due to the filing's complexity, or for other valid reasons, including but not limited to the enactment of this act after June 30, 1997, additional time is needed for the board to complete its review of the filing. If the rates approved by the board upon its final determination are less than the rates implemented on an interim basis, the difference shall be refunded to the utility's customers with interest computed in accordance with N.J.A.C.14:3-7.5(c). The rate adjustments implemented pursuant to this act shall not constitute a fixing of rates pursuant to R.S.48:2-21 and shall not be subject to the hearing requirements set forth in that section.

c.As of the effective date of the rate changes implemented pursuant to this act, and except for rates applicable to sales that were or are currently exempt from the unit-based energy taxes formerly imposed pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) and rates applicable to sales to which section 59 of P.L.1997, c.162 (C.48:2-21.31) applies, the board shall remove from the base rates of each electric public utility and gas public utility the unit tax rates included therein for the recovery of those unit-based energy taxes, and include therein provision for the recovery of corporation business tax imposed pursuant to P.L.1945, c.162 (C.54:10A-1 et seq.), and additionally shall authorize the collection of the sales and use tax imposed pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.), as follows:

(1)The base rates of each gas and electric utility shall be reduced by the amount of the unit-based energy taxes per kilowatthour or per therm included therein.

(2)The provision for corporation business tax initially included in the base rates of each gas and electric utility shall be based on the utility's after-tax net income earned in the base year as booked, unless the board determines, in its discretion, that such income as booked is unusually high or low or otherwise unrepresentative of the utility's prospective net income, in which case the utility's base year net income shall be adjusted as determined by the board.

To permit the board to make this determination, in addition to including in its filing schedules showing its net income earned in the base year as booked, the utility shall include adjustments to such booked income to eliminate the effect of revenues, expenses and extraordinary or other charges that are non-recurring, atypical, or both, including, but not limited to an adjustment to eliminate the effect of unusually hot or cold weather, and that would otherwise make the utility's base year net income unusually high or low or otherwise unrepresentative of the utility's prospective net income. If the adjustment is being made to eliminate the effect of unusually hot or cold weather, associated revenue and expense adjustments shall also be made. Subject to the board's approval, such adjusted income shall be the basis for the calculation of the initial provision for corporation business tax to be included in the utility's base rates.

The utility shall also include a calculation of its rate of return on common equity achieved in the base year, both as booked and as adjusted in accordance with the foregoing. The calculation shall be made employing the methodology set forth in N.J.A.C.14:12-4.2(b)1, and shall separately show the effect of reflecting adjustments to the calculation, if any, that may have been employed historically in establishing the utility's rate of return on common equity allowed for ratemaking purposes. The utility's filing shall also include copies of its audited financial statements for the base year and associated quarterly and other reports filed with the Securities and Exchange Commission.

To reflect the provision for corporation business tax in base rates, the demand charges, or charges per kilowatt, decatherm or million cubic feet; the energy charges, or charges per kilowatthour or per therm; and the customer charges, or charges other than demand and energy charges, set forth in each base rate schedule, and the floor price employed in parity rate schedules, included in the utility's tariff filed with and approved by the board shall be increased by amounts determined by multiplying such charges by the adjustment factor, "A e, g" derived below:

A e, g = ((I e, g) x (Rs/(1-Re))

-------------------------------------

(Br e, g)

where:

"A e, g" means the adjustment factor applicable to electric base rates (e), gas base rates (g), or both, other than rates applicable to sales that were exempt from unit-based energy taxes formerly imposed pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) or to which section 59 of P.L.1997, c.162 (C.48:2-21.31) applies;

"I e, g" means the utility's base year after-tax net income from electric or gas sales, or both, and transportation service subject to the board's jurisdiction and other operating revenue if such revenue is reflected in the utility's cost of service for ratemaking purposes, adjusted as approved by the board;

"Br e, g" means the utility's base year revenue from base rates applicable to electric or gas sales, or both, and transportation service subject to the board's jurisdiction, but excluding sales that were exempt from unit-based energy taxes formerly imposed pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) or to which section 59 of P.L.1997, c.162 (C.48:2-21.31) applies;

"Rs" means the corporation business tax rate, expressed as a decimal;

"Rf" means the applicable federal corporation income tax rate expressed as a decimal; and

"Re" equals Rs + Rf(1-Rs).

The utility shall account for the changes in tax liability provided for by this act effective January 1, 1998. Such accounting shall include the recording on the utility's income statement and balance sheet of deferred corporation business tax defined, for book accounting purposes, as differences in corporation business tax expense arising from timing differences in the recognition of revenue and expenses for book and tax purposes.

(3)When billed to the utility's customers, the adjusted base rate charges determined pursuant to paragraphs (1), (2), and (4) of this subsection, and the charges determined pursuant to the utility's levelized energy adjustment clause, levelized gas adjustment clause, or both, as determined both upon the effective date of the rate changes authorized by this act and as revised prospectively in accordance with the utility's tariff filed with and approved by the board, and the transitional energy facility assessment unit rate surcharges, hereinafter, "TEFA unit rate surcharges," determined in accordance with subsection d. of this section, shall be increased by an amount determined by multiplying such charges by the sales and use tax rate imposed under P.L.1966, c.30 (C.54:32B-1 et seq.). In addition to the utility's rates for service included in its tariff, for informational purposes the tariff shall include such rates after application of the sales and use tax authorized by this section.

(4)The utility's filing with the board to implement the rate changes provided for by this act shall include an analysis, description, and quantification of the effect of the changes in rates and tax payments implemented pursuant to this act on the utility's requirement for cash working capital, and if such requirement is less than the cash working capital allowed for the collection and payment of unit-based energy taxes formerly imposed pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) in determining the utility's base rates in effect prior to the rate changes implemented pursuant to this act, and to the extent the working capital reduction is not offset by a reduction in net deferred taxes as provided for below, such base rates shall be reduced by the reduction in the utility's revenue requirement associated with the remaining reduction in the working capital requirement not so offset, if any. The reduction in working capital shall be determined by using the same methodology employed in establishing the working capital allowance related to unit-based energy taxes reflected in the utility's base rates in effect prior to the rate changes implemented pursuant to this act. The reduction in the utility's revenue requirement associated with the reduced working capital requirement shall be calculated using the utility's last overall rate of return allowed by the board, including provision for federal income taxes and the corporation business tax implemented pursuant to this act payable on the equity portion of the return, and shall be implemented on the effective date of the rate changes provided for, and in the manner set forth in paragraph (2) of this subsection.

If the utility's requirement for cash working capital is increased as a result of the changes in rates and tax payments implemented pursuant to this act, the utility may accrue carrying costs, calculated at its last overall rate of return allowed by the board and applied on a simple annual interest basis without compounding, on the increased working capital requirement and request recovery of such carrying costs in a rate proceeding before the board.

The working capital-related base rate changes and carrying cost accruals shall be subject to the board's approval, and shall not be included in the determination of the TEFA unit tax surcharges provided for in subsection d. of this section.

The utility's filing with the board to implement the rate changes provided for by this act shall also include an analysis, description and quantification of net deferred taxes. For the purposes of this section, "net deferred taxes" means deferred corporation business taxes, net of federal deferred income taxes, associated with the tax and rate changes implemented pursuant to this act, including deferred corporation business tax recorded in accordance with section 4 of P.L.1945, c.162 (C.54:10A-4), projected for the calendar year in which this act takes effect and for each year of the tax life of the asset giving rise to the deferred corporation business taxes pursuant to section 4 of P.L.1945, c.162 (C.54:10A-4).

If the change in such net deferred taxes projected for the calendar year in which the rate changes implemented pursuant to this act take effect is negative and if the utility's requirement for working capital is reduced as a result of the changes in rates and tax payments implemented pursuant to this act, the working capital-related rate reduction that otherwise would have been implemented pursuant to this subsection shall be treated as set forth in subparagraph (a) or (b) of this paragraph. For the purposes of this act, a change in net deferred taxes is considered negative when it reduces an existing deferred tax liability or creates a deferred tax asset on the utility's balance sheet. An appropriate rate adjustment for the working capital impacts of this act, reflecting all relevant facts and circumstances at the time of the adjustment, shall be made in the year when the earlier of the following events occur:

(a)The year in which the reduction in carrying costs assumed for the rate reduction for working capital that would have been made but for this paragraph is no longer required to offset, on a present value basis, the annual carrying costs calculated on the accumulated balance of negative net deferred taxes projected to be recorded by the utility, its successors and assigns, over the tax life of the single asset account giving rise to such net deferred taxes pursuant to section 4 of P.L.1945, c.162 (C.54:10A-4). For the purposes of this subparagraph (a):

(i)Carrying costs and present values are to be computed using the weighted average after-tax rate of return approved by the board in the utility's last base rate proceeding.

(ii) The accumulated balance of such negative net deferred taxes shall include net deferred taxes associated with all assets and liabilities originally placed in service by the utility and held by the utility or a company affiliated with the utility regardless of whether or not such assets continue to be subject to regulation by the New Jersey Board of Public Utilities.

(b)The year in which both an appropriate working capital adjustment and the accumulated balance of negative deferred taxes, as described in sub-subparagraph (ii) of subparagraph (a) of this paragraph (4), are reflected in the utility's rate base in a rate proceeding before the board. It is the intent of this section to fully compensate utilities on a present value basis, for the carrying costs associated with negative net deferred taxes arising as a result of this act, and to remit to ratepayers any credit due them as a result of any overcompensation as may have occurred due to the treatment of working capital and deferred taxes as set forth herein or in subparagraph (a) of this paragraph (4). At the time the above base rate adjustment is made, an analysis shall be made to determine if such carrying costs have been or will be fully recovered pursuant to the intent of this provision and any additional credit or charge to ratepayers to adjust for ratepayer overpayments or underpayments, if any shall be addressed.

If the change in net deferred taxes is positive, the increase shall be added to, or increase, the reduction in the utility's requirement for working capital if the requirement is reduced as a result of the rate and tax payment changes implemented pursuant to this act, or subtracted from the working capital requirement if it is increased, and the resultant net working capital requirement shall be reflected in rates or accrue carrying costs in the same manner as prescribed for changes in the utility's requirement for working capital above.

The deferred tax-related rate changes or carrying cost accruals shall be subject to the board's approval and shall not be included in the determination of the TEFA unit rate surcharges provided for in subsection d. of this section.

d. (1) Electric and gas utilities shall file, for the board's review and approval, initial TEFA unit rate surcharges determined by deducting from each unit-based energy tax unit tax rate effective January 1, 1997 the following:

(a)An amount per kilowatthour or per therm determined by multiplying the total revenue received in the base year from sales to which that unit tax rate would have been applicable by the factor Ru/(1 + Ru), where Ru is the sales and use tax rate imposed under P.L.1966, c.30 (C.54:32B-1 et seq.) expressed as a decimal, and dividing the result by the kilowatthours or therms billed in that unit tax rate class in the base year; and

(b)An amount per kilowatthour or per therm determined by dividing the revenue that would have been received in the base year from the inclusion, in the manner prescribed in paragraph (2) of subsection c. of this section, of the corporation business tax in the rates applicable to sales billed in that unit tax rate class by the kilowatthours or therms billed in that rate class. In each case, the determination shall reflect the effect of adjustments that affect the level of sales and revenue, if any, as provided in subsection c. of this section. Of the resultant rate per kilowatthour or per therm, the portion for recovery of the utility's transitional energy facilities assessment liability shall be determined by multiplying such rate by the factor (1 - Rs), where Rs is the corporation business tax rate expressed as a decimal.

The TEFA unit rate surcharges shall constitute non-bypassable wires and/or mains charges of the utility, and shall be applied to all sales within the customer classes to which they apply, regardless of whether such customers are purchasing bundled or unbundled services from the utility, but shall not be applied to sales:

(i)that were or are currently exempt from unit-based energy taxes formerly imposed pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) or to which section 59 of P.L.1997, c.162 (C.48:2-21.31) applies,

(ii)for a period of seven years commencing on the first day after the expiration of an off-tariff rate agreement, entered into or negotiated pursuant to the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.), to a manufacturing facility for use or consumption directly and primarily in the production of tangible personal property, other than energy, and

(iii) for a period of seven years beginning on January 1, 2010, to a postconsumer material manufacturing facility for use or consumption directly and primarily in the production of tangible personal property, other than energy.

Notwithstanding the provisions of the exemption provided in sub-subparagraph (ii) and sub-subparagraph (iii) of subparagraph (b) of paragraph (1) of subsection d. of this section, the TEFA unit rate surcharge shall be applied to the sales to the owner of the manufacturing facility or the postconsumer material manufacturing facility and the owner shall be refunded an amount equal to the TEFA unit rate surcharge paid by the filing, within 30 days following the close of a calendar quarter in which the exemption applies, of a claim with the Director of the Division of Taxation in the Department of the Treasury for a refund of the TEFA unit rate surcharge paid, which refund shall be paid within 60 days of the refund claim being filed. Proof of claim for refund shall be made by the submission of such records and other documentation as the director may require. If the owner of the manufacturing facility or the postconsumer material manufacturing facility at any time during the exemption period provided in sub-subparagraph (ii) or sub-subparagraph (iii) of subparagraph (b) of paragraph (1) of subsection d. of this section relocates the manufacturing facility to a location outside of this State, the owner shall pay to the director the amount of TEFA unit rate surcharge for which an exemption shall have been allowed and refund obtained under this section. The State Treasurer shall notify the director of the relocation of a manufacturing facility or a postconsumer material manufacturing facility to a location outside of this State, and the director shall issue a tax assessment for the recapture of tax, equal to the amount of TEFA unit rate surcharge for which an exemption shall have been allowed and refund obtained under this section. The recapture of tax shall be a State tax subject to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., and shall be deposited in the General Fund.

If, following the effective date of this act, a customer taking bundled service from the utility shall elect to obtain its requirements from another supplier and take transportation or wheeling service from the utility, the TEFA unit rate surcharge applicable to the bundled service shall continue to apply to the transportation or wheeling service. The TEFA components of the unit rate surcharges determined pursuant to this subsection (the components of the surcharges remaining after deducting the provision for corporation business tax included therein) shall be used to determine the transitional energy facility assessment liability pursuant to sections 36 through 49 of P.L.1997, c.162 (C.54:30A-100 through C.54:30A-113).

(2)Unless reduced pursuant to paragraphs (3) and (4) of this subsection, the initial TEFA unit rate surcharges are to be reduced annually on January 1, 1999 through January 1, 2001 by the following percentages:

January 1, 1999,20%

January 1, 2000,40%

January 1, 2001,60%

(3)For each year beginning with calendar year 1998 and ending with calendar year 2001, the TEFA surcharge adjustment shall be determined as the difference between:

(a)The sum of the estimated, or actual when known, (i) TEFA liabilities, as defined in section 43 of P.L.1997, c.162 (C.54:30A-107), and sales and use taxes collected and corporation business taxes booked for the year 1998 by the gas and electric utilities and other entities subject to the TEFA provisions of this act (the year 1998 liability), and (ii) the TEFA liabilities of those utilities and entities in all years following the year 1998 through the year in which a determination is being made pursuant to this subsection (the determination year); and

(b)The sum of (i) the total of each remitter's base year liability, as defined in section 37 of P.L.1997, c.162 (C.54:30A-101), and (ii) the cumulative TEFA obligation, defined as the sum through the determination year of the amounts calculated by multiplying, for the applicable year, the percentage in the second column of the following table:

Determination Year% of

Year 1998

TEFA

-----------------------------------------------

199980%

200060%

by the Year 1998 TEFA,

where the Year 1998 TEFA is calculated as the total of each remitter's base year liability less the sales and use taxes collected and the corporation business taxes booked for the privilege period ending in calendar year 1998 by the gas and electric utilities and other entities subject to the TEFA provisions of this act. For purposes of this subsection, the amounts assumed for the determination year, including the year 1998 liability when first determined for the purposes of this subsection, shall be estimates based on nine months of actual data through and including the month of September, and three months of data forecast for the months of October through December.

(4)If the TEFA surcharge adjustment determined for the determination year is positive (that is, if the amount determined pursuant to subparagraph (a) of paragraph (3) of this subsection is greater than the amount determined pursuant to subparagraph (b) of paragraph (3) of this subsection), no reduction shall be made in the reduction in the TEFA unit rate surcharges provided for in paragraph (2) of this subsection for the year following the determination year. If the TEFA surcharge adjustment is negative, the reduction in the TEFA unit rate surcharges that otherwise would have been implemented on January 1 of the year following the determination year pursuant to paragraph (2) of this subsection shall be reduced by an amount (by percentage points) equal to the percentage the TEFA surcharge adjustment is of the total of the base year transitional energy facility assessment of all remitters, as defined in section 37 of P.L.1997, c.162 (C.54:30A-101), provided however, that such reduction in the reduction in the TEFA unit rate surcharges shall not exceed the percentage shown in paragraph (2) of this subsection for that year; and provided further that in the first two years, that such reduction shall not exceed 10 percentage points for each year.

(5)(a) The TEFA unit rate surcharges for calendar years 2002 through 2011 shall be the same as the TEFA unit rate surcharges in effect for calendar year 2001.

(b)The TEFA unit rate surcharges in effect for calendar year 2011 shall be reduced on January 1, 2012 and January 1, 2013 by the following percentages:

January 1, 2012 25%
January 1, 2013 50%

e.The utility's filing with the board to implement the rate changes provided for by this act shall include proof of revenue schedules that show for each rate schedule included in the utility's tariff, aggregated by unit-based energy tax unit tax classes, the number of customers billed under the rate schedule, the billing determinants of such customers (i.e. the kilowatts of billing demand and kilowatthours of electric energy consumed, and the million cubic feet/decatherm subject to gas capacity-related charges and decatherm of gas consumed) and the associated revenue, both as booked in the base year and on a pro forma basis reflecting the rate changes implemented pursuant to this act. The proof of revenue shall additionally show the amount of unit-based energy taxes included in the base year revenue as booked, the unit-based energy taxes that would have been collected at the unit-based energy tax unit tax rates effective January 1, 1997, if different, as well as the corporation business tax, sales and use tax and transitional energy facility assessment revenue that would have been collected or received on a pro forma basis if the rates implemented pursuant to this act had been in effect in the base year.

f.The board may, in its discretion, permit the rate changes provided for in this act to be implemented as part of a pending base rate case or other proceeding in which the utility's rates are to be changed, provided that the effective date of the changes is not delayed beyond the date on which the changes would have been implemented under subsection c. of this section. The board may also, pursuant to its powers provided by law, permit or require further modifications in the implementation of this section to address unforeseen consequences arising out of the implementation of this act.

g.Customers of the utility who are exempt from the sales and use tax imposed on sales of gas and/or electricity or as a result of rate changes occurring prior to the effective date of this act or for other valid reasons are due a refund of sales or use tax inadvertently imposed on such customers as a result of implementing the rate changes provided for by this act shall file with the State Treasurer to obtain such refunds. The State Treasurer shall promptly notify the utility of customers granted refunds under this provision in order to prevent additional collections of the sales and use tax from such customers.

h.Public utilities providing telecommunications service regulated by the board shall file for the board's review and approval revised tariffs that eliminate from the rates applicable to such service the excise tax liability included therein pursuant to P.L.1940, c.4 (C.54:30A-16 et seq.), and shall include therein the corporation business tax calculated using the methodology used in calculating the adjustment factor set forth in paragraph (2) of subsection c. of this section. Subsection d. of this section shall not apply to telecommunication utilities, and telecommunication utilities subject to a plan of regulation other than rate base/rate of return shall additionally not be required to file the rate of return information required by paragraph (2) of subsection c. Such utilities shall, however, include a narrative and/or other documentation as required by the board to support the reasonableness of the after-tax income, which may be adjusted to eliminate the effect of non-recurring or other atypical events, on which the corporate business tax inclusion in rates is based. Telecommunications utilities shall comply with all other applicable provisions of this section.

i. (1) The board shall not adjust the rates of a public utility, as provided in subsections c. and d. of this section, for a purchase by a cogenerator of natural gas and the transportation of that gas, that is exempt from sales and use tax pursuant to paragraph (2) of subsection b. of section 26 of P.L.1997, c.162 (C.54:32B-8.46). The board shall not allocate, in any future rate case, any sales and use tax, corporation business tax, or transitional energy facility assessment to rates for this purpose.

(2)The board shall adjust the rates, as provided in subsection c. of this section, for a purchase by a cogenerator of any quantity of natural gas and the transportation of that gas that is not exempt from sales and use tax pursuant to paragraph (2) of subsection b. of section 26 of P.L.1997, c.162 (C.54:32B-8.46).

(3)For the purposes of this section, "cogenerator" means a person or business entity that owns or operates a cogeneration facility in the State of New Jersey, which facility is a plant, installation or other structure whose primary purpose is the sequential production of electricity and steam or other forms of useful energy which are used for industrial, commercial, heating or cooling purposes, and which is designated by the Federal Energy Regulatory Commission, or its successor, as a "qualifying facility" pursuant to the provisions of the "Public Utility Regulatory Policies Act of 1978," Pub.L.95-617.

L.1997, c.162, s.67; amended 2001, c.433, s.4; 2004, c.43, s.2; 2006, c.40, s.1; 2007, c.94, s.2; 2008, c.32, s.1; 2009, c.90, s.51.



Section 48:2-21.35 - Cooperation On Development Of Statement To Energy User Bills.

48:2-21.35 Cooperation on development of statement to energy user bills.

74. The State Treasurer and the Board of Public Utilities shall cooperate to develop a statement to be included on energy users' billings from their vendors that a portion of the charges in the billing are dedicated to property tax relief.

L.1997,c.162,s.74.



Section 48:2-21.36 - Definitions Relative To A Manufacturing Facility; Electricity, Natural Gas Agreements.

48:2-21.36 Definitions relative to a manufacturing facility; electricity, natural gas agreements.

3. a. As used in this section, "manufacturing facility" means a facility:

(1)with respect to which the owner of the facility shall have entered into an off-tariff rate agreement with an electric public utility, pursuant to the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.);

(2)that manufactures products made from using "postconsumer material," as that term is defined in 40 C.F.R. s.247.3, and other recovered material feedstocks that meet the requirements of the Comprehensive Procurement Guideline For Products Containing Recovered Materials as promulgated by the United States Environmental Protection Agency in 40 C.F.R. s.247.1 et seq., pursuant to the "Resource Conservation and Recovery Act," Pub.L.94-580 (42 U.S.C. s.6901 et seq.) and Executive Order No. 13101, issued by the President of the United States on September 14, 1998, provided that at least 75 percent of the manufacturing facility's total annual sales dollar volume of such products that are produced in New Jersey meet the recycled content standards within such guidelines;

(3)for which a "comprehensive energy audit," as that term is defined in section 2 of P.L.1995, c.180 (C.48:2-21.25), shall have been undertaken within 90 days after the effective date of P.L.2007, c.94 (C.48:2-21.36 et al.), which audit shall have evaluated cost-effective energy efficiency and conservation measures as part of the efforts to reduce energy costs;

(4)that has been in operation in this State for at least 25 years as of the effective date of P.L.2007, c.94 (C.48:2-21.36 et al.); and

(5)at which at least 800 employees are employed on the first business or work day after the expiration of such off-tariff rate agreement.

b.An electric public utility or a gas public utility may enter into an agreement with the owner of a manufacturing facility that establishes a price for the transmission or distribution of electricity or natural gas, as appropriate, to that manufacturing facility that is different from, but in no case higher than, that specified in the electric public utility's or gas public utility's current cost-of-service based tariff rate for transmission or distribution service otherwise applicable to the manufacturing facility.

c.The board shall approve the agreement if such agreement meets all of the following conditions:

(1)The agreement shall be filed with the board and the Division of Rate Counsel in the Department of the Treasury;

(2)The agreement shall contain a provision that the owner of the manufacturing facility would have relocated the facility outside of the State to a location where electric power or natural gas supply could be obtained at a lower cost, had it not entered into the agreement;

(3)There shall be no retroactive recovery by the electric public utility or gas public utility, as appropriate, from its general ratepayer base of any revenue erosion that occurs prior to the conclusion of the utility's next base rate case. Subsequent to the conclusion of the utility's next base rate case, any such recovery shall be prospective only. The board may require the utility to provide proof that there shall be no such retroactive recovery;

(4)There shall be no undue transfer of cost allocation or revenue recovery responsibility by the electric public utility or gas public utility, as appropriate, from the utility to its general ratepayer base. The utility agrees to be subject to an independent audit or such accounting and reporting systems the board may deem as necessary to ensure that costs are allocated properly and that revenue recovery responsibility is not transferred; and

(5)The term of the rate agreement shall begin within one year of the effective date of P.L.2007, c.94 (C.48:2-21.36 et al.) and shall not exceed seven years in duration.

L.2007, c.94, s.3; 2007, c.94, s.3. amended 2010, c.34, s.14.



Section 48:2-21.37 - Definitions Relative To Imposition Of Standby Charges.

48:2-21.37 Definitions relative to imposition of standby charges.

1.As used in this act:

"Board" means the Board of Public Utilities.

"Demand charge" means a charge imposed by an electric public utility which is based upon peak electricity demand during a specified time period, typically, one month. A demand charge is utilized to recover the capital cost of infrastructure necessary to meet peak energy loads. Capacity measured in kilowatts or megawatts represents the ability of an electric public utility, or the electric power grid in the aggregate, to deliver electric service of a peak level of demand during any period of time.

"Distributed generation" means energy generated from a district energy system or a combined heat and power facility as that term is defined in section 3 of P.L.1999, c.23 (C.48:3-51), the simultaneous production in one facility of electric power and other forms of useful energy such as heating or process steam, and energy generated from other forms of clean energy efficient electric generation systems.

"Standby charge" means a charge imposed by an electric public utility upon a distributed generation facility for the recovery of costs necessary to make energy available to the distributed generation facility during a facility power outage including, but not limited to, the allocation of reasonable capital investment costs and operating and maintenance expenses associated with the electric public utility's infrastructure needed to provide such service.

L.2011, c.219, s.1.



Section 48:2-21.38 - Study To Determine Effects Of Distributed Generation.

48:2-21.38 Study to determine effects of distributed generation.

2.Notwithstanding the provisions of any other law, rule, regulation, or order to the contrary, the board shall, within 120 days of the effective date of P.L.2011, c.219 (C.48:2-21.37 et seq.), conduct a study to determine the effects of distributed generation upon energy supply and demand and determine whether distributed generation contributes to any cost savings for electric public utilities.

L.2011, c.219, s.2.



Section 48:2-21.39 - Establishment Of Criteria For Fixing Rates.

48:2-21.39 Establishment of criteria for fixing rates.

3. a. The board shall, within 180 days of the effective date of P.L.2011, c.219 (C.48:2-21.37 et seq.), establish criteria for fixing rates associated with the assessment and imposition of standby charges, and shall require electric public utilities to file tariff rates with the board in accordance with such criteria.

b.In establishing such criteria, the board shall ensure equity between distributed generation customers and other electric public utility customers with regard to the imposition of standby charges and, in addition to any factors it deems relevant and such factors as it may consider pursuant to R.S.48:2-21, consider the following factors:

(1)any findings of the study conducted by the board pursuant to section 2 of P.L.2011, c.219 (C.48:2-21.38);

(2)the impact of demand charges and how they drive the operating performance of projects utilizing distributed generation, particularly during peak electricity demand periods; and

(3)the economic and environmental benefits the board finds are associated with distributed generation.

c.In establishing the criteria for fixing rates pursuant to subsection b. of this section, the board shall assess the feasibility of including guidelines for the allowance of special discounted charges for distributed generation customers as part of the criteria. In making such assessment, the board shall consider cost savings to electric public utilities resulting from distributed generation and any other benefits associated with distributed generation, including, but not limited to, any increase in energy efficiency and any associated decrease in demand for electric power from the electric grid.

L.2011, c.219, s.3.



Section 48:2-21.40 - Rules, Regulations.

48:2-21.40 Rules, regulations.

4.The board shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) adopt rules and regulations to effectuate the purposes of P.L.2011, c.219 (C.48:2-21.37 et seq.).

L.2011, c.219, s.4.



Section 48:2-22 - Compacts For Joint Regulation And Control Of Gas And Electricity Rates

48:2-22. Compacts for joint regulation and control of gas and electricity rates
The board may enter into compacts in the name of the state of New Jersey with the states of New York, Vermont, Massachusetts, Connecticut and Pennsylvania, or any one or more of such states, or any other state, through such body in each such state or states as may be designated by law to act, for the purpose of establishing joint regulation and control of rates for electricity and gas transmitted between such states.

The board shall report for ratification the terms of any such compact to the legislature of this state at a regular session thereof after the compact has been agreed upon, and shall recommend such legislation, both state and federal, as may be necessary to be enacted to render the compact effective.



Section 48:2-23 - Safe, Adequate Service

48:2-23. Safe, adequate service
48:2-23. The board may, after public hearing, upon notice, by order in writing, require any public utility to furnish safe, adequate and proper service, including furnishing and performance of service in a manner that tends to conserve and preserve the quality of the environment and prevent the pollution of the waters, land and air of this State, and including furnishing and performance of service in a manner which preserves and protects the water quality of a public water supply, and to maintain its property and equipment in such condition as to enable it to do so.

The board may, pending any such proceeding, require any public utility to continue to furnish service and to maintain its property and equipment in such condition as to enable it to do so.

The board, in requiring any public water utility to furnish safe, adequate and proper service, may require the public water utility to retain in its rate base any property which the board determines is necessary to protect the water quality of a public water supply.

Amended 1962,c.198,s.15; 1970,c.273; 1979,c.86,s.20; 1988,c.163,s.5.



Section 48:2-23.1 - Assessment, Review Of Conveyances.

48:2-23.1 Assessment, review of conveyances.

4. a. The Board of Public Utilities, in reviewing a request by a public utility to convey land utilized for the purpose of the protection of a public water supply to a corporation or other entity which is not subject to the jurisdiction of the board, shall request the Department of Environmental Protection to review and make recommendations on an assessment, prepared and submitted by the utility, of the impact that the conveyance, and the prospective use or uses of the land conveyed, would have on the water quality of the affected public water supply, and shall require the department to assess the impact of the conveyance on the State's open space, conservation, and recreation requirements. The department, upon receipt of a request by the board for an assessment and a review pursuant to this subsection, shall prepare and submit to the board the assessment and review within 12 months of the request therefor.

b.Any public utility requesting the board to approve a conveyance of land utilized for the purpose of the protection of a public water supply to a corporation or other entity which is not subject to the jurisdiction of the board shall submit to the board a document setting forth a detailed explanation of the prospective use or uses of the land to be conveyed. The board, not later than the 75th day following receipt of this document, may require the public utility to submit any additional information which the board deems appropriate.

c.The board, upon receiving the review and recommendations from the Department of Environmental Protection pursuant to the provisions of subsection a. of this section, shall issue an order, in writing, of its decision within 180 days after receiving such review and recommendations; provided, however, that if the board determines that its decision on any such petition cannot be resolved within 180 days due to circumstances beyond the control of the board, the board shall issue an order, in writing, of its decision within 270 days after receiving such petition deemed by the board to be complete for review.

L.1988, c.163, s.4; amended 2012, c.64, s.2.



Section 48:2-23.2 - Sale Of Real Property Owned By Public Utility; Deadline For Decision By Bpu Provided.

48:2-23.2 Sale of real property owned by public utility; deadline for decision by BPU provided.

1.Except as provided in section 4 of P.L.1988, c.163 (C.48:2-23.1), when a public utility petitions the Board of Public Utilities to approve the sale of any real property owned by the public utility, the board shall issue an order, in writing, of its decision within 180 days after receiving a petition deemed by the board to be complete for review; provided, however, that if the board determines that its decision on any such petition cannot be resolved within 180 days due to circumstances beyond the control of the board, the board shall issue an order, in writing, of its decision within 270 days after receiving such petition deemed by the board to be complete for review. The board, not later than the 75th day after receipt of a petition pursuant to this section, may require the public utility to submit any additional information which the board deems necessary in order to declare the petition complete for review. The time periods established by this section may be extended upon the mutual consent of the public utility and the board.

L.2012, c.64, s.1.



Section 48:2-24 - Discontinuance Of Service; Permission; Resumption Of Service

48:2-24. Discontinuance of service; permission; resumption of service
No public utility shall discontinue, curtail or abandon any service without obtaining permission from the board after notice. The board may withhold permission until after hearing to determine if the discontinuance, curtailment or abandonment will adversely affect public convenience and necessity. With respect to common carriers the provisions of this paragraph shall apply only to service operated in accordance with base schedules on file with the board; provided, however, that the State Highway Commissioner upon entering into a contract for passenger service pursuant to chapter 66 of the laws of 1960, as amended and supplemented, may, without approval of the board, authorize a discontinuance, curtailment, abandonment or change in passenger service, which discontinuance, curtailment, abandonment or change in service shall exist only during the term of said contract.

A public utility may terminate service for a violation of the terms of its approved tariffs on file with the Board of Public Utility Commissioners upon giving the customer at least 3 days' notice of such termination unless otherwise provided for by rules, regulations or orders of the board, except that in those situations where a hazardous condition prevails the utility may terminate service without notice.

If any public utility shall discontinue, curtail or abandon service and the board after hearing upon notice shall find and determine that service should be resumed, the board may order that service be resumed forthwith or on such date as it may fix.

Amended by L.1959, c. 55, p. 163, s. 1; L.1962, c. 198, s. 16; L.1964, c. 58, s. 1.



Section 48:2-24.1 - Ratification Of Unauthorized Discontinuance

48:2-24.1. Ratification of unauthorized discontinuance
Any discontinuance, curtailment, abandonment or change in passenger service heretofore authorized by the State Highway Commissioner without approval of the Board of Public Utility Commissioners which would have been authorized under the provisions of section 1 of this act is hereby ratified and confirmed and from the effective date of this act shall be subject to the provisions of this act.

L.1964, c. 58, s. 2.



Section 48:2-24.2 - Notice Of Certain Utility Service Discontinuance To Chief Law Enforcement Officer.

48:2-24.2 Notice of certain utility service discontinuance to chief law enforcement officer.

1. a. Any public utility as defined in R.S.48:2-13, which discontinues gas, electric or water service to a multifamily housing unit customer for safety related purposes, shall provide written or verbal notice of the discontinuance to the chief law enforcement officer of the municipality in which the customer's premises are located or the Superintendent of the State Police, as appropriate, within 12 hours after the utility discontinues service to the customer, except that if service has been fully restored to the customer prior to the expiration of the 12 hours, the utility shall not be required to provide notice pursuant to this subsection.

For the purposes of this section, "multifamily housing unit customer" means a customer who resides in housing in which three or more units of dwelling space are occupied, or are intended to be occupied, by three or more persons who live independently of one another.

b.The notice required by subsection a. of this section shall include the name of the customer and the address of the premises where service was discontinued provided that such information is available to the public utility.

L.2002,c.107,s.1.



Section 48:2-25 - Standards, Classifications And Measurements Of Service

48:2-25. Standards, classifications and measurements of service
The board may, after hearing, by order in writing:

a. Fix just and reasonable standards, classifications, regulations, practices, measurements or service to be furnished, imposed, observed, and followed thereafter by any public utility;

b. Fix adequate and serviceable standards for the measurement of quantity, quality, pressure, initial voltage or other condition pertaining to the supply of the product or service rendered by a public utility, and prescribe reasonable regulations for examination and test of the product or service and for the measurement thereof;

c. Establish reasonable rules, regulations, specifications and standards, to secure the accuracy of all meters and appliances for measurements.



Section 48:2-25.1 - Determining And Fixing Time For Supplying Products Or Services Or For Installation Of Facilities Or Equipment

48:2-25.1. Determining and fixing time for supplying products or services or for installation of facilities or equipment
The board may, in any order approving the supplying of any product or service or the installation of any facilities or equipment by any public utility or requiring any public utility so to do, determine and fix the time within which such product or service shall be supplied or such facilities or equipment shall be installed and may provide in any order granting such approval that the approval thereof shall be subject to such condition.

L.1962, c. 198, s. 33.



Section 48:2-26 - Maintenance Of Junction Points And Connections

48:2-26. Maintenance of junction points and connections
The board may, after hearing, upon notice, by order in writing:

a. Direct any railroad, street railway or traction company to establish and maintain at any junction or point of connection or intersection with any other line of said road, or with any line of any other railroad, street railway, or traction company, such just and reasonable connections as shall be necessary to promote the convenience of passengers or shippers of property;

b. Direct any railroad, street railway or traction company engaged in carrying merchandise to construct, maintain and operate, upon reasonable terms, a switch connection with any private side track which may be constructed by any shipper to connect with the railroad or street railway where, in the judgment of the board, such connection is reasonable and practicable and can be put in with safety and will furnish sufficient business to justify the construction and maintenance of the same.



Section 48:2-27 - Extension Of Facilities

48:2-27. Extension of facilities
The board may, after hearing, upon notice, by order in writing, require any public utility to establish, construct, maintain and operate any reasonable extension of its existing facilities where, in the judgment of the board, the extension is reasonable and practicable and will furnish sufficient business to justify the construction and maintenance of the same and when the financial condition of the public utility reasonably warrants the original expenditure required in making and operating the extension.



Section 48:2-28 - New Grade Crossings; Approval Of Board

48:2-28. New grade crossings; approval of board
No highway shall be constructed across the tracks of any railroad company at grade, nor shall any track over which locomotives, railroad or street railway cars are to pass be laid across any highway, so as to make a new crossing at grade, nor shall the tracks of any railroad, street railway or traction company be laid across the tracks of any other such company without first obtaining permission from the board.

This section shall not apply to the replacement of lawfully existing tracks.



Section 48:2-29 - Protection At Grade Crossings

48:2-29. Protection at grade crossings
Whenever it shall appear to the board that a public highway and a railroad or a street railway, or that a railroad and a street railway, cross one another at the same level and that conditions at such grade crossing make it necessary that gates be erected or that some other reasonable provision for the protection of the traveling public be adopted, the board may order the railroad or street railway company or both, to install such protective device or adopt such other reasonable provision for the protection of the traveling public at the crossing as in the discretion of the board shall be necessary.



Section 48:2-29.1 - Prohibit Payment Of Dividends Except From Surplus Or Net Profits

48:2-29.1. Prohibit payment of dividends except from surplus or net profits
The board may, after hearing upon notice, by order in writing, prohibit any public utility from paying dividends except from surplus or net profits as permitted by the law of this state and require any public utility to comply with the law of this state with respect to the payment of dividends.



Section 48:2-29.2 - Prohibit Or Limit Payment Of Dividends By Utility Failing To Comply With Board's Order

48:2-29.2. Prohibit or limit payment of dividends by utility failing to comply with board's order
The board may, after hearing, upon notice, by order in writing, prohibit or limit the payment of dividends by a public utility if the board, after such hearing, finds and determines that such public utility fails to comply with any order of the board ascertaining, determining and fixing reasonably adequate working capital or rates of depreciation or with any order requiring such public utility by adequate maintenance to keep its property and equipment in condition to furnish safe, adequate, and proper service. Every order so made by the board shall continue in effect until the board by its order in writing determines that the conditions on the existence of which the making of the order was based have been corrected.

Amended by L.1962, c. 198, s. 17.



Section 48:2-29.3 - Discontinuance Of Surcharge

48:2-29.3. Discontinuance of surcharge
Whenever any public utility shall heretofore have been or shall hereafter be authorized by the board to collect a surcharge to raise a definite amount of money or for a specified purpose and the board, after hearing upon notice, shall determine that the amount authorized has been collected, or that the specified purpose has been accomplished, the board is hereby empowered to require by an order in writing the immediate discontinuance of such surcharge.



Section 48:2-29.4 - Repayment Of Excess Surcharge

48:2-29.4. Repayment of excess surcharge
Whenever after hearing upon notice the board shall determine that any public utility has collected by means of a surcharge an amount of money exceeding the authorized amount or has continued to collect a surcharge after the specified purpose for which it was authorized has been accomplished, the board may require such public utility by an order in writing to repay the excess so collected to those from whom the same was collected.



Section 48:2-29.5 - Regulating Deposits By Customers To Secure Payment For Services; Interest On Deposits

48:2-29.5. Regulating deposits by customers to secure payment for services; interest on deposits
The board may adopt rules and regulations prescribing the terms and conditions under which public utilities may require the deposit of moneys to secure the payment by customers of such sums as may become due for services to be rendered and the conditions under which repayment of moneys deposited for such purpose shall be made.

The board may adopt rules and regulations prescribing the rate of interest that shall be credited or paid on moneys so deposited.



Section 48:2-29.15 - Establishment Of Lifeline Credit Program

48:2-29.15. Establishment of lifeline credit program
The Commissioner of the Department of Human Services shall administer a program which shall be known as the "Lifeline Credit Program."

L.1979, c. 197, s. 1, eff. Sept. 18, 1979. Amended by L.1980, c. 92, s. 2, eff. Aug. 26, 1980.



Section 48:2-29.16 - Eligibility For Lifeline Credit Program

48:2-29.16. Eligibility for Lifeline Credit Program
Any residential electric or gas customer who on July 1 of any year or at any time during the succeeding six months is: a. enrolled in, found eligible for, or, except for the provisions of section 4 of P.L. 1975, c. 194 (C. 30:4D-23), would be eligible for benefits under the program of "Pharmaceutical Assistance to the Aged and Disabled," established pursuant to P.L. 1975, c. 194 (C. 30:4D-20 et seq.), as amended and supplemented; or b. receiving or is eligible to receive benefits under the program of Supplemental Security Income (P.L. 1973, c. 256, C. 44:7-85 et seq.); or c. receiving disability benefits pursuant to the federal Social Security Act (42 U.S.C. s. 416(i)) and meets the income and residency requirements of the "Pharmaceutical Assistance to the Aged and Disabled" program, shall be eligible for the "Lifeline Credit Program" established by this act.

The Commissioner of the Department of Human Services shall establish a schedule of eligible customers who meet such qualifications.

L. 1979, c. 197, s. 2, eff. Sept. 18, 1979. Amended by L. 1980, c. 92, s. 3, eff. Aug. 26, 1980; L. 1985, c. 291, s. 3.



Section 48:2-29.16A - "Lifeline Credit Program," Notification As To Error In Estimated Annual Income.

48:2-29.16a "Lifeline Credit Program," notification as to error in estimated annual income.

4. a. Notwithstanding the provisions of any other law to the contrary, a recipient of benefits under the "Lifeline Credit Program," established pursuant to P.L.1979, c.197 (C.48:2-29.15 et seq.), shall notify the Department of Human Services if the recipient unintentionally errs in estimating annual income to determine eligibility for the program due to an unanticipated payment which would render the recipient ineligible for the program. Notification to the department shall be made in the time and manner prescribed by the department office.

b.If the department determines that the payment was unanticipated, the recipient shall reimburse the program for only those benefits that were paid by the program after the recipient received the unanticipated payment.

c.If the department determines that the payment was not unanticipated, the recipient shall reimburse the program for all benefits that were paid by the program in the calendar year in which the payment was received.

d.Within 30 days of receipt of a determination by the department that the payment was not unanticipated, a recipient may request a hearing, which shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Nothing in this section shall preclude a recipient from reapplying for benefits in the calendar year following the year in which the recipient notified the department pursuant to subsection a. of this section.

L.2003, c.281, s.4; amended 2012, c.17, s.412.



Section 48:2-29.17 - Credit Against Electric Or Gas Utility Bills

48:2-29.17. Credit against electric or gas utility bills
The "Lifeline Credit Program" shall consist of an annual credit against the electric or gas utility bill of each eligible residential electric or gas customer at his principal residence. Such credit shall be applied to the electric or gas utility bills of such customer as soon as may be practicable, but in no case later than the bills issued in October of each year or as soon thereafter as eligibility is determined, and shall be applied to each subsequent utility bill after the first until the full amount of the credit is exhausted. No household shall receive more than one annual credit. In the event that electric and gas are provided to the same customer by the same utility, the total annual credit shall be applied to the combined bills from such utility. In the event that electric and gas are provided to the same customer by two separate utilities, half of the total annual credit shall be applied to the bills from each such utility. The annual credit shall be $200.00. Subject to the availability of appropriations, the level of credit shall be increased to $225.00 beginning in October, 1984.

L.1979, c. 197, s. 3, eff. Sept. 18, 1979. Amended by L.1980, c. 92, s. 4, eff. Aug. 26, 1980; L.1981, c. 292, s. 1; L.1982, c. 140, s. 1; L.1983, c. 251, s. 1.



Section 48:2-29.18 - State Payments To Utilities For Amount Of Credit; Schedule; Return Of Payments For Unused Credit; Special State Utility Supplement To Supplementary Security Income Program

48:2-29.18. State payments to utilities for amount of credit; schedule; return of payments for unused credit; special state utility supplement to supplementary security income program
Upon certification by the Commissioner of the Department of Human Services, the State Treasurer shall pay to each electric and gas utility the amount of the credit provided for each eligible residential customer served by such utility. The payments shall be made pursuant to a schedule approved by the Director of the Division of Budget and Accounting and payments made for unused credit shall be returned to the Casino Revenue Fund pursuant to a plan approved by him. For eligible residential customers receiving benefits pursuant to the program of Supplementary Security Income under P.L.1973, c. 256 (C. 44:7-85 et seq.), the credit shall consist of a special State utility supplement to the Supplementary Security Income program and shall be made in 12 monthly installments. If, at the end of a year, a person eligible for the special State utility supplement has not received the full credit for that year, a payment for the balance thereof, shall, upon certification by the commissioner, be issued by the State Treasurer. This special State utility supplement shall be in addition to existing supplementary payments which have been or may be authorized and made pursuant to P.L.1973, c. 256 (C. 44:7-85 et seq.).

L.1979, c. 197, s. 4, eff. Sept. 18, 1979. Amended by L.1980, c. 92, s. 5, eff. Aug. 26, 1980; L.1981, c. 210, s. 8, eff. July 20, 1981; L.1984, c. 159, s. 1, eff. Sept. 29, 1984.



Section 48:2-29.19 - Rules And Regulations; Services Of State Departments, Boards, Etc.

48:2-29.19. Rules and regulations; services of state departments, boards, etc.
a. The Commissioner of the Department of Human Services is authorized to promulgate, pursuant to law, such rules and regulations as he may deem necessary to effectuate the purposes of this act.

b. The commissioner shall be entitled to call upon the assistance, or contract for the services, of any State department, board, bureau, commission, or agency as may be necessary to implement the provisions of this act.

L.1979, c. 197, s. 5, eff. Sept. 18, 1979. Amended by L.1980, c. 92, s. 6, eff. Aug. 26, 1980.



Section 48:2-29.20 - Notice Of Lifeline Credit Program

48:2-29.20. Notice of lifeline credit program
The Commissioner of the Department of Human Services is authorized to direct each electric and gas utility to inform each eligible residential customer of the "Lifeline Credit Program" by separate notice. The commissioner shall approve the content of any such notice. Prior to issuing any such direction to a utility, and prior to approving any such notice, the commissioner shall consult with the President of the Board of Public Utilities.

L.1979, c. 197, s. 6, eff. Sept. 18, 1979. Amended by L.1980, c. 92, s. 7, eff. Aug. 26, 1980.



Section 48:2-29.21 - Annual Report On Lifeline Credit Program

48:2-29.21. Annual report on lifeline credit program
The Commissioner of the Department of Human Services shall submit a report on the "Lifeline Credit Program" to the Legislature on August 15, 1981, and annually thereafter. Such report shall include, but shall not be limited to, a summary of the implementation of the program, a study of its impact, any recommendations for its revision, and an estimate of the practicability and feasibility of expanding the program to include other needy residential electric and gas utility customers. The report shall also include an examination of alternative revenue sources to fund such a program.

L.1979, c. 197, s. 7, eff. Sept. 18, 1979. Amended by L.1980, c. 92, s. 8, eff. Aug. 26, 1980; L.1981, c. 210, s. 9, eff. July 20, 1981.



Section 48:2-29.22 - Transfer Of Responsibility For Administration, Powers And Duties From Board Of Public Utilities To Commissioner Of Department Of Human Services

48:2-29.22. Transfer of responsibility for administration, powers and duties from board of public utilities to commissioner of department of human services
The responsibility for the administration of the "Lifeline Credit Program" and all powers and duties in connection therewith is transferred from the Board of Public Utilities to the Commissioner of the Department of Human Services. The personnel, records, files, equipment, books, appropriations, grants and other moneys of the "Lifeline Credit Program" are transferred from the Board of Public Utilities in the Department of Energy to the Department of Human Services in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1980, c. 92, s. 9, eff. Aug. 26, 1980.



Section 48:2-29.30 - Legislative Findings And Declarations

48:2-29.30. Legislative findings and declarations
The Legislature hereby finds and declares that the extraordinary and unprecedented energy costs in recent years have had a deleterious financial impact on senior citizens and disabled residents in this State, many of whom must meet their regular living expenses on fixed incomes; that the voters of this State recognized the seriousness of this situation in 1976 by approving an amendment to the Constitution of the State of New Jersey which provides that all State revenues derived from the taxation of gambling establishments in Atlantic City be dedicated to reducing the property taxes, rentals, telephone, gas, electric, and municipal utility charges of eligible senior citizens and disabled residents; and, that in 1979 this Legislature created the "Lifeline Credit Program," which utilizes casino revenues to provide eligible senior citizens and disabled residents who are residential electric or gas customers with a credit against their utility charges.

The Legislature further finds and declares that many of the senior citizens and disabled residents in this State live in accommodations where they do not receive an individual utility bill, and therefore are not eligible for the "Lifeline Credit Program," even though they meet all the other requirements of the program; and, that these citizens, no less than those who receive individual utility bills, deserve financial relief from burdensome energy costs.

The Legislature, therefore, determines that it serves a public purpose, and is consistent with the provisions of the Constitution of the State of New Jersey, to establish a tenants' lifeline assistance program, and to fund such a program with revenues derived from the taxation of casinos.

L.1981, c. 210, s. 1, eff. July 20, 1981.



Section 48:2-29.31 - Tenants' Lifeline Assistance Program; Establishment And Administration

48:2-29.31. Tenants' lifeline assistance program; establishment and administration
The Commissioner of the Department of Human Services, hereinafter referred to as the commissioner, shall establish and administer a program which shall be known as the "Tenants' Lifeline Assistance Program."

L.1981, c. 210, s. 2, eff. July 20, 1981.



Section 48:2-29.32 - Eligibility For Tenants' Lifeline Assistance Program

48:2-29.32. Eligibility for Tenants' Lifeline Assistance Program
Any residential tenant not receiving an individual electric or gas utility bill who at any time between July 1 and December 31, 1981, or at any time between July 1 and December 31 of any year thereafter, is: a. enrolled in, found eligible for, or, except for the provisions of section 4 of P.L. 1975, c. 194 (C. 30:4D-23), would be eligible for benefits under the program of "Pharmaceutical Assistance to the Aged and Disabled," established pursuant to P.L. 1975, c. 194 (C. 30:4D-20 et seq.), as amended and supplemented; or b. receiving or is eligible to receive benefits under the program of Supplemental Security Income (P.L. 1973, c. 256, C. 44:7-85 et seq.); or c. receiving disability benefits pursuant to the federal Social Security Act (42 U.S.C. s. 416(i)) and meets the income and residency requirements of the "Pharmaceutical Assistance to the Aged and Disabled" program, shall be eligible for the "Tenants' Lifeline Assistance Program." The commissioner shall establish a schedule of eligible residential tenants who meet such qualifications. For the purposes of this act, "residential tenant" means a person renting or leasing real property, including a mobile home park site, as his principal residence, including a net lease residential tenant, as well as a person who is a resident shareholder in a nonprofit residential cooperative or mutual housing corporation, both defined pursuant to P.L. 1977, c. 241 (C. 54:4-3.80 et seq.), or an owner of a condominium as such is defined pursuant to P.L. 1963, c. 168 (C. 46:8A-1 et seq.) and P.L. 1969, c. 257 (C. 46:8B-1 et seq.).

L. 1981, c. 210, s. 3, eff. July 20, 1981. Amended by L. 1985, c. 291, s. 4.



Section 48:2-29.32A - "Tenants' Lifeline Assistance Program," Notification As To Error In Estimated Annual Income.

48:2-29.32a "Tenants' Lifeline Assistance Program," notification as to error in estimated annual income.

5. a. Notwithstanding the provisions of any other law to the contrary, a recipient of benefits under the "Tenants' Lifeline Assistance Program," established pursuant to P.L.1981, c.210 (C.48:2-29.30 et seq.), shall notify the Department of Human Services if the recipient unintentionally errs in estimating annual income to determine eligibility for the program due to an unanticipated payment which would render the recipient ineligible for the program. Notification to the department shall be made in the time and manner prescribed by the department.

b.If the department determines that the payment was unanticipated, the recipient shall reimburse the program for only those benefits that were paid by the program after the recipient received the unanticipated payment.

c.If the department determines that the payment was not unanticipated, the recipient shall reimburse the program for all benefits that were paid by the program in the calendar year in which the payment was received.

d.Within 30 days of receipt of a determination by the department that the payment was not unanticipated, a recipient may request a hearing, which shall be conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Nothing in this section shall preclude a recipient from reapplying for benefits in the calendar year following the year in which the recipient notified the department pursuant to subsection a. of this section.

L.2003, c.281, s.5; amended 2012, c.17, s.413.



Section 48:2-29.33 - Annual Tenants Assistance Payment; Limitations

48:2-29.33. Annual tenants assistance payment; limitations
Any residential tenant found eligible for the "Tenants' Lifeline Assistance Program" shall be entitled to an annual tenant's assistance payment, except as otherwise provided herein, at his principal residence. No household or rental unit, as appropriate, shall receive more than one tenant's assistance payment for any fiscal year. No household shall receive during the same fiscal year both a tenant's assistance payment and a lifeline credit allowed pursuant to P.L.1979, c. 197 (C. 48:2-29.15 et seq.). The annual tenant's assistance payment shall be $200.00. Subject to the availability of appropriations, the level of assistance shall be increased to $225.00 beginning in October, 1984.

L.1981, c. 210, s. 4, eff. July 20, 1981. Amended by L.1982, c. 139, s. 1; L.1983, c. 250. s. 1.



Section 48:2-29.34 - Certification By Commissioner; Issuance Of Payment; Date; Special State Utility Supplement To Supplemental Security Income Program

48:2-29.34. Certification by commissioner; issuance of payment; date; special state utility supplement to supplemental security income program
a. Upon certification by the commissioner, the State Treasurer shall issue a tenants assistance payment to each residential tenant found eligible for the "Tenants' Lifeline Assistance Program." For residential tenants found eligible between July 1 and December 31 of 1981 or any year thereafter, the tenants assistance payment shall be made during October, or as soon as practicable after eligibility has been determined, and during October of each year thereafter for which eligibility is determined.

b. For eligible residential tenants receiving benefits pursuant to the program of Supplementary Security Income under P.L.1973, c. 256 (C. 44:7-85 et seq.), the tenants assistance payment shall consist of a special State utility supplement to the Supplementary Security Income program and shall be made in 12 monthly installments. If, at the end of a year, a person eligible for the special State utility supplement has not received the full tenants assistance payment for that year, a payment for the balance thereof shall, upon certification by the commissioner, be issued by the State Treasurer. This special State utility supplement shall be in addition to existing supplementary payments which have been or may be authorized and made pursuant to P.L.1973, c. 256 (C. 44:7-85 et seq.).

L.1981, c. 210, s. 5, eff. July 20, 1981. Amended by L.1984, c. 159, s. 2, eff. Sept. 29, 1984.



Section 48:2-29.35 - Rules And Regulations; Assistance From Or Contracts For Services Of State Agency

48:2-29.35. Rules and regulations; assistance from or contracts for services of state agency
a. The commissioner is authorized to promulgate, pursuant to law, such rules and regulations as may be necessary to effectuate the purpose of this act.

b. The commissioner shall be entitled to call upon the assistance, or contract for the services, of any State department, board, bureau, commission or agency as may be necessary to implement the provisions of this act.

L.1981, c. 210, s. 6, eff. July 20, 1981.



Section 48:2-29.36 - Annual Report To Legislature And Governor

48:2-29.36. Annual report to legislature and Governor
The commissioner shall submit a report on the "Tenants' Lifeline Assistance Program" to the Legislature and the Governor on August 15 of each year, in conjunction with the annual report submitted on the "Lifeline Credit Program," pursuant to P.L.1979, c. 197 (C. 48:2-29.15 et seq.). Such report shall include, but shall not be limited to, a summary of the implementation of the program, a study of its impact, any recommendations for its revision, and an estimate of the practicability and feasibility of expanding the program to include other needy residential electric and gas utility customers.

L.1981, c. 210, s. 7, eff. July 20, 1981.



Section 48:2-29.38 - Findings, Declarations Relative To Energy Assistance Program.

48:2-29.38 Findings, declarations relative to energy assistance program.

1.The Legislature finds and declares that certain citizens of the State may find it difficult to pay for energy services because of a temporary financial reversal, medical crisis or other family problem; and that nonprofit energy assistance organizations such as New Jersey Statewide Heating Assistance and Referral for Energy Services (SHARES), have been formed, joining together various nonprofit human service agencies and the major energy utilities in the State to raise money through contributions of the members and others to provide temporary financial assistance to needy customers that may have exhausted all other available resources.

The Legislature therefore determines that it serves a public purpose to provide supplemental funding to such Statewide nonprofit energy assistance organizations from the unclaimed property held by the electric and gas utilities in the State.

L.2000,c.132,s.1.



Section 48:2-29.39 - Designation Of Statewide, Nonprofit Energy Assistance Organization.

48:2-29.39 Designation of Statewide, nonprofit energy assistance organization.

2.The Board of Public Utilities shall designate an established Statewide nonprofit energy assistance organization representing the State's major electric and gas utilities and human service nonprofit groups to receive supplemental funding from unclaimed property held by the State's electric and gas utilities that is transferred to the State in accordance with the requirements of R.S.46:30B-74.

L.2000,c.132,s.2.



Section 48:2-29.40 - Utilization Of Funds Provided; Eligibility Criteria.

48:2-29.40 Utilization of funds provided; eligibility criteria.

3.The Statewide nonprofit energy assistance organization receiving such funding from the State shall utilize the funds to provide temporary financial assistance to residential customers having short-term difficulties paying their energy bills after such customers have exhausted all other available energy assistance resources. The organization shall develop and file with the Board of Public Utilities the eligibility criteria for customers to receive energy assistance grants. The organization shall also file annually with the Board of Public Utilities and the Legislature a detailed report on the use of the funds received from the State and the number of recipients and amount of energy assistance grants.

L.2000,c.132,s.3.



Section 48:2-29.41 - Rules, Regulations.

48:2-29.41 Rules, regulations.

4.The Board of Public Utilities is authorized to promulgate, pursuant to law, such rules and regulations as may be necessary to effectuate the purpose of this act.

L.2000,c.132,s.4.



Section 48:2-29.42 - Third Party Designation To Receive Transmission Of Public Utility Service Termination

48:2-29.42. Third party designation to receive transmission of public utility service termination
1.Every public utility which provides electric, natural gas, water, sewage disposal or local telecommunications service shall permit a residential ratepayer who receives service to designate a third party to whom the public utility shall transmit a copy of any notice of termination of service. The ratepayer shall notify the public utility that a third party has been so designated. Such notification shall be authorized on an appropriate form for recording this designation, and shall be effective not later than 10 business days from the date of receipt by the public utility. The notification shall contain, in writing, an acceptance by the third party designee to receive copies of any notices of termination of service of the ratepayer's utility services.

The transmission to the third party designee of a copy of the termination of service notice shall be in addition to the original document transmitted to the ratepayer. The copy of the termination of service notice transmitted to the third party shall be governed by the same law and policy provisions which govern the notice being transmitted to the ratepayer.

Designation as a third party shall not constitute acceptance of any liability on the part of the third party for payment of the public utility bill.

The public utility shall notify every residential ratepayer annually in writing of the availability of the third party designee notice procedures and provide information on how the ratepayer can commence this procedure, except that notice need not be provided once a ratepayer has made a designation. A public utility may provide this required annual notice to its residential ratepayers in any manner that the public utility determines.

L.2000,c.148,s.1.



Section 48:2-29.43 - Rules, Regulations

48:2-29.43. Rules, regulations
2.The board shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of this act.

L.2000,c.148,s.2.



Section 48:2-29.44 - Findings, Declarations Relative To Electric Public Utility Service

48:2-29.44. Findings, declarations relative to electric public utility service
1.The Legislature finds and declares that:

a.During periods of excessive heat, the health of individuals with disabilities, senior citizens, and others can be severely compromised if those individuals do not have adequate ventilation or air conditioning;

b.Each summer, some at-risk individuals die from dehydration during periods of sustained heat, and others have had their health severely compromised; and

c.In view of the severity of the impact of sustained heat on the physical well-being of at-risk individuals, it is the public policy of this State to ensure that these individuals, their financial circumstances notwithstanding, are not deprived of electrical power during periods when the amelioration of the effects of high heat and humidity is essential to their health and welfare.

The Legislature therefore determines that it is necessary for the Board of Public Utilities to develop and administer a program that ensures that the individuals most at risk will not experience an interruption in their electrical supply as a result of the suspension of service by an electric public utility.

L.2002,c.62,s.1.



Section 48:2-29.45 - Provision Of Continued Electrical Service During Periods Of Excessive Heat

48:2-29.45 Provision of continued electrical service during periods of excessive heat
2.Notwithstanding any law, rule, order or regulation to the contrary, the board shall provide for the continuation of electrical service during periods of excessive heat,as determined by the board, for those residential customers who would be eligible for protection under the Winter Termination Program as pursuant to N.J.A.C.14:3-7.12A,notwithstanding that the individual would otherwise be subject to the suspension of service; provided, however, that nothing in this act shall in any manner relieve the individual of any financial obligation to the electric public utility providing the service.

L.2002,c.62,s.2.



Section 48:2-29.46 - Rules, Regulations

48:2-29.46. Rules, regulations
3.The board shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of this act.

L.2002,c.62,s.3.



Section 48:2-29.47 - Prevailing Wage Requirement, Construction Undertaken With Bpu Financial Assistance.

48:2-29.47 Prevailing wage requirement, construction undertaken with BPU financial assistance.

1.Not less than the prevailing wage rate shall be paid to workers employed in the performance of any construction undertaken in connection with Board of Public Utilities financial assistance, or undertaken to fulfill any condition of receiving Board of Public Utilities financial assistance, including the performance of any contract to construct, renovate or otherwise prepare a facility, the operations of which are necessary for the receipt of Board of Public Utilities financial assistance, except that the prevailing wage rate requirements of this section shall not apply to any contract which is less than the prevailing wage contract threshold amount for municipalities provided in paragraph (a) of subsection (11) of section 2 of P.L.1963, c.150 (C.34:11-56.26). The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.). For the purposes of this section, "Board of Public Utilities financial assistance" means any tax exemption, abatement or other incentive or any rebate, credit, loan, loan guarantee, expenditure, investment, grant, incentive, or other financial assistance which is, in connection with construction, approved, funded, authorized, administered or provided by the Board of Public Utilities, whether the assistance is received before, during or after completion of the construction, except that "Board of Public Utilities financial assistance" does not include any rebate, credit, loan, loan guarantee, expenditure, investment, grant, rental voucher, rental assistance, tax exemption, tax abatement, tax incentive, or other financial assistance from any source, if that assistance is provided directly to a homeowner or tenant in connection with the homeowner's or tenant's place of residence, including assistance for energy-related and other improvements to the place of residence or if that assistance is provided for any new construction or weatherization of a single family home, town home, or row home, or of any apartment building, condominium building, or multi-family home of four stories or less.

For the purpose of implementing the provisions of this section, the Commissioner of Labor and Workforce Development shall exercise all powers and duties granted by P.L.1963, c.150 (C.34:11-56.25 et seq.) regarding the payment of the prevailing wage, and any worker employed in the performance of construction work subject to this section, and the employer or any designated representative of the worker, may exercise all rights granted to them by that act.

L.2009, c.89, s.1; amended 2009, c.203.



Section 48:2-30 - Requisition Of Sum Required For Payments For Services; Reservation

48:2-30. Requisition of sum required for payments for services; reservation
When any contract is made by the board for professional or expert services for the purposes of carrying out any of the provisions of this chapter, the board shall make requisition on the state comptroller for the reservation of such sum as may be required to make payments for the services and doing the work agreed upon in the contract. The comptroller shall reserve for the purpose of making such payments, from the money appropriated by the legislature for the salaries and expenses of the board, the sum called for in the requisition.



Section 48:2-31 - Balance Of Reserve; Disposition

48:2-31. Balance of reserve; disposition
If the work called for by the contract mentioned in section 48:2-30 of this title is not completed during the fiscal year in which the contract is made, the balance of the sum reserved by the comptroller on account of the contract shall remain to the credit of the board and shall be used for the purpose of making further payments until the work called for by the contract is completed. No such balance shall be retained nor shall any such contract be extended beyond the close of the fiscal year following the year in which the contract is made.



Section 48:2-32 - Board Rules To Govern; Single Member May Sit

48:2-32. Board rules to govern; single member may sit
All hearings and investigations before the board or any member thereof or any hearing examiner designated by the board shall be governed by rules adopted by the board. Neither the board nor such member or hearing examiner shall be bound by the technical rules of evidence. The members of the board may sit singly for the purpose of taking testimony in any proceeding.

Amended by L.1962, c. 198, s. 19.



Section 48:2-32.1 - Hearing Examiners; Authority; Rules And Regulations; Compensation

48:2-32.1. Hearing examiners; authority; rules and regulations; compensation
The Board of Public Utility Commissioners may by order in writing designate its secretary, assistant secretaries, counsel, executive officer, assistant executive officer, any director or assistant director of any division of the board, any engineer, accountant, auditor or rate analyst of the board or any person acting in such capacity as its representative in, and on its behalf to conduct, any hearing in any proceeding now or hereafter pending before said board as a hearing examiner.

A hearing examiner, so designated by said board, shall have all the authority in the conduct of such hearing, including power to administer oaths, which is vested by Title 48 of the Revised Statutes, in a commissioner sitting singly, including authority to report to the board his findings and recommendations as to the order or other disposition to be made.

The board shall adopt rules and regulations relating to hearings conducted by a hearing examiner, the reports to be made and the recommendations to be submitted for action by the board, the taking of exceptions to such reports and recommendations, and proceedings before the board on the question of the adoption, rejection or modification by the board of the report and recommendations made by such hearing examiner.

No one so designated by the board as a hearing examiner shall by reason of such designation be entitled to or be paid or receive, directly or indirectly, additional compensation by reason of the services performed under such designation.

Amended by L.1952, c. 10, p. 49, s. 1; L.1958, c. 61, p. 183, s. 1; L.1967, c. 156, s. 1, eff. July 13, 1967.



Section 48:2-32.2 - Municipal, County Rights Of Intervention; Notice

48:2-32.2. Municipal, county rights of intervention; notice
a. Every municipality may intervene alone or jointly with another municipality or municipalities in any hearing or investigation held by the board, which involves public utility rates, fares or charges, service or facilities, affecting the municipality or municipalities or the public within the municipality or municipalities and may employ such legal counsel, experts and assistants as may be necessary to protect the interest of the municipality or municipalities or the public within the municipality or municipalities. Such municipality or municipalities may by emergency resolution raise and appropriate the funds necessary to provide reasonable compensation and expenses of such legal counsel, experts and assistants.

b. The governing body of any county shall have all the rights of intervention, alone or jointly with any municipality or municipalities, or with the governing body of any other county, which are conferred upon municipalities by subsection a. of this section, and may use all of the means provided for the effectuation of said rights which are permitted to municipalities under subsection a. of this section.

c. (1) If a hearing to which this amendatory and supplementary act applies is held pursuant to a petition by a public utility, that public utility shall serve written notice of the petition on the clerk of each affected municipality, the clerk to the board of chosen freeholders of each affected county and, where appropriate, the executive officer of each affected county, not less than 20 days prior to the date of the hearing, or the date of the first in a scheduled series thereof, as appropriate. The utility shall furnish the board with proof of service of notice not later than 10 days prior to the date of the hearing.

The board shall, not later than 10 days prior to the date of the hearing, serve written notice on the clerk of each affected municipality, the clerk to the board of chosen freeholders of each affected county and, where appropriate, the executive officer of each affected county, of the hour, date and place of the hearing. If this information is available at the time of the notice by the utility, the board may require the utility to include the information in that notice, in lieu of notice by the board. In the case of a scheduled series of hearings, the board may serve one notice encompassing the entire schedule, in lieu of serving a separate notice for each individual hearing. This notice shall be served not later than 10 days prior to the date of the first scheduled hearing. The board shall serve notice of any change in the hour, date or place of a scheduled hearing not less than 10 days prior to the original or new date of that hearing, as appropriate.

(2) If a hearing or investigation to which this amendatory and supplementary act applies is initiated by the board, the board shall serve written notice on the clerk of each affected municipality, the clerk to the board of chosen freeholders of each affected county and, where appropriate, the executive officer of each affected county as to the subject matter of the hearing or of any investigatory function in which the county or municipality may intervene. This notice shall be served not less than 20 days prior to the date of the hearing or investigatory function, or the date of the first in a scheduled series thereof, as appropriate. Not less than 10 days before the date of the hearing or investigatory function, the board shall serve written notice on the clerk of each affected municipality, the clerk to the board of chosen freeholders of each affected county and, where appropriate, the executive officer of each affected county, as to the hour, date and place of that hearing or function; except that this notice may be given at the same time as notice of the subject matter of the hearing or function. In the case of a scheduled series of hearings or functions, the board may serve one notice encompassing the entire schedule, in lieu of serving a separate notice for each individual hearing or function. This notice shall be served not later than 10 days prior to the date of the first scheduled hearing or function, as appropriate. The board shall serve notice of any change in the hour, date or place of a scheduled hearing or function not less than 10 days prior to the original or new date of that hearing or function, as appropriate.

d. The notice requirements provided for in subsection c. of this section may be waived upon consent of all involved parties, or in an emergency situation which involves a condition or set of conditions posing an immediate danger to the public health, safety or welfare. A petition for an adjustment of rates, fares or charges shall not constitute an emergency situation for the purposes of this subsection.

L. 1962, c. 198, s. 34. Amended by L. 1973, c. 132, s. 1, eff. May 17, 1973; L. 1985, c. 203, s. 1, eff. June 26, 1985.



Section 48:2-32.2A - Applicability Of Notification Procedures

48:2-32.2a. Applicability of notification procedures
The specific notification procedures set forth in this amendatory and supplementary act shall apply to any hearing or investigatory function involving:

a. Any adjustment of public utility rates, tolls, fares or charges, or schedules thereof;

b. The proposed or actual discontinuance, curtailment or abandonment of any essential public utility service;

c. The fixing of standards for the measurement of a public utility product or service pursuant to subsection b. of R.S. 48:2-25; and

d. Public utility surcharge collections, pursuant to R.S. 48:2-29.4.

L. 1985, c. 203, s. 3, eff. June 26, 1985.



Section 48:2-32.2B - Complementary Requirements

48:2-32.2b. Complementary requirements
This amendatory and supplementary act shall not be construed as limiting notice requirements, per se, to the hearings and investigations set forth in section 3 hereof but, rather, shall be construed as complementing any other public utility notice requirements, and other notice requirements, pertaining to the Board of Public Utilities, which are provided by law.

L. 1985, c. 203, s. 4, eff. June 26, 1985.



Section 48:2-32.3 - Public Passenger Transportation Service; Changes Or Curtailment; Notice

48:2-32.3. Public passenger transportation service; changes or curtailment; notice
Whenever a State agency shall schedule public hearings relating to proposed changes or curtailment of public passenger transportation service, such hearings shall be conducted in the county or counties whose residents will be most affected by such proposals and in those cases where the proposals relate to commuter passenger service such hearings shall be held during evening hours starting no earlier than 8 p.m. and no later than 8:30 p.m. Notice of such hearings shall be given by the State agency to the board of chosen freeholders of each county whose residents will be affected and to the clerk of each municipality in the county or counties whose residents will be affected; such notice shall also be posted by the State agency in prominent places on the railroad cars and buses serving the routes to be affected.

L.1968, c. 72, s. 1, eff. June 21, 1968. Amended by L.1973, c. 293, s. 1, eff. Dec. 6, 1973.



Section 48:2-32.4 - Hearing In Affected Municipality

48:2-32.4. Hearing in affected municipality
Prior to granting a public utility a proposed adjustment which would result in an increase in individual rates, joint rates, tolls, charges or schedules thereof, the Board of Public Utilities or the Office of Administrative Law shall hold at least one public hearing in the municipality affected by the proposed adjustment. If more than one municipality is located in the service area affected by the proposed adjustment, the public hearing shall be held in a centrally located municipality in the affected service area. Notice of any such hearing shall be furnished in the manner provided for notices generally pursuant to subsections c. and d. of section 34 of P.L. 1962, c. 198 (C. 48:2-32.2). In the case of a hearing held by the Office of Administrative Law, proof of service of notice by a public utility shall be furnished to that office.

L. 1980, c. 179, s. 1, eff. Dec. 31, 1980. Amended by L. 1985, c. 203, s. 2, eff. June 26, 1985.



Section 48:2-32.5 - Definitions

48:2-32.5. Definitions
For purposes of this act:

a. "Geographic region" means one of the following regions of the State: the southern region encompassing the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean and Salem; the central region encompassing the counties of Hunterdon, Mercer, Middlesex, Monmouth and Somerset; and the northern region encompassing those counties remaining in the State.

b. "Intervenor" means any person permitted to intervene by the Board of Public Utilities or its presiding officer in any proceeding.

c. "Objector" means any person who objects on the grounds of public or private interest to the approval, determination, consent, certification or authorization of any petition pending before the board.

d. "Petitioner" means any person who files a petition, or on whose behalf a petition is made, for approval, determination, consent, certification or authorization of the board.

e. "Respondent" means any person subject to the jurisdiction of the board to whom the board issues notice instituting a proceeding or investigation of the board or ordered before any pending proceeding of the board or against whom a petition is filed.

f. "Service area" means the entire geographic area over which a gas or electric light, heat or power company has a privilege or franchise granted by the State or by any political subdivision of the State, in accordance with the provisions of R.S. 48:2-13 and R.S. 48:2-14.

g. "Significant increase" means an increase other than one resulting from a levelized energy adjustment clause or raw materials adjustment clause.

L.1983, c. 454, s. 1, eff. Jan. 12, 1984.



Section 48:2-32.6 - Public Hearings

48:2-32.6. Public hearings
a. The provisions of any other law, rule, regulation or order to the contrary notwithstanding, the board, or the Office of Administrative Law acting pursuant to subsection (c) of section 10 of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-10(c)), shall conduct as many of its public hearings held to review applications by gas and electric light, heat and power companies other than municipally owned companies for significant increases, changes, or alterations in their rate schedules, in the service area of the applicant as it deems necessary or appropriate to afford the affected ratepayers the opportunity to monitor the decision-making process by which the rates are set. At least two public hearings shall be held in the service area with respect to any application except that if substantial portions of the service area are located in more than one geographic region of the State, then at least two public hearings shall be held in the service area located in each of those geographic regions, under the terms and conditions specified in this subsection. One of the public hearings held in the service area, or one of the hearings held in each geographic area, as the case may be, shall be a hearing in which petitioners, respondents, and intervenors are parties. At the second hearing or hearings required by the provisions of this subsection statements by objectors shall be permitted. All public hearings held pursuant to the provisions of this subsection shall be held at places which are easily accessible to the public with at least one such hearing held during evening hours.

b. On the day that the final public hearing is to be held in connection with any application, after which the recommended report and decision is to be filed in accordance with subsection (c) of section 10 of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-10(c)), the administrative law judge or the board, as the case may be, may require the parties to the proceedings to present a summary statement of their cases or defenses. After such a presentation, statements by the objectors shall be permitted in order to accord persons not parties to the proceedings an opportunity to participate in the proceedings. If no such presentation is made, objector's statements shall be permitted in any event before the conclusion of the hearing. The final public hearing shall be held in the service area.

L.1983, c. 454, s. 2, eff. Jan. 12, 1984.



Section 48:2-32.7 - Final Decision Or Order

48:2-32.7. Final decision or order
The board shall adopt a final decision or order with respect to an application under section 2 of this act at a public meeting, in accordance with subsection (d) of section 10 of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-10(d)). Each member of the board shall individually state the reason or reasons for his decision on the application either at the public meeting or in a written document, which document shall be available to the public on request.

L.1983, c. 454, s. 3, eff. Jan. 12, 1984.



Section 48:2-33 - Witnesses; Production Of Documents; Oaths; Subpoenas

48:2-33. Witnesses; production of documents; oaths; subpoenas
The board may compel the attendance of witnesses and the production of tariffs, contracts, papers, books, accounts and all other documents. Any member of the board or any hearing examiner designated by the board to preside at a hearing may administer oaths to all witnesses. Subpoenas issued by the board shall be signed by 1 of the members thereof and by the secretary, or an assistant secretary and may be served by any person of full age.

Amended by L.1962, c. 198, s. 20.



Section 48:2-34 - Depositions

48:2-34. Depositions
The board may, in any investigation or hearing, by its order in writing, cause the deposition of witnesses residing within or without the state to be taken in such manner as it may by rule prescribe.



Section 48:2-35 - Compelling Witness To Testify Or Produce Documents; Contempt

48:2-35. Compelling witness to testify or produce documents; contempt
If a person subpoenaed to attend before the board or a member thereof fails to obey the command of the subpoena without reasonable cause, or if a person in attendance before the board or a member thereof refuses without lawful cause to be examined or to answer a legal or pertinent question, or to produce a book or paper, when ordered so to do by the board or a member thereof, the board or the member may apply to the Superior Court or any judge thereof, upon proof by affidavit of the facts, for an order returnable in not less than 2 nor more than 10 days, directing such person to show cause before the court or judge why he should not comply with the subpoena or order of the board.

Upon the return of the order the court or judge before whom the matter shall come on for hearing shall examine under oath such person whose testimony may be relevant and such person shall be given an opportunity to be heard, and if the court or judge shall determine that such person refused without legal excuse to comply with the subpoena or the order of the board, the court or judge may order such person to comply forthwith with the subpoena or order. Any failure to obey the order of the court or judge may be punished by the court or judge as a contempt of the Superior Court.

Amended by L.1962, c. 198, s. 21.



Section 48:2-36 - Self-incrimination; Immunity From Prosecution

48:2-36. Self-incrimination; immunity from prosecution
No person shall be excused from testifying or from producing any book, document or paper in any investigation or inquiry by or upon a hearing before the board or any member thereof when ordered so to do by the board or member, upon the ground that the testimony or documentary evidence required of him may tend to incriminate him or subject him to penalty or forfeiture, but no person shall be prosecuted, punished or subjected to any penalty or forfeiture on account of any matter or thing concerning which he shall, under oath, have testified or produced documentary evidence, except that he shall not be exempt from prosecution or punishment for any perjury committed by him in his testimony. Nothing herein shall give to any corporation immunity of any kind.



Section 48:2-36.1 - Requiring Utility To Submit Data Relevant To Inquiry Or Investigation By Board

48:2-36.1. Requiring utility to submit data relevant to inquiry or investigation by board
The board may by order in writing require any public utility to compile from its accounts, books, records, documents, and papers and submit to the board any data, material and relevant to any inquiry, investigation or proceeding undertaken by or pending before such board. The data which the board is hereby empowered to require to be compiled may relate and extend to services rendered, business done, transactions had, and property located, within or without this state where such data is material and relevant to the inquiry, investigation or proceeding so undertaken by, or pending before the board.



Section 48:2-37 - Corporations And Persons Owning Or Controlling Public Utility Stock; Compelling Production Of Records And Attendance Of Witnesses

48:2-37. Corporations and persons owning or controlling public utility stock; compelling production of records and attendance of witnesses
The board, or any member of the board, may compel by service of its subpoena the production of the books, accounts, records, contracts and other documents in writing of (a) any corporation or person owning, holding or controlling, separately or in affiliation with another corporation or person, five per cent or more of the capital stock of any public utility, and of (b) any corporation five per cent of whose capital stock is owned, held, or controlled by any corporation or person so owning, holding or controlling, separately or in affiliation with another corporation, or person, five per cent or more of the capital stock of any public utility, respecting any relation between such public utility and such corporation or person.

The board, or any member of the board, may compel the attendance of witnesses for the purpose of obtaining information as to such books, accounts, records, contracts, and other documents and writings in the same manner that witnesses are now compelled to testify before the board.

Information, books, accounts, records, contracts and other documents in writing obtained by the board through the proceeding hereby authorized shall be used by the board only for the purpose of aiding the board in reaching a determination in a proceeding or on an issue before it, and for no other purpose.



Section 48:2-38 - Evidence By Member Or Employee In Civil Suit

48:2-38. Evidence by member or employee in civil suit
No member or employee of the board shall be required to give testimony or to furnish documents in a civil suit to which the board is not a party, with regard to information obtained by him in the discharge of his official duty.

Amended by L.1962, c. 198, s. 22.



Section 48:2-39 - Fees Of Witnesses

48:2-39. Fees of witnesses
The fees of witnesses required to attend before the board shall be at the same rates as are prescribed by law for attendance under subpoena in the Superior Court of the State.

Amended by L.1962, c. 198, s. 23.



Section 48:2-40 - Issuance Of Order; Effective Dates; Service; Posting On Internet; Rehearing.

48:2-40 Issuance of order; effective dates; service; posting on Internet; rehearing.

48:2-40. a. A majority vote of the board shall be necessary to the issuance of an order.

b.After the effective date of P.L.2011, c.63, the board shall issue every order in written form. If a matter is an emergency that affects public health and safety, the board may issue a temporary order on the matter orally, but shall within 14 days thereafter issue the order as a written order that does not differ substantively from the oral order. Any board order issued orally may be made effective immediately, but, regardless of its effective date, if that order is not issued in written form within 14 calendar days thereafter, or the written order is substantively different from the oral order, the oral order shall be void and of no effect as of the 15th calendar day after its issuance.

c.The board shall issue any written order by filing a copy thereof with the board secretary. Every written order issued by the board shall be:

(1)served upon the person or public utility affected thereby within ten days from its filing by personally delivering or by mailing a certified copy thereof in a sealed package with postage prepaid to the person affected or to an officer or agent of the public utility upon whom a summons may be served; and

(2)posted upon the Internet website of the board.

d.All written orders of the board shall become effective upon service thereof or upon such dates after the service thereof as may be specified therein.

e.The board at any time may order a rehearing and extend, revoke or modify an order made by it.

amended 2011, c.63, s.1.



Section 48:2-41 - Enforcement

48:2-41. Enforcement
Observance of the orders of the board may be enforced by complaint in lieu of prerogative writ or injunction in appropriate cases, or by suit in equity to compel the specific performance of the order or of the duties imposed by law upon the public utility affected by the order.

Amended by L.1962, c. 198, s. 24.



Section 48:2-42 - Penalty For Noncompliance With Orders

48:2-42. Penalty for noncompliance with orders
Any person or public utility that shall fail to comply with an order of the board, except an order to resume service which has been discontinued, shall be subject to a penalty of one hundred dollars for every day during which the default continues. Any person or public utility that shall fail to comply with any order of the board directing the public utility to resume service which has been discontinued shall be subject to a penalty of two hundred and fifty dollars for every day during which such default continues. Such penalties shall be recovered in an action at law in the name of the state.



Section 48:2-43 - Appeal; Notice

48:2-43. Appeal; notice
Any order made by the board may be reviewed by appeal to the appellate division of the Superior Court. Notice of appeal shall be within the time provided by rules of court. The notice shall be served upon the secretary of the board either personally or by leaving it at the office of the board. The evidence presented to the board together with the findings and the order issued thereon, shall be certified by the board to the appellate division as its return.

Amended by L.1962, c. 198, s. 25.



Section 48:2-43.1 - Appearance By Board In Review Proceedings

48:2-43.1. Appearance by board in review proceedings
On any argument or hearing had in the Superior Court or the Supreme Court in any proceeding in review of any order or determination of the board, the board may appear, and be heard, as a party in said proceeding.

L.1962, c. 198, s. 35.



Section 48:2-46 - Setting Aside Orders

48:2-46. Setting aside orders
The Superior Court, appellate division is hereby given jurisdiction to review any order of the board and to set aside such order in whole or in part when it clearly appears that there was no evidence before the board to support the same reasonably or that the same was without the jurisdiction of the board.

No order shall be set aside in whole or in part for any irregularity or informality in the proceedings of the board unless the irregularity or informality tends to defeat or impair the substantial right or interest of the appellant.

Amended by L.1962, c. 198, s. 26.



Section 48:2-47 - Ordering Rehearing By Board

48:2-47. Ordering rehearing by board
If, with respect to any order brought under review it shall appear equitable and just that a rehearing should be had before the board, the Superior Court, appellate division may order that a rehearing be had before the board upon such terms and conditions as are reasonable. The board shall thereupon proceed to a rehearing on the evidence upon which the order under review was based, and upon such additional evidence, if any, as may be produced. As the result of the rehearing the board may readopt the order or alter, amend, modify or extend it.

The Supreme Court of New Jersey on appeal from a judgment of the Superior Court, appellate division to review an order of the board, may, whenever it shall deem it equitable and just that a rehearing should be had before the board, remit the record and proceedings before it to the Superior Court, appellate division to the end that said court may order that such rehearing may be had before the board upon such terms and conditions as are reasonable, as hereinbefore provided.

Amended by L.1962, c. 198, s. 27.



Section 48:2-49 - Performing, Participating In Or Causing Prohibited Acts

48:2-49. Performing, participating in or causing prohibited acts
Any person who shall knowingly and willfully perform, commit or do, or participate in performing, committing or doing, or who shall knowingly and willfully cause, participate or join with others in causing any public utility company to do, perform or commit, or who shall advise, solicit or persuade, or knowingly and willfully instruct, direct or order any officer, agent or employee of any public utility company to perform, commit or do any act or thing forbidden or prohibited by this chapter or by sections 48:3-1 to 48:3-7, 48:3-9, 48:3-10 or 48:12-90 of this title, shall be guilty of a misdemeanor.



Section 48:2-50 - Failure To Perform Required Acts

48:2-50. Failure to perform required acts
Any person who shall knowingly and willfully neglect, fail or omit to do or perform, or who shall knowingly and willfully cause or join or participate with others in causing any public utility company to neglect, fail or omit to do or perform, or who shall advise, solicit or persuade or knowingly and willfully instruct, direct or order any officer, agent or employee of any public utility company to neglect, fail or omit to do any act or thing required to be done by this chapter or by sections 48:3-1 to 48:3-7, 48:3-9, 48:3-10 or 48:12-90 of this title, shall be guilty of a misdemeanor.



Section 48:2-51 - Utilities Acting Unlawfully

48:2-51. Utilities acting unlawfully
Any public utility company which shall perform, commit or do any act or thing prohibited or forbidden by this chapter or by sections 48:3-1 to 48:3-7, 48:3-9, 48:3-10, or 48:12-90 of this title, or which shall neglect, fail or omit to do or perform any act or thing thereby required to be done by it, shall be guilty of a misdemeanor.



Section 48:2-51.1 - Acquisition Of Control Of Public Utility; Approval Of Board Of Public Utilities; Exceptions.

48:2-51.1 Acquisition of control of public utility; approval of board of public utilities; exceptions.

1. a. Except as otherwise provided by subsection b. of this section, no person shall acquire or seek to acquire control of a public utility directly or indirectly through the medium of an affiliated or parent corporation or organization, or through the purchase of shares, the election of a board of directors, the acquisition of proxies to vote for the election of directors, or through any other manner, without requesting and receiving the written approval of the Board of Public Utilities. Any agreement reached, or any other action taken, in violation of this act shall be void. In considering a request for approval of an acquisition of control, the board shall evaluate the impact of the acquisition on competition, on the rates of ratepayers affected by the acquisition of control, on the employees of the affected public utility or utilities, and on the provision of safe and adequate utility service at just and reasonable rates. The board shall accompany its decision on a request for approval of an acquisition of control with a written report detailing the basis for its decision, including findings of fact and conclusions of law.

b.Nothing herein shall require the review or approval by the board of any parent or affiliate corporation of a telecommunications company if such parent or affiliate corporation does not itself provide regulated telecommunications service or telephone access line service, in this State, and seeks to combine, merge, or consolidate with, or acquire or acquire control of, another corporation or other organization which:

(1)does not directly provide regulated telecommunications services or telephone access line service, in this State; and

(2)does not directly or through one or more affiliates, own a controlling interest in another corporation or other organization which provides regulated telecommunications service or telephone access line service, in this State.

L.1984, c.2, s.1; amended 2008, c.87, s.1.



Section 48:2-52 - Rights Preserved

48:2-52. Rights preserved
This chapter shall not have the effect to release or waive any right of action by the board or by any person for any right, penalty or forfeiture which may have arisen or which may arise under any of the laws of this state. Any penalty or forfeiture enforceable under this chapter shall not be a bar to or affect a recovery for a right or affect or bar any indictment against any public utility or person operating such public utility, its officers, directors, agents or employees.



Section 48:2-56 - Fees And Charges.

48:2-56 Fees and charges.

1.The Board of Public Utilities is hereby empowered, authorized and required to charge and collect fees and charges for the purposes and in the amounts hereinafter set out.

A.Filing of Annual Reports
Charge Per
Report
(1) Sewer ............................. $20.00
Classes A, B, C, and D ... 20.00
Class E (Income Sheets) ......... 5.00
(2) Railroad .......................... 50.00
Nonoperating ................... 10.00
(3) Telephone
Class A ............................ 50.00
Class B ............................ 20.00
(4) Water
Class A ............................. 50.00
Classes B and C ................. 20.00
Class D ................................ 10.00
Class E (Income Sheets) ........ 5.00

(5) Bus
Class A ................................. 50.00
Class B ................................. 25.00
Class C ................................ 10.00

(6) Gas .................................... 50.00

(7) Electric ............................. 50.00

(8) Combination gas and electric 100.00

(9) (Deleted by amendment, P.L.1993, c.124).

B.Examination and Audit of Annual Reports

(1)The total fee is to be based on reported intrastate operating revenues, and, except as noted below for certain interstate utilities, will consist of a base charge plus an incremental charge per unit of $1,000.00 or fraction thereof for each such unit in excess of the lower limit of the indicated range.

The
Incremental
Charge per
If the Reported Operating The Base $1,000
Revenues Fall Within the Range Charge is Unit is
Under $10,000 $10.00 ........
$10,000 to 25,000 15.00 .......
25,000 to 50,000 25.00 .......
50,000 to 500,000 25.00 $0.50/M
500,000 to 1,000,000 250.00 0.39/M
1,000,000 to 5,000,000 445.00 0.15/M
5,000,000 to 10,000,000 1,045.00 0.10/M
10,000,000 to 50,000,000 1,545.00 0.08/M
50,000,000 to 100,000,000 4,745.00 0.07/M
100,000,000 to 200,000,000 8,245.00 0.05/M
200,000,000 and over 13,245.00 0.03/M

(2)Public utilities engaged in interstate commerce who are required to file annual reports with the board and who derive 50% or more of their operating revenues from interstate commerce shall pay a fee for examination and audit of their annual report in accordance with the following schedule. The board may establish reasonable rules for the determination of such intrastate revenues in cases where the same have not been reported.

For Intrastate Revenues Within the Range The Fee is
Under $10,000 .................. $25.00
$10,000 to 50,000 .................. 50.00
50,001 to 200,000 .................. 75.00
200,001 to 500,000 .................. 150.00
500,001 to 1,000,000 .................. 300.00
over 1,000,000 .................. 500.00

C. Pamphlets and Publications Charge Per
Copy
(1) Annual report of the Board of
Public Utilities ... $2.00
(2) Utility annual report forms
Sewer ..................................... 5.00
Income Sheets ..................... 2.00
Railroad ................................. 10.00
Telephone ............................... 10.00
Water
Classes A, B and C ................ 10.00
Class D ................................ 5.00
Class E (Income Sheets) ....... 2.00
Buses
Class A ................................. 10.00
Class B ................................. 5.00
Class C ................................. 2.00
Gas .......................................... 10.00
Electric ................................... 10.00
(3) Pamphlets containing rules and regulations
and all other pamphlets published by the
board
Pamphlets with less than 25 pages... 2.00
Pamphlets with 25 pages or more but less
than 50 pages .................................. 2.50
Pamphlets with 50 pages or more .... 2.50
Plus $0.25 for each additional 25 pages or
fraction thereof in excess of 50 pages
(4) Uniform system of accounts ....... 10.00
(5) Photocopies of documents or reports--
per page......... up to $0.10 for letter size or smaller up to $0.15 for legal size or larger

Charge for
Each
Year Covered
(6) Compilation of board's decisions ... $2.00
(7) Statistics of utilities--private and
municipal 3.00
D. Subpoenas--Petition for and Issuance Charge per
Subpoena
(1) Subpoena for the attendance of
witnesses .... $2.00
(2) Subpoena duces tecum 5.00

E.Applications and Petitions Submitted to the Board

(1)For approval of issuance of securities or evidences of indebtedness the filing fee shall be based on the estimated proceeds before costs and expenses of issuance. When the actual proceeds become known, the fee will be adjusted accordingly. The total filing fee will consist of a base charge plus an incremental charge per unit of $1,000.00 or fraction thereof of proceeds in excess of the lower limit of the range of the indicated block. In the case of stock dividends, the proceeds shall be taken as the amount to be transferred from earned surplus account.

The Incremental
Charge
If the proceeds of the Trans- The Base per $1,000
action Fall Within the Range Charge is Unit is
Under $5,000 $10.00 .....
$5,001 to 10,000 15.00 .....
10,001 to 20,000 30.00 .....
20,001 to 30,000 50.00 .....
30,001 to 100,000 50.00 $0.70/M
100,001 to 500,000 99.00 0.60/M
500,001 to 1,000,000 339.00 0.50/M
1,000,001 to 5,000,000 589.00 0.40/M
5,000,001 to 10,000,000 2,189.00 0.35/M
10,000,001 to 25,000,000 3,939.00 0.30/M
25,000,001 and over 8,439.00 0.25/M

(2)For increases in rates or fares, whether by petition, filing of revised tariff, or by petition for negotiated relief under R.S.48:2-21.1, provided that when two petitions or a petition with an amendment relate to one and the same increase only one fee shall be charged, the fees are to be based on the proposed increase in annual operating revenues for which application is made and will consist of a base charge plus an incremental charge per unit of $1,000.00 or fraction thereof for each such unit in excess of the lower limit of the indicated range.

The Incre-
mental
Charge
If the Proposed The Base per $1,000
Increase Falls Within the Range Charge is Unit is
Up to $5,000 $25.00 .....
$5,000 to 30,000 25.00 $2.00/M
30,000 to 100,000 75.00 1.80/M
100,000 to 300,000 201.00 1.60/M
300,000 to 600,000 521.00 1.40/M
600,000 to 1,000,000 941.00 1.20/M
1,000,000 to 5,000,000 1,421.00 1.00/M
5,000,000 to 10,000,000 5,421.00 0.80/M
10,000,000 to 20,000,000 9,421.00 0.60/M
20,000,000 and over 15,421.00 0.30/M

Filing of an initial rate, a contract for a special rate or any other document involving a tariff change not otherwise provided for above ................................................................... $25.00

In addition to the filing fee computed in accordance with the foregoing, the public utility shall pay a processing fee of 1/10 of 1% of the new or initial annual operating revenues or increase in annual operating revenues that may be authorized by the board, which fee in no event shall be less than ............................... $25.00

Filing automatic adjustment clause tariff
revision.............................................................. $25.00
(3) For sales of property or leases of property
(Based on the Consideration or Annual Rental) Filing Fee
Up to $1,000 ................... $10.00
$1,001 to 5,000 ................... 25.00
5,001 to 10,000 .................. 50.00
10,001 to 20,000 .................. 75.00
20,001 to 50,000 .................. 150.00
50,001 to 100,000 ................... 250.00
100,001 and over ........................... 350.00
(4) For approval of mergers Filing Fee

The filing fee for approval of mergers is to be based on the total utility plant account of the surviving utility and will be computed according to the schedule of charges set forth herein for sales of property or leases of property.

(5) For approval of a municipal consent .... $20.00
Where petition requests approval of more
than one municipal consent on the same
route for each such additional consent 10.00
(6) For rehearing, reopening, reargument or
reconsideration of any matter ............ 15.00
(7) For approval of contracts under Revised
Statutes 48:3-7.1........................ 100.00
(8) For establishment of new railroad-highway
crossing at grade.......................... 50.00
(9) For grade crossing separation ......... 100.00

(10) For relocation or widening of grade
crossing.............................. 100.00
(11) For abandonment of grade crossing ... 50.00
(12) For discontinuance of station agents
and stations ....................................... 50.00
(13) For authority to exercise eminent domain--
for each separate parcel of property
involved .................. 100.00
(14) Any application or petition not herein
specifically designated or described..... 25.00
(15) For inspection or test of electric,
water or gas meter ................................ 5.00
(This fee is to be returned to the
customer and collected from the utility
in cases where the meter is found to be
registering fast beyond the allowable
limit of accuracy established by the board.)
F. Autobuses or Other Motor Vehicles
(1) For approval of transfer of municipal
consents.................. $25.00

(2) For approval of conditional sale contract,
notes or chattel mortgage based on the
principal amount involved

Filing Fee
$5,000 or less 10.00
5,001 to 10,000 15.00
10,001 to 25,000 25.00
25,001 to 50,000 50.00
50,001 to 100,000 75.00
Over $100,000 100.00
(3) For changes, extensions or consolidation
of existing autobus routes ....... 25.00
(4) For approval of leases of equipment 25.00
Charges
(5) For inspection of new bus equipment and
issuance of certificate of compliance--
each bus .......... 115.00
(6) Specification recheck--each bus ....... 50.00
(7) For issuance of duplicate certificate of
compliance--each .......................... 2.00
(8) For inspection of autobus for restoration
to service after removal for lack of
insurance ....................................... 70.00
(9) For each periodic inspection of autobus by
board's inspector (including first
recheck)--each bus ............ 85.00
(10) Additional maintenance recheck--each bus 35.00
(11) Self inspection--each bus ..................... 30.00
G. Miscellaneous Filing Fee
(1) Formal complaints--Costs to be assessed
against the respondent utility if the
complaint is sustained by the board $25.00
(2) Answers to formal complaints ........... 10.00
(3) Where the answer sets up a prayer
for affirmative relief ......................... 25.00
(4) Amendment to any petition or answer .. 10.00
(5) Reports and statements filed by pipeline
companies as required by board's rules
issued under the authority of Title 48
of the Revised Statutes except accident
reports ............................. 200.00
(6) (Deleted by amendment, P.L.1993, c.124).

Charge Per
Copy

(7) Extra copy of any decision, order or
certificate of the board ........... up to $0.10 per letter size page or smaller, up to $0.15 per legal size page or larger
(8) Certification of any document .............. 2.50

All filing fees shall be paid at the time of the original filing of the report, application, petition or other document or paper in the matter. No pleading will be considered filed until the appropriate fees are paid. In cases where such payment is not feasible, as may be determined by the board, the amount will be due and payable on the presentation of an invoice.

When a petition covers more than one matter or makes a prayer for relief with respect to more than one matter, the fee for filing the same shall be the sum of the fees that would be paid for each individual matter.

When several utilities or petitioners join in the filing of a single petition, then the fees herein provided shall apply to each petitioner as may be appropriate.

L.1959, c.43, s.1; amended 1962, c.198, s.28; 1967, c.156, s.2; 1993, c.124, s.1; 2010, c.75, s.6.



Section 48:2-56.1 - Bus Inspection Fees, Revenue Of The Commission.

48:2-56.1 Bus inspection fees, revenue of the commission.

2.Moneys received from fees collected by the commission pursuant to section 1 of P.L.1959, c.43 (C.48:2-56) for the bus inspection program shall be revenues of the commission and shall not be subject to the calculation of proportional revenue remitted to the commission pursuant to section 105 of P.L.2003, c.13 (C.39:2A-36).

L.1993,c.124,s.2; amended 2003, c.13, s.108.



Section 48:2-57 - Disposition Of Fees And Charges

48:2-57. Disposition of fees and charges
All fees and charges collected under the provisions of this act shall be received by the board for the sole use of the State of New Jersey and the board shall report on and return to the State Treasurer all such fees and charges collected by it.

L.1959, c. 43, p. 148, s. 2, eff. May 28, 1959.



Section 48:2-58 - Repeal

48:2-58. Repeal
"An act authorizing, empowering and requiring the Board of Public Utility Commissioners to charge and collect fees with respect to matters coming before the board, charges for copies of publications, reports and other papers and subpoenas issued by the board, for examination and audit of annual reports and for inspections and tests, and supplementing chapter 2 of Title 48 of the Revised Statutes," approved May 5, 1947 is repealed.

L.1959, c. 43, p. 148, s. 3, eff. May 28, 1959.



Section 48:2-59 - Annual Assessments

48:2-59. Annual assessments
To enable the Board of Public Utility Commissioners in the Department of Public Utilities to better perform its lawful duties relating to service, classifications to be used, rates and charges to be made and collected, rules and regulations to be prescribed, and supervision over all public utilities and public movers under its jurisdiction, the Board of Public Utility Commissioners shall annually make an assessment against each public utility and public mover.

L.1968, c. 173, s. 1, eff. July 16, 1968. Amended by L.1972, c. 36, s. 1, eff. May 25, 1972.



Section 48:2-60 - Amount Of Assessment

48:2-60. Amount of assessment
The assessment shall be equal to a percentage of the gross operating revenue of the public utilities under the jurisdiction of the board derived from intrastate operations during the preceding calendar year at a rate to be determined annually by the board on or before June 30 in the following manner:

The total amount appropriated to the Board of Public Utilities by law for its general purposes for its next fiscal year shall be divided by the total amount of the gross operating revenues of all public utilities under the jurisdiction of the board derived from intrastate operations during the preceding calendar year. The quotient resulting shall constitute the percentage rate of the assessment for the calendar year in which such computation is made. The total amount so assessed to any particular public utility shall not exceed 1/4 of 1% of the gross operating revenue subject to assessment hereunder of that utility derived from its intrastate operation during the preceding calendar year, except that the minimum assessment for any public utility shall be $500.00.

L.1968, c.173, s.2; amended 1971,c.48; 1972,c.36,s.2; 1975,c.37; 1989,c.281,s.1.



Section 48:2-61 - Exclusion Of Operating Revenue Derived From Service Receiving Public Funds

48:2-61. Exclusion of operating revenue derived from service receiving public funds
Operating revenue derived from any service provided or performed by any public utility which is receiving public funds in connection with such service under contracts with the State pursuant to the provisions of Article III of chapter 301 of the laws of 1966 (C. 27:1A-15 through C. 27:1A-28), shall not be included in determining the gross operating revenue of any such public utility or the total gross operating revenues of all public utilities subject to the provisions of this act.

L.1968, c. 173, s. 3, eff. July 16, 1968.



Section 48:2-62 - Levy Of Assessment; Time For Payment; Gross Operating Revenues Statement

48:2-62. Levy of assessment; time for payment; gross operating revenues statement
The assessment prescribed by sections 1 and 2 shall be levied by the Board of Public Utility Commissioners not later than July 1, and shall be paid within 30 days after mailing by first class mail to any public utility or public mover notice thereof and a statement of the amount.

Each public utility and public mover shall on or before June 1, file with the Board of Public Utility Commissioners, under oath, a statement showing its gross operating revenues derived from intrastate operations during the preceding calendar year.

L.1968, c. 173, s. 4, eff. July 16, 1968. Amended by L.1972, c. 36, s. 3, eff. May 25, 1972.



Section 48:2-63 - Objections To Statement; Hearing

48:2-63. Objections to statement; hearing
Within 15 days after the date of mailing a statement as provided in this act, the public utility or public mover against which the statement is rendered may file with the board its objections thereto. Not less than 30 nor more than 60 days after giving notice thereof to the objector, the board shall hold a hearing on the objections.

L.1968, c. 173, s. 5, eff. July 16, 1968. Amended by L.1972, c. 36, s. 4, eff. May 25, 1972.



Section 48:2-64 - Findings Of Board

48:2-64. Findings of board
If after the hearing the board finds any part of the charge against the objecting public utility or public mover excessive, erroneous, unlawful or invalid, it shall record its findings upon its minutes and transmit to the objector, by registered mail, an amended statement in accordance with the findings, which shall have the same force and effect as an original statement. If the board finds the entire statement unlawful or invalid, it shall notify the objector, by registered mail, of such determination, and the original statement shall be null and void. If the board finds that the statement as rendered is neither excessive, erroneous, unlawful nor invalid, in whole or in part, it shall record its findings upon its minutes and transmit notice thereof to the objector by registered mail.

L.1968, c. 173, s. 6, eff. July 16, 1968. Amended by L.1972, c. 36, s. 5, eff. May 25, 1972.



Section 48:2-65 - Payment Of Statement Objected To; Notice Of Delinquency

48:2-65. Payment of statement objected to; notice of delinquency
If a statement against which objections are filed is not paid within 30 days after mailing to the objector notice of a finding that the objections have been disallowed, or in case an amended statement is not paid within 30 days after a copy thereof is mailed to the objector, the board shall give notice of the delinquency to the State Treasurer and to the objector, and the State Treasurer shall proceed to make the collection.

L.1968, c. 173, s. 7, eff. July 16, 1968.



Section 48:2-66 - Action For Recovery Of Payments

48:2-66. Action for recovery of payments
No action for recovery of an amount paid under the terms of this act shall be maintained in any court unless objections have been filed with the board. In an action for recovery of any payments, plaintiff may raise any relevant issue of law, but the board's findings of fact shall be prima facie evidence of the facts therein stated.

L.1968, c. 173, s. 8, eff. July 16, 1968.



Section 48:2-67 - Payment Necessary Prior To Action Contending Assessment Excessive, Erroneous Or Unlawful

48:2-67. Payment necessary prior to action contending assessment excessive, erroneous or unlawful
No action or proceeding shall be maintained in any court for the purpose of restraining or delaying the collection or payment of a statement rendered in accordance with the provisions of this act. A public utility or public mover against which a statement is rendered shall pay the amount thereof, and after the payment may in the manner provided by this act at any time within 2 years from the date of the payment, bring against the State an action at law to recover the amount paid, with legal interest thereon from the date of payment, upon the ground that the assessment was excessive, erroneous, unlawful or invalid in whole or in part.

L.1968, c. 173, s. 9, eff. July 16, 1968. Amended by L.1972, c. 36, s. 6, eff. May 25, 1972.



Section 48:2-68 - Procedure

48:2-68. Procedure
The procedure provided in this act for determining the lawfulness of statements and the recovery of payments made pursuant to statements of assessments shall be exclusive of all other remedies and procedures.

L.1968, c. 173, s. 10, eff. July 16, 1968.



Section 48:2-69 - Failure To Pay Or File Objections; Notice To State Treasurer

48:2-69. Failure to pay or file objections; notice to state treasurer
If any public utility or public mover to which a statement for the amount assessed against it as provided in this act has been rendered fails or refuses to pay the amount within 15 days, or fails to file with the board objections to the statement as provided herein, the board shall transmit to the State Treasurer a certified copy of the statement of the assessment together with notice of the neglect or refusal of the public utility or public mover to pay the amount thereof, and at the same time shall mail to the public utility or public mover a copy of the notice transmitted to the State Treasurer.

L.1968, c. 173, s. 11, eff. July 16, 1968. Amended by L.1972, c. 36, s. 7, eff. May 25, 1972.



Section 48:2-70 - Collection

48:2-70. Collection
Within 10 days after receipt of the notice and certified copy of the statement, the State Treasurer shall proceed to collect the amount stated to be due, with legal interest, by seizure and sale of any goods or chattels, including stocks, securities, bank accounts, evidences of debt and accounts receivable belonging to the public utility or public mover anywhere within the State.

L.1968, c. 173, s. 12, eff. July 16, 1968. Amended by L.1972, c. 36, s. 8, eff. May 25, 1972.



Section 48:2-71 - Disposition Of Moneys

48:2-71. Disposition of moneys
All moneys received by the board under the provisions of this act shall be paid to the State Treasurer.

L.1968, c. 173, s. 13, eff. July 16, 1968.



Section 48:2-72 - Companies Not Subject To Fees And Charges By Commissioners

48:2-72. Companies not subject to fees and charges by commissioners
The provisions of sections 1 of P.L.1959, c. 43 (C. 48:2-56) and 11 of P.L.1968, c. 375 (C. 48:22-11) relating to the collections of fees and charges by the Board of Public Utility Commissioners, shall be inapplicable to public utility companies and public movers subject to assessment pursuant to this act.

L.1968, c. 173, s. 14, eff. July 16, 1968. Amended by L.1972, c. 36, s. 9, eff. May 25, 1972.



Section 48:2-73 - Short Title

48:2-73. Short title
1. Sections 1 through 19 of this act shall be known and may be cited as the "Underground Facility Protection Act."

L.1994,c.118,s.1.



Section 48:2-74 - Findings, Declarations, Determinations

48:2-74. Findings, declarations, determinations
2. The Legislature finds and declares that damage to underground facilities caused by excavation and the discharge of explosives poses a significant risk to the public safety; that such damage to underground natural gas facilities poses a substantial risk to the public safety; and that the implementation of a comprehensive One-Call Damage Prevention System can substantially reduce the frequency of damage caused by these activities.

The Legislature therefore determines that it is in the public interest for the State to require all operators of underground facilities to participate in a One-Call Damage Prevention System and to require all excavators to notify the One-Call Damage Prevention System prior to excavation or demolition.

The Legislature further determines that the Board of Public Utilities is the appropriate State agency to designate the operator of, and provide policy oversight to, the One-Call Damage Prevention System and enforce the provisions of this act.

L.1994,c.118,s.2.



Section 48:2-75 - Definitions.

48:2-75 Definitions.
3.As used in this act:

"Board" means the Board of Public Utilities;

"Business day" means any day other than Saturday, Sunday, or a nationally or State recognized holiday;

"Damage" means any impact or contact with an underground facility, its appurtenances or its protective coating or any weakening of the support for the facility or protective housing, including, but not limited to a break, leak, dent, gouge, groove, or other damage to the facility, its lines, or their coating or cathodic protection.

"Emergency" means any condition constituting a clear and present danger to life, health or property caused by the escape of any material or substance transported by means of an underground facility or the interruption of a vital communication or public service that requires immediate action to prevent or mitigate loss or potential loss of the communication or public service, or any condition on or affecting a transportation right-of-way or transportation facility that creates a risk to the public of potential injury or property damage;

"Excavate" or "excavating" or "excavation" or "demolition" means any operation in which earth, rock, or other material in the ground is moved, removed, or otherwise displaced by means of any tools, equipment, or explosive, and includes but is not limited to drilling, grading, boring, milling to a depth greater than six inches, trenching, tunneling, scraping, tree and root removal, cable or pipe plowing, fence post or pile driving, and wrecking, razing, rending, or removing any structure or mass material, but does not include routine residential property or right-of-way maintenance or landscaping activities performed with non-mechanized equipment, excavation within the flexible or rigid pavement box within the right-of-way, or the tilling of soil for agricultural purposes to a depth of 18 inches or less;

"Excavator" means any person performing excavation or demolition and may include a contractor having oversight for an excavation or demolition to be performed by rented, operated equipment under the contractor's on-site direction provided the contractor contacts the One-Call Damage Prevention System in the contractor's name, thereby assuming responsibility and liability, to give notice of the intent to engage in excavation or demolition work in that manner;

"Hand digging" means any excavation involving non-mechanized tools or equipment, including but not limited to digging with shovels, picks and manual post-hole diggers;

"Mechanized equipment" means equipment powered by a motor, engine, or hydraulic, pneumatic or electrical device, including but not limited to trenchers, bulldozers, power shovels, augers, backhoes, scrapers, drills, cable and pipe plows, and other equipment used for plowing-in cable or pipe, but does not include tools manipulated solely by human power;

"One-Call Damage Prevention System" means the communication system established pursuant to section 4 of this act;

"Operator" means a person owning or operating, or controlling the operation of, an underground facility, but shall not include a homeowner who owns only residential underground facilities, such as an underground lawn sprinkler system or an underground structure for a residential low-voltage lighting system;

"Person" means any individual, firm, joint venture, partnership, corporation, association, State, county, municipality, public agency or authority, bi-state or interstate agency or authority, public utility, cooperation association, or joint stock association, and includes any trustee, receiver, assignee, or personal representative thereof;

"Public entity" means any federal, State, county or municipal entity responsible for issuing road opening, building, blasting, demolition or excavation permits;

"Site" means the specific place where excavation work is performed or to be performed and shall be identified by street address referenced to the nearest intersecting street and subdivision name, if applicable, as well as by lot and block number, if available and by kilometer or mile marker for railways;

"State department or agency" means any department, public authority, public agency, public commission, or other political subdivision of the State, including any county, municipality or political subdivision thereof; and

"Underground facility" means any public or private personal property which is buried, placed below ground, or submerged on a right-of-way, easement, public street, other public place or private property and is being used or will be used for the conveyance of water, forced sewage, telecommunications, cable television, electricity, oil, petroleum products, gas, optical signals, or traffic control, or for the transportation of a hazardous liquid regulated pursuant to the "Hazardous Liquid Pipeline Safety Act of 1979" (49 U.S.C. app. s. 2001 et seq.), but does not include storm drains or gravity sewers.

L.1994,c.118,s.3; amended 2005, c.22, s.1.



Section 48:2-76 - One-call Damage Prevention System, Established; Rules, Regulations

48:2-76. One-Call Damage Prevention System, established; rules, regulations
4. The Board of Public Utilities shall establish a One-Call Damage Prevention System pursuant to the provisions of this act, and may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as it deems necessary to implement the provisions of this act. This system shall be a single Statewide 24-hour, seven-day-a-week notification center which shall:

a. Receive and record the notice of intent to excavate provided by excavators pursuant to subsection a. of section 10 of this act;

b. Assign a confirmation number to each notice of intent to engage in an excavation, inform the excavator of the confirmation number, and maintain a register showing the name, address, and telephone number of the excavator, the site to which the notice pertains, and the assigned confirmation number;

c. Promptly transmit to the appropriate operators the information received from an excavator regarding any intended excavation in areas where the operators have underground facilities;

d. Maintain a record of each notice of intent received pursuant to subsection a. of this section for a period of seven years from the date of notice; and

e. Provide to the excavator the names of the operators who will be notified by the One-Call Damage Prevention System of the intended excavation.

L.1994,c.118,s.4.



Section 48:2-77 - Operation Of One-call Damage Prevention System

48:2-77. Operation of One-Call Damage Prevention System

5. a. Five years after the effective date of this act, the board shall designate, through an appropriate administrative mechanism, a person to operate the One-Call Damage Prevention System. The board may, as necessary, adopt rules establishing the process by which it shall select a person to operate the system.

b. The board shall designate the Garden State Underground Plant Location Service (GSUPLS), a nonprofit corporation of this State, to operate the One-Call Damage Prevention System, on an interim basis, for five years after the effective date of this act. During this interim period, GSUPLS will operate the system in conformance with the provisions of this act and the board shall have policy oversight over operation of the system.

L.1994,c.118,s.5; amended 1997, c.7, s.1.



Section 48:2-78 - Appropriate Waiver Conditions

48:2-78. Appropriate waiver conditions
6. The board may grant a waiver from the requirements of section 8 of this act for such reasons as it deems appropriate. The board shall have sole jurisdiction and authority for reviewing and granting or denying any waiver requested pursuant to this section. However, a waiver shall be deemed appropriate in those instances when an operator demonstrates that:

a. Damage to the underground facilities owned, operated, or controlled by the operator would pose no threat to the public safety; or

b. There is no possibility that an underground facility owned, operated or controlled by the operator will be damaged by excavating activities.

An operator who has requested a waiver pursuant to this section shall participate in the One-Call Damage Prevention System while the request is being considered by the board.

L.1994,c.118,s.6.



Section 48:2-79 - System Operator, Responsibilities

48:2-79. System operator, responsibilities
7. The system operator shall:



a. Operate the One-Call Damage Prevention System, which shall include but not be limited to the services described in section 4 of this act;

b. Establish a schedule of fees under which each operator shall pay an equitable share of the costs of maintaining the One-Call Damage Prevention System. This schedule of fees shall be submitted to the board for review and approval and shall be subject to the continuing jurisdiction of the board;

c. Ensure that the One-Call Damage Prevention System operates in all areas of the State. The telephone number of the One-Call Damage Prevention System for providing any notice required by this act shall be a toll-free number;

d. Notify the public and known excavators of the requirement pursuant to this act for the mandatory use of the One-Call Damage Prevention System to locate underground facilities; and

e. Comply with all other provisions of this act.



L.1994,c.118,s.7.



Section 48:2-80 - Underground Facility Operator, Responsibilities; Underground Facility Markings.

48:2-80 Underground facility operator, responsibilities; underground facility markings.
8. a. Except as provided in sections 6 and 9 of this act, the operator of an underground facility shall:

(1)Participate in and comply with the requirements of the One-Call Damage Prevention System established pursuant to section 4 of this act; and

(2)Mark, stake, locate or otherwise provide the position and number of its underground facilities which may be affected by a planned excavation or demolition within three business days after receipt of the information concerning a notice of intent to excavate transmitted pursuant to subsection a. of section 10 of this act. An underground facility shall be marked in accordance with standards approved by the board, which shall be based upon approved industry standards, and shall be marked at the site within 18 inches horizontally from the outside wall of the facility, in a manner that will enable the excavator to employ prudent techniques, which may include hand-dug test holes, to determine the precise position of the operator's underground facility. An underground facility shall be marked from information available in the operator's records or by use of standard locating techniques other than excavation. In temporarily marking the approximate position of an underground facility, an operator shall utilize the following color coding:

Utility and Type ProductIdentifying color

Electric Power DistributionSafety Red
and Transmission
Municipal Electric SystemsSafety Red
Gas Distribution and TransmissionHigh Visibility Safety Yellow
Oil Distribution and TransmissionHigh Visibility Safety Yellow
Dangerous Materials, ProductHigh Visibility Safety Yellow
Lines, Steam Lines
Telephone and TelecommunicationsSafety Alert Orange
Police and Fire CommunicationsSafety Alert Orange
Cable TelevisionSafety Alert Orange
Water SystemsSafety Precaution Blue
Slurry SystemsSafety Precaution Blue
Sewer LinesSafety Green

b.If an operator does not own, operate or control any underground facilities at the site concerning which he received information of a notice of intent to excavate transmitted pursuant to subsection c. of section 4 of this act, the operator shall make a reasonable effort to so advise the person giving the notice of intent to excavate, providing the notice is given within the time frame set forth in subsection a. of section 10 of this act.

c.An operator shall maintain a record of all damage to its underground facilities, including all damage reported by an excavator pursuant to subsection e. of section 10 of this act. An operator shall provide an updated copy of this record to the board on a quarterly basis.

d.Any underground facilities operator that fails to mark, locate, or otherwise provide the position and number of its underground facilities which may be affected by a planned excavation or demolition, in accordance with the provisions of paragraph (2) of subsection a. of this section, shall be liable for any costs, labor, parts, equipment and personnel downtime, incurred by an excavator damaging a facility owned, operated or controlled by the underground facility operator. An excavator that damages an underground facility in violation of the provisions of the "Underground Facility Protection Act," P.L.1994, c.118 (C.48:2-73 et seq.) shall be liable for any costs, labor, parts, equipment and personnel downtime, incurred by the underground facilities operator that owns or controls the damaged underground facility. Any dispute arising from the provisions of this subsection, where the claim is less than $25,000, shall be subject to an alternative dispute resolution process as established within the Office of Dispute Settlement in the Office of the Public Defender. Nothing in this act shall be construed to discourage parties from pursuing alternative dispute resolution processes for an amount greater than $25,000. The parties may by mutual agreement designate another alternative dispute resolution association for all matters.

L.1994,c.118,s.8; amended 1997, c.7, s.2; 2005, c.22, s.2.



Section 48:2-81 - Marking Of Facilities; Nonapplicability; Excavation, Permitting Process On State Property

48:2-81. Marking of facilities; nonapplicability; excavation, permitting process on State property
9. a. The requirement, pursuant to paragraph (2) of subsection a. of section 8 of this act, for an operator to mark, stake, locate or otherwise provide the position of its underground facilities shall not apply to an underground non-metallic water pipe or non-metallic water distribution facility installed prior to the effective date of this act. An operator that qualifies for this exemption shall cooperate with the excavator in reasonable efforts to determine the location of such facilities.

b. The requirement pursuant to paragraph (2) of subsection a. of section 8 of this act for an operator to mark, stake, locate or otherwise provide the position of its underground facilities shall be deemed met by a State department or agency when an excavation is conducted on property or a right-of-way owned or controlled by the State department or agency and the excavation is subject to an excavation permitting process by the State department or agency if:

(1) The underground facilities of the State department or agency at the proposed excavation site comprise only traffic signals and lights or street and highway lights and their associated electrical feeds, control lines and traffic sensing loops;

(2) The State department or agency excavation permit is conditional upon the excavator notifying the One-Call Damage Prevention System; and

(3) The State department or agency provides the excavator with plans of the position and number of its underground facilities during the permitting process and agrees to cooperate on a continuing basis with the excavator in reasonable efforts to determine the location of such facilities, including notifying an excavator of any changes which may occur in the position or number of underground facilities after the initial issuance of plans to the excavator. However, the State department or agency may elect to mark, stake, or locate its underground facilities pursuant to the requirements of paragraph (2) of subsection a. of section 8 of this act.

If a State department or agency elects not to mark or stake its facilities under this subsection, an excavator who has conformed with the requirements of this act and all other applicable permit requirements, and uses reasonable care while excavating shall not be liable for damage to the State department or agency's underground facilities.

L.1994,c.118,s.9.



Section 48:2-82 - Notification Of The One-call Damage Prevention System; Excavator's Duties.

48:2-82 Notification of the One-Call Damage Prevention System; excavator's duties.
10. a. An excavator shall notify the One-Call Damage Prevention System established pursuant to section 4 of this act of his intent to engage in excavation or demolition not less than three business days and not more than 10 business days prior to the beginning of the excavation or demolition.

b.Upon notifying the One-Call Damage Prevention System, an excavator shall provide the following information:

(1)The name and telephone number of the person notifying the system;

(2)The name, address, and office and field telephone numbers and facsimile numbers of the excavator;

(3)The name, address and telephone number of the person for whom the excavation work is to be performed; and

(4)The specific site location, starting date, starting time and description of the intended excavation or demolition, including the approximate depth of the excavation or demolition.

c.Where appropriate to provide clarification, an excavator shall mark and identify the perimeter of the proposed site of the excavation by the color white prior to notifying the One-Call Damage Prevention System of his intent to engage in excavation or demolition.

d.An excavator shall:

(1)Not operate any mechanized equipment within two feet horizontally of the outside wall of any underground facility marked in accordance with the provisions of this act, or marked in accordance with any rule, regulation, or order adopted pursuant to this act, unless the underground facility has first been located by hand digging. Mechanized equipment shall be used with proper care and under adequate supervision to avoid damage to the underground facility;

(2)Plan the excavation or demolition to avoid damage to and to minimize interference with underground facilities;

(3)Use reasonable care during excavation or demolition to avoid damage to or interference with underground facilities; and

(4)After commencement of excavation or demolition, protect and preserve the marking, staking, or other designation of an underground facility until the marking, staking, or other designation is no longer necessary for safe excavation or demolition.

e.An excavator shall immediately report to the operator of an underground facility any damage to the underground facility caused by or discovered by the excavator in the course of an excavation or demolition.

f.Notice for an excavation that is commenced within 10 business days, as pursuant to the provisions of subsection a. of this section, shall remain valid for 45 business days from the notification, providing that the excavator maintains any mark out that is made by an operator in accordance with the provisions of paragraph (4) of subsection d. of this section Any excavation occurring after 45 business days from the time of such notification shall require a new notification, in accordance with the provisions of this section.

L.1994,c.118,s.10; amended 2005, c.22, s.3.



Section 48:2-83 - Proof Of Notification Required For Permission To Excavate

48:2-83. Proof of notification required for permission to excavate
11. The provisions of any other law, rule, regulation or ordinance to the contrary notwithstanding, any permit or permission for a road opening, building, blasting, demolition or excavation granted by a public entity to an excavator that will result in excavation or demolition activity shall not be effective until the excavator provides proof to the public entity that the excavator has notified the One-Call Damage Prevention System pursuant to section 10 of this act. This proof may be provided by supplying the public entity with the confirmation number assigned to the notice of intent pursuant to subsection b. of section 4 of this act.

L.1994,c.118,s.11.



Section 48:2-84 - Nonapplicability To Emergencies

48:2-84. Nonapplicability to emergencies
12. The provisions of this act shall not apply when an excavation or demolition is undertaken in response to an emergency, provided that the One-Call Damage Prevention System is notified at the earliest reasonable opportunity and that all reasonable precautions are taken to protect underground facilities.

L.1994,c.118,s.12.



Section 48:2-85 - Map Of Pipeline; Filing

48:2-85. Map of pipeline; filing
13. a. An operator of an interstate natural gas pipeline or an interstate hazardous liquid underground pipeline shall file a map depicting the route of the pipeline in this State with the clerk of each municipality in the State through which the interstate pipeline passes, with the board, and with the Department of Environmental Protection.

b. Nothing in this act shall be construed to modify or interfere with the enforcement jurisdiction of the United States Department of Transportation with regard to the operators of interstate pipelines.

L.1994,c.118,s.13.



Section 48:2-86 - Violation Of Act; Injunction; Civil Penalties.

48:2-86 Violation of act; injunction; civil penalties.
14. a. Whenever it appears to the board that a person has violated any provision of P.L.1994, c.118 (C.48:2-73 et al.), or any rule, regulation or order adopted pursuant thereto, it may issue an order specifying the provision or provisions of P.L.1994, c.118, or the rule, regulation or order of which the person is in violation, citing the action which constituted the violation, ordering abatement of the violation, and giving notice to the person of his right to a hearing on the matters contained in the order. Such order shall be effective upon receipt and any person to whom such order is directed shall comply with the order immediately.

b.The board may institute an action or proceeding in the Superior Court for injunctive and other relief for any violation of P.L.1994, c.118 (C.48:2-73 et al.), or of any rule or regulation adopted pursuant to P.L.1994, c.118 and the court may proceed in the action in a summary manner. In any such proceeding the court may grant temporary or interlocutory relief, notwithstanding the provisions of R.S.48:2-24.

Such relief may include, singly or in combination:

(1)A temporary or permanent injunction; and

(2)Assessment of the violator for the costs of any investigation, inspection, or monitoring survey which led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection. Assessments under this subsection shall be paid to the State Treasurer.

The board or an affected operator may institute an action in the Superior Court to enjoin a person whose repeated failure to comply with the provisions of P.L.1994, c.118 constitutes a threat to public safety from engaging in any further excavation or demolition work within the State, except under such terms and conditions as the Superior Court may prescribe to ensure the safety of the public.

c.The provisions of section 16 of P.L.1994, c.118 (C.48:2-88) to the contrary notwithstanding, a person who is determined by the board, after notice and opportunity to be heard, to have violated any provision of P.L.1994, c.118 (C.48:2-73 et al.) or any rule, regulation, or order adopted pursuant thereto with respect to a natural gas underground pipeline or distribution facility, or a hazardous liquid underground pipeline or distribution facility, shall be liable to a civil penalty not to exceed $100,000 for each violation for each day the violation continues, except that the maximum civil penalty may not exceed $1,000,000 for any related series of violations.

Any civil penalty imposed pursuant to this subsection may be compromised by the board. In determining the amount of the penalty, or the amount agreed upon in compromise, the board shall consider the nature, circumstances, and gravity of the violation; the degree of the violator's culpability; any history of prior violations; the prospective effect of the penalty on the ability of the violator to conduct business; any good faith effort on the part of the violator in attempting to achieve compliance; the violator's ability to pay the penalty; and other factors the board determines to be appropriate.

The amount of the penalty when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the State to the person charged, or may be recovered, if necessary, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with P.L.1994, c.118.

d.Pursuit of any remedy specified in this section shall not preclude the pursuit of any other remedy, including any civil remedy for damage to an operator's underground facilities or for damage to a person's property, provided by any other law. Administrative and judicial remedies provided in this section may be pursued simultaneously.

L.1994,c.118,s.14; amended 2007, c.118, s.1.



Section 48:2-87 - Illegal Excavation; Disorderly Persons Offense, Third Degree Crime

48:2-87. Illegal excavation; disorderly persons offense, third degree crime

15. Any person who knowingly engages in an excavation without:

a. First using the One-Call Damage Prevention System to determine the location of underground facilities in the area being excavated; or

b. Heeding appropriate location information or markings established by any operator; or

c. Otherwise complying with the provisions of this act; is guilty of a disorderly persons offense. If, because of the violation, damage occurs to an underground facility resulting in death, serious bodily harm, or actual damage to property or loss of service revenue exceeding $50,000, or damage occurs to an underground hazardous liquid pipeline facility resulting in the release of more than 50 barrels of product, the person shall, upon conviction, be guilty of a crime of the third degree.

Nothing in this section shall limit the jurisdiction of the board with respect to natural gas pipeline safety or limit the jurisdiction of the board or a court of competent jurisdiction with respect to the civil administrative penalty and enforcement provisions of this act.

L.1994,c.118,s.15; amended 1997, c.7, s.3.



Section 48:2-88 - Penalty For Operator Violations

48:2-88. Penalty for operator violations
16. a. An operator or excavator, or the person who operates the One-Call Damage Prevention System, who violates any provision of this act or any rule or regulation or order adopted pursuant thereto shall be liable to a civil penalty of not less than $1,000 and not more than $2,500 per day for each day the violation continues, except that the maximum civil penalty may not exceed $25,000 for any related series of violations.

b. Any civil action pursuant to subsection a. of this section may be brought in a court of this State by the board or by an affected operator. Nothing in this act shall affect any civil remedy for damage to an operator's underground facility or for actual damage to any person's property.

L.1994,c.118,s.16.



Section 48:2-89 - Notice Failure, Prima Facie Evidence Of Negligence

48:2-89. Notice failure, prima facie evidence of negligence
17. Evidence that an excavation or demolition that results in any damage to an underground facility was performed without providing the notice required pursuant to section 10 of this act shall be prima facie evidence in any civil or administrative proceeding that the damage was caused by the negligence of the person engaged in the excavation or demolition.

L.1994,c.118,s.17.



Section 48:2-90 - Civil Penalties To The State

48:2-90. Civil penalties to the State
18. All civil penalties recovered pursuant to this act shall be paid into the General Fund.

L.1994,c.118,s.18.



Section 48:2-91 - Board's Jurisdiction Not Affected

48:2-91. Board's jurisdiction not affected
19. Nothing in this act shall limit the jurisdiction of the board:



a. Over public utilities pursuant to R.S.48:2-1 et seq., notwithstanding the fact that a public utility may be an operator or excavator as defined in section 3 of this act; or

b. Concerning natural gas pipeline safety pursuant to R.S.48:9-33.



L.1994,c.118,s.19.



Section 48:2-92 - Short Title.

48:2-92 Short title.

1.This act shall be known and may be cited as the "BPU Business Ombudsman Act."

L.2005,c.215,s.1.



Section 48:2-93 - Findings, Declarations Relative To Bpu Business Ombudsman.

48:2-93 Findings, declarations relative to BPU Business Ombudsman.

2.The Legislature finds and determines that:

a.The attraction and retention of new and existing businesses is vital to the continued economic development of the State.

b.The increasing complexity of energy issues and the creation of a competitive energy marketplace, has resulted in obstacles to the attraction and retention of new and existing businesses in this State, especially since other states have developed marketing and promotional materials and programs designed to offer businesses the means to quickly determine energy savings from relocating to another area of the country.

c.An effective strategy to counter such efforts, attract new businesses and retain existing businesses in this State, is to provide for the appointment of a BPU Business Ombudsman within the Board of Public Utilities who shall be responsible for providing information to businesses concerning energy costs in the State and to assist businesses with the application for and processing of State energy programs, subsidies and grants to reduce their energy costs.

d.It is in the public interest to remain competitive with other states by authorizing the President of the Board of Public Utilities to appoint a BPU Business Ombudsman to act as a centralized resource for businesses to obtain information and assistance concerning State energy costs, potential benefits resulting from switching to or utilizing third-party energy suppliers, State energy programs, subsidies and grants to reduce energy costs and to promote energy efficiencies.

e.The appointment of a BPU Business Ombudsman to oversee and coordinate the dissemination of energy information needed by businesses is intended to encourage businesses to remain and expand in this State, to attract businesses from other states to relocate to this State and to stimulate business investment.

L.2005,c.215,s.2.



Section 48:2-94 - Definitions Relative To Bpu Business Ombudsman.

48:2-94 Definitions relative to BPU Business Ombudsman.

3.As used in this act:

"Act" means the "BPU Business Ombudsman Act."

"Board" means the Board of Public Utilities.

"Business project or activity" means a new commercial or industrial business or enterprise or the expansion or improvement of an existing commercial or industrial business or enterprise in this State.

"BPU Business Ombudsman" means the person appointed by the President of the Board pursuant to section 4 of this act.

L.2005,c.215,s.3.



Section 48:2-95 - Bpu Business Ombudsman; Appointment, Powers, Duties, Funding.

48:2-95 BPU Business Ombudsman; appointment, powers, duties, funding.

4. a. There is hereby created a BPU Business Ombudsman in the board to provide information and assistance to any business, located in this State or seeking to relocate in this State, with regard to energy costs, potential benefits from switching to or utilizing third-party energy suppliers, State energy programs, subsidies or grants available to businesses to reduce their energy costs and promotion of energy efficiencies.

b.The ombudsman office shall be headed by a BPU Business Ombudsman who shall be appointed by the President of the Board and shall serve at the pleasure of the President of the Board. The BPU Business Ombudsman shall be a person qualified by training, experience, or both, to direct the work of the office. In appointing an Ombudsman, the President of the Board may select from, but shall not be restricted to, candidates from within the board as presently constructed.

c.The Ombudsman, under the supervision of the board, shall organize the work of that office and employ such professional, technical, research and clerical staff as may be necessary, proper and expedient to carry out the purposes of P.L.2005, c.215 (C.48:2-92 et seq.). The board, in consultation with the Ombudsman, may formulate and adopt rules and regulations and prescribe duties for the efficient conduct of the business, work and general administration in connection with P.L.2005, c.215 (C.48:2-92 et seq.). The Ombudsman may delegate to subordinate employees such of the Ombudsman's powers as the Ombudsman may deem desirable, to be exercised under the Ombudsman's supervision and direction.

d.The BPU Business Ombudsman and staff shall be funded through use of a portion of the monies received by the board as a result of the board's inclusion of a retail margin on certain hourly-priced and larger non-residential customers pursuant to the board's continuing regulation of Basic Generation Service pursuant to sections 3 and 9 of P.L.1999, c.23 (C.48:3-51 and 48:3-57). Nothing in P.L.2005, c.215 (C.48:2-92 et seq.) should be interpreted to restrict the board's discretion to set the level of the retail margin. Should the board determine to reduce or eliminate the retail margin or take any action that might implicate the funding of the activities or position, or both, of the BPU Business Ombudsman, the board shall assess the continuing need for the Ombudsman and upon a determination that the position remains necessary and useful shall consider alternative funding options.

L.2005,c.215,s.4.



Section 48:2-96 - Function Of Office Of Bpu Business Ombudsman.

48:2-96 Function of office of BPU Business Ombudsman.

5.It shall be the function of the office to:

a.Assist businesses with obtaining information concerning energy costs in response to requests from businesses;

b.Monitor the impact of State energy costs on business projects and activities and on business decisions to relocate to this State, and identify and recommend energy cost reduction strategies including State programs, subsidies and grants that may be available for businesses to reduce their energy costs;

c.Participate in the application process for State energy programs, subsidies and grants on behalf of a business, if in the BPU Business Ombudsman's judgment, such participation may be necessary to assist a business in order for a project or activity to proceed;

d.Work with board staff to assist in creating public information programs designed to acquaint and educate businesses and the public about the duties and responsibilities of the office; and

e.Interface with energy marketers seeking to provide service in this State and, where appropriate, work to bring them together with businesses concerned about energy costs.

L.2005,c.215,s.5.



Section 48:2-97 - Annual Report To Board.

48:2-97 Annual report to board.

6.The Ombudsman shall make an annual report to the board of the office's operations, and render such other reports as the board shall from time to time request or as may be required by law.

L.2005,c.215,s.6.



Section 48:2-98 - Rules, Regulations.

48:2-98 Rules, regulations.

7.The board may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations, as shall be necessary to implement the provisions of this act.

L.2005,c.215,s.7.



Section 48:3-1 - Unjust Or Unreasonable Discriminations Or Classifications Of Rates; "Board" Defined

48:3-1. Unjust or unreasonable discriminations or classifications of rates; "board" defined
No public utility shall:

a. Make, impose or exact any unjust or unreasonable, unjustly discriminatory or unduly preferential individual or joint rate, commutation rate, mileage and other special rate, toll, fare, charge or schedule for any product or service supplied or rendered by it within this state;

b. Adopt or impose any unjust or unreasonable classification in the making or as the basis of any individual or joint rate, toll, fare, charge or schedule for any product or service rendered by it within this state.

The word "board" as used in this chapter shall mean the board of public utility commissioners.



Section 48:3-2 - Unjust Or Unreasonable Regulations

48:3-2. Unjust or unreasonable regulations
No public utility shall adopt, maintain or enforce any regulation, practice or measurement which shall be unjust, unreasonable, unduly preferential, arbitrarily or unjustly discriminatory or otherwise in violation of law.



Section 48:3-2.1 - Interest On Utility Overpayments

48:3-2.1. Interest on utility overpayments
A public utility shall pay or credit interest at a rate prescribed by the Board of Public Utilities on any overpayment made by a residential customer due to a billing error, unless the overpayment is fully refunded or credited to the customer's account within two billing cycles after written notification by the customer to the utility of the alleged error. For the purposes of this act, "billing error" means a charge to a residential customer in excess of that approved by the board for the type of service supplied to that customer, or in excess of the charge due for the service supplied to that customer as measured or recorded by meter or other device, except that neither the amount of an estimated bill in and of itself, nor the amount due on a budget account installment, shall constitute a billing error. The board shall set and from time to time revise the interest rate in accordance with appropriate prevailing marketplace interest rates.

L. 1987, c. 211, s. 1.



Section 48:3-2.2 - Notice To Customers

48:3-2.2. Notice to customers
The board shall require each public utility to annually provide written notice of the provisions of this act to each of its residential customers.

L. 1987, c. 211, s. 2.

L.2003, c.247, s.1; amended 2013, c.181, s.2.



Section 48:3-2.3 - Assessment Of Late Charge On Unpaid Utility Bill, Conditions.

48:3-2.3 Assessment of late charge on unpaid utility bill, conditions.



Section 48:3-3 - Improper Service; Refusal Or Withholding Of Service

48:3-3. Improper service; refusal or withholding of service
48:3-3. a. No public utility shall provide or maintain any service that is unsafe, improper or inadequate, or withhold or refuse any service which reasonably can be demanded or furnished when ordered by the board.

b. The board, upon receipt of a notification of refusal to provide solid waste collection services within a municipality pursuant to section 2 of P.L.1991, c.170 (C.40:66-5.2), may order the solid waste collector to provide these services in accordance with the provisions of R.S.48:2-23.

Amended 1991,c.170,s.5.



Section 48:3-3.1 - Refusal To Furnish Service For Nonpayment Of Bill By Previous Occupant Prohibited

48:3-3.1. Refusal to furnish service for nonpayment of bill by previous occupant prohibited
No public utility shall refuse to furnish or supply service to or for any building or premises by reason of a bill remaining unpaid by a previous occupant, providing the person applying for service shall not be in arrears to such company for service previously furnished to or for such building or premises or furnished to or for any other building or premises.

L.1962, c. 198, s. 45.



Section 48:3-4 - Undue Preferences

48:3-4. Undue preferences
No public utility shall make or give, directly or indirectly, any undue or unreasonable preference or advantage to any person, locality or particular description of traffic, or subject any particular person, locality or particular description of traffic to any prejudice or disadvantage. Notwithstanding the provisions of section 48:3-1 of the Revised Statutes and this section a public utility engaged in the distribution and sale of gas and electricity or either thereof may supply such services to its employees at reduced rates.

Amended by L.1969, c. 69, s. 1, eff. May 29, 1969.



Section 48:3-4.1 - Reduced Fare For Transporting Persons Over Age 65

48:3-4.1. Reduced fare for transporting persons over age 65
Notwithstanding any of the provisions of chapter 3 of Title 48 of the Revised Statutes or of any other law to the contrary, any citizen and resident of this State of the age of 65 or more years may be transported by any street railway, traction railway, autobus company, or railroad company at less than the usual and ordinary fare charged to one person, under such reasonable regulations as may be established by the carrier concerning the time period of any day or the day or days of the week during which such reduced fare may apply. Any such regulations may prescribe the method by which any such citizen and resident shall pay the aforesaid lesser fare; said method may prescribe the use of any reasonable form of age identification and may require the payment of a full fare with a procedure for rebating the difference in such fare to a qualifying citizen and resident at the general or other office or offices of the carrier.

L.1969, c. 275, s. 1, eff. Jan. 12, 1970.



Section 48:3-5 - Capitalizing Franchises Or Contracts For Consolidation

48:3-5. Capitalizing franchises or contracts for consolidation
No public utility shall:

a. Capitalize any franchise to be a corporation;

b. Capitalize any franchise in excess of the amount, exclusive of any tax or annual charge, actually paid to the state or any political subdivision thereof as the consideration of the franchise;

c. Capitalize any contract for consolidation, merger or lease; or

d. Issue any bonds or other evidence of indebtedness against or as a lien upon any contract for consolidation, merger or lease.

Nothing herein shall prevent the issuance of stock, bonds or other evidence of indebtedness, subject to the approval of the board, by any lawfully merged or consolidated public utilities not in contravention of this section.



Section 48:3-6 - Gratuities To Public Officials

48:3-6. Gratuities to public officials
No public utility shall give, grant or bestow upon any local, municipal or county official any discrimination, gratuity or free service.

Nothing herein shall prevent the entry into any public conveyance or in or upon the property of any public utility of any such official in the pursuit of his public duties in connection with the particular conveyance or property so entered by him, upon exhibiting his authority so to do.



Section 48:3-7 - Utility Property Transactions.

48:3-7 Utility property transactions.

48:3-7. a. Except as otherwise provided by subsection g. of this section, no public utility shall, without the approval of the board, sell, lease, mortgage, or otherwise dispose of or encumber its property, franchises, privileges, or rights, or any part thereof; or merge or consolidate its property, franchises, privileges, or rights, or any part thereof, with that of any other public utility.

Where, by the proposed sale, lease, or other disposition of all or a substantial portion of its property, any franchise or franchises, privileges, or rights, or any part thereof or merger or consolidation thereof as set forth herein, it appears that the public utility or a wholly owned subsidiary thereof may be unable to fulfill its obligation to any employees thereof with respect to pension benefits previously enjoyed, whether vested or contingent, the board shall not grant its approval unless the public utility seeking the board's approval for such sale, lease, or other disposition assumes such responsibility as will be sufficient to provide that all such obligations to employees will be satisfied as they become due.

Every sale, mortgage, lease, disposition, encumbrance, merger, or consolidation made in violation of this section shall be void.

Nothing herein shall prevent the sale, lease, or other disposition by any public utility of any of its property in the ordinary course of business, nor require the approval of the board to any grant, conveyance, or release of any property or interest therein heretofore made or hereafter to be made by any public utility to the United States, State or any county or municipality or any agency, authority, or subdivision thereof, for public use.

The approval of the board shall not be required to validate the title of the United States, State, or any county or municipality or any agency, authority, or subdivision thereof, to any lands or interest therein heretofore condemned or hereafter to be condemned by the United States, State, or any county or municipality or any agency, authority or subdivision thereof for public use.

b.Notwithstanding any law, rule, regulation, or order to the contrary, an autobus public utility regulated by and subject to the provisions of Title 48 of the Revised Statutes may, without the approval of the Department of Transportation, sell, lease, mortgage, or otherwise dispose of or encumber its property, or any part thereof, except that approval of the Department of Transportation shall be required for the following:

(1)the sale of 60% or more of its property within a 12-month period;

(2)a merger or consolidation of its property, franchises, privileges, or rights; or

(3)the sale of any of its franchises, privileges or rights.

Notice of the sale, purchase or lease of any autobus or other vehicle subject to regulation under Title 48 of the Revised Statutes shall be provided to the Department of Transportation as the department shall require.

c.Except as otherwise provided in subsection e. of this section, no solid waste collector as defined in section 3 of P.L.1970, c.40 (C.48:13A-3) shall, without the approval of the Department of Environmental Protection:

(1)sell, lease, mortgage, or otherwise dispose of or encumber its property, including customer lists; or

(2)merge or consolidate its property, including customer lists, with that of any other person or business concern, whether or not that person or business concern is engaged in the business of solid waste collection or solid waste disposal pursuant to the provisions of P.L.1970 c.39 (C.13:1E-1 et seq.), P.L.1970, c.40 (C.48:13A-1 et al.), P.L.1991, c.381 (C.48:13A-7.1 et al.) or any other act.

d.Any solid waste collector seeking approval for any transaction enumerated in subsection c. of this section shall file with the department, on forms and in a manner prescribed by the department, a notice of intent at least 30 days prior to the completion of the transaction.

(1)The department shall promptly review all notices filed pursuant to this subsection. The department may, within 30 days of receipt of a notice of intent, request that the solid waste collector submit additional information to assist in its review if it deems that such information is necessary. If no such request is made, the transaction shall be deemed to have been approved. In the event that additional information is requested, the department shall outline, in writing, why it deems such information necessary to make an informed decision on the impact of the transaction on effective competition.

(2)The department shall approve or deny a transaction within 60 days of receipt of all requested information. In the event that the department fails to take action on a transaction within the 60-day period specified herein, then the transaction shall be deemed to have been approved.

(3)The department shall approve a transaction unless it makes a determination pursuant to the provisions of section 19 of P.L.1991, c.381 (C.48:13A-7.19) that the proposed sale, lease, mortgage, disposition, encumbrance, merger, or consolidation would result in a lack of effective competition.

The department shall prescribe and provide upon request all necessary forms for the implementation of the notification requirements of this subsection.

e. (1) Any solid waste collector may, without the approval of the department, purchase, finance, or lease any equipment, including collection or haulage vehicles.

(2)Any solid waste collector may, without the approval of the department, sell or otherwise dispose of its collection or haulage vehicles; except that no solid waste collector shall, without the approval of the department in the manner provided in subsection d. of this section, sell or dispose of 33% or more of its collection or haulage vehicles within a 12-month period.

f. (1) The owner or operator of a privately-owned sanitary landfill facility may, without the approval of the Department of Environmental Protection, sell or otherwise dispose of its assets except that the prior approval of the department shall be required: (a) to sell all assets associated with the sanitary landfill facility or a portion thereof sufficient to transfer the operation of the sanitary landfill facility to a new owner or operator; (b) to sell a controlling ownership interest in the sanitary landfill facility; or (c) to merge or consolidate its property with that of any other person or business concern, whether or not that person or business concern is engaged in the business of solid waste disposal pursuant to the provisions of P.L.1970, c.39 (C.13:1E-1 et seq.), P.L.1970, c.40 (C.48:13A-1 et al.) or any other act.

(2)Any owner or operator seeking approval for any transaction enumerated in this subsection shall file with the department an application therefor, on forms and in a manner prescribed by the department. The department shall promptly review all applications filed pursuant to this subsection and shall serve requests for information regarding any transaction within 30 days following the filing of an application if the department deems that such information is necessary. The department shall approve or deny the transaction within 60 days of receipt of all requested information. In the event that the department fails to take action on a transaction within the 60-day period specified herein, then the transaction shall be deemed to have been approved.

As used in this section, "business concern" means any corporation, association, firm, partnership, sole proprietorship, trust, or other form of commercial organization; and "privately-owned sanitary landfill facility" means a commercial sanitary landfill facility which is owned and operated by a private person, corporation, or other organization and includes all appurtenances and related improvements used at the site for the transfer, processing, or disposal of solid waste.

g.Nothing herein shall require the review or approval by the board of any parent or affiliate corporation of a telecommunications company if such parent or affiliate corporation does not itself provide regulated telecommunications service or the provision of telephone access line service, in this State, and such parent or affiliate corporation seeks to sell, lease, mortgage, or otherwise to dispose of or to permit the encumbrance of any of its property, franchises, privileges or rights, or any part thereof; or to merge, or consolidate its property, franchises, privileges or rights, or any part thereof, with that or those of another corporation or other organization which:

(1)does not directly provide regulated telecommunications services or telephone access line service, in this State; and

(2)does not directly or through one or more affiliates, own a controlling interest in another corporation or other organization which provides regulated telecommunications service or telephone access line service, in this State.

Amended 1962, c.198, s.36; 1970, c.306, s.1; 1985, c.232, s.1; 1991, c.381, s.35; 2003, c.169, s.17; 2008, c.87, s.2.



Section 48:3-7.1 - Certain Contracts Between Public Utilities And Corporations Or Persons Owning Or Controlling Utility Stock; Approval Of Board; Disapproval

48:3-7.1. Certain contracts between public utilities and corporations or persons owning or controlling utility stock; approval of board; disapproval
No management, advisory service, construction or engineering contract that in itself or in connection with another contract relating to the same work, project, transaction or service involves the expenditure of a sum exceeding twenty-five thousand dollars, made by any public utility with any person or corporation owning, holding or controlling separately, or in affiliation with another person or corporation, five per cent or more of the capital stock of such public utility or with any corporation five per cent of the capital stock of which is owned, held or controlled by a person or corporation owning, holding or controlling separately, or in affiliation with another person or corporation, five per cent of the capital stock of such public utility shall be valid or effective until approved in writing by the board.

The board shall disapprove such contract if it determines that such contract violates the laws of this state or of the United States, or that the price or compensation thereby fixed exceeds the fair price or fair compensation for the property to be furnished or the work to be done or the services to be rendered thereunder or is contrary to the public interest: otherwise the board shall approve such contract.

No order shall be made by the board disapproving such a contract except after hearing upon notice.



Section 48:3-7.2 - Loans To Corporations Or Persons Owning Or Controlling Public Utility Stock; Approval Of Board Required

48:3-7.2. Loans to corporations or persons owning or controlling public utility stock; approval of board required
Except with the approval in writing of the board first had and obtained, no public utility shall loan any of its money or property to any other person, firm, group, association, company, trust or corporation owning, holding or controlling separately or in affiliation with others, five per cent or more of the capital stock of any such public utility or to any corporation five per cent or more of the capital stock of which is owned, held or controlled by any person, firm, group, association, trust, or corporation owning, holding or controlling separately or in affiliation, five per cent or more of the capital stock of such public utility.



Section 48:3-7.3 - Investment Of Depreciation Fund In Certain Securities; Approval Of Board

48:3-7.3. Investment of depreciation fund in certain securities; approval of board
No public utility shall, without the approval in writing of the board first had and obtained, invest any part of its depreciation fund in obligations or securities of any kind, except obligations and securities that are legal investments for savings banks under the laws of this state, and except obligations and securities of the underlying or subsidiary public utility corporations of this state, of such public utility.



Section 48:3-7.4 - Depreciation Fund Investments Kept In State

48:3-7.4. Depreciation fund investments kept in state
Every public utility shall at all times keep within this state all obligations and securities in which its depreciation fund is invested and reinvested.



Section 48:3-7.5 - Disposition Of Certain Depreciation Fund Investments; Board May Order

48:3-7.5. Disposition of certain depreciation fund investments; board may order
The board may after hearing upon notice order any public utility to dispose of any obligations or securities in which its depreciation fund is now, or may hereafter be, invested, except obligations and securities that are legal investments for savings banks under the laws of this state, and except obligations and securities of underlying or subsidiary public utility corporations of this state, of such public utility.



Section 48:3-7.6 - Balance Of Depreciation Fund To Be Deposited Within State

48:3-7.6. Balance of depreciation fund to be deposited within state
Every public utility shall deposit, and at all times keep deposited in its own name and to its own credit and in a banking or trust company located in this state, the balance of the depreciation fund of such public utility which is not invested in accordance herewith or expended in accordance with section 48:2-18 of this title. This provision shall apply to every depreciation fund whether accumulated before or after March twelfth, one thousand nine hundred and thirty-five.



Section 48:3-7.7 - Certain Railroads Exempt

48:3-7.7. Certain railroads exempt
The provisions of sections 48:3-7.3 to 48:3-7.6 of this title shall not apply to any public utility subject to the jurisdiction of the interstate commerce commission owning, operating, managing or controlling a steam railroad within this state.



Section 48:3-7.8 - Regulations Applicable To Public Utilities.

48:3-7.8. Regulations applicable to public utilities.

48:3-7.8. a. Every public utility shall at all times keep within this State all records, books, accounts, documents and other writings relating to contracts entered into, transactions had, services rendered, business done and property within this State, and shall at no time remove any of such records, books, accounts, documents or writings from this State without the consent in writing of the board first had and obtained.

b. The board may by order in writing grant consent and permission under such regulations and conditions as it may see fit to impose for the keeping of any such records, books, accounts, documents and other writings outside of the State in such cases as the board may determine that such consent or permission so granted may be of financial advantage to the customers of the public utility within this State. Such consent or permission so granted may be revoked by the board at any time without notice. A public utility granted such consent or permission shall on the notice in writing of the board produce such records, books, accounts, documents and other writings at such time and place within this State as the board may designate.

c. A natural gas or electric vendor shall maintain an office within the State and shall keep such records pertaining to the sale as the board determines by order in writing to be necessary to protect the interest of consumers in the State.

d. A public utility as defined in R.S.48:2-13 shall not enter into a contract with a natural gas or electric vendor unless it first certifies to the board that the vendor is in compliance with subsection c. of this section and with R.S.48:3-7.9.

e. For the purpose of this section and R.S.48:3-7.9, "vendor" means and includes an individual, firm, joint venture, partnership, corporation, association, state, county, municipality, public agency or authority, cooperation association, or joint stock association, or any trustee, receiver, assignee, or personal representative thereof that is not a public utility as defined in R.S.48:2-13, but sells natural gas or electric power not for resale to a customer within this State.

Amended 1997, c.162, s.61.



Section 48:3-7.9 - Designation Of Agent.

48:3-7.9 Designation of agent.

48:3-7.9. Every public utility and every natural gas vendor and electric vendor subject to subsection c. of R.S.48:3-7.8, shall file with the board a designation in writing of an agent, resident of this State who shall have custody of such records, books, accounts, documents and other writings, and upon whom process for the production of the same may be served. Such designation shall set out the name of such agent, his place of residence within this State and his place of business. A public utility or vendor filing such designation may at any time revoke such designation, provided, that simultaneously with the revocation of such designation, a substituted designation be filed by it with the board.


Amended 1997, c.162, s.62.



Section 48:3-7.10 - Superior Court, Chancery Division, To Enforce Compliance

48:3-7.10. Superior Court, chancery division, to enforce compliance
Jurisdiction and power is hereby conferred upon the Superior Court, chancery division of this State, at the suit of the board, to enforce compliance with sections 48:3-7.8 and 48:3-7.9 of this Title through sequestration of, or the appointment of a receiver for, the property in this State of any public utility failing to comply with the same.

Amended by L.1962, c. 198, s. 37.



Section 48:3-7.11 - Service Of Process To Produce Records

48:3-7.11. Service of process to produce records
In case for any cause service of process to produce such records, books, accounts, documents or other writings cannot be effected upon a designated agent, service of such process may be made within this state upon any officer, agent or employee of such public utility having custody or control of the same, or access thereto.



Section 48:3-7.12 - Railroads And Railway Express Exempt

48:3-7.12. Railroads and railway express exempt
The provisions of sections 48:3-7.8 to 48:3-7.11 of this Title shall not apply to any public utility subject to the jurisdiction of the interstate commerce commission operating, managing or controlling a railroad or railway express within this State.

Amended by L.1962, c. 198, s. 38.



Section 48:3-7.13 - Transportation Of Motor Vehicles, Trailers, Etc.; Unlawful Agreements And Charges; Violation As Misdemeanor

48:3-7.13. Transportation of motor vehicles, trailers, etc.; unlawful agreements and charges; violation as misdemeanor
Any part of any agreement, arrangement, or other device shall be unlawful, which as a condition to the transportation of a loaded or empty motor vehicle, trailer or container, requires or authorizes a carrier, shipper, consignee of freight or any person engaged in the transportation thereof to pay a levy, charge, allowance, assessment or compensation to any person, partnership, association, organization or corporation other than a carrier transporting, or the owner or lessee of, such motor vehicle, trailer or container, if such levy, charge, allowance, assessment or compensation is dependent or contingent upon the use of another mode of transportation for the movement of such motor vehicle, trailer or container.

Any person, partnership, association, organization or corporation who enters into any agreement, arrangement, or other device made unlawful by this section or who collects or receives any levy, charge, allowance, assessment or compensation under any provision of any agreement, arrangement, or other device made unlawful by this section shall be guilty of a misdemeanor.

L.1962, c. 246, s. 1, eff. Feb. 28, 1963.



Section 48:3-9 - Security Transactions.

48:3-9 Security transactions.

48:3-9. a. Except as otherwise provided by subsection b. of this section, no public utility shall, unless it shall have first obtained authority from the board so to do:

(1)Issue any stocks, or any bonds, notes, or other evidence of indebtedness payable more than 12 months after the date or dates thereof, or extend or renew any bond, note, or any other evidence of indebtedness so that any extension or renewal thereof shall be payable later than 12 months after the date of the original instrument ; or

(2)Permit any demand note to remain unpaid for a period of more than 12 months after the date thereof.

The board shall approve any such proposed issue, with or without hearing at its discretion, when satisfied that such issue is to be made in accordance with law and the purpose thereof is approved by the board.

The provisions of this subsection shall not apply to any public utility operating, managing, or controlling a railroad or a railway express which is subject to the rules and regulations from time to time issued by the federal Surface Transportation Board or any successor agency.

The provisions of this subsection shall not apply to autobus public utilities under the jurisdiction of the Department of Transportation.

The provisions of this subsection shall not apply to any solid waste collector as defined in section 3 of P.L.1970, c.40 (C.48:13A-3).

The provisions of this subsection shall not apply to any privately-owned sanitary landfill facility as defined in section 3 of P.L.2003, c.169 (C.48:13A-7.26).

b.Nothing herein shall require the review or approval by the board of any parent or affiliate corporation of a telecommunications company if such parent or affiliate corporation seeks to issue any stocks, bonds, notes, or other evidence of indebtedness payable more than 12 months after the date or dates thereof, or to extend or renew any bond, note, or other evidence of indebtedness so that any extension or renewal thereof shall be payable later than 12 months after the date of the original instrument, or to permit any demand note to remain unpaid for a period of more than 12 months after the date thereof, if the parent or affiliate corporation of the telecommunications company which seeks to engage in any of the aforementioned transactions does not itself provide regulated telecommunications services over a telecommunications network or telephone access line service, but does directly or through one or more affiliates own a controlling interest in a telecommunications network or does otherwise control or exercise responsibility for, through any arrangement, the management and operation of such a telecommunications network, or owns a controlling interest in a telecommunications company that provides regulated telecommunications service or telephone access line service.

Amended 1946, c.220, s.1; 1962, c.198, s.39; 1985, c.232, s.2; 1991, c.381, s.36; 2003, c.169, s.18; 2008, c.87, s.3.



Section 48:3-10 - Sale Or Transfer Of Stock Unless Authorized By Board Prohibited; Exceptions.

48:3-10 Sale or transfer of stock unless authorized by board prohibited; exceptions.

48:3-10. a. Except as otherwise provided by subsection b. of this section, no public utility incorporated under the laws of this State shall sell, nor shall any such public utility make or permit to be made upon its books any transfer of any share or shares of its capital stock, to any other public utility, unless authorized to do so by the board. Nor shall any public utility incorporated under the laws of this State sell any share or shares of its capital stock or make or permit any transfer thereof to be made upon its books, to any corporation, domestic or foreign, or any person, the result of which sale or transfer in itself or in connection with other previous sales or transfers shall be to vest in such corporation or person a majority in interest of the outstanding capital stock of such public utility corporation unless authorized to do so by the board.

Every assignment, transfer, contract, or agreement for assignment or transfer, by or through any person or corporation to any corporation or person in violation of any of the provisions hereof shall be void and of no effect, and no such transfer shall be made on the books of any public utility corporation. Nothing herein contained shall be construed to prevent the holding of stock lawfully acquired before March 5, 1935.

Where, by the proposed assignment, transfer, contract, or agreement for assignment or transfer of capital stock as set forth herein, it appears that the public utility or a wholly owned subsidiary thereof may be unable to fulfill its obligation to any employees thereof with respect to pension benefits previously enjoyed, whether vested or contingent, the board shall not grant its authorization unless the public utility seeking the board's authorization assumes such responsibility as will be sufficient to provide that all such obligations to employees will be satisfied as they become due.

Nothing herein shall require the approval of the Department of Transportation to any sale or transfer by any public utility of any share or shares of its capital stock to the New Jersey Transit Corporation or any subsidiary thereof for public use.

b.Nothing herein shall require the review and approval by the board of any parent or affiliate corporation of a telecommunications company if such parent or affiliate corporation seeks to sell, or to make or permit to be made upon its books any transfer of any share or shares of its capital stock, to any other public utility, if the telecommunications company which seeks to engage in any of the aforementioned transactions does not itself provide regulated telecommunications services over a telecommunications network or telephone access line service, but does directly or through one or more affiliates own a controlling interest in such a telecommunications network or does otherwise control or exercise responsibility for, through any arrangement, the management and operation of such a telecommunications network, or owns a controlling interest in a telecommunications company that provides regulated telecommunications service or telephone access line service.

Amended 1970, c.306, s.2; 1979, c.150, s.27; 2008, c.87, s.4.



Section 48:3-11 - Article To Govern Granting Of Consents; "Street" Defined

48:3-11. Article to govern granting of consents; "street" defined
Where by law the consent of a municipality is required for the use of any street either above, below or on the surface thereof, such consent shall not be granted except as hereinafter in this article provided.

The word "street" as used in this article shall mean and include any street, avenue, park, parkway, highway or other public place.



Section 48:3-12 - Petition; Contents

48:3-12. Petition; contents
No such consent shall be granted by a municipality until a petition shall have been filed with the clerk thereof by the person desiring the same.

The petition shall specify the period for which the consent is asked, and the uses in detail for which the street is desired, and whether above, below or on the surface thereof. In the case of street railway or traction companies, the petition shall further specify the character of the road proposed to be constructed, operated and maintained, the motive power to be used thereon and the streets through which the same shall extend.



Section 48:3-13 - Notice; Publication

48:3-13. Notice; publication
The petition shall not be considered by the board or body of such municipality authorized to grant consent until public notice shall be given by publication once a week for at least two weeks in one or more newspapers published and circulated in the municipality, or if there be no such newspaper, in a newspaper published in the county in which the municipality is located, to be designated by such board or body, and by posting the notice in five of the most public places in the municipality for at least fourteen days before the meeting of the board or body at which the application shall be considered.



Section 48:3-14 - Notice; Contents

48:3-14. Notice; contents
The notice shall specify the name of the person or corporation presenting the petition, the date and hour when the same will be considered by the board or body of such municipality authorized to grant consent, the date of filing the same, the character of the use to which the street is to be put, and the time for which permission or consent is sought. In the case of street railway or traction companies, the notice shall further specify the character of the road proposed to be constructed, operated and maintained, the motive power to be used thereon and the street in the municipality through which the same shall extend.



Section 48:3-15 - Grant By Ordinance; Fifty-year Limit

48:3-15. Grant by ordinance; fifty-year limit
Upon the date fixed by the notice, or upon such subsequent date as the hearing of the petition may be adjourned, the board or body of such municipality authorized to grant consent may, by ordinance and not otherwise, grant for a period not exceeding fifty years, the right to use the street petitioned for.

The ordinance shall not be acted upon by such board or body at the meeting at which the same is introduced but shall be laid over for not less than fourteen days and not passed until a subsequent regular meeting of the board or body or an adjourned meeting thereof.



Section 48:3-16 - Acceptance Of Ordinance Granting Consent To Be Filed

48:3-16. Acceptance of ordinance granting consent to be filed
The consent granted by the ordinance shall not become effective unless an acceptance in writing of the ordinance shall be filed by the person applying for consent with the clerk or other equivalent officer of the board or body of the municipality granting the consent, within thirty days after receiving notice of the passage of the ordinance.



Section 48:3-17 - Construction; Exceptions

48:3-17. Construction; exceptions
The provisions of this article are in addition to other conditions imposed by law.

This article shall not apply to any railroad company, or to the giving of consent by one municipality for the use of any of its streets, either above, below or on the surface thereof, to another municipality for the laying therein of municipal water mains, upon obtaining such consent in the manner provided by law.

This article shall not apply to any consent which is subject to approval by the Board of Public Utility Commissioners pursuant to this Title.

Amended by L.1947, c. 199, p. 857, s. 1, eff. May 27, 1947.



Section 48:3-17.1 - Presumption From Occupancy; Action For Removal Of Poles Barred In 10 Years

48:3-17.1. Presumption from occupancy; action for removal of poles barred in 10 years
Whenever a public utility corporation subject to regulation by the Board of Public Utility Commissioners of this State has occupied a public highway, street or other public place in this State by the placing of a pole or poles in, on or along any such public highway, street or other public place for the purpose of supplying and distributing electricity for light, heat or power, or for furnishing telegraph or telephone service, and the use and occupancy, as aforesaid, by such public utility corporation has continued at substantially the same location or locations for a period of ten years, then and in that case, such occupancy shall be presumed to be with the consent in writing of the owner of the soil upon which such pole or poles have been placed, and no suit, action or proceeding shall lie in any court of this State for the removal of any pole or poles so placed and used, unless the same shall be instituted within ten years from the time of the original occupation, as aforesaid, of said public highway, street or other public place.

L.1945, c. 231, p. 747, s. 1, eff. April 25, 1945.



Section 48:3-17.2 - Definitions

48:3-17.2. Definitions
As used herein:

(a) "public utility" means any public utility defined in 48:2-13;

(b) "right of way" means the area devoted to passing over, on, through or under lands with utility plant facilities as part of a way for such purpose;

(c) "easement" or "easement rights" means privileges essential or appurtenant to the enjoyment of a right of way; and

(d) "street" means any highway, road, street, alley, lane or place dedicated to public use whether or not accepted and whether or not subsequently vacated and includes the sidewalk area and other areas between the sidelines thereof.

L.1957, c. 130, p. 510, s. 1. Amended by L.1962, c. 198, s. 40.



Section 48:3-17.3 - Recording Of Grants; Effect As Constructive Notice

48:3-17.3. Recording of grants; effect as constructive notice
The recording of any grant of easement or right of way to any public utility, and any corporation operating pipeline facilities within or through the State shall not constitute constructive notice thereof beyond 1 year from the date of such grant unless

(a) the principal facilities to be constructed on such right of way are to be located within the limits of any street, or

(b) such grant contains a particular description of the location of the right of way so granted, or

(c) there is attached to and recorded with such grant a map, plat or sketch showing the location thereof with sufficient reference to boundaries or monuments of record to permit the location to be established by survey, or

(d) prior to the expiration of such 1-year period, there is separately filed or recorded with the county recording officer with whom such grant was originally lodged for recording a map, plat or sketch complying with the provisions of clause (c); provided, however, the provisions of chapter 358 of the laws of 1953 shall not apply to any map, plat or sketch required to be filed or recorded under the provisions of this act.

L.1957, c. 130, p. 510, s. 2, eff. Jan. 1, 1958.



Section 48:3-17.3A - Notice Of Development Applications

48:3-17.3a. Notice of development applications
6. Within 30 days after the effective date of this act, the Board of Regulatory Commissioners shall notify the corporate secretary of every public utility regulated by the board that, in order to receive notice by an applicant pursuant to subsection h. of section 7.1 of P.L.1975, c.291 (C.40:55D-12), the public utility shall register with any municipality in which the utility has a right-of-way or easement.

L.1991,c.412,s.6.



Section 48:3-17.4 - Effect Of Act On Previously Granted Easement Rights

48:3-17.4. Effect of act on previously granted easement rights
Nothing herein contained shall limit or modify the exercise by any public utility as herein defined, or by any corporation operating pipeline facilities within or through the State, of any easement rights heretofore granted to it.

L.1957, c. 130, p. 511, s. 3, eff. Jan. 1, 1958.



Section 48:3-17.5 - Effective Date

48:3-17.5. Effective date
This act shall take effect January 1, 1958.

L.1957, c. 130, p. 511, s. 4.



Section 48:3-17.6 - Authority To Take Property

48:3-17.6. Authority to take property
Any of the following types of public utilities now or hereafter organized and existing under and by virtue of any law of this State: electric light, heat and power; canal; gas; pipeline; railroad; underground railroad; sewerage; solid waste disposal as defined in section 3 of P.L.1970, c. 40 (C. 48:13A-3); water power; street railway or traction; telegraph or telephone; or water, in addition to and not in substitution of whatever other right, power and authority it may have and possess, may, subject to the restrictions as provided hereinafter, take or acquire under the provisions of P.L.1971, c. 361 (C. 20:3-1 et seq.), such property or other interest therein which may be reasonably necessary for the purposes enumerated for each such utility in the succeeding sections hereto. In the case of solid waste disposal facilities, the condemnation proceeding may not commence unless the Department of Environmental Protection finds, pursuant to the provisions of section 17 of P.L.1975, c. 326 (C. 13:1E-26) that the site to be taken is a suitable site for a solid waste disposal facility, and that it will not pose an undue risk to the environment or public health.

L.1962, c. 198, s. 48. Amended by L.1984, c. 214, s. 1, eff. Dec. 17, 1984.



Section 48:3-17.7 - Necessity; Application; Notice And Hearing; Rules And Regulations

48:3-17.7. Necessity; application; notice and hearing; rules and regulations
The power of condemnation shall not be used or enforced by any such public utility unless the necessary land or other property or any interest therein as stated in this chapter, cannot be acquired from the owner by reason of disagreement as to the price or legal incapacity or absence of the owner, or inability to convey a valid title, or because the names or addresses of the owner or owners may be unknown, or for any other reason. Except where a governmental agency having jurisdiction has granted the utility the permission to take or acquire property or any interests for the utility's purposes the power of condemnation shall not be used or enforced by any public utility until and unless such utility shall have applied to the Board of Public Utility Commissioners upon the petition of such utility and the board, after due notice, including notice to the owner or owners of the land or other property or interest therein to be condemned, and to any other parties having an interest of record therein, if known and resident of this State, and if unknown or not resident of this State, then by such publication as the board shall prescribe, and public hearing, shall have found that the land or other property or interest therein desired is reasonably necessary for the service, accommodation, convenience or safety of the public, and that the taking of such land or other property or interest therein is not incompatible with the public interest and would not unduly injure the owners of private property. The board is hereby authorized and empowered to determine the necessity as aforesaid for the use of the land or other property or interest therein so sought to be condemned and to make and establish such reasonable rules and regulations governing the form and method of such application and the time and manner of the notice of such public hearing as it may deem proper, and the board shall have full power and authority to enforce the provisions of this section.

L.1962, c. 198, s. 49.



Section 48:3-17.8 - Taking Of State Property Prohibited

48:3-17.8. Taking of state property prohibited
No public utility shall take by condemnation any land, property, or other interest belonging to the State of New Jersey.

L.1962, c. 198, s. 63.



Section 48:3-17.9 - Definitions

48:3-17.9. Definitions
As used herein:

(a) "Public utility" means any public utility defined in 48:2-13;

(b) "Right-of-way" means the area devoted to passing over, on, through or under lands with utility plant facilities as part of a way for such purpose;

(c) "Easement" means privileges essential or appurtenant to the enjoyment of a right-of-way; and

(d) "Emergency" means any time a public utility service is interrupted or in immediate danger of being interrupted by the elements or by any other cause or when the condition of the equipment of the public utility is in need of immediate repair to prevent injury to persons, or damage to property.

L.1969, c. 182, s. 1.



Section 48:3-17.10 - Notice To Landowner Before Entry

48:3-17.10. Notice to landowner before entry
It shall be unlawful for any public utility to enter upon any lands in which it has acquired an easement or right-of-way, for the purpose of erecting, installing, moving, removing, altering or maintaining any structures or fixtures thereon, other than structures or fixtures owned by the public utility, or for the purpose of maintaining such easement or right-of-way by clearing, moving, cutting or destroying any trees, shrubs, plants or other growth thereon, unless and until not less than 5 days' notice of such entry shall be given to the owner of the lands subject to such easement or right-of-way personally or by certified or registered mail addressed to the owner at his address as shown by the assessment records of the municipality in which the land is situate, but nothing herein shall prohibit entry without notice in any case

(a) Of an emergency, or

(b) Where such notice is waived by the owner, or

(c) Where the easement or right-of-way contains an express provision permitting entry without notice or upon notice of a lesser period of time, which is complied with, or

(d) Where the owner consents to the entry of the public utility for such purposes, or

(e) Where the structure, fixture, tree, shrub, plant or other growth, or portion thereof, to be dealt with as aforesaid, is located over, on, through or under any public street, road, highway or other public thoroughfare.

L.1969, c. 182, s. 2.



Section 48:3-17A - Public Utility Pole Or Underground Facility Placement; Municipal Consent Required; Procedures, Enforcement.

48:3-17a Public utility pole or underground facility placement; municipal consent required; procedures, enforcement.

1. a. After the effective date of P.L.1991, c.366 (C.48:3-17a), before a public utility places a pole, used for the supplying and distributing of electricity for light, heat or power, or for the furnishing of telegraph, telephone or other telecommunications service, on a public right of way on which the predominant method of lighting is gas lighting, a public utility shall, in addition to any other requirements of law, first acquire the consent of the governing body of the municipality in which the public right of way is located.

b.After the effective date of P.L.2004, c.154, before a public utility places, replaces or removes a pole or an underground facility located in a single municipality within a 24-hour period, which pole or underground facility is used for the supplying and distribution of electricity for light, heat or power, or for the furnishing of water service or telephone or other telecommunications service on or below a public right of way in that municipality, the public utility shall, in addition to any other requirements of law, notify an appropriately licensed municipal code official of the municipality at least 24 hours before undertaking any construction or excavation related to the placement, replacement or removal of such pole or underground facility. The provisions of this subsection shall apply only to a municipality where the governing body of that municipality has first adopted an ordinance requiring the notification of a public utility that provides service in that municipality of the application of the provisions of this subsection in the municipality. For the purposes of this section, "underground facility" means one or more underground pipes, cables, wires, lines or other structures used for the supplying and distribution of electricity for light, heat or power or for the providing of water service, or for the furnishing of telephone or other telecommunications service.

c.After completing the placement, replacement or removal of a pole or an underground facility pursuant to this section, the public utility shall remove from such right of way any pole or underground facility no longer in use as well as any other debris created from such placement, replacement or removal and restore the property including, but not limited to, the installation of a hot patch as needed to restore the property within the right of way to its previous condition as much as possible. As used in this section, "hot patch" means the installation of a mixture of asphalt to restore property within the right of way to its previous condition subsequent to the construction or excavation of a site required for the placement, replacement of a pole or an underground facility pursuant to this section.

d.For the purposes of this section, "pole" means, in addition to its commonly accepted meaning, any wires or cable connected thereto, and any replacements therefor which are similar in construction and use.

e.In the event a public utility does not meet the requirements of subsection c. of this section concerning the removal of debris and the restoring of property including, but not limited to, the installation of a hot patch, within a right of way to its previous condition within 90 days of placement, replacement or removal of a pole or an underground facility, the municipality shall be authorized to impose a fine up to an amount not to exceed $100 each day until the requirements of subsection c. are met, except that if the public utility is unable to complete the installation of a hot patch due to the unavailability of asphalt material during the period of time from November through April, the public utility shall not be required to complete the hot patch installation until 60 days immediately following the end of the November through April period. At least five business days prior to the end of the 90-day period established by this subsection, the municipality shall notify the public utility that the penalties authorized by this subsection shall begin to be assessed against the utility after the end of the 90-day period unless the utility complies with the requirements of subsection c. of this section. Any penalty imposed shall be collected or enforced in a summary manner, without a jury, in any court of competent jurisdiction according to the procedure provided by "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and municipal court shall have jurisdiction to enforce the provisions of this section. In the case of removal or replacement of a pole or an underground facility utilized by two or more public utilities, the public utility last removing its pipes, cables, wires, lines or other structures shall be liable for the removal and restoration required under subsection c. of this section, unless a written agreement between the public utilities provides otherwise.

f.Under emergency conditions which significantly impact the placement of a pole or underground facility resulting from natural forces or human activities beyond the control of the public utility, or which pose an imminent or existing threat of loss of electrical, water, power, telephone, or other telecommunication service, or which pose an imminent or existing threat to the safety and security of persons or property, or both, or which require immediate action by a public utility to prevent bodily harm or substantial property damage from occurring, the provisions of subsection b. of this section shall not apply when a public utility undertakes any construction or excavation related to the placement, replacement or removal of a pole or an underground facility in response to such an emergency, provided that the public utility undertaking such construction or excavation notifies the appropriately licensed municipal code official of the municipality in which such construction or excavation occurs at the earliest reasonable opportunity and that all reasonable efforts are taken by the public utility to comply with the removal and restoration requirements of subsection c. of this section after responding to the emergency.

L.1991,c.366,s.1; amended 2004, c.154.



Section 48:3-18 - Agreements

48:3-18. Agreements
Any person municipal or otherwise, may enter into a written agreement with any other such person owning or using any poles erected under municipal consent in any street, highway or other public place for the use by the former person of the poles upon such terms and conditions as may be agreed upon by the persons.

Amended by L.1962, c. 198, s. 41.



Section 48:3-19 - Municipal Consent

48:3-19. Municipal consent
The consent of the municipality shall be obtained for the use by a person of the poles of another person unless each person has a lawful right to maintain poles in such street, highway or other public place.

Amended by L.1962, c. 198, s. 42.



Section 48:3-20 - Powers, Rights And Franchises Not Impaired

48:3-20. Powers, rights and franchises not impaired
Such joint use of poles shall not lessen or impair the powers, rights, privileges and franchises of either corporation. Each corporation shall have the same powers, rights, privileges and franchises in respect to poles jointly used as each corporation has in respect to poles and wires under the laws of this state.



Section 48:3-20.1 - Franchise Not To Lapse On Death Of Holder; Transfer By Estate With Consent Of Board

48:3-20.1. Franchise not to lapse on death of holder; transfer by estate with consent of board
No franchise, privilege, authority or consent to operate a public utility, lawfully granted or given by the State or by any political subdivision thereof, to any natural person individually, or as co-partner with other person or persons, shall lapse or become void by reason of the death of any such person but in any such event the same shall vest in and become the property, of the estate of the deceased person or of such estate and the surviving partner or partners and shall be transferable as assets of such estate or of such estate and said surviving partner or partners, with the consent of the board.

L.1962, c. 198, s. 46.



Section 48:3-20.2 - Designation Of Agent To Act For Estate

48:3-20.2. Designation of agent to act for estate
There may be filed with the board a designation containing the name and address of an agent, resident of this State, to act for the estate of such person in case of his death pending the appointment of his personal representative and the lawful authorization of such personal representative to continue to operate such public utility and such agent shall be authorized to operate or participate in the operation of such public utility until such appointment and authorization is made.

L.1962, c. 198, s. 47.



Section 48:3-21 - Sale Of Property And Franchises Of Gas, Water, Or Gas And Water Companies; Purchasers Constituted Corporation; Powers

48:3-21. Sale of property and franchises of gas, water, or gas and water companies; purchasers constituted corporation; powers
Whenever the property, rights, powers, immunities, privileges and franchises of any turnpike, bridge, plank road, gas, water, or gas and water corporation created by or under any law of this state, shall be or has been sold and conveyed under and by virtue of any process or decree of any court of this state, or of the district court of the United States, the person or persons for or on whose account such property, rights, powers, immunities, privileges and franchises may be purchased shall be and they are hereby constituted a body politic and corporate, and shall be and they are vested with all the right, title, interest, property, possession, claim and demand in law and equity of, in and to such turnpike, bridge, plank road, gas, water, or gas and water company, with its appurtenances and with all the rights, powers, immunities, privileges and franchises of the corporation as whose the same may have been sold, and which may have been granted to or conferred thereupon by any law of this state in force at the time of such sale or conveyance.

The persons for or on whose account any such property, rights, powers, immunities, privileges and franchises of such corporation which may or shall have been purchased under and by virtue of any process or decree of any court of this state or of the district court of the United States, may organize such new corporation by the election of such officers and directors, issue such certificates of stock, create and issue such preferred stock, and from time to time issue such bonds, and secure the same as was authorized by the act or acts under and by which such former corporation was created.



Section 48:3-22 - Filing Certificate Of Organization; Copy As Evidence

48:3-22. Filing certificate of organization; copy as evidence
It shall be the duty of such new corporation, within one calendar month after its organization, to make a certificate thereof under its common seal, attested by the signature of its president, specifying the date of such organization, the name, the amount of capital stock, and the names of its president and directors, and transmit such certificate to the secretary of state, to be filed in his office and there remain of record, and a certified copy of such certificate so filed shall be evidence of the corporate existence of such new corporation.



Section 48:3-23 - Sale Of Railroad, Canal, Turnpike, Bridge Or Plank Road Company; Purchasers Constituted Corporation; Powers

48:3-23. Sale of railroad, canal, turnpike, bridge or plank road company; purchasers constituted corporation; powers
Whenever any railroad, canal, turnpike, bridge or plank road of any corporation created by or under any law of this state, or by any concurrent, joint or consenting legislation of this state, and any other adjoining state, shall be or has been sold and conveyed, under and by virtue of any process or decree of any court of this state or the United States, or by any other lawful authority, the person or persons for or on whose account such railroad, canal, turnpike, bridge or plank road may be or has been purchased, and the person or persons in whom title in the same is vested by mesne conveyances and assignments by such purchasers or their vendees shall be and are hereby constituted a body politic and corporate, and are and shall be vested with all the right, title, interest, property, possession, claim and demand in law and equity, of, in and to such railroad, canal, turnpike, bridge or plank road with its appurtenances, with all the rights, powers, immunities, privileges and franchises of such corporation which may have been granted to or conferred thereupon by statute or statutes, in force at the time of such original sale and conveyance, and subject to all the restrictions imposed upon such corporation by any such act or acts, except so far as the same are modified hereby, but the provisions of this section and sections 48:3-24 and 48:3-25 of this title shall, notwithstanding anything herein contained to the contrary, extend and apply to any case in which such railroad, canal, turnpike, bridge or plank road of any such corporation has been sold and conveyed as aforesaid before April eleventh, one thousand eight hundred and eighty-seven.



Section 48:3-24 - Meeting Of Purchasers For Organization Of New Corporation; Procedure; Stock And Bonds

48:3-24. Meeting of purchasers for organization of new corporation; procedure; stock and bonds
The person or persons for or on whose account any such railroad, canal, turnpike, bridge or plank road may have been or shall be purchased, or the persons holding title to the same by mesne conveyances from such purchasers, or a majority of such persons or vendees may call a meeting of such person or persons, or vendees, at such time and place as a majority in interest of them may in writing appoint for that purpose, giving public notice of the time and place of such meeting, at least once a week for two weeks, in at least one newspaper published in each of the counties in and through which such railroad, canal, turnpike, bridge or plank road may run. At the time and place so appointed, such majority may organize such new corporation by electing a president and board of six directors, to continue in office for one year succeeding such meeting, and annually thereafter, on the same day of the month, a like election for president and six directors shall be held to serve for one year. At such meeting such majority shall adopt a corporate name and corporate seal, determine the amount of the capital stock thereof, and shall have power and authority to make and issue certificates therefor to the persons in interest, to the amount of their respective interests therein, in shares of fifty dollars each.

Such new corporation may then or any time thereafter, create and issue preferred stock to such an amount, and at such times as they may deem necessary, and from time to time issue bonds at a rate of interest not exceeding six per cent per annum, to any amount not exceeding their capital stocks and secure the same by a mortgage of the property, rights, powers, privileges and franchises of such corporation.



Section 48:3-25 - Certificate Of Organization; Filing; Prior Liens Not Affected

48:3-25. Certificate of organization; filing; prior liens not affected
It shall be the duty of such new corporation, within one month after its organization, to make a certificate thereof, under its common seal, attested by the signature of its president, specifying the date of such organization, the name so adopted, the amount of capital stock, and the name and residence of its president and directors, and transmit such certificate to the secretary of state at Trenton, to be filed in his office and there remain of record, and a certified copy of such certificate so filed shall be evidence of the corporate existence of such new corporation.

Nothing in this section or sections 48:3-23 and 48:3-24 of this title shall divest or impair the lien or encumbrance of any prior mortgage or other encumbrance upon the property or franchises conveyed under the original sale of such property or franchises, when by the terms of the process or decree under which the sale has been made, or by operation of law such sale is made subject to the lien of any such prior mortgage or other encumbrance, or divest or impair any prior mortgage or other encumbrance thereon created by the vendees of the purchasers at such sale or those holding under them by mesne conveyances.



Section 48:3-26 - Number Of Directors Of New Company

48:3-26. Number of directors of new company
The stockholders of any railroad, canal or turnpike company which has been or may be formed after mortgage sales of the railroad, canal or turnpike, at the annual or other election of directors, may elect any number of directors (not less than seven nor more than seventeen), one of whom shall be president, provided that the board of directors of the company shall first have voted and fixed the number of directors to be voted for, unless it shall be at the first meeting of the persons for or on whose account the railroad, canal or turnpike may have been purchased, in which case the number of directors may be fixed as aforesaid by the persons organizing the new company under the laws of this state.



Section 48:3-27 - Railroad, Canal Or Turnpike Lying Partly Within And Partly Without State

48:3-27. Railroad, canal or turnpike lying partly within and partly without state
When any such railroad, canal or turnpike lies partly within and partly without this state and shall have been purchased under a mortgage sale of the consolidated rights, property, privileges and franchises of either of said companies, and the foreclosure and sales shall have been carried on separately in the different states where the railroad, canal or turnpike was located, the new company which may be thereafter formed in each state shall be taken and considered to be one company in law and in fact; provided that the persons for or on whose account such purchase was made, shall be the same persons and shall so certify under the hand of the first president of the consolidated company in its certificate of organization, in which case all of the aforesaid rights, property, privileges and franchises of the consolidated companies shall be merged into the new or reorganized company.



Section 48:3-28 - Receivers Or Trustees For Insolvent Companies; Appointment; Sale Or Lease Of Property

48:3-28. Receivers or trustees for insolvent companies; appointment; sale or lease of property
Whenever any railroad, canal or turnpike company, incorporated under the laws of this State, has become insolvent or failed for 90 days after the same becomes due, to pay the principal or interest on any mortgage on its property and franchise, the Superior Court upon the application of a creditor, mortgagee or stockholder of the company, may appoint a receiver or receivers, or 3 trustees, who shall have and exercise all the powers and authority that it is lawful for receivers and trustees to exercise under Title 14, Corporations, General.

The receivers or trustees may sell or lease the canal, railroad or turnpike belonging to the company, together with all its chartered rights, privileges and franchises. The purchasers or lessees of such works, rights, privileges and franchises shall thereafter hold, use and enjoy the same during the residue of the term limited in the charter of the company, or during the term specified in the lease, in as full and ample a manner as the stockholders of the company could or might have enjoyed the same, subject, however, to all the restrictions, limitations and conditions contained in the charter.

Upon filing in the office of the Secretary of State, within 6 months after the sale or lease, a certificate that they accept the charter of the company whose property has been sold or leased, under a corporate name different from that of such company, the purchasers or lessees shall become a corporation under the name so specified, with all the powers, rights, privileges and franchises of the former company.

The purchasers or lessees, or the corporation formed by them as aforesaid, shall hold and enjoy the same, free and clear of all debts, claims and demands of creditors, mortgagees or stockholders, who shall look only to the fund arising from the sale or lease, which money, as collected, shall be paid into the Superior Court. Where the property is subject to a mortgage, the Superior Court may, with the consent of the complainant, or without such consent if the principal is not due, direct a sale or lease to be made subject to the lien of the mortgage.

Amended by L.1962, c. 198, s. 43.



Section 48:3-29 - Sale Or Lease Of Property And Franchises By Receiver; Exception

48:3-29. Sale or lease of property and franchises by receiver; exception
When a receiver of a corporation has charge of a railroad, canal, turnpike or other work of a public nature in which the value of the work is dependent upon the franchise and in the continuance of which the public as well as the stockholders and creditors have an interest, he may sell or lease the principal work for the construction whereof the corporation was organized, together with all the chartered rights, privileges and franchises belonging to it and appertaining to such principal work.

The purchaser or lessee of the principal work, chartered rights, privileges and franchises shall thereafter hold, use and enjoy the same during the whole of the residue of the term limited in the charter of the corporation or during the term specified in the lease in as full manner as the corporation could or might have used and enjoyed the same, subject however to all the restrictions, limitations and conditions contained in the charter.

This section shall not apply to or affect any corporation authorized by law to exercise banking privileges.



Section 48:3-30 - Time-tables To Conform To Standard Time

48:3-30. Time-tables to conform to standard time
Time-tables of all public conveyances within this state shall conform to the standard time established by section 1:1-2.3 of the title Acts, Laws and Statutes.



Section 48:3-31 - Passes To Officers And Employees And Their Families; "Employees" Defined

48:3-31. Passes to officers and employees and their families; "employees" defined
Nothing in this title shall be construed to prevent the issue by any steam railroad, street railway, traction, canal, express, telephone or telegraph companies or other common carriers, of free passes or franks to their employees, officers, agents, surgeons, physicians, attorneys-at-law, and their families, and the interchange between said public utilities and common carriers, of passes or franks for their employees, officers, agents, surgeons, physicians, attorneys-at-law, and their families. The term "employees" as used in this section, shall include furloughed, pensioned, and superannuated employees.

Amended by L.1948, c. 286, p. 1195, s. 1, eff. Aug. 9, 1948.



Section 48:3-32 - Free Transportation Of Police; Deduction From Franchise Tax

48:3-32. Free transportation of police; deduction from franchise tax
Every public utility operating any street railway, traction railway or autobus shall transport, without the collection of fares from them, uniformed public officers while engaged in the performance of their public duties, and all police officers of whatever grade or rank acting as detectives, county detectives or detectives connected with the office of any prosecutor of the pleas in any county while engaged in the performance of their public duties, whose duties require police duty to be performed without uniform.

For such transportation an amount equal to the lawful fares shall be credited on account of any franchise tax or charges in the nature thereof payable or apportioned by law or ordinance to any municipality wherein the transportation takes place.



Section 48:3-33 - Dog May Accompany Blind, Handicapped Or Deaf Person On Buses Or Other Public Utilities

48:3-33. Dog may accompany blind, handicapped or deaf person on buses or other public utilities
Any blind person, accompanied by a dog, known and described as a "seeing-eye dog," any deaf person, accompanied by a dog, known and described as a "hearing ear dog," any handicapped person, accompanied by a dog, known and described as a "service dog," or any blind, handicapped or deaf person accompanied by a guide or service dog trained by a recognized training agency or school, when riding on any bus or other public utility, as defined in R.S. 48:2-13, engaged in transportation of passengers, may keep such animal in his or her immediate custody. The Board of Public Utilities shall prescribe rules and regulations concerning such custody.

Amended by L.1980, c. 46, s. 2, eff. June 26, 1980; L.1983, c. 485, s. 1, eff. Jan. 17, 1984.



Section 48:3-34 - Transportation Of Blind Person And Guide For One Fare

48:3-34. Transportation of blind person and guide for one fare
Any totally blind person and guide may be transported by any street railway, traction railway, autobus company, or railroad company at the usual and ordinary fare charged to one person, under such reasonable regulations as may be established by the carrier, anything in this Title to the contrary notwithstanding.

As amended L.1962, c. 198, s. 44.



Section 48:3-35 - Overcharges; Penalty; Recovery

48:3-35. Overcharges; penalty; recovery
Any person authorized by law to take toll or charge for the transportation of passengers or goods, who shall directly or indirectly take or demand from any person more than the charge, toll or fare allowed by law, shall forfeit one hundred dollars, besides the costs of prosecution, for each offense.

Such penalty shall be recovered in an action at law by any person who may sue for the same in any court of competent jurisdiction. One-half thereof shall go to the prosecutor and the remainder to the use of the state.



Section 48:3-36 - Ticket Agents; Certificate Of Authority; Selling Without Certificate; Penalty

48:3-36. Ticket agents; certificate of authority; selling without certificate; penalty
Every agent authorized to sell tickets or other evidence entitling the holder to travel on any railroad, steamboat or other public conveyance, shall have a certificate from the owner or persons operating the public conveyance setting forth the authority of the agent to make such sale, signed by the officer whose name is signed upon the tickets or coupons which such agent may sell.

The agent shall exhibit the certificate to any person desiring to purchase a ticket, or to any officer of the law who may so request and shall keep the certificate conspicuously posted in his office.

Any person not possessed of such certificate of authority, who shall sell or transfer any coupon or part of any ticket or other evidence entitling the holder to travel on any such public conveyance, whether the same be situated, operated or owned within or without this state, shall be guilty of a misdemeanor and punished by a fine not exceeding five hundred dollars or imprisonment not exceeding one year, or both.



Section 48:3-37 - Redemption Of Unused Tickets

48:3-37. Redemption of unused tickets
The owner or person operating any railroad, steamboat or other public conveyance shall redeem at his general office the whole or such parts of coupons of any ticket sold as the purchaser has not used, at a rate equal to the difference between the price paid for the whole ticket and the cost of a ticket between the points for which the portion of the ticket was actually used.



Section 48:3-38 - Police For Railroad, Street Railway, Canal Or Steamboat Companies

48:3-38. Police for railroad, street railway, canal or steamboat companies
48:3-38. a. On the application of any railroad, street railway, canal or steamboat company the Governor may appoint such persons as the company may designate to act as policemen for the company. The Secretary of State shall issue to each person so appointed a commission, a copy of which shall be filed in the office of the Superintendent of State Police. Each appointee shall pay to the Secretary of State a fee of $25.00 for that commission.

All applications shall, in the first instance, be made to said superintendent. The superintendent shall investigate and determine the character, competency, integrity and fitness of the person or persons designated in the application. Notwithstanding any other provision of law in the case of any railroad, street railway, canal or steamboat company, the operations of which extend from this State to any other, such person or persons need not be residents of the State of New Jersey. If the application is approved by the superintendent, the applicant shall then present the approved application to the Governor.

Every person so appointed and commissioned shall, in the several counties, possess all the powers of policemen and constables in criminal cases of the several municipalities in such counties and shall be compensated by the company.

When on duty, except when employed as a detective, he shall wear in plain view a metallic shield or device with the words "railway police," "canal police" or "steamboat police" as may be appropriate, and the name or style of the company for whom he was appointed inscribed thereon.

Notwithstanding anything to the contrary herein contained, all appointments made prior to the effective date of this enactment which meet the requirements thereof shall be and they hereby are declared to be valid.

When any such company shall file in the offices of the Superintendent of State Police a notice that it no longer requires the service of such policeman, his power as such shall cease and determine.

b. The provisions of subsection a. of this section do not apply to the New Jersey Transit Corporation established by P.L.1979, c.150 (C.27:25-1 et seq.). The executive director of the corporation, through the chief of police of the New Jersey Transit Police Department, may appoint and employ transit police officers under the provisions of section 2 of this 1989 amendatory and supplementary act.

Amended 1951,c.275; 1987,c.435,s.15; 1989,c.291,s.1; 1991,c.386,s.4.



Section 48:3-42 - Identification Badges; Necessity For Employees For Collections Or Reading Meters

48:3-42. Identification badges; necessity for employees for collections or reading meters
No employee of a public utility, as defined in R.S. 48:2-13, shall have the right of reasonable access to a customer's premises and to all property furnished by the utility, at all reasonable times for the purpose of collection of coin-boxes or reading meters, unless said employee is wearing a plainly visible identification badge on the upper left corner of his torso.

L.1977, c. 35, s. 1.



Section 48:3-43 - Size, Form Of Badge

48:3-43. Size, form of badge
2.The identification badge shall not be larger than 2 " x 4 " and shall be made in such a way and of such material that any attempt to alter said badge will result in it being immediately, permanently and obviously ruined. The card shall be in the following form:

Color Photograph of Employee's Name

Employee's Face in

a size adequate to Date of Issuance

permit recognition Employee's Signature

Validation Public Utility's Name

L.1977,c.35,s.2; amended 2001, c.256.



Section 48:3-44 - Issuance Of New Identification Badge

48:3-44. Issuance of new identification badge
A new identification badge shall be made and issued by the public utility from time to time to reflect any substantial changes in the employee's appearance, but in any case, a new badge shall be issued at least once every 6 years. Each new identification badge shall contain a new color photograph of the employee's face and said photograph shall be taken not more than 2 weeks before the date upon which the new identification badge is issued.

A new identification badge shall also be issued to an employee whenever the facial appearance of said employee undergoes a noticeable alteration. For the purposes of this act, "noticeable alteration" means a change in the facial appearance such as, but not limited to, a change in hair color, style, shape or length, the growth, alteration or removal of beards, goatees, mustaches or sideburns, the wearing of spectacles or contact lenses in lieu of spectacles previously worn, or a major change caused by an accident or surgery.

L.1977, c. 35, s. 3.



Section 48:3-45 - Improper Use Of Public Utility Employee Identification Badge, Fourth Degree Crime.

48:3-45 Improper use of public utility employee identification badge, fourth degree crime.
4.No employee of a public utility who is in possession of any identification badge, as provided for by P.L.1977, c.35 (C.48:3-42 et seq.), shall loan, allow or permit any other person to use or display such identification badge; in case of the loss of any such identification badge, the employee shall forthwith notify the public utility of such loss and the circumstances surrounding the same. Any person violating the provisions of this section or any person who shall display or use the identification badge of another, for the purpose of deceiving any person as to his identity shall be guilty of a crime of the fourth degree.

L.1977,c.35,s.4; amended 2007, c.232, s.1.



Section 48:3-46 - Failure To Issue Identification Badge By Public Utility; Penalty

48:3-46. Failure to issue identification badge by public utility; penalty
Any public utility that fails to issue an identification badge to each employee whose job requires that he inspect customer's premises, shall, in addition to having said employee denied the right of reasonable access as set forth in section 1 of this act, be subject to a civil penalty of $15.00 for each instance in which said utility failed to issue an identification badge.

L.1977, c. 35, s. 5.



Section 48:3-47 - Failure To Wear Identification Badge; Penalty; Collection Of Penalties

48:3-47. Failure to wear identification badge; penalty; collection of penalties
Any employee of a public utility who has been issued an identification badge by said public utility and who fails to wear said identification badge while attempting to exercise the right of reasonable access as set forth in section 1 of this act, shall be subject to a civil penalty of $15.00 for each offense. The penalties set forth in this section and section 5 of this act shall be collected in accordance with the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.) and all money collected shall be remitted to the State of New Jersey.

L.1977, c. 35, s. 6.



Section 48:3-48 - Notification Of Customers

48:3-48. Notification of customers
On or before January 31 of each year, each public utility requiring the right of reasonable access to a customer's premises shall notify said customer by mail or other public means that no employee of said public utility shall have the right of reasonable access at set forth in section 1 of this act, unless he is wearing an identification badge. Each such public utility shall accompany said notice with a reproduction of an identification badge. The word "void" shall be stamped in large letters across the reproduction.

L.1977, c. 35, s. 7.



Section 48:3-49 - Short Title

48:3-49. Short title
1.Sections 1 through 46, and sections 51, 57, 59, 60, 63, 65 and 66 of this act shall be known and may be cited as the "Electric Discount and Energy Competition Act."

L.1999,c.23,s.1.



Section 48:3-50 - Findings, Declarations Relative To Competition In The Electric Power And Gas Industries

48:3-50. Findings, declarations relative to competition in the electric power and gas industries
2. a. The Legislature finds and declares that it is the policy of this State to:

(1)Lower the current high cost of energy, and improve the quality and choices of service, for all of this State's residential, business and institutional consumers, and thereby improve the quality of life and place this State in an improved competitive position in regional, national and international markets;

(2)Place greater reliance on competitive markets, where such markets exist, to deliver energy services to consumers in greater variety and at lower cost than traditional, bundled public utility service;

(3)Maintain adequate regulatory oversight over competitive purveyors of retail power and natural gas supply and other energy services to assure that consumer protection safeguards inherent to traditional public utility regulation are maintained, without unduly impeding competitive markets;

(4)Ensure universal access to affordable and reliable electric power and natural gas service;

(5)Maintain traditional regulatory authority over non-competitive energy delivery or other energy services, subject to alternative forms of traditional regulation authorized by the Legislature;

(6)Ensure that rates for non-competitive public utility services do not subsidize the provision of competitive services by public utilities;

(7)Provide diversity in the supply of electric power throughout this State;

(8)Authorize the Board of Public Utilities to approve alternative forms of regulation in order to address changes in technology and the structure of the electric power and gas industries; to modify the regulation of competitive services; and to promote economic development;

(9)Prevent any adverse impacts on environmental quality in this State as a result of the introduction of competition in retail power markets in this State;

(10) Ensure that improved energy efficiency and load management practices, implemented via marketplace mechanisms or State-sponsored programs, remain part of this State's strategy to meet the long-term energy needs of New Jersey consumers;

(11) Preserve the reliability of power supply and delivery systems as the marketplace is transformed from a monopoly to a competitive environment; and

(12) Provide for a smooth transition from a regulated to a competitive power supply marketplace, including provisions which afford fair treatment to all stakeholders during the transition.

b.The Legislature further finds and declares that:

(1)In a competitive marketplace, traditional utility rate regulation is not necessary to protect the public interest and that competition will promote efficiency, reduce regulatory delay, and foster productivity and innovation;

(2)Due to regulatory changes, technological developments and other factors, a competitive electric generation and wholesale supply market has developed over the past several years;

(3)Electric power services are available in the wholesale markets at prices substantially lower than the current cost of electric power generation and supply services provided to retail customers by this State's electric public utilities;

(4)The traditional retail monopoly which electric public utilities have held in this State for electric power generation and supply services should be eliminated, so that all New Jersey energy consumers will be afforded the opportunity to access the competitive market for such services and to select the electric power supplier of their choice;

(5)The traditional electric public utility rate regulation which the Board of Public Utilities has exercised over retail power supply in this State requires reform in order to provide retail choice and bring the benefits of competition to all New Jersey consumers;

(6)Permitting the competitive electric power generation and supply marketplace to operate without traditional utility rate regulation will produce a wider selection of services at competitive market-based prices;

(7)Certain regulatory authority, including requiring electric power suppliers and gas suppliers to maintain offices in this State, is necessary to ensure continued safety, reliability and consumer protections in the electric power and gas industries; and to ensure accessibility to electric power suppliers and gas suppliers by the Board of Public Utilities, consumers, electric public utilities and gas public utilities; and

(8)The electric power generation marketplace and gas supply marketplace should be subject to appropriate consumer protection standards that will ensure that all classes of customers in all regions of this State are properly and adequately served.

c.The Legislature therefore determines that it is in the public interest to:

(1)Authorize the Board of Public Utilities to permit competition in the electric generation and gas marketplace and such other traditional utility areas as the board determines, and thereby reduce the aggregate energy rates currently paid by all New Jersey consumers;

(2)Provide for regulation of new market entrants in the areas of safe, adequate and proper service and customer protection;

(3)Relieve electric public utilities from traditional utility rate regulation in the provision of services which are deemed to be provided in a competitive market;

(4)Provide each electric public utility the opportunity to recover above-market power generation and supply costs and other reasonably incurred costs associated with the restructuring of the electric industry in New Jersey, the level of which will be determined by the Board of Public Utilities to the extent necessary to maintain the financial integrity of the electric public utility through the transition to competition, subject to the achievement of the other goals and provisions of this act, and subject to the public utility having taken and continuing to take all reasonably available steps to mitigate the magnitude of its above-market electric power generation and supply costs; and

(5)Provide the Board of Public Utilities with ongoing oversight and regulatory authority to monitor and review composition of the electric generation and retail power supply marketplace in New Jersey, and to take such actions as it deems necessary and appropriate to restore a competitive marketplace in the event it determines that one or more suppliers are in a position to dominate the marketplace and charge anti-competitive or above-market prices.

L.1999,c.23,s.2.



Section 48:3-51 - Definitions Relative To Competition In The Electric Power, Gas, Solar Energy And Offshore Wind Industries.

48:3-51 Definitions relative to competition in the electric power, gas, solar energy and offshore wind industries.

3.As used in P.L.1999, c.23 (C.48:3-49 et al.):

"Assignee" means a person to which an electric public utility or another assignee assigns, sells, or transfers, other than as security, all or a portion of its right to or interest in bondable transition property. Except as specifically provided in P.L.1999, c.23 (C.48:3-49 et al.), an assignee shall not be subject to the public utility requirements of Title 48 or any rules or regulations adopted pursuant thereto.

"Base load electric power generation facility" means an electric power generation facility intended to be operated at a greater than 50 percent capacity factor including, but not limited to, a combined cycle power facility and a combined heat and power facility.

"Base residual auction" means the auction conducted by PJM, as part of PJM's reliability pricing model, three years prior to the start of the delivery year to secure electrical capacity as necessary to satisfy the capacity requirements for that delivery year.

"Basic gas supply service" means gas supply service that is provided to any customer that has not chosen an alternative gas supplier, whether or not the customer has received offers as to competitive supply options, including, but not limited to, any customer that cannot obtain such service for any reason, including non-payment for services. Basic gas supply service is not a competitive service and shall be fully regulated by the board.

"Basic generation service" or "BGS" means electric generation service that is provided, to any customer that has not chosen an alternative electric power supplier, whether or not the customer has received offers for competitive supply options, including, but not limited to, any customer that cannot obtain such service from an electric power supplier for any reason, including non-payment for services. Basic generation service is not a competitive service and shall be fully regulated by the board.

"Basic generation service provider" or "provider" means a provider of basic generation service.

"Basic generation service transition costs" means the amount by which the payments by an electric public utility for the procurement of power for basic generation service and related ancillary and administrative costs exceeds the net revenues from the basic generation service charge established by the board pursuant to section 9 of P.L.1999, c.23 (C.48:3-57) during the transition period, together with interest on the balance at the board-approved rate, that is reflected in a deferred balance account approved by the board in an order addressing the electric public utility's unbundled rates, stranded costs, and restructuring filings pursuant to P.L.1999, c.23 (C.48:3-49 et al.). Basic generation service transition costs shall include, but are not limited to, costs of purchases from the spot market, bilateral contracts, contracts with non-utility generators, parting contracts with the purchaser of the electric public utility's divested generation assets, short-term advance purchases, and financial instruments such as hedging, forward contracts, and options. Basic generation service transition costs shall also include the payments by an electric public utility pursuant to a competitive procurement process for basic generation service supply during the transition period, and costs of any such process used to procure the basic generation service supply.

"Board" means the New Jersey Board of Public Utilities or any successor agency.

"Bondable stranded costs" means any stranded costs or basic generation service transition costs of an electric public utility approved by the board for recovery pursuant to the provisions of P.L.1999, c.23 (C.48:3-49 et al.), together with, as approved by the board: (1) the cost of retiring existing debt or equity capital of the electric public utility, including accrued interest, premium and other fees, costs, and charges relating thereto, with the proceeds of the financing of bondable transition property; (2) if requested by an electric public utility in its application for a bondable stranded costs rate order, federal, State and local tax liabilities associated with stranded costs recovery, basic generation service transition cost recovery, or the transfer or financing of the property, or both, including taxes, whose recovery period is modified by the effect of a stranded costs recovery order, a bondable stranded costs rate order, or both; and (3) the costs incurred to issue, service or refinance transition bonds, including interest, acquisition or redemption premium, and other financing costs, whether paid upon issuance or over the life of the transition bonds, including, but not limited to, credit enhancements, service charges, overcollateralization, interest rate cap, swap or collar, yield maintenance, maturity guarantee or other hedging agreements, equity investments, operating costs, and other related fees, costs, and charges, or to assign, sell, or otherwise transfer bondable transition property.

"Bondable stranded costs rate order" means one or more irrevocable written orders issued by the board pursuant to P.L.1999, c.23 (C.48:3-49 et al.) which determines the amount of bondable stranded costs and the initial amount of transition bond charges authorized to be imposed to recover the bondable stranded costs, including the costs to be financed from the proceeds of the transition bonds, as well as on-going costs associated with servicing and credit enhancing the transition bonds, and provides the electric public utility specific authority to issue or cause to be issued, directly or indirectly, transition bonds through a financing entity and related matters as provided in P.L.1999, c.23 (C.48:3-49 et al.), which order shall become effective immediately upon the written consent of the related electric public utility to the order as provided in P.L.1999, c.23 (C.48:3-49 et al.).

"Bondable transition property" means the property consisting of the irrevocable right to charge, collect, and receive, and be paid from collections of, transition bond charges in the amount necessary to provide for the full recovery of bondable stranded costs which are determined to be recoverable in a bondable stranded costs rate order, all rights of the related electric public utility under the bondable stranded costs rate order including, without limitation, all rights to obtain periodic adjustments of the related transition bond charges pursuant to subsection b. of section 15 of P.L.1999, c.23 (C.48:3-64), and all revenues, collections, payments, money, and proceeds arising under, or with respect to, all of the foregoing.

"British thermal unit" or "Btu" means the amount of heat required to increase the temperature of one pound of water by one degree Fahrenheit.

"Broker" means a duly licensed electric power supplier that assumes the contractual and legal responsibility for the sale of electric generation service, transmission, or other services to end-use retail customers, but does not take title to any of the power sold, or a duly licensed gas supplier that assumes the contractual and legal obligation to provide gas supply service to end-use retail customers, but does not take title to the gas.

"Brownfield" means any former or current commercial or industrial site that is currently vacant or underutilized and on which there has been, or there is suspected to have been, a discharge of a contaminant.

"Buydown" means an arrangement or arrangements involving the buyer and seller in a given power purchase contract and, in some cases third parties, for consideration to be given by the buyer in order to effectuate a reduction in the pricing, or the restructuring of other terms to reduce the overall cost of the power contract, for the remaining succeeding period of the purchased power arrangement or arrangements.

"Buyout" means an arrangement or arrangements involving the buyer and seller in a given power purchase contract and, in some cases third parties, for consideration to be given by the buyer in order to effectuate a termination of such power purchase contract.

"Class I renewable energy" means electric energy produced from solar technologies, photovoltaic technologies, wind energy, fuel cells, geothermal technologies, wave or tidal action, small scale hydropower facilities with a capacity of three megawatts or less and put into service after the effective date of P.L.2012, c.24, and methane gas from landfills or a biomass facility, provided that the biomass is cultivated and harvested in a sustainable manner.

"Class II renewable energy" means electric energy produced at a hydropower facility with a capacity of greater than three megawatts, but less than 30 megawatts, or a resource recovery facility, provided that the facility is located where retail competition is permitted and provided further that the Commissioner of Environmental Protection has determined that the facility meets the highest environmental standards and minimizes any impacts to the environment and local communities. Class II renewable energy shall not include electric energy produced at a hydropower facility with a capacity of greater than 30 megawatts on or after the effective date of P.L.2015, c.51.

"Co-generation" means the sequential production of electricity and steam or other forms of useful energy used for industrial or commercial heating and cooling purposes.

"Combined cycle power facility" means a generation facility that combines two or more thermodynamic cycles, by producing electric power via the combustion of fuel and then routing the resulting waste heat by-product to a conventional boiler or to a heat recovery steam generator for use by a steam turbine to produce electric power, thereby increasing the overall efficiency of the generating facility.

"Combined heat and power facility" or "co-generation facility" means a generation facility which produces electric energy and steam or other forms of useful energy such as heat, which are used for industrial or commercial heating or cooling purposes. A combined heat and power facility or co-generation facility shall not be considered a public utility.

"Competitive service" means any service offered by an electric public utility or a gas public utility that the board determines to be competitive pursuant to section 8 or section 10 of P.L.1999, c.23 (C.48:3-56 or C.48:3-58) or that is not regulated by the board.

"Commercial and industrial energy pricing class customer" or "CIEP class customer" means that group of non-residential customers with high peak demand, as determined by periodic board order, which either is eligible or which would be eligible, as determined by periodic board order, to receive funds from the Retail Margin Fund established pursuant to section 9 of P.L.1999, c.23 (C.48:3-57) and for which basic generation service is hourly-priced.

"Comprehensive resource analysis" means an analysis including, but not limited to, an assessment of existing market barriers to the implementation of energy efficiency and renewable technologies that are not or cannot be delivered to customers through a competitive marketplace.

"Connected to the distribution system" means, for a solar electric power generation facility, that the facility is: (1) connected to a net metering customer's side of a meter, regardless of the voltage at which that customer connects to the electric grid; (2) an on-site generation facility; (3) qualified for net metering aggregation as provided pursuant to paragraph (4) of subsection e. of section 38 of P.L.1999, c.23 (C.48:3-87); (4) owned or operated by an electric public utility and approved by the board pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1); (5) directly connected to the electric grid at 69 kilovolts or less, regardless of how an electric public utility classifies that portion of its electric grid, and is designated as "connected to the distribution system" by the board pursuant to subsections q. through s. of section 38 of P.L.1999, c.23 (C.48:3-87); or (6) is certified by the board, in consultation with the Department of Environmental Protection, as being located on a brownfield, on an area of historic fill, or on a properly closed sanitary landfill facility. Any solar electric power generation facility, other than that of a net metering customer on the customer's side of the meter, connected above 69 kilovolts shall not be considered connected to the distribution system.

"Customer" means any person that is an end user and is connected to any part of the transmission and distribution system within an electric public utility's service territory or a gas public utility's service territory within this State.

"Customer account service" means metering, billing, or such other administrative activity associated with maintaining a customer account.

"Delivery year" or "DY" means the 12-month period from June 1st through May 31st, numbered according to the calendar year in which it ends.

"Demand side management" means the management of customer demand for energy service through the implementation of cost-effective energy efficiency technologies, including, but not limited to, installed conservation, load management, and energy efficiency measures on and in the residential, commercial, industrial, institutional, and governmental premises and facilities in this State.

"Electric generation service" means the provision of retail electric energy and capacity which is generated off-site from the location at which the consumption of such electric energy and capacity is metered for retail billing purposes, including agreements and arrangements related thereto.

"Electric power generator" means an entity that proposes to construct, own, lease, or operate, or currently owns, leases, or operates, an electric power production facility that will sell or does sell at least 90 percent of its output, either directly or through a marketer, to a customer or customers located at sites that are not on or contiguous to the site on which the facility will be located or is located. The designation of an entity as an electric power generator for the purposes of P.L.1999, c.23 (C.48:3-49 et al.) shall not, in and of itself, affect the entity's status as an exempt wholesale generator under the Public Utility Holding Company Act of 1935, 15 U.S.C. s.79 et seq., or its successor act.

"Electric power supplier" means a person or entity that is duly licensed pursuant to the provisions of P.L.1999, c.23 (C.48:3-49 et al.) to offer and to assume the contractual and legal responsibility to provide electric generation service to retail customers, and includes load serving entities, marketers, and brokers that offer or provide electric generation service to retail customers. The term excludes an electric public utility that provides electric generation service only as a basic generation service pursuant to section 9 of P.L.1999, c.23 (C.48:3-57).

"Electric public utility" means a public utility, as that term is defined in R.S.48:2-13, that transmits and distributes electricity to end users within this State.

"Electric related service" means a service that is directly related to the consumption of electricity by an end user, including, but not limited to, the installation of demand side management measures at the end user's premises, the maintenance, repair, or replacement of appliances, lighting, motors, or other energy-consuming devices at the end user's premises, and the provision of energy consumption measurement and billing services.

"Electronic signature" means an electronic sound, symbol, or process, attached to, or logically associated with, a contract or other record, and executed or adopted by a person with the intent to sign the record.

"Eligible generator" means a developer of a base load or mid-merit electric power generation facility including, but not limited to, an on-site generation facility that qualifies as a capacity resource under PJM criteria and that commences construction after the effective date of P.L.2011, c.9 (C.48:3-98.2 et al.).

"Energy agent" means a person that is duly registered pursuant to the provisions of P.L.1999, c.23 (C.48:3-49 et al.), that arranges the sale of retail electricity or electric related services, or retail gas supply or gas related services, between government aggregators or private aggregators and electric power suppliers or gas suppliers, but does not take title to the electric or gas sold.

"Energy consumer" means a business or residential consumer of electric generation service or gas supply service located within the territorial jurisdiction of a government aggregator.

"Energy efficiency portfolio standard" means a requirement to procure a specified amount of energy efficiency or demand side management resources as a means of managing and reducing energy usage and demand by customers.

"Energy year" or "EY" means the 12-month period from June 1st through May 31st, numbered according to the calendar year in which it ends.

"Existing business relationship" means a relationship formed by a voluntary two-way communication between an electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, sales representative, or telemarketer and a customer, regardless of an exchange of consideration, on the basis of an inquiry, application, purchase, or transaction initiated by the customer regarding products or services offered by the electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, sales representative, or telemarketer; however, a consumer's use of electric generation service or gas supply service through the consumer's electric public utility or gas public utility shall not constitute or establish an existing business relationship for the purpose of P.L.2013, c.263.

"Farmland" means land actively devoted to agricultural or horticultural use that is valued, assessed, and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.).

"Federal Energy Regulatory Commission" or "FERC" means the federal agency established pursuant to 42 U.S.C. s.7171 et seq. to regulate the interstate transmission of electricity, natural gas, and oil.

"Final remediation document" shall have the same meaning as provided in section 3 of P.L.1976, c.141 (C.58:10-23.11b).

"Financing entity" means an electric public utility, a special purpose entity, or any other assignee of bondable transition property, which issues transition bonds. Except as specifically provided in P.L.1999, c.23 (C.48:3-49 et al.), a financing entity which is not itself an electric public utility shall not be subject to the public utility requirements of Title 48 of the Revised Statutes or any rules or regulations adopted pursuant thereto.

"Gas public utility" means a public utility, as that term is defined in R.S.48:2-13, that distributes gas to end users within this State.

"Gas related service" means a service that is directly related to the consumption of gas by an end user, including, but not limited to, the installation of demand side management measures at the end user's premises, the maintenance, repair or replacement of appliances or other energy-consuming devices at the end user's premises, and the provision of energy consumption measurement and billing services.

"Gas supplier" means a person that is duly licensed pursuant to the provisions of P.L.1999, c.23 (C.48:3-49 et al.) to offer and assume the contractual and legal obligation to provide gas supply service to retail customers, and includes, but is not limited to, marketers and brokers. A non-public utility affiliate of a public utility holding company may be a gas supplier, but a gas public utility or any subsidiary of a gas utility is not a gas supplier. In the event that a gas public utility is not part of a holding company legal structure, a related competitive business segment of that gas public utility may be a gas supplier, provided that related competitive business segment is structurally separated from the gas public utility, and provided that the interactions between the gas public utility and the related competitive business segment are subject to the affiliate relations standards adopted by the board pursuant to subsection k. of section 10 of P.L.1999, c.23 (C.48:3-58).

"Gas supply service" means the provision to customers of the retail commodity of gas, but does not include any regulated distribution service.

"Government aggregator" means any government entity subject to the requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., or the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.), that enters into a written contract with a licensed electric power supplier or a licensed gas supplier for: (1) the provision of electric generation service, electric related service, gas supply service, or gas related service for its own use or the use of other government aggregators; or (2) if a municipal or county government, the provision of electric generation service or gas supply service on behalf of business or residential customers within its territorial jurisdiction.

"Government energy aggregation program" means a program and procedure pursuant to which a government aggregator enters into a written contract for the provision of electric generation service or gas supply service on behalf of business or residential customers within its territorial jurisdiction.

"Governmental entity" means any federal, state, municipal, local, or other governmental department, commission, board, agency, court, authority, or instrumentality having competent jurisdiction.

"Greenhouse gas emissions portfolio standard" means a requirement that addresses or limits the amount of carbon dioxide emissions indirectly resulting from the use of electricity as applied to any electric power suppliers and basic generation service providers of electricity.

"Historic fill" means generally large volumes of non-indigenous material, no matter what date they were emplaced on the site, used to raise the topographic elevation of a site, which were contaminated prior to emplacement and are in no way connected with the operations at the location of emplacement and which include, but are not limited to, construction debris, dredge spoils, incinerator residue, demolition debris, fly ash, and non-hazardous solid waste. "Historic fill" shall not include any material which is substantially chromate chemical production waste or any other chemical production waste or waste from processing of metal or mineral ores, residues, slags, or tailings.

"Incremental auction" means an auction conducted by PJM, as part of PJM's reliability pricing model, prior to the start of the delivery year to secure electric capacity as necessary to satisfy the capacity requirements for that delivery year, that is not otherwise provided for in the base residual auction.

"Leakage" means an increase in greenhouse gas emissions related to generation sources located outside of the State that are not subject to a state, interstate, or regional greenhouse gas emissions cap or standard that applies to generation sources located within the State.

"Locational deliverability area" or "LDA" means one or more of the zones within the PJM region which are used to evaluate area transmission constraints and reliability issues including electric public utility company zones, sub-zones, and combinations of zones.

"Long-term capacity agreement pilot program" or "LCAPP" means a pilot program established by the board that includes participation by eligible generators, to seek offers for financially-settled standard offer capacity agreements with eligible generators pursuant to the provisions of P.L.2011, c.9 (C.48:3-98.2 et al.).

"Market transition charge" means a charge imposed pursuant to section 13 of P.L.1999, c.23 (C.48:3-61) by an electric public utility, at a level determined by the board, on the electric public utility customers for a limited duration transition period to recover stranded costs created as a result of the introduction of electric power supply competition pursuant to the provisions of P.L.1999, c.23 (C.48:3-49 et al.).

"Marketer" means a duly licensed electric power supplier that takes title to electric energy and capacity, transmission and other services from electric power generators and other wholesale suppliers and then assumes the contractual and legal obligation to provide electric generation service, and may include transmission and other services, to an end-use retail customer or customers, or a duly licensed gas supplier that takes title to gas and then assumes the contractual and legal obligation to provide gas supply service to an end-use customer or customers.

"Mid-merit electric power generation facility" means a generation facility that operates at a capacity factor between baseload generation facilities and peaker generation facilities.

"Net metering aggregation" means a procedure for calculating the combination of the annual energy usage for all facilities owned by a single customer where such customer is a State entity, school district, county, county agency, county authority, municipality, municipal agency, or municipal authority, and which are served by a solar electric power generating facility as provided pursuant to paragraph (4) of subsection e. of section 38 of P.L.1999, c.23 (C.48:3-87).

"Net proceeds" means proceeds less transaction and other related costs as determined by the board.

"Net revenues" means revenues less related expenses, including applicable taxes, as determined by the board.

"Offshore wind energy" means electric energy produced by a qualified offshore wind project.

"Offshore wind renewable energy certificate" or "OREC" means a certificate, issued by the board or its designee, representing the environmental attributes of one megawatt hour of electric generation from a qualified offshore wind project.

"Off-site end use thermal energy services customer" means an end use customer that purchases thermal energy services from an on-site generation facility, combined heat and power facility, or co-generation facility, and that is located on property that is separated from the property on which the on-site generation facility, combined heat and power facility, or co-generation facility is located by more than one easement, public thoroughfare, or transportation or utility-owned right-of-way.

"On-site generation facility" means a generation facility, including, but not limited to, a generation facility that produces Class I or Class II renewable energy, and equipment and services appurtenant to electric sales by such facility to the end use customer located on the property or on property contiguous to the property on which the end user is located. An on-site generation facility shall not be considered a public utility. The property of the end use customer and the property on which the on-site generation facility is located shall be considered contiguous if they are geographically located next to each other, but may be otherwise separated by an easement, public thoroughfare, transportation or utility-owned right-of-way, or if the end use customer is purchasing thermal energy services produced by the on-site generation facility, for use for heating or cooling, or both, regardless of whether the customer is located on property that is separated from the property on which the on-site generation facility is located by more than one easement, public thoroughfare, or transportation or utility-owned right-of-way.

"Person" means an individual, partnership, corporation, association, trust, limited liability company, governmental entity, or other legal entity.

"PJM Interconnection, L.L.C." or "PJM" means the privately-held, limited liability corporation that is a FERC-approved Regional Transmission Organization, or its successor, that manages the regional, high-voltage electricity grid serving all or parts of 13 states including New Jersey and the District of Columbia, operates the regional competitive wholesale electric market, manages the regional transmission planning process, and establishes systems and rules to ensure that the regional and in-State energy markets operate fairly and efficiently.

"Preliminary assessment" shall have the same meaning as provided in section 3 of P.L.1976, c.141 (C.58:10-23.11b).

"Private aggregator" means a non-government aggregator that is a duly-organized business or non-profit organization authorized to do business in this State that enters into a contract with a duly licensed electric power supplier for the purchase of electric energy and capacity, or with a duly licensed gas supplier for the purchase of gas supply service, on behalf of multiple end-use customers by combining the loads of those customers.

"Properly closed sanitary landfill facility" means a sanitary landfill facility, or a portion of a sanitary landfill facility, for which performance is complete with respect to all activities associated with the design, installation, purchase, or construction of all measures, structures, or equipment required by the Department of Environmental Protection, pursuant to law, in order to prevent, minimize, or monitor pollution or health hazards resulting from a sanitary landfill facility subsequent to the termination of operations at any portion thereof, including, but not necessarily limited to, the placement of earthen or vegetative cover, and the installation of methane gas vents or monitors and leachate monitoring wells or collection systems at the site of any sanitary landfill facility.

"Public utility holding company" means: (1) any company that, directly or indirectly, owns, controls, or holds with power to vote, 10 percent or more of the outstanding voting securities of an electric public utility or a gas public utility or of a company which is a public utility holding company by virtue of this definition, unless the Securities and Exchange Commission, or its successor, by order declares such company not to be a public utility holding company under the Public Utility Holding Company Act of 1935, 15 U.S.C. s.79 et seq., or its successor; or (2) any person that the Securities and Exchange Commission, or its successor, determines, after notice and opportunity for hearing, directly or indirectly, to exercise, either alone or pursuant to an arrangement or understanding with one or more other persons, such a controlling influence over the management or policies of an electric public utility or a gas public utility or public utility holding company as to make it necessary or appropriate in the public interest or for the protection of investors or consumers that such person be subject to the obligations, duties, and liabilities imposed in the Public Utility Holding Company Act of 1935, 15 U.S.C. s.79 et seq., or its successor act.

"Qualified offshore wind project" means a wind turbine electricity generation facility in the Atlantic Ocean and connected to the electric transmission system in this State, and includes the associated transmission-related interconnection facilities and equipment, and approved by the board pursuant to section 3 of P.L.2010, c.57 (C.48:3-87.1).

"Registration program" means an administrative process developed by the board pursuant to subsection u. of section 38 of P.L.1999, c.23 (C.48:3-87) that requires all owners of solar electric power generation facilities connected to the distribution system that intend to generate SRECs, to file with the board documents detailing the size, location, interconnection plan, land use, and other project information as required by the board.

"Regulatory asset" means an asset recorded on the books of an electric public utility or gas public utility pursuant to the Statement of Financial Accounting Standards, No. 71, entitled "Accounting for the Effects of Certain Types of Regulation," or any successor standard and as deemed recoverable by the board.

"Related competitive business segment of an electric public utility or gas public utility" means any business venture of an electric public utility or gas public utility including, but not limited to, functionally separate business units, joint ventures, and partnerships, that offers to provide or provides competitive services.

"Related competitive business segment of a public utility holding company" means any business venture of a public utility holding company, including, but not limited to, functionally separate business units, joint ventures, and partnerships and subsidiaries, that offers to provide or provides competitive services, but does not include any related competitive business segments of an electric public utility or gas public utility.

"Reliability pricing model" or "RPM" means PJM's capacity-market model, and its successors, that secures capacity on behalf of electric load serving entities to satisfy load obligations not satisfied through the output of electric generation facilities owned by those entities, or otherwise secured by those entities through bilateral contracts.

"Renewable energy certificate" or "REC" means a certificate representing the environmental benefits or attributes of one megawatt-hour of generation from a generating facility that produces Class I or Class II renewable energy, but shall not include a solar renewable energy certificate or an offshore wind renewable energy certificate.

"Resource clearing price" or "RCP" means the clearing price established for the applicable locational deliverability area by the base residual auction or incremental auction, as determined by the optimization algorithm for each auction, conducted by PJM as part of PJM's reliability pricing model.

"Resource recovery facility" means a solid waste facility constructed and operated for the incineration of solid waste for energy production and the recovery of metals and other materials for reuse, which the Department of Environmental Protection has determined to be in compliance with current environmental standards, including, but not limited to, all applicable requirements of the federal "Clean Air Act" (42 U.S.C. s.7401 et seq.).

"Restructuring related costs" means reasonably incurred costs directly related to the restructuring of the electric power industry, including the closure, sale, functional separation, and divestiture of generation and other competitive utility assets by a public utility, or the provision of competitive services as those costs are determined by the board, and which are not stranded costs as defined in P.L.1999, c.23 (C.48:3-49 et al.) but may include, but not be limited to, investments in management information systems, and which shall include expenses related to employees affected by restructuring which result in efficiencies and which result in benefits to ratepayers, such as training or retraining at the level equivalent to one year's training at a vocational or technical school or county community college, the provision of severance pay of two weeks of base pay for each year of full-time employment, and a maximum of 24 months' continued health care coverage. Except as to expenses related to employees affected by restructuring, "restructuring related costs" shall not include going forward costs.

"Retail choice" means the ability of retail customers to shop for electric generation or gas supply service from electric power or gas suppliers, or opt to receive basic generation service or basic gas service, and the ability of an electric power or gas supplier to offer electric generation service or gas supply service to retail customers, consistent with the provisions of P.L.1999, c.23 (C.48:3-49 et al.).

"Retail margin" means an amount, reflecting differences in prices that electric power suppliers and electric public utilities may charge in providing electric generation service and basic generation service, respectively, to retail customers, excluding residential customers, which the board may authorize to be charged to categories of basic generation service customers of electric public utilities in this State, other than residential customers, under the board's continuing regulation of basic generation service pursuant to sections 3 and 9 of P.L.1999, c.23 (C.48:3-51 and 48:3-57), for the purpose of promoting a competitive retail market for the supply of electricity.

"Sales representative" means a person employed by, acting on behalf of, or as an independent contractor for, an electric power supplier, gas supplier, broker, energy agent, marketer, or private aggregator who, by any means, solicits a potential residential customer for the provision of electric generation service or gas supply service.

"Sanitary landfill facility" shall have the same meaning as provided in section 3 of P.L.1970, c.39 (C.13:1E-3).

"School district" means a local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes, a county special services school district established pursuant to article 8 of chapter 46 of Title 18A of the New Jersey Statutes, a county vocational school district established pursuant to article 3 of chapter 54 of Title 18A of the New Jersey Statutes, and a district under full State intervention pursuant to P.L.1987, c.399 (C.18A:7A-34 et al.).

"Shopping credit" means an amount deducted from the bill of an electric public utility customer to reflect the fact that the customer has switched to an electric power supplier and no longer takes basic generation service from the electric public utility.

"Site investigation" shall have the same meaning as provided in section 3 of P.L.1976, c.141 (C.58:10-23.11b).

"Small scale hydropower facility" means a facility located within this State that is connected to the distribution system, and that meets the requirements of, and has been certified by, a nationally recognized low-impact hydropower organization that has established low-impact hydropower certification criteria applicable to: (1) river flows; (2) water quality; (3) fish passage and protection; (4) watershed protection; (5) threatened and endangered species protection; (6) cultural resource protection; (7) recreation; and (8) facilities recommended for removal.

"Social program" means a program implemented with board approval to provide assistance to a group of disadvantaged customers, to provide protection to consumers, or to accomplish a particular societal goal, and includes, but is not limited to, the winter moratorium program, utility practices concerning "bad debt" customers, low income assistance, deferred payment plans, weatherization programs, and late payment and deposit policies, but does not include any demand side management program or any environmental requirements or controls.

"Societal benefits charge" means a charge imposed by an electric public utility, at a level determined by the board, pursuant to, and in accordance with, section 12 of P.L.1999, c.23 (C.48:3-60).

"Solar alternative compliance payment" or "SACP" means a payment of a certain dollar amount per megawatt hour (MWh) which an electric power supplier or provider may submit to the board in order to comply with the solar electric generation requirements under section 38 of P.L.1999, c.23 (C.48:3-87).

"Solar renewable energy certificate" or "SREC" means a certificate issued by the board or its designee, representing one megawatt hour (MWh) of solar energy that is generated by a facility connected to the distribution system in this State and has value based upon, and driven by, the energy market.

"Standard offer capacity agreement" or "SOCA" means a financially-settled transaction agreement, approved by board order, that provides for eligible generators to receive payments from the electric public utilities for a defined amount of electric capacity for a term to be determined by the board but not to exceed 15 years, and for such payments to be a fully non-bypassable charge, with such an order, once issued, being irrevocable.

"Standard offer capacity price" or "SOCP" means the capacity price that is fixed for the term of the SOCA and which is the price to be received by eligible generators under a board-approved SOCA.

"State entity" means a department, agency, or office of State government, a State university or college, or an authority created by the State.

"Stranded cost" means the amount by which the net cost of an electric public utility's electric generating assets or electric power purchase commitments, as determined by the board consistent with the provisions of P.L.1999, c.23 (C.48:3-49 et al.), exceeds the market value of those assets or contractual commitments in a competitive supply marketplace and the costs of buydowns or buyouts of power purchase contracts.

"Stranded costs recovery order" means each order issued by the board in accordance with subsection c. of section 13 of P.L.1999, c.23 (C.48:3-61) which sets forth the amount of stranded costs, if any, the board has determined an electric public utility is eligible to recover and collect in accordance with the standards set forth in section 13 of P.L.1999, c.23 (C.48:3-61) and the recovery mechanisms therefor.

"Telemarketer" shall have the same meaning as set forth in section 2 of P.L.2003, c.76 (C.56:8-120).

"Telemarketing sales call" means a telephone call made by a telemarketer to a potential residential customer as part of a plan, program, or campaign to encourage the customer to change the customer's electric power supplier or gas supplier. A telephone call made to an existing customer of an electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, or sales representative, for the sole purpose of collecting on accounts or following up on contractual obligations, shall not be deemed a telemarketing sales call. A telephone call made in response to an express written request of a customer shall not be deemed a telemarketing sales call.

"Thermal efficiency" means the useful electric energy output of a facility, plus the useful thermal energy output of the facility, expressed as a percentage of the total energy input to the facility.

"Transition bond charge" means a charge, expressed as an amount per kilowatt hour, that is authorized by and imposed on electric public utility ratepayers pursuant to a bondable stranded costs rate order, as modified at any time pursuant to the provisions of P.L.1999, c.23 (C.48:3-49 et al.).

"Transition bonds" means bonds, notes, certificates of participation, beneficial interest, or other evidences of indebtedness or ownership issued pursuant to an indenture, contract, or other agreement of an electric public utility or a financing entity, the proceeds of which are used, directly or indirectly, to recover, finance or refinance bondable stranded costs and which are, directly or indirectly, secured by or payable from bondable transition property. References in P.L.1999, c.23 (C.48:3-49 et al.) to principal, interest, and acquisition or redemption premium with respect to transition bonds which are issued in the form of certificates of participation or beneficial interest or other evidences of ownership shall refer to the comparable payments on such securities.

"Transition period" means the period from August 1, 1999 through July 31, 2003.

"Transmission and distribution system" means, with respect to an electric public utility, any facility or equipment that is used for the transmission, distribution, or delivery of electricity to the customers of the electric public utility including, but not limited to, the land, structures, meters, lines, switches, and all other appurtenances thereof and thereto, owned or controlled by the electric public utility within this State.

"Universal service" means any service approved by the board with the purpose of assisting low-income residential customers in obtaining or retaining electric generation or delivery service.

"Unsolicited advertisement" means any advertising claims of the commercial availability or quality of services provided by an electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, sales representative, or telemarketer which is transmitted to a potential customer without that customer's prior express invitation or permission.

L.1999, c.23, s.3; amended 2001, c.242, s.1; 2002, c.84, s.1; 2009, c.34, s.1; 2009, c.240, s.1; 2009, c.289, s.1; 2010, c.57, s.1; 2011, c.9, s.2; 2012, c.24, s.1; 2013, c.263, s.1; 2015, c.51, s.1.



Section 48:3-52 - Electric Public Utilities, Unbundled Rate Schedules

48:3-52. Electric public utilities, unbundled rate schedules
4. a. Simultaneously with the starting date for the implementation of retail choice as determined by the board pursuant to subsection a. of section 5 of this act, each electric public utility shall unbundle its rate schedules such that discrete services and charges provided, which were previously included in the bundled utility rate, are separately identified and charged in its tariffs. Such discrete services and charges shall include, at a minimum, customer account services and charges, distribution and transmission services and charges and generation services and charges, and the board may require that additional services and charges be unbundled and separately billed. Billings for such services also shall include charges related to regulatory assets and may include restructuring related costs. In the case of commercial and industrial customers, rate schedules shall remain unbundled, and in all billings for such customers after the starting date for the implementation of retail choice as determined by the board pursuant to subsection a. of section 5 of this act, the amount of the market transition charge authorized pursuant to section 13 of this act shall be added to the discrete services and charges identified. Residential rate schedules once unbundled, may be totally or partially rebundled for residential billing purposes. All competitive services offered by an electric public utility shall be charged separately from non-competitive services.

b.As part of its unbundled rate structure established in compliance with subsection a. of this section, an electric public utility providing basic generation service in accordance with section 9 of this act shall establish a separate charge for such service, as reviewed and approved by the board consistent with this act for billing purposes. An electric public utility which offers basic generation service in accordance with section 9 of this act shall also provide, simultaneously with the starting date for the implementation of retail choice as determined by the board pursuant to subsection a. of section 5 of this act, shopping credits applicable to the bills of their retail customers who choose to purchase electric generation service from a duly licensed electric power supplier. The board shall determine the appropriate level of shopping credits for each electric public utility in a manner consistent with the findings and declarations of the Legislature as set forth in section 2 of this act, and other provisions of this act. The reduction in electric public utility rates, as determined by the board in subsections d. and e. of this section, shall be consistent with the goals of this act, including the creation of shopping credits, as appropriate, pursuant to this subsection.

Each customer bill issued after the implementation of the rate reductions required or determined by the board pursuant to this section, including but not limited to any enhanced reductions resulting from a phase-in allowed pursuant to paragraph (2) of subsection d. of this section, shall indicate the dollar amount of the difference between what the customer's total charges would have been without the reduction and the total charges in that bill.

c.The board shall require electric public utilities to submit rate unbundling filings in a form adopted by the board. The board shall review such filings and, after hearing and an opportunity for public comment, render a determination as to the appropriate, unbundled rates consistent with the provisions of this act. Notwithstanding any other provisions of this act, an unbundling of electric public utility rates implemented as a result of this section shall not result in a reallocation of utility cost responsibility between or among different classes of customers.

d. (1) During a term to be fixed by the board, each electric public utility shall reduce its aggregate level of rates for each customer class, including any surcharges assessed pursuant to this act, by a percentage to be approved by the board, which shall be at least 10 percent relative to the aggregate level of bundled rates in effect as of April 30, 1997, subject to the provisions of paragraph (2) of this subsection.

(2)The board may set a term for an electric public utility to phase in a rate reduction of ten percent or more during the first 36 months after the starting date for the implementation of retail choice as provided in subsection a. of section 5 of this act; provided, however, that, on the starting date for the implementation of retail choice as provided in subsection a. of section 5 of this act, each electric public utility shall reduce its aggregate level of rates for each customer class, including any surcharges assessed pursuant to this act, by no less than five percent.

e.The board may order a rate reduction that exceeds the 10 percent rate reduction as provided in subsection d. of this section, if it determines that such reductions are necessary in order to achieve just and reasonable rates.

f.The board shall determine, consistent with the provisions of this act, the manner in which to apply the rate reductions established pursuant to subsections d. and e. of this section among some or all of the unbundled rate components, including the distribution and transmission charges and market transition charges, in order to provide for a sustainable aggregate rate reduction for customers and to encourage a competitive retail supply marketplace.

g.Any subsequent order to reduce rates beyond those authorized by subsections d. and e. of this section may only be issued after notice and hearing.

h.Any tax reduction implemented pursuant to P.L.1997, c.162 (C.54:30A-100 et al.) shall not be credited towards the rate reductions required pursuant to subsection d. and authorized pursuant to subsections d. and e. of this section.

i.The rate reduction associated with the reduction in the utility's capital costs, including related taxes, that results from the issuance of transition bonds pursuant to section 14 of this act shall be made no later than the date on which the transition bond charge, approved pursuant to section 14 of this act, becomes effective.

j.The maximum level of rate reduction determined by the board pursuant to this section shall be sustained at least until the end of the 48th month following the starting date for the implementation of retail choice as provided in subsection a. of section 5 of this act.

L.1999,c.23,s.4.



Section 48:3-53 - Provision Of Retail Choice Of Electric Power Suppliers

48:3-53. Provision of retail choice of electric power suppliers
5. a. By order the board shall provide that by no earlier than June 1, 1999, but in no event later than August 1, 1999, each electric public utility shall provide retail choice of electric power suppliers for its customers. Each electric public utility shall fully implement retail choice in 100 percent of its franchise area within this State on the starting date of retail competition.

b.Each electric public utility shall comply with the schedule for the implementation of retail choice established pursuant to subsection a. of this section. The board shall have the authority to require each electric public utility to submit a restructuring filing, with elements deemed necessary by the board, which shall include the mechanisms by which it will comply with the schedule for implementation of retail choice established pursuant to subsection a. of this section and with the other provisions of this act. Such filing shall be reviewed and, after notice and hearing, may be approved, rejected or modified by the board, and the board may take such additional actions as it deems necessary to enforce compliance with this act.

L.1999,c.23,s.5.



Section 48:3-54 - Offering Of Customer Account Services On Regulated Basis

48:3-54. Offering of customer account services on regulated basis
6. a. An electric public utility may continue to offer customer account services on a regulated basis subsequent to the effective date of this act. Not later than three months after the starting date for the implementation of retail choice for any public utility as determined by the board pursuant to subsection a. of section 5 of this act, the board shall initiate a formal proceeding to investigate the manner and mechanics by which customers are afforded the opportunity to contract with the incumbent utility or an electric power supplier for customer account services and to establish the necessary standards for safety, reliability and testing for meters and information exchange protocols applicable to both electric power suppliers and incumbent utilities that will permit customers to choose a supplier for some or all such customer account services. The board shall issue an order for providing customers the opportunity to choose a supplier for some or all customer account services not later than one year from the starting date of retail competition as provided for in subsection a. of section 5 of this act and setting forth the manner, mechanics and standards for competitive customer account services. The board shall require that electric public utilities, in the continued regulated provision of customer account services, not take actions that would unreasonably impede a transition to a competitive customer account service market. Notwithstanding any other provision of this act to the contrary, an electric power supplier may, upon written consent from a customer, bill the customer directly for generation services and other services it provides to the customer as of the starting date for implementation of retail choice. The board shall ensure that the standards and protocols for electronic data exchange needed to support this option are adopted and are implemented by electric public utilities in a timely manner.

b.A gas public utility may continue to offer customer account services on a regulated basis subsequent to the effective date of this act. Not later than three months after the starting date for the implementation of retail choice established pursuant to section 10 of this act, the board shall initiate a formal proceeding to investigate the manner and mechanics by which customers are afforded the opportunity to contract with by the incumbent utility or gas supplier and to establish the necessary standards for safety, reliability and testing for meters and information exchange protocols applicable to both gas suppliers and incumbent utilities that will permit customers to choose a supplier for some or all such customer account services. The board shall issue an order for providing customers the opportunity to choose a supplier for some or all customer account services not later than December 31, 2000 and setting forth the manner, mechanics and standards for competitive customer account services. The board shall require that gas public utilities, in the continued regulated provision of customer account services, not take actions which would unreasonably impede a transition to a competitive customer account service market. Notwithstanding any other provision of this act to the contrary, a gas supplier may, upon written consent from a customer, bill the customer directly for gas supply service and other services it provides to the customer on and after the first billing which comports with the provisions of section 10 of this act pertaining to the provision of basic gas supply service. The board shall ensure that the standards and protocols for electronic data exchange needed to support this option are adopted and are implemented by gas public utilities in a timely manner.

c.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, interim technical standards to ensure the safety, reliability and accuracy of metering equipment provided to electric or gas customers and to establish protocols for the exchange of information related to the provision of customer account services.

L.1999,c.23,s.6.



Section 48:3-55 - Competitive Service To Retail Customers Requires Board Approval

48:3-55. Competitive service to retail customers requires board approval
7. a. An electric public utility or a related competitive business segment of an electric public utility shall not offer any competitive service to retail customers within this State without the prior express written approval of the board. The board shall require that an electric public utility file and maintain tariffs for competitive services, which tariffs shall be subject to review and approval by the board. The board shall approve a competitive service only upon a finding that:

(1)The provision of a competitive service by an electric public utility or its related competitive business segment shall not adversely impact the ability of the electric public utility to offer its non-competitive services to customers in a safe, adequate and proper manner, and in all instances where resources are jointly deployed by the utility to provide competitive and non-competitive services and resource constraints arise, the provision of non-competitive services shall receive a higher priority; and

(2)The price which an electric public utility charges for a competitive service shall not be less than the fully allocated cost of providing such service, as determined by the board, which cost shall include an allocation of the cost of all equipment, vehicles, labor, related fringe benefits and overheads, and administration utilized, and all other assets utilized and costs incurred, directly or indirectly, in providing such competitive service.

b.The board shall apply 50 percent of the net revenues earned from the offering of competitive services by an electric public utility or its related competitive business segment, or from the offering of competitive services by an electric public utility holding company or its related competitive business segment when the provision of such services utilizes affiliated electric public utility assets, including, but not limited to, equipment and personnel, unless the board finds that the electric public utility will receive and reflect such receipt as an offset to its regulated rates the full market value for the use of such assets pursuant to a contract between the parties filed with the board by the electric public utility and subject to the provisions of this section and section 8 of this act:

(1)To offset any market transition charge or equivalent rate mechanism assessed to customers pursuant to section 13 of this act; or

(2)If the electric public utility is not assessing a market transition charge, to offset the rates charged to customers for distribution service, except that such offset shall cease to be required after the term of the transition bond charge has expired as provided in paragraph (1) of subsection d. of section 14 of this act.

c.For the purposes of subsection b. of this section the following shall not constitute the utilization of electric public utility assets:

(1)movement or delivery of power pursuant to a federally-regulated open access tariff over transmission facilities owned by the electric public utility;

(2)movement or delivery of power pursuant to board regulated tariffs over distribution facilities owned by the electric public utility; and

(3)shared corporate overhead or administrative services subject to the provisions of section 8 of this act.

d.Pursuant to rules and regulations to be adopted by the board, the transfer of electric public utility assets from an electric public utility to a related competitive business segment of that electric public utility or of a public utility holding company, other than in the ordinary course of business, shall require board approval, and shall be recorded at full value as determined by the board. Notwithstanding this subsection, no transfer of assets shall affect the whole value of the assessment of the transitional energy facility assessment set forth in P.L.1997, c.162 (C.54:30A-100 et al.).

e.Tariffs for competitive services filed with the board shall be in the public records, except that if the board determines that the rates are proprietary, they shall be filed under seal and made available under the terms of an appropriate protective agreement, as provided by board order. A public utility shall have the burden of proof by affidavit and motions to demonstrate the need for proprietary treatment. The rates shall become public upon board approval.

f.Subject to the approval of the board pursuant to subsection a. of this section, an electric public utility or a related competitive business segment of that electric public utility may provide the following competitive services:

(1)Metering, billing and related administrative services that are deemed competitive by the board pursuant to section 8 of this act;

(2)Services related to safety and reliability of utility businesses;

(3)Competitive services that have been offered by any electric public utility or gas public utility prior to January 1, 1993 or that have been approved by the board prior to the effective date of this act to be offered by any electric public utility or gas public utility. An electric public utility that has offered a competitive service since prior to January 1, 1993 or a competitive service that was approved by the board prior to the effective date of this act is not required to obtain board approval pursuant to subsection a. of this section for that service, but any electric public utility that has not offered a competitive service since prior to January 1, 1993 or has not received previous board approval for such a competitive service shall apply for approval pursuant to subsection a. of this section. Except as otherwise provided by this paragraph, a competitive service that is permitted pursuant to this paragraph shall be subject to all requirements of this act for competitive services and to any standards or other rules or regulations adopted pursuant to this act;

(4)Services that the board determines to be substantially similar to competitive services that are permitted under paragraph (3) of this subsection; and

(5)Competitive services to non-residential customers using existing utility employees.

g.An electric public utility or a related competitive business segment of that electric public utility may provide other services that are offered for nominal or no consideration to existing non-residential customers in the ordinary course of business.

h.An electric public utility shall not use regulated rates to subsidize its competitive services or competitive services offered by a related competitive business segment of the public utility holding company of which the electric public utility is an affiliate, and expenses incurred in conjunction with its competitive services shall not be borne by its regulated rate customers. The regulated rates of an electric public utility shall be subject to the review and approval of the board to determine that there is no subsidization of its related competitive business segment. Each such public utility shall maintain books and records, and provide accounting entries of its regulated business to the board as may be required by the board, to show that there is strict separation and allocation of the utility's revenues, costs, assets, risks and functions, between the electric public utility and its related competitive business segment.

i.Any other provision of this act to the contrary notwithstanding, commencing on the effective date of this act, an electric public utility or a related competitive business segment of that electric public utility shall not offer any competitive service except those approved or pending approval as of July 1, 1998 pursuant to subsections a. and f. of this section.

j.A public utility holding company may offer any competitive service, including, but not limited to, electric generation service, telecommunications service, and cable television service, to retail customers of an electric public utility that is owned by the holding company, but only through a related competitive business segment of the holding company that is not an electric public utility or a related competitive business segment of the electric public utility. Competitive services shall be offered in compliance with all rules and regulations promulgated by the board for carriers of such services, including, but not limited to, telecommunications and cable.

k.Notwithstanding any other provisions of this section, by no later than December 31, 2000, the board shall render a decision, after notice and hearing, on any further restrictions required for any or all non-safety related competitive services offered by an electric public utility in addition to the provisions of this section, including whether an electric public utility offering non-safety related services shall establish and provide such services through a business unit which is functionally separated from the electric public utility business unit.

(1)Upon completion of the audit process required pursuant to paragraph (1) of subsection f. of section 8 of this act, the board shall commence a hearing process to examine the use of utility assets in providing retail competitive services as permitted in subsection f. of this section. The board shall evaluate and balance the following factors: the prevention of cross-subsidization; the issues attendant to separation and relative to the board's affiliate relation and fair competition standards as provided in section 8 of this act; the effect on ratepayers of the use of utility assets in the provision of non-safety related competitive services; the effect on utility workers; and the effect of utility practices on the market for such services.

(2)The relationship between the electric public utility and its related competitive service business unit shall be subject to affiliate relations standards to be promulgated by the board pursuant to subsection f. of section 8 of this act.

l.If a separate unit is established by the electric public utility as a related competitive business segment of the electric public utility such that other than shared administration and overheads, employees of the competitive services business unit shall not also be involved in the provision of non-competitive utility and safety services, and the competitive services are provided utilizing separate assets than those utilized to provide non-competitive utility and safety services, the board shall apply 25 percent of the net revenues:

(1)To offset any market transition charge or equivalent rate mechanism assessed to customers pursuant to section 13 of this act; or

(2)If the electric public utility is not assessing or has eliminated a market transition charge, to offset the rates charged to customers for distribution service, except that such offset shall cease to be required eight years after the start date of retail competition as provided in subsection a. of section 5 of this act.

L.1999,c.23,s.7.



Section 48:3-56 - Board Shall Not Regulate, Fix, Prescribe Certain Aspects Of Competitive Services.

48:3-56 Board shall not regulate, fix, prescribe certain aspects of competitive services.
8. a. Except as otherwise provided in P.L.1999, c.23 (C.48:3-49 et al.), and notwithstanding any provisions of R.S.48:2-18, R.S.48:2-21, section 31 of P.L.1962, c.198 (C.48:2-21.2), R.S.48:3-1 or any other law to the contrary, the board shall not regulate, fix, or prescribe the rates, tolls, charges, rate structures, rate base, or cost of service of competitive services.

b.For the purposes of P.L.1999, c.23 (C.48:3-49 et al.), electric generation service is deemed to be a competitive service.

c.The board is authorized to determine, after notice and hearing, whether any other service offered by an electric public utility is a competitive service. In making that determination, the board shall develop standards of competitive service which, at a minimum, shall include: evidence of ease of market entry; presence of other competitors; and the availability of like or substitute services in the relevant market segment and geographic area. Notwithstanding the presence of these factors, the board may determine that any service shall remain regulated for purposes of the public safety and welfare.

d.The board is authorized to determine, after notice and hearing, and after appropriate review by the Legislature pursuant to subsection k. of this section, whether to reclassify as regulated any electric service or segment thereof that it has previously found to be competitive, including electric generation service, if it determines that sufficient competition is no longer present, upon application of the criteria set forth in subsection c. of this section. Upon reclassification, subsection a. of this section shall no longer apply and the board shall determine the rates for that electric service which it finds to be just and reasonable. The board, however, shall continue to monitor the electric service or segment thereof and, whenever the board shall find that the electric service has again become sufficiently competitive pursuant to subsection c. of this section, the board shall again apply the provisions of subsection a. of this section.

e.Nothing in P.L.1999, c.23 (C.48:3-49 et al.) shall limit the authority of the board, pursuant to Title 48 of the Revised Statutes, to ensure that electric public utilities do not make or impose unjust preferences, discriminations, or classifications for any services provided to customers.

f. (1) The board shall adopt, by rule, regulation, or order, fair competition standards, affiliate relation standards, accounting standards, and reports as are necessary to ensure that electric public utilities or their related competitive business segments do not enjoy an unfair competitive advantage over other non-affiliated purveyors of competitive services and in order to monitor the allocation of costs between competitive and non-competitive services offered by an electric public utility, and within 60 days after the starting date for implementation of retail choice pursuant to subsection a. of section 5 of P.L.1999, c.23 (C.48:3-53), shall commence the process of conducting audits, at the expense of the electric public utilities, to ensure compliance with this section and section 7 of P.L.1999, c.23 (C.48:3-55) and with the board's rules, regulations and orders adopted pursuant to this section and section 7 of P.L.1999, c.23 (C.48:3-55). The board shall hire an independent contractor to perform these audits.

(2)Subsequent audits shall take place no less than every two years after the date of the decision rendered pursuant to subsection k. of section 7 of P.L.1999, c.23 (C.48:3-55).

(3)The public utility or an intervenor shall have the right to contest the methodology and rebut the findings of an audit performed pursuant to this subsection, in a filing with the board. The board shall take no action to functionally separate, structurally separate, or require the divestiture of any portion of a public utility's operations pursuant to this subsection until the public utility, and any intervenors, have been afforded timely opportunity to make a filing and until the board has issued a decision thereon.

(4)If the board finds, as a result of any audit, that substantial violations of P.L.1999, c.23 (C.48:3-49 et al.) or of the board's rules, regulations or orders adopted pursuant to this section and section 7 of P.L.1999, c.23 (C.48:3-55) have occurred which result in unfair competitive advantages for an electric public utility, it shall: order the electric public utility to establish and provide these services through a business unit which is functionally separated from the electric public utility business unit as a related competitive business segment of the utility, so that, other than shared administration and overheads, employees of the competitive services business unit shall not also be involved in the provision of non-competitive utility and safety services, and the competitive services are provided utilizing separate assets than those utilized to provide noncompetitive utility and safety services; order the electric public utility to establish and provide these services through a structurally separate business unit or units including, but not limited to, a related competitive business segment of the public utility holding company; or order the electric public utility to divest itself of any business units that provide such services.

(5)If the board determines, as a result of the audit performed pursuant to this subsection that an electric public utility has unfairly allocated costs between its competitive and non-competitive services, the board is authorized to require the utility to return to the ratepayers an amount, equivalent to the amount of the costs determined to be unfairly allocated, with interest, during the time that the unfair allocation of costs occurred. In addition, the board is authorized to order the utility to pay a fine of up to $10,000 as a result of the violation or violations determined to have occurred pursuant to this subsection.

(6)Notwithstanding any requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, fair competition and accounting standards as are necessary on an interim basis to implement retail electric choice. These standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

g.The board shall determine, by rule or order, what reports are necessary to monitor the competitiveness of any service offered to a customer of an electric public utility.

h.The board shall have the authority to take appropriate increasingly stringent action, including the issuance of an order that an electric public utility or its related competitive business segment cease the offering of a competitive service, functionally separate or structurally separate its competitive service offering from non-competitive business functions, or divest itself of these services, in the event that the board determines, after hearing, that recurring and significant violations of its rules or orders adopted pursuant to subsection f. of this section have occurred.

i.Nothing in P.L.1999, c.23 (C.48:3-49 et al.) shall exempt an electric public utility from obtaining all applicable local, State, and federal licenses or permits associated with the offering of competitive services and complying with all applicable laws and regulations regarding the provision of these services.

j.If the board finds, as a result of any audit conducted pursuant to this section, that violations of the board's rules, regulations or orders adopted pursuant to this section and section 7 of P.L.1999, c.23 (C.48:3-55) have occurred, which are not substantial violations, the board is authorized to impose a fine of up to $10,000 against the electric public utility.

k.Prior to reclassifying as regulated any service it previously found to be competitive, the board shall make recommendations to the Legislature concerning the proposed reclassification. The recommendations shall be deemed to be approved unless the Legislature adopts a concurrent resolution stating that the Legislature is not in agreement with all or any part of the recommendations within 90 days following the date of transmittal of the recommendations to the Legislature. The concurrent resolution shall advise the board of the Legislature's specific objections to the recommendations and shall direct the board to submit revised recommendations which respond to those objections within 45 days of the date of transmittal of the concurrent resolution to the board.

l. (1) The board shall require each electric public utility, electric power supplier, gas public utility, and gas supplier, engaged in the provision of electricity or gas to end use customers, to provide the board with a direct link to price comparison information on its Internet website, including projected price comparison information, that will enable customers to make informed choices regarding the purchase of electric energy or gas offered by that provider to customers. Each website shall contain current and accurate pricing information, and shall be maintained and updated by the provider. The board, in consultation with each electric public utility, electric power supplier, gas public utility, and gas supplier engaged in the provision of electricity or gas to end use customers, shall compile the direct links to price comparison information on the website of each provider into a single, understandable database and post the database on its Internet website in a manner that enables customers to make informed decisions regarding prices and services. The board may contract with a public or private entity for the purpose of developing, administering, and maintaining the database. The contract shall specify the duties and responsibilities of the entity with respect to the development, administration, and maintenance of the database. The board shall monitor the work of the entity to ensure that the database is developed, administered, and maintained pursuant to the requirements of this section.

(2) As used in this subsection, "customer" means a residential customer or a commercial electric customer with a cumulative peak load of 50 kilowatts or less, or a commercial gas customer with a cumulative peak load of 5,000 therms or less.

L.1999, c.23, s.8; amended 2013, c.184; 2015, c.212.



Section 48:3-57 - Electric Public Utility To Provide Basic Generation Service; Retail Margin Fund, Use; Report.

48:3-57 Electric public utility to provide basic generation service; Retail Margin Fund, use; report.

9. a. (1) Simultaneously with the starting date for the implementation of retail choice as determined by the board pursuant to subsection a. of section 5 of P.L.1999, c.23 (C.48:3-53), until the board specifically finds it to be no longer necessary and in the public interest, each electric public utility shall provide basic generation service. Power procured for basic generation service by an electric public utility shall be purchased, at prices consistent with market conditions. The charges assessed to customers for basic generation service shall be regulated by the board and shall be based on the reasonable and prudent cost to the utility of providing such service, including the cost of power purchased at prices consistent with market conditions by the electric public utility in the competitive wholesale marketplace and related ancillary and administrative costs, as determined by the board. The charges assessed to customers for basic generation service pursuant to this subsection may include a retail margin, as determined by the board. The board shall approve unbundled rates to assure that aggregate rate reductions established pursuant to section 4 of P.L.1999, c.23 (C.48:3-52) are sustained notwithstanding changes in basic generation charges approved pursuant to this section.

(2)Each electric public utility shall remit to the State Treasurer all monies collected by the utility as a retail margin authorized pursuant to paragraph (1) of this subsection. A Retail Margin Fund shall be established as a non-lapsing, revolving fund in the General Fund for the deposit of all retail margin monies received from the electric public utilities and remitted to the State Treasurer.

(3)The board may use monies paid in connection with the retail margin, from any portion of the amount appropriated pursuant to section 3 of P.L.2009, c.34 that has not been allocated pursuant to subsection d. of section 3 of P.L.2009, c.34, and any other monies in the Retail Margin Fund in excess of the amount appropriated, for the purpose of funding grants by the board only to CIEP class customers to implement alternative programs and measures that are consistent with, and will further the goals of the energy master plan adopted pursuant to section 12 of P.L.1977, c.146 (C.52:27F-14), to maximize energy conservation and energy efficiency, reduce peak energy demand, and increase renewable energy sources. The grants may also fund supportive measures, such as energy audits, education and outreach programs, and technical assistance, that are deemed necessary to the proper implementation of the alternative programs and measures. The board shall establish the types of measures to receive such financial assistance, the eligibility criteria for such financial assistance, the procedures and criteria for awarding such financial assistance, and the conditions of such financial assistance, by order or orders issued after notice and an opportunity for public comment, notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary. The board may change programs and program designs as technologies, markets and customer needs change.

(4)Nothing in this section shall be construed to authorize the board to use the retail margin for any use that does not provide a direct benefit to CIEP class customers, except as the board may determine is necessary pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1) and section 4 of P.L.2005, c.215 (C.48:2-95).

(5)The board shall, not later than December 1 of each year, transmit to the Joint Budget Oversight Committee, or its successor, a report detailing the amount of monies deposited in and allocated from the Retail Margin Fund during the preceding State fiscal year. The report shall include, but not be limited to, the number and description of each combined heat and power facility project funded from the Retail Margin Fund and the amount allocated to each project, and the number and description of any grants allocated for the alternative programs and measures provided for in paragraph (3) of this subsection. In addition to the report, the board shall also provide to the joint committee a copy of all board orders concerning the establishment or use of, or change in the amount of, the retail margin.

b.The board may allow an electric public utility to purchase power for basic generation service through a bilateral contract from a related competitive business segment of its public utility holding company only if:

(1)The related competitive business segment is not a related competitive business segment of the electric public utility; and

(2)The board determines that the procurement of power from the related competitive business segment of the public utility holding company is necessary in order to ensure the reliability of service to basic generation service customers or to address other extraordinary circumstances, and that the purchase price does not exceed the market price for such power or the power was procured through a competitive bid process subject to board review and approval. The board shall require that all net revenues derived from such sales, when the source of power is assets or contracts which costs are included in stranded costs recovery charges assessed pursuant to sections 13 and 14 of P.L.1999, c.23 (C.48:3-61 and C.48:3-62), shall be applied:

(a)To offset any market transition charge or equivalent rate mechanism assessed to customers pursuant to section 13 of P.L.1999, c.23 (C.48:3-61); or

(b)If the electric public utility is not assessing a market transition charge, to offset the rates charged to customers for distribution service, except that such offset shall cease to be required after the term of the transition bond charge has expired as provided in paragraph (1) of subsection d. of section 14 of P.L.1999, c.23 (C.48:3-62).

(3)The board may devise an alternative accounting or cost recovery process that permits an electric public utility to purchase power from a related competitive business segment of its public utility holding company, or otherwise, to provide basic generation service to its customers during the period that the electric public utility is providing for sustainable rate reductions pursuant to subsection j. of section 4 of P.L.1999, c.23 (C.48:3-52) and subsection a. of this section, if the board determines that such process is necessary to mitigate the impacts of market price fluctuations and to sustain such rate reductions.

c.After the starting date of retail competition as provided in subsection a. of section 5 of P.L.1999, c.23 (C.48:3-53), the board shall issue a decision as to whether to make available on a competitive basis the opportunity to provide basic generation service to any electric power supplier, any electric public utility, or both.

d.Power procured for basic generation service by an electric power supplier shall be purchased at prices consistent with market conditions. The charges assessed to customers for basic generation service shall be regulated by the board and shall be based on the reasonable and prudent cost to the supplier of providing such service, including the cost of power purchased at prices consistent with market conditions, by the supplier in the competitive wholesale marketplace and related ancillary and administrative costs, as determined by the board or shall be based upon the result of a competitive bid.

e.Each electric public utility or electric power supplier that provides basic generation service pursuant to subsection a., c. or d. of this section shall be permitted to recover in its basic generation charges on a full and timely basis all reasonable and prudently incurred costs incurred in the provision of basic generation services consistent with the provisions of this section, except to the extent that certain costs related to the provision of basic generation service are already being recovered in other elements of an electric public utility's charges. The board may approve ratemaking and other pricing mechanisms that provide incentives, including financial risks and rewards, for the utility or electric power supplier to procure a portfolio of electric power supply that provides maximum benefit to basic generation service customers.

f.Each electric public utility shall submit a quarterly report to the board of generation contracts between the public utility and any related competitive business segment. A utility that submits a report pursuant to this subsection may petition the board for confidential treatment as trade secrets of any or all of the information provided.

g.Nothing in this section shall apply to any existing board approved bilateral power purchase contract by an electric public utility as of the effective date of P.L.1999, c.23 (C.48:3-49 et al.).

L.1999, c.23, s.9; amended 2009, c.34, s.2.



Section 48:3-58 - Gas Public Utilities, Unbundled Rate Schedules

48:3-58. Gas public utilities, unbundled rate schedules
10. a. After the implementation of retail electric choice pursuant to subsection a. of section 5 of this act, the board shall order each gas public utility to unbundle its rate schedules such that discrete services provided, which were previously included in the bundled utility rate, are separately identified and charged in its tariffs. Billing for unbundled services also shall include charges for regulatory assets and may include restructuring related costs. The board shall order each gas public utility to submit a rate unbundling filing no later than May 1, 1999, in a form and of a content to be determined by the board. The board shall review such filings and, after hearing and an opportunity for public comment, render a determination as to the appropriate unbundled rates consistent with the provisions of this act. Notwithstanding any other provisions of this act, an unbundling of gas public utility rates implemented as a result of this section shall not result in a reallocation of utility cost responsibility between or among different classes of customers. The board shall continue to allow commercial and industrial customers to choose a gas supplier and shall order that all retail customers of a gas public utility shall be able to choose a gas supplier by no later than December 31, 1999, except that the board may approve an accelerated schedule for retail gas customer choice.

b.Subject to the approval of the board pursuant to subsection d. of this section, a gas public utility or a related competitive business segment of that gas public utility may provide the following competitive services:

(1)Metering, billing and related administrative services that are deemed competitive by the board pursuant to this section;

(2)Services related to safety and reliability of utility businesses;

(3)Competitive services that have been offered by any electric or gas public utility since prior to January 1, 1993 or that have been approved by the board prior to the effective date of this act to be offered by any electric public utility or gas public utility. A gas public utility that has offered a competitive service since prior to January 1, 1993 or a competitive service that was approved prior to the effective date of this act is not required to obtain board approval pursuant to subsection d. of this section, but any gas public utility that has not offered a competitive service prior to January 1, 1993 or has not received previous board approval for such a competitive service shall apply for approval pursuant to subsection d. of this section. Except as otherwise provided by this paragraph, a competitive service that is permitted by this paragraph shall be subject to all requirements of this act for competitive services and to any standards or other rules or regulations adopted pursuant to this act;

(4)Services that are substantially similar to competitive services that are permitted under paragraph (3) of this subsection; and

(5)Competitive services to non-residential customers using utility employees and assets.

c.A gas public utility or a related competitive business segment of that gas public utility may provide other services that are offered for nominal or no consideration to existing non-residential customers in the ordinary course of business.

d.A gas public utility shall not offer any competitive service to retail customers without the express prior written approval of the board. The board may require that a gas public utility file and maintain tariffs for competitive services, which tariffs shall be subject to review and approval by the board. The board shall approve a competitive service only upon a finding that: (1)The provision of a competitive service by a gas public utility or its related competitive business segment shall not adversely impact the ability of the gas public utility to offer its non-competitive services to customers in a safe, adequate and proper manner, and in all instances where resources are jointly deployed by the utility to provide competitive and non-competitive services and resource constraints arise, the provision of non-competitive services shall receive a higher priority; and

(2)The price that a gas public utility charges for a competitive service shall not be less than the fully allocated cost of providing such service, as determined by the board, which cost shall include an allocation of the cost of all equipment, vehicles, labor, related fringe benefits and overheads, and administration utilized, and all other assets utilized and costs incurred, directly or indirectly, in providing such competitive service.

e.Tariffs for competitive services filed with the board shall be in the public records, except that if the board determines that the rates are proprietary, they shall be filed under seal and made available under the terms of an appropriate protective agreement, as provided by board order. A public utility shall have the burden of proof by affidavit and motions to demonstrate the need for proprietary treatment. The rates shall become public upon board approval.

f.A gas public utility shall not use regulated rates to subsidize its competitive services or competitive services offered by a related competitive business segment of the public utility holding company of which the public utility is an affiliate, and expenses incurred in conjunction with its competitive services shall not be borne by its regulated rate customers. The regulated rates of a gas public utility shall be subject to the review and approval of the board to determine that there is no subsidization of its related competitive business segment. Each such public utility shall maintain books and records, and provide accounting entries of its regulated business to the board as required by the board, to show that there is strict separation and allocation of the utility's revenues, costs, assets, risks and functions, between the gas public utility and its related competitive business segment.

g.Except as otherwise provided in this act, and notwithstanding any provisions of R.S.48:2-18, R.S.48:2-21, section 31 of P.L.1962, c.198 (C.48:2-21.2), R.S.48:3-1 or any other law to the contrary, the board shall not regulate, fix or prescribe the rates, tolls, charges, rate structures, rate base, or cost of service of competitive services.

h.The board is authorized to determine, after notice and hearing, whether any service offered by a gas public utility is a competitive service. In making such a determination, the board shall develop standards of competitive service which, at a minimum, shall include: evidence of ease of market entry; presence of other competitors; and the availability of like or substitute services in the relevant geographic area. Notwithstanding the presence of these factors, the board may determine that any service shall remain regulated for purposes of the public safety and welfare.

i.The board shall have the authority to reclassify as regulated any gas service or segment thereof that it has previously found to be competitive, if, after notice and hearing, and after appropriate review by the Legislature pursuant to subsection v. of this section, it determines that sufficient competition is no longer present, upon application of the criteria set forth in subsection h. of this section. Upon such a reclassification, subsection g. of this section shall no longer apply and the board shall determine such rates for that gas service as it finds to be just and reasonable. The board, however, shall continue to monitor the gas service or segment thereof and, whenever the board shall find that the gas service has again become sufficiently competitive pursuant to subsection h. of this section, the board shall again apply the provisions of subsection g. of this section.

j.Nothing in this act shall limit the authority of the board, pursuant to Title 48 of the Revised Statutes, to ensure that gas public utilities do not make or impose unjust preferences, discriminations, or classifications for any services provided to customers.

k. (1) The board shall adopt, by rule, regulation or order, such fair competition standards, affiliate relation standards, accounting standards and reports as are necessary to ensure that gas public utilities or their related competitive business segments do not enjoy an unfair competitive advantage over other non-affiliated purveyors of competitive services and in order to monitor the allocation of costs between competitive and non-competitive services offered by a gas public utility, and within 60 days after the date for implementation of retail choice pursuant to this section, shall commence the process of conducting audits, at the expense of the gas public utilities, to ensure compliance with this section and with the board's rules, regulations or orders adopted pursuant to this section. The board shall hire an independent contractor to perform such audits.

(2)Subsequent audits shall take place no less than every two years after the date of the decision rendered pursuant to subsection q. of this section.

(3)The public utility and an intervenor shall have the right to contest the methodology and rebut the findings of an audit performed pursuant to this subsection, in a filing with the board. The board shall take no action to functionally separate, structurally separate or require the divestiture of any portion of a public utility's operations pursuant to this subsection until the public utility, and any intervenors have been afforded timely opportunity to make such filing and until the board has issued a decision thereon.

(4)If the board finds as a result of any such audit, that substantial violations of this act or of the board's rules, regulations or orders adopted pursuant to this section have occurred which result in unfair competitive advantages for a gas public utility, it shall: order the gas public utility to establish and provide such services through a business unit which is functionally separated from the gas public utility business unit as a related competitive business segment of the utility, such that, other than shared administration and overheads, employees of the competitive services business unit shall not also be involved in the provision of non-competitive utility and safety services, and the competitive services are provided utilizing separate assets than those utilized to provide non-competitive utility and safety services; order the gas public utility to establish and provide such services through a structurally separate business unit or units including, but not limited to, a related competitive business segment of the public utility holding company; or order the gas public utility to divest itself of any business units that provide such services.

(5)If the board determines, as a result of the audit performed pursuant to this subsection that a gas public utility has unfairly allocated costs between its competitive and non-competitive services, the board is authorized to require such utility to return to the ratepayers an amount, equivalent to the amount of the costs determined to be unfairly allocated, with interest, during the time that the unfair allocation of costs occurred. In addition, the board is authorized to order such utility to pay a fine of up to $10,000 as a result of the violation or violations determined to have occurred pursuant to this subsection.

l.The board shall determine, by rule or order, what reports are necessary to monitor the competitiveness of any service offered to a customer of a gas public utility.

m.The board shall have the authority to take appropriate action, including the issuance of an order that a gas public utility or its related competitive business segment cease the offering of a competitive service, functionally separate its competitive service offering from non-competitive business functions, structurally separate or divest itself of such services, in the event that the board determines, after hearing, that recurring and significant violations of its rules, regulations or orders adopted pursuant to subsection k. of this section have occurred.

n.Any other provision of this act to the contrary notwithstanding, commencing on the effective date of this act, a gas public utility or a related competitive business segment of that gas public utility shall not offer any competitive service except those approved or pending approval as of July 1, 1998 pursuant to subsections b. and d. of this section; provided, however, that in the event that a gas public utility is not part of a holding company legal structure, competitive services may be offered by a related competitive business segment of that gas public utility as long as that related competitive business segment is structurally separated from the gas public utility, and provided that the interactions between the gas public utility and the related competitive business segment are subject to the affiliate relation standards adopted by the board pursuant to subsection k. of this section.

o.A public utility holding company may offer a gas competitive service to retail customers of a gas public utility that is owned by the holding company, but only through a related competitive business segment of the holding company that is not a related competitive business segment of the gas public utility; provided, however, that in the event that a gas public utility is not part of a holding company legal structure, competitive services may be offered by a related competitive business segment of that gas public utility as long as that related competitive business segment is structurally separated from the gas public utility, and provided that interactions between the gas public utility and the related competitive business segment are subject to the affiliate relation standards adopted by the board pursuant to subsection k. of this section.

p.Nothing in this act shall exempt a gas public utility from obtaining all applicable local, State and federal licenses or permits associated with the offering of competitive services and complying with all applicable laws and regulations regarding the provision of such services.

q.Notwithstanding any other provisions of this section, by no later than December 31, 2000, the board shall render a decision, after notice and hearing, on any further restrictions required for any or all non-safety related competitive services offered by a gas public utility in addition to the provisions of this section, including whether a gas public utility offering non-safety related services must establish and provide such services through a business unit which is functionally separated from the gas public utility business unit.

(1)Upon the completion of the audit process required by paragraph (1) of subsection k. of this section, the board shall initiate the process of organizing and conducting hearings to examine the use of utility assets in providing retail competitive services as permitted in subsection f. of this section. The board shall evaluate and balance the following factors: the prevention of cross subsidization, the issues attendant to separation and relative to the board's affiliate relation and fair competition standards as provided in subsection k. of this section, the effect on ratepayers of the use of utility assets in the provision of non-safety related competitive services, the effect on utility workers, and the effect of utility practices on the market for such services.

(2)The relationship between the gas public utility and its related competitive service business unit shall be subject to affiliate relations standards to be promulgated by the board pursuant to subsection k. of this section.

r.For at least three years subsequent to the starting date of 100 percent retail competition as provided in subsection a. of this section and thereafter until the board specifically finds it to be no longer in the public interest, each gas public utility shall provide basic gas supply service. Gas supply procured for basic gas supply service by a gas public utility shall be purchased at prices consistent with market conditions. The charges assessed to customers for basic gas supply service shall be regulated by the board and shall be based on the cost to the utility of providing such service, including the cost of gas commodity and capacity purchased at prices consistent with market conditions by the gas public utility in the competitive wholesale marketplace and related ancillary and administrative costs, as determined by the board. A gas supply service offered by a gas public utility under a tariff approved by the board as of the effective date of this act shall qualify for the provision of basic gas supply service required hereunder.

s.By no later than January 1, 2002, the board shall issue a decision as to whether to make available basic gas service on a competitive basis to any gas supplier, any gas public utility, or both.

t.Gas procured for basic gas supply service by a gas supplier shall be purchased at prices consistent with market conditions. The charges assessed to customers for basic gas service shall be regulated by the board and shall be based on the cost to the supplier of providing such service, including the cost of gas commodity and capacity purchased at prices consistent with market conditions by the supplier in the competitive wholesale marketplace and related ancillary and administrative costs, as determined by the board or shall be based upon the result of a competitive bid.

u.Each gas public utility or gas supplier that provides basic gas supply service pursuant to subsections r., s. and t. of this section shall be permitted to recover in its basic gas supply charges on a full and timely basis all reasonable and prudently incurred costs incurred in the provision of basic gas supply services pursuant to this section, except to the extent that certain costs related to the provision of basic gas supply service are already being recovered in other elements of a gas public utility's charges. The board may approve ratemaking and other pricing mechanisms that provide incentives, including financial risks and rewards, for the gas public utility or gas supplier to procure a portfolio of gas supply that provides maximum benefit to basic gas supply service customers.

v.Prior to reclassifying as regulated, pursuant to subsection i. of this section, any service previously found to be competitive, the board shall make recommendations to the Legislature concerning the proposed reclassification. The recommendations shall be deemed to be approved unless the Legislature adopts a concurrent resolution stating that the Legislature is not in agreement with all or any part of the recommendations within 90 days following the date of transmittal of the recommendations to the Legislature. The concurrent resolution shall advise the board of the Legislature's specific objections to the recommendations and shall direct the board to submit revised recommendations which respond to those objections within 45 days of the date of transmittal of the concurrent resolution to the board.

w.If the board finds, as a result of any audit conducted pursuant to this section, that violations of the board's rules, regulations or orders adopted pursuant to this section have occurred, which are not substantial violations, the board is authorized to impose a fine of up to $10,000 against the gas public utility.

L.1999,c.23,s.10.



Section 48:3-59 - Requirements For Electric Public Utility After Retail Choice

48:3-59. Requirements for electric public utility after retail choice
11. a. On or after the starting date for the implementation of retail choice as determined by the board pursuant to subsection a. of section 5 of this act and for the duration of the transition charges established pursuant to subsection i. of section 13 and subsection a. of section 14 of this act, the board may require that an electric public utility either:

(1)Functionally separate its non-competitive business functions from its competitive electric generation service or its electric power generator functions so that such services or functions are provided by a related competitive business segment of the public utility or the public utility holding company. A related competitive business segment of the public utility holding company that is providing competitive electric generation services or performing electric power generator functions shall not be considered a public utility for the purposes of regulation under Title 48 of the Revised Statutes or any other State law or rule or regulation, except that the interrelationships between the related competitive business segment and the electric public utility shall be subject to board authority and oversight consistent with the provisions of this section; or

(2)Divest to an unaffiliated company all or a portion of its electric generation assets and operations, upon a finding by the board, that such divestiture is necessary because the concentration or location of electric generation facilities under the electric public utility's ownership or control enable it to exercise market control that adversely affects the formation of a competitive electricity generation market and adversely affects retail electric supply customers by enabling the electric public utility or its related competitive business segment to gain an unfair competitive advantage or otherwise charge non-competitive prices.

b.Prior to the commencement by an electric public utility or a related competitive business segment of an electric public utility of any solicitation of bids for the sale of generating assets subject to recovery pursuant to sections 13 and 14 of this act or of the public utility holding company of any solicitation of bids for the sale of generating assets which have not been previously approved by the board for transfer from the electric public utility to the electric public utility holding company and are subject to recovery pursuant to sections 13 and 14 of this act, whether ordered by the board or not, the board shall establish standards for the conduct of such sale by the utility. Such standards shall include provisions for the board to monitor the progress of the bid process to ensure that the process is conducted by parties acting in their own best interest and in a manner designed to ensure a fair market value determination and does not unreasonably preclude participation by prospective purchasers. An order by the board, pursuant to paragraphs (1) and (2) of subsection a. of this section, ordering a public utility to functionally separate or divest its competitive services to a related competitive business segment of the public utility, a public utility, a public utility holding company or an unaffiliated company shall include a provision that the related competitive business segment of the public utility, public utility holding company or unaffiliated company shall:

(1)Recognize the existing employee bargaining unit and shall continue to honor and abide by an existing collective bargaining agreement for the duration of the agreement. The new entity shall be required to bargain in good faith with the existing collective bargaining unit when the existing collective bargaining agreement has expired;

(2)Shall hire its initial employee complement from among qualified employees of the electric public utility employed at the generating facility at the time of the functional separation or divestiture; and

(3)Continue such terms and conditions of employment of employees as are in existence at the generating facility at the time of the functional separation or divestiture.

c.Prior to completing any sale of generating assets subject to recovery pursuant to sections 13 and 14 of this act, an electric public utility shall file for and obtain approval by the board of the sale. The board shall approve the filing, subject to the provisions of subsection d. of this section, if it finds that:

(1)The sale reflects the full market value of the assets;

(2)The sale is otherwise in the best interest of the electric public utility's ratepayers;

(3)The sale will not jeopardize the reliability of the electric power system;

(4)The sale will not result in undue market control by the prospective buyer;

(5)The impacts of the sale on the utility's workers have been reasonably mitigated;

(6)The sale process is consistent with standards established by the board pursuant to subsection b. of this section;

(7)The sale, merger, or acquisition of the generation or other utility assets includes a provision that the purchasing, merging or new entity shall recognize the existing employee bargaining unit and shall continue to honor and abide by any existing collective bargaining agreement for the duration of the agreement. The new entity shall be required to bargain in good faith with the existing collective bargaining unit when the existing collective bargaining agreement has expired;

(8)The sale, merger, or acquisition of the generation or other utility assets includes a provision that the purchasing, merging or new entity shall hire its initial employee complement from among the employees of the electric public utility employed at the generating facility at the time of the sale, merger or acquisition; and

(9)The sale, merger or acquisition of the generation or other utility assets includes a provision that the purchasing, merging or new entity shall continue such terms and conditions of employment of employees as are in existence at the generating facility at the time of the sale, merger or acquisition.

d.Whenever an electric public utility sells generating assets subject to recovery pursuant to sections 13 and 14 of this act and the net proceeds from such sale exceed the level of market value used in determining the level of stranded costs being recovered through a market transition charge or equivalent rate mechanism established pursuant to section 13 of this act, the board shall require that all such excess revenues derived by the electric public utility or its related competitive business segment from that sale be applied:

(1)To offset any market transition charge or equivalent rate mechanism assessed to customers pursuant to section 13 of this act; or

(2)If the electric public utility is not assessing a market transition charge, to offset the rates charged to customers for distribution service.

e.Notwithstanding this subsection no transfer of assets shall affect the whole value of the assessment of the transitional energy facility assessment set forth in P.L.1997, c.162 (C.54:30A-100 et seq.).

L.1999,c.23,s.11.



Section 48:3-60 - Societal Benefits Charge By Public Utility; Universal Service Fund

48:3-60. Societal benefits charge by public utility; Universal Service Fund
12. a. Simultaneously with the starting date for the implementation of retail choice as determined by the board pursuant to subsection a. of section 5 of this act, the board shall permit each electric public utility and gas public utility to recover some or all of the following costs through a societal benefits charge that shall be collected as a non-bypassable charge imposed on all electric public utility customers and gas public utility customers, as appropriate:

(1)The costs for the social programs for which rate recovery was approved by the board prior to April 30, 1997. For the purpose of establishing initial unbundled rates pursuant to section 4 of this act, the societal benefits charge shall be set to recover the same level of social program costs as is being collected in the bundled rates of the electric public utility on the effective date of this act. The board may subsequently order, pursuant to its rules and regulations, an increase or decrease in the societal benefits charge to reflect changes in the costs to the utility of administering existing social programs. Nothing in this act shall be construed to abolish or change any social program required by statute or board order or rule or regulation to be provided by an electric public utility. Any such social program shall continue to be provided by the utility until otherwise provided by law, unless the board determines that it is no longer appropriate for the electric public utility to provide the program, or the board chooses to modify the program;

(2)Nuclear plant decommissioning costs;

(3)The costs of demand side management programs that were approved by the board pursuant to its demand side management regulations prior to April 30, 1997. For the purpose of establishing initial unbundled rates pursuant to section 4 of this act, the societal benefits charge shall be set to recover the same level of demand side management program costs as is being collected in the bundled rates of the electric public utility on the effective date of this act. Within four months of the effective date of this act, and every four years thereafter, the board shall initiate a proceeding and cause to be undertaken a comprehensive resource analysis of energy programs, and within eight months of initiating such proceeding and after notice, provision of the opportunity for public comment, and public hearing, the board, in consultation with the Department of Environmental Protection, shall determine the appropriate level of funding for energy efficiency and Class I renewable energy programs that provide environmental benefits above and beyond those provided by standard offer or similar programs in effect as of the effective date of this act; provided that the funding for such programs be no less than 50% of the total Statewide amount being collected in public electric and gas utility rates for demand side management programs on the effective date of this act for an initial period of four years from the issuance of the first comprehensive resource analysis following the effective date of this act, and provided that 25% of this amount shall be used to provide funding for Class I renewable energy projects in the State. In each of the following fifth through eighth years, the Statewide funding for such programs shall be no less than 50 percent of the total Statewide amount being collected in public electric and gas utility rates for demand side management programs on the effective date of this act, except that as additional funds are made available as a result of the expiration of past standard offer or similar commitments, the minimum amount of funding for such programs shall increase by an additional amount equal to 50 percent of the additional funds made available, until the minimum amount of funding dedicated to such programs reaches $140,000,000 total. After the eighth year the board shall make a determination as to the appropriate level of funding for these programs. Such programs shall include a program to provide financial incentives for the installation of Class I renewable energy projects in the State, and the board, in consultation with the Department of Environmental Protection, shall determine the level and total amount of such incentives as well as the renewable technologies eligible for such incentives which shall include, at a minimum, photovoltaic, wind, and fuel cells. The board shall simultaneously determine, as a result of the comprehensive resource analysis, the programs to be funded by the societal benefits charge, the level of cost recovery and performance incentives for old and new programs and whether the recovery of demand side management programs' costs currently approved by the board may be reduced or extended over a longer period of time. The board shall make these determinations taking into consideration existing market barriers and environmental benefits, with the objective of transforming markets, capturing lost opportunities, making energy services more affordable for low income customers and eliminating subsidies for programs that can be delivered in the marketplace without electric public utility and gas public utility customer funding;

(4)Manufactured gas plant remediation costs, which shall be determined initially in a manner consistent with mechanisms in the remediation adjustment clauses for the electric public utility and gas public utility adopted by the board; and

(5)The cost, of consumer education, as determined by the board, which shall be in an amount that, together with the consumer education surcharge imposed on electric power supplier license fees pursuant to subsection h. of section 29 of this act and the consumer education surcharge imposed on gas supplier license fees pursuant to subsection g. of section 30 of this act, shall be sufficient to fund the consumer education program established pursuant to section 36 of this act.

b.There is established in the Board of Public Utilities a nonlapsing fund to be known as the "Universal Service Fund." The board shall determine: the level of funding and the appropriate administration of the fund; the purposes and programs to be funded with monies from the fund; which social programs shall be provided by an electric public utility as part of the provision of its regulated services which provide a public benefit; whether the funds appropriated to fund the "Lifeline Credit Program" established pursuant to P.L.1979, c.197 (C.48:2-29.15 et seq.), the "Tenants' Lifeline Assistance Program" established pursuant to P.L.1981, c.210 (C.48:2-29.31 et seq.), the funds received pursuant to the Low Income Home Energy Assistance Program established pursuant to 42 U.S.C. s. 8621 et seq., and funds collected by electric and natural gas utilities, as authorized by the board, to offset uncollectible electricity and natural gas bills should be deposited in the fund; and whether new charges should be imposed to fund new or expanded social programs.

L.1999,c.23,s.12.



Section 48:3-60.1 - Imposition Of Certain Charges By Gas Public Utilities Prohibited.

48:3-60.1 Imposition of certain charges by gas public utilities prohibited.

5.Notwithstanding the provisions of any other law, rule, regulation, or order to the contrary, gas public utilities shall not impose a societal benefits charge pursuant to section 12 of P.L.1999, c.23 (C.48:3-60), or any other charge designed to recover the costs for social, energy efficiency, conservation, environmental or renewable energy programs, on natural gas delivery service or a commodity that is used to generate electricity that is sold for resale.

L.2011, c.9, s.5.



Section 48:3-60.2 - Bpu To Provide Equal Opportunity For Certain Types Of Funding Incentives For Businesses.

48:3-60.2 BPU to provide equal opportunity for certain types of funding incentives for businesses.

1.Notwithstanding any law, rule, regulation or order to the contrary, the Board of Public Utilities shall provide equal opportunity for businesses in all areas of the State that pay the societal benefits charge that is imposed pursuant to section 12 of P.L.1999, c.23 (C.48:3-60) to apply for, and receive, incentives or funding under programs that are financed by that charge.

L.2011, c.126, s.1.



Section 48:3-60.3 - Credit Against Societal Benefits Charge Permitted.

48:3-60.3 Credit against societal benefits charge permitted.

1. a. On and after January 1 next following the date of enactment of P.L.2011, c.216 (C.48:3-60.3), a commercial or industrial ratepayer shall be allowed a credit against the societal benefits charge imposed pursuant to section 12 of P.L.1999, c.23 (C.48:3-60), and collected as a non-bypassable charge by the electric public utility or gas public utility, as appropriate, providing service to the commercial or industrial ratepayer.

b.The amount of the credit authorized pursuant to subsection a. of this section shall be equal to one-half of that portion of the costs incurred by the commercial or industrial ratepayer during the preceding calendar year for the purchase and installation of products or services that are intended for energy efficiency purposes, that would be eligible for incentives under programs that the board shall have determined to fund by the societal benefits charge pursuant to paragraph (3) of subsection a. of section 12 of P.L.1999, c.23 (C.48:3-60).

c.The amount of the credit to be allowed under this section in any calendar year against the societal benefits charge for each commercial or industrial ratepayer that is subject to such charge pursuant to section 12 of P.L.1999, c.23 (C.48:3-60) shall be determined by the board.

d.The maximum amount of the credit to be applied under this section against the societal benefits charge imposed pursuant to section 12 of P.L.1999, c.23 (C.48:3-60) shall not exceed 100 percent of the commercial or industrial ratepayer's liability for such charge that would otherwise be due in each calendar year.

e.The amount of the credit against the societal benefits charge otherwise allowable under this section which cannot be applied for the calendar year due to the limitations of subsections b. and d. of this section may be carried over, if necessary, to a maximum of 10 calendar years immediately following the initial year in which the credit is first applied to a commercial or industrial ratepayer's liability for societal benefits charges.

f.The electric public utility or gas public utility providing service to a commercial or industrial ratepayer shall disclose in a written notice to the commercial or industrial ratepayer, upon request from the commercial or industrial ratepayer, the amount of societal benefits charges collected by the utility from the commercial or industrial ratepayer pursuant to section 12 of P.L.1999, c.23 (C.48:3-60) for each calendar year specified in the request from the commercial or industrial ratepayer.

L.2011, c.216, s.1.



Section 48:3-60.4 - Certain energy incentives available Statewide.

48:3-60.4 Certain energy incentives available Statewide.
1. Notwithstanding any other provision of law, rule, regulation, or order to the contrary, any incentives made available by the Board of Public Utilities under the Residential New Construction Program, or any similar successor program, through the New Jersey Clean Energy Program shall be available for new residential construction throughout the State, and shall not be limited to areas designated for growth in the State Development and Redevelopment Plan adopted pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.).

L.2016, c.60, s.1.



Section 48:3-61 - Market Transition Charge For Stranded Costs

48:3-61. Market transition charge for stranded costs
13. a. The provisions of R.S.48:2-21 or any other law to the contrary notwithstanding, and simultaneously with the starting date for the implementation of retail choice as determined by the board pursuant to subsection a. of section 5 of this act, the board shall, pursuant to the findings made in connection with the stranded cost filing under subsection c. of this section and the related stranded costs recovery order, permit each electric public utility the opportunity to recover the following categories of costs through a market transition charge that shall be collected as a limited duration non-bypassable charge payable by all of the electric public utility's customers, except as provided pursuant to section 28 of this act:

(1)Utility generation plant stranded costs;

(2)Stranded costs related to long-term and short-term power purchase contracts with other utilities, including buydowns and buyouts of such contracts and interim debt, the issuance of which has been approved by the board, issued to effectuate the buydown or buyout of such contracts;

(3)Stranded costs related to long-term power purchase contracts with non-utility generators, including buydowns and buyouts of such contracts and interim debt issued to effectuate the buydown or buyout of such contracts, and the costs of new power contracts approved by the board which are the result of the renegotiation, restructuring or termination of previous non-utility generator power purchase contracts pursuant to subsection l. of this section; and

(4)Such restructuring related costs, if any, as the board determines to be appropriate for recovery in a market transition charge.

b.Costs that may be collected pursuant to subsection a. of this section must be otherwise unrecoverable as a direct result of the implementation of retail choice mandated by subsection a. of section 5 of this act.

c.In order for an electric public utility to have a market transition charge established it must submit a stranded cost filing to the board, the elements of which are to be established by the board. After notice and hearing, the board may approve, reject or approve with modifications the filing as it deems necessary and appropriate to comply with the provisions of this act and shall thereafter issue a stranded cost recovery order setting forth the amount of stranded costs, if any, eligible to be recovered by such electric public utility. The order or a successor order also shall set forth the board authorized mechanism to be used by the electric public utility for recovery of stranded costs which the board has determined are eligible for recovery.

d.Costs that may be eligible for recovery pursuant to paragraphs (1) and (2) of subsection a. of this section must have been committed to by the utility and included in rates through the conclusion of the utility's most recent base rate case prior to April 30, 1997, except that the board may determine certain costs that were not previously included in base rates to be eligible upon a showing by the utility that such costs were prudently incurred and either:

(1)were needed to maintain plant integrity, performance or reliability or to meet safety, environmental or other regulatory standards consistent with the utility's obligation to serve; or

(2)in the case of major investments or major upgrades not meeting the standard in subsection a. of this section, the utility demonstrates that it had no more cost-effective power supply source available at the time the commitment was made to meet their energy consumers' needs consistent with applicable board standards and to provide benefits to ratepayers.

e.For the purposes of quantifying the magnitude of stranded costs eligible for recovery via the market transition charge, the board shall require the electric public utility to demonstrate the full market value of each eligible generating asset or power purchase commitment over its remaining useful life or term and, in fixing the level of the market transition charge, the board shall reach a determination as to the market value of such eligible assets and commitments, or implement a mechanism for such value to be determined. Such determination or mechanism shall reflect or provide a means to reflect the full value of the eligible asset or commitment, including value which may not be realized by the electric public utility until after the expiration of the market transition charge, and may reflect a reduced return, if any, on investment in quantifying stranded costs which the board determines to be reasonable given the changes in capital costs or risks to the utility, or to reflect the impaired value of the uneconomic generating assets to ratepayers.

f.For the purposes of quantifying the magnitude of stranded costs eligible for recovery via the market transition charge, the board shall require or impute all reasonably available measures for the electric public utility to mitigate the quantity of stranded costs, by:

(1)Reducing the cost of power purchase commitments and the on-going capital and operations costs of the generating plant;

(2)Maximizing the market value of the generating asset or purchase commitment; or

(3)Undertaking other reasonably achievable cost reductions.

g.The board shall conduct a periodic review and, if necessary, adjust the market transition charge or implement other ratemaking mechanisms in order to ensure that the utility will not collect charges that exceed its actual stranded costs. Net proceeds from the sale or lease of generating assets as provided in subsection d. of section 11 of this act or from the offering of competitive services by the electric public utility or a related competitive business segment of the public utility as provided in subsection b. of section 7 of this act, shall be reflected on a timely basis in the first instance by the adjustment of the market transition charge or equivalent rate mechanism implemented pursuant to this subsection. Any adjustment mechanism shall reflect changes in market price and may reflect other factors such as changes in sales.

h.Notwithstanding the provisions of subsection a. of this section, the board shall not determine a level for the market transition charge for recovery of a utility's eligible stranded costs, as determined in accordance with this section, which prevents the achievement of the rate reductions required pursuant to section 4 of this act and that such rate reductions will not impair the electric public utility's financial integrity such that access to the capital markets for the continued provision of safe, adequate, and proper utility service is impaired.

i.The market transition charge for each utility shall be limited to a term not to exceed eight years, except that the board may extend the term of the charge to allow a utility:

(1)To recover the non-mitigable stranded costs associated with payments under long-term power purchase contracts with non-utility generators over the lives of the contracts;

(2)To recover costs associated with a particular generating asset, the costs of which represent at least 20 percent of an electric public utility's stranded costs as determined by the board and the remaining life of which for depreciation purposes at April 30, 1997 was 10 years or greater, in which case the board may extend the market transition charge up to three additional years if necessary to achieve the rate reduction levels established by the board pursuant to section 4 of this act; or

(3)To achieve the mandatory rate reductions established pursuant to subsection d. of section 4 of this act if the board determines that such mandatory rate reductions cannot be achieved by a public electric utility absent such extension.

j.The board shall issue orders with respect to each electric public utility's amortization of stranded costs through the market transition charge pursuant to this section prior to the starting date for implementation of retail choice as provided in subsection a. of section 5 of this act.

k.Nothing in this act shall be construed to alter non-utility generator power purchase contracts in existence on the effective date of this act or the board's orders approving said contracts.

l. (1) The board may approve the buyout or buydown of a power purchase agreement with a non-utility generator or a new power purchase contract which is the result of the renegotiation, restructuring or termination of a previous non-utility generator purchase agreement, if it determines that such buyout, buydown or new contract, including any and all transaction costs, will result in a substantial reduction in the total stranded costs of the utility, which resulting savings will be passed through to ratepayers on a full and timely basis.

(2)Each electric public utility shall be permitted to recover the costs of qualified replacement power on a full and timely basis pursuant to section 9 of this act.

(3)Each electric public utility shall be permitted to recover on a full and timely basis through the market transition charge:

(a)all costs of power contract buydowns and buyouts approved by the board which are the result of the renegotiation, restructuring, buyout, buydown or termination of existing non-utility power purchase contracts; and

(b)debt issued to effectuate the board-approved renegotiation, restructuring, buyout, buydown, or termination of existing non-utility power purchase contracts.

(4)The board's approval of any contract renegotiation, restructuring, buyout, buydown, termination or new contract shall not be subject to modification except as requested jointly by the parties to such contracts.

(5)As used in this subsection, "qualified replacement power" is power that the utility purchases subsequent to the board-approved buyout, buydown or renegotiation of a non-utility generator power purchase contract which is necessary to provide basic generation service and in order to replace power not provided as part of the buydown, buyout or new contract, and which is obtained at a cost no higher than that which is available in the market.

L.1999,c.23,s.13.



Section 48:3-62 - Authorization For Issuance Of Transition Bonds.

48:3-62 Authorization for issuance of transition bonds.

14. a. For purposes of recovering a portion of the stranded costs of an electric public utility that are deemed eligible for rate recovery in a stranded cost recovery order consistent with the provisions of section 13 of this act, and for compliance by the electric public utility with the rate reduction requirements determined by the board to be necessary and appropriate consistent with the provisions of sections 4 and 13 of this act, or for the purposes of recovering basic generation service transition costs of an electric public utility, the board may authorize the issuance of transition bonds by the electric public utility or other financing entity approved by the board. Such bonds shall be secured through an irrevocable bondable stranded cost rate order imposing a non-bypassable transition bond charge as provided in section 18 of this act and shall provide for collection of the transition bond charge by the electric public utility or another entity approved by the board. This transition bond charge shall be assessed in connection with the recovery of stranded costs pursuant to section 13 of this act or basic generation service transition costs pursuant to this section, but each electric public utility shall maintain separate accounting for transition bond charges so that the board can determine, at any time, the amount of each type of charge that has been assessed and collected by the electric public utility. The net proceeds of the transition bonds shall be used by or on behalf of the electric public utility solely for the purposes of reducing the amount of its otherwise recovery-eligible stranded costs, as determined by the board in accordance with the provisions of section 13 of this act, or reducing the amount of basic generation service transition costs through the refinancing or retirement of electric public utility debt or equity, or both, or the buyout, buydown or other restructuring of a power purchase agreement if such buyout, buydown or restructuring leads directly to substantial customer benefits over the term of the power purchase agreement. The entire amount of cost savings achieved as a result of the issuance of such transition bonds, whether as a result of a reduction in capital costs or a lengthened recovery period associated with otherwise recovery-eligible stranded costs or basic generation service transition costs or as a source of cash for the buyout, buydown or other restructuring of a power purchase agreement, shall be passed on to the customers of the electric public utility in the form of reduced rates or mitigated rate increases for electricity. Anything in this act or any other law to the contrary notwithstanding, except for adjustments authorized under paragraph (2) of subsection a. and subsection b. of section 15 of this act, transition bond charges approved by the board in a bondable stranded costs rate order shall not be offset, reduced, adjusted or otherwise diminished either directly or indirectly.

b.For the purposes of recovering stranded costs of an electric public utility, the issuance of transition bonds for an electric public utility may be authorized by the board if all the following findings are made by the board in connection with its review of a stranded cost filing made by an electric public utility pursuant to section 13 of this act:

(1)The electric public utility has taken reasonable measures to date, and has the appropriate incentives or plans in place to take reasonable measures, to mitigate the total amount of its stranded costs;

(2)The electric public utility will not be able to achieve the level of rate reduction deemed by the board to be necessary and appropriate pursuant to the provisions of sections 4 and 13 of this act absent the issuance of transition bonds;

(3)The issuance of such bonds will provide tangible and quantifiable benefits to ratepayers, including greater rate reductions than would have been achieved absent the issuance of such bonds and net present value savings over the term of the bonds; and

(4)The structuring and pricing of the transition bonds assure that the electric public utility's customers pay the lowest transition bond charges consistent with market conditions and the terms of the bondable stranded costs rate order. If so authorized in the financing order by the board, the structure and pricing of the transition bonds shall be conclusively deemed to satisfy this requirement if so certified by a designee of the board upon the pricing of the transition bonds, which certification will be final and uncontestable as of its date.

c.Subject to the other requirements of this section:

(1)The board may authorize the issuance of transition bonds for utility generation plant stranded costs determined by the board to be recoverable pursuant to paragraph (1) of subsection a. of section 13 of this act in a principal amount of up to 75 percent of the total amount of the electric public utility's recovery-eligible utility generation plant stranded costs, as determined by the board in accordance with the provisions of section 13 of this act, or, in the event that an electric public utility divests itself of a majority of its generating assets, which divestiture will result in a lower market transition charge than that which would have been collected from customers had the electric public utility not divested such assets, and the utility has established, as determined by the board, the stranded cost amount with certainty attributable to its remaining generating asset or assets, the board may authorize the issuance of transition bonds in a principal amount up to the full stranded cost value of such remaining generating asset or assets based on the following criteria:

(a)The greater the level of aggregate rate reduction provided pursuant to subsections d. and e. of section 4 of this act, the higher the percentage of stranded costs for which transition bonds may be issued;

(b)The higher the degree of certainty, such as might be obtained by auction or sale of the assets, as to the magnitude of the electric public utility's actual stranded costs, the larger the magnitude of transition bonds which may be permitted; and

(c)Based on evidence on the record, such amount will produce substantial and quantifiable savings for the customers of that utility;

(2)The board may authorize the issuance of transition bonds for the buyout or buydown of long-term power purchase contracts with non-utility generators determined by the board to be recoverable pursuant to paragraph (3) of subsection a. of section 13 of this act in a principal amount to be determined by the board in accordance with the provisions of section 13 of this act, based on the following criteria:

(a)The greater the level of aggregate rate reduction provided pursuant to subsections d. and e. of section 4 of this act, the higher the percentage of stranded costs that may be securitized;

(b)The higher the degree of certainty as to the magnitude of the electric public utility's actual stranded costs, the larger the magnitude of transition bonds which may be permitted; and

(c)Based on evidence on the record, such amount will produce substantial and quantifiable savings for the customers of that electric public utility because the amount of the buyout or buydown payment is substantially less than the total projected stranded costs associated with the contract; and

(3)The board may authorize the issuance of transition bonds for the recovery of up to the full amount of an electric public utility's reasonably and prudently incurred basic generation service transition costs based on the criteria that such amount will produce benefits for customers of the electric public utility which include the lowest transition bond charges consistent with market conditions and the terms of the bondable stranded costs rate order.

d.The board may approve transition bonds with scheduled amortization upon issuance of up to:

(1)Fifteen years if the electric public utility intends to utilize the proceeds from such transition bonds to reduce the stranded costs related to utility-owned generation;

(2)The remaining term of a power purchase agreement if the electric public utility intends to utilize the proceeds from such transition bonds solely for the purposes and requirements of paragraph (2) of subsection c. of this section; or

(3) Fifteen years if the electric public utility intends to utilize the proceeds from such transition bonds for the purpose of the recovery of basic generation service transition costs.

e.Transition bonds for the purpose and requirements of paragraph (1), (2) or (3) of subsection c. of this section may be issued in one or more series, in one or more offerings, and each such series may consist of one or more classes of transition bonds.

f.The board shall issue orders with respect to each electric public utility's amortization of stranded costs or basic generation service transition costs through the transition bond charges pursuant to this section.

g.For the purpose of recovering basic generation service transition costs, an electric public utility may make a filing in a form to be adopted by the board to request the board to authorize the issuance of transition bonds and to issue a bondable stranded cost rate order. The board shall review such filing, and after providing appropriate notice and an opportunity for hearing, may render a determination authorizing the issuance of transition bonds. If so authorized in the financing order by the board, the structure and pricing of the transition bonds shall be conclusively deemed to assure the lowest transition bond charges consistent with market conditions and the terms of the bondable stranded costs rate order when so certified by a designee of the board upon the pricing of the transition bonds, which certification will be final and uncontestable as of its date.

L.1999,c.23,s.14; amended 2002, c.84, s.2.



Section 48:3-63 - Proceeds Of Transition Bonds Not Considered Income To Utility; Tax Consequences Of Sale Of Assets

48:3-63. Proceeds of transition bonds not considered income to utility; tax consequences of sale of assets
51. a. All proceeds received from the issuance of transition bonds shall not be considered income to the electric public utility or gas public utility for the purposes of the "Corporation Business Tax Act (1945)," P.L.1945, c.162 (C.54:10A-1 et seq.) or the "New Jersey Gross Income Tax Act," P.L.1976, c.47 (C.54A:1-1 et seq.).

b.The Director of the Division of Taxation in the Department of the Treasury is authorized to issue regulations regarding the determination of profit or loss related to the sale of assets which have been deemed to be part of stranded costs pursuant to sections 13 and 14 of this act for purposes of computing the corporation business tax to which the utility is subject.

L.1999,c.23,s.51.



Section 48:3-64 - Bondable Stranded Costs Rate Orders

48:3-64. Bondable stranded costs rate orders
15. a. A bondable stranded costs rate order issued by the board pursuant to section 14 of this act shall:

(1)Authorize the electric public utility or other financing entity approved by the board to issue transition bonds to finance the bondable stranded costs and to pledge or assign, sell or otherwise transfer the related bondable transition property without further order of the board, except as provided in paragraph (2) of subsection a. of this section;

(2)Approve the amount of the initial transition bond charge to be imposed upon, charged to and collected and received from the customers of the electric public utility in an amount not less than the amount necessary to fully recover bondable stranded costs, and provide for adjustment in a manner approved by the board of the initial transition bond charge prior to the closing of the related transition bonds to reflect the actual rate of interest thereon and all other costs, including any required overcollateralization, associated with the issuance of such transition bonds; and

(3)Require the electric public utility to obtain the approval of the board or its designee at the time of pricing of the terms and conditions of any transition bonds secured by or payable from the transition bond charges, servicing fees, if any, imposed with respect to the collection of such transition bond charges, or any pledging, assignment, sale or other transfer of bondable transition property in connection with the initial transition bond charge provided in paragraph (2) of subsection a. of this section, including a schedule of payments of principal and interest on the transition bonds, which notice shall be given not later than five business days after issuance and sale of the transition bonds. Notwithstanding any other provision of law, the notice to the board required to be given by the electric public utility in connection with the issuance and sale of transition bonds under this subsection shall not be subject to the provisions of R.S.48:3-7 and R.S.48:3-9 and shall not affect the rights of bondholders.

b.Each bondable stranded costs rate order shall provide for mandatory periodic adjustments by the board of the transition bond charges that are the subject of the bondable stranded costs rate order, upon petition of the affected electric public utility, its assignee or financing entity, to conform the transition bond charges to the schedule of payments of principal and interest on the transition bonds provided to the board by the electric public utility pursuant to subsection a. of this section. Such adjustments shall be made at least annually. Each such adjustment shall be formula-based, shall be in the amount required to ensure receipt of revenues sufficient to provide for the full recovery of bondable stranded costs, including, without limitation, the timely payment of principal of, and interest and acquisition or redemption premium on, transition bonds issued to finance such bondable stranded costs, which shall be recovered over the term of the transition bonds and in accordance with the schedule of payments of principal and interest on the transition bonds provided to the board by the electric public utility pursuant to subsection a. of this section and shall become effective 30 days after filing thereof with the board absent a determination of manifest error by the board. The electric public utility shall propose such adjustments in a filing with the board at least 30 days in advance of the date upon which it is requested to be effective. The proposed adjustment shall become effective on an interim basis on such date and, in the absence of a board order to the contrary, shall become final 60 days thereafter. Each such adjustment shall be formula-based and shall be in the amount required to ensure receipt of revenues sufficient to provide for the full recovery of bondable stranded costs including, without limitation, the timely payment of principal of, and interest and acquisition or redemption premium on, transition bonds issued to finance such bondable stranded costs, which shall be recovered over the term of the transition bonds and in accordance with the schedule of payments of principal and interest on the transition bonds provided to the board by the electric public utility pursuant to subsection a. of this section. Such periodic adjustments shall not in any way affect the validity or irrevocability of the bondable stranded costs rate order or any sale, assignment or other transfer of or any pledge or security interest granted with respect to the related bondable transition property and shall not affect rights of bondholders.

c.A bondable stranded costs rate order and the authority to meter, charge, collect and receive the transition bond charges authorized thereby shall remain in effect until the related bondable stranded costs, including, without limitation, the principal of, and accrued interest and acquisition or redemption premium on, any transition bonds issued to finance such bondable stranded costs, have been paid in full and all other obligations and undertakings with respect thereto have been fully satisfied. Until the bondable stranded costs, including, without limitation, the principal of, and accrued interest and acquisition or redemption premium on, any transition bonds issued to finance such bondable stranded costs, have been paid in full and all other obligations and undertakings with respect thereto have been fully satisfied, the electric public utility shall be obligated to provide electricity through its transmission and distribution system to its customers and shall have the right to meter, charge, collect and receive the transition bond charges arising therefrom from its customers, which rights and obligations may be assignable solely within the discretion of the electric public utility.

d.Each bondable stranded costs rate order shall provide that any transition bond charges held by the assignee or trustee of the related transition bonds in excess of those amounts necessary to fully recover bondable stranded costs approved in the bondable stranded costs rate order shall be applied as a credit to reduce charges to customers of the electric public utility, except that all bondable stranded costs as quantified in the bondable stranded costs rate orders with respect to the electric public utility shall be aggregated for purposes of determining whether or not the total transition bond charges collected exceed the total bondable stranded costs attributable to such electric public utility and provided, further, that unless the electric public utility can demonstrate to the satisfaction of the board that such credit will result in a recharacterization of the tax, accounting, and other intended characteristics of the transition bonds, including, but not limited to, the following characteristics:

(1)the recognition of transition bonds as debt on balance sheet of the electric public utility for financial accounting purposes;

(2)treatment of the transition bonds as debt of the electric public utility or its affiliates for federal income tax purposes;

(3)treatment of the transfer of bondable transition property by the electric public utility as a true sale for bankruptcy purposes; and

(4)an adverse impact of the transition bonds on the credit rating of the electric public utility.

e.An electric public utility may commingle the revenues received from amounts charged, collected and received under transition bond charges for bondable stranded costs approved in any one or more bondable stranded costs rate orders with other funds of the electric public utility, which shall in no way affect the validity or irrevocability of any bondable stranded costs rate order issued in connection therewith or any sale, assignment or other transfer of or any pledge or security interest granted with respect to the bondable transition property created thereby.

f.Except as provided otherwise in this act, all proceedings in connection with the determination of bondable stranded costs, transition bond charges and bondable stranded costs rate orders shall be exempt from the provisions of Title 48 of the Revised Statutes and any regulations promulgated thereunder.

L.1999,c.23,s.15.



Section 48:3-65 - Orders Become Irrevocable Upon Issuance

48:3-65. Orders become irrevocable upon issuance
16. a. Notwithstanding any other provision of law, each bondable stranded costs rate order and the transition bond charges authorized therein shall become irrevocable upon the issuance of such order and its becoming effective pursuant to section 19 of this act. The bondable stranded costs rate order, the transition bond charges and the bondable transition property shall constitute a vested, presently existing property right upon the transfer to an assignee and receipt of consideration for such bondable transition property. Following such transfer and receipt of consideration, such property right in bondable transition property shall be vested ab initio in such assignee.

b.Neither the board nor any other governmental entity shall have the authority, directly or indirectly, legally or equitably, to rescind, alter, repeal, modify or amend a bondable stranded costs rate order, to revalue, re-evaluate or revise the amount of bondable stranded costs, to determine that the transition bond charges or the revenues required to recover bondable stranded costs are unjust or unreasonable, or in any way to reduce or impair the value of bondable transition property, nor shall the amount of revenues arising with respect thereto be subject to reduction, impairment, postponement or termination, provided, however, that nothing in this section shall preclude adjustments of the transition bond charges in accordance with the provisions of paragraph (2) of subsection a. and of subsection b. of section 15 of this act.

L.1999,c.23,s.16.



Section 48:3-66 - State Pledge To Holders Of Transition Bonds; Orders Not Pledge Of State's Credit

48:3-66. State pledge to holders of transition bonds; orders not pledge of State's credit
17. a. The State of New Jersey does hereby pledge and agree with the holders of any transition bonds issued under the authority of this act, with the pledgee, owner or assignee of bondable transition property, with any financing entity which has issued transition bonds with respect to which a bondable stranded costs rate order has been issued and with any person who may enter into agreements with an electric public utility or an assignee or pledgee thereof or a financing entity pursuant to this act, that the State will not limit, alter or impair any bondable transition property or other rights vested in an electric public utility or an assignee or pledgee thereof or a financing entity or vested in the holders of any transition bonds pursuant to a bondable stranded costs rate order until such transition bonds, together with the interest and acquisition or redemption premium, if any, thereon, are fully paid and discharged or until such agreements are fully performed on the part of the electric public utility, any assignee or pledgee thereof or the financing entity or in any way limit, alter, impair or reduce the value or amount of the bondable transition property approved by a bondable stranded costs rate order, provided, however, that nothing in this section shall preclude the adjustment of the transition bond charges in accordance with subsection b. of section 15 of this act. Any financing entity is authorized to include this covenant and undertaking of the State of New Jersey in any documentation with respect to the transition bonds issued thereby.

b.A bondable stranded costs rate order issued under this act does not constitute a debt or liability of the State or of any political subdivision thereof, nor does it constitute a pledge of the full faith and credit of the State or any of its political subdivisions. The issuance of transition bonds under this act shall not directly, indirectly, or contingently obligate the State or any political subdivision thereof to levy or pledge any form of taxation therefor or to make an appropriation for their payment, and any such transition bonds shall be payable solely from the bondable transition property and such other proceeds or property as may be pledged therefor.

L.1999,c.23,s.17.



Section 48:3-67 - Customers Assessed For Transition Bond Charges

48:3-67. Customers assessed for transition bond charges
18. The transition bond charges established by the board in bondable stranded costs rate orders shall be assessed against all customers of the electric public utility, except as provided in section 28 of this act. Transition bond charges shall be established by the board in accordance with sections 14 and 15 of this act and shall apply equally to each customer of the electric public utility based on the amount of electricity delivered to the customer through the transmission and distribution system of the electric public utility or any successor.

L.1999,c.23,s.18.



Section 48:3-68 - Effectiveness Of Bondable Stranded Costs Rate Order

48:3-68. Effectiveness of bondable stranded costs rate order
19. Each bondable stranded costs rate order shall be effective only in accordance with the terms thereof and upon the written consent of the petitioning electric public utility to all such terms.

L.1999,c.23,s.19.



Section 48:3-69 - Recourse Against Issuer Only

48:3-69. Recourse against issuer only
20. Transition bonds shall be recourse only to the credit and assets of the issuer of the transition bonds.

L.1999,c.23,s.20.



Section 48:3-70 - Electric Public Utility To Maintain Records Of Transition Bond Charges

48:3-70. Electric public utility to maintain records of transition bond charges
21. An electric public utility shall maintain or cause to be maintained records of transition bond charges which have been assessed and collected by the electric public utility for each bondable stranded costs rate order applicable to the electric public utility. Such electric public utility records and any records of a financing entity shall be made available by the electric public utility for inspection and examination within a reasonable time upon demand therefor by the board or the related financing entity.

L.1999,c.23,s.21.



Section 48:3-71 - Issuance Of Transition Bonds; Security

48:3-71. Issuance of transition bonds; security
22. a. Electric public utilities or other financing entities may, but are not required to, issue transition bonds authorized by the board in any bondable stranded costs rate order.

b.An electric public utility or its assignee may sell, assign and otherwise transfer all or portions of its interest in bondable transition property to assignees or financing entities in connection with the issuance of transition bonds. In addition, an electric public utility, an assignee or a financing entity may pledge, grant a security interest in, or encumber bondable transition property as collateral for transition bonds.

c.Bondable transition property shall constitute an account and shall constitute presently existing property for all purposes, including for contracts securing transition bonds, whether or not the revenues and proceeds arising with respect thereto have accrued and notwithstanding the fact that the value of the property right may depend upon consumers using electricity or, in those instances where consumers are customers of a particular electric public utility, such electric public utility performing certain services. The validity of any sale, assignment or other transfer of bondable stranded cost shall not be defeated or adversely affected by the commingling by the electric public utility of revenues received from amounts charged, collected and received as transition bond charges with other funds of the electric public utility. Any description of the bondable transition property in a security agreement or financing statement filed with respect to the transfer of such bondable transition property in accordance with N.J.S.12A:9-501 et seq. shall be sufficient if it refers to the bondable stranded costs rate order establishing the bondable transition property.

d.A perfected security interest in bondable transition property is a continuously perfected security interest in all revenues and proceeds arising with respect thereto, whether or not the revenues and proceeds shall have accrued. The validity and relative priority of a pledge of, or security interest in, bondable transition property shall not be defeated or adversely affected by the commingling by the electric public utility of revenues received from amounts charged, collected and received as transition bond charges with other funds of the electric public utility. Any description of the bondable transition property in a security agreement or financing statement filed with respect to the granting of a security interest in such bondable transition property in accordance with N.J.S.12A:9-501 et seq. shall be sufficient if it refers to the bondable stranded costs rate order establishing the bondable transition property as provided by N.J.S.12A:9-108f.

e.In the event of default by the electric public utility or its assignee in payment of revenues arising with respect to the bondable transition property, and upon the application by the pledgees or transferees of the bondable transition property, the board or any court of competent jurisdiction shall order the sequestration and payment to the pledgees or transferees of revenues arising with respect to the bondable transition property, which application shall not limit any other remedies available to the pledgees or transferees by reason of the default. Any such order shall remain in full force and effect notwithstanding any bankruptcy, reorganization or other insolvency proceedings with respect to the debtor, pledgor or transferor of the bondable transition property. Any amounts in excess of amounts necessary to satisfy obligations then outstanding on or related to transition bonds shall be applied in the manner set forth in subsection d. of section 15 of this act.

f.To the extent that any such interest in bondable transition property is so sold or assigned, or is so pledged as collateral, the electric public utility shall be authorized to enter into a contract with the secured party, the assignee or the financing entity providing that the electric public utility shall continue to operate its transmission and distribution system to provide service to its customers, shall impose, charge, collect and receive transition bond charges in respect of the bondable transition property for the benefit and account of the secured party, the assignee or the financing entity, and shall account for and remit such amounts to and for the account of the secured party, the assignee or the financing entity. In the event of a default by the electric public utility in respect of charging, collecting and receiving revenues derived from transition bond charges and upon the application by the secured party, the assignee or the financing entity, the board or any court of competent jurisdiction shall by order designate a trustee or other entity to act in the place of the electric public utility to impose, meter, charge, collect and receive transition bond charges in respect of the bondable transition property for the benefit and account of the pledgee, the assignee or the financing entity. The board may, at its discretion, establish criteria for the selection of any entity that may become a servicer of bondable transition property upon the default or other adverse material change in the financial condition of the electric public utility.

g.An agreement by an assignor of bondable transition property not to assert any defense, claim or set-off against an assignee of the bondable transition property shall be enforceable against the assignor by the assignee and by any successor or subsequent assignee thereof.

L.1999,c.23,s.22; amended 2001, c.117, s.27.



Section 48:3-72 - Transfer Of Bondable Transition Property

48:3-72. Transfer of bondable transition property
23. a. If an agreement by an electric public utility or its assignee to transfer bondable transition property expressly states that the transfer is a sale or other absolute transfer, then, notwithstanding any other provisions of law:

(1)Such transfer shall constitute a sale by the electric public utility or its assignee of all right, title, and interest of the electric public utility or its assignee, as applicable, in and to such bondable transition property;

(2)Such transfer shall constitute a sale or other absolute transfer of, and not a borrowing secured by, such bondable transition property;

(3)Upon execution and delivery of such agreement, the electric public utility or its assignee shall have no right, title or interest in or to such bondable transition property, except to the extent of any retained equity interest permitted by the provisions of this act; and

(4)The characterization of a transfer as a sale or other absolute transfer shall not be affected or impaired in any manner by, among other things: (a) the assignor's retention, or acquisition as part of the assignment transaction or otherwise, of a pari passu equity interest in bondable transition property or the fact that only a portion of the bondable transition property is otherwise transferred; (b) the assignor's retention, or acquisition as part of the assignment transaction or otherwise, of a subordinate equity interest or other provision of credit enhancement on terms substantially commensurate with market practices; (c) the fact that the electric public utility acts as the collector or servicer of transition bond charges; (d) the assignor's retention of bare legal title to bondable transition property for the purpose of servicing or supervising the servicing of such property and collections with respect thereto; or (e) treatment of such transfer as a financing for federal, State or local tax purposes or financial accounting purposes.

b.Such transfer shall be perfected against any third party when:

(1)The board has issued a bondable stranded costs rate order with respect to such bondable transition property;

(2)Such agreement has been executed and delivered by the electric public utility or its assignee; and

(3)A financing statement has been filed with respect to the transfer of such bondable transition property in accordance with N.J.S.12A:9-501 et seq.

L.1999,c.23,s.23; amended 2001, c.117, s.28.



Section 48:3-73 - Successor To Electric Public Utility

48:3-73. Successor to electric public utility
24. Any successor to an electric public utility, whether pursuant to any bankruptcy, reorganization or other insolvency proceedings or pursuant to any merger, consolidation or sale or transfer of assets of the electric public utility, by operation of law, as a result of electric power industry restructuring or otherwise, shall perform and satisfy all obligations and be entitled to the same rights of its predecessor electric public utility under this act or the bondable stranded costs rate order or any contract entered into pursuant to this act in the same manner and to the same extent as such predecessor electric public utility, including, but not limited to, charging, collecting, receiving and paying to the person entitled thereto the revenues in respect of the transition bond charges relating to the bondable transition property. Bondable transition property, and any payments in respect to bondable transition property, including, without limitation, transition bond charges, shall not be subject to any setoffs, counterclaims, surcharges or defenses by the electric public utility, any customer, or any other person, in connection with the bankruptcy, insolvency or default of the electric public utility or otherwise.

L.1999,c.23,s.24.



Section 48:3-74 - Application For Bondable Stranded Costs Rate Order Not Required

48:3-74. Application for bondable stranded costs rate order not required
25. Notwithstanding any of the provisions of this act, an electric public utility shall not be obligated under this act to apply to the board for any bondable stranded costs rate order, consent to the terms of any bondable stranded costs rate order, or sell, transfer or pledge any bondable transition property, or issue transition bonds in connection therewith.

The consideration or approval by the board of a petition by any electric public utility under this act, including the periodic adjustment provided in subsection b. of section 15 of this act shall be wholly separate from and shall not be utilized in the board's consideration of any other ratemaking or other proceeding involving the electric public utility except as otherwise provided in this act.

L.1999,c.23,s.25.



Section 48:3-75 - Expedited Judicial Review Of Bondable Stranded Costs Rate Orders

48:3-75. Expedited judicial review of bondable stranded costs rate orders
26. In order to maximize the rate savings to customers of the electric public utility under a bondable stranded costs rate order, which order may be time-sensitive because financial market conditions may affect the feasibility and terms of transition bonds approved for issuance therein, the parties involved in proceedings resulting in such an order shall attempt to expedite judicial review pursuant to the following procedures:

a.Upon the issuance of a bondable stranded costs rate order, the board shall forthwith cause a certified copy of such order to be served upon each party entitled thereto. The electric public utility shall, within 10 days of such service upon it, file with the board its written consent to such order or its objections thereto.

b.Any party to the proceedings resulting in a bondable stranded costs rate order who claims to be aggrieved by such order, including but not limited to any electric public utility which has withheld its consent and objected thereto or any financing entity interested therein, may seek judicial review of such order in accordance with the applicable Rules Governing the Courts of the State of New Jersey and the provisions of this act. Such judicial review shall be the exclusive remedy for the parties involved in a proceeding resulting in a bondable stranded costs rate order and no petition for rehearing to the board shall be made or entertained.

c.Any party seeking judicial review under this section shall file a motion for expedited consideration of the appeal before any appellate court in which an appeal may be pending on the ground that acceleration is warranted because the subject of the appeal involves matters of important public interest.

L.1999,c.23,s.26.



Section 48:3-76 - Bondable Transition Property Constitutes An Account.

48:3-76. Bondable transition property constitutes an account.

27. a. For purposes of this act, and the Uniform Commercial Code - Secured Transactions, N.J.S.12A:9-101 et seq., bondable transition property, as defined in N.J.S.12A:9-102 (a) (8.1), shall constitute an account. For purposes of this act, and the Uniform Commercial Code - Secured Transactions, N.J.S.12A:9-101 et seq., bondable transition property shall be in existence whether or not the revenues or proceeds in respect thereof have accrued, in accordance with subsection c. of section 22 of this act. The validity, perfection or priority of any security interest in bondable transition property shall not be defeated or adversely affected by changes to the bondable stranded costs rate order or to the transition bond charges payable by any customer. Any description of bondable transition property in a security agreement or other agreement or a financing statement shall be sufficient if it refers to the bondable stranded costs rate order establishing the bondable transition property.

b.In addition to the other rights and remedies provided or authorized by this act, and by the Uniform Commercial Code - Secured Transactions, N.J.S.12A:9-101 et seq., when a debtor is in default under a security agreement and the collateral is bondable transition property, then upon application by the secured party, the board or any court of competent jurisdiction shall order the sequestration and payment to the secured party of all collections and other proceeds of such bondable transition property up to the value of the property. In the event of any conflicts, priority among pledgees, transferees or secured parties shall be determined under N.J.S.12A:9-101 et seq. The secured party shall account to the debtor for any surplus and, unless otherwise agreed, the debtor shall be liable for any deficiency.

L.1999,c.23,s.27; amended 2001, c.117, s.29; 2001, c.386, s.136.



Section 48:3-77 - Charges For Sale, Delivery Of Power To Off-site Customer.

48:3-77 Charges for sale, delivery of power to off-site customer.

28. a. Whenever an on-site generation facility produces power that is not consumed by the on-site customer, and that power is delivered to an off-site end-use customer in this State, all the following charges shall apply to the sale or delivery of such power to the off-site customer:

(1)The societal benefits charge or its equivalent, imposed pursuant to section 12 of P.L.1999, c.23 (C.48:3-60);

(2)The market transition charge or its equivalent, imposed pursuant to section 13 of P.L.1999, c.23 (C.48:3-61); and

(3)The transition bond charge or its equivalent, imposed pursuant to section 18 of P.L.1999, c.23 (C.48:3-67).

b.None of the following charges shall be imposed on the electricity sold solely to the on-site customer of an on-site generating facility, except pursuant to subsection c. of this section:

(1)The societal benefits charge or its equivalent, imposed pursuant to section 12 of P.L.1999, c.23 (C.48:3-60);

(2)The market transition charge or its equivalent, imposed pursuant to section 13 of P.L.1999, c.23 (C.48:3-61); and

(3)The transition bond charge or its equivalent, imposed pursuant to section 18 of P.L.1999, c.23 (C.48:3-67).

c.Upon finding that generation from on-site generation facilities installed subsequent to the starting date of retail competition as provided in subsection a. of section 5 of P.L.1999, c.23 (C.48:3-53) has, in the aggregate, displaced customer purchases from an electric public utility by an amount such that the kilowatt hours distributed by the electric public utility have been reduced to an amount equal to 92.5 percent of the 1999 kilowatt hours distributed by the electric public utility, the board shall impose, except as provided in subsection d. of this section, the charges listed in subsections a., b., and c. of this section on the on-site customer. Such charges shall not be levied on any power consumption that is displaced by an on-site generation facility that is installed before the date of such finding:

(1)The societal benefits charge or its equivalent, imposed pursuant to section 12 of P.L.1999, c.23 (C.48:3-60);

(2)The market transition charge or its equivalent, imposed pursuant to section 13 of P.L.1999, c.23 (C.48:3-61); and

(3)The transition bond charge or its equivalent, imposed pursuant to section 18 of P.L.1999, c.23 (C.48:3-67).

d.Notwithstanding the provisions of subsection c. of this section, a charge shall not be imposed on power consumption by the on-site customer that is derived from an on-site generation facility:

(1)That the on-site customer or its agent installed on or before the effective date of P.L.1999, c.23 (C.48:3-49 et al.), including any expansion of such a facility for the continued provision of on-site power consumption by the same on-site customer that occurs after the effective date of P.L.1999, c.23; or

(2)For which the on-site customer or its agent has made, on or before the effective date of P.L.1999, c.23 (C.48:3-49 et al.), substantial financial and contractual commitments in planning and development, including having applied for any appropriate air permit from the Department of Environmental Protection, including any expansion of such a facility for the continued provision of on-site power consumption by the same on-site customer that occurs after the effective date of P.L.1999, c.23.

e.A societal benefits charge, market transition charge, transition bond charge, and transitional energy facilities assessment or their equivalent, shall be imposed on the sale or delivery of power to an off-site end use thermal energy services customer that is derived from the on-site generation facility serving that customer.

L.1999, c.23, s.28; amended 2009, c.240, s.2.



Section 48:3-77.1 - Utilization Of Locally Franchised Public Utility Electric Distribution Infrastructure.

48:3-77.1 Utilization of locally franchised public utility electric distribution infrastructure.

4.In order to avoid duplication of existing public utility electric distribution infrastructure, and to maximize economic efficiency and electrical safety, delivery of electric power from an on-site generation facility to an off-site end use thermal energy services customer as defined in section 3 of P.L.1999, c.23 (C.48:3-51), shall utilize the existing locally franchised public utility electric distribution infrastructure. The New Jersey electric public utility having franchise rights to provide electric delivery services within the municipality shall provide electric delivery services at the standard prevailing tariff rate that is normally applicable to the individual off-site end use thermal energy services customer.

L.2009, c.240, s.4.



Section 48:3-78 - Electric Power Supplier License

48:3-78. Electric power supplier license
29. a. A person shall not offer to provide or provide electric generation service to retail customers in this State unless that person has applied for and obtained from the board, pursuant to standards adopted by the board, an electric power supplier license. Persons providing such services on the effective date of this act shall have 120 days to apply for and receive the requisite license.

b.The board shall issue a license to an electric power supplier that is in compliance with the licensing standards adopted pursuant to subsection c. of this section. A license shall expire one year from the date of issuance unless the holder thereof pays to the board, within 30 days before the expiration date, a renewal fee accompanied by a renewal application on a form prescribed by the board. If a licensee has made, in accordance with this section and any applicable board rules or regulations, timely and sufficient application for renewal, the license shall not expire until the application has been reviewed and acted upon by the board. Nothing in this section shall limit the authority of the board to deny, suspend or revoke a license at any time, consistent with the provisions of this act.

c.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, after notice, provision of the opportunity for comment, and public hearing, interim electric power supplier licensing standards within 90 days of the effective date of this act. Such standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act." The standards shall include, but need not be limited to, the following requirements that an electric power supplier:

(1)Register with the board, which shall include the filing of basic information pertaining to the supplier, such as name, address, telephone number, and company background and profile, and a list of the services or products offered by the supplier. A supplier shall provide annual updates of this information to the board. The registration shall also include:

(a)Evidence of financial integrity;

(b)Information on any disciplinary proceedings or actions by law enforcement authorities in which the electric power supplier, its subsidiaries, affiliates or parent has been involved in this State or any other states;

(c)The ownership interests of the supplier including the interests owned by the supplier and the interests owning the supplier;

(d)The name and address of the in-State agent of the supplier that is authorized to receive service of process;

(e)The name and address of the in-State customer service agent for the supplier; and

(f)The quantity of retail electric sales made in this State during the 12 months preceding the application.

(2)Agree to meet all reliability standards established by the Mid-Atlantic Area Council of the North American Electric Reliability Council or its successor, the PJM Interconnection, L.L.C. independent system operator or its successor, the Federal Energy Regulatory Commission, the board, or any other state, regional, federal or industry body with authority to establish reliability standards. The board may establish specific standards applicable to electric power suppliers to ensure the adequacy of electric power capacity, if it determines that standards established by any other state, regional, federal or industry bodies are not sufficient to assure the provision of safe, adequate, proper and reliable electric generation service to retail customers in this State. Such reliability standards shall ensure bulk power system operations and security, and shall ensure the adequacy of electric power capacity necessary to meet retail loads;

(3)Maintain an office within this State for the purposes of accepting service of process, maintaining such records as the board requires and ensuring accessibility to the board, consumers and electric public utilities;

(4)Maintain a surety bond under terms and conditions as determined by the board;

(5)Provide a description of the products and services to be rendered;

(6)Comply with such specific standards of conduct for electric power suppliers as the board shall adopt; and

(7)Provide through legal certification by an officer of the electric power supplier such information as the board or its staff shall require to assist the board in making any determination concerning revocation, suspension, issuance or renewal of the supplier's license pursuant to section 32 of this act.

d.An electric public utility shall:

(1)Incorporate by reference the board's licensing requirements in its tariffs for transmission and distribution service;

(2)Apply the licensing requirements and other conditions for access to the transmission and distribution system uniformly to all electric power suppliers; and

(3)Report alleged violations of the board's licensing requirements of which it becomes aware to the board.

e.The board shall establish an alternative dispute resolution program to resolve any licensure or access dispute between an electric power supplier and an electric public utility. The board may establish reasonable fees, not to exceed actual costs, for the provision of alternate dispute resolution services. If informal resolution of the dispute is unsuccessful, the board shall adjudicate the dispute as a contested case pursuant to the "Administrative Procedure Act."

f.The board shall monitor the retail supply market in this State, and shall consider information available from the PJM Interconnection, L.L.C. independent system operator or its successor with respect to the conduct of electric power suppliers. The board shall monitor proposed acquisitions of electric generating facilities by electric power suppliers as it deems necessary, in order to ascertain whether an electric power supplier has or is proposed to have control over electric generating facilities of sufficient number or strategic location to charge non-competitive prices to retail customers in this State. The board shall have the authority to deny, suspend or revoke an electric power supplier's license, after hearing, if it determines that an electric power supplier has or may acquire such control, or if the electric power supplier's violations of the rules, regulations or procedures of the PJM Interconnection, L.L.C. independent system operator or its successor may adversely affect the reliability of service to retail customers in this State or may result in retail customers being charged non-competitive prices.

g.The board may establish safety and service quality standards for electric power suppliers, and nothing in this act shall limit the authority of the board to promulgate such safety or service quality standards or to resolve complaints regarding the quality of electric generation service.

h.The board may establish, by written order pursuant to subsection c. of this section or by rule, a licensure fee to cover the costs of licensing electric power suppliers. The fee shall include a reasonable surcharge to fund a consumer education program in this State established pursuant to section 36 of this act.

i.Any provision of this act to the contrary notwithstanding, any person acting as an energy agent shall be required to register with the board. This registration shall include, but need not be limited to, the name, address, telephone number, and business affiliation or profile of the energy agent, evidence of financial integrity as determined by the board, and evidence of knowledge of the energy industry. This registration shall be updated annually. Nothing in this subsection shall be construed to limit or exempt an energy agent from liability under any other law pertaining to any activity which an energy agent may engage in.

L.1999,c.23,s.29.



Section 48:3-79 - Gas Supplier License

48:3-79. Gas supplier license

30. a. A person shall not offer to provide or provide gas supply service to retail customers in this State unless that person has applied for and obtained from the board, pursuant to standards adopted by the board, a gas supplier license. A person providing such services on the effective date of this act shall have 120 days to apply for and receive the requisite license.

b.The board shall issue a license to a gas supplier that is in compliance with the licensing standards adopted pursuant to subsection c. of this section. A license shall expire one year from the date of issuance unless the holder thereof pays to the board, within 30 days before the expiration date, a renewal fee accompanied by a renewal application on a form prescribed by the board.

c.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, the board shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, interim gas supplier licensing standards within 90 days of the effective date of this act. Such standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act." The standards shall include, but need not be limited to, the following requirements that a gas supplier:

(1)Register with the board, which shall include the filing of basic information pertaining to the gas supplier, such as name, address, telephone number, and company background and profile, and a list of the services or products offered by the gas supplier. A gas supplier shall provide annual updates of this information to the board. The registration shall also include:

(a)Evidence of financial integrity;

(b)Information on any disciplinary proceedings or actions by law enforcement authorities in which the gas supplier, its subsidiaries, affiliates or parent has been involved in this State or any other states;

(c)The ownership interests of the gas supplier including the interests owned by the gas supplier and the interests owning the gas supplier;

(d)The name and address of the in-State agent of the gas supplier that is authorized to receive service of process;

(e)The name and address of the in-State customer service agent for the gas supplier;

(f)The quantity of retail gas sales made in this State during the 12 months preceding the application; and

(g)A list of the services or products offered by the gas supplier;

(2) Agree to meet all reliability standards established by the board or any other state, regional, federal or industry body with authority to establish reliability standards. The board may establish specific standards applicable to gas suppliers to ensure the adequacy of gas capacity, if it determines that standards established by any other state, regional, federal or industry bodies are not sufficient to assure the provision of safe, adequate, proper and reliable gas supply service to retail customers in this State;

(3)Maintain an office within this State for purposes of accepting service of process, maintaining such records as the board requires and ensuring accessibility to the board, consumers and gas public utilities;

(4)Maintain a surety bond under terms and conditions approved by the board;

(5)Provide a description of the products and services to be rendered;

(6)Comply with such specific standards of conduct for gas suppliers as the board shall adopt; and

(7)Provide through legal certification by an officer of the gas supplier such information as the board or its staff shall require to assist the board in making any determination concerning revocation, suspension, issuance or renewal of the gas supplier's license pursuant to section 32 of this act.

d.A gas public utility shall:

(1)Incorporate by reference the board's licensing requirements in its tariffs for distribution service;

(2)Apply the licensing requirements and other conditions for access to the distribution system uniformly to all gas suppliers;

(3)Not unreasonably deny a licensed gas supplier access to its distribution system; and

(4)Report alleged violations of the board's licensing requirements of which it becomes aware to the board.

e.The board shall establish an alternative dispute resolution program to resolve any licensure or access dispute between a gas supplier and a gas public utility. The board may establish reasonable fees, not to exceed actual costs, for the provision of alternate dispute resolution services. If informal resolution of the dispute is unsuccessful, the board shall adjudicate the dispute as a contested case pursuant to the "Administrative Procedure Act."

f.The board may establish safety and service quality standards for gas suppliers, and nothing in this act shall limit the authority of the board to promulgate such safety or service quality standards or to resolve complaints regarding the quality of gas supply service.

g.The board may establish, by written order pursuant to subsection c. of this section or by rule, a licensure fee to cover the costs of licensing gas suppliers. The fee shall include a reasonable surcharge to fund a consumer education program in this State established pursuant to section 36 of this act.

L.1999,c.23,s.30.



Section 48:3-80 - Investigative Powers Of Board Relative To Suppliers

48:3-80. Investigative powers of board relative to suppliers
31. a. Whenever it shall appear to the board that an electric power supplier or a gas supplier has engaged in, is engaging in, or is about to engage in any act or practice that is in violation of this act, or when the board shall deem it to be in the public interest to inquire whether any such violation may exist, the board may exercise any of the following investigative powers:

(1)Require any person to file, on such form as may be prescribed, a statement or report in writing under oath, or otherwise, as to the facts and circumstances concerning the rendition of any service or conduct of any sale incidental to the discharge of this act;

(2)Examine under oath any person in connection with any act or practice subject to the requirements of this act;

(3)Inspect any premises from which an electric power supplier or a gas supplier conducts business;

(4)Examine any goods, ware, item or facility used in the supply of electric power or gas;

(5)Examine any record, book, document, account, electronic data or paper maintained by or for any electric power supplier or gas supplier;

(6)For the purpose of preserving evidence of an unlawful act or practice, pursuant to an order of the Superior Court, impound any record, book, document, account, paper, electronic data, goods, ware, item or facility used or maintained by or for any electric power supplier or gas supplier in the regular course of business. In such cases as may be necessary, the Superior Court may, on application of the board, issue an order sealing items or material subject to this paragraph.

b.If any person shall fail or refuse to file any statement or report or refuse access to premises from which an electric power supplier or a gas supplier conducts business in any lawfully conducted investigative matter or fail to obey a subpoena issued pursuant to this act, the board may apply to the Superior Court and obtain an order:

(1)Adjudging such person in contempt of court;

(2)Granting such other relief as may be required; or

(3)Suspending the license of any such person unless and until compliance with the subpoena or investigative demand is effected.

c.Whenever the board finds that a violation by an electric power supplier or a gas supplier of this act, including the unlicensed supplying of electric power or gas, or of any rule or regulation adopted by the board pursuant thereto, has occurred, is occurring or will occur, the board, in addition to any other proceeding authorized by law, may seek and obtain in a summary proceeding in the Superior Court an injunction prohibiting such act or practice.

L.1999,c.23,s.31.



Section 48:3-81 - Revocation, Suspension, Refusal To Issue, Renew Supplier's License

48:3-81. Revocation, suspension, refusal to issue, renew supplier's license
32. a. The board may revoke, suspend, or refuse to issue or renew an electric power supplier's license or a gas supplier's license at any time upon a finding that the supplier:

(1)Has obtained a license through fraud, deception or misrepresentation;

(2)Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise or false pretense;

(3)Has engaged in gross negligence or gross incompetence;

(4)Has engaged in repeated acts of negligence or incompetence;

(5)Has engaged in misconduct as may be determined by the board;

(6)Has been convicted of any crime involving moral turpitude or any crime relating adversely to the activity regulated by the board, has not fulfilled the licensure requirements or is not in compliance with the safety and service quality standards adopted by the board. For the purpose of this subsection, a plea of guilty, non vult, nolo contendere or any other such disposition of alleged criminal activity shall be deemed a conviction;

(7)Has violated any consumer protection law or regulation in this State or any other state or has had its authority to engage in supplying electric power or gas revoked or suspended by any other state, agency or authority for reasons consistent with this section;

(8)Has violated or failed to comply with the provisions of any law or regulation or order adopted by the board;

(9)Is incapable, for any good cause, of discharging the functions of an electric power supplier or a gas supplier in a manner consistent with the public health, safety and welfare; or

(10) Has repeatedly failed to submit completed applications, or parts of such applications, or documentation submitted in conjunction with such applications, required to be filed with the Department of Environmental Protection.

b.The board may, upon a duly verified application alleging an act or practice violating any provision of this act or any rule adopted pursuant thereto, enter a temporary order suspending or limiting any license issued by the board pending plenary hearing on an administrative complaint when the application made to the board and imminent danger to the public health, safety or welfare, and notice of such application is given to the licensee affected by such order.

L.1999,c.23,s.32.



Section 48:3-82 - Additional Remedies

48:3-82. Additional remedies
33. a. In addition or as an alternative, as the case may be, to revoking, suspending or refusing to issue or to renew the license of an electric power supplier or a gas supplier, the board may, after notice and opportunity for a hearing:

(1)Issue a letter of warning, reprimand or censure with regard to any act, conduct or practice that in the judgment of the board, upon consideration of all relevant facts and circumstances, does not warrant the initiation of formal action;

(2)Assess a civil penalty pursuant to section 34 of this act;

(3)Order that any person violating any provision of this act or any rule adopted pursuant to this act cease and desist from future violations thereof or take affirmative corrective action as may be necessary with regard to any act or practice found unlawful by the board;

(4)Order any person found to have violated any provision of this act or any rule adopted pursuant thereto to restore to any person aggrieved by an unlawful act or practice any moneys or property, real or personal, or the equivalent value of any property, real or personal, acquired by means of such act or practice; except that the board shall not order restoration in a dollar amount greater than the total value of those monies or property received by a licensee or a licensee's agent or any other person violating the act or rule.

b.In any administrative proceeding commenced on a complaint alleging a violation of this act or of a rule adopted pursuant thereto, the board or the board secretary may issue subpoenas to compel the attendance of witnesses or the production of electronic data, books, records, or documents at the hearing on the complaint.

c.In any action brought pursuant to this act, the board or the court may order the payment of costs for the use of the State.

d.Pursuit of any remedy specified in this section shall not preclude the pursuit of any other remedy, including any civil remedy for damage, provided by any other law. Administrative and judicial remedies provided in this section may be pursued simultaneously.

L.1999,c.23,s.33.



Section 48:3-83 - Violations, Penalties

48:3-83. Violations, penalties
34. Any person who violates any provision of this act shall be liable for a civil penalty of not more than $5,000 for the first offense, except for a violation of section 37 of this act, for which a person shall be liable for a civil penalty of not more than $10,000 for the first offense, and not more than $25,000 for the second and each subsequent offense, for each day that the violation continues. Any civil penalty which may be imposed pursuant to this section may be compromised by the board. In determining the amount of the penalty, or the amount agreed upon in compromise, the board shall consider: the nature, circumstances and gravity of the violation; the degree of the violator's culpability; any history of prior violations; the prospective effect of the penalty on the ability of the violator to conduct business; any good faith effort on the part of the violator in attempting to achieve compliance; the violator's ability to pay the penalty; and other factors the board determines to be appropriate. The amount of the penalty when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the State to the person charged, or may be recovered, if necessary, in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. The Superior Court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this act.

L.1999,c.23,s.34.



Section 48:3-84 - Rights, Remedies, Prohibitions; Cumulative

48:3-84. Rights, remedies, prohibitions; cumulative
35. a. The rights, remedies and prohibitions accorded by the provisions of this act are in addition to and cumulative of any right, remedy or prohibition accorded by the common law or any statute of this State and nothing contained herein shall be construed to deny, abrogate or impair any such common law or statutory right, remedy or prohibition. The Attorney General and the Division of Consumer Affairs in the Department of Law and Public Safety shall continue to have the authority to enforce civil and criminal violations of the consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.) or any other applicable law, rule or regulation in connection with the activities of electric power suppliers and gas suppliers.

b.Administrative and judicial remedies provided in this act may be pursued simultaneously.

L.1999,c.23,s.35.



Section 48:3-85 - Consumer Protection Standards.

48:3-85 Consumer protection standards.

36. a. Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, interim consumer protection standards for electric power suppliers or gas suppliers, within 90 days of February 9, 1999, including, but not limited to, standards for collections, credit, contracts, and authorized changes of an energy customer's electric power supplier or gas supplier, for the prohibition of discriminatory marketing, for advertising and for disclosure. The standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted, or readopted by the board in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(1) (a) An electric power supplier or gas supplier shall not provide electric generation service or gas supply service to a customer in this State unless the electric power supplier or gas supplier has provided the customer a one-page information sheet summarizing the material terms and conditions of the contract as determined by the board. Contract standards shall include, but not be limited to, requirements that electric power supply contracts or gas supply contracts conspicuously disclose the duration of the contract; state the price per kilowatt hour or per therm or other pricing determinant approved by the board; use a 12-point font; provide a one-page information sheet in a 12-point font summarizing the material terms and conditions of the contract in English and Spanish, as determined by the board; and state, in a 12-point, boldface font, whether the contract is for a fixed rate or a variable rate, and provide a brief explanation of the difference between a fixed rate and a variable rate that is easily understandable by the general public, including an explanation on how weather fluctuations may affect the price of variable rate contracts; have the customer's written signature or electronic signature; an audio recording of a telephone call initiated by the customer; independent, third-party verification, in accordance with section 37 of P.L.1999, c.23 (C.48:3-86), of a telephone call initiated by an electric power supplier, gas supplier, or private aggregator; or any alternative forms of verification as the board, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, may permit for switching electric power suppliers or gas suppliers and for contract renewal; and include termination procedures, notice of any fees, and toll-free or local telephone numbers for the electric power supplier or gas supplier and for the board. An electric power supplier or gas supplier shall not provide the customer's telephone number, electronic mail address, or postal address to other electric power suppliers or gas suppliers if the customer's telephone number appears on the no telemarketing call list established and maintained by the Division of Consumer Affairs, pursuant to the provisions of section 9 of P.L.2003, c.76 (C.56:8-127), or the national do-not-call registry as maintained by the Federal Trade Commission.

(b)As used in this paragraph, "customer" means a residential customer or a commercial electric customer with a cumulative peak load of 50 kilowatts or less, or a commercial gas customer with a cumulative peak load of 5,000 therms or less.

(2)Standards for the prohibition of discriminatory marketing shall provide, at a minimum, that a decision made by an electric power supplier or a gas supplier to accept or reject a customer shall not be based on race, color, national origin, age, gender, religion, source of income, receipt of public benefits, family status, sexual preference, or geographic location. The board shall adopt reporting requirements to monitor compliance with its standards.

(3)Advertising standards for electric power suppliers or gas suppliers shall provide, at a minimum, that optional charges to the customer will not be added to any advertised cost per kilowatt hour or per therm, and that the only unit of measurement that may be used in advertisements is cost per kilowatt hour or per therm, unless otherwise approved by the board. If an electric power supplier or gas supplier does not advertise using cost per kilowatt hour or per therm, the electric power supplier or gas supplier shall provide, at the customer's request, an estimate of the cost per kilowatt hour or per therm. Any optional charges to the customer shall be identified separately and denoted as optional.

(4)Credit standards shall include, at a minimum, that the credit requirements used to make decisions must be the same for all residential customers and that electric power suppliers, gas suppliers, and private aggregators not impose unreasonable income or credit requirements.

(5)Billing standards shall include, at a minimum, provisions prohibiting electric public utilities, gas public utilities, electric power suppliers, and gas suppliers from charging a fee to residential customers for either the commencement or termination of electric generation service or gas supply service.

b. (1) Except as provided in paragraph (2) of this subsection, an electric power supplier, a gas supplier, an electric public utility, and a gas public utility shall not disclose, sell, or transfer individual proprietary information, including, but not limited to, a customer's name, address, telephone number, energy usage, and electric power payment history, to a third party without the consent of the customer.

(2) (a) An electric public utility or a gas public utility may disclose and provide, in an electronic format, which may include a CD rom, diskette, and other format as determined by the board, without the consent of a residential customer, a residential customer's name, rate class, and account number, to a government aggregator that is a municipality or a county, or to an energy agent acting as a consultant to a government aggregator that is a municipality or a county, if the customer information is to be used to establish a government energy aggregation program pursuant to sections 42, 43, and 45 of P.L.1999, c.23 (C.48:3-91; 48:3-92; and 48:3-94). The number of residential customers and their rate class, and the load profile of non-residential customers who have affirmatively chosen to be included in a government energy aggregation program pursuant to paragraph (3) of subsection a. of section 45 of P.L.1999, c.23 (C.48:3-94) may be disclosed pursuant to this paragraph prior to the request by the government aggregator for bids pursuant to paragraph (1) of subsection b. of section 45 of P.L.1999, c.23 (C.48:3-94), and the name, address, and account number of a residential customer and the name, address, and account number of non-residential customers who have affirmatively chosen to be included in a government energy aggregation program pursuant to paragraph (3) of subsection a. of section 45 of P.L.1999, c.23 (C.48:3-94) may be disclosed pursuant to this paragraph upon the awarding of a contract to a licensed power supplier or licensed gas supplier pursuant to paragraph (2) of subsection b. of section 45 of P.L.1999, c.23 (C.48:3-94). Any customer information disclosed pursuant to this paragraph shall not be considered a government record for the purposes of, and shall be exempt from the provisions of P.L.2001, c.404 (C.47:1A-5 et al.).

(b)An electric public utility or a gas public utility disclosing customer information pursuant to this paragraph shall exercise reasonable care in the preparation of this customer information, but shall not be responsible for errors or omissions in the preparation or the content of the customer information.

(c)Any person using any information disclosed pursuant to this paragraph for any purpose other than to establish a government energy aggregation program pursuant to sections 42, 43, and 45 of P.L.1999, c.23 (C.48:3-91; 48:3-92; and 48:3-94) shall be subject to the provisions of section 34 of P.L.1999, c.23 (C.48:3-83).

(d)The role of an electric public utility or a gas public utility in a government energy aggregation program established pursuant to P.L.1999, c.23 (C.48:3-49 et al.) shall be limited to the provisions of this paragraph.

(3)Whenever any individual proprietary information is disclosed, sold, or transferred, pursuant to paragraph (1) or paragraph (2) of this subsection, it shall be used only for the provision of continued electric generation service, electric related service, gas supply service, or gas related service to that customer. In the case of a transfer or sale of a business, customer consent shall not be required for the transfer of customer proprietary information to the subsequent owner of the business for maintaining the continuation of those services.

(4)Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall, within 90 days of the effective date of P.L.2003, c.24 (C.48:3-93.1 et al.), review existing regulations including, without limitation, Chapter 4 of Title 14 of the New Jersey Administrative Code (Energy Competition Standards), to determine their consistency with the provisions of section 36 of P.L.1999, c.23 (C.48:3-85), section 43 of P.L.1999, c.23 (C.48:3-92) and section 45 of P.L.1999, c.23 (C.48:3-94), repeal or modify any regulations that are inconsistent with the provisions thereof, and shall adopt regulations and standards implementing the provisions thereof permitting disclosure of customer information without the consent of the customer including, without limitation, provisions for the development of a board-approved agreement between the disclosing party and the receiving party and the creation of a mechanism for the recovery by the disclosing electric public utility or gas public utility of its reasonable incremental costs of providing the customer information if those costs are not covered in an existing third party supplier agreement.

(5)An electric power supplier, a gas supplier, a gas public utility, or an electric public utility may use individual proprietary information that it has obtained by virtue of its provision of electric generation service, electric related service, gas supply service, or gas related service to:

(a)Initiate, render, bill, and collect for these services to the extent otherwise authorized to provide billing and collection services;

(b)Protect the rights or property of the electric power supplier, gas supplier, or public utility; and

(c)Protect consumers of these services and other electric power suppliers, gas suppliers, or electric and gas public utilities from fraudulent, abusive, or unlawful use of, or subscription to, these services.

c.The board shall establish and maintain a database for the purpose of recording customer complaints concerning electric and gas public utilities, electric power suppliers, gas suppliers, private aggregators, and energy agents.

d.The board, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, shall establish, or cause to be established, a multi-lingual electric and gas consumer education program. The goal of the consumer education program shall be to educate residential, small business, and special needs consumers about the implications for consumers of the restructuring of the electric power and gas industries. The consumer education program shall include, but need not be limited to, the dissemination of information to enable consumers to make informed choices among available electricity and gas services and suppliers, and the communication to consumers of the consumer protection provisions of P.L.1999, c.23 (C.48:3-49 et al.).

The board shall ensure the neutrality of the content and message of advertisements and materials.

The board shall promulgate standards for the recovery of consumer education program costs from customers which include reasonable measures and criteria to judge the success of the program in enhancing customer understanding of retail choice.

e.(Deleted by amendment, P.L.2003, c.24).

f. (1) In addition to the advertising standards adopted by the board pursuant to paragraph (3) of subsection a. of this section, the board, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) interim advertising and marketing standards for electric power suppliers, gas suppliers, brokers, energy agents, marketers, private aggregators, sales representatives, and telemarketers applicable to potential residential customers, within 270 days of the effective date of P.L.2013, c.263, which standards shall include, but not be limited to, prohibiting electric power suppliers, gas suppliers, brokers, energy agents, marketers, private aggregators, sales representatives, and telemarketers from: (a) making false or misleading advertising claims to a potential residential customer; or (b) contacting a potential residential customer by telephone for the purpose of making an unsolicited advertisement if the electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, sales representative, or telemarketer does not have an existing business relationship with the potential residential customer and the residential customer's telephone number appears on the no telemarketing call list established and maintained by the Division of Consumer Affairs, pursuant to the provisions of section 9 of P.L.2003, c.76 (C.56:8-127), or the national do-not-call registry as maintained by the Federal Trade Commission. The standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted, or readopted by the board in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(2)In addition to any other penalties, fines, or remedies authorized by law, an electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, sales representative, or telemarketer that violates subparagraph (a) of paragraph (1) of this subsection and collects charges for electric generation service or gas supply service supplied to a residential customer, who was subjected to false or misleading advertising claims by the electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, sales representative, or telemarketer in violation of subparagraph (a) of paragraph (1) of this subsection, shall be liable to the residential customer in an amount equal to all charges paid by the residential customer after such violation occurs in accordance with any procedures as the board may prescribe, whether the electric power supplier or gas supplier provided the electric generation service or gas supply service to that customer, or the electric generation service or gas supply service was provided to the customer by a broker, energy agent, marketer, private aggregator, sales representative, or telemarketer who contacted the customer on behalf of the electric power supplier or gas supplier. An electric power supplier, gas supplier, broker, energy agent, marketer, private aggregator, sales representative, or telemarketer that violates this subsection shall also be liable for a civil penalty pursuant to section 34 of P.L.1999, c.23 (C.48:3-83). The board is hereby authorized to revoke the license of any electric power supplier, gas supplier, broker, energy agent, marketer, or private aggregator that violates this subsection.

L.1999, c.23, s.36; amended 2001, c.242, s.2; 2003, c.24, s.3; 2013, c.263, s.2; 2015, c.164, s.1.



Section 48:3-86 - "Slamming" Prevention; Penalties.

48:3-86 "Slamming" prevention; penalties.

37. a. Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, interim standards for electric power suppliers or gas suppliers, within 90 days of February 9, 1999, to prevent and establish penalties for unauthorized changes of a consumer's electric power supplier or gas supplier, a practice commonly known as "slamming." Such standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act."

b.Standards for the prohibition of unauthorized changes in a customer's electric power supplier or gas supplier shall include:

(1)An electric power supplier, an electric public utility, a gas supplier or a gas public utility shall not cause an unauthorized change in a customer's electric power supplier or gas supplier, a practice known as "slamming." A change in a customer's electric power supplier or gas supplier shall be deemed to be unauthorized unless the customer has done so affirmatively and voluntarily and the supplier has obtained the customer's approval, which approval shall be evidenced by the customer's written signature; the customer's electronic signature; an audio recording of a telephone call initiated by the customer; independent, third-party verification, in accordance with paragraph (2) of this subsection, of a telephone call initiated by an electric power supplier, electric public utility, gas supplier or gas public utility; or such alternative forms of verification as the board, in consultation with the Division of Consumer Affairs, may permit;

(2) (a) A company performing independent, third-party verification shall: (i) be independent from the entity that seeks to provide the new service; (ii) not be directly or indirectly managed, controlled, directed or owned, wholly or in part, by the entity that seeks to provide the new service, or by any affiliate of that entity; (iii) operate from facilities physically separate from those of the entity that seeks to provide the new service; and (iv) not derive any commission or compensation based upon the number of sales confirmed;

(b)A company performing independent, third-party verification shall obtain a customer's oral confirmation regarding the change and shall record that confirmation by obtaining appropriate verification data. The record shall be available to the customer upon request. Information obtained from a customer through confirmation shall not be used for marketing purposes;

(3)An electric power supplier, an electric public utility, a gas supplier or a gas public utility shall not fail to cause a change in a customer's electric power supplier or gas supplier, within a period of time determined to be appropriate by the board, when a supplier or utility is in receipt of a change order provided that such change order has been received in a manner that complies with federal and State rules and regulations, including as provided in this subsection;

(4)The acts of an agent of an electric power supplier, an electric public utility, a gas supplier or a gas public utility shall be considered the acts of the electric power supplier, electric public utility, gas supplier or gas public utility.

c.A customer's new electric power supplier, electric public utility, gas supplier or gas public utility shall notify the customer of the change in the customer's electric or gas supplier within 30 days in a manner to be determined by the board.

d.Bills to customers from an electric power supplier, electric public utility, gas supplier or gas public utility shall contain the name and telephone number of each supplier for whom billing is provided, and any other information deemed applicable by the board.

e.In addition to any other penalties, fines or remedies authorized by law, any electric power supplier, electric public utility, gas supplier or gas public utility that violates this section and collects charges for electric power supply or gas supply services from a customer or through an entity providing customer account services shall be liable to the electric power supplier, electric public utility, gas supplier or gas public utility previously selected by the customer in an amount equal to all charges paid by the customer after such violation in accordance with such procedures as the board may prescribe. Any electric power supplier, electric public utility, gas supplier or gas public utility that violates this section shall also be liable for a civil penalty pursuant to section 34 of P.L.1999, c.23 (C.48:3-83); and the board is hereby authorized to revoke the license of any entity that violates this section.

L.1999,c.23,s.37; amended 2001, c.242, s.3.



Section 48:3-87 - Environmental Disclosure Requirements; Standards; Rules.

48:3-87 Environmental disclosure requirements; standards; rules.

38. a. The board shall require an electric power supplier or basic generation service provider to disclose on a customer's bill or on customer contracts or marketing materials, a uniform, common set of information about the environmental characteristics of the energy purchased by the customer, including, but not limited to:

(1)Its fuel mix, including categories for oil, gas, nuclear, coal, solar, hydroelectric, wind and biomass, or a regional average determined by the board;

(2)Its emissions, in pounds per megawatt hour, of sulfur dioxide, carbon dioxide, oxides of nitrogen, and any other pollutant that the board may determine to pose an environmental or health hazard, or an emissions default to be determined by the board; and

(3)Any discrete emission reduction retired pursuant to rules and regulations adopted pursuant to P.L.1995, c.188.

b.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, in consultation with the Department of Environmental Protection, after notice and opportunity for public comment and public hearing, interim standards to implement this disclosure requirement, including, but not limited to:

(1)A methodology for disclosure of emissions based on output pounds per megawatt hour;

(2)Benchmarks for all suppliers and basic generation service providers to use in disclosing emissions that will enable consumers to perform a meaningful comparison with a supplier's or basic generation service provider's emission levels; and

(3)A uniform emissions disclosure format that is graphic in nature and easily understandable by consumers. The board shall periodically review the disclosure requirements to determine if revisions to the environmental disclosure system as implemented are necessary.

Such standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act."

c. (1) The board may adopt, in consultation with the Department of Environmental Protection, after notice and opportunity for public comment, an emissions portfolio standard applicable to all electric power suppliers and basic generation service providers, upon a finding that:

(a)The standard is necessary as part of a plan to enable the State to meet federal Clean Air Act or State ambient air quality standards; and

(b)Actions at the regional or federal level cannot reasonably be expected to achieve the compliance with the federal standards.

(2)By July 1, 2009, the board shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a greenhouse gas emissions portfolio standard to mitigate leakage or another regulatory mechanism to mitigate leakage applicable to all electric power suppliers and basic generation service providers that provide electricity to customers within the State. The greenhouse gas emissions portfolio standard or any other regulatory mechanism to mitigate leakage shall:

(a)Allow a transition period, either before or after the effective date of the regulation to mitigate leakage, for a basic generation service provider or electric power supplier to either meet the emissions portfolio standard or other regulatory mechanism to mitigate leakage, or to transfer any customer to a basic generation service provider or electric power supplier that meets the emissions portfolio standard or other regulatory mechanism to mitigate leakage. If the transition period allowed pursuant to this subparagraph occurs after the implementation of an emissions portfolio standard or other regulatory mechanism to mitigate leakage, the transition period shall be no longer than three years; and

(b)Exempt the provision of basic generation service pursuant to a basic generation service purchase and sale agreement effective prior to the date of the regulation.

Unless the Attorney General or the Attorney General's designee determines that a greenhouse gas emissions portfolio standard would unconstitutionally burden interstate commerce or would be preempted by federal law, the adoption by the board of an electric energy efficiency portfolio standard pursuant to subsection g. of this section, a gas energy efficiency portfolio standard pursuant to subsection h. of this section, or any other enhanced energy efficiency policies to mitigate leakage shall not be considered sufficient to fulfill the requirement of this subsection for the adoption of a greenhouse gas emissions portfolio standard or any other regulatory mechanism to mitigate leakage.

d.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, renewable energy portfolio standards that shall require:

(1)that two and one-half percent of the kilowatt hours sold in this State by each electric power supplier and each basic generation service provider be from Class I or Class II renewable energy sources;

(2)beginning on January 1, 2001, that one-half of one percent of the kilowatt hours sold in this State by each electric power supplier and each basic generation service provider be from Class I renewable energy sources. The board shall increase the required percentage for Class I renewable energy sources so that by January 1, 2006, one percent of the kilowatt hours sold in this State by each electric power supplier and each basic generation service provider shall be from Class I renewable energy sources and shall additionally increase the required percentage for Class I renewable energy sources by one-half of one percent each year until January 1, 2012, when four percent of the kilowatt hours sold in this State by each electric power supplier and each basic generation service provider shall be from Class I renewable energy sources.

An electric power supplier or basic generation service provider may satisfy the requirements of this subsection by participating in a renewable energy trading program approved by the board in consultation with the Department of Environmental Protection;

(3)that the board establish a multi-year schedule, applicable to each electric power supplier or basic generation service provider in this State, beginning with the one-year period commencing on June 1, 2010, and continuing for each subsequent one-year period up to and including, the one-year period commencing on June 1, 2028, that requires the following number or percentage, as the case may be, of kilowatt-hours sold in this State by each electric power supplier and each basic generation service provider to be from solar electric power generators connected to the distribution system in this State:

EY 2011306 Gigawatthours (Gwhrs)
EY 2012442 Gwhrs
EY 2013596 Gwhrs
EY 20142.050%
EY 20152.450%
EY 20162.750%
EY 20173.000%
EY 20183.200%
EY 20193.290%
EY 20203.380%
EY 20213.470%
EY 20223.560%
EY 20233.650%
EY 20243.740%
EY 20253.830%
EY 20263.920%
EY 20274.010%

EY 2028 4.100%, and for every energy year thereafter, at least 4.100% per energy year to reflect an increasing number of kilowatt-hours to be purchased by suppliers or providers from solar electric power generators connected to the distribution system in this State, and to establish a framework within which, of the electricity that the generators sell in this State, suppliers and providers shall each obtain at least 3.470% in the energy year 2021 and 4.100% in the energy year 2028 from solar electric power generators connected to the distribution system in this State, provided, however, that:

(a)The board shall determine an appropriate period of no less than 120 days following the end of an energy year prior to which a provider or supplier must demonstrate compliance for that energy year with the annual renewable portfolio standard;

(b)No more than 24 months following the date of enactment of P.L.2012, c.24, the board shall complete a proceeding to investigate approaches to mitigate solar development volatility and prepare and submit, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), a report to the Legislature, detailing its findings and recommendations. As part of the proceeding, the board shall evaluate other techniques used nationally and internationally;

(c)The solar renewable portfolio standards requirements in this paragraph shall exempt those existing supply contracts which are effective prior to the date of enactment of P.L.2012, c.24 from any increase beyond the number of SRECs mandated by the solar renewable portfolio standards requirements that were in effect on the date that the providers executed their existing supply contracts. This limited exemption for providers' existing supply contracts shall not be construed to lower the Statewide solar sourcing requirements set forth in this paragraph. Such incremental requirements that would have otherwise been imposed on exempt providers shall be distributed over the providers not subject to the existing supply contract exemption until such time as existing supply contracts expire and all providers are subject to the new requirement in a manner that is competitively neutral among all providers and suppliers. The board shall implement the provisions of this subsection in a manner so as to prevent any subsidies between suppliers and providers and to promote competition in the electricity supply industry.

An electric power supplier or basic generation service provider may satisfy the requirements of this subsection by participating in a renewable energy trading program approved by the board in consultation with the Department of Environmental Protection, or compliance with the requirements of this subsection may be demonstrated to the board by suppliers or providers through the purchase of SRECs.

The renewable energy portfolio standards adopted by the board pursuant to paragraphs (1) and (2) of this subsection shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act."

The renewable energy portfolio standards adopted by the board pursuant to this paragraph shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 30 months after such filing, and shall, thereafter, be amended, adopted or readopted by the board in accordance with the "Administrative Procedure Act"; and

(4)within 180 days after the date of enactment of P.L.2010, c.57 (C.48:3-87.1 et al.), that the board establish an offshore wind renewable energy certificate program to require that a percentage of the kilowatt hours sold in this State by each electric power supplier and each basic generation service provider be from offshore wind energy in order to support at least 1,100 megawatts of generation from qualified offshore wind projects.

The percentage established by the board pursuant to this paragraph shall serve as an offset to the renewable energy portfolio standard established pursuant to paragraphs (1) and (2) of this subsection and shall reduce the corresponding Class I renewable energy requirement.

The percentage established by the board pursuant to this paragraph shall reflect the projected OREC production of each qualified offshore wind project, approved by the board pursuant to section 3 of P.L.2010, c.57 (C.48:3-87.1), for twenty years from the commercial operation start date of the qualified offshore wind project which production projection and OREC purchase requirement, once approved by the board, shall not be subject to reduction.

An electric power supplier or basic generation service provider shall comply with the OREC program established pursuant to this paragraph through the purchase of offshore wind renewable energy certificates at a price and for the time period required by the board. In the event there are insufficient offshore wind renewable energy certificates available, the electric power supplier or basic generation service provider shall pay an offshore wind alternative compliance payment established by the board. Any offshore wind alternative compliance payments collected shall be refunded directly to the ratepayers by the electric public utilities.

The rules established by the board pursuant to this paragraph shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing:

(1)net metering standards for electric power suppliers and basic generation service providers. The standards shall require electric power suppliers and basic generation service providers to offer net metering at non-discriminatory rates to industrial, large commercial, residential and small commercial customers, as those customers are classified or defined by the board, that generate electricity, on the customer's side of the meter, using a Class I renewable energy source, for the net amount of electricity supplied by the electric power supplier or basic generation service provider over an annualized period. Systems of any sized capacity, as measured in watts, are eligible for net metering. If the amount of electricity generated by the customer-generator, plus any kilowatt hour credits held over from the previous billing periods, exceeds the electricity supplied by the electric power supplier or basic generation service provider, then the electric power supplier or basic generation service provider, as the case may be, shall credit the customer-generator for the excess kilowatt hours until the end of the annualized period at which point the customer-generator will be compensated for any remaining credits or, if the customer-generator chooses, credit the customer-generator on a real-time basis, at the electric power supplier's or basic generation service provider's avoided cost of wholesale power or the PJM electric power pool's real-time locational marginal pricing rate, adjusted for losses, for the respective zone in the PJM electric power pool. Alternatively, the customer-generator may execute a bilateral agreement with an electric power supplier or basic generation service provider for the sale and purchase of the customer-generator's excess generation. The customer-generator may be credited on a real-time basis, so long as the customer-generator follows applicable rules prescribed by the PJM electric power pool for its capacity requirements for the net amount of electricity supplied by the electric power supplier or basic generation service provider. The board may authorize an electric power supplier or basic generation service provider to cease offering net metering to customers that are not already net metered whenever the total rated generating capacity owned and operated by net metering customer-generators Statewide equals 2.9 percent of the total annual kilowatt-hours sold in this State by each electric power supplier and each basic generation service provider during the prior one-year period;

(2)safety and power quality interconnection standards for Class I renewable energy source systems used by a customer-generator that shall be eligible for net metering.

Such standards or rules shall take into consideration the goals of the New Jersey Energy Master Plan, applicable industry standards, and the standards of other states and the Institute of Electrical and Electronic Engineers. The board shall allow electric public utilities to recover the costs of any new net meters, upgraded net meters, system reinforcements or upgrades, and interconnection costs through either their regulated rates or from the net metering customer-generator;

(3)credit or other incentive rules for generators using Class I renewable energy generation systems that connect to New Jersey's electric public utilities' distribution system but who do not net meter; and

(4)net metering aggregation standards to require electric public utilities to provide net metering aggregation to single electric public utility customers that operate a solar electric power generation system installed at one of the customer's facilities or on property owned by the customer, provided that any such customer is a State entity, school district, county, county agency, county authority, municipality, municipal agency, or municipal authority. The standards shall provide that, in order to qualify for net metering aggregation, the customer must operate a solar electric power generation system using a net metering billing account, which system is located on property owned by the customer, provided that: (a) the property is not land that has been actively devoted to agricultural or horticultural use and that is valued, assessed, and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.) at any time within the 10-year period prior to the effective date of P.L.2012, c.24, provided, however, that the municipal planning board of a municipality in which a solar electric power generation system is located may waive the requirement of this subparagraph (a), (b) the system is not an on-site generation facility, (c) all of the facilities of the single customer combined for the purpose of net metering aggregation are facilities owned or operated by the single customer and are located within its territorial jurisdiction except that all of the facilities of a State entity engaged in net metering aggregation shall be located within five miles of one another, and (d) all of those facilities are within the service territory of a single electric public utility and are all served by the same basic generation service provider or by the same electric power supplier. The standards shall provide that in order to qualify for net metering aggregation, the customer's solar electric power generation system shall be sized so that its annual generation does not exceed the combined metered annual energy usage of the qualified customer facilities, and the qualified customer facilities shall all be in the same customer rate class under the applicable electric public utility tariff. For the customer's facility or property on which the solar electric generation system is installed, the electricity generated from the customer's solar electric generation system shall be accounted for pursuant to the provisions of paragraph (1) of this subsection to provide that the electricity generated in excess of the electricity supplied by the electric power supplier or the basic generation service provider, as the case may be, for the customer's facility on which the solar electric generation system is installed, over the annualized period, is credited at the electric power supplier's or the basic generation service provider's avoided cost of wholesale power or the PJM electric power pool real-time locational marginal pricing rate. All electricity used by the customer's qualified facilities, with the exception of the facility or property on which the solar electric power generation system is installed, shall be billed at the full retail rate pursuant to the electric public utility tariff applicable to the customer class of the customer using the electricity. A customer may contract with a third party to operate a solar electric power generation system, for the purpose of net metering aggregation. Any contractual relationship entered into for operation of a solar electric power generation system related to net metering aggregation shall include contractual protections that provide for adequate performance and provision for construction and operation for the term of the contract, including any appropriate bonding or escrow requirements. Any incremental cost to an electric public utility for net metering aggregation shall be fully and timely recovered in a manner to be determined by the board. The board shall adopt net metering aggregation standards within 270 days after the effective date of P.L.2012, c.24.

Such rules shall require the board or its designee to issue a credit or other incentive to those generators that do not use a net meter but otherwise generate electricity derived from a Class I renewable energy source and to issue an enhanced credit or other incentive, including, but not limited to, a solar renewable energy credit, to those generators that generate electricity derived from solar technologies.

Such standards or rules shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act."

f.The board may assess, by written order and after notice and opportunity for comment, a separate fee to cover the cost of implementing and overseeing an emission disclosure system or emission portfolio standard, which fee shall be assessed based on an electric power supplier's or basic generation service provider's share of the retail electricity supply market. The board shall not impose a fee for the cost of implementing and overseeing a greenhouse gas emissions portfolio standard adopted pursuant to paragraph (2) of subsection c. of this section, the electric energy efficiency portfolio standard adopted pursuant to subsection g. of this section, or the gas energy efficiency portfolio standard adopted pursuant to subsection h. of this section.

g.The board may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), an electric energy efficiency portfolio standard that may require each electric public utility to implement energy efficiency measures that reduce electricity usage in the State by 2020 to a level that is 20 percent below the usage projected by the board in the absence of such a standard. Nothing in this section shall be construed to prevent an electric public utility from meeting the requirements of this section by contracting with another entity for the performance of the requirements.

h.The board may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a gas energy efficiency portfolio standard that may require each gas public utility to implement energy efficiency measures that reduce natural gas usage for heating in the State by 2020 to a level that is 20 percent below the usage projected by the board in the absence of such a standard. Nothing in this section shall be construed to prevent a gas public utility from meeting the requirements of this section by contracting with another entity for the performance of the requirements.

i.After the board establishes a schedule of solar kilowatt-hour sale or purchase requirements pursuant to paragraph (3) of subsection d. of this section, the board may initiate subsequent proceedings and adopt, after appropriate notice and opportunity for public comment and public hearing, increased minimum solar kilowatt-hour sale or purchase requirements, provided that the board shall not reduce previously established minimum solar kilowatt-hour sale or purchase requirements, or otherwise impose constraints that reduce the requirements by any means.

j.The board shall determine an appropriate level of solar alternative compliance payment, and permit each supplier or provider to submit an SACP to comply with the solar electric generation requirements of paragraph (3) of subsection d. of this section. The value of the SACP for each Energy Year, for Energy Years 2014 through 2028 per megawatt hour from solar electric generation required pursuant to this section, shall be:

EY 2014$339
EY 2015$331
EY 2016$323
EY 2017$315
EY 2018$308
EY 2019$300
EY 2020$293
EY 2021$286
EY 2022$279
EY 2023$272
EY 2024$266
EY 2025$260
EY 2026$253
EY 2027$250
EY 2028$239.

The board may initiate subsequent proceedings and adopt, after appropriate notice and opportunity for public comment and public hearing, an increase in solar alternative compliance payments, provided that the board shall not reduce previously established levels of solar alternative compliance payments, nor shall the board provide relief from the obligation of payment of the SACP by the electric power suppliers or basic generation service providers in any form. Any SACP payments collected shall be refunded directly to the ratepayers by the electric public utilities.

k.The board may allow electric public utilities to offer long-term contracts through a competitive process, direct electric public utility investment and other means of financing, including but not limited to loans, for the purchase of SRECs and the resale of SRECs to suppliers or providers or others, provided that after such contracts have been approved by the board, the board's approvals shall not be modified by subsequent board orders. If the board allows the offering of contracts pursuant to this subsection, the board may establish a process, after hearing, and opportunity for public comment, to provide that a designated segment of the contracts approved pursuant to this subsection shall be contracts involving solar electric power generation facility projects with a capacity of up to 250 kilowatts.

l.The board shall implement its responsibilities under the provisions of this section in such a manner as to:

(1)place greater reliance on competitive markets, with the explicit goal of encouraging and ensuring the emergence of new entrants that can foster innovations and price competition;

(2)maintain adequate regulatory authority over non-competitive public utility services;

(3)consider alternative forms of regulation in order to address changes in the technology and structure of electric public utilities;

(4)promote energy efficiency and Class I renewable energy market development, taking into consideration environmental benefits and market barriers;

(5)make energy services more affordable for low and moderate income customers;

(6)attempt to transform the renewable energy market into one that can move forward without subsidies from the State or public utilities;

(7)achieve the goals put forth under the renewable energy portfolio standards;

(8)promote the lowest cost to ratepayers; and

(9)allow all market segments to participate.

m.The board shall ensure the availability of financial incentives under its jurisdiction, including, but not limited to, long-term contracts, loans, SRECs, or other financial support, to ensure market diversity, competition, and appropriate coverage across all ratepayer segments, including, but not limited to, residential, commercial, industrial, non-profit, farms, schools, and public entity customers.

n.For projects which are owned, or directly invested in, by a public utility pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1), the board shall determine the number of SRECs with which such projects shall be credited; and in determining such number the board shall ensure that the market for SRECs does not detrimentally affect the development of non-utility solar projects and shall consider how its determination may impact the ratepayers.

o.The board, in consultation with the Department of Environmental Protection, electric public utilities, the Division of Rate Counsel in, but not of, the Department of the Treasury, affected members of the solar energy industry, and relevant stakeholders, shall periodically consider increasing the renewable energy portfolio standards beyond the minimum amounts set forth in subsection d. of this section, taking into account the cost impacts and public benefits of such increases including, but not limited to:

(1)reductions in air pollution, water pollution, land disturbance, and greenhouse gas emissions;

(2)reductions in peak demand for electricity and natural gas, and the overall impact on the costs to customers of electricity and natural gas;

(3)increases in renewable energy development, manufacturing, investment, and job creation opportunities in this State; and

(4)reductions in State and national dependence on the use of fossil fuels.

p.Class I RECs and ORECs shall be eligible for use in renewable energy portfolio standards compliance in the energy year in which they are generated, and for the following two energy years. SRECs shall be eligible for use in renewable energy portfolio standards compliance in the energy year in which they are generated, and for the following four energy years.

q. (1) During the energy years of 2014, 2015, and 2016, a solar electric power generation facility project that is not: (a) net metered; (b) an on-site generation facility; (c) qualified for net metering aggregation; or (d) certified as being located on a brownfield, on an area of historic fill or on a properly closed sanitary landfill facility, as provided pursuant to subsection t. of this section may file an application with the board for approval of a designation pursuant to this subsection that the facility is connected to the distribution system. An application filed pursuant to this subsection shall include a notice escrow of $40,000 per megawatt of the proposed capacity of the facility. The board shall approve the designation if: the facility has filed a notice in writing with the board applying for designation pursuant to this subsection, together with the notice escrow; and the capacity of the facility, when added to the capacity of other facilities that have been previously approved for designation prior to the facility's filing under this subsection, does not exceed 80 megawatts in the aggregate for each year. The capacity of any one solar electric power supply project approved pursuant to this subsection shall not exceed 10 megawatts. No more than 90 days after its receipt of a completed application for designation pursuant to this subsection, the board shall approve, conditionally approve, or disapprove the application. The notice escrow shall be reimbursed to the facility in full upon either rejection by the board or the facility entering commercial operation, or shall be forfeited to the State if the facility is designated pursuant to this subsection but does not enter commercial operation pursuant to paragraph (2) of this subsection.

(2)If the proposed solar electric power generation facility does not commence commercial operations within two years following the date of the designation by the board pursuant to this subsection, the designation of the facility shall be deemed to be null and void, and the facility shall not be considered connected to the distribution system thereafter.

r. (1) For all proposed solar electric power generation facility projects except for those solar electric power generation facility projects approved pursuant to subsection q. of this section, and for all projects proposed in each energy year following energy year 2016, a proposed solar electric power generation facility that is neither net metered nor an on-site generation facility, may be considered "connected to the distribution system" only upon designation as such by the board, after notice to the public and opportunity for public comment or hearing. A proposed solar power electric generation facility seeking board designation as "connected to the distribution system" shall submit an application to the board that includes for the proposed facility: the nameplate capacity; the estimated energy and number of SRECs to be produced and sold per year; the estimated annual rate impact on ratepayers; the estimated capacity of the generator as defined by PJM for sale in the PJM capacity market; the point of interconnection; the total project acreage and location; the current land use designation of the property; the type of solar technology to be used; and such other information as the board shall require.

(2)The board shall approve the designation of the proposed solar power electric generation facility as "connected to the distribution system" if the board determines that:

(a)the SRECs forecasted to be produced by the facility do not have a detrimental impact on the SREC market or on the appropriate development of solar power in the State;

(b)the approval of the designation of the proposed facility would not significantly impact the preservation of open space in this State;

(c)the impact of the designation on electric rates and economic development is beneficial; and

(d)there will be no impingement on the ability of an electric public utility to maintain its property and equipment in such a condition as to enable it to provide safe, adequate, and proper service to each of its customers.

(3)The board shall act within 90 days of its receipt of a completed application for designation of a solar power electric generation facility as "connected to the distribution system," to either approve, conditionally approve, or disapprove the application. If the proposed solar electric power generation facility does not commence commercial operations within two years following the date of the designation by the board pursuant to this subsection, the designation of the facility as "connected to the distribution system" shall be deemed to be null and void, and the facility shall thereafter be considered not "connected to the distribution system."

s.In addition to any other requirements of P.L.1999, c.23 or any other law, rule, regulation or order, a solar electric power generation facility that is not net metered or an on-site generation facility and which is located on land that has been actively devoted to agricultural or horticultural use that is valued, assessed, and taxed pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.) at any time within the 10-year period prior to the effective date of P.L.2012, c.24, shall only be considered "connected to the distribution system" if (1) the board approves the facility's designation pursuant to subsection q. of this section; or (2) (a) PJM issued a System Impact Study for the facility on or before June 30, 2011, (b) the facility files a notice with the board within 60 days of the effective date of P.L.2012, c.24, indicating its intent to qualify under this subsection, and (c) the facility has been approved as "connected to the distribution system" by the board. Nothing in this subsection shall limit the board's authority concerning the review and oversight of facilities, unless such facilities are exempt from such review as a result of having been approved pursuant to subsection q. of this section.

t. (1) No more than 180 days after the date of enactment of P.L.2012, c.24, the board shall, in consultation with the Department of Environmental Protection and the New Jersey Economic Development Authority, and, after notice and opportunity for public comment and public hearing, complete a proceeding to establish a program to provide SRECs to owners of solar electric power generation facility projects certified by the board, in consultation with the Department of Environmental Protection, as being located on a brownfield, on an area of historic fill or on a properly closed sanitary landfill facility, including those owned or operated by an electric public utility and approved pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1). Projects certified under this subsection shall be considered "connected to the distribution system", shall not require such designation by the board, and shall not be subject to board review required pursuant to subsections q. and r. of this section. Notwithstanding the provisions of section 3 of P.L.1999, c.23 (C.48:3-51) or any other law, rule, regulation, or order to the contrary, for projects certified under this subsection, the board shall establish a financial incentive that is designed to supplement the SRECs generated by the facility in order to cover the additional cost of constructing and operating a solar electric power generation facility on a brownfield, on an area of historic fill or on a properly closed sanitary landfill facility. Any financial benefit realized in relation to a project owned or operated by an electric public utility and approved by the board pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1), as a result of the provision of a financial incentive established by the board pursuant to this subsection, shall be credited to ratepayers. The issuance of SRECs for all solar electric power generation facility projects pursuant to this subsection shall be deemed "Board of Public Utilities financial assistance" as provided under section 1 of P.L.2009, c.89 (C.48:2-29.47).

(2)Notwithstanding the provisions of the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.) or any other law, rule, regulation, or order to the contrary, the board, in consultation with the Department of Environmental Protection, may find that a person who operates a solar electric power generation facility project that has commenced operation on or after the effective date of P.L.2012, c.24, which project is certified by the board, in consultation with the Department of Environmental Protection pursuant to paragraph (1) of this subsection, as being located on a brownfield for which a final remediation document has been issued, on an area of historic fill or on a properly closed sanitary landfill facility, which projects shall include, but not be limited to projects located on a brownfield for which a final remediation document has been issued, on an area of historic fill or on a properly closed sanitary landfill facility owned or operated by an electric public utility and approved pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1), or a person who owns property acquired on or after the effective date of P.L.2012, c.24 on which such a solar electric power generation facility project is constructed and operated, shall not be liable for cleanup and removal costs to the Department of Environmental Protection or to any other person for the discharge of a hazardous substance provided that:

(a)the person acquired or leased the real property after the discharge of that hazardous substance at the real property;

(b)the person did not discharge the hazardous substance, is not in any way responsible for the hazardous substance, and is not a successor to the discharger or to any person in any way responsible for the hazardous substance or to anyone liable for cleanup and removal costs pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g);

(c)the person, within 30 days after acquisition of the property, gave notice of the discharge to the Department of Environmental Protection in a manner the Department of Environmental Protection prescribes;

(d)the person does not disrupt or change, without prior written permission from the Department of Environmental Protection, any engineering or institutional control that is part of a remedial action for the contaminated site or any landfill closure or post-closure requirement;

(e)the person does not exacerbate the contamination at the property;

(f)the person does not interfere with any necessary remediation of the property;

(g)the person complies with any regulations and any permit the Department of Environmental Protection issues pursuant to section 19 of P.L.2009, c.60 (C.58:10C-19) or paragraph (2) of subsection a. of section 6 of P.L.1970, c.39 (C.13:1E-6);

(h)with respect to an area of historic fill, the person has demonstrated pursuant to a preliminary assessment and site investigation, that hazardous substances have not been discharged; and

(i)with respect to a properly closed sanitary landfill facility, no person who owns or controls the facility receives, has received, or will receive, with respect to such facility, any funds from any post-closure escrow account established pursuant to section 10 of P.L.1981, c.306 (C.13:1E-109) for the closure and monitoring of the facility.

Only the person who is liable to clean up and remove the contamination pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g) and who does not have a defense to liability pursuant to subsection d. of that section shall be liable for cleanup and removal costs.

u.No more than 180 days after the date of enactment of P.L.2012, c.24, the board shall complete a proceeding to establish a registration program. The registration program shall require the owners of solar electric power generation facility projects connected to the distribution system to make periodic milestone filings with the board in a manner and at such times as determined by the board to provide full disclosure and transparency regarding the overall level of development and construction activity of those projects Statewide.

v.The issuance of SRECs for all solar electric power generation facility projects pursuant to this section, for projects connected to the distribution system with a capacity of one megawatt or greater, shall be deemed "Board of Public Utilities financial assistance" as provided pursuant to section 1 of P.L.2009, c.89 (C.48:2-29.47).

w.No more than 270 days after the date of enactment of P.L.2012, c.24, the board shall, after notice and opportunity for public comment and public hearing, complete a proceeding to consider whether to establish a program to provide, to owners of solar electric power generation facility projects certified by the board as being three megawatts or greater in capacity and being net metered, including facilities which are owned or operated by an electric public utility and approved by the board pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1), a financial incentive that is designed to supplement the SRECs generated by the facility to further the goal of improving the economic competitiveness of commercial and industrial customers taking power from such projects. If the board determines to establish such a program pursuant to this subsection, the board may establish a financial incentive to provide that the board shall issue one SREC for no less than every 750 kilowatt-hours of solar energy generated by the certified projects. Any financial benefit realized in relation to a project owned or operated by an electric public utility and approved by the board pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1), as a result of the provisions of a financial incentive established by the board pursuant to this subsection, shall be credited to ratepayers.

x.Solar electric power generation facility projects that are located on an existing or proposed commercial, retail, industrial, municipal, professional, recreational, transit, commuter, entertainment complex, multi-use, or mixed-use parking lot with a capacity to park 350 or more vehicles where the area to be utilized for the facility is paved, or an impervious surface may be owned or operated by an electric public utility and may be approved by the board pursuant to section 13 of P.L.2007, c.340 (C.48:3-98.1).

L.1999, c.23, s.38; amended 2007, c.112, s.8; 2007, c.300; 2007, c.340, s.12; 2009, c.289, s.2; 2010, c.34, s.15; 2010, c.57, s.2; 2012, c.24, s.2; 2015, c.94.



Section 48:3-87.1 - Application To Construct Offshore Wind Project.

48:3-87.1 Application to construct offshore wind project.

3. a. An entity seeking to construct an offshore wind project shall submit an application to the board for approval by the board as a qualified offshore wind project, which shall include, but need not be limited to, the following information:

(1)a detailed description of the project, including maps, surveys and other visual aides. This description shall include, but need not be limited to: the type, size and number of proposed turbines and foundations; the history to-date of the same type, size and manufacturer of installed turbines and foundations globally; and a detailed implementation plan that highlights key milestone activities during the permitting, financing, design, equipment solicitation, manufacturing, shipping, assembly, in-field installation, testing, equipment commissioning and service start-up;

(2)a completed financial analysis of the project including pro forma income statements, balance sheets, and cash flow projections for a 20-year period, including the internal rate of return, and a description and estimate of any State or federal tax benefits that may be associated with the project;

(3)the proposed method of financing the project, including identification of equity investors, fixed income investors, and any other sources of capital;

(4)documentation that the entity has applied for all eligible federal funds and programs available to offset the cost of the project or provide tax advantages;

(5)the projected electrical output and anticipated market prices over the anticipated life of the project, including a forecast of electricity revenues from the sale of energy derived from the project and capacity, as well as revenues anticipated by the sale of any ORECs, RECs, air emission credits or offsets, or any tradable environmental attributes created by the project;

(6)an operations and maintenance plan for the initial 20-year operation of the project that: details routine, intermittent and emergency protocols; identifies the primary risks to the built infrastructure and how the potential risks, including but not limited to hurricanes, lightning, fog, rogue wave occurrences, and exposed cabling, shall be mitigated; and identifies specific and concrete elements to ensure both construction and operational cost controls. This operations and maintenance plan shall be integrated into the financial analysis of the project, and shall identify the projected plan for the subsequent 20 years, following conclusion of the initial 20-year operations, assuming any necessary federal lease agreements are maintained and renewed;

(7)the anticipated carbon dioxide emissions impact of the project;

(8)a decommissioning plan for the project including provisions for financial assurance for decommissioning as required by the applicable State and federal governmental entities;

(9)a list of all State and federal regulatory agency approvals, permits, or other authorizations required pursuant to State and federal law for the offshore wind project, and copies of all submitted permit applications and any issued approvals and permits for the offshore wind project;

(10) a cost-benefit analysis for the project including at a minimum:

(a)a detailed input-output analysis of the impact of the project on income, employment , wages, indirect business taxes, and output in the State with particular emphasis on in-State manufacturing employment;

(b)an explanation of the location, type and salary of employment opportunities to be created by the project with job totals expressed as full-time equivalent positions assuming 1,820 hours per year;

(c)an analysis of the anticipated environmental benefits and environmental impacts of the project; and

(d)an analysis of the potential impacts on residential and industrial ratepayers of electricity rates over the life of the project that may be caused by incorporating any State subsidy into rates;

(11) a proposed OREC pricing method and schedule for the board to consider;

(12) a timeline for the permitting, licensing and construction of the proposed offshore wind project;

(13)a plan for interconnection, including engineering specifications and costs; and

(14) any other information deemed necessary by the board in order to conduct a thorough evaluation of the proposal. The board may hire consultants or other experts if the board determines that obtaining such outside expertise would be beneficial to the review of the proposal.

b. (1) In considering an application for a qualified offshore wind project, submitted pursuant to subsection a. of this section, the board shall determine that the application satisfies the following conditions:

(a)the filing is consistent with the New Jersey energy master plan, adopted pursuant to section 12 of P.L.1977, c.146 (C.52:27F-14), in effect at the time the board is considering the application;

(b)the cost-benefit analysis, submitted pursuant to paragraph (10) of subsection a. of this section, demonstrates positive economic and environmental net benefits to the State;

(c)the financing mechanism is based upon the actual electrical output of the project, fairly balances the risks and rewards of the project between ratepayers and shareholders, and ensures that any costs of non-performance, in either the construction or operational phase of the project, shall be borne by shareholders; and

(d)the entity proposing the project demonstrates financial integrity and sufficient access to capital to allow for a reasonable expectation of completion of construction of the project.

(2)In considering an application for a qualified offshore wind project, submitted pursuant to subsection a. of this section, the board shall also consider:

(a)the total level of subsidies to be paid by ratepayers for qualified offshore wind projects over the life of the project; and

(b)any other elements the board deems appropriate in conjunction with the application.

c.An order issued by the board to approve an application for a qualified offshore wind project pursuant to this section shall, at a minimum, include conditions to ensure the following:

(1)no OREC shall be paid until electricity is produced by the qualified offshore wind project;

(2)ORECs shall be paid on the actual electrical output of the project that is delivered into the transmission system of the State;

(3) ratepayers and the State shall be held harmless for any cost overruns associated with the project; and

(4) the applicant will reimburse the board and the State for all reasonable costs incurred for regulatory review of the project, including but not limited to consulting services, oversight, inspections, and audits.

An order issued by the board pursuant to this subsection shall specify the value of the OREC and the term of the order.

An order issued by the board pursuant to this subsection shall not be modified by subsequent board orders, unless the modifications are jointly agreed to by the parties.

d.The board shall review and approve, conditionally approve, or deny an application submitted pursuant to this section within 180 days after the date a complete application is submitted to the board.

L.2010, c.57, s.3.



Section 48:3-87.2 - Approval Of Project By Board.

48:3-87.2 Approval of project by board.

4.The board may approve, subject to the project obtaining the necessary permits, approvals, and authorizations from the Department of Environmental Protection, a qualified wind energy project located in territorial waters offshore of a municipality in which casino gaming is authorized, and authorize offshore wind renewable energy certificates for that project. Any such project shall be a nominal 20 megawatts and no more than 25 megawatts in nameplate capacity and comply with the requirements set forth in section 3 of P.L.2010, c.57 (C.48:3-87.1).

L.2010, c.57, s.4.



Section 48:3-88 - Status Of Municipal Systems, Rural Electric Cooperatives, Definition.

48:3-88 Status of municipal systems, rural electric cooperatives, definition.

39. a. (1) A municipal system, or a rural electric cooperative, that was established prior to the effective date of P.L.1999, c.23 (C.48:3-49 et seq.), shall not be subject to the provisions of P.L.1999, c.23 except as provided in paragraph (2) of subsection a. of this section or subsection b. of this section.

(2)The governing body of a municipality that operates such a municipal system, or the board of directors of a rural electric cooperative, may require that system or cooperative, as the case may be, to implement retail choice.

b. (1) A municipal system subject to this section that serves retail electric power customers solely within the corporate limits of its municipality and that, on or after the effective date of P.L.2003, c.248, is authorized by the governing body of the municipality to provide electric generation service beyond those corporate limits shall become licensed as an electric power supplier pursuant to section 29 of P.L.1999, c.23 (C.48:3-78) and shall be subject to the provisions of sections 31 through 38 of P.L.1999, c.23 (C.48:3-80 through C.48:3-87) for the purpose of and to the extent of the provision of such electric generation service.

(2)A municipal system subject to this section that serves retail electric power customers beyond the corporate limits of its municipality and that, on or after the effective date of P.L.2003, c.248, is authorized by the governing body of the municipality to provide electric generation service beyond its franchise area shall become licensed as an electric power supplier pursuant to section 29 of P.L.1999, c.23 (C.48:3-78) and shall be subject to the provisions of sections 31 through 38 of P.L.1999, c.23 (C.48:3-80 through C.48:3-87) for the purpose of and to the extent of the provision of such electric generation service.

(3)A rural electric cooperative subject to this section that, on or after the effective date of P.L.2003, c.248, is authorized by its board of directors to provide electric generation service beyond its franchise area shall become licensed as an electric power supplier pursuant to section 29 of P.L.1999, c.23 (C.48:3-78) and shall be subject to the provisions of sections 31 through 38 of P.L.1999, c.23 (C.48:3-80 through C.48:3-87) for the purpose of and to the extent of the provision of such electric generation service.

(4)A municipal system or rural electric cooperative that becomes licensed as an electric power supplier and otherwise subject to the provisions of P.L.1999, c.23 (C.48:3-49 et seq.) pursuant to the provisions of this section shall, in conjunction with the provision of electric generation service, provide for retail choice for the retail electric power customers within its prior service or franchise area, as appropriate.

c.For the purposes of this section, "municipal system" means a municipality that provides light, heat or power pursuant to the provisions of R.S.40:62-12 et seq.

L.1999,c.23,s.39; amended 2003, c.248, s.1.



Section 48:3-89 - Aggregator Contracts; Bundling Restriction; Tax Treatment

48:3-89. Aggregator contracts; bundling restriction; tax treatment
40. a. A private aggregator may enter into a contract with a licensed electric power supplier or a licensed gas supplier for the provision of any combination of electric generation service, electric related service, gas supply service or gas related service for business customers.

b.A government aggregator may enter into a contract with a licensed electric power supplier or a licensed gas supplier, as provided in section 42 of this act, for the provision of any combination of electric generation service, electric related service, gas supply service or gas related service for its own use or as combined with the use of other government aggregators in a manner provided by law.

c.For residential customers, gas and electric services cannot be bundled until the gas market is opened up for retail competition for that residential customer.

d.Aggregation of electric generation service or gas supply service by a government aggregator shall not be construed to constitute the formation of a municipal electric corporation or a municipal electric utility created subsequent to the effective date of this act solely for purposes of State taxation and shall not exempt the sale of such services or income from that sale from any tax to which the sale or income would otherwise be subject, including but not limited to the sales and use tax imposed pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.) and the corporation business tax imposed pursuant to P.L.1945, c.162 (C.54:10A-1 et seq.).

L.1999,c.23,s.40.



Section 48:3-90 - Registration Of Private Aggregator.

48:3-90 Registration of private aggregator.

41. a. A private aggregator shall register with the board, which shall include the filing of basic information pertaining to the supplier, such as name, address, telephone number, and company background and profile. A private aggregator shall provide annual updates of this information to the board. The registration shall also include evidence of financial integrity, as determined by the board, and evidence that the private aggregator has knowledge of the energy industry.

b.Any residential customer that elects to purchase electric generation service or gas supply service, after the implementation of gas unbundling pursuant to section 10 of P.L.1999, c.23 (C.48:3-58), through a private aggregator must do so affirmatively and voluntarily, either through a written signature; the customer's electronic signature; an audio recording of a telephone call initiated by the customer; independent, third-party verification, in accordance with section 37 of P.L.1999, c.23 (C.48:3-86), of a telephone call initiated by a private aggregator; or such alternative forms of verification as the board, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety, may permit.

L.1999,c.23,s.41; amended 2001, c.242, s.4.



Section 48:3-91 - Government Aggregator.

48:3-91 Government aggregator.

42. a. Pursuant to the provisions of sections 42 through 45 of this act, a government aggregator may obtain: electric generation service, electric related service, gas supply service or gas related service, either separately or bundled, for its own facilities or with other government aggregators; and a government aggregator that is a county or municipality may contract for the provision of electric generation service or gas supply service, either separately or bundled, for the business and residential customers within the territorial jurisdiction of the government aggregator. Such a government aggregator may combine the need for its own facilities for electric generation service or gas supply service with that of business and residential customers.

b.A government aggregator shall purchase electric generation service and gas supply service only from licensed electric power suppliers and licensed gas suppliers.

c.The government aggregator shall enter into the contract for electric generation service, electric related service, gas supply service or gas related service for its own facilities or with other government aggregators under the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.), or the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.), as applicable.

d.Nothing in this act shall preclude the State government or any State independent authority or State college from exercising authority to obtain electric generation service, electric related service, gas supply service or gas related service, either separately or bundled, for its own facilities on an aggregated basis.

e.Nothing in this section shall preclude a government aggregator from aggregating its own accounts for regulated utility services, including basic generation or gas service.

f.Nothing in this act shall preclude any interstate authority or agency from exercising authority to obtain electric generation service or gas supply service, either separately or bundled, for its own facilities in this State, including tenants in this State and other utility customers in this State at such facilities, on an aggregated basis. By exercising such authority, no interstate authority or agency shall be deemed to be a public utility pursuant to R.S. 48:1-1 et seq.; provided, however, that nothing in this act shall be construed to exempt such authority or agency from the payment of the market transition charge or its equivalent, imposed pursuant to section 13 of this act, the transition bond charge or its equivalent, imposed pursuant to section 18 of this act and any societal benefits charge or its equivalent, which may be imposed pursuant to section 12 of this act, to the same extent that other customers of an electric public utility pay such charges in conjunction with any transmission and distribution service provided by an electric public utility to the authority or agency.

g.Notwithstanding any other provision of this act to the contrary, a private aggregator that is a private institution of higher education may enter into a contract with a licensed electric power supplier other than a municipal system or rural electric cooperative for the provision of electric generation service or electric related service, either separately or bundled, including any private aggregator that is a four-year private institution of higher education which is located within the jurisdiction of a municipal system, or within the franchise area of a rural electric cooperative, as the case may be. The right hereunder of a four-year private institution of higher education to enter into a contract with a licensed electric power supplier other than the municipal system or rural electric cooperative shall be subject to the condition that the municipal system or rural electric cooperative shall have the right of first refusal to offer a competitive, market-based price for electric power. For the purposes of this subsection, "municipal system" means a municipality that provides light, heat or power pursuant to the provisions of R.S.40:62-12 et seq.

h.The "New Jersey School Boards Association," established pursuant to N.J.S.18A:6-45, is authorized to serve as a government aggregator to obtain electric generation service, electric related service, gas supply service or gas related service, either separately or bundled, in accordance with the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., for members of the association who wish to voluntarily participate.

i.Notwithstanding any provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, interim standards governing government energy aggregation programs. Such standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act."

j.No government aggregator shall implement the provisions of section 42, 43, 44, or 45 of this act, as appropriate, prior to the starting date of retail competition pursuant to section 5 of this act, or the date on which the board adopts interim standards pursuant to subsection i. of this section, whichever is earlier.

L.1999,c.23,s.42; amended 2003, c.248, s.2.



Section 48:3-91.1 - Written Contract For Procurement Of Certain Electric And Gas Services For State Or Local Government Or Aggregator.

48:3-91.1 Written contract for procurement of certain electric and gas services for State or local government or aggregator.

1. a. The Division of Purchase and Property in the Department of the Treasury, on behalf of any State agency or local government unit, may enter into a written contract with a licensed electric power supplier or a licensed gas supplier for the provision of electric generation service, electric related service, gas supply service, or gas related service for the facilities of a State agency or local government unit, or for the use of any government aggregator.

As used in this act, "State agency" means any agency in the executive branch of the State government, including, but not limited to, any department, board, bureau, commission, division, office, council, or instrumentality thereof, or independent agency, public authority or public benefit corporation, and any State college or public institution of higher education, and "local government unit" means any government entity subject to the requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., or the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.).

b.The Division of Purchase and Property, prior to initiating the process required pursuant to P.L.1954, c.48 (C.52:34-6 et seq.) for entering into a written contract for electric generation service, electric related service, gas supply service or gas related service pursuant to subsection a. of this section, may notify in writing each State agency, local government unit and government aggregator of the Division of Purchase and Property's intent to enter into such a contract, and offer the State agency, local government unit and government aggregator the opportunity to include in the contract the provision of any combination of electric generation service, electric related service, gas supply service, or gas related service from an electric power supplier or a gas supplier, as appropriate, for the State agency's, local government unit's and government aggregator's facilities. The Division of Purchase and Property shall determine and provide to the State agency, local government unit and government aggregator the requirements for participation in the contract. Such requirements may include, but shall not be limited to, minimum purchase limits, necessary data to be provided by each participating State agency, local government unit and government aggregator, a timetable for the submission of data, and a form for the submission of data.

L.2007, c.104, s.1.



Section 48:3-91.2 - Request For Inclusion In Proposed Contract.

48:3-91.2 Request for inclusion in proposed contract.

2.Upon receiving the notification from the Division of Purchase and Property pursuant to section 1 of this act, a State agency, local government unit or the governing body of a government aggregator may request that the Division of Purchase and Property include the State agency's, local government unit's or government aggregator's needs for such services in the proposed contract by submitting the required information in a timely manner. The Division of Purchase and Property may include in any proposed contract the needs for the provision of electric generation service, electric related service, gas supply service or gas related service from an electric power supplier or a gas supplier, as appropriate, to the facilities of any State agency, local government unit or government aggregator that satisfies the requirements established pursuant to this act.

L.2007, c.104, s.2.



Section 48:3-91.3 - Determination Of Best Contract For Services; Alternative Forms Of Bidding; Administrative Fee.

48:3-91.3 Determination of best contract for services; alternative forms of bidding; administrative fee.

3.The Division of Purchase and Property in the Department of the Treasury shall determine how best to contract for electric generation service, electric related service, gas supply service or gas related service from an electric power supplier or a gas supplier, as appropriate, including the creation of one or more contracts for the needs of State agencies and one or more separate contracts for local government units or for government aggregators, or any combination of the foregoing, provided that each contract for electric generation service entered with an electric power supplier shall require the electric power supplier to meet or exceed the percentages of electricity provided from Class I renewable energy sources and Class II renewable energy sources as set forth in section 38 of P.L.1999, c.23 (C.48:3-87). The Director of the Division of Purchase and Property shall have the discretion to use electronic or other alternative forms of bidding in lieu of sealed bids. The Division of Purchase and Property may charge a reasonable administrative fee to cover the costs associated with the bidding and administration of the contract or contracts.

L.2007, c.104, s.3.



Section 48:3-91.4 - Provision In Contract For Additional Locations, Facilities Of Government.

48:3-91.4 Provision in contract for additional locations, facilities of government.

4.The Division of Purchase and Property is authorized to include in any contract, entered into after the effective date of this act, for the provision of electric generation service, electric related service, gas supply service or gas related service from an electric power supplier or a gas supplier, as appropriate, provisions allowing the Division of Purchase and Property to add the needs of additional locations or facilities of a State agency, a local government unit or of a government aggregator at any time during the contract, subject to such conditions as the State Treasurer deems appropriate.

L.2007, c.104, s.4.



Section 48:3-91.5 - Regulations.

48:3-91.5 Regulations.

5.The State Treasurer may adopt regulations pursuant to the "Administrative Procedure Act", P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to administer the provisions of this act.

L.2007, c.104, s.5.



Section 48:3-91.6 - Contracts For Provision Of Alternative Electrical Energy Systems; Inclusion Of Local Units In State Contract, Certain Conditions; Definitions.

48:3-91.6 Contracts for provision of alternative electrical energy systems; inclusion of local units in State contract, certain conditions; definitions.

1. a. The State, prior to initiating the process required pursuant to P.L.1954, c.48 (C.52:34-6 et seq.) for entering into a written contract for the provision of alternative electrical energy systems, shall notify in writing or through electronic mail the governing body of each local government contracting unit of its intent to enter into such a contract. Upon receiving the notification, the governing body of the local government contracting unit may request that the State include in the proposed contract the provision of alternative electrical energy systems for the use of the local government contracting unit. The State may include in any proposed contract for the provision of alternative electrical energy systems the facilities of any local government contracting unit which has requested the State to do so pursuant to this act if such inclusion may be accomplished within the State's schedule for entering into the contract.

The State Treasurer shall consult with the Board of Public Utilities and the Commissioner of Environmental Protection regarding the technical sufficiency of alternative electrical energy systems for purposes of inclusion in the proposed contract.

b.As used in this section:

"Alternative electrical energy" means Class I renewable energy as that term is defined in section 3 of P.L.1999, c.23 (C.48:3-51);

"Alternative electrical energy system" means any system which uses alternative electrical energy to provide all or a portion of the electricity for the heating, cooling, or general electrical energy needs of a building; and

"Local government contracting unit" means any county, municipality, local authority, public school district, or county college.

L.2007, c.305, s.1.



Section 48:3-92 - Government Energy Aggregation Programs

48:3-92. Government energy aggregation programs
43. Government energy aggregation programs shall be subject to the following provisions:

a.A contract between a government aggregator and a licensed electric power supplier or licensed gas supplier shall include the following provisions:

(1)The specific responsibilities of the government aggregator and the licensed electric power supplier or licensed gas supplier;

(2)The charges, rates, fees, or formulas to be used to determine the charges, rates or fees, to be charged to the energy consumers electing to receive electric generation service or gas supply service pursuant to the government energy aggregation program;

(3)The method and procedures to be followed by the licensed electric power supplier or licensed gas supplier to enroll and educate energy consumers concerning the provisions of the aggregation program;

(4)The proposed terms and conditions of a standard contract between energy consumers and the licensed electric power supplier or licensed gas supplier including, but not necessarily limited to:

(a)The allocation of the risks in connection with the provision of such services between the licensed electric power supplier or licensed gas supplier and the energy consumers receiving such services;

(b)The terms of the proposed contract;

(c)The allocation of the risks associated with circumstances or occurrences beyond the control of the parties to the contract;

(d)Default and remedies; and

(e)The allocation of any penalties that may be imposed by any electric public utility or gas public utility as a result of over-delivery of electricity or gas, under-delivery of electricity or gas, or non-performance by the licensed electric power supplier or licensed gas supplier;

(5)The use of government aggregator resources, equipment, systems or employees in connection with such services;

(6)The term of the contract with the government aggregator;

(7)A provision indemnifying and holding the government aggregator harmless from all liabilities, damages and costs associated with any contract between a resident of the government aggregator and the licensed electric power supplier or licensed gas supplier;

(8)The requirements for the provision of a performance bond by the licensed electric power supplier or licensed gas supplier, if so required by the government aggregator;

(9)Procedures to ensure that participation in the aggregation program is consistent with the provisions of this act and with rules and regulations adopted by the board;

(10) Terms and conditions applicable to consumer protection as provided in rules and regulations adopted by the board, in consultation with the Division of Consumer Affairs in the Department of Law and Public Safety;

(11) A requirement that certain communications between a licensed electric power supplier and a licensed gas supplier and a customer be in a non-English language, as appropriate; and

(12) Such other terms and conditions as the government aggregator deems necessary.

b. The award of a contract for a government energy aggregation program shall be based on the most advantageous proposal, price and other factors considered. The governing body shall only award a contract for service to residential customers where the rate is the same as or lower than the price of basic generation service pursuant to section 9 of P.L.1999, c.23 (C.48:3-57), plus the pro-rata value of the cost of compliance with the renewable energy portfolio standards imposed pursuant to this act derived from a non-utility generation contract with an electric public utility and transferred by the electric public utility to a supplier of basic generation service or basic gas supply service pursuant to section 10 of P.L.1999, c.23 (C.48:3-58), as determined by the board. The governing body may award a contract for electric generation service where the rate is higher than the price of basic generation service as determined by the board pursuant to section 9 of P.L.1999, c.23, plus the pro-rata value of the cost of compliance with the renewable energy portfolio standards imposed pursuant to this act derived from a non-utility generation contract with an electric public utility and transferred by the electric public utility to a supplier of basic generation service, provided that the award is for electricity the percentage of which that is derived from verifiable Class I or Class II renewable energy as defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51) is greater than the percentage of Class I and Class II renewable energy required pursuant to subsection d. of section 38 of P.L.1999, c.23 (C.48:3-87), and that the customers are informed, in a manner determined by the board secretary, that such a higher rate is under consideration by the governing body.

c.No concession fees, finders' fees, or other direct monetary benefit shall be paid to any government aggregator by, or on behalf of, a licensed electric power supplier or licensed gas supplier or broker or energy agent as a result of the contract.

d.A licensed electric power supplier or licensed gas supplier shall be subject to the prohibitions against political contributions in accordance with the provisions of R.S.19:34-45.

e.A government aggregator may enter into more than one contract for the provision of electric generation service and gas supply service, provided, however that the governing body indicates in each contract which is the default provider if a customer does not choose one of the providers.

f.A county government acting as a government aggregator shall not enter into a contract for the provision of a government energy aggregation program that is in competition with any existing contract of any government aggregator within its territorial jurisdiction.

(1)A county government may enter into a contract for a government energy aggregation program only if one or more constituent municipalities in the county adopt an ordinance authorizing the county to enter into such a contract.

(2)A county government energy aggregation program shall only be conducted for residential and business customers located within the constituent municipalities that have approved participation in the county's government energy aggregation program.

L.1999,c.23,s.43; amended 2003, c.24, s.4.



Section 48:3-93.1 - Establishment, Operation Of Government Energy Aggregation Program

48:3-93.1. Establishment, operation of government energy aggregation program
1.A government aggregator that is a municipality or a county may establish and operate a government energy aggregation program pursuant either to the provisions of the rules and regulations adopted by the Board of Public Utilities pursuant to section 2 of P.L.2003, c.24 (C.48:3-93.2) or to the provisions of P.L.1999, c.23 (C.48:3-49 et seq.). As used in this section "government aggregator" and "government energy aggregation program" shall have the same meaning as set forth in section 3 of P.L.1999, c.23 (C.48:3-51).

L.2003,c.24,s.1.



Section 48:3-93.2 - Rules, Regulations Relative To Government Energy Aggregation

48:3-93.2. Rules, regulations relative to government energy aggregation
2. a. The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary notwithstanding, within 90 days of the effective date of P.L.2003, c.24 (C.48:3-93.1 et al.) the Board of Public Utilities shall adopt rules and regulations authorizing an electric public utility or a gas public utility, upon the request of the governing body of a county or municipality, to assist a government aggregator that is a municipality or a county in establishing a government energy aggregation program. The rules and regulations adopted pursuant to this section shall be effective as rules and regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and shall, thereafter, be amended, adopted or readopted by the board pursuant to the provisions of the "Administrative Procedure Act." The rules and regulations adopted pursuant to this section shall set forth a process for the establishment of a government energy aggregation that (1) requires a government aggregator that is a municipality or a county to establish a government energy aggregation program by ordinance or resolution, as appropriate, and to award a contract for the government energy aggregation program to a licensed electric power supplier or licensed gas supplier pursuant to the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), provided, however, that such an award may be made on the basis of the most advantageous proposal, price and other factors considered; (2) includes residential customers on an opt-out basis prior to the solicitation of bids from a licensed electric power supplier or licensed gas supplier and non-residential customers on an opt-in basis; (3) requires an electric public utility or gas public utility, as the case may be, to notify utility customers, after the adoption of an ordinance or resolution, of the proposed government energy aggregation program and of the customer's right to decline to participate in the program; (4) requires an electric public utility or a gas public utility, as the case may be, to provide appropriate customer information to a government aggregator that is a municipality or a county after the government aggregator has awarded a contract for a government energy aggregation program to a licensed electric power supplier or licensed gas supplier, as the case may be; (5) provides that an electric public utility or a gas public utility shall exercise reasonable care in the disclosure of customer information pursuant to this section but shall not be responsible for errors or omissions in the preparation or the content of the customer information; (6) provides that an electric public utility or gas public utility shall not disclose to any governing body, licensed electric power supplier or licensed gas supplier the name, load profile, or any other customer information about a non-residential customer prior to that non-residential customer opting in to the government energy aggregation program; and (7) authorizes electric public utilities and gas public utilities to prioritize requests made by governing bodies pursuant to this section.

b. The rules and regulations adopted by the board pursuant to this section shall provide for the recovery by an electric public utility or a gas public utility of all reasonable costs incurred by the electric public utility or gas public utility in implementing a government energy aggregation and all reasonable costs incurred in assisting a governing body considering a government energy aggregation program. The rules and regulations shall provide that the costs allowed to be recovered pursuant to this subsection shall be recovered on a timely basis from the governing body or government energy aggregator that is a municipality or a county, as the case may be. No electric public utility or gas public utility shall be required to seek recovery of costs for a government energy aggregation program or costs for assisting a governing body considering a government energy aggregation program from the electric public utility's or gas public utility's shareholders or ratepayers.

c.As used in this section "government aggregator," "government energy aggregation program," "electric power supplier" and" gas supplier" shall have the same meaning as set forth in section 3 of P.L.1999, c.23 (C.48:3-51).

L.2003,c.24,s.2.



Section 48:3-93.3 - Contributions To Campaign Committees, Candidates, Office Holders; Restrictions; Enforcement

48:3-93.3. Contributions to campaign committees, candidates, office holders; restrictions; enforcement
6. a. The provisions of any law, or rule or regulation adopted pursuant thereto, to the contrary notwithstanding, a government aggregator that is a municipality or a county shall not award a contract to a licensed electric power supplier, a licensed gas supplier, or appliance repair service provider if the licensed electric power supplier, licensed gas supplier, or appliance repair service provider has solicited or made any contribution of money, or pledge of contribution, including in-kind contributions, to a campaign committee of any candidate or holder of the public office having ultimate responsibility for the award of the contract, or to any State, county or municipal party committee or legislative leadership committee, in excess of the thresholds specified in subsection c. of this section within one calendar year immediately proceeding commencement of negotiations for the contract.

b.No licensed electric power supplier, licensed gas supplier, or appliance repair service provider which enters into negotiations for, or agrees to, any contract with a government aggregator that is a municipality or a county shall knowingly solicit or make any contribution of money, or pledge of a contribution, including in-kind contributions, to any candidate or holder of the public office having ultimate responsibility for the award of the contract, or to any State, county or municipal party committee or legislative leadership committee, between the commencement of negotiations for and the later of the termination of negotiations or the completion of the contract.

c.Any individual included within the definition of a licensed electric power supplier, licensed gas supplier, or appliance repair service provider pursuant to subsection o. of this section may annually contribute a maximum of $250 for any purpose to any candidate for the office of Governor or for the office of member of the Legislature, or $500 to any State, county or municipal party committee or legislative leadership committee, without violating subsection a. of this section. However, any group of individuals meeting the definition of a licensed electric power supplier, a licensed gas supplier, or appliance repair service provider pursuant to subsection o. of this section, in the aggregate shall not annually contribute for any purpose in excess of $5,000 to all candidates for the office of Governor or for the office of member of the Legislature and officeholders with ultimate responsibility for the awarding of the contract, and all State, county and municipal political parties and legislative leadership committees combined, without violating subsection a. of this section.

d.For purposes of this section, the office that is considered to have ultimate responsibility for the award of the contract shall be any elected official of the governing body of the municipality or county serving as the government aggregator.

e.No contribution of money or other thing of value, including in-kind contributions, made by a licensed electric power supplier, a licensed gas supplier, or appliance repair service provider to any candidate for the office of Governor or for the office of member of the Legislature or State, county or municipal party committee or legislative leadership committee shall be deemed a violation of section a. of this section nor shall an agreement for property, goods or services, of any kind whatsoever, be disqualified thereby, if that contribution was made by the licensed electric power supplier, licensed gas supplier, or appliance repair service provider prior to the effective date of P.L.2003, c.24 (C.48:3-93.1 et al.).

f. (1) Prior to awarding any contract to a licensed electric power supplier, a licensed gas supplier, or appliance repair service provider, a government aggregator that is a municipality or a county shall receive a sworn statement from the licensed electric power supplier, licensed gas supplier, or appliance repair service provider made under penalty of perjury that the licensed electric power supplier, licensed gas supplier, or appliance repair service provider has not made a contribution in violation of subsection a. of this section.

(2)A licensed electric power supplier, licensed gas supplier, and appliance repair service provider shall have a continuing duty to report any violations of this section that may occur during the negotiation of duration of the contract.

g.Candidates for the office of Governor or for the office of member of the Legislature, and State and county party committees and legislative leadership committees shall use reasonable efforts to notify contributors and potential contributors that contributions, including in-kind contributions, from a licensed electric power supplier, a licensed gas supplier, or appliance repair service provider and certain individuals associated with a licensed electric power supplier, licensed gas supplier, or appliance repair service provider may affect the ability of the licensed electric power supplier, licensed gas supplier, or appliance repair service provider to contract or continue to contract with a government aggregator that is a municipality or a county. Such reasonable efforts shall include, but need not be limited to, notification in written fundraising solicitations or donor information request forms or other fundraising solicitation materials. The failure of a licensed electric power supplier, licensed gas supplier, or appliance repair service provider to receive the notice prescribed in this subsection shall not be a defense to a violation of subsection a. of this section.

h.A licensed electric power supplier, licensed gas supplier, appliance repair service provider, candidate for the office of Governor or for the office of member of the Legislature, an officeholder or a State, county or municipal party committee or legislative leadership committee may cure a violation of subsection a. of this section if, within 30 days after the election for which a contribution is made the licensed electric power supplier, licensed gas supplier, or appliance repair service provider seeks and receives reimbursement of a contribution from the candidate for the office of Governor or for the office of member of the Legislature or State, county or municipal political party or legislative leadership committee.

i.It shall be a breach of the terms of a contract for a licensed electric power supplier, licensed gas supplier, or appliance repair service provider to violate subsection a. of this section or to knowingly conceal or misrepresent contributions given or received, or to make or solicit contributions through intermediaries for the purpose of concealing or misrepresenting the source of the contribution, and any such licensed electric power supplier, licensed gas supplier, or appliance repair service provider shall be subject to penalties prescribed in subsection k. of this section and any other penalties prescribed by law.

j.No person shall make and no person, other than a candidate or an official representative of the candidate committee or joint candidates committee of the candidate, shall accept any contribution on the condition or with the agreement that it will be contributed to any other particular candidate, subject to penalties prescribed in subsection k. of this section and any other penalties prescribed by law. The expenditure of funds received by a person shall be made at the sole discretion of the recipient person.

k.Any licensed electric power supplier, licensed gas supplier, or appliance repair service provider who knowingly fails to reveal a contribution made in violation of subsection a. of this section, or who knowingly makes or solicits contributions through intermediaries for the purpose of concealing or misrepresenting the source of the contribution, shall be disqualified from eligibility for future energy aggregation program contracts for a period of four calendar years from the date of the determination of violation, and shall have any contract with the State then in effect immediately terminated.

l.The governing body of a county or municipality shall have the option to promulgate and implement its own ordinances restricting campaign contributions by licensed electric power suppliers and licensed gas suppliers.

m. (1) Any licensed electric power supplier, licensed gas supplier, or appliance repair service provider making a contribution to any candidate, committee, or political party shall file an annual disclosure statement with the New Jersey Election Law Enforcement Commission setting forth all political contributions made during the 12 months prior to the reporting deadline.

(2)The Election Law Enforcement Commission shall prescribe forms and procedures for the reporting required in paragraph (1) of this subsection which, at a minimum, shall require the following information:

(a)The names and addresses of the licensed electric power supplier, licensed gas supplier, or appliance repair service provider making the contributions, and the amount contributed;

(b)The name of the candidate committee or political party receiving the contribution; and

(c)The amount of money received from a government aggregator that is a municipality or a county.

n.The Election Law Enforcement Commission shall maintain a list of such reports for public inspection both at the commission's office and through the commission's electronic disclosure Web site.

o. (1) For purposes of this section, "electric power supplier" and "gas supplier" shall have the same meaning as set forth in section 3 of P.L.1999, c.23 (C.48:3-51), and shall include all principals who own 10 percent or more of the equity in an entity that is an electric power supplier or a gas supplier, partners, and all officers in the aggregate employed by the entity, as well as any subsidiaries directly controlled by the entity. "Appliance repair service provider" means any person or entity engaged in the maintenance, repair or replacement of appliances and providing such services as part of a government energy aggregation program pursuant to P.L.1999, c.23, and shall include all principals who own 10 percent or more of the equity in an entity which is an appliance repair service provider, partners, and all officers in the aggregate employed by the entity, as well as any subsidiaries directly controlled by the entity. "Contract" shall mean a contract between a government aggregator that is a municipality or a county for a government energy aggregation program entered into pursuant to the provisions of section 2 of P.L.2003, c.24 (C.48:3-93.2) or the provisions of P.L.1999, c.23.

(2) For the purposes of this section, "contribution," "in-kind contribution," "other thing of value," "candidate," "candidate committee," "joint candidates committee," "legislative leadership committee," "State, county or municipal political party" and "State, county or municipal party committee" shall have the meanings set forth in the "New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et seq.).

L.2003,c.24,s.6.



Section 48:3-94 - Operation Of Government Energy Aggregation Program

48:3-94. Operation of government energy aggregation program
45. a. (1) A government aggregator that is a municipality or a county may operate a government energy aggregation program that provides for the aggregation of residential electric generation service or gas supply service, non-residential electric generation service or gas supply service on a voluntary basis, and appliance repair services for residential and non- residential customers on a voluntary basis, either separately or bundled, in accordance with the provisions of this section.

(2)Electric generation service or gas supply service for residential customers within the municipality or county and for non-residential customers on a voluntary basis, and for appliance repair services for residential and non-residential customers on a voluntary basis, may be aggregated together with electric generation service, electric related service, gas supply service or gas related service, either separately or bundled, for the government aggregator's own facilities or with other government aggregators, provided that each governing body adopts an ordinance in the case of a municipality, or resolution in the case of a county, after notice and public hearing, indicating its intent to solicit bids for the provision of electric generation service or gas supply service, either separately or bundled, and for appliance repair services on a voluntary basis at a separate price and by separate bid solicitation, as the case may be, which approval shall require passage by a majority vote of the full membership of the governing body.

(3)If an ordinance or resolution adopted pursuant to paragraph (2) of this subsection would include non-residential customers in a government energy aggregation program on a voluntary basis, the adoption of the ordinance or resolution shall be accompanied by a public notice that non-residential customers will be included in the government energy aggregation program if they contact the appropriate governing body within 30 days of the adoption of the ordinance or resolution stating their affirmative choice to be included in the government energy aggregation program.

(4) (a) If an ordinance or resolution adopted pursuant to paragraph (2) of this subsection would include appliance repair services for residential or non-residential customers on a voluntary basis at a separate price and by separate bid solicitation, the adoption of the ordinance or resolution shall be accompanied by a public notice that residential or non-residential customers may receive appliance repair services if they contact the appropriate governing body within 30 days of the adoption of the ordinance or resolution stating their affirmative choice to receive appliance repair services under the government energy aggregation program.

(b)The Board of Public Utilities shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations determining the manner in which electric related services and gas related services, other than appliance repair services, shall be included in government energy aggregation programs.

(5)A government energy aggregation program shall be structured to provide that each residential or non residential customer, as the case may be, shall receive electric generation service or gas supply service from one licensed electric power supplier or one licensed gas supplier, as the case may be.

(6)Any residential or non-residential customer receiving electric generation service or gas supply service from a licensed electric power supplier or a licensed gas supplier prior to the establishment of a government energy aggregation program pursuant to this section shall be exempt from a government energy aggregation program established pursuant to this section. Under no circumstance shall a residential or non-residential customer's affirmative choice to be included in a government energy aggregation program abrogate the existing terms of an electric power or gas supply contract between a non-residential customer and a licensed electric power supplier or licensed gas supplier.

b. (1) The governing body shall commence public bidding pursuant to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) to receive bids from a licensed electric power supplier or licensed gas supplier, as appropriate, for electric generation service or gas supply service at one or more projected load levels, either separately or bundled, for customers within the municipality or county, and if appropriate, for any appliance repair services at a separate price and by separate bid solicitation, and for electric generation service, electric related service, gas supply service or gas related service, either separately or bundled, for the government aggregator's own facilities. Thirty days prior to the commencement of public bidding the governing body shall transmit the bid notice and all bidding documents to the board and the Division of the Ratepayer Advocate for review. The board and the Division of the Ratepayer Advocate shall have 15 days to review the bid notice and bidding documents and provide comments to the governing body, which may accept or reject the comments.

(2)Upon receipt of the bids, the governing body shall evaluate the proposals. The governing body shall select a licensed electric power supplier or licensed gas supplier, or both, based on the most advantageous proposal, price and other factors considered. The governing body shall only select a licensed electric power supplier or licensed gas supplier to be awarded a contract for service where the rate is the same as or lower than the price of basic generation service pursuant to section 9 of P.L.1999, c.23 (C.48:3-57) plus the pro-rata value of the cost of compliance with the renewable energy portfolio standards imposed pursuant to this act derived from a non-utility generation contract with an electric public utility and transferred by the electric public utility to a supplier of basic generation service or basic gas supply service pursuant to section 10 of P.L.1999, c.23 (C.48:3-58), as determined by the board. The governing body may award a contract for electric generation service where the rate is higher than the price of basic generation service as determined by the board pursuant to section 9 of P.L.1999, c.23 plus the pro-rata value of the cost of compliance with the renewable energy portfolio standards imposed pursuant to this act derived from a non-utility generation contract with an electric public utility and transferred by the electric public utility to a supplier of basic generation service, provided that the award is for electricity the percentage of which that is derived from verifiable Class I or Class II renewable energy as defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51) is greater than the percentage of Class I and Class II renewable energy required pursuant to subsection d. of section 38 of P.L.1999, c.23 (C.48:3-87), and that the customers are informed, in a manner determined by the board secretary, that such a higher rate is under consideration by the governing body.

c.Upon selection of a licensed electric power supplier or licensed gas supplier, or both, pursuant to subsection b. of this section, the governing body shall enter into a written agreement with the selected licensed supplier. The written agreement shall include:

(1)the contract with the selected licensed electric power supplier or licensed gas supplier, or both, for the government aggregator's own load; and

(2)a contract form which shall comply with and include the requirements of subsection a. of section 43 of P.L.1999, c.23 (C.48:3-92).

The governing body shall transmit a copy of the written agreement to the board and the Division of the Ratepayer Advocate, each of which shall have 15 days to review the written agreement and provide comments to the governing body, which may accept or reject the comments.

d.(Deleted by amendment, P.L.2003, c.24).

e. (1) After entering into the agreement pursuant to section c. of this section, the governing body shall provide written individual notice to customers advising them of their individual right to affirmatively decline participation in the government energy aggregation program, and providing 30 days for customers to respond to the governing body of their decision to affirmatively decline participation in the government energy aggregation program and providing them with the price and other factors allowing the customer to compare the government energy aggregation program to other alternatives; and

(2)upon expiration of the 30-day period required pursuant to paragraph (1) of this subsection, the governing body shall determine the number and identity of customers who did not affirmatively decline to participate in the government energy aggregation program.

(3)The governing body shall then authorize the selected licensed electric power supplier or licensed gas supplier, or both, to enroll each customer within the municipality or county who did not initially affirmatively decline to be part of a government energy aggregation program pursuant to the provisions of paragraph (1) of subsection e. of this section.

(4)The Board of Public Utilities shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations regarding service for residential and non-residential customers in municipalities and counties in which government energy aggregation programs have been established providing for the notification to new customers of the availability of the established government energy aggregation program and their option to enroll in the program, and establishing a process by which customers that have been enrolled in a government energy aggregation program and that move to a new location where that same government energy aggregation program is available may consent to continue in the program without reverting to basic generation service or basic gas service. The rules and regulations adopted by the board pursuant to this section shall provide for the recovery by an electric public utility or a gas public utility of all reasonable costs incurred by the electric public utility or gas public utility in complying with the regulations adopted pursuant to this section.

f.The licensed electric power supplier or licensed gas supplier, or both, selected pursuant to the provisions of this section shall be subject to the provisions of section 37 of this act.

g.Whenever the process results in a change of provider of energy or of price to program participants, the governing body shall give residential customers notice, as determined by the board, of their right to decline continued participation.

h.A government aggregator that is a county may implement the provisions of this section only as authorized pursuant to the provisions of subsection f. of section 43 of this act.

i.The provisions of this section shall only apply to government energy aggregation programs for residential customers and to non-residential customers on a voluntary basis.

j.Nothing in this section shall preclude a government energy aggregation program from including non-residential customers as participants on a voluntary basis and in a clear and consistent manner.

k.Nothing in this section shall preclude a residential customer who did not affirmatively decline to participate in a government energy aggregation program from switching electric service to another electric power supplier or to basic generation service pursuant to regulations adopted by the board.

L.1999,c.23,s.45; amended 2003, c.24, s.5.



Section 48:3-95 - Rule Adoptions By Board

48:3-95. Rule adoptions by board
46. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate a proceeding and shall adopt, after notice, provision of the opportunity for comment, and public hearing, such interim rules and regulations as the board determines to be necessary to effectuate the provisions of this act within 90 days of the effective date of this act. Such standards shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the board in accordance with the provisions of the "Administrative Procedure Act."

L.1999,c.23,s.46.



Section 48:3-96 - Standards For Inspection, Maintenance, Repair, Replacement Of Electric Equipment, Facilities

48:3-96. Standards for inspection, maintenance, repair, replacement of electric equipment, facilities
57. a. The Board of Public Utilities shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), standards for the inspection, maintenance, repair and replacement of the distribution equipment and facilities of electric public utilities. The standards may be prescriptive standards, performance standards, or both, and shall provide for high quality, safe and reliable service. The board shall also adopt standards for the operation, reliability and safety of such equipment and facilities during periods of emergency or disaster. The board shall adopt a schedule of penalties for violations of these standards.

b.In adopting standards pursuant to this section, the board shall consider cost, local geography and weather, applicable industry codes, national electric industry practices, sound engineering judgment, and past experience.

c.The board shall require each electric public utility to report annually on its compliance with the standards adopted pursuant to this section, and the utility shall make these reports available to the public.

L.1999,c.23,s.57.



Section 48:3-96.1 - Electronic Billing, Payment By Bpu Customers, Certain Circumstances.

48:3-96.1 Electronic billing, payment by BPU customers, certain circumstances.

1.Any company under the jurisdiction of the Board of Public Utilities that periodically bills its customers may, upon the request of a customer:

a.offer each customer the ability to receive or access, in electronic format, any periodic bill for service sent by the company to its customers and any additional information sent by the company to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of service shall be sent to a customer in written form to a customer's legal mailing address in addition to being sent or being made available in electronic format; and

b.provide the customer of such company the option of paying any such periodic bill via electronic means.

L.2010, c.90, s.1.



Section 48:3-97 - Construction Of Act Relative To Dot, Dep

48:3-97. Construction of act relative to DOT, DEP
60. a. No provision of this act shall be interpreted or construed in any fashion so as to amend or alter the functions, powers and duties of the Commissioner of Transportation in respect to autobuses, charter and special bus operations, railroads, street railways, traction railways, and subways as transferred to the commissioner by Executive Reorganization filed on October 5, 1978, pursuant to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

b.No provision of this act shall be interpreted or construed in any fashion so as to amend or alter the functions, powers and duties of the Commissioner of Environmental Protection in respect to the commissioner's role in protecting the environment.

L.1999,c.23,s.60.

48:3-98. Effective date; retroactivity
66. This act shall take effect immediately, except that, to the extent not already provided for by existing law, the authority of the board to order rate unbundling filings, restructuring filings, and stranded cost filings, perform audits of utility competitive services and take such other regulatory actions, including, but not limited to, the holding of hearings, providing of notice and opportunity for comment, the issuance of orders and the establishment of standards, including auction standards adopted for application to an electric public utility that is executing a divestiture plan, and to take such other anticipatory regulatory action as it deems necessary to fulfill the purposes or requirements of this act shall apply retroactively to April 1, 1997 provided that the board shall take such actions as may be necessary, if any, to ensure that the requirements of this act are met in all regulatory actions related to this act which were commenced prior to its enactment.

L.1999, c.23, s.66.



Section 48:3-98 - Effective Date; Retroactivity

48:3-98. Effective date; retroactivity
66. This act shall take effect immediately, except that, to the extent not already provided for by existing law, the authority of the board to order rate unbundling filings, restructuring filings, and stranded cost filings, perform audits of utility competitive services and take such other regulatory actions, including, but not limited to, the holding of hearings, providing of notice and opportunity for comment, the issuance of orders and the establishment of standards, including auction standards adopted for application to an electric public utility that is executing a divestiture plan, and to take such other anticipatory regulatory action as it deems necessary to fulfill the purposes or requirements of this act shall apply retroactively to April 1, 1997 provided that the board shall take such actions as may be necessary, if any, to ensure that the requirements of this act are met in all regulatory actions related to this act which were commenced prior to its enactment.

L.1999, c.23, s.66.



Section 48:3-98.1 - Electric, Gas Public Utilities Energy Efficiency And Conservation Programs, Investments, Cost Recovery; Terms Defined.

48:3-98.1 Electric, gas public utilities energy efficiency and conservation programs, investments, cost recovery; terms defined.

13. a. Notwithstanding the provisions of any other law or rule or regulation to the contrary:

(1)an electric public utility or a gas public utility may provide and invest in energy efficiency and conservation programs in its respective service territory on a regulated basis pursuant to this section, regardless of whether the energy efficiency or conservation program involves facilities on the utility side or customer side of the point of interconnection;

(2)an electric public utility or a gas public utility may invest in Class I renewable energy resources, or offer Class I renewable energy programs on a regulated basis pursuant to this section, regardless of whether the renewable energy resource is located on the utility side or customer side of the point of interconnection; and

(3)the board may provide funding for energy efficiency, conservation, and renewable energy improvements through the societal benefits charge established pursuant to section 12 of P.L.1999, c.23 (C.48:3-60), the retail margin on certain hourly-priced and larger non-residential customers pursuant to the board's continuing regulation of basic generation service pursuant to sections 3 and 9 of P.L.1999, c.23 (C.48:3-51 and 48:3-57), or other monies appropriated for such purposes. The board may also direct electric public utilities and gas public utilities to undertake energy efficiency, conservation, and renewable energy improvements, and shall allow the recovery of program costs and incentive rate treatment pursuant to subsection b. of this section.

b.An electric public utility or a gas public utility seeking cost recovery for any program pursuant to this section shall file a petition with the board to request cost recovery. In determining the recovery by electric public utilities and gas public utilities of program costs for any program implemented pursuant to this section, the board may take into account the potential for job creation from such programs, the effect on competition for such programs, existing market barriers, environmental benefits, and the availability of such programs in the marketplace. Unless the board issues a written order within 180 days after the filing of the petition approving, modifying or denying the requested recovery, the recovery requested by the utility shall be granted effective on the 181st day after the filing without further order by the board. Ratemaking treatment may include placing appropriate technology and program cost investments in the respective utility's rate base, or recovering the utility's technology and program costs through another ratemaking methodology approved by the board, including, but not limited to, the societal benefits charge established pursuant to section 12 of P.L.1999, c.23 (C.48:3-60). All electric public utility and gas public utility investment in energy efficiency and conservation programs or Class I renewable energy programs may be eligible for rate treatment approved by the board, including a return on equity, or other incentives or rate mechanisms that decouple utility revenue from sales of electricity and gas.

c.Within 120 days after the date of enactment of P.L.2007, c.340 (C.26:2C-45 et al.), the board shall issue an order that allows electric public utilities and gas public utilities to offer energy efficiency and conservation programs, to invest in Class I renewable energy resources, and to offer Class I renewable energy programs in their respective service territories on a regulated basis. The board's order shall be reflected in rules and regulations thereafter to be adopted by the board pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.As used in this section:

"Class I renewable energy program" means any regulated program approved by the board pursuant to this section for the purpose of facilitating the development of Class I renewable energy in the State.

"Energy efficiency and conservation program" means any regulated program, including customer and community education and outreach, approved by the board pursuant to this section for the purpose of conserving energy or making the use of electricity or natural gas more efficient by New Jersey consumers, whether residential, commercial, industrial, or governmental agencies.

"Program costs" means all reasonable and prudent costs incurred in developing and implementing energy efficiency, conservation, or Class I renewable energy programs approved by the board pursuant to this section. These costs shall include a full return on invested capital and foregone electric and gas distribution fixed cost contributions associated with the implementation of the energy efficiency, conservation, or Class I renewable energy programs until those cost contributions are reflected in base rates following a base rate case if such costs were reasonably and prudently incurred.

L.2007, c.340, s.13.



Section 48:3-98.2 - Findings, Declarations Relative To A Long-term Capacity Agreement Pilot Program To Promote Construction Of Qualified Electric Generation Facilities.

48:3-98.2 Findings, declarations relative to a long-term capacity agreement pilot program to promote construction of qualified electric generation facilities.

1.The Legislature finds and declares:

a.In 2007, PJM Interconnection, L.L.C., the firm that manages the regional electric power grid, changed the method of procuring capacity in the wholesale electricity market with the implementation of the reliability pricing model;

b.The PJM reliability pricing model sought to create enhancements to the previously ineffective capacity procurement mechanism which had resulted in projected capacity deficiencies in New Jersey and other areas of the regional power grid. While the reliability pricing model has resulted in significant capacity additions in the form of new demand response resources, new energy efficiency resources, reversals of generation unit retirements, upgrades of existing generating units and certain new peaking facilities available to the region and the State, the reliability pricing model has not resulted in large additions of peaking facilities or any additions of intermediate or base load resources available to the region and the State;

c.The PJM reliability pricing model could, through structural changes, provide necessary incentives, such as the expansion of the "New Entry Price Adjustment" mechanism for the construction of new capacity, including new intermediate and base load plants, by allowing new resources to qualify and receive a guaranteed capacity price for a longer period of time. However, the implementation of similar structural changes was previously denied by FERC and any future implementation is uncertain at this time;

d.To address the lack of incentives under the reliability pricing model, the construction of new, efficient generation must be fostered by State policy that ensures sufficient generation is available to the region, and thus the users in the State in a timely and orderly manner;

e.Due to PJM's lack of authority to order new generation as a means to mitigate local electrical system reliability concerns and solve other issues related to the lack of local generation, and since only PJM has the authority to order transmission system upgrades and expansions to mitigate electrical system reliability concerns caused by transmission system overloads or the lack of local generation being developed, New Jersey is experiencing an electric power capacity deficit and high power prices that may result in the loss of jobs and investment due to the necessity for the upgrade of the transmission system to the west of New Jersey to ensure a reliable supply of electricity and capacity from generators located outside of New Jersey;

f.As a result of a lack of new, efficient electric generation facilities, New Jersey has become more reliant on coal-fired power plants;

g.The PJM State of the Market Report for 2009 by the PJM Independent Market Monitor states that there are over 11,000 megawatts ("MW") of coal-fired units at risk of retirement due to their inability to cover their avoided costs;

h.New Jersey's in-State fleet of electric generation facilities is aging, with over 50 percent of these facilities being more than 30 years old and over 70 percent being more than 20 years old; and

i.Fostering and incentivizing the development of a limited program for new electric generation facilities will help ensure sufficient capacity to stabilize power prices to assist the State's economic development and create opportunities for employment in the energy sector while helping to reduce the cost and volatility of electricity prices in New Jersey.

L.2011, c.9, s.1.



Section 48:3-98.3 - Initiation, Completion Of Schedule To Support Commencement Of Lcapp.

48:3-98.3 Initiation, completion of schedule to support commencement of LCAPP.

3.Notwithstanding any provisions of the "Administrative Procedure Act," P. L. 1968, c.410 (C.52:14B-1 et seq.) to the contrary, the board shall initiate and complete a proceeding in accordance with the schedule set forth in this section to support the commencement of the LCAPP:

a.The board shall initiate and allow such proceeding to be completed no later than 60 days after the effective date of P.L.2011, c.9 (C.48:3-98.2 et al.) to allow for the commencement of the LCAPP. The SOCA or SOCAs resulting from that proceeding shall be awarded and executed no later than 30 days after the approval of the form of the SOCA or SOCAs. The LCAPP shall require selected eligible generators with board approved and executed SOCAs to participate and be accepted as a capacity resource in the base residual auction conducted by PJM.

b.The board shall require that the electric public utilities within the State retain an agent, with the approval of the board, to administer the LCAPP. The agent retained in accordance with this section shall, on behalf of the board, be responsible for:

(1)assisting the board with the establishment of the LCAPP that allows for offering financially-settled SOCAs for the purpose of facilitating the development of eligible generators;

(2)prequalifying eligible generators for participation in the LCAPP through a showing of environmental, economic, and community benefits, and through demonstration of reasonable certainty of completion of development, construction and permitting activities necessary to meet the desired in-service date; and

(3)recommending to the board the selection of winning eligible generators based on the net benefit to ratepayers of each prequalified eligible generator's offer price and term. Eligible generators that can enter commercial operation for delivery year 2015 are to be provided with a weighted preference in addition to the net benefit ratepayer test. Eligible generators shall also indicate the amount of capacity they are offering in the LCAPP.

c.In the proceeding initiated by the board pursuant to this section, the board shall adopt, after notice, the opportunity for comment, and public hearing, an order addressing the following requirements for the LCAPP:

(1)that electric public utilities shall procure 2,000 megawatts of financially-settled SOCAs from eligible generators, which shall include new generation capacity;

(2)that eligible generators participating in the LCAPP shall be required to offer a quantity, in megawatts, offer a price per megawatt-day, and a term of the SOCA to be evaluated by the agent and approved by the board;

(3)that, taking into consideration the agent's recommendation, the board approve the selected eligible generators from among the qualified eligible generators participating in the LCAPP for the award of board-approved long-term financially-settled SOCAs for a term to be determined by the board but not to exceed 15 years;

(4)that the board establish a method and the contract terms for providing for selected eligible generators to receive payments from the electric public utilities for the difference between the SOCP and the RCP multiplied by the SOCA capacity in the event the SOCP is greater than the RCP for any applicable delivery year and for providing for electric public utilities to receive refunds from the selected eligible generators for the difference between the SOCP and the RCP multiplied by the SOCA capacity in the event the RCP is greater than the SOCP for any applicable delivery year;

(5)that no single eligible generator or its affiliate may enter into more than 700 megawatts of financially-settled standard offer capacity agreements;

(6)that the board establish criteria associated with the prequalification of eligible generators for participation in the LCAPP through a showing of environmental, economic, and community benefits, and through demonstration of reasonable certainty of completion of development, construction and permitting activities necessary to meet the desired in-service date;

(7)that the board establish a method for evaluating and comparing the net value to ratepayers of each eligible generator's offer price and term;

(8)that the board establish a method for providing a weighted preference for eligible generators that can enter commercial operation for delivery year 2015;

(9)that eligible generators approved by the board, enter into a SOCA with each of the State's four electric public utilities provided that each electric public utility shall pay or receive refunds pursuant to an annually calculated load-ratio share of the capacity of the SOCA based upon each electric public utility's annual forecasted peak demand as determined by PJM;

(10)that the resulting SOCA shall bind the electric public utilities to the board approved SOCAs with selected eligible generators for the term of the SOCA;

(11)that the selected eligible generators with executed SOCAs shall offer the capacity, electricity, and ancillary services into the PJM wholesale markets as required by the PJM market rules; and

(12)that selected eligible generators with executed SOCAs shall participate in and clear the annual base residual auction conducted by the PJM as part of its reliability pricing model for each delivery year of the entire term of the agreement.

d.The board shall order the full recovery of all costs associated with the electric public utilities' resulting SOCAs, and the costs of the agent retained pursuant to subsection b. of this section, from ratepayers through a non-bypassable, irrevocable charge.

e.Notwithstanding any other provision of law, each SOCA shall become irrevocable upon the issuance of such order approving a SOCA.

f.Neither the board or any other governmental entity shall have the authority, directly or indirectly, legally or equitably, to rescind, alter, repeal, modify or amend a SOCA or an LCAPP cost rate order, to revalue, re-evaluate, or revise the amount of LCAPP costs, or to determine that the LCAPP charges or the revenues to recover the LCAPP charges for such SOCAs are unjust or unreasonable.

L.2011, c.9, s.3.



Section 48:3-98.4 - Challenged Provisions; Final Resolution.

48:3-98.4 Challenged provisions; final resolution.

4.If one or more provisions in P.L.2011, c.9 (C.48:3-98.2 et al.) are challenged in an administrative or judicial proceeding, the board may suspend the applicability of the challenged provision or provisions during the pendency of those proceedings until final resolution of the challenge and any appeals, and shall issue such orders and take such other actions as it deems appropriate to ensure that the provisions that are not challenged are implemented expeditiously to achieve the public purposes of P.L.2011, c.9 (C.48:3-98.2 et al.).

L.2011, c.9, s.4.



Section 48:3-98.5 - Switching Between Certain Providers.

48:3-98.5 Switching between certain providers.
1. a. A customer shall be permitted to switch between an electric power supplier and a basic generation service provider or between electric power suppliers, provided the electric public utility receives an electronic enrollment notice from the electric power supplier no later than 20 days prior to the next scheduled meter reading date for the switch to be effective on that date. A switch between an electric power supplier and a basic generation service provider, or between electric power suppliers, shall become effective on the customer's scheduled meter reading date, which shall occur at least monthly for the purpose of enabling customers to switch suppliers. The board may establish a shorter timeframe for switching between an electric power supplier and a basic generation service provider, or between electric power suppliers.

b.A customer shall be permitted to switch between a gas supplier and gas public utility or between gas suppliers, provided the gas public utility receives an electronic enrollment notice from a gas supplier on or before the first business day of the month for a switch to be effective on the following month's scheduled meter reading date. A switch between a gas supplier and gas public utility, or between gas suppliers, shall become effective on the customer's scheduled meter reading date, which shall occur at least monthly for the purpose of enabling customers to switch suppliers. The board may establish a shorter timeframe for switching between a gas supplier and a gas public utility, or between gas suppliers.

L.2015, c.291, s.1.



Section 48:3-99 - Definitions Relative To Energy Efficiency.

48:3-99 Definitions relative to energy efficiency.
1.As used in this act:

"Air-cooled very large commercial package air conditioning and heating equipment'' means air-cooled, water-cooled, evaporative-cooled or water source (but not ground water source), electrically operated, unitary central air conditioners and central air conditioning heat pumps for commercial application that are rated at or above 240,000 Btu per hour and below 760,000 Btu per hour in cooling capacity;

"Board" means the Board of Public Utilities;

"Coefficient of performance" means the ratio of heating capacity in watts to the power input values in watts obtained at standards rating conditions;

"Commercial clothes washer" means a soft mount front-loading or soft mount top-loading clothes washer that is designed for use in: applications where the occupants of more than one household will be using it, including multi-family housing common areas and coin laundries; or other commercial applications, if the clothes container compartment is no greater than 3.5 cubic feet for horizontal-axis clothes washers, or no greater than 4.0 cubic feet for vertical-axis clothes washers;

"Commercial refrigerator, freezer, and refrigerator-freezer equipment" means refrigeration equipment that:

a.is not a consumer product;

b.operates at a chilled, frozen, combination chilled/frozen, or variable temperature;

c.displays or stores merchandise either horizontally, semi-vertically, or vertically;

d.may have transparent or solid hinged doors or both, sliding doors, a combination of hinged and sliding doors or no doors;

e.is designed either for pull-down temperature applications or holding temperature applications; and

f.is connected to a self-contained condensing unit;

"Commissioner" means the Commissioner of Environmental Protection;

"Digital television converter box" means a device that receives and decodes digital broadcast signals for display by an analog television set;

"Energy efficiency ratio" means the ratio of the cooling capacity in Btu per hour to the power input values in watts obtained at standard rating conditions expressed in Btu per watt-hours;

"Holding temperature applications" means commercial refrigerator, freezer, and refrigerator-freezer equipment that is not designed for "pull-down" temperature applications;

"Illuminated exit sign" means an internally illuminated sign that is designed to be permanently fixed in place and used to identify an exit, a light source illuminates the sign or letters from within, and the background of the sign is not transparent;

"Low-voltage dry-type distribution transformer" means a transformer with an input voltage of 600 volts or less, is between 14kVa and 2,501kVa in size, is air-cooled, and does not use oil as a coolant, and does not include those types of transformers specifically excluded from the low voltage dry-type distribution transformer definition published in the California Code of Regulations, Title 20: Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations, as amended in November 2002;

"Packaged air-conditioning equipment" means air-conditioning equipment that is built as a package and shipped as a whole to end-user sites;

"Pull-down temperature applications" means commercial refrigerator, freezer, and refrigerator-freezer equipment specifically designed to rapidly reduce all product content temperatures from various ambient temperatures at a minimum reduction rate of 4.3 degrees Fahrenheit per hour over a 12-hour period to an overall integrated product temperature equal to 38 degrees Fahrenheit when fully loaded with beverage containers;

"Self-contained condensing unit" means a factory-made assembly of refrigerating components designed to compress and liquefy a specific refrigerant that is an integral part of the refrigerated equipment and consists of one or more refrigerant compressors, refrigerant condensers, condenser fans and motors, and factory supplied accessories;

"Torchiere lighting fixture" means a portable electric lighting fixture with a reflector bowl directing light upward to provide indirect illumination;

"Traffic signal module" means a standard 8-inch (200 mm) or 12-inch (300 mm) round traffic signal indication, consisting of a light source, lens and all parts necessary for operation, and communicates movement messages to drivers through red, amber and green colors, and may include arrow modules in the same colors to indicate turning movements;

"Transformer" means a device consisting essentially of two or more coils of insulated wire that transfers alternating current by electromagnetic induction from one coil to another in order to change the original voltage or current value; and

"Unit heater" means a self-contained fan-type heater that uses natural gas, propane, or fuel oil and is designed to be installed within a heated space. Unit heaters include an apparatus or appliance to supply heat, and a fan for circulating air over a heat exchange surface, all enclosed in a common casing. Unit heaters do not include "warm air furnaces" as specifically defined under the federal Energy Policy Act of 1992, Pub.L. 102-486.

L.2005,c.42,s.1.



Section 48:3-100 - Applicability Of Act.

48:3-100 Applicability of act.
2. a. The provisions of this act shall apply to the testing, certification and enforcement of efficiency standards for the following types of new products sold, offered for sale or installed in the State:

(1)commercial clothes washers;

(2)commercial refrigerators and freezers;

(3)illuminated exit signs;

(4)air- cooled very large commercial package air conditioning and heating equipment;

(5)low-voltage dry-type distribution transformers;

(6)torchiere lighting fixtures;

(7)traffic signal modules; and

(8)unit heaters.

b.The provisions of this act shall not apply to:

(1)new products manufactured in the State and sold outside the State;

(2)new products manufactured outside the State and sold at wholesale inside the State for final retail sale and installation outside the State;

(3)products installed in mobile manufactured homes at the time of construction; or

(4)products designed expressly for installation and use in recreational vehicles.

L.2005,c.42,s.2.



Section 48:3-101 - Rules, Regulations Establishing Minimum Energy Efficiency Standards.

48:3-101 Rules, regulations establishing minimum energy efficiency standards.
3.Within one year of the effective date of this act, the Board of Public Utilities, in consultation with the Commissioner of Environmental Protection, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing minimum energy efficiency standards for the types of new products set forth in section 2 of this act. The regulations shall provide for the following minimum efficiency standards:

a.Commercial clothes washers shall meet the requirements set forth in Table P-3 of section 1605.3, California Code of Regulations, Title 20: Division 2, Chapter 4, Article 4, Appliance Efficiency Regulations, provided that such washers shall not be required to meet the modified energy factor requirements until 2007 and shall not be required to meet the water factor requirements until 2010;

b. (1) Each self-contained commercial refrigerator, freezer, and refrigerator-freezer equipment designed for holding temperature applications sold on or after January 1, 2010, shall meet the following standards:

(a)Refrigerators with solid doors: 0.10 times V plus 2.04 kilowatt hours per day;

(b)Refrigerators with transparent doors: 0.12 times V plus 3.34 kilowatt hours per day;

(c)Freezers with solid doors: 0.40 times V plus 1.38 kilowatt hours per day;

(d)Freezers with transparent doors: 0.75 times V plus 4.10 kilowatt hours per day;

(e)Refrigerators/freezers with solid doors: the greater of 0.27 times AV minus 0.71 kilowatt hours per day or 0.70 kilowatt hours per day; and

(f)Refrigerators/freezers with separate refrigeration systems: the sum of the standard applicable to the refrigerator and the standard applicable to the freezer.

For refrigerators, freezers, and refrigerator-freezers with doors, the rating temperatures shall be the integrated average temperature of 38 degrees Fahrenheit (plus or minus two degrees Fahrenheit) for refrigerator compartments and zero degrees Fahrenheit (plus or minus two degrees Fahrenheit for freezer compartments).

(2)Each self-contained commercial refrigerator, freezer, and refrigerator-freezer equipment designed for pull-down temperature applications sold on or after January 1, 2010, shall meet the following standards:

(a)Refrigerators with transparent doors: 0.126 times V plus 3.51 kilowatt hours per day; and

(b)Freezers with transparent doors 0.788 times V plus 4.3 kilowatt hours per day.

As used in this subsection, "V" means the chilled or frozen compartment volume in cubic feet as defined in the Association of Home Appliance Manufacturers Standard HRF1-1979; "integrated average temperature" means the average temperature of all test package measurements taken during the test; and "AV" means the adjusted volume in cubic feet defined as 1.63 times the frozen temperature compartment volume in cubic feet plus the chilled temperature compartment volume in cubic feet;

c.Illuminated exit signs shall meet the requirements of the "Energy Star Program Requirements for Exit Signs" developed by the United States Environmental Protection Agency;

d.Each air-cooled very large commercial package air conditioning and heating equipment sold on or after January 1, 2010, shall meet the following standards:

(1)The minimum energy efficiency ratio of air-cooled central air conditioners at or above 240,000 Btu per hour in cooling capacity and less than 760,000 Btu per hour in cooling capacity shall be 10.0 for equipment with no heating or electric resistance heating and 9.8 for equipment with all other heating system types that are integrated into the equipment at a standard rating of 95 degrees Fahrenheit dry bulb.

(2)The minimum energy efficiency ratio of air-cooled central air conditioner heat pumps at or above 240,000 Btu per hour in cooling capacity and less than 760,000 Btu per hour in cooling capacity shall be 9.5 for equipment with no heating or electric resistance heating and 9.3 for equipment with all other heating system types that are integrated into the equipment at a standard rating of 95 degrees Fahrenheit dry bulb.

(3)The minimum coefficient of performance in the heating mode of air-cooled central air conditioning heat pumps at or above 240,000 Btu per hour in cooling capacity and less than 760,000 Btu per hour in cooling capacity shall be 3.2 at a high temperature rating of 47 degrees Fahrenheit dry bulb;

e.Low-voltage dry type distribution transformers shall meet or exceed the energy efficiency values shown in Table 4-2 of National Electrical Manufacturers Association Standard TP-1-1996;

f.Torchiere lighting fixtures shall not consume more than 190 watts and shall not be capable of operating with lamps that total more than 190 watts;

g.Traffic signal modules shall meet the product specifications of the "Energy Star Program Requirements for Traffic Signals" developed by the United States Environmental Protection Agency; and

h.Unit heaters shall be equipped with an intermittent ignition device and shall have either power venting or an automatic flue damper.

L.2005,c.42,s.3.



Section 48:3-102 - Compliance Of New Products With Standards, Time.

48:3-102 Compliance of new products with standards, time.
4. a. Except as provided in subsection c. of this section, within two years of the effective date of this act, no new product of a type set forth in section 2 of this act may be sold or offered for sale in the State unless the energy efficiency of the new product meets or exceeds the efficiency standards set forth in the regulations adopted pursuant to section 3 of this act.

b.Except as provided in subsection c. of this section, within three years of the effective date of this act, no new product for a type set forth in section 2 of this act may be installed in the State unless the energy efficiency of the new product meets or exceeds the efficiency standards set forth in the regulations adopted pursuant to section 3 of this act.

c.The standards for commercial refrigerator, freezer, and refrigerator-freezer equipment and for air-cooled very large commercial package air conditioning and heating equipment become effective for equipment sold or installed in this State on or after January 1, 2010.

L.2005,c.42,s.4.



Section 48:3-103 - Procedures For Testing Energy Efficiency Of New Products.

48:3-103 Procedures for testing energy efficiency of new products.
5. a. The Board of Public Utilities, in consultation with the Commissioner of Environmental Protection, shall adopt, pursuant to the "Administrative Procedure Act," procedures for testing the energy efficiency of the new products covered by section 2 of this act if such procedures are not provided for in the standard building code of New Jersey. The board shall use United States Department of Energy approved test methods, or in the absence of such test methods, other appropriate nationally recognized test methods. The manufacturers of such products shall cause samples of such appliances to be tested in accordance with the test procedures adopted pursuant to this section or those specified in the standard building code of New Jersey.

b.Manufacturers of new products covered by section 2 of this act shall certify to the board that such products are in compliance with the provisions of this act. The board, in consultation with the commissioner, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulations governing the certification of such products and may propose to work in coordination with the certification program of other states with similar standards.

c.The board may test products covered by section 2 of this act using an accredited testing facility. If products so tested are found not to be in compliance with the minimum efficiency standards established under section 3 of this act, the commissioner shall: (1) charge the manufacturer of such products for the cost of product purchase and testing, and (2) provide information to the public on products found not to be in compliance with the standards.

d.Testing procedures for commercial refrigerator, freezer, and refrigerator-freezer equipment and for air-cooled very large commercial package air conditioning and heating equipment shall be as follows:

(1)commercial refrigerator, freezer, and refrigerator-freezer equipment shall be tested in accordance with the American Society of Heating, Refrigeration, and Air Conditioning Engineers (ASHRAE) Standard 117-2002 - "Method of Testing Closed Refrigerators" (ANSI Approved).

(2)air-cooled very large commercial package air conditioning and heating equipment shall be tested in accordance with Air-Conditioning and Refrigeration Institute Standard 340/360-2000 "Commercial and Industrial Unitary Air-Conditioning and Heat Pump Equipment" (ANSI Approved).

L.2005,c.42,s.5.



Section 48:3-104 - Periodic Inspections Of Distributors, Retailers.

48:3-104 Periodic inspections of distributors, retailers.
6.The Board of Public Utilities, in consultation with the Commissioner of Environmental Protection, may cause periodic inspections to be made of distributors or retailers of new products covered by section 2 of this act in order to determine compliance with the provisions of this act. The board shall also work with the Commissioner of Community Affairs to coordinate the inspections for new products that are also covered by the standard building code of New Jersey.

L.2005,c.42,s.6.



Section 48:3-105 - Investigations Of Complaints; Violations, Penalties.

48:3-105 Investigations of complaints; violations, penalties.
7. a. The Board of Public Utilities, in consultation with the Commissioner of Environmental Protection, shall cause investigations to be made of complaints received concerning violations of this act and shall report the results of such investigations to the Attorney General. The Attorney General may institute proceedings to enforce the provisions of this act.

b.A manufacturer, distributor or retailer who violates any provision of this act shall be issued a warning by the board for any first violation. Repeat violations shall be subject to a civil penalty of not more than $250. Each violation of this act shall constitute a separate offense, and each day that the violation continues shall constitute a separate offense. Penalties assessed under this act are in addition to costs assessed pursuant to subsection c. of section 5 of this act.

L.2005,c.42,s.7.



Section 48:3-106 - Further Regulations.

48:3-106 Further regulations.
8.The Board of Public Utilities, in consultation with the Commissioner of Environmental Protection, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any further regulations as may be necessary to implement the provisions of this act.

L.2005,c.42,s.8.



Section 48:3-107 - Program For Certification Of Persons Who Install Renewable Energy Devices In Buildings; Fee Schedule; Rules, Regulations.

48:3-107 Program for certification of persons who install renewable energy devices in buildings; fee schedule; rules, regulations.

1. a. The Board of Public Utilities shall within 180 days of the enactment of this act, establish a program for the certification of persons who install Class I renewable energy devices in buildings. Participation in this program shall be voluntary. The board shall require applicants for certification pursuant to this section to comply with all applicable licensing and business permit requirements in the State of New Jersey. As used in this subsection, "Class I renewable energy devices" means any system, mechanism, or series of mechanisms that produce "Class I renewable energy," as that term is defined in section 3 of P.L.1999, c.23 (C.48:3-51), primarily to provide heating, cooling, or to produce electrical power.

b.The board shall establish a fee schedule to cover the costs of the certification program established pursuant to this act.

c.The board shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to implement the provisions of this act.

L.2007, c.264, s.1.



Section 48:3-108 - Standard Request For Proposal.

48:3-108 Standard request for proposal.

7. a. The Board of Public Utilities, in consultation with the State Treasurer and the Commissioner of the Department of Community Affairs, shall establish, in a form similar to that prescribed by the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), a standard request for proposal to be used for all energy savings improvement program projects to be undertaken by any State contracting agency or public agency authorized to implement an energy savings improvement program pursuant to the provisions of P.L.2009, c.4 (C.18A:18A-4.6 et al.), provided, however, that a State contracting agency or public agency may use its own request for proposal upon the submission of the request for proposal to the board. Unless the board disapproves the request for proposal within 14 days of its receipt from a State contracting agency or public agency, the request for proposal shall be deemed approved. No single category contained in the evaluation criteria of a request for proposal shall weigh more than 25 percent.

b.Within 90 days after the effective date of P.L.2012, c.55 (C.52:34-25.1 et al.), the Board of Public Utilities, in consultation with the State Treasurer and the Commissioner of the Department of Community Affairs, shall establish, in a form similar to that prescribed by the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), a standard request for proposal to be used for all energy savings improvement program projects to be undertaken by any board of education, board of trustees, or contracting unit authorized to implement an energy savings improvement program pursuant to the provisions of P.L.2009, c.4 (C.18A:18A-4.6 et al.), provided, however, that a board of education, board of trustees, or contracting unit may use its own request for proposal upon the submission of the request for proposal to the Board of Public Utilities. Unless the board disapproves the request for proposal within 14 days of its receipt from a board of education, board of trustees, or contracting unit, the request for proposal shall be deemed approved. No single category contained in the evaluation criteria of a request for proposal shall weigh more than 25 percent.

L.2012, c.55, s.7.



Section 48:3-109 - Bpu Designated As Responsible Agency.

48:3-109 BPU designated as responsible agency.

8. a. The Board of Public Utilities is designated as the agency of the State Government responsible for implementing and enforcing the provisions of P.L.2009, c.4 (C.18A:18A-4.6 et al.) and for responding to requests for assistance from public entities, including boards of education, boards of trustees of public institutions of higher education, contracting units, and public agencies, authorized to implement an energy savings improvement program pursuant to P.L.2009, c.4 (C.18A:18A-4.6 et al.).

b.The board is authorized to investigate, review and take appropriate action with respect to procurements for energy savings projects conducted by public agencies, other than State contracting agencies, pursuant to P.L.2009, c.4 (C.18A:18A-4.6 et al.).

c.The board shall take such actions as it deems necessary and appropriate, consistent with the purposes of this section, to implement and enforce the provisions of P.L.2009, c.4 (C.18A:18A-4.6 et al.). The authority granted to the board pursuant to this section to enforce compliance with P.L.2009, c.4 shall include, but not be limited to:

(1)modifying a non-conforming request for proposal and any attachment thereto, whereby the board shall provide written comments to the public entity when it chooses to modify a non-conforming request for proposal, outlining any issues and providing the opportunity for the issues to be remedied;

(2) (a) modifying or canceling a procurement by a public entity for an energy savings project, whereby the board, within 14 days of its receipt of a procurement by a public entity after the procurement award, may modify or cancel the procurement, otherwise the procurement shall be deemed approved, and (b) if modifying a procurement, the board shall provide written comments to the public entity when it chooses to do so, outlining any issues and providing the opportunity for the issues to be remedied; and

(3)withholding State and federal renewable energy and energy efficiency incentives from an energy savings project.

d.The board may grant limited exceptions to a local housing authority, established pursuant to the "Local Housing Authorities Law," P.L.1938, c.19 or the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.), to use an energy performance contracting process developed by the United States Department of Housing and Urban Development for selecting an energy services company subject to United States Department of Housing and Urban Development and board review and approval. The exception shall permit such process to be followed for the selection of an energy services company, the preparation of the energy savings improvement program, the selection of energy savings projects, and third party verification requirements. All other requirements for bidding and construction shall be consistent with the provisions of P.L.2009, c.4 (C.18A:18A-4.6 et al.). This limited exception shall permit the preparation of an investment grade energy savings improvement program audit to replace the requirement for the traditional energy audit component performed in advance.

e.The board shall undertake a study of the effectiveness of energy savings improvement programs implemented pursuant to P.L.2009, c.4 (C.18A:18A-4.6 et al.). Within three years after the effective date of P.L.2012, c.55 (C.52:34-25.1 et al.), the board shall prepare a report of its study and shall provide a copy thereof to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature.

L.2012, c.55, s.8.



Section 48:4-1 - Scope Of Chapter; Terms Defined

48:4-1. Scope of chapter; terms defined
48:4-1. The term "autobus" as used in this chapter means and includes, except as hereinafter noted, any motor vehicle or motorbus operated over public highways or public places in this State for the transportation of passengers for hire in intrastate business, whether used in regular route, casino, charter or special bus operations, notwithstanding such motor vehicle or motorbus may be used in interstate commerce.

The term "ridesharing" as used in this chapter means the transportation of persons in a motor vehicle, with a maximum carrying capacity of not more than 15 passengers, including the driver, where such transportation is incidental to the purpose of the driver. The term shall include such ridesharing arrangements known as carpools and vanpools.

Nothing contained herein shall be construed to include:

a. Vehicles engaged in the transportation of passengers for hire in the manner and form commonly called taxicab service unless such service becomes or is held out to be regular service between stated termini;

b. Hotel buses used exclusively for the transportation of hotel patrons to or from local railroad or other common carrier stations including local airports;

c. Buses operated for the transportation of enrolled children and adults only when serving as chaperones to or from a school, school connected activity, day camp, summer day camp, nursery school, child care center, pre-school center or other similar places of education, including "School Vehicle Type I" and "School Vehicle Type II" as defined in R.S.39:1-1;

d. Any autobus with a carrying capacity of not more than 13 passengers operated under municipal consent upon a route established wholly within the limits of a single municipality or with a carrying capacity of not more than 20 passengers operated under municipal consent upon a route established wholly within the limits of not more than four contiguous municipalities within any county of the fifth or sixth class, which route in either case does not in whole or in part parallel upon the same street the line of any street railway or traction railway or any other autobus route;

e. Autocabs, limousines or livery services as defined in R.S.48:16-13, unless such service becomes or is held out to be regular service between stated termini;

f. Any vehicle used in a "ridesharing" arrangement, as defined by the "New Jersey Ridesharing Act of 1981", P.L.1981, c.413 (C.27:26-1 et al.);

g. Any special paratransit vehicle as defined in this chapter.

The word "person" as used in this chapter means and includes any individual, copartnership, association, corporation or joint stock company, their lessees, trustees, or receivers appointed by any court.

The word "street" as used in this chapter means and includes any street, avenue, park, parkway, highway, road or other public place.

The term "special paratransit vehicle" as used in this chapter means any motor vehicle which is used exclusively for the transportation of persons who are at least 60 years of age or who have disabilities or who are the clients of social service agencies, provided, that the motor vehicle is used in a service provided by a county either directly or by contract, or provided by a nonprofit organization, and the service is included by a county as part of its county plan required by section 6 of P.L.1983, c.578 (C.27:25-30), regardless of whether a fare is charged or donations are accepted.

The term "regular route bus operation" as used in this chapter means and includes the operation of an autobus between fixed termini, on a regular schedule and with provision for convenient one-way transportation in either direction, and shall also include all existing regular route operations to or from any casino licensed under the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), unless that operation to or from casinos has been determined by the Commissioner of Transportation to be other than a regular route operation.

The term "regular route in the nature of special bus operation" or "casino bus operation" as used in this chapter means and includes the operation of an autobus to or from any casino licensed under the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.), unless that operation has been determined by the Commissioner of Transportation to be a regular route bus operation.

The term "charter bus operation" as used in this chapter means and includes the operation of an autobus or autobuses, not on a regular schedule, by the person owning or leasing such bus or buses pursuant to a contract, agreement or arrangement to furnish an autobus or autobuses and a driver or drivers thereof to a person, group of persons or organization (corporate or otherwise) for a trip designated by such person, group of persons or organization for a fixed charge per trip, per autobus, per period of time or per mile.

The term "special bus operation" as used in this chapter means and includes the operation by the owner or lessee of an autobus or autobuses for the purpose of carrying passengers for hire, not on a regular schedule, each passenger paying a fixed charge for his carriage, on a special trip arranged and designated by such owner or lessee, which fixed charge may or may not include special premiums.

The term "special premiums" as used in this chapter means the provision of meals, gifts, lodging, entertainment, sightseeing services or other similar inducements in connection with the purchase or issuing of a ticket. No casino bonuses shall be included in this definition.

Amended 1946,c.125; 1947,c.161; 1952,c.251,s.2; 1962,c.198,s.64; 1971,c.16,s.2; 1973,c.272,s.2; 1974,c.163; 1978,c.72,s.1; 1979,c.224,s.1; 1980,c.105,s.11; 1981,c.413,s.11; 1987,c.445,s.1; 1992,c.192,s.2.



Section 48:4-1.2 - Charter And Special Busses; Jurisdiction

48:4-1.2. Charter and special busses; jurisdiction
The board shall have full jurisdiction over charter busses and special busses, to the same extent that it has jurisdiction over autobusses.

L.1973, c. 158, s. 9, eff. June 7, 1973.



Section 48:4-2 - Other Automobile Laws Applicable

48:4-2. Other automobile laws applicable
Nothing in this chapter shall exempt a person owning or operating an autobus from complying with the laws relating to the ownership, registration and operation of automobiles in this state.



Section 48:4-2.1A - Discontinuance Of Operation Of Motor Vehicle.

48:4-2.1a Discontinuance of operation of motor vehicle.

90. a. The commission may make rules, regulations and orders applicable to the construction, equipment and insurance required of every motor vehicle within the jurisdiction of the commission, and shall inspect, through its agents, inspectors and employees, any such motor vehicle to determine the manner of compliance with such rules, regulations and orders.

b.In the event of noncompliance with such rules, regulations and orders, or with statutory requirements, the commission may, through its agents, inspectors and employees, cause the immediate discontinuance of the operation of such motor vehicle, and no such motor vehicle shall be restored to service without the express approval of the commission.

c.Any person who shall remove or deface any notice of discontinuance that has been affixed or otherwise attached to the motor vehicle without approval of the commission is guilty of a crime of the fourth degree. In addition to any other penalties or remedies provided by law, a person who violates this subsection is subject to a civil penalty of $1,000.

d.Any person who owns or causes to be operated a motor vehicle subject to this section without a valid certificate of inspection issued by the commission, or in violation of rules or orders made by the commission concerning insurance requirements of that vehicle, is a disorderly person. In addition to any other penalties or remedies provided by law, a person who violates this subsection is subject to a civil penalty of $500 per day for each vehicle so operated.

e.Any person who operates a motor vehicle subject to this section without a valid certificate of inspection issued by the commission, or in violation of rules or orders made by the commission concerning insurance requirements of that vehicle, is a petty disorderly person.

f.Any inspection conducted pursuant to this section relating to emissions from a motor vehicle powered with diesel fuel that is also subject to the provisions of P.L.1995, c.157 (C.39:8-59 et al.) shall be conducted in accordance with the provisions of that act.

L.1962,c.198,s.90; amended 1987, c.452, s.1; 1995, c.157, s.36; 2003, c.13, s.92.



Section 48:4-2.1B - Vehicle Emission, Brake Tests, Emissions Inspections.

48:4-2.1b Vehicle emission, brake tests, emissions inspections.

1.The commission may, in conjunction with any program of self-inspection established to ensure compliance with regulations adopted under section 90 of P.L.1962, c.198 (C.48:4-2.1a), and at the request of any owner or operator of a motor vehicle required to be self-inspected, authorize commission personnel to conduct vehicle emission tests and brake tests. The commission may adopt regulations setting the amount of and providing for the charging and collecting of a fee for each vehicle emission test and each brake test conducted pursuant to this section, which fee shall be in an amount necessary to cover only the actual costs of the program.

Any inspection conducted pursuant to this section relating to emissions from a motor vehicle powered with diesel fuel that is also subject to the provisions of P.L.1995, c.157 (C.39:8-59 et al.) shall be conducted in accordance with the provisions of that act.

L.1987,c.373,s.1; amended 1995, c.157, s.37; 2003, c.13, s.93.



Section 48:4-2.1C - Short Title

48:4-2.1c.Short title
1. This act shall be known and may be cited as the "Bus Safety Compliance Act."

L.1995,c.225,s.1.



Section 48:4-2.1D - Findings, Determinations On Bus Safety

48:4-2.1d.Findings, determinations on bus safety
2. The Legislature finds that bus safety is of paramount importance to the residents of this State, to those travelling on the public highways or in public places within the State, and to the many tourists and travellers who visit this State's many diverse tourist and business destinations. The Legislature further finds that, to promote and assure the highest possible level of bus safety, it is necessary to establish statutory sanctions and penalties for bus safety out-of-service violations. The Legislature, therefore, determines that it is in the public interest to enact such sanctions and to provide for their enforcement through the Department of Transportation.

L.1995,c.225,s.2.



Section 48:4-2.1E - Definitions.

48:4-2.1e Definitions.

3.As used in this act:

"Bus" or "buses" means and includes all autobuses, of whatever size or configuration, under the jurisdiction of the commission; all autobuses of NJ Transit and its contract carriers which are under the inspection jurisdiction of the commission; all autobuses of whatever size or configuration, that are subject to Federal Motor Carrier Safety Regulations, operated on public highways or in public places in this State; and all autobuses operated on public highways or in public places in this State under the authority of the Interstate Commerce Commission, or its successor agency.

"Bus safety out-of-service violation" means any serious mechanical, electrical or vehicular condition that is determined to be so unsafe as to potentially cause an accident or breakdown, or would potentially contribute to loss of control of the vehicle by the driver.

"Casino" means a licensed casino or gambling house located in Atlantic City at which casino gambling is conducted pursuant to the provisions of P.L.1977, c.110 (C.5:12-1 et seq.).

"Category 1 violation" means any bus safety out-of-service violation that should have been detected during the daily pre-trip inspection or during periodic repair and maintenance procedures conducted by the driver or the operator.

"Category 2 violation" means any bus safety out-of-service violation that may have occurred after the daily pre-trip inspection and therefore might not have been detected by the operator or driver during the daily pre-trip inspection or during periodic repair and maintenance procedures.

"Operator" means the person responsible for the day to day maintenance and operation of buses.

L.1995, c.225, s.3; amended 2003, c.13, s.94; 2011, c.162, s.1.



Section 48:4-2.1F - Bus Safety Out-of-service Violations; Schedule, Sanctions Established.

48:4-2.1f Bus safety out-of-service violations; schedule, sanctions established.

4. a. The commission shall establish by regulation, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a schedule of bus safety out-of-service violations and applicable sanctions and penalties for buses operating with bus safety out-of-service violations. The regulations shall promote uniformity with national safety standards. The regulations shall establish penalties for category 1 and category 2 safety violations which shall be proportional with the severity of such violations as determined by the commission. The bus operator shall be responsible for all penalties.

b.The schedule of bus safety out-of-service violations shall establish and specify those violations which the commission determines to be category 1 violations, and shall further establish and specify the monetary civil penalty for category 1 violations. The monetary civil penalties established and specified by the commission in the schedule shall be proportional to the nature, severity and repetition of the violation. The minimum monetary civil penalty for a category 1 violation shall be $300 and the maximum monetary civil penalty for a category 1 violation shall be $5,000.

c.The schedule of bus safety out-of-service violations shall establish and specify those violations which the commission determines to be category 2 violations, and shall further establish and specify the monetary civil penalty for category 2 violations. The monetary civil penalties established and specified by the commission in the schedule shall be proportional to the nature, severity and repetition of the violation. The maximum monetary civil penalty for a category 2 violation shall be $500.

L.1995,c.225,s.4; amended 2003, c.13, s.95.



Section 48:4-2.1G - Evidence Of Appropriate Insurance; Holding, Impoundment Of Vehicle

48:4-2.1g.Evidence of appropriate insurance; holding, impoundment of vehicle
5. In addition to any other penalties provided by law, when a bus is operated on public highways or in public places in this State, without satisfactory evidence of appropriate insurance as required by statute or regulation, that vehicle may be immediately placed out-of-service and held or impounded by law enforcement authorities or the department. The vehicle may be held or impounded until evidence of appropriate insurance for that vehicle is on file with the department or the bus owner or operator otherwise meets applicable statutes or regulations governing same.

L.1995,c.225,s.5.



Section 48:4-2.1H - Bus Safety Out-of-service Violation; Holding, Impoundment Of Vehicle

48:4-2.1h.Bus safety out-of-service violation; holding, impoundment of vehicle
6. In addition to any other penalties provided by law, when a bus is operated on public highways or in public places in this State, with a bus safety out-of-service violation, whether in interstate or intrastate commerce, whether registered or not in this or any other jurisdiction, that vehicle may be immediately placed out-of-service and held or impounded by law enforcement authorities or the department. The vehicle may be held or impounded until appropriate repairs are made on-site or until towed by the owner or operator to an appropriate repair facility, maintenance garage or otherwise, so that repairs of all bus safety out-of-service violations can be made. The vehicle shall not be operated in this State until the defects are remediated and such remedial action is either certified or approved by the department.

L.1995,c.225,s.6.



Section 48:4-2.1I - Inspection; Penalty, Mvc Inspections Prohibited On Casino-owned Property; Exceptions.

48:4-2.1i Inspection; penalty, MVC inspections prohibited on casino-owned property; exceptions.

7. a. The commission or any duly authorized representative of the commission is authorized to direct any bus operated in this State to immediately proceed to a designated facility for inspection. If a driver fails to immediately report as directed to the designated facility, the operator shall be subject to a penalty of $1,000.

b.At the time of inspection, the commission or any duly authorized representative of the commission is authorized to demand and examine the driver's operating credentials.

c.Except for an inspection undertaken in exigent circumstances, an inspection authorized pursuant to P.L.1995, c.225 (C.48:4-2.1c et seq.) shall not be conducted on property owned or controlled by a casino, or on property, whether public or private, that is a designated parking, drop-off, or pick-up location for casino patrons other than a bus parking facility; provided, however, that nothing in this subsection shall limit the authority of the commission, or any duly authorized representative thereof, to demand and examine the bus driver's operating credentials at any such location. All inspections authorized pursuant to P.L.1995, c.225 shall be conducted at a location, designated for inspection by the commission, that shall not be on any property owned or controlled by a casino. Nothing in this subsection shall limit or prevent the commission or any duly authorized representative of the commission from directing any bus located on casino property to proceed to a designated location for inspection. No inspection and no check of a bus driver's operating credentials conducted pursuant to this section shall occur while passengers are either on the bus or disembarking therefrom. As used in this subsection, "exigent circumstances" means circumstances in which a commission representative determines that operation of the bus may place the public safety at risk, including but not limited to, a bus safety out-of-service violation or the inoperability of the bus.

L.1995, c.225, s.7; amended 2003, c.13, s.96; 2011, c.162, s.2.



Section 48:4-2.1J - Vehicle Inspection Report

48:4-2.1j.Vehicle inspection report
8. a. The bus driver shall have in his possession a copy of the most recent vehicle inspection report for the bus he is driving. If defects or deficiencies are noted on the report, the driver shall have signed the report to acknowledge that the driver has reviewed it and that there is a certification that the required repairs have been made. A driver failing to produce the most recent vehicle inspection report shall be subject to a maximum monetary civil penalty of $100.

b. An operator shall annually provide a notice to each driver employed by the operator containing a copy of the provisions of subsection a. of this section.

c. No operator shall compel, coerce or otherwise cause a driver to include false information on a vehicle inspection report. An operator violating the provisions of this subsection shall be subject to a maximum monetary civil penalty of $5,000.

L.1995,c.225,s.8.



Section 48:4-2.1K - Penalty Enforcement; Summons Issued For Violation Of Act.

48:4-2.1k Penalty enforcement; summons issued for violation of act.

9.Any penalty imposed pursuant to this act may be collected, with costs, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court or Municipal Court of the county or municipality, respectively, wherein the violation occurs, or wherein the operator resides or has a place of business or principal office in this State, shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law," in connection with this act. The commission or any duly authorized representative of the commission may issue a summons and complaint returnable in a municipal court or other court of competent jurisdiction for a violation of this act and any rule or regulation adopted pursuant thereto, except that when conducting an inspection at the site of an owner or operator's business, the commission or a representative of the commission shall not issue a summons and complaint for a violation of this act, but shall take any other enforcement action authorized by law for that violation. Municipal, county, and State prosecutors are authorized to assist the commission in the enforcement of this act. The commission may institute an action in the Superior Court for injunctive relief to prevent or restrain any violation of this act, or any order issued, or rule of regulation adopted, pursuant to this act.

L.1995,c.225,s.9; amended 2003, c.13, s.97.



Section 48:4-2.1L - Enforcement Of Provisions Of Act

48:4-2.1l.Enforcement of provisions of act
10. All county, municipal and other officers charged with the enforcement of State and municipal laws, are authorized to assist the department under the direction of the commissioner or any duly authorized representative of the commissioner in the enforcement of the provisions of this act, any rules or regulations adopted pursuant thereto, and any administrative or judicial orders issued pursuant thereto.

L.1995,c.225,s.10.



Section 48:4-2.1M - Agreements With Governmental Agencies

48:4-2.1m.Agreements with governmental agencies
11. The commissioner is authorized to consult with and enter into agreements with federal, interstate, bi-state, and intrastate agencies and authorities as may be necessary to provide for the efficient and uniform implementation of this act.

L.1995,c.225,s.11.



Section 48:4-2.1N - Penalty Money Deposited Into General Fund

48:4-2.1n.Penalty money deposited into General Fund
12. Monies received from penalties collected pursuant to this act shall be deposited in the General Fund.

L.1995,c.225,s.12.



Section 48:4-2.1O - Act In Addition To Other Law

48:4-2.1o.Act in addition to other law
13. The implementation and enforcement of this act shall not be deemed as supplanting any other provisions of this Title and shall not preclude enforcement of other provisions of this Title.

L.1995,c.225,s.13.



Section 48:4-2.2 - Bus Drivers Exempt From Municipal Fees

48:4-2.2. Bus drivers exempt from municipal fees
No driver of any autobus who shall be authorized under the provisions of chapter 3 of the title Motor Vehicles and Traffic Regulation (s. 39:3-1 et seq.), to drive a motor vehicle and who shall have paid the fee prescribed by said chapter 3, shall be required to pay any further fees or charges for municipal drivers' permits or licenses which may be deemed necessary for municipal registration, regulation and control.

Source: L.1935,c.122,s.1,p.325.



Section 48:4-2.3 - Receivers And Trustees In Bankruptcy Operating Autobusses To Carry Insurance; Deposit With Commissioner Of Banking And Insurance

48:4-2.3. Receivers and trustees in bankruptcy operating autobusses to carry insurance; deposit with commissioner of banking and insurance
Receivers appointed by the United States District Court for the district of New Jersey or by the Superior Court of this State, or trustees in bankruptcy, who pursuant to an order of such court are operating any autobus, shall carry such insurance, or make such other provisions as the court appointing such receivers or trustees may by order direct, to indemnify such receivers or trustees against loss from the liability imposed by law for damages on account of bodily injury or death suffered by any person or persons as a result of an accident occurring by reason of the ownership, maintenance or use of such autobusses; but such receivers or trustees shall continue to carry such insurance as is required to be carried by other owners and operators of autobusses under the provisions of this chapter until such court shall have made an order as herein provided, and upon the making of any such order as herein provided, a certified copy of the same shall be filed with the officer or officers with whom insurance policies are required to be filed by this chapter.

As a condition precedent to the making of such an order such receivers or trustees in bankruptcy shall deposit with the Commissioner of Banking and Insurance of this State the sum of $100,000.00 in cash or in stocks, bonds, or bonds and mortgages, approved by the commissioner, which cash, stocks, bonds and bonds and mortgages shall be held by the commissioner as security for the liability imposed by law upon such receivers or trustees in bankruptcy, for personal injury and death resulting from the operation of said autobusses by such receivers or trustees in bankruptcy, and shall be subject to levy under execution issued upon judgments for such bodily injuries or death against such receivers or trustees in bankruptcy.

Such order shall remain in force and effect only so long as there shall remain in the hands of the commissioner cash, bonds, stocks, or bonds and mortgages aggregating $100,000.00 and meeting with the approval of the commissioner from time to time. So long as said deposit shall be maintained as herein provided, and no levy shall be made thereon, the receivers or trustees making the same shall be entitled to collect and receive the interest and dividends thereon, and to withdraw any deposited stocks, bonds and bonds and mortgages upon depositing with said commissioner other like securities. Said deposit, or the balance thereof remaining, shall be returned to the receivers or trustees making the same upon proof satisfactory to the commissioner that all liabilities secured by said deposit have been discharged or adequately provided for.

Amended by L.1962, c. 198, s. 65.



Section 48:4-2.20 - Establishment; Autobus Defined

48:4-2.20. Establishment; autobus defined
Notwithstanding the provisions of chapter 2 of Title 48 of the Revised Statutes or any other law to the contrary, all autobuses regulated by and subject to the provisions of Title 48 of the Revised Statutes may establish their rates, fares and charges in accordance with this act.

As used in this act "autobus" means any motor vehicle or motorbus operated over public highways or public places in this State for the transportation of passengers for hire in intrastate business which is regulated by and subject to the provisions of Title 48 of the Revised Statutes.

L.1983, c. 517, s. 1, eff. Jan. 17, 1984.



Section 48:4-2.21 - "Zone Of Rate Freedom" Established Annually.

48:4-2.21 "Zone of rate freedom" established annually.

2.The commission shall establish annually a "zone of rate freedom" which will provide for a maximum permitted percentage adjustment to any rate, fare or charge for regular route autobus service. The commission shall promulgate this percentage within 60 days after the effective date of this act for the time remaining in the 1984 calendar year, and shall thereafter promulgate a percentage for each calendar year 60 days prior to the commencement of the calendar year. The commission shall consider all relevant factors, including but not limited to the availability of alternative modes of transportation, increases or decreases of the costs of bus operations, the interests of the consumers or users of bus services, and the rates, fares and charges prevailing in the bus industry, as well as in other related transportation services, such as rail services, in establishing the "zone of rate freedom" for each period.

L.1983,c.517,s.2; amended 2003, c.13, s.98.



Section 48:4-2.22 - Filing By Owner Or Operator; Conclusive Presumption To Be Just And Reasonable

48:4-2.22. Filing by owner or operator; conclusive presumption to be just and reasonable
Any rate, fare or charge for regular route autobus service filed by an owner or operator of an autobus with the Department of Transportation pursuant to this act shall be conclusively presumed to be just and reasonable and no action shall be required by the department for any rate, fare or charge to become effective if:

a. the autobus owner or operator notifies the department that it is filing the rate, fare or charge pursuant to this act; and

b. the increase or decrease in the rate, fare or charge, or an aggregate of increases and decreases in any single rate, fare or charge, is not more than the maximum percentage increase or decrease promulgated by the commissioner for the "zone of rate freedom" pursuant to this act for the year in question.

L.1983, c. 517, s. 3, eff. Jan. 17, 1984.



Section 48:4-2.23 - Adjustments; Notice To Department Of Transportation And Public; Posting

48:4-2.23. Adjustments; notice to department of transportation and public; posting
An owner or operator of an autobus which adjusts rates, fares or charges for regular route autobus service under this act shall be required to notify the Department of Transportation at least 30 days prior to the effective date of the adjusted rate, fare or charge by filing with the department a complete schedule of all rates, fares or charges to be adjusted. In addition, public notice shall be posted in all autobuses providing service on the route affected by the adjusted rates, fares or charges and in all bus terminals served by those autobuses on the route at least 10 days prior to the effective date of the adjusted rates, fares or charges.

L.1983, c. 517, s. 4, eff. Jan. 17, 1984.



Section 48:4-2.24 - Establishment In Accordance With Other Provisions Of Law

48:4-2.24. Establishment in accordance with other provisions of law
An owner or an operator of an autobus filing any rate, fare or charge for regular route autobus service pursuant to this act shall not be precluded from also establishing any rates, fares or charges in accordance with the provisions of R.S. 48:2-21 and R.S. 48:2-21.1 or any other provisions of law.

L.1983, c. 517, s. 5, eff. Jan. 17, 1984.



Section 48:4-2.25 - Casino, Charter, Special Bus Operations

48:4-2.25. Casino, charter, special bus operations
The provisions of this act shall apply to the rates, fares and charges of autobuses for casino bus operations, charter bus operations and special bus operations in the same manner as they apply to the rates, fares and charges of autobuses for regular route service except that:

a. The commissioner may establish a different "zone of rate freedom" for casino, charter and special bus operations relying on the special features of this sector of the bus industry;

b. Public notice regarding the rates, fares, and charges for casino, charter and special bus operations pursuant to section 4 of this act shall only be required to be posted in all bus terminals served by the autobus offering casino, charter or special services at least 10 days prior to the effective date of the adjusted rates, fares, or charges;

c. Upon petition or upon his own motion, the commissioner may exempt casino, charter or special rates, fares and charges of any owner or operator of an autobus offering casino, charter or special bus operations, or rates, fares and charges of any portion of these operations, from regulation under Title 48 of the Revised Statutes if, in his opinion, there are circumstances prevalent with respect to those operations, or any portion thereof, which will be consistent with the interests of the consumers or users of casino, charter or special bus services;

d. Upon petition or upon his own motion, the commissioner may exempt casino, charter and special rates, fares and charges of all owners or operators of autobuses offering casino, charter or special bus operations from regulation under Title 48 of the Revised Statutes if, in his opinion, there are circumstances prevalent with respect to the casino, charter and special bus sector of the bus industry, which will be consistent with the interests of the consumers or users of casino, charter and special bus services; and

e. The commissioner may reimpose regulation under Title 48 of the Revised Statutes of casino, charter or special rates, fares and charges of owners or operators of autobuses offering casino, charter or special bus operations if, in his opinion, there are circumstances prevalent with respect to the casino, charter or special bus industry which are or will be inconsistent with the interests of the consumers or users of casino, charter or special bus services.

L. 1983, c. 517, s. 6; amended 1987,c.445,s.3.



Section 48:4-3 - Certificate Of Public Convenience And Necessity; Penalties.

48:4-3 Certificate of public convenience and necessity; penalties.
48:4-3. a. No autobus, charter bus operation or special bus operation which is engaged, wholly or partly, in intrastate commerce shall be operated or run while carrying passengers for hire within the State of New Jersey unless there is in force with respect to such operation a certificate of public convenience and necessity issued by the Chief Administrator of the New Jersey Motor Vehicle Commission authorizing such operation upon a determination that such operation is in the public interest.

b.Any person who owns or causes to be operated or operates an autobus without a valid certificate of public convenience and necessity or in violation of the provisions thereof is subject to a civil penalty of: $500 for the first violation, $750 for the second violation, and $1,000 for the third and each subsequent violation. Every day upon which a violation occurs shall be considered a separate violation.

c.When any person violates the provisions of this section on more than one occasion, the chief administrator may, by order, after notice and hearing, declare that person to be an unfit operator and cause the revocation of any certificates of public convenience and necessity issued to that person and declare that that person shall have no standing to petition for any further certificates. The chief administrator may stay or revoke any order made under this subsection when the chief administrator finds it to be in the public interest to do so.

Amended 1946, c.131; 1973, c.158, s.2; 1987, c.452, s.2; 2007, c.13.



Section 48:4-3.1 - Conditions Permitted

48:4-3.1. Conditions permitted
Nothing in this act shall preclude the Commissioner of Transportation from limiting certificates of public convenience and necessity by imposing conditions as to the area of operation, route of operation, expiration of the certificate, equipment, maintenance, service or such other condition as public convenience and necessity may reasonably require or permit, or for providing, with respect to regular route bus operations, for any special provisions relating to the issuance of certificates of public convenience and necessity, and petitions and proceedings concerning the issuance of those certificates, as public convenience and necessity may reasonably require or permit.

L. 1973, c. 158, s. 10; amended 1987,c.445,s.2.



Section 48:4-6 - Transfer Of Certificate Of Public Convenience And Necessity; Liability For Outstanding Debts

48:4-6. Transfer of certificate of public convenience and necessity; liability for outstanding debts
Any such certificate of public convenience and necessity for the operation of an autobus, charter bus operation or special bus operation heretofore granted and now in effect or hereafter granted and in effect may be transferred by the holder thereof upon obtaining the approval of the Board of Public Utility Commissioners upon application to it by either the transferor or the transferee.

The transferor and the transferee shall be jointly and severally liable for any outstanding debt due the board at the time of the transfer.

Amended by L.1962, c. 198, s. 66; L.1973, c. 158, s. 3, eff. June 7, 1973.



Section 48:4-7 - Revocation Of Certificate Of Public Convenience And Necessity

48:4-7. Revocation of certificate of public convenience and necessity
Any such certificate of public convenience and necessity for the operation of an autobus, charter bus operation or special bus operation heretofore granted and now in effect or hereafter granted and in effect, shall continue in effect until revoked, as herein provided unless otherwise provided in the certificate. Any such certificate of public convenience and necessity, heretofore or hereafter granted, may be revoked by the Board of Public Utility Commissioners after notice and hearing whenever it shall appear that the holder thereof has failed to comply with any law of this State or any lawful regulation imposed by the Board of Public Utility Commissioners.

The Board of Public Utility Commissioners, after notice and hearing may revoke any certificate of public convenience and necessity provided it finds that, (a) the operation of autobus service under certificates of public convenience and necessity held by more than one autobus operator for service in a specific area will adversely affect the financial stability of operators rendering service in such area because of insufficient revenues, (b) the adverse effect upon the operators will result in improper or inadequate service to the public and (c) there will be sufficient autobus service to meet the requirements of public convenience and necessity even though one or more certificates of public convenience and necessity are revoked by the board.

The authority contained in this section is in addition to any authority to revoke certificates of public convenience and necessity which the board of Public Utility Commissioners may otherwise have.

Amended by L.1973, c. 158, s. 4, eff. June 7, 1973.



Section 48:4-7.1 - Notice Of Intent To Change Service; Violations, Penalty.

48:4-7.1 Notice of intent to change service; violations, penalty.

2.Any holder of a certificate of public convenience and necessity for the operation of an autobus who files a petition with the Motor Vehicle Commission for permission to discontinue, substantially curtail, or abandon service shall give at least 45 days' notice of its intent to file the petition to the board of chosen freeholders of each county whose residents will be affected and to the clerk of each municipality in which there is located a bus stop on the route or routes that would be affected by the discontinuation, substantial curtailment, or abandonment of service. In the event that a petition is not filed by the certificate holder, the certificate holder shall give at least 45 days' notice prior to the discontinuation, substantial curtailment, or abandonment of service to the board of chosen freeholders of each county whose residents will be affected and to the clerk of each municipality in which there is located a bus stop on the route or routes that would be affected by the discontinuation, substantial curtailment, or abandonment of service.

A holder of a certificate of public convenience and necessity for the operation of an autobus, who files a petition with the Motor Vehicle Commission for permission to discontinue, substantially curtail, or abandon service, shall cause to be posted in a prominent place on each bus serving the affected routes, a notice of its intent to discontinue, substantially curtail, or abandon service, at least 45 days prior to the change in service.

A holder of a certificate who fails to give notice in accordance with this section shall be subject to a civil penalty of $100 per day. Every day that a violation exists shall be a separate violation for which a penalty may be recovered. A penalty imposed under this section shall be in addition to any other penalty or fine imposed pursuant to law and shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2009, c.259, s.2.



Section 48:4-8 - Substitution Of Busses

48:4-8. Substitution of busses
The holder of any such certificate of public convenience and necessity for the operation of an autobus heretofore granted and now in effect or hereafter granted and in effect may replace any autobus operated under such certificate of public convenience and necessity with another autobus and may substitute one autobus for another and may operate such other or substituted autobus under such certificate of public convenience and necessity provided such other or substituted autobus shall conform with lawful regulations and specifications.

Amended by L.1973, c. 158, s. 5, eff. June 7, 1973.



Section 48:4-9 - Special Or Occasional Trips

48:4-9. Special or occasional trips
The holder of a certificate of public convenience and necessity for the operation of an autobus may use such autobus for special or occasional trips off its regular route whenever the autobus is not required for the operation of the schedule on its regular route.

No special or occasional trip shall be operated in competition with any autobus route or a street railway line. The provisions of this paragraph shall apply to operators of special or occasional trips whether or not they hold certificates of public convenience and necessity.

Amended by L.1962, c. 198, s. 67; L.1973, c. 158, s. 6, eff. June 7, 1973.

48:4-11 Penalties.

48:4-11. a. Any person who shall operate an autobus, charter bus operation or special bus operation within the State of New Jersey without complying with the provisions of this article shall be subject to the penalties provided herein.

Proceedings to prevent a person from operating an autobus without a valid certificate of public convenience and necessity, and to recover damages for lost revenues caused by those operations, may be instituted by an autobus public utility, the business or revenues of which are adversely affected thereby.

Except for proceedings instituted by an autobus public utility, every civil penalty for violation of any provision of this article and for a violation of section 90 of P.L.1962, c.198 (C.48:4-2.1a) shall be sued for and recovered by and in the name of the commission and shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Process shall issue at the suit of the commission, as plaintiff, and shall be in the nature of a summons and complaint returnable in the Law or Chancery Division of the Superior Court or in the various municipal courts. Every day that a violation exists shall be a separate violation for which a penalty may be recovered. Proceedings may be instituted on any day of the week including Sunday or upon a holiday, and any process issued pursuant to this article or pursuant to section 90 of P.L.1962, c.198 (C.48:4-2.1a) shall be deemed valid as if served or issued on any other day.

b.The commission may, in addition to seeking a civil penalty, seek injunctive relief in the Chancery Division of the Superior Court as to any person found to have violated any provision of this article or any provision of section 90 of P.L.1962, c.198 (C.48:4-2.1a).

Amended 1962, c.198, s.68; 1973, c.158, s.7; 1987, c.452, s.3; 2003, c.13, s.99.



Section 48:4-11 - Penalties.

48:4-11 Penalties.

48:4-11. a. Any person who shall operate an autobus, charter bus operation or special bus operation within the State of New Jersey without complying with the provisions of this article shall be subject to the penalties provided herein.

Proceedings to prevent a person from operating an autobus without a valid certificate of public convenience and necessity, and to recover damages for lost revenues caused by those operations, may be instituted by an autobus public utility, the business or revenues of which are adversely affected thereby.

Except for proceedings instituted by an autobus public utility, every civil penalty for violation of any provision of this article and for a violation of section 90 of P.L.1962, c.198 (C.48:4-2.1a) shall be sued for and recovered by and in the name of the commission and shall be collected and enforced by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Process shall issue at the suit of the commission, as plaintiff, and shall be in the nature of a summons and complaint returnable in the Law or Chancery Division of the Superior Court or in the various municipal courts. Every day that a violation exists shall be a separate violation for which a penalty may be recovered. Proceedings may be instituted on any day of the week including Sunday or upon a holiday, and any process issued pursuant to this article or pursuant to section 90 of P.L.1962, c.198 (C.48:4-2.1a) shall be deemed valid as if served or issued on any other day.

b.The commission may, in addition to seeking a civil penalty, seek injunctive relief in the Chancery Division of the Superior Court as to any person found to have violated any provision of this article or any provision of section 90 of P.L.1962, c.198 (C.48:4-2.1a).

Amended 1962, c.198, s.68; 1973, c.158, s.7; 1987, c.452, s.3; 2003, c.13, s.99.



Section 48:4-12 - Corporations May Carry Own Liability Insurance; Paid Up Cash Capital

48:4-12. Corporations may carry own liability insurance; paid up cash capital
Whenever the owner of any autobus, or the person possessing the right to use the same, is required by any law of this State or any ordinance of any municipality of this State to obtain or file with any public board, body or official within this State an insurance policy against loss from liability imposed by law upon autobus owners, or the persons possessing the right to use same, for damages either as a condition for the obtaining or making or continuing effective the permit or consent of any municipality to operate, or for the operation of, such autobus, or otherwise, said owner or person possessing the right to use the same, if a corporation, organized under the laws of this State, may carry its own liability insurance providing it can reasonably satisfy the Commissioner of Insurance as to the permanence and financial standing of its business and providing its paid up cash capital is not less than that required in the following schedule:

SCHEDULE

Class 1

For any such corporation operating not more than 20 of such autobusses, there shall be required a cash paid up capital of $400,000.00.

Class 2

For any such corporation operating not more than 30 of such autobusses, there shall be required a cash paid up capital of $600,000.00.

Class 3

For any such corporation operating not more than 40 of such autobusses, there shall be required a cash paid up capital of $800,000.00.

Class 4

For any such corporation operating not more than 50 of such autobusses, there shall be required a cash paid up capital of $1,000,000.00.

Class 5

For any such corporation operating more than 50 of such autobusses, there shall be required a cash paid up capital of not less than $2,000,000.00.

Amended by L.1962, c. 198, s. 69; L.1972, c. 182, s. 1.



Section 48:4-13 - Exemption; Revocation

48:4-13. Exemption; revocation
Any owner desiring to be exempt from obtaining or filing such insurance policy, as aforesaid, shall make application to the Commissioner of Banking and Insurance, showing its financial ability to pay such damages, whereupon the commissioner, if reasonably satisfied of the applicant's financial ability, shall by written order make such exemption. The commissioner may from time to time require further statements of the financial ability of such company; and if at any time, in the opinion of the commissioner, such company appears no longer able to pay damages, the commissioner shall revoke his order granting exemption, in which case the said company shall immediately insure its liability as required by law.

Amended by L.1962, c. 198, s. 70.



Section 48:4-14.1 - Franchise Tax Or License Fee On Owner Or Operator Of Autobus; Imposition By Municipalities; Prohibition; Exception

48:4-14.1. Franchise tax or license fee on owner or operator of autobus; imposition by municipalities; prohibition; exception
Except as provided in R.S. 48:16-25 no municipality shall assess or impose any franchise tax or municipal license fee upon any person owning or operating an autobus in such municipality.

L.1972, c. 211, s. 5, eff. Dec. 31, 1972.



Section 48:4-14.2 - Payment In Lieu Of Franchise Taxes On Autobusses By State To Municipalities; Annual Certification Of Amount Due

48:4-14.2. Payment in lieu of franchise taxes on autobusses by state to municipalities; annual certification of amount due
In order that no municipality shall suffer a loss in revenue due to the repeal of R.S. 48:4-14, the State shall annually remit to each municipality which received franchise taxes pursuant to said section an amount equal to that received by the municipality during the calendar year 1972, upon certification of said amount to the Director of the Division of Local Finance.

L.1972, c. 211, s. 7, eff. Dec. 31, 1972.



Section 48:4-18 - Construction And Equipment

48:4-18. Construction and equipment
The board of public utility commissioners may prescribe reasonable regulations with respect to the construction and equipment of autobusses carrying passengers between points in this state and points in other states. Such regulations shall be consistent with regulations prescribed by the board applying to the operation of autobusses between points in this state.



Section 48:4-19 - Insurance

48:4-19. Insurance
The board of public utility commissioners may require operators of such interstate busses to carry insurance equal in amount to that required by law of operators of busses carrying passengers between points in this state, against loss by reason of the liability imposed by law for damages on account of bodily injury or death suffered by any person as a result of an accident occurring by reason of the ownership, maintenance or use of such autobusses.

The board may require the operators of such autobusses to file with it duplicates of insurance policies or such other records as in the judgment of the board will show that the operators carry insurance against loss for liability for damages. The board may reject any policy if and when it determines, after hearing, upon notice in writing to the insurance company, that the company or companies writing or underwriting said policies of insurance is or are not financially responsible to respond in damages. Upon any hearing as provided herein, the burden of proving its financial responsibility shall rest upon said insurance company or companies.

This section shall not be construed to require the operators of any such autobusses to carry insurance, the total amount of which shall exceed that required of operators of autobusses carrying passengers between points in this state.



Section 48:4-20 - Tax On Interstate Bus Service; Exemptions

48:4-20. Tax on interstate bus service; exemptions
A person owning or operating an autobus which is operated over any highway in this State for the purpose of carrying passengers from a point outside the State to another point outside the State, or from a point outside the State to a point within the State, or from a point within the State to a point outside the State shall pay to the Director of the Division of Motor Vehicles, as an excise for the use of such highway, one-half cent for each mile or fraction thereof such autobus shall have been operated over the highways of this State, except that a person owning or operating an autobus providing regular route service under authority conferred pursuant to R.S. 48:4-3, and a person owning or operating an autobus providing regular route commuter bus service from a point within the State to a point outside the State, or from a point outside the State to a point within the State, shall be exempt from payment of the excise tax on the mileage traversed in providing that service. This exemption shall also apply to any person owning or operating an autobus under contract with the New Jersey Transit Corporation for providing bus service or under a contract with a county for special or rural transportation bus service subject to the jurisdiction of the New Jersey Transit Corporation pursuant to P.L. 1979, c. 150 (C. 27:25-1 et seq.). "Commuter bus service" means regularly scheduled passenger service utilized by passengers using reduced fare, multiple ride or commutation tickets and shall not include charter bus operations or special bus operations as defined in R.S. 48:4-1 or buses operated for the transportation of enrolled children and adults referred to in subsection c. of R.S. 48:4-1.

Amended by L. 1962, c. 198, s. 71; L. 1972, c. 211, s. 2, eff. Dec. 31, 1972; L. 1985, c. 207, s. 1.



Section 48:4-21 - Monthly Report Of Mileage; Payment Of Tax

48:4-21. Monthly report of mileage; payment of tax
Every such owner or operator shall file with the Director of the Division of Motor Vehicles on or before the twenty-fifth day of each month a report, under oath, on such form as the director shall prescribe, which report shall disclose the number of miles such autobus shall have been so operated over the highways of this State during the preceding calendar month, together with the registration number of such vehicle and such other information as the director may require.

Every such person shall pay to the director upon the filing of such report the amount of tax due from such person as disclosed in the report.

Amended by L.1958, c. 171, p. 710, s. 1, eff. Feb. 9, 1959.



Section 48:4-22 - Report Of Schedule Of Operations; Contents; Subsequent Changes

48:4-22. Report of schedule of operations; contents; subsequent changes
On or before May 7, 1934, every such owner or operator shall file with the Director of the Division of Motor Vehicles a report of schedule of operations setting forth the routes traveled, their termini, the number of miles traveled daily in this State, the names of municipalities to which monthly franchise tax is payable and the miles traveled therein and the registration numbers of autobusses operated and such other information as the director may require.

Every such owner or operator shall give to the director immediate report in writing of any subsequent change in such schedule, or routes, or number of miles traveled daily, or autobusses, except that no notice need be given in case of the operation of an autobus which is temporarily used to supplement a fixed schedule of operation.

Amended by L.1962, c. 198, s. 72.



Section 48:4-23 - Revenues Used For Highway Purposes

48:4-23. Revenues used for highway purposes
All moneys derived from the excise hereby imposed shall be paid over monthly by the Director of the Division of Motor Vehicles to the State Treasurer and such revenues are hereby appropriated to the State Highway Department for use by it for the construction and maintenance of highways.

Amended by L.1962, c. 198, s. 73.



Section 48:4-24 - Enforcement; Bond

48:4-24. Enforcement; bond
The Director of the Division of Motor Vehicles shall enforce the payment of the excise hereby imposed and for such purpose make and enforce such rules and regulations as he may deem necessary. He may require a bond or other surety for the payment of excise and penalties imposed by and payable pursuant to sections 48:4-20 to 48:4-34 of this Title and for compliance with the provisions of said sections and the rules and regulations made by him pursuant hereto.

Amended by L.1962, c. 198, s. 74.



Section 48:4-25 - Examination Of Records Of Owners Or Operators; Oaths

48:4-25. Examination of records of owners or operators; oaths
The Director of the Division of Motor Vehicles shall have power, whenever he deems it expedient, to make or cause to be made by deputy, auditor or investigator, an examination or investigation of the books, records, papers, vouchers, accounts and documents of every such owner or operator for the purpose of administering the provisions of sections 48:4-20 to 48:4-34 of this Title.

It shall be the duty of every such owner or operator and of every director, officer, agent or employee thereof to exhibit to the director, his deputy, auditor or investigator all of the books, records, papers, vouchers, accounts and documents of the owner or operator to facilitate, as far as it may be in his or their power so to do, any such examination or investigation.

The director, his deputy, auditor or investigator may take any oath of any person signing a deposition, statement, return or report required by the director in the administration of said sections 48:4-20 to 48:4-34.

Amended by L.1962, c. 198, s. 75.



Section 48:4-26 - Hearings; Examination Of Witnesses

48:4-26. Hearings; examination of witnesses
The Director of the Division of Motor Vehicles or his deputy, auditors or investigators shall have power to conduct hearings and to administer oaths to, and to examine under oath, any such owner or operator and the directors, officers, agents and employees of such owner or operator, and as well all other witnesses relative to the transportation business of such owner or operator, in respect to any matter incident to the administration of sections 48:4-20 to 48:4-34 of this Title.

Amended by L.1962, c. 198, s. 76.



Section 48:4-27 - Subpoenas; Witnesses' Fees

48:4-27. Subpoenas; witnesses' fees
The Director of the Division of Motor Vehicles shall have power by subpoena to compel the attendance of witnesses and the production of any books, records, papers, vouchers, accounts and documents of any such owner or operator, or of any other person at any such hearing. The fees of witnesses required to attend any such hearing shall be the same as those allowed to witnesses appearing in the Superior Court. Fees shall be paid in a manner provided for the payment of other expenses incident to the administration of sections 48:4-20 to 48:4-34 of this Title.

Amended by L.1962, c. 198, s. 77.



Section 48:4-28 - Refusal To Obey Subpoena; Procedure Before Supreme Court; Contempt

48:4-28. Refusal to obey subpoena; procedure before supreme court; contempt
If a person subpoenaed to attend any hearing refuses to appear, be examined or answer any question or produce any books, records, papers, vouchers, accounts and documents when ordered so to do by the Director of the Division of Motor Vehicles or his deputy, auditor or investigator designated by him to conduct such hearing, the director, such deputy, auditor or investigator, may apply to the Superior Court, or any judge thereof, who shall have the power of the court for that purpose, upon proof by affidavit of the facts, to make an order returnable not less than 2, nor more than 10 days, directing such person to show cause before the court or a judge thereof, why he should not comply with the direction or order of the director, or of the deputy, auditor or investigator so appointed by the director.

Upon the return of such order, the court or judge before whom the matter shall come, shall examine such person under oath, and such person shall be given an opportunity to be heard and if the court or judge shall determine that such person refused without legal excuse to obey the command of the subpoena, or to be examined, or to answer a question, or to produce any book, paper, voucher, record, account or document which he was ordered to answer or produce, the court or judge may order such person to comply forthwith with the subpoena or order. Any failure to obey such order of the court or judge, may be punished by the court or judge as contempt of the Superior Court.

Amended by L.1962, c. 198, s. 78.



Section 48:4-29 - Appointment Of Auditors, Investigators, Etc.; Civil Service

48:4-29. Appointment of auditors, investigators, etc.; civil service
The Director of the Division of Motor Vehicles may appoint one or more auditors and investigators and such clerical assistants as he may deem necessary, subject to the provisions of Title 11, Civil Service.

Amended by L.1953, c. 430, p. 2165, s. 1, eff. Sept. 18, 1953.



Section 48:4-30 - Revocation Of Registration Certificate; Grounds

48:4-30. Revocation of registration certificate; grounds
Failure to file a report or bond in the manner prescribed by the Director of the Division of Motor Vehicles, or to pay proper excise, or any legal penalties imposed by sections 48:4-20 to 48:4-34 of this Title, or to adhere to any reasonable rules and regulations imposed by the director, or preventing an examination or investigation of books, records, papers, vouchers, accounts and documents, or refusing to exhibit such books, records, papers, vouchers, accounts and documents, or ignoring subpoena whether served within the State or without the State, shall be good cause for the director to revoke the registration certificates for autobusses issued to such owner or operator, or to prevent the operation in this State of autobusses registered in another State.

Amended by L.1962, c. 198, s. 79.



Section 48:4-31 - Collection Of Excise; Prior Lien

48:4-31. Collection of excise; prior lien
The excise imposed by section 48:4-20 of this Title, and interest and penalties thereon from the time the same shall be due and payable, shall be a personal debt due from such owner or operator to the State, recoverable in any court of competent jurisdiction in any action at law to be commenced by the Director of the Division of Motor Vehicles on behalf of the State.

Such excise, interest and penalties shall be a first and prior lien upon the assets of such owner or operator and payment thereof shall be preferred in any distribution of the assets of the owner or operator whether in insolvency, bankruptcy or otherwise.

Amended by L.1962, c. 198, s. 80.



Section 48:4-32 - Failure To File Report Or Pay Excise; Penalty

48:4-32. Failure to file report or pay excise; penalty
Any such owner or operator who shall fail to file a report as required by section 48:4-20 to 48:4-34 of this Title, or bond when demanded, or fail to pay the excise imposed by said sections 48:4-20 to 48:4-34 within the time herein fixed and limited, shall forfeit and pay to the Director of the Division of Motor Vehicles for the use of the State the sum of $5.00 for each and every day of such default, which sum shall be recovered by the director in the manner hereinbefore provided for the enforcement of the payment of the excise imposed by said sections. Such moneys, when recovered, shall be paid over to the State Treasurer for the use of the State Highway Commission for construction and maintenance of highways.

Amended by L.1962, c. 198, s. 81.



Section 48:4-33 - False Report Or Statements; Evasion Of Excise; Misdemeanor

48:4-33. False report or statements; evasion of excise; misdemeanor
Any person who shall make any false or fraudulent report, or any false statement in any report with intent to defraud the state, or to evade the payment of any excise, or any part thereof imposed by section 48:4-20 of this title, or who shall aid or abet another in any attempt to evade the payment of any such excise, or any part thereof, or any person who shall make, or permit to be made, for any corporation, association or partnership any false report or any false statement in any report required to be filed under sections 48:4-20 to 48:4-34 of this title with intent to evade the payment of any excise hereunder, shall be guilty of a misdemeanor.



Section 48:4-34 - Perjury

48:4-34. Perjury
Any person who shall knowingly swear to, affirm or verify any false or fraudulent statement with intent to evade the payment of any excise hereunder, shall be guilty of a misdemeanor.



Section 48:4-35 - Definitions.

48:4-35. Definitions.
48:4-35. a. "Motor vehicle" as used in this article includes all vehicles propelled otherwise than by muscular power (excepting such vehicles as run only upon rails or tracks exclusively) carrying passengers for hire now or hereafter operated by virtue of a certificate of public convenience and necessity including vehicles used in connection with charter or special bus operations to which this act applies within the State of New Jersey.

b. "Self-insurer" means any person who, by virtue of any law of this State is exempted by some official, board or body of this State from the requirements imposed upon other owners of similar motor vehicles to carry insurance in an insurance company.

c. "Financial responsibility" means ability to satisfy claims to the extent set forth in section 48:4-36 of this Title.

d. "For hire" means compensation in any form, whether directly or indirectly made.

e. "Financial coverage" means insurance and also self-insurer.



f. "Magistrate" shall mean judges and other officers having powers of the committing magistrate.

Amended 1973,c.158,s.8; 1991,c.91,s.469.



Section 48:4-36 - Financial Coverage Required; Insurance Policy; Filing With Utility Board; Rejection; Minimum And Maximum Liability For Bodily Injury Or Death

48:4-36. Financial coverage required; insurance policy; filing with utility board; rejection; minimum and maximum liability for bodily injury or death
Any person engaged in the operation of motor vehicles shall at all times have financial coverage. If such financial coverage shall be by insurance policy, such insurance policy or policies or true copies thereof, shall be filed with the Board of Public Utility Commissioners. Said board may reject any policy if and when it determines after hearing upon notice in writing to the insurance company that the company or companies writing or underwriting said policies of insurance is or are not financially responsible to respond in damages. Upon any hearing as provided herein, the burden of proving its financial responsibility shall rest upon said insurance company or companies.

Said insurance policies shall be conditioned for the payment of a minimum sum of not less than hereinafter set forth, hereinafter called "minimum liability," on any one judgment, and a maximum sum of not less than hereinafter set forth, hereinafter called "maximum liability," on all judgments recovered against any such person, upon claims arising out of the same transaction or transactions connected with the same subject of action, to be apportioned ratably among the judgment creditors according to the amount of their respective judgments for damages because of bodily injury, including death, at any time resulting therefrom, or injury caused in the operation, maintenance, use, or the defective construction of such motor vehicles, as follows:

a. For damages because of bodily injury, including death, at any time resulting therefrom, for each motor vehicle having a seating capacity of not more than 12 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $100,000.00.

b. For each motor vehicle having a seating capacity of not less than 13 nor more than 20 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $200,000.00.

c. For each motor vehicle having a seating capacity of not less than 21 nor more than 30 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $400,000.00.

d. For each motor vehicle having a seating capacity of more than 30 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $600,000.00.

Amended by L.1948, c. 178, p. 921, s. 1; L.1962, c. 198, s. 82; L.1972, c. 182, s. 2, eff. Jan. 1, 1973.



Section 48:4-37 - Property Damage; Liability

48:4-37. Property damage; liability
For damages because of injury to or destruction of property, for each motor vehicle an insurance policy with a minimum liability of $10,000.00 and a maximum liability of $25,000.00.

Amended by L.1962, c. 198, s. 83; L.1972, c. 182, s. 3, eff. Jan. 1, 1973.



Section 48:4-38 - Provision For Continuing Liability

48:4-38. Provision for continuing liability
Insurance policies filed under this article shall contain a provision for a continuing liability, notwithstanding any recovery thereon, until the expiration thereof according to their terms or until ten days after notice in writing of cancellation has been given to the board of public utility commissioners.



Section 48:4-39 - Self-insurance Unaffected

48:4-39. Self-insurance unaffected
Nothing contained in this article shall be construed to repeal any law permitting self-insurance of motor vehicles.



Section 48:4-40 - Evidence Of Financial Coverage; Driver To Have In Possession And Exhibit Upon Request

48:4-40. Evidence of financial coverage; driver to have in possession and exhibit upon request
The driver of every motor vehicle shall have in his possession and exhibit for inspection when requested by any proper person (a) the original policy of insurance covering such vehicle; or (b) a certificate thereof issued by the insurance company; or (c) if a self-insurer, a certificate of such self-insurance issued by the official, board or body authorized by law to permit such self-insurance.



Section 48:4-41 - Rules And Regulations

48:4-41. Rules and regulations
The board of public utility commissioners is hereby empowered to make rules and regulations not inconsistent with the laws of this state with respect to financial coverage as herein provided.



Section 48:4-42 - Operating Motor Vehicle Without Financial Coverage; Misdemeanor

48:4-42. Operating motor vehicle without financial coverage; misdemeanor
Any person who shall knowingly operate or permit to be operated any motor vehicle not at the time of such use covered by insurance or other financial coverage as herein provided for shall be guilty of a misdemeanor.



Section 48:4-43 - Driver Refusing To Exhibit Evidence Of Financial Coverage; Penalty

48:4-43. Driver refusing to exhibit evidence of financial coverage; penalty
Any driver of a motor vehicle who shall fail or refuse to exhibit upon request of a proper person the evidence of insurance or other financial coverage provided for in this article shall, upon conviction, be adjudged a disorderly person and shall be liable to a penalty of not more than one hundred dollars or imprisonment for a term of not more than ninety days, or both a fine and imprisonment not exceeding the aforesaid maximum, at the discretion of the magistrate before whom the conviction shall be had.



Section 48:4-44 - Construction Of Article

48:4-44. Construction of article
This article shall not be construed to repeal any act or portion of any act not wholly inconsistent therewith but all such acts shall be construed in pari materia herewith.



Section 48:4-45 - Certain Autobusses Excepted

48:4-45. Certain autobusses excepted
The provisions of this article shall not apply to autobusses with a carrying capacity of not more than 10 passengers now or hereafter operated under municipal consent upon a route established wholly within the limits of a single municipality, which route does not in whole or in part parallel upon the same street the line of any street railway or traction railway or any other autobus route, nor to any autobus solely engaged in transportation of school children, jurisdiction over which is now vested in any board or body other than the Board of Public Utility Commissioners.

Amended by L.1962, c. 198, s. 84.



Section 48:4-46 - Definitions

48:4-46. Definitions
(a) As used in this article "motor vehicle carrying passengers for hire" is hereby defined as meaning any motor vehicle propelled otherwise than by muscular power (excepting such vehicles as run only upon rails or tracks exclusively) carrying passengers for hire of any kind over the highways in this State except (1) motor vehicles carrying passengers for hire over the highways in this State by virtue of municipal consent or consents upon a route or routes established in any municipality or municipalities; (2) taxicabs; (3) hotel buses; (4) buses employed solely for transporting school children and teachers to or from school; (5) autobuses with a carrying capacity of not more than 10 passengers now or hereafter operated under municipal consent upon a route established wholly within the limits of a single municipality, which route does not in whole or in part parallel upon the same street the line of any street railway or traction railway or any other autobus route; (6) autobuses operated over highways in this State for the purpose of carrying passengers from a point outside the State to another point outside the State or from a point outside the State to a point within the State, or from a point within the State to a point outside the State between fixed termini on a regular schedule; (7) any vehicle with a maximum carrying capacity of not more than 15 passengers, including the driver, which is used in the form of service termed "ridesharing," where the transportation of passengers is incidental to the purpose of the driver. The term shall include such ridesharing arrangements known as carpools and vanpools.

(b) "Self-insurer" means any person who by virtue of any law of this State, or in case of a nonresident, of the state of which such person is a resident and in which any motor vehicle coming within the provisions of this article is registered, is exempted by some official, board or body of this State or such other state from requirements imposed upon other owners of similar motor vehicles to carry insurance or secure possible claims for damages by a bond of a surety company.

(c) "Financial responsibility" means ability to satisfy claims to the extent set forth in sections 48:4-47 and 48:4-48 of this Title.

(d) "For hire" means compensation in any form, whether directly or indirectly made.

(e) "Financial coverage" means insurance and also self-insurer.

(f) "Magistrate" shall be deemed and understood to mean and include all judges of county and criminal courts, and other officers having powers of the committing magistrate.

Amended by L.1962, c. 198, s. 85; L.1981, c. 413, s. 12, eff. Jan. 7, 1982.



Section 48:4-47 - Financial Coverage Required; Insurance Policy; Filing With Utility Board; Rejection; Minimum And Maximum Liability For Bodily Injury Or Death

48:4-47. Financial coverage required; insurance policy; filing with utility board; rejection; minimum and maximum liability for bodily injury or death
Any person engaged in the business of operating motor vehicles carrying passengers for hire shall at all times have financial coverage. If such financial coverage shall be by insurance policy, such insurance policy or policies, or true copies thereof, shall be filed with the Board of Public Utility Commissioners. Said board may reject any policy if and when it determines after hearing upon notice in writing to the insurance company that the company or companies writing or underwriting said policies of insurance is or are not financially responsible to respond in damages. Upon any hearing as provided herein, the burden of proving its financial responsibility shall rest upon said insurance company or companies.

Said insurance policies shall be conditioned for the payment of a minimum sum, hereinafter called "minimum liability," on any one judgment, and a maximum sum hereinafter called "maximum liability," on all judgments recovered against any such person upon claims arising out of the same transaction or transactions connected with the same subject of action, to be apportioned ratably among the judgment creditors according to the amount of their respective judgments, for damages because of bodily injury, including death, at any time resulting therefrom caused in the operation, maintenance, use or the defective construction of such motor vehicles, as follows:

(a) For damages because of bodily injury, including death, at any time resulting therefrom, for each motor vehicle having a seating capacity of not more than 12 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $100,000.00.

(b) For each motor vehicle having a seating capacity of not less than 13 nor more than 20 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $200,000.00.

(c) For each motor vehicle having a seating capacity of not less than 21 nor more than 30 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $400,000.00.

(d) For each motor vehicle having a seating capacity of more than 30 passengers, an insurance policy with a minimum liability of $25,000.00 and a maximum liability of $600,000.00.

Amended by L.1962, c. 198, s. 86; L.1972, c. 182, s. 4, eff. Jan. 1, 1973.



Section 48:4-48 - Property Damage; Liability

48:4-48. Property damage; liability
For damages because of injury to or destruction of property, for each motor vehicle an insurance policy with a minimum liability of $10,000.00 and a maximum liability of $25,000.00.

Amended by L.1962, c. 198, s. 87; L.1972, c. 182, s. 5, eff. Jan. 1, 1973.



Section 48:4-49 - Provision For Continuing Liability

48:4-49. Provision for continuing liability
Insurance policies filed under this article shall contain a provision for a continuing liability, notwithstanding any recovery thereon, until the expiration thereof, according to their terms or until ten days after notice in writing of cancellation has been given to the board of public utility commissioners.



Section 48:4-50 - Self-insurance Unaffected; Nonresident Owners And Operators; Certificate Of Self-insurance

48:4-50. Self-insurance unaffected; nonresident owners and operators; certificate of self-insurance
Nothing contained in this article shall be construed to repeal any law permitting self-insurance of motor vehicles carrying passengers for hire, nor shall the foregoing requirements as to insurance apply to a vehicle owned or operated by a nonresident who is a self-insurer under the laws of the state of which he is a resident and in which such vehicle is registered, if such laws are substantially similar to the laws of this state with respect to the qualifications for self-insurance; provided, any such nonresident self-insurer shall have filed with the board of public utility commissioners a certified copy of the certificate permitting such operator to be a self-insurer under the laws of the state of which he is a resident and in which the motor vehicle is registered; the board may reject any such certificate of self-insurance if and when it determines, after hearing upon notice in writing to the self-insurer, that such self-insurer is not financially responsible to respond in damages.



Section 48:4-51 - Evidence Of Financial Coverage; Driver To Have In Possession And Exhibit Upon Request

48:4-51. Evidence of financial coverage; driver to have in possession and exhibit upon request
The driver of every motor vehicle carrying passengers for hire shall have in his possession and exhibit for inspection when requested by any proper person, either (a) the original policy of insurance covering such vehicle or (b) a certificate thereof issued by the insurance company; or (c) if a self-insurer, a certificate of such self-insurance issued by the official, board or body authorized by law to permit such self-insurance.



Section 48:4-52 - Rules And Regulations

48:4-52. Rules and regulations
The board of public utility commissioners is hereby empowered to make rules and regulations not inconsistent with the laws of this state with respect to financial coverage as herein provided.



Section 48:4-53 - Operating Motor Vehicle Without Financial Coverage; Misdemeanor

48:4-53. Operating motor vehicle without financial coverage; misdemeanor
Any person who shall knowingly operate or permit to be operated any motor vehicle carrying passengers for hire not at the time of such use covered by insurance or other financial coverage as herein provided for shall be guilty of a misdemeanor.



Section 48:4-54 - Refusal To Exhibit Evidence Of Financial Coverage; Penalty

48:4-54. Refusal to exhibit evidence of financial coverage; penalty
Any person who shall knowingly operate or permit to be operated a motor vehicle carrying passengers for hire who shall fail to display or who refuses to exhibit upon request of a proper person the evidence of insurance or other financial coverage provided for in this article shall, upon conviction, be adjudged a disorderly person and shall be liable to a penalty of not more than $100.00 or imprisonment for a term of not more than 90 days, or both a fine and imprisonment not exceeding the aforesaid maximum, at the discretion of the magistrate before whom the conviction shall be had.

Amended by L.1962, c. 198, s. 88.



Section 48:4-55 - Construction Of Article

48:4-55. Construction of article
This article shall not be construed to repeal any act or portion of any act not wholly inconsistent therewith, but all such acts shall be construed in paria materia herewith.



Section 48:5-1 - Formation Authorized

48:5-1. Formation authorized
Five or more persons, a majority of whom shall be residents of this state, may form a company for the purpose of constructing, maintaining and operating a bridge or bridges and approaches thereto for the public use.



Section 48:5-2 - Certificate Of Incorporation; Contents

48:5-2. Certificate of incorporation; contents
Such persons shall execute a certificate of incorporation setting forth:

I. The name of the company;

II. The period of time the same is to continue;

III. The name of each county through or into which the bridge or bridges are to be constructed, maintained and operated;

IV. The amount of authorized capital stock of the company, which shall not be less than twenty thousand dollars for every bridge constructed or proposed to be constructed, and the number of shares of such capital stock; and

V. The names and places of residence of the incorporators.



Section 48:5-3 - Recording And Filing Certificate

48:5-3. Recording and filing certificate
The certificate of incorporation shall be recorded in the office of the clerk of the county where the principal office of the company is located, and filed and recorded in the office of the secretary of state. Thereafter the incorporators and their successors shall be a corporation by the name certified in the certificate of incorporation.



Section 48:5-4 - Certificate Or Copy As Evidence

48:5-4. Certificate or copy as evidence
Any certificate of incorporation filed in the office of the secretary of state pursuant to section 48:5-3 of this title, or a copy thereof certified by the secretary of state, shall be evidence of the incorporation of the company and of the facts therein stated.



Section 48:5-5 - Directors And Officers

48:5-5. Directors and officers
A board of at least five directors of every company organized under this article shall be chosen annually by the stockholders, when, where, and as shall be provided by the by-laws and shall hold office for one year, and until others are chosen and qualified in their stead. The other officers of the company shall be selected and chosen and shall hold office as provided by the by-laws.



Section 48:5-6 - Stock

48:5-6. Stock
The stock of every company organized under this article shall be subscribed, paid for, held and transferred, and the subscriptions therefor collected in the manner set forth in Title 14, Corporations, General.



Section 48:5-7 - General Powers

48:5-7. General powers
Every company organized under this article shall have power:

I. To lay out a bridge or bridges with the proper approaches and to construct the same, and for the purposes of cuttings and embankments to take as much more land as may be necessary for the proper construction, maintenance, operation and security of such bridge or bridges. No bridge shall exceed 50 feet in width unless more land shall be required for the slopes of cuts and embankments;

II. To construct suspension drawbridges over any channels, thoroughfares or small creeks or rivers, but no such company shall build a bridge over any fresh water creek or river which is more than 400 feet wide;

III. To take and hold such voluntary grants of real estate and other property as may be necessary for the construction, maintenance and accommodation of its bridge or bridges;

IV. To purchase, hold and use such real estate or other property as may be necessary to accomplish the objects of its incorporation;

V. To enter upon all lands or waters to explore, survey, and locate the route of any such bridge, with the proper approaches and necessary buildings, appurtenances, and conveniences, doing no unnecessary injury to private or other property, and subject to responsibility for all damages which shall be done thereto;

VI. To condemn and take land necessary for its business, in accordance with chapter 1 of the Title Eminent Domain (s. 20:1-1 et seq.);

VII. To borrow such sums of money from time to time not to exceed in the whole the amount of its capital stock, as shall be necessary to build, construct, maintain and repair and keep in repair any such bridges with the necessary approaches, and to secure the repayment thereof by the execution, negotiation and sale of bonds secured by mortgages on its property and franchises;

VIII. In the manner or mode of procedure and with the effect and subject to the restrictions and liabilities prescribed by Title 14, Corporations, General, and as fully and completely as a corporation organized under said Title 14, to purchase, take by devise or bequest, hold and convey real and personal property, inside or outside of this State, and mortgage any such real or personal property, and its franchises, to sell or exchange all or substantially all of its property and assets, including its good will, to lease its property and franchises to any other corporation or to any person, individual, partnership or public body, to purchase and dispose of the stock of any other corporation and pay therefor, to enter into, effect and carry out a joint agreement with any other corporation or with any person, individual, partnership or public body for their merger or consolidation, and to dissolve or be dissolved and be wound up.

The powers and privileges conferred upon any such company and described in subparagraph VIII of this section shall be vested in such company and may be fully and completely exercised by it at its discretion notwithstanding any restriction, limitation, condition or other provision in this article contained or implied, but in the event of conveyance or mortgage of any bridge constructed by such company or the sale or exchange of all or substantially all of its property and assets or the effecting and carrying out of a joint agreement with any other corporation or corporations for their merger or consolidation or the dissolution and winding up of such company, any person, individual, partnership, corporation or public body thereby acquiring such bridge or otherwise succeeding to the rights, privileges, powers and franchises of such company with respect to such bridge (hereinafter called "successor" ) and the successor's right, title and interest in and to such bridge shall be subject to and governed by all of the restrictions, limitations, conditions or other provisions in this article contained or implied and such successor, be he or it a person, individual, partnership, corporation or public body, shall be subject to and governed by this section and sections 48:5-8 to 48:5-12, inclusive, of this article.

IX. To exercise all other powers hereby granted or now or hereafter lawfully granted such corporations.

Amended by L.1966, c. 197, s. 1, eff. July 21, 1966.



Section 48:5-8 - Tolls

48:5-8. Tolls
Every company organized under this article may take such rate of toll as may be fixed by it from time to time, for persons, vehicles or animals, or for things not herein enumerated, entering on, passing over or using such bridges and the approaches thereto.

Any toll gatherer of the company may stop any person, vehicle or animal from entering upon, passing over or using such bridges and the approaches thereto until the required toll shall have been paid.



Section 48:5-8.1 - Charter Inoperative Or Void For Nonpayment Of Taxes; Reinstatement

48:5-8.1. Charter inoperative or void for nonpayment of taxes; reinstatement
If the charter of any company organized under this article shall hereafter become or shall have heretofore become inoperative or void by proclamation of the governor or by operation of law, for nonpayment of taxes, the governor, by and with the advice of the attorney general, may, upon payment by such company to the secretary of state of such sum in lieu of taxes and penalties as to them may seem reasonable, but in no case to be less than the fees required as upon the filing of the original certificate of incorporation, permit such company to be reinstated and entitled to all its franchises and privileges. Upon such payment as aforesaid the secretary of state shall issue his certificate entitling such company to continue its said business and its said franchises. Nothing in this section contained shall relieve any such company from the penalty of forfeiture of its franchises in case of failure to pay such future taxes imposed under any law of this state.



Section 48:5-9 - Joint Agreement Of Bridge Companies For Constructing And Operating Bridge

48:5-9. Joint agreement of bridge companies for constructing and operating bridge
Whenever two or more bridge companies are authorized by any lawful authority to build and maintain bridges over or across navigable waters separating this state from another state and the lines of the bridges may or can embrace the same location or line or their locations or lines may or can connect or become tributary to each other, such companies may enter into an agreement for the joint or several building, maintenance or operation of the whole or any part of the bridges together with all proper connections and appurtenances and approaches thereto and stations.



Section 48:5-10 - Terms Of Joint Agreement

48:5-10. Terms of joint agreement
The directors of the companies proposing to enter into such joint agreement may agree upon the terms thereof and the agreement may prescribe the terms and conditions thereof and the mode of carrying it into effect.

The parties to the agreement may pledge to and with each other for the due performance thereof, all their present and future acquired property and franchises. They may prescribe such provisions relating to the issue of obligations by either or both companies and the securing of the same by guarantee or mortgage of the franchises and property of either or both companies, present or future acquired and relating to the ownership, possession, control, maintenance and operation of the whole or any part of such bridge, its connections, appurtenances, approaches and stations by the respective companies or by their respective stockholders, directors, committees, officers or agents, or by any board of managers or arbitrators appointed under the agreement, as may be proper to effect the objects thereof.



Section 48:5-11 - Stockholders' Meeting; Filing Agreement

48:5-11. Stockholders' meeting; filing agreement
The agreement shall be submitted to the stockholders of each company at a meeting called specially for the purpose. Written or printed notice of the time and place of the meeting shall be delivered or mailed by each company to its stockholders of record whose post-office addresses are known to the company, at least thirty days before the meeting and a general notice thereof shall also be published daily for at least four weeks in a newspaper printed in the city, town or county where the company has its principal office or place of business.

At the meeting, a vote by ballot shall be taken for the adoption or rejection of the agreement, each share entitling the holder thereof to one vote. The ballot shall be cast in person or by proxy. If two-thirds of the votes of all the stockholders of the respective companies shall be for the adoption of the agreement, that fact shall be certified thereon by the secretary of each company under its seal.

The agreement so adopted or a certified copy thereof shall be filed in the office of the secretary of state and shall from thence be deemed and taken to be the agreement of the companies. The secretary of state shall be paid twenty dollars upon filing the agreement.

A copy of the agreement duly certified by the secretary of state shall be evidence of the existence thereof and that the provisions of this section have been complied with.



Section 48:5-12 - Mortgages Of Corporate Rights And Franchises

48:5-12. Mortgages of corporate rights and franchises
Every bridge company incorporated by the laws of this state and doing business, operating works or owning property in this state or partly in this state and partly in another state, and whose charter or the supplements thereto do not confer an express power to mortgage or convey in trust its corporate rights and franchises to secure its bonds, may mortgage its corporate property, rights and franchises to secure the payment of any bonds or other indebtedness issued or to be issued by the company, but such indebtedness shall not exceed by more than fifty thousand dollars the amount of real and personal property which the company may be authorized by its charter to hold.



Section 48:5-13 - Formation Authorized

48:5-13. Formation authorized
Three or more persons may form a company for the purpose of constructing, maintaining and operating a bridge or bridges over the Delaware river for public use, upon executing and filing a certificate of incorporation as hereinafter provided.



Section 48:5-14 - Certificate Of Incorporation; Contents

48:5-14. Certificate of incorporation; contents
The certificate of incorporation shall set forth:

I. The name of the company, which shall not resemble a name already in use by any corporation in this state so as to lead to uncertainty or confusion;

II. The location (town or city, street and number, if such there be) of the principal office in this state;

III. The name of its agent in charge of the principal office upon whom service of process may be made;

IV. The object of the company, the municipality in which the terminal points of the proposed bridge or bridges are to be located, the counties of this state in or through which the company intends to construct such bridge or bridges;

V. The amount of total authorized capital stock, or total number of shares of stock authorized; the number of shares into which the same is divided, if it is to have a par value; a statement of whether such shares are to have a par value or to be without par value; if the shares are to have a par value, the par value of each share; the amount of capital stock subscribed by the incorporators, and with which it will commence business; and if there be more than one class of stock created by the certificate, a description of the different classes with the terms on which created;

VI. The names and places of residence of the incorporators and the number of shares subscribed by each. The aggregate of such subscription shall be the amount of capital with which the company shall commence business;

VII. The names and places of residence of the first directors of the company, of whom there shall be not less than three, who shall be stockholders and incorporators of the company, and at least one of whom shall be a resident of this state, and who shall manage its affairs until other directors are chosen in their places;

VIII. The period, if any, limited for the duration of the company;

IX. Any provisions authorized by law which the incorporators may choose to insert for the regulation of the business, and for conduct of the affairs of the corporation, or for creating, defining, limiting and regulating the powers of directors, stockholders and officers.



Section 48:5-15 - Signing, Recording And Filing Certificate

48:5-15. Signing, recording and filing certificate
The certificate of incorporation shall be signed in person by all the incorporators and proved or acknowledged as required for deeds of real estate and recorded in the office of the clerk of the county where the principal office of the company shall be established. After being so recorded a copy thereof to be certified by the clerk shall be filed in the office of the secretary of state. Thereupon the incorporators and their successors shall be a corporation. The secretary of state shall record the certificate in a book to be kept for that purpose.



Section 48:5-16 - Conditions Precedent To Filing Of Certificate

48:5-16. Conditions precedent to filing of certificate
The certificate of incorporation shall not be filed in the office of the secretary of state until there shall have been annexed thereto and filed therewith an affidavit, made by at least three of the directors in the certificate named, that at least one hundred thousand dollars has been, in good faith, subscribed and paid into the treasury of the company for stock for each terminal to be constructed by the company within this state, and that it is intended in good faith to construct, maintain and operate the bridges mentioned in the certificate. Nor shall the certificate be filed in such office until at least twenty-five thousand dollars has been in good faith subscribed and paid in cash to the directors for each terminal to be constructed in this state, and deposited by them with the treasurer of the state.

The treasurer of the state shall hold the sum so deposited subject to be repaid to the company or its treasurer upon the construction of what it shall be proved to his satisfaction that the company has expended at least twenty-five thousand dollars to construct, or to be repaid to the directors of the company upon satisfactory proof of the payment of all debts of the company and the dissolution thereof.



Section 48:5-17 - Certificate Or Copy As Evidence

48:5-17. Certificate or copy as evidence
Any certificate of incorporation filed in the office of the secretary of state in pursuance of section 48:5-15 of this title, or a copy thereof certified by the secretary of state, shall be evidence of the incorporation of the company and of the facts therein stated and of the right of the company to exercise all of its powers under the provisions of this article.



Section 48:5-18 - General Powers

48:5-18. General powers
Every company incorporated, organized or existing under this article shall have power:

Construction and maintaining bridges. a. To construct, maintain and operate its bridge or bridges.

Surveys; entry on land. b. To locate and determine its route and works, and, for that purpose, to make such surveys and tests for its proposed bridge or bridges as may be necessary to the selection of the most advantageous location, and to enter upon lands and waters of any person, doing no unnecessary injury to private or other property, and subject to responsibility for all damages which shall be done thereto.

Condemnation. c. Upon obtaining written permission of the board of public utility commissioners, to condemn and take the land necessary for its business, in accordance with chapter one of the Title Eminent Domain (s. 20:1-1 et seq.).

Acquisition of real estate. d. To acquire from time to time and to hold, operate and use all such real estate and other property or any interest therein, and any existing ferry companies or the rights and properties thereof, or any interest therein as may, in the judgment of its directors, be necessary for the purpose of the construction, maintenance and operation of its bridges, or to accomplish the objects of its incorporation, and to sell land, rights or property thus acquired, when not necessary for such purposes and objects.

Bonds and mortgages; usury as defense. e. To borrow such sums of money as shall be necessary to construct, improve, extend or repair its bridges, and to furnish all lands and other property necessary for its purposes, and for such purpose to issue and sell its bonds secured by mortgage on its lands, bridges, chattels, franchises and appurtenances. No such company shall plead any statute against usury in any action at law or in equity to enforce the payment of a bond or mortgage executed under the provisions of this section. In the case of any such company in this State, the amount of whose debts shall have been limited by special law, the written consent of the holders of at least two-thirds of all of who shall issue bonds of any such company to an amount greater than that its stock shall be obtained before any mortgage shall be executed. A person who shall issue bonds of any such company to an amount greater than that authorized by law shall be guilty of a misdemeanor. Where a mortgage on a bridge right of way and franchise includes chattels, it shall be sufficient notice and evidence thereof to record the same as a mortgage on real estate.

Real and personal property; mortgages; sale or lease; stock of other corporations; successors' right. f. In the manner or mode of procedure and with the effect and subject to the restrictions and liabilities prescribed by Title 14, Corporations, General, and as fully and completely as a corporation organized under said Title 14, to purchase, take by devise or bequest, hold and convey real and personal property, inside or outside of this State, and mortgage any such real or personal property, and its franchises, to sell or exchange all or substantially all of its property and assets, including its good-will, to lease its property and franchises to any other corporation, to purchase and dispose of the stock of any other corporation and pay therefor, to enter into, effect and carry out a joint agreement with any other corporation or corporations for their merger or consolidation, and to dissolve or be dissolved and be wound up.

The powers and privileges conferred upon any such company and described in subparagraph f of this section shall be vested in such company and may be fully and completely exercised by it at its discretion notwithstanding any restriction, limitation, condition or other provision in this article contained or implied, but in the event of conveyance or mortgage of any bridge constructed by such company or the sale or exchange of all or substantially all of its property and assets or the effecting and carrying out of a joint agreement with any other corporation or corporations for their merger or consolidation or the dissolution and winding up of such company, any person, partnership, corporation or public body thereby acquiring such bridge or otherwise succeeding to the rights, privileges, powers and franchises of such company with respect to such bridge (hereinafter called "successor" ) and the successor's right, title and interest in and to such bridge shall be subject to and governed by all of the restrictions, limitations, conditions or other provisions in this article contained or implied and such successor shall, for all the purposes of this section and sections 48:5-19 to 48:5-24, inclusive, of this article, be deemed to be a company incorporated, organized or existing under this article; provided, however, that if such successor be this State, or any county or municipality thereof, or any bridge commission, bridge authority, public officer, board, commission or agency or other public body, created by or in any such State, county or municipality, then and in such case (1) the power and privilege conferred by the provisions of section 48:5-19 of this article upon the company and any successor to demand and receive sums of money for the use of such bridge and for other services connected with such bridge shall cease and determine at the expiration of forty-five years after the opening of such bridge for public use, and in consideration thereof (2) such bridge and the necessary approaches and appurtenances thereto shall not be subject to acquisition by, or be subject to becoming the property of, any State or States, municipality or municipalities, under the terms and provisions of sections 48:5-22, 48:5-23 or 48:5-24 of this article, and the right, title and interest of such State, county, municipality, bridge commission, bridge authority, or public officer, board, commission, agency or body in and to such bridge shall be perpetual.

Amended by L.1947, c. 401, p. 1264, s. 1.



Section 48:5-19 - Tolls

48:5-19. Tolls
Every such company may demand and receive such sums of money for the use of its bridges and for other services connected with its business as it shall from time to time think reasonable and proper not exceeding:

Vehicles including driver--

Motor cycle with or without side car, twenty-five cents.

Automobiles, except trucks and busses, under one hundred-inch wheel base, forty cents; over one hundred-inch wheel base, sixty cents.

Automobile trucks or busses under eleven feet in length, fifty cents; eleven feet and under fifteen feet in length, sixty-five cents; fifteen feet and under seventeen feet in length, eighty cents.

Horse drawn vehicles--one-horse wagon, fifty cents; two-horse wagon, seventy-five cents; additional horses attached to vehicle, fifteen cents.

Trailer on automobile or wagon, fifty cents.

Each additional foot or part thereof over seventeen feet in length of all vehicles or loads thereof, five cents.

Bicycle and rider, ten cents.

Saddle horse and rider, fifteen cents.

Each pedestrian or passenger in vehicle, five cents.

Vehicles or means of transportation not above referred to or not now invented or used, at such rates as the company may fix.



Section 48:5-20 - Uses Of Bridge

48:5-20. Uses of bridge
Every bridge constructed under the provisions of this article may be used for the passage of vehicles of all types and kind; for the passage of pedestrians; for all incidental purposes, including conduits, cables, pipes, wires and railways, in so far as such use will not interfere with the passage of vehicles and pedestrians.



Section 48:5-21 - Keeping Bridge Open

48:5-21. Keeping bridge open
Every bridge constructed under the provisions of this article shall be kept open to the public at all times after it is completed except when necessarily closed for repairs, or when any draw of such bridge is necessarily open to permit the passage of water traffic.



Section 48:5-22 - Acquisition Of Bridge By States; Terms Of Acquisition

48:5-22. Acquisition of bridge by states; terms of acquisition
The state reserves to itself the right, acting in conjunction with any adjoining state or municipality thereof, to acquire any bridge constructed by any such company at the following times and upon the following terms:

a. At the expiration of five years after the opening of any bridge for public use, for the total costs thereof of whatever nature and upon assumption of all obligations or liabilities of the bridge company, for the construction of the bridge, with the approaches thereto and appurtenances thereof, plus fifteen per cent of the cost;

b. At any time thereafter, at such total cost and upon assumption of such obligations or liabilities, plus fifteen per cent of the cost, less two per cent per annum of the total cost for each year after the expiration of five years from the date of the opening of the bridge for public use.

Every company organized under this article consents to the acquisition by the state pursuant to this section of any bridge constructed by the company.



Section 48:5-23 - Acquisition Of Bridge By States; Two Or More Bridges

48:5-23. Acquisition of bridge by states; two or more bridges
If two or more bridges shall have been constructed by any such company at different times, the per cent of the total cost to be paid therefor shall be applied to each bridge as of the date the same shall have been opened for public use.

The right to acquire two or more bridges under section 48:5-22 of this title may be exercised if any one of the bridges shall have been in operation for five years. If a second or other bridge shall not have been in operation for five years, then such second or other bridge shall be taken at such total cost thereof, plus fifteen per cent.

If, at the time of the taking of such second or other bridge, it is in process of construction, it shall be acquired at the total cost of the construction up to the time of acquisition, plus fifteen per cent thereof, and upon assumption by the states of all obligations and liabilities incurred in such construction.



Section 48:5-24 - Bridges To Become Property Of States After Fifty Years

48:5-24. Bridges to become property of states after fifty years
If the state, acting jointly with any adjoining state, shall not have purchased a bridge constructed by a company organized under this article at the expiration of fifty years after the opening of the bridge for public use, the bridge together with the necessary approaches and appurtenances shall become the property of such states for public use without cost or expense to the states and the right, title and interest of the company shall cease.



Section 48:5-25 - Interpretation

48:5-25. Interpretation
This article shall be liberally construed and no proceedings thereunder shall be set aside or invalidated by reason of any informality, unless substantial injustice would result therefrom.



Section 48:5-26 - Conviction Of Nuisance; Taking Toll Without Paying Fine; Penalty

48:5-26. Conviction of nuisance; taking toll without paying fine; penalty
When a corporation shall be convicted of a nuisance for not repairing and keeping in repair a bridge and shall neglect to pay the fine and costs awarded for the space of three months after execution shall have been issued against it, such corporation, its lessee or agent, or any other person shall not demand or take any toll upon such bridge until such fine and costs are paid.

If any person shall so demand or take toll after notice in writing to him of such conviction and neglect, such person shall be punished by a penalty of one hundred dollars to be sued for in the name of the prosecutor of the pleas of the county and applied toward payment of the fine and costs aforesaid.



Section 48:5-27 - Investigation Of Toll Bridges And Fixing Of Rates

48:5-27. Investigation of toll bridges and fixing of rates
L.1913, c. 298, p. 614 (1924 Suppl. s.s. *167-18, *167-19), entitled "A supplement to an act entitled "An act concerning public utilities; to create a board of public utility commissioners and to prescribe its duties and powers,' approved April twenty-first, one thousand nine hundred and eleven," approved April ninth, one thousand nine hundred and thirteen, saved from repeal. [This act authorizes the board of public utility commissioners to investigate certain toll bridges, require them to be repaired if necessary and fix the toll charges thereof.]



Section 48:5-28 - Destruction Or Removal Of Materials Of Toll Bridges; Regulating Passage Over

48:5-28. Destruction or removal of materials of toll bridges; regulating passage over
L.1872, c. 85, p. 16 (Rev.1877, pp. 91, 92, s.s. 35 to 40; C.S. pp. 322, 323, s.s. 65 to 70), entitled "An act for the protection of bridges over the river Delaware," approved February twenty-eighth, one thousand eight hundred and seventy-two, saved from repeal. [This act prescribes penalties for destroying or removing timber or other materials belonging to toll bridges over the Delaware river, for crossing such bridges faster than a walk and for carrying fire, explosives, et cetera, over such bridges and requires vehicles to keep to the right while crossing. The act provided it was to go into effect when ratified by the legislature of the state of Pennsylvania and it was so ratified by Pennsylvania by the act of 1873, April 10, P.L. 69, s. 1.]



Section 48:5A-1 - Short Title

48:5A-1. Short title
This act shall be known and may be cited as the "Cable Television Act."

L.1972, c. 186, Art. I, s. 1.



Section 48:5A-2 - Legislative Findings, Determinations, And Declarations.

48:5A-2 Legislative findings, determinations, and declarations.
2.The Legislature finds, determines and declares:

a.That, after careful investigation, it appears that the rates, services and operations of cable television companies in this State are affected with a public interest;

b.That it should be, and is hereby declared, the policy of this State to provide fair regulation of cable television companies in the interest of the public;

c.That the objects of such regulation are (1) to promote adequate, economical and efficient cable television service to the citizens and residents of this State, (2) to encourage the optimum development of the educational and community-service potentials of the cable television medium, (3) to provide just and reasonable rates and charges for cable television system services without unjust discrimination, undue preferences or advantages, or unfair or destructive competitive practices, (4) to promote and encourage harmony between cable television companies and their subscribers and customers, (5) to protect the interests of the several municipalities of this State in relation to the issuance of municipal consents for the operation of cable television companies within their several jurisdictions, and to secure a desirable degree of uniformity in the practices and operations of cable television companies in those several jurisdictions; and (6) to cooperate with other states and with the Federal Government in promoting and coordinating efforts to regulate cable television companies effectively in the public interest;

d.That to secure such regulation and promote the objectives thereof, authority to regulate cable television companies generally, and their rates, services and operations, in the manner and in accordance with the policies set forth in P.L.1972, c.186 (C.48:5A-1 et seq.) (the "act"), shall be vested in the Board of Public Utilities;

e.That the Federal Communications Commission (the "FCC") reported in its 2005 assessment of video programming competition that increased competition in the multichannel video programming distributor ("MVPD") market has led to improvements in cable television services, including more channels of video programming and increased service options for consumers, and in the case of facilities-based competition, lower prices for customers;

f.That, as a result of ongoing technological innovations, non-traditional providers of MVPD services such as local telephone common carriers are offering or preparing to offer MVPD services over existing telephone lines or over newly-installed high-speed fiber lines to customers in their local telephone service areas, and such developments have the potential for stimulating additional competition in the MVPD market that should lead to further improvements for MVPD customers;

g.That, in order to afford an equal opportunity for non-traditional MVPD providers such as local telephone common carriers to compete with existing providers, and to ensure that customers receive the benefits of a more competitive MVPD market, it is in the public interest to encourage common carriers to enter the MVPD market by adapting the existing regulatory framework to the changed circumstances brought about by recent technological developments while allowing the State to retain its necessary and appropriate regulatory oversight with regard to consumer protection and customer service elements; and

h.That nothing in this act shall be seen to limit or otherwise reduce the protection afforded to cable television customers, and it is in the public interest to include additional provisions in this act to ensure that customers continue to be provided a high level of consumer protection and customer service in a more competitive MVPD market.

L.1972,c.186,s.2; amended 2006, c.83, s.1.



Section 48:5A-3 - Definitions.

48:5A-3 Definitions.
3.As used in this act, except as the context may otherwise clearly require or indicate:

a."Board" means the Board of Public Utilities.

b."Office" means the Office of Cable Television established by the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.).

c."Director" means the Director of the Office of Cable Television.

d."Cable television system", "CATV system" or "cable system" means a facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment, that is designed to provide cable television service which includes video programming, without regard to the technology used to deliver such video programming, including Internet protocol technology or any successor technology, and which is provided to multiple subscribers within a community, but such term does not include: (1) a facility that serves only to retransmit the television signals of one or more television broadcast stations; (2) a facility that serves subscribers without using any public right-of-way; (3) a facility of a common carrier which is subject, in whole or in part, to regulation by the board pursuant to Title 48 of the Revised Statutes, except that such facility shall be considered a CATV system to the extent such facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services; (4) an open video system that has been certified by the Federal Communications Commission as being in compliance with the provisions of Part 76, "Multichannel Video and Cable Television Service," of Title 47 of the Code of Federal Regulations; (5) any facilities of any electric public utility used solely for operating its electric utility systems; or (6) a facility of an electric public utility which is subject, in whole or in part, to regulation by the board pursuant to Title 48 of the Revised Statutes, except that such facility shall be considered a CATV system solely to the extent that such facility is used in the transmission of video programming directly to the subscribers. The term "facility" as used in this subsection is limited to the optical spectrum wavelengths, bandwidth, or other current or future technological capacity used for the transmission of video programming directly to subscribers.

e."Cable television reception service" means the simultaneous delivery through a CATV system of the signals of television broadcast stations to members of the public subscribing to such service for a fee or other consideration, which service may include additional nonbroadcast signals delivered as a part of the service with no additional charge.

f.(Deleted by amendment, P.L.2006, c.83).

g."Cable television company" or "CATV company" means any person or group of persons (1) who provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system, or (2) who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system.

h."Highway" includes every street, road, alley, thoroughfare, way or place of any kind used by the public or open to the use of the public.

i."Certificate" means a certificate of approval issued by the board pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.).

j."Cable television service", "CATV service" or "cable service" means (1) the one-way transmission to subscribers of (a) video programming, or (b) other programming service; and (2) subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service, regardless of the technology utilized by a cable television company to enable such selection or use.

k."Basic cable service" means any service tier which includes the retransmission of local television broadcast signals and any public, educational and governmental channels.

l."Hearing impaired individual" means an individual who, because of injury to, disease of, or defect in the inner, middle or outer ear, or any combination thereof, has suffered a loss of hearing acuity such that the individual cannot receive linguistic information without amplification, dubbing or captions.

m. "In series connection" means a connection where the coaxial service wire entering the residence of a subscriber connects first to a television receiver or monitor, with the television receiver or monitor being connected by coaxial wire to a video cassette recorder or other auxiliary equipment or where the coaxial service wire connects first to a video cassette recorder or auxiliary equipment, with the equipment being connected to a television receiver or monitor and where no external splitting device is used.

n."Municipality" means one municipality acting singularly or two or more municipalities acting jointly in the granting of municipal consent for the provision of cable television service in accordance with the provisions of the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.) as amended and supplemented.

o."Open video system" means a facility consisting of a set of transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable television service to multiple subscribers within a municipality and which has been certified by the Federal Communications Commission as being in compliance with Part 76 "Multichannel Video and Cable Television Service" of Title 47 of the Code of Federal Regulations.

p."Private aggregator" means a duly-organized business or non-profit organization authorized to do business in this State that enters into a contract with two or more municipalities for the purpose of facilitating the joint action of those municipalities in granting municipal consent for the provision of cable television service to those municipalities.

q."Franchise" means an initial authorization, or renewal thereof, issued by a franchising authority in accordance with the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.), whether such authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement or otherwise, which authorizes the construction or operation of a cable television system.

r."System-wide franchise" means a competitive franchise issued pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) which authorizes a CATV company to construct or operate a cable television system in any location within this State in which the CATV company, at the time of the issuance of the system-wide franchise, either has plant or equipment in use for the provision of any consumer video, cable or telecommunications service, including telephone service, or has proposed to place such plant or equipment into use to provide such service.

s."Local franchising authority" or "franchising authority" means a governmental entity empowered by federal, State, or local law to grant a franchise.

t."Telecommunications service provider" or "telecommunications provider" means any owner of facilities and equipment located in public rights-of-way used to provide telecommunications services, except that such term does not include aggregators of telecommunications services.

u."Telecommunications service" means the offering of telecommunications for a fee directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used.

v."Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station.

w. "Other programming service" means information other than video programming that a CATV company makes available to all subscribers generally.

x."Gross revenues" means all revenues actually received by the holder of a system-wide franchise or certificate of approval derived during the calendar year from all the charges or fees paid by subscribers in the municipality to the CATV company for providing basic cable service, cable programming service, as that term is defined in 47 C.F.R. s.76.901, and premier tier programming service, for pay-per-view events, seasonal or sporting events of limited duration, and for all similar programming or channels, but gross revenues shall not include: (1) amounts not actually received, even if billed, such as bad debt; refunds, rebates or discounts to subscribers or other third parties; or revenue imputed from the provision of cable services for free or at reduced rates to any person as required or allowed by law, including, without limitation, the provision of such services to public institutions, public schools, governmental entities, or employees, other than forgone revenue chosen not to be received in exchange for trades, barters, services, or other items of value; (2) any revenue from any charges or fees derived from services classified as non-cable services under federal law, including, without limitation, revenue derived from telecommunications services and information services and any other revenues attributed by the holder of a certificate of approval or system-wide franchise to non-cable services in accordance with Federal Communications Commission rules, regulations, standards, or orders; (3) amounts billed to and collected from subscribers to recover any tax, fee or surcharge of general applicability imposed by any governmental entity on the holder of a certificate of approval or a system-wide franchise, including without limitation, sales and use taxes, gross receipts taxes, excise taxes, utility users taxes, public service taxes, communication taxes, and any other fee not imposed by section 30 of P.L.1972, c.186 (C.48:5A-30). In the case of cable service that may be bundled or integrated functionally with other services, capabilities or applications, the gross revenues shall only include those charges or fees derived from or attributable to the provision of cable service, as reflected on the books and records of the holder of a certificate of approval or a system-wide franchise, as the case may be, in accordance with the rules, regulations, standards and orders of the Federal Communications Commission.

L.1972,c.186,s.3; amended 1983, c.15, s.2; 1987, c.395, s.1; 2003, c.38, s.3; 2006, c.83, s.2.



Section 48:5A-4 - Office Of Cable Television; Establishment; Inapplicability Of Title 48 To Cable Television.

48:5A-4 Office of Cable Television; establishment; inapplicability of Title 48 to cable television.
4.There is hereby established in the Board of Public Utilities an Office of Cable Television; but nothing in P.L.1972, c.186 (C.48:5A-1 et seq.) shall be construed as declaring or defining cable television to be a public utility or subjecting it to the application of any of the provisions of Title 48 of the Revised Statutes, except as otherwise specifically provided in P.L.1972, c.186 (C.48:5A-1 et seq.).

L.1972,c.186,s.4; amended 2006, c.83, s.3.



Section 48:5A-5 - Director; Qualifications; Compensation; Appointment; Term

48:5A-5. Director; qualifications; compensation; appointment; term
The office shall be headed and administered by a director, who shall be a person qualified by training and experience to perform the duties of his office, and shall receive such salary as shall be provided by law. The director shall be appointed by the board, and shall serve at the pleasure of the board.

L.1972, c. 186, s. 5.



Section 48:5A-6 - Director; Powers And Duties.

48:5A-6 Director; powers and duties.
6.The director under the supervision of the President of the Board shall organize the work of the office and establish therein such administrative subdivisions as may be deemed necessary, proper and expedient. The director may formulate rules and regulations for the board's consideration and prescribe duties for the efficient conduct of the business, work and general administration of the office. The director may delegate to subordinate officers or employees in the office such powers as may be deemed desirable, to be exercised under the supervision and direction of the director.

L.1972,c.186,s.6; amended 2006, c.83, s.4.



Section 48:5A-7 - Officers And Employees; Appointment; Terms Of Employment.

48:5A-7 Officers and employees; appointment; terms of employment.
7.Subject to the provisions of Title 11A of the New Jersey Statutes, and within the limits of funds appropriated or otherwise made available, the director with the approval of the President of the Board may appoint such officers and employees of the office as may be deemed necessary for the performance of its duties, and may fix and determine their qualifications, duties and compensation, and may retain or employ engineers and private consultants on a contract basis or otherwise for rendering professional or technical service or assistance.

L.1972,c.186,s.7; amended 2006, c.83, s.5.



Section 48:5A-8 - Annual Report

48:5A-8. Annual report
The director shall make an annual report to the board of the office's operations, and render such other reports as the board shall from time to time request or as may be required by law.

L.1972, c. 186, s. 8.



Section 48:5A-9 - Board And Director; Power, Authority And Jurisdiction.

48:5A-9 Board and director; power, authority and jurisdiction.
9.The board, which is empowered pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) to be the local franchising authority in this State, and the director under the supervision of the board, shall have full right, power, authority and jurisdiction to:

a.Receive or initiate complaints of the alleged violation of any of the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.) or of any of the rules and regulations made pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) or of the terms and conditions of any municipal consent or franchise granted pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.); and for this purpose and all other purposes necessary to enable the director to administer the duties of the office as prescribed by law may hold hearings and shall have power to subpoena witnesses and compel their attendance, administer oaths and require the production for examination of any books or papers relating to any matter under investigation at any such hearing;

b.Supervise and regulate every CATV company operating within this State and its property, property rights, equipment, facilities, contracts, certificates and franchises so far as may be necessary to carry out the purposes of P.L.1972, c.186 (C.48:5A-1 et seq.), and to do all things, whether herein specifically designated or in addition thereto, which are necessary or convenient in the exercise of such power and jurisdiction;

c.Institute all proceedings and investigations, hear all complaints, issue all process and orders, and render all decisions necessary to enforce the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.), of the rules and regulations adopted thereunder, or of any municipal consents issued pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.);

d.Institute, or intervene as a party in, any action in any court of competent jurisdiction seeking mandamus, injunctive or other relief to compel compliance with any provision of P.L.1972, c.186 (C.48:5A-1 et seq.), of any rule, regulation or order adopted thereunder or of any municipal consent or franchise issued thereunder, or to restrain or otherwise prevent or prohibit any illegal or unauthorized conduct in connection therewith.

L.1972,c.186,s.9; amended 2006, c.83, s.6.



Section 48:5A-10 - Rules And Regulations; Promulgation; Subject Matter; Cooperation With Federal Regulatory Agencies.

48:5A-10 Rules and regulations; promulgation; subject matter; cooperation with federal regulatory agencies.
10. The director with the approval of the board shall establish, consistent with federal law, for the purpose of assuring safe, adequate and proper cable television service, after hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations governing:

a.Technical standards of performance for CATV systems and the equipment and facilities thereof, including standards of maintenance and safety, not inconsistent with applicable Federal regulations;

b.The prohibition and prevention of the imposition of any unjust or unreasonable, unjustly discriminatory or unduly preferential individual or joint rate, charge or schedule for any service supplied or rendered by a CATV company within this State, or the adoption or imposition of any unjust or unreasonable classification in the making or as the basis of any individual or joint rate, charge or schedule for any service rendered by a CATV company within this State;

c.Requirements for the reasonably prompt and complete exercise of the rights conferred by any certificate, subject to revocation thereof or other penalty provided under P.L.1972, c.186 (C.48:5A-1 et seq.);

d.Procedures and forms for the application by a CATV company for municipal consents or for a franchise required under P.L.1972, c.186 (C.48:5A-1 et seq.);

e.Procedures and forms for review by the director of municipal consents or franchises issued pursuant to the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.);

f.Procedures and forms for the application by CATV companies to municipalities for amendment of rates or other terms and conditions of municipal consents or franchises and, for the review by the director of the terms of such amendments, and for the resolution by the director of disputes between municipalities and CATV companies over such applications;

g.Procedures and forms for submission to and resolution by the director of complaints or disputes by or between CATV companies, municipalities or citizens regarding proper compliance with the implementation of the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.) or the rules and regulations made or municipal consents or franchises issued pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.); provided, however, that, notwithstanding the foregoing provisions of this section or any of the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.), it is the intent of P.L.1972, c.186 (C.48:5A-1 et seq.) that all the provisions, regulations and requirements imposed by or pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) shall be operative only to the extent that the same are not in conflict with the laws of the United States or with any rules, regulations or orders adopted, issued or promulgated pursuant thereto by any Federal regulatory body having jurisdiction. No requirement, regulation, term, condition, limitation or provision imposed by or pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) which is contrary to or inconsistent with any such Federal law, regulation or order now or hereafter adopted shall be enforced by the director or shall be authority for the granting, denial, amendment or limitation of any municipal consent or certificate of approval which may be applied for or issued under the terms of P.L.1972, c.186 (C.48:5A-1 et seq.).

The board through the office is hereby empowered and directed to cooperate with any Federal regulatory agency in the enforcement within this State of all Federal laws, rules, regulations and orders relating to CATV systems and CATV companies, and therein to act as agent for such Federal regulatory body to the extent authorized by or pursuant to Federal law, and to enter into agreements for said purpose.

L.1972,c.186,s.10; amended 2006, c.83, s.7.



Section 48:5A-10.1 - Electronic Filing Of Documents By Cable Television Companies.

48:5A-10.1 Electronic filing of documents by cable television companies.

1. a. Notwithstanding the provisions of any law, rule, regulation, or order to the contrary, the board shall, consistent with federal law, establish, on its official Internet site, a secure online process to allow cable television companies to complete online any documents the board requires by regulation or order to be submitted to it by cable television companies, and electronically submit completed documents for review and approval by the appropriate officer of the board.

b.Subsection a. of this section shall not be construed as prohibiting the filing of documents with the board by non-electronic means if such non-electronic filing is required pursuant to court order, federal law, contract, or any other applicable legal requirement.

L.2011, c.221, s.1.



Section 48:5A-10.2 - Electronic Filing Of Documents By Public Utilities.

48:5A-10.2 Electronic filing of documents by public utilities.

2. a. Notwithstanding the provisions of any law, rule, regulation, or order to the contrary, the board shall, consistent with federal law, establish, on its official Internet site, a secure online process to allow public utilities operating under the board's jurisdiction pursuant to R.S.48:2-13 to complete online any documents the board requires by regulation or order to be submitted to it by such public utilities, and electronically submit completed documents for review and approval by the appropriate officer of the board.

b.Subsection a. of this section shall not be construed as prohibiting the filing of documents with the board by non-electronic means if such non-electronic filing is required pursuant to court order, federal law, contract, or any other applicable legal requirement.

L.2011, c.221, s.2.



Section 48:5A-10.3 - Electronic Filing Of Documents By Entities Under Jurisdiction Of Bpu.

48:5A-10.3 Electronic filing of documents by entities under jurisdiction of BPU.

3. a. Notwithstanding the provisions of any law, rule, regulation, or order to the contrary, the board shall, consistent with federal law, establish, on its official Internet site, a secure online process to allow entities licensed by or otherwise operating under the jurisdiction of the board pursuant to P.L.1999, c.23 (C.48:3-49 et al.), to complete online any documents the board requires by regulation or order to be submitted to it by such entities, and electronically submit completed documents for review and approval by the appropriate officer of the board.

b.Subsection a. of this section shall not be construed as prohibiting the filing of documents with the board by non-electronic means if such non-electronic filing is required pursuant to court order, federal law, contract, or any other applicable legal requirement.

L.2011, c.221, s.3.



Section 48:5A-11 - Rates, Charges And Classifications For Services; Filing; Publication; Notice; Review; Hearings; Limitations On Revenues; Effective Competition.

48:5A-11 Rates, charges and classifications for services; filing; publication; notice; review; hearings; limitations on revenues; effective competition.

11. a. (1) The board, through the office, shall, consistent with federal law, prescribe just and reasonable rates, charges, and classifications for the services rendered by a CATV company.

(2)On an annual basis, a CATV company shall electronically file, using any reasonable means and format, a schedule of the CATV company's rates, terms, and conditions with the board and, as applicable, electronically file with the board any specific changes to the schedule of the CATV company's rates, terms, and conditions to the extent required by State or federal law.

b.The board shall, from time to time, cause the established rates and rate schedules of each CATV company for cable television reception service to be reviewed, and, if upon review, it shall appear to the board that, under federal law, the rates and rate schedules are or may be excessive, unreasonable, unjustly discriminatory, or unduly preferential, the board shall require the CATV company to establish to the board's satisfaction that the CATV company's rates are just, reasonable, and not excessive or unjustly preferential or discriminatory, and for that purpose, shall order the director to hold a hearing thereon. After a hearing upon notice and full opportunity to be heard afforded to the CATV company, the director may recommend amendment of the schedule of cable television reception service rates charged by that CATV company, and the amended schedule, if approved by the board, shall supersede and replace the schedule so amended.

c.Any hearing held pursuant to this section shall be open to the public, and notice thereof shall be published by the CATV company at least 10 days prior thereto in a newspaper or newspapers of general circulation in the certificated area wherein the rate schedule which is the subject of the hearing applies. Every municipality may intervene in any hearing held by the director pursuant to this section affecting the municipality or the public within the municipality.

d.A CATV company shall not derive from the operations of cable television reception service or cable communications systems any revenues other than the fees, charges, and rates provided for in subsection a. of this section and in subsection g. of section 28 of P.L.1972, c.186 (C.48:5A-28).

e.Whenever, pursuant to the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.), the board or the director is required to determine whether any of the rates, charges, fees, and classifications of a CATV company are unjust, unreasonable, discriminatory, or unduly preferential, there shall be taken into consideration any fees which are charged for the use of a CATV system, or part thereof, as an advertising medium, or for services ancillary to that use, and from which the CATV system derives revenue, directly or indirectly, and the effect thereof upon, the CATV company's requirements for revenue from the fees, rates, charges, and classifications subject to the provisions of this section.

f.The provisions of this section shall not apply in any area where there is effective competition as that term is used in 47 U.S.C. s.543.

g. (1) Notwithstanding the provisions of this section, or any other law, rule, regulation, or order to the contrary, and consistent with federal law, the director shall not require a CATV company to: (a) provide subscribers with a copy of the CATV company's schedule of prices, rates, charges, and services; (b) post a copy of the CATV company's schedule of prices, rates, charges, and services in its local business office; or (c) provide subscribers or applicants for cable television reception service with an explanation, in non-technical terms, of the CATV company's products and services offered, or the prices, rates, charges, and provisions applicable to the services furnished or available to those subscribers or applicants, if the CATV company provides currently available prices, rates, charges, and services in an electronic format on the CATV company's Internet website in a clear, concise, and readily accessible manner, using any reasonable means and format, that accurately conveys the content of the CATV company's notices, and that allows its subscribers and applicants to thereafter make informed decisions based on the information contained in the postings on the CATV company's Internet website.

(2)A CATV company that elects to provide notices on the CATV company's Internet website pursuant to paragraph (1) of this subsection, in lieu of providing notices or explanations to subscribers or applicants, or posting notices in its local business office, shall: (a) provide an explanation to each of the CATV company's subscribers on their bill periodically, though not less than quarterly, of how subscribers are to obtain in written and electronic form the CATV company's currently available prices, rates, charges, and services; and (b) provide the CATV company's currently available prices, rates, charges, and services, upon request, to each of the CATV company's subscribers and applicants who are unable to access the Internet or are otherwise unable to obtain information from the CATV company's website via the Internet. Nothing in this section shall be construed to modify or expand a CATV company's existing obligations to provide information to the board under any other section of Title 48 of the Revised Statutes, to the extent that those obligations do not conflict with this section.

L.1972, c.186, s.11; amended 2006, c.83, s.8; 2013, c.232.



Section 48:5A-11.1 - Public Purpose

48:5A-11.1. Public purpose
It is declared that many elderly and disabled persons reside in the State whose annual net income from all sources is less than the amount necessary to enable them to maintain decent living conditions and whose income is fixed in whole or in part so as to be not adjusted to increases in the cost of living; that the provision of the service of public utilities, and cable television, at rates reduced or discounted from inflationary levels is a necessity of life for these persons because cable television is a principal source of recreation and entertainment for the elderly and infirm; that a public exigency exists which makes the provision of reduced or discounted rate services to qualified elderly and disabled persons by cable television companies a public necessity; and that the provision of reduced rates will promote their health and welfare, thereby prolonging their productivity in the interest of the State and nation, and therefore constitutes and is declared to be a public purpose necessary for the preservation of the public convenience.

L. 1985, c. 356, s. 1; amended 1988,c.81,s.1.



Section 48:5A-11.2 - Discounted Catv Rates; Qualifications.

48:5A-11.2 Discounted CATV rates; qualifications.
2.Notwithstanding the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.) or of any other State law to the contrary, any CATV company providing service may establish rates or schedules which provide for a reduction or discount in rates for cable television reception service for senior citizens, disabled citizens, or other economically disadvantaged citizens who meet the eligibility requirements of either the "Pharmaceutical Assistance to the Aged and Disabled" program pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.), as amended and supplemented; or are receiving or are eligible to receive benefits under the Supplemental Security Income program, as defined in section 1 of P.L.1973, c.256 (C.44:7-85); or are receiving disability insurance benefits under Title II of the federal Social Security Act, 42 U.S.C. s.401 et seq., and meet the income and residency requirements of the "Pharmaceutical Assistance to the Aged and Disabled Program," established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.).

The Board of Public Utilities through the Office of Cable Television shall adopt regulations for the prompt, fair and efficient establishment and maintenance of these reduced or discounted rates and schedules. Subscription to the "Tenants' Lifeline Assistance Program," established pursuant to P.L.1981, c.210 (C.48:2-29.30 et seq.), or to the "Lifeline Credit Program," established pursuant to P.L.1979, c.197 (C.48:2-29.15 et seq.), shall not be a basis for exclusion from any reduction or discount provided under this section, nor shall subscription to any cable television service from such provider be a basis for exclusion from the Tenants' Lifeline Assistance Program or the Lifeline Credit Program.

"Senior citizen" means any person 62 years of age or older who subscribes for CATV service and who does not share the subscription with more than one other person in the same dwelling unit who is less than 62 years of age.

L.1985,c.356,s.2; amended 1988, c.81, s.2; 2006, c.83, s.9.



Section 48:5A-11.3 - Discount In Rates Not Mandatory.

48:5A-11.3 Discount in rates not mandatory.
3.A cable television company shall not be required, as part of any franchising agreement, or renewal thereof, or as part of any negotiations leading up to a franchising agreement, or renewal thereof, or pursuant to order, rule or regulation of the office or the board, to provide the reduction or discount in rates which is permitted under section 2 of P.L.1985, c.356 (C.48:5A-11.2).

L.1985,c.356,s.3; amended 2006, c.83, s.10.



Section 48:5A-11.4 - No Additional Charge To Hearing Impaired Individuals

48:5A-11.4. No additional charge to hearing impaired individuals
No CATV company shall charge or in any way penalize a subscriber for the possession or use of any auxiliary equipment designed to facilitate the reception of basic cable service by a hearing impaired individual and provided by the subscriber, unless this possession or use requires the company to provide additional service or equipment.

1987,c.395, s.2.



Section 48:5A-11.5 - No Charge Permitted

48:5A-11.5. No charge permitted
No CATV company shall charge or in any way penalize a subscriber for the possession or use of a video cassette recorder, video disc, computer or other auxiliary equipment provided by the subscriber and either not connected to a television receiver or monitor, or connected by the subscriber to a television receiver or monitor through which cable service is not received.

1987,c.395, s.3.



Section 48:5A-11.6 - No Charge If Connected By Subscriber, In Series

48:5A-11.6. No charge if connected by subscriber, in series
No CATV company shall charge or in any way penalize a subscriber for the possession or use of a video cassette recorder, video disc, computer or other auxiliary equipment provided by the subscriber and connected by the subscriber, in series, to a television receiver or monitor through which cable service is received. This section shall not be applicable if the company provides additional service or equipment to the subscriber as a result of the connection by the subscriber; or if the connection by the subscriber qualifies as the provision of cable service by the company and the State regulation of the rates for that provision of cable service is prohibited under the "Cable Communications Policy Act of 1984," Pub.L. 98-549 (47 U.S.C. s. 521 et seq.) or any other federal law, rule, regulation or order concerning cable television. This section shall not be construed as prohibiting a CATV company from waiving monthly charges should an external splitting device be provided by the CATV company without a converter.

1987,c.395, s.4.



Section 48:5A-11.7 - Installation

48:5A-11.7. Installation
Any connection made to a cable television system, either directly or indirectly, pursuant to the provisions of section 2 or 4 of this act shall be made in a manner as to prevent signal leakage, and so as not to otherwise interfere with the proper operation of the cable television system. In accordance with rules and regulations adopted by the director with the approval of the board, the installation shall be subject to inspection and approval by the CATV company for purposes of insuring that the installation is made in a manner as to prevent signal leakage and so as not to otherwise interfere with the proper operation of the cable television system.

Nothing in this act shall preclude a CATV company from charging its applicable charge for an ordinary service call.

1987,c.395, s.5.



Section 48:5A-11.8 - Charge For Connection Of Auxiliary Equipment

48:5A-11.8. Charge for connection of auxiliary equipment
Nothing in this act shall be construed as prohibiting a CATV company from charging a subscriber for connection services rendered the subscriber for auxiliary equipment provided by the subscriber.

1987,c.395, s.6.



Section 48:5A-11.9 - Other Law Not Superseded

48:5A-11.9. Other law not superseded
Nothing in this act shall be construed as authorizing the use or possession of equipment prohibited by N.J.S. 2C:20-8.

1987,c.395, s.7.



Section 48:5A-11.10 - Cable Television Company, Specific Late Fee, Method Of Calculation.

48:5A-11.10 Cable television company, specific late fee, method of calculation.

2. a. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, the board shall not allow a cable television company that provides cable television reception service within this State and is subject to the jurisdiction of the board, to approve a specified due date for payments for such service that is less than 15 days from the date of the bill. In the event a cable television company imposes an additional fee, charge or penalty to a subscriber for billing balances which are considered past due or late, the cable television company shall clearly specify the amount of the fee, charge or penalty on the subscriber's bill. The cable television company shall also specify the method of calculation of the fee, charge or penalty on the subscriber's bill. A cable television company shall not impose an additional fee, charge or penalty on any account balance of such subscriber that is less than 30 days past due or late.

b.The board may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to effectuate the purposes of subsection a. of this section.

L.2003,c.247,s.2.



Section 48:5A-11.11 - Catv, Advance Notification, Certain; Requirement Eliminated.

48:5A-11.11 CATV, advance notification, certain; requirement eliminated.

1.Notwithstanding any law, rule, regulation or order to the contrary, a cable television company shall not be required to provide advance notification to the Office of Cable Television, to the cable television company's subscribers, or to the municipalities in its service area, a. prior to implementing a decrease in the price it charges its subscribers for cable television service, provided that the decrease in price is not due to a change in service , or b. prior to the addition of new channels to the cable television company's channel offerings.

Nothing in this section shall be construed to supersede, or deny a subscriber any rights or protections provided by, the New Jersey consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.).

L.2012, c.54, s.1.



Section 48:5A-11A - Cable Tv Outages.

48:5A-11a Cable TV outages.

1. a. The director, with the approval of the board, shall adopt rules and regulations providing for a credit or rebate for outages of cable television service which are six or more hours in duration. The amount of the credit or rebate shall be in one day units, prorated on the basis of the subscriber's monthly rate for each service so interrupted. In order to obtain a credit or rebate, a subscriber shall notify by telephone or in writing the cable television company, the Office of Cable Television or other designated complaint officer within 30 days after any such outage. The regulations may provide for appropriate exceptions and limitations.

b.The director shall permit any cable television company that has a service outage lasting six or more hours in duration, to provide to its subscribers other forms of compensation, in lieu of a credit or rebate, to compensate subscribers for the loss of service caused by the outage. Nothing in this section shall authorize a cable television company to require a subscriber to accept an alternative form of compensation in lieu of a credit or rebate to which the subscriber is entitled pursuant to subsection a. of this section.

L.1987, c.422, s.1; amended 2013, c.97, s.1.



Section 48:5A-11B - Notices To Subscribers.

48:5A-11b Notices to subscribers.

1. a. Notice to subscribers of refund liability and ordered rate decreases shall commence concurrent with subscriber credits within the next billing cycle following approval of the refund liability statement by the appropriate agency, whether the Board of Public Utilities for basic rates, or the Federal Communications Commission for cable programming service rates.

b.Notwithstanding the provisions of subsection a. of this section, or any other law, rule, regulation, or order to the contrary, the director shall not require any cable television company to provide its subscribers with periodic written notice of the procedures for obtaining credits, rebates, or other forms of compensation as reimbursement for service outages lasting six or more hours in duration if the company provides that information in an electronic format on its Internet website in a manner that reasonably conveys the content of the periodic written notices, and allows its subscribers to thereafter make informed decisions concerning compensation for service outages.

c.Any cable television company that provides notice electronically on its Internet website in lieu of sending periodic written notices to its subscribers, pursuant to subsection b. of this section, shall offer the option to each of its subscribers to continue receiving periodic notices in written form on at least an annual basis.

L.1999, c.43, s.1; amended 2013, c.97, s.2.



Section 48:5A-15 - Certificate Of Approval Or System-wide Franchise For Extension, Operation Of Catv System; Exceptions.

48:5A-15 Certificate of approval or system-wide franchise for extension, operation of CATV system; exceptions.
15. No person shall hereafter begin the construction or extension of a CATV system, or begin the operation of a CATV system, or acquire ownership or control thereof, without first obtaining from the board a certificate of approval or franchise issued in accordance with the provisions and procedures specified in P.L.1972, c.186 (C.48:5A-1 et seq.); except that the director may, by order, rule or regulation, exempt a CATV company from the above requirement in a case in which the CATV company's temporary acts or operations do not require the issuance of a certificate of approval or a system-wide franchise in the public interest. The issuance of a certificate of approval or a system-wide franchise by the board to a CATV company shall be deemed to confer a franchise upon the CATV company. A telecommunications service provider holding authority, granted prior to the enactment of P.L.2006, c.83 (C.48:5A-25.1 et al.), to utilize the public rights-of-way to construct, upgrade, operate or maintain a communications network shall not be required to obtain a certificate of authority, system-wide franchise or any other authorization, except for being subject to generally applicable non-discriminatory permit requirements, to construct, upgrade, operate or maintain a communications network capable of providing cable service, and a certificate of authority or a system-wide franchise shall be required only prior to the actual provision of cable service on a commercial basis to the general public.

L.1972,c.186,s.15; amended 2006, c.83, s.11.



Section 48:5A-16 - Application For Certificate Of Approval, System-wide Franchise, Fees; Decision; Appeal; Hearings.

48:5A-16 Application for certificate of approval, system-wide franchise, fees; decision; appeal; hearings.
16. a. Any entity that seeks to provide cable service in this State after the effective date of P.L.2006, c.83 (C.48:5A-25.1 et al.) may apply for either individual certificates of approval or a system-wide franchise. The application for a certificate of approval or a system-wide franchise from the board shall be in writing.

b. (1) If the application is for an individual certificate of approval, it shall have attached thereto the municipal consents required under section 22 of P.L.1972, c.186 (C.48:5A-22), except that a CATV company which is authorized under section 25 of P.L.1972, c.186 (C.48:5A-25) to continue operations after the expiration of a municipal consent and pending municipal action upon application made for renewal or reissuance of such consent may in lieu of such municipal consent attach to its application a statement regarding its authorization to continue operations under the provisions of section 25 of P.L.1972, c.186 (C.48:5A-25); and shall contain such other information as the director may from time to time prescribe by duly promulgated rule, regulation or order. Each such application shall be accompanied by a filing fee of $200.

(2)Upon receipt of an application for a certificate of approval, the board shall review the application and shall, within 30 days of the receipt thereof, either issue the certificate of approval applied for or order the director to schedule a hearing upon the application. No application shall be denied without a hearing thereon. In determining whether a certificate of approval should be issued, the board shall consider only the requirements of sections 17 and 28 of P.L.1972, c.186 (C.48:5A-17 and C.48:5A-28).

c.(Deleted by amendment, P.L.2006, c.83).

d.If the application is for a system-wide franchise, it shall be accompanied by a filing fee of $1,000, and shall specify the information required in section 28 of P.L.1972, c.186 (C.48:5A-28).

e.A hearing held pursuant to subsection b. of this section shall be held not later than the sixtieth day following the date of receipt of the application; it may be adjourned from time to time, but not to a date later than the sixtieth day following the date on which it commenced, except with the consent of the applicant. If such hearing is held, the director shall within 60 days after the conclusion thereof, transmit his findings of fact and recommendations to the board, which shall either issue or deny the certificate for which application was made, or may issue a certificate with such limitations and conditions as the public interest may require. The board shall transmit notice of its decision to the applicant.

f.Upon receipt of an application for a system-wide franchise submitted pursuant to subsection a. of this section, the board shall review the application and shall, within 45 days of the receipt thereof, schedule two public hearings to be held in different geographical areas of the State during the 45-day review period to consider the application. In determining whether a system-wide franchise should be issued, the board shall consider only the requirements of sections 17 and 28 of P.L.1972, c.186 (C.48:5A-17 and C.48:5A-28). On or before the expiration of the 45-day period, the board shall issue an order in writing approving the application if the applicant has complied with the requirements for a system-wide franchise, or the board shall disapprove the application in writing citing the reasons for disapproval if the board determines that the application for a system-wide franchise does not comply with the requirements for a system-wide franchise. If, during the 45-day review period, the board determines to disapprove the application, the board shall schedule a meeting with the applicant to explain to the applicant the reasons for the board's disapproval and to allow the applicant to question the board concerning the reasons for the board's disapproval. Such meeting shall be scheduled no later than two weeks following the expiration of the 45-day review period required by this subsection. The applicant shall have 30 days following the date of the meeting with the board required by this subsection to file an appeal of the board's decision. The board shall thereafter schedule an administrative hearing not later than the thirtieth day following the date of the filing of the applicant's appeal in order to consider the applicant's appeal. The board shall issue a final decision in written form on the applicant's appeal not later than the sixtieth day following the administrative hearing, required by this subsection, on the applicant's appeal.

L.1972,c.186,s.16; amended 2006, c.83, s.12.



Section 48:5A-17 - Certificate Of Approval, System-wide Franchise For Catv Operations.

48:5A-17 Certificate of approval, system-wide franchise for CATV operations.
17. a. The board shall issue a certificate of approval or a system-wide franchise, as appropriate, when, after reviewing the application, and after the required meeting and hearings have been held pursuant to section 16 of P.L.1972, c.186 (C.48:5A-16), the applicant establishes to the board's satisfaction that the applicant has all the municipal consents necessary to support the application, if such consents are required, and that such consents and the issuance thereof are in conformity with the requirements of P.L.1972, c.186 (C.48:5A-1 et seq.), and that the applicant has complied or is ready, willing and able to comply with all applicable rules and regulations imposed by or pursuant to State or federal law as preconditions for engaging in the applicant's proposed CATV operations; provided, that in the case of any application for a certificate of approval which has omitted the attachment of municipal consent in the circumstance provided for in subsection a. of section 16 of P.L.1972, c.186 (C.48:5A-16), the board shall condition the issuance of the certificate upon the applicant's reasonably prompt attainment of the omitted municipal consent or reasonably prompt initiation of proceedings under subsection d. of this section.

b.In considering any application for a certificate of approval, the board shall take into consideration the probable effects upon both the area for which certification is sought and neighboring areas not covered in the municipal consents; and if it finds that the probable effects, for technical and financial reasons, would be to impede the development of adequate cable service, or create an unreasonable duplication of services likely to be detrimental to the development of adequate cable service in any area either within or without the area for which certification is sought, it may deny the certificate or it may amend the certificate in issuing it so as to:

(1)Direct that areas covered in the application be excluded from the area certified; or

(2)Direct that areas not covered in the application be included in the area certified.

c.No such certificate of approval amended pursuant to subsection b. of this section shall be issued except after hearing of which each affected municipality shall be given notice and afforded opportunity to be heard. No such amended certificate of approval shall be issued which would impair the terms of any existing certificate of approval or of any municipal consent upon which such existing certificate is based, except with the consent of the holder of such existing certificate and of any municipality having issued such municipal consent.

d.If a municipality shall arbitrarily refuse to grant the municipal consent required under the terms of P.L.1972, c.186 (C.48:5A-1 et seq.) prerequisite to issuance of a certificate, or to act upon an application for such municipal consent within 90 days after such application is filed, then the applicant may avoid the necessity of first obtaining such municipal consent by showing to the satisfaction of the board that the municipal consent is being arbitrarily withheld. But any CATV company certificated without municipal consent shall nevertheless pay the franchise tax to the municipality imposed under section 30 of P.L.1972, c.186 (C.48:5A-30). An application for certificate filed pursuant to this subsection shall be accompanied by a filing fee of $1,000.

e.If any municipality or county shall refuse to any CATV company, whether the holder of a municipal consent from that municipality or otherwise, any zoning variance or other municipal act or authorization, or any county act or authorization, necessary to permit such CATV company to locate any facility of such CATV company within such municipality or county, or to install transmission facilities through such municipality or county for the purpose of serving subscribers or customers in any area for which such CATV company has been issued a certificate or system-wide franchise by the board, the CATV company may apply to the board for an order setting aside such municipal or county refusal and permitting such location of facility or installation of transmission facilities as requested by the CATV company. An application pursuant to this subsection shall be accompanied by a filing fee of $500. The board, after hearing upon notice and full opportunity for both the applicant and the municipality or county to be heard, shall issue such order when it appears to the board's satisfaction that such permission is necessary to enable the CATV company to provide safe, adequate and proper CATV service to its customers or subscribers in the manner required by P.L.1972, c.186 (C.48:5A-1 et seq.) and that such location or installation will not adversely affect the public health, safety and welfare.

f.The director shall issue a certificate of approval to any CATV company lawfully engaged in the construction, extension or operation of a CATV system within the boundaries of the municipality cited in the application, for the construction, extension or operation then being conducted within such municipality, without further review, if application for such certificate is filed with the board within 90 days after such effective date. The construction, extension or operation of such a CATV system may be lawfully continued pending the filing of such an application unless the director orders otherwise. An application for such certificate which is untimely shall be determined in accordance with the procedures prescribed in subsections a. through d. of this section. A certificate of approval issued under this subsection shall expire five years from the date of issuance; and no CATV company holding such certificate shall be authorized to continue its operations after such expiration unless prior thereto it shall have obtained a certificate of approval under the procedures specified in subsections a. through d. of this section, except that such a CATV company which has initiated proceedings for certification under subsections a. through d. of this section prior to the expiration of a certificate of approval granted under this subsection may continue its operations pending the final disposition of such proceedings. An application pursuant to this subsection shall be accompanied by a filing fee of $50.

L.1972,c.186,s.17; amended 1986, c.163; 2006, c.83, s.13.



Section 48:5A-18 - Hearings; Conduct; Notice; Intervention By Municipalities; Fees; Disposition Of Fees And Charges.

48:5A-18 Hearings; conduct; notice; intervention by municipalities; fees; disposition of fees and charges.
18. a. Any hearing held pursuant to the provisions of section 16 or section 17 of P.L.1972, c.186 (C.48:5A-16 or C.48:5A-17) shall be open to the public, and notice thereof shall be published by the applicant at least 10 days prior thereto in a newspaper or newspapers of general circulation throughout the State or (1) if the hearing is upon application for certification, in each municipality comprised, in whole or part, in the area for which certification is sought, or (2) if the hearing is upon an application under subsection e. of section 17 of P.L.1972, c.186 (C.48:5A-17), in each municipality whose refusal of municipal action or authorization is involved in the application.

b.Every municipality may intervene in any hearing or investigation held under the authority of P.L.1972, c.186 (C.48:5A-1 et seq.) which involves rates, charges, services or facilities affecting the municipality or the public within the municipality.

c.For the purpose of defraying the administrative expenses of hearings held pursuant to section 16 or 17 of P.L.1972, c.186 (C.48:5A-16 or C.48:5A-17), the applicant CATV company shall be required to pay to the Office of Cable Television a fee not in excess of $500 per day of hearing or fraction thereof, according to such fee schedule as the director shall from time to time adopt by rule. Such fee shall be in addition to any filing fee imposed pursuant to sections 16 and 17 of P.L.1972, c.186 (C.48:5A-16 and C.48:5A-17); the amount shall be due and payable upon presentation of an invoice.

d.All fees and charges collected under the provisions of sections 16 and 17 of P.L.1972, c.186 (C.48:5A-16 and C.48:5A-17) shall be received by the director for the sole use of the State, and the director shall report on and return to the State Treasurer all such fees and charges collected.

L.1972,c.186,s.18; amended 2006, c.83, s.14.



Section 48:5A-19 - Certificate Of Approval, System-wide Franchise; Transferability; Duration; Renewal.

48:5A-19 Certificate of approval, system-wide franchise; transferability; duration; renewal.
19. a. A certificate of approval issued by the board shall be nontransferable, except by consent of the board and shall specify the area to which it applies and the municipal consents upon which it is based. A certificate of approval issued by the board shall be valid for 15 years from the date of issuance or 20 years from the date of issuance if the board certifies that a CATV company has implemented an open video system in accordance with 47 U.S.C. s.573 within one year after receiving a municipal consent, or until the expiration, revocation, termination or renegotiation of any municipal consent upon which it is based, whichever is sooner. But amendment of the terms of a municipal consent by mutual consent and in conformity with the procedures specified in P.L.1972, c.186 (C.48:5A-1 et seq.) during the term for which it was issued shall not require the issuance of a new certificate of approval. A CATV company holding a certificate based upon a municipal consent with a provision for automatic renewal for a term not exceeding 10 years beyond its expiration date or 15 years beyond its expiration date if the board certifies that the CATV company has implemented an open video system in accordance with 47 U.S.C. s.573, shall be entitled to automatic reissuance of a certificate for such term, unless it shall forfeit such entitlement by violation of any terms of P.L.1972, c.186 (C.48:5A-1 et seq.), regulations issued pursuant thereto, or by the terms of the municipal consent.

b.A system-wide franchise issued by the board shall be nontransferable, except by consent of the board, and shall specify the area to which it applies. A system-wide franchise issued by the board shall be valid for seven years from the date of issuance. A system-wide franchise issued pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) shall not require: (1) a CATV company to operate outside of the areas in which the CATV company either has plant or equipment in use for the provision of any consumer video, cable or telecommunications service, or has proposed to place into use such plant or equipment for the provision of such services; or (2) a CATV company with municipal consents issued prior to the effective date of P.L.2006, c.83 (C.48:5A-25.1 et al.) to operate outside of the areas covered by such consents. Renewal of a system-wide franchise shall be valid for a period of seven years from the date of the renewal issuance, and the board shall establish rules governing the renewal of a system-wide franchise.

L.1972,c.186,s.19; amended 2003, c.38, s.4; 2006, c.83, s.15.



Section 48:5A-20 - Highways And Rights-of-way; Use; Joint Use With Other Catv Company Or Public Utility.

48:5A-20 Highways and rights-of-way; use; joint use with other CATV company or public utility.
20. a. Upon obtaining the prior approval of the board, if necessary, a CATV company may construct and maintain the wires, cables, and conduits necessary to its business upon, under or over any highway, and may erect and maintain the necessary fixtures, including poles and posts, for sustaining such wires and cables; provided, however, that such wires, cables and fixtures shall be so placed or constructed as not to unreasonably inconvenience public travel on the highway or the use thereof by public utilities or other persons or organizations having rights therein. This subsection shall not apply to a telecommunications service provider deploying telecommunications facilities that can be used as shared-use facilities to carry cable television service at a later date.

b.Whenever the board shall find that public convenience and necessity require the use by a CATV company or a public utility of the wires, cables, conduits, poles or other equipment, or any part thereof, on, over or under any highway or any right-of-way and belonging to another CATV company or public utility, and that such use will not result in injury to the owner or other users of such equipment or any right-of-way or in any substantial detriment to the service, and that such CATV companies or public utilities have failed to agree upon such use or the terms and conditions or compensation for the same, the board may order that such use be permitted and prescribe a reasonable compensation and reasonable terms and conditions for the joint use. If such use is ordered, the CATV company or public utility to which the use is permitted shall be liable to the owner or other users of such equipment for such damage as may result therefrom to the property of such owner or other users thereof.

L.1972,c.186,s.20; amended 2006, c.83, s.16.



Section 48:5A-20.1 - Notice Of Development Applications To Catv General Manager, Municipal Registration.

48:5A-20.1 Notice of development applications to CATV general manager, municipal registration.
7.Within 30 days after the effective date of P.L.2006, c.83 (C.48:5A-25.1 et al.), the board shall notify the general manager of every cable television company that, in order to receive notice by an applicant pursuant to subsection h. of section 7.1 of P.L.1975, c.291 (C.40:55D-12), the cable television company shall register with any municipality in which the cable television company has plant located in a right-of-way or easement.

L.1991, c.412, s.7; amended 2006, c.83, s.17.



Section 48:5A-21 - Lease, Rental Of Facilities, Rights-of-way.

48:5A-21 Lease, rental of facilities, rights-of-way.
21. Upon the prior approval of the board, any person may lease or rent or otherwise make available facilities or rights-of-way, including pole space, to a CATV company for the redistribution of television signals to or toward the customers or subscribers of such CATV company. The terms and conditions, including rates and charges to the CATV company, imposed by any public utility under any such lease, rental or other method of making available such facilities or rights-of-way, including pole space, to a CATV company shall be subject to the jurisdiction of the board in the same manner and to the same extent that rates and charges of public utilities generally are subject to the board's jurisdiction by virtue of the appropriate provisions of Title 48 of the Revised Statutes.

L.1972,c.186,s.21; amended 2006, c.83, s.18.



Section 48:5A-22 - Municipal Consent; Necessity For Certificate Of Approval

48:5A-22. Municipal consent; necessity for certificate of approval
In any case where a CATV company operates or proposes to operate in a municipality or municipalities where facilities are to be placed in, along, beneath or over highways and other public places, no certificate of approval for such operation shall be issued without a municipal consent being first granted therefor by resolution of the municipal governing body.

L.1972, c. 186, s. 22.



Section 48:5A-23 - Application; Filing; Fee; Hearings; Notices; Additional Applications; Decision By Municipality; Report; Conditions; Fees; Disposition

48:5A-23. Application; filing; fee; hearings; notices; additional applications; decision by municipality; report; conditions; fees; disposition
a. Application for a municipal consent required under section 22 of this act shall be made by a CATV company by filing thereof, on forms prescribed by the director, with the clerk of the municipality, with a duplicate thereof to be filed with the office. The application filed with the clerk of the municipality shall be accompanied by a filing fee of $100.00.

b. Upon receipt of such application, the municipal governing body shall schedule a hearing thereon, to be held not sooner than 60 nor later than 90 days after the filing of such application. Said hearing may be adjourned from time to time, but not to any date later than 30 days from the date upon which it was first convened.

c. Notice of the receipt of such application, and of the hearing scheduled thereon, shall be published in at least one newspaper of general circulation in the municipality not later than the forty-fifth day prior to such hearing, and again not sooner than the fourteenth day nor later than the seventh day prior to such hearing. Additional applications may be received by the municipality until the fifteenth day prior to the hearing. Said notices shall specify:

(1) the identity of the applicant or applicants;

(2) the time and place of the hearing;

(3) the place at which and time within which applications filed with the municipal clerk may be examined by residents of the municipality and other interested parties.

d. The municipal governing body shall within 30 days after the conclusion of the hearing make a decision regarding the application or applications before it, and shall issue a written report of such decision, detailing the reasons therefor, one copy of which shall be filed with the municipal clerk and another copy with the office, which shall be a public record.

e. Pursuant to such decision, the municipal governing body may reject all applications before it or may issue municipal consents to one or more applicants. But no municipal consent or consents shall be granted unless it or they contain, singly or in combination, provisions for the eventual extension of CATV service, upon a reasonable time schedule, to all parts of the territory of the municipality.

f. For the purpose of defraying the administrative expenses of hearings held pursuant to this section, the applicant shall be required to pay to the municipality a fee not exceeding $50.00 per day of hearing or fraction thereof, according to such fee schedule as the director shall from time to time adopt by rule. Such fee shall be in addition to the filing fee required under subsection a. of this section; the amount shall be due and payable upon presentation of an invoice.

g. All fees and charges imposed under this section shall be paid by the applicant to the municipal clerk, for the sole use of the municipality, and the clerk shall report on and return to the chief fiscal officer of the municipality all such fees and charges collected by him.

L.1972, c. 186, s. 23.



Section 48:5A-24 - Issuance By Ordinance; Terms; Acceptance By Company

48:5A-24. Issuance by ordinance; terms; acceptance by company
Issuance of a municipal consent shall be by ordinance of the governing body, which shall have annexed thereto and incorporated therein the application filed therefor. All engagements and representations made by the CATV company in such application shall, except as expressly modified by the terms of the ordinance, be binding upon the company as terms for the holding and use of the municipal consent, if the company accepts in writing within 10 days of the issuance of such consent with all the terms and conditions thereof as approved by the municipal governing body; but a consent not so accepted shall be void.

L.1972, c. 186, s. 24.



Section 48:5A-25 - Conformance Of Municipal Consent With Act.

48:5A-25 Conformance of municipal consent with act.

25.A municipal consent issued pursuant to this act shall conform in form and substance to all requirements of this act and of rules, regulations and orders duly promulgated by the director. It shall specify with particularity the territory to which it applies, and the term for which it is issued. Such term shall not exceed 15 years or 20 years if the board certifies that a CATV company has implemented an open video system in accordance with 47 U.S.C. s.573 within one year after receiving a municipal consent; but provision may be included for automatic renewal at the expiration thereof for an additional term not exceeding 10 years or 15 years if the board certifies that the CATV company has implemented an open video system in accordance with 47 U.S.C. s.573, unless either the municipality or the company shall not later than 60 days before the expiration of the initial term serve upon the other party notice of its intention not to accept such renewal. No CATV company whose municipal consent or renewal thereof has expired shall be authorized to continue its operations unless prior to such expiration it has obtained a certificate of approval from the board authorizing such continued operation, except that such a CATV company which has initiated proceedings to obtain such certification from the board prior to the expiration of the municipal consent may continue its operations pending the final disposition of such proceedings.

L.1972,c.186,s.25; amended 2003, c.38, s.5.



Section 48:5A-25.1 - Municipal Consents, Certificates Of Approval Previously Issued Remain In Effect, Conversion To System-side Franchise; Conditions.

48:5A-25.1 Municipal consents, certificates of approval previously issued remain in effect, conversion to system-side franchise; conditions.
19. a. Municipal consents and certificates of approval for applications to provide cable television services in a municipality issued prior to the effective date of P.L.2006, c.83 (C.48:5A-25.1 et al.) shall remain in effect until such time as they may expire or until such time as the cable television company is granted a renewal of the franchise as a municipal franchise or converts the franchise to a system-wide franchise. Except as may otherwise be provided by subsection b. of this section and section 30 of P.L.1972, c.186 (C.48:5A-30), both the municipality and the cable television company shall be bound by the terms of the municipal consents and certificates of approval until such time as the municipal consents and certificates of approval have been converted into a system-wide franchise. A cable television company with a municipal franchise or franchises issued prior to the effective date of P.L.2006, c.83 (C.48:5A-25.1 et al.) may, if it wishes, automatically convert any or all such franchise or franchises into a system-wide franchise upon notice to the board and the affected municipality, but without the need for the consent of either the board or the affected municipality and without regard to the requirements of P.L.2006, c.83 (C.48:5A-25.1 et al.) applicable to applications for such a franchise, except that the commitments required pursuant to subsections h. through n. of section 28 of P.L.1972, c.186 (C.48:5A-28) shall be applicable to any or all such system-wide franchises and any failure of a CATV company to abide by or conform its practices to such commitments shall be considered a violation of the system-wide franchise and the board may enforce these provisions through the imposition of monetary penalties under section 51 of P.L.1972, c.186 (C.48:5A-51), or the suspension or revocation of the system-wide franchise, or it may seek to renew such franchise or franchises as a municipal franchise or franchises pursuant to the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.). Such conversion need not take place with respect to all municipalities at the same time, but rather the cable television company may convert additional municipal franchises and add affected municipalities to the service area covered by such system-wide franchise at any time during the term of the system-wide franchise.

b.If a cable television company is granted a system-wide franchise by the board pursuant to the provisions of P.L.2006, c.83 (C.48:5A-25.1 et al.), the company shall be able thereafter to be issued a municipal franchise or franchises and the renewal of a municipal franchise or franchises which had been issued prior to the effective date of P.L.2006, c.83 (C.48:5A-25.1 et al.). Nothing herein shall preclude a municipality from enforcing its right-of-way management powers on a reasonable and non-discriminatory basis, except that such powers shall not include the authority to impose any fees, taxes, assessments or charges of any nature for the use of public rights-of-way by a CATV company except as expressly provided by P.L.2006, c.83 (C.48:5A-25.1 et al.). The provisions of this subsection shall not be construed to relieve any cable television company issued a system-wide franchise of its obligations to meet the requirements of section 20 of P.L.2006, c.83 (C.48:5A-25.2).

L.2006,c.83,s.19.



Section 48:5A-25.2 - Requirements For Catv System-wide Franchise.

48:5A-25.2 Requirements for CATV system-wide franchise.
20. a. As part of any system-wide franchise issued by the board pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.), a CATV company shall be required to:

(1)begin providing cable television service on a commercial basis, within three years of issuance of the system-wide franchise, in:

(a)each county seat that is within the CATV company's service area; and

(b)each municipality within the CATV company's service area that has a population density greater than 7,111 persons per square mile of land area, as determined by the most recent federal decennial census prior to the enactment of P.L.2006, c.83 (C.48:5A-25.1 et al.).

The requirements of this paragraph shall only apply to CATV companies that on the date of the issuance of the system-wide franchise provide more than 40 percent of the local exchange telephone service market in this State;

(2)make cable television service available throughout the residential areas of any such municipalities within six years of the date the CATV company first provides cable television service on a commercial basis directly to multiple subscribers within such central office area, subject to the CATV company's line extension policy; provided, however, that such provision of service shall not be required in: (a) areas where developments or buildings are subject to claimed exclusive arrangements with other CATV companies; (b) developments or buildings that the CATV company cannot access, using its standard technical solutions, under commercially reasonable terms and conditions after good faith negotiation; or (c) areas in which the CATV company is unable to access the public rights-of-way under reasonable terms and conditions. The requirements of this paragraph shall only apply to CATV companies that on the date of the issuance of the system-wide franchise provide more than 40 percent of the local exchange telephone service market in this State. As used in this subsection, "central office" has the same meaning as that term is defined in 47 C.F.R. Part 36, Appendix, and "central office area" means the towns or portions of towns served by such central office;

(3)provide service within the CATV company's service area where cable television service is being offered, without discrimination against any group of potential residential cable subscribers because of the income levels of the residents of the local area in which such groups reside; and

(4)fully complete a system capable of providing cable television service to all households within the CATV company's service area where cable television service is being offered, subject to the CATV company's line extension policy and the provisions of paragraphs (1) through (3) of this subsection.

b.Any person affected by the requirements of subsection a. of this section may seek enforcement of such requirements by initiating a proceeding with the board. As used in this section, an affected person includes a municipality within which the potential residential subscribers referred to in subsection a. of this section reside.

c.If the board determines that a CATV company has denied access to cable television service to a group of potential residential subscribers because of the income levels of the residents of the local area in which such group resides or has failed to meet the requirements of paragraph (2) of subsection a. of this section, the board is authorized to, after conducting a hearing with full notice and opportunity to be heard, impose monetary penalties of not less than $50,000, nor more than $100,000 per municipality, not to exceed a total of $3,650,000 per year for all violations. A municipality in which the provider offers cable television service shall be an appropriate party in any such proceeding.

d.The board shall convene proceedings within 36 months after the grant of the first issued system-wide franchise to examine the effects of the entry of system-wide franchisees into the State's cable television market, and shall, within six months of convening such proceedings, report to the Legislature on the following: (1) the extent of actual deployment of cable service by each system-wide franchisee, including the income and race of persons in the areas where such facilities were deployed; (2) the franchisee's effect on choice in the marketplace; and (3) the effect that introduction of system-wide competitors has had on consumers. The study shall be transmitted to the Governor, the President of the Senate, the Speaker of the General Assembly, the Minority Leader of the Senate, the Minority Leader of the General Assembly, and the members of the Senate Economic Growth Committee and the Assembly Telecommunications and Utilities Committee, or their respective successor committees.

L.2006,c.83,s.20.



Section 48:5A-26 - Designation Of Municipal "Complaint Officer;" Office Of Catv For System-wide Franchises.

48:5A-26 Designation of municipal "complaint officer;" Office of CATV for system-wide franchises.
26. a. Any ordinance issuing a municipal consent pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) shall designate some officer, office, bureau or other agency of the municipal government as "complaint officer" to receive and act upon complaints by subscribers to cable television reception service of the CATV company to which such consent is issued; and shall provide for the establishment of procedures and methods by which such complaints shall be received, processed and acted upon, for the resolution and settlement of complaints and disputes between such subscribers and the company, and for the enforcement of decisions made by such "complaint officer." All complaints by such subscribers alleging inadequate, unsafe or improper service or failure by the company to comply with the terms of the municipal consent shall be made in the first instance to such "complaint officer." The "complaint officer" shall, within 30 days of the receipt of such a complaint, report in writing to the subscriber the disposition or status of the subscriber's complaint. Any subscriber or CATV company aggrieved by the action of a "complaint officer" in connection with such complaint or dispute, or any subscriber who shall not have received the written report required under this section within 30 days, may petition the office for a hearing upon said complaint, under the rules promulgated by the director for the hearing and disposition of such matters.

b.Any municipality may, in lieu of complying with the terms of subsection a. of this section, provide in the ordinance issuing its municipal consent that complaints by local subscribers to cable television reception service shall be filed directly with the office, which shall thereupon be deemed the "complaint officer" for purposes of this section.

c.Each CATV company receiving a municipal consent or a system-wide franchise issued pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.), shall provide to each subscriber to its cable television reception service, at the time that person becomes a subscriber and at least once in each calendar year thereafter while that person remains a subscriber, in a form approved by the director, information as to the identity of the "complaint officer," which for system-wide franchises shall be the Office of Cable Television, the identity and location of the local business office or agent required under subsection d. of this section, and the procedure to be followed in making and pursuing complaints to the "complaint officer" or the office pursuant to this section.

d.A municipal consent or system-wide franchise issued pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) shall require that the CATV company to which it is issued shall maintain local business offices or agents, for the purpose of receiving, investigating and resolving all complaints regarding the quality of service, equipment malfunctions, and similar matters.

L.1972,c.186,s.26; amended 2006, c.83, s.21.



Section 48:5A-26.1 - Record Of Complaints, Annual Report.

48:5A-26.1 Record of complaints, annual report.
8. a. In addition to the requirements as provided in section 26 of P.L.1972, c.186 (C.48:5A-26), the board shall, upon notice, by order in writing require every CATV company to keep for at least a period of three years, a record of complaints received at the CATV company's office, which shall include the name and address of the subscriber, the date, the nature of the complaint, any corrective action taken if required, and the final disposition of the complaint. The record shall be available for inspection by the staff of the office. Copies of such record shall be provided to the staff of the office upon request.

b.Every CATV company shall furnish to the office annually a detailed report of the number and character of complaints made by customers and communicated to the CATV company. In meeting such requirement, the board shall establish a procedure for CATV companies to record and characterize those customer complaints using a uniform reporting methodology and containing those matters as the board may from time to time prescribe. Copies of the report shall be forwarded to the Governor and members of the Legislature. All reports submitted to the office shall comply with the provisions of the "Cable Subscriber Privacy Protection Act," P.L.1988, c.121 (C.48:5A-54 et seq.).

L.2003, c.38, s.8; amended 2006, c.83, s.22.



Section 48:5A-27 - Information On Applicant's Financial Responsibility, Technical Competency And General Fitness

48:5A-27. Information on applicant's financial responsibility, technical competency and general fitness
Whenever a CATV company shall apply to a municipality for the municipal consent required under this act, the municipal governing body may, before acting upon such application, require the applicant to submit to the director such information as to said applicant's financial responsibility, technical competency and general fitness to provide the CATV service proposed in such application as may enable the director to advise the municipality, in a preliminary way and without prejudice to any future determination which the director may be required to make pursuant to a grant of municipal consent, whether such applicant appears to be a fit subject of consideration for such a consent.

L.1972, c. 186, s. 27.



Section 48:5A-28 - Contents Of Application, Commitments By System-wide Franchises.

48:5A-28 Contents of application, commitments by system-wide franchises.
28. Each application for a municipal consent or system-wide franchise shall contain:

a.A description of the initial area to be served.

b.A description of the proposed service in terms of the number of channels of cable television reception service.

c.Sufficient evidence that the applicant has the financial and technical capacity and the legal, character and other qualifications to construct, maintain and operate the necessary installations, lines and equipment and to provide the service proposed in a safe, adequate and proper manner.

d.Evidence of sufficient bond, or commitment therefor, with sureties to be approved by the office, in the penal sum of not less than $25,000 for the faithful performance of all undertakings by the applicant as represented in the application; the sufficiency of which shall be subject to review by the director and approval by the board.

e.An undertaking to hold the board and all municipalities served harmless from any liability arising out of the applicant's operation and construction of its CATV system.

f.Evidence of sufficient insurance insuring the board, all municipalities served and the applicant with respect to all liability for any death, personal injury, property damage or other liability arising out of the applicant's construction and operation of its CATV system; the sufficiency of which shall be subject to review by the director and approval by the board. Such insurance shall be no less than: (1) $150,000 for bodily injury or death to any one person, within the limit, however, of $500,000 for bodily injury or death resulting from any one accident, (2) $100,000 for property damage resulting from any one accident, and (3) $50,000 for all other types of liability; the sufficiency of which shall be subject to review by the director and approval by the board.

g.A schedule of proposed rates for cable television reception service, which rates shall not be altered during the term for which the municipal consent is issued, except by application to the board for amendment of the terms and conditions of said consent after public hearing, subject to the rules of the office, review by the director and approval by the board, or amendment pursuant to the provisions of subsection b. of section 11 of P.L.1972, c.186 (C.48:5A-11).

h. (1) With regard only to applications for a system-wide franchise, a commitment as to those municipalities that are served by a CATV company at the time of the application, to match or surpass any line extension policy operative at the time the system-wide franchise is granted and placed into effect prior to the enactment of P.L.2006, c.83 (C.48:5A-25.1 et al.) by a local franchise or certificate of approval, for the duration of the system-wide franchise. In any event, the CATV company shall extend its plant along public rights-of-way to all residences and businesses within 150 aerial feet of the CATV company's existing plant at no cost beyond the normal installation rate, and to all residences and businesses within 100 underground feet of the CATV company's plant at no cost beyond the normal installation rate, and shall set a minimum house per mile density of not less than 35 homes per square mile.

(2)This commitment shall be in addition to any and all board orders and rules that impact upon the extension of plant, except that such commitment shall supersede the board's regulations adopted as N.J.A.C. 14:3-8.1 et seq., which shall not apply to CATV companies, including telecommunications service providers that have obtained a system-wide franchise.

i.With regard only to applications for a system-wide franchise, a commitment to provide to each municipality that is served by a CATV company, with two public, educational and governmental access channels. In the event that two or more access channels are requested by a municipality, the municipality shall demonstrate that its cable-related needs require the provision of such additional access channels. Any and all CATV companies operating in a municipality shall provide interconnection to all other CATV companies on reasonable terms and conditions, and the board shall adopt regulations for procedures by which disputes between such CATV companies shall be determined and expeditiously resolved. Each municipality or its non-profit designee shall assume responsibility for the management, operations and programming of the public, educational and governmental access channels.

j.With regard only to applications for a system-wide franchise, a commitment to install and retain or provide, without charge, one service outlet activated for basic service to any and all fire stations, public schools, police stations, public libraries, and other such buildings used for municipal purposes.

k.With regard only to applications for a system-wide franchise, a commitment to provide free Internet service, without charge, through one service outlet activated for basic service to any and all fire stations, public schools, police stations, public libraries, and other such buildings used for municipal purposes.
l.With regard only to applications for a system-wide franchise, a commitment to provide equipment and training for access users, without charge, on a schedule to be agreed upon between the municipality and the CATV company.

m. With regard only to applications for a system-wide franchise, a commitment to provide a return feed from any one location in the municipality, without charge, to the CATV company's headend or other location of interconnection to the cable television system for public, educational or governmental use, which return feed, at a minimum, provides the ability for the municipality to cablecast live or taped access programming, in real time, as may be applicable, to the CATV company's customers in the municipality. No CATV company is responsible for providing a return access feed unless a municipality requests such a feed in writing. A CATV company that has interconnected with another CATV company may require the second CATV company to pay for half of the CATV company's absorbed costs for extension.

n.With regard only to applications for a system-wide franchise, a commitment to meet any consumer protection requirements applicable, pursuant to board regulations, to cable television companies operating under certificates of approval.

L.1972,c.186,s.28; amended 2006, c.83, s.23.



Section 48:5A-28.1 - Rules For Dispute Resolution Between Companies And Municipalities.

48:5A-28.1 Rules for dispute resolution between companies and municipalities.
24. The board shall adopt rules for procedures for resolving disputes between CATV companies and between CATV companies and municipalities concerning the provisions of subsections i. through m. of section 28 of P.L.1972, c.186 (C.48:5A-28).

L.2006,c.83,s.24.



Section 48:5A-28.2 - Application Requirements Relevant To Board's Decision On Applications; Enforcement Of Commitments.

48:5A-28.2 Application requirements relevant to board's decision on applications; enforcement of commitments.
25. a. All of the elements required to be included in the franchise application pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.) shall form, in part, the foundation for the board's decision as to the certificate of approval or system-wide franchise.

b.The failure of a cable television company to abide by or conform its practices to the commitments in the application shall be considered a violation of the certificate of approval or system-wide franchise, and the board may enforce these provisions through any appropriate method, including the imposition of monetary penalties under section 51 of P.L.1972, c.186 (C.48:5A-51), or the suspension or revocation of the certificate of approval or system-wide franchise.

L.2006,c.83,s.25.



Section 48:5A-29 - Conformance Of Proposals, Representations To Rules, Regulations.

48:5A-29 Conformance of proposals, representations to rules, regulations.
29. All proposals and representations included in an application for municipal consent or a system-wide franchise shall conform to applicable rules and regulations of the office; except that nothing in P.L.1972, c.186 (C.48:5A-1 et seq.) shall be construed to prevent an applicant from exceeding minimum requirements set by the office, or offering facilities and services not required or forbidden by such rules and regulations.

L.1972,c.186,s.29; amended 2006, c.83, s.26.



Section 48:5A-30 - Payment From Catv Company To Municipality; System-wide Franchise Fees, Local And State.

48:5A-30 Payment from CATV company to municipality; system-wide franchise fees, local and State.
30. a. Except as provided in subsection d. of this section, in consideration of a municipal consent issued under P.L.1972, c.186 (C.48:5A-1 et seq.), the CATV company to which the municipal consent is issued shall annually pay to each municipality served by the CATV company, in lieu of all other franchise taxes and municipal license fees, a sum equal to two percent of the gross revenues from all recurring charges in the nature of subscription fees paid by subscribers to its cable television reception service in such municipality. Each CATV company shall, on or before the twenty-fifth day of January each year, file with the chief fiscal officer of each municipality in the territory in which it is certificated to operate a statement, verified by oath, showing the gross receipts from such charges, and shall at the same time pay thereon to the chief fiscal officer of the municipality the two percent charge hereby imposed on those receipts as a yearly franchise revenue for the use of the streets.

b.Any CATV company which, pursuant to any agreement in effect prior to December 15, 1972, paid or had agreed to pay to any municipality in fees or other charges in consideration of the consent of such municipality to the use of streets, alleys and public places thereof for the installation and operation of a CATV system, or similar consideration, a sum or rate exceeding that which it would pay pursuant to this section shall, in applying for a certificate of approval show to the satisfaction of the board that the reduction in such payments effectuated by the application of this section shall be reflected in (1) commensurate reduction of rates to subscribers to cable television reception service or (2) commensurate improvements in such service made available to such subscribers. If the board is not so satisfied it shall amend, as excessive, the rate schedule contained in the application so that such rates shall be reduced to a degree commensurate with the reduction in payments by the CATV company to the municipality.

c.In consideration of a municipal consent issued to a CATV company pursuant to P.L.1972, c.186 (C.48:5A-1 et seq.), a municipality may petition the board for permission to charge a yearly franchise fee exceeding that prescribed in subsection a. of this section. A municipal consent setting such a fee in excess of the amount prescribed in subsection a. of this section shall be deemed to constitute such a petition when filed with the board pursuant to section 16 of P.L.1972, c.186 (C.48:5A-16) as part of an application for a certificate of approval. A hearing pursuant to the provisions of section 16 of P.L.1972, c.186 (C.48:5A-16) shall be held upon any application containing such petition, or upon any such petition separately filed, and at such hearing full notice and opportunity to be heard upon the matter shall be accorded to both the municipality and any CATV company affected thereby. The board after such hearing and upon recommendation of the director may grant such petition and allow the imposition of a franchise revenue exceeding that prescribed in subsection a. of this section, and at a rate to be prescribed by the board, when the board is satisfied that the same is warranted by the expenses to the municipality with respect to the regulation or supervision within its territory of cable television, or any other expenses caused by the existence and operation within its territory of cable television service.

d.In consideration of a system-wide franchise issued under P.L.1972, c.186 (C.48:5A-1 et seq.), once the CATV company receiving such system-wide franchise serves one or more residents within a municipality, then such CATV company shall pay the fees as provided in paragraphs (1) and (2) of this subsection, and once such CATV company files a certification with the board certifying that the company is capable of serving 60 percent or more of the households within such municipality that are served by a CATV company that has received a municipal consent issued under P.L.1972, c.186 (C.48:5A-1 et seq.) and the board approves such certification, both the CATV company receiving such system-wide franchise and a CATV company in such municipality that has received a municipal consent issued under P.L.1972, c.186 (C.48:5A-1 et seq.), shall annually pay:

(1)to such municipality served by the CATV company, in lieu of all other franchise taxes and municipal license fees, and for the purpose of providing local property tax relief, a sum equal to three and one half percent of the gross revenues, as this term is defined in section 3 of P.L.1972, c.186 (C.48:5A-3), that the company derives during the calendar year from cable television service charges or fees paid by subscribers in the municipality to the company; and

(2)to the State Treasurer, on behalf of persons residing in the municipality who are eligible for the "Pharmaceutical Assistance to the Aged and Disabled" program established pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.), a sum equal to the amount that such eligible persons pay as charges or fees to the company for providing basic cable service to such persons, provided that the yearly total of such payments from the company shall not exceed one half of one percent of the gross revenues, as this term is defined in section 3 of P.L.1972, c.186 (C.48:5A-3), that the company derives during the calendar year from cable television service charges or fees paid by subscribers in the municipality to the company. The State Treasurer shall establish a "CATV Universal Access Fund," for the purposes described in this paragraph.

e.Each CATV company shall, on or before the twenty-fifth day of January each year, file with the chief fiscal officer of each municipality in the territory in which it is certificated to operate a statement, verified by oath, showing the gross receipts from the charges described in subsection d. of this section, and shall at the same time pay thereon: (1) to the chief fiscal officer of the municipality the three and one-half percent charge hereby imposed on those receipts as a yearly franchise revenue for the purpose of providing local property tax relief; and (2) to the State Treasurer, for deposit into the "CATV Universal Access Fund," for the purpose of providing payment to eligible subscribers residing in the municipality an amount equal to the charges or fees paid by such subscribers during the preceding calendar year to the company for providing basic cable service to such subscribers, provided that the yearly total of such payments by the company to such subscribers does not exceed the one half of one percent charge hereby imposed.

f.For the purposes of this section, in the case of a cable service that may be bundled or integrated functionally with other services, capabilities or applications, the fee required by this section shall be applied only to the gross revenue from charges or fees derived from revenues attributable to the provision of cable service, as reflected on the books and records of the holder in accordance with Federal Communications Commission rules, regulations, standards or orders.

g.For the purposes of this section, within 45 days of the date of receipt of the certification filed pursuant to subsection d. of this section, the board shall issue an order in writing approving the certification, or the board shall disapprove the certification in writing citing the reasons for disapproval. If the board fails to either approve or disapprove the certification within the 45-day period, the certification shall be deemed to be approved. If, during the 45-day period, the board determines to disapprove the certification, the board shall schedule a meeting with the CATV company to explain to the CATV company the reasons for the board's disapproval and to allow the CATV company to question the board concerning the reasons for the board's disapproval. Such meeting shall be scheduled no later than two weeks following the expiration of the 45-day period required by this subsection. The CATV company shall have 30 days following the date of the meeting with the board required by this subsection to file an appeal of the board's decision. The board shall thereafter schedule an administrative hearing not later than the thirtieth day following the date of the filing of the CATV company's appeal in order to consider the CATV company's appeal. The board shall issue a final decision in written form on the CATV company's appeal not later than the sixtieth day following the administrative hearing, required by this subsection, on the CATV company's appeal.

L.1972,c.186,s.30; amended 2006, c.83, s.27.



Section 48:5A-31 - Municipal Officers And Employees; Interest In Catv Company; Prohibitions

48:5A-31. Municipal officers and employees; interest in CATV company; prohibitions
It is unlawful for a member of a municipal governing body or any other officer or employee of a municipality to acquire any interest, direct or indirect, in a CATV company which has applied for or received a municipal consent from such municipality pursuant to this act; or to participate in any municipal action or deliberation upon such an application by a CATV company in which he owns or controls any such interest.

L.1972, c. 186, s. 31.



Section 48:5A-32 - Annual Assessment By Office

48:5A-32. Annual assessment by office
To enable the office to perform its lawful duties and responsibilities relating to the regulation of CATV companies, the director shall annually make an assessment against each CATV company, which shall be in lieu of all other fees and charges for the regulatory and supervisory functions of the office, except those fees imposed pursuant to sections 16, 17 and 18 of this act.

L.1972, c. 186, s. 32.



Section 48:5A-33 - Amount

48:5A-33. Amount
The assessment shall be equal to a percentage of the gross operating revenues of all CATV companies under the jurisdiction of the office derived from intrastate operations during the preceding calendar year at a rate to be determined annually by the office on or before June 30 in the following manner:

The total amount appropriated to the office by law for its general purposes for its next fiscal year, less revenue derived from fees under sections 16, 17 and 18 during the preceding calendar year, shall be divided by the total amount of the gross operating revenues of all CATV companies under the jurisdiction of the office derived from intrastate operations during the preceding calendar year. The quotient resulting shall constitute the percentage rate of the assessment for the calendar year in which such computation is made. The total amount so assessed to any particular CATV company shall not exceed 2% of its gross operating revenue subject to assessment hereunder.

L.1972, c. 186, s. 33.



Section 48:5A-34 - Levy And Payment; Statement Of Amount; Statement Of Gross Operating Revenues By Companies; Filing; Objections; Hearings; Determination; Failure To Pay; Collection; Actions For Recovery Of Amount Paid

48:5A-34. Levy and payment; statement of amount; statement of gross operating revenues by companies; filing; objections; hearings; determination; failure to pay; collection; actions for recovery of amount paid
a. Such assessment shall be levied not later than July 1, and shall be paid within 30 days after mailing by registered mail to any CATV company of notice thereof and a statement of the amount. Each CATV company shall, on or before June 1, file with the office, under oath, a statement showing its gross operating revenues derived from intrastate operations during the preceding calendar year.

b. Within 15 days after the date of mailing a statement as provided in this section, the CATV company against which the statement is rendered may file with the director its objections thereto. Not less than 30 nor more than 60 days after giving notice thereof to the objector the director shall hold a hearing on the objections.

c. If after the hearing the director finds any part of the charge against the objecting CATV company excessive, erroneous, unlawful or invalid, he shall transmit to the objector, by registered mail, an amended statement in accordance with the findings, which shall have the same force and effect as an original statement. If the director finds the entire statement unlawful or invalid, he shall notify the objector, by registered mail, of such determination, and the original statement shall be null and void. If the director finds that the statement as rendered is not excessive, erroneous, unlawful or invalid, he shall notify the objector, by registered mail, of such determination.

d. If a statement against which objections are filed is not paid within 30 days after mailing to the objector notice of a finding that the objections have been disallowed, or if an amended statement is not paid within 30 days after a copy thereof is mailed to the objector, the director shall give notice of the delinquency to the State Treasurer and to the objector, and the State Treasurer shall proceed to make the collection.

e. No action for recovery of an amount paid under the terms of sections 31 through 34 of this act shall be maintained in any court unless objections have been filed with the director. In an action for recovery of any payments, plaintiff may raise any relevant issue of law, but the director's findings of fact shall be prima facie evidence of the facts therein stated.

f. No action or proceeding shall be maintained in any court for the purpose of restraining or delaying the collection or payment of a statement of assessment rendered in accordance with the provisions of this act. A CATV company against which a statement is rendered shall pay the amount thereof, and after the payment may in the manner provided in this act at any time within 2 years from the date of the payment, bring against the State an action at law to recover the amount paid, with legal interest thereon from the date of payment, upon the ground that the assessment was excessive, erroneous, unlawful or invalid in whole or part.

g. The procedure provided in this section for determining the lawfulness of statements and the recovery of payments made pursuant to statements of assessments shall be exclusive of all other remedies and procedures.

L.1972, c. 186, s. 34.



Section 48:5A-35 - Failure To Pay Amount; Notice To State Treasurer And Company; Collection By Seizure And Sale Of Goods Or Chattels

48:5A-35. Failure to pay amount; notice to state treasurer and company; collection by seizure and sale of goods or chattels
a. If any CATV company to which a statement for the amount assessed against it as provided in this act has been rendered fails or refuses to pay the amount within 15 days, or fails to file with the director objections to the statement as provided in section 33 of this act, the director shall transmit to the State Treasurer a certified copy of the statement of the assessment together with notice of the neglect or refusal of the CATV company to pay the amount thereof, and at the same time shall mail to the CATV company a copy of the notice, transmitted to the State Treasurer.

b. Within 10 days after receipt of the notice and certified copy of the statement, the State Treasurer shall proceed to collect the amount stated to be due, with legal interest, by seizure and sale of any goods or chattels, including stocks, securities, bank accounts, evidences of debt and accounts receivable belonging to the CATV company anywhere within the State.

L.1972, c. 186, s. 35.



Section 48:5A-36 - Duties Of Catv Companies

48:5A-36. Duties of CATV companies
a. Each CATV company shall provide safe, adequate and proper service, equipment and facilities for the operation of its CATV system.

b. No CATV company shall demand or receive a greater or less or different compensation for providing CATV service than the rates and charges specified in the tariff in effect at the time.

c. Every CATV company and other person and organization shall obey and comply with every rule and regulation and order adopted or issued by the director.

L.1972, c. 186, s. 36.



Section 48:5A-36.1 - Catv Service Termination Notices, Designation Of Third Parties To Receive.

48:5A-36.1 CATV service termination notices, designation of third parties to receive.
1. a. Every cable television company which provides cable television reception service shall permit a residential subscriber who receives such service to designate a third party to whom the cable television company shall transmit a copy of any notice of termination of service. The subscriber shall notify the cable television company that a third party has been so designated. Such notification shall be authorized on an appropriate form for recording this designation, and shall be effective not later than 10 business days from the date of receipt by the cable television company. The notification shall contain, in writing, an acceptance by the third party designee to receive copies of any notices of termination of service of the subscriber's cable television reception service.

b.The transmission to the third party designee of a copy of the termination of service notice shall be in addition to the original document transmitted to the subscriber. The copy of the termination of service notice transmitted to the third party shall be governed by the same law and policy provisions which govern the notice being transmitted to the subscriber.

c.Designation as a third party shall not constitute acceptance of any liability on the part of the third party for payment of the cable television bill.

d.The cable television company shall notify every residential subscriber annually in writing of the availability of the third party designee notice procedures and provide information on how the subscriber can commence this procedure, except that notice need not be provided once a subscriber has made a designation. A cable television company may provide this required annual notice to its residential subscribers in any manner that the cable television company determines.

L.2004,c.106,s.1.



Section 48:5A-37 - Abandonment Of Property Or Discontinuance Or Temporary Suspension Of Service; Approval Of Board

48:5A-37. Abandonment of property or discontinuance or temporary suspension of service; approval of board
No CATV company shall abandon all or any part of its system or other property necessary or useful in the performance of its duties to the public, or discontinue or temporarily suspend all or any part of the service which it is rendering to the public by the use of same, without first obtaining the approval of the board. In granting such approval, the board may impose such terms, conditions or requirements as in its judgment are necessary to protect the public interest.

L.1972, c. 186, s. 37.



Section 48:5A-38 - Combinations, Mergers, Consolidations, Acquisition Of Control, Certain Circumstances; Approval Of Board.

48:5A-38 Combinations, mergers, consolidations, acquisition of control, certain circumstances; approval of board.

38. a. Except as otherwise provided by subsection b. of this section, no CATV company shall combine, merge, or consolidate with, or acquire control of, another organization without first obtaining the approval of the board, which shall be granted only after an investigation and finding that such proposed combination, merger, consolidation, or acquisition is in the public interest.

b.Nothing herein shall require the review or approval by the board of any parent or affiliate corporation of a company that provides cable television service over a cable television system if such parent or affiliate corporation does not itself provide cable television service in this State and seeks to combine, merge, or consolidate with, or to acquire control of, another corporation or other organization that:

(1)does not directly provide cable television service in this State; and

(2)does not directly or through one or more affiliates, own a controlling interest in another corporation or other organization that provides cable television service in this State.

L.1972, c.186, s.38; amended 2008, c.87, s.5.



Section 48:5A-39 - Prohibited Activities

48:5A-39. Prohibited activities
No CATV company shall:

a. Adopt, maintain or enforce any regulation, practice or measurement which shall be unjust, unreasonable, unduly preferential, arbitrarily or unjustly discriminatory or otherwise in violation of law;

b. Provide or maintain any service that is unsafe, improper or inadequate, or withhold or refuse any service which reasonably can be demanded or furnished;

c. Refuse to furnish or supply service to or for any building or premises by reason of a bill remaining unpaid by a previous occupant, providing the person applying for service shall not be in arrears to such company for service previously furnished to or for such building or premises or furnished to or for any other building or premises;

d. Make or give, directly or indirectly, any undue preference or advantage to any person, locality or particular description of traffic, or subject any particular person, locality or particular description of traffic to any prejudice or disadvantage.

L.1972, c. 186, s. 39.



Section 48:5A-40 - Sale, Mortgage, Lease, Disposition, Encumbrance, Merger, Consolidation, Certain Circumstances, Approval By Board.

48:5A-40 Sale, mortgage, lease, disposition, encumbrance, merger, consolidation, certain circumstances, approval by board.

40. a. Except as otherwise provided by subsections b. and c. of this section, no CATV company shall, without the approval of the board, sell, lease, mortgage or otherwise dispose of or encumber its property, franchises, privileges or rights, or any part thereof; or merge or consolidate its property, franchises, privileges or rights, or any part thereof, with that of any other CATV company. Every sale, mortgage, lease, disposition, encumbrance, merger or consolidation made in violation of this section shall be void.

b.Nothing herein shall prevent the sale, lease or other disposition by any CATV company of any of its property in the ordinary course of business, nor require the approval of the board to any grant, conveyance or release or any property or interest therein heretofore made or hereafter to be made by any CATV company to the United States, the State or any county or municipality or any agency, authority or subdivision thereof, for public use. The approval of the board shall not be required to validate the title of the United States, the State or any county or municipality or any agency, authority or subdivision thereof, to any lands or interest therein heretofore condemned or hereafter to be condemned by the United States, the State or any county or municipality or any agency, authority or subdivision thereof for public use.

c.Nothing herein shall require the review or approval by the board of any parent or affiliate corporation of a company that provides cable television service over a cable television system if such parent or affiliate corporation does not itself provide cable television service in this State and seeks to sell, lease, mortgage, or otherwise to dispose of or to permit the encumbrance of any of its property, franchises, privileges, or rights, or any part thereof; or to merge or consolidate its property, franchises, privileges, or rights, or any part thereof, with that or those of another corporation or other organization which:

(1)does not directly provide cable television service in this State; and

(2)does not directly or through one or more affiliates own a controlling interest in another corporation or other organization which provides cable television service in this State.

L.1972, c.186, s.40; amended 2008, c.87, s.6.



Section 48:5A-41 - Loan Of Money Or Property To Owners Or Corporations Owned By Shareholders; Approval Of Board

48:5A-41. Loan of money or property to owners or corporations owned by shareholders; approval of board
Except with the approval in writing of the board first had and obtained, no CATV company shall loan any of its money or property to any other person owning, holding or controlling, separately or in affiliation with others, 5% or more of the capital stock of any such CATV company, or to any corporation 5% or more of the capital stock of which is owned, held or controlled by any person owning, holding or controlling, separately or in affiliation with others, 5% or more of the capital stock of such CATV company.

L.1972, c. 186, s. 41.



Section 48:5A-42 - Issuance, Renewal Of Stocks, Bonds, Notes, Other Evidences Of Indebtedness, Certain Circumstances; Review By Board.

48:5A-42 Issuance, renewal of stocks, bonds, notes, other evidences of indebtedness, certain circumstances; review by board.

42.Except as otherwise provided by subsection c. of this section, no CATV company shall, unless it shall have first obtained authority from the board to do so:

a.Issue any stocks, bonds, notes or other evidence of indebtedness payable more than 12 months after the date or dates thereof, or extend or renew any bond, note or other evidence of indebtedness so that any extension or renewal thereof shall be payable later than 12 months after the date of the original instrument; or

b.Permit any demand note to remain unpaid for a period of more than 12 months after the date thereof.

The board shall approve any such proposed issue, with or without hearing at its discretion, when satisfied that such issue is to be made in accordance with law and the purpose thereof is approved by the board.

c.Nothing herein shall require the review or approval by the board of any parent or affiliate corporation of a company that provides cable television service over a cable television system if such parent or affiliate corporation seeks to issue any stocks, bonds, notes, or other evidence of indebtedness payable more than 12 months after the date or dates thereof, or to extend or renew any bond, note, or other evidence of indebtedness so that any extension or renewal thereof shall be payable later than 12 months after the date of the original instrument, or to permit any demand note to remain unpaid for a period of more than 12 months after the date thereof, if the company which seeks to engage in any of the aforementioned transactions does not itself provide cable television service over a cable television system but does directly or through one or more affiliates own a controlling interest in such a cable television system or does otherwise control or exercise responsibility for, through any arrangement, the management and operation of such a cable television system.

L.1972, c.186, s.42; amended 2008, c.87, s.7.



Section 48:5A-43 - Sale Or Transfer Of Stock To Other Catv Corporation Or To Corporation Or Person Resulting In Acquisition Of Majority In Interest; Authorization

48:5A-43. Sale or transfer of stock to other CATV corporation or to corporation or person resulting in acquisition of majority in interest; authorization
No CATV company incorporated under the laws of this State shall sell, nor shall any such CATV company permit to be made upon its books any transfer of any share or shares of its capital stock to any other CATV corporation, unless authorized to do so by the board. Nor shall any CATV company incorporated under the laws of this State sell any share or shares of its capital stock or make or permit to be made upon its books any transfer thereof to any corporation, domestic or foreign, or any person, the result of which sale or transfer in itself or in connection with other previous sales or transfers shall be to vest in such corporation or person a majority in interest of the outstanding capital stock of such CATV company, unless authorized to do so by the board.

L.1972, c. 186, s. 43.



Section 48:5A-44 - Requirements By Board; Notice; System Of Accounting; Depreciation Account; Report Of Finances And Operations; Notice Of Accidents

48:5A-44. Requirements by board; notice; system of accounting; depreciation account; report of finances and operations; notice of accidents
The board may, upon notice, by order in writing require every CATV company:

a. To keep its books, records and accounts so as to afford an intelligent understanding of the conduct of its business, and to that end require that every CATV company adopt a uniform system of accounting. Such system shall conform, insofar as in the judgment of the board is practicable, to any system adopted or approved by any Federal regulatory agency having jurisdiction.

b. To carry, whenever in the judgment of the board it may be reasonably necessary for the protection of the stockholders, bondholders or creditors, a proper and adequate depreciation account in accordance with such rules and regulations as the board may prescribe. The board shall from time to time ascertain and determine, and by order in writing after hearing, fix proper and adequate rates of depreciation of the property of each CATV company in accordance with such regulations or classifications. Such rates shall be sufficient to provide the amounts required, over and above the expense of maintenance, to keep the property in a state of efficiency corresponding to the progress of the industry. Each CATV company shall conform its depreciation accounts to the rate so ascertained. Amounts so provided shall not be expended otherwise than for depreciation, improvements, new construction, replacements, extensions or additions to the property of the CATV company or for the retirement of debt incurred in connection therewith. No CATV company shall, without the approval of the board in writing first had and obtained, invest any part of its depreciation fund in obligations or securities of any kind, except obligations and securities that are legal investments for savings banks under the laws of this State, and except obligations and securities of the underlying or subsidiary CATV company corporations of this State, of such CATV company. Every CATV company shall at all times keep within this State all obligations and securities in which its depreciation fund is invested and reinvested. The board may after hearing upon notice order any CATV company to dispose of any obligations or securities in which its depreciation fund is now or may hereafter be invested, except obligations and securities that are legal investments for savings banks under the laws of this State, and except obligations and securities of underlying or subsidiary CATV company corporations of this State, of such CATV company. Every CATV company shall deposit, and at all times keep deposited in its own name and to its own credit and in a banking or trust company located in this State, the balance of its depreciation fund which is not expended or invested in accordance with this subsection.

c. To furnish periodically a detailed report of finances and operations in such form and containing such matters as the board may from time to time prescribe.

d. To give such notice to the office as the board may by rule require of any and all accidents which may occur within the State upon the property of any CATV company directly or indirectly arising from or connected with its maintenance or operations, and the board may investigate any such accident and make such order or recommendation with respect thereto as in his judgment may be just and reasonable.

L.1972, c. 186, s. 44.



Section 48:5A-45 - Records, Books, Accounts, Documents And Writings; Keeping Within State; Consent For Exemption; Conditions; Designation Of Agent As Custodian; Jurisdiction For Enforcement Of Compliance

48:5A-45. Records, books, accounts, documents and writings; keeping within state; consent for exemption; conditions; designation of agent as custodian; jurisdiction for enforcement of compliance
a. Every CATV company shall at all times keep within this State all records, books, accounts, documents and other writings relating to contracts entered into, transactions had, services rendered, business done and property within this State, and shall at no time remove any of such records, books, accounts, documents or writings from this State without the consent in writing of the board first had and obtained. The board may by order in writing grant consent and permission under such regulations and conditions as it may see fit to impose for the keeping of any such records, books, accounts, documents and other writings outside the State in such cases as it may determine that such consent or permission may be of financial advantage to the customers of the CATV company within this State. Such consent or permission so granted may be revoked by the board at any time without notice. A CATV company granted such consent or permission shall on the notice in writing of the board produce such records, books, accounts, documents and other writings at such time and place within this State as it may designate.

b. Every CATV company shall file with the board a designation in writing of an agent, resident of this State, who shall have the custody of such records, books, accounts, documents and other writings, and upon whom process for the protection of the same may be served. Such designation shall set out the name of such agent, his place of residence within the State and his place of business. A CATV company may at any time revoke such designation if simultaneously a substituted designation be filed by it with the board.

c. Jurisdiction and power are hereby conferred upon the Superior Court, at the suit of the board, to enforce compliance with this section through sequestration of, or the appointment of a receiver for, the property in this State of any CATV company failing to comply with the same.

d. If for any cause service of process to produce such records, books, accounts, documents or other writings cannot be effected upon a designated agent, service may be made within this State upon any officer, agent or employee of such CATV company having custody or control of the same, or access thereto.

L.1972, c. 186, s. 45.



Section 48:5A-46 - Inspection And Examination Of Books, Records, Accounts, Papers And Memoranda

48:5A-46. Inspection and examination of books, records, accounts, papers and memoranda
The board and any officers or employees of the office under its direction may inspect and examine all books, records, accounts, papers and memoranda kept by any CATV company in respect of any matter within the office's jurisdiction and which would not be privileged in any judicial proceeding.

L.1972, c. 186, s. 46.



Section 48:5A-47 - Revocation, Suspension, Alteration Of Certificate, Franchise.

48:5A-47 Revocation, suspension, alteration of certificate, franchise.
47. The board may, after affording the holder an opportunity to be heard, revoke, suspend or alter any certificate of approval or franchise for the violation of any provisions of P.L.1972, c.186 (C.48:5A-1 et seq.) or the rules, regulations or orders made under authority of P.L.1972, c.186 (C.48:5A-1 et seq.), or for other reasonable cause, upon a finding that the revocation, suspension or alteration will not adversely affect the public interest in the provision of safe, adequate and proper cable television service in this State.

L.1972,c.186,s.47; amended 2006, c.83, s.28.



Section 48:5A-48 - Order To Extend System, To Repair, To Improve Or Add To System

48:5A-48. Order to extend system, to repair, to improve or add to system
The board may, after affording an opportunity for hearing, order a CATV company (1) to construct and operate any reasonable extension of its existing CATV system within the certified territory, (2) to make any reasonable repair or improvement or addition to such system.

L.1972, c. 186, s. 48.



Section 48:5A-49 - Landlords Allowing Cable Television Service Reception By Tenants; Prohibition Of Charges And Fees; Indemnification Of Owners By Installers; Definitions

48:5A-49. Landlords allowing cable television service reception by tenants; prohibition of charges and fees; indemnification of owners by installers; definitions
a. No owner of any dwelling or his agent shall forbid or prevent any tenant of such dwelling from receiving cable television service, nor demand or accept payment in any form as a condition of permitting the installation of such service in the dwelling or portion thereof occupied by such tenant as his place of residence, nor shall discriminate in rental charges or otherwise against any such tenant receiving cable television service; provided, however, that such owner or his agent may require that the installation of cable television facilities conforms to all reasonable conditions necessary to protect the safety, functioning, appearance and value of the premises and the convenience, safety and well-being of other tenants; and further provided, that a cable television company installing any such facilities for the benefit of a tenant in any dwelling shall agree to indemnify the owner thereof for any damage caused by the installation, operation or removal of such facilities and for any liability which may arise out of such installation, operation or removal.

b. For purposes of this section:

(1) "Owner" includes, but is not limited to, a condominium association and housing cooperative, and "owner of any dwelling or his agent" includes, but is not limited to, a mobile home park owner or operator.

(2) "Condominium association" means an entity, either incorporated or unincorporated, responsible for the administration of the form of real property which, under a master deed, provides for ownership by one or more owners of individual units together with an undivided interest in common elements appurtenant to each unit.

(3) "Housing cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment or other structure owned or leased by the corporation or association, or to lease or purchase a dwelling constructed by the corporation or association.

(4) "Tenant" includes, but is not limited to, a resident of a mobile home in a mobile home park.

L.1972, c. 186, s. 49. Amended by L.1982, c. 231, s. 1, eff. Jan. 5, 1983; L.1983, c. 166, s. 1 eff. May 3, 1983.



Section 48:5A-50 - Immunity From Liability For Use Of Facilities For Catv Company

48:5A-50. Immunity from liability for use of facilities for CATV company
No cable television company shall be liable to prosecution or for damages, directly or indirectly, arising out of any suit for libel, slander, defamation of character, indecency, invasion of privacy or any other cause of action arising from the use of its facilities by any person to whom the use of such facilities is extended by the company in compliance with its obligations under any State or Federal law, regulation or policy requiring that it make such use available to members of the public.

L.1972, c. 186, s. 50.



Section 48:5A-51 - Penalties, Enforcement.

48:5A-51 Penalties, enforcement.
51. a. Any person or any officer or agent thereof who shall knowingly violate any of the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.) or aid or advise in such violation, or who, as principal, manager, director, agent, servant or employee knowingly does any act comprising a part of such violation, is guilty of a misdemeanor.

b.Any person who shall violate any provision of P.L.1972, c.186 (C.48:5A-1 et seq.) or any rule, regulation or order duly promulgated hereunder, shall be liable to a penalty of not more than $1,000 for a first offense, not less than $2,000 nor more than $5,000 for a second offense, and not less than $5,000 nor more than $10,000 for a third and every subsequent offense. The penalties provided in this subsection may be enforced by summary proceedings instituted by the board in the name of the State in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). For the purposes of the fines imposed pursuant to this subsection, a "cable television company" shall include all of the affiliates of such company.

c.Whenever it shall appear to the board that any person has violated, intends to violate, or will violate any provisions of this act or any rule, regulation or order duly promulgated hereunder, the board may institute a civil action in the Superior Court for injunctive relief and for such other relief as may be appropriate in the circumstances, and the said court may proceed in any such action in a summary manner.

L.1972,c.186,s.51; amended 1991, c.91, s.470; 2006, c.83, s.29.



Section 48:5A-53 - Severability

48:5A-53. Severability
If any provision of this act or the application of such provision is held invalid for any reason, the remainder of this act or the application of the provision to other circumstances shall not be affected thereby.

L.1972, c. 186, s. 53.



Section 48:5A-54 - Short Title

48:5A-54. Short title
This act shall be known and may be cited as the "Cable Subscriber Privacy Protection Act."

L. 1988, c. 121, s. 1.



Section 48:5A-55 - Definitions

48:5A-55. Definitions
As used in this act:

a. "Upstream communications channel" means a signaling path provided by a cable television company for the transmission of signals over a cable television system from subscriber terminals;

b. "Interactive cable television program or service" means a cable television program or service involving the collection, reception, aggregation, storage or use of information contained in signals transmitted from subscriber terminals over upstream communications channels;

c. "Intercept" means to acquire, at any time from initiation to completion of a signal transmission over a cable television system, the content of the information contained in that signal;

d. "Personally identifiable information" means any information that identifies any individual as a subscriber to, or user of, a cable television system, or that otherwise provides information about that individual or his use of any service provided by a cable television system; and

e. "Qualified auxiliary service" means any business activity necessary or incidental to the provision of cable television services performed by a cable television company or other party, and shall include, but not be limited to, billing services, program suppliers, management consulting services, brokers, and banking or other financial services.

L. 1988, c. 121, s. 2.



Section 48:5A-56 - Personally Identifiable Information

48:5A-56. Personally identifiable information
a. A cable television company may, without the subscriber consent required pursuant to subsection d. of this section or section 4 of this act, collect, receive, store, aggregate and use only such personally identifiable information relating to any subscriber, subscriber household, or user of a subscriber terminal as is necessary to provide cable television services and qualified auxiliary services, and to detect unauthorized reception of cable television services.

b. Any actual and, if known, potential use to be made of the information collected, received, stored or aggregated pursuant to subsection a. of this section shall be described in a written notification of information practices provided by the cable television company to the subscriber. In the case of a subscriber contract entered into on or prior to the effective date of this act, the notification shall be provided not later than 180 days following that date and at least once per year thereafter during the contract period. In the case of a contract entered into after the effective date of this act, the notification shall be provided at the time the contract is entered into and at least once per year thereafter during the contract period. The notification shall clearly and conspicuously set forth:

(1) The nature of the personally identifiable information collected or to be collected, and the nature of the use of that information;

(2) The nature, frequency and purpose of any disclosure of the information which may be reasonably anticipated, including a description of the types of persons to whom disclosure may be made;

(3) The period during which the information will be retained by the cable television company;

(4) The times and places at which the subscriber shall have access to the information pursuant to this act; and

(5) The limitations set forth in this act with respect to the collection and disclosure of personally identifiable information.

The cable television company shall not use personally identifiable information in a manner other than that described in the notification without further written notice to the subscriber and, where appropriate, the consent of the subscriber.

c. If information is collected by a cable television company from any subscriber pursuant to subsection a. of this section, after the date on which a notification is required and without that notification, the cable television company shall be subject to a fine of not more than $500.00 for each subscriber from whom the information is so collected, which fine shall be collected in a summary manner pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.), except that no company shall be subject to a fine if the company proves that its failure to provide notification is the result of a clerical or typographical error.

d. Except as provided in subsection a. of this section, no cable television company shall use a cable television system to collect personally identifiable information concerning a subscriber, subscriber household or user of a subscriber terminal without the prior written or electronic consent of the subscriber concerned. Any information collected without that consent shall be destroyed immediately upon determination by the cable television company that it has been so collected, or upon notification to the company of such determination by the subscriber, as the case may be, unless the subscriber consents, in writing, to its retention. Except as otherwise provided by law, personally identifiable information collected pursuant to this subsection shall only be used for the purposes defined in the subscriber consent.

If information is collected or retained by a cable television company in violation of this subsection, that company shall be subject to a fine of not more than $500.00 for each subscriber from whom the information is so collected, which fine shall be collected in a summary manner pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

e. A subscriber may withdraw his consent at any time. This withdrawal shall take effect 30 days following a cable television company's receipt of notification by the subscriber. Within 45 days of receipt of that request, the company shall advise, in writing, any third party recipient of personally identifiable information collected pursuant to subsection d. of this section that the subscriber's consent has been withdrawn.

f. Personally identifiable information acquired pursuant to subsection a. of this section shall be destroyed by the cable television company upon completion of the permissible uses of that information. Personally identifiable information acquired pursuant to subsection d. of this section shall be destroyed upon completion of such uses, or upon the withdrawal of subscriber consent or termination of the contract with a subscriber, whichever comes first, unless the subscriber, at the time of granting consent to collect or retain the information indicates, electronically or in writing, as appropriate, that the information may be retained until completion of the permissible uses thereof. A cable television company shall notify a subscriber, in writing, when any personally identifiable information concerning the subscriber, his household or a user of his subscriber terminal is destroyed pursuant to this subsection.

L. 1988, c. 121, s. 3.



Section 48:5A-57 - Provision Of Personally Identifiable Information To Others

48:5A-57. Provision of personally identifiable information to others
a. No cable television company shall rent, sell or otherwise release personally identifiable information, in part or whole, without the prior written or electronic consent of the subscriber, to any person except to a person providing qualified auxiliary services to the company, or pursuant to law.

b. A cable television company may disclose the names and addresses of subscribers to any of its services if:

(1) The company has provided each subscriber with the opportunity to prohibit the disclosure of his name and address; and

(2) The disclosure does not reveal the nature or extent of the use of any cable television service or other service by any subscriber, subscriber household or user of a subscriber terminal.

c. No person shall be refused any cable television service for prohibiting the inclusion of his name and address on a mailing list provided to a third party.

d. Use of personally identifiable information by those receiving the information from a cable television company pursuant to the provisions of this act is limited to the purposes for which the disclosure is made. At the time that personally identifiable information is no longer required for such purposes, it shall be destroyed. Information acquired pursuant to the consent of a subscriber shall be destroyed immediately upon receipt of notice from the cable television company that the subscriber consent has been withdrawn or that the contract between the subscriber and the cable television company has been terminated, except that the information may be retained until the fulfillment of the purposes for which it was received, if such retention is permitted by the subscriber consent granted pursuant to subsection f. of section 3 of this act.

e. Concurrent with, or prior to, the provision of personally identifiable information to others pursuant to the provisions of this act, a cable television company shall give notice to the person or entity receiving the information of the provisions of this act. If personally identifiable information is provided on a continuing basis, notice shall be provided at the time of or prior to the provision of the first of such information and once per year thereafter.

f. A third party which has received personally identifiable information pursuant to section 3 or 4 of this act shall not retain that information if no longer needed for the purposes for which it was acquired, nor shall the party rent, sell or otherwise release that information to any other person, except as provided by law.

L. 1988, c. 121, s. 4.



Section 48:5A-58 - Disclosure To Subscriber

48:5A-58. Disclosure to subscriber
a. A cable television company shall disclose to a subscriber all information which the company possesses pertaining to that subscriber upon request of the subscriber.

b. A subscriber may examine and copy any information in the possession of a cable television company pertaining to the subscriber, his household or a user of his terminal upon reasonable notice during regular business hours. The information supplied to the subscriber shall be in a legible format which is easily understood by the subscriber. The subscriber shall bear all copying or mailing costs occasioned by the examination.

c. A cable television company shall correct the information upon a reasonable showing by a subscriber that personally identifiable information contained therein is inaccurate. Within 45 days of receiving this notification from the subscriber, the cable television company shall transmit a corrected copy of the information to any party which was given the erroneous information. Copies of all such correspondence shall be sent to the subscriber.

L. 1988, c. 121, s. 5.



Section 48:5A-59 - Monitoring

48:5A-59. Monitoring
a. Except as otherwise provided in this act, no signal of any upstream communications channel may be transmitted from a subscriber terminal for the purpose of monitoring individual household viewing patterns or practices except with the written authorization of the subscriber, contained in a document separate from any contract entered into by the subscriber and a cable television company for non-interactive cable television services.

b. Except as otherwise provided by law, no person shall intercept a signal of an upstream communications channel transmitted from a subscriber terminal except the subscriber and the intended receiver of the signal.

c. Written authorization shall not be required for a cable television company to conduct system-wide or individually addressed monitoring for the purposes of verifying system integrity, controlling return path transmission, or for any purpose for which personally identifiable information may be lawfully acquired pursuant to this act, except that, if not for such purpose, the monitoring shall not result in the creation of personally identifiable information other than the name and address of the subscriber.

L. 1988, c. 121, s. 6.



Section 48:5A-60 - Collection Of Debt

48:5A-60. Collection of debt
This act shall not prohibit a cable television company from providing individual subscriber data to a proper court or agency for the purposes of collecting a debt owed the company.

L. 1988, c. 121, s. 7.



Section 48:5A-61 - Examination, Disclosure Of Data

48:5A-61. Examination, disclosure of data
This act shall not prohibit the examination of aggregate data by, or the disclosure of such data to, any third party, provided that the data contain no personally identifiable information concerning any subscriber, his household, or a user of his terminal.

L. 1988, c. 121, s. 8.



Section 48:5A-62 - Fine For Violation

48:5A-62. Fine for violation
Any person who discloses personally identifiable information in violation of this act or otherwise engages in negligent, willful or reckless conduct in violation of this act shall be subject to a fine of not less than $500.00 for each disclosure, or for each negligent, willful or reckless act or omission, as appropriate. The fine shall be collected in a summary manner, pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

L. 1988, c. 121, s. 9.



Section 48:5A-63 - Liability

48:5A-63. Liability
a. Subject, where appropriate, to the "New Jersey Tort Claims Act" (N.J.S. 59:1-1 et seq.), any person, State or local agency or other governmental or public entity which discloses personally identifiable information in violation of this act, or otherwise engages in negligent, willful or reckless conduct in violation of this act, shall be liable to the aggrieved subscriber for:

(1) Actual damages, but not less than liquidated damages computed at a rate of $100.00 per day for each day of violation or a total of $1,000.00 for all violations, whichever is greater;

(2) Such punitive damages as the court may allow; and

(3) Attorney's fees and other litigation costs reasonably and actually incurred.

b. In determining the amount of punitive damages, if any, the court shall consider, among other relevant factors, the amount of any actual damages awarded, the nature and seriousness of any intangible harm suffered by the subscriber, the frequency and persistence of failures of compliance by the defendant, the resources of the defendant, the number of persons adversely affected, and the extent to which the failure of the defendant to comply was intentional.

L. 1988, c. 121, s. 10.

48:5A-64 Contract between private aggregator and municipalities.

6. a. A private aggregator may enter into a contract with two or more municipalities for the purpose of facilitating the joint action of those municipalities in granting municipal consent for the provision of cable television service, pursuant to the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.) as amended and supplemented, subject to the requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

b.A private aggregator shall register with the office, which shall include the filing of basic information pertaining to the aggregator, such as name, address, telephone number, business or organization background, and business or organization profile. A private aggregator shall provide annual updates of this information to the office.

L.2003,c.38,s.6.



Section 48:5A-64 - Contract Between Private Aggregator And Municipalities.

48:5A-64 Contract between private aggregator and municipalities.

6. a. A private aggregator may enter into a contract with two or more municipalities for the purpose of facilitating the joint action of those municipalities in granting municipal consent for the provision of cable television service, pursuant to the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.) as amended and supplemented, subject to the requirements of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

b.A private aggregator shall register with the office, which shall include the filing of basic information pertaining to the aggregator, such as name, address, telephone number, business or organization background, and business or organization profile. A private aggregator shall provide annual updates of this information to the office.

L.2003,c.38,s.6.



Section 48:6-14 - Powers In General

48:6-14. Powers in general
Every canal company organized under this Title shall have power:

I. To enter upon all lands or waters to explore, survey and locate the route of the proposed canal, doing no unnecessary injury to private or other property, and subject to responsibility for all damages which shall be done thereto;

II. To purchase, hold and use all such real estate and other property as may be necessary in the construction, operation and maintenance of the canal, necessary for the full and free enjoyment of the canal;

III. Upon depositing in the office of the Secretary of State a survey of the route of the proposed canal, to construct, maintain and operate a canal between the points named in the certificate of incorporation;

IV. To use and let others use the canal and to charge tolls;

V. To demand and receive such sums of money for the transportation of persons and property and for any other services in connection therewith, in accordance with its filed tariff as approved by the Board of Public Utility Commissioners;

VI. To have constructed or to purchase all boats, machinery and other property necessary for the carrying on of its business; and

VII. To do any other act necessary for the full and free use and enjoyment by any canal company of the franchises hereby granted.

Amended by L.1962, c. 198, s. 91.



Section 48:6-15.1 - Condemnation; Authority; Restrictions; Payment Of Damages

48:6-15.1. Condemnation; authority; restrictions; payment of damages
Every canal utility may take and condemn pursuant to sections 48 and 49 hereof, such lands, waters and streams as may be necessary for the construction and operation of a canal.

No property used by any canal in operation shall be taken, nor shall any canal be interfered with, unless the consent of the utility operating the canal shall be first obtained.

The payment or tender of payment of all damages for the occupancy of all lands, whether covered by water or not, shall be made before the utility shall enter upon the premises, except for the purpose of surveying and locating the canal, unless the consent of the owner of the land be first obtained.

L.1962, c. 198, s. 50.



Section 48:6-16 - Width Of Canal

48:6-16. Width of canal
No canal constructed pursuant to the provisions of this chapter shall exceed two hundred and fifty feet in width unless more land is required for the slopes of cuts and embankments.



Section 48:6-17 - Borrowing Money And Issuing Bonds Secured By Mortgage

48:6-17. Borrowing money and issuing bonds secured by mortgage
Every canal company organized under this Title may borrow such sums of money from time to time, not to exceed in the whole its paid up capital stock, as may be necessary to construct and repair the canal and the works on lands adjacent thereto. To secure repayment thereof it may issue bonds secured by a mortgage on its property and franchises provided. The bonds shall constitute a lien on the property and franchises of the company and the proceeds of the bonds shall be used for the purposes above specified.

Amended by L.1962, c. 198, s. 92.



Section 48:6-18 - Extension Of Time For Completing Works

48:6-18. Extension of time for completing works
Any canal company created by virtue of any law of this state may extend the time limited in its charter for the completion of its works for a period not exceeding ten years, upon filing in the office of the secretary of state a certificate under its common seal, signed by its presiding officer, declaring its desire for such extension of time.



Section 48:6-19 - Bridges And Passageways Over Canal

48:6-19. Bridges and passageways over canal
Every canal company organized under this Title shall construct and properly maintain adequate bridges and passages over or under the canal at all places where any road or highway shall cross the canal.

Where the canal intersects any farm lands of any individual, the company shall provide and keep in repair suitable passageways over or under the canal. The canal company may refuse to build bridges to connect any such farm lands, in which event a judge of the Superior Court may appoint commissioners to assess the damages to the owner of the land as provided in chapter 1 of the Title Eminent Domain (s. 20:1-1 et seq.).

Amended by L.1962, c. 198, s. 93.



Section 48:6-20 - Highways May Cross Over Or Under Canal

48:6-20. Highways may cross over or under canal
Whenever the route of the canal shall cross a highway, the canal company may carry the highway over or under the canal, as may be found most expedient.



Section 48:6-21 - Contracts For Transporting Goods And Passengers

48:6-21. Contracts for transporting goods and passengers
Every canal company organized under this Title may make contracts with any person for transporting or conveying goods, freight and passengers in accordance with its filed tariffs.

Amended by L.1962, c. 198, s. 94.



Section 48:6-22 - Abandonment Of Feeder In Municipality; Bridges And Viaducts

48:6-22. Abandonment of feeder in municipality; bridges and viaducts
Whenever the governing body of a municipality in which a canal feeder or part thereof is located, and the board of directors of the company owning or operating the feeder, shall respectively by resolution declare that the further maintenance of the feeder or part thereof in a condition suitable for navigation is unnecessary, they may from time to time contract with each other for the erection and maintenance of bridges or viaducts for the passing of streets over the feeder and also for the use for any public purpose of such portion of the towpath or other real estate as is no longer necessary for the purposes of the feeder.

Upon filing in the office of the secretary of state of copies of such resolutions duly attested, any obligation previously existing on the part of the canal company to maintain such feeder or part thereof in a navigable condition shall be at an end and the navigation of the feeder shall be abandoned.

The title of the company to such feeder, its towpath and other real estate and appurtenances, and its right to use the same for other purposes than navigation shall not be thereby affected.



Section 48:6-23 - Canal Not Authorized In City

48:6-23. Canal not authorized in city
The provisions of this chapter shall not be construed as authorizing the construction of any canal within the limits of an incorporated city.



Section 48:6A-1 - Agents For Service Of Process; Filing Of Powers Of Attorney

48:6A-1. Agents for service of process; filing of powers of attorney
From and after the effective date of this act the Board of Public Utility Commissioners shall receive, file and preserve powers of attorney, appointing agents upon whom the service of process may be made within this State, and submitted to it by the Interstate Commerce Commission of the United States or by common or contract carriers of persons or property engaged in interstate commerce through or within this State.

L.1950, c. 168, p. 365, s. 1, eff. June 2, 1950.



Section 48:6A-2 - Public Records, Powers Of Attorney As

48:6A-2. Public records, powers of attorney as
Said powers of attorney, when received by the Board of Public Utility Commissioners, shall be public records open to the inspection of any interested person.

L.1950, c. 168, p. 365, s. 2, eff. June 2, 1950.



Section 48:7-1 - Erection Of Poles; Consent Of Property Owner; Designation Of Street

48:7-1. Erection of poles; consent of property owner; designation of street
Any company organized or to be organized pursuant to the laws of this State for the purpose of constructing, maintaining and operating works for the supply and distribution of electricity for electric light, heat or power may use the public highways, streets and alleys in this State for the purpose of erecting poles to sustain the necessary wires and fixtures, upon first obtaining the consent in writing of the owners of the soil. The poles shall be so located as in no way to interfere with the safety or convenience of persons traveling on the highways.

No poles shall be erected in any street of an incorporated city or town without first obtaining from the incorporated city or town a designation of the street in which the same shall be placed and the manner of placing the same. Such use of the public streets shall be subject to such regulations as may be first imposed by the corporate authorities of the city or town.

Amended by L.1962, c. 198, s. 95.



Section 48:7-1.1 - Street Light Outage Reporting Plan.

48:7-1.1 Street light outage reporting plan.

1.Each electric public utility, as defined in section 3 of P.L.1999, c.23 (C.48:3-51), shall, upon the direction of the Board of Public Utilities, prepare and file with the Board of Public Utilities, a street light outage plan within the electric public utility's service territory. The plan shall be designed for the provision of reasonably prompt reporting of street light outages, and may include the following:

a.Methods to inform and educate the public and local officials concerning utilization of the electric public utility's existing street light outage reporting system;

b.Methods to identify and monitor street light outages in areas where outages may occur with increased frequency due to human interference, or where street light outages may pose an increased risk to public safety. An electric public utility shall engage local elected officials and law enforcement as appropriate;

c.Information regarding factors which contribute to the cost, timing, and manner of work required for street light outage restoration, such as whether restoration may involve the maintenance or repair of equipment that is located underground; and

d.Any method to improve the reporting and restoration of street light outages, which the electric public utility determines is reasonable.

L.2015, c.39, s.1.



Section 48:7-2 - Pipes And Conduits; Restrictions On Laying; Municipal Consent

48:7-2. Pipes and conduits; restrictions on laying; municipal consent
Any such company may lay pipes or conduits and wires therein beneath such public highways, streets and alleys as it may deem necessary. Such pipes or conduits shall be laid at least 2 feet below the surface and shall not unnecessarily interfere with public travel, or damage public or private property. They shall be laid at the greatest practicable distance from the outside of any water or gas pipe, but in no event less than 1 foot therefrom, except where it shall be necessary to cross or intersect any such gas or water pipe.

No public streets shall be opened in any municipality for the purpose of laying any such pipes, conduits or wires without the permission of the municipality.

Amended by L.1962, c. 198, s. 96; L.1973, c. 349, s. 1, eff. Dec. 27, 1973.



Section 48:7-3.1 - Power To Condemn; Designation Of Streets And Highways; Location Of Posts, Towers, Etc.

48:7-3.1. Power to condemn; designation of streets and highways; location of posts, towers, etc.
Every utility organized and existing for the purpose of supplying electricity for light, heat or power may exercise the power of eminent domain as provided in sections 48 and 49 hereof in taking or acquiring any land or interest therein which may be reasonably necessary for a right-of-way for the transmission and distribution of electricity to the public.

No posts or poles, towers or other structures shall be erected by virtue of the authority given by this chapter in any road, street, or highway, without first obtaining a designation of the location thereof by the governing body, official or commission, having control of the road, street, or highway in which the lands to be condemned shall be located, and such posts or poles, towers or other structures shall be subject to such reasonable regulations as may be imposed by the governing body, official or commission having control of such street, road, or highway and shall be so located as in no way to interfere with the safety and convenience of the persons traveling on or over the said roads, streets, or highway.

L.1962, c. 198, s. 51.



Section 48:7-5 - Determination Of Disputes As To Territories Served

48:7-5. Determination of disputes as to territories served
The board of public utility commissioners shall have power, after hearing, upon notice, to determine between public utilities supplying electric light, heat or power, and between a municipality and any public utility supplying electric light, heat or power within the corporate limits of such municipality, questions in dispute as to territories to be served. Pending the hearing the board may enjoin the construction of facilities for such supply.

Upon finding and determination that the construction is not necessary and proper for the public convenience and will not properly conserve the public interest, the board may issue orders prohibiting it.

Amended by L.1952, c. 245, p. 812, s. 1, eff. May 19, 1952.



Section 48:7-6 - Construction, Reconstruction, Extensions And Contracts Validated

48:7-6. Construction, reconstruction, extensions and contracts validated
L.1898, c. 197, p. 458 (C.S. p. 3153, s. 38), entitled "An act relating to the use of the public streets by electric light, heat and power companies," approved May eighteenth, one thousand eight hundred and ninety-eight, saved from repeal. [This act validates the construction, reconstruction and extension of subways and pole-lines by electric light, heat and power companies, as well as contracts entered into between such companies and the several municipalities.]



Section 48:7-14 - Approval Of Electrical Inspection Authorities By Board Of Public Utility Commissioners

48:7-14. Approval of electrical inspection authorities by board of public utility commissioners
The Board of Public Utility Commissioners of the Department of Public Utilities shall approve all electrical inspection authorities for inspection of electrical construction work by an electrical contractor licensed under the provisions of P.L.1962, c. 162. The Board of Public Utility Commissioners is authorized to promulgate all rules and regulations necessary to effectuate the purposes of this act.

L.1971, c. 244, s. 2, eff. June 24, 1971.



Section 48:7-15 - Acceptance By Electrical Utilities Of Approved Electrical Inspection Agencies

48:7-15. Acceptance by electrical utilities of approved electrical inspection agencies
All electrical inspection agencies approved by the Public Utilities Commission shall be accepted by electrical utilities for electrical inspection work in the State of New Jersey.

L.1971, c. 244, s. 3, eff. June 24, 1971.



Section 48:8-1 - Board Of Freeholders To Fix Rates; Clerk's Fee For Copies

48:8-1. Board of freeholders to fix rates; clerk's fee for copies
The board of freeholders, hereinafter in this article called the "board" , shall fix the rates to be taken at the several ferries within their respective counties and from time to time, may revise or alter such rates or establish new rates.

The clerk of the board shall be entitled to fifty cents for each copy of the rates fixed by the board, certified under his hand.



Section 48:8-2 - Table Of Rates; Posting At Ferry

48:8-2. Table of rates; posting at ferry
The owner or keeper of every ferry shall erect and maintain, where the ferry is kept, a post with a table of the rates fixed by the board, printed, written or painted in large capitals, annexed thereto. The post and table shall be set up so that the table shall be visible to passengers entering the boat used for the ferry.

For every day that the owner or keeper of any ferry shall fail or refuse to maintain a post and table of rates in the manner aforesaid, he shall be liable to a penalty of one dollar.



Section 48:8-3 - Taking Excessive Fare; Penalty

48:8-3. Taking excessive fare; penalty
Any ferryman, keeper of a ferry or his servant who shall demand or take a greater fare than that fixed by the board shall for every such offense be liable to a penalty of three dollars.



Section 48:8-4 - Proper Boats Adequately Equipped Required; Penalties

48:8-4. Proper boats adequately equipped required; penalties
The owner or keeper of every ferry shall provide proper boats or other vessels sufficient for the safe and speedy transportation of passengers, horses, cattle, vehicles and goods, and properly furnished with the necessary implements and sufficient competent and able-bodied men to perform his business.

No ferryman shall carry or attempt to carry any person over any ferry in a boat or other vessel that does not comply with this section, under penalty of ten dollars.

Every owner or keeper of a ferry who fails to provide the necessary implements and men required by this section, shall for every default therein be liable to a penalty of two dollars.



Section 48:8-5 - Refusal To Or Delay In Carrying Passengers Or Goods; Exception

48:8-5. Refusal to or delay in carrying passengers or goods; exception
Every ferryman shall give constant and diligent attendance to his ferry, and shall not deny or unnecessarily delay the carrying over any passenger, horses, cattle, vehicles or goods under the penalty of three dollars for every such offense. He shall also be liable to an action for damages, at the suit of the party aggrieved.

This section shall not require a ferryman to put off from his wharf or shore when it is manifestly hazardous so to do.



Section 48:8-6 - Ejecting Persons From Ferryboats

48:8-6. Ejecting persons from ferryboats
Every ferryman may exclude or eject from his ferryboat or other vessel any person who shall attempt to enter, or enter or stay therein contrary to the order of the ferryman. The person so doing contrary to his order shall be liable to a penalty of one dollar for every offense.



Section 48:8-7 - Persons Carried According To Arrival; Penalty

48:8-7. Persons carried according to arrival; penalty
All persons shall be received into the ferryboats or vessels and carried over the ferry according to their arrival at the ferry, provided all public officers and such as go on public or urgent occasions, as posts, couriers, physicians and midwives, shall be given preference.

Any ferryman violating this section shall be liable to a penalty of three dollars for every such offense.



Section 48:8-8 - Maintenance Of Safe Landing Places

48:8-8. Maintenance of safe landing places
48:8-8. All owners or keepers of ferries shall construct and maintain safe places of landing, where they are needed, upon penalty of forfeiting such sum as the Superior Court shall, upon complaint, determine to be sufficient to construct or repair such convenient landing. The forfeiture shall, by order of said court, be appropriated and laid out for that purpose.

Amended 1962,c.198,s.97; 1991,c.91,s.471.



Section 48:8-9 - Actions For Penalties

48:8-9. Actions for penalties
The penalties imposed by this article, except section 48:8-8 of this title, shall be recoverable by action at law, with costs, by any person who will sue for the same.



Section 48:8-10 - Stopping Boat While Receiving And Discharging Passengers; Penalty; Liability For Injuries

48:8-10. Stopping boat while receiving and discharging passengers; penalty; liability for injuries
Every steamboat navigating waters within the jurisdiction of this state shall be stopped for at least one minute and as much longer as shall be necessary for the safety of passengers while they are landing from or going on board the steamboat, either immediately from or upon the shore or from or upon another boat or vessel lying between the steamboat and the shore.

Every master or other person in charge of a steamboat who shall violate this section shall be liable to a penalty of two hundred and fifty dollars for every such offense; and the owner of the steamboat shall be liable for all damages sustained by any person injured thereby.



Section 48:8-11 - Stopping Engine While Discharging Passengers Into Small Boats; Penalty

48:8-11. Stopping engine while discharging passengers into small boats; penalty
No passenger on any steamboat navigating the waters within the jurisdiction of this state shall be put into any small boat for the purpose of being landed until the engine of the steamboat is stopped. The engine shall not be again started until the small boat be at least twenty yards from the steamboat, or shall have reached the landing place if that be within said distance.

The master or other person having charge of a steamboat who shall violate this section shall be liable to a penalty of one hundred dollars.

This section shall not extend to any case where the person having charge of a small boat not belonging to the steamboat shall willfully or unnecessarily stop the small boat within the distance of twenty yards.



Section 48:8-12 - Running Steamboats Against Each Other; Penalty; Damages

48:8-12. Running steamboats against each other; penalty; damages
When two steamboats are moving in the same direction in waters within the jurisdiction of this state, neither shall be willfully so navigated as to run against, hinder or delay the other, or to run her aground, or to injure or impede her or unnecessarily to approach her within the distance of twenty yards.

Every master or other person in charge of a steamboat who shall violate this section shall be liable to a penalty of one hundred and fifty dollars. The owner or owners of the steamboat shall be jointly and severally liable for all damages occasioned by such offense.



Section 48:8-13 - Deviating From Course To Impede Boat Passing In Same Direction; Penalty; Damages

48:8-13. Deviating from course to impede boat passing in same direction; penalty; damages
When a steamboat navigating the waters within the jurisdiction of this state shall attempt to pass another boat going in the same direction, the master or person having charge of such other boat shall not cause her to deviate from her proper course for the purpose of hindering or delaying the steamboat so attempting to pass.

Every master or other person having charge of any steamboat who shall violate the provisions of this section shall be guilty of a misdemeanor and punished by a fine not exceeding two hundred dollars or imprisonment not exceeding six months, or both. The misdemeanor shall be indictable in the county adjoining the waters upon which the offense is committed.

The owner or owners of any steamboat deviating as aforesaid shall be jointly and severally liable for all damages occasioned by such offense.



Section 48:8-14 - Steamboats Passing Nearer Than Ten Yards; Penalty

48:8-14. Steamboats passing nearer than ten yards; penalty
Neither of two steamboats meeting each other while going in opposite directions upon the waters within the jurisdiction of this state shall be so navigated as unnecessarily to approach the other to within the distance of ten yards.

Every master or other person having charge of any steamboat who shall violate this section shall be liable to a penalty of fifty dollars.



Section 48:8-15 - Lights On Steamboats Navigated At Night; Penalty; Damages

48:8-15. Lights on steamboats navigated at night; penalty; damages
Every steamboat navigating the waters within the jurisdiction of this state at night shall show a good and sufficient light near her bows and another near her stern; the latter to be at least twenty feet above her deck.

The master or person having charge of every steamboat navigated in violation of this section shall forfeit two hundred dollars.

The owner or owners of every steamboat navigated in violation of this section shall be jointly and severally liable for all damages occasioned by such offense.



Section 48:8-16 - Law Posted In Cabin Of Steamboats; Penalty

48:8-16. Law posted in cabin of steamboats; penalty
The owner or master of every steamboat navigating the waters within the jurisdiction of this state shall keep a copy of this article posted up in some conspicuous place in the cabin of the boat under a penalty of twenty-five dollars for every neglect herein and such owner and master are hereby made jointly and severally liable for such penalty.



Section 48:8-17 - Actions For Penalties; Process

48:8-17. Actions for penalties; process
48:8-17. The penalties imposed by this article shall be recoverable by action at law, with costs, in any court having cognizance thereof, by any person who will sue for the same.

Whenever any action for the recovery of any such penalty is prosecuted it may be commenced by capias ad respondendum or summons, any law, usage or custom to the contrary notwithstanding.

Amended 1962,c.198,s.98; 1991,c.91,s.472.



Section 48:9-5 - Exclusive Franchises; General Laws Applicable

48:9-5. Exclusive franchises; general laws applicable
No exclusive privilege granted prior to April twenty-first, one thousand eight hundred and seventy-six, in the charter of any company to construct and operate a gas works shall be construed to remain exclusive and no like franchise granted after said date shall be construed to be exclusive unless in such grant it is so expressly provided.

All companies organized under this chapter shall be subject to all general laws regulating gas companies and their operations.



Section 48:9-17 - Powers Of Gas Company; Consent To Laying Of Conductors

48:9-17. Powers of gas company; consent to laying of conductors
Every gas company heretofore organized under this chapter or hereafter organized under Title 14, Corporations, General, of the Revised Statutes may manufacture, sell, furnish and distribute such quantities of gas suitable for light, heat, power or other purposes as may be required in the municipality or municipalities where the same shall be located, or its operations lawfully extended.

Every such company may lay conductors and install related facilities for conducting gas through the streets, alleys, squares and public places in any municipality or municipalities in which it may lawfully operate, having first obtained the consent by resolution or ordinance of the governing body of such municipality for the furnishing of gas therein and the approval of such consent by the Board of Public Utility Commissioners. The consent may be subject to reasonable regulations with respect to the opening of streets, alleys, squares and public places, not inconsistent with the provisions of this article.

Amended by L.1947, c. 66, p. 221, s. 1; L.1962, c. 198, s. 99.



Section 48:9-18 - Companies May Mortgage Property And Franchises

48:9-18. Companies may mortgage property and franchises
Any company organized under this chapter may mortgage any or all of its property, real or personal, including franchises, when necessary to enable it to carry on its operations.



Section 48:9-19 - Increasing Bonded Indebtedness

48:9-19. Increasing bonded indebtedness
Any gas company incorporated under the laws of this state, which by the terms of its charter is restricted as to the amount of its bonded indebtedness to an amount less than two-thirds of the amount of its capital stock, may by a majority vote of its board of directors, and with the consent of a majority of the stockholders representing at least sixty per cent of the capital stock, increase its bonded indebtedness to an amount not exceeding two-thirds of the amount of its capital stock.



Section 48:9-21 - Manner Of Laying Pipes

48:9-21. Manner of laying pipes
Every gas company organized under the laws of this State shall lay its main or distributing gas pipes at the greatest practicable distance from any pipe of any other company and at a horizontal distance of 1 foot at least from the nearest part of any such pipe, unless it shall be unavoidably necessary to lay the gas pipe across or nearer to any other pipe, in which case the gas pipe shall be laid at the greatest practicable distance therefrom, and shall form therewith a right angle, or as near thereto as the situation will admit.

In no case shall any pipe be laid or apparatus used that will interfere in any way either with the present or future supply pipes of any company, or that may interfere with or increase the expense of replacing, removing or repairing the supply pipes or apparatus of any company.

All gas companies which were in operation on April 21, 1876, shall have the same rights and privileges of laying their mains and pipes, and making and supplying gas, that their respective charters and contracts then gave them.

Amended by L.1962, c. 198, s. 101; L.1973, c. 349, s. 2, eff. Dec. 27, 1973.



Section 48:9-23 - Extension Of Main Pipes To Neighboring Municipality

48:9-23. Extension of main pipes to neighboring municipality
Any gas company now existing, whether by special charter or by organization under an act entitled "An act to authorize the formation of gas light corporations and regulate the same," approved April 21, 1876, or hereafter organized under the laws of this State and actually engaged in the manufacture and supply of gas in the municipality for the supply of which it was organized or chartered, may extend its main pipes to any neighboring municipality wherein no gas company exists, for the purpose of supplying the same with gas; provided, the governing body of the neighboring municipality shall grant permission for that purpose.

When such permission shall be granted, the company shall have the same rights and privileges of laying gas mains and the like to and in the neighboring municipality as it has in the municipality where it was originally located.

Amended by L.1962, c. 198, s. 102.



Section 48:9-24 - Piping Gas To Other Municipalities

48:9-24. Piping gas to other municipalities
Any corporation of this state, having lawful authority to lay or maintain gas pipes or mains in the streets and public places of a municipality for the distribution of gas, may use its pipes or mains within the municipality for the transmission of gas to another municipality, in the streets or public places of which it may also have lawful authority to lay or maintain gas pipes or mains for the distribution of gas. Nothing contained in this section shall grant to any corporation a franchise or right to lay down gas pipes for the distribution of gas in any municipality of this state.



Section 48:9-24.1 - Condemnation; Authority; Purposes

48:9-24.1. Condemnation; authority; purposes
Any gas utility which is empowered to manufacture and sell gas of any type or mixture of gas of various types suitable for light, heat or power, may exercise the power of eminent domain as provided in sections 48 and 49 hereof in taking and acquiring any land or other property or any interest therein reasonably necessary for a right-of-way for the transmission to, from or between its plants or for the distribution to the public of gas of any type, whether manufactured gas or natural gas or any mixture of gas of the various types suitable for light, heat or power.

L.1962, c. 198, s. 52.



Section 48:9-25.1 - Approval By Board Of Public Utility Commissioners Of Character Or Heating Quality Of Gas Or Of Change Therein Required

48:9-25.1. Approval by Board of Public Utility Commissioners of character or heating quality of gas or of change therein required
No gas company subject to regulation by the Board of Public Utility Commissioners of this State shall change the character or heating quality of gas supplied to its customers in this State, except to the extent which may be approved, after hearing, by the Board of Public Utility Commissioners of this State as consistent with the public interest and the interest of consumers and the general welfare of the State and its citizens. No gas company hereafter formed or commencing business in this State, and which is subject to regulation by the Board of Public Utility Commissioners of this State, shall supply gas to its customers until the character or heating quality of such gas shall have been approved by the Board of Public Utility Commissioners of this State as consistent with the public interest and the interest of consumers and the general welfare of the State and its citizens.

L.1941, c. 148, p. 491, s. 1, eff. May 24, 1941.



Section 48:9-25.2 - Corporations Manufacturing Gas May Distribute Natural Gas

48:9-25.2. Corporations manufacturing gas may distribute natural gas
Any corporation now or hereafter organized or existing under any law of this State, which is empowered to manufacture and sell gas of any type or any mixture of gases of various types, suitable for light, heat or power, and which is a public utility as defined in section 48:2-13 of the Revised Statutes, may acquire, use, process, transmit, distribute and sell natural gas and any mixture of natural gas with a gas or gases of any other type or types, and may use for the transmission and distribution of natural gas or any mixture of natural gas with a gas or gases of any other type or types, any or all of the facilities, conductors, mains and pipes, with the appurtenances thereto, which such corporation now is or hereafter may be lawfully authorized to use for the transmission or distribution of manufactured gas of any type or any mixture of gases of various types suitable for light, heat or power, and which now are or hereafter may be located in, on, under or through the roads, streets, highways, alleys, squares and public grounds and places in this State.

L.1949, c. 107, p. 438, s. 1, eff. May 11, 1949.



Section 48:9-25.3 - Powers Granted By Act Are Additional Powers

48:9-25.3. Powers granted by act are additional powers
The rights, powers and privileges conferred by this act shall be in addition to, and not in substitution for, or in derogation of, whatever other rights, powers, privileges, franchises and authority such corporation may have.

L.1949, c. 107, p. 439, s. 2, eff. May 11, 1949.



Section 48:9-25.4 - Distribution Of Natural Gas; Designation Of Route

48:9-25.4. Distribution of natural gas; designation of route
Any gas company organized under the laws of this State in addition to but not in limitation of the powers conferred by the laws under which it was organized may construct, lay, maintain and use facilities, conductors, mains and pipes, with the appurtenances thereto, in, through and beyond any municipality or municipalities, for the purpose of transmitting through the same natural gas or any mixture of gas or gases of any other type or types for use in its business; provided, that in each case such corporation shall first have obtained a designation by the governing body or official having control thereof, of the public street, road, highway or place, which may be occupied by such corporation for such purpose. If any governing body or official having control of any public street, road, highway or place, after having received from such corporation a request to designate such public street, road, highway or place, for occupancy by such corporation for such purpose, shall fail or refuse to make such designation or to designate a practicable route, the Board of Public Utility Commissioners, upon application by the corporation, and after hearing on notice to such governing body or official, shall make such designation.

L.1949, c. 110, p. 442, s. 1. Amended by L.1962, c. 198, s. 103.



Section 48:9-25.8 - Franchise, Consents, Permits And Rights Related To Maintenance And Operation Of Gas Properties And Facilities May Also Be Acquired

48:9-25.8. Franchise, consents, permits and rights related to maintenance and operation of gas properties and facilities may also be acquired
Any corporation now or hereafter organized and existing under any law of this State, which is empowered to manufacture or sell gas of any type or any mixture of gases of various types, including natural gas or any mixtures thereof, suitable for light, heat or power, and which is a public utility as defined in section 48:2-13 of the Revised Statutes, may, together with the purchase and acquisition of gas properties and facilities, also purchase or acquire, with the approval of the Board of Public Utility Commissioners, any franchises, consents, permits, rights, authorizations, designations or similar privileges related to the maintenance and operation of such gas property and facilities, granted by or obtained from any governmental authority, State, county, municipal, or any other political subdivision, from any corporation, which is also a public utility as defined by section 48:2-13 of the Revised Statutes, lawfully possessing such franchises, consents, permits, authorizations or similar privileges for the manufacture, sale and distribution of gas for light, heat and power as hereinabove described and which corporation is required by any order, judgment or decree of any court or regulatory body to divest itself of the ownership and operation of its gas plant, property and facilities.

L.1952, c. 34, p. 123, s. 1, eff. April 16, 1952.



Section 48:9-25.9 - Rights Of Corporation To Which Sale, Transfer, Conveyance And Assignment Has Been Made

48:9-25.9. Rights of corporation to which sale, transfer, conveyance and assignment has been made
The corporation to whom such sale, transfer, conveyance and assignment has been made, shall, thereupon, have and possess all the rights, powers, and privileges to and in such franchises, consents, permits, rights, authorizations, designations or similar privileges, as the transferring corporation had and may exercise all rights, powers and privileges to and in such franchises, consents, permits, rights, authorizations, designations or similar privileges, to the same extent as if the transferring corporation were exercising the same.

L.1952, c. 34, p. 124, s. 2, eff. April 16, 1952.



Section 48:9-26 - Companies Which May Extend Their Corporate Existence

48:9-26. Companies which may extend their corporate existence
Any company incorporated under the laws of this state prior to April eighth, one thousand nine hundred and twenty-one, and engaged in supplying gas for public or private use in a municipality in this state having a population of less than fifteen thousand, may extend, renew and continue its corporate existence and powers in the manner provided in this article.

This article shall apply to any company whose charter may have expired prior to the filing of the certificate mentioned in section 48:9-27 of this title provided the certificate is filed within four months after the expiration of the charter.



Section 48:9-27 - Certificate; Filing; Contents

48:9-27. Certificate; filing; contents
Such extension shall be made by filing with the secretary of state a certificate signed by the president and secretary under the corporate seal, acknowledged or proved as in case of deeds of real estate, with the written assent of all the stockholders verified by the oath of the president or secretary.

The certificate shall state the name of the company, the municipality in which it is engaged, the period for which it is extended, and the amount of its authorized capital stock.



Section 48:9-28 - Affidavit Of Doing Business

48:9-28. Affidavit of doing business
There shall be filed with the certificate and assent an affidavit by the president and secretary that the company is at the time actually engaged in the conduct of the business for which it incorporated within the municipality named in the certificate.



Section 48:9-29 - Privileges Conferred By Extension

48:9-29. Privileges conferred by extension
Upon making and filing the certificate, and paying the same fee imposed upon other companies for certificates of incorporation, the period of existence of the company shall be extended as declared in the certificate and such company may continue to maintain, operate and extend its works, mains, pipes and appurtenances in the municipality named in the certificate, with the same privileges given by any general law to other gas companies.



Section 48:9-30 - No Exclusive Privileges; General Laws Applicable

48:9-30. No exclusive privileges; general laws applicable
Nothing contained in this article shall invest such company with any exclusive privileges, or exempt it from the operation of any general laws passed after April eighth, one thousand nine hundred and twenty-one, relating to the same class of companies, or prevent the legislature from making applicable thereto any general law in force on said date relating to such class.



Section 48:9-31 - Rights Of State Preserved

48:9-31. Rights of state preserved
Nothing contained in this article shall be construed to interfere with the right of the state reserved by any law to acquire the property and franchises of any such company, or at any time to abolish, repeal, alter or amend the charter of any such company, nor shall this article be construed to continue in force any irrepealable or other contract with the state contained in any charter, beyond the time originally fixed for its expiration.



Section 48:9-32 - Taxes According To General Laws

48:9-32. Taxes according to general laws
Every company whose corporate existence is extended, renewed and continued as authorized by this article shall be assessed for taxes in accordance with the provisions of the general law of this state relating to the taxation of corporations notwithstanding any special provisions relating to taxation or exemption therefrom in the charter of such company.



Section 48:9-33 - Penalties For Violation Of Natural Gas Pipelines Safety.

48:9-33 Penalties for violation of natural gas pipelines safety.
1. a. Any person who is determined by the Board of Public Utilities, after notice and opportunity to be heard, to have violated the provisions of any law, rule, regulation, or order relating to natural gas pipeline safety shall be subject to a civil penalty of not more than $100,000 for each such violation for each day that the violation persists, except that the maximum civil penalty shall not exceed $1,000,000 for any related series of violations.

b.Any civil penalty imposed pursuant to subsection a. of this section may be compromised by the board. In determining the amount of the penalty, or the amount agreed upon in compromise, the board shall consider the nature, circumstances, and gravity of the violation; the degree of the violator's culpability; any history of prior violations; the prospective effect of the penalty on the ability of the violator to conduct business; any good faith on the part of the violator in attempting to achieve compliance; his ability to pay the penalty; and any other factors justice may require. The amount of the penalty, when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the State to the person charged, or may be recovered in a summary proceeding instituted by the board in Superior Court in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

c.Whenever it shall appear to the board that a person has violated, intends to violate, or will violate any provision of any law, rule, regulation, or order relating to natural gas pipeline safety, the board may institute a civil action in Superior Court for injunctive relief or for any other appropriate relief under the circumstances, and the court may proceed on any such action in a summary manner.

L.1989,c.80,s.1; amended 1994, c.118, s.20; 2007, c.118, s.2.



Section 48:10-1 - Power To Condemn; State Water Policy Commission Unaffected

48:10-1. Power to condemn; state water policy commission unaffected
Pipe line companies, associations and corporations may acquire by condemnation land and other property necessary for public use for right of way in the manner prescribed by chapter 1 of the title Eminent Domain (s. 20:1-1 et seq.).

Nothing in this section shall be construed to limit or affect the power or jurisdiction of the state water policy commission.



Section 48:10-1.1 - Power To Condemn; Department Of Conservation And Economic Development Unaffected

48:10-1.1. Power to condemn; department of conservation and economic development unaffected
Pipe line utilities may exercise the power of eminent domain as provided in sections 48 and 49 hereof in taking land and other property necessary for public use for right-of-way.

Nothing in this section shall be construed to limit or affect the power or jurisdiction of the Department of Conservation and Economic Development.

L.1962, c. 198, s. 53.



Section 48:10-2 - Title

48:10-2. Title
The short title of this act shall be the Natural Gas Safety Act.

L.1952, c. 166, p. 540, s. 1, eff. May 9, 1952.



Section 48:10-3 - Definitions

48:10-3. Definitions
(a) "Board" shall mean the Board of Public Utility Commissioners of New Jersey.

(b) "Natural gas pipeline utility" shall mean any individual, co-partnership, association, corporation, or joint stock company, their lessees, trustees or receivers appointed by any court whatsoever, that now or hereafter may own, operate, manage, or control any pipeline used for the transmission of natural gas within or through this State, but shall not include any individual, co-partnership, association, corporation, or joint stock company which, within this State, is engaged in the business of manufacturing, buying, or selling manufactured, mixed, or natural gas or a mixture of such gases with other gases and distributing the same to consumers within this State.

(c) "Pipeline" shall include compressor plants and other facilities integrated with pipeline operations.

L.1952, c. 166, p. 540, s. 2, eff. May 9, 1952.



Section 48:10-4 - Supervision And Regulation

48:10-4. Supervision and regulation
The board shall have general supervision and regulation of, and jurisdiction and control over natural gas pipeline utilities as herein defined and their property, equipment, and facilities so far as may be necessary for the protection of life, health, and property of the citizens of this State.

L.1952, c. 166, p. 541, s. 3, eff. May 9, 1952.



Section 48:10-5 - Board To Prescribe Rules, Regulations; Promulgate Orders

48:10-5. Board to prescribe rules, regulations; promulgate orders
The board, after hearing, upon notice, may prescribe reasonable rules and regulations for the safe construction, operation and maintenance by natural gas pipeline utilities of pipelines for the transmission of natural gas within or through the State of New Jersey, and may, after hearing, upon notice, promulgate reasonable orders requiring compliance with such rules and regulations; provided, however, such rules, regulations, and orders shall not be inconsistent with or contrary to the provisions of the Federal Natural Gas Act, as amended, or any rules, regulations and orders promulgated thereunder.

L.1952, c. 166, p. 541, s. 4, eff. May 9, 1952.



Section 48:10-6 - Factors To Be Considered

48:10-6. Factors to be considered
In determining reasonable rules and regulations, the board shall consider, among others, such factors as the economic necessity and desirability of natural gas service, the effect of such rules and regulations on the cost of natural gas service, the preservation of tangible and intangible property values, private and public, the possibility of injury to persons or property from fire or explosion, the possibility of a public disaster in an area of dense population, the possibility of interruption of other essential public utility services, whether such pipelines should be predominantly above or below the surface of the ground, and the operating safety record of pipelines already constructed and operating in New Jersey.

L.1952, c. 166, p. 541, s. 5, eff. May 9, 1952.



Section 48:10-7 - General Powers

48:10-7. General powers
In carrying out the provisions of this act, the board shall have all powers now vested in it by Title 48 of the Revised Statutes, including, among others, the power to compel the attendance of witnesses and the production of relevant documents, books, papers and records, and the power to prescribe forms of reports necessary and proper in the administration and enforcement of this act.

L.1952, c. 166, p. 541, s. 6, eff. May 9, 1952.



Section 48:10-8 - Enforcement Of Orders

48:10-8. Enforcement of orders
Enforcement of orders of the board duly promulgated under this act shall be as provided in Title 48 of the Revised Statutes.

L.1952, c. 166, p. 542, s. 7, eff. May 9, 1952.



Section 48:10-9 - Separability Of Provisions

48:10-9. Separability of provisions
If any provision of this act or the application of such provision to any person or circumstances is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

L.1952, c. 166, p. 542, s. 8, eff. May 9, 1952.



Section 48:10-10 - Report Of Specifications For Natural Gas Pipeline Subject To Pressure Of Over 125 Pounds Per Square Inch; Filing Of Maps; Objections

48:10-10. Report of specifications for natural gas pipeline subject to pressure of over 125 pounds per square inch; filing of maps; objections
At least 30 days prior to the construction or major reconstruction of any gas pipeline intended to be subjected to pressure in excess of 125 pounds per square inch in the State of New Jersey, the natural gas pipeline utility, as defined in the act to which this act is a supplement, involved shall file with the Board of Public Utility Commissioners of New Jersey a report setting forth the specifications for such pipeline and for the information of the Board of Public Utility Commissioners shall also file a map showing the general location of the proposed route thereof together with proof that a notice of the filing of such report and map has been sent to the clerk of each municipality through which such pipeline is to be constructed or reconstructed. If the governing body of any municipality in which such work is proposed to be done has objection to any portion of the plans or specifications it shall, within 10 days of receipt of the notice, notify the natural gas pipeline utility, as defined in the act to which this act is a supplement, of its objections and file a copy thereof with the Board of Public Utility Commissioners.

L.1963, c. 129, s. 1, eff. July 8, 1963.



Section 48:10-11 - Penalties.

48:10-11 Penalties.
1.Any person who violates any provision of the Natural Gas Safety Act, P.L.1952, c.166 (C.48:10-2 et seq.) as amended and supplemented or any order, rule or regulation issued thereunder, shall be subject to a civil penalty of not more than $100,000 for each violation for each day that the violation persists; however, the maximum civil penalty shall not exceed $1,000,000 for any related series of violations.

Any civil penalty may be compromised by the Board of Public Utilities. In determining the amount of the penalty, or the amount agreed upon in compromise, the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered. The amount of the penalty, when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the State to the person charged or may be recovered in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of P.L.1952, c.166 (C.48:10-2 et seq.).

L.1971,c.62,s.1; amended 1991, c.91, s.473; 2007, c.118, s.3.



Section 48:12-1 - Application Of Chapter

48:12-1. Application of chapter
The provisions of this chapter, except as otherwise herein restricted or unless the contrary appears from the context, shall apply to all railroad companies however formed, created or organized under any law of this State.

Any company organized under the act entitled "An act to authorize the formation of railroad corporations and regulate the same," approved April 2, 1873 (L.1873, c. 413, p. 88), shall be included within the description in this chapter of companies organized under this Title.

The provisions of this chapter so far as applicable shall extend to any receiver, trustee or person operating a railroad in this State under a franchise.

Amended by L.1962, c. 198, s. 104.



Section 48:12-2 - Exclusive Franchises; Railroads Subject To General Laws

48:12-2. Exclusive franchises; railroads subject to general laws
No franchise granted prior to July 4, 1903, to construct a railroad or build or establish bridges or ferries or operate any line of travel and take tolls or fares therefor shall after that date remain exclusive and no like franchise granted after that date shall be exclusive unless in such grant heretofore or hereafter made it be so expressly provided.

All railroad corporations organized under this Title shall be subject to all general laws now or hereafter passed to regulate railroads and their operation.

Amended by L.1962, c. 198, s. 105.



Section 48:12-3 - Certified Copies Of Certificates, Surveys And Documents As Evidence

48:12-3. Certified copies of certificates, surveys and documents as evidence
A certified copy of a certificate, survey or other document filed or recorded in the office of the secretary of state pursuant to this chapter shall be evidence in all courts and places of the certificate, survey or document and of the filing and recording thereof.



Section 48:12-4 - Time For Discharging Duty Or Exercising Privilege; Effect Of Restraint By Court

48:12-4. Time for discharging duty or exercising privilege; effect of restraint by court
When a railroad company is restrained by any court from the discharge of a duty imposed upon it or the exercise of a privilege which it is authorized to exercise and there is a limited time wherein such duty is to be discharged or privilege exercised, the time during which the restraint exists shall not be computed as a portion of such limited time.



Section 48:12-13 - General Powers, Restrictions And Liabilities; Governed By Title 14

48:12-13. General powers, restrictions and liabilities; governed by Title 14
Every railroad company shall have the general powers conferred by Title 14, Corporations, Generally, of the Revised Statutes and the supplements thereto and shall be governed by the provisions and be subject to the restrictions and liabilities therein contained, so far as the same are appropriate to and not inconsistent with this Title or with the provisions of the act under which any such company may have been created and organized, and, in addition thereto, shall have power:

I. To enter at all times upon all lands or waters for the purpose of exploring, surveying and laying out the routes of its railroad and of locating the same, to make such surveys as may be necessary to the selection of the most advantageous route, and to locate all necessary buildings, works, conveniences and appurtenances, doing no unnecessary injury to property and subject to responsibility for all damages done thereto;

II. To acquire from time to time and hold and use all such real estate and other property as may in the judgment of its directors be necessary for terminal purposes and for the construction and maintenance of its railroad, stations, branches, sidings, car yards, engine houses, repair shops and other accommodations necessary to accomplish the objects of its incorporation, and to sell land thus acquired when not necessary for such purposes and objects;

III. To construct and operate its road, to construct or purchase all engines, cars, machinery and appliances for the transportation of persons and property, to charge and collect fares and charges for transportation of passengers and freight and to exercise all other powers by this chapter granted.

Amended by L.1941, c. 411, p. 1058, s. 1; L.1962, c. 198, s. 106.



Section 48:12-14 - Purchase And Sale Of Capital Stock, Securities And Franchises Of Other Corporations

48:12-14. Purchase and sale of capital stock, securities and franchises of other corporations
Every railroad company, in addition to the powers conferred by its charter or by any act or certificate under which it is or shall be incorporated, and notwithstanding any limitation expressly or impliedly imposed by any general or special law or by any act or certificate under which it is incorporated, may:

a. Purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any shares of the capital stock of, or any bonds, securities or evidences of indebtedness created by any other corporation or corporations of this or any other state, and while the owner of such stock, exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

b. Acquire, purchase, lease and hold any of the property, franchises, privileges or rights of any other corporation or corporations of this or any other state, and while the owner or lessee thereof, exercise all the rights, powers and privileges of ownership, including the right to operate any line of railroad or other means of transportation. The exercise of any such franchises, privileges or rights, including the operation of any line of railroad or other means of transportation acquired, purchased, leased or held under the provisions of this section, shall be subject to all of the provisions of this title;

c. Sell or otherwise dispose of any of its property, franchises, privileges or rights or any part thereof.

Nothing herein contained shall authorize any railroad company to exercise any of the powers conferred upon it by this section, without the approval of the board of public utility commissioners where such approval is required by law.



Section 48:12-15 - Sale Or Exchange By Railroad Company Of Its Property And Franchises; Procedure

48:12-15. Sale or exchange by railroad company of its property and franchises; procedure
Every railroad company may, by action taken at any meeting of its board of directors, sell or exchange all or substantially all of its property and assets, including its franchises, to any railroad company of this or any other State which sale shall confer all the powers, rights and privileges heretofore or hereafter conferred by the laws of this State upon railroad companies to construct, maintain and operate railroads within this State upon such terms and conditions and for such considerations, which may be in whole or in part shares of stock or other securities, or both, of any other corporation or corporations, as its board of directors shall deem expedient and for the best interest of the company, when and as authorized by the affirmative vote of two-thirds in interest of the holders of each class of stock having voting powers on such proposal given at a stockholders' meeting duly called for that purpose, or when authorized by the written consent of two-thirds in interest of the holders of each class of stock having voting powers on such proposal; provided, that no such sale or exchange shall be valid unless approved by the Board of Public Utility Commissioners. Notice of such meeting or of such consent shall be given to all stockholders of record whether or not they shall be entitled to vote on such proposal.

If any stockholder shall at such meeting, or within twenty days after such meeting, or the receipt of notice of such consent, object to such sale or exchange and demand payment for his shares, such objecting stockholder or the company may, within sixty days after such meeting or the receipt of such notice of consent, apply for an appraisal of such stock as provided by section 14:12-6 of the Title Corporations, General, all of the provisions of which section shall in all respects be applicable.

Amended by L.1941, c. 200, p. 590, s. 1, eff. June 14, 1941.



Section 48:12-16 - Change Of Name; Extension Of Corporate Existence; Change In Amount And Classes Of Stock

48:12-16. Change of name; extension of corporate existence; change in amount and classes of stock
Every railroad company may, by certificate and proceeding in the manner prescribed by sections 14:11-1 to 14:11-5 of the title Corporations, General:

a. Change its name;

b. Decrease or increase its capital stock;

c. Create one or more classes of preferred stock or prior preference or other special stock;

d. Extend its corporate existence;

e. Change the par value of any class or all classes of the shares of its capital stock with par value;

f. Change the number of its outstanding shares of any class of stock into a different number of shares of said class;

g. Change its preferred or special stock into one or more classes of preferred or special or common stock, or any or all of them;

h. Change its common stock into one or more classes of preferred or special or other common stock, or any or all of them;

i. Change stock with par value (of any class or classes) into stock without par value of the same or of a different class or classes;

j. Change stock without par value into stock with par value of the same or of a different class or classes, either with or without increasing or decreasing the number of shares;

k. Provide for funding or satisfying rights in respect to dividends in arrears by the issuance of stock therefor or otherwise;

l. Provide for the creation and issuance of optional rights to subscribe to stock;

m. Make other provision for the readjustment or reclassification of all or part of its capital stock; or

n. Alter or amend existing provisions for the regulation of the management and affairs of the corporation.



Section 48:12-17 - Voting By Bondholders

48:12-17. Voting by bondholders
The stockholders of any railroad company may, by agreement expressed in the certificate of incorporation, or in a supplementary certificate executed and acknowledged by every stockholder and filed in like manner as the original certificate, authorize and empower the holders of bonds of the company secured by mortgage on its property and franchises, to vote at meetings of stockholders, in person or by proxy, either for the election of directors or for other purposes.

Each bondholder shall cast as many votes as shall be fixed by the certificate of incorporation or by any supplemental certificate executed, acknowledged and filed as above provided, and the production of his bonds shall be evidence of his right to vote. Every bondholder so voting shall be subject, to the extent of the amount of his bonds, to the same liabilities as stockholders.



Section 48:12-18 - Borrowing Money; Bonds; Mortgages; Usury As Defense; Penalty

48:12-18. Borrowing money; bonds; mortgages; usury as defense; penalty
Every railroad company may borrow such sums of money from time to time as shall be necessary to construct, improve, extend and repair its road and furnish all necessary lands, chattels, engines, cars and equipments. To secure repayment thereof it may issue bonds secured by mortgage on any of its railroad, lands, chattels, franchises and appurtenances.

Such company shall not plead any statute against usury in any action at law or in equity to enforce the payment of any bond or mortgage executed pursuant to this section.

If the amount of the mortgage debt of any railroad company of this state is limited by special law, the written consent of the holders of at least two-thirds in value of all of its stock shall be obtained before any such mortgage shall be executed. Any person issuing bonds of a railroad company in an amount greater than that authorized by law shall be guilty of a misdemeanor.

Where a mortgage on a railroad right of way and franchises includes chattels, it shall be sufficient evidence and notice thereof to record the same as a mortgage on real estate.



Section 48:12-19 - Motive Power; Condemnation

48:12-19. Motive power; condemnation
Any railroad company authorized to use steam as a motive power may use any motive power it deems best adapted to the economical operation of its railroad, and may erect, construct, maintain and use such machinery, engines, devices and appliances and such poles, wires, conduits or other methods for conducting and distributing power as may be required. For this purpose any such company may take lands by condemnation.



Section 48:12-20 - Construction And Use Of Tracks Across Streets And Highways By Certain Companies

48:12-20. Construction and use of tracks across streets and highways by certain companies
Any railroad corporation chartered by or authorized to exercise its franchises within this state, which, on March fourteenth, one thousand eight hundred and seventy-nine, owned or possessed, as lessees or otherwise, lots or parcels of lands lying opposite to each other, across, and each fronting upon any street or public highway, may construct its tracks across such street or highway and use the same for all purposes of transportation; provided, that nothing herein contained shall be construed to enable such corporation to interfere with or to change the grade of such street or highway, or to prevent or unnecessarily impede the use thereof for ordinary travel.



Section 48:12-21 - Operation Of Ferry As Part Of Railroad System

48:12-21. Operation of ferry as part of railroad system
Where the terminus of a railroad company is on the shore of a river or navigable water of this state, the company may establish and operate ferries for the transportation of persons and property on or across the same. The company may buy or build vessels and do all things necessary or convenient to carry on the ferry or may contract with other ferry companies for such transportation.



Section 48:12-22 - Purchasing Or Hiring Vessels, Wharves And Landings

48:12-22. Purchasing or hiring vessels, wharves and landings
Any railroad company, whenever a majority of the directors thereof shall so decide, may purchase or hire any vessels or barges and any wharves, piers, docks, landings and buildings situated at or near any terminus of its road, capable of being of use in the transportation of freight or passengers, and any company is authorized to make such sale or lease whenever a majority of the directors shall so decide.



Section 48:12-23 - Foreign Railroads In This State; Rights And Liabilities

48:12-23. Foreign railroads in this state; rights and liabilities
Any railroad company created by the laws of any other state and authorized by the laws of this state to hold property and exercise franchises in this state may hold meetings of the directors in this state who may exercise all the powers and franchises of the company in this state so far as necessary to transact the business of the company and may have an office in this state for the transfer of stock. The officers and agents of the company may transact its business in this state.

Any such company shall be deemed a corporation of this state for the purpose of being sued or proceeded against if insolvent in the same manner and to the same extent as if organized originally in this state and no attachment at law shall be brought against such company.

Any such company may be governed by such rules and regulations as shall be adopted under its organization not repugnant to the laws of this state.



Section 48:12-23.1 - Improvement And Use Of Real Estate Not Required Or Used For Railroad Purposes

48:12-23.1. Improvement and use of real estate not required or used for railroad purposes
Whenever any railroad owns in fee real estate susceptible of other than railroad uses without abandonment of such railroad uses, or real estate, different levels or parts of different levels of which may be devoted to such other uses without unreasonable impairment of the use of the remainder for railroad purposes, or whenever the part of said real estate so owned in fee above or under the part thereof needed in such company's railroad operations, with reasonable use of the surface and subsurface of said real estate for foundation and other incidental uses, may be utilized or developed for building or other structures to be used in other than railroad business, such railroad may improve, utilize and develop the part of such real estate so susceptible of such other use or uses or the parts which may be so separated for other uses, so as to obtain the benefit thereof and may subdivide the separate level or levels susceptible of such other uses into lots and blocks, construct elevated streets, walks and other appurtenances and facilities proper to such development; and may sell, convey, and transfer to purchasers any separate part or parts, singularly or combined, of such real estate, at, above or below the natural surface of the ground, susceptible of such other uses, or may lease to others such part or parts thereof as said company may at any time elect; provided, the Board of Public Utility Commissioners finds that the use of such part of said real estate so susceptible of such other uses will not unreasonably impair the use of the remainder of such real estate for railroad purposes.

L.1938, c. 369, p. 939, s. 1, eff. June 14, 1938.



Section 48:12-24 - Filing Surveys Of Routes Of Main Line And Branches

48:12-24. Filing surveys of routes of main line and branches
When the route of a railroad company shall have been determined, a survey of the route and location, particularly describing the same, shall be filed in the office of the secretary of state.

The company may also from time to time after the filing of the survey of the route of the main line, and either before or after construction thereon, file surveys of the route and location of branches within the limits of any counties in or through which the main line may be located and of any county adjoining such counties.



Section 48:12-25 - Deposit With Treasurer Prerequisite To Filing Survey Of Branch

48:12-25. Deposit with treasurer prerequisite to filing survey of branch
The survey of the route of any branch shall not be filed in the office of the secretary of state until the company shall have deposited with the state treasurer at least two thousand dollars for every mile and a proportionate sum for any distance less than a mile of the branch.

The state treasurer shall hold such fund subject to be repaid to the company in installments of two thousand dollars for each mile and a proportionate sum for any distance less than a mile of the branch, upon the construction of which it shall be proved to his satisfaction, that such amount has been expended.



Section 48:12-26 - Recording Surveys Of Main Lines And Branches; Fees

48:12-26. Recording surveys of main lines and branches; fees
The secretary of state shall record in a book kept for that purpose all descriptions of the surveys of the main lines or branches filed with him, for which he shall collect from the company filing the same the fees prescribed by law for recording deeds.



Section 48:12-27 - Right Of Way; Width

48:12-27. Right of way; width
The right of way of any railroad or of any branch thereof shall not exceed two hundred feet in width unless more land is required for the slopes of cuts and embankments or for retaining walls, in which case such land may be acquired as part of the right of way.



Section 48:12-28 - Entry On Lands And Construction Of Road; Payment Or Tender Of Damages

48:12-28. Entry on lands and construction of road; payment or tender of damages
When the survey of its route has been filed in the office of the secretary of state, every railroad company, upon payment or tender of compensation, may construct, maintain and operate a railroad with one or more tracks and such side tracks, turnouts, offices and depots as it may deem necessary between the points named in its charter or certificate of incorporation. Every company may from time to time, either before or after completion of the main line, construct, maintain and operate branches upon the route described in its filed survey.

For these purposes every such company may enter upon, take possession of, hold, have, use, occupy and excavate lands and erect embankments, bridges and all other necessary works and do all other things which may be suitable or necessary for the accomplishment of its objects.

The payment or tender of all damages for the occupancy of any land through, under or upon which the railroad and its branches may be laid out shall be made before the company shall enter upon or break ground except to survey and locate the railroad and branches, unless the consent of the owner of the land be first obtained.



Section 48:12-29 - Time For Commencement And Completion Of Road

48:12-29. Time for commencement and completion of road
Every railroad company shall commerce its proposed railroad within six months from the date of its organization. Where the road is not more than fifty miles in length, the company shall open and complete at least one track within two years of the commencement. Where the road exceeds fifty miles in length the company shall have an additional six months to complete each twenty miles of road in excess of fifty. The company shall open fifty miles of road for public use as soon as fifty miles of track are laid.



Section 48:12-30 - Failure To Timely Commence Or Complete Road; Priority Of Location

48:12-30. Failure to timely commence or complete road; priority of location
Any railroad company organized under the laws of this State which shall fail to comply with the provisions of section 48:12-29 of this Title shall forfeit thereby the franchises given to it by such laws.

Where any company has failed to construct its road upon any part of the location shown by its filed survey within the time allowed by law and after the expiration of such time any other railroad company duly files a survey of a location crossing or occupying the same, the company last filing its location shall have priority of right over such location.

Amended by L.1962, c. 198, s. 107.



Section 48:12-31 - Extension Of Time For Completing Road

48:12-31. Extension of time for completing road
L.1937, c. 13, p. 27, entitled "An act for extending the time for completing certain railroads," approved March eleventh, one thousand nine hundred and thirty-seven, saved from repeal. [Subject to certain conditions, this act extends for a period of two years from the date of its passage the time for completing any railroad whenever such time has expired before December 31, 1937.]



Section 48:12-32 - Branch Lines To Mills, Factories And Mines; Municipal Consent

48:12-32. Branch lines to mills, factories and mines; municipal consent
Any railroad company may lay out, construct, or may acquire, lease or purchase any branch line or lines of railroad not exceeding two miles in length, and may maintain and operate the same, extending from the main line or any branch line of the company to any mill, factory, mine, clay bed or warehouse whenever it shall be for the interest of the company.

Such company may take and hold the land necessary for that purpose on filing a map and description of the survey of the route of the branch in the office of the secretary of state and making the deposit required by section 48:12-25 of this title pending construction, with the state treasurer.

No company shall construct any such branch within the limits of any city or town until it shall first obtain the consent of the municipal authorities.



Section 48:12-32.1 - Branch Lines, Spurs Or Side Tracks To Horse Race Meeting Premises; Deposit With State Treasurer; Municipal Consent

48:12-32.1. Branch lines, spurs or side tracks to horse race meeting premises; deposit with state treasurer; municipal consent
Any railroad company may lay out, construct, acquire, lease, contract in respect to, or purchase any branch line or lines, spur or side track of railroad, not exceeding 4 miles in length, either entirely or partially, in, through, along, across or upon any public or private road or street, and may maintain and operate the same, connecting with and extending from the main line or any branch line of the company, to extend to the premises, place, track or enclosure where any horse race meeting is held or conducted or to be held or conducted by any person, partnership, association or corporation, pursuant to a license or permit heretofore or hereafter issued by the New Jersey Racing Commission.

Such railroad company may make and enter into an agreement or contract with any such licensee or permit holder for any such construction, maintenance and operation of any such branch line or lines, spur or side track of railroad.

Such railroad company may take, hold, occupy and use the land necessary for any such purpose or purposes and shall file a map and description of the survey of the route of the branch line or lines, spur or side track of railroad, in the office of the Secretary of State and shall make the deposit required by section 48:12-25 of this Title, pending construction, with the State Treasurer.

Such railroad company shall not construct any branch line or lines, spur or side track of railroad for any such purpose or purposes within the limits of any city, town, borough, village or township until it shall have first obtained the consent of the municipal governing body, which consent may be given by resolution or by the grant of an easement and any such consent of a municipal governing body shall be subject to the approval of the Board of Public Utility Commissioners.

L.1947, c. 17, p. 65, s. 1. Amended by L.1962, c. 198, s. 108.



Section 48:12-33 - Connecting Roads By Branches

48:12-33. Connecting roads by branches
Whenever the roads of any railroad companies shall intersect or cross or approach each other within a distance of one mile, either company may construct and operate a branch connecting such roads and acquire land and property necessary for that purpose, on filing a map and description of the survey of the route of the branch in the office of the secretary of state and making the deposit required by section 48:12-25 of this title with the state treasurer.



Section 48:12-34 - Connection Between Railroad And Street Railway

48:12-34. Connection between railroad and street railway
Any railroad company and any street railway company whose lines intersect may make a physical connection of their tracks to enable the cars of the one to run on the tracks of the other, upon obtaining the certificate of the board of public utility commissioners that public convenience and necessity require the connection. The certificate shall only be granted after hearing upon notice to the municipality in which the physical connection is proposed to be made.



Section 48:12-35.1 - Authority And Extent Of Condemnation.

48:12-35.1 Authority and extent of condemnation.

60.Any railroad utility incorporated in this State or in any other state and operating in New Jersey may exercise the power of eminent domain as provided herein in taking: (a) any land and property required for the right-of-way of its main line and branches, not exceeding 200 feet in width, unless more shall be required for slopes of cuts or embankments or retaining walls; (b) all such other land and property adjoining such right-of-way as exigencies of business may demand for the erection or expansion of freight and passenger depots and all other railroad purposes, provided, however, that any railroad utility exercising condemnation for this purpose must demonstrate to the Department of Transportation that alternative property suitable for the specific proposed use of the property to be taken is unavailable, either through on-site accommodation or through voluntary sale of alternative, reasonably situated property, and that the interest in the property to be taken does not exceed what is necessary for the proposed use, and shall also demonstrate to the Department of Transportation at an informal hearing the specific use to be made of the land or other property or interest to be acquired and that such proposed use is necessary and consistent with the purposes enumerated for such railroad utility and with the extent of the land or other property or interest to be condemned; and (c) any land and property necessary to comply with any order, determination, rule or regulation of the Department of Transportation.

Thereafter, the application for approval shall be considered a contested case pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). A hearing, upon the written request by the railroad utility to condemn and challenge thereto, shall be heard by the Office of Administrative Law pursuant to section 9 of P.L.1968, c.410 (C.52:14B-9), after the informal hearing is completed before the Department of Transportation. Timely notice by the railroad utility must be provided to a prospective condemnee holding a fee interest, easement, or leasehold in the property sought to be condemned by the railroad utility.

At the hearing held before the Office of Administrative Law, the railroad utility shall make the same demonstrations of satisfying the prescribed conditions as set forth above. The burden of proof shall be upon the railroad utility no matter who makes the request for a formal hearing. The Office of Administrative Law shall then make a recommendation to the Commissioner of Transportation as to whether the railroad utility has met its statutory obligations to enable it to file a condemnation proceeding to acquire real property and that a determination of necessity should be issued. The determination shall become final on the 45th day after the release of the initial determination of necessity by the Department of Transportation, unless the railroad utility or any other interested party whose real property, lease, or easement may be impacted by the condemnation seeks, in writing, from the Department of Transportation a formal hearing before the Office of Administrative Law within that 45-day period. Any appeal of a final determination made by the Department of Transportation or by the Commissioner of Transportation shall be made to the Superior Court, Appellate Division based upon the record below. No informal or formal hearing shall be held until written notice by certified mail or by private courier has been demonstrated as being sent by the railroad utility to anyone holding an interest in the real estate to be acquired whether in fee, easement, or by lease at their current known address, and if not known by publication based upon production of a certification of inquiry, as well as to the municipality, municipal planning board and the county and county planning board where the property is located.

In addition, any railroad utility shall have the right to take and acquire, by the exercise of the power of eminent domain as provided in this section and the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), any land, property or private road as shall be necessary for any branch line or lines, spur or sidetrack to the premises of a horse race track as provided in P.L.1947, c.17 (C.48:12-32.1), but not in excess of 200 feet in width, for such branch line or lines, spur or sidetrack of railroad; provided that additional land may be so acquired where necessary for the slopes of cuts or embankments or for retaining walls.

When the line of any railroad utility of the State is constructed to the Delaware river and extension of such line is to be undertaken pursuant to R.S.48:12-44, the utility may acquire, by the exercise of the power of eminent domain as provided in this section, such lands as may be necessary upon filing and recording the survey of the route with the Secretary of State and in the office of the clerk of the county wherein the lands are situate, and making the deposit required by R.S.48:12-25.

No railroad utility shall take, use or occupy by condemnation any franchise, land or located route of any other railroad or any utility chartered for the purpose of facilitating transportation, except for the purpose of crossing such land or route and except the land of any such utility not necessary for the purpose of its franchise. No railroad utility shall take or acquire by condemnation any land, property, easements, or other interest belonging to the State of New Jersey, or any authority, corporation, or other instrumentality of the State.

The Department of Transportation and its commissioner are hereby authorized and empowered to determine the necessity as aforesaid for the use of the land, easements, or other property or interests therein so sought to be condemned, to establish the form and method of any application for such condemnation and the time and the manner of notice of the application and scheduling of the initial informal hearing or any hearing before the Office of Administrative Law, and to enforce the provisions of this section the commissioner may designate a division or office of the department to make the determination of necessity. The Commissioner of Transportation may prescribe any rules, regulation, or procedure applicable to an application by a railroad utility to commence a condemnation proceeding including, but not limited to, how the railroad utility shall demonstrate its satisfaction of the above stated conditions for commencing a condemnation proceeding; to any challenge made by a prospective condemnee holding a fee interest, easement, or lease in the property sought to be condemned by the railroad utility; and to the provision of notice to interested parties. The New Jersey Transit Corporation shall not be considered a railroad utility for the purposes of this section.

The powers of condemnation vested in railroads under this section shall govern over any provisions of Title 48 as amended and supplemented by this act and which have not been repealed.
L.1962, c.198, s.60; amended 1967, c.155. 2007, c.290.



Section 48:12-36 - Crossing Another Railroad; Required Grade Angle

48:12-36. Crossing another railroad; required grade angle
No railroad company shall cross another railroad at grade at a less angle than 20 degrees, but a railroad may be located upon the surveyed route or location of any other railroad company with the consent of such other company.

Amended by L.1962, c. 198, s. 109.



Section 48:12-37 - Relocating Route Before Construction

48:12-37. Relocating route before construction
Any portion of the route of a railroad company may be relocated before construction and after filing of the original survey, by filing and recording an amended survey thereof in the same manner as the original survey.



Section 48:12-38 - Change Of Location Of Route To Avoid Physical Obstacles

48:12-38. Change of location of route to avoid physical obstacles
Any railroad company may change the location of a part of its route for any section not exceeding one mile in length by filing and recording a survey of the new location and of the section abandoned with the secretary of state where in the judgment of the directors, such change is necessary to avoid any physical obstacle interfering with the safe and convenient construction, maintenance or operation of the railroad.

Such alterations shall not be made in any city after the road has been actually constructed within its limits.



Section 48:12-39 - Straightening, Shortening Or Improving Road; Condemning Land

48:12-39. Straightening, shortening or improving road; condemning land
Any railroad company may straighten, shorten or improve its road or connect points thereon by shorter lines or branches upon filing and recording a survey of the straightened, shortened or improved line in the same manner as is required in the case of an original survey of location.

Any such company may take and acquire by condemnation all the land necessary for that purpose.

The company may retain and continue to use or may sell or otherwise dispose of all or any part of the original road for which such line has been substituted after it has constructed its road on its new location.

Amended by L.1962, c. 198, s. 110.



Section 48:12-40 - Abandonment Of Part Of Line; Repaying Of Deposit; New Survey

48:12-40. Abandonment of part of line; repaying of deposit; new survey
Any railroad company prior to the operation of any trains may abandon any part of its line before the same shall have been wholly completed upon filing and recording in the office of the Secretary of State a certificate of abandonment, executed by its president and secretary, under its seal, describing the part to be abandoned.

Thereupon the Treasurer of the State shall repay to the company out of the money of the company therefor deposited with the treasurer as required by law, $2,000.00 for every mile, and a proportionate sum for any distance less than a mile of its route so abandoned.

The company shall not thereafter extend or construct its road upon the portion so abandoned without first filing and recording a new survey thereof in the office of the Secretary of State and making the deposit with the treasurer required by law.

Amended by L.1962, c. 198, s. 111.



Section 48:12-40.1 - Cautionary Boards Not Connected With Automatic Block Signal System

48:12-40.1. Cautionary boards not connected with automatic block signal system
Every railroad company operating freight or passenger trains or engines or cars in this State, over or upon any tracks, or on any bridges or other structures carrying tracks of the kind commonly known as runaround or temporary tracks, shall, before any such use of said runaround or temporary tracks, install cautionary boards not connected with the automatic block signal system of a kind and character, sufficient to call attention to the engineers who are required to operate steam, electric or diesel engines or motors over such tracks, of the presence and existence of such runaround or temporary tracks, which cautionary boards shall be placed sufficiently ahead of the beginning of the temporary tracks to insure adequate notice to the said engineers to enable them to reduce the speed of the locomotive engine or motor before entering upon the runaround or temporary tracks, so as to be able to proceed thereover at a reduced speed consistent with safe operation over said tracks.

L.1952, c. 213, p. 743, s. 1, eff. May 17, 1952.



Section 48:12-40.2 - Violations

48:12-40.2. Violations
Any violation of this act by any railroad company shall constitute a misdemeanor and shall be punishable by a fine of not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000.00). In the event that any such violation continues for more than one day, each day during which the violation continues shall be deemed to be a separate offense. Any officer or agent of any such railroad company or any other person who shall knowingly authorize or allow any train operation over or upon any such runaround or temporary tracks except for the purpose of inspection or testing thereof, without the said cautionary boards having been previously installed, shall be guilty of a misdemeanor and shall be punishable by a fine of not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000.00) and also by imprisonment not to exceed three years, or either, or both.

L.1952, c. 213, p. 744, s. 2, eff. May 17, 1952.



Section 48:12-41 - Construction And Maintenance; Draws; Land Under Water Belonging To State

48:12-41. Construction and maintenance; draws; land under water belonging to state
Any railroad company may build and maintain over such streams as its roads may cross, such piers and bridges as it may deem expedient, and may build viaducts over or tunnels under any navigable or other river, stream or bay which the railroad may cross.

Except as hereinafter otherwise provided, every such bridge or viaduct shall have a pivot draw with 2 openings, each of no less width than the widest opening of any viaduct or bridge now built over any such river, stream or bay, at right angles to the main channel, located at a point convenient for navigation.

No such company shall take any land under water belonging to this State without first obtaining the consent of the Department of Conservation and Economic Development, unless such land is at least 25 feet under the bed of the water. The department may convey the same on receiving the compensation it may fix.

Amended by L.1962, c. 198, s. 112.



Section 48:12-42 - Draws; Lights And Attendants; Penalty For Neglect

48:12-42. Draws; lights and attendants; penalty for neglect
When such river, stream or bay is navigable, the company shall, for the safety of persons navigating the same, maintain a red light at each outer side and a white light at each inner side of said draws, which shall be kept lighted between sunset and daylight. The company shall also keep a suitable person at each bridge or viaduct to open the draws for the free passage of all vessels with standing masts or pipes.

For each neglect to keep such light and to open the draws when necessary, the company shall forfeit one hundred dollars, to be recovered with costs in any court having jurisdiction thereof by any person suing for the same within six months after the time of such neglect.



Section 48:12-43 - Bridge Over Shallow Tidal Waters; Necessity Of Draw; Determination Of Department Of Conservation And Economic Development

48:12-43. Bridge over shallow tidal waters; necessity of draw; determination of department of conservation and economic development
Where a railroad is constructed across a stream where the tide ebbs and flows and by reason of the narrowness of the stream or shallowness of water it is unnecessary or impracticable to construct a pivot draw with 2 openings or any draw, the company may apply to the Department of Conservation and Economic Development, who shall, after personal inspection and due inquiry, determine what character of bridge is proper and whether any drawbridge is necessary and if so, the character and dimensions thereof and how the same shall be maintained, considering the extent and importance both of the navigation of the stream and of the public travel over the railroad.

The determination of the department shall be filed by it with the clerk of the county or counties in which the bridge lies and shall bind the company. A compliance with this determination by the company shall be a full performance of its duties and obligations with respect to the bridge.

Amended by L.1962, c. 198, s. 113.



Section 48:12-44 - Bridges Over Delaware River; Condemnation; Taking Lands Of State

48:12-44. Bridges over Delaware river; condemnation; taking lands of state
Where the line of any railroad company of this State is constructed to the Delaware river, such company may extend such line, with as many tracks as it shall deem necessary, by means of a bridge and its approaches, to the middle of the river and connect the same with any railroad of an adjoining State and may change the location of its line or make such other improvements therein as may be necessary or convenient for this purpose.

The company may acquire by condemnation such lands as may be necessary.

The company may occupy so much of the land belonging to this State as shall be required for the bridge and the piers and abutments thereof and approaches thereto, upon payment to the Department of Conservation and Economic Development of such compensation as it shall fix. The department shall convey such lands in fee to the company upon receiving such payment.

The company may retain that portion of the line which has been relocated if in its opinion the abandonment of the original line would be inconvenient or injurious to the interests of the public and the company.

Amended by L.1962, c. 198, s. 114.



Section 48:12-45 - Tunnel Under Interstate Waters; Manner Of Constructing; Changing Sewers

48:12-45. Tunnel under interstate waters; manner of constructing; changing sewers
Any railroad company organized under the laws of this State whose route lies in part under the bed of waters of an interstate river or other interstate waters may build its railroad under the same by tunnel.

In approaching such river or waters the company may build its railroad in part by tunnel under lands and longitudinally or otherwise under streets and public places in municipalities and under railroads and rivers, and in part on or above the surface of the land.

The company may construct and secure the foundations and other structures required for the construction, maintenance and operation of the road and may connect the road under the bed of the waters of the river with the railroad of any company organized under the laws of an adjoining State.

The tunnel shall be so built and maintained as to make the surface of the ground above the same firm and safe for building and other erections thereon and shall be at such depths beneath the lands, rivers, railroads, streets and public places as not to interfere with the use thereof.

The company may enter upon, purchase or acquire in the manner provided by law, such lands or rights and easements in lands along its said route, upon, over or beneath the surface of the land as shall be necessary for its purposes.

The right of way beneath the streets and public places and the use thereof for the purpose of the railroad is hereby declared to be a public use consistent with and one of the uses for which the same are publicly held.

Whenever it shall be necessary to alter the position of any public sewer or water pipe the same shall be done at the expense of such company under the direction of the public authorities having charge thereof.

Any such company shall have 10 years from the date of its organization to open and complete one track of its road.

Nothing in this section shall authorize the building of any railroad either upon or above the surface or by open cut longitudinally along any street of a city or town.

Amended by L.1962, c. 198, s. 115.



Section 48:12-46 - Duty To Erect And Maintain; Liability

48:12-46. Duty to erect and maintain; liability
Every railroad company shall erect and maintain fences on the sides of its road of the height and strength of division fences required by law, with gates or barways at farm crossings. Every such company shall also construct and maintain cattle guards at road crossings sufficient to prevent cattle and other animals from getting on the railroad.

Until such fences and guards are erected the company shall be liable for damages done by its trains to cattle or other animals straying on its railroad. Where such fences and guards have been duly erected and maintained the company shall not be liable for such damages unless negligently or willfully done.

Amended by L.1962, c. 198, s. 116.



Section 48:12-47 - Penalty For Driving Animals On Tracks

48:12-47. Penalty for driving animals on tracks
Any person who shall ride, lead or drive any cattle, horses or other animals upon any railroad protected by fences and guards as required by section 48:12-46 of this title and within such fences and guards elsewhere than at farm crossings, without the consent of the company, shall, for every such offense, forfeit ten dollars and pay all damages sustained thereby to the company, to be recovered in an action at law.



Section 48:12-48 - Speed Of Trains Through Cities Where Fence, Embankment Or Cut Is Maintained

48:12-48. Speed of trains through cities where fence, embankment or cut is maintained
Where any railroad company in any city shall maintain along its roadway where the same adjoins a public highway, a fence or embankment four feet high and sufficiently close and strong to prevent children and horses from going through the same, or where its tracks shall be laid in a cut at least four feet deep, and shall provide on each side of the track at any highway crossing in such city a gate of like height and sufficiency, and cause the same to be closed at least half a minute before any train crosses such highway and until the train shall have passed by, the company may run its trains in said city over the portion of its railroad thus protected and over the portions not adjoining or crossing any highway at such rate of speed it deems proper.

In the absence of such protection and safeguard the company shall be bound by lawful and reasonable municipal ordinances regulating the speed of its trains along streets.



Section 48:12-49 - Bridges And Passages At Street And Road Crossings; Private Ways And Cattle Guards

48:12-49. Bridges and passages at street and road crossings; private ways and cattle guards
Every railroad company owning, leasing or controlling any right of way for a railroad within this state shall construct and keep in repair good and sufficient bridges and passages over, under and across the railroad or right of way where any road, street or avenue now or hereafter laid, shall cross the same, so that public travel on the road is not impeded thereby. Said bridges and passages shall be of such width and character as shall be suitable to the locality in which they are situated.

Where the railroad intersects the land of an individual the company shall provide and keep in repair suitable and convenient passageways over, under and across the railroad and construct and maintain suitable and proper cattle guards at all road crossings.

This section shall not enlarge the duty imposed by its charter upon any railroad company incorporated by special act and whose railroad was constructed before the second day of April, one thousand eight hundred and seventy-three.



Section 48:12-49.1 - Construction Of Bridges Or Passages; Installation Of Protective Devices; Division Of Expenses

48:12-49.1. Construction of bridges or passages; installation of protective devices; division of expenses
The railroad company or companies involved shall pay 15% and the Department of Transportation, out of funds to be provided for that purpose, shall pay 85% of the entire expense of constructing any bridge or passage over or under the railroad or right-of-way pursuant to order of the department under R.S.48:12-49. Such expense shall include, without limitation thereto, damages to adjacent property and the cost of removing, relaying or relocating any municipal pipes, conduits or subways.

In lieu of the apportionment of expenses as set forth above, if the department finds that such construction of any bridge or passage is necessary due to increased vehicular or pedestrian traffic within the limits of the municipality or county having jurisdiction over the road, street or avenue involved, the department may order the entire expense to be paid as follows: 15% by the railroad company or companies involved, 15% by the municipality (or municipalities) or county (or counties) having jurisdiction over the roads, streets or avenues involved and 70% by the department.

The railroad company or companies involved shall pay 5% and the department, out of funds to be provided for that purpose, shall pay 95% of the entire expense: (a) of enlarging, changing, reconstructing, relocating or modifying any bridge or passage over or under the railroad or right-of-way, or of reconstructing any passage across the railroad or right-of-way; pursuant to order of the department under R.S.48:12-49 and as to which actual work is commenced on or after April 1, 1965; or (b) the installation, change, reconstruction, relocation or modification of protective devices or other provision for the protection of the traveling public at grade crossings pursuant to order of the department under R.S.48:2-29, 48:12-54 or 48:12-55 and as to which actual work is commenced on or after April 1, 1967. Such expense shall include, without limitation thereto, damages to adjacent property and the cost of removing, relaying or relocating any municipal pipes, conduits or subways. With respect to crossings at grade, such expense shall not include the cost of rails, ties or ballast. The protective devices or other provision for the protection of the traveling public at grade crossings shall be maintained by the railroad at its own cost and expense.

In lieu of the apportionment of expenses as set forth in the preceding paragraph, if the department finds that such installation, enlargement, change, reconstruction, relocation or modification is necessary due to increased vehicular or pedestrian traffic within the limits of the municipality or county having jurisdiction over the road, street or avenue involved, the department may order the entire expense to be paid as follows: 5% by the railroad company or companies involved, 15% by the municipality (or municipalities) or county (or counties) having jurisdiction over the roads, streets or avenues involved and 80% by the department.

The municipalities and counties involved are hereby authorized and empowered to make such payments.



Notwithstanding the provisions of R.S.48:12-49 or any other law, rule or regulation to the contrary, a municipality or a county, as the case may be, upon the approval of the Commissioner of Transportation, is authorized to enter into a contract with a railroad company for the construction, reconstruction, maintenance or repair of any passage at grade across a railroad or right-of-way located within the boundaries of its geographic jurisdiction and the protective devices thereon designed to protect the public health and safety, including, but not limited to, safety gates, electric bells, and electric signs or signals. The contract shall set forth the rights and responsibilities of the parties thereto, including the apportionment of payments and costs.

L.1960, c.152, s.1; amended 1962,c.198,s.117; 1963,c.107; 1965,c.185, s.1; 1967,c.191; 1989,c.247.



Section 48:12-50 - Piers To Support Bridges Over Streets Or Highways

48:12-50. Piers to support bridges over streets or highways
Where a railroad is constructed above the grade of any street or highway in any city or town by a bridge the company may erect piers for the support and safety of the bridge. The piers may be located at the outer edge of the street or highway so as not to encroach thereon and may extend thence into the sidewalk or place left therefor.

From the land on each side of the street or highway, so much shall be added to the sidewalk and thrown open to public use for such purpose, as shall be occupied by the pier on that side.



Section 48:12-51 - Highways Over Or Under Railroad; Condemnation Of Lands For Embankment Or Cutting

48:12-51. Highways over or under railroad; condemnation of lands for embankment or cutting
When the tracks of a railroad company shall cross a highway, such highway may be carried under or over the tracks as may be found expedient.

Where an embankment or cutting shall make a change in the line or route of the highway desirable with a view to a more easy ascent or descent or where more land is required to make an embankment or cutting in the highway in its approaches to the crossing to adapt it to the grade thereof, the company may acquire by purchase or condemnation, such additional land for the construction of the crossing of such new line or route or elevation as it may deem necessary.

Such land, when so acquired, shall become a part of the highway in the same manner and by the same terms as the adjacent parts of the highway are held for highway purposes.



Section 48:12-52 - Failure To Construct And Maintain Bridges And Crossings; Procedure By County Or Municipality

48:12-52. Failure to construct and maintain bridges and crossings; procedure by county or municipality
When a railroad company shall not properly construct and maintain the bridges or other crossings which cross, or are crossed by, highways, whenever the bridges or crossings were originally constructed by, or are owned by, the railroad company, the governing body of the county or municipality wherein such crossings are located may, within a reasonable time, after notice to the company, construct or repair such bridges or other crossings, and the cost thereof may be collected from the company whose duty it is to make such construction or repair, by action in a court of competent jurisdiction.

In lieu of such construction or repair the county or municipality may proceed by suit in equity to compel the specific performance of the duties imposed by law upon the company with respect to the construction, maintenance and repair of such bridges and crossings. The court shall prescribe the crossing to be constructed or the repairs to be made.

In order to enforce obedience to its decree or mandate, the court may restrain the exercise of any of the franchises of the company or adopt other remedies in accordance with the practice of the court.

Amended by L.1983, c. 120, s. 1, eff. April 4, 1983.



Section 48:12-53 - Construction Of Tracks Along City Streets; Elevated Roads; Contracts

48:12-53. Construction of tracks along city streets; elevated roads; contracts
The municipal authorities of any city except a city of the first class may permit any railroad company to lay and construct its tracks along and upon any street or highway or above the street or highway by means of an elevated structure and may contract with such company, fixing the terms and conditions as to maintenance of crossings, speed of trains and payment of consideration for such use and may do all things necessary to carry out such contract and any such contract made prior to March thirtieth, one thousand nine hundred and five, is hereby ratified and confirmed.

No such railroad shall be constructed along or above any such street or highway until the company shall have acquired the right of the owners abutting thereon by agreement or condemnation proceedings.



Section 48:12-54 - Protections At Grade Crossings; Group Signals

48:12-54. Protections at grade crossings; group signals
Every company operating on a fixed track or tracks, freight or passenger trains or cars, shall provide protection to pedestrians and the traveling public at every crossing of its tracks by any public road. Such protection may be in the form of safety gates, flagmen, electric bell, electric signs or other recognized system of alarm or protection approved by the Board of Public Utility Commissioners.

When several crossings lie so close together that an audible signal at one crossing may be sufficiently heard at others near it, such crossings may be protected by such device or signals as will sufficiently protect all crossings in the group.

When on any line or part thereof all traffic is discontinued for any part of the night, no crossing guards need be operated while traffic is so discontinued.

This section shall not apply to street car lines or tracks used principally for street car purposes.

The provisions of this section shall be construed to be mandatory and shall be operative without order or direction of the board.

Amended by L.1962, c. 198, s. 118.



Section 48:12-55 - Compelling Proper Protection Of Grade Crossing

48:12-55. Compelling proper protection of grade crossing
The Board of Public Utility Commissioners, upon its own initiative or upon the application of any municipality or citizen dissatisfied with the protection provided or the failure to provide any or sufficient protection at any crossing within such municipality or used by such citizen may by order compel proper compliance with section 48:12-54 of this Title. Such application shall be considered and acted upon in accordance with the board's rules of practice.

Amended by L.1962, c. 198, s. 119.



Section 48:12-56 - Enforcement; Penalty; Construction

48:12-56. Enforcement; penalty; construction
The provisions of sections 48:12-54 and 48:12-55 of this title shall be enforced by the board of public utility commissioners in the manner provided by chapter 2 of this title (s. 48:2-1 et seq.).

Violation of the provisions of sections 48:12-54 or 48:12-55 of this title shall be subject to the penalties provided in sections 48:2-49 to 48:2-51 of this title.

Nothing in sections 48:12-54 and 48:12-55 of this title shall be construed to affect the provisions of sections 48:12-61 to 48:12-67 of this title.

Nothing in sections 48:12-54 and 48:12-55 of this title shall nullify the power of the board to compel protection at other crossings at grade.



Section 48:12-57 - Safety Measure For Locomotives; Penalties; "Supplementary Safety Measure" Defined; Limitations.

48:12-57 Safety measure for locomotives; penalties; "supplementary safety measure" defined; limitations.

48:12-57. a. Every railroad company shall place on each engine a bell weighing not less than 30 pounds which shall be rung continuously in approaching a grade crossing of a highway, beginning at a distance of at least 300 yards from the crossing and continuing until the engine has crossed such highway, or a whistle or horn operated by steam, air or electricity, which shall be sounded, except in cities, at least 300 yards from the crossing and at intervals until the engine has crossed the highway.

For every default the company operating such road shall pay a penalty of $100.00 to be sued for by any informer within 10 days after such penalty was incurred, 1/2 to go to the informer and 1/2 to the county wherein such default occurred. Nothing herein shall take away any remedy for such neglect from any person injured thereby.

Upon application from the governing body of a county or municipality in which a grade crossing is located, the Commissioner of Transportation may, in his discretion, exempt railroad companies from observing the provisions of this section with respect to grade crossings in that county or municipality employing supplementary safety measures which have been approved by the Federal Railroad Administration or the Secretary of Transportation of the United States pursuant to 49 U.S.C.s. 20153 as fully compensating for the absence of the warning provided by the locomotive horn and which have received a waiver or exemption under 49 U.S.C.s. 20153(d).

As used in this act, "supplementary safety measure" means a safety system or procedure, provided by the appropriate traffic control authority or law enforcement authority responsible for safety at the highway-rail grade crossing, that is determined by the Secretary of Transportation of the United States to be an effective substitute for the locomotive horn in the prevention of highway-rail casualties. A traffic control arrangement that prevents careless movement over the crossing, for example, as where adequate median barriers prevent movement around crossing gates extending over the full width of the lanes in the particular direction of travel, and that conforms to standards prescribed by the Secretary, shall be deemed to constitute a supplementary safety measure. However, the following do not, individually, or in combination, constitute supplementary safety measures: standard traffic control devices or arrangements such as reflectorized crossbucks, stop signs, flashing lights, flashing lights with gates that do not completely block travel over the line of railroad, or traffic signals.

b.With respect to that portion of a rail passenger line located in a county of the second class having a population between 420,000 and 425,000, according to the most recent federal decennial census, running between a municipality having a population between 15,100 and 15,125, according to the most recent federal decennial census, and a municipality having a population between 19,940 and 19,965, according to the most recent federal decennial census, upon application of a municipality in which a grade crossing of such line is located, the Commissioner of Transportation shall require that a railroad company or entity providing rail passenger service not sound a whistle or horn in that municipality between the hours of 7:00 p.m. and 7:00 a.m., but instead require that a bell weighing not less than 30 pounds be rung between such hours at such grade crossing location as required by subsection a. of this section, except that notwithstanding this requirement an operator shall not be subject to a penalty for sounding a whistle or horn in an emergency.

c.With respect to that portion of a rail passenger line located in a county of the first class having a population more than 825,000, according to the most recent federal decennial census, running through a municipality having a population between 30,530 and 30,560, according to the most recent federal decennial census, a municipality having a population between 9,850 and 9,900, according to the most recent federal decennial census, a municipality having a population between 10,870 and 10,900, according to the most recent federal decennial census, a municipality having a population between 3,900 and 3,950, according to the most recent federal decennial census, a municipality having a population between 17,890 and 17,920, according to the most recent federal decennial census, a municipality having a population between 7,030 and 7,060, according to the most recent federal decennial census, a municipality having a population between 11,980 and 12,020, according to the most recent federal decennial census, a municipality having a population between 24,140 and 24,170, according to the most recent federal decennial census, a municipality having a population between 9,755 and 9,760, according to the most recent federal decennial census, a municipality having a population between 9,230 and 9,260, according to the most recent federal decennial census, and a municipality having a population between 15,360 and 15,400, according to the most recent federal decennial census, upon application of a municipality in which a grade crossing of such line is located, the Commissioner of Transportation shall require that a railroad company or entity providing rail passenger service not sound a whistle or horn in that municipality between the hours of 7:00 p.m. and 7:00 a.m., but instead require that a bell weighing not less than 30 pounds be rung between such hours at any such grade crossing location, except that notwithstanding this requirement, an operator shall not be subject to a penalty for sounding a whistle or horn in an emergency.

Amended 1948, c.252; 1962, c.198, s.120; 1999, c.33; 1999, c.430, s.1.



Section 48:12-57.1 - Pilot Demonstration Program For Supplementary Safety Measures.

48:12-57.1 Pilot demonstration program for supplementary safety measures.

2.The Commissioner of Transportation may immediately proceed with a pilot demonstration program implementing the use of potential supplementary safety measures, in anticipation of the adoption of federal regulations establishing supplementary safety measures, for the purpose of studying the effectiveness of such measures at a limited number of grade crossings within the State, not to exceed 10 in total. The study, conducted pursuant to the pilot demonstration program, shall consider traffic and operational data, accident information, quality of life considerations, and overall safety at the selected grade crossings. The pilot demonstration program shall be carried out in consultation with the Federal Railroad Administration and the freight and passenger railroads selected for the program. The grade crossings selected for the pilot demonstration program shall be at the discretion of the Commissioner of Transportation.

L.1999,c.430,s.2.



Section 48:12-58 - Warning Signs At Grade Crossings

48:12-58. Warning signs at grade crossings
Every railroad company shall install and maintain at each highway crossing at grade a conspicuous sign with such inscription and of such standard and design as shall be approved by the Board of Public Utility Commissioners, so as to be easily seen by travelers.

Amended by L.1962, c. 198, s. 121.



Section 48:12-58.1 - Abandonment Of Line And Grade Crossings; Notice; Substitution Of Abandoned Grade Crossing Sign For Warning Sign

48:12-58.1. Abandonment of line and grade crossings; notice; substitution of abandoned grade crossing sign for warning sign
Whenever a railroad company has discontinued or discontinues all traffic on any line or part thereof, and has abandoned or abandons the use of such line and the grade crossings thereon, said company shall notify the Board of Public Utility Commissioners and the Director of the Division of Motor Vehicles of its action. The Board of Public Utility Commissioners shall order the removal of the warning sign erected by the railroad in accordance with R.S. 48:12-58 and the installation in its place of a sign of such standard and design as shall be approved by the board, with the inscription "Abandoned Grade Crossing." When the railroad track has been removed or paved over at an abandoned grade crossing, no sign shall be required.

L.1971, c. 393, s. 2, eff. Jan. 7, 1972.



Section 48:12-59 - Protection Of Electrified Third Rail At Grade Crossings

48:12-59. Protection of electrified third rail at grade crossings
Any company operating a railroad in this state on which the cars are operated by electric current by means of a third rail at or near grade, shall securely cover said rail with wood or other nonconducting material for seventy-five feet on each side of all grade crossings, leaving only sufficient opening for contact by the shoe or other apparatus used to convey the electric current from said rail to the cars.



Section 48:12-60 - Failure To Protect Electrified Third Rail; Penalty; Negligence Per Se

48:12-60. Failure to protect electrified third rail; penalty; negligence per se
Any company violating section 48:12-59 of this title shall be subject to a penalty of five hundred dollars and costs for each offense, to be recovered by any citizen of this state who may sue for the same in any court of competent jurisdiction. One-fifth of the fine shall go to the person suing for the same and four-fifths to the state treasurer for the use of the state.

In all suits or actions for injuries sustained by contact with an electrified third rail it shall be considered per se negligence on the part of the company defendant if the third rail is not protected in the manner provided in said section 48:12-59.



Section 48:12-61 - Authority Of Board Of Public Utility Commissioners; Manner Of Elimination

48:12-61. Authority of board of public utility commissioners; manner of elimination
Whenever a public highway, other than a state highway and the tracks of a railroad, or of more than one railroad whose rights of way adjoin or are in such close proximity to each other as to be necessarily involved in one elimination project, cross each other at the same level, and it shall appear to the board of public utility commissioners that such crossing is or such crossings are dangerous to public safety or that public travel on such highway is impeded thereby, the board may order the company or companies operating the railroad or railroads, within such time as the board may fix, to alter such crossing or crossings, according to plans to be approved by the board.

Such alterations may be made:

a. By substituting a crossing or crossings not at grade by carrying the highway under or over the railroad or railroads or by reconstructing the railroad or railroads under or over the highway; or

b. By vacating, relocating or changing the lines, width, direction or location of the highway and the opening of a new highway in the place of the one vacated; or

c. Where, in the judgment of the board, the owners of public or private property will be unduly injured by the elimination of the crossings, by relocating the tracks of the railroad or railroads.



Section 48:12-62 - Division Of Expenses

48:12-62. Division of expenses
The railroad company or companies involved shall pay 15% and the board, out of funds to be provided for that purpose, shall pay 85% of the entire expense of such alterations, reconstructions, changes, relocation or opening, including damages to adjacent property and the cost of removing, relaying or relocating any municipal pipes, conduits or subways.

In lieu of the apportionment of expenses as set forth above, if the board finds that such alterations, reconstructions, changes, relocations or openings are necessary due to increased vehicular or pedestrian traffic within the limits of the municipality or county having jurisdiction over such public highways involved, the board may order such expenses to be paid as follows: 15% by the railroad company or companies involved, 15% by the municipality (or municipalities) or county (or counties) having jurisdiction over such public highways involved and 70% by the board.

The municipalities and counties involved are hereby authorized and empowered to make such payments.

Amended by L.1947, c. 178, p. 817, s. 1; L.1962, c. 198, s. 122.



Section 48:12-63 - Expense Of Change In Or Removal Of Public Utility Property Or Facilities; Hearing

48:12-63. Expense of change in or removal of public utility property or facilities; hearing
Where the order of the board shall require changes in or the removal of the property or facilities of any other public utility, the public utility shall at its own expense move or change the location or grade of its property or facilities in conformity with such order; provided, that if funds are granted or allotted by the United States Government or any of its agencies, the board may, with the consent and approval of the Governor, allot and credit any or all of the funds so received toward the payment of the expenses to be borne by such utility or utilities. They shall be deemed parties in interest and be given notice of hearing and opportunity to be heard

Amended by L.1962, c. 198, s. 123.



Section 48:12-64 - Petition For Removal Of Grade Crossing; Hearing; Notice; Determination

48:12-64. Petition for removal of grade crossing; hearing; notice; determination
Any railroad company or companies whose tracks cross or are crossed at grade by a public highway, or the body having charge of the finances of any municipality or county having jurisdiction over any such highway, may present to the board a petition in writing setting forth the facts upon which relief under sections 48:12-61 to 48:12-67 of this Title is sought, or the board may of its own motion proceed with respect to any such crossing or crossings.

Thereupon the board shall fix a time and place for a hearing before it and shall order the railroad or railroads to give such notice thereof as it shall deem reasonable to the municipality or county and to the corporations, copartnerships or individuals interested therein. After such hearing the board shall determine or order what, if any, alterations to or changes in or connected with the crossing or crossings and public highway shall be made.

Amended by L.1962, c. 198, s. 124.



Section 48:12-65 - Notice Of Hearing; Publication; Contents

48:12-65. Notice of hearing; publication; contents
The notice of time and place of hearing required by section 48:12-64 of this Title may, except as to the municipality or county and the railroad company or companies interested in the hearing, be given by publication of a notice in a newspaper circulating in the municipality in which the crossing or crossings to which such hearing relates may be located. The newspaper shall be designated by the board.

The publication shall be at such intervals and for such period of time as the board shall deem reasonable. It shall be directed generally "To whom it may concern," give notice of the time and place of hearing and describe generally the object of the hearing.

Amended by L.1962, c. 198, s. 125.



Section 48:12-66 - Powers Vested In Board Of Public Utility Commissioners And Courts

48:12-66. Powers vested in board of public utility commissioners and courts
All the powers, supervision, regulation of, jurisdiction and control over public utilities granted by chapter 2 of this title (s. 48:2-1 et seq.) are hereby vested in the board of public utility commissioners and courts of this state as may be necessary to carry into effect the provisions of sections 48:12-61 to 48:12-67 of this title.



Section 48:12-67 - Changes Or Alterations Ordered Prior To April 14, 1930

48:12-67. Changes or alterations ordered prior to April 14, 1930
Sections 48:12-61 to 48:12-66 of this title shall apply to any alterations, changes, relocations or openings ordered by the board of public utility commissioners prior to April fourteenth, one thousand nine hundred and thirty, if no part of the work under such order had been actually commenced on the ground on said date.

No further application to the board shall be necessary in any proceedings in which an order of the board had been made prior to said date, to bring the alterations, changes, relocations or openings so ordered within the provisions of said sections 48:12-61 to 48:12-66.



Section 48:12-67.1 - Application Of Sections 48:12-61 To 48:12-66

48:12-67.1. Application of sections 48:12-61 to 48:12-66
Sections 48:12-61 to 48:12-66 of the Revised Statutes shall apply to all alterations, reconstructions, changes, relocations or openings ordered by the Board of Public Utility Commissioners, after the effective date of this act, and also to any alterations, reconstructions, changes, relocations or openings ordered prior to such effective date, if no part of the work under such order had been actually commenced on the ground prior to such date. No further application to the board shall be necessary in any proceedings in which an order of the board had been made prior to the effective date of this act to bring the alterations, reconstructions, changes, relocations or openings, so ordered, within the provisions of said sections 48:12-61 to 48:12-66 of this Title.

This section shall not be applicable to any grade crossing elimination under a State Highway Department program, pursuant to the provisions of sections 48:12-68 to 48:12-77 of this Title.

L.1947, c. 178, p. 817, s. 2. Amended by L.1962, c. 198, s. 126.



Section 48:12-68 - Annual Program By State Highway Department; Maximum Yearly Expenditure

48:12-68. Annual program by state highway department; maximum yearly expenditure
The State Highway Department, before January 1 of each year, shall formulate a program, covering the work to be started or completed during the ensuing year, for the elimination of railroad crossings at grade on State highways, the improvement, relocation, alteration and reconstruction of crossings of railroads and State highways not at grade, and the location and construction of new crossings of railroads and State highways not at grade, where the construction of the new crossings of railroads and State highways not at grade result or will result in the closing, abandonment or combination of an existing grade crossing at or in the vicinity of the new State highway crossing.

The aggregate estimated cost of the work in such annual program, in which railroad companies will share, shall not exceed $2,000,000.00.

Amended by L.1962, c. 198, s. 127.



Section 48:12-69 - Railroad Companies To Be Furnished Annual Program; Co-operation Required

48:12-69. Railroad companies to be furnished annual program; co-operation required
The State Highway Department shall furnish the annual program to every company owning or operating a railroad which is called upon to perform work under the program.

Every such railroad company shall co-operate with the State Highway Department in the prompt execution and completion of the work.

Amended by L.1962, c. 198, s. 128.



Section 48:12-70 - Division Of Cost Between Railroads And Highway Department

48:12-70. Division of cost between railroads and Highway Department
The cost of the work to be shared by railroad companies and the State Highway Department provided for in any annual program, exclusive of the cost of the surface paving on roadways and the curbing, sidewalk paving and guardrails on approaches, which shall be constructed at the sole expense of the State, shall be borne and paid 5% by the railroad company or companies involved and 95% by the State.

Amended by L.1947, c. 178, p. 818, s. 3; L.1962, c. 198, s. 129; L.1965, c. 185, s. 2, eff. Dec. 14, 1965.



Section 48:12-71 - Agreement For Division Of Cost

48:12-71. Agreement for division of cost
The State Highway Department and any railroad company or companies may enter into an agreement on the basis of the division of the cost, as provided by section 48:12-70 of this Title, covering the work in the annual program, or the elimination of any crossing at grade or the improvement, relocation, alteration or reconstruction of any crossing not at grade on any State highway, in addition to the work provided for in such program.

Amended by L.1947, c. 178, p. 818, s. 4; L.1962, c. 198, s. 130.



Section 48:12-72 - Expense Of Certain Crossings Not At Grade

48:12-72. Expense of certain crossings not at grade
The State Highway Department shall bear the entire expense of locating and constructing all crossings of railroads and State highways not at grade to carry new highways over or under the railroads where the construction of such crossings does not result or will not result in the closing, abandonment or combination of an existing grade crossing at or in the vicinity of the new highway crossing.

Amended by L.1962, c. 198, s. 131.



Section 48:12-73 - Agreements With Railroad Companies To Perform The Work

48:12-73. Agreements with railroad companies to perform the work
The State Highway Department may enter into an agreement or agreements with the company or companies owning or operating such railroad or railroads for the performance by such company or companies of any work under sections 48:12-68 to 48:12-78 of this Title.

Amended by L.1962, c. 198, s. 132.



Section 48:12-74 - Furnishing Annual Program To Municipalities And Public Utilities; Changes At Own Expense

48:12-74. Furnishing annual program to municipalities and public utilities; changes at own expense
Whenever the work in the annual program involves changes in rails, pipes or lines owned by a municipality or public utility, the State Highway Department shall furnish the program to the municipality or public utility. Thereupon the municipality or public utility shall cooperate with the State Highway Department and the railroad companies.

The municipality or public utility shall, at its own expense, change its rails, pipes and lines to conform to the plan adopted by the State Highway Department; provided, that if funds are granted or allotted by the United States Government or any of its agencies, the State Highway Department, with the consent and approval of the Governor, may allot and credit any or all of the funds so received toward the expenses to be borne by the municipality and the public utility or public utilities, the property or properties of which are required to be changed.

Amended by L.1962, c. 198, s. 133.



Section 48:12-75 - Maintenance And Repair Of Completed Work

48:12-75. Maintenance and repair of completed work
Completed work under sections 48:12-68 to 48:12-78 of this Title shall be maintained, repaired and renewed as follows:

a. The municipality or public utility involved shall at its own expense, maintain, repair and renew its public utility rails, pipes and lines;

b. Each railroad company shall own and maintain, repair and renew structures within its right of way carrying the railroad over the highway, except as otherwise provided herein;

c. (1) The State shall own and maintain, repair and renew structures within the rights of way of railroad companies carrying highways over railroads, and (2) the State shall bear the cost of maintenance, repair and renewal of structures constructed after the effective date of this act within the rights of way of railroad companies carrying railroads over highways constructed after the effective date of this act and after the acquisition by the railroad of such right of way, and (3) where the State is not liable for cost under (2), above, and the railroad structure is enlarged or replaced by reason of improvements made in a highway after the effective date of this act, the State shall bear the cost of maintenance, repair and renewal of the new or enlarged structure other than such proportion of that cost as the length of the span of the pre-existing railroad structure bears to the length of the span of the enlarged or new railroad structure. For the purpose of the foregoing provisions of this subsection, a structure shall be deemed constructed on the date the contract therefor is awarded by the commissioner, and a highway shall be deemed constructed or improved on the date the contract is awarded by the commissioner for the construction of the section of the highway or improvement, as the case may be, passing under the railroad structure in question. None of the foregoing provisions of this subsection shall relieve any railroad company from responsibility for damage caused to any highway or railroad structure by the operation of its railroad. Such approaches, curbing, sidewalk paving, guard rails on approaches and surface paving on roadways as shall be within the rights of way of a railroad company or companies shall be owned and maintained, repaired and renewed by the State.

Amended by L.1960, c. 155, p. 685, s. 1, eff. Dec. 27, 1960.



Section 48:12-76 - Closing, Abandoning Or Combining Crossings

48:12-76. Closing, abandoning or combining crossings
In connection with the elimination of any crossing at grade, the improvement, relocation, alteration or reconstruction of any crossing not at grade, or the location and construction of any new crossing not at grade under sections 48:12-68 to 48:12-75 of this Title, the Board of Public Utility Commissioners on petition of the State Highway Department or of any railroad company affected or of any party in interest may close, abandon or combine any railroad crossing or crossings at grade of any State, county or municipal highway or highways, when the board shall determine that the public safety so requires or public convenience so permits and that by reason of said State highway construction or improvement the crossing is or the crossings are no longer necessary.

Amended by L.1962, c. 198, s. 134.



Section 48:12-77 - Sharing Of Expense Of Closing, Abandoning Or Combining Highway Or Crossing

48:12-77. Sharing of expense of closing, abandoning or combining highway or crossing
Where the total cost of work is to be borne by the State, the expense of closing, abandoning or combining any existing road or highway shall be borne solely by the railroad company or companies involved.

Where the cost of construction of the new State highway crossing is divided between the State and the railroad company or companies involved, the cost of closing, abandoning or combining the existing crossing shall be borne 95% by the State and 5% by the railroad company or companies involved.

Amended by L.1947, c. 178, p. 818, s. 5; L.1965, c. 185, s. 3.



Section 48:12-78 - Determination Of Disputes

48:12-78. Determination of disputes
Any dispute arising under sections 48:12-68 to 48:12-77 of this title may be submitted to the board of public utility commissioners, which is hereby authorized to determine the same. Its determination shall be final and conclusive subject to review provided by law by the courts of this state.



Section 48:12-79 - Contracts Between Municipalities And Railroads; Condemnation; Division Of Expenses

48:12-79. Contracts between municipalities and railroads; condemnation; division of expenses
The proper municipal authorities in any municipality may enter into such contracts with any railroad company whose road lies wholly or partially within the municipality or whose route has been located therein as will secure greater safety to persons or property therein, or will facilitate the construction or maintenance of other than grade crossings of streets, highways or other railroads, or will provide for increased or improved station or terminal facilities and transportation service, or will improve the surroundings of or make more convenient the access to a station of the railroad within the municipality.

For such purposes the municipal authorities may construct sidewalks on, pave, repave, curb, gutter, lay out, open, vacate or alter the lines or change the grade of any street, highway, square or other public areas or places, and may lay out, improve and maintain public parks, plazas or other public places as a part of such improvements. The railroad company may locate, relocate, change, alter grades of, depress or elevate any of its railroad tracks, bridges or facilities, and construct new or additional tracks and transportation or station facilities as shall be specified and provided for in the contract.

For the purposes of this section the municipality and the railroad company may take by purchase or condemnation any lands or any interest therein required for such improvements and make such changes or conveyances of their respective lands or any interest therein as will facilitate such work.

The cost and expenses of such lands, changes and improvements shall be borne by the municipality and the railroad company in such shares or proportions as may be provided in the contract.

Amended by L.1962, c. 198, s. 135.



Section 48:12-80 - Taxes Or Bonds By Municipalities To Pay Their Share Of Expenses

48:12-80. Taxes or bonds by municipalities to pay their share of expenses
Whenever the proper municipal authorities of a municipality shall enter into a contract with a railroad company pursuant to section 48:12-79 of this title, the municipality shall provide its lawful share of the money necessary to do the work and make the payments required by the contract and its lawful share of all the moneys necessary to pay for the changes and improvements authorized by said section 48:12-79, by the levy of a general tax for one or more years or by the issue and sale of bonds of such municipality.

The governing body of a municipality within which a highway crosses or is crossed by a railroad and which municipality shall have been ordered by the board of public utility commissioners to bear and pay part of the cost and expense of altering, changing or removing such crossing, may issue bonds of the municipality to pay for the whole or any part of the amount so ordered to be paid.

All bonds authorized by this section to be issued by any municipality shall be issued and disposed of in the manner prescribed by article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 48:12-81 - Contracts Between County And Railroad For Elimination Of Grade Crossings; Street Railways

48:12-81. Contracts between county and railroad for elimination of grade crossings; street railways
Where a public road maintained at county expense or controlled by the county is intersected by a railroad, the board of chosen freeholders of the county and the company owning or operating the railroad may enter into a contract to provide for the relocation of the public road and the relocation of the tracks of the railroad and to provide for such grades or changes in the grades of the public road and railroad as will facilitate the construction or maintenance of other than grade crossings upon the public road.

For such purposes the board of chosen freeholders may locate, relocate or vacate and alter the lines and change the grades of the public road, construct sidewalks and pave, repave, gutter and otherwise improve the public road as part of the improvement.

The railroad company may locate, relocate, change, alter grades of, depress or elevate any of its tracks, bridges or facilities, and construct new or additional tracks, as provided for in the contract.

For the purposes above enumerated the county and the railroad company may take by purchase or condemnation any lands required for such improvements and may make such exchanges or conveyances of their respective lands or any interest therein as will facilitate the work.

The cost and expense of any such lands, changes and improvements shall be borne by the county and the railroad company in such proportions as may be provided in the contract.

Any company owning or operating a street railroad on the public road at such crossing or crossings may become a party to the contract.

Amended by L.1962, c. 198, s. 136.



Section 48:12-82 - Contributory Negligence At Crossings Having Safety Gates Jury Question

48:12-82. Contributory negligence at crossings having safety gates jury question
Whenever a person is killed or injured by a locomotive or train while attempting to cross the tracks at a crossing at which the railroad company shall have assumed to establish and maintain safety gates, and such gates were not down at least half a minute before such locomotive or train crossed the highway and until it had passed by, the question whether the person so killed or injured was or was not guilty of contributory negligence shall be a question to be determined by the jury in all actions brought to recover damages for such loss of life or personal injury.



Section 48:12-83 - Crossing Not Having Protective Device; Contributory Negligence Jury Question

48:12-83. Crossing not having protective device; contributory negligence jury question
In any action against a railroad company to recover damages for injury or death occurring at any crossing at which the company has not installed any safety gates, bell or other warning or protective device of the kind usually employed to warn and protect the traveling public and such injuries or death are alleged to be due to the negligence of the company, the plaintiff's action shall not be dismissed on the ground of contributory negligence on the part of the person injured or killed, but it shall be left to the jury to determine whether such person was exercising due and reasonable care under the conditions existing at the crossing at the time of such injury or death.

If the jury shall determine that the person injured or killed was not exercising due and reasonable care under the circumstances, the verdict shall be against the plaintiff and in favor of the defendant.

Amended by L.1962, c. 198, s. 137.



Section 48:12-84 - Traveler's Right To Assume Proper Operation Of Safety Devices At Grade Crossing

48:12-84. Traveler's right to assume proper operation of safety devices at grade crossing
Whenever a railroad shall install any safety gates, bell or other device designed to protect the traveling public at any crossing, or has placed at such crossing a flagman, any person approaching any such crossing, shall, during such hours as posted notice at the crossing shall specify, be entitled to assume that the safety gates or other warning appliances are in proper order and will be duly and properly operated, unless a written notice bearing the inscription "out of order" be posted in a conspicuous place at the crossing, or that the flagman will guard the crossing with sufficient care whereby the traveler will be warned of any danger in passing over the crossing.

In any action brought for injuries to person or property or for death caused at any crossing protected as aforesaid, no plaintiff shall be barred of the action because of the failure of the person injured or killed to stop, look and listen before passing over the crossing.



Section 48:12-85 - Spark Arresters On Engines; Penalty

48:12-85. Spark arresters on engines; penalty
Every company or person operating or using any railroad shall take and use all practicable means to prevent the communication of fire from any engine used therein to the property of any owner or occupant of land adjacent or near to the railroad and shall provide the engine with a screen, cover or other suitable appliance to arrest or prevent, as much as practicable, the escape of fire.

Any company or person refusing or neglecting to make such provision shall forfeit for every such refusal or neglect one hundred dollars ($100.00) to be recovered with costs by any person who may sue for the same in any court having cognizance thereof. One-half of said sum shall go to the person suing and one-half to the State for the public school fund.

Amended by L.1942, c. 238, p. 648, s. 1, eff. May 18, 1942.



Section 48:12-86 - Liability For Damage By Fire From Sparks

48:12-86. Liability for damage by fire from sparks
When injury is done to property by fire communicated from an engine of any company or person in violation of section 48:12-85 of this title such company or person shall be liable in damages to the person injured.

In every action for an injury done to the property of any person by fire communicated from an engine in violation of said section 48:12-85, proof that the injury was communicated from an engine shall be prima facie evidence of such violation, subject, nevertheless, to be rebutted by evidence of the taking and using of all practicable means to prevent such communication of fire as by said section required.



Section 48:12-87 - Insurance By Railroad Of Property Exposed To Fire From Sparks

48:12-87. Insurance by railroad of property exposed to fire from sparks
Any railroad company may insure the property of any owner or occupant of land adjacent or near to its railroad and exposed to loss by fire communicated from its engines and such company shall have an insurable interest therein.



Section 48:12-87.1 - Diesel Locomotives; Ventilation Of Cab; Penalty For Violation

48:12-87.1. Diesel locomotives; ventilation of cab; penalty for violation
Every company operating a railroad in this State shall equip each diesel locomotive in use upon its railroad with an exhaust fan for the ventilation of the cab of such locomotive or other ventilation device which will free the cab of exhaust gases in such cases as the Commissioner of Labor and Industry, after investigation, shall certify to be necessary for the health and safety of employees of said company.

Any such company refusing or neglecting to make such provision shall forfeit $100.00 for each violation.

L.1966, c. 119, s. 1.



Section 48:12-87.2 - General Requirements

48:12-87.2. General requirements
It shall be unlawful for any person, firm, company, corporation, trustee or receiver operating a railroad as a common carrier for hire in whole or in part in this State to haul or permit to be hauled or used within this State any car as a caboose if said car has been acquired or purchased after the effective date of this act and does not conform to the requirements of this act. Such cars except for interior finish shall be of steel construction, shall be equipped with a platform on each end thereof not less than 24 inches wide having secure guardrails, grab irons and steps equipped with suitable rods, boards or other guards at each end and at the back thereof; shall be at least 24 feet in length exclusive of platforms; shall be of constructive strength equal to that of 100,000 pounds capacity freight cars; shall be equipped with drawbars and draft gears designed to adequately handle slack action; and shall have trucks with 4 wheels each. Said cars shall be equipped with automatic air brakes, a conductor's air valve, and air valves and a whistle fixed at or adaptable to either platform. Said cars shall have a door in each end thereof; shall have bay windows, or cupolas of sufficient size to accommodate at least 2 men and served with suitable steps for access thereto. Said cars shall have a sanitary toilet room; an ice box or refrigerator, a water cooler, and clothes lockers with recessed knobs; and shall have suitable heating equipment. The cars shall be equipped with wipers attached to the bay windows; and all windows shall be of shatterproof glass.

L.1967, c. 186, s. 1, eff. July 1, 1968.



Section 48:12-87.3 - Exception

48:12-87.3. Exception
This act shall not apply to cabooses or other equivalent cars used in switching service or on trains operated wholly within 25 miles of yard limits.

L.1967, c. 186, s. 2, eff. July 1, 1968.



Section 48:12-87.4 - Administration And Enforcement; Penalty

48:12-87.4. Administration and enforcement; penalty
It shall be the duty of the Board of Public Utility Commissioners to administer and enforce the provisions of this act. Any person or railroad that shall fail to comply with an order of the board, issued hereunder after hearing, upon notice, shall be subject to a penalty of $100.00 for every day on which a car is hauled or used in this State in violation of said order.

L.1967, c. 186, s. 3, eff. July 1, 1968.



Section 48:12-87.5 - Partial Invalidity

48:12-87.5. Partial invalidity
If any part or provision of this act shall be held invalid the remainder of this act shall not be affected thereby.

L.1967, c. 186, s. 4, eff. July 1, 1968.



Section 48:12-88 - Requiring Safe Ingress And Egress To Railroad Station

48:12-88. Requiring safe ingress and egress to railroad station
Whenever it shall appear to the board of public utility commissioners that ingress or egress to or from a railroad station is obstructed by its tracks, trains or engines or those of another railroad company so as to endanger the traveling public, the board may order the construction of a subway or other protective device to afford safe ingress and egress to and from such station, upon such terms that appear reasonable to the board.



Section 48:12-89 - Inclosures Around Stations

48:12-89. Inclosures around stations
Any railroad company may erect a fence or other inclosure around its stations so as to prevent persons other than passengers from coming near its trains, and may exclude from such inclosures all persons except travelers.



Section 48:12-90 - Abandonment Of Station Or Discontinuance Of Passenger Or Freight Agent

48:12-90. Abandonment of station or discontinuance of passenger or freight agent
No railroad company shall, without first obtaining the approval of the board of public utility commissioners, abandon any railroad station, stop the sale of passenger tickets or cease to maintain an agent to receive and discharge freight at any station in this state at which passenger tickets are regularly sold or at which such agent is maintained.



Section 48:12-90.1 - Electric Headlight And Tail Light

48:12-90.1. Electric headlight and tail light
Every track motor car being operated on the rails of a railroad company, when such visability cannot be afforded by daylight, shall be equipped with an electric headlight either permanently attached or, if portable, in a fixed bracket, capable of illuminating the roadway ahead a distance sufficient to permit safe operation of the track motor car and also with a permanently attached or portable electrically energized red tail light to protect the track motor car from any following movement.

L.1966, c. 123, s. 1.



Section 48:12-90.2 - Windshield And Device For Removing Moisture; Top

48:12-90.2. Windshield and device for removing moisture; top
Every track motor car being operated on the rails of a railroad company shall be equipped with a windshield and a device for removing rainwater, snow and moisture from such windshield, which device shall be so constructed that it may be controlled in its use by the person who is operating such track motor car. Every such track motor car shall also be equipped with a top or such cover to adequately protect the operator of the track motor car and such other persons who are riding thereon, from the direct rays of the sun, and from rain, snow and inclement weather. No such track motor car shall be operated on the rails at any time unless so equipped.

L.1966, c. 123, s. 2.



Section 48:12-90.3 - Administration Of Act; Rules And Regulations

48:12-90.3. Administration of act; rules and regulations
The Board of Public Utility Commissioners shall administer this act and shall prescribe such rules and regulations as may be necessary to effectuate its purpose.

L.1966, c. 123, s. 3



Section 48:12-90.4 - Violation Of Act; Penalty

48:12-90.4. Violation of act; penalty
Any company violating any of the provisions of this act shall be subject to a penalty of $100.00, for each offense, to be recovered in an action, which shall be brought by the Attorney General in the name of and for the use of the State, and the procedure therein shall be in accordance with the provisions of the "Penalty Enforcement Law" (N.J.S. 2A:58-1 et seq.), as amended and supplemented, and the hearing in any such action shall be without a jury.

L.1966, c. 123, s. 4.



Section 48:12-91 - Consent Of Municipality And Approval Of Public Utility Commissioners

48:12-91. Consent of municipality and approval of public utility commissioners
Any railroad company organized under any law of this state may construct and maintain, for a distance of not more than one-half a mile between its termini, a railroad to be operated by electricity beneath private property and the surface of any street, highway, park, training ground or other public place in any city of the first class, together with a subsurface station or stations, with necessary and convenient means of access thereto from the surface, upon obtaining the consent to such use by ordinance of the governing body of any such city, on such terms as may be prescribed by such body and approved by the board of public utility commissioners.



Section 48:12-92.1 - Condemnation

48:12-92.1. Condemnation
Any railroad utility meeting the requirements of section 48:12-91 and after obtaining the consent and approval required by said section, may exercise the power of eminent domain as provided in sections 48 and 49 hereof in acquiring real estate and personal property necessary and useful for the purposes of 48:12-91.

L.1962, c. 198, s. 61.



Section 48:12-93 - Stocks And Bonds; Mortgages; Approval

48:12-93. Stocks and bonds; mortgages; approval
Any company owning or constructing a subsurface railroad and station or stations pursuant to section 48:12-91 of this title may provide the money to defray the cost thereof and approaches thereto by the issue and sale of its stocks or bonds or both, and may secure payment of any such bonds by mortgage or deed of trust.

Any proposed issue of such stocks and bonds shall be first approved by the board of public utility commissioners.



Section 48:12-95.1 - Condemnation Of Right-of-way

48:12-95.1. Condemnation of right-of-way
The right-of-way condemned for a railroad beneath the surface of the ground by an underground railroad utility shall not include the right to use or occupy permanently the surface above the railroad where the same is not broken, but shall be confined to a right to tunnel. The utility may nevertheless acquire by condemnation so much and such parts of the surface as may be necessary or proper to operate its railroad.

L.1962, c. 198, s. 62.



Section 48:12-96 - Operation Authorized

48:12-96. Operation authorized
Any railroad company operating under this chapter may acquire, own and operate autobusses and autotrucks for the transportation of passengers, freight, mail and other property.

Amended by L.1962, c. 198, s. 138.



Section 48:12-97 - Prerequisites To Operation Of Autobusses

48:12-97. Prerequisites to operation of autobusses
Every such company before operating any such autobus shall obtain, as required by law, the consent of the authorities of the municipality in or through which it intends to operate such autobus, obtain the approval of such consent by the board of public utility commissioners, and comply with all lawful regulations governing the operation of autobusses which apply to other owners and operators thereof.



Section 48:12-98 - Franchise Taxes; Exemption From Other Taxes

48:12-98. Franchise taxes; exemption from other taxes
Every such company shall pay the same franchise taxes upon gross receipts from the operation of autobusses as other owners and operators of autobusses, but shall be exempt from the payment of any tax which by reason of the ownership or operation of any autobus or autotruck would otherwise be assessable under the provisions of chapters 19 to 29 of the title Taxation (s. 54:19-1 et seq.).



Section 48:12-99 - Train Service; Accommodations For Transportation; Civil Liability

48:12-99. Train service; accommodations for transportation; civil liability
Every railroad company shall start and run trains for the transportation of persons and property at regular times to be fixed by public notice.

Every railroad company shall furnish sufficient accommodations for the transportation of all such passengers and property as shall within a reasonable time previous thereto be offered for transportation at the place of starting, the junctions of other railroads and at usual stopping places established for receiving way passengers and freight for that train.

The company shall take, transport and discharge such passengers and property at and from and to such places, on the due payment of the legal fare or freight and shall be liable to the party aggrieved in an action for damages for any neglect or refusal in the premises.



Section 48:12-100 - Right To Demand And Receive Fares

48:12-100. Right to demand and receive fares
A railroad company may demand and receive such sums of money for the transportation of persons on its railroad and connections and for any other services connected with the business of transportation of persons over its railroad or to or from the same, in accordance with its approved tariff on file with the Board of Public Utility Commissioners.

Amended by L.1962, c. 198, s. 139.



Section 48:12-101 - Tickets; Length Of Validity

48:12-101. Tickets; length of validity
Tickets for passengers, except excursion tickets or tickets sold at reduced rates, should be good for 6 months. Tickets sold at reduced rates shall be good and entitle the holder to passage for a limited number of days only after the date of issue thereof, which limit shall be clearly stated upon the ticket. This act shall not apply to such tickets sold prior to the effective date of this act.

Amended by L.1974, c. 173, s. 1, eff. Dec. 10, 1974.



Section 48:12-103 - Extra Fare For Parlor And Sleeping Cars

48:12-103. Extra fare for parlor and sleeping cars
Any railroad company may, subject to the approval of the Board of Public Utility Commissioners, collect such extra fare from passengers who travel in cars furnished in a superior manner and with extra accommodations, commonly known as parlor or sleeping cars, provided the company shall also run trains of ordinary first-class passenger cars in number sufficient to accommodate fully all persons who prefer to travel therein.

Amended by L.1962, c. 198, s. 140.



Section 48:12-104 - Ejection Of Passenger For Nonpayment Of Fare

48:12-104. Ejection of passenger for nonpayment of fare
If any passenger shall fail or refuse to pay his fare, the conductor of the train and the servants of the company, using no unnecessary force, may put him and his baggage out of the cars at any usual stopping place or near any dwelling house, but not on any bridge or in any dangerous place.



Section 48:12-105 - Reduced Rates For Ministers And Members Of Religious Orders

48:12-105. Reduced rates for ministers and members of religious orders
Any railroad company may transport at special or reduced rates, ministers of religion and sisters or nuns who may be members of any religious order or community engaged in charitable or educational work, anything in this title to the contrary notwithstanding.



Section 48:12-106 - Liability For Injuries To Passenger On Platform

48:12-106. Liability for injuries to passenger on platform
A railroad company shall not be liable for injury to a passenger by reason of his going or remaining on the platform of a car or on any baggage, wood or freight car, in violation of the printed regulations of the company posted in a conspicuous place inside of its passenger cars, provided the company at the time furnished seats inside its passenger cars sufficient for the proper accommodation of its passengers.



Section 48:12-107 - Baggage Checks; Penalty For Refusal

48:12-107. Baggage checks; penalty for refusal
A check shall be affixed to every parcel of baggage taken for transportation by a railroad company if there is a handle, loop or fixture on the parcel to which a check can be attached. A duplicate check shall be given to the passenger or the person delivering the baggage on his behalf.

If such check is refused on demand, the company shall pay the passenger ten dollars to be recovered in a civil action and no fare shall be collected from the passenger and any fare paid by him shall be refunded by the conductor in charge of the train.



Section 48:12-108 - Transportation Of Bicycles As Baggage; Penalty For Refusal

48:12-108. Transportation of bicycles as baggage; penalty for refusal
The holder of a ticket issued by any railroad company entitling him to transportation on its railroad or ferries as a passenger shall have the right in lieu of other baggage, to the transportation as baggage without further charge of one bicycle to and from the place designated in such ticket. Such transportation shall be on the same train or boat with the passenger where facilities for the transportation of baggage then exist on such train or boat.

The passenger shall remove any lantern from such bicycle but not any usual bicycle bell or cyclometer nor need he crate, cover or otherwise protect the bicycle. No railroad company transporting bicycles pursuant to this section shall be liable for damage done to any bell, cyclometer or like attachments.

Any railroad company refusing to accept for transportation or to transport bicycles as baggage as required by this section shall pay to such passenger ten dollars for each offense, to be recovered in an action at law in any court of competent jurisdiction.



Section 48:12-109 - State Officials And Employees Entitled To Free Transportation

48:12-109. State officials and employees entitled to free transportation
The following persons, during their respective terms of office or employment, shall pass and repass, free of charge, in regular coach service, over all railroads operating such passenger service, in this State within the borders of this State:

The Governor, Chancellor, Vice-Chancellors, Justices of the Supreme Court and judges of the court of errors and appeals, judges of the circuit court, Attorney General and his legal assistants, secretary and assistant Secretary of State, State Treasurer, deputy State Treasurer, State Comptroller, deputy State Comptroller, assistant to comptroller, State Tax Commissioner, chief engineer in the Division of Railroad Valuation of the State Tax Department, State supervisor of inheritance tax, members and secretary of the State Board of Tax Appeals, standing advisory masters of the court of chancery, clerk and deputy clerk in chancery, Clerk of the Supreme Court, adjutant general, quartermaster general, secretary to the Governor, executive clerk, clerk to the school fund, State Librarian, custodian of the Capitol, keeper and supervisor of the State Prison, superintendent of the New Jersey reformatory, Commissioner and assistant commissioners of Education, members, secretary and protectors of the Board of Fish and Game Commissioners, Secretary of the State Board of Agriculture, Commissioner of Banking and Insurance, deputy Commissioners of Banking and Insurance, chief, division of personal loan agencies of the Department of Banking and Insurance, chief, license division of the Department of Banking and Insurance, insurance investigator of the Department of Banking and Insurance, Commissioner and special investigator of the Department of Institutions and Agencies, parole agent of the New Jersey State Prison, chief parole officer of the New Jersey State Home for Boys, chief parole officer of the New Jersey reformatory, field parole officer of the New Jersey reformatory, parole officer of the New Jersey State Home for Girls, State prison inspectors, general agent and agents of the State Board of Children's Guardians, Commissioner of Labor, bureau chiefs of the Department of Labor, the members of the North Jersey Water Supply Commission, members, counsel, secretary and inspectors of the Board of Public Utility Commissioners, State Highway Commission and its engineer, State Geologist, members, chief examiner and secretary of the Civil Service Commission, State and assistant State Purchasing Agent, Director of Public Record Office, Superintendent of Weights and Measures, State Auditor, members of New Jersey Interstate Bridge and Tunnel Commission, members, counsel and secretary of the South Jersey Port Commission, members, secretaries and engineer of the New Jersey Traffic Commission, members of the Rehabilitation Commission, members and director of the Board of Conservation and Development, members and chief engineer of the Board of Commerce and Navigation, members of the Department of Health of the State of New Jersey, Director and assistant director of Health of the State of New Jersey, members of the Board of Shell Fisheries, Director of Shell Fisheries, members and officers of both Houses of the Legislature of this State and the members of the House of Representatives and United States Senators of New Jersey.

Amended by L.1969, c. 159, s. 1, eff. Sept. 9, 1969.



Section 48:12-110 - Issuance Of Certificates; Contents; List To Railroads; Revocation

48:12-110. Issuance of certificates; contents; list to railroads; revocation
The Secretary of State shall issue a certificate in card form under his seal of office to each person designated in section 48:12-109 of this Title. It shall bear the title of such person's office or state the capacity in which he is employed by the State, the date of issuance to such person and the date of expiration of such person's office or employment. The certificate shall be signed by the Secretary of State and the holder shall indorse his name on the back thereof. The certificate shall set forth the limitations on use contained in section 48:12-111 of this Title.

The Secretary of State shall, within 48 hours after the issuance thereof, mail to every railroad company of this State a list of every person to whom such certificates have been issued.

The Secretary of State may revoke any certificate which is loaned in violation of section 48:12-112 of this Title.

Amended by L.1969, c. 159, s. 2, eff. Sept. 9, 1969.



Section 48:12-111 - Production Of Certificate On Request

48:12-111. Production of certificate on request
Such certificate shall be produced and shown on request of the conductor or person in charge of the train on which such person is riding. Such presentation shall entitle the person to whom the certificate is issued to pass and repass without payment of fare in regular coach service on all railroads operating such passenger service in this State, within the borders of this State: provided, however, that no certificate shall be valid for passage on interstate trains which do not provide intrastate service, or on extra fare or special purpose trains.

Amended by L.1969, c. 159, s. 3, eff. Sept. 9, 1969.



Section 48:12-112 - Loaning Certificate; Illegal Use Of Certificate; Penalty

48:12-112. Loaning certificate; illegal use of certificate; penalty
Any person mentioned in section 48:12-109 of this title loaning such certificate shall be subject to a fine of one hundred dollars and costs, to be recovered in an action at law in the name of the state. The fine when recovered shall be paid into the treasury of the state. In case of failure to pay the fine, such person shall be committed to the county jail for a period not exceeding thirty days.

Any person using or attempting to use a certificate belonging to another shall likewise be subject to the penalty prescribed by this section.



Section 48:12-113 - Certificates Taken Up For Misuse; Restoration Or Cancellation

48:12-113. Certificates taken up for misuse; restoration or cancellation
The railroads over whose line such certificates are used may, through their agents, take up any certificate presented by any person other than the person to whom it was issued and return the same to the secretary of state with a report of such misuse.

Upon such report the secretary of state shall, upon the opinion of the attorney general, either restore the certificate or cause the same to be canceled and no certificate shall again be issued to the holder of a certificate once canceled, except by express action on the part of the secretary of state and the attorney general.



Section 48:12-114 - Return Of Certificate At Expiration Of Office Or Employment

48:12-114. Return of certificate at expiration of office or employment
When the term of office or period of employment of any person mentioned in section 48:12-109 of this title expires, he shall return at once to the secretary of state the certificate issued to him. For failure so to do he shall be liable to a penalty of twenty-five dollars to be recovered in an action at law in the name of the state. The penalty when collected shall be paid into the state treasury.



Section 48:12-115 - Existing Charter Or Statute Obligation Of Railroads Not Affected

48:12-115. Existing charter or statute obligation of railroads not affected
Nothing in sections 48:12-109 to 48:12-114 of this title shall modify or alter any charter or statute obligation already existing imposed upon any railroad to pass and repass free of charge any officer or employee of this state.



Section 48:12-116 - Free Transportation To Municipal Police And County Detectives

48:12-116. Free transportation to municipal police and county detectives
Any railroad company may issue free transportation to the chiefs and captains of police of the municipalities of this state and to county detectives. Such transportation pass shall display the picture of the person to whom it shall be issued.



Section 48:12-117 - Freight Charges

48:12-117. Freight charges
Any railroad company may demand and receive such sums of money for the transportation of property on its railroad and connections and for any other services connected with such transportation on or over its railroad or to or from the same as it may from time to time think reasonable and proper in accordance with its approved tariff on file with the Board of Public Utility Commissioners.

Amended by L.1962, c. 198, s. 141.



Section 48:12-118 - Rates For Way Freight

48:12-118. Rates for way freight
Except as authorized by section 48:12-118.1 of this title, no company shall charge or receive any greater rate of compensation for transporting property between way stations or between a terminal station and a way station than for transporting such property between terminal stations.



Section 48:12-118.1 - Greater Rate For Way Freight; Lesser Rate For Long Hauls; Board May Authorize; Restrictions

48:12-118.1. Greater rate for way freight; lesser rate for long hauls; board may authorize; restrictions
The board of public utility commissioners may, upon application, after investigation and hearing, authorize in writing any railroad company to charge or receive a greater rate of compensation for transportation of property between way stations, or between a terminal station and a way station, than for transportation of such property between terminal stations, or to charge less for any longer distance than for any shorter distance for the transportation of property where competitive conditions make it equitable.

In exercising the authority conferred upon it hereby the board shall not permit the establishment of any charge to or from the more distant point that is not reasonably compensatory for the service performed; and if a circuitous rail line or route is, because of such circuity, granted authority to meet the charges of a more direct line or route to or from competitive points and to maintain higher charges to or from intermediate points on its line, the authority shall not include intermediate points as to which the haul of the petitioning line or route is not longer than that of the direct line or route between the competitive points; and no such authorization shall be granted on account of merely potential competition not actually in existence.



Section 48:12-119 - Exchange Of Freight; Transportation And Rate

48:12-119. Exchange of freight; transportation and rate
All companies whose railroads cross, intersect or join shall deliver to and receive from each other and forward to their destination all property intended for points on their respective roads with the same dispatch and at a rate not exceeding the local tariff rate charged to other persons on similar property received at and forwarded from the same point.



Section 48:12-120 - Mail; Rate And Terms Of Carrying; Commission To Determine

48:12-120. Mail; rate and terms of carrying; commission to determine
Upon application to it by the postmaster general any railroad company shall convey the mails of the United States.

If such company shall not agree as to the rate, time, speed, manner and terms of carrying the mails, the governor may appoint three commissioners who, or any two of whom, after a hearing on fifteen days' notice in writing to the company of the time and place thereof, shall fix the price and terms. Such price shall not be less for carrying such mails in the regular passenger trains than the amount which the company would receive as freight on a like weight of merchandise transported in its merchandise trains, and a fair compensation for the post-office car.

If the postmaster general shall require the mail to be carried at other hours or a higher speed than the passenger trains are run the company shall furnish an extra train for the mail and be allowed an extra compensation therefor to be fixed as aforesaid.



Section 48:12-121 - Rates For Express Matter And Fragile Property; Agreement Between Railroad And Express Companies

48:12-121. Rates for express matter and fragile property; agreement between railroad and express companies
Any railroad company may charge in accordance with the approved tariff on file with the Board of Public Utility Commissioners for the transportation of the following property any rate not exceeding twice the rate such company is allowed to charge for transporting ordinary goods by their respective charters or the law of this State:

a. Express matter in packages weighing less than 100 pounds each or the value of which exceeds $1.00 per pound;

b. Property forwarded in passenger or special trains; or

c. Property the handling or transportation of which is attended with extraordinary expense or risk, such as live animals in less quantities than carloads, valuable furniture not boxed, powder, glass plates, pianos and the like.

Any railroad company may receive from any express or transportation company, person or firm any amount that such company, person or firm shall agree to pay for carrying express goods or other property; any limit to the rate of compensation in the charters of such railroad companies or otherwise to the contrary notwithstanding.

Nothing in this section shall exonerate any railroad company from carrying goods other than of the kind above mentioned that shall be offered to their agents for transportation on the terms prescribed by their respective charters or by the laws of this State.

Amended by L.1962, c. 198, s. 142.



Section 48:12-122 - Responsibility For Freight Not Delivered At Station

48:12-122. Responsibility for freight not delivered at station
When any freight has been carried on a railroad and delivered by the company to any point specified by the consignor other than a station of the company, the company shall not, after such delivery, be responsible for the safety and security thereof.



Section 48:12-123 - Charges For Demurrage Or Car Service

48:12-123. Charges for demurrage or car service
Where the consignee of property transported by railroad to a point in this state cannot be found or refuses to receive and pay charges and remove the property, the company may make and collect such reasonable charges for the detention of any railroad car containing the property, or for the use of the railroad track occupied by such car, or for both, commonly called demurrage or car service, as the board of public utility commissioners shall by order or rule determine, and add such charge to the charge for the transportation of such property. Before imposing such charge the company shall give notice to the consignee or owner, or to the shipper where the consignee or owner cannot be found on whom to serve the notice.



Section 48:12-124 - Lien For Demurrage; Bond For Delivery Of Property Where Claim Disputed

48:12-124. Lien for demurrage; bond for delivery of property where claim disputed
The company referred to in section 48:12-123 of this title shall have a lien upon the property or so much thereof as has not been taken for the charges for such detention and use.

Where a claim made by any railroad company for such charges is disputed, the consignee or owner or the agent of either shall be entitled to delivery of the property free from any lien or claim for such charge, on giving to the company a bond with sufficient surety in double the amount of the disputed charge, in no case however to be less than fifty dollars, conditioned for the payment of such sum as shall be found due, by agreement of the parties or by judgment of any court in a suit for the same, with costs. By agreement signed by both principal and surety, any such bond may be extended or continued to cover other disputed demurrage charges claimed thereafter.



Section 48:12-125 - Limitation Of Liability; Notice

48:12-125. Limitation of liability; notice
Any railroad company may, subject to the provisions of section 12A:7-309 of the New Jersey Statutes, by giving notice to a person offering goods, merchandise or baggage for transportation on the railroad or in the vessels of the company, limit its responsibility as carrier thereof to $100.00 for every 100 pounds weight, unless such person shall pay to the company by way of insurance for any additional amount of responsibility to be assumed, such rate as the company may charge therefor, not exceeding the legal rates for transporting 100 pounds for every $200.00 of additional responsibility assumed on each 100 pounds, and at that rate for a greater or less quantity.

A general notice of such limitation, placed in a conspicuous place at or in the office of the company where goods, merchandise or baggage is usually received for transportation, and inserted in a bill of lading or receipt given for the goods or merchandise, and in the tickets delivered to passengers, shall be sufficient notice under this section.

Amended by L.1961, c. 121, p. 731, s. 13, eff. Jan. 1, 1963.



Section 48:12-125.1 - Railroad Rights Of Way; Acquisition; Abandonment; Sale, Conveyance.

48:12-125.1 Railroad rights of way; acquisition; abandonment; sale, conveyance.

1. a. In order to permit the State and its political subdivisions to receive notice of, and be afforded an opportunity to acquire, by purchase or condemnation, railroad rights of way proposed to be abandoned, any railroad company which makes application to the Surface Transportation Board for authority to abandon any part of its right of way on which passenger or freight services are operated, or to abandon, sell, or lease any of its right of way over which services have previously been authorized for abandonment and title to such right of way currently remains with the railroad shall, within 10 days of making such application, serve notice thereof upon the State and upon each county and municipality in which any part of the right of way proposed for abandonment is located.

b.No sale or conveyance of any part of such right of way shall thereafter be made to any entity other than the State, or a county or municipality, for a period of 90 days from the date of approval by the Surface Transportation Board of the application for abandonment or from the date of service of the notice required by subsection a. of this section, whichever occurs later, unless prior thereto each governmental entity entitled to such notice shall have filed with the railroad company a written disclaimer of interest in acquiring all or any part of said right of way during the time period in which a railroad company is restricted from selling or conveying any part of a right of way pursuant to this subsection.

c.During the period of 90 days in which a railroad company is prohibited from selling or conveying any part of a right of way pursuant to subsection b. of this section, such railroad company shall negotiate in good faith for the sale or conveyance of the right of way with the State, or with any municipality or county in which the right of way proposed for abandonment is located and which expresses written interest in acquiring such right of way.

d.Any sale or conveyance of a right of way made after the expiration of the foregoing 90-day period to any entity, other than the State or a county or municipality in which any part of the right of way proposed for abandonment is located, shall be subject to the right of first refusal by any of the foregoing governmental entities, provided that the governmental entity has made an offer to purchase such right of way during the 90-day period and which offer was refused by the railroad company. The governmental entity shall have no less than 90 days from either the date of receipt from the railroad company of an offer to purchase the right of way by an entity, other than one of the foregoing governmental entities, or any other contract setting forth the terms and conditions governing the sale to which this right of first refusal is applicable or the effective date of abandonment as authorized by the Surface Transportation Board, including the expiration of any stays, whichever occurs later, to exercise this right of first refusal. Upon exercising this right of first refusal, the governmental entity shall purchase the right of way for the same amount agreed upon between the railroad company and the person to whom the company attempted to sell or convey such right of way pursuant to this subsection.

e.Any sale or conveyance made in violation of P.L.1967, c.282 (C.48:12-125.1 et seq.) shall be void.

As used in this act "right of way" means the roadbed of a line of railroad, not exceeding 100 feet in width, as measured horizontally at the elevation of the base of the rail, including the full embankment or excavated area, with slopes, slope ditches, retaining walls, or foundations necessary to provide a width not to exceed 100 feet at the base of the rail, but not including tracks, appurtenances, ballast nor any structures or buildings erected thereon.

L.1967, c.282, s.1; amended 2009, c.323.



Section 48:12-125.2 - Contents Of Notice

48:12-125.2. Contents of notice
Each notice, required to be served pursuant to this act, shall contain a brief description sufficient to identify the right of way intended to be abandoned and sold or otherwise disposed of together with a statement that the notice is given to afford the State and each county and municipality in which the said right of way is located an opportunity to acquire the right of way or such portion thereof as may be required for public use.

L.1967, c. 282, s. 2, eff. Jan. 18, 1968.



Section 48:12-125.3 - Service Of Notice

48:12-125.3. Service of notice
Service of the said notice shall be made by certified mail, return receipt requested, addressed to the Governor in cases of service upon the State, to the director or clerk of the board of chosen freeholders, in cases of service upon a county, and to the mayor or municipal clerk, in cases of service upon a municipality.

L.1967, c. 282, s. 3, eff. Jan. 18, 1968.



Section 48:12-126 - Lease, Consolidation Or Merger Authorized; Rates

48:12-126. Lease, consolidation or merger authorized; rates
Any railroad company of this State, or any railroad company not a corporation of this State authorized by law to own or operate any railroad in this State, may lease its road or any part thereof to any other railroad company of this or any other State, or may take a lease of the road or any part thereof of any such other railroad company, or may unite or consolidate as well as merge its stock, property, franchises and roads with those of any such other railroad company or companies, or may acquire by merger the stock, property, franchises and road of any such other railroad company or companies, or may do both; provided, however, that nothing in this section shall be deemed to authorize any railroad company of this State to be merged into any railroad company that is not a corporation of this State, or of this State and some other State or States, unless the company into which it is proposed to merge such company of this State owns the entire capital stock, or is in possession of and holds under lease all of the railroad and franchises, of such railroad company of this State to be so merged.

After such lease, consolidation or merger the company or companies so acquiring such stock, property, franchises and road may use and operate such road as their own road and collect fares and freight as provided in the case of railroad companies organized under the laws of this State, but not in excess of the charges on the line of any of the consolidated or merged companies, nor in excess of the rates limited by any special act incorporating such company.

Such leasing, consolidation or merger may be made where the roads of the companies connect either directly or over the intervening line of one or more other railroad companies.

Amended by L.1948, c. 317, p. 1265, s. 1; L.1962, c. 198, s. 143.



Section 48:12-127 - Filing Agreement Of Waiver; Approval Of Board Of Public Utility Commissioners

48:12-127. Filing agreement of waiver; approval of board of public utility commissioners
No such lease, union, consolidation or merger shall take effect until the parties thereto file in the office of the Secretary of State an agreement surrendering to the State all rights of exemption or contract privileges with respect to taxation in this State and reserving to the State any existing right to take the property of any of the parties nor shall the same be valid unless approved by the Interstate Commerce Commission in any case as to which that commission has jurisdiction, and in any other case by the board of public utility commissioners.

The property and franchises in this State of the lessor and lessee and of such consolidated or acquiring company shall be subject to taxation under the general laws of this State.

Amended by L.1948, c. 317, p. 1266, s. 2.



Section 48:12-128 - Joint Agreement For Consolidation Or Merger; Contents

48:12-128. Joint agreement for consolidation or merger; contents
The directors of the several companies parties to the proposed consolidation or merger may enter into a joint agreement under seal for their consolidation or merger, prescribing:

a. The terms and conditions thereof and the mode of carrying the same into effect; and

b. In case of a consolidation, the name of the new corporation, the number, names and places of residence of the first directors and officers, and how and when directors and officers shall be chosen, the location of the principal office in this State which shall be at some point on the line of the road, the number of shares of capital stock of which not more than two-thirds shall be preferred stock, the amount or par value of each share and the manner of converting the capital stock of each company thereby consolidated into the stock or securities of the new company, or of otherwise disposing of the same, with such other details as shall be deemed necessary to perfect such consolidation and new organization; and

c. In case of a merger of one or more companies into another, the price, if any, to be paid and the manner of paying the same by the acquiring company for the stock, property and franchises of the company or companies to be merged and the manner of disposing of such stock, and such other details as shall be deemed necessary to perfect such merger; and setting forth the name of the acquiring company, with the State or States in which it is incorporated, which company shall survive and continue as a corporation of such State or States; but in such case of a merger, where no new company is created, it shall not be necessary to state in such joint agreement the provisions specified in subdivision b of this section with respect to directors and officers, principal office in this State, or the number, amount or par value of shares of capital stock, of the acquiring or surviving company, unless, and then only to the extent that, changes in respect of such matters are to be made by such joint agreement.

Amended by L.1948, c. 317, p. 1267, s. 3.



Section 48:12-129 - Submission Of Agreement To Stockholders

48:12-129. Submission of agreement to stockholders
Every agreement of consolidation or merger authorized by this chapter shall be submitted to the stockholders of each of the companies parties to such proposed consolidation or merger and every agreement of lease authorized by this chapter shall be submitted to the stockholders of each lessor company party to such proposed lease at a meeting called for the purpose. Notice of the time, place and object thereof shall be mailed to the residence or post-office address of each stockholder, if known, and published in a newspaper in the city, town or county where such company has its principal office or place of business, at least once a week for at least 2 weeks.

At such meeting or meetings the agreement of consolidation, merger or lease shall be considered and a vote by ballot taken for its adoption or rejection. If 2/3 of the value of all votes cast at such meeting or meetings by stockholders voting in person or by proxy shall be for the adoption of said agreement that fact shall be certified thereon by the secretary or an assistant secretary of each company required by this chapter to submit said agreement to its stockholders under its seal.

Amended by L.1948, c. 317, p. 1268, s. 4; L.1955, c. 184, p. 743, s. 1, eff. Aug. 1, 1955.



Section 48:12-130 - Filing And Recording Of Agreement; Record Or Copy As Evidence

48:12-130. Filing and recording of agreement; record or copy as evidence
The agreement of consolidation, merger or lease so adopted, with the certificates of adoption thereon, shall be filed and recorded in the office of the Secretary of State. The record or a certified copy thereof shall be evidence of the agreement and in case of consolidation, of the existence of the new corporation and, in case of a merger, of the acquisition of the stock, property, rights and franchises of the merged corporation or corporations by the acquiring corporation.

Amended by L.1948, c. 317, p. 1268, s. 5.



Section 48:12-131 - Effect Of Consolidation Or Merger; Rights, Duties And Liabilities Of New Or Acquiring Company; Acquisition Of Land

48:12-131. Effect of consolidation or merger; rights, duties and liabilities of new or acquiring company; acquisition of land
The several parties to any such agreement of consolidation or merger shall, from the time of the recording thereof in the office of the Secretary of State, be taken to be one railroad company by the name adopted in case of a consolidation or by the name of the acquiring company in case of a merger, possessing within this State all the rights and franchises and subject to all the restrictions, disabilities and duties of the companies of this State, or owning or operating any railroad in this State, so consolidated or merged and in case of a consolidation, if any of the constituent companies so consolidated was a corporation of this State, the new company formed by such consolidation shall be a corporation of this State or of this State and some other State or States.

All the rights, privileges and franchises of each of the companies parties to any such agreement of consolidation or merger and all rights-of-way, real estate and personal property, and all debts, stock subscriptions and other things in action of the companies consolidated or merged shall be taken to be transferred to the new or acquiring company without further act or deed and to be vested in the new or acquiring company as effectually as they were in the former companies.

The new or acquiring company may take land by purchase or condemnation in the same manner and to the same extent as companies organized under the laws of this State.

All rights of creditors and all liens upon property shall be preserved unimpaired and all debts, liabilities and duties of any of the former companies shall thenceforth attach to the new or acquiring company and be enforced against it to the same extent as if incurred by it.

Amended by L.1948, c. 317, p. 1268, s. 6; L.1962, c. 198, s. 144.



Section 48:12-132 - Stockholders Dissenting From Consolidation, Merger Or Lease; Procedure

48:12-132. Stockholders dissenting from consolidation, merger or lease; procedure
Any stockholder of any company of this State who shall refuse to convert his stock into the stock or securities of the consolidated or acquiring company or who shall dissent from any merger or lease of the property and franchises of his company to another company, may at any time within 30 day after the adoption of the agreement by the stockholders of his company apply by complaint on reasonable notice to the company, or to the consolidated or acquiring company if the consolidation or merger shall have become effective, to the Superior Court who shall appoint 3 disinterested citizens of this State to estimate the damage if any done to the stockholder by such consolidation, merger or lease. Such appraisers shall also separately appraise the shares of the stockholders at the full market value thereof without regard to any depreciation or appreciation thereof in consequence of the consolidation, merger or lease. Their award when filed with the clerk of the Superior Court and confirmed by the Superior Court shall be final and conclusive.

The company, or the consolidated or acquiring company if the consolidation or merger shall have become effective, may, at its election, pay to the stockholder the amount of damages so found, if any, or the value of the stock so appraised and determined. Upon the payment of the value of his stock it shall be transferred and belong to the company, or to the consolidated or acquiring company if the consolidation or merger shall have become effective, as the case may be, to be disposed of by the directors or retained.

In case the value of the stock shall not be paid within 30 days after the confirmation of the award and notice to the company, or to the consolidated or acquiring company if the consolidation or merger shall have become effective, the damages so found and confirmed shall have the force and effect of a judgment of the Superior Court for such damages against the company or, in the case of the consolidation or merger which shall have become effective, against the consolidated or acquiring company.

Amended by L.1948, c. 317, p. 1269, s. 7; L.1962, c. 198, s. 145.



Section 48:12-133 - Issuance Of Stock And Exchange Or Sale Of Stock And Bonds By Consolidated Company

48:12-133. Issuance of stock and exchange or sale of stock and bonds by consolidated company
Any railroad company of this State, formed by consolidation of two or more railroad companies under this article or the acquiring and surviving company in the case of a merger, may issue shares of capital stock at par of an amount equal to the aggregate par value of all the stock of the companies parties to such consolidation or merger and twenty per centum (20%) in addition thereto and may issue preferred stock to an amount not exceeding one-half of its authorized capital.

Such company may exchange its stocks and bonds for the bonds, mortgages, debts and stock of the companies consolidated, on terms agreed upon with the holders thereof and approved as a part of the agreement or it may sell its stock and bonds and use the proceeds to carry out the agreement of consolidation or merger and extend, repair, improve and equip its railroads and furnish all necessary lands, chattels, engines, cars and equipment.

Nothing in this section shall be construed to reduce or restrict the amount of capital stock authorized to be issued by any company under its charter.

Amended by L.1948, c. 317, p. 1271, s. 8.



Section 48:12-134 - Borrowing Money; Bonds Secured By Mortgage

48:12-134. Borrowing money; bonds secured by mortgage
In all cases of merger or consolidation under this article, the consolidated or acquiring company may borrow an amount of money, sufficient to cover all the indebtedness of the companies united by such consolidation or merger and complete, extend, repair, improve and equip its railroad and furnish all necessary lands, personal property, engines, cars and equipment, and may issue bonds for the money borrowed secured by mortgage on its corporate property and franchises or any part thereof.

Amended by L.1948, c. 317, p. 1271, s. 9; L.1962, c. 198, s. 146.



Section 48:12-135 - Lessor Company May Borrow Money And Issue Bonds Secured By Mortgage

48:12-135. Lessor company may borrow money and issue bonds secured by mortgage
Any railroad company authorized to lease its railroad may, in addition to its then existing power to borrow money and issue bonds secured by mortgage, borrow money and issue bonds payable not more than one hundred years from the date thereof to an amount sufficient to cover all its indebtedness and for other purposes mentioned in section 48:12-134 of this Title. The company may secure such bonds by mortgage on its property and franchises. The bonds may be given in exchange for or in satisfaction of bonds or other debts of the company upon such terms as may be agreed on with the holders.

Amended by L.1948, c. 317, p. 1272, s. 10.



Section 48:12-136 - Filing Of Survey And Maps Of Lines; Relocation Of Routes

48:12-136. Filing of survey and maps of lines; relocation of routes
When railroad companies have consolidated or merged their corporate franchises and property as provided in this article, the new company so created in the case of a consolidation or the acquiring and surviving company in the case of a merger, shall file and record a survey of its line or lines in this State and file a map thereof in the office of the Secretary of State, and therein may relocate any part of its routes not constructed and locate new routes on making the deposit required by section 48:12-8 of this Title.

The line or lines described on such survey or map shall be the line or lines of such railroad company in this State and all other routes, lines or locations in this State not actually built upon shall be deemed to be abandoned.

Amended by L.1948, c. 317, p. 1272, s. 11.



Section 48:12-137 - State Treasurer To Repay Deposit In Certain Cases

48:12-137. State treasurer to repay deposit in certain cases
When any railroad company organized under the laws of this State shall, by agreement of lease, merger or consolidation, become possessed of a line of railroad between the termini named in its certificate of incorporation and cars are actually being operated thereon, and shall file a certificate of that fact with the State Treasurer over its corporate seal, signed by its president and attested by its secretary and verified by the affidavit of its treasurer, the State Treasurer shall repay to such company the sum of money deposited with the State Treasurer as required by section 48:12-8 of this Title or so much thereof as shall not have been already repaid. In case the company has become merged or consolidated, the sum shall be paid to the new or acquiring company formed by the consolidation or merger.

Amended by L.1962, c. 198, s. 147.



Section 48:12-138 - Sale Or Lease; Title Vested In Purchaser Or Lessee

48:12-138. Sale or lease; title vested in purchaser or lessee
When a sale is made of a railroad in this State under execution or by force of a decree or judgment in foreclosure or insolvency proceedings or otherwise, or when a lease of a railroad is made by a receiver by order of the Superior Court, the sale and conveyance or lease shall vest in the purchaser or lessee such title of the parties to the suit as the court may direct, and may include all property and franchises of the company subject to all conditions, limitations and restrictions.

Amended by L.1962, c. 198, s. 148.



Section 48:12-139 - Acceptance Of Former Charter Or Organization Of New Company

48:12-139. Acceptance of former charter or organization of new company
The purchaser or lessee and his associates or assigns not less than 3 in number, may within 18 months after the sale or lease, organize as a railroad company under a different corporate name from that of the former company by filing and recording in the office of the Secretary of State a certificate that they accept the charter of the company whose property has been sold or leased and setting forth the further particulars required in a certificate of incorporation under this Title, so far as applicable. Such company shall have all the powers and franchises and be subject to all the restrictions, limitations and conditions of the former company.

In lieu of such acceptance of the former charter the purchaser or lessee may form a railroad company under the laws of this State at any time after the sale or lease. The new company may take conveyance of and operate such railroad with the franchises and powers by this chapter conferred in lieu of those granted by special charter.

Amended by L.1962, c. 198, s. 149.



Section 48:12-140 - New Company May Issue Bonds And Stock; Settling Debts Of Former Company

48:12-140. New company may issue bonds and stock; settling debts of former company
When a new railroad company is organized to purchase and operate the railroad and franchises of any railroad company of this state sold on foreclosure or insolvency proceedings, and has acquired title to such railroad and franchises pursuant to a plan for readjustment of the interest therein of mortgage creditors, other creditors and stockholders and for the representation of such interest in the bonds, debts or stocks of the new company, the new company may issue its bonds and stock in conformity with such plan and may within six months after its organization, compromise, settle or assume the payment of any debt or liability of the former company on such terms as may be approved by a majority of the agents or trustees intrusted with the carrying out of the plan of reorganization.



Section 48:12-141 - Foreclosure Sale Of Railroad Of Another State With Part Of Route In This State

48:12-141. Foreclosure sale of railroad of another state with part of route in this state
Where suit is brought to foreclose a mortgage of the railroad and franchises of any railroad company of another State, any part of whose route, whether acquired by lease or otherwise, lies within this State, the suit in this State shall, so far as is consistent with the protection of parties having liens in this State, be conducted as auxiliary to the foreclosure suit in the State where the company is domiciled. The Superior Court may order the sale of property and franchises in this State to be made in such other State at the same time and place as the foreclosure sale therein under such regulations as to advertisement or otherwise and on such terms as the Chancellor may direct.

No conveyance shall be made until confirmation of the sale by the Superior Court. The Superior Court may impose such terms as may be equitable upon the acquisition by the purchaser of the property and franchises of the company in the hands of the receiver, if any, in this State.

Amended by L.1962, c. 198, s. 150.



Section 48:12-142 - Procedure To Acquire Property And Franchise Within State; Transfer Of Property To New Company

48:12-142. Procedure to acquire property and franchise within state; transfer of property to new company
Where a new railroad company is formed in the State of the domicile of such former company by or on behalf of the purchasers, to take and operate the railroad and its franchises, the new company may, within 6 months after the sale, apply to the Superior Court in the foreclosure suit in this State by complaint containing a copy of its charter, certificate of incorporation or other documentary legal evidence, and the Superior Court on due proof may adjudge that the new company has been legally created and has acquired the property and franchises of the original company. A duly certified copy of the complaint, proceedings and judgment shall be filed in the office of the Secretary of State. Said record or a copy thereof, shall be evidence of the incorporation and rights in this State of the new company.

The purchasers at the official sale of the property and franchises may transfer them to the new company, or, if no conveyance has been made, may assign their bids, in which case the Superior Court may direct the receiver, master or officer to make conveyance to the new company on such terms as shall be equitable. The new company shall possess all powers of corporations organized under the laws of this State and all powers conferred by such laws on the company whose property and franchises were sold. The new company may enjoy the property and exercise the franchises so conveyed to it within this State as fully as if it were organized under the laws of this State, subject to all liens, contracts, limitations, covenants and agreements relative to the mortgaged premises, property and franchises prior to the making of such mortgage. The filing of the record in the office of the Secretary of State shall operate as a covenant to perform such contracts, limitations, covenants and agreements.

Amended by L.1962, c. 198, s. 151.



Section 48:12-143 - Purchase By Another Railroad Company Of Railroad And Franchises Sold By Court Order

48:12-143. Purchase by another railroad company of railroad and franchises sold by court order
When the railroad and franchises of a railroad company of this state, or any part thereof are sold by virtue of a decree, order or judgment of a court of competent jurisdiction, any other railroad company of this state owning, leasing or operating a railroad having physical connection therewith, may purchase the road and franchises sold, either at the official sale or from the purchaser thereof at the sale.

The railroad and franchises so purchased shall be merged with and become a component part of the purchasing company upon filing and recording in the office of the secretary of state a certificate, executed by its president and secretary, setting forth the purchase, together with a survey of the route and an accurate map thereof.



Section 48:12-144 - Foreclosure Sale In Another State Of Foreign Railroad Operating Road Within This State

48:12-144. Foreclosure sale in another state of foreign railroad operating road within this state
L.1898, c. 11, p. 23 (C.S. pp. 4264, 4265, s.s. 110 to 113), entitled "A supplement to an act entitled "An act to authorize the formation of railroad corporations and regulate the same,' approved April second, one thousand eight hundred and seventy-three," approved February twenty-third, one thousand eight hundred and ninety-eight, saved from repeal. [This act vests in the purchasers at foreclosure sale made in another state before February 23, 1898, of the mortgaged premises of a foreign railroad, the rights and franchises of such railroad lying within this state upon compliance with certain conditions.]



Section 48:12-145 - Failure To Run Daily Trains; Receiver; Exceptions

48:12-145. Failure to run daily trains; receiver; exceptions
If a railroad company shall fail or neglect to run daily trains on any part of its road for a space of 10 days the Superior Court, on petition of a citizen of this State and on due proof of the facts, may appoint a receiver who shall take possession of all of the real estate and personal property of the company and operate the road and transact the ordinary business thereof in the transportation of freight and passengers for such time as the Superior Court may direct.

All expenses incurred thereby shall be a first lien on all the earnings of the company prior to any other claim and the surplus if any shall be distributed as the Superior Court may direct. The receiver shall apply all unencumbered personal property not required in the operation of the road and all moneys transferred to him at the time of his appointment, towards the payment of wages then due to employees of the company, not exceeding 2 months' wages.

This section shall not apply to a railroad at any seaside resort built principally for the transportation of summer travelers nor to a temporary suspension necessary to complete, reconstruct or change the grade of any railroad.

Amended by L.1962, c. 198, s. 152.



Section 48:12-146 - Operation Of Insolvent Railroad By Receiver; Expenses

48:12-146. Operation of insolvent railroad by receiver; expenses
When a railroad company in this State shall become insolvent and its property shall have passed into the hands of a receiver by order of the Superior Court, the receiver shall operate the railroad for the use of the public, subject at all times to the order of the Superior Court. All expenses incident to the operation of the railroad shall be a first lien on the receipts, to be paid before any other encumbrances whatever.

Amended by L.1962, c. 198, s. 153.



Section 48:12-147 - Sale Or Lease Of Railroad By Receiver

48:12-147. Sale or lease of railroad by receiver
The receiver, appointed by the Superior Court, of an insolvent railroad company of this State, or of another State holding railroad franchises and property in this State, may with the approval of the Superior Court, lease or sell the railroad with all its chartered rights, privileges and franchises.

The purchaser or lessee shall hold, use and enjoy the same during the residue of the term limited in the charter of the company or during the term in such lease specified as fully as the company could have enjoyed the same, subject to all the restrictions, limitations and conditions contained in the charter.

Where the railroad of an insolvent company lies partly in another State, the Superior Court may order the sale of any of its property or franchises at the same time or place, whether in or out of this State, of any official or foreclosure sale thereof out of this State. Such sale may be made in such manner that a purchase thereof may be made on one and the same bid by the purchaser of the property and franchises out of this State or otherwise as the Superior Court may direct, imposing on the purchaser such terms as shall be equitable.

The Superior Court may order the company to join with the receiver in the conveyance of the property and franchises.

Amended by L.1962, c. 198, s. 154.



Section 48:12-148 - Lease Of Railroad By Trustee Or Receiver; Conditions

48:12-148. Lease of railroad by trustee or receiver; conditions
No lease of a railroad shall be made by a trustee or receiver appointed by the Superior Court except upon a rental and adequate security for the payment of the same, both to be first approved by the Superior Court and a majority of the stockholders of the railroad in interest, upon such public notice to the parties in interest as the Superior Court shall direct.

Amended by L.1962, c. 198, s. 155.



Section 48:12-149 - Return To Receiver Of Insolvent Railroad Money Deposited With State Treasurer

48:12-149. Return to receiver of insolvent railroad money deposited with state treasurer
When the Superior Court or a court of competent jurisdiction has adjudged a railroad company to be insolvent and appointed a receiver to wind up its affairs, the Superior Court or such court may, upon petition of such receiver and upon such notice as the Superior Court or court may require, order the State Treasurer to pay to the receiver any money of the company deposited with the State Treasurer at the time of its organization, or such part thereof as may remain on deposit.

Upon the making of such order the State Treasurer shall pay the money so deposited, or such part thereof as may remain in his hands, to the receiver who shall, after paying his expenses, distribute the balance to such creditors or stockholders as may by law be entitled to receive the same.

Amended by L.1962, c. 198, s. 156.



Section 48:12-150 - Dissolution; Procedure; Repayment Of Deposit With State Treasurer

48:12-150. Dissolution; procedure; repayment of deposit with state treasurer
When the holders of a majority of the capital stock of a railroad company which has no bonded indebtedness and does not receive for the operation of its road money sufficient to pay expenses or has not commenced or fully completed the construction of its railroad, or when two-thirds in interest of all the stockholders, whether with or without voting powers and without regard to class, of a railroad company of this State which has, with the consent or approval of the Board of Public Utility Commissioners of this State, ceased the operation of the whole of its railroad, shall determine to dissolve the company, such company may be dissolved by filing with the Secretary of State a certificate of such determination under its corporate seal attested by its president and secretary with the consent in writing signed by said majority or two-thirds of stockholders or their respective proxies, verified by the secretary of such company.

Upon the filing of such certificate the corporation shall be dissolved and all its rights and franchises shall be ended. Thereupon the directors shall, as trustees for the creditors and stockholders, sell and convert into cash all its property and assets and apply the proceeds thereof to the debts of the company and the necessary expenses of the trustees and distribute any balance among the shareholders.

The State Treasurer shall pay to the trustees any money of the company deposited with him when the certificate of incorporation or survey of route was filed, upon the production of a copy of the certificate of dissolution and the filing with him of an affidavit of the president, secretary and treasurer of the company that all its debts have been paid.

Amended by L.1939, c. 49, p. 72, s. 1, eff. May 2, 1939.



Section 48:12-151 - Limitation Of Certain Actions.

48:12-151 Limitation of certain actions.

48:12-151. All actions accruing from injuries to persons caused by the wrongful act, neglect, or default of any railroad company owning or operating any railroad within this State, shall be commenced and sued within two years next after the cause of action accrued, and not after, except for injuries to minors and incapacitated persons occurring subsequent to the effective date of R.S.48:12-151. Actions by an executor or administrator for injuries causing the death of the testator or intestate shall be commenced and sued within two years next after the death, and not after. All actions for injury done to any property by fire communicated by an engine of any railroad company of any railroad within this State shall be commenced and sued within two years after the cause of action accrued, and not after, except that action for injury occurring after the effective date of this act shall be commenced within six years after the cause of action accrued, and not thereafter.

amended 1962, c.198, s.157; 2013, c.103, s.127.



Section 48:12-152 - Trespassing On Property Prohibited; Recovery Barred In Certain Cases.

48:12-152 Trespassing on property prohibited; recovery barred in certain cases.

48:12-152. a. No person other than those connected with or employed upon the railroad who are acting within the scope of their employment shall enter upon the right of way of any railroad or come into contact with any equipment, machinery, wires or rolling stock of any railroad. This section shall not prohibit a passenger for hire from utilizing those parts of a railroad particularly intended for passenger use nor shall it prohibit a person from using a crossing established by the railroad.

b.No person shall recover from the company owning or operating the railroad or from any officer or employee of the railroad, any damages for death or injury to person or property as a result of contact with any equipment, machinery, wires or rolling stock of any railroad, if death or injury occurred while that person was:

(1) under the influence of alcohol as evidenced by a blood alcohol concentration of 0.10% or higher by weight of alcohol in the person's blood; or

(2) under the influence of drugs, other than drugs medically prescribed for use by that person and used in the manner prescribed; or

(3) engaging in conduct intended to result in personal bodily injury or death; or

(4) engaging in conduct proscribed by subsection a. of this section; or

(5) using the property of any railroad in a manner in which it was not intended to be used or in violation of posted regulations.

In the absence of proof to the contrary, any person injured while attempting to board or disembark from a moving train shall be presumed to have used the property in a manner in which it was not intended to be used.

This subsection shall apply notwithstanding the provisions of P.L.1973, c.146 (C.2A:15-5.1 et seq.).

c.This section shall not preclude recovery for injury or death of a person who was, at the time of the injury, less than 18 years of age.

Amended 1997, c.309, s.1.



Section 48:12-153 - Liability Of Railroad For Amount Due Laborer By Contractor

48:12-153. Liability of railroad for amount due laborer by contractor
Any laborer employed by a contractor for the construction of any part of a railroad may give notice to the company of any indebtedness due him by the contractor by written notice served on an engineer, agent or superintendent of the company having charge of the section of the road on which the labor was performed, personally or by leaving it at his office or usual place of business with a suitable person.

This notice shall be served within twenty days after the last day of the performance of the labor for which claim is made and shall state the number of days' labor, the time when performed, the amount due and the name of the contractor, and shall be signed by the laborer or his attorney.

The company shall be liable to pay the laborer the amount so due him not exceeding wages for thirty days and an action may be maintained therefor if brought within thirty days after service of its notice. The liability of the company shall not exceed its liability to the contractor and any payment lawfully made to the laborer shall be a discharge to the company from the contractor for the amount so paid.



Section 48:12-154 - Badges For Passenger Train And Station Employees

48:12-154. Badges for passenger train and station employees
Every conductor, brakeman, engineer, baggage-master or other servant of a railroad company employed on a passenger train or at a station for passengers, shall wear upon his hat or cap a badge indicating his office and the initial letters of the company by which he is employed.

No conductor or collector without such badge shall demand or receive any fare or ticket or exercise any of the powers of his office, and no officer or servant without such badge shall meddle or interfere with any passenger, his baggage or property.



Section 48:12-155 - Number In Train Crews

48:12-155. Number in train crews
The board of public utility commissioners, upon its own initiative or upon complaint in writing, may by order in writing after hearing on notice to the parties direct any railroad company in this state to employ such number of employees on any of its trains as the board shall deem necessary to afford safe, adequate and proper service for the protection of the public and the employees of such company.



Section 48:12-156 - Selling Articles On Train Without License

48:12-156. Selling articles on train without license
Any conductor, servant or agent of a railroad company may eject from any train and station of the company, using no unnecessary violence, any person entering a train with intent to sell books, papers, fruit, provisions or other articles without a license therefor signed by the president or superintendent of the company.

The conductor, servant or agent may take possession of such books, papers, fruit, provisions or other articles and their containers and give them to the overseer of the poor of the municipality where such person is ejected, for the use of the poor.



Section 48:12-157 - Unauthorized Exercise Of Franchise; Penalty

48:12-157. Unauthorized exercise of franchise; penalty
Any company or person exercising or attempting to exercise a railroad franchise without statutory authority shall be liable to a penalty of two hundred and fifty dollars for each offense, to be sued for and recovered in the name of the state. One-half of the fine shall be paid to the informer and the other half into the treasury of the county where the action shall be tried or conviction had. This penalty is not exclusive of any other remedies.



Section 48:12-158 - Placing Freight Car In Rear Of Passenger Car; Misdemeanor; Exceptions Where Ordered By Army Or Navy Officers

48:12-158. Placing freight car in rear of passenger car; misdemeanor; exceptions where ordered by army or navy officers
In forming a passenger train, no freight car shall be placed in the rear of a passenger car. A conductor, officer or agent who shall direct or knowingly suffer such an arrangement shall be guilty of a misdemeanor.

The provisions of this section shall not apply where a car or cars is so placed pursuant to the order or direction of an officer of the rank of at least Major of the Army or of Lieutenant-Commander of the Navy of the armed forces of the United States.

Amended by L.1943, c. 150, p. 429, s. 1, eff. April 8, 1943.



Section 48:12-160 - Unobstructed Windows On Passenger Cars; Penalty

48:12-160. Unobstructed windows on passenger cars; penalty
No passenger car having fastened screens, bars or gratings across the windows shall be used in the transportation of passengers on any railroad.

Any person or company violating this section shall forfeit two hundred dollars for each offense, to be recovered by any inhabitant of this state who may sue for the same in any court having cognizance thereof. One-fourth of the fine shall go to the plaintiff and three-fourths to the state.



Section 48:12-161 - Signal Device Between Engine And Cars; Penalty

48:12-161. Signal device between engine and cars; penalty
Every company operating a railroad shall have a bell, gong or whistle on the locomotive with a rope or strong cord attached thereto leading through every baggage, express and passenger car and through or over every other car in the train. Such rope or cord shall be within easy and convenient reach of the employees of the train and the other end shall be attached to the rear end of the rear car of said train.

In lieu thereof the company shall use on its passenger or mixed passenger and freight trains any device, approved by its general manager or general superintendent, using air, steam or electricity whereby signals may be surely, quickly and conveniently given to the engineer upon the engine drawing the train by an employee in any car of the train.

Any company violating this section shall be subject to a fine of five hundred dollars for each offense, to be recovered by any inhabitant of this state who may sue for the same in any court having cognizance thereof. One-fifth of the fine shall go to the plaintiff and four-fifths to the state.



Section 48:12-163 - Intoxication Of Engineer Or Conductor; Misdemeanor

48:12-163. Intoxication of engineer or conductor; misdemeanor
Any person who shall, while in charge of an engine running upon the track of a railroad company, or while acting as a conductor of a car or train, be intoxicated, shall be guilty of a misdemeanor.



Section 48:12-164 - Strikes; Employees Abandoning Or Refusing To Aid In Movement Of Trains; Misdemeanor

48:12-164. Strikes; employees abandoning or refusing to aid in movement of trains; misdemeanor
Any railroad employee within this state who shall:

a. While engaged in a strike or with a view to incite others to such strike or in furtherance of any combination or preconcerted arrangement with others to bring about a strike, abandon the engine in his charge when attached to a train at any place other than its scheduled or otherwise appointed destination or refuse or neglect to continue to discharge his duty or proceed with such train to the place of destination; or

b. For the purpose of furthering the object of or lending aid to a strike organized or attempted to be maintained on any other railroad within or without this state, refuse or neglect in the course of his employment to aid in the movement over the tracks of the company employing him of the cars of such other railroad received in the course of transit--

Shall be guilty of a misdemeanor and punished by a fine of not less than one hundred or more than five hundred dollars, and may also be imprisoned not exceeding six months, at the discretion of the court.



Section 48:12-165 - Strikes; Interfering With Employees; Injuring, Destroying Or Obstructing Property; Misdemeanor

48:12-165. Strikes; interfering with employees; injuring, destroying or obstructing property; misdemeanor
Any person who shall, in aid or furtherance of the objects of any strike upon any railroad:

a. Interfere with, molest or obstruct a railroad employee performing his duty as such; or

b. Obstruct a railroad track within this state; or

c. Injure, destroy, take possession of or remove the rolling stock or other property of a railroad company; or

d. Prevent or attempt to prevent the use of such rolling stock or other property by such company or its employees; or

e. By offer of recompense, induce an employee of any railroad company within this state to leave the service of the company while in transit--

Shall be guilty of a misdemeanor and punished by a fine not exceeding five hundred dollars, and may also be imprisoned not exceeding one year, at the discretion of the court.



Section 48:12-166 - Neglect Or Refusal To Pay Fare; Penalty

48:12-166. Neglect or refusal to pay fare; penalty
Any person who shall:

a. Travel or attempt to travel on any train on a railroad without having previously paid his fare and with intent to avoid payment thereof; or

b. Having paid his fare for a certain distance, knowingly and willfully proceed on such train beyond such distance without previously paying the additional fare for the additional distance, and with intent to avoid the payment thereof; or

c. Knowingly and willfully refuse or neglect on arriving at the point to which he has paid his fare to quit such train--

Shall for every such offense forfeit to the company running the train a sum not exceeding $5.00.

On complaint made on oath and after summary hearing of the facts and circumstances or on admission of the parties, any magistrate of the municipality where the offender may be arrested shall have jurisdiction to impose such fine with costs. The arrest may be made by any police officer or constable or by a commissioned railroad policeman.

Amended by L.1962, c. 198, s. 158; L.1969, c. 160, s. 1, eff. Sept. 9, 1969.



Section 48:12A-17 - Legislative Findings And Policy

48:12A-17. Legislative findings and policy
The Legislature hereby finds and determines that it is necessary to authorize the Division of Railroad Transportation in the Department of Highways to undertake the improvements to capital facilities set forth in this act in order to protect the State's present and planned investment in the master plan for highway construction, to co-ordinate with interstate transportation improvements in connection with the Port of New York Authority program for the Hudson and Manhattan Railroad, and to achieve greater efficiency in rail passenger operations by eliminating unnecessary duplications, consolidating facilities and coordinating rail passenger operations.

L.1962, c. 191, s. 1, eff. Dec. 10, 1962.



Section 48:12A-18 - Contract For Connecting Passenger Service

48:12A-18. Contract for connecting passenger service
The commissioner is hereby authorized, subject to the provisions of this act, to contract with such carriers as shall be necessary to undertake improvements to capital facilities to provide connecting passenger service between the Central Railroad Company of New Jersey and service operated by or in connection with the Port Authority Trans-Hudson Corporation (formerly the Hudson and Manhattan Railroad) by rerouting the Central Railroad Company of New Jersey passenger trains to operate between the Pennsylvania Railroad Station in Newark and terminal stations on the Central Railroad Company right of way by utilizing the Lehigh Valley Railroad tracks and the Pennsylvania Railroad System tracks easterly of Cranford Junction, and to consolidate the passenger service now operated by the Central Railroad Company of New Jersey and the Pennsylvania Railroad over the right of way of the New York and Long Branch Railroad, by eliminating the service operated from Bayhead Junction by the Central Railroad Company and supplementing that operated by the Pennsylvania Railroad and rerouting all passenger trains over the Pennsylvania Railroad right of way to the City of Newark or to the City of New York provided that the public share of the cost of these improvements does not exceed the total of $3,000,000.00.

L.1962, c. 191, s. 2, eff. Dec. 10, 1962.



Section 48:12A-19 - Obligations Of Carrier; Costs; Obligation Of State; Contract For Approved Service

48:12A-19. Obligations of carrier; costs; obligation of State; contract for approved service
Any contract entered into by the commissioner with a carrier pursuant to the provisions of this act shall specify the obligations of the carrier and the State under such contract and shall require the carrier to take all necessary action to initiate, expedite and complete, within the period stated in the contract, the improvements to capital facilities required by the contract.

Such contract shall provide the public share of the cost of the improvements to capital facilities included in said contract and shall specify the State's obligation to pay to the contracting carrier the amount agreed upon periodically in accordance with the provisions of the contract but any obligation to pay the carrier shall be subject to the condition that the work on such improvements to be performed by the carrier has been done in accordance with the contract.

The commissioner may require, as a condition of the State entering into such a contract, that the contracting carrier also execute a contract to provide approved passenger service under the terms and conditions of the act to which this act is a supplement for such period of time as the commissioner shall determine shall be in the public interest.

L.1962, c. 191, s. 3, eff. Dec. 10, 1962.



Section 48:12A-20 - Definitions

48:12A-20. Definitions
As used in this act, unless the context indicates another or different meaning or intent:

(a) "Carrier" shall mean any individual, copartnership, association, corporation, joint stock company, receiver or trustee, operating any railroad in the State for public use;

(b) "Commissioner" shall mean the State Highway Commissioner;

(c) "Improvements to capital facilities" shall mean the construction, reconstruction, relocation, establishment, improvement (by way of betterments, additions or otherwise) or rehabilitation in connection with passenger service of passenger stations and terminals, automobile parking facilities for railroad patrons, track connections, signal systems, power systems, roadbeds, equipment storage and service facilities, and shall include the reconstruction or rehabilitation of railroad passenger cars, locomotives, self-propelled passenger carrying rail cars.

L.1962, c. 191, s. 4, eff. Dec. 10, 1962.



Section 48:12A-21 - Elimination Or Relocation Of Grade Crossings

48:12A-21. Elimination or relocation of grade crossings
(a) In connection with the improvement to capital facilities authorized by chapter 191, P.L.1962, to be undertaken by the Division of Railroad Transportation in the State Highway Department, the State Highway Department is hereby authorized to undertake, directly or by contract, the entire expense of eliminating or relocating such highway and railroad crossings at grade as shall be necessary or desirable to carry out the purposes of said chapter 191.

(b) To carry out the purpose of this act, the State Highway Department may expend such funds as are appropriated herein or otherwise provided for this purpose by law which funds shall be in addition to any funds heretofore authorized and appropriated to meet the public share of the cost of the improvements to capital facilities by chapter 191, P.L.1962.

L.1964, c. 89, s. 1, eff. Dec. 10, 1962.



Section 48:13-9 - Entry On Lands For Preliminary Surveys

48:13-9. Entry on lands for preliminary surveys
Every sewerage company organized under the laws of this State may enter upon any lands in the neighborhood of the municipality which it is intended to supply with a sewerage system and make all such preliminary surveys, examinations, explorations, measurements and levelings as may be necessary for its corporate purposes, subject to the right of the owners to full compensation for damages to their lands.

Amended by L.1962, c. 198, s. 159.



Section 48:13-10 - Construction Of Works; Laying Pipes And Conduits

48:13-10. Construction of works; laying pipes and conduits
Every sewerage company organized under the laws of this State may build, alter, repair, enlarge and maintain all necessary works and apparatus within or without such municipality, and lay all such pipes and conduits for sewerage at such times and in such places as shall be necessary and proper for its corporate purposes.

Amended by L.1962, c. 198, s. 160.



Section 48:13-11 - Laying Pipes Beneath Streets; Municipal Consent; Maps And Specifications

48:13-11. Laying pipes beneath streets; municipal consent; maps and specifications
Every sewerage company organized under the laws of this State may lay its pipes and conduits beneath such public roads, streets, avenues and alleys as it may deem necessary for its corporate purposes, upon complying with the terms and conditions upon which the consent of the corporate authorities to the organization of the company shall have been obtained, provided that the consent to the laying of such pipes shall be obtained of any municipality through which the same may be laid.

Such pipes shall be laid at least 3 feet below the surface and shall not unnecessarily interfere with public travel or damage public or private property.

No consent shall be granted by the corporate authorities to such company to lay its pipes beneath such public roads, streets, avenues or alleys for the purposes aforesaid until a map and specifications of the proposed system of sewerage shall have been submitted to the State Department of Health and to the corporate authorities of any such municipality in which such system of sewerage is proposed, and the map and specifications shall have been approved by them.

Amended by L.1962, c. 198, s. 161.



Section 48:13-12.1 - Power To Condemn

48:13-12.1. Power to condemn
Every sewerage utility desiring to take any lands or to use, occupy and make excavation upon any lands may exercise the power of eminent domain as provided in sections 48 and 49 hereof to take such lands, rights and privileges.

L.1962, c. 198, s. 54.



Section 48:13-13 - Time Of Commencement And Completion Of Sewerage System

48:13-13. Time of commencement and completion of sewerage system
Every sewerage company organized under the laws of this State shall commence the construction of the proposed system of sewerage within 6 months from the date of its organization, and shall complete the same within 3 years from the date of commencement. The conditions annexed to the consent of the corporate authorities may designate a shorter period for the completion of such works.

Amended by L.1962, c. 198, s. 162.



Section 48:13-14 - Rentals For Use Of Sewers

48:13-14. Rentals for use of sewers
Such company may contract with property owners and others for the use of its system of sewerage for such price or rents and such restrictions as the company may think proper in accordance with approved tariffs filed with the Board of Public Utility Commissioners.

Amended by L.1962, c. 198, s. 163.



Section 48:13-15 - Extension Of Chapter To Certain Water Companies Filing Certificate Prior To January 1, 1938

48:13-15. Extension of chapter to certain water companies filing certificate prior to January 1, 1938
Any company incorporated prior to June second, one thousand nine hundred and thirty-seven under an act entitled "An act for the construction, maintenance and operation of water works for the purpose of supplying cities, towns, townships, villages, boroughs and other municipalities in this state with water, and otherwise amending said act," approved April twenty-first, one thousand eight hundred and seventy-six, as such title was amended by an act approved June twenty-second, one thousand nine hundred and six, for the supplying of water to one or more municipalities, and which company was on said date engaged in supplying water for public and private use in any city, town, township, village, borough or other municipality in this state, or in more than one of such municipalities, and which company was also engaged in maintaining and operating a system of sewerage in any city, town, township, village, borough or other municipality in this state, or in more than one of such municipalities, may come under and be subject to the provisions of this chapter, and in addition to the corporate powers, rights, and privileges possessed by such company under the act under which it was incorporated, such company may continue its existence and operation to the extent of the maintenance and operation of a system of sewerage, as fully and to the same extent as if incorporated under this chapter; provided, that such company shall make and execute a certificate under the hand of the president and directors thereof stating that it desires to come under the provisions and liabilities of this chapter, which certificate shall be acknowledged or proved in manner prescribed for the acknowledgment or proof of conveyance of real property and shall be accompanied by the consent in writing of at least two-thirds in interest of all the stockholders of such company having voting powers, which consent shall be verified by the oath of its president or secretary. Such certificate upon approval by the board of public utility commissioners shall be filed in the office of the secretary of state. Upon the filing of such certificate as aforesaid, the company making the same shall be deemed to possess, in addition to the corporate powers under the act under which it was incorporated, all the rights and powers under this chapter and be duly authorized thereunder to maintain and operate a system of sewerage for public and private use in such municipality or municipalities and to exercise all the rights and powers conferred by this chapter, and may thereafter continue to maintain, operate and extend its works, mains, pipes and appurtenances for the operation of a system of sewerage in such municipality or municipalities and to possess all the rights, franchises, privileges and municipal consents for the maintenance and operation of such sewerage system as provided by this chapter; provided, that no such company shall be relieved of any duty or liability imposed upon it or existing at the time of the execution and filing of such certificate, and provided further that such rights, obligations and duties of such corporation under the act under which it may have been incorporated shall not in anywise be limited hereby, but the rights and privileges granted by this chapter shall be in addition thereto; and provided, nothing herein contained shall hereafter be construed to limit or interfere with the right of any municipality where such works and appurtenances are located to regulate the manner of using the streets and public places therein by any corporation for the purposes of its business; and provided, further, that such certificate shall be filed as aforesaid before the first day of January, one thousand nine hundred and thirty-eight.



Section 48:13-16 - Cessation Of Service Without Board's Consent Prohibited; Extension Of Corporate Existence

48:13-16. Cessation of service without board's consent prohibited; extension of corporate existence
No corporation heretofore or hereafter incorporated under any act of the Legislature of this State for the purpose of constructing, maintaining and operating a system of sewers in any municipality of this State and which has constructed or shall construct sewers and is or shall be engaged in supplying sewerage service in any such municipality, or its successor municipality, shall abandon or cease to operate its property or cease furnishing safe, adequate and proper service to the public without the consent after hearing upon notice of the Board of Public Utility Commissioners. In case the period of existence of any such corporation, as set forth in its certificate of incorporation or any amendment or extension thereof, is limited or has expired or shall hereafter expire, such corporate existence may be extended, or renewed and continued, by the vote of two-thirds in interest of the stockholders of such corporation at a meeting of the stockholders called for such purpose, evidenced by the filing in the office of the Secretary of State of a certificate setting forth such action, signed by the president or a vice-president and the secretary or an assistant secretary of such corporation under its corporate seal and acknowledged or proved as in the case of a deed to real estate and verified by the oath of the secretary or an assistant secretary, and any such corporation which shall extend or renew and continue its corporate existence in the manner herein prescribed shall upon the filing of said certificate in the office of the Secretary of State be vested with all the rights, powers and privileges and subject to all the obligations, limitations and restrictions with respect to the maintenance, operation and extension of its works, mains, pipes, sewers, disposal plant or plants and appurtenances to the same extent and in the same manner as a corporation organized under the provisions of the act to which this act is a supplement, and any such corporation may lay its pipes and conduits beneath public roads, streets, avenues and alleys in accordance with any consent of the municipality theretofore given or any agreement with the municipality theretofore made, subject to such reasonable regulations as to the opening of streets or highways as may be imposed by such municipality. No such corporation shall be released of or from any duty or liability imposed upon it or existing at the time of filing the certificate of extension or renewal and continuation in the office of the Secretary of State.

L.1939, c. 138, p. 468, s. 1.



Section 48:13A-1 - Short Title

48:13A-1. Short title
1. This act shall be known and may be cited as the "Solid Waste Utility Control Act."

L.1970,c.40,s.1; amended 1991,c.381,s.24.



Section 48:13A-2 - Findings, Declarations

48:13A-2. Findings, declarations
2. The Legislature finds and declares that the disposal of solid waste is a matter of grave concern to all citizens and is an activity thoroughly affected with the public interest; that the health, safety and welfare of the people of this State require efficient and reasonable solid waste disposal service; that safe, adequate and proper solid waste disposal service at just and reasonable rates cannot be achieved unless the Board of Public Utilities is charged with the duty of setting and enforcing standards and rates for regulating the economic aspects of all solid waste disposal service; and that the exercise of any power herein provided for shall be deemed to be in the public interest and for a public purpose.

L.1970,c.40,s.2; amended 1991,c.381,s.25.



Section 48:13A-3 - Definitions

48:13A-3. Definitions
3. As used in this act:



"Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids, except for solid animal and vegetable wastes collected by swine producers licensed by the State Department of Agriculture to collect, prepare and feed such wastes to swine on their own farms.

"Solid waste collection" means the activity related to pickup and transportation of solid waste from its source or location to a transfer station or other authorized solid waste facility, but does not include activity related to the pickup, transportation or unloading of septic waste.

"Solid waste collector" means a person engaged in the collection of solid waste and holding a certificate of public convenience and necessity pursuant to sections 7 and 10 of P.L.1970, c.40 (C.48:13A-6 and 48:13A-9).

"Solid waste disposal" means the storage, treatment, utilization, processing, transfer, or final disposal of solid waste.

"Septic waste" means pumpings from septic tanks and cesspools, but shall not include wastes from a sewage treatment plant.

"Solid waste container" means a receptacle, container or bag suitable for the depositing of solid waste.

"Solid waste collection services" means the services provided by persons engaging in the business of solid waste collection.

"Solid waste disposal services" means the services provided by persons engaging in the business of solid waste disposal.

"Solid waste facilities" mean and include the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by any person pursuant to the provisions of P.L.1970 c.39 (C.13:1E-1 et seq.) and P.L.1970, c.40 (C.48:13A-1 et seq.) or any other act, including transfer stations, incinerators, resource recovery facilities, sanitary landfill facilities or other plants for the disposal of solid waste, and all vehicles, equipment and other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or disposal of solid waste in a sanitary manner.

"Solid waste transfer operations" mean the activity related to the transfer of solid waste from solid waste collection vehicles to solid waste haulage vehicles, including rail cars, for transportation to an offsite sanitary landfill facility, resource recovery facility, or other destination for disposal.

"Transfer station" means a solid waste facility at which solid waste is transferred from a solid waste collection vehicle to a licensed solid waste haulage vehicle, including a rail car, for transportation to an offsite sanitary landfill facility, resource recovery facility, or other destination for disposal, except that a "transfer station" shall not include any solid waste facility at which solid waste is received for onsite transfer, and processing or disposal utilizing facility-owned or operated equipment and vehicles operated therefor.

L.1970,c.40,s.3; amended 1983,c.123,s.1; 1989,c.244,s.7; 1990,c.113,s.1; 1991,c.381,s.26.



Section 48:13A-4 - Rules, Regulations For Utility Aspects

48:13A-4. Rules, regulations for utility aspects
5. a. The Department of Environmental Protection shall, after hearing, by order in writing, adopt appropriate rules, regulations or administrative orders for the regulation of rates and public utility aspects of the solid waste disposal industry.

b.The Department of Environmental Protection shall, after hearing, by order in writing, adopt appropriate rules, regulations or administrative orders for the supervision of the solid waste collection industry.

c.(Deleted by amendment, P.L,2003, c.169).

L.1970,c.40,s.5; amended 1991, c.381, s.27; 2003, c.169, s.11.



Section 48:13A-4.1 - Septic Waste Disposal; Charges Or Rates; Jurisdiction

48:13A-4.1. Septic waste disposal; charges or rates; jurisdiction
Notwithstanding the provisions of P.L.1970, c. 40 or any other law, the Board of Public Utilities shall not have any jurisdiction over charges or rates received by persons engaging in the business of picking up, transporting or unloading of septic waste in this State.

L.1983, c. 123, s. 2.



Section 48:13A-5 - Award Of Franchises

48:13A-5. Award of franchises
6. a. The Department of Environmental Protection may, by order in writing, when it finds that the public interest requires, award a franchise to any person or persons engaged in solid waste disposal at rates published in tariffs or contracts accepted or to be accepted for filing by the Department of Environmental Protection.

After November 10, 1997, the Department of Environmental Protection shall not award a franchise to any person or persons engaged in solid waste disposal in this State.

b.(Deleted by amendment, P.L.2003, c.169).

c.For the purposes of this section, "franchise" shall mean the exclusive right to control and provide for the disposal of solid waste, except for recyclable material whenever markets for those materials are available, within a district as awarded by the Board of Public Utilities or the department prior to November 10, 1997.

d.In no event shall the department award a franchise to any person required to be listed in the disclosure statement, or otherwise shown to have a beneficial interest in the business of the applicant, permittee or the licensee as defined in section 2 of P.L.1983, c.392 (C.13:1E-127), if the department determines that there is a reasonable suspicion to believe that the person does not possess a reputation for good character, honesty and integrity, and that person or the applicant, permittee or licensee fails, by clear and convincing evidence, to establish his reputation for good character, honesty and integrity.

e.Nothing in section 11 of P.L.1970, c.40 (C.48:13A-10) shall be interpreted to prevent the implementation of this section by the Department of Environmental Protection.

L.1970,c.40,s.6; amended 1975, c.326, s.31; 1985, c.38, s.36; 1990, c.113, s.3; 1991, c.269, s.11; 2003, c.169, s.12.



Section 48:13A-5.1 - Tonnage Charge

48:13A-5.1. Tonnage charge
The person holding the franchise for a resource recovery facility pursuant to the provisions of section 6 of P.L. 1970, c. 40 (C. 48:13A-5) shall, on or before January 25 of each year, file with the chief fiscal officer of the municipality wherein the resource recovery facility is located a statement, verified by oath, showing the total number of tons of solid waste accepted for disposal at the resource recovery facility during the preceding calendar year, and shall at the time pay to the chief fiscal officer a sum equal to at least $1.00 per ton of all solid waste accepted for disposal at the resource recovery facility. A municipality may negotiate with the person holding the franchise for a resource recovery facility or the contracting unit, or both as the case may be, for an amount exceeding the amount provided for in this section.

L. 1985, c. 38, s. 40, eff. Feb. 4, 1985.



Section 48:13A-6 - Qualifications

48:13A-6. Qualifications
7. a. No person shall engage, or be permitted to engage, in the business of solid waste collection or solid waste disposal until found by the Department of Environmental Protection to be qualified by experience, training or education to engage in such business, is able to furnish proof of financial responsibility, and unless that person holds a certificate of public convenience and necessity issued by the Department of Environmental Protection.

(1)No certificate shall be issued for solid waste collection or solid waste disposal until the person proposing to engage in solid waste collection or solid waste disposal, as the case may be, has been registered with and approved by the Department of Environmental Protection as provided by section 5 of P.L.1970, c.39 (C.13:1E-5).

(2)No certificate of public convenience and necessity shall be issued by the Department of Environmental Protection to any person who has been denied approval of a license under the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.), or whose license has been revoked by the Department of Environmental Protection, as the case may be.

b.No person shall transport regulated medical waste until found by the Department of Environmental Protection to be qualified by experience, training or education to engage in such business, and is able to furnish proof of financial responsibility, and holds a certificate of public convenience and necessity issued by the Department of Environmental Protection. No certificate shall be issued for the transportation of regulated medical waste until the proposed transporter has obtained a registration statement required by section 5 of P.L.1970, c.39 (C.13:1E-5) and paid the fee imposed under section 9 of P.L.1989, c.34 (C.13:1E-48.9).

c.Notwithstanding the provisions of subsection b. of this section, the department shall not have jurisdiction over rates or charges for the transportation of regulated medical waste.

L.1970,c.40,s.7: amended 1989, c.34, s.30; 1991, c.381, s.28; 2003, c.169, s.13.



Section 48:13A-6.1 - Sanitary Landfill Facility; Operation After Filing Of And Under Conditions In Tariff

48:13A-6.1. Sanitary landfill facility; operation after filing of and under conditions in tariff
1. a. Notwithstanding the provision of any other law, rule or regulation to the contrary, no sanitary landfill facility shall commence or continue operation unless a solid waste disposal tariff therefor has been filed and approved by the Department of Environmental Protection pursuant to the "Solid Waste Utility Control Act," P.L.1970, c.40 (C.48:13A-1 et seq.). No sanitary landfill facility shall operate under any conditions contrary to those specifically set forth in its approved solid waste disposal tariff.

The provisions of this subsection shall not apply to sanitary landfill facilities operated by a public authority created pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.).

b.The provisions of subsection a. of this section shall not apply to a privately-owned sanitary landfill facility, except as provided in sections 1 through 10 of P.L.2003, c.169 (C.48:13A-7.24 et seq.). As used in this subsection, "privately-owned sanitary landfill facility" means a commercial sanitary landfill facility which is owned and operated by a private person, corporation or other organization and includes all appurtenances and related improvements used at the site for the transfer, processing or disposal of solid waste.

L.1981,c.221,s.1; amended 2003, c.169, s.14.



Section 48:13A-6.2 - Regulation Of Transfer Stations

48:13A-6.2. Regulation of transfer stations
a. The provisions of P.L.1957, c.183 (C.40:14B-1 et seq.), P.L.1985, c.38 (C.13:1E-136 et al.) or any other law, or any rules and regulations adopted pursuant thereto to the contrary notwithstanding, any transfer station constructed or operated in this State shall be deemed a public utility and shall be subject to the rate regulation and continuing jurisdiction of the Board of Public Utilities. No transfer station shall commence or continue solid waste transfer operations and no person may own or operate a transfer station in this State unless the person has:

(1) filed a registration statement and engineering design application and obtained approval thereof from the Department of Environmental Protection as required by section 5 of P.L.1970, c.39 (C.13:1E-5);

(2) obtained a certificate of public convenience and necessity from the Board of Public Utilities as required by section 7 of P.L.1970, c.40 (C.48:13A-6); and

(3) filed an initial tariff or lawfully negotiated contract for solid waste transfer operations and obtained approval thereof from the Board of Public Utilities, which tariff or contract shall include the formulas to be used to determine the charges, rates, or fees to be charged for the utilization of the transfer station, and the methodology or methodologies used to develop these formulas.

b. It shall remain the continuing responsibility of the owner or operator of every transfer station to file a revised tariff, or any proposed revisions to a lawfully negotiated contract for solid waste transfer operations, and obtain approval thereof from the Board of Public Utilities, whenever the owner or operator of a transfer station seeks to adjust the charges, rates, or fees charged for the utilization of the transfer station.

c. No adjustment to the charges, rates, or fees charged for the utilization of any transfer station operated in this State shall take effect prior to the approval thereof by the Board of Public Utilities.

L.1990,c.113,s.2.



Section 48:13A-6.3 - Increase Of Tariffs For Solid Waste Facilities

48:13A-6.3. Increase of tariffs for solid waste facilities
a. The Board of Public Utilities may, in accordance with the provisions of P.L.1970, c.40 (C.48:13A-1 et seq.) and upon receipt of a petition therefor, issue an appropriate order increasing current tariffs established pursuant to law for the solid waste disposal operations of a publicly owned or operated solid waste facility subject to its jurisdiction as may be necessary to recover the costs associated with implementing a district solid waste management plan required pursuant to the provisions of the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) or a district recycling plan required pursuant to section 3 of P.L.1987, c.102 (C.13:1E-99.13). These costs shall include, but need not be limited to:

(1) Capital expenditures reasonably incurred for the construction of a recycling center as defined in section 2 of P.L.1987, c.102 (C.13:1E-99.12);

(2) Expenditures for the collection, processing, disposition or marketing of recyclable materials as defined in section 2 of P.L.1987, c.102 (C.13:1E-99.12); or

(3) Expenditures for the disposal of nonrecyclable household hazardous waste recovered from the municipal solid waste stream.

b. For the purposes of this section, all municipal, county, and State contracts for solid waste collection or disposal shall be considered tariffs for solid waste collection, and shall be subject to any adjustment of tariffs resulting from the provisions of subsection a. of this section.

c. In issuing any order pursuant to this section, the Board of Public Utilities shall be exempt from the provisions of R.S.48:2-21.

For the purposes of this section, "household hazardous waste" means any solid or other waste determined by the Department of Environmental Protection to be hazardous pursuant to section 6 of P.L.1970, c.39 (C.13:1E-6) or any other law, containing reactive, combustible, corrosive or toxic substances, including pesticides and herbicides, which waste is generated by residential units; and "municipal solid waste stream" means all residential, commercial and institutional solid waste generated within the boundaries of any municipality.

L.1991,c.35,s.1.



Section 48:13A-7 - Proof Of Reasonable Rates; Adjustments

48:13A-7. Proof of reasonable rates; adjustments
8. a. The Department of Environmental Protection, upon complaint or its own initiative, after hearing, may direct any person engaging in the solid waste disposal business to furnish proof that the rates charged for solid waste disposal services do not exceed just and reasonable rates for such service.

b.Should the department find that the rates charged for solid waste disposal services are excessive, then the department may order the person charging such excessive rates to make an adjustment in the tariff or contract to a sum which shall result in just and reasonable rates.

L.1970,c.40,s.8; amended 1989, c.244, s.8; 1991, c.381, s.29; 2003, c.169, s.15.



Section 48:13A-7.1 - Short Title

48:13A-7.1. Short title
1. Sections 1 through 23 inclusive of this amendatory and supplementary act shall be known and may be cited as the "Solid Waste Collection Regulatory Reform Act."

L.1991,c.381,s.1.



Section 48:13A-7.2 - Findings, Declarations

48:13A-7.2. Findings, declarations
2. The Legislature finds and declares that the collection of solid waste is an activity thoroughly affected with the public interest; that the health, safety and welfare of the people of this State require efficient and reasonable solid waste collection services; and that efficient solid waste collection services at competitive rates will more likely be achieved if the solid waste collection industry is under the supervision of, but not subject to traditional public utility rate regulation by, the Board of Public Utilities.

The Legislature further finds and declares that it is imperative that the State ensure the economic viability and competitiveness of the solid waste collection industry in order to safeguard the integrity of the State's long-term solid waste management strategy; that it is equally imperative to safeguard the interests of consumers as well as the interests of those providing solid waste collection services; that to provide for ratepayer and consumer protection it is necessary to foster competition within the industry and to establish a responsible State supervisory role to ensure safe, adequate and proper solid waste collection service at competitive rates; and that to achieve these ends in the most efficient and reasonable manner, it is necessary to establish procedures for regulatory reform and the eventual termination of traditional public utility rate regulation of the solid waste collection industry.

The Legislature further finds and declares that the Legislature through enactment of P.L.1983, c.392 (C.13:1E-126 et seq.) has established a licensing system which is designed to prevent persons with criminal backgrounds from engaging in the solid waste collection business, thereby promoting free and open competition within the solid waste collection industry; and that terminating traditional public utility rate regulation of the solid waste collection industry can be achieved without compromising the State's role in protecting the public interest.

The Legislature therefore determines that it is in the public interest to establish procedures for the eventual termination of public utility rate regulation of solid waste collectors while at the same time maintaining Board of Public Utilities supervision over the solid waste collection industry.

L.1991,c.381,s.2.



Section 48:13A-7.3 - Definitions

48:13A-7.3. Definitions
3. As used in sections 1 through 23 of P.L.1991, c.381 (C.48:13A-7.1 et al.):

"Applicant" means any person seeking to obtain an initial certificate of public convenience and necessity pursuant to sections 7 and 10 of P.L.1970, c.40 (C.48:13A-6 and 48:13A-9) in order to provide solid waste collection services in this State.

"Board" means the Board of Public Utilities.



"Materials recovery" means the processing and separation of solid waste utilizing manual or mechanical methods for the purposes of recovering recyclable materials for disposition and recycling prior to the disposal of the residual solid waste at an authorized solid waste facility.

"Materials recovery facility" means a transfer station or other authorized solid waste facility at which nonhazardous solid waste, which material is not source separated by the generator thereof prior to collection, is received for onsite processing and separation utilizing manual or mechanical methods for the purposes of recovering recyclable materials for disposition and recycling prior to the disposal of the residual solid waste at an authorized solid waste facility.

"Septic waste" means pumpings from septic tanks and cesspools, but shall not include wastes from a sewage treatment plant.

"Solid waste" means garbage, refuse, and other discarded materials resulting from industrial, commercial and agricultural operations, and from domestic and community activities, and shall include all other waste materials including liquids, except for solid animal and vegetable wastes collected by swine producers licensed by the State Department of Agriculture to collect, prepare and feed such wastes to swine on their own farms.

"Solid waste collection" means the activity related to pickup and transportation of solid waste from its source or location to an authorized solid waste facility, but does not include activity related to the pickup, transportation or unloading of septic waste.

"Solid waste collection services" means the services provided by persons engaging in the business of solid waste collection.

"Solid waste collector" means a person engaged in the collection of solid waste and holding a certificate of public convenience and necessity pursuant to sections 7 and 10 of P.L.1970, c.40 (C.48:13A-6 and 48:13A-9).

"Solid waste container" means a receptacle, container or bag suitable for the depositing of solid waste.

"Solid waste disposal" means the storage, treatment, utilization, processing, or final disposal of solid waste.

"Solid waste disposal services" means the services provided by persons engaging in the business of solid waste disposal.

"Solid waste facilities" mean and include the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by any person pursuant to the provisions of P.L.1970 c.39 (C.13:1E-1 et seq.) and P.L.1970, c.40 (C.48:13A-1 et seq.) or any other act, including transfer stations, incinerators, resource recovery facilities, sanitary landfill facilities or other plants for the disposal of solid waste, and all vehicles, equipment and other real and personal property and rights therein and appurtenances necessary or useful and convenient for the collection or disposal of solid waste in a sanitary manner.

"Transition year" means any of the four successive 12-month periods commencing on the effective date of P.L.1991, c.381 (C.48:13A-7.1 et al.).

L.1991,c.381,s.3.



Section 48:13A-7.4 - Fees

48:13A-7.4. Fees
4. a. Every solid waste collector shall pay an annual fee of $100.00 to cover the costs of supervising the solid waste collection industry. The fee imposed pursuant to this section shall be in addition to the annual assessment made by the board pursuant to P.L.1968, c.173 (C.48:2-59 et seq.).

b. The provisions of section 1 of P.L.1959, c.43 (C.48:2-56) or any rules or regulations adopted pursuant thereto to the contrary notwithstanding, the board may charge and collect a filing fee of up to $500.00 per applicant from persons seeking to obtain a certificate of public convenience and necessity pursuant to sections 7 and 10 of P.L.1970, c.40 (C.48:13A-6 and 48:13A-9).

L.1991,c.381,s.4.



Section 48:13A-7.5 - Just And Reasonable Rates And Charges

48:13A-7.5. Just and reasonable rates and charges
5. The board may direct any applicant to furnish proof that the rates or charges to be received for solid waste collection services do not exceed just and reasonable rates or charges. Should the board find, subsequent to the issuance of a certificate of public convenience and necessity, that the rates or charges received for solid waste collection services are excessive, then it may order the solid waste collector charging such excessive rates or charges to make an adjustment in the tariff or contract to a sum which shall result in just and reasonable rates or charges.

L.1991,c.381,s.5; per s.52, section expired April 14, 1996.



Section 48:13A-7.6 - Review Of Rate And Charges

48:13A-7.6. Review of rate and charges
6. a. The board, upon the adoption of the rules and regulations required pursuant to section 19 of P.L.1991, c.381 (C.48:13A-7.19), may review the rates or charges of any solid waste collector pursuant to the provisions of section 20 of P.L.1991, c.381 (C.48:13A-7.20) in accordance with the criteria and procedures established pursuant to section 19 of P.L.1991, c.381 (C.48:13A-7.19) to determine whether the rates or charges received for solid waste collection services exceed those rates or charges which would result from effective competition.

b. Should the board find, pursuant to the provisions of section 20 of P.L.1991, c.381 (C.48:13A-7.20), that the rates or charges received for solid waste collection services are excessive, then it may order the solid waste collector charging such excessive rates or charges to make an adjustment in the tariff or contract to a sum which shall result in competitive rates or charges. In issuing this order, the board may direct the solid waste collector to refund, at an interest rate to be determined by the board, the difference between the excessive rates or charges and the competitive rates or charges ordered by the board as of the date of the notice of the board's intention to review the rates or charges received by that solid waste collector.

c. Nothing contained in sections 9 or 10 of P.L.1991, c.381 (C.48:13A-7.9 or 48:13A-7.10) shall be construed to interfere with the implementation of this section by the board.

L.1991,c.381,s.6; per s.52, section expired April 14, 1996.



Section 48:13A-7.7 - Filing Revised Tariff Sheets

48:13A-7.7. Filing revised tariff sheets
7. a. Any solid waste collector proposing to extend solid waste collection services into any area where that person is not actively engaged in solid waste collection, and the proposed extension of services is not set forth in a tariff previously filed with and accepted by the board, shall file with the board appropriate revised tariff sheets which reflect the proposed changes in areas to be served.

b. Any solid waste collector proposing to expand his solid waste collection business for the purpose of providing new solid waste collection services, and the proposed expansion of services is not set forth in a tariff previously filed with and accepted by the board, shall file with the board appropriate revised tariff sheets which reflect the proposed changes in services to be provided.

c. Should the board find, subsequent to its review of a revised tariff, that the rates or charges set forth therein are excessive, then it may order the solid waste collector charging such excessive rates or charges to make an adjustment in the tariff or contract to a sum which shall result in just and reasonable rates or charges.

L.1991,c.381,s.7; per s.52, section expired April 14, 1996.



Section 48:13A-7.8 - Conditions For The Adjustment Of Rates

48:13A-7.8. Conditions for the adjustment of rates
8. a. Any increase or decrease in the disposal rates or charges received at authorized solid waste facilities in this State shall be automatically adjusted for in the uniform tariff for solid waste collection established by the Board of Public Utilities in rules and regulations adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(1) Any solid waste collector seeking an adjustment to the rates or charges set forth in the uniform tariff solid waste disposal charges shall file with the board appropriate revised tariff sheets which reflect changes in the disposal rates or charges received at an authorized solid waste facility.

(2) No adjustment in the disposal rate shall be implemented until such time as revised tariff sheets and verification forms have been filed with the board. Every solid waste collector shall file these documents with the board within five days of any decrease in the disposal rates or charges received at an authorized solid waste facility.

b. (1) Any net savings in the payment of disposal rates or charges at authorized solid waste facilities realized by a solid waste collector due to decreased waste flows resulting from materials recovery, or the revenues generated thereby, may be adjusted for in the rates or charges set forth in the uniform tariff solid waste disposal charges.

(2) Any solid waste collector seeking an adjustment to the rates or charges set forth in the uniform tariff solid waste disposal charges shall file with the board appropriate revised tariff sheets which reflect net savings in the payment of disposal rates or charges at an authorized solid waste facility. No adjustment in the disposal rate shall be implemented until such time as revised tariff sheets and verification forms have been filed with the board.

c. Every solid waste collector shall file with the board rates or charges for solid waste collection services conforming to the uniform tariff for solid waste collection established by the board. Every person engaged in the business of solid waste collection in this State shall be subject to the provisions of this subsection and shall file with the board a uniform tariff.

L.1991,c.381,s.8; per s.52, section expired April 14, 1996.



Section 48:13A-7.9 - Rules, Regulations; Schedule Of Rate Bands In Transition

48:13A-7.9. Rules, regulations; schedule of rate bands in transition
9. The provisions of any other law, or of any rule, regulation or administrative order adopted or issued pursuant thereto, to the contrary notwithstanding, during the 48-month transition from economic regulation to the termination of Board of Public Utilities rate regulation of the solid waste collection industry, the rates or charges that may be imposed by solid waste collectors for solid waste collection services in this State shall be determined in accordance with the provisions of P.L.1991, c.381 (C.48:13A-7.1 et al.).

a. The Board of Public Utilities shall establish, in rules and regulations adopted pursuant to the "Administrative Procedure Act," solid waste collection rate bands governing the rates or charges that may be imposed by solid waste collectors for solid waste collection services in this State during each transition year.

The solid waste collection rate bands shall provide for the maximum adjustment that any solid waste collector may make to the rates or charges set forth as solid waste collection service charges in the uniform tariff filed with and accepted by the board after the effective date of this amendatory and supplementary act for any residential, commercial, industrial or institutional customer during a specified transition year.

b. The solid waste collection rate bands shall conform to the following schedule:

(1) During the first transition year, the rates or charges set forth as solid waste collection service charges in the uniform tariff may be adjusted by an amount within a rate band the upper and lower limits of which shall not exceed the sum of 5% plus the annual percentage change in the Consumer Price Index, multiplied by the rates or charges;

(2) During the second transition year, the rates or charges set forth as solid waste collection service charges in the uniform tariff may be adjusted by an amount within a rate band the upper and lower limits of which shall not exceed the sum of 5% plus the annual percentage change in the Consumer Price Index, plus the sum authorized pursuant to paragraph (1), multiplied by the rates or charges;

(3) During the third transition year, the rates or charges set forth as solid waste collection service charges in the uniform tariff may be adjusted by an amount within a rate band the upper and lower limits of which shall not exceed the sum of 10% plus the annual percentage change in the Consumer Price Index, plus the sum authorized pursuant to paragraph (2), multiplied by the rates or charges; and

(4) During the fourth transition year, the rates or charges set forth as solid waste collection service charges in the uniform tariff may be adjusted by an amount within a rate band the upper and lower limits of which shall not exceed the sum of the annual percentage change in the Consumer Price Index plus the sum authorized pursuant to paragraph (3), multiplied by the rates or charges.

Any adjustments to the uniform tariff authorized pursuant to this subsection may be made on an individual customer basis.

For the purposes of this subsection, "Consumer Price Index" means the consumer price index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor.

c. Prior to the close of each transition year, the board shall, by order in writing, revise the solid waste collection rate bands for the forthcoming transition year to conform to the schedule established pursuant to subsection b. of this section for the pricing of solid waste collection services.

L.1991,c.381,s.9; per s.52, section expired April 14, 1996.



Section 48:13A-7.10 - Rate Adjustments By Collector; Report Filing; Customer Notice

48:13A-7.10. Rate adjustments by collector; report filing; customer notice
10. a. Upon filing with the Board of Public Utilities a uniform tariff, any solid waste collector may adjust the rates or charges set forth as solid waste collection service charges in the uniform tariff as provided in the solid waste collection rate bands established pursuant to section 9 of P.L.1991, c.381 (C.48:13A-7.9).

b. (1) Any solid waste collector may adjust the rates or charges set forth in the uniform tariff filed with the board as provided in the solid waste collection rate bands unless those rates or charges have been expressly rejected by the board.

(2) Should the board find, subsequent to its review of a uniform tariff filed by a solid waste collector and the adjusted rates or charges imposed by that solid waste collector, that the rates or charges imposed by that solid waste collector are excessive, then it may order the solid waste collector to refund, at an interest rate to be determined by the board, any difference between the adjusted rates or charges imposed by the solid waste collector and the rates or charges accepted by the board following readjustment of the uniform tariff and the solid waste collection rate bands governing the rates or charges that may be imposed by the solid waste collector.

c. (1) During the first and second transition years, every solid waste collector shall, at least once every six months, file with the board a report describing the amount and frequency of variation from the rates or charges set forth in the uniform tariff for each class of residential, commercial, industrial or institutional customers. The report shall include the percentage of each class of solid waste collection services for which adjustments have been made, and the specified percentage increase or decrease to the rates or charges made to that customer class.

(2) During the third and fourth transition years, every solid waste collector shall, at least once every 12 months, file with the board a report describing the amount and frequency of variation from the rates or charges set forth in the uniform tariff for each class of residential, commercial, industrial or institutional customers. The report shall include the percentage of each class of solid waste collection services for which adjustments have been made, and the specified percentage increase or decrease to the rates or charges made to that customer class.

d. Whenever a solid waste collector makes an adjustment to the uniform tariff pursuant to this section, the solid waste collector shall notify every customer to be affected thereby at least 10 days prior to the implementation of that adjustment. The solid waste collector shall attach a copy of the applicable rate schedule to the notice.

L.1991,c.381,s.10; per s.52, section expired April 14, 1996.



Section 48:13A-7.11 - Customer Notices And Bill Of Rights

48:13A-7.11. Customer notices and bill of rights
11. Every solid waste collector shall notify customers at least once every year that solid waste collection services in this State are available on a competitive basis, as provided in the customer bill of rights established by the board in rules and regulations adopted pursuant to the "Administrative Procedure Act," and shall provide every customer with a copy thereof.

L.1991,c.381,s.11.



Section 48:13A-7.12 - Uniform Tariff Rates; Exigent

48:13A-7.12. Uniform tariff rates; exigent
12. No solid waste collector may, except in cases of hardship or exigent circumstances, or in the case of significant increases in energy costs, as determined by the board, petition the board for changes in the rates or charges set forth as solid waste collection service charges in the uniform tariff previously filed with and accepted by the board.

L.1991,c.381,s.12; per s.52, section expired April 14, 1996.



Section 48:13A-7.13 - Publication Of Rate Schedules By The Board

48:13A-7.13. Publication of rate schedules by the Board
13. The Board of Public Utilities shall, within 12 months of the effective date of this amendatory and supplementary act and at least once every six months thereafter, publish the rate schedule set forth in the uniform tariff of every solid waste collector serving a particular region of the State in at least one newspaper of general circulation within that region and at least one newspaper of statewide circulation. The rate schedule shall be accompanied by a notice advising the public of the current solid waste collection rate band in effect on that date and stating that any difficulties in securing solid waste collection services, or any complaints pertaining to the adequacy of existing solid waste collection services, may be referred to the board.

L.1991,c.381,s.13; per s.52, section expired April 14, 1996.



Section 48:13A-7.14 - Board Of Public Utilities Reports; Contents

48:13A-7.14. Board of Public Utilities reports; contents
14. a. The Board of Public Utilities shall, within 30 months of the effective date of this amendatory and supplementary act, submit a preliminary report to the Governor and the Legislature concerning the implementation of P.L.1991, c.381 (C.48:13A-7.1 et al.).

The board shall provide interested parties and the general public with an opportunity to submit written comments on the contents of the preliminary report in a manner to be determined by the board.

b. The board shall, within 36 months of the effective date of this amendatory and supplementary act, submit a final report to the Governor and the Legislature concerning the implementation of P.L.1991, c.381 (C.48:13A-7.1 et al.).

The final report shall include, but need not be limited to:



(1) An evaluation of the success of solid waste collection rate bands in promoting competition within the solid waste collection industry while at the same time ensuring safe, adequate and proper solid waste collection services at competitive rates;

(2) An evaluation of the success of solid waste collection rate bands in eliminating predatory pricing and other anticompetitive activities within the solid waste collection industry;

(3) An evaluation of the success of uniform specifications for municipal solid waste collection contracts in promoting competition within the solid waste collection industry while at the same time ensuring safe, adequate and proper municipal solid waste collection services at competitive rates;

(4) An assessment of the economic viability and competitiveness of the solid waste collection industry and a recommendation, as warranted by the circumstances, as to whether the termination of rate regulation of the solid waste collection industry by the board will promote meaningful competition and ensure efficient solid waste collection services at competitive rates; and

(5) A summary of any written comments submitted by interested parties or the general public on the contents of the preliminary report required pursuant to subsection a. of this section.

L.1991,c.381,s.14.



Section 48:13A-7.15 - Deregulation Or Rates By Board Of Public Utilities; Conditions

48:13A-7.15. Deregulation or rates by Board of Public Utilities; conditions
15. The rates or charges imposed by solid waste collectors, or fees, rates or charges for solid waste collection services provided by persons engaged in the business of solid waste collection in this State shall not be subject to the regulation of the Board of Public Utilities, except as provided in section 20 of P.L.1991, c.381 (C.48:13A-7.20). Nothing herein provided shall be construed to limit the authority of the board with respect to the supervision of the solid waste collection industry.

L.1991,c.381,s.15.



Section 48:13A-7.16 - Provision Of Annual Report; Failure To Comply

48:13A-7.16. Provision of annual report; failure to comply
16. a. The Department of Environmental Protection may compel any person engaged in the business of solid waste collection or otherwise providing solid waste collection services to furnish and file with the department a consolidated annual report or other documents as may be necessary to enable the department to administer its duties as prescribed by law and the provisions of P.L.1991, c.381 (C.48:13A-7.1 et al.).

b.Should any person engaged in the business of solid waste collection or otherwise providing solid waste collection services fail or refuse to comply with any provision of this section, the department may revoke or suspend the certificate of public convenience and necessity issued to that person.

L.1991,c.381,s.16; amended 2003, c.169, s.21.



Section 48:13A-7.17 - Provision Of Records And Other Documents; Failure To Comply

48:13A-7.17. Provision of records and other documents; failure to comply
17. a. The Department of Environmental Protection may compel any solid waste collector to furnish and file with the department any records, including, but not limited to, manifests, origin and destination forms, customer lists, financial or operational information, contracts, books, accounts and records of affiliated business concerns, including any affiliated or parent corporation or organization, or any wholly or partially owned subsidiary thereof, directly or indirectly involved therewith, or having a direct or indirect financial interest in the solid waste collection services provided by the solid waste collector, and all financial transactions between these parties related to the solid waste collection services provided by the solid waste collector, and any other documents related to solid waste collection or solid waste disposal activities, at any time or place in order to determine compliance with the provisions of P.L.1991, c.381 (C.48:13A-7.1 et al.) or P.L.1970, c.40 (C.48:13A-1 et seq.) or any rule, regulation or administrative order adopted or issued pursuant thereto, and to enable the department to administer its duties as prescribed by law and the provisions of P.L.1991, c.381 (C.48:13A-7.1 et al.).

b.Should any solid waste collector fail or refuse to comply with any provision of this section, the department may revoke or suspend the certificate of public convenience and necessity issued to that person.

L.1991,c.381,s.17; amended 2003, c.169, s.22.



Section 48:13A-7.18 - Extension Of Services; Failure To Comply

48:13A-7.18. Extension of services; failure to comply
18. a. Should any person engaged in the solid waste collection business fail or refuse to complete, execute or perform any contract or agreement obligating such person to provide solid waste collection services, the board may order any solid waste collector to extend solid waste collection services into any area where the collection of solid waste has been discontinued.

b. Should the board find that any class of customers within a specific geographic area is unable to secure solid waste collection services, or that any person seeking a specific type of solid waste collection service is unable to secure solid waste collection services, or that the board has received complaints pertaining to the adequacy of existing solid waste collection services, the board may order any solid waste collector to extend solid waste collection services to that geographic area, class of customers or person.

c. (1) Prior to the effective date of section 15 of P.L.1991, c.381 (C.48:13A-7.15), should the board order any solid waste collector to extend solid waste collection services to any area, class of customers or person, the rates and charges for the extended solid waste collection services shall be determined in accordance with the provisions of sections 7, 9 and 10 of P.L.1991, c.381 (C.48:13A-7.7, 48:13A-7.9 and 48:13A-7.10).

(2) After the effective date of section 15 of P.L.1991, c.381 (C.48:13A-7.15), should the board order any solid waste collector to extend solid waste collection services to any area, class of customers or person, the rates and charges for the extended solid waste collection services shall be determined by the person ordered by the board to extend those services.

d. Should any solid waste collector fail or refuse to comply with any provision of this section, the board may revoke or suspend the certificate of public convenience and necessity issued to that person.

L.1991,c.381,s.18.



Section 48:13A-7.19 - Criteria For Determining Effective Competition

48:13A-7.19. Criteria for determining effective competition
19. Within 180 days of the effective date of this amendatory and supplementary act, the Board of Public Utilities shall establish, in rules and regulations adopted pursuant to the provisions of the "Administrative Procedure Act," the criteria and procedures to be utilized by the board in making a determination of effective competition.

a. The board shall utilize the criteria in making a determination as to whether a lack of effective competition is likely to occur if the board approves a transaction pursuant to the provisions of R.S.48:3-7, or in making a determination as to whether a lack of effective competition exists within a specific geographic area, class of customers or type of solid waste collection services.

b. The criteria shall include, but need not be limited to, the following:



(1) the existence of barriers to entry of persons seeking to provide solid waste collection services within a specific geographic area, class of customers or type of service;

(2) the structure of the solid waste collection industry within a specific geographic area, class of customers or type of service, including the number of participating solid waste collectors, the intensity of competition, or the concentration in ownership of collection or haulage vehicles or other equipment; and

(3) the existence of patterns of anti-competitive behavior by persons providing solid waste collection services within a specific geographic area, class of customers or type of service.

c. The board shall utilize the criteria in conjunction with generally accepted economic indicators which shall be identified in rules and regulations adopted pursuant to the provisions of the "Administrative Procedure Act." These indicators may include an evaluation of capital investment costs, economies of scale, differentiation of service, technological barriers facing entrants, financial requirements, including capital entry or exit costs, regulatory barriers, and business characteristics, including number of customers, customer turnover, annual gross revenues, class or type of service provided, and annual net income.

d. The board shall establish procedures to be utilized in reviewing the rates or charges received by a solid waste collector pursuant to sections 6 and 20 of P.L.1991, c.381 (C.48:13A-7.6 and 48:13A-7.20).

L.1991,c.381,s.19.



Section 48:13A-7.20 - Review Of Collector's Excessive Rates; Time; Orders

48:13A-7.20. Review of collector's excessive rates; time; orders
20. a. (1) Whenever, on the basis of available information, the board has reasonable grounds for belief in the existence of facts warranting further investigation that a solid waste collector is charging rates or charges for solid waste collection services which exceed rates or charges that would have resulted from effective competition, the board shall transmit a notice to the solid waste collector stating that the board intends to review the rates or charges received by that solid waste collector. The notice shall enumerate the reasons for the review and the criteria utilized by the board in making a determination that a lack of effective competition exists.

(2) The board may, within 30 days following the date of notice, request that the solid waste collector submit any additional information needed to assist in its review. In the event that additional information is requested, the board shall outline, in writing, why it deems such information necessary to make an informed determination on whether the collector is charging rates or charges for solid waste collection services which exceed rates or charges that would have resulted from effective competition. The board shall complete its review of the rates or charges received by the solid waste collector no later than 60 days following the date of the notice, except if the board requests additional information from the solid waste collector, the board shall complete its review within 60 days of receipt of all requested information.

(3) Upon completing its review, the board may, after hearing, by order in writing, issue an order to the solid waste collector charging such excessive rates or charges to reduce the rates or charges received for solid waste collection services to a sum which would result from effective competition.

b. The board may issue an order to any person engaged in the business of solid waste collection to reduce the rates or charges received for solid waste collection services to a sum which would result from effective competition if the following conditions are met:

(1) the board has determined that a lack of effective competition exists within a specific geographic area, or within a specific class of customers or type of solid waste collection services; and

(2) the board has determined that the lack of effective competition has resulted in rates or charges received for solid waste collection services which exceed rates or charges that would have resulted from effective competition.

In making a determination pursuant to paragraph (1) of this subsection, the board shall not consider technical or economic factors that are not directly related to the provision of solid waste collection services.

In making a determination pursuant to paragraph (2) of this subsection, the board shall compare the rates or charges received by the solid waste collector charging such excessive rates or charges with those received by other solid waste collectors for solid waste collection services within a comparable geographic area, class of customers or type of service. The board, if it deems that such information is necessary, may review the revenues, income or expenditures of the solid waste collector charging such excessive rates or charges, except that the board shall not consider any revenues, income or expenditures derived from recycling activities.

Any order issued by the board pursuant to this subsection shall expire no later than the first day of the seventh month following the effective date of the order, except that an order may remain in effect pending the adjudication of a contested case.

c. In issuing an order pursuant to subsection b. of this section, the board may:

(1) direct the solid waste collector to refund, at an interest rate to be determined by the board, the difference between the excessive rates or charges and the competitive rates or charges ordered by the board as of the date of the notice of the board's intention to review the rates or charges received by that solid waste collector;

(2) take other actions pursuant to law as may be needed to restore or promote effective competition within the affected geographic area, class of customers or type of service; or

(3) make recommendations as to the steps needed to restore or promote effective competition within the affected geographic area, class of customers or type of service.

d. (1) No later than 6 months after issuing an order pursuant to subsection b. of this section, the board shall review the actions taken pursuant thereto and make a determination as to whether a lack of effective competition still exists within the affected geographic area, class of customers or type of service, or whether the continued lack of effective competition has resulted in rates or charges received for solid waste collection services which exceed rates or charges that would have resulted from effective competition.

(2) The board shall, upon a determination that effective competition exists within the affected geographic area, class of customers or type of service, rescind any such order and cease any further rate setting activity with respect to the solid waste collector subject to that order.

(3) The board may, upon a written determination that a lack of effective competition still exists within the affected geographic area, class of customers or type of service, and that the continued lack of effective competition has resulted in rates or charges received for solid waste collection services which exceed rates or charges that would have resulted from effective competition, issue a new order pursuant to subsection b. of this section and continue rate setting activity with respect to the solid waste collector subject to that order as provided in subsection c. of this section.

L.1991,c.381,c.20.



Section 48:13A-7.21 - Solid Waste Enforcement Fund

48:13A-7.21. Solid Waste Enforcement Fund
21. a. There is created in the Board of Public Utilities a special nonlapsing fund to be known as the "Solid Waste Enforcement Fund." All monies from penalties collected by the board pursuant to section 13 of P.L.1970, c.40 (C.48:13A-12) shall be deposited in the fund.

b. Unless otherwise expressly provided by the specific appropriation thereof by the Legislature, monies in the fund shall be utilized exclusively by the Division of Solid Waste in the Board of Public Utilities for enforcement and implementation of the provisions of P.L.1970, c.40 (C.48:13A-1 et seq.) and P.L.1991, c.381 (C.48:13A-7.1 et al.).

L.1991,c.381,s.21.



Section 48:13A-7.22 - Rules, Regulations

48:13A-7.22. Rules, regulations
22. The Board of Public Utilities shall establish, in rules and regulations adopted pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), uniform bid specifications for municipal solid waste collection contracts.

L.1991,c.381,s.22.



Section 48:13A-7.23 - Procedures For Review Of Charges Per Container Under Municipal Contracts

48:13A-7.23. Procedures for review of charges per container under municipal contracts
23. a. (1) Whenever the governing body of a municipality adopts an ordinance to provide for the collection or disposal of solid waste within its municipal boundaries by imposing solid waste charges based on the number of solid waste containers processed per household pursuant to subsection b. of R.S.40:66-5, the governing body shall transmit to the Board of Public Utilities, by certified mail and within 90 days of the effective date of the ordinance, a copy of the proposed rate schedule and the contract awarded pursuant to subsection a. of R.S.40:66-4. The board, within 60 days of receipt of the proposed rate schedule and contract and if requested to do so by the municipality or the relevant solid waste collector, as the case may be, may review these documents to determine whether the solid waste charges are equitable and to accept, reject or modify the rate schedule. If the board finds the solid waste charges to be equitable, the board shall accept the rate schedule and contract and issue an appropriate order therefor. In issuing this order, the board shall be exempt from the provisions of R.S.48:2-21.

(2) Should the board find, subsequent to the issuance of any order pursuant to this subsection, that the rates or charges received for the collection of solid waste contained within a contract entered into prior to the effective date of that order require adjustment, then it may order the person charging these rates or charges to make an adjustment in the contract to a sum which shall result in equitable rates or charges. In issuing this order, the board shall be exempt from the provisions of R.S.48:2-21.

b. (1) The board may issue an appropriate order establishing an equitable rate schedule based on the number of solid waste containers processed per household for the solid waste collection tariffs of persons engaging in private solid waste collection services in any municipality in which solid waste collection services are contracted for and provided on an individual household basis. In issuing this order, the board shall be exempt from the provisions of R.S.48:2-21.

(2) Any person engaged in private solid waste collection services in this State and utilizing a rate schedule based on the number of solid waste containers processed per household as provided in this subsection may provide customers with the opportunity to purchase, on a prepaid basis, one or more solid waste containers, or a voucher or sticker therefor, to facilitate the provision of solid waste collection services on a per container basis.

L.1991,c.381,s.23; per s.52, section expired April 14, 1996.



Section 48:13A-7.24 - Short Title

48:13A-7.24. Short title
1.Sections 1 through 10 of P.L.2003, c.169 (C.48:13A-7.24 et seq.) shall be known and may be cited as the "Commercial Landfill Regulatory Reform Act."

L.2003,c.169,s.1.



Section 48:13A-7.25 - Findings, Declarations Relative To Solid Waste Disposal Services

48:13A-7.25. Findings, declarations relative to solid waste disposal services
2.The Legislature finds and declares that efficient and reasonable solid waste disposal services at competitive rates will more likely be achieved if the services of privately-owned sanitary landfill facilities in this State are under the supervision of the Department of Environmental Protection but not subject to traditional public utility economic regulation.

The Legislature further finds and declares that it is imperative that the State ensure the economic viability and competitiveness of all solid waste disposal facilities in this State whether publicly or privately owned in order to safeguard the integrity of the State's solid waste management strategy; that it is equally imperative to safeguard the interests of consumers in efficient sanitary landfill services at competitive rates; that to achieve these ends and provide for consumer protection it is necessary to foster competition and this can best be achieved by establishing a responsible State supervisory role and abolishing traditional utility economic restrictions which place New Jersey's commercial landfills at a competitive disadvantage and threaten their economic viability in today's competitive market for solid waste disposal services.

The Legislature further finds and declares that reforming traditional public utility regulation with respect to privately-owned sanitary landfill facilities in the manner hereinafter provided will not compromise the State's ability to supervise the solid waste disposal services provided at such commercial facilities pursuant to P.L.1970, c.40 (C.48:13A-1 et seq.) or its ability to prevent persons with criminal backgrounds from engaging in the business of solid waste disposal through implementation of the licensing system established under P.L.1983, c.392 (C.13:1E-126 et seq.) and P.L.1991, c.269 (C.13:1E-128.1 et al.).

The Legislature therefore determines that it is in the public interest to provide for the reform of this State's economic regulation of privately-owned sanitary landfill facilities while at the same time maintaining State supervision over these commercial facilities.

L.2003,c.169,s.2.



Section 48:13A-7.26 - Definitions Relative To Solid Waste Disposal Services

48:13A-7.26. Definitions relative to solid waste disposal services
3.As used in sections 1 through 10 of P.L.2003, c.169 (C.48:13A-7.24 et seq.):

"Department" means the Department of Environmental Protection.

"Market-based rates" means the solid waste disposal rates collected by a privately-owned sanitary landfill facility which do not exceed rates charged at other solid waste facilities in this State or at competing out-of-State facilities.

"Privately-owned sanitary landfill facility" means a commercial sanitary landfill facility which is owned and operated by a private person, corporation or other organization and includes all appurtenances and related improvements used at the site for the transfer, processing or disposal of solid waste.

"Sanitary landfill facility" means a solid waste facility at which solid waste is deposited on or in the land as fill for the purpose of permanent disposal or storage for a period exceeding six months, except that it shall not include any waste facility approved for disposal of hazardous waste.

"Solid waste disposal services" means the services provided by persons engaging in the business of solid waste disposal.

L.2003,c.169,s.3.



Section 48:13A-7.27 - Certificate Of Public Convenience And Necessity Required For Operation

48:13A-7.27. Certificate of public convenience and necessity required for operation
4. a. The owner or operator of every privately-owned sanitary landfill facility shall hold a certificate of public convenience and necessity issued by the department pursuant to the provisions of section 7 of P.L.1970, c.40 (C.48:13A-6).

b.The terms and conditions of solid waste disposal services at a privately-owned sanitary landfill facility shall be set forth in a tariff filed with the department.

c.Within ten days of any deletion or addition of a service, a tariff amendment shall be filed with the department.

L.2003,c.169,s.4.



Section 48:13A-7.28 - Adjustment Of Rates

48:13A-7.28. Adjustment of rates
5. a. The solid waste disposal rates collected by a privately-owned sanitary landfill facility may be adjusted upon 30 days' notice to current customers and publication in a newspaper of general circulation in the service area once a week for two consecutive weeks, with the first notice being 30 days in advance of the effective date of the adjustments, and following their effective date the rates shall be posted in a prominent location at the entrance to the privately-owned sanitary landfill facility.

b.The notice of solid waste disposal rate adjustments shall be filed with the department within three days of their effective date.

L.2003,c.169,s.5.



Section 48:13A-7.29 - Annual Fee

48:13A-7.29. Annual fee
6. a. The total annual fee collected by the department from the owner or operator of a privately-owned sanitary landfill facility to cover the costs of supervising the privately-owned sanitary landfill facility pursuant to the provisions of P.L.1970, c.40 (C.48:13A-1 et seq.) shall not exceed the annual assessment authorized under the provisions of P.L.1968, c.173 (C.48:2-59 et seq.).

b.For the purposes of the annual assessment authorized under the provisions of P.L.1968, c.173 (C.48:2-59 et seq.), the owner or operator of a privately-owned sanitary landfill facility shall file with the department not later than May 1 of each year a certification of gross operating revenues received from intrastate utility services during the preceding calendar year.

L.2003,c.169,s.6.



Section 48:13A-7.30 - Solid Waste Disposal Rates Deemed Just And Reasonable

48:13A-7.30. Solid waste disposal rates deemed just and reasonable
7. a. Notwithstanding the provisions of any other law, rule or regulation, court decision or order of the Board of Public Utilities or department to the contrary, the solid waste disposal rates collected by a privately-owned sanitary landfill facility shall be deemed just and reasonable for the purposes of section 8 of P.L.1970, c.40 (C.48:13A-7) if those rates are market-based rates.

b.The solid waste disposal rates collected by a privately-owned sanitary landfill facility which exceed the market-based rates authorized pursuant to subsection a. of this section shall not be deemed unjust and unreasonable if the solid waste disposal rates are designed to: (1) stabilize incoming waste flows and prevent the premature exhaustion of landfill capacity; or (2) recover sufficient revenues to meet the revenue requirements of the privately-owned sanitary landfill facility.

c.The internal cost of service or financial condition of a privately-owned sanitary landfill facility shall be deemed relevant only if the owner or operator of the affected facility raises a revenue requirement defense in a contested case proceeding initiated by the department pursuant to section 8 of P.L.2003, c.169 (C.48:13A-7.31). In such a case, the owner or operator of the privately-owned sanitary landfill facility, at the owner's sole discretion, may establish a reasonable profit margin using either the return on rate base or operating margin methodology, or any alternative methodology which is consistent with market practices.

L.2003,c.169,s.7.



Section 48:13A-7.31 - Contested Case Proceedings

48:13A-7.31. Contested case proceedings
8. a. Whenever, on the basis of available information, the department has reasonable grounds for belief that the solid waste disposal rates collected by a privately-owned sanitary landfill facility are not in compliance with the market-based rates authorized in subsection a. of section 7 of P.L.2003, c.169 (C.48:13A-7.30), the department may initiate contested case proceedings before the Office of Administrative Law as authorized herein.

b.At least 30 days prior to transmittal of the contested case to the Office of Administrative Law pursuant to subsection a. of this section, the department shall serve a notice on the owner or operator of the affected facility. The notice shall identify the solid waste disposal rate or rates at issue, describe and attach copies of the evidence relied upon, and afford the owner or operator an opportunity to be heard on why further action on the matter is not warranted.

c.Within 30 days of the close of the hearing before the Office of Administrative Law, the administrative law judge shall issue an initial decision which may recommend that the department order the owner or operator of the affected facility to adjust the solid waste disposal rates collected by the privately-owned sanitary landfill facility to bring the rates into compliance with the market-based rates authorized in subsection a. of section 7 of P.L.2003, c.169 (C.48:13A-7.30), if the department shows that the solid waste disposal rates identified in the notice of transmittal: (1) are not in compliance with the market-based rates authorized in subsection a. of section 7 of P.L.2003, c.169 (C.48:13A-7.30) and the owner or operator of the affected facility has not demonstrated that the rates; (2) are designed to stabilize incoming waste flows; or (3) are needed to meet the revenue requirements of the privately-owned sanitary landfill facility.

d.The administrative law judge's initial decision shall be simultaneously served on the department and the owner or operator of the affected facility. Within 30 days of receipt of the initial decision, the department shall issue a final order affirming or rejecting the recommendations of the administrative law judge and describing with specificity the basis in the record for any findings or conclusions which are contrary to those set forth in the initial decision.

e.If the department fails to act on the initial decision within 90 days of its receipt, or within any extended period agreed to, in writing, by the owner or operator of the affected facility, the recommendations of the administrative law judge shall be deemed affirmed and the final agency decision in the case for the purposes of appeal. Any order on the initial decision issued by the department thereafter shall be of no effect.

f.Except to the extent expressly modified herein, the contested case proceeding authorized pursuant to this section shall be conducted in accordance with the rules and regulations applicable to such proceedings promulgated by the Office of Administrative Law, including rules applicable to summary judgment motions.

L.2003,c.169,s.8.



Section 48:13A-7.32 - Jurisdiction Of Department

48:13A-7.32. Jurisdiction of department
9. a. The provisions of section 18 of P.L.1975, c.326 (C.13:1E-27), Title 48 of the Revised Statutes, P.L.1970, c.40 (C.48:13A-1 et seq.), or any other law, rule or regulation adopted pursuant thereto, or order issued by the Board of Public Utilities or the department, to the contrary notwithstanding, the jurisdiction of the department with respect to the State supervision of privately-owned sanitary landfill facilities shall be exercised with respect to the solid waste disposal rates collected by privately-owned sanitary landfill facilities solely in the manner and to the extent expressly provided in the provisions of P.L.2003, c.169 (C.48:13A-7.24 et al.), and shall not extend to the financial or business affairs of any privately-owned sanitary landfill facility or the owner or operator thereof, except to the extent expressly provided in the provisions of R.S.48:3-7 and section 12 of P.L.1970, c.40 (C.48:13A-11).

b.Nothing contained in the provisions of P.L.2003, c.169 (C.48:13A-7.24 et al.) shall be construed to limit the authority of the department to regulate privately-owned sanitary landfill facilities with respect to the provision of solid waste disposal services pursuant to P.L.1970, c.40 (C.48:13A-1 et seq.), environmental standards and requirements pursuant to P.L.1970, c.39 (C.13:1E-1 et seq.) and licensing standards and requirements pursuant to P.L.1983, c.392 (C.13:1E-126 et seq.) and P.L.1991, c.269 (C.13:1E-128.1 et al.).

L.2003,c.169,s.9.



Section 48:13A-7.33 - Rules, Regulations By Department For Regulatory Reform

48:13A-7.33. Rules, regulations by department for regulatory reform
10. Within 180 days of the effective date of P.L.2003, c.169 (C.48:13A-7.24 et al.), the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as are necessary to effectuate the provisions of this act and to implement the regulatory reforms enacted herein.

L.2003,c.169,s.10.



Section 48:13A-8 - Failure To Perform; Department Orders

48:13A-8. Failure to perform; department orders
9. a. Should any person engaged in the solid waste disposal business fail or refuse to complete, execute or perform any contract or agreement obligating that person to provide solid waste disposal services, the Department of Environmental Protection may order any person engaged in the solid waste disposal business to extend solid waste disposal services into any area where service has been discontinued in accordance with the provisions of R.S.48:2-27, and the department shall:

(1)fix an appropriate initial rate for solid waste collection service; or

(2)fix and exercise continuing jurisdiction over just and reasonable rates for solid waste disposal service in the extended area.

b.Should any person engaged in the solid waste collection business refuse to furnish solid waste collection services within a municipality pursuant to section 2 of P.L.1991, c.170 (C.40:66-5.2), the department may order the solid waste collector to provide these services in accordance with the provisions of R.S.48:2-23.

L.1970,c.40,s.9; amended 1991, c.170, s.6; 1991, c.381, s.30; 2003, c.169, s.16.



Section 48:13A-9 - Revocation Or Suspension Of Certificate Of Public Convenience And Necessity

48:13A-9. Revocation or suspension of certificate of public convenience and necessity
10. The Department of Environmental Protection shall revoke or suspend the certificate of public convenience and necessity issued to any person engaged in the solid waste collection business or the solid waste disposal business upon the finding that such person:a.Has violated any provision of P.L.1970, c.40 (C.48:13A-1 et seq.) or P.L.1991, c.381 (C.48:13A-7.1 et al.), or any rule, regulation or administrative order adopted or issued pursuant thereto; or

b.Has violated any provision of any laws related to pollution of the air, water or lands of this State; or

c.Has refused or failed to comply with any lawful order of the department; or

d.Has had its registration revoked by the Department of Environmental Protection; or

e.Has been denied approval of a license under the provisions of P.L.1983, c.392 (C.13:1E-126 et seq.), or has had its license revoked by the Department of Environmental Protection, as the case may be.

L.1970, c.40, s.10; amended 1975, c.326, s.32; 1991, c.269, s.12; 1991, c.381, s.31; 2003, c.169, s.19.



Section 48:13A-10 - Monopoly Prohibited; Recovery Of Damages; Prequalification Test

48:13A-10. Monopoly prohibited; recovery of damages; prequalification test
11. a. No person shall monopolize, or attempt to monopolize, or combine or conspire with any other person to monopolize, trade or commerce in any relevant market, located in whole or in part in this State, for the solid waste collection business or the solid waste disposal business.

b. Any person who shall be injured in his business or property by reason of a violation of the provisions of subsection a. of this section may sue therefor and shall recover threefold the damages sustained by him, together with reasonable attorney's fees and the costs of the suit. The State and any of its political subdivisions and public agencies shall be deemed a person within the meaning of this act. Any action brought pursuant to this subsection shall be barred unless commenced within 5 years after the cause of action accrued.

c. No municipality may require any person lawfully engaged in the solid waste collection business or the solid waste disposal business to submit to any prequalification test before permitting that person to bid on a contract or before the employment of a solid waste collection or a solid waste disposal contractor.

L.1970,c.40,s.11; amended 1991,c.381,s.32.



Section 48:13A-11 - Attendance Of Witnesses; Production Of Tariffs, Accounts And Documents

48:13A-11. Attendance of witnesses; production of tariffs, accounts and documents
12. a. The Department of Environmental Protection may compel the attendance of witnesses and the production of tariffs, contracts, papers, books, accounts and all the documents necessary to enable the department to administer its duties as prescribed by law and the provisions of P.L.1970, c.40 (C.48:13A-1 et seq.).

b.The department may compel any person engaged in the business of solid waste disposal or otherwise providing solid waste disposal services in this State to furnish and file with the department any annual reports, federal or State tax returns, contracts, papers, books, accounts, customer lists, financial or operational information, or contracts, books, accounts and records of affiliated business concerns, including any affiliated or parent corporation or organization, or any wholly or partially owned subsidiary thereof, directly or indirectly involved therewith, or having a direct or indirect financial interest in the solid waste disposal services provided by that person, and all financial transactions between these parties related to the solid waste disposal services provided by that person, or other documents as may be necessary to enable the department to administer its duties as prescribed by law and the provisions of P.L.1970, c.40 (C.48:13A-1 et seq.).

c.Should any person engaged in the business of solid waste disposal or otherwise providing solid waste disposal services fail or refuse to comply with any provision of this section, or any applicable provision of Title 48 of the Revised Statutes, the department may revoke or suspend the certificate of public convenience and necessity issued to that person.

d.The provisions of this section shall apply to a privately-owned sanitary landfill facility as defined in section 3 of P.L.2003, c.169 (C.48:13A-7.26) only if the owner or operator of the affected facility raises a revenue requirement defense in a contested case proceeding initiated by the department pursuant to section 8 of P.L.2003, c.169 (C.48:13A-7.31).

L.1970,c.40,s.12; amended 1991, c.269, s.13; 1991, c.381, s.33; 2003, c.169, s.20.



Section 48:13A-12 - Penalties; Injunctive Relief; Payment To Fund

48:13A-12. Penalties; injunctive relief; payment to fund
13. a. Any person or any officer or agent thereof who shall knowingly violate any of the provisions of this act or aid or advise in such violation, or who, as principal, manager, director, agent, servant or employee knowingly does any act comprising a part of such violation, is guilty of a crime of the fourth degree and shall be punished by imprisonment for not more than 18 months or, notwithstanding the provisions of N.J.S.2C:43-3, by a fine of not more than $50,000.00, or both; and if a corporation by a fine of not more than $100,000.00. Each day during which the violation continues constitutes an additional, separate and distinct offense.

b. Any person who shall violate any provision of P.L.1970, c.40 (C.48:13A-1 et seq.) or P.L.1991, c.381 (C.48:13A-7.1 et al.) or any rule, regulation or administrative order adopted or issued pursuant thereto, including an interdistrict, intradistrict or interstate waste flow order issued in conjunction with the Department of Environmental Protection, or under any applicable provision of Title 48 of the Revised Statutes, or who shall engage in the solid waste collection business or solid waste disposal business without having been issued a certificate of public convenience and necessity, shall be liable to a penalty of not more than $10,000.00 for a first offense, not more than $25,000.00 for a second offense and not more than $50,000.00 for a third and every subsequent offense. Each day during which the violation continues constitutes an additional, separate and distinct offense. The penalties herein provided shall be enforced by summary proceedings instituted by the board under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and the municipal courts shall all have jurisdiction to enforce "the penalty enforcement law" in connection with this act.

c. Whenever it shall appear to the board, a municipality, local board of health, or county health department, as the case may be, that any person has violated, intends to violate, or will violate any provision of P.L.1970, c.40 (C.48:13A-1 et seq.) or P.L.1991, c.381 (C.48:13A-7.1 et al.) or any rule, regulation or administrative order adopted or issued pursuant thereto, or under any applicable provision of Title 48 of the Revised Statutes, the board, the municipality, local board of health or county health department may institute a civil action in the Superior Court for injunctive relief and for such other relief as may be appropriate in the circumstances, and the court may proceed in any such action in a summary manner.

Notwithstanding the provisions of any other law, or any rule or regulation adopted pursuant thereto to the contrary, all penalties recovered pursuant to actions brought by the board under this section shall be paid to the "Solid Waste Enforcement Fund" established pursuant to section 21 of P.L.1991, c.381 (C.48:13A-21). If a money judgment is rendered against a defendant pursuant to subsections a. or b. of this section, the payment made to the court shall be remitted to the fund.

L.1970,c.40,s.13; amended 1987,c.149; 1989,c.95; 1989,c.118,s.1; 1991,c.381,s.34.



Section 48:13A-12.1 - Solid Waste Vehicles Not To Transport Food, Rules And Regulations

48:13A-12.1. Solid waste vehicles not to transport food, rules and regulations
1. a. Except as provided in subsections b., c. or d., no vehicle, including any truck, trailer or other haulage vehicle other than a truck tractor, utilized for the transportation of solid waste in this State shall be subsequently utilized for the transportation of fresh food or fresh food products, including meat, poultry, produce or other non-processed fresh food products intended for sale for human consumption. The presence of refrigeration equipment in a vehicle shall be prima facie evidence that the vehicle is used for the transportation of fresh food or fresh food products, unless the vehicle is lawfully registered, equipped and operated for the transportation of medical waste.

b. No vehicle which is registered pursuant to State solid waste laws and regulations for lawful solid waste transportation activities in this State shall be utilized for the transportation of fresh food or fresh food products, including meat, poultry, produce or other non-processed fresh food products intended for sale for human consumption, unless that vehicle has been appropriately cleaned and sanitized in accordance with rules and regulations adopted by the Department of Environmental Protection, after consultation with the Department of Health, prior to any use for the transportation of fresh food or fresh food products. The Department of Environmental Protection may adopt rules and regulations requiring notification, recordkeeping or reporting of the use of registered vehicles for the transportation of fresh food or fresh food products.

c. The provisions of this section shall not apply to any vehicles utilized for the transportation of source separated recyclable materials as defined in section 2 of P.L.1987, c.102 (C.13:1E-99.12).

d. A vehicle, including any truck, trailer or other haulage vehicle other than a truck tractor, owned or operated by any person engaging in the transportation of fresh produce intended for human consumption, may be utilized for the transportation of vegetative waste material generated from the fresh produce that was transported in that vehicle if the vegetative waste material is transported without delay to a vegetative waste composting facility.

L.1991,c.214,s.1.



Section 48:13A-12.2 - Violations, Penalties

48:13A-12.2. Violations, penalties
2. a. Any owner or operator who knowingly violates the provisions of section 1 of P.L.1991, c.214 (C.48:13A-12.1) is guilty of a crime of the third degree.

b. The provisions of N.J.S.2C:43-3 to the contrary notwithstanding, any person convicted of a violation of the provisions of section 1 of P.L.1991, c.214 (C.48:13A-12.1) is subject to a fine of not less than $7,500.00 for a first offense, not more than $10,000.00 for a second offense and not more than $25,000.00 for a third and every subsequent offense. Each day during which the violation continues constitutes an additional, separate and distinct offense.

c. If a person is convicted of a violation of the provisions of section 1 of P.L.1991, c.214 (C.48:13A-12.1), the court shall, in addition to the penalties provided under this section, require the person to perform community service for a term of not more than 90 days, and the person shall forthwith forfeit his right to operate a motor vehicle over the highways of this State for a period of not less than six months nor more than one year.

d. All conveyances used or intended for use in the unlawful transportation of solid waste in violation of the provisions of section 1 of P.L.1991, c.214 (C.48:13A-12.1) are subject to forfeiture to the State pursuant to the provisions of P.L.1981, c.387 (C.13:1K-1 et seq.).

L.1991,c.214,s.2.



Section 48:13A-13 - Derogation Of Rights

48:13A-13. Derogation of rights
Nothing contained herein shall be construed to be in derogation of any other right, duty, power or authority granted to the board by the provisions of Title 48 of the Revised Statutes.

L.1970, c. 40, s. 14.



Section 48:14-2 - Manner Of Laying Pipes And Conduits

48:14-2. Manner of laying pipes and conduits
Pipes and conduits shall be laid at least 3 feet below the surface and shall not unnecessarily interfere with public travel or damage public or private property.

They shall be laid at least 3 feet from the outside of any water or gas pipe already laid, except when it shall be necessary to cross, in which case they shall be at least 12 inches from the outside of the water or gas pipe.

Amended by L.1962, c. 198 s. 164.



Section 48:14-3 - Restoration Of Pavements; Repair And Maintenance Of Streets

48:14-3. Restoration of pavements; repair and maintenance of streets
The portions of the surfaces of any streets, including pavements, disturbed in laying the pipes, shall be immediately restored to their original condition and so maintained for six months after the completion of the work.

If the owner of the pipes shall fail so to restore and maintain the streets, the officer having supervision of the streets may do so, and the cost thereof may be recovered by the city from such owner in any court of competent jurisdiction.



Section 48:14-9 - Surveys; Entry On Lands

48:14-9. Surveys; entry on lands
When a survey of the locations of the dams of any steam or water power company organized under the laws of this State and the routes and locations of its main canals and raceways, branches and improvements, together with the lands and portions of such rivers or streams necessary for the same, shall be completed and deposited in the office of the Secretary of State, such company may enter upon, take possession of, and use, occupy and possess such lands and premises as authorized by this Title.

Every such company may enter upon all lands, whether covered with water or not, for the purposes contemplated by this article, subject to the right of the owners of said lands to full compensation for damages thereto.

Amended by L.1962, c. 198, s. 165.



Section 48:14-10.1 - Condemnation; Authority; Action Against Utility

48:14-10.1. Condemnation; authority; action against utility
Every utility formed to construct dams in any of the rivers or streams within this State or between this and another State, for the purpose of generating, distributing and selling water power and electric power, may exercise the power of eminent domain as provided in sections 48 and 49 hereof in acquiring any waters, streams, lands, property or franchises that may be required for the construction of its dams, canals, raceways and other works.

Nothing in this chapter shall impair the rights of any person to an action against the utility for any damage done to his real estate by the construction of the dams, canals, raceways and works where he has not agreed with the utility or where his damages have not been paid and satisfied by the utility under the provisions of this chapter.

L.1962, c. 198, s. 55.



Section 48:14-11 - Dams; Construction; Jurisdiction Of Department Of Conservation And Economic Development

48:14-11. Dams; construction; jurisdiction of department of conservation and economic development
Every steam and water power company organized under the laws of this State may construct and maintain dams on rivers and streams at such points and at such heights as it may deem necessary or advisable, and may flow back and raise the water in the rivers or stream above the dam to a height not exceeding 10 feet above common low water of the rivers and streams.

The plans and construction of the dams shall be approved by the Department of Conservation and Economic Development. For dams on navigable streams, the department may require the construction of such canals, locks, gates, shoots or other openings as, after public hearing, it may determine that the interests of navigation require. Where judged necessary by it, the department may require all dams constructed under this article to be provided with a fishway for the passage of shad and other fish.

Amended by L.1962, c. 198, s. 166.



Section 48:14-12 - Canals And Raceways; Jurisdiction Of Department Of Conservation And Economic Development

48:14-12. Canals and raceways; jurisdiction of department of conservation and economic development
Every steam and water power company organized under the laws of this State may cut or acquire main canals or raceways on each side of the rivers or streams from its dams to such points below as it may deem necessary. The company also may cut and erect as many lateral or branch raceways, locks, weirs, gates and other works, from the main canals or raceways to the rivers or streams as it may deem expedient for the purposes of generating, using and selling the power of the rivers and streams and electric power developed therefrom for mills, manufactories and other purposes. All work pursuant to this section shall be subject to the approval of the Department of Conservation and Economic Development.

The water so diverted from the rivers and streams shall be returned again to them after being so used, as unpolluted as before it was used.

Amended by L.1962, c. 198, s. 167.



Section 48:14-13 - Time For Commencement And Completion Of Dams, Canals And Raceways

48:14-13. Time for commencement and completion of dams, canals and raceways
Every steam and water power company organized under the laws of this State shall commence its proposed dams and works within 2 years from the date of its organization, and complete the dams and cut or acquire its main canals or raceways within 3 years from the date of commencement aforesaid.

Amended by L.1962, c. 198, s. 168.



Section 48:14-14 - Forfeiture Of Franchise

48:14-14. Forfeiture of franchise
Any company failing to comply with the provisions of sections 48:14-11 to 48:14-13 of this title shall thereby forfeit the franchises given by this article.



Section 48:14-15 - Construction And Maintenance Of Necessary Works

48:14-15. Construction and maintenance of necessary works
Every steam and water power company organized under the laws of this State may construct, maintain, improve and repair all such embankments, reservoirs, aqueducts, culverts, locks, bridges and other works as it may deem convenient and necessary for the public purposes of this article.

Amended by L.1962, c. 198, s. 169.



Section 48:14-16 - Development And Sale Of Electric Power

48:14-16. Development and sale of electric power
Every steam and water power company organized under the laws of this State may develop electric power for commercial purposes by means of water power and supply current and power at such prices as may be agreed upon. Such company may erect and maintain the necessary buildings, machinery and apparatus for developing power and current and distribute the same to any place or places.

Amended by L.1962, c. 198, s. 170.



Section 48:14-17 - Erection Of Poles; Municipal Consent

48:14-17. Erection of poles; municipal consent
Every steam and water power company organized under the laws of this State may enter upon any public highway, street or alley and erect poles on the same to sustain the necessary wires and fixtures, and alter, inspect and repair its system of distribution.

No such company shall enter upon any street or alley of any city, borough or township until after the consent of the governing body thereof shall have been obtained.

Amended by L.1962, c. 198, s. 171.



Section 48:14-18 - Lease Of Dams And Works; Consolidation

48:14-18. Lease of dams and works; consolidation
Every steam and water power company incorporated under the laws of this State may lease its dams and works or any part thereof to any other company or consolidate and merge its stock, property and franchises with those of any other company or companies of this or any other State. Such other company or companies may take such lease or consolidate and merge its stock, property and franchises with such company to form a new company.

After such lease or consolidation the lessee or the consolidated company may use and operate such dams and works and their own dams and works, or all or any of them according to the provisions and restrictions contained in this article, notwithstanding any privilege heretofore granted to another company.

Amended by L.1962, c. 198, s. 172.



Section 48:14-19 - Supplying Water For Domestic Uses Prohibited; Diversion By Municipality

48:14-19. Supplying water for domestic uses prohibited; diversion by municipality
No steam and water power company organized under the laws of this State shall supply any municipality or the public with water for potable or other domestic uses.

Nothing in this article shall impair the right or privilege of any municipality to take from the rivers and streams wholly in this State, or between this and any other State, the potable waters thereof for public purposes.

No such company shall be entitled to damages or compensation for the diversion of the waters of any such river or stream or tributaries thereof for the water supply of any municipality.

Amended by L.1962, c. 198, s. 173.



Section 48:14-20 - Surveys Of Dams, Canals And Other Works; Filing Map With County Clerk

48:14-20. Surveys of dams, canals and other works; filing map with county clerk
Every water power company organized to construct one or more dams in any river or stream tributary to Barnegat bay for the purpose of developing and selling water power and generating, distributing and selling electricity, may cause examinations and surveys to be made of its proposed dams, reservoirs, ponds, locks, weirs, gates, bridges, canals, race and power stations, as well as the land that may be overflowed by the erection of the dams. It may enter upon any lands or waters for the purpose of making such examinations and surveys, subject to liability for all damage done.

A survey and map shall be made of the land to be taken or entered upon, which map shall be signed by the president and secretary of the company and filed in the office of the clerk of the county in which the lands shown on the map are situated.

Amended by L.1962, c. 198, s. 174.



Section 48:14-21.1 - Power To Condemn

48:14-21.1. Power to condemn
Any utility organized to construct one or more dams in any river, stream, or tributary to Barnegat Bay for the purpose of developing and selling electricity may exercise the power of eminent domain as provided in sections 48 and 49 hereof to take any real or personal property, rights, privileges, franchises or easements necessary for its dams, reservoirs, ponds, locks, weirs, gates, bridges, races, canals, power stations and flowage.

L.1962, c. 198, s. 56.



Section 48:15-1 - "Street Railway Or Traction Company" ; "Street"

48:15-1. "Street railway or traction company" ; "street"
The term "street railway or traction company" when used in this chapter means and includes, unless the contrary appears from the context, a company organized under this Title, or any company heretofore organized, reorganized or consolidated under the provisions of any act of this State general, special or private, for the purpose of owning, leasing or operating a street railway or a railroad operated as a street railway and extensions thereof, or any company, which, by virtue of any act of this State, has become subject to the provisions of any law of this State authorizing the incorporation of street railway or traction companies.

The word "street" when used in this chapter means and includes a public street, avenue, highway, road, alley, lane, plaza, square or other public place.

Amended by L.1962, c. 198, s. 175.



Section 48:15-2 - Computation Of Time For Performance Of Duty Or Exercise Of Privilege

48:15-2. Computation of time for performance of duty or exercise of privilege
Whenever a street railway or traction company shall have a duty imposed upon it or a privilege which it is authorized to exercise and there is a limited time within which the duty is to be discharged or the privilege exercised, and the company is restrained by the decree, order or writ of a court from the discharge of its duty, or prevented by the omission of any board or body having control of streets or governing body of any municipality or county to give any consent required by this chapter for the exercise of any privilege conferred by this chapter, then so much of the time during which the restraint exists or the omission continues shall not be computed as any portion of the time limited for the discharge of the duty or exercise of the privilege.



Section 48:15-3 - Public Consent To Have Force Of Contract

48:15-3. Public consent to have force of contract
Any consent required by this chapter to be given by any public body may be given by a resolution or ordinance of such body and shall have the force and effect of a contract when accepted by any street railway or traction company in a writing under its corporate seal, filed with the clerk of the public body or in the office of the clerk of the county in which such body exists. Nothing herein shall make the provisions of R.S. 48:2-14 inoperative.

Amended by L.1962, c. 198, s. 176.



Section 48:15-4 - Improper Incorporation Of Certain Companies Not Ground For Questioning Right To Operate

48:15-4. Improper incorporation of certain companies not ground for questioning right to operate
The right of any company formed under any law of this state which on July fourth, one thousand nine hundred and twenty-seven, owned or operated a street railway upon the streets of this state to continue to own or operate such street railway or extensions thereof shall not be questioned or denied solely upon the ground that the company was improperly incorporated or organized or for any reason did not, by its incorporation, acquire the power to own and operate street railways.



Section 48:15-5 - Valuation Report; Open To Public Inspection; As Evidence

48:15-5. Valuation report; open to public inspection; as evidence
The report of any valuation of street railway or traction company property together with all documents, maps and other papers accompanying the same, filed with the board of public utility commissioners as directed by chapter three hundred and fifty-one of the laws of one thousand nine hundred and twenty, shall be a public record open to the inspection of the public at all reasonable times and shall be admitted in the courts of this state as evidence of the facts therein contained to the same extent as though the same had been produced and proved.



Section 48:15-10 - General Powers

48:15-10. General powers
Every street railway or traction company shall have power:

I. To construct lines of street or passenger railways and all necessary turnouts, sidings and bridges on, along or over any stream or highway by extension of existing railways or by the building of new lines thereon, either wholly within or partly within or wholly between or partly within and between municipalities and counties, and the same when constructed to equip, maintain and operate for the carriage of passengers and property;

II. To contract with any person for such construction, equipment, maintenance or operation;

III. To enter upon any street upon which any street railway or railroad operated as a street railway is now or may hereafter be constructed, with the consent of the owner or lessee of such railway or of the person operating the same, and construct, maintain and operate such railway;

IV. To construct, maintain and use such motors, cables, electrical or other appliances, tunnels, subways for cables, poles, wires, conduits or other devices for transmitting and using electrical or other forces as will provide for the traction of cars on street railways or other railroads operated as street railways;

V. To purchase, hold, sell, pledge, mortgage or otherwise dispose of any capital stock or securities of other companies owning, leasing or operating any street railway or railroad operated as a street railway, turnpike or plank road or engaged in the construction or equipment thereof, or in creating or supplying power for the operation thereof, and to exercise all the rights, powers and privileges in respect to such capital stock and securities which a natural person could do;

VI. To have all other powers necessary to the performance of its duties and the exercise of its privileges imposed or conferred by law.



Section 48:15-11 - Powers Not Limited By Description Of Route In Certificate Of Incorporation

48:15-11. Powers not limited by description of route in certificate of incorporation
The insertion in the certificate of incorporation of a street railway or traction company of a description of a line or route of railway or length of the same as proposed to be constructed and operated shall not limit or restrict the powers of the company.

The company shall possess all the powers, rights and privileges granted to all street railway or traction companies with the same force and effect as if said description or designation had not been inserted in the certificate.



Section 48:15-12 - Issuance Of Stock For Stocks And Securities Of Other Corporations

48:15-12. Issuance of stock for stocks and securities of other corporations
Any street railway or traction company may purchase and hold real and personal property necessary and convenient for the business of such company, and also the stocks and securities of other corporations and may issue stock to the amount of the value thereof in payment therefor. Stock so issued shall be taken to be full paid stock and the holder thereof shall not be liable for any further payments or assessments thereon. The certificate for any stock so issued shall have legibly stamped upon its face "issued for property purchased" .

In all statements and reports of the company to be published, the stock shall not be reported or stated as being issued for cash but shall be reported according to the fact.



Section 48:15-13 - Borrowing Money; Limitation

48:15-13. Borrowing money; limitation
Any street railway or traction company may borrow from time to time such sums of money as may be necessary for the accomplishment of the objects of the company, not exceeding at any one time the amount of its capital stock issued, outstanding and fully paid for.

Amended by L.1946, c. 287, p. 981, s. 2, eff. May 3, 1946.



Section 48:15-14 - Bonds And Mortgages; Recording Mortgages

48:15-14. Bonds and mortgages; recording mortgages
Any company borrowing any sums pursuant to section 48:15-13 of this title may, for the repayment thereof, issue coupon or registered bonds, or both, secured by a mortgage covering the corporate franchises, real estate and personal property of the company including stocks and securities of such company or of any other corporation whose stocks or securities it owns.

The mortgage may be recorded as mortgages of real estate are recorded in the office of the clerk or register of deeds of the county or counties in which the railway described in the mortgage may be located and in the office of the clerk or register of deeds of the county in which the principal office of the company is located.

The recording of the mortgage shall have the same force and effect as to judgment creditors, purchasers or mortgagees in good faith as the recording of mortgages of real estate although the mortgage may not have been executed, proved or recorded as a chattel mortgage.



Section 48:15-16.1 - Power Of Condemnation

48:15-16.1. Power of condemnation
Any street railway or traction utility may exercise the power of eminent domain as provided in sections 48 and 49 hereof in taking so much land or property as may be necessary for the construction of any railway built under the provisions of this title either as an extension of the line of any existing railway or a new line, not exceeding 60 feet in width except where a greater amount shall be required for the slopes of cuts and embankments, and such easements of lands lying within or without the limits of any street as may be necessary for the accomplishment of the objects of such utility, or such lands or properties as may be required for the purpose of locating and constructing all necessary works, buildings, conveniences and equipments for the construction and operation of such machinery, engines, boilers or appliances, including the erection of poles for the support of wires and conduits or the making of tunnels or subways for the production or supply of any of the motive power authorized to be used under this title.

L.1962, c. 198, s. 57.



Section 48:15-17 - Entry On Land To Explore And Survey; Filing Survey

48:15-17. Entry on land to explore and survey; filing survey
For any of the purposes mentioned in section 48:15-16 of this title the company may enter at all times upon all lands lying within or without the limits of any street for the purpose of exploring and surveying the same and of locating the right of way thereon and the necessary easements, works, buildings, conveniences, equipments and appliances doing no unnecessary injury to private or other property.

When the location of such right of way, easements, works, conveniences, equipments and appliances shall have been determined upon, a survey of the location shall be deposited in the office of the secretary of state.



Section 48:15-18 - Entry On Railway For Purpose Of Operating; Certificate, Description And Map

48:15-18. Entry on railway for purpose of operating; certificate, description and map
If a street railway or traction company shall, in the exercise of powers conferred by law, enter upon any railway for the purpose of operating the same, it shall within ten days thereafter file in the office of the secretary of state a certificate under its corporate seal, attested by its president or other head officer, setting forth the name of the company under which the entry shall have been made, the date of the entry and the period of time during which the possession and operation of the railway is to continue, together with a description and map of the route of the railway so entered upon.

In default of the filing of such certificate, description and map, the company shall forfeit and pay to the state the sum of one hundred dollars for each day after the expiration of said ten days during which the default shall continue, which sum may be recovered in an action at law, prosecuted in the name of the state by the attorney general in any court of competent jurisdiction. The judgment recovered therein shall be a first and paramount lien on all property and assets of the company.



Section 48:15-19 - Carrying Newspapers, Freight And Express

48:15-19. Carrying newspapers, freight and express
Any street railway or traction company may receive and carry over its railway, newspapers, freight and express matter for hire and may deliver the same to parties entitled thereto.

The board of public utility commissioners may prescribe reasonable regulations for the use and operation of cars employed in the carrying of the freight and express matter.



Section 48:15-20 - Change Of Gauge

48:15-20. Change of gauge
The board of public utility commissioners may permit any street railway or traction company to change its existing gauge to standard steam railroad gauge upon such terms and conditions as the board shall prescribe.



Section 48:15-21 - Joint Use Of Tracks And Equipment

48:15-21. Joint use of tracks and equipment
Whenever after hearing, upon notice, the board of public utility commissioners shall find that public convenience and necessity require the use by one street railway or traction company or by a company organized under the general railroad law of this state operating an interurban railway company of the tracks, wires or other property or equipment and appurtenances or any part thereof in any street, or other public place belonging to another such company, and that such public utilities have failed to agree upon such use or the terms and conditions or compensation for the same, the board may by order direct that such use be permitted and prescribe a reasonable compensation and reasonable terms and conditions for such joint use; provided that the consent of the municipalities affected be first obtained.

Such joint use shall not be required if the same will prevent the owners of the tracks, wires or other property or equipment and appurtenances or other users thereof from performing their public duties, or result in serious injury to the owners or other users, or in any substantial detriment to the service or danger to the public or employees of the owners or users.

This section shall not be construed to give the right to use the tracks, wires, or other property or equipment and appurtenances of a company in territory already served by it to another company seeking to compete with the owner of the tracks, wires or other property or equipment and appurtenances in such territory.



Section 48:15-22 - Steam Locomotives Prohibited

48:15-22. Steam locomotives prohibited
No street railway or traction company shall use on any of its railways within the limits of any street and in the surface thereof, any locomotive or other engine propelled by steam, moving on its rails.



Section 48:15-23 - Inclosed Or Vestibuled Platforms On Cars Required; Penalty

48:15-23. Inclosed or vestibuled platforms on cars required; penalty
No company operating a street railway or railroad operated as a street railway by means of electric motors shall, between the first day of November and the first day of April in any year, use for passenger transportation any car or other vehicle not constructed with inclosed or vestibuled platforms provided with proper glazed sashes at the ends of the car and with open doorways at the side.

Any company operating any car or vehicle in violation of this section shall be liable to a penalty of twenty-five dollars for each day or part thereof any such car or vehicle shall be so operated. Such penalty may be recovered in any court of competent jurisdiction together with the costs of the suit by the person, board or authority having control of the police department of any municipality in or through which such car or vehicle shall be operated. The penalty when recovered shall be paid into the treasury of such municipality.



Section 48:15-24 - Filing Description And Map Of Extension Or New Line; Exclusive Right To Route

48:15-24. Filing description and map of extension or new line; exclusive right to route
Every street railway or traction company before beginning the construction of any extension of an existing railway, or the construction of any new line of railway shall file in the office of the secretary of state a description of the route of the extension or new line showing the termini thereof together with a map exhibiting the same with the courses and distances thereof.

The company shall thereby secure the exclusive right to build the extension or new line for a period of six months, and thereafter for an additional period of two years if within said six months the company shall have in good faith begun to construct the extension or new line and shall have diligently pursued such construction to the completion of the extension or new line within such two years and six months, to be computed from the day of the filing of the description and map; provided such company shall have obtained the consents required by sections 48:15-29 and 48:15-30 of this title.



Section 48:15-25 - Amended Description And Map

48:15-25. Amended description and map
When a street railway or traction company shall fail to acquire from the municipal governing body or the body having control of any street, the right to locate its tracks or any satisfactory operative portion thereof, it may file with the secretary of state an amended description of the route of such extension or new line, showing the termini thereof together with a map exhibiting the same with courses and distances thereof.

The company shall thereby secure the exclusive right to build such extension or new line for a period of six months from the day of filing the amended description and map; provided such company shall have obtained the consents required by sections 48:15-29 and 48:15-30 of this title.



Section 48:15-26 - Relocation Before Completion Of Extension Or New Line

48:15-26. Relocation before completion of extension or new line
When the location of the route of the extension of any railway or of any new line shall have been made under this chapter, the company may, at any time before the extension or new line shall have been completely constructed, relocate the same or any part thereof in accordance with the provisions of this chapter applicable to the original location thereof in the same manner and under the same conditions as though the extension or new line or part thereof to be relocated had never been located.



Section 48:15-27 - Change Of Route; Land Condemned Along Original Route To Revert To Owners

48:15-27. Change of route; land condemned along original route to revert to owners
Any street railway or traction company may at any time change the location of the route of any new line of railway or an extension of any existing railway, shown on the map thereof filed in the office of the secretary of state, or any part of the route of any such new line or extension, by filing an amended map showing such change and alteration of location, in the office of the secretary of state together with an amended description of the route of the new line or extension as changed.

In case the company has acquired by condemnation any land or easement therein along the original route so changed, so much thereof as is not within the amended route shall, upon the construction of the railway along the amended route, revert to the original owners thereof.



Section 48:15-28 - Relocation Of Tracks At Request Of Body Having Control Of Streets; Effect On Period Of Operation; Approval

48:15-28. Relocation of tracks at request of body having control of streets; effect on period of operation; approval
Whenever any street railway or traction company shall change the location of its tracks or any part thereof in any street or public park to another part of such street or park, or from a private right of way proposed to be taken for street or public park purposes to a new location within the lines of any street or within the boundaries of such park, or from any street, public park or private right of way to a new location in another street, at the request of the body charged with the maintenance and repair of such streets or public park on or through which such tracks are located and to which such tracks shall be moved, the company so changing the location of its tracks and its successors and assigns may maintain and operate its tracks with the necessary appurtenances in the new location for as long a period as it had the right to maintain and operate the tracks in their former location at the time of the relocation.

No such change shall be made without first obtaining approval of the Board of Public Utility Commissioners.

Amended by L.1962, c. 198, s. 177.



Section 48:15-29 - Municipal Consent To Construction Of Street Railways

48:15-29. Municipal consent to construction of street railways
No street railway shall be constructed in any street or other public place in any municipality except upon the consent of the governing body of the municipality.

Amended by L.1962, c. 198, s. 178.



Section 48:15-30 - Consent Of Public Authority Other Than Municipal Governing Body

48:15-30. Consent of public authority other than municipal governing body
If any board, body or public authority other than the governing body of the municipality shall have control of any street in which a proposed street railway is to be constructed, the consent of such other board, body or public authority shall also be required before the street railway is constructed or operated.

The consent shall be given in the same manner as is provided in respect to the consent of a municipal governing body.

Amended by L.1962, c. 198, s. 179.



Section 48:15-31 - Consent Of Property Owners

48:15-31. Consent of property owners
No such municipal consent shall be granted until there shall be filed with the clerk or other equivalent officer of the governing body of the municipality the consent of the owners of at least one-half in amount in lineal feet of property fronting on the streets and other public places or parts thereof in which permission to construct, operate and maintain a street railway is asked.

The consent of any property owner may be signed by an attorney in fact thereunto duly authorized or by an executor or trustee holding legal title or having power of sale. All such consents shall be executed and acknowledged as are deeds entitled to be recorded.



Section 48:15-32 - Map Or Description Of Route; Location Of Tracks And Poles

48:15-32. Map or description of route; location of tracks and poles
Every application made to the governing body of a municipality for the construction, operation and maintenance of a street railway shall be accompanied with a map or description of the route of the railway, showing the proposed location of the rails or tracks and the location of poles or conduits.

The governing body may either at the time of granting its consent or at a subsequent time, fix and determine by resolution the location of the rails or tracks in the streets and public places, and the places in which poles shall be located and conduits constructed.

The location of the tracks so fixed shall be deemed to be the true location of the tracks if an acceptance thereof by a majority of the directors of the company is filed in the office of the secretary of state within thirty days after receiving notice thereof and a copy thereof delivered to the clerk or other equivalent officer of the municipality.



Section 48:15-33 - Right To Maintain Poles, Wires And Conduits

48:15-33. Right to maintain poles, wires and conduits
Every such municipal consent shall be deemed to include the right to construct, erect, use and maintain such poles, wires, conduits and other structures and appliances as shall be appropriate or necessary to operate the street railway with the power designated in the petition therefor.



Section 48:15-34 - Extension Of Tracks In Cities Of First And Second Class For Connections Or Detours; Approval

48:15-34. Extension of tracks in cities of first and second class for connections or detours; approval
Whenever in the judgment of the board or body having control of the streets of any city of the first or second class, public interest or convenience requires an extension therein of street railway tracks to connect or make a detour of existing tracks, such board or body may:

a. After notice and hearing in the manner prescribed by law in the case of application for consent to construct street railways in the streets thereof, by ordinance authorize the construction, maintenance and operation of the extension for either of the purposes aforesaid.

b. In the event of the failure of the street railway or traction company or companies operating the street railway line or lines proposed to be connected by the extension authorized in paragraph "a" of this section, after opportunity for a hearing before said board or body has been given to the street railway or traction company or companies, by ordinance require the construction, maintenance and operation of the extension for either of the purposes aforesaid.

No one extension constructed pursuant to this section shall exceed one-half mile in length nor shall any authority or requirement to operate the extension be for a longer term than fifty years.

For such extension it shall not be necessary to obtain the consent of any of the owners of the land fronting on the line thereof.

No privilege granted, or requirement made, by or under the authority of this section, shall be valid or effective until approved, after hearing, by order in writing by the board of public utility commissioners.



Section 48:15-35 - Municipal Consent; Petition; Fixing Location Of Poles Or Conduits

48:15-35. Municipal consent; petition; fixing location of poles or conduits
Any company owning or operating a street railway in the state may obtain permission and authority to change the motive power used on its railway by petition to the governing body of the municipality in which the railway is located and upon notice and hearing as is specified for permission to construct and operate a street railway.

The petition shall designate the motive power which the company desires to use, and the consent of the governing body to the use of such motive power shall include the right to construct, maintain or use within the lines of the streets in which the railway is constructed, such poles, wires, conduits and other structures and appliances as shall be necessary and appropriate to operate the railway with the power designated in the petition.

The governing body may, at the time of giving its consent to the change of motive power or subsequently, designate by resolution the places where poles shall be located or conduits constructed, if the same shall be necessary or proper for operating the railway by means of the motive power mentioned in the petition.



Section 48:15-36 - Consent Of Public Authority Other Than Municipal

48:15-36. Consent of public authority other than municipal
If any board, body or public authority other than the governing body of such municipality shall have control of any of the streets in which the tracks of the company are to be constructed or located, the consent of such other board, body or public authority shall also be required before the company shall have the right to change the motive power used thereon.

Such consent shall be granted only upon notice to be given in the same manner as is provided in respect to the consent of a municipal governing body.



Section 48:15-37 - Municipal Consent To Operation Of Autobusses; Fares; Franchise Taxes

48:15-37. Municipal consent to operation of autobusses; fares; franchise taxes
Any company organized under any law of this state operating a street railway may acquire, own and operate autobusses. Every such company before operating an autobus shall obtain, as required by law, the consent of the authorities of the municipality in or through which it intends to operate such autobus and the approval of such consent by the board of public utility commissioners, and shall comply with all lawful regulations governing the operation of autobusses which apply to other owners and operators thereof.

Every such company shall keep books, records and accounts of the operation of such autobusses so that the receipts and expenses of such operation may be distinguished from the receipts and expenses of street railway operation.

No fare for transportation on any autobus shall be increased because of any deficit from street railway operation, nor shall any street railway fare be increased because of any deficit from autobus operation.

Every such company shall pay the same franchise taxes upon gross receipts from the operation of autobusses as other owners and operators of autobusses and shall pay the same franchise and other taxes upon gross receipts from the operation of its street railway as other companies operating street railways.

The gross receipts from the operation of autobusses shall not be included in fixing the franchise or other taxes payable by such company because of its operation of its street railway, and the gross receipts from the operation of its street railway shall not be included in fixing the franchise or other taxes payable by such company because of its operation of autobusses.



Section 48:15-38 - Substitution Of Busses For Suspended Street Railway Service

48:15-38. Substitution of busses for suspended street railway service
Whenever, upon application of a street railway or traction company, the board of public utility commissioners has approved or shall approve the suspension of railway service upon any of its lines or parts thereof, and has approved or shall approve municipal consents or agreements enabling the company to operate autobusses in substitution for the suspended railway service, the company may, subject to the jurisdiction of the board and under the same conditions as to revocation as apply to the operation of other autobusses, operate such number of autobusses as may be necessary to furnish the public safe, adequate and proper service over such route as has been or may be approved by the board in substitution for the railway service.

The company, upon obtaining the approval of the board, may resume such railway service and if the tracks or overhead structures necessary for the service shall have been removed, the company may reconstruct and restore the same, provided it shall comply with any agreement heretofore or hereafter made with the municipal or other board or body having charge of any street in which such line or part thereof is located with respect to the removal or reconstruction.



Section 48:15-39 - Substitution Of Busses For Street Cars

48:15-39. Substitution of busses for street cars
Any company organized under any law of this State operating a street railway in any county of this State may operate autobusses in substitution in whole or in part for street railway service upon any of its lines or parts thereof, subject to the approval of the Board of Public Utility Commissioners.

Amended by L.1962, c. 198, s. 180.



Section 48:15-40 - Co-ordinated Bus And Street Railway Operation

48:15-40. Co-ordinated bus and street railway operation
Whenever, in order to serve the public convenience, any street railway or traction company is lawfully operating autobusses in conjunction with its street railway lines, and its autobusses and street railway lines are operated by such company as a co-ordinated system of street transportation, such company as to such system shall be deemed in all respects and for all purposes to be a single public utility furnishing a single service subject to the supervision and regulation, jurisdiction and control of the board of public utility commissioners; provided, that nothing in this section shall in any way change the method of taxation of companies operating street railways and autobusses now provided by law nor in any way change the terms or duration of any franchise or consent to operate or the necessity for municipal consent.



Section 48:15-41 - Substitution Of Trackless Trolleys Or Trolley Busses For Street Cars; Overhead Ground Wires

48:15-41. Substitution of trackless trolleys or trolley busses for street cars; overhead ground wires
Any traction company or company operating or authorized by the laws of this State to operate a street railway or railroad operated as a street railway or an elevated railroad or a subway by means of an overhead trolley system may, if the Board of Public Utility Commissioners has approved or hereafter shall approve substitution on any such line or part thereof, substitute in whole or in part, in the operation of its lines or any part thereof over which it has a franchise or consent for the construction and operation of an electric street railway, an elevated railroad or a subway, or the approval of the Board of Public Utility Commissioners for the operation of autobusses in substitution for railway service pursuant to section 48:15-38 of the Revised Statutes, for the operation of street railway cars or substituted autobusses, the operation of vehicles known as trackless trolleys or trolley busses or motor vehicles which are operated in part by electricity furnished by an overhead trolley system and in part by other motive power, and for the purpose of providing electric power for the operation of such substituted vehicles as aforesaid may use, construct and reconstruct in and along all public highways, streets and public places in, along, on, over or under which such company is authorized to operate, such poles and overhead wires as may be necessary or proper for such operation including overhead ground wire or wires parallel to each trolley wire or wires necessary for such substituted operation. In case any poles or wires theretofore used for such street railway operation shall have been removed, any such company may restore the same. Whenever the Board of Public Utility Commissioners has approved or hereafter shall approve the substitution of vehicles of the character described herein on any line or part thereof, and there exists any emergency or unusual traffic or transportation condition, the company operating such substituted vehicles, in order to furnish safe, adequate and proper service to the public, may, during the continuance of such emergency or unusual traffic or transportation condition, operate autobusses on such line or part thereof. Whenever the Board of Public Utility Commissioners has approved or hereafter shall approve the substitution of vehicles of the character described herein on any line or part thereof, the company operating any such line may, from time to time, with the approval of the Board of Public Utility Commissioners, utilize in lieu of such vehicles, autobusses in the operation of any such line, or part thereof, including any extension or substitution thereof made pursuant to the provisions of section 43.3 of this chapter.

Amended by L.1941, c. 131, p. 445, s. 1; L.1946, c. 71, p. 260, s. 1, eff. April 12, 1946.



Section 48:15-42 - Removal Of Tracks; Resumption Of Street Car Service; Restoration Of Tracks

48:15-42. Removal of tracks; resumption of street car service; restoration of tracks
Any such company which shall make substitution as provided in section 48:15-41 of this Title for all street car service upon any line or part thereof, may remove any of its street railway tracks including elevated and subsurface structures in, over or under any such street or highway which by reason of such substitution shall not, during the period of such substitution, be required for street car operation.

Such company, upon obtaining the approval of the Board of Public Utility Commissioners for such resumption, may resume street car operation, and if the track, elevated or subsurface structures necessary for such operation have been removed or covered, may reconstruct and restore the same; but such company shall comply with any agreement heretofore or hereafter made with the municipal or other board or body having charge of any street or highway in which such line or part thereof is located with respect to such removal or reconstruction.

Amended by L.1941, c. 131, p. 446, s. 2, eff. May 16, 1941.



Section 48:15-43 - Substitution Deemed Compliance With Franchise

48:15-43. Substitution deemed compliance with franchise
The operation of substituted vehicles for street cars as provided in sections 48:15-41 and 48:15-42 of this title shall be considered for all purposes as a compliance with the franchise for the operation of street cars, and shall not operate as an abandonment of any such franchise.



Section 48:15-43.1 - Complete Substitution Of Autobusses For Street Cars; Payment Of Taxes On Busses

48:15-43.1. Complete substitution of autobusses for street cars; payment of taxes on busses
When any street railway or traction company of this state shall have substituted autobusses for street railway cars over all of its lines of street railway, such company, during the year following that in which such substitution is completed, and during each succeeding year, shall pay the taxes required by the laws of this state to be paid by persons, firms and corporations owning and operating autobusses, commonly called jitneys, and shall not pay the taxes required by the laws of this state to be paid by street railway and traction companies operating street railway cars.

This section shall apply to taxes of such companies for the year one thousand nine hundred and thirty-five and each succeeding year.



Section 48:15-43.2 - Trackless Trolleys Deemed Autobuses For Certain Purposes; Taxation

48:15-43.2. Trackless trolleys deemed autobuses for certain purposes; taxation
Whenever any traction company, or company operating or authorized by the laws of this State to operate a street railway or railroad operated as a street railway or an elevated railroad or a subway by means of an overhead trolley system shall operate substituted vehicles of the character described in section 48:15-41 of this Title, such vehicles and the operation thereof shall with respect to traffic regulations, registration as motor vehicles and for the purpose of taxation be deemed to be autobuses, and every such company operating such autobuses as aforesaid shall be required to pay taxes as prescribed by law for street railway and traction companies operating autobuses.

Amended by L.1941, c. 131, p. 447, s. 3, eff. May 16, 1941.



Section 48:15-43.3 - Operation Of Substituted Vehicles On Designated Streets Authorized; Erection And Maintenance Of Poles And Wires

48:15-43.3. Operation of substituted vehicles on designated streets authorized; erection and maintenance of poles and wires
Whenever upon the application of any traction company, or company operating or authorized by the laws of this State to operate a street railway or railroad operated as a street railway or an elevated railroad or a subway by means of an overhead trolley system, the Board of Public Utility Commissioners has approved or hereafter shall approve the operation of vehicles of the character described in section 48:15-41 of this Title in substitution for the operation of street railway cars or substituted autobuses in the operation of any line or part thereof of such company in accordance with sections 48:15-41 to 48:15-43 of this Title, and the governing body of any municipality by resolution has designated or hereafter shall designate any public street, highway or public place to be used by such substituted vehicles in lieu of any public street or highway or private right-of-way constituting the route or any part thereof of such street railway line, elevated railroad or subway or part thereof, or as an extension of such line, and the location therein of the necessary posts and poles, such company is hereby authorized, with the approval of the Board of Public Utility Commissioners, to operate such substituted vehicles upon such designated street, highway or public place, and upon obtaining such approval to erect and maintain such posts, poles, wires and appurtenances thereto as may be necessary to operate such substituted vehicles by the overhead trolley system therein.

Amended by L.1941, c. 131, p. 447, s. 4, eff. May 16, 1941.



Section 48:15-43.6 - One-way Streets; Operation Over Parallel Streets

48:15-43.6. One-way streets; operation over parallel streets
Whenever any traction company, or any company operating or authorized by the laws of this State to operate a street railway or railroad operated as a street railway, shall operate autobusses, or vehicles of the character described in section 48:15-41 of the Revised Statutes, in substitution for street railway operation pursuant to the provisions of article seven of chapter fifteen of Title 48 of the Revised Statutes, and such substituted operation shall be over a street or highway which has been or may be lawfully designated as a "one-way street," it shall be the duty of the board, body or official having jurisdiction of such street or highway to designate the nearest available and suitable parallel or substantially parallel street or highway for use by vehicles employed in such substituted operation in the opposite direction to that permitted on the street or highway designated as a "one-way street," and such traction company or other company, as aforesaid, shall, if such designation is approved by the Board of Public Utility Commissioners, thereafter have the same rights in such designated street or highway for such substituted operation as it had or has in the street or highway designated as a "one-way street," so long as the said street or highway shall continue to be designated as a "one-way street."

L.1947, c. 383, p. 1218, s. 1, eff. July 3, 1947.



Section 48:15-44 - Company Required To Restore Pavement Disturbed By It

48:15-44. Company required to restore pavement disturbed by it
Whenever any street railway or traction company shall disturb the pavement of any street for the construction, reconstruction, repair or removal of its tracks, such company shall, at its own cost and expense, restore such pavement including the base or foundation thereof to the same condition as before the disturbance thereof, to the satisfaction of the board or body having charge of such street.



Section 48:15-45 - Compelling Company To Repair Pavement Between Tracks Damaged By Operation Of Street Cars

48:15-45. Compelling company to repair pavement between tracks damaged by operation of street cars
Whenever any part of the pavement between the tracks and eighteen inches outside thereof on any street upon which is located the tracks of any street railway or traction company has heretofore been or shall hereafter be damaged by reason of the operation of the street cars over such tracks and the street railway or traction company on March twenty-third, one thousand nine hundred and twenty-seven, was obligated to repair such damage and fails so to do, any state board or political subdivision of the state having control of the street may apply to the board of public utility commissioners for an order directing the company to repair said pavement to the extent that it may have been so damaged. The board of public utility commissioners is hereby given jurisdiction to hear and determine the matter and to make such order in accordance herewith as in its judgment may be just and reasonable.



Section 48:15-46 - Tracks And Roadbed To Be Put In Good Condition When Street Is Paved

48:15-46. Tracks and roadbed to be put in good condition when street is paved
Whenever any municipality, board or body having authority so to do, shall pave or repave any street upon which are located the tracks of any such company, the company shall at the same time and at its own cost and expense put its tracks and track structure in good operating condition under the jurisdiction and control of the board of public utility commissioners.



Section 48:15-47 - Obligations Under Article In Lieu Of All Others

48:15-47. Obligations under article in lieu of all others
The obligations imposed by this article shall be and are in lieu and substitution of any and all other obligations of any such company to pave, repave or repair any street or to pay any part of the cost thereof except as in this article provided and may be enforced in the same manner as similar obligations are or may be enforced under the laws of this state.



Section 48:15-48 - Duty To Repay Moneys Advanced To Company Not Affected

48:15-48. Duty to repay moneys advanced to company not affected
Nothing in this article shall relieve any such company from the repayment of any money advanced or expended prior to March twenty-third, one thousand nine hundred and twenty-seven, by any state, county or municipal board or body having control of streets, for any paving done before that date under and by virtue of a specific contract or agreement made and entered into between any such board or body and such company providing for the repayment thereof, but the obligation for such repayment shall be and remain enforceable as if this article had not been passed.



Section 48:15-49 - Construction And Operation Of Terminal; Acquisition Of Property; Condemnation

48:15-49. Construction and operation of terminal; acquisition of property; condemnation
Any street railway or traction company may construct, maintain and operate a terminal station in any municipality, and for that purpose any such company may purchase, acquire by condemnation in the manner provided by law, and hold all such property, real and personal, or interest or estate therein, as may be necessary for that purpose and for constructing approaches thereto.

Amended by L.1962, c. 198, s. 181.



Section 48:15-50 - Subways Connecting Tracts And Terminals; Elevated Or Surface Tracts

48:15-50. Subways connecting tracts and terminals; elevated or surface tracts
In order to connect the tracks of any street railway system with such terminal the company building or owning the terminal may construct a subway under any street, park or other public place upon such terms and conditions as may be prescribed by the body having control of such street, park or public place and approved by the Board of Public Utility Commissioners.

With the consent of such body and the approval of the Board of Public Utility Commissioners, the company in connecting the tracks of any street railway system with the terminal by surface tracks or elevated tracks built on private property or by both, may cross at grade or overhead substantially at right angles any street lying between the tracks of such system and the terminal.

Amended by L.1962, c. 198, s. 182.



Section 48:15-51 - Issuance Of Stocks Or Bonds; Mortgages; Approval

48:15-51. Issuance of stocks or bonds; mortgages; approval
Any company owning or constructing a terminal pursuant to this article may provide money to defray the cost thereof and approaches thereto, including any reasonable development or improvement of the land upon which the terminal is constructed, by the issue and sale of its stock or bonds or both, in such proportions as its board of directors may determine and may secure the payment of any such bonds by mortgage or deed of trust; but any proposed issue of stock and bonds pursuant to this article shall first be approved by the board of public utility commissioners.



Section 48:15-52 - Application To Board Of Public Utility Commissioners

48:15-52. Application to board of public utility commissioners
Whenever a street railway or traction company operates its cars in any street in this state in which a bridge forms a connecting link and it has a franchise to lay its tracks in the street on either side of a bridge owned by a municipality but has no legal authority to cross the bridge or its right to cross is disputed, and any municipality owning the bridge cannot agree with the company as to the terms and conditions of the use of the bridge by the company, the company, or the municipality through its body having charge of its bridges, or any taxpayer of any municipality in which the bridge or part thereof is located, may apply to the board of public utility commissioners for a direction that the company place its tracks, wires and appurtenances on the bridge and operate its cars thereon for the convenience of the public, and to fix the terms and conditions of the use of the bridge by the company.



Section 48:15-53 - Hearing; Determination

48:15-53. Hearing; determination
On the hearing of the application, and upon notice, the parties in interest shall be heard by the said board, and if in its opinion the use of the bridge by the street railway or traction company is a public necessity, it shall by order:

a. Direct the company to lay its tracks, wires and appurtenances on the bridge and to operate its cars thereon;

b. Fix the period of years that the company shall use the bridge as aforesaid without further order or modification, which period of use shall be for no longer than the period for which the company is entitled to use its tracks on either side of the bridge and in any event for no longer than the period limited by law for the granting of franchises, at the termination of which period so fixed all rights of the company, its successors and assigns, shall cease; and

c. Fix the annual compensation, if any, to be paid by the company to the municipality operating, owning or controlling the bridge.



Section 48:15-54 - Compliance With Order; Fixing Of Compensation

48:15-54. Compliance with order; fixing of compensation
Upon the making of the order aforesaid, the street railway or traction company, within the time fixed in such order, shall lay its tracks, wires and appurtenances on the bridge and use the same for public travel.

Should the board order the company to lay its tracks, wires and appurtenances on the bridge and to operate its cars thereon but refuse to determine the compensation if any to be paid by the company to the municipality owning the bridge for the use thereof, jurisdiction is hereby given to the Superior Court on complaint of the municipality or the company, to fix the compensation, if any, to be paid.

Notwithstanding any proceeding to review the amount of compensation to be paid, the company shall proceed to lay its tracks, wires and appurtenances on the bridge and operate its cars thereon, pending the controversy as to the amount of the compensation to be paid.

Amended by L.1962, c. 198, s. 183.



Section 48:15-55 - Lease Of Property And Franchises; Rights And Liabilities Of Lessee

48:15-55. Lease of property and franchises; rights and liabilities of lessee
Any street railway or traction company or any turnpike, plank road or motor power company may lease its property and franchises to any street railway or traction company. The lessee company may take the lease and after such lease may use and operate the franchises and property so leased.

Any company becoming a lessee under this section may purchase, hold, sell, transfer, mortgage, pledge or otherwise dispose of the shares of the capital stock, securities or other evidences of debt issued or created by any other company organized under the laws of this state, and may exercise, while owner thereof, all rights, powers and privileges including the right to vote on such stock which natural persons, being such owners, could exercise.

All rights of creditors and all liens upon the property of the lessor and all its privileges and immunities shall be unimpaired to the same extent as if the lease had not been made, and all debts, liabilities and duties of the lessor shall thenceforth attach to the lessee and be enforced against or enjoyed by it to the same extent as they were enforceable against or enjoyed by the lessor.



Section 48:15-56 - Proceedings Where Stockholder Dissents

48:15-56. Proceedings where stockholder dissents
Any stockholder of a company whose property and franchises shall be leased pursuant to section 48:15-55 of this Title and who shall not assent to the lease, or who shall resist or object to the making thereof, may within 30 days after the making of the lease, apply by complaint to the Superior Court to appoint 3 disinterested persons to estimate the damage if any done to the stockholder by the lease and to appraise his stock at the full market value thereof without regard to any depreciation or appreciation in consequence of the lease. The award of the person so appointed or a majority of them when confirmed by the court shall be final and conclusive.

The lessor company may at its election pay to the stockholder either the amount of damages so found and awarded, if any, or the value of the stock so ascertained. Upon the payment of such value of the stock, the stockholder shall transfer the stock to the lessor company to be disposed of or retained for the benefit of the remaining stockholders.

If the value of the stock is not so paid within 30 days from the filing of such confirmation of the award by the court and notice to the lessor company, the damage so found and confirmed shall be judgment against the company and collected as are other judgments.

Amended by L.1962, c. 198, s. 184.



Section 48:16-1 - Definitions

48:16-1. Definitions
As used in this article: "Autocab" means and includes any automobile or motor car, commonly called taxi, engaged in the business of carrying passengers for hire which is held out, announced or advertised to operate or run or which is operated or run over any of the streets or public highways of this state, and particularly accepts and discharges such persons as may offer themselves for transportation from points or places to points or places within or without the state.

"Person" means and includes any individual, copartnership, association, corporation or joint stock company, their lessees, trustees or receivers appointed by any court whatsoever.

"Street" means and includes any street, avenue, park, parkway, highway or other public place.



Section 48:16-2 - Necessity Of Municipal Consent Before Operating Autocab; Limitation On License Fee

48:16-2. Necessity of municipal consent before operating autocab; limitation on license fee
No autocab shall be operated along any street in any municipality until the owner thereof shall obtain the consent of the elective governing body or member thereof having control of the public streets in the municipality. No municipality located in a county of the first class with a population of less than 20,000 persons shall enact an ordinance establishing fees or other charges in excess of $50.00 for the right to operate an autocab. The provisions of any existing ordinance establishing fees or other charges in excess of this amount for each cab operated are null and void and any excess fee or charge shall be returned to the owner of the autocab.

Amended by L.1977, c. 218, s. 1, eff. Sept. 13, 1977.



Section 48:16-2.1 - Determination Of Number Of Taxi Licenses Available For Issuance.

48:16-2.1 Determination of number of taxi licenses available for issuance.

1.A municipality shall determine by ordinance the number of taxi licenses available for issuance. Whenever the governing body of a municipality determines to authorize the issuance of one or more new or additional taxi licenses, it shall publish a notice, in a newspaper circulating generally within the municipality, stating the number of new or additional licenses to be authorized and the application period for the new or additional licenses. The notice shall specify a time and date after which no further applications will be accepted. The notice shall be published at least twice and at least one week apart, with the second notice published at least 30 days prior to the time and date specified in the notice as the time and date after which no further applications will be accepted.

L.2011, c.135, s.1.



Section 48:16-2.2 - Construction Of C.48:16-2.1 Relative To Issuance Of License.

48:16-2.2 Construction of C.48:16-2.1 relative to issuance of license.

2.The provisions of section 1 of P.L.2011, c.135 (C.48:16-2.1) shall not be construed to require the issuance of any license or licenses with respect to which a notice has been published pursuant to that section 1, but in any case in which any such license or licenses have not been issued within six months after the closing time and date for acceptance of applications specified in the notice, no such license or licenses shall be issued without again complying with the provisions of that section 1 of P.L.2011, c.135 (C.48:16-2.1).

L.2011, c.135, s.2.



Section 48:16-2.3 - Issuance, Qualification For License; Reimbursement To Municipality.

48:16-2.3 Issuance, qualification for license; reimbursement to municipality.

3.Whenever the governing body of a municipality determines by ordinance to issue one or more taxi licenses, the governing body may authorize that such license or licenses be issued to the highest qualified bidder therefor at a sale by public auction for that purpose conducted or supervised by the municipal clerk. The ordinance also may prescribe qualifications for prospective bidders; provided, however, that such qualifications shall not be inconsistent with any law of this State, or rule or regulation of any agency thereof. The ordinance may also fix a minimum bid and conditions of sale with the reservation of the right to reject all bids where the highest bid is not accepted. The ordinance may also include a requirement that the recipient of a taxi license issued pursuant to this section, as a condition of the award of such license, shall reimburse the municipality for any costs incurred by the municipality in complying with the public notice requirements established pursuant to section 1 of P.L.2011, c.135 (C.48:16-2.1). In the event that more than one taxi license is issued at the same public auction, the recipients thereof shall equally split the costs of reimbursing the municipality for any costs incurred by the municipality in complying with the public notice requirements.

L.2011, c.135, s.3.



Section 48:16-2.4 - Display Of Tax License Number.

48:16-2.4 Display of tax license number.

4.The owner of an autocab shall cause to be displayed on the body of the vehicle the taxi license number issued to that vehicle. The number shall be three inches in height and located in the center of the rear quarter panels on the driver and passenger sides and the rear center line of the trunk of the vehicle. Each autocab shall display on each rear door of the autocab the name of the municipality or municipalities which has issued the autocab a taxi license in letters three inches in height.

L.2011, c.135, s.4.



Section 48:16-3 - Insurance; Amount; Criminal History Record Background Check.

48:16-3 Insurance; amount; criminal history record background check.

48:16-3. No such consent shall become effective until the provisions of subsections a. and b. of this section have been satisfied:

a.The owner of the autocab shall have filed with the clerk of the municipality in which such operation is permitted, an insurance policy which shall be issued by an admitted insurance company duly licensed to transact business under the insurance laws of this State or a company registered to do business in the State, the policy providing for not less than $35,000 of motor vehicle liability insurance coverage or the amount of motor vehicle liability insurance coverage required pursuant to section 1 of P.L.1972, c.197 (C.39:6B-1), whichever is greater, to satisfy all claims for damages, by reason of bodily injury to, or the death of, any person or persons, resulting from, or on account of, an accident, by reason of the ownership, operation, maintenance, or use of such autocab upon any public street; and to satisfy any claim for damages to property of any person or persons, resulting from, or on account of, an accident, by reason of the ownership, operation, maintenance, or use of such autocab upon any public street.

Nothing contained in this subsection shall prohibit the owner of an autocab from obtaining any additional amount of motor vehicle liability insurance coverage from a company licensed outside the State of New Jersey.

The consent shall be effective and operation thereunder shall be permitted only so long as the insurance policy shall remain in force to the full and collectible amounts as aforesaid.

The insurance policy shall provide for the payment of any final judgment recovered by any person on account of the ownership, maintenance, or use of the autocab or any fault in respect thereto, and shall be for the benefit of every person suffering loss, damage or injury as aforesaid; and

b.Each operator or driver of the autocab for which the owner thereof is seeking the consent to operate in a municipality has submitted to the performance of a criminal history record background check. The cost for the criminal history record background check, including all costs of administering and processing the check, shall be borne by the operator or driver of the autocab.

A person shall be disqualified from operating or driving an autocab if a criminal history record background check required pursuant to this subsection reveals a record of conviction of any of the following crimes:

(1)In New Jersey or elsewhere any crime as follows: aggravated assault, arson, burglary, escape, extortion, homicide, kidnapping, robbery, aggravated sexual assault, sexual assault or endangering the welfare of a child pursuant to N.J.S.2C:24-4, whether or not armed with or having in his possession any weapon enumerated in subsection r. of N.J.S.2C:39-1, a crime pursuant to the provisions of N.J.S.2C:39-3, N.J.S.2C:39-4, or N.J.S.2C:39-9, or other than a disorderly persons or petty disorderly persons offense for the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2.

(2)In any other state, territory, commonwealth, or other jurisdiction of the United States, or any country in the world, as a result of a conviction in a court of competent jurisdiction, a crime which in that other jurisdiction or country is comparable to one of the crimes enumerated in paragraph (1) of this subsection.

If a person who has been convicted of one of the crimes enumerated in paragraphs (1) and (2) of this subsection can produce a certificate of rehabilitation issued pursuant to N.J.S.2A:168A-8 or, if the criminal offense occurred outside New Jersey, an equivalent certificate from the jurisdiction where the criminal offense occurred, the criminal offense shall not disqualify the applicant from operating or driving an autocab.

The provisions of this subsection shall not apply to an operator or driver of an autocab who has received the consent to operate in a municipality prior to the effective date of P.L.2011, c.135 (C.48:16-2.1 et al.).

amended 1951, c.148; 1959, c.53, s.1; 2011, c.135, s.5.



Section 48:16-4 - Blanket Bond Or Insurance Policy

48:16-4. Blanket bond or insurance policy
If such owner operates more than one autocab, he may file with the clerk of the municipality, in lieu of the policy required by section 48:16-3 of this title, a bond or insurance policy of a company duly licensed to transact business under the insurance laws of this state, in the sum of fifty thousand dollars, which shall be a blanket insurance covering all cabs operated by such owner which shall provide for the payment of any final judgment recovered by any person on account of the ownership, maintenance and use of any such autocabs or any fault in respect thereto, and shall be for the benefit of every person suffering loss, damage or injury as aforesaid.



Section 48:16-5 - Power Of Attorney

48:16-5. Power of attorney
The owner of the autocab shall execute and deliver to the clerk of the municipality concurrently with the filing of a policy or bond referred to in sections 48:16-3 and 48:16-4 of this title, a power of attorney, wherein and whereby the owner shall appoint the chief fiscal officer of the municipality his true and lawful attorney for the purpose of acknowledging service of any process out of a court of competent jurisdiction to be served against the insured by virtue of the indemnity granted under the insurance policy or bond filed.



Section 48:16-6 - Certificate Of Compliance; Contents; Filing And Posting

48:16-6. Certificate of compliance; contents; filing and posting
The clerk of the municipality, upon the filing of the required insurance policy or bond, shall issue a certificate in duplicate showing that the owner of the autocab has complied with the terms and provisions of this article.

The certificate shall recite the name of the insurance company, the number and date of expiration of the policy or bond, a description of the autocab insured thereunder, and the registration number of the same.

The duplicate certificate shall be filed with the department of motor vehicles before any such car is licensed as an autocab.

The original certificate shall be posted in a conspicuous place within the autocab.



Section 48:16-7 - Operation In More Than One Municipality; Filing Of Insurance Policy

48:16-7. Operation in more than one municipality; filing of insurance policy
Where an autocab operates in more than one municipality, the insurance policy or bond required by sections 48:16-3 and 48:16-4 of this title shall be filed with the clerk of the municipality in which the owner has his principal place of business and certificates, in such number as may be necessary, certifying that the owner has complied with all the provisions of this article shall, by the clerk of the municipality, be delivered to the owner, who shall file the certificate with the clerk of each municipality in which such operation takes place.



Section 48:16-8 - Exemption From Insurance

48:16-8. Exemption from insurance
Any corporation organized under the laws of this state having a paid up cash capital of not less than one hundred and fifty thousand dollars may carry its own liability insurance, if it can reasonably satisfy the commissioner of banking and insurance as to the permanence and financial standing of its business.

If the commissioner shall by written order make such an exemption, the company in lieu of the insurance policy or bond provided for by sections 48:16-3 and 48:16-4 of this title, may file a copy of the order with a statement sworn to by its president, vice president, treasurer or assistant treasurer that the corporation is the owner of autocabs and that the copy of the order attached to the affidavit and filed therewith is a true copy of the original order and that the same has not been revoked.

The copy of the order of exemption and statement shall remain in lieu of an insurance policy or bond so long as the paid up cash capital of the corporation shall be not less than one hundred and fifty thousand dollars and the order of the commissioner shall remain in force.



Section 48:16-9 - Revocation Of Order Of Exemption

48:16-9. Revocation of order of exemption
If it shall appear to the commissioner of banking and insurance, after a hearing, that the company no longer has a paid up cash capital of at least one hundred and fifty thousand dollars and is no longer able to pay damages which may result from an accident occurring by reason of the ownership, maintenance or use of the autocabs owned by it, upon any public street, he shall revoke his order granting exemption. Thereupon the company shall immediately file an insurance policy or bond as required by sections 48:16-3 and 48:16-4 of this title.



Section 48:16-10 - Revocation Of Municipal Consent

48:16-10. Revocation of municipal consent
A consent granted under section 48:16-2 of this title may be revoked by the governing body of the municipality granting the same, after notice and hearing, whenever it shall appear that the person to whom the consent was granted has failed to furnish or keep in force the insurance policy or bond and power of attorney required by this article, or to comply with any terms or conditions imposed by the board or body granting the consent, or any law of this state.



Section 48:16-11 - Other Automobile Laws Applicable

48:16-11. Other automobile laws applicable
Nothing in this article contained shall exempt any person owning or operating any autocab from complying with the law relating to the ownership, registration and operation of automobiles in this state.



Section 48:16-12 - Penalty

48:16-12. Penalty
Any person who shall operate an autocab in any street in this state without complying with the provisions of this article shall be guilty of a misdemeanor.



Section 48:16-13 - Definitions.

48:16-13 Definitions.

48:16-13. Except as provided in section 2 of P.L.1997, c.356 (C.48:16-13.1), as used in this article:

"Autocab" means a limousine.

"Chief Administrator" means the Chief Administrator of the New Jersey Motor Vehicle Commission.

"Commission" means the New Jersey Motor Vehicle Commission established by section 4 of P.L.2003, c.13 (C.39:2A-4).

"Limousine" means and includes any automobile or motor car used in the business of carrying passengers for hire to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route and with a seating capacity of no more than 14 passengers, not including the driver, provided, that such a vehicle is certified by the manufacturer of the original vehicle and the second-stage manufacturer, if applicable, to conform to all applicable Federal Motor Vehicle Safety Standards promulgated by the United States Department of Transportation pursuant to 49 CFR Part 571 (49 CFR 571.1 et seq.) and 49 CFR Part 567 (49 CFR 567.1 et seq.). In addition, a "Vehicle Emission Control Information" label, which contains the name and trademark of the manufacturer and an unconditional statement of compliance with the emission requirements of the Environmental Protection Agency, shall be present on the vehicle. Nothing in this article contained shall be construed to include taxicabs, hotel buses, buses employed solely in transporting school children or teachers, vehicles owned and operated directly or indirectly by businesses engaged in the practice of mortuary science when those vehicles are used exclusively for providing transportation related to the provision of funeral services, autobuses which are subject to the jurisdiction of the Department of Transportation, or interstate autobuses required by federal or State law or regulations of the Department of Transportation to carry insurance against loss from liability imposed by law on account of bodily injury or death.

"Limousine or livery service" means and includes the business of carrying passengers for hire by limousines.

"Person" means and includes any individual, copartnership, association, corporation or joint stock company, their lessees, trustees or receivers appointed by any court whatsoever.

"Principal place of business" means, in reference to a municipality, the location of the main place of business of the limousine service in the municipality where limousine service is conducted, where limousines are dispatched, or where limousine drivers report for duty.

"Street" means and includes any street, avenue, park, parkway, highway, or other public place.

amended 1979, c.224, s.2; 1997, c.356, s.1; 1999, c.356, s.3; 2001, c.416, s.4; 2009, c.325, s.2.



Section 48:16-13.1 - Limousine Defined; County, Certain.

48:16-13.1 Limousine defined; county, certain.
2.In a county of the first class with a population density of over 10,000 persons per square mile, according to the latest federal decennial census, "limousine" means and includes any automobile or motor car which is issued special registration plates bearing the word "limousine" pursuant to section 12 of P.L.1979, c.224 (C.39:3-19.5) and is engaged in the business of carrying passengers for hire to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route and with a seating capacity in no event of more than 14 passengers, not including the driver, provided, that such a motor vehicle shall not have a seating capacity in excess of four passengers, not including the driver, beyond the maximum passenger seating capacity of the vehicle, not including the driver, at the time of manufacture. A limousine shall not include a vehicle owned and operated directly or indirectly by a business engaged in the practice of mortuary science when that vehicle is used exclusively for providing transportation related to the provision of funeral services.

L.1997,c.356,s.2; amended 1999, c.356, s.4; 2001, c.416, s.5.



Section 48:16-14 - Insurance Policy On Limousine.

48:16-14 Insurance policy on limousine.
48:16-14. Except as provided in section 14 of P.L.1999, c.356 (C.48:16-22.4), no limousine shall be operated wholly or partly along any street in any municipality until the owner of the limousine shall have filed with the clerk of the municipality in which the owner has his principal place of business, an insurance policy of a company duly licensed to transact business under the insurance laws of this State in the sum of $1,500,000 against loss by reason of the liability imposed by law upon every limousine owner for damages on account of bodily injury or death suffered by any person as the result of an accident occurring by reason of the ownership, maintenance or use of the limousine upon any public street. The insurance company shall supply to the Director of the Division of Motor Vehicles notice concerning all motor vehicle liability insurance policies canceled for non-payment and new policies issued after the effective date of P.L.2001, c.416 (C.48:16-18.1 et al.). The notice shall be supplied monthly. After receipt of the notice of cancellation, the division shall notify the owner of the date the policy was canceled. If the director has not received proof of liability insurance within 30 days of the date the notification was sent to the owner, the director shall suspend the registration of the limousine until new proof is supplied that motor vehicle liability insurance has been secured for the limousine. If the owner fails to provide proof of insurance or surrender the license plates within 60 days of the date the notification was sent to him by the division, the division shall suspend the owner's corporation code registration privilege.

Such operation shall be permitted only so long as the insurance policy shall remain in force to the full and collectible amount of $1,500,000.

The insurance policy shall provide for the payment of any final judgment recovered by any person on account of the ownership, maintenance and use of such limousine or any fault in respect thereto, and shall be for the benefit of every person suffering loss, damage or injury as aforesaid.

Amended 1979, c.224, s.3; 1999, c.356, s.5; 2001, c.416, s.8.



Section 48:16-16 - Power Of Attorney Executed By Owner Of Limousine.

48:16-16 Power of attorney executed by owner of limousine.

48:16-16. The owner of the limousine shall execute and deliver to the Division of Motor Vehicles, concurrently with the filing of a policy referred to in R.S.48:16-14, a power of attorney, wherein and whereby the owner shall appoint the Director of the Division of Motor Vehicles his true and lawful attorney for the purpose of acknowledging service of any process out of a court of competent jurisdiction to be served against the insured by virtue of the indemnity granted under the insurance policy filed.

Amended 1979, c.224, s.5; 1999, c.356, s.6.



Section 48:16-17 - Issuance Of License To Operate Limousine; Fee.

48:16-17 Issuance of license to operate limousine; fee.

48:16-17. The clerk of the municipality, in which the owner has his principal place of business, upon the filing of the required insurance policy and the payment of a fee which shall not exceed a total sum of $50 for each limousine service plus $10 for each limousine which is covered under the required insurance policy, shall issue in duplicate a license to operate showing that the owner of the limousine has complied with the terms and provisions of this article.

The license shall recite the name of the insurance company, the number and date of expiration of the policy, a description of every limousine insured thereunder, and the registration number of the same.

The duplicate license shall be filed with the commission before any such car is registered as a limousine.

The original license or a copy thereof shall be retained within the limousine and shall be available for inspection by any law enforcement officer in the State. In addition to the recital of insurance information required on the license pursuant to this section, the owner of a limousine shall attach to the original license or copy thereof retained within the limousine a notarized letter from an insurance company containing the same insurance information required in the recital and the Vehicle Identification Number (VIN) or a notarized certificate of insurance for the particular limousine showing the VIN as well as the limits of insurance coverage, and available insurance card, which shall constitute proof of insurance coverage, and which shall also be available for inspection by any law enforcement officer in the State. A copy of the notarized letter or notarized certificate of insurance shall constitute proof to the chief administrator, that the applicant has complied with the insurance provisions of this section.

amended 1979, c.224, s.6; 1999, c.356, s.7; 2009, c.325, c.3.



Section 48:16-18 - Insurance Policy Filed Where Owner Has Principal Place Of Business.

48:16-18 Insurance policy filed where owner has principal place of business.

48:16-18. Where a limousine service operates in more than one municipality, the insurance policy required by R.S.48:16-14 shall be filed with the clerk of the municipality in which the owner has his principal place of business.

Amended 1979, c.224, s.7; 1999, c.356, s.8.



Section 48:16-18.1 - Municipal Licensing Requirements For Limousine Service; Fee.

48:16-18.1 Municipal licensing requirements for limousine service; fee.
6. Notwithstanding any other provisions of law to the contrary, a municipality may require a limousine service to obtain a corporate license, permit, certificate or other form of authority if the limousine service is providing service on an intra-municipal, point-to-point basis within that municipality. The municipality may charge a fee that shall not exceed a total of $50 for the issuance of that license, permit, certificate or other form of authority which shall apply to all limousines operated by the limousine service and providing intra- municipal, point-to-point service within that municipality.

L.2001,c.416,s.6.



Section 48:16-21 - Compliance With Other Laws.

48:16-21 Compliance with other laws.

48:16-21. Nothing in this article contained shall exempt any person owning or operating any limousine service from complying with the law relating to the ownership, registration and operation of automobiles in this State.

Amended 1979, c.224, s.10; 1999, c.356, s.9.



Section 48:16-22 - License Required To Operate Limousine.

48:16-22 License required to operate limousine.

48:16-22. No person shall operate a limousine service in any street in this State without a license to operate issued by a municipality in which the owner has his principal place of business and without otherwise complying with the provisions of this article.

Amended 1979, c.224, s.11; 1999, c.356, s.10.



Section 48:16-22.1 - Requirements For Operation Of Limousine.

48:16-22.1 Requirements for operation of limousine.

11. No limousine shall be operated on the highways of this State unless it has a license issued pursuant to R.S.48:16-17 and the limousine is equipped, in accordance with minimum standards established by the Director of the Division of Motor Vehicles in the Department of Transportation, with:

a.a two-way communications system, which, at a minimum, shall provide for communication to a person outside the vehicle for a distance of not less than 100 miles and which requirement may be satisfied by a mobile telephone;

b.a removable first-aid kit and an operable fire extinguisher, which shall be placed in an accessible place within the vehicle;

c.sideboards attached to the permanent body construction of the vehicle if the height of the vehicle floor is 10 inches or more above ground level.

L.1999,c.356,s.11.



Section 48:16-22.2 - General Examination Of Condition Of Limousine.

48:16-22.2 General examination of condition of limousine.

12. a. Prior to any operation of a limousine on the highways of this State for the purpose of picking up passengers, the driver of the limousine shall conduct a general examination of the condition of the vehicle to ascertain its fitness to operate, which shall include, at a minimum, an examination of the tires, windshield wipers, horn, condition of the front and rear windshield and side windows, front and rear lights, fluid levels and brakes, as well as the condition of the two-way communications system. The completion of a check list by the driver containing, at a minimum, the items enumerated in this subsection and the date and time of the examination, and supplied by the owner of the limousine service, shall constitute proof of compliance with this subsection. Nothing in this subsection shall be construed as requiring more than the general examination to be conducted prior to the commencement of operation in any one day.

b.In a calendar year in which a limousine is not required to undergo an inspection as required pursuant to R.S.39:8-1, the owner of the limousine service shall cause to be conducted, by a person qualified to do so, an examination of the mechanical and operating condition of the limousine, including at a minimum, the condition of the brakes, the exhaust system, condition of the tires, functioning of front and rear lights, and operation of fan belts and other belts in the engine of the vehicle. The person conducting the examination shall issue a report thereof to the owner who shall retain the report of the examination until the time of the next inspection required pursuant to R.S.39:8-1. The report shall be subject to inspection by the Division of Motor Vehicles.

L.1999,c.356,s.12.



Section 48:16-22.3 - Limousine Service Owner, One License, Etc. Required.

48:16-22.3 Limousine service owner, one license, etc. required.

13. Neither the State nor any political subdivision of the State shall enact, adopt or enforce any ordinance, resolution, rule, regulation, order, standard or other provision having the force and effect of law that would require a person lawfully engaged in limousine service on an intra-State basis between or among political subdivisions within the State to obtain a license, permit, certificate or other form of authority from any political subdivision of the State other than that political subdivision in which the owner of the limousine service maintains his principal place of business.

L.1999,c.356,s.13.



Section 48:16-22.3A - Requirements For Applicants As Driver Of Limousine, Certain Passenger Vehicles.

48:16-22.3a Requirements for applicants as driver of limousine, certain passenger vehicles.

9. a. Any person who owns a limousine service, or any other company or service which pairs a passenger automobile, as defined in R.S.39:1-1, and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, including, but not limited to, the use of authorized drivers of rental vehicles to provide such passenger transportation, shall require an applicant for employment as a limousine operator or driver, or as an operator or driver of any other passenger automobile, as defined in R.S.39:1-1, provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, to provide the applicant's name, address, citizenship status, a form of photographic identification, birth certificate, and such other information as the Chief Administrator of the New Jersey Motor Vehicle Commission (hereinafter the "chief administrator") may require.

b.An applicant subject to the provisions of subsection a. of this section shall submit to being fingerprinted by the Division of State Police in the Department of Law and Public Safety or by agents appointed by or under contract to the division and shall also provide written consent to the performance of a criminal history record background check unless the applicant was previously fingerprinted and had a criminal history background check conducted as part of an application for a Commercial Driver License or a passenger endorsement under a Commercial Driver License or both. The chief administrator is authorized to exchange fingerprint data and photographic identification with and receive criminal history record background information results from the Division of State Police. The division shall inform the chief administrator if an applicant's criminal history record background check reveals a conviction of a disqualifying crime as specified in subsection d. of this section. The applicant shall bear the cost of fingerprinting and the cost for the background checks, including all costs of administering and processing the checks. As used in this section, "criminal history record background check" means a determination of whether a person has a criminal record by cross-referencing that person's name and fingerprint data with those on file with the State Bureau of Identification in the Division of State Police.

c.No applicant shall be permitted to operate or drive a limousine, or any other passenger automobile, as defined in R.S.39:1-1, provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, unless the applicant is 21 years of age or older and unless the chief administrator provides written notification to the owner of the limousine service, or any other company or service which pairs a passenger automobile, as defined in R.S.39:1-1, and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, of the chief administrator's determination that the applicant is qualified for employment as a limousine operator or driver, or as an operator or driver of any other passenger automobile, as defined in R.S.39:1-1, provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route.

d.An applicant shall be disqualified from operating or driving a limousine, or any other passenger automobile, as defined in R.S.39:1-1, provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, if the applicant's criminal history record background check reveals a record of conviction of any of the following crimes:

(1)In New Jersey or elsewhere any crime as follows: aggravated assault, arson, burglary, escape, extortion, homicide, kidnapping, robbery, aggravated sexual assault, sexual assault or endangering the welfare of a child pursuant to N.J.S.2C:24-4, whether or not armed with or having in his possession any weapon enumerated in subsection r. of N.J.S.2C:39-1, a crime pursuant to the provisions of N.J.S.2C:39-3, N.J.S.2C:39-4 or N.J.S.2C:39-9, or other than a disorderly persons or petty disorderly persons offense for the unlawful use, possession or sale of a controlled dangerous substance as defined in N.J.S.2C:35-2.

(2)In any other state, territory, commonwealth or other jurisdiction of the United States, or any country in the world, as a result of a conviction in a court of competent jurisdiction, a crime which in that other jurisdiction or country is comparable to one of the crimes enumerated in paragraph (1) of subsection d. of this section.

e.The chief administrator is authorized to adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), to effectuate the purposes of this section.

f.The provisions of this section shall apply to persons making applications for employment on or after the effective date of P.L.2001, c.416 (C.48:16-18.1 et al.).

g.If an applicant who has been convicted of one of the crimes enumerated in subsection d. of this section can produce a certificate of rehabilitation issued pursuant to section 2 of P.L.2007, c.327 (C.2A:168A-8) or, if the criminal offense occurred outside New Jersey, an equivalent certificate from the jurisdiction where the criminal offense occurred, the criminal offense shall not disqualify the applicant from operating or driving a limousine or any other passenger automobile, as defined in R.S.39:1-1, provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route.

h.Nothing in this section shall be construed to include the owners or operators of taxicabs, hotel buses, buses employed solely in transporting school children or teachers, vehicles owned and operated directly or indirectly by businesses engaged in the practice of mortuary science when those vehicles are used exclusively for providing transportation related to the provision of funeral services, autobuses which are subject to the jurisdiction of the Department of Transportation or interstate autobuses required by federal or State law or regulations of the Department of Transportation to carry insurance against loss from liability imposed by law on account of bodily injury or death.

i.The owner of a limousine service, or any other company or service which pairs a passenger automobile, as defined in R.S.39:1-1, and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, including, but not limited to, the use of authorized drivers of rental vehicles to provide such passenger transportation, who permits the operation of a limousine, or any other passenger automobile provided through a company or service which pairs a passenger automobile and a driver with a private customer to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route, by a person who the chief administrator has not determined to be qualified for employment pursuant to subsection c. of this section shall be subject to a penalty of $500.

Actions to impose a penalty under this subsection shall be brought, and any such penalty shall be collected, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court or any municipal court where the violation was detected, or where the defendant was apprehended, shall have jurisdiction to hear any action brought for violation of this subsection. Penalties imposed pursuant to this subsection shall be in addition to those otherwise imposed according to law. All penalties collected pursuant to the provisions of this subsection shall be forwarded as provided in R.S.39:5-40 and subsection b. of R.S.39:5-41. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate, and distinct offense.

L.2001, c.416, s.9; amended 2007, c.35, s.1; 2009, c.325, s.4; repealed 2009, c.325, s.6.



Section 48:16-22.3B - Applicants To Be Tested For Controlled Dangerous Substances; Regulations.

48:16-22.3b Applicants to be tested for controlled dangerous substances; regulations.

10.Any person who owns a limousine service shall require an applicant for employment as a limousine operator or driver to be tested, at the applicant's expense, for dangerous controlled substances as defined in N.J.S.2C:35-2. The Chief Administrator of the New Jersey Motor Vehicle Commission shall adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for the licensing and testing of applicants for employment as limousine operators or drivers. The regulations shall be substantially similar to the regulations of New York City concerning the testing of an applicant for a for-hire vehicle driver's license pursuant to section 6-15 of Title 35 of the New York City Rules and Regulations.

L.2001, c.416, s.10; amended 2007, c.35, s.2; 2013, c.253, s.37.



Section 48:16-22.4 - Regulations Applicable To Out-of State Limousines, Black Cars; Definition.

48:16-22.4 Regulations applicable to out-of State limousines, black cars; definition.
14. a. Except as provided in subsection b. of this section, a limousine registered in another state or the District of Columbia operating in interstate service which picks up or discharges passengers in New Jersey or a black car which picks up and discharges passengers wholly within the State of New Jersey shall comply with the provisions of article 2 of chapter 16 of Title 48 of the Revised Statutes, provided that, with regard to the requirements of R.S.48:16-17, R.S.48:16-18, and R.S.48:16-22, the owner may have his principal place of business in a location other than a municipality in this State, in which case the owner may elect any municipality in the State of New Jersey in which he has a business address to file the required insurance policy and receive the license to operate.

b.A black car which picks up or discharges passengers in New Jersey in route to or from another state, shall only (1) comply with the provisions of subsection a. of section 11 of P.L.1999, c.356 (C.48:16-22.1) requiring a two-way communications system, which, at a minimum, shall provide for communication to a person outside the vehicle for a distance of not less than 100 miles and which requirement may be satisfied by a mobile telephone, (2) comply with the provisions of subsection b. of section 11 of P.L.1999, c.356 (C.48:16-22.1) requiring a removable first-aid kit and an operable fire extinguisher, which shall be placed in an accessible place within the vehicle and (3) in lieu of the insurance requirements in the amount of $1,500,000 set forth in R.S.48:16-14, and the requirements of R.S.48:16-17, have proof of insurance in the amounts of not less than $100,000 liability for bodily injury or death to one person in any one accident and, subject to such limit for any one person so injured or killed, not less than $300,000 liability for bodily injury or death to more than one person in any one accident. A black car operating in interstate service which picks up or discharges passengers in New Jersey, but does not operate wholly within the State of New Jersey, shall not be subject to any provisions of article 2 of chapter 16 of Title 48 of the Revised Statutes, except the provisions of this subsection and the provisions of R.S.48:16-21 concerning the operation of automobiles in this State but not with reference to ownership and registration.

As used in this section, "black car" means any motor vehicle hired for transportation of passengers and which has a capacity of not more than six passengers that is licensed as a black car in another state, or political subdivision thereof, or the District of Columbia; and whose registered owner holds a franchise from the corporation or other business entity that dispatches such motor vehicle, or who is a member of a cooperative that operates such corporation or other business entity, where such corporation or other business entity has certified to the satisfaction of another state, or political subdivision thereof, or the District of Columbia that more than 90 percent of the corporation's or other business entity's business is on a payment basis other than direct cash payment by a passenger.

L.1999,c.356,s.14; amended 2001, c.416, s.7.



Section 48:16-22.5 - Construction Of Act In Regard To Taxis, Limousine Fares.

48:16-22.5 Construction of act in regard to taxis, limousine fares.

15. Nothing in this act shall be construed in any way as altering the authority of municipalities to regulate taxis, nor as giving the State or any political subdivision thereof the authority to set or regulate limousine fares or tariffs.

L.1999,c.356,s.15.



Section 48:16-22.6 - Construction Of Act In Regard To Filing Complaint For Consumer Fraud.

48:16-22.6 Construction of act in regard to filing complaint for consumer fraud.

16. Nothing in this act shall be construed as preventing the filing of a complaint concerning limousine service with the Division of Consumer Affairs in the Department of Law and Public Safety with regard to a violation of the New Jersey consumer fraud act, P.L.1960, c.39 (C.56:8-1 et seq.).

L.1999,c.356,s.16.



Section 48:16-23 - Definitions

48:16-23. Definitions
The word "autobus" as used in this article shall mean and include any automobile or motor bus, commonly called jitney, with a carrying capacity of not more than 13 passengers, operated under municipal consent upon a route established wholly within the limits of a single municipality or with a carrying capacity of not more than 20 passengers operated under municipal consent upon a route established wholly within the limits of not more than four contiguous municipalities within any county of the fifth or sixth class, which route in either case does not, in whole or in part, parallel upon the same street the line of any street railway or traction railway or any other autobus route.

The word "person" as used in this article shall mean and include any individual, copartnership, association, corporation or joint stock company, their lessees, trustees, or receivers appointed by any court whatsoever.

The word "street" as used in this article shall mean and include any street, avenue, park, parkway, highway or other public place.

Amended by L.1952, c. 251, p. 838, s. 3, eff. May 10, 1952; L.1971, c. 16, s. 4, eff. Jan. 29, 1971; L.1973, c. 272, s. 3, eff. Nov. 29, 1973; L.1978, c. 72, s. 2, eff. July 7, 1978.



Section 48:16-24 - Municipal Consent To Operation; Insurance; Power Of Attorney; Revocation Of Consent

48:16-24. Municipal consent to operation; insurance; power of attorney; revocation of consent
No autobus as defined herein shall be operated wholly or partly along any street in any city until the owner or owners thereof shall obtain the consent of the board or body having control of public streets in such city for the operation of such autobus and the use of any street or streets of said city.

No such consent shall become effective and no such operation shall be permitted until the owner of such autobus (including, for purposes of this section, autobusses with carrying capacity of not more 20 passengers) in any city shall have filed with the chief fiscal officer of the city in which said autobus shall be licensed and operated an insurance policy of a company duly licensed to transact business under the insurance laws of this State in the sum of $10,000.00 against loss from the liability imposed by law upon the autobus owner for damages on account of bodily injury or death suffered by any one person and in the sum of $100,000.00 on account of bodily injury or death suffered by more than one person, and in the sum of $5,000.00 against loss on account of property damage suffered by any person or persons as a result of an accident occurring by reason of the ownership, maintenance or use of such autobus upon the public streets of such city, and such consent shall continue effective and such operation be permitted only so long as such insurance to the full and collectible amount of $10,000.00 for one person and $100,000.00 for more than one person for bodily injuries or death and $5,000.00 for property damage shall remain in force, during the entire term of the policy. Such insurance policy shall provide for the payment of any final judgment recovered by any person on account of the ownership, maintenance and use of such autobus or any fault in respect thereto and shall be for the benefit of any person suffering loss, damage or injury as aforesaid.

A power of attorney shall be executed and delivered to such fiscal officer concurrently with the filing of a policy hereinbefore referred to, wherein and whereby the said owner shall nominate, constitute and appoint such fiscal officer his true and lawful attorney for the purpose of acknowledging service of any process out of a court of competent jurisdiction to be served against the insured by virtue of the indemnity granted under the insurance policy filed.

Any such consent may be revoked by the board or body of the municipality granting the same after notice and hearing whenever it shall appear that the person to whom such consent was granted has failed to furnish and keep in force the insurance and the power of attorney herein required, or to comply with any terms or conditions imposed by the board or body granting such consent or any law of this State.

Amended by L.1954, c. 110, p. 585, s. 1; L.1959, c. 54, p. 161, s. 1; L.1971, c. 16, s. 5, eff. Jan. 29, 1971.



Section 48:16-25 - Franchise Tax; Monthly Statement Of Gross Receipts; Penalty For Nonpayment; Perjury

48:16-25. Franchise tax; monthly statement of gross receipts; penalty for nonpayment; perjury
Every person as herein defined, owning and operating an autobus as herein defined, in any city of this state shall, on or before the tenth day of each calendar month, file with the city treasurer of such city a statement, verified by oath, showing the gross receipts from the business of said autobus or busses during the preceding calendar month, and shall at the same time pay to the city treasurer of such city five per cent of such gross receipts as a monthly franchise tax for revenue for the use of such city; provided, that if the route over which such autobus is operated shall extend beyond the limits of such city, then such person shall include in such statement the length of the route over which said autobus is operated both within and without said city, and shall pay as said franchise tax to said city five per cent of such proportion of the gross receipts as the length of the route in the city bears to the whole length of such route.

The sum accruing to any city under this section when paid shall be in lieu of all other franchise taxes and municipal license fees.

Any person owning and operating an autobus or busses in any city of this state neglecting or refusing to make such monthly statement or payment at the time and as required herein shall thereby forfeit and pay for such neglect or refusal one hundred dollars for each offense, to be recoverable by action in the name of such city in any court of competent jurisdiction, and when collected paid into the city treasury. Any person who shall falsely make any oath required to be made in this section shall be guilty of perjury.



Section 48:16-26 - Other Automobile Laws Applicable

48:16-26. Other automobile laws applicable
Nothing contained in sections 48:16-23 to 48:16-25 of this title shall exempt any person owning or operating any autobus from complying with existing statutes relating to the ownership, registration and operation of automobiles in this state.



Section 48:16-27 - Penalty

48:16-27. Penalty
Any person operating an autobus in any of the streets of any city in this state without complying with the provisions of sections 48:16-23 to 48:16-26 of this title shall be guilty of a misdemeanor.



Section 48:16-28 - License Fee In Fourth-class Cities

48:16-28. License fee in fourth-class cities
In lieu of the monthly franchise tax provided for by section 48:16-25 of this title, any city of the fourth class of this state which may consent to the operation of autobusses along or over any of the streets of such municipality may, by ordinance, provide for an annual license fee of any amount not exceeding one hundred dollars, to be paid at such period as may by said ordinance be designated, by the owner or operator of such autobus before engaging in such business. Should such annual license fee be so provided, monthly statements of gross receipts need not be filed with the city treasurer of such municipality.

Any person who shall engage in said business without having first paid the license fee so provided for shall at once be subject to the penalties provided for by section 48:16-27 of this title.



Section 48:16A-1 - Definitions

48:16A-1. Definitions
As used in this act

"Vehicle" means and includes any horse-drawn vehicle owned or operated in the business of carrying passengers for hire by a driver furnished with the vehicle or by any other person.

"Person" means and includes any individual, co-partnership, association, corporation or joint stock company, their lessees, trustees or receivers appointed by any court whatsoever.

"Street" means and includes any street, avenue, park, parkway, highway, or other public place.

L.1965, c. 40, s. 1.



Section 48:16A-2 - Filing Of Insurance Policy As Condition Precedent To Operation; Amount; Policy Provisions

48:16A-2. Filing of insurance policy as condition precedent to operation; amount; policy provisions
No vehicle shall be operated wholly or partly along any street in any municipality until the owner of the vehicle shall have filed with the clerk of the municipality in which such operation is maintained, an insurance policy of a company duly licensed to transact business under the insurance laws of this State in the sum of $10,000.00 against loss by reason of the liability imposed by law upon the vehicle owner for damages on account of bodily injury or death suffered by any person with a maximum limit of $100,000.00 for more than one person in any one accident, and in the sum of $1,000.00 against loss by reason of such liability for damages on account of the injury to or destruction of the property of any person, with a maximum of $5,000.00 for more than one person in any one accident, as the result of an accident occurring by reason of the ownership, maintenance or use of the vehicle upon any public street.

Such operation shall be permitted only so long as the insurance policy shall remain in force to the full and collectible amount of $105,000.00.

The insurance policy shall provide for the payment of any final judgment recovered by any person on account of the ownership, maintenance and use of such vehicle or any fault in respect thereto, and shall be for the benefit of every person suffering loss, damage or injury as aforesaid.

L.1965, c. 40, s. 2.



Section 48:16A-3 - Operation Of More Than One Vehicle; Blanket Insurance; Provisions

48:16A-3. Operation of more than one vehicle; blanket insurance; provisions
If such owner operates more than one vehicle, he may file with the clerk of the municipality, in lieu of the policy required by section 2 of this act, a bond or insurance policy of a company duly licensed to transact business under the insurance laws of this State, in the sum of $105,000.00, which shall be a blanket insurance covering all vehicles operated by such owner which shall provide for the payment of any final judgment recovered by any person on account of the ownership, maintenance and use of any such vehicles or any fault in respect thereto, and shall be for the benefit of every person suffering loss, damage or injury as aforesaid.

L.1965, c. 40, s. 3.



Section 48:16A-4 - Appointment Of Attorney For Acknowledgment Of Service Of Process

48:16A-4. Appointment of attorney for acknowledgment of service of process
The owner of the vehicle shall execute and deliver to the clerk of the municipality concurrently with the filing of a policy or bond referred to in sections 2 and 3 of this act, a power of attorney, wherein and whereby the owner shall appoint the chief fiscal officer of the municipality his true and lawful attorney for the purpose of acknowledging service of any process out of a court of competent jurisdiction to be served against the insured by virtue of the indemnity granted under the insurance policy or bond filed.

L.1965, c. 40, s. 4.



Section 48:16A-5 - Issuance Of Certificate Of Compliance; Contents; Posting

48:16A-5. Issuance of certificate of compliance; contents; posting
The clerk of the municipality, upon the filing of the required insurance policy or bond, shall issue a certificate in duplicate showing that the owner of the vehicle has complied with the terms and provisions of this act.

The certificate shall recite the name of the insurance company, the number and date of expiration of the policy or bond and a description of the vehicle insured thereunder.

The original certificate shall be posted in a conspicuous place within the vehicle.

L.1965, c. 40, s. 5.



Section 48:16A-6 - Operation Of Vehicle In More Than One Municipality; Place Of Filing Policy Or Bond

48:16A-6. Operation of vehicle in more than one municipality; place of filing policy or bond
Where a vehicle operates in more than one municipality, the insurance policy or bond required by sections 2 and 3 of this act shall be filed with the clerk of the municipality in which the owner has his principal place of business and certificates, in such number as may be necessary, certifying that the owner has complied with all the provisions of this act shall, by the clerk of the municipality, be delivered to the owner, who shall file the certificate with the clerk of each municipality in which such operation takes place.

L.1965, c. 40, s. 6.



Section 48:16A-7 - Authority Of Corporation To Carry Own Insurance; Exemption Order; Statement By Corporate Officers; Filing

48:16A-7. Authority of corporation to carry own insurance; exemption order; statement by corporate officers; filing
Any corporation organized under the laws of this State having a paid up cash capital of not less than $300,000.00 may carry its own liability insurance, if it can reasonably satisfy the Commissioner of Banking and Insurance as to the permanence and financial standing of its business.

If the commissioner shall by written order make such an exemption, the company in lieu of the insurance policy or bond provided for by sections 2 and 3 of this act, may file a copy of the order with a statement sworn to by its president, vice-president, treasurer or assistant treasurer that the corporation is the owner of vehicles and that the copy of the order attached to the affidavit and filed therewith is a true copy of the original order and that the same has not been revoked.

The copy of the order of exemption and statement shall remain in lieu of an insurance policy or bond so long as the paid up cash capital of the corporation shall be not less than $300,000.00 and the order of the commissioner shall remain in force.

L.1965, c. 40, s. 7.



Section 48:16A-8 - Revocation Of Exemption Order

48:16A-8. Revocation of exemption order
If it shall appear to the Commissioner of Banking and Insurance, after a hearing, that the company no longer has a paid up cash capital of at least $300,000.00 and is no longer able to pay damages which may result from an accident occurring by reason of the ownership, maintenance or use of the vehicles owned by it, upon any public street, he shall revoke his order granting exemption. Thereupon the company shall immediately file an insurance policy or bond as required by sections 2 and 3 of this act.

L.1965, c. 40, s. 8.



Section 48:16A-9 - Operation In Violation Of Act; Misdemeanor

48:16A-9. Operation in violation of act; misdemeanor
Any person who, being the owner or bailor of such a vehicle, shall operate, or permit to be operated, for hire such vehicle in any street in this State without complying with the provisions of this act shall be guilty of a misdemeanor.

L.1965, c. 40, s. 9.



Section 48:17-8 - Poles And Conduits; Erection Or Construction; Consent Of Owner Of Land

48:17-8. Poles and conduits; erection or construction; consent of owner of land
Any telegraph or telephone company organized under the laws of this or any other State, or of the United States may erect, construct and maintain the necessary poles, wires, conduits, and other fixtures for its lines, in, upon, along, over or under any public street, road or highway, upon first obtaining the consent in writing of the owner of the soil to the erection of such poles, and through, across or under any of the waters within this State and upon, through or over any other land, subject to the right of the owners thereof to full compensation for the same.

Amended by L.1962, c. 198, s. 185.



Section 48:17-9.1 - Condemnation

48:17-9.1. Condemnation
Any telegraph or telephone utility may exercise the power of condemnation as provided in sections 48 and 49 hereof in taking or acquiring any land or interest therein which may be reasonably necessary for a right-of-way for its line or lines and associated fixtures for the purpose of supplying telegraph or telephone service to the public.

L.1962, c. 198, s. 58.



Section 48:17-10 - Consent Of Municipality Or County For Local Line

48:17-10. Consent of municipality or county for local line
No pole, conduit, wire or other fixture, except such as are a part of a through line of any such telegraph or telephone company as distinguished from a local line, shall be constructed or erected in, upon, along, over or under any public road, street or highway of any municipality without first obtaining permission by ordinance or resolution from the governing body of the municipality, nor in, upon, along, over or under any public road, street or highway of any county without first obtaining permission by resolution from the board of freeholders of the county.

A through line shall be construed to be one used strictly for through business. Such line shall in no event be thereafter used for local business or as a part of a local line without having first obtained permission by ordinance or resolution.



Section 48:17-11 - Designation Of Streets For Construction Of Through Line; Restrictions

48:17-11. Designation of streets for construction of through line; restrictions
The governing body of any municipality or the board of freeholders of any county on granting permission to use any street, road or highway for a local line, or on written application to it by any such telegraph or telephone company desiring to construct any through line, shall designate by ordinance or resolution the streets, roads or highways in, along, over or under which the poles, wires, conduits and other fixtures shall be erected or constructed and the manner of erecting or constructing the same and the particular location in any street, road or highway where the same shall be placed.

They shall be located and constructed according to a plan showing the location, number and size of the poles, conduits and other fixtures to be approved by the governing body or board of freeholders before any work is begun. They shall be so placed as not to interfere with the safety or convenience of persons or vehicles traveling on any such street, road or highway.

The use of all streets, roads or highways by the company shall be subject to such police and other regulations and restrictions as may be adopted by the governing body of the municipality or the board of freeholders.



Section 48:17-12 - Designation Of Streets For Local Line

48:17-12. Designation of streets for local line
Where application is made to the governing body of any municipality or county for permission to erect, construct and maintain poles, wires, conduits or other fixtures for any local line in the municipality or county, the governing body shall designate by ordinance or resolution a feasible route in the municipality or county for the local line under regulations and restrictions as aforesaid and after a plan has been submitted and approved as is required in section 48:17-11 of this title for a through line.



Section 48:17-14 - Use Of One Telephone Or Telegraph Line By Another; Apportionment Of Cost

48:17-14. Use of one telephone or telegraph line by another; apportionment of cost
Whenever, after hearing upon notice, the board of public utility commissioners shall determine that public convenience and necessity require a physical connection for the establishment of a continuous line of communication between any two or more public utilities regularly engaged in the conveyance of telephone or telegraph messages, for the conveyance of such messages between different localities which are not reached by the lines or connections of one of such companies, the board may by order fix the just and reasonable terms and conditions of such physical connection, including just and reasonable rules and regulations, and the just and reasonable charge that shall be made to the public for the use of such continuous line and the division of the charge between the utilities and the apportionment of the cost of making the physical connection. The public utilities shall thereafter conform to such order of the board.

No order shall be made by the board to apply where the physical connection will prevent those owning, operating, managing or controlling any part of the proposed continuous line of communication from performing their public duties, or result in serious injury to them.



Section 48:17-14.1 - Tickers And Teleprinters To Be Registered With Board Of Public Utility Commissioners

48:17-14.1. Tickers and teleprinters to be registered with Board of Public Utility Commissioners
Every telegraph company the principal business of which is the operation of a telegraph system and furnishing ticker or teleprinter service within this State shall register all of its tickers and teleprinters in use in this State with the Board of Public Utility Commissioners, except such tickers and teleprinters as are connected to facilities available for general telegraphic service. The Board of Public Utility Commissioners shall make and promulgate rules and regulations to effectuate the purposes of this act and prescribe the forms for such registrations. The said board shall make available to the Attorney-General, county prosecutors and municipal police departments, the information contained in said registrations according to the several jurisdictions of the said officials and departments.

L.1952, c. 257, p. 878, s. 1, eff. July 1, 1952.



Section 48:17-14.2 - Effective Date

48:17-14.2. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 257, p. 879, s. 2.



Section 48:17-15.1 - Setting Forth Substance Of S. 2a:170-25.5 In Telephone Directories

48:17-15.1. Setting forth substance of s. 2A:170-25.5 in telephone directories
In every telephone directory printed and distributed after January 1, 1956, to the general public in this State or in any portion thereof, which lists the call numbers of any telephones, located within this State and served from any telephone exchange located within this State, except such as are distributed solely for business advertising purposes, commonly known as classified telephone directories, there shall be printed in type not smaller than any other type appearing on the same page, a notice preceded by the word "warning" printed in type at least as large as the largest type on the same page, setting forth the substance of the first section of this act.

L.1955, c. 250, p. 928, s. 2.



Section 48:17-16 - When Authorized; Use Of Highways; Consent Of City

48:17-16. When authorized; use of highways; consent of city
Every railroad company organized under the laws of this state, and every railroad company organized under the laws of another state but leasing or operating a railroad or canal in this state, may erect, establish and maintain lines of telegraph for public use, over, along or upon its land and right of way and over, along and upon the land and right of way of any other railroad company, with the consent of such other railroad company.

It may erect, establish and maintain extensions of such telegraph lines in any direction for such distance as may be necessary to reach business centers, over, along and upon the public roads and highways of this state, or otherwise.

The use of public streets in any incorporated city of this state for the erection of the extensions shall be subject to such reasonable regulations as may be imposed by the corporate authorities of such city.



Section 48:17-17 - Offices; Reception And Transmission Of Messages

48:17-17. Offices; reception and transmission of messages
Every railroad company availing itself of section 48:17-16 of this title shall establish, maintain and keep open, for the reception and transmission of messages by its telegraph lines, at least one office every twenty-five miles traversed by its lines of telegraph. Such company shall receive and transmit all messages tendered for transmission upon being paid such charges as by law it may charge for such service.



Section 48:17-18 - Arrangements With Other Railroad Or Telegraph Companies; Rates

48:17-18. Arrangements with other railroad or telegraph companies; rates
Any railroad company availing itself of section 48:17-16 of this title may enter into business arrangements with any other railroad or telegraph company of this or any other state for the reception and transmission of messages over the telegraph lines of such other railroad or telegraph company.

For all messages to be transmitted over the telegraph lines of other companies, every railroad company availing itself of said section 48:17-16, to whom such messages shall be tendered, may charge, receive and collect reasonable and customary rates for such transmission.



Section 48:17-19 - Disclosure Of Contents Of Communications Prohibited; Exception

48:17-19. Disclosure of contents of communications prohibited; exception
It shall not be lawful for any person connected with any line of telegraph or telephone within this state, whether as superintendent, operator, or in any other capacity whatsoever, to use or cause to be used, or make known or cause to be made known, the contents of any dispatch, message or other communication, of whatsoever nature, which may be sent or received over any line of telegraph or telephone in this state, without the consent of either the party sending or receiving the same; and all such dispatches, messages and other communications shall be transmitted without being made public, or their purport in any manner divulged at any intermediate point, on any pretense whatever.

In all respects the same inviolable secrecy, safe-keeping and conveyance shall be maintained by the officers, employees and agents employed on the several telegraph and telephone lines in this state, in relation to all dispatches, messages and other communications which may be sent or received, as is enjoined by the laws of the United States in reference to the ordinary mail service.

Nothing in this section contained shall be so construed as to prevent the publication, at any point, of any dispatch, message or communication of a public nature which may be sent by any person with a view to general publicity.



Section 48:17-20 - Punishment For Disclosing Contents Of Communications

48:17-20. Punishment for disclosing contents of communications
Any superintendent, operator, or other person who in any other capacity may be connected with any telegraph or telephone line in this state, who shall use or cause to be used, or make known or cause to be made known, the contents of any dispatch sent from or received at any office in this state, or in anywise unlawfully expose another's business or secrets, shall, for every such offense be subject to a fine of not less than one hundred dollars, or imprisonment not exceeding six months, or both, according to the circumstances of aggravation of the offense.



Section 48:17-21 - Injuring Or Obstructing Telegraph Or Telephone Lines; Punishment

48:17-21. Injuring or obstructing telegraph or telephone lines; punishment
Any person who shall willfully and unlawfully injure, destroy or obstruct the use of any telegraph or telephone line constructed by virtue of this chapter, shall, for the first offense, pay to such company the sum of one hundred dollars, to be recovered as debts of like amount are by law recoverable, and be liable for all damages, and shall for the second offense, be liable to imprisonment in the county jail not to exceed one year.



Section 48:17-22 - Access Option

48:17-22. Access option
No telephone company the principal business of which is the provision of telephone service within this State shall provide a subscriber access to adult-oriented information-access telephone service originating in the State without written authorization from the subscriber.

The Board of Public Utilities shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act. The rules and regulations shall include:

a. Specification of a method or methods for telephone companies to institute the access option, taking into consideration the operational requirements and limitations of the various types of telephone equipment or central office switching equipment in use throughout the State;

b. The requirement that adult-oriented information-access service shall not be available through telephone company operators or pay telephones;

c. The manner in which subscribers will be notified, free of charge, of the provisions of this act;

d. The manner in which a subscriber may notify the telephone company that access to the adult-oriented information-access telephone is desired, including the requirements that the subscriber be over 18 years of age and that the request for access be in writing; and

e. The fee to be paid for processing a request for access, including the provision that a subscriber's initial request for access will be free of charge.

For purposes of this section "adult-oriented information-access telephone service" means a class of telephone service where for a charge, in addition to the basic exchange charge, sexually explicit recorded messages are furnished.

P.L. 1988, c. 49, s. 1.



Section 48:17-23 - Definitions

48:17-23. Definitions
As used in this act:



"Aggregator" means a person or entity, which is not a telecommunications carrier, who in the ordinary course of its business makes telephones available to the public or to transient users of its business, including, but not limited to, hotels, motels, hospitals, or universities, and which provides operator-assisted services through an operator service provider.

"Alternate operator service provider" means a non-facilities based telecommunications carrier who is a reseller leasing lines from local exchange carriers and interexchange carriers and who, using these leased facilities along with their own operators, provides operator-assisted services.

"Operator-assisted services" means services which assist callers in the placement or charging of a telephone call, either through live intervention or automated intervention.



"Operator service provider" means every telecommunications carrier which provides operator-assisted services.



L.1989, c.337, s.1.



Section 48:17-24 - Requirements For Alternate Operator Service Providers

48:17-24. Requirements for alternate operator service providers
The Board of Public Utilities shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to effectuate the purposes of this act concerning alternate operator service providers, which shall include, but not be limited to, the following operating requirements for the provision of operator-assisted services:

a. An alternate operator service provider shall provide callers with rate quotes, including any surcharges, upon request and without charge.



b. An alternate operator service provider shall notify a caller, before inception of billing, that the alternate operator service provider is handling the operator-assisted call, by verbal identification by the alternate operator service provider and by a form of signage on the telephone equipment owned or controlled by the aggregator or by the alternate operator service provider if the alternate operator service provider owns or provides the telephones.

c. Every contract between an alternate operator service provider and an aggregator shall include a provision which provides a caller using a telephone owned or controlled by the aggregator or alternate operator service provider with the means to access, where technically possible, any other operator service provider operating in the relevant geographic area, through the access method chosen by the other operator service provider, or to access a local exchange operator or to access the emergency telephone number that serves the jurisdiction where the telephone is located. However, in order to prevent the fraudulent use of its service, an alternate operator service provider or an aggregator may block access to other operator service providers if either obtains a waiver for this purpose from the board or the Federal Communications Commission. Such waivers granted by the board may be for a limited period of time on a specific piece of equipment or location upon application to the board.

d. No alternate operator service provider shall transfer a call to another operator service provider unless that transfer is accomplished at, and billed from, the point or origination of the call. If such a transfer is not technically possible, the alternate operator service provider shall inform the caller that the call cannot be transferred as requested and that the caller should hang up and attempt to reach another operator service provider through the means provided by that other operator service provider.

In addition, the board shall adopt a schedule of fines for violation of these rules and regulations by an alternate operator service provider. The board shall not impose a fine exceeding $5,000 for each infraction.

L.1989, c.337, s.2.



Section 48:17-25 - Instructions To Telephone Company Customers For Removal Of Name From Telephone Solicitation Lists

48:17-25. Instructions to telephone company customers for removal of name from telephone solicitation lists
Every local exchange telephone company the principal business of which is the provision of telephone service within this State shall:

a. Enclose, at least annually, in every telephone bill a notice informing telephone customers how they may have their names removed from telephone solicitation lists; and

b. Include in every telephone directory published after the effective date of this act information on how telephone customers may have their names removed from telephone solicitation lists.

For purposes of this section, "telephone solicitation list" means a tangible or electronic compilation of names and telephone numbers which are called to solicit business.

L.1991,c.150,s.1.



Section 48:17-26 - Regulations

48:17-26. Regulations
The Board of Public Utilities, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may promulgate regulations necessary to implement this act.

L.1991,c.150,s.2.



Section 48:17-27 - Definitions

48:17-27. Definitions
1. As used in this act:



"Caller" means a person who attempts to contact or contacts a subscriber in this State by telephone or using a telephone line.

"Subscriber" means a person who has subscribed to telephone service from a telephone company regulated as a public utility under Title 48 of the Revised Statutes or from a company offering mobile telephone service.

L.1993,c.252,s.1.



Section 48:17-28 - Delivery Of Certain Recorded Telephone Messages Prohibited.

48:17-28 Delivery of certain recorded telephone messages prohibited.
2.A caller within the State shall not use a telephone or telephone line to contact a subscriber within the State to deliver a recorded message other than for emergency purposes, unless the recorded message is introduced by an operator who shall obtain the subscriber's consent before playing the recorded message, or unless a prior or current relationship exists between the caller and the subscriber.

As used in this section, "emergency purposes" means calls made necessary in any situation affecting the immediate health and safety of consumers; and "recorded message" shall not include automated recorded telephone operator introductions for the purposes of accepting a call or message.

L.1993,c.252,s.2; amended 1997, c.345.



Section 48:17-29 - Use Of Certain Devices; Violation

48:17-29. Use of certain devices; violation
3. The use of automated dialing, push button, or tone activated devices which operate sequentially or are otherwise unable to avoid contacting subscribers who have not consented to the playing of the recorded message as provided in section 2 of this act is prima facie evidence of an intention to violate this act.

L.1993,c.252,s.3.



Section 48:17-30 - Exceptions

48:17-30. Exceptions
4. Nothing in this act shall prohibit the use of automatic dialing equipment or the delivery of a recorded message for the purpose of advising customers concerning merchandise or goods or services previously ordered or purchased, including the collection of lawful debts or prohibit a telephone company from providing a service that is utilized for relaying messages for private purposes, such as a message delivery service.

L.1993,c.252,s.4.



Section 48:17-31 - Violations, Penalties

48:17-31. Violations, penalties
5. A person who violates the provisions of this act shall be subject to a penalty of not less than $300 or more than $800. Every superior court and municipal court shall have jurisdiction of proceedings for the collection and enforcement of a penalty imposed because of the violation, within the territorial jurisdiction of the court, of any provision of this act. The penalty shall be collected and enforced in a summary proceeding pursuant to the "penalty enforcement law" (N.J.S.2A:58-1 et seq.). Process may be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of the Attorney General or any other person.

L.1993,c.252,s.5.



Section 48:17-32 - Short Title.

48:17-32 Short title.
1.This act shall be known and may be cited as the "Voice over Internet Freedom Act."

L.2007,c.195,s.1.



Section 48:17-33 - Findings, Declarations Relative To Voice Over Internet Protocol, Protocol-enabled Services.

48:17-33 Findings, declarations relative to Voice over Internet Protocol, Protocol-enabled services.
2.The Legislature finds and declares that:

a.The growth and enhancement of services using Internet Protocol technology provide consumers more choice in voice, data, and video service than at any other time;

b.The proliferation of new technologies and applications and the growth in the number of providers developing and offering innovative services using Internet Protocol are due in large part to a light regulatory touch, including freedom from traditional telephone regulation that these new technologies and services and the companies that offer them have enjoyed in New Jersey; and

c.These economic benefits, including consumer choice, new jobs, and significant capital investment, will be jeopardized and competition minimized by the imposition of traditional State entry and rate regulation on Voice over Internet Protocol service and Internet Protocol-enabled service.

L.2007,c.195,s.2.



Section 48:17-34 - Definitions Relative To Voice Over Internet Protocol, Protocol-enabled Services.

48:17-34 Definitions relative to Voice over Internet Protocol, Protocol-enabled services.
3.As used in this act:

"Circuit switched local exchange access service" means circuit switched local "telephone exchange service" as that term is defined in 47 U.S.C. s.153.

"Cramming" means the practice of placing unauthorized, misleading or deceptive charges on a consumer's telephone bill for any communications service, which service the consumer did not order or authorize in advance.

"Internet Protocol-enabled service" or "IP-enabled service" means, except as provided in the definition hereunder of "Voice over Internet Protocol service," any service, capability, functionality, or application provided using Internet Protocol, or any successor protocol, that enables an end user to send or receive a communication in Internet Protocol format, or any successor format, regardless of whether the communication is voice, data or video.

"Slamming" means the changing of a communications service provider, including a customer's telephone service provider, whether for long distance, regional toll or local calls, without the customer's knowledge or permission.

"Telecommunications relay service" means a telephone transmission service that provides the ability for an individual who has a hearing impairment or speech impairment to engage in communication with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a hearing impairment or speech impairment to communicate using voice communication services.

"Voice over Internet Protocol service" or "VoIP service" means any service that:

a.enables real-time, two-way voice communications from the user's location in Internet Protocol or any successor protocol;

b.uses a broadband connection from the user's location; and

c. permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.

L.2007,c.195,s.3.



Section 48:17-35 - Regulation Of Voip Limited To This Act.

48:17-35 Regulation of VoIP limited to this act.
4.Except as otherwise provided in this act, notwithstanding any other provision of law, rule, regulation or order to the contrary, neither the State, nor any department, agency, board or commission thereof, nor any political subdivision of the State shall enact, adopt or enforce any law, ordinance, resolution, rule, regulation, order, standard or other provision, either directly or indirectly, having the force and effect of law that regulates, or has the effect of regulating, the rates, terms and conditions of VoIP service or IP-enabled service offered to customers.

L.2007,c.195,s.4.



Section 48:17-36 - Construction Of Act.

48:17-36 Construction of act.
5.Nothing in this act shall be construed to:

a.affect the application or enforcement of criminal or other statutes or regulations that apply generally to the conduct of business in the State, consumer protection, or unfair or deceptive trade practices, including, but not limited to, any statutes or regulations that prohibit cramming or slamming, affect the provisions of the "Underground Facility Protection Act," P.L.1994, c.118 (C.48:2-73 et seq.), or any law or regulation concerning any easement on any real property or the extension of any telecommunications service to any customer;

b.affect the authority of the State or its agencies to enforce such requirements as are otherwise expressly provided for by federal law, including, but not limited to, the collection of enhanced 9-1-1 fees, telecommunications relay service fees, or federal Universal Service Fund fees on VoIP or IP-enabled services that may be determined to apply or to affect any rights or duties the State or its agencies may have under the provisions of 47 U.S.C. s.251 or 47 U.S.C. s.252;

c.affect the authority of the State or its political subdivisions, including municipalities, as appropriate, to set forth the requirements of providing cable service or operating a cable television system as pursuant to the provisions of the "Cable Communications Policy Act of 1984," Pub.L.98-549 (47 U.S.C. s.521 et seq.) or the "Cable Television Act," P.L.1972, c.186 (C.48:5A-1 et seq.);

d.affect the authority of the State or its political subdivisions, as applicable, to manage the use of public rights-of-way, including, but not limited to, any requirement for the joint use of poles or other structures in such rights-of-way; or

e.affect the authority of the Board of Public Utilities in regulating the rates, terms and conditions of circuit switched local exchange access service, consistent with federal law.

L.2007,c.195,s.5.



Section 48:19-5 - Extension Of Chapter To Companies Filing Certificate Prior To January 1, 1920

48:19-5. Extension of chapter to companies filing certificate prior to January 1, 1920
Any company incorporated prior to April fifteenth, one thousand nine hundred and nineteen, under any other act of the legislature than this chapter, engaged on said date in supplying water for public or private use in any municipality in this state having a population of not more than fifteen thousand and which filed, prior to January first, one thousand nine hundred and twenty, a certificate of reincorporation in the manner prescribed by the act entitled "A supplement to an act entitled "An act for the construction, maintenance and operation of waterworks for the purpose of supplying cities, towns, townships, villages, boroughs and other municipalities in this state with water, and otherwise amending said act,' approved April twenty-first, one thousand eight hundred and seventy-six, as such title was amended by an act approved June twenty-second, one thousand nine hundred and six," approved April fifteenth, one thousand nine hundred and nineteen (L.1919, c. 194, p. 429), shall be deemed to be duly incorporated under this chapter and may continue to maintain, operate and extend its works, mains, pipes and appurtenances in the municipality in which the same are located, as if it had been duly authorized to do so in the manner prescribed in this chapter.

Nothing herein contained shall be construed to limit or interfere with the right of any municipality where the works and appurtenances of any such company are located to regulate the manner of using the streets and public places therein by any such company for the purposes of its business.



Section 48:19-6 - Extension Of Chapter To Companies Filing Certificate Prior To January 1, 1926

48:19-6. Extension of chapter to companies filing certificate prior to January 1, 1926
Any company incorporated prior to March twelfth, one thousand nine hundred and twenty-five, under any other act of the legislature than this chapter, or any company incorporated under this chapter for the supplying of water to two or more municipalities, or any consolidated corporation which may have been formed by the consolidation of any such company or companies with each other and with any company or companies incorporated under this chapter, and which company or consolidated corporation was on March twelfth, one thousand nine hundred and twenty-five, engaged in supplying water for public or private use in one or more municipalities and which filed, prior to January first, one thousand nine hundred and twenty-six, a certificate of reincorporation in the manner prescribed by an act entitled "A supplement to an act entitled "An act for the construction, maintenance and operation of waterworks for the purpose of supplying cities, towns, townships, villages, boroughs and other municipalities in this state with water, and otherwise amending said act,' approved April twenty-first, one thousand eight hundred and seventy-six, as such title was amended by an act approved June twenty-second, one thousand nine hundred and six," approved March twelfth, one thousand nine hundred and twenty-five (L.1925, c. 68, p. 229), shall be deemed to be duly incorporated under this chapter and authorized to supply water for public and private use in such municipality or municipalities and to exercise all the rights and powers conferred by this chapter and may continue to maintain, operate and extend its works, mains, pipes and appurtenances in such municipality or municipalities.

No such company or consolidated corporation shall be relieved of any duty or liability imposed upon it or existing at the time of the execution and filing of such certificate of reincorporation.

Nothing herein contained shall be construed to limit or interfere with the right of any municipality where the works and appurtenances of any such company are located to regulate the manner of using the streets and public places therein by any such company for the purposes of its business.



Section 48:19-7 - Extension Of Chapter To Companies Filing Certificate Prior To January 1, 1934

48:19-7. Extension of chapter to companies filing certificate prior to January 1, 1934
Any company incorporated prior to April tenth, one thousand nine hundred and thirty-three, under any other act of the legislature than this chapter, or any company incorporated under this chapter for the supplying of water to two or more municipalities, or any consolidated corporation which may have been formed by the consolidation of any such company or companies with each other and with any company or companies incorporated under this chapter, and which company or consolidated corporation was on April tenth, one thousand nine hundred and thirty-three, engaged in supplying water for public or private use in one or more municipalities and which filed, prior to January first, one thousand nine hundred and thirty-four, a certificate of reincorporation in the manner prescribed by an act entitled "A supplement to an act entitled "An act for the construction, maintenance and operation of waterworks for the purpose of supplying cities, towns, townships, villages, boroughs and other municipalities in this state, with water, and otherwise amending said act,' approved April twenty-first, one thousand eight hundred and seventy-six, as such title was amended by an act approved June twenty-second, one thousand nine hundred and six," approved April tenth, one thousand nine hundred and thirty-three (L.1933, c. 98, p. 202), shall be deemed to be duly incorporated under this chapter and authorized to supply water for public and private use in such municipality or municipalities and to exercise all the rights and powers conferred by this chapter, and may continue to maintain, operate and extend its works, mains, pipes and appurtenances in such municipality or municipalities.

No such company or consolidated corporation shall be relieved of any duty or liability imposed upon it, or existing at the time of the execution and filing of such certificate of reincorporation.

Nothing herein contained shall be construed to limit or interfere with the right of any municipality where such works and appurtenances are located to regulate the manner of using the streets and public places therein by any such company for the purposes of its business.



Section 48:19-8 - Incorporation Of Certain Companies Recognized; Powers

48:19-8. Incorporation of certain companies recognized; powers
Any company, however incorporated, which on March twenty-second, one thousand nine hundred and thirty-four, was actually engaged in supplying one or more municipalities with water for public and private use, and which has filed in the office of the secretary of state a certificate approved by the board of public utility commissioners purporting to be under the act entitled "A supplement to an act entitled "An act for the construction, maintenance and operation of waterworks for the purpose of supplying cities, towns, townships, villages, boroughs and other municipalities in this state with water, and otherwise amending said act,' approved April twenty-first, one thousand eight hundred and seventy-six, as such title was amended by an act approved June twenty-second, one thousand nine hundred and six," approved April tenth, one thousand nine hundred and thirty-three (L.1933, c. 98, p. 202), shall be deemed to have become thereby duly incorporated and to be fully authorized to continue to supply water for public and private use in any and all municipalities then being supplied by such company, and said company shall be fully authorized to exercise all the rights and powers conferred by this chapter and may thereafter continue to maintain, operate and extend its works, mains, pipes and appurtenances in each of the municipalities being supplied.



Section 48:19-11 - Increase Of Capital; Approval Of Public Utility Commission

48:19-11. Increase of capital; approval of public utility commission
Each water company in this State may increase its capital stock by and with the consent of 2/3 of the stockholders of the company and upon filing certificate of such action in the office of the Secretary of State.

Nothing in this section contained shall be construed as authorizing any water company to issue any capital stock pursuant to this section until such company shall have first obtained authority so to do from the Board of Public Utility Commissioners in the manner provided by section 48:3-9 of this Title.

Amended by L.1962, c. 198, s. 190.



Section 48:19-13 - General Powers

48:19-13. General powers
Each water company organized under the laws of this State may take and divert sources of water supply and build, erect, alter, repair, enlarge and maintain reservoirs and works and may lay pipes and conduits and install facilities for water as shall be necessary and proper to enable the company to carry into effect the purposes of its incorporation.

Amended by L.1962, c. 198, s. 191.



Section 48:19-13.1 - Membership Fees Of Certain Water Companies

48:19-13.1. Membership fees of certain water companies
Notwithstanding the provisions of any law, rule or regulation to the contrary, any nonprofit, private water company, organized pursuant to Title 15 of the Revised Statutes for the purpose of supplying water to an unincorporated community within a county of the third class, may charge a membership fee or fees for any person becoming a member of such company after the effective date of this act. The amount of such membership fee or fees shall be determined by the company and shall not exceed $500.00.

L.1965, c. 42, s. 1.



Section 48:19-14 - Entry On Land

48:19-14. Entry on land
Each water company may enter upon any lands for the purpose of making all such preliminary examinations, explorations, measurements and levelings as may be necessary and proper for its corporate purposes, and subject to responsibility for all damages which shall be done thereto.

Amended by L.1962, c. 198, s. 192.



Section 48:19-15.1 - Condemnation; Action Against Utility

48:19-15.1. Condemnation; action against utility
Every water utility desiring to take, use or occupy any lands or to take or divert any spring or stream of water necessary for the rendition of its public utility service may exercise the power of eminent domain as provided in sections 48 and 49 hereof to acquire such lands, right and privileges.

If the owner of any real estate shall not have given his consent in writing to the diversion, or diminution of such spring or stream, and the damage to the real estate by reason of such diversion or diminution shall not have been ascertained and paid pursuant to said chapter 1 of the Title 20, Eminent Domain, then the owner may, by action at law, recover any damages he may sustain by reason of such diversion or diminution. Nothing in this section shall be construed to limit or affect the power or jurisdiction of the Department of Conservation and Economic Development.

L.1962, c. 198, s. 59.



Section 48:19-17 - Pipes In Streets Authorized; Consent Of Public Body; Appeal

48:19-17. Pipes in streets authorized; consent of public body; appeal
Each water company may lay its pipes beneath such public roads, streets, and places as it may deem necessary for its corporate purposes, free from all charge to be made by any person or body politic whatsoever for such privilege, and may also construct and maintain hydrants on and along such roads, streets and places, provided that the pipes shall be laid at least 3 feet below the surface and shall not in anywise unnecessarily obstruct or interfere with the public travel or damage public or private property.

The consent of the public body charged with the repair and maintenance of such public roads, streets and places shall first be obtained.

If such public body shall refuse or fail to give its consent, the water company may appeal to the Board of Public Utility Commissioners of the State of New Jersey. A hearing thereon shall be had on notice to all parties in interest, who shall be afforded an opportunity to be heard. If, after such hearing the Board of Public Utility Commissioners shall determine that the installation of such pipes or hydrants is reasonably necessary for the service, convenience or welfare of the public, the water company shall be authorized to proceed in accordance with such determination.

Amended by L.1962, c. 198, s. 193; L.1966, c. 233, s. 1, eff. Aug. 10, 1966.



Section 48:19-18 - Sale Of Water, Rates.

48:19-18 Sale of water, rates.

48:19-18. Each water company organized under the laws of this State may sell and dispose of the water issuing from its reservoirs, aqueducts or pipes for such rates and pursuant to such terms and conditions as are in accordance with its approved tariffs on file with the Board of Public Utilities, provided, however, as follows:

No tariff shall be approved that provides for or allows the imposition of any standby fees or charges for any fire protection system to a residential customer served by a water service line of two inches or less in diameter.No tariff shall be approved that provides for or allows the imposition of any fees in excess of the cost of water actually used for any sprinkler system required to be installed in any residential health care facility pursuant to the "Health Care Facilities Planning Act," P.L.1971, c.136 (C.26:2H-1 et seq.) and regulations promulgated thereunder or in any rooming or boarding house pursuant to the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et al.) and regulations promulgated thereunder. Nothing herein shall preclude any water company from charging for the actual cost of water main connection.

Nothing in this section shall preclude a water company from requiring separate dedicated service lines for fire protection. The water company may require that fire service lines be metered. Nothing in this section shall alter the liability for maintenance and repair of service lines which exists on the effective date of P.L.2003, c.278.

Amended 1962, c.198, s.194; 1981, c.514, s.1; 2003, c.278, s.8.



Section 48:19-18.1 - Statement Of Amount Of Water Sold In Gallons On Bill

48:19-18.1. Statement of amount of water sold in gallons on bill
Any bill or other statement presented by a person, firm, association, corporation, authority or governmental unit to a customer for water sold or supplied shall have the amount of water sold or supplied stated thereon in gallons or shall indicate thereon that 100 cubic feet of water equals 748 gallons.

L.1973, c. 230, s. 1.



Section 48:19-19 - Contracts Between Companies For Supply Of Water

48:19-19. Contracts between companies for supply of water
Every water company organized under the laws of this State may contract with any company organized under any law of the State for a supply of water upon such terms and for such times as may be mutually agreed upon. Such companies may lay such supply mains and pipes as may be thought necessary to furnish such supply through any property upon obtaining the consent in writing of the owner thereof, or under the surface of any streets, roads, highways or public places, provided that the companies first obtain the consent by ordinance of the municipalities through which the mains and pipes are to be laid.

The municipal body having control of such streets, roads, highways or public places shall designate the place therein where and the manner in which the pipes or mains shall be laid.

Amended by L.1962, c. 198, s. 195.



Section 48:19-20 - Extension Of Works

48:19-20. Extension of works
Every aqueduct company which was on March 21, 1888, in existence under any special charter in this State and every water company incorporated under the law of this State, may add to and extend its works to and within any municipality to such extent as may be necessary to carry out its corporate purposes, provided municipal consent is obtained and approved by the Board of Public Utility Commissioners, and may take such lands and may divert such streams of water in the manner provided in chapter 3 of this Title as shall be necessary for that purpose.

Nothing in this section shall empower any company to supply or furnish water within the corporate limits of a municipality of this State owning or controlling its water supply, without the permission of such municipality.

Amended by L.1962, c. 198, s. 196.



Section 48:19-22 - Refund For Failure To Supply Water

48:19-22. Refund for failure to supply water
In case any water company of this state shall fail for more than five consecutive days during any period for which water rent is charged, collected or received, to supply water to a person who has paid such rents in advance, the water company shall refund to the consumer a portion of such rent proportioned to the time of the nonsupply.

The word "consumer" herein shall be construed to include individuals, firms, private, public and municipal corporations furnished with water for any purpose other than that of motive power.

This section shall not apply to any municipality owning or controlling its waterworks.



Section 48:19-23 - Municipal Consents To Formation Of Water Companies Validated

48:19-23. Municipal consents to formation of water companies validated
L.1906, c. 68, s. 2, p. 98 (C.S. p. 3636, s. 633), being section two of the act entitled "A supplement to an act entitled "An act for the construction, maintenance and operation of waterworks for the purpose of supplying cities, towns and villages of this state with water,' approved April twenty-first, eighteen hundred and seventy-six," approved April second, one thousand nine hundred and six, as amended by L.1912, c. 211, p. 328 (1924 Suppl. s. 136-633), approved March twenty-eighth, one thousand nine hundred and twelve, saved from repeal. [The above section, as amended, validates municipal consents theretofore granted to the formation of water companies, provided the approval of the state water policy commission is obtained.]



Section 48:19-24 - Incorporation And Contracts Of Certain Water Companies Validated

48:19-24. Incorporation and contracts of certain water companies validated
L.1906, c. 128, p. 238 (C.S. p. 3649, s. 675), entitled "An act validating the incorporation and proceedings of certain companies organized in townships for the construction, maintenance and operation of waterworks under an act entitled "An act for the construction, maintenance and operation of waterworks for the purpose of supplying cities, towns and villages of this state with water,' approved April twenty-first, one thousand eight hundred and seventy-six, and the several supplements thereto and amendments thereof," approved April nineteenth, one thousand nine hundred and six, saved from repeal. [This act validates the incorporation, contracts, bonds and obligations of certain water companies.]



Section 48:19-25 - Incorporation And Powers Of Certain Water Companies Validated

48:19-25. Incorporation and powers of certain water companies validated
L.1926, c. 158, p. 263, entitled "A supplement to an act entitled "A supplement to an act entitled "An act for the construction, maintenance and operation of waterworks for the purpose of supplying cities, towns, townships, villages, boroughs and other municipalities in this state with water, and otherwise amending said act," approved April twenty-first, one thousand eight hundred and seventy-six, as such title was amended by an act approved June twenty-second, one thousand nine hundred and six,' approved March twelfth, one thousand nine hundred and twenty-five," approved March twenty-sixth, one thousand nine hundred and twenty-six, saved from repeal. [This act validates the incorporation and powers of water companies actually engaged in supplying water to municipalities and which have filed a proper certificate.]



Section 48:19-26 - Nonprofit Senior Citizen Cooperative Associations; Exceptions From Rules And Laws On Rates

48:19-26. Nonprofit senior citizen cooperative associations; exceptions from rules and laws on rates
The Board of Public Utility Commissioners is hereby authorized and empowered to grant exceptions from the literal requirements of those provisions of chapters 2, 3 and 19 of Title 48 of the Revised Statutes, or from any rules, regulations or procedures promulgated pursuant thereto, pertaining to the imposition or exaction of special, discriminatory or preferential rates or regulations or for the installation of metering devices, for determining any charges to be imposed by nonprofit water companies which are owned wholly by nonprofit senior citizen cooperative associations, and which provide service only to the members of such association. Such exceptions shall only be granted upon a finding by the board that the literal application of said aforementioned provisions in such cases is unnecessary for the protection of the public interest.

L.1973, c. 160, s. 1, eff. June 7, 1973.



Section 48:19-27 - Applications For Exception

48:19-27. Applications for exception
An application for an exception authorized pursuant to the provisions of section 1 of this act shall be filed in writing with, and upon forms supplied by, the board, and shall contain such information as the board shall require.

L.1973, c. 160, s. 2, eff. June 7, 1973.



Section 48:19-28 - Exceptions Granted; Record; Public Examination

48:19-28. Exceptions granted; record; public examination
The board shall maintain a record of all exceptions granted, and shall make such record reasonably available for public examination.

L.1973, c. 160, s. 3, eff. June 7, 1973.



Section 48:23-1 - Short Title

48:23-1. Short title
This act shall be known and may be cited as the "New Jersey Public Broadcasting Authority Act of 1968."

L.1968, c. 405, s. 1, eff. Jan. 13, 1969.



Section 48:23-2 - Definitions.

48:23-2 Definitions.

2.For the purposes of this act, unless otherwise indicated by the context:

"Authority" means the New Jersey Public Broadcasting Authority.

"Board" means the board of the New Jersey Public Broadcasting Authority.

"Public broadcasting" includes all aspects of noncommercial radio and television, open and closed circuit, including the production and dissemination of public and community affairs, educational, cultural, and instructional information to the public at large within the State. For the purposes of P.L.1968, c.405 (C.48:23-1 et seq.), public broadcasting does not include radio and television transmissions for internal communications, as presently used by public and private agencies in fields such as law enforcement, safety, transportation, traffic control, civil defense, and the like, except that this limitation shall not apply when an emergency condition exists and notification of the emergency condition is received by the authority pursuant to section 3 of P.L.1989, c.133 (C.53:1-21.6) nor shall this limitation apply with regard to preparations or planning for such an emergency condition.

"Public broadcasting telecommunications" includes all public broadcasting services relating to public broadcasting including intercommunications, datacasting, closed circuit Instructional Television Fixed Service (ITFS), and other services requiring Federal Communications Commission spectrum allocations for transmission of electrical impulses that specifically and integrally relate to New Jersey public broadcasting. Facilities typical for application of these services would encompass micro-wave interconnection, aural and video TV transmission, multiplexing, laser beam utilization, satellite interconnection systems, and other appropriate technological devices.

L.1968, c.405, s.2; amended 2005, c.35, s.1; 2010, c.104, s.10.



Section 48:23-3 - New Jersey Public Broadcasting Authority; Establishment.

48:23-3 New Jersey Public Broadcasting Authority; establishment.

3.There is hereby established, pursuant to P.L.1968, c.405 (C.48:23-1 et seq.), in the Executive Branch of the State Government the New Jersey Public Broadcasting Authority. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the authority is hereby allocated within the Department of the Treasury, but notwithstanding such allocation, the authority shall be independent of any supervision or control by the department or by any agency or officer thereof.

L.1968, c.405, s.3; amended 2010, c.104, s.11.



Section 48:23-4 - Board; Appointment; Terms; Compensation; Meetings; Organization; Secretary; Seal.

48:23-4 Board; appointment; terms; compensation; meetings; organization; secretary; seal.

4. a. (Deleted by amendment, P.L.2010, c.104).

b.The authority shall consist of a board which shall be composed of five members: (1) three members appointed by the Governor who shall be citizens of the State, two of whom shall be public members; (2) one member appointed by the President of the Senate; and (3) one member appointed by the Speaker of the General Assembly.

c.The term of office of appointed members, except for the first appointed members made under P.L.2010, c.104, shall be for five years. Each member shall serve until the member's successor shall have been appointed and qualified and vacancies shall be filled in the same manner as the original appointments for the remainder of the unexpired term.

d.The members of the board shall receive no compensation for their services, but may be reimbursed for their actual expenses in performing their duties.

e.The board shall hold public meetings at such places within the State as it shall designate at least once quarterly and at such other times as in its judgment may be necessary.

f.The board shall organize annually by the election of a chair and vice-chair, and such other officers as the board shall determine. Officers shall serve until their successors are elected and qualified. Vacancies in such offices shall be filled in the same manner for the unexpired term only.

g.The chair shall appoint a secretary of the board who shall have custody of its official seal. The chair may designate an employee of the authority to perform such duties of the secretary and such other services as the board shall designate.

L.1968, c.405, s.4; amended 2010, c.104, s.13.



Section 48:23-7 - Powers Of Authority.

48:23-7 Powers of authority.

7.The authority shall have the power to:

a.Adopt and from time to time amend and repeal suitable by-laws for the management of the authority's affairs.

b.Adopt and use the official seal and alter the same at the pleasure of the board.

c.Maintain an office at such place or places within the State as the board may designate within the limits of available appropriations therefor.

d.(Deleted by amendment, P.L.2010, c.104).

e.Apply for, receive, and hold such authorizations and licenses and assignments and reassignments of channels from the Federal Communications Commission (FCC) as may be necessary to conduct its operations and prepare, and file and prosecute before the FCC all applications, reports, or other documents or requests for authorization of any type necessary or appropriate to achieve the authorized purposes of the authority.

f.Comply with the minimum requirements of the FCC necessary for the authority to hold FCC broadcast licenses, including requirements concerning the minimum number of authority employees and broadcast transmission facilities.

g.(Deleted by amendment, P.L.2010, c.104).

h.(Deleted by amendment, P.L.2010, c.104).

i.(Deleted by amendment, P.L.2010, c.104).

j.(Deleted by amendment, P.L.2010, c.104).

k.(Deleted by amendment, P.L.2010, c.104).

l.(Deleted by amendment, P.L.2010, c.104).

.m.(Deleted by amendment, P.L.2010, c.104).

n.(Deleted by amendment, P.L.2010, c.104).

o.(Deleted by amendment, P.L.2010, c.104).

p.(Deleted by amendment, P.L.2010, c.104).

q.(Deleted by amendment, P.L.2010, c.104).

r.(Deleted by amendment, P.L.2010, c.104).

s.Make reasonable rules and regulations to carry out the provisions of P.L.1968, c.405 (C.48:23-1 et seq.) and P.L.2010, c.104 (C.48:23-18 et al.).

L.1968, c.405, s.7; amended 2010, c.104, s.16.



Section 48:23-8 - Encumbering Of Assets

48:23-8. Encumbering of assets
The authority shall have no power to issue bonds, notes or other obligations, or to mortgage, pledge or otherwise encumber the assets of the authority or any of its income; and no part of the income or the assets of the authority shall inure to the benefit of any director, officer, employee or any other individual, except as may be provided as salary or reasonable compensation for services.

L.1968, c. 405, s. 8, eff. Jan. 13, 1969.



Section 48:23-9 - Political Activities

48:23-9. Political activities
The authority shall be prohibited from supporting or opposing any political party or candidate for public office, elective or otherwise, and from attempting to influence the enactment of legislation. The authority shall not, however, be precluded from promoting full discussions of public issues.

L.1968, c. 405, s. 9, eff. Jan. 13, 1969.



Section 48:23-10 - Educational Policies; Curriculum Content

48:23-10. Educational policies; curriculum content
Nothing in this act concerning the authority's activities in the field of instructional television shall be deemed to supersede the responsibilities of the Commissioner of Education, the Chancellor of Higher Education and local school governing bodies with respect to the determination of educational policies or curriculum content.

L.1968, c. 405, s. 10, eff. Jan. 13, 1969.



Section 48:23-13 - Foundation For New Jersey Public Broadcasting Established

48:23-13. Foundation for New Jersey Public Broadcasting established
The New Jersey Public Broadcasting Authority is authorized to establish a nonprofit, educational and charitable organization to be known as the Foundation for New Jersey Public Broadcasting. The foundation shall be devoted to the sponsoring of activities and the raising of funds for the support and promotion of the authority and its several purposes. The foundation shall be incorporated, organized and operated in such manner as to be eligible under applicable federal law for tax-exempt status and for the receipt of tax-deductible contributions.

L.1990,c.114,s.1.



Section 48:23-14 - Board Of Directors.

48:23-14 Board of directors.

2.The Foundation for New Jersey Public Broadcasting shall be governed by a board of directors. The number of directors and their terms and manner of selection shall be determined upon the incorporation of the foundation. No employee of the New Jersey Public Broadcasting Authority shall serve as a member of the board of directors. No member of the board of directors shall engage in any business transaction or professional activity for profit with the New Jersey Public Broadcasting Authority.

L.1990, c.114, s.2; amended 2010, c.104, s.20.



Section 48:23-15 - Executive Director, Employees

48:23-15. Executive director, employees
The board of directors of the Foundation for New Jersey Public Broadcasting shall be authorized, within the limits of its own funds, to employ an executive director and professional, technical and administrative personnel. Employees of the foundation shall not be construed to be employees of the State of New Jersey. The board shall also be authorized to contract for such professional and administrative services as it shall deem necessary.

L.1990,c.114,s.3.



Section 48:23-16 - Bylaws

48:23-16. Bylaws
Upon the incorporation of the Foundation for New Jersey Public Broadcasting and the establishment of the first board of directors, the board shall adopt bylaws setting forth the structure, officers, powers and duties of the foundation.

L.1990,c.114,s.4.



Section 48:23-17 - Use Of Funds.

48:23-17 Use of funds.

5.All funds received by the Foundation for New Jersey Public Broadcasting, other than those necessary to pay for the expenses of the foundation, shall be used exclusively for the support and promotion of public broadcasting in New Jersey.

L.1990, c.114, s.5; amended 2010, c.104, s.21.



Section 48:23-18 - Short Title.

48:23-18 Short title.

1.Sections 1 through 9, sections 14 through 15 and sections 22 through 24 of this act shall be known and may be cited as the "New Jersey Public Broadcasting System Transfer Act."

L.2010, c.104, s.1.



Section 48:23-19 - Findings, Declarations Relative To The State's Public Broadcasting System.

48:23-19 Findings, declarations relative to the State's public broadcasting system.

2.The Legislature finds and declares that:

a.In 1968, the Legislature passed and then Governor Richard J. Hughes signed the "New Jersey Public Broadcasting Authority Act of 1968," P.L.1968, c.405 (C.48:23-1 et seq.), establishing the New Jersey Public Broadcasting Authority ("authority"), the current operator of New Jersey Network Public Television and Radio ("NJN"), in response to the inability of commercial and public broadcasters to adequately cover public affairs in the State. Further, in 1990, the Legislature passed and then Governor Thomas H. Kean signed P.L.1990, c.114 (C.48:23-13 et al.), authorizing the establishment of the Foundation for New Jersey Public Broadcasting ("foundation") as NJN's fundraising arm.

b.While this structure has served the State by building a broadcast network that assists in meeting the information and entertainment needs of our citizens, the current fiscal crisis confronting the State, and the inherent difficulties in operating an essentially creative, artistic, cultural, educational, and public affairs entity under the control of a State authority clearly necessitated a thorough re-examination of the State's role in public broadcasting.

c.In light of the aforesaid fiscal, structural, and operational challenges, the Fiscal Year 2011 appropriations law, passed by the Legislature and signed by the Governor on June 29, 2010 (P.L.2010, c.35), significantly reduced State support for public broadcasting services.

d.Because of a concern that the best interests of the citizens could be harmed by any wholesale elimination of public broadcasting, the Legislature created the "Legislative Task Force on Public Broadcasting," which was charged with evaluating a potential transition of New Jersey public broadcasting assets to a nonprofit entity. The task force concluded that such entity should: (1) continue to provide New Jersey-centric programming; (2) operate Statewide; (3) implement the use of new technology; and (4) provide independent, civic journalism.

e.It is therefore necessary and in the public interest to establish a legal structure within which the transfer, either by sale or lease, of the State's public broadcasting system, or delegation by contract of the responsibility for operating that system, to a nonprofit corporation or other entity eligible to operate a public broadcasting system, in any form, including, but not limited to, a transfer of its assets, including its radio operating licenses, retention of its television operating licenses, or transfer of responsibility for its operations, or an interest in them, may be accomplished in a timely manner that provides maximum benefits for the citizens of the State while, at the same time, minimizing disruption to affected employees and other interested parties.

f.Because of the speculative nature of the value of the television operating license currently held by the authority, it is in the public interest for the authority to retain the television operating licenses.

g.Moreover, while it is important to consider and provide for a potential asset transfer to a nonprofit corporation or similar entity, it is also in the public interest to authorize the State Treasurer to explore alternative paths to such a transfer, including, but not limited to, the outright sale of some or all of the assets of the authority.

L.2010, c.104, s.2.



Section 48:23-20 - Transfer Of State's Public Broadcasting System To Another Entity.

48:23-20 Transfer of State's public broadcasting system to another entity.

3. a. The New Jersey Public Broadcasting Authority created pursuant to P.L.1968, c.405 (C.48:23-1 et seq.) shall undertake all acts necessary to accomplish the transfer of the State's public broadcasting system to a nonprofit corporation or other entity eligible to operate a public broadcasting system as authorized by P.L.2010, c.104 (C.48:23-18 et al.), including, but not limited to, applying or assisting in applying to the Federal Communications Commission ("FCC") or other governmental entity for any required approval, executing any authorization or authorizations required to implement such transfer, other than the transfer of the television licenses, and seeking any other approval or approvals as may be necessary and convenient to accomplish the transfer.

b.All State departments and agencies, boards, commissions, and authorities, as well as all municipal and county governing bodies, boards, commissions, and authorities, shall cooperate fully with the transfer authorized by P.L.2010, c.104 and facilitate the transfer of assets, the rendering of approvals, and all other acts necessary or convenient to accomplish the transfer.

c.The State Treasurer is authorized to retain any consultants, experts, brokers, advisors, or other professionals whose services may be necessary in order to effectuate the transaction or transactions contemplated by P.L.2010, c.104, and there are appropriated such sums as may be necessary for such fees and services, as well as any other costs determined to be necessary to effectuate such transaction or transactions, subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury and the Joint Budget Oversight Committee, or its successor.

d.Notwithstanding the provisions of subsection a. of this section, the State Treasurer shall not transfer the television operating licenses currently held by the authority, but may transfer the radio operating licenses currently held by the authority.

L.2010, c.104, s.3.



Section 48:23-21 - Preparation Of Written Inventory Of Assets And Liabilities.

48:23-21 Preparation of written inventory of assets and liabilities.

4. a. The State Treasurer, in consultation with the authority, shall prepare a complete written inventory identifying the public broadcasting system's assets and liabilities appropriate for transfer or sale pursuant to sections 5 and 6 of P.L.2010, c.104 (C.48:23-22 and C.48:23-23). The inventory shall include a description and recommendations, if any, concerning the most appropriate mechanism or mechanisms through which a transfer of such assets and liabilities to a qualifying nonprofit corporation or one or more sales to another entity or entities pursuant to P.L.2010, c.104 should be accomplished. The inventory shall be completed and copies of the inventory shall be delivered to the Governor, the Speaker of the General Assembly, and the President of the Senate.

b.Any assets or properties owned by the State or any department, agency, board, authority, or commission thereof or any county or municipal board, commission, or authority used in the operation of the public broadcasting system or an interest therein, may be leased or licensed, in lieu of an assignment or transfer of such assets or properties, except as may otherwise be prohibited or limited by the terms of any debt issued to acquire such assets or properties, as determined by the State Treasurer.

L.2010, c.104, s.4.



Section 48:23-22 - Authorization For Receipt Of Proposals, Negotiation Of Contract.

48:23-22 Authorization for receipt of proposals, negotiation of contract.

5. a. (1) The State Treasurer is authorized to receive one or more proposals to transfer all or any part of the assets of the authority, including, but not limited to, the radio operating licenses, but not including the television operating licenses, to a nonprofit corporation.

(2)Upon selecting a proposal pursuant to this subsection, the State Treasurer shall negotiate a contract to transfer all or any part of the assets of the authority, including, but not limited to, the radio operating licenses, but not including the television operating license, to a selected nonprofit corporation and submit the negotiated contract to the Legislature pursuant to subsection g. of this section.

b.Any transfer or transfers authorized pursuant to subsection a. of this section shall not occur unless the State Treasurer determines, upon application by or on behalf of the nonprofit corporation, if a nonprofit corporation is selected, that:

(1)The nonprofit corporation is an educational and charitable corporation validly existing and in good standing under the "New Jersey Nonprofit Corporation Act," P.L.1983, c.127 (N.J.S.15A:1-1 et seq.) and is incorporated, organized and operated in such a manner as to qualify as a nonprofit corporation described in section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C. s.501(c)(3) or any successor provision that is exempt from taxation pursuant to section 501(a) of the federal Internal Revenue Code, 26 U.S.C. s.501(a) or any successor provision;

(2)The nonprofit corporation's certificate of incorporation and by-laws authorize the receipt of the FCC operating licenses currently assigned to the authority and the ownership of the assets and liabilities of the authority, and provide that the purposes of the nonprofit corporation include the ownership, maintenance, and operation of a public broadcasting system; and

(3)Upon the assignment of any radio operating licenses and the transfer of assets, the nonprofit corporation shall provide public broadcasting services and operate a public broadcasting system consistent with FCC license requirements.

c.Any assets and liabilities, including receivables, may be assigned, transferred, or conveyed to the nonprofit corporation upon the Legislature's approval pursuant to subsection g. of this section and may become vested in the nonprofit corporation, any of which assignments, transfers, or conveyances may also be evidenced by such instruments of assignment, transfer, or conveyance as the Legislature may approve pursuant to subsection g. of this section, and all liabilities listed in a schedule of assets and liabilities, as well as all outstanding obligations and commitments lawfully undertaken or contracted for by the authority in respect of the public broadcasting system, may be assumed and performed by the nonprofit corporation through the execution, delivery, and performance of such instruments of assumption as the State Treasurer shall prescribe, in each case subject to action by the State Treasurer and the Legislature, pursuant to subsection g. of this section.

d.The State Treasurer shall take such other actions, and may require the nonprofit corporation to take such other actions, as the State Treasurer deems to be necessary to implement the provisions of P.L.2010, c.104 (C.48:23-18 et al.).

e.The State Treasurer may assign, transfer, or convey to the nonprofit corporation from time to time such additional public broadcasting system assets, other than the television operating licenses, as the State Treasurer deems appropriate to further the purposes of P.L.2010, c.104, subject to the approval of the Legislature pursuant to subsection g. of this section.

f.Any negotiations to transfer all or any part of the assets of the authority, including, but not limited to, the radio operating licenses, but not including the television operating licenses, to a nonprofit corporation; or to delegate by contract responsibility for conducting the operations of the public broadcasting system to a nonprofit corporation involving the State Treasurer shall be subject to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) and all of its exemptions, commonly known as the open public records act.

g. (1) The State Treasurer shall make the submission required by subsection a. of this section, to the Legislature to the President of the Senate and the Speaker of the General Assembly on a day when both houses are meeting. The President and the Speaker shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively.

(2)Unless the contract as described in the submission is disapproved by adoption of a concurrent resolution to this effect by the affirmative vote of a majority of the authorized membership of both houses within the prescribed time period prescribed in this subsection, the contract shall be deemed approved. The President and the Speaker shall cause a concurrent resolution of disapproval of the contract to be placed before the members of the respective houses for a recorded vote within the time period. The time period shall commence on the day of submission and expire on the fifteenth day after submission or for a house not meeting on the fifteenth day, on the next meeting day of that house.

h.Subject to the provisions of P.L.2010, c.104 and any federal law to the contrary, as an alternative to a transfer or transfers as authorized by this section, the Treasurer is authorized to solicit and receive one or more proposals to sell all or any part of the assets of the authority, including, but not limited to, the radio operating licenses, but not including the television operating licenses, to a for-profit corporation or other entity, subject to such terms, conditions, limitations, rights of reversion and first refusal, provisions for liquidated damages and other contractual penalty provisions, and such other provisions as the Treasurer shall determine to be in the public interest; subject to the approval of the Legislature pursuant to subsection g. of this section.

L.2010, c.104, s.5.



Section 48:23-23 - Authorization To Delegate By Contract Responsibility To Another Entity.

48:23-23 Authorization to delegate by contract responsibility to another entity.

6. a. (1) The State Treasurer is authorized to receive one or more proposals to delegate by contract responsibility for conducting the operations of the public broadcasting system to a nonprofit corporation or other entity.

(2)Upon selecting a proposal pursuant to this subsection, the State Treasurer shall negotiate a contract to delegate by contract responsibility for conducting the operations of the public broadcasting system and submit the negotiated contract to the Legislature pursuant to subsection g. of this section.

b.Any transfer or transfers authorized pursuant to subsection a. of this section shall not occur unless the State Treasurer determines, upon application by or on behalf of a nonprofit corporation, if a nonprofit corporation is selected, that:

(1)The nonprofit corporation is an educational and charitable corporation validly existing and in good standing under the "New Jersey Nonprofit Corporation Act," P.L.1983, c.127 (N.J.S.15A:1-1 et seq.) and is incorporated, organized and operated in such a manner as to qualify as a nonprofit corporation described in section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C. s.501(c)(3) or any successor provision that is exempt from taxation pursuant to section 501(a) of the federal Internal Revenue Code, 26 U.S.C. s.501(a) or any successor provision;

(2)The nonprofit corporation's certificate of incorporation and by-laws authorize the receipt of the FCC operating licenses currently assigned to the authority and the ownership of the assets and liabilities of the authority, and provide that the purposes of the nonprofit corporation include the ownership, maintenance, and operation of a public broadcasting system; and

(3)Upon the assignment of any operating licenses and the transfer of assets, the nonprofit corporation shall provide public broadcasting services and operate a public broadcasting system consistent with FCC license requirements.

c.Any assets and liabilities, including receivables, may be assigned, transferred, or conveyed to the nonprofit corporation or other entity upon the Legislature's approval pursuant to subsection g. of this section and shall become vested in the nonprofit corporation or other entity, any of which assignments, transfers or conveyances may also be evidenced by such instruments of assignment, transfer, or conveyance as the Legislature may approve pursuant to subsection g. of this section, and all liabilities listed in a schedule of assets and liabilities, as well as all outstanding obligations and commitments lawfully undertaken or contracted for by the authority in respect of the public broadcasting system, may be assumed and performed by the nonprofit corporation or other entity through the execution, delivery, and performance of such instruments of assumption as the State Treasurer shall prescribe, in each case subject to action by the State Treasurer and the Legislature, pursuant to subsection g. of this section.

d.The State Treasurer shall take such other actions, and may require the nonprofit corporation or other entity to take such other actions, as the State Treasurer deems to be necessary to implement the provisions of P.L.2010, c.104 (C.48:23-18 et al.).

e.The State Treasurer may assign, transfer, or convey to the nonprofit corporation or other entity from time to time such additional public broadcasting system assets, other than the television operating licenses, as the State Treasurer deems appropriate to further the purposes of P.L.2010, c.104, subject to the approval of the Legislature pursuant to subsection g. of this section.

f.Any negotiations to delegate by contract responsibility for conducting the operations of the public broadcasting system involving the State Treasurer shall be subject to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) and all of its exemptions, commonly known as the open public records act.

g. (1) The State Treasurer shall make the submission required by subsection a. of this section, to the Legislature to the President of the Senate and the Speaker of the General Assembly on a day when both houses are meeting. The President and the Speaker shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively.

(2)Unless the project as described in the submission is disapproved by adoption of a concurrent resolution to this effect by the affirmative vote of a majority of the authorized membership of both houses within the time period prescribed in this subsection, the contract shall be deemed approved. The President and the Speaker shall cause a concurrent resolution of disapproval of the contract to be placed before the members of the respective houses for a recorded vote within the time period. The time period shall commence on the day of submission and expire on the fifteenth day after submission or for a house not meeting on the fifteenth day, on the next meeting day of that house.

L.2010, c.104, s.6.



Section 48:23-24 - Receipt Of Records, Liabilities, Obligations, Commitments Of Authority To Effectuate Transfer.

48:23-24 Receipt of records, liabilities, obligations, commitments of authority to effectuate transfer.

7.The State Treasurer may receive, continue, or assume any records, liabilities, obligations or commitments of the authority or by written order or other appropriate method make an assignment or transfer thereof to any State department, agency, or instrumentality in order to effectuate the transfer of the State's public broadcasting system to a nonprofit corporation or other entity eligible to operate a public broadcasting system authorized by P.L.2010, c.104 (C.48:23-18 et al.). All State departments, agencies, and instrumentalities shall take all necessary measures to effectuate any action taken by the State Treasurer pursuant to P.L.2010, c.104 and shall assume and perform any liabilities, obligations, and commitments transferred or assigned to them.

L.2010, c.104, s.7.



Section 48:23-25 - Authority To Enter Into Contracts, Transfer Assets.

48:23-25 Authority to enter into contracts, transfer assets.

8.Notwithstanding the provisions of any other law, rule, or regulation to the contrary, contracts may be entered into and assets may be transferred, leased, subleased, licensed, or sublicensed, or authorized to be transferred, leased, subleased, licensed, or sublicensed pursuant to P.L.2010, c.104 (C.48:23-18 et al.) without the approval of the State House Commission, established pursuant to R.S.52:20-1, the State Leasing and Space Utilization Committee, established pursuant to section 4 of P.L.1992, c.130 (C.52:18A-191.4), or the Office of Leasing Operations in the General Services Administration of the Department of the Treasury, established pursuant to section 3 of P.L.1992, c.130 (C.52:18A-191.3), or of any other person or agency, provided that the contract, transfer, lease, sublease, license, or sublicense has been approved in writing by the State Treasurer.

L.2010, c.104, s.8.



Section 48:23-26 - Disposition Of Transferred Assets.

48:23-26 Disposition of transferred assets.

9.Public broadcasting system assets transferred, or authorized to be transferred, by contract or otherwise, pursuant to P.L.2010, c.104 (C.48:23-18 et al.), may be leased, subleased, licensed, sublicensed, sold, devised, donated, or otherwise disposed of for a nominal or other consideration, in order to effectuate the transfer of the State's public broadcasting system to a nonprofit corporation or other entity eligible to operate a public broadcasting system required by P.L.2010, c.104.

L.2010, c.104, s.9.



Section 48:23-27 - Terms Of Office Terminated.

48:23-27 Terms of office terminated.

14. The terms of office of all members of the New Jersey Public Broadcasting Commission in office prior to the effective date of P.L.2010, c.104 (C.48:23-18 et al.) shall terminate.

L.2010, c.104, s.14.



Section 48:23-28 - Terms Of First Members Appointed.

48:23-28 Terms of first members appointed.

15. Of the first members of the board of the New Jersey Public Broadcasting Authority appointed after the effective date of P.L.2010, c.104 (C.48:23-18 et al.), one public member appointed by the Governor shall serve for a term of one year, the member appointed by the Speaker of the General Assembly shall serve for a term of two years, one public member appointed by the Governor shall serve for a term of three years, and the member appointed by the President of the Senate shall serve for a term of four years.

L.2010, c.104, s.15.



Section 48:23-29 - "Trust Fund For The Support Of Public Broadcasting."

48:23-29 "Trust Fund for the Support of Public Broadcasting."

22. a. There is hereby created in the Department of the Treasury the "Trust Fund for the Support of Public Broadcasting", a restricted, nonlapsing, revolving fund to be managed and invested by the State Treasurer. All moneys appropriated to the fund, all interest accumulated on balances in the fund, and all cash received for the fund from any other source are dedicated solely for the support of a public broadcasting system serving New Jersey as provided for in P.L.2010, c.104. All moneys deposited in the fund are hereby appropriated in such amounts determined by the State Treasurer to the entity or entities selected to operate a public broadcasting system pursuant to P.L.2010, c.104 for that purpose and shall within 10 days of deposit in the fund be expended by the State Treasurer to that entity, or, if moneys are deposited prior to such entity being designated, as soon as may be practicable after approval of that entity or entities pursuant to sections 5 and 6 of P.L.2010, c.104 (C.48:23-22 and C.48:23-23).

b.Notwithstanding any provision of law to the contrary, except as may be otherwise prohibited or limited by the terms of any debt issued to acquire such assets or property, all monies received by the State from the sale, lease or assignment of any assets or property of the authority which comprise the public broadcasting system shall be deposited in or credited to this fund.

L.2010, c.104, s.22.



Section 48:23-30 - Transfer Approval.

48:23-30 Transfer approval.

23. If the Legislature's approval of the sale or transfer, as appropriate, of any radio or the television operating license is found to violate any federal law, rule or regulation, the transfer of the respective operating license shall not occur unless the authority, by a majority vote, approves such a sale or transfer.

L.2010, c.104, s.23.



Section 48:23-31 - Liberal Construction, Severability.

48:23-31 Liberal construction, severability.

24. This act shall be liberally construed to effectuate its purposes. All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistencies, superseded and shall be deemed inoperative. If any provision of this act, or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the sections that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.2010, c.104, s.24.






Title 49 - Sale Of Securities

Section 49:2-1 - Obligations Of United States; Authority To Act As Selling And Issuing Agents

49:2-1. Obligations of United States; authority to act as selling and issuing agents
Notwithstanding the provisions of any other law, all individuals, partnerships, associations and corporations organized, operating or doing business under the laws of this State are hereby authorized, upon designation by and qualification with the Secretary of the Treasury of the United States or under his authority, to act as selling and issuing agents for the sale and issue of obligations of the United States, during the period of any emergency proclaimed by the President of the United States and during the period in which a state of war exists between the United States and a foreign nation.

L.1942, c. 125, p. 409, s. 1.



Section 49:2-2 - Short Title

49:2-2. Short title
This act shall be known and may be cited as the "Public Obligation Registration Act."

L.1983, c. 243, s. 1, eff. July 1, 1983.



Section 49:2-3 - Definitions

49:2-3. Definitions
As used in this act:

a. "Book entry system" means a method of recording ownership which identifies the owner of an interest in the obligation;

b. "Registered form" means an obligation which is registered as to both principal and any stated interest, and (1) the transfer of the obligation may be effected by the surrender of the old instrument and either the reissuance by the issuer of the old instrument to the new holder or the issuance by the issuer of a new instrument to the new holder, or (2) the right to the principal of, and stated interest on, the obligation may be transferred through a book entry system;

c. "Obligation" means a bond, debenture, note, certificate or other evidence of indebtedness issued by a public issuer; and

d. "Public issuer" means the State, or any county, municipality, school district, body corporate and politic, district or public authority, agency, commission or other public institution heretofore or hereafter created by the State, any county or municipality or by one or more counties or municipalities which is authorized to issue obligations.

L.1983, c. 243, s. 2, eff. July 1, 1983.



Section 49:2-4 - Form Of Obligation

49:2-4. Form of obligation
Obligations may be issued in registered form, and all or any portion of an issue of obligations may be issued in the form of a single bond or note to a bank, transfer agent, fiscal agent, registrar or other holder appointed by resolution or ordinance of the public issuer for the purpose of maintaining a book entry system.

L.1983, c. 243, s. 3, eff. July 1, 1983.



Section 49:2-5 - Contracts Regarding Servicing Of Obligations

49:2-5. Contracts regarding servicing of obligations
Any public issuer, pursuant to ordinance or resolution, may contract with any bank, trust company or national banking association, or other institution, depository or fiduciary, or any person, firm or corporation located within or without the State, for services with respect to the issuance, transfer, exchange, payment, authentication, or other servicing of any of its obligations. The contracts may be for a specified or unlimited period of time and on any terms or conditions approved by the public issuer, shall be valid and binding whether or not an appropriation with respect thereto has been made prior to authorization or execution, and shall not be subject to the provisions of the "Local Public Contracts Law," P.L.1971, c. 198 (C. 40A:11-1 et seq.); the "Public School Contracts Law," N.J.S. 18A:18A-1 et seq.; P.L. 1954, c. 48 (C. 52:34-6 et seq.); or any other laws requiring public bidding. Annual costs and expenses under contracts shall be budgeted, met and provided for by the public issuer in the same manner as is debt service on its obligations which are the subject thereof. Initial or start-up fees and costs under contracts shall be deemed to be costs of issuance of the obligations which are the subject thereof.

L.1983, c. 243, s. 4, eff. July 1, 1983.



Section 49:2-6 - Execution Of Obligation; Signature

49:2-6. Execution of obligation; signature
Any obligation in registered form may be executed by the officer or officers of the public issuer authorized to do so with a facsimile signature in lieu of the manual signature of the authorized officer or officers, and the corporate seal of the public issuer, or a facsimile thereof, may be printed, engraved or otherwise reproduced on the obligation; provided that the obligation is authenticated by the authorized manual signature of, or on behalf of, a registrar, fiscal agent, transfer agent, trustee, paying agent or the like.

L.1983, c. 243, s. 5, eff. July 1, 1983.



Section 49:2-7 - Powers As Supplemental; Inconsistent Laws

49:2-7. Powers as supplemental; inconsistent laws
The powers granted in this act shall be supplemental and additional to any powers conferred by other laws upon public issuers and not in derogation of any powers now existing. To the extent the provisions of this act are inconsistent with any other law, this act shall control.

L.1983, c. 243, s. 6, eff. July 1, 1983.



Section 49:2A-1 - Short Title.

49:2A-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Bond Volume Cap Allocation Act."

L.1987, c.393, s.1; amended 2009, c.76, s.1.



Section 49:2A-2 - Findings, Determinations.

49:2A-2 Findings, determinations.

2. The Legislature finds and determines that:

a.The Internal Revenue Code of 1986, 26 U.S.C. s.146 et seq., as amended, by the "Tax Reform Act of 1986," Pub.L.99-514, and as thereafter amended, hereinafter referred to as the "Code," imposes an annual limitation on the volume of tax-exempt private activity bonds and the private activity portion of governmental bonds issued after August 15, 1986.

b. The Code limits the annual volume of tax-exempt private activity bonds and the private activity portion of governmental bonds for the State of New Jersey to $75.00 per resident for calendar year 1987 and $50.00 per resident for calendar years, thereafter, based on the most recent population estimate provided by the Bureau of the Census before the beginning of the calendar year to which the limitation applies.

c.The use of tax-exempt bonds is an effective and necessary method of financing programs for housing, water supply, sewerage treatment, hazardous waste treatment, storage and disposal, solid waste disposal, resource recovery and economic development, and such financing promotes and improves the health, safety, welfare and quality of life of the residents of the State.

d.The Code establishes a formula for allocation of the volume cap which, pursuant to subsection (e) of section 146 of the Code, was subject to temporary modification by gubernatorial executive order until December 31, 1987. The Code also permits the State to establish by law an alternative formula for allocating the volume cap.

e.In accordance with the Code, the Governor by Executive Orders No.147 of 1986 and No.185 of 1988, has heretofore established procedures for the allocation of the State's volume cap on private activity bonds and the private activity portion of governmental bonds within the State under the interim authority provided by the Code.

f.There is a Statewide need to assure that the limited amount of tax-exempt private activity bond financing available is used in the most effective manner by issuers of bonds in the State in order to provide the greatest benefits to the State, and that need can best be met by authorizing the Governor to continue to allocate portions of the State's volume cap among issuers.

g.The Code as amended further provides for annual limitations on the volume of other types of tax-exempt bonds or taxable bonds issued by governmental entities which may have the benefit of certain tax credits or tax subsidies. Specifically, the American Recovery and Reinvestment Act of 2009, Pub.L. No.111-5, further amended and supplemented the Code to provide for the issuance of certain tax-exempt, tax-credit and tax subsidy types of bonds, including "Recovery Zone Facility Bonds," "Recovery Zone Economic Development Bonds," "Qualified School Construction Bonds," "Qualified Zone Academy Bonds" and "Qualified Energy Conservation Bonds." These types of bonds are intended to finance programs to facilitate the economic recovery of the nation, contain limitations on the amount which can be issued throughout the nation and therefore require an allocation of such national limitation among the several states, including the State of New Jersey.

h.There is a Statewide need to assure that the limited amount of tax-exempt private activity bond financing and other types of tax-exempt, tax-credit or tax subsidy bond financing which are now authorized under the Code or may be authorized under the Code in the future, is used in the most effective manner by issuers of bonds in the State in order to provide the greatest benefits to the State, and that need can best be met by authorizing the Governor to continue to allocate portions of the State's volume cap among issuers.

L.1987, c.393, s.2; amended 2009, c.76, s.3.



Section 49:2A-3 - Definitions.

49:2A-3 Definitions.

3.As used in this act:

a."Bond" means a revenue obligation, security, bond, note, debenture, certificate or other evidence of indebtedness of an issuer.

b."Carryforward" means that portion of the State volume cap for any calendar year which is unused during that calendar year and which is available to be carried forward to be used in later years pursuant to the Code.

c."Federal formula" means the formula or formulas for allocation of the State volume cap now or hereafter established pursuant to the Code.

d."Governmental bond" means any tax-exempt bond which is not a private activity bond.

e."Issuer" means the State or any political subdivision of the State or any entity issuing bonds on behalf of the State or any political subdivision of the State.

f."Private activity bond" and "private activity portion of governmental bonds" means a bond or portion thereof subject to any allocation of the State volume cap pursuant to the Code.

g."Tax-exempt bond" means a bond, note or other obligation the interest on which is not includible in federal gross income pursuant to section 103 of the Code.

h."Tax-credit bond" or "tax subsidy bond" is a bond the interest on which is included in gross income for federal income tax purposes, but in respect of which the holder receives a tax credit or, in the alternative, the issuer receives an interest subsidy payment, which tax credit or interest subsidy payment is predicated on the bond qualifying for such amounts under applicable provisions of the American Recovery and Reinvestment Act of 2009, Pub.L. No.111-5 or such other provision of federal law as may amend or supplement the Code from time to time.

i."Volume cap" means the annual dollar limitation on the issuance of tax-exempt private activity bonds and the private activity portion of governmental bonds now or hereafter imposed on issuers by the Code or any other annual dollar limitation on the issuance of tax-credit bonds or tax-subsidy bonds under the Code.

L.1987, c.393, s.3; amended 2009, c.76, s.4.



Section 49:2A-4 - Allocation Of State Volume Cap.

49:2A-4 Allocation of State volume cap.

4. a.In order to ensure that the limited amounts of available tax-exempt private activity bond financing, tax-credit bond financing, and tax-subsidy bond financing are used in the most effective manner by issuers, the Governor is authorized to establish a procedure for allocation of the State volume cap which procedure may provide for a reallocation formula that differs from the federal formula.

b.Any allocation procedure established by the Governor shall provide, by executive order or otherwise, that:

(1)The entire State volume cap be allocated to the Department of the Treasury for reallocation by the State Treasurer;

(2)Any allocations made pursuant to this act be reviewed periodically and that unused allocations may be utilized for carryforward or rescinded for reallocation and carryforward, for reallocation, or for carryforward, as the case may be; and

(3)Any department of State Government or issuer receiving an allocation may establish guidelines and procedures with respect to that allocation and, if permitted, with respect to the reallocation and carryforward of that allocation or the reallocation, or carryforward of that allocation, as the case may be.

c.The allocation procedure and formula, if any, established by the Governor pursuant to this section shall be applicable to the allocation of the State volume cap for the 1988 calendar year, and, unless modified or revoked by further action of the Governor, shall be applicable to each calendar year thereafter.

L.1987, c.393, s.4; amended 2009, c.76, s.5.



Section 49:2A-5 - Annual Report.

49:2A-5 Annual report.

5.The Governor shall submit to the Legislature, after January 1, 1988 and on or before January 20, 1988, and after January 1 and on or before January 20 annually thereafter, a written report providing a review of the allocation of the State volume cap during the preceding calendar year and the preliminary allocation anticipated for the current calendar year. If the information concerning the preliminary allocation is not available on each January 20, the Governor shall submit that information to the Legislature as soon as the information is available. The annual report shall include for the year being reviewed and for the current calendar year, as may be applicable:

a.A statement of the annual State volume cap;

b.An explanation of any formula used or to be used for the allocation among issuers;

c.The name of issuers granted any portion of the annual State volume cap, the amount of the State volume cap allocated to each issuer, the amount of bonds issued under the classifications of qualified private activity bonds set forth in section 146 of the Code and tax-credit bonds and tax-subsidy bonds under any other applicable section of the Code, a description of the nature of each bond issuance under the State volume cap and the private business use if any applicable to the bonds, and any elective carryforward and reallocation and the use and purposes thereof; and

d.A statement of guidelines, terms and conditions, and procedures established by any department of State Government or issuer promulgated under the authority of section 4 of this act and under the authority of any executive action taken thereunder, and any action concerning the allocation of the State volume cap or any carryforward that is an exception or deviation from the standard guidelines, terms and conditions, and procedures.

The Governor shall also submit to the Legislature in writing, as soon as is possible, any modification or revocation of an allocation procedure or formula established pursuant to section 4 of this act.

L.1987, c.393, s.5; amended 2009, c.76, s.6.



Section 49:2B-1 - Short Title

49:2B-1. Short title
1. This act shall be known and may be cited as the "Refunding Bond Act of 1985."

L.1985,c.74,s.1.



Section 49:2B-2 - Findings

49:2B-2. Findings
2. The Legislature finds that:



a. Many series of bonds of the State have been issued periodically to fulfill the various purposes for which those bonds were authorized;

b. It has been necessary to sell some series of bonds of the State at times when interest rates in the municipal bond market have been higher than presently prevailing rates;

c. Projections indicate that, when interest rates decline in the municipal bond market, certain refinancing methods can be utilized to reduce, on a present value basis, the aggregate amount of principal and interest payable on bonds of the State;

d. Laws of the State enacted prior to the effective date of this act and authorizing the issuance of bonds do not provide the authority needed to utilize those refinancing methods;

e. Bonds of the State have heretofore and will hereafter be issued pursuant to those laws;

f. It is necessary for the State of New Jersey to provide for refinancing methods that will reduce, on a present value basis, the aggregate amount of principal and interest payable on bonds of the State in order to make more efficient use of the State's resources;

g. At the general election held in the month of November 1983, the people of the State approved, in accordance with the provisions of the Constitution of the State of New Jersey, the amendment of Article VIII, Section II, paragraph 3 of the Constitution to allow the Legislature to authorize actions which would facilitate greater financial flexibility in connection with the refinancing of all or a portion of any outstanding debts of liabilities of the State theretofore or thereafter created; and

h. The purpose of this Refunding Bond Act of 1985 is to implement the purpose of that amendment to the Constitution.

L.1985,c.74,s.2.



Section 49:2B-3 - Definitions

49:2B-3. Definitions
3. As used in this act:



a. "Outstanding bonds" means any bonds of the State of New Jersey, and the interest coupons, if any, appertaining thereto, which have heretofore been issued or which are hereafter issued pursuant to any law of the State and which are direct obligations of the State for which the faith and credit of the State are pledged for the payment of the interest thereon as it shall become due and the payment of the principal at maturity.

b. "Government securities" means any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent those obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of any ownership interest in those obligations of, or unconditionally guaranteed by, the United States of America or in specified portions of those obligations (which may consist of the principal of, or the interest on, those obligations).

c. "State Treasurer" means the Treasurer of the State of New Jersey.



d. "Refinancing" means providing for the payment of an obligation at or prior to its maturity or upon redemption, as provided in this act.

e. "Refunding bonds" means bonds of the State issued under this act.



L.1985,c.74,s.3; amended 1992,c.182,s.1.



Section 49:2B-4 - Amount Authorized

49:2B-4. Amount authorized
4. Refunding bonds of the State of New Jersey are authorized to be issued in an amount not to exceed the amount necessary to effectuate the refinancing of all or any portion of any series of outstanding bonds in accordance with the terms and conditions of section 5 of this act.

L.1985,c.74,s.4.



Section 49:2B-5 - Refunding Bonds, Terms

49:2B-5. Refunding bonds, terms
5. a. Refunding bonds shall be serial bonds or term bonds or a combination thereof and shall be known as "refunding bonds." They may be subject to redemption prior to maturity, including any sinking fund redemptions, at any time not later than five years following the latest scheduled maturity date, determined without regard to any redemptions prior thereto, or any of the outstanding bonds to be refinanced thereby, and shall mature and be paid in no event later than 35 years following the date of issuance of the refunding bonds, but may be issued in whole or in part for a shorter term.

b. The issuing officials named in section 6 of this act may issue refunding bonds at any time for the purpose set forth in section 4 of this act, subject to the following provisions:

(1) Refunding bonds may be issued at any time prior to the maturity or redemption of the outstanding bonds to be refinanced thereby as the issuing officials shall determine;

(2) Each series of refunding bonds may be issued in a sufficient amount to pay or to provide for the payment of the principal of the outstanding bonds to be refinanced, together with any redemption premium on the outstanding bonds, any interest accrued or to accrue on the outstanding bonds to be refinanced to the date of payment of those outstanding bonds, the expenses of issuing the refunding bonds and the expenses, if any, of paying the outstanding bonds to be refinanced;

(3) No refunding bonds shall be issued unless the issuing officials shall first determine that the present value of the aggregate principal of and interest on the refunding bonds is less than the present value of the aggregate principal of and interest on the outstanding bonds to be refinanced, except that, for the purposes of this limitation, present value shall be computed using a discount rate equal to the yield of those refunding bonds, and yield shall be computed using an actuarial method based upon a 360-day year with semiannual compounding and upon the prices paid to the State by the initial purchasers of those refunding bonds; and

(4) Any refinancing authorized under this act may be effected by the sale of the refunding bonds and the application of the proceeds of the refunding bonds to the payment of the principal of the outstanding bonds to be refinanced thereby, together with any redemption premium thereon, any interest accrued or to accrue on those outstanding bonds to be refinanced to the date of payment of the outstanding bonds, the expenses of issuing the refunding bonds and the expenses, if any, of paying the outstanding bonds to be refinanced, as provided in this act.

L.1985,c.74,s.5.



Section 49:2B-6 - Issuing Officials

49:2B-6. Issuing officials
6. The Governor, State Treasurer and Comptroller of the Treasury or any two of those officials (hereinafter referred to as "the issuing officials") are authorized to carry out the provisions of this act relating to the issuance of refunding bonds, and shall determine all matters in connection therewith subject to the provisions of this act. If any of those officials shall be absent from the State or incapable of acting for any reason, his powers and duties shall be exercised and performed by the person authorized by law to act in his place as a State official.

L.1985,c.74,s.6.



Section 49:2B-7 - Pledge

49:2B-7. Pledge
7. Refunding bonds issued in accordance with the provisions of this act shall be a direct obligation of the State of New Jersey and the faith and credit of the State are pledged for the payment of the interest thereon as it shall become due and the payment of the principal at maturity. The principal and interest on refunding bonds shall be exempt from taxation by the State or by any county, municipality or other taxing district of the State.

L.1985,c.74,s.7.



Section 49:2B-8 - Authentication

49:2B-8. Authentication
8. Refunding bonds shall be signed in the name of the State by the Governor or by his facsimile signature, under the Great Seal of the State (which seal may be by facsimile or by way of any other form of reproduction on the refunding bonds), and attested by the manual or facsimile signature of the Secretary of State, or an Assistant Secretary of State, shall be countersigned by the facsimile signature of the Comptroller of the Treasury and may be authenticated by an authenticating agent or bond registrar, as the issuing officials shall determine. Interest coupons, if any, attached to the bonds shall be signed by the facsimile signature of the Comptroller of the Treasury. Refunding bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the refunding bonds or coupons shall cease to hold office at the time of that issue or at the time of the delivery of the bonds to the purchaser.

L.1985,c.74,s.8.



Section 49:2B-9 - Recitals

49:2B-9. Recitals
9.a. Refunding bonds shall recite that they are issued for the purposes set forth in section 4 of this act and that they are issued in pursuance of this act and that this act was enacted in accordance with the provisions of the Constitution of the State of New Jersey. The recital in the bonds shall be conclusive evidence of the authority of the State to issue those bonds and of their validity. Any refunding bonds containing that recital shall in any suit, action or proceeding involving their validity be conclusively deemed to be fully authorized by this act and to have been issued, sold, executed and delivered in conformity therewith and with all other provisions of statutes applicable thereto, and shall be incontestable for any cause.

b. Refunding bonds shall be issued in denominations and in forms, whether coupon, fully registered or book-entry, and with or without provisions for interchangeability thereof, as may be determined by the issuing officials.

L.1985,c.74,s.9.



Section 49:2B-10 - Issues As Separate Series, Interest Payable

49:2B-10. Issues as separate series, interest payable
10. When refunding bonds are issued from time to time, the refunding bonds of each issue shall constitute a separate series to be designated by the issuing officials. Each series of refunding bonds shall bear rates of interest as may be determined by the issuing officials, which interest shall be payable at such times and in such manner as may be determined by the issuing officials.

L.1985,c.74,s.10; amended 1992,c.182,s.2.



Section 49:2B-11 - Sale

49:2B-11. Sale
11. Refunding bonds may be issued and sold at public or private sale at prices and terms, conditions and regulations as the issuing officials may prescribe.

L.1985,c.74,s.11.



Section 49:2B-12 - Temporary Bonds

49:2B-12. Temporary bonds
12. Until permanent refunding bonds can be prepared, the issuing officials may, in their discretion, issue in lieu of the permanent refunding bonds, temporary refunding bonds in a form and with privileges as to registration and exchange for permanent refunding bonds as may be determined by the issuing officials.

L.1985,c.74,s.12.



Section 49:2B-13 - Application Of Proceeds

49:2B-13. Application of proceeds
13. a. Proceeds derived from the sale of each series of refunding bonds shall be applied, together with any other moneys legally available therefor, to the payment of the expenses authorized by this act and to the immediate payment of the principal of, redemption premium, if any, and interest due on any outstanding bonds to be refinanced by the refunding bonds, or, to the extent not required for that immediate payment, shall be deposited, together with any other moneys legally available therefor, in trust with the State Treasurer, to be held separate and apart from all other funds of the State, or, at the direction of the issuing officials, in trust with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or State banks having powers of a trust company, located either within or without the State. Proceeds or moneys deposited in trust with the State Treasurer or with one or more trustees or escrow agents shall be applied solely to the payment when due of the principal of, redemption premium, if any, and interest due and to become due on those outstanding bonds to be refinanced on or prior to the redemption date or maturity date of the outstanding bonds, as the case may be. Proceeds or moneys so held by the State Treasurer or deposited with trustees or escrow agents may be invested in government securities (including government securities issued or held in book-entry form on the books of the Department of the Treasury of the United States); except that those government securities shall not be subject to redemption prior to their maturity other than at the option of the holder thereof. Except as provided in subsection b. neither government securities nor moneys so deposited with the State Treasurer or with trustees or escrow agents shall be withdrawn or used for any purpose other than, and shall be held in trust for, the payment of the principal of, redemption premium, if any, and interest on the outstanding bonds to be refinanced by the refunding bonds; except that any cash received from principal or interest payment on government securities deposited with the State Treasurer or with trustees or escrow agents: (1) to the extent that the cash will not be required at any time for that purpose, shall be paid over to the State as received by the State Treasurer or by the trustees or escrow agents, and (2) to the extent that cash will be required for that purpose at a later date, shall, to the extent practicable and legally permissible, be reinvested in government securities maturing at times and in amounts sufficient to pay when due the principal of, redemption premium, if any, and interest to become due on the outstanding bonds on and prior to the redemption date or maturity date of the outstanding bonds, as the case may be, and interest earned from those reinvestments to the extent not required for the payment of bonds shall be paid over to the State, as received by the State Treasurer or by the trustees or escrow agents.

b. Notwithstanding anything to the contrary contained in this section: (1) the State Treasurer or trustees or escrow agents shall, if so directed by the issuing officials, apply moneys on deposit with the State Treasurer or the trustees or escrow agents pursuant to the provisions of this section and redeem or sell government securities so deposited with the State Treasurer or the trustees or escrow agents and apply the proceeds thereof to: (a) the purchase of the outstanding bonds which were refinanced by the deposit with the State Treasurer or the trustees or escrow agents of the moneys and government securities and immediately thereafter cancel all outstanding bonds so purchased or (b) the purchase of different government securities; except that the moneys and government securities on deposit with the State Treasurer or the trustees or escrow agents after the purchase and cancellation of the outstanding bonds or the purchase of different government securities shall be sufficient to pay, when due, the principal of, redemption premium, if any, and interest on all other outstanding bonds in respect of which the moneys and government securities were deposited with the State Treasurer or the trustees or escrow agents on or prior to the redemption date or maturity date of the outstanding bonds, as the case may be; and (2) if on any date, as a result of any purchases and cancellations of outstanding bonds or any purchases of different government securities as provided in this subsection, the total amount of moneys and government securities remaining on deposit with the State Treasurer or the trustees or escrow agents is in excess of the total amount which would have been required to be deposited with the State Treasurer or the trustees or escrow agents on that date in respect of the remaining outstanding bonds for which the deposit was made in order to pay when due the principal of, redemption premium, if any, and interest on those remaining outstanding bonds, the State Treasurer or the trustees or escrow agents shall, if so directed by the issuing officials, pay the amount of that excess to the State.

c. Any amounts held by the State Treasurer in a separate fund for the payment of the principal of and interest on outstanding bonds to be refinanced, as provided in this section, shall, if so directed by the issuing officials, be transferred by the State Treasurer for deposit with one or more trustees or escrow agents as provided in this section, or for deposit with the State Treasurer as provided in this section, to be held separate and apart from all other funds of the State, to be applied to the payment when due of the principal of, redemption premium, if any, and interest to become due on those outstanding bonds, as provided in this section, or be applied by the State Treasurer to the payment when due of the principal of and interest on refunding bonds issued under this act to refinance those outstanding bonds.

d. The State Treasurer is authorized, upon direction of the issuing officials, to enter into contracts with one or more trust companies or national or State banks, to act as trustees or escrow agents as provided in this section, on terms and conditions as shall be approved by the issuing officials.

L.1985,c.74,s.13.



Section 49:2B-14 - Application Of Trust Amounts

49:2B-14. Application of trust amounts
14. The moneys and the principal of and interest on government securities held in trust as provided in section 13 of this act shall be applied for the purposes provided in this act, and those amounts are appropriated for those purposes.

L.1985,c.74,s.14.



Section 49:2B-15 - Replacement Of Lost Bonds Or Coupons

49:2B-15. Replacement of lost bonds or coupons
15. If any coupon refunding bonds or coupons thereunto appertaining or any registered refunding bonds become lost, mutilated or destroyed, a new refunding bond or coupon shall be executed and delivered of like tenor, in substitution for the lost, mutilated or destroyed refunding bonds or coupons, upon the owner furnishing to the issuing officials evidence satisfactory to them of the loss, mutilation or destruction, proof of ownership and such security and indemnity and reimbursement for expenses as the issuing officials may require.

L.1985,c.74,s.15.



Section 49:2B-16 - Application Of Accrued Interest

49:2B-16. Application of accrued interest
16. Accrued interest received upon the sale of refunding bonds shall be applied to the discharge of a like amount of interest upon those bonds when due. Any expense incurred by the issuing officials for advertising, engraving, printing, clerical, authenticated, registering, trustees, escrow agents, legal, financial, advisory or other services necessary or convenient to carry out the duties imposed upon them by the provisions of this act, as well as the overhead and other expenses of the Department of the Treasury properly allocable to the cost of the State Treasurer performing the duties provided in this act, shall be paid from the proceeds of the sale of the bonds, by the State Treasurer upon warrant of the Comptroller of the Treasury, in the same manner as other obligations of the State are paid.

L.1985,c.74,s.16.



Section 49:2B-17 - Maturities

49:2B-17. Maturities
17. Each series of refunding bonds shall mature, including any sinking fund redemptions, at those times not later than five years following the latest scheduled maturity date, determined without regard to any redemptions prior thereto, of any of the outstanding bonds to be refunded thereby, but in no event later than 35 years following the date of issuance of the refunding bonds, and in those amounts as the issuing officials shall determine in accordance with the provisions of this act. The issuing officials may reserve to the State by appropriate provision in the refunding bonds of any series the power to redeem all or any of those bonds prior to maturity at prices and upon such terms and conditions as may be provided in those bonds.

L.1985,c.74,s.17.



Section 49:2B-18 - Bonds Secured By Amounts In Trust

49:2B-18. Bonds secured by amounts in trust
18.a. Any refunding bonds and any coupons appertaining thereto shall no longer be deemed to be outstanding, shall no longer constitute a direct obligation of the State of New Jersey and the faith and credit of the State shall no longer be pledged to the payment of the principal of and interest on those bonds, and those bonds shall be secured solely by and payable solely from moneys and government securities deposited in trust with the State Treasurer, to be held separate and apart from all other funds of the State, or in trust with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or State banks having powers of a trust company, located either within or without the State, whenever there shall be deposited in trust with the State Treasurer or with the trustees or escrow agents either moneys or government securities (including government securities issued or held in book-entry form on the books of the Department of the Treasury of the United States) the principal of and interest on which when due will provide money which, together with moneys, if any, deposited with the State Treasurer or with the trustees or escrow agents at the same time, shall be sufficient to pay when due the principal of, redemption premium, if any, and interest due and to become due on those bonds on or prior to the redemption date or maturity date of those bonds, as the case may be; except that government securities shall not be subject to redemption prior to their maturity other than at the option of the holder thereof; and except that those moneys and government securities shall be deposited with the State Treasurer or with one or more trustees or escrow agents as provided in the resolution of the issuing officials authorizing the issuance of the refunding bonds for which the deposit is made.

b. The State of New Jersey hereby covenants with the holders of any refunding bonds for which government securities or moneys shall have been deposited in trust with the State Treasurer or with the trustees or escrow agents as provided in subsection a. of this section that, except as provided in subsection c. of this section, neither the government securities nor moneys so deposited with the State Treasurer or with the trustees or escrow agents as provided in subsection a. of this section that, except as provided in subsection c. of this section, neither the government securities nor moneys so deposited with the State Treasurer or with the trustees or escrow agents shall be withdrawn or used by the State for any purpose other than, and shall be held in trust for, the payment of the principal of, redemption premium, if any, and interest to become due on those bonds; except that any cash received from the principal or interest payments on government securities deposited with the State Treasurer or with trustees or escrow agents: (1) to the extent that cash will not be required at any time for that purpose, shall be paid over to the State as received by the State Treasurer or by the trustees or escrow agents, free and clear of any trust, lien, pledge or assignment securing those bonds, and (2) to the extent that cash will be required for that purpose at a later date, shall, to the extent practicable and legally permissible, be reinvested in government securities maturing at times and in amounts sufficient to pay when due the principal of, redemption premium, if any, and interest to become due on hose bonds on and prior to the redemption date or maturity date of those bonds, as the case may be, and interest earned from those reinvestments shall be paid over to the State, as received by the State Treasurer or by the trustees or escrow agents, free and clear of any trust, lien or pledge securing those bonds.

c. Notwithstanding anything to the contrary contained in this section: (1) the State Treasurer or trustees or escrow agents shall, if so directed by the issuing officials, apply moneys on deposit with the State Treasurer or with those trustees or escrow agents pursuant to the provisions of this section and redeem or sell government securities so deposited with the State Treasurer or with those trustees or escrow agents and apply the proceeds thereof to (a) the purchase of the refunding bonds which were refinanced by the deposit with the State Treasurer or with the trustees or escrow agents of those moneys and government securities and immediately thereafter cancel all refunding bonds so purchased, or (b) the purchase of different government securities, if the moneys and government securities on deposit with the State Treasurer or with the trustees or escrow agents after the purchase and cancellation of the refunding bonds or the purchase of different government securities shall be sufficient to pay when due the principal of, redemption premium, if any, and interest on all other refunding bonds in respect of which the moneys and government securities were deposited with the State Treasurer or with the trustees or escrow agents on or prior to the redemption date or maturity date of the refunding bonds, as the case may be; and (2) if on any date, as a result of any purchases and cancellations of refunding bonds or any purchases of different government securities as provided in this subsection, the total amount of moneys and government securities remaining on deposit with the State Treasurer or with the trustees or escrow agents is in excess of the total amount which would have been required to be deposited with the State Treasurer or with the trustees or escrow agents on the date in respect of the remaining refunding bonds for which that deposit was made in order to pay when due the principal of, redemption premium, if any, and interest on those remaining refunding bonds, the State Treasurer or the trustees or escrow agents shall, if so directed by the issuing officials, pay the amount of that excess to the State free and clear of any trust, lien, pledge or assignment securing those refunding bonds.

L.1985, c.74, s.18.



Section 49:2B-19 - Appropriations

49:2B-19. Appropriations
19. To provide funds to meet the interest and principal payment requirements for the refunding bonds issued under this act and outstanding, there is hereby appropriated in the order following:

a. Revenue derived from the collection of taxes as provided by the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), or so much thereof as may be required; and

b. If in any year or at any time funds, as hereinabove appropriated, necessary to meet interest and principal payments upon outstanding refunding bonds, be insufficient or not available, then and in that case there shall be assessed, levied and collected annually in each of the municipalities of the counties of this State a tax on real and personal property upon which municipal taxes are or shall be assessed, levied and collected, sufficient to meet the interest on all outstanding refunding bonds issued under this act and on those refunding bonds as it is proposed to issue under this act in the calendar year in which that tax is to be raised and for the payment of refunding bonds falling due in the year following the year for which the tax is levied. The tax thus imposed shall be assessed, levied and collected in the same manner and at the same time as other taxes upon real and personal property are assessed, levied and collected. The governing body of each municipality shall cause to be paid to the county treasurer of the county in which each municipality is located, on or before December 15 in each year, the amount of tax herein directed to be assessed and levied, and the county treasurer shall pay the amount of that tax to the State Treasurer on or before December 20 in each year.

If on or before December 31 in any year the issuing officials shall determine that there are moneys in the General Fund beyond the needs of the State, sufficient to meet the principal of refunding bonds falling due and all interest payable in the ensuing calendar year, if the issuing officials shall by resolution so find and shall file their findings in the office of the State Treasurer, whereupon the State Treasurer shall transfer the moneys to a separate fund to be designated by him, and shall pay the principal and interest out of that fund as it shall become due and payable, and the other sources of payment of that principal and interest provided for in this section shall not then be available, and the receipts for that year from the tax specified in subsection a. of this section shall thereon be considered and treated as part of the General Fund, available for general purposes.

L.1985,c.74,s.19.



Section 49:2B-20 - Insufficiency Of Funds

49:2B-20. Insufficiency of funds
20. Should the State Treasurer, by December 31 of any year, deem it necessary, because of insufficiency of funds to be collected from the sources of revenues as provided in this act, to meet the interest and principal payments for the year after the ensuing year, then the State Treasurer shall certify to the Comptroller of the Treasury the amount necessary to be raised by taxation for those purposes, the amount to be assessed, levied and collected for and in the ensuing calendar year. In that case the Comptroller of the Treasury shall, on or before March 1 following, calculate the amount in dollars to be assessed, levied and collected in each county. That calculation shall be based upon the corrected assessed valuation of the county for the year preceding the year in which the tax is to be assessed, but the tax shall be assessed, levied and collected upon the assessed valuation of the year in which the tax is assessed and levied. The Comptroller of the Treasury shall certify that amount to the county board of taxation and the county treasurer of each county. The county board of taxation shall include the proper amount in the current tax levy of the several taxing districts of the county in proportion to the ratables as ascertained for the current year.

L.1985,c.74,s.20.



Section 49:2B-21 - Reports, Legislative Authority

49:2B-21. Reports, legislative authority
21.a. The issuing officials named in section 6 of this act shall cause to be prepared and delivered to the Joint Appropriations Committee's Subcommittee on Transfers, or its successor, reports or information as the subcommittee may request from time to time concerning the use of the authority vested in the issuing officials by this act.

b. upon the decision by the issuing officials to issue refunding bonds pursuant to section 5, and prior to the sale of those bonds, the issuing officials shall transmit to the Joint Appropriations Committee's Subcommittee on Transfers a report that a decision has been made, reciting the basis on which the decision was made, including an estimate of the debt service savings to be achieved and the calculations upon which the issuing officials relied when making the decision to issue refunding bonds. The report shall also disclose the intent of the issuing officials to issue and sell the refunding bonds at public or private sale and the reasons therefor.

c. The Joint Appropriations Committee's Subcommittee on Transfers shall have authority to approve or disapprove the sale of refunding bonds as included in each report submitted in accordance with subsection b. of this section. The subcommittee shall notify the issuing officials in writing of the approval or disapproval as expeditiously as possible.

d. No refunding bonds shall be issued unless the report has been submitted to and approved by the Joint Appropriations Committee's Subcommittee on Transfers as set forth in subsection b. of this section.

e. Within 30 days after the sale of the refunding bonds, the issuing officials shall notify the Subcommittee on Transfers of the result of that sale, including the prices and terms, conditions and regulations concerning the refunding bonds, the actual amount of debt service savings to be realized as a result of the sale of refunding bonds, and the intended use of the proceeds from the sale of those bonds pursuant to section 13 of this act.

f. The subcommittee shall, however, review all information and reports submitted in accordance with this section and may, on its own initiative, make observations and recommendations to the issuing officials, or to the Legislature, or both, as it deems appropriate.

L.1985,c.74,s.21.



Section 49:3-47 - Title Amended; "Act" Defined.

49:3-47 Title amended; "act" defined.

30.This act amending and supplementing the "Uniform Securities Law (1967)" shall be known and may be cited as the "Uniform Securities Law (1997)." "Act" as used in this revision means this 1997 act amending and supplementing the "Uniform Securities Law (1967)."

L.1967,c.93,s.30; amended 1997, c.276, s.1.



Section 49:3-49 - Definitions Relative To Uniform Securities Law.

49:3-49 Definitions relative to Uniform Securities Law.

2.When used in this act, unless the context requires otherwise:

(a)"Bureau" means the agency designated in subsection (a) of section 19 of P.L.1967, c.93 (C.49:3-66);

(b)"Agent" means any individual other than a broker-dealer, who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. "Agent" does not include an individual who represents an issuer in (1) effecting transactions in a security exempted by paragraph (1), (2), (3), or (11) of subsection (a) of section 3 of P.L.1967, c.93 (C.49:3-50); (2) effecting transactions exempted by subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50); (3) effecting transactions with existing employees, partners, or directors of the issuer, if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this State; or (4) a broker-dealer in effecting transactions in this State limited to those transactions described in paragraph (2) of subsection (h) of section 15 of the "Securities Exchange Act of 1934," 15 U.S.C. s.78o(h)(2); or (5) such other persons not otherwise within the intent of this subsection (b), as the bureau chief may by rule or order designate. A partner, officer, or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if he otherwise comes within this definition. The bureau chief may by rule or order, as to any transaction, waive the requirement of agent registration. The bureau chief may by rule define classes of persons as "agents," if those persons are regulated as "agents" by the Securities and Exchange Commission or any self-regulatory organization established pursuant to the laws of the United States;

(c)"Broker-dealer" means any person engaged in the business of effecting or attempting to effect transactions in securities for the accounts of others or for his own account. "Broker-dealer" does not include (1) an agent, (2) an issuer, (3) a person who effects transactions in this State exclusively in securities described in paragraphs (1) and (2) of subsection (a) of section 3 of P.L.1967, c.93 (C.49:3-50), (4) a bank, savings institution, or trust company, or (5) a person who effects transactions in this State exclusively with or through (i) the issuers of the securities involved in the transactions, (ii) other broker-dealers, (iii) banks, savings institutions, trust companies, insurance companies, investment companies as defined in the "Investment Company Act of 1940," pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees or (iv) such other persons not otherwise within the intent of this subsection (c), as the bureau chief may by rule or order designate;

(d)"Capital" shall mean net capital, as defined and adjusted under the formula established by the Securities and Exchange Commission in Rule 15c3-1, 17 C.F.R. s.240.15c3-1, made pursuant to the "Securities Exchange Act of 1934," prescribing a minimum permissible ratio of aggregate indebtedness to net capital as such formula presently exists or as it may hereafter be amended;

(e)"Fraud," "deceit," and "defraud" are not limited to common-law fraud or deceit. "Fraud," "deceit" and "defraud" in addition to the usual construction placed on these terms and accepted in courts of law and equity, shall include the following, provided, however, that any promise, representation, misrepresentation or omission be made with knowledge and with intent to deceive or with reckless disregard for the truth and results in a detriment to the purchaser or client of an investment adviser:

(1)Any misrepresentation by word, conduct or in any manner of any material fact, either present or past, and any omission to disclose any such fact;

(2)Any promise or representation as to the future which is beyond reasonable expectation or is unwarranted by existing circumstances;

(3)The gaining of, or attempt to gain, directly or indirectly, through a trade in any security, a commission, fee or gross profit so large and exorbitant as to be unconscionable, unreasonable or in violation of any law, regulation, rule, order or decision of the Securities and Exchange Commission, or the bureau chief; or to the extent that such law, regulation, rule or order directly applies to the person involved, the gaining of, or attempt to gain, directly or indirectly, through a trade in any security, a commission, fee or gross profit so large and exorbitant as to be in violation of any law, regulation, rule, order or decision of any other state or Canadian securities administrator, or any self-regulatory organization established pursuant to the laws of the United States;

(4)Generally any course of conduct or business which is calculated or put forward with intent to deceive the public or the purchaser of any security or investment advisory services as to the nature of any transaction or the value of such security;

(5)Any artifice, agreement, device or scheme to obtain money, profit or property by any of the means herein set forth or otherwise prohibited by this act;

(f)"Guaranteed" means guaranteed as to payment of principal, interest or dividends;

(g) (1) "Investment adviser" means:

(i)any person who, for direct or indirect compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, selling or holding securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities; and

(ii)any financial planner and other person who provides investment advisory services to others for compensation and as part of a business or who holds himself out as providing investment advisory services to others for compensation.

(2)"Investment adviser" does not include:

(i)a bank, savings institution, or trust company;

(ii)a lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice or conduct of the profession and who does not hold himself out as providing investment advisory or financial planning services, and who receives no special compensation for those investment advisory or financial planning services;

(iii) a broker-dealer registered under this act;

(iv)a publisher of any bona fide newspaper, news magazine, or business or financial publication of general, regular, and paid circulation;

(v)a person whose advice, analyses, or reports relate only to securities exempted by paragraphs (1) and (2) of subsection (a) of section 3 of P.L.1967, c.93 (C.49:3-50);

(vi)a person whose only clients in this State are other investment advisers, any person that is registered as an "investment adviser" under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-3, or excluded from the definition of an "investment adviser" under paragraph (11) of subsection (a) of section 202 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-2(a)(11), broker-dealers, banks, bank holding companies, savings institutions, trust companies, insurance companies, investment companies as defined in the "Investment Company Act of 1940," pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

(vii) any person that is registered as an "investment adviser" under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-3, or excluded from the definition of an "investment adviser" under paragraph (11) of subsection (a) of section 202 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-2(a)(11);

(viii) an investment adviser representative; or

(ix)such other persons not otherwise within the intent of this subsection (g) as the bureau chief may by rule or order designate.

Subject to applicable federal law, the bureau chief may by rule limit the exclusions set out in this paragraph (2), except for those exclusions provided in subparagraph (i) of paragraph (2).

For purposes of this act, "investment advisory services" means those services rendered by an "investment adviser" as defined in this subsection;

(h)"Issuer" means any person who issues or proposes to issue any security, except that (1) with respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors (or persons performing similar functions) or of the fixed, restricted management, or unit type, the term "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued; and (2) with respect to certificates of interest in oil, gas, or mining titles or leases, there is not considered to be any "issuer";

(i)"Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government;

(j) (1) "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security or investment advisory services for value;

(2)"Offer" or "offer to sell" includes every attempt or offer to dispose of, or solicitation of any offer to buy, a security or interest in a security or investment advisory services for value;

(3)Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value;

(4)A purported gift of assessable stock is considered to involve an offer and sale;

(5)Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security;

(6)The terms defined in this subsection (j) do not include (i) any bona fide pledge or loan; (ii) any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock; (iii) any act incident to a class vote by stockholders, pursuant to the certificate of incorporation or the applicable corporation statute, on a merger, consolidation, reclassification of securities, or sale of corporate assets in consideration of the issuance of securities of another corporation; or (iv) any act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash;

(k)"Savings institutions" shall mean any savings and loan association or building and loan association operating pursuant to the "Savings and Loan Act (1963)," P.L.1963, c.144 (C.17:12B-2 et seq.), and any federal savings and loan association and any association or credit union organized under the laws of the United States or of any state whose accounts are insured by a federal corporation or agency;

(l)"Securities Act of 1933," 15 U.S.C. s.77a et seq.; "Securities Exchange Act of 1934," 15 U.S.C. s.78a et seq.; "Public Utility Holding Company Act of 1935," 15 U.S.C. s.79 et seq.; "Investment Advisers Act of 1940," 15 U.S.C. s.80b-1 et seq.; "Investment Company Act of 1940," 15 U.S.C. s.80a-1 et seq.; and "Commodity Exchange Act," 7 U.S.C. s.1 et seq. mean the federal statutes of those names;

(m)"Security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement, including, but not limited to, certificates of interest or participation in real or personal property; collateral-trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting-trust certificate; certificate of deposit for a security; certificate of interest in an oil, gas or mining title or lease; a viatical investment; or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificate for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. "Security" does not include any insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable number of dollars either in a lump sum or periodically for life or some other specified period;

(n)"State" means any state, territory, or possession of the United States, as well as the District of Columbia and Puerto Rico;

(o)"Nonissuer" means secondary trading not involving the issuer of the securities or any person in a control relationship with the issuer;

(p)"Accredited investor" means any person who is an "accredited investor" as defined by subsection (15) of section 2 of the "Securities Act of 1933," 15 U.S.C. s.77b(a)(15), and 17 C.F.R. s.230.215 and s.230.501 or any successor rule promulgated pursuant to that act.

The bureau chief may rule, or order, waive or modify the conditions in this subsection (p) and shall interpret and apply this subsection (p) so as to effectuate greater uniformity and coordination in federal-state securities registration exemptions;

(q)"Direct participation security" means a security which provides for flow-through tax consequences (tax shelter), regardless of the structure of the legal entity or vehicle for distribution, including, but not limited to, a security representing an interest in gas, oil, real estate, agricultural property, cattle, a condominium, a Subchapter S corporation, a limited liability company and all other securities of a similar nature, regardless of the industry represented by the security, or any combination thereof. Excluded from this definition are real estate investment trusts, tax qualified pension and profit-sharing plans pursuant to sections 401 and 403(a) of the Internal Revenue Code of 1986, 26 U.S.C. ss.401 and 403(a), and individual retirement plans under section 408 of the Internal Revenue Code of 1986, 26 U.S.C. s.408, tax sheltered annuities pursuant to the provisions of section 403(b) of the Internal Revenue Code of 1986, 26 U.S.C. s.403(b), and any company including separate accounts registered pursuant to the "Investment Company Act of 1940;"

(r)"Blind pool" means an offering of securities in which, as to 65% or more of the proceeds of the offering, the prospectus discloses no specific purpose to which the proceeds of the offering will be put, or the prospectus discloses no specific assets to be purchased, projects to be undertaken, or business to be conducted, except for:

(1)an offering of securities to provide working capital for an operating company (as opposed to a development stage company);

(2)an offering of securities by an investment company registered under the "Investment Company Act of 1940," including a business development company; or

(3)an offering of securities by a small business investment company licensed by the Small Business Administration or a business development company within the meaning of the "Investment Advisers Act of 1940;"

(s)"Investment adviser representative" means any person, including, but not limited to, a partner, officer, or director, or a person occupying a similar status or performing similar functions, or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser registered under this act, or who has a place of business located in this State and is employed by or associated with a person registered or required to be registered as an investment adviser under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-3; and who does any of the following:

(1)makes any recommendations or otherwise renders advice regarding securities if the person has direct advisory client contact;

(2)manages accounts or portfolios of clients;

(3)determines recommendations or advice regarding securities;

(4)solicits, offers or negotiates for the sale of or sells investment advisory services; or

(5)directly supervises any investment adviser representative or the supervisors of those investment adviser representatives. "Investment adviser representative" does not include a broker-dealer or an agent;

(t)"Institutional buyer" includes, but is not limited to, a "qualified institutional buyer" as defined in SEC Rule 144A, 17 C.F.R. s.230.144A;

(u)"Willful" or "willfully" means a person who acts intentionally in the sense that the person is aware of what he is doing;

(v)"Federal covered security" means any security described as a covered security in subsection (b) of section 18 of the "Securities Act of 1933," 15 U.S.C. s.77r(b);

(w)"Viatical investment" means the contractual right to receive any portion of the death benefit or ownership of a life insurance policy or certificate, for consideration that is less than the expected death benefit of the life insurance policy or certificate. Viatical investment does not include:

(1)any transaction between a viator and a viatical settlement provider as defined by the "Viatical Settlements Act", P.L.2005, c.229 (C.17B:30B-1 et al.);

(2)any transfer of ownership or beneficial interest in a life insurance policy from a viatical settlement provider to another viatical settlement provider as defined in the "Viatical Settlements Act", P.L.2005, c.229 (C.17B:30B-1 et al.) or to any legal entity formed solely for the purpose of holding ownership or beneficial interest in a life insurance policy or policies;

(3)the bona fide assignment of a life insurance policy to a bank, savings bank, savings and loan association, credit union, or other licensed lending institution as collateral for a loan;

(4)the exercise of accelerated benefits pursuant to the terms of a life insurance policy issued in accordance with the provisions of Title 17B of the New Jersey Statutes; or

(5)a loan by a life insurance company pursuant to the terms of the life insurance contract;

(x)"Internet site operator" means a business entity organized under the laws of this State and authorized to do business in this State which makes available to the public through an Internet website any offering pursuant to the exemption in paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50). "Internet site operator" shall not include a broker-dealer.

L.1967, c.93, s.2; amended 1983, c.292, s.1; 1985, c.405, s.2; 1987, c.301, s.1; 1997, c.276, s.2; 2005, c.229, s.18; 2015, c.128, s.8.



Section 49:3-50 - Exemptions Of Certain Securities.

49:3-50 Exemptions of certain securities.

3. (a) The following securities are exempted from the provisions of sections 13 and 16 of P.L.1967, c.93 (C.49:3-60 and 49:3-63):

(1)Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporate or other instrumentality of one or more of the foregoing; or any certificate of deposit for any of the foregoing;

(2)Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3)Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank, savings institution, or trust company organized and supervised under the laws of any state or under the laws of the United States;

(4)Any security issued by and representing an interest in or a debt of, or guaranteed by, any savings institution;

(5)Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6)(Deleted by amendment, P.L.1997, c.276.)

(7)Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is (i) a registered holding company under the "Public Utility Holding Company Act of 1935" or a subsidiary of such a company within the meaning of that act; (ii) regulated in respect to its rates and charges by a governmental authority of the United States or any state; or (iii) regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada or any Canadian province;

(8)Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange or the American Stock Exchange, and such other exchanges as the bureau chief may from time to time designate by rule or order; any security designated or approved for designation upon notice of issuance as a Nasdaq National Market security or any other national quotation system as the bureau chief from time to time may designate by rule or order; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9)Any security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable or reformatory purposes and not for pecuniary profit, and no part of the net earnings of which inures to the benefit of any person, private stockholder, or individual;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 12 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued in connection with an employees' or professional stock purchase, savings, pension, profit-sharing, retirement or similar benefit plan and securities issued pursuant to an employee benefit plan;

(12) (a) The bureau chief by rule or order, as to a particular security or class of securities, may adopt a securities exemption (i) that will further the objectives of compatibility with the exemptions from securities registration authorized by the "Securities Act of 1933" and uniformity among the states, or (ii) if the bureau chief determines that the public interest does not require registration.

(b)The following transactions are exempted from the provisions of sections 13 and 16 of P.L.1967, c.93 (C.49:3-60 and 49:3-63):

(1)Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2)(i) Any nonissuer transaction by a broker-dealer registered under this act of a security, which has been outstanding in the hands of the public for at least 90 days prior to the transaction and which is sold at a price reasonably related to the current market price of such securities, provided:

(A) the securities are of an issuer for which all reports required to be filed by section 13 or 15(d) of the "Securities Exchange Act of 1934," 15 U.S.C. s.78m or s.78o(d) have been filed; or

(B) the following information is published in a recognized securities manual: the names of the issuer's officers and directors; a balance sheet of the issuer as of a date not more than 18 months prior to the date of the sale; and profit and loss statements for a period of not less than two years next prior to the date of the balance sheet or for the period of the issuer's existence as of the date of the balance sheet if the period of existence is less than two years;

(ii) The exemption provided in this paragraph (2) does not apply if the sale constitutes a distribution and is made for the direct or indirect benefit of an issuer or controlling persons of that issuer or if those securities constitute the whole or part of an unsold allotment to, or subscription by, a broker-dealer as an underwriter of those securities. This exemption shall not be available for any securities which have been subject to a bureau stop order pursuant to section 17 of P.L.1967, c.93 (C.49:3-64), or a bureau order of denial of secondary trading pursuant to subsection (c) of this section;

(iii) Notwithstanding the foregoing, resale transactions by a sponsor of a unit investment trust registered pursuant to section 8 of the "Investment Company Act of 1940," 15 U.S.C. s.80a-8, shall be exempt from registration in this State.

(3)Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the bureau chief may by rule require that the customer acknowledge upon a form prescribed by the bureau chief that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4)Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5)Any transaction on a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a single unit;

(6)Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7)Any transaction executed by a bona fide pledgee without any purpose of evading this act;

(8)Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the "Investment Company Act of 1940," pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9)Any transaction which results in sales to not more than 10 persons (other than those persons designated in paragraph (8) of subsection (b) of this section in this State during any period of 12 consecutive months, whether or not the seller or any of the buyers is then present in this State, if (i) the seller reasonably believes that all buyers are purchasing for investment, and (ii) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer in this State, and (iii) the securities are not offered or sold by general solicitation or any general advertisement; but the bureau chief may by rule or order, as to any transaction or class of transactions, withdraw or further condition this exemption, or increase or decrease the number of buyers permitted, or waive the conditions in subparagraph (i), (ii) or (iii) of this paragraph;

(10) Any offer or sale of a preorganization certificate or subscription if (i) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, (ii) the number of subscribers does not exceed 10, and (iii) no payment is made by any subscriber;

(11)Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State;

(12)Any transaction by or on behalf of an issuer, or other person, if (i) the seller has reasonable grounds to believe and, after making reasonable inquiry, believes, immediately prior to making any sale, that there are no more than 35 purchasers of the issue in this State during any period of 12 consecutive months and that each purchaser, who is not an accredited investor, either alone or with his representative has the knowledge and experience in financial and business matters that he is or they are capable of evaluating the merits and risks of the prospective investment; (ii) a written offering statement or prospectus is furnished to each purchaser who is not an accredited investor containing substantially the same information as is required by subsection (b) of section 14 of P.L.1967, c.93 (C.49:3-61) or any applicable form of registration under federal law, and provided that if any purchaser is furnished with a written offering statement or prospectus, then all purchasers shall be furnished therewith; (iii) the securities shall not be offered or sold by general solicitation or any general advertisement; and (iv) a report of the offering is filed with the bureau not later than 15 days after the first sale of those securities in this State, setting forth the name and address of the issuer, the total amount of the securities sold under this paragraph (12), the price at which the securities were sold, the total number of purchasers of the securities, and the names and addresses of the purchasers of the securities who reside in this State, indicating the number and amount of the securities each purchased. Supplemental reports shall be filed promptly after the initial filing with the bureau whenever there are material changes to the information contained in the initial filing until the closing of the offering. A final report shall be filed at the closing of the offering if the information in the final report would be materially different from the last prior filing. The fee for filing the report with the bureau shall be established by regulation of the bureau chief. The information in the report of sale shall be deemed confidential and shall not be disclosed to the public except by order of the court or in court proceedings. In calculating the number of purchasers permitted under this paragraph, accredited investors shall be excluded;

(13)The bureau chief, by rule or order, as to a particular transaction or class of transactions, may adopt a transactional exemption (i) that will further the objectives of compatibility with the exemptions from securities registration authorized by the "Securities Act of 1933" and uniformity among the states, or (ii) if the bureau chief determines that the public interest does not require registration;

(14)Any transaction by or on behalf of an issuer if the following conditions are met:

(i)the issuer is a business entity organized under the laws of this State and authorized to do business in this State;

(ii)the transaction meets the requirements of the federal exemption for intrastate offerings in section 3(a)(11) of the federal "Securities Act of 1933" (15 U.S.C. s.77c(a)(11)) and Rule 147 adopted under the "Securities Act of 1933" (17 C.F.R. s.230.147);

(iii) the sum of all cash and other consideration to be received for all sales of the security in reliance on the exemption under this section, excluding sales to any accredited investor or institutional investor, does not exceed $1,000,000, except that an offer or sale to an officer, director, partner, trustee, or individual occupying similar status or performing similar functions with the issuer or to a person owning 10 percent or more of the outstanding securities of the issuer shall not be counted toward the aggregate monetary limitation of shares to be issued as established herein;

(iv) the offering is not a blind pool;

(v)the offering by the issuer is made exclusively through an Internet site which meets with the requirements of section 1 of P.L.2015, c.128 (C.49:3-77);

(vi) the issuer does not accept an investment of more than $5,000 from any single investor unless the investor is an accredited investor or institutional buyer;

(vii) the investor in the securities is a resident of this State;

(viii) not less than 10 days prior to the commencement of an offering of the security, the information required to be posted pursuant to section 1 of P.L.2015, c.128 (C.49:3-77) is filed with the bureau, in a form to be prescribed by the bureau, with a filing fee which is to be established by the bureau; and

(ix) the issuer has never previously sold securities pursuant to this paragraph.

(c)The bureau chief may by order deny or revoke any exemption specified in paragraph (9), (10) or (11) of subsection (a) of this section or in subsection (b) of this section with respect to a specific security or transaction. These exemptions may be denied or revoked for the grounds set forth in subsection (k) of section 9, section 11 and section 17 of P.L.1967, c.93 (C.49:3-56, 49:3-58 or 49:3-64). No such order may be entered without appropriate notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the bureau chief may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order, the bureau chief shall promptly notify all interested parties that it has been entered and of the reasons therefor.

(1)Upon service of notice of the order issued by the bureau chief, the respondent shall have up to 15 days to respond to the bureau in the form of a written answer and written request for a hearing. The bureau chief shall, within five days of receiving the answer and a request for a hearing, either transmit the matter to the Office of Administrative Law for a hearing or schedule a hearing at the bureau. Orders issued pursuant to this subsection (c) shall be subject to an application to vacate upon 10 days' notice, and a preliminary hearing on the order shall be held in any event within 20 days after it is requested; and the filing of a motion to vacate the order shall toll the time for filing an answer and written request for a hearing.

(2)If a respondent fails to respond by either filing a written answer and written request for a hearing with the bureau or moving to vacate an order within the 15-day prescribed period, the respondent shall be deemed to have waived the opportunity to be heard. The order will remain in effect until it is modified or vacated upon notice to all interested parties by the bureau chief. No order under this subsection may operate retroactively.

(d)In any proceeding under this act, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

L.1967, c.93, s.3; amended 1983, c.292, s.2; 1985, c.405, s.3; 1986, c.101; 1987, c.301, s.2; 1997, c.276, s.3; 2015, c.128, s.9.



Section 49:3-51 - Applicability Of Act.

49:3-51 Applicability of act.

4. (a) Sections 5, 8, subsection (a) of section 9, and sections 13 and 24 of P.L.1967, c.93 (C.49:3-52, 49:3-55, 49:3-56, 49:3-60 and 49:3-71) apply to persons who sell or offer to sell when (1) an offer to sell is made in this State, or (2) an offer to buy is made or accepted in this State;

(b)Sections 5, 8 and subsection (a) of section 9 of P.L.1967, c.93 (C.49:3-52, 49:3-55 and 49:3-56) apply to persons who buy or offer to buy when (1) an offer to buy is made in this State, or (2) an offer to sell is made or accepted in this State;

(c)For the purpose of this section, except to the extent the bureau chief may by rule or order determine, an offer to sell or to buy is made in this State, whether or not either party is then present in this State, when the offer (1) originates from this State or (2) is directed by the offeror to this State and received at the place to which it is directed (or at any post office in this State in the case of a mailed offer);

(d)For the purpose of this section, an offer to buy or to sell is accepted in this State when acceptance (1) is communicated to the offeror in this State and (2) has not previously been communicated to the offeror, orally or in writing, outside this State; and acceptance is communicated to the offeror in this State, whether or not either party is then present in this State, when the offeree directs it to the offeror in this State reasonably believing the offeror to be in this State and it is received at the place to which it is directed (or at any post office in this State in the case of a mailed acceptance);

(e)(Deleted by amendment, P.L.1997, c.276.)

(f)Sections 6, 8 and subsection (c) of section 9 of P.L.1967, c.93 (C.49:3-53, 49:3-55 and 49:3-56), so far as investment advisers are concerned, apply when any act instrumental in effecting prohibited conduct is done in this State, whether or not either party is then present in this State.

L.1967,c.93,s.4; amended 1997, c.276, s.4.



Section 49:3-52 - Unlawful Activities

49:3-52. Unlawful activities
It shall be unlawful for any person, in connection with the offer, sale, or purchase of any security, directly or indirectly

(a) To employ any device, scheme, or artifice to defraud;

(b) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(c) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person;

(d) To fail to deliver the prospectus filed under the "Securities Act of 1933" to each purchaser of a security registered under that act, in accordance with the prospectus delivery requirements of that act.

L. 1967, c. 93, s. 5. Amended by L. 1985, c. 405, s. 4.



Section 49:3-52.1 - Prohibitions Relative To Securities.

49:3-52.1 Prohibitions relative to securities.

5. (a) Without limiting the general applicability of section 5 of P.L.1967, c.93 (C.49:3-52), a person may not:

(1)quote a fictitious price with respect to a security;

(2)effect a transaction in a security which involves no change in the beneficial ownership of the security for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security;

(3)enter an order for the purchase of a security with the knowledge that an order of substantially the same size and at substantially the same time and price for the sale of the security has been, or will be, entered by or for the same, or affiliated, person for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security;

(4) enter an order for the sale of a security with knowledge that an order of substantially the same size and at substantially the same time and price for the purchase of the security has been, or will be, entered by or for the same, or affiliated, person for the purposes of creating a false or misleading appearance of active trading in a security or with respect to the market for the security; or

(5)employ any other deceptive or fraudulent device, scheme, or artifice to manipulate the market in a security.

(b)A transaction effected in compliance with, or conduct that does not violate, the applicable provisions of the "Securities Exchange Act of 1934" and the rules and regulations of the Securities and Exchange Commission thereunder is not a violation of subsection (a) of this section.

L.1997,c.276,s.5.



Section 49:3-52.2 - Sales Of Securities, Misleading Use Of Senior-specific Certifications.

49:3-52.2 Sales of securities, misleading use of senior-specific certifications.

1. a. A person who uses a certification or professional designation to indicate or imply that the user has special training in advising or servicing senior citizens or retirees (hereinafter, a "senior-specific certification or professional designation"), in such a way as to mislead any person, in connection with the offer, sale, or purchase of a security, or the provision of advice as to the value of or the advisability of investing in, purchasing, or selling a security, either directly or indirectly or through a publication or a writing, or by issuing or promulgating an analysis or report relating to a security shall have engaged in a dishonest or unethical practice pursuant to subparagraph (vii) of paragraph (2) of subsection (a) of section 11 of P.L.1967, c.93 (C.49:3-58).

b.Uses of a senior-specific certification or professional designation that shall be a dishonest or unethical practice pursuant to subsection a. of this section shall include, but shall not be limited to, the use of:

(1)a certification or professional designation by a person who has not actually earned or who is otherwise ineligible to use that certification or professional designation;

(2)a nonexistent or self-conferred certification or professional designation;

(3)a certification or professional designation that indicates or implies a level of occupational qualifications obtained through education, training, or experience that the person using the certification or professional designation does not have; and

(4)a certification or professional designation that was obtained from a certifying or designating organization that:

(a)is primarily engaged in the business of instruction in sales or marketing;

(b)does not have reasonable standards or procedures for assuring the competency of its certificants or designees;

(c)does not have reasonable standards or procedures for monitoring and disciplining its certificants or designees for improper or unethical conduct; or

(d)does not have reasonable continuing education requirements for its certificants or designees in order to maintain the certificate or designation.

c.A rebuttable presumption that a certifying or designating organization is not included as an organization to which paragraph (4) of subsection b. of this section is applicable shall exist, if the organization has been accredited by:

(1)the American National Standards Institute;

(2)the National Commission for Certifying Agencies; or

(3)an organization that is on the United States Department of Education's list entitled "Accrediting Agencies Recognized for Title IV Purposes" and the certification or professional designation issued by the organization does not primarily apply to sales or marketing.

d.In determining whether a combination of words, or an acronym standing for a combination of words, constitutes a senior-specific certification or professional designation, factors to be considered shall include:

(1)use of one or more words such as "senior," "retirement," "elder," or like words, combined with one or more words such as "certified," "registered," "chartered," "adviser," "specialist," "consultant," "planner," or like words, in the name of the certification or professional designation; and

(2)the manner in which those words are combined.

e.For purposes of this section, a senior-specific certification or professional designation shall not include a job title within an organization that is licensed or registered by a state or federal financial services regulatory agency, if that job title:

(1)indicates seniority or standing within the organization; or

(2)specifies an individual's area of specialization within the organization.

For purposes of this subsection, "financial services regulatory agency" shall include, but shall not be limited to, an agency that regulates brokers, dealers, investment advisers, or investment companies as defined pursuant to the federal "Investment Advisers Act of 1940" (15 U.S.C. s.80b-1 et seq.) or the federal "Investment Company Act of 1940" (15 U.S.C. s.80a-1 et seq.).

f.Nothing in this section shall limit the bureau chief's enforcement authority under the law.

L.2010, c.41, s.1.



Section 49:3-53 - Prohibited Practices Relative To Investment Adviser.

49:3-53 Prohibited practices relative to investment adviser.

6. (a) It shall be unlawful for any person who receives, directly or indirectly, any compensation from another person for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise,

(1)to employ any device, scheme or artifice to defraud the other person;

(2) to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the other person; or

(3) to engage in dishonest or unethical practices as the bureau chief may by rule define in a manner consistent with and compatible with the laws and regulations of the Securities and Exchange Commission, the self-regulatory organizations, and uniformity with the other states, the remedies for which shall be civil or administrative only;

(b)It shall be unlawful for any person acting as an investment adviser, whether required to be registered or not, to enter into, extend, or renew any investment advisory contract unless it provides in writing

(1)that no assignment of the contract may be made by the investment adviser without the consent of the other party to the contract; and

(2)that the investment adviser shall notify the other party to the contract of any change in control of the investment adviser within a reasonable time after the change;

(c) It shall be unlawful for any investment adviser required to be registered or any registered broker-dealer acting as an investment adviser to enter into, extend, or renew any investment advisory contract, unless it provides in writing that the investment adviser shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds, of the client, except as may be authorized by rules issued by the bureau chief;

(d)The bureau chief may by rule or order prohibit any investment adviser, except an investment adviser that is registered or not required to be registered under the "Investment Advisers Act of 1940," from being compensated on the basis of a share of capital gains upon, or capital appreciation of the funds, or any portion of the funds, of the client;

(e)Subsection (c) of this section does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. "Assignment," as used in paragraph (1) of subsection (b) of this section, includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but, if the investment adviser is a partnership, no assignment of an investment advisory contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of one or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business;

(f)It shall be unlawful for any person soliciting advisory clients to make any untrue statement of a material fact, or omit to state a material fact necessary to make the statements made, in light of the circumstances under which they are made, not misleading.

L.1967,c.93,s.6; amended 1987, c.424; 1997, c.276, s.6.



Section 49:3-54 - False, Misleading Statements.

49:3-54 False, misleading statements.

7.It is unlawful for any person to make or cause to be made, in any document filed with the bureau or in any proceeding, investigation or examination conducted under this act, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

L.1967,c.93,s.7; amended 1997, c.276, s.7.



Section 49:3-55 - Determination Of Validity Of Filed Document.

49:3-55 Determination of validity of filed document.

8. (a) Neither (1) the fact that an application for registration of any persons or a registration statement of any security has been filed nor (2) the fact that a person or security is effectively registered constitutes a finding by the bureau chief that any document filed under this act is true, complete, and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a person, security or transaction means that the bureau chief has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b)It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

L.1967,c.93,s.8; amended 1997, c.276, s.8.



Section 49:3-56 - Registration Required.

49:3-56 Registration required.

9. (a) It shall be unlawful for any person to act as a broker-dealer, agent, investment adviser or investment adviser representative or Internet site operator in this State unless that person is registered or exempt from registration under this act;

(b)A person shall be exempt from registration as a broker-dealer if, during any period of 12 consecutive months, that person (1) does not effect more than 15 transactions with persons other than those specified in paragraph (5) of subsection (c) of section 2 of P.L.1967, c.93 (C.49:3-49) located within New Jersey; (2) does not effect transactions in more than five customer accounts of New Jersey residents; or (3) effects transactions with persons who have no place of residence in New Jersey and who are temporarily located in the State; if at the time of the transactions described in paragraph (1), (2) or (3) of this subsection (b), the broker-dealer has no place of business in this State and is a member in good standing of a recognized self-regulatory organization and is registered in the state in which the broker-dealer is located;

(c)Agents who represent broker-dealers in transactions exempt pursuant to paragraph (1), (2) or (3) of subsection (b) of this section shall be exempt from registration for those transactions if they are members of a recognized self-regulatory organization and registered in the state in which they are located at the time of the transaction;

(d)The burden of proving an exemption from registration under this section shall be on the person claiming the exemption. A person claiming an exemption from registration under this section shall keep his books and records open to inspection by the bureau. If the bureau chief finds it is in the public interest and necessary for the protection of investors, the bureau chief may deny any exemption specified in paragraph (1), (2) or (3) of subsection (b) or in subsection (c) of this section as to any broker-dealer or agent. The bureau chief may proceed in summary fashion or otherwise;

(e)The bureau chief may identify classes of customers, securities, transactions and broker-dealers for the purpose of increasing the number of transactions or accounts available under the exemptions specified in paragraph (1), (2) or (3) of subsection (b) or subsection (c) of this section;

(f)The bureau chief may by order identify the self-regulatory organizations recognized under subsections (b) and (c) of this section and may by rule or order define the conditions under which non-resident persons are temporarily in New Jersey under paragraph (3) of subsection (b) of this section;

(g)A person shall be exempt from registration as an investment adviser or from making a notice filing required by section 10 of P.L.1967, c.93 (C.49:3-57), if:

(1)The person has a place of business in this State and during any period of 12 consecutive months that person does not have more than five clients, who are residents of this State, other than those specified in subparagraph (vi) of paragraph (2) of subsection (g) of section 2 of P.L.1967, c.93 (C.49:3-49); or

(2)The person has no place of business in this State, and during any period of 12 consecutive months that person does not have more than five clients, who are residents of this State, other than those specified in subparagraph (vi) of paragraph (2) of subsection (g) of section 2 of P.L.1967, c.93 (C.49:3-49).

The bureau chief may by rule or order determine the availability of the exemptions provided by this subsection (g), including the waiver of the conditions in paragraphs (1) and (2) of this subsection;

(h)It shall be unlawful for any broker-dealer or issuer to employ an agent in this State unless the agent is registered. The registration of an agent is not effective during any period when he is not associated with a particular broker-dealer registered under this act or a particular issuer. When an agent begins or terminates a connection with a broker-dealer or issuer, or begins or terminates those activities which make him an agent, the agent as well as the broker-dealer or issuer shall promptly notify the bureau. When an agent terminates his connection with a particular broker-dealer or issuer, his authorization to engage in those activities which make him an agent is terminated;

(i)It shall be unlawful for any person to transact business in this State as an investment adviser unless (1) he is so registered under this act, is exempt from registration under this act, or is excluded from the definition of investment adviser under this act, or (2) he is registered as a broker-dealer without the imposition of a condition under paragraph (5) of subsection (b) of section 11 of P.L.1967, c.93 (C.49:3-58);

(j)It shall be unlawful for any investment adviser required to be registered pursuant to this section to employ an investment adviser representative, unless the investment adviser representative is also registered pursuant to this section. It is unlawful for any person registered or required to be registered as an investment adviser under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-3, to employ, supervise, or associate with an investment adviser representative having a place of business located in this State, unless that investment adviser representative is registered under this act, or is exempt from registration. The registration of an investment adviser representative is not effective during any period when the investment adviser representative is not employed by an investment adviser registered pursuant to this section or registered under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-3. When an investment adviser representative described in this subsection begins or terminates employment with an investment adviser, the investment adviser and the investment adviser representative shall promptly notify the bureau chief. When an investment adviser representative terminates his connection with a particular investment adviser, his authorization to engage in those activities which make him an investment adviser representative is terminated;

(k)The bureau chief may summarily bar, pending final determination of any proceeding under this subsection, any person, who has been convicted of any crime of embezzlement under state, federal or foreign law or any crime involving any theft, forgery or fraudulent practices in regard to any state, federal or foreign securities, banking, insurance, or commodities trading laws or anti-fraud laws, from being a partner, officer or director of an issuer, broker-dealer or investment adviser, or from occupying a similar status or performing a similar function or from directly or indirectly controlling or being under common control or being controlled by an issuer, broker-dealer or investment adviser, or from acting as a broker-dealer, agent or investment adviser in this State. Any person barred by this subsection shall be entitled to request a hearing by the same procedures as set forth in subsection (c) of section 3 of P.L.1967, c.93 (C.49:3-50);

(l)Notwithstanding any other provision of this act, the bureau chief may bring an administrative or court action pursuant to section 29 of P.L.1997, c.276 (C.49:3-70.1), to seek and obtain civil penalties for violations of this section;

(m)Every registration shall expire one year from its effective date unless renewed, except that the bureau chief may by rule provide that registrations shall all expire on the same date;

(n)Except with respect to advisers whose only clients are those described in subparagraph (vi) of paragraph (2) of subsection (g) of section 2 of P.L.1967, c.93 (C.49:3-49), it is unlawful for any person who is registered or required to be registered under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-3, as an investment adviser to conduct advisory business in this State, unless that person files those documents filed with the Securities and Exchange Commission with the bureau chief, as the bureau chief may by rule or otherwise require, and a fee and consent to service of process, as the bureau chief, by rule or otherwise, may require;

(o)Notwithstanding anything to the contrary in this act, until October 11, 1999, the bureau chief may require the registration of any person who is registered or required to be registered as an investment adviser under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-3, and who has failed to promptly pay the fees required by subsection (n) of this section after being notified in writing by the bureau chief of the non-payment or underpayment of those fees. A person shall be considered to have promptly paid those fees if they are remitted to the bureau chief within 15 days following that person's receipt of the written notification from the bureau chief;

(p)For the purposes of this section, each applicant for registration shall submit to the bureau chief, the applicant's name, address, fingerprints and written consent for a criminal history record background check to be performed. The bureau chief is hereby authorized to exchange fingerprint data with and receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check. The Division of State Police shall promptly notify the bureau chief in the event a current holder of a license or prospective applicant, who was the subject of a criminal history record background check pursuant to this section, is arrested for a crime or offense in this State after the date the background check was performed.

L.1967, c.93, s.9; amended 1967, c.286, s.17; 1985, c.405, s.11; 1997, c.276, s.9; 2003, c.199, s.32; 2015, c.128, s.10.



Section 49:3-57 - Obtaining Initial, Renewal Registration.

49:3-57 Obtaining initial, renewal registration.

10. (a) A broker-dealer, agent, investment adviser or investment adviser representative, or Internet site operator may obtain an initial or renewal registration by filing with the bureau an application together with a consent to service of process pursuant to subsection (a) of section 26 of P.L.1967, c.93 (C.49:3-73). Financial Industry Regulatory Authority, Inc. (FINRA) member broker-dealers and their agents shall file their applications for initial or renewal registration with the Central Registration Depository, or its successor organization, as appropriate and available. The application shall contain whatever information the bureau chief by rule requires concerning such matters as (1) the applicant's form and place of organization; (2) the applicant's proposed method of doing business; (3) the qualifications and business history of the applicant; in the case of a broker-dealer or investment adviser, the qualifications and business history of any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser; and, in the case of an investment adviser or registered broker-dealer acting as an investment adviser, the qualifications and business history of any employee who is to give investment advice or who is an investment adviser representative; (4) any injunction or administrative order or conviction of a crime of the fourth degree or its equivalent in any other jurisdiction involving a security or any aspect of the securities or investment advisory business and any conviction of a crime of the first, second or third degree or its equivalent in any other jurisdiction; (5) the applicant's financial condition; and (6) in the case of an investment adviser, a copy of any information or brochure used by the adviser to comply with any rule of the bureau promulgated pursuant to subsection (b) of section 12 of P.L.1967, c.93 (C.49:3-59). If no denial, postponement or suspension order is in effect and no proceeding is pending under section 11 of P.L.1967, c.93 (C.49:3-58), registration becomes effective at noon of the thirtieth day after an application is filed. The bureau chief may by rule or order specify an earlier effective date, or he may by order defer the effective date until the first day of the next calendar month after the thirtieth day after the filing of the application. The bureau chief may by order defer the effective date for additional periods, as the applicant shall agree to in writing. The time limits herein provided shall run anew from the filing of any amendment;

(b)Every applicant for initial or renewal registration for broker-dealer, agent, investment adviser and investment adviser representative, and Internet site operator shall pay filing fees in the amounts as set by rule of the bureau chief. If an application is denied or withdrawn, the bureau shall retain the fee. Whenever any supplemental filing is made, for the purpose of keeping current the information furnished to the bureau chief, there may be a supplemental filing fee in an amount set by rule of the bureau chief;

(c)A registered broker-dealer, investment adviser, or Internet site operator may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the registration period. There shall be no filing fee, except as may be provided by rule of the bureau chief;

(d) (1) The bureau chief may by rule require a minimum capital for registered broker-dealers not to exceed the limitations provided in section 15 of the "Securities Exchange Act of 1934," 15 U.S.C. s.78o. The minimum capital required for a registered broker-dealer shall be determined by rule of the bureau chief;

(2)The bureau chief may by rule establish minimum financial requirements for investment advisers, not to exceed the limitations provided in section 222 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-18a, which may include different requirements for those investment advisers who maintain custody of or have discretionary authority over clients' funds or securities and investment advisers who do not maintain such custody or discretionary authority;

(e)The bureau chief may by rule require registered investment advisers who have custody of clients' funds or securities to post bonds in amounts not to exceed the limitations provided in section 222 of the "Investment Advisers Act of 1940," 15 U.S.C. s.80b-18a and registered broker-dealers to post bonds in amounts not to exceed the limitations provided in section 15 of the "Securities Exchange Act of 1934," 15 U.S.C. s.78o, and may determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any bond so required. Every bond shall provide for suit thereon by any person who has a cause of action under section 24 of P.L.1967, c.93 (C.49:3-71). Every bond shall provide that no suit may be maintained to enforce any liability on the bond unless brought within two years after the sale or other act upon which it is based, or within two years of the time when the person aggrieved knew or should have known of the existence of his cause of action, whichever is later. The dollar amount of the bonds shall be set by rule of the bureau chief;

(f) (1) The bureau chief may by rule provide for an examination which may be written or oral or both, to be taken by any class of or all applicants, as well as persons who represent or will represent an investment adviser in doing any of the acts which make him an investment adviser;

(2)Each applicant for broker-dealer, agent, investment adviser or investment adviser representative who takes an examination provided pursuant to paragraph (1) of this subsection shall pay examination fees in the amounts as set forth by rule of the bureau chief;

(g) (1) Registration as a broker-dealer or agent under this act for the limited purpose of engaging in the business of effecting or attempting to effect transactions in direct participation securities for the accounts of others or for his own account shall be permitted. All the requirements of this act shall apply to these limited registrations; except that any examination or other evaluation of proficiency or knowledge required by the bureau for this registration shall be limited to matters relating to direct participation securities and to the requirements of laws and regulations applicable to this registrant.

(2)Any applicant for a limited registration shall acknowledge in writing to the bureau prior to registration that he understands (i) the limitations on the scope of his authority to do business pursuant to this limited registration; and (ii) that any activity which exceeds the limitations of the registration shall violate the provisions of this act and may result in disciplinary action by the bureau, prosecution under this act or other laws, or civil liability, to the same extent as if he was not registered under this act.

L.1967, c.93, s.10; amended 1971, c.340; 1983, c.292, s.3; 1985, c.405, s.5; 1997, c.276, s.10; 2015, c.128, s.11.



Section 49:3-58 - Denial, Suspension, Revocation Of Registration.

49:3-58 Denial, suspension, revocation of registration.

11. (a) The bureau chief may by order deny, suspend, or revoke any registration if he finds:

(1)that the order is in the public interest; and

(2)that the applicant or registrant or, in the case of a broker-dealer, investment adviser, or Internet site operator, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer, investment adviser, or Internet site operator:

(i)has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(ii)has willfully violated or willfully failed to comply with any provision of this act or any rule or order authorized by this act or has willfully, materially aided others in such conduct;

(iii) has been convicted of any crime involving a security or any aspect of the securities, commodities, banking, insurance or investment advisory business or any crime involving moral turpitude; however, where the applicant can show by proof satisfactory to the bureau chief that during the 10-year period preceding the application he has conducted himself in such a manner as to warrant his registration consistent with all other provisions of this act, the conviction shall not be a bar to registration;

(iv)is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities, commodities, banking, insurance or investment advisory business;

(v)is the subject of an effective order of the bureau chief denying, suspending, or revoking registration as a broker-dealer, agent, investment adviser, investment adviser representative, securities offering registrant, or Internet site operator;

(vi)is the subject of an order entered within the past five years by any federal or state securities, commodities, banking, insurance or investment advisory administrator or self-regulatory organization denying or revoking a securities, commodities, banking, insurance or investment advisory license or registration under federal or state securities, commodities, banking, insurance or investment advisory law, including, but not limited to registration as a broker-dealer, agent, investment adviser, investment adviser representative or issuer, or the substantial equivalent of those terms as defined in this act, or is the subject of an order of the Securities and Exchange Commission, a self-regulatory organization, the Commodity Futures Trading Commission, an insurance regulator, or a federal or state banking regulator, suspending or expelling him from a national securities or commodities exchange or national securities or commodities association registered under the "Securities Exchange Act of 1934," or the "Commodity Exchange Act," or from engaging in the banking or insurance business, or is the subject of a United States Post Office fraud order; but (A) the bureau chief may not institute a revocation or suspension proceeding under this subparagraph (vi) more than two years from the date of the order relied on and (B) he may not enter an order under this subparagraph (vi) on the basis of an order under another state act unless that order was based on facts which would currently constitute a ground for an order under New Jersey law;

(vii) has engaged in dishonest or unethical practices in the securities, commodities, banking, insurance or investment advisory business, as may be defined by rule of the bureau chief;

(viii) is insolvent, either in the sense that his liabilities exceed his assets or in the sense that he cannot meet his obligations as they mature; but the bureau chief may not enter an order against a broker-dealer or investment adviser for insolvency without a finding of insolvency as to the broker-dealer or investment adviser;

(ix)is not qualified on the basis of such factors as character, training, experience and knowledge of the securities business, except as otherwise provided in subsection (b) of this section;

(x)has failed to pass an examination under subsection (f) of section 10 of P.L.1967, c.93 (C.49:3-57) if such an examination has been by rule provided for by the bureau chief;

(xi)has failed reasonably to supervise: his agents if he is a broker-dealer or issuer; the agents of a broker dealer or issuer for whom he has supervisory responsibility; or his employees who give investment advice if he is an investment adviser;

(xii) has failed to pay the proper fees, as set by rule of the bureau chief.

(b)The following provisions govern the application of subparagraph (ix) of paragraph (2) of subsection (a) of this section:

(1)The bureau chief may not enter an order against a broker-dealer on the basis of the lack of qualification of any person other than (i) the broker-dealer himself if he is an individual or (ii) an agent of the broker-dealer;

(2)The bureau chief may not enter an order against an investment adviser on the basis of the lack of qualification of any person other than (i) the investment adviser himself if he is an individual or (ii) any other person who represents the investment adviser in doing any of the acts which make him an investment adviser;

(3)The bureau chief may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both;

(4)The bureau chief shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer;

(5)The bureau chief shall consider that an investment adviser is not necessarily qualified solely on the basis of experience as a broker-dealer or agent. If he finds that an applicant for initial or renewal registration as a broker-dealer is not qualified as an investment adviser, he may by order condition the applicant's registration as a broker-dealer upon his not transacting business in this State as an investment adviser.

(c)The bureau chief, for good cause shown, may by order summarily postpone, suspend, revoke or deny any registration pending final determination of any proceeding under this section. Upon entry of the order, the bureau chief shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or an investment adviser representative, that the order has been entered and of the reasons therefor.

(1)The bureau chief shall entertain on no less than three days' notice a written application to lift the summary postponement, suspension or revocation on written application of the applicant or registrant and in connection therewith may, but need not, hold a hearing and hear testimony, but shall provide to the applicant or registrant a written statement of the reasons for the summary postponement, suspension or revocation.

(2)Upon service of notice of the order issued by the bureau chief, the applicant or registrant shall have up to 15 days to respond to the bureau in the form of a written answer and written request for a hearing. The bureau chief shall, within five days of receiving the answer and a request for a hearing, either transmit the matter to the Office of Administrative Law for a hearing or schedule a hearing at the Bureau of Securities. Orders issued pursuant to this subsection to suspend or revoke any registration shall be subject to an application to vacate upon 10 days' notice, and a preliminary hearing on the order to suspend or revoke any registration shall be held in any event within 20 days after it is requested, and the filing of a motion to vacate the order shall toll the time for filing an answer and written request for a hearing.

(3)If an applicant or registrant fails to respond by filing a written answer and request for a hearing with the bureau or moving to vacate an order to suspend or revoke any registration within the 15-day prescribed period, the registrant shall have waived the opportunity to be heard and the order shall remain in effect until modified or vacated.

(d)If the bureau chief finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser, investment adviser representative, or Internet site operator, or is subject to an adjudication of incapacity or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the bureau chief may by order summarily revoke or deny the registration or application;

(e)Withdrawal from registration as a broker-dealer, agent, investment adviser, investment adviser representative, or Internet site operator becomes effective 30 days after receipt of an application to withdraw or within such other period of time as the bureau chief may determine by rule or order. The bureau chief may nevertheless institute a revocation or suspension proceeding under subparagraph (ii) of paragraph (2) of subsection (a) of this section within two years after withdrawal becomes effective and enter a revocation or suspension order as of the last date on which registration was effective;

(f)(Deleted by amendment, P.L.1997, c.276).

(g)Every hearing which this act requires to be held shall be held in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1967, c.93, s.11; amended 1997, c.276, s.11; 1997, c.379, s.12; 2015, c.128, s.12.



Section 49:3-59 - Maintenance Of Records, Examination.

49:3-59 Maintenance of records, examination.

12. (a) (Deleted by amendment, P.L.1997, c.276.)

(b)Every registered broker-dealer and investment adviser shall make and keep those accounts, correspondence, memoranda, papers, books, and other records as the bureau chief by rule prescribes. Such books, records and accounts shall conform to those prescribed by the Securities and Exchange Commission. All records and books so required shall be accessible to the bureau and preserved for three years unless the bureau chief by rule prescribes otherwise;

(c)With respect to investment advisers, the bureau chief may require by rule that certain information be furnished or disseminated as necessary or appropriate in the public interest or for the protection of investors and investment advisory clients. To the extent determined by the bureau chief, information furnished to clients or prospective clients of an investment adviser that would be in compliance with the "Investment Advisers Act of 1940" and the regulations promulgated thereunder may be used in whole or partial satisfaction of this requirement;

(d)Every registered broker-dealer and investment adviser shall file the financial reports the bureau chief prescribes by rule, except that the bureau chief shall not require a registered broker-dealer to file financial reports which exceed the limitations provided in section 15 of the "Securities Exchange Act of 1934," 15 U.S.C. s.78o;

(e)If the information contained in any document filed with the bureau is or becomes inaccurate or incomplete in any material respect, the registrant shall promptly file a correcting amendment unless notification of the correction has been given under subsection (h) of section 9 of P.L.1967, c.93 (C.49:3-56);

(f)All the records referred to in subsection (b) of this section are subject at any time or from time to time to such reasonable periodic, special, or other examinations by representatives of the bureau chief, within or without this State, as the bureau chief deems necessary or appropriate in the public interest or for the protection of investors. The bureau chief may cooperate with the securities administrators of other states, the Securities and Exchange Commission, Commodity Futures Trading Commission, federal and state banking regulators, state insurance regulators and any national securities exchange or national securities association registered under the "Securities Exchange Act of 1934."

L.1967,c.93,s.12; amended 1997, c.276, s.12.



Section 49:3-60 - Offer Or Sale Of Securities, Lawful; Conditions.

49:3-60 Offer or sale of securities, lawful; conditions.

13.It is unlawful for any security to be offered or sold in this State unless:

(a)The security or transaction is exempt under section 3 of P.L.1967, c.93 (C.49:3-50);

(b)(Deleted by amendment, P.L.1997, c.276.)

(c)(Deleted by amendment, P.L. 1985, c. 405.)

(d)(Deleted by amendment, P.L.1985, c. 405.)

(e)The security is registered under this act; or

(f)It is a federal covered security for which a notice filing and fees have been submitted as required by section 14 of this act (C.49:3-60.1).

L.1967,c.93,s.13; amended 1985, c.405, s.6; 1997, c.276, s.13.



Section 49:3-60.1 - Documents Required To Be Filed.

49:3-60.1 Documents required to be filed.

14. (a) The bureau chief, by rule or otherwise, may require the filing of any or all of the following documents with respect to a federal covered security under paragraph (2) of subsection (b) of section 18 of the "Securities Act of 1933," 15 U.S.C. s.77r(b):

(1)Prior to the initial offer of such federal covered security in this State, a notice as prescribed by the bureau chief by rule or otherwise or all documents that are part of a current federal registration statement filed with the Securities and Exchange Commission under the "Securities Act of 1933," together with a consent to service of process signed by the issuer and with the fee required by section 15 of P.L.1967, c.93 (C.49:3-62);

(2)After the initial offer of such federal covered security in this State, all documents that are part of an amendment to a current federal registration statement filed with the Securities and Exchange Commission under the "Securities Act of 1933;"

(3)To the extent necessary to compute fees, an annual or periodic report of the value of such federal covered securities offered or sold in this State;

(4)A notice setting forth the name and address of the issuer, and the name and the dollar amount of the securities issued and the number of the securities to be issued;

(5)That notice shall be effective on the later of date of its receipt by the bureau chief or effectiveness of the offering with the Securities and Exchange Commission and shall expire on June 30 of each year, unless renewed prior to expiration by filing an additional notice and fee, except that the bureau chief may by rule determine that such notice will automatically remain in effect in the case of unit investment trusts. A renewal notice shall take effect upon expiration of the notice filing being renewed. Only one notice and one fee needs to be filed for multiple portfolios, classes, trusts, or funds that are offered through one prospectus. In setting fees, the bureau shall take into account whether the investment company issuing the shares is an open-end management company or unit investment trust and shall establish different fees for different types of investment companies. In no event shall the fee charged in any calendar year for claiming this exemption exceed the fee charged for registering securities with the bureau under subsection (b) of section 15 of P.L.1967, c.93 (C.49:3-62);

(b)With respect to any security that is a federal covered security under subparagraph (D) of paragraph (4) of subsection (b) of section 18 of the "Securities Act of 1933," 15 U.S.C. s.77r(b)(4)(D), the bureau chief, by rule or otherwise, may require the issuer to file a notice on SEC Form D, 17 C.F.R. s.239.500, or a successor form, and a consent to service of process signed by the issuer no later than 15 days after the first sale of that federal covered security in this State, together with the fee required to be paid pursuant to paragraph (12) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50);

(c)The bureau chief, by rule or otherwise, may require the filing of any document filed with the Securities and Exchange Commission under the "Securities Act of 1933" with respect to a federal covered security under paragraph (3) or (4) of subsection (b) of section 18 of the "Securities Act of 1933," 15 U.S.C. s.77r(b)(3) or (4);

(d)The bureau chief may issue a stop order suspending the offer and sale of a federal covered security, except a federal covered security under paragraph (1) of subsection (b) of section 18 of the "Securities Act of 1933," 15 U.S.C. s.77r(b)(1), if the bureau chief finds that (1) the order is in the public interest and (2) there is a failure to comply with any condition established under this section;

(e)The bureau chief, by rule or otherwise, may waive any or all of the provisions of this section.

L.1997,c.276,s.14.



Section 49:3-61 - Registration Of Security By Qualification.

49:3-61 Registration of security by qualification.

14. (a) Subject to the provisions of this section and section 15 of P.L.1967, c.93 (C.49:3-62) any security may be registered by qualification.

(b)A registration statement under this section shall contain the following information and be accompanied by the following documents:

(1)the information specified in subsection (c) of section 15 of P.L.1967, c.93 (C.49:3-62);

(2)the consent to service of process required by subsection (a) of section 26 of P.L.1967, c.93 (C.49:3-73);

(3)with respect to the issuer and any significant subsidiary; its name, address, and form of organization; the State or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(4)with respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: his name, address, and principal occupation for the past five years; the amount of securities of the issuer held by him as of a specified date within 30 days of the filing of the registration statement; the amount of the securities covered by the registration statement to which he has indicated his intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected;

(5)with respect to persons covered by paragraph (4) of this subsection; the remuneration paid during the past 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries, and affiliates) to all those persons in the aggregate;

(6)with respect to any person owning of record, or beneficially if known, 10% or more of the outstanding shares of any class of equity security of the issuer: the information specified in paragraph (4) of this subsection other than his occupation;

(7)with respect to every promoter if the issuer was organized within the past three years: the information specified in paragraph (4) of this subsection, any amount paid to him within the period or intended to be paid to him, and the consideration for any such payment;

(8)with respect to any person on whose behalf any part of the offering is to be made in a nonissuer transaction: his name and address; the amount of securities of the issuer held by him as of the date of the filing of the registration statement; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected; and a statement of his reasons for making the offering;

(9)the capitalization and long-term debt (on both a current and a pro forma basis) of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill, or anything else) for which the issuer or any subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities;

(10) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any portion of the offering is to be made to any person or class of persons other than the underwriters, with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees (including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering) or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(11) the estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition (including the cost of borrowing money to finance the acquisition);

(12) a description of any stock options or other security options outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in paragraph (4), (6), (7), (8), or (10) of this subsection and by any person who holds or will hold 10% or more in the aggregate of any such options;

(13) the dates of, parties to, and general effect concisely stated of, every management or other contract of material importance made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(14) a copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering;

(15) a specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(16) a signed or conformed copy of an opinion of counsel as to the legality of the security being registered (with an English translation if it is in a foreign language), which shall state whether the security when sold will be legally issued, fully paid, and nonassessable, and, if a debt security, a binding obligation of the issuer;

(17) the written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him, if any such person is named as having prepared or certified a report or valuation (other than a public and official document or statement) which is used in connection with the registration statement;

(18) a balance sheet of the issuer as of a date within four months prior to the filing of the registration statement, accompanied by a declaration that there has been no substantial change in the financial position of the issuer since the date of such statement; a profit and loss statement and analysis of surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant; and

(19) such additional information as the bureau chief requires by rule or order.

(c)Registration by qualification shall become effective when the bureau chief so orders.

(d)The bureau chief may by rule or order require as a condition of registration by qualification that a prospectus containing any designated part of the information specified in subsection (b) of this section be sent or given to each person to whom an offer is made before or concurrently with (1) the first written offer made to him (otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by him as a participant in the distribution, (2) the confirmation of any sale made by or for the account of any such person, (3) payment pursuant to any such sale, or (4) delivery of the security pursuant to any such sale, whichever first occurs.

(e)The bureau chief may by rule or order require as a condition of registration by qualification (1) that any security issued within the past three years or to be issued to a promoter for a consideration substantially different from the public offering price, or to any person for a consideration other than cash, be deposited in escrow; and (2) that the proceeds from the sale of the registered security in this State be deposited in escrow until the issuer receives a specified amount from the sale of the security either in this State or elsewhere. The bureau chief may by rule or order determine the conditions of any escrow required hereunder, but he may not reject a depository solely because of location in another state.

(f)The bureau chief may by rule or order require as a condition of registration that any security registered by qualification be sold only on a specified form of subscription or sale contract, and that a signed or conformed copy of each contract be filed with the bureau chief or preserved for any period up to three years specified in the rule or order.

L.1967,c.93,s.14; amended 1997, c.276, s.15.



Section 49:3-61.1 - Coordination With Federal Registration.

49:3-61.1 Coordination with federal registration.

7. a. Any security for which a registration statement has been filed under the "Securities Act of 1933," in connection with the same offering may be registered by coordination.

b.A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in section 15 of P.L.1967, c.93 (C.49:3-62) and the consent to service of process required by section 26 of P.L.1967, c.93 (C.49:3-73):

(1)Three copies of the latest form of prospectus filed under the "Securities Act of 1933;"

(2)If the bureau chief by rule or otherwise requires, a copy of the articles of incorporation and bylaws, or other substantial equivalents, currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3)If the bureau chief requests, any other information, or copies of any other documents, filed under the "Securities Act of 1933"; and

(4)An undertaking to forward all amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, promptly, and in any event, not later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, whichever occurs first.

c.The bureau chief shall make reasonable efforts to coordinate comments or requests with the securities administrators in other jurisdictions in which registration is sought and particularly with jurisdictions in which the issuer is located.

d.A registration statement under this section becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(1)No stop order is in effect and no proceeding is pending against any person directly or indirectly involved in the offering under subsection (c) of section 3, section 17 or 23 of P.L.1967, c.93 (C.49:3-50, 49:3-64 or 49:3-70 ) or section 29 of this act (C.49:3-70.1); and

(2)The registration statement has been on file with the bureau chief for at least five days, but if the registration statement is not filed with the bureau chief within 10 days after the initial filing under the "Securities Act of 1933," the registration statement has been on file with the bureau chief for 30 days or any shorter period the bureau chief, by rule or order, specifies; and

(3)There are no comments or requests from the bureau that have not been answered to the satisfaction of the bureau; and

(4)A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two full business days or a shorter period as the bureau chief permits by rule or otherwise; and

(5)The offering is made within the limitations set forth in paragraphs (1), (2), (3) and (4) of this subsection.

The registrant shall promptly notify the bureau chief by telephone or telegram of the date and time when the federal registration statement became effective, and the content of a price amendment, if any is made, and shall promptly file a post-effective amendment containing the information and documents in the price amendment.

For the purposes of this section, "price amendment" means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering prices.

e.Upon failure to receive the required notification and post-effective amendment with respect to the price amendment, the bureau chief may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until there is compliance with subsection d. of this section, if he promptly notifies the registrant by telephone or telegram, and in the case of a telephone notification, by subsequent written notification, of the issuance of the order. If the registrant proves compliance with the requirements of this subsection as to notice and post-effective amendment, the stop order shall be void as of the time of its entry. The bureau chief may by rule or otherwise waive any of the conditions specified in paragraphs (1), (2), (3) and (4) of subsection d. of this section.

f.If the federal registration statement becomes effective before all the conditions in subsection d. are satisfied and they are not waived, the registration statement shall become effective as soon as all the conditions are satisfied. If the registrant advises the bureau chief of the date when the federal registration statement is expected to become effective, the bureau chief shall promptly advise the registrant by telephone or telegram, at the registrant's expense, whether all the conditions are satisfied and whether he contemplates the institution of a proceeding under section 17 of P.L.1967, c.93 (C.49:3-64), but any advice by the bureau chief pursuant to this subsection shall not preclude the institution of such a proceeding at any time.

L.1985,c.405,s.7; amended 1997, c.276, s.16.



Section 49:3-61.2 - Registration By Notification.

49:3-61.2 Registration by notification.

8. The following securities may be registered by notification, whether or not they are also eligible for registration by coordination under section 7 of P.L.1985, c.405 (C.49:3-61.1) or by qualification under section 14 of P.L.1967, c.93 (C. 49:3-61):

a.Any security whose issuer, and any predecessors, have been in continuous operation for at least five years, if:

(1)There has been no default during the current fiscal year or within the three preceding fiscal years in the payment of principal, interest, or dividends on any security of the issuer, or of any predecessor thereof, with a fixed maturity or a fixed interest or dividend provision; and

(2)The issuer, and any predecessors, during the past three fiscal years, have had an average net earnings, determined in accordance with generally accepted accounting practices:

(i)Which are applicable to all securities without a fixed maturity or a fixed interest or dividend provision, which securities are outstanding at the date the registration statement is filed, and which average net earnings equal at least 5% of the amount of those outstanding securities, as measured by the maximum offering price or the market price on a day, selected by the registrant, within 30 days before the date of filing the registration statement, whichever is higher, or by the book value on a day, selected by the registrant, within 90 days of the date of filing the registration statement, to the extent that there is neither a readily determinable market price nor a cash offering price; or

(ii)Which average net earnings, if the issuer, and any predecessors, have not had any security of the type specified in subparagraph (i) of this paragraph outstanding for three full fiscal years, equal to at least 5% of the amount, as established in subparagraph (i) of this paragraph, of all securities which will be outstanding if all of the securities being offered or proposed to be offered, whether or not they are proposed to be registered or offered in this State, are issued;

b.A registration statement under this section shall contain the following information and shall be accompanied by the following documents, in addition to the information specified in section 15 of P.L.1967, c.93 (C.49:3-62) and the consent to service of process required by section 26 of P.L.1967, c.93 (C.49:3-73):

(1)A statement demonstrating eligibility for registration by notification;

(2)With respect to the issuer and any significant subsidiary: its name, address, and form of organization, the state or foreign jurisdiction and the date of its organization, and the general character and location of its business;

(3)With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution: his name and address, the amount of securities of the issuer held by him as of the date of the filing of the registration statement, and a statement of his reasons for making the offering;

(4)A description of the security being registered;

(5)The information and documents specified in paragraphs (10), (12), and (14) of subsection (b) of section 14 of P.L.1967, c.93 (C.49:3-61); and

(6)In the case of any registration under paragraph (2) of subsection a. of this section which does not satisfy the conditions of paragraph (1) of subsection a. of this section, a balance sheet of the issuer as of a date within four months prior to the filing of the registration statement, and a summary of earnings for each of the two fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessors' existence, if less than two years.

c.If no stop order is in effect and no proceeding is pending against any person directly or indirectly involved in the offering under subsection (c) of section 3, section 17 or section 23 of P.L.1967, c.93 (C.49:3-50, 49:3-64 or 49:3-70) or section 29 of this act (C.49:3-70.1), a registration statement under this section automatically becomes effective at three o'clock Eastern Standard Time in the afternoon of the second full business day after the filing of the registration statement or the last amendment, or at such earlier time as the bureau chief determines.

L.1985,c.405,s.8; amended 1997, c.276, s.17.



Section 49:3-62 - Filing Of Registration Statement, Fee.

49:3-62 Filing of registration statement, fee.

15. (a) A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b)Every person filing a registration statement shall pay a filing fee for each registration statement, as set by rule of the bureau chief. This fee shall not be refundable.

(c)Every registration statement shall specify (1) the amount of securities to be offered in this State; (2) the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and (3) any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in any state or by any court or the Securities and Exchange Commission.

(d)Any document filed pursuant to this supplementary act within three years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate.

(e)The bureau chief may by rule or order permit the omission of any item of information or document from any registration statement.

(f)(Deleted by amendment, P.L.1997, c.276.)

(g)Every registration statement is effective for one year from its effective date, or any longer period during which the security is being offered or distributed in a nonexempt transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or broker-dealer who is still offering part of an unsold allotment or subscription taken by him as a participant in the distribution, except during the time a stop order is in effect under section 17 of P.L.1967, c.93 (C.49:3-64). All outstanding securities of the same class as a registered security of the issuer are considered to be registered for the purpose of any nonissuer transaction (1) so long as the registration statement is effective and (2) between the thirtieth day after the entry of any stop order suspending or revoking the effectiveness of the registration statement under section 17 of P.L.1967, c.93 (C.49:3-64) (if the registration statement did not relate in whole or in part to a nonissuer distribution) and one year from the effective date of the registration statement. A registration statement may not be withdrawn for one year from its effective date if any securities of the same class are outstanding. A registration statement may be withdrawn otherwise only in the discretion of the bureau chief.

(h)So long as a registration statement is effective, the bureau chief may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(i)A registration statement relating to a security issued by a face-amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in the "Investment Company Act of 1940," may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the bureau chief so orders. Every person filing such an amendment shall pay a filing fee, as may be set by rule of the bureau chief, with respect to the additional securities proposed to be offered.

j.Every registration statement shall be accompanied by an undertaking by the registrant agreeing that, as a condition of registration, the registrant will allow the bureau chief in the bureau chief's discretion (subject in all cases to the constitutional or statutory rights of the registrant, its agents and principals, if any) to (1) make such investigations within or outside this State as the bureau chief deems necessary to determine if the registrant, the registrant's agents, or principals have violated or are about to violate any provision of this act or any rule or order hereunder, or to aid in the enforcement of this act or in the prescribing of rules and forms hereunder, or (2) require or permit the registrant, the registrant's agents, and principals to file a statement in writing, under oath or otherwise as the bureau chief determines, as to all the facts and circumstances concerning the matter to be investigated.

k.The bureau chief may by rule or order restrict or condition a securities registration of any kind, or restrict the sale of such securities to accredited investors.

L.1967,c.93,s.15; amended 1985, c.405, s.9; 1997, c.276, s.18.



Section 49:3-63 - Filing Of Materials Distributed To Prospective Investors.

49:3-63 Filing of materials distributed to prospective investors.

16.The bureau chief may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser, unless the security is not required to be registered by subsection (a) or (f) of section 13 of P.L.1967, c.93 (C.49:3-60).

L.1967,c.93,s.16; amended 1997, c.276, s.19.



Section 49:3-64 - Issuance Of Stop Order.

49:3-64 Issuance of stop order.

17. (a) The bureau chief may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if he finds:

(1)that the order is in the public interest: and

(2)that:

(i)The registration statement, as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment under subsection (i) of section 15 of P.L.1967, c.93 (C.49:3-62) as of its effective date, or any report under subsection (h) of section 15 of P.L.1967, c.93 (C.49:3-62), is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact; or

(ii)Any provision of this act or any rule, order, or condition lawfully imposed thereunder has been willfully violated, in connection with the offering by (A) the person filing the registration statement, (B) the issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, or (C) any underwriter; or

(iii) The security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal, foreign or State act applicable to the offering; but the bureau chief may not institute a proceeding against an effective registration statement under this subsection more than two years from the date of the order or injunction relied on; or

(iv)The issuer's enterprise or method of business includes or would necessarily include activities which are illegal where performed; or

(v)(Deleted by amendment, P.L.1985, c.405).

(vi)(Deleted by amendment, P.L.1985, c.405).

(vii) The applicant or registrant has failed to pay the proper filing fee, as set by rule of the bureau chief;

(viii) The issuer, any partner, officer or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, or any broker-dealer or other person involved directly or indirectly in the offering (A) has been convicted of any crime of embezzlement under state, federal or foreign law or any crime involving any theft, forgery or fraudulent practices in regard to any state, federal or foreign securities, investment advisory, banking, insurance, or commodities trading laws or anti-fraud laws; (B) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities, commodities, banking, insurance or investment advisory business; (C) is the subject of an effective order of the bureau chief denying, suspending, or revoking securities registration, registration as a broker-dealer, agent, investment adviser or investment adviser representative; (D) is the subject of an order entered by any federal or state securities, commodities, banking, insurance or investment advisory administrator or self-regulatory organization denying or revoking any securities, commodities, banking, insurance or investment advisory license or registration under federal or state securities, commodities, banking, insurance or investment advisory law, including, but not limited to, registration as a broker-dealer, agent, investment adviser, investment adviser representative, or the substantial equivalent of those terms as defined in this act, or is the subject of an order of the Securities and Exchange Commission, a self-regulatory organization, the Commodity Futures Trading Commission, an insurance commissioner, or a federal or state banking regulator, suspending or expelling him from a national securities or commodities exchange or national securities or commodities association registered under the "Securities Exchange Act of 1934" or the "Commodity Exchange Act," or from engaging in the banking or insurance business, or is the subject of a United States Postal Service fraud order, except the bureau chief may not institute a revocation or suspension proceeding pursuant to this subsubparagraph (D) of this subparagraph more than two years from the date of the order relied on and he may not enter an order pursuant to this subsubparagraph (D) of this subparagraph on the basis of an order under another state act unless that order was based on facts which would currently constitute a ground for an order under New Jersey law; (E) has engaged in dishonest or unethical practices in the securities business; or (F) is insolvent, either in the sense that liabilities exceed assets or in the sense that obligations cannot be met as they mature; or

(ix)The offering is a blind pool.

(b)(Deleted by amendment, P.L.1997, c.276.)

(c)The bureau chief may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding instituted pursuant to this section. Upon entry of such an order, the bureau chief shall promptly notify each person specified in subsection (d) of this section that it has been entered and of the reasons therefor.

(1)Upon service of notice of the order issued by the bureau chief, the applicant shall have up to 15 days to respond to the bureau in the form of a written answer and written request for a hearing. The bureau chief shall, within five days of receiving the answer and a request for a hearing, either transmit the matter to the Office of Administrative Law for a hearing or schedule a hearing at the Bureau of Securities. Orders issued pursuant to this subsection to postpone or suspend the effectiveness of any registration statement shall be subject to an application to vacate upon 10 days' notice, and in any event a preliminary hearing on the order to postpone or suspend the effectiveness of any registration statement shall be held within 20 days after it is requested, and the filing of a motion to vacate the order shall toll the time for filing an answer and written request for a hearing.

(2)If an applicant fails to respond by either filing a written answer and written request for a hearing with the bureau or moving to vacate an order to postpone or suspend the effectiveness of any registration statement within the 15-day period prescribed, the registrant shall have waived the opportunity to be heard and the order shall remain in effect until modified or vacated.

(d)No stop order may be entered pursuant to this section, except as provided in subsection (c), without (1) appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be offered, (2) opportunity for hearing, and (3) written findings of fact and conclusions of law.

(e)The bureau chief may vacate or modify a stop order if he finds that the conditions which prompted its entry have changed.

(f)Notwithstanding any other provision of this act to the contrary, the bureau chief may bring an administrative or court action pursuant to section 29 of this act (C.49:3-70.1) to seek and obtain civil penalties for violations of this section.

L.1967,c.93,s.17; amended 1985, c.405, s.10; 1987, c.301, s.3; 1997, c.276, s.20.



Section 49:3-65 - Handling Of Filed Documents.

49:3-65 Handling of filed documents.

18. (a) A document is filed when it is received in completed form by the bureau;

(b)The bureau shall keep a register of all applications for registration and registration statements which are or have ever been effective under this act and all denial, suspension, revocation or other orders which have been entered under this act. The register shall be open for public inspection;

(c)The information contained in or filed with any registration statement, application or report may be made available to the public under such rules as the bureau chief prescribes;

(d)Upon request, the bureau chief shall furnish to any person photographic or other copies, certified under his seal of office if requested, of any entry in the register or any document in the custody of the bureau chief which is a public record. The bureau chief may establish such reasonable conditions and charges for the obtaining of such copies as will in his judgment be practicable.

(e)The provisions of this section are subject to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

L.1967,c.93,s.18; amended 1997, c.276, s.21.



Section 49:3-66 - Administration Of Act.

49:3-66 Administration of act.

19. (a) This act shall be administered by the Bureau of Securities in the Division of Consumer Affairs of the Department of Law and Public Safety. The principal executive officer of the bureau shall be a chief who is appointed by and serves at the pleasure of the Attorney General. The chief of the bureau shall have power to employ such officers and employees as may be necessary to carry out the purposes of this act and to define their duties;

(b)It shall be unlawful for any of the officers or employees of the bureau to use for personal benefit any information which is filed with or obtained by the bureau and which is not made public. No provision of this act authorizes any officers or employees of the bureau to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this act. No provision of this act either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under subpoena directed to any of the officers or employees of the bureau.

L.1967,c.93,s.19; amended 1997, c.276, s.22.



Section 49:3-66.1 - Continuation Of "Securities Enforcement Fund," Fees, Annual Accounting Of Transactions.

49:3-66.1 Continuation of "Securities Enforcement Fund," fees, annual accounting of transactions.

15.The "Securities Enforcement Fund" in the Division of Consumer Affairs of the Department of Law and Public Safety shall continue as a nonlapsing, revolving fund. All fees, penalties, costs, fines and other moneys collected pursuant to this act, shall be deposited in the fund. Moneys in the fund shall be used by the Director of the Division of Consumer Affairs to administer the provisions of this act and to investigate violations and to enforce the prohibitions of this act to protect the public. There shall be made available from the General Fund such additional amounts as may be required to carry out the provisions of this act.

All fees set by rule of the bureau chief pursuant to this act may be imposed for revenue if the fees, taken together, are reasonably related to the overall costs of carrying out the regulatory and administrative duties of the bureau as set forth in this act.

The fees set pursuant to the "Uniform Securities Law (1967)," P.L.1967, c.93 (C.49:3-47 et seq.) and supplements thereto which are in effect on the effective date of this act, but which are to be set by regulation pursuant to this act, shall remain in effect until the regulations promulgated pursuant to this act take effect.

An annual accounting of deposits to and withdrawals from the fund shall be made by the Director of the Division of Consumer Affairs and filed with the Attorney General and bureau chief and any State agency, as required by law.

L.1985,c.405,s.15; amended 1997, c.276, s.23.



Section 49:3-67 - Rules, Forms, Orders From Bureau Chief.

49:3-67 Rules, forms, orders from bureau chief.

20. (a) The bureau chief may from time to time make, amend and rescind such rules, forms and orders as are reasonably necessary to carry out the provisions of this act, including rules and forms governing applications and reports, and defining any terms, whether or not used in this act, insofar as the definitions are not inconsistent with the provisions of this act. For the purpose of rules and forms, the bureau chief may classify securities, persons and matters within his jurisdiction, and prescribe different requirements for different classes;

(b)No rule, form or order may be made, amended or rescinded unless the bureau chief finds that the action is necessary and appropriate (1) in the public interest, or (2) for the protection of investors, or (3) consistent with the purposes fairly intended by the policy and provisions of this act. In prescribing rules and forms the bureau chief may co-operate with the securities administrators of the other states and the Securities and Exchange Commission with a view to effectuating the policy of this statute to achieve maximum uniformity in the form and content of applications and reports wherever practicable;

(c)The bureau chief may by rule prescribe (1) the form and content of financial statements required under this act; and (2) the circumstances under which consolidated financial statements shall be filed. All financial statements shall be prepared in accordance with generally accepted accounting practices. The form and content of financial statements shall conform, insofar as practicable, to those prescribed by the Securities and Exchange Commission;

(d)All rules and forms promulgated by the bureau chief shall be filed as required pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Copies of the rules and samples of the forms shall be published in convenient form by the bureau for distribution to interested persons, subject to available appropriations.

L.1967,c.93,s.20; amended 1997, c.276, s.24.



Section 49:3-68 - Powers Of Bureau Chief.

49:3-68 Powers of bureau chief.

21. (a) The bureau chief in his discretion (1) may make such private investigations within or outside of this State as he deems necessary to determine whether any person has violated or is about to violate any provision of this act or any rule or order hereunder, or to aid in the enforcement of this act or in the prescribing of rules and forms hereunder, (2) may require or permit any person to file a statement in writing, under oath or otherwise as the bureau chief determines, as to all the facts and circumstances concerning the matter to be investigated, and (3) may publish information concerning any violation of this act or any rule or order hereunder;

(b)For the purpose of any investigation or proceeding under this act, the bureau chief or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the bureau chief deems relevant or material to the inquiry. At his discretion, the bureau chief may make available private investigative materials to representatives of domestic or foreign governmental authorities, self-regulatory organizations, state or federal law enforcement officers, state securities administrators, and trustees in bankruptcy. The bureau may also disclose that information: (i) in court proceedings; (ii) if ordered to do so by a court of competent jurisdiction; or (iii) if appropriate, in furtherance of any ongoing investigation or proceeding. The bureau chief may also request and use private investigative materials provided to it by other federal and state authorities, including authorities of other states and foreign countries;

(c)In case of contumacy by, or refusal to obey a subpoena or order issued to, any person, the Superior Court, upon application by the bureau chief, may issue to the person an order requiring him to appear before the bureau chief, or the officer designated by him, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. The court may grant injunctive relief restraining the issuance, sale or offer for sale, purchase or offer to purchase, promotion, negotiation, advertisement or distribution from or within this State of any securities or investment advisory advice concerning securities by a person, or agent, employee, broker, partner, officer, director, investment adviser, investment adviser representative or issuer or stockholder thereof, until such person has fully complied with such subpoena or order and the bureau has completed its investigation. The court may proceed in the action in a summary manner or otherwise;

(d)No person is excused from attending and testifying or from producing any document or record before the bureau or in obedience to the subpoena or order of the bureau chief or any officer designated by him, or in any proceeding instituted by the bureau, on the ground that the testimony or evidence (documentary or otherwise) required of him may tend to incriminate him or subject him to a penalty or forfeiture; but the testimony or evidence (documentary or otherwise) compelled from an individual who has claimed his privilege against self-incrimination, or the fruits thereof, may not be used to prosecute that individual or to subject that individual to any penalty or forfeiture, except that the individual testifying is not exempt from prosecution and punishment for perjury, false swearing or contempt committed in testifying;

(e)When it shall appear to the bureau chief that the testimony of any person is essential to an investigation instituted by him as provided by this chapter, and that the failure of such person to appear and testify may defeat the proper and effective conduct thereof, the bureau chief, in addition to the other remedies provided for herein, may, by petition verified generally, setting forth the facts, apply to the Superior Court for a writ of ne exeat against such person. The court shall thereupon direct the issuance of the writ against such person requiring him to give sufficient bail conditioned to insure his appearance before the bureau chief for examination under oath in such investigation and that he will continue his appearance therein from time to time until the completion of the investigation and will appear before the court if the bureau chief shall institute any proceeding therein as a result of his investigation.

The court shall cause to be indorsed on the writ of ne exeat, in words at length, a suitable amount of bail upon which the person named in the writ shall be freed, having a due regard to the nature of the case and the value of the securities involved. All applications to be freed on bail shall be on notice to the bureau chief and the sufficiency of the bail given on the writ shall be approved by the court. All recognizances shall be to the State and all forfeitures thereof shall be declared by the court. The proceeds of the forfeitures shall be paid into the State treasury.

L.1967,c.93,s.21; amended 1997, c.276, s.25.



Section 49:3-68.1 - Restraints Ordered By Bureau Chief.

49:3-68.1 Restraints ordered by bureau chief.

26. (a) In case of contumacy by, or refusal to obey a subpoena or order issued to, any person, the bureau chief may, in his discretion, summarily order restraints on the issuance, sale, offer for sale, purchase or offer to purchase, promotion, negotiation, advertisement, or distribution from or within the State of any securities or investment advisory advice concerning securities, by the person, or agent, employee, broker, partner, officer, director, investment adviser representative, or stockholder thereof, until that person has fully complied with that subpoena or order and the bureau has completed its investigation.

(b)The bureau chief may proceed in an action in a summary manner or otherwise, by issuing a cease and desist order, by denying, revoking or suspending any registration or exemption under this act, by assessing civil monetary penalties, or by any combination of these actions he deems appropriate. Upon entry of such an order, the bureau chief shall promptly notify each person subject thereto that it has been entered and of the reasons therefor. In the case of an agent, notice shall also be given to the broker-dealer with which the agent is affiliated as shown on the Central Registration Depository, and in the case of an investment adviser representative, notice shall also be given to the investment adviser with which the investment adviser representative is affiliated as shown on Form ADV, 17 C.F.R. s.279.1, or successor federal registration form;

(1)The bureau chief shall entertain on no less than three days' notice an application to lift the summary order on written application of the person subject thereto and in connection therewith may, but need not, hold a hearing and hear testimony, but shall provide to the person subject thereto a written statement of the reasons for the summary order;

(2)Upon service of notice of the order issued by the bureau chief, each person subject thereto shall have up to 15 days to respond to the bureau in the form of a written answer and written request for a hearing. The bureau chief shall, within five days of receiving the answer and request for a hearing, either transmit the matter to the Office of Administrative Law for a hearing, or schedule a hearing at the Bureau of Securities. Orders issued pursuant to this section shall be subject to an application to vacate upon 10 days' notice, and in any event a preliminary hearing on the order shall be held within 20 days after it is requested, and the filing of a motion to vacate the order shall toll the time for filing an answer and written request for a hearing;

(3)If a person subject to the order fails to respond by either filing a written answer and written request for a hearing with the bureau or moving to vacate the order within the 15-day prescribed period, that person shall have waived the opportunity to be heard and the order shall remain in effect as to that person until modified or vacated by the bureau chief.

L.1997,c.276,s.26.



Section 49:3-69 - Enforcement Actions By Bureau Chief.

49:3-69 Enforcement actions by bureau chief.

22. (a) If it appears to the bureau chief that any person has, or directly or indirectly controls another person who has engaged in, is engaging in, or is about to engage in any act or practice constituting a violation of any provision of this act or any rule or order hereunder, or if it appears that it will be against the public interest for any person to issue, sell, offer for sale, purchase, offer to purchase, promote, negotiate, advertise or distribute any securities from or within this State, the bureau chief may take, in addition to any other enforcement actions available under this act and in the bureau chief's discretion, either or both of the following actions:

(1)issue a cease and desist order against the persons engaged in the prohibited activities directing them to cease and desist from further illegal activity or doing any acts in furtherance thereof. Upon entry of such an order, the bureau chief shall promptly notify each person subject thereto that it has been entered and of the reasons therefor. In the case of an agent, notice shall also be given to the broker-dealer with which the agent is affiliated as shown on the Central Registration Depository, and in the case of an investment adviser representative, notice shall also be given to the investment adviser with which the investment adviser representative is affiliated as shown on Form ADV, 17 C.F.R. s.279.1, or successor federal registration form;

(i)The bureau chief shall entertain on no less than three days' notice an application to lift the summary order on written application of the person subject thereto and in connection therewith may, but need not, hold a hearing and hear testimony, but shall provide to the person subject thereto a written statement of the reasons for the summary order;

(ii)Upon service of notice of the order issued by the bureau chief, each person subject thereto shall have up to 15 days to respond to the bureau in the form of a written answer and written request for a hearing. The bureau chief shall, within five days of receiving the answer and request for a hearing, either transmit the matter to the Office of Administrative Law for a hearing or schedule a hearing at the Bureau of Securities. Orders issued pursuant to this section shall be subject to an application to vacate upon 10 days' notice, and in any event a preliminary hearing on the order shall be held within 20 days after it is requested, and the filing of a motion to vacate the order shall toll the time for filing an answer and written request for a hearing;

(iii) If any person subject to the order fails to respond by either filing a written answer and written request for a hearing with the bureau or moving to vacate the order within the 15-day prescribed period, that person shall have waived the opportunity to be heard and the order shall remain in effect as to that person until modified or vacated by the bureau chief; or

(2) Have an action brought by the Attorney General in the Superior Court on the bureau chief's behalf to enjoin the acts or practices to enforce compliance with this act or any rule or order hereunder. Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. In addition, upon a proper showing by the bureau chief, the court may enter an order of rescission, restitution or disgorgement or any other order within the court's power, directed to any person who has engaged in any act constituting a violation of any provision of this act or any rule or order hereunder. The court may not require the bureau chief to post a bond. The court may proceed in the action in a summary manner or otherwise;

(b)If it appears to the court in the action that such person has engaged in, is engaging in, or is about to engage in any act or practice constituting a violation of any provision of this act or any rule or order hereunder, it may enjoin such person, and any agent, employee, broker, partner, officer, director or stockholder thereof, from continuing such practices or engaging therein or doing any acts in furtherance thereof. The court may also enjoin the issuance, sale, offer for sale, purchase, offer to purchase, promotion, negotiation, advertisement or distribution from or within this State of any securities by such persons, and any agent, employee, broker, partner, officer, director or stockholder thereof, until the court shall otherwise order;

(c)If the court grants injunctive relief as provided for in subsection (b) of this section, it may appoint a receiver with power to sue for, collect, receive and take into his possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of every description, derived by means of any practice constituting a violation of this act or any rule or order hereunder, including property with which such property has been mingled, if it cannot be identified in kind because of such commingling, and to sell, convey and assign the same and hold and dispose of the proceeds thereof under the direction of the court for the equal benefit of all who establish an interest therein by reason of the use and employment by the defendant of any practices constituting a violation of this act or any rule or order hereunder. The receiver may retain an attorney with the consent of the Attorney General and the court. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as justice shall require;

(d)If injunctive relief is granted as provided for in subsection (b) of this section against a corporation, partnership, company, association or trust, the court may appoint a receiver and may restrain the corporation, its officers, directors, stockholders, and agents, the partnership, company or association, its officers, members and agents, and the trust, its grantors, trustees, officers, cestuis que trustent and agents, from exercising any of its privileges or franchises, and in the case of a trust from executing the trust, and in all cases from collecting or receiving any debts, or paying out, selling, assigning or transferring any of its estate, moneys, funds, lands, tenements or effects except to the receiver appointed by the court until the court shall otherwise order.

Upon the appointment of the receiver, all the real and personal property of the corporation, partnership, company, association or trust, and its franchises, rights, privileges and effects shall forthwith vest in him and the corporation, partnership, company, association or trust shall be divested of the title thereto.

The receiver shall settle the estate and distribute the assets, and have all the powers and duties conferred upon receivers by the provisions of Title 14A of the New Jersey Statutes, Corporations, General, so far as the provisions thereof are applicable.

L.1967,c.93,s.22; amended 1985, c.405, s.12; 1997, c.276, s.27.



Section 49:3-70 - Violations, Penalties.

49:3-70 Violations, penalties.

23. (a) Any person who knowingly violates any provision of this act, except section 7 or 13 of P.L.1967, c.93 (C.49:3-54 or C.49:3-60), or who knowingly violates any rule or order under this act, or who willfully violates section 7 of P.L.1967, c.93 (C.49:3-54), knowing the statement made to be false or misleading in any material respect, shall be guilty of a second or third degree crime, depending upon the amount of the loss as provided in subsection (d) of this section.

(b)Any person who recklessly violates subsection (a), (b) or (c) of section 5 or paragraph (1) or (2) of subsection (a) or subsection (f) of section 6 of P.L.1967, c.93 (C.49:3-52 or 49:3-53) or section 6 of this act, shall be guilty of a crime of the fourth degree.

(c)For purposes of this section, "knowingly" and "recklessly" shall have the respective meanings ascribed to them in subsection (b) of N.J.S.2C:2-2.

(d)If the total value of all money or anything else of value paid by or lost by victims of the violations of this act, resulting from the same device, scheme or artifice, from the same untrue statement of a material fact or failure to state a material fact, from the same act, practice or course of business, or from any other fraud involving any security is:

(1)less than $75,000, or if no monetary value can be placed upon the loss or if no person pays or loses anything of monetary value, the offender is guilty of a crime of the third degree;

(2)$75,000 or more, the offender is guilty of a crime of the second degree;

(e)No person may be imprisoned for the violation of any rule or order if he proves that he had no knowledge of the rule or order.

(f)An indictment or information returned under this act shall be subject to the limitations of N.J.S.2C:1-6. A violation is committed when every element occurs or at the time when the course of conduct or the actor's complicity therein is terminated.

(g)Nothing in this act shall limit the power of this State to prosecute a person for conduct constituting a crime under any other law.

L.1967,c.93,s.23; amended 1985, c.405, s.13; 1997, c.276. s.28.



Section 49:3-70.1 - Violations, Civil Penalties.

49:3-70.1 Violations, civil penalties.

29.Any person who violates any of the provisions of this act or who violates any rule or order under this act, shall be liable for the first violation to a penalty of not more than $10,000; for a second violation to a penalty of not more than $20,000; and for each subsequent violation to a penalty of not more than $20,000 per violation. One or more violations may occur at the same time or be part of the same conduct or pattern of conduct. The penalty shall be entered, with the requisite notice, sued for and recovered by and in the name of the bureau chief and shall be collected and enforced by summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq., or administratively.

L.1997,c.276,s.29.



Section 49:3-71 - Action For Deceit; Liability.

49:3-71 Action for deceit; liability.

24. (a) Any person who

(1)Offers, sells or purchases a security in violation of subsection (b) of section 8, subsection (a) of section 9 or section 13 of P.L.1967, c.93 (C.49:3-55, 49:3-56, or 49:3-60), or

(2)Offers, sells or purchases a security by means of any untrue statement of material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading (the buyer not knowing of the untruth or omission), or

(3)offers, sells or purchases a security by employing any device, scheme, or artifice to defraud, or

(4)offers, sells or purchases a security by engaging in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person, or

(5) engages in the business of advising others, for compensation, either directly or through publications or writings, as to the value of securities, or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities (i) in willful violation of this act or of any rule or order promulgated pursuant to this act, or (ii) employs any device, scheme or artifice to defraud the other person or engages in any act, practice or course of business or conduct which operates or would operate as a fraud or deceit on the other person, is liable as set forth in subsection (c) of this section;

(b) (1) If any claim is brought for violation of paragraph (2), (3), (4) or (5) of subsection (a) of this section, the person who bought the security or received the investment advice shall sustain the burden of proof that the seller or giver of investment advice knew of the untruth or omission and intended to deceive the buyer or recipient of investment advice and that the buyer or recipient of investment advice has suffered a financial detriment;

(2)If any claim is brought for violation of paragraph (2), (3), (4) or (5) of subsection (a) of this section involving a purchase of securities by others or investment advice as to the selling of securities, the person who sold the security or who received the investment advice to sell the security shall sustain the burden of proof that that person suffered a net loss with respect to that sale or investment advice taking into account all transactions by that person in the same security or any security convertible into that security within one year before or after the sale or advice which is the basis of the claim;

(c)Any person who offered, sold or purchased a security or engaged in the business of giving investment advice to a person in violation of paragraph (1), (2), (3), (4) or (5) of subsection (a) of this section is liable to that person, who may bring an action either at law or in equity to recover the consideration paid for the security or the investment advice and any loss due to the advice, together with interest set at the rate established for interest on judgments for the same period by the Rules Governing the Courts of the State of New Jersey from the date of payment of the consideration for the investment advice or security, and costs, less the amount of any income received on the security, upon the tender of the security and any income received from the investment advice or on the security, or for damages if he no longer owns the security. Damages are the amount that would be recoverable upon a tender less the value of the security when the buyer disposed of it and interest at the rate established for interest on judgments for the same period by the Rules Governing the Courts of the State of New Jersey from the date of disposition;

(d)Every person who directly or indirectly controls a seller liable under subsection (a) of this section, every partner, officer, or director of such a seller, or investment adviser, every person occupying a similar status or performing similar functions, every employee of such a seller or investment adviser who materially aids in the sale or in the conduct giving rise to the liability, and every broker-dealer, investment adviser, investment adviser representative or agent who materially aids in the sale or conduct are also liable jointly and severally with and to the same extent as the seller or investment adviser, unless the nonseller who is so liable sustains the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the existence of the facts under paragraphs (1) through (5) of subsection (a) of this section which give rise to liability. There is contribution as in cases of contract among the several persons so liable;

(e)Any tender specified in this section may be made at any time before entry of judgment;

(f)Every cause of action under this act survives the death of any person who might have been a plaintiff or defendant;

(g)No person may bring an action under this section more than two years after the contract of sale or the rendering of the investment advice, or more than two years after the time when the person aggrieved knew or should have known of the existence of his cause of action, whichever is later. No person may bring an action under this section (1) if the buyer received a written offer, before suit and at a time when he owned the security, to refund the consideration paid, together with interest at the rate established for interest on judgments for the same period by the Rules Governing the Courts of the State of New Jersey at the time the offer was made, from the date of payment, less the amount of any income received on the security, and he failed to accept the offer within 30 days of its receipt, or (2) if the buyer received such an offer before suit and at a time when he did not own the security, unless he rejected the offer in writing within 30 days of its receipt;

(h)No person who has made or engaged in the performance of any contract in violation of any provision of this act or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any suit on the contract;

(i)Any condition, stipulation or provision binding any person acquiring any security or receiving investment advice to waive compliance with any provision of this act or any rule or order hereunder is void;

(j)The rights and remedies provided by this act are in addition to any other rights or remedies that may exist at law or in equity, but this act does not create any cause of action not specified in this section or subsection (e) of section 10 of P.L.1967, c.93 (C.49:3-57).

L.1967,c.93,s.24; amended 1985, c.405, s.14; 1997, c.3; 1997, c.276, s.30.



Section 49:3-72 - Nonapplicability Of Act.

49:3-72 Nonapplicability of act.

25.No provision of this act imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form or order of the bureau chief, notwithstanding that the rule, form or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

L.1967,c.93,s.25; amended 1997, c.276, s.31.



Section 49:3-73 - Consent To Bureau Chief As Attorney For Service Of Process.

49:3-73 Consent to bureau chief as attorney for service of process.

26. (a) Every broker-dealer, agent or investment adviser applicant for registration under this act and every issuer who is required to file with the bureau to claim an exemption from registration or to register a security in this State shall file with the bureau, in such form as the bureau chief by rule prescribes, an irrevocable consent appointing the bureau chief or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor or administrator which arises under this act or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration need not file another. Service may be made by leaving a copy of the process in the office of the bureau, but it is not effective unless the plaintiff, who may be the bureau chief, in a suit, action or proceeding instituted on his behalf by the Attorney General forthwith sends notice of the service and a copy of the process by certified or registered mail to the defendant or respondent at his last address on file with the bureau. It is the responsibility of the registrant to maintain its current address on file with the bureau. If process was served on the last address on file with the bureau and is returned by the post office unclaimed, refused or not forwarded, that service will constitute valid service;

(b)If any person, including any nonresident of this State, engages in conduct prohibited or made actionable by this act or any rule or order authorized by this act, and he has not filed a consent to service of process under subsection (a) of this section and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct shall be considered equivalent to his appointment of the bureau chief or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor or administrator which grows out of that conduct and which is brought under this act or any rule or order hereunder, with the same force and validity as if served on him personally. Service may be made by leaving a copy of the process in the office of the bureau, and it is not effective unless the plaintiff, who may be the bureau chief in any action instituted on his behalf by the Attorney General, forthwith sends notice of the service and a copy of the process by certified or registered mail to the defendant or respondent at his last known address.

L.1967,c.93,s.26; amended 1997, c.276, s.32.



Section 49:3-75 - Construction Of Act.

49:3-75 Construction of act.

28.This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact similar laws and to co-ordinate the interpretation and administration of this act with related federal regulations. The bureau chief and the bureau chief's designees may participate in private investigations and enforcement proceedings and cooperate in sharing information with other State authorities, and with authorities of other states and of federal and foreign governments.

L.1967,c.93,s.28; amended 1997, c.276, s.33.



Section 49:3-76 - Severability Of Provisions

49:3-76. Severability of provisions
If any provision of this law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the law which can be given effect without the invalid provision or application, and to this end the provisions of this law are severable.

L.1967, c. 93, s. 29.



Section 49:3-77 - Information Provided To Prospective Investors.

49:3-77 Information provided to prospective investors.

1.In order for a transaction to meet the requirements of paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50), the issuer seeking to offer securities that meet those requirements and the Internet site through which the offering is made shall provide the following information to the prospective investors in writing on that site:

a.a copy of the legend required pursuant to subsection a. of section 3 of P.L.2015, c.128 (C.49:3-79);

b.evidence that the issuer is a business organization organized under the laws of this State and is authorized to do business in this State;

c.a description of the company, its form and date of business organization, the address and telephone number of its principal office, its history, its business plan, a description of material agreements and the intended use of the offering proceeds, at least 65 percent of which shall be specifically disclosed in dollar amount and percentage terms in a use of proceeds section and which shall also include any amounts to be paid, as compensation or otherwise, to any owner, executive officer, director, managing member, or other person occupying a similar status or performing similar functions on behalf of the issuer;

d.the identity of all persons owning more than 10 percent of the ownership interests of any class of securities of the company, with a description of options or other contingent securities outstanding and a description of the amount of those options or other contingent securities that those persons own;

e.the identity of the executive officers, directors, managing members, and other persons occupying a similar status or performing similar functions in the name of and on behalf of the issuer, including their titles and their prior experience, with a description of options or other contingent securities outstanding and a description of the amount of those options or other contingent securities that those persons own;

f.the terms and conditions of the securities being offered and of any outstanding securities of the company, the minimum and maximum amount of securities being offered, if any, and the percentage ownership of the company represented by the offered securities and the valuation of the company implied by the price of the offered securities;

g.the minimum offering amount that is necessary to implement the business plan, and a notice that the funds will only be released to the issuer if the minimum offering amount is reached;

h.the time and date, which may be no more than 12 months from the date of the offering, by which the minimum offering amount must be reached before the funds will be returned to investors;

i.a provision stating that the investors may cancel their commitment to invest for up to 30 days following the date the investment is made, except that investors who invest within 30 days of the time and date by which the minimum offering amount must be reached as provided in subsection h. of this section shall only have the amount of time left before the time and date by which the minimum offering amount must be reached in which to cancel their commitment to invest, even if that amount of time is less than 30 days;

j.the identity of any person who has been or will be retained by the issuer to assist the issuer in conducting the offering and sale of the securities, including any Internet site operator, but excluding persons acting solely as accountants or attorneys and employees whose primary job responsibilities involve the operating business of the issuer, rather than assisting the issuer in raising capital;

k.a description of the consideration being paid for assistance to each person identified under subsection j. of this section;

l.a description of any litigation or legal proceedings involving the company or its management;

m.a discussion of significant factors that make the offering speculative or risky;

n.a description of any conflicts of interest;

o.financial statements, including a balance sheet, income statement, cash flow statement, and capitalization of issuer;

p.a statement of current liabilities outstanding, including obligations past due and obligations due within 12 months;

q.the Internet site address at which the quarterly report required by section 5 of P.L.2015, c.128 (C.49:3-81) will be made available; and

r.any additional information material to the offering.

L.2015, c.128, s.1.



Section 49:3-78 - Agreements Relative To Exempted Transaction.

49:3-78 Agreements relative to exempted transaction.

2.For any exempted transaction which meets the requirements of paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50), the issuer shall execute an escrow agreement with a bank, savings bank, savings and loan association, or credit union, which institution has a place of business in New Jersey, that provides that investor funds obtained pursuant to the provisions of P.L.2015, c.128 (C.49:3-77 et al.) will be deposited in that institution, and shall further provide that all offering proceeds will be released to the issuer only when the aggregate capital raised from all investors pursuant to P.L.2015, c.128 (C.49:3-77 et al.) is equal to or greater than the minimum offering amount specified in the issuer's business plan as necessary to implement the business plan. The agreement shall also provide that all investor funds will be returned within 60 days to investors if that minimum offering amount is not raised by the time stated in the disclosures required to be set forth pursuant to P.L.2015, c.128 (C.49:3-77 et al.).

L.2015, c.128, s.2.



Section 49:3-79 - Promulgation Of Legend, Investor Certification.

49:3-79 Promulgation of legend, investor certification.

3. a. The bureau shall promulgate a legend that the issuer shall be required to provide to all prospective investors in exempted securities offered pursuant to paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50), informing prospective investors that the securities have not been registered with the United States Securities and Exchange Commission or the bureau and that the securities are subject to limitations on resale, along with any other information the bureau finds relevant to be included in that legend.

b.The bureau shall promulgate an investor certification which, prior to the consummation of a purchase, the investor in the securities shall be required to certify in writing or electronically that the investor understands:

(1)The investment may be a high-risk speculative business venture;

(2)The offering has not been reviewed or approved by any State or federal securities regulatory authority and no person or authority has confirmed the accuracy or determined the adequacy of disclosures made relating to this offering;

(3)The securities are illiquid, there is no ready market for the sale of the securities, and it may be difficult or impossible to sell or otherwise dispose of the investment;

(4)The investor may be subject to tax on the taxable income and losses of the company; and

(5)Any additional information the bureau finds relevant.

L.2015, c.128, s.3.



Section 49:3-80 - Requirements For Internet Site.

49:3-80 Requirements for Internet site.

4.The following requirements apply to an Internet site through which an issuer offers or sells securities exempted pursuant to paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50):

a.The Internet site operator shall register with the bureau by filing an application for registration, accompanied by a filing fee to be determined by the bureau, that includes all of the following:

(1)That the Internet site operator is a business entity organized under the laws of this State and authorized to do business in this State;

(2)That the Internet site is being utilized to offer and sell securities pursuant to the exemption under paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50);

(3)The identity and location of, and contact information for, the Internet site operator; and

(4)Except as provided in subsections b. and c. of this section, that the Internet site operator is registered as a broker-dealer under P.L.1967, c.93 (C.49:3-47 et seq.).

If any change occurs in the information that an Internet site operator submits to the bureau pursuant to this subsection, the Internet site operator shall notify the bureau of the change within 30 days after the change occurs.

b.The Internet site operator shall not be required to register as a broker-dealer under P.L.1967, c.93 (C.49:3-47 et seq.) if all of the following apply with respect to the Internet site and its operator:

(1)It does not offer investment advice or recommendations;

(2)It does not solicit purchases, sales, or offers to buy the securities offered or displayed on the Internet site;

(3)It does not compensate employees, agents, or other persons for the solicitation or based on the sale of securities displayed or referenced on the Internet site;

(4)It is not compensated based on the amount of securities sold, and it does not hold, manage, possess, or otherwise handle investor funds or securities;

(5)The fee it charges an issuer for an offering of securities on the Internet site is a fixed amount for each offering, a variable amount based on the length of time that the securities are offered on the Internet site, or a combination of such fixed and variable amounts;

(6)It does not identify, promote, or otherwise refer to any individual security offered on the Internet site in any advertising for the Internet site;

(7)It does not engage in other activities the bureau determines to be prohibited; and

(8)Neither the Internet site operator, nor any director, executive officer, general partner, managing member, or other person with management authority over the Internet site operator, has been subject to any conviction, order, judgment, decree, or other action specified in Rule 506 (d) (1) adopted under the "Securities Act of 1933" (17 C.F.R. s.230.506(d)(1)) that would disqualify an issuer under Rule 506 (d) adopted under the "Securities Act of 1933" (17 C.F.R. s.230.506(d)) from claiming an exemption specified in Rule 506 (a) to (c) adopted under the "Securities Act of 1933" (17 C.F.R. ss.230.506(a) to (c)).

c.The Internet site operator is not required to register as a broker-dealer under P.L.1967, c.93 (C.49:3-47 et seq.) if the Internet site operator is registered as a broker-dealer under the "Securities Exchange Act of 1934" (15 U.S.C. s.78o) or is a funding portal registered under the "Securities Act of 1933" (15 U.S.C. s.77d) and the Securities and Exchange Commission has adopted rules under authority of section 3 (h) of the "Securities Exchange Act of 1934" (15 U.S.C. s.78c(h)) and Pub.L. 112-106, section 304, governing funding portals, and the Internet site operator files with the bureau chief those documents filed with the Securities and Exchange Commission that the bureau chief may by rule or otherwise require, and the Internet site operator consents to service or process and pays a fee to be established by the bureau. Nothing in this section shall be construed to require an Internet site operator to register as a broker-dealer under the "Securities Exchange Act of 1934" or as a funding portal under the "Securities Act of 1933."

d.The issuer and the Internet site operator shall maintain records of all offers and sales of securities effected through the Internet site and shall provide ready access to the records to the bureau, upon request. The bureau may access, inspect, and review any Internet site registered under this section as well as its records.

e.Notwithstanding any law or regulation to the contrary, if the Securities and Exchange Commission adopts rules under authority of section 3(h) of the "Securities Exchange Act of 1934" (15 U.S.C. s.78c (h)) and Pub.L. 112-106, section 304, that authorize funding portals to receive commissions without registering as broker-dealers under the "Securities Exchange Act of 1934," the bureau may promulgate rules authorizing Internet site operators registered with the bureau pursuant to this section to receive commissions without registering as broker-dealers.

L.2015, c.128, s.4.



Section 49:3-81 - Quarterly Report To Investors.

49:3-81 Quarterly report to investors.

5.An issuer of securities exempted pursuant to paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50) shall provide, free of charge, a quarterly report to the issuer's investors. An issuer may satisfy the reporting requirement of this section by making the information available on an Internet site if the information is made available within 45 days after the end of each fiscal quarter and remains available until the succeeding quarterly report is issued. A written copy shall be provided to an investor upon request. The report shall include a statement of the compensation received by each director and executive officer, including cash compensation earned since the previous report, as well as any bonuses, stock options, other rights to receive securities of the issuer or any affiliate of the issuer, or any compensation received. The report shall also include an analysis by management of the issuer of the business operations and financial condition of the issuer.

L.2015, c.128, s.5.



Section 49:3-82 - Criteria For Disqualifying Issuers From Claiming Exemption.

49:3-82 Criteria for disqualifying issuers from claiming exemption.

6.The bureau shall establish by regulation criteria for disqualifying issuers of securities from claiming the exemption from registration pursuant to paragraph (14) of subsection (b) of section 3 of P.L.1967, c.93 (C.49:3-50). The criteria shall include, but not be limited to, the following disqualifying events:

a.Criminal convictions in connection with the purchase or sale of a security, or involving the making of a false filing related to the offer or sale of a security;

b.Injunctions and court orders against engaging in or continuing conduct or practices in connection with the purchase or sale of securities or involving the making of a false filing related to the offer or sale of a security or any criminal conviction as described in subsection (k) of section 9 of P.L.1967, c.93 (C.49:3-56);

c.United States Postal Service false representation orders; and

d.The issuer is subject to a bureau stop order.

L.2015, c.128, s.6.



Section 49:3-83 - Regulations.

49:3-83 Regulations.

7.The bureau chief, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt regulations to effectuate the purposes of P.L.2015, c.128 (C.49:3-77 et al.) and to comply with the requirements of applicable federal law; except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the bureau chief may adopt, immediately upon filing with the Office of Administrative Law, those regulations as the bureau chief deems necessary to implement the provisions of P.L.2015, c.128 (C.49:3-77 et al.), which regulations shall be effective for a period not to exceed six months after the date of filing and may, thereafter, be amended, adopted or readopted by the commissioner in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.128, s.7.



Section 49:4-1 - Security; Governing Instrument Defined

49:4-1. Security; governing instrument defined
As used in this act:

a. "Security" and "securities" includes (1) bonds, debentures, notes and all other instruments and writings, however designated, evidencing an obligation to pay money; (2) interest coupons pertaining to the foregoing; (3) evidences of stockholder's equities, including but not limited to, stock certificates, rights, and warrants; (4) every instrument which is subject to the provisions of chapter 8, Investment Securities, of Title 12A of the New Jersey Statutes (The Uniform Commercial Code); and (5) every other type of instrument, however designated, the destruction of which is required by statute, contract or other writing to be effected after their cancellation;

b. "Governing instrument" includes statutes of this State, ordinances, resolutions, notes, mortgages, debentures, trust indentures and all other writings pursuant to which securities are issued.

L.1972, c. 137, s. 1.



Section 49:4-2 - Shredding In Lieu Of Cremation Or Incineration

49:4-2. Shredding in lieu of cremation or incineration
Whenever any governing instrument requires the destruction by cremation or incineration of any cancelled security, such destruction may, in lieu of such cremation or incineration, be effected by shredding notwithstanding the express provisions of such governing instrument.

L.1972, c. 137, s. 2.



Section 49:5-1 - Short Title

49:5-1. Short title
This act shall be known and may be cited as the "New Jersey Corporation Takeover Bid Disclosure Law."

L.1977, c. 76, s. 1, eff. April 27, 1977.



Section 49:5-2 - Definitions

49:5-2. Definitions
As used in this act, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

a. An "associate" of a person means:

(1) Any corporation or other organization of which such person is an officer, director or partner, or is, directly or indirectly, the beneficial owner of 10% or more of any class of equity securities;

(2) Any person who is, directly or indirectly, the beneficial owner of 10% or more of any class of equity securities of such person;

(3) Any trust or estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; or

(4) The spouse of such person, or any relative of such person or of such spouse who has the same home as such person.

(5) Any person acting jointly or in concert with the offeror for the purpose of acquiring, holding, or disposing of, or exercising any voting rights attached to the equity securities of a target company.

b. "Bureau" means the Bureau of Securities in the Division of Consumer Affairs in the Department of Law and Public Safety.

c. "Equity security" means:

(1) Any stock or similar security carrying, at the time of the takeover offer, the right to vote on any matter by virtue of the articles of incorporation, bylaws or governing instrument of the target company or the right to vote for directors or person performing substantially similar functions by operation of law;

(2) Any security convertible with or without consideration into stock or a similar security, as described in c.(1) above;

(3) Any warrant or right to purchase stock or a similar security, as described in c.(1) above;

(4) Any security carrying any warrant or right to purchase stock or similar security, as described in c.(1) above; or

(5) Any other security which for the protection of investors is deemed an equity security pursuant to regulation of the bureau chief.

d. "Number of shares" means, with respect to any equity security which is not stock or a similar security, the number of shares of stock or a similar security, as described in c.(1) above:

(1) Into which such security is convertible; or

(2) Which such equity security evidences or carries the right to purchase.

e. "Offeror" means a person who makes or in any way participates in making a takeover offer, and includes all affiliates and associates of that person. The term does not include a financial institution or broker-dealer loaning funds or extending credit to any offeror in the ordinary course of its business, or any accountant, attorney, financial institution, broker-dealer, newspaper or magazine of general circulation, consultant, or other person furnishing information, services or advice to or performing ministerial or administrative duties for an offeror and not otherwise participating in the takeover offer.

f. "Offeree" means a record or beneficial owner of any equity security which an offeror acquires or offers to acquire in connection with a takeover offer.

g. "Person" includes an individual, a partnership, a corporation, an unincorporated association or a trust.

h. "Shares" means and includes any equity security, however its units are denominated.

i. A "securityholder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

j. A "subsidiary" of a company is any corporation whose outstanding stock of any class or classes having by the terms thereof ordinary voting power to elect a majority of the directors of such corporation, irrespective of whether or not at the time stock of any other class or classes of such corporation shall have or might have voting power by reason of the happening of any contingency, is at the time owned by such company directly or indirectly.

k. An "offeror's presently owned shares" is the aggregate number of shares of a target company which are on the date of a takeover bid either beneficially owned or subject to a right of acquisition directly or indirectly, by the offeror and each associate of the offeror.

l . (1) A "takeover bid or takeover offer" is an offer made by an offeror directly or through an agent by advertisement or any other written or oral communication to offerees to purchase such number of shares of any class of equity securities of the target company that:

(a) Together with the offeror's presently owned shares of that class, will in the aggregate exceed 10% of the outstanding shares of such class; or

(b) Together with an offeror's presently owned shares of all classes of equity securities of the target company, will in the aggregate, after giving effect to all conversion and purchase rights held and to be acquired by the offeror, exceed 10% of the number of shares of stock or a similar security of the target company which will be outstanding.

(2) A "takeover bid" does not include, with respect to any class of securities of the target company:

(a) An isolated offer to purchase shares from individual shareholders not made to shareholders generally;

(b) An offer made by an issuer to purchase its own shares or shares of a subsidiary;

(c) An offer to purchase shares of a class not registered pursuant to s. 12 of the Securities Exchange Act of 1934;

(d) An offer made to not more than 10 persons in this State during any period of 12 consecutive months; or

(e) An offer as to which the target company, acting through its board of directors, recommends acceptance to its shareholders, provided that the terms thereof, including any inducements to officers or directors which are not made available to all shareholders, have been furnished to shareholders.

(f) An offer effected by or through a broker-dealer in the ordinary course of his business without solicitation of orders to sell equity securities of the target company;

(g) An offer, if the acquisition by the offeror, in the instant transaction and in all acquisitions of equity securities of the same class during the preceding 12 months, does not exceed 2% of that class of outstanding equity securities of the target company;

(h) An offer to purchase shares of a company whose capital assets do not exceed $5,000,000.00;

m. A "target company" is any corporation or other issuer of securities which is either organized under the laws of the state or has its principal place of business or substantial portion of its total assets in this State. A target company does not include:

(1) A domestic insurer subject to to the provisions of P.L.1970, c. 22 (C. 17:27A-1 et seq.); or

(2) A bank in the possession of the Commissioner of Banking pursuant to the provisions of C. 17:9A-266 et seq.; or

(3) A savings and loan association undergoing dissolution and liquidation pursuant to the provisions of C. 17:12B-288 et seq. and C. 17:12B-270.

L.1977, c. 76, s. 2, eff. April 27, 1977.



Section 49:5-3 - Disclosure

49:5-3. Disclosure
a. Filing requirements. No offeror shall make a takeover bid unless at least 20 days before such takeover bid is made such offeror has filed with the bureau and has sent by certified mail to the target company at its principal office a statement containing the information required by this section and such takeover bid has been permitted to proceed by the bureau chief in the manner hereinafter prescribed in this act. The material terms of the proposed offer shall be publicly disclosed by the offeror to the leading wire services for the financial press.

b. The disclosure statement shall be filed on forms prescribed by the bureau chief, and shall be accompanied by a consent by the offeror to service of process and the filing fee specified in section 11, and shall contain the following information and such additional information as the bureau chief, by regulation prescribes:

(1) The identity of and material information concerning the offeror, including:

(i) If the offeror is a corporation, information concerning its organization, including the year and jurisdiction of its organization, a description of each class of its capital stock and long-term debt, a description of the business done by the offeror and its affiliates and any material changes therein during the past 3 years, a description of the location and character of the principal properties of the offeror and its affiliates, a description of any material pending legal or administrative proceedings in which the offeror or any of its affiliates is a party, the names of all directors and executive officers of the offeror and their material business activities and affiliations during the past 3 years;

(ii) If the offeror is not a corporation, information concerning the background of the person, including his material business activities and affiliations during the past 3 years, and a description of any material pending legal or administrative proceeding in which that person is a party, as well as any conviction of crimes other than minor traffic violations during the past 10 years;

(2) The source and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities which are being offered in exchange for the equity securities of the target company, and if any part of the acquisition price is or will be represented by borrowed funds or other consideration, a description of the transaction and the names of all parties; provided, however, that where a source of such consideration is a loan made by a banking institution in such lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing the statement so requests.

(3) Audited financial information as to the earnings and financial condition of such offeror for the preceding 5 fiscal years of such offeror or for such lesser period as such offeror and any predecessors thereof shall have been in existence), and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement.

(4) Any plans or proposals which such offeror may have to liquidate such target company, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management (with particular emphasis upon the changes that will occur within the State of New Jersey) and full details as to the manner in which the acquisition will be accounted for on the records of the offeror.

(5) The number of shares or units of any equity security of the target company of which each offeror is the record or beneficial owner or which the offeror has a right to acquire, directly or indirectly;

(6) Information as to any contracts, arrangements, understandings or negotiations with any person with respect to any equity security of the target company, including transfers of any equity security, joint ventures, loan or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom those contracts, arrangements or understandings have been entered into;

(7) Information as to any contracts, arrangements, understandings or negotiations with any person who is an officer, director, administrator, manager, executive employee or record or beneficial owner of equity securities of the target company with respect to the tender of any equity securities of the target company, the purchase by the offeror of any equity securities owned by that person otherwise than pursuant to the takeover offer, the retention of any person in his present position or in any other management position or with respect to that person giving or withholding a favorable recommendation to the takeover offer; and

(8) A description of the provisions made or to be made for providing all material information concerning the takeover offer to the offerees, including a description of the proposed takeover offer in the form proposed to be published or sent the offerees initially disclosing the takeover offer.

(9) The number of shares of any security subject to the takeover bid which such offeror proposes to acquire, and the terms of the takeover bid referred to in subsection a., and a statement as to the method by which the fairness of the proposal to the offerees was arrived at.

(10) A description of the purchase of any security subject to the takeover bid during the 12 calendar months preceding the filing of the statement, by such offeror, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor.

(11) A description of any recommendations to purchase any security subject to the takeover bid made during the 12 calendar months preceding the filing of the statement, by such offeror, or by anyone based upon interviews or at the suggestion of such offeror.

(12) Copies of all tender offers for, requests or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities subject to the takeover bid and (if distributed) of additional soliciting material relating thereto.

(13) The terms of any agreement, contract or understanding made with any broker-dealer as to solicitation of securities subject to the takeover bid for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto.

(14) Such additional information as the bureau chief may by rule or regulation or order prescribe as necessary or appropriate for the achievement of the functions and objectives described in section 4 of this act.

If the person required to file the statement referred to in subsection a. is a partnership, limited partnership, syndicate or other group, the bureau chief may require that the information called for by paragraphs (1) through (14) shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member or person is a corporation or the person required to file the statement referred to in subsection a. is a corporation, the bureau chief may require that the information called for by paragraphs (1) through (14) shall be given with respect to such corporation, each officer and director of such corporation, and each person who is directly or indirectly the beneficial owner of more than 10% of the outstanding voting securities of such corporation.

If any material change occurs in the facts set forth in the statement filed with the bureau and sent to such target company pursuant to this section, an amendment setting forth such change, shall be filed with the bureau and sent to such target company within 2 business days after the person learns of such change.

L.1977, c. 76, s. 3, eff. April 27, 1977.



Section 49:5-4 - Permission To Proceed; Hearings

49:5-4. Permission to proceed; hearings
a. The bureau chief shall permit any takeover bid referred to in subsection a of section 3 of this act unless after a public hearing thereon, referred to in subsection b. of this section, he finds that:

(1) The financial condition of the offeror is such as to jeopardize the financial stability of the target company, or prejudice the interests of any employees, or securityholders who are unaffiliated with the offeror;

(2) The terms of the takeover bid are unfair or inequitable to the securityholders of the target company;

(3) The plans and proposals which the offeror has to make any material change in the target company's business or corporate structure or management, are not in the interest of the target company's remaining securityholders, or employees;

(4) The competence, experience and integrity of those persons who would control the operation of the target company are such that it would not be in the interest of the target company's remaining securityholders, or employees, to permit the takeover; or

(5) The terms of the takeover bid do not comply with the provisions of this act.

b. A public hearing shall be held at a time and place fixed by the bureau chief if, within 20 days after the filing of the statement referred to in subsection a of section 3 of this act, he shall determine that such a public hearing is necessary or shall receive from the target company, acting by resolution of its board of directors, a written request for such a public hearing, unless the bureau chief finds that no cause for hearing exists. Written notice of such determination or of the receipt of such request shall be promptly sent to the offeror and the target company by the bureau chief. At least 20 days' notice of the holding of any such public hearing shall be given by the bureau chief to the offeror filing the statement and to the target company. No less than 7 days' notice of such public hearing shall be given by the offeror filing the statement to such other persons as may be designated by the bureau chief. The target company shall give such notice to its securityholders. The bureau chief shall make a determination within 60 days after the conclusion of such hearing. At such hearing, the offeror filing the statement, the target company, and any other person the bureau chief determines has sufficient interest shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is allowed in the Superior Court of this State, or pursuant to such other procedure as may be established by the bureau chief. All discovery proceedings shall be concluded not later than 3 days prior to the commencement of public hearings.

L.1977, c. 76, s. 4, eff. April 27, 1977.



Section 49:5-5 - Mailing Shareholders; Payment Of Expenses

49:5-5. Mailing shareholders; payment of expenses
To the extent permitted by applicable Federal laws, rules and regulations, all notices of public hearings held pursuant to section 4 of this act shall be mailed by the target company to its shareholders within 5 business days after the target company has received such notification from the bureau chief. The cost of mailing shall be borne by the offeror making the filing. As security for the payment of such expenses, such offeror shall file with the bureau an acceptable bond or other deposit in an amount to be determined by the bureau.

L.1977, c. 76, s. 5, eff. April 27, 1977.



Section 49:5-6 - Time For Filing

49:5-6. Time for filing
a. Copies of all advertisements, circulars, letters or other materials published by the offeror or the target company, soliciting or requesting the acceptance or rejection of the takeover offer, with the exception of the initial press release by the offeror to the wire services announcing the intention to make a takeover offer, shall be filed with the bureau chief and sent to the target company or offeror, respectively, not later than the time copies of such solicitation or recommendation are first published or sent or given to offerees.

b. The materials described in subsection a. of this section shall not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading. The bureau chief may by order prohibit the use of any materials deemed false or misleading.

L.1977, c. 76, s. 6, eff. April 27, 1977.



Section 49:5-7 - Investigations

49:5-7. Investigations
a. The bureau may make such investigations within or outside of this State as it deems necessary to determine whether any person has violated or is about to violate the provisions of this act or any order of the bureau chief, and may require any person subject to the investigation to pay the actual costs of the investigation including $50.00 per day for the time of the investigator. The bureau chief shall have power to issue subpenas and subpenas duces tecum to require the attendance of any person and the production of any papers for the purposes of such investigation.

b. If, in the course of any investigation or hearing conducted by the bureau chief pursuant to this act, a person refuses to answer a question or questions or produce evidence of any kind on the ground that he will be exposed to criminal prosecution or penalty or to forfeiture of his estate thereby, the bureau chief may order the person to answer the question or questions or produce the requested evidence and confer immunity as in this section provided. If upon issuance of such an order, the person complies therewith, he shall be immune from having such responsive answer given by him or such responsive evidence produced by him, or evidence derived therefrom used to expose him to criminal prosecution or penalty or to a forfeiture of his estate, except that such person may nevertheless be prosecuted for any perjury committed in such answer or in producing such evidence, or for contempt for failing to give an answer or produce evidence in accordance with the order of the bureau chief and any such answer given or evidence produced shall be admissible against him upon any criminal investigation, proceeding or trial against him for such perjury, or upon any investigation, proceeding or trial against him for such contempt.

L.1977, c. 76, s. 7, eff. April 27, 1977.



Section 49:5-8 - Prohibited Acts

49:5-8. Prohibited acts
No person shall engage in any fraudulent, deceptive or manipulative acts or practices in connection with a takeover offer. Fraudulent, deceptive and manipulative acts or practices include, without limitation:

a. Solicitation of any offeree for acceptance or rejection of a takeover offer, or acquisition of any equity security of a target company pursuant to a takeover offer, that has not been permitted to proceed or exempt under this act.

b. Publication or use in connection with the offer of any untrue statement of material fact or omitting to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading, but not including the mailing by a target company to the record or beneficial owners of its equity securities of solicitation materials published by an offeror.

c. Sale by any officer, director, affiliate or associate of a target company of all or any part of their equity securities to the offeror at a price higher than that to be paid to the offerees pursuant to the offer, unless the sales are made at the then existing market price.

d. Acquisition by the offeror, after announcement of the takeover offer and prior to its termination, of equity securities of the target company otherwise than pursuant to the takeover offer.

L.1977, c. 76, s. 8, eff. April 27, 1977.



Section 49:5-9 - Takeover Offer

49:5-9. Takeover offer
a. An offer shall provide that any equity securities of a target company deposited or tendered pursuant to a takeover offer may be withdrawn by or on behalf of any offeree at any time up to the third day prior to the announced termination date, except as the bureau chief may otherwise prescribe by rule or order for the protection of the offerees.

b. If an offeror makes a takeover offer for less than all the outstanding equity securities of any class, and if the number of securities deposited or tendered pursuant thereto is greater than the number the offeror has offered to accept and pay for, the securities shall be accepted pro rata, disregarding fractions, according to the number of securities deposited or tendered by each offeree.

c. If an offeror varies the term of a takeover offer before its expiration date by increasing the consideration offered to the offerees, the offeror shall pay the increased consideration for all equity securities accepted, whether the securities have been accepted by the offeror before or after the variation in the terms of the offer.

d. No offeror shall make a takeover offer at any time when an administrative or injunctive proceeding has been brought by the bureau chief against the offeror for violation of this chapter that has not been finally determined.

e. An offeror may not make a takeover offer involving a target company which is not made to the owners of equity securities of the target company who are residents of this State.

L.1977, c. 76, s. 9, eff. April 27, 1977.



Section 49:5-10 - Voting Of Securities; Restrictions

49:5-10. Voting of securities; restrictions
No security of a target company acquired pursuant to a takeover bid in contravention of the provisions of this act or of any rule, regulation or order issued by the bureau chief hereunder may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the target company or unless a court of this State has so ordered. If a target company or the bureau chief has reason to believe that any equity security of the target company has been or is about to be acquired in contravention of the provisions of this act or of any rule, regulation, or order issued by the bureau chief hereunder, the target company or the bureau chief may apply to the Superior Court to enjoin any such acquisition, to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the target company's securityholders, employees, customers or creditors or of the public may require.

In any case where an offeror has acquired or is proposing to acquire any voting securities in violation of this act or any rule, regulation or order issued by the bureau chief hereunder, the Superior Court may, on such notice as the court deems appropriate, upon the application of the target company or the bureau chief seize or sequester any voting securities of the target company owned directly or indirectly by such offeror and issue such orders with respect thereto as may be appropriate to effectuate the provisions of this act. Notwithstanding any other provisions of law, for the purposes of this act the situs of the ownership of the securities of target companies shall be deemed to be in this State.

L.1977, c. 76, s. 10, eff. April 27, 1977.



Section 49:5-11 - Promulgation Of Regulations

49:5-11. Promulgation of regulations
a. This act shall be administered by the Chief of the Bureau of Securities in the Division of Consumer Affairs in the Department of Law and Public Safety, who may promulgate regulations necessary to carry out the purposes of this act, including regulations defining fraudulent, deceptive and manipulative acts and practices and other terms used herein.

b. The bureau chief shall set a filing fee for a disclosure statement filed by an offeror and the same amount for a request for hearing filed by a target company. Such fees may be set so as to raise sufficient revenue for funding the purposes of this act.

L.1977, c. 76, s. 11, eff. April 27, 1977.



Section 49:5-12 - Injunctions

49:5-12. Injunctions
a. Whenever it appears to the bureau chief that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this act or any regulation or order adopted under this act, the bureau chief may investigate and issue orders and notices including cease and desist orders and notices. In addition to all other remedies, he may bring an action in any Superior Court of this State in the name and on behalf of the State against any person or persons participating in or about to participate in a violation, to enjoin those persons from continuing or doing any act in violation of this act or to enforce compliance. In any court proceedings, the bureau chief may apply for and on due showing be entitled to have issued the court's subpena requiring the appearance of any defendant and the defendant's employees or agents and the production of documents, books and records as may appear necessary for the hearing of the petition, to testify and give evidence concerning the acts or conduct or things complained of in the action. Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order rescission of any sales, tenders for sale, purchase or tenders for purchase of equity securities determined to be unlawful under this act or any regulation or order of the bureau chief.

b. Whenever any person has engaged or is about to engage in any act or practice constituting a violation of this act or any regulation or order adopted thereunder, the offeror, target company or any record or beneficial owner of an equity security of the target company may bring an action to enjoin that person from continuing or doing any act in violation of this act or to enforce compliance. Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order rescission of any sales, tenders for sale, purchases or tenders for purchase of equity securities determined to be unlawful under this act or any regulation or order of the bureau chief.

L.1977, c. 76, s. 12, eff. April 27, 1977.



Section 49:5-13 - Criminal Penalties

49:5-13. Criminal penalties
a. Any person who makes a takeover offer involving a target company without a disclosure statement required under section 3, may be imprisoned for a period not to exceed 1 year, or fined an amount not to exceed $10,000.00 or both.

b. Any person who, in connection with a takeover offer, knowingly makes or causes to be made to the bureau chief any representation of a material fact which he knows to be false, or knowingly withholds or causes to be withheld from the bureau chief any information the disclosure of which he knows is necessary, in light of the circumstances, to make not misleading other representations of material facts made or caused to be made by him to the bureau chief, may be imprisoned for a period of not less than 1 year nor more than 5 years, or fined an amount not to exceed $50,000.00 or both.

c. Any person who in connection with a takeover offer knowingly publishes or causes to be published any representation of a material fact which he knows to be false, or knowingly omits to publish information which he knows is necessary, in light of the circumstances, to make not misleading other representation of material facts published or caused to be published by him, may be imprisoned for a period not less than 1 nor more than 5 years, or fined an amount not to exceed $50,000.00, or both, provided, however, this subsection shall not apply to the mailing by a target company to the record or beneficial owners of its equity securities of solicitation materials published by an offeror.

d. Any person who knowingly violates any provision of this act for which a specific criminal penalty is not otherwise provided may be imprisoned for a period not to exceed 1 year, or fined an amount not to exceed $10,000.00, or both.

L.1977, c. 76, s. 13, eff. April 27, 1977.



Section 49:5-14 - Civil Penalties

49:5-14. Civil penalties
14. Civil Penalties. In addition to any other sanctions herein or otherwise provided by law, the bureau chief, upon notice and hearing, may impose a penalty not exceeding $10,000.00 for any violation of this act or of any rule or regulation duly issued hereunder. Such penalty shall be recovered by and in the name of the bureau chief in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the Superior Court or a municipal court which shall have jurisdiction to enforce said penalty enforcement law in connection with this act. Where any violation of this act or of any rule or regulation duly issued hereunder is of a continuing nature, each day during which such violation continues after the date fixed by the bureau chief in any order or notice for the correction or termination of such violation, shall constitute an additional separate and distinct offense, except during the time an appeal from said order or notice may be taken or is pending.

L.1977,c.76,s.14; amended 1991,c.91,s.474.



Section 49:5-15 - Rights And Remedies

49:5-15. Rights and remedies
a. Any offeror who purchases an equity security in connection with a takeover offer not in compliance with this act or by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading, shall be liable to the person selling the security to him. That person may sue either at law or in equity.

As used in this section, "damages" means an amount equal to the market value of the shares acquired by the offeror plus any dividends or interest paid thereon to the offeror or any person holding under him and minus the consideration received for the shares from the offeror. For the purpose of paragraph (2) of subsection b. of this section, market value is the greater of the market value on the date the action is commenced or on the date of tender. For the purpose of subsection e. of this section, market value is measured on the date when the offer to pay damages is made.

b. An offeree who is entitled to recover pursuant to subsection a. may bring a civil action:

(1) To recover such shares, if the offeror still owns them, together with all dividends or interest received thereon, costs and reasonable attorneys' fees, upon the tender of the consideration received from the offeror; or

(2) For the substantial equivalent in damages.

c. Every person who directly or indirectly controls a person liable under subsection b., every partner, principal executive officer or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, is also liable jointly and severally with and to the same extent as such person, unless the person liable hereunder proves that he did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There shall be contribution as in cases of contract among the several persons so liable.

d. Any tender specified in this section may be made at any time before entry of judgment.

e. If any person liable by reason of subsection a. or c. makes a written offer, before suit is brought, to return the shares taken up pursuant to the takeover bid, together with all dividends or interest received thereon, upon the tender of the consideration received from the offeror, or to pay damages if the offeror no longer owns such shares, an offeree is not entitled to maintain a suit under this section if he has refused or failed to accept such offer within 30 days of its receipt.

L.1977, c. 76, s. 15, eff. April 27, 1977.



Section 49:5-16 - Conflict With Other Laws

49:5-16. Conflict with other laws
All laws and parts of laws of this State inconsistent with this act are hereby superseded with respect to matters covered by this act; provided, however, that, nothing contained herein shall limit the power of the State to proceed against any person for conduct which constitutes a crime under any other statute, and further provided that, nothing contained herein shall affect the applicability of the New Jersey Anti-trust Act, P.L.1970, c. 73 (C. 56:9-1 et seq.) or the rights conferred therein.

L.1977, c. 76, s. 16, eff. April 27, 1977.



Section 49:5-17 - Appeals Procedure; Judicial Review; In Lieu Of Prerogative Writ

49:5-17. Appeals procedure; judicial review; in lieu of prerogative writ
a. Any person aggrieved by any act, determination, rules, regulation, or order or any other action of the bureau chief pursuant to this act may appeal to the Appellate Division of Superior Court.

b. The filing of an appeal pursuant to this action shall stay the application of any such rule, regulation, order or other action of the bureau chief to the appealing party unless the court, after giving such party notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of the target company's security holders, employees, customers or creditors or of the public.

c. Any person aggrieved by any failure of the bureau chief to act or to make determination required by this act may commence an action in the Superior Court for an order in lieu of a prerogative writ directing the bureau chief to act or make such determination forthwith.

L.1977, c. 76, s. 17, eff. April 27, 1977.



Section 49:5-18 - Severability Clause

49:5-18. Severability clause
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity.

L.1977, c. 76, s. 18, eff. April 27, 1977.



Section 49:5-19 - Application Of Takeover Bid Disclosure Law

49:5-19. Application of Takeover Bid Disclosure Law
a. If the target company is a financial institution subject to regulation by the Commissioner of Banking, or a public utility corporation subject to regulation by the Board of Public Utility Commissioners, or a transportation company subject to regulation by the Commissioner of Transportation, the bureau chief shall promptly furnish a copy of the registration statement filed under this act to the regulatory agency having supervision of the target company. Any hearing under this act involving any such target company shall be held jointly with the regulatory agency having supervision, and any determination following the hearing shall be made jointly with that regulatory agency.

b. If the target company is a public utility, public utility holding company, national banking association, bank holding company, savings and loan association or savings and loan holding company subject to regulation by a Federal agency and the takeover of such company is subject to approval by that agency this act shall not apply.

c. Where a takeover bid or takeover offer subject to the filing requirements of section 3 of this act is also subject to similar laws of another state, or to review by Federal agencies, or other State agencies; the bureau chief may, at his discretion, hold joint hearings and otherwise cooperate with such State and Federal agencies, provided such cooperation furthers the purposes of this act and does not impair the ability of the bureau chief to proceed and make all requisite findings under section 4 of this act.

d. This act shall not apply to any offer involving a class vote by shareholders of the target company, pursuant to its articles of incorporation or the applicable corporation statute, on a merger, consolidation or sale of corporate assets in consideration of the issuance of securities of another corporation, or sale of its securities in exchange for cash or securities of another corporation.

L.1977, c. 76, s. 19, eff. April 27, 1977.






Title 50 - Shellfisheries - Powers And Duties Of Department, Shellfisheries Council, Leasing, And Planting

Section 50:1-5 - Control, Direction Of Shellfish Industry, Aquaculture; Terms Defined.

50:1-5 Control, direction of shellfish industry, aquaculture; terms defined.

50:1-5. a. The Commissioner of Environmental Protection shall have full control and direction of the shellfish industry and resource and of the protection of shellfish throughout the entire State, subject to the provisions of this Title. The commissioner shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary for the preservation and improvement of the shellfish industry and resource of the State, after consultation with the Shellfisheries Council and subject to the disapproval, as hereinbefore provided, of the Marine Fisheries Council. With respect to aquaculture, the commissioner, in consultation with the Secretary of Agriculture and the Shellfisheries Council, shall establish appropriate policies for the use of aquaculture leases in waters of the State and for lands underneath waters of the State, including but not limited to lease specifications, fees, and assignability and termination of lease agreements. The Department of Health and Senior Services, pursuant to R.S.24:2-1, shall regulate the safety of shellfish originating within the growing waters of the State, within interstate commerce and from international sources.

b.For purposes of this Title:

"Commissioner "means the Commissioner of Environmental Protection.

"Council" means the Shellfisheries Council created pursuant to R.S.50:1-18.

"Department" means the Department of Environmental Protection.

"Shellfish" means any species of benthic mollusks, except for conchs (Busycon carica, Busycon contrarium and Busycotypus canaliculatum), the harvest of which is regulated pursuant to section 6 of P.L.1979, c.199 (C.23:2B-6), section 2 of P.L.1941, c.211 (C.23:5-24.2) and the rules and regulations adopted pursuant thereto, and shall include, but not be limited to, hard clams (Mercenaria mercenaria), soft clams (Mya arenaria), surf clams (Spisula solidissma) and oysters (Crassostrea virginica).

Amended 1979, c.199, s.14; 1996, c.112, s.1; 2007, c.338, s.6.



Section 50:1-18 - Shellfisheries Council, Membership, Duties, Division Into Sections.

50:1-18 Shellfisheries Council, membership, duties, division into sections.

50:1-18. a. The Shellfisheries Council shall be composed of 10 members, each of whom shall be a resident of the counties of Atlantic, Burlington, Cape May, Cumberland, Monmouth, Ocean, or Salem.

Each member shall be a licensed and practicing shellfisherman and shall be chosen with due regard to the person's knowledge of and interest in the culture or harvesting of shellfish, the shellfish industry and the conservation and management of shellfish.

Each member of the council shall be appointed by the Governor, with the advice and consent of the Senate, for a term of four years and shall serve until a successor has been appointed and has qualified.

Any vacancies in the membership of the council occurring other than by expiration of term shall be filled by the Governor, with the advice and consent of the Senate, for the unexpired term only. Any member of the council may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

The members of the council shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

b.The council shall, subject to the approval of the commissioner, formulate comprehensive policies for the preservation and improvement of the shellfish industry and resource of the State. The council shall also: (1) consult with and advise the commissioner and the Marine Fisheries Council with respect to the implementation of the shellfisheries program; (2) study the activities of the shellfisheries program and hold hearings with respect thereto as it may deem necessary or desirable; and (3) initiate, by resolution of the council, proposed rules and regulations concerning shellfish to the commissioner.

c.No lease of any of the lands of the State under the tidal waters thereof, to be exclusively used and enjoyed by the lessee for the planting and cultivating of shellfish, shall hereafter be allowed except when approved by a majority of the appropriate section of the council; and no such lease shall hereafter in any case be allowed except when approved and signed by the commissioner.

d.The council shall be divided into two sections, one to be known as the "Delaware Bay Section" and the other to be known as the "Atlantic Coast Section." The Delaware Bay Section shall consist of five members from the counties of Cape May, Cumberland, and Salem, with three members residing in Cumberland County and the remaining two members residing in the counties of Cape May or Salem. The Atlantic Coast Section shall consist of five members from the counties of Atlantic, Burlington, Cape May, Ocean, and Monmouth.

Except as provided in subsection e. of this section, the Delaware Bay Section shall, subject to the approval of the commissioner, exercise all the powers and perform all the duties of the council in matters relating to the shellfish industry in the tidal waters of the Delaware River, Delaware Bay and their tributaries.

The Atlantic Coast Section shall, subject to the approval of the commissioner, exercise all the powers and perform all the duties of the council in matters relating to the shellfish industry in all of the tidal waters of the State except in the tidal waters of the Delaware River, Delaware Bay and their tributaries.

Each section of the council shall annually elect a chairman and a vice-chairman of the council. If the chairman is absent, then the vice-chairman shall exercise the powers and perform the duties of the chairman.

e.The commissioner, in consultation with the Delaware Bay Section of the Shellfisheries Council, shall fix fees for all oysters harvested from the natural seed beds, Areas 1, 2 and 3 and those areas defined in R.S.50:3-14 within the Delaware River, Delaware Bay and their tributaries. These fees shall be collected by and allocated to the Division of Fish and Wildlife and shall be deposited in the "Oyster Resource Development Account," established pursuant to section 8 of P.L.1996, c.112 (C.23:3-12.2).

Amended 1954, c.240; 1979, c.199, s.15; 1996, c.112, s.2; 2007, c.338, s.8.



Section 50:1-22 - Offices; Locations; Records Of Leases And Licenses.

50:1-22 Offices; locations; records of leases and licenses.

50:1-22. The commissioner shall establish and maintain several offices located at places convenient to persons engaged in the shellfish industry. The records of all leases and licenses issued shall be kept therein. One office shall be located in the area served by the Atlantic Coast Section and one office shall be located in the area served by the Delaware Bay Section of the Shellfisheries Council.

Amended 1979, c.199, s.16. 2007, c.338, s.9.



Section 50:1-23 - Power Of Lease; Lands Subject To Lease.

50:1-23 Power of lease; lands subject to lease.

50:1-23. The Shellfisheries Council may lease to applicants therefor any of the lands of the State under the tidal waters thereof, to be exclusively used and enjoyed by each such lessee for the planting and cultivating of shellfish; except that no lands shall be leased above the southwest line in the Delaware Bay, as defined in R.S.50:3-11, except in Section E, described in subsection a. of this section. Nor shall any lands be leased in any creek tributary to Delaware Bay, nor any lands under the waters of Delaware Bay in the sections known as Areas, 1, 2 and 3, described in subsection b. of this section. However, Area 1 described in section 3 of P.L.1966, c.52 (C.50:3-16.3) may be leased and regulated for aquaculture practices under the authority of the "New Jersey Aquaculture Development Act," P.L.1997, c.236 (C.4:27-1 et al.). In addition, the department, in consultation with the council, may establish aquaculture development zones for approved aquaculture practices in specific creeks or tributaries of the Delaware Bay.

On the Atlantic coast, no additional lands shall be leased at the mouth of the Tuckahoe River and the Great Egg Harbor River, nor the graveling beds at the mouth of the Mullica River, Parker's beds in Parker's Cove, Forked River beds, Cedar Creek beds and Sloop Creek beds in Barnegat Bay, nor any lands under the waters of the Mullica River above a line extending in a westerly direction from the south end of Deep Point; provided, however, that leases may be granted for lands heretofore leased in that area in the Mullica River, and except that no lands which lie under the waters of the Navesink River or the Shrewsbury River, shall be leased for the planting and cultivating of shellfish.

The council may grant, subject to the approval of the commissioner, leases of new ground to educational institutions for the purpose of research, education, or both. The department may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations governing those leases, including, but not limited to, criteria for acquisition, utilization, and renewal.

a.For the purposes of this section, Section E in Delaware Bay shall consist of all of the area within the boundaries described herein:

Beginning at a point (X=80,906.06) (Y=44,868.54) said point being Channel Marker QR "32" and corner #1 of said section and running thence N 62° 00' 30.69" E 2,015.32 meters to corner #2 (X=82,685.62) (Y=45,814.42); thence S 56° 26' 20.6587" E 10,180.43 meters to corner #3 being also corner #1 lot 530 section D leased oyster ground lot (X=91,168.96) (Y=40,186.43) located on or near the southwest line; thence along the southwest line S 55° 22' 47.4875" W 5,858.91 meters to Cross Ledge Shoal Old Lighthouse foundation being corner #4 of the section (X=86,347.45) (Y=36,857.80); thence N 15° 55' 56.8215" W 5,407.14 meters to corner #5 being also GR "WR" buoy marking a wreck in the bay (X=84,863.17) (Y=42,057.23); thence N 42° 36' 15.5936" W 1,078.45 meters to a point in Delaware Bay being corner #6 of section E (X=84,133.13) (Y=42,851.02); thence S 70° 23' 47.4333" W 2,169.15 meters to corner #7 being a point on the east side of the Main Ship Channel in Delaware Bay (X=82,089.71) (Y=42,123.25); thence N 23° 19' 25.1298" W 2,989.59 meters to corner #1 the place of beginning.

b.Areas 1, 2, and 3 in Delaware Bay shall consist of all area within the boundaries described herein:

Southwesterly of a line beginning at a point (X=114225.30) (Y=26636.70) on the shore of Delaware Bay in Cape May County, said point being about 200 meters south-southwest of Rutgers Cape Shore Laboratory, and running thence N 67° 31' 48.1592" W 6439.36 meters to a corner (X=108274.82) (Y=29097.81) said corner being on the line running from Dennis Creek Rear Range Light to Brandywine Lighthouse.

Amended 1947, c.359; 1953, c.260, s.1; 1959, c.35; 1981, c.62, s.1 2007, c.338, s.10.



Section 50:1-24 - Exclusive Power To Lease.

50:1-24 Exclusive power to lease.

50:1-24. The power granted by this Title to the council, subject to the provisions of R.S.50:1-18, to lease lands under the tidal waters of this State for the planting and culture of shellfish is exclusive, and no other State agency may, in the name of the State or otherwise, give, grant or convey to any person the exclusive right to plant or take shellfish from any of those waters; and no grant or lease of lands under tidewater, whereon there are natural oyster beds, shall be made by any other State agency except for the purpose of building wharves, bulkheads or piers.

Amended 1979, c.199, s.17; 2007, c.338, s.11.



Section 50:1-25 - Residency Requirement For Leases.

50:1-25 Residency requirement for leases.


50:1-25. No lease shall be granted to any person who is not at the time of granting the lease legally domiciled or incorporated in this State.

Amended 1979, c.199, s.18. 2007, c.338, s.12.



Section 50:1-27 - Fixing Term, Rental And Acreage.

50:1-27 Fixing term, rental and acreage.

50:1-27. The council, with the approval of the commissioner, shall fix the term for which leases may be granted, the rental to be paid, the maximum size of any single ground to be leased, and the total acreage which may be leased to any person or persons.

Amended 1979, c.199, s.19; 2007, c.338, s.13.


50:1-28 Measuring and mapping of leased lands.


50:1-28. The commissioner shall cause the leased lands to be measured, and the metes and bounds thereof ascertained and recorded so that the limits thereof may be accurately fixed and easily located. The official survey base shall be the "New Jersey system of plane coordinates" as defined in article 2 of chapter 3 of Title 51 of the Revised Statutes. The department shall survey parcels of bottom not leased at the time of application.

The commissioner shall cause the leased lands to be mapped, and the maps to be filed in the office of the department.

The expense of surveying, measuring, locating and mapping any ground or grounds shall be paid by the applicant therefor before the applicant shall be entitled to a lease or leases for the ground or grounds.

Amended 1979, c.199, s.20; 2007, c.338, s.14.



Section 50:1-28 - Measuring and mapping of leased lands.

50:1-28 Measuring and mapping of leased lands.

50:1-28. The commissioner shall cause the leased lands to be measured, and the metes and bounds thereof ascertained and recorded so that the limits thereof may be accurately fixed and easily located. The official survey base shall be the "New Jersey system of plane coordinates" as defined in article 2 of chapter 3 of Title 51 of the Revised Statutes. The department shall survey parcels of bottom not leased at the time of application.

The commissioner shall cause the leased lands to be mapped, and the maps to be filed in the office of the department.

The expense of surveying, measuring, locating and mapping any ground or grounds shall be paid by the applicant therefor before the applicant shall be entitled to a lease or leases for the ground or grounds.

Amended 1979, c.199, s.20; 2007, c.338, s.14.



Section 50:1-29 - Recording Of Leases And Assignments Thereof.

50:1-29 Recording of leases and assignments thereof.

50:1-29. The commissioner shall cause leases, and assignments and transfers thereof, to be recorded in books kept in the offices of the department. No assignment or transfer of any ground or lease therefor shall be valid unless approved by the commissioner and the council and forthwith recorded in the office of the department.

Amended 1979, c.199, s.21; 2007, c.338, s.15.



Section 50:1-30 - Lease Of Condemned Lands.

50:1-30 Lease of condemned lands.

50:1-30. The council, with the approval of the commissioner, may lease to applicants therefor any of the lands of this State that have been or may hereafter be condemned pursuant to the provisions of chapter 24 of Title 58 of the Revised Statutes.

Amended 1979, c.199, s.22; 2007, c.338, s.16.



Section 50:1-31 - Removal Of Shellfish From Leased Condemned Lands.

50:1-31 Removal of shellfish from leased condemned lands.

50:1-31. The commissioner may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations for the removal and distribution of shellfish from lands leased under R.S.50:1-30, as in the commissioner's judgment will be in accord with the object of the condemnation. The rules and regulations shall not be inconsistent with those adopted pursuant to the provisions of chapter 24 of Title 58 of the Revised Statutes.

Amended 1979, c.199, s.23; 2007, c.338, s.17.



Section 50:1-33 - Fishing Rights Preserved; Lessees' Remedies.

50:1-33 Fishing rights preserved; lessees' remedies.

50:1-33. Nothing contained in this Title shall be construed to prevent the catching and taking of free swimming fish from the tidal waters of this State in any lawful manner. Nothing in this section shall be construed to prevent or prohibit lessees from pursuing either criminal or civil actions, or both, that may be available for damage to aquaculture gear and aquatic livestock on shellfish leases.

Amended 2007, c.338, s.18.



Section 50:1-34 - Permission Requied To Plant, Lodge Foreign Shellfish; Rules, Regulations.

50:1-34 Permission requied to plant, lodge foreign shellfish; rules, regulations.

50:1-34. a. No shellfish, native to, or brought directly or indirectly from, any foreign country or any other state, shall be planted or lodged in the waters of this State without written permission issued by the commissioner, after notice to the council. Application for such permission shall be made in writing, and shall state:

(1) The species of shellfish;

(2) The location from which they were, or are to be, immediately taken;

(3) The source from which they were originally obtained; and

(4) The geographic area to which the species or strain is native.

The same information shall be shown upon a tag attached to or upon the billing accompanying each shipment upon its arrival in this State.

b.The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and in accordance with the provisions of the "New Jersey Aquaculture Development Act," P.L.1997, c.236 (C.4:27-1 et al.), rules and regulations governing the importation and transportation of the products of commercial aquaculture.

Amended 1979, c.199, s.24; 2007, c.338, s.20.



Section 50:1-35 - Permission For Planting, Lodging Foreign Shellfish; Conditions.

50:1-35 Permission for planting, lodging foreign shellfish; conditions.

50:1-35. The commissioner may issue such permission after due inspection and examination of the nature, species, quantity, source, location of proposed planting or lodging, and the condition of the shellfish and after the commissioner's determination that the same will not be detrimental to the native shellfish or to the shellfish industry of this State.

The permission shall specify the nature, species, quantity and proposed location of planting or lodgment of the shellfish.

Amended 1979, c.199, s.25; 2007, c.338, s.21.



Section 50:1-36 - Costs Of Inspection.

50:1-36 Costs of inspection.

50:1-36. The commissioner shall charge, and collect in advance, for the issuance of such permission, such sum of money as may be necessary to defray the cost of the inspection, examination and certification.

Amended 1979, c.199, s.26; 2007, c.338, s.22.



Section 50:2-1 - License Required For Catching, Taking Shellfish, Conditions.

50:2-1 License required for catching, taking shellfish, conditions.

50:2-1. No person shall catch or take shellfish from any of the natural grounds in the waters of this State, without first obtaining a license from the commissioner. Such licenses shall grant the privilege of taking shellfish upon any natural ground of this State in waters classified as "Approved" or "Seasonally Approved," as defined in rules and regulations adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except such as may be leased by the council.

Any person whose shellfish license or harvesting privileges have been revoked or suspended in another state shall not be eligible for any New Jersey shellfish license during the period of revocation or suspension in the other state.

This section shall not preclude the department from establishing licenses for the harvest of specific shellfish from specific areas by specific means.

Amended 1979, c.199, s.27; 2007, c.338, s.24.



Section 50:2-2 - Recreational, Commercial Shellfish Licenses; Aquatic Farmer License.

50:2-2 Recreational, commercial shellfish licenses; aquatic farmer license.

50:2-2. The licenses required for the various categories of harvesting, collecting, or culture of shellfish shall be as follows:

a.Recreational shellfish license. No resident's recreational shellfish license shall be granted to any applicant who does not present satisfactory evidence that the person is legally domiciled in this State and pay the license fee required pursuant to R.S.50:2-3. A nonresident's recreational shellfish license shall be effective only in the months of June, July, August, and September in any calendar year and shall not be granted to a nonresident of this State without the payment of the license fee required pursuant to R.S.50:2-3.

No holder of any recreational shellfish license may take more than 150 shellfish per day or shall sell or offer for sale shellfish taken under the license and any such sale or offer for sale shall constitute ground for the revocation of the license. No person shall take or catch more than 150 shellfish per day or sell any shellfish unless the person is a holder of a commercial shellfish license.

b.Commercial shellfish license. No resident's commercial shellfish license shall be granted to any applicant who does not present satisfactory evidence that the person is legally domiciled or incorporated in this State and pay the license fee required pursuant to R.S.50.2-3. No nonresident's commercial shellfish license shall be granted to any applicant who does not pay the license fee required pursuant to R.S.50.2-3.

c.Aquatic farmer license. No aquatic farmer license shall be granted to any applicant except as provided pursuant to the "New Jersey Aquaculture Development Act," P.L.1997, c.236 (C.4:27-1 et al.) and any rules or regulations adopted pursuant thereto.

Amended 1950, c.217; 1951, c.269; 1979, c.199, s.28; 1988, c.35, s.1; 2007, c.338, s.25.



Section 50:2-3 - License Fees.

50:2-3 License fees.

50:2-3. The license fee shall be fixed by the commissioner, with the approval of the council, at not less than $10 or more than $20 for a resident's recreational shellfish license, at not less than $20 or more than $40 for a nonresident's recreational shellfish license, at not less than $50 or more than $100 for a resident's commercial shellfish license, and at not less than $250 or more than $500 for a nonresident's commercial shellfish license. No fee shall be charged for a recreational shellfish license to a person who is 62 or more years of age, provided the person is a resident of this State. A juvenile recreational shellfish license shall be available for $2 for resident or nonresident persons under 14 years of age.

Amended 1971, c.392; 1973, c.282; 1979, c.199, s.29; 1988, c.35, s.2; 2007, c.338, s.26.



Section 50:2-3.1 - "Shellfisheries Law Enforcement Fund."

50:2-3.1 "Shellfisheries Law Enforcement Fund."


3.The "Shellfisheries Law Enforcement Fund" is established in the Department of Environmental Protection. All shellfish license fees collected pursuant to R.S.50:2-3 shall be deposited in the fund. Moneys in the fund shall be allocated by the Commissioner of Environmental Protection to the Division of Fish and Wildlife to enforce the laws necessary for the protection of the shellfish resources of the State, to enforce the prohibition of taking shellfish from any shellfish bed condemned by the department pursuant to section 2 of P.L.1979, c.321 (C.58:24-2), to increase the effectiveness of the relay and depuration programs, and to enhance the productivity of the shellfish beds in the State.

L.1988, c.35, s.3; amended 2007, c.338, s.27.



Section 50:2-4 - Terms, Requisites, Record Of License.

50:2-4 Terms, requisites, record of license.

50:2-4. Each license shall be for the term of one year from January 1 of the year of issue, and shall be granted by the commissioner. Each license shall be numbered and shall state the name and residence of the licensee, and a record thereof shall be kept by the commissioner.

Amended 1979, c.199, s.30; 2007, c.338, s.28.



Section 50:2-5 - Accessibility, Inspection Of License.

50:2-5 Accessibility, inspection of license.

50:2-5. Each licensee shall have the license readily accessible and shall exhibit it immediately for inspection to any officer or employee of the department or other person requesting to see the license.

Amended 1939, c.242; 1979, c.199, s.31; 2007, c.338, s.29.



Section 50:2-6.1 - License Required For Taking Surf Clams; Exceptions, Regulations.

50:2-6.1 License required for taking surf clams; exceptions, regulations.

1.No person shall take, harvest or dredge for surf clams (Spisula solidissima) from any waters of this State without first obtaining a surf clam license from the commissioner, except that the holder of a recreational shellfish license may harvest up to 150 surf clams per day from waters classified as "Approved," as defined in rules and regulations adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), with hand implements only. The commissioner may issue licenses for the harvesting of surf clams within the waters of this State. The license shall be issued on a seasonal basis pursuant to rules and regulations adopted by the commissioner.

Such licenses shall grant the privilege of gathering surf clams by dredging, but only in the Atlantic Ocean, but not in the Delaware Bay north and west of the COLREGS demarcation line which runs from Cape May Point Lighthouse in Cape May, New Jersey to Harbor of Refuge Lighthouse at Cape Henlopen, Delaware or in the Sandy Hook Bay west of a line from the west point of Sandy Hook to Roamer Shoal Lighthouse. No boat or vessel shall be licensed under P.L.1950, c.310 (C.50:2-6.1 et seq.) unless its bona fide owner is an individual or entity legally domiciled or incorporated in this State.

The commissioner may adopt rules and regulations regarding the issuance procedures of such licenses.

The commissioner may issue permits for surf clam research, inventory and educational projects. Nothing in this section shall be construed to limit the activities of those projects.

L.1950, c.310, s.1; amended 1975, c.398, s.1; 1979, c.199, s.32; 1991, c.79, s.1; 2007, c.338, s.30.



Section 50:2-6.2 - Dredging License, Limitations; Seasons.

50:2-6.2 Dredging license, limitations; seasons.

2.Any such licensed dredging operation shall be limited to the use of dredges that shall conform to any limits established by the commissioner by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Notwithstanding any other provision of law, the commissioner may adopt rules or regulations fixing the hours during which dredging will be permitted. No such dredging operation shall be permitted at any time between June 1 and September 30 in each year, unless changed by emergency order or regulation. Unless otherwise provided by rule or regulation, all surf clams harvested within the waters of New Jersey (three nautical miles) shall not be taken into another state or the waters thereof until the clams have been first landed in New Jersey. It shall be prima facie evidence of a violation of this section if a harvest vessel is observed by radar or other means leaving the waters of New Jersey and entering the waters of another state any time prior to landing.

L.1950, c.310, s.2; amended 1975, c.398, s.2; 1980, c.132; 1991, c.79, s.2; 2007, c.338, s.31.



Section 50:2-6.3 - Rules, Regulations; Fee.

50:2-6.3 Rules, regulations; fee.

3.The Commissioner of Environmental Protection with the advice of the Shellfisheries Council shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations and amend or repeal such rules and regulations from time to time as required for the conservation, protection, management, and improvement of the surf clam resource and industry. These rules and regulations may include the imposition and collection of a per bushel fee for all surf clams harvested within the waters of this State, provided that the fee shall be in an amount not less than $0.125 nor more than $0.25 per bushel. Emergency rules or regulations may be adopted where immediate danger exists to the resource or industry.

The surf clam license fee shall be fixed pursuant to rule or regulation in an amount not less than $600 or more than $1,000 per license issued to an individual or entity legally domiciled or incorporated in New Jersey. The surf clam bait license fee shall be fixed pursuant to rule or regulation in an amount not less than $100 or more than $200.

L.1950, c.310, s.3; amended 1975, c.398, s.3; 1991, c.79, s.3; 2007, c.338, s.32.



Section 50:2-7 - Culling Immediately After Emptying Tongs Or Dredges.

50:2-7 Culling immediately after emptying tongs or dredges.

50:2-7. All oysters, oyster shells and other material dredged, tonged or in any manner raised or taken from any of the beds and grounds above what is known as the southwest line in Delaware Bay, except in that area known as Section "E" as defined in R.S.50:1-23, or from any natural oyster bed or ground, shell bed or reef, where oysters naturally spawn and grow under the tidal waters of the State, shall be culled as soon as they are emptied out of the tongs or dredges on the culling board, conveyor, culling device, or deck of the boat or vessel employed for the purpose, and before they are shoveled back from the culling board or portion of the deck used for emptying the tongs or dredges.

Amended 1979, c.199, s.33; 1981, c.62, s.2; 2007, c.338, s.33.



Section 50:2-7.1 - Rules, Regulations.

50:2-7.1 Rules, regulations.

34.The department, in consultation with the Shellfisheries Council, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations regarding the use of leased bottom, including the removal of shell.

L.2007, c.338, s.34.



Section 50:2-8 - Percentage Of Shells; Throwing Back Culled Material.

50:2-8 Percentage of shells; throwing back culled material.

50:2-8. Such culling shall be so close that three bushels of oysters, oyster shells and other material taken from any part of a boat or vessel, after having been shoveled back from the culling board, conveyor, culling device or that part of the boat or vessel used for emptying the tongs and dredges, shall not contain more than 15% of shells and other material.

All shells and other material, except oysters and clams, shall be immediately thrown back upon the beds or grounds from which they were taken.

Amended 1979, c.199, s.34; 2007, c.338, s.35.



Section 50:2-9 - Revocation Of Licenses On Refusal To Permit Examination.

50:2-9 Revocation of licenses on refusal to permit examination.

50:2-9. When the person in charge of any boat or vessel licensed under the provisions of this Title, or any person holding a tonger's license, is hailed or signaled by any officer or other representative of the department and refuses to stop and permit the officers or representatives to board the boat, vessel or other craft and examine the oysters, oyster shells and other material thereon or if having permitted the officers or representatives to board, and a violation of R.S.50:2-7 or R.S.50:2-8 having been found, refuses to comply with an order to recull the oysters and oyster shells or immediately throw them upon the beds or grounds from which they were taken, the commissioner, in addition to the penalties provided in section 73 of P.L.1979, c.199 (C.23:2B-14), may revoke the license of the boat or vessel and the license of the tonger and the department may seize and secure the boat, vessel and equipment. The commissioner shall immediately thereafter give notice thereof to the Superior Court which shall summarily hear and determine whether there was a violation of this section, and if it does so determine, it may direct the confiscation and forfeiture of the vessel, boat and equipment for the use of the department. The commissioner may dispose of the confiscated and forfeited property at the commissioner's discretion.

Amended 1979, c.199, s.35; 1980, c.120, s.3; 1991, c.91, s.475; 2007, c.338, s.36.



Section 50:2-10 - Taking Shellfish With Power Boat.

50:2-10 Taking shellfish with power boat.

50:2-10. No boat, or vessel, propelled wholly or in part by steam, naphtha, gasoline, electricity or any other mechanical motive power, shall engage in the catching or taking of shellfish from any of the natural beds, under the tidal waters of this State, while so mechanically propelled, except as otherwise specifically provided in R.S.50:3-6 and R.S.50:4-2.

Amended 1945, c.38, s.1; 1971, c.185, s.1; 2007, c.338, s.37.



Section 50:2-10.1 - Taking Clams With Power Boats; Permits.

50:2-10.1 Taking clams with power boats; permits.

50:2-10.1. No person shall use or employ any boat or other vessel propelled wholly or in part by steam, naphtha, gasoline, electricity or any other mechanical motive power, or any motor driven apparatus, for the purpose of catching or taking of clams from any of the waters of this State, whereby the soil or bottom on or in which the clams are found is agitated or disturbed by the propeller wheel or wheels of the boat or vessel or by any other motor or mechanically driven apparatus thereon for the purpose of catching or taking clams as aforesaid, except by permit issued by the department with the approval of the council for taking clams from the waters of the Delaware Bay.

Amended 1979, c.199, s.36; 2007, c.338, s.38.



Section 50:2-11 - Taking Shellfish After Sunset, Before Sunrise Or On Sunday; Prohibited, Limited Exceptions For Sunday.

50:2-11 Taking shellfish after sunset, before sunrise or on Sunday; prohibited, limited exceptions for Sunday.

50:2-11. No person shall dredge upon, or throw, cast or drag an oyster dredge or any other instrument or appliance used for catching shellfish, or assist in so doing, or collect shellfish by any means, upon any of the lands lying under the tidal waters of this State before sunrise or after sunset, or at any time on Sunday, except that clams may be taken from the waters of Raritan Bay, Sandy Hook Bay, Shrewsbury River or Navesink River on Sunday. The department, in consultation with the council, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations for the harvest of oysters on Sunday during specific times, in specific areas, and using specific methods of harvest. The maintenance of leases, limited to the moving and planting of shell, oyster and clam seed and the use of bagless oyster scrapes, shall be permitted on Sunday.

Amended 1973, c.352; 1975, c.398, s.5; 1979, c.199, s.37; 2007, c.338, s.39.



Section 50:2-12 - Sale, Transport, Etc. Certain Shellfish Out-of-state Prohibited; Exceptions.

50:2-12 Sale, transport, etc. certain shellfish out-of-State prohibited; exceptions.

50:2-12. Seed oysters of any size and hard shell clams measuring less than 1.5 inches (38 millimeters) in length caught and taken from any of the unleased shellfish beds or grounds under the tidal waters of this State shall not be sold, purchased, transported, or taken out of this State, except for shellfish seed produced under an aquatic farmer license in a hatchery or on leased bottom using aquaculture methods approved by the commissioner.

Amended 1979, c.199, s.38; 2007, c.338, s.40.



Section 50:2-18 - Adoption Of Rules, Regulations Relative To Cultivation Of Certain Shellfish.

50:2-18 Adoption of rules, regulations relative to cultivation of certain shellfish.
1. a. Notwithstanding any law, rule, or regulation to the contrary, no later than September 24, 2016, the Department of Environmental Protection shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to allow, under conditions deemed appropriate by the department, the cultivation of commercial shellfish species for research, educational, or restoration purposes in coastal and inner harbor waters classified as contaminated.

b.Within one year after adoption of the rules and regulations required pursuant to subsection a. of this section, the department shall review and revise them to provide improved and expanded research and restoration opportunities throughout the State based on comments received by the department from a community engagement process. The community engagement process shall include at least one public hearing, a public comment period, and consultations with organizations pursuing shellfish-related activities.

L.2015, c.237, s.1.



Section 50:3-1 - Necessity For License And Issuance Thereof.

50:3-1 Necessity for license and issuance thereof.

50:3-1. No boat or vessel shall be used or employed in the catching or taking of oysters in the Delaware River, Delaware Bay or their tributaries in this State, without a license for that purpose issued by the commissioner.

Amended 1979, c.199, s.39; 2007, c.338, s.42.



Section 50:3-2 - License, Fee, Issuance, Disposition Of Fees.

50:3-2 License, fee, issuance, disposition of fees.

50:3-2. The Delaware Bay Section of the Shellfisheries Council may fix the license fee at any sum, except that the fee shall be not less than $10, or less than $2 per gross ton of the boat or vessel, whichever is greater, for boats or vessels required to be licensed under R.S.50:3-1.

No license shall be issued for a period longer than one year.

All licenses shall be numbered and recorded by the commissioner.

All fees for licenses collected pursuant to this section shall be deposited in the "Oyster Resource Development Account," established pursuant to section 8 of P.L.1996, c.112 (C.23:3-12.2), and shall be subject to all the terms and conditions of that section.

Amended 1979, c.199, s.40; 1996, c.112, s.3; 2007, c.338, s.43.



Section 50:3-3 - State Residence, Incorporation Of Vessel Owners; Statement; Revocation Of License.

50:3-3 State residence, incorporation of vessel owners; statement; revocation of license.

50:3-3. The commissioner, before issuing a license to any boat or vessel as provided in this article, shall cause the owner thereof to file with the commissioner a statement that the boat or vessel is wholly owned by legally domiciled residents or by any entity incorporated in this State; and no boat or vessel owned wholly or in part by a nonresident and licensed in any other state to catch oysters on natural beds or grounds in that other state shall be licensed in this State within the same year in which the license to catch oysters in the other state shall have been or shall be issued. The commissioner may revoke a license issued by reason of a false statement filed by any applicant.

Amended 1979, c.199, s.41; 2007, c.338, s.44.



Section 50:3-5 - Revocation Of License.

50:3-5 Revocation of license.

50:3-5. The commissioner may revoke the license of any boat or vessel issued as provided in this article, the owner, captain, master or person in charge of which boat or vessel shall violate or cause or permit to be violated any of the provisions of this Title or any rule or regulation of the department, and the commissioner may refuse thereafter to allow any license to be issued to the boat or vessel for such period of time as the commissioner shall fix.

Amended 1979, c.199, s.42; 2007, c.338, s.45.



Section 50:3-6 - Dredging Equipment, Taking Of Shellfish; Regulated.

50:3-6 Dredging equipment, taking of shellfish; regulated.

50:3-6. No boat or vessel shall be operated in the catching or taking of shellfish from any of the natural beds under the tidal waters of the Delaware River, Delaware Bay and their tributaries, in this State, while equipped with more than two dredges at any one time. No dredging shall be permitted within the beds, creeks and rivers, described in R.S.50:3-14, with the exception of the Cohansey River and the lands under the waters of Delaware Bay in the section known as Areas 1, 2 and 3, described in R.S.50:1-23.

Shellfish may be caught and taken from the Cohansey River and Areas 1, 2, and 3 by means of such boats and dredges beginning at 6:00 Ante Meridian Standard Time, quitting at 2:30 Post Meridian Standard Time Monday through Friday during the months of May and June, subject to the power of the Shellfisheries Council, by rule or regulation, to prohibit the taking or catching of shellfish in such manner from any of those beds and for such time as, in the judgment of the council, may be necessary in order to close the beds for purposes of conservation.

Amended 1945, c.38, s.2; 1953, c.260, s.2; 2007, c.338, s.46.



Section 50:3-7 - Size Of Dredge Regulated.

50:3-7 Size of dredge regulated.

50:3-7. No person shall use any dredge for the purpose of catching or taking shellfish from any of the natural beds or grounds in Delaware Bay or Delaware River above the line running direct from the mouth of Straight Creek to Cross Ledge Shoal Old Lighthouse, commonly known and hereinafter referred to as the "southwest line," except in that area known as Section "E" as defined in R.S.50:1-23, the tooth bar of which dredge measures more than 54 inches across from center of bolt hole to center of bolt hole where the frame thereof is fastened to the tooth bar, or any dredge which measures more than 5 feet 2 inches in width from the extreme outside to outside of frame, or any dredge which measures more than 21 inches from center of tooth bar to center of cross bar, or any dredge the bag of which contains more than 17 rows of 2 inch rings, or any dredge the rings of which are less than 2 inches in diameter, inside measurement, or any dredge the bag of which measures more than 5 feet around the bag from center of tooth bar to center of cross bar, or any dredge which weighs more than 250 pounds.

Amended 1979, c.199, s.43; 1981, c.62, s.3; 2007, c.338, s.47.



Section 50:3-8 - Season For Taking Oysters.

50:3-8 Season for taking oysters.

50:3-8. Except in that area known as Section "E" as defined in R.S.50:1-23, no person shall catch, take, or attempt to catch or take oysters from any of the lands lying under the tidal waters of the Delaware River, Delaware Bay or their tributaries, above the southwest line, except at the times and in the manner prescribed by the commissioner after consultation with the Delaware Bay Section of the Shellfisheries Council.

Amended 1981, c.62, s.4; 1995, c.67, s.1; 1996, c.112, s.4; 2007, c.338, s.48.



Section 50:3-9 - Possession, Sale Of Oysters Taken Out Of Season; Prohibition.

50:3-9 Possession, sale of oysters taken out of season; prohibition.

50:3-9. No person shall possess, sell or offer for sale any oysters caught or taken from any natural oyster bed or ground where oysters naturally spawn and grow under the tidal waters of the Delaware River, Delaware Bay or Maurice River Cove above the southwest line, except from and including April first to and including June thirtieth of each year or as otherwise determined by the commissioner after consultation with the Delaware Bay Section of the Shellfisheries Council.

Amended 1995, c.67, s.2; 2007, c.338, s.49.



Section 50:3-10 - Title To Lands Under Tidal Waters.

50:3-10 Title to lands under tidal waters.

50:3-10. Nothing in this Title shall strengthen, confirm or verify the title of any person to any lands lying under the tidal waters of the Delaware River or Delaware Bay, above the southwest line.

Amended 2007, c.338, s.50.



Section 50:3-11 - Seasonal Limit To Taking Oysters From Certain Areas; Exception.

50:3-11 Seasonal limit to taking oysters from certain areas; exception.

50:3-11. No oysters shall be dredged for, caught or taken from that area known as Section "E" as defined in R.S.50:1-23 or from any of the lands lying under the tidal waters of the Delaware Bay and Maurice River Cove below a line running direct from the mouth of Straight Creek to Cross Ledge Shoal Old Lighthouse, commonly known and hereinafter referred to as the "southwest line," at any time except from September 1 to June 30 then next, both inclusive, of each year; unless authorized by the commissioner after consultation with the Delaware Bay Section of the Shellfisheries Council.

Amended 1975, c.134; 1979, c.199, s.44; 1981, c.62, s.5; 1996, c.112, s.5; 2007, c.338, s.51.



Section 50:3-12 - Permission To Inspect Unleased Grounds.

50:3-12 Permission to inspect unleased grounds.

50:3-12. The department, after consultation with the council, may upon application give permission, in writing, to any prospective lessee to examine and inspect, with proper appliances, any of the unleased lands of the State below the southwest line and the area known as Section "E" as defined in R.S.50:1-23 for the purpose of determining their suitability or adaptability for oyster culture or propagation; but no oysters shall be permanently removed from any of those lands by virtue of any such permit. Any individual given such permission shall be required to notify the department via telephone each day prior to conducting an inspection.

Amended 1979, c.199, s.45; 2007, c.338, s.52.



Section 50:3-13 - Dredging By Person Other Than Lessee Prohibited In Certain Areas; Exceptions.

50:3-13 Dredging by person other than lessee prohibited in certain areas; exceptions.

50:3-13. No person shall dredge upon or throw, cast or drag an oyster or clam dredge, or any other instrument or appliance used for catching shellfish, in that area known as Section "E" as defined in R.S.50:1-23 or upon any of the land of the State lying under the tidal waters of the Delaware Bay, in this State, below the southwest line, other than land or ground for which the person then holds a lease from the Shellfisheries Council under this Title. A lessee may, however, authorize another individual to dredge for shellfish on the lease using authorized gear during the authorized season. Any such authorization shall be in writing, signed by all parties on forms provided by the Division of Fish and Wildlife, and shall be in the dredger's possession at all times during dredging operations.

Amended 1953, c.262, s.1; 1979, c.199, s.46; 1981, c.62, s.6; 2007, c.338, s.53.



Section 50:3-14 - Hand Tongs Required In Certain Beds.

50:3-14 Hand tongs required in certain beds.

50:3-14. a. No person shall use or cause to be used any dredge, drag, scrape or other instrument, except hand tongs, for the purpose of catching shellfish from the following named beds, creeks, and rivers of this State, along the shore of Delaware Bay, the areas of which are described by coordinates and bearings taken from the official survey base known as the "New Jersey system of plane coordinates" as defined in article 2 of chapter 3 of Title 51 of the Revised Statutes, viz.:

(1)Elder point beds, Andrews ditch beds, East point beds, described as follows: Beginning at a point with coordinates (X=104,451.54) (Y=40,377.57) said point being now or formerly East Point Lighthouse and running thence N 48° 16' 48.910" W 2865.15 meters to a point (X=102,312.9) (Y=42,284.30) on or near the east bank of the mouth of New England Creek; thence following in an easterly direction the shore line and crossing the mouth of the Maurice River and following the shore line to the point of beginning;

(2)High beds and Pepper beds, described as follows: Beginning at a point with coordinates (X=104,451.5) (Y=40,377.57) said point being now or formerly East Point Lighthouse and running thence S 55° 06' 44.5440" W 2022.82 meters to a corner (X=102,792.2) (Y=39,220.58) in Delaware Bay the same being corner number 2 of oyster ground number 48 section C now or formerly leased by Robbins and Robbins Inc.; thence N 76° 47' 57.9276" W 324.19 meters to a corner (X=102,476.6) (Y=39,294.61) the same being corner No. 3 of oyster ground No. 22 section C now or formerly leased by Robbins and Robbins Inc.; thence N 03° 08' 00.7977" W 2994.17 meters to a point (X=102,312.9) (Y=42,284.30) on the east bank of the mouth of New England Creek; thence S 48`-23 ' -07 " E 2,865 meters to the point of beginning;

(3)Dividing Creek beds and Oranoken beds, described as follows: Beginning at a point with coordinates (X=99,599.58) (Y=41,933.40) said point being located on the meadow land at Kenny's Point about 1,829 meters east south east of the mouth of Dividing Creek and running thence S 39° 32' 52.0432" W 2,276.59 meters to a corner in Delaware Bay (X=98,158.25) (Y=40,237.93); thence N 69° 00' 23.9963" W 2179.71 meters to a corner (X=96,123.23)(Y=41,018.83) on the meadow land said corner being about 880 meters south west of the mouth of Oranoken Creek; thence following the shore line in a north east and east south east direction, crossing the mouths of Oranoken Creek and Dividing Creek to the point of beginning;

(4)Nantuxent Creek beds, Beach Creek beds, Goshen Creek, Dennis Creek, East Creek, West Creek, West Creek beds at the mouth of West Creek, Dividing Creek and its tributaries, Oranoken Creek and its tributaries, Little Brothers and Big Brothers Creeks, Straight Creek, Fishing Creek in Cumberland County, Oyster Creek, Fortescue Creek, Beadons Creek, Sow and Pigs Creek, Dare's Creek, Padgett's Creek, Nantuxent Creek, Cedar Creek, Back Creek, Middle Marsh Creek, Stow Creek, Bidwell Creek, Nantuxent beds at the mouth of Nantuxent Creek, Back Creek beds at the mouth of Back Creek, the Nantuxent beds and Back Creek beds taking in that area north of a line running direct from Nantuxent Point to Ben Davis Point, Cohansey beds at the mouth of Cohansey River, said beds taking in that area north of a line extending from the south bank of the mouth of Middle Marsh Creek direct to Cohansey Point, and Maurice River and Cohansey River; except that during May and June in any year oysters may be taken from the beds in the Cohansey River and Stow Creek by means of dredges.

b.No licenses shall be issued by the Division of Fish and Wildlife contrary to this section. The department, in consultation with the council, may permit the use of hand scrapes or mechanically-retrieved oyster scrapes in certain beds, creeks and tributaries to harvest specific quantities of oysters, provided such use will not be detrimental to the resource in those areas.

Amended 1952, c.184, s.1; 1953, c.261; 2007, c.338, s.54.



Section 50:3-15 - Closed Season; Exceptions.

50:3-15 Closed season; exceptions.

50:3-15. No person shall gather, scrape, rake or tong any oysters in or upon the beds, rivers or creeks of this State named in R.S.50:3-14, for and during the period from June 30 until September 1 in each and every year. This closed season shall not apply to the following beds, from which oysters may be taken only during the months of April, May, June, September, October and November between sunrise and sunset, except on Sunday:

a.at the mouth of Maurice River, described as follows: Beginning at a point with coordinates (X=104,451.5)(Y=40,377.57) said point being now or formerly East Point Lighthouse and running thence N 48° 16' 48.4910" W 2865.15 meters to a point (X=102,312.9)(Y=42,284.30) on or near the east bank of the mouth of New England Creek; thence following in an easterly direction the shore line and crossing the mouth of the Maurice River and following the shore line to the point of beginning, and in Maurice River; or

b.the Nantuxent beds in that area at the mouth of Nantuxent Creek, Back Creek and Cedar Creek and the Cohansey beds at the mouth of Cohansey River, provided, however, that any oysters so taken shall be 3 inches from hinge to mouth or longer; or

c.the Back Creek beds at the mouth of Back Creek, Back Creek from the mouth to the south bank of the mouth of Tweed Creek, which areas are described as follows: Beginning at the intersection of the southerly bank of the mouth of Tweed Creek with the westerly bank of Back Creek, said intersection being at high-water mark, thence from said point in a southeasterly, southwesterly, and southerly direction, being along the westerly bank of Back Creek and the westerly shore of Nantuxent Cove to a point on the said shore, said point being at or near Ben Davis Point (X=82,032.21)(Y=51,070.56); thence N 77° 09' 23.4025" E 1,420.56 meters to a point in Nantuxent Cove (X=83,417.22)(Y=51,386.33); thence N 20° 02' 18.8773" E 1,129.71 meters to a point along the north shore of Nantuxent Cove; thence bounding on the said high-water mark in a general westerly direction to the mouth of Back Creek, thence along the easterly bank of Back Creek in a general, easterly, northerly and northwesterly direction to a point due east from the southerly bank of the mouth of Tweed Creek; thence crossing Back Creek in a due west direction to the place of beginning.

Amended 1952, c.184, s.2; 1954, c.159; 1979, c.199, s.77; 2007, c.338, s.55.



Section 50:3-15.1 - Minimum Size Of Oysters Which May Be Taken; Exception.

50:3-15.1 Minimum size of oysters which may be taken; exception.

3. a. No oysters which measure less than three inches from hinge to mouth shall at any time be taken from the waters in or upon any of the beds, rivers or creeks of this State named in R.S.50:3-14, or be in the possession of any person after being so taken; except that this prohibition shall not apply to spat or blisters adhering so closely as to be impossible to remove without destruction; but in no case shall this exception amount to more than 10% of any catch or cargo; but this minimum size shall not apply to:

(1)Elder point beds, Andrews ditch beds, East point beds, as the same are described in R.S.50:3-14;

(2)Maurice River beds;

(3)Nantuxent beds at the mouth of Nantuxent Creek;

(4)Back Creek beds at the mouth of Back Creek;

(5)Back Creek from the mouth thereof to the south bank of the mouth of Tweed Creek; and

(6)Cohansey beds at the mouth of Cohansey River.

b.This section shall not apply to oysters produced on aquaculture leases.

L.1952, c.184, s.3; amended 2007, c.338, s.56.



Section 50:3-16.1 - Areas, Described, Named.

50:3-16.1 Areas, described, named.

1.The area southwest of the Clam Line and southeast of the Brandywine-Dennis Creek Line more fully described by coordinates and bearings taken from the official survey base known as the "New Jersey system of plane coordinates" as defined in article 2 of chapter 3 of Title 51 of the Revised Statutes, viz.: Beginning at a point in Delaware Bay (X=108,274.8)(Y=29,097.81) said point being the intersection of the Clam Line with the Brandywine-Dennis Creek Line; and running thence S 67° 31' 48.16" E 21,126.46 meters to a point where the Clam Line intersects the shore line of Cape May County (X=114,225.3)(Y=26,636.70) said point being about 200 meters south southwest of Rutgers Cape Shore Laboratory; thence following the high water mark along the shore line of Cape May County in a southerly direction its various courses and distances to a point (X=109,127.0)(Y=11,597.75) located on the Cape May Point Lighthouse-Brandywine Shoal Lighthouse Line; thence along this line N 65° 36' 53.5" W 44,128.37 meters to Brandywine Shoal Lighthouse (X=96,876.60)(Y=17,150.99), thence along the Brandywine-Dennis Creek Line N 43° 39' 13.6495" E 16,511.99247 meters to the place of beginning, shall be divided into three areas, to be known as follows:

Area No. 1--Tongers Area.

Area No. 2--Natural Seed Bed Area.

Area No. 3--Shellfish Dredging Area.

L.1966, c.52, s.1; amended 2007, c.338, s.57.



Section 50:3-16.3 - Description Of Tongers Area No.1.

50:3-16.3 Description of tongers area No.1.

3.Area No. 1--Tongers Area is described as follows: Beginning at a point (X=111,656.5)(Y=27,699.12) said point located on the Clam Line 1 1/2 nautical miles off shore; and running thence S 67° 31' 50.66" E 9,119.92 meters to a point where the Clam Line intersects the shore line of Cape May County (X=114,225.3)(Y=26,636.70) said point also being about 200 meters south south west of Rutgers Cape Shore Laboratory; thence following the high water mark along the shore line of Cape May County in a southerly direction its various courses and distances to a point (X=109,127.0)(Y=11,597.75) located on the Cape May Point Lighthouse-Brandywine Shoal Lighthouse Line; thence along this line N 65° 36' 53.99" W 10,919.86 meters to a point (X=106,095.5)(Y=12,971.93) located on the Cape May Point Lighthouse-Brandywine Shoal Lighthouse Line; thence N 05° 29' 54.29" E 32,024.59 meters to a point (X=107,030.8)(Y=22,688.13) in Delaware Bay; thence S 60° 45' 15.72" E 5,698.81 meters to a point (X=108,546.4)(Y=21,839.51) in Delaware Bay; thence N 27° 57' 28.84" E 21,764.48 meters to the place of beginning.

Amended 2007, c.338, s.57.



Section 50:3-16.4 - Taking Of Shellfish In Area No.1.

50:3-16.4 Taking of shellfish in Area No.1.

4.It shall be lawful to catch or take shellfish in Area No. 1 by the use of a Shinnecock Rake, hand tongs or one mechanically-retrieved hand scrape or dredge per vessel, weight not to exceed 60 pounds, the tooth bar of which shall not exceed 30 inches from center of bolt hole to center of bolt hole where the frame thereof is fastened to the tooth bar, with power and in the manner, now or hereafter prescribed by law. The department, in consultation with the council, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations governing the harvest of shellfish in Area No. 1 including, but not limited to, daily catch limits.

L.1966, c.52, s.4; amended 2007, c.338, s.59.



Section 50:3-16.5 - Necessity Of License For Taking Shellfish; Report; Fee.

50:3-16.5 Necessity of license for taking shellfish; report; fee.

5. a. No person shall catch or take any shellfish from the natural shellfish beds contained within Area No. 1 unless there shall have been first issued by the department for each boat or vessel, so to be used or employed therein, a special license authorizing the catching or taking of shellfish within that area, which shall be issued for a term not longer than one year and shall contain an agreement on the part of the holder thereof that any person or officer or other representative of the department authorized by rule or regulation to make inspections of that area may board the boat or vessel to inspect shellfish therein contained, and all licenses issued under P.L.1966, c.52 (C.50:3-16.1 et seq.) shall be numbered.

b.The holder of a special license issued pursuant to this section shall submit monthly reports of shellfish harvested and submit a fee of not less than $1.25 per bushel of shellfish harvested which shall be deposited in the "Oyster Resource Development Account," established pursuant to section 8 of P.L.1996, c.112 (C.23:3-12.2).

L.1966, c.52, s.5; amended 1979, c.199, s.48; 2007, c.338, s.60.



50:3-16.6 Application for Area No.1 license.


6.Application for a license for Area No. 1 shall be made to the department on a form prescribed by the department by the owner of the vessel to be licensed or the master or captain of the vessel acting for the owner, which application shall state, under oath, that the boat or vessel is wholly owned bona fide by a legally domiciled resident or residents of this State, or entities incorporated in this State, who have been such for 12 months next preceding the making of the application, and shall contain a provision that the holder of the license applied for thereby consents to the agreements to be set forth in the license as prescribed by section 5 of P.L.1966, c.52 (C.50:3-16.5). The oath may be administered by any member of the department and shall be in writing signed by the person making the oath in the presence of the person administering it.

L.1966, c.52, s.6; amended 2007, c.338, s.61.



Section 50:3-16.6 - Application for Area No.1 license.

50:3-16.6 Application for Area No.1 license.
6. Application for a license for Area No. 1 shall be made to the department on a form prescribed by the department by the owner of the vessel to be licensed or the master or captain of the vessel acting for the owner, which application shall state, under oath, that the boat or vessel is wholly owned bona fide by a legally domiciled resident or residents of this State, or entities incorporated in this State, who have been such for 12 months next preceding the making of the application, and shall contain a provision that the holder of the license applied for thereby consents to the agreements to be set forth in the license as prescribed by section 5 of P.L.1966, c.52 (C.50:3-16.5). The oath may be administered by any member of the department and shall be in writing signed by the person making the oath in the presence of the person administering it.

L.1966, c.52, s.6; amended 2007, c.338, s.61.



Section 50:3-16.7 - Fee For Area No. 1 License.

50:3-16.7 Fee for Area No. 1 license.

7.Each application for a license for Area No. 1 shall be accompanied by a license fee in an amount to be fixed by the council but not less than $4 per ton on the gross tonnage measurement of the boat or vessel to be licensed but a minimum fee of $50 shall be charged for each boat or vessel licensed. In the event that the license is refused, the license fee accompanying the application shall be returned to the applicant.

L.1966, c.52, s.7; amended 2007, c.338, s.62.



Section 50:3-16.8 - Revocation Of Area No. 1 License.

50:3-16.8 Revocation of Area No. 1 license.

8.The department may revoke any license for Area No. 1 issued under P.L.1966, c.52 (C.50:3-16.1 et seq.) by reason of a false oath made by any owner or master in applying therefor, or for any other violation of P.L.1966, c.52 (C.50:3-16.1 et seq.), after due hearing.

L.1966, c.52, s.8; amended 2007, c.338, s.63.



Section 50:3-16.9 - Time For Taking Oysters.

50:3-16.9 Time for taking oysters.

9.No oysters shall be dredged for or harvested in Area No. 1 except between the hours of 6 o'clock ante meridian and 2:30 o'clock post meridian, Standard Time, on the days of the week, except Saturdays and Sundays. The department, in consultation with the council, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations regarding the season for the harvest of oysters from Area No. 1.

L.1966, c.52, s.9; amended 2007, c.338, s.64.



Section 50:3-16.10 - Description Of Area No. 2, Natural Seed Bed.

50:3-16.10 Description of Area No. 2, Natural Seed Bed.

10.Area No. 2--Natural Seed Bed Area is described as follows: Beginning at a point (X=108,274.8)(Y=29,097.81) said point being the intersection of the Clam Line with the Brandywine-Dennis Creek Line; and running thence S 67° 31' 48.16" E 12,006.54 meters along the Clam Line to a point (X=111,656.5)(Y=27,699.12) the same being the northwest corner of Area No. 1--Tongers Area; thence S 27° 57' 28.84" W 21,764.48 meters along the western side of Area No. 1 to a point (X=108,546.4)(Y=21,838.90); thence N 60° 44' 33.5" W 17,636.99 meters to a point (X=103,856.4)(Y=24,466.84) said point located on the Brandywine-Dennis Creek Line; thence along this line N 43° 39' 13.93" E 20,999.27 meters to the place of beginning.

L.1966, c.52, s.10; amended 2007, c.338, s.65.



Section 50:3-16.12 - Description Of Area No. 3, Shellfish Dredging.

50:3-16.12 Description of Area No. 3, Shellfish Dredging.

12.Area No. 3-- Shellfish Dredging Area is described as follows: Beginning at a point (X=103,856.4)(Y=24,466.84) said point being on the Brandywine-Dennis Creek Line; and running thence S 60° 44' 12.53" E 11,938.89 meters along the southern boundary line of Area No. 2 to a point (X=107,030.8)(Y=22,688.13) said point being on the western side of Area No. 1 and on the southern side of Area No. 2; thence along the western side of Area No. 1 S 05° 29' 54.29" W 32,024.59 meters to a point (X=106,095.5)(Y=12,971.93) said point located on the Cape May Point Lighthouse-Brandywine Shoal Lighthouse Line; thence along said line N 65° 36' 53.00" W 33,208.51 meters to Brandywine Shoal Lighthouse (X=96,876.60)(Y=17,150.99); thence along the Brandywine-Dennis Creek Line N 43° 39' 13.43" E 33,173.81 meters to the place of beginning.

L.1966, c.52, s.12; amended 2007, c.338, s.66.



Section 50:3-16.13 - Taking Of Shellfish In Areas Nos. 2 And 3.

50:3-16.13 Taking of shellfish in Areas Nos. 2 and 3.

13.It shall be lawful to catch and take shellfish in that portion of the Delaware Bay, hereinbefore described as Areas Nos. 2 and 3, upon compliance with the provisions of this Title and any rules and regulations issued pursuant thereto.
L.1966, c.52, s.13; amended 1980, c.120, s.4; 2007, c.338, s.67.



Section 50:3-16.14 - License Required For Taking Shellfish From Areas Nos. 2 And 3; Fees On Harvest.

50:3-16.14 License required for taking shellfish from Areas Nos. 2 and 3; fees on harvest.

14. a. No person shall catch or take any shellfish from the natural shellfish beds, contained within Areas Nos. 2 and 3, unless there shall have been first issued by the department for each boat or vessel, so to be used or employed therein, a special license authorizing the catching or taking of shellfish within those areas, which shall be issued for a term not longer than one year and shall contain an agreement on the part of the holder thereof:

(1)That any person or officer or other representative of the department authorized by rule or regulation of the department to make inspections of such areas may board the boat or vessel to inspect shellfish therein contained; and

(2)That the holder of a special license issued pursuant to this section shall submit monthly reports of shellfish harvested and submit a fee of not less than $1.25 per bushel of shellfish harvested which shall be deposited in the "Oyster Resource Development Account" established pursuant to section 8 of P.L.1996, c.112 (C.23:3-12.2).

b.All licenses issued under P.L.1966, c.52 (C.50:3-16. 1 et seq.) shall be numbered.

L.1966, c.52, s.14; amended 1979, c.199, s.49; 1980, c.120, s.5; 2007, c.338, s.68.



Section 50:3-16.15 - Application For License For Areas Nos. 2 And 3; Oath.

50:3-16.15 Application for license for Areas Nos. 2 and 3; oath.

15.Application for a license for Areas Nos. 2 and 3 shall be made to the department on a form prescribed by the department by the owner of the vessel to be licensed or the master or captain of the vessel acting for the owner, which application shall state, under oath, that the boat or vessel is wholly owned bona fide by a legally domiciled resident or residents of this State, or entities incorporated in this State, who have been such for 12 months next preceding the making of the application, and shall contain a provision that the holder of the license applied for thereby consents to the agreements to be set forth in the license as prescribed by section 14 of P.L.1966, c.52 (C.50:3-16.14). The oath may be administered by any member of the department and shall be in writing signed by the person making the oath in the presence of the person administering it.

L.1966, c.52, s.15; amended 2007, c.338, s.69.



Section 50:3-16.16 - License; Application; Fee.

50:3-16.16 License; application; fee.

16.Each application for a license for Areas Nos. 2 and 3 shall be accompanied by a license fee in an amount to be fixed by the council but not less than $4 per ton on the gross tonnage measurement of the boat or vessel to be licensed but a minimum fee of $50 shall be charged for each boat or vessel licensed. In the event that the license is refused, the license fee accompanying the application shall be returned to the applicant.

L.1966, c.52, s.16; amended 2007, c.338, s.70.



Section 50:3-16.17 - Revocation Of License, Grounds.

50:3-16.17 Revocation of license, grounds.

17.The department may revoke any license for Areas Nos. 2 and 3 issued under P.L.1966, c.52 (C.50:3-16.1 et seq.) by reason of a false oath made by any owner or master in applying therefor, or for any other violation of P.L.1966, c.52 (C.50:3-16.1 et seq.), after due hearing.

L.1966, c.52, s.17; amended 2007, c.338, s.71.



Section 50:3-16.18 - Limits On Size Of Oysters Taken.

50:3-16.18 Limits on size of oysters taken.

18.No oyster that measures less than 3 inches from hinge to bill shall at any time be taken from the waters of Areas Nos. 2 and 3 or be possessed by any person after being so taken, except spats or blisters, adhering so closely as to be impossible to remove without destruction, not amounting in any case to more than 10% of any catch or cargo.

L.1966, c.52, s.18; amended 1980, c.120, s.6; 2007, c.338, s.72.



Section 50:3-16.19 - Time For Taking Shellfish.

50:3-16.19 Time for taking shellfish.

19.No shellfish shall be dredged for or harvested in Areas Nos. 2 and 3 except between sunrise and sunset on the days of the week, except Saturdays and Sundays, during the months beginning with the month of October in one year and ending with the month of April in the next year.

L.1966, c.52, s.19; amended 1980, c.120, s.7; 2007, c.338, s.73.



Section 50:3-16.20 - Size Of Dredge.

50:3-16.20 Size of dredge.

20.No person shall use any dredge for the purpose of catching or taking shellfish from Areas Nos. 2 and 3, the tooth bar of which dredge measures more than 54 inches across from center of bolt hole to center of bolt hole where the frame thereof is fastened to the tooth bar, or any dredge which measures more than 5 feet 2 inches in width from the extreme outside to outside of frame, or any dredge which measures more than 21 inches from center of tooth bar to center of cross bar, or any dredge the bag of which contains more than 17 rows of 2-inch rings, or any dredge the rings of which are less than 2 inches in diameter, inside measurement, or any dredge the bag of which measures more than 5 feet around the bag from center of tooth bar to center of cross bar, or any dredge which weighs more than 190 pounds.

L.1966, c.52, s.20; amended 1980, c.120, s.8; 2007, c.338, s.74.



Section 50:3-16.21 - Prohibition On Taking, Catching Shellfish.

50:3-16.21 Prohibition on taking, catching shellfish.

21.The council may, subject to the approval of the commissioner, by rule or regulation, prohibit the taking or catching of shellfish in Area No. 1 or Areas Nos. 2 and 3 at such times as, in the judgment of the council, may be necessary to close the beds or any part thereof for conservation or resource management purposes.

L.1966, c.52, s.21; amended 1979, c.199, s.50; 2007, c.338, s.75.



Section 50:3-16.22 - Applications For License; Filing, Recording.

50:3-16.22 Applications for license; filing, recording.

22.All applications for licenses for Area No. 1 and for Areas Nos. 2 and 3 made under P.L.1966, c.52 (C.50:3-16.1 et seq.) shall be filed, and all licenses issued under P.L.1966, c.52 (C.50:3-16.1 et seq.) shall be recorded, in books to be kept for those purposes by the department.

L.1966, c.52, s.22; amended 1979, c.199, s.51; 2007, c.338, s.76.



Section 50:3-20.10 - Definitions.

50:3-20.10 Definitions.

1.As used in P.L.1945, c.39 (C.50:3-20.10 et seq.):

"Oyster dealer" means any person who, for himself or as an agent or broker, purchases from oyster planters, within this State, oysters so originating, in the shells, for purpose of resale or shipment for resale or for use other than the use of himself and his family, in the shells, and, also, any person who plants and grows oysters so originating and packs and ships or otherwise sells oysters so originating, in the shells, to persons not required to be licensed under P.L.1945, c.39 (C.50:3-20.10 et seq.).

"Oyster planter" means any person who plants and grows oysters so originating and who sells oysters so planted and grown, in the shells, to persons required to be licensed under P.L.1945, c.39 (C.50:3-20.10 et seq.).

"Oyster shucking house" means a plant for the opening, shucking, processing and packing of oysters which originate on the natural oyster beds in the tidal waters of the Delaware River, the Delaware Bay or the Maurice River Cove or any of their tributaries.

L.1945, c.39, s.1; amended 2007, c.338, s.77.



Section 50:3-20.11 - Licensure For Oyster Shucking House, Planter, Dealer.

50:3-20.11 Licensure for oyster shucking house, planter, dealer.

2.No person shall operate within this State an oyster shucking house or engage in or carry on the business of an oyster planter or an oyster dealer, as defined in section 1 of P.L.1945, c.39 (C.50:3-20.10), without first obtaining a license for this purpose from the commissioner as provided in P.L.1945, c.39 (C.50:3-20.10 et seq.).

L.1945, c.39, s.2; amended 1979, c.199, s.52; 1996, c.112, s.6; 2007, c.338, s.78.



Section 50:3-20.12 - Term Of License.

50:3-20.12 Term of license.

3.Such license, when issued, shall authorize the licensee to operate the oyster shucking house therein named or to engage in and conduct the business of an oyster planter or an oyster dealer, as the case may be, for the term of one year beginning on January 1 and ending on December 31 of the year issued.

L.1945, c.39, s.3; amended 2007, c.338, s.79.



Section 50:3-20.13 - Issuance Of License, Disposition Of Fees.

50:3-20.13 Issuance of license, disposition of fees.

4.The license required pursuant to P.L.1945, c.39 (C.50:3-20.10 et seq.) to conduct an oyster shucking house or to engage in and conduct the business of an oyster planter or an oyster dealer shall be issued upon the payment of a license fee of $100. All license fees collected shall be deposited in the "Oyster Resource Development Account," established pursuant to section 8 of P.L.1996, c.112 (C.23:3-12.2), and shall be subject to all the terms and conditions of that section.

L.1945, c.39, s.4; amended 1979, c.199, s.53; 1996, c.112, s.7; 2007, c.338, s.80.



Section 50:3-20.21 - Use Of License Fees.

50:3-20.21 Use of license fees.

12.All moneys received as license fees under the provisions of P.L.1945, c.39 (C.50:3-20.10 et seq.) shall be used by the commissioner for the purchase of either cultch or oysters, or both, which shall be spread over and planted in natural oyster beds and seed grounds of the State and to establish and maintain oyster sanctuaries.

L.1945, c.39, s.12; amended 1979, c.199, s.59; 2007, c.338, s.81.



Section 50:3-20.22 - Rules And Regulations.

50:3-20.22 Rules and regulations.

13.The commissioner may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations for the carrying out of the purposes of, and enforcement of, the provisions of P.L.1945, c.39 (C.50:3-20.10 et seq.).

L.1945, c.39, s.13; amended 1979, c.199, s.60; 2007, c.338, s.82.



Section 50:3-20.26 - Repeal

50:3-20.26. Repeal
"An act for the preservation and improvement of certain of the natural oyster beds and seed grounds of this State and providing for the issuance of licenses to persons engaged in the business of opening, shucking, processing and packing of oysters, taken from the tidal waters of the Delaware river, the Delaware bay, the Maurice river cove and their tributaries, for sale, within this State and persons engaged in the business of purchasing oysters so taken in the shells from growers within this State for the purpose of resale or shipment for resale or use other than the use of such persons and their families and of persons engaged in the business of packing and shipping oysters, grown by them in said tidal waters, in the shells for resale or such use, providing for the compensation to be paid for the issuance of such licenses and for the method of calculating the same and providing penalties for violations, and supplementing Title 50 of the Revised Statutes," filed April twelfth, one thousand nine hundred and forty-three, is repealed.

L.1945, c. 39, p. 104, s. 17.



Section 50:4-2 - Dredge, Drag, Scrape Prohibited On Certain Lands; Rules, Regulations.

50:4-2 Dredge, drag, scrape prohibited on certain lands; rules, regulations.

50:4-2. No person shall use or cause to be used any dredge with bag or pocket, drag or scrape upon any of the natural oyster or clam beds under the tidal waters of the Atlantic seaboard of this State and tributaries thereof, except Delaware Bay, and no license shall be issued by the commissioner contrary to this section; but this section shall not prohibit the use of any fork, hoe or drag used by hand in the taking of soft clams; nor shall it prohibit the harvest of oysters with oyster dredges on designated leases used for oyster culture within the Mullica River-Great Bay estuary; nor shall it prohibit the taking of crabs with dredges; nor shall it preclude the department from adopting, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations governing the harvest of specific shellfish from specific areas by specific means, including, but not limited to, drags and scrapes.

Amended 1971, c.185, s.2; 1979, c.199, s.61; 1980, c.120, s.9; 2007, c.338, s.84.



Section 50:4-3 - Protection Of Leased Lands; Exception.

50:4-3 Protection of leased lands; exception.

50:4-3. No person shall dredge upon, throw, cast or drag an oyster dredge, use oyster tongs, rakes, forks or other instruments or appliances used for catching shellfish, or tread for shellfish, upon any of the leased lands of this State lying under the tidal waters of the Atlantic seaboard or tributaries thereof, above Cape May Point, other than land or ground for which the person or the person's employer then holds a lease from the council. A lessee may, however, authorize another validly licensed individual to harvest shellfish on the lease using authorized gear during the authorized season.

Amended 1953, c.262, s.2; 1979, c.199, s.62; 1983, c.219, s.2; 2007, c.338, s.85.






Title 51 - Standards, Weights, Measures And Containers

Section 51:1-1 - Municipal Power Not Impaired

51:1-1. Municipal power not impaired
Nothing in this title shall be construed to abrogate or impair the power of the governing body of any municipality or of the courts to enforce any provision now existing or hereafter adopted in any municipal charter, ordinance or regulation, not inconsistent with this chapter, or to prevent or punish violations thereof.



Section 51:1-2 - Definitions

51:1-2. Definitions
51:1-2. As used in this chapter:

a."Commodity" means any article of food, drink, trade or commerce, or any service or amusement, goods, wares, merchandise, or fuel measured by any weighing and measuring or counting system, but shall not include any article of food, drink, trade, commerce, goods, wares, merchandise, or fuel which is not sold or intended for sale to an entity distinct from the seller;

b."Commodity in package form" means a commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale. An individual item or lot of any commodity not in package form as defined in this section, but on which there is marked a selling price based on an established price per unit of weight or of measure, shall be construed to be a commodity in package form. Where the term "package" is used in chapter 1 of Title 51 of the Revised Statutes, it shall be construed to mean "commodity in package form" as herein defined. For the purpose of this definition, single unit produce items wrapped in clear film shall not be construed as commodities in package form;

c."Food" or "foods" means articles used for food or drink for man or animals, chewing gum and articles used as ingredients of the foregoing;

d."Physical property" means mass, weight, length, volume, pressure, electricity, electromagnetic forces, radiation, thermodynamics, coefficients of expansion, gravitational forces or any other measurable attribute or quantity, including count;

e."Weight and measure" or "weights and measures" means a device, apparatus, or instrument designed or used to weigh, measure, count or time any physical property or determine value, and any auxiliary apparatus and accessories that indicate quantity or value, or records representative thereof;

f."Weights and measures official" or "weights and measures officer" means, at the State level, the State superintendent, deputy State superintendent, assistant State superintendent, State supervisor, State metrologist, and State weights and measures officers of all grades; and at the county and municipal levels, means the superintendent, deputy superintendent, assistant superintendents of all grades, and weights and measures officers of all grades;

g."Gross weight" means the weight of a vehicle in a loaded state;

h."Net weight" means the gross weight of a vehicle minus the tare weight of the vehicle; and

i."Tare weight" means the weight of a vehicle in an unloaded state.

Amended 1986, c.167, s.1; 2001, c.95, s.1.



Section 51:1-3 - Use Of Both Systems

51:1-3. Use of both systems
The inch-pound system of weights and measures in customary use in the United States and the metric system or System International (SI) of weights and measures are jointly recognized, and one or the other, or both, of these systems shall be used for all purposes in this State. The definitions of basic units of weight and measure, the tables of weights and measures, and the weights and measures equivalents, as published by the National Bureau of Standards, are recognized and shall govern weighing and measuring equipment and transactions in this State. It is the intent of the Legislature that nothing in this section shall mandate the exclusive use of SI; however, its use within this State is encouraged.

Amended by L. 1986, c. 167, s. 2, eff. Dec. 3, 1986.



Section 51:1-4 - Yard

51:1-4. Yard
The standard yard shall contain three feet of thirty-six inches.



Section 51:1-5 - Chain For Measurement Of Land

51:1-5. Chain for measurement of land
The standard chain for the measurement of land shall consist of four rods of sixty-six feet.



Section 51:1-6 - Test Of Measuring Devices

51:1-6. Test of measuring devices
Steel measuring tapes used by professional land surveyors and professional engineers shall be compared by the State superintendent at least once in five years with standards traceable to the National Bureau of Standards. Every professional land surveyor and professional engineer engaged in surveying and engineering within this State shall test and note the actual variation of his electronic distance measuring device from the "Calibration Base Lines" established by the National Geodetic Survey, at least once each year. He shall submit to the State superintendent, over the appropriate professional seal, a copy of his notes, including the date and time of the test, on forms acceptable to the National Geodetic Survey.

Amended by L. 1986, c. 167, | 3, eff. Dec. 3, 1986.



Section 51:1-7 - Standard Ton

51:1-7. Standard ton
The standard gross ton shall consist of two thousand, two hundred and forty pounds. The standard net ton shall consist of two thousand pounds.



Section 51:1-8 - Pound; Avoirdupois; Troy

51:1-8. Pound; avoirdupois; troy
The standard avoirdupois pound, which shall be the standard for all commodities usually sold by weight, except gold, silver, jewels and drugs, shall contain seven thousand grains troy. The standard pound used in the sale of gold, silver, jewels and drugs, shall contain five thousand seven hundred and sixty grains troy.



Section 51:1-9 - Gallon; Quart

51:1-9. Gallon; quart
The standard gallon shall contain two hundred and thirty-one cubic inches. The standard liquid quart shall contain fifty-seven and seventy-five one-hundredths cubic inches.



Section 51:1-10 - Sale Of Milk Or Cream

51:1-10. Sale of milk or cream
All milk, skimmed milk or cream, except such as may be bought or sold either by weight or on the butter fat basis, shall be sold, offered for sale or received for the purpose of sale by the liquid gallon, or the liquid quart or the proper and complete liquid subdivisions thereof.



Section 51:1-11 - Labeling Or Tagging Milk Cans

51:1-11. Labeling or tagging milk cans
Each can originally containing more or less than forty quarts of milk or cream shall bear a label or tag naming in quarts its original capacity of liquid measure but no can originally containing forty quarts, liquid measure, shall be labeled or tagged.



Section 51:1-12 - Penalties; Disposition

51:1-12. Penalties; disposition
51:1-12. A person violating any provision of sections 51:1-10 or 51:1-11 of this Title shall be liable to a penalty of $100.00 to be recovered in the municipal court or Superior Court by any person who may sue therefor. Such penalty when recovered shall be paid to the county treasurer of the county in which the violation occurred.

Amended 1953,c.48,s.1; 1969,c.251,s.1; 1991,c.91,s.476.



Section 51:1-13 - Branding Butter And Cheese Packages; Penalty

51:1-13. Branding butter and cheese packages; penalty
Every firkin, tub or other vessel for the package of butter or cheese shall be branded in legible letters and characters by the cooper or manufacturer with his name and the actual and true weight of the firkin, tub or vessel.

A cooper or manufacturer who shall dispose of any such firkin, tub or vessel without such brand or who shall falsely brand the same shall forfeit and pay to such person as shall prosecute for the same the sum of twenty-five dollars to be recovered by action at law in any court of competent jurisdiction.



Section 51:1-14 - Use Of Unbranded Package; Defacing Or Altering Brand; Penalty

51:1-14. Use of unbranded package; defacing or altering brand; penalty
Any person who shall sell or dispose of butter or cheese in a firkin, tub or vessel manufactured for such purpose in this State which is not branded as required by section 51:1-13 of this Title and any person who shall alter or purposely deface such brand shall forfeit and pay the sum of $100.00 to such person as shall sue for the same in an action at law in any court of competent jurisdiction.

Amended by L.1969, c. 251, s. 2, eff. Jan. 7, 1970.



Section 51:1-15 - Liquids Only To Be Sold By Liquid Measure

51:1-15. Liquids only to be sold by liquid measure
No person shall use a liquid measure in the purchase or sale of other than liquid commodities.



Section 51:1-16 - Bushel

51:1-16. Bushel
The standard bushel shall contain two thousand one hundred and fifty and forty-two one-hundredths cubic inches which capacity shall apply to all articles usually sold by the bushel and not weighed.



Section 51:1-17 - Foods Sold Only By Weight Or Numerical Count; Exceptions

51:1-17. Foods sold only by weight or numerical count; exceptions
All articles of food, other than liquids, which are capable of being measured by dry capacity measure and which heretofore have been sold by dry capacity measure in this State shall, except as hereinafter provided, be offered for sale or sold upon the basis of avoirdupois net weight or by numerical count only, and it shall be unlawful for anyone to use or employ any dry capacity measure, basket, barrel or container of any kind as a means of determining the amounts or quantities of any such articles of food offered for sale or sold. The provisions of this section shall not be construed to apply to:

a. Fruits and vegetables offered for sale or sold in closed or covered standard containers; or

b. Articles of food offered for sale by bona fide farmers in any farmers' public market, in open or uncovered standard containers, which articles may be transferred to a bag or other suitable receptacle when such transfer is agreeable to, and made in the presence of, the buyer; or

c. Vegetables which by common custom are offered for sale or sold by the bunch; or

d. Fresh berries and other small fruits, which are customarily offered for sale and sold by the box, basket or other receptacle, except, however, when such fresh berries and other small fruits are offered for sale or sold in bulk, in which case the provisions of this section shall apply to the extent that such fresh berries and other small fruits shall be offered for sale and sold by avoirdupois net weight only, but all fresh berries and such other small fruits, when offered for sale or sold shall be so offered for sale or sold in boxes, baskets or receptacles of uniform size to hold one quart or one pint dry measure only, uniformly and evenly filled throughout.

As used in this section:

"Dry capacity measure" means only bushel, half-bushel, peck, half-peck, quarter-peck, quart, pint, half-pint, and similar measures.

"Standard container" means only barrels, boxes, baskets, hampers or similar containers, the dimensions or capacity of which is established by law of this State or by Act of Congress, and upon which is plainly and conspicuously marked the net quantity of contents thereof in terms of weight, measure or numerical count.

"Bona fide farmers" means agriculturists or growers of fruits and vegetables who actually produce the commodities they sell and who are registered as such either with the State Department of Agriculture or with any county agent or board of agriculture.

Any person violating any of the provisions of this section shall, for the first offense, be liable to a penalty of not less than $50.00 nor more than $100.00, for a second offense to a penalty of not less than $100.00 nor more than $250.00, and for each subsequent offense to a penalty of not less than $250.00 nor more than $500.00.

Amended by L.1969, c. 251, s. 3, eff. Jan. 7, 1970; L.1977, c. 201, s. 1, eff. Aug. 30, 1977.



Section 51:1-18 - Bread To Be Sold By Weight; Specification Of Weight To Purchaser

51:1-18. Bread to be sold by weight; specification of weight to purchaser
All bread shall be sold by weight. The weight of all loaves of bread offered for sale shall be specified by the baker or dealer to the consumer, if the consumer require it.



Section 51:1-25 - Peach Basket; Marking, Etc.; Penalty

51:1-25. Peach basket; marking, etc.; penalty
The standard peach basket shall be 16 quarts Winchester half-bushel measure. It shall be of the following dimensions: Height, 12 1/4 inches; width across the top, 13 1/2 inches; inside measurement, 1,075.10 cubic inches. Each basket shall be marked "Standard N.J." upon the staves just below the rim in Roman letters, not less than one inch in length and not less than 1/2 inch in width. Such letters shall be burned on or printed with permanent red paint in a straight line.

All persons who shall manufacture for sale or who shall offer or expose for sale any nonstandard basket to be used for selling or shipping peaches shall distinctly and durably stamp, brand or mark upon such basket upon the stave just below the rim, the number of quarts such basket contains.

Any person who shall manufacture, sell or offer or expose for sale, or have in his possession with intent to sell or use any peach basket not stamped, branded or marked as by this section required shall for each offense forfeit and pay a fine of not less than $50.00 nor more than $100.00 to be recovered with costs in any court of competent jurisdiction in an action to be prosecuted by the prosecutor of the pleas in the name of the State.

Amended by L.1969, c. 251, s. 5, eff. Jan. 7, 1970.



Section 51:1-26 - Sale Of Fruits Or Vegetables In Nonstandard Containers Forbidden

51:1-26. Sale of fruits or vegetables in nonstandard containers forbidden
Except as standards are otherwise provided by law, no person shall sell or deliver, or have in possession with intent to sell or deliver any fruits, berries or vegetables contained in any box, basket or other container, unless such box, basket or other container shall be of the capacity, in standard dry measure, of thirty-two, twenty, sixteen, eight, four, or two quarts, or one quart or one pint.

This section shall not be construed to apply to the sale or delivery, or the possession with intent to sell or deliver, of any fruits, berries or vegetables contained in any sealed can, jar or bottle, or which are sold by the barrel, except cranberries, which may be sold in standard crates or barrels of the standard measure prescribed by sections 51:1-20 and 51:1-21 of this title.



Section 51:1-27 - Marking Of Containers

51:1-27. Marking of containers
No person shall sell or deliver, or have in possession with intent to sell or deliver, any fruit, berries or vegetables contained in any basket, box or other container, unless such basket, box or other container shall have legibly marked on the outside thereof, by the manufacturer thereof, in English letters or Arabic numerals, the exact capacity of such basket, box or other container, and the name and address of the manufacturer thereof, legibly printed or written thereon in the English language, or in lieu of such name and address, a sign or symbol furnished him by the state superintendent.



Section 51:1-27.1 - Penalty For Violations Of Section 51:1-26 Or Section 51:1-27

51:1-27.1. Penalty for violations of section 51:1-26 or section 51:1-27
Any person violating any of the provisions of either section 51:1-26 or section 51:1-27 of this Title shall be liable to a penalty of not less than $25.00 nor more than $250.00 for each offense. Such penalty may be sued for and recovered by the State superintendent or by the county or municipal superintendent of weights and measures of the county or municipality in which such violation occurred. The proceedings for the collection of such penalty shall be in all respects the same as the proceedings for the collection of penalties under and by virtue of article 4 of this chapter (s. 51:1-89 et seq.).

Amended by L.1969, c. 251, s. 6, eff. Jan. 7, 1970.



Section 51:1-28 - Marking Of Containers; Packer's Name; Penalty

51:1-28. Marking of containers; packer's name; penalty
Any person who shall pack, or cause to be packed for the purpose of selling, offering or exposing for sale any fruits or vegetables, in crates, covered baskets, carriers, sacks or other containers shall plainly and conspicuously mark in lettering not less than 3/8 of an inch in size, on the outside or top of such container, or on a tag firmly affixed thereto, his name and address. Before so doing he shall remove from the container all names and addresses, excepting the name and address of the manufacturer of the container.

Any person violating any of the provisions of this section shall for the first offense be liable to a penalty of not less than $50.00 nor more than $100.00, for a second offense to a penalty of not less than $100.00 nor more than $250.00, and for each subsequent offense to a penalty of not less than $250.00, nor more than $500.00.

Amended by L.1969, c. 251, s. 7, eff. Jan. 7, 1970.



Section 51:1-29 - Commodity Package Labeling; Slack Filling

51:1-29. Commodity package labeling; slack filling
a. No person shall distribute, expose for sale, sell, or have in his possession with intent to distribute, expose for sale or sell any article or commodity in package form, unless the label bears statements:

(1) Specifying the identity of the commodity in common terms;

(2) Identifying the legal name and principal place of business of the manufacturer, packer or distributor. The statement shall include the street address, city, state and zip code, except that the street address may be omitted if it is shown in a current city directory or telephone directory. If a person manufactures, packs or distributes a commodity in package form at a place other than his principal place of business, the statement may contain the principal place of business address in lieu of the actual place where the commodity was manufactured, packed or is to be distributed, unless that statement would be misleading. Packages packed on the premises where sold shall not be required to comply with this paragraph; and

(3) Specifying the net quantity of the contents by weight, measure, count or volume, as prescribed by the State superintendent.

b. Reasonable variations, tolerances and exemptions from the requirements of subsection a. shall be permitted. The State superintendent shall by regulation fix the permitted variations, tolerances and exemptions.

c. (1) No container or package in which commodities are packaged shall have a false bottom, false sidewalls, false lid or covering, or be otherwise so constructed or filled, wholly or partially, as to constitute deception. (2) No container shall be so nonfunctionally slack filled as to constitute deception. The State superintendent shall promulgate rules and regulations concerning nonfunctionally slack-filled containers. As used in paragraph (2) of this subsection, "nonfunctionally slack filled" means a container which is filled to substantially less than its capacity for reasons other than (a) protection of the contents of the container or (b) the requirements of machines used for enclosing the contents in the container. As used in paragraph (2) of this subsection, "container" means the immediate receptacle in which the commodity is enclosed.

d. Any person who manufactures, packs, distributes, exposes for sale or sells any commodity in package form in violation of this section shall for the first offense be liable to a civil penalty of not less than $50.00 nor more than $100.00, and for a second offense to a civil penalty of not less than $100.00 nor more than $250.00, and for each subsequent offense to a civil penalty of not less than $250.00 nor more than $500.00.

(1) No person shall be convicted of or assessed a civil penalty for a second or subsequent offense pursuant to this subsection unless the previous conviction:

(a) Occurred no earlier than one year prior to the occurrence of the second or subsequent offense; and

(b) Occurred at the same place of business as the second or subsequent offense. For the purposes of this paragraph, "same place of business" means identical store or outlet.

(2) Nothing in this subsection shall be deemed (a) to authorize or permit the imposition of penalties for second or subsequent offenses in conjunction with an adjudication of guilt based upon multiple counts or complaints arising from the same inspection, or (b) to mandate the imposition of penalties for a second or subsequent offense, if, in the discretion of the court, the imposition of a penalty for a first offense would be just and proper.

e. A shipment, delivery, aggregation or lot of a commodity in package form may be examined for compliance with the required net quantity statement for determining the acceptance or rejection (off-sale action) by means of recognized sampling, statistical principles and methods published by the National Bureau of Standards. Packages having a minus error exceeding the Maximum Allowable Variation (MAV) shall be held in violation and appropriate legal action may be taken with respect to these individual packages according to the provisions of this section.

f. Notwithstanding any provision in Title 51 of the Revised Statutes, when a prosecution has been initiated against a retailer alleging a violation regarding any commodity in package form, the manufacturer or supplier of that package shall be substituted as the party-defendant upon motion, with the consent of all parties and the consent of that manufacturer or supplier, who shall agree to submit to the jurisdiction of the court. If a judgment imposed against a manufacturer or supplier remains unsatisfied, the State superintendent may docket that judgment in the Superior Court, and may enforce that judgment in the same manner as a judgment originating from the Superior Court.

Amended by L. 1969, c. 251, s. 8; 1986, c. 167, s. 4; 1987, c. 207, s. 1.



Section 51:1-29.1 - Hydrate Of Sodium Tetraborate

51:1-29.1. Hydrate of sodium tetraborate
Notwithstanding any other provision of law to the contrary, a person may manufacture, pack, distribute, deliver, cause to be delivered, sell, expose for sale, or have in his possession with intent to do any of the foregoing, a commodity in package form consisting predominantly (more than 50%) of a hydrate of sodium tetraborate when the net weight of the contents of the package is less than that specified on its label, provided that (1) the package otherwise complies with current law, (2) the package bears a statement specifying the net quantity of its contents by volume, and (3) the volume of the contents of the package, measured by a reproducible free-fall method, equals or exceeds the volume so specified. If the National Bureau of Standards has published a reproducible free-fall method for measuring the volume of such a commodity, that method shall be used for this section. A person may represent the price of such a commodity based upon the weight specified on its label.

L. 1987, c. 207, s. 2.



Section 51:1-29.2 - Net Weight Standards Pertaining To Flour; Adopted

51:1-29.2. Net weight standards pertaining to flour; adopted
Notwithstanding any other provision of law to the contrary, the State Superintendent shall adopt the net weight standards pertaining to flour as set forth in section 3.17 of Chapter 3 of the National Bureau of Standards Handbook 133, Third Edition.

L.1989, c.256, s.1.



Section 51:1-31.1 - Terms Defined

51:1-31.1. Terms defined
As used herein, the term "frozen desserts" shall be deemed to mean and include "ice cream," "custard ice cream," "French ice cream," "French custard," "frozen custard," "sherbet," "ice," and "fruit ice."

L.1941,c.278,s.1; amended 1991,c.59,s.1.



Section 51:1-31.4 - Weight

51:1-31.4. Weight
Frozen desserts shall weigh not less than four and five-tenths pounds per gallon.

L.1941, c. 278, p. 749, s. 4.



Section 51:1-31.10 - Tolerances Or Variations As To Quantity

51:1-31.10. Tolerances or variations as to quantity
Reasonable tolerances or variations as to quantity shall be permitted. There is no tolerance permitted with reference to the minimum weight per gallon requirement for frozen desserts.

L.1941, c. 278, p. 750, s. 10.



Section 51:1-33 - Definitions

51:1-33. Definitions
As used in sections 51:1-34 and 51:1-35 of this title:

"Laundries" and "laundry establishment" means and includes all persons, conducting or operating power laundry plants, hand laundries and agencies thereof;

"Laundry" means and includes all articles of clothing or wearing apparel, bed and table linen, rugs, draperies and any and all materials capable of being washed or cleaned by laundering process.



Section 51:1-34 - Tested Scales

51:1-34. Tested scales
All commercial laundries, performing, selling, or offering for sale, laundry service on the basis of weight, shall have legal scales of approved type and design, properly tested and sealed.



Section 51:1-35 - Delivery Tickets; Marking; Alteration Prohibited

51:1-35. Delivery tickets; marking; alteration prohibited
Each delivery of laundry, which is charged for on the basis of weight, shall be accompanied by a delivery ticket, which shall have indelibly marked, perforated, stamped or impressed thereon, the name and address of the laundry establishment, the net avoirdupois weight of the laundry, determined prior to washing, the price per pound, the amount of the total charge, and in clear, concise language the method by which said charge is computed. Reasonable tolerances and variations in weight, determined by the state superintendent, shall be permitted. Such ticket shall also bear the true name and address of the customer, except if the customer be a transient.

Such delivery tickets shall in all cases be made out in duplicate, or a record thereof kept as part of the office records of said laundry establishment.

No person shall alter or deface any such delivery tickets or in any manner misrepresent the weight of the laundry so delivered.

The net weight determined prior to washing shall be marked on the ticket in all cases whether in excess or in deficiency of a minimum weight contract or agreement as may be fixed by the laundry establishment.



Section 51:1-35.1 - Penalties For Violations Of Section 51:1-34 Or Section 51:1-35

51:1-35.1. Penalties for violations of section 51:1-34 or section 51:1-35
Any person violating any of the provisions of either section 51:1-34 or section 51:1-35 of this Title, or who alters or defaces delivery tickets as specified in said section 51:1-35, or who in any manner misrepresents the weight of the laundry so delivered, shall for the first offense be liable to a penalty of not less than $50.00 nor more than $100.00, for a second offense to a penalty of not less than $100.00 nor more than $250.00, and for each subsequent offense to a penalty of not less than $250.00 nor more than $500.00.

Amended by L.1969, c. 251, s. 11, eff. Jan. 17, 1970.



Section 51:1-42 - Department; Composition

51:1-42. Department; composition
The department of weights and measures, created and established by an act entitled "An act to establish a uniform standard of weights and measures in this state, to establish a department of weights and measures, and to provide penalties for the use of other than standard or legal weights and measures," approved April twenty-fourth, one thousand nine hundred and eleven (L.1911, c. 201, p. 414), is continued. It shall consist of a state superintendent, and assistant state superintendents, county superintendents, municipal superintendents and their respective assistant superintendents, each of whom shall, before entering upon his duties, take an oath of office as provided by law.



Section 51:1-43 - Appointment Of Superintendents; Record Of Appointment Of Municipal Superintendents

51:1-43. Appointment of superintendents; record of appointment of municipal superintendents
The governor, by and with the advice and consent of the senate, shall appoint a state superintendent for a term of five years. The governing bodies of the respective counties shall appoint a county superintendent. The governing body of any municipality having a population of sixty thousand or over shall, and the governing body of any other municipality may, by ordinance, provide for the office of, and appoint, a municipal superintendent. A certified copy of the ordinance and appointment shall be filed forthwith by the clerk of the municipality with the state superintendent. The person so appointed shall be entered upon the records of the state superintendent as the municipal superintendent.



Section 51:1-44 - Assistant State Superintendents; Clerical Assistants

51:1-44. Assistant state superintendents; clerical assistants
The state superintendent may appoint three assistant state superintendents. He may temporarily appoint honorary or special assistant superintendents who shall have all the powers of county or municipal superintendents, and who shall serve without compensation. He may also appoint not more than two clerical assistants.



Section 51:1-45 - Assistant County And Municipal Superintendents; Number; Deputy Superintendents; Powers

51:1-45. Assistant county and municipal superintendents; number; deputy superintendents; powers
The governing body of each county and municipality shall fix the numbers of assistant superintendents therein, and by resolution may authorize the superintendent to appoint them. The governing body of each county and municipality may provide for the position of a deputy superintendent and by resolution may authorize the superintendent to appoint one of his assistants as deputy superintendent. The deputy superintendent shall act and have all the powers and duties of a superintendent when: (a) so directed by the superintendent, and a directive to that effect is filed with the State superintendent; or (b) a vacancy occurs in the office of a county or municipal superintendent, in which event he shall serve in that capacity until such superintendent returns to duty or his successor is duly appointed and qualified. Such deputy superintendent and assistants shall be under the direct control of their respective superintendents. They shall have all the powers and duties of a superintendent in making inspections, tests and measurements.

Amended by L.1969, c. 285, s. 1, eff. Jan. 15, 1970.



Section 51:1-46 - Persons Employed To Give Full Time

51:1-46. Persons employed to give full time
The officers and employees designated to enforce this chapter shall devote all their time to such duties.



Section 51:1-47 - No Other Person To Engage As Superintendent, Etc.

51:1-47. No other person to engage as superintendent, etc.
No person, other than a superintendent, assistant superintendent or honorary or special assistant superintendent appointed in accordance with the provisions of this article, shall be engaged, or act, in any capacity as superintendent or assistant superintendent, sealer or inspector of weights and measures.



Section 51:1-48 - Superintendents And Assistants; Qualifications

51:1-48. Superintendents and assistants; qualifications
The state superintendent shall possess scientific and technical knowledge of the construction and use of standards of weights and measures. All county and municipal superintendents and all assistant superintendents shall be persons of sufficient scientific knowledge to properly inspect, examine and report on the technical conditions of said standards.



Section 51:1-49 - State Superintendent And Assistants; Salaries

51:1-49. State superintendent and assistants; salaries
The salary of the state superintendent shall be forty-five hundred dollars per annum. The state superintendent shall fix the salaries of his assistant superintendents and of his clerical assistants, in accordance with the schedules provided by the state civil service commission.



Section 51:1-50 - County And Municipal Superintendents And Assistants; Salaries

51:1-50. County and municipal superintendents and assistants; salaries
The salaries of county and municipal superintendents and their assistant superintendents shall be fixed by the governing body of such county or municipality.



Section 51:1-51 - County Superintendents; Expenses

51:1-51. County superintendents; expenses
Each county superintendent shall receive the actual necessary expenses incurred by him personally in performing the duties of his office, such as transportation, livery, telephone, telegraph and postal charges to be paid by the board of chosen freeholders of his respective county on bills itemized and properly sworn to.



Section 51:1-52 - County And Municipal Superintendents; Under Civil Service

51:1-52. County and municipal superintendents; under civil service
All county and municipal superintendents in counties and municipalities operating under the provisions of subtitle 3 of the title Civil Service (s. 11:19-1 et seq.), shall be placed in the classified service and shall continue in such positions subject to the provisions of said subtitle 3.



Section 51:1-53 - County And Municipal Superintendents; Assistants And Secretaries; Tenure Of Office; Hearing Prior To Discharge, Etc.

51:1-53. County and municipal superintendents; assistants and secretaries; tenure of office; hearing prior to discharge, etc.
The county superintendents and municipal superintendents and the secretaries and assistant superintendents appointed by the respective county, municipal or other governing bodies or by the respective county or municipal superintendents upon resolution of said governing bodies, shall hold office during good behavior. In counties not operating under subtitle 3 of the title Civil Service (s. 11:19-1 et seq.), they shall not be removed, discharged or reduced in pay or position, except after due hearing by the governing body of the respective county or municipality, and for just cause. Said officials shall be furnished with written statements of the reasons for such proposed action and shall be given a reasonable time to make written answer thereto. Reasonable notice of the hearing shall be given to the person charged. He may be represented at the hearing by counsel and offer testimony of witnesses or any other evidence in his own behalf.



Section 51:1-54 - State Superintendent As Administrator

51:1-54. State superintendent as administrator
The State superintendent shall have general supervision of the administration of the provisions of Title 51 of the Revised Statutes. He shall have general supervision over the work of county and municipal superintendents. He shall make such rules for the administration of the affairs of his office and of the offices of the county and municipal superintendents as may be necessary for the proper enforcement of Title 51 of the Revised Statutes. State weights and measures officials shall be under his direct control.

Amended by L. 1986, c. 167, s. 5, eff. Dec. 3, 1986.



Section 51:1-54.1 - Issuance Of Subpenas

51:1-54.1. Issuance of subpenas
The State superintendent shall have the power to issue subpenas to compel the production of any pertinent records, books, or documents or the attendance of witnesses in any matter pertaining to his duties under Title 51 of the Revised Statutes and other statutes relating to weights and measures and shall have the power to administer oaths in taking testimony. Subpenas shall be issued under the seal of the State superintendent and shall be served in the same manner as subpenas issued from any court in this State. The failure of any person to obey a subpena may result in the State superintendent's applying to the Superior Court for appropriate relief.

L. 1986, c. 167, s. 21, eff. Dec. 3, 1986.



Section 51:1-54.2 - Weighing And Measuring Devices; Registration; Fees

51:1-54.2. Weighing and measuring devices; registration; fees
6. a. All weighing and measuring devices located within the State and operated or used for commercial purposes shall be registered with the State superintendent, except for timing devices used in clothes dryers by the residents of a building in which the clothes dryers are located.

b.An applicant for registration shall submit an application on a form provided by the State superintendent and pay the appropriate registration and inspection fee established pursuant to section 7 of P.L.1994, c.60 (C.51:1-54.3) to the State superintendent.

c.A weighing and measuring device registration shall expire one year from the effective date of the registration.

d.A registration may be renewed annually for an additional one-year term upon submission of a properly completed renewal application on a form provided by the State superintendent and payment of the registration fee established pursuant to section 7 of P.L.1994, c.60 (C.51:1-54.3).

e.A registration seal shall be issued by the State superintendent for each weighing and measuring device registered in the State and shall be affixed to the instrument or device.

f.Notification shall be provided to the State superintendent if a weighing and measuring device, located within this State, is sold, transferred or moved to a new location.

L.1994,c.60,s.6; amended 1997, c.329.



Section 51:1-54.3 - Fees; Amounts, Schedule; Use

51:1-54.3. Fees; amounts, schedule; use
7. a. The State superintendent shall establish a fee schedule, including the imposition of late charges when appropriate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for the regulation of weighing and measuring devices under Title 51 of the Revised Statutes for which fees are not otherwise established by law.

b. The fees established under subsection a. of this section shall be sufficient to fully defray the cost of regulating weighing and measuring devices pursuant to Title 51 of the Revised Statutes provided however, the fee charged for scales which measure weights of less than 1,000 pounds shall not exceed $25 per scale and the fee charged for fuel pump dispensers shall not exceed $25 per hose, or $200 per commercial location using the scale or dispenser, whichever is less, and provided further, the fee charged for retail vehicle tank meters shall not exceed $50 per meter.

c. The fees established under subsection a. of this section shall be deposited into the "Weights and Measures Fund" created pursuant to section 8 of P.L.1994, c.60 (C.51:1-54.4) for the purpose of fully defraying the cost of regulating weighing and measuring devices pursuant to Title 51 of the Revised Statutes.

L.1994,c.60,s.7.



Section 51:1-54.4 - Weights And Measures Fund

51:1-54.4. Weights and Measures Fund
8. a. There is established the "Weights and Measures Fund" as a non-lapsing revolving fund in the Department of Law and Public Safety into which shall be deposited all fees and penalties collected by the State superintendent under Title 51 of the Revised Statutes.

b. The fund shall be administered by the State superintendent and shall be used to pay all expenses incurred by the State superintendent in connection with the regulation of weighing and measuring devices pursuant to Title 51 of the Revised Statutes.

c. All counties and municipalities which have established departments of weights and measures pursuant to R.S.51:1-42 et seq. shall be eligible to receive reimbursement from the fund established under this section for an amount certified by the State superintendent to be sufficient to defray all or part of the costs incurred in connection with the regulation of weighing and measuring devices pursuant to Title 51 of the Revised Statutes. Reimbursement shall be for an amount of up to the full cost incurred by the county or municipal department.

L.1994,c.60,s.8.



Section 51:1-55 - Standards

51:1-55. Standards
The State superintendent shall be the custodian of all standards of weight and measure. He shall procure, at the expense of the State, a set of standards properly certified by the National Bureau of Standards. He shall maintain traceability of the State standards to the national standards in the possession of the National Bureau of Standards. He shall correct the standards of the several counties and municipalities, and other government agencies and shall at least once in five years compare them with the standards in his possession. In addition, he shall at least once in every five years calibrate or verify standards used by professional land surveyors and professional engineers in the performance of their duties, with the expense to be borne by the owners of the devices. The State superintendent, upon request, shall compare and verify any electronic distance measuring device, with the expense to be borne by the owner of the device.

Amended by L. 1986, c. 167, s. 6, eff. Dec. 3, 1986.



Section 51:1-56 - Establish Containers For Farm Products

51:1-56. Establish containers for farm products
The state superintendent may in cooperation with the state department of agriculture from time to time establish and promulgate standards for containers for agricultural or horticultural products, fresh or salt water food products and products designed for food purposes, manufactured or prepared principally from any agricultural or horticultural products.



Section 51:1-58 - Seals And Certificates

51:1-58. Seals and certificates
The state superintendent shall provide a suitable official seal to be used by him during his term of office and to be surrendered by him to his successor. He shall provide for himself and for the use of the county and municipal superintendents, seals or certificates of proper form and wording to be attached to duly approved standards of weights and measures.



Section 51:1-59 - Annual Tests In State Departments

51:1-59. Annual tests in state departments
The state superintendent or one of his assistants shall, at least once annually, test all weights and measures used in checking the receipt or disbursement of supplies in all departments or institutions maintained wholly or in part by the state.



Section 51:1-60 - Records

51:1-60. Records
The state superintendent shall keep a complete record of all the orders and rules of his department, of all the standards, balances and other apparatus in his custody belonging to the state and shall take an itemized receipt from his successor in office for all such standards, balances and other apparatus.



Section 51:1-61 - Regulations

51:1-61. Regulations
The State superintendent may adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary for the implementation of the provisions of Title 51 of the Revised Statutes. Statutes, rules and regulations published by the United States Government and standardizing groups listed in the National Bureau of Standards Publication 417, "Directory of United States Standardization Activities," or any subsequent publication may be adopted by title or reference only. Regulations may include, but are not limited to:

a. Provisions for the administration and enforcement of Title 51 of the Revised Statutes, and the supervision and training of personnel;

b. Testing, inspecting and reporting procedures and exemptions from the sealing or marking requirements of Title 51 of the Revised Statutes with respect to weights and measures of a character or size for which the sealing or marking thereof would not be appropriate;

c. Definitions;

d. Specifications, tolerances and technical requirements for weights and measures;

e. Methods of sale for commodities and services;

f. Standards of net contents, net weight, measure, volume, length, area, time, or count and reasonable standards of fill for any commodity in package form, including exemptions, variations and tolerances with regard to those standards;

g. Exemptions from disclosure pursuant to the public records law, P.L. 1963, c. 73 (C. 47:1A-1 et seq.), of reports or records in the custody of any weights and measures officer involving trade secrets or computer programs, if the owner of the secret or program so requests the exemption. Nothing in this subsection shall prevent a weights and measures officer from introducing that information in a proceeding necessary for the enforcement of Title 51 of the Revised Statutes, but, upon application by the owner, the court may seal the record with regard to that information;

h. Any other matter which the State superintendent deems necessary for the effective enforcement of laws relating to standards, weights and measures, consistent with the provisions of Title 51 of the Revised Statutes.

Amended by L. 1986, c. 167, s. 7, eff. Dec. 3, 1986.



Section 51:1-62 - Disseminate Information

51:1-62. Disseminate information
The state superintendent shall disseminate such information to the citizens of this state as will tend to protect them from the use of false weights and measures.



Section 51:1-63 - Superintendents And Assistants; Enforcement Of Laws; Power To Weigh Commodities

51:1-63. Superintendents and assistants; enforcement of laws; power to weigh commodities
All superintendents and all assistant superintendents are hereby charged with the enforcement of the provisions of this chapter. They shall have full power to weigh or have weighed any grain, coal or other commodities while in transit from dealer to purchaser. They shall have authority to bring actions or proceedings in their official capacities within their respective jurisdictions to enforce penalties.



Section 51:1-64 - Identification Device

51:1-64. Identification device
Each weights and measures officer shall be issued a badge or a similar identification device displaying his official number when he has satisfactorily completed a course of instruction in weights and measures conducted under the direction of the State superintendent. He shall exhibit that badge or identification upon demand during the performance of his official duties. The State superintendent shall design, number, register and issue such badges or identification devices.

Amended by L. 1986, c. 167, s. 8, eff. Dec. 3, 1986.



Section 51:1-65 - County And Municipal Superintendents; Custodians Of Standards; Annual Inspections Of Weights And Measures

51:1-65. County and municipal superintendents; custodians of standards; annual inspections of weights and measures
Each county or municipal superintendent shall procure, at the expense of said county or municipality, a set of legal standards, properly certified by the state superintendent, and the necessary testing and sealing apparatus. He shall take charge of said standards and of all copies thereof and of all testing and sealing apparatus and shall take all precautions necessary for their safe-keeping and for their maintenance in good order. He shall cause an inspection of the weights and measures used in trade within his jurisdiction to be made at least once in each year. The state superintendent and his assistant superintendents shall direct and assist the county and municipal superintendents in making inspections.



Section 51:1-66 - Exclusive Use Of Standards

51:1-66. Exclusive use of standards
No standards, whether furnished by the United States or duly certified by it, or by the state superintendent shall be used by any superintendent for any other purpose than proving or adjusting standards of weights and measures as provided for in this chapter.



Section 51:1-67 - Standards Or Copies To Be Furnished To Assistants

51:1-67. Standards or copies to be furnished to assistants
All assistant superintendents shall be provided with suitable standards, or copies thereof for use in the performance of their duties.



Section 51:1-68 - County And Municipal Superintendents; Jurisdiction; Special Designations By State Superintendent

51:1-68. County and municipal superintendents; jurisdiction; special designations by state superintendent
The jurisdiction of county superintendents and their assistant superintendents shall extend throughout the county for which they were appointed except that it shall not extend to municipalities where a municipal superintendent has been appointed. The state superintendent may, however, designate any county or municipal superintendent or assistant superintendent to make official inspections in any municipality.



Section 51:1-69 - State Superintendent May Send Assistants Into Any County

51:1-69. State superintendent may send assistants into any county
The state superintendent shall send an assistant state superintendent into any county where a county superintendent has not been appointed. He may, however, send such assistant into any county. The expenses of such assistant superintendent while making said tour of inspection shall be paid out of the fund provided by law for the department of weights and measures.



Section 51:1-70 - Superintendents To Keep Records; Monthly Reports

51:1-70. Superintendents to keep records; monthly reports
Every superintendent shall keep a complete record of all standards examined by him. Every municipal and county superintendent shall, not later than the fifth day of each month, send to the state superintendent, upon blanks furnished by him, a report. Such report shall contain:

a. The number of tests made since the preceding report;

b. The number of weights, measures and balances found to be correct;

c. The number of weights, measures and balances found to be false;

d. The number of prosecutions instituted by him since the preceding report, together with the name and address of the accused, the name of the court where proceedings were instituted, and the result thereof; and

e. Such other matters as the state superintendent may from time to time prescribe.



Section 51:1-71 - Superintendents; Annual Reports

51:1-71. Superintendents; annual reports
Every municipal and county superintendent shall also make an annual report in writing, duly subscribed and sworn to by him of his work to the state superintendent. Said report shall be forwarded to the state superintendent within ten days after the last day of the state fiscal year. It shall contain a transcript of the reports of all inspections.



Section 51:1-72 - Annual Report

51:1-72. Annual report
51:1-72. The State superintendent shall within 30 days after the last day of the State fiscal year make a report to the Legislature which shall contain any recommendations or suggestions deemed necessary or desirable and a digest of the reports of the municipal and county superintendents.

Amended 1971,c.341,s.3; 1994,c.60,s.9.



Section 51:1-73 - Definitions; Public Weighmaster; Private Weighmaster

51:1-73. Definitions; public weighmaster; private weighmaster
The words "public weighmaster" as used in this title, shall be deemed to mean and include all firms, corporations, copartners or individuals who shall, for hire, weigh or measure any commodity, produce or article and issue therefor a weight certificate, which shall be accepted as the accurate weight, upon which the purchase or sale of such commodity is based.

Any firm, corporation or individual not engaged in the business of weighing for hire, who requires the services of a certified weigher in his business may on application to the state superintendent have one or more of his employees or other suitable persons designated by the state superintendent to act as such weighmaster.



Section 51:1-74 - Term; Certificate Of Appointment; Fee; Use

51:1-74. Term; certificate of appointment; fee; use
51:1-74. All public weighmasters and certified weighers shall be appointed by the State Superintendent of Weights and Measures for the term of three years. The State superintendent shall issue a certificate of such appointment and shall keep a record thereof. Upon appointment or any renewal thereof a fee of $150 shall be paid to the State superintendent and by him paid to the State Treasurer for deposit into the "Weights and Measures Fund" created pursuant to section 8 of P.L.1994, c.60 (C.51:1-54.4).

The State superintendent may on request of a State officer, commission, board, institution or agency of the State Government and without payment of any fee designate and appoint an officer or employee of any such officer, commission, board, institution or agency as weighmaster and issue to him a weighmaster's certificate.

Amended 1971,c.341,s.4; 1994,c.60,s.10.



Section 51:1-75 - Oath Of Office; No Compensation From State; Duties

51:1-75. Oath of office; no compensation from state; duties
Each public weighmaster and certified weigher shall, before entering upon his duties, make oath to execute faithfully his duties. He shall not receive compensation from the state for the duties performed. The state superintendent of weights and measures shall prescribe the rights and duties of all weighmasters and certified weighers.



Section 51:1-76 - Seal

51:1-76. Seal
Every weighmaster and certified weigher shall, at his own expense, provide himself with a seal. His name and the words "New Jersey" , shall be inscribed on the outer margin and the words "public weigher" , in the center thereof. The seal shall be impressed upon each weight certificate issued by him.



Section 51:1-77 - Certificate Of Weight And Measure; Contents; Prima Facie Evidence

51:1-77. Certificate of weight and measure; contents; prima facie evidence
The state superintendent of weights and measures shall prescribe the sole form of certificate of weight and measure to be used by public weighmasters. It shall state the kind of commodity, produce or article, the number of units thereof, the date of receipt, the name of the owner, agent or consignee, the accurate weight of the commodity, produce or article, the vessel, railroad, team, truck or other means by which it was received, any trade or other mark thereon, and such other information as may be necessary to distinguish or identify the commodity, produce or article from others of like kind. Such certificate, when so made and properly signed and sealed, shall be prima facie evidence of such weights.



Section 51:1-77.1 - Certification Of Tare Weight By Weighmaster

51:1-77.1. Certification of tare weight by weighmaster
2.Notwithstanding any other provision of law to the contrary, a public weighmaster appointed pursuant to R.S.51:1-74 shall certify the tare weight of a vehicle used for the transportation of construction materials when requested to do so by the operator of that vehicle. The weight of a commodity transported by such a vehicle shall be determined by subtracting the certified tare weight of the vehicle from the gross weight of the vehicle. It shall be sufficient and not a violation of this Title for the tare weight of the vehicle to be certified no more than seven days immediately prior to the date the gross weight of the vehicle is determined. In the event that the tare weight of the vehicle has not been certified during the seven-day period provided for in this section, it shall be sufficient and not a violation of this Title for the tare weight to be certified by a public weighmaster other than during the immediately preceding seven-day period, provided that the certification shall occur not more than one year prior to the date the gross weight is determined and further provided that, if there should be a subsequent examination and weighing, the subsequent tare weight of the vehicle is no greater than 105 per cent or less than 95 per cent of the tare weight certified during the one year period. A certificate issued by a public weighmaster pursuant to this section certifying the tare weight of a vehicle shall contain the wording "stored tare." Such a "stored tare" certificate shall not supersede a certificate setting forth the weight of a vehicle which results from a weighing on certified scales that produces a weight of record. Construction materials not sold or intended for sale to an entity distinct from the seller shall not be considered a commodity for purposes of this Title. It shall be sufficient and not a violation of this Title for vehicles carrying such construction materials to have only the gross weight of the vehicles certified. As used in this section, "construction materials" means naturally occurring aggregates, including but not limited to top soil, crushed stone, gravel, sand, clay and clean fill.

L.2001,c.95,s.2.



Section 51:1-78 - Reweighing On Complaint

51:1-78. Reweighing on complaint
When the correctness of the net or gross weight of any commodity, for which a certificate of weight or measure has been issued by a public weighmaster, is questioned, the owner, agent, or consignee may, upon complaint to the state superintendent of weights and measures, or to one of his assistant superintendents, have said commodity reweighed by them gratis. A public weighmaster designated by the state superintendent may reweigh said commodity.



Section 51:1-79 - Records Of Public Weighings

51:1-79. Records of public weighings
All public weighmasters shall keep and preserve accurate records for a period of six years of all public weighings, which records shall be available at all times for inspection by the State superintendent or any weights and measures officer.

Amended by L. 1986, c. 167, s. 9, eff. Dec. 3, 1986.



Section 51:1-80 - Penalties; Requesting False Weighing; False Certificate Or Other Violation By Weighmaster

51:1-80. Penalties; requesting false weighing; false certificate or other violation by weighmaster
Any person, who shall request a weighmaster to weigh any product, commodity, or article falsely or incorrectly, or who shall request a false or incorrect certificate of weight and measure, or any person who shall issue a certificate of weight and measure who is not a weighmaster as defined in section 51:1-73 of this Title shall, upon conviction thereof, pay a fine of not less than $500.00 nor more than $1,000.00.

Any weighmaster who shall issue a false certificate of weight or measurement, or who shall delegate his authority to any person not certified as a weighmaster, or who shall preseal a certificate of weight or measure with his official seal before performing the work of weighing or measuring or who shall conduct his office as weighmaster in any manner at variance with this chapter shall, upon conviction thereof, pay a fine of not less than $500.00 nor more than $1,000.00 and, in addition, shall forfeit his weighmaster's certificate. The certificate shall then be turned over to the State superintendent.

Amended by L.1969, c. 251, s. 15, eff. Jan. 7, 1970.



Section 51:1-80.1 - Weighing On Scales Outside State Authorized

51:1-80.1. Weighing on scales outside state authorized
The state superintendent of weights and measures may designate any weighmaster duly appointed under the provisions of sections 51:1-73 to 51:1-80 of this title, to weigh commodities on approved scales at points located not more than one mile outside of the state, and certificates of weight issued by such weighmasters shall have the same force and effect as certificates issued under the provisions of said sections 51:1-73 to 51:1-80; provided, that any weighmaster designated under this section shall at all times continue to be a resident of the state of New Jersey.



Section 51:1-81 - Weighing Of Live Stock, Hay And Grain; Report To Owner; Record

51:1-81. Weighing of live stock, hay and grain; report to owner; record
Any weighmaster who shall for hire or reward weigh any live stock, hay or grain, shall on demand of the party interested, report the weight of such article in writing to the owner thereof and shall keep a record thereof in a suitable book to be kept for that purpose.



Section 51:1-82 - Fraudulent Report Of Weight; Penalties; Imprisonment; Double Damages; Interstate Carriers, Inapplicable To

51:1-82. Fraudulent report of weight; penalties; imprisonment; double damages; interstate carriers, inapplicable to
Any person who owns, operates, keeps, or has in his possession, control or charge any scales, steelyards or weights who shall certify, declare, represent, render or report any false weight whereby any other person may be defrauded, deceived or injured, shall, upon conviction thereof, be subject to a penalty in a sum not less than $50.00 nor more than $100.00 for a first offense, and not less than $100.00 nor more than $250.00 for a second offense and not less than $250.00 nor more than $500.00 for each subsequent offense. The court shall cause any defendant, who refuses or neglects to forthwith pay the amount of the judgment rendered against him and all the costs and charges incident thereto, to be committed to the county jail for a period of not less than 10 days and not exceeding 30 days for a first offense and not less than 30 days nor more than 90 days for any subsequent offense. Such person shall also be answerable to the party defrauded in double damages, to be collected in an action at law in any court of competent jurisdiction. The provisions of this section shall not apply to interstate common carriers by railroad subject to the rules and regulations from time to time issued by the Interstate Commerce Commission.

Amended by L.1943, c. 135, p. 385, s. 1; L.1969, c. 251, s. 16, eff. Jan. 7, 1970.



Section 51:1-82.1 - State-owned Scales; Weighmasters

51:1-82.1. State-owned scales; weighmasters
The superintendent of the division of weights and measures in the Department of Law and Public Safety may, subject to the approval of the Attorney-General, appoint weighmasters within the division of weights and measures of the Department of Law and Public Safety, as may be required, for official weighings and certifications thereof in connection with the operation of State-owned scales.

L.1952, c. 112, p. 451, s. 1.



Section 51:1-83 - Only Sealed Weights And Measures To Be Used; Violations Resulting In Injury Voids Contract

51:1-83. Only sealed weights and measures to be used; violations resulting in injury voids contract
No person shall buy or sell goods or service based on weight or measurement by the use of any weight or measure which has not been tested and sealed according to the provisions of this chapter under penalty of not less than $50.00 nor more than $200.00 for each separate offense. No contract shall, however, be declared void unless one of the contracting parties has been injured by the use of such weight or measure.

Amended by L.1969, c. 251, s. 17, eff. Jan. 7, 1970.



Section 51:1-84 - Testing And Sealing Of All Weights And Measures; Fee Collection

51:1-84. Testing and sealing of all weights and measures; fee collection
51:1-84. a. All weights and measures used in trade shall be tested and sealed at least once in each year. Any superintendent shall also upon the request of any citizen, corporation, firm or other interested party cause a test to be made of any weight or measure. If it be found correct or be made correct the superintendent or assistant superintendent shall properly seal it. He shall cause it to conform as nearly as possible to the standard before sealing. If it shall not be found correct, or it shall not be possible to make it correct, it shall not be used, but shall be disposed of as hereinafter provided in this article.

b. The State superintendent shall charge and collect a fee for the testing of a weight or measure. Such fee shall be established pursuant to section 7 of P.L.1994, c.60 (C.51:1-54.3).

Amended 1994,c.60,s.11.



Section 51:1-85 - Tests Made At Request Of Owner; Defective Weights Or Measures; Penalty

51:1-85. Tests made at request of owner; defective weights or measures; penalty
Whenever any inspection of weights and measures has been made upon the request of the owner thereof, if they shall be found not to conform to the legal standard, the superintendent, or assistant superintendent shall serve such owner with a notice in writing that the use thereof is illegal. Within 15 days thereafter, the owner shall either have such weight or measure corrected or another substituted therefor, and notify the said superintendent in writing to that effect, or deliver the defective weight or measure to such superintendent for confiscation; and for his failure so to do, he shall be liable to a fine of $100.00.

Amended by L.1969, c. 251, s. 18, eff. Jan. 7, 1970.



Section 51:1-86 - Tests; Defective Weights, Etc.; Additional Penalty.

51:1-86 Tests; defective weights, etc.; additional penalty.

51:1-86. Upon the first official inspection of any weight or measure, except where the inspection is made upon the request of the owner thereof, if the deviation from the legal standard shall be of such nature as not to be easily ascertained by the owner thereof, the owner may correct it. Upon his failure to do so within 2 days after such inspection, the superintendent shall take possession of and destroy such weight or measure, unless, in the sole discretion of the superintendent, good cause exists to allow additional time to correct the deviation or take possession of and destroy the weight or measure. If the said deviation, or the causes thereof, shall be patent or easily ascertainable by the owner thereof, the superintendent or assistant superintendent shall immediately take possession of and destroy such weight or measure, and the owner thereof shall be liable to a penalty of not less than $500 nor more than $1,000 in addition to any other penalties and punishments herein provided.

amended 1969, c.251, s.19; 2013, c.126, s.2.



Section 51:1-87 - Refusal To Seal Weight, Etc., Easily Arranged To Defraud; Review

51:1-87. Refusal to seal weight, etc., easily arranged to defraud; review
Any superintendent or assistant superintendent may decline to seal any weight or measure which is so constructed as to facilitate the perpetration of fraud. He shall report such act to the State superintendent who, if satisfied upon investigation that its use is prejudicial to the best interests of the public, shall order that such weight or measure shall be treated as an unlawful one. Such order may be reviewable by the Superior Court in a proceeding in lieu of prerogative writ.

Amended by L.1953, c. 48, p. 838, s. 2.



Section 51:1-88 - Examination Mandated

51:1-88. Examination mandated
No person shall refuse to exhibit any weights, measures, packages, containers, weight certificates, delivery tickets, invoices or any other documents setting forth the quantity or value of any commodity or service to any weights and measures officer for the purpose of being inspected and examined, nor shall any person refuse to admit such officer to his place of business, during his usual hours of business, nor shall any person who may be buying, selling or delivering goods, liquids, commodities, or services from any vehicle in transit refuse to permit such officer to examine any weights, measures, packages, containers, weight certificates, delivery tickets, invoices or any other documents setting forth quantity or value of any commodity or service which may be in or about the vehicle, under a civil penalty of not less than $100.00 for every such offense.

Amended by L. 1969, c. 251, s. 20, eff. Jan. 7, 1970; L. 1986, c. 167, s. 10, eff. Dec. 3, 1986.



Section 51:1-89 - General Penalty

51:1-89. General penalty
Any person violating any of the provisions of this chapter for which a specific penalty has not been provided shall be liable to a penalty of not less than $100.00.

Amended by L.1969, c. 251, s. 21, eff. Jan. 7, 1970.



Section 51:1-90 - Hindering Official; Penalty

51:1-90. Hindering official; penalty
No person shall in any way or manner hinder or molest any superintendent, deputy superintendent, assistant superintendent, inspector, or other weights and measures officer in the performance of the duties imposed upon him by any of the provisions of this Title under penalty of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00) for each offense.

Amended by L.1952, c. 44, p. 362, s. 1.



Section 51:1-91 - Changing Weight Or Measure Prohibited

51:1-91. Changing weight or measure prohibited
No person shall alter or change in any manner any weight or measure, or allow the same to be done, after the same has been tested and sealed or tested and condemned by any weights and measures officer under authority of law, so that the same shall weigh or measure incorrectly, under a civil penalty of not less than $100.00 nor more than $500.00 for each offense, unless the person has been duly licensed and registered pursuant to the provisions of P.L. 1938, c. 182 (C. 51:1-113 et seq.). This section shall not prohibit any authorized person from making adjustments necessary to achieve zero balance on any weighing or measuring device.

Amended by L. 1969, c. 251, s. 22, eff. Jan. 7, 1970; L. 1986, c. 167, s. 11, eff. Dec. 3, 1986.



Section 51:1-93 - Legal Standard

51:1-93. Legal standard
Every weight or measure sold, leased or delivered after sale to any person within the State for use in the purchase or sale of commodities or services, shall be of the legal standard as provided in this Title.

Every person selling, leasing or delivering, or buying, renting or receiving any such weight or measure shall furnish to the local superintendent of the county or municipality in which such weights or measures are installed, a statement in writing, showing the sale or lease and location of such weights and measures, within 10 days.

Any person who shall sell or lease a false weight or measure or a weight or measure that has not been approved as to type, construction and operation by the State superintendent, or who otherwise violates this section, shall be liable to a civil penalty of not less than $100.00 nor more than $500.00 for each offense.

Amended by L. 1969, c. 251, s. 24, eff. Jan. 7, 1970; L. 1986, c. 167, s. 12, eff. Dec. 3, 1986.



Section 51:1-94 - Retention Of False Weights, Etc.; Misdemeanor

51:1-94. Retention of false weights, etc.; misdemeanor
Any person who shall retain in his possession any weight, measure or container, knowing it to be false, unless it appears beyond a reasonable doubt that it was so retained without intent to use it to defraud or permit it to be so used, shall be guilty of a misdemeanor.



Section 51:1-95 - Marking Of Short Weights And Tares; Misdemeanor

51:1-95. Marking of short weights and tares; misdemeanor
Any person who shall knowingly mark false or short weights or false tare on any container, or who shall knowingly sell or offer for sale any container so marked shall be guilty of a misdemeanor.



Section 51:1-96 - Penalties For Using False Weights

51:1-96. Penalties for using false weights
a. No person shall use, or cause to be used, or have in his possession: (1) a weight or measure found to be incorrect after having been theretofore duly tested and sealed; or (2) a false weight, measure or other apparatus for the measurement of a physical property, or for determining the quantity or value of any commodity or article of merchandise, or service, or both. Any person who violates this subsection shall for the first offense be liable to a civil penalty of not less than $50.00 nor more than $100.00, and for a second offense to a civil penalty of not less than $100.00 nor more than $250.00, and for each subsequent offense to a civil penalty of not less than $250.00 nor more than $500.00.

b. No person shall be convicted of or assessed a civil penalty for a second or subsequent offense pursuant to this section unless the previous conviction:

(1) Occurred no earlier than one year prior to the occurrence of the second or subsequent offense; and

(2) Occurred at the same place of business as the second or subsequent offense. For the purposes of this subsection, "same place of business" means identical store or outlet.

c. Nothing in this section shall be deemed: (1) to authorize or permit the imposition of penalties for a second or subsequent offense in conjunction with an adjudication of guilt based upon multiple counts or complaints arising from the same inspection, or (2) to mandate the imposition of penalties for a second or subsequent offense, if, in the discretion of the court, the imposition of a penalty for a first offense would be just and proper.

Amended by L. 1953, c. 48, p. 839, s. 3; L. 1969, c. 251, s. 25, eff. Jan. 7, 1970; L. 1986, c. 167, s. 13, eff. Dec. 3, 1986.



Section 51:1-97 - Illegal Weighing Activities; Penalties

51:1-97. Illegal weighing activities; penalties
a. No person shall:

(1) Sell or expose for sale less than the quantity represented of a commodity or service;

(2) Take any more of the quantity represented of any commodity or service, when, as a buyer, he furnishes the weight or measure by which the commodity or service is determined;

(3) Deliver or cause to be delivered less than the quantity or service represented of any commodity or service commonly sold by weight, measure, count or time;

(4) Misrepresent the price of any commodity or service sold, offered, exposed, or advertised for sale by weight, measure, count, or time, or represent the price in any manner calculated or tending to mislead or in any way deceive a person;

(5) Falsify, prerecord, issue or have in his possession a meter register, delivery ticket, invoice, bill or any document which contains a quantity representation recorded prior to the actual measurement at the time of delivery of the commodity; or

(6) Preprint, postprint, alter, or have in his possession a credit card, receipt or original containing a false representation of the quantity or value of petroleum products delivered.

Any person who violates the provisions of this subsection shall be liable for the first offense to a civil penalty of not less than $50.00 nor more than $100.00, and for a second offense to a civil penalty of not less than $100.00 nor more than $250.00, and for each subsequent offense to a civil penalty of not less than $250.00 nor more than $500.00.

b. No person shall be convicted of or assessed a civil penalty for a second or subsequent offense pursuant to this section unless the previous conviction:

(1) Occurred no earlier than one year prior to the occurrence of the second or subsequent offense; and

(2) Occurred at the same place of business as the second or subsequent offense. For the purposes of this subsection, "same place of business" means identical store or outlet.

c. Nothing in this section shall be deemed: (1) to authorize or permit the imposition of penalties for a second or subsequent offense in conjunction with an adjudication of guilt based upon multiple counts or complaints arising from the same inspection, or (2) to mandate the imposition of penalties for a second or subsequent offense, if, in the discretion of the court, the imposition of a penalty for a first offense would be just and proper.

Amended by L. 1986, c. 167, s. 14, eff. Dec. 3, 1986.



Section 51:1-98 - Deviations; Scale Of Penalties

51:1-98. Deviations; scale of penalties
Any deviation from the standards prescribed in this chapter, either in weights or measures or in containers in which any commodity is sold or offered for sale, which shall exceed by more than three times the allowable error determined by the state superintendent in accordance with the provisions of sections 51:1-29 and 51:1-57 of this title, shall be subject to a penalty double that otherwise provided. Should such deviation exceed by more than five times such allowable error, the penalty shall be three times that otherwise provided. No penalty shall be imposed for allowable deviations, nor for any deviation which shall be to the disadvantage of the owner of said weight, measure or container.



Section 51:1-99.1 - Prior Violations Not Included

51:1-99.1. Prior violations not included
No conviction of a violation of Title 51 of the Revised Statutes prior to the effective date of this 1986 amendatory and supplementary act shall be considered for the purpose of assessing a penalty for a second or subsequent offense pursuant to R.S. 51:1-29, R.S. 51:1-91, R.S. 51:1-96, or R.S. 51:1-97.

L. 1986, c. 167, s. 22, eff. Dec. 3, 1986.



Section 51:1-100 - Separate Violations

51:1-100. Separate violations
The use, ownership or possession of each separate weight, measure, container or commodity in package form in violation of any of the provisions of this chapter shall be deemed as separate violations thereof.

Amended by L. 1986, c. 167, s. 15, eff. Dec. 3, 1986.



Section 51:1-101 - Presence Of Weights, Etc., Presumptive Evidence Of Use

51:1-101. Presence of weights, etc., presumptive evidence of use
Proof of the existence of weights or measures in or about any place or vehicle, in or from which it is shown trade is commonly carried on shall be presumptive evidence of their regular use for such purpose and of their ownership by the person so using or possessing them and such facts shall be deemed to remain established until disproved beyond reasonable doubt.



Section 51:1-102 - Certificate

51:1-102. Certificate
Each weight or measure used by any weights and measures officer as a standard for testing the weights and measures used in trade, commerce or in:

a. Any weights and measures office;

b. The enforcement of law; or

c. Any engineering or surveying shall be marked by the State superintendent in such manner as he may determine. A certificate of the correctness thereof, designating it by number and giving the date of its comparison with any of the standard weights and measures shall be presumptive evidence that such weight or measure has continuously since the date of such comparison conformed with the said standards and the national and State standards. Such certificate shall be signed and sealed by the State superintendent in a manner determined by him.

Any certificate substantially setting forth the above facts and purporting to be signed and sealed by the State superintendent shall, upon its production, be admitted as such presumptive evidence without further proof of its authenticity.

Amended by L. 1986, c. 167, s. 16, eff. Dec. 3, 1986.



Section 51:1-103 - Jurisdiction For Action

51:1-103. Jurisdiction for action
An action for the recovery of a penalty for violation of Title 51 of the Revised Statutes shall be within the jurisdiction of and may be brought before the Superior Court or municipal court in the county or municipality where the offense was committed or where the defendant may reside, or where the defendant may be found, or where the measurement of quantity determination was physically made, which court is hereinafter referred to in Title 51 of the Revised Statutes as the "court."

Amended by L. 1939, c. 390, p. 931, s. 1; L. 1953, c. 48, p. 839, s. 4; L. 1986, c. 167, s. 17, eff. Dec. 3, 1986.



Section 51:1-103.1 - Injunctions

51:1-103.1. Injunctions
Whenever it appears that a person engages in practices in violation of Title 51 of the Revised Statutes or regulations adopted pursuant thereto and other statutes relating to weights and measures, the State superintendent may seek to obtain in an action in the Superior Court an injunction prohibiting that person from continuing those practices.

The court may make orders or judgments to prevent that person from engaging in any prohibited practices.

L. 1986, c. 167, s. 20, eff. Dec. 3, 1986.



Section 51:1-105 - Penalty Enforcement

51:1-105. Penalty enforcement
A penalty incurred for the violation of any of the provisions of this Title may be enforced pursuant to "the penalty enforcement law," (N.J.S. 2A:58-1 et seq.), in a summary proceeding brought in the name of the State by any weights and measures officer.

All proceedings and all judgments arising therefrom shall be pursued and entered in accordance with "the penalty enforcement law," N.J.S. 2A:58-1 et seq., and the Rules Governing the Courts of the State of New Jersey. Judgments recovered in favor of the State in any court may be docketed in the Superior Court and, thereafter, shall operate as a judgment obtained in that court.

Amended by L. 1939, c. 390, p. 931, s. 3; L. 1953, c. 48, p. 839, s. 6; L. 1986, c. 167, s. 18, eff. Dec. 3, 1986.



Section 51:1-106 - Arrest; Confiscation

51:1-106. Arrest; confiscation
A weights and measures officer, on the violation of any of the provisions of this Title within his view or presence, may without warrant arrest the offender and conduct him before the court having jurisdiction.

A weights and measures officer may order off-sale, issue stop-use or removal orders, or may seize and take possession of any commodity in package form, weight or measure, document or other item, when he has reason to believe that any provision of Title 51 of the Revised Statutes or any regulation adopted thereunder has been violated.

Any weights and measures officer, his employer, or the State shall not be liable for damages by reason of that seizure.

Amended by L. 1939, c. 390, p. 934, s. 4; L. 1953, c. 48, p. 840, s. 7; L. 1986, c. 167, s. 19, eff. Dec. 3, 1986.



Section 51:1-107 - Appeal; No Bond Or Deposit Required When State Appeals

51:1-107. Appeal; no bond or deposit required when State appeals
Any party may appeal from a judgment rendered or sentence imposed pursuant to section 51:1-105 of this Title. Where the State is the appellant neither an appeal bond, nor a deposit of cash in lieu thereof, shall be required.

Amended by L.1939, c. 390, p. 934, s. 5; L.1953, c. 48, p. 840, s. 8.



Section 51:1-109 - Disposition Of Penalties

51:1-109. Disposition of penalties
Penalties, when imposed or recovered in any action brought by the state superintendent or his assistant superintendents shall be payable to the state treasurer. When such action is brought by the county superintendent or an assistant county superintendent they shall be payable to the treasurer of such county. When such action is brought by a municipal superintendent or an assistant municipal superintendent they shall be paid into the treasury of such municipality.



Section 51:1-110 - Costs To Prevailing Party In Superior Or Municipal Court; Provision In Budgets

51:1-110. Costs to prevailing party in Superior or municipal court; provision in budgets
51:1-110. In all actions brought under the provisions of this chapter in the Superior Court or municipal court, the prevailing party therein shall be entitled to recover his taxed costs which costs shall be taxed as in other actions in the court in which the action is instituted. The governing bodies of the several counties and of the several municipalities shall provide in their budgets or from other sources a sum sufficient for such costs.

Amended 1953,c.48,s.10; 1991,c.91,s.477.



Section 51:1-111 - City Attorney Or County Prosecutor To Aid In Prosecution

51:1-111. City attorney or county prosecutor to aid in prosecution
The city attorney of any municipality wherein a violation of any provision of this chapter shall take place shall assist in the prosecution of any of the aforesaid proceedings, unless such municipality has no municipal superintendent, in which case the public prosecutor of the county wherein such violation shall take place shall assist in such prosecution.



Section 51:1-113 - Definitions

51:1-113. Definitions
Definitions: For the purpose of this act, the following words shall be deemed to have the meaning herein given them:

(a) "Department" shall mean the Division of Weights and Measures in the Department of Law and Public Safety.

(b) "Person" or "persons" shall be construed to include any individual, partnership, association, corporation or other form of business enterprise.

(c) "Weights and measures officer" shall be construed to mean and include the Superintendent of the Division of Weights and Measures or his assistants or inspectors, county or assistant county superintendents of weights and measures or inspectors, and municipal or assistant municipal superintendents of weights and measures or inspectors.

(d) "Weighing or measuring devices" as used in this act shall be deemed to mean and to include any scale, weight, scale beam, patent balance, computing scale, spring scale, person weighing scale operated for profit, steelyard, liquid measure, gasoline dispensing device, grease dispensing device, counter measure, or any other instrument or apparatus, and accessories connected therewith used in trade and commerce in the State of New Jersey in weighing or measuring any commodity, fluid, or article of merchandise, or person; provided, the term shall not include any meter, measure or scale used by a public utility subject to the jurisdiction of the Board of Public Utility Commissioners of this State for measuring any commodity or service furnished or sold by such public utility.

(e) "Repair," "repairing," and "repaired," shall be construed to mean any partial or complete construction or reconstruction, repair, alteration, installation or adjustment of any weighing or measuring devices used in trade and commerce in the State of New Jersey.

(f) "Repairman" shall mean any person engaging in the partial or complete constructing or reconstructing, repairing, altering, installing or adjusting of any weighing or measuring devices used in trade and commerce in the State of New Jersey.

(g) "Adjustment" and "adjusting." The moving of any part of a weighing or measuring device to obtain a correct zero indication only shall not be construed to come within the meaning of these terms.

(h) "Engaging in business" or "engaged in business" shall be deemed and understood to mean and include any single transaction, act, or sale.

L.1938, c. 182, p. 392, s. 1. Amended by L.1953, c. 48, p. 841, s. 12.



Section 51:1-114 - License And Registration To Engage In Business

51:1-114. License and registration to engage in business
It shall be unlawful for any person to engage in the business of selling, trading-in, receiving, installing or repairing condemned, rebuilt or used weighing or measuring devices in this State without first obtaining from the State Superintendent of Weights and Measures a license and registration to so engage in any said business.

L.1938, c. 182, p. 393, s. 2.



Section 51:1-115 - Application For License And Registration; Verification Under Oath

51:1-115. Application for license and registration; verification under oath
Application for the said license and registration shall be made to the department upon the form prescribed and furnished by the State Superintendent of Weights and Measures, and shall be verified by the applicant under oath, or if the applicant shall be a partnership, association, or corporation, under the verification and oath of a duly elected officer or official representative thereof.

L.1938, c. 182, p. 394, s. 3.



Section 51:1-116 - Examination And Inquiry; Issuance Of License And Registration

51:1-116. Examination and inquiry; issuance of license and registration
Upon the application being filed, the State Superintendent of Weights and Measures shall examine into the same and cause an inquiry to be made concerning the person making such application, and if it should appear satisfactory to him therefrom, he shall issue to the applicant a license and registration; it being provided, however, that any person engaging in the practical operations of repairing any device subject to the provisions of this act, shall, upon the approval of his application by the State Superintendent of Weights and Measures, be notified to report at a place and time to be designated by the said State Superintendent of Weights and Measures, and to there undergo an examination into his technical qualifications to engage in such business.

L.1938, c. 182, p. 394, s. 4.



Section 51:1-117 - Conduct Of Examinations

51:1-117. Conduct of examinations
Examinations shall be conducted by the State Superintendent of Weights and Measures, his duly authorized assistants, or by any competent weights and measures officer or officers of this State, whom the said State Superintendent of Weights and Measures may designate or assign to conduct such examinations.

L.1938, c. 182, p. 394, s. 5.



Section 51:1-118 - Rules And Regulations

51:1-118. Rules and regulations
The State Superintendent of Weights and Measures shall issue rules and regulations governing the examination of applicants for licenses to repair weighing and measuring devices. The regulations shall specify the qualifications for limited and unlimited licenses, and shall declare the conditions under which licenses will be revoked.

L.1938, c. 182, p. 394, s. 6.



Section 51:1-119 - License To Repair Limited Classes Or Kinds Of Devices

51:1-119. License to repair limited classes or kinds of devices
The State Superintendent of Weights and Measures may, at his discretion, issue to any applicant, under the terms of the regulations authorized by this act, a license to repair limited classes or kinds of weighing and measuring devices.

L.1938, c. 182, p. 395, s. 7.



Section 51:1-120 - Issuance Of Licenses To Repair Devices

51:1-120. Issuance of licenses to repair devices
Any person who qualifies in the form and manner prescribed by the regulations authorized under the terms of this act to repair weighing or measuring devices shall receive a license to repair the classes or kinds of weighing devices for which he qualifies. Applicants who do not qualify shall not receive a license, it being provided, however, that the denial of a license at any time shall not prejudice the issue of a license at any later examination.

L.1938, c. 182, p. 395, s. 8.



Section 51:1-121 - Licenses And Registrations; Term; Renewal; Contents

51:1-121. Licenses and registrations; term; renewal; contents
Licenses and registrations shall be issued for a term of one year from the date of issue and shall be renewable at the expiration thereof. Each license issued shall state the name, business address of the person to whom it is issued, whether it is a limited or unlimited license, and if limited, the classes or kinds of weighing or measuring devices the licensee is authorized to repair, and shall continue in effect for the prescribed period unless revoked or suspended for reasons hereinafter specified in this act.

L.1938, c. 182, p. 395, s. 9.



Section 51:1-122 - Revocation Or Suspension Of License; Grounds; Hearing; Notice

51:1-122. Revocation or suspension of license; grounds; hearing; notice
The State Superintendent of Weights and Measures may revoke or suspend the license of any person convicted of any violation of this act or for any of the following reasons: willful fraud or misrepresentation practiced in procuring any such license or renewal of the same; dishonesty; gross incompetency; and conduct of a character likely to deceive or defraud the public; the loaning of his license or registration by the licensee to any person; the obtaining of a fee or compensation by fraud or misrepresentation; the willful advertising or publishing by the licensee of grossly false, fraudulent or misleading statements of his business, skill, knowledge or methods of operation; and for any conduct or practice at variance with the purpose of this act. No certificate of license shall be revoked or suspended until after a hearing before the State Superintendent of Weights and Measures of which hearing the holder of said certificate of license shall have at least ten days' notice, either personally or by registered mail, sent to the holder at his or her address as contained in the records of the department.

L.1938, c. 182, p. 395, s. 10.



Section 51:1-123 - Report Of Repair Work Done By Licensee

51:1-123. Report of repair work done by licensee
Any person licensed to repair weighing or measuring devices shall report to the department or to the weights and measures officer of his county or municipality, work for which compensation was received or is receivable. The report shall contain the name and address of the person for whom the work was done, identification of the weighing or measuring device, nature of the work performed and the date the work was completed.

L.1938, c. 182, p. 396, s. 11.



Section 51:1-124 - Notice And Statement To State Department Or County Or Municipal Superintendent Of Weights And Measures

51:1-124. Notice and statement to state department or county or municipal superintendent of weights and measures
Every person engaged as in this act provided shall within ten (10) days, after the making of a repair, or the sale and delivery of a repaired, rebuilt, exchanged, or used weighing or measuring device, in writing, notify the department or the county or municipal superintendent of weights and measures in whose jurisdiction the said device is located, giving the name and address of the person for whom such repair has been made or to whom a repaired, rebuilt, exchanged, or used weighing or measuring device has been sold or delivered, and a statement shall be made by the licensee that the same has been so altered, rebuilt, or repaired as to conform to the standard specifications and regulations of the department.

L.1938, c. 182, p. 396, s. 12.



Section 51:1-125 - Condemned Weighing Or Measuring Devices

51:1-125. Condemned weighing or measuring devices
Any person who accepts any weighing or measuring device which has been condemned by any weights and measures officer, in trade for a new or used weighing or measuring device, and which is intended to be repaired, rebuilt, dismantled or destroyed, shall upon receipt thereof remove the condemned tags and such condemned tags shall be returned to the department or to a weights and measures officer within ten (10) days thereafter, with a statement describing the weighing or measuring device, giving the number of the device if obtainable, and the name and address of the person from whom it was received together with a statement of what disposition has been made of the weighing or measuring device.

L.1938, c. 182, p. 396, s. 13.



Section 51:1-126 - Comparison And Calibration Of Testing Equipment

51:1-126. Comparison and calibration of testing equipment
Every person engaged in any business covered by the provisions of this act shall submit their testing equipment at least once a year to a weights and measures officer for comparison and calibration with the standards maintained by such officer. After comparison and calibration with such standards, the weights and measures officer shall issue to such person a statement or a certificate of his findings.

L.1938, c. 182, p. 397, s. 14.



Section 51:1-127 - Record Or Register

51:1-127. Record or register
Every person licensed and registered pursuant to the provisions of this act shall maintain a record or register in which the following information shall be kept:

(a) The name and address of every person for whom weighing or measuring devices are repaired.

(b) The name and address of every person to whom a repaired, rebuilt, exchanged, or used weighing or measuring apparatus or device has been sold or delivered.

(c) Such records shall at all times be open for inspection by any weights and measures officer.

L.1938, c. 182, p. 397, s. 15.



Section 51:1-128 - Fees; Use

51:1-128. Fees; use
16. Every person who maintains or carries on the business of selling, trading in, receiving, or engaging in the repairing of condemned, rebuilt, or used weighing and measuring devices shall pay a license fee of $150 per annum. Every person engaging only in the repairing of weighing and measuring devices shall pay a fee of $20 per annum. These fees shall be paid to the State Superintendent of Weights and Measures, and by this officer shall be turned over to the State Treasurer for deposit into the "Weights and Measures Fund" created pursuant to section 8 of P.L.1994, c.60 (C.51:1-54.4).

L.1938,c.182,s.16; amended 1971,c.341,s.5; 1994,c.60,s.12.



Section 51:1-129 - Administration Of Act; Rules And Regulations

51:1-129. Administration of Act; rules and regulations
The State Superintendent of Weights and Measures shall have general supervision of the administration of this act and shall make such rules and regulations as he may deem necessary for its enforcement.

L.1938, c. 182, p. 398, s. 17.



Section 51:1-130 - Enforcement Of Act

51:1-130. Enforcement of Act
The State Superintendent of Weights and Measures, his duly authorized assistants and inspectors, county and assistant county superintendents of weights and measures and inspectors, and municipal and assistant municipal superintendents of weights and measures and inspectors, are hereby charged with the enforcement of this act.

L.1938, c. 182, p. 398, s. 18.



Section 51:1-131 - Penalties For Violations Of Act

51:1-131. Penalties for violations of Act
Any person violating any of the provisions of this act, shall, upon being found guilty of a first offense, pay a fine of not less than $50.00, nor more than $100.00, and shall, upon being found guilty of a second offense pay a fine of not less than $100.00 nor more than $250.00, and shall, upon being found guilty of any subsequent offense pay a fine of not less than $250.00 nor more than $500.00; provided, however, that any person unable to pay a fine imposed under the provisions of this act shall be committed to jail for a period of not less than 10 days nor more than 90 days.

Amended by L.1938, c. 182, p. 398, s. 19; L.1969, c. 251, s. 26, eff. Jan. 7, 1970.



Section 51:1-132 - Recovery Of Penalties, Procedure

51:1-132. Recovery of penalties, procedure
20. A proceeding to recover any penalty incurred under the provisions of this act, or acts supplementary or amendatory thereof, may be brought in the name of the State of New Jersey by any duly appointed weights and measures officers in the Superior Court or municipal court of any municipality of this State, wherein the violation occurs, which courts shall have jurisdiction over the proceeding. The proceeding shall be summary and in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant and it may be directed to any weights and measures officer, or to any constable or police officer, commanding him to cause the person or persons so complained of to be summoned or arrested and brought before the court.

No defendant under any body execution shall be detained for a period exceeding ten days, except as may be otherwise provided by this act.

It shall be the duty of the city attorney of any municipality wherein such violation shall take place to assist in the prosecution of the same, unless such municipality has no such municipal superintendent of weights and measures as provided for in section 51:1-43 of the Revised Statutes, in which case the county prosecutor of the county wherein such violation shall take place shall assist in such prosecution. All fines and penalties collected from persons offending against the provisions of this act shall be paid by the court clerk receiving the same, when recovered by a State weights and measures officer, to the State Treasurer; when recovered by a county weights and measures officer, to the county treasurer of such county; and when recovered by a municipal weights and measures officer, to the municipality which such officer represents. For violation of any of the provisions of this act, done within the view of any weights and measures officer, such weights and measures officer is authorized, without warrant, to arrest the offender or offenders and to conduct him or them before the Superior Court or a municipal court in the county wherein such offense is committed.

L.1938,c.182,s.20; amended 1953,c.48,s.13; 1991,c.91,s.478.



Section 51:1-133 - Exceptions To Application Of Act

51:1-133. Exceptions to application of Act
The provisions of this act shall not be applicable to any person or to a bona fide employee solely and exclusively employed by such person, who repairs or installs any weighing or measuring device owned, operated or used by the said person in connection with his business in the sale of commodities in trade and commerce in the State of New Jersey.

L.1938, c. 182, p. 401, s. 21.



Section 51:3-1 - Pillars Showing True Meridian; Verification Of Meridian Line

51:3-1. Pillars showing true meridian; verification of meridian line
51:3-1. The board of chosen freeholders of each county shall erect, and properly inclose and protect at public spots, adjacent to the courthouse of the county, two substantial pillars on the same meridian line and not less than one hundred feet apart. The board shall cause to be determined the accurate latitude and longitude of the first of said pillars, reckoning the longitude from the meridian at Washington, and shall have said latitude and longitude distinctly and legibly marked on said pillar in degrees, minutes, seconds and parts of a second. Upon the summit of the first pillar there shall be immovably placed a brass plate, indented with a line indicating the true meridian. There shall also be placed on said first pillar a hair sight, in such a manner that a straight line passing through the center thereof, extended to a distinctly visible needle point, which shall be maintained on the summit of the second pillar, will be in the line of the true meridian running north and south. The board shall cause the said meridian line to be verified at any time, when required by order of any judge of the Superior Court.

Amended 1953,c.48,s.14; 1991,c.91,s.479.



Section 51:3-2 - Custody Of Pillars And Inclosure; Free Access Thereto

51:3-2. Custody of pillars and inclosure; free access thereto
The said pillars and inclosure shall be subject to the custody of the county clerk. Any surveyor of lands, or civil engineer, residing in said county, or engaged in surveying therein, shall have free access thereto for the purpose of testing the variation of the compass.



Section 51:3-3 - Injuring Pillars; Misdemeanor

51:3-3. Injuring pillars; misdemeanor
Any person who shall willfully erase, alter, deface, displace, destroy, carry away or otherwise injure any such pillar or inclosure, or any part thereof, shall be guilty of a misdemeanor. Upon conviction thereof, he shall for each offense be punished by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment in the state prison for not less than one nor more than three years, or both, at the discretion of the court.



Section 51:3-4 - Variation Of Compass; Testing; Certificate; Filing; Fees

51:3-4. Variation of compass; testing; certificate; filing; fees
Every surveyor engaged in surveying land within this state, shall test and note the actual variation of his compass from the true meridian line at least once in each year. He shall deposit a copy of his notes with the date and time of such test and a certificate embodying the variation with an affidavit verifying its correctness with the clerk of the county, in which he resides or has his office, to be recorded in a book provided for that purpose.

For recording each certificate and affidavit, for copies or abstracts thereof, and for drawing the certificate and seal therefor, said clerk shall be allowed the legal fees allowed for similar services. The said fees shall be paid by the person who desires the service performed.



Section 51:3-5 - Penalty For Violation; Recovery

51:3-5. Penalty for violation; recovery
Every surveyor, who shall neglect or refuse to comply with the provisions of section 51:3-4 of this title, shall for each offense, be liable to a penalty of fifty dollars to be recovered with costs, by the board of chosen freeholders or by any person for its use and benefit in an action at law.



Section 51:3-6 - Salem And Cumberland Counties

51:3-6. Salem and Cumberland counties
L.1869, c. 228, p. 566, entitled "Supplement to the act to establish a meridian line standard in the several counties of this state," approved March twenty-fourth, one thousand eight hundred and sixty-nine, saved from repeal. [This act requires surveyors in Salem and Cumberland counties twice each year to test compasses and note variations and to file verified certificates in a prescribed form, and thereafter to make and return surveys according to the true bearings instead of the magnetic bearings, and fixes the fees of the county clerk as follows: 25 cents for recording each certificate and affidavit appended, and 15 cents for taking the affidavit.]



Section 51:3-7 - Official Survey Base Established; Plane Co-ordinates

51:3-7. Official survey base established; plane co-ordinates
51:3-7. The official survey base for New Jersey shall be a system of plane co-ordinates to be known as the New Jersey system of plane co-ordinates, said system being defined as a transverse Mercator projection of the Geodetic Reference System of 1980, having a central meridian 74` 30' west from Greenwich on which meridian the scale is set at one part in 10,000 too small. All co-ordinates of the system are expressed in meters, the x co-ordinate being measured easterly along the grid and the y co-ordinate being measured northerly along the grid, the origin of the co-ordinates being on the meridian 74` 30' west from Greenwich at the intersection of the parallel 38` 50' north latitude, such origin being given the co-ordinates x=150,000 meters; y=0 meters. The precise position of said system shall be as marked on the ground by triangulation or traverse stations established in conformity with the standards adopted by the National Geodetic Survey, formerly the United States Coast and Geodetic Survey for first and second-order work, whose geodetic positions have been rigidly adjusted on the North American Datum of 1983 or the most recently published adjustment by the National Geodetic Survey, and whose plane co-ordinates have been computed on the system defined. The New Jersey co-ordinate system defined by the North American Datum of 1927 may be used concurrently with or in lieu of the system defined by the North American Datum of 1983 for a period of 36 months after the effective date of this amendatory act, P.L.1989, c.218.

Standard conversions from meters to feet shall be the adopted standards of the National Oceanic and Atmospheric Administration.



Amended 1989,c.218,s.1.



Section 51:3-8 - Connecting Property Surveys With System Of Co-ordinates

51:3-8. Connecting property surveys with system of co-ordinates
51:3-8. Any triangulation or traverse station established as described in section 51:3-7 of this title shall be used in establishing a connection between a property survey and the above-mentioned system of rectangular co-ordinates.

Amended 1989, c.218, s.2.



Section 51:3-9 - Indorsement Of Surveys

51:3-9. Indorsement of surveys
No survey of lands hereinafter made shall have indorsed thereon any legend or other statement indicating that it is based upon the New Jersey system of plane co-ordinates unless the co-ordinates have been established on that system as herein defined.



Section 51:3-10 - Reliance Wholly On System Not Required

51:3-10. Reliance wholly on system not required
Nothing in this article contained shall be interpreted as requiring any purchaser or mortgagee to rely on a description based wholly upon the aforesaid system.



Section 51:4-1 - Deception In Sale Of Liquid Fuels And Oils Prohibited; Certain Marks Allowed

51:4-1. Deception in sale of liquid fuels and oils prohibited; certain marks allowed
No person, firm, partnership, association or corporation, their agents and servants, shall store, expose or offer for sale, or sell, or aid or assist in the sale of, any liquid fuel, lubricating oil, or other similar products, so as to deceive, or tend to deceive any purchaser as to the nature, quality or identity thereof by false representation, or by substitution, mixing or adulteration, or by the use of false or fictitious names, or by the use of disguised, camouflaged or falsely labeled containers, tanks, pumps or other distributing equipment, or by imitating the design, symbol or trade name under which recognized brands of such products are generally marketed.

Any person may, however, in good faith adopt and use a trade name, or distinguishing mark, not deceitfully similar to one already in general use by any manufacturer of such products.



Section 51:4-2 - Violations; Punishment

51:4-2. Violations; punishment
Any person, firm, partnership, association or corporation, or any servant, agent or employee thereof, who shall violate section 51:4-1 of this Title shall be guilty of a misdemeanor and for a first offense shall be punishable by a fine of not less than $250.00 nor more than $1,000.00 and for each subsequent offense shall be punishable by a fine of not less than $1,000.00 nor more than $5,000.00, or imprisonment of not less than 60 days nor more than 1 year or both, or either, at the discretion of the court.

Amended by L.1969, c. 251, s. 27, eff. Jan. 7, 1970.



Section 51:4-3 - Inflammable Fluids To Be Sold By True Names; Marking Of Containers

51:4-3. Inflammable fluids to be sold by true names; marking of containers
Benzole, gasoline, naphtha and benzine shall be sold, or offered or exposed for sale, under their true names respectively, plainly shown upon the container thereof, or upon a label securely fastened thereto.



Section 51:4-4 - Flash Or Fire Test For Certain Fluids; Misdemeanor

51:4-4. Flash or fire test for certain fluids; misdemeanor
It shall not be lawful for any person to keep or offer for sale or use in any place or building within this state, petroleum oil, or any product thereof, or to knowingly keep or offer for sale any mixture of naphtha or inflammable fluids for illuminating purposes, for use in lamps or other portable receptacles, that will flash at a less temperature or fire test than one hundred, or inflame at less temperature or fire test than one hundred and ten degrees Fahrenheit. Any person offending against this section shall be guilty of a misdemeanor.



Section 51:4-5 - Sale Of Kerosene, Etc., For Illumination; Marking Containers

51:4-5. Sale of kerosene, etc., for illumination; marking containers
Petroleum or kerosene, which will flash at a temperature less than one hundred degrees Fahrenheit, flash test, shall have plainly marked upon the container, in which it is sold or offered or exposed for sale, or on a label securely fastened thereto, the number of degrees Fahrenheit, flash test, below which it will not flash, and the words "not for inside light" . Only such product of petroleum, as will not flash at a less temperature or flash test than one hundred degrees Fahrenheit, may be sold for illuminating purposes, except for use in street lamps or open-air receptacles or in gas machines.



Section 51:4-6 - State Department Of Health To Determine Character Of Illuminating Oils

51:4-6. State department of health to determine character of illuminating oils
The state department of health shall determine and declare the means of ascertaining whether petroleum or kerosene to be sold for illuminating purposes is of the character required by this article. It shall notify each local board of health of its determination, publish notices thereof in at least one leading newspaper in each county, and distribute circulars relating thereto for common information.



Section 51:4-7 - Test Of Illuminating Oils; Notice Prohibiting Sale

51:4-7. Test of illuminating oils; notice prohibiting sale
The state department of health, or any analyst or inspector authorized by such department, or any member of a county or municipal board of health may, at any time during business hours, visit any place, where any product of petroleum is on sale, and secure such quantity thereof, as shall be sufficient for testing, at the rate of the usual retail price of said product. If it is found to be of such a character as is by section 51:4-5 of this title prohibited from sale for illuminating purposes generally, the person having it for sale may be prohibited by written notice, signed by such member of a board of health, analyst or inspector, and served upon any person in charge of said product, from the sale of the same for use for such purposes. If, thereafter, any of such product shall be so sold or offered or exposed for sale for illumination, except as permitted by said section 51:4-5, the person thus selling, offering, or exposing it for sale, shall be liable to the penalties hereinafter provided.



Section 51:4-8 - Sales Within State; Presumption

51:4-8. Sales within state; presumption
The provisions of sections 51:4-3 to 51:4-7 of this title shall apply only to petroleum or its products sold for use within this state. They shall not apply to petroleum or its products sold in tanks used for transportation. Any sale in a quantity less than one barrel shall be presumed to be for use within this state.



Section 51:4-9 - Violations; Punishment

51:4-9. Violations; punishment
Any person who shall violate any provision of sections 51:4-3 to 51:4-8 of this Title shall be guilty of a misdemeanor and except as otherwise provided shall be punishable by a fine of not less than $250.00 nor more than $1,000.00 or imprisonment at hard labor or otherwise for a term not exceeding 1 year, or both.

Amended by L.1969, c. 251, s. 28, eff. Jan. 7, 1970.



Section 51:4-9.1 - Sale Or Offer To Sell Of Kerosene Of Grade 2k Or With 0.04% Or Greater Sulfur Content; Warning; Posting; Violations; Penalties; Inspections

51:4-9.1. Sale or offer to sell of kerosene of grade 2K or with 0.04% or greater sulfur content; warning; posting; violations; penalties; inspections
a. Every pump used or connected with the sale or offer for sale at retail of the grade of kerosene commonly known as 2-K, or any other grade having greater than 0.04% sulfur content by weight, and every place where such kerosene is paid for, shall be posted or imprinted with a warning, in a conspicuous place, as follows: "THIS KEROSENE IS DESIGNATED ASTM GRADE 2-K BY THE MANUFACTURER AND MAY NOT BE SUITABLE FOR USE IN ALL UNVENTED PORTABLE KEROSENE SPACE HEATERS. CONSULT THE HEATER MANUFACTURER'S RECOMMENDATIONS FOR PROPER FUEL."

b. Any person who violates the provisions of this section shall be liable to the penalties prescribed in R.S. 51:1-89.

c. The State Superintendent of Weights and Measures in the Division of Consumer Affairs, Department of Law and Public Safety, shall establish a program of inspection of retail dealers of kerosene in the State to determine compliance with the provisions of this section.

L.1983, c. 289, s. 1, eff. Aug. 4, 1983.



Section 51:4-9.2 - Rules And Regulations

51:4-9.2. Rules and regulations
The State Superintendent of Weights and Measures in the Division of Consumer Affairs, Department of Law and Public Safety, shall adopt, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.1983, c. 289, s. 2, eff. Aug. 4, 1983.



Section 51:4-10 - Adulterated Turpentine Or Spirits Of Turpentine To Be So Labeled

51:4-10. Adulterated turpentine or spirits of turpentine to be so labeled
No person shall manufacture, mix for sale, offer or expose for sale, have in possession with intent to sell, or sell under the name of turpentine or spirits of turpentine any article not wholly distilled from turpentine gum or the scrape of pine trees, unmixed and unadulterated with any oil, benzine or other substance, unless the package containing the same is plainly marked, in solid letters not less than two inches high "adulterated spirits of turpentine" together with the true names and amounts of adulterants therein contained.



Section 51:4-11 - Linseed Oil Must Be Commercially Pure Linseed Or Flaxseed Products

51:4-11. Linseed oil must be commercially pure linseed or flaxseed products
No person shall sell under the name of raw linseed oil any article which is not wholly the product of commercially pure linseed or flaxseed.



Section 51:4-12 - Boiled Linseed Oil

51:4-12. Boiled linseed oil
No person shall sell under the name of boiled linseed oil or boiled oil, any article unless the oil from which said article was made be wholly the product of commercially pure linseed or flaxseed, and unless the same has been heated to at least two hundred and twenty-five degrees Fahrenheit.



Section 51:4-13 - Adulterated Linseed Oil To Be Labeled

51:4-13. Adulterated linseed oil to be labeled
Compounds, mixtures and preparations of raw or boiled linseed oil to which some other substance has been added may be manufactured, mixed and sold only in packages or containers plainly marked in solid letters not less than two inches high "adulterated linseed oil" , or "adulterated boiled oil" as the case may be, together with the true name and amount of adulterants contained in the mixture.



Section 51:4-14 - Purchaser Of Adulterated Turpentine Or Linseed Oil To Be Informed

51:4-14. Purchaser of adulterated turpentine or linseed oil to be informed
No person shall sell or deliver adulterated spirits of turpentine, adulterated raw linseed oil or adulterated boiled linseed oil without informing the purchaser at the time of sale that the article is not pure but is adulterated.



Section 51:4-15 - Penalties

51:4-15. Penalties
Any person who shall violate any provision of this article shall be liable to a penalty of $100.00 for the first offense, to a penalty of $200.00 for the second offense, and to a penalty of $500.00 for each subsequent offense.

Amended by L.1969, c. 251, s. 29, eff. Jan. 7, 1970.



Section 51:4-16 - Enforcement; Inspection; Recovery Of Penalties

51:4-16. Enforcement; inspection; recovery of penalties
The state department of health shall enforce the provisions of this article. All its inspectors shall have free access to all places, where spirits of turpentine or raw or boiled linseed oil are manufactured, mixed, stored, exposed for sale or sold. They shall have power to open any container, suspected to contain any such products, and take samples therefrom for analysis. The penalties prescribed by section 51:4-15 of this title shall be recovered in actions at law brought by the department in the name of the state.



Section 51:4-23 - Definitions.

51:4-23 Definitions.

1.As used in this act:

"Building materials" means lumber, wood and wood product materials regulated by the Superintendent of the Office of Weights and Measures pursuant to section 5 of P.L.1968, c.222 (C.51:4-27) and used in connection with the construction, fabrication and erection of residential, utility or business premises.

"Consumer" means any person who purchases building materials for incorporation into any type of structure.

"Dealer" means "equipped dealer" or "unequipped dealer."

"Deputy superintendent" means the deputy superintendent of the Office of Weights and Measures in the Division of Consumer Affairs in the Department of Law and Public Safety.

"Delivery," "deliver" or "delivered," except as otherwise in this act specifically provided, means transportation of building materials for sale or use in this State to a consumer by a dealer in vehicles owned, leased or rented by him.

"Delivery ticket" means any printed or electronic system that provides for: (1) (a) tickets serially numbered and used only in consecutive order; or (b) tickets with a unique identification of each transaction associated with that ticket only if the system of unique identification is established in such a manner that the Office of Weights and Measures may readily determine compliance with section 6 of P.L.1968, c.222 (C.51:4-28); (2) a means of providing the consumer with a copy of the delivery ticket; (3) a means by which the delivery ticket shall be readily available for inspection while materials are in transit and after delivery; and (4) a means of maintaining a copy of the ticket for a period of two years from the date of issuance of the ticket. A record of delivery tickets shall be available for inspection and audit by the Office of Weights and Measures.

"Engaging in business," "engage in business" or "engaged in business" shall include any single transaction, act or sale.

"Equipped dealer" means any person who is regularly engaged in the business of selling or selling and delivering building materials to consumers in this State and who maintains unloading or loading, storage, transportation, communication, sales, services or other facilities therefor, with an office accessible to the public with a competent person on duty, commensurate with the nature and other requirements of the business and an "unequipped dealer" means any person who is regularly engaged in the business of selling building materials at retail in this State to consumers in this State who does not maintain loading, unloading or storage facilities.

"Labeling" means all labels and other written, printed, branded, or graphic matter upon any building materials or accompanying such building materials.

"Lumber" means the wood obtained from the felling, trimming and working up of all kinds and types of trees for use as a structural material.

"Office" means the Office of Weights and Measures in the Division of Consumer Affairs in the Department of Law and Public Safety.

"Wood products" mean any product derived from trees as a result of any work or manufacturing process upon the same primarily intended for use as a building material.

"Mislabeled" or "misbranded" shall be deemed to mean the labeling is misleading, deceiving, or tends to be misleading or deceiving in any particular, and there shall also be taken into account, among other things, not only the representations made or suggested by any statement, word, design, or any combination thereof, but also the extent to which such labeling fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of such building materials, to which such labeling relates under the conditions of use prescribed in the labeling thereof or under such conditions of use as are customary or usual.

"Misrepresentation" means any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertation not in accordance with the facts.

"Offered for sale" or "exposed for sale" shall be construed to include the use of any advertising media or means.

"Person" includes corporation, companies, association, societies, firms, partnerships and joint stock companies as well as individuals.

"Superintendent" means the Superintendent of the Office of Weights and Measures.

"Vehicle" means any motor vehicle or motor-drawn vehicle under the control of a dealer in or upon which the products involved are loaded.

"Weights and measures officials" means a State or local weights and measures official.

L.1968, c.222, s.1; amended 2013, c.234, s.1.



Section 51:4-24 - Compliance With Act Required For Lawful Sale

51:4-24. Compliance with act required for lawful sale
It shall be unlawful for any dealer to sell, sell and deliver, offer or advertise for sale to consumers by the use of any media, building materials, in this State except in accordance with the provisions of this act.

L.1968, c. 222, s. 2, approved July 30, 1968.



Section 51:4-25 - License.

51:4-25 License.

3.It shall be unlawful for any dealer to engage in the business of selling or selling and delivering building materials, to a consumer for use in this State unless he shall have obtained from the Office of Weights and Measures a license to engage in said business.

L.1968, c.222, s.3; amended 2013, c.234, s.2.



Section 51:4-26 - License; Application, Fee, Expiration.

51:4-26 License; application, fee, expiration.

4.Applications for a license shall be made upon forms prescribed and furnished by the superintendent and shall list the places of business of the dealer. The fee for a dealer's license shall be $100. Such license shall expire one year after date of issuance. Renewal notices shall be issued to licensees at least 30 days prior to the expiration of the license.


L.1968, c.222, s.4; amended 1994, c.60, s.13; 2013, c.234, s.3.



Section 51:4-27 - Grading, Measuring And Labeling

51:4-27. Grading, measuring and labeling
All lumber, wood products and building materials shall be graded, measured and labeled in accordance with the applicable commercial standards of the United States Department of Commerce, the grading rules of approved grade rules writing agencies, or other industry standards as are accepted by the superintendent. The superintendent may not change, amend, modify or refuse to accept such standards without justifiable reason and where such standards or rules do not exist and where necessary to implement the provisions of this act, the superintendent shall establish the grade, measure and trade name only after consultation with the manufacturers and dealers involved.

L.1968, c. 222, s. 5, approved July 30, 1968.



Section 51:4-28 - Delivery Ticket, Form And Content; Filing Of Voided Tickets.

51:4-28 Delivery ticket, form and content; filing of voided tickets.

6.No dealer shall deliver or cause to be delivered by vehicles under his own control or the control of any contractor or other carrier any building materials without each delivery being accompanied by a delivery ticket. Each delivery ticket shall be serially numbered and used only in consecutive order or uniquely identified. On such tickets there shall be distinctly and indelibly expressed in ink or otherwise, the quantity, species, quality, or grade, name and type of each such building materials, trademark, name and address of the seller, the name and address of the purchaser and the date of delivery. One ticket shall be retained at the point of sale or place from which delivery commences; and the duplicate shall be delivered to the person receiving such building materials or his representative.

All voided delivery tickets, issued under the provisions of this act shall be kept on file at the place of business of the seller where the sale originated for a period of 2 years from date of issuance and shall be subject to inspection by any weights and measures official.

Any person issuing or directing the issuance of, or possessing a delivery ticket showing a different species, quantity, quality, or grade, name or type other than the species, quantity, quality or grade, name or type of building material being delivered or persons appearing at the place of delivery each with a delivery ticket for the same delivery, which tickets have different species, quantity, quality or grade, name or type appearing thereon, shall be deemed guilty of a violation of this act.

L.1968, c.222, s.6; amended 2013, c.234, s.4.



Section 51:4-29 - Misrepresentation, Mislabeling Or Misbranding; Misdemeanor

51:4-29. Misrepresentation, mislabeling or misbranding; misdemeanor
Any person who misrepresents, mislabels or misbrands any lumber, wood product or building material or who causes a deviation from the applicable standards, rules or regulations, where such deviation misrepresents any lumber, wood product or building material so as to mislead or deceive a purchaser of the same shall be guilty of a misdemeanor.

L.1968, c. 222, s. 7, approved July 30, 1968.



Section 51:4-30 - Sale Or Purchase In Compliance With Superintendent's Standards, Rules Or Regulations

51:4-30. Sale or purchase in compliance with superintendent's standards, rules or regulations
No person shall sell, expose for sale, offer for sale in this State, buy for the purpose of resale or manufacture for the purpose of resale in this State any lumber, wood product or building materials which deviate from the applicable standards, rules or regulations promulgated by the superintendent.

L.1968, c. 222, s. 8, approved July 30, 1968.



Section 51:4-31 - Rules, Regulations Or Orders

51:4-31. Rules, regulations or orders
The superintendent is authorized to establish and promulgate such rules, regulations or orders as he may deem necessary to implement the enforcement or administration of this act.

L.1968, c. 222, s. 9, approved July 30, 1968.



Section 51:4-32 - Administration And Enforcement By Superintendent; Power And Authority Of Weights And Measures Officials.

51:4-32 Administration and enforcement by superintendent; power and authority of weights and measures officials.

10.The superintendent shall have general supervision of the administration and enforcement of this act. All weights and measures officials shall have full power and authority to:

(a)Inspect and measure any building materials while in transit from the dealer to the consumer in vehicles owned, leased or rented by the dealer, after the same have been delivered to the consumer or after they have been incorporated in the building or structure in which they have become a part. They shall also have full power and authority to inspect the delivery tickets issued with any shipment and all records of the person, firm or corporation selling or selling and delivering such building materials in connection with the building materials so delivered.

(b)Issue stop-use, stop-removal, removal, condemnation, confiscation orders with reference to building materials, which he finds being used, sold, offered, exposed for sale, kept or in the process of delivery by a dealer in vehicles owned, leased or rented by him in violation of any of the provisions of this act or any rule, regulation, or order promulgated by the superintendent. Any such order shall be supported by legal processes, as provided in section 15 of P.L.1968, c.222 (C.51:4-37), by the superintendent within 30 days.

(c)Seize for use as evidence, any building materials, which he finds used, kept, sold, offered for sale or exposed for sale or in the process of delivery by a dealer in vehicles owned, leased or rented by him in violation of any of the provisions of this act or any rule, regulation, or order promulgated by the superintendent. No person shall use, remove from the premises specified, or fail to remove from the premises specified any building materials contrary to the terms of a stop-use order, stop-removal order, or removal order issued under the authority of this section.

L.1968, c.222, s.10; amended 2013, c.234, s.5.



Section 51:4-33 - Stop-use, Stop-removal, Removal, Condemnation, Or Confiscating Orders; Liability Of Consumers.

51:4-33 Stop-use, stop-removal, removal, condemnation, or confiscating orders; liability of consumers.

11.In the event that the superintendent or any of his agents or employees or any weights and measures officials issue any stop-use, stop-removal, removal, condemnation, or confiscating orders with reference to building materials found being used, sold, offered, exposed for sale, kept or in the process of delivery by a dealer in vehicles owned or leased or rented by him in violation of any of the provisions of this act or any rule, regulation, or order promulgated by the superintendent then in that event the dealer shall be responsible as provided for in section 15 of P.L.1968, c.222 (C.51:4-37). The consumer shall not be primarily liable for any violation of any of the provisions of this act committed by the dealer nor shall the consumer be liable as a guarantor or surety for any violation of any provisions committed by the dealer nor shall the consumer be deemed to warrant any action or actions exercised by the dealer which actions are in violation of any of the provisions of this act.

L.1968, c.222, s.11; amended 2013, c.234, s.6.



Section 51:4-34 - Revocation, Suspension, Restriction Or Refusal To Issue Or Renew License; Hearing

51:4-34. Revocation, suspension, restriction or refusal to issue or renew license; hearing
The superintendent may, after proper notice and hearing, revoke, suspend, restrict or otherwise limit, or refuse to issue or renew any license issued or granted pursuant to the provisions of this act for any of the following reasons:

(a) fraud or misrepresentation in the application for or in the procuring of a license;

(b) the violation of any rule, regulation or order promulgated by the superintendent;

(c) any dishonest, deceptive, or any fraudulent practice, conduct or transaction; and

(d) the loaning or the giving of any license.

Any licensee or applicant for license, may request, and shall be granted a hearing before the Attorney General or his designee upon any order, revocation or allegation of any weights and measures official.

L.1968, c. 222, s. 12, approved July 30, 1968.



Section 51:4-35 - Employment Of Specialists And Experts

51:4-35. Employment of specialists and experts
The superintendent may from time to time employ on a temporary basis such specialists and experts as he may deem necessary in carrying out the purposes of this act. Such employment shall not be subject to the provisions of Title 11 of the Revised Statutes.

L.1968, c. 222, s. 13, approved July 30, 1968.



Section 51:4-36 - Legal Proceedings Or Processes

51:4-36. Legal proceedings or processes
The superintendent is empowered to institute, or cause to be instituted such legal proceedings or processes as may be necessary to enforce and give effect to any of his powers and duties as prescribed in this act.

L.1968, c. 222, s. 14, approved July 30, 1968.



Section 51:4-37 - Authority To Issue Subpoenas; Court Action

51:4-37. Authority to issue subpoenas; court action
15. The superintendent shall have the power to issue subpoenas to compel production of any pertinent records, books or documents or the attendance of witnesses in any matter pertaining to his duties and shall have the power to administer oaths in taking testimony. Subpoenas shall be issued under the seal of the superintendent and shall be served in the same manner as subpoenas issued out of the Superior Court of this State.

Upon the failure of any person to obey a subpoena as aforesaid, the superintendent may apply to the Superior Court for appropriate relief.

L.1968,c.222,s.15; amended 1991,c.91,s.480.



Section 51:4-38 - Violations; Penalties; Collection And Enforcement; Process.

51:4-38 Violations; penalties; collection and enforcement; process.

16.Any person who knowingly violates any of the provisions of this act for which specific penalty or punishment is not otherwise provided, shall pay a penalty of not less than $50.00 nor more than $100.00 for the first offense, not less than $100.00 nor more than $250.00 for the second offense, and not less than $250.00 nor more than $500.00 for each subsequent offense.

The Superior Court and municipal court shall have jurisdiction of proceedings for the collection and enforcement of a penalty imposed because of the violation, within the territorial jurisdiction of the court, of any provision of this act. The penalty shall be collected and enforced in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Process shall be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of the superintendent or any other weights and measures official.

L.1968, c.222, s.16; amended 1991, c.91, s.481; 2013, c.234, s.7.



Section 51:5-1 - Manufacture Or Sale Of Gold Articles With False Quality Marks

51:5-1. Manufacture or sale of gold articles with false quality marks
No person shall make for sale or sell, or offer to sell or dispose of, or have in his possession with intent to sell or dispose of, any article of merchandise made in whole or in part of gold or any alloy of gold, upon which article, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which such article is incased or inclosed, shall be stamped, branded, engraved or imprinted any mark indicating, or designed or intended to indicate that the gold or alloy of gold in such article is of a greater degree of fineness than the actual fineness or quality of such gold or alloy, unless the actual fineness of such gold or alloy in the case of flat ware and watch cases be not less by more than three one-thousandths parts, and in the case of all other articles be not less by more than one-half karat than the fineness indicated by any such mark, according to the standards and subject to the qualifications set forth in section 51:5-2 of this title.



Section 51:5-2 - Tests And Standards For Determining Fineness Of Gold

51:5-2. Tests and standards for determining fineness of gold
In any test for the ascertainment of the fineness of the gold or its alloy in any article mentioned in section 51:5-1 of this title according to the standards prescribed therein, the part of the gold or its alloy taken for the test, analysis or assay shall be such part or portion as does not contain or have attached thereto any solder or alloy of inferior fineness used for brazing or uniting the parts of such article, and in addition to the aforesaid tests and standards, the actual fineness of the entire quantity of gold and of its alloys contained in any article mentioned in said section 51:5-1 of this title, except watch cases and flat ware, including all solder, or alloy of inferior metal used for brazing or uniting the parts of the article (all such gold, alloys or solder being assayed as one piece), shall not be less by more than one karat than the fineness indicated by the mark stamped, branded, engraved or imprinted upon such article or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which such article is incased or inclosed.



Section 51:5-3 - Manufacture Or Sale Of Articles Made Of Silver, With Marks Of "Sterling" , "Coin" , Etc., Where Articles Less Than Certain Fineness

51:5-3. Manufacture or sale of articles made of silver, with marks of "sterling" , "coin" , etc., where articles less than certain fineness
No person shall make for sale, sell or offer to sell or dispose of, or have in his possession with intent to sell or dispose of, any article of merchandise made in whole or in part of silver or of any alloy of silver, upon which article, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which such article is incased or inclosed, shall be marked, stamped, branded or engraved:

a. The words "sterling silver" or "sterling" or any colorable imitation thereof, unless nine hundred and twenty-five one-thousandths of the component parts of the metal appearing or purporting to be silver, of which such article is manufactured, are pure silver, subject to the qualifications set forth in section 51:5-4 of this title, provided that in case of all such articles, there shall be allowed a divergence in fineness of four one-thousandths parts from the foregoing standard; or

b. The words "coin" or "coin silver" or any colorable imitation thereof, unless nine hundred one-thousandths of the component parts of the metal appearing or purporting to be silver, of which such article is manufactured, are pure silver, subject to the qualifications set forth in said section 51:5-4; provided that in case of all such articles, there shall be allowed a divergence in fineness of four one-thousandths parts from the standard mentioned in this paragraph; or

c. Any mark or word, other than the word "sterling" or the word "coin" , indicating, or designed or intended to indicate, that the silver or alloy of silver in such article is of a greater degree of fineness than the actual fineness or quality of such silver or alloy, unless the actual fineness of the silver or alloy of silver of which such article is composed be not less by more than four one-thousandths parts than the actual fineness indicated by said mark or word, subject to the qualifications set forth in said section 51:5-4.



Section 51:5-4 - Tests For Determining Fineness Of Silver; Additional Standards

51:5-4. Tests for determining fineness of silver; additional standards
In any test for the ascertainment of the fineness of any article mentioned in section 51:5-3 of this title, according to the standards therein prescribed, the part of the article taken for the test, analysis or assay shall be such part or portion as does not contain or have attached thereto any solder or alloy of inferior metal used for brazing or uniting the parts of such article, and, in addition to the aforesaid tests and standards, the actual fineness of the entire quantity of metal purporting to be silver contained in any article mentioned in said section 51:5-3 of this title, including all solder or alloy of inferior fineness used for brazing or uniting the parts of any such article (all silver, alloy or solder being assayed as one piece), shall not be less by more than ten one-thousandths parts than the fineness indicated, according to the aforesaid standards, by the mark stamped, branded, engraved or imprinted upon such article, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which such article is incased or inclosed.



Section 51:5-5 - Manufacture Or Sale Of Gold Plated Articles Without Indicating They Are Plated

51:5-5. Manufacture or sale of gold plated articles without indicating they are plated
No person shall make for sale, sell, or offer to sell or dispose of or have in his possession with intent to sell or dispose of, any article of merchandise made in whole or in part of inferior metal, having deposited or plated thereon or brazed or otherwise affixed thereto a plate, plating, covering or sheet of gold, or of any alloy of gold, which article is known in the market as "rolled gold plate" , "gold plate" , "gold filled" , "gold electroplate" , or by any similar designation, and upon which article or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which such article is incased or inclosed, shall be stamped, printed, branded or engraved any word or mark usually employed to indicate the fineness of gold, unless such word be accompanied by other words plainly indicating that such article, or some part thereof, is made of rolled gold plate, or gold plate, or gold electroplate, or is gold filled, as the case may be.



Section 51:5-6 - Manufacture Or Sale Of Silver Plated Articles With False Marks Of "Sterling" Or "Coin" Thereon

51:5-6. Manufacture or sale of silver plated articles with false marks of "sterling" or "coin" thereon
No person shall make for sale, sell or offer to sell or dispose of, or have in his possession with intent to sell or dispose of, any article of merchandise made in whole or in part of inferior metal, having deposited or plated thereon, or brazed or otherwise affixed thereto, a plate, plating, covering or sheet of silver, or of any alloy of silver, which article is known to the market as "silver plate" or "silver electroplate" , or by any similar designation, and upon which article, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which such article is incased or inclosed, shall be stamped, branded, engraved or imprinted the word "sterling" , or the word "coin" , either alone or in conjunction with any other words or marks.



Section 51:5-7 - Penalty For Violations

51:5-7. Penalty for violations
Every person, firm, corporation or association guilty of a violation of any provision of this chapter, and every officer, manager, director or managing agent of any such person, firm, corporation or association directly participating in such violation, or consenting thereto, shall be liable to a mandatory penalty of not less than $100.00 nor more than $500.00 recoverable by the Superintendent of Weights and Measures in a court of competent jurisdiction in a civil penalty action pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

Amended by L.1969, c. 251, s. 30, eff. Jan. 7, 1970; L.1980, c. 53, s. 3, eff. June 27, 1980.



Section 51:6-1 - Definitions

51:6-1. Definitions
As used in this chapter:

a. The term "article" means any article of merchandise and includes any portion of such article, whether a distinct part thereof or not, including every part thereof whether separable or not, and also including material for manufacture.

b. The terms "platinum" , "iridium" , "palladium" , "ruthenium" , "rhodium" , or "osmium" , or any or all of them, include any alloy or alloys of any one or more of said metals.

c. The term "mark" means any mark, sign, device, imprint, stamp or brand applied to any article, or to any tag, card, paper, label, box, carton, container, holder, package, cover, or wrapping attached to, used in conjunction with, or inclosing such article, or any bill, bill of sale, invoice, statement, letter, circular, advertisement, notice, memorandum, or other writing or printing.

d. The terms "apply" and "applied" include any method or means of application or attachment to, or of use on, or in connection with, or in relation to, an article, whether such application, attachment, or use is to, on, by, in or with:

1. The article itself; or

2. Anything attached to the article; or

3. Anything to which the article is attached; or

4. Anything in or on which the article is; or

5. Anything so used or placed as to lead to a reasonable belief that the mark on that thing is meant to be taken as a mark on the article itself.

e. The term "quality mark" means any mark as herein defined indicating, describing, identifying or referring to or appearing or seeming or purporting to indicate, describe, identify or refer to the partial or total presence or existence of, or the quality of, or the percentage of, or the purity of the number of parts of platinum, iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, in any article.



Section 51:6-2 - Quality Mark Not To Apply To Mechanism And Other Enumerated Things

51:6-2. Quality mark not to apply to mechanism and other enumerated things
When an article is composed of mechanism, works or movements and of a case or cover containing the mechanism, works or movements, a quality mark applied to the article shall be deemed not to be, nor to be intended to be, applied to the mechanism, works or movements.

The quality mark applied to the article shall be deemed not to apply to springs, winding bars, sleeves, crown cores, mechanical joints, pins, screws, rivets, dust bands, detachable movement rims, hatpin stems, bracelet and necklace snap tongues. In addition, in the event that an article is marked under paragraph "e" of section 51:6-5 of this title, the quality mark applied to the article shall be deemed not to apply to pin tongues, joints, catches, lapel button backs and the posts to which they are attached, scarfpin stems, hatpin sockets, shirt stud backs, vest button backs and ear screw backs; provided, that such parts are made of the same quality of gold as is used in the balance of the article.



Section 51:6-3 - Trade-marks On Articles

51:6-3. Trade-marks on articles
If there is any quality mark printed, stamped or branded on the article itself, there must also be printed, stamped or branded on the article itself the following mark, to wit: A trade-mark duly applied for or registered under the laws of the United States of the manufacturer of such article; except that if the manufacturer has sold or contracted to sell such article to a jobber, wholesaler or retail dealer regularly engaged in the business of buying and selling similar articles, this provision shall be deemed to be complied with if there is so marked on the article the trade-mark duly registered under the laws of the United States of such jobber, wholesaler or retail dealer respectively; and in such event there may also be marked on such article itself, numerals intended to identify the article, design or pattern; provided, that such numerals do not appear or purport to be a part of the quality mark, and are not calculated to mislead or deceive anyone in believing that they are part of the quality mark.



Section 51:6-4 - Quality Marks Described; Marks Refer To Weight

51:6-4. Quality marks described; marks refer to weight
All quality marks applied to any article shall be equal in size and equally visible, legible, clear and distinct, and no quality mark which is false, deceptive or misleading shall be applied to any article or to any descriptive device therefor. No more than one quality mark shall be applied to any article and such quality mark shall be applied to such article in only one place thereon except as elsewhere specifically permitted in this chapter.

Wherever in this chapter provision is made for marking the number of parts or percentage of metals, such number or percentage shall refer to weight and not to volume, thickness or any other basis.



Section 51:6-5 - Marking Contents And Quality Of Pure Platinum And Platinum Combined With Other Metals

51:6-5. Marking contents and quality of pure platinum and platinum combined with other metals
There shall not be applied to any article any quality mark or any colorable imitation thereof, nor any contraction thereof, nor any addition thereto, nor any words or letters, nor any mark purporting to be or resembling a quality mark, except as follows:

a. An article consisting of at least nine hundred and eighty-five one-thousandths parts of platinum, iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, where solder is not used, and at least nine hundred and fifty one-thousandths parts of said same metal or metals where solder is used, may be marked "platinum" ; provided, that the total of the aforementioned metals other than pure platinum shall amount to no more than fifty one-thousandths parts of the contents of the entire article;

b. An article consisting of at least nine hundred and eighty-five one-thousandths parts platinum, iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, where solder is not used, and at least nine hundred and fifty one-thousandths parts of the said same metal or metals where solder is used, provided at least seven hundred and fifty one-thousandths parts of such article are pure platinum, may be marked "platinum" ; provided, that immediately preceding the mark "platinum" there is marked the name or abbreviation as hereinafter provided, of either iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, whichever of said metals predominates; but such predominating other metal must be more than fifty one-thousandths parts of the entire article;

c. An article consisting of at least nine hundred and eighty-five one-thousandths parts of platinum, iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, where solder is not used and at least nine hundred and fifty one-thousandths parts of said same metals where solder is used, provided more than five hundred one-thousandths parts of said article consist of pure platinum, may be marked with the word "platinum" ; provided, that said word is immediately preceded by a decimal fraction in one-thousandths showing the platinum content in proportion to the content of the entire article; and provided, further, that the mark "platinum" be followed by the name or abbreviation as herein allowed, of such one or more of the following metals, to wit: iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, that may be present in the article in quantity of more than fifty one-thousandths parts of the entire article. The name of such other metal or metals other than platinum, however, shall each be immediately preceded by a decimal fraction in one-thousandths showing the content of such other metal or metals in proportion to the entire article, as, for example, 600 Plat., 350 Pall., or 500 Plat., 200 Pall., 150 Ruth., 100 Rhod.;

d. An article consisting of nine hundred and fifty one-thousandths parts of the following metals: platinum, iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, with less than five hundred one-thousandths parts of the entire article consisting of pure platinum, may be marked with the name iridium, palladium, ruthenium, rhodium, or osmium, or any or all of them, whichever predominates in the said article, but in no event with the mark "platinum" ; provided, however, that the quantity of such metal other than platinum so marked must be marked in decimal thousandths, and that the name of such metal other than platinum so used must be spelled out in full, irrespective of any other provision of this chapter to the contrary;

e. An article composed of platinum and gold which resembles, appears, or purports to be platinum may be marked with a karat mark and the platinum mark; provided,

1. The platinum in such article shall be at least nine hundred and eighty-five one-thousandths parts pure platinum; and

2. The fineness of the gold in such article shall be correctly described by the karat mark of such gold; and

3. The percentage of platinum in such article shall be no less than five per cent in weight of the total weight of the article; and

4. The mark shall be so applied that the karat mark shall immediately precede the platinum mark, as for example, "14 K & Plat." , "18 K & Plat." , as the case may be, it being expressly provided that in case the percentage of platinum exceeds the five per cent provided herein the quality mark may also include a declaration of the percentage of platinum, as for example, "18 K & 1/10 th Plat." , or "14 K & 1/8 th Plat." , or as the case may be;

f. An article composed of platinum and any other material or metal not resembling, appearing or purporting to be platinum, may be marked with the quality mark platinum; provided, that all parts or portions of such article resembling, or appearing, or purporting to be platinum, or reasonably purporting to be described as platinum by said quality mark, shall be at least nine hundred and eighty-five one-thousandths parts pure platinum.



Section 51:6-6 - Abbreviations Permissible

51:6-6. Abbreviations permissible
Whenever provided for in this chapter except as specifically excepted in paragraph "d" of section 51:6-5 of this title, the word "platinum" may be applied by spelling it out in full or by abbreviation "Plat." ; the word "iridium" may be applied by spelling it out in full or by abbreviation "Irid." ; the word "palladium" may be applied by spelling it out in full or by the abbreviation "Pall." ; the word "ruthenium" may be applied by spelling it out in full or by the abbreviation "Ruth." ; the word "rhodium" may be applied by spelling it out in full or by the abbreviation "Rhod." ; and the word "osmium" may be applied by spelling it out in full or by the abbreviation "Osmi."



Section 51:6-7 - Penalty

51:6-7. Penalty
Any person, firm, partnership, corporation or association, or any officer, manager, director, employee or agent thereof, who shall sell or offer or expose for sale in this State, any article to which is applied any quality mark which does not conform to all the provisions of this chapter, or from which is omitted any mark required by the provisions of this chapter, shall be liable to a mandatory penalty of not less than $100.00 nor more than $500.00 recoverable by the Superintendent of Weights and Measures in a court of competent jurisdiction in a civil penalty action pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

Amended by L.1980, c. 53, s. 4, eff. June 27, 1980.



Section 51:6-8 - Articles Manufactured Prior To July 4, 1929, Not Affected

51:6-8. Articles manufactured prior to July 4, 1929, not affected
The provisions of this chapter shall not apply to any article manufactured prior to July fourth, nineteen hundred and twenty-nine.



Section 51:6-9 - Presumption As To When Article Was Manufactured

51:6-9. Presumption as to when article was manufactured
In any action relating to the enforcement of this chapter, proof that an article has been marked in violation of the provisions of this chapter shall be deemed to be prima facie proof that it was manufactured after July fourth, nineteen hundred and twenty-nine.



Section 51:6-10 - Certificate Of Federal Assay Office As Prima Facie Proof Of Weight Or Fineness

51:6-10. Certificate of federal assay office as prima facie proof of weight or fineness
In any action relating to the enforcement of the provisions of this chapter, a certificate duly issued by an assay office of the treasury department of the United States, certifying the weight of any article, or any part thereof, or of the kind, weight, quality, fineness or quantity of any ingredient thereof, shall be receivable in evidence as constituting prima facie proof of the matter or matters so certified.



Section 51:6A-1 - Buyer On Basis Of Bulk Value; Duties; Serialized Receipts; Digital Photographs.

51:6A-1 Buyer on basis of bulk value; duties; serialized receipts; digital photographs.

1.Any person in the business of buying precious metals who buys, attempts to buy or offers to buy precious metals on the basis of bulk value from any person who is not in the business of selling precious metals shall:

a.Clearly and prominently display at the point of purchase:

(1)His name and address;

(2)The price being offered or paid by the buyer for precious metals expressed as price per standard measure of weight and fineness as prescribed by the Superintendent of Weights and Measures.

b.Include his name and address in all advertisements concerning such precious metals.

c.Weigh the precious metals in plain view of the seller on State certified scales with the certificate of inspection clearly and prominently displayed.

d.Test the fineness of precious metals, if any test is so performed, in plain view of the seller.

e.Issue to the seller and keep for his own records, for not less than one year, a serialized receipt for each purchase of precious metals containing the following:

(1)The name and address of the buyer;

(2)Date of the transaction;

(3)The names of the precious metals purchased;

(4)The finenesses of the precious metals purchased;

(5)The weights of the precious metals purchased;

(6)The prices paid for the precious metals at the standard measures of weight and fineness prescribed by the superintendent;

(7)The name, address and signature of the seller of the precious metals.

f.Obtain proof of identity from each person who sells precious metals to him.

g.Retain any precious metals in the form in which they were purchased for a period of not less than two business days, minimum 48 hours.

h.Upon reasonable request, allow the inspection of the serialized receipts or precious metals provided for in subsections e. and g. respectively of this section by any law enforcement officer or weights and measures official.

i.Obtain a bond in an amount and form prescribed by regulations of the Office of Weights and Measures. The bond shall be obtained from a surety company authorized by law to do business in this State. The bond shall run to the State for the benefit of any person injured by the wrongful act, default, fraud or misrepresentation of the buyer of precious metals. No bond shall comply with the requirements of this subsection unless the bond contains a provision that it shall not be cancelled for any cause unless notice of intention to cancel is filed in the Office of Weights and Measures at least 30 days before the day upon which cancellation shall take effect. This subsection shall only apply to transient buyers.

j.Maintain, for not less than one year, digital photographs of the precious metals purchased.

L.1981, c.96, s.1; amended 2013, c.247, s.1.



Section 51:6A-2 - Registration Of Buyer; Transient Buyer; Additional Requirements; Violation; Penalty

51:6A-2. Registration of buyer; transient buyer; additional requirements; violation; penalty
A buyer of precious metals as provided for in this act shall, before buying, attempting to buy or offering to buy any precious metals, register with the police of the municipality in which he intends to conduct his business and give his name and address. A transient buyer of precious metals shall, in addition to the information required of a buyer of precious metals, provide the address at which he intends to do business in the municipality and shall reregister if he changes his location of doing business in the municipality or if he discontinues doing business for more than 20 days in the municipality and subsequently wants to resume doing business therein. Any person who violates any provision of this section is a disorderly person.

L.1981, c. 96, s. 2.



Section 51:6A-3 - Penalties.

51:6A-3 Penalties.

3.Any person who violates any provision of this act shall be liable to a mandatory penalty of not less than $500 nor more than $1,000 recoverable by the Superintendent of Weights and Measures pursuant to the provisions of the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). An action for the recovery of a civil penalty for violation of this act shall be within the jurisdiction of and may be brought before the Superior Court or municipal court in the municipality where the offense is committed or where the defendant resides or where the defendant may be apprehended.

A summons or warrant against any foreign business entity doing business in this State shall be processed as provided by law.

L.1981, c.96, s.3; amended 1991, c.91, s.482; 2013, c.126, s.1.



Section 51:6A-4 - Arrest Without Warrant

51:6A-4. Arrest without warrant
On the violation of any of the provisions of this act within his view, a weights and measures officer may without warrant arrest the offender and conduct him before a court having jurisdiction.

L.1981, c. 96, s. 4.



Section 51:6A-5 - Definitions

51:6A-5. Definitions
For purposes of this act:

a. "Precious metals" means gold, silver, platinum, palladium and alloys thereof.

b. "His name and address" means the name of the buyer and the legal name of the business under which the buyer is doing business, together with the permanent business address.

c. "Transient buyer" means a buyer of precious metals as provided for in this act who has not been in any retail business continuously for at least 6 months at the address in the municipality where he is required to register or who intends to close out or discontinue all retail business in the municipality within 6 months.

L.1981, c. 96, s. 5.



Section 51:6A-6 - Inapplicability Of Act To Government Agencies, Banks, Or Commodity Markets

51:6A-6. Inapplicability of act to government agencies, banks, or commodity markets
This act is not applicable to government agencies, State or Federally chartered banks or Federally regulated commodity markets.

L.1981, c. 96, s. 6.



Section 51:6A-7 - Right Of Municipalities To Enact More Restrictive Ordinances Or Resolutions

51:6A-7. Right of municipalities to enact more restrictive ordinances or resolutions
This act is not intended, and nothing in this act shall be construed to preclude the right of any municipality to adopt and enforce ordinances or regulations more restrictive than this act or any rules or regulations promulgated thereunder.

L.1981, c. 96, s. 7.



Section 51:6A-8 - Severability

51:6A-8. Severability
If the provisions of any section, subsection, paragraph, subdivision or clause of this act shall be adjudged invalid by a court of competent jurisdiction, the order or judgment shall not affect or invalidate the remainder of any section, subsection, paragraph, subdivision or clause of this act and, to this end, the provisions of each section, subsection, paragraph, subdivision or clause of this act are declared to be severable.

L.1981, c. 96, s. 8.



Section 51:6A-9 - Certification Of Weight Or Measure Used By Precious Metals Buyer.

51:6A-9 Certification of weight or measure used by precious metals buyer.

3. a. Upon the first official inspection of any weight or measure used by a precious metals buyer not subject to the provisions of section 2 of P.L.1981, c.96 (C.51:6A-2) that has not been certified as required pursuant to subsection c. of section 1 of P.L.1981, c.96 (C.51:6A-1), the owner of the weight or measure may be afforded two days to have the weight or measure certified. If an owner fails to have the weight or measure certified within two days after the inspection, the weights and measures officer shall immediately take possession of and destroy the weight or measure, unless, in the sole discretion of the superintendent, good cause exists to allow additional time to obtain the certification or take possession of and destroy the weight or measure.

b.A weights and measures officer shall immediately take possession of and destroy any weight or measure used by a transient buyer of precious metals as defined by section 5 of P.L.1981, c.96 (C.51:6A-5) that has not been certified as required pursuant to subsection c. of section 1 of P.L.1981, c.96 (C.51:6A-1).

No action for damages shall lie or be maintained against a weights and measures officer for the seizure.

L.2013, c.126, s.3.



Section 51:7-1 - Definitions

51:7-1. Definitions
For the purpose of this chapter the following words shall be deemed to have the meaning herein given:

a. "Department" shall mean state department of weights and measures.

b. "Person" shall be construed to include any individual, partnership, unincorporated association, corporation or other form of business enterprise.

c. "Weights and measures officers" shall be construed to include the state superintendent of weights and measures or his assistants or inspectors, county or assistant county superintendents of weights and measures or inspectors, and municipal or assistant municipal superintendents of weights and measures or inspectors.



Section 51:7-2 - Transporting Anthracite Into State Over Highways By Motor Vehicle; Certificate Of Origin Required; Signatures

51:7-2. Transporting anthracite into state over highways by motor vehicle; certificate of origin required; signatures
It shall be unlawful for any person to transport over the highways of this State any anthracite brought into this State by motor vehicle from outside of this State unless such anthracite when it crosses any boundary line of this State and at all times thereafter during the transportation thereof over the highways of this State is accompanied by an original certificate of origin signed by the person who is the owner or operator of the breaker, colliery, yard or other place of production or storage, or his duly authorized agent, where the anthracite to which the certificate of origin refers was produced or stored and also signed by the person driving or operating the motor vehicle on which said anthracite is transported into this State.

Amended by L.1938, c. 242, p. 547, s. 1.



Section 51:7-3 - Contents Of Certificate Of Origin

51:7-3. Contents of certificate of origin
The certificate of origin shall contain the following:

a. The name or names and location of, and the name or names of the owners or operators of, the breaker, colliery, yard or other place of production or storage where the anthracite to which the certificate refers has been produced or stored.

b. The kind, size and weight of the anthracite.

c. The name and address of person claiming ownership of said anthracite.

d. The name and address of the driver of the motor vehicle transporting said anthracite and the State motor vehicle registration number of said vehicle.

e. The name and address of the person or persons to whom said anthracite is to be delivered.

f. The date said certificate is issued.

Amended by L.1952, c. 146, p. 503, s. 1.



Section 51:7-4 - Issuance Of Certificates; Nontransferable; False Certificate

51:7-4. Issuance of certificates; nontransferable; false certificate
The certificates of origin as herein provided shall be issued only on forms to be supplied, on application therefor, by the superintendent of the department, shall be serially numbered and issued consecutively. A nominal charge to cover the cost of supplying such forms may be made by the superintendent. Said certificates of origin shall be nontransferable and any person who has in his possession or who files with a weighmaster or forwards to the superintendent a false certificate of origin shall be deemed guilty of a violation of this chapter.

The superintendent of the department shall issue such blank certificates of origin to any person who is the owner or operator of a colliery, breaker or other place of production or who is the owner or operator of a yard, pocket or other place of storage, outside the State of New Jersey, upon application therefor by such person showing the necessity for the issuance of said certificates and upon proof satisfactory to the superintendent that all anthracite produced or stored is not stolen and is legally acquired at its source. Notification shall promptly be given to the superintendent in case of change of source or the obtaining of anthracite from new sources since the time said application is made, and satisfactory proof shall be furnished that the anthracite is legally acquired at the new sources.

Whenever any person who transports or intends to transport anthracite into this State furnishes proof satisfactory to the superintendent that all anthracite so transported or to be transported is legally acquired at its source and is not stolen, and further, that such person is unable to obtain certificates of origin at the breaker, colliery or other place of production or at the yard, pocket or other place of storage, blank certificates shall be issued to such person in such number as the business of such person requires.

Amended by L.1938, c. 242, p. 547, s. 2.



Section 51:7-5 - Duplicate Certificate Filed With Weighmaster

51:7-5. Duplicate certificate filed with weighmaster
Any person bringing anthracite into this State from outside of this State and said anthracite is to be sold or delivered within the boundaries of this State shall file a duplicate of the required certificate of origin with the weighmaster in charge of the scales where said person has said anthracite weighed in accordance with the requirements of the laws of this State, and such duplicates of said certificates of origin shall be retained at such scales for a period of one year, unless the superintendent directs the forwarding of the same to his office, and shall be subject and open to inspection by any weights and measures officer; after storage or sale of said anthracite in this State the original certificates of origin shall be forwarded to the superintendent at his office within ten days from the date of such sale or storage and the triplicate copy shall be kept by the person who sells or stores said anthracite.

Amended by L.1938, c. 242, p. 548, s. 3.



Section 51:7-6 - Revoking License To Sell Solid Fuel; Voiding Certificate Of Origin

51:7-6. Revoking license to sell solid fuel; voiding certificate of origin
The superintendent of the department shall revoke the license of any person licensed to sell solid fuel in this State who buys, sells or transports stolen anthracite within this State or who buys, sells or transports anthracite which has been acquired at a place of production, storage or source where stolen anthracite is handled or distributed, and shall issue to such person no further license to sell solid fuel in this State for a period of at least one year from the date of revocation. The superintendent shall give at least five days' notice of the proposed revocation proceedings, which notice shall contain the charges made against the licensee and the time and place of the hearing of said revocation proceedings; said notice shall be sent by registered mail to the address given by the licensee in his application for license to sell solid fuel; said licensee shall have the opportunity to appear and enter a defense at the hearing to be held at the office of the superintendent.

The superintendent shall void all certificates of origin where the person who obtains the same buys, sells or transports stolen anthracite or deals in or handles stolen anthracite. The superintendent may refuse to grant and may void certificates of origin where the person who applies for or obtains the same violates any of the provisions of this chapter or for any of the following reasons: Fraud or misrepresentation practices in procuring any such certificates; dishonesty in conducting his business; conduct of a character likely to defraud or deceive the public; transferring said certificates to a person other than the person to whom they were issued or for any conduct or practice at variance with the purpose of this chapter. Any person using voided certificates knowingly shall be deemed guilty of a violation of this chapter. Five days' notice by registered mail of the proposed refusal to grant or voiding of said certificates shall be given to the person who applied for or obtained the same and upon request of said person he shall be given an opportunity to show cause why the granting of said certificates should not be refused or said certificates voided.

Amended by L.1938, c. 242, p. 549, s. 4; L.1952, c. 146, p. 504, s. 2.



Section 51:7-7 - Enforcement Of Chapter

51:7-7. Enforcement of chapter
All weights and measures officers in this State, in addition to their various duties now provided for by law, are hereby charged with the duty of enforcing and executing the provisions of this chapter, and the superintendent of the department shall make such rules and regulations as he may deem necessary for its enforcement.

Amended by L.1938, c. 242, p. 550, s. 5.



Section 51:7-8 - Penalty For Violations

51:7-8. Penalty for violations
Any person who violates any of the provisions of this chapter shall upon being found guilty of such offense pay a fine of not less than $250.00 nor more than $1,000.00 or if unable to pay such fine shall be committed to a county jail for a period not to exceed 90 days.

Amended by L.1969, c. 251, s. 31, eff. Jan. 1, 1970.



Section 51:7-9 - Procedure For Recovery Of Penalties; Jurisdiction

51:7-9. Procedure for recovery of penalties; jurisdiction
51:7-9. Any penalty incurred under the provisions of this chapter shall be sued for in the name of the State of New Jersey by any weights and measures officer. Jurisdiction of all cases arising out of violations of the provisions of this chapter is hereby conferred upon the Superior Court and the municipal courts in the county in which such violations are committed.

Amended 1938,c.242,s.6; 1953,c.48,s.16; 1991,c.91,s.483.



Section 51:8-1 - Definitions

51:8-1. Definitions
For the purpose of this chapter the following words shall be deemed to have the meaning herein given them:

a. "Department" shall mean the Division of Weights and Measures in the Department of Law and Public Safety.

b. "Solid fuel" shall mean any anthracite, semianthracite, bituminous, semibituminous, or lignite coal, briquettes, boulettes, coke, gas house coke, petroleum coke, petroleum carbon or any other manufactured or patented fuel not sold by liquid or metered measure.

c. "Ton" shall mean the net ton of two thousand pounds avoirdupois.

d. "Vehicle" shall mean any truck, wagon, cart or other conveying device using the streets, alleys or other thoroughfares in this State, but not including railroad cars.

e. "Equipped dealer" shall mean any person who is regularly engaged in the sale, or sale and delivery of solid fuel; maintains unloading, storage and service facilities commensurate with the nature of the business; is equipped with and using wagon or truck scales, or other approved weighing or measuring devices, of sufficient size and capacity and maintained in condition accurately to weigh the maximum load for which they are utilized; maintains an office accessible to the public with a competent person on duty, and regularly carries a stock of solid fuel.

f. "Unequipped dealer" shall mean all other persons engaged in the sale, delivery, or sale and delivery of solid fuel.

g. "Person" shall be construed to include any individual, partnership, unincorporated association, corporation or other form of business enterprise.

h. "Weights and measures officers" shall be construed to include the Superintendent of the Division of Weights and Measures or his assistants or inspectors, county or assistant county superintendents of weights and measures or inspectors, and municipal or assistant municipal superintendents of weights and measures or inspectors.

Amended by L.1953, c. 48, p. 845, s. 17.



Section 51:8-2 - Sale, Etc., Not In Accordance With Chapter Unlawful

51:8-2. Sale, etc., not in accordance with chapter unlawful
It shall be unlawful for any person to sell, deliver, or sell and deliver, or weigh or issue weight certificates for, solid fuel in this state except in accordance with the provisions of this chapter.



Section 51:8-3 - Enforcement; Jurisdiction Over Inspectors

51:8-3. Enforcement; jurisdiction over inspectors
All weights and measures officers in this state, in addition to their various duties now provided for by law, are hereby charged with the duty of enforcing and executing the provisions of this chapter. Inspectors shall report to and work under the jurisdiction of the county or municipal superintendents; but if any county or municipal superintendent is not available or deems it inadvisable to sign a complaint, inspectors shall have the power to sign such complaints.



Section 51:8-4 - General Supervision By Superintendent; Rules And Regulations

51:8-4. General supervision by superintendent; rules and regulations
The superintendent of the department shall have general supervision of the administration of this chapter and shall make such rules and regulations as he may deem necessary for its enforcement.



Section 51:8-5 - License To Sell Or Deliver Solid Fuel; Certificates Of License; License Plates; Issuance; Terms; Fees; Display; Emergency Plates; Expiration; Revocation Or Refusal To Issue; Names On Vehicles

51:8-5. License to sell or deliver solid fuel; certificates of license; license plates; issuance; terms; fees; display; emergency plates; expiration; revocation or refusal to issue; names on vehicles
It shall be unlawful for any person to engage in the business of selling, delivering or selling and delivering solid fuel in this State unless he shall have obtained from the Division of Weights and Measures a license to engage in said business and a license plate for each vehicle owned, rented, leased or hired in any manner and used by him for the delivery of solid fuel; provided, however, where any person engages in the business of selling, delivering, or selling and delivering solid fuel in this State at more than one place of business or establishment, it shall be necessary for said person to obtain a separate license for each such place of business or establishment where said solid fuel is so sold, delivered, or sold and delivered; provided, further, that it shall not be necessary for any person who sells or delivers solid fuel at retail in quantities of not more than 100 pounds, and does not sell or deliver more than 100 pounds to the same person on the same day, to obtain such license. Application for said license and license plate or plates shall be made upon a form to be supplied by the superintendent and it shall be the duty of said superintendent to issue such license to such applicant for each calendar year or fraction thereof in which said business is conducted, upon the payment of a fee of $25.00 for any 1 year or fraction thereof, and to issue, for such calendar year or fraction thereof, a license plate for each vehicle so owned and used by the applicant, together with a certificate of the issuance of such license plate, upon the payment of $5.00 for each vehicle so owned, rented, leased or hired in any manner and used, and said certificate shall contain the name and address of the owner of the vehicle and of any person renting, leasing or hiring the vehicle in any manner, together with a description of the character of the vehicle and the motor number. The holder of such certificate or the operator of such vehicle, when requested to do so by any weights and measures officer, shall exhibit such certificate, in order that such weights and measures officer may determine the correctness of said certificate.

It shall be unlawful for any person to engage in the business aforesaid without having on display in his place of business a certificate of such license, which shall be issued by said superintendent, and no person shall use any vehicle to deliver solid fuel without such license plate being securely and conspicuously attached to said vehicle and such license plate shall be transferable or interchangeable.

Liens or encumbrances on any vehicle shall not be deemed to deprive the owner or a legally authorized user of such vehicle of a right to a license plate for such vehicle; provided, however, that in emergencies growing out of extreme weather conditions, upon application to the division by any person regularly licensed under the provisions of this section, additional vehicle plates shall be issued forthwith upon the payment of $5.00 for each plate, and any such plate may be attached to any vehicle leased or otherwise employed by any licensee. Such emergency plates must be removed and returned to the division when the emergency has passed.

Every license and license plate issued under the provisions of this section shall expire, and the certificates thereof become void on December 31 of each year, and the superintendent shall issue licenses, license plates and certificates for the following year on and after November 1 of each year, such licenses, license plates and certificates so issued not to be used until December 15 of the year preceding the year for which they are issued.

The superintendent may revoke the license of or refuse to issue a license to any person, after a hearing, upon due notice, which may be served personally upon or sent by registered mail to such person, for any dishonest, deceptive or fraudulent practice.

No motor vehicle shall be used for transportation of solid fuel in this State unless the name of the licensee and the municipality in which his place of business is located is conspicuously displayed on the vehicle in letters at least 6 inches high. Any person violating this provision shall be liable to a penalty of not less than $50.00 nor more than $100.00.

Amended by L.1938, c. 44, p. 119, s. 1; L.1939, c. 41, p. 58, s. 1; L.1971, c. 341, s. 6, eff. Dec. 13, 1971; L.1979, c. 421, s. 1, eff. Feb. 8, 1980.



Section 51:8-6 - Sale By Weight Only; Pounds To The Ton; Weighmaster To Weigh

51:8-6. Sale by weight only; pounds to the ton; weighmaster to weigh
All solid fuel shall be sold by weight. It shall be unlawful for any person to sell or deliver or start out for delivery less than two thousand pounds by weight to the ton of solid fuel or a proper proportion thereof when the quantity to be delivered is less than a ton, and such solid fuel shall, except as otherwise herein provided, be duly weighed by a weighmaster designated to weigh solid fuel, on stationary scales suitable for weighing solid fuel, which have been tested and sealed by any authorized weights and measures officer.



Section 51:8-7 - Weighing Fuel Of Unequipped Dealer On Scales Of Equipped Dealer

51:8-7. Weighing fuel of unequipped dealer on scales of equipped dealer
Unequipped dealers engaged in the sale, or sale and delivery of solid fuel in this state purchased from and weighed over the scales of an equipped dealer or wholesale pocket dealer in this state shall be furnished with weight certificates signed by the weighmaster of such equipped dealer or wholesale pocket dealer as provided in section 51:8-9 of this title, on forms of such unequipped dealers.



Section 51:8-8 - Weighing Fuel Of Unequipped Dealer On Approved Scales; Procedure

51:8-8. Weighing fuel of unequipped dealer on approved scales; procedure
Unequipped dealers engaged in the sale and delivery of solid fuel in this state, except as provided in section 51:8-7 of this title, shall have such solid fuel weighed on scales tested and approved by the proper weights and measures officers. The owner of the scales on which such weighing is made shall furnish each unequipped dealer with a weight certificate, as provided in section 51:8-9 of this title, for each load or for each separate part of a load, on forms of such unequipped dealers, signed by the weighmaster of such owner, and a copy of each such weight certificate shall be retained at the scales where such weighing is done for a period of one year and shall be subject to inspection by any weights and measures officer. The owner of the scales shall keep, on forms approved by the superintendent of the department, an accurate record of all weighings made and such record shall be open to inspection by any weights and measures officer, for a period of one year.



Section 51:8-9 - Weight Certificates; Necessity Of; Contents; Delivery Tickets; Exceptions

51:8-9. Weight certificates; necessity of; contents; delivery tickets; exceptions
It shall be unlawful for any person to deliver or cause to be delivered or to be started out for delivery any solid fuel without each lot in each separate compartment of any vehicle being accompanied by a weight certificate issued by a certified weighmaster duly designated to weigh solid fuel under the provisions of this chapter on which shall be distinctly expressed:

a. In pounds the gross weight of the solid fuel and the vehicle in which it is contained.

b. In pounds the tare weight or the weight of the vehicle without load.

c. In pounds the net weight of the solid fuel.

d. The kind and size of the solid fuel.

e. The name and address of the purchaser.

f. The name and address of the seller.

g. The plate number of the vehicle as provided in section 51:8-5 of this title.

h. The signature and seal of the weighmaster designated to weigh solid fuel, by whom weighed and the date weighed.

i. The number of bags or sacks, when bags or sacks are representative of the quantity contained in the vehicle.

The tare and gross weights as certified on the weight certificate shall be taken on the same scales.

The weight certificate as herein defined may be issued on the sellers' forms, which shall be known as "delivery tickets" . Each such delivery ticket shall be issued in triplicate, shall be serially numbered and shall be used only in consecutive order. One copy of said delivery ticket shall be left with the purchaser of the solid fuel or his agent, and the third copy shall be retained at the scales during the time when the solid fuel represented by such ticket is in course of actual delivery, and all voided delivery tickets in triplicate and one copy of each delivery ticket issued under the provisions of this chapter shall be kept on file at the place of business of the seller for a period of one year from date of issuance and shall be subject to inspection by any weights and measures officer. When the impression of the official seal of any weighmaster appears on a delivery ticket or weight certificate it shall be prima facie evidence that such impression was made by said weighmaster.

Any person issuing or directing the issuance of, or possessing delivery tickets showing different weights or sizes for the same delivery, or persons appearing at the place of delivery, each with a delivery ticket for the same delivery, which tickets have different weights or sizes appearing thereon, shall be deemed guilty of a violation of the provisions of this chapter.

When solid fuel is sold in packages of one hundred pounds or less the provisions of this section shall not apply if the solid fuel is delivered in closed containers or closed bags and the net contents of such bag or container expressed in pounds is plainly and conspicuously stamped or printed thereon, together with the name and address of the person packaging said solid fuel.

When solid fuel is sold in bulk in lots of one hundred pounds or less, the provisions of this section shall not apply when such solid fuel is weighed upon scales which have been tested and sealed by any weights and measures officer and a delivery ticket is left with the purchaser showing the date of sale, name and address of the seller and the weight of the solid fuel expressed in pounds.

This section shall not apply to the sale of a boatload or railroad carload of solid fuel delivered direct from the boat or car to one purchaser and accepted as to weight by the purchaser on the bill of lading or other voucher issued by the carrier.



Section 51:8-10 - Substituting Name Of Another Person In Weight Certificate

51:8-10. Substituting name of another person in weight certificate
Where any person shall be unable to deliver solid fuel to the purchaser originally designated in the weight certificate, he may, by direction of any weighmaster, designated to weigh solid fuel, substitute the name and address of another purchaser; provided, that report of such substitution is made within twenty-four hours to the weighmaster who issued the original weight certificate.



Section 51:8-11 - Weighing Fuel In Process Of Delivery

51:8-11. Weighing fuel in process of delivery
Any weights and measures officer who finds any quantity of solid fuel ready for or in process of delivery may direct the person in charge of the solid fuel to convey the same to the nearest available accurate scales designated by said officer. Such officer shall thereupon determine the weight of the solid fuel and the vehicle on which it is carried and shall direct such person in charge to return to such scales forthwith upon unloading the solid fuel and upon such return the officer shall determine the weight of the vehicle without load. It shall be unlawful for any person in charge of a vehicle containing such solid fuel or from which such solid fuel has been unloaded to fail to take the vehicle upon the direction of said officer to the scales as aforesaid or refuse to permit the solid fuel or vehicle to be weighed by such officer.



Section 51:8-12 - Who May Issue Weight Certificates; Certificate Of Designation As Weighmaster; Application; Period; Revocation; Substitution Of Weighmaster

51:8-12. Who may issue weight certificates; certificate of designation as weighmaster; application; period; revocation; substitution of weighmaster
It shall be unlawful for any person to make or issue a weight certificate for solid fuel unless certified as a weighmaster by the superintendent of the department under the provisions of sections 51:1-73 to 51:1-80 of this title, and duly designated by said superintendent to weigh solid fuel in accordance with the provisions of this chapter, and a public weigher shall not be permitted to weigh solid fuel unless designated to do so under the provisions of this chapter.

Application for a certificate of designation shall be made upon a form prescribed by the superintendent; the applicant shall furnish satisfactory evidence of good moral character and of ability to weigh accurately, and to make correct weight certificates, and shall indicate the place where the applicant shall perform his function as a weighmaster designated to weigh solid fuel and the type and capacity of the scale or scales to be used by the applicant.

When the applicant is an equipped dealer or an employee of an equipped dealer having two or more yards, he may be designated to weigh upon any or all of the scales in the said yard or yards. No certificate of designation shall be issued to any applicant unless he is the owner or lessee of the scales at the place designated in his application, or a bona fide employee of the owner or lessee of such scales; provided, however, that not more than three certificates of designation shall be issued for the same scale, unless the superintendent in his discretion deems it advisable that more than three persons shall be designated to weigh solid fuel on said scale.

The period of the certificate of designation to weigh solid fuel shall run concurrently with the term of the applicant as weighmaster and shall expire on the date of the expiration of said term. Each certificate of designation shall be kept at the place where the weighmaster is engaged in weighing solid fuel and shall be open to inspection, and shall state the type, capacity and location of the scale or scales upon which he is designated to weigh solid fuel.

Upon notice to a weighmaster, his certificate of designation may be revoked by the superintendent of the department, after hearing, for dishonesty, incompetency, inaccuracy or for any violation of the provisions of this chapter, or for any misrepresentation in his application for the said certificate; and the said certificate shall become invalid when for any reason he is no longer employed at the place of weighing for which the certificate was issued.

In any case where a certificate of designation has been revoked any person shall be authorized to substitute, at the place for which said revocation was made, another weighmaster in his employ and duly designated as such under the provisions of this chapter, pending disposition by the superintendent of the department of a new application for designation of a new applicant as weighmaster to weigh solid fuel at the place for which the certificate of designation has been revoked; provided, that the said new application must be forwarded to the superintendent of the department within five days of the substitution of another weighmaster designated to weigh solid fuel.

In case of the death, absence or inability to act of a weighmaster designated to weigh solid fuel, any person may substitute for such deceased or absent weighmaster another weighmaster in his employ and duly designated as such under the provisions of this chapter; provided, that immediate notice of such substitution be reported by said person to the superintendent of the department and that any such substitution shall not be authorized to continue as weighmaster at the place of substitution for a period in excess of thirty days unless with the written consent of the superintendent of the department.

Amended by L.1938, c. 44, p. 121, s. 2.



Section 51:8-13 - Disposition Of License Fees; Payments To Counties And Municipalities Of Moneys Collected

51:8-13. Disposition of license fees; payments to counties and municipalities of moneys collected
All license fees required to be collected by the superintendent of the division under the provisions of this chapter shall be turned over to the treasurer of the State of New Jersey who shall itemize and report separately in his annual report all income so received.

Amended by L.1971, c. 341, s. 7, eff. Dec. 13, 1971; L.1979, c. 421, s. 2, eff. Feb. 8, 1980.



Section 51:8-14 - Violations; Penalties

51:8-14. Violations; penalties
It shall be unlawful:

a. For any weighmaster to issue a false or incorrect weight certificate or for any person to solicit him so to do.

b. For any weighmaster to permit any weight certificate to be issued or used which purports to bear his signature or seal but which was not in fact signed or sealed by him or which expresses a weight not ascertained by him.

c. For any person to use a false or incorrect weight certificate or to use a certificate not bearing the signature and seal of a weighmaster designated to weigh solid fuel.

d. For any person to deliver solid fuel in any vehicle not having securely and conspicuously attached thereto a license plate as provided in this act.

e. For any person to deliver solid fuel without a weight certificate.

f. For any person to fail, neglect, or refuse to deliver a correct and lawful weight certificate to the purchaser of solid fuel.

g. For any person to permit any diminution of the load of solid fuel after the weight thereof has been certified by a weighmaster designated to weigh solid fuel and before its delivery to the purchaser or purchasers thereof.

h. For any person to deliver or cause to be delivered less than the quantity of solid fuel represented in the weight certificate accompanying such solid fuel as provided in this chapter.

Any person violating any of the provisions of paragraphs "a," "b," "c" of this section shall, upon being found guilty of such offense, pay a fine of not less than $250.00, nor more than $1,000.00.

Any person violating any of the provisions of paragraphs "d," "e," or "f" of this section shall, upon being found guilty of such offense, pay a fine of not less than $50.00, nor more than $100.00.

Any person violating any of the provisions of paragraphs "g" or "h" of this section shall, upon being found guilty of such offense, pay a fine of not less than $50.00, nor more than $100.00, and shall, upon being found guilty of a second similar offense, pay a fine of not less than $100.00, nor more than $250.00, and shall, upon being found guilty of any subsequent similar offense, pay a fine of not less than $250.00, nor more than $500.00.

Any person who violates any provision of this chapter not specified in this section shall, upon being found guilty of such offense, pay a fine of not less than $50.00, nor more than $100.00. Any person unable to pay a fine imposed under the provisions of this chapter shall be committed to jail for a period of not to exceed 6 months.

Amended by L.1969, c. 251, s. 32, eff. Jan. 7, 1970.



Section 51:8-15 - Procedure For Recovery Of Penalties

51:8-15. Procedure for recovery of penalties
An action to recover any penalty incurred under the provisions of this chapter may be brought in the name of the State of New Jersey by any duly appointed weights and measures officer. The summons or warrant issued may be directed to a person named in section 51:1-105 of this Title or to any weights and measures officer.

It shall be the duty of the municipal attorney of any municipality wherein such violation shall take place to assist in the prosecution of the same, unless such municipality has no such municipal superintendent of weights and measures as provided for in section 51:1-43 of this Title, in which case the county prosecutor of the county wherein such violation shall take place shall assist in such prosecution.

Amended by L.1953, c. 48, p. 846, s. 18.



Section 51:8-16 - Arrest Without Warrant

51:8-16. Arrest without warrant
51:8-16. For violation of any of the provisions of this chapter, done within the view of any weights and measures officer, such weights and measures officer is authorized, without warrant, to arrest the offender or offenders and to conduct him or them before the Superior Court or any municipal court having jurisdiction in the county wherein such arrest is made or the offense is committed.

Amended 1953,c.48,s.19; 1991,c.91,s.484.



Section 51:8-19 - Disposition Of Penalties

51:8-19. Disposition of penalties
All fines and penalties collected from persons offending against the provisions of this chapter shall be paid by the magistrate or court clerk receiving the same, when recovered by a State weights and measures officer, to the State Treasurer; when recovered by a county weights and measures officer, to the county treasurer of such county; and when recovered by a municipal weights and measures officer, to the municipality which such officer represents.

Amended by L.1953, c. 48, p. 847, s. 22.



Section 51:9-1 - Definitions

51:9-1. Definitions
As used in this chapter:

a. The words "liquid fuels" shall be deemed to mean and to include fuel in liquid form, which can or may be used for heating purposes; Provided, however, that oils shall not be included if they possess a flash point of one hundred five degrees Fahrenheit or lower, as determined by the Tagliabue closed cup tester or a Saybolt Universal Viscosity at one hundred degrees Fahrenheit higher than fifty-five seconds.

b. The words "weights and measures official" shall be deemed to mean and to include any State, county or municipal superintendent, or assistant superintendent of weights and measures.

Amended by L.1938, c. 323, p. 834, s. 1; L.1953, c. 48, p. 847, s. 23.



Section 51:9-2 - Only Approved Measuring Devices To Be Used; Certificate Of Approval

51:9-2. Only approved measuring devices to be used; certificate of approval
It shall be illegal to use or to employ any measuring device for use in the purchase or sale of any liquid fuel without the same first being approved as to type and construction by the state superintendent of weights and measures and calibrated, tested and sealed by any weights and measures official. The state superintendent of weights and measures shall provide a form of certificate to be issued by a weights and measures official after the approval, testing, calibration and sealing of any measuring device, which certificate shall expire one year from the date thereof following issuance thereof and shall be renewed annually. It shall be unlawful to sell or deliver or have in possession with intent to deliver any liquid fuel unless such certificate shall be in possession at all times or carried on the vehicle to which it applies.



Section 51:9-3 - Sale By Volume; Unit Of Volume

51:9-3. Sale by volume; unit of volume
All liquid fuel shall be sold by volume. The unit of volume shall be the standard United States gallon.



Section 51:9-4 - Calculating Volume By Weight; Tables For Conversion Of Weight To Volume And Temperature Corrections

51:9-4. Calculating volume by weight; tables for conversion of weight to volume and temperature corrections
If the volume be calculated by weight, the net weight shall be determined by means of a scale of approved type and capacity, tested and sealed by any weights and measures official. For the conversion of weight to volume and for temperature corrections, the National Standard Petroleum Oil Tables as approved by the United States Bureau of Standards shall be used.



Section 51:9-5 - Measuring Quantities Between 50 And 10,000 Gallons; Exceptions

51:9-5. Measuring quantities between 50 and 10,000 gallons; exceptions
Each sale or delivery of liquid fuel exceeding 50 gallons but not exceeding 10,000 gallons shall be measured by means of a positive displacement liquid flow meter which has been tested and sealed as to its adjusting and recording elements by any weights and measures official; but this section shall not apply to liquid fuel sold in barrels or other containers upon which the quantity in terms of liquid measure is plainly and conspicuously marked, to liquid fuel sold to be delivered by the entire railroad tank car or cargo direct from the vessels, boats, or railroad tank cars or bulk tank trucks or compartments thereof containing the same to 1 destination and consigned to 1 person and accepted by the purchaser on the original bill of lading or invoice as proof of measurement or weight, or to the sale or delivery of liquid fuel which the State Superintendent of Weights and Measures determines does not by reason of its viscosity or other condition lend itself to metered measurement.

Amended by L.1956, c. 109, p. 493, s. 1.



Section 51:9-6 - Measuring Quantities Over 10,000 Gallons

51:9-6. Measuring quantities over 10,000 gallons
Deliveries of quantities in excess of 10,000 gallons may be measured through a meter or from compartments which have been calibrated and whose indicators have been sealed by any weights and measures official.

L.1937, c. 183, s. 6, p. 625. Amended by L.1956, c. 109, p. 494, s. 2.



Section 51:9-7 - Delivery Tickets; Duplicates; Contents

51:9-7. Delivery tickets; duplicates; contents
A delivery ticket and duplicate thereof shall be issued upon the completion of delivery of each sale or delivery of liquid fuel exceeding 10 gallons. If the sale or delivery exceeds 50 gallons and is of a type of liquid fuel which is required to be measured by meter, the ticket shall be printed by means of an automatic printing device attached to and co-ordinated with the operating mechanism of a meter approved for the measurement of liquid fuels pursuant to the provisions of this chapter. On each ticket there shall be distinctly and legibly expressed the date, the name and address of the seller, the name and address of the purchaser, the number of gallons sold or delivered, the grade of liquid fuel, and the signature of the person making such sale or delivery or his agent. One of such tickets shall be given to the purchaser and the other shall be retained by the seller for a period of 1 year, such retained tickets being subject to inspection by any weights and measures official. Delivery tickets shall be serially numbered. No duplicate or retained ticket shall be destroyed but may be voided and kept on file.

The provisions of this section shall not apply where there is a meter permanently attached and properly security sealed in the consuming apparatus of the consumer with the recording elements always available to him. In this situation, in lieu of a delivery ticket, there shall be rendered to the consumer by the seller a periodical statement of the amount of fuel delivered to him as indicated on the meter attached to his consuming apparatus. On notice to the seller a consumer may at any time elect to discontinue use of a meter attached to his consuming apparatus and to receive delivery tickets as in this section provided.

Amended by L.1956, c. 109, p. 494, s. 3; L.1964, c. 21, s. 1.



Section 51:9-8 - Adjustment, Repair Or Alteration Of Measuring Device; Removing Meter From Tank

51:9-8. Adjustment, repair or alteration of measuring device; removing meter from tank
It shall be unlawful after the approval, testing and sealing of any measuring device and equipment used in delivering liquid fuel, to adjust, repair or alter the same or to cause said measuring device and equipment to be adjusted, repaired or altered, unless approval of a weights and measures official is first obtained; and it shall be unlawful to remove any meter from the tank to which it is affixed at the time of testing and sealing to any other tank, unless immediate written notification is given to a weights and measures official advising of necessity of alterations or change.



Section 51:9-9 - Delivery Measured By Approved Device; Misrepresenting Quantity

51:9-9. Delivery measured by approved device; misrepresenting quantity
No person shall deliver any liquid fuel without the same having been measured by a measuring device approved, tested and sealed in accordance with the provisions of this chapter, nor shall any person sell or deliver less than the quantity represented to be sold and delivered.



Section 51:9-9.1 - Residential Oil Fill Pipe, Regulations, Violations, Fees

51:9-9.1. Residential oil fill pipe, regulations, violations, fees
a. The owner of any residential dwelling served by a home heating oil tank shall provide that the cap of any exterior heating oil fill pipe be colored green or that the tank fill pipe be equipped with a fill tightness system with a fill cap stamped or engraved in clear letters with the words "Fuel Oil."

b. No person may pump, pour, or otherwise place home heating oil into any exterior heating oil tank fill pipe of a residential dwelling unit unless that pipe is capped with a tank fill pipe cap that is colored green, or unless the tank fill pipe is equipped with a fill tightness system with a fill cap stamped or engraved in clear letters with the words "Fuel Oil."

c. A person who violates the provisions of this section is subject to a civil penalty not to exceed $500. The penalty may be collected in a summary proceeding brought pursuant to "the penalty enforcement law," (N.J.S.2A:58-1 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law" in connection with this act.

L.1991,c.163,s.1.



Section 51:9-10 - Rules And Regulations

51:9-10. Rules and regulations
The State Superintendent of Weights and Measures shall make such rules and regulations governing the type of all measuring devices and equipment used in the delivery of liquid fuel, and the manner of approval, testing, or calibrating of the same and the mailing and preserving of the periodical statements of meter readings sent to purchasers having meters on their consuming apparatus, as he may deem necessary, in order to prevent the perpetration of fraud in the sale of liquid fuel.

Amended by L.1964, c. 21, s. 2.



Section 51:9-11 - Penalties; Amount; Disposition; Municipal Attorney To Assist In Prosecution

51:9-11. Penalties; amount; disposition; municipal attorney to assist in prosecution
Any person violating any of the provisions of this chapter shall, upon conviction thereof, pay a penalty of not less than $50.00 nor more than $100.00, for the first offense, or for failure to forthwith pay such penalty shall be imprisoned in the county jail for a period not exceeding 20 days; and for a second offense, shall, after conviction, pay a penalty of not less than $100.00 nor more than $250.00 and for failure to forthwith pay such penalty shall be imprisoned in the county jail for a period not exceeding 40 days; and for a third or each subsequent offense, shall, after conviction, pay a penalty of not less than $250.00 nor more than $500.00, and for failure to forthwith pay such penalty shall be imprisoned in the county jail for a period not exceeding 60 days.

All penalties collected from persons violating the provisions of this chapter shall be paid by the magistrate or court clerk receiving the same, when recovered by the State Superintendent of Weights and Measures, or his assistants, to the State Treasurer; when recovered by a county weights and measures officer, to the county treasurer of such county; and when recovered by a municipal weights and measures officer, into the treasury of the municipality which such officer represents.

It shall be the duty of the municipal attorney of any municipality wherein any violation takes place to assist in the prosecution of the same and to assist in the trial of any appeal, where a complaint is made by a municipal weights and measures official and if such municipality has no municipal weights and measures official, the county prosecutor wherein such violation takes place shall assist in such prosecution.

Amended by L.1953, c. 48, p. 847, s. 24; 1969, c. 251, s. 33, eff. Jan. 7, 1970.



Section 51:9-12 - Summons Or Warrant To Issue

51:9-12. Summons or warrant to issue
51:9-12. A complaint having been made to the Superior Court or a municipal court by any weights and measures official, that any person has violated any of the provisions of this chapter, a summons or a warrant may issue directed to any weights and measures official or to any constable or police officer for the appearance or arrest of the person so charged.

Amended 1953,c.48,s.25; 1991,c.91,s.485.



Section 51:9-16 - Request To Attorney-general To Attend

51:9-16. Request to Attorney-General to attend
The county prosecutor of any county, charged with the enforcement of the provisions of this chapter, may request the Attorney-General to attend personally, or by such assistant or assistants, as he shall designate to aid in any appeal which may be taken in any proceeding under this chapter.

Amended by L.1953, c. 48, p. 849, s. 29.



Section 51:9-17 - Entitling Proceedings

51:9-17. Entitling proceedings
All proceedings for the violation of the provisions of this chapter shall run in the name of the State of New Jersey with the weights and measures official who institutes the proceeding as prosecutor.

Amended by L.1953, c. 48, p. 849, s. 30.



Section 51:9-18 - Arrest Without Warrant

51:9-18. Arrest without warrant
51:9-18. Any police officer, or weights and measures official is hereby authorized to arrest, without warrant, any person violating, in the presence of such police officer, or weights and measures official any of the provisions of this chapter, and to bring the defendant before the Superior Court or a municipal court in the county where such offense is committed.

Amended 1953,c.48,s.31; 1991,c.91,s.486.



Section 51:9-20 - Summons Or Warrant Valid Throughout State; Arrest In County Other Than Where Violation Occurred; Procedure

51:9-20. Summons or warrant valid throughout State; arrest in county other than where violation occurred; procedure
51:9-20. A summons or warrant issued by any court having jurisdiction in accordance with the provisions of this chapter shall be valid throughout the State, and any officer who has power to serve the said summons, or to serve said warrant and make arrest thereon, in the county where the same shall have been issued, shall have like power to serve said summons and to serve said warrant and make arrest thereon in any of the several counties of the State. If any person shall be arrested for a violation committed in the county other than that in which the arrest shall take place, the person so arrested may demand to be taken before the Superior Court or a municipal court in the county in which the arrest may have been made for the purpose of making a cash deposit or of entering into a recognizance with sufficient surety; whereupon the officer serving the said warrant shall take the person so apprehended before such a court in the county in which the arrest shall have been made, which shall thereupon fix a day for the matter to be heard before the court issuing the said warrant, and shall take from the person apprehended a cash deposit or recognizance to the State of New Jersey with sufficient surety or sureties for the appearance of the said person at the time and place designated. The cash deposit or recognizance so taken shall be returned to the court issuing the warrant, to be retained and disposed of by it as by this chapter provided.

Amended 1953,c.48,s.33; 1991.c.91,s.487.



Section 51:10-1 - Terms Defined

51:10-1. Terms defined
1. For the purpose of this act the following words shall be deemed to have the meaning herein given them:

(a) "Liquefied petroleum gas" shall mean and include any material or substance which is composed predominantly of any of the following hydrocarbons or mixtures of the same:

Propane, propylene, butane, normal or iso-, and butylene.



(b) "Superintendent" shall mean the Superintendent of the Division of Weights and Measures of the Department of Law and Public Safety.

(c) "Weights and measures officer" shall mean and include the superintendent of weights and measures or his deputy or assistant superintendents, county superintendents of weights and measures or their assistants, and municipal superintendents of weights and measures or their assistants.

(d) "Court" shall be construed to mean and to include the Superior Court or municipal court.

L.1952,c.143,s.1; amended 1953,c.48,s.35; 1991,c.91,s.488.



Section 51:10-2 - Liquefied Petroleum Gas; Units Of Measurement

51:10-2. Liquefied petroleum gas; units of measurement
Liquefied petroleum gas shall be sold or offered for sale by avoirdupois net weight, by liquid measure based on the standard United States gallon of two hundred and thirty-one cubic inches, or by cubic feet based on the standard cubic foot of one thousand seven hundred and twenty-eight cubic inches; provided, however, that nothing herein shall be interpreted so as to prohibit the sale of such product by other units heretofore employed by industry and accepted by the trade and approved by the superintendent of the division of weights and measures of the Department of Law and Public Safety, if the scale or meter used to determine weight or measurement and the invoice rendered clearly indicate to the consumer the equivalent of such unit in avoirdupois pounds, United States standard gallons or cubic feet and fractions thereof.

L.1952, c. 143, p. 495, s. 2.



Section 51:10-3 - Package Weight; Liquefied Petroleum Gas; Variations

51:10-3. Package weight; liquefied petroleum gas; variations
When liquefied petroleum gas is sold or offered for sale by package weight, variations at the rate of one pound per one hundred pounds under the specified net weight of the container are permitted in individual containers, but the average weight of not less than twelve containers shall not be less than the marked net weight of the container.

L.1952, c. 143, p. 496, s. 3.



Section 51:10-4 - Markings On Containers Or Labels; Tare Weight

51:10-4. Markings on containers or labels; tare weight
Containers used where the gas content is sold by package weight must have the tare weight plainly and conspicuously marked on the container or on permanently attached appurtenances, and the net contents plainly and conspicuously marked on the container or on a tag or other type of label firmly attached thereto. Tare weight shall be construed to be the weight of the container, valve and other permanent attachments but does not include the valve-protecting cap.

L.1952, c. 143, p. 496, s. 4.



Section 51:10-5 - Removal Of Container From Premises; Weighing Liquefied Petroleum Gas Remaining

51:10-5. Removal of container from premises; weighing liquefied petroleum gas remaining
When liquefied petroleum gas is sold or delivered in package form and the cylinder or container is connected to the consumer's apparatus, the said cylinder or container shall neither be disconnected nor removed from the premises before it becomes empty, except as may be provided hereafter or by contract with the purchaser or consumer. When removed before becoming empty said cylinder or container shall be weighed by the seller to determine the quantity of liquefied petroleum gas remaining in such cylinder or container and a written receipt issued to the purchaser or consumer stating such quantity. When weighed on the customer's premises, weight shall be subject to verification by the seller at the dealer distribution point or the filling plant to determine whether credit is due the customer; provided, however , that the provisions of this paragraph shall not apply where they are inconsistent with the terms of a written contract of sale. A cylinder or container shall be considered empty when the gross weight of the cylinder or container does not exceed the tare weight as marked within the tolerance allowed.

L.1952, c. 143, p. 496, s. 5.



Section 51:10-6 - Delivery Tickets And Duplicates

51:10-6. Delivery tickets and duplicates
Each delivery of liquefied petroleum gas sold on a package basis in cylinders or containers to consumers and each delivery of such gas from a vehicle tank or other vessel into tanks, cylinders or containers connected to consumer apparatus when sale is based on a quantity so delivered, shall be accompanied by a delivery ticket and duplicate thereof. On such ticket and duplicate thereof shall be distinctly expressed in ink or other indelible substance the date of delivery, the net weight or volume of such liquefied petroleum gas delivered together with the name and address of the seller and the name and address of the purchaser of such liquefied petroleum gas. Delivery tickets shall be serially numbered or the serial number of the cylinder or container shall be legibly marked on such delivery ticket. One of such tickets shall be delivered to the person receiving the liquefied petroleum gas, and the other ticket shall be retained by the seller of the liquefied petroleum gas for a period of one year and shall be subject to inspection by any weights and measures officer, within this time.

L.1952, c. 143, p. 497, s. 6.



Section 51:10-7 - Meter And Pertinent Equipment

51:10-7. Meter and pertinent equipment
When liquefied petroleum gas is sold by liquid measure and measured by meter, the meter and pertinent equipment must be such as to assure accurate liquid measurement within plus or minus one per centum (1%).

L.1952, c. 143, p. 497, s. 7.



Section 51:10-8 - Artificial Heat To Expand Liquefied Petroleum Gas Being Delivered Prohibited

51:10-8. Artificial heat to expand liquefied petroleum gas being delivered prohibited
The use of artificial heat for the purpose of expanding liquefied petroleum gas before or during the process of delivery, when the basis of settlement for such sale or delivery is liquid volume, is prohibited.

L.1952, c. 143, p. 497, s. 8.



Section 51:10-9 - Sealing Of New Meters; Regulations

51:10-9. Sealing of new meters; regulations
New meters for measuring liquefied petroleum gas sold in the vapor state shall be sealed by the manufacturer thereof as hereinafter provided or by a weights and measures officer. The superintendent of the division of weights and measures of the Department of Law and Public Safety shall prescribe regulations including specifications and tolerances governing the testing and sealing of such meters and method of determining the quantity of liquefied petroleum gas, and may authorize any manufacturer or distributor of liquefied petroleum gas to seal used meters upon written agreement to conform to said regulations. The superintendent of the division of weights and measures of the Department of Law and Public Safety may at any time for cause revoke the authority so given by him to any manufacturer or distributor of liquefied petroleum gas.

L.1952, c. 143, p. 498, s. 9.



Section 51:10-10 - Types And Designs Of Scales And Meters

51:10-10. Types and designs of scales and meters
All scales and meters used for the weighing or measuring of liquefied petroleum gas shall be of types and designs approved by the superintendent of the division of weights and measures of the Department of Law and Public Safety.

L.1952, c. 143, p. 498, s. 10.



Section 51:10-11 - Rules, Regulations, Specifications And Tolerances

51:10-11. Rules, regulations, specifications and tolerances
The superintendent of the division of weights and measures of the Department of Law and Public Safety is authorized after a public hearing duly called and held to establish and promulgate such rules, regulations, specifications and tolerances to supplement and give full effect to the provisions of this act as he may deem necessary. Such rules, regulations, specifications and tolerances promulgated shall have the force and effect of the law.

L.1952, c. 143, p. 498, s. 11.



Section 51:10-12 - Exemptions From Provisions Of Act

51:10-12. Exemptions from provisions of act
The provisions of this act shall not apply to interstate tank car and transport truck deliveries to bulk storage, nor to public utility systems using pipes or other fixtures in the public highways or streets for the transmission of liquefied petroleum gas and operating under the jurisdiction of the board of public utilities commissioners of this State, nor to any public service company whose operations are subject to the jurisdiction of the said board.

L.1952, c. 143, p. 498, s. 12.



Section 51:10-13 - Violations; Penalties

51:10-13. Violations; penalties
Any person who shall, by himself or by his agent, or as the agent of another, violate any of the provisions of this act, shall upon conviction pay a penalty of not less than twenty-five ($25.00) nor more than fifty dollars ($50.00) for the first offense, not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00) for the second offense, and not less than one hundred dollars ($100.00) nor more than two hundred dollars ($200.00) for the third or subsequent offense.

L.1952, c. 143, p. 499, s. 13.



Section 51:10-14 - Recovery Of Penalty, Jurisdiction

51:10-14. Recovery of penalty, jurisdiction
14. Any penalty shall be recovered as specified in sections 51:1-103 and 51:1-105 to 51:1-107 of the Revised Statutes. An action for the recovery of a penalty for violation of any of the provisions of this act shall be within the jurisdiction of and may be brought before the Superior Court or a municipal court in the county in which the offense is committed or where the defendant may reside. In any proceeding process shall be the same as that provided for in said sections of the Revised Statutes, and any weights and measures officer shall have power to arrest any offender without warrant where there is a violation of this act within his view, and conduct him before any court having jurisdiction in the county where the arrest is made or the offense committed.

L.1952,c.143,s.14; amended 1953,c.48,s.36; 1991,c.91,s.489.



Section 51:10-15 - Supervision Of Administration And Enforcement Of Act

51:10-15. Supervision of administration and enforcement of act
The superintendent of the division of weights and measures of the Department of Law and Public Safety shall have general supervision of the administration and enforcement of this act. The superintendent, deputy superintendent and assistant superintendents of the said division and the superintendents and assistant superintendents of the county and municipal departments of weights and measures are hereby charged with the duty of enforcing and executing its provisions.

L.1952, c. 143, p. 499, s. 15.



Section 51:10-16 - Disposition Of Penalties

51:10-16. Disposition of penalties
Penalties, when imposed or recovered in any action brought by the superintendent, deputy superintendent or assistant superintendents of the division of weights and measures of the Department of Law and Public Safety shall be payable to the State Treasurer. When such action is brought by a county superintendent or assistant county superintendent, they shall be payable to the treasurer of such county. When such action is brought by a municipal superintendent or assistant municipal superintendent, they shall be paid into the treasury of such municipality.

L.1952, c. 143, p. 499, s. 16.



Section 51:10-17 - Effective Date

51:10-17. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 143, p. 500, s. 17.



Section 51:10-18 - Discontinuance Or Curtailment Of Supply To Residential Dwellings; Advance Notice

51:10-18. Discontinuance or curtailment of supply to residential dwellings; advance notice
No supplier of liquefied petroleum gas to residential dwellings shall discontinue or curtail its service for nonpayment of a bill by any customer who uses the gas as a main source of space heating without giving a prior seven day, excluding Saturdays, Sundays and holidays, written notification in six-point type or larger on the front of the invoice or in a separate notice, to the customer of the intent to discontinue or curtail service; provided, however, that any notification after January 1, 1984, shall be in 10-point bold type or larger.

L.1983, c. 465, s. 1, eff. Jan. 12, 1984.



Section 51:10-19 - Violations; Penalties; Enforcement; Disposition; Discontinuance Not Violation; Conditions

51:10-19. Violations; penalties; enforcement; disposition; discontinuance not violation; conditions
Any person violating this act shall be subject to a penalty of $1,000.00 for each violation. The penalty shall be enforced pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) in a summary proceeding brought in the name of the State by the health officer of the municipality in which the violation occurred or by a weights and measures officer. Whenever the health officer of a municipality brings the summary proceeding, half of the penalty shall be remitted to the State and the other half shall be remitted to the municipality in which the violation occurred. Whenever a weights and measures officer brings the summary proceeding, the penalty shall be disposed of in accordance with section 16 of P.L.1952, c. 143 (C. 51:10-16).

It shall not be a violation of this act to discontinue service to a residential dwelling or property which has unsafe equipment or when other conditions prevail as specified by regulations promulgated by the Office of Weights and Measures which prevent delivery of a notice or liquefied petroleum gas to the customer.

L.1983, c. 465, s. 2, eff. Jan. 12, 1984.



Section 51:11-1 - Definitions

51:11-1. Definitions
As used in this act:

"Consumer" means any person who purchases soil amendments for home use, for resale, for manufacturing or for landscaping purposes.

"Dealer" means "equipped dealer" or "unequipped dealer."

"Deputy superintendent" means the deputy superintendent of the Division of Weights and Measures.

"Delivery" except as otherwise in this act specifically provided, means transportation of soil amendments for sale or use in this State by a person in vehicles owned, leased or rented by him.

"Division" means the State Division of Weights and Measures.

"Engaging in business" or "engaged in business" shall include any single transaction, act or sale.

"Equipped dealer" means any person who is regularly engaged in the business of producing, selling and delivering soil amendments in this State and who maintains loading or unloading, storage, transportation, communication, sales, services or other facilities therefor, with an office accessible to the public with a competent person on duty, commensurate with the nature and other requirements of the business and an "unequipped dealer" means any person engaged in the business of selling, offering or exposing for sale or the canvassing or soliciting in any manner directly from a vehicle of any kind soil amendments and who does not maintain or operate the facilities used by an "equipped dealer."

"In package form" means any soil amendment put up or packaged in any manner in advance of sale so as to constitute a unit quantity of a commodity for either wholesale or retail sale, exclusive, however, of an auxiliary shipping container enclosing the packages which individually conform to the requirements of this act.

"Labeling" means all labels and other written, printed, branded, or other graphic matter placed upon any soil amendments or accompanying such commodity.

"Mislabeled" or "misbranded" shall be deemed to mean the labeling is misleading, deceiving, or tends to be misleading or deceiving in any particular, and there shall also be taken into account, among other things, not only the representations made or suggested by any statement, word, design, or any combination thereof, but also the extent to which such labeling fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the commodity, to which such labeling relates under the conditions of use prescribed in the labeling thereof or under such conditions of use as are customary or usual.

"Misrepresentation" means any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertion not in accordance with the facts.

"Net" means free of anything extraneous or deduction and without the inclusion of any tare or tret.

"Offered for sale" or "exposed for sale" shall be construed to include the use of any advertising media or means.

"Person" includes corporation, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals.

The words "sell" and "sale" shall be construed to include barter and exchange.

"Sell" in any of its variant forms, includes barter, exchange, trade, keep for sale, offer for sale, attempt to sell, expose for sale, assist in the sale of, permit to be sold or offered for sale or delivery, or offer for delivery, trade, barter, in any of their variant forms.

"Soil amendment" means any substance or mixture of substances imported, manufactured, prepared or sold for manurial, soil enriching or soil corrective purposes or intended to be used for promoting or stimulating the growth of plants, increasing the productivity of plants, improving the quality of crops or producing any chemical or physical change in the soil, except commercial fertilizers, agricultural lime, animal manures or economic poisons as defined in the New Jersey Statutes.

"Superintendent" means the State Superintendent of the Division of Weights and Measures.

"Vehicle" means any truck, wagon, cart, rig or other conveying device.

"Weights and measures officials" mean any State or local weights and measures official.

L.1968, c. 450, s. 1.



Section 51:11-2 - Sale By Standard Dry Measure Or Avoirdupois Net Weight; Exception

51:11-2. Sale by standard dry measure or avoirdupois net weight; exception
All soil amendments shall be sold, offered or exposed for sale by standard dry measure or by avoirdupois net weight except in cases of liquid, gaseous or solid, soil amendments which may be sold or offered for sale by avoirdupois net weight or by liquid measure based upon the standard United States gallon of 231 cubic inches in cases of liquid soil amendments, or by cubic feet based upon the standard cubic foot of 1,728 cubic inches in case of gaseous or solid soil amendments.

L.1968, c. 450, s. 2.



Section 51:11-3 - Sale In Package Form; Marking

51:11-3. Sale in package form; marking
No person shall distribute, sell, offer or expose for sale or have in his possession with intent to distribute or sell any soil amendment in package form unless he complies with the provisions of this act and the regulations and rules promulgated thereunder, and, in addition, the package or tag firmly affixed shall be plainly and conspicuously marked as to the net contents in the package form and the identity of the soil amendment and the name and address of the packer.

L.1968, c. 450, s. 3.



Section 51:11-4 - Delivery In Bulk Lots Exceeding 100 Pounds; Sale In Liquid Or Gaseous Form; Delivery Ticket

51:11-4. Delivery in bulk lots exceeding 100 pounds; sale in liquid or gaseous form; delivery ticket
No person shall deliver, start out for delivery or cause to be delivered soil amendments in bulk lots exceeding 100 pounds and not in package form unless he complies with the provisions of sections 51:1-82 and 51:1-83 of the Revised Statutes.

Where soil amendments are sold in either liquid or gaseous form, the delivery ticket shall contain the number of gallons or cubic feet as the case may be, and the unit avoirdupois weight of the gallon or cubic foot measurement.

L.1968, c. 450, s. 4.



Section 51:11-5 - Sale In Bulk Amounts Of 100 Pounds Or Less; Receipt; Contents; Exception

51:11-5. Sale in bulk amounts of 100 pounds or less; receipt; contents; exception
No person shall sell soil amendments in bulk in amounts of 100 pounds or less unless such sale is accompanied by a receipt containing the net weight of the soil amendment, the type or kind of soil amendment, the name and address of the dealer, the unit price of the soil amendment and the total amount of the sale. This section shall not apply to soil amendments when sold at the seller's retail establishment and weighed or measured in the consumer's presence.

L.1968, c. 450, s. 5.



Section 51:11-6 - Sale Or Delivery Of Less Than Quantity Represented

51:11-6. Sale or delivery of less than quantity represented
Any person who sells, exposes or offers for sale, or delivers, either in bulk or package form, less than the quantity he represents of any soil amendment subject to the provisions of this act shall be liable to the penalty provisions of this act; provided, however, that the superintendent shall establish and promulgate by rule, regulation, or order permissible deviations and tolerances to be used by weights and measures officials in reweighing or remeasuring such commodity.

L.1968, c. 450, s. 6.



Section 51:11-7 - License To Sell From Vehicle

51:11-7. License to sell from vehicle
No person shall canvass or solicit for the sale of, or sell, offer or expose for sale, directly from a vehicle of any kind, soil amendments for use on lawns, gardens or landscaping of any kind, unless he is licensed to do so by the superintendent who shall require a separate license for each vehicle so used.

L.1968, c. 450, s. 7.



Section 51:11-8 - Applications; Renewals; Forms

51:11-8. Applications; renewals; forms
Applications for a license or for renewal of a license shall be in writing, under oath, on forms prescribed and furnished by the superintendent and shall be accompanied by the prescribed fee.

L.1968, c. 450, s. 8.



Section 51:11-9 - Fee

51:11-9. Fee
Every person required to be licensed according to the provisions of this act shall for such license pay a fee of $50.00 per annum which fee shall be paid to the superintendent and by him turned over to the State Treasurer. The said fee shall entitle the licensee to one vehicle certificate and a license plate to be placed on the left side of the vehicle from which the business is conducted together with an identification card to be carried by the licensee.

L.1968, c. 450, s. 9.



Section 51:11-10 - Term Of License; Contents

51:11-10. Term of license; contents
Licenses shall be issued for a term of 1 year from the date of issue and shall be renewable at the expiration thereof. Each license issued shall state the name and business address of the person to whom it is issued and whatever other information as required by the superintendent.

L.1968, c. 450, s. 10.



Section 51:11-11 - License Tags And Identification Cards

51:11-11. License tags and identification cards
The superintendent shall issue license tags and identification cards to every licensee. The license tags shall be plainly and conspicuously exhibited on and shall be firmly attached to the left side of any vehicle used by the licensee to transport soil amendments. The identification cards shall be carried on the person of the licensee at all times and shall be exhibited upon request to any weights and measures official. The superintendent may, in addition, require any other identification or credentials he deems necessary.

L.1968, c. 450, s. 11.



Section 51:11-12 - Estimates Of Amount Required By Consumer; Regulation By Superintendent

51:11-12. Estimates of amount required by consumer; regulation by superintendent
The licensee shall, before every sale and delivery of soil amendment, execute in duplicate a written estimate of the total amount of soil amendment required by the consumer, the estimated total price of the sale and the type and kind of the soil amendment. One copy shall be given to the consumer and the other copy shall be retained by the licensee for a period of 1 year from the date of execution.

The superintendent shall, by regulation or rule, prescribe the form, contents and manner of execution and retention of said estimates, and he may, by regulation or rule, prescribe allowable ranges, variations or exemptions concerning said estimates.

L.1968, c. 450, s. 12.



Section 51:11-13 - Receipt Showing Amount Delivered; Retention By Licensee For Three Years

51:11-13. Receipt showing amount delivered; retention by licensee for three years
After every sale each licensee shall execute in duplicate a serially numbered receipt showing the quantity of soil amendment delivered, the type delivered, the date of the sale and delivery, the name and address of the seller, the name and address of the buyer and the total amount of the sale. Receipts shall be kept by the licensee, void copies included, in a manner acceptable to the superintendent, for a period of 3 years and shall be subject to inspection by any weights and measures official within that time.

L.1968, c. 450, s. 13.



Section 51:11-14 - Display Of Signs On Vehicles

51:11-14. Display of signs on vehicles
No licensee shall use any vehicle for transporting any soil amendments unless the vehicle displays a sign stating the type or kind of soil amendment in such manner as the superintendent shall by regulation or rule prescribe.

L.1968, c. 450, s. 14.



Section 51:11-15 - Portion Of Licensing Fee Returned To County Or Municipality

51:11-15. Portion of licensing fee returned to county or municipality
30% of each vendor and canvasser licensee fee shall be returned to the county or municipality from which said licensing fee originated. The counties and municipalities shall appropriate the moneys so received to the sole and exclusive use of their respective departments of weights and measures. The place of business of the licensee shall determine the origin of the license fee.

L.1968, c. 450, s. 15.



Section 51:11-16 - Enforcement Of Act

51:11-16. Enforcement of act
In addition to their powers and duties as prescribed by Title 51 of the Revised Statutes, all weights and measures officials in this State shall have the duty of enforcing the provisions of this act.

L.1968, c. 450, s. 16.



Section 51:11-17 - Rules And Regulations

51:11-17. Rules and regulations
The superintendent is authorized to establish and promulgate such rules, regulations or orders as he may deem necessary to implement the administration or the enforcement of this act.

L.1968, c. 450, s. 17.



Section 51:11-18 - Administration And Enforcement Of Act; Powers Of Weights And Measures Officials

51:11-18. Administration and enforcement of act; powers of weights and measures officials
The superintendent shall have general supervision of the administration and enforcement of this act. All weights and measures officials shall have full power and authority to:

(a) Inspect and reweigh or remeasure any soil amendment while in transit from the dealer to the consumer in vehicles owned, leased or rented by the dealer, or after the soil amendment has been delivered to the consumer. They shall also have full power and authority to inspect the delivery slips issued and the estimates furnished to the consumer in connection with any sale, delivery or attempted sale or delivery and all the pertinent records of the person selling, delivering, or offering or exposing for sale soil amendments in connection with any such sale, delivery or attempted sale or delivery.

(b) Issue stop-use, stop-removal, removal, condemnation, confiscation orders with reference to soil amendments, which he finds being sold, offered, exposed for sale, kept or in the process of delivery by a dealer in vehicles owned, leased or rented by him in violation of any of the provisions of this act, or any rule, regulation, or order promulgated by the superintendent.

(c) Seize for use as evidence, any soil amendments, which he finds used, kept, offered or exposed for sale or in the process of delivery by a dealer in vehicles owned, leased or rented by him in violation of any of the provisions of this act or any rule, regulation, or order promulgated by the superintendent. No person shall use, remove from the premises specified, or fail to remove from the premises specified any soil amendments contrary to the terms of a stop-use order, stop-removal order, or a removal order issued under the authority of this section.

L.1968, c. 450, s. 18.



Section 51:11-19 - Revocation, Suspension, Restriction Or Refusal To Issue Or Renew License

51:11-19. Revocation, suspension, restriction or refusal to issue or renew license
The superintendent may, after proper notice and hearing revoke, suspend, restrict, or otherwise limit, or refuse to issue or renew any license issued or granted pursuant to the provisions of this act for any of the following reasons:

(a) Fraud or misrepresentation in the application for or in the procuring of a license;

(b) The violation of any rule, regulation, or order promulgated by the superintendent;

(c) Any dishonest, deceptive, or any fraudulent practice, conduct or transaction; and

(d) The loaning or the giving of any license.

L.1968, c. 450, s. 19.



Section 51:11-20 - Legal Proceedings Or Processes

51:11-20. Legal proceedings or processes
The superintendent is empowered to institute, or cause to be instituted such legal proceedings or processes as may be necessary to enforce and give effect to any of his powers and duties as prescribed by this act.

L.1968, c. 450, s. 20.



Section 51:11-21 - Subpoenas; Oaths

51:11-21. Subpoenas; oaths
21. The superintendent shall have the power to issue subpoenas to compel production of any pertinent records, books, or documents or the attendance of witnesses in any matter pertaining to his duties and shall have the power to administer oaths in taking testimony. Subpoenas shall be issued under the seal of the superintendent and shall be served in the same manner as subpoenas issued out of the Superior Court of the State.

Upon the failure of any person to obey a subpoena as aforesaid, the superintendent may apply to the Superior Court for appropriate relief.

L.1968,c.450,s.21; amended 1991,c.91,s.490.



Section 51:11-22 - Violations; Penalties

51:11-22. Violations; penalties
Any person who violates any of the provisions of this act for which a specific penalty is not otherwise provided, shall be liable to a penalty of $25.00 to $50.00 for the first offense; not less than $50.00 nor more than $100.00 for the second offense, and not less than $100.00 nor more than $200.00 for each subsequent offense.

L.1968, c. 450, s. 22.



Section 51:11-23 - Double Penalties For Certain Violations

51:11-23. Double penalties for certain violations
Any person who knowingly violates sections 2, 3, 4, 5, 7, 8, 11, 13, 14 shall be liable to twice the penalties as stated in section 22 of this act and any person who knowingly violates the requirements of sections 6, 12 and 18 of this act shall be guilty of a misdemeanor.

L.1968, c. 450, s. 23.



Section 51:11-24 - Separate Violations For Different Days And Places

51:11-24. Separate violations for different days and places
Violations of any of the provisions of this act or rules or regulations promulgated thereunder shall be deemed a separate violation for each different day on which they have occurred and a separate violation for each different place at which they occurred on the same day and each illegal selling, offering or exposing for sale, or the delivery of each separate unit or package form shall be deemed a separate violation.

L.1968, c. 450, s. 24.



Section 51:11-25 - Jurisdiction; Enforcement Of Penalties; Arrest Without Warrant

51:11-25. Jurisdiction; enforcement of penalties; arrest without warrant
25. The Superior Court and municipal court shall have jurisdiction of proceedings for the enforcement and collection of a penalty imposed because of the violation, within the territorial jurisdiction of the court, of any provision of this act. The penalty shall be collected and enforced in a summary proceeding pursuant to the penalty enforcement law (N.J.S.2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of the superintendent or any other weights and measures official; provided, however, that any weights and measures official on the violation of any of the provisions of this act within his view may without warrant arrest the offender and conduct him before the court having jurisdiction in the municipality where the arrest is made or the offense committed. Such court on the filing of written verified complaint setting forth the nature of the offense shall hear and determine in a summary manner, the guilt or innocence of the defendant and inflict the penalties provided by law.

L.1968,c.450,s.25; amended 1991,c.91,s.491.



Section 51:11-26 - Application Of Chapter

51:11-26. Application of chapter
Nothing in this chapter shall be construed to repeal, amend, or alter in any way the provisions concerning horse manure contained in chapter 43 of the laws of 1944.

L.1968, c. 450, s. 26.



Section 51:11-27 - Prosecutions

51:11-27. Prosecutions
Prosecutions for any violations of this act are declared to be valid and proper notwithstanding the existence of any other valid general or specific act of this State dealing with matters that may be the same as or similar to those covered by this act.

L.1968, c. 450, s. 27.



Section 51:11-28 - Partial Invalidity

51:11-28. Partial invalidity
If any section of this act or any provision thereof, shall be declared to be unconstitutional, invalid or inoperative such section or provision shall to the extent it is not unconstitutional, invalid or inoperative, be enforced and effectuated, and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions or sections of this act.

L.1968, c. 450, s. 28.



Section 51:12-1 - Definitions

51:12-1. Definitions
As used in this act:

a. "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of the United States of America Standards Institute code numbers Z-97.1-1966 and Z-97.1-1971, or the stricter thereof, and such further requirements as shall be adopted by the Department of Community Affairs after notice and hearing required by the "Administrative Procedure Act," approved January 14, 1969 (P.L.1968, c. 410), and which are so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

b. "Hazardous locations" means those installations, glazed or to be glazed, in residential, commercial and public buildings subject to this act, known as sliding glass doors, framed or unframed glass doors and adjacent fixed glazed panels which may be mistaken for means of ingress or egress, storm doors, shower doors, and tub enclosures, whether or not the glazing in such doors, panels or enclosures is transparent, and in any other area wherein the use of other than safety glazing materials would constitute a hazard as the Commissioner of Community Affairs may determine after notice and hearings as required by the "Administrative Procedure Act," approved January 14, 1969 (P.L.1968, c. 410).

L.1971, c. 369, s. 1.



Section 51:12-2 - Label For Safety Glazing Material

51:12-2. Label for safety glazing material
a. Each light of safety glazing material manufactured, distributed, imported, or sold for use in hazardous locations or installed in such a location within the State shall be permanently labeled by such means as etching, sandblasting or firing ceramic material on the safety glazing material. The label shall identify the labeler, whether manufacturer, fabricator or installer, and the nominal thickness and the type of safety glazing material and whether said material meets or exceeds the test requirements of the United States of America Standards Institute code Z-97.1-1966 and such further requirements as may be adopted by the Department of Community Affairs.

The label must be legible and visible after installation.

b. Such safety glazing labeling shall not be used on other than safety glazing materials.

L.1971, c. 369, s. 2.



Section 51:12-3 - Installation Of Glazing Materials Other Than Safety Glazing Materials In Hazardous Locations; Prohibition

51:12-3. Installation of glazing materials other than safety glazing materials in hazardous locations; prohibition
After the effective date of this act no person shall within the State knowingly sell, fabricate, assemble, glaze, install, consent or cause to be installed glazing materials other than safety glazing materials in, or for use in, any hazardous location. For purposes of this section the terms "install" or "installed" shall not be deemed to mean or refer to the changing of storm doors or windows on existing buildings subject to this act on its effective date.

L.1971, c. 369, s. 3.



Section 51:12-4 - Transparent Glass Doors Or Adjacent Fixed Glass Panels; Marking

51:12-4. Transparent glass doors or adjacent fixed glass panels; marking
All transparent glass doors or adjacent fixed glass panels subject to this act, and all doors or adjacent fixed glass panels which may reasonably be mistaken for a means of egress or ingress constructed of safety glazing material shall be posted, painted or otherwise marked in such a manner as to alert any person attempting to pass through the doorway that such door is opened or closed, or that such adjacent fixed glass panel, is, in fact, not a door. Such doors or adjacent fixed glass panels shall be marked in accordance with rules and regulations prescribed by the Commissioner of the Department of Community Affairs.

L.1971, c. 369, s. 4.



Section 51:12-5 - Rules And Regulations

51:12-5. Rules and regulations
The Commissioner of the Department of Community Affairs is authorized to promulgate, amend and repeal rules and regulations necessary for the administration of this act.

L.1971, c. 369, s. 5.



Section 51:12-6 - Penalties

51:12-6. Penalties
25. Any person who shall violate any provisions of this act, or any rule or regulation of the commissioner promulgated pursuant to this act shall be subject to a penalty of not more than $200.00 for a first offense and not more than $2,000.00 for each subsequent offense. Proceedings to collect and enforce such penalties shall be summary pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the Superior Court or a municipal court, both of which shall have jurisdiction to enforce said penalty enforcement law in connection with this act.

L.1971,c.369,s.6; amended 1991,c.91,s.492.



Section 51:12-7 - Inapplicability Of Act To Buildings And Structures Regulated By Other Acts

51:12-7. Inapplicability of act to buildings and structures regulated by other acts
This act shall not apply to buildings and structures which are subject to the Hotel and Multiple Dwelling Health and Safety Law, P.L.1967, c. 76 (C. 55:13A-1 et seq.); the Worker Health and Safety Act, P.L.1965, c. 154 (C. 34:6A-1 et seq.); or Title 18, Education, and which are subject to rules and regulations promulgated thereunder establishing standards for safety glazing materials.

L.1971, c. 369, s. 7.



Section 51:12-8 - Nonliability Of Workmen Who Are Employees Of Person Responsible For Compliance With Act

51:12-8. Nonliability of workmen who are employees of person responsible for compliance with act
No liability under this act shall be created as to workmen who are employees of a contractor, subcontractor, or other employer responsible for compliance with this act.

L.1971, c. 369, s. 8.



Section 51:12-9 - Nonsupersedure Of Municipal Ordinances; Requirements; Enforcement Of Act

51:12-9. Nonsupersedure of municipal ordinances; requirements; enforcement of act
This act shall not supersede any municipal ordinance or parts thereof relating to the subject matter hereof more stringent than the requirements of this act. This act and all rules and regulations promulgated hereunder shall be enforced by the Department of Community Affairs, by every local building inspector, and by any municipal officer charged with or responsible for the enforcement of building codes.

L.1971, c. 369, s. 9.



Section 51:13-1 - Lighters, Certain, Sales, Etc. Prohibited; Definitions

51:13-1. Lighters, certain, sales, etc. prohibited; definitions
1. On and after January 1, 1994, no lighter shall be sold, offered for sale, given, transferred, or otherwise be assigned, furnished or made available in the State of New Jersey unless its design and construction conforms with the child resistant standards adopted pursuant to the provisions of section 3 of P.L.1991, c.487 (C.51:13-3).

"Child resistant lighter" means a lighter that is designed and constructed in a manner so that it is significantly difficult for a child under the age of 5 years to operate the device so as to produce a flame or to emit a flammable liquid, vapor, or gas.

"Lighter" means a mechanical flame producing device, be it of a disposable or refillable nature, designed for the purpose of lighting a fire, cigarette, cigar, or pipe, provided, however, that the term shall not include those mechanical flame producing devices that are refillable and have a gross fueled weight of at least 35 grams.

L.1991,c.487,s.1.



Section 51:13-2 - Violations, Fines

51:13-2. Violations, fines
2. Any person violating the provisions of section 1 of P.L.1991, c.487 (C.51:13-1) by selling, offering for sale, giving, transferring, or otherwise assigning, furnishing or making available a lighter that does not conform to the standards adopted under the provisions of section 3 of P.L.1991, c.487 (C.51:13-3) shall be fined $100 for each offense. Each lighter not conforming to those standards that is so sold, offered for sale, given, transferred, or otherwise assigned, furnished or made available shall constitute a separate offense.

L.1991,c.487,s.2.



Section 51:13-3 - Rules, Regulations

51:13-3. Rules, regulations
3. Within 18 months of the effective date of this act, the Bureau of Fire Safety in the Department of Community Affairs shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to effectuate the purposes of this act. The rules and regulations so promulgated shall include, but not be limited to, standards for the design and construction of child resistant lighters.

L.1991,c.487,s.3.






Title 52 - State Government, Departments And Officers

Section 52:1-1 - Trenton Seat Of Government; Location Of Legislative Sessions

52:1-1. Trenton seat of government; location of legislative sessions
Trenton, in the county of Mercer, shall be the seat of the government of this State. All sessions of the Legislature shall be held at Trenton or, on a temporary basis, for ceremonial or commemorative purposes, at such other place in the State as shall be designated by the Legislature by concurrent resolution.

Amended by L.1979, c. 209, s. 1, eff. Sept. 27, 1979.



Section 52:1-1.1 - Emergency Temporary Location; Proclamation By Governor

52:1-1.1. Emergency temporary location; proclamation by governor
Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of State Government at the normal location of the seat thereof in the city of Trenton in the county of Mercer, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of Government at such place, or places, within or without this State as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of State Government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of Government until the Legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of Government is returned to its normal location.

L.1963, c. 118, s. 1.



Section 52:1-1.2 - Validity Of Acts Performed At Emergency Temporary Location

52:1-1.2. Validity of acts performed at emergency temporary location
During such time as the seat of Government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of Government by any officer, agency, department or authority of this State, including the convening and meeting of the Legislature in regular, extraordinary, or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of Government.

L.1963, c. 118, s. 2.



Section 52:1-1.3 - Contrary Or Conflicting Laws

52:1-1.3. Contrary or conflicting laws
The provisions of this act shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict herewith.

L.1963, c. 118, s. 3.



Section 52:2-1 - Description Of Great Seal Of State

52:2-1. Description of great seal of state
The great seal of this state shall be engraved on silver, which shall be round, of two and a half inches in diameter and three-eighths of an inch thick; the arms shall be three ploughs in an escutcheon, azure; supporters, Liberty and Ceres. The Goddess Liberty to carry in her dexter hand a pole, proper, surmounted by a cap gules, with band azure at the bottom, displaying on the band six stars, argent; tresses falling on shoulders, proper; head bearing over all a chaplet of laurel leaves, vert; overdress, tenne; underskirt, argent; feet sandaled, standing on scroll. Ceres: Same as Liberty, save overdress, gules; holding in left hand a cornucopia, or, bearing apples, plums and grapes surrounded by leaves, all proper; head bearing over all a chaplet of wheat spears, vert. Shield surmounted by sovereign's helmet, six bars, or; wreath and mantling, argent and azure. Crest: A horse's head, proper. Underneath the shield and supporting the goddesses, a scroll azure, bordered with tenne, in three waves or folds; on the upper folds the words "Liberty and Prosperity" ; on the under fold in Arabic numerals, the figures "1776" . These words to be engraved round the arms, viz., "The Great Seal of the State of New Jersey" .



Section 52:2-2 - New Great Seal; Illumination; Use Of Replica In Office Of Secretary Of State

52:2-2. New great seal; illumination; use of replica in office of secretary of state
A new great seal of the state, drawn in accordance with the description set forth in section 52:2-1 of this title, shall be certified thereon by the state house commission as being correct, and when illuminated, the colors and tinctures shall conform thereto.

A replica or copy thereof, made on steel, shall be for use in the office of the secretary of state.



Section 52:2-3 - Persons Authorized To Use The Great Seal

52:2-3. Persons authorized to use the Great Seal
1.The Governor of the State, the head of any principal executive department of the State, the members of the Legislature of the State, the former members of the Legislature of the State as provided in section 2 of P.L.1999, c.374 (C.39:3-27.115), the Justices of the Supreme Court, the judges of the Superior Court, the county prosecutors, county clerks, surrogates and sheriffs, the Secretary of the Senate, the Clerk of the General Assembly and members of the Congress of the United States and each of them, are authorized to use, exhibit and display the Great Seal of the State of New Jersey, in whole or in part, including such use, exhibition and display on their motor vehicle license plates.

L.1955,c.155,s.1; amended 1960, c.77; 1968, c.40; 1991, c.91, s.493; 1991, c.191; 1997, c.294. 1999, c.374, s.3.



Section 52:2-4 - Unauthorized Use; Penalty

52:2-4. Unauthorized use; penalty
Any person who is not authorized by law to use, exhibit or display the State Seal, who uses, exhibits or displays the Great Seal of the State of New Jersey, in whole or in part, is a disorderly person and upon conviction as such shall be subject to a fine of $50.00.

L.1955, c. 155, p. 649, s. 2.



Section 52:2-5 - Unauthorized Use Upon Vehicle License Plate; Revocation

52:2-5. Unauthorized use upon vehicle license plate; revocation
Any person who is convicted as a disorderly person for an unauthorized use of the State Seal upon a motor vehicle license plate shall be subject to a revocation of his motor vehicle registration by the Director of the Division of Motor Vehicles in the State Department of Law and Public Safety.

L.1955, c. 155, p. 650, s. 3.



Section 52:2-7 - Repealer

52:2-7. Repealer
Section 2A:148-23 of the New Jersey Statutes is repealed.

L.1955, c. 155, p. 650, s. 5.



Section 52:2-8 - Effective Date

52:2-8. Effective date
This act shall take effect 30 days after its approval.

L.1955, c. 155, p. 650, s. 6.



Section 52:2-9 - Use Of Reproductions; Consent; Rules And Regulations; Violations; Penalties

52:2-9. Use of reproductions; consent; rules and regulations; violations; penalties
Notwithstanding any other provision of the law, the Secretary of State is hereby authorized to give written consent to the use of reproductions of the Great Seal of the State of New Jersey in the preparation of commemorative items and for historical, civic and educational purposes. The secretary shall promulgate rules and regulations governing the extent of each such usage to prevent inappropriate or misleading use of the Seal and to assure a high quality reproduction thereof. He shall require every application for such consent to be accompanied by such information and specifications as he shall deem necessary in order to assure compliance with his rules and regulations. Each application shall be accompanied by a $10.00 filing fee and shall be valid for not longer than 1 year from the date of its issuance.

Any person who violates the provisions of this act or the rules and regulations promulgated by the secretary shall be liable to a penalty of $50.00 for each violation. Such penalty shall be collected and enforced in a summary proceeding in accordance with the provisions of the penalty enforcement law, N.J.S. 2A:58-1.

L.1964, c. 15, s. 1.



Section 52:2A-1 - Official Colors

52:2A-1. Official colors
The official colors of the State of New Jersey for use on the State Flag and for other purposes shall be buff and Jersey blue.

For the purposes of this act the specifications, references and designations for the official colors of the State are as follows:

Jersey Blue (Cable No. 70087, Royal Blue. The Color Association of the United States, Inc.)

Buff (Cable No. 65015, U.S. Army Buff. The Color Association of the United States, Inc.).

L.1965, c. 170, s. 1.



Section 52:3-1 - State Flag; Color

52:3-1. State flag; color
The state flag shall be of buff color, having in the center thereof the arms of the state emblazoned thereon.



Section 52:3-2 - State Flag To Be Headquarters Flag

52:3-2. State flag to be headquarters flag
The state flag shall be the headquarters flag for the governor as commander in chief, but shall not supersede distinctive flags which are or may be prescribed for different arms of military or naval service of this state.



Section 52:3-3 - Display Of Flag On State House

52:3-3. Display of flag on state house
A suitable flag shall be hoisted and displayed on the state house flagstaff during the hours when the senate or house of assembly is in session, and on such days as the governor is present at the state house for the transaction of state business in the discharge of his official duty, and it shall be the duty of the custodian of the state house, or such person as shall be delegated to take care of such building, to display such flag during the hours intervening between sunrise and sunset upon all national holidays.



Section 52:3-4 - Display Of Foreign Flag Unaccompanied By National Flag Prohibited; Exception; Violation Misdemeanor

52:3-4. Display of foreign flag unaccompanied by national flag prohibited; exception; violation misdemeanor
It shall be unlawful to display the flag or emblem of any foreign state or country either on public or private property within this state, unless such foreign flag or emblem be accompanied by a national flag of the United States of America, of at least equal dimensions; but whenever a foreigner becomes the guest of the United States, the state, or any city or municipality, upon the proclamation of the governor or the mayor of any such city or municipality, the flag of the country of which such public guest shall be a citizen may be displayed upon any state, county or municipal building without being accompanied by a national flag as above provided.

Any person violating this section shall be guilty of a misdemeanor, and punished by a fine not exceeding one hundred dollars, or imprisonment in the county jail not exceeding sixty days, or both.



Section 52:3-5 - Preservation Of Historic Flags

52:3-5. Preservation of historic flags
All historic battle and other flags of the State displayed in the State House shall be maintained and preserved by the State authority in whose custody they are. Removal of historic battle flags for display elsewhere than in the State House may be authorized by the State House Commission.

Amended by L.1961, c. 16, p. 92, s. 1.



Section 52:3-6 - Display Of State Flag

52:3-6. Display of state flag
The State flag may be displayed on all occasions and in such manner as it shall be appropriate and lawful to display the flag of the United States.

L.1938, c. 86, p. 205, s. 1.



Section 52:3-7 - Historic Flags; Repair And Preservation

52:3-7. Historic flags; repair and preservation
The Adjutant-General is hereby authorized and directed to provide for the repair and preservation of all historic flags of the State of New Jersey.

L.1938, c. 129, p. 281, s. 1.



Section 52:3-8 - American Night On National Flag Day

52:3-8. American Night on National Flag Day
The Governor be and he is hereby authorized to name, designate and hereafter cause to be known the period between sundown and midnight of National Flag Day as "American Night."

L.1938, p. 1006, Joint Res. No. 7, s. 1.



Section 52:3-9 - Findings, Declarations

52:3-9. Findings, declarations
The Legislature finds and declares that:

a. Over 2,400 Americans, including 64 from the State of New Jersey, who served in the United States armed forces during the war in Indochina are still listed as prisoners of war or missing in action.

b. There is significant evidence that many of these missing American servicemen are still alive and being held against their will in Indochina.

c. This nation is deeply indebted to its servicemen of all wars and conflicts for their courage and sacrifice and should demonstrate its special commitment to the missing men of all wars and conflicts and their families by obtaining the release of those still held prisoner and the fullest possible accounting from the responsible governments of Americans listed as missing.

d. The P.0.W.-M.I.A. flag is an appropriate symbol of the plight of these missing Americans which serves to remind the public of the commitment this nation must have to determining the fate of its servicemen.

e. It is appropriate, therefore, that the P.0.W.-M.I.A. flag should be displayed at public buildings throughout this State in order to increase public awareness of the P.0.W.-M.I.A. issue and to gain public support for the efforts of the United States government to resolve this matter.

P.L. 1988, c. 16, s. 1.



Section 52:3-10 - P. O. W.-m. I. A. Flag Display

52:3-10. P.O.W.-M.I.A. flag display
The P.0.W.-M.I.A. flag, which depicts a prisoner's profile against the background of a P.0.W. camp watchtower, shall be displayed at public buildings in the State of New Jersey during normal business hours.

As used in this section, "public buildings" means the principal municipal building in each municipality, the principal county building in each county seat and the State House in Trenton.

P.L. 1988, c. 16, s. 2.



Section 52:3-11 - Flag At Half-staff

52:3-11. Flag at half-staff
The Governor shall, upon receiving timely notification and verification of the death of a New Jersey citizen who has been awarded the Congressional Medal of Honor by an act of the Congress of the United States, direct that the State flag at all public buildings throughout the State be flown at half-staff for a period of one week following the death of such a citizen.

P.L. 1988, c. 43, s. 1.

52:3-12 State House flags flown at half-staff; death in line of duty for police, firemen, paramedics, EMTs.

1. a. The Governor, upon timely notification and verification of the death of a federal, State or local law enforcement officer or firefighter who either works in New Jersey or is a citizen of New Jersey and who died in the line of duty, shall direct that the flag of the United States and the State flag be flown at half-staff for one week at the State House. The flags shall be flown upon an existing flagstaff or flagstaffs or, at the option of the Governor, a flagstaff or flagstaffs erected at an appropriate site, after consultation with organizations representing law enforcement officers and firefighters on the location and design of the flagstaff or flagstaffs.

The flags flown in honor of the deceased law enforcement officer or firefighter shall be presented to the family of that officer or firefighter.

b.The Governor, upon timely notification and verification of the death of a member of a duly incorporated first aid and emergency or volunteer ambulance or rescue squad or association rendering services in a county or municipality of this State or a duly certified mobile intensive care paramedic or emergency medical technician who either works in New Jersey or is a citizen of New Jersey and who died in the line of duty while rendering first aid, ambulance, rescue or emergency medical service, shall direct that the flag of the United States and the State flag be flown at half-staff for one week at the State House. The flags shall be flown upon an existing flagstaff or flagstaffs or, at the option of the Governor, a flagstaff or flagstaffs erected at an appropriate site, after consultation with organizations representing first aid, ambulance, rescue or emergency medical service providers on the location and design of the flagstaff or flagstaffs.

The flags flown in honor of the deceased member, paramedic or technician shall be presented to the family of that member, paramedic or technician.

L.1998,c.16,s.1.



Section 52:3-12 - State House Flags Flown At Half-staff; Death In Line Of Duty For Police, Firemen, Paramedics, Emts.

52:3-12 State House flags flown at half-staff; death in line of duty for police, firemen, paramedics, EMTs.

1. a. The Governor, upon timely notification and verification of the death of a federal, State or local law enforcement officer or firefighter who either works in New Jersey or is a citizen of New Jersey and who died in the line of duty, shall direct that the flag of the United States and the State flag be flown at half-staff for one week at the State House. The flags shall be flown upon an existing flagstaff or flagstaffs or, at the option of the Governor, a flagstaff or flagstaffs erected at an appropriate site, after consultation with organizations representing law enforcement officers and firefighters on the location and design of the flagstaff or flagstaffs.

The flags flown in honor of the deceased law enforcement officer or firefighter shall be presented to the family of that officer or firefighter.

b.The Governor, upon timely notification and verification of the death of a member of a duly incorporated first aid and emergency or volunteer ambulance or rescue squad or association rendering services in a county or municipality of this State or a duly certified mobile intensive care paramedic or emergency medical technician who either works in New Jersey or is a citizen of New Jersey and who died in the line of duty while rendering first aid, ambulance, rescue or emergency medical service, shall direct that the flag of the United States and the State flag be flown at half-staff for one week at the State House. The flags shall be flown upon an existing flagstaff or flagstaffs or, at the option of the Governor, a flagstaff or flagstaffs erected at an appropriate site, after consultation with organizations representing first aid, ambulance, rescue or emergency medical service providers on the location and design of the flagstaff or flagstaffs.

The flags flown in honor of the deceased member, paramedic or technician shall be presented to the family of that member, paramedic or technician.

L.1998,c.16,s.1.



Section 52:3-12.1 - Electronic Notification System For Flags Flying At Half-staff.

52:3-12.1 Electronic notification system for flags flying at half-staff.

1.The Secretary of State shall create and maintain an electronic notification system in which a person may sign-up to receive automatic notification of when the Governor orders the United States flag and the State flag flown at half-staff. The notification shall include the date and purpose for the flags being flown at half-staff.

L.2015, c.162, s.1.



Section 52:3-13 - Designation Of "Honor And Remember Flag."

52:3-13 Designation of "Honor and Remember Flag."

1.The "Honor and Remember Flag" is designated as the State's official flag for recognizing all armed service members who have died as a result of serving the United States in any war or conflict the nation has been involved in since its inception.

L.2012, c.66, s.1.



Section 52:4-1 - Promulgation Of National Census

52:4-1. Promulgation of national census
The governor is authorized to file in the office of the secretary of state a copy of the bulletin issued by the director of the national census or other officer having charge thereof, and showing the population of the state. The filing of such bulletin shall be an official promulgation of such census, which shall take effect immediately.



Section 52:4-2 - Effective Date Of 1960 Census

52:4-2. Effective date of 1960 census
The Federal Census of 1960 shall become effective May 6, 1961, or on the date of the filing of the bulletin provided for in section 52:4-1 of the Revised Statutes, whichever date is later.

Amended by L.1961, c. 3, p. 15, s. 1.



Section 52:4-3 - Effective Date Of 1970 Census

52:4-3. Effective date of 1970 census
Except for the apportionment and election of the members of boards of education of regional districts pursuant to P.L.1970, c. 305 (C. 18A:13-9.1 et seq.), the Federal census of 1970 shall become effective May 1, 1971, or on the date of the filing of the bulletin provided for in R.S. 52:4-1, whichever date is later.

L.1971, c. 14, s. 1, eff. Jan. 28, 1971.



Section 52:4-4 - Effective Date Of Federal Census Of 1980

52:4-4. Effective date of federal census of 1980
The Federal census of 1980 shall become effective January 1, 1982, or on the date of filing of the bulletin provided for in R.S. 52:4-1, whichever date is later.

L.1981, c. 298, s. 1, eff. Oct. 9, 1981.



Section 52:4-5 - Effective Date Of Federal Census Of 2000

52:4-5. Effective date of Federal census of 2000
1.Notwithstanding the provisions of any law to the contrary, the Federal census of 2000 shall become effective on January 1, 2002. This act shall not determine the effective date of the census for the purposes of reapportionment or redistricting following the promulgation of the 2000 Federal census, or for the purpose of the distribution of financial aid by the State to any of its political subdivisions.

L.2001,c.257.



Section 52:4A-1 - Actions On Tort Against State

52:4A-1. Actions on tort against state
Except for actions founded upon the Constitution of this State or the United States or an express provision of the statutory laws of this State, no action shall be instituted or continued against the State or any department or other agency thereof for the recovery of money damages, based on tort, where the cause of action accrues prior to July 1, 1972.

L.1970, c. 98, s. 1, eff. June 15, 1970. Amended by L.1971, c. 187, s. 1, eff. June 2, 1971; L.1972, c. 9, s. 1, eff. April 7, 1972.



Section 52:4B-1 - Short Title

52:4B-1. Short title
This act shall be known and may be cited as the "Criminal Injuries Compensation Act of 1971."

L.1971, c. 317, s. 1, eff. Oct. 4, 1971.



Section 52:4B-2 - Definitions.

52:4B-2 Definitions.
2. As used in P.L.1971, c.317:

"Agency" means the Victims of Crime Compensation Agency;

"Review Board" or "board" means the Victims of Crime Compensation Review Board established by section 2 of P.L.2007, c.95 (C.52:4B-3.2);

"Child" means an unmarried person who is under 21 years of age and includes a stepchild or an adopted child;

"Dependents" means such relatives of a deceased victim as were wholly or partially dependent upon his income at the time of his death and shall include the child of such victim born after his death;

"Personal injury" means actual bodily harm and includes pregnancy and mental or nervous shock;

"Relative" of any person means his spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half brother, half sister, or spouse's parents;

"Victim" means a person who is injured or killed by any act or omission of any other person which is within the description of any of the offenses specified in section 11 of P.L.1971, c.317.

L.1971,c.317,s.2; amended 2007, c.95, s.1.



Section 52:4B-3.2 - Victims Of Crime Compensation Agency; Executive Director; Review Board.

52:4B-3.2 Victims of Crime Compensation Agency; executive director; review board.
2. a. There is hereby established in the Department of the Treasury the Victims of Crime Compensation Agency.

b.The chief executive officer of the Victims of Crime Compensation Agency shall be the executive director, who shall be appointed by the Governor, with the advice and consent of the Senate. The executive director shall serve at the pleasure of the Governor. The Governor may appoint an acting executive director to serve as chief executive officer of the Victims of Crime Compensation Agency, who may be the person serving as chairman of the Victims of Crime Compensation Board on the effective date of P.L.2007, c.95 (C.52:4B-3.2 et al.), and who shall serve as the executive director of the Victims of Crime Compensation Agency until his successor is appointed and qualifies. The executive director shall, in consultation with the Review Board established pursuant to subsection c. of this section, develop, establish and supervise all practices and procedures of the agency.

c.There is hereby established in the Victims of Crime Compensation Agency the Victims of Crime Compensation Review Board which shall be composed of five citizens, to be appointed by the Governor, with the advice and consent of the Senate, one of whom shall be designated chairman by, and serve as such at the pleasure of, the Governor. At least one member of the board shall be an attorney admitted to the practice of law in the State of New Jersey and who shall have practiced law in the courts of New Jersey for a minimum of five years. The purpose of the Victims of Crime Compensation Review Board shall be:

(1)to hear appeals of decisions of the Victims of Crime Compensation Agency involving issues of victim compensation;

(2)to consult with the executive director in developing, establishing and supervising all practices and procedures of the agency;

(3)to review individual and supplemental awards to a victim or a victim's family in excess of $10,000 in the aggregate, and awards of attorney fees for legal representation to victims;

(4)to review, on at least a bi-monthly basis, information detailing the aggregate claims received and paid by the agency, and the operations of the agency; and

(5)to review and, if appropriate, approve any rules and regulations, standards, and maximum rates and service limitations for reimbursement proposed by the agency.

d.All the functions of the Violent Crimes Compensation Board and the Victims of Crime Compensation Board are continued in the Victims of Crime Compensation Agency and the Victims of Crime Compensation Review Board. Whenever in any law, rule, regulation, judicial or administrative procedure or otherwise, reference is made to the Violent Crimes Compensation Board or to the Victims of Crime Compensation Board, the same shall mean and refer to the Victims of Crime Compensation Agency or the Victims of Crime Compensation Review Board, as the case may be.

L.2007,c.95,s.2.



Section 52:4B-3.3 - Violent Crimes Compensation Board Abolished.

52:4B-3.3 Violent Crimes Compensation Board abolished.
3.The Violent Crimes Compensation Board established pursuant to section 3 of P.L.1971, c.317 (C.52:4B-3) is abolished and the terms of the persons serving as members of that board on the effective date of P.L.2007, c.95 (C.52:4B-3.2 et al.) shall cease and determine as of that effective date.

L.2007,c.95,s.3.



Section 52:4B-3.4 - Victims Of Crime Compensation Review Board, Members, Terms, No Compensation.

52:4B-3.4 Victims of Crime Compensation Review Board, members, terms, no compensation.
4.The term of office of each member of the Victims of Crime Compensation Review Board shall be three years and until the member's successor is appointed and qualifies, except that of the members first appointed one shall be appointed for a term of one year, two for terms of two years and two for terms of three years. All vacancies, except through the expiration of term, shall be filled for the unexpired term only.

Each member of the board shall be eligible for reappointment and any member of the board may be removed by the Governor for inefficiency, neglect of duty or malfeasance in office.

The members of the board shall serve without compensation.

L.2007,c.95,s.4.



Section 52:4B-5 - Employment Of Experts, Assistants And Employees.

52:4B-5 Employment of experts, assistants and employees.
5. The agency is authorized to appoint and fix the duties and compensation of such officers, examiners, and other experts as may be necessary for carrying out its functions under this act, and the agency may, subject to Title 11A of the New Jersey Statutes, "Civil Service," appoint and fix the duties and compensation of such other assistants and employees as are necessary. The compensation fixed pursuant to this section shall be within the limits of the funds appropriated or otherwise made available to the agency for that purpose.

L.1971,c.317,s.5; amended 2007, c.95, s.5.



Section 52:4B-5.1 - Access To Criminal History Records.

52:4B-5.1 Access to criminal history records.
11. The Victims of Crime Compensation Agency is authorized to obtain direct access to criminal history records maintained by the State Bureau of Identification in the Division of the State Police and is hereby designated a criminal justice agency for that purpose.

L.1995,c.135,s.11; amended 2007, c.95, s.6.



Section 52:4B-6 - Principal Office; Place Of Conduct Of Affairs.

52:4B-6 Principal office; place of conduct of affairs.
6.The principal office of the agency shall be in Trenton, New Jersey, but the agency may sit and conduct its affairs in any place.

L.1971,c.317,s.6; amended 2007, c.95, s.7.



Section 52:4B-7 - Hearings By Review Board.

52:4B-7 Hearings by review board.

7.Hearings on appeals from decisions of the Victims of Crime Compensation Agency involving issues of victim compensation shall be conducted by the Victims of Crime Compensation Review Board in the following manner:

a.Upon an application made to the board under the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317, the board shall fix a time and place for a hearing on the application and shall cause notice thereof to be given to the applicant.

b.For the purpose of carrying out the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317, the board, or any member thereof, may hold hearings, sit, and act at times and places, and take testimony as the board or any member may deem advisable. Any member of the board may administer oaths or affirmations to witnesses. The board shall have full powers of subpoena and compulsion of attendance of witnesses and production of documents, except that no subpoena shall be issued except under the signature of a member of the board, and application to any court for aid in enforcing the subpoena may be made in the name of the board by any member thereof. Subpoenas shall be served by any person designated by the board.

c.In any case in which the person entitled to make an application is a child, the application may be made on the person's behalf by the person's parent, guardian, or advocate. In any case in which the person entitled to make an application is incapacitated, the application may be made on the person's behalf by the guardian, advocate, or other individual authorized to administer the person's estate.

d.Any person having a substantial interest in a proceeding may appear, produce evidence, and cross-examine witnesses in person or by attorney.

e.The board may receive in evidence any statement, document, information, or matter that may in the opinion of the board contribute to its functions under the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317, but the board shall not be bound by the rules of evidence.

f.If any person has been convicted of any offense with respect to an act or omission on which a claim under the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 is based, proof of that conviction shall be taken as conclusive evidence that the offense has been committed, unless an appeal or any proceeding with regard thereto is pending.

L.1971, c.317, s.7; amended 2007, c.95, s.8; 2013, c.103, s.128.



Section 52:4B-8 - Attorney Fees And Costs.

52:4B-8 Attorney fees and costs.
8. a. (1) The agency may, as a part of any order entered under P.L.1971, c.317, determine and allow reasonable attorney fees and costs, which shall not exceed 15% of the amount awarded as compensation under section 10 of P.L.1971, c.317, to be paid in addition to the amount of such compensation, to the attorney representing the applicant. Notwithstanding the provisions of this subsection, no award for attorney fees shall be less than $300, unless the agency determines that the attorney has not acted diligently or in good faith representing the claimant.
(2)Where the agency enters an order denying compensation, it may nevertheless allow attorney fees of $300 to the attorney representing the claimant if the agency determines that the attorney has acted diligently or in good faith representing the claimant.
(3)It shall be unlawful for any such attorney to ask for, contract for or receive any larger sum than the amount so allowed under paragraph (1) or (2) of this subsection.
b.The agency may allow payment up to a maximum of $3,000, at an hourly rate to be fixed by the agency, to an attorney who provides legal assistance to a victim in any legal matter, other than a decision of the Victims of Crime Compensation Agency involving victim compensation or any related appeal, arising from or related to having been the victim of an offense specified in section 11 of P.L.1971, c.317 provided that the victim is otherwise eligible to make a claim for compensation. Payment under this subsection may be made if and only to the extent that the amount of such payment does not, when combined with the amounts paid or payable to the victim under an order for compensation, exceed the $25,000 limitation on compensation set forth in section 18 of P.L.1971, c.317 (C.52:4B-18), and requests for payment under this subsection shall be subject to the five-year time limitation set forth in section 18 of P.L.1971, c.317 (C.52:4B-18).

L.1971, c.317, s.8; amended 2007, c.95, s.9; 2015, c.190.



Section 52:4B-8.1 - Development Of An Informational Tracking System.

52:4B-8.1 Development of an informational tracking system.
19. a. The Victims of Crime Compensation Agency, after consultation with the Attorney General, the Department of Corrections, and the Administrative Office of the Courts, on behalf of the county probation divisions and the municipal court clerks, shall continue to develop the existing uniform system for recording all information necessary to ensure proper identification, tracking, collection and disposition of moneys owed for:

(1)assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1);

(2)fines and restitutions imposed in accordance with provisions of Title 2C of the New Jersey Statutes;

(3)fees imposed pursuant to N.J.S.2C:35-20;

(4) penalties imposed pursuant to N.J.S.2C:35-15.

b.The Victims of Crime Compensation Agency shall use the moneys deposited in the Criminal Disposition and Revenue Collection Fund to defray the costs incurred by the agency in developing, implementing, operating and improving the agency's component of the uniform system for tracking and collecting revenues described in subsection a. of this section.

c.The Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170), the Department of Corrections, and the Administrative Office of the Courts, on behalf of the county probation divisions and the municipal court clerks, shall file such reports with the Victims of Crime Compensation Agency as required for the operation of the uniform system described in subsection a. of this section.

d.The Victims of Crime Compensation Agency shall report annually to the Governor, the Attorney General, the Administrative Director of the Administrative Office of the Courts, the Commissioner of the Department of Corrections, the Juvenile Justice Commission and the Legislature on the development, implementation, improvement and effectiveness of the uniform system and on moneys received, deposited and identified as receivable.

L.1991,c.329,s.19; amended 1992, c.169, s.4; 1995, c.281, s.4; 2007, c.95, s.10.



Section 52:4B-9 - Rules And Regulations; Determination Of Compensation.

52:4B-9 Rules and regulations; determination of compensation.
9.In the performance of its functions, the agency is authorized to make rules and regulations prescribing the procedures to be followed in the filing of applications and the proceedings under P.L.1971, c.317, and such other matters as the agency deems appropriate.

In determining the amounts of compensation payable pursuant to P.L.1971, c.317, the agency shall insofar as practicable formulate standards for uniform application of this act and shall take into consideration rates and amounts of compensation payable for injuries and death under other laws of this State and of the United States and the availability of funds appropriated for the purposes of P.L.1971, c.317.

The agency shall establish maximum rates and service limitations for reimbursement for medical and medical related expenses, including counseling. In establishing these rates, the agency shall reflect the medical fee schedules for health care providers established by the Commissioner of Banking and Insurance pursuant to the provisions of section 10 of P.L.1988, c.119 (C.39:6A-4.6). A medical service provider who accepts payment from the agency for a service shall accept the agency's rates as payment in full and shall not accept any payment on account of the service from any other source if the total of payments accepted would exceed the maximum rate set by the agency for that service.

All standards formulated and maximum rates and service limitations for reimbursement established by the agency shall be subject to the prior review and approval of the Review Board.

L.1971,c.317,s.9; amended 1999, c.113; 2007, c.95, s.11.



Section 52:4B-10 - Persons Entitled To Compensation; Order.

52:4B-10 Persons entitled to compensation; order.
10. In any case in which a person is injured or killed by any act or omission of any other person which is within the description of the offenses listed in section 11 of P.L.1971, c.317, the agency may, upon application, order the payment of compensation in accordance with the provisions of P.L.1971, c.317:

a.to or on behalf of the victim,

b.in the case of the personal injury of the victim, where the compensation is for pecuniary loss suffered or expenses incurred by any person responsible for the maintenance of the victim, to that person, or

c.in the case of the death of the victim, to or for the benefit of the dependents of the deceased victim, or any one or more of such dependents.

In determining whether to make an order under this section, the agency may consider any circumstances it determines to be relevant, including provocation, consent or the behavior of the victim which directly or indirectly contributed to his injury or death, the prior case history, if any, of the victim and any other relevant matters.

An order may be made under this section whether or not any person is prosecuted or convicted of any offense arising out of such act or omission. Upon application made by an appropriate prosecuting authority, the agency may suspend proceedings under P.L.1971, c.317 for such period as it deems appropriate on the ground that a prosecution for an offense arising out of such act or omission has been commenced or is imminent.

For the purposes of P.L.1971, c.317, a person shall be deemed to have intended an act or omission notwithstanding that by reason of age, insanity or otherwise, he was legally incapable of forming a criminal intent.

L.1971,c.317,s.10; amended 2007, c.95, s.12.



Section 52:4B-10.1 - Emergency Award.

52:4B-10.1 Emergency award.
1. a. The Victims of Crime Compensation Agency may make one or more emergency awards to any applicant for compensation pending final determination of a case, when it determines that compensation is likely to be provided and that the applicant will suffer undue hardship if funds are not made immediately available. The amount of any one emergency award shall not exceed $2,500 with the total amount of each such award made to an individual applicant not to exceed $5,000. Any emergency awards made to an applicant shall be deducted from the final amount of compensation provided to an applicant by the agency. If the amount of compensation made by the agency to an applicant is less than the sum provided to the applicant through emergency grants, the applicant shall pay to the agency an amount of money equal to the difference. If the agency determines that an applicant who has received emergency awards shall receive no compensation, the applicant shall repay to the agency the total amount of all emergency awards which he received.

b.In addition to any emergency award made pursuant to the provisions of subsection a. of this section, the Victims of Crime Compensation Agency may make an emergency award in an amount not to exceed $200.00 for compensation for funds stolen from a victim in connection with any of the incidents specified in section 11 of P.L.1971, c.317 (C.52:4B-11) except paragraph 11 of subsection b. of section 11 of P.L.1971, c.317 (C.52:4B-11), burglary, whether or not the victim suffered personal injury, under the following circumstances:

(1)The victim is 60 years of age or older or is disabled as defined pursuant to the federal Social Security Act, 42 U.S.C. s. 416(i);

(2)The victim's income does not exceed the limits adopted by the State Department of Human Services as the standard of need for the General Assistance Program;

(3)The funds stolen exceed $50.00;

(4)The victim establishes:

(a)that the victim has filed a police report indicating, among other things, the amount stolen;

(b)that the victim has cooperated with investigative and prosecuting authorities; and

(c)the source of the funds stolen; and

(5) The agency is satisfied that there are no other sources available to provide the victim with funds necessary to cover immediate costs of essential shelter, food or medical expenses, and that, but for the victim's loss, the victim would otherwise have had the funds to pay such costs.

c.The agency shall direct that any funds awarded pursuant to this act be expended solely to cover the costs established pursuant to paragraph (5) of subsection b. of this section.

d.(Deleted by amendment, P.L.2007, c.95).

L.1981,c.258,s.1; amended 1995, c.135, s.2; 2007, c.95, s.13.



Section 52:4B-10.2 - Additional Compensation.

52:4B-10.2 Additional compensation.
3.In addition to ordering the payment of compensation for personal injury or death which resulted from the incidents specified in section 11 of P.L.1971, c.317 (C.52:4B-11), the Victims of Crime Compensation Agency may order the payment of compensation for funds in connection with those incidents to compensate certain victims, whether or not those victims suffered personal injury, as specified in paragraphs (1) through (5) of subsection b. of section 1 of P.L.1981, c.258 (C.52:4B-10.1), in an amount not to exceed $200.

L.1995, c.135, s.3; amended 2007, c.95, s.14.



Section 52:4B-11 - Victim Compensation.

52:4B-11 Victim compensation.

11.The agency may order the payment of compensation in accordance with the provisions of P.L.1971, c.317 for personal injury or death which resulted from:

a.an attempt to prevent the commission of crime or to arrest a suspected criminal or in aiding or attempting to aid a police officer so to do; or

b.the commission or attempt to commit any of the following offenses:

(1)aggravated assault;

(2)(Deleted by amendment, P.L.1995, c.135).

(3)threats to do bodily harm;

(4)lewd, indecent, or obscene acts;

(5)indecent acts with children;

(6)kidnapping;

(7)murder;

(8)manslaughter;

(9)aggravated sexual assault, sexual assault, aggravated criminal sexual contact, criminal sexual contact;

(10) any other crime involving violence including domestic violence as defined by section 3 of P.L.1981, c.426 (C.2C:25-3) or section 3 of P.L.1991, c.261 (C.2C:25-19);

(11) burglary;

(12) tampering with a cosmetic, drug or food product;

(13) a violation of human trafficking, section 1 of P.L.2005, c.77 (C.2C:13-8); or

c.the commission of a violation of R.S.39:4-50, section 5 of P.L.1990, c.103 (C.39:3-10.13), section 19 of P.L.1954, c.236 (C.12:7-34.19) or section 3 of P.L.1952, c.157 (C.12:7-46); or

d.theft of an automobile pursuant to N.J.S.2C:20-2, eluding a law enforcement officer pursuant to subsection b. of N.J.S.2C:29-2 or unlawful taking of a motor vehicle pursuant to subsection b., c. or d. of N.J.S.2C:20-10 where injuries to the victim occur in the course of operating an automobile in furtherance of the offense; or

e.the commission of a violation of N.J.S. 2C:16-1, bias intimidation.

L.1971, c.317, s.11; amended 1987, c.169, s.1; 1987, c.420, s.1; 1990, c.64, s.2; 1995, c.135, s.4; 2005, c.77, s.4; 2007, c.95, s.15. 2007, c.303, s.3.



Section 52:4B-12 - Losses Or Expenses Reimbursable.

52:4B-12 Losses or expenses reimbursable.
12. The agency may order the payment of compensation under this act for:

a.expenses actually and reasonably incurred as a result of the personal injury or death of the victim, including out-of-pocket losses which shall mean unreimbursed and unreimbursable expenses or indebtedness reasonably incurred for medical care or other services necessary as a result of the injury upon which such application is based,

b.loss of earning power as a result of total or partial incapacity of such victim,

c.pecuniary loss to the dependents of the deceased victim, and

d.any other pecuniary loss resulting from the personal injury or death of the victim which the agency determines to be reasonable.

L.1971,c.317,s.12; amended 1995, c.135, s.5; 2007, c.95, s.16.



Section 52:4B-13 - Directory Of Impartial Medical Experts.

52:4B-13 Directory of impartial medical experts.
13. To assist the agency in determining the nature, extent or cause of personal injury or cause of death compensable under P.L.1971, c.317, the agency shall maintain a directory of impartial medical experts.

L.1971,c.317,s.13; amended 2007, c.95, s.17.



Section 52:4B-18 - Compensation For Criminal Injuries; Statute Of Limitation On Claims.

52:4B-18 Compensation for criminal injuries; statute of limitation on claims.

18.No order for the payment of compensation shall be made under section 10 of P.L.1971, c.317 (C.52:4B-10) unless the application has been made within three years after the date of the personal injury or death or after that date upon determination by the office that good cause exists for the delayed filing, and the personal injury or death was the result of an offense listed in section 11 of P.L.1971, c.317 (C.52:4B-11) which had been reported to the police or other appropriate law enforcement agency within nine months after its occurrence or reasonable discovery. If the victim is under 18 years of age, the three-year limit on filing shall commence on the day the victim turns 18 years old. For the purposes of this section, "good cause" shall include, but not be limited to, instances where the victim or the victim's dependents were not appropriately informed of the benefits offered by the office as required by law. The office will make its determination regarding the application within six months of acknowledgment by the office of receipt of the completed application and any and all necessary supplemental information.

In determining the amount of an award, the office shall determine whether, because of his conduct, the victim of such crime contributed to the infliction of his injury, and the office shall reduce the amount of the award or reject the application altogether, in accordance with such determination; provided, however, that the office shall not consider any conduct of the victim contributory toward his injury, if the record indicates such conduct occurred during efforts by the victim to prevent a crime or apprehend a person who had committed a crime in his presence or had in fact committed a crime.

The office may deny or reduce an award where the victim has not paid in full any payments owed on assessments imposed pursuant to section 2 of P.L.1979, c.396 (C.2C:43-3.1) or restitution ordered following conviction for a crime.

No compensation shall be awarded if:

a.Compensation to the victim proves to be substantial unjust enrichment to the offender or if the victim did not cooperate with the reasonable requests of law enforcement authorities unless the victim demonstrates a compelling health or safety reason for not cooperating; or

b.(Deleted by amendment, P.L.1990, c.64.)

c.The victim was guilty of a violation of subtitle 10 or 12 of Title 2A or subtitle 2 of Title 2C of the New Jersey Statutes, which caused or contributed to his injuries; or

d.The victim was injured as a result of the operation of a motor vehicle, except as provided in subsection c. or d. of section 11 of P.L.1971, c.317 (C.52:4B-11), boat or airplane unless the same was used as a weapon in a deliberate attempt to run the victim down; or

e.The victim suffered personal injury or death while an occupant of a motor vehicle or vessel where the victim knew or reasonably should have known that the driver was operating the vehicle or vessel in violation of R.S.39:4-50, section 5 of P.L.1990, c.103 (C.39:3-10.13), section 19 of P.L.1954, c.236 (C.12:7-34.19), section 3 of P.L.1952, c.157 (C.12:7-46), subparagraph (b) of paragraph (2) of subsection b. of N.J.S.2C:20-2, subsection b. of N.J.S.2C:29-2 or subsection b., c. or d. of N.J.S.2C:20-10; or

f.The victim has been convicted of a crime and is still incarcerated; or

g.The victim sustained the injury during the period of incarceration immediately following conviction for a crime.

Except as provided herein, no compensation shall be awarded under P.L.1971, c.317 in an amount in excess of $25,000, and all payments shall be made in a lump sum, except that in the case of death or protracted disability the award may provide for periodic payments to compensate for loss of earnings or support.

Ten years after the entry of an initial determination order, a claim for compensation expires and no further order is to be entered with regard to the claim except:

(1)for requests for payment of specific out-of-pocket expenses received by the Victims of Crime Compensation Office prior to the expiration of the ten-year period;

(2)in those cases determined by the office to be catastrophic in nature; and

(3)for requests for payment of expenses that were incurred only after the expiration of the ten-year period.

No award made pursuant to P.L.1971, c.317 shall be subject to execution or attachment other than for expenses resulting from the injury which is the basis of the claim.

Compensation may be awarded in an amount not exceeding the actual cost of a rehabilitative service of the type enumerated in section 2 of P.L.1999, c.166 (C.52:4B-18.2).

The award may provide for periodic payments in the case of protracted care or rehabilitative assistance.

L.1971, c.317, s.18; amended 1981, c.307, s.1; 1982, c.192, s.1; 1982, c.193; 1983, c.86; 1990, c.64, s.3; 1991, c.329, s.18; 1995, c.135, s.6; 1999, c.166, s.1; 2007, c.95, s.18; 2010, c.92; 2011, c.165, s.1.



Section 52:4B-18.1 - Increased Compensation; Applicability.

52:4B-18.1 Increased compensation; applicability.
3.The increase in compensation to a maximum of $25,000 provided for in P.L.1982, c.192 shall apply only to crimes committed after the effective date of P.L.1982, c.192 when personal injury or death occurs.

L.1982,c.192,s.3; amended 2007, c.95, s.19.



Section 52:4B-18.2 - Supplemental Awards For Rehabilitative Assistance To Certain Crime Victims.

52:4B-18.2 Supplemental awards for rehabilitative assistance to certain crime victims.
2. a. In addition to any award granted pursuant to section 18 of P.L.1971, c.317 (C.52:4B-18), the Victims of Crime Compensation Agency may make one or more supplemental awards for the purpose of providing rehabilitative assistance to catastrophically injured crime victims or other persons entitled to compensation under section 10 of P.L.1971, c.317 (C.52:4B-10).

b.The rehabilitative assistance which the supplemental award may cover can include, but is not limited to, any of the following services not covered by the original award of compensation or by other sources provided that the agency determines that the services are reasonable and necessary:

(1)Surgical and therapeutic procedures;

(2)Rehabilitative physical and occupational therapy designed to restore an optimum function level;

(3)Prescription drugs and medical supplies;

(4)Cognitive and psychological therapy;

(5)Home health assistance;

(6)Vehicle modifications;

(7)Driver training;

(8)Wheelchair, braces, splints, crutches, walkers, shower or commode chair and any other personal adaptive equipment required to meet individual disability needs;

(9)Structural modifications to living environment designed to provide accessibility and to maximize independence;

(10) Dependent care as needed.

c.The Victims of Crime Compensation Agency is authorized to make rules and regulations prescribing the procedures to be followed in qualifying for a supplemental award. The agency is also authorized to establish a cap on the total amount of supplemental awards to be made in a year and a cap on the amount which a person may receive as a supplemental award, which personal cap shall not be less than $25,000.

d.The payment of any supplemental award granted under the provisions of this section shall be approved by the agency for payment out of funds appropriated for the administration of P.L.1971, c.317 (C.52:4B-1 et seq.), the "Criminal Injuries Compensation Act of 1971."

e.A catastrophically injured crime victim who received a compensation award prior to the enactment of this section may apply for a supplemental award pursuant to the provisions of this section. A denial by the agency of an application made pursuant to the provisions of this subsection shall not be subject to appeal.

f.As used in this section, "catastrophically injured crime victim" means a person who is injured by any act or omission of another person which is within the description of the offenses specified in section 11 of P.L.1971, c.317 (C.52:4B-11) and who has sustained a severe long term or life long personal injury.

L.1999,c.166,s.2; amended 2007, c.95, s.20.



Section 52:4B-19 - Determination Of Amount Of Compensation.

52:4B-19 Determination of amount of compensation.

19.In determining the amount of compensation to be allowed by order, the office shall take into consideration amounts received or receivable from any other source or sources by the victim or his dependents as a result of the offense or occurrence giving rise to the application, except that life insurance payments and private donations received by the dependents of the victim shall not be considered as other sources.

Each order for compensation made by the office shall be filed with the Director of the Division of Budget and Accounting and shall constitute authority for payment by the State Treasurer to the person or persons named therein of the amounts specified in such order.

L.1971, c.317, s.19; amended 2007, c.95, s.21; 2011, c.165, s.2.



Section 52:4B-20 - Subrogation Of Agency To Cause Of Action Of Victim Against Person Responsible For Personal Injury Or Death; Liens.

52:4B-20 Subrogation of agency to cause of action of victim against person responsible for personal injury or death; liens.
20. a. Whenever an order for the payment of compensation is or has been made for personal injury or death resulting from an act or omission constituting an offense under this act, the agency shall, upon payment of the amount of the order, be subrogated to the cause of action of the applicant against the person or persons responsible for such personal injury or death to recover such payments. With the consent of the board, the agency also shall be entitled to bring an action against such person or persons for the amount of the damage sustained by the applicant. In the event that the amount paid in satisfaction of a judgment entered pursuant to this section is more than the amount paid by reason of the order for payment of compensation, the agency shall pay the balance to the applicant.

b.If a judgment is entered in favor of the agency pursuant to subsection a. of this section to recover payments made to the applicant pursuant to order for payment of compensation, the judgment shall constitute a lien on any and all real and personal property or income in which the person or persons responsible for the personal injury or death has or may acquire an interest, including the net proceeds, after the payment of fees and costs, of any settlement negotiated prior or subsequent to the filing of a lawsuit, any civil judgment, any civil arbitration award and any inheritance payable to the person or persons responsible for the personal injury or death. The lien shall have priority over all other levies and garnishments against the net proceeds of actions identified in this section unless otherwise provided by the Superior Court. The lien shall not have priority over levies to recover unpaid income taxes owed to the State or a judgment for child support entered pursuant to section 1 of P.L.1988, c.111 (C.2A:17-56.23a).

c.All judgments and other related papers required for the purposes of this section shall be received and recorded by the clerk of the Superior Court without payment of fees.

d.To discharge or otherwise compromise any lien or liens arising pursuant to this section, the agency shall file with the clerk of the Superior Court a duly acknowledged certificate setting forth the fact that the agency desires to discharge or amend the lien of record.

e.Any person desiring to secure immediate discharge of any lien arising pursuant to this section may deposit with the court cash in an amount sufficient to cover the amount of the lien or post a bond in an amount and with sureties approved by the court. Upon proper notice to the agency of such deposit or bond, a satisfaction of the lien shall be filed at once with the clerk of the Superior Court.

f.Any person affected in any manner, whether directly or indirectly by any lien arising under this section, and desiring to examine the validity of the lien or the facts and circumstances surrounding the entry of the lien, may do so in an action brought in the county where the lien was filed. The action shall be brought against the agency claiming the lien, and the court may proceed in the action in a summary manner and enter such judgment as it may deem appropriate.

L.1971,c.317,s.20; amended 2007, c.95, s.22.



Section 52:4B-21 - Severability.

52:4B-21 Severability.
21. If any section or sections of P.L.1971, c.317 or any provision thereof shall be declared to be unconstitutional, invalid or inoperative in whole or in part, such section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative be enforced and effectuated and no such determination shall be deemed to invalidate or make ineffectual the remaining provisions of the sections of P.L.1971, c.317.

L.1971,c.317,s.21; amended 2007, c.95, s.23.



Section 52:4B-22 - Information Booklets, Pamphlets.

52:4B-22 Information booklets, pamphlets.

1. a. Every State, county, and municipal police department and hospital or other place of emergency medical care shall have available and shall post in a public place information booklets, pamphlets or other pertinent written information, to be supplied by the Victims of Crime Compensation Agency, relating to the availability of crime victims' compensation including all necessary application blanks required to be filed with the agency.

b.Included in the information supplied by the Victims of Crime Compensation Agency shall be information for victims of sexual offenses. This information shall contain the location of rape crisis centers in all geographical areas throughout the State and shall instruct victims of sexual offenses that if a rape crisis center is not available in a victim's immediate geographical area, the victim may contact the appropriate county victim-witness coordinator appointed by the Chief of the Office of Victim-Witness Advocacy established pursuant to P.L.1985, c.404 (C.52:4B-39 et seq.). The information shall also provide that victims will not be charged any fee for services that are directly associated with a forensic sexual assault examination, including routine medical screening, medications for prophylaxis of sexually transmitted infections, pregnancy tests, emergency contraception, supplies, equipment and use of space.

Unless the victim requires immediate medical attention, this information shall be personally conveyed to the victim of a sexual offense by a representative of the hospital or place of emergency care before a medical examination of the victim is conducted, or by a representative of the police department before the victim's statement is taken, to afford the victim the opportunity to arrange to have assistance from the rape crisis center or county victim-witness coordinator during these procedures. Hospitals shall be held harmless from suits emanating from a hospital's carrying out the obligation to convey information to victims of sexual offenses.

"Rape crisis center" means an office, institution or center offering assistance to victims of sexual offenses through crisis intervention, medical and legal information and follow-up counseling.

c.Every police department shall, upon the filing of a report of a violent crime, make available to any victim information concerning crime victims' compensation.

L.1981, c.256, s.1; amended 1987, c.327, s.1; 2007, c.95, s.24; 2011, c.106, s.1.



Section 52:4B-23 - Failure To Give Notice; Immunity From Liability; Nonalteration Of Requirements.

52:4B-23 Failure to give notice; immunity from liability; nonalteration of requirements.
2.No cause of action against the State, any county, or any municipality, or any employee thereof, shall arise out of a failure to give the notice required by section 1 of P.L.1981, c.256 (C.52:4B-22), nor shall any such failure be deemed or construed to effect or alter any time limitation or other requirement contained in P.L.1971, c.317 for the filing or payment of a claim hereunder.

L.1981,c.256,s.2; amended 2007, c.95, s.25.



Section 52:4B-24 - Senior Citizens' Public Awareness Program.

52:4B-24 Senior citizens' public awareness program.
3.The agency shall undertake a special senior citizens' public awareness program to make brochures and applications for claim forms available to senior citizens.

L.1981, c.396, s.3; amended 2007, c.95, s.26.



Section 52:4B-25 - Victim Counseling Service.

52:4B-25 Victim counseling service.
2. a. The Victims of Crime Compensation Agency shall establish a victim counseling service which shall identify and develop sources to provide counseling to victims as defined in P.L.1971, c.317. The service shall provide assistance to victims without charge, which assistance shall include information and advice relative to filing a claim with the board, emergency food and clothing, employment opportunities, referral to other social service agencies, and in obtaining legal advice or representation. The service shall be conducted at such locations within the State as the agency deems advisable.

b.The agency is authorized to appoint such personnel for the service as may be necessary to carry out its functions. Appointments made pursuant to this subsection shall be within the funds appropriated or otherwise made available to the agency for this purpose.

c.(Deleted by amendment, P.L.2007, c.95).

d.The agency may also identify and develop sources to provide mental health counseling to victims, and provide victims with such information as may be appropriate through its victim counseling service.

L.1982,c.192,s.2; amended 2007, c.95, s.27.



Section 52:4B-25.1 - Child And Family Counseling Unit.

52:4B-25.1 Child and family counseling unit.
1. a. In addition to the victim counseling service established pursuant to section 2 of P.L.1982, c.192 (C.52:4B-25), the Victims of Crimes Compensation Agency shall establish a specialized child and family counseling unit. This unit shall be under the direction of a person appointed by the executive director whose training or experience includes the handling of child abuse cases.

b.The agency is authorized to appoint such personnel for the child and family counseling unit as may be necessary to carry out its functions. Appointments made pursuant to this subsection shall be within the limits of the funds appropriated or otherwise made available to the agency for that purpose.

c.The child and family counseling unit may be principally located in any place as the agency deems advisable, but shall be available to lend assistance to child victims in every county in this State.

L.1989, c.322, s.1; amended 2007, c.95, s.28.



Section 52:4B-34 - Short Title

52:4B-34. Short title
This act shall be known and may be cited as the "Crime Victim's Bill of Rights."

L. 1985, c. 249, s. 1, eff. July 31, 1985.



Section 52:4B-35 - Findings, Declarations

52:4B-35. Findings, declarations
The Legislature finds and declares that without the participation and cooperation of crime victims and witnesses, the criminal justice system would cease to function. The rights of these individuals should be given full recognition and protection. The Legislature has the responsibility to enhance and protect the necessary role of crime victims and witnesses in the criminal justice process. In furtherance of this, the improved treatment of these persons should be assured through the establishment of specific rights. These rights are among the most fundamental and important in assuring public confidence in the criminal justice system.

L. 1985, c. 249, s. 2, eff. July 31, 1985.



Section 52:4B-36 - Findings, Declarations Relative To Rights Of Crime Victims, Witnesses.

52:4B-36 Findings, declarations relative to rights of crime victims, witnesses.

3.The Legislature finds and declares that crime victims and witnesses are entitled to the following rights:

a.To be treated with dignity and compassion by the criminal justice system;

b.To be informed about the criminal justice process;

c.To be free from intimidation, harassment or abuse by any person including the defendant or any other person acting in support of or on behalf of the defendant, due to the involvement of the victim or witness in the criminal justice process;

d.To have inconveniences associated with participation in the criminal justice process minimized to the fullest extent possible;

e.To make at least one telephone call provided the call is reasonable in both length and location called;

f.To medical assistance reasonably related to the incident in accordance with the provisions of the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.);

g.To be notified in a timely manner, if practicable, if presence in court is not needed or if any scheduled court proceeding has been adjourned or cancelled;

h.To be informed about available remedies, financial assistance and social services;

i.To be compensated for loss sustained by the victim whenever possible;

j.To be provided a secure, but not necessarily separate, waiting area during court proceedings;

k.To be advised of case progress and final disposition and to confer with the prosecutor's representative so that the victim may be kept adequately informed;

l.To the prompt return of property when no longer needed as evidence;

m.To submit a written statement, within a reasonable amount of time, about the impact of the crime to a representative of the prosecuting agency which shall be considered prior to the prosecutor's final decision concerning whether formal criminal charges will be filed, whether the prosecutor will consent to a request by the defendant to enter into a pre-trial program, and whether the prosecutor will make or agree to a negotiated plea;

n.To make, prior to sentencing, an in-person statement directly to the sentencing court concerning the impact of the crime.

This statement is to be made in addition to the statement permitted for inclusion in the presentence report by N.J.S.2C:44-6;

o.To have the opportunity to consult with the prosecuting authority prior to the conclusion of any plea negotiations, and to have the prosecutor advise the court of the consultation and the victim's position regarding the plea agreement, provided however that nothing herein shall be construed to alter or limit the authority or discretion of the prosecutor to enter into any plea agreement which the prosecutor deems appropriate;

p.To be present at any judicial proceeding involving a crime or any juvenile proceeding involving a criminal offense, except as otherwise provided by Article I, paragraph 22 of the New Jersey Constitution;

q.To be notified of any release or escape of the defendant; and

r.To appear in any court before which a proceeding implicating the rights of the victim is being held, with standing to file a motion or present argument on a motion filed to enforce any right conferred herein or by Article I, paragraph 22 of the New Jersey Constitution, and to receive an adjudicative decision by the court on any such motion.

L.1985, c.249, s.3; amended 1991, c.44, s.1; 1999, c.294, s.2; 2001, c.208, s.2; 2012, c.27, s.1.



Section 52:4B-36.1 - Rights Of Victim's Survivor Relative To A Homicide Prosecution.

52:4B-36.1 Rights of victim's survivor relative to a homicide prosecution.

2.Pursuant to Article I, paragraph 22 of the New Jersey Constitution, in any homicide prosecution:

a.A victim's survivor may, at the time of making the in-person statement to the sentencing court authorized by subsection n. of section 3 of P.L.1985, c.249 (C.52:4B-36), display directly to the sentencing court a photograph of the victim taken before the homicide including, but not limited to, a still photograph, a computer-generated presentation, or a video presentation of the victim. The time, length and content of such presentation shall be within the sound discretion of the sentencing judge; and

b.A victim's survivor may, during any judicial proceeding involving the defendant, wear a button not exceeding four inches in diameter that contains a picture of the victim, if the court determines that the wearing of such button will not deprive the defendant of his right to a fair trial under the Sixth Amendment of the United States Constitution and Article I of the New Jersey Constitution. Other spectators at such judicial proceedings may also wear similar buttons if the court so determines. If the victim's survivor seeks to wear the button at trial, the victim's survivor shall give notice to the defendant and to the court no less than 30 days prior to the final trial date.

L.2012, c.27, s.2.



Section 52:4B-36.2 - Crime Victims Not Required To Pay Certain Costs.

52:4B-36.2 Crime victims not required to pay certain costs.

3.Pursuant to Article I, paragraph 22 of the New Jersey Constitution:

a.A crime victim shall not be required to pay the maintenance, support, rehabilitation, or other costs arising from the imprisonment or commitment of a victimizer as a result of the crime; and

b.A crime victim shall not be charged any fee otherwise prescribed by law or regulation to obtain copies of the victim's own records to which the victim is entitled to access as provided in section 1 of P.L.1995, c.23 (C.47:1A-1.1), including, but not limited to, any law enforcement agency report, domestic violence offense report, and temporary or permanent restraining order.

L.2012, c.27, s.3; amended 2014, c.19, s.1.



Section 52:4B-37 - "Victim" Defined.

52:4B-37 "Victim" defined.

4.As used in this act, "victim" means a person who suffers personal, physical or psychological injury or death or incurs loss of or injury to personal or real property as a result of a crime committed by an adult or an act of delinquency that would constitute a crime if committed by an adult, committed against that person. "Victim" also includes the nearest relative of the victim of a criminal homicide.

L.1985,c.249,s.4; amended 2001, c.407, s.2.



Section 52:4B-38 - "Tort Claims Act" Rights

52:4B-38. "Tort Claims Act" rights
Nothing contained in this act shall mitigate any right which the victim may have pursuant to the New Jersey Tort Claims Act (N.J.S. 59:1-1 et seq.).

L. 1985, c. 249, s. 5, eff. July 31, 1985.



Section 52:4B-39 - Definitions.

52:4B-39 Definitions.
1.As used in P.L.1985, c.404:

a."Victim" means a person who suffers personal physical or psychological injury or death or incurs loss of or injury to personal or real property as a result of a crime committed against that person.

b."Agency" means the Victims of Crime Compensation Agency in the Department of the Treasury.

L.1985,c.404,s.1; amended 2007, c.95, s.29.



Section 52:4B-40 - Office Of Victim-witness Assistance.

52:4B-40 Office of Victim-Witness Assistance.
2.There is established under the jurisdiction of the Victims of Crime Compensation Agency in the Department of the Treasury an Office of Victim-Witness Assistance under the supervision of the Director of the Office of Victim-Witness Assistance.

L.1985,c.404,s.2; amended 2007, c.95, s.30.



Section 52:4B-40.1 - Director Of The Office Of Victim-witness Assistance.

52:4B-40.1 Director of the Office of Victim-Witness Assistance.
31. The Office of Victim-Witness Assistance shall operate under the direction of the Director of the Office of Victim-Witness Assistance, who shall be appointed by the executive director of the agency. The Director of the Office of Victim-Witness Assistance shall have a minimum of five years of experience in crime victim direct services and advocacy. The appointment made pursuant to this section shall be within the limits of the funds appropriated or otherwise made available to the agency for this purpose.

L.2007,c.95,s.31.



Section 52:4B-42 - Victim-witness Rights Information Program.

52:4B-42 Victim-witness rights information program.
4.The victim-witness rights information program shall:

a.Provide victims or their representatives with information about the availability of social and medical services, especially emergency and social services available in the victim's immediate geographical area;

b.Provide victims or their representatives with information about possible compensation under the "Criminal Injuries Compensation Act of 1971," P.L.1971, c.317 (C.52:4B-1 et seq.) and of the sentencing court's authority to order restitution under chapter 43 of Title 2C of the New Jersey Statutes;

c.Provide victims or their representatives with information about how to contact the appropriate county office of victim-witness advocacy and the appropriate county prosecutor's office;

d.Provide a 24-hour toll-free hotline telephone number for victims and witnesses to call with inquiries concerning the information and services available pursuant to this act;

e.Provide victims and witnesses with a detailed description of the rights established under the Crime Victim's Bill of Rights created by P.L.1985, c.249 (C.52:4B-34 et seq.) and Article I, paragraph 22 of the New Jersey Constitution;

f.Gather available information from victim assistance programs throughout the country and make that information available to the Office of Victim-Witness Advocacy, police agencies, hospitals, prosecutors' offices, the courts, and other agencies that provide assistance to victims of crimes;

g.Sponsor conferences to bring together personnel working in the field of victim assistance and compensation to exchange methods and procedures for improving and expanding services to victims;

h.Provide assistance to victims without charge, which assistance shall include information and advice relative to filing a claim with the board, emergency food and clothing, employment opportunities, referral to other social service agencies, and in obtaining legal advice or representation; and

i.Conduct training programs for attorneys and victim service providers.

L.1985,c.404,s.4; amended 2007, c.95, s.32.



Section 52:4B-43 - Office Of Victim-witness Advocacy

52:4B-43. Office of Victim-Witness Advocacy
There is established in the Division of Criminal Justice in the Department of Law and Public Safety an Office of Victim-Witness Advocacy under the supervision of the Chief of the Office of Victim-Witness Advocacy.

L. 1985, c. 404, s. 5.



Section 52:4B-43.1 - Continuation Of The Victim And Witness Advocacy Fund

52:4B-43.1. Continuation of The Victim and Witness Advocacy Fund
20. a. The Victim and Witness Advocacy Fund, established in the State Treasury by section 2 of P.L.1979, c.396 (C.2C:43-3.1), administered by the Department of Law and Public Safety through the Division of Criminal Justice, pursuant to rules and regulations promulgated by the Director of the Division of Criminal Justice, to support the development and provision of services to victims and witnesses of crimes and for related administrative costs, is hereby continued.

b. The division is authorized to continue disbursing moneys deposited in the Victim and Witness Advocacy Fund to fund the operation of the State Office of Victim and Witness Advocacy, the 21 county offices of Victim and Witness Advocacy and to provide funding to other public entities as deemed appropriate for the implementation of the Attorney General Standards to Ensure the Rights of Crime Victims.

c. In addition, the division, pursuant to rules and regulations to be promulgated by the director to ensure that funds are given to qualified entities that will provide services consistent with this act, shall award grants to qualified public entities and not-for-profit organizations that provide direct services to victims and witnesses, including but not limited to such services as:

(1) shelter, food and clothing;



(2) medical and legal advocacy services;



(3) 24-hour crisis response services and 24-hour hotlines;



(4) information and referral and community education;



(5) psychiatric treatment programs;



(6) expanded services for victims' families and significant others;



(7) short and long term counseling and support groups;



(8) emergency locksmith and carpentry services;



(9) financial services; and



(10) medical testing ordered by a court pursuant to section 4 of P.L.1993, c.364 (C.2C:43-2.2).

d. Organizations eligible to apply for grants under subsection c. of this section include but are not limited to:

(1) member programs of the New Jersey Coalition for Battered Women, including but not limited to

(a) Atlantic County Women's Center;



(b) Shelter Our Sisters, (Bergen County);



(c) Providence House/ Willingboro Shelter, (Burlington County);



(d) YWCA/SOLACE, (Camden County);



(e) Family Violence Project and The Safe House, (Essex County);



(f) People Against Spouse Abuse, (Gloucester County);



(g) Battered Women's Program, (Hudson County);



(h) Women's Crisis Services, (Hunterdon County);



(i) Womanspace, Inc., (Mercer County);



(j) Women Aware, Inc., (Middlesex County);



(k) Women's Resource and Survival Center, (Monmouth County);



(l) Jersey Battered Women's Services, Inc., (Morris County);



(m) Passaic County Women's Center, (Passaic County);



(n) Salem County Women's Services, (Salem County);



(o) Resource Center for Women and Their Families, (Somerset County);



(p) Domestic Abuse Services, Inc., (Sussex County);



(q) Project Protect, (Union County);



(r) Domestic Abuse and Rape Crisis Center, Inc., (Warren County); and



(s) Ocean County Women's Center; and



(2) rape care services and programs, including, but not limited to:



(a) Atlantic County Women's Center, (Atlantic County);



(b) Bergen County Rape Crisis Center, (Bergen County);



(c) Women Against Rape, (Burlington County);



(d) Women Against Rape, (Camden County);



(e) Coalition against Rape and Abuse, (Cape May County);



(f) Cumberland County Guidance Center;



(g) North Essex Helpline and Sexual Assault Support Service, (Essex County);



(h) Gloucester County Rape Assault Prevention Program;



(i) Christ Hospital Mental Health Center, serving Hudson County;



(j) Women's Crisis Services, (Hunterdon County);



(k) Rape Crisis Program Mercer County YWCA, (Mercer County);



(l) Rape Crisis Intervention Center Roosevelt Hospital, (Middlesex County);



(m) Women's Resource Center, (Monmouth County);



(n) Parenting Center, Morristown Hospital, (Morris County);



(o) Ocean County Advisory Commission on the Status of Women, (Ocean County);



(p) Passaic County Women's Center, (Passaic County);



(q) Salem County Rape Crisis Service, (Salem County);



(r) Rape Crisis Service of Somerset and Richard Hall Mental Health Center Somerset County Coalition for the prevention and Treatment of Sexual Abuse;

(s) Project Against Sexual Assault Abuse, (Sussex County);



(t) Union County Rape Crisis Center;



(u) Domestic Abuse and Rape Crisis Center, (Warren County); and



(v) Alternatives to Domestic Violence of Hackensack, N.J. (Bergen County).



e. The Director shall report annually to the Governor and the Legislature concerning the administration of the Victim and Witness Advocacy Fund and the administration and award of grants authorized by this section.

L.1991,c.329,s.20; amended 1993,c.364,s.2.



Section 52:4B-43.2 - "Sex Crime Victim Treatment Fund."

52:4B-43.2 "Sex Crime Victim Treatment Fund."

2. a. The "Sex Crime Victim Treatment Fund" shall be a separate, nonlapsing, revolving fund and shall be administered by the Victims of Crime Compensation Board established pursuant to section 3 of P.L.1971, c.317 (C.52:4B-3),and all moneys deposited in that fund pursuant to this act shall be used for the provision of counseling and treatment services to victims of specified sex offenses as set forth in section 1 of P.L.2005, c.73 (C.2C:14-10) and the families of these victims.

b.The development and provision of counseling and treatment services to victims and their families shall be pursuant to rules and regulations promulgated by the Victims of Crime Compensation Board. The board shall coordinate these counseling and treatment services with other services offered by the State Office of Victim and Witness Advocacy, the 21 county offices of Victim and Witness Advocacy and as otherwise deemed appropriate for the implementation of the Attorney General Standards to Ensure the Rights of Crime Victims.

L. 2005, c. 73, s. 2.



Section 52:4B-44 - Standards For Law Enforcement Agencies To Ensure Rights Of Crime Victims.

52:4B-44 Standards for law enforcement agencies to ensure rights of crime victims.

6. a. The Attorney General shall, through the Office of Victim-Witness Advocacy in the Division of Criminal Justice in the Department of Law and Public Safety and in consultation with the county prosecutors, promulgate standards for law enforcement agencies to ensure that the rights of crime victims are enforced.

b.The standards shall require that the Office of Victim-Witness Advocacy in the Division of Criminal Justice and each county prosecutor's office provide the following services upon request for victims and witnesses involved in the prosecution of a case:

(1)Orientation information about the criminal justice system and the victim's and witness's role in the criminal justice process;

(2)Notification of any change in the case status and of final disposition;

(3)Information on crime prevention and on available responses to witness intimidation;

(4)Information about available services to meet needs resulting from the crime and referrals to service agencies, where appropriate;

(5)Advance notice of the date, time and place of the defendant's initial appearance before a judicial officer, submission to the court of any plea agreement, the trial and sentencing;

(6)Advance notice of when presence in court is not needed;

(7)Advice about available compensation, restitution and other forms of recovery and assistance in applying for government compensation;

(8)A waiting or reception area separate from the defendant for use during court proceedings;

(9)An escort or accompaniment for intimidated victims or witnesses during court appearances;

(10) Information about directions, parking, courthouse and courtroom locations, transportation services and witness fees, in advance of court appearances;

(11) Assistance for victims and witnesses in meeting special needs when required to make court appearances, such as transportation and child care arrangements;

(12) Assistance in making travel and lodging arrangements for out-of-State witnesses;

(13) Notification to employers of victims and witnesses, if cooperation in the investigation or prosecution causes absence from work;

(14) Notification of the case disposition, including the trial and sentencing;

(15) Assistance to victims in submitting a written statement to a representative of the county prosecutor's office about the impact of the crime prior to the prosecutor's final decision concerning whether formal charges will be filed;

(16) Advice to victims about their right to make a statement about the impact of the crime for inclusion in the presentence report or at time of parole consideration, if applicable;

(17) Notification to victims of the right to make an in-person statement, prior to sentencing, directly to the sentencing court concerning the impact of the crime;

(18) Expediting the return of property when no longer needed as evidence;

(19) Advise and counsel, or refer for advice or counseling, victims of sexual assault, or other criminal acts involving a risk of transmission of disease, concerning available medical testing and assist such victims, or refer such victims for assistance, in obtaining appropriate testing, counseling and medical care and in making application to the Victims of Crime Compensation Board for compensation for the costs of such testing, counseling and care;

(20) Assistance to victims in submitting a written impact statement to a representative of the county prosecutor's office concerning the impact of the crime which shall be considered prior to the prosecutor's accepting a negotiated plea agreement containing recommendations as to sentence and assistance to victims in securing an explanation of the terms of any such agreement and the reasons for the agreement;

(21) Notification to the victim of the defendant's release from custody which shall include:

(a)notice of the defendant's escape from custody and return to custody following escape;

(b)notice of any other release from custody, including placement in an Intensive Supervision Program or other alternative disposition, and any associated conditions of release;

(c)notice of the filing by an inmate of an application for commutation of sentence pursuant to N.J.S.2A:167-4 and its disposition;

(d)notice of parole consideration pursuant to provisions of P.L.1979, c.441 (C.30:4-123.45 et seq.); and

(e)notice of the pending release of an inmate due to expiration of sentence; and

(22) Interpreting services for victims and witnesses when necessary to assist a victim or witness who is hearing impaired or developmentally disabled as defined in section 3 of P.L.1977, c.82 (C.30:6D-3) to understand questions and frame answers.

c.In a case involving a victim of aggravated sexual assault or sexual assault as defined in subsection a. or c. of N.J.S.2C:14-2, the Office of Victim-Witness Advocacy or the county prosecutor's office involved in the case shall:

(1)Notify the victim of the victim's right to obtain an approved serological test for acquired immune deficiency syndrome (AIDS) or infection with the human immunodeficiency virus (HIV) or any other related virus identified as a probable causative agent of AIDS, and assist the victim, or refer the victim for assistance, in obtaining a test and appropriate counseling and medical care;

(2)Notify the victim of the victim's right to obtain a court order pursuant to subsection a. of section 4 of P.L.1993, c.364 (C.2C:43-2.2) requiring the offender to submit to an approved serological test for acquired immune deficiency syndrome (AIDS) or infection with the human immunodeficiency virus (HIV) or any other related virus identified as a probable causative agent of AIDS in the event that the offender is indicted, formally charged, convicted or adjudicated delinquent;

(3)Communicate the request of a victim who agrees to seek an order pursuant to subsection a. of section 4 of P.L.1993, c.364 (C.2C:43-2.2) to the prosecutor handling the case and notify the victim or arrange for the victim to be notified of the test result; and

(4)Assist the victim in applying to the Victims of Crime Compensation Board for compensation for the costs of testing, counseling and medical care.

d.The Attorney General shall, through the Office of Victim-Witness Advocacy and in consultation with the Commissioner of Health and Senior Services, the Superintendent of State Police and representatives of providers of sexual assault services, to be designated by the Director of the Office of Victim-Witness Advocacy, coordinate the establishment of standard protocols for the provision of information and services to victims of sexual assault, and shall make such protocols available to victims upon request, except that the provision of information and services with regard to emergency contraception and sexually transmitted diseases shall be in accordance with P.L.2005, c.50 (C.26:2H-12.6b et al.).

e.In a case involving a victim of human trafficking as defined in section 1 of P.L.2005, c.77 (C.2C:13-8) the Office of Victim-Witness Advocacy or the county prosecutor's office involved in the case shall ensure that the victim of human trafficking obtains assistance in receiving any available benefits or services, including assistance in receiving any necessary certifications or endorsements needed to be recognized as having federal T non-immigrant status for the purpose of receiving any federal benefits or services available pursuant to the "Trafficking Victims Protection Reauthorization Act of 2003," 22 U.S.C. s. 7101 et seq.

f.The Attorney General shall, through the Office of Victim-Witness Advocacy and in consultation with the Commissioner of the Department of Health and Senior Services, the Superintendent of State Police and representatives of providers of services to victims of human trafficking, to be designated by the Director of the Office of Victim-Witness Advocacy, coordinate the establishment of standard protocols for the provision of information and services to victims of human trafficking, including coordination of efforts with the appropriate federal authorities pursuant to the "Trafficking Victims Protection Reauthorization Act of 2003," 22 U.S.C. s. 7101 et seq. and shall make such protocols available to victims upon request.

L.1985,c.404,s.6; amended 1991, c.44, s.2; 1993, c.364, s.1; 1994, c.131, s.5; 1995, c.98, s.2 1996, c.114; 2005, c.50, s.6; 2005, c.77, s.5.



Section 52:4B-44.1 - Establishment Of Standard Protocols For Provision Of Information And Services To Victims Of Human Trafficking, Minors Charged With Prostitution.

52:4B-44.1 Establishment of standard protocols for provision of information and services to victims of human trafficking, minors charged with prostitution.

7.The Attorney General shall, in consultation with the Commissioner of the Department of Health and Senior Services, the Commissioner of Children and Families, the Superintendent of State Police and representatives of providers of services to victims of human trafficking and sexually exploited minors, coordinate the establishment of standard protocols for the provision of information and services to victims of human trafficking and to minors under the age of 18 who are charged with prostitution, including coordination of efforts with the appropriate federal authorities pursuant to the "Trafficking Victims Protection Reauthorization Act of 2003," 22 U.S.C. s.7101 et seq. and shall make such protocols available upon request.

L.2011, c.195, s.7.



Section 52:4B-45 - County Victim-witness Coordinators

52:4B-45. County victim-witness coordinators
a. The Chief of the Office of the Victim-Witness Advocacy shall appoint a county victim-witness coordinator in each county.

b. A county victim-witness coordinator shall be responsible for the implementation of the victim-witness rights program in that county.

c. Each county prosecutor shall provide office space, when available, for the victim-witness coordinator of that county.

d. Each municipality may provide office space for these purposes at minimal or no cost.

L. 1985, c. 404, s. 7.



Section 52:4B-46 - Coordination With Law Enforcement Agencies

52:4B-46. Coordination with law enforcement agencies
In providing the information and services mentioned above, the Office of Victim-Witness Advocacy shall coordinate its efforts with the various law enforcement agencies. These agencies are required by P.L. 1985, c. 249 (C. 52:4B-34 et seq.) to inform victims of the availability of this assistance.

L. 1985, c. 404, s. 8.



Section 52:4B-47 - Training.

52:4B-47 Training.

9. a. The curriculum for police training courses required pursuant to P.L.1961, c.56 (C.52:17B-66 et seq.) shall include training on responding to the needs of crime victims, and specific training on responding to the needs of victims of human trafficking as defined in section 1 of P.L.2005, c.77 (C.2C:13-8), and on services available to provide assistance, including information on federal, State, and local hotlines available to receive reports of and provide assistance to victims of human trafficking.

b.In-service training shall be made available for police officers, assistant prosecutors, county detectives and investigators on specialized needs of crime victims and available services.

L.1985, c.404, s.9; amended 2013, c.51, s.20.



Section 52:4B-48 - Criminal Justice Assistance

52:4B-48. Criminal Justice assistance
The Division of Criminal Justice shall provide assistance to county prosecutors and law enforcement agencies in implementing the guidelines and training requirements of this act.

L. 1985, c. 404, s. 10.



Section 52:4B-49 - Annual Reports

52:4B-49. Annual reports
a. The Chief of the Office of Victim-Witness Advocacy shall annually report to the Attorney General, through the Director of the Division of Criminal Justice in the Department of Law and Public Safety, on the services provided to victims and witnesses, as required by this act.

b. Each county prosecutor, as part of his annual report to the Attorney General pursuant to subsection b. of section 15 of P.L. 1970, c. 74 (C. 52:17B-111), shall report on the services provided to victims and witnesses, as required by this act.

L. 1985, c. 404, s. 11.



Section 52:4B-50 - Findings, Declarations Relative To Sexual Assault Nurse Examiner Program.

52:4B-50 Findings, declarations relative to Sexual Assault Nurse Examiner program.

2.The Legislature finds and declares that the Sexual Assault Nurse Examiner program, established pursuant to P.L.1997, c.328, has been successful in ensuring more timely and accurate collection of forensic evidence for use in prosecuting suspected rapists and in creating a compassionate way to treat sexual assault victims, and it is important to establish the program throughout the State of New Jersey.

L.2001,c.81,s.2.



Section 52:4B-51 - Statewide Sexual Assault Nurse Examiner Program.

52:4B-51 Statewide Sexual Assault Nurse Examiner program.

3.The Attorney General shall establish a Statewide Sexual Assault Nurse Examiner program in the Department of Law and Public Safety.

Upon implementation of the certification process for a forensic sexual assault nurse examiner pursuant to section 5 of P.L.2001, c.81 (C.52:4B-53), the county prosecutor in each county shall appoint or designate a certified forensic sexual assault nurse examiner to serve as program coordinator for the program in the county in accordance with the provisions of this section.

a.The county prosecutor may appoint an employee of the prosecutor's office who is a certified forensic sexual assault nurse examiner to serve as program coordinator to administer the program in that county.

b.In a county where the county prosecutor does not appoint an employee of his office to serve as program coordinator, the county prosecutor shall designate a certified forensic sexual assault nurse examiner who is an employee of a licensed health care facility or a county rape care program that is designated by the Division on Women in the Department of Children and Families to serve as the program coordinator. A person designated as a program coordinator pursuant to this subsection shall not be deemed an employee of the county prosecutor's office.

L.2001, c.81, s.3; amended 2012, c.16, s.134.



Section 52:4B-52 - Duties Of Program Coordinator; "Rape Care Advocate" Defined.

52:4B-52 Duties of program coordinator; "rape care advocate" defined.

4.The program coordinator shall:

a.Coordinate the county Sexual Assault Nurse Examiner program in accordance with standard protocols for the provision of information and services to victims of sexual assault developed by the Attorney General pursuant to subsection d. of section 6 of P.L.1985, c.404 (C.52:4B-44);

b.Perform forensic sexual assault examinations on victims of sexual assault in accordance with the standards developed by the Attorney General and appropriate medical and nursing standards of care;

c.Designate one or more licensed physicians or certified forensic sexual assault nurse examiners to perform forensic sexual assault examinations on victims of sexual assault in accordance with the standards developed by the Attorney General and appropriate medical and nursing standards of care;

d.Develop and implement standardized guidelines for forensic sexual assault examinations performed by designated physicians or certified forensic sexual assault nurse examiners in the county;

e.Develop and implement a standardized education and training program to provide instruction to members of the county Sexual Assault Response Team established pursuant to section 6 of this act which shall include, but not be limited to, instruction in the following areas:

(1)the importance of a coordinated, multi-disciplinary response to a report of sexual assault;

(2)the policies and procedures which govern the responsibilities of each team member;

(3)the psychological effects of sexual assault and rape trauma syndrome on the victim and the victim's family and friends;

(4)the collection, handling and documentation of forensic evidence; and

(5)confidentiality issues associated with the treatment of a victim of sexual assault and the investigation of a report of sexual assault;

f.Establish, in cooperation with licensed health care facilities, private waiting rooms and areas designated for forensic sexual assault examinations and the provision of rape care services in the licensed health care facilities participating in the program;

g.Develop, in cooperation with licensed health care facilities, protocols for the storage of forensic evidence;

h.Provide appropriate services to victims of sexual assault, including the opportunity to tend to personal hygiene needs, obtain fresh clothing and speak with a rape care advocate prior to and during any medical procedure or law enforcement investigation, unless the victim requires immediate medical attention, as appropriate;

i.Collaborate with law enforcement officials and the county rape care program to ensure that the needs of victims of sexual assault are met in a compassionate manner;

j.Participate in regular meetings of the Sexual Assault Nurse Examiner Program Coordinating Council established pursuant to section 7 of this act; and

k.Develop and implement procedures to ensure that victims of sexual assault are not charged any fee for services that are directly associated with forensic sexual assault examinations, including routine medical screening, medications for prophylaxis of sexually transmitted infections, pregnancy tests, emergency contraception, supplies, equipment and use of space.

As used in this section and section 6 of this act, "rape care advocate" means a victim counselor, as defined pursuant to section 3 of P.L.1987, c.169 (C.2A:84A-22.14), who specializes in the provision of rape care services.

L.2001, c.81, s.4; amended 2011, c.106, s.2.



Section 52:4B-53 - Certification Process For Forensic Sexual Assault Nurse Examiners; Qualifications.

52:4B-53 Certification process for forensic sexual assault nurse examiners; qualifications.

5.The Attorney General and the New Jersey Board of Nursing shall jointly establish a certification process for a forensic sexual assault nurse examiner.

a.An applicant for certification as a forensic sexual assault nurse examiner shall be a registered professional nurse licensed in the State and in good standing with the New Jersey Board of Nursing, and shall have the following qualifications:

(1)A minimum of two years of current nursing experience as defined by regulation of the Attorney General pursuant to section 17 of this act;

(2)Certification verifying the completion of a forensic sexual assault nurse examiner training program that meets requirements established by the Attorney General and the New Jersey Board of Nursing; and

(3)Demonstrates clinical competence in performing a forensic sexual assault examination.

b.The Attorney General and the New Jersey Board of Nursing shall certify an applicant who meets the requirements of subsection a. of this section as a certified forensic sexual assault nurse examiner.

L.2001,c.81,s.5.



Section 52:4B-54 - Sexual Assault Response Team In Each County.

52:4B-54 Sexual Assault Response Team in each county.

6. a. The county prosecutor's office in each county shall establish a Sexual Assault Response Team or shall enter into a collaborative agreement with another county to share the services of that county's response team. The response team shall be comprised of: a certified forensic sexual assault nurse examiner, a rape care advocate from the county program established, or designated by the Division on Women in the Department of Children and Families, as provided under section 3 of P.L.2001, c.81 (C.52:4B-51), and a law enforcement official. The response team shall:

(1)respond to a report of sexual assault at the request of a victim of sexual assault pursuant to guidelines established by the Attorney General pursuant to section 17 of P.L.2001, c.81 (C.52:4B-60); and

(2)provide treatment, counseling, legal, and forensic medical services to a victim of sexual assault in accordance with the standard protocols developed by the Attorney General pursuant to subsection d. of section 6 of P.L.1985, c.404 (C.52:4B-44).

b.Each member of the response team shall complete the standardized education and training program developed by the program coordinator pursuant to subsection e. of section 4 of P.L.2001, c.81 (C.52:4B-52).

L.2001, c.81, s.6; amended 2012, c.16, s.135.



Section 52:4B-55 - Sexual Assault Nurse Examiner Program Coordinating Council.

52:4B-55 Sexual Assault Nurse Examiner Program Coordinating Council.

7. a. The Attorney General shall establish a Sexual Assault Nurse Examiner Program Coordinating Council comprised of: the Attorney General, the Director of the Division on Women, the Chief of the Office of Victim-Witness Advocacy, the Executive Director of the New Jersey Coalition Against Sexual Assault, and the Executive Director of the New Jersey Board of Nursing, or their respective designees; a representative from the New Jersey County Prosecutor's Association; and the program coordinators appointed or designated pursuant to section 3 of P.L.2001, c.81 (C.52:4B-51).

The Attorney General, through the sexual assault unit established pursuant to section 8 of P.L.2001, c.81 (C.52:4B-56), and in consultation with the coordinating council, shall oversee the Statewide Sexual Assault Nurse Examiner program and identify and obtain any State and federal funding available to supplement the funds appropriated to operate the program.

b.The coordinating council shall review the effectiveness of the services provided by the State to victims of sexual assault and make recommendations to the Attorney General for any needed changes in the standards, regulations or State policy concerning the provision of victim services.

L.2001, c.81, s.7; amended 2012, c.16, s.136.



Section 52:4B-56 - Sexual Assault Unit Within Department Of Law And Public Safety.

52:4B-56 Sexual assault unit within Department of Law and Public Safety.

8.The Attorney General shall establish a sexual assault unit within the Department of Law and Public Safety which shall include a sexual assault investigator and a certified forensic sexual assault nurse examiner.

The unit shall oversee the operation of the county sexual assault nurse examiner programs, and provide assistance to counties in the investigation and prosecution of sexual assaults. The unit shall review all complaints received regarding a county's investigation and prosecution of a sexual assault and shall provide recommendations to the Attorney General regarding the county's investigation and prosecution of the case. The unit also shall provide training to law enforcement officials and county prosecutors, on an ongoing basis, in the investigation and prosecution of sexual assault.

L.2001,c.81,s.8.



Section 52:4B-57 - Immunity From Liability For Authorized Forensic Sexual Assault Examinations.

52:4B-57 Immunity from liability for authorized forensic sexual assault examinations.

9. a. A designated certified forensic sexual assault nurse examiner and a designated licensed physician shall be immune from civil and criminal liability in the performance of the nurse examiner's or physician's duties when acting in response to a request from a law enforcement agency or a program coordinator to perform a forensic sexual assault examination pursuant to the provisions of this act, if the skills and care exercised by the forensic sexual assault nurse examiner or the licensed physician during the examination are those ordinarily exercised by others in the nursing and medical profession, respectively.

b.A licensed health care facility in which a forensic sexual assault examination is performed pursuant to this act shall be immune from civil and criminal liability in the performance of the examination when acting in response to a request from a law enforcement agency or a program coordinator if the care exercised by the licensed health care facility during the examination is that ordinarily exercised by a licensed health care facility.

L.2001,c.81,s.9.



Section 52:4B-58 - Continuation Of Existing Program.

52:4B-58 Continuation of existing program.

10. Notwithstanding the provisions of this act to the contrary, a county forensic sexual assault nurse examiner program in existence on the effective date of this act may continue to operate in accordance with the standard protocols for the provision of information and services to victims of sexual assault developed by the Attorney General pursuant to subsection d. of section 6 of P.L.1985, c.404 (C.52:4B-44), until the implementation of the certification process for a forensic sexual assault nurse examiner pursuant to section 5 of this act.

L.2001,c.81,s.10.



Section 52:4B-59 - "Statewide Sexual Assault Nurse Examiner Program Fund."

52:4B-59 "Statewide Sexual Assault Nurse Examiner Program Fund."

12. There is hereby established the "Statewide Sexual Assault Nurse Examiner Program Fund" as a nonlapsing, revolving fund. This fund shall be administered by the Attorney General, and all moneys deposited therein pursuant to section 11 of P.L.2001, c.81 (C.2C:43-3.6) shall be used in accordance with guidelines established by the Attorney General for the operational expenses of the sexual assault nurse examiner program in each county. This fund shall be used in coordination with and in supplementation of any available federal funding under the "Victims of Crime Act of 1984," 42 U.S.C. s.10601 et seq., or any other grant funding for this purpose.

L.2001,c.81,s.12.



Section 52:4B-60 - Rules, Regulations, Guidelines.

52:4B-60 Rules, regulations, guidelines.

17. The Attorney General, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act. The Attorney General shall also establish guidelines governing a county Sexual Assault Response Team's response to a report of sexual assault pursuant to the provisions of section 6 of this act.
L.2001,c.81,s.17.



Section 52:4B-61 - Findings, Declarations Relative To Profits Related To Crime

52:4B-61. Findings, declarations relative to profits related to crime
1. a. The Legislature finds:

(1)The State of New Jersey has a compelling interest in preventing any person who is convicted of a crime from directly or indirectly profiting from the crime or circumstances surrounding the crime.

(2)To that end, the State has established the Victims of Crime Compensation Board to help compensate victims of crime for their loss.

b.The Legislature declares that it is altogether fitting and proper and within the public interest to provide a mechanism where profits from a crime that are received by a convicted person should be available as restitution to the victim of the crime.

L.2003,c.190,s.1.



Section 52:4B-62 - Definitions Relative To Profits Related To Crime

52:4B-62. Definitions relative to profits related to crime
2.For the purposes of this act:

a."Crime" means:

(1)any crime as defined under the laws of this State; or

(2)any offense in any jurisdiction which includes all of the essential elements of any crime as defined under the laws of this State; and

(a)the crime victim was a resident of this State at the time of the commission of the offense; or

(b)the act or acts constituting the offense occurred in whole or in part in this State.

b."Profits from a crime" means:

(1)any property obtained through or income generated from the commission of a crime of which the defendant was convicted;

(2)any property obtained by or income generated from the sale, conversion or exchange of proceeds of a crime, including any gain realized by such sale, conversion or exchange; and

(3)any property which the defendant obtained or income generated as a result of having committed the crime, including any assets obtained through the use of unique knowledge obtained during the commission of, or in preparation for the commission of, a crime, as well as any property obtained by or income generated from the sale, conversion or exchange of such property and any gain realized by such sale, conversion or exchange.

c."Funds of a convicted person" means all funds and property received from any source by a person convicted of a crime, or by the representative of such person, including the convicted person's spouse, children, parents, siblings or such other person whom a court of competent jurisdiction may deem to be the alter ego of the convicted person, giving due regard to the purpose and intent of this act, but excluding child support and earned income, where such person:

(1)is an inmate or prisoner serving a sentence under the custody and control of the Department of Corrections and includes funds received on behalf of an inmate or prisoner and deposited in an inmate or prisoner account to the credit of the inmate or prisoner;

(2)is not an inmate or prisoner, but who is serving a sentence of probation or conditional discharge or is presently subject to a term of post release supervision, but shall include earned income earned during a period in which such person was not in compliance with the conditions of probation, conditional discharge or post release supervision; or

(3)is no longer subject to a sentence of probation, conditional discharge or post release supervision, and where, within the previous three years, the full or maximum term or period terminated or expired or such person was granted a discharge by the State Parole Board pursuant to applicable law, or granted a discharge or termination from probation pursuant to applicable law or granted a discharge or termination under applicable federal or State law, rules or regulations prior to the expiration of such full or maximum term or period; and includes only:

(a)those funds paid to such person as a result of any interest, right, right of action, asset, share, claim, recovery or benefit of any kind that the person obtained, or that accrued in favor of such person, prior to the expiration of such sentence, term or period;

(b)any recovery or award collected in a lawsuit after expiration of such sentence where the right or cause of action accrued prior to the expiration or service of such sentence; and

(c)earned income earned during a period in which such person was not in compliance with the conditions of probation, conditional release or post release supervision.

d."Crime victim" means:

(1)the victim of a crime;

(2)the representative of a crime victim;

(3)a Good Samaritan, as provided in P.L.1963, c.140 (C.2A:62A-2 et seq.);

(4)the Victims of Crime Compensation Board or other governmental agency that has received an application for or provided financial assistance or compensation to the victim.

e."Earned income" means income derived from one's own labor or through active participation in a business, but does not include income from dividends or investments.

f."Board" means the Victims of Crime Compensation Board established pursuant to section 3 of P.L.1971, c.317 (C.52:4B-3).

L.2003,c.190,s.2.



Section 52:4B-63 - Requirement For Written Notice Of Payment To Board

52:4B-63. Requirement for written notice of payment to board
3. a. Every person, firm, corporation, partnership, association or other legal entity, or representative of such person, firm, corporation, partnership, association or entity, which knowingly contracts for, pays, or agrees to pay: (1) any profits from a crime to a person charged with or convicted of that crime, or to the representative of such person, or (2) any funds of a convicted person where such conviction is for a crime and the value, combined value or aggregate value of the payment or payments of such funds exceeds or will exceed $10,000 shall give written notice to the board of the payment or obligation to pay as soon as practicable after discovering that the payment or intended payment constitutes profits from a crime or funds of a convicted person.

b.Notwithstanding subsection a. of this section, whenever the payment or obligation to pay involves funds of a convicted person that a superintendent of a correctional facility receives or will receive on behalf of an inmate or prisoner serving a sentence with the Department of Corrections and deposits or will deposit in an inmate or prisoner account to the credit of the inmate or prisoner and the value, combined value or aggregate value of such funds exceeds or will exceed $10,000, the superintendent shall also give written notice to the board. Further, whenever the State makes payment or has an obligation to pay funds of a convicted person and the value, combined value or aggregate value of such funds exceeds or will exceed $10,000, the State shall also give written notice to the board. In all other instances where the payment or obligation to pay involves funds of a convicted person and the value, combined value or aggregate value of such funds exceeds or will exceed $10,000, the convicted person who receives or will receive such funds, or the representative of such person, shall give written notice to the board.

c.The board, upon receipt of notice of a contract, an agreement to pay or payment of profits from a crime or funds of a convicted person pursuant to subsection a. or b. of this section, or upon receipt of notice of funds of a convicted person from the superintendent where the inmate or prisoner is confined, shall notify all known crime victims of the convicted person of the existence of such profits or funds at their last known address.

L.2003,c.190,s.3.



Section 52:4B-64 - Crime Victim Right To Bring Civil Action For Damages; Statute Of Limitations

52:4B-64. Crime victim right to bring civil action for damages; statute of limitations
4.Notwithstanding any other law to the contrary, any crime victim shall have the right to bring a civil action in a court of competent jurisdiction to recover money damages from a person convicted of a crime of which the crime victim is a victim, or the representative of that convicted person, within three years of the discovery of any profits from a crime or funds of a convicted person, as those terms are defined in this act. Notwithstanding any other provision of law to the contrary, a judgment obtained pursuant to this section shall not be subject to execution or enforcement against the first $1,000 dollars deposited in an inmate account to the credit of the inmate or in a prisoner account to the credit of the prisoner. In addition, where the civil action involves funds of a convicted person and such funds were recovered by the convicted person pursuant to a judgment obtained in a civil action, a judgment obtained pursuant to this section may not be subject to execution or enforcement against a portion thereof. If an action is filed pursuant to this section after the expiration of all other applicable statutes of limitation, any other crime victims must file any action for damages as a result of the crime within three years of the actual discovery of such profits or funds, or within three years of actual notice received from or notice published by the board of such discovery, whichever is later.

L.2003,c.190,s.4.



Section 52:4B-65 - Notice Of Filing Of Action To Board

52:4B-65. Notice of filing of action to board
5.Upon filing an action pursuant to section 4 of this act, the crime victim shall give notice to the board of the filing by delivering a copy of the summons and complaint to the board. The crime victim may also give such notice to the board prior to filing the action so as to allow the board to apply for any appropriate provisional remedies which are otherwise authorized to be invoked prior to the commencement of an action.

L.2003,c.190,s.5.



Section 52:4B-66 - Actions Of Board Upon Receipt Of Notice From Crime Victim

52:4B-66. Actions of board upon receipt of notice from crime victim
6.Upon receipt of a copy of a summons and complaint, or upon receipt of notice from the crime victim prior to filing the action as provided in section 5 of this act, the board shall immediately take such actions as are necessary to:

a.notify all other known crime victims of the alleged existence of profits from a crime or funds of a convicted person by certified mail, return receipt requested, where the victims' names and addresses are known by the board;

b.publish, at least once every six months for three years from the date it is initially notified by a victim, pursuant to section 5 of this act, a legal notice in newspapers of general circulation in the county wherein the crime was committed and in counties contiguous to such county advising any crime victims of the existence of profits from a crime or funds of a convicted person. The board may, in its discretion, provide for such additional notice as it deems necessary;

c.avoid the wasting of the assets identified in the complaint as the newly discovered profits from a crime or as funds of a convicted person.

L.2003,c.190,s.6.



Section 52:4B-67 - Provisional Remedies Available To Board, Plaintiff

52:4B-67. Provisional remedies available to board, plaintiff
7.The board, acting on behalf of the plaintiff and all other victims, shall have the right to apply for any and all provisional remedies that are also otherwise available to the plaintiff.

a.The provisional remedies of attachment, injunction, receivership and notice of pendency available to the plaintiff under the civil practice law and rules, shall also be available to the board in all actions under this section.

b.On a motion for a provisional remedy, the moving party shall state whether any other provisional remedy has previously been sought in the same action against the same defendant. The court may require the moving party to elect between those remedies to which it would otherwise be entitled.

L.2003,c.190,s.7.



Section 52:4B-68 - Failure To Give Notice Of Payment; Notice Of Hearing, Proceedings; Findings, Penalties

52:4B-68. Failure to give notice of payment; notice of hearing, proceedings; findings, penalties
8. a. Whenever it appears that a person or entity has knowingly and willfully failed to give notice in violation of subsection a. of section 3 of this act, the board shall be authorized to serve a notice of hearing upon the person or entity by personal service or by registered or certified mail. The notice shall contain the time, place and purpose of the hearing. In addition, the notice shall be accompanied by a petition alleging facts of an evidentiary character that support or tend to support that the person or entity, who shall be named therein as a respondent, knowingly and willfully failed to give the notice required in subsection a. of section 3 of this act. Service of the notice and petition shall take place at least 15 days prior to the date of the hearing.

b.The chairperson of the board, or any board member designated by the chairperson, shall preside over the hearing. The presiding member shall administer oaths and may issue subpoenas. The presiding member shall not be bound by the rules of evidence or civil procedure, but the presiding member's determination shall be based on a preponderance of the evidence. At the hearing, the burden of proof shall be on the board, which shall be represented by the counsel to the board or another person designated by the board. The board shall produce witnesses and present evidence in support of the alleged violation, which may include relevant hearsay evidence. The respondent, who may appear personally at the hearing, shall have the right of counsel and may cross-examine witnesses and produce evidence and witnesses in his behalf, which may include relevant hearsay evidence. The issue of whether the person who received an alleged payment or obligation to pay committed the underlying crime shall not be relitigated at the hearing. Where the alleged violation is the failure to give notice of a payment amount involving two or more payments the combined value or aggregate value of which exceeds $10,000, no violation shall be found unless it is shown that such payments were intentionally structured to conceal their character as funds of a convicted person. At the conclusion of the hearing, if the presiding member is not satisfied that there is a preponderance of evidence in support of a violation, the member shall dismiss the petition. If the presiding member is satisfied that there is a preponderance of the evidence that the respondent committed one or more violations, the member shall so find. Upon such a finding, the presiding member shall prepare a written statement, to be made available to the respondent and respondent's counsel, indicating the evidence relied on and the reasons for finding the violation. The board shall adopt, promulgate, amend and repeal administrative rules and regulations governing the procedures to be followed with respect to hearings, including rules and regulations for the administrative appeal of a decision made pursuant to this paragraph, provided such rules and regulations are consistent with the provisions of this section.

c.Whenever it is found that a respondent knowingly and willfully failed to give the required notice, the board shall impose an assessment of up to the amount of the payment or obligation to pay and a civil penalty of up to $1,000 or ten percent of the payment or obligation to pay, whichever is greater. If a respondent fails to pay the assessment and civil penalty imposed, the assessment and civil penalty may be recovered from the respondent by an action brought by the Attorney General, upon the request of the board, in any court of competent jurisdiction. The board shall deposit the assessment in an escrow account pending the expiration of the three-year statute of limitations authorized by section 4 of this act to preserve such funds to satisfy a civil judgment in favor of a person who is a victim of a crime committed by the convicted person to whom such failure to give notice relates. The board shall pay the civil penalty to the State Treasurer who shall deposit the money in the State treasury. The board shall then notify any crime victim or crime victims, who may have a claim against the convicted person, of the existence of such moneys. Such notice shall instruct such person or persons that they may have a right to commence a civil action against the convicted person, as well as any other information deemed necessary by the board. Upon a crime victim's presentation to the board of a civil judgment for damages incurred as a result of the crime, the board shall satisfy up to 100 percent of that judgment, including costs and disbursements as taxed by the clerk of the court, with the escrowed fund, but in no event shall the amount of all judgments, costs and disbursements satisfied from such escrowed funds exceed the amount in escrow. If more than one such crime victim indicates to the board that they intend to commence or have commenced a civil action against the convicted person, the board shall delay satisfying any judgment, costs and disbursements until the claims of all such crime victims are reduced to judgment. If the aggregate of all judgments, costs and disbursement obtained exceeds the amount of escrowed funds, the amount used to partially satisfy each judgment shall be reduced to a pro rata share.

After expiration of the three-year statute of limitations period established in section 4 of this act, the board shall review all judgments that have been satisfied from such escrowed funds. In the event no claim was filed or judgment obtained prior to the expiration of the three-year statute of limitations, the board shall return the escrowed amount to the respondent. In the event a claim or claims are pending at the expiration of the statute of limitations, such funds shall remain escrowed until the final determination of all such claims to allow the board to satisfy any judgment which may be obtained by the crime victim. Upon the final determination of all such claims and the satisfaction of up to 100 percent of such claims by the board, the board shall be authorized to impose an additional civil penalty of up to $1,000 or ten percent of the payment or obligation to pay, whichever is greater. Prior to imposing any such penalty, the board shall serve a notice upon the respondent by personal service or by registered or certified mail of the intent of the board to impose such penalty 30 days after the date of the notice and of the opportunity to submit documentation concerning the board`s determination. After imposing and deducting any such additional civil penalty, the board shall distribute 50 percent of the remaining escrowed funds to the State Treasurer, who shall deposit the money in the General Fund for general State purposes. The other 50 percent of the remaining escrowed funds shall be distributed to the board and may be used for purposes the board deems appropriate, including, but not limited to, awarding scholarships pursuant to P.L.2000, c.163 (C.18A:71B-53 et seq.), the Tony Pompelio Commemorative Scholarship Fund Act.

d.Notwithstanding any other provision of law to the contrary, an alleged failure by a convicted person to give notice under this act may not result in proceedings for an alleged violation of the conditions of probation, conditional release or post release supervision unless: one or more claims were made by a crime victim against the convicted person pursuant to this section, and the crime victims board imposes an assessment or penalty upon the convicted person pursuant to this section, and the convicted person fails to pay the total amount of the assessment or penalty within sixty days of the imposition of such assessment or penalty.

e.Records maintained by the board and proceedings by the board or a board member based thereon regarding a claim submitted by a victim or a claimant shall be deemed confidential.

L.2003,c.190,s.8.



Section 52:4B-69 - Cause Of Action By Crime Victim For Enhanced Value Of Memorabilia Gained From Crime

52:4B-69. Cause of action by crime victim for enhanced value of memorabilia gained from crime
9. a. A crime victim shall have a cause of action against any person who offers for sale or purports to offer for sale, any memorabilia or other property or item of the defendant, the value of which is enhanced by the notoriety gained from the commission of the crime.

b.Upon proof, by a preponderance of the evidence, of a person's violation of this section and of resulting damages, the person shall be liable as follows:

(1)To the person or persons injured, for an award in the amount of damages incurred as a result of the sale or purported sale of the defendant's property, including damages for any emotional distress suffered as a result of the sale, such punitive damages as may be assessed, and any reasonable attorney's fees and costs of suit incurred; and

(2)Such injunctive relief as the court may deem necessary to avoid the defendant's continued violation.

L.2003,c.190,s.9.



Section 52:4B-70 - Severability

52:4B-70. Severability
10. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the sections which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

L.2003,c.190,s.10.



Section 52:4B-71 - Automatic Notification System Relative To Offender Release, Relocation.

52:4B-71 Automatic notification system relative to offender release, relocation.

1. a. The Attorney General shall maintain, or arrange for the State to participate in, an automatic notification system to alert crime victims, witnesses, and other appropriate persons when an offender is released from custody or is transferred within the correctional system.

b.Notification of the offender's change of custody shall be made to persons who have elected to register with the automatic notification system. Victims and witnesses and, as determined by the prosecuting agency, other appropriate persons, shall be provided with the opportunity to supply contact information in order to be notified when the offender's custody status changes. The automatic notification system shall alert the victim, witnesses, and other appropriate persons about the custody status change.

c.If a person who has registered pursuant to this section cannot be contacted through the automatic notification system, notification of the offender's change of custody shall be made to the appropriate investigating agency or county correctional facility and such agency or facility shall use reasonable efforts to notify the person.

d.The Attorney General shall issue a directive to effectuate the purposes of P.L.2013, c.270 (C.52:4B-71 et al.).

L.2013, c.270, s.1.



Section 52:4C-1 - Findings, Declarations Relative To Persons Mistakenly Imprisoned.

52:4C-1 Findings, declarations relative to persons mistakenly imprisoned.

1.The Legislature finds and declares that innocent persons who have been convicted of crimes and subsequently imprisoned have been frustrated in seeking legal redress and that such persons should have an available avenue of redress to seek compensation for damages. The Legislature intends by enactment of the provisions of this act that those innocent persons who can demonstrate by clear and convincing evidence that they were mistakenly convicted and imprisoned be able to recover damages against the State.

In light of the substantial burden of proof that must be carried by such persons, it is the intent of the Legislature that the court, in exercising its discretion as permitted by law regarding the weight and admissibility of evidence submitted pursuant to this section, may, in the interest of justice, give due consideration to difficulties of proof caused by the passage of time, the death or unavailability of witnesses, the destruction of evidence or other factors not caused by such persons or those acting on their behalf.

L.1997, c.227, s.1; amended 2013, c.171, s.1.



Section 52:4C-2 - Suit For Damages.

52:4C-2 Suit for damages.

2. a. Notwithstanding the provisions of any other law, any person convicted and subsequently imprisoned for one or more crimes which he did not commit may, under the conditions hereinafter provided, bring a suit for damages in Superior Court against the Department of the Treasury.

b.Any award of damages to such person in an action against the State or any political subdivision thereof or against any employee of the State or any political subdivision thereof with respect to the same subject matter shall be offset by any award of damages awarded under this act.

L.1997, c.227, s.2; amended 2013, c.171, s.2.



Section 52:4C-3 - Evidence Claimant Must Establish.

52:4C-3 Evidence claimant must establish.

3.The person (hereinafter titled, "the claimant") shall establish the following by clear and convincing evidence:

a.That he was convicted of a crime and subsequently sentenced to a term of imprisonment, served all or any part of his sentence; and

b.He did not commit the crime for which he was convicted; and

c.He did not commit or suborn perjury, fabricate evidence, or by his own conduct cause or bring about his conviction. Neither a confession or admission later found to be false shall constitute committing or suborning perjury, fabricating evidence, or causing or bringing about his conviction under this subsection; and

d.He did not plead guilty to the crime for which he was convicted.

L.1997, c.227, s.3; amended 2013, c.171, s.3.



Section 52:4C-4 - Time To Bring Suit.

52:4C-4 Time to bring suit.

4. The suit, accompanied by a statement of the facts concerning the claim for damages, verified in the manner provided for the verification of complaints in civil actions, shall be brought by the claimant within a period of two years after his release from imprisonment, or after the grant of a pardon to him; provided, however, that any eligible claimant released or pardoned during the five-year period prior to May 2, 1996 shall have two years from the effective date of this act to file a suit.

L.1997,c.227,s.4.



Section 52:4C-5 - Damages, Attorney Fees.

52:4C-5 Damages, attorney fees.

5. a. (1) Damages awarded under this act shall not exceed the greater of:

(a)twice the amount of the claimant's income in the year prior to his incarceration; or

(b)$50,000 for each year of incarceration.

(2)In the event that damages exceed $1 million, the court may order that the award be paid as an annuity with a payout over a maximum period of 20 years. The court shall consider the best interests of the claimant in making such determination.

b.In addition to the damages awarded pursuant to subsection a., the claimant shall be entitled to receive reasonable attorney fees and costs related to the litigation. A claimant may also be awarded other non-monetary relief as sought in the complaint including, but not limited to vocational training, tuition assistance, counseling, housing assistance, and health insurance coverage as appropriate.

c.Damages awarded under this act shall not be subject to treatment as gross income to the claimant under the provisions of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.

L.1997, c.227, s.4; amended 2013, c.171, s.4.



Section 52:4C-6 - Noneligibility.

52:4C-6 Noneligibility.

6. a. A person serving a term of imprisonment for a crime other than a crime of which the person was mistakenly convicted shall not be eligible to file a claim for damages pursuant to the provisions of this act.

b. A person shall not be eligible to file a claim for damages pursuant to the provisions of this act if the sentence for the crime of which the person was mistakenly convicted was served concurrently with the sentence for the conviction of another crime.

L.1997,c.227,s.6.



Section 52:4C-7 - Applicability Of Act.

52:4C-7 Applicability of act.

6.The provisions of this amendatory and supplementary act (P.L.2013, c.171) shall apply to any claimant released from imprisonment or granted a pardon on or after the effective date of this act.

L.2013, c.171, s.6.



Section 52:4D-1 - Cigarette Smoking, Health, Financial Concerns To State; Policy

52:4D-1. Cigarette smoking, health, financial concerns to State; policy
1. a. Cigarette smoking presents serious public health concerns to the State and to the citizens of the State. The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

b.Cigarette smoking also presents serious financial concerns for the State. Under certain health care programs, the State may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

c.Under these programs, the State pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

d.It is the policy of the State that financial burdens imposed on the State by cigarette smoking be borne by tobacco product manufacturers rather than by the State to the extent that such manufacturers either determine to enter into a settlement with the State or are found culpable by the courts.

e.On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the State. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to: pay substantial sums to the State, tied in part to their volume of sales; fund a national foundation devoted to the interests of public health; and make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

f.It would be contrary to the policy of the State if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the State will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

L.1999,c.148,s.1.



Section 52:4D-2 - Definitions Relative To Tobacco Product Manufacturers.

52:4D-2 Definitions relative to tobacco product manufacturers.

2.As used in this act:

"Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

"Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the term "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10% or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

"Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

"Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1)any roll of tobacco wrapped in paper or in any substance not containing tobacco; or

(2)tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(3)any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (1) of this definition.

The term "cigarette" includes "roll-your-own," which means any tobacco that, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

"Master Settlement Agreement" means the settlement agreement, and related documents, entered into on November 23, 1998 by the State and leading United States tobacco product manufacturers.

"Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with paragraph (2) of subsection b. of section 3 of this act.

"Released claims" means released claims as that term is defined in the Master Settlement Agreement.

"Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

"Tobacco Product Manufacturer" means an entity that after the date of enactment of this act directly, and not exclusively through any affiliate:

(1)manufactures anywhere cigarettes that the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer; provided, however, that an entity that manufactures cigarettes that it intends to be sold in the United States shall not be considered to be a tobacco product manufacturer under this paragraph (1) if (a) such cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and (b) the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(2)is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3)becomes a successor of an entity described in paragraph (1) or (2) of this definition.

The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of paragraphs (1) through (3) of this definition.

"Units sold" means the number of individual cigarettes on which the State has the authority under federal law to impose excise or similar taxes, regardless of whether such taxes were imposed or collected by the State, that were sold in the State by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer or similar intermediary or intermediaries, during the year in question. The State Treasurer shall promulgate such regulations as are necessary to ascertain the amount of State excise tax paid on the cigarettes of, and number of units sold by, such tobacco product manufacturer for each year.

L.1999, c.148, s.2; amended 2014, c.85, s.1.



Section 52:4D-3 - Responsibilities Of Tobacco Product Manufacturer.

52:4D-3 Responsibilities of tobacco product manufacturer.
3.Any tobacco product manufacturer selling cigarettes to consumers within the State, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after the date of enactment of this act shall do one of the following:

a.become a participating manufacturer, as that term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

b.(1) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(a)1999, $.0094241 per unit sold after the date of enactment of this act;

(b)2000, $.0104712 per unit sold;

(c)for each of 2001 and 2002, $.0136125 per unit sold;

(d)for each of 2003 through 2006, $.0167539 per unit sold; and

(e)for each of 2007 and each year thereafter, $.0188482 per unit sold.

(2)A tobacco product manufacturer that places funds into escrow pursuant to paragraph (1) of this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(a)to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subparagraph: (i) in the order in which they were placed into escrow; and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(b)to the extent that the tobacco product manufacturer establishes that the amount that it was required to place into escrow on account of units sold in the State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that Agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to the tobacco product manufacturer; or

(c)to the extent not released from escrow under subparagraph (a) or (b) of this paragraph, funds shall be released from escrow and revert back to the tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(3)Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(a)be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty, to be paid into the General Fund, in an amount not to exceed 5% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100% of the original amount improperly withheld from escrow;

(b)in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty, to be paid into the General Fund, in an amount not to exceed 15% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300% of the original amount improperly withheld from escrow; and

(c)in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State, whether directly or through a distributor, retailer or similar intermediary or intermediaries, for a period not to exceed two years.

Each failure to make an annual deposit required under this section shall constitute a separate violation. A person who violates this section shall pay the State's costs and attorney's fees incurred during a successful prosecution under this paragraph (3).

L.1999,c.148,s.3; amended 2007, c.96, s.1.



Section 52:4D-3.1 - Effect Of Holding Of Unconstitutionality, Repeal.

52:4D-3.1 Effect of holding of unconstitutionality, repeal.
2.If this act, or any portion of the amendment made in section 1 of this act amending subparagraph (b) of paragraph (2) of subsection b. of section 3 of P.L.1999, c.148 (C.52:4D-3), is held by a court of competent jurisdiction to be unconstitutional, then such subparagraph (b) shall be deemed to be repealed in its entirety. If paragraph (2) of subsection b. of section 3 of P.L.1999, c.148 (C.52:4D-3) shall thereafter be held by a court of competent jurisdiction to be unconstitutional, then this act shall be deemed repealed, and subparagraph (b) of paragraph (2) of subsection b. of section 3 of P.L.1999, c.148 (C.52:4D-3) restored as if no such amendment had been made. Neither any holding of unconstitutionality nor the repeal of subparagraph (b) of paragraph (2) of subsection b. of section 3 of P.L.1999, c.148 (C.52:4D-3), shall affect, impair or invalidate any other portion of section 3 of P.L.1999, c.148 (C.52:4D-3), or the application of such section to any other person or circumstance, and such remaining portions of section 3 of P.L.1999, c.148 (C.52:4D-3) shall at all times continue in full force and effect.

L.2007,c.96,s.2.



Section 52:4D-3.2 - Annual Report To Joint Budget Oversight Committee.

52:4D-3.2 Annual report to Joint Budget Oversight Committee.
3.The State Treasurer shall submit an annual report to the Joint Budget Oversight Committee on or before December 31 of each year setting forth a list of the amount of payments by and refunds to Participating Manufacturers and Non-Participating Manufacturers for the previous fiscal year and a list of any payments of penalties required under section 3 of P.L.1999, c.148 (C.52:4D-3) for the previous fiscal year.

L.2007,c.96,s.3.



Section 52:4D-4 - Findings, Declarations Relative To Enforcement Of The Model Statute

52:4D-4. Findings, declarations relative to enforcement of the Model Statute
1.The Legislature finds and declares that facilitating the diligent enforcement of P.L.1999, c.148 (C.52:4D-1 et seq.), the so-called "Model Statute" contemplated by the "Master Settlement Agreement" which settled tobacco-related litigation between the settling states, including New Jersey, and leading United States tobacco product manufacturers, is beneficial to the public interest. The Model Statute requires tobacco product manufacturers that are not participants in the Master Settlement Agreement to pay into a qualified escrow fund to guarantee a source of compensation to pay any future judgment or settlement that may be reached with the State. Overall tobacco industry compliance with the provisions of the Model Statute will be encouraged by requiring cigarette distributors to stamp and distribute only cigarettes of tobacco product manufacturers that are in compliance with the act and by requiring holders of certificates of authority under P.L.1990, c.39 (C.54:40B-1 et seq.) and other persons that collect or pay the tax on a tobacco product as defined in section 2 of P.L.1990, c.39 (C.54:40B-2) that is also defined as a cigarette under section 2 of P.L.1999, c.148 (C.52:4D-2) to distribute only the tobacco products of tobacco product manufacturers that are in compliance with the act. The establishment of additional procedural enhancements and penalties related to these requirements will aid the State in its continuing diligent enforcement of this law and thereby safeguard the Master Settlement Agreement and the effectuation of the goals of the tobacco litigation settlement, which in turn will have a salutary effect on the fiscal soundness of the State and the public health.

L.2003,c.25,s.1.



Section 52:4D-5 - Definitions Relative Enforcement Of The Model Statute

52:4D-5. Definitions relative enforcement of the Model Statute
2.As used in this act, unless the context otherwise requires, the following words and terms shall have the following meanings:

"Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings," and "100's" and includes any similar use of a brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

"Cigarette" has the same meaning as that term is defined in section 2 of P.L.1999, c.148 (C.52:4D-2).

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Licensed distributor" means a person that is authorized pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.), to affix tax stamps or impress or attach metered impressions of tax to packages or other containers of cigarettes or any person that is required to pay the excise tax imposed pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.).

"Master Settlement Agreement" means the settlement agreement, and related documents, entered into on November 23, 1998 by the State and leading United States tobacco product manufacturers.

"Non-Participating Manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

"Participating Manufacturer" has the meaning given that term in Section II(jj) of the Master Settlement Agreement and all amendments thereto.

"Qualified escrow fund" has the same meaning as prescribed for that term under section 2 of P.L.1999, c.148 (C.52:4D-2).

"Tobacco product manufacturer" has the same meaning as prescribed for that term under section 2 of P.L.1999, c.148 (C.52:4D-2).

"Units sold" has the same meaning as prescribed for that term under section 2 of P.L.1999, c.148 (C.52:4D-2).

L.2003,c.25,s.2.



Section 52:4D-6 - Certification By Tobacco Product Manufacturer As To Compliance

52:4D-6. Certification by tobacco product manufacturer as to compliance
3. a. Every tobacco product manufacturer whose cigarettes are sold in this State, whether directly or through a distributor, retailer or similar intermediary or intermediaries, annually shall execute and deliver in the manner prescribed by the Attorney General a certification to the director and Attorney General no later than April 30, certifying under penalty of perjury that, as of the date of such certification, such tobacco product manufacturer either is a participating manufacturer or is in full compliance with the requirements of P.L.1999, c.148 (C.52:4D-1 et seq.).

(1)A participating manufacturer shall include in its certification a complete list of its brand families. The participating manufacturer shall update such list no later than 30 days prior to any addition or modification to brand families by executing and delivering a supplemental certification to the Attorney General.

(2)A non-participating manufacturer shall include in its certification a complete list of all of its brand families: (a) separately listing brand families of cigarettes and the number of units sold for each brand family that were sold in the State during the preceding calendar year; (b) all of its brand families that have been sold in the State at any time during the current calendar year; (c) indicating, by an asterisk, any brand family sold in the State during the preceding calendar year that is no longer being sold in the State as of the date of the certification; and (d) identifying by name and address any other manufacturer of those brand families in the preceding calendar year. The non-participating manufacturer shall update the list no later than 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the Attorney General.

(3)In the case of a non-participating manufacturer, the certification shall further certify: (a) that the non-participating manufacturer is registered to do business in the State or has appointed a resident agent for service of process and provided notice thereof as required by subsection b. of section 6 of this act; (b) that the non-participating manufacturer has (i) established and continues to maintain a qualified escrow fund; and (ii) executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund; (c) that the non-participating manufacturer is in full compliance with P.L.1999, c.148 (C.52:4D-1 et seq.), and this act, and any regulations promulgated pursuant thereto; (d) (i) the name, address and telephone number of the financial institution at which the non-participating manufacturer has established the qualified escrow fund required pursuant to section 3 of P.L.1999, c.148 (C.52:4D-3), and all regulations promulgated thereto; (ii) the account number of the qualified escrow fund and sub-account number for the State of New Jersey; (iii) the amount the non-participating manufacturer placed in the fund for units sold in the State during the preceding calendar year, the date and amount of each of those deposits, and such evidence or verification as may be deemed necessary by the Attorney General to confirm the foregoing; and (iv) the amounts of and dates of any withdrawal or transfer of funds the non-participating manufacturer made at any time from the fund or from any other qualified escrow fund into which it has ever made escrow payments pursuant to section 3 of P.L.1999, c.148 (C.52:4D-3) and all regulations promulgated thereto.

b.A tobacco product manufacturer shall not include a brand family in its certification unless:

(1)in the case of a participating manufacturer, that participating manufacturer affirms that the brand family is to be deemed to be cigarettes of the participating manufacturer for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and

(2)in the case of a non-participating manufacturer, that non-participating manufacturer affirms that the brand family is to be deemed to be cigarettes of the non-participating manufacturer for purposes of calculating its units sold pursuant to section 3 of P.L.1999, c.148 (C.52:4D-3).

Nothing in this section shall be construed as limiting or otherwise affecting the State's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of P.L.1999, c.148 (C.52:4D-1 et seq.).

c.A tobacco product manufacturer shall maintain all invoices and documentation of sales and any other information relied upon for the certification for a period of five years, unless otherwise required by law to maintain them for a longer period of time.

L.2003,c.25,s.3.



Section 52:4D-7 - Development, Publication Of Directory Listing Compliers

52:4D-7. Development, publication of directory listing compliers
4. a. Not later than 60 days after enactment of this act, the Attorney General shall develop and publish through the Internet a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection a. of section 3 of this act in a timely manner, pursuant to the initial schedule provided in section 9 of this act, and all brand families that are listed in those certifications, except as noted below.

b.The Attorney General shall not include or retain in the directory the name or brand families of any non-participating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with paragraph (2) or paragraph (3) of subsection a. of section 3 of this act, unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General.

c.The Attorney General shall not include or retain a tobacco product manufacturer or brand family in the directory if the Attorney General concludes that (1) in the case of a non-participating manufacturer all escrow payments required pursuant to section 3 of P.L.1999, c.148 (C.52:4D-3), for any period for any brand family, whether or not listed by that non-participating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General, or (2) all outstanding final judgments, including interest thereon, for violations of P.L.1999, c.148 (C.52:4D-1 et seq.) have not been fully satisfied for that brand family and that manufacturer.

d.The Attorney General shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand families to keep the directory in conformity with the requirements of this act.

L.2003,c.25,s.4.



Section 52:4D-7.1 - Requirements For Listing In Directory Of Manufacturers.

52:4D-7.1 Requirements for listing in directory of manufacturers.

5.A non-participating manufacturer shall not be listed in the directory of manufacturers established pursuant to section 4 of P.L.2003, c.25 (C.52:4D-7) unless and until it posts a bond for the benefit of the State in the manner described herein:

a.The bond shall be posted by corporate surety located within the United States in an amount equaling the greatest required escrow due from the non-participating manufacturer or its predecessor for any of the four preceding calendar years or $25,000, whichever amount is higher;

b.The bond shall be conditioned on the performance by the non-participating manufacturer of all its duties and obligations imposed by section 3 of P.L.1999, c.148 (C.52:4D-3), section 3 of P.L.2003, c.25 (C.52:4D-6), section 5 of P.L.2003, c.25 (C.52:4D-8) and section 6 of P.L.2003, c.25 (C.52:4D-9);

c.If a non-participating manufacturer that posted a bond has failed to make or have made on its behalf deposits equal to the full amount of escrow owed for a given year, within fifteen days following the due date for the deposit the State may execute upon the bond to recover any amount the non-participating manufacturer failed to deposit into escrow, as well as civil penalties, the costs of investigation, costs of the action and reasonable attorneys' fees pursuant to subsections a. and c. of section 8 of P.L.2003, c.25 (C.52:4D-11); and

d.Beginning on April 30, 2015, the bond shall be posted or updated by the end of each quarter of each calendar year as a condition to the inclusion of a non-participating manufacturer and its brand families in the directory of manufacturers, and proof of the sufficiency of such bond shall be submitted quarterly.

L.2014, c.85, s.5.



Section 52:4D-8 - Unlawful Practices

52:4D-8. Unlawful practices
5.It shall be unlawful for any person: a. to affix a tax stamp or impress or attach a metered impression of tax to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory established pursuant to section 4 of this act, or, b. to sell, offer or possess for sale in this State, cigarettes of a tobacco product manufacturer or brand family not included in the directory established pursuant to this act.

L.2003,c.25,s.5.



Section 52:4D-9 - Registered Agent Necessary For Listing Of Non-resident, Non-participating Manufacturer; Responsibility For Escrow Deposit.

52:4D-9 Registered agent necessary for listing of non-resident, non-participating manufacturer; responsibility for escrow deposit.

6. a. Any non-resident or foreign non-participating manufacturer that has not registered to do business in this State as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory established pursuant to section 4 of this act, appoint and continually engage without interruption the services of an agent in New Jersey to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of the act and P.L.1999, c.148 (C.52:4D-1 et seq.), may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the non-participating manufacturer. The non-participating manufacturer shall provide the name, address, telephone number and proof of the appointment and availability of such agent to the Attorney General.

b.A non-participating manufacturer shall provide notice to the director and Attorney General not later than 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the non-participating manufacturer shall notify the director and Attorney General of that termination within five calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

c.A non-participating manufacturer whose products are sold in this State, without appointing or designating an agent as herein required shall be deemed to have appointed the Secretary of State as that agent and may be proceeded against in the courts of this State by service of process upon the Secretary of State; provided however, that the appointment of the Secretary of State as that agent shall not satisfy the condition precedent to having its brand families listed or retained in the directory established pursuant to section 4 of P.L.2003, c.25 (C.52:4D-4 et seq.).

d.Any person who imports cigarettes of a foreign non-participating manufacturer for sale in this State, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall be jointly and severally responsible for any escrow deposit required by section 3 of P.L.1999, c.148 (C.52:4D-3), to the extent that the non-participating manufacturer failed to deposit the required escrow amount. Such person shall also be subject to the provisions of subsections a. and c. of section 8 of P.L.2003, c.25 (C.52:4D-11).

L.2003, c.25, s.6; amended 2014, c.85, s.2.



Section 52:4D-10 - Submission Of Information.

52:4D-10 Submission of information.

7. a. Within 20 days after the end of each calendar quarter, and more frequently if so directed by the director, each licensed distributor and each holder of a certificate of authority pursuant to section 6 of P.L.1990, c.39 (C.54:40B-6) shall submit such information as the director requires to facilitate compliance with this section, including, but not limited to, a list by brand family of the total number of cigarettes or in the case of roll your own, the equivalent stick count, for which the licensed distributor affixed stamps or impressed or attached metered impressions or for which the holder of the certificate of authority otherwise paid the tax due for such cigarettes during the previous calendar quarter. Each licensed distributor and holder of a certificate of authority shall, for a period of five years, maintain, and make available to the director and the Attorney General, all invoices and documentation of sales of all cigarettes sold by the licensed distributor or holder of a certificate of authority that were manufactured by a non-participating manufacturer and any other information relied upon in reporting to the director.

b.The director is authorized to disclose to the Attorney General any information received under P.L.2003, c.25 (C.52:4D-4 et seq.) or requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of P.L.2003, c.25 (C.52:4D-4 et seq.). The director and Attorney General shall share with each other the information received under P.L.2003, c.25 (C.52:4D-4 et seq.), and may share such information with other federal, State or local agencies only for purposes of enforcement of P.L.2003, c.25 (C.52:4D-4 et seq.), P.L.1999, c.148 (C.52:4D-1 et seq.), or the corresponding laws of other states, and with the data clearinghouse or similar entity established pursuant to the settlement with respect to the non-participating manufacturer adjustment, as such adjustment is described in the provisions of section IX(d) of the Master Settlement Agreement.

c.The Attorney General may require at any time that a non-participating manufacturer provide from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with P.L.1999, c.148 (C.52:4D-1 et seq.), proof of the amount of money in the fund being held on behalf of the State and the dates of deposits, and listing the amounts of all withdrawals from the fund and the dates thereof.

d.In addition to the information required to be submitted pursuant to this section, the director or Attorney General may require a stamping agent, licensed distributor, holder of a certificate of authority pursuant to section 6 of P.L.1990, c.39 (C.54:40B-6), or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this act.

e.To promote compliance with the provisions of P.L.2003, c.25 (C.52:4D-4 et seq.), the Attorney General may promulgate regulations requiring a tobacco product manufacturer subject to the requirements of paragraph (2) of subsection a. of section 3 of P.L.2003, c.25 (C.52:4D-6) to make the escrow deposits required in more frequent installments during the year in which the sales covered by the deposits are made. The Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

L.2003, c.25, s.7; amended 2014, c.85, s.3.



Section 52:4D-11 - Additional Penalties.

52:4D-11 Additional penalties.

8. a. In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that any person has violated section 5 of P.L.2014, c.85 (C.52:4D-7.1) or section 5 of P.L.2003, c.25 (C.52:4D-8) or subsection d. of section 6 of P.L.2003, c.25 (C.52:4D-9) or any regulation adopted pursuant thereto, the director may revoke or suspend the license of any person pursuant to section 203 of P.L.1948, c.65 (C.54:40A-5) or revoke or suspend the holder's certificate of authority pursuant to procedures applicable to the suspension of a license set forth in section 203 of P.L.1948, c.65 (C.54:40A-5). Each stamp or metered impression affixed and each offer to sell cigarettes in violation of section 5 of P.L.2003, c.25 (C.52:4D-8) shall constitute a separate violation. For each violation hereof, the director may also impose a civil penalty in an amount not to exceed the greater of 500% of the retail value of the cigarettes sold or $5,000 upon a determination of violation of section 5 of P.L.2003, c.25 (C.52:4D-8) or any regulations adopted pursuant thereto.

b.Any cigarettes that have been sold, offered for sale or possessed for sale in this State in violation of section 5 of P.L.2003, c.25 (C.52:4D-8) shall be deemed contraband, without regard to whether the violation was knowing under section 607 of P.L.1948, c. 65 (C.54:40A-30), and those cigarettes shall be subject to seizure and forfeiture as provided in section 607, and all cigarettes so seized and forfeited shall be destroyed and not resold.

c.The Attorney General, on behalf of the director, may seek an injunction to restrain a threatened or actual violation of: section 5 of P.L.2014, c.85 (C.52:4D-7.1); section 5 of P.L.2003, c.25 (C.52:4D-8); or subsection d. of section 6 of P.L.2003, c.25 (C.52:4D-9); or subsection a. or subsection b. of section 7 of P.L.2003, c.25 (C.52:4D-10) by a licensed distributor or a holder of a certificate of authority pursuant to section 6 of P.L.1990, c.39 (C.54:40B-6) and to compel the licensed distributor or holder of a certificate of authority to comply with the requirements provided therein. In any action brought pursuant to this section, the State shall be entitled to recover the costs of investigation, costs of the action and reasonable attorney fees.

d.It shall be unlawful for any person to sell or distribute cigarettes or acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the State in violation of section 5 of P.L.2003, c.25 (C.52:4D-8). A violation of this subsection shall be a crime of the third degree.

L.2003, c.25, s.8; amended 2014, c.85, s.4.



Section 52:4D-12 - Determination To List, Remove From List, Review.

52:4D-12 Determination to list, remove from list, review.

9. a. A determination of the Attorney General to not list or to remove from the directory a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed by the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.No person shall be issued a license or granted a renewal of a license to act as a stamping agent, or a certificate of authority pursuant to section 6 of P.L.1990, c.39 (C.54:40B-6), unless that person has certified in writing, under penalty of perjury that the person will comply fully with this section.

c.Notwithstanding the dates otherwise prescribed in this act:

(1)the first report required after enactment of this act by a licensed distributor or a holder of a certificate of authority pursuant to subsection a. of section 7 of this act shall be due 30 days after enactment of this act;

(2)the first certification required after enactment of this act by a tobacco product manufacturer described in subsection a. of section 3 of this act shall be due 45 days after enactment of this act; and

(3)the first publication required after enactment of this act of the directory described in subsection a. of section 4 of this act shall be completed within 90 days after the enactment of this act.

d.The Attorney General may promulgate regulations necessary to effect the purposes of this act.

e.In any action brought by the State to enforce this act, the State shall be entitled to recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees.

f.If a court determines that a person has violated this act, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the State Treasurer. Unless otherwise expressly provided, the remedies or penalties provided by this act are cumulative, and in addition to the remedies or penalties available under all other laws of this State.

L.2003,c.25,s.9.



Section 52:4D-13 - Findings, Declarations Relative To Tobacco Master Settlement Agreement; Maximum Total Appeal Bond

52:4D-13. Findings, declarations relative to tobacco Master Settlement Agreement; maximum total appeal bond
1. a. The Legislature finds and declares that:

(1)New Jersey receives hundreds of millions of dollars annually as a result of the Master Settlement Agreement. These funds have been used to provide important services for the citizens of the State, including tobacco-use prevention, elder care, pharmaceutical assistance, health insurance for the working poor, cancer research, and school renovation and construction. If this reliable revenue stream were jeopardized, the State might be forced to cut many vital services and programs.

(2)Recent jury verdicts in private litigation against tobacco manufacturers who were signatories to the Master Settlement Agreement have resulted in a $145 billion class action judgment, which is on appeal, and other large judgments. A plaintiff can typically collect such judgments while an appeal is proceeding, meaning that a defendant's assets can be taken even while it appeals.

(3)A defendant can prevent a plaintiff from taking its assets while it appeals in two ways, by posting a bond under State law or by declaring bankruptcy. If a tobacco company faced with a large judgment could not afford to post a bond under State law it might be forced to declare bankruptcy, and this could interrupt the flow of payments to the State under the Master Settlement Agreement. This would hurt the residents of New Jersey.

(4)New Jersey law requires a defendant to post a bond at least equal to the full amount of the judgment. This may not be possible for the signatories to the Master Settlement Agreement in light of the size of the judgments they are facing. The Legislature finds that it is strongly in the public interest to ensure that a Master Settlement Agreement signatory has access to a full appeal of an adverse judgment before its financial soundness, and its payments to the State, are threatened by the judgment, and thus to ensure that a Master Settlement Agreement signatory is not forced into bankruptcy due to its inability to post a bond pending appeal of an adverse judgment. In furtherance of this compelling public interest the Legislature finds that a maximum appeal bond should be established for cases involving Master Settlement Agreement signatories, successors and affiliates.

(5)The Legislature declares that nothing in this act, P.L.2003, c.195 (C.52:4D-13), is intended to affect the liability of a tobacco manufacturer in any litigation. This act merely ensures that a Master Settlement Agreement signatory, a successor of a signatory, or any affiliate of a signatory, can fully appeal an adverse judgment, thereby avoiding the necessity of seeking a stay in the bankruptcy court. This, in turn, will protect not only New Jersey but all states participating in the Master Settlement Agreement by preserving the uninterrupted flow of tobacco settlement revenues.

b.In order to secure and protect the monies to be received as a result of the Master Settlement Agreement, as defined in section 2 of P.L.1999, c.148 (C.52:4D-2), in civil litigation under any legal theory involving a signatory, a successor of a signatory, or any affiliate of a signatory to the Master Settlement Agreement, the appeal bond to be furnished during the pendency of all appeals or discretionary reviews by any appellate courts in order to stay the execution of any judgment granting legal, equitable or other relief during the entire course of appellate review shall be set in accordance with applicable laws or court rules, except that the total appeal bond that is required of all appellants collectively shall not exceed $50,000,000, regardless of the value of the judgment.

c.Notwithstanding subsection b. of this section, if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may enter orders that:

(1)are necessary to protect the appellee; and

(2)require the appellant to post a bond in an amount up to the total amount of the judgment.

L.2003,c.195,s.1.



Section 52:5-1 - State Fiscal Year

52:5-1. State fiscal year
Except as otherwise expressly provided by law, the fiscal year of the state and of the several state departments, officers and institutions shall begin on the first day of July and end on the thirtieth day of June.



Section 52:6-12 - Appointment; Number; Designation And Description; Application; Fees

52:6-12. Appointment; number; designation and description; application; fees
a. The Secretary of State may appoint such number of commissioners resident in each of the States and territories of the United States and the District of Columbia as he may deem expedient, except where the appointments are incompatible with the laws of the jurisdiction wherein the commissioners reside. Persons thus appointed shall be commissioned by the Governor.

b. Each commissioner so appointed shall be designated a "foreign commissioner of deeds for New Jersey," and may be so described in his appointment and commission or as a "commissioner for taking the acknowledgment or proof of deeds for New Jersey in (such State, territory or district)." He may use either of these designations in his certificates.

c. A person desiring to be appointed and commissioned a foreign commissioner of deeds shall make application to the Secretary of State on a form prescribed by him and endorsed by a member of the Legislature or the Secretary of State or the Assistant Secretary of State. Renewals shall be made in the same manner as the original application. The fees required to be paid for the issuance of any commission to a person appointed as foreign commissioner of deeds for New Jersey shall be paid to the Secretary of State, who shall account to the State Treasurer for the same.

Amended by L.1947, c. 264, p. 966, s. 1; L.1981, c. 395, s. 1, eff. Jan. 6, 1982.



Section 52:6-13 - Terms Of Office; Removal By Governor

52:6-13. Terms of office; removal by governor
Commissioners appointed by virtue of section 52:6-12 of this title shall hold office for a term of three years. They may be removed from office at the pleasure of the governor, and shall be removed if it is made to appear to the governor that they have been or are charging more or greater fees than are allowed by law.



Section 52:6-14 - Removal From Residence As Vacating Appointment

52:6-14. Removal from residence as vacating appointment
Except as provided in section 52:6-15 of this title, if a foreign commissioner removes out of the state, territory or district in which he resides at the time of his appointment, his commission shall thereupon be void.



Section 52:6-15 - Foreign Commissioner Of Deeds For Adjoining States

52:6-15. Foreign commissioner of deeds for adjoining states
No person shall be denied appointment as a foreign commissioner of deeds of an adjoining state on account of residence outside of that State, provided such person resides in this State. The official acts of such a commissioner resident in this State and performed in an adjoining state shall be as valid and effectual as if he had resided in the adjoining state.

Amended by L.1981, c. 395, s. 2, eff. Jan. 6, 1982.



Section 52:6-16 - Fee To Accompany Application For Commission

52:6-16. Fee to accompany application for commission
Each applicant for a commission as a foreign commissioner of deeds for New Jersey shall inclose with his application the fee required by section 22:4-1 of the title Fees and Costs, which shall be returned if a commission is not issued to him.



Section 52:6-17 - Official Oath; By Whom Administered

52:6-17. Official oath; by whom administered
Each foreign commissioner of deeds shall, before he enters upon the duties of his office, take and subscribe an oath to perform well and faithfully the duties of his office in accordance with the laws of this State. The oath may be administered by any person authorized to do so under R.S. 41:2-1 or R.S. 41:2-17.

Amended by L.1981, c. 395, s. 3, eff. Jan. 6, 1982.



Section 52:6-18 - Seal; Impression Of Filed With Secretary Of State

52:6-18. Seal; impression of filed with secretary of state
Each foreign commissioner of deeds shall attest his official acts by an official seal, an impression of which, in wax or other appropriate substance shall, with his official oath, be filed in the office of the secretary of state of this state.



Section 52:6-20 - Use And Effect Of Official Certificates

52:6-20. Use and effect of official certificates
The official certificates of a foreign commissioner of deeds attested by his official seal may be indorsed upon or annexed to any instrument of writing for use or record in this state, and shall be entitled to full faith and credit.



Section 52:6-21 - Manual; Provision To Applicants

52:6-21. Manual; provision to applicants
The secretary of state shall provide to each applicant a manual prescribing the powers and duties of a foreign commissioner of deeds.

Amended by L.1981, c. 395, s. 4, eff. Jan. 6, 1982.



Section 52:6-22 - List Of Foreign Commissioners Of Deeds

52:6-22. List of foreign commissioners of deeds
The secretary of state shall maintain a list of all foreign commissioners of deeds including the dates of their appointment and the expiration of their terms.

Amended by L.1981, c. 395, s. 5, eff. Jan. 6, 1982.



Section 52:7-10 - Short Title

52:7-10. Short title
This act shall be known and may be cited as the "Notaries Public Act of 1979."

L.1979, c. 460, s. 1.



Section 52:7-11 - Notaries Public.

52:7-11 Notaries public.

2. a. The State Treasurer shall appoint so many notaries public as the State Treasurer shall deem necessary to commission, who shall hold their respective offices for the term of five years, but may be removed from office at the pleasure of the State Treasurer.

b.A person desiring to be appointed and commissioned a notary public shall make application to the State Treasurer on a form prescribed by the State Treasurer and endorsed by a member of the Legislature. Renewals thereof shall be made in the same manner as the original application.

The application form shall provide a notice to the applicant that a notary public who is not licensed as an attorney-at-law shall not use or advertise the title of lawyer or attorney-at-law, or equivalent terms, in the English language or any other language, which mean or imply that the notary public is licensed as an attorney-at-law in the State of New Jersey or in any other jurisdiction of the United States. The application form shall also state that a notary public who advertises his services in the English language or any other language is required to provide with such advertisement a notice which contains the following statement: "I am not an attorney licensed to practice law and may not give legal advice about immigration or any other legal matter or accept fees for legal advice."

c.The fee to be collected by the State Treasurer for that appointment or renewal shall be $25.00.

L.1979, c.460, s.2; amended 1987, c.435, s.21; 2014, c.48, s.3.



Section 52:7-12 - Minimum Age

52:7-12. Minimum age
No person shall be appointed a notary public unless he is 18 years of age or older.

L.1979, c. 460, s. 3.



Section 52:7-13 - Appointment Of Nonresidents; Requirements.

52:7-13 Appointment of nonresidents; requirements.

4. a. No person shall be denied appointment as a notary public on account of residence outside of this State, provided such person resides in a State adjoining this State and maintains, or is regularly employed in, an office in this State.

b.Before any such nonresident shall be appointed and commissioned as a notary public, he shall file with the State Treasurer an affidavit setting forth his residence and the address of his office or place of employment in this State.

c.Any such nonresident notary public shall file with the State Treasurer a certificate showing any change of residence or of his office or place of employment address in this State.

L.1979, c.460, s.4; amended 2014, c.48, s.4.



Section 52:7-14 - Oath; Filing; Certificate Of Commission And Qualification.

52:7-14 Oath; filing; certificate of commission and qualification.

5. a. Within three months of the receipt of his commission, each notary public shall take and subscribe an oath before the clerk of the county in which he resides, faithfully and honestly to discharge the duties of his office, and that he will make and keep a true record of all such matters as are required by law, which oath shall be filed with said clerk. The oath of office of a nonresident notary public shall be taken and subscribed before the clerk of the county in which he maintains his office or is employed in this State.

b.Upon the administration of said oath, the said clerk shall cause the notary public to indorse a certificate of commission and qualification and shall transmit said certificate to the State Treasurer within 10 days of the administration of said oath. After the administration of the oath, the clerk shall provide a notice to the person that a notary public who is not licensed as an attorney-at-law shall not use or advertise the title of lawyer or attorney-at-law, or equivalent terms, in the English language or any other language, which mean or imply that the notary public is licensed as an attorney-at-law in the State of New Jersey or in any other jurisdiction of the United States. The notice shall also state that a notary public who advertises his services, in the English language or any other language, is required to provide with such advertisement a notice which contains the following statement: "I am not an attorney licensed to practice law and may not give legal advice about immigration or any other legal matter or accept fees for legal advice."

c.The State Treasurer shall cancel and revoke the appointment of any notary public who fails to take and subscribe said oath within three months of the receipt of his commission and any appointment so canceled and revoked shall be null, void and of no effect.

L.1979, c.460, s.5; amended 2014, c.48, s.5.



Section 52:7-15 - State-wide Authority; Filing Certificates Of Commission And Qualification With County Clerks

52:7-15. State-wide authority; filing certificates of commission and qualification with county clerks
a. A notary public who has been duly commissioned and qualified is authorized to perform his duties throughout the State.

b. Any notary public, after having been duly commissioned and qualified, shall, upon request, receive from the clerk of the county where he has qualified, as many certificates of his commission and qualification as he shall require for filing with other county clerks of this State, and upon receipt of such certificates the notary public may present the same, together with his autograph signature, to such county clerks as he may desire, for filing.

L.1979, c. 460, s. 6.



Section 52:7-16 - County Clerk To Attach Certificate Of Authority To Notaries' Certificates Of Proof, Acknowledgements Or Affidavits

52:7-16. County clerk to attach certificate of authority to notaries' certificates of proof, acknowledgements or affidavits
The county clerk of the county in which a notary public resides or the county clerk of any county where such notary public shall have filed his autograph signature and certificate, as provided in section 6 of this act, shall, upon request, subjoin to any certificate of proof, acknowledgement or affidavit signed by the notary public, a certificate under the clerk's hand and seal stating that the notary public was at the time of taking such proof, acknowledgement or affidavit duly commissioned and sworn and residing in this State, and was as such an officer of this State duly authorized to take and certify said proof, acknowledgement or affidavit as well as to take and certify the proof or acknowledgement of deeds for the conveyance of lands, tenements or hereditaments and other instruments in writing to be recorded in this State; that said proof, acknowledgement or affidavit is duly executed and taken according to the laws of this State; that full faith and credit are and ought to be given to the official acts of the notary public, and that the county clerk is well acquainted with the handwriting of the notary public and believes the signature to the instrument to which the certificate is attached is his genuine signature.

L.1979, c. 460, s. 7.



Section 52:7-17 - Fee; Distribution Of Manual.

52:7-17 Fee; distribution of manual.


8.The State Treasurer shall, by regulation, fix a fee to be charged to each notary for the costs of printing and distribution to each applicant of a manual prescribing the powers, duties and responsibilities of a notary.

The manual shall specify that a notary public who is not licensed as an attorney-at-law shall not use or advertise the title of lawyer or attorney-at-law, or equivalent terms, in the English language or any other language, which mean or imply that the notary public is licensed as an attorney or counselor at law in the State of New Jersey or in any other jurisdiction of the United States. The manual shall also state that a notary public who advertises his services in the English language or any other language is required to provide with such advertisement a notice which contains the following statement: "I am not an attorney licensed to practice law and may not give legal advice about immigration or any other legal matter or accept fees for legal advice." The manual shall also state that no person shall be appointed or reappointed a notary public if he has been convicted under the laws of this State of an offense involving dishonesty, including but not limited to a violation of section 1 of P.L.1997, c.1 (C.2C:21-31) or section 1 of P.L.1994, c.47 (C.2C:21-22), or a substantially similar crime under the laws of another state or the United States or of a crime of the second degree or above.The State Treasurer shall update the information contained in the manual and the Department of the Treasury's Internet website as appropriate.

L.1979, c.460, s.8; amended 2014, c.48, s.6.



Section 52:7-18 - Name Change By Notary, Filing Of Statement.

52:7-18 Name change by notary, filing of statement.

9.After a notary public adopts a name different from that which he used at the time he was commissioned, and before he signs his name to any document which he is authorized or required to sign as notary public, he shall make and sign a statement in writing and under oath, on a form prescribed and furnished by the State Treasurer, setting out the circumstances under which he has adopted the new name. The statement shall set forth whether the new name has been adopted through marriage or by a change of name proceeding or otherwise, and such other information as the State Treasurer shall require.

The statement shall be filed in the office of the State Treasurer and in the office of the clerk of the county where he qualified as a notary public and in the office of the clerk of any county in which he may have filed a certificate of his commission and qualification.

Such statement, or a certified copy thereof, shall be evidence of the right of said notary public to continue to exercise the powers and privileges and perform the duties of a notary public in his changed and new name.

L.1979, c.460, s.9; amended 2014, c.48, s.7.



Section 52:7-19 - Affixation Of Name.

52:7-19 Affixation of name.

10.Each notary public, in addition to subscribing his autograph signature to any jurat upon the administration of any oath or the taking of any acknowledgement or proof, shall affix thereto his name in such a manner and by such means, including, but not limited to, printing, typing, or impressing by seal or mechanical stamp, as will enable the State Treasurer easily to read said name.

L.1979, c.460, s.10; amended 2014, c.48, s.8.



Section 52:7-20 - Offenses Resulting In Non-appointment, No Reappointment Of Notary Public.

52:7-20 Offenses resulting in non-appointment, no reappointment of notary public.

1.No person shall be appointed or reappointed a notary public if he has been convicted under the laws of this State of an offense involving dishonesty, including but not limited to a violation of section 1 of P.L.1997, c.1 (C.2C:21-31) or section 1 of P.L.1994, c.47 (C.2C:21-22), or of a crime of the second degree or above, but nothing in this section shall be deemed to supersede P.L.1968, c. 282 (C.2A:168A-1 et seq.).

L.1981, c.487, s.1; amended 2011, c.209, s.5.



Section 52:7-21 - Conviction For Certain Offenses, Crimes; Denial Of Appointment.

52:7-21 Conviction for certain offenses, crimes; denial of appointment.

2.No person shall be appointed a notary public if he has been convicted under the laws of another state, or of the United States, of an offense or crime involving dishonesty including but not limited to a violation of section 1 of P.L.1997, c.1 (C.2C:21-31) or section 1 of P.L.1994, c.47 (C.2C:21-22), or a crime of the second degree or above, but nothing in this section shall be deemed to supersede P.L.1968, c.282 (C.2A:168A-1 et seq.).

L.1981, c.487, s.2; amended 2014, c.48, s.9.



Section 52:8-1 - Apportionment Of Surplus Revenue Among Counties; Repayment; Loans; Annual Statement

52:8-1. Apportionment of surplus revenue among counties; repayment; loans; annual statement
L.1837, p. 432 (Rev.1877, pp. 1131, 1132, s.s. 1 to 4 [C.S. pp. 5052 to 5054, s.s. 1 to 4] ), entitled "An act making provisions for the deposit and distribution of so much of the surplus revenue of the United States as now is or may hereafter be apportioned to and received by this state," passed March tenth, one thousand eight hundred and thirty-seven, saved from repeal, together with the supplement thereto passed March seventh, one thousand eight hundred and thirty-nine. L.1839, p. 157 (Rev.1877, pp. 1132 to 1134, s.s. 5 to 11 [C.S. pp. 5054 to 5056, s.s. 5 to 11] ). [These acts authorized the distribution among the counties of the state's portion of the surplus revenue of the United States; required the counties to issue certificates of deposit therefor and to repay such moneys whenever required for the purpose of being refunded into the United States treasury. Upon any county failing to return the money within three months after notice so to do, the state is authorized to levy a tax on the county therefor. The counties may loan the moneys so distributed and apportion the interest among the townships. Annually each county is required to publish a detailed statement of the loans.]



Section 52:8-2 - Receipt Of Fund By State Treasurer; Taxation To Raise Principal; Cancellation Of Receipts

52:8-2. Receipt of fund by state treasurer; taxation to raise principal; cancellation of receipts
The State Treasurer shall receive from the several counties or municipalities all of the amounts of the "1837 Surplus Revenue Fund" deposited with the counties in accordance with the act entitled "An act making provisions for the deposit and distribution of so much of the surplus revenue of the United States as now is or may hereafter be apportioned to and received by this State," passed March 10, 1837 (L.1837, p. 432), with its amendments and supplements, and give his receipt therefor. The several governing bodies of the counties or municipalities having heretofore received such funds shall raise by taxation the whole of the principal thereof remaining unpaid and provide for the same in the annual budget of appropriations for the year 1960 and repay it into the State Treasury on or before December 31, 1960. When a county or municipality shall have so repaid the full amount of the deposit received by it, the State Treasurer shall cancel and return to the duly authorized official of the county or municipality the receipts and pledges of said county or municipality, if any, heretofore delivered to the State.

Amended by L.1959, c. 64, p. 179, s. 1.



Section 52:8-3 - Transfer Of Duties To State Treasurer; Notices To Counties

52:8-3. Transfer of duties to state treasurer; notices to counties
To carry out and accomplish the purposes of this chapter and the act of March tenth, one thousand eight hundred and thirty-seven, the state treasurer may do all or any of the acts or duties heretofore cast upon the governor, treasurer and speaker of the house of assembly, and he shall give and serve such notice or notices upon the governing bodies of the various counties as may be necessary or expedient to accomplish such purposes. Said notice or notices shall be as effectual as if done under said act of March tenth, one thousand eight hundred and thirty-seven, its supplements and amendments.



Section 52:8-4 - Definition Of Fund; State Treasurer As Custodian

52:8-4. Definition of fund; state treasurer as custodian
The moneys received by the state treasurer pursuant to the provisions of this chapter shall be kept as a fund to be known as the "1837 Surplus Revenue Fund" . The treasurer is hereby constituted the custodian of the fund and the surety bond given by him as state treasurer shall also cover his acts as such custodian.



Section 52:8-5 - Investment Of Moneys In Fund

52:8-5. Investment of moneys in fund
The moneys in said fund shall be invested by the state treasurer only in bonds of the United States or of the state of New Jersey or of any county, municipality or school district of this state, or in the negotiable notes of any county, municipality or school district of this state.



Section 52:8-6 - Apportionment Of Income

52:8-6. Apportionment of income
The income of the fund shall be apportioned annually on or before the thirtieth day of June to the several counties in the proportion that the amount repaid or redeposited in the State treasury by each county shall bear to the total of the principal of the fund so repaid or redeposited. The amounts so apportioned shall be paid by the State Treasurer to the several treasurers of the counties entitled to receive the same. The amount so received by the treasurer of the county shall be further apportioned among the several school districts of that county in the same manner as other school funds are apportioned.

In making the first apportionment under this amendatory statute the same may include income from the twelfth day of March, one thousand nine hundred and forty-five, to the thirtieth day of June, one thousand nine hundred and forty-six.

Amended by L.1946, c. 62, p. 236, s. 1.



Section 52:9-1 - State Director Of United New Jersey Railroad And Canal Company; Appointment, Compensation And Duties

52:9-1. State director of United New Jersey Railroad and Canal Company; appointment, compensation and duties
The following acts and parts of acts are hereby saved from repeal:

a. Sections 3 and 4 of an act entitled "An act to prescribe and declare the mode of appointing certain officers," approved April sixteenth, one thousand eight hundred and forty-six (L.1846, p. 188 [Rev.1877, p. 745, s.s. 10, 11; C.S. p. 3785, s.s. 9, 10] ).

b. Sections 1, 3 and 4 of an act entitled "An act prescribing the duties of the directors on behalf of the state of the Delaware and Raritan canal and Camden and Amboy railroad and transportation companies," approved April sixteenth, one thousand eight hundred and forty-six (L.1846, p. 157 [Rev.1877, p. 748, s.s. 26, 28, 29; C.S. p. 3793, s.s. 44 to 46] ), together with the supplement thereto approved March ninth, one thousand eight hundred and forty-eight (L.1848, p. 218 [Rev.1877, p. 748, s. 30; C.S. p. 3793, s. 47] ).

c. An act entitled "An act to provide compensation to the state directors of the Delaware and Raritan canal and the Camden and Amboy railroad and transportation companies," approved March fourth, one thousand eight hundred and forty-seven (L.1847, p. 174 [Rev.1877, p. 1409, s. 1; C.S. p. 3794, s. 48] ). [These acts provide for the appointment, oath, compensation and duties of the state directors of the Delaware and Raritan canal and Camden and Amboy railroad and transportation companies. By L.1872, c. 223, s. 2, p. 568, but one state director is to be appointed by the legislature in joint meeting. Pursuant to the authority contained in L.1867, c. 69, p. 114, as amended by L.1872, c. 223, p. 567, the aforesaid joint companies, together with the New Jersey Railroad and Transportation Company, consolidated into one corporation under the name of "The United New Jersey Railroad and Canal Company" (see L.1872, p. 1402) ].



Section 52:9A-1 - Eastern Goldfinch Designated As State Bird

52:9A-1. Eastern goldfinch designated as state bird
The eastern goldfinch is hereby designated as the New Jersey state bird.



Section 52:9A-2 - Violet; Designation As State Flower

52:9A-2. Violet; designation as state flower
The violet (common meadow, V. sororia) is designated the New Jersey State Flower.

L.1971, c. 444, s. 1, eff. Feb. 15, 1972.



Section 52:9A-3 - Honey Bee; Designation As State Bug

52:9A-3. Honey bee; designation as state bug
The honey bee (apis mellifera) is designated as the New Jersey State Bug.

L.1974, c. 42, s. 1, eff. June 20, 1974.



Section 52:9A-4 - Horse; Designation As State Animal

52:9A-4. Horse; designation as state animal
The horse (Equus Caballus) is designated as the New Jersey State Animal.

L.1977, c. 173, s. 1, eff. Aug. 14, 1977.



Section 52:9A-5 - Designation Of State Dinosaur

52:9A-5. Designation of State dinosaur
The Hadrosaurus Foulkii is designated as the New Jersey State Dinosaur.

L.1991,c.161,s.2.



Section 52:9A-6 - Designation Of State Fish

52:9A-6. Designation of State Fish
1. The brook trout (Salvelinus fontinalis) is designated as the New Jersey State Fish.

L.1991,c.342.



Section 52:9A-7 - Designation Of State Shell

52:9A-7. Designation of State shell

1. The shell of the knobbed whelk (busycon carica (gmelin)) is designated the New Jersey State Shell.

L.1995,c.89.



Section 52:9A-8 - A. J. Meerwald Designated New Jersey State Tall Ship.

52:9A-8 A.J. Meerwald designated New Jersey State Tall Ship.

1.The schooner A.J. Meerwald is designated as the New Jersey State Tall Ship.

L.1998,c.9,s.1.



Section 52:9A-9 - Highbush Blueberry Designated State Fruit.

52:9A-9 Highbush blueberry designated State fruit.

1.The highbush blueberry (Vaccinium corymbosum) is designated as the New Jersey State Fruit.

L.2003,c.245,s.1.



Section 52:9A-10 - Black Swallowtail Designated State Butterfly.

52:9A-10 Black Swallowtail designated State butterfly.

1.The Black Swallowtail butterfly (Papilio polyxenes) is designated as the New Jersey State Butterfly.

L.2015, c.176, s.1.



Section 52:9B-1 - Commission Established; Functions

52:9B-1. Commission established; functions
There is hereby established the New Jersey Intergovernmental Relations Commission, whose function it shall be to carry forward the participation of this State as a member of the Council of State Governments, both regionally and nationally, to confer with officials of other States and of Federal Government, to formulate proposals for co-operation between this State and the other States, and with the Federal Government, to maintain liaison with the Advisory Commission on Intergovernmental Relations established by Federal law, and to organize and maintain governmental machinery for such purposes.

The commission shall annually appoint, from among its entire membership, a delegate as a member of the Governing Board of the Council of State Governments for this State, who shall serve for the legislative year in which he is appointed as a delegate and until his successor shall be appointed and shall qualify. Whenever the commission shall fail to so appoint a delegate, or the duly appointed delegate becomes unavailable or unable to serve for any reason whatever, the chairman of the commission shall serve as the delegate until such time as a delegate has been appointed and has qualified.

Amended by L.1964, c. 51, s. 1; L.1970, c. 10, s. 1, eff. Feb. 11, 1970.



Section 52:9B-2 - Standing Committee Of Senate; Membership

52:9B-2. Standing committee of Senate; membership
There is hereby established a standing committee on intergovernmental relations, of the Senate, to consist of five Senators. The members and chairman of this committee shall be designated in the same manner as are the members and chairmen of other standing committees of the Senate. The president of the Senate may serve as one of the five members of this committee.

Amended by L.1970, c. 10, s. 2, eff. Feb. 11, 1970.



Section 52:9B-3 - Standing Committee Of General Assembly; Membership

52:9B-3. Standing committee of general assembly; membership
There is hereby established a similar standing committee on intergovernmental relations, of the General Assembly, also to consist of five members, and the members and chairman of this committee shall be designated in the same manner as are the members and chairman of other standing committees of the General Assembly. The Speaker of the General Assembly may serve as one of the five members of the committee.

Amended by L.1970, c. 10, s. 3, eff. Feb. 11, 1970.



Section 52:9B-4 - Membership Of Commission

52:9B-4. Membership of commission
The New Jersey Intergovernmental Relations Commission shall be composed of 15 members, namely:

The five members of the committee on intergovernmental relations of the Senate.

The five members of the committee on intergovernmental relations of the General Assembly, and

Five officials of the State named by the Governor, who shall hold office during the pleasure of the Governor.

The Governor shall be an honorary member of the commission.

Amended by L.1970, c. 10, s. 4, eff. Feb. 11, 1970.



Section 52:9B-5 - Organization Meeting; Committees And Advisory Boards

52:9B-5. Organization meeting; committees and advisory boards
The commission shall meet annually in the month of January at the call of the Governor for the purpose of organization by the selection from among its members of a chairman and the appointment of a secretary and such other officers of the commission as it deems advisable who need not be members thereof. The commission may establish such committees and advisory boards as it deems advisable, to conduct conferences and to formulate proposals concerning subjects of intergovernmental cooperation. Subject to the approval of the commission, the members of every such committee and advisory board shall be appointed by the chairman of the commission. State officials who are not members of the commission may be appointed as members of any such committee or advisory board, and private citizens may serve on such board, but at least one member of the commission shall be a member of every such committee and board. The commission may establish such rules as it considers appropriate concerning the membership and the functioning of any committee or board which it establishes.

Amended by L.1970, c. 10, s. 5, eff. Feb. 11, 1970.



Section 52:9B-6 - Report To Governor And Legislature; Compensation; Expenses; Employees

52:9B-6. Report to governor and legislature; compensation; expenses; employees
The commission shall report to the governor and to the legislature within fifteen days after the convening of each regular legislative session, and at such other times as it deems appropriate. Its members and the members of all committees which it establishes shall serve without compensation, but they shall be paid their necessary expenses in carrying out their obligations under this chapter. The commission may employ such staff and incur such other expenses as may be necessary for the proper performance of its duties, and it may, by contributions to the council of state governments and other similar governmental organizations affiliated with it, participate with other states in maintaining the said council's regional and central secretariats and other similar governmental services.



Section 52:9B-7 - Standing Committees; Functions

52:9B-7. Standing committees; functions
The Standing Committee of the Senate and the Standing Committee of the General Assembly shall function during regular sessions of the Legislature, and also during the interim periods between such sessions and their members shall serve until their successors are designated.

Amended by L.1964, c. 51, s. 2.



Section 52:9B-8 - Notification To Other States

52:9B-8. Notification to other states
The secretary of state shall forthwith communicate the text of this measure to the governor, to the senate, and to the house of representatives of each of the other states of the Union, and memorialize each legislature which has not already done so to enact a law similar to this measure, thus establishing a similar commission with like duties and powers, and thus joining with this state in the common cause of reducing the burdens which are imposed upon the citizens of every state by governmental confusion, competition and conflict.



Section 52:9DD-8 - New Jersey Human Relations Council.

52:9DD-8 New Jersey Human Relations Council.

1. a. There is hereby created the New Jersey Human Relations Council, referred to hereinafter as the council, which shall promote prejudice reduction education and address the problem of bias and violent acts based on the victim's race, color, religion, national origin, ethnicity, sexual orientation, gender or disability. The council shall be a permanent, independent body in but not of the Department of Law and Public Safety.

b.The council shall consist of an executive committee which shall include ten public members who shall be representative of the various ethnic; religious; national origin; racial; sexual orientation; gender; and disabilities organizations in this State, of whom four shall be appointed by the Governor, no more than two of whom shall be of the same political party; three shall be appointed by the President of the Senate, no more than two of whom shall be of the same political party; and three shall be appointed by the Speaker of the General Assembly, no more than two of whom shall be of the same political party; two members of the Senate appointed by the President of the Senate, no more than one of whom shall be of the same political party; two members of the General Assembly appointed by the Speaker of the General Assembly, no more than one of whom shall be of the same political party; seven representatives from county human relations commissions representing the diversity of all county human relations commissions from the 21 counties of the State appointed by the Governor; and the following ex officio members: the Attorney General of the State of New Jersey; the Secretary of State; Commissioner of the Department of Education; the Commissioner of the Department of Community Affairs; the Commissioner of the Department of Corrections; the Commissioner of the Department of Human Services; the Public Defender; the Director of the Administrative Office of the Courts; the Director of the Division of Criminal Justice; the Superintendent of the Division of State Police; the Director of the Division on Civil Rights; the President of the County Prosecutors Association of New Jersey; the President of the New Jersey State Association of Chiefs of Police; the President of the Bias Crime Officers Association of New Jersey; a county Superintendent of Schools selected by the Commissioner of the Department of Education; the President of the New Jersey Principals and Supervisors Association; and the President of the New Jersey Education Association.

c.Of the public members first appointed to the council, six shall be appointed for a term of three years, two shall be appointed for terms of two years and two shall be appointed for a term of one year. The seven county human relations commissions representatives shall be appointed for terms of two years. The legislative members appointed initially under this act shall serve until the end of the legislative session in which the appointment is made. Thereafter, the legislative members shall be appointed for two-year terms to coincide with the two-year legislative term in which they serve on the council. Thereafter, the public members shall be appointed for terms of three years. Vacancies on the council shall be filled in the same manner as the original appointment but for the unexpired term. A chairperson and vice-chairperson shall be selected from among the public members of the council and the representatives from the county human relations commissions. The council shall have the authority to establish subcommittees as it deems appropriate and pursuant to this act. The executive committee of the council shall adopt bylaws to govern the council and elect officers from among the council members as it deems appropriate and pursuant to this act.

d.Each ex officio member may designate a person from the member's department or agency to represent the member at hearings of the council. All designees may lawfully vote and otherwise act on behalf of the member for whom they constitute the designee.

L.1997,c.257,s.1; amended 2003, c.201.



Section 52:9DD-9 - Duties Of Council

52:9DD-9 Duties of council

2. It shall be the duty of the council:

a. to develop policy proposals for the State and assist with coordinating efforts to promote prejudice reduction and prevent and deter crimes based upon the victim's race, color, religion, national origin, sexual orientation, ethnicity, gender, or physical, mental or cognitive disability;

b. to assist in diffusing tensions in communities affected by such crimes;

c. to act as a clearinghouse for information and program ideas among the existing county human relations commissions;

d. to assist the efforts of the county human relations commissions in relieving tensions within the community;

e. to assist in providing training programs for members of the county human relations commissions and other interested community leaders;

f. to develop and present a biennial report to the Governor and Legislature on the status of bias and violence based upon race, color, religion, national origin, sexual orientation, ethnicity, gender, or physical, mental or cognitive disability;

g. to establish and maintain a listing of conflict resolution programs and experts to be available as a resource for communities in time of crisis;

h. to develop in conjunction with law enforcement agencies, including the Office of Bias Crimes and Community Relations in the Division of Criminal Justice, and the educational community cultural diversity training for law enforcement personnel;

i. to develop in conjunction with the Department of Education and the educational, civil rights and human relations communities educational programs intended to educate, encourage, develop, promote and strengthen respect for human rights and cultural diversity and prevent and combat racism, intolerance and bigotry;

j. to assist local communities in establishing local human relations commissions;

k. to assess changes in local demographics and assist communities in adapting to minority population shifts;

l. to assist State, county and local government agencies with multi-cultural awareness programs;

m. to require that the representatives from the county human relations commissions report back to the counties regarding the work and activities of the State council;

n. to provide conciliation assistance and conduct all activities in confidence and without publicity; and

o. to make recommendations to governmental entities for the development of policies and procedures in general and for programs of formal and informal education that will aid in eliminating all types of discrimination based on race, color, religion, national origin, sexual orientation, ethnicity, gender, or physical, mental or cognitive disability.

L.1997,c.257,s.2.



Section 52:9DD-10 - Confidentiality

52:9DD-10 Confidentiality

3. The council shall hold confidential any information acquired during the course of mediation or dispute resolution.

L.1997,c.257,s.3.



Section 52:9DD-11 - Powers Of Council

52:9DD-11 Powers of council

4. The council shall have the following powers:

a. to conduct public hearings throughout the State;

b. to establish subcommittees;

c. to perform fact finding functions and prepare reports on particular issues regarding race; color; religion; sexual orientation; ethnicity; gender; or physical, mental or cognitive disability; and

d. to call to its assistance and avail itself of the services of any official of this State and its political subdivisions and their departments, boards, bureaus, commissions and agencies as it may require and may expend any funds appropriated or otherwise made available to it.

L.1997,c.257,s.4.



Section 52:9DD-12 - Meetings Of Council

52:9DD-12 Meetings of council

5. The council shall meet at least quarterly and hold hearings at such place or places it shall deem necessary.

L.1997,c.257,s.5.



Section 52:9DD-13 - Appropriations

52:9DD-13 Appropriations

6. The Legislature shall annually appropriate such sums as are necessary to effectuate the purposes of this act.

L.1997,c.257,s.6.



Section 52:9E-1 - Short Title

52:9E-1. Short title
1.This act shall be known and may be cited as the "Spinal Cord Research Act."

L.1999,c.201,s.1.



Section 52:9E-2 - Definitions Relative To Spinal Cord Research.

52:9E-2 Definitions relative to spinal cord research.

2.As used in this act:

a."Approved research project" means a peer reviewed scientific research project, which is approved by the commission and which focuses on the treatment and cure of spinal cord injuries and diseases that damage the spinal cord.

b."Commission" means the New Jersey Commission on Spinal Cord Research established pursuant to this act.

c."Institutional support services" means all services, facilities, equipment, personnel and expenditures associated with the creation and maintenance of approved research projects.

d."Qualifying research institution" means Rowan University; Rutgers, The State University; Princeton University; the Kessler Medical Rehabilitation Research and Education Corporation; the Coriell Institute for Medical Research; and any other research institution in the State approved by the commission.

L.1999, c.201, s.2; amended 2012, c.45, s.127.



Section 52:9E-3 - New Jersey Commission On Spinal Cord Research.

52:9E-3 New Jersey Commission on Spinal Cord Research.

3. a. There is established in the Executive Branch of the State government, the New Jersey Commission on Spinal Cord Research. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Health and Senior Services, but notwithstanding that allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof.

b.The commission shall consist of 11 members, including the Commissioner of Health and Senior Services, or his designee, who shall serve ex officio; one representative of Rowan University; one representative of Rutgers, The State University; one representative of the federally designated Spinal Cord Injury Model System; one representative from the American Paralysis Association; and six public members who are residents of the State knowledgeable about spinal cord injuries and who include at least one physician licensed in this State and at least one person with a spinal cord injury. The members shall be appointed by the Governor with the advice and consent of the Senate.

c.The term of office of each appointed member shall be three years, but of the members first appointed, three shall be appointed for a term of one year, four for terms of two years, and three for terms of three years. All vacancies shall be filled for the balances of the unexpired terms in the same manner as the original appointments. Appointed members are eligible for reappointment upon the expiration of their terms. A member shall continue to serve upon the expiration of his term until a successor is appointed.

The members of the commission shall not receive compensation for their services, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the commission.

L.1999, c.201, s.3; amended 2012, c.45, s.128.



Section 52:9E-4 - Responsibilities Of Commission

52:9E-4. Responsibilities of commission
4.The commission shall:

a.Review and authorize approved research projects, for which purpose the commission may establish an independent scientific advisory panel composed of scientists and clinicians who are not members of the commission to review proposals submitted to the commission and make funding recommendations to the commission;

b.Apportion all available funds to qualifying research institutions to finance approved research projects and necessary institutional support services;

c.Ensure that funds so apportioned to approved research projects are not diverted to any other use;

d.Take steps necessary to encourage the development within the State of spinal cord research projects;

e.Compile a directory of all spinal cord research projects being conducted in the State; and

f.Provide the Governor and the Legislature with a report by January 30 of each year describing the status of the commission's activities and the results of its funded research efforts.

L.1999,c.201,s.4.



Section 52:9E-5 - Authority Of Commission

52:9E-5. Authority of commission
5.The commission is authorized to:

a.Adopt rules and regulations concerning the operation of the commission, the functions and responsibilities of its officers and employees and other matters as may be necessary to carry out the purposes of this act;

b.Maintain offices at such places within the State as it may designate;

c.Employ an executive director and other personnel as may be necessary, whose employment shall be in the unclassified service of the State, except that employees performing stenographic or clerical duties shall be appointed pursuant to Title 11A (Civil Service) of the New Jersey Statutes;

d.Design a fair and equitable system for the solicitation, evaluation and approval of proposals for spinal cord research projects;

e.Apply for and accept any grant of money from the federal government, which may be available for programs relating to research on the spinal cord;

f.Enter into contracts with individuals, organizations and institutions necessary or incidental to the performance of its duties and the execution of its powers under this act; and

g.Accept gifts, grants and bequests of funds from individuals, foundations, corporations, governmental agencies and other organizations and institutions.

L.1999,c.201,s.5.



Section 52:9E-6 - Election, Duties Of Officers

52:9E-6. Election, duties of officers
6.The commission shall annually elect a chairman and a vice-chairman from among its members. The chairman shall be the chief executive officer of the commission, shall preside at all meetings of the commission and shall perform other duties that the commission may prescribe.

The executive director shall serve as secretary to the commission and shall carry out its policies under the direction of the chairman.

L.1999,c.201,s.6.



Section 52:9E-7 - Direct Application For Funds Permitted

52:9E-7. Direct application for funds permitted
7.Nothing in this act shall preclude a qualifying research institution or any other research facility in the State from directly applying for or receiving funds from any public or private agency to conduct spinal cord research.

L.1999,c.201,s.7.



Section 52:9E-8 - Establishment, Maintenance Of Central Registry

52:9E-8. Establishment, maintenance of central registry
8. a. The commission shall establish and maintain, in conjunction with the Department of Health and Senior Services, a central registry of persons who sustain spinal cord injuries other than through disease, whether or not the injury results in a permanent disability, in order to provide a database that indicates the incidence and prevalence of spinal cord injuries and which will serve as a resource for research, evaluation and information on spinal cord injuries and available services.

b.The commission shall require the reporting of all cases of spinal cord injuries, except those caused through disease, and the submission of specified additional information on reported cases as it deems necessary and appropriate.

The commission shall, by regulation, specify the health care facilities and providers required to make the report of a spinal cord injury to the registry, information that shall be included in the report to the registry, the method for making the report and the time period in which the report shall be made.

c.The reports made pursuant to this section are to be used only by the commission and the Department of Health and Senior Services and such other agencies as may be designated by the commission or the department and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate; and to that end, the reports shall not be included under materials available to public inspection pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

d.No individual or organization providing information to the commission in accordance with this section shall be deemed to be, or held liable for, divulging confidential information. Nothing in this section shall be construed to compel any individual to submit to medical, commission or department examination or supervision.

e.A health care facility or health care provider who is required to report a spinal cord injury to the commission that fails to comply with the provisions of this section shall be liable to a penalty of up to $100 per unreported spinal cord injury case. A penalty sued for under the provisions of this section shall be recovered by and in the name of the commission and shall be deposited in the "New Jersey Spinal Cord Research Fund" established pursuant to this act.

L.1999,c.201,s.8.



Section 52:9E-9 - "New Jersey Spinal Cord Research Fund"

52:9E-9. "New Jersey Spinal Cord Research Fund"
9. a. There is established in the Department of the Treasury a nonlapsing revolving fund to be known as the "New Jersey Spinal Cord Research Fund." This fund shall be the repository for moneys provided pursuant to subsection e. of R.S.39:5-41. Moneys deposited in the fund, and any interest earned thereon, shall be used exclusively for the purpose of making grants for approved spinal cord research projects at qualified research institutions.

b.Any costs incurred by the department in the collection or administration of the fund may be deducted from the funds deposited therein, as determined by the Director of the Division of Budget and Accounting.

L.1999,c.201,s.9.



Section 52:9E-10 - Rules, Regulations Pertinent To Spinal Cord Research

52:9E-10. Rules, regulations pertinent to spinal cord research
11. The commission shall adopt such regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to carry out the provisions of this act.

L.1999,c.201,s.10.



Section 52:9EE-1 - Short Title.

52:9EE-1 Short title.

1.This act shall be known and may be cited as the "Brain Injury Research Act."

L.2003,c.200,s.1.



Section 52:9EE-2 - Definitions Relative To Brain Injury Research.

52:9EE-2 Definitions relative to brain injury research.

2.As used in this act:

"Approved research project" means a scientific research project, which is approved by the commission and which focuses on the treatment and cure of brain injuries.

"Commission" means the New Jersey State Commission on Brain Injury Research established pursuant to this act.

"Institutional support services" means all services, facilities, equipment, personnel and expenditures associated with the creation and maintenance of approved research projects.

"Qualifying research institution" means Rutgers, The State University of New Jersey, Rowan University, and any other institution approved by the commission, which is conducting an approved research project.

L.2003, c.200, s.2; amended 2012, c.45, s.129.



Section 52:9EE-3 - New Jersey State Committee On Brain Injury Research.

52:9EE-3 New Jersey State Committee on Brain Injury Research.

3. a. There is established in the Executive Branch of the State government, the New Jersey State Commission on Brain Injury Research. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Health and Senior Services, but notwithstanding that allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof.

b.The commission shall consist of 11 members, including the Commissioner of Health and Senior Services, or his designee, who shall serve ex officio; one representative of Rutgers, The State University of New Jersey; one representative of Rowan University; six public members, appointed by the Governor with the advice and consent of the Senate, one of whom shall be a licensed physician in this State and one of whom shall be a person with a brain injury; and two public members, one of whom shall be appointed by the President of the Senate and one of whom shall be appointed by the Speaker of the General Assembly. All public members shall be residents of the State or otherwise associated with the State, and shall be known for their knowledge, competence, experience or interest in brain injury medical research.

c.The term of office of each public member shall be three years, but of the members first appointed, three shall be appointed for terms of one year, three for terms of two years, and two for terms of three years. All vacancies shall be filled for the balances of the unexpired terms in the same manner as the original appointments. Appointed members are eligible for reappointment upon the expiration of their terms. A member shall continue to serve upon the expiration of his term until a successor is appointed.

The members of the commission shall not receive compensation for their services, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the commission.

L.2003, c.200, s.3; amended 2012, c.45, s.130.



Section 52:9EE-4 - Duties Of Commission.

52:9EE-4 Duties of commission.

4.The commission shall:

a.Review and authorize approved research projects, emphasizing projects that study nerve regeneration as a means to a cure for brain injury, and may establish an independent scientific advisory panel composed of scientists and clinicians who are not members of the commission to review proposals submitted to the commission and make funding recommendations to the commission;

b.Apportion all available funds to qualifying research institutions to finance approved research projects and necessary institutional support services;

c.Ensure that funds so apportioned to approved research projects are not diverted to any other use;

d.Take steps necessary to encourage the development within the State of brain injury research projects;

e.Compile a directory of all brain injury research projects being conducted in the State; and

f.Provide the Governor and the Legislature with a report by January 30 of each year describing the status of the commission's activities and the results of its funded research efforts.

L.2003,c.200,s.4.



Section 52:9EE-5 - Authority Of Commission.

52:9EE-5 Authority of commission.

5.The commission is authorized to:

a.Adopt rules and regulations concerning the operation of the commission, the functions and responsibilities of its officers and employees, the use of moneys from the "New Jersey Brain Injury Research Fund" established pursuant to section 9 of P.L.2003, c.200 (C.52:9EE-9) to meet the operating expenses of the commission, and other matters as may be necessary to carry out the purposes of this act;

b.Maintain offices at such places within the State as it may designate;

c.Employ an executive director and other personnel as may be necessary, whose employment shall be in the unclassified service of the State, except that employees performing stenographic or clerical duties shall be appointed pursuant to Title 11A (Civil Service) of the New Jersey Statutes;

d.Design a fair and equitable system for the solicitation, evaluation and approval of proposals for brain injury research projects;

e.Apply for and accept any grant of money from the federal government, which may be available for programs relating to research on brain injury;

f.Enter into contracts with individuals, organizations and institutions necessary or incidental to the performance of its duties and the execution of its powers under this act; and

g.Accept gifts, grants and bequests of funds from individuals, foundations, corporations, governmental agencies and other organizations and institutions.

L.2003,c.200,s.5.



Section 52:9EE-6 - Election Of Officers.

52:9EE-6 Election of officers.

6.The commission shall annually elect a chairman and a vice-chairman from among its members. The chairman shall be the chief executive officer of the commission, shall preside at all meetings of the commission and shall perform other duties that the commission may prescribe.

The executive director shall serve as secretary to the commission and shall carry out its policies under the direction of the chairman.

L.2003,c.200,s.6.



Section 52:9EE-7 - Direct Applications For Funds.

52:9EE-7 Direct applications for funds.

7.Nothing in this act shall preclude a qualifying research institution or any other research facility in the State from directly applying for or receiving funds from any public or private agency to conduct brain injury research.

L.2003,c.200,s.7.



Section 52:9EE-8 - Central Registry Of Persons Who Sustain Brain Injuries.

52:9EE-8 Central registry of persons who sustain brain injuries.

8. a. The commission shall establish and maintain, in conjunction with the Department of Health and Senior Services, a central registry of persons who sustain brain injuries other than through disease, whether or not the injury results in a permanent disability, in order to provide a database that indicates the incidence and prevalence of brain injuries and that will serve as a resource for research, evaluation and information on brain injuries and available services.

b.The commission shall require the reporting of all cases of brain injuries, except those caused through disease, and the submission of specified additional information on reported cases as it deems necessary and appropriate.

The commission shall, by regulation, specify the health care facilities and providers required to make the report of a brain injury to the registry, information that shall be included in the report to the registry, the method for making the report and the time period in which the report shall be made.

c.The reports made pursuant to this section are to be used only by the commission and the Department of Health and Senior Services and such other agencies as may be designated by the commission or the department and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate; and to that end, the reports shall not be included under materials available to public inspection pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.).

d.No individual or organization providing information to the commission in accordance with this section shall be deemed to be, or held liable for, divulging confidential information. Nothing in this section shall be construed to compel any individual to submit to medical, commission or department examination or supervision.

e.A health care facility or health care provider who is required to report a brain injury to the commission and who fails to comply with the provisions of this section shall be liable to a penalty of up to $100 per unreported brain injury case. A penalty sued for under the provisions of this section shall be recovered by and in the name of the commission and shall be deposited in the "New Jersey Brain Injury Research Fund" established pursuant to this act.

L.2003,c.200,s.8.



Section 52:9EE-9 - "New Jersey Brain Injury Research Fund."

52:9EE-9 "New Jersey Brain Injury Research Fund."

9. a. There is established in the Department of the Treasury a nonlapsing revolving fund to be known as the "New Jersey Brain Injury Research Fund." This fund shall be the repository for moneys provided pursuant to subsection f. of R.S.39:5-41. Moneys deposited in the fund, and any interest earned thereon, shall be used for the purpose of making grants for brain injury research projects at qualified research institutions approved by the New Jersey State Commission on Brain Injury Research, and for the purpose of meeting the operating expenses of the commission.

b.Any costs incurred by the department in the collection or administration of the fund may be deducted from the funds deposited therein, as determined by the Director of the Division of Budget and Accounting.

L.2003,c.200,s.9.



Section 52:9EE-10 - Regulations.

52:9EE-10 Regulations.

11.The commission shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to carry out the provisions of this act.

L.2003,c.200,s.11.



Section 52:9H-1 - Budget Message; Recommendations For Appropriations

52:9H-1. Budget message; recommendations for appropriations
The budget message of the Governor shall contain his budget recommendations for all appropriations to be made from State revenues under one budget.

L.1945, c. 33, p. 90, s. 1.



Section 52:9H-2 - State Revenues, Payment Into General State Fund; Uncommitted Balances; Lapses

52:9H-2. State revenues, payment into General State Fund; uncommitted balances; lapses
All State revenues which are now payable into the General State Fund and all State revenues which are now payable into the State Highway Fund shall after June thirtieth, one thousand nine hundred and forty-five, be payable and be paid into the General State Fund. All uncommitted balances as of July first, one thousand nine hundred and forty-five, in the State Highway Fund shall be paid into the General State Fund. All lapses in the State Highway Fund after June thirtieth, one thousand nine hundred and forty-five, shall be paid into the General State Fund.

L.1945, c. 33, p. 90, s. 2.



Section 52:9H-3 - General Appropriation Law

52:9H-3. General appropriation law
So far as known or can be reasonably foreseen, all needs for the support of the State Government and for all other State purposes shall be provided for in one general appropriation law covering one and the same fiscal year except that, if change in fiscal year is made, necessary provision may be made to effect the transition.

L.1945, c. 33, p. 91, s. 3.



Section 52:9H-4 - Payment Out Of Dedicated Funds Unaffected

52:9H-4. Payment out of dedicated funds unaffected
Nothing in this act shall be construed to change or affect in any way the payment or the amount of payment of moneys now or heretofore made under any items designated in former State highway appropriation acts as "Mandatory dedications" or the payment or amount of payment of any moneys into or out of any dedicated fund.

L.1945, c. 33, p. 91, s. 4.



Section 52:9H-14 - Surplus Revenue Fund

52:9H-14. Surplus Revenue Fund
There is hereby created within the General Fund a restricted reserve fund to be known as the "Surplus Revenue Fund." The State Treasurer shall credit to the "Surplus Revenue Fund," on or before December 31, 1990 and annually on or before December 31 thereafter, and in addition to any sums appropriated to the "Surplus Revenue Fund," the amounts determined pursuant to section 3 of this act. Moneys credited to the "Surplus Revenue Fund" may be invested in the same manner as assets of the General Fund and any investment earnings on the "Surplus Revenue Fund" shall accrue to the "Surplus Revenue Fund" and shall be available subject to the same terms and conditions as other balances under this act. The State Treasurer may determine the amount of earnings to be credited to the "Surplus Revenue Fund" to reflect the average rate of return on the State of New Jersey Cash Management Fund. The State Treasurer shall provide a report of the status of the "Surplus Revenue Fund" to the Governor and to the Legislature through the Joint Budget Oversight Committee, or its successor, periodically, but not less often than annually on or about January 15.

L.1990,c.44,s.1.



Section 52:9H-15 - "Anticipated Revenue" Defined

52:9H-15. "Anticipated revenue" defined
As used in this act "anticipated revenue" means the amount of revenue estimated to be realized in a fiscal year as General Fund resources to support appropriations made, including taxes, license fees, other miscellaneous departmental revenue, and revenue transfers to the General Fund from other funds in the State Treasury, and excluding federal funds and any fund balances, whether designated, undesignated or reserved.

L.1990,c.44,s.2.



Section 52:9H-16 - Determination Of Amount To Be Credited To Fund

52:9H-16. Determination of amount to be credited to fund
The amount to be annually credited to the Surplus Revenue Fund shall be determined by the State Treasurer in the following manner:

a. He shall identify the amount of General Fund anticipated revenue certified by the Governor upon approval of the annual appropriation act for the fiscal year immediately preceding the fiscal year in which a credit to the "Surplus Revenue Fund" is required.

b. He shall determine, from the annual financial report of the General Fund for the fiscal year immediately preceding the fiscal year in which a credit to the "Surplus Revenue Fund" is required, the amount of revenue actually deposited in the General Fund in that fiscal year. If in any preceding fiscal year for which a determination under this subsection is to be made, there is a law enacted which will increase the revenue to the General Fund, the yield from that increase for that preceding fiscal year in which the increase is in effect shall be disregarded in determining the amount to be credited to the "Surplus Revenue Fund."

c. The amount of the credit to the "Surplus Revenue Fund" shall be an amount equivalent to 50% of the excess, if there be any, of the amount determined in subsection b. of this section over the amount determined in subsection a. of this section. If actual revenue collections pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., for the fiscal year immediately preceding the fiscal year in which a credit to the "Surplus Revenue Fund" is required are less than the amount of revenue collections pursuant to that act as certified by the Governor upon approval of the annual appropriation act for that fiscal year, the amount of the credit to the "Surplus Revenue Fund" otherwise calculated pursuant to this section shall be reduced by the difference between the amount so certified and the actual collections.

L.1990,c.44,s.3.



Section 52:9H-17 - Estimate Of Credit To Surplus Revenue Fund

52:9H-17. Estimate of credit to Surplus Revenue Fund
The Governor shall include in his annual budget message to the Legislature an estimate of the credit to be made to the "Surplus Revenue Fund" as a reduction of the estimated undesignated fund balance in the General Fund as of July 1 of the fiscal year for which he is making his budget recommendations. The amount estimated by the Governor for this purpose shall not be less than 50% of the difference between the amount certified by him upon approval of the annual appropriation act for the fiscal year immediately preceding the fiscal year for which his budget recommendations are being made and the amount of revenue anticipated for that preceding fiscal year as reflected in the annual budget message for that preceding fiscal year.

L.1990,c.44,s.4.



Section 52:9H-18 - Restriction On Appropriation Of Balances In Surplus Revenue Fund

52:9H-18. Restriction on appropriation of balances in Surplus Revenue Fund
Balances in the "Surplus Revenue Fund" shall not be available for appropriation except as provided in this act. Balances in the "Surplus Revenue Fund" may be appropriated by the Legislature only: a. upon separate certification by the Governor that anticipated revenues in the General Fund are estimated to be less than those certified by him upon approval of the annual appropriation act; or b. upon a finding by the Legislature, based on its research, that to offset revenue declines anticipated in the General Fund an appropriation from the "Surplus Revenue Fund" is a more prudent fiscal policy than imposing new taxes or increasing any rate of tax or otherwise modifying the tax structure, including elimination or modification of deductions, exclusions or exemptions.

L.1990,c.44,s.5.



Section 52:9H-19 - Use Of Balances For Meeting Costs Of Emergency

52:9H-19. Use of balances for meeting costs of emergency
The provisions of this act shall not be construed to render balances in the "Surplus Revenue Fund" unavailable for meeting the costs of any emergency identified by the Governor. Balances in the "Surplus Revenue Fund" are appropriated for that purpose, provided however, that the Governor shall notify the Joint Budget Oversight Committee, or its successor, of his determination that balances in the fund are required to meet an emergency, describing the nature of the emergency and the intended use of the funds in meeting the emergency. Upon notice to the Governor that such expenditures have been approved by the committee, or its successor, the expenditure of such funds shall be lawful. As used in this section, "emergency" means any condition or occurrence which requires an immediate response in the protection of the life, safety or well-being of the citizens of this State, or any of them, or in the protection or restoration of property, public or private, endangered, damaged, or destroyed as a result, actual or potential, of such condition or occurrence.

L.1990,c.44,s.6.



Section 52:9H-20 - Revenue Decline

52:9H-20. Revenue decline
a. If in any fiscal year there is enacted an appropriation from the "Surplus Revenue Fund" pursuant to section 5 of this act, there shall not be enacted any imposition of new taxes or increases in existing tax rates or tax structure modifications having the effect of increasing revenues except as provided in subsection b. of this section.

b. If the amount of the decline in revenue collections in the General Fund is greater than the equivalent of 2% of the total available resources in the General Fund as certified by the Governor upon approval of the annual appropriation act for the fiscal year in which that revenue decline is anticipated, the restrictions of subsection a. of this section shall not apply and the balances in the "Surplus Revenue Fund" may be appropriated in any other manner as found to be in the best interests of the fiscal condition of the General Fund.

L.1990,c.44,s.7.



Section 52:9H-21 - Appropriation Of Excess

52:9H-21. Appropriation of excess
Notwithstanding the restrictions on the appropriation of the balances in the "Surplus Revenue Fund" imposed by section 5 of this act, if balances in the fund exceed an amount equivalent to 5% of the amount certified by the Governor as total anticipated revenues in the General Fund and the Property Tax Relief Fund upon approval of the annual appropriation act, the State Treasurer shall send written notice of the amount of that excess to the Governor and to the Legislature through the Senate Revenue, Finance and Appropriations Committee and the Assembly Appropriations Committee, or their successor committees or committee. The excess amount as identified in the notice from the State Treasurer shall be available for appropriation by the Legislature in accordance with section 9 of this act.

L.1990,c.44,s.8.



Section 52:9H-22 - Purposes For Appropriation

52:9H-22. Purposes for appropriation
Upon notice from the State Treasurer of the amount of excess in the "Surplus Revenue Fund" pursuant to section 8 of this act, there may be appropriated sums for any one or more of the following purposes:

a. To provide a reserve fund for retirement, purchase or discharge of outstanding general obligation bonds of the State of New Jersey;

b. To provide appropriations for capital projects;



c. To provide appropriations to reduce or offset real property taxes.

L.1990,c.44,s.9.



Section 52:9H-23 - Limitation

52:9H-23. Limitation
The amount available for appropriation for the purposes specified in section 9 shall not be in excess of an amount equivalent to 2% of the amount certified by the Governor as total anticipated revenues in the General Fund and the Property Tax Relief Fund upon approval of the annual appropriation act. If the amount reported by the State Treasurer as required in section 8 is in excess of the amount available for appropriation pursuant to section 9 as limited in this section, that amount, if any, shall be included in the undesignated balance in the General Fund and available for appropriation as otherwise provided by law.

L.1990,c.44,s.10.



Section 52:9H-24 - Short Title

52:9H-24. Short title
This act shall be known and may be cited as the "State Appropriations Limitation Act."



L.1990,c.94,s.1.



Section 52:9H-25 - Definitions

52:9H-25. Definitions
As used in this act:



a. "Base year" means the fiscal year prior to the fiscal year for which an appropriation or expenditure is to be made; and



b. "Appropriations" means the aggregate amounts appropriated by the State in the general appropriation law and all other laws supplementing the general appropriation law appropriating money for any purpose in any fiscal year, exclusive of appropriations of the following: money appropriated for payment by the State as State aid to counties, municipalities, local school districts, or other instrumentalities, or on behalf of counties, municipalities, school districts, or other instrumentalities; money appropriated for payment by the State as grants to individuals, public agencies or private agencies for benefits to which the recipients are entitled by law or regulation, for the provision of services for which the State has a primary responsibility, and for subsidies and the provision of services for which the State has no responsibility, but which the State elects to provide; money received or reasonably anticipated to be received by the State from the federal government; money derived from, or expended in payment of any interest or principal on, any general obligation bond issues approved by the legally qualified voters of the State at any general election; money appropriated for payment to the State for projects of capital construction; money required to be appropriated within a fiscal year in accordance with a court order; and money required to be deposited in, and expended from, the "Property Tax Relief Fund" established by N.J.S.54A:9-25, the "Casino Control Fund" established by section 143 of P.L.1977, c.110 (C.5:12-143), the "Casino Revenue Fund" established by section 145 of P.L.1977, c.110 (C.5:12-145) and the "Gubernatorial Elections Fund" established by N.J.S.54A:9-25.1.

L.1990,c.94,s.2.



Section 52:9H-26 - Formula For Determination Of Maximum Appropriations

52:9H-26. Formula for determination of maximum appropriations
In each fiscal year commencing after June 30, 1992, the appropriations of the State shall not exceed the maximum appropriations permitted pursuant to the following formula:

Maximum Appropriations = Base Year Appropriations x (1 + PCI), where:



a. "Base Year Appropriations" means the appropriations of the State in the base year; and



b. "PCI" means the average annual percentage increase, expressed as a decimal, in State per capita personal income over the four fiscal years ending on June 30 prior to the base year. The per capita personal income for each of the four years shall be the average of the per capita personal income for the four quarters in each fiscal year, utilizing the quarterly data for State personal income and the annual data for State population as published by the United States Department of Commerce.

L.1990,c.94,s.3.



Section 52:9H-27 - Transfer, Assumption Of Functions Or Service; Adjustment To Formula

52:9H-27. Transfer, assumption of functions or service; adjustment to formula
For each of the following conditions, any transfer or assumption of functions or service that occurs shall be deemed to have occurred in the base year, and the "base year appropriations" component of the formula shall be adjusted to reflect the increase or decrease of State appropriations necessitated by the transfer or assumption:

a. If any function or service performed by the State is transferred to, or its costs of operation or performance are assumed by, any county or municipality, or if any function or service performed by any county or municipality is transferred to, or its costs of operation or performance are assumed by the State; and

b. If any function or service performed by the State is transferred to, or its costs of operation or performance are assumed by, any agency or instrumentality of the State or of any county or municipality, with the power to issue bonds to finance the undertaking of any function or the performance of any service, or if any function or service performed by any agency or instrumentality of the State or of any county or municipality is transferred to, or its costs of operation or performance are assumed by the State. The word "bonds" as used in this subsection means bonds which do not constitute a debt or liability of the State or of any of its counties or municipalities or a pledge of the faith and credit of the State or of any of its counties or municipalities.

L.1990,c.94,s.4.



Section 52:9H-28 - Exceeding Maximum Appropriations; Permitted

52:9H-28. Exceeding maximum appropriations; permitted
Any provisions of this act to the contrary notwithstanding, the State may exceed the maximum appropriations permitted pursuant to the formula prescribed in section 3 of this act in any fiscal year if a bill making an appropriation is agreed to by a two-thirds majority vote of all members of each legislative body.

L.1990,c.94,s.5.



Section 52:9H-29 - Maximum Appropriations Not Required

52:9H-29. Maximum appropriations not required
This act shall not be construed to require the State to appropriate in any fiscal year the maximum appropriations permitted pursuant to the formula prescribed in this act.

L.1990,c.94,s.6.



Section 52:9H-30 - Governor's Budget Message; Request For Appropriation

52:9H-30. Governor's budget message; request for appropriation
In presenting the annual budget message the Governor shall not request or recommend for appropriation any amount in excess of the maximum appropriations permitted pursuant to this act for the fiscal year for which the budget message is presented.

L.1990,c.94,s.7.



Section 52:9H-38 - "Corporation Business Tax Excess Revenue Fund."

52:9H-38 "Corporation Business Tax Excess Revenue Fund."

32. a. There is hereby created within the General Fund a restricted reserve fund to be known as the "Corporation Business Tax Excess Revenue Fund." The State Treasurer shall credit to the "Corporation Business Tax Excess Revenue Fund," on or before December 31 annually in 2003, 2004 and 2005, the amounts, if any, by which the State revenues derived from the corporation business tax in the prior fiscal year exceeded the target amount for that fiscal year; provided however, that if the total General Fund revenue for State Fiscal Year 2003 is less than the amount certified for that year, then the amount credited to the fund shall be reduced by that difference. Moneys credited to the "Corporation Business Tax Excess Revenue Fund" may be invested in the same manner as assets of the General Fund and any investment earnings on the "Corporation Business Tax Excess Revenue Fund" shall accrue to the "Corporation Business Tax Excess Revenue Fund." For the purposes of section 3 of P.L.1990, c.44 (C.52:9H-16), amounts credited to the "Corporation Business Tax Excess Revenue Fund" shall not be included in the determination of funds deposited in the General Fund.

b.Balances in the "Corporation Business Tax Excess Revenue Fund" may be appropriated by the Legislature during State fiscal year 2004 or 2005 in the event that the revenue collections from the corporation business tax are less than the target amount for that fiscal year.

c.If balances remain in the Corporation Business Tax Excess Revenue Fund on December 30, 2005, the Director of the Division of Taxation shall adjust proportionately the tax rates in section 5 of P.L.1945, c.162 (C.54:10A-5) as it applies to privilege periods commencing during calendar year 2006 so as to reduce the expected revenue thereunder by an amount equal to the balance in the fund.

d.As used in this section, "target amount" means $1,823,000,000 for State fiscal year 2003, and for each State fiscal year thereafter means the target amount for the prior fiscal year multiplied by the weighted average rate of growth of the rate of growth of the State revenue collections pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. and the State revenue collections pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), which weighted average rate of growth shall be measured by the amount of anticipated revenue from those two sources certified by the Governor upon approval of the annual appropriation act for the current fiscal year over both the amount of revenue from the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) actually deposited in the General Fund in the immediately-preceding fiscal year and the amount of revenue from the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., actually deposited in the Property Tax Relief Fund in the immediately-preceding fiscal year, as determined from the annual financial report of the State for the fiscal year immediately preceding.

L.2002,c.40,s.32.



Section 52:9H-39 - "New Jersey Tax And Fiscal Policy Study Commission"; Membership.

52:9H-39 "New Jersey Tax and Fiscal Policy Study Commission"; membership.
1. a. There is established a commission in but not of the Department of the Treasury to be known as the "New Jersey Tax and Fiscal Policy Study Commission." The commission shall consist of nine members, of whom five shall be appointed by the Governor, and one shall be appointed by each of the President of the Senate, the Senate Minority Leader, the Speaker of the General Assembly, and the Assembly Minority Leader.

b.In appointing the commission members, the appointing authorities shall select academic and business and other professionals who have knowledge and practical experience in tax policy, implementation, practice, administration and regulation and in governmental finance and fiscal management. No member shall be a nominee for, or hold, an elective office, other than on a local board of education, and no member shall be the head of a principal department of State government or hold cabinet-level rank.

c.Members of the commission shall serve for a term of four years, except that of the appointments first made to the commission by the Governor, two of the appointments shall serve for a term of two years, and except that the appointments first made by the Senate Minority Leader and the Assembly Minority Leader shall be for a term of two years. The term of each member shall be deemed to commence on July 1 of the calendar year of the appointment and shall expire on June 30 of the second or fourth calendar year thereafter, as the case may be for the first or subsequent appointments, but members shall continue to serve during a succeeding term until the appointment and qualification of a successor. Any vacancy during a term shall be filled in the same manner as the original appointment but only for the balance of the unexpired term. Members shall be eligible for reappointment to successive terms. Any member of the commission may be removed for cause by the Governor. The members shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties, subject to the availability of funds therefor.

d.The commission shall organize as soon as may be practicable following the appointment of its members, to elect a chairperson, and to select a secretary, who need not be a member of the commission. The commission may formulate and adopt rules of procedure and operation in furtherance of its responsibilities. The commission may divide itself into such subcommittees and task forces, which task forces may include persons other than members of the commission such as academics, government officers or professionals, and may enter into such cooperative arrangements with academic or research institutions, as it deems necessary to accomplish its purposes. Persons serving on task forces other than members of the commission shall serve at the appointment of the chairperson and shall be non-voting participants in the task forces. The commission may meet and hold hearings at such places and times as it shall designate.

L.2007,c.43,s.1.



Section 52:9H-40 - Duties Of Commission.

52:9H-40 Duties of commission.
2.The commission shall engage in a continuous study of the State and local tax structure and related fiscal issues with regard to the laws relating to the imposition, assessment and collection of State and local taxes, with attention given, but not limited to: the ways in which the tax laws may be revised to ensure greater efficiency and equity in the assessment and collection of taxes; the identification and quantification of provisions that represent revenue policy and provisions that reflect indirect expenditure policy; the relative incidence of tax burdens and the effects of redistributing tax burdens or tax bases; and the methods for providing funds for government services and infrastructure.

The commission shall report annually on or before January 1 to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature summarizing its activities in the prior year and its planned activities for the current year and shall submit interim reports setting forth the results of its studies and making such recommendations of legal, administrative and organizational changes as the committee determines are appropriate.

The commission shall also make any appropriate studies, subject to the limitations of the commission's resources, that are requested by the Governor, the President of the Senate, or the Speaker of the General Assembly, notifying each of those officers of any request made by another.

L.2007,c.43,s.2.



Section 52:9H-41 - Executive Director, Staff, Availability Of Services.

52:9H-41 Executive director, staff, availability of services.
3. a. The commission shall be entitled to appoint an executive director and a staff and to call to its assistance and avail itself of the services of employees of any State, county or municipal department, board, bureau, commission or agency or authority as it may require and as may be available to it for its purposes, and to employ counsel and contract for professional and consulting services, and employ any stenographic and clerical assistants, and incur traveling and other miscellaneous expenses as it may deem necessary, in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for its purposes.

b.The commission may make use of existing studies, surveys, data and other materials in the possession of any State agency or authority and such materials in the possession of any county, municipality or political subdivision of the State, other than the records and files of the Director of the Division of Taxation that are confidential under R.S.54:50-8, but may direct the Director of the Division of Taxation to prepare for publication statistics so classified as to prevent the identification of a particular report and the items thereof. Each State agency, authority, county, municipality and political subdivision of the State shall make any information or materials available to the commission as it may require to perform its responsibilities under this act.

L.2007,c.43,s.3.



Section 52:9H-42 - Report On Tax Levy Caps To Governor, Legislature.

52:9H-42 Report on tax levy caps to Governor, Legislature.

15.On or before January 15, 2012, the New Jersey Tax and Fiscal Policy Study Commission created by P.L.2007, c.43 (C.52:9H-39 et seq.) shall report to the Governor and Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), evaluating the efficacy of the tax levy caps and making recommendations.

L.2007, c.62, s.15.



Section 52:9HH-1 - Pension And Health Benefits Review Commission

52:9HH-1. Pension and Health Benefits Review Commission
1. There is hereby established a Pension and Health Benefits Review Commission. The commission shall consist of 10 members: the State Treasurer and three other members of the Executive Branch, who shall be designated by the Governor and who shall serve at the Governor's pleasure; two public members to be appointed by the President of the Senate, no more than one of whom shall be of the same political party; two public members to be appointed by the Speaker of the General Assembly, no more than one of whom shall be of the same political party; and two public members, no more than one of whom shall be of the same political party, to be appointed by the Governor with the advice and consent of the Senate.

Public members appointed by the Governor shall serve for a term of four years and until their respective successors are appointed and qualified, except that of the public members first appointed, one shall serve for a term of two years and one shall serve for a term of four years. Public members appointed by the President of the Senate or Speaker of the General Assembly shall serve during the two-year legislative term in which the appointment is made and until their respective successors are appointed and qualified. Any vacancy in the membership of the commission shall be filled for the balance of the unexpired term in the same manner as the original appointment was made.

A chairman of the commission shall be designated by the Governor from among its public members and shall serve at the pleasure of the Governor.

Members of the commission shall serve without compensation but shall be entitled to reimbursement for expenses actually incurred in the performance of their duties.

L.1991,c.382,s.1.



Section 52:9HH-2 - Commission's Review And Recommendation Of Legislation

52:9HH-2. Commission's review and recommendation of legislation
2. a. It shall be the duty of the commission to review any bill, joint resolution or concurrent resolution introduced in either House of the Legislature which establishes or modifies pension benefits or health benefits for public employees in this State. Such a review shall include, but not be limited to, an analysis of the bill's or resolution's fiscal impact on the retirement system and on the public employer, any comments upon or recommendations concerning the legislation, and any alternatives to the legislation which the commission may wish to suggest.

b. Not later than the 20th day after the date of introduction of any bill or resolution in either House of the Legislature, the Legislative Budget and Finance Officer shall review it in order to determine whether the bill or resolution constitutes pension or health benefits legislation. If, on the basis of that review, the Legislative Budget and Finance Officer determines that the bill or resolution constitutes such legislation, that officer shall promptly give written notice of that determination to the commission, the presiding officer of the House in which the bill or resolution was introduced and the chairman of the standing reference committee of that House to which the bill or resolution may have been referred. Not later than the 45th day after the date of introduction of any bill or resolution in either House of the Legislature which the Legislative Budget and Finance Officer has determined constitutes pension or health benefits legislation, the commission shall complete its review and provide its comments and recommendations in writing to the presiding officer of the House in which the bill or resolution was introduced and to the chairman of the standing reference committee of that House to which the bill or resolution may have been referred. If the commission requests an extension prior to the 45th day after the date of introduction of a bill or resolution, the presiding officer of the House in which the bill or resolution was introduced may grant an extension for the commission to complete its review of the bill or resolution. The House or committee shall not consider or vote upon the bill or resolution until either the commission completes its review and provides its comments and recommendations in writing to the presiding officer and the chairman, or the 45th day after the date of introduction of the bill or resolution, or the designated day in the case of an extension. If the presiding officer of the House in which the bill or resolution was introduced determines that the bill or resolution is an urgent matter, he shall so notify in writing the commission and the chairman of the standing reference committee to which the bill or resolution may have been referred, and the House or committee may consider and vote upon the bill or resolution as soon as practicable.

L.1991,c.382,s.2.



Section 52:9HH-2.1 - Review Of Pensions, Health Benefits Legislation

52:9HH-2.1. Review of pensions, health benefits legislation
3. Pursuant to P.L.1991, c.382 (C.52:9HH-1 et seq.), the Pension and Health Benefits Review Commission shall review every bill, joint resolution, or concurrent resolution introduced in either House of the Legislature which constitutes pensions or health benefits legislation as defined by P.L.1991, c.382, and as determined by the Legislative Budget and Finance Officer pursuant to that act.

L.1992,c.126,s.3.



Section 52:9HH-3 - Assistance And Services To The Commission

52:9HH-3. Assistance and services to the Commission
3. a. The commission shall be entitled to the assistance and services of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for these purposes, and to employ stenographic and clerical assistants and incur traveling and other miscellaneous expenses as necessary, to perform its duties, and within the limits of funds appropriated or otherwise made available to it for these purposes.

b. The Division of Pensions in the Department of the Treasury shall assist the commission in the performance of its duties. The commission may make use of existing studies, data or other materials in the possession of the division and may request the assistance and services of the division's employees.

c. The employees of any State agency or political subdivision of the State may serve at the request of the commission upon any advisory committee which the commission may create and these employees may serve upon these committees without forfeiture of office or employment and with no loss or diminution in the compensation, status, rights and privileges which they otherwise enjoy.

L.1991,c.382,s.3.



Section 52:9HH-4 - Hearings

52:9HH-4. Hearings
4. The commission may meet and hold hearings at the place or places it designates, at which it may request the appearance of officials of any State agency or political subdivision of the State and may solicit the testimony of interested groups and the general public.

L.1991,c.382,s.4.



Section 52:9HH-5 - Rules And Regulations

52:9HH-5. Rules and regulations
5. The commission may adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as it shall deem necessary to carry out its functions.

L.1991,c.382,s.5.



Section 52:9HH-6 - Reports

52:9HH-6. Reports
6. The commission shall report on its activities by December 31st of each year to the Legislature and may issue periodic reports concerning public employee pension and health benefits.

L.1991,c.382,s.6.



Section 52:9J-1 - Creation Of Commission

52:9J-1. Creation of commission
There is hereby created a permanent commission to investigate and study the subject of the protection and preservation of beaches and shore front of the State from erosion and other damage from the elements, to effectuate such protection and preservation of the said beaches and shore front, and other purposes incidental thereto.

L.1949, c. 14, p. 53, s. 1.



Section 52:9J-2 - Name Of Commission; Composition; Terms; Vacancies; No Remuneration; Expenses

52:9J-2. Name of commission; composition; terms; vacancies; no remuneration; expenses
The name of the said commission shall be the State Beach Erosion Commission, and the said commission shall be composed of four members of the Senate to be appointed by the President of the Senate, four members of the General Assembly to be appointed by the Speaker thereof, and four members, at large, to be appointed by the Governor.

The terms of the members appointed by the President of the Senate and the Speaker of the General Assembly shall continue from the date of their respective appointments until the second Tuesday in January following. The term of each commissioner appointed by the Governor shall be four years. Vacancies occurring otherwise than by expiration of term shall be filled in the same manner as though occurring by expiration of term but for the unexpired terms only. The members of the commission shall serve without remuneration but shall be reimbursed for all expenses incurred in connection with the work of the commission.

L.1949, c. 14, p. 54, s. 2.



Section 52:9J-3 - Duties

52:9J-3. Duties
In connection with the effectuation of its purposes, the commission shall consider and provide ways and means to protect and preserve the beaches and shore front of the State by the erection and construction of seawalls, bulkheads, jetties, basins and other devices, and shall take into consideration dredging and other methods suitable for said purposes. The said commission shall also take into consideration the advisability of repairing existing seawalls, bulkheads, jetties, basins and other similar devices.

L.1949, c. 14, p. 54, s. 3.



Section 52:9J-4 - Chairman; By-laws; Assistance To Commission

52:9J-4. Chairman; by-laws; assistance to commission
The members of the commission shall choose one of their number to be chairman and may adopt by-laws for the regulation of its meetings and to carry out its purposes. The several State departments and agencies shall render assistance to the commission in making its studies when called upon to do so by the commission.

L.1949, c. 14, p. 54, s. 4.



Section 52:9J-5 - Meetings; Annual Reports

52:9J-5. Meetings; annual reports
The commission may hold meetings in any part of the State and shall annually report to the Legislature and to the Governor and any such report may embody the findings and recommendations, including planning and other proposals of the commission.

L.1949, c. 14, p. 55, s. 5.



Section 52:9J-6 - Appropriation

52:9J-6. Appropriation
There is hereby appropriated to the commission from the general funds of the State the sum of thirty-five thousand dollars ($35,000.00), when included in any annual appropriation act, for payment of expenses incurred and services required in preparing a State program for coast protection based upon the regional planning concept.

L.1949, c. 14, p. 55, s. 6.



Section 52:9J-7 - Commission Previously Created Required To Turn Over Material

52:9J-7. Commission previously created required to turn over material
The commission created by Joint Resolution Number nine of the laws of one thousand nine hundred and forty-eight, shall turn over to the commission, created by this act, any and all material which it may have relating to its studies, hearings and report to the Governor and the Legislature.

L.1949, c. 14, p. 55, s. 7.



Section 52:9M-1 - State Commission Of Investigation.

52:9M-1 State Commission of Investigation.
1.There is hereby created a permanent State Commission of Investigation. The commission shall consist of four members, to be known as commissioners.

Two members of the commission shall be appointed by the Governor. One each shall be appointed by the President of the Senate and by the Speaker of the General Assembly. Each member shall serve for a term of four years and until the appointment and qualification of his successor. No person shall serve, in succession, more than two four-year terms and any portion of an unexpired term as a member of the commission. The Governor shall designate one of the members to serve as chairman of the commission.

The members of the commission appointed by the President of the Senate and the Speaker of the General Assembly and at least one of the members appointed by the Governor shall be attorneys admitted to the bar of this State. No member or employee of the commission shall hold any other public office or public employment. No member of the commission shall have held any elective office or have been a candidate for any elective office within the one year preceding his appointment to the commission. No member of the commisson shall hold any elective office or be a candidate for any elective office within the one year subsequent to his termination of service as a member of the commission.Not more than two of the members shall belong to the same political party.

Each member of the commission shall receive an annual salary of $35,000. Each member shall also be entitled to reimbursement for his expenses actually and necessarily incurred in the performance of his duties, including expenses of travel outside of the State.

Vacancies on the commission shall be filled for the unexpired terms in the same manner as original appointments. Vacancies on the commission shall be filled by the appropriate appointing authority within 120 days. If the appropriate appointing authority does not fill a vacancy within that time period, the vacancy shall be filled by the Chief Justice of the Supreme Court within 60 days. A vacancy on the commission shall not impair the right of the remaining members to exercise all the powers of the commission.

Any determination made by the commission shall be by majority vote. "Majority vote" means the affirmative vote of at least three members of the commission if there are no vacancies on the commission or the affirmative vote of at least two members of the commission if there is a vacancy.

L.1968,c.266,s.1; amended 1970, c.263; 1979, c.254, s.1; 1984, c.110, s.1; 1985, c.119; 1999, c.380, s.4; 2001, c.369, s.1; 2005, c.58, s.1.



Section 52:9M-1.1 - Terms Of Member Appointed After December 1, 1978.

52:9M-1.1 Terms of member appointed after December 1, 1978.
2.Terms of members appointed after December 1, 1978. Notwithstanding the provisions of section 1 of this act (C.52:9M-1) and in order to effect the staggering of the terms of members of the commission notwithstanding the term for which they were originally appointed, the terms of the members appointed after December 1, 1978 shall be as follows: the first member appointed by the Governor, 36 months; the second member appointed by the Governor, 18 months; the member appointed by the President of the Senate, 30 months; the member appointed by the Speaker of the General Assembly, 24 months. Thereafter, the terms of the members shall be as provided in P.L.1968, c.266, s.1 (C.52:9M-1).

L.1979, c.254, s.2; amended 2005, c.58, s.4.



Section 52:9M-1.2 - Terms Of Members Of The State Commission Of Investigation Serving On Or Appointed After The Effective Date Of P. L.2005, C.58 (C.52:9m-1.2 et Al)

52:9M-1.2 Terms of members of the State Commission of Investigation serving on or appointed after the effective date of P.L.2005, c.58 (C.52:9M-1.2 et al)
5.Terms of members of the State Commission of Investigation serving on or appointed after the effective date of P.L.2005, c.58 (C.52:9M-1.2 et al).

a.End of Terms. Notwithstanding the provisions of section 1 of P.L.1968, c.266 (C.52:9M-1) and the terms for which the members were originally appointed, the terms of the members in office on the effective date of P.L.2005, c.58 (C.52:9M-1.2 et al) shall end before 12 o'clock noon on the following dates: the term of the member appointed by the Governor on or after November 5, 2004 would end on December 31, 2008; the term of the member appointed by the Governor after December 31, 2001 but before November 2004 would end on December 31, 2007; the term of the member appointed by the President of the Senate before December 31, 2002 would end on December 31, 2006; and the term of the member appointed by the Speaker of the General Assembly after December 31, 2001 would end on December 31, 2005.

b.Beginning of Terms. After terms end pursuant to subsection a. of this section, the four-year terms of the members appointed shall be as provided in section 1 of P.L.1968, c. 266 (C. 52:9M-1) in order to effect the staggering of terms, with each term of the members next appointed beginning at 12 o'clock noon as follows: one appointment by the Governor for which the member's term shall begin on December 31, 2008; a second appointment by the Governor for which the member's term shall begin on December 31, 2007; an appointment by the Senate President for which the member's term shall begin on December 31, 2006; and an appointment by the Speaker of the General Assembly for which the member's term shall begin on December 31, 2005.

L.2005,c.58,c.5.



Section 52:9M-1.3 - Limitation On Terms Of Certain Members.

52:9M-1.3 Limitation on terms of certain members.
6.Any member of the State Commission of Investigation who is currently serving the member's first or second three-year term or portion of an unexpired term on the effective date of P.L.2005, c.58 (C.52:9M-1.2 et al) shall be subject to the provisions of subsection a. of section 5 of P.L.2005, c.58 (C.52:9M-1.2) and shall be eligible to be reappointed to the commission for not more than one additional four-year term beginning as set forth in subsection b. of section 5 of P.L.2005, c.58 (C.52:9M-1.2).

L.2005,c.58,c.6.



Section 52:9M-2 - Duties And Powers

52:9M-2. Duties and powers
The commission shall have the duty and power to conduct investigations in connection with:

a. The faithful execution and effective enforcement of the laws of the State, with particular reference but not limited to organized crime and racketeering;

b. The conduct of public officers and public employees, and of officers and employees of public corporations and authorities;

c. Any matter concerning the public peace, public safety and public justice.

L.1968, c. 266, s. 2, eff. Sept. 4, 1968.



Section 52:9M-3 - Investigation Of Removal Of Public Officers And Recommendations On Administration And Enforcement Of Law

52:9M-3. Investigation of removal of public officers and recommendations on administration and enforcement of law
At the direction of the Governor or by concurrent resolution of the Legislature the commission shall conduct investigations and otherwise assist in connection with:

a. The removal of public officers by the Governor;

b. The making of recommendations by the Governor to any other person or body, with respect to the removal of public officers;

c. The making of recommendations by the Governor to the Legislature with respect to changes in or additions to existing provisions of law required for the more effective enforcement of the law.

d. The Legislature's consideration of changes in or additions to existing provisions of law required for the more effective administration and enforcement of the law.

L.1968, c. 266, s. 3, eff. Sept. 4, 1968. Amended by L.1979, c. 254, s. 3, eff. Dec. 21, 1979.



Section 52:9M-4 - Investigation Of Departments Or Agencies

52:9M-4. Investigation of departments or agencies
At the direction or request of the Legislature by concurrent resolution or of the Governor or of the head of any department, board, bureau, commission, authority or other agency created by the State, or to which the State is a party, the commission shall investigate the management or affairs of any such department, board, bureau, commission, authority or other agency; provided, however, that if the commission determines that the requests for investigations from the Legislature, the Governor or the head of any department, board, bureau, commission, authority or other agency created by the State or to which the State is a party, exceed the commission's capacity to perform such investigations, they may, by resolution, ask the Governor or the Attorney General or the Legislature in the case of a legislative request, to review those requests upon which it finds itself unable to proceed.

L.1968, c. 266, s. 4, eff. Sept. 4, 1968. Amended by L.1979, c. 254, s. 4, eff. Dec. 21, 1979.



Section 52:9M-4.1 - Public Hearing; Notice To President Of Senate And Speaker Of General Assembly

52:9M-4.1. Public hearing; notice to President of Senate and Speaker of General Assembly
Within 5 days after the adoption of a resolution authorizing a public hearing and not less than 7 days prior to that public hearing, the commission shall advise the President of the Senate and the Speaker of the General Assembly that such public hearing has been scheduled. The President and the Speaker shall, after reviewing the subject matter of the hearing, refer such notice to the appropriate standing committee of each house.

L.1979, c. 254, s. 5, eff. Dec. 21, 1979.



Section 52:9M-4.2 - Advice To Governor And Legislature Of Recommendations

52:9M-4.2. Advice to Governor and legislature of recommendations
The commission shall, within 120 days of holding a public hearing, advise the Governor and the Legislature of any recommendations for administrative or legislative action which they have developed as a result of the public hearing.

L.1979, c. 254, s. 6, eff. Dec. 21, 1979. Amended by L.1984, c. 110, s. 2, eff. Aug. 3, 1984.



Section 52:9M-4.3 - Recommendations Concerning Pending Bill Or Resolution; Advice To Sponsor And Chairman Of Standing Legislative Committee

52:9M-4.3. Recommendations concerning pending bill or resolution; advice to sponsor and chairman of standing legislative committee
Prior to making any recommendations concerning a bill or resolution pending in either house of the Legislature, the commission shall advise the sponsor of such bill or resolution and the chairman of any standing legislative committee to which such bill or resolution has been referred of such recommendations.

L.1979, c. 254, s. 7, eff. Dec. 21, 1979.



Section 52:9M-5 - Cooperation With Law Enforcement Officials

52:9M-5. Cooperation with law enforcement officials
Upon request of the Attorney General, a county prosecutor or any other law enforcement official, the commission shall co-operate with, advise and assist them in the performance of their official powers and duties.

L.1968, c. 266, s. 5, eff. Sept. 4, 1968.



Section 52:9M-6 - Investigations Of Federal Law Violations

52:9M-6. Investigations of federal law violations
The commission shall co-operate with departments and officers of the United States Government in the investigation of violations of the Federal Laws within this State.

L.1968, c. 266, s. 6, eff. Sept. 4, 1968.



Section 52:9M-7 - Law Enforcement Problems Extending Into Other States

52:9M-7. Law enforcement problems extending into other states
The commission shall examine into matters relating to law enforcement extending across the boundaries of the State into other States; and may consult and exchange information with officers and agencies of other States with respect to law enforcement problems of mutual concern to this and other States.

L.1968, c. 266, s. 7, eff. Sept. 4, 1968.



Section 52:9M-8 - Referral Of Certain Information To Attorney General, Exceptions

52:9M-8. Referral of certain information to Attorney General, exceptions

8. a. Except as provided in subsection c. of this section, whenever the commission or any employee of the commission obtains any information or evidence of a reasonable possibility of criminal wrongdoing, the commission shall immediately refer such information or evidence to the Attorney General.
b. Except as provided in subsection c. of this section, whenever the commission or any employee of the commission obtains information or evidence of cause for the removal or discipline of a public official or public employee, the commission shall, as soon as practicable, refer such information or evidence to the Attorney General unless the commission shall, by majority vote, determine that special circumstances exist which require the delay in transmittal of the information or evidence.
c. Whenever the commission or any employee of the commission obtains any information or evidence of criminal wrongdoing or misconduct on the part of the Attorney General, the commission shall immediately refer such information or evidence to the Governor, the Senate President and the Speaker of the General Assembly for further direction to the commission pursuant to section 3 of P.L. 1968, c.266 (C.52:9M-3) or for any other action authorized by the laws of this State or of the United States.
d. Whenever the commission or any employee of the commission obtains any information or evidence indicating a reasonable possibility of an unauthorized disclosure of information or a violation of any provision of P.L. 1968, c.266 (C.52:9M-1 et seq.), the commission shall immediately refer such information to the Attorney General.

L.1968,c.266,s.8; amended 1979, c.254, s.10; 1996, c. 44, s.1.



Section 52:9M-8.1 - Written Notice To Attorney General Of Intention To Issue Report

52:9M-8.1. Written notice to Attorney General of intention to issue report

7. At least seven days prior to the issuance of a report disclosing any information or evidence of a reasonable possibility of criminal wrongdoing, the State Commission of Investigation shall give written notice to the Attorney General of the commission's intention to issue that report and afford the Attorney General an opportunity to be heard with respect to any objections the Attorney General has to the issuance of the report. At the request of the Attorney General, the commission may delay the issuance of a report containing evidence of a reasonable possibility of criminal wrongdoing for a period of up to 120 days.

L.1996, c.44,s.7.



Section 52:9M-9 - Commission Employees; Appointment Removal, Compensation, Status

52:9M-9. Commission employees; appointment removal, compensation, status
9.The commission shall be authorized to appoint and employ and at pleasure remove an executive director, counsel, investigators, accountants, and such other persons as it may deem necessary, without regard to civil service; and to determine their duties and fix their salaries or compensation within the amounts appropriated therefor. All commission personnel shall be deemed confidential employees for purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.). Investigators and accountants appointed by the commission shall be and have all the powers of peace officers.

L.1968,c.266,s.9; amended 1999,c.88.



Section 52:9M-10 - Annual, Interim Reports To Governor, Legislature

52:9M-10. Annual, interim reports to Governor, Legislature

10. The commission shall make an annual report to the Governor and Legislature which shall include its recommendations. The commission shall, consistent with the provisions of sections 7 and 8 of P.L.1996, c.44 (C.52:9M-8.1 and C.52:9M-12.2), make such further interim reports to the Governor and Legislature, or either thereof, as it shall deem advisable, or as shall be required by the Governor or by concurrent resolution of the Legislature.

L.1968,c.266,s.10; amended 1996, c.44, s.2.



Section 52:9M-11 - Commission To Keep Public Informed

52:9M-11. Commission to keep public informed

11. By such means and to such extent as it shall deem appropriate, the commission shall, consistent with the provisions of sections 7 and 8 of P.L.1996, c.44 (C.52:9M-8.1 and C.52:9M-12.2) keep the public informed as to the operations of organized crime, problems of criminal law enforcement in the State and other activities of the commission.

L.1968,c.266,s.11; amended 1996, c.44, s.3.



Section 52:9M-12 - Commission's Powers; Witnesses

52:9M-12. Commission's powers; witnesses
12. With respect to the performance of its functions, duties and powers and subject to the limitation contained in paragraph d. of this section, the commission shall be authorized as follows:

a. To conduct any investigation authorized by this act at any place within the State; and to maintain offices, hold meetings and function at any place within the State as it may deem necessary;

b. To conduct private and public hearings, and to designate a member of the commission to preside over any such hearing; no public hearing shall be held except after adoption of a resolution by majority vote, and no public hearing shall be held by the commission until after the Attorney General and the appropriate county prosecutor or prosecutors shall have been given at least seven days' written notice of the commission's intention to hold such a public hearing and afforded an opportunity to be heard in respect to any objections they or either of them may have to the commission's holding such a hearing;

c. To administer oaths or affirmations, subpena witnesses, compel their attendance, examine them under oath or affirmation, and require the production of any books, records, documents or other evidence it may deem relevant or material to an investigation; and the commission may designate any of its members or any member of its staff to exercise any such powers;

d. Unless otherwise instructed by a resolution adopted by a majority of the members of the commission, every witness attending before the commission shall be examined privately and the commission shall not make public the particulars of such examination. The commission shall not have the power to take testimony at a private hearing or at a public hearing unless at least two of its members are present at such hearing, except that the commission shall have the power to conduct private hearings, on an investigation previously undertaken by a majority of the members of the commission, with one commissioner present, when so designated by resolution;

e. Witnesses summoned to appear before the commission shall be entitled to receive the same fees and mileage as persons summoned to testify in the courts of the State.

If any person subpenaed pursuant to this section shall neglect or refuse to obey the command of the subpena, any judge of the Superior Court or any municipal court may, on proof by affidavit of service of the subpena, payment or tender of the fees required and of refusal or neglect by the person to obey the command of the subpena, issue a warrant for the arrest of said person to bring him before the judge, who is authorized to proceed against such person as for a contempt of court.

L.1968,c.266,s.12; amended 1969,c.67,s.1; 1979,c.254,s.11; 1991,c.91,s.494.



Section 52:9M-12.1 - Witnesses At Hearing, Rights, Notice, Statement

52:9M-12.1. Witnesses at hearing, rights, notice, statement

9. a. No person may be required to appear at a hearing or to testify at a hearing unless there has been personally served upon him prior to the time when he is required to appear, a copy of P.L.1968, c.266 as amended and supplemented, and a general statement of the subject of the investigation. A copy of the resolution, statute, order or other provision of law authorizing the investigation shall be furnished by the commission upon request therefor by the person summoned.
b. A witness summoned to a hearing shall have the right to be accompanied by counsel, who shall be permitted to advise the witness of his rights, subject to reasonable limitations to prevent obstruction of or interference with the orderly conduct of the hearing. Counsel for any witness who testifies at a public or private hearing may submit proposed questions to be asked of the witness relevant to the matters upon which the witness has been questioned and the commission shall ask the witness such of the questions as it may deem appropriate to its inquiry.
c. A complete and accurate record shall be kept of each public hearing and a witness shall be entitled to receive a copy of his testimony at such hearing at his own expense. Where testimony which a witness has given at a private hearing becomes relevant in a criminal proceeding in which the witness is a defendant, or in any subsequent hearing in which the witness is summoned to testify, the witness shall be entitled to a copy of such testimony, at his own expense, provided the same is available, and provided further that the furnishing of such copy will not prejudice the public safety or security.
d. A witness who testifies at any hearing shall have the right at the conclusion of his examination to file a brief sworn statement relevant to his testimony for incorporation in the record.
e. The commission shall make a good faith effort to notify any person whose name the commission believes will be mentioned in a potentially adverse context at a public hearing. Any person whose name is mentioned or will be mentioned or who is specifically identified and who believes that testimony or other evidence given at a public hearing or comment made by any member of the commission or its counsel at such a hearing tends to defame him or otherwise adversely affect his reputation shall have the right, either in private or in public or both at a reasonably convenient time to be set by the commission, to appear personally before the commission, and testify in his own behalf as to matters relevant to the testimony or other evidence complained of, or in the alternative, to file a statement of facts under oath relating solely to matters relevant to the testimony or other evidence complained of, which statement shall be incorporated in the record.
f. Nothing in this section shall be construed to prevent the commission from granting to witnesses appearing before it, or to persons who claim to be adversely affected by testimony or other evidence adduced before it, such further rights and privileges as it may determine.

L.1979,c.254,s.9; amended 1996, c.44, s.4.



Section 52:9M-12.2 - Notification To Person Criticized; Response.

52:9M-12.2 Notification to person criticized; response.
8. a. The commission shall make a good faith effort to notify any person whose conduct it intends to criticize in a proposed report.

b.The notice required under subsection a. of this section shall describe the general nature and the context of the criticism, but need not include any portion of the proposed report or any testimony or evidence upon which the report is based.

c.A person receiving notice under subsection a. of this section shall have 15 days to submit a response, signed by that person under oath or affirmation. Thereafter the commission shall consider the response and shall include the response in the report together with any relevant evidence submitted by that person; except that the commission may redact from the response any discussion or reference to a person who has not received a notice under subsection a. of this section.

d.Nothing in this section shall be construed to prevent the commission from granting such further rights and privileges, as it may determine, to any person whose conduct it intends to criticize in a proposed report.

e.Notwithstanding the provisions of R.S.1:1-2, nothing in this section shall be deemed to apply to any entity other than a natural person.

L.1996, c.44, s.8; amended 2005, c.58, s.2.



Section 52:9M-13 - Construction Of Sections 2 Through 12 Of Act

52:9M-13. Construction of sections 2 through 12 of act
Nothing contained in sections 2 through 12 of this act shall be construed to supersede, repeal or limit any power, duty or function of the Governor or any department or agency of the State, or any political subdivision thereof, as prescribed or defined by law.

L.1968, c. 266, s. 13, eff. Sept. 4, 1968. Amended by L.1969, c. 67, s. 2, eff. May 28, 1969.



Section 52:9M-14 - Cooperation And Assistance Of State Departments And Agencies

52:9M-14. Cooperation and assistance of state departments and agencies
The commission may request and shall receive from every department, division, board, bureau, commission, authority or other agency created by the State, or to which the State is a party, or of any political subdivision thereof, co-operation and assistance in the performance of its duties.

L.1968, c. 266, s. 14, eff. Sept. 4, 1968.



Section 52:9M-15 - Disclosure Of Information, Violation, Penalties; Privilege, Certain; Opra Not Applicable.

52:9M-15 Disclosure of information, violation, penalties; privilege, certain; OPRA not applicable.
15. a. Any person conducting or participating in any examination or investigation who shall disclose or any person who, coming into possession of or knowledge of the substance of any examination or investigation, shall disclose, or any person who shall cause, encourage or induce a person, including any witness or informant, to disclose, other than as authorized or required by law, to any person other than the commission or an officer having the power to appoint one or more of the commissioners the name of any witness examined, or any information obtained or given upon such examination or investigation, except as directed by the Governor or commission, or any person other than a member or employee of the commission or any person entitled to assert a legal privilege who, coming into possession of or knowledge of the substance of any pending examination or investigation who fails to advise the Attorney General and the commission of such possession or knowledge and to deliver to the Attorney General and the commission any documents or materials containing such information, shall be guilty of a misdemeanor until September 1, 1979 when such person shall be guilty of a crime of the third degree. Any member or employee of the commission who shall violate this section shall be dismissed from his office or discharged from his employment.

b.Any statement made by a member of the commission or an employee thereof relevant to any proceedings before or investigative activities of the commission shall be absolutely privileged and such privilege shall be a complete defense to any action for libel or slander; provided, however, that nothing in this subsection shall be deemed to grant immunity for conduct that was outside the scope of his employment or constituted a crime, actual fraud, actual malice or willful misconduct.

c.Nothing contained in this section shall in any way prevent the commission from furnishing information or making reports, as required by this act, or from furnishing information to the Legislature, or to a standing reference committee thereof, pursuant to a resolution duly adopted by a standing reference committee or pursuant to a duly authorized subpena or subpena duces tecum, provided, however, that nothing herein shall be deemed to preclude the commission from seeking from a court of competent jurisdiction a protective order to avoid compliance with such subpena or duces tecum.

d.Nothing in P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented by P.L.2001, c.404, shall be construed to require the commission to disclose any information acquired or any records created, except as provided by this section.

L.1968,c.266,s.15; amended 1969, c.67, s.3; 1979, c.254, s.14; 1996, c.44, s.5; 2005, c.58, s.3.



Section 52:9M-16 - Exhibits; Impounding By Court

52:9M-16. Exhibits; impounding by court
Upon the application of the commission, or a duly authorized member of its staff, the Superior Court or a judge thereof may impound any exhibit marked in evidence in any public or private hearing held in connection with an investigation conducted by the commission, and may order such exhibit to be retained by, or delivered to and placed in the custody of, the commission. When so impounded such exhibit shall not be taken from the custody of the commission, except upon further order of the court made upon 5 days' notice to the commission or upon its application or with its consent.

L.1968, c. 266, s. 16, eff. Sept. 4, 1968.



Section 52:9M-17 - Grant Of Immunity To Criminal Prosecution Or Penalty; Contempt; Incarceration

52:9M-17. Grant of immunity to criminal prosecution or penalty; contempt; incarceration
a. If, in the course of any investigation or hearing conducted by the commission pursuant to this act, a person refuses to answer a question or questions or produce evidence of any kind on the ground that he will be exposed to criminal prosecution or penalty or to a forfeiture of his estate thereby, the commission may order the person to answer the question or questions or produce the requested evidence and confer immunity as in this section provided. No order to answer or produce evidence with immunity shall be made except by majority vote and after the Attorney General, the United States Attorney for New Jersey and the appropriate county prosecutor shall have been given at least seven days written notice of the commission's intention to issue such order and afforded an opportunity to be heard in respect to any objections they or either of them may have to the granting of immunity.

b. If upon issuance of such an order, the person complies therewith, he shall be immune from having such responsive answer given by him or such responsive evidence produced by him, or evidence derived therefrom used to expose him to criminal prosecution or penalty or to a forfeiture of his estate, except that such person may nevertheless be prosecuted for any perjury committed in such answer or in producing such evidence, or be prosecuted for willful refusal to give an answer or produce evidence in accordance with an order of the commission pursuant to section 13, or held in contempt for failing to give an answer or produce evidence in accordance with the order of the commission pursuant to section 11; and any such answer given or evidence produced shall be admissible against him upon any criminal investigation, proceeding or trial against him for such perjury, or upon any investigation, proceeding or trial against him for such contempt or willful refusal to give an answer or produce evidence in accordance with an order of the commission.

c. If the commission proceeds against any witness for contempt of court for refusal to answer, subsequent to a grant of immunity, said witness may be incarcerated at the discretion of the Superior Court; provided, however, that (1) no incarceration for civil contempt shall exceed a period of five years of actual incarceration exclusive of releases for whatever reason; (2) the commission may seek the release of a witness for good cause on appropriate motion to the Superior Court; and (3) nothing contained herein shall be deemed to limit any of the vested constitutional rights of any witness before the commission.

L.1968, c. 266, s. 17, eff. Sept. 4, 1968. Amended by L.1979, c. 254, s. 12, eff. Dec. 21, 1979; L.1984, c. 110, s. 3, eff. Aug. 3, 1984.



Section 52:9M-17.1 - Failure To Answer Questions After Order; Penalty

52:9M-17.1. Failure to answer questions after order; penalty
a. Any person who shall willfully refuse to answer a question or questions or produce evidence after being ordered to do so by the State Commission of Investigation in accordance with the act to which this act is a supplement P.L.1968, c. 266 (C. 52:9M-1 et seq.) is guilty of a high misdemeanor until September 1, 1979, when such person shall be guilty of a crime of the second degree. Notwithstanding any other provision of law, no person imprisoned pursuant to this section shall be eligible for parole or reconsideration of sentence except upon a showing that after imposition of the sentence he testified or furnished the required evidence at a time when the commission's needs were substantially met. Action against such person shall ensue upon a complaint signed by the chairman upon resolution of the commission. Such complaint shall be referred for prosecution to the Attorney General.

b. The trial of a defendant for an indictment made pursuant to this act shall be stayed pending the disposition of any review on appeal of the commission's order to testify and the indictment shall be dismissed if the order to testify is set aside on appeal or if, within 30 days after the order to testify is sustained on appeal, the defendant notifies the commission that he will comply with the order and does so promptly upon being afforded an opportunity to do so.

c. Any period of incarceration for contempt of an order of the commission shall be credited against any period of imprisonment to which a defendant is sentenced pursuant to subsection a. of this section.

L.1979, c. 254, s. 13, eff. Dec. 21, 1979.



Section 52:9M-18 - Partial Invalidity

52:9M-18. Partial invalidity
If any section, clause or portion of this act shall be unconstitutional or be ineffective in whole or in part, to the extent that it is not unconstitutional or ineffective it shall be valid and effective and no other section, clause or provision shall on account thereof be deemed invalid or ineffective.

L.1968, c. 266, s. 18, eff. Sept. 4, 1968.



Section 52:9M-20 - Special Committee Established In June Of 2000

52:9M-20.Special committee established in June of 2000

9. In June of 2000, a special committee shall be established to review the activities of the State Commission of Investigation for the purpose of determining whether the statutory authorization for the commission's operation will be renewed. The special committee shall consist of seven members: three members to be appointed by the Governor, no more than two of whom shall be of the same political party; two members to be appointed by the President of the Senate, no more than one of whom shall be of the same political party and two members to be appointed by the Speaker of the General Assembly, no more than one of whom shall be of the same political party. This committee shall submit its report to the Governor and the Legislature no later than January 1, 2001.

L.1996,c.44,s.9.



Section 52:9Q-1 - Creation

52:9Q-1. Creation
There is hereby created a commission to be known as the "Capital City Development Commission."

L.1973, c. 299, s. 1, eff. Dec. 7, 1973.



Section 52:9Q-2 - Members; Appointment; Term Of Office; Compensation

52:9Q-2. Members; appointment; term of office; compensation
The commission shall consist of nine members: one person appointed by the Governor, who shall be responsible to keep him advised of the work and recommendations of the commission; the Commissioner of the Department of Community Affairs; the Commissioner of the Department of Transportation; the State Treasurer; the Mayor of the city of Trenton; the Director of the Trenton Department of Planning and Development; the Business Administrator of the city of Trenton; the Director of the Mercer County Board of Chosen Freeholders, and the Director of the Mercer County Department of Planning and Development. The member appointed by the Governor shall serve at the pleasure of the Governor, and the other members shall serve during the term of the office by virtue of which they hold membership on the commission. The members shall serve without compensation in connection with the performance of their official duties as members of the commission.

L.1973, c. 299, s. 2, eff. Dec. 7, 1973.



Section 52:9Q-3 - Chairman And Vice-chairman; Organization

52:9Q-3. Chairman and vice-chairman; organization
The member appointed by the Governor shall act as chairman of the commission, and the Mayor of the city of Trenton shall act as vice-chairman of the commission. The commission shall organize as soon as possible after the appointment of the member appointed by the Governor.

L.1973, c. 299, s. 3, eff. Dec. 7, 1973.



Section 52:9Q-4 - Secretary; Duties

52:9Q-4. Secretary; duties
The Commissioner of the Department of Community Affairs shall act as the secretary of the commission. He shall be responsible for notifying all members of the time and place of each meeting and for properly recording and disseminating to all members the minutes of all meetings of the commission. In carrying out these duties, he may utilize the personnel and resources of the Department of Community Affairs.

L.1973, c. 299, s. 4, eff. Dec. 7, 1973.



Section 52:9Q-5 - Meetings

52:9Q-5. Meetings
The commission shall meet at least three times each calendar year, at such times and places as the chairman shall designate. The chairman shall, however, call a special meeting of the commission if requested to do so in writing by three members of the commission.

L.1973, c. 299, s. 5, eff. Dec. 7, 1973.



Section 52:9Q-6 - Rules Of Procedure

52:9Q-6. Rules of procedure
The commission may formulate and adopt rules of procedure for the government of the commission in exercising its powers and fulfilling its duties.

L.1973, c. 299, s. 6, eff. Dec. 7, 1973.



Section 52:9Q-7 - Duties And Powers

52:9Q-7. Duties and powers
The commission shall coordinate State, county and city physical development policies relating to the city of Trenton and recommend courses of action in areas where the city of Trenton and the State of New Jersey have a common interest because of the presence of the State capital within the city; provided, however, that nothing herein shall be construed to vest in the commission any authority or power to interdict, prohibit or infringe on the sovereign right of the State to construct future buildings, or to enjoin any action on any proposed plan for construction by the State of New Jersey.

L.1973, c. 299, s. 7, eff. Dec. 7, 1973.



Section 52:9Q-8 - Employees

52:9Q-8. Employees
The commission may avail itself of the assistance and services of such employees of any authority, department, board, bureau, commission, or agency of the State, Mercer county or the city of Trenton as it may require for the performance of its duties. The commission is further authorized to designate staff personnel from the members' respective departments to meet, on a regular basis or as specially designated by the commission, for the purpose of reviewing problems being discussed by the commission, coordinating efforts for the solution of these problems, and exchanging information.

L.1973, c. 299, s. 8, eff. Dec. 7, 1973.



Section 52:9Q-9 - Short Title

52:9Q-9. Short title
This act shall be known and may be cited as the "Capital City Redevelopment Corporation Act."

L. 1987, c. 58, s. 1.



Section 52:9Q-10 - Findings, Declarations.

52:9Q-10 Findings, declarations.

2.The Legislature finds and declares that:

a.The city of Trenton is of unique significance to the State and the nation both as the State capital and center of State governmental operations, and as the site of the battle which in the nation's memory turned the tide toward American independence;

b.The historic and public importance of the city, once contemplated as the site of the nation's capital has too long been neglected in a State which lacks a demographic or commercial center of sufficient magnitude to serve as a focus for State identity and pride, and, as a result, the city is in great need of redevelopment and revitalization;

c.The actions and decisions of the State government are vitally connected to the redevelopment and revitalization of those portions of the city which serve as the commercial center of the community and in which public buildings and historic sites are located;

d.It is a public purpose of this State to establish a capital district within the city and to create a redevelopment corporation operating within the boundaries of the district, which will plan, coordinate and promote the public and private development of the district in a manner which enhances the vitality of the district as a place of commerce, recreation and culture and as an area in which to conduct public business and visit historic sites and thereby restores the prominence and prestige of the seat of State government for the benefit of all of the citizens of this State;

e.In the exercise of its powers toward this public purpose, the Capital City Redevelopment Corporation will plan, coordinate and encourage an appropriate balance of governmental and nongovernmental facilities and activities in the district, and assist in the provision of public, recreational and cultural facilities, in the preservation and restoration of historic structures and sites, and in the stimulation of private investment in the district in order to establish it as a source of State pride equal in standard to the best of State capitals in the country; and

f.To facilitate the redevelopment of the city of Trenton and provide for increased cooperation between the city and the State, it is necessary to provide the Capital City Redevelopment Corporation with additional powers, including the authority to act as a municipal redevelopment entity, create subsidiaries, enter into partnerships with private developers, hold its own funds and to issue bonds, notes and other obligations paid for from non-State sources to fund redevelopment projects, and to expand the composition of its board.

L.1987, c.58, s.2; amended 2009, c.252, s.1.



Section 52:9Q-11 - Definitions

52:9Q-11. Definitions
As used in this act, except where otherwise indicated:

a. "Board of Directors" or "board" means the board of directors of the Capital City Redevelopment Corporation;

b. "City" means the city of Trenton;

c. "Corporation" means the Capital City Redevelopment Corporation established pursuant to section 4 of this act;

d. "Director" means a director of the corporation;

e. "District" means the Capital City District delineated in section 6 of this act;

f. "Fund" means the Capital City Redevelopment Loan and Grant Fund established pursuant to section 11 of this act;

g. "Person" means any natural person or persons or any firms, partnerships, associations, societies, trusts, corporations, or other legal entities;

h. "Plan" means the Capital City Renaissance Plan adopted pursuant to this act;

i. "Project" means (1) the acquisition, construction, reconstruction, redevelopment, historic restoration, repair, alteration, improvement or extension of any building, structure or facility, or public area or (2) the acquisition and improvement of real estate and the extension or provision of utilities, access roads and other appurtenant facilities in connection therewith, provided that the work undertaken is consistent with the Capital City Renaissance Plan adopted pursuant to section 9 of this act; a project may also include planning, designing, acquiring, constructing, reconstructing or otherwise improving a building, structure or facility and extension or provision of utilities, access roads and other appurtenant facilities in connection therewith, or any redevelopment undertaken by any person pursuant to section 12 of this act; and

j. "Redevelopment" means a program of renewal through planning, conservation, rehabilitation, clearance, development and redevelopment, and historic restoration; and the construction and rehabilitation of commercial, industrial, public or other structures; and the grant, dedication or rededication of land as may be appropriate or necessary in the interest of the general welfare for streets, parks, playgrounds or other public purposes including recreational and other facilities appurtenant thereto.

L. 1987, c. 58, s. 3.



Section 52:9Q-12 - Capital City Redevelopment Corporation.

52:9Q-12 Capital City Redevelopment Corporation.

4. a. There is established in the Executive Branch of the State Government a public body corporate and politic, with corporate succession, to be known as the Capital City Redevelopment Corporation. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the corporation is allocated within the Department of the Treasury, but, notwithstanding that allocation the corporation shall be independent of any supervision or control by the department or by the State Treasurer or any officer or employee thereof. The corporation is constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the corporation of the powers conferred by this or any other act shall be deemed to be an essential governmental function of the State.

b.The board of directors of the corporation shall consist of the following: the Commissioner of Community Affairs, the Commissioner of Transportation, and the State Treasurer who shall all serve ex officio and may each designate, by written notification to the board, an alternate who shall act in their place with the authority to attend, vote and perform any duty or function assigned to them in their absence; the mayor of the city of Trenton, ex officio; and seven public members, four of whom shall be appointed by the mayor of the city of Trenton and three of whom shall be appointed by the Governor with the three gubernatorial appointed members being subject to the advice and consent of the Senate, one of whom shall be a business owner in the city of Trenton, and at least one of whom shall be a business owner in the county of Mercer. The three directors appointed by the Governor shall be residents of the State and shall have knowledge and expertise in the areas of economic development, urban planning, community affairs or finance.

c.Each public member shall serve for a term of four years and until the appointment and qualification of a successor. All vacancies shall be filled in the same manner as the original appointment but for the unexpired term only. The directors shall receive no compensation for their services, but may be reimbursed for their expenses in performing their official duties.

d.Each director, before entering upon the duties of office, shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of their ability. A record of these oaths shall be filed in the Office of the Secretary of State. Each director appointed by the Governor may be removed from office by the Governor, for cause, after a public hearing, and may be suspended by the Governor pending the completion of the hearing.

e.The Governor shall appoint a chairman from among the members of the board. The vice chairman shall be one of the seven public members and shall be elected by majority vote of all the directors. The directors shall elect a secretary and a treasurer from among their number, and the same person may be elected to serve both as secretary and treasurer. Six directors shall constitute a quorum at any meeting of the board. Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of at least six directors. No vacancy in a directorship shall impair the right of a quorum to exercise all the powers and perform all the duties of the board.

f.Each director shall execute a bond to be conditioned upon the faithful performance of their respective duties in such form and amount as may be prescribed by the Director of the Division of Budget and Accounting in the Department of the Treasury. The bonds shall be filed in the office of the Secretary of State. At all times thereafter the directors shall maintain these bonds in full force. All costs of the bonds shall be borne by the corporation.

g.The corporation may be dissolved by act of the Legislature if it has no debts or obligations outstanding or if adequate provision has been made for the payment or retirement of any outstanding debts or obligations. Upon dissolution of the corporation all property, funds and assets thereof shall be vested in the State, the city or the county, subject to the terms of the act of dissolution.

h.A true copy of the minutes of every meeting of the corporation shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the corporation shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after a copy of the minutes shall have been so delivered unless during that 10-day period the Governor shall approve the same in which case such action shall become effective upon approval. If, within the 10-day period, the Governor returns the copy of the minutes with a veto of any action taken by the corporation or any member thereof at the meeting, that action shall be null and void and of no effect. The powers conferred in this subsection upon the Governor shall be exercised with due regard for the rights of the holders of bonds and notes of the corporation at any time outstanding, and nothing in or done pursuant to this subsection shall in any way limit, restrict or alter the obligation or powers of the corporation or any representative or officer of the corporation to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the corporation with respect to its bonds or notes or for the benefit, protection or security of the holders thereof. The Governor may approve all or part of the action taken at such meeting prior to the expiration of the 10-day period.

i.No member, officer, employee or agent of the corporation shall be interested, either directly or indirectly, in any school facilities project, or in any contract, sale, purchase, lease, or transfer of real or personal property to which the corporation is a party.

L.1987, c.58, s.4; amended 2009, c.252, s.2.



Section 52:9Q-13 - General Powers.

52:9Q-13 General powers.

5.The corporation shall have the following general powers:

a.To sue and be sued;

b.To adopt an official seal and alter it;

c.To make and alter bylaws for its organization and internal management and to make rules and regulations with respect to its projects, operations, properties and facilities;

d.To make and enter into all contracts, leases, as lessee or lessor, and agreements necessary or incidental to the performance of its duties and the exercise of its powers under this act, and consent to any modification, amendment or revision of any contract, lease or agreement to which it is a party;

e.To enter into agreements or other transactions with, and to accept grants, appropriations or the cooperation of the United States or any agency thereof or the State or any agency thereof in furtherance of the purposes of this act;

f.To receive and accept aid or contributions from any public or private source of money, property, labor or other thing of value, to be held, used and applied to carry out the purposes of this act subject to the conditions upon which that aid or contribution may be made, including, but not limited to, gifts or grants from the United States or any agency thereof or the State or any agency thereof for any purpose consistent with this act;

g.To invest any funds held in reserve or sinking funds, or any moneys not required for immediate use and disbursement, at the discretion of the corporation, in investments in which other State funds may be invested;

h.To acquire or contract to acquire from any individual, partnership, trust, association or corporation, or any public agency, by grant, purchase or otherwise, real or personal property or any interest therein; to own, hold, clear, improve and rehabilitate, and to sell, assign, exchange, transfer, convey, lease, mortgage or otherwise dispose of or encumber the same;

i.To sell, lease, assign, transfer, convey, exchange, mortgage, or otherwise dispose of or encumber any project, and in the case of the sale of any project, to accept a purchase money mortgage in connection therewith, and to lease, repurchase or otherwise acquire and hold any project which the corporation has theretofore sold, leased or otherwise conveyed, transferred or disposed of;

j.To grant options to purchase any project or to renew any leases entered into by it in connection with any of its projects, on such terms and conditions as it may deem advisable;

k.To manage any project, whether then owned or leased by the corporation, and to enter into agreements with any individual, partnership, trust, association or corporation, or with any public agency, for the purpose of causing any project to be managed;

l.To consent to the modification, with respect to rate of interest, time of payment or any installment of principal or interest, security, or any other terms, of any loan, mortgage, commitment, contract or agreement of any kind to which the corporation is a party;

m.In connection with any property on which it has made a mortgage loan, to foreclose on the property or commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and to bid for or purchase the property at any foreclosure or at any other sale, or acquire or take possession of the property; and in such event the corporation may complete, administer, pay the principal of and interest on any obligations incurred in connection with the property, dispose of and otherwise deal with the property, in such manner as may be necessary or desirable to protect the interests of the corporation therein;

n.To procure insurance against any loss in connection with its property and other assets and operations in any amounts and from any insurers it deems desirable;

o.To arrange or contract with any county or municipal government, or instrumentality thereof, with jurisdiction within the Capital City District, for the planning, opening, grading or closing of streets, roads or other places or for the construction or reconstruction of improvements, or public works necessary or convenient to carry out its purposes;

p.To appoint an executive director and any other officers, employees and agents as it may require for the performance of its duties. The executive director, and any employees appointed as personal staff to the executive director, shall be appointed by the corporation, which shall determine their qualifications, terms of office, duties, fix their compensation, and promote and discharge them, all without regard to the provisions of Title 11A of the New Jersey Statutes;

q.To engage the services of attorneys, accountants, architects, building contractors, engineers, urban planners, and any other advisors, consultants and agents as may be necessary in its judgment for the performance of its duties and fix their compensation;

r.To provide advisory, consultative, training and educational services, technical assistance and advice to any person, firm, association, partnership or corporation, either public or private, in order to carry out the purposes of this act;

s.To do any and all things necessary or convenient to the exercise of the foregoing powers or reasonably implied therefrom;

t.To borrow money and to issue bonds and notes and other obligations of the corporation, for which neither the members of the corporation nor any person executing bonds issued pursuant to this subsection shall be liable personally by reason of the issuance thereof, and to provide for the rights of the holders thereof, and which obligations shall not have a pledge of an annual appropriation as the ways and means to pay the principal of, redemption premium, if any, and interest on such bonds, notes, or other obligations;

u.To charge and collect from local units, the State, and any other person any fees and charges in connection with the corporation's actions undertaken with respect to projects, including but not limited to fees and charges for the corporation's administrative, organization, insurance, operating, and other expenses incident to projects;

v.To market any project undertaken within the district;

w.To enter into partnerships or joint ventures with private developers, the New Jersey Economic Development Authority or any other public entity, for the purpose of community redevelopment, and establish fees therefor; and

x.To act as a municipal redevelopment entity or redeveloper, with all powers conferred pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.).

L.1987, c.58, s.5; amended 2009, c.252, s.3.



Section 52:9Q-13.1 - Additional Powers Of Corporation.

52:9Q-13.1 Additional powers of corporation.

7. a. In addition to the powers set forth in section 5 of P.L.1987, c.58 (C.52:9Q-13), the corporation shall have the authority to form, purchase or assume control of one or more subsidiaries, in the manner and for the purposes set forth in this section.

b.The corporation may form a subsidiary by filing with the Secretary of State a certificate of incorporation, which may be amended from time to time and which shall set forth the name of the subsidiary, its duration, the location of its principal office, the joint owners thereof, and the purposes of the subsidiary.

c.The directors of the subsidiary shall be members or employees of the corporation, who shall constitute at least a majority, and such other persons representing any joint owner or owners as may be provided for in the agreement in connection with the incorporation of the subsidiary.

d.The subsidiary shall have all the powers vested in the corporation which the corporation may delegate to it by terms of the certificate of incorporation, except that it shall not have the power to contract indebtedness independently of the corporation. The subsidiary and any of its properties, functions and activities shall have all the privileges, immunities, tax exemptions, and other exemptions as the corporation and its property, functions and activities. The subsidiary shall also be subject to the restrictions and limitations to which the corporation is subject. The subsidiary shall be subject to suit as if it were the corporation itself.

e.Whenever the State or any municipality, commission, public authority, agency, officer, department, board, or division is authorized and empowered to cooperate and enter into agreements with the corporation, or to grant any consent to the corporation, or to grant, convey, lease or otherwise transfer any property to the corporation, or to execute any document, the State or such municipality, commission, public authority, agency, officer, department, board, or division shall have the same authorization and power for any of such purposes to cooperate and enter into agreements with the subsidiary, to grant consents to the subsidiary, to grant, convey, lease, or otherwise transfer property to the subsidiary, and to execute documents for the subsidiary.

f.Among the powers that shall be granted to a subsidiary corporation established by the corporation are:

(1)the power to participate as a co-owner or co-venturer in any activity financed by a loan from the corporation or the subsidiary corporation; and

(2)the power to issue non-voting stock and employ the proceeds of such sales for capital investment in, or other expenses in connection with, the projects of the subsidiary, upon authorization by the corporation.

L.2009, c.252, s.7.



Section 52:9Q-13.2 - Issuance Of Bonds By Corporation.

52:9Q-13.2 Issuance of bonds by corporation.

8.For the purpose of providing funds to pay all or any part of the cost of any project or projects, to make loans in accordance with the provisions of P.L.1987, c.58 (C.52:9Q-9 et seq.), and for the funding or refunding of any bonds, the corporation shall have the power to authorize or provide for the issuance of bonds pursuant to P.L.2009, c.252 (C.52:9Q-13.1 et al.).

L.2009, c.252, s.8.



Section 52:9Q-13.3 - Powers Of Corporation Relative To Bonds.

52:9Q-13.3 Powers of corporation relative to bonds.

9.By resolution, the corporation shall have power to incur indebtedness, borrow money and issue its bonds for the purposes stated in section 7 of P.L.2009, c.252 (C.52:9Q-13.1); provided, however, that the corporation shall not issue more than $100 million of bonds in any one year. Except as may otherwise be expressly provided by the corporation, every issue of its bonds shall be general obligations of the corporation payable from any revenues or moneys of the corporation or any other contracted with or agreed upon source, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys, provided, however, that notwithstanding anything to the contrary contained herein or in any other law or regulation, any bonds, notes or other obligations issued by the corporation shall not have a pledge of an annual appropriation as the ways and means to pay the principal of, redemption premium if any, and interest on such bonds, notes or other obligations. Bonds shall be authorized by resolution and may be issued in one or more series and shall bear that date or those dates, mature at that time or those times not exceeding 40 years from the date thereof, bear interest at a rate or rates, be in that denomination or those denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the resolution may provide. Bonds of the corporation may be sold by the corporation at public or private sale at such price or prices as the corporation shall determine.

L.2009, c.252, s.9.



Section 52:9Q-13.4 - Bonds Negotiable.

52:9Q-13.4 Bonds negotiable.

10. Any provision of any law to the contrary notwithstanding, any bond, note or other obligation issued pursuant to P.L.2009, c.252 (C.52:9Q-13.1 et al.) shall be fully negotiable within the meaning and for all purposes of Title 12A, Commercial Transactions, of the New Jersey Statutes, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon, shall be conclusively deemed to have agreed that such bond, obligation, or coupon is and shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes.

L.2009, c.252, s.10.



Section 52:9Q-13.5 - Covenants, Agreements With Bond Holders.

52:9Q-13.5 Covenants, agreements with bond holders.

11. In order to secure the payment of such bonds, notes and other obligations, and in addition to its other powers, the corporation shall have power by resolution to covenant and agree with the several holders of such bonds, as to:

a.The custody, security, use, expenditure or application of the proceeds of the bonds, notes or other obligations;

b.The use, regulation, operation, maintenance, insurance or disposition of all or any part of any project or projects;

c.Payment of the principal of, redemption premium if any or interest on the bonds, notes or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds, notes or other obligations as to any lien or security, or the acceleration of the maturity of any such bonds, notes or other obligations;

d.The use and disposition of any moneys of the corporation, including all revenues or other moneys derived or to be derived from any project or projects;

e.Pledging, setting aside, depositing or trusteeing all or any part of the revenues or other moneys of the corporation to secure the payment of the principal of, redemption premium if any, or interest on the bonds, notes, or any other obligations and the powers and duties of any trustee with regard thereto;

f.The setting aside out of the revenues or other moneys of the corporation of reserves and sinking funds, and the source, custody, security, regulation, application, and disposition thereof;

g.The rents, fees or other charges for the use of any project or projects, including any parts thereof theretofore constructed or acquired and any parts, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same;

h.The limitation on the issuance of additional bonds, notes or any other obligations, or on the incurrence of indebtedness of the corporation;

i.The vesting in a trustee or trustees, fiscal or escrow agent or agents within or without the State such property, rights, powers and duties in trust as the corporation may determine and limiting the rights, duties and powers of such trustee or agent;

j.The payment of costs or expenses incident to the enforcement of the bonds, notes or other obligations or of the provisions of the resolution or of any covenant or contract with the holders of the bonds, notes, or other obligations;

k.The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds, notes or other obligations may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

l.Any other matter or course of conduct which, by recital in the resolution, is declared to further secure the payment of the principal of, redemption premium if any, or interest on the bonds, notes or other obligations.

All such provisions of the resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the corporation and the several holders of the bonds, notes or other obligations regardless of the time of issuance of such bonds, notes, or other obligations and shall be enforceable by any such holder or holders by appropriate action, suit or proceeding in any court of competent jurisdiction, or by proceeding in lieu of prerogative writ.

L.2009, c.252, s.11.



Section 52:9Q-13.6 - Pledge Of Revenues, Other Moneys Valid, Binding.

52:9Q-13.6 Pledge of revenues, other moneys valid, binding.

12. Any pledge of revenues or other moneys made by the corporation shall be valid and binding from the time that the pledge is made. The revenues or other moneys so pledged and thereafter received by the corporation shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the corporation.

L.2009, c.252, s.12.



Section 52:9Q-13.7 - No Liability For Bonds.

52:9Q-13.7 No liability for bonds.

13. The members of the corporation or any person executing bonds, notes or other obligations issued pursuant to P.L.2009, c.252 (C.52:9Q-13.1 et al.) shall not be liable personally on the bonds by reason of the issuance thereof. Bonds, notes or other obligations issued by the corporation pursuant to P.L.2009, c.252 (C.52:9Q-13.1 et al.) shall not be in any way a debt or liability of the State or of any political subdivision thereof and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision, either legal, moral or otherwise, and nothing contained in P.L.2009, c.252 (C.52:9Q-13.1 et al.) shall be construed to authorize the corporation to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision, and all such bonds, notes or other obligations shall contain on the face thereof a statement to that effect.

L.2009, c.252, s.13.



Section 52:9Q-14 - Capital City District

52:9Q-14. Capital City District
a. The corporation is authorized to carry out the purposes of this act on behalf of and exercise its powers within the Capital City District, which shall consist of that portion of the city of Trenton, beginning at the Delaware river at the point at which the center line of the Amtrak railroad corridor line crosses the center line of the river boundary of the city of Trenton; thence running northeasterly along the center line of the railroad to the point at which it intersects with the center line of South Clinton avenue; thence on a line running northeasterly from the intersection of the center line of South Clinton avenue and the railroad to the center line of the Walnut avenue extension at the point at which it bends northeasterly; thence running northeasterly along the center line of the Walnut avenue extension to its intersection with the center line of Hollywood avenue; thence on a line running northeasterly from the intersection of the center lines of the Walnut avenue extension and Hollywood avenue to the center line of Chestnut avenue at the point at which it would be intersected by the center line of the Amtrak railroad; thence on a line running in a southwesterly direction from the intersection of the Amtrak railroad and Chestnut avenue to the intersection of the center lines of Yard avenue and Fairview avenue; thence running southwesterly along the center line of Fairview avenue following it along to its intersection with the center line of South Clinton avenue; thence running northerly along the center line of South Clinton avenue to its intersection with the center line of East State street; thence running westerly along the center line of East State street to its intersection with the center line of West Canal street; thence running northerly along the center line of West Canal street to its intersection with the center line of Merchant street; thence running westerly along the center line of Merchant street to its intersection with the center line of North Stockton street; thence running northerly along the center line of North Stockton street to its intersection with the center line of Hanover street; thence running westerly along the center line of Hanover street to its intersection with the center line of North Broad street; thence running northerly along the center line of North Broad street to its intersection with the center line of Brunswick avenue where it meets the center line of Pennington avenue; thence running along the center line of Pennington avenue around to its intersection with the center line of Warren street; thence running southwesterly along the center line of Warren street to its intersection with the center line of the feeder canal; thence following along the center line of the feeder canal in a westerly direction to the point at which it intersects with the center line of the waste weir which connects the feeder canal with the Delaware river; thence running southwesterly along the center line of the waste weir to the point reached by prolongating the center line of the waste weir to the center line of the Delaware river boundary of the city of Trenton; thence running along the center line of the Delaware river boundary of the city of Trenton downstream to the point at which the river boundary intersects with the center line of the Amtrak railroad.

b. The boundaries of the district may be expanded by mutual consent of the corporation and the city of Trenton. In order to expand the boundaries of the district, the city of Trenton shall, by ordinance duly adopted, or in the case of the corporation, by a parallel resolution, designate that area to be added to the district as (1) a blighted area pursuant to section 1 of P.L. 1949, c. 187 (C. 40:55-21.1) or an area in need of rehabilitation pursuant to section 3 of P.L. 1979, c. 233 (C. 54:4-3.123) and (2) an area in which the corporation may undertake a project or series of projects. No such ordinance or resolution may be adopted within the three years immediately following the effective date of this act. In addition to whatever information shall be required in the ordinance establishing a blighted area or area in need of rehabilitation pursuant to Titles 40 and 54 of the Revised Statutes, respectively, the ordinance and resolution provided herein shall include a description of the metes and bounds of the area and a statement setting forth the basis for the designation.

L. 1987, c. 58, s. 6.



Section 52:9Q-15 - Duties Of Corporation

52:9Q-15. Duties of corporation
It shall be the duty of the corporation to:

a. Promote the revitalization of the Capital City District through the initiation of projects, encouragement of private redevelopment, restoration and improvement of historic areas, sites and structures, and formulation and implementation of programs and strategies which will enhance the vitality of the district as a place to live, visit, work, and conduct business, and thereby help restore the prominence and prestige of the capital area;

b. Facilitate the development of a transportation system within the district which is designed to assure the safe, convenient and efficient movement of people and goods within and through the district and which serves as the hub of a regional transportation system in which the various modes of travel are integrated and coordinated;

c. Facilitate coordination of its efforts with other governmental entities which currently have jurisdiction within, and in areas adjacent to, the district and in conjunction with the Capital District Oversight Committee, monitor the impact of the district on public safety in the city of Trenton, and on any other aspects of city life which the corporation determines may be affected by its existence.

L. 1987, c. 58, s. 7.



Section 52:9Q-16 - Executive Director

52:9Q-16. Executive director
a. In order to oversee the performance of its duties, the board shall appoint an executive director, who shall be the chief executive officer of the corporation. The executive director shall perform the duties of office on a full-time basis, shall hold office at the pleasure of the board and shall receive such salary as the board shall provide.

b. The executive director shall, subject to the approval of the board, appoint such employees, officers or agents as the board shall deem necessary without reference to political party affiliation, solely on grounds of fitness to perform their duties. The employees of the corporation shall receive such compensation as shall from time to time be fixed by the corporation within the limits of available appropriations therefor.

L. 1987, c. 58, s. 8.



Section 52:9Q-17 - Capital City Renaissance Plan

52:9Q-17. Capital City Renaissance Plan
a. Within one year after the date of its first organizational meeting, the board shall adopt a 20-year Capital City Renaissance Plan. The plan may be revised from time to time as may be necessary. The plan shall guide the use of lands within the district in a manner which promotes the economic vitality of the district and enhances the quality of the public environment. The plan shall comprise a report or statement presenting the following elements:

(1) A statement of objectives, principles, assumptions and policies upon which the constituent proposals for the physical, economic and social development of the district are based;

(2) A design plan element which contains an inventory and evaluation of buildings within the district which are of unique historic or architectural merit; streets, parks and public spaces; and any other relevant aspect of the public environment. The commission shall make specific recommendations for conserving and improving the public landscape, including streets, recreational facilities, and other public spaces and amenities;

(3) A cultural plan element which contains an inventory of the district's museums, theaters, parks, sports facilities and recommendations for the maintenance and enhancement of these facilities for the benefit of residents of the city, region and State;

(4) A transportation plan element which contains an inventory of facilities for all modes of transportation within the district, establishes the importance of the district transportation system in the regional context, sets forth a statement of objectives and principles regarding the transport of people and goods to and within the district and develops recommendations designed to improve the accessibility of the district to the rest of the city and the surrounding region;

(5) A land use plan element which incorporates recommendations contained in the other three elements; recommends appropriate future governmental and private land uses in specific areas; contains proposals for conservation, rehabilitation and adaptive reuse of existing governmental and nongovernmental buildings; proposes strategies concerning conservation and improvement of the public environment, including streets, walkways, parks, and other public spaces; and sets forth proposals for the restoration and improvement of the historic areas, sites and structures; and

(6) A relocation plan element which includes an assessment of the displacement of households and businesses within the district that would result from the implementation of the plan, and a strategy for relocation of households to adequate and affordable housing units.

b. The plan shall be developed in consultation with the State Building Authority, the planning board of the city of Trenton, and the planning board of the county of Mercer. The corporation shall consider existing plans for areas included in the district in formulating its plan.

c. Prior to the adoption of the plan, the board shall provide a copy of the proposed plan to the planning boards of the city of Trenton and the county of Mercer and the State Building Authority and shall make copies available for public inspection and provide public notice of availability. Not less than 45 days after distribution of the plan to the planning boards and the State Building Authority, the board shall conduct public hearings on the plan and shall provide for a public comment period which shall extend at least 30 days after the final hearing.

d. Upon adoption of the plan, the planning board of the city of Trenton, the planning board of the county of Mercer, the State Building Authority, and any other governmental entities with plans affecting physical development within the district shall review and revise their plans to ensure that they are consistent with the Capital City Renaissance Plan. Any plan which affects the physical development of the district and is adopted by any governmental entity after the adoption of the Capital City Renaissance Plan shall be consistent with that plan.

L. 1987, c. 58, s. 9.



Section 52:9Q-18 - Capital District Impact Statement

52:9Q-18. Capital District Impact Statement
Any department, board, agency, division or commission of the State and any county or municipal government entity, or instrumentality thereof, which undertakes any construction, reconstruction or extension of any building, structure or facility or other improvement within the district shall, prior to undertaking such action, file with the corporation a Capital District Impact Statement which describes the ways in which the proposed construction, reconstruction or extension is consistent with the plan in its various elements. Whenever a governmental entity is granted final authority to review and approve plans for private development proposed for the district, the appropriate governmental entity with authority to grant final approval of an action shall file an impact statement for each development which is granted final approval explaining the ways in which the proposed development is consistent with the plan. The approving authority is empowered to require the preparation and submission of that impact statement by the developer as part of the application for development.

L. 1987, c. 58, s. 10.



Section 52:9Q-19 - Capital City Redevelopment Loan And Grant Fund.

52:9Q-19 Capital City Redevelopment Loan and Grant Fund.

11. a. There is established in the corporation a nonlapsing, revolving fund to be known as the Capital City Redevelopment Loan and Grant Fund, and which shall be at the disposal of the corporation for carrying out the provisions of P.L.1987, c.58 (C.52:9Q-9 et seq.), and for no other purpose.

b.The corporation may from time to time invest and reinvest those portions of the fund in investments in which other State funds may be invested. Net earnings received from the deposit of moneys in the fund shall be used only for the purposes of the fund.

c. There shall be included in the fund (1) all moneys appropriated and made available by the Legislature for inclusion therein, (2) any other moneys made available to the corporation from any source or sources, for its purposes, (3) any moneys repaid by persons pursuant to loan agreements under the terms of P.L.1987, c.58 (C.52:9Q-9 et seq.), which payments shall be transmitted to the corporation for inclusion in the fund, and (4) any income, increment or interest derived from investment or reinvestment.

L.1987, c.58, s.11; amended 2009, c.252, s.4.



Section 52:9Q-20 - Financing Of Projects

52:9Q-20. Financing of projects
The fund created by this act shall be used by the corporation to undertake projects in accordance with the goals, objectives and priorities outlined in the plan and to make loans or grants for the purpose of financing projects which are consistent with the plan. Financing of projects pursuant to this act shall be in such form, amount and on such terms as the corporation shall believe necessary in order to assure the economic feasibility of a project and to assure, to the greatest degree compatible with that purpose, the full recovery of costs incurred by the authority in the undertaking of the project. The interest rate shall be sufficiently below the prevailing rate of interest to attract private participation in the loan program. The corporation shall assure by the terms of the financing of projects that at least 65% of the moneys appropriated to the fund shall be recovered and shall continue to be available for financing under this act.

L. 1987, c. 58, s. 12.



Section 52:9Q-21 - Considerations

52:9Q-21. Considerations
With respect to projects for which costs are to be financed by the corporation pursuant to this act, the corporation shall in approving the financing for those projects, and in the planning and undertaking of its own projects, consider the following:

a. The economic feasibility of the project;

b. The degree to which the project will advance the goals and objectives set forth in the plan; and

c. The likelihood that the project shall, after its completion, be able to repay to the fund all or part of any financing costs incurred.

L. 1987, c. 58, s. 13.



Section 52:9Q-22 - Removal, Relocation Of Public Utility Facilities

52:9Q-22. Removal, relocation of public utility facilities
The corporation shall have the power to provide for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances herein called "public utility facilities" of any public utility, as defined in R.S. 48:2-13, in, on, along, over or under any project.

Whenever the corporation shall determine that it is necessary that any public utility facilities which now are, or hereafter may be located in, on, along, over or under any project, should be relocated, or should be removed from that project, the public utility owning or operating those facilities shall relocate or remove them in accordance with the order of the corporation; provided, however, that the cost and expenses of that relocation or removal, including the cost of installing such facilities in a new location or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights of the public utility paid to the public utility in connection with the relocation or removal of that property, shall be ascertained and paid by the corporation as part of the cost of that project. In case of any relocation or removal of facilities, the public utility owning or operating the same, its successors or assigns, may maintain and operate those facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate those facilities in their former location or locations.

L. 1987, c. 58, s. 14.



Section 52:9Q-24 - Acquisition Of Real Property.

52:9Q-24 Acquisition of real property.

16. a. If, in order to implement any of the goals and objectives set forth in the plan, the corporation shall find it necessary or convenient to acquire any real property within its jurisdiction, or if for any of its authorized purposes the corporation shall find it necessary to acquire any real property beyond its jurisdiction, whether for immediate or future use, the corporation may find and determine that such property, whether a fee simple absolute or a lesser interest, is required for public use, and, upon such determination, the property shall be deemed to be required for a public use until otherwise determined by the corporation; and the determination shall not be affected by the fact that the property has heretofore been taken for, or is then devoted to, a public use of the State or any municipality, county, school district, or other local or regional district, authority or agency, but the public use in the hands or under the control of the corporation shall be deemed superior.

b.If the corporation is unable to agree with the owner or owners thereof upon terms for the acquisition of any real property, for any reason whatsoever, then the corporation may acquire that property, whether a fee simple absolute or a lesser interest, in the manner provided in the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.).

c.Notwithstanding the provisions of subsections a. and b. of this section, the corporation shall not acquire or exercise control over any property in the custody of the State House Commission pursuant to R.S.52:20-1 et seq. without the written consent of that commission.

d.For the purposes of any State surplus property located within the district, the corporation is authorized to act as the redevelopment entity on behalf of the State as provided in section 4 of P.L.1992, c.79 (C.40A:12A-4) pursuant to a memorandum of understanding with the State Treasurer.

L.1987, c.58, s.16; amended 2009, c.252, s.5.



Section 52:9Q-25 - Annual Budget; Plan For Expenditures.

52:9Q-25 Annual budget; plan for expenditures.

17. a. On or before February 1 of each year, the board shall adopt a budget for the corporation. The board shall file a copy of the budget with the State Treasurer and the governing body of the city of Trenton within 30 days of its adoption. The board shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants, and the cost thereof shall be considered an expense of the corporation and a copy thereof shall be filed with the State Treasurer, the Director of the Division of Budget and Accounting, and the State Auditor.

b.The executive director shall submit with the corporation's annual budget a plan for expenditures from the Capital City Redevelopment Loan and Grant Fund for the upcoming fiscal year. This plan shall include, but not be limited to: performance evaluation of the expenditures made from the fund to date; a description of the various projects to be funded for the upcoming fiscal year; relocation assistance for the upcoming fiscal year; a copy of procedures developed by the corporation governing the operation of the loan and grant fund; a complete financial statement on the status of the fund to date; and an estimate of expenditures from the fund for the upcoming fiscal year.

L.1987, c.58, s.17; amended 2009, c.252, s.6.



Section 52:9Q-26 - Annual Report

52:9Q-26. Annual report
On or before February 1 of each year, the board shall make an annual report of its activities for the preceding calendar year to the Governor, the Legislature, and the governing body of the city of Trenton. The report shall include, but not be limited to, a description of all projects either planned, underway or completed by the corporation or financed by the corporation and the financial arrangements developed therefor. The report shall set forth relocations of households and businesses occurring in the past year as a result of implementation of the plan, and a description of the relocation assistance provided those households and businesses. The report shall contain an evaluation of the impact of the implementation of the plan on the availability of adequate and affordable housing units in the city. The report shall also set forth the goals, strategies and priorities governing the selection of projects it anticipates financing, supporting or undertaking; and the board shall annually review and evaluate the projects actually undertaken in light of the goals, strategies and priorities established therefor by the Capital City Renaissance Plan. The report shall set forth a complete operating and financial statement covering the operations of the corporation during the year.

L. 1987, c. 58, s. 18.



Section 52:9Q-27 - Assistance

52:9Q-27. Assistance
All officers, departments, boards, agencies, divisions and commissions of the State are hereby authorized and empowered to render any services to the corporation as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the corporation.

L. 1987, c. 58, s. 19.



Section 52:9R-1 - Joint Committee On The Public Schools; Creation; Membership; Appointment; Compensation; Vacancies

52:9R-1. Joint Committee on the Public Schools; creation; membership; appointment; compensation; vacancies
There is hereby created a committee to be known as the "Joint Committee on the Public Schools." The committee shall consist of seven members of the Senate, including two members of the Senate Education Committee, to be appointed by the President of the Senate and seven members of the Assembly, including two members of the Assembly Education Committee, to be appointed by the Speaker of the General Assembly. No more than four of the members from each House shall be of the same political party. All members shall serve without compensation and vacancies in the membership of the committee shall be filled in the same manner as the original appointments are made.

L.1975,c.16,s.1; amended 1987,c.400,s.6; 1990,c.34,s.1.



Section 52:9R-2 - Chairman; Vice Chairman; Selection

52:9R-2. Chairman; vice chairman; selection
The committee shall select a chairman and vice chairman from among its members and a secretary who need not be a member of the committee.

L.1975, c. 16, s. 2.



Section 52:9R-3 - Duties

52:9R-3. Duties
The committee is authorized, empowered and directed to conduct a continuing study of the system of free public schools, its financing, administration, and operations, and to make recommendations for legislative action as it deems practicable and desirable for the maintenance and support of a thorough and efficient system of free public schools.

L.1975, c. 16, s. 3.



Section 52:9R-4 - Assistance From State Employees; Employment Of Assistants; Powers

52:9R-4. Assistance from state employees; employment of assistants; powers
The committee shall be entitled to call to its assistance and avail itself of the services of the employees of the Law Revision and Legislative Services Commission, as well as employees of any other State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for said purpose, and to employ such professional, stenographic and clerical assistants and incur such traveling and other miscellaneous expenses as it may deem necessary, in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for said purposes. The committee shall have all the powers of a joint committee of the Legislature under the provisions of chapter 13 of Title 52 of the Revised Statutes.

L.1975, c. 16, s. 4.



Section 52:9R-5 - Meetings; Hearings; Reports

52:9R-5. Meetings; hearings; reports
The committee may meet and hold hearings at such place or places as it shall designate during the sessions or recesses of the Legislature and shall make an annual report of its findings and recommendations to the Governor and the Legislature, and may make other reports or recommendations as it deems necessary or desirable.

L.1975, c. 16, s. 5.



Section 52:9RR-1 - Findings, Declarations Relative To Housing Affordability.

52:9RR-1 Findings, declarations relative to housing affordability.
1.The Legislature finds and declares:

a.It has been more than twenty years since the Legislature enacted the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.) which provides a voluntary system for municipalities to follow in zoning for affordable housing. Since the time of the enactment of this law, there has not been a unified review by the Legislature of the administration of the "Fair Housing Act," or a review of the issue of housing availability and affordability in general.

b.Soaring housing prices, escalating property taxes, increasing municipal fees, rising energy costs, and the costs to implement various State rules and regulations have put housing out of the reach of many citizens, particularly senior citizens on fixed incomes.

c.Available land to develop is rapidly dwindling, causing many experts to predict that New Jersey will be "built-out" by the end of the next decade. New Jersey currently is the most densely populated State in the nation.

d.Conflicting public policies on land use and planning have resulted in a lack of a coordinated approach by the State in addressing the issues that relate to the availability of decent, affordable housing for both home buyers and renters.

e.There is a need for continued, integrated oversight by the Legislature to review and shape solutions to address the State's residents' housing needs, and to address the Legislature's responsibility for the "Fair Housing Act" as an alternative to the court's remedies granted under the Mount Laurel doctrine.

L.2007,c.55,s.1.



Section 52:9RR-2 - "Joint Committee On Housing Affordability."

52:9RR-2 "Joint Committee on Housing Affordability."
2.There is hereby created a committee to be known as the "Joint Committee on Housing Affordability." The committee shall consist of five members of the Senate, including two members of the Senate Community and Urban Affairs Committee, or its successor, to be appointed by the President of the Senate and five members of the General Assembly, including two members of the Assembly Housing and Local Government Committee, or its successor, to be appointed by the Speaker of the General Assembly. No more than three of the members from each House shall be of the same political party. All members shall serve without compensation and vacancies in the membership of the committee shall be filled in the same manner as the original appointments are made.

L.2007,c.55,s.2.



Section 52:9RR-3 - Chairman, Vice Chairman, Secretary.

52:9RR-3 Chairman, vice chairman, secretary.
3.The committee shall select a chairman and vice chairman from among its members and a secretary who need not be a member of the committee.

L.2007,c.55,s.3.



Section 52:9RR-4 - Powers, Duties Of Committee.

52:9RR-4 Powers, duties of committee.
4.The committee is authorized, empowered and directed to conduct a continuing study of the availability and provision of housing affordable to all New Jersey households, the financing and administration of programs providing affordable housing, the rules, regulations or actions promulgated or enforced by various State government entities, including but not limited to, departments, boards, bureaus, commissions, or agencies, that may negatively impact the affordability of housing, and land use policies and other issues related to making housing affordable, for the purpose of making recommendations for legislative action, including amendments to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.) or to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.), or to any other statute as it deems practicable and desirable for the provision of opportunities for the affordability and availability of housing for all residents throughout the State.

L.2007,c.55,s.4.



Section 52:9RR-5 - Review Of Introduced Bills By Committee; Housing Affordability Impact Notes.

52:9RR-5 Review of introduced bills by committee; housing affordability impact notes.
5.The staff of the Joint Committee shall review all bills introduced into both houses each Legislative session for identification of those bills which will clearly have a significant impact upon the cost, availability, or affordability of housing in New Jersey. A list of those bills so identified shall be prepared, and thereafter a statement to the sponsor and the chairman of the committee, if any, to which a bill on the list was referred, or to the presiding officer of the House in which the bill originated if no such reference was made, shall be sent by the Joint Committee Staff indicating that a housing affordability impact note is required. An impact note for each bill on the list shall thereafter be completed by the Joint Committee as soon as practicable, unless a request to expedite the preparation of an impact note is made by the bill's sponsor. If there is insufficient information to prepare a reliable estimate of the anticipated impact, a statement to that effect may be filed and shall meet the requirements of this section. The Legislative Budget and Finance Officer and the Office of Legislative Services shall provide such assistance as may be requested by the Joint Committee in the preparation of the housing affordability impact note.

L.2007,c.55,s.5.



Section 52:9RR-6 - Services Available To The Committee.

52:9RR-6 Services available to the committee.
6.The committee shall be entitled to call to its assistance and avail itself of the services of the employees of the Legislative Services Commission, as well as employees of any other State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for its purposes, and to employ such professional, stenographic and clerical assistants and incur such traveling and other miscellaneous expenses as it may deem necessary, in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for those purposes.

L.2007,c.55,s.6.



Section 52:9RR-7 - Meetings, Hearings.

52:9RR-7 Meetings, hearings.
7.The committee may meet and hold hearings at such place or places as it shall designate during the sessions or recesses of the Legislature and shall make an annual report of its findings and recommendations to the Governor and the Legislature, and may make other reports or recommendations as it deems necessary or desirable.

L.2007,c.55,s.7.



Section 52:9S-1 - Definitions

52:9S-1. Definitions
As used in this act, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

a. "Capital project" means any undertaking which is to be financed or funded or is proposed to be financed or funded by the issuance of bonds, notes or other evidences of indebtedness of the State or any public authority thereof; or any undertaking which is to be financed or funded or is requested to be financed or funded by an appropriation in the annual budget, where the expenditure therefor is, by statute, or under standards as they may be prescribed from time to time by the Department of the Treasury, a capital expenditure.

b. "Commission" means the New Jersey Commission on Capital Budgeting and Planning created by section 2 of this act;

c. "Plan" means the State Capital Improvement Plan provided for by subsection a. of section 3. of this act.

d. "State agency" means an executive or administrative department, office, public authority or other instrumentality of State Government.

L.1975, c. 208, s. 1, eff. Sept. 23, 1975.



Section 52:9S-2 - New Jersey Commission On Capital Budgeting And Planning

52:9S-2.New Jersey Commission on Capital Budgeting and Planning
2. There is hereby created a New Jersey Commission on Capital Budgeting and Planning. The commission shall consist of 12 members selected as follows: the State Treasurer and any three other members of the Executive Branch designated by the Governor to so serve at his pleasure, two members of the General Assembly, two members of the Senate and four public members from the State at large.

The members from the General Assembly shall be appointed by the Speaker of the General Assembly. The members of the Senate shall be appointed by the President of the Senate. No more than one of the members appointed by the Speaker or President shall be from the same political party. Legislative members shall serve while members of their respective houses for the term for which they have been elected.

Of the four public members two shall be appointed by the Governor with advice and consent of the Senate, no more than one of whom shall be of the same political party, and two by the Legislature, one each by the President of the Senate and the Speaker of the General Assembly, for a term of six years and until their successors are qualified, provided that the members serving on the effective date of this 1995 amendatory act shall continue to serve until the expiration of their appointments. The President of the Senate shall make the first appointment of a public member upon the expiration of the term of the public member first occurring after the effective date of this 1995 amendatory act, and the Speaker of the General Assembly shall make the second appointment of a public member upon the expiration of the term of the public member next occurring after the effective date of this act. The public members shall be chosen based upon their experience and expertise in public finance and the capital improvement process. Any vacancy among the public members shall be filled in the same manner as the original appointment, but for the unexpired term only. A member shall be eligible for reappointment.

A chairman of the commission shall be selected annually by the membership of the commission from among the public members.

Members of the commission shall serve without compensation, but public members shall be entitled to reimbursement for expenses incurred in the performance of their duties.

L.1975,c.208,s.2; amended 1995,c.398,s.1.



Section 52:9S-3 - Preparation Of State Capital Improvement Plan.

52:9S-3 Preparation of State Capital Improvement Plan.

3. a. The commission shall each year prepare a State Capital Improvement Plan containing its proposals for State spending for capital projects, which shall be consistent with the goals and provisions of the State Development and Redevelopment Plan adopted by the State Planning Commission and shall be prepared after consultation with the New Jersey Council of Economic Advisors, created pursuant to P.L.1993, c.149 (C.52:9H-34 et seq.). Copies of the plan shall be submitted to the Governor and the Legislature no later than December 1 of each year. The plan shall provide:

(1)A detailed list of all capital projects of the State which the commission recommends be undertaken or continued by any State agency in the next three fiscal years, together with information as to the effect of such capital projects on future operating expenses of the State, and with recommendations as to the priority of such capital projects and the means of funding them;

(2)The forecasts of the commission as to the requirements for capital projects of State agencies for the four fiscal years next following such three fiscal years and for such additional periods, if any, as may be necessary or desirable for adequate presentation of particular capital projects, and a schedule for the planning and implementation or construction of such capital projects;

(3)A schedule for the next fiscal year of recommended appropriations of bond funds from issues of bonds previously authorized;

(4)A review of capital projects which have recently been implemented or completed or are in process of implementation or completion;

(5)Recommendations as to the maintenance of physical properties and equipment of State agencies;

(6)Recommendations which the commission deems appropriate as to the use of properties reported in subsection c. of this section;

(7)A report on the State's overall debt. This report shall include information on the outstanding general obligation debt and debt service costs for the prior fiscal year, the current fiscal year, and the estimated amount for the subsequent five fiscal years. In addition, the report shall provide similar information on capital leases and installment obligations. In addition, the report shall provide similar information on the following long-term obligations: all items comprising long-term liabilities as recorded in a schedule of long-term debt changes (bonded and non-bonded) in the State's annual comprehensive financial report prepared pursuant to section 37 of article 3 of P.L.1944, c.112 (C.52:27B-46), the unfunded actuarial accrued liability for State administered retirement systems, and the unfunded actuarial accrued liabilities for post-retirement medical and other benefits;

(8)An assessment of the State's ability to increase its overall debt and a recommendation on the amount of any such increase. In developing this assessment and recommendation, the commission shall consider those criteria used by municipal securities rating services in rating governmental obligations; and

(9)Such other information as the commission deems relevant to the foregoing matters.

b.Each State agency shall no later than August 15 of each year provide the commission with:

(1)A detailed list of capital projects which each State agency seeks to undertake or continue for its purposes in the next three fiscal years, together with information as to the effect of such capital projects on future operating expenses of the State, and with such relevant supporting data as the commission requests;

(2)Forecasts as to the requirements for capital projects of such agency for the four fiscal years next following such three fiscal years and for such additional periods, if any, as may be necessary or desirable for adequate presentation of particular capital projects, and a schedule for the planning and implementation or construction of such capital projects;

(3)A schedule for the next fiscal year of requested appropriations of bond funds from issues of bonds previously authorized;

(4)A report on capital projects which have recently been implemented or completed or are in process of implementation or completion;

(5)A report as to the maintenance of its physical properties and capital equipment;

(6)Such other information as the commission may request.

c.Each State agency shall, when requested, provide the commission with supplemental information in addition to that to be available to the commission under the computerized record keeping of the Department of the Treasury, Bureau of Real Property Management, concerning any real property owned or leased by the agency including its current or future availability for other State uses.

d.A copy of the plan shall also be forwarded to the Division of Budget and Accounting each year upon its completion, and the portion of the plan relating to the first fiscal year thereof shall, to the extent it treats of capital appropriations in the annual budget, constitute the recommendations of the commission with respect to such capital appropriations in the budget for the next fiscal year.

L.1975, c.208, s.3; amended 1979, c.320, s.1; 1985, c.398, s.13; 1995, c.398, s.2; 2009, c.304.



Section 52:9S-4 - Review Of Bills Introduced In Legislature

52:9S-4. Review of bills introduced in legislature
The commission shall review any bill introduced in either House of the Legislature, except the annual appropriations bill, which makes provision for an appropriation for a capital project, or for the authorization of the issuance of bonds, notes or other evidences of indebtedness of the State, or of bonds, notes or other evidences of indebtedness of a State agency containing a moral pledge of the State. The commission shall study the necessity, desirability and relative priority of such appropriation or indebtedness by reference to the plan or otherwise. The commission shall promptly prepare and forward its recommendation on the bill to the House in which it was introduced.

L.1975, c. 208, s. 4, eff. Sept. 23, 1975. Amended by L.1984, c. 89, s. 1, eff. July 19, 1984.



Section 52:9S-5 - Public Hearings

52:9S-5. Public hearings
The commission may conduct public hearings in furtherance of its general purposes at such place or places as it shall designate, at which it may request the appearance of officials of any State agency and solicit the testimony of interested groups and the general public.

L.1975, c. 208, s. 5, eff. Sept. 23, 1975.



Section 52:9S-6 - Rules And Regulations

52:9S-6. Rules and regulations
The commission may adopt such rules and regulations as it shall deem necessary or desirable to carry out its purposes as provided by this act.

L.1975, c. 208, s. 6, eff. Sept. 23, 1975.



Section 52:9S-7 - Executive Director; Employment; Compensation; Division Of Bureau Of Capital Planning; Other Employees

52:9S-7. Executive director; employment; compensation; division of bureau of capital planning; other employees
The commission may employ and fix the compensation of an executive director who shall be its secretary and principal executive officer. The commission shall be staffed by the Division of Budget and Accounting of the Department of the Treasury. There is hereby created within said division a bureau of capital planning for this purpose. The commission may also employ such other stenographic, clerical and expert assistance, and incur such traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties and as may be within the limits of funds appropriated or otherwise made available to it.

L.1975, c. 208, s. 7, eff. Sept. 23, 1975.



Section 52:9S-8 - Assistance For Commission And Division Of Budget And Accounting; Advisory Committees

52:9S-8. Assistance for commission and division of budget and accounting; advisory committees
a. The commission and the Division of Budget and Accounting shall be entitled to call to their assistance such personnel of any State agency, municipality or political subdivision as they may require in order to perform their duties hereunder.

b. The Office of Fiscal Affairs and other State agencies shall also assist the commission in the performance of its functions. The commission may make use of existing studies, surveys, plans, data and other materials in the possession of any State agency or any municipality or political subdivision of this State. Each such agency, municipality or subdivision is hereby authorized to make the same available to the commission so that the commission may have available to it current information with respect to the capital plans and programs of each such agency, municipality or subdivision.

c. The officers and personnel of any State agency, municipality or political subdivision, and any other person may serve at the request of the commission upon such advisory committees as the commission may create and such officers and personnel may serve upon such committees without forfeiture of office or employment and with no loss or diminution in the compensation, status, rights and privileges which they otherwise enjoy.

L.1975, c. 208, s. 8, eff. Sept. 23, 1975.



Section 52:9U-1 - Short Title

52:9U-1. Short title
This act shall be known and may be cited as the "Cancer Research Act."

L.1983, c. 6, s. 1, eff. Jan. 17, 1983.



Section 52:9U-2 - Legislative Findings And Declarations

52:9U-2. Legislative findings and declarations
The Legislature finds and declares that, although this State has the highest cancer death rate in the nation for many of the most frequently fatal types of cancer, it has provided relatively little encouragement for cancer studies at any of its local institutions involved in basic biological research; and that this failure has made New Jersey unattractive for the recruitment of highly skilled cancer investigators, has reduced the State's capacity to compete for its fair share of federal and private research dollars, and has been responsible for delaying the development of services and facilities necessary to conduct productive research. New Jersey's failure to make a concerted and intense effort in the war against cancer has deprived its citizens of the benefits resulting from the latest advances in basic cancer research.

The Legislature further finds that the State can ill afford to continue its present policy in this regard. Corrective measures should be adopted promptly and funded adequately to make up for lost ground and to make the State competitive in the area of cancer research within the next 5 years.

L.1983, c. 6, s. 2, eff. Jan. 17, 1983.



Section 52:9U-3 - Definitions.

52:9U-3 Definitions.

3.As used in this act:

a."Approved research project" means a scientific research project, which is approved by the commission and which focuses on the genetic, biochemical, viral, microbiological and environmental causes of cancer, and may include, but is not limited to, behavioral, socio-economic, demographic and psychosocial research or research into methods of clinical treatment; or which focuses on pain management and palliative care for persons diagnosed with cancer.

b."Commission" means the New Jersey State Commission on Cancer Research established pursuant to this act.

c."Institutional support services" means all services, facilities, equipment, personnel and expenditures associated with the creation and maintenance of approved research projects.

d."Qualifying research institution" means the Coriell Institute for Medical Research in Camden, New Jersey, Rutgers--The State University, Rowan University, Princeton University and any other institution approved by the commission, which is conducting an approved research project.

L.1983, c.6, s.3; amended 1984, c.237, s.1; 2000, c.63, s.1; 2012, c.45, s.131.



Section 52:9U-4 - Commission On Cancer Research

52:9U-4. Commission on Cancer Research
a. There is established in the Executive Branch of the State government, the New Jersey State Commission on Cancer Research. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Health, but notwithstanding that allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof.

b. The commission shall consist of 11 members, including the Commissioners of the Department of Health and the Department of Environmental Protection or their appointed designees, and nine citizens of New Jersey or persons otherwise associated with the State, who are known for their knowledge, competence, experience or interest in medical research, appointed by the Governor with the advice and consent of the Senate.

c. The term of office of each appointed member shall be three years, but of the members first appointed, three shall be appointed for terms of one year, three for terms of two years, and one for a term of three years. The terms of office of the two additional members appointed pursuant to this amendatory act shall expire upon the expiration of the term of office of the member first appointed for a term of three years. All vacancies shall be filled for the balances of the unexpired terms in the same manner as the original appointments. The members of the commission shall not receive any compensation for their services, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the commission.

L. 1983, c. 6, s. 4, eff. Jan. 17, 1983. Amended by L. 1985, c. 144, s. 1, eff. April 24, 1985.



Section 52:9U-5 - Duties Of Commission.

52:9U-5 Duties of commission.

5.The commission shall:

a.Review and authorize approved research projects;

b.Apportion all available funds to qualifying research institutions to finance approved research projects and necessary institutional support services;

c.Ensure that funds appropriated to approved research projects are not diverted to any other use;

d.Take steps necessary to encourage the development within the State of research projects on:

(1)the causes of cancer; and

(2)pain management and palliative care for persons diagnosed with cancer;

e.Compile a directory of all cancer research projects being conducted in the State; and

f.Provide the Governor and the Legislature with a report by January 30 of each year describing the status of the commission's activities and the results of its funded research efforts.

L.1983,c.6,s.5; amended 1984, c.237, s.2; 2000,c.63,s.2.



Section 52:9U-6 - Powers

52:9U-6. Powers
The commission is authorized to:

a. Adopt rules and regulations concerning the operation of the commission, the functions and responsibilities of its officers and employees and other matters as may be necessary to carry out the purposes of this act;

b. Maintain offices at such places within the State as it may designate;

c. Employ an executive director and other personnel as may be necessary, whose employment shall be in the unclassified service of the State, except that employees performing stenographic or clerical duties shall be appointed pursuant to Title 11 (Civil Service) of the Revised Statutes;

d. Design a fair and equitable system for the solicitation, evaluation and approval of proposals for cancer research projects;

e. Apply for and accept any grant of money from the federal government, which may be available for programs relating to research on the causes of cancer;

f. Enter into contracts with individuals, organizations and institutions necessary or incidental to the performance of its duties and the execution of its powers under this act; and

g. Accept gifts, grants and bequests of funds from individuals, foundations, corporations, governmental agencies and other organizations and institutions.

L.1983, c. 6, s. 6, eff. Jan. 17, 1983. Amended by L.1984, c. 237, s. 3, eff. Dec. 28, 1984.



Section 52:9U-6.1 - Grants; Qualified Research Institution Defined

52:9U-6.1. Grants; qualified research institution defined
3. The New Jersey State Commission on Cancer Research shall solicit, receive, evaluate and approve applications of qualified research institutions for grants from the "New Jersey Breast Cancer Research Fund," established pursuant to section 1 of P.L.1995, c.26 (C.54A:9-25.7), to conduct research relating to the causes, prevention, screening, treatment and cure of breast cancer. As used in this section, "qualified research institution" may include academic medical institutions, State or local government agencies, public or private organizations within New Jersey, and any other institution approved by the commission, which is conducting a breast cancer research project.

L.1995,c.26.s.3.



Section 52:9U-6.2 - Applications For Grants.

52:9U-6.2 Applications for grants.

3.The New Jersey State Commission on Cancer Research shall solicit, receive, evaluate and approve applications of qualified research institutions for grants from the "New Jersey Prostate Cancer Research Fund," established pursuant to section 1 of P.L.2001, c.305 (C.54A:9-25.21), to conduct research relating to the causes, prevention, screening, treatment and cure of prostate cancer. As used in this section, "qualified research institution" may include academic medical institutions, State or local government agencies, public or private organizations within New Jersey, and any other institution approved by the commission, which is conducting a prostate cancer research project.

L.2001,c.305,s.3.



Section 52:9U-6.3 - Grants From "New Jersey Lung Cancer Research Fund."

52:9U-6.3 Grants from "New Jersey Lung Cancer Research Fund."

2.The New Jersey State Commission on Cancer Research shall solicit, receive, evaluate and approve applications of qualified research institutions for grants from the "New Jersey Lung Cancer Research Fund," established pursuant to section 1 of P.L.2009, c.172 (C.54A:9-25.27), to conduct research relating to the causes, prevention, education, screening, treatment and cure of lung cancer. As used in this section, "qualified research institution" may include academic medical institutions, State or local government agencies, public or private organizations within New Jersey, and any other institution approved by the commission, which is conducting a lung cancer research project.

L.2009, c.172, s.2.



Section 52:9U-7 - Chairman And Vice-chairman; Election; Duties; Duties Of Executive Director

52:9U-7. Chairman and vice-chairman; election; duties; duties of executive director
The members of the commission shall annually elect a chairman and a vice-chairman from among their number. The chairman shall be the chief executive officer of the commission, shall preside at all meetings of the commission and shall perform other duties that the commission may prescribe.

The executive director shall serve as secretary to the commission and shall carry out its policies under the direction of the chairman.

L.1983, c. 6, s. 7, eff. Jan. 17, 1983.



Section 52:9U-8 - Annual Appropriation

52:9U-8. Annual appropriation
$1,000,000.00 shall be appropriated annually from the Cancer Research Fund established by P.L.1982, c. 40 (C. 54:40A-8 et al.) to effectuate the purposes of this act, except that only $500,000.00 shall be appropriated from the fund in fiscal year 1982-1983.

L.1983, c. 6, s. 8, eff. Jan. 17, 1983.



Section 52:9U-9 - Research Facilities; Direct Application For Or Receipt Of Funds From Public Or Private Agency

52:9U-9. Research facilities; direct application for or receipt of funds from public or private agency
Nothing in this act shall preclude a qualifying research institution or any other research facility in the State from directly applying for or receiving funds from any public or private agency to conduct cancer research.

L.1983, c. 6, s. 10, eff. Jan. 17, 1983.



Section 52:9W-1 - Establishment; Membership; Terms; Vacancies

52:9W-1. Establishment; membership; terms; vacancies
There is established an Advisory Commission on Hispanic Affairs to consist of 10 members, two to be appointed by the President of the Senate from the members thereof, no more than one of whom shall be from the same political party; two to be appointed by the Speaker of the General Assembly from the members thereof, no more than one of whom shall be from the same political party, the Commissioner of Community Affairs, or his designee, and five public members to be appointed by the Governor, with the advice and consent of the Senate, who are residents of the State and who represent various Hispanic communities within the State. Legislative members shall serve during their terms of office. Public members shall serve for a term of three years from the date of their appointment and until their successors are appointed and qualified; except that of the first appointments hereunder: one shall be for a term of one year, two for two years, and two for three years. Vacancies resulting from causes other than by expiration of term shall be filled for the unexpired term only and shall be filled in the same manner as the original appointments were made.

L.1983, c. 567, s. 1, eff. Jan. 17, 1984.



Section 52:9W-2 - Compensation; Reimbursement For Expenses

52:9W-2. Compensation; reimbursement for expenses
All members of the commission shall serve without compensation, but they shall be entitled to be reimbursed for all necessary expenses incurred in the performance of their duties.

L.1983, c. 567, s. 2, eff. Jan. 17, 1984.



Section 52:9W-3 - Chairperson; Secretary

52:9W-3. Chairperson; secretary
The commission shall select from among its members a chairperson and also shall select a secretary who need not be a member of the commission.

L.1983, c. 567, s. 3, eff. Jan. 17, 1984.



Section 52:9W-4 - Duties; Establishment Of Subcommittee

52:9W-4. Duties; establishment of subcommittee
It shall be the duty of the commission to advise the Governor and the Legislature on the needs, concerns, accomplishments and contributions as well as the impact of legislation which affects the State's Hispanic community. The commission shall establish a subcommittee whose function is to elicit input from Hispanic communities by visiting community centers, meeting with community leaders, attending and sponsoring community meetings and taking any other actions it deems necessary to carry out its purposes. The subcommittee shall consist of five members, two legislative members, not more than one of whom shall be from the same political party, and three public members all of whom shall be appointed by the chairperson of the commission from the members thereof. The subcommittee shall report to the commission at the request of the chairperson, on its findings and recommendations.

L.1983, c. 567, s. 4, eff. Jan. 17, 1984.



Section 52:9W-5 - Employees; Expenses

52:9W-5. Employees; expenses
The commission shall be entitled to call to its assistance and avail itself of the services of the employees of any State, county, or municipal department, board, bureau, commission or agency as it may require and as may be available to it to carry out its purposes, and to employ such stenographic, clerical, technical and expert assistance and incur travel and other miscellaneous expenses as it may deem necessary, in order to perform its duties and as may be within the limits of funds appropriated or otherwise made available to it to accomplish its objectives.

L.1983, c. 567, s. 5, eff. Jan. 17, 1984.



Section 52:9WW-1 - Asian American Study Foundation.

52:9WW-1 Asian American Study Foundation.
1.The Secretary of State is authorized to establish a nonprofit organization to be known as the Asian American Study Foundation. The foundation shall be devoted to developing and coordinating Statewide programs recognizing the continuing contributions of Asian Americans in New Jersey. It shall draw upon its members' shared knowledge and expertise in creating programs and activities designed to better educate all citizens of New Jersey as to Asian American issues and culture and to promote the spirit of Mahatma Gandhi, Aung San Suu Kyi, and Dr. Martin Luther King, Jr., by celebrating the religious, ethnic and racial diversity within this State. The foundation shall develop policies to improve the community, economic, social well-being, health and educational needs important to Asian Americans in New Jersey and increase awareness among Asian Americans as to governmental affairs and community and social service resources that may benefit Asian American individuals and communities as a whole. It shall also make recommendations for local, county and Statewide actions to follow up the foundation's recommendations and consider such other matters relating to the institutions and legacies of Asian Americans in New Jersey as the members of the foundation may deem appropriate.

The foundation shall be incorporated as a New Jersey nonprofit corporation pursuant to P.L.1983, c.127 (C.15A:1-1 et seq.), and organized and operated in such manner as to be eligible under applicable federal law for tax-exempt status and for the receipt of tax-deductible contributions, and shall be authorized to sue and to be sued as a legal entity separate from the State of New Jersey.

L.2005, c.371, s.1.



Section 52:9WW-2 - Board Of Trustees.

52:9WW-2 Board of trustees.
2.The Asian American Study Foundation shall be governed by a board of trustees consisting of the following 25 members, each chosen to ensure ethnic diversity and broad geographic representation within New Jersey. Foundation members shall include persons who are leaders in Asian American organizations or communities, or have training or a verifiable interest in Asian American history or culture.

a.Legislative membership shall be as follows: the President of the Senate shall appoint one member of the Senate, who shall be a member of the same political party as the Senate President. The Minority Leader of the Senate shall appoint one member of the Senate, who shall be a member of the same political party as the Senate Minority Leader. The Speaker of the General Assembly shall appoint one member of the General Assembly, who shall be a member of the same political party as the Speaker. The Minority Leader of the General Assembly shall appoint one member of the General Assembly, who shall be a member of the same political party as the Assembly Minority Leader. Legislative members shall serve during the two-year legislative term in which appointments are made.

b.Executive membership shall be appointed by the Governor as follows: the Secretary of State or a designee; one representative from the Governor's office; one representative from the New Jersey Asian American Chamber of Commerce; two representatives from the Department of Community Affairs; the Commissioner of Education and the Commissioner of Health and Senior Services, or their designees; the Secretary of the New Jersey Commerce and Economic Growth Commission or a designee; and a representative from the New Jersey Economic Development Authority. Each member appointed from the Executive Branch shall serve at the pleasure of the Governor during the term of office of the Governor appointing the member and until the member's successor is appointed and qualified.

c.Public membership shall be as follows and shall be persons recommended by or who represent various civic, social, business and artistic organizations committed to advancing the interest of the Asian American community in New Jersey, as well as those concerned with the issues of civil rights, human rights, social and economic justice and equality and other issues concerning the Asian American community. The Governor shall appoint 12 public members who shall be residents of the State of New Jersey and shall include: two persons having expertise or a background in policies affecting the Asian American community; two persons representing the clergy, religious organizations or communities; two persons of Asian origin or heritage, who support the work of the foundation; one person representing a post-secondary educational institution with an academic program in Asian American culture; one person representing a secondary educational institution with a large Asian American population; one person representing the legal community; one person representing the medical community; one person representing law enforcement; and one person representing the New Jersey Council on the Arts. Public members shall serve for a term of two years from the date of their appointment and until their successors are appointed and qualified; except that of the first appointments hereunder: six shall be for a term of one year and six for two years.

Vacancies resulting from causes other than by expiration of a term shall be filled for the unexpired term only and shall be filled in the same manner as the original appointments were made.

L.2005, c.371, s.2.



Section 52:9WW-3 - Employment Of Executive Director, Personnel; Contract Authority.

52:9WW-3 Employment of executive director, personnel; contract authority.
3.The foundation's board of trustees shall be authorized, within the limits of its own funds, to employ an executive director and professional, technical and administrative personnel. Employees of the foundation shall not be construed to be employees of the State of New Jersey. The board shall also be authorized to contract for such professional and administrative services as it shall deem necessary. No member of the board of trustees shall engage in any business transaction or professional activity for profit with the Department of State.

L.2005, c.371, s.3.



Section 52:9WW-4 - Secretary Of State Incorporator, Initial Chair Of Board.

52:9WW-4 Secretary of state incorporator, initial chair of board.
4.The Secretary of State shall be an incorporator of the foundation. The Secretary of State shall serve as the initial chair of the board of trustees.

L.2005, c.371, s.4.



Section 52:9WW-5 - Adoption Of Bylaws.

52:9WW-5 Adoption of bylaws.
5.Upon the incorporation of the foundation and the establishment of the first board of trustees, the board shall adopt bylaws setting forth the structure, offices, powers and duties of the foundation, using the following guidelines. Members of the foundation shall serve without compensation, but shall be entitled to reimbursement for necessary expenses incurred in the performance of their duties. The chairperson may appoint such subcommittees as deemed necessary or desirable, and if a subcommittee is appointed, the members of the subcommittee shall elect one of the members to serve as chair and one of the members to serve as vice-chair. The foundation shall meet no less than quarterly and at the call of the chairperson. A meeting of the foundation may also be called upon the request of 13 of the foundation's members and 13 members of the foundation shall constitute a quorum at any meeting thereof. The foundation shall hold at least four public hearings in different parts of the State, at such times and places as the foundation shall determine. All issues raised by those testifying at the hearings shall be recorded and included, together with the foundation's responses, if any, in the foundation's report to the Governor as required by section 6 of this act.

L.2005, c.371, s.5.



Section 52:9WW-6 - Reports To Governor, Legislature, Public.

52:9WW-6 Reports to Governor, Legislature, public.
6.The foundation shall bi-annually report its progress and advise the Governor of the foundation's recommendations as they relate to the charge and duties set forth. The foundation shall annually report its findings and recommendations to the Governor, the Legislature and the public. The report shall address the responsibilities as set forth in section 1 of this act, along with all other issues which the foundation finds to be necessarily related.

L.2005, c.371, s.6.



Section 52:9WW-7 - Use Of Funds.

52:9WW-7 Use of funds.
7.All funds received by the foundation, other than those necessary to pay the expenses of the foundation, shall be used exclusively for the establishment, support and promotion of the Asian American Study Foundation.

L.2005, c.371, s.7.



Section 52:9WW-8 - Financial Assistance, Eligibility For Grants.

52:9WW-8 Financial assistance, eligibility for grants.
8.The Department of State is authorized to provide financial assistance and those services of employees of the State which may be required to form and incorporate the foundation within the limits of funds appropriated to the Department of State or made available to the Department of State by contribution, gift, donation or otherwise for these purposes. Once the foundation is incorporated, it may apply for grants in aid from any department or instrumentality of the State of New Jersey.

L.2005, c.371, s.8.



Section 52:9WW-9 - Expenses Payable From Foundation's Funds.

52:9WW-9 Expenses payable from foundation's funds.
9.All expenses incurred by the foundation shall be payable from funds raised by the foundation, and no liability or obligation, in tort or contract, shall be incurred by the State for the operation of the foundation. The foundation shall obtain private counsel, and shall not be represented by the Attorney General or indemnified by the State of New Jersey.

L.2005, c.371, s.9.



Section 52:9WW-10 - Annual Audit.

52:9WW-10 Annual audit.
10. A certified public accountant shall be selected by the foundation to annually audit the foundation's funds. The foundation shall contract for and receive such audit annually, and shall submit the audit to the Secretary of State and the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.2005, c.371, s.10.



Section 52:9X-1 - Findings

52:9X-1. Findings
The Legislature finds that the Report of the Governor's Commission on Science and Technology contains recommendations which merit consideration and evaluation by persons with expertise in the various respective areas of science and technology; and the Legislature further finds that it is necessary and desirable to establish a qualified body to exercise oversight for the responsibility of implementing and evaluating the outcome of the commission's recommendations, and for formulating long-range plans and programs for science and technology in New Jersey.

L. 1985, c. 102, s. 1, eff. April 8, 1985.



Section 52:9X-2 - Definitions

52:9X-2. Definitions
For purposes of this act:

a. "Advanced technology center" means outstanding programs or departments at New Jersey's public and private higher education institutions, which are provided substantial and concentrated financial support to promote their development into national-level bases for innovative technology research.

b. "Business incubation facilities" means the provision of space and technical assistance to a targeted network of developmental facilities, consisting of low-cost space, for short-term occupancy, to new companies employing selected technologies congruent with the strengths of the State's public and private institutions of higher education.

c. "Innovation partnership grants" means matching grants to academic researchers performing applied research in emerging technologies at the State's public and private institutions of higher education, which are of strategic importance to the New Jersey economy, under regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C.52:14B-1 et seq.).

d. "Technology extension services" means programs to accelerate the application and transfer of technological innovation by the State's public and private institutions of higher education to existing industry, specifically to work with the State's businesses to adapt these innovations to the requirements of individual business operations.

L. 1985, c. 102, s. 2, eff. April 18, 1985.



Section 52:9X-3 - Commission On Science And Technology

52:9X-3. Commission on Science and Technology
The New Jersey Commission on Science and Technology (hereinafter referred to as the "commission") is created and established in the Executive Branch of the State Government. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of Commerce and Economic Development, but notwithstanding this allocation, the commission shall be independent of any supervision or control by the department or by any board or officer thereof.

L. 1985, c. 102, s. 3, eff. April 8, 1985.



Section 52:9X-4 - Science, Technology Commission Members

52:9X-4. Science, technology commission members
The commission shall consist of the following members: four public members to be appointed by the Governor, with the advice and consent of the Senate, of whom no more than two shall be of the same political party; two public members to be appointed by the Governor upon the recommendation of the President of the Senate and two public members to be appointed by the Governor upon the recommendation of the Speaker of the General Assembly, of whom no more than one of each group of two shall be of the same political party; two members of the Senate who shall not be of the same political party to be appointed by the President of the Senate; two members of the General Assembly who shall not be of the same political party to be appointed by the Speaker of the General Assembly; the Chancellor of Higher Education, ex officio, or his duly authorized representative; the Commissioner of Education, ex officio, or his duly authorized representative; the Commissioner of Commerce and Economic Development, ex officio, or his duly authorized representative; and a member of the Governor's staff, designated by the Governor, ex officio, or his duly authorized representative. In the selection of public members, a strong effort shall be made to appoint women and minorities to the commission. These 16 members shall have a right to vote on the various matters considered by the commission. In addition, the commission shall include two presidents from the State's public and private research institutions of higher education, who shall be appointed annually by the Governor and who shall serve as nonvoting members.

L. 1985, c. 102, s. 4, eff. April 8, 1985. Amended by L. 1986, c. 49, s. 1, eff. July 16, 1986.



Section 52:9X-5 - Terms; Removal, Suspension

52:9X-5. Terms; removal, suspension
a. The terms of the public members of the commission appointed by the Governor shall be for five years or until their successors are appointed, except that of the appointments first made to the commission under this act, two shall serve for three years or until their successors are appointed, three shall serve for four years or until their successors are appointed, and three shall serve for five years or until their successors are appointed. Legislative members shall serve for the terms of their office. Any vacancy shall be filled in the same manner as the original appointment but only for the balance of the unexpired term. The commission members shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

b. Each member appointed by the Governor may be removed from office by the Governor, for cause, after a public hearing, and may be suspended by the Governor pending the completion of the hearing. Each member before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of these oaths shall be filed in the office of the Secretary of State.

L. 1985, c. 102, s. 5, eff. April 8, 1985.



Section 52:9X-6 - Chairman

52:9X-6. Chairman
The Governor shall designate the chairman of the commission from among the public members appointed by him.

L. 1985, c. 102, s. 6, eff. April 8, 1985.



Section 52:9X-7 - Executive Director

52:9X-7. Executive director
The commission shall appoint an executive director, who shall serve at its pleasure and who shall receive such compensation as provided by law.

L. 1985, c. 102, s. 7, eff. April 8, 1985.



Section 52:9X-8 - Staff

52:9X-8. Staff
The executive director shall be responsible for the selection of properly qualified staff members. Staff members shall have strong backgrounds in science and technology as well as in economic development.

L. 1985, c. 102, s. 8, eff. April 8, 1985.



Section 52:9X-9 - Duties Of Commission.

52:9X-9 Duties of commission.

9.The commission shall:

a.Be responsible for the development and oversight of policies and programs in science and technology for New Jersey;

b.Ensure that the programs in science and technology are adequately funded to achieve their stated goals;

c.Stimulate academic-industrial collaboration through such mechanisms as advanced technology centers, innovation partnership grants, business incubation facilities, and technology extension services;

d.Plan and assist in the establishment of new advanced technology centers, business incubation facilities, and technology extension services and adopt rules and regulations regarding the operation of these activities;

e.Coordinate activities of the advanced technology centers, business incubation facilities and technology extension services in conjunction with designated public and private institutions of higher education;

f.Recommend funding levels, determine eligible fields and supervise the process of making awards for innovation partnership grants;

g.Continue to identify and to support research opportunities at New Jersey academic institutions and other institutions that can advance economic development and employment;

h.Encourage and coordinate activities to help entrepreneurs and inventors;

i.Stimulate technology transfer between higher education institutions and industry, including transfer of information available from various federal agencies;

j.Appoint a peer review committee, where warranted, for each of the fields of technology, drawn from the academic, scientific and industrial communities to review all situations involving either competitive applications for agency support or judgments on complex scientific or technological matters with the stipulation that neither reviewers nor their affiliated institutions shall be eligible as applicants;

k.Monitor changes in national and international economic conditions which might justify a reorientation of the State's technology program;

l.Identify future fields of science and technology that offer potential for application in New Jersey and help to find funding sources;

m.Adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the provisions of this act, consistent with the rules and regulations of the Commission on Higher Education;

n.Adopt, amend and repeal bylaws for the regulation of its affairs and the conduct of its business;

o.Adopt and have a seal and alter the same at pleasure;

p.Have authority to sue and be sued;

q.Have authority to conduct meetings and public hearings in connection with the purposes of this act;

r.Have authority to enter into contracts, public and private, with a person upon those terms and conditions as the commission determines to be reasonable and to effectuate the purposes of this act;

s.Employ consultants and specialists in science and technology and any other employees as may be required in the judgment of the commission to effectuate the purposes of this act, and to fix and pay their compensation from funds available therefor, all without regard to the provisions of Title 11 of the Revised Statutes;

t.Receive and disburse funds from non-State sources including but not limited to federal funds;

u.Have authority to receive a percentage of royalty payments from any intangible property, as that term is defined in section 5 of P.L.2002, c.40 (C.54:10A-4.4), awarded to any science and technology company that received assistance from the commission and which assistance led to the awarding of the intangible property, as appropriate, except that three-fourths of the amount of any royalty payments received by the commission shall be remitted to the State Treasurer for deposit in the General Fund pursuant to an agreement with the State Treasurer; and

v.Have authority to do any and all things necessary or convenient to carry out its purposes and exercise the powers granted in this act.

L.1985,c.102,s.9; amended 2005, c.272, s.1.



Section 52:9X-9.1 - Short Title

52:9X-9.1.Short title
1. This act shall be known and may be cited as the "New Jersey High Technology and Biotechnology Industry Promotion Act."

L.1995,c.277,s.1.



Section 52:9X-9.2 - Findings, Declarations Relative To Biotechnology, High Technology Industries

52:9X-9.2.Findings, declarations relative to biotechnology, high technology industries
2. The Legislature finds and declares it to be the policy of this State that:

a. The New Jersey, Philadelphia and New York region contains the second largest concentration of biotechnology companies in the country; and

b. Nationwide, the biotechnology industry has grown from 100 companies in 1970 to over 1200 companies today, employing approximately 140,000 people across the country. Biotechnology industry sales are expected to reach $50 billion by the year 2000; and

c. The continued growth of New Jersey's biotechnology and other high technology industries is integral to the creation of high-skill jobs and the growth of the State's economy in the 1990's and on into the 21st century; and

d. The promotion of New Jersey's high technology industry, including its biotechnology industry, and the attraction to the State of biotechnology and other high technology companies is vital and necessary to the people of this State.

Therefore, it is necessary and important to the economy of this State that a program be established to promote biotechnology and other high technology industries in New Jersey and to attract biotechnology and other high technology companies to the State.

L.1995,c.277,s.2.



Section 52:9X-9.3 - Program To Promote Biotechnology And Other Industries, Established.

52:9X-9.3 Program to promote biotechnology and other industries, established.

3.The New Jersey Commission on Science and Technology, in consultation with the Department of Commerce and Economic Development, shall establish a program to promote biotechnology and other high technology industries in the State and to attract biotechnology and other high technology companies to the State.

The program shall: include research and information on commercial opportunities in biotechnology and high technology; provide technical and financial assistance to biotechnology and high technology companies considering locating in New Jersey; regularly represent or assist in representing the interests of New Jersey based firms in the national and international markets for biotechnology and high technology through conferences and seminars; provide New Jersey based firms with customized technical, financial and other assistance; authorize receiving a percentage of royalty payments from any intangible property, as that term is defined in section 5 of P.L.2002, c.40 (C.54:10A-4.4), awarded to those biotechnology and high technology companies that received assistance from the commission and which assistance led to the awarding of the intangible property, as appropriate, except that three-fourths of the amount of any royalty payments received by the commission shall be remitted to the State Treasurer for deposit in the General Fund pursuant to an agreement with the State Treasurer; and recruit capital investment in New Jersey to be applied to the high technology and biotechnology industries.

L.1995,c.277,s.3; amended 2005, c.272, s.2.



Section 52:9X-9.4 - Consultation For Program Establishment

52:9X-9.4.Consultation for program establishment
4. In establishing the program required by this act, the New Jersey Commission on Science and Technology shall consult with the Biotechnology Council of New Jersey and other representatives of the biotechnology and high technology industries in this State.

L.1995,c.277,s.4.



Section 52:9X-9.5 - Ongoing Analysis

52:9X-9.5.Ongoing analysis
5. In order to effectuate the purposes of this act, the New Jersey Commission on Science and Technology shall analyze on an ongoing basis the state of the biotechnology and high technology sectors in New Jersey, including, but not limited to, their strengths and weaknesses, their opportunities and risks, their emerging products, processes, and market niches, the commercialization of their technologies, their capital availability, their education and training needs and their infrastructure development.

L.1995,c.277,s.5.



Section 52:9X-10 - Annual Report

52:9X-10. Annual report
The commission shall annually report to the Governor and the Legislature on or before February 15. Each report shall set forth a complete operating and financial statement covering the operations of the commission and all advanced technology centers within its jurisdiction. The financial records of the commission shall be audited annually by the State Auditor.

L. 1985, c. 102, s. 10, eff. April 8, 1985.



Section 52:9X-11 - Short Title.

52:9X-11 Short title.

1.This act shall be known and may be cited as the "SMART Research and Development Compact Act."

L.2005,c.377,s.1.



Section 52:9X-12 - Smart Research And Development Compact Ratified.

52:9X-12 SMART Research and Development Compact ratified.

2.The State of New Jersey hereby ratifies the SMART Research and Development Compact with any other state legally joining therein, which compact is substantially as follows:



ARTICLE I



a.The shared borders, similar economic, environmental, and socioeconomic traits as well as the common historical attributes between the residents of Delaware, Maryland, New Jersey, and Pennsylvania, bind the four states into a common Mid-Atlantic region.

b.This region presents a rich framework of approximately 618 colleges and universities, including approximately 38 leading engineering colleges with a variety of technical expertise and ingenious research and development programs within every field of science and technology.

c.This region contains a variety of federally owned and generated laboratories or organizations assigned with the task of performing needed research and development in most of our Nation's technical areas, highlighted by defense, transportation, health, energy, and communications.

d.This region possesses a great wealth of private manufacturers, laboratories, and nonprofit organizations in each of the scientific and technological pursuits, such as homeland security, defense, aerospace, manufacturing, information systems, materials, chemicals, medical applications, and pharmaceuticals.

e.Increased cooperation between the above-mentioned institutions and the four Mid-Atlantic State governments may effectively enhance the region's contribution to the United States in all fields of science and technology and promote academic, private and public research and development, technical enterprise, and intellectual vitality.

f.A multi-state organization assigned with the task of linking various institutions across different jurisdictions and promoting working partnerships may further assist the United States by providing a model for the rest of the nation for the effective use of limited national, State, and local funding resources.



ARTICLE II



There is created the SMART (Strengthening the Mid-Atlantic Region for Tomorrow) Research and Development Compact (hereinafter referred to as "the compact"). The purpose of the compact is to promote the contribution of the Mid-Atlantic region to the nation's research and development in science and technology, and to create a multi-state organization, the purpose of which is to oversee and help facilitate the acquisition of research and development funding, and to enhance the cooperation, formation of partnerships, and sharing of information among businesses, academic institutions, federal and state governmental agencies, laboratories, federally owned and operated laboratories, and nonprofit entities, within the Mid-Atlantic region comprised of the states of Delaware, Maryland, New Jersey, and Pennsylvania.



ARTICLE III



a.The states eligible to become parties to the compact shall be the four states of Delaware, Maryland, New Jersey and Pennsylvania.

b.Each state eligible to become a party state to the compact shall be declared a "party state" upon enactment of the compact into law by the state.



ARTICLE IV



a.The party states agree to establish a multi-state organization as a joint organization to be known as the SMART Organization (hereinafter referred to as "the organization").

b.The organization shall be headed by a Board of Directors that shall consist of a representative from each party state, appointed as provided by the law of that state, and representatives from the party states for each technology class described in ARTICLE V of the compact. The Board of Directors may also include representatives of any business, academic institution, nonprofit agency, federal or state governmental agency, laboratory, and federally owned and operated laboratory within the party states.

c.The Board of Directors shall oversee and direct the projects, administration, and policies of the organization and may create and utilize the services of technology-designated working groups to identify goals and sources of funding, establish research and development projects, detect new technology advances for the Mid-Atlantic region to pursue, and facilitate cooperation among regional entities. The Board of Directors and working groups in the organization shall serve without compensation and shall hold regular quarterly meetings and such special meetings as their business may require.

d.The organization shall adopt bylaws and any other such rules or procedures as may be needed. The organization may hold hearings and conduct studies and surveys to carry out its purpose. The organization may acquire by gift or otherwise and hold and dispose of such money and property as may be provided for the proper performance of its functions, may cooperate with other public or private groups, whether local, state, regional, or national, having an interest in economic or technology development, and may exercise such other powers as may be appropriate to accomplish its functions and duties in connection with the development of the organization and to carry out the purpose of the compact.



ARTICLE V



Not including state representatives, the Board of Directors of the organization and technology working groups may represent and originate from the following technology classes: information technology, sensors, rotorcraft technology, manufacturing technology, fire and emergency medical services, financial technology, alternative fuels, nanotechnology, electronics, environmental, telecommunications, chemical and biological, biomedical, opto-electric, materials and aerospace, and defense systems including directed energy, missile defense, future combat systems, and unmanned aerial vehicles. The organization may at any time, upon approval by the Board of Directors, designate and assign new technology classes and may at any time remove an existing technology class from this list and the organization's activities.



ARTICLE VI



The Board of Directors shall appoint a full-time paid executive director, who shall be a person familiar with the nature of the procedures and the significance of scientific funding, research and development, economic development, and the informational, educational, and publicity methods of stimulating general interest in such developments. The duties of the executive director are to carry out the goals and directives of the Board of Directors and administer the actions of each working group as chairman. The executive director may hire a staff and shall be the administrative head of the organization, whose term of office shall be at the pleasure of the Board of Directors.



ARTICLE VII



The State of New Jersey recognizes that the compact shall continue in force and remain binding upon each party state until such time as the party state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by a party state desiring to withdraw to all the other party states.



ARTICLE VIII



The State of New Jersey recognizes the express right of the Congress to alter, amend or repeal the federal act granting consent of the Congress to the SMART Research and Development Compact.



ARTICLE IX

The compact shall become operative in a party state upon enactment by that state. The compact shall become initially effective in the Mid-Atlantic region upon enactment of the compact into law by two or more party states and consent has been given to it by Congress.

L.2005,c.377,s.2.



Section 52:9X-13 - Transmission Of Authenticated Copies Of Act.

52:9X-13 Transmission of authenticated copies of act.

3.Duly authenticated copies of this act shall, upon its approval, be transmitted to the Governor of each of the states of Delaware, Maryland and Pennsylvania, to the President of the Senate of the United States, to the Speaker of the House of Representatives and to the Secretary of State of the United States.

L.2005,c.377,s.3.



Section 52:9YY-1 - Short Title.

52:9YY-1 Short title.

1.This act shall be known and may be cited as the "Health Data Act."

L.2001, c.192, s.1; amended 2010, c.87, s.10.



Section 52:9YY-2 - Findings, Declarations Relative To Availability Of Health Data.

52:9YY-2 Findings, declarations relative to availability of health data.

2.The Legislature finds and declares that:

a.It is the intention of the Legislature to establish a single point of contact for members of the public to obtain health data;

b.The purpose of this initiative is to compile health care access, quality and cost data produced within the State from public and private entities and maximize the usefulness of the data for the public without duplicating existing data collection efforts by State agencies; and

c.It is anticipated that the expense to the State of compiling and disseminating the available and useful health data for the benefit of the public will be minimal and will be partially offset by subscriptions to routinely published documents of the Department of Health and Senior Services, the purchase of special reports of the Department of Health and Senior Services, and the receipt of grants to provide health data information to the public.

L.2001, c.192, s.2; amended 2010, c.87, s.11.



Section 52:9YY-3 - Definitions Relative To Availability Of Health Data.

52:9YY-3 Definitions relative to availability of health data.

3.As used in this act:

"Department" means the Department of Health and Senior Services.

"Disclosure" means the disclosure of health data to a person or entity outside the department.

"Health data" means any information, except vital statistics as defined in R.S.26:8-1, relating to the health status of people, the availability of health care resources and services, or the use and cost of these resources and services. Health data shall not include information that is created or received by members of the clergy or others who use spiritual means alone for healing.

"Identifiable health data" means any item, collection or grouping of health data which makes the person supplying it or described in it identifiable.

"Research and statistical purposes" means the performance of certain activities relating to health data, including, but not limited to: describing the group characteristics of persons or entities; analyzing the interrelationships among various characteristics of persons or entities; the conduct of statistical procedures or studies to improve the quality of health data; the design of sample surveys and the selection of samples of persons or entities; the preparation and publication of reports describing these activities; and other related functions; but excluding the use of health data for a person or entity to make a determination directly affecting the rights, benefits or entitlements of that person or entity.

L.2001, c.192, s.3; amended 2010, c.87, s.12.



Section 52:9YY-5 - Duties Of The Department.

52:9YY-5 Duties of the department.

5. a. The department may:

(1)collect and maintain health data from State government agencies or other entities on:

(a)the extent, nature and impact of illness and disability on the population of the State;

(b)the determinants of health and health hazards;

(c)health resources, including the extent of available personnel and resources;

(d)utilization of health care;

(e)health care costs and financing; and

(f)other health-related matters;

(2)undertake and support research, demonstrations and evaluations concerning new or improved methods for obtaining current data with respect to any of the health data described in paragraph (1) of this subsection; and

(3)promote standards for health data that will facilitate the comparison of information and ease the burden of data preparation and reporting.

b.The department may collect health data on behalf of other entities.

c.The department shall collect health data only on a voluntary basis from persons and entities, except to the extent that specific statutory authority exists to compel the reporting of such data. When requesting health data from a person or entity, the agency shall notify the person or entity in writing as to the following:

(1)whether the person or entity is required to supply the health data and any sanctions which may be imposed for noncompliance;

(2)the purposes for which the health data is being collected; and

(3)if the department intends to disclose identifiable health data for other than research and statistical purposes, the information to be disclosed, to whom it is to be disclosed, and for what purposes.

d.No health data obtained by the department under this section may be used for any purpose other than the purpose for which they were supplied or for which the person or entity described in the data has otherwise consented.

e.The department shall:

(1)take such actions as may be necessary to assure that the health data which it obtains and maintains are accurate, timely and comprehensive, as well as specific, standardized and adequately analyzed and indexed; and

(2)publish, disseminate and otherwise make available these data on as wide a basis as practicable.

f.The department shall take such actions as are appropriate to effect the collection and compilation of health data produced within the State and to maximize the usefulness of the data collected.

g.The department shall:

(1)participate with federal, State and local government agencies in the design and implementation of a cooperative system of producing comparable and uniform health data at the federal, State and local levels;

(2)undertake and support research, development, demonstrations and evaluations concerning such a cooperative system; and

(3)assume its fair share of the data costs associated with implementing and maintaining such a system.

L.2001, c.192, s.5; amended 2010, c.87, s.13.



Section 52:9YY-6 - Disclosure Of Health Data, Conditions.

52:9YY-6 Disclosure of health data, conditions.

6. a. The department shall make no disclosure of any health data which identifies a person's health status or utilization of health care unless the person described in the data has consented to the disclosure.

b.A person or entity to whom the department has disclosed health data shall make no disclosure of any health data which identifies a person's health status or utilization of health care unless the person described in the data has consented to the disclosure.

c.No identifiable health data obtained by the department shall be subject to subpoena or similar compulsory process in a civil or criminal, judicial, administrative or legislative proceeding, nor shall a person or entity with lawful access to identifiable health data pursuant to this act be compelled to testify with regard to that data; except that data pertaining to a party in litigation may be subject to subpoena or similar compulsory process in an action brought by or on behalf of that party to enforce a liability arising under this act.

L.2001, c.192, s.6; amended 2010, c.87, s.14.



Section 52:9YY-7 - Security Of Health Data.

52:9YY-7 Security of health data.

7.The department shall take appropriate measures to protect the security of health data which it obtains, including:

a.limiting access to the data to authorized persons;

b.designating a person to be responsible for the physical security of the data;

c.developing and implementing a system for monitoring the security of the data;

d.periodically reviewing all health data to evaluate whether it is appropriate to remove identifying characteristics from the data; and

e.developing a program for the routine scheduled destruction of all forms, records or electronic files maintained by the department which contain identifiable health data.

L.2001, c.192, s.7; amended 2010, c.87, s.15.



Section 52:9YY-8 - Additional Powers Of Department.

52:9YY-8 Additional powers of department.

8.To effectuate the purposes of P.L.2001, c.192 (C.52:9YY-1 et seq.), and in addition to any other powers authorized by law, the department shall have the authority, in accordance with State law, to:

a.make and enter into contracts to purchase services and supplies and to hire consultants;

b.develop and submit a proposed budget;

c.accept gifts and charitable contributions;

d.apply for, receive and expend grants;

e.adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act;

f.establish charges for and collect payment from persons and entities for the provision of services, including the dissemination of health data;

g.receive and expend appropriations;

h.enter into a reimbursable work program with other State government agencies or private entities under which funds are transferred from the other agencies or entities to the department for the performance of activities pursuant to this act; and

i.provide such other services and perform such other functions as the department deems necessary to fulfill its responsibilities under this act.

L.2001, c.192, s.8; amended 2010, c.87, s.16.



Section 52:9YY-9 - Penalties For Unauthorized Disclosures; Liability Of Department.

52:9YY-9 Penalties for unauthorized disclosures; liability of department.

9. a. A person or entity whom the department determines has violated the provisions of section 6 of P.L.2001, c.192 (C.52:9YY-6), regarding the disclosure of health data shall be subject, in addition to any other penalties that may be prescribed by law, to: a civil penalty of not more than $10,000 for each such violation, but not to exceed $50,000 in the aggregate for multiple violations; or a civil penalty of not more than $250,000, if the department finds that these violations have occurred with such frequency as to constitute a general business practice.

The penalty shall be sued for and collected in the name of the department in a summary proceeding in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

b.The department or an entity acting on its behalf shall be liable to a person or entity injured by the intentional or negligent violation of the provisions of section 6 of P.L.2001, c.192 (C.52:9YY-6), in an amount equal to the damages sustained by the person or entity, together with the cost of the action and reasonable attorney's fees, as determined by the court.

L.2001, c.192, s.9; amended 2010, c.87, s.17.



Section 52:9Z-1 - Martin Luther King, Jr. Commission Established

52:9Z-1. Martin Luther King, Jr. Commission established
There is established in the Department of State the Martin Luther King, Jr. Commission. The commission shall consist of 45 members:



a. a representative of the Martin Luther King, Jr. Center for Nonviolent Social Change to be appointed by the Governor and to serve at the pleasure of the Governor;

b. a representative of the Governor's office to be appointed by the Governor and to serve at the pleasure of the Governor;



c. four members of the Senate to be appointed by the President thereof, no more than two of whom shall be from the same political party;

d. four members of the General Assembly to be appointed by the Speaker thereof, no more than two of whom shall be from the same political party; and

e. 35 public members to be appointed by the Governor. The public members shall be residents of the State and shall represent the various geographical areas of the State; shall represent various civic, social, religious, educational, business and artistic organizations; and shall be committed to resolving conflict and to upholding the humanitarian philosophy of Dr. King.

L.1989,c.188,s.1.



Section 52:9Z-2 - Appointment Of Co-chairpersons

52:9Z-2. Appointment of co-chairpersons
The Governor shall select two public members to serve as co-chairpersons.

L.1989,c.188,s.2.



Section 52:9Z-3 - Members; Terms, Filling Of Vacancies, Reimbursement

52:9Z-3. Members; terms, filling of vacancies, reimbursement
Legislative members shall serve during the two-year legislative term in which the appointment is made. Public members shall serve for a term of two years and until their respective successors are appointed and qualified. Vacancies in the membership shall be filled for the balance of the unexpired terms in the same manner as the original appointments were made. Members of the commission shall serve without compensation but shall be reimbursed for expenses actually incurred in the performance of their duties.

L.1989,c.188,s.3.



Section 52:9Z-4 - Duties Of The Commission

52:9Z-4. Duties of the commission
The commission shall:



a. develop, coordinate, and advise the Governor and Legislature of Statewide activities in honor of Martin Luther King, Jr.'s birthday;

b. establish programs designed to educate the citizens of New Jersey about Martin Luther King, Jr. and the civil rights movement;



c. meet with other groups and organizations in order to coordinate events and seek volunteers who are willing to donate their talents; and

d. receive donations, through fund-raising activities and contributions, from individuals and public and private organizations in order to carry out its responsibilities and to address the needs of Dr. King's living memorial, the Martin Luther King, Jr. Center for Nonviolent Social Change.

L.1989,c.188,s.4.



Section 52:9Z-5 - Rights Of The Commission

52:9Z-5. Rights of the commission
The commission is entitled to call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, bureau, commission or agency which it may require and which may be available to it for these purposes and to employ stenographic and clerical assistants and incur traveling and other miscellaneous expenses necessary to perform its duties, within the limits of funds appropriated or otherwise made available to it for these purposes.

L.1989,c.188,s.5.



Section 52:10A-1 - Salaries Of Legislators.

52:10A-1 Salaries of legislators.

1.Members of the Senate and General Assembly shall receive annually, during the term for which they shall have been elected and while they shall hold their office, compensation in the sum of $35,000.00 beginning with the 1990 legislative year and compensation in the sum of $49,000 beginning with the 2002 legislative year and thereafter. The President of the Senate and the Speaker of the General Assembly, each by virtue of his office, shall receive an additional allowance, equal to 1/3 of his compensation as a member. The compensation herein provided shall be paid to each member upon his qualifying into office as such member, and the additional allowance herein provided to the President of the Senate and the Speaker of the General Assembly shall be paid upon his qualifying into office as such officer.

L.1948,c.16,s.1; amended 1954, c.204; 1965, c.113; 1969, c.180, s.1; 1977, c.315; 1981, c.472, s.1; 1987, c.448; 1999, c.380, s.12.



Section 52:10A-2 - Person Elected To Fill Vacancy

52:10A-2. Person elected to fill vacancy
Any person elected at the general election in any year to fill a vacancy in the membership of the Senate or General Assembly occurring for any cause other than expiration of term, shall, upon qualifying into office, receive for the remainder of the legislative year that proportion of the annual compensation payable to members of the Legislature as the number of days remaining in the legislative year following his qualification bears to the total number of days in the legislative year.

L.1971, c. 204, s. 1, eff. June 9, 1971.



Section 52:11-1 - President Of Senate To Exercise Powers Of Vice President Of Council

52:11-1. President of senate to exercise powers of vice president of council
The powers, privileges, duties and remunerations granted to or imposed by law upon the vice president of the council at and immediately prior to the time of the taking effect of the present constitution, shall be exercised, enjoyed and performed by the president of the senate, in so far as they are not inconsistent with the present constitution.



Section 52:11-2 - Officers And Employees Of Senate And Their Compensation

52:11-2. Officers and employees of senate and their compensation
The officers and employees of the senate, other than the presiding officer, shall be those named herein, and no others, who shall severally receive the annual compensation specified herein, which compensation shall be in full payment of all their services, subject to the deductions provided by section 52:11-4 of this title:

Secretary of the senate, twenty-five hundred dollars.

Assistant secretary of the senate, twelve hundred dollars.

President's secretary, one thousand dollars.

Chaplain, three hundred dollars.

Supervisor of bills, twelve hundred dollars.

Assistant supervisor of bills, six hundred dollars.

Second assistant supervisor of bills, five hundred dollars.

Journal clerk, one thousand dollars.

Assistant journal clerk, five hundred dollars.

Second assistant journal clerk, four hundred dollars.

Calendar clerk, five hundred dollars.

Bill clerk, five hundred dollars.

Assistant bill clerk, five hundred dollars.

Sergeant at arms, seven hundred dollars.

Assistant sergeant at arms, five hundred dollars.

Clerk to committee on printed bills, five hundred dollars.

Clerk to committee on appropriations, five hundred dollars.

Clerk to committee on stationery and incidentals, two hundred dollars.

Secretary to committee on appropriations, five hundred dollars.

Four clerks to committees, to be assigned to duty by the secretary of the senate, three hundred and fifty dollars each.

Four stenographers, five hundred dollars each.

Five doorkeepers, three hundred and fifty dollars each.

Three gallery keepers, three hundred and fifty dollars each.

Four file clerks, three hundred and fifty dollars each.

Six pages, two hundred dollars each.



Section 52:11-2.1 - Sergeant-at-arms; Tenure

52:11-2.1. Sergeant-at-arms; tenure
Any person holding or who shall hold the office, position or employment of sergeant-at-arms of the Senate of this State and who has served or shall have served for 20 years or more either consecutively or in the aggregate, shall continue to hold such office, position or employment during good behavior and shall not be removed therefrom, except for good cause shown after a fair and impartial hearing.

L.1962, c. 69, s. 1, eff. June 4, 1962.



Section 52:11-2.2 - Journal Clerk; Tenure

52:11-2.2. Journal clerk; tenure
Any person holding or who shall hold the office, position or employment of journal clerk to the Senate of this State and who has served or shall have served for 20 consecutive years or more, shall continue to hold such office, position or employment during good behavior and efficiency and shall not be removed therefrom, except for good cause shown after a fair and impartial hearing.

L.1962, c. 68, s. 1, eff. June 4, 1962.



Section 52:11-3 - Officers And Employees Of House Of Assembly And Their Compensation

52:11-3. Officers and employees of house of assembly and their compensation
The officers and employees of the house of assembly, except the presiding officer, shall be those named herein, and no others, who shall severally receive the annual compensation specified herein, which compensation shall be in full payment of all their services, subject to the deductions provided by section 52:11-4 of this title:

Clerk of the house, twenty-five hundred dollars.

Assistant clerk, twelve hundred dollars.

Calendar clerk, five hundred dollars.

Speaker's secretary, one thousand dollars.

Speaker's assistant secretary, five hundred dollars.

Journal clerk, one thousand dollars.

Two assistant journal clerks, five hundred dollars each.

Supervisor of bills, thirteen hundred dollars.

Three assistant supervisors of bills, six hundred dollars each.

Sergeant at arms, seven hundred dollars.

Two assistant sergeants at arms, five hundred dollars each.

Bill clerk and one assistant bill clerk, five hundred dollars each.

Clerk to committee on printed bills, five hundred dollars.

Twelve clerks to committees, to be assigned to duty by the clerk of the house, three hundred and fifty dollars each.

Three stenographers, five hundred dollars each.

Clerk to majority leader and clerk to minority leader, five hundred dollars each.

Twelve doorkeepers, three hundred and fifty dollars each.

Fifteen file clerks, three hundred dollars each.

Ten pages, two hundred dollars each.



Section 52:11-4 - Record Of Attendance; Deduction From Compensation For Absences

52:11-4. Record of attendance; deduction from compensation for absences
The sergeant at arms of each house of the legislature shall keep a record of the attendance at each session of either house of all of its officers and employees whose compensation is fixed by sections 52:11-2 and 52:11-3 of this title, except:

a. The secretary of the senate, the assistant secretary of the senate, the secretary to the president of the senate and the chaplain of the senate;

b. The clerk and the assistant clerk of the house, and the secretary and the assistant secretary to the speaker of the house;

c. The journal clerks, the supervisors of bills and the sergeants at arms of the senate and the house; and

d. The secretaries and clerks of the committees of the senate and the house.

Any officer or employee whose record of attendance is required to be kept as herein provided shall, for each day that he may be absent during any portion of a session, be marked absent on the record, unless his absence is excused by the presiding officer of the respective houses or such person as the presiding officers may designate for that purpose.

The total compensation of each officer or employee whose record of attendance is required to be kept as herein provided shall be reduced in the proportion that the number of days of unexcused absence, as shown by the record, bears to the number of days that the house of which he is an officer or employee has been in regular session.



Section 52:11-5 - One-half Compensation Payable In Advance Of Session; Balance At Close Of Session

52:11-5. One-half compensation payable in advance of session; balance at close of session
The officers and employees of the senate and house of assembly, whose compensation is fixed by sections 52:11-2 and 52:11-3 of this title, may draw from the treasury, at the opening of the regular annual session of the legislature, a sum not to exceed one-half of their fixed compensation, and the balance thereof, less any deductions that may have been charged against them, shall be paid within ten days after the final adjournment of the regular session.



Section 52:11-5.1 - Legislator's District Office, Prohibition Against Employment Of Relatives.

52:11-5.1 Legislator's district office, prohibition against employment of relatives.

1.No member of the Legislature shall gainfully employ his or her relative in any position in the legislative office that the member maintains in his or her legislative district.

If members of the Legislature jointly maintain a legislative district office, no relative of the members who maintain that joint office shall be gainfully employed in any position in that office.

As used in this section, "relative" means the member's spouse or the member's or spouse's parent, child, brother, sister, aunt, uncle, niece, nephew, grandparent, grandchild, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepparent, stepchild, stepbrother, stepsister, half brother or half sister, whether the individual is related to the member or the member's spouse by blood, marriage or adoption.

L.2003,c.307,s.1.



Section 52:11-5.2 - Legislators, Enrollment In Health Care Benefits, Election, Limitations.

52:11-5.2 Legislators, enrollment in health care benefits, election, limitations.

1.Notwithstanding the provisions of any other law to the contrary, a member of the Legislature who elects health benefits coverage based on service in the Legislature shall not enroll as the primary insured for health benefits for which the member is eligible through any other public entity, and shall not accept any amount of money in consideration for filing a waiver of coverage.

L.2003,c.308,s.1.



Section 52:11-5A - Findings, Declarations Relative To Plaques Honoring Senator Hutchins F. Inge And Assemblyman Walter Gilbert Alexander.

52:11-5a Findings, declarations relative to plaques honoring Senator Hutchins F. Inge and Assemblyman Walter Gilbert Alexander.

1.The Legislature finds and declares that:

a.In 1966, Dr. Hutchins F. Inge of Newark became the first African-American to serve in the New Jersey State Senate and in 1921, Dr. Walter Gilbert Alexander of Orange became the first African-American to serve in the New Jersey General Assembly;

b.At the time Senator Inge took office, he had already established himself as a distinguished citizen of our State, having graduated from both the University of Minnesota College of Pharmacy and Howard University School of Medicine and serving on the staff of Presbyterian Hospital;

c.Senator Inge had also served his community with distinction, as a director of the Essex Urban League and the New Jersey Association for Retarded Children, and as a staff physician for the Newark Board of Health's Division of Child Hygiene;

d.During Senator Inge's tenure in the Senate, he served as the chairman of the Senate Federal and Interstate Relations Committee, and was a supporter of measures to aid education, transportation, and housing;

e.Walter Gilbert Alexander was born in Lynchburg, Virginia on December 3, 1880, and was the son of former slaves;

f.At the age of fourteen, he entered Lincoln University as the youngest student in his class and the youngest student that had ever matriculated at that university;

g.Walter Gilbert Alexander graduated from Lincoln University magna cum laude in 1899, having won the Bradley Medal in natural science and being honored as the Latin Salutatorian of his class;

h.After graduation, he entered the Boston College of Physicians and Surgeons, and graduated in June 1903 after winning first prize for his thesis;

i.A distinguished physician, he served as General Secretary and later President of the National Medical Association;

j.During Assemblyman Alexander's tenure in the Assembly, he served on committees concerning epileptics and public health, and sponsored legislation addressing civil rights and health care;

k.In March 1921, Assemblyman Alexander was honored by his fellow lawmakers who asked him to preside over the Assembly for thirty minutes, while a laudatory resolution commending him on his legislative service was read;

l.It is fitting and proper that this State honor Senator Hutchins F. Inge and Assemblyman Walter Gilbert Alexander by placing plaques in the State House to commemorate their tenure as members of the New Jersey Legislature.

L.2007, c.64, s.1.



Section 52:11-5B - Display Of Plaques.

52:11-5b Display of plaques.

2.Plaques to honor Senator Hutchins F. Inge, New Jersey's first African-American State Senator, and Assemblyman Walter Gilbert Alexander, New Jersey's first African-American Assemblyman, shall be displayed in the State House at Trenton.

L.2007, c.64, s.2.



Section 52:11-20.4 - Repeals

52:11-20.4. Repeals
13. The following acts or parts thereof are repealed:

(a) Chapter 171, P.L.1950;

(b) Chapter 11, P.L.1952;

(c) Chapter 305, P.L.1953; and

(d) Section 22 of chapter 254, P.L.1954.

L.1964, c. 20, s. 13, supplementing Laws 1954, Chapter 254.



Section 52:11-42 - Effective Date

52:11-42. Effective date
This act shall take effect July 1, 1955.

L.1954, c. 267, p. 983, s. 11.



Section 52:11-54 - Short Title

52:11-54. Short title
This act shall be known and may be cited as the "Legislative Services Law of 1978."

L.1979, c. 8, s. 1.



Section 52:11-55 - Legislative Services Commission, Office Of Legislative Services

52:11-55. Legislative Services Commission, Office of Legislative Services
There is established in the Legislative Branch of the State Government, to aid and assist the Legislature in performing its functions, an agency of the Legislature, to be known as the "Office of Legislative Services" to be governed by a commission to be known as the Legislative Services Commission, hereinafter referred to as "the commission," to consist of eight members of the Senate to be appointed by the President thereof and eight members of the General Assembly to be appointed by the Speaker thereof for terms coextensive with their respective terms as members of the House from which they shall be appointed. All members shall serve until the appointment and qualification of their respective successors. Vacancies in the membership of the commission shall be filled for the unexpired terms in the same manner as the original appointments were made. No more than four of each group of eight members shall be appointed from members of the same political party. The commission and the agency shall be deemed to be a continuous body and no action taken by the commission or the office shall be abrogated by reason of the termination of the terms of the members of the commission.

L.1979, c. 8, s. 2.



Section 52:11-56 - Organization And Meetings Of The Commission

52:11-56. Organization and meetings of the commission
Organization and meetings of the commission. a. The commission shall meet for the purpose of organization in the month of January of each even-numbered year and shall elect a chairman and vice-chairman from among its members, who shall hold office for the duration of that two-year Legislature and after the expiration of the second legislative year until their successors shall be elected and qualify. The members of the commission shall receive no compensation for their services but shall be reimbursed for expenses incurred in the performance of their duties.

b. Nine members of the commission shall constitute a quorum and no matter requiring action by the full commission shall be taken except by the affirmative vote of not less than nine members. The commission may create from among its membership and prescribe the jurisdiction of an executive committee and such other standing and special committees, which shall be composed of members equally divided between the two Houses and the two major political parties, and delegate to such committees, its chairman and vice-chairman and executive director specified authority to act for the commission.

c. In addition to its organization meetings, the commission shall meet at least once in each calendar quarter and at other times at the call of its chairman. Upon the written request of at least nine members the secretary shall notice a special meeting of the commission.

L. 1979, c. 8, s. 3. Amended by L. 1985, c. 162, s. 1, eff. May 2, 1985.



Section 52:11-57 - Duties Of The Commission

52:11-57. Duties of the commission
Duties of the commission. a. It is the duty and responsibility of the commission:

(1) To carry on the work of continuous revision of the general and permanent statute law of the State, by causing to be conducted a continuous examination thereof and of the judicial decisions construing the same, and by causing to be prepared and to be submitted to the Legislature for its action thereon from time to time legislative bills designed to revise such portions of the general and permanent statute law as in the judgment of the commission may be necessary to remedy defects therein, to accomplish improvement thereof and to maintain the same in revised, consolidated and simplified form under the general plan and classification of the Revised Statutes;

(2) To provide accurate budgetary, fiscal and program performance, evaluation and analysis, legal assistance, information and advice and informatory and research services to the standing reference, joint and special legislative committees and commissions and to the officers and members of the Legislature;

(3) To study the methods, practices and procedures employed by the Legislature and from time to time make such recommendations for their improvement and modernization as the commission shall deem desirable;

(4) Through the Office of Legislative Services to plan, provide for and coordinate administrative, housekeeping and other general services on behalf of the Legislature in the areas of purchasing, data processing, facilities, public educational programs and legislative district offices in accordance with the joint rules governing the operation of the district offices.

b. The commission is hereby designated as the permanent law revision agency of the State and all proposed revision laws and proposals of like character which are developed as a result of any legislative commission or committee shall be submitted to the commission for examination and study and report, including its recommendations, to the Legislature, before being introduced in the Legislature.

c. The officers and employees of the Office of Legislative Services shall, except as otherwise fixed by law, receive such compensation as shall from time to time be fixed by the commission in accordance with a compensation plan to be established by it and as shall be within the limits of available appropriations therefor.

L. 1979, c. 8, s. 4. Amended by L. 1985, c. 162, s. 2, eff. May 2, 1985.



Section 52:11-58 - Organization Of The Office Of Legislative Services

52:11-58. Organization of the Office of Legislative Services
Organization of the Office of Legislative Services. a. The Office of Legislative Services shall be governed by the commission and shall consist of such subordinate units as the commission shall direct and such officers, employees and consultants as may, from time to time within the availability of funds, be appointed or employed by direction of the commission.

b. In addition to the duties imposed upon the Executive Director, the Legislative Counsel, the Legislative Budget and Finance Officer, the State Auditor and the Director of Public Information by law, it shall be the duty of the Office of Legislative Services to:

(1) Provide, upon request, legal, fiscal, research, information and administrative services and assistance for the Legislature, its officers, committees, commissions, members and staff.

(2) Assist in the preparation or review of drafts of bills, resolutions and amendments thereof proposed for introduction in the Legislature or other legislative documents for and upon the request of any member, committee, commission or staff of the Legislature.

(3) Provide nonpartisan staff for the standing reference committees and other committees and commissions of the Legislature, except those which by law, rule or resolution of either House or direction of the Legislative Services Commission are independent of the office.

(4) Collect, prepare and disseminate to the Legislature, its officers, committees, commissions, members and staff, such information, reports, publications and documents as shall be of concern or interest to or have an impact upon the Legislature or the legislative process.

(5) Provide such other services as the commission may direct.

L. 1979, c. 8, s. 5. Amended by L. 1985, c. 162, s. 3, eff. May 2, 1985.



Section 52:11-59 - Executive Director

52:11-59. Executive Director
Executive Director. The commission shall appoint an Executive Director to serve as the secretary of the commission and as the chief executive officer of the commission and the Office of Legislative Services, who shall be qualified by training and experience in legislative and governmental processes. He shall serve at the pleasure of the commission and shall devote his entire time to the duties of his office. He shall organize the office with such subordinate units as shall be necessary for the duties and responsibilities of the office and shall be responsible for the general supervision and direction of the work of the office. Subject to commission approval the Executive Director shall employ professional and clerical personnel, including associate and assistant counsel, revisers of statutes, auditors, and research and fiscal analysts, and shall provide for the assignment of personnel to aid in the performance of any project or responsibility of the office. The Executive Director shall be the appointing authority and request officer for the office. The Executive Director shall inform the commission of the need for or usefulness of advisory panels to assist the commission and the office in its duties and to cooperate with all advisory panels appointed under the provisions of this act.

L. 1979, c. 8, s. 6. Amended by L. 1985, c. 162, s. 4, eff. May 2, 1985.



Section 52:11-60 - Legislative Counsel

52:11-60. Legislative Counsel
Legislative Counsel. The commission shall appoint a Legislative Counsel, who shall be an attorney-at-law of New Jersey experienced in legislative law, drafting legislation, revision of statutes and parliamentary law and procedure. He shall be the chief legal officer of the Legislature and counsel to the commission and Office of Legislative Services. He shall serve at the pleasure of the commission and under the supervision and direction of the Executive Director shall devote his entire time to the duties of his office. Wherever in any other law a duty is imposed upon or reference is made to the Chief Counsel of the Law Revision and Legislative Services Commission, such duty is transferred to and shall be exercised by, and reference thereto shall be to, the Legislative Counsel in the Office of Legislative Services.

L. 1979, c. 8, s. 7. Amended by L. 1985, c. 162, s. 5, eff. May 2, 1985.



Section 52:11-61 - Duties Of Legislative Counsel.

52:11-61 Duties of Legislative Counsel.

8.It shall be the duty of the Legislative Counsel:

a.To provide general standards for the office to draft, aid in drafting and redrafting bills, resolutions and amendments thereof, and reviewing the same when drafted elsewhere, proposed for introduction in the Legislature and other legislative documents for and upon the request of any legislative commission or of any member, committee or joint committee of the Legislature;

b.To provide general standards for the office to examine and edit legislative bills, proposed for introduction or introduced from time to time in the Senate and General Assembly so as to assure, whenever possible, their compliance with the form and general classification of the Revised Statutes, when so requested or directed by the Legislature or any committee thereof;

c.To furnish assistance and information to the Legislature or any member or committee thereof or to the departments, officers, institutions and agencies of the State and to the public in legal matters concerning the statutes, when so requested;

d.To receive drafts of legislative bills with suggestions and recommendations from the New Jersey Law Revision Commission for the improvement and modification of the general and permanent statute law of the State, and to examine and edit those bills in the same manner as it would other bills under this section;

e.To furnish to the presiding officer of each House of the Legislature or to the committees, joint committees and members of the Legislature, legal assistance, information and advice when and in relation to such matters as the commission shall from time to time determine, relating to

(1)The subject matter and legal effect of the statutes and of proposals made for statutory enactment, and

(2)Questions of parliamentary law and legislative procedure;

f.Upon the written request of either or both Houses of the Legislature, the presiding officer of either House, the majority or minority leader of either House, a legislative committee or commission, to furnish formal written opinions on legal matters;

g.On behalf of the commission to assign appropriate compilation numbers to newly-enacted laws, edit an annual cumulative table of contents to the laws, and initiate administrative corrections in the text of the laws as authorized and directed by R.S.1:3-1 and R.S.1:3-2;

h.To provide the prime sponsor or prime sponsors, as the case may be, of a legislative bill, joint resolution or concurrent resolution, or amendment thereto, as well as the prime sponsor or prime sponsors, as the case may be, of an identical legislative bill, joint resolution or concurrent resolution, or amendment thereto, at the same time as provided to the requester of a written opinion under this section, with advice of any legal defects, constitutional, procedural or otherwise, of which the Legislative Counsel is aware, notwithstanding the provisions of section 17 of this act (C.52:11-70); and

i.To perform such other duties and responsibilities as shall be directed by the commission or provided by law or House rule.

L.1979,c.8,s.8; amended 1985, c.162, s.6; 1985, c.498, s.11; 1999, c.244.



Section 52:11-62 - State Auditor

52:11-62. State Auditor
State Auditor. The office of the State Auditor, as created by the Constitution, is assigned to the Office of Legislative Services. The State Auditor shall continue to be appointed, subject to the statutory qualifications prescribed by R.S. 52:24-2, and shall hold office and perform his constitutional duties, as heretofore. The State Auditor, in addition to his constitutional duties, shall organize the office of the State Auditor with such subordinate units as required and shall be responsible for administering and directing the further statutory duties imposed by this act, subject to the policy direction and control of the Legislative Services Commission and the supervision and direction of the Executive Director.

L. 1979, c. 8, s. 9. Amended by L. 1985, c. 162, s. 7, eff. May 2, 1985.



Section 52:11-63 - Studies, Reports By State Auditor

52:11-63. Studies, reports by State Auditor
In addition to the duties imposed upon the State Auditor by the Constitution and R.S. 52:24-4 the State Auditor, when requested or directed by the Legislature or the Legislative Services Commission, shall make, or cause to be made by contract with independent firms or consultants, studies and reports with respect to the economy, internal management control, and compliance with laws and regulations of the operation of State or State-supported agencies and shall perform such other duties and functions as the commission shall, from time to time, direct or assign.

Audit reports shall provide full disclosure of the results of financial operations, adequate financial information needed in the management of State operations and effective control over income, expenditures, funds, property and other assets and whether the financial transactions have been consummated in accordance with laws, regulations or other legal requirements, and adequate internal financial control over operations is exercised.

L. 1979, c. 8, s. 10. Amended by L. 1985, c. 162, s. 8, eff. May 2, 1985.



Section 52:11-64 - Award Of Contracts By Office Of Legislative Services

52:11-64. Award of contracts by Office of Legislative Services
a. Contracts for consultants' services. The provisions of any other law to the contrary notwithstanding, every contract or agreement for consultants' services to be paid from funds appropriated or otherwise made available to the Office of Legislative Services shall be made or awarded only by specific approval of the commission.

b. Contracts for goods and services. The provisions of any other law to the contrary notwithstanding, every contract for goods or services to be paid for from funds appropriated or otherwise made available to the Office of Legislative Services may be made, negotiated and awarded directly by the Office of Legislative Services. These contracts shall follow the procedures for public advertisement for bids, the exceptions thereto and the waiver procedures set forth in sections 3 through 7 of P.L. 1954, c. 48 (C. 52:34-8 through 52:34-12) and the provisions set forth in sections 10, 13 and 14 of P.L. 1954, c. 48 (C. 52:34-15, 52:34-18 and 52:34-19).

The Office of Legislative Services shall employ the administrative and technical assistance of the Division of Purchase and Property, or its successor, in the Department of the Treasury, to make and negotiate these contracts.

The Division of Purchase and Property, or its successor, in the Department of the Treasury shall provide the administrative and technical assistance to the Office of Legislative Services in making and negotiating these contracts, but shall do so in consultation with and with the approval of the office.

L. 1979, c. 8, s. 11. Amended by L. 1985, c. 98, s. 1, eff. March 29, 1985.



Section 52:11-65 - Director Of Public Information

52:11-65. Director of Public Information
The commission shall appoint a Director of Public Information, who shall by training and experience be well-versed in public information services and legislative and governmental processes. He shall serve at the pleasure of the commission and under the supervision and direction of the Executive Director and shall devote his entire time to the duties of his office. He shall organize the legislative public information services with subordinate units necessary for the work of his office.

The director shall be responsible for providing nonpartisan information and information services to the officers and members of the Legislature and to all standing reference, joint and special committees and commissions of the Legislature, except as otherwise provided by this act or by determination of the commission or the Legislature.

L. 1979, c. 8, s. 12. Amended by L. 1985, c. 162, s. 9, eff. May 2, 1985.



Section 52:11-66 - Duties Of Director Of Public Information

52:11-66. Duties of Director of Public Information
It shall be the duty of the Director of Public Information to:

a. Provide, as requested, information and other related services for the Legislature, its officers, committees, commissions and individual members.

b. Operate a nonpartisan public information service on legislative affairs and a Bill Room for use by the Legislature, its staff, other State and public offices and, when practicable, for the general public.

c. Provide, when requested by the Legislature and directed by the commission, for the scheduling, recording and transcription of the proceedings of legislative committee and commission meetings and hearings.

d. Provide for the maintenance of a library and library services with special emphasis on legislative reference materials for the use of the Legislature and its staff.

e. Plan, develop and coordinate programs regarding the interaction of the Legislature with the public, including public communication, orientation and tours and educational programs.

f. Provide general standards for the Office of Legislative Services in providing information to the public.

g. Maintain a public commercial subscription service for bills, laws and other information.

h. Provide such other services as the commission or Executive Director may direct or as shall be provided by law or House rule.

L. 1979, c. 8, s. 13. Amended by L. 1985, c. 162, s. 10, eff. May 2, 1985.



Section 52:11-67 - Legislative Budget And Finance Officer

52:11-67. Legislative Budget and Finance Officer
Legislative Budget and Finance Officer. The commission shall appoint a Legislative Budget and Finance Officer, who by training and experience shall be well-versed in the fields of budget preparation and analysis, revenue projection, appropriation requirements, program analysis and fiscal management and control. The Legislative Budget and Finance Officer shall be the chief fiscal officer of the Legislature and the commission. He shall serve at the pleasure of the commission, shall devote his entire time to the duties of his office and shall be under the supervision and direction of the Executive Director. Whenever in any other law reference is made to the Legislative Budget and Finance Director, the Executive Director of the Office of Fiscal Affairs or the Legislative Budget Officer, such reference thereto shall be to the Legislative Budget and Finance Officer in the Office of Legislative Services.

L.1979, c.8, s.14; amended 1985, c.162, s.11, eff. May 2, 1985.



Section 52:11-68 - Duties Of Legislative Budget And Finance Officer

52:11-68. Duties of Legislative Budget and Finance Officer
It shall be the duty of the Legislative Budget and Finance Officer to:

a. At the request of the Legislature or any member thereof, collect and assemble factual information relating to the fiscal affairs of the State;

b. At the request of the Legislature or any member thereof, examine requests for appropriations and receive and investigate the truth, fairness and correctness of all claims against the State for payment of which appropriations are to be requested;

c. Report to the Legislature through the Joint Appropriations Committee, or in such other manner as shall be directed by the Legislature, upon the foregoing and as to any other matter which may be of assistance to said committee or the Legislature in forming an independent judgment in the determination of any fiscal matters before it and attend upon the Joint Appropriations Committee during its sittings and hearings and perform such services for it as it shall direct;

d. Provide the Legislature with expenditure information and, upon request, performance analyses of programs and transactions.

L. 1979, c. 8, s. 15. Amended by L. 1985, c. 162, s. 12, eff. May 2, 1985.



Section 52:11-69 - Officers And Employees Of The Office; Status

52:11-69. Officers and employees of the office; status
a. The commission is authorized to designate those offices and positions in Office of Legislative Services which for the purposes of the Unemployment Compensation law are major nontenured policy making or advisory positions.

b. Officers and employees of the office shall be chosen subject to the approval of the commission without reference to political affiliation, solely on grounds of fitness to perform the duties of their office or employment and their employment and civil service status shall be governed by subsection d. of R.S. 11:4-4, except that:

(1) Any person holding office, position or employment in any department, board, commission or agency in the Executive Branch of the State Government, which is in the classified service of the civil service, who shall be appointed to any office, position or employment under the Legislative Services Commission shall, after the adoption of a resolution by the Legislative Services Commission to that effect, hold the office, position or employment to which he is so appointed with the same civil service rights, privileges and protections as he had and enjoyed in said office, position or employment in the Executive Branch of the State Government, notwithstanding that the office, position or employment to which he is so appointed shall itself be in the unclassified service of the civil service; and

(2) Employees performing stenographic or clerical duties may be appointed from the classified service of the civil service of the State in any case in which in the judgment of the commission more competent persons can be so employed and when so appointed such employees shall have civil service status as members of the classified service of the civil service, but no law or rule regulating assignment to duties, hours of work or payment for overtime shall be binding upon the agency as to persons employed by it whether or not they are employed from the classified service of the civil service.

Laws 1979, c. 8, s. 16.



Section 52:11-70 - Request For Assistance, Information Or Advice, Confidential

52:11-70. Request for assistance, information or advice, confidential
All requests for legal assistance, information or advice and all information received by the Office of Legislative Services in connection with any request for fiscal, budgetary or research service or for the drafting or redrafting of bills, resolutions or amendments thereof for introduction in the Legislature shall be regarded as confidential and no information in respect thereto shall be given to the public or to any person other than the person or persons making such request or any officer or person duly authorized to have such information, unless and until the person making such request consents thereto or the subject matter thereof shall have been made public in some manner.

Laws 1979, c. 8, s. 17.



Section 52:11-71 - Forbids Lobbying

52:11-71. Forbids lobbying
No officer or employee of the office, other than a member of the commission, shall urge or oppose the adoption of any legislation or give any legal opinion to any private individual or corporation or to any public officer, department, instrumentality or agency of the State Government except as provided in this act and except such officers, members, committees and joint committees of the Legislature as the commission shall, from time to time, direct.

Laws 1979, c. 8, s. 18.



Section 52:11-72 - Reports

52:11-72. Reports
The commission shall report to the Legislature once each year and at such other times as it may deem advisable and may accompany its report with proposed bills or changes in the Rules of the Senate and General Assembly designed to carry out any of its recommendations.

Laws 1979, c. 8, s. 19.



Section 52:11-73 - Personnel Transferred; Rules Continued

52:11-73. Personnel transferred; rules continued
All of the officers and employees of the Legislative Services Agency and the Office of Fiscal Affairs together with all their functions, powers and duties are transferred to the Office of Legislative Services and the officers and employees shall be assigned to positions therein without diminution in compensation or seniority rights or impairment of tenure, civil service or retirement system rights.

All rules, regulations and operating procedures of the Legislative Services Agency and the Office of Fiscal Affairs in effect on the effective date of this act are continued in effect until amended or repealed pursuant to this act.

Laws 1979, c. 8, s. 20.



Section 52:11-74 - Property Transferred

52:11-74. Property transferred
All property and equipment, books, files and documents of, or in the custody of the Legislative Services Agency or the Office of Fiscal Affairs are transferred to the Office of Legislative Services.

Laws 1979, c. 8, s. 21.



Section 52:11-75 - Appropriations Transferred

52:11-75. Appropriations transferred
All appropriations, grants and other moneys available and to become available to the Legislative Services Agency and the Office of Fiscal Affairs are transferred to the Office of Legislative Services.

Laws 1979, c. 8, s. 22.



Section 52:11-76 - Powers And Duties Of Legislative Budget Officer Under Appropriations Act

52:11-76. Powers and duties of Legislative Budget Officer under Appropriations Act
Except as otherwise in this act provided all powers and duties imposed upon the Executive Director, Office of Fiscal Affairs, by any other law are transferred to and shall be exercised by the Legislative Budget Officer in the Office of Legislative Services and all other references in any such act to the Executive Director, Office of Fiscal Affairs, shall mean and refer to the Legislative Budget Officer.

Laws 1979, c. 8, s. 23.



Section 52:11-77 - Initial Members And Officers Of Commission; Terms Of Office

52:11-77. Initial members and officers of commission; terms of office
The members of the Law Revision and Legislative Services Commission and its chairman and vice chairman in office on the effective date of this act shall constitute the first members and officers of the commission and shall so serve for the terms for which they were appointed to, or elected by, the former commission.

Laws 1979, c. 8, s. 31.



Section 52:11-78 - Legislative Information Available To Public, Maintained In Electronic Form.

52:11-78 Legislative information available to public, maintained in electronic form.
1. a. The Office of Legislative Services shall make available to the public and maintain in electronic form the following information:

(1)the most current available compilation of the official text of the statutes of New Jersey;

(2)the text of all bills introduced during the current two-year session of the Legislature, including amended versions, as well as sponsor statements, committee statements, and fiscal notes;

(3)all bills currently pending in the Legislature, listed by subject and sponsor;

(4)bill-tracking data on all bills pending in the Legislature, including the history of actions, current status, a complete voting record, including individual votes by members of the Legislature recorded during committee meetings, updated on a daily basis and made available and maintained for the two-year legislative term in progress and the immediately preceding term, and, where appropriate, by citation of the section of law to be amended by a bill;

(5)a current calendar of legislative events, including the schedule of legislative committee meetings, and a list of bills scheduled for legislative action;

(6)a current directory of the members of the Legislature, including complete committee membership information;

(7)the text of all chapter laws beginning with laws passed by the Legislature after 12:00 noon, January 9, 1996; and

(8)such other information as the Legislative Services Commission shall direct.

b.The information specified in subsection a. of this section shall be made available to the public through the largest nonproprietary cooperative public computer network.

c.The Office of Legislative Services shall not impose a fee or usage charge as a condition of accessing the information specified in subsection a. of this section through the network described in subsection b. of this section.

d.The Office of Legislative Services may offer a fee-based electronic legislative information service which may include, in addition to the information specified in subsection a. of this section, the following information and capabilities:

(1)the ability for users to automatically maintain updated private databases and receive notification of scheduled action on specific bills or subject matter;

(2)the ability for users to retrieve information by various means of searching full text; and

(3)archives of bill texts and related information from prior sessions of the Legislature.

e.Nothing contained in this section shall be construed as prohibiting a private individual or entity from using the information specified in subsection a. of this section to provide, either commercially or on a voluntary basis, services similar to those provided by the Office of Legislative Services pursuant to subsection d. of this section.

f.The Office of Legislative Services shall consult with the appropriate office within the executive branch of the State government responsible for computer security and guidelines in order to provide the information specified in subsection a. of this section on the largest nonproprietary cooperative public computer network, and both offices shall take all appropriate security measures, subject to the approval of the Legislative Services Commission or the designee thereof, to protect the computer systems that provide access to and store the information specified in subsection a. of this section.

g.No fee shall be charged to the Office of Legislative Services by the appropriate office within the executive branch of the State government responsible for computer security and guidelines for services rendered related to this act.

L.1995, c.319; amended 2007, c.160.



Section 52:11-79 - Findings, Declarations Relative To Henry J. Raimondo New Jersey Legislative Fellows Program.

52:11-79 Findings, declarations relative to Henry J. Raimondo New Jersey Legislative Fellows Program.

1.The Legislature finds and declares that:

a.graduate students in this State who have an interest in government, law, politics and public policy should have an opportunity to learn about and participate in State government and the legislative process;

b.the establishment of a Legislative Fellows Program to enable participation by these students will foster awareness and appreciation in younger citizens of this State of how laws are created, and encourage these students to be involved with State government throughout their careers;

c.a Legislative Fellows Program would serve the Legislature's need for staff assistance during the most demanding period of the legislative session; and

d.a Legislative Fellows Program would benefit legislative staff agencies' recruitment efforts for regular staff.

L.2000,c.44,s.1.



Section 52:11-80 - Henry J. Raimondo New Jersey Legislative Fellows Program.

52:11-80 Henry J. Raimondo New Jersey Legislative Fellows Program.

2.There is established the Henry J. Raimondo New Jersey Legislative Fellows Program at the Eagleton Institute of Politics of Rutgers, The State University. Students enrolled in graduate programs of Rutgers University shall be selected to participate in the program as fellows.

L.2000,c.44,s.2.



Section 52:11-81 - Selection, Assignment Of Fellows; Stipend.

52:11-81 Selection, assignment of fellows; stipend.

3.Eight fellows shall be selected each year pursuant to section 5 of this act, and shall be assigned to work with the New Jersey Legislature as follows: four Fellows shall be assigned to work in the Office of Legislative Services; one Fellow shall be assigned to work in the Senate Majority Office; one Fellow shall be assigned to work in the Senate Minority Office; one Fellow shall be assigned to work in the General Assembly Majority Office; and one Fellow shall be assigned to work in the General Assembly Minority Office. Each fellow shall receive a stipend during the period of internship with the Legislature.

L.2000,c.44,s.3.



Section 52:11-82 - Henry J. Raimondo New Jersey Legislative Fellows Program Advisory Committee.

52:11-82 Henry J. Raimondo New Jersey Legislative Fellows Program Advisory Committee.

4.There is established a Henry J. Raimondo New Jersey Legislative Fellows Program Advisory Committee, consisting of the following members: the Executive Director of the Office of Legislative Services; the Executive Director of the Senate Majority Office; the Executive Director of the Senate Minority Office; the Executive Director of the General Assembly Majority Office; the Executive Director of the General Assembly Minority Office; and five members of the Rutgers University faculty, to be appointed by the Director of the Eagleton Institute of Politics of Rutgers University.

L.2000,c.44,s.4.



Section 52:11-83 - Appointment Of Director.

52:11-83 Appointment of director.

5.The Director of the Eagleton Institute of Politics of Rutgers University shall appoint the director of the Henry J. Raimondo New Jersey Legislative Fellows Program, who shall administer the program and, with the aid of the advisory committee, recruit and select the fellows.

L.2000,c.44,s.5.



Section 52:11-84 - Tuition, Fee Support; Matching Appropriations.

52:11-84 Tuition, fee support; matching appropriations.

6.Rutgers University shall provide tuition and fee support for the fellows for the academic year. The State shall appropriate funds in each fiscal year to finance the stipends provided to fellows pursuant to section 3 of this act in an amount equal to the annual tuition and fee support provided by Rutgers University in that academic year.

L.2000,c.44,s.6.



Section 52:12-1 - Official Handbook Of Legislature; Printing; Binding

52:12-1. Official handbook of legislature; printing; binding
The "Manual of the Legislature of New Jersey" shall be the official handbook and manual of the Legislature of this State. Each volume of the manual shall contain not less than 200 pages, shall be printed on good paper and bound in a substantial manner in cloth.

Amended by L.1958, c. 8, p. 29, s. 1, eff. April 16, 1958.



Section 52:12-2 - Contents

52:12-2. Contents
52:12-2. The legislative manual shall include in the contents of each volume the following: a. The Constitution of the State of New Jersey;



b. The rules of the Senate, the rules of the General Assembly, and the joint rules and orders of the Senate and General Assembly;

c. A correct list of the members of the Legislature of the Session for which the volume is published, with their post-office addresses;

d. A correct list of the several State officers, with the names of their offices, their post-office addresses, the terms for which they are elected or appointed and the date of the expiration thereof;

e. A correct list of the names of the Chief Justice and Justices of the Supreme Court, and the judges of the Superior Court, their terms of office and the date of the expiration thereof;

f. A correct list of the officers of each county, including the sheriff, coroners, county clerk, surrogate, county treasurer, register of deeds and mortgages, and county prosecutors, with their post-office addresses, their terms of office and the date of the expiration thereof;

g. A list of the United States Courts in and for this State, with the names of the judges, clerks, the place where held and the time of holding their several terms;

h. The names of the President and Officers of the United States Government, and the names and post-office addresses of the United States judges and other officers of the United States Courts in this State;

i. The latest census of this State taken under the authority of the United States, as well as any census of the State when taken under the authority of the State;

j. The election returns of the general election next preceding the meeting of the Legislature for which the volume is published;

k. A careful synopsis of all the annual reports of the State departments and institutions required by law to be submitted to the Governor or Legislature; and

l. Such other matter as the Governor or Legislature may from time to time direct to be published in such volume, or which the compilers of the volume may see fit to print, pertaining to the affairs of the State.

Amended 1953,c.49,s.1; 1991,c.91,s.495.



Section 52:12-3 - Number Of Copies Delivered To Legislature Annually; Payment Therefor

52:12-3. Number of copies delivered to legislature annually; payment therefor
Two thousand copies of the legislative manual shall be furnished for the use of the legislature at each annual session thereof, eight hundred copies to be for the senate and twelve hundred copies for the house of assembly. Upon the delivery of such copies, the sergeants at arms of the senate and house of assembly respectively shall give a receipt therefor, and upon presentation of such receipts to the state comptroller, the comptroller shall draw his warrant in favor of the compiler and publisher of the legislative manual for the price of the delivered copies, and the same shall be paid by the state treasurer.



Section 52:12-4 - Copies Of Changes In Rules Of Legislature During Session Furnished Free Of Cost

52:12-4. Copies of changes in rules of legislature during session furnished free of cost
In the event of any change in, or amendment being made to, any of the rules of either branch of the legislature, or of the joint rules and orders of the senate and general assembly during the session, the compilers and publishers of the legislative manual shall print such change or amendment upon slips or in pamphlet form, as the case may require, and shall furnish, free of cost, one thousand copies of the same to both branches of the legislature in the proportion named in section 52:12-3 of this title.



Section 52:12-5 - Copies For Public Schools; Payment Therefor

52:12-5. Copies for public schools; payment therefor
One thousand copies of the legislative manual shall be furnished to the state commissioner of education, who shall distribute one copy to each of the graded public schools of this state as soon as possible after the manuals are delivered to him. Upon presentation of the bill, certified as correct by the commissioner of education, the state comptroller shall draw his warrant in favor of the compiler and publisher for the payment of such bill, and the same shall be paid by the state treasurer out of any sum appropriated for such purpose.



Section 52:12-6 - Copies For Public Libraries And Historical Societies

52:12-6. Copies for public libraries and historical societies
There shall be distributed annually, at the expense of the state, one copy of the legislative manual to each of the free public libraries and each of the incorporated historical societies in the counties of this state.



Section 52:13-1 - Attendance Of Witnesses; Production Of Books And Papers; Legal And Clerical Assistance

52:13-1. Attendance of witnesses; production of books and papers; legal and clerical assistance
Any joint committee of the legislature, any standing committee of either house, or any special committee directed by resolution to enter upon any investigation or inquiry, the pursuit of which shall necessitate the attendance of persons or the production of books or papers, shall have power to compel the attendance before it of such persons as witnesses and the production before it of such books and papers as it may deem necessary, proper and relevant to the matter under investigation. Any such committee shall also have the power to employ such legal and clerical assistance as it may deem necessary to the proper conduct of the investigation.



Section 52:13-2 - Summons For Witnesses; Execution

52:13-2. Summons for witnesses; execution
If any person upon being summoned in writing by order of any committee mentioned in section 52:13-1 of this title to appear before such committee and testify, fails to obey such summons, the speaker of the house of assembly or the president of the senate may, upon application to him, by warrant under his hand order the sergeant at arms of the house over which he presides to arrest such person and bring him before the committee, and the sergeant at arms shall thereupon execute the warrant to him so directed.



Section 52:13-3 - Compensation Of Witnesses; Swearing Witnesses; Perjury; Immunity; Refusal To Answer Or Be Sworn

52:13-3. Compensation of witnesses; swearing witnesses; perjury; immunity; refusal to answer or be sworn
Witnesses summoned to appear before any committee authorized by this article or any other law to conduct an investigation or inquiry shall be entitled to receive the same fees and mileage as persons summoned to testify in the courts of the state. All such witnesses may be sworn by any member of the committee conducting the investigation or inquiry; and all witnesses sworn before any such committee shall answer truly all questions put to them which the committee shall decide to be proper and pertinent to the investigation or inquiry; and any witness so sworn who shall swear falsely shall be guilty of perjury. No such witness shall be excused from answering any such questions on the ground that to answer the same might or would incriminate him; but no answers made by any witness to any such questions shall be used or admitted in evidence in any proceeding against such witness, except in a criminal prosecution against the witness for perjury in respect to his answers to such questions.

Any witness who refuses to answer any questions decided by the committee to be proper and pertinent shall be guilty of a misdemeanor; and any witness who, having been summoned to appear before any such committee, fails to appear in obedience to the summons or, appearing, refuses to be sworn shall be guilty of a misdemeanor.



Section 52:13-4 - Expenses Of Investigations; Payment

52:13-4. Expenses of investigations; payment
The state treasurer shall, upon the warrant of the state comptroller, pay the fees and mileage of witnesses called, the compensation of legal and clerical assistance employed and the expenses of the sergeant at arms of either house in the execution of warrants pursuant to section 52:13-2 of this title, when the same shall be certified as correct and necessary by the chairman of the committee under whose authority and by whose order the same shall have been incurred, but only when the chairman's certificate has received the approval of the governor.



Section 52:13-5 - What Constitutes Contempt; Report Thereof To Legislature

52:13-5. What constitutes contempt; report thereof to legislature
Whenever, in any investigation or inquiry by any committee constituted by joint resolution of the legislature to enter upon or make such investigation or inquiry, any witness summoned or subpoenaed to appear before such committee to testify or to produce books, documents, papers or records, shall willfully neglect or refuse to appear in obedience to the summons or subpoena, or shall willfully neglect or refuse to produce any books, documents, papers or records commanded to be produced by the summons or subpoena, or shall refuse to be sworn or affirmed, or shall refuse to answer any question put to him which the committee shall decide to be proper and pertinent to such investigation or inquiry, or shall in any other way contemn the authority or privileges of the legislature, and the facts alleged to constitute any such contempt shall have been reported by any such committee to the legislature, the alleged contemner shall be tried, and the alleged contempt determined, as hereinafter provided.



Section 52:13-6 - Joint Session To Determine Alleged Contempt; Order For Arrest; Service

52:13-6. Joint session to determine alleged contempt; order for arrest; service
The senate and general assembly may by concurrent resolution direct that the senate and general assembly meet in joint session at a time and place therein fixed for the purpose of hearing the evidence and arguments regarding the alleged contempt and may order that a warrant, directed to any sergeant at arms of either house or of the joint session or to any sheriff, police officer, member of the state police, constable or other peace officer, issue in such manner as shall be prescribed in and by the concurrent resolution for the arrest of the alleged contemner and the production of him at the bar of such joint session, there to be heard.



Section 52:13-7 - Hearing By Joint Session

52:13-7. Hearing by joint session
At the time and place fixed as aforesaid, or at any adjournment, the joint session shall sit and summarily hear the evidence and the arguments relating to the alleged contempt. The joint session shall adjourn from time to time until the matter shall have been disposed of and the alleged contemner shall appear and attend at each and every such adjourned session.



Section 52:13-8 - Contemner's Rights

52:13-8. Contemner's rights
Any alleged contemner shall have the right to be heard before the joint session, to be represented by counsel, to call witnesses in his behalf, and to examine and cross-examine witnesses.



Section 52:13-9 - Determination Of Contempt By Each House Separately; Concurrent Resolution

52:13-9. Determination of contempt by each house separately; concurrent resolution
After the joint session shall have heard the evidence and such arguments as may be made, the senate and the general assembly shall separately convene and shall separately consider and determine the alleged contempt; and the determination shall be by a concurrent resolution, which may originate in either house.



Section 52:13-10 - Sentence; Order Of Commitment

52:13-10. Sentence; order of commitment
Any person found to be guilty of a contempt of the legislature by a concurrent resolution of the two houses thereof, as hereinbefore provided, may be sentenced to imprisonment in the state prison or in the common jail of any county for any period not exceeding six months as shall be directed in and by the concurrent resolution determining the contempt, for the execution of which such concurrent resolution may order that a commitment shall issue, directed to any sheriff, police officer, member of the state police, constable or other peace officer, and to the keeper of the state prison or the keeper of the common jail of any county, which commitment shall be signed by the president of the senate and the speaker of the house of assembly in office at the date of the issue thereof.



Section 52:13-11 - Continuing Validity Of Commitment

52:13-11. Continuing validity of commitment
Any commitment issued in accordance with section 52:13-10 of this title shall remain valid and effective until the imprisonment therein set forth shall have been served, notwithstanding the legislature which directed the issue of the commitment may meanwhile have adjourned or ended.



Section 52:13-12 - Bail Of Contemner

52:13-12. Bail of contemner
Any judge of the Superior Court may let to bail any person apprehended for hearing on a charge of contempt under a warrant issued by direction of a concurrent resolution as provided in section 52:13-6 of this Title, in such amount and with such surety as the judge shall determine to be reasonable, to appear before the Joint Session of the Legislature, at the time and place fixed by the warrant as well as at any and all adjournments thereof, and to stand to and abide such determination and sentence as may thereafter be found or imposed against the person so apprehended. Such recognizances shall run in favor of the State of New Jersey and shall be filed by the judge in the office of the Secretary of State.

Amended by L.1953, c. 49, p. 853, s. 2.



Section 52:13-13 - Powers Given Additional To Other Powers

52:13-13. Powers given additional to other powers
The powers given by this article shall be in addition to the powers given by article 1 of this chapter (s. 52:13-1 et seq.).



Section 52:13A-1 - Expenses Of Trial Of Impeachment To Be Paid By State Treasurer

52:13A-1. Expenses of trial of impeachment to be paid by State Treasurer
The expenses incurred by the Senate upon any trial of an impeachment, or incurred under the direction of the Senate by any officer thereof, or by the managers appointed by the General Assembly, to conduct the trial of such impeachment, the fees and expenses of witnesses for the State, the compensation of the official stenographer, and all other costs and expenses on behalf of the State, properly incurred or made in the preparation for, management or conduct of the trial, shall be paid by the State Treasurer, upon the warrant of the Director of the Division of Budget and Accounting in the Department of the Treasury, to the persons entitled thereto, upon the presentation of proper vouchers therefor approved by the President of the Senate.

L.1951, First Sp.Sess., c. 353, p. 1466, s. 1.



Section 52:13A-2 - Manner Of Payment Of Expenses

52:13A-2. Manner of payment of expenses
For the purpose of providing funds for the payment of expenses enumerated in section one of this act, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, upon the order of the President of the Senate, draw his warrant upon the State Treasurer in favor of the sergeant at arms of the Senate or other officer designated by the Senate to serve process, or in favor of the chairman of the board of managers appointed by the General Assembly, for such sum, not exceeding three hundred dollars ($300.00) at one time, as will suffice to meet such expenses; and such officer shall, at the end of the trial, account to the said director for his disbursement from the funds so provided, forthwith pay into the State Treasury any unexpended balance thereof and file with the said director vouchers for the money disbursed by him or under his direction.

L.1951, First Sp.Sess., c. 353, p. 1467, s. 2.



Section 52:13A-3 - Witness Fees And Mileage

52:13A-3. Witness fees and mileage
Every person summoned to attend the Senate as a witness shall receive, from the party in whose behalf he is summoned, one dollar ($1.00) for each day's attendance and mileage at the rate of six cents ($0.06) for each mile required to be traveled in going from and returning to his residence by the most usual route of travel between Trenton and the place of residence.

No witness shall be required to attend upon the Senate until one day's fee and mileage for one way is paid or tendered.

L.1951, First Sp.Sess., c. 353, p. 1467, s. 3.



Section 52:13A-4 - Board And Maintenance Of Indigent Persons Summoned As Witnesses

52:13A-4. Board and maintenance of indigent persons summoned as witnesses
The Senate may order the board and maintenance of any indigent person summoned as a witness on any trial, while in attendance upon the Senate, to be paid by the sergeant at arms or other officer charged with the service of process, out of the money of the State in his hands, in the same manner as witnesses' fees are paid.

L.1951, First Sp.Sess., c. 353, p. 1468, s. 4.



Section 52:13A-5 - Bills To Be Paid On Certificate Of Correctness

52:13A-5. Bills to be paid on certificate of correctness
All bills for the board and maintenance of indigent witnesses, and all payments to witnesses of fees and mileage, except those required to be made in advance, shall be paid only on the certificate of the Secretary of the Senate that the same are correct.

L.1951, First Sp.Sess., c. 353, p. 1468, s. 5.



Section 52:13A-6 - Effective Date

52:13A-6. Effective date
This act shall take effect January first, one thousand nine hundred and fifty-two.

L.1951, First Sp.Sess., c. 353, p. 1468, s. 6.



Section 52:13B-6 - Review Of Introduced Bill, Determination Of Need And Request For Fiscal Note.

52:13B-6 Review of introduced bill, determination of need and request for fiscal note.

1.Whenever any bill is introduced in either the Senate or General Assembly, and that bill receives first reading pursuant to the rules of the House in which it is introduced, the bill shall be immediately reviewed by the Legislative Budget and Finance Officer in the Office of Legislative Services. If, upon that review, the Legislative Budget and Finance Officer determines that the bill may increase or decrease expenditures or increase or decrease revenues of the State or any political subdivision thereof, the Officer shall immediately forward a request for a fiscal note to the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.1980, c.67, s.1; amended 2007, c.151, s.1.



Section 52:13B-7 - Forwarding Of Request For Fiscal Note; Preparation, Return To Legislative Budget And Finance Officer.

52:13B-7 Forwarding of request for fiscal note; preparation, return to Legislative Budget and Finance Officer.

2. a. It shall be the duty of the director, upon receipt of a request for a fiscal note, to forward the request within 5 business days to the State department, commission or agency which would be authorized or required to carry out the purposes of the bill or, if the bill would affect the expenditures or revenues of any political subdivision of the State, to the State department, commission or agency having the most adequate information pertaining thereto.

b.Within 20 business days after receiving a request for a fiscal note from the director, the State department, commission or agency shall prepare and return to the director a fiscal note containing the most accurate estimate possible, in dollars, concerning the amount by which expenditures or revenues will be increased or decreased for the State or any of its political subdivisions. The fiscal note shall contain information relating to as many fiscal years as can reasonably be foreseen.

c.Within 5 business days after receiving a fiscal note from a State department, commission or agency, the director shall return the fiscal note to the Legislative Budget and Finance Officer. The director shall include with the fiscal note a statement (1) concurring with the fiscal note, (2) suggesting alternative dollar amounts, or (3) indicating any other information which the director deems relevant.

L.1980, c.67, s.2; amended 2007, c.151, s.2.



Section 52:13B-8 - Statement Of Legislative Budget And Finance Officer Appended To Fiscal Note.

52:13B-8 Statement of Legislative Budget and Finance Officer appended to fiscal note.

3.Upon receiving a fiscal note from the director, the Legislative Budget and Finance Officer shall, by a date consistent with legislative consideration, append thereto a statement (1) concurring with the fiscal note, (2) suggesting alternative dollar amounts, or (3) indicating any other information which the Officer deems relevant.

L.1980, c.67, s.3; amended 2007, c.151, s.3.



Section 52:13B-9 - Nonreceipt Of Fiscal Note, Production Of Legislative Fiscal Estimate.

52:13B-9 Nonreceipt of fiscal note, production of legislative fiscal estimate.

4.If the Legislative Budget and Finance Officer has not received a fiscal note from the director by a date consistent with legislative consideration, the Officer shall cause a legislative fiscal estimate to be produced by the Office of Legislative Services as soon as practicable. The legislative fiscal estimate shall contain the same information as would be included in a fiscal note. In addition, it shall contain the following statement: "This legislative fiscal estimate has been produced by the Office of Legislative Services due to the failure of the Executive Branch to respond to our request for a fiscal note."

L.1980, c.67, s.4; amended 2007, c.151, s.4.



Section 52:13B-10 - Electronic Copy Of Fiscal Note, Estimate To Sponsor, Notice Of Right To Object.

52:13B-10 Electronic copy of fiscal note, estimate to sponsor, notice of right to object.

5.When the Legislative Budget and Finance Officer has a complete fiscal note or legislative fiscal estimate, the Officer shall transmit an electronic copy of the fiscal note or legislative fiscal estimate to the sponsor whose name first appears on the bill with a notice that the sponsor may object to the fiscal note or legislative fiscal estimate within three business days after the transmittal of the electronic copy.

L.1980, c.67, s.5; amended 2007, c.151, s.5.



Section 52:13B-11 - Approval, Objection By Sponsor, Publishing Of Fiscal Note, Estimate.

52:13B-11 Approval, objection by sponsor, publishing of fiscal note, estimate.

6.If, after the three-day review period provided in section 5 of P.L.1980, c.67 (C.52:13B-10), the Legislative Budget and Finance Officer has received no objections from the sponsor, the Officer shall cause the fiscal note or legislative fiscal estimate to be printed and promptly made available through the Office of Legislative Services to all members of the Legislature and to the general public. If, however, the sponsor objects to the fiscal note or legislative fiscal estimate, the Legislative Budget and Finance Officer shall promptly review it and make any changes therein which the Officer might deem as reasonable, in the interest of accuracy and objectivity. Any fiscal note or legislative fiscal estimate with which a sponsor does not concur after being reviewed by the Legislative Budget and Finance Officer shall contain the following statement: "The sponsor does not concur with the information presented herein."

L.1980, c.67, s.6; amended 2007, c.151, s.6.



Section 52:13B-13 - Emergency Request For Fiscal Information.

52:13B-13 Emergency request for fiscal information.

8.Whenever the Legislative Budget and Finance Officer has reason to believe that a fiscal note on any bill will be required more quickly than provided for in this act, the Officer shall submit to the director an emergency request for fiscal information, which the director shall cause to be completed as quickly as possible, but in no case later than 10 business days. This emergency request shall be in addition to a request for a fiscal note and shall represent the director's best judgment as to the fiscal implications of pending legislation.

L.1980, c.67, s.8; amended 2007, c.151, s.7.



Section 52:13B-14 - Sponsor, Chair, Presiding Officer Request For Fiscal Note, Permissive.

52:13B-14 Sponsor, chair, presiding officer request for fiscal note, permissive.

9. a. In any case in which the Legislative Budget and Finance Officer has not determined, pursuant to this act, that a bill contains fiscal implications, the sponsor of the bill, the chairman of the committee to which the bill was referred, or the presiding officer of the House, may direct the Legislative Budget and Finance Officer to request a fiscal note, if, in the opinion of any of them, one is warranted.

b.In any case in which a bill is amended and those amendments affect the fiscal implications of the bill, the Legislative Budget and Finance Officer shall request a fiscal note.

L.1980, c.67, s.9; amended 2007, c.151, s.8.



Section 52:13C-18 - Declaration Of Intent.

52:13C-18 Declaration of intent.

1.The Legislature affirms that the preservation of responsible government requires that the fullest opportunity be afforded to the people of the State to petition their government for the redress of grievances and to express freely to individual legislators, committees of the Legislature and the Governor their opinion on legislation and current issues, to Executive Branch officers and agencies their opinion on rules and regulations developed and promulgated by those officers and agencies in the exercise of powers delegated to them by law, and to the Governor and Executive Branch officers and agencies their opinion on matters involving the administration of various governmental processes by the Governor and those officers and agencies in the exercise of powers delegated to them by law.

The Legislature finds, however, that the preservation and maintenance of the integrity of the legislative process, the regulatory process and governmental process, including the development and promulgation of rules and regulations or administration of various governmental processes to effectuate the implementation of statutory law, requires the identification in certain instances of persons and groups who seek to influence the content, introduction, passage or defeat of legislation, the proposal, adoption, amendment, or repeal of rules and regulations or the administration of various governmental processes, and, where it is not otherwise apparent or readily ascertainable, the nature of the interest which those persons and groups seek to advance or protect through such activity.

It is in the public interest to closely monitor the activities of governmental affairs agents and lobbyists with respect to their involvement in influencing legislative, regulatory and governmental processes to ensure the integrity of government.

Therefore, it is the purpose of this act, as amended by P.L.2004, c.27, to require adequate disclosure in certain instances in order to make available to the Legislature, governmental officials and the public information relative to the activities of persons who seek to influence the content, introduction, passage or defeat of legislation, the proposal, adoption, amendment or repeal of rules and regulations or the administration of various governmental processes by such means.

L.1971,c.183,s.1; amended 1991, c.243, s.2; 2004, c.27, s.1.



Section 52:13C-19 - Short Title.

52:13C-19 Short title.

2.This act shall be known as the "Legislative and Governmental Process Activities Disclosure Act."

L.1971,c.183,s.2; amended 2004, c.27, s.2.



Section 52:13C-20 - Definitions.

52:13C-20 Definitions.

3.For the purposes of this act, as amended and supplemented, unless the context clearly requires a different meaning:

a.The term "person" includes an individual, partnership, committee, association, corporation, and any other organization or group of persons.

b.The term "legislation" includes all bills, resolutions, amendments, nominations and appointments pending or proposed in either House of the Legislature, and all bills and resolutions which, having passed both Houses, are pending approval by the Governor.

c.The term "Legislature" includes the Senate and General Assembly of the State of New Jersey and all committees and commissions established by the Legislature or by either House thereof.

d.The term "lobbyist" means any person, partnership, committee, association, corporation, labor union or any other organization that employs, engages or otherwise uses the services of any governmental affairs agent to influence legislation, regulation or governmental processes.

e.(1) The term "Governor" includes the Governor or the Acting Governor; and

(2) the term "Lieutenant Governor" means the person elected to that office, or appointed to fill a vacancy therein, pursuant to Article V, Section I of the New Jersey Constitution.

f.The term "communication with a member of the Legislature", "with legislative staff," "with the Governor," "with the Lieutenant Governor," "with the Governor's staff," or "with an officer or staff member of the Executive Branch" means any communication, oral or in writing or any other medium, addressed, delivered, distributed or disseminated, respectively, to a member of the Legislature, to legislative staff, to the Governor, to the Lieutenant Governor, to the Governor's staff, or to an officer or staff member of the Executive Branch, as distinguished from communication to the general public including but not limited to a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch. If any person shall obtain, reproduce or excerpt any communication or part thereof which in its original form was not a communication under this subsection and shall cause such excerpt or reproduction to be addressed, delivered, distributed or disseminated to a member of the Legislature, to legislative staff, to the Governor, to the Lieutenant Governor, to the Governor's staff, or to an officer or staff member of the Executive Branch, such communication, reproduction or excerpt shall be deemed a communication with the member of the Legislature, with legislative staff, with the Governor, with the Lieutenant Governor, with the Governor's staff, or with an officer or staff member of the Executive Branch by such person.

g.The term "governmental affairs agent" means any person who receives or agrees to receive, directly or indirectly, compensation, in money or anything of value including reimbursement of his expenses where such reimbursement exceeds $100.00 in any three-month period, to influence legislation, to influence regulation or to influence governmental processes, or all of the above, by direct or indirect communication with, or by making or authorizing, or causing to be made or authorized, any expenditures providing a benefit to, a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or any officer or staff member of the Executive Branch, or who holds himself out as engaging in the business of influencing legislation, regulation or governmental processes, by such means, or who incident to his regular employment engages in influencing legislation, regulation or governmental processes, by such means; provided, however, that a person shall not be deemed a governmental affairs agent who, in relation to the duties or interests of his employment or at the request or suggestion of his employer, communicates with a member of the Legislature, with legislative staff, with the Governor, with the Lieutenant Governor, with the Governor's staff, or with an officer or staff member of the Executive Branch concerning any legislation, regulation or governmental process, if such communication is an isolated, exceptional or infrequent activity in relation to the usual duties of his employment.

h.The term "influence legislation" means to make any attempt, whether successful or not, to secure or prevent the initiation of any legislation, or to secure or prevent the passage, defeat, amendment or modification thereof by the Legislature, or the approval, amendment or disapproval thereof by the Governor in accordance with his constitutional authority.

i.The term "statement" includes a notice of representation or a report required by this act, as amended and supplemented.

j.(Deleted by amendment, P.L.1991, c.243).

k.The term "member of the Legislature" includes any member or member-elect of, or any person who shall have been selected to fill a vacancy in, the Senate or General Assembly, and any other person who is a member or member-designate of any committee or commission established by the Legislature or by either House thereof.

l.The term "legislative staff" includes all staff, assistants and employees of the Legislature or any of its members in the member's official capacity, whether or not they receive compensation from the State of New Jersey.

m.The term "Governor's staff" includes the members of the Governor's Cabinet, the Secretary to the Governor, the Counsel to the Governor and all professional employees in the office of the Counsel to the Governor, and all other employees of the Office of the Governor, including employees of that office who may be assigned by the Governor to assist the Lieutenant Governor.

n.The term "officer or staff member of the Executive Branch" means any assistant or deputy head of a principal department in the Executive Branch of State Government, including all assistant and deputy commissioners; the members and chief executive officer of any authority, board, commission or other agency or instrumentality in or of such a principal department; and any officer of the Executive Branch of State Government other than the Governor who is not included among the foregoing or among the Governor's staff, but including the Lieutenant Governor when the Lieutenant Governor has been appointed by the Governor to serve in any of the foregoing positions, but who is empowered by law to issue, promulgate or adopt administrative rules and regulations or to administer governmental processes, and any person employed in the office of such an officer who is involved with the development, issuance, promulgation or adoption of such rules and regulations or administration of governmental processes in the regular course of employment.

o.The term "regulation" includes any administrative rule or regulation affecting the rights, privileges, benefits, duties, obligations, or liabilities of any one or more persons subject by law to regulation as a class, but does not include an administrative action (1) to issue, renew or deny, or, in an adjudicative action, to suspend or revoke, a license, order, permit or waiver under any law or administrative rule or regulation, (2) to impose a penalty, or (3) to effectuate an administrative reorganization within a single principal department of the Executive Branch of State Government.

p.The term "influence regulation" means to make any attempt, whether successful or not, to secure or prevent the proposal of any regulation or to secure or prevent the consideration, amendment, issuance, promulgation, adoption or rejection thereof by an officer or any authority, board, commission or other agency or instrumentality in or of a principal department of the Executive Branch of State Government empowered by law to issue, promulgate or adopt administrative rules and regulations.

q.The term "expenditures providing a benefit" or "expenditures providing benefits" means any expenditures for entertainment, food and beverage, travel and lodging, honoraria, loans, gifts or any other thing of value, except for (1) any money or thing of value paid for past, present, or future services in regular employment, whether in the form of a fee, expense, allowance, forbearance, forgiveness, interest, dividend, royalty, rent, capital gain, or any other form of recompense, or any combination thereof, or (2) any dividends or other income paid on investments, trusts, and estates.

r.The term "commission" means the Election Law Enforcement Commission established pursuant to section 5 of P.L.1973, c.83 (C.19:44A-5).

s.The term "communication with the general public" means any communication:

(1)disseminated to the general public through direct mail or in the form of a paid advertisement in a newspaper, magazine, or other printed publication of general circulation or aired on radio, television, or other broadcast medium, and

(2)which explicitly supports or opposes a particular item or items of legislation or regulation, or the content of which can reasonably be understood, irrespective of whether the communication is addressed to the general public or to persons in public office or employment, as intended to influence legislation or to influence regulation.

t.The terms "influence governmental processes", "influencing governmental processes" or "influence governmental process" means to make any attempt, whether successful or not, to assist a represented entity or group to engage in communication with, or to secure information from, an officer or staff member of the Executive Branch, or any authority, board, commission or other agency or instrumentality in or of a principal department of the Executive Branch of State Government, empowered by law to administer a governmental process or perform other functions that relate to such processes.

u.The term "governmental process" means:

promulgation of executive orders;

rate setting;

development, negotiation, award, modification or cancellation of public contracts;

issuance, denial, modification, renewal, revocation or suspension of permits, licenses or waivers;

procedures for bidding;

imposition or modification of fines and penalties;

procedures for purchasing;

rendition of administrative determinations; and

award, denial, modification, renewal or termination of financial assistance, grants and loans.

v.The term "public contract" means a contract the cost or price of which is to be paid with or out of State funds or the funds of an independent authority created by the State or by the Legislature.

L.1971, c.183, s.3; amended 1981, c.150, s.1; 1991, c.243, s.3; 1991, c.244, s.1; 2004, c.20, s.1; 2004, c.27, s.3; 2009, c.66, s.37.



Section 52:13C-21 - Notice Of Representation; Filing, Contents, Separate Notices.

52:13C-21 Notice of representation; filing, contents, separate notices.

4. a. Any person who, on or after the effective date of P.L.1991, c.243 or on or after the effective date of P.L.2004, c.27 for the purpose of influencing governmental processes, is employed, retained or engages himself as a governmental affairs agent shall, prior to any communication with, or the making of any expenditures providing a benefit to, a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch, and in any event within 30 days of the appropriate effective date or of such employment, retainer or engagement, whichever occurs later, file a signed notice of representation with the Election Law Enforcement Commission in such detail as the commission may prescribe, identifying himself and persons by whom he is employed or retained, and the persons in whose interests he is working, and the general nature of his proposed services as a governmental affairs agent for such persons, which notice shall contain the following information:

(1)his name, business address and regular occupation;

(2)the name, business address and occupation or principal business of the person from whom he receives compensation for acting as a governmental affairs agent;

(3) (a) the name, business address and occupation or principal business of any person in whose interest he acts as a governmental affairs agent in consideration of the aforesaid compensation, if such person is other than the person from whom said compensation is received; and

(b)if a person, identified under paragraph (2) of this subsection as one from whom the governmental affairs agent receives compensation, is a membership organization or corporation whose name or occupation so identified does not, either explicitly or by virtue of the nature of the principal business in which the organization or its members, or the corporation or its shareholders, is commonly known to be engaged, clearly reveal the primary specific economic, social, political, or other interest which the organization or corporation may reasonably be understood to seek to advance or protect through its employment, retainer, or engagement of the governmental affairs agent, a description of that primary economic, social, political, or other interest and a list of the persons having organizational or financial control of the organization or corporation, including the names, mailing addresses and occupations, respectively, of those persons. The commission shall promulgate rules and regulations to govern the content of any information required to be disclosed under this subparagraph and shall take such steps as are reasonably necessary to ensure that all such information is, in accordance with those rules and regulations, both accurate and complete.

Any list of governmental affairs agents and their principals required to be published quarterly under subsection h. of section 6 of P.L.1971, c.183 (C.52:13C-23) shall include, for each such principal for whom it is not otherwise apparent, the primary specific interest which the principal may reasonably be understood to seek to advance or protect through its engagement of the governmental affairs agent and the category of persons required to file additional information, as that interest and such category shall have been determined under subparagraph (b) of this paragraph;

(4)whether the person from whom he receives said compensation employs him solely as a governmental affairs agent, or whether he is a regular employee performing services for his employer which include but are not limited to the influencing of legislation, regulation or governmental processes;

(5)the length of time for which he will be receiving compensation from the person aforesaid for acting as a governmental affairs agent, if said length of time can be ascertained at the time of filing;

(6)the type of legislation, regulation or governmental process or the particular legislation, regulation or governmental process in relation to which he is to act as governmental affairs agent in consideration of the aforesaid compensation, and any particular legislation, regulation or governmental process or type of legislation, regulation or governmental process which he is to promote or oppose;

(7)(Deleted by amendment, P.L.2004, c.38).

b.Any governmental affairs agent who receives compensation from more than one person for his services as a governmental affairs agent shall file a separate notice of representation with respect to each such person; except that a governmental affairs agent whose fee for acting as such in respect to the same legislation, regulation or governmental processor type of legislation, regulation or governmental process is paid or contributed to by more than one person may file a single statement, in which he shall detail the name, business address and occupation or principal business of each person so paying or contributing.

L.1971, c.183, s.4; amended 1991, c.243, s.4; 1991, c.244, s.2; 2004, c.27, s.4; 2004, c.38, s.1; 2009, c.66, s.38.



Section 52:13C-21.1 - Employment Of Unregistered Governmental Affairs Agent.

52:13C-21.1 Employment of unregistered governmental affairs agent.

1.Any person who knowingly employs another person to serve as a governmental affairs agent who is not registered as required by section 4 of the act of which this act is a supplement, except upon the condition that such person register as a governmental affairs agent as provided by law or who continues to employ any such person who has not registered within the time required by law, shall, upon conviction, be guilty of a crime of the fourth degree.

L.1977,c.92,s.1; amended 2004, c.27, s.7



Section 52:13C-21.2 - Representation Of Adverse Interest, Fourth Degree Crime.

52:13C-21.2 Representation of adverse interest, fourth degree crime.

1.Any governmental affairs agent who knowingly represents an interest adverse to any of his employer's without first obtaining such employer's written consent thereto, after full disclosure to such employer of such adverse interest, shall, upon conviction, be guilty of a crime of the fourth degree.

L.1977,c.90,s.1; amended 2004, c.27, s.8.



Section 52:13C-21.3 - Introduction Of Legislation For Purposes Of Later Employment, Fourth Degree Crime.

52:13C-21.3 Introduction of legislation for purposes of later employment, fourth degree crime.

1.Any governmental affairs agent who knowingly causes, influences, or otherwise secures the introduction of any legislation or amendment thereto for the purpose of thereafter being employed to prevent the passage thereof, shall upon conviction be guilty of a crime of the fourth degree.

L.1977,c.91,s.1; amended 2004, c.27, s.9



Section 52:13C-21.4 - Activities As Governmental Affairs Agent For Certain Persons Restricted; Penalties.

52:13C-21.4 Activities as governmental affairs agent for certain persons restricted; penalties.

1. a. As used in this section, "person" means any member of the Legislature, the Governor, the Lieutenant Governor or the head of a principal department of the Executive Branch.

b.No person, within one year next subsequent to the termination of the office or employment of such person, shall register as a "governmental affairs agent" as defined in section 3 of P.L.1971, c.183 (C.52:13C-20).

c.Any person who knowingly and willfully violates the provisions of subsection b. of this section shall be subject to a penalty of not more than $10,000 and shall be barred from activities prohibited under subsection b. for up to an additional five years.

d.Upon receiving evidence of any violation of this section, the Election Law Enforcement Commission shall have the power to hold, or to cause to be held, hearings about the violation and, upon finding any person to have committed a violation, to assess such penalty, within the limits prescribed herein, as it deems proper under the circumstances, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2004, c.34, s.1; amended 2009, c.66, s.39.



Section 52:13C-21.5 - Contingent Fees, Prohibited.

52:13C-21.5 Contingent fees, prohibited.

2. A governmental affairs agent shall not enter into any agreement, arrangement, or understanding under which the governmental affairs agent's compensation, or any portion thereof, is made contingent upon the success of any attempt to influence legislation, regulation or governmental process.

L.2004,c.38,s.2.



Section 52:13C-21A - Nonresident Governmental Affairs Agent, Lobbyist, Filing Of Consent To Service Of Process.

52:13C-21a Nonresident governmental affairs agent, lobbyist, filing of consent to service of process.

4.Any governmental affairs agent or lobbyist not a resident of this State, or not a corporation of this State or authorized to do business in this State, shall file with the Election Law Enforcement Commission, before attempting to influence legislation, regulation or governmental process, or within 30 days of the effective date of P.L.2004, c.27, as appropriate, its consent to service of process at an address within this State, or by regular mail at an address outside this State.

L.1981,c.150,s.4; amended 2004, c.27, s.5.



Section 52:13C-21B - Restriction On Offer Of Gifts, Etc. To Certain State Officers Or Employees.

52:13C-21b Restriction on offer of gifts, etc. to certain State officers or employees.

3.Except as expressly authorized in section 13 of P.L.1971, c.182 (C.52:13D-24) or when the lobbyist or governmental affairs agent is a member of the immediate family of the officer or staff member of the Executive Branch or member of the Legislature or legislative staff, no lobbyist or governmental affairs agent shall offer or give or agree to offer or give, directly or indirectly, any compensation, reward, employment, gift, honorarium or other thing of value to an officer or staff member of the Executive Branch or member of the Legislature or legislative staff, totaling more than $250.00 in a calendar year. The $250.00 limit on any compensation, reward, gift, honorarium or other thing of value shall also apply to each member of the immediate family of a member of the Legislature, as defined in section 2 of P.L.1971, c.182 (C.52:13D-13) to be a spouse, child, parent, or sibling of the member residing in the same household as the member of the Legislature.

b.The prohibition in subsection a. of this section on offering or giving, or agreeing to offer or give, any compensation, reward, gift, honorarium or other thing of value shall not apply if it is in the course of employment, by an employer other than the State, of an individual covered in subsection a. of this section or a member of the immediate family. The prohibition in subsection a. of this section on offering or giving, or agreeing to offer or give, any compensation, reward, gift, honorarium or other thing of value shall not apply if receipt is from a member of the immediate family when the family member received such in the course of his or her employment.

c.Subsection a. of this section shall not apply if an officer or staff member of the Executive Branch or member of the Legislature or legislative staff who accepted any compensation, reward, gift, honorarium or other thing of value offered or given by a lobbyist or governmental affairs agent makes a full reimbursement, within 90 days of acceptance, to the lobbyist or governmental affairs agent in an amount equal to the money accepted or the fair market value of that which was accepted if other than money. As used in this subsection, "fair market value" means the actual cost of the compensation, reward, gift, honorarium or other thing of value accepted.

d.A violation of this section shall not constitute a crime or offense under the laws of this State.

L.2003,c.255,s.3; amended 2004, c.27, s.6.



Section 52:13C-22 - Quarterly Reports; Contents.

52:13C-22 Quarterly reports; contents.

5. a. Every governmental affairs agent shall file with the commission a signed quarterly report of his activity in attempting to influence legislation, regulation or governmental processes during each such quarter.

b.The quarterly reports required under this section shall be made in the form and manner prescribed by the commission and shall be filed between the first and tenth days of each calendar quarter for such activity during the preceding calendar quarter. The commission may, in its discretion, permit joint reports by persons subject to this act.

c.Each such quarterly report shall:

(1)describe the particular items of legislation, regulation, or governmental process, the particular items in the annual appropriation legislation or appropriation legislation that is supplemental to that legislation, and any general category or type of legislation, regulation or governmental process regarding which the governmental affairs agent acted as a governmental affairs agent during the quarter, and any particular items or general types of legislation, regulation, or governmental processes which he actively promoted or opposed during the quarter; and

(2)supply any information necessary to make the notice of representation filed by the governmental affairs agent pursuant to section 4 of P.L.1971, c.183 (C.52:13C-21), current and accurate as of the final day of the calendar quarter covered by the report.

L.1971, c.183, s.5; amended 1991, c.244, s.3; 2004, c.27, s.10; 2007, c.201.



Section 52:13C-22.1 - Annual Reports.

52:13C-22.1 Annual reports.

2.Each governmental affairs agent or lobbyist shall make and certify the correctness of a full annual report to the Election Law Enforcement Commission, of those moneys, loans, paid personal services or other things of value contributed to it and those expenditures made, incurred or authorized by it for the purpose of communication with or providing benefits to any member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch, or a communication with the general public, during the previous year. The report shall include, but not be limited to, the following expenditures which relate to communication with, or providing benefits to, any member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch, or communication with the general public: media, including advertising; entertainment; food and beverage; travel and lodging; honoraria; loans; gifts; and salary, fees, allowances or other compensation paid to an agent. The expenditures shall be reported whether made to the intended recipient of the communication or benefit, to a governmental affairs agent or a lobbyist, or in the case of a communication to the general public, to the publisher of that communication. The expenditures shall be reported in the aggregate by category, except that if the aggregate expenditures on behalf of a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch exceed $25.00 per day, they shall be detailed separately as to the name of the member of the Legislature, member of legislative staff, the Governor, the Lieutenant Governor, member of the Governor's staff, or officer or staff member of the Executive Branch, date and type of expenditure, amount of expenditure and to whom paid. Where the aggregate expenditures for the purpose of communication with or providing benefits to any one member of the Legislature, member of legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or officer or staff member of the Executive Branch exceed $200.00 per year, the expenditures, together with the name of the intended recipient of the communication or benefits, shall be stated in detail including the type of each expenditure, amount of expenditure and to whom paid. Where those expenditures in the aggregate, or where the aggregate expenditures for the purpose of communication with the general public, with respect to any specific occasion are in excess of $100.00, the report shall include the date and type of expenditure, amount of expenditure and to whom paid. The Election Law Enforcement Commission may, in its discretion, permit joint reports by governmental affairs agents. No governmental affairs agent shall be required to file a report unless all moneys, loans, paid personal services or other things of value contributed to it for the purpose of communication with or making expenditures providing a benefit to a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or officer or staff member of the Executive Branch or for the purpose of communication with the general public exceed $2,500.00 in any year or unless all expenditures made, incurred or authorized by it for the purpose of communication with or providing benefits to a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or officer or staff member of the Executive Branch or for the purpose of communication with the general public exceed $2,500.00 in any year.

Any lobbyist who receives contributions or makes expenditures to influence legislation or regulation shall be required to file and certify the correctness of a report of such contributions or expenditures if the contributions or expenditures made, incurred or authorized by it for the purpose of communication with or providing benefits to a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch exceed, in the aggregate, $2,500.00 in any year. Any lobbyist required to file a report pursuant to this section may designate a governmental affairs agent in its employ or otherwise engaged or used by it to file a report on its behalf; provided such designation is made in writing by the lobbyist, is acknowledged in writing by the designated governmental affairs agent and is filed with the Election Law Enforcement Commission on or before the date on which the report of the lobbyist is due for filing, and further provided that any violation of this act shall subject both the lobbyist and the designated governmental affairs agent to the penalties provided in this act.

Any person other than a governmental affairs agent or lobbyist who receives contributions or makes expenditures for the purpose of communication with the general public shall be required to file and certify the correctness of a report of such contributions or expenditures in the same manner as governmental affairs agents under the provisions of this section if the contributions or expenditures made, incurred or authorized by the person for the purpose of communication with the general public exceed in the aggregate $2,500 in any year.

This section shall not be construed to authorize any person to make or authorize, or to cause to be made or authorized, any expenditure providing a benefit, or to provide a benefit, the provision or receipt of which is prohibited under the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.) or any code of ethics promulgated thereunder, or under any other law or any executive order, rule or regulation.

L.1981, c.150, s.2; amended 1981, c.513, s.1; 1991, c.243, s.5; 2004, c.20, s.2; 2004, c.27, s.11; 2009, c.66, s.40.



Section 52:13C-22.1A - Governmental Affairs Agent, Disclosure Of Certain Service.

52:13C-22.1a Governmental affairs agent, disclosure of certain service.

7.A person who is registered as a governmental affairs agent and who, on or after the effective date of P.L.1991, c.243 (C.52:13C-18 et al.) or on or after P.L.2004, c.27 for the purpose of influencing governmental processes, serves or shall serve as a member of any independent State authority, county improvement authority or municipal utilities authority, or as a member from New Jersey on an inter-state or bi-state authority, or as a member of any board or commission established by statute or resolution or by executive order of the Governor or by the Legislature or by any agency, department or other instrumentality of the State shall disclose such service, including the name of the authority, board or commission and the date upon which his term as a member thereof expires, in the annual report required to be made under section 2 of P.L.1981, c.150 (C.52:13C-22.1).

L.1991,c.243,s.7; amended 2004, c.27, s.12.



Section 52:13C-22.4 - Report Of Benefits To Recipients.

52:13C-22.4 Report of benefits to recipients.

1. a. Each governmental affairs agent and lobbyist shall provide to each member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch who receives a benefit that is required to be reported to the commission pursuant to section 2 of P.L.1981, c.150 (C.52:13C-22.1), a full written and certified report describing the benefit, including a description of the benefit, the amount of the benefit, the date it was provided and to whom it was paid.

b.The reports shall be transmitted to the member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch by each governmental affairs agent or lobbyist no later than February 1 of each year and shall cover benefits provided in the immediately preceding calendar year. In the event that a governmental affairs agent or lobbyist provides more than one benefit to a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch during a calendar year, the reports describing those benefits required pursuant to subsection a. of this section may be combined into one report or filed as separate reports.

L.1996, c.144, s.1; amended 2004, c.27, s.13; 2009, c.66, s.41.



Section 52:13C-23 - Duties Of The Commission.

52:13C-23 Duties of the commission.

6.The commission shall:

a.permit public inspection of all statements filed pursuant to this act, as amended and supplemented;

b.compile and summarize information contained in statements filed pursuant to this act, as amended and supplemented, and report the same to the Legislature and the Governor;

c.ascertain whether any persons have failed to file statements as required by this act, as amended and supplemented, or have filed incomplete or inaccurate statements, and give notice to such persons to file such statements as will conform to the requirements of this act, as amended and supplemented;

d.investigate violations of this act, as amended and supplemented, report to the Legislature and the Governor thereon, and notify the Attorney General of any possible criminal violations of this act, as amended and supplemented, that may warrant further investigation and action;

e.make such recommendations to the Legislature and the Governor as will tend to further the objectives of this act, as amended and supplemented, and take such other action as shall be necessary and proper to effectuate the purposes of this act, as amended and supplemented;

f.report to the Legislature and the Governor annually on the administration of this act, as amended and supplemented;

g.develop and prescribe methods and forms for statements required to be filed by this act, as amended and supplemented, and require the use of such forms by persons subject to this act, as amended and supplemented;

h.compile and publish quarterly a list of all governmental affairs agents then registered, together with the information contained in their notices of representation and last quarterly report, which compilation shall be distributed to all members of the Legislature and the Governor, and published in the New Jersey Register;

i.prepare and publish a summary and explanation of the registration and reporting requirements of this act, as amended and supplemented, for the use and guidance of those persons who may be required to file statements under this act, as amended and supplemented;

j.in accordance with a fee schedule adopted by the commission as a rule or regulation, establish and charge reasonable fees for the filing of notices of representation and quarterly and annual reports pursuant to this act, as amended and supplemented, provided that such fees shall not apply to the organizations which qualify under subsection (b) of section 9 of chapter 30 of the laws of 1966, as amended (C.54:32B-9), and provided further that the amount of such fees shall not exceed the cost to the commission of processing and maintaining those notices and reports and of compiling, summarizing and publishing the information contained therein as prescribed by this act, as amended and supplemented; and

k.during periods when the Legislature is in session, report monthly to the members of the Legislature and the Governor and his staff all new notices of representation, notices of termination and other notices filed pursuant to this act, as amended and supplemented, during the preceding month.

L.1971,c.183,s.6; amended 1971, c.349; 1991, c.244, s.4; 2004, c.27, s.14.



Section 52:13C-23.1 - Violations, Penalties.

52:13C-23.1 Violations, penalties.

11.Upon receiving evidence of any violation of P.L.1971, c.183 (C.52:13C-18 et seq.), as amended and supplemented, the commission shall have power to bring complaint proceedings, to issue subpoenas for the production of witnesses and documents, and to hold or to cause to be held by the Office of Administrative Law, hearings upon such complaint. In addition to any other penalty provided by law, any person who is found to have committed such a violation shall be liable for a civil penalty not in excess of $1,000, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1991,c.244,s.11; amended 2004, c.27, s.15.



Section 52:13C-23.2 - Rules, Regulations

52:13C-23.2. Rules, regulations
12. The commission shall adopt such rules and regulations as may be necessary to effectuate the purposes of P.L.1971, c.183 (C.52:13C-18 et seq.), as amended and supplemented.

L.1991,c.244,s.12.



Section 52:13C-23A - Fee Imposed By Elec On Governmental Affairs Agent.

52:13C-23a Fee imposed by ELEC on governmental affairs agent.

1.In addition to any fee collected pursuant to subsection j. of section 6 of P.L.1971, c.183 (C.52:13C-23), the commission shall establish and collect no later than January 31 of each year a $100 fee from each governmental affairs agent for deposit into the General Fund. Such moneys shall be allocated annually by the Legislature for use by the commission.

L.2004,c.37,s.1.



Section 52:13C-24 - Records Of Governmental Affairs Agent; Audits.

52:13C-24 Records of governmental affairs agent; audits.

7.Any person engaged in activity which makes him subject to filing a statement under this act shall keep and preserve all records of his receipts, disbursements and other financial transactions in the course of and as a part of his activities as a governmental affairs agent. Such records shall be preserved for a period of three calendar years next succeeding the calendar year in which they were made. The provisions of this section shall not apply to any governmental affairs agent with respect to any quarterly period within which the total of his compensation including reimbursement of expenses is less than $500.00.

The commission shall conduct random audits of records kept and preserved pursuant to this section.

L.1971,c.183,s.7; amended 2004, c.27,s.16; 2004, c.36.



Section 52:13C-25 - Governmental Affairs Agent's Responsibilities.

52:13C-25 Governmental affairs agent's responsibilities.

8. a. Every governmental affairs agent shall file a notice of termination report within 30 days after his activity shall cease, on such form as the commission shall prescribe, and any person who engages a governmental affairs agent may file a notice of termination after such agent ceases to represent such person.

b.A governmental affairs agent who receives or agrees to receive compensation for acting as such from any person not named in the notice of representation filed pursuant to section 4 of P.L.1971, c.183 (C.52:13C-21) shall, within 15 days of receiving or agreeing to receive such compensation, file an appropriate notification thereof in writing with the commission.

c.A governmental affairs agent shall notify the commission in writing of any material change in the information supplied by him in the notice of representation filed pursuant to section 4 of P.L.1971, c.183 (C.52:13C-21) within 15 days of the effective date of such change.

L.1971,c.183,s.8; amended 1991, c.244, s.5; 2004, c.27, s.17.



Section 52:13C-26 - Public Records; Inspection, Preservation

52:13C-26. Public records; inspection, preservation
9. The statements required by this act, as amended and supplemented, to be filed with the commission (a) shall constitute part of the public records of the office of the commission and shall be available for public inspection; and (b) shall be preserved by the commission for a period of five years from the date of filing.

L.1971,c.183,s.9; amended 1991,c.244,s.6.



Section 52:13C-27 - Act Not Applicable To Certain Activities.

52:13C-27 Act not applicable to certain activities.

10. This act shall not apply to the following activities:

a.the publication or dissemination, in the ordinary course of business, of news items, advertising which does not constitute communication with the general public, editorials or other comments by a newspaper, book publisher, regularly published periodical, or radio or television station, including an owner, editor or employee thereof;

b.acts of an officer or employee of the Government of this State or any of its political subdivisions, or of the Government of the United States or of any state or territory thereof or any of their political subdivisions, in carrying out the duties of their public office or employment, except as provided in section 10 of P.L.2009, c.308 (C.18A:3B-55);

c.acts of bona fide religious groups acting solely for the purpose of protecting the public right to practice the doctrines of such religious groups;

d.acts of a duly organized national, State or local committee of a political party;

e.acts of a person in testifying before a legislative committee or commission, at a public hearing duly called by the Governor on legislative proposals or on legislation passed and pending his approval, or before any officer or body empowered by law to issue, promulgate or adopt administrative rules and regulations in behalf of a nonprofit organization incorporated as such in this State who receives no compensation therefor beyond the reimbursement of necessary and actual expenses, and who makes no other communication with a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch in connection with the subject of his testimony;

f.acts of a person in communicating with or providing benefits to a member of the Legislature, legislative staff, the Governor, the Lieutenant Governor, the Governor's staff, or an officer or staff member of the Executive Branch if such communication or provision of benefits is undertaken by him as a personal expression and not incident to his employment, even if it is upon a matter relevant to the interests of a person by whom or which he is employed, and if he receives no additional compensation or reward, in money or otherwise, for or as a result of such communication or provision of benefits;

g.with regard to influencing governmental processes as defined in subsections t. and u. of section 3 of P.L.1971, c.183 (C.52:13C-20) any communications, matters or acts of an attorney falling within the attorney-client privilege while engaging in the practice of law to the extent that confidentiality is required in order for the attorney to exercise his ethical duties as a lawyer; and

h.with regard to influencing governmental processes as defined in subsections t. and u. of section 3 of P.L.1971, c.183 (C.52:13C-20) any communications, matters or acts involving collective negotiations, or the interpretation or violation of collective negotiation agreements, of a labor organization of any kind which exists or is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning the grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment.

L.1971, c.183, s.10; amended 1991, c.243, s.6; 2004, c.20, s.3; 2004, c.27, s.18; 2009, c.66, s.42; 2009, c.308 s.47.



Section 52:13C-28 - Wearing Of Name Tag.

52:13C-28 Wearing of name tag.

11.Every governmental affairs agent who, for the purpose of influencing legislation, is in the State House, the State House Annex, or any other State building or other location when and where an authorized meeting of a legislative committee is being held shall at all times wear a descriptive name tag of a type prescribed by the commission.

L.1971,c.183,s.11; amended 1991, c.244, s.7; 2004, c.27, s.19.



Section 52:13C-29 - Legislative Employees As Governmental Affairs Agents, Fourth Degree Crime.

52:13C-29 Legislative employees as governmental affairs agents, fourth degree crime.

12.All staff, assistants and employees of the Legislature who receive for their services a stated salary or similar compensation from the State of New Jersey are forbidden to act as governmental affairs agents or to seek, receive or agree to receive, directly or indirectly, compensation, in money or any thing of value, for influencing or purporting to influence legislation. Whoever violates this section is guilty of a crime of the fourth degree.

L.1971,c.183,s.12; amended 2004, c.27, s.20.



Section 52:13C-30 - Willful Falsification; Fourth Degree Crime.

52:13C-30 Willful falsification; fourth degree crime.

13.Any person who knowingly and willfully falsifies all or any part of any statement, notice or report under this act shall, upon conviction, be guilty of a crime of the fourth degree.

L.1971,c.183,s.13; amended 2004, c.27, s.21.

52:13C-31 False communication relative to legislation; fourth degree crime.

14.Any person who shall transmit, utter or publish to the Legislature or the Governor or his staff any communication relating to any legislation or be a party to the preparation thereof, knowing such communication or any signature thereto is false, forged, counterfeit, or fictitious, shall upon conviction, be guilty of a crime of the fourth degree.

L.1971,c.183,s.14; amended 2004, c.27, s.22.



Section 52:13C-31 - False Communication Relative To Legislation; Fourth Degree Crime.

52:13C-31 False communication relative to legislation; fourth degree crime.

14.Any person who shall transmit, utter or publish to the Legislature or the Governor or his staff any communication relating to any legislation or be a party to the preparation thereof, knowing such communication or any signature thereto is false, forged, counterfeit, or fictitious, shall upon conviction, be guilty of a crime of the fourth degree.

L.1971,c.183,s.14; amended 2004, c.27, s.22.



Section 52:13C-32 - Failure To Comply With Provisions Of Act; Injunction

52:13C-32. Failure to comply with provisions of act; injunction
15. Upon the failure to comply with any provisions of this act, as amended and supplemented, by any person subject thereto the commission may institute a civil action to enjoin such person from engaging in activity covered by this act until such time as he shall perform any duty imposed thereby and to require him to file any statement required by this act, as amended and supplemented, for the period he acted in violation thereof, and the court may proceed in a summary manner.

L.1971,c.183,s.15; amended 1991,c.244,s.8.



Section 52:13C-33 - Failure To File Notice Of Representation, Report; Fourth Degree Crime.

52:13C-33 Failure to file notice of representation, report; fourth degree crime.

16.Any governmental affairs agent required to file a notice of representation or report or maintain any record under this act who fails to file such a notice or report or maintain such record shall, upon conviction, be guilty of a crime of the fourth degree.

L.1971,c.183,s.16; amended 2004, c.27, s.23.



Section 52:13C-34 - Obligation To File Statement; Duty Of Officer Or Person; Duty After Discontinuance Of Activity

52:13C-34. Obligation to file statement; duty of officer or person; duty after discontinuance of activity
Every officer, or person performing the functions of an officer, of any person required by this act to file any statement shall be under obligation to cause such person to file such statement within the time prescribed by this act.

The obligation of any person to file any statement required by this act shall continue from day to day, and discontinuance of the activity out of which the obligation arises shall not relieve any person from the obligation to file any statement required for any period of time prior to such discontinuance.

L.1971, c. 183, s. 17.



Section 52:13C-35 - Voluntary Statement; Acceptance, Filing And Reporting

52:13C-35. Voluntary statement; acceptance, filing and reporting
18. The commission shall make provision to accept statements similar to statements required by this act, as amended and supplemented, from persons who are not required by law to file such statements but who choose to make reports upon their activities in influencing legislation. The commission shall have full discretion in prescribing the form and detail of such voluntary statements and may by general rules delimit classes of voluntary filings which it will or will not accept in order to further the purposes of this act, as amended and supplemented, and the efficient administration thereof. The information contained in such voluntary statements as are accepted by the commission shall be included in the periodic reports and summaries which it is required to make.

L.1971,c.183,s.18; amended 1991,c.244,s.9.



Section 52:13C-36 - Powers Of The Commission.

52:13C-36 Powers of the commission.

19. a. When it shall appear to the commission that a person required to file any statement under this act, as amended and supplemented, has failed to file such required statement, or has filed a statement false, inaccurate or incomplete in any material matter, or has otherwise violated the provisions of this act, as amended and supplemented; or when the commission believes it to be in the public interest that an investigation should be made to ascertain whether a person has in fact violated any of the provisions of this act, as amended and supplemented, it may apply to the Superior Court for an order or orders directing:

(1)That any such person or persons make available to the commission's inspection, or to the inspection of any of its authorized deputies or agents, such records as are required to be kept by that person pursuant to section 7 of P.L.1971, c.183 (C.52:13C-24); or

(2)That any such person file a statement or report in writing under oath concerning the facts and circumstances upon which the commission's belief in the necessity of an investigation is based; or

(3)That any person submit to examination under oath by the commission in connection with said circumstances, and produce any and all records, books and other documents which may be specified by order of the court; or

(4)That the commission may impound any record, book or other documents specified by order of the court.

b.Such application by the commission shall set forth all the facts and circumstances upon which its belief in the necessity of an investigation is based. The court may proceed on such application in a summary manner; and if the court determines that from the evidence submitted it appears that a person required to file any statement under this act, as amended and supplemented, has failed to file such statement, or has filed a statement false, inaccurate or incomplete in any material respect, or has otherwise violated any of the provisions of this act, as amended and supplemented, or that it is in the public interest that an investigation be held to determine whether such violation has occurred, the court shall issue such order pursuant to subsection a. of this section as it may deem necessary and proper.

c.The commission shall hold as confidential all statements, books, records, testimony and other information or sources of information coming into its possession or knowledge as a result of an investigation pursuant to this section and shall not disclose or divulge any such materials or information to anyone except the court under whose order such material or information comes into its knowledge or possession, unless the court shall order its disclosure to a grand jury of this State or other appropriate authorities for the purposes of enforcing the provisions of this act, as amended and supplemented, or any other law.

d.If any person shall refuse to testify or produce any book, paper or other document in any proceeding under this section as ordered by the court on the grounds that the testimony or evidence, documentary or otherwise, which is required of him may tend to incriminate him, convict him of a crime, or subject him to a penalty or forfeiture, and shall, notwithstanding, be directed to testify or to produce such book, paper or document, he shall comply with such direction. A person who is entitled by law to assert such privilege, and does so assert, and thereafter complies with such direction, shall not thereafter be prosecuted or subjected to any penalty or forfeiture in any criminal proceeding which arises out of and relates to the subject matter of the proceeding. No person so testifying shall be exempt from prosecution or punishment for perjury on false swearing committed by him in giving such testimony.

e.In any action brought under this section, the court may award to the State all costs of investigation and trial, including a reasonable attorney's fee to be fixed by the court. If costs are awarded in such an action brought against a governmental affairs agent, the judgment may be awarded against the governmental affairs agent, and the governmental affairs agent's employer or employers joined as defendants, jointly, severally, or both. If the defendant prevails, he shall be awarded all costs of trial, and may be awarded a reasonable attorney's fee to be fixed by the court and paid by the State of New Jersey.

L.1971,c.183,s.19; amended 1977, c.451; 1991, c.244, s.10; 2004, c.27, s.24.



Section 52:13D-12 - Legislative Findings

52:13D-12. Legislative findings
The Legislature finds and declares:

(a) In our representative form of government, it is essential that the conduct of public officials and employees shall hold the respect and confidence of the people. Public officials must, therefore, avoid conduct which is in violation of their public trust or which creates a justifiable impression among the public that such trust is being violated.

(b) To ensure propriety and preserve public confidence, persons serving in government should have the benefit of specific standards to guide their conduct and of some disciplinary mechanism to ensure the uniform maintenance of those standards amongst them. Some standards of this type may be enacted as general statutory prohibitions or requirements; others, because of complexity and variety of circumstances, are best left to the governance of codes of ethics formulated to meet the specific needs and conditions of the several agencies of government.

(c) It is also recognized that under a free government it is both necessary and desirable that all citizens, public officials included, should have certain specific interests in the decisions of government, and that the activities and conduct of public officials should not, therefore, be unduly circumscribed.

L.1971, c. 182, s. 1, eff. Jan. 11, 1972.



Section 52:13D-13 - Definitions

52:13D-13. Definitions
As used in this act, and unless a different meaning clearly appears from the context, the following terms shall have the following meanings:

a. "State agency" means any of the principal departments in the Executive Branch of the State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such department, the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch, and, to the extent consistent with law, any interstate agency to which New Jersey is a party and any independent State authority, commission, instrumentality or agency. A county or municipality shall not be deemed an agency or instrumentality of the State.

b. "State officer or employee" means any person, other than a special State officer or employee (1) holding an office or employment in a State agency, excluding an interstate agency, other than a member of the Legislature or (2) appointed as a New Jersey member to an interstate agency.

c. "Member of the Legislature" means any person elected to serve in the General Assembly or the Senate.

d. "Head of a State agency" means (1) in the case of the Executive Branch of government, except with respect to interstate agencies, the department head or, if the agency is not assigned to a department, the Governor, and (2) in the case of the Legislative Branch, the chief presiding officer of each House of the Legislature.

e. "Special State officer or employee" means (1) any person holding an office or employment in a State agency, excluding an interstate agency, for which office or employment no compensation is authorized or provided by law, or no compensation other than a sum in reimbursement of expenses, whether payable per diem or per annum, is authorized or provided by law; (2) any person, not a member of the Legislature, holding a part-time elective or appointive office or employment in a State agency, excluding an interstate agency, or (3) any person appointed as a New Jersey member to an interstate agency the duties of which membership are not full-time.

f. "Person" means any natural person, association or corporation.

g. "Interest" means (1) the ownership or control of more than 10% of the profits or assets of a firm, association, or partnership, or more than 10% of the stock in a corporation for profit other than a professional service corporation organized under the "Professional Service Corporation Act," P.L. 1969, c. 232 (C. 14A:17-1 et seq.); or (2) the ownership or control of more than 1% of the profits of a firm, association, or partnership, or more than 1% of the stock in any corporation, which is the holder of, or an applicant for, a casino license or in any holding or intermediary company with respect thereto, as defined by the "Casino Control Act," P.L. 1977, c. 110 (C. 5:12-1 et seq.). The provisions of this act governing the conduct of individuals are applicable to shareholders, associates or professional employees of a professional service corporation regardless of the extent or amount of their shareholder interest in such a corporation.

h. "Cause, proceeding, application or other matter" means a specific cause, proceeding or matter and does not mean or include determinations of general applicability or the preparation or review of legislation which is no longer pending before the Legislature or the Governor.

i. "Member of the immediate family" of any person means the person's spouse, child, parent or sibling residing in the same household.

L. 1971, c. 182, s. 2; amended 1971,c.359,s.1; 1981,c.142,s.2; 1987,c.432,s.2.



Section 52:13D-14 - State Officer Or Employee Or Member Of Legislature; Acceptance Of Thing Of Value To Influence Public Duties

52:13D-14. State officer or employee or member of legislature; acceptance of thing of value to influence public duties
No State officer or employee, special State officer or employee, or member of the Legislature shall accept from any person, whether directly or indirectly and whether by himself or through his spouse or any member of his family or through any partner or associate, any gift, favor, service, employment or offer of employment or any other thing of value which he knows or has reason to believe is offered to him with intent to influence him in the performance of his public duties and responsibilities. This section shall not apply to the acceptance of contributions to the campaign of an announced candidate for elective public office.

L.1971, c. 182, s. 3, eff. Jan. 11, 1972.



Section 52:13D-15 - Representation, Appearance Or Negotiation, Directly Or Indirectly, For Acquisition Or Sale Of Property By State

52:13D-15. Representation, appearance or negotiation, directly or indirectly, for acquisition or sale of property by state
No member of the Legislature or State officer or employee shall represent, appear for, or negotiate on behalf of, or agree to represent, appear for, or negotiate on behalf of, whether by himself or by or through any partnership, firm or corporation in which he has an interest or by any partner, officer or employee of any such partnership, firm or corporation any person or party other than the State in any negotiations for the acquisition or sale by the State or a State agency of any interest in real or tangible or intangible personal property, or in any proceedings relative to such acquisition or sale before a condemnation commission or court; provided, however, nothing contained in this section shall be deemed to prohibit any person from representing himself in negotiations or proceedings concerning his own interest in real property.

L.1971, c. 182, s. 4, eff. Jan. 11, 1972.



Section 52:13D-16 - Certain Representations, Prohibited; Exceptions

52:13D-16.Certain representations, prohibited; exceptions

5. a. No special State officer or employee, nor any partnership, firm or corporation in which he has an interest, nor any partner, officer or employee of any such partnership, firm or corporation, shall represent, appear for, or negotiate on behalf of, or agree to represent, appear for or negotiate on behalf of, any person or party other than the State in connection with any cause, proceeding, application or other matter pending before the particular office, bureau, board, council, commission, authority, agency, fund or system in which such special State officer or employee holds office or employment.

b. No State officer or employee or member of the Legislature, nor any partnership, firm or corporation in which he has an interest, nor any partner, officer or employee of any such partnership, firm or corporation, shall represent, appear for, or negotiate on behalf of, or agree to represent, appear for, or negotiate on behalf of, any person or party other than the State in connection with any cause, proceeding, application or other matter pending before any State agency. Nothing contained herein shall be deemed to prohibit any such partnership, firm or corporation from appearing on its own behalf. This subsection shall not be deemed to prohibit a member of the Legislature or an employee on the member's behalf from: (1) making an inquiry for information on behalf of a constituent, which may include ascertaining the status of a matter, identifying the statutes or regulations involved in a matter or inquiring how to expedite a matter; (2) assisting the constituent in bringing the merits of the constituent's position to the attention of a State agency; or (3) making a recommendation on a matter or indicating support for a constituent's position to a State agency if no fee, reward, employment, offer of employment, or other thing of value is promised to, given to or accepted by the member of the Legislature or an employee therefor, whether directly or indirectly, and the member or employee does not endeavor to use his official position to improperly influence any determination. As used in this subsection "constituent" shall mean any State resident or other person seeking legislative assistance. Nothing contained herein shall authorize contact with State agencies by members of the Legislature or their employees which is otherwise prohibited by the criminal law, this act or the Code of Ethics and nothing contained herein shall authorize contact with an administrative law judge or agency head during the hearing of a contested case.

c. Nothing contained in this section shall be deemed to prohibit any legislator, or any State officer or employee or special State officer or employee from representing, appearing for or negotiating on behalf of, or agreeing to represent, appear for, or negotiate on behalf of, any person or party other than the State in connection with any proceeding:

(1) Pending before any court of record of this State,

(2) In regard to a claim for compensation arising under chapter 15 of Title 34 of the Revised Statutes (Workers' Compensation),

(3) In connection with the determination or review of transfer inheritance or estate taxes,

(4) In connection with the filing of corporate or other documents in the office of the Secretary of State,

(5) Before the Division on Civil Rights or any successor thereof,

(6) Before the New Jersey State Board of Mediation or any successor thereof,

(7) Before the New Jersey Public Employment Relations Commission or any successor thereof,

(8) Before the Unsatisfied Claim and Judgment Fund Board or any successor thereof solely for the purpose of filing a notice of intention pursuant to P.L.1952, c.174, s.5 (C.39:6-65), or

(9) Before any State agency on behalf of a county, municipality or school district, or any authority, agency or commission of any thereof except where the State is an adverse party in the proceeding and provided he is not holding any office or employment in the State agency in which any such proceeding is pending.

L.1971,c.182,s.5; amended 1971, c.359, s.2; 1975, c.228; 1980, c.79, s.1; 1981, c.142, s.3; 1987, c.432, s.3; 1996, c.116.



Section 52:13D-17 - Post-employment Restrictions.

52:13D-17 Post-employment restrictions.
6.No State officer or employee or special State officer or employee, subsequent to the termination of his office or employment in any State agency, shall represent, appear for, negotiate on behalf of, or provide information not generally available to members of the public or services to, or agree to represent, appear for, negotiate on behalf of, or provide information not generally available to members of the public or services to, whether by himself or through any partnership, firm or corporation in which he has an interest or through any partner, officer or employee thereof, any person or party other than the State in connection with any cause, proceeding, application or other matter with respect to which such State officer or employee or special State officer or employee shall have made any investigation, rendered any ruling, given any opinion, or been otherwise substantially and directly involved at any time during the course of his office or employment.

Any person who willfully violates the provisions of this section is a disorderly person, and shall be subject to a fine not to exceed $1,000 or imprisonment not to exceed six months, or both.

In addition, for violations occurring after the effective date of P.L.2005, c.382, any former State officer or employee or former special State officer or employee of a State agency in the Executive Branch found by the State Ethics Commission to have violated any of the provisions of this section shall be assessed a civil penalty of not less than $500 nor more than $10,000, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1971,c.182,s.6; amended 1971, c.359, s.3; 1987, c.432, s.4; 2005, c.382, s.3.



Section 52:13D-17.2 - "Person" Defined; Conflict Of Interest; Violations, Penalty.

52:13D-17.2 "person" defined; conflict of interest; violations, penalty.

4. a. As used in this section "person" means:

(1)any State officer or employee subject to financial disclosure by law or executive order and any other State officer or employee with responsibility for matters affecting casino activity; any special State officer or employee with responsibility for matters affecting casino activity; the Governor; any member of the Legislature or any full-time member of the Judiciary; any full-time professional employee of the Office of the Governor, or the Legislature; members of the Casino Reinvestment Development Authority; the head of a principal department; the assistant or deputy heads of a principal department, including all assistant and deputy commissioners; the head of any division of a principal department; or

(2)any member of the governing body, or the municipal judge or the municipal attorney of a municipality wherein a casino is located; any member of or attorney for the planning board or zoning board of adjustment of a municipality wherein a casino is located, or any professional planner, or consultant regularly employed or retained by such planning board or zoning board of adjustment.

b. (1) No State officer or employee, nor any person, nor any member of the immediate family of any State officer or employee, or person, nor any partnership, firm or corporation with which any such State officer or employee or person is associated or in which he has an interest, nor any partner, officer, director or employee while he is associated with such partnership, firm, or corporation, shall hold, directly or indirectly, an interest in, or hold employment with, or represent, appear for, or negotiate on behalf of, any holder of, or applicant for, a casino license, or any holding or intermediary company with respect thereto, in connection with any cause, application, or matter, except as provided in section 3 of P.L.2009, c.26 (C.52:13D-17.3), and except that (1) a State officer or employee other than a State officer or employee included in the definition of person, and (2) a member of the immediate family of a State officer or employee, or of a person, may hold employment with the holder of, or applicant for, a casino license if, in the judgment of the State Ethics Commission, the Joint Legislative Committee on Ethical Standards, or the Supreme Court, as appropriate, such employment will not interfere with the responsibilities of the State officer or employee, or person, and will not create a conflict of interest, or reasonable risk of the public perception of a conflict of interest, on the part of the State officer or employee, or person. No special State officer or employee without responsibility for matters affecting casino activity, excluding those serving in the Departments of Education, Health and Senior Services, and Human Services and the Commission on Higher Education, shall hold, directly or indirectly, an interest in, or represent, appear for, or negotiate on behalf of, any holder of, or applicant for, a casino license, or any holding or intermediary company with respect thereto, in connection with any cause, application, or matter. However, a special State officer or employee without responsibility for matters affecting casino activity may hold employment directly with any holder of or applicant for a casino license or any holding or intermediary company thereof and if so employed may hold, directly or indirectly, an interest in, or represent, appear for, or negotiate on behalf of, his employer, except as otherwise prohibited by law.

(2)No State officer or employee, nor any person, nor any member of the immediate family of any State officer or employee, or person, nor any partnership, firm or corporation with which any such State officer or employee or person is associated or in which he has an interest, nor any partner, officer, director or employee while he is associated with such partnership, firm, or corporation, shall hold, directly or indirectly, an interest in, or hold employment with, or represent, appear for, or negotiate on behalf of, or derive any remuneration, payment, benefit or any other thing of value for any services, including but not limited to consulting or similar services, from any holder of, or applicant for, a license, permit, or other approval to conduct Internet gaming, or any holding or intermediary company with respect thereto, or any Internet gaming affiliate of any holder of, or applicant for, a casino license, or any holding or intermediary company with respect thereto, or any business, association, enterprise or other entity that is organized, in whole or in part, for the purpose of promoting, advocating for, or advancing the interests of the Internet gaming industry generally or any Internet gaming-related business or businesses in connection with any cause, application, or matter, except as provided in section 3 of P.L.2009, c.26 (C.52:13D-17.3), and except that (1) a State officer or employee other than a State officer or employee included in the definition of person, and (2) a member of the immediate family of a State officer or employee, or of a person, may hold employment with the holder of, or applicant for, a license, permit, or other approval to conduct Internet gaming, or any holding or intermediary company with respect thereto, or any Internet gaming affiliate of any holder of, or applicant for, a casino license, or any holding or intermediary company with respect thereto if, in the judgment of the State Ethics Commission, the Joint Legislative Committee on Ethical Standards, or the Supreme Court, as appropriate, such employment will not interfere with the responsibilities of the State officer or employee, or person, and will not create a conflict of interest, or reasonable risk of the public perception of a conflict of interest, on the part of the State officer or employee, or person.

c.No person or any member of his immediate family, nor any partnership, firm or corporation with which such person is associated or in which he has an interest, nor any partner, officer, director or employee while he is associated with such partnership, firm or corporation, shall, within two years next subsequent to the termination of the office or employment of such person, hold, directly or indirectly, an interest in, or hold employment with, or represent, appear for or negotiate on behalf of, any holder of, or applicant for, a casino license in connection with any cause, application or matter, or any holding or intermediary company with respect to such holder of, or applicant for, a casino license in connection with any phase of casino development, permitting, licensure or any other matter whatsoever related to casino activity, except as provided in section 3 of P.L.2009, c.26 (C.52:13D-17.3), and except that:

(1)a member of the immediate family of a person may hold employment with the holder of, or applicant for, a casino license if, in the judgment of the State Ethics Commission, the Joint Legislative Committee on Ethical Standards, or the Supreme Court, as appropriate, such employment will not interfere with the responsibilities of the person and will not create a conflict of interest, or reasonable risk of the public perception of a conflict of interest, on the part of the person;

(2)an employee who is terminated as a result of a reduction in the workforce at the agency where employed, other than an employee who held a policy-making management position at any time during the five years prior to termination of employment, may, at any time prior to the end of the two-year period, accept employment with the holder of, or applicant for, a casino license if, in the judgment of the State Ethics Commission, the Joint Legislative Committee on Ethical Standards, or the Supreme Court, as appropriate, such employment will not create a conflict of interest, or reasonable risk of the public perception of a conflict of interest, on the part of the employee. In no case shall the restrictions of this subsection apply to a secretarial or clerical employee. Nothing herein contained shall alter or amend the post-employment restrictions applicable to members and employees of the Casino Control Commission and employees and agents of the Division of Gaming Enforcement pursuant to subsection e. (2) of section 59 and to section 60 of P.L.1977, c.110 (C.5:12-59 and C.5:12-60); and

(3)any partnership, firm or corporation engaged in the practice of law or in providing any other professional services with which any person included in paragraph (1) of subsection a. of this section, or a member of the immediate family of that person, is associated, and any partner, officer, director or employee thereof, other than that person, or immediate family member, may represent, appear for or negotiate on behalf of any holder of, or applicant for, a casino license in connection with any cause, application or matter or any holding company or intermediary company with respect to such holder of, or applicant for, a casino license in connection with any phase of casino development, permitting, licensure or any other matter whatsoever related to casino activity, and that person or immediate family member shall not be barred from association with such partnership, firm or corporation, if for a period of two years next subsequent to the termination of the person's office or employment, the person or immediate family member (a) is screened from personal participation in any such representation, appearance or negotiation; and (b) is associated with the partnership, firm or corporation in a position which does not entail any equity interest in the partnership, firm or corporation. The exception provided in this paragraph shall not apply to a former Governor, Lieutenant Governor, Attorney General, member of the Legislature, person included in paragraph (2) of subsection a. of this section, or to the members of their immediate families.

d.This section shall not apply to the spouse of a State officer or employee, which State officer or employee is without responsibility for matters affecting casino activity, who becomes the spouse subsequent to the State officer's or employee's appointment or employment as a State officer or employee and who is not individually or directly employed by a holder of, or applicant for, a casino license, or any holding or intermediary company.

e.The Joint Legislative Committee on Ethical Standards and the State Ethics Commission, as appropriate, shall forthwith determine and publish, and periodically update, a list of those positions in State government with responsibility for matters affecting casino activity.

f.No person shall solicit or accept, directly or indirectly, any complimentary service or discount from any casino applicant or licensee which he knows or has reason to know is other than a service or discount that is offered to members of the general public in like circumstance.

g.No person shall influence, or attempt to influence, by use of his official authority, the decision of the commission or the investigation of the division in any application for licensure or in any proceeding to enforce the provisions of this act or the regulations of the commission. Any such attempt shall be promptly reported to the Attorney General; provided, however, that nothing in this section shall be deemed to proscribe a request for information by any person concerning the status of any application for licensure or any proceeding to enforce the provisions of this act or the regulations of the commission.

h.Any person who willfully violates the provisions of this section is a disorderly person and shall be subject to a fine not to exceed $1,000, or imprisonment not to exceed six months, or both.

In addition, for violations of subsection c. of this section occurring after the effective date of P.L.2005, c.382, a civil penalty of not less than $500 nor more than $10,000 shall be imposed upon a former State officer or employee or former special State officer or employee of a State agency in the Executive Branch upon a finding of a violation by the State Ethics Commission, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1981, c.142, s.4; amended 1983, c.185; 1984, c.218, s.36; 1991, c.182, s.60; 1993, c.292, s.38; 1994, c.152; 1995, c.18, s.43; 2001, c.75; 2005, c.382, s.4; 2009, c.26, s.1; 2009, c.193; 2013, c.27, s.35.



Section 52:13D-17.3 - Employment With Casino Permitted For Certain Members Of Municipal Governing Body; Guidance Offered.

52:13D-17.3 Employment with casino permitted for certain members of municipal governing body; guidance offered.

3.Notwithstanding the provisions of section 4 of P.L.1981, c.142 (C.52:13D-17.2), a member of the governing body of a municipality wherein a casino is located, other than the mayor, and a member of the immediate family thereof, may hold employment with the holder of, or applicant for, a casino license, or any holding or intermediary company with respect thereto, while serving in that elective office and thereafter, if that member of the governing body, or member of the immediate family thereof, held that specific employment when that member of the governing body took office. Notwithstanding any provision of the "Local Government Ethics Law," P.L.1991, c.29 (C.40A:9-22.1 et seq.) to the contrary, such a member or member-elect of the governing body shall request the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs to provide guidance in the form of a written advisory opinion, pursuant to the "Local Government Ethics Law," regarding any potential conflict of interest that may arise as a result of the employment described herein while serving on the governing body. Any advisory opinion issued under the "Local Government Ethics Law" for this purpose shall be a government record, as defined in section 1 of P.L.1995, c.23 (C.47:1A-1.1), that is accessible to the public and shall not be confidential. The Local Finance Board may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this section.

L.2009, c.26, s.3; amended 2011, c.150, s.1.



Section 52:13D-18 - Vote, Other Action By Legislator Or Immediate Family Member With Personal Interest; Prohibition.

52:13D-18 Vote, other action by legislator or immediate family member with personal interest; prohibition.

7. a. No member of the Legislature shall participate by voting or any other action, on the floor of the General Assembly or the Senate, or in committee or elsewhere, in the enactment or defeat of legislation in which he has a personal interest.

b.A member of the Legislature shall be deemed to have a personal interest in any legislation within the meaning of this section if, by reason of his participation in the enactment or defeat of any legislation, he has reason to believe that he, or a member of his immediate family, will derive a direct monetary gain or suffer a direct monetary loss. No member of the Legislature shall be deemed to have a personal interest in any legislation within the meaning of this section if, by reason of his participation in the enactment or defeat of any legislation, no benefit or detriment could reasonably be expected to accrue to him, or a member of his immediate family, as a member of a business, profession, occupation or group, to any greater extent than any such benefit or detriment could reasonably be expected to accrue to any other member of such business, profession, occupation or group.

L.1971,c.182,s.7; amended 2004, c.23.



Section 52:13D-19 - Contracts Of State Agencies.

52:13D-19 Contracts of State agencies.
8. a. No member of the Legislature or State officer or employee shall knowingly himself, or by his partners or through any corporation which he controls or in which he owns or controls more than 1% of the stock, or by any other person for his use or benefit or on his account, undertake or execute, in whole or in part, any contract, agreement, sale or purchase of the value of $25.00 or more, made, entered into, awarded or granted by any State agency, except as provided in subsection b. of this section. No special State officer or employee having any duties or responsibilities in connection with the purchase or acquisition of property or services by the State agency where he is employed or an officer shall knowingly himself, by his partners or through any corporation which he controls or in which he owns or controls more than 1% of the stock, or by any other person for his use or benefit or on his account, undertake or execute, in whole or in part, any contract, agreement, sale or purchase of the value of $25.00 or more, made, entered into, awarded or granted by that State agency, except as provided in subsection b. of this section. The restriction contained in this subsection shall apply to the contracts of interstate agencies to the extent consistent with law only if the contract, agreement, sale or purchase is undertaken or executed by a New Jersey member to that agency or by his partners or a corporation in which he owns or controls more than 1% of the stock.

b.The provisions of subsection a. of this section shall not apply to (a) purchases, contracts, agreements or sales which (1) are made or let after public notice and competitive bidding or which (2), pursuant to section 5 of chapter 48 of the laws of 1944 (C. 52:34-10) or such other similar provisions contained in the public bidding laws or regulations applicable to other State agencies, may be made, negotiated or awarded without public advertising for bids, or (b) any contract of insurance entered into by the Director of the Division of Purchase and Property pursuant to section 10 of article 6 of chapter 112 of the laws of 1944 (C. 52:27B-62), if such purchases, contracts or agreements, including change orders and amendments thereto, shall receive prior approval of the Joint Legislative Committee on Ethical Standards if a member of the Legislature or State officer or employee or special State officer or employee in the Legislative Branch has an interest therein, or the State Ethics Commission if a State officer or employee or special State officer or employee in the Executive Branch has an interest therein.

L.1971,c.182,s.8; amended 1987, c.432, s.5; 2005, c.382, s.9.



Section 52:13D-19.1 - State Officer, Employee May Enter Into Certain Contracts With State Agency

52:13D-19.1. State officer, employee may enter into certain contracts with State agency
1. Notwithstanding the provisions of P.L.1971, c.182 (C.52:13D-12 et seq.), a State officer or employee or a special State officer or employee or his partners or any corporation or firm in which he owns or controls more than 1% of the stock, assets or profits may enter into a contract or agreement with a State agency where the contract or agreement is for the development of scientific or technological discoveries or innovations in which the State agency has a property right, if the State agency has a procedure in its code of ethics for authorizing these contracts or agreements which minimizes actual conflicts of interest and the code of ethics was approved in accordance with section 12 of P.L.1971, c.182 (C.52:13D-23) and the contract or agreement complies with that code procedure.

L.1991,c.254,s.1.



Section 52:13D-19.2 - State Officer, Employee May Enter Into Certain Rental Agreements With State Agency

52:13D-19.2. State officer, employee may enter into certain rental agreements with State agency
2. Notwithstanding the provisions of P.L.1971, c.182 (C.52:13D-12 et seq.), a State officer or employee or a special State officer or employee or his partners or any corporation or firm in which he owns or controls more than 1% of the stock, assets or profits may enter into a rental agreement with a State agency which operates a facility which rents space or provides services to assist small businesses which employ 50 people or less, pursuant to the same terms and conditions as those offered to members of the public generally.

L.1991,c.254,s.2.



Section 52:13D-19.3 - Other Provisions Not Altered Or Affected

52:13D-19.3. Other provisions not altered or affected
3. Nothing in this act shall alter or affect any other applicable provisions regulating public contracts.

L.1991,c.254,s.3.



Section 52:13D-20 - Representation Of State Agency In Transaction Involving Pecuniary Interest For Legislator Or State Officer Or Employee

52:13D-20. Representation of state agency in transaction involving pecuniary interest for legislator or state officer or employee
No member of the Legislature or State officer or employee or special State officer or employee shall act as officer or agent for a State agency for the transaction of any business with himself or with a corporation, company, association or firm in the pecuniary profits of which he has an interest (except that ownership or control of 10% or less of the stock of a corporation shall not be deemed an interest within the meaning of this section).

L.1971, c. 182, s. 9, eff. Jan. 11, 1972.



Section 52:13D-21 - State Ethics Commission; Membership; Powers; Duties; Penalties.

52:13D-21 State Ethics Commission; membership; powers; duties; penalties.
10. (a) The Executive Commission on Ethical Standards created pursuant to P.L.1967, c.229, is continued and established in the Department of Law and Public Safety and shall constitute the first commission under P.L.1971, c.182 (C.52:13D-12 et al.).

Upon the effective date of P.L.2005, c.382, the Executive Commission on Ethical Standards shall be renamed, and thereafter referred to, as the State Ethics Commission. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the State Ethics Commission is allocated in, but not of, the Department of Law and Public Safety, but notwithstanding that allocation, the commission shall be independent of any supervision and control by the department or by any board or officer thereof.

(b)The commission shall be composed of seven members as follows: three members appointed by the Governor from among State officers and employees serving in the Executive Branch; and four public members appointed by the Governor, not more than two of whom shall be of the same political party.

Each member appointed from the Executive Branch shall serve at the pleasure of the Governor during the term of office of the Governor appointing the member and until the member's successor is appointed and qualified. The public members shall serve for terms of four years and until the appointment and qualification of their successors, but of the public members first appointed pursuant to P.L.2003, c.160, one shall serve for a term of two years and one shall serve for a term of four years, and of the two public members first appointed pursuant to P.L.2005, c.382, one shall serve for a term of one year and one shall serve for a term of three years. The Governor shall designate one public member to serve as chairman and one member to serve as vice-chairman of the commission.

The members of the State Ethics Commission who were appointed by the Governor from among the State officers and employees serving in the Executive Branch serving on January 17, 2006 are terminated as of that day. A member terminated pursuant to this paragraph shall be eligible for reappointment.

Vacancies in the membership of the commission shall be filled in the same manner as the original appointments but, in the case of public members, for the unexpired term only. None of the public members shall be State officers or employees or special State officers or employees, except by reason of their service on the commission. A public member may be reappointed for subsequent terms on the commission.

(c)Each member of the commission shall serve without compensation but shall be entitled to be reimbursed for all actual and necessary expenses incurred in the performance of the member's duties.

(d)The Attorney General shall act as legal adviser and counsel to the commission. The Attorney General shall upon request advise the commission in the rendering of advisory opinions by the commission, in the approval and review of codes of ethics adopted by State agencies in the Executive Branch and in the recommendation of revisions in codes of ethics or legislation relating to the conduct of State officers and employees in the Executive Branch.

(e) (1) The commission may, within the limits of funds appropriated or otherwise made available to it for the purpose, employ such other professional, technical, clerical or other assistants, excepting legal counsel, and incur such expenses as may be necessary for the performance of its duties.

(2)The commission shall employ a training officer who shall be in the unclassified service of the civil service of this State. The training officer shall devote full-time to the creation, maintenance and coordination of a training program on ethical standards. The program shall be established for the purpose specified in section 2 of P.L.2005, c.382 (C.52:13D-21.1). The program shall be provided by the training officer or assistants or deputies of such officer, or by such other persons as may be designated by the commission. The commission shall approve the form and content of the training program created by the training officer and shall determine when and at what intervals State officers and employees and special State officers and employees in a State agency in the Executive Branch shall be required to complete such a program. The training program may include content which in particular addresses the situations of certain identified groups of officers or employees such as those who are involved in contracting processes.

(3)The commission shall employ a compliance officer who shall be in the unclassified service of the civil service of this State. The compliance officer shall devote full-time to the creation, maintenance, monitoring and coordination of procedures to ensure that all State officers and employees and special State officers and employees in State agencies in the Executive Branch comply fully with all reporting and training requirements and that all materials, forms, codes, orders and notices are distributed to and acknowledged by appropriate individuals, as may be required. In addition, the compliance officer shall conduct, on such regular basis as determined by the commission, systematic audits of State agencies in the Executive Branch for compliance with the laws, regulations, codes, orders, procedures, advisory opinions and rulings concerning the ethical standards for State employees and officers and special State officers and employees.

(f)The commission, in order to perform its duties pursuant to the provisions of P.L.1971, c.182 (C.52:13D-12 et al.), shall have the power to conduct investigations, hold hearings, compel the attendance of witnesses and the production before it of such books and papers as it may deem necessary, proper and relevant to the matter under investigation. The members of the commission and the persons appointed by the commission for that purpose are hereby empowered to administer oaths and examine witnesses under oath.

(g)The commission is authorized to render advisory opinions as to whether a given set of facts and circumstances would, in its opinion, constitute a violation of the provisions of P.L.1971, c.182 (C.52:13D-12 et al.) or of a code of ethics promulgated pursuant to the provisions of P.L.1971, c.182 (C.52:13D-12 et al.).

(h)The commission shall have jurisdiction to initiate, receive, hear and review complaints regarding violations, by any current or former State officer or employee or current or former special State officer or employee, in the Executive Branch, of the provisions of P.L.1971, c.182 (C.52:13D-12 et al.) or of a code of ethics promulgated pursuant to the provisions of P.L.1971, c.182 (C.52:13D-12 et al.). Any complaint regarding a violation of a code of ethics may be referred by the commission for disposition in accordance with subsection (d) of section 12 of P.L.1971, c.182 (C.52:13D-23).

An investigation regarding a violation committed during service by a former State officer or employee or special State officer or employee shall be initiated by the commission not later than two years following the termination of service.

The commission shall have the authority to dismiss a complaint that it determines to be frivolous.

(i)Any current or former State officer or employee or current or former special State officer or employee found guilty by the commission of violating any provision of P.L.1971, c.182 (C.52:13D-12 et al.) or of a code of ethics promulgated pursuant to the provisions of P.L.1971, c.182 (C.52:13D-12 et al.) shall be fined not less than $500 nor more than $10,000, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), and may be suspended from office or employment by order of the commission for a period of not in excess of one year. If the commission finds that the conduct of the officer or employee constitutes a willful and continuous disregard of the provisions of P.L.1971, c.182 (C.52:13D-12 et al.) or of a code of ethics promulgated pursuant to the provisions of P.L.1971, c.182 (C.52:13D-12 et al.), it may order that person removed from office or employment and may further bar the person from holding any public office or employment in this State in any capacity whatsoever for a period of not exceeding five years from the date on which the person was found guilty by the commission.

In addition, for violations occurring after the effective date of P.L.2005, c.382, the commission may order restitution, demotion, censure or reprimand, or for a failure to file an appropriate financial disclosure statement or form, shall impose a civil penalty of $50 for each day of the violation, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

(j)The remedies provided herein are in addition to all other criminal and civil remedies provided under the law.

(k)The commission shall promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of P.L.1971, c.182 (C.52:13D-12 et al.).

(l) (1) The commission shall communicate periodically with the State Auditor, the State Inspector General, the State Commission of Investigation and the Office of Government Integrity, or its successor, in the Department of Law and Public Safety.

(2)The Executive Director of the commission shall meet with the head of each principal department of the Executive Branch of State Government, each board member if a board is considered the head of a principal department, and the Secretary of Agriculture, the Commissioner of Education, and the Secretary and Chief Executive Officer of the New Jersey Commerce and Economic Growth Commission, within 30 days after the head, member, secretary or commissioner takes office, and shall meet annually with these individuals as a group, to inform them of the laws, regulations, codes, orders, procedures, advisory opinions and rulings concerning applicable ethical standards.

(m) The commission shall create and maintain a toll-free telephone number to receive comments, complaints and questions concerning matters under the jurisdiction of the commission. Information or questions received by the commission by this means shall be confidential and not accessible to the public pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

(n)Financial disclosure statements required to be submitted to the commission by law, regulation or executive order shall be made available to the public, promptly after receipt, on the Internet site of the commission, commencing with submissions for 2005.

(o)The commission shall prepare and ensure the distribution to each State officer and employee and special State officer and employee in a State agency in the Executive Branch of a plain language ethics guide which provides a clear and concise summary of the laws, regulations, codes, orders, procedures, advisory opinions and rulings concerning ethical standards applicable to such officers and employees. The guide shall be prepared to promote ethical day-to-day decision making, to give general advice regarding conduct and situations, to provide easy reference to sources, and to explain the role, activities and jurisdiction of the State Ethics Commission. Each State officer and employee and special State officer and employee shall certify that he or she has received the guide, reviewed it and understands its provisions.

(p)The commission shall have jurisdiction to enforce the provisions of an Executive Order that specifically provides for enforcement by the commission.

L.1971,c.182,s.10; amended 1999, c.440, s.102; 2003, c.160; 2004, c.24, s.1; 2004, c.25, s.1; 2005, c.382, s.1.



Section 52:13D-21.1 - Certain State Officers, Employees, Completion Of Training Program On Ethical Standards Required; Annual Briefing.

52:13D-21.1 Certain State officers, employees, completion of training program on ethical standards required; annual briefing.
2.A State officer or employee or a special State officer or employee in a State agency in the Executive Branch shall complete a training program on ethical standards provided by the State Ethics Commission at such times and intervals as the commission shall require pursuant to subsection (e) of section 10 of P.L.1971, c.182 (C.52:13D-21). At a minimum, an officer or employee shall complete annually, and acknowledge his or her completion of, a briefing on the ethics standards applicable to such employee or officer pursuant to the laws, regulations, codes, orders, procedures, advisory opinions or rulings of this State. The format and content of the program and briefing shall be determined by the training officer of the State Ethics Commission and approved by the commission as provided in subsection (e) of section 10 of P.L.1971, c.182 (C.52:13D-21).

L.2005,c.382,s.2.



Section 52:13D-21.2 - Restrictions On Certain State Employment For Certain Relatives Of State Employees, Officers; Definition.

52:13D-21.2 Restrictions on certain State employment for certain relatives of State employees, officers; definition.
13. a. (1) A relative of the Governor shall not be employed in an office or position in the unclassified service of the civil service of the State in the Executive Branch of State Government.

(2)A relative of the commissioner or head of a principal department in the Executive Branch of State Government shall not be employed in an office or position in the unclassified service of the civil service of the State in the principal department over which the commissioner or head of the principal department exercises authority, supervision, or control.

(3)A relative of an assistant or deputy commissioner or head of a principal department in the Executive Branch of State Government who is employed in an office or position in the unclassified service of the civil service of the State may be employed in the principal department in which the assistant or deputy commissioner or head serves, but shall not be assigned to a position over which the assistant or deputy commissioner or head exercises authority, supervision, or control.

(4)A relative of a head or assistant head of a division of a principal department in the Executive Branch of State government who is employed in an office or position in the unclassified service of the civil service of the State may be employed in the principal department in which the head or assistant head of a division serves, but shall not be assigned to a position over which the head or assistant head exercises authority, supervision, or control.

b. (1) A relative of an appointed member of a governing or advisory body of an independent authority, board, commission, agency or instrumentality of the State shall not be employed in an office or position in that independent authority, board, commission, agency or instrumentality.

(2)A relative of an appointed New Jersey member of a governing body of a bi-state or multi-state agency shall not be employed in an office or position in that bi-state or multi-state agency, to the extent permitted by law.

c.A State officer or employee or a special State officer or employee of a State agency in the Executive Branch shall not supervise, or exercise authority with regard to personnel actions over, a relative of the officer or employee.

d.As used in this section, "relative" means an individual's spouse or the individual's or spouse's parent, child, brother, sister, aunt, uncle, niece, nephew, grandparent, grandchild, son-in-law, daughter-in-law, stepparent, stepchild, stepbrother, stepsister, half brother or half sister, whether the relative is related to the individual or the individual's spouse by blood, marriage or adoption.

L.2005,c.382,s.13.



Section 52:13D-22 - Joint Legislative Committee On Ethical Standards; Membership; Powers; Terms; Duties; Penalties.

52:13D-22 Joint Legislative Committee on Ethical Standards; membership; powers; terms; duties; penalties.

11. (a) There is established a Joint Legislative Committee on Ethical Standards in the Legislative Branch of State Government.

(b)Commencing on the 30th day after the effective date of P.L.2008, c.16, the joint committee shall be composed of eight members of the public as follows: two appointed by the President of the Senate, two appointed by the Speaker of the General Assembly, two appointed by the Minority Leader of the Senate, and two appointed by the Minority Leader of the General Assembly. No member of the Senate or of the General Assembly shall be eligible to serve as a member of the joint committee. No more than two members of the joint committee may be former members of the Senate or of the General Assembly. The members shall be full-time residents of the State and available throughout the year to attend, in person, the meetings of the joint committee.

No member shall be a lobbyist or governmental affairs agent as defined by the "Legislative and Governmental Process Activities Disclosure Act," P.L.1971, c.183 (C.52:13C-18 et seq.), a full-time State employee or an officer or director of any entity which is required to file a statement with the Election Law Enforcement Commission, and no former lobbyist or governmental affairs agent shall be eligible to serve as a member for one year following the cessation of all activity by that person as a governmental affairs agent or lobbyist. Notwithstanding the above restrictions, among the members appointed pursuant to this section, one may be a full-time faculty member of a State public institution of higher education having a doctoral degree and expertise in the areas of ethics, philosophy and government with extensive experience in State legislative organization and procedures. No person who served as a member of the joint committee at any time prior to the 30th day after the effective date of P.L.2008, c.16 shall be eligible to serve as a member of the joint committee as constituted under this subsection. The members shall serve for terms of two years.

The terms of the members shall run from the second Tuesday in January of an even-numbered year to the second Tuesday in January of the next even-numbered year, regardless of the original date of appointment.

Vacancies in the membership of the joint committee shall be filled in the same manner as the original appointments, but for the unexpired term only. The members of the joint committee shall serve without compensation, but shall be entitled to be reimbursed for all actual and necessary expenses incurred in the performance of their duties.

(c)Commencing on the 30th day after the effective date of P.L.2008, c.16, the chairman of the joint committee shall be selected jointly by the President of the Senate and the Speaker of the General Assembly, when the President and Speaker are members of the same political party, from among the members of the joint committee. The first chairman to be selected jointly shall be a full-time faculty member of a State public institution of higher education having a doctoral degree and expertise in the areas of ethics, philosophy and government with extensive experience in State legislative organization and procedures. The vice chairman shall be selected jointly by the Minority Leader of the Senate and the Minority Leader of the General Assembly, when the Minority Leaders are members of the same political party, from among the members of the joint committee. When the President of the Senate and the Speaker of the General Assembly are not members of the same political party, the President and Speaker shall alternate in selecting the chairman of the joint committee with the President of the Senate selecting the chairman first, and then, at the next organization of the joint committee if the President and the Speaker are not members of the same political party, the Speaker of the General Assembly selecting the chairman. When the Minority Leader of the Senate and the Minority Leader of the General Assembly are not members of the same political party, the Minority Leaders shall alternate in selecting the vice chairman of the joint committee with the Minority Leader of the Senate selecting the vice chairman first, and then, at the next organization of the joint committee if the Minority Leaders are not members of the same political party, the Minority Leader of the General Assembly selecting the vice chairman. The alternating method of selection shall continue regardless of intervening periods when joint selections are made.

The chairman and the vice chairman shall not be members of the same political party.

(d)The Legislative Counsel in the Office of Legislative Services shall act as legal adviser to the joint committee. The Executive Director of the Office of Legislative Services shall appoint another attorney in the Office of Legislative Services to serve as Ethics Counsel to the individual members of the Legislature and officers and employees in the Legislative Branch. The Ethics Counsel shall provide informal ethics advice to individual members of the Legislature and officers and employees in the Legislative Branch upon request, when the request is one fully answered by the New Jersey Conflicts of Interest Law or the Legislative Code of Ethics or is on a subject previously determined by the Joint Committee. Informal ethics advice from the Ethics Counsel to a member of the Legislature or an officer or employee in the Legislative Branch shall be confidential and subject to the attorney-client privilege. The Ethics Counsel may also assist members of the Legislature and officers or employees in the Legislative Branch in requesting formal advisory opinions from the joint committee on novel subject matters. The Legislative Counsel shall, upon request, assist and advise the joint committee in the rendering of formal advisory opinions by the joint committee, in the approval and review of codes of ethics adopted by State agencies in the Legislative Branch, and in the recommendation of revisions in codes of ethics or legislation relating to the conduct of members of the Legislature or State officers and employees in the Legislative Branch.

(e)The joint committee may, within the limits of funds appropriated or otherwise available to it for the purpose, employ other professional, technical, clerical or other assistants, excepting legal counsel, and incur expenses as may be necessary to the performance of its duties.

(f)The joint committee shall have all the powers granted pursuant to chapter 13 of Title 52 of the Revised Statutes.

(g)The joint committee is authorized to render formal advisory opinions as to whether a given set of facts and circumstances would, in its opinion, constitute a violation of the provisions of this act, of a code of ethics promulgated pursuant to the provisions of this act or of any rule of either or both Houses which gives the joint committee jurisdiction and the authority to investigate a matter.

(h) (1) The joint committee shall have jurisdiction to initiate, receive, hear and review complaints regarding violations of the provisions of this act or of a code of ethics promulgated pursuant to the provisions of this act. It shall further have such jurisdiction as to enforcement of the rules of either or both Houses of the Legislature governing the conduct of the members or employees thereof as those rules may confer upon the joint committee. A complaint regarding a violation of a code of ethics promulgated pursuant to the provisions of this act may be referred by the joint committee for disposition in accordance with subsection 12(d) of this act.

(2)The joint committee shall not accept a complaint against a member of the Legislature submitted within 90 days of a primary or general election in which the member is a candidate. An attempt to file a complaint during this period shall toll any statute of limitations. This paragraph shall not bar the joint committee from initiating a complaint during this period.

A complaint that is filed within seven days following a primary or general election shall be considered by the joint committee in an expedited manner that results in a final determination by the end of the annual session of the Legislature.

(3)The joint committee, when reviewing a complaint, shall have the authority to require a member of the Legislature who is the subject of a complaint to submit detailed financial disclosures containing information that is in addition to the information required to be disclosed by a law, rule or code of ethics. Such additional information shall remain confidential, unless the joint committee, by a vote of at least three-fourths of the total membership, directs that the information be made public.

(4)The joint committee shall inform a complainant of the time, date, and location of any meeting at which the joint committee will discuss or make a determination on any aspect of the complaint.

(i)Any State officer or employee or special State officer or employee in the Legislative Branch found guilty by the joint committee of violating any provisions of this act, of a code of ethics promulgated pursuant to the provisions of this act or of any rule of either or both Houses which gives the joint committee jurisdiction and the authority to investigate a matter shall be fined not less than $500.00 nor more than $10,000, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), and may be reprimanded and ordered to pay restitution where appropriate and may be suspended from office or employment by order of the joint committee for a period not in excess of one year. If the joint committee finds that the conduct of the officer or employee constitutes a willful and continuous disregard of the provisions of this act, of a code of ethics promulgated pursuant to the provisions of this act or of any rule of either or both Houses which gives the joint committee jurisdiction and the authority to investigate a matter, it may order that person removed from office or employment and may further bar the person from holding any public office or employment in this State in any capacity whatsoever for a period not exceeding five years from the date on which the person was found guilty by the joint committee.

(j)A member of the Legislature who shall be found guilty by the joint committee of violating the provisions of this act, of a code of ethics promulgated pursuant to the provisions of this act or of any rule of either or both Houses which gives the joint committee jurisdiction and the authority to investigate a matter shall be fined not less than $500.00 nor more than $10,000, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), and shall be subject to such further action as may be determined by the House of which the person is a member. In such cases the joint committee shall report its findings to the appropriate House and shall recommend to the House such further action as the joint committee deems appropriate, but it shall be the sole responsibility of the House to determine what further action, if any, shall be taken against such member.

L.1971, c.182, s.11; amended 1991, c.241, s.1; 1991, c.505; 2004, c.24, s.2; 2004, c.25, s.2; 2004, c.27, s.25; 2007, c.203, s.1; 2008, c.16, s.1.; 2008, c.99.



Section 52:13D-22.1 - Definition

52:13D-22.1. Definition
1. As used in this act, "document" means any statement, report, form, or accounting which is required to be filed with the Joint Legislative Committee on Ethical Standards within a prescribed period or on or before a prescribed date pursuant to law or the legislative code of ethics promulgated pursuant to the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.). The term "within a prescribed period or on or before a prescribed date" includes any extension of time granted by the committee for filing a document.

L.1991,c.333,s.1.



Section 52:13D-22.2 - Timely Postmark On Mailed Documents

52:13D-22.2. Timely postmark on mailed documents
2. Any document which is mailed shall be deemed to be timely filed if the postmark stamped on the cover, envelope or wrapper in which the document was mailed bears a date on or before the date of the last day prescribed for filing the document.

L.1991,c.333,s.2.



Section 52:13D-22.3 - Weekend, Holiday Rule

52:13D-22.3. Weekend, holiday rule
3. When the date or the last day prescribed for filing a document falls on a Saturday, Sunday or legal holiday, the next succeeding business day shall be regarded as the date of the last day prescribed for filing the document.

L.1991,c.333,s.3.



Section 52:13D-23 - Codes Of Ethics.

52:13D-23 Codes of ethics.

12. (a) (1) The head of each State agency, or the principal officer in charge of a division, board, bureau, commission or other instrumentality within a department of State Government designated by the head of such department for the purposes hereinafter set forth, shall within six months from the date of enactment, promulgate a code of ethics to govern and guide the conduct of the members of the Legislature, the State officers and employees or the special State officers and employees in the agency to which said code is applicable. Such code shall conform to the general standards hereinafter set forth in this section, but it shall be formulated with respect to the particular needs and problems of the agency to which said code is to apply and, when applicable, shall be a supplement to the uniform ethics code promulgated pursuant to paragraph (2) of this subsection. Notwithstanding any other provisions of this section, the New Jersey members to any interstate agency to which New Jersey is a party and the officers and employees of any State agency which fails to promulgate a code of ethics shall be deemed to be subject to a code of ethics the provisions of which shall be paragraphs (1) through (6) of subsection (e) of this section.

(2)Within 180 days following the effective date of this act, P.L.2005, c.382, the State Ethics Commission shall promulgate a uniform ethics code to govern and guide the conduct of State officers and employees and special State officers and employees in State agencies in the Executive Branch. Such code shall conform to the general standards hereinafter set forth in this section, shall be the primary code of ethics for State agencies once it is adopted and a code promulgated pursuant to paragraph (1) of this subsection shall be a supplement to the primary code. The head of each State agency, or the principal officer in charge of a division, board, bureau, commission or other instrumentality within a department of State Government designated by the head of such department shall revise each code of ethics promulgated prior to the uniform code to recognize the uniform code as the primary code.

(b)A code of ethics formulated pursuant to subsection (a) of this section to govern and guide the conduct of the State officers and employees or the special State officers and employees in any State agency in the Executive Branch, or any portion of such a code, shall not be effective unless it has first been approved by the State Ethics Commission. When a proposed code is submitted to the said commission it shall be accompanied by an opinion of the Attorney General as to its compliance with the provisions of this act and any other applicable provision of law. Nothing contained herein shall prevent officers of State agencies in the Executive Branch from consulting with the Attorney General or with the State Ethics Commission at any time in connection with the preparation or revision of such codes of ethics.

(c)A code of ethics formulated pursuant to this section to govern and guide the conduct of the members of the Legislature, State officers and employees or special State officers and employees in any State agency in the Legislative Branch, or any portion of such code, shall not be effective unless it has first been approved by the Legislature by concurrent resolution. When a proposed code is submitted to the Legislature for approval it shall be accompanied by an opinion of the chief counsel as to its compliance with the provisions of this act and any other applicable provisions of law. Nothing contained herein shall prevent officers of State agencies in the Legislative Branch from consulting with the Chief Legislative Counsel or the Joint Legislative Committee on Ethical Standards at any time in connection with the preparation or revision of such codes of ethics.

(d)Violations of a code of ethics promulgated pursuant to this section shall be cause for removal, suspension, demotion or other disciplinary action by the State officer or agency having the power of removal or discipline. When a person who is in the classified civil service is charged with a violation of such a code of ethics, the procedure leading to such removal or discipline shall be governed by any applicable provisions of the Civil Service Act, N.J.S. 11A:1-1 et seq., and the Rules of the Civil Service Commission. No action for removal or discipline shall be taken under this subsection except upon the referral or with the approval of the State Ethics Commission or the Joint Legislative Committee on Ethical Standards, whichever is authorized to exercise jurisdiction with respect to the complaint upon which such action for removal or discipline is to be taken.

(e)A code of ethics for officers and employees of a State agency shall conform to the following general standards:

(1)No State officer or employee or special State officer or employee should have any interest, financial or otherwise, direct or indirect, or engage in any business or transaction or professional activity, which is in substantial conflict with the proper discharge of his duties in the public interest.

(2)No State officer or employee or special State officer or employee should engage in any particular business, profession, trade or occupation which is subject to licensing or regulation by a specific agency of State Government without promptly filing notice of such activity with the State Ethics Commission, if he is an officer or employee in the Executive Branch, or with the Joint Legislative Committee on Ethical Standards, if he is an officer or employee in the Legislative Branch.

(3)No State officer or employee or special State officer or employee should use or attempt to use his official position to secure unwarranted privileges or advantages for himself or others.

(4)No State officer or employee or special State officer or employee should act in his official capacity in any matter wherein he has a direct or indirect personal financial interest that might reasonably be expected to impair his objectivity or independence of judgment.

(5)No State officer or employee or special State officer or employee should undertake any employment or service, whether compensated or not, which might reasonably be expected to impair his objectivity and independence of judgment in the exercise of his official duties.

(6)No State officer or employee or special State officer or employee should accept any gift, favor, service or other thing of value under circumstances from which it might be reasonably inferred that such gift, service or other thing of value was given or offered for the purpose of influencing him in the discharge of his official duties.

(7)No State officer or employee or special State officer or employee should knowingly act in any way that might reasonably be expected to create an impression or suspicion among the public having knowledge of his acts that he may be engaged in conduct violative of his trust as a State officer or employee or special State officer or employee.

(8)Rules of conduct adopted pursuant to these principles should recognize that under our democratic form of government public officials and employees should be drawn from all of our society, that citizens who serve in government cannot and should not be expected to be without any personal interest in the decisions and policies of government; that citizens who are government officials and employees have a right to private interests of a personal, financial and economic nature; that standards of conduct should separate those conflicts of interest which are unavoidable in a free society from those conflicts of interest which are substantial and material, or which bring government into disrepute.

(f)The code of ethics for members of the Legislature shall conform to subsection (e) hereof as nearly as may be possible.

L.1971, c.182, s.12; amended 1987, c.432, s.6; 2005, c.382, s.10; 2008, c.29, s.104.



Section 52:13D-24 - Restriction Of Solicitation, Receipt, Etc. Of Certain Things Of Value By Certain State Officers, Employees.

52:13D-24 Restriction of solicitation, receipt, etc. of certain things of value by certain State officers, employees.

13. a. No State officer or employee, special State officer or employee, or member of the Legislature shall solicit, receive or agree to receive, whether directly or indirectly, any compensation, reward, employment, gift, honorarium, out-of-State travel or subsistence expense or other thing of value from any source other than the State of New Jersey, for any service, advice, assistance, appearance, speech or other matter related to the officer, employee, or member's official duties, except as authorized in this section.

b.A State officer or employee, special State officer or employee, or member of the Legislature may, in connection with any service, advice, assistance, appearance, speech or other matter related to the officer, employee, or member's official duties, solicit, receive or agree to receive, whether directly or indirectly, from sources other than the State, the following:

(1)reasonable fees for published books on matters within the officer, employee, or member's official duties;

(2)reimbursement or payment of actual and reasonable expenditures for travel or subsistence and allowable entertainment expenses associated with attending an event in New Jersey if expenditures for travel or subsistence and entertainment expenses are not paid for by the State of New Jersey;

(3)reimbursement or payment of actual and reasonable expenditures for travel or subsistence outside New Jersey, not to exceed $500.00 per trip, if expenditures for travel or subsistence and entertainment expenses are not paid for by the State of New Jersey. The $500 per trip limitation shall not apply if the reimbursement or payment is made by (a) a nonprofit organization of which the officer, employee, or member is, at the time of reimbursement or payment, an active member as a result of the payment of a fee or charge for membership to the organization by the State or the Legislature in the case of a member of the Legislature; (b) a nonprofit organization that does not contract with the State to provide goods, materials, equipment, or services; or (c) any agency of the federal government, any agency of another state or of two or more states, or any political subdivision of another state.

Members of the Legislature shall obtain the approval of the presiding officer of the member's House before accepting any reimbursement or payment of expenditures for travel or subsistence outside New Jersey.

As used in this subsection, "reasonable expenditures for travel or subsistence" means commercial travel rates directly to and from an event and food and lodging expenses which are moderate and neither elaborate nor excessive; and "allowable entertainment expenses" means the costs for a guest speaker, incidental music and other ancillary entertainment at any meal at an event, provided they are moderate and not elaborate or excessive, but does not include the costs of personal recreation, such as being a spectator at or engaging in a sporting or athletic activity which may occur as part of that event.

c.This section shall not apply to the solicitation or acceptance of contributions to the campaign of an announced candidate for elective public office, except that campaign contributions may not be accepted if they are known to be given in lieu of a payment prohibited pursuant to this section.

d. (1) Notwithstanding any other provision of law, a designated State officer as defined in paragraph (2) of this subsection shall not solicit, receive or agree to receive, whether directly or indirectly, any compensation, salary, honorarium, fee, or other form of income from any source, other than the compensation paid or reimbursed to him or her by the State for the performance of official duties, for any service, advice, assistance, appearance, speech or other matter, except for investment income from stocks, mutual funds, bonds, bank accounts, notes, a beneficial interest in a trust, financial compensation received as a result of prior employment or contractual relationships, and income from the disposition or rental of real property, or any other similar financial instrument and except for reimbursement for travel as authorized in paragraphs (2) and (3) of subsection b. of this section. To receive such income, a designated State officer shall first seek review and approval by the State Ethics Commission to ensure that the receipt of such income does not violate the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.) or any applicable code of ethics, and does not undermine the full and diligent performance of the designated State officer's duties.

(2)For the purposes of this subsection, "designated State officer" shall include: the Governor, the Adjutant General, the Secretary of Agriculture, the Attorney General, the Commissioner of Banking and Insurance, the director of the Division of Business Assistance, Marketing, and International Trade, the Commissioner of Community Affairs, the Commissioner of Corrections, the Commissioner of Education, the Commissioner of Environmental Protection, the Commissioner of Health and Senior Services, the Commissioner of Human Services, the Commissioner of Children and Families, the Commissioner of Labor and Workforce Development, the President of the State Board of Public Utilities, the Secretary of State, the Superintendent of State Police, the Commissioner of Transportation, the State Treasurer, the head of any other department in the Executive Branch, and the following members of the staff of the Office of the Governor: Chief of Staff, Chief of Management and Operations, Chief of Policy and Communications, Chief Counsel to the Governor, Director of Communications, Policy Counselor to the Governor, and any deputy or principal administrative assistant to any of the aforementioned members of the staff of the Office of the Governor listed in this subsection.

e.A violation of this section shall not constitute a crime or offense under the laws of this State.

L.1971, c.182, s.13; amended 2003, c.255, s.1; 2005, c.382, s.11; 2006, c.47, s.188; 2008, c.29, s.105.



Section 52:13D-24.1 - Restriction On Acceptance Of Gifts, Etc. From Lobbyist, Governmental Affairs Agent By Legislators, Staff.

52:13D-24.1 Restriction on acceptance of gifts, etc. from lobbyist, governmental affairs agent by legislators, staff.
2. a. Except as expressly authorized in section 13 of P.L.1971, c.182 (C.52:13D-24) or when the lobbyist or governmental affairs agent is a member of the immediate family of a member of the Legislature or legislative staff, no member of the Legislature or legislative staff may accept, directly or indirectly, any compensation, reward, employment, gift, honorarium or other thing of value from each lobbyist or governmental affairs agent, as defined in the "Legislative and Governmental Process Activities Disclosure Act," P.L.1971, c.183 (C.52:13C-18 et seq.), totaling more than $250.00 in a calendar year. The $250.00 limit on acceptance of compensation, reward, gift, honorarium or other thing of value shall also apply to each member of the immediate family of a member of the Legislature, as defined in section 2 of P.L.1971, c.182 (C.52:13D-13) to be a spouse, child, parent, or sibling of the member residing in the same household as the member of the Legislature.

b.The prohibition in subsection a. of this section on accepting any compensation, reward, gift, honorarium or other thing of value shall not apply if received in the course of employment, by an employer other than the State, of an individual covered in subsection a. of this section or a member of the immediate family. The prohibition in subsection a. of this section on accepting any compensation, reward, gift, honorarium or other thing of value shall not apply if acceptance is from a member of the immediate family when the family member received such in the course of his or her employment.

c.Subsection a. of this section shall not apply if a member of the Legislature or legislative staff who accepted any compensation, reward, gift, honorarium or other thing of value provided by a lobbyist or governmental affairs agent makes a full reimbursement, within 90 days of acceptance, to the lobbyist or governmental affairs agent in an amount equal to the money accepted or the fair market value of that which was accepted if other than money. As used in this subsection, "fair market value" means the actual cost of the compensation, reward, gift, honorarium or other thing of value accepted.

d.A violation of this section shall not constitute a crime or offense under the laws of this State.

L.2003,c.255,s.2; amended 2004, c.27, s.26; 2005, c.382, s.15.



Section 52:13D-25 - Disclosure Or Use For Personal Gain Of Information Not Available To Public

52:13D-25. Disclosure or use for personal gain of information not available to public
No State officer or employee, special State officer or employee, or member of the Legislature shall willfully disclose to any person, whether or not for pecuniary gain, any information not generally available to members of the public which he receives or acquires in the course of and by reason of his official duties. No State officer or employee, special State officer or employee, or member of the Legislature shall use for the purpose of pecuniary gain, whether directly or indirectly, any information not generally available to members of the public which he receives or acquires in the course of and by reason of his official duties.

L.1971, c. 182, s. 14, eff. Jan. 11, 1972.



Section 52:13D-26 - Inducing Or Attempting To Induce Legislative Member Or State Officer Or Employee To Violate Act; Penalty

52:13D-26. Inducing or attempting to induce legislative member or state officer or employee to violate act; penalty
No person shall induce or attempt to induce any State officer or employee, special State officer or employee, or member of the Legislature to violate any provision of this act or any code of ethics promulgated thereunder. Any person who willfully violates any provision of this section is a disorderly person, and shall be subject to a fine not to exceed $500.00 or imprisonment not to exceed 6 months, or both.

L.1971, c. 182, s. 15, eff. Jan. 11, 1972.



Section 52:13D-27 - Short Title

52:13D-27. Short title
This act shall be known as, and may be cited as, the "New Jersey Conflicts of Interest Law."

L.1971, c. 182, s. 17, eff. Jan. 11, 1972.



Section 52:13D-28 - Online Tutorial On Legislative Ethics; Certification; Members Of Legislature, Participation In Annual Ethics Training, Consultation With Ethics Counsel.

52:13D-28 Online tutorial on legislative ethics; certification; members of legislature, participation in annual ethics training, consultation with Ethics Counsel.

4.The Legislature shall provide an online tutorial on legislative ethics for its members and State officers or employees and special State officers or employees in the Legislative Branch of government. Each member of the Legislature and officer or employee in the Legislative Branch shall take the tutorial no later than April 1 of every even-numbered year. Each Executive Director shall submit a certification to the Ethics Counsel for himself or herself and for his or her respective staff members that they have completed the online tutorial. Each member of the Legislature shall submit to the Ethics Counsel a certification that he or she and his or her district office staff members have completed the online tutorial. The certification shall be public information. Failure to take the tutorial and file the certification shall be reported by the Ethics Counsel to the joint committee.

In addition to the tutorial, all officers and employees in the Legislative Branch shall participate in annual ethics training as directed by their Executive Directors and all members of the Legislature shall participate in annual ethics training as directed by the President of the Senate for members of the Senate and by the Speaker of the General Assembly for members of the General Assembly. The Executive Directors, the President of the Senate, and the Speaker of the General Assembly shall also direct the process by which completion of the training is verified. Such verification shall be filed with the Ethics Counsel. The verification shall be public information. Failure to participate in the training and file the verification shall be reported by the Ethics Counsel to the joint committee.

Each member of the Legislature shall consult with the Ethics Counsel each year regarding the requirements of the New Jersey Conflicts of Interest Law and the Legislative Code of Ethics and any other applicable law, rule or standard of conduct relating to the area of ethics. The assistance of the Ethics Counsel to members of the Legislature is subject to the attorney-client privilege. This assistance is intended as a service to the members of the Legislature and may not be deemed to diminish a member's personal responsibility for adherence to applicable laws, code provisions, rules and other standards of conduct. No privileged information provided to the Ethics Counsel by members of the Legislature or officers or employees in the Legislative Branch shall be used or admitted into evidence in any proceeding against them; but this shall not prohibit proceedings against them from evidence independently derived.

L.2003, c.255, s.4; amended 2007, c.203, s.2; 2008, c.16, s.2.



Section 52:13E-1 - Definitions

52:13E-1. Definitions
As used in this act:

(a) "Agency" means any of the following while engaged in an investigation or inquiry: (1) the Governor or any person or persons appointed by him acting pursuant to P.L.1941, c. 16, s. 1 (C. 52:15-7), (2) any temporary State commission or duly authorized committee thereof having the power to require testimony or the production of evidence by subpoena, or (3) any legislative committee or commission having the powers set forth in Revised Statutes 52:13-1.

(b) "Hearing" means any hearing in the course of an investigatory proceeding (other than a preliminary conference or interview at which no testimony is taken under oath) conducted before an agency at which testimony or the production of other evidence may be compelled by subpoena or other compulsory process.

(c) "Public hearing" means any hearing open to the public, or any hearing, or such part thereof, as to which testimony or other evidence is made available or disseminated to the public by the agency.

(d) "Private hearing" means any hearing other than a public hearing.

L.1968, c. 376, s. 1, eff. Dec. 27, 1968.



Section 52:13E-2 - Personal Service

52:13E-2. Personal service
No person may be required to appear at a hearing or to testify at a hearing unless there has been personally served upon him prior to the time when he is required to appear, a copy of this act, and a general statement of the subject of the investigation. A copy of the resolution, statute, order or other provision of law authorizing the investigation shall be furnished by the agency upon request therefor by the person summoned.

L.1968, c. 376, s. 2, eff. Dec. 27, 1968.



Section 52:13E-3 - Right To Counsel; Submission Of Proposed Questions

52:13E-3. Right to counsel; submission of proposed questions
A witness summoned to a hearing shall have the right to be accompanied by counsel, who shall be permitted to advise the witness of his rights, subject to reasonable limitations to prevent obstruction of or interference with the orderly conduct of the hearing. Counsel for any witness who testifies at a public hearing may submit proposed questions to be asked of the witness relevant to the matters upon which the witness has been questioned and the agency shall ask the witness such of the questions as it may deem appropriate to its inquiry.

L.1968, c. 376, s. 3, eff. Dec. 27, 1968.



Section 52:13E-4 - Records Of Public Hearings; Copies

52:13E-4. Records of public hearings; copies
A complete and accurate record shall be kept of each public hearing and a witness shall be entitled to receive a copy of his testimony at such hearing at his own expense. Where testimony which a witness has given at a private hearing becomes relevant in a criminal proceeding in which the witness is a defendant, or in any subsequent hearing in which the witness is summoned to testify, the witness shall be entitled to a copy of such testimony, at his own expense, provided the same is available, and provided further that the furnishing of such copy will not prejudice the public safety or security.

L.1968, c. 376, s. 4, eff. Dec. 27, 1968.



Section 52:13E-5 - Sworn Statement By Witness; Incorporation In The Record

52:13E-5. Sworn statement by witness; incorporation in the record
A witness who testifies at any hearing shall have the right at the conclusion of his examination to file a brief sworn statement relevant to his testimony for incorporation in the record of the investigatory proceeding.

L.1968, c. 376, s. 5, eff. Dec. 27, 1968.



Section 52:13E-6 - Persons Affected By Proceedings; Appearance Or Statement Of Facts

52:13E-6. Persons affected by proceedings; appearance or statement of facts
Any person whose name is mentioned or who is specifically identified and who believes that testimony or other evidence given at a public hearing or comment made by any member of the agency or its counsel at such a hearing tends to defame him or otherwise adversely affect his reputation shall have the right, either to appear personally before the agency and testify in his own behalf as to matters relevant to the testimony or other evidence complained of, or in the alternative at the option of the agency, to file a statement of facts under oath relating solely to matters relevant to the testimony or other evidence complained of, which statement shall be incorporated in the record of the investigatory proceeding.

L.1968, c. 375, s. 6, eff. Dec. 27, 1968.



Section 52:13E-7 - Rights Or Privileges Granted By Agencies

52:13E-7. Rights or privileges granted by agencies
Nothing in this act shall be construed to prevent an agency from granting to witnesses appearing before it, or to persons who claim to be adversely affected by testimony or other evidence adduced before it, such further rights and privileges as it may determine.

L.1968, c. 376, s. 7, eff. Dec. 27, 1968.



Section 52:13E-8 - Dissemination Of Evidence Adduced At Private Hearing

52:13E-8. Dissemination of evidence adduced at private hearing
Except in the course of subsequent hearing which is open to the public, no testimony or other evidence adduced at a private hearing or preliminary conference or interview conducted before a single-member agency in the course of its investigation shall be disseminated or made available to the public by said agency, its counsel or employees without the approval of the head of the agency. Except in the course of a subsequent hearing open to the public, no testimony or other evidence adduced at a private hearing or preliminary conference or interview before a committee or other multimember investigating agency shall be disseminated or made available to the public by any member of the agency, its counsel or employees, except with the approval of a majority of the members of such agency. Any person who violates the provisions of this subdivision shall be adjudged a disorderly person.

L.1968, c. 376, s. 8, eff. Dec. 27, 1968.



Section 52:13E-9 - Hearing Conducted By Temporary State Commission

52:13E-9. Hearing conducted by temporary state commission
No temporary State commission having more than two members shall have the power to take testimony at a public or private hearing unless at least two of its members are present at such hearing.

Nothing in this section, however, shall be deemed to prevent the State Commission of Investigation from conducting private hearings, on an investigation previously undertaken by a majority of the members of the commission, with one commissioner present, when so designated by resolution pursuant to the provisions of section 12 of P.L.1968, c. 266 (C. 52:9M-12).

L.1968, c. 376, s. 9, eff. Dec. 27, 1968. Amended by L.1984, c. 110, s. 5, eff. Aug. 3, 1984.



Section 52:13E-10 - Right Of Members To File Statement Of Minority Views

52:13E-10. Right of members to file statement of minority views
Nothing in this act shall be construed to affect, diminish or impair the right, under any other provision of law, rule or custom, of any member or group of members of a committee or other multimember investigating agency to file a statement or statements of minority views to accompany and be released with or subsequent to the report of the committee or agency.

L.1968, c. 376, s. 10, eff. Dec. 27, 1968.



Section 52:13F-1 - Short Title

52:13F-1. Short title
This act shall be known and may be cited as the "Economic and Environmental Impact Statement Act of 1976."

L.1977, c. 247, s. 1, eff. Oct. 3, 1977.



Section 52:13F-2 - Legislative Recognition

52:13F-2. Legislative recognition
The Legislature hereby recognizes the need for a balance between New Jersey's economic and environmental needs.

The Legislature further recognizes that information on the environmental and economic impact of legislation under consideration is essential to maintaining a balance between New Jersey's economic and environmental needs.

L.1977, c. 247, s. 2, eff. Oct. 3, 1977.



Section 52:13F-3 - Economic Impact Statement; Preparation, Contents

52:13F-3. Economic impact statement; preparation, contents
3. An economic impact statement on a specific legislative bill shall be prepared by the Commissioner of Commerce and Economic Development when so directed by a majority of the legislative committee considering that bill. The legislative committee shall set a time limit up to 120 days for completion of the economic impact statement. The legislative committee shall specify, but not limit, areas of impact to be covered by the statement, to include the short and long term economic impact of the bill.

The economic impact statement shall also include a jobs impact statement which may include:

a. An assessment of the number of jobs to be generated or lost by the bill if it should become law; a determination as to how many of these jobs are short-term and temporary in nature, how many are of a long-term and more permanent nature, and the skills which, if developed in the workforce, might further the purpose of the legislation and increase the permanency of these jobs;

b. An assessment of the bill's impact on entrepreneurial activity, interstate commerce, international trade and development of new markets; and

c. A cost benefit analysis of the initiative proposed by the legislation, which shall compare and examine the cost of the initiative and its impact on the State, the number of jobs to be generated or lost, the cost of maintaining those jobs and the impact of those jobs generated or lost on the economic climate of the State.

In preparing the economic impact statement, the Commissioner of Commerce and Economic Development is authorized to obtain essential information from other State agencies.

L.1977,c.247,s.3; amended 1992,c.121.



Section 52:13F-4 - Environmental Impact Statement On Specific Legislative Bills

52:13F-4. Environmental impact statement on specific legislative bills
An environmental impact statement on a specific legislative bill shall be prepared by the Commissioner of Environmental Protection when so directed by a majority of the legislative committee considering that bill. The legislative committee shall set a time limit up to 90 days for completion of the environmental impact statement. The legislative committee shall specify, but not limit areas of impact to be covered by the statement, including the short and long term environmental impact of such bill and any potential alternative thereto. In preparing the environmental impact statement, the Commissioner of Environmental Protection is authorized to obtain essential information from other State agencies.

L.1977, c. 247, s. 4, eff. Oct. 3, 1977.



Section 52:13F-5 - Inapplicability Of Act To Specific Statutory Obligation Of State Agency To Comply With Criteria Or Standards

52:13F-5. Inapplicability of act to specific statutory obligation of state agency to comply with criteria or standards
Nothing in this act shall affect a specific statutory obligation of a State agency to comply with criteria or standards prescribed by other law. The policies set forth in this act are supplementary to those set forth in existing authorizations of State agencies.

L.1977, c, 247, s. 5, eff. Oct. 3, 1977.



Section 52:13G-1 - Legislative Findings And Declarations

52:13G-1. Legislative findings and declarations
The Legislature finds and declares that the youth of this State should receive an opportunity to better understand and appreciate the legislative process; that such an opportunity would encourage youth to actively participate in the day-to-day affairs of State government; that the establishment of a legislative internship program would enable State legislators to gain an understanding and appreciation of the views of the State's youth toward their State on contemporary issues; and that such a program would further the Legislature's historic role of promoting citizenship training in our high schools.

L.1981, c. 478, s. 1, eff. Jan. 12, 1982.



Section 52:13G-2 - Legislative Interns; Selection; Assignment

52:13G-2. Legislative interns; selection; assignment
The Legislature, in cooperation with the New Jersey Association of High School Councils shall select public and private secondary school students to participate in a legislative internship program. Each State legislator participating in the legislative internship program shall be assigned a legislative intern.

L.1981, c. 478, s. 2, eff. Jan. 12, 1982.



Section 52:13G-3 - Nomination; Application; Committee; Final Selection

52:13G-3. Nomination; application; committee; final selection
Students shall be selected from legislative districts, nominated on a competitive basis by their student governments, but only one student may be nominated from each school. Each student shall submit an application indicating his interests and the scope of his school and community activities. The New Jersey Association of High School Councils shall appoint a committee in each legislative district, consisting of a secondary school principal, a student government advisor, a student and a State legislator. The committee shall make the final selection of students for the program based on the application, a recommendation by the student's school and a personal interview; except that participation of the student shall be subject to local board of education policy.

L.1981, c. 478, s. 3, eff. Jan. 12, 1982.



Section 52:13G-4 - Duties

52:13G-4. Duties
Legislative student interns shall perform such legislative services as may be directed by the legislator to whom they are assigned. Such services shall be designed to offer the interns a broad experience in legislative activities, and may, as the presiding officer of either House of the Legislature permits, include attendance on the floor of legislative sessions.

L.1981, c. 478, s. 4, eff. Jan. 12, 1982.



Section 52:13G-5 - Annual Termination Of Program; Model Legislative Session

52:13G-5. Annual termination of program; model legislative session
The legislative internship program shall terminate during the spring of each year with a model legislative session. This session shall include the introduction, debate and voting of legislative bills in both Houses, and shall follow, as closely as possible, the rules and procedure governing both Houses of the Legislature.

L.1981, c. 478, s. 5, eff. Jan. 12, 1982.



Section 52:13H-1 - Findings, Declarations Relative To State-imposed Mandates

52:13H-1. Findings, declarations relative to State-imposed mandates

1. The Legislature finds and declares that:

a. at the November 1995 general election, the people of this State approved an amendment to the New Jersey Constitution providing that, in certain cases, new statutes and new administrative rules and regulations promulgated by State agencies shall not impose unfunded mandates on counties, municipalities or school districts;

b. the purpose of this constitutional provision is to prevent the State government from requiring units of local government to implement additional or expanded activities without providing funding for those activities;

c. the long-standing, prior practice of State-imposed, unfunded mandates has contributed to the rise in local property taxes which has increasingly burdened New Jersey's property owners;

d. the constitutional amendment also directs the Legislature to create a Council on Local Mandates to resolve disputes regarding whether a law or a rule or regulation, covered by the amendment, constitutes an unfunded State mandate; and

e. it is, therefore, the purpose of this act to effectuate the will of the people of this State and to fulfill the Legislature's responsibility to establish the Council on Local Mandates.

L.1996,c.24,s.1.



Section 52:13H-2 - Unfunded Mandate; Mandatory Status Ceased, Expiration.

52:13H-2 Unfunded mandate; mandatory status ceased, expiration.

2.Except as provided in section 3 of this act, any provision of a law enacted on or after January 17, 1996, or any part of a rule or regulation originally adopted after July 1, 1996 pursuant to a law regardless of when that law was enacted, which is determined in accordance with the provisions of this act to be an unfunded mandate upon boards of education, counties, municipalities, or fire districts designated by municipal ordinance, because it does not authorize resources to offset the additional direct expenditures required for the implementation of the law or the rule or regulation, shall cease to be mandatory in its effect and shall expire. A law or a rule or regulation which is determined to be an unfunded mandate shall not be considered to establish a standard of care for the purpose of civil liability.

L.1996, c.24, s.2; amended 2010, c.106, s.2.

52:13H-2.1 Reimbursement by State for cost incurred for certain military leave.

4.In accordance with the provisions of Article VIII, Section II, paragraph 5 of the New Jersey Constitution, upon application for reimbursement by a county or municipal governing body or a board of education to the State Treasurer for reimbursement and approval of the application by the Director of the Division of Budget and Accounting, reimbursement shall be made by the State for any costs incurred as a result of the provisions of P.L.2001, c.351.

L.2001,c.351,s.4.



Section 52:13H-2.1 - Reimbursement By State For Cost Incurred For Certain Military Leave.

52:13H-2.1 Reimbursement by State for cost incurred for certain military leave.

4.In accordance with the provisions of Article VIII, Section II, paragraph 5 of the New Jersey Constitution, upon application for reimbursement by a county or municipal governing body or a board of education to the State Treasurer for reimbursement and approval of the application by the Director of the Division of Budget and Accounting, reimbursement shall be made by the State for any costs incurred as a result of the provisions of P.L.2001, c.351.

L.2001,c.351,s.4.



Section 52:13H-3 - Laws, Rules, Regulations, Not Unfunded Mandates

52:13H-3. Laws, rules, regulations, not unfunded mandates

3. Notwithstanding the provisions of any other law to the contrary, the following categories of laws and rules or regulations shall not be unfunded mandates:

a. those which are required to comply with federal laws or rules or to meet eligibility standards for federal entitlements;

b. those which are imposed on both government and non-government entities in the same or substantially similar circumstances;

c. those which repeal, revise or ease an existing requirement or mandate or which reapportion the costs of activities between boards of education, counties, and municipalities;

d. those which stem from failure to comply with previously enacted laws or rules or regulations issued pursuant to a law;

e. those which implement the provisions of the New Jersey Constitution; and

f. laws which are enacted after a public hearing, held after public notice that unfunded mandates will be considered, for which a fiscal analysis is available at the time of the public hearing and which, in addition to complying with all other constitutional requirements with regard to the enactment of laws, are passed by 3/4 affirmative vote of the members of each House of the Legislature.

L.1996,c.24,s.3.



Section 52:13H-4 - Council On Local Mandates Created

52:13H-4. Council on Local Mandates created

4. Pursuant to Article VIII, Section II, paragraph 5(b) of the New Jersey Constitution, there is created a Council on Local Mandates. The council shall consist of nine public members. The Governor shall appoint four members, at least two of whom shall be appointed from a list of six willing nominees submitted by the chair of the State committee of the political party the gubernatorial candidate of which received the second largest number of votes cast in the most recent general election for Governor. The President of the Senate, the Minority Leader of the Senate, the Speaker of the General Assembly, the Minority Leader of the General Assembly and the Chief Justice of the New Jersey Supreme Court shall each appoint one member.

L.1996,c.24,s.4.



Section 52:13H-5 - Member Qualifications

52:13H-5. Member qualifications

5. A member of the council shall be a citizen of the United States and a resident of New Jersey at the time of appointment and while serving on the council. Each appointee shall demonstrate to the satisfaction of the official making the appointment that the appointee possesses knowledge of, and familiarity with, the legislative process, the regulatory functions of the Executive Branch, or the procedures and operations of counties, municipalities or school districts; except that in the case of a person appointed by the Governor from a list of six willing nominees submitted by the chair of the State committee of the political party the gubernatorial candidate of which received the second largest number of votes cast in the most recent general election for Governor the appointee shall demonstrate such knowledge and familiarity to the satisfaction of that chair.

L.1996,c.24,s.5.



Section 52:13H-6 - Members' Selection; Terms

52:13H-6. Members' selection; terms

6. a. Within 30 days of the effective date of this act, the chair of the State committee of the political party the gubernatorial candidate of which received the second largest number of votes cast in the most recent general election for Governor shall submit to the Governor a list of names of six nominees willing to serve on the council. Within 45 days of the effective date, the Governor shall appoint four members of the council, two of whom shall be selected from that list. The terms of the members initially appointed by the Governor shall expire on February 1, 1999. Thereafter, members appointed by the Governor shall serve terms of four years beginning on the expiration date of the prior members' terms and ending on February 1st four years later. At least 45 days prior to the expiration of the term of the gubernatorial appointees, the chair of the State committee of the political party the gubernatorial candidate of which received the second largest number of votes cast in the most recent general election for Governor shall submit a list of names of six nominees willing to serve on the council. Two of the four members appointed by the Governor shall be selected from that list.

b. Within 45 days of the effective date of this act, the President of the Senate, the Minority Leader of the Senate, the Speaker of the General Assembly and the Minority Leader of the General Assembly shall each appoint one member of the council. The terms of the members initially appointed by these officials shall expire on February 1, 1998. Thereafter, such members shall serve terms of two years beginning on the expiration date of the preceding members' terms and ending on February 1st two years later.

c. Within 45 days of the effective date of this act, the Chief Justice of the New Jersey Supreme Court shall appoint one member of the council. The term of the member initially appointed by the Chief Justice shall expire on February 1, 2001. Thereafter, the member appointed by the Chief Justice shall serve a term of five years beginning on the expiration of the preceding member's term and ending on February 1st five years later.

d. A member of the council shall not continue to serve in a hold-over capacity upon the expiration of the member's term. The officials responsible for making appointments to the council pursuant to this section shall do so in a timely manner in order to ensure that vacancies do not occur when terms expire.

L.1996,c.24,s.6.



Section 52:13H-7 - Vacancies

52:13H-7. Vacancies

7. A vacancy in the membership of the council shall be filled in the same manner in which the original appointment was made, but for the unexpired term only. When a vacancy occurs among one of the gubernatorial appointees who is a member of the same political party as the Governor then in office, the Governor shall appoint a replacement of the Governor's choice. When a vacancy occurs among one of the gubernatorial appointees who is a member of a political party which is different from that of the Governor, the Governor shall appoint a replacement from a list of three nominees submitted by the chair of the State committee of that political party.

L.1996,c.24,s.7.



Section 52:13H-8 - Monetary Compensation

52:13H-8. Monetary compensation

8. A member of the council shall receive compensation in the amount of $150 per day for each day that the member attends a meeting of the council and shall be reimbursed for necessary expenses incurred in the performance of the member's duties.

L.1996,c.24,s.8.



Section 52:13H-9 - Organization Of Council

52:13H-9. Organization of council

9. The council shall organize as soon as possible after the appointment of its members. The first chair of the council shall be appointed by the Governor from among the members thereof. At the first meeting of the council held after February 1st in each subsequent year, the members shall choose one of their number to serve as chair of the council. While any one of the council's nine members may be chosen by the Governor as the council's first chair, subsequent chairs shall be chosen by the members in a manner which ensures that the chair rotates annually among the legislative, gubernatorial and judicial appointees. At least five members of the council shall be present in order for the council to conduct its business. A ruling of the council shall require at least five votes.

L.1996,c.24,s.9.



Section 52:13H-10 - Council Plan, Rules, Staffing.

52:13H-10 Council plan, rules, staffing.

10.The council shall establish, and revise from time to time, a plan for its organization and may incur expenses within the limits of funds available to it. The council may adopt rules governing its procedures. The council shall employ such clerical and secretarial staff as it deems necessary. In addition, each member of the council may employ one professional employee who shall directly serve the member for a period not to exceed one year. Upon completion of one year of service a professional employee shall not again be employed in that capacity by any member of the council. Professional employees of the council shall be deemed confidential employees for purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.). Employees and members of the council shall be enrolled in the Public Employees' Retirement System, except that no person who has been granted a pension or retirement allowance for any cause other than vesting or deferred retirement under any pension fund or retirement system established under any law of this State prior to commencing service as an employee or member of the council shall be eligible on the basis of that service for enrollment or membership in the Public Employees' Retirement System. The council may employ legal counsel, on a temporary basis, to represent it in any proceeding to which it is a party. The council may contract for the services of other professional, technical and operational personnel and consultants as may be necessary for the performance of its responsibilities under this act. The council may employ operational and administrative personnel, including an administrator and coordinator, who shall serve at the pleasure of the council; provided, however, that no individual shall hold the position of administrator and coordinator for longer than two years without being reappointed by the council. Nothing contained in this section shall be construed as authorizing the council to employ an executive director, director, or any other employee, except as specifically provided by this section.

L.1996,c.24,s.10; amended 1997, c.209; 1999, c.65, s.1.



Section 52:13H-11 - Conflicts Law, Code Of Ethics; Public Employment Restricted.

52:13H-11 Conflicts law, code of ethics; public employment restricted.
11. The members and employees of the council shall be subject to the provisions of the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.), except that in addition to the requirements of that act, a member of the council, while serving on the council, shall not hold any other State or local office or employment or hold any State or local elective public office and shall not, for a period of two years thereafter, hold any State or local elective public office or hold any office or employment with a county, municipality or school district which filed a complaint with the council, or with a State agency that promulgated a rule or regulation which was the subject of a complaint filed with the council, while the member served on the council. The council shall adopt a code of ethics to govern the conduct of its members and employees. The State Ethics Commission shall have jurisdiction to consider complaints regarding violations of P.L.1971, c.182 (C.52:13D-12 et seq.) or of the code of ethics or of this section by any member or employee of the council and for a violation of the restriction on holding office or employment after serving on the council occurring after the effective date of P.L.2005, c.382, the commission shall impose a civil penalty of not less than $500 nor more than $10,000, which penalty may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

Nothing contained in this section shall be construed as prohibiting a member of the council from serving as a member of a study commission or similar advisory body for which service no compensation is authorized or provided by law other than reimbursement of expenses.

L.1996,c.24,s.11; amended 1999, c.65, s.2; 2005, c.382, s.12.



Section 52:13H-12 - Duties Of Council.

52:13H-12 Duties of council.

12. a. It shall be the duty of the council to review, and issue rulings upon, complaints filed with the council by or on behalf of a county, municipality, fire district designated by ordinance of a municipality or more than one municipality, or school district that any provision of a statute enacted on or after January 17, 1996 and any part of a rule or regulation originally adopted after July 1, 1996 pursuant to a law regardless of when that law was enacted constitutes an unfunded mandate upon the county, municipality, fire district designated by ordinance of a municipality or more than one municipality, or school district because it does not authorize resources to offset the additional direct expenditures required for the implementation of the statute or the rule or regulation. A complaint filed with the council shall be in the form of or accompanied by a resolution passed by the governing body of a county or municipality or fire district designated by ordinance of a municipality or more than one municipality, or by a local board of education. A complaint filed with the council by the New Jersey Conference of Mayors, the New Jersey State League of Municipalities, the New Jersey School Boards Association, the New Jersey Association of Counties, the New Jersey Council of County Colleges, the New Jersey Association of Fire Districts, the New Jersey Career Fire Chiefs Association, the New Jersey State Association of Chiefs of Police, or the New Jersey First Aid Council shall be on behalf of at least two constituent members of the organization, which constituent members shall be identified in the complaint. A county executive or a mayor who has been directly elected by the voters of the municipality may also file a written complaint with the council, after the mayor or county executive has provided the governing body with written notice of intention to file a complaint with the council. A complaint may be accompanied by supportive evidence. The council shall review each complaint and, when necessary, interview witnesses and examine documents. The council, by majority vote of its membership, shall issue a written ruling, accompanied by any concurring or dissenting opinions, as to whether or not a statute or a rule or regulation constitutes an unfunded State mandate and an explanation of the reasons for its determination. If the council determines that any provision of a statute or any part of a rule or regulation constitutes an unfunded State mandate which is prohibited by Article VIII, Section II, paragraph 5 of the New Jersey Constitution and this act, that provision of the law or that part of the rule or regulation shall cease to be mandatory in its effect and shall expire. A ruling of the council shall be restricted to the specific provision of a law or the specific part of a rule or regulation which constitutes an unfunded mandate and shall, as far as possible, leave intact the remainder of a statute or a rule or regulation. The council shall not have the authority to determine whether the funding of any statute or any rule or regulation is adequate.

b.The council shall have the authority to consolidate complaints filed by or on behalf of more than one governing body, mayor, county executive, local board of education, county, municipality, or fire district designated by ordinance of a municipality or more than one municipality, in regard to the same provision of a statute or the same part of a rule or regulation.

c.Any group or individual may file a written request with the council to appear in the capacity of an amicus curiae in regard to a complaint. The request shall state the identity of the group or individual, the issue it wishes to address, the nature of the public interest therein and the nature of the requestor's interest, involvement or expertise with respect thereto. The council shall grant the request if it is determined by a majority vote of the council's members that the request is timely, that participation by the group or individual will assist in the resolution of the matter and that no interested party will be prejudiced thereby. In granting permission, the council shall specifically define the extent of the requestor's participation in the matter.

L.1996, c.24, s.12; amended 2010, c.106, s.1.



Section 52:13H-13 - Complaints Considered

52:13H-13. Complaints considered

13. The council shall not consider complaints concerning pending legislation or proposed rules or regulations and shall not issue advisory rulings or opinions on any matter. The fact that the council may have previously issued a ruling in regard to a particular statute or rule or regulation shall not prevent the council from reconsidering its ruling upon receipt of a valid complaint and in response to changed circumstances such as discontinuance of funding.

L.1996,c.24,s.13.



Section 52:13H-14 - Public Meetings

52:13H-14. Public meetings

14. The council shall not be subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). The council shall conduct proceedings at which it examines witnesses and receives evidence in public. However, the members of the council may meet on all other matters in closed session.

L.1996,c.24,s.14.



Section 52:13H-15 - Rules Rendered, Published

52:13H-15. Rules rendered, published

15. A ruling issued by the council shall be in writing and shall set forth the reasons for the council's determination. The council shall cause its rulings, together with any concurring or dissenting opinions of council members, to be published in a suitable form and made available to members of the public. The rulings of the council, as well as any record of its proceedings conducted in public, shall be public records pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.).

L.1996,c.24,s.15.



Section 52:13H-16 - Preliminary Rulings

52:13H-16. Preliminary rulings

16. The council shall have the authority to issue a preliminary ruling enjoining enforcement of a statute or a rule or regulation pending the council's consideration of whether the statute or the rule or regulation constitutes an unfunded mandate whenever a complaint filed with the council by a county, municipality or school district demonstrates, to the satisfaction of the council, that significant financial hardship to the county, municipality or school district would result from compliance and there is a substantial likelihood that the statute or the rule or regulation is, in fact, an impermissible, unfunded State mandate.

L.1996,c.24,s.16.



Section 52:13H-17 - Request For Assistance

52:13H-17. Request for assistance

17. The council may request from any State agency or any county, municipality or school district cooperation and assistance in the performance of its duties.

L.1996,c.24,s.17.



Section 52:13H-18 - Rulings As Political Determinations

52:13H-18. Rulings as political determinations

18. Pursuant to Article VIII, Section II, paragraph 5(b) of the New Jersey Constitution, rulings of the council shall be political determinations and shall not be subject to judicial review.

L.1996,c.24,s.18.



Section 52:13H-19 - Annual Report

52:13H-19. Annual report

19. The council shall submit a report to the Governor and the Legislature prior to December 31 of each year setting forth the names and salaries of: the professional employees of council members, individuals employed by the council on a temporary or permanent basis, and personnel and consultants for whose service the council has contracted.

L.1996,c.24,s.19.



Section 52:13H-20 - Appropriations

52:13H-20. Appropriations

20. The Legislature shall annually appropriate to the council from the General Fund of the State such amounts as may be necessary for the council to effectively carry out its responsibilities under this act.

L.1996,c.24,s.20.



Section 52:13H-21 - Findings, Declarations Relative To Unfunded Mandates And Local Governments And School Districts.

52:13H-21 Findings, declarations relative to unfunded mandates and local governments and school districts.

1.The Legislature finds and declares:

Over the past four decades, prior to adoption of the constitutional amendment prohibiting unfunded State mandates on local government, the State routinely and systematically imposed greater and greater numbers of mandates, orders, directives and burdens on local government. This web of mandates and burdens came about as the result of the enactment and adoption of a plethora of unrelated laws and regulations addressing many and diverse issues. While these actions by State government occurred in order to address a variety of public concerns, they all shared a common philosophical underpinning: the mandatory implementation of State policy directives by local government officials.

While the overwhelming majority of these statutes and regulations was established by sincere-minded and well-intentioned public officials in order to address legitimate public concerns, the collective regulatory weight of these mandates on local officials continues to be a matter of deep concern and a subject that cries for legislative relief.

In response to this decades long pattern of seemingly inexorable increases in burdensome mandates from Trenton, local officials repeatedly petition the Legislature for relief. In response to entreaties of local officials, various committees of several Legislatures have determined to continue to address the problem of burdensome mandates on an expedited basis through the enactment of omnibus acts that repeal or modify many of those mandates, resolve administrative ambiguities and encourage more businesslike practices. This is the third such omnibus mandate relief act.

L.2000,c.126,s.1.



Section 52:13H-22 - Findings, Declarations Relative To Certain Mandate Requirements, Procedures For Local Governments.

52:13H-22 Findings, declarations relative to certain mandate requirements, procedures for local governments.

1.The Legislature finds and declares:

Over the past four decades, prior to adoption of the constitutional amendment prohibiting unfunded State mandates on local government, the State routinely and systematically imposed greater and greater numbers of mandates, orders, directives and burdens on local government. This web of mandates and burdens came about as the result of the enactment and adoption of a plethora of unrelated laws and regulations addressing many and diverse issues. While these actions by State government occurred in order to address a variety of public concerns, they all shared a common philosophical underpinning: the mandatory implementation of State policy directives by local government officials.

While the overwhelming majority of these statutes and regulations was established by sincere-minded and well-intentioned public officials in order to address legitimate public concerns, the collective regulatory weight of these mandates on local officials continues to be a matter of deep concern and a subject that cries for legislative relief.

In response to this decades long pattern of seemingly inexorable increases in burdensome mandates from Trenton, local officials repeatedly petition the Legislature for relief. In response to entreaties of local officials, various committees of several Legislatures have determined to continue to address the problem of burdensome mandates on an expedited basis through the enactment of omnibus acts that repeal or modify many of those mandates, resolve administrative ambiguities and encourage more businesslike practices. This is the fourth such omnibus mandate relief act.

L.2001,c.342,s.1.



Section 52:14-1 - "Department" And "Head Of Department" Defined

52:14-1. "Department" and "head of department" defined
As used in this article:

"Department" means and includes every state institution, commission, board, department, bureau or state agency, whether or not it receives legislative appropriations.

"Head of department" means and includes the chief executive officer of that department, by whatever name he may be designated.



Section 52:14-2 - Requests For Services Or Apparatus; Agreement Between Departments

52:14-2. Requests for services or apparatus; agreement between departments
Whenever in carrying out the work of a department, the services of any expert or the use of any special apparatus shall be desired or any work needs to be done for which the department is not equipped, the head thereof may request the assistance of any other department which may have the needed experts or apparatus. The head of the department so called upon may co-operate in meeting said need in so far as it can be done without detriment to the work of his own department. The heads of the departments concerned shall agree as to a proper charge, if any, to be made for such services or material or use of apparatus.



Section 52:14-3 - Accountings For Sums Paid Or Received.

52:14-3 Accountings for sums paid or received.

52:14-3. When such an agreement has been made between two departments, the heads thereof shall, from time to time, certify to the Director of the Division of Budget and Accounting the sum or sums due from the one to the other on account of such work, and the director shall thereupon cause to be paid such sum or sums to the creditor department. Payment may be by check, as other State bills are paid, or by a system of debits and credits, as the director may determine. All sums so received by or credited to any department shall be added to the current appropriation made for the support of said department, to the end that its appropriation may not be depleted by reason of the work done for another department.

Amended 2007, c.52, s.22.



Section 52:14-4 - Division Of Expenses.

52:14-4 Division of expenses.

52:14-4. Two or more departments may unite in co-operative work in lines germane to the duties of said departments, and the heads thereof may agree between themselves for the distribution of the expense to be incurred. The agreement may include the payment or transfer from one department to another of a lump sum, and the payment, by the department receiving the same, of all expenses incurred in such co-operative work. The Director of the Division of Budget and Accounting shall, upon due notification of the agreement, make the necessary payments, or credits and debits, from sums not otherwise under requisition by the co-operating departments.

Amended 2007, c.52, s.23.



Section 52:14-5 - Monthly Meeting Of Certain Departments For Promoting Efficiency In Engineering Work

52:14-5. Monthly meeting of certain departments for promoting efficiency in engineering work
For the purpose of discussing methods of co-operation and co-ordination in the engineering work of the state, promoting efficiency and avoiding duplication, the following departments, bureaus, boards and commissions shall be represented, at a meeting to be held once each month upon a day stated unless otherwise ordered, by their executive head or chairman or person designated by him, and by such engineers or other officials as may have charge of the various matters to be under discussion:

State highway commission.

Board of public utility commissioners.

Commissioner of motor vehicles.

Director of conservation and development.

Chief engineer of commerce and navigation.

State tax commissioner.

Commissioner of institutions and agencies.

Any other department, bureau, board or commission may be directed by the governor to be represented at such meetings, or may participate from time to time in order to offer or obtain co-operation or assist in avoiding duplication of work.



Section 52:14-6 - Organization; Conduct Of Meetings; Recommendations

52:14-6. Organization; conduct of meetings; recommendations
The governor shall be ex officio a member and chairman of the meeting, and those attending shall select a secretary, who shall call meetings at such times as may be determined upon. All meetings shall be conducted informally and shall not be deemed to control or direct any participants therein. The meeting may recommend plans for co-operation between the various departments of the state and county or local governments, and appoint committees or designate a representative to confer and discuss plans with the officials of the localities affected, and any county or local officials may submit to the chairman for discussion at such meetings plans or suggestions for co-operation or co-ordination of engineering work which they have in hand with work undertaken by the state. The meeting shall annually submit to the legislature recommendations for any changes in the laws of the state that are deemed advisable or necessary in order to promote efficiency and prevent duplication of engineering work and unnecessary expense.



Section 52:14-6.10 - Short Title

52:14-6.10. Short title
This act shall be known as, and may be cited as, the "Government Employee Interchange Act of 1967."

L.1967, c. 77, s. 1, eff. May 31, 1967.



Section 52:14-6.11 - Declaration Of Necessity; Liberal Construction

52:14-6.11. Declaration of necessity; liberal construction
This act being deemed and hereby declared necessary for the welfare of this State and its inhabitants in order to provide for that intergovernmental co-operation which is essential to the resolution of problems affecting this State, shall be liberally construed to effectuate the purposes and intent thereof.

L.1967, c. 77, s. 2, eff. May 31, 1967.



Section 52:14-6.12 - Definitions

52:14-6.12. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, except in those instances where the context clearly indicates otherwise:

(a) The term "act" shall mean this act, any amendments or supplements thereto, and any rules or regulations promulgated thereunder.

(b) The term "Federal Governmental unit" shall mean any department, division, office, agency, bureau or section of the United States, or any authority or instrumentality created or chartered thereby.

(c) The term "New Jersey Governmental unit" shall mean any department, division, office, agency, bureau or section of this State, or any political subdivision thereof, or any authority or instrumentality created or chartered thereby.

(d) The term "participating employee" shall mean any officer or employee of any Federal Governmental unit, New Jersey Governmental unit or State Governmental unit, other than the chief executive officer thereof, who participates in a program of government employee interchange authorized by this act.

(e) The term "receiving agency" shall mean any Federal Governmental unit, New Jersey Governmental unit, or State Governmental unit which receives any officer or employee of a sending agency pursuant to a program of government employee interchange authorized by this act.

(f) The term "sending agency" shall mean any Federal Governmental unit, New Jersey Governmental unit, or State Governmental unit which sends any officer or employee thereof to a receiving agency pursuant to a program of government employee interchange authorized by this act.

(g) The term "State Governmental unit" shall mean any department, division, office, agency, bureau or section of any State of the United States other than this State, or any political subdivision thereof, or any authority, or instrumentality created or chartered thereby.

L.1967, c. 77, s. 3, eff. May 31, 1967.



Section 52:14-6.13 - Participation As Sending Or Receiving Agency; Government Employee Interchange

52:14-6.13. Participation as sending or receiving agency; government employee interchange
Notwithstanding the provisions of any other law, and as hereinafter provided, any New Jersey Governmental unit is hereby authorized to participate, as either a sending agency or a receiving agency, in a program of government employee interchange with any other New Jersey Governmental unit, any Federal Governmental unit, or any State Governmental unit.

L.1967, c. 77, s. 4, eff. May 31, 1967.



Section 52:14-6.14 - Program Of Government Employee Interchange; Terms, Conditions And Requirements

52:14-6.14. Program of government employee interchange; terms, conditions and requirements
Any program of government employee interchange pursuant to this act shall be subject to the following terms, conditions and requirements:

(a) No period of individual assignment or detail to any receiving agency shall exceed 12 months, nor shall any participating employee be assigned or detailed to a receiving agency for more than 12 months during any 36-month period.

(b) No person shall be assigned or detailed as a participating employee except upon the freely-given consent of such person, and without any form of coercion or duress whatsoever.

(c) Any participating employee shall remain in the employ of the sending agency for a period of not less than 1 year from the termination of his participation in a program of government employee interchange pursuant to this act.

(d) Any program of government employee interchange pursuant to this act may be terminated by the sending agency or the receiving agency, without reason therefor, upon 30 days' notice.

(e) Any participating employee received by a receiving agency shall be considered, for the duration of his participation in a program of government employee interchange pursuant to this act, to be assigned to the receiving agency on detail to the regular work assignments of the sending agency. No participating employee who is so assigned on detail shall, by virtue of such assignment on detail, be considered an employee of the said receiving agency, but shall be considered to be an employee of the sending agency for any purpose other than a question as to the supervision of said participating employee; provided, that the supervision of any participating employee may be governed by an agreement between the respective chief executive officers of the sending agency and the receiving agency; and provided further, that any question as to the employee status of an employee of a New Jersey Governmental unit who participates in a program of government employee interchange pursuant to this act shall be decided according to the law of this State.

(f) Any New Jersey Governmental unit may, without regard to the provisions of Title 11 of the Revised Statutes, Civil Service, receive and appoint a participating employee from a sending agency to the unclassified service of said New Jersey Governmental unit.

(g) No employee of a New Jersey Governmental unit who is assigned to a receiving agency shall lose, or suffer any diminution of, any right, power, privilege or benefit to which said participating employee would otherwise be entitled pursuant to the provisions of Title 11 of the Revised Statutes, Civil Service, or Title 43 of the Revised Statutes, Pensions and Retirement, or any other law, including but not limited to rights, powers, privileges, or benefits as to salary, seniority, promotion, re-employment, retirement or pension.

(h) Any employee of a New Jersey Governmental unit who participates in a program of government employee interchange pursuant to the provisions of this act who shall suffer injury, occupational disease, or death, arising out of and in the course of said program or sustained in the discharge of duties in connection therewith, shall be considered an "employee" as said term is defined in section 34:15-36 of the Revised Statutes, and shall not be deprived, by virtue of his participation in said program, of any right or expectancy that would otherwise accrue to said participating employee pursuant to chapters 15 and 16, both inclusive, of Title 34 of the Revised Statutes, Labor and Workmen's Compensation. No such participating employee of a New Jersey Governmental unit shall receive or accept any payment or benefit pursuant to a workmen's compensation program, if any, of any State Governmental unit or Federal Governmental unit with which the said New Jersey Governmental unit has implemented a program of government employee interchange pursuant to this act.

No employee of a Federal Governmental unit or State Governmental unit who is assigned to a New Jersey Governmental unit as a receiving agency and who suffers injury, occupational disease, or death, arising out of and in the course of a program of government employee interchange pursuant to this act or sustained in the discharge of duties in connection therewith, shall be considered an "employee" within the meaning of section 34:15-36 of the Revised Statutes, nor shall any right or expectancy accrue to said employee pursuant to chapters 15 and 16, both inclusive, of Title 34 of the Revised Statutes, Labor and Workmen's Compensation.

(i) Except as hereinafter provided, no participating employee shall receive or accept any compensation from the receiving agency to which the said participating employee is assigned on detail. Any receiving agency may, in accordance with any applicable regulations of said receiving agency, reimburse the per diem and mileage expenses of any participating employee assigned on detail thereto. Any sending agency may, in accordance with any applicable regulations of said sending agency, pay the expenses incurred by a participating employee thereof incurred in transporting the immediate family, household goods and personal effects of said participating employee to and from the location of the receiving agency; provided, that the period of assignment of said participating employee is greater than 8 months.

L.1967, c. 77, s. 5, eff. May 31, 1967.



Section 52:14-6.15 - Prerequisites To Employee Participation

52:14-6.15. Prerequisites to employee participation
No employee of a New Jersey Governmental unit shall participate, whether as a sending agency or receiving agency, in a program of government employee interchange pursuant to this act until (1) the chief executive officer of said New Jersey Governmental unit shall have certified to the President of the Civil Service Commission that the participation of said employee in such a program will assist the said New Jersey Governmental unit in resolving problems within the field of responsibility of said New Jersey Governmental unit, and (2) the chief executive officers of the sending agency and the receiving agency and the participating employee of a New Jersey Governmental unit shall have executed, and filed with the President of the Civil Service Commission, an agreement adopting the terms, conditions and requirements stated in section 5 of this act, and any other terms and conditions not inconsistent therewith.

L.1967, c. 77, s. 6, eff. May 31, 1967.



Section 52:14-6.16 - Rules And Regulations

52:14-6.16. Rules and regulations
The Civil Service Commission is hereby directed to issue and promulgate such rules and regulations as are necessary and appropriate to carry out the provisions of this act, and to assist any New Jersey Governmental unit to participate in government employee interchange programs pursuant to this act. Any rules and regulations issued and promulgated hereunder may be revised, repealed or amended from time to time as the Civil Service Commission may deem necessary. Any rules and regulations issued and promulgated hereunder shall be filed with the Secretary of State.

L.1967, c. 77, s. 7, eff. May 31, 1967.



Section 52:14-6.17 - Inconsistent Acts

52:14-6.17. Inconsistent acts
All acts or parts of acts inconsistent herewith are hereby superseded.

L.1967, c. 77, s. 8, eff. May 31, 1967.



Section 52:14-6.18 - Partial Invalidity

52:14-6.18. Partial invalidity
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1967, c. 77, s. 9, eff. May 31, 1967.



Section 52:14-7 - Residency Requirement For State Officers, Employees; Exceptions.

52:14-7 Residency requirement for State officers, employees; exceptions.

52:14-7. a. Every person holding an office, employment, or position

(1)in the Executive, Legislative, or Judicial Branch of this State, or

(2)with an authority, board, body, agency, commission, or instrumentality of the State including any State college, university, or other higher educational institution, and, to the extent consistent with law, any interstate agency to which New Jersey is a party, or

(3)with a county, municipality, or other political subdivision of the State or an authority, board, body, agency, district, commission, or instrumentality of the county, municipality, or subdivision, or

(4)with a school district or an authority, board, body, agency, commission, or instrumentality of the district,

shall have his or her principal residence in this State and shall execute such office, employment, or position.

This residency requirement shall not apply to any person (a) who is employed on a temporary or per-semester basis as a visiting professor, teacher, lecturer, or researcher by any State college, university, or other higher educational institution, or county or community college, or in a full or part-time position as a member of the faculty, the research staff, or the administrative staff by any State college, university, or other higher educational institution, or county or community college, that the college, university, or institution has included in the report required to be filed pursuant to this subsection, or (b) who is employed full-time by the State who serves in an office, employment, or position that requires the person to spend the majority of his or her working hours in a location outside of this State.

For the purposes of this subsection, a person may have at most one principal residence, and the state of a person's principal residence means the state (1) where the person spends the majority of his or her nonworking time, and (2) which is most clearly the center of his or her domestic life, and (3) which is designated as his or her legal address and legal residence for voting. The fact that a person is domiciled in this State shall not by itself satisfy the requirement of principal residency hereunder.

A person, regardless of the office, employment, or position, who holds an office, employment, or position in this State on the effective date of P.L.2011, c.70 but does not have his or her principal residence in this State on that effective date shall not be subject to the residency requirement of this subsection while the person continues to hold office, employment, or position without a break in public service of greater than seven days.

Any person may request an exemption from the provisions of this subsection on the basis of critical need or hardship from a five-member committee hereby established to consider applications for such exemptions. The committee shall be composed of three persons appointed by the Governor, a person appointed by the Speaker of the General Assembly, and a person appointed by the President of the Senate, each of whom shall serve at the pleasure of the person making the appointment and shall have a term not to exceed five years. A vacancy on the committee shall be filled in the same manner as the original appointment was made. The Governor shall make provision to provide such clerical, secretarial and administrative support to the committee as may be necessary for it to conduct its responsibilities pursuant to this subsection.

The decision on whether to approve an application from any person shall be made by a majority vote of the members of the committee, and those voting in the affirmative shall so sign the approved application. If the committee fails to act on an application within 30 days after the receipt thereof, no exemption shall be granted and the residency requirement of this subsection shall be operative. The head of a principal department of the Executive Branch of the State government, a Justice of the Supreme Court, judge of the Superior Court and judge of any inferior court established under the laws of this State shall not be eligible to request from the committee an exemption from the provisions of this subsection.

The exemption provided in this subsection for certain persons employed by a State college, university, or other higher educational institution, or a county or community college, other than those employed on a temporary or per-semester basis as a visiting professor, teacher, lecturer, or researcher, shall apply only to those persons holding positions that the college, university, or institution has included in a report of those full or part-time positions as a member of the faculty, the research staff, or the administrative staff requiring special expertise or extraordinary qualifications in an academic, scientific, technical, professional, or medical field or in administration, that, if not exempt from the residency requirement, would seriously impede the ability of the college, university, or institution to compete successfully with similar colleges, universities, or institutions in other states. The report shall be compiled annually and shall also contain the reasons why the positions were selected for inclusion in the report. The report shall be compiled and filed within 60 days following the effective date of P.L.2011, c.70. The report shall be reviewed, revised as necessary, and filed by January 1 of each year thereafter. Each report shall be filed with the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), with the Legislature, and a report may be revised at any time by filing an amendment to the report with the Governor and Legislature.

As used in this section, "school district" means any local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes and any jointure commission, county vocational school, county special services district, educational services commission, educational research and demonstration center, environmental education center, and educational information and resource center.

b.If any person holding any office, employment, or other position in this State shall attempt to let, farm out or transfer such office, employment, or position or any part thereof to any person, he shall forfeit the sum of fifteen hundred dollars ($1,500.00), to be recovered with costs by any person who shall sue for the same, one-half to the prosecutor and the other half to the treasurer for the use of the State.

c.No person shall be appointed to or hold any position in this State who has not the requisite qualifications for personally performing the duties of such position in cases where scientific engineering skill is necessary to the performance of the duties thereof.

d.Any person holding or attempting to hold an office, employment, or position in violation of this section shall be considered as illegally holding or attempting to hold the same; provided that a person holding an office, employment, or position in this State shall have one year from the time of taking the office, employment, or position to satisfy the requirement of principal residency, and if thereafter such person fails to satisfy the requirement of principal residency as defined herein with respect to any 365-day period, that person shall be deemed unqualified for holding the office, employment, or position. The Superior Court shall, in a civil action in lieu of prerogative writ, give judgment of ouster against such person, upon the complaint of any officer or citizen of the State, provided that any such complaint shall be brought within one year of the alleged 365-day period of failure to have his or her principal residence in this State.

amended 1953, c.49, s.3; 1987, c.13; 2011, c.70, s.2.



Section 52:14-8 - Appointment Of Certain Officers By Legislature In Joint Meeting

52:14-8. Appointment of certain officers by legislature in joint meeting
All officers who, before and at the time when the present constitution of the state went into effect, were directed to be appointed by the council and general assembly in joint meeting, and whose appointment is not otherwise specifically provided for by the present constitution, may be appointed by the senate and general assembly in joint meeting.



Section 52:14-9 - Election To Office By Joint Meeting Void Upon Failure To Qualify Within Two Months

52:14-9. Election to office by joint meeting void upon failure to qualify within two months
If any person elected to any office by the Senate and General Assembly in joint meeting shall neglect or refuse to qualify into such office within two months after being informed of his election by any member of the Senate or General Assembly for the county in which said officer resides, or by the county clerk of such county, said election shall thenceforth be void.

Amended by L.1953, c. 49, p. 854, s. 4.



Section 52:14-10 - Methods Of Resigning From Office

52:14-10. Methods of resigning from office
Whenever a state officer holding an office under the appointment of the joint meeting of the legislature shall be desirous of resigning, he shall present such resignation in writing under his hand, during the sitting of the legislature addressed to the joint meeting. All other state officers desirous of resigning shall send their resignations, in writing, to the governor. All such resignations shall be filed in the office of the secretary of state. No resignation made in any other way or pretended to be made, shall be valid.



Section 52:14-11 - Discrimination By Reason Of Age Prohibited; Exception

52:14-11. Discrimination by reason of age prohibited; exception
No person forty years of age or over, applying for employment in the service of the state, shall be discriminated against by reason of age; nor shall the state or any agency thereof make any rules or regulations designed to bar any such person from any position or employment in the service of the state. This section shall not apply to guards employed in the service of any penal institution of the state.



Section 52:14-12 - Notice Of Death Of Certain State Officers

52:14-12. Notice of death of certain State officers
52:14-12. Upon the death of a State officer holding an office which is to be filled by the Governor and Senate, or by the Legislature in joint meeting, or by the people at an annual election, the assignment judge of the Superior Court of the county in which the deceased officer resided at the time of his death shall forthwith give notice and information, in writing, to the Governor, or person administering the government of this State, of the death of such officer and the time thereof, according to the best of the knowledge and belief of the judge. The notice shall be filed by the Governor, or person administering the government, in the office of the Secretary of State.

The Governor, or person administering the government, shall communicate to the Legislature at the earliest opportunity, notice of the death of every officer whose office is to be filled by the Legislature in joint meeting, and of every case in which, by reason of death, either house of the Legislature is authorized to issue writs of election for supplying vacancies.

Amended 1953,c.49,s.5; 1991,c.91,s.496.



Section 52:14-13 - Mental Incapacity Of State Officer To Vacate Office.

52:14-13 Mental incapacity of State officer to vacate office.

52:14-13. When an officer of this State or a member of a State board or commission is unable to perform the duties of the commission or appointment because of mental incapacity, the commission or appointment of the officer or member shall become vacated and void, and a vacancy shall thereupon exist in the office, the same as though the officer or member had resigned or died.

amended 2013, c.103, s.129.



Section 52:14-14 - When Terms Of Members Of Boards And Commissions Created By Joint Resolution Shall Terminate

52:14-14. When terms of members of boards and commissions created by joint resolution shall terminate
52:14-14. a. Except as otherwise provided in subsection b. of this section, the terms of office of members of all commissions, committees, boards or bodies created by virtue or authority of any joint resolution of the Legislature, shall terminate upon the sine die adjournment of the session of the Legislature next following the session at which the joint resolution is passed, unless otherwise provided in the joint resolution, or unless the duties and terms of office of the commission, committee, board or body so created be extended by subsequent legislative enactment or appropriation.

b. Whenever a commission is established by a joint resolution, if the commission has a time fixed to complete its duties, the time period shall not begin to run until the appointment and qualification of a number of members sufficient to constitute a quorum, unless otherwise provided in the joint resolution.

Amended 1989,c.166,s.1.



Section 52:14-14.1 - Commission Established By Act, Terms Of Members

52:14-14.1. Commission established by act, terms of members
Whenever a commission is established by an act, if the commission has a time fixed to complete its duties, the time period shall not begin to run until the appointment and qualification of a number of members sufficient to constitute a quorum, unless otherwise provided in the act.

L.1989,c.166,s.2.



Section 52:14-15 - Salaries Payable Biweekly

52:14-15. Salaries payable biweekly
Except as otherwise specifically provided by law, all officers and employees paid by the State shall be paid their salaries or compensation biweekly in a biweekly amount; provided, however, the State Treasurer and the Director of the Division of Budget and Accounting shall fix the time of payments in the biweekly amount so that payments will commence biweekly when there shall have been developed an interval of not more than 9 working days between the last day of the biweekly period for which the salary or compensation has been earned and the date of payment.

Amended by L.1956, c. 118, p. 512, s. 1.



Section 52:14-15.1 - Deductions From Compensation Of Officials And Employees Under Federal Or State Statutes

52:14-15.1. Deductions from compensation of officials and employees under Federal or State statutes
Whenever, pursuant to any Federal or State statute, this State or any county, municipality or school district thereof, or any board, body, agency or commission of this State, or of any county, municipality or school district thereof, is required to make any deduction from the compensation payable by it to any person holding office, position or employment under it, such deduction shall be made by the disbursing officer of this State or any county, municipality or school district thereof, or any board, body, agency or commission of this State, or of any county, municipality or school district thereof, as the case may be, under such rules and regulations as he shall promulgate for the most economical and expeditious handling thereof.

L.1943, c. 69, p. 276, s. 1.



Section 52:14-15.1A - Establishment Of Cafeteria Plan; Payroll Deductions.

52:14-15.1a Establishment of cafeteria plan; payroll deductions.

7.Notwithstanding the provisions of any other law to the contrary, the State Treasurer on behalf of the State, and the governing body of an independent State authority, board, commission, corporation, agency or organization may establish as an employer a cafeteria plan for its employees pursuant to section 125 of the federal Internal Revenue Code, 26 U.S.C. s.125, and shall establish such a plan for medical or dental expenses not covered by a health benefits plan. The plan shall provide for a reduction in an employee's salary, through payroll deductions or otherwise, in exchange for payment by the employer of medical or dental expenses not covered by a health benefits plan, and may provide for a reduction in an employee's salary, through payroll deductions or otherwise, in exchange for payment by the employer of dependent care expenses as provided in section 129 of the code, 26 U.S.C. s.129, and such other benefits as are consistent with section 125 which are included under the plan. The amount of any reduction in an employee's salary for the purpose of contributing to the plan shall continue to be treated as regular compensation for all other purposes, including the calculation of pension contributions and the amount of any retirement allowance, but, to the extent permitted by the federal Internal Revenue Code, shall not be included in the computation of federal taxes withheld from the employee's salary.

L.1996, c.8, s.7; amended 2011, c.78, s.53.



Section 52:14-15.1B - Qualified Transportation Fringe Benefits, Payroll Deductions.

52:14-15.1b Qualified transportation fringe benefits, payroll deductions.

1.Notwithstanding the provisions of any other law to the contrary, the State Treasurer, on behalf of the State, and the governing body of an independent State authority, board, commission, corporation, agency or organization may offer as an employer to an employee the option for a reduction in the employee's salary, through payroll deductions or otherwise, in exchange for the payment by the employer of a qualified transportation fringe benefit, as defined in, and otherwise consistent with the provisions and limits of, section 132 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.132. The amount of any reduction in an employee's salary for the purpose of contributing to the payment of the qualified transportation fringe benefit shall continue to be treated as regular compensation for all other purposes, including the calculation of pension contributions and the amount of any retirement allowance, but, to the extent permitted by the federal Internal Revenue Code, shall not be included in the computation of federal taxes withheld from the employee's salary.

L.2001,c.162,s.1.



Section 52:14-15.2 - Payments On Account Of Deductions Under Federal Or State Statutes

52:14-15.2. Payments on account of deductions under Federal or State statutes
Said disbursing officer may make any payment on account of such deductions to the person entitled thereto, as is required by such Federal or State statute, without appropriation to the purpose for which it is drawn.

L.1943, c. 69, p. 276, s. 2.



Section 52:14-15.3 - Statements As To Deductions

52:14-15.3. Statements as to deductions
Such disbursing officer making any such deduction shall furnish to each person, from whose compensation deduction has been made, such statements as are required by the Federal or State statutes requiring or permitting such deduction.

L.1943, c. 69, p. 276, s. 3.



Section 52:14-15.4 - Officials And Employees Deemed To Consent To Deductions From Pay Required By Federal Or State Statutes

52:14-15.4. Officials and employees deemed to consent to deductions from pay required by Federal or State statutes
Every person holding office, position or employment under this State or any county, municipality or school district thereof, or any board, body, agency or commission of this State, or of any county, municipality or school district thereof shall, in the case of deductions required by any Federal or State statute, be deemed to consent and agree to such deductions from his compensation, notwithstanding any other law, rule or regulation affecting the salary, pay, compensation, other perquisites or tenure of such person, and notwithstanding that the minimum salary, pay, compensation or other perquisite provided by law for him shall be reduced thereby, payment, less such deductions, shall be a full and complete discharge and acquittance of all claims and demands for service rendered by him during the period covered by such payment.

L.1943, c. 69, p. 277, s. 4.



Section 52:14-15.5 - Deductions For Purchase Of War Bonds

52:14-15.5. Deductions for purchase of war bonds
Whenever any person holding public office, position or employment, whose compensation is paid by this State or any county, municipality, school district or other political subdivision of this State, or by any board, body, agency or commission thereof, shall indicate in writing to the proper disbursing officer his desire to have any deduction made from his compensation for the purpose of purchasing war bonds of the United States government, such disbursing officer shall make such deduction from the compensation of such person and such disbursing officer shall deposit all such deductions in a separate trust account and accumulate them until such time as the amount of the deductions will permit the purchase, for said person, of a war bond of the United States government, at which time such disbursing officer shall draw on such trust account, make such purchase and deliver such bond to said person.

L.1943, c. 102, p. 333, s. 1.



Section 52:14-15.6 - Termination Of Deductions For War Bonds

52:14-15.6. Termination of deductions for war bonds
The said deductions from compensation shall continue while said person is so employed until the said person shall indicate in writing to such disbursing officer his desire to terminate said deductions. When the said deductions shall cease, such disbursing officer shall pay to said person any amount of said deductions from said person's compensation retained by such disbursing officer which is less than the minimum amount required to purchase a war bond for said person.

L.1943, c. 102, p. 333, s. 2.



Section 52:14-15.7 - Statement Showing Deductions For War Bonds

52:14-15.7. Statement showing deductions for war bonds
The disbursing officer shall furnish to each such person on or before February fifteenth in each year, a written statement showing the deductions made during the preceding year and the amount held at the end of said preceding year to the credit of such person. If such deduction cease during any calendar year, the disbursing officer shall furnish to such person a written statement showing the deductions made since the first day of said calendar year and the amount held to the credit of such person at the time such deductions cease.

L.1943, c. 102, p. 334, s. 3.



Section 52:14-15.8 - Form Of Application For Deductions; Rules And Regulations

52:14-15.8. Form of application for deductions; rules and regulations
Every disbursing officer shall have the power to prescribe the form of written application, to require the amount of each deduction to be in any fixed sum or multiple thereof and to adopt such rules and regulations as are necessary or proper to carry out the purpose of this act.

L.1943, c. 102, p. 334, s. 4.



Section 52:14-15.9 - Deductions Construed As Voluntary Payments

52:14-15.9. Deductions construed as voluntary payments
The making of any such deductions shall be construed to be voluntary payments by said person, and any and all rights of said person existing under the laws of this State shall be and remain the same as if the foregoing deductions were not made, except as provided in this act.

L.1943, c. 102, p. 334, s. 5.



Section 52:14-15.9A - Deductions For Group Insurance Premiums; Authorization; Withdrawal

52:14-15.9a. Deductions for group insurance premiums; authorization; withdrawal
Whenever any person holding public office, position or employment, whose compensation is paid by this State or any county, municipality, school district or other political subdivision of this State, or by any board, body, agency or commission thereof, shall indicate in writing to the proper disbursing officer his desire to have any deduction made from his compensation for the payment of insurance premiums written on the group plan of accident and sickness insurance, or property or liability insurance, or for any hospital service plan and medical-surgical plan, such disbursing officer shall, except in counties of the first class, make such deduction from the compensation of such person, and such disbursing officer shall transmit the sum so deducted to the company carrying such insurance. In counties of the first class, such disbursing officer shall make such deduction from the compensation of such person and shall transmit the sum so deducted to the company carrying such insurance only when directed so to do by the board of chosen freeholders.

Any such written authorization may be withdrawn by such person holding public office, position or employment at any time upon filing notice of such withdrawal with the above mentioned disbursing officer.

L.1946, c. 7, p. 20, s. 1. Amended by L.1947, c. 143, p. 622, s. 1; L.1975, c. 10, s. 1, eff. Feb. 6, 1975.



Section 52:14-15.9A1 - Deduction From Compensation Of Certain Local Public Employees For Long Term Care Insurance.

52:14-15.9a1 Deduction from compensation of certain local public employees for long term care insurance.

2.Whenever any person holding public office, position or employment, whose compensation is paid by a local contracting unit subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., or the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.), shall indicate in writing to the proper disbursing officer the person's choice to have a deduction made from his or her compensation for the payment of insurance premiums for a group plan of long term care insurance pursuant to this act, P.L.2005, c.198 (C.52:18-11.2 et al.), the disbursing officer shall make that deduction from the compensation of the person, and the disbursing officer shall transmit the sum so deducted as directed by the Division of Pensions and Benefits in the Department of the Treasury. Any such written authorization may be withdrawn by the person holding public office, position or employment at any time upon filing a written notice of withdrawal with the above mentioned disbursing officer.

L.2005,c.198,s.2.



Section 52:14-15.9B - Deductions Construed As Voluntary

52:14-15.9b. Deductions construed as voluntary
The making of any such deductions shall be construed to be voluntary payments by said person, and any and all rights of said person existing under the laws of this State shall be and remain the same as if the foregoing deductions were not made, except as provided in this act.

L.1946, c. 7, p. 20, s. 2.



Section 52:14-15.9C1 - Short Title

52:14-15.9c1. Short title
This act shall be known and may be cited as the "Public Employee Charitable Fund-Raising Act."

L. 1985, c. 140, s. 1, eff. April 12, 1985.



Section 52:14-15.9C2 - Findings

52:14-15.9c2. Findings
The Legislature finds that:

a. It is the policy of the State to lessen the burden of government at both the State and local levels, in meeting the needs of human health, welfare and human care services;

b. There is a need to provide a convenient channel through which public employees may support the efforts of charitable fund-raising organizations and charitable agencies while minimizing disruption to the workplace and cost to taxpayers that fund-raising may entail; and

c. It is necessary to establish a system for the planning and conduct of charitable fund-raising campaigns among public employees in order to ensure that the funds will be collected and distributed in a responsible manner.

L. 1985, c. 140, s. 2, eff. April 12, 1985.



Section 52:14-15.9C3 - Definitions

52:14-15.9c3. Definitions
As used in this act:

a. "Affiliated charitable agency" means a charitable agency which is affiliated with a charitable fund-raising organization for the purpose of directly sharing in funds raised by the organization.

b. "Campaign manager" means a charitable fund-raising organization which manages a charitable fund-raising campaign.

c. "Charitable agency" means a volunteer, not-for-profit organization that provides health, welfare or human care services to individuals.

d. "Charitable fund-raising campaign" means an annual payroll deduction campaign organized pursuant to this act to receive and distribute the voluntary charitable contributions of public employees.

e. "Charitable fund-raising organization" means a voluntary not-for-profit organization which receives and distributes voluntary charitable contributions.

f. "Local unit of government" means any county, municipality, board of education or instrumentality thereof.

g. "State" means the State or any instrumentality thereof.

h. "Unaffiliated charitable agency" means a charitable agency which provides health, welfare or human care services within New Jersey and which is not affiliated with a charitable fund-raising organization.

i. "Undesignated contributions" means funds contributed to a charitable fund-raising campaign with no designation by the contributor as to the recipient charitable fund-raising organization or charitable agency.

L. 1985, c. 140, s. 3, eff. April 12, 1985.



Section 52:14-15.9C4 - Steering Committees

52:14-15.9c4. Steering committees
a. There is established a State charitable fund-raising campaign steering committee to consist of one representative to be appointed by each charitable fund-raising organization which participates in the State campaign; one representative of a State public employee labor union to be selected jointly by the presidents of the various labor unions representing State employees; and one representative of the executive branch of State government to be appointed and serve at the pleasure of the Governor. The committee shall convene annually at the call of the State Treasurer to elect a chairman from among its members, and shall thereafter convene at the call of the chairman. A chairman shall serve for a term of one year and until the election of a successor and shall be eligible for reelection. Each member of the committee shall have one vote. No motion to take any official action shall be deemed approved if objected to by at least five members.

b. There is established in every local unit of government a local charitable fund-raising campaign steering committee to consist of one representative to be appointed by each charitable fund-raising organization which participates in the local campaign, and one representative of the local unit of government to be appointed by the chief executive officer of the unit. The committee may also include two representatives of the employees or the management of the unit as may be designated by the governing body of the unit. Each committee shall convene annually at the call of the chief executive officer of the unit to elect a chairman from among its members, and shall thereafter convene at the call of the chairman. A chairman shall serve for a term of one year and until the election of a successor and shall be eligible for reelection. Each member of a committee shall have one vote and a vote of the majority of the total membership shall be necessary to take official action.

L. 1985, c. 140, s. 4, eff. April 12, 1985.



Section 52:14-15.9C5 - Duties Of Committees

52:14-15.9c5. Duties of committees
It shall be the duty of each charitable campaign steering committee to:

a. advise the State Treasurer or local disbursing officer in establishing application and review procedures for the participation of charitable fund-raising organizations or charitable agencies in a campaign;

b. establish the policies and procedures for the operation of a charitable fund-raising campaign within the committee's unit of government;

c. designate one or more charitable fund-raising organizations as a campaign manager, taking into account the demonstrated capability of each organization to provide the level of administrative and other services necessary to conduct a campaign for the unit of government; and

d. assign functions to and enlist the cooperation of any charitable fund-raising organizations or charitable agencies as the committee deems necessary.

L. 1985, c. 140, s. 5, eff. April 12, 1985.



Section 52:14-15.9C6 - Duties Of Campaign Manager

52:14-15.9c6. Duties of campaign manager
It shall be the duty of a campaign manager to:

a. conduct and manage the charitable fund-raising campaign in a responsible and equitable manner in accordance with the policies and procedures established by the campaign steering committee;

b. produce and distribute campaign materials;

c. train and supervise campaign solicitors; and

d. maintain an accounting of all funds raised and distributed and provide for the distribution of funds in the manner established by the campaign steering committee.

L. 1985, c. 140, s. 6, eff. April 12, 1985.



Section 52:14-15.9C7 - Eligibility Criteria

52:14-15.9c7. Eligibility criteria
A charitable fund-raising organization shall be eligible to participate in a charitable fund-raising campaign if it meets the following requirements:

a. the organization is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code;

b. the organization qualifies for tax deductible contributions under section 170(b)(1)(A)(vi) or (viii) of the Internal Revenue Code;

c. the organization is not a foundation;

d. the organization is incorporated under or subject to the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes and the "Charitable Fund Raising Act of 1971," P.L. 1971, c. 469 (C. 45:17A-1 et seq.);

e. the organization demonstrates to the satisfaction of the State Treasurer or the appropriate disbursing officer, as the case may be, that a significant portion of funds raised in each of its two fiscal years preceding its application to participate in a campaign consists of individual contributions from citizens of the State;

f. the organization shall have raised at least $60,000.00 and distributed that sum among at least 15 charitable agencies in each of its two fiscal years preceding its application to participate in a State campaign; and

g. the organization shall have raised at least $25,000.00 and distributed that sum among at least five charitable agencies in each of its two fiscal years preceding its application to participate in a local governmental unit campaign.

L. 1985, c. 140, s. 7, eff. April 12, 1985.



Section 52:14-15.9C8 - Eligibility Of Charitable Agency

52:14-15.9c8. Eligibility of charitable agency
A charitable agency shall be eligible to participate in a charitable fund-raising campaign if a. it is an affiliated charitable agency or b. it meets the requirements of subsections a. through e., inclusive, of section 7 of this act.

L. 1985, c. 140, s. 8, eff. April 12, 1985.



Section 52:14-15.9C9 - Payroll Deduction System

52:14-15.9c9. Payroll deduction system
The State Treasurer, in the case of the State, or the appropriate disbursing officer, in the case of a local unit of government, shall establish a payroll deduction system for the collection and distribution of voluntary charitable contributions by public employees of the State or unit pursuant to an annual charitable fund-raising campaign organized in accordance with this act.

L. 1985, c. 140, s. 9, eff. April 12, 1985.



Section 52:14-15.9C10 - Authorization For Deductions

52:14-15.9c10. Authorization for deductions
The State Treasurer or appropriate disbursing officer shall make payroll deductions from an employee's compensation in such amounts and on behalf of such participating charitable fund-raising organizations or charitable agencies as the employee shall authorize in writing to the State Treasurer or disbursing officer. An employee may withdraw an authorization at any time upon written notice to the State Treasurer or appropriate disbursing officer.

L. 1985, c. 140, s. 10, eff. April 12, 1985.



Section 52:14-15.9C11 - Final Distribution

52:14-15.9c11. Final distribution
The State Treasurer and each disbursing officer shall promptly transmit the amounts deducted, and an accounting of the amounts designated to the various charitable fund-raising organizations or charitable agencies, to the respective campaign manager, who shall be responsible for final distribution of the amounts to the designated organizations or agencies.

L. 1985, c. 140, s. 11, eff. April 12, 1985.



Section 52:14-15.9C12 - Administrative Costs; Undesignated Contributions

52:14-15.9c12. Administrative costs; undesignated contributions
a. The campaign manager shall be entitled to deduct and expend prior to final distribution not more than 10% of the total amount of contributions for the administrative costs of the charitable fund-raising campaign as approved by the campaign steering committee. The campaign manager shall maintain all funds in an interest bearing account until their distribution. Interest earned on the funds shall be distributed in such manner as the campaign steering committee shall determine.

b. Undesignated contributions received in a State campaign shall be distributed by the campaign manager to the charitable fund-raising organizations participating in the campaign in the same proportion as designated contributions to participating fund-raising organizations, including contributions to affiliated charitable agencies, are distributed to the organizations.

c. Undesignated contributions received in a local governmental unit campaign shall be distributed by the campaign manager to participating or non-participating charitable fund-raising organizations or charitable agencies in such amounts as the campaign steering committee shall determine.

L. 1985, c. 140, s. 12, eff. April 12, 1985.



Section 52:14-15.9C13 - Rules, Regulations

52:14-15.9c13. Rules, regulations
The State Treasurer shall, within 90 days after the effective date of this act and from time to time thereafter, adopt rules and regulations as shall be necessary to implement the provisions of this act, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1985, c. 140, s. 13, eff. April 12, 1985.



Section 52:14-15.9D - Deductions For Payment To Credit Union; Authorization; Withdrawal

52:14-15.9d. Deductions for payment to credit union; authorization; withdrawal
Whenever any person holding public office, position or employment, whose compensation is paid by this State or by any board, body, agency, authority or commission thereof, shall indicate in writing to the proper disbursing officer his desire to have any deductions made from his compensation for payment to a credit union the membership of which is limited to public employees, organized under the laws of this State or of the United States, such deductions shall be made by the State Treasurer, if such compensation is payable by the State Treasurer, or by any other disbursing officer of the board, body, agency, authority or commission, if such compensation is payable by him, and shall be transmitted to the treasurer of the credit union. Any such written authorization may be withdrawn upon filing notice of such withdrawal with the State Treasurer or such disbursing officer, as the case may be.

L.1967, c. 194, s. 1, eff. Aug. 15, 1967. Amended by L.1973, c. 35, s. 2, eff. Feb. 21, 1973.



Section 52:14-15.9E - Deduction From Compensation To Pay Dues To Employee Organization; Written Authorization; Withdrawal; Negotiation Of Exclusive Dues Deduction Provisions

52:14-15.9e. Deduction from compensation to pay dues to employee organization; written authorization; withdrawal; negotiation of exclusive dues deduction provisions
Whenever any person holding employment, whose compensation is paid by this State or by any county, municipality, board of education or authority in this State, or by any board, body, agency or commission thereof shall indicate in writing to the proper disbursing officer his desire to have any deductions made from his compensation, for the purpose of paying the employee's dues to a bona fide employee organization, designated by the employee in such request, and of which said employee is a member, such disbursing officer shall make such deduction from the compensation of such person and such disbursing officer shall transmit the sum so deducted to the employee organization designated by the employee in such request.

Any such written authorization may be withdrawn by such person holding employment at any time by the filing of notice of such withdrawal with the above-mentioned disbursing officer. The filing of notice of withdrawal shall be effective to halt deductions as of the January 1 or July 1 next succeeding the date on which notice of withdrawal is filed.

Nothing herein shall preclude a public employer and a duly certified majority representative from entering into a collectively negotiated written agreement which provides that employees included in the negotiating unit may only request deduction for the payment of dues to the duly certified majority representative. Such collectively negotiated agreement may include a provision that existing written authorizations for payment of dues to an employee organization other than the duly certified majority representative be terminated. Such collectively negotiated agreement may also include a provision specifying the effective date of a termination in deductions as of the July 1 next succeeding the date on which notice of withdrawal is filed by an employee with the public employer's disbursing officer.

This authorization for negotiation of exclusive dues deduction provisions shall not apply to any negotiating unit which includes employees of any local school district or county college.

As used in this section, dues shall mean all moneys required to be paid by the employee as a condition of membership in an employee organization and any voluntary employee contribution to a committee or fund established by such organization, including but not limited to welfare funds, political action committees, charity funds, legal defense funds, educational funds, and funds for donations to schools, colleges, and universities.

L.1967, c. 310, s. 1, eff. Feb. 27, 1968. Amended by L.1969, c. 43, s. 1, eff. May 14, 1969; L.1969, c. 233, s. 2, eff. Dec. 16, 1969; L.1971, c. 275, s. 1; L.1977, c. 295, s. 1, eff. Dec. 12, 1977; L.1981, c. 345, s. 1, eff. Dec. 22, 1981.



Section 52:14-15.27 - Statutory Maximum And Minimum For Salaries Abolished; Civil Service Commission To Establish Salary Ranges

52:14-15.27. Statutory maximum and minimum for salaries abolished; Civil Service Commission to establish salary ranges
In every case in which the amount of the salary to be paid to the holder of any office, position or employment in the State service is limited by a specific statutory maximum or a specific statutory minimum or a specific statutory maximum and a specific statutory minimum, such maximum or minimum or such maximum and minimum hereby are abolished and abrogated; provided, that the Civil Service Commission shall establish salary ranges for such office, position or employment, and thereafter the amount of such salary shall be fixed according to the salary ranges so established from time to time, except in any case in which the salary of any present holder of any such office, position or employment would be reduced thereby.

L.1945, c. 86, p. 427, s. 1.



Section 52:14-15.28 - Statutory Increases In Salaries Abolished; Civil Service Commission To Establish Automatic Salary Increases

52:14-15.28. Statutory increases in salaries abolished; Civil Service Commission to establish automatic salary increases
In every case in which specific statutory increases in the amount of any salary of the holder of any office, position or employment are provided, such specific statutory increases hereby are abolished and abrogated; provided, the Civil Service Commission shall establish automatic increases in such salary, based upon length of service, within the salary ranges established from time to time therefor, and such salary shall thereafter automatically be increased accordingly, unless the head of the department and the Civil Service Commission shall agree that the service record of the holder of such office, position or employment does not warrant any such increase in salary.

L.1945, c. 86, p. 428, s. 2.



Section 52:14-15.29 - Exceptions From Act

52:14-15.29. Exceptions from Act
This act shall not apply to the head of any department or the head of any division or bureau of any department nor to any case in which the salary of any holder of any such office, position or employment is specifically fixed by any act of the Legislature.

L.1945, c. 86, p. 428, s. 3.



Section 52:14-15.30 - Minimum Salary Or Compensation Of Persons Holding Office Or Employment In Service Of State

52:14-15.30. Minimum salary or compensation of persons holding office or employment in service of state
The minimum annual salary or compensation for each person holding full-time office, position or employment in the service of the State shall not be less than at the rate of one thousand four hundred and forty dollars ($1,440.00) per annum and shall be increased to the rate of one thousand five hundred and sixty dollars ($1,560.00) per annum upon the first day of July, October, January or April, whichever shall next succeed the first six months of service.

L.1948, c. 115, p. 621, s. 1.



Section 52:14-15.31 - Effective Date

52:14-15.31. Effective date
This act shall take effect July first, one thousand nine hundred and forty-eight.

L.1948, c. 115, p. 621, s. 2.



Section 52:14-15.104C - Annual Salary Of Governor.

52:14-15.104c Annual salary of Governor.

1.The annual salary of the Governor shall be fixed and established at $130,000. Beginning with the commencement of the term of office of the Governor inaugurated in January of 2002 and thereafter, the annual salary of the Governor shall be fixed and established at $175,000.

L.1973,c.357,s.1; amended 1981, c.471; 1989, c.342; 1999, c.380, s.1.



Section 52:14-15.107 - Department Officers; Annual Salaries.

52:14-15.107 Department officers; annual salaries.

1.Notwithstanding the provisions of the annual appropriations act and section 7 of P.L.1974, c.55 (C.52:14-15.110), the Governor shall fix and establish the annual salary, not to exceed $133,330 in calendar year 2000, $137,165 in calendar year 2001 and $141,000 in calendar year 2002 and thereafter, for each of the following officers:

Title
Agriculture Department
Secretary of Agriculture
Children and Families Department
Commissioner of Children and Families
Community Affairs Department
Commissioner of Community Affairs
Corrections Department
Commissioner of Corrections
Education Department
Commissioner of Education
Environmental Protection Department
Commissioner of Environmental Protection
Health and Senior Services Department
Commissioner of Health and Senior Services
Human Services Department
Commissioner of Human Services
Banking and Insurance Department
Commissioner of Banking and Insurance
Labor and Workforce Development Department
Commissioner of Labor and Workforce Development
Law and Public Safety Department
Attorney General
Military and Veterans' Affairs Department
Adjutant General
State Department
Secretary of State
Transportation Department
Commissioner of Transportation
Treasury Department
State Treasurer
Members, Board of Public Utilities

L.1974, c.55, s.1; amended 1977, c.316; 1981, c.474, s.1; 1982, c.2, s.1; 1984, c.181, s.35; 1989, c.341; 1994, c.58, s.53; 1998, c.44, s.34; 1999, c.380, s.2; 2005, c.155, s.93; 2006, c.47, s.189; 2007, c.253, s.23; 2008, c.29, s.106; 2010, c.34, s.16.



Section 52:14-15.108 - Salary Ranges For Departmental Officers, Directors.

52:14-15.108 Salary ranges for departmental officers, directors.

2.The salary ranges for the following positions shall be as established by the Civil Service Commission with the approval of the Director, Division of Budget and Accounting. The salary rate for any such position shall be the salary step in such range next above the salary currently being paid; provided, however, that any sums appropriated for salaries may be made available for salary adjustments therein arising from various exigencies of the State service and for normal merit salary increments as the Civil Service Commission, the State Treasurer and the Director of the Division of Budget and Accounting shall determine; and provided, further, that nothing in this act shall reduce the salary rate for any such position below that which is being paid on the effective date of this act:

Community Affairs Department

Assistant Commissioner of Community Affairs

Director, Division of State and Regional Planning

Director, Division of Local Government Services

Director, Division of Housing and Urban Renewal

Director, Office of Aging Programs

Director, Office on Women

Environmental Protection Department

Director, Division of Water Resources

Director, Division of Parks and Forestry

Director of Fish, Game and Shell Fisheries

Director, Division of Marine Services

Director, Division of Environmental Quality

Health and Senior Services Department

Director, Division of Narcotic and Drug Abuse Control

Corrections Department

Chairman, State Parole Board

Associate Member, State Parole Board

Public Defender

Labor and Workforce Development Department

Director, Workplace Standards

Law and Public Safety Department

Colonel and Superintendent, State Police

State Medical Examiner

Director, Division of Alcoholic Beverage Control

State Superintendent of Weights and Measures

Public Utilities Department

Director, Office of Cable Television

Executive Director, Public Broadcasting

State Department

Transportation Department

Assistant Commissioner for Highways

Assistant Commissioner for Public Transportation

Chief Administrator, New Jersey Motor Vehicle Commission

Treasury Department

Director, Division of Budget and Accounting

Director, Division of Taxation

Director, Division of Purchase and Property

Director, Division of Pensions and Benefits

Director, Division of State Lottery.

L.1974, c.55, s.2; amended 1998, c.38, s.1; 1999, c.380, s.11; 2001, c.397, s.2; 2005, c.240, s.2; 2008, c.29, s.107.



Section 52:14-15.109 - Rules And Regulations

52:14-15.109. Rules and regulations
The President of the Civil Service Commission, the State Treasurer and the Director of the Division of Budget and Accounting shall promulgate rules and regulations to implement this act.

L.1974, c. 55, s. 5, eff. July 1, 1974.



Section 52:14-15.110 - Salaries Of Departmental Officers; Provision For In Annual Appropriations Act

52:14-15.110. Salaries of departmental officers; provision for in annual appropriations act
For the fiscal year beginning July 1, 1975 and for each fiscal year thereafter, the salaries for the officers enumerated in section 1 of this act shall be as provided in the Annual Appropriations Act for each such year.

L.1974, c. 55, s. 7, eff. July 1, 1974.



Section 52:14-15.115 - "Public Officers Salary Review Commission."

52:14-15.115 "Public Officers Salary Review Commission."

13. a. There is hereby established a commission to be known as the "Public Officers Salary Review Commission." The commission shall consist of seven members: two members appointed by the Governor, no more than one of whom shall be of the same political party; one member appointed by the President of the Senate; one member appointed by the Senate minority leader; one member appointed by the Speaker of the General Assembly; one member appointed by the Assembly minority leader; and one member appointed by the Chief Justice of the New Jersey Supreme Court. In appointing members to the commission, the Governor, the President of the Senate, the Speaker of the General Assembly, the Senate and Assembly minority leaders, and the Chief Justice shall not appoint members who are in positions that would be affected by the commission's recommendations. The appointments shall be made no later than September 1 of each year in which the commission is to review salaries and submit a report with proposed recommendations. The appointments shall expire upon the submission of a report to the Governor and Legislature.

b.The commission shall review the salaries of the Governor, cabinet officers, members of the Board of Public Utilities, members of the Casino Control Commission, Workers' Compensation judges, members of the Legislature, members of the State Commission of Investigation, Justices of the Supreme Court, judges of the Superior Court, judges of the Tax Court, administrative law judges and county prosecutors and shall submit a report to the Governor and Legislature with proposed recommendations, if any, concerning changes in these salaries. In reviewing these salaries, the commission shall consider: the responsibilities of each office; the number of hours per week required to perform the responsibilities of each office; comparable positions in the public and private sectors within and outside of the State; the current state of the State and national economies; projections of future economic growth or decline; and past, and projections of future, cost of living increases or decreases. The commission shall submit its first report with proposed recommendations, if any, on or before December 1, 2003, and then on or before December 1 of every fourth calendar year thereafter.

c.The commission shall organize as soon as possible after the appointment of its members and shall select a chairperson and a vice chairperson from among its members. The chairperson shall appoint a secretary who need not be a member of the commission. Vacancies in the membership shall be filled in the same manner as the original appointments.

d.Commission members shall serve without compensation. The commission shall be entitled to call to its assistance and avail itself of the services of employees of any State, county, or municipal department, board, bureau, commission or agency as it may require and as may be made available to it for its purposes. The commission shall further be entitled to employ stenographic or other clerical assistance and incur traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties, within the limits of funds appropriated or otherwise made available to it for its purposes.

L.1999,c.380,s.13.



Section 52:14-15A - Direct Deposit; Required, Exemptions, Information Available To Employees.

52:14-15a Direct deposit; required, exemptions, information available to employees.

1. a. Whenever any person holding public office, position or employment, whose compensation is paid by this State or by any board, body, agency, authority or commission thereof, hereinafter referred to as "employee", shall indicate in writing to the proper disbursing officer his desire to have his net pay deposited in a specific banking institution in a designated checking account, savings account, or share account for such employee, the State Treasurer shall make the deposit in the respective banking institution on behalf of the employee.

With respect to compensation paid on and after July 1, 2014, all such persons shall have net pay directly deposited as described in this section. The State Treasurer is authorized to grant an exemption from the requirements of this section on such terms and conditions as the State Treasurer may deem necessary. The State Treasurer is authorized to grant an exemption for seasonal and temporary employees as the State Treasurer may deem necessary.

b.Commencing on the first day of the fourth month following the enactment of P.L.2013, c.28, the State Treasurer shall make available for employees who have net pay directly deposited as described in this section any information concerning net pay, any accompanying information approved for distribution with net pay, and W-2 forms in accordance with applicable federal law, only on the Internet with restricted access and policies and procedures to protect the integrity and confidentiality of the information.

c.The requirements of this section shall also be applicable to all State entities that do not utilize the State centralized payroll system, including public institutions of higher education.

L.1981, c.385, s.1; amended 2013, c.28, s.1.



Section 52:14-15B - Total Amount For All Employees

52:14-15b. Total amount for all employees
If more than one employee designates the same banking institution as the depository for his or her net pay, the State Treasurer, in the case of State employees, and the proper disbursing officer in all other cases, may make the deposits by sending to the banking institution an electronic fund transfer, a computer tape or a check that is drawn in favor of the banking institution for the total amount designated by these employees and by specifying the amount to be credited to the account of each of those employees.

Amended by L. 1981, c. 385, s.2; 1987, c. 38, s. 3.



Section 52:14-15C - Definitions

52:14-15c. Definitions
For purposes of this act:

"Net pay" means the net amount of wages or compensation owed to an employee in any pay period after withholding of various federal and State taxes and all other deductions authorized by law including deductions construed as voluntary payments;

"Banking institution" means a State or federally chartered bank, savings bank, savings and loan association, or credit union.

Amended by L. 1981, c. 385, s.3; 1987, c. 38, s. 4.



Section 52:14-15D - Withdrawal Of Designation Prohibited; Exemptions.

52:14-15d Withdrawal of designation prohibited; exemptions.

4.Any written designation may be withdrawn by an employee at any time by filing the notice of withdrawal with his respective disbursing officer. The filing of notice of withdrawal shall be effective to halt deposits as of the thirtieth day next succeeding the date on which it is filed.

With respect to compensation paid on and after July 1, 2014, withdrawal of written designation shall be prohibited, unless the State Treasurer or appropriate officer grants an exemption to this prohibition as deemed necessary.

L.1981, c.385, s.4; amended 2013, c.28, s.2.



Section 52:14-15E - Rules And Regulations

52:14-15e. Rules and regulations
Subject to the "Administrative Procedure Act" (P.L.1968, c. 410, C. 52:14B-1 et seq.), the State Treasurer shall adopt all rules and regulations necessary to effectuate this act.

L.1981, c. 385, s. 5, eff. Jan. 1, 1983.



Section 52:14-15F - Deposit Of Net Pay; Information Available To Employees.

52:14-15f Deposit of net pay; information available to employees.

2. a. Upon the adoption of an ordinance or resolution, as appropriate, the governing body of a county or municipality may provide for the deposit of the net pay of any employee of the county or municipality, or of a board, commission, bureau, department, or other public agency thereof, in a specific banking institution in a designated checking account, savings account, or share account. When the employee shall indicate in writing to the proper disbursing officer his or her desire to have his or her net pay deposited, the disbursing officer shall make the deposit in the respective banking institution on behalf of the employee. As used in P.L.1981, c.385 (C.52:14-15a et seq.), "employee" shall also mean any person holding public office, position, or employment whose compensation is paid by a county or municipality or any board, commission, bureau, department, or other public agency thereof.

b.On or after July 1, 2014, the governing body of a county, municipality, or local authority or other entity subject to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), may determine by the adoption of an ordinance or resolution, as appropriate, to provide for the mandatory direct deposit of net pay for all employees of the county, municipality, or local authority or other entity subject to the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), or of a board, commission, bureau, department , or other public agency thereof, in a specific banking institution based on information provided by the employee. If the governing body provides for such direct deposit, compliance by an employee shall be mandatory. No ordinance or resolution shall be adopted under subsection a. of this section on or after July 1, 2014. The governing body is authorized to grant an exemption from the requirements adopted pursuant to this subsection on such terms and conditions as the governing body may deem necessary. The governing body is authorized to grant an exemption for seasonal and temporary employees as the governing body may deem necessary.

c.The governing body may make available for such employees who have net pay directly deposited as described in subsection a. of this section, and shall make available for such employees who have net pay directly deposited as described in subsection b. of this section, any information concerning net pay, any accompanying information approved for distribution with net pay, and W-2 forms in accordance with applicable federal law, only on the Internet with restricted access and policies and procedures to protect the integrity and confidentiality of the information.

L.1987, c.38, s.2; amended 2013, c.28, s.3; 2015, c.95, s.46.



Section 52:14-15G - Dissemination Of Organ And Tissue Donation Information During April.

52:14-15g Dissemination of organ and tissue donation information during April.

1.The Department of the Treasury shall, during the month of April, disseminate organ and tissue donation information in accordance with the provisions of the "Revised Uniform Anatomical Gift Act," P.L.2008, c.50 (C.26:6-77 et seq.) with each State employee paycheck. The information shall be prepared in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in this State.

L.2012, c.4, s.1.



Section 52:14-15H - Direct Deposit Of Net Pay For Board Of Education Employees; Exemptions; Information Available To Employees.

52:14-15h Direct deposit of net pay for board of education employees; exemptions; information available to employees.

4.On or after July 1, 2014, the board of education of every local school district may determine to have net pay for all employees directly deposited in a specific banking institution in a checking account, savings account, or share account designated in writing by the employee. If the board provides for such direct deposit, compliance by an employee shall be mandatory. The board is authorized to grant an exemption from the requirements adopted pursuant to this section on such terms and conditions as the board may deem necessary. The board is authorized to grant an exemption for seasonal and temporary employees as the board may deem necessary. The board shall make available for such employees who have net pay directly deposited as described in this section all information concerning net pay, any accompanying information approved for distribution with net pay, and W-2 forms in accordance with applicable federal law, only on the Internet with restricted access and policies and procedures to protect the integrity and confidentiality of the information. As used in this section, "local school district" shall have the meaning set forth in section 3 of P.L.1991, c.393 (C.18A:12-23).

L.2013, c.28, s.4.



Section 52:14-15I - Direct Deposit Of Net Pay For County College Employees; Exemptions; Information Available To Employees.

52:14-15i Direct deposit of net pay for county college employees; exemptions; information available to employees.

5.On or after July 1, 2014, the board of trustees of a county college may determine to have net pay for all employees directly deposited in a specific banking institution in a checking account, savings account, or share account designated in writing by the employee. If the board provides for such direct deposit, compliance by an employee shall be mandatory. The board is authorized to grant an exemption from the requirements adopted pursuant to this section on such terms and conditions as the board may deem necessary. The board is authorized to grant an exemption for seasonal and temporary employees as the board may deem necessary. The board shall make available for such employees who have net pay directly deposited as described in this section all information concerning net pay, any accompanying information approved for distribution with net pay, and W-2 forms in accordance with applicable federal law, only on the Internet with restricted access and policies and procedures to protect the integrity and confidentiality of the information. As used in this section, "county college" shall have the meaning set forth in N.J.S.18A:64A-1, and "board of trustees" shall mean such boards established under N.J.S.18A:64A-8.

L.2013, c.28, s.5.



Section 52:14-16 - De Facto Officers And Employees; Right To Compensation

52:14-16. De facto officers and employees; right to compensation
Any person who has held or who may hereafter hold de facto any office or position in the public service of the state and who has performed or may hereafter perform the duties of such office or position, shall be entitled to the emoluments and compensation appropriate to the office or position for the time in fact so held, and may recover therefor in any court of competent jurisdiction, notwithstanding any refusal or failure of any other person or officer.



Section 52:14-16.1 - State Officer Or Employee Under Civil Service Appointed To Another Office By Governor; Salary And Rights Under Civil Service Continued

52:14-16.1. State officer or employee under civil service appointed to another office by Governor; salary and rights under civil service continued
When any person holds office, position or employment under the government of this State and has tenure or is protected in such office, position or employment by virtue of any law or any order, rule or regulation of the Civil Service Commission, and such person shall be appointed to any office by the Governor, by and with the advice and consent of the Senate, such person shall continue to hold the said office, position or employment in which he has tenure or is protected and shall continue to receive the salary or compensation provided for such office, position or employment and shall retain all the rights, privileges and benefits incident to his continued holding of said office, position or employment and his rating and status in the State Civil Service, despite the fact that he accepts and qualifies for the office to which he has been so appointed by the Governor; provided, the Governor certifies his approval thereof in writing to the Civil Service Commission; and in such case such person shall receive, in addition, from the appropriation made for salary or compensation for the office to which he has been so appointed by the Governor such additional salary or compensation, not exceeding twenty-five hundred dollars ($2,500.00), as the Governor, in his discretion, may fix by his certificate, which certificate shall be filed with the Civil Service Commission.

L.1941, c. 276, p. 746, s. 1.



Section 52:14-16.2 - State Officer Or Employee Under Civil Service Appointed To Another Office By Governor; Leave Of Absence Without Pay

52:14-16.2. State officer or employee under civil service appointed to another office by governor; leave of absence without pay
When any person, who holds office, position or employment under the government of this State and has tenure, or is protected, in such office, position or employment, by virtue of any law or any order, rule or regulation of the Civil Service Commission, shall be appointed to any other office, position or employment by the Governor, such person shall be entitled to leave of absence, without pay, from the said office, position or employment, in which he has tenure or is so protected, for such length of time as he shall hold the office, position or employment to which he is so appointed by the Governor and he shall continue to hold the said office, position or employment in which he has tenure or is so protected and shall retain all of the rights, privileges and benefits, including his rating and status in the civil service, incident to his continued holding of said office, position or employment, except the right to receive pay by reason of his holding thereof, despite the fact that he accepts the office, position or employment to which he has been appointed by the Governor, provided the Governor certifies his approval, in writing, of the retention by such person of such office, position or employment to the Civil Service Commission and to such person's immediate superior in such office, position or employment.

L.1947, c. 14, p. 63, s. 1.



Section 52:14-17 - Clerks Receiving Rewards For Giving Information; Penalty

52:14-17. Clerks receiving rewards for giving information; penalty
Whenever in any department of this state a clerk or employee shall receive any check, reward, fee or compensation for disclosing to any person any information concerning matters or things in such department without the knowledge and consent of the head of such department, such clerk or employee shall forthwith hand over and pay to the treasurer of the state such check, reward, fee or compensation, and any failure so to do shall constitute a misdemeanor.



Section 52:14-17.1 - Mileage Reimbursement Allowance

52:14-17.1. Mileage reimbursement allowance
All mileage in lieu of actual expenses of transportation allowed an officer or employee of the State traveling by his own automobile on official business away from his designated post of duty or official station shall be at the rate of $0.18 per mile unless otherwise adjusted by law.

L.1943, c. 188, p. 521, s. 1. Amended by L.1948, c. 306, p. 1225, s. 1; L.1965, c. 122, s. 1; L.1974, c. 70, s. 1, eff. July 29, 1974; L.1978, c. 111, s. 1, eff. Sept. 1, 1978; L.1980, c. 19, s. 1, eff. March 26, 1980.



Section 52:14-17.1A - Computation To Determine Adjustment Of Rate; Formula

52:14-17.1a. Computation to determine adjustment of rate; formula
On the first business day of January and the first business day of July of each year a computation shall be made to determine whether the mileage reimbursement allowed in section 1 of P.L.1943, c. 188 (C. 52:14-17.1) is to be adjusted on that date according to the following formula:



C.P.-B.P.

Adjustment = ...........

18



where:

a. Adjustment means the result of the above calculation in the number of whole cents plus one-half cent where the remainder is five-ninths or greater;

b. C.P. means the price paid for regular gasoline by the State on the date of the computation; and

c. B.P. means the price paid for regular gasoline by the State on the effective date of this amendatory and supplementary act.

L.1980, c. 19, s. 2, eff. March 26, 1980.



Section 52:14-17.2 - Appeal

52:14-17.2. Appeal
Any officer or employee of this State, who may be removed by the Governor, pursuant to Article V, Section IV, paragraph five, of the Constitution, may appeal from the order of removal to the Appellate Division of the Superior Court as in the case of an appeal from a final decision of a State administrative agency in lieu of prerogative writ.

L.1948, c. 118, p. 828, s. 1. Amended by L.1953, c. 49, p. 855, s. 6.



Section 52:14-17.3 - Time For Appeal

52:14-17.3. Time for appeal
Any such appeal shall be taken within twenty days from the date of the making of the removal order by filing a notice of appeal with the Appellate Division and the Secretary of State.

L.1948, c. 118, p. 828, s. 3. Amended by L.1953, c. 49, p. 855, s. 7.



Section 52:14-17.4 - Governor As Respondent; Representation; Record; Depositions

52:14-17.4. Governor as respondent; representation; record; depositions
The Governor shall be the respondent and shall be designated by the name of his office only. He may designate the Attorney-General or other counsel to represent the respondent in the proceeding. The Attorney-General shall file with the Appellate Division the original or a certified copy of the record of the proceedings under review, except a transcript of the testimony which shall be filed by the appellant if the same was taken stenographically. By leave of court depositions may be taken for use upon the hearing of the appeal.

L.1948, c. 118, p. 828, s. 3. Amended by L.1953, c. 49, p. 855, s. 8.



Section 52:14-17.10 - Disposition Of Case

52:14-17.10. Disposition of case
The court may affirm the order of removal, or it may reverse or nullify the same and order the reinstatement of the appellant to the office or position of employment from which he was removed, as of the date of removal, or as of such date as the court may determine, upon the determination of a matter of law or when it clearly appears that there was no evidence before the Governor reasonably to support the order of removal.

L.1948, c. 118, p. 829, s. 9.



Section 52:14-17.12 - Fees

52:14-17.12. Fees
No filing or other fees shall be demanded of the respondent, and no costs shall be awarded against him. For the filing of the notice of appeal with the Secretary of State, the Secretary of State shall be entitled to a fee of ten dollars ($10.00) to be paid by the appellant. The Clerk of the Superior Court shall be entitled to the same fees from an appellant as are due by an appellant upon other appeals to the Appellate Division.

L.1948, c. 118, p. 830, s. 11. Amended by L.1953, c. 49, p. 856, s. 15.



Section 52:14-17.13 - Work-week For State Service; Compensation For Overtime Services

52:14-17.13. Work-week for State service; compensation for overtime services
The work week for basic annual salary for employees in the State service, insofar as practicable and except as provided in section 2 of this act, shall not be more than 40 hours; and, notwithstanding any inconsistent provisions of law, any employee in the State service who is authorized or required to work in any week more than the hours of work established as the regular and normal work week for that class or agency shall be eligible to receive, at the discretion of the department head with the approval of the State Treasurer, the President of the Civil Service Commission and the Director of the Division of Budget and Accounting in the Department of Treasury, either (1) compensation for the hours worked in excess of the established work week for that class or agency at a rate representing 1 1/2 times the individual's hourly rate calculated by a proration of the annual salary rate of the individual employee, or (2) compensatory time off at the rate of 1 1/2 hours for each hour worked in excess of the established work week for that class or agency.

L.1951, c. 51, p. 400, s. 1. Amended by L.1966, c. 323, s. 1, eff. July 1, 1967; L.1968, c. 52, s. 1, eff. June 5, 1968.



Section 52:14-17.13A - Employees On Approved Paid Leave On Day State Offices Officially Closed; Denial Of Compensatory Time Off

52:14-17.13a. Employees on approved paid leave on day state offices officially closed; denial of compensatory time off
No employee of this State, or of any State agency or instrumentality, who is on approved vacation leave with pay on any day on which the department, division, agency or other office within which he is employed is officially closed due to inclement weather, hazardous transportation conditions, a declaration of public mourning, or for any other reason, shall be eligible to receive compensatory time off granted in connection with such official closing in the form of any type of leave of absence with pay.

L.1979, c. 399, s. 1, eff. Feb. 8, 1980.



Section 52:14-17.14 - Designation Of Positions To Which Act Applies; Rules And Regulations

52:14-17.14. Designation of positions to which act applies; rules and regulations
The State Treasurer, the President of the Civil Service Commission and the Director of the Division of Budget and Accounting in the Department of the Treasury shall have authority to designate the classes of positions or individual positions to which the provisions of this act shall apply and may exclude from such designations any class of positions or individual positions where the conditions of employment and the nature of the duties performed or the difficulty of maintaining adequate time controls make it impracticable to establish a specific work week and to apply to such classes of positions or individual positions the provisions of this act; shall determine the eligibility of any employee or any class of employees in the State service to receive overtime compensation or compensatory time off in accordance with the provisions of this act; and shall promulgate such rules and regulations as, in their discretion, appear to be necessary in order to achieve an equitable application of the provisions of this act.

L.1951, c. 51, p. 401, s. 2. Amended by L.1966, c. 323, s. 2, eff. July 1, 1967; L.1968, c. 52, s. 2, eff. June 5, 1968.



Section 52:14-17.15 - Effective Date

52:14-17.15. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-one.

L.1951, c. 51, p. 401, s. 3.



Section 52:14-17.16 - Establishment Of Committee

52:14-17.16. Establishment of committee
There is hereby established a committee on bonding of State officers and employees to consist of the Attorney-General, the State Treasurer and the Director of the Division of Budget and Accounting.

L.1959, c. 39, p. 133, s. 1, eff. May 28, 1959.



Section 52:14-17.17 - Setting Of Type And Amount Of Bonds; Giving Of Bonds By Officers Required To Be Bonded

52:14-17.17. Setting of type and amount of bonds; giving of bonds by officers required to be bonded
The committee shall, not later than October 1, 1959 and annually thereafter, set the type and amount of the bonds of all State officers, now or hereafter required to be bonded pursuant to any law of this State, having due regard for the duties and responsibilities of said officers, for terms concurrent with their respective terms of office. Said officers shall, before entering upon the performance of their duties, give their official bonds in the amount fixed by the committee.

L.1959, c. 39, p. 133, s. 2.



Section 52:14-17.18 - Other Officers And Employees; Type And Amount Of Bonds

52:14-17.18. Other officers and employees; type and amount of bonds
All State officers and employees other than those specifically required to be bonded pursuant to any law of this State, who in the opinion of the committee should be bonded, shall be bonded with the type of bond and in such amount to be determined by the committee.

L.1959, c. 39, p. 133, s. 3.



Section 52:14-17.19 - Purchase Of Bonds; Cancellation Or Termination

52:14-17.19. Purchase of bonds; cancellation or termination
Bonds purchased pursuant to this act shall be purchased by the State Treasurer from a company or companies authorized to issue such bonds and authorized to do business in this State. The premium on bonds provided for herein shall be paid by the State. The State Treasurer may, at any time any such bond coverage is no longer required, cause any such bond to be cancelled or terminated and may collect any rebate of premium thereon.

L.1959, c. 39, p. 133, s. 4.



Section 52:14-17.20 - Approval Of Bonds; Filing; Record

52:14-17.20. Approval of bonds; filing; record
All bonds required by this act shall be approved as to form by the Attorney-General and filed in the office of the Secretary of State. A record shall be kept in the office of the Secretary of State giving the name of the officer or employee for whom each bond is issued, the name of the agency in which such officer or employee is employed, the name of the company issuing the bond, and the amount, date and time of expiration thereof and of any certificate renewing such bond.

L.1959, c. 39, p. 133, s. 5.



Section 52:14-17.21 - Repeal

52:14-17.21. Repeal
Any act or acts or portion of any act or acts inconsistent with the terms and provisions of this act, are hereby repealed.

L.1959, c. 39, p. 134, s. 6.



Section 52:14-17.25 - Short Title

52:14-17.25. Short title
This act shall be known and may be cited as the "New Jersey State Health Benefits Program Act."

L.1961, c. 49, p. 509, s. 1. Amended by L.1964, c. 125, s. 2, eff. July 1, 1964; L.1972, c. 75, s. 1.



Section 52:14-17.26 - Definitions Relative To Health Care Benefits For Public Employees.

52:14-17.26 Definitions relative to health care benefits for public employees.

2.As used in P.L.1961, c.49 (C.52:14-17.26 et seq.):

(a)The term "State" means the State of New Jersey.

(b)The term "commission" means the State Health Benefits Commission, created by section 3 of P.L.1961, c.49 (C.52:14-17.27).

(c) (1) The term "employee" means an appointive or elective officer, a full-time employee of the State of New Jersey, or a full-time employee of an employer other than the State who appears on a regular payroll and receives a salary or wages for an average of the number of hours per week as prescribed by the governing body of the participating employer which number of hours worked shall be considered full-time, determined by resolution, and not less than 20.

(2)After the effective date of P.L.2010, c.2, the term "employee" means (i) a full-time appointive or elective officer whose hours of work are fixed at 35 or more per week, a full-time employee of the State, or a full-time employee of an employer other than the State who appears on a regular payroll and receives a salary or wages for an average of the number of hours per week as prescribed by the governing body of the participating employer which number of hours worked shall be considered full-time, determined by resolution, and not less than 25, or (ii) an appointive or elective officer, an employee of the State, or an employee of an employer other than the State who has or is eligible for health benefits coverage provided under P.L.1961, c.49 (C.52:14-17.25 et seq.) or sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 et seq.) on that effective date and continuously thereafter provided the officer or employee is covered by the definition in paragraph (1) of this subsection. For the purposes of this act an employee of Rutgers, The State University of New Jersey, shall be deemed to be an employee of the State, and an employee of the New Jersey Institute of Technology shall be considered to be an employee of the State during such time as the Trustees of the Institute are party to a contractual agreement with the State Treasurer for the provision of educational services. The term "employee" shall further mean, for purposes of this act, a former employee of the South Jersey Port Corporation, who is employed by a subsidiary corporation or other corporation, which has been established by the Delaware River Port Authority pursuant to subdivision (m) of Article I of the compact creating the Delaware River Port Authority (R.S.32:3-2), as defined in section 3 of P.L.1997, c.150 (C.34:1B-146), and who is eligible for continued membership in the Public Employees' Retirement System pursuant to subsection j. of section 7 of P.L.1954, c.84 (C.43:15A-7).

For the purposes of this act the term "employee" shall not include persons employed on a short-term, seasonal, intermittent or emergency basis, persons compensated on a fee basis, persons having less than two months of continuous service or persons whose compensation from the State is limited to reimbursement of necessary expenses actually incurred in the discharge of their official duties, provided, however, that the term "employee" shall include persons employed on an intermittent basis to whom the State has agreed to provide coverage under P.L.1961, c.49 (C.52:14-17.25 et seq.) in accordance with a binding collective negotiations agreement. An employee paid on a 10-month basis, pursuant to an annual contract, will be deemed to have satisfied the two-month waiting period if the employee begins employment at the beginning of the contract year. The term "employee" shall also not include retired persons who are otherwise eligible for benefits under this act but who, although they meet the age or disability eligibility requirement of Medicare, are not covered by Medicare Hospital Insurance, also known as Medicare Part A, and Medicare Medical Insurance, also known as Medicare Part B. A determination by the commission that a person is an eligible employee within the meaning of this act shall be final and shall be binding on all parties.

(d) (1) The term "dependents" means an employee's spouse, partner in a civil union couple or an employee's domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), and the employee's unmarried children under the age of 23 years who live with the employee in a regular parent-child relationship. "Children" shall include stepchildren, legally adopted children and children placed by the Division of Child Protection and Permanency in the Department of Children and Families, provided they are reported for coverage and are wholly dependent upon the employee for support and maintenance. A spouse, partner in a civil union couple, domestic partner or child enlisting or inducted into military service shall not be considered a dependent during the military service. The term "dependents" shall not include spouses, partners in a civil union couple or domestic partners of retired persons who are otherwise eligible for the benefits under this act but who, although they meet the age or disability eligibility requirement of Medicare, are not covered by Medicare Hospital Insurance, also known as Medicare Part A, and Medicare Medical Insurance, also known as Medicare Part B.

(2)Notwithstanding the provisions of paragraph (1) of this subsection to the contrary and subject to the provisions of paragraph (3) of this subsection, for the purposes of an employer other than the State that is participating in the State Health Benefits Program pursuant to section 3 of P.L.1964, c.125 (C.52:14-17.34), the term "dependents" means an employee's spouse or partner in a civil union couple and the employee's unmarried children under the age of 23 years who live with the employee in a regular parent-child relationship. "Children" shall include stepchildren, legally adopted children and children placed by the Division of Child Protection and Permanency in the Department of Children and Families provided they are reported for coverage and are wholly dependent upon the employee for support and maintenance. A spouse, partner in a civil union couple or child enlisting or inducted into military service shall not be considered a dependent during the military service. The term "dependents" shall not include spouses or partners in a civil union couple of retired persons who are otherwise eligible for benefits under P.L.1961, c.49 (C.52:14-17.25 et seq.) but who, although they meet the age or disability eligibility requirement of Medicare, are not covered by Medicare Hospital Insurance, also known as Medicare Part A, and Medicare Medical Insurance, also known as Medicare Part B.

(3)An employer other than the State that is participating in the State Health Benefits Program pursuant to section 3 of P.L.1964, c.125 (C.52:14-17.34) may adopt a resolution providing that the term "dependents" as defined in paragraph (2) of this subsection shall include domestic partners as provided in paragraph (1) of this subsection.

(e)The term "carrier" means a voluntary association, corporation or other organization, including a health maintenance organization as defined in section 2 of the "Health Maintenance Organizations Act," P.L.1973, c.337 (C.26:2J-2), which is lawfully engaged in providing or paying for or reimbursing the cost of, personal health services, including hospitalization, medical and surgical services, under insurance policies or contracts, membership or subscription contracts, or the like, in consideration of premiums or other periodic charges payable to the carrier.

(f)The term "hospital" means (1) an institution operated pursuant to law which is primarily engaged in providing on its own premises, for compensation from its patients, medical diagnostic and major surgical facilities for the care and treatment of sick and injured persons on an inpatient basis, and which provides such facilities under the supervision of a staff of physicians and with 24 hour a day nursing service by registered graduate nurses, or (2) an institution not meeting all of the requirements of (1) but which is accredited as a hospital by the Joint Commission on Accreditation of Hospitals. In no event shall the term "hospital" include a convalescent nursing home or any institution or part thereof which is used principally as a convalescent facility, residential center for the treatment and education of children with mental disorders, rest facility, nursing facility or facility for the aged or for the care of drug addicts or alcoholics.

(g)The term "State managed care plan" means a health care plan under which comprehensive health care services and supplies are provided to eligible employees, retirees, and dependents: (1) through a group of doctors and other providers employed by the plan; or (2) through an individual practice association, preferred provider organization, or point of service plan under which services and supplies are furnished to plan participants through a network of doctors and other providers under contracts or agreements with the plan on a prepayment or reimbursement basis and which may provide for payment or reimbursement for services and supplies obtained outside the network. The plan may be provided on an insured basis through contracts with carriers or on a self-insured basis, and may be operated and administered by the State or by carriers under contracts with the State.

(h)The term "Medicare" means the program established by the "Health Insurance for the Aged Act," Title XVIII of the "Social Security Act," Pub.L.89-97 (42 U.S.C. s.1395 et seq.), as amended, or its successor plan or plans.

(i)The term "traditional plan" means a health care plan which provides basic benefits, extended basic benefits and major medical expense benefits as set forth in section 5 of P.L.1961, c.49 (C.52:14-17.29) by indemnifying eligible employees, retirees, and dependents for expenses for covered health care services and supplies through payments to providers or reimbursements to participants.

(j)The term "successor plan" means a State managed care plan that shall replace the traditional plan and that shall provide benefits as set forth in subsection (B) of section 5 of P.L.1961, c.49 (C.52:14-17.29) with provisions regarding reimbursements and payments as set forth in paragraph (1) of subsection (C) of section 5 of P.L.1961, c.49 (C.52:14-17.29).

L.1961, c.49, s.2; amended 1966, c.191, s.1; 1970, c.231, s.1; 1972, c.75, s.2; 1979, c.90; 1994, c.48, s.298; 1996, c.8, s.1; 1997, c.150, s.25; 2003, c.246, s.41; 2004, c.130, s.118; 2006, c.47, s.190; 2007, c.103, s.19; 2008, c.89, s.15; 2010, c.2, s.9; 2012, c.16, s.137.



Section 52:14-17.26A - Fraudulent Obtaining, Attempt To Obtain Benefits, Fourth Degree Crime.

52:14-17.26a Fraudulent obtaining, attempt to obtain benefits, fourth degree crime.

16.Any person who knowingly obtains, or attempts or conspires to obtain, coverage or benefits under the State Health Benefits Program for himself or another, knowing that the person for whom membership or benefits are sought is ineligible therefor, shall be guilty of a crime of the fourth degree. Nothing in this section shall preclude prosecution or conviction for any other offense.

L.2008, c.89, s.16.



Section 52:14-17.27 - State Health Benefits Commission, State Health Benefits Plan Design Committee.

52:14-17.27 State Health Benefits Commission, State Health Benefits Plan Design Committee.

3. a. There is hereby created a State Health Benefits Commission, consisting of five members: the State Treasurer; the Commissioner of Banking and Insurance; the Chairperson of the Civil Service Commission; a State employees' representative chosen by the Public Employee Committee of the AFL-CIO; and the fifth member of the commission shall be a local employees' representative chosen by the Public Employee Committee of the AFL-CIO.

The treasurer shall be chairman of the commission and the health benefits program authorized by P.L.1961, c.49 shall be administered in the Treasury Department. The Director of the Division of Pensions and Benefits shall be the secretary of the commission. The commission and committee shall establish a health benefits program for the employees of the State, the cost of which shall be paid as specified in section 6 of P.L.1961, c.49 (C.52:14-17.30). The commission, in consultation with the committee, shall establish rules and regulations as may be deemed reasonable and necessary for the administration of P.L.1961, c.49.

The Attorney General shall be the legal advisor of the commission and committee.

The members of the commission and committee shall serve without compensation but shall be reimbursed for any necessary expenditures. The public employee members shall not suffer loss of salary or wages during service on the commission or committee.

The commission shall publish annually a report showing the fiscal transactions of the program for the preceding year and stating other facts pertaining to the plan. The commission shall submit the report to the Governor and furnish a copy to every employer for use of the participants and the public.

b.There is established a State Health Benefits Plan Design Committee, composed of 12 members as follows:

six members who shall be appointed by the Governor as representatives of public employers whose employees are enrolled in the program;

three members who shall be appointed by the Public Employee Committee of the AFL-CIO;

one member who shall be appointed by the head of the union, that is not affiliated with the AFL-CIO, that represents the greatest number of police officers in this State;

one member who shall be appointed by the head of the union, that is not affiliated with the AFL-CIO, that represents the greatest number of firefighters in this State; and

one member who shall be appointed by the head of the State Troopers Fraternal Association.

The members of the committee shall serve for a term of three years and until a successor is appointed and qualified. Of the initial appointments by the Governor, three members shall serve for two years and until a successor is appointed and qualified, and two shall serve for one year and until a successor is appointed and qualified. Of the initial appointment by the head of the union representing the greatest number of police officers in the State, the member shall serve for two years and until a successor is appointed and qualified. Of the initial appointment by the head of the union representing the greatest number of firefighters in the State, the member shall serve for one year and until a successor is appointed and qualified.

The members of the committee shall select a chairperson from among the members, who shall serve for a term of one year, with no member serving more than one term as chairperson until all the members of the committee have served a term in a manner alternating among the employer representatives and employee representatives, unless the committee determines otherwise with regard to this process.

The committee shall have the responsibility for and authority over the various plans and components of those plans, including for medical benefits, prescription benefits, dental, vision, and any other health care benefits, offered and administered by the program. The committee shall have the authority to create, modify, or terminate any plan or component, at its sole discretion. Any reference in law to the State Health Benefits Commission in the context of the creation, modification, or termination of a plan or plan component shall be deemed to apply to the committee.

The members of the committee shall have the same duty and responsibility to the program as do the members of the commission.

If any matter before the committee receives at least seven votes in the affirmative, the commission shall approve and implement the committee's decision.

If any matter before the committee receives six votes in the affirmative and six votes in the negative or the committee otherwise reaches an impasse on a decision, the provisions of section 55 of P.L.2011, c.78 (C.52:14-17.27b) shall be followed.

L.1961, c.49, s.3; amended 1966, c.191, s.2; 1970, c.231, s.2; 1972, c.75, s.3; 1996, c.8, s.2; 2003, c.71; 2007, c.103, s.20; 2008, c.29, s.108; 2011, c.78, s.45.



Section 52:14-17.27A - Audit Program For Shbp.

52:14-17.27a Audit program for SHBP.

17.The State Health Benefits Commission shall establish an audit program through which it shall conduct a continuous review of the various public employers participating in the State Health Benefits Program for the purpose of ensuring that only eligible employees and retirees, and their dependents, are receiving health care coverage under the program. Every public entity whose employees are covered by the program, as well as employees and retirees thereof, and their dependents, and any other public entity having relevant information, shall cooperate fully with the commission and shall provide all information, records and documents requested by the commission in connection with an audit.

L.2008, c.89, s.17.



Section 52:14-17.27B - Utilization Of Super Conciliator.

52:14-17.27b Utilization of super conciliator.

55.Whenever the State Health Benefits Plan Design Committee of the State Health Benefits Program or the School Employees' Health Benefits Plan Design Committee of the School Employees' Health Benefits Program fails to render a decision on a matter before the committee because it has not received a vote of the majority of the committee members after 60 days have passed following the initial consideration of the matter, the committee shall utilize a super conciliator, randomly selected from a list developed by the New Jersey Public Employment Relations Commission. The super conciliator shall assist the committee based upon procedures and subject to qualifications established by the commission pursuant to regulation.

The super conciliator shall promptly schedule investigatory proceedings. The purpose of the proceedings shall be to:

Investigate and acquire all relevant information regarding the committee's failure to render a decision;

Discuss with the members of the committee their differences, and utilize means and mechanisms, including but not limited to requiring 24-hour per day negotiations, until a voluntary settlement is reached, and provide recommendations to resolve the members' differences; and

Institute any other non-binding procedures deemed appropriate by the super conciliator.

If the actions taken by the super conciliator fail to resolve the dispute, the super conciliator shall issue a final report, which shall be provided to the committee promptly and made available to the public within 10 days thereafter.

The super conciliator, while functioning in a mediatory capacity, shall not be required to disclose any files, records, reports, documents, or other papers classified as confidential which are received or prepared by him or to testify with regard to mediation conducted by him under this section. Nothing contained herein shall exempt an individual from disclosing information relating to the commission of a crime.

L.2011, c.78, s.55.



Section 52:14-17.28 - Purchase Of Contracts; Conditions.

52:14-17.28 Purchase of contracts; conditions.

4. a. The commission shall negotiate with and arrange for the purchase, on such terms as it deems to be in the best interests of the State and its employees, from carriers licensed to operate in the State or in other jurisdictions, as appropriate, contracts providing hospital, surgical, obstetrical, and other covered health care services and benefits covering employees of the State and their dependents, and shall execute all documents pertaining thereto for and on behalf and in the name of the State.

b.Except for contracts entered into after June 30, 2007, the commission shall not enter into a contract under this act unless the benefits provided thereunder equal or exceed the minimum standards specified in section 5 of P.L.1961, c.49 (C.52:14-17.29) for the particular coverage which such contract provides, and unless coverage is available to all eligible employees and their dependents on the basis specified by section 7 of P.L.1961, c.49 (C.52:14-17.31), except that a State employee enrolled in the program on or after July 1, 2003 and all law enforcement officers employed by the State for whom there is a majority representative for collective negotiations purposes may not be eligible for coverage under the traditional plan as defined in section 2 of P.L.1961, c.49 (C.52:14-17.26) pursuant to a binding collective negotiations agreement or pursuant to the application by the commission, in its sole discretion, of the terms of any collective negotiations agreement binding on the State to State employees for whom there is no majority representative for collective negotiations purposes.

c.The commission shall not enter into a contract under P.L.1961, c.49 (C.52:14-17.25 et seq.) after June 30, 2007, unless the contract includes the successor plan, one or more health maintenance organization plans and a State managed care plan that shall be substantially equivalent to the NJ PLUS plan in effect on June 30, 2007, with adjustments to that plan pursuant to a binding collective negotiations agreement or pursuant to action by the commission, in its sole discretion, to apply such adjustments to State employees for whom there is no majority representative for collective negotiations purposes, and unless coverage is available to all eligible employees and their dependents on the basis specified by section 7 of P.L.1961, c.49 (C.52:14-17.31), except as provided in subsection d. of this section.

d.Eligibility for coverage under the successor plan may be limited pursuant to a binding collective negotiations agreement or pursuant to the application by the commission, in its sole discretion, of the terms of any collective negotiations agreement binding on the State to State employees for whom there is no majority representative for collective negotiations purposes. Coverage under the successor plan and under the State managed care plan required to be included in a contract entered into pursuant to subsection c. of this section shall be made available in retirement to all State employees who accrued 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems before July 1, 2007. Coverage under the State managed care plan required to be included in a contract entered into pursuant to subsection c. of this section shall be made available in retirement to all State employees who accrue 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems on or after July 1, 2007.

e.Actions taken by the commission before the effective date of P.L.2007, c. 103 in anticipation of entering into any contract pursuant to subsection c. of this section are hereby deemed to have been within the authority of the commission pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.).

L.1961, c.49, s.4; amended 1989, c.6, s.1; 2003, c.119, s.1; 2005, c.341, s.1; 2007, c.103, s.21.



Section 52:14-17.28B - Determination Of Obligation Of State Agencies To Pay Premium; Periodic Charges; Cost Sharing.

52:14-17.28b Determination of obligation of State agencies to pay premium; periodic charges; cost sharing.

6. a. Notwithstanding the provisions of any other law to the contrary, the obligations of the State or an independent State authority, board, commission, corporation, agency, or organization to pay the premium or periodic charges for health benefits coverage provided under P.L.1961, c.49 (C.52:14-17.25 et seq.) may be determined by means of a binding collective negotiations agreement, including any agreements in force at the time of the adoption of P.L.1996, c.8. With respect to State employees for whom there is no majority representative for collective negotiations purposes, the commission may, in its sole discretion, modify the respective payment obligations set forth in P.L.1961, c.49 for the State and such employees in a manner consistent with the terms of any collective negotiations agreement binding on the State. With respect to employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is no majority representative for collective negotiations purposes, the employer may, in its sole discretion, modify the respective payment obligations set forth in P.L.1961, c.49 for such employer and such employees in a manner consistent with the terms of any collective negotiations agreement binding on such employer. The provisions of this subsection shall also apply to employees deemed or considered to be employees of the State pursuant to subsection (c) of section 2 of P.L.1961, c.49 (C.52:14-17.26).

b. (1) Notwithstanding the provisions of any other law to the contrary, for each State employee who accrues 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems before July 1, 1997, excepting the employee who elects deferred retirement, the State, upon the employee's retirement, shall pay the full cost of the premium or periodic charges for the health benefits provided to a retired State employee and dependents covered under the State Health Benefits Program, but not including survivors, and shall also reimburse the retired employee for premium charges under Part B of Medicare covering the retired employee and the employee's spouse.

(2)Notwithstanding the provisions of any other law to the contrary, and except as otherwise provided by section 8 of P.L.1961, c.49 (C.52:14-17.32) as amended by P.L.2005, c.341, and by subsection c. of this section, for each State employee who accrues 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems on or after July 1, 1997, excepting the employee who elects deferred retirement, the State, upon the employee's retirement, shall pay the premium or periodic charges for the health benefits provided to a retired State employee and dependents covered under the State Health Benefits Program, but not including survivors, and shall reimburse the retired employee for premium charges under Part B of Medicare covering the retired employee and the employee's spouse: (a) in accordance with the provisions, if any, concerning health benefits coverage in retirement which are in the collective negotiations agreement applicable to the employee at the time of the employee's accrual of 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems, or (b) if the employee has no majority representative for collective negotiations purposes, in a manner consistent with the terms, if any, concerning health benefits coverage in retirement which are in any collective negotiations agreement deemed applicable by the State Health Benefits Commission to that employee at the time of the employee's accrual of 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems. The terms for the payment of premiums or periodic charges established pursuant to this paragraph for the traditional plan shall apply to the successor plan, and the terms for the payment of premiums or periodic charges established pursuant to this paragraph for the NJ PLUS plan shall apply to the State managed care plan required to be included in a contract entered into pursuant to subsection c. of section 4 of P.L.1961, c.49 (C.52:14-17.28).

c. (1) Effective July 1, 2007, but, with respect to employees to whom this subsection applies who are paid through the State centralized payroll, effective with the first pay period beginning after July 1, 2007, the cost of benefits provided pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.) shall be shared by employees through the withholding of a contribution in an amount as determined in accordance with paragraph (2) of this subsection.

(2)The amount of the contribution required pursuant to paragraph (1) of this subsection as to State employees and employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is a majority representative for collective negotiations purposes shall be determined by means of a binding collective negotiations agreement. Commencing on the effective date of P.L.2010, c.2 and upon the expiration of any applicable binding collective negotiations agreement in force on that effective date, the amount of the contribution required pursuant to paragraph (1) of this subsection by State employees and employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is a majority representative for collective negotiations purposes shall be 1.5% of base salary, notwithstanding any other amount that may be required additionally pursuant to this paragraph by means of a binding collective negotiations agreement.

The amount of the contribution required pursuant to paragraph (1) of this subsection as to State employees for whom there is no majority representative for collective negotiations purposes shall be determined in a manner consistent with the terms, if any, concerning health benefits coverage which are in a collective negotiations agreement deemed applicable by the commission to the employee. The amount of the contribution required pursuant to paragraph (1) of this subsection as to employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is no majority representative for collective negotiations purposes shall be determined in a manner consistent with the terms, if any, concerning health benefits coverage which are in a collective negotiations agreement deemed applicable by the employer to the employee. The amount of the contribution required pursuant to paragraph (1) of this subsection as to State employees or employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is no majority representative for collective negotiations purposes shall be 1.5 percent of base salary, notwithstanding any other amount that may be required additionally pursuant to this paragraph by means of the application of the terms of a binding collective negotiations agreement.

(3)Except as provided in paragraph (5) of this subsection, the cost of benefits provided pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.) shall be shared by retirees to whom this subsection applies through the withholding of a contribution in an amount as determined in accordance with paragraph (4) of this subsection.

(4)The amount of the contribution required pursuant to paragraph (3) of this subsection as to State employees and employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is a majority representative for collective negotiations purposes who accrue 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems on or after July 1, 2007, and who retire on or after July, 1, 2007, excepting employees who elect deferred retirement, but including those who retire on a disability pension after July 1, 2007, shall be determined by means of a binding collective negotiations agreement applicable at the time of the employee's accrual of 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems. The amount of the contribution required pursuant to paragraph (3) of this subsection as to State employees or employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is no majority representative for collective negotiations purposes who accrue 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems on or after July 1, 2007, and who retire on or after July 1, 2007, excepting employees who elect deferred retirement, but including those who retire on a disability pension after July 1, 2007, shall be determined in a manner consistent with the terms, if any, concerning health benefits coverage in retirement which are in any collective negotiations agreement deemed applicable by the commission to that employee at the time of the employee's accrual of 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems, except that for employees who accrue 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems in the period beginning July 1, 2007, and ending June 30, 2011, the contribution shall be 1.5 percent of the monthly retirement allowance, including any future cost-of-living adjustments, or, with respect to retirees for whom there is no majority representative and who are members of the alternate benefit program, an amount determined pursuant to a formula developed by the commission that shall be designed to result in a contribution that is comparable to the contribution that applies to retirees who are not members of the alternate benefit program.

(5)The contribution required pursuant to paragraph (3) of this subsection shall not take effect until the New Jersey Retirees' Wellness Program is open for enrollment and thereafter the contribution shall be waived for a retiree who participates in the New Jersey Retirees' Wellness Program. The Division of Pensions and Benefits shall issue a report on the New Jersey Retirees' Wellness Program. The report shall include, but need not be limited to, the claims experience with regard to retirees in the program, and the costs and savings realized. The report shall be issued at the end of the third year after the program's implementation or by December 30, 2010, whichever is earlier. The report shall be submitted to the Governor, the Legislature, and the State Treasurer.

(6)Any employee or retiree from whom withholding of a contribution is required pursuant to this subsection shall not be required to pay any percentage of the premiums or periodic charges for health care benefits provided under P.L.1961, c.49 (C.52:14-17.25 et seq.), other than dental benefits.

(7)The contribution required pursuant to this subsection may be terminated only upon withdrawal from all health care benefits coverage as an employee or retiree, other than coverage for dental benefits, and the submission to the commission of written certification by the employee that the employee is covered by other health care benefits and that those benefits are in force. The commission shall not apply the written certification requirement to retirees or to employees to whom Article VI, Section VI, paragraph 6 of the New Jersey Constitution applies.

d.The amount of contribution required pursuant to paragraph (3) of subsection c. of this section in retirement as to a State employee and employee of an independent State authority, board, commission, corporation, agency, or organization who becomes a member of a State or locally-administered retirement system on or after the effective date of P.L.2010, c.2, for whom there is a majority representative for collective negotiations purposes and for whom there is no such representative, shall be 1.5 percent of the retiree's monthly retirement allowance, including any future cost-of-living adjustments, or with respect to members of the alternate benefit program, an amount determined pursuant to the formula specified in paragraph (4) of subsection c. of this section, notwithstanding any other amount that may be required additionally pursuant to paragraph (4) of subsection c. of this section by means of a binding collective negotiations agreement or by means of the application of the terms of such an agreement. The contribution required by this subsection or pursuant to paragraph (4) of subsection c. of this section for officers or employees specified in this subsection shall not be waived for a retiree who participates in the New Jersey Retirees' Wellness Program.

L.1996, c.8, s.6; amended 2001, c.209, s.1; 2005, c.341, s.2; 2007, c.103, s.22; 2010, c.2, s.1.



Section 52:14-17.28C - Amount Of Contribution To Be Paid.

52:14-17.28c Amount of contribution to be paid.

39. The amount of contribution to be paid pursuant to the provisions of sections 40, 41, and 42 of P.L.2011, c.78 (C.52:14-17.28d, C.18A:16-17.1, and C.40A:10-21.1) by public employees of the State or of employers other than the State for health care benefits coverage for the employee and any dependent shall be as follows:

for family coverage or its equivalent -

an employee who earns less than $25,000 shall pay 3 percent of the cost of coverage;

an employee who earns $25,000 or more but less than $30,000 shall pay 4 percent of the cost of coverage;

an employee who earns $30,000 or more but less than $35,000 shall pay 5 percent of the cost of coverage;

an employee who earns $35,000 or more but less than $40,000 shall pay 6 percent of the cost of coverage;

an employee who earns $40,000 or more but less than $45,000 shall pay 7 percent of the cost of coverage;

an employee who earns $45,000 or more but less than $50,000 shall pay 9 percent of the cost of coverage;

an employee who earns $50,000 or more but less than $55,000 shall pay 12 percent of the cost of coverage;

an employee who earns $55,000 or more but less than $60,000 shall pay 14 percent of the cost of coverage;

an employee who earns $60,000 or more but less than $65,000 shall pay 17 percent of the cost of coverage;

an employee who earns $65,000 or more but less than $70,000 shall pay 19 percent of the cost of coverage;

an employee who earns $70,000 or more but less than $75,000 shall pay 22 percent of the cost of coverage;

an employee who earns $75,000 or more but less than $80,000 shall pay 23 percent of the cost of coverage;

an employee who earns $80,000 or more but less than $85,000 shall pay 24 percent of the cost of coverage;

an employee who earns $85,000 or more but less than $90,000 shall pay 26 percent of the cost of coverage;

an employee who earns $90,000 or more but less than $95,000 shall pay 28 percent of the cost of coverage;

an employee who earns $95,000 or more but less than $100,000 shall pay 29 percent of the cost of coverage;

an employee who earns $100,000 or more but less than $110,000 shall pay 32 percent of the cost of coverage;

an employee who earns $110,000 or more shall pay 35 percent of the cost of coverage

for individual coverage or its equivalent -

an employee who earns less than $20,000 shall pay 4.5 percent of the cost of coverage;

an employee who earns $20,000 or more but less than $25,000 shall pay 5.5 percent of the cost of coverage;

an employee who earns $25,000 or more but less than $30,000 shall pay 7.5 percent of the cost of coverage;

an employee who earns $30,000 or more but less than $35,000 shall pay 10 percent of the cost of coverage;

an employee who earns $35,000 or more but less than $40,000 shall pay 11 percent of the cost of coverage;

an employee who earns $40,000 or more but less than $45,000 shall pay 12 percent of the cost of coverage;

an employee who earns $45,000 or more but less than $50,000 shall pay 14 percent of the cost of coverage;

an employee who earns $50,000 or more but less than $55,000 shall pay 20 percent of the cost of coverage;

an employee who earns $55,000 or more but less than $60,000 shall pay 23 percent of the cost of coverage;

an employee who earns $60,000 or more but less than $65,000 shall pay 27 percent of the cost of coverage;

an employee who earns $65,000 or more but less than $70,000 shall pay 29 percent of the cost of coverage;

an employee who earns $70,000 or more but less than $75,000 shall pay 32 percent of the cost of coverage;

an employee who earns $75,000 or more but less than $80,000 shall pay 33 percent of the cost of coverage;

an employee who earns $80,000 or more but less than $95,000 shall pay 34 percent of the cost of coverage;

an employee who earns $95,000 or more shall pay 35 percent of the cost of coverage;

for member with child or spouse coverage or its equivalent -

an employee who earns less than $25,000 shall pay 3.5 percent of the cost of coverage;

an employee who earns $25,000 or more but less than $30,000 shall pay 4.5 percent of the cost of coverage;

an employee who earns $30,000 or more but less than $35,000 shall pay 6 percent of the cost of coverage;

an employee who earns $35,000 or more but less than $40,000 shall pay 7 percent of the cost of coverage;

an employee who earns $40,000 or more but less than $45,000 shall pay 8 percent of the cost of coverage;

an employee who earns $45,000 or more but less than $50,000 shall pay 10 percent of the cost of coverage;

an employee who earns $50,000 or more but less than $55,000 shall pay 15 percent of the cost of coverage;

an employee who earns $55,000 or more but less than $60,000 shall pay 17 percent of the cost of coverage;

an employee who earns $60,000 or more but less than $65,000 shall pay 21 percent of the cost of coverage;

an employee who earns $65,000 or more but less than $70,000 shall pay 23 percent of the cost of coverage;

an employee who earns $70,000 or more but less than $75,000 shall pay 26 percent of the cost of coverage;

an employee who earns $75,000 or more but less than $80,000 shall pay 27 percent of the cost of coverage;

an employee who earns $80,000 or more but less than $85,000 shall pay 28 percent of the cost of coverage;

an employee who earns $85,000 or more but less than $100,000 shall pay 30 percent of the cost of coverage.

an employee who earns $100,000 or more shall pay 35 percent of the cost of coverage.

Base salary shall be used to determine what an employee earns for the purposes of this provision.

As used in this section, "cost of coverage" means the premium or periodic charges for medical and prescription drug plan coverage, but not for dental, vision, or other health care, provided under the State Health Benefits Program or the School Employees' Health Benefits Program; or the premium or periodic charges for health care, prescription drug, dental, and vision benefits, and for any other health care benefit, provided pursuant to P.L.1979, c.391 (C.18A:16-12 et seq.), N.J.S.40A:10-16 et seq., or any other law by a local board of education, local unit or agency thereof, and including a county college, an independent State authority as defined in section 43 of P.L.2011, c.78 (C.52:14-17.34a), and a local authority as defined in section 44 of P.L.2011, c.78 (C.40A:5A-11.1), when the employer is not a participant in the State Health Benefits Program or the School Employees' Health Benefits Program.

L.2011, c.78, s.39.



Section 52:14-17.28D - Contribution Toward Cost Of Health Care Benefits.

52:14-17.28d Contribution toward cost of health care benefits.

40. a. Notwithstanding the provisions of any other law to the contrary, public employees of the State and employers other than the State shall contribute, through the withholding of the contribution from the pay, salary, or other compensation, toward the cost of health care benefits coverage for the employee and any dependent provided under the State Health Benefits Program or the School Employees' Health Benefits Program in an amount that shall be determined in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c), except that, an employee employed on the date on which the contribution commences, as specified in subsection c. of this section, shall pay:

during the first year in which the contribution is effective, one-fourth of the amount of contribution;

during the second year in which the contribution is effective, one-half of the amount of contribution; and

during the third year in which the contribution is effective, three-fourths of the amount of contribution,

as that amount is calculated in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c).

The amount payable by any employee under this subsection shall not under any circumstance be less than the 1.5 percent of base salary that is provided for in subsection c. of section 6 of P.L.1996, c.8 (C.52:14-17.28b), subsection a. of section 7 of P.L.1964, c.125 (C.52:14-17.38), or subsection b. of section 39 of P.L.2007, c.103 (C.52:14-17.46.9). An employee who pays the contribution required under this subsection shall not also be required to pay the contribution of 1.5 percent of base salary under those subsections listed above.

This section shall apply to employees for whom the employer has assumed a health care benefits payment obligation, to require that such employees pay at a minimum the amount of contribution specified in this section for health care benefits coverage.

b.(1) Notwithstanding the provisions of any other law to the contrary, public employees of the State and employers other than the State, as those employees are specified in paragraph (2) of this subsection, shall contribute, through the withholding of the contribution from the monthly retirement allowance, toward the cost of health care benefits coverage for the employee in retirement and any dependent provided under the State Health Benefits Program or the School Employees' Health Benefits Program in an amount that shall be determined in accordance with section 39 of P.L.2011, c.78 (C.52:14-17.28c) by using the percentage applicable to the range within which the annual retirement allowance, and any future cost of living adjustments thereto, falls. The retirement allowance, and any future cost of living adjustments thereto, shall be used to identify the percentage of the cost of coverage.

(2)The contribution specified in paragraph (1) of this subsection shall apply to:

(a)State employees and employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is a majority representative for collective negotiations purposes who accrue 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems on or after the effective date of P.L.2011, c.78, or on or after the expiration of an applicable binding collective negotiations agreement in force on that effective date, and who retire on or after that effective date or expiration date, excepting employees who elect deferred retirement;

(b)State employees and employees of an independent State authority, board, commission, corporation, agency, or organization for whom there is no majority representative for collective negotiations purposes who accrue 25 years of nonconcurrent service credit in one or more State or locally-administered retirement systems on or after that effective date, or on or after the expiration of an applicable binding collective negotiations agreement in force on that effective date if the terms of that agreement concerning health care benefits coverage in retirement have been deemed applicable by the commission or the employer to those employees, and who retire on or after that effective date or expiration date, excepting employees who elect deferred retirement;

(c)employees covered by section 3 of P.L.1987, c.384 (C.52:14-17.32f), section 2 of P.L.1992, c.126 (C.52:14-17.32f1), or section 1 of P.L.1995, c.357 (C.52:14-17.32f2) who accrue 25 years of service credit on or after that effective date and retire on or after that effective date, including employees who elect deferred retirement;

(d)employees of an employer other than the State for whom there is a majority representative for collective negotiations purposes who accrue the number of years of service credit, and age if required, as specified in subsection b. of section 7 of P.L.1964, c.125 (C.52:14-17.38), on or after that effective date, or on or after the expiration of an applicable binding collective negotiations agreement in force on that effective date, and who retire on or after that effective date or expiration date, excepting employees who elect deferred retirement, when the employer has assumed payment obligations for health care benefits in retirement for such an employee; and

(e)employees of an employer other than the State for whom there is no majority representative for collective negotiations purposes who accrue the number of years of service credit, and age if required, as specified in subsection b. of section 7 of P.L.1964, c.125 (C.52:14-17.38), on or after that effective date, or on or after the expiration of an applicable binding collective negotiations agreement in force on that effective date if the terms of that agreement concerning health care benefits payment obligations in retirement have been deemed applicable by the employer to those employees, and who retire on or after that effective date or expiration date, excepting employees who elect deferred retirement, when the employer has assumed payment obligations for health care benefits in retirement for such an employee.

(3)Employees described in paragraph (2) of this subsection who have 20 or more years of creditable service in one or more State or locally-administered retirement systems on the effective date of P.L.2011, c.78 shall not be subject to the provisions of this subsection.

(4)The amount payable by a retiree under this subsection shall not under any circumstance be less than the 1.5 percent of the monthly retirement allowance, including any future cost of living adjustments thereto, that is provided for such a retiree, if applicable to that retiree, under subsection d. of section 6 of P.L.1996, c.8 (C.52:14-17.28b), subsection b. of section 7 of P.L.1964, c.125 (C.52:14-17.38), section 3 of P.L.1987, c.384 (C.52:14-17.32f), section 2 of P.L.1992, c.126 (C.52:14-17.32f1), or section 1 of P.L.1995, c.357 (C.52:14-17.32f2), or less than a comparable contribution with regard to the retirees who are members of the alternate benefit program. A retiree who pays the contribution required under this subsection shall not also be required to pay the contribution of 1.5 percent of the monthly retirement allowance under those sections or subsections listed above.

c. The contribution required under subsection a. of this section shall commence: (1) upon the effective date of P.L.2011, c.78 for employees who do not have a majority representative for collective negotiations purposes, notwithstanding that the terms of a collective negotiations agreement binding on the employer have been applied or have been deemed applicable to those employees by the commission or the employer, or have been used to modify the respective payment obligations of the employer and those employees in a manner consistent with those terms, as permitted by law, before that effective date; and (2) upon the expiration of any applicable binding collective negotiations agreement in force on that effective date for employees covered by that agreement with the contribution required for the first year under subsection a. of this section commencing in the first year after that expiration, or upon the effective date of P.L.2011, c.78 if such an agreement has expired before that effective date with the contribution required for the first year under subsection a. of this section commencing in the first year after that effective date.

Once those employees are subjected to the contribution requirements set forth in subsection a. of this section, the public employers and public employees shall be bound by this act, P.L.2011, c.78, to apply the contribution levels set forth in section 39 of this act until all affected employees are contributing the full amount of the contribution, as determined by the implementation schedule set forth in subsection a. of this section. Notwithstanding the expiration date set forth in section 83 of this act, P.L.2011, c.78, or the expiration date of any successor agreements, the parties shall be bound to apply the requirements of this paragraph until they have reached the full implementation of the schedule set forth in subsection a. of this section.

The provisions of law permitting the determination of an amount of contribution at the discretion of the employer or by means of a binding collective negotiations agreement, and by means of the application of the terms of such an agreement to employees who do not have a majority representative for collective negotiations purposes, or the modification of the respective payment obligations of the employer and those employees in a manner consistent with the terms of such an agreement, shall remain in effect with regard to contributions, whether as a share of the cost, or percentage of the premium or periodic charge, or otherwise, in addition to the contributions required under subsections a. and b. of this section.

Paragraphs (5) and (6) of subsection c. of section 6 of P.L.1996, c.8 (C.52:14-17.28b) shall not be deemed to apply with regard to contributions specified and made under this section. Paragraph (7) of subsection c. of P.L.1996, c.8 (C.52:14-17.28b) shall apply with regard to contributions specified and made under this section.

A qualified retiree under section 1 of P.L.1997, c.330 (C.52:14-17.32i) who meets the eligibility requirements on or after the effective date of P.L.2011, c.78 shall not pay less than the contribution required under subsection b. of this section, including as specified in paragraph (3) of subsection b. of this section. Part-time State employees and part-time faculty members participating under section 1 of P.L.2003, c.172 (C.52:14-17.33a) shall not pay less than the contribution specified in subsection a. of this section. Subsection b. of this section shall apply under subsection b. of section 7 of P.L.1964, c.125 (C.52:14-17.38) to a surviving spouse of a retired employee of an employer other than the State and the employee's dependents in the same manner as to the retiree at the time of death.

The minimum contribution based on the retirement allowance of members of the alternate benefit program in retirement shall be determined, as may be necessary, pursuant to the formula specified in paragraph (4) of subsection c. of section 6 of P.L.1996, c.8 (C.52:14-17.28b).

All other provisions of law shall remain applicable to the extent not inconsistent with this section.

d.Any extension, alteration, re-opening, amendment or other adjustment to a collective negotiations agreement in force on the effective date of P.L.2011, c.78, or to an agreement that is expired on that effective date, shall be considered a new collective negotiations agreement entered into after that effective date for the purposes of this section.

L.2011, c.78, s.40.



Section 52:14-17.28E - Negotiations Concerning Contributions For Health Care Benefits.

52:14-17.28e Negotiations concerning contributions for health care benefits.

77.A public employer and employees who are in negotiations for the next collective negotiations agreement to be executed after the employees in that unit have reached full implementation of the premium share set forth in section 39 of P.L.2011, c.78 (C.52:14-17.28c) shall conduct negotiations concerning contributions for health care benefits as if the full premium share was included in the prior contract. The public employers and public employees shall remain bound by the provisions of sections 39, 40, and 43 of P.L.2011, c.78 (C.52:14-17.28c, C.52:14-17.28d, and C.52:14-17.34a), notwithstanding the expiration of those sections, until the full amount of the contribution required by section 39 has been implemented in accordance with the schedule set forth in section 40.

Employees subject to any collective negotiations agreement in effect on the effective date of P.L.2011, c.78, that has an expiration date on or after the expiration of sections 39 through 44, inclusive, of P.L.2011, c.78 (C.52:14-17.28c et al.), shall be subject, upon expiration of that collective negotiations agreement, to sections 39, 40, and 43 until the health care contribution schedule set forth in section 40 is fully implemented.

After full implementation, those contribution levels shall become part of the parties' collective negotiations and shall then be subject to collective negotiations in a manner similar to other negotiable items between the parties.

A public employee whose amount of contribution in retirement was determined in accordance with section 40 or 43 shall be required to contribute in retirement the amount so determined pursuant to section 40 or 43 notwithstanding that section 40 or 43 has expired, with the retirement allowance, and any future cost of living adjustment thereto, used to identify the percentage of the cost of coverage.

L.2011, c.78, s.77.



Section 52:14-17.29 - State Health Benefits Program, Coverages, Options.

52:14-17.29 State health benefits program, coverages, options.

5. (A) The contract or contracts purchased by the commission pursuant to subsection b. of section 4 of P.L.1961, c.49 (C.52:14-17.28) shall provide separate coverages or policies as follows:

(1)Basic benefits which shall include:

(a)Hospital benefits, including outpatient;

(b)Surgical benefits;

(c)Inpatient medical benefits;

(d)Obstetrical benefits; and

(e)Services rendered by an extended care facility or by a home health agency and for specified medical care visits by a physician during an eligible period of such services, without regard to whether the patient has been hospitalized, to the extent and subject to the conditions and limitations agreed to by the commission and the carrier or carriers.

Basic benefits shall be substantially equivalent to those available on a group remittance basis to employees of the State and their dependents under the subscription contracts of the New Jersey "Blue Cross" and "Blue Shield" Plans. Such basic benefits shall include benefits for:

(i)Additional days of inpatient medical service;

(ii)Surgery elsewhere than in a hospital;

(iii) X-ray, radioactive isotope therapy and pathology services;

(iv)Physical therapy services;

(v)Radium or radon therapy services;

and the extended basic benefits shall be subject to the same conditions and limitations, applicable to such benefits, as are set forth in "Extended Outpatient Hospital Benefits Rider," Form 1500, 71(9-66), and in "Extended Benefit Rider" (as amended), Form MS 7050J(9-66) issued by the New Jersey "Blue Cross" and "Blue Shield" Plans, respectively, and as the same may be amended or superseded, subject to filing by the Commissioner of Banking and Insurance; and

(2)Major medical expense benefits which shall provide benefit payments for reasonable and necessary eligible medical expenses for hospitalization, surgery, medical treatment and other related services and supplies to the extent they are not covered by basic benefits. The commission may, by regulation, determine what types of services and supplies shall be included as "eligible medical services" under the major medical expense benefits coverage as well as those which shall be excluded from or limited under such coverage. Benefit payments for major medical expense benefits shall be equal to a percentage of the reasonable charges for eligible medical services incurred by a covered employee or an employee's covered dependent, during a calendar year as exceed a deductible for such calendar year of $100.00 subject to the maximums hereinafter provided and to the other terms and conditions authorized by this act. The percentage shall be 80% of the first $2,000.00 of charges for eligible medical services incurred subsequent to satisfaction of the deductible and 100% thereafter. There shall be a separate deductible for each calendar year for (a) each enrolled employee and (b) all enrolled dependents of such employee. Not more than $1,000,000.00 shall be paid for major medical expense benefits with respect to any one person for the entire period of such person's coverage under the plan, whether continuous or interrupted except that this maximum may be reapplied to a covered person in amounts not to exceed $2,000.00 a year. Maximums of $10,000.00 per calendar year and $20,000.00 for the entire period of the person's coverage under the plan shall apply to eligible expenses incurred because of mental illness or functional nervous disorders, and such may be reapplied to a covered person, except as provided in P.L.1999, c.441 (C.52:14-17.29d et al.). The same provisions shall apply for retired employees and their dependents. Under the conditions agreed upon by the commission and the carriers as set forth in the contract, the deductible for a calendar year may be satisfied in whole or in part by eligible charges incurred during the last three months of the prior calendar year.

Any service determined by regulation of the commission to be an "eligible medical service" under the major medical expense benefits coverage which is performed by a duly licensed practicing psychologist within the lawful scope of his practice shall be recognized for reimbursement under the same conditions as would apply were such service performed by a physician.

(B)The contract or contracts purchased by the commission pursuant to subsection c. of section 4 of P.L.1961, c.49 (C.52:14-17.28) shall include coverage for services and benefits that are at a level that is equal to or exceeds the level of services and benefits set forth in this subsection, provided that such services and benefits shall include only those that are eligible medical services and not those deemed experimental, investigative or otherwise not eligible medical services. The determination of whether services or benefits are eligible medical services shall be made by the commission consistent with the best interests of the State and participating employers, employees, and dependents. The following list of services is not intended to be exclusive or to require that any limits or exclusions be exceeded.

Covered services shall include:

(1)Physician services, including:

(a)Inpatient services, including:

(i)medical care including consultations;

(ii)surgical services and services related thereto; and

(iii) obstetrical services including normal delivery, cesarean section, and abortion.

(b)Outpatient/out-of-hospital services, including:

(i)office visits for covered services and care;

(ii)allergy testing and related diagnostic/therapy services;

(iii) dialysis center care;

(iv)maternity care;

(v)well child care;

(vi)child immunizations/lead screening;

(vii) routine adult physicals including pap, mammography, and prostate examinations; and

(viii) annual routine obstetrical/gynecological exam.

(2)Hospital services, both inpatient and outpatient, including:

(a)room and board;

(b)intensive care and other required levels of care;

(c)semi-private room;

(d)therapy and diagnostic services;

(e)surgical services or facilities and treatment related thereto;

(f)nursing care;

(g)necessary supplies, medicines, and equipment for care; and

(h)maternity care and related services.

(3)Other facility and services, including:

(a)approved treatment centers for medical emergency/accidental injury;

(b)approved surgical center;

(c)hospice;

(d)chemotherapy;

(e)diagnostic x-ray and lab tests;

(f)ambulance;

(g)durable medical equipment;

(h)prosthetic devices;

(i)foot orthotics;

(j)diabetic supplies and education; and

(k)oxygen and oxygen administration.

(4)All services for which coverage is required pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.), as amended and supplemented. Benefits under the contract or contracts purchased as authorized by the State Health Benefits Program shall include those for mental health services subject to limits and exclusions consistent with the provisions of the New Jersey State Health Benefits Program Act.

(C)The contract or contracts purchased by the commission pursuant to subsection c. of section 4 of P.L.1961, c.49 (C.52:14-17.28) shall include the following provisions regarding reimbursements and payments:

(1)In the successor plan, the co-payment for doctor's office visits shall be $10 per visit with a maximum out-of-pocket of $400 per individual and $1,000 per family for in-network services for each calendar year. The out-of-network deductible shall be $100 per individual and $250 per family for each calendar year, and the participant shall receive reimbursement for out-of-network charges at the rate of 80% of reasonable and customary charges, provided that the out-of-pocket maximum shall not exceed $2,000 per individual and $5,000 per family for each calendar year.

(2)In the State managed care plan that is required to be included in a contract entered into pursuant to subsection c. of section 4 of P.L.1961, c.49 (C.52:14-17.28), the co-payment for doctor's office visits shall be $15 per visit. The participant shall receive reimbursement for out-of-network charges at the rate of 70% of reasonable and customary charges. The in-network and out-of-network limits, exclusions, maximums, and deductibles shall be substantially equivalent to those in the NJ PLUS plan in effect on June 30, 2007, with adjustments to that plan pursuant to a binding collective negotiations agreement or pursuant to action by the commission, in its sole discretion, to apply such adjustments to State employees for whom there is no majority representative for collective negotiations purposes.

(3)"Reasonable and customary charges" means charges based upon the 90th percentile of the usual, customary, and reasonable (UCR) fee schedule determined by the Health Insurance Association of America or a similar nationally recognized database of prevailing health care charges.

(D)Benefits under the contract or contracts purchased as authorized by this act may be subject to such limitations, exclusions, or waiting periods as the commission finds to be necessary or desirable to avoid inequity, unnecessary utilization, duplication of services or benefits otherwise available, including coverage afforded under the laws of the United States, such as the federal Medicare program, or for other reasons.

Benefits under the contract or contracts purchased as authorized by this act shall include those for the treatment of alcoholism where such treatment is prescribed by a physician and shall also include treatment while confined in or as an outpatient of a licensed hospital or residential treatment program which meets minimum standards of care equivalent to those prescribed by the Joint Commission on Hospital Accreditation. No benefits shall be provided beyond those stipulated in the contracts held by the State Health Benefits Commission.

(E)The rates charged for any contract purchased under the authority of this act shall reasonably and equitably reflect the cost of the benefits provided based on principles which in the judgment of the commission are actuarially sound. The rates charged shall be determined by the carrier on accepted group rating principles with due regard to the experience, both past and contemplated, under the contract. The commission shall have the right to particularize subgroups for experience purposes and rates. No increase in rates shall be retroactive.

(F)The initial term of any contract purchased by the commission under the authority of this act shall be for such period to which the commission and the carrier may agree, but permission may be made for automatic renewal in the absence of notice of termination by the commission. Subsequent terms for which any contract may be renewed as herein provided shall each be limited to a period not to exceed one year.

(G)A contract purchased by the commission pursuant to subsection b. of section 4 of P.L.1961, c.49 (C.52:14-17.28) shall contain a provision that if basic benefits or major medical expense benefits of an employee or of an eligible dependent under the contract, after having been in effect for at least one month in the case of basic benefits or at least three months in the case of major medical expense benefits, is terminated, other than by voluntary cancellation of enrollment, there shall be a 31-day period following the effective date of termination during which such employee or dependent may exercise the option to convert, without evidence of good health, to converted coverage issued by the carriers on a direct payment basis. Such converted coverage shall include benefits of the type classified as "basic benefits" or "major medical expense benefits" in subsection (A) hereof and shall be equivalent to the benefits which had been provided when the person was covered as an employee. The provision shall further stipulate that the employee or dependent exercising the option to convert shall pay the full periodic charges for the converted coverage which shall be subject to such terms and conditions as are normally prescribed by the carrier for this type of coverage.

(H)The commission may purchase a contract or contracts to provide drug prescription and other health care benefits or authorize the purchase of a contract or contracts to provide drug prescription and other health care benefits as may be required to implement a duly executed collective negotiations agreement or as may be required to implement a determination by a public employer to provide such benefit or benefits to employees not included in collective negotiations units.

(I)The commission shall take action as necessary, in cooperation with the School Employees' Health Benefits Commission established pursuant to section 33 of P.L.2007, c.103 (C.52:14-17.46.3), to effectuate the purposes of the School Employees' Health Benefits Program Act as provided in sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11) and to enable the School Employees' Health Benefits Commission to begin providing coverage to participants pursuant to the School Employees' Health Benefits Program Act as of July 1, 2008.

(J)Beginning January 1, 2012, the State Health Benefits Plan Design Committee shall provide to employees the option to select one of at least three levels of coverage each for family, individual, individual and spouse, and individual and dependent, or equivalent categories, for each plan offered by the program differentiated by out of pocket costs to employees including co-payments and deductibles. Notwithstanding any other provision of law to the contrary, the committee shall have the sole discretion to set the amounts for maximums, co-pays, deductibles, and other such participant costs for all plans in the program. The committee shall also provide for a high deductible health plan that conforms with Internal Revenue Code Section 223.

There shall be appropriated annually for each State fiscal year, through the annual appropriations act, such amounts as shall be necessary as funding by the State as an employer, or as otherwise required, with regard to employees or retirees who have enrolled in a high deductible health plan that conforms with Internal Revenue Code Section 223.

L.1961, c.49, s.5; amended 1966, c.191, s.3; 1968, c.135, s.1; 1970, c.231, s.3; 1972, c.75, s.4; 1975, c.12; 1976, c.41; 1981, c.483, s.1; 1985, c.428; 1989, c.48; 1999, c.441, s.3; 2007, c.103, s.23; 2011, c.78, s.47.



Section 52:14-17.29A - Employee Drug Prescription Program; Extension To Retirees Under State Police Retirement System

52:14-17.29a. Employee drug prescription program; extension to retirees under state police retirement system
The State Health Benefits Commission shall undertake by an amendatory or supplementary contract to extend the coverage of the employee drug prescription program, authorized pursuant to subsection (F) of section 5 of P.L.1961, c. 49 (C. 52:14-17.29), to State employees retiring or who have retired on or after January 1, 1980 under the State Police Retirement System after 25 or more years of service and who as of the time of their retirement are or shall be medically certified to be suffering from an illness characterized as terminal by two or more physicians licensed in the practice of medicine and surgery in this State.

L.1981, c. 304, s. 1, eff. Nov. 11, 1981.



Section 52:14-17.29B - Provision Of Inpatient Care Following Mastectomy

52:14-17.29b Provision of inpatient care following mastectomy
1. The State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides hospital or medical expense benefits, shall provide coverage for a minimum of 72 hours of inpatient care following a modified radical mastectomy and a minimum of 48 hours of inpatient care following a simple mastectomy. The contract shall also provide that a carrier shall not require a health care provider to obtain authorization from the carrier for prescribing 72 or 48 hours, as appropriate, of inpatient care as provided for in this section.

The provisions of this section shall not be construed: to require a patient to receive inpatient care for 72 or 48 hours, as appropriate, if the patient in consultation with the patient's physician determines that a shorter length of stay is medically appropriate; or to relieve a patient or a patient's physician, if appropriate, of any notification requirements to the carrier under the contract.

L.1997,c.94.



Section 52:14-17.29C - Coverage For Treatment Of Inherited Metabolic Diseases By State Health Benefits Program.

52:14-17.29c Coverage for treatment of inherited metabolic diseases by State Health Benefits Program.

9.The State Health Benefits Commission shall provide benefits to each person covered under the State Health Benefits Program for the therapeutic treatment of inherited metabolic diseases, including the purchase of medical foods and low protein modified food products, when diagnosed and determined to be medically necessary by the covered person's physician.

For the purposes of this section, "inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry for which testing is mandated pursuant to P.L.1977, c.321 (C.26:2-110 et seq.); "low protein modified food product" means a food product that is specially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease, but does not include a natural food that is naturally low in protein; and "medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation and is formulated to be consumed or administered enterally under direction of a physician.

The health care services shall be provided to the same extent as for any other medical condition under the program.

L.1997,c.338,s.9.



Section 52:14-17.29D - Definitions Relative To Biologically-based Mental Illness.

52:14-17.29d Definitions relative to biologically-based mental illness.

1.As used in this act:

"Biologically-based mental illness" means a mental or nervous condition that is caused by a biological disorder of the brain and results in a clinically significant or psychological syndrome or pattern that substantially limits the functioning of the person with the illness including, but not limited to, schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, panic disorder and pervasive developmental disorder or autism.

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization authorized to issue health benefits plans in this State.

"Same terms and conditions" means that a carrier cannot apply different copayments, deductibles or benefit limits to biologically-based mental health benefits than those applied to other medical or surgical benefits.

L.1999,c.441,s.1.



Section 52:14-17.29E - Biologically-based Mental Illness Terms, Conditions, In Health Benefits Contracts.

52:14-17.29e Biologically-based mental illness terms, conditions, in health benefits contracts.

2.a. The State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides hospital or medical expense benefits shall provide coverage for biologically-based mental illness under the same terms and conditions as provided for any other sickness under the contract.
b.Nothing in this section shall be construed to change the manner in which a carrier determines:

(1)whether a mental health care service meets the medical necessity standard as established by the carrier; or

(2)which providers shall be entitled to reimbursement for providing services for mental illness under the contract.

c.The commission shall provide notice to employees regarding the coverage required by this section in accordance with this subsection and regulations promulgated by the Commissioner of Health and Senior Services pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The notice shall be in writing and prominently positioned in any literature or correspondence and shall be transmitted at the earliest of: (1) the next mailing to the employee; (2) the yearly informational packet sent to the employee; or (3) July 1, 2000. The commission shall also ensure that the carrier under contract with the commission, upon receipt of information that a covered person is receiving treatment for a biologically-based mental illness, shall promptly notify that person of the coverage required by this section.

L.1999,c.441,s.2.



Section 52:14-17.29F - Pap Smear Benefits In State Health Benefits Contracts

52:14-17.29f. Pap smear benefits in State health benefits contracts
6.The State Health Benefits Commission shall provide benefits to each person covered under the State Health Benefits Program for expenses incurred in conducting a Pap smear. The benefits shall be provided to the same extent as for any other medical condition under the contract.

As used in this section, and notwithstanding the provisions of this section to the contrary, "Pap smear" means an initial Pap smear and any confirmatory test when medically necessary and as ordered by the covered person's physician and includes all laboratory costs associated with the initial Pap smear and any such confirmatory test.

L.2001,c.227,s.6.



Section 52:14-17.29G - Notice To Enrollees In State Health Benefits Program Managed Care Plans If Primary Care Physician Is Terminated From Plan.

52:14-17.29g Notice to enrollees in State Health Benefits Program managed care plans if primary care physician is terminated from plan.

1. a. The State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of P.L.2001, c.284 (C.52:14-17.29g) provides that if an enrollee's or member's primary care physician's contract as a participating physician in a health maintenance organization or State managed care plan will be terminated, the health maintenance organization or State managed care plan, as appropriate, shall provide the enrollee or member with 90-days' notice of the termination. If 90-days' notice cannot be provided because the termination will occur prior to the end of the 90-day period, the health maintenance organization or State managed care plan shall notify the enrollee or member as soon as the health maintenance organization or State managed care plan has knowledge of the termination.

b.Notwithstanding the provisions of any policy governing open enrollment to the contrary, an enrollee or member who has been notified by a health maintenance organization or State managed care plan pursuant to this section may change his coverage to another health benefits plan under the State Health Benefits Program upon receiving notice that his primary care physician will no longer be a participating physician with the health maintenance organization or State managed care plan, in which the person is currently enrolled.

L.2001, c.284, s.1; amended 2007, c.103, s.24.



Section 52:14-17.29H - State Health Benefits Commission Contracts To Cover Certain Out-of-network Services.

52:14-17.29h State Health Benefits Commission contracts to cover certain out-of-network services.

11.The State Health Benefits Commission shall ensure that every contract purchased or renewed by the commission on or after the effective date of P.L.2001, c.367 (C.26:2S-6.1 et al.), which provides hospital or medical expense benefits through a managed care plan as defined in section 2 of P.L.1997, c.192 (C.26:2S-2), shall meet the requirements of section 2 of P.L.2001, c.367 (C.26:2S-6.1).

L.2001,c.367,s.11.



Section 52:14-17.29I - State Health Benefits Program, Coverage For Mammograms.

52:14-17.29i State Health Benefits Program, coverage for mammograms.

9. a. The State Health Benefits Commission shall provide benefits to each person covered under the State Health Benefits Program for expenses incurred in conducting:

(1)one baseline mammogram examination for women who are 40 years of age; a mammogram examination every year for women age 40 and over; and, in the case of a woman who is under 40 years of age and has a family history of breast cancer or other breast cancer risk factors, a mammogram examination at such age and intervals as deemed medically necessary by the woman's health care provider; and

(2)an ultrasound evaluation, a magnetic resonance imaging scan, a three-dimensional mammography, or other additional testing of an entire breast or breasts, after a baseline mammogram examination, if the mammogram demonstrates extremely dense breast tissue, if the mammogram is abnormal within any degree of breast density including not dense, moderately dense, heterogeneously dense, or extremely dense breast tissue, or if the patient has additional risk factors for breast cancer including but not limited to family history of breast cancer, prior personal history of breast cancer, positive genetic testing, extremely dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology, or other indications as determined by the patient's health care provider. The coverage required under this paragraph may be subject to utilization review, including periodic review, by the carrier of the medical necessity of the additional screening and diagnostic testing.

b.The benefits shall be provided to the same extent as for any other medical condition under the contract.

L.2004, c.86, s.9; amended 2013, c.196, s.9.



Section 52:14-17.29J - State Health Benefits Program, Coverage For Prescription Female Contraceptives.

52:14-17.29j State Health Benefits Program, coverage for prescription female contraceptives.

10. The State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides benefits for expenses incurred in the purchase of outpatient prescription drugs shall provide benefits for expenses incurred in the purchase of prescription female contraceptives.

For the purposes of this section, "prescription female contraceptives" means any drug or device used for contraception by a female, which is approved by the federal Food and Drug Administration for that purpose, that can only be purchased in this State with a prescription written by a health care professional licensed or authorized to write prescriptions, and includes, but is not limited to, birth control pills and diaphragms.

L.2005,c.251,s.10.



Section 52:14-17.29K - Coverage For Certain Dependents Until Age 31 By Insurers Covered By Shbp.

52:14-17.29k Coverage for certain dependents until age 31 by insurers covered by SHBP.

7. a. As used in this section, "dependent" means a covered person's child by blood or by law who:

(1)is 30 years of age or younger;

(2)is unmarried;

(3)has no dependent of his own;

(4)is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education; and

(5) (a) is not actually provided coverage as a named subscriber, insured, enrollee, or covered person under any other group or individual health benefits plan, group health plan, church plan or health benefits plan, or entitled to benefits under Title XVIII of the Social Security Act, Pub.L.74-271 (42 U.S.C. s.1395 et seq.) at the time dependent coverage pursuant to this section begins or will begin; and

(b)there is evidence of prior, creditable coverage or receipt of benefits under a benefits plan or by law as set forth in subparagraph (a) of this paragraph.

b.The State Health Benefits Commission shall ensure that every contract purchased or renewed by the commission on or after the effective date of P.L.2005, c.375 (C.17:48-6.19 et al.), prohibits the termination of coverage of a dependent before the dependent's 23rd birthday by reason of age, and complies with the provisions of this section of P.L.2008, c.38 concerning the coverage of a dependent by written election, as set forth in subsection d. of this section, until the dependent's 31st birthday.

c.Nothing within this section shall be construed to: (1) prevent any contract purchased or renewed by the commission from providing coverage for a dependent which terminates at a specific age after the dependent child's 23rd birthday; or (2) require coverage for services provided to a dependent before the effective date of this section of P.L.2008, c.38.

d.A dependent covered by a covered person's contract, which coverage under the contract terminates at a specific age on or before the dependent's 30th birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's 30th birthday:

(a)within 30 days prior to the termination of coverage at the specific age provided in the contract;

(b)within 30 days after meeting the requirements for dependent status as set forth in subsection a. of this section, when coverage for the dependent under the contract previously terminated; or

(c) during an open enrollment period, as provided pursuant to the contract, if the dependent meets the requirements for dependent status as set forth in subsection a. of this section.

e. (1) Coverage for a dependent who makes a written election for coverage pursuant to subsection d. of this section shall consist of coverage which is identical to the coverage provided to that dependent prior to the termination of coverage at the specific age provided in the contract. If coverage is modified under the contract for any similarly situated dependents for coverage prior to the termination of coverage at the specific age provided in the contract, the coverage shall also be modified in the same manner for the dependent.

(2)Coverage for a dependent who makes a written election for coverage pursuant to subsection d. of this section shall not be conditioned upon, or discriminate on the basis of, lack of evidence of insurability.

f. (1) The covered person's contract may require payment of a premium by the covered person or dependent, as appropriate, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection d. of this section. The premium shall not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the contract prior to the termination of coverage at the specific age provided in the contract.

(2)The applicable portion of the premium previously paid for the dependent's coverage under the contract shall be determined by the commission, based upon the difference between the contract's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier deemed appropriate by the commission which provides a substantially similar result.

(3)Payments of the premium may, at the election of the payor, be made in monthly installments.

g.Coverage for a dependent provided pursuant to this section shall be provided until the earlier of the following:

(1)the date upon which the dependent is disqualified for dependent status as set forth in subsection a. of this section;

(2)the date upon which coverage ceases under the contract by reason of a failure to make a timely payment of any premium required under the contract by the covered person or dependent for coverage provided pursuant to this section. The payment of any premium shall be considered to be timely if made within 30 days after the due date or within a longer period as may be provided for by the contract; or

(3)the date upon which the contract, under which coverage is provided to a dependent, ceases to provide coverage to the covered person.

Nothing herein shall be construed to permit the commission to refuse a written election for coverage by a dependent pursuant to subsection d. of this section, based upon the dependent's prior disqualification pursuant to paragraph (1) of this subsection, other than a disqualification based on age or lack of evidence of prior, creditable coverage or receipt of benefits.

h.Notice regarding coverage for a dependent as provided pursuant to this section shall be provided to a covered person by the commission:

(1)in the certificate of coverage or other equivalent document prepared for covered persons and delivered on or about the date of commencement of the covered persons' coverage; and

(2)in a notice delivered to covered persons on a quarterly basis.

L.2005, c.375, s.7; amended 2008, c.38, s.35.



Section 52:14-17.29L - Disease And Chronic Care Management Plan.

52:14-17.29l Disease and chronic care management plan.

31.The State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) to provide benefits under the State managed care plans includes a disease and chronic care management plan for specified conditions meeting nationally recognized accreditation standards and including specified outcome measures and objectives for disease and chronic care management.

L.2007, c.92, s.31.



Section 52:14-17.29M - State Health Benefits Plan To Provide Benefits For Orthotic And Prosthetic Appliances.

52:14-17.29m State health benefits plan to provide benefits for orthotic and prosthetic appliances.

9.The State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides hospital or medical expense benefits, shall provide benefits to any person covered thereunder for expenses incurred in obtaining an orthotic or prosthetic appliance from any licensed orthotist or prosthetist, or any certified pedorthist, as determined medically necessary by the covered person's physician.

As used in this section, "orthotic appliance," "prosthetic appliance," "licensed orthotist" and "licensed prosthetist" have the meaning assigned to them in section 3 of P.L.1991, c.512 (C.45:12B-3) and "certified pedorthist" has the meaning assigned to it in subsection j. of section 18 of P.L.1991, c.512 (C.45:12B-18).

b.On and after the effective date of this act, a contract purchased by the commission shall reimburse for orthotic and prosthetic appliances at the same rate as reimbursement for such appliances under the federal Medicare reimbursement schedule.

c.The benefits shall be provided to the same extent as for any other medical condition under the contract.

L.2007, c.345, s.9.



Section 52:14-17.29N - State Health Benefits Commission To Provide Coverage For Hearing Aids For Certain Persons Aged 15 Or Younger.

52:14-17.29n State Health Benefits Commission to provide coverage for hearing aids for certain persons aged 15 or younger.

10.The State Health Benefits Commission shall, on or after the effective date of this act, provide benefits for medically necessary expenses incurred in the purchase of a hearing aid for a covered person 15 years of age or younger, as provided in this section.

The benefits shall include the purchase of a hearing aid for each ear, when medically necessary and as prescribed or recommended by a licensed physician or audiologist. The commission may limit the benefit provided in this section to $1,000 per hearing aid for each hearing-impaired ear every 24 months. A covered person may choose a hearing aid that is priced higher than the benefit payable under this section and may pay the difference between the price of the hearing aid and the benefit payable under this section, without financial or contractual penalty to the provider of the hearing aid.
L.2008, c.126, s.10.



Section 52:14-17.29O - Shbc To Provide For Installment Payments To Obstetrical Provider For Maternity Services.

52:14-17.29o SHBC to provide for installment payments to obstetrical provider for maternity services.

9. a. Within 30 days of the effective date of this act, the State Health Benefits Commission shall provide, in every health benefits plan that provides for maternity services, for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

L.2009, c.113, s.9.



Section 52:14-17.29P - Shbp Contracts To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

52:14-17.29p SHBP contracts to provide benefits for treatment of autism or other developmental disability.

9.Notwithstanding any other provision of law to the contrary, the State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides hospital or medical expense benefits shall provide coverage pursuant to the provisions of this section.

a.The contract shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the covered person's primary diagnosis is autism or another developmental disability, the contract shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the covered person is under 21 years of age and the covered person's primary diagnosis is autism, the contract shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the contract, but shall not be subject to limits on the number of visits that a covered person may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum benefit amount for a covered person in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a contract that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, the commission shall not be precluded from providing a benefit amount for a covered person in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the carrier to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The carrier may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the carrier and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to a covered person.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the carrier of the continued medical necessity of the specified therapies and interventions.

L.2009, c.115, s.9.



Section 52:14-17.29R - Shbc To Provide Coverage For Oral Anticancer Medications.

52:14-17.29r SHBC to provide coverage for oral anticancer medications.

9. a. The State Health Benefits Commission shall ensure that every contract purchased on or after the effective date of this act that provides hospital or medical expense benefits shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the contract provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A State Health Benefits Commission contract shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the contract as of the effective date of this act.

L.2011, c.188, s.9.



Section 52:14-17.29S - Shbc To Provide Coverage For Prescription Eye Drops.

52:14-17.29s SHBC to provide coverage for prescription eye drops.

9.The State Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides hospital or medical expense benefits that include coverage for prescription eye drops, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

L.2013, c.50, s.9.



Section 52:14-17.29T - State Health Benefits Program, Coverage For Synchronization Of Prescribed Medications.

52:14-17.29t State Health Benefits Program, coverage for synchronization of prescribed medications.
9.The State Health Benefits Commission shall ensure that every contract under the State Health Benefits Program purchased on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2) provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.9.



Section 52:14-17.30 - State Payment Of Premium

52:14-17.30. State payment of premium
6. (A) For each active covered State employee and for the eligible dependents the employee may have enrolled at the employee's option the State, from funds appropriated therefor, shall pay the premium or periodic charges for the benefits provided under the contract in amounts equal to the premium or periodic charges for the benefits provided under such a contract covering the employee and the employee's enrolled dependents.
(B) An employee may, on an optional basis, enroll the employee's dependents for coverage under the contract subject to such regulations and conditions as the commission and the carrier may prescribe. There is hereby created a health benefits fund. Said fund shall be used to pay the premiums or periodic charges for which the State is responsible under this act.

L.1961,c.49,s.6; amended 1966, c.191, s.4; 1970, c.231, s.4; 1970, c.232, s.1; 1972, c.75, s.5; 1996,c.8,s.3.



Section 52:14-17.31 - Effective Date Of Coverage; Rules, Regulations; Information Provided To Division.

52:14-17.31 Effective date of coverage; rules, regulations; information provided to division.

7.The coverage provided solely for employees shall, subject to the provisions below, automatically become effective for all eligible employees from the first day on or after the effective date of the program on which they satisfy the definition of "employee" contained in this act. The commission shall establish the rules and regulations governing the enrollment and effective dates of coverage of dependents of employees it deems necessary or desirable. The rules and regulations shall not defer coverage with respect to any qualified dependent an employee has on the date the employee's employer becomes a participating employer, provided the employee was, immediately prior to the date, insured with respect to the dependent under a group insurance plan of the employer which was in effect immediately prior to the date. Under the rules and regulations established by the commission, each employee shall be given the opportunity to enroll for coverage for dependents as of the earliest date the employee becomes eligible for enrollment. With respect to the traditional plan, an employee may elect to enroll dependents for both basic coverage and major medical expense coverage but may not enroll for either coverage alone.

In the event that the group health plan which covered an employee or dependents immediately prior to the date the employee's employer becomes a participating employer provides, after termination of coverage thereunder, any continuation of benefits, or would so provide in the absence of coverage pursuant to this act, no coverage shall be afforded pursuant to this act for any such expenses (i) which are covered, or which would be covered in the absence of coverage pursuant to this act, in whole or in part, by the prior insurance plan or (ii) which may be used in satisfaction of any deductible requirement under the prior insurance plan to establish entitlement to the continuation of benefits.

Each employee shall furnish the Division of Pensions and Benefits, in the prescribed form, the information necessary on account of the employee's own coverage and necessary to enroll dependents. Any employee not desiring coverage at the time the employee first becomes eligible, shall give the division written notice of that fact in the form prescribed by the division. The employee may not enroll thereafter except at the times and under the conditions prescribed by the commission.

Any person employed as a substitute teacher by a school district and who provides evidence of coverage under another health benefits program may waive coverage for the current school year on or after the date on which the person becomes an employee eligible for coverage.

Multiple coverage in the program as an employee, dependent, or retiree shall be prohibited and the prohibition shall be implemented in accordance with the rules and regulations promulgated by the commission. The provisions of this paragraph shall be applicable to the State Health Benefits Program and to the School Employees' Health Benefits Program to the extent not inconsistent with the provisions of sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 et seq.).

L.1961, c.49, s.7; amended 1966, c.191, s.5; 1968, c.135, s.2; 1970, c.231, s.5; 1972, c.75, s.6; 1994, c.40; 1996, c.8, s.5; 2007, c.103, s.25; 2010, c.2, s.12.



Section 52:14-17.31A - Employee Permitted To Waive Benefits Coverage Under Shbp.

52:14-17.31a Employee permitted to waive benefits coverage under SHBP.

36. a. Notwithstanding the provisions of any other law to the contrary, an employer other than the State which participates in the State Health Benefits Program, established pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.), may allow any employee who is eligible for other health care coverage to waive coverage under the State Health Benefits Program to which the employee is entitled by virtue of employment with the employer. The waiver shall be in such form as the Director of the Division of Pensions and Benefits shall prescribe and shall be filed with the division. After such waiver has been filed and for so long as that waiver remains in effect, no premium shall be required to be paid by the employer for the employee or the employee's dependents. Not later than the 180th day after the date on which the waiver is filed, the division shall refund to the employer the amount of any premium previously paid by the employer with respect to any period of coverage which followed the filing date.

b.Notwithstanding the provisions of any other law to the contrary, the State as an employer, or an employer that is an independent authority, commission, board, or instrumentality of the State which participates in the State Health Benefits Program, may allow any employee who is eligible for other health care coverage that is not under the State Health Benefits Program to waive the coverage under the State Health Benefits Program to which the employee is entitled by virtue of employment with the employer. The waiver shall be in such form as the Director of the Division of Pensions and Benefits shall prescribe and shall be filed with the division.

c.In consideration of filing a waiver as permitted in subsections a. and b. of this section, an employer may pay to the employee annually an amount, to be established in the sole discretion of the employer, which shall not exceed 50% of the amount saved by the employer because of the employee's waiver of coverage, and, for a waiver filed on or after the effective date of P.L.2010, c.2, which shall not exceed 25%, or $5,000, whichever is less, of the amount saved by the employer because of the employee's waiver of coverage. An employee who waives coverage shall be permitted to immediately resume coverage if the employee ceases to be eligible for other health care coverage for any reason, including, but not limited to, the retirement or death of the spouse or divorce. An employee who resumes coverage shall repay, on a pro rata basis, any amount received from the employer which represents an advance payment for a period of time during which coverage is resumed. An employee who wishes to resume coverage shall notify the employer in writing and file a declaration with the division, in such form as the director of the division shall prescribe, that the waiver is revoked. The decision of an employer to allow its employees to waive coverage and the amount of consideration to be paid therefor shall not be subject to the collective bargaining process.

L.1995, c.259, s.36; amended 2001, c.189; 2003, c.3, s.2; 2007, c.92, s.48; 2008, c.89, s.2; 2010, c.2, s.1l.



Section 52:14-17.32 - Health Care Benefits For Retirees.

52:14-17.32 Health care benefits for retirees.

8. a. The health care benefits coverage of any employee, and the employee's dependents, if any, shall cease upon the discontinuance of the term of office or employment or upon cessation of active full-time employment subject to such regulations as may be prescribed by the commission for limited continuance of coverage during disability, part-time employment, leave of absence or layoff, and for continuance of coverage after retirement, any such continuance after retirement to be provided at such rates and under such conditions as shall be prescribed by the commission, subject, however, to the requirements hereinafter set forth in this section. Notwithstanding the provisions of any law to the contrary, for law enforcement officers employed by the State for whom there is a majority representative for collective negotiation purposes, and for nonaligned sworn members of the Division of State Police who retire after July 1, 2005, the coverage options available to such employees in retirement shall be limited to those options that were available to the employee on the employee's last day of employment. The commission may also establish regulations prescribing an extension of coverage when an employee or dependent is totally disabled at termination of coverage.

b.Rates payable by retired employees for themselves and their dependents, by active employees for dependents covered by Medicare benefits, and by the State or other employer for an active employee alone covered by Medicare benefits, shall be determined on the basis of utilization experience according to classifications determined by the commission, provided, however, that the total rate payable by such retired employee for the employee and the employee's dependents, or by such active employee for the employee's dependents and the State or other employer for such active employee alone, for coverage hereunder and for Part B of Medicare, shall not exceed by more than 25%, as determined by the commission, the total amount which would have been required to have been paid by the employee and by the State or other employer for the coverage maintained had the employee continued in office or active employment and the employee and the employee's dependents were not eligible for Medicare benefits. "Medicare" as used in this act means the coverage provided under Title XVIII of the Social Security Act as amended in 1965, or its successor plan or plans.

c. (1) From funds appropriated therefor, the State shall pay the premium or periodic charges for the benefits provided to a retired State employee and the employee's dependents covered under the program, but not including survivors, if such employee retired from one or more State or locally-administered retirement systems on a benefit or benefits based in the aggregate on 25 years or more of nonconcurrent service credited in the retirement systems, excluding service credited under the Defined Contribution Retirement Program established pursuant to P.L.2007, c.92 (C.43:15C-1 et al.), and excepting the employee who elected deferred retirement, but including the employee who retired on a disability pension based on fewer years of service credited in the retirement systems and shall also reimburse such retired employee for the premium charges under Part B of the federal Medicare program covering the retired employee and the employee's spouse. In the case of full-time employees of the Rutgers University Cooperative Extension Service, service credited in the federal Civil Service Retirement System (5 U.S.C.s.8331 et seq.) which was earned as a result of full-time employment at Rutgers University, may be considered alone or in combination with service credited in one or more State or locally-administered retirement systems for the purposes of establishing the minimum 25-year service requirement to qualify for the benefits provided in this section. Any full-time employee of the Rutgers University Cooperative Extension Service who meets the eligibility requirements set forth in this amendatory act shall be eligible for the benefits provided in this section, provided that at the time of retirement such employee was covered by the State Health Benefits Program and elected to continue such coverage into retirement.

(2)Notwithstanding the provisions of this section to the contrary, from funds appropriated therefor, the State shall pay the premium or periodic charges for the benefits provided to a retired State employee and the employee's dependents covered under the program, but not including survivors, if: (a) the employee retires on or after the effective date of this 1987 amendatory act; (b) the employee was employed by Rutgers University prior to January 2, 1955 and remained in continuous service with Rutgers University until retirement even though the employee (i) did not join a State-administered retirement system, or, (ii) became a member of a State-administered retirement system, but accumulated less than 25 years of credited service; and (c) the employee is covered by the program at the time of retirement.

(3)Notwithstanding the provisions of this section to the contrary, in the case of an employee of a State college, as described in chapter 64 of Title 18A of the New Jersey Statutes, or of a county college, as defined in N.J.S.18A:64A-1, service credited in a private defined contribution retirement plan which was earned as an employee of an auxiliary organization, as defined in section 2 of P.L.1982, c.16 (C.18A:64-27), at a State or county college shall be considered in combination with service credited in a State-administered retirement system for the purposes of establishing the minimum 25-year service requirement to qualify for the benefits provided in this section, provided that the employee is covered by the program at the time of retirement.

(4)Notwithstanding the provisions of this section to the contrary, from funds appropriated therefor, the State shall pay the premium or periodic charges for the benefits provided to a retired State employee and any dependents covered under the program, but not including survivors, if the employee: (a) retired prior to the effective date of P.L.1997, c.335 (C.52:14-17.32), under the State Police Retirement System, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.), with more than 20 but less than 25 years of service credit in the retirement system; (b) was subsequently employed by the State in another position or positions not covered by the State Police Retirement System; (c) has, in the aggregate, at least 30 years of full-time employment with the State; and (d) is covered by the program at the time of terminating full-time employment with the State.

L.1961, c.49, s.8; amended 1964, c.125, s.15; 1966, c.191, s.6; 1972, c.75, s.7; 1977, c.136; 1981, c.199, s.1; 1987, c.22; 1987, c.384, s.1; 1993, c.28, s.1; 1997, c.335; 2001, c.209, s.2; 2005, c.341, s.3; 2007, c.92, s.29; 2007, c.103, s.46.



Section 52:14-17.32A1 - Funding Of Health Care Benefits For Retired State Employees Under C.52:14-17.25 et Seq.

52:14-17.32a1 Funding of health care benefits for retired State employees under C.52:14-17.25 et seq.

48.Effective July 1, 2007, health care benefits for retired State employees and their dependents for which the State is required to pay the premiums or periodic charges under the "New Jersey State Health Benefits Program Act,( P.L.1961, c.49 (C.52:14-17.25 et seq.), shall be funded and paid by the State through a separate fund established in the Department of the Treasury. Beginning with the valuation period ending June 30, 2007, the Director of the Division of Pensions and Benefits shall annually compute a contribution to fund these health care benefits which shall be the amount necessary to pay the anticipated premiums or periodic charges for the benefits for the following valuation period and to provide that the balance in the fund as of the end of the following valuation period shall be increased by 3/5 of 1% of the salary of the active members for the valuation period. If the assets in the fund are insufficient to pay the premiums or periodic charges for the benefits, they shall be paid directly by the State. Nothing herein above shall alter health care benefits for qualified retirees and their dependents or relieve the State from its acknowledged obligation to fund the benefits.

L.2007, c.103, s.48.



Section 52:14-17.32B - Cessation Of Active Full-time Employment; Payment Of Premiums

52:14-17.32b. Cessation of active full-time employment; payment of premiums
The cessation of active full-time employment shall be deemed to occur on the last day of the coverage period for which premiums have been paid and such premiums will be required if the employee receives payment for any service rendered in the coverage period.

L.1970, c. 231, s. 8, eff. Oct. 22, 1970.



Section 52:14-17.32C - Coverage For Employee Paid On 10-month Basis Pursuant To Annual Contract

52:14-17.32c. Coverage for employee paid on 10-month basis pursuant to annual contract
For purposes of State and local employer coverage, an employee paid on a 10-month basis, pursuant to an annual contract, and who terminates his service with the employer at the end of the contract year, having served during all of the months of the year as prescribed by his contract, shall be entitled to coverage comparable to that of an employee paid on a 12-month basis. Coverage for these employees and their dependents will continue during the 2 months of the year in which they are not paid provided that proper payment is made for dependent coverage as may be required by the State or participating employer.

L.1970, c. 231, s. 9, eff. Oct. 22, 1970.



Section 52:14-17.32D - Leave Of Absence For Illness Without Pay; Continuance Of Coverage; Payment Of Premium

52:14-17.32d. Leave of absence for illness without pay; continuance of coverage; payment of premium
Notwithstanding any other regulation or statutory authority pertaining to the continuation of coverage for those on an approved leave of absence, the coverage of any eligible State employee and of his dependents, if any, during any period of authorized leave of absence for illness without pay, shall be continued for a period of as much as 3 months or the equivalent number of payroll periods for those not reported on a monthly basis; such period shall commence following the last payroll period or month for which the employee receives a salary payment. The premium for the coverage extended for such period of leave of absence shall be paid for by the State.

L.1974, c. 192, s. 1, eff. Dec. 27, 1974.



Section 52:14-17.32E - Termination Of Coverage; Continuance Upon Payment Of Premium By Employee

52:14-17.32e. Termination of coverage; continuance upon payment of premium by employee
The coverage of an eligible State employee and of his dependents, if any, during any period of authorized leave of absence without pay shall terminate on the last day of the coverage period for which premiums have been paid; provided, however, the coverage of the employee and the employee's dependents may be continued by such employee, if the employee shall pay in advance the total premium required for the employee's coverage and the coverage of the employee's dependents during such period of authorized leave of absence without pay; provided, further, that no period of such continued coverage shall exceed a total of 9 months, or the equivalent number of payroll periods for those not reported on a monthly basis, during which the employee receives no pay.

L.1974, c. 192, s. 2, eff. Dec. 27, 1974. Amended by L.1978, c. 179, s. 1, eff. Dec. 28, 1978.



Section 52:14-17.32F - Retired Teachers' Eligibility, Limitation.

52:14-17.32f Retired teachers' eligibility, limitation.

3.A qualified retiree from the Teachers' Pension and Annuity Fund (N.J.S.18A:66-1 et seq.) and dependents of a qualified retiree, but not including survivors, are eligible to participate in the State Health Benefits Program until June 30, 2008, and beginning July 1, 2008, in the School Employees' Health Benefits Program, regardless of whether the retiree's employer participated in the program.

A qualified retiree is a retiree who:

a.Retired on a benefit based on 25 or more years of service credit;

b.Retired on a disability pension based on fewer years of service credit; or

c.Elected deferred retirement based on 25 or more years of service credit and who receives a retirement allowance.

The program shall reimburse a qualified retiree who participates in the program for the premium charges under Part B of the federal Medicare program for the retiree and the retiree's spouse. A qualified retiree who retired under subsections a. and b. of this section prior to the effective date of this 1987 amendatory and supplementary act is eligible for the coverage if the retiree applies to the program for it within one year after the effective date, and a qualified retiree as defined under subsection c. of this section whose retirement allowance commenced prior to the effective date of this 1992 amendatory act is eligible for the coverage if the retiree applies to the program for it within one year after the effective date.

The premium or periodic charges for benefits provided to a qualified retiree and the dependents of the retiree, and the cost for reimbursement of Medicare premiums shall be paid by the State. An employee who becomes a member of the Teachers' Pension and Annuity Fund on or after the effective date of P.L.2010, c.2 shall pay as a qualified retiree 1.5 percent of the retiree's monthly retirement allowance, including any future cost-of-living adjustments, through the withholding of the contribution, for health benefits coverage provided under P.L.2007, c.103 (C.52:14-17.46.1 et seq.) and the State shall pay the remainder of the premium or periodic charges for benefits provided to a qualified retiree and the dependents of the retiree, and the cost for reimbursement of Medicare premiums.

L.1987, c.384, s.3; amended 1992, c.126, s.1; 1994, c.62, s.12; 2007, c.103, s.42; 2010, c.2, s.2.



Section 52:14-17.32F1 - Applicability Of C.52:14-17.32f.

52:14-17.32f1 Applicability of C.52:14-17.32f.

2.The provisions of section 3 of P.L.1987, c.384 (C.52:14-17.32f) shall apply to:

a.any employee of a board of education who retires on a benefit or benefits based in the aggregate upon 25 or more years of nonconcurrent service credit in one or more State or locally-administered retirement systems, or retires on a disability pension based upon fewer years of service credit in that system or systems, or elected deferred retirement based in the aggregate upon 25 or more years of nonconcurrent service credit in one or more State or locally-administered retirement systems and receives a retirement allowance from that system or systems;

b.any employee of a county college who retires on a benefit or benefits based in the aggregate upon 25 or more years of nonconcurrent service credit in one or more State or locally-administered retirement systems, or retires on a disability pension based upon fewer years of service credit in that system or systems, or elected deferred retirement based in the aggregate upon 25 or more years of nonconcurrent service credit in one or more State or locally-administered retirement systems and receives a retirement allowance from that system or systems; or who receives a disability benefit pursuant to section 18 of P.L.1969, c.242 (C.18A:66-184); and

c.any employee of a county college who retires on a benefit based upon 10 or more years of service credit in the alternate benefit program P.L.1969, c.242 (C.18A:66-167 et seq.) and who has additional years of service credited in another defined contribution retirement program as an employee of a private institution of higher education which, under contract with a county government, provided services as a county college and subsequently merged with a county technical institute to become a county college, which additional years of service when added to the service credited in the alternate benefit program totals 25 or more years and any such employee who retired prior to the effective date of P.L.1999, c.382 if the employee applies to the program for coverage within one year after the effective date of P.L.1999, c.382.

The costs of the premium or periodic charges for the benefits and reimbursement of medicare premiums provided to a retiree and the dependents of the retiree under this section shall be paid by the State. An employee who becomes a member of a State or locally-administered retirement system on or after the effective date of P.L.2010, c.2 shall pay as a qualified retiree 1.5 percent of the retiree's monthly retirement allowance, including any future cost-of-living adjustments, through the withholding of the contribution, for health benefits coverage provided under P.L.2007, c.103 (C.52:14-17.46.1 et seq.) and the State shall pay the remainder of the premium or periodic charges for benefits provided to a qualified retiree and the dependents of the retiree, and the cost for reimbursement of Medicare premiums.

L.1992, c.126, s.2; amended 1999, c.382; 2001, c.209, s.3; 2010, c.2, s.3.



Section 52:14-17.32F2 - Applicability Of C.52:14-17.32f; Coverage.

52:14-17.32f2 Applicability of C.52:14-17.32f; coverage.

1.The provisions of section 3 of P.L.1987, c.384 (C.52:14-17.32f) shall apply to any employee of a board of education who is a member of a pension fund created prior to January 5, 1996 under the provisions of article 2 of chapter 66 of Title 18A of the New Jersey Statutes (N.J.S.18A:66-94 et seq.) and who retires on a benefit based upon 25 or more years of service credit in the pension fund, or retires on a disability pension based upon fewer years of service credit in that pension fund, or elected deferred retirement based upon 25 or more years of service credit and receives a retirement allowance from that pension fund, except that the costs of the premium or periodic charges for the benefits and reimbursement of medicare premiums provided to a retiree and the dependents of the retiree under this section shall be paid by the State. An employee who becomes a member of the pension fund on or after the effective date of P.L.2010, c.2 shall pay in retirement 1.5 percent of the retiree's monthly retirement allowance, including any future cost-of-living adjustments, through the withholding of the contribution, for health benefits coverage provided under P.L.2007, c.103 (C.52:14-17.46.1 et seq.) and the State shall pay the remainder of the premium or periodic charges for benefits provided to a qualified retiree and the dependents of the retiree, and the cost for reimbursement of Medicare premiums.

An employee who retired prior to the effective date of this act is eligible for the coverage if the employee applies to the program for it within one year after the effective date.

L.1995, c.357, s.1; amended 2010, c.2, s.4.



Section 52:14-17.32G - Benefits Program Continued.

52:14-17.32g Benefits program continued.

1.Notwithstanding any other provisions of P.L.1961, c.49 (C.52:14-17.25 et seq.) to the contrary, the health care benefits of any employee of an employer with at least three years of service under a permanent appointment with that employer and any dependent of the employee may be continued and the premiums for the coverage may be paid by the employer during any approved leave of absence of the employee with or without pay, for a period of up to two years.

For the purposes of this section "employer" means a local board of education, regional board of education, county college, educational services commission, jointure commission, county special services school district, county vocational-technical school district, or any board or commission under the authority of the Commissioner of Education, or State Board of Education, as the case may be.

L.1989, c.127, s.1; 2007, c.103, s.47.



Section 52:14-17.32H - Enrollment In State Health Benefits Program By Former Employee Of Local Board Of Education

52:14-17.32h. Enrollment in State Health Benefits Program by former employee of local board of education
4. On or after July 1, 1993, a former employee of a local board of education who:

a. retires from employment with the board,



b. is receiving a retirement benefit from a State- or locally-administered retirement system,

c. is eligible for the federal Medicare program, and



d. is participating in the health benefits plan of the board may enroll in the State Health Benefits Program upon enrollment in the federal Medicare program. The laws and regulations governing the program, except as provided in this section, are applicable to enrollments in the program under this section.

A former employee of a local board of education who shall have retired from employment with the board prior to July 1, 1993 and who meets the requirements for enrollment in the State Health Benefits Program prescribed in this section may enroll in the program on or after July 1, 1993 and on or before June 30, 1994.

L.1993,c.8,s.4.



Section 52:14-17.32I - Health Benefits, Certain; Law Enforcement Retirants, Certain

52:14-17.32i. Health benefits, certain; law enforcement retirants, certain
1. a. A qualified retiree from the Police and Firemen's Retirement System of New Jersey (C.43:16A-1 et seq.), hereinafter referred to as PFRS, the Consolidated Police and Firemen's Pension Fund (C.43:16-1 et seq.), hereinafter referred to as CPFPF, or the Public Employees' Retirement System of New Jersey (C.43:15A-1 et seq.), hereinafter referred to as PERS, and dependents, as defined in section 2 of P.L.1961, c.49 (C.52:14-17.26), of a qualified retiree, are eligible to participate in the program, in accordance with the law and rules governing the program, except as otherwise provided by this act, regardless of whether the retiree's employer participated in the program.

A qualified retiree is a retiree who:

(1) retired on a benefit based on 25 or more years of service credit in PFRS or CPFPF, or in PERS as a law enforcement officer as defined in section 1 of P.L.1955, c.257 (C.43:15A-97) or in a position eligible for participation in PFRS as provided in section 9 of P.L.1989, c.204 (C.43:16A-1.2); or

(2) retired on a disability retirement under PFRS or CPFPF, or under PERS as a law enforcement officer or in a position eligible for participation in PFRS, based on fewer years of service credit; and

(3) was eligible to receive health benefits coverage at the expense of the employer of the person immediately preceding retirement.

b.The State shall pay the amount of the premium or periodic charges for the coverage for the qualified retiree and dependents, but not including survivors, equal to 80 percent of the premium or periodic charges for the category of coverage elected by the qualified retiree under the State managed care plan or a health maintenance organization participating in the program which provides services in the 21 counties in the State, whichever provides the lower premium or periodic charge. The qualified retiree shall pay the difference between the premium or periodic charge for the coverage and the amount paid by the State.

c.The State Health Benefits Commission shall annually certify to the State the cost for providing health benefits coverage to qualified retirees and their dependents under this section. The State shall annually remit to the commission the amount certified at a time specified by the State Treasurer.

d.The provisions of this section shall not apply to (1) a retired State employee whose premium or periodic charges for benefits under the program are paid by the State pursuant to section 8 of P.L.1961, c.49 (C.52:14-17.32) or section 6 of P.L.1996, c.8 (C.52:14-17.28b); and (2) a retiree of an employer other than the State which pays the premium or periodic charges for health care benefits for eligible retirees pursuant to section 7 of P.L.1964, c.125 (C.52:14-17.38) or N.J.S.40A:10-23 on the effective date of P.L.1997, c.330 (C.52:14-17.32i et al.).

L.1997,c.330,s.1.



Section 52:14-17.32J - Eligibility For Benefits

52:14-17.32j. Eligibility for benefits
2.A qualified retiree shall be eligible for the benefits provided by P.L.1997, c.330 (C.52:14-17.32i et al.) at the time of retirement, or at the time the qualified retiree becomes eligible for Medicare. A qualified retiree receiving health benefits coverage from an employer after retirement shall be ineligible for the benefits under this act.

L.1997,c.330,s.2.



Section 52:14-17.32K - Existing Retiree Health Care Benefits Remain Intact

52:14-17.32k. Existing retiree health care benefits remain intact
3.No provision of this act shall be deemed to replace, supersede or modify retiree health care benefits provided by an employer by negotiated agreement, ordinance or resolution.

L.1997,c.330,s.3.



Section 52:14-17.32L - Enrollment Of Certain Retirees In Shbp.

52:14-17.32l Enrollment of certain retirees in SHBP.

15.After the effective date of P.L.2003, c.128, a former employee of a county, county college or municipality who:

a.retires from employment with the county, county college or municipality pursuant to the provisions of section 2 of P.L.2003, c.128 in accordance with the action taken pursuant to section 4 or 11 of P.L.2003, c.128,

b.is receiving a retirement benefit from a State- or locally-administered retirement system, may enroll in the State Health Benefits Program upon retirement, but not later than 60 days following retirement. The laws and regulations governing the program, except as provided in this section, are applicable to enrollments in the program under this section.

L.2003,c.128,s.15.



Section 52:14-17.32M - Enrollment Of Certain Pfrs Retirees In Shbp.

52:14-17.32m Enrollment of certain PFRS retirees in SHBP.

13.After the effective date of P.L.2003, c.130, a former employee of an employer participating in the Police and Firemen's Retirement System, P.L.1944, c.255 (C.43:16A-1 et seq.) who retires from employment with the employer pursuant to the provisions of section 2 of P.L.2003, c.130 in accordance with the action taken pursuant to section 4 of P.L.2003, c.130 and the former employee's dependents, may enroll in the State Health Benefits Program upon retirement, but not later than 60 days following retirement. The laws and regulations governing the program, except as provided in this section, are applicable to enrollment in the program under this section.

L.2003,c.130,s.13.



Section 52:14-17.32N - National Guard On State Active Duty, Certain; Shbp Coverage.

52:14-17.32n National Guard on State active duty, certain; SHBP coverage.

1. a. A qualified member of the organized militia, as defined in N.J.S.38A:1-1, and the member's dependents, as defined in section 2 of P.L.1961, c.49 (C.52:14-17.26), shall be eligible to participate in the State Health Benefits Program and be covered under the "State managed care plan", as defined in section 2 of P.L.1961, c.49 (C.52:14-17.26), in accordance with the law and rules governing the program and plan, except as otherwise provided by this act, P.L.2003, c.142 (C.52:14-17.32n).

A qualified member is a member who is called to State active duty by an order of the Governor issued pursuant to law, when the written order directly applicable to that member states that active duty shall be for a period of 30 days within a 35 consecutive day period, provided the member (1) is not a compensated, full-time appointed or elected public officer or employee of the State or any political subdivision thereof when called to active duty; (2) had employer-provided health care benefits coverage that was cancelled due to the member's military service or does not have employer-provided health care benefits coverage; and (3) is not covered for health care benefits under a program, plan or policy as a dependent of the member's spouse when called to active duty. For the limited purpose of this act, a qualified member shall be deemed a State employee, as defined in section 2 of P.L.1961, c.49 (C.52:14-17.26).

The member may waive coverage provided pursuant to this section by notifying the Division of Pensions and Benefits in writing.

b.The Department of Military and Veterans' Affairs shall notify the Division of Pensions and Benefits of the members who are eligible for health care benefits coverage pursuant to this section, and shall notify the members themselves of the coverage provided, by whatever means deemed efficient and expeditious.

c.The State Health Benefits Program shall not provide coverage for health care services and supplies provided to a member or the member's dependents prior to the first day of active duty. The department, or the member when so requested, shall provide to the division all information necessary on account of the member's coverage and to enroll the member's dependents pursuant to applicable law and regulations governing the program and plan. If information is not provided to the division in a timely manner, coverage shall commence only upon receipt by the division of all information deemed necessary by the division to provide the coverage. The division shall make such accommodation and provision for the addition of the member and the member's dependents to the program and plan as may be necessary under the circumstances.

d.The coverage provided pursuant to this section shall be extended for health care services and supplies commencing on the first day of active duty service until the last day of active duty service, provided the information requirements in subsection c. of this section are met in a timely manner.

e.The State shall be liable for the premium or periodic charges for the coverage for the qualified member and member's dependents, including the program's expenses for the administration of this section, in such amount as determined and fixed by the State Health Benefits Commission. The commission shall annually certify to the State the cost for providing health care benefits coverage to qualified members and their dependents under this section. The State shall annually remit to the commission the amount certified at a time specified by the State Treasurer.

f.If a member or the member's dependents, or both, have health care benefits coverage, other than through the member's spouse, immediately preceding the call to active duty and that coverage continues, or is eligible to continue, during active duty status, the coverage provided pursuant to this section shall only be secondary to that primary coverage and shall not cover expenses which are covered, or which would be covered in the absence of coverage pursuant to this section, in whole or in part, by that prior existing coverage. If that coverage is terminated through the action or inaction of the member, the member's spouse or the member's employer, other than pursuant to terms and conditions in effect immediately preceding the call to active duty, the coverage under this section shall also terminate.

This section shall not be deemed to replace, supersede or modify health care benefits coverage received by the member, the member's spouse or dependents immediately preceding the call to active duty.

g.Health care benefits coverage shall be provided pursuant to this section only if the provision of such coverage by the State Health Benefits Program does not violate applicable federal statutes in a manner that would change the nature, governance or status of the program.

h.The Treasurer, in consultation with the Adjutant General, shall adopt regulations to effectuate the purposes of this act pursuant to the "Administrative Procedure Act", P.L.1968, c.410 (C.52:14B-1 et seq.), except that the Treasurer may immediately adopt regulations the Division of Pensions and Benefits deems necessary to implement the provisions of this act, upon the filing of such regulations with the Office of Administrative Law.

L.2003, c.142, s.1; amended 2007, c.103, s.26.



Section 52:14-17.33 - Annual Appropriations; Limitation Upon Obligation Of State; Remission Of Premiums

52:14-17.33. Annual appropriations; limitation upon obligation of state; remission of premiums
The Legislature shall annually make appropriations to cover the expense of procuring the benefits contracts and for the other purposes of this act. No obligation of the State shall be incurred under this act except within the limits of available appropriations. Premiums or periodic charges for such contracts payable to carriers from appropriated funds and from the health benefits fund shall be remitted to said carriers at intervals not less frequent than monthly.

L.1961, c. 49, p. 516, s. 9.



Section 52:14-17.33A - Participation In Shbp For Certain Part-time Faculty, Adjuncts.

52:14-17.33a Participation in SHBP for certain part-time faculty, adjuncts.

1. a. Notwithstanding any provision of P.L.1961, c.49 (C.52:14-17.25 et seq.) to the contrary, a part-time State employee, or a part-time faculty member, including part-time lecturers and adjunct faculty members, at a State public institution of higher education in this State if the public institution of higher education participates in the program, who is enrolled in a State-administered retirement system shall be eligible to participate in the State Health Benefits Program and may purchase health benefits coverage under the program in the State managed care plan as defined in section 2 of P.L.1961, c.49 (C.52:14-17.26) for the employee or faculty member and the dependents of the employee or faculty member. If such an employee or faculty member elects to enroll in the program, the employee or faculty member shall pay the full cost of the coverage selected and the employer shall not be responsible for any costs in connection with the purchase of the coverage, unless the employer shall be obligated to pay all or a portion of such costs in accordance with the provisions of a binding collective negotiations agreement.

b.The State Health Benefits Commission may establish rules and regulations concerning the enrollment and termination of coverage of employees and faculty members in the State Health Benefits Program, pursuant to this section, and the procedures for the remittance to the program of the cost of coverage.

The employee or faculty member shall also be required to pay a proportionate share of administrative expenses of the program in such amounts and at such times as shall be determined and fixed by the commission. Amounts payable by a participating employee or faculty member for administrative expenses shall be collected in the same manner as premiums or periodic charges are paid and remitted to the State treasury and shall be used for such purposes.

c.The laws and regulations governing the State Health Benefits Program, except as modified in this section, are applicable to enrollments in the program under this section and shall be construed to apply to part-time employees or faculty members and their dependents in the same manner as to full-time employees or faculty members and their dependents to the extent possible.

d.Participation in the State Health Benefits Program pursuant to this section shall not qualify the employee or faculty member for employer or State-paid health care benefits in retirement in the program. Upon retirement, such employees or faculty members shall be permitted to enroll in the State managed care plan they were enrolled in prior to retirement through the retired group at their own expense.

e.The State Health Benefits Commission shall advise eligible employees, and the State public institutions of higher education shall advise eligible faculty members, that they may enroll in the State Health Benefits Program pursuant to this section and shall further advise eligible employees and faculty members, as may be appropriate, of any benefits to which they are entitled upon the termination of their employment. The State Health Benefits Commission shall determine the manner and form of the advisory notice to the employees and faculty members.

L.2003, c.172, s.1; amended 2007, c.103, s.27.



Section 52:14-17.34 - Extension Of New Jersey State Health Benefits Program, Certain.

52:14-17.34 Extension of New Jersey State Health Benefits Program, certain.

3.In order that the New Jersey State Health Benefits Program Act may be extended to include other public employees, participation by counties, municipalities, public agencies or organizations as defined in section 71 of P.L.1954, c.84 (C.43:15A-71), including the New Jersey Turnpike Authority, the Interstate Environmental Commission, the Delaware River Basin Commission, New Jersey Housing and Mortgage Finance Agency, New Jersey Educational Facilities Authority, New Jersey Meadowlands Commission and the Compensation Rating and Inspection Bureau, hereinafter defined as employers, is hereby authorized, provided, however, that no such employer shall enroll for coverage under the State Health Benefits Program pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.) employees as defined in section 32 of P.L.2007, c.103 (C.52:14-17.46.2).

L.1964, c.125, s.3; amended 1972, c.75, s.8; 2000, c.6, s.18; 2007, c.103, s.28.



Section 52:14-17.34A - "Independent State Authority."

52:14-17.34a "Independent state authority."

43.As used in this section, "independent State authority" means a public authority, board, commission, corporation, or other agency or instrumentality of the State allocated, in but not of, a principal department of State government pursuant to Article V, Section IV, paragraph 1 of the New Jersey Constitution, or which is not subject to supervision or control by the department in which it is allocated, and a regional authority, but shall not include a college or university.

Notwithstanding the provisions of any other law to the contrary, public employees of an independent State authority who are not subject to the provisions of section 40 of P.L.2011, c.78 (C.52:14-17.28d) shall contribute, through the withholding of the contribution from the pay, salary, or other compensation or from the monthly retirement allowance, toward the cost of health care benefits coverage for the employee and any dependent provided by the authority during active service and in retirement in an amount that shall be determined as closely as possible in accordance with sections 39 and 40 of P.L.2011, c.78 (C.52:14-17.28c and C.52:14-17.28d).

Once those employees are subjected to the contribution requirements set forth in this section, the public employers and public employees shall be bound by this act, P.L.2011, c.78, to apply the contribution levels set forth in section 39 of this act until all affected employees are contributing the full amount of the contribution, as determined by the implementation schedule set forth in subsection a. of section 40 of this act. Notwithstanding the expiration date set forth in section 83 of this act, P.L.2011, c.78, or the expiration date of any successor agreements, the parties shall be bound to apply the requirements of this paragraph until they have reached the full implementation of the schedule set forth in subsection a. of section 40 of this act.

L.2011, c.78, s.43.



Section 52:14-17.35 - Definitions.

52:14-17.35 Definitions.

4.As used in this act and in the act to which this act is a supplement:

(a)The term "employer" means a county, municipality, public agency or organization as defined in section 71 of P.L.1954, c.84 (C.43:15A-71), including the New Jersey Turnpike Authority, the Interstate Environmental Commission, the Delaware River Basin Commission, New Jersey Housing and Mortgage Finance Agency, New Jersey Educational Facilities Authority, New Jersey Meadowlands Commission and the Compensation Rating and Inspection Bureau. The term "employer" shall include a subsidiary corporation or other corporation established by the Delaware River Port Authority pursuant to subdivision (m) of Article I of the compact creating the authority (R.S.32:3-2), as defined in section 3 of P.L.1997, c.150 (C.34:1B-146), except that only persons who are employees of the South Jersey Port Corporation on the effective date of P.L.1997, c.150 (C.34:1B-144 et al.) and are re-employed by the subsidiary or other corporation within 365 days of the effective date are eligible to participate in the program.

(b)The term "State Treasury" means the State agency responsible for the administration of the New Jersey State Health Benefits Program Act which is to be located in the Division of Pensions and Benefits in the Department of the Treasury.

L.1964, c.125, s.4; amended 1972, c.75, s.9; 1997, c.150, s.26; 2000, c.6, s.19; 2007, c.103, s.29.



Section 52:14-17.36 - Participation In Health Benefits Program; Rules, Regulations.

52:14-17.36 Participation in health benefits program; rules, regulations.

5. a. The commission established by section 3 of chapter 49 of the laws of 1961, is hereby authorized to prescribe rules and regulations satisfactory to the carrier or carriers under which employers may participate in the health benefits program provided by that act. All provisions of that act will, except as expressly stated herein, be construed as to participating employers and to their employees and to dependents of such employees the same as for the State, employees of the State and dependents of such employees.

b.All changes in the provision of health care benefits through the program that are included in collective negotiations agreements between the State and its employees entered into on or after the effective date of P.L.2010, c.2 shall be made applicable by the commission to participating employers and their employees at the same time and in the same manner as to State employees. This subsection shall be applicable to the State Health Benefits Program and to the School Employees' Health Benefits Program to the extent not inconsistent with the provisions of sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 et seq.).

L.1964, c.125, s.5; amended 2010, c.2, s.8.



Section 52:14-17.36A - Certain Majority Representative Of State Employees, Participation In Shbp Permitted.

52:14-17.36a Certain majority representative of State employees, participation in SHBP permitted.

1. a. Notwithstanding any provision of P.L.1961, c.49 (C.52:14-17.25 et seq.) or any other law to the contrary, an affiliate of a majority representative of State employees for collective negotiation purposes, as recognized by the Public Employment Relations Commission established pursuant to P.L.1941, c.100 (C.34:13A-1 et seq.), which affiliate represents State employees, may participate in the State Health Benefits Program pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.). All provisions of P.L.1961, c.49 (C.52:14-17.25 et seq.) shall be construed as to such participating employers and their elected officers and full-time employees, and their dependents, in the same manner as for participating local government employers, their employees and the dependents of such employees.

As used in this section, the phrase "an affiliate of a majority representative of State employees" means a local union affiliate that has some employees who are engaged in the day-to-day representation of State employees, and shall not mean a local union affiliate's parent or international union.

b.The Division of Pensions and Benefits shall certify to each such affiliate of a majority representative electing participation under the program the premium rates and periodic charges as determined for local government employees applicable to the coverage provided to the affiliate's elected officers and full-time employees and their dependents. The participating affiliate shall remit to the division the premiums and periodic charges in advance of their due dates, subject to the rules and regulations of the State Health Benefits Commission.

c.The State Health Benefits Commission shall adopt rules and regulations within 90 days of the effective date of this act, P.L.2005, c.135 (C.52:14-17.36a et seq.), to implement this section and such rules and regulations shall permit an affiliate of a majority representative electing participation under the program to begin participation on or after the 120th day following the effective date of this act.

L.2005,c.135,s.1.



Section 52:14-17.36B - Limitation On Participation Of Private Sector Employees.

52:14-17.36b Limitation on participation of private sector employees.

2.Notwithstanding the provisions of subsection a. of section 1 of this act, P.L.2005, c.135 (C.52:14-17.36a), the total number of private sector employees who participate under the provisions of that section shall not be permitted to exceed a de minimis percentage of the total number of employees participating in the State Health Benefits Program. For purposes of this act, any employee who is on a leave of absence from employment with the State and who is an employee of an affiliate of a majority representative of State employees for collective negotiation purposes, which affiliate represents State employees, shall not be considered a private sector employee.

L.2005,c.135,s.2.



Section 52:14-17.36C - Determination Letter Confirming Status Of Shbp.

52:14-17.36c Determination letter confirming status of SHBP.

3. a. On the effective date of this act,P.L.2005, c.135 (C.52:14-17.36a et seq.), the Division of Pensions and Benefits in the Department of the Treasury shall seek a determination letter from the United States Department of Labor confirming the status of the State Health Benefits Program, P.L.1961, c.49 (C.52:14-17.25 et seq.), as amended by this act, as a qualified and exempt governmental plan under Title I of the federal Employee Retirement Income Security Act of 1974 (ERISA).

b.In the event the division receives a determination letter from the United States Department of Labor stating that P.L.2005, c.135 (C.52:14-17.36a et seq.) changes the status of the State Health Benefits Program so that it is no longer a qualified and exempt governmental plan under Title I of the federal Employee Retirement Income Security Act of 1974,P.L.2005, c.135 (C.52:14-17.36a et seq.) shall be void and expire immediately and no employees of an affiliate of a majority representative of State employees for collective negotiation purposes shall be permitted to enroll or continue to participate in the State Health Benefits Program.

L.2005,c.135,s.3.



Section 52:14-17.37 - Election To Participate, Plan Availability.

52:14-17.37 Election to participate, plan availability.

6. a. Any employer eligible for participation in the program may elect such participation by the adoption of a resolution by its governing body, which would include the name and title of a certifying agent, and a certified copy of the resolution shall be filed with the commission. Any employer making such election shall become a participating employer under the program, subject to and in accordance with the rules and regulations of the commission relating thereto.

b.Notwithstanding the provisions of any other law to the contrary, the availability of plans within the program may be limited for employees of a participating employer other than the State pursuant to a binding collective negotiations agreement between the employer and its employees or pursuant to the application by the employer, in its sole discretion, of the terms of any collective negotiations agreement binding on the employer to employees for whom there is no majority representative for collective negotiations purpose. The commission shall implement the terms of such an agreement, and the application of such terms, with regard to plan availability for employees of the employer. The commission may impose such restrictions on the terms as the commission may deem necessary to ensure the effective and efficient operation of the program. This subsection shall apply to the State Health Benefits Program and the School Employees' Health Benefits Program.

L.1964, c.125, s.6; amended 2010, c.2, s.7.



Section 52:14-17.37A - Claims Experience Information Provided By Shbp.

52:14-17.37a Claims experience information provided by SHBP.

1.The State Health Benefits Program shall provide at no cost to the requestor, and not more than once in a 24-month period, complete claims experience data to a public employer other than the State that participates in the State Health Benefits Program and makes a written request for its claims experience information, including loss reports and large claims data. The State Health Benefits Program shall provide the information in an electronic and manual format to the participating public employer who has made a written request for its information, within 60 days of the receipt of the written request made by the public employer. Notwithstanding the above, the State Health Benefits Program shall issue claims experience data only in a manner that complies with the privacy requirements of the federal Health Insurance Portability and Accountability Act of 1996, Pub. L.104-191, and related regulations.

L.2013, c.189, s.1.



Section 52:14-17.38 - Certification Of Premium Rates, Charges; Medicare Premiums; Employer Obligations.

52:14-17.38 Certification of premium rates, charges; Medicare premiums; employer obligations.

7. a. The Division of Pensions and Benefits shall certify to the certifying agent of each employer electing participation under the program the premium rates and periodic charges applicable to the coverage provided for employees and dependents. The participating employer shall remit to the division all contributions to premiums and periodic charges in advance of their due dates, subject to the rules and regulations of the commission.

Notwithstanding the provisions of any other law to the contrary, the obligations of a participating employer other than the State to pay the premium or periodic charges for health benefits coverage provided under P.L.1961, c.49 (C.52:14-17.25 et seq.) may be determined by means of a binding collective negotiations agreement. With respect to employees for whom there is no majority representative for collective negotiations purposes, the employer may, in its sole discretion, modify the respective payment obligations set forth in law for the employer and such employees in a manner consistent with the terms of any collective negotiations agreement binding on the employer. Commencing on the effective date of P.L.2010, c.2 and upon the expiration of any applicable binding collective negotiations agreement in force on that effective date, employees of an employer other than the State shall pay 1.5 percent of base salary, through the withholding of the contribution, for health benefits coverage provided under P.L.1961, c.49 (C.52:14-17.25 et seq.), notwithstanding any other amount that may be required additionally pursuant to this paragraph by means of a binding collective negotiations agreement or the modification of payment obligations.

b.(1) From funds allocated therefor, the employer other than the State, upon the adoption and submission to the division of an appropriate resolution prescribed by the commission, may pay the premium or periodic charges for the benefits provided to a retired employee and the employee's dependents covered under the program, if the employee retired from a State or locally-administered retirement system, excepting the employee who elected deferred retirement, and may also reimburse the retired employee for the employee's premium charges under Part B of Medicare covering the retired employee and the employee's spouse if the employee:

(a)retired on a disability pension; or

(b)retired after 25 or more years of nonconcurrent service credit in one or more State or locally-administered retirement systems, excluding service credited under the Defined Contribution Retirement Program established pursuant to P.L.2007, c.92 (C.43:15C-1 et al.), and a period of service of up to 25 years with the employer at the time of retirement, such period of service to be determined by the employer and set forth in an ordinance or resolution as appropriate; or

(c)retired and reached the age of 65 years or older with 25 years or more of nonconcurrent service credit in one or more State or locally-administered retirement systems, excluding service credited under the Defined Contribution Retirement Program, and a period of service of up to 25 years with the employer at the time of retirement, such period of service to be determined by the employer and set forth in an ordinance or resolution as appropriate; or

(d)retired and reached the age of 62 years or older with at least 15 years of service with the employer, excluding service credited under the Defined Contribution Retirement Program.

"Retired employee and the employee's dependents" may, upon adoption of an appropriate resolution therefor by the participating employer, also include otherwise eligible employees, and their dependents, who retired from one or more State or locally-administered retirement systems prior to the date that the employer became a participating employer in the New Jersey State Health Benefits Program or who did not elect to continue coverage in the program during such time after the employer became a participating employer that the employer did not pay premium or periodic charges for benefits to retired employees and their dependents pursuant to this section. Eligibility and enrollment of such employees and dependents shall be in accordance with such rules and regulations as may be adopted by the State Health Benefits Commission.

The employer other than the State may, by resolution, pay the premium or periodic charges for the benefits provided to the surviving spouse of a retired employee and the employee's dependents covered under the program as provided in this section.

(2)Notwithstanding the provisions of any other law to the contrary, the obligations of an employer other than the State, except an independent State authority, board, commission, corporation, agency, or organization deemed to be covered by section 6 of P.L.1996, c.8 (C.52:14-17.28b) and except school boards whose employees are covered by section 3 of P.L.1987, c.384 (C.52:14-17.32f), section 2 of P.L.1992, c.126 (C.52:14-17.32f1) and section 1 of P.L.1995, c.357 (C.52:14-17.32f2), to pay the premium or periodic charges for health benefits coverage under the provisions of paragraph (1) may be determined by means of a binding collective negotiations agreement, including any agreement in force at the time of the adoption of this act, P.L.1999, c.48. With respect to employees for whom there is no majority representative for collective negotiations purposes, the employer may, in its sole discretion, determine the payment obligations for the employer and the employees, except that if there are collective negotiations agreements binding upon the employer for employees who are within the same community of interest as employees in a collective negotiations unit but are excluded from participation in the unit by the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.), the payment obligations shall be determined in a manner consistent with the terms of any collective negotiations agreement applicable to the collective negotiations unit. An employee who becomes a member of a State or locally-administered retirement system on or after the effective date of P.L.2010, c.2 shall pay in retirement 1.5 percent of the retiree's monthly retirement allowance, including any future cost-of-living adjustments, through the withholding of the contribution, for health benefits coverage provided under P.L.1961, c.49 (C.52:14-17.25 et seq.), notwithstanding any other amount that may be required additionally pursuant to this paragraph by means of a binding collective negotiations agreement or the determination of payment obligations.

c.Notwithstanding the provisions of any other law to the contrary, the payment obligations of an employee of an employer other than the State, except an independent State authority, board, commission, corporation, agency, or organization, for health benefits coverage under subsection b. shall be the payment obligations applicable to the employee on the date the employee retires on a disability pension or the date the employee meets the service credit and service requirements for the employer payment for the coverage, as the case may be.

L.1964, c.125, s.7; amended 1966, c.191, s.7; 1970, c.231, s.6; 1973, c.111; 1974, c.88; 1979, c.54; 1981, c.436, s.1; 1987, c.384, s.2; 1996, c.8, s.4; 1999, c.48; 2001, c.209, s.4; 2007, c.62, s.42; 2007, c.92, s.30; 2010, c.2, s.5.



Section 52:14-17.38A - Continuation Of Coverage

52:14-17.38a. Continuation of coverage
Notwithstanding any other law to the contrary, the employer of a member of the Police and Firemen's Retirement System of New Jersey who retires under the provisions of special disability retirement pursuant to section 1 of P.L.1989, c.103 (C.43:16A-6.1) shall pay the premium or periodic charges for a continuation of all coverages provided to the member and any dependent of the member under section 5 of P.L.1961, c.49 (C.52:14-17.29) which are in effect at the time of retirement.

L.1989,c.103,s.2.



Section 52:14-17.38B - Participation In State Health Benefits Program By Local Board Of Education, Limitation.

52:14-17.38b Participation in State Health Benefits Program by local board of education, limitation.

5.Notwithstanding the provisions of any other law, rule, or regulation to the contrary, any local board of education may elect to participate in the State Health Benefits Program upon the termination of any contract in effect on the effective date of this amendatory and supplementary act, P.L.1993, c.8 (C.52:14-17.38b et al.), between the board of education and an insurance company writing insurance pursuant to Title 17B of the New Jersey Statutes, hospital service corporation, medical service corporation, health service corporation, or health maintenance organization to provide hospital and medical expense benefits. Such election shall be in accordance with the laws and regulations otherwise applicable to participation by employers other than the State in the program. If the board does not elect to participate in the State Health Benefits Program at that time, its eligibility to elect such participation thereafter shall be subject to the time period specified by the State Health Benefits Commission for participating again in the State Health Benefits Program after a participant's withdrawal from the program. No such election shall be permitted after June 30, 2008.

L.1993, c.8, s.5; amended 2007, c.103, s.30.



Section 52:14-17.38C - Company Surcharge Payable To State Health Benefits Program.

52:14-17.38c Company surcharge payable to State Health Benefits Program.

3.With respect to any policy or contract between a local board of education and an insurance company writing insurance pursuant to Title 17B of the New Jersey Statutes, hospital service corporation, medical service corporation, health service corporation, or health maintenance organization which provides hospital or medical expense benefits:

a.upon the commencement of any policy or contract entered into after the effective date of this amendatory and supplementary act, P.L.1993, c.8 (C.52:14-17.38b et al.); or

b.in the case of any policy or contract in effect as of the effective date of this act, no earlier than the second anniversary date after the effective date of this act of any such policy or contract, the insurance company, hospital service corporation, medical service corporation, health service corporation, or health maintenance organization shall annually pay to the State Health Benefits Program a surcharge in the form of a percentage of the claims paid by the insurance company, hospital service corporation, medical service corporation, health service corporation, or health maintenance organization which are attributable to the coverage of the employees of the board and their dependents for the time period from July 1 through the following June 30, except that if the commencement or the second anniversary date of the policy or contract occurs after July 1, the initial surcharge shall be prorated for the remainder of that year from July 1 through the following June 30. The surcharge shall be paid on or before December 31 of the time period for which it is payable in the manner prescribed hereinafter, except that if the commencement or second anniversary date of the policy or contract occurs on or after November 1, an estimated initial surcharge shall be paid no later than the end of the sixth month following the commencement or anniversary date of the policy or contract or July 1 following the commencement or anniversary date of the policy or contract, whichever is earlier, and the actual surcharge payable for the initial time period shall be determined and adjustments, if any, shall be made to the surcharge payable for the succeeding time period in the manner prescribed hereinafter.

The initial surcharge percentage for the time period July 1, 1993 through June 30, 1994 shall be 3.25%. The State Treasurer shall thereafter annually redetermine the surcharge percentage, which shall be the percentage of total claims paid for active employees and for retired employees receiving health care coverage under the State Health Benefits Program pursuant to section 3 of P.L.1987, c.384 (C.52:14-17.32f) or subsection a. of section 2 of P.L.1992, c.126 (C.52:14-17.32f1) who are not eligible for Medicare which is reasonably attributable to the excess claim cost for these retired employees. The State Treasurer shall annually provide an estimated surcharge percentage based upon the claims paid for the 12 months immediately preceding the time period for which the surcharge is payable. Except as otherwise provided herein in the case of the initial surcharge, each organization shall pay to the State Health Benefits Program an estimated surcharge on or before December 31 of the time period for which the surcharge is payable, which shall be the amount determined by multiplying the total claims paid by the organization for the coverage for the 12 months immediately preceding the time period for which the surcharge is payable by the estimated surcharge percentage. Within three months after the time period for which the surcharge is payable, the State Treasurer shall determine the actual surcharge percentage for the time period based upon the actual claims experience for the period. The surcharge for the succeeding time period shall be increased or decreased, as appropriate, by the difference between the estimated surcharge paid and the surcharge due based upon the actual claims experience.

This section shall apply to any policy or contract in which the insurer has reserved the right to change the premium.

Beginning July 1, 2008, a reference to the State Health Benefits Program in this section shall mean the School Employees' Health Benefits Program, established pursuant to sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11).

L.1993, c.8, s.3; mended 2007, c.103, s.45.



Section 52:14-17.39 - Establishment Of Rates

52:14-17.39. Establishment of rates
The rates charged for any contract purchased under the authority of the New Jersey State Health Benefits Program Act shall be established in accordance with the provisions of subsection (C) of section 5 of P.L.1961, c. 49; provided, however, that the commission may, in its discretion, prescribe that the rates for employee coverage and for dependents coverage be determined separately for State employees and employees of participating employers.

L.1964, c. 125, s. 8. Amended by L.1972, c. 75, s. 10.



Section 52:14-17.40 - Coverage, Withholding Of Employee Contribution, Payment Of Remainder.

52:14-17.40 Coverage, withholding of employee contribution, payment of remainder.

9.An employee enrolling for coverage shall, at the time of enrollment, authorize the participating employer to withhold, on an advance basis, from his wages or salary the contribution required by such employer for such coverage, which shall not exceed the premium or periodic charge therefor. The remainder of the premiums and periodic charges for employee and dependents coverage shall be paid by the participating employer out of its own funds.

L.1964, c.125, s.9; amended 2007, c.62, s.43.



Section 52:14-17.41 - Dependents Premium Fund; Establishment; Use

52:14-17.41. Dependents premium fund; establishment; use
There is hereby established a dependents premium fund consisting of all remittances received by the State treasury from participating employers in connection with dependents coverage and said fund shall be used to pay the portion of the premium and periodic charges under the program attributable to the dependents coverage provided for employees of participating employers.

L.1964, c. 125, s. 10.



Section 52:14-17.42 - Employer Health Benefits Fund; Establishment; Use

52:14-17.42. Employer health benefits fund; establishment; use
There is hereby established an employer health benefits fund consisting of all contributions to premiums and periodic charges remitted to the State treasury by participating employers for employee coverage. All such contributions shall be deposited in the employer health benefits fund and said fund shall be used to pay the portion of the premium and periodic charges under the program attributable to employee coverage for employees of participating employers.

L.1964, c. 125, s. 11.



Section 52:14-17.43 - Duties Of Certifying Agent Of Participating Employer

52:14-17.43. Duties of certifying agent of participating employer
The certifying agent of each participating employer shall submit to the Division of Pensions such information and shall cause to be performed in respect to each of the employees of such employer such duties as would be performed by the State in connection with the program. The division shall have the power and authority to make such verification of the employment and other records of any participating employer as the division may deem necessary in connection with the program.

L.1964, c. 125, s. 12. Amended by L.1970, c. 231, s. 7, eff. Oct. 22, 1970.



Section 52:14-17.44 - Payment Of Administrative Expenses

52:14-17.44. Payment of administrative expenses
Each participating employer and the State shall be required to pay its proportionate share of the expenses of administration of the program in such amounts and at such times as determined and fixed by the commission. All amounts payable by the participating employers for such expenses of administration shall be forwarded to the State treasury and shall be applied for such purposes, in order to reimburse the State for the cost of administration of the program.

L.1964, c. 125, s. 13.



Section 52:14-17.45 - Apportionment Of Dividend Or Retrospective Rate Credit

52:14-17.45. Apportionment of dividend or retrospective rate credit
In addition to the requirements of subsection (B) of section 6 of chapter 49 of the laws of 1961, for apportionment of any dividend or retrospective rate credit declared or allowed by a carrier under a contract, the commission shall determine, in an equitable manner, (1) the amount of any such dividend or credit attributable to employee coverage provided under the program for employees of participating employers and shall credit the employer health benefits fund with such amount, and (2) the amount of any such dividend or credit attributable to dependents coverage provided under the program for employees of participating employers and shall credit such amount to the dependents premium fund.

L.1964, c. 125, s. 14.



Section 52:14-17.46.1 - Short Title.

52:14-17.46.1 Short title.

31.Sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11) shall be known and may be cited as the "School Employees' Health Benefits Program Act."

L.2007, c.103, s.31.



Section 52:14-17.46.2 - Definitions Relative To School Employees' Health Benefits Program.

52:14-17.46.2 Definitions relative to school employees' health benefits program.

32.As used in the School Employees' Health Benefits Program Act, sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11):

a.The term "State" means the State of New Jersey.

b.The term "commission" means the School Employees' Health Benefits Commission, created by section 33 of P.L.2007, c.103 (C.52:14-17.46.3).

c.The term "employer" means local school district, regional school district, county vocational school district, county special services school district, jointure commission, educational services commission, State-operated school district, charter school, county college, any officer, board, or commission under the authority of the Commissioner of Education or of the State Board of Education, and any other public entity which is established pursuant to authority provided by Title 18A of the New Jersey Statutes, but excluding the State public institutions of higher education and excluding those public entities where the employer is the State of New Jersey.

d. (1) The term "employee" means a person employed in any full time capacity by an employer, and shall include persons defined as a school employee by the regulations of the State Health Benefits Commission in effect on the effective date of the School Employees' Health Benefits Program Act. "Full-time" shall have the same meaning as in the regulation of the State Health Benefits Commission regarding local coverage in effect on the effective date of the School Employees' Health Benefits Program Act.

(2)After the effective date of P.L.2010, c.2, the term "employee" means (a) a person employed in any full-time capacity by an employer who appears on a regular payroll and receives a salary or wages for an average of the number of hours per week as prescribed by the governing body of the participating employer which number of hours worked shall be considered full-time, determined by resolution, and not less than 25, and shall include persons defined as a school employee by the regulations of the State Health Benefits Commission in effect on the effective date of the School Employees' Health Benefits Program Act, or (b) a person employed in any full-time capacity by an employer who has or is eligible for health benefits coverage provided under P.L.1961, c.49 (C.52:14-17.25 et seq.) or sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 et seq.) on that effective date and continuously thereafter provided the person is covered by the definition in paragraph (1) of this subsection. The term "employee" shall not include persons employed on a short-term, seasonal, intermittent, or emergency basis, persons compensated on a fee basis, persons having less than two months of continuous service or persons whose compensation is limited to reimbursement of necessary expenses actually incurred in the discharge of their official duties. An employee paid on a 10-month basis, pursuant to an annual contract, shall be deemed to have satisfied the two-month waiting period if the employee begins employment at the beginning of the contract year. The term "employee" shall also not include retired persons who are otherwise eligible for benefits under the School Employees' Health Benefits Program but who, although they meet the age or disability eligibility requirement of Medicare, are not covered by Medicare Hospital Insurance, also known as Medicare Part A, and Medicare Medical Insurance, also known as Medicare Part B. A determination by the commission that a person is an eligible employee for the purposes of the School Employees' Health Benefits Program shall be final and binding on all parties.

e.The term "dependents" means an employee's spouse, domestic partner, or partner in a civil union couple, and unmarried children under the age of 23 years who live in a regular parent/child relationship. "Children" shall include stepchildren, legally adopted children and children placed by the Division of Youth and Family Services in the Department of Children and Families, provided they are reported for coverage and are wholly dependent upon the employee for support and maintenance. A spouse, domestic partner, partner in a civil union couple, or child enlisting or inducted into military service shall not be considered a dependent during the military service. The term "dependents" shall not include spouses, domestic partners, or partners in a civil union couple, of retired persons who are otherwise eligible for the benefits under the School Employees' Health Benefits Program but who, although they meet the age or disability eligibility requirement of Medicare, are not covered by Medicare Hospital Insurance, also known as Medicare Part A, and Medicare Medical Insurance, also known as Medicare Part B.

f.The term "carrier" means a voluntary association, corporation or other organization, including but not limited to a health maintenance organization as defined in section 2 of the "Health Maintenance Organizations Act," P.L.1973, c.337 (C.26:2J-2), which is lawfully engaged in providing or paying for or reimbursing the cost of, personal health services, including hospitalization, medical and surgical services under insurance policies or contracts, membership or subscription contracts, or the like, in consideration of premiums or other periodic charges payable to the carrier.

g.The term "hospital" means:

(1)an institution operated pursuant to law which is primarily engaged in providing on its own premises, for compensation from its patients, medical diagnostic and major surgical facilities for the care and treatment of sick and injured persons on an inpatient basis, and which provides such facilities under the supervision of a staff of physicians and with 24 hour a day nursing service by registered graduate nurses, or

(2)an institution not meeting all of the requirements of paragraph (1) but which is accredited as a hospital by the Joint Commission on Accreditation of Hospitals. In no event shall the term "hospital" include a convalescent nursing home or any institution or part thereof which is used principally as a convalescent facility, residential center for the treatment and education of children with mental disorders, rest facility, nursing facility or facility for the aged or for the care of drug addicts or alcoholics.

h.The term "Medicare" means the program established by the "Health Insurance for the Aged Act," Title XVIII of the "Social Security Act," Pub.L.89-97 (42 U.S.C. s.1395 et seq.), as amended, or its successor plan or plans.

i.The term "managed care plan" means a health care plan under which comprehensive health care services and supplies are provided to eligible employees, retirees, and dependents: (1) through a group of doctors and other providers employed by the plan; or (2) through an individual practice association, preferred provider organization, or point of service plan under which services and supplies are furnished to plan participants through a network of doctors and other providers under contracts or agreements with the plan on a prepayment or reimbursement basis and which may provide for payment or reimbursement for services and supplies obtained outside the network. The plan may be provided on an insured basis through contracts with carriers or on a self-insured basis, and may be operated and administered by the State or by carriers under contracts with the State.

j.The term "successor plan" means a managed care plan that shall replace the "traditional plan," as defined in section 2 of P.L.1961, c.49 (C.52:14-17.26), and that shall provide benefits as set forth in section 36 of P.L.2007, c.103 (C.52:14-17.46.6), and provide out-of-network benefits to participants with a payment by the plan of 80% of reasonable and customary charges as set forth in section 37 of P.L.2007, c.103 (C.52:14-17.46.7) and as may be adjusted in accordance with section 40 of P.L.2007, c.103 (C.52:14-17.46.10).

L.2007, c.103, s.32; amended 2010, c.2, s.10.



Section 52:14-17.46.3 - School Employees' Health Benefits Commission, School Employees' Health Benefits Plan Design Committee.

52:14-17.46.3 School Employees' Health Benefits Commission, School Employees' Health Benefits Plan Design Committee.

33. a. There is hereby created a School Employees' Health Benefits Commission, consisting of nine members:

(1)the State Treasurer and the Commissioner of the Department of Banking and Insurance serving ex officio;

(2)a member appointed by the Governor who is a New Jersey resident and is qualified by experience, education, or training in the review, administration, or design of health insurance plans for self-insured employers;

(3)a member appointed by the Governor from among three persons nominated by the New Jersey School Boards' Association, which member shall be qualified by experience, education, or training in the review, administration, or design of health insurance plans for self-insured employers;

(4)three members appointed by the Governor from among five persons nominated by the New Jersey Education Association, of whom two shall be qualified by experience, education, or training in the review, administration, or design of health insurance plans for self-insured employers;

(5)a member appointed by the Governor from among three persons nominated by the education section of the New Jersey State AFL-CIO, which member shall be qualified by experience, education, or training in the review, administration, or design of health insurance plans for self-insured employers; and

(6)a member appointed pursuant to subsection b. of this section who shall be the chairperson.

b.The Governor shall appoint the chairperson from among three persons nominated jointly by at least six of the eight members appointed pursuant to subsection a. of this section.

c.If the Governor declines to make an appointment from among the persons nominated for membership, the Governor shall request that a new list of nominees be provided in compliance with subsection a. of this section. If the Governor declines to make an appointment from the new list, the process set forth in this subsection shall be repeated until the Governor makes an appointment from a list of nominees. Except with respect to the appointment of the chairperson, if a new list of nominees is not submitted within 45 days of the Governor's request, the Governor shall make the appointment without the need to select from any list of nominees.

d.The initial terms of the members of the commission shall be as follows:

(1)the member appointed pursuant to paragraph (3) of subsection a. of this section and the two members appointed pursuant to paragraph (4) of subsection a. of this section who are required to be qualified by experience, education, or training shall serve for a term of three years;

(2)the member appointed pursuant to paragraph (2) of subsection a. of this section, the member appointed pursuant to paragraph (4) of subsection a. of this section who is not required to be qualified by experience, education, or training, and the member appointed pursuant to paragraph (5) of subsection a. of this section shall serve for a term of two years; and

(3)the chairperson shall serve for a term of six years.

All subsequent terms shall be for three years, except that the term of the chairperson shall be five years. A member of the commission may be reappointed to succeeding terms without limit in the same manner as the original appointment. A vacancy occurring on the commission shall be filled in the same manner as the original appointment and only for the unexpired term.

e.There is established a School Employees' Health Benefits Plan Design Committee, composed of six members as follows:

three members who shall be appointed by the Governor as representatives of public employers whose employees are enrolled in the program;

two members who shall be appointed by the New Jersey Education Association; and

one member who shall be appointed by the education section of the New Jersey State AFL-CIO.

The members of the committee shall serve for a term of three years and until a successor is appointed and qualified. Of the initial appointments by the Governor, two members shall serve for two years and until a successor is appointed and qualified, and one shall serve for one year and until a successor is appointed and qualified. Of the initial appointments by the New Jersey Education Association, one member shall serve for one year and until a successor is appointed and qualified.

The members of the committee shall select a chairperson from among the members, who shall serve for a term of one year, with no member serving more than one term as chairperson until all the members of the committee have served a term in a manner alternating among the employer representatives and employee representatives, unless the committee determines otherwise with regard to this process.

The committee shall have the responsibility for and authority over the various plans and components of those plans, including for medical benefits, prescription benefits, dental, vision, and any other health care benefits, offered and administered by the program. The committee shall have the authority to create, modify, or terminate any plan or component, at its sole discretion. Any reference in law to the School Employees' Health Benefits Commission in the context of the creation, modification, or termination of a plan or plan component shall be deemed to apply to the committee.

The members of the committee shall have the same duty and responsibility to the program as do the members of the commission.

If any matter before the committee receives at least four votes in the affirmative, the commission shall approve and implement the committee's decision.

If any matter before the committee receives three votes in the affirmative and three votes in the negative or the committee otherwise reaches an impasse on a decision, the provisions of section 55 of P.L.2011, c.78 (C.52:14-17.27b) shall be followed.

L.2007, c.103, s.33; amended 2011, c.78, s.46.



Section 52:14-17.46.4 - Administration Of School Employees' Health Benefits Program.

52:14-17.46.4 Administration of School Employees' Health Benefits Program.

34.The School Employees' Health Benefits Program, authorized by sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11), shall be administered in the Department of the Treasury. Administrative services required by the commission shall be provided through the Division of Pensions and Benefits, and the Director of the Division of Pensions and Benefits shall be the secretary of the commission. The commission and the committee shall establish a health benefits program for the school employees of the State, the cost of which shall be paid as specified in this act. The commission shall, by a majority vote of its full authorized membership, establish and change rules and regulations as may be deemed reasonable and necessary for the administration of this act by the commission and committee. Until such rules and regulations are established, the rules and regulations of the State Health Benefits Commission shall be deemed to apply to the School Employees' Health Benefits Program.

The Attorney General shall be the legal advisor of the commission and committee.

The members of the commission and committee shall serve without compensation but shall be reimbursed for any necessary expenditure.

The commission shall ensure that audits and reviews are performed as required by section 40 of P.L.2007, c.103 (C.52:14-17.46.10). Actions of the commission related to such audits and reviews shall require a majority vote of the full authorized membership of the commission to be approved.

Except as otherwise specified in this act, actions of the commission shall require the affirmative vote of a majority of the members present at a meeting at which a majority of the full authorized membership is present.

L.2007, c.103, s.34; amended 2011, c.78, s.36.



Section 52:14-17.46.5 - Purchase Of Contracts Providing Benefits.

52:14-17.46.5 Purchase of contracts providing benefits.

35. a. The commission shall negotiate with and arrange for the purchase, on such terms as it deems in the best interests of the State, participating employers and those persons covered hereunder from carriers licensed to operate in the State or in other jurisdictions, as appropriate, contracts providing benefits required by the School Employees' Health Benefits Program Act, as specified in section 36 of P.L.2007, c.103 (C.52:14-17.46.6), or such benefits as the commission may determine to provide, so long as such modification of benefits is in the best interests of the State, participating employers and those persons covered hereunder, and is consistent with the provisions of section 40 of that act (C.52:14-17.46.10). The commission shall have authority to execute all documents pertaining thereto for and on behalf of the State. The commission shall not enter into a contract under the School Employees' Health Benefits Program Act, unless the benefits provided thereunder are equal to or exceed the standards specified in section 36 of that act, or as such standards are modified pursuant to section 40 of that act.

b.The rates charged for any contract purchased under the authority of the School Employees' Health Benefits Program Act shall reasonably and equitably reflect the cost of the benefits provided based on principles which in the judgment of the commission are actuarially sound. The rates charged shall be determined based upon accepted group rating principles with due regard to the experience, both past and contemplated, under the contract. The commission shall have the right to particularize subgroups for experience purposes and rates. No increase in rates shall be retroactive.

c.The commission shall be authorized to accept an assignment of contract rights from or enter into an agreement, contract, memorandum of understanding or other terms with the State Health Benefits Commission to ensure that coverage for eligible employees, retirees and dependents under the School Employees' Health Benefits Program whose benefits had been provided through the State Health Benefits Program is continued without interruption. The transition provided for in this subsection shall occur within one year of the effective date of the School Employees' Health Benefits Program Act, sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11).

d.Benefits under the contract or contracts purchased as authorized by the School Employees' Health Benefits Program Act may be subject to such limitations, exclusions, or waiting periods as the commission finds to be necessary or desirable to avoid inequity, unnecessary utilization, duplication of services or benefits otherwise available, including coverage afforded under the laws of the United States, such as the federal Medicare program, or for other reasons.

e.The initial term of any contract purchased by the commission under the authority of the School Employees' Health Benefits Program Act shall be for such period to which the commission and the carrier may agree, but permission may be made for automatic renewal in the absence of notice of termination by the commission. Subsequent terms for which any contract may be renewed as herein provided shall each be limited to a period not to exceed one year.

L.2007, c.103, s.35.



Section 52:14-17.46.6 - Benefits Required For Coverage Under Contract; Terms Defined.

52:14-17.46.6 Benefits required for coverage under contract; terms defined.

36. a. Notwithstanding the provisions of any other law to the contrary, the commission shall not enter into a contract under the School Employees' Health Benefits Program Act, sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11), for the benefits provided pursuant to the act, unless the level of benefits provided under the contract entered into is equal to or exceeds the level of benefits provided in this section, or as modified pursuant to section 40 of that act (C.52:14-17.46.10). Only benefits for medically necessary services that are not deemed experimental, investigative or otherwise not eligible medical services shall be provided. The determination that services are not "eligible medical services" shall be made by the commission consistent with the best interests of the State, participating employers and those persons covered hereunder. Benefits for services provided pursuant to the School Employees' Health Benefits Act shall be subject to limits or exclusions consistent with those that apply to benefits provided pursuant to the New Jersey State Health Benefits Program Act. The services provided pursuant to this section shall include all services, subject to applicable limits and exclusions, provided through the State Health Benefits Program as of July 1, 2007. The list of services in subsection b. of this section is not intended to be exclusive or to require that any limits or exclusions be exceeded.

b.The services covered hereunder by the School Employees' Health Benefits Program shall include:

(1)Physician services, including:

(a)Inpatient services, including:

(i)medical care including consultations;

(ii)surgical services and services related thereto; and

(iii)obstetrical services including normal delivery, cesarean section, and abortion.

(b)Outpatient/out-of-hospital services, including:

(i)office visits for covered services and care;

(ii)allergy testing and related diagnostic/therapy services;

(iii) dialysis center care;

(iv)maternity care;

(v)well child care;

(vi)child immunizations/lead screening;

(vii) routine adult physicals including pap, mammography, and prostate examinations; and

(viii) annual routine obstetrical/gynecological exam.

(2)Hospital services, both inpatient and outpatient, including:

(a)room and board;

(b)intensive care and other required levels of care;

(c)semi-private room;

(d)therapy and diagnostic services;

(e)surgical services or facilities and treatment related thereto;

(f)nursing care;

(g)necessary supplies, medicines, and equipment for care; and

(h)maternity care and related services.

(3)Other facility and services, including:

(a)approved treatment centers for medical emergency/accidental injury;

(b)approved surgical center;

(c)hospice;

(d)chemotherapy;

(e)diagnostic x-ray and lab tests;

(f)ambulance;

(g)durable medical equipment;

(h)prosthetic devices;

(i)foot orthotics;

(j)diabetic supplies and education; and

(k)oxygen and oxygen administration.

c.Benefits under the contract or contracts purchased as authorized by the School Employees' Health Benefits Program Act shall include those for the treatment of alcoholism where such treatment is prescribed by a physician and shall also include treatment while confined in or as an outpatient of a licensed hospital or residential treatment program which meets minimum standards of care equivalent to those prescribed by the Joint Commission on Hospital Accreditation. No benefits shall be provided beyond those stipulated in the contracts held by the School Employees' Health Benefits Commission.

d.Benefits under the contract or contracts purchased as authorized by the School Employees' Health Benefits Program Act shall include those for mental health services subject to limits and exclusions consistent with those that apply to benefits for such services pursuant to the New Jersey State Health Benefits Program Act. Coverage for biologically-based mental illness, as defined in section 1 of P.L.1999, c.441 (C.52:14-17.29d), shall be provided in accordance with section 2 of P.L.1999, c.441 (C.52:14-17.29e).

e.Coverage provided under the School Employees' Health Benefits Program Act shall include coverage for all services for which coverage is mandated in the State Health Benefits Program pursuant to P.L.1961, c.49 (C.52:14-17.25 et seq.).

f. (1) As used in this subsection:

(a)"brand name" means the proprietary or trade name assigned to a drug product by the manufacturer or distributor of the drug product.

(b)"carrier" means an insurance company, hospital, medical, or health service corporation, preferred provider organization, or health maintenance organization under agreement or contract with the commission to administer the School Employee Prescription Drug Plan.

(c)"School Employee Prescription Drug Plan" means the plan for providing payment for eligible prescription drug expenses of members of the School Employees' Health Benefits Program and their eligible dependents.

(d)"generic drug products" means prescription drug products and insulin approved and designated by the United States Food and Drug Administration as therapeutic equivalents for reference listed drug products. The term includes drug products listed in the New Jersey Generic Formulary by the Drug Utilization Review Council pursuant to P.L.1977, c.240 (C.24:6E-1 et al.).

(e)"mail-order pharmacy" means the mail order program available through the carrier.

(f)"preferred brands" means brand name prescription drug products and insulin determined by the carrier to be a more cost effective alternative for prescription drug products and insulin with comparable therapeutic efficacy within a therapeutic class, as defined or recognized in the United States Pharmacopeia or the American Hospital Formulary Service Drug Information, or by the American Society of Health Systems Pharmacists. A drug product for which there is no other therapeutically equivalent drug product shall be a preferred brand. Determinations of preferred brands by the carrier shall be subject to review and modification by the commission.

(g)"retail pharmacy" means a pharmacy, drug store or other retail establishment in this State at which prescription drugs are dispensed by a registered pharmacist under the laws of this State, or a pharmacy, drug store or other retail establishment in another state at which prescription drug products are dispensed by a registered pharmacist under the laws of that state if expenses for prescription drug products dispensed at the pharmacy, drug store, or other retail establishment are eligible for payment under the School Employee Prescription Drug Plan.

(h)"other brands" means prescription drug products which are not preferred brands or generic drug products. A new drug product approved by the United States Food and Drug Administration which is not a generic drug product shall be included in this category until the carrier makes a determination concerning inclusion of the drug product in the list of preferred brands.

(2) (a) Employers that participate in the School Employees' Health Benefits Program may offer to their employees and eligible dependents:

(i)enrollment in the School Employee Prescription Drug Plan, or

(ii)enrollment in another free-standing prescription drug plan, or

(iii) election of prescription drug coverage under their health care coverage through the School Employees' Health Benefits Program plan or as otherwise determined by the commission.

(b)A co-payment shall be required for each prescription drug expense if the employer chooses to participate in the School Employee Prescription Drug Plan. The initial amounts of the co-payments shall be the same as those in effect on July 1, 2007 for the employee prescription drug plan offered through the State Health Benefits Program.

(c)If the employer elects to offer a free-standing prescription drug plan, the employee's share of the cost for this prescription drug plan may be determined by means of a binding collective negotiations agreement, including any agreements in force at the time the employer commences participation in the School Employees' Health Benefits Program.

(d)If an employee declines the employer's offering of a free-standing prescription drug plan, no reimbursement for prescription drugs shall be provided under the health care coverage through the School Employees' Health Benefits Program plan in which the employee is enrolled.

(e)Prescription drug classifications that are not eligible for coverage under the employer's prescription drug plan shall also not be eligible for coverage under the health care coverage through the School Employees' Health Benefits Program plan except as federally or State mandated.

(f)If the employer elects to not offer a free-standing prescription drug plan, then the employer shall offer prescription drug coverage under the health care coverage through the School Employees' Health Benefits Program plan or as determined by the commission. Any plan that has in-network and out-of-network coverage shall cover prescription drugs at 90% in-network and at the out-of-network rate applicable to health care coverage in the plan. The out-of-pocket amounts paid towards prescription drugs shall be combined with out-of-pocket medical payments to reach all out-of-pocket maximums.

(g)Health care coverages through the School Employees' Health Benefits Program that only have in-network benefits shall include a prescription card with co-payment amounts the same as those in effect on July 1, 2007 for such coverages offered through the State Health Benefits Program.

(h)In the fifth year following the initial appointment of all of its members, the commission shall, as part of the fifth year audit and review undertaken pursuant to section 40 of that act (C.52:14-17.46.10), review the prescription drug program established in this subsection and may make changes in the program pursuant to the terms of section 40 by majority vote of the full authorized membership of the commission.

g.Beginning January 1, 2012, the School Employees' Health Benefits Plan Design Committee shall provide to employees the option to select one of at least three levels of coverage each for family, individual, individual and spouse, and individual and dependent, or equivalent categories, for each plan offered by the program differentiated by out of pocket costs to employees including co-payments and deductibles. Notwithstanding any other provision of law to the contrary, the committee shall have the sole discretion to set the amounts for maximums, co-pays, deductibles, and other such participant costs for all plans in the program. The committee shall also provide for a high deductible health plan that conforms with Internal Revenue Code Section 223.

There shall be appropriated annually for each State fiscal year, through the annual appropriations act, such amounts as shall be necessary as funding by the State with regard to retirees who have enrolled in a high deductible health plan that conforms with Internal Revenue Code Section 223.

L.2007, c.103, s.36; amended 2011, c.78, s.48.



Section 52:14-17.46.6A - School Employees' Health Benefits Commission To Provide For Installment Payments To Obstetrical Provider For Maternity Services.

52:14-17.46.6a School Employees' Health Benefits Commission to provide for installment payments to obstetrical provider for maternity services.

10.Within 30 days of the effective date of this act, the School Employees' Health Benefits Commission shall provide, in every health benefits plan that provides for maternity services, for reimbursement in installments to an obstetrical provider licensed in New Jersey for maternity services rendered during the term of a covered person's pregnancy.

b.For the purposes of this section, "obstetrical provider licensed in New Jersey" means:

(1)an obstetrician/gynecologist licensed by the State Board of Medical Examiners; or

(2)a midwife licensed by the State Board of Medical Examiners as a certified midwife or a certified nurse midwife.

L.2009, c.113, s.10.



Section 52:14-17.46.6B - School Employees' Health Benefits Program To Provide Benefits For Treatment Of Autism Or Other Developmental Disability.

52:14-17.46.6b School Employees' Health Benefits program to provide benefits for treatment of autism or other developmental disability.

10. Notwithstanding any other provision of law to the contrary, the School Employees' Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides hospital or medical expense benefits shall provide coverage pursuant to the provisions of this section.

a.The contract shall provide coverage for expenses incurred in screening and diagnosing autism or another developmental disability.

b.When the covered person's primary diagnosis is autism or another developmental disability, the contract shall provide coverage for expenses incurred for medically necessary occupational therapy, physical therapy, and speech therapy, as prescribed through a treatment plan. Coverage of these therapies shall not be denied on the basis that the treatment is not restorative.

c.When the covered person is under 21 years of age and the covered person's primary diagnosis is autism, the contract shall provide coverage for expenses incurred for medically necessary behavioral interventions based on the principles of applied behavioral analysis and related structured behavioral programs, as prescribed through a treatment plan, subject to the provisions of this subsection.

(1)Except as provided in paragraph (3) of this subsection, the benefits provided pursuant to this subsection shall be provided to the same extent as for any other medical condition under the contract, but shall not be subject to limits on the number of visits that a covered person may make to a provider of behavioral interventions.

(2)The benefits provided pursuant to this subsection shall not be denied on the basis that the treatment is not restorative.

(3) (a) The maximum benefit amount for a covered person in any calendar year through 2011 shall be $36,000.

(b)Commencing on January 1, 2012, the maximum benefit amount shall be subject to an adjustment, to be promulgated by the Commissioner of Banking and Insurance and published in the New Jersey Register no later than February 1 of each calendar year, which shall be equal to the change in the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor, for the calendar year preceding the calendar year in which the adjustment to the maximum benefit amount is promulgated.

(c)The adjusted maximum benefit amount shall apply to a contract that is delivered, issued, executed, or renewed, or approved for issuance or renewal, in the 12-month period following the date on which the adjustment is promulgated.

(d)Notwithstanding the provisions of this paragraph to the contrary, the commission shall not be precluded from providing a benefit amount for a covered person in any calendar year that exceeds the benefit amounts set forth in subparagraphs (a) and (b) of this paragraph.

d.The treatment plan required pursuant to subsections b. and c. of this section shall include all elements necessary for the carrier to appropriately provide benefits, including, but not limited to: a diagnosis; proposed treatment by type, frequency, and duration; the anticipated outcomes stated as goals; the frequency by which the treatment plan will be updated; and the treating physician's signature. The carrier may only request an updated treatment plan once every six months from the treating physician to review medical necessity, unless the carrier and the treating physician agree that a more frequent review is necessary due to emerging clinical circumstances.

e.The provisions of subsections b. and c. of this section shall not be construed as limiting benefits otherwise available to a covered person.

f.The provisions of subsections b. and c. of this section shall not be construed to require that benefits be provided to reimburse the cost of services provided under an individualized family service plan or an individualized education program, or affect any requirement to provide those services; except that the benefits provided pursuant to those subsections shall include coverage for expenses incurred by participants in an individualized family service plan through a family cost share.

g.The coverage required under this section may be subject to utilization review, including periodic review, by the carrier of the continued medical necessity of the specified therapies and interventions.

L.2009, c.115, s.10.



Section 52:14-17.46.6C - School Employees' Health Benefits Commission To Provide Coverage For Oral Anticancer Medications.

52:14-17.46.6c School Employees' Health Benefits Commission to provide coverage for oral anticancer medications.

10. a. The School Employees' Health Benefits Commission shall ensure that every contract purchased on or after the effective date of this act that provides hospital or medical expense benefits shall provide coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells on a basis no less favorable than the contract provides for intravenously administered or injected anticancer medications.

b.Pursuant to subsection a. of this section, coverage for expenses for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medications.

c.A School Employees' Health Benefits Commission contract shall not achieve compliance with the provisions of this section by imposing an increase in patient cost sharing, including any copayment, deductible or coinsurance, for anticancer medications, whether intravenously administered or injected or orally administered, that are covered under the contract as of the effective date of this act.

L.2011, c.188, s.10.



Section 52:14-17.46.6D - School Employees' Health Benefits Commission To Provide Coverage For Prescription Eye Drops.

52:14-17.46.6d School Employees' Health Benefits Commission to provide coverage for prescription eye drops.

10.The School Employees' Health Benefits Commission shall ensure that every contract purchased by the commission on or after the effective date of this act that provides hospital or medical expense benefits that include coverage for prescription eye drops, shall provide coverage for expenses incurred for refills of prescription eye drops in accordance with the Guidance for Early Refill Edits of Topical Ophthalmic Products provided to Medicare Part D plan sponsors by the Centers for Medicare & Medicaid Services of the U.S. Department of Health and Human Services, provided that:

(1)the prescribing health care practitioner indicates on the original prescription that additional quantities of the prescription eye drops are needed; and

(2)the refill requested by the covered person does not exceed the number of additional quantities indicated on the original prescription by the prescribing health care practitioner.

L.2013, c.50, s.10.



Section 52:14-17.46.6E - School Employees' Health Benefits Commission, Coverage For Synchronization Of Prescribed Medications.

52:14-17.46.6e School Employees' Health Benefits Commission, coverage for synchronization of prescribed medications.
10.The School Employees' Health Benefits Commission shall ensure that every contract under the School Employees' Health Benefits Program purchased on or after the effective date of this act, which provides benefits for pharmacy services, prescription drugs, or for participation in a prescription drug plan, shall, on at least one occasion per year for each covered person:

(1)apply a prorated daily cost-sharing rate to prescriptions that are dispensed by a network pharmacy for less than a 30 days' supply if the prescriber or pharmacist indicates the fill or refill is in the best interest of the covered person or is for the purpose of synchronizing the covered person's chronic medications;

(2) provide coverage for a drug prescribed for the treatment of a chronic illness dispensed in accordance with a plan among the covered person, the prescriber and the pharmacist to synchronize the refilling of multiple prescriptions for the covered person; and

(3)determine dispensing fees based exclusively on the total number of prescriptions dispensed; dispensing fees shall not be prorated or based on the number of the days' supply of medication prescribed or dispensed.

This section shall not apply to prescriptions for opioid analgesics. "Opioid analgesic" means a drug in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release form, and whether or not combined with other drug substances to form a single drug product or dosage form.

L.2015, c.206, s.10.



Section 52:14-17.46.7 - Offer Of Managed Care Plan, Terms.

52:14-17.46.7 Offer of managed care plan, terms.

37.Beginning with the initial year of the School Employees' Health Benefits Program, the commission shall offer to participating employers and to qualified employees, retirees and dependents a managed care plan in which the office co-payment amount shall be $10 per visit with a maximum out-of-pocket of $400 per individual and $1,000 per family for in-network services for each calendar year. The out-of-network deductible shall be $100 per individual and $250 per family for each calendar year with the plan paying for 80% of reasonable and customary charges as defined herein up to an out-of-pocket maximum that shall not exceed $2,000 per individual and $5,000 per family for each calendar year.

In the successor plan, the in-network out-of-pocket payments shall count toward the out-of-network out-of-pocket maximums. Any lifetime maximum for out-of-network services shall not be less than any maximums in effect under the State Health Benefits Program as of July 1, 2007. There shall be no lifetime maximum for in-network services.

The carrier that administers the successor plan shall make available to the plan participants through in-network and out-of-network providers access to physicians and hospitals sufficient in geographic scope and number to provide access to health care services that is substantially equivalent to the access to health care services available through the State Health Benefits Program as of July 1, 2007.

Beginning with the initial year of the School Employees' Health Benefits Program, the commission shall be authorized to offer to participating employers and qualified employees, retirees and dependents managed care plans in which the in-network per visit charge shall not exceed $15 per visit and the out of network reimbursement shall be 70% of reasonable and customary charges as defined herein, provided the in-network and out-of-network maximums and deductibles do not exceed the limits set forth above.

The amounts of maximums, co-pays, deductibles, and other participant costs shall be reviewed, as part of the fifth year audit undertaken pursuant to section 40 of P.L.2007, c.103 (C.52:14-17.46.10). The commission shall make changes in such amounts pursuant to section 40 by majority vote of the full authorized membership of the commission.

Beginning January 1, 2012, the School Employees' Health Benefits Plan Design Committee shall have the sole discretion to set the amounts for maximums, co-pays, deductibles, and other such participant costs for all plans offered in the program, notwithstanding any other provision of law to the contrary.

"Reasonable and customary charges" means, for any out-of-network payment made by a carrier, charges based upon the 90th percentile of the usual, customary, and reasonable (UCR) fee schedule determined by the Health Insurance Association of America or a similar nationally recognized database of prevailing health care charges.

Beginning with the initial year of the School Employees' Health Benefits Program, the commission shall offer to participating employers and qualified employees, retirees and dependents one or more health maintenance organization plans.

L.2007, c.103, s.37; amended 2011, c.78, s.49.



Section 52:14-17.46.8 - Participation In School Retiree Prescription Drug Plan, Terms.

52:14-17.46.8 Participation in School Retiree Prescription Drug Plan, terms.

38. a. Retirees and eligible dependents who participate in the School Employees' Health Benefits Program shall be eligible to participate in the School Retiree Prescription Drug Plan. The definitions in subsection f. of section 36 of P.L.2007, c.103 (C.52:14-17.46.6) shall apply to the School Retiree Prescription Drug Plan.

b.There shall be no annual deductible amount that retirees or their eligible dependents shall be required to satisfy before eligibility for payment of prescription drug expenses under the School Retiree Prescription Drug Plan.

c.Eligibility of prescription drug expenses for coverage under the School Retiree Prescription Drug Plan shall be determined on the same basis as reasonable and necessary medical expenses under the School Employees' Health Benefits Program.

d.A co-payment shall be required for each prescription drug expense until a retiree or eligible dependent satisfies the maximum annual out-of-pocket expense for a calendar year prescribed in subsection f. of this section. The amounts of the co-payments shall be the same as those in effect as of July 1, 2007 for retiree prescription drug coverage under the State Health Benefits Program. The commission shall promulgate rules that shall establish a formula for a reasonable annual escalator to the amount of co-payment.

e.The supply of a drug product eligible for coverage under the School Retiree Prescription Drug Plan for each prescription drug expense shall be limited to 30 days if the prescription is filled at a retail pharmacy, and 90 days if the prescription is filled through the mail-order pharmacy.

f.The amount of out-of-pocket expense that a retiree or eligible dependent shall pay in a calendar year for eligible prescription drug expenses under the School Retiree Prescription Drug Plan shall be limited in the first year of the plan to the amount in effect on July 1, 2007 for retiree prescription drug coverage under the State Health Benefits Program. The commission shall promulgate rules that shall establish a formula for a reasonable annual escalator to the amount of out-of-pocket expense.

g.In the fifth year following the initial appointment of all of its members, the commission shall, as part of the fifth year audit and review undertaken pursuant to section 40 of P.L.2007, c.103 (C.52:14-17.46.10), review the amounts established in this section and make any changes that it deems appropriate pursuant to section 40 of P.L.2007, c.103 (C.52:14-17.46.10) by majority vote of the full authorized membership of the commission.

L.2007, c.103, s.38.



Section 52:14-17.46.9 - Obligations Of Employer For Charges For Benefits; School Employee Health Benefits Program Fund.

52:14-17.46.9 Obligations of employer for charges for benefits; School Employee Health Benefits Program Fund.

39. a. For each active covered employee and for the eligible dependents the employee may have enrolled at the employee's option, from funds appropriated therefor, the employer shall pay to the commission the premium or periodic charges for the benefits provided under the contract in amounts equal to the premium or periodic charges for the benefits provided under such a contract covering the employee and the employee's enrolled dependents.

b.The obligations of any employer to pay the premium or periodic charges for health benefits coverage provided under the School Employees' Health Benefits Program Act, sections 31 through 41 of P.L.2007, c.103 (C.52:14-17.46.1 through C.52:14-17.46.11), may be determined by means of a binding collective negotiations agreement, including any agreement in force at the time the employer commences participation in the School Employees' Health Benefits Program. With respect to employees for whom there is no majority representative for collective negotiations purposes, the employer may, in its sole discretion, modify the respective payment obligations set forth in law for the employer and such employees in a manner consistent with the terms of any collective negotiations agreement binding on the employer.

Commencing on the effective date of P.L.2010, c.2 and upon the expiration of any applicable binding collective negotiations agreement in force on that effective date, employees shall pay 1.5 percent of base salary, through the withholding of the contribution, for health benefits coverage provided under P.L.2007, c.103 (C.52:14-17.46.1 et seq.), notwithstanding any other amount that may be required additionally pursuant to this subsection by means of a binding collective negotiations agreement or the modification of payment obligations.

c.There is hereby established a School Employee Health Benefits Program fund consisting of all contributions to premiums and periodic charges remitted to the State treasury by participating employers for employee coverage. All such contributions shall be deposited in the fund and the fund shall be used to pay the portion of the premium and periodic charges attributable to employee and dependent coverage.

d.Notwithstanding any law to the contrary and except as provided by amendment by P.L.2010, c.2, and by P.L.2011, c.78, the payment in full of premium or periodic charges for eligible retirees and their dependents pursuant to section 3 of P.L.1987, c.384 (C.52:14-17.32f), section 2 of P.L.1992, c.126 (C.52:14-17.32f1), or section 1 of P.L.1995, c.357 (C.52:14-17.32f2) shall be continued without alteration or interruption and there shall be no premium sharing or periodic charges for certain school employees in retirement once they have met the criteria for vesting for pension benefits, which criteria for purposes of this subsection only shall mean the criteria for vesting in the Teachers' Pension and Annuity Fund. For purposes of this subsection, "premium sharing or periodic charges" shall mean payments by eligible retirees based upon a proportion of the premiums for health care benefits.

L.2007, c.103, s.39; amended 2010, c.2, s.6; 2011, c.78, s.54.



Section 52:14-17.46.10 - Annual Report, Audit To Governor, Legislature.

52:14-17.46.10 Annual report, audit to Governor, Legislature.

40. a. The School Employees' Health Benefits Commission shall publish annually, at least 30 days prior to the commencement of the open enrollment period for that year, a report showing the fiscal transactions of the program for the preceding calendar year and stating other facts pertinent to the program and all participating employers.

b.At the same time as the annual report is published, the commission shall publish an audit report of the program's costs and the aggregate usage of plan participants during the preceding calendar year, which audit shall be prepared by a qualified independent auditor selected by the commission in accordance with applicable laws regarding selection of auditing services. The independent auditor shall include in its report specific recommendations that are projected to result in cost savings to the State and to participating employers.

The specific recommendations to be submitted in the annual audit report shall include, but not be limited to, savings achievable through disease management, prescription benefit management, and elimination of administrative and program inefficiencies. In addition, the annual audit may recommend changes to the benefits provided under the School Employees' Health Benefits Program that improve the overall ability to retain and attract eligible employees.

c.The commission shall submit the annual report and annual audit report to the Governor and the Legislature, and shall make these reports available to every participating employer.

d.At the start of the fifth year following the initial appointment of all of its members, and at the start of every fifth year thereafter, the commission shall contract with an independent, qualified auditor, separate from the person performing the annual audit described in subsection b. of this section, for a comprehensive review and audit of all elements of the program, as well as the plan design and structure for each plan offered by the commission. The auditor shall be qualified by experience, training, resources, and education to perform intensive audits of public health insurance plans that are of a similar size and scope and shall be familiar with benefit designs of employers that are eligible but do not participate in the commission. The auditor shall be selected in accordance with applicable law.

e.Each fifth year review and audit shall be the annual audit for that year and the review shall include all of the elements contained in the annual audit plus the additional reviews set forth in this subsection. In addition to performing the tasks of the annual audit, the auditor selected for a fifth year review shall review the program costs, plan design, and plan structure and may issue recommendations for cost sharing measures, including modifications of co-payments, deductibles, out-of-pocket maximums, limits, exclusions, and other measures to be considered for implementation by the commission. The commission is authorized to implement such recommendations pursuant to majority vote of the full authorized membership of the commission.

The commission shall submit the five-year review and audit report to the Governor and the Legislature and shall make the report available to every participating employer.

L.2007, c.103, s.40.



Section 52:14-17.46.11 - Applicability Of State Health Benefits Program Act.

52:14-17.46.11 Applicability of State Health Benefits Program Act.

41.All provisions of P.L.1961, c.49 (C.52:14-17.25 et seq.) applicable to the State Health Benefits Program shall, except as expressly stated in the School Employees' Health Benefits Program Act, be construed as applicable to participating employers and to their employees and to dependents of such employees, and to retirees and to dependents of such retirees, in the School Employees' Health Benefits Program.

L.2007, c.103, s.41.



Section 52:14-17.46A - Funding Of Health Care Benefits For Retirees From Certain Educational Employment.

52:14-17.46a Funding of health care benefits for retirees from certain educational employment.

49.Effective July 1, 2007, health care benefits for qualified retirees and their dependents as provided by section 3 of P.L.1987, c.384 (C.52:14-17.32f), section 2 of P.L.1992, c.126 (C.52:14-17.32f1) and section 1 of P.L.1995, c.357 (C.52:14-17.32f2) shall be funded and paid by the State through a separate fund established in the Department of the Treasury. Beginning with the valuation period ending June 30, 2007, the Director of the Division of Pensions and Benefits shall annually compute a contribution to fund these health care benefits which shall be the amount necessary to pay the anticipated premiums or periodic charges for the benefits for the following valuation period and to provide that the balance in the fund as of the end of the following valuation period shall be increased by 3/5 of 1% of the salary of the active members for the valuation period. If the assets in the fund are insufficient to pay the premiums or periodic charges for the benefits, such premiums or periodic charges shall be paid directly by the State. Nothing hereinabove shall alter health care benefits for qualified retirees and their dependents or relieve the State from its acknowledged obligation to fund the benefits.

L.2007, c.103, s.49.



Section 52:14-17.50 - Management, Consulting Contracts; Purpose

52:14-17.50. Management, consulting contracts; purpose
The Director of the Division of Budget and Accounting in the Department of the Treasury with the approval of the President of the Senate and Speaker of the General Assembly is authorized to enter into annual contracts on behalf of the State with a recognized management consulting firm of its selection to prepare, and from time to time revise, a thorough study of wages, salaries, benefits, work productivity and working conditions of State employees and comparison thereof with comparable private employment, with the ends in view of providing the Governor and the Legislature with standards and guidelines for use in the preparation of annual budgets and appropriation acts for the support of the State Government that will permit fair treatment of State employees and permit the State to gain and maintain a competitive position in its recruitment and retention of employees.

L.1968, c. 304, s. 1, eff. Sept. 13, 1968.



Section 52:14-18 - Annual Reports Of State Departments, Boards And Officers; Time For Making; Penalty.

52:14-18 Annual reports of State departments, boards and officers; time for making; penalty.

52:14-18. Except as otherwise expressly provided by law, all boards, commissions, institutions, departments, state officers and other persons required by law to present an annual report to the Governor or to the Legislature, shall make report as of the thirtieth day of June annually, and shall complete the report and provide notice that it is available to the governor on or before the thirtieth day of November.

Any officer, commissioner or other person who shall fail to deliver his report on or before the thirtieth day of November shall, as a penalty, forfeit one-half his salary or compensation from the thirtieth day of November until the time when such report shall be so presented, and such forfeited compensation shall be withheld by the comptroller and treasurer.

amended 2011, c.184, s.2.



Section 52:14-18.1 - Time For Making Annual Reports

52:14-18.1. Time for making annual reports
Any department, board, commission and agency of the State Government required to make an annual report to the Governor or the Governor and the Legislature as to its operations for a calendar year shall make such report on or before the following March 1.

L.1968, c. 338, s. 1, eff. Nov. 13, 1968.



Section 52:14-19 - Reports Other Than Annual Reports; Time For Making.

52:14-19 Reports other than annual reports; time for making.

52:14-19. Reports other than annual reports; time for making. All boards, commissions and officers of the State required by law, joint resolution, or otherwise to report to the Governor or Legislature upon any matter whatever, shall, unless otherwise specially directed, complete the report at least 10 days previous to the first day of January next following the date of their appointment, and notice of the availability of the report shall be delivered to the Legislature on the first day of the session.

This section shall not apply to the annual reports of State boards, commissions, institutions, departments or officers.

amended 1991, c.164, s.1; 2011, c.184, s.3.



Section 52:14-19.1 - Submission Of Reports To The Legislature.

52:14-19.1 Submission of reports to the Legislature.

2.Notwithstanding any other law to the contrary, all boards, commissions, institutions, departments, agencies, State officers and employees and other persons required by law to make available, submit, forward, or otherwise transmit to the Legislature or to the members of the Legislature a report, study, survey, publication or other document shall, in lieu of distributing a copy thereof to each member, meet this requirement of law by: a. preparing the document for examination and approval in the manner provided by law; and, b. submitting notice of availability of the approved document to the President of the Senate, Speaker of the General Assembly and the Director of Public Information in the Office of Legislative Services. The Director of Public Information shall submit to the Secretary of the Senate, the Clerk of the General Assembly and the members of the Legislature a notice containing the title of the document and the name of the agency issuing the document, that notice to be distributed to the members in the same manner as provided for the distribution of transcripts of public hearings. A copy of any such document shall be made available to any member of the Legislature upon request, or pursuant to such procedures as may be provided by the respective Houses of the Legislature.

This section shall not apply to any reporting requirements or procedures specified in the State Constitution, nor to any information required by law to be submitted to the Legislative Counsel, State Auditor, Legislative Budget and Finance Officer, the Joint Budget Oversight Committee, or the Joint Legislative Committee on Ethical Standards.

L.1991, c.164, s.2; amended 2011, c.184, s.4.



Section 52:14-20 - Editing And Printing Of Official Reports; Duties Of State Librarian; Approval Of Governor

52:14-20. Editing and printing of official reports; duties of state librarian; approval of governor
The state librarian, subject to the approval of the governor, shall critically examine, edit and prepare appropriate indexes of all official reports presented by any official, institution, board, commission or department of the state, and determine what parts, if any, and the number of copies of such reports which shall be printed. No official report shall be printed unless so examined and edited by the state librarian and approved by the governor.

This section shall not apply to any report of any legislative committee or commission.



Section 52:14-20.1 - Reports, Publications Made Available, Notice.

52:14-20.1 Reports, publications made available, notice.

1.All reports and publications produced by the State, or any agency of the State, that are to be submitted to the Governor or the Legislature, or made available to the public, shall be posted on the Internet in lieu of printing. A notice of availability of the report or publication shall be distributed to the Governor or the Legislature, as the case may be. In the case of a report or publication to be made available to the public, an electronic copy and a print copy shall be submitted to the State Librarian. If such reports or publications are printed, six copies shall be submitted to the State Librarian in addition to the one electronic copy.

Upon receiving notice of availability of a report or publication, an individual who is unable to access the document on the Internet may request a printed copy.

The provisions of this section shall not apply to publications produced pursuant to section 7 of P.L.1968, c.410 (C.52:14B-7).

L.2011, c.184, s.1.



Section 52:14-23 - Filing Of Reports

52:14-23. Filing of reports
All official reports required to be filed and not specified to be filed elsewhere shall be filed with the secretary of state.



Section 52:14-24 - Distribution Of Official Reports.

52:14-24 Distribution of official reports.

52:14-24. The custodian of the State House shall, under the direction and control of the State House Commission, cause to be made available on the Internet the various official reports and legislative documents as the State House Commission shall direct. If such reports and documents are printed, six copies shall be submitted to the State Librarian in addition to an electronic copy for the Internet.

amended 2011, c.184, s.5.



Section 52:14-25.1 - Annual Or Special Reports, Publications; Copies Filed In State Library.

52:14-25.1 Annual or special reports, publications; copies filed in State Library.

52:14-25.1. All State officers, departments, commissions, committees, or agencies issuing annual reports or special reports required by law to be submitted to the Governor or to the Legislature of this State, and other State publications of a general informational character, where such reports are printed and electronically produced, shall file with the New Jersey State Library for purposes of permanent public access and distribution one electronic copy and six printed copies. In cases where such reports are made in electronic form only, one electronic copy and one printed copy shall be submitted to the State Library for preservation and permanent reference use. State officers, departments, commissions. committees and agencies shall designate an individual to act as a liaison to the State Library.

amended 1957, c.99, s.1; 1967, c.162, s.1; 2011, c.184, s.6.



Section 52:14-25.3 - Court Decisions, Pamphlet Laws, Etc., Excepted

52:14-25.3. Court decisions, pamphlet laws, etc., excepted
The requirements of sections 52:14-25.1 and 52:14-25.2 of this title are not intended to apply to the decisions of the courts, to the pamphlet laws of the state or to the proceedings of the legislature or to other publications, the distribution of which in printed form is otherwise provided for by law. Nor are the requirements of said sections intended to apply to official opinions of the attorney general or to reports made as a part of the routine proceedings or official actions of any state officer, department, board or commission.



Section 52:14-26 - Establishing Fund

52:14-26. Establishing fund
Any board or institution of the state, receiving from the state for its maintenance an annual appropriation of state funds, may, for the purpose of paying such current expenses of maintenance requiring a prompt cash outlay, establish a petty cash expense fund.



Section 52:14-27 - Amount Of Fund

52:14-27. Amount of fund
The state treasurer, upon the warrant of the state comptroller, may, for the purpose aforesaid, pay to the treasurer of such board or institution or to the person or official acting as such, from the annual appropriation of state funds for its maintenance, an amount necessary therefor not exceeding two thousand dollars in any fiscal year, upon the application in writing by the management of such board or institution.



Section 52:14-28 - Monthly Account Of Disbursement Of Fund

52:14-28. Monthly account of disbursement of fund
The treasurer of the board or institution, or the official acting as such, shall include in the monthly schedule of expenses as provided by section 52:19-18 of this title, a detailed monthly account of the disbursement of the fund accompanied by appropriate vouchers therefor approved by the management of the board or institution, and shall devote the sum thereof when received from the state treasurer to the reimbursement of the fund.



Section 52:14-29 - Annual Repayment Of Fund

52:14-29. Annual repayment of fund
On the twentieth of June of each year the treasurer of such board or institution shall pay to the state treasurer the full amount received by him from the state during the current fiscal year for the creation or establishment of the fund.



Section 52:14-30 - Comptroller To Decide Question Respecting Fund

52:14-30. Comptroller to decide question respecting fund
Any question arising with reference to the amount to be allowed each institution or board, the expenditure thereof, the accounting therefor, and the repayment thereof to the state treasurer, shall be finally determined by the ruling of the state comptroller.



Section 52:14-31 - Federal And State Bonds; Bonds Or Notes Secured By Property Within State; Limitations

52:14-31. Federal and state bonds; bonds or notes secured by property within State; limitations
All boards, commissions and heads of departments of the State Government may invest moneys or funds in their possession in the following securities:

a. Bonds of the United States of America.

b. Bonds of the State of New Jersey, or of any municipality thereof, including school districts.

c. Mortgage bonds or notes secured by property within the State of New Jersey and insured by the Federal housing administrator.

No investment of such funds shall be made where the total debt of any such municipality, including the school debt, shall exceed thirty per centum (30%) of the assessed valuation of all the real and personal property therein; but in ascertaining the total indebtedness, credit shall be allowed only for such moneys or property as shall be in the sinking fund.

Amended by L.1948, c. 197, p. 974, s. 1.



Section 52:14-32 - Notes And Bonds Of Certain Municipalities; "Local Government Board" Defined; Powers Conferred As Additional

52:14-32. Notes and bonds of certain municipalities; "local government board" defined; powers conferred as additional
All boards, commissions, officers of the State and heads of departments of the State Government authorized to invest moneys or funds may invest moneys or funds in their possession in the notes, bonds or other obligations of any municipality of the State which have heretofore been or shall hereafter be issued pursuant to a resolution or ordinance adopted by the proper officers of such municipality in a form certified, approved, indorsed or consented to by the local government board or issued with approval or consent in writing on behalf of such local government board.

The words "local government board" shall mean the Local Government Board of the Division of Local Government in the State Department of Taxation and Finance, or the commission referred to in section six hundred fifty-seven of the act entitled "An act to authorize and regulate the issuance of bonds and other obligations and the incurring of indebtedness by county, city, borough, town, township, village or any other municipality, other than a school district (Revision of 1935)," approved March twentieth, one thousand nine hundred and thirty-five (P.L.1935, c. 77) or in section 40:1-67 of the Revised Statutes, or the commission referred to in section 52:27-1 of this Title and having and exercising with respect to such municipality the powers and duties prescribed by chapter twenty-seven of this Title (s. 52:27-1 et seq.), or any board, commission, officer or other agency of the State Government which may succeed to and exercise the powers and duties of such Local Government Board or either such commission.

The powers conferred by this section shall be in addition to the powers conferred by every other law, and notes, bonds and other obligations may be purchased hereunder notwithstanding the restrictions contained in any other laws.

Amended by L.1948, c. 94, p. 531, s. 1.



Section 52:14-33 - Acceptance Of Preferred Bank Stock To Extent Of Money On Deposit; Exercise Of Rights Incidental To Ownership

52:14-33. Acceptance of preferred bank stock to extent of money on deposit; exercise of rights incidental to ownership
Any officer, commission or board of this State, having money of the State or of such board or commission on deposit in any national bank transacting business in this State, or any bank or trust company organized under the laws of this State, may subscribe to and accept preferred stock in any such national bank, or bank or trust company of this State, in whole or in part to the extent of such deposit, where the Comptroller of the Currency of the United States, or the Commissioner of Banking and Insurance of this State, as the case may be, shall certify in writing to any such officer, commission or board of this State, that the same is advisable in the public interest. Such officer, board, or commission of this State and his or their successors, shall have and may, in his or their discretion, exercise all the rights incidental to the ownership of such stock, and may sell, transfer, or exchange such stock upon such terms and conditions, and for such consideration as such officer, board, or commission of this State shall deem advisable or advantageous. Such officer, board, or commission of this State shall have power to participate in and to consent to any amendment or amendments to the certificate of incorporation of such national bank or of such bank or trust company of this State, now or hereafter authorized by law, and may do all acts and things required or necessary to make such amendment or amendments effective according to their terms.

Amended by L.1944, c. 13, p. 38, s. 1.



Section 52:14-34 - Filing And Preservation Of Records, Accounts And Papers Of Departments

52:14-34. Filing and preservation of records, accounts and papers of departments
All state departments, institutions, boards, commissions and officials shall file all vouchers, bills, checks, minutes and all other papers and books relating to the conduct and accounts of their respective offices in their respective offices, at least once each month, where the same shall be preserved in a safe and secure manner.



Section 52:14-34.1 - Participation In Grants Of Federal Funds; Notice

52:14-34.1. Participation in grants of federal funds; notice
Whenever a State agency makes application, enters into a contract or agreement or submits State plans for participation in and for grants of Federal funds under any Federal law which are not appropriated by the Legislature, the agency making such application shall at the time of such action, notify the Director of the Division of Budget and Accounting, the Director of Legislative Budget and Finance, the chairman of the Senate Appropriations Committee and the chairman of the Assembly Appropriations Committee on forms and in a manner prescribed by the Director of the Division of Budget and Accounting.

L.1968, c. 273, s. 1, eff. Sept. 4, 1968.



Section 52:14-34.2 - Notice Of Amendment Of Application, Contract, Agreement Or State Plan

52:14-34.2. Notice of amendment of application, contract, agreement or state plan
Whenever any such application, contract, agreement or State plan is amended, such agency shall notify each such officer of such action in a manner prescribed by the Director of the Division of Budget and Accounting.

L.1968, c. 273, s. 2, eff. Sept. 4, 1968.



Section 52:14-34.3 - Progress Report; Final Report

52:14-34.3. Progress report; final report
Such agency shall furnish to each such officer a progress report in relation to each such application, contract, agreement or State plan at least once in each 6 months period following the date of the filing of the application, contract, agreement or State plan and shall also file with each such officer a final report as to the final disposition of each such application, contract, agreement or State plan.

L.1968, c. 273, s. 3, eff. Sept. 4, 1968.



Section 52:14-34.4 - Notice Of Fund Availability

52:14-34.4. Notice of fund availability
In addition to all other notification requirements imposed by law, each State department, agency and commission which awards federal or State grant funds shall publish notice regarding the availability of those funds in the New Jersey Register or an appropriate publication of the department, agency or commission. The published notice shall include:

a. the names of the grant programs that have funds available;

b. the purpose for which the grant program funds shall be used;

c. the amount of money in the grant program;

d. the groups or entities (citizens, counties, municipalities of a certain class, etc.) which may apply for funding under the grant program;

e. the qualifications an applicant needs to be considered for the grant program;

f. the procedure for eligible entities to apply for grant funds;

g. the address of the division, office or official receiving the application;

h. the deadline by which applications must be submitted to that division, office or official; and

i. the date by which applicants shall be notified whether they will receive funds under the grant program.

P.L. 1987,c.7, s. 1.



Section 52:14-34.5 - Publication Of Notice

52:14-34.5. Publication of notice
A State department, agency or commission using a publication other than the New Jersey Register for the purposes of this act shall publish in the New Jersey Register, at least semi-annually, the name of the publication; the volume and issue, catalogue number, series and number, or other identification of the specific publication; and the address of the division, office or official distributing the publication. This section shall not apply to new grant programs which are not contained in the department, agency or commission publication.

L. 1987, c. 7, s. 2.



Section 52:14-34.6 - Rules, Regulations

52:14-34.6. Rules, regulations
The Director of the Office of Administrative Law may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) for purposes of implementing the provisions of this act.

L. 1987, c. 7, s. 3.



Section 52:14-34.7 - State License, Permit Establishments, Administrators, Duties

52:14-34.7. State license, permit establishments, administrators, duties
40. The manager or other chief administrative officer of any office or commercial establishment where State licenses or permits, other than licenses or permits issued by a professional or occupational board established under the laws of this State, are available to individual members of the public shall:

a. cause copies of the voter registration forms and instructions furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be displayed at the office or commercial establishment and to be made available to each person who, when appearing in person at such location to obtain a State license or permit, may wish, on a voluntary basis, to register to vote;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to each such office or establishment; and

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each office or establishment which provides services under any program administered thereby which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4).

L.1994,c.182,s.40.



Section 52:14-35 - Sale Of Certain Port Of New York Authority Bonds Authorized; Proceeds For Emergency Relief Purposes

52:14-35. Sale of certain Port of New York Authority bonds authorized; proceeds for emergency relief purposes
The governor, treasurer and comptroller constituting the sinking fund commission are hereby authorized to make private sale at not less than par and accrued interest of the bonds to be delivered to the state in liquidation of its claim against the Port of New York Authority for moneys advanced in the construction of the George Washington bridge.

The moneys received by the state from the sale of the aforesaid bonds shall be credited by the treasurer to the emergency relief account, and used solely for emergency relief purposes.



Section 52:14-35.1 - Resolutions Of State House Commission And Political Subdivisions' Governing Bodies In Connection With Rationing Authorized

52:14-35.1. Resolutions of State House Commission and political subdivisions' governing bodies in connection with rationing authorized
Whenever any Federal or State law or any rule or regulation made thereunder requires or permits the operation of a ration bank account or any administrative action in connection with any rationing program by this State, or any county, municipality, school district or other political subdivision of this State, or by any board, body, agency or commission of this State, or of any county, municipality or school district thereof, the State House Commission, in the case of the State, and the governing body in the case of such county, municipality, school district or other political subdivision, may by resolution provide for any action necessary or expedient in connection with the operation of such ration bank account or in connection with such administrative action.

L.1943, c. 142, p. 391, s. 1.



Section 52:14-36 - Account Authorized

52:14-36. Account authorized
The Comptroller of the Treasury is hereby authorized and directed to set up an account in the General State Fund entitled "post-war reserve account."

L.1944, c. 218, p. 757, s. 1.



Section 52:14-37 - Transfers To Account

52:14-37. Transfers to account
At the end of each fiscal year the Comptroller of the Treasury shall advise the Governor as to which sums might be transferred to this account from surpluses in either the General State Fund or the State Highway System Fund and, upon certification by the Governor, such sums shall be transferred and credited to the post-war reserve account; provided, however, that no moneys which have been or shall be appropriated or allotted as State aid to counties, municipalities or school districts shall be subject to the provisions of this act.

L.1944, c. 218, p. 757, s. 2.



Section 52:14-38 - Investments

52:14-38. Investments
The Governor, Comptroller of the Treasury and State Treasurer are hereby authorized and empowered to invest and to liquidate the sums credited to the post-war reserve account in the United States Government bonds.

L.1944, c. 218, p. 758, s. 3.



Section 52:14-39 - Interest

52:14-39. Interest
All interest earned on said investments shall be credited to and become a part of the post-war reserve fund.

L.1944, c. 218, p. 758, s. 4.



Section 52:14A-1 - Short Title

52:14A-1. Short title
This act shall be known and may be cited as the "Emergency Interim Executive Succession Act."

L.1963, c. 117, s. 1, eff. June 28, 1963.



Section 52:14A-2 - Declaration Of Policy

52:14A-2. Declaration of policy
Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the Government of the State; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers who can exercise the powers and discharge the duties of Governor and for emergency interim succession to governmental offices of this State in the event the incumbents thereof (and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices) are unavailable to perform the duties and functions of such offices.

L.1963, c. 117, s. 2.



Section 52:14A-3 - Definitions

52:14A-3. Definitions
Unless otherwise clearly required by the context, as used in this act:

(a) "Attack" means any attack or series of actions by an enemy of the United States causing, or which may cause, substantial damage or injury to property or persons in the United States in any manner by sabotage, bombs, missiles, shellfire, atomic, radiological, chemical, bacteriological, biological means or other weapons or methods.

(b) "Emergency interim successor" means a person designated pursuant to this act, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution and Statutes, or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(c) "Office" includes all State offices, the power and duties of which are defined by the Constitution and Statutes, except the office of Governor, and except those in the Legislature and the Judiciary.

(d) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the power and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable, for physical, mental, legal or other reasons, to exercise the powers and discharge the duties of the office.

L.1963, c. 117, s. 3.



Section 52:14A-4 - Additional Successors To Office Of Governor

52:14A-4. Additional successors to office of Governor
In the event that the Governor, for any reason, is not able to exercise and discharge the functions, powers and duties of his office, or is unavailable, the functions, powers and duties of such office shall devolve in the manner provided in Article V, Section 1 of the Constitution of the State of New Jersey. In the event that the persons upon whom such functions, powers and duties devolve, under such provisions of the Constitution, are not able to exercise the same or are unavailable, then such functions, powers and duties shall devolve upon the Attorney General, for the time being; and in the event that he is unable to exercise the powers and duties of such office or is unavailable, then upon the State Highway Commissioner, for the time being; and in the event that he is unable to exercise the powers and duties of such office or is unavailable, then upon such person as the Legislature by majority vote of the total number of available legislators and emergency interim successors, exercising the powers and discharging the duties of legislators not available, in both Houses may designate. Any such official or other person upon whom the powers and duties of the Governor have developed shall exercise the same until a new Governor is elected and qualified. No deputy or emergency interim successor to the aforementioned offices, including such successor to any Senator or Assemblyman may serve as Governor.

L.1963, c. 117, s. 4.



Section 52:14A-5 - Emergency Interim Successors For State Officers

52:14A-5. Emergency interim successors for State officers
All State officers, subject to such regulations as the Governor may issue, shall in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors, specify their order of succession and file such designations with the Secretary of State. All such data shall be opened to public inspection. The officer shall review and revise, as necessary, such designations to insure their current status. The Secretary of State shall inform the Governor and the State officer affected of the failure of any such officer to file such designations. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than 3, nor more than 7, such deputies or emergency interim successors or any combination thereof, at any time. In the event that any State officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the said powers of his office shall be exercised and the said duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise said powers and discharge said duties only until such time as the Governor under the Constitution or authority other than this act (or other official authorized under the Constitution or this act to exercise the powers and discharge the duties of the office of Governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer (or his deputy or a preceding named emergency interim successor) becomes available to exercise, or resume the exercise of, the powers and discharge the duties of his office.

L.1963, c. 117, s. 5.



Section 52:14A-6 - Formalities Of Taking Office

52:14A-6. Formalities of taking office
At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

L.1963, c. 117, s. 6.



Section 52:14A-7 - Period In Which Authority May Be Exercised

52:14A-7. Period in which authority may be exercised
Officials and other persons authorized to act as Governor pursuant to this act and emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack has occurred and until a successor is appointed or elected and qualified according to law, or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office. The Legislature, by concurrent resolution, may at any time terminate the authority of any emergency interim successors to exercise the powers and discharge the duties of any office.

L.1963, c. 117, s. 7.



Section 52:14A-8 - Removal Of Designees

52:14A-8. Removal of designees
Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this act, including section 7 hereof, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

L.1963, c. 117, s. 8.



Section 52:14A-9 - Disputes

52:14A-9. Disputes
Any dispute, after an attack, arising under this act with respect to an office in the Executive Branch of the State Government (except a dispute of fact relative to the office of Governor) shall be adjudicated by the Governor (or other official exercising the powers and discharging the duties of the office of Governor) and his decision shall be final.

L.1963, c. 117, s. 9.



Section 52:14A-10 - Separability Clause

52:14A-10. Separability clause
If a part of this act is invalid, all valid parts that are separable from the invalid part remain in effect. If a part of this act is invalid in one or more of its applications, the part remains in effect in all valid applications that are separable from the invalid applications.

L.1963, c. 117, s. 10.



Section 52:14B-1 - Short Title

52:14B-1. Short title
This act shall be known and may be cited as the "Administrative Procedure Act."

L.1968, c. 410, s. 1, eff. Sept. 1, 1969.



Section 52:14B-2 - Definitions.

52:14B-2 Definitions.

2.As used in this act:

"Administrative adjudication" or "adjudication" includes any and every final determination, decision, or order made or rendered in any contested case.

"Administrative rule" or "rule," when not otherwise modified, means each agency statement of general applicability and continuing effect that implements or interprets law or policy, or describes the organization, procedure or practice requirements of any agency. The term includes the amendment or repeal of any rule, but does not include: (1) statements concerning the internal management or discipline of any agency; (2) intra-agency and inter-agency statements; and (3) agency decisions and findings in contested cases.

"Contested case" means a proceeding, including any licensing proceeding, in which the legal rights, duties, obligations, privileges, benefits or other legal relations of specific parties are required by constitutional right or by statute to be determined by an agency by decisions, determinations, or orders, addressed to them or disposing of their interests, after opportunity for an agency hearing, but shall not include any proceeding in the Division of Taxation, Department of the Treasury, which is reviewable de novo by the Tax Court.

"Director" means the Director and Chief Administrative Law Judge of the Office of Administrative Law, unless otherwise indicated by context.

"Electronic mailing list " means a computer program that allows agency website visitors, at their discretion, to subscribe to, or unsubscribe from, an e-mail discussion group or e-mail mailing list controlled by the agency, and which program enables the agency to automatically send e-mail messages to multiple e-mail addresses on the user-generated subscriber list.

"Head of the agency" means and includes the individual or group of individuals constituting the highest authority within any agency authorized or required by law to render an adjudication in a contested case.

"License" includes the whole or part of any agency license, permit, certificate, approval, chapter, registration or other form of permission required by law.

"Secretary" means the Secretary of State.

"State agency" or "agency" shall include each of the principal departments in the executive branch of the State Government, and all boards, divisions, commissions, agencies, departments, councils, authorities, offices or officers within any such departments now existing or hereafter established and authorized by statute to make, adopt or promulgate rules or adjudicate contested cases, except the office of the Governor.

"URL address" means a Uniform Resource Locator address, which is used for the purposes of Internet navigation and is commonly referred to as a website link, and which uses a protocol, such as "http", and a domain name to identify, and provide website visitors with direct access to, a particular Internet file or website page.

L.1968, c.410, s.2; amended 1980, c.166; 1981, c.27, s.10; 1981, c.511, s.21; 1993, c.343, s.1; 2013, c.259, s.1.



Section 52:14B-3 - Additional Requirements For Rule-making.

52:14B-3 Additional requirements for rule-making.

3.In addition to other rule-making requirements imposed by law, each agency shall:

(1)adopt as a rule a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests;

(2)adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency, and if not otherwise set forth in an agency's rules, a table of all permits and their fees, violations and penalties, deadlines, processing times and appeals procedures. A complete list of the agency's permits, fees, violations, penalties, deadlines, processing times, and appeals procedures shall also be made available for public viewing through publication on the agency's Internet website;

(3)make available for public viewing, through publication on the agency's Internet website, and through any other means, all final agency orders, decisions, and opinions, in accordance with the provisions of chapter 73 of the laws of 1963 as amended and supplemented (C.47:1A-1 et seq.);

(4)make available for public viewing, through publication on the agency's Internet website, all of the agency's rule-making and public hearing notices, publicity documents, press releases, final and non-confidential agency reports, and rule-making petitions received by the agency pursuant to subsection (f) of section 4 of P.L.1968, c.410 (C.52:14B-4); and

(5)publish in the New Jersey Register a quarterly calendar setting forth a schedule of the agency's anticipated rule-making activities for the next six months. The calendar shall include the name of the agency and agency head, a citation to the legal authority authorizing the rule-making action and a synopsis of the subject matter and the objective or purpose of the agency's proposed rules.

In a manner prescribed by the Director of the Office of Administrative Law, each agency shall appropriately publicize that copies of its calendar are available to interested persons for a reasonable fee. The amount of the fee shall be set by the director.

An agency shall notify the Director of the Office of Administrative Law when it wishes to amend its calendar of rule-making activities. Any amendment which involves the addition of any rule-making activity to an agency's calendar shall provide that the agency shall take no action on that matter until at least 45 days following the first publication of the amended calendar in which the announcement of that proposed rule-making activity first appears.

The provisions of this paragraph shall not apply to rule-making:

(a)required or authorized by federal law when failure to adopt rules in a timely manner will prejudice the State;

(b)subject to a specific statutory authorization requiring promulgation in a lesser time period;

(c)involving an imminent peril subject to provisions of subsection (c) of section 4 of P.L.1968, c.410 (C.52:14B-4);

(d)for which the agency has published a notice of pre-proposal of a rule in accordance with rules adopted by the Director of the Office of Administrative Law; or

(e)for which a comment period of at least 60 days is provided.

A proposed rule falling within any of the exceptions to the provisions of this subsection shall so indicate in the notice of proposal.

L.1968, c.410, s.3; amended 2001, c.5, s.1; 2013, c.259, s.3.



Section 52:14B-3.1 - Findings, Declarations

52:14B-3.1. Findings, declarations
1. The Legislature finds and declares that:



a. Under the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) all interested persons are afforded reasonable opportunity to submit data, views or arguments, orally or in writing, during any proceedings involving a permit decision;

b. Persons who have particularized property interests or who are directly affected by a permitting decision have constitutional and statutory rights and remedies;

c. To allow State agencies without specific statutory authorization to promulgate rules and regulations which afford third parties, who have no particularized property interests or who are not directly affected by a permitting decision, to appeal that decision would give rise to a chaotic unpredictability and instability that would be most disconcerting to New Jersey's business climate and would cripple economic development in our State; and

d. It is, therefore, altogether fitting and proper, and within the public interest, to prohibit State agencies from promulgating rules and regulations which would allow third party appeals of permit decisions unless specifically authorized to do so by federal law or State statute.

L.1993,c.359,s.1.



Section 52:14B-3.2 - Definitions

52:14B-3.2. Definitions
2. As used in this act:



"Permit decision" means a decision by a State agency to grant, deny, modify, suspend or revoke any agency license, permit, certificate, approval, chapter, registration or other form of permission required by law, other than a license or certificate issued to an individual for the practice of a profession or occupation.

"State agency" or "agency" means and includes each of the principal departments in the executive branch of the State government, and all boards, divisions, commissions, agencies, councils, authorities, offices or officers within any such departments which are authorized to grant, deny, modify, suspend, or revoke a license, permit, certificate, approval, chapter, registration or other form of permission required by law, other than a license or certificate issued to an individual for the practice of a profession or occupation.

"Third party" means any person other than:



a. An applicant for any agency license, permit, certificate, approval, chapter, registration or other form of permission required by law;

b. A State agency; or



c. A person who has particularized property interest sufficient to require a hearing on constitutional or statutory grounds.

L.1993,c.359,s.2.



Section 52:14B-3.3 - Appeal Of Permit Decision By Third Party

52:14B-3.3. Appeal of permit decision by third party
3. a. Except as otherwise required by federal law or by a statute that specifically allows a third party to appeal a permit decision, a State agency shall not promulgate any rule or regulation that would allow a third party to appeal a permit decision.

b. Nothing herein shall be construed as abrogating or otherwise limiting any person's constitutional and statutory rights to appeal a permit decision.

L.1993,c.359,s.3.



Section 52:14B-3A - Regulations Relative To State Agency Rule-making; "Regulatory Guidance Document" Defined.

52:14B-3a Regulations relative to State agency rule-making; "regulatory guidance document" defined.

1. a. A State agency shall follow the administrative rule-making requirements set forth in the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and shall only implement rules that have been adopted in accordance with those rule-making requirements.

b.No State agency shall utilize regulatory guidance documents that have not been adopted as rules in accordance with P.L.1968, c.410 unless the agency makes such documents readily available to the regulated community through appropriate means, including but not limited to posting in a prominent place on the website for the agency.

c.A regulatory guidance document that has not been adopted as a rule pursuant to P.L.1968, c.410, shall not:

(1)impose any new or additional requirements that are not included in the State or federal law or rule that the regulatory guidance document is intended to clarify or explain; or

(2)be used by the State agency as a substitute for the State or federal law or rule for enforcement purposes.

d.As used in this section, "regulatory guidance document" means any policy memorandum or other similar document used by a State agency to provide technical or regulatory assistance or direction to the regulated community to facilitate compliance with a State or federal law or a rule adopted pursuant to P.L.1968, c.410, but shall not include technical manuals adopted by the Department of Environmental Protection pursuant to section 1 of P.L.1991, c.422 (C.13:1D-111).

e.Nothing in this section shall be construed to require the disclosure of any information or record that is protected from disclosure by law, court order or rule of court, or to abrogate or erode any privilege or grant of confidentiality heretofore established or recognized by the Constitution of this State, statute, court rule or judicial case law.

L.2011, c.215, s.1.



Section 52:14B-4 - Adoption, Amendment, Repeal Of Rules.

52:14B-4 Adoption, amendment, repeal of rules.

4. (a) Prior to the adoption, amendment, or repeal of any rule, except as may be otherwise provided, the agency shall:

(1)Give at least 30 days' notice of its intended action. The notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, and the time when, the place where, and the manner in which interested persons may present their views thereon. The notice shall be mailed to all persons who have made timely requests of the agency for advance notice of its rule-making proceedings and, in addition to any other public notice required by law, shall be published in the New Jersey Register. Notice shall also be distributed to the news media maintaining a press office to cover the State House Complex, and made available for public viewing through publication on the agency's Internet website. Each agency shall additionally publicize the intended action and shall adopt rules to prescribe the manner in which it will do so. In order to inform those persons most likely to be affected by or interested in the intended action, each agency shall distribute notice of its intended action to interested persons, and shall publicize the same, through the use of an electronic mailing list or similar type of subscription-based e-mail service. Additional publicity methods that may be employed include publication of the notice in newspapers of general circulation or in trade, industry, governmental or professional publications, distribution of press releases to the news media and posting of notices in appropriate locations, including the agency's Internet website. The rules shall prescribe the circumstances under which each additional method shall be employed;

(2)Prepare for public distribution at the time the notice appears in the Register, and make available for public viewing through publication on the agency's Internet website, a statement setting forth a summary of the proposed rule, as well as a clear and concise explanation of the purpose and effect of the rule, the specific legal authority under which its adoption is authorized, a description of the expected socio-economic impact of the rule, a regulatory flexibility analysis, or the statement of finding that a regulatory flexibility analysis is not required, as provided in section 4 of P.L.1986, c.169 (C.52:14B-19), a jobs impact statement which shall include an assessment of the number of jobs to be generated or lost if the proposed rule takes effect, an agriculture industry impact statement as provided in section 7 of P.L.1998, c.48 (C.4:1C-10.3), and a housing affordability impact statement and a smart growth development impact statement, as provided in section 31 of P.L.2008, c.46 (C.52:14B-4.1b);

(3)Afford all interested persons a reasonable opportunity to submit data, views, comments, or arguments, orally or in writing. The agency shall consider fully all written and oral submissions respecting the proposed rule, including any written submissions that are received by the agency through its e-mail systems or electronic mailing lists. If within 30 days of the publication of the proposed rule sufficient public interest is demonstrated in an extension of the time for submissions, the agency shall provide an additional 30-day period for the receipt of submissions by interested parties. The agency shall not adopt the proposed rule until after the end of that 30-day extension.

The agency shall conduct a public hearing on the proposed rule at the request of a committee of the Legislature, or a governmental agency or subdivision, or if sufficient public interest is shown, provided such request is made to the agency within 30 days following publication of the proposed rule in the Register. The agency shall provide at least 15 days' notice of such hearing, shall publish such hearing notice on its Internet website, and shall conduct the hearing in accordance with the provisions of subsection (g) of this section.

The head of each agency shall adopt as part of its rules of practice adopted pursuant to section 3 of P.L.1968, c.410 (C.52:14B-3) definite standards of what constitutes sufficient public interest for conducting a public hearing and for granting an extension pursuant to this paragraph; and

(4)Prepare for public distribution, and make available for public viewing through publication on the agency's Internet website, a report listing all parties offering written or oral submissions concerning the rule, summarizing the content of the submissions and providing the agency's response to the data, views, comments, and arguments contained in the submissions.

(b)A rule prescribing the organization of an agency may be adopted at any time without prior notice or hearing. Such rules shall be effective upon filing in accordance with section 5 of P.L.1968, c.410 (C.52:14B-5) or upon any later date specified by the agency.

(c)If an agency finds that an imminent peril to the public health, safety, or welfare requires adoption of a rule upon fewer than 30 days' notice and states in writing its reasons for that finding, and the Governor concurs in writing that an imminent peril exists, the agency may proceed to adopt the rule without prior notice or hearing, or upon any abbreviated notice and hearing that it finds practicable. The agency shall publish, on its Internet website, a summary of any rule adopted pursuant to this subsection, and the statement of reasons for the agency's finding that an imminent peril exists. Any rule adopted pursuant to this subsection shall be effective for a period of not more than 60 days, unless each house of the Legislature passes a resolution concurring in its extension for a period of not more than 60 additional days. The rule shall not be effective for more than 120 days unless repromulgated in accordance with normal rule-making procedures.

(d)No rule hereafter adopted is valid unless adopted in substantial compliance with P.L.1968, c.410 (C.52:14B-1 et seq.). A proceeding to contest any rule on the ground of noncompliance with the procedural requirements of P.L.1968, c.410 (C.52:14B-1 et seq.) shall be commenced within one year from the effective date of the rule.

(e)An agency may file a notice of intent with respect to a proposed rule-making proceeding with the Office of Administrative Law, for publication in the New Jersey Register at any time prior to the formal notice of action required in subsection (a) of this section. The notice shall be for the purpose of eliciting the views of interested parties on an action prior to the filing of a formal rule proposal. Such notice shall be distributed to interested persons through the use of an electronic mailing list or similar type of subscription-based e-mail service, and made available for public viewing through publication on the agency's Internet website. The agency shall afford all interested persons a reasonable opportunity to submit data, views, comments, or arguments, orally or in writing, on the proposed action, and shall fully consider all written and oral submissions, including any written submissions received by the agency through its e-mail systems or electronic mailing lists. An agency may use informal conferences and consultations as means of obtaining the viewpoints and advice of interested persons with respect to contemplated rule-making. An agency may also appoint committees of experts or interested persons or representatives of the general public to advise it with respect to any contemplated rule-making.

(f)An interested person may petition an agency to adopt a new rule, or amend or repeal any existing rule. Such petition may be submitted to the agency through mail, e-mail, electronic mailing list, or through any other means. Each agency shall prescribe by rule the form for the petition and the procedure for the consideration and disposition of the petition. The petition shall state clearly and concisely:

(1)The substance or nature of the rule-making which is requested;

(2)The reasons for the request and the petitioner's interest in the request;

(3)References to the authority of the agency to take the requested action.

The petitioner may provide the text of the proposed new rule, amended rule or repealed rule.

Within 60 days following receipt by an agency of any such petition, the agency shall either: (i) deny the petition, giving a written statement of its reasons; (ii) grant the petition and initiate a rule-making proceeding within 90 days of granting the petition; or (iii) refer the matter for further deliberations which shall be concluded within 90 days of referring the matter for further deliberations. Upon conclusion of such further deliberations, the agency shall either deny the petition and provide a written statement of its reasons or grant the petition and initiate a rule-making proceeding within 90 days. Upon the receipt of the petition, the agency shall file a notice stating the name of the petitioner and the nature of the request with the Office of Administrative Law for publication in the New Jersey Register. Notice of formal agency action on such petition shall also be filed with the Office of Administrative Law for publication in the Register, and shall be made available for public viewing through publication on the agency's Internet website.

If an agency fails to act in accordance with the time frame set forth in the preceding paragraph, upon written request by the petitioner, the Director of the Office of Administrative Law shall order a public hearing on the rule-making petition and shall provide the agency with a notice of the director's intent to hold the public hearing if the agency does not. If the agency does not provide notice of a hearing within 15 days of the director's notice, the director shall schedule, and provide the public with a notice of, that hearing at least 15 days prior thereto. Hearing notice shall also be made available for public viewing through publication on the agency's Internet website. If the public hearing is held by the Office of Administrative Law, it shall be conducted by an administrative law judge, a person on assignment from another agency, a person from the Office of Administrative Law assigned pursuant to subsection o. of section 5 of P.L.1978, c.67 (C.52:14F-5), or an independent contractor assigned by the director. The petitioner and the agency shall participate in the public hearing and shall present a summary of their positions on the petition, a summary of the factual information on which their positions on the petition are based and shall respond to questions posed by any interested party. The hearing procedure shall otherwise be consistent with the requirements for the conduct of a public hearing as prescribed in subsection (g) of section 4 of P.L.1968, c.410 (C.52:14B-4), except that the person assigned to conduct the hearing shall make a report summarizing the factual record presented and the arguments for and against proceeding with a rule proposal based upon the petition. This report shall be filed with the agency and delivered or mailed to the petitioner. A copy of the report shall be filed with the Legislature along with the petition for rule-making.

(g)All public hearings shall be conducted by a hearing officer, who may be an official of the agency, a member of its staff, a person on assignment from another agency, a person from the Office of Administrative Law assigned pursuant to subsection o. of section 5 of P.L.1978, c.67 (C.52:14F-5) or an independent contractor. The hearing officer shall have the responsibility to make recommendations to the agency regarding the adoption, amendment or repeal of a rule. These recommendations shall be made public. At the beginning of each hearing, or series of hearings, the agency, if it has made a proposal, shall present a summary of the factual information on which its proposal is based, and shall respond to questions posed by any interested party. Hearings shall be conducted at such times and in locations which shall afford interested parties the opportunity to attend. A verbatim record of each hearing shall be maintained, and copies of the record shall be available to the public at no more than the actual cost, which shall be that of the agency where the petition for rule-making originated.

L.1968, c.410, s.4; amended 1981, c.27, s.11; 1986, c.169, s.7; 1995, c.166; 1998, c.48, s.4; 2001, c.5, s.2; 2008, c.46, s.3; 2013, c.259, s.4.



Section 52:14B-4.1 - Rules, Submission To Legislature; Referral To Committee

52:14B-4.1. Rules, submission to Legislature; referral to committee
1.Every rule hereafter proposed by a State agency shall be submitted by the Office of Administrative Law to the Senate and General Assembly within two business days of its receipt by the office, and the President of the Senate and the Speaker of the General Assembly shall immediately refer the proposed rule to the appropriate committee in each House.

L.1981,c.27,s.1; amended 2001, c.5, s.6.



Section 52:14B-4.1A - Compliance With Interagency Rules Required; Oal Review For Clarity

52:14B-4.1a. Compliance with interagency rules required; OAL review for clarity
9. a. The director is authorized to refuse to accept from an agency a notice of proposal or notice of adoption which adopts, readopts or amends a rule or regulation, if the director determines that the rule or regulation and its accompanying materials do not comply satisfactorily with the interagency rules of the director. The State agency shall not be authorized to adopt, readopt or amend a rule or regulation where notice of proposal or notice of adoption is refused by the director in accordance with this provision , except by proposing the adoption, readoption or amendment in compliance with agency rules.

b.The Office of Administrative Law, upon its review and determination, shall not accept for publication any notice of intention to adopt, readopt or amend a rule or regulation, a proposed rule, summary of the proposed rule, regulatory impact analysis, or other accompanying materials which lacks a standard of clarity.

As used in this section, "standard of clarity" means the document is written in a reasonably simple and understandable manner which is easily readable. The document is drafted to provide adequate notice to affected persons and interested persons with some subject matter expertise. The document conforms to commonly accepted principles of grammar. The document contains sentences that are as short as practical, and is organized in a sensible manner. The document does not contain double negatives, confusing cross references, convoluted phrasing or unreasonably complex language. Terms of art and words with multiple meanings that may be misinterpreted are defined. The document is sufficiently complete and informative as to permit the public to understand accurately and plainly the legal authority, purposes and expected consequences of the adoption, readoption or amendment of the rule or regulation.

c.The provisions of subsection b. of this section shall not apply to any administrative rule that a State agency adopts to conform to a model code, federal rule, interstate agreement or other similar regulatory measure not written by the State agency but incorporated into an administrative rule. The State agency shall append to the proposed rule for publication a written statement describing the rule which complies with subsection b. of this section.

d.The Governor may, upon written request of a State agency, waive the requirements of this section with respect to the repromulgation, without amendment, of any rule or provision of a rule.

L.2001,c.5,s.9.



Section 52:14B-4.1B - Housing Affordability Impact Analysis.

52:14B-4.1b Housing affordability impact analysis.

31. a. In proposing a rule for adoption, the agency involved shall issue a housing affordability impact analysis regarding the rule, which shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4). Each housing affordability impact analysis shall contain:

(1)A description of the types and an estimate of the number of housing units to which the proposed rule will apply; and

(2)A description of the estimated increase or decrease in the average cost of housing which will be affected by the regulation.

This subsection shall not apply to any proposed rule which the agency finds would impose an insignificant impact, either because the scope of the regulation is minimal, or there is an extreme unlikelihood that the regulation would evoke a change in the average costs associated with housing. The agency's finding and an indication of the basis for its finding shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4).

b.In proposing a rule for adoption, the agency involved shall issue a smart growth development impact analysis regarding the rule, which shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4). Each smart growth development impact analysis shall contain:

(1)A description of the types and an estimate of the number of housing units to which the proposed rule will apply;

(2)A description of the estimated increase or decrease in the availability of affordable housing which will be affected by the regulation; and

(3)A description as to whether the proposed rule will affect in any manner new construction within Planning Area 1 or 2, or within designated centers, under the State Development and Redevelopment Plan.

This subsection shall not apply to any proposed rule which the agency finds would impose an insignificant impact, either because the scope of the regulation is minimal, or there is an extreme unlikelihood that the regulation would evoke a change in the housing production within Planning Area 1 or 2, or within designated centers, under the State Development and Redevelopment Plan. The agency's finding and an indication of the basis for its finding shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4).

For the purposes of complying with this subsection, and in order to avoid duplicative action, an agency may consider a series of closely related rules as one rule.

c.For the purposes of this section, "types" means housing groups distinguished by the following categories: housing reserved for occupancy by very low, low and moderate and middle income households, respectively; single family, two-family, and multi-family housing; rental housing and for-sale housing.

L.2008, c.46, s.31.



Section 52:14B-4.3 - Concurrent Resolution Of Legislature To Invalidate Rules In Whole Or In Part

52:14B-4.3. Concurrent resolution of Legislature to invalidate rules in whole or in part
3.If, pursuant to Article V, section 4, paragraph 6 of the New Jersey Constitution, the Senate and General Assembly adopt a concurrent resolution invalidating a rule or regulation, in whole or in part, or prohibiting a proposed rule or regulation, in whole or in part, from taking effect, the presiding officer of the House of final adoption shall cause the concurrent resolution to be transmitted to the Office of Administrative Law for publication in the New Jersey Register and the New Jersey Administrative Code as an annotation to the rule or regulation.

L.1981,c.27,s.3; amended 2001, c.5, s.7.



Section 52:14B-4.8 - Votes On Concurrent Resolutions; Recordation

52:14B-4.8. Votes on concurrent resolutions; recordation
A vote by the Senate or General Assembly on a concurrent resolution on any action authorized by this act shall be a recorded vote.

L.1981, c. 27, s. 8.



Section 52:14B-4.9 - Proposed Rule Which Revises, Rescinds Or Replaces Proposed, Existing Or Suspended Rule As New Rule

52:14B-4.9. Proposed rule which revises, rescinds or replaces proposed, existing or suspended rule as new rule
Any rule proposed by a State agency which revises, rescinds or replaces either (1) any proposed or existing rule or (2) any rule which has been suspended shall be considered as a new rule and shall be subject to the provisions of this act and the act to which it is a supplement.

L.1981, c. 27, s. 9.



Section 52:14B-4.10 - Changes To Agency Rule, Certain, Upon Adoption.

52:14B-4.10 Changes to agency rule, certain, upon adoption.

1. a. Notwithstanding any other provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), or rule adopted pursuant thereto, to the contrary, where, following a notice of proposal and upon conclusion of the public comment period, an agency determines that it would be appropriate to make substantial changes to the proposed rule upon adoption, the agency may follow the procedure set forth in this section instead of filing a new notice of proposal.

As used in this section, "substantial changes" means any changes to a proposed rule that would significantly: enlarge or curtail who and what will be affected by the proposed rule; change what is being prescribed, proscribed or otherwise mandated by the rule; or enlarge or curtail the scope of the proposed rule and its burden on those affected by it.

b.Upon making a determination that it would be appropriate to make substantial changes to a proposed rule upon adoption, an agency may submit a public notice to the Office of Administrative Law setting forth the proposed changes. The public notice shall include: (1) a description of the changes between the rule as originally proposed and the new proposed changes; (2) the specific reasons for proposing the additional changes; (3) a discussion of how the new proposed changes would alter the impact statements and analyses included in the notice of proposal; (4) a report listing all parties submitting comments on the originally proposed rule provisions subject to the proposed additional changes, summarizing the content of the submissions on those provisions, and providing the agency's response to the data, views and arguments contained in the submissions; and (5) the manner in which interested persons may present their views on the new proposed changes.

c. (1) Upon receipt of a public notice pursuant to subsection b. of this section, the Office of Administrative Law shall publish the notice in the New Jersey Register.

(2)The agency submitting the public notice containing substantial changes to a notice of proposal shall comply with the notice requirements set forth in paragraphs (1) and (3) of subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4), and provide a comment period of 60 days from the date the public notice is published in the New Jersey Register in which interested parties may present their views on the new proposed changes.

d.Upon the conclusion of the 60 day public comment period, the agency may proceed with a notice of adoption in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). As part of the notice of adoption, the agency shall prepare for public distribution a report listing all parties submitting comments concerning the provisions of the proposed rule changes contained in the public notice, summarizing the content of the submissions that are related to the proposed rule changes contained in the public notice, and providing the agency's response to the data, views and arguments contained in the relevant submissions.

e.A notice of proposal that includes a public notice pursuant to this section shall expire 18 months after the date of publication of the notice of proposal in the New Jersey Register.

L.2011, c.33, s.1.



Section 52:14B-5 - Filing Of Rules; Concurrent Resolution Of The Legislature; Effect Of Publication

52:14B-5. Filing of rules; concurrent resolution of the Legislature; effect of publication
5. (a) Each agency shall file with the Director and Chief Administrative Law Judge of the Office of Administrative Law a certified copy of each rule adopted by it.

(b)Deleted by amendment, P.L.2001, c.5.

(c)The director shall: (1) accept for filing or publication any rule duly adopted and submitted by any agency pursuant to this act and which meets all of the requirements and standards of P.L.2001, c.5 (C.52:14B-4.1a et al.); (2) endorse upon the certified copy of each rule accepted for filing pursuant to this act the date and time upon which such rule was filed; (3) maintain the certified copy of each rule so filed in a permanent register open to public inspection; and (4) accept for publication a duly adopted concurrent resolution of the Legislature invalidating any rule or regulation, in whole or in part, or prohibiting the proposed rule or regulation, in whole or in part, from taking effect.

(d) The filing of a certified copy of any rule shall be deemed to establish the rebuttable presumptions that: (1) it was duly adopted; (2) it was duly submitted for prepublication and made available for public inspection at the hour and date endorsed upon it; (3) all requirements of this act and of interagency rules of the director relative to such rule have been complied with; (4) its text is the text of the rule as adopted. Judicial notice shall be taken of the text of each rule, duly filed.

(e)The publication of a rule in the New Jersey Administrative Code or the New Jersey Register shall be deemed to establish the rebuttable presumption that the rule was duly filed and that the text of the rule as so published is the text of the rule adopted. Judicial notice shall be taken of the text of each rule published in the New Jersey Administrative Code or the New Jersey Register.

L.1968,c.410,s.5; amended 1978, c.67, s.7; 1981, c.27, s.12; 1993, c.343, s.2; 2001, c.5, s.3.



Section 52:14B-5.1 - Expiration Of Rules; Continuation.

52:14B-5.1 Expiration of rules; continuation.

10. a. (Deleted by amendment, P.L.2011, c.45)

b.Every rule adopted on or after the effective date of P.L.2001, c.5 (C.52:14B-4.1a et al.) shall expire seven years following the effective date of the rule unless a sooner expiration date has been established for the rule. The expiration date shall be included in the adoption notice of the rule in the New Jersey Register and noted in the New Jersey Administrative Code.

c. (1) Notwithstanding any other provision of P.L.1968, c.410 (C.52:14B-1 et seq.), or rule adopted pursuant thereto, to the contrary, in the case of a proposed readoption without changes to the existing rule, or a proposed readoption with technical changes as approved by the Office of Administrative Law, an agency may continue in effect an expiring rule for a seven-year period by filing a public notice with the Office of Administrative Law for publication in the New Jersey Register at least 30 days prior to the expiration date of the rule. The notice pursuant to this paragraph shall include the citation for the rule, a general description of the rule, the specific legal authority under which the rule is authorized, and the new expiration date of the rule. The notice pursuant to this paragraph shall be effective upon filing with the Office of Administrative Law.

Upon the receipt of a public notice pursuant to this paragraph, the Office of Administrative Law shall publish the notice in the New Jersey Register. The new expiration date of the rule shall be noted in the New Jersey Administrative Code.

As used in this paragraph, "technical changes" means changes to: correct spelling, grammar and punctuation; correct codification; update contact information; or correct cross-references.

(2)In the case of a proposed readoption of an expiring rule with substantive changes, an agency may continue the expiring rule for a seven-year period by duly proposing the readoption with substantive changes and readopting the rule prior to its expiration. Upon the filing of a notice of proposed readoption with substantive changes, the expiration date of the rule shall be extended for 180 days, if such notice is filed prior to the expiration of the rule.

As used in this paragraph, "substantive changes" means any changes that are not technical changes as defined in paragraph (1) of this subsection.

d. (1) The Governor may, upon the request of an agency head, and prior to the expiration date of the rule, continue in effect an expiring rule for a period to be specified by the Governor.

(2)The Governor may, upon the request of an agency head within five days after the expiration of a rule, restore the effectiveness of an expired rule as of its expiration date, for a period to be specified by the Governor, in order to effect the readoption of the rule in accordance with subsection c. of this section.

e.This section shall not apply to any rule repealing a rule or any rule prescribed by federal law or whose expiration would violate any other federal or State law, in which case the federal or State law shall be cited in the publication of the rule.

L.2001, c.5, s.10; amended 2011, c.45, s.1.



Section 52:14B-7 - New Jersey Administrative Code; New Jersey Register; Publication

52:14B-7. New Jersey Administrative Code; New Jersey Register; publication
7. (a) The director shall compile, index, and publish a publication to be known as the "New Jersey Administrative Code," containing all effective rules adopted by each agency. The code shall be periodically supplemented or revised, and shall remain under the control and direction of the Office of Administrative Law regardless of the method or medium chosen to store, maintain or distribute it.

(b) The director shall publish a bulletin, at least monthly, to be known as the "New Jersey Register" setting forth: (1) the text of all rules filed during the preceding month, and (2) such notices as shall have been submitted pursuant to this act.

(c) The director shall issue annually a schedule for the filing of documents for publication in the New Jersey Register. The director may omit from the New Jersey Register or compilation any rule the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient, if the rule in printed or processed form is made available by the adopting agency on application thereto, and if the register or code contains a notice stating the general subject matter of the omitted rule and stating the manner in which a copy thereof may be obtained. The director may include within the New Jersey Register and the New Jersey Administrative Code any document, material or information which the director may deem appropriate and convenient.

(d) At least one copy of the New Jersey Administrative Code and copies of the New Jersey Register and compilations shall be made available upon request to the Governor, the head of each principal department, the Office of Legislative Services, the State Library and to such other State agencies and public officials as the director may designate free of charge. The director shall provide for the publication, sale and distribution of the Code and Register to the public by whatever means, including entering into contractual or licensing arrangements, most likely to ensure the widest dissemination possible.

(e) (Deleted by amendment, P.L.1993, c.343).

(f) The director may determine the order in which such rules or any parts thereof are to be presented in the New Jersey Register and the New Jersey Administrative Code; the director may number or renumber the parts, paragraphs and sections into which such rules may be divided; the director may further divide or combine existing parts, paragraphs and sections and may provide for appropriate digests, indices and other related material. The director shall not, however, change the language of any existing rule excepting a title or explanatory caption; but shall recommend any such changes as the director may deem advisable to the administrative agency authorized to adopt such rule. The director may periodically review the New Jersey Administrative Code for expired rules and shall remove such rules upon notice to the appropriate agency head.

(g) The director is hereby authorized and empowered to promulgate and enforce interagency rules for the implementation and administration of this act.

L.1968,c.410,s.7; amended 1973,c.227; 1993,c.343,s.7.



Section 52:14B-8 - Declaratory Rulings

52:14B-8. Declaratory rulings
Subject to the provisions of section 4(b) and 4(e) of chapter 20, laws of 1944, as amended and supplemented (C. 52:17A-4b and 4e), an agency upon the request of any interested person may in its discretion make a declaratory ruling with respect to the applicability to any person, property or state of facts of any statute or rule enforced or administered by that agency. A declaratory ruling shall bind the agency and all parties to the proceedings on the state of facts alleged. Full opportunity for hearing shall be afforded to the interested parties. Such ruling shall be deemed a final decision or action subject to review in the Appellate Division of the Superior Court. Nothing herein shall affect the right or practice of every agency in its sole discretion to render advisory opinions.

L.1968, c. 410, s. 8.



Section 52:14B-9 - Notice And Hearing In Contested Cases.

52:14B-9 Notice and hearing in contested cases.

9. (a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(b)The notice shall include in addition to such other information as may be deemed appropriate:

(1)A statement of the time, place, and nature of the hearing;

(2)A statement of the legal authority and jurisdiction under which the hearing is to be held;

(3)A reference to the particular sections of the statutes and rules involved;

(4)A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter upon application a more definite and detailed statement shall be furnished.

(c)Opportunity shall be afforded all parties to respond, appear and present evidence and argument on all issues involved.

Pre-hearing conferences may be conducted, as prescribed by the director.

Witnesses may be permitted to testify, and motions may be considered, by means of a telephone or video conference call, as prescribed by the director and when the judge finds there is good cause for permitting the witness to testify by telephone or video conference.

(d)Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, or consent order.

(e)Oral proceedings or any part thereof shall be transcribed on request of any party at the expense of such party.

(f)Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

(g)Unless otherwise provided by any law, agencies may place on any party the responsibility of requesting a hearing if the agency notifies him in writing of his right to a hearing and of his responsibility to request the hearing.

L.1968, c.410, s.9; amended 2013, c.236, s.1.



Section 52:14B-9.1 - Process For Consideration And Settlement Of Contested Case.

52:14B-9.1 Process for consideration and settlement of contested case.

4.Each State agency shall develop and implement a process for the consideration and settlement of a contested case. The process shall be set forth in writing and filed with the Director of the Office of Administrative Law. The director shall assist each State agency in the development of the process to ensure uniformity to the extent practicable. The head of an agency is hereby authorized to compromise and settle, at the discretion of the agency head, any penalty pursuant to such a settlement process as may appear appropriate and equitable under all of the circumstances, unless the compromise is specifically prohibited by State or federal law.

L.2013, c.236, s.4.



Section 52:14B-10 - Evidence; Judicial Notice; Recommended Report And Decision; Final Decision; Effective Date.

52:14B-10 Evidence; judicial notice; recommended report and decision; final decision; effective date.

10.In a contested case:

(a) (1) The parties shall not be bound by rules of evidence whether statutory, common law, or adopted formally by the Rules of Court. All relevant evidence is admissible, except as otherwise provided herein. The administrative law judge may, in his discretion , exclude any evidence if he finds that its probative value is substantially outweighed by the risk that its admission will either necessitate undue consumption of time or create substantial danger of undue prejudice or confusion. The administrative law judge shall give effect to the rules of privilege recognized by law. Any party in a contested case may present his case or defense by oral and documentary evidence, submit rebuttal evidence and conduct such cross-examination as may be required, in the discretion of the administrative law judge, for a full and true disclosure of the facts.

(2)Where the case involves a permitting or licensing decision of the Department of Environmental Protection, the department shall be required to produce and certify a permitting record within 30 days after the filing of the contested case. This deadline may be extended by an administrative law judge upon the unanimous agreement of the parties. The production and certification of the department's permitting record, in accordance with this paragraph, shall not limit the ability of the parties to further supplement the record.

(b)Notice may be taken of judicially noticeable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the specialized knowledge of the agency or administrative law judge. Parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed. The experience, technical competence, and specialized knowledge of the agency or administrative law judge may be utilized in the evaluation of the evidence, provided this is disclosed of record.

(c)All hearings of a State agency required to be conducted as a contested case under this act or any other law shall be conducted by an administrative law judge assigned by the Director and Chief Administrative Law Judge of the Office of Administrative Law, except as provided by this amendatory and supplementary act. A recommended report and decision which contains recommended findings of fact and conclusions of law and which shall be based upon sufficient, competent, and credible evidence shall be filed, not later than 45 days after the hearing is concluded, with the agency in such form that it may be adopted as the decision in the case and delivered or mailed, to the parties of record with an indication of the date of receipt by the agency head; and an opportunity shall be afforded each party of record to file exceptions, objections, and replies thereto, and to present argument to the head of the agency or a majority thereof, either orally or in writing, as the agency may direct.

Unless the head of the agency or a party requests that the recommended report and decision be filed in writing, the recommended report and decision of the administrative law judge may be filed orally in such appropriate cases as prescribed by the director and if a transcript has been requested pursuant to subsection (e) of section 9 of P.L.1968, c.410 (C.52:14B-9).

An administrative law judge may file a recommended report and decision in the form of a checklist in such appropriate cases and formats as prescribed by the director after consultation with each State agency.

The head of the agency, upon a review of the record submitted by the administrative law judge, shall adopt, reject or modify the recommended report and decision no later than 45 days after receipt of such recommendations. In reviewing the decision of an administrative law judge, the agency head may reject or modify findings of fact, conclusions of law or interpretations of agency policy in the decision, but shall state clearly the reasons for doing so. The agency head may not reject or modify any findings of fact as to issues of credibility of lay witness testimony unless it is first determined from a review of the record that the findings are arbitrary, capricious or unreasonable or are not supported by sufficient, competent, and credible evidence in the record. In rejecting or modifying any findings of fact, the agency head shall state with particularity the reasons for rejecting the findings and shall make new or modified findings supported by sufficient, competent, and credible evidence in the record. Unless the head of the agency modifies or rejects the report within such period, the decision of the administrative law judge shall be deemed adopted as the final decision of the head of the agency. The recommended report and decision shall be a part of the record in the case. For good cause shown, upon certification by the director and the agency head, the time limits established herein may be subject to a single extension of not more than 45 days. Any additional extension of time shall be subject to, and contingent upon, the unanimous agreement of the parties.

(d)A final decision or order adverse to a party in a contested case shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated and shall be based only upon the evidence of record at the hearing, as such evidence may be established by rules of evidence and procedure promulgated by the director.

Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. The final decision may incorporate by reference any or all of the recommendations of the administrative law judge. Parties shall be notified either personally or by mail of any decision or order. Upon request a copy of the decision or order shall be delivered or mailed forthwith by registered or certified mail to each party and to his attorney of record.

(e)Except where otherwise provided by law, the administrative adjudication of the agency shall be effective on the date of delivery or on the date of mailing, of the final decision to the parties of record whichever shall occur first, or shall be effective on any date after the date of delivery or mailing, as the agency may provide by general rule or by order in the case. The date of delivery or mailing shall be stamped on the face of the decision.

(f)The head of an agency may order that, in certain appropriate cases, the recommended report and decision of the administrative law judge shall be deemed adopted, immediately on filing thereof with the agency, as the final decision of the head of the agency. The appropriate cases shall be described in a written order issued by the head of the agency, filed with the director, and made available to the public as a government record. The order shall not include any contested case for which the head of the agency is specifically required by State or federal law to review the recommended report and decision and adopt the final decision. The head of the agency may revise or revoke an order, issued pursuant to this subsection, whenever it is deemed appropriate. The order shall apply to all appropriate contested cases commenced with the agency after the order's issuance and until the order is rescinded or modified. In such appropriate contested cases, the head of the agency shall not have the opportunity to reject or modify the administrative law judge's recommended report and decision pursuant to subsection (c) of this section and the final decision by the administrative law judge shall comply with the requirements of and shall be given the same effect as a final decision of the head of the agency pursuant to subsection (d) of this section.

(g)Whenever the parties in a contested case stipulate to the factual record, and agree that there are no genuine issues of material fact to be adjudicated, the head of the agency may, in his discretion, render a final agency decision on the matter without obtaining the prior input of, or a recommended report and decision from, an administrative law judge.

L.1968, c.410, s.10; amended 1971, c.217, s.4; 1978, c.67, s.8; 1993, c.343, s.3; 2001, c.5, s.4; 2013, c.236, s.2.



Section 52:14B-11 - Revocation, Refusal To Renew License, Hearing Required; Exceptions

52:14B-11. Revocation, refusal to renew license, hearing required; exceptions
11. No agency shall revoke or refuse to renew any license unless it has first afforded the licensee an opportunity for hearing in conformity with the provisions of this act applicable to contested cases. If a licensee has, in accordance with law and agency rules, made timely and sufficient application for a renewal, his license shall not expire until his application has been finally determined by the agency. Any agency that has authority to suspend a license without first holding a hearing shall promptly upon exercising such authority afford the licensee an opportunity for hearing in conformity with the provisions of this act.

This section shall not apply (1) where a statute provides that an agency is not required to grant a hearing in regard to revocation, suspension or refusal to renew a license, as the case may be; or (2) where the agency is required by any law to revoke, suspend or refuse to renew a license, as the case may be, without exercising any discretion in the matter, on the basis of a judgment of a court of competent jurisdiction; or (3) where the suspension or refusal to renew is based solely upon failure of the licensee to maintain insurance coverage as required by any law or regulation; or (4) where the suspension or refusal to renew a motor vehicle registration is based upon the failure of the vehicle to be presented for inspection or to satisfy the inspection requirements of chapter 8 of Title 39 of the Revised Statutes.

L.1968,c.410,s.11; amended 1995,c.112,s.36.



Section 52:14B-12 - Administrative Review

52:14B-12. Administrative review
Whenever under statute or agency rule there is a mode of administrative review within an agency, such review shall remain unimpaired and any judicial review shall be from the final action of the agency. The administrative review within the agency need not comply with the requirements for the conduct of contested cases.

L.1968, c. 410, s. 12.



Section 52:14B-13 - Effect Of Act On Prior Proceedings

52:14B-13. Effect of act on prior proceedings
Nothing in this act shall be deemed to affect any agency proceeding initiated prior to the effective date hereof.

L.1968, c. 410, s. 13.



Section 52:14B-14 - Severability

52:14B-14. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1968, c. 410, s. 14.



Section 52:14B-15 - General Repealer

52:14B-15. General repealer
All acts and parts of acts which are inconsistent with the provisions of this act are, to the extent of such inconsistency, hereby repealed; but such repeal shall not affect pending proceedings.

L.1968, c. 410, s. 15.



Section 52:14B-16 - Short Title

52:14B-16. Short title
This act shall be known and may be cited as the "New Jersey Regulatory Flexibility Act."

L. 1986, c. 169, s. 1, eff. Dec. 4, 1986.



Section 52:14B-17 - "Small Business" Defined

52:14B-17. "Small business" defined
As used in this act, "small business" means any business which is resident in this State, independently owned and operated and not dominant in its field, and which employs fewer than 100 full-time employees.

L. 1986, c. 169, s. 2, eff. Dec. 4, 1986.



Section 52:14B-18 - Approaches

52:14B-18. Approaches
In developing and proposing a rule for adoption, the agency involved shall utilize approaches which will accomplish the objectives of applicable statutes while minimizing any adverse economic impact of the proposed rule on small businesses of different types and of differing sizes. Consistent with the objectives of applicable statutes, the agency shall utilize such approaches as:

a. The establishment of differing compliance or reporting requirements or timetables that take into account the resources available to small businesses;

b. The use of performance rather than design standards; and

c. An exemption from coverage by the rule, or by any part thereof, for small businesses so long as the public health, safety, or general welfare is not endangered.

L. 1986, c. 169, s. 3, eff. Dec. 4, 1986.



Section 52:14B-19 - Regulatory Flexibility Analysis

52:14B-19. Regulatory flexibility analysis
In proposing a rule for adoption, the agency involved shall issue a regulatory flexibility analysis regarding the rule, which shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L. 1968, c. 410 (C. 52:14B-4). Each regulatory flexibility analysis shall contain:

a. A description of the types and an estimate of the number of small businesses to which the proposed rule will apply;

b. A description of the reporting, record-keeping and other compliance requirements being proposed for adoption, and the kinds of professional services that a small business is likely to need in order to comply with the requirements;

c. An estimate of the initial capital costs and an estimate of the annual cost of complying with the rule, with an indication of any likely variation in the costs for small businesses of different types and of differing sizes; and

d. An indication of how the rule, as proposed for adoption, is designed to minimize any adverse economic impact of the proposed rule on small businesses.

This section shall not apply to any proposed rule which the agency finds would not impose reporting, record-keeping, or other compliance requirements on small businesses. The agency's finding and an indication of the basis for its finding shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L. 1968, c. 410 (C. 52:14B-4).

L. 1986, c. 169, s. 4, eff. Dec. 4, 1986.



Section 52:14B-20 - Considered One Rule

52:14B-20. Considered one rule
In order to avoid duplicative action, an agency may consider a series of closely related rules as one rule for the purposes of complying with section 4 of this act.

L. 1986, c. 169, s. 5, eff. Dec. 4, 1986.



Section 52:14B-21 - Description Of Effects Of Rule

52:14B-21. Description of effects of rule
In complying with the provisions of section 4 of this act, an agency may provide either a quantifiable or numerical description of the effects of a proposed rule or more general descriptive statements, if quantification is not practicable or reliable.

L. 1986, c. 169, s. 6, eff. Dec. 4, 1986.



Section 52:14B-21.1 - Definitions Relative To Creation Of Uniform Application Form.

52:14B-21.1 Definitions relative to creation of uniform application form.

1.As used in this act:

"Department" means the Department of State.

"Financial assistance program" or "program" means any program offered by a State agency to a small business that allows a small business to be deemed eligible to receive a grant or loan of monies pursuant to State law.

"Small business" or "business" means a business entity that employs not more than 50 full-time employees or the equivalent thereof and qualifies as a small business concern within the meaning of the federal "Small Business Act," Pub.L.85-536 (15 U.S.C. s.631 et seq.).

"State agency" means any of the principal departments in the Executive Branch of State Government, and any division, board, bureau, office, commission, or other instrumentality within or created by such principal department, and any independent State authority, commission, instrumentality, or agency.

L.2011, c.123, s.1.



Section 52:14B-21.2 - Establishment, Maintenance Of Program.

52:14B-21.2 Establishment, maintenance of program.

2.The department shall, in consultation with the New Jersey Economic Development Authority, establish and maintain a program to assist small businesses in identifying financial assistance programs, offered by any State agency, for which the business may be eligible. The department shall create, modify, and update, as necessary, a uniform application form for the purpose of gathering basic operational and financial information, and any additional information as deemed necessary by the department, from small businesses seeking assistance under this program. The application form shall be created, modified, and updated, as necessary, in a manner that requires a small business to provide the business's basic operational and financial information on the form.

L.2011, c.123, s.2.



Section 52:14B-21.3 - Rules, Regulations.

52:14B-21.3 Rules, regulations.

3.The department may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to effectuate the purposes of this act.

L.2011, c.123, s.3.



Section 52:14B-22 - State Policy To Reduce Confusion, Costs In Complying With State Regulations

52:14B-22. State policy to reduce confusion, costs in complying with State regulations
1. It is the declared policy of the State to reduce, wherever practicable, confusion and costs involved in complying with State regulations. Confusion and costs are increased when there are multiple regulations of various governmental entities imposing unwarranted differing standards in the same area of regulated activity. It is in the public interest that State agencies consider applicable federal standards when adopting, readopting or amending regulations with analogous federal counterparts and determine whether these federal standards sufficiently protect the health, safety and welfare of New Jersey citizens.

L.1995,c.65,s.1.



Section 52:14B-23 - Administrative Agency Standards, Statement Relative To Federal Requirements

52:14B-23. Administrative agency standards, statement relative to federal requirements
2. On or after the effective date of this act, each administrative agency that adopts, readopts or amends any rule or regulation described in section 3 of this act shall, in addition to all the requirements imposed by existing law and regulation, include as part of the initial publication and all subsequent publications of such rule or regulation, a statement as to whether the rule or regulation in question contains any standards or requirements which exceed the standards or requirements imposed by federal law. Such statement shall include a discussion of the policy reasons and a cost-benefit analysis that supports the agency's decision to impose the standards or requirements and also supports the fact that the State standard or requirement to be imposed is achievable under current technology, notwithstanding the federal government's determination that lesser standards or requirements are appropriate.

L.1995,c.65,s.2.



Section 52:14B-24 - Applicability Of Act Relative To Federal Requirements

52:14B-24. Applicability of act relative to federal requirements
3. This act shall apply to any rule or regulation that is adopted, readopted or amended under the authority of or in order to implement, comply with or participate in any program established under federal law or under a State statute that incorporates or refers to federal law, federal standards or federal requirements.

L.1995,c.65,s.3.

52:14B-25 Definitions relative to certain mandate requirements, procedures for small municipalities.

13. a. For the purposes of this section:

"State mandate" means a program, service or activity that is to be performed or implemented by a local unit for or on behalf of its residents, which results in an added net cost to the local unit, and which is mandated in any statute enacted by the Legislature either prior to or after the effective date of this act. A "state mandated program" shall not include the following: any activity pertaining to a statute carrying criminal penalties; any mandate required by or arising from a court order or judgment; any program or service which is provided at local option under permissive State laws, rules, regulations or orders; any program which is required by private, special or local laws pursuant to Article IV, Section VII, paragraphs 8 and 10 of the State Constitution; any program required by or arising from an executive order of the Governor in exercising emergency powers granted by law; or any program mandated by federal law, rule, regulation or order.

"Small municipality" shall mean a municipality that has a limited population or geographic area according to criteria promulgated by the Director of the Division of Local Government Services in the Department of Community Affairs.

b.In developing and proposing a rule for adoption, the agency involved shall utilize approaches which will accomplish the objectives of applicable statutes while minimizing any adverse economic impact of the proposed rule on small municipalities. Consistent with the objectives of applicable statutes, the agency shall utilize such approaches as:

(1)The establishment of differing compliance or reporting requirements or timetables that take into account the resources available to small municipalities;

(2)The use of performance rather than design standards; and

(3)An exemption from coverage by the rule, or by any part thereof, for small municipalities so long as the public health, safety, or general welfare is not endangered, or if an exemption is not a possibility, the use of alternative methods of implementing the requirements of the rule.

c.In proposing a rule for adoption, the agency involved shall issue a State mandate flexibility analysis regarding the rule, which shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4). Each State mandate flexibility analysis shall contain:

(1)An estimate of the number of small municipalities to which the proposed rule will apply;

(2)A description of the reporting, record-keeping and other compliance requirements being proposed for adoption, and the kinds of professional services that a small municipality is likely to need in order to comply with the requirements;

(3)An estimate of the annual cost to a small municipality of complying with the rule; and

(4)An indication of how the rule, as proposed for adoption, is designed to minimize any adverse economic impact of the proposed rule on small municipalities.

d.This section shall not apply to any proposed rule which the agency finds would not impose reporting, record-keeping, or other compliance requirements on small municipalities. The agency's finding and an indication of the basis for its finding shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4).

e.In order to avoid duplicative action, an agency may consider a series of closely related rules as one rule for the purposes of complying with the requirements of this section.

f.In complying with the provisions of this section, an agency may provide either a quantifiable or numerical description of the effects of a proposed rule or more general descriptive statements, if quantification is not practicable or reliable.

L.2001,c.342,s.13.



Section 52:14B-25 - Definitions Relative To Certain Mandate Requirements, Procedures For Small Municipalities.

52:14B-25 Definitions relative to certain mandate requirements, procedures for small municipalities.

13. a. For the purposes of this section:

"State mandate" means a program, service or activity that is to be performed or implemented by a local unit for or on behalf of its residents, which results in an added net cost to the local unit, and which is mandated in any statute enacted by the Legislature either prior to or after the effective date of this act. A "state mandated program" shall not include the following: any activity pertaining to a statute carrying criminal penalties; any mandate required by or arising from a court order or judgment; any program or service which is provided at local option under permissive State laws, rules, regulations or orders; any program which is required by private, special or local laws pursuant to Article IV, Section VII, paragraphs 8 and 10 of the State Constitution; any program required by or arising from an executive order of the Governor in exercising emergency powers granted by law; or any program mandated by federal law, rule, regulation or order.

"Small municipality" shall mean a municipality that has a limited population or geographic area according to criteria promulgated by the Director of the Division of Local Government Services in the Department of Community Affairs.

b.In developing and proposing a rule for adoption, the agency involved shall utilize approaches which will accomplish the objectives of applicable statutes while minimizing any adverse economic impact of the proposed rule on small municipalities. Consistent with the objectives of applicable statutes, the agency shall utilize such approaches as:

(1)The establishment of differing compliance or reporting requirements or timetables that take into account the resources available to small municipalities;

(2)The use of performance rather than design standards; and

(3)An exemption from coverage by the rule, or by any part thereof, for small municipalities so long as the public health, safety, or general welfare is not endangered, or if an exemption is not a possibility, the use of alternative methods of implementing the requirements of the rule.

c.In proposing a rule for adoption, the agency involved shall issue a State mandate flexibility analysis regarding the rule, which shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4). Each State mandate flexibility analysis shall contain:

(1)An estimate of the number of small municipalities to which the proposed rule will apply;

(2)A description of the reporting, record-keeping and other compliance requirements being proposed for adoption, and the kinds of professional services that a small municipality is likely to need in order to comply with the requirements;

(3)An estimate of the annual cost to a small municipality of complying with the rule; and

(4)An indication of how the rule, as proposed for adoption, is designed to minimize any adverse economic impact of the proposed rule on small municipalities.

d.This section shall not apply to any proposed rule which the agency finds would not impose reporting, record-keeping, or other compliance requirements on small municipalities. The agency's finding and an indication of the basis for its finding shall be included in the notice of a proposed rule as required by subsection (a) of section 4 of P.L.1968, c.410 (C.52:14B-4).

e.In order to avoid duplicative action, an agency may consider a series of closely related rules as one rule for the purposes of complying with the requirements of this section.

f.In complying with the provisions of this section, an agency may provide either a quantifiable or numerical description of the effects of a proposed rule or more general descriptive statements, if quantification is not practicable or reliable.

L.2001,c.342,s.13.



Section 52:14B-26 - Definitions Relative To State And Local Agency Business Permits.

52:14B-26 Definitions relative to State and local agency business permits.

1.As used in this act:

"Local agency" means any department of a political subdivision of this State, or any division, office, agency, or bureau thereof that issues a permit to a business.

"Permit" means a permit, license, certificate, registration, compliance schedule, or any other form of permission or approval required by law to be issued by a State agency in order to engage in a business activity, or any other authorization related thereto, whether that authorization is in the form of a permit, approval, license, certification, waiver, letter of interpretation, agreement, or any other executive or administrative decision which allows a business to engage in an activity.

"State agency" means any New Jersey principal department or any division, office, agency, or bureau thereof that issues a permit to a business.

L.2011, c.34, s.1.



Section 52:14B-27 - Periodic Review Of Permits.

52:14B-27 Periodic review of permits.

2. a. Consistent with the requirements of applicable statutes, the head of each State agency shall periodically conduct a comprehensive written review of all permits issued by the State agency, in order to identify:

(1)those permits that can be administered through an expedited process;

(2)those permits that are obsolete, are no longer necessary, or cost more to administer than the benefits they provide, and thus should be eliminated so long as the public health, safety, or general welfare is not endangered;

(3)those permits that can have their period of validity extended beyond the scheduled termination date without significant disruption to the efficiency or work of the State agency, so long as the public health, safety, or general welfare is not endangered; and

(4)those permitting procedures that can be better facilitated through the increased incorporation of computer-based technology, such as the Internet, or that can be completed online.

b.The head of each State agency shall include, as part of the comprehensive written review required by subsection a. of this section:

(1)a description of those permits identified pursuant to subsection a. of this section;

(2)a description of the recent actions taken by the State agency to:

(a)eliminate obsolete permits;

(b)extend the period of validity associated with non-obsolete permits;

(c)expedite the State agency's permitting procedures;

(d)facilitate the enhanced use of computer-based and Internet technology in such procedures; and

(e)reduce the number of permits that are backlogged;

(3)recommendations and explanations as to which of the State agency's remaining permitting procedures should be revised or simplified in order to further expedite the issuance of permits by the State agency and increase the use of computer-based technology, such as the Internet, in the State agency's permitting procedures; and

(4)the identification of those rules, regulations, and statutes administered by the State agency that would need to be revised or eliminated in order to effectuate the changes recommended pursuant to paragraph (3) of this subsection.

c.Upon completion of the comprehensive written review pursuant to subsection a. of this section, the head of each State agency shall submit the review to the Secretary of State or other State officer or employee designated by the Governor pursuant to section 3 of P.L.2011, c.34 (C.52:14B-28).

L.2011, c.34, s.2; amended 2015, c.88, s.1.



Section 52:14B-28 - System Of Review Of Business Permits Issued.

52:14B-28 System of review of business permits issued.

3.The Secretary of State or other State officer or employee as the Governor may designate to manage this program within the Department of State shall develop a system of consolidated and contemporaneous review of State and local agency-issued business permits for the purpose of accelerating the process of issuing business permits, eliminating redundancy among different levels of State and local government, and ensuring more consistency in permit issuance. This system shall be adopted by rule pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).Under such system, any county or municipality issuing a business permit shall be encouraged and incentivized to voluntarily join in a collaborative effort to manage the permitting process for a business project with any State agency, as applicable to each project, and jointly agree on a process and schedule for a cooperative and contemporaneous handling of business permits and approvals. Any municipality issuing a business permit or approval pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) shall not be subject to the provisions of this act. A permit or approval related to a federally-funded program or project or a permit or approval that is specified or determined by or pursuant to federal law or regulation shall not be subject to the provisions of this act.

L.2011, c.34, s.3.



Section 52:14B-29 - Designation Of Contact Person.

52:14B-29 Designation of contact person.

4.Concerning any large, complex project having a significant potential employment or investment impact, the Secretary of State or other State officer or employee designated by the Governor pursuant to section 3 of P.L.2011, c.34 (C.52:14B-28) shall designate an employee of the Department of State from among those positions otherwise filled to act as a contact person to be responsible for assisting each business undertaking such project on an individual basis and to continue as the point of contact between that business and all appropriate government entities throughout the permit and approval application process. Concerning projects which require permits from multiple State and local agencies, the Secretary of State or the Governor's designee shall designate an employee of the Department of State from among those positions otherwise filled to guide such projects throughout the process of applying for and receiving any business permit or approval. The duties of the designated contact person shall include:

a.Developing, from the outset, a checklist of permits to which the applicable agencies agree;

b.Establishing a detailed course of actions and milestones for the permitting or approval process that shall be agreed to by the applicable agencies;

c.Reporting any impediments to, or conflicts regarding, milestones to the Secretary of State or the Governor's Designee, and promptly evaluating any disputes, delays, or other issues requiring centralized review; and

d.Coordinating as needed with the New Jersey Economic Development Authority to ensure that businesses considering investing in this State receive integrated project management of all State and local agency required permits and approvals.

L.2011, c.34, s.4.



Section 52:14B-30 - Report To Governor, Legislature.

52:14B-30 Report to Governor, Legislature.

5. a. The Secretary of State, or other State officer or employee designated by the Governor pursuant to section 3 of P.L.2011, c.34 (C.52:14B-28), shall submit, no less than biennially, a report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature, summarizing the information contained in the comprehensive written reviews that have been submitted by the various State agencies pursuant to section 2 of P.L.2011, c.34 (C.52:14B-27). In particular, each report shall include:

(1)a summary of the actions taken by each State agency during the preceding period to:

(a)eliminate obsolete permits;

(b)extend the period of validity associated with non-obsolete permits;

(c)expedite the State agency's permitting procedures;

(d)facilitate the enhanced use of computer-based and Internet technology in such procedures; and

(e)reduce the number of permits that are backlogged;

(2)a description of the remaining permits that each State agency has identified as being obsolete and conducive to elimination;

(3)a description of the remaining permits that each State agency has indicated could have their period of validity extended beyond the scheduled termination date;

(4)a description of the remaining permitting procedures that each State agency has identified as being conducive to revision, simplification, or the greater incorporation of computer-based technology, such as the Internet;

(5)the identification, by name, of the counties and municipalities that are participating in cooperative and contemporaneous handling of business permits and approvals pursuant to section 3 of P.L.2011, c.34 (C.52:14B-28);

(6)the identification, by name and project, of the specific employees assigned as designated contact persons to specific projects pursuant to section 4 of P.L.2011, c.34 (C.52:14B-29), as well as a summary of actions taken on behalf of each project, and a description of the outcome of each project that was completed during the preceding period; and

(7)any information pertaining to other matters as the Secretary of State or the Governor's designee may find material.

b.The report required by subsection a. of this section shall be posted on the Department of State web site.

c.After due consideration of the report submitted in accordance with subsection a. of this section, the Governor may:

(1)direct the head of each State agency to make such changes to the State agency's permitting systems as may be appropriate, pursuant to current rules, regulations, and statutes, in order to effectuate those parts of the report the Governor deems necessary; and

(2) seek from the Legislature changes in the statutory law, including the amendment, repeal, or supplementation of various statutes as the Governor believes appropriate, in order to effectuate those parts of the report the Governor deems necessary.

d.The head of each State agency shall adopt such rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and perform such duties, as the head of the State agency may deem necessary, in order to effectuate the regulatory changes identified in section 2 of P.L.2011, c.34 (C.52:14B-27) and this section.

L.2011, c.34, s.5; amended 2015, c.88, s.2.



Section 52:14B-31 - Information Required To Be Posted On State Agency Website.

52:14B-31 Information required to be posted on State agency website.

2. a. Notwithstanding any law, rule, or regulation to the contrary, each State agency shall post, in a visible and publicly-accessible location on the agency's Internet website:

(1)the complete and current text of each State law under which the agency is granted its authority, and the complete and current text of each rule or regulation that has been adopted by the agency, or that is proposed for, or is pending, agency adoption; or

(2)one or more URL addresses, which provide visitors to the agency's website with a direct link to the complete and current text of the documents listed in paragraph (1) of this subsection.

b. (1) An agency shall make regular and timely updates to the full text documents and URL addresses posted on its Internet website pursuant to subsection a. of this section, and shall take any other reasonable action necessary to ensure that the posted documents and URL addresses accurately reflect, or are directly linked to, as the case may be, the most recent version of the associated law, rule, or regulation, including any amendments or supplements thereto, or repeals thereof. The agency shall indicate on its Internet website, the frequency with which updates are made pursuant to this paragraph.

(2)An agency that posts one or more URL addresses on its Internet website pursuant to subsection a. of this section shall additionally: (a) verify, on a regular basis, the functionality of each URL address; and (b) provide a means by which website visitors can notify the agency, through e-mail communication, and through any other reasonable means, of any nonfunctional URL address.

L. 2013, c.259, s.2.



Section 52:14C-1 - Short Title

52:14C-1. Short title
This act shall be known as the "Executive Reorganization Act of 1969."

L.1969, c. 203, s. 1, eff. Jan. 13, 1970.



Section 52:14C-2 - Determinations By Governor; Legislative Declaration

52:14C-2. Determinations by governor; legislative declaration
(a) The Governor shall from time to time examine the organization of all agencies and shall determine what changes therein are necessary to accomplish the following purposes:

(1) To promote the better execution of the laws, the more effective management of the Executive branch and of its agencies and functions, and the expeditious administration of the public business;

(2) To reduce expenditures and promote economy to the fullest extent consistent with the efficient operation of the Executive;

(3) To increase the efficiency of the operations of the Executive to the fullest extent practicable;

(4) To group, co-ordinate, and consolidate agencies and functions of the Executive, as nearly as may be, according to major purposes;

(5) To reduce the number of agencies by consolidating those having similar functions under a single head, and to abolish such agencies or functions thereof as may not be necessary for the efficient conduct of the Executive; and

(6) To eliminate overlapping and duplication of effort.

(b) The Legislature declares that the public interest demands the carrying out of the purposes of subsection (a) of this section and that the purposes may be accomplished in great measure by proceeding under this act, and can be accomplished more speedily thereby than by the enactment of specific legislation.

L.1969, c. 203, s. 2, eff. Jan. 13, 1970.



Section 52:14C-3 - Definitions

52:14C-3. Definitions
For the purpose of this act:

(a) "Agency" means--

(1) Any division, bureau, board, commission, agency, office, authority or institution of the executive branch created by law, whether or not it receives legislative appropriations, or parts thereof;

(2) Any office or officer in any agency, but does not include the State Auditor;

(b) "Reorganization" means a transfer, consolidation, merger, co-ordination, authorization, or abolition, referred to in section 4 of this chapter; and

(c) "Officer" is not limited to persons receiving compensation for their services.

L.1969, c. 203, s. 3, eff. Jan. 13, 1970.



Section 52:14C-4 - Findings By Governor; Preparation Of Reorganization Plan; Delivery To Legislature; Filing With Secretary Of State

52:14C-4. Findings by governor; preparation of reorganization plan; delivery to legislature; filing with secretary of state
(a) When the Governor, after investigation, finds that--

(1) The transfer of the whole or a part of an agency, or of the whole or a part of the functions thereof, to the jurisdiction and control of another agency; or

(2) The abolition of all or a part of the functions of an agency; or

(3) The consolidation, merger, or co-ordination of the whole or a part of an agency, or of the whole or a part of the functions thereof, with the whole or a part of another agency or the functions thereof; or

(4) The consolidation, merger, or co-ordination of a part of an agency or the functions thereof with another part of the same agency or the functions thereof; or

(5) The authorization of an officer to delegate any of his functions; or

(6) The abolition of the whole or a part of an agency which agency or part does not have, or on the taking effect of the reorganization plan will not have, any functions;

is necessary to accomplish one or more of the purposes of section 2 of this act, he shall prepare a reorganization plan for the execution of the reorganization as to which he has made findings and which he includes in the plan, and transmit the plan (bearing an identification number) to the Legislature, together with a declaration that, with respect to each reorganization included in the plan, he has found that the reorganization is necessary to accomplish one or more of the purposes of section 2 of this act.

(b) The Governor shall deliver to the Senate and General Assembly on the same session day a reorganization plan. In his message transmitting a reorganization plan, the Governor shall specify with respect to each abolition of a function included in the plan the statutory authority for the exercise of the function and the reduction of expenditures (itemized so far as practicable) or increase in effectiveness and efficiency that it is probable will be brought about by the taking effect of the reorganization included in the plan.

(c) A copy of the reorganization plan shall be transmitted to and filed with the Secretary of State for publication in issue of the New Jersey Register next following said filing.

L.1969, c. 203, s. 4, eff. Jan. 13, 1970.



Section 52:14C-5 - Reorganization Plan Provisions

52:14C-5. Reorganization plan provisions
A reorganization plan transmitted by the Governor under section 4 of this act--

(a) May change, in such cases as the Governor considers necessary, the name of an agency affected by a reorganization and the title of its heads and shall designate the name of an agency resulting from a reorganization and the title of its head;

(b) May provide for the appointment and compensation of the head and one or more officers of an agency (including an agency resulting from a consolidation or other type of reorganization) if the Governor finds, and in his message transmitting the plan declares, that by reason of a reorganization made by the plan the provisions are necessary. The head so provided may be an individual or may be a commission or board with more than one member. In case of such an appointment, the term of office may not be fixed for a period in excess of the term remaining to be served by the then Governor, the pay may not be at a rate in excess of that found by the Governor to be applicable to comparable officers in the Executive branch, and, if the appointment is not to a position in the competitive service, it shall be made by the commissioner or other chief executive officer, board or commission of the executive department affected.

(c) Shall provide for the transfer or other disposition of the records, property, and personnel affected by a reorganization;

(d) Shall provide for the transfer of such unexpended balances of appropriations, and of other funds, available for use in connection with a function or agency affected by a reorganization, as the Governor considers necessary by reason of the reorganization for use in connection with the functions affected by the reorganization, or for the use of the agency which shall have the functions after the reorganization plan is effective. However, the unexpended balances so transferred may be used only for the purposes for which the appropriation was originally made; and

(e) Shall provide for terminating the affairs of an agency abolished.

L.1969, c. 203, s. 5, eff. Jan. 13, 1970.



Section 52:14C-6 - Reorganization Plan Provisions Prohibited

52:14C-6. Reorganization plan provisions prohibited
(a) A reorganization plan may not provide for, and a reorganization under this act may not have the effect of--

(1) Creating a new principal department in the Executive branch, abolishing or transferring a principal department or all the functions thereof, or consolidating 2 or more principal departments or all the functions thereof;

(2) Continuing an agency beyond the period authorized by law for its existence or beyond the time when it would have terminated if the reorganization had not been made;

(3) Authorizing an agency to exercise a function which is not expressly authorized by law at the time the plan is transmitted to the Legislature;

(4) Increasing the term of an office beyond that provided by law for the office.

(b) A reorganization plan may take effect as provided in section 7.

L.1969, c. 203, s. 6, eff. Jan. 13, 1970.



Section 52:14C-7 - Effective Date Of Reorganization Plan

52:14C-7. Effective date of reorganization plan
(a) Except as otherwise provided by subsections (b) and (c) of this section, a reorganization plan shall take effect at the end of a period of 60 calendar days after the date on which the plan is transmitted to the Senate and General Assembly on a day on which both thereof shall be meeting in the course of a regular or special session unless, between the date of transmittal and the end of the 60-day period, the Legislature passes a concurrent resolution stating in substance that the Legislature does not favor the reorganization plan.

(b) Under provisions contained in a reorganization plan, a provision of the plan may be effective at a time later than the date on which the plan otherwise is effective.

(c) A reorganization plan which is not disapproved in the manner provided by subparagraph (a) of this section shall have the force and effect of law and the Secretary of State shall cause the same to be printed and published in the annual edition of the public laws under a heading of "Reorganization Plans."

L.1969, c. 203, s. 7, eff. Jan. 13, 1970.



Section 52:14C-8 - Effect Of Act On Rights Acquired Under Civil Service, Pension Law Or Retirement System

52:14C-8. Effect of act on rights acquired under civil service, pension law or retirement system
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or any pension law or retirement system.

L.1969, c. 203, s. 8, eff. Jan. 13, 1970.



Section 52:14C-9 - Effect Of Act On Prior Orders, Rules And Regulations

52:14C-9. Effect of act on prior orders, rules and regulations
This act shall not affect any order, rule or regulation made or promulgated prior to the effective date of a reorganization plan by any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been assigned or transferred to any other officer, authority or agency pursuant to a reorganization plan; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1969, c. 203, s. 9, eff. Jan. 13, 1970.



Section 52:14C-10 - Effect Of Act On Actions Or Proceedings

52:14C-10. Effect of act on actions or proceedings
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been transferred or abolished pursuant to this act; nor shall any reorganization affect any order or recommendation made by, or other matters or proceedings before, any department, commission, council, board, officer, authority or agency, the functions, powers and duties of which have been transferred or abolished pursuant to a reorganization plan under this act.

L.1969, c. 203, s. 10, eff. Jan. 13, 1970.



Section 52:14C-11 - Inconsistent Acts

52:14C-11. Inconsistent acts
All acts and parts of acts inconsistent with any of the provisions of this act and with a reorganization plan adopted hereunder, are, to the extent of such inconsistency, hereby repealed.

L.1969, c. 203, s. 11, eff. Jan. 13, 1970.



Section 52:14D-1 - Short Title

52:14D-1. Short title
This act shall be known as the "State Agency Transfer Act."

L.1971, c. 375, s. 1, eff. Dec. 30, 1971.



Section 52:14D-2 - Definitions

52:14D-2. Definitions
As used in this act:

"Agency" means and includes any department, division, bureau, board, commission, agency, office, authority or institution of the executive branch of the State Government, whether or not it receives legislative appropriations, or parts thereof.

"Transfer" means and includes the assignment, reassignment, consolidation or merger of all or part of the functions, powers and duties of one or more agencies.

L.1971, c. 375, s. 2, eff. Dec. 30, 1971.



Section 52:14D-3 - Application Of Act To Transfers Of Agencies

52:14D-3. Application of act to transfers of agencies
Whenever by law an agency of the State Government is transferred, the provisions of this act shall apply unless otherwise provided by the act effecting such transfer.

L.1971, c. 375, s. 3, eff. Dec. 30, 1971.



Section 52:14D-4 - Transfer Of Appropriations, Grants And Other Moneys

52:14D-4. Transfer of appropriations, grants and other moneys
All appropriations, grants and other moneys available and to become available to the agency, are transferred to the agency to which the functions, powers and duties are transferred and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1971, c. 375, s. 4, eff. Dec. 30, 1971.



Section 52:14D-5 - Transfer Of Employees

52:14D-5. Transfer of employees
The employees of the agency are transferred to the agency to which such functions, powers and duties are transferred. The transfer of employees shall not deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or any pension law or retirement system.

L.1971, c. 375, s. 5, eff. Dec. 30, 1971.



Section 52:14D-6 - Effect Of Transfer On Orders, Rules Or Regulations

52:14D-6. Effect of transfer on orders, rules or regulations
The transfer shall not affect any order, rule or regulation made or promulgated by the agency prior to the effective date of the transfer; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1971, c. 375, s. 6, eff. Dec. 30, 1971.



Section 52:14D-7 - Effect On Actions Or Proceedings By Or Against Agency; Effect On Order, Recommendation Or Proceeding Of Agency

52:14D-7. Effect on actions or proceedings by or against agency; effect on order, recommendation or proceeding of agency
The transfer shall not affect actions or proceedings, civil or criminal, brought by or against the agency; nor shall the transfer affect any order or recommendation made by, or other matters or proceedings before the agency.

L.1971, c. 375, s. 7, eff. Dec. 30, 1971.



Section 52:14D-8 - Files, Books, Etc.; Transfer To New Agency

52:14D-8. Files, books, etc.; transfer to new agency
All files, books, papers, records, equipment and other property of the agency are transferred to the agency to which such transfer is made.

L.1971, c. 375, s. 8, eff. Dec. 30, 1971.



Section 52:14E-1 - Short Title

52:14E-1. Short title
This act shall be known and may be cited as the "Emergency Services Act of 1972."

L.1972, c. 133, s. 1, eff. Aug. 17, 1972.



Section 52:14E-2 - Legislative Findings

52:14E-2. Legislative findings
Whereas , The existing and increasing possibility of the occurrence of emergencies or disasters resulting from flood, fire, hurricane, civil disorder or other catastrophe requires that we insure that preparations of this State will be adequate to deal with such emergencies or disasters; and

Whereas , Recent experience has demonstrated the necessity to respond expeditiously to natural and other major catastrophes, the Legislature hereby finds that it would be in the best interests of the citizens of New Jersey to establish a procedure for responsible and effective utilization of our emergency resources.

L.1972, c. 133, s. 2, eff. Aug. 17, 1972.



Section 52:14E-3 - Definitions

52:14E-3. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, except in those instances where the context clearly indicates otherwise:

a. "Act" means this act and any amendments and supplements thereto and any rules and regulations promulgated thereunder.

b. "Council" means the Governor's Advisory Council for Emergency Services.

c. "Emergency" means any flood, hurricane, storm, tornado, high water, wind-driven water, tidal wave, drought, fire, explosion, civil disorder or other catastrophe which is or threatens to be of sufficient severity and magnitude to substantially endanger the health, safety and property of the citizens of this State.

d. "Fund" means the Emergency Services Fund created by this act.

L.1972, c. 133, s. 3, eff. Aug. 17, 1972.



Section 52:14E-4 - Governor's Advisory Council For Emergency Services.

52:14E-4 Governor's Advisory Council for Emergency Services.

4.There is hereby created a Governor's Advisory Council for Emergency Services, which shall consist of the Attorney General, who shall be the presiding officer; the Adjutant General of Military and Veterans' Affairs, the Commissioner of Community Affairs, the Commissioner of Environmental Protection, the Commissioner of Transportation, and the President of the Board of Public Utilities or their designees. The members of the council shall serve without pay in connection with all such duties as are prescribed in P.L.1972, c.133 (C.52:14E-1 et seq.).

L.1972, c.133, s.4; amended 1984, c.181, s.36; 1989, c.133, s.5; 2010, c.104, s.18.



Section 52:14E-5 - Emergency Services Fund; Creation

52:14E-5. Emergency services fund; creation
There is hereby created a fund to be known as the Emergency Services Fund which shall consist of such sums as the Legislature may, from time to time, appropriate and such additional sums as may be granted or donated to the fund from any public or private source, together with income to the fund from investments authorized for the purposes set forth in section 6 of this act.

L.1972, c. 133, s. 5, eff. Aug. 17, 1972.



Section 52:14E-6 - Administration; Deposit Of Funds; Investment

52:14E-6. Administration; deposit of funds; investment
The fund shall be administered by the State Treasurer. All moneys appropriated for, earned by or otherwise made available to the fund shall be deposited to the credit of the fund in such depositories as he may select and shall be held unless otherwise provided by law for the purposes of this act. Such portions of the fund as are not required for immediate disbursement to carry out the provisions of this act may be invested and reinvested in the manner provided for by law in the trust funds in the State Treasury.

L.1972, c. 133, s. 6, eff. Aug. 17, 1972.



Section 52:14E-7 - Council; Meetings; Vote Necessary For Validity Of Acts

52:14E-7. Council; meetings; vote necessary for validity of acts
The council shall meet at such times as may be necessary to fulfill the requirements set forth in this act, except that the Governor may at any time by issuing a declaration of an emergency convene the council. The concurrence of four members of the council shall be necessary to the validity of all acts of the council.

L.1972, c. 133, s. 7, eff. Aug. 17, 1972.



Section 52:14E-8 - Council's Powers, Duties.

52:14E-8 Council's powers, duties.

8.The council shall be authorized to perform the following functions and exercise the following powers:

a.Review, evaluate and recommend to the Legislature any necessary changes in any existing compact between this State and the federal government or between this State and any other state created for the purposes set forth in this act or develop such compacts where they do not exist.

b.Review, evaluate and periodically recommend changes in existing emergency master plans.

c.Encourage and coordinate comprehensive services available through private organizations and intercommunity cooperation.

d.Authorize expenditures from the fund upon approval of the Governor to provide emergency relief deemed appropriate by the council or to reimburse municipalities or counties for damages or excessive costs sustained as a result of an emergency.

e.Utilize the manpower, facilities and materials of the various State departments for the purposes of P.L.1972, c.133 (C.52:14E-1 et seq.).

L.1972, c.133, s.8; amended 1973, c.250; 1989, c.133, s.6; 2010, c.104, s.19.



Section 52:14E-9 - Payments From Fund

52:14E-9. Payments from fund
Payments out of the fund shall be made by the State Treasurer, upon certification by the council and warrant of the Director of the Division of Budget and Accounting.

L.1972, c. 133, s. 9, eff. Aug. 17, 1972.



Section 52:14E-10 - Additional And Supplemental Provisions

52:14E-10. Additional and supplemental provisions
The provisions of this act shall be deemed to be additional and supplemental to any existing authority to provide emergency relief and shall not be deemed to be in derogation of any such existing authority.

L.1972, c. 133, s. 10, eff. Aug. 17, 1972.



Section 52:14E-11 - Short Title.

52:14E-11 Short title.

1.This act shall be known and may be cited as the "Fire Service Resource Emergency Deployment Act."

L.2003,c.28,s.1.



Section 52:14E-12 - Findings, Declarations Relative To Coordination Of Fire Service Resources In Emergencies.

52:14E-12 Findings, declarations relative to coordination of fire service resources in emergencies.

2.The Legislature finds and declares that, in the interest of public safety, it is appropriate to establish a mechanism for the coordination of fire service resources throughout the State to facilitate a quick and efficient response to any emergency incident or situation that requires the immediate deployment of those resources in order to protect life and property from the danger or destruction of fire, explosion or other disaster. This act is remedial in nature and shall be liberally construed to effectuate these purposes.

L.2003,c.28,s.2.



Section 52:14E-13 - Definitions Relative To Coordination Of Fire Service Resources In Emergencies.

52:14E-13 Definitions relative to coordination of fire service resources in emergencies.

3.As used in this act:

"County fire coordinator" means the individual appointed by the State fire coordinator pursuant to subsection a. of section 5 of this act.

"County fire mutual aid plan" means a plan, prepared and adopted by a county in accordance with subsection c. of section 5 of this act, which sets forth the measures that are to be implemented in those instances where the fire service resources of an individual municipality within the county are unable to respond adequately to an emergency incident or a local fire emergency disaster and, therefore, it is necessary for the county to coordinate the delivery of fire service resources and assistance to that municipality from other municipalities in the county.

"Deputy county fire coordinator" means an individual appointed by the county fire coordinator pursuant to subsection a. of section 5 of this act to assist the county fire coordinator with the duties and responsibilities of his position and to serve as the county fire coordinator in his absence.

"Deputy State fire coordinator" means an individual appointed by the State fire coordinator from the employees of the Division of Fire Safety to assist the State fire coordinator with the duties and responsibilities of his position and to serve as the State fire coordinator in his absence.

"Division" means the Division of Fire Safety in the Department of Community Affairs.

"Emergency incident" means any situation to which a unit of the fire service responds to deliver emergency services including, but not limited to, rescue, fire suppression, special operations and other forms of hazard control and mitigation.

"Fire service resources" means fire fighters and other personnel utilized by a unit of the fire service to provide rescue, fire suppression and related activities whether those fire fighters and personnel are volunteer or career; trucks, rescue vehicles and other vehicles used for fire fighting and emergency purposes; and fire fighting and rescue equipment used for fire or emergency purposes, including communications and protective equipment. Fire service resources shall not include emergency medical service providers and personnel, except that any unit or personnel that provides both fire and emergency medical services shall be subject to this act while performing fire suppression and related activities.

"Forest fire service" means the agency within the Department of Environmental Protection that is responsible for the protection of life, property and natural resources from wildfire.

"Incident commander" means the individual in overall command or control of the fire service personnel, and associated emergency equipment and emergency vehicles, at the site of an emergency incident.

"Local fire emergency disaster" means an emergency incident which, in the judgment of the incident commander, is of such severe degree and nature that it presents a significant threat to the health, safety and welfare of a municipality and its residents and, therefore, may warrant the implementation of the municipality's municipal emergency operations plan.

"Local fire mutual aid plan" means a plan, prepared and adopted by a municipality or fire district in accordance with section 4 of this act, which sets forth the measures that are to be implemented in those instances when the fire service resources of the municipality or fire district cannot adequately respond to an emergency incident or a local fire emergency disaster and, as a consequence, it is necessary for the municipality or fire district to request assistance and fire service resources from contiguous municipalities.

"Order of deployment" means an order issued by the State fire coordinator pursuant to this act to a unit of the fire service requiring the immediate response, recall or standby of that unit's fire service personnel, emergency equipment or emergency vehicles, or any part thereof.

"State fire coordinator" means the Director of the Division of Fire Safety in the Department of Community Affairs, or his designee.

"State firewarden" means the chief of the forest fire service in the Department of Environmental Protection or his designee.

"Unit of the fire service" means a department or force, be it paid, part-paid or volunteer, established and maintained by the State or any of its instrumentalities, any local governmental unit or any of its instrumentalities, any State or local authority, fire district or non-profit corporation, association or organization for the purposes of fire suppression, rescue and related activities.

L.2003,c.28,s.3.



Section 52:14E-14 - Preparation, Adoption Of Local Fire Mutual Aid Plans.

52:14E-14 Preparation, adoption of local fire mutual aid plans.

4.Each municipality or fire district, as the case may be, in this State shall prepare and adopt a local fire mutual aid plan. The plan shall set forth policies and procedures to coordinate the effective utilization of fire service resources in those instances where the implementation of the local fire mutual aid plan is determined to be necessary or appropriate. Each local fire mutual aid plan shall be based upon the planning criteria, objectives, requirements, responsibilities and concepts of operation essential for the implementation of all necessary and appropriate protective or remedial measures to be taken in response to emergency incidents. Each local fire mutual aid plan shall be adopted no later than one year after the effective date of this act. Following adoption, each municipality or fire district shall file a copy of its local fire mutual aid plan with the county fire coordinator. In any instance where a local fire mutual aid plan provides for the provision of assistance and fire service resources by or to a political subdivision of another state, the municipality or fire district also shall file a copy of that plan with the State fire coordinator. Each local fire mutual aid plan shall be reviewed and updated every two years.

L.2003,c.28,s.4.



Section 52:14E-15 - Appointment, Duties Of County Fire Coordinator, Deputies; County Fire Mutual Aid Plans.

52:14E-15 Appointment, duties of county fire coordinator, deputies; county fire mutual aid plans.

5. a. The State fire coordinator shall appoint a county fire coordinator in each county, pursuant to the provisions of this section, and the county fire coordinator shall appoint at least one deputy county fire coordinator in each county, in accordance with the provisions of this section. More than one deputy county fire coordinator may be appointed in each county.

(1)The State fire coordinator shall determine the duties and responsibilities as deemed necessary for the positions of county fire coordinator and deputy county fire coordinator. The duties and responsibilities shall include, but not be limited to:

(a)fire service resources management and coordination;

(b)preparation of the county Emergency Operations Plan Fire Annex in conjunction with the county emergency management coordinator and in accordance with the standards established by the State Office of Emergency Management;

(c)county fire mutual aid planning, as set forth in subsection c. of this section; and

(d)continuing training and education requirements.

(2)The county emergency management coordinator in each county shall, in consultation with the fire chiefs of the units of the fire service within each county, submit the name of at least one candidate to the State fire coordinator for consideration as the county fire coordinator. Each candidate shall possess a minimum of seven years of documented fire service experience to be eligible for appointment as the county fire coordinator. The State fire coordinator shall appoint the county fire coordinator from the list of eligible candidates submitted by the county emergency management coordinator. Each county fire coordinator shall serve for a two-year term and until his or her successor is appointed. Vacancies shall be filed in the same manner as the original appointment.

(3)The county fire coordinator in each county shall, in consultation with the fire chiefs of the units of the fire service within each county, appoint the deputy county fire coordinator or coordinators. Each candidate shall possess a minimum of four years of documented fire service experience to be eligible for appointment as a deputy county fire coordinator. Each deputy county fire coordinator shall serve for a two-year term, which shall be served concurrently with the term of the county fire coordinator appointed in that county. Vacancies shall be filed for the unexpired term only and in the same manner as the original appointment.

b.The county fire coordinator shall implement the county's fire mutual aid plan, coordinate the utilization of fire service resources with the county in response to emergency incidents which require implementation of the county's fire mutual aid plan and perform such other duties as may be necessary and appropriate to effectuate the purposes of this act.

c.Each county in this State shall prepare and adopt a county fire mutual aid plan. The plan shall set forth policies and procedures to coordinate the effective utilization of fire service resources in those instances where the implementation of the county fire mutual aid plan is determined to be necessary or appropriate. Each county fire mutual aid plan shall be based upon the planning criteria, objectives, requirements, responsibilities and concepts of operation essential for the implementation of all necessary and appropriate protective or remedial measures to be taken in response to emergency incidents. Each county fire mutual aid plan shall be adopted no later than one year after the effective date of this act. Following adoption, each county shall file a copy of its county fire mutual aid plan with the State fire coordinator. Each county fire mutual aid plan shall be reviewed and updated every two years.

d.Each unit of the fire service in the county shall participate in the county fire mutual aid plan and shall submit every two years to its county fire coordinator the following information:

(1)A complete inventory of personnel and equipment;

(2)A local fire mutual aid plan prepared and updated pursuant to section 4 of this act; and

(3)A listing of fire companies and departments involved in the local fire mutual aid plan.

L.2003,c.28,s.5.



Section 52:14E-16 - Procedure During Emergency Incident, Local, County.

52:14E-16 Procedure during emergency incident, local, county.
6. a. In the event of an emergency incident, the incident commander shall determine whether additional fire service resources are required and, if so, shall first call upon the members of his local fire mutual aid plan.

b.Should the incident commander determine, after calling for assistance from members of his local fire mutual aid plan, that further fire service resources are required to respond to the emergency incident, he shall request that the county fire coordinator place the county fire mutual aid plan into effect. Upon making such a request, the incident commander also shall notify the municipal emergency management coordinator appointed pursuant to section 8 of P.L.1953, c.438 (C.App.A:9-40.1) of the emergency incident so that the municipal emergency management coordinator may alert and utilize his staff should additional emergency resources be required.

c.Upon the activation of a county fire mutual aid plan, the county fire coordinator shall notify the regional fire coordinator assigned to that county and the State fire coordinator with regard to the emergency incident and shall further provide periodic updates to both until termination of the emergency incident. The State fire coordinator shall ensure that the county and State Offices of Emergency Management are notified and provide them with periodic updates until termination of the emergency incident.

d.In the event that the municipal emergency management coordinator determines to mobilize local resources in response to an emergency incident, he shall so notify the county emergency management coordinator appointed pursuant to section 12 of P.L.1953, c.438 (C.App.A:9-42.1) in order that the county emergency management coordinator shall be prepared to respond in the event that local resources are insufficient to effectively deal with the emergency incident.

e.In the event of an emergency incident, the incident commander also may declare a local fire emergency disaster. In making any such determination, the incident commander shall utilize the best information then available.

f.Whenever a local fire emergency disaster is declared pursuant to subsection e. of this section, the municipal emergency management coordinator shall activate the municipal emergency operations plan adopted pursuant to section 19 of P.L.1989, c.222 (C.App. A:9-43.2).

g.(Deleted by amendment, P.L. 2006, c.8).

h.The county fire coordinator shall maintain a liaison with the supervisory representative of the forest fire service in deploying fire service resources and coordinating protection activities during wildfire emergency incidents pursuant to R.S.13:9-1 et seq.

i.The county fire coordinator shall request additional resources, beyond those from within his county, through the regional or State fire coordinator. The regional or State fire coordinator shall utilize the Office of Emergency Management system to request these resources.

L.2003,c.28,s.6; amended 2006, c.8.



Section 52:14E-17 - Powers Of State Fire Coordinator.

52:14E-17 Powers of State fire coordinator.

7.The State fire coordinator shall have all powers necessary or convenient to effectuate the purposes of this act including, without limitation, power:

a.To enforce and administer the provisions of this act; to seek mandatory injunctive relief in State courts; to issue subpoenas for the production of persons, things, and documents that are necessary to achieve compliance with the provisions of this act; and to prosecute or cause to be prosecuted violators of the provisions of this act in administrative hearings and in civil proceedings in State and local courts;

b.To assess penalties and to compromise and settle a claim for a penalty for a violation of the provisions of this act in an amount as may appear appropriate and equitable; and

c.To hold and exercise all the rights and remedies available to a judgment creditor.

L.2003,c.28,s.7.



Section 52:14E-18 - Procedure For Coordinating Fire Service Resources.

52:14E-18 Procedure for coordinating fire service resources.

8. a. Whenever a county fire coordinator determines that fire service resources are needed from other counties due to an emergency incident or a local fire emergency disaster, the county fire coordinator shall notify the regional fire coordinator with responsibility for that county. Upon receipt of a request for out of county fire service resources from the county fire coordinator, the regional fire coordinator shall notify the State fire coordinator as well as the county fire coordinators from the counties adjacent to the county from which the emergency incident or local fire emergency disaster originates.

b.Whenever the State fire coordinator:

(1)makes the determination that fire service resources should be deployed to assist in fire suppression and related activities in another state during a fire emergency in that state; or

(2)makes the determination, in consultation with the regional fire coordinator and county fire coordinator for the county from which an emergency incident or a local fire emergency disaster originates, that the emergency incident or local fire emergency disaster requires the deployment of additional fire service resources,

the State fire coordinator shall be empowered and authorized to issue immediately an order of deployment and require any unit of the fire service to respond, be recalled, standby or deploy any or all of its fire service resources to any location and for any period of the emergency incident or local fire emergency disaster. During any such emergency incident or local fire emergency disaster, the assigned fire service resources shall be under the operational command of the incident commander at the site. In issuing an order of deployment, the State fire coordinator also shall be empowered and authorized to direct that any unit of fire service not respond to an emergency incident or a local fire emergency disaster, but remain on standby.

c.If the State fire coordinator determines that the residents of a municipality or any portion thereof may not have sufficient fire service resources as a result of an order of deployment issued pursuant to this section to the unit of the fire service responsible for the fire protection of that municipality or that portion thereof, the State fire coordinator may issue an order of deployment to an adjacent or nearby unit of the fire service to provide necessary fire protection services, including the provision of fire service resources in the affected municipality or portion thereof. An order of deployment issued pursuant to this section shall be terminated by the State fire coordinator when he determines that the deployed unit of the fire service is once again able to provide adequate fire protection to the residents within its area of responsibility without the provision of fire services resources from other units of the fire service.

d.An order of deployment shall remain in effect during the period of the emergency incident or local fire emergency disaster or until otherwise rescinded by the State fire coordinator, superseded by order of the Governor pursuant to P.L.1942, c.251 (C.App.A:9-33 et seq.), or superseded by the determination that mutual aid should be provided in accordance with the "Emergency Management Assistance Compact," P.L.2001, c.249 (C.38A:20-4 et seq.), or the Interstate Civil Defense and Disaster Compact, N.J.S.38A:20-3. Upon the issuance of an order of the Governor pursuant to P.L.1942, c.251 (C.App.A:9-33 et seq.), the State fire coordinator shall coordinate all fire resources in accordance with the State Emergency Operations Plan. If deemed necessary, and if the emergency incident or local fire emergency disaster continues to exist, the State fire coordinator may reinstate any previously issued order of deployment or any portion of any such order of deployment. The State fire coordinator may modify the terms of an order of deployment issued to a unit of the fire service in order to respond immediately to a current or developing emergency incident or local fire emergency disaster or to provide adequate fire protection to a municipality or any portion thereof impacted by the order of deployment, including, but not limited to, reducing or increasing the number of deployed fire service personnel, emergency equipment or emergency vehicles.

e.The State fire coordinator shall maintain a liaison with the supervisory representative of the forest fire service in deploying fire service resources and coordinating protection activities during wildfire emergency incidents pursuant to R.S.13:9-1 et. seq.

L.2003,c.28,s.8.



Section 52:14E-19 - Provision Of Information.

52:14E-19 Provision of information.

9.The State fire coordinator may require any unit of the fire service periodically to provide information on the status, condition and readiness of any of the unit's fire service resources or any other information deemed necessary by the State fire coordinator. The State fire coordinator may prescribe the form and the manner in which such information is to be provided.

L.2003,c.28,s.9.



Section 52:14E-20 - Rules, Regulations.

52:14E-20 Rules, regulations.

10.The Director of the Division of Fire Safety may adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act; except that, notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of Community Affairs may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the State fire coordinator deems necessary to implement the provisions of this act, and which shall be effective for a period not to exceed six months and may thereafter be amended, adopted or readopted by the State fire coordinator in accordance with the requirements of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2003,c.28,s.10.



Section 52:14E-21 - Enforcement Of Order Of Deployment.

52:14E-21 Enforcement of order of deployment.

11.Any State or local law enforcement agency or officer may enforce an order of deployment issued by the State fire coordinator pursuant to this act. If the State fire coordinator shall determine that such enforcement is essential in order to facilitate the immediate response to an emergency incident or local fire emergency disaster, he shall so notify any State or local law enforcement agency or officer and that agency or officer shall forthwith enforce that order of deployment.

L.2003,c.28,s.11.



Section 52:14E-22 - Violations, Penalties.

52:14E-22 Violations, penalties.

12.Any person who knowingly and willfully violates, causes to violate, hinders, or otherwise interferes with an order of the State fire coordinator issued pursuant to this act shall be liable to a penalty of not more than $10,000 for each violation. Any person aggrieved by an order imposing such penalty shall be entitled to an administrative hearing. The application for the hearing shall be filed with the division by the 15th day after receipt by the person of the penalty notice. The application for an administrative hearing shall not stay or otherwise delay the implementation of an order of deployment issued by the State fire coordinator pursuant to this act. If the administrative penalty order has not been satisfied by the 30th day after its issuance and an application for an administrative hearing has not been made, the penalty may be recovered in the name of the Commissioner of Community Affairs pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2003,c.28,s.12.



Section 52:14F-1 - Establishment; Allocation Within Department Of State; Office Defined

52:14F-1. Establishment; allocation within department of state; office defined
There is hereby established in the Executive Branch of the State Government the Office of Administrative Law. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Office of Administrative Law is hereby allocated within the Department of State, but notwithstanding said allocation, the office shall be independent of any supervision or control by the department or by any personnel thereof. As used in this act, "office" shall mean the Office of Administrative Law.

L.1978, c. 67, s. 1.



Section 52:14F-2 - Transfer Of Functions, Powers And Duties Of Division Of Administrative Procedure To Office Of Administrative Law

52:14F-2. Transfer of functions, powers and duties of division of administrative procedure to office of administrative law
All the functions, powers and duties heretofore exercised by the Division of Administrative Procedure in the Department of State pursuant to the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.) are transferred to and vested in the Office of Administrative Law created by this amendatory and supplementary act.

L.1978, c. 67, s. 2.



Section 52:14F-3 - Director.

52:14F-3 Director.

3.The head of the office shall be the director who shall be an attorney-at-law of this State for a minimum of five years. The director shall be appointed by the Governor with the advice and consent of the Senate.

The director shall serve for a term of six years. As used in this act, "director" shall mean the Director of the Office of Administrative Law and Chief Administrative Law Judge.

The director shall devote full time to the duties of the office and shall receive an annual salary equal to 89% of the annual salary of a Judge of the Superior Court. Any vacancy occurring in the office of the director shall be filled in the same manner as the original appointment, but for the unexpired term only.

L.1978,c.67,s.3; amended 1981, c.202, s.1; 1993, c.343, s.4; 1999, c.380, s.8



Section 52:14F-4 - Administrative Law Judges; Appointment, Terms; Compensation; Recall.

52:14F-4 Administrative law judges; appointment, terms; compensation; recall.

4.Permanent administrative law judges shall be appointed by the Governor with the advice and consent of the Senate to initial terms of one year. During this initial term, each judge shall be subject to a program of evaluation as delineated in section 5 of P.L.1978, c.67 (C.52:14F-5). First reappointment of a judge after this initial term shall be by the Governor for a term of four years and until the appointment and qualification of the judge's successor.

Administrative law judges nominated by the Governor before July 1, 1981 shall, upon their confirmation by the Senate, serve for terms of five years and until the appointment and qualification of their successors.

Subsequent reappointments of a judge shall be by the Governor with the advice and consent of the Senate to terms of five years and until the appointment and qualification of the judge's successor. The advice and consent of the Senate, as provided in this section, shall be exercised within 45 days after a nomination for appointment has been submitted to the Senate, and if no action has been taken within the 45-day period, the nomination shall be deemed confirmed. This 45-day period shall not apply to any person nominated by the Governor for the position of administrative law judge prior to July 1, 1981.

The annual salary for an administrative law judge during the initial term of one year shall be equal to 75% of the annual salary of a Judge of the Superior Court. The annual salary for a judge during the first year of the first reappointment shall be increased to 78 2/3 % of the annual salary of a Judge of the Superior Court. Upon receipt of satisfactory annual evaluations, the annual salary for a judge shall be increased to 81 2/3 % of the annual salary of a Judge of the Superior Court for the second year of the first reappointment and to 85% of the annual salary of a Judge of the Superior Court for the third year of the first reappointment. The annual salary shall be 85% of the annual salary of a Judge of the Superior Court for the fourth year of the first reappointment and for each year of subsequent reappointments thereafter.

In addition to salary, an administrative law judge regularly assigned as an assignment judge shall receive $2,500 annually as additional compensation, and a judge regularly assigned other administrative or supervisory duties shall receive $1,500 annually as additional compensation.

All administrative law judges, including the Chief Administrative Law Judge, shall be retired upon attaining the age of 70 years, except that any administrative law judge who has retired on pension or retirement allowance may, with the judge's consent, be recalled by the Director/Chief Administrative Law Judge of the Office of Administrative Law for service as a recalled judge in the Office of Administrative Law. No recalled judge shall serve beyond his 80th birthday.

Upon such recall the retired judge shall have all the powers of an administrative law judge and shall be paid a per diem allowance fixed by the Director/ Chief Administrative Law Judge. In addition the recalled judge shall be reimbursed for reasonable expenses actually incurred by him in connection with his assignment and shall be provided with such facilities as may be required in the performance of his duties. Such per diem compensation and expenses shall be paid by the State. Payment for services and expenses shall be made in the same manner as payment is made to the judges of the Office of Administrative Law from which he retired.

L.1978,c.67,s.4; amended 1981, c.202, s.2; 1981, c.328, s.1; 1999, c.380, s.9; 2005, c.6, s.1.



Section 52:14F-4.1 - Inapplicability Of Mandatory Retirement For Administrative Law Judges, Certain.

52:14F-4.1 Inapplicability of mandatory retirement for administrative law judges, certain.

17.The mandatory retirement provisions implemented pursuant to this act, P.L.1999, c.380 (C.52:14-15.115 et al.), shall be inapplicable for three years after the effective date of this act to any judge of the Office of Administrative Law who is in service on the effective date of this act.

L.1999,c.380,s.17.



Section 52:14F-4.2 - Certain Administrative Law Judges Permitted To Work Beyond Age 70.

52:14F-4.2 Certain administrative law judges permitted to work beyond age 70.

19.Notwithstanding the provisions of this act, P.L.1999, c.380 (C.52:14-15.115 et al.), to the contrary, any judge of the Office of Administrative Law who is 60 years of age or older on the effective date of this act shall be permitted to continue service as a judge until attaining 10 years of service under the "Public Employees' Retirement System Act," P.L.1954, c.84 (C.43:15A-1 et seq.).

L.1999,c.380,s.19.



Section 52:14F-5 - Powers, Duties Of Director And Chief Administrative Law Judge.

52:14F-5 Powers, duties of Director and Chief Administrative Law Judge.

5.The Director and Chief Administrative Law Judge of the Office of Administrative Law shall:

a.Administer and cause the work of the office to be performed in such manner and pursuant to such program as may be required or appropriate;

b.Organize and reorganize the office, and establish such bureaus as may be required or appropriate;

c.Except as otherwise provided in subsections l. and t., below, appoint, pursuant to the provisions of Title 11A of the New Jersey Statutes, such clerical assistants and other personnel as may be required for the conduct of the office;

d.Assign and reassign personnel to employment within the office;

e.Develop uniform standards, rules of evidence, and procedures, including but not limited to standards for determining whether a summary or plenary hearing should be held to regulate the conduct of contested cases and the rendering of administrative adjudications;

f.Promulgate and enforce such rules for the prompt implementation and coordinated administration of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as may be required or appropriate;

g.Administer and supervise the procedures relating to the conduct of contested cases and the making of administrative adjudications, as defined by section 2 of P.L.1968, c.410 (C.52:14B-2), and develop and implement an electronic filing system for the conduct of contested cases in such a manner and within such a time period as deemed practicable within available resources;

h.Advise agencies concerning their obligations under the Administrative Procedure Act, subject to the provisions of subsections b. and e. of section 4 of P.L.1944, c.20 (C.52:17A-4);

i.Assist agencies in the preparation, consideration, publication and interpretation of administrative rules required or appropriate pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

j.Employ the services of the several agencies and of the employees thereof in such manner and to such extent as may be agreed upon by the director and the chief executive officer of such agency;

k.Have access to information concerning the several agencies to assure that they properly promulgate all rules required by law;

l.Assign permanent administrative law judges at supervisory and other levels who are qualified in the field of administrative law or in subject matter relating to the hearing functions of a State agency.

Administrative law judges shall receive such salaries as provided by section 4 of P.L.1978, c.67 (C.52:14F-4), as amended by P.L.1999, c.380, shall not engage in the practice of law and shall devote full time to their judicial duties.

Administrative law judges appointed after the effective date of this amendatory act shall have been attorneys-at-law of this State for a minimum of five years. An administrative law judge appointed prior to the effective date of this amendatory act shall not be required to be an attorney or, if an attorney, shall not be required to have been an attorney-at-law for five years in order to be reappointed;

m.Appoint additional administrative law judges, qualified in the field of administrative law or in a subject matter relating to the hearing functions of a State agency, on a temporary or case basis as may be necessary during emergency or unusual situations for the proper performance of the duties of the office, pursuant to a reasonable fee schedule established in advance by the director. Administrative law judges appointed pursuant to this procedure shall have the same qualifications for appointment as permanent administrative law judges;

n.Assign administrative law judges to conduct contested cases as required by sections 9 and 10 of P.L.1968, c.410 (C.52:14B-9 and 52:14B-10). Proceedings shall be scheduled for suitable locations, either at the offices of the Office of Administrative Law or elsewhere in the State, taking into consideration the convenience of the witnesses and parties, as well as the nature of the cases and proceedings;

o.Assign an administrative law judge or other personnel, if so requested by the head of an agency and if the director deems appropriate, to any agency to conduct or assist in administrative duties and proceedings other than those related to contested cases or administrative adjudications, including but not limited to rule-making and investigative hearings;

p.Assign an administrative law judge not engaged in the conduct of contested cases to perform other duties vested in or required of the office;

q.Secure, compile and maintain all reports of administrative law judges issued pursuant to this act, and such reference materials and supporting information as may be appropriate;

r.Develop and maintain a program for the continuing training and education of administrative law judges and agencies in regard to their responsibilities under this act;

s.Develop and implement a program of judicial evaluation to aid himself in the performance of his duties, and to assist in the making of reappointments under section 4 of P.L.1978, c.67 (C.52:14F-4). This program of evaluation shall focus on three areas of judicial performance: competence, productivity, and demeanor. It shall include consideration of: industry and promptness in adhering to schedules, making rulings and rendering decisions; tolerance, courtesy, patience, attentiveness, and self-control in dealing with litigants, witnesses and counsel, and in presiding over contested cases; legal skills and knowledge of the law and new legal developments; analytical talents and writing abilities; settlement skills; quantity, nature and quality of caseload disposition; impartiality and conscientiousness. The director shall develop standards and procedures for this program, which shall include taking comments from selected litigants and lawyers who have appeared before a judge. The methods used by the judge but not the result arrived at by the judge in any case may be used in evaluating a judge. Before implementing any action based on the findings of the evaluation program, the director shall discuss the findings and the proposed action with the affected judge. The evaluation by the director and supporting data shall be submitted to the Governor at least 90 days before the expiration of any term. These documents shall remain confidential and shall be exempted from the requirements of P.L.1963, c.73 (C.47:1A-1 et seq.);

t.Promulgate and enforce rules for reasonable sanctions, including assessments of costs and attorneys' fees which may be imposed on a party, and attorney or other representative of a party who, without just excuse, fails to comply with any procedural order or with any standard or rule applying to a contested case and including the imposition of a fine not to exceed $1,000.00 for misconduct which obstructs or tends to obstruct the conduct of contested cases;

u.Have power in connection with contested case hearings (1) to administer oaths to any and all persons, (2) to compel by subpoena the attendance of witnesses and the production of books, records, accounts, papers, and documents of any person or persons, (3) to entertain objections to subpoenas, and (4) to rule upon objections to subpoenas except, that any orders of administrative law judges regarding these objections may be reviewed by the agency head before the completion of the contested case in accordance with procedural rules, adopted by the Director and Chief Administrative Law Judge of the Office of Administrative Law. Misconduct by any party, attorney or representative of a party or witness which obstructs or tends to obstruct the conduct of a contested case or the failure of any witness, when duly subpoenaed to attend, give testimony or produce any record, or the failure to pay any sanction assessed pursuant to subsection t. of this section, shall be punishable by the Superior Court in the same manner as such failure is punishable by such court in a case pending therein;

v.Assign any judge recalled pursuant to section 4 of P.L.1978, c.67 (C.52:14F-4) and fix the per diem allowance;

w.Assign an administrative law judge or other personnel to conduct arbitration, mediation, and other forms of alternative dispute resolution with regard to any contested case or any proceeding other than that related to a contested case or administrative adjudication; and

x.Schedule hearings in an expeditious and efficient manner taking into account the significance of the issues, the needs of the parties, available resources, costs to the parties, and other relevant factors. The director may, on a temporary basis when required by exigent circumstances, schedule hearings notwithstanding deadlines otherwise set forth in statute.

L.1978, c.67, s.5; amended 1981, c.202, s.3; 1993, c.343, s.5; 1999, c.380, s.10; 2005, c.6, s.2; 2013, c.236, s.3.



Section 52:14F-6 - Administrative Law Judges, Assignment; Special Appointment

52:14F-6. Administrative law judges, assignment; special appointment
6. a. Administrative law judges shall be assigned by the director from the office to an agency to preside over contested cases in accordance with the special expertise of the administrative law judge.

b. A person who is not an employee of the office may be specially appointed and assigned by the director to preside over a specific contested case, if the director certifies in writing the reasons why the character of the case requires utilization of a different procedure for assigning administrative law judges than is established by this amendatory and supplementary act.

c. Each administrative law judge shall have and exercise the powers conferred upon the director to the extent that the director shall delegate them by rule.

L.1978,c.67,s.6; amended 1993,c.343,s.6.



Section 52:14F-7 - Construction Of Act

52:14F-7. Construction of act
9. a. Nothing in this amendatory and supplementary act shall be construed to deprive the head of any agency of the authority pursuant to section 10 of P.L.1968, c.410 (C.52:14B-10) to determine whether a case is contested or to adopt, reject or modify the findings of fact and conclusions of law of any administrative law judge consistent with the standards for the scope of review to be applied by the head of the agency as set forth in that section and applicable case law.

b.Nothing in this amendatory and supplementary act shall be construed to affect the conduct of any contested case initiated prior to the effective date of this act, or the making of any administrative adjudication in such contested case.

L.1978,c.67,s.9; amended 2001, c.5, s.5.



Section 52:14F-8 - Administrative Law Jurisdictional Exclusions *Text Of Section Operative Until Dec. 31, 1987

52:14F-8 Administrative Law jurisdictional exclusions *Text of section operative until Dec. 31, 1987
Unless a specific request is made by the agency, no administrative law judge shall be assigned by the director to hear contested cases with respect to:

a. The State Board of Parole; the Public Employment Relations Commission; the Division of Workers' Compensation; the Division of Tax Appeals; or the management or operation by any agency of a State custodial, penal or correctional institution or program, insofar as the acts of the agency relate to the internal affairs of the institution or program unless the sanctions arising from a single incident involve the loss of 365 days or more of time credits awarded pursuant to R.S. 30:4-140.

b. Any matter where the head of the agency, a commissioner or several commissioners are required to conduct or determine to conduct the hearing directly and individually.

L. 1978, c. 67, s. 10. Amended by L. 1985, c. 94, s. 1.

For text of section operative Dec. 31, 1987, see s. 52:14F-8, post



Section 52:14F-9 - Applicability Of State Agency Transfer Act

52:14F-9. Applicability of State Agency Transfer Act
This act shall be subject to the provisions of the State Agency Transfer Act, P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1978, c. 67, s. 11.



Section 52:14F-10 - Repeal Of Inconsistent Acts And Parts Of Act

52:14F-10. Repeal of inconsistent acts and parts of act
All acts and parts of acts inconsistent with any of the provisions of this amendatory and supplementary act are, to the extent of such inconsistency, superseded and repealed.

L.1978, c. 67, s. 13.



Section 52:14F-11 - Severability

52:14F-11. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are declared to be severable.

L.1978, c. 67, s. 15.



Section 52:14F-12 - Environmental Unit

52:14F-12. Environmental unit
1. a. The Director of the Office of Administrative Law shall, within 12 months after the effective date of this act, establish within the Office of Administrative Law an environmental unit consisting of administrative law judges having special expertise in environmental law. The number of administrative law judges in the environmental unit shall be proportional to the number and complexity of environmental cases referred to the office.

b. Upon the establishment of the environmental unit, all contested cases, as defined in section 2 of P.L.1968, c.410 (C.52:14B-2), concerning environmental law referred to the Office of Administrative Law shall be assigned to and adjudicated by the administrative law judges in the environmental unit.

L.1991,c.425,s.1.



Section 52:14F-13 - Environmental Workload Reports

52:14F-13. Environmental workload reports
2. The director shall, within 12 months after enactment, and annually thereafter, notify the Assembly Energy and Environment Committee and the Senate Environmental Quality Committee or their successors, of the number of cases pending in the Office of Administrative Law, the total number of Administrative Law Judges serving in the office, the number of Administrative Law Judges serving in the environmental unit and the number of environmental cases assigned to the environmental unit.

L.1991,c.425,s.2.



Section 52:14F-14 - Definitions Relative To Expedited Appeals In Oal.

52:14F-14 Definitions relative to expedited appeals in OAL.

11. As used in sections 12 through 18 of P.L.2004, c.89 (C.52:14F-15 through C.52:14F-21):

"Applicant" means any person applying for a permit pursuant to section 3, 5, 7, 9 or 10 of P.L.2004, c.89 (C.52:27D-10.4, C.13:1D-145, C.27:1E-2, C.52:27D-10.6 or C.13:1D-146);

"Ombudsman" or "Smart Growth Ombudsman" means the Smart Growth Ombudsman appointed by the Governor pursuant to section 2 of P.L.2004, c.89 (C.52:27D-10.3);

"Permit" means any permit or approval issued by the Department of Environmental Protection, pursuant to any law, or any rule or regulation adopted pursuant thereto, provided that "permit" shall not include any approval of a grant, or a permit issued pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.), the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), or the "Radiation Protection Act," P.L.1958, c.116 (C.26:2D-1 et seq.), any permit or approval issued by the Department of Transportation pursuant to any law, or any rule or regulation adopted pursuant thereto, or any permit or approval required as a condition of development or redevelopment issued by the Department of Community Affairs pursuant to any law or any rule or regulation adopted pursuant thereto;

"Person" means any individual, corporation, company, partnership, firm, association, owner or operator of a treatment works, political subdivision of this State, or State or interstate agency; and

"Smart growth area" means an area designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), a designated center, or a designated growth center in an endorsed plan; a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6); a growth area designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to section 7 of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-8); an urban enterprise zone designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) or P.L.2001, c.347 (C.52:27H-66.2 et al.); an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) and as approved by the Department of Community Affairs; or similar areas designated by the Department of Environmental Protection.

L.2004,c.89,s.11.



Section 52:14F-15 - Expedited Appeal Of Contested Permit Action.

52:14F-15 Expedited appeal of contested permit action.

12. Upon the request of the applicant and in accordance with sections 14, 15, and 16 of P.L. 2004, c.89 (C.52:14F-17, C.52:14F-18 and C.52:14F-19), the Office of Administrative Law shall provide for the expedited appeal of any contested permit action for a proposed project in a smart growth area. An applicant who does not exercise this option retains the right to an administrative hearing and decision on the permit application pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2004,c.89,s.12.



Section 52:14F-16 - Smart Growth Unit Established In Oal.

52:14F-16 Smart Growth Unit established in OAL.

13. a. There is hereby established within the Office of Administrative Law a Smart Growth Unit consisting of administrative law judges having expertise in the matters heard pursuant to this section. All cases transmitted to the Office of Administrative Law pursuant to this section shall be assigned to and adjudicated by the administrative law judges in the Smart Growth Unit.

b.The Governor with the advice and consent of the Senate shall appoint administrative law judges to the Smart Growth Unit. Administrative law judges appointed to the Smart Growth Unit shall have expertise in the relevant subject areas pertaining to P.L.2004, c.89 (C.52:27D-10.2 et al.) and shall be subject to the terms of appointment and employment set forth in sections 4 and 5 of P.L.1978, c.67 (C.52:14F-4 and C.52:14F-5). The Director of the Office of Administrative Law and Chief Administrative Law Judge shall assign an administrative law judge as the assignment judge for the unit.

L.2004,c.89,s.13.



Section 52:14F-17 - Transmittal Of Administrative Record.

52:14F-17 Transmittal of administrative record.

14. a. Within 15 days after the receipt by the Division of Smart Growth of notice of an applicant's request for an expedited review pursuant to subparagraph (d) of paragraph (1) of subsection c. of section 5, subparagraph (d) of paragraph (1) of subsection c. of section 7, or subparagraph (d) of paragraph (1) of subsection c. of section 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 or C.52:27D-10.6), as appropriate, the Division of Smart Growth shall transmit to the clerk of the Office of Administrative Law the administrative record which shall consist of:

(1)the request for an expedited review of the application;

(2)the application;

(3)documents the applicant filed in support of the application;

(4)the qualified and registered professional's certification that the application is complete and meets all statutory and regulatory requirements for approval;

(5)the Division of Smart Growth's notices of deficiency, if any, that the application is incomplete;

(6)the Division of Smart Growth's documentation, if any, in support of its determination that the application is incomplete; and

(7)the applicant's request for an expedited hearing.

b.The case shall be assigned to an administrative law judge who shall be a member of the Smart Growth Unit. Within 15 days after the filing of the case with the clerk of the Office of Administrative Law, the parties shall file briefs with the administrative law judge. There shall be no presumptions in favor of either party. No other evidence shall be admitted or relied upon, except by consent of the parties and with approval of the administrative law judge. Discovery shall not be available, except by consent of the parties. The standard of review shall be by the preponderance of the evidence.

c.Within 30 days after the date of submission of the briefs, the administrative law judge shall issue a written decision as to whether the application is complete. The time limits established herein shall not be extended except by consent of the parties.

d.If the administrative law judge decides that the application is complete, the Director of the Division of Smart Growth shall take action to approve, approve with conditions or deny the permit application within 45 days after the receipt of the decision.

e.The decision of the administrative law judge on the issue of completeness of the application shall be the final decision binding on the parties and shall not be subject to further review or appeal by either the Division of Smart Growth established pursuant to section 5, 7 or 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 or C.52:27D-10.6), as appropriate, or the applicant.

f.An applicant who does not request an expedited review pursuant to subparagraph (d) of paragraph (1) of subsection c. of section 5, subparagraph (d) of paragraph (1) of subsection c. of section 7 or subparagraph (d) of paragraph (1) of subsection c. of section 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 or C.52:27D-10.6), as appropriate, retains the right to an administrative hearing and decision on the permit application pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2004,c.89,s.14.



Section 52:14F-18 - Denial Of Expedited Permit, Expedited Hearing.

52:14F-18 Denial of expedited permit, expedited hearing.

15. a. If an application for a permit for a proposed project in a smart growth area is denied, the Office of Administrative Law shall provide an expedited hearing to review the denial of the permit upon the request of the applicant. An applicant who does not request a hearing pursuant to this section retains the right to an administrative hearing and decision on the permit application pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.Within 15 days after receipt by the Division of Smart Growth of notice of an applicant's request for an expedited hearing, the division shall transmit to the clerk of the Office of Administrative Law the administrative record which shall consist of:

(1)the application;

(2)documents the applicant filed in support of the application;

(3)the qualified and registered professional's certification that the application is complete and meets all statutory and regulatory requirements for approval;

(4)the Division of Smart Growth's notices of deficiency, if any, that the application is incomplete;

(5)the Division of Smart Growth's documentation, if any, in support of its determination to deny the application; and

(6)the applicant's request for an expedited hearing and decision.

c.The case shall be assigned to an administrative law judge who shall be a member of the Smart Growth Unit. The administrative law judge shall establish an expedited briefing and hearing schedule. Any hearings shall be concluded within 45 days after receipt of the case by the administrative law judge.

d.Nothing herein shall diminish the applicant's obligation to prove in the application process that it satisfies standards for approval of an application. There shall be no presumptions in favor of either party as to the underlying permit decision. The standard of review shall be by the preponderance of the evidence.

e.Within 45 days after the closing of the record, the administrative law judge shall issue a written decision as to whether the applicant has satisfied the standards required for the permit. The time limits established herein shall not be extended except by consent of the parties and the administrative law judge.

f.If the administrative law judge decides that the application should be approved, the Director of the Division of Smart Growth shall take action to approve or approve with conditions the permit within 10 days after receipt of the decision.

g.The decision of the administrative law judge shall be the final decision binding on the parties and shall not be subject to further review or appeal by either the Division of Smart Growth established pursuant to section 5, 7 or 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 or C.52:27D-10.6), as appropriate, or the applicant.

L.2004,c.89,s.15.



Section 52:14F-19 - Expedited Hearing On Terms Or Conditions On Permits In Smart Growth Areas.

52:14F-19 Expedited hearing on terms or conditions on permits in smart growth areas.

16. a. If an application for a permit for a proposed project in a smart growth area is approved by the Division of Smart Growth with terms or conditions, the Office of Administrative Law shall provide an expedited hearing and decision on any terms or conditions of such permit upon the request of the applicant. An applicant who does not request an expedited hearing pursuant to this section retains the right to an administrative hearing and decision on the permit application pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.Within 15 days after receipt by the agency of notice of an applicant's request for an expedited hearing and decision, the Division of Smart Growth shall transmit to the clerk of the Office of Administrative Law the case record which shall consist of:

(1)the application;

(2)documents the applicant filed in support of the application;

(3)the qualified and registered professional's certification that the application is complete and meets all statutory and regulatory requirements for approval;

(4)the Division of Smart Growth's notices of deficiency, if any, that the application is incomplete;

(5)the Division of Smart Growth's documentation, if any, in support of its determination to include the terms or conditions that are being contested; and

(6)the applicant's request for an expedited hearing and decision.

c.The case shall be assigned to an administrative law judge who shall be a member of the Smart Growth Unit. The administrative law judge shall establish an expedited briefing and hearing schedule. Any hearings shall be concluded within 45 days after receipt of the case by the administrative law judge.

d.Nothing herein shall diminish the applicant's obligation to prove in the application process that it satisfies standards for approval of an application. There shall be no presumptions in favor of either party as to the underlying permit decision. The standard of review shall be by the preponderance of the evidence.

e.Within 45 days after the closing of the record, the administrative law judge shall issue a written decision as to whether the applicant has satisfied the standards required for the permit. The time limits established herein shall not be extended except by consent of the parties and the Administrative Law Judge.

f.If the administrative law judge decides that a permit term or condition should be deleted or amended, the Director of the Division of Smart Growth shall take action to revise the terms or conditions of the permit within 10 days after receipt of the decision.

g.The decision of the administrative law judge shall be the final decision binding on the parties and shall not be subject to further review or appeal by either the Division of Smart Growth established pursuant to section 5, 7 or 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 or C.52:27D-10.6), as appropriate, or the applicant.

L.2004,c.89,s.16.



Section 52:14F-20 - Filing Fees In Smart Growth Unit.

52:14F-20 Filing fees in Smart Growth Unit.

17. The Office of Administrative Law shall have authority to establish filing fees, payable by the applicant, necessary to administer the Smart Growth Unit, including the direct and indirect costs for personnel, operating expenses, equipment and activities of the Smart Growth Unit. These filing fees shall be published in the New Jersey Register and shall be effective upon publication therein.

L.2004,c.89,s.17.



Section 52:14F-21 - Oal Rules, Regulations.

52:14F-21 OAL rules, regulations.

18. The Office of Administrative Law may adopt those rules and regulations that it deems necessary to carry out the requirements of P.L.2004, c.89 (C.52:27D-10.2 et al.), which shall be effective upon filing.

L.2004,c.89,s.18.



Section 52:14F-22 - Appeals Referred To Office Of Administrative Law.

52:14F-22 Appeals referred to Office of Administrative Law.

5. a. Appeals filed with the Treasurer pursuant to section 4 of P.L.2005, c.124 (C.52:18-38) shall be referred to the Office of Administrative Law for hearing, and shall be given priority by that office.

b.The Office of Administrative Law shall establish a system for expedited hearings of contested determinations of debt in accordance with the provisions of section 4 of P.L.2005, c.124 (C.52:18-38).

c.The Office of Administrative Law shall establish a system for expedited hearings of the State's applications for wage executions in accordance with the provisions of subsection b. of N.J.S. 2A:17-50.

d.Nothing herein shall preclude the Office of Administrative Law from joining the hearings of contested determinations of debt and the State's applications for wage executions in appropriate cases.

e.The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall apply to hearings and appeals pursuant to P.L.2005, c.124 (C.2A:16-11.1 et al.).

L.2005,c.124,s.5.



Section 52:14F-23 - Administrative Law Judge, Power To Hear Application For A Wage Execution.

52:14F-23 Administrative Law Judge, power to hear application for a wage execution.

8. a. An Administrative Law Judge shall have the power to hear the State's application for a wage execution pursuant to subsection b. of N.J.S. 2A:17-50 and to issue an order directing that an execution issue against wages, earnings, salary, income from trust funds or profits of the person who owes the debt.

b.The State shall serve the person who owes the debt with a copy of the application for wage execution. Such notice shall be mailed to the person's last known address and shall advise the person that, if the person wishes to contest the application, he may request a hearing within 30 days by filing such request with the Office of Administrative Law and the State Treasurer.

c.Such applications shall be heard and decided by the Office of Administrative Law within 45 days of the date of the filing of the application by the State.

d.The provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall apply to hearings and appeals pursuant to this section.

e.An order of an Administrative Law Judge pursuant to this section shall be considered final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and shall be subject only to judicial review as provided in the Rules of Court.

L.2005,c.124,s.8.



Section 52:15-1 - Salary Of Governor

52:15-1. Salary of governor
The Governor shall receive such salary as shall be provided by law.

Amended by L.1962, c. 65, s. 11, eff. July 1, 1962.



Section 52:15-2 - Oath Of Governor

52:15-2. Oath of governor
Every person who is elected governor shall, before entering upon the execution of his office, take and subscribe the following oath, to wit: "I, , elected governor of the state of New Jersey, do solemnly promise and swear that I will diligently, faithfully and to the best of my knowledge, execute the said office in conformity with the powers delegated to me; and that I will to the utmost of my skill and ability, promote the peace and prosperity and maintain the lawful rights of the said state. So help me God."



Section 52:15-3 - Secretary To The Governor

52:15-3. Secretary to the governor
The Governor may appoint and commission a person to be known as the secretary to the Governor who shall hold his office during the pleasure of the Governor and shall keep a correct record of all executive proceedings and decisions and do all other acts appertaining to his office which shall be required of him by the Governor.

The secretary to the Governor shall receive such salary as shall be provided by law. He shall pursue no other occupation during his incumbency that will interfere with the daily discharge of the duties of his office.

Amended by L.1945, c. 88, p. 430, s. 1; L.1962, c. 65, s. 12, eff. July 1, 1962.



Section 52:15-4 - Oath Of Acting Governor

52:15-4. Oath of acting governor
Whenever the functions, powers, and duties and emoluments of the office of Governor shall devolve upon the President of the Senate, the Speaker of the House of Assembly or any other person, in accordance with Article V, Section I, or Article IV, Section VI, paragraph 4 of the Constitution of this State, or laws adopted pursuant thereto, he shall, before assuming the duties of such office, take and subscribe the following oath to wit: "I, , President of the Senate (or Speaker of the House of Assembly, or as the case may be), upon whom has devolved the functions, powers, duties and emoluments of the office of Governor of the State of New Jersey, do solemnly promise and swear, that I will diligently, faithfully and to the best of my knowledge, administer the Government of the State in conformity with the powers delegated to me; and that I will, to the utmost of my skill and ability, promote the peace and prosperity and maintain the lawful rights of the State. So help me God."

Amended by L.1963, c. 119, s. 1, eff. June 28, 1963.



Section 52:15-5 - Title And Signature Of Acting Governor; Continuous Service Of At Least 180 Days Confers Title Of Governor.

52:15-5 Title and signature of acting governor; continuous service of at least 180 days confers title of Governor.

52:15-5. Whenever the functions, powers, duties and emoluments of the office of Governor shall have devolved upon the President of the Senate, the Speaker of the House of Assembly, for the time being, or any other person, other than the Lieutenant Governor, in accordance with the Constitution of this State, or laws adopted pursuant thereto, the official title of the person administering the Government of the State, for the time being, shall be "President of the Senate (or Speaker of the House of Assembly, or as the case may be), Acting Governor of the State of New Jersey." Said title shall be used in all legislative, executive and judicial proceedings or documents in which it is necessary to describe by his title the person administering the Government for the time being. The signature of the person administering the Government for the time being shall be in the following form: "A. B., President of the Senate (or Speaker of the House of Assembly, or as the case may be), Acting Governor," and the attestation to said signature shall be in the following form: "By A. B., President of the Senate (or Speaker of the House of Assembly, or as the case may be), Acting Governor."

However, the official title of a person who serves as Acting Governor for a continuous period of at least 180 days shall thereafter be, for all of the purposes of this section, as well as for all historical purposes, "Governor of the State of New Jersey." A temporary discontinuance of service as Acting Governor, due to travel outside of the State or inability to discharge the duties of office because of illness, shall not render a period of service noncontinuous.

Amended 1963, c.119, s.2; 2005, c.282.



Section 52:15-6 - Governor May Delegate To Executive Officer Duty To Approve Plans, Contracts, Etc.; Revocation

52:15-6. Governor may delegate to executive officer duty to approve plans, contracts, etc.; revocation
Wherever the approval of the governor is required by any law of this state for any plans or specifications for any building or other structure to be erected, repaired or altered, or for any work to be done by or on behalf of any officer, board or department of this state, or of any contract made by or on behalf of any state officer, board or department, for the construction or alteration of any building or other structure, the purchase of any land, or any real property of any kind or character, the purchase of supplies, or any personal property of any kind or character, or the performance of any work, the governor may, in his discretion, by executive order, duly signed and filed in the office of the secretary of state, authorize any executive officer of this state to exercise the power and perform the duty imposed upon the governor by any such law. When acting pursuant to such order, the act of any such executive officer shall have the same effect as the act of the governor. Any such order may be revoked at any time by the governor by filing in the office of the secretary of state an order of revocation, duly signed.



Section 52:15-7 - Examination And Investigation Of Officer, Department, Board, Bureau Or Commission; Witnesses; Expenses; Divulging Information; Cross-examination

52:15-7. Examination and investigation of officer, department, board, bureau or commission; witnesses; expenses; divulging information; cross-examination
The Governor is authorized at any time, either in person or by one or more persons appointed by him for the purpose, to examine and investigate the management by any State officer of the affairs of any department, board, bureau or commission of the State and to examine and investigate the management and affairs of any department, board, bureau or commission of the State. The Governor and the persons so appointed by him are empowered to subpoena and enforce the attendance of witnesses, to administer oaths and examine witnesses under oath and to require the production of any books or papers deemed relevant or material. Whenever any person so appointed shall not be regularly in the service of the State his compensation for such services shall be fixed by the Governor, and said compensation and all necessary expenses of such examinations and investigations shall be paid from the treasury out of any appropriations made for the purpose upon the order of the Governor. Investigations and examinations may be made privately or publicly, but it shall be unlawful for any person to divulge the results of any investigation or examination to any person or persons other than the Governor, unless a public hearing shall have first been held. Whenever any person shall be examined by the Governor or by his duly authorized representative or representatives under the powers contained in this act at a public hearing, the officer, department, board, bureau, commission or individual under investigation or scrutiny may through his or its authorized representative or representatives cross-examine any such person on any phase of the matter concerning which he has been examined or questioned, and such officer, department, board, bureau, commission or individual may introduce other witnesses and other evidence to explain, enlarge upon, or clarify the matter, situation or condition under investigation or scrutiny to the end that the full details of any such matter, situation or condition may be developed and presented at one and the same time.

L.1941, c. 16, p. 34, s. 1. Amended by L.1941, c. 315, p. 850, s. 1.



Section 52:15-8 - Counsel And Associate Counsels To Governor; Appointment; Duties

52:15-8. Counsel and associate counsels to governor; appointment; duties
Notwithstanding the provisions of any other law to the contrary:

A. The Governor may appoint and commission a person to be known as counsel to the Governor and one or more persons to be known as associate counsels to the Governor. The Governor may also appoint such legal assistants as he may deem necessary.

Each of the persons thus appointed shall serve at the pleasure of the Governor and shall receive such compensation as shall be fixed by the Governor within the limits of available appropriations therefor.

B. The counsel to the Governor shall:

(1) Give to the Governor legal advice on such matters as the Governor may from time to time require.

(2) Advise the Governor in regard to the constitutionality, consistency and legal effect of bills presented to the Governor for his approval.

(3) Examine and decide all legal matters submitted to him by the Governor.

(4) When directed by the Governor, act for him or any officer, agency or instrumentality in or of the Executive Branch of the State Government, in any matter in which the Governor may be interested.

(5) When so authorized by the Governor, assist the Governor in any examination or investigation undertaken or directed by the Governor pursuant to authority vested in him by law.

(6) When directed by the Governor, act for him in any matter in which he may be interested.

(7) Act as the sole legal adviser, attorney or counsel for the Governor and represent him in all suits, proceedings or actions of any kind which may be brought for or against him in any court of this State; interpret all statutes and legal documents for the Governor; and inspect and approve contracts and titles with which the Governor is concerned.

(8) Attend generally to all legal matters in which the Governor is a party or in which his rights or interests are involved.

(9) Perform such other duties as the Governor may from time to time prescribe.

C. Each associate counsel to the Governor shall:

(1) Assist the counsel to the Governor in the exercise of his powers and the performance of his functions and duties under this act.

(2) Perform such other duties as the Governor shall prescribe.

D. Legal assistants appointed by the Governor pursuant to the provisions of this act shall perform such duties as the Governor shall prescribe.

E. All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1947, c. 5, p. 19, s. 1.



Section 52:15A-1 - Short Title

52:15A-1. Short title
This act may be cited as "The Gubernatorial Transition Act."

L.1969, c. 213, s. 1, eff. Nov. 5, 1969.



Section 52:15A-2 - Legislative Declaration; Purpose Of Act

52:15A-2. Legislative declaration; purpose of act
The Legislature declares it to be the purpose of this act to promote the orderly transfer of the executive power in connection with the expiration of the term of office of a Governor and the inauguration of a new Governor. The interest of the State of New Jersey requires that such transitions in the office of Governor be accomplished so as to assure continuity in the conduct of the affairs of the State Government. Any disruption occasioned by the transfer of the executive power could produce results detrimental to the safety and well-being of the State of New Jersey and its people. Accordingly, it is the intent of the Legislature that appropriate actions be authorized and taken to avoid or minimize any disruption. In addition to the specific provisions contained in this act directed toward that purpose, it is the intent of the Legislature that all officers of the State Government so conduct the affairs of the State Government for which they exercise responsibility and authority as (1) to be mindful of problems occasioned by transitions in the office of Governor, (2) to take appropriate lawful steps to avoid or minimize disruptions that might be occasioned by the transfer of the executive power, and (3) otherwise to promote orderly transitions in the office of Governor.

L.1969, c. 213, s. 2, eff. Nov. 5, 1969.



Section 52:15A-3 - Services And Facilities Provided To Governor-elect Upon Request.

52:15A-3 Services and facilities provided to Governor-elect upon request.
3. (a) The Director of the Division of Purchase and Property referred to hereinafter in this act as "the director," is authorized to provide, upon request, to each Governor-elect, for use in connection with his preparations for the assumption of official duties as Governor necessary services and facilities, including:

(1)Suitable office space appropriately equipped with furniture, furnishings, office machines and equipment, and office supplies as determined by the director, after consultation with the Governor-elect, or his designee provided for in subsection (e) of this section, at such place or places within the State of New Jersey as the Governor-elect shall designate;

(2)Payment of the compensation of members of office staffs designated by the Governor-elect at rates determined by him. Provided, that any employee of any agency of any branch of the State Government may be detailed to such staffs on a reimbursable or nonreimbursable basis with the consent of the head of the agency; and while so detailed such employee shall be responsible only to the Governor-elect for the performance of his duties. Provided further, that any employee so detailed shall continue to receive the compensation provided pursuant to law for his regular employment, and shall retain the rights and privileges of such employment without interruption. Notwithstanding any other law, persons receiving compensation as members of office staffs under this subsection, other than those detailed from agencies, shall not be held or considered to be employees of the State Government except for purposes of the Public Employees' Retirement System (chapter 15A of Title 43) and the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.);

(3)Payment of expenses for the procurement of services of experts or consultants or organizations thereof for the Governor-elect may be authorized at rates not to exceed $100.00 per diem for individuals;

(4)Payment of travel expenses and subsistence allowances, including rental by the State Government of hired motor vehicles, found necessary by the Governor-elect, as authorized for persons employed intermittently or for persons serving without compensation, as may be appropriate;

(5)Communications services found necessary by the Governor-elect;

(6)Payment of expenses for necessary printing and binding.

(b)The director shall expend no funds for the provision of services and facilities under this act in connection with any obligations incurred by the Governor-elect before the day following the date of the general elections.

(c)The term "Governor-elect" as used in this act shall mean such person as is the apparent successful candidate for the office of Governor, respectively, as ascertained by the Secretary of State following the general election.

(d)Each Governor-elect shall be entitled to conveyance of all mail matter, including airmail, sent by him in connection with his preparations for the assumption of official duties as Governor.

(e)Each Governor-elect may designate to the director an assistant authorized to make on his behalf such designations or findings of necessity as may be required in connection with the services and facilities to be provided under this act.

(f)In the case where the Governor-elect is the incumbent Governor there shall be no expenditures of funds for the provision of services and facilities to such incumbent under this act, and any funds appropriated for such purposes shall be returned to the general funds of the treasury.

(g)The salary of each person receiving compensation as a member of the office staff under paragraph (2) subsection (a) of this section, other than one detailed from an agency, shall be reported to the State Ethics Commission and made available by the commission to the public. Each such person shall complete the training program required pursuant to section 2 of P.L.2005, c.382 (C.52:13D-21.1) promptly after employment, and shall be provided by the commission, and shall acknowledge receipt thereof, with all ethics materials, forms, codes, guides, orders and notices required to be distributed to State employees. The Governor-elect shall designate which of these persons shall (1) file with the commission the financial disclosure statement required of State officers and employees by law, regulation or executive order and (2) certify that the person is not in violation of ethical standards or conflicts of interest restrictions or requirements.

L.1969,c.213,s.3; amended 2005, c.382, s.14.



Section 52:15A-4 - Services And Facilities Provided To Former Governor Upon Request; Rights Of Employees

52:15A-4. Services and facilities provided to former governor upon request; rights of employees
The director is authorized to provide, upon request, to each former Governor, for a period not to exceed 6 months from the date of the expiration of his term of office as Governor, for use in connection with winding up the affairs of his office, necessary services and facilities of the same general character as authorized by this act to be provided to Governors-elect. Any person who was serving on the staff of the Governor immediately prior to the expiration of his term of office and is appointed to serve the former Governor pursuant to this section shall, during such employment, continue to be an employee of the State Government with all the same rights, privileges and benefits, other than with respect to the amount of his salary, as he theretofore enjoyed; any other person appointed or detailed to serve a former Governor under authority of this section shall be appointed or detailed in accordance with and shall be subject to all of the provisions of section 3 of this act applicable to persons appointed or detailed under authority of that section.

L.1969, c. 213, s. 4, eff. Nov. 5, 1969. Amended by L.1973, c. 241, s. 1, eff. Nov. 21, 1973.



Section 52:15A-5 - Appropriation Of Funds

52:15A-5. Appropriation of funds
There are hereby authorized to be appropriated to the director such funds as may be necessary for carrying out the purposes of this act to remain available during the fiscal year in which the transition occurs and the next succeeding fiscal year. The Governor shall include in the budget transmitted to the Legislature, for each fiscal year in which his regular term of office will expire, a proposed appropriation for carrying out the purposes of this act.

L.1969, c. 213, s. 5, eff. Nov. 5, 1969. Amended by L.1973, c. 241, s. 2, eff. Nov. 21, 1973.



Section 52:15B-1 - Findings, Declarations Relative To An Office Of The Inspector General.

52:15B-1 Findings, declarations relative to an Office of the Inspector General.

1.The Legislature finds and declares that:

the State of New Jersey expends more than $28 billion in taxpayer funds each year, and agencies at other levels of government expend billions more;

it is fundamental that all government officials be publicly accountable for such expenditures;

promoting integrity in the administration and operations of government and improving public accountability are the cornerstones of government;

one of the remedial actions that can be taken to improve such accountability is to identify areas where State spending is wasteful or inefficient;

the Governor has the responsibility to ensure a balanced budget, manage the operations of State government effectively and efficiently, and maintain necessary government programs and assistance to the public;

it is the duty of the Governor to guard against extravagance, waste, or fiscal mismanagement in the administration of any State appropriation;

it is critically important that public officers and employees, at all levels of government, discharge their duties and responsibilities in a lawful and ethical manner, while conserving the fiscal resources that have been entrusted to the government's care by the taxpayers;

there is a compelling need to centralize the responsibility for investigating allegations of the improper discharge of these duties and responsibilities concerning the expenditure of State funds by, and the procurement process of, all State departments and agencies, independent authorities, county and municipal governments, and boards of education; and

there is a need, therefore, to create the Office of the Inspector General, which will report directly to the Governor, to ensure that these responsibilities are met.

L.2005, c.119, s.16; amended 2007, c.52, s.16.



Section 52:15B-5 - Establishment Of Internal Organizational Structure Of The Office.

52:15B-5 Establishment of internal organizational structure of the office.

5. a. The Inspector General shall establish the internal organizational structure of the office in a manner appropriate to carrying out the duties and functions, and fulfilling the responsibilities, of the office. The Inspector General shall have the power to appoint, employ, promote, and remove such assistants, employees, and personnel as the Inspector General deems necessary for the efficient and effective administration of the office. All such assistants, employees and personnel shall be deemed confidential employees for purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c. 100 (C.34:13A-1 et seq.).

b.Within the limits of funds appropriated for such purposes, the Inspector General may obtain the services of certified public accountants, qualified management consultants, and other professionals necessary to independently perform the duties and functions of the office.

L.2005,c.119,s.5.



Section 52:15B-6 - Cooperation With Inspector General By State Agencies.

52:15B-6 Cooperation with Inspector General by State agencies.

6.The Inspector General is authorized to call upon any department, office, division or agency of State government to provide such information, resources, or other assistance deemed necessary to discharge the duties and functions and to fulfill the responsibilities of the Inspector General under this act. Each department, office, division and agency of this State shall cooperate with the Inspector General and furnish the office with the assistance necessary to accomplish the purposes of this act.

L.2005,c.119,s.6.



Section 52:15B-7 - Authority Of The Inspector General.

52:15B-7 Authority of the Inspector General.

7.The Inspector General is authorized to establish a full-time program of investigation, to receive and investigate complaints concerning alleged fraud, waste, abuse, or mismanagement of State funds, designed to provide increased accountability, integrity, and oversight of:

all recipients of State funds, including, but not limited to, State departments and agencies, independent authorities, county and municipal governments, and boards of education;

the awarding and the execution of contracts awarded by the State, or any of its independent authorities, commissions, boards, agencies, or instrumentalities, which contracts involve a significant expenditure of public funds or are comprised of complex or unique components, or both, as determined by the Inspector General; and

the performance of governmental officers, employees, appointees, functions, and programs in order to promote efficiency, to identify cost savings, and to detect and prevent misconduct within the programs and operations of any governmental agency funded by, or disbursing, State funds.

L.2005, c.119, s.7; amended 2007, c.52, s.17.



Section 52:15B-8 - Powers Of The Inspector General.

52:15B-8 Powers of the Inspector General.

8. a. The Inspector General shall have all the powers necessary to carry out the duties and functions and to fulfill the responsibilities described in this act, including the power to conduct investigations, and in pursuit thereof, evaluations, inspections, and other reviews.

b.The Inspector General and the office shall conduct investigations in accordance with prevailing national and professional standards, rules, and practices relating to such investigations in government environments, and the Inspector General shall ensure that the office remains in compliance with such standards, rules, and practices.

c.In furtherance of an investigation, the Inspector General may compel at a specific time and place, by subpoena, the appearance and sworn testimony of any person whom the Inspector General reasonably believes may be able to give information relating to a matter under investigation. For this purpose, the Inspector General is empowered to administer oaths and examine witnesses under oath, and compel any person to produce at a specific time and place, by subpoena, any documents, books, records, papers, objects, or other evidence that the Inspector General reasonably believes may relate to a matter under investigation.

If any person to whom such subpoena is issued fails to appear or, having appeared, refuses to give testimony, or fails to produce the books, papers or other documents required, the Inspector General may apply to the Superior Court and the court may order the person to appear and give testimony or produce the books, papers or other documents, as applicable. Any person failing to obey the court's order may be punished by the court as for contempt.

d.A person compelled to appear by the Inspector General and provide sworn testimony shall have the right to be accompanied by counsel, who shall be permitted to advise the witness of his or her rights. A witness compelled to appear and testify shall be accorded all due process rights.

L.2005, c.119, s.8; amended 2007, c.52, s.18.



Section 52:15B-9 - Cooperation, Joint Investigations.

52:15B-9 Cooperation, joint investigations.

9.The Inspector General is authorized to cooperate and conduct joint investigations with other oversight or law enforcement authorities. The Inspector General is authorized and shall be permitted to participate in investigations conducted by other oversight or law enforcement authorities in this State.

L.2005,c.119,s.9.



Section 52:15B-10 - Declining To Investigate Complaint.

52:15B-10 Declining to investigate complaint.

10. The Inspector General may decline to investigate a complaint received when it is determined that: the complaint is trivial, frivolous, vexatious or not made in good faith; the complaint has been too long delayed to justify a present investigation; the resources available, considering established priorities, are insufficient for an adequate investigation; or the matter complained of is not within the Inspector General's investigatory authority.

L.2005,c.119,s.10.



Section 52:15B-11 - Authority To Refer Complaints.

52:15B-11 Authority to refer complaints.

11. The Inspector General is authorized to refer complaints received that allege criminal conduct to the Attorney General or other appropriate prosecutorial authority. In the course of conducting audits, investigations, and performance reviews, the Inspector General generally may refer matters for further civil, criminal, and administrative action to the appropriate authorities.

L.2005,c.119,s.11.



Section 52:15B-12 - Notification Of Refusal To Investigate Referred Complaints Of Criminal, Other Conduct.

52:15B-12 Notification of refusal to investigate referred complaints of criminal, other conduct.

12. a. When the Inspector General refers complaints alleging criminal conduct to the Attorney General or other appropriate prosecutorial authority and the Attorney General or prosecutorial authority decides not to investigate or prosecute the matter, the Attorney General or the prosecutorial authority shall promptly notify the Inspector General. The Attorney General or the prosecutorial authority shall inform the Inspector General as to whether an investigation is ongoing with regard to any matter so referred. The Inspector General shall preserve the confidentiality of the existence of any ongoing criminal investigation.

If the Attorney General or the prosecutorial authority decides not to investigate or act upon the matter referred, the Inspector General is authorized to continue an investigation after the receipt of such a notice.

Upon completion of an investigation or, in a case where the investigation leads to prosecution, upon completion of the prosecution, the Attorney General or the prosecutorial authority shall report promptly the findings and results to the Inspector General. In the course of informing the Inspector General, the Attorney General or prosecutorial authority shall give full consideration to the authority, duties, functions, and responsibilities of the Inspector General, the public interest in disclosure, and the need for protecting the confidentiality of complainants and informants.

b.With respect to referrals other than those described in subsection a. of this section, the appropriate authority to which a matter has been referred by the Inspector General shall report to the Inspector General promptly when a final determination is made to not investigate or act upon the matter referred, or promptly upon completion of the investigation or action taken. The appropriate authority shall inform the Inspector General as to whether an investigation is ongoing with regard to any matter so referred.

In the course of informing the Inspector General, the appropriate authority shall give full consideration to the authority, duties, functions, and responsibilities of the Inspector General, the public interest in disclosure, and the need for protecting the confidentiality of complainants and informants.

If the governmental entity decides not to investigate or act upon the matter referred, the Inspector General is authorized to continue an investigation after the receipt of such a notice.

c.The Inspector General shall maintain a record of all matters referred and the responses received and shall be authorized to disclose information received as appropriate and as may be necessary to resolve the matter referred, to the extent consistent with the public interest in disclosure and the need for protecting the confidentiality of complainants and informants and preserving the confidentiality of ongoing criminal investigations.

L.2005,c.119,s.12.



Section 52:15B-13 - Compliance With Request For Access To Government Record, Procedure.

52:15B-13 Compliance with request for access to government record, procedure.

13. Whenever a person requests access to a government record that the Inspector General, during the course of an investigation, obtained from another public agency, which record was open for public inspection, examination or copying before the investigation commenced, the public agency from which the Inspector General obtained the record shall comply with the request if made pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), provided that the request does not in any way identify the record sought by means of a reference to the Inspector General's investigation or to an investigation by any other public agency, including, but not limited to, a reference to a subpoena issued pursuant to such investigation.

L.2005,c.119,s.13.



Section 52:15B-14 - Meetings With Public Officers, Employees.

52:15B-14 Meetings with public officers, employees.

14. The Inspector General shall meet at periodic intervals, but at least twice annually, with the Attorney General, the State Treasurer, the State Auditor, and any other public officers or employees deemed necessary who perform audits, investigations, and performance reviews similar or identical to those authorized to be performed by the Inspector General for the purpose of consulting, coordinating, and cooperating with those officers and employees in the conduct of audits, investigations and reviews. The Attorney General, the State Treasurer, the State Auditor, and such other public officers or employees shall attend such meetings for the purpose of consultation, coordination, and cooperation with the Inspector General.

The focus of all parties during such meetings shall be to: facilitate communication and exchange information on completed, current, and future audits, investigations, and reviews; avoid duplication and fragmentation of efforts; optimize the use of resources; avoid divisiveness and organizational uncertainty; promote effective working relationships; and avoid the unnecessary expenditure of public funds.

L.2005,c.119,s.14.



Section 52:15B-15 - Report Of Findings, Recommendations.

52:15B-15 Report of findings, recommendations.


15.The Inspector General shall report the findings of investigations performed by the office, and issue recommendations for corrective or remedial action, to the Governor, the President of the Senate and the Speaker of the General Assembly and to the entity at issue. The Inspector General shall monitor the implementation of those recommendations.

L.2005, c.119, s.15; amended 2007, c.52, s.19.



Section 52:15B-16 - Periodic Annual Reports.

52:15B-16 Periodic annual reports.

16. The Inspector General shall provide periodic reports to the Governor, and shall issue an annual report to the Governor and the Legislature, which shall be available to the public.

L.2005,c.119,s.16.



Section 52:15C-1 - Findings, Declarations Relative To The Office Of The State Comptroller.

52:15C-1 Findings, declarations relative to the office of the State Comptroller.

1.The Legislature finds and declares that:

As the size of State and local government agencies and authorities has grown over the last several decades to meet growing demands for governmental assistance and programs to meet new and growing societal needs, the State's ability to manage the various governmental systems of public financial control and accountability has not matched the State Government's responsibility to subject governmental financial activities to uniform, meaningful, and systematic public scrutiny;

Meeting the responsibility for overseeing and promoting the professional conduct of internal audits, providing assurance on the adequacy of internal financial controls within agencies of government, including assessing the adequacy of controls over financial management, contracting, financial reporting and the delivery of government programs and activities with due regard to efficiency, effectiveness and economy is a fundamental duty of governmental officials to the taxpayers and public whom they serve;

The Governor has the responsibility to manage the operations of the Executive branch of State government, including oversight of all entities exercising executive branch authority, public institutions of higher education, units of local government and boards of education, efficiently and effectively supported by audit and oversight functions that strengthen public accountability with the goal of increasing public trust and confidence that every tax dollar collected by government is spent wisely and well;

There is a compelling need for State government to put into practice the presumption that there will be independence and integrity in the financial oversight of the discharge of its duties and responsibilities carried out in a manner and under a structure that safeguards the fiscal resources with which it has been entrusted; and

There is a need, therefore, to establish an independent Office of the State Comptroller which will report directly to the Governor, to ensure that these responsibilities are met.

L.2007, c.52, s.1.



Section 52:15C-2 - Establishment Of Office Of The State Comptroller.

52:15C-2 Establishment of Office of the State Comptroller.

2. a. There is established an Office of the State Comptroller. The office shall be established in the Executive Branch of the State government and for the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the office shall be allocated in, but not of, the Department of the Treasury. Notwithstanding this allocation, the office shall be independent of any supervision or control by the State Treasurer, or the department or by any division, board, office, or other officer thereof.

b.The State Comptroller shall report directly to the Governor.

c.The State Comptroller shall submit requests for the budget of the office directly to the Governor who shall review the requests and forward them to the Division of Budget and Accounting in the Department of the Treasury.

L.2007, c.52, s.2.



Section 52:15C-3 - Appointment, Qualifications Of State Comptroller; Term; Compensation.

52:15C-3 Appointment, qualifications of State Comptroller; term; compensation.

3. a. The Office of the State Comptroller shall be administered by the State Comptroller. The State Comptroller shall be appointed by the Governor with the advice and consent of the Senate. The State Comptroller shall be a person qualified by education, training, and prior work experience to direct the work of the office and to perform the duties and functions and fulfill the responsibilities of the position.

b.The State Comptroller shall serve for a term of six years and until a successor is appointed and has qualified. No person who has served as State Comptroller for two successive terms, including an unexpired term, shall again be eligible to serve in the Office of the State Comptroller or in that position until the expiration of six years following the second successive term served by that person.

c.The State Comptroller shall devote full time to the duties and responsibilities of the office and shall receive a salary as shall be provided pursuant to law.

d.During the term of office, the State Comptroller may be removed by the Governor only for cause upon notice and opportunity to be heard.

e.A vacancy in the position of State Comptroller due to a cause other than the expiration of the term shall be filled for the unexpired term only in the same manner as the original appointment.

L.2007, c.52, s.3.



Section 52:15C-4 - State Comptroller, Employees Of The Office, Restrictions On Candidacy, Political Activity.

52:15C-4 State Comptroller, employees of the Office, restrictions on candidacy, political activity.

4. a. A person who holds the position of State Comptroller shall not be a candidate for, or hold, elective public office for a period of two years immediately following the termination of that person's service as State Comptroller.

b.No person who holds the position of State Comptroller, or any position of employment as professional staff in the Office of State Comptroller, while holding any such office or position, shall: (1) be a candidate for election to, or hold, any elective public office or any office or position with any political party or club, or (2) in connection with another individual's candidacy for public office, sign or authorize the use of that person's name in connection with political or campaign literature or material, or print, publish or distribute such political or campaign literature or material.

L.2007, c.52, s.4.



Section 52:15C-5 - Responsibilities Of The Office Of The State Comptroller.

52:15C-5 Responsibilities of the Office of the State Comptroller.

5. a. The Office of the State Comptroller shall be responsible for conducting, in accordance with section 8 of this act, routine, periodic and random audits of the Executive branch of State government, including all entities exercising executive branch authority, public institutions of higher education, independent State authorities, units of local government and boards of education and for conducting assessments of the performance and management of programs of the Executive branch of State government, including all entities exercising executive branch authority, public institutions of higher education, independent State authorities, units of local government and boards of education and the extent to which they are achieving their goals and objectives. The Office of the State Comptroller shall also serve as the office in which the Office of the State Inspector General, which shall be responsible for all the duties assigned pursuant to P.L.2005, c.119 (C.52:15B-1 et seq.), is allocated within the Department of the Treasury.

b.(1) The State Comptroller shall establish the internal organizational structure of the office and the bureaus therein in a manner appropriate to carrying out the duties and functions, and fulfilling the responsibilities, of the office. The State Comptroller shall have the power to appoint, employ, promote, and remove such assistants, employees, and personnel as the State Comptroller deems necessary for the efficient and effective administration of the office. All such assistants, employees and personnel shall be deemed confidential employees for purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.) and shall serve in the unclassified service of the Civil Service.

(2)The Office of the State Inspector General shall be allocated within the Office of the State Comptroller, and the individual first appointed State Inspector General under P.L.2005, c.119, shall continue as State Inspector General for the first full term to which that individual was appointed pursuant to P.L.2005, c.119, and shall be eligible to serve in that position thereafter.

c.Within the limits of funds appropriated for such purposes, the State Comptroller may obtain the services of certified public accountants, qualified management consultants, and other professionals necessary to independently perform the duties and functions of the office.

L.2007, c.52, s.5.



Section 52:15C-6 - Authority Of The State Comptroller.

52:15C-6 Authority of the State Comptroller.

6.The State Comptroller is authorized to call upon any department, office, division, agency or independent authority of State government to provide such information, resources, or other assistance deemed necessary to discharge the duties and functions and to fulfill the responsibilities of the State Comptroller under this act. Each department, office, division, agency or independent authority of this State shall cooperate with the State Comptroller and furnish the office with the assistance necessary to accomplish the purposes of this act.

L.2007, c.52, s.6.



Section 52:15C-7 - Consolidation Of Audit Functions, Performance Review.

52:15C-7 Consolidation of audit functions, performance review.

7.The State Comptroller shall consolidate within the Office of the State Comptroller the coordination of the internal and external audit functions, including but not limited to economy and efficiency audits in the Executive branch of State government, including all entities exercising executive branch authority, public institutions of higher education, independent State authorities, units of local government and boards of education. The State Comptroller is authorized to:

a.establish a full-time program of audit and performance review, in accordance with section 8 of this act, designed to provide increased accountability, integrity, and oversight of the Executive branch of State government, including all entities exercising executive branch authority, public institutions of higher education, independent State authorities, units of local government and boards of education; and

b.audit and monitor the process of soliciting proposals for, and the process of awarding, contracts made by the Executive branch of State government, including all entities exercising executive branch authority, public institutions of higher education, independent State authorities, units of local government and boards of education that involve a significant consideration or expenditure of funds or are comprised of complex or unique components, or both, as determined by the State Comptroller; provided however, for the purposes of the duties of the Office of the State Comptroller, "contract" or "contracts" shall not include public employer-employee labor collective bargaining agreements.

L.2007, c.52, s.7.



Section 52:15C-8 - Powers Of The State Comptroller.

52:15C-8 Powers of the State Comptroller.

8. a. The State Comptroller shall have all the powers necessary to carry out the duties and functions and to fulfill the responsibilities described in this act, including the power to conduct audits and reviews and propose and enforce remediation plans for the Executive branch of State government, including all entities exercising executive branch authority, public institutions of higher education, independent State authorities, units of local government and boards of education that are found by the State Comptroller to have deficient practices or procedures. The State Comptroller shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

b.The State Comptroller and the Office of the State Comptroller shall conduct audits and reviews in accordance with prevailing national and professional standards, rules, and practices relating to such audits and reviews in government environments, including the standards for performance reviews utilized by the United States Government Accountability Office or its successor, and the State Comptroller shall ensure that the office remains in compliance with such standards, rules, and practices.

c. (1) As to entities that are not required by law to undergo periodic certified financial audits, the State Comptroller shall determine the frequency with which financial audits shall be conducted of such entities by the State Comptroller by establishing objective criteria, which criteria shall weigh relevant risk factors, including, but not limited to, the size of the entity's budget and the entity's past performance.

(2)As to entities that are required by law to undergo periodic certified financial audits, the State Comptroller shall undertake analysis and review of the certified financial audits of such entities and of the procedures used to conduct those audits. When the State Comptroller's analysis and review identifies weaknesses, inadequacies or failures in the entity's financial controls or concerns about the quality or independence of the audits, the State Comptroller shall be authorized to undertake a financial audit or such other steps as the State Comptroller deems appropriate. In determining when to proceed with a financial audit, the State Comptroller may also take into account information obtained pursuant to section 10 of this act; referrals or recommendations from Executive branch departments or agencies; or assessments or evaluations of the entity's management, performance or financial condition from federal or State government agencies, such as those undertaken as part of the New Jersey Quality Single Accountability Continuum for school districts.

(3)The State Comptroller shall establish objective criteria for undertaking performance and other reviews authorized by this act, which criteria shall weigh relevant risk factors, including, but not limited to: (a) the size of the entity's budget, (b) the entity's past performance, (c) the frequency, scope, and quality of any audits or reviews that have been performed regarding the entity's financial condition or performance, (d) assessments or evaluations of the entity's management, performance or financial condition such as those undertaken as part of the New Jersey Quality Single Accountability Continuum for school districts, and (e) other credible information which suggests the necessity of a review.

(4)For purposes of this subsection, "entity" means any unit in the Executive branch of State government, including all entities exercising executive branch authority, public institutions of higher education, independent State authorities, units of local government and boards of education or their vendors. For purposes of this subsection, "certified financial audits" does not include audits conducted by the State Auditor.

d.The State Comptroller shall provide guidance to units in the Executive branch of State government, independent State authorities, units of local government and boards of education units that are required to engage outside auditors regarding procurement of their services, the rotation of the providers of such services, and the avoidance of possible conflicts of interest in the hiring of outside auditors.

e.In carrying out the duties, functions and responsibilities of the Office of the State Comptroller under this act, the State Comptroller shall not charge any costs incurred by the office against a unit of local government or board of education.

L.2007, c.52, s.8.



Section 52:15C-9 - Coordination Of Audits, Investigations, Performance Reviews.

52:15C-9 Coordination of audits, investigations, performance reviews.

9. a. The State Comptroller shall establish a system that shall ensure that any officers and employees of the Office of the Inspector General, the Department of Law and Public Safety, the Department of Education, the Department of the Treasury, the Department of Transportation, the Division of Local Government Services in the Department of Community Affairs, the Local Finance Board, and the Office of the State Auditor who perform audits, investigations, and performance reviews similar or identical to those authorized to be performed by the State Comptroller shall conduct their audits, investigations and reviews with the consultation of, and in coordination and cooperation with, the State Comptroller.

b.For the purpose of establishing and maintaining this system, the State Comptroller shall meet at periodic intervals, but at least four times annually, with the Attorney General, the State Treasurer, the State Inspector General, the Commissioner of Education, the Commissioner of Transportation, the Director of the Division of Local Government Services in the Department of Community Affairs, staff of the Local Finance Board, the State Auditor, and any other public officers or employees deemed necessary who perform audits, investigations, and performance reviews. The responsibility of all parties during these meetings shall be to: facilitate communication and exchange information on completed, current, and future audits, investigations, and reviews; avoid duplication and fragmentation of efforts; optimize the use of resources; avoid divisiveness and organizational uncertainty; promote effective working relationships; and avoid the unnecessary expenditure of public funds.

c.To further ensure the consultation of, and coordination and cooperation with, the State Comptroller, the Commissioner of Education, the Director of the Division of Local Government Services in the Department of Community Affairs, and the staff of the Local Finance Board shall promptly notify the State Comptroller of any local audits that have been submitted to them that reveal any significant deficiencies.

L.2007, c.52, s.9.



Section 52:15C-10 - Notice To State Comptroller Of Award Of Certain Contracts; Definitions.

52:15C-10 Notice to State Comptroller of award of certain contracts; definitions.

10. a. In furtherance of the duty of the State Comptroller to audit and monitor the process of soliciting proposals for, and the process of awarding, contracts by contracting units which contracts involve a significant consideration or expenditure of funds, a contracting unit shall provide notice to the State Comptroller no later than 20 business days after the award of a contract involving consideration or an expenditure of more than $2,000,000 but less than $10,000,000.

As used in this section, "contracting unit" means the principal departments in the Executive branch of the State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such department, any independent State authority, commission, instrumentality and agency, and any State college or university, any county college, and any unit of local government including a county, municipality, board of education and any board, commission, committee, authority or agency, thereof which has administrative jurisdiction over any project or facility, included or operating in whole or in part, within the territorial boundaries of any county, municipality or board of education which exercises functions which are appropriate for the exercise by one or more units of local government, and which has statutory power to make purchases and enter into contracts for the provision or performance of goods or services.

As used in this section, "contract" shall not include developers agreements entered into in conjunction with an approval granted under the "Municipal Land Use Law," P.L.1975, c. 291 (C.40:55D-1 et seq.), redevelopment agreements entered into under the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.), financial agreements entered into under the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et seq.), agreements entered into under the "Five-Year Exemption and Abatement Law," P.L.1991, c.441 (C.40A:21-1 et seq.), agreements entered into under section 7 of P.L.1989, c.207 (C.54:4-3.145), agreements entered into under sections 34 through 39 of P.L.1997, c.278 (C.58:10B-26 through 58:10B-31), and agreements entered into under the "Municipal Landfill Site Closure, Remediation and Redevelopment Act," P.L.1996, c.124 (C.13:1E-116.1 et al.).

b. (1) A contracting unit shall inform the State Comptroller in writing, in a form to be determined by the State Comptroller, of the commencement of any procurement process involving consideration or an expenditure of $10,000,000 or more at the earliest time practicable as the contracting unit commences the procurement process, but no later than the time the contracting unit commences preparation of: any bid specification or request for proposal; concession offering; proposal to purchase, sell, or lease real estate; or other related activities and contracts.

(2)Unless waived by the State Comptroller upon request of the contracting unit, at least 30 days shall elapse from the time the contracting unit informs the State Comptroller pursuant to paragraph (1) of this subsection and the time the contracting unit may issue any public advertising, notice of availability of a request for proposals or any other public or private solicitation of a contract for a procurement that is subject to this subsection in order that the State Comptroller may complete a review that may be undertaken pursuant to paragraph (4) of this subsection.

(3)At any time during that 30 days, or on a date thereafter, but no later than 15 business days before the date of a planned issuance of any public advertising, notice of availability of a request for proposals or any other public or private solicitation of a contract involving consideration or an expenditure of $10,000,000 or more, the contracting unit shall provide notice to the State Comptroller, in a form to be determined by the State Comptroller and to include such documents and information as determined by the State Comptroller, of the planned action.

(4)Upon receipt of the notice and any accompanying documents and information required pursuant to paragraph (3) of this subsection, the State Comptroller may review such submission and provide a written determination to the contracting unit regarding whether the procurement process complies with applicable public contracting laws, rules, and regulations. The State Comptroller's review is not for the purpose of reviewing the contracting unit's decision to undertake the procurement or to otherwise supplant the contracting unit's authority to create or implement public policy. If the State Comptroller determines that the procurement process does not comply with applicable public contracting laws, rules, and regulations, the State Comptroller shall direct the contracting unit not to proceed with the procurement. In such an instance, the State Comptroller shall state the reasons for such determination and may include in its determination guidance to the contracting unit regarding an appropriate procurement process. A contracting unit may proceed with a planned procurement that is subject to this subsection after the expiration of the 30-day period or the granting of a waiver as provided in paragraph (2), unless it receives a written determination not to proceed from the State Comptroller within 15 business days of the date the contracting unit provided written notice to the State Comptroller pursuant to paragraph (3) of this subsection.

(5)Information communicated by or between a contracting unit and the State Comptroller pursuant to this subsection shall be considered advisory, consultative, or deliberative material for purposes of P.L.1963, c.73 (C.47:1A-1 et seq.), as amended and supplemented, except for written determinations designated by the State Comptroller as public records.

c.Provided however, that the notice and review provided for in subsection b. of this section shall not apply to the award of any contract issued pursuant to section 6 of P.L.1971, c.198 (C.40A:11-6) or N.J.S.18A:18A-7, or under a public exigency requiring the immediate delivery of articles or performance of service under a contract issued pursuant to section 5 of P.L.1954, c.48 (C.52:34-10), or issued pursuant to any similar provisions of law and regulations thereunder applicable for a respective contracting unit. Notice of the award of any such contract shall be provided to the State Comptroller no later than 30 business days after the award.

d.The State Comptroller, in consultation with the Department of the Treasury, shall, no later than March 1, 2010, and March 1 of every fifth year thereafter, adjust the threshold amounts set forth in subsections a. and b. of this section, or the threshold amounts resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $100,000. The State Comptroller shall, no later than June 1, 2010, and June 1 of every fifth year thereafter, notify contracting units of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

L.2007, c.52, s.10.



Section 52:15C-11 - Reports From The State Comptroller Relative To Findings Of Audits And Reviews.

52:15C-11 Reports from the State Comptroller relative to findings of audits and reviews.

11. a. The State Comptroller shall report the findings of audits and reviews performed by the office, and issue recommendations for corrective or remedial action, to the Governor, the President of the Senate and the Speaker of the General Assembly and to the unit in the Executive branch of State government, including any entity exercising executive branch authority, independent State authority, public institution of higher education, or unit of local government or board of education at issue. The unit in the Executive branch of State government, independent State authority, public institution of higher education, or unit of local government or board of education shall fully cooperate with the State Comptroller to develop recommendations for a corrective or remedial action plan. The State Comptroller shall monitor the implementation of those recommendations and shall conduct a subsequent review to determine whether there has been full implementation and continued compliance with those recommendations.

b.The State Comptroller shall report promptly to the Governor, the President of the Senate and the Speaker of the General Assembly if a unit in the Executive branch of State government, independent State authority, public institution of higher education, or unit of local government or board of education refuses to cooperate in development of a corrective or remediation plan or to comply with a plan.

c.The State Comptroller shall recommend that the Governor initiate disciplinary proceedings against any official or employee of a unit in the Executive branch of State government, including any entity exercising executive branch authority, or independent State authority who impedes an audit, or who fails or refuses to cooperate in the development of a corrective or remedial action plan or to comply with a plan. The Governor may cause an investigation to be made of the conduct of any such official or employee and may require such official to submit to the Governor a written statement or statements, under oath, of such information as the Governor may call for relating to the official's or the employee's conduct alleged by the State Comptroller. After notice, the service of charges and an opportunity to be heard at public hearing, the Governor may remove any such official or employee for cause. Such official or employee shall have the right of judicial review, on both the law and the facts, in such manner as may be provided by law.

d.If the State Comptroller is advised by the Commissioner of Education, the Director of the Division of Local Government Services in the Department of Community Affairs, staff of the Local Finance Board, or the State Auditor that a unit of local government or board of education or any official or employee thereof has impeded an audit, or has failed or refused to cooperate in the development of a corrective or remedial action plan or to comply with a plan recommended by such State official or employee thereof, the State Comptroller is authorized to recommend that the Governor (1) withhold the expenditure of State funds that may be due to be paid to that unit of local government or board of education, and (2) request the Commissioner of Education, the Director of the Division of Local Government Services in the Department of Community Affairs, or staff of the Local Finance Board, as may be appropriate for that unit of local government or board of education, to impose a corrective or remedial action plan that may include the prior approval by the State Comptroller of that local unit's or board's contracts and expenditures.

e.The State Comptroller shall provide periodic reports to the Governor, and shall issue an annual report to the Governor and submit that report to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), which shall be available to the public. The reports shall include but shall not be limited to the reporting of any programmatic deficiencies and weaknesses that the State Comptroller's audits, investigations, and reviews have found, and detailing the efforts by, or the failure of, any unit in the Executive branch of State government, including any entity exercising executive branch authority, independent State authority or unit of local government or board of education to implement a recommended plan for corrective or remedial action.

L.2007, c.52, s.11.



Section 52:15C-12 - Referral Of Certain Findings To The Attorney General, Other Authority.

52:15C-12 Referral of certain findings to the Attorney General, other authority.

12.The State Comptroller is authorized to refer findings that may constitute alleged criminal conduct to the Attorney General or other appropriate prosecutorial authority. In the course of conducting audits and performance reviews, the State Comptroller may refer matters for investigation to the State Inspector General or to the Attorney General or other appropriate authorities for further civil or administrative action, with recommendations to initiate actions to recover monies, to terminate contracts, or temporarily or permanently debar any person from contracting with or receiving funds from any unit in the Executive branch of State government, including any entity exercising executive branch authority, independent State authority or unit of local government or board of education.

L.2007, c.52, s.12.



Section 52:15C-13 - Notification From Attorney General Relative To Investigations, Prosecutions.

52:15C-13 Notification from Attorney General relative to investigations, prosecutions.

13. a. When the State Comptroller or the State Inspector General refers a complaint alleging criminal conduct to the Attorney General or other appropriate prosecutorial authority and the Attorney General or prosecutorial authority decides not to investigate or prosecute the matter, the Attorney General or the prosecutorial authority shall promptly notify the State Comptroller and the State Inspector General. The Attorney General or the prosecutorial authority shall inform the State Comptroller and the State Inspector General as to whether an investigation is ongoing with regard to any matter so referred. The State Comptroller and the State Inspector General shall preserve the confidentiality of the existence of any ongoing criminal investigation.

If the Attorney General or the prosecutorial authority decides not to investigate or act upon the matter referred by the State Comptroller or the State Inspector General, the State Comptroller shall refer the matter to the State Inspector General after the receipt of such a notice.

Upon completion of an investigation or, in a case where the investigation leads to prosecution, upon completion of the prosecution, the Attorney General or the prosecutorial authority shall report promptly the findings and results to the State Comptroller and the State Inspector General. In the course of informing the State Comptroller and the State Inspector General, the Attorney General or prosecutorial authority shall give full consideration to the authority, duties, functions, and responsibilities of the State Comptroller and the State Inspector General, the public interest in disclosure, and the need for protecting the confidentiality of complainants and informants.

b.With respect to referrals to the State Inspector General, the State Inspector General shall report to the State Comptroller promptly when a final determination is made to not investigate or act upon the matter referred, or promptly upon completion of the investigation or action taken. The State Inspector General shall inform the State Comptroller as to whether an investigation is ongoing with regard to any matter so referred.

In the course of informing the State Comptroller, the State Inspector General shall give full consideration to the authority, duties, functions, and responsibilities of the State Comptroller, the public interest in disclosure, and the need for protecting the confidentiality of complainants and informants.

If the State Inspector General decides not to investigate or act upon the matter referred, the State Comptroller is authorized to continue an investigation after the receipt of such a notice.

c.The State Comptroller shall maintain a record of all matters referred and the responses received and shall be authorized to disclose information received as appropriate and as may be necessary to resolve the matter referred, to the extent consistent with the public interest in disclosure and the need for protecting the confidentiality of complainants and informants and preserving the confidentiality of ongoing criminal investigations.

L.2007, c.52, s.13.



Section 52:15C-14 - Full Assistance, Cooperation With State Comptroller, Access To Government Records.

52:15C-14 Full assistance, cooperation with State Comptroller, access to government records.

14. a. All units in the Executive branch of State government, including entities exercising executive branch authority, independent State authorities, public institutions of higher education, units of local government and boards of education and their employees shall provide full assistance and cooperation with any audit, performance review or contract review by the State Comptroller.

b.The State Comptroller shall have complete access to all "government records" of "public agencies," as those terms are defined pursuant to section 1 of P.L.1995, c.23 (C.47:1A-1.1), including all information listed as confidential and specifically excluded as a "government record," in section 1 of P.L.1995, c.23 (C.47:1A-1.1). Provided however, that any information listed as confidential and specifically excluded as a "government record," in that section, to which the State Comptroller shall have access, shall directly relate to a program or expenditure that is the subject of an audit, performance review or contract review by the State Comptroller, and provided further that if a public agency provides the State Comptroller with access to information that is subject to a confidentiality agreement, the public agency shall promptly notify the parties to the agreement that the information is being provided to the State Comptroller.

c.Whenever a person requests access to a government record that the State Comptroller or the State Inspector General, during the course of an audit, investigation, performance review or contract review obtained from another public agency, which record was open for public inspection, examination or copying before the audit, investigation or review commenced, the public agency from which the State Comptroller or the State Inspector General obtained the record shall comply with the request if made pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), provided that the request does not in any way identify the record sought by means of a reference to the State Comptroller's audit or review or to an investigation by the State Inspector General or any other public agency, including, but not limited to, a reference to a subpoena issued pursuant to such investigation.

d.Private vendors or other persons contracting with or receiving funds from a unit in the Executive branch of State government, including an entity exercising executive branch authority, independent State authority, public institution of higher education, or unit of local government or board of education shall upon request by the State Comptroller provide the State Comptroller with prompt access to all relevant documents and information as a condition of the contract and receipt of public monies. The State Comptroller shall not disclose any document or information to which access is provided that is confidential or proprietary. If the State Comptroller finds that any person receiving funds from a unit in the Executive branch of State government, including an entity exercising executive branch authority, independent State authority, public institution of higher education, or unit of local government or board of education refuses to provide information upon the request of the State Comptroller, or otherwise impedes or fails to cooperate with any audit or performance review, the State Comptroller may recommend to the contracting unit that the person be subject to termination of their contract, or temporarily or permanently debarred from contracting with the contracting unit.

L.2007, c.52, s.14.



Section 52:15C-15 - Provision Of Technical Assistance, Training By The State Comptroller.

52:15C-15 Provision of technical assistance, training by the State Comptroller.

15.The State Comptroller shall provide technical assistance and training to units in the Executive branch of State government, including entities exercising executive branch authority, independent State authorities, public institutions of higher education, and units of local government and boards of education regarding best practices in developing and implementing financial management systems that will strengthen internal control procedures and prevent the misuse of public funds.

L.2007, c.52, s.15.



Section 52:15C-16 - Terms Deemed Reference To Director Of The Division Of Budget And Accounting.

52:15C-16 Terms deemed reference to Director of the Division of Budget and Accounting.

33.Whenever the term "State Comptroller" or "Comptroller of the Treasury" occurs or any reference is made thereto, in any law enacted, or in any contract or document executed, before the effective date of P.L.2007, c.52 (C.52:15C-1 et al.), the same shall be deemed to mean or refer to the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.2007, c.52, s.33.



Section 52:15C-17 - Additional Powers, Responsibilities Of State Comptroller.

52:15C-17 Additional powers, responsibilities of State Comptroller.

5.In addition to the powers and responsibilities of the State Comptroller, prescribed in P.L.2007, c.52 (C.52:15C-1 et seq.), upon the designation, with respect to the undertaking by any business of a project, of a lead public agency pursuant to section 4 of this act, the State Comptroller is authorized to audit: a. the uses of all financial assistance that shall have been or shall thereafter be received in connection with the project by a business from a public entity pursuant to any contract to which the provisions of section 2 of this act apply; and b. the expenditure by the business, in connection with the project, of funds from sources other than a public entity, as required under the provisions of subsection a. of that section. The audit shall include, but not be limited to, the amount of financial assistance funds that were provided by the public entity to the business and how such funds were spent by the business.

L.2009, c.136, s.5.



Section 52:15C-18 - Financial Assistance To Be Used In Accordance With Terms Of Contract.

52:15C-18 Financial assistance to be used in accordance with terms of contract.

6.Upon the designation, with respect to the undertaking of a project by any business, of a lead public agency pursuant to section 4 of this act, the State Comptroller shall require that any financial assistance received by the business from a public entity in connection with the project pursuant to any contract to which the provisions of section 2 of this act apply shall be spent in accordance with the terms of the contract.

L.2009, c.136, s.6.



Section 52:15C-19 - Rules, Regulations.

52:15C-19 Rules, regulations.

11.The State Comptroller shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt such rules and regulations as shall be necessary to implement the provisions of this act in accordance with the purposes thereof, including, but not limited to, the establishment of guidelines for determining the scope of a project.

L.2009, c.136, s.11.



Section 52:15C-20 - Findings, Declarations Relative To Consolidation Of Offices Of Inspector General And Medicaid Inspector General.

52:15C-20 Findings, declarations relative to consolidation of offices of Inspector General and Medicaid Inspector General.

1.The Legislature finds and declares:

a.Currently, there are numerous agencies within State government that are responsible for monitoring and auditing government programs and agencies, reviewing the performance of government functions and programs, and investigating misconduct by public employees, all aimed at providing accountability and transparency, promoting the efficiency and integrity of government operations, and identifying cost savings.

b.While the ongoing review of government operations helps guard against the waste, fraud, and abuse of public resources, the overlapping of the missions of the Office of the Inspector General, Office of the Medicaid Inspector General, and the Office of the State Comptroller has the potential to lead to inefficiencies in the performance of these critical functions.

c.The consolidation of the powers and duties of these existing State offices within the Office of the State Comptroller will allow for the systematic, efficient, and coordinated review and oversight of the State and its subdivisions.

L.2010, c.33, s.1.



Section 52:15C-21 - Office Of Inspector General Abolished, Functions, Powers, Duties Transferred.

52:15C-21 Office of Inspector General abolished, functions, powers, duties transferred.

2. a. The Office of the Inspector General established pursuant to P.L.2005, c.119 (C.52:15B-1 et seq.) and allocated, in but not of, the Department of the Treasury is abolished and all of its functions, powers, and duties, except as otherwise provided by this act, P.L.2010, c.33 (C.52:15C-20 et seq.), are continued and transferred to the Office of the State Comptroller.

b.Except as otherwise provided in this act, P.L.2010, c.33 (C.52:15C-20 et seq.), whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Office of the Inspector General the same shall mean and refer to the Office of the State Comptroller.

c.The functions, powers, and duties conferred upon, or required to be exercised by, the Inspector General are continued but such functions, powers, and duties are hereby transferred to and shall be exercised and performed by the State Comptroller.

L.2010, c.33, s.2.



Section 52:15C-22 - Transfer Of Employees From Office Of Inspector General.

52:15C-22 Transfer of employees from Office of Inspector General.

3. a. Notwithstanding the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), the office and the term of the Inspector General established pursuant to section 3 of P.L.2005, c.119 (C.52:15B-3) shall terminate on the effective date of this act, P.L.2010, c.33 (C.52:15C-20 et seq.).

b.Employees of the Office of the Inspector General who are employed by the office on the effective date of this act, P.L.2010, c.33 (C.52:15C-20 et seq.), and determined by the State Comptroller to be necessary to carry out the duties of the Office of the State Comptroller pursuant to this act are continued and transferred to the Office of the State Comptroller. Such transfers shall be consistent with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.). Employees transferred pursuant to this act, P.L.2010, c.33 (C.52:15C-20 et seq.), shall be deemed confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c. 100 (C.34:13A-1 et seq.).

c.Except as otherwise provided by this section and section 2 of this act, P.L.2010, c.33 (C.52:15C-21), the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), shall apply to the transfer of the Office of the Inspector General.

L.2010, c.33, s.3.



Section 52:15C-23 - Office Of Medicaid Inspector General Abolished, Functions, Powers, Duties Transferred.

52:15C-23 Office of Medicaid Inspector General abolished, functions, powers, duties transferred.

4. a. The Office of the Medicaid Inspector General established pursuant to P.L.2007, c.58 (C.30:4D-53 et seq.) in the Office of the Inspector General is abolished and all of its functions, powers and duties, except as otherwise provided by this act, P.L.2010, c.33 (C.52:15C-20 et seq.), are continued and transferred to the Office of the State Comptroller.

b.Except as otherwise provided in this act, P.L.2010, c.33 (C.52:15C-20 et seq.), whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Office of the Medicaid Inspector General the same shall mean and refer to the Office of the State Comptroller.

c.The functions, powers, and duties conferred upon, or required to be exercised by, the Medicaid Inspector General are continued but such functions, powers, and duties are hereby transferred to and shall be exercised and performed by the State Comptroller.

L.2010, c.33, s.4.



Section 52:15C-24 - Transfer Of Employees From Office Of Medicaid Inspector General.

52:15C-24 Transfer of employees from Office of Medicaid Inspector General.

5. a. Notwithstanding the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), the office and the term of the Medicaid Inspector General established pursuant to section 4 of P.L.2007, c.58 (C.30:4D-56) shall terminate on the effective date of this act, P.L.2010, c.33 (C.52:15C-20 et seq.).

b.Employees of the Office of the Medicaid Inspector General, including the Medicaid Inspector General, who are employed by the office on the effective date of this act, P.L.2010, c.33 (C.52:15C-20 et seq.), and determined by the State Comptroller to be necessary to carry out the duties of the Office of State Comptroller pursuant to this act are continued and transferred to the Office of the State Comptroller. Such transfers shall be consistent with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.). Employees transferred pursuant to this act, P.L.2010, c.33 (C.52:15C-20 et seq.), shall be deemed confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

c.Except as otherwise provided by this section and section 4 of this act, P.L.2010, c.33 (C.52:15C-23), the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.) shall apply to the transfer of the Office of the Medicaid Inspector General.

d.An employee in the classified service transferred to the Office of the State Comptroller pursuant to this section, may remain in the classified service, provided, however, that when the transferred employee no longer serves in that classified position, the classified position shall be abolished. Nothing in this section shall be construed as limiting the authority of the State Comptroller to reclassify positions within the office as provided by law.

L.2010, c.33, s.5.



Section 52:15D-1 - Findings, Declarations Relative To Deployment Of Oversight Monitors In Implementation Of Certain Recovery And Rebuilding Projects.

52:15D-1 Findings, declarations relative to deployment of oversight monitors in implementation of certain recovery and rebuilding projects.

1.The Legislature finds and declares that:

a.Hurricane Sandy has inflicted approximately $30,000,000,000 worth of damage upon the State and exposed the need for more than $7,000,000,000 in mitigation efforts to buttress the State's defenses from future storms, according to the Governor's initial estimates of November of 2012;

b.The State of New Jersey, with the assistance of the federal government, shall endeavor to repair, rebuild, and revitalize the portions of the State devastated by Hurricane Sandy;

c.The State of New Jersey is duty bound to its residents and all taxpayers in the United States to ensure that all resources dedicated to the recovery from Hurricane Sandy be applied in an efficient manner and that the State should take all necessary precautions to prevent, detect, and remediate waste, fraud, and abuse;

d.Given the severity of the damage caused by Hurricane Sandy and the magnitude of the resources necessary to begin the recovery process there is a need to ensure that the State has sufficient capacity for efficient oversight; and

e.The use of integrity monitors as independent oversight providers may be an effective measure to supplement the State's existing compliance control mechanisms to prevent the inefficient expenditure of Hurricane Sandy recovery resources.

L.2013, c.37, s.1.



Section 52:15D-2 - Conditions Required In Certain Contracts Using Integrity Oversight Monitor; Waivers.

52:15D-2 Conditions required in certain contracts using integrity oversight monitor; waivers.

2. a. (1) Subject to the availability of federal funding, for each State contract involving consideration of $5,000,000 or more for a recovery and rebuilding project, the State Treasurer shall require to be included in the contract such conditions as the State Treasurer deems necessary to facilitate the use of integrity oversight monitors.

The State Treasurer shall select integrity oversight monitors for the implementation of a contract, unless this condition is waived by the State Treasurer upon a determination that sufficient integrity oversight is already present in the contract or a funding recipient's existing compliance controls.

The State Treasurer shall have the authority to require that the services of an integrity oversight monitor be retained from the qualified integrity oversight monitor pool established pursuant to subsection b. of this section for any duration of the contract upon a determination by the State Treasurer that an integrity oversight monitor is necessary to alleviate potential or ongoing inefficiency or that the size or nature of the contract makes the procurement of an integrity oversight monitor prudent.

(2)Subject to the availability of federal funding, for recovery and rebuilding projects not involving a State contract, the governmental entity that is a party to such contract shall provide the State Treasurer, in such form as the State Treasurer may prescribe, notice of such contract, a description of the recovery and rebuilding project, the parties thereto, and the funding source for the project costs, including integrity oversight monitoring services. Upon receipt of such notice, and subject to the availability of federal funding, the State Treasurer shall procure the services of an integrity oversight monitor from the qualified integrity oversight monitor pool established pursuant to subsection b. of this section during the initial implementation of the recovery and rebuilding project involving a contract that includes consideration of $5,000,000 or more, unless this condition is waived by the State Treasurer upon a determination of sufficient funding recipient compliance controls.

For recovery and rebuilding projects not involving a State contract, the State Treasurer shall have the authority to procure the services of an integrity oversight monitor from the qualified integrity oversight monitor pool established pursuant to subsection b. of this section for any duration of a recovery and rebuilding project involving a contract that includes consideration of $5,000,000 or more upon a determination by the State Treasurer that an integrity oversight monitor is necessary to alleviate potential or ongoing inefficiency or that the size or nature of the recovery and rebuilding project makes the procurement of an integrity oversight monitor prudent.

(3)If the State Treasurer issues a waiver of the requirement for an integrity oversight monitor pursuant to this subsection, the State Treasurer shall provide the Governor, the Senate President, and the Speaker of the General Assembly a report in accordance with section 2 of P.L.1991, c.164 (C.52:14-19.1), which report shall detail the reasoning associated with the waiver and the contract or funding recipient's existing compliance controls. The report shall be due within ten business days of the issuance of the waiver.

(4)Subject to the availability of federal funding, for a State or non-State contract involving consideration of less than $5,000,000 for a recovery and rebuilding project, the State Treasurer's authorization to impose conditions concerning integrity oversight monitors pursuant to paragraphs (1) and (2) of this subsection shall apply if the State Treasurer determines that integrity oversight monitor conditions are necessary to alleviate potential or ongoing inefficiency or that the size or nature of a recovery and rebuilding project makes the procurement of an integrity oversight monitor prudent.

b.The State Treasurer shall establish a pool of qualified integrity oversight monitors. The State Treasurer shall qualify integrity oversight monitors for inclusion in the pool through a public procurement process in accordance with existing public contracting laws and regulations. Provided, however, to expedite the implementation of integrity oversight monitor oversight for recovery and rebuilding projects, the State Treasurer is authorized to administer the public procurement process for integrity oversight monitors in as expeditious a manner as is feasible under existing public contracting laws and regulations and to take such anticipatory action as is necessary to begin the selection process and creation of a qualified integrity oversight monitor pool in advance of the State's receipt of applicable federal resources dedicated to the recovery from Hurricane Sandy or other storms.

Upon inclusion on the qualified integrity oversight monitor pool, a qualified integrity oversight monitor is eligible for assignment pursuant to subsection a. of this section. The pool of qualified integrity oversight monitors shall be made available through a public website. This section shall not be construed to authorize the waiver of any applicable provision of law or regulation governing conflicts of interest.

c.An integrity oversight monitor shall periodically report to the governmental entity that is a party to the contract as the State Treasurer deems necessary and shall be subject to the malfeasance and inefficiency reporting protocol developed by the State Treasurer in consultation with the State Comptroller. The State Treasurer's reporting protocol shall require an integrity oversight monitor upon a finding of a likely criminal violation or lesser degree of waste, fraud, or abuse, to make a report immediately to the Attorney General and State Comptroller.

d.For purposes of executing the oversight functions of an integrity oversight monitor an integrity oversight monitor shall be afforded access to all records and information necessary to execute the integrity oversight monitor's oversight functions. Provided however, if an integrity oversight monitor's access to records and information may compromise sensitive information, the chief executive officer of the entity in possession of the records may limit the integrity oversight monitor's access accordingly. If a chief executive officer denies sensitive information to an integrity oversight monitor pursuant to this subsection, the chief executive officer shall provide the integrity oversight monitor with its reasoning for the denial in a written notice.

e.On the first business day of each calendar quarter, each integrity oversight monitor shall provide to the State Treasurer for distribution to the Legislature, in accordance with section 2 of P.L.1991, c.164 (C.52:14-19.1), and the Governor a report detailing the integrity oversight monitor's provision of services during the three-month period second preceding the due date of the report and any previously unreported provision of services, which shall include, but not be limited to, detailed findings concerning the integrity oversight monitor's provision of services and recommendations for corrective or remedial action relative to findings of malfeasance and inefficiency. The report shall include a privilege log which shall detail each denial of sensitive information that the integrity oversight monitor exercises in preparing the report for transmission to the Legislature and the Governor pursuant to this subsection. The report shall not include any information which may compromise a potential criminal investigation or prosecution or any proprietary information. The State Treasurer shall have the authority to specify reporting requirements for an integrity oversight monitor pursuant to this subsection relative to the specific services provided by an integrity oversight monitor.

No report shall become due for an integrity oversight monitor until at least three months after commencing duties as an integrity oversight monitor. The State Treasurer shall provide the integrity oversight monitor reports received pursuant to this subsection to the Legislature and the Governor within ten business days of receipt.

f.As used in this section:

"Recovery and rebuilding project" means (1) the use of funds provided pursuant to federal legislation enacted by the 113 Congress of the United States of America which contains, but is not limited to, disaster assistance for impacts associated with Hurricane Sandy, or other major storms, in New Jersey; (2) the use of funds disbursed through the State treasury for undertakings to address the damage associated with the State of Emergency identified in the Governor's Executive Order 104, dated October 27, 2012, concerning Hurricane Sandy, which undertakings shall include emergency operations, loss reimbursement, repairs, rebuilding, restorations, reconstruction, removal of debris, temporary housing, household assistance, relief, hazard mitigation improvements, construction, and other recovery and rebuilding activities deemed to be a recovery and rebuilding project by the State Treasurer; and (3) the use of funds provided pursuant to federal legislation or disbursed through the State Treasury for undertakings to address the damage associated with any other major storm or natural disaster.

"Integrity oversight monitor" means a private entity that contracts to provide specialized services to ensure legal compliance, detect misconduct, and promote best practices in the administration of recovery and rebuilding projects, which services may include, but shall not be limited to, legal, investigative, accounting, forensic accounting, engineering, other professional specialties, risk assessment, developing compliance system constructs, loss prevention, monitoring, contract managers and independent private inspectors general.

"Sensitive information" means information which if disclosed to an integrity oversight monitor would jeopardize compliance with State or federal law, threaten public health, welfare, or safety, or harm the competitive economic position of a party including, but not limited to, information deemed confidential or proprietary or related to copyright or trade secrets.

L.2013, c.37, s.2.



Section 52:15D-3 - Findings, Declarations Relative To Superstorm Sandy Aid Money.

52:15D-3 Findings, declarations relative to Superstorm Sandy aid money.

1.The Legislature finds and declares that:

In the autumn of 2012, Superstorm Sandy ravaged New Jersey's shoreline, as well as many other communities in the State. The storm destroyed or damaged more than 72,000 of the State's homes and businesses, has driven more than a quarter-million State residents to seek governmental assistance, and has resulted in more than $36 billion in damage and recovery needs. In addition, due to the time it has taken to distribute recovery aid following Superstorm Sandy, many of those affected by the storm now face the reality of foreclosure on their home mortgages. While New Jersey communities have taken certain important steps toward recovery, the work to rebuild is not yet complete.

Recognizing that there are numerous challenges associated with the efficient and expedient distribution of federal recovery resources following a disaster of the scale of Superstorm Sandy, the processes for individuals and communities to obtain governmental assistance has not been as fast as the Governor and the Legislature would like, and can be improved. Although the reasons for delays in obtaining assistance vary, the State has an obligation to those affected by the storm to make the process of obtaining benefits as user friendly and transparent as possible. For these reasons and others, it is necessary for the Governor and the Legislature to codify and expand upon standards and safeguards for the treatment of individuals and communities seeking financial assistance in recovering from Superstorm Sandy.

L.2015, c.102, s.1.


52:15D-4 Definitions relative to Superstorm Sandy aid money.


2.As used in P.L.2015, c.102 (C.52:15D-3 et seq.):

"Agency" means the New Jersey Housing and Mortgage Finance Agency established pursuant to section 4 of P.L.1983, c.530 (C.55:14K-4).

"Applicant" means an individual or business that has applied for, is waiting for, or is receiving benefits under a recovery and rebuilding program , and shall include individuals who are awaiting the completion of a construction project using benefits received under a recovery and rebuilding program.

"Commissioner" means the Commissioner of Community Affairs.

"Department" means the Department of Community Affairs.

"FRM" means the Fund for Restoration of Multifamily Housing.

"Qualified contractor pool" means a listing of contractors approved by the Department of Community Affairs participating in the RREM program.

"LMI" means Low-to-Moderate Income and the program for which policies and procedures have been adopted by the Department of Community Affairs.

"Recovery and rebuilding program" means the use of funding provided by the federal government for the RREM and LMI programs, which are intended to help individuals rebuild and recover from Superstorm Sandy, the TBRA program, which is intended to assist renters in returning to and residing in areas impacted by Superstorm Sandy, and the FRM program, which is intended to assist developers in repairing or replacing rental housing units damaged or destroyed by Superstorm Sandy.

"RREM" means Reconstruction, Rehabilitation, Elevation and Mitigation.

"TBRA" means Tenant-Based Rental Assistance.

L.2015, c.102, s.2.



Section 52:15D-4 - Definitions relative to Superstorm Sandy aid money.

52:15D-4 Definitions relative to Superstorm Sandy aid money.
2. As used in P.L.2015, c.102 (C.52:15D-3 et seq.):

"Agency" means the New Jersey Housing and Mortgage Finance Agency established pursuant to section 4 of P.L.1983, c.530 (C.55:14K-4).

"Applicant" means an individual or business that has applied for, is waiting for, or is receiving benefits under a recovery and rebuilding program , and shall include individuals who are awaiting the completion of a construction project using benefits received under a recovery and rebuilding program.

"Commissioner" means the Commissioner of Community Affairs.

"Department" means the Department of Community Affairs.

"FRM" means the Fund for Restoration of Multifamily Housing.

"Qualified contractor pool" means a listing of contractors approved by the Department of Community Affairs participating in the RREM program.

"LMI" means Low-to-Moderate Income and the program for which policies and procedures have been adopted by the Department of Community Affairs.

"Recovery and rebuilding program" means the use of funding provided by the federal government for the RREM and LMI programs, which are intended to help individuals rebuild and recover from Superstorm Sandy, the TBRA program, which is intended to assist renters in returning to and residing in areas impacted by Superstorm Sandy, and the FRM program, which is intended to assist developers in repairing or replacing rental housing units damaged or destroyed by Superstorm Sandy.

"RREM" means Reconstruction, Rehabilitation, Elevation and Mitigation.

"TBRA" means Tenant-Based Rental Assistance.

L.2015, c.102, s.2.



Section 52:15D-5 - Responsibilities Of The Department.

52:15D-5 Responsibilities of the department.

3.Within 60 days of the effective date of P.L.2015, c.102 (C.52:15D-3 et seq.), the department shall:

a.Provide each applicant to the RREM and LMI programs with a personal timeline setting forth a general estimation of the time in which an applicant can expect to receive assistance through the RREM program and LMI program and a reasonable estimate of when the applicant can expect completion of the project for which they have requested assistance, based upon the department's past experience administering funds through the RREM program and LMI program. The timeline shall track the process of applying for assistance from the RREM and LMI programs from the time an applicant files his or her application with the department through the completion of the project for which the applicant requested assistance, and shall include:

(1)When the applicant should expect to receive 50 percent of the RREM grant money that the department has awarded the applicant; and

(2)When the applicant should expect to receive 100 percent of the RREM and LMI grant money that the department has awarded the applicant.

b.Provide each applicant to the RREM program and LMI program with information about the status of his or her individual application, including:

(1)the date on which the department received the application;

(2)a list of all required documents or other verifications submitted by the applicant related to the application and the date on which the department received each document; and

(3)a list of all documents or other verifications which still need to be submitted by the applicant in order to complete the RREM application and LMI application and the date on which each item must be received.

c.Upon request from an applicant to the RREM program and LMI program appealing a decision to deny the applicant benefits under the program, provide to the applicant information about the status of his or her appeal, including:

(1)the date on which the applicant filed the appeal;

(2)all pending reviews of the appeal and the date of any upcoming hearings related to the appeal;

(3)the department's final determination, if one is made as of the date the request for information is fulfilled, or otherwise the date on which the applicant can expect that the department will make a final determination concerning the appeal; and

(4)a list of all documents related to the appeal and the date on which each document was filed.

d.In the event the department denies an appeal by a RREM or LMI applicant, the department shall refer the applicant to a housing counselor who is certified by the federal Department of Housing and Urban Development or is part of a program established by the department to provide housing counseling to people impacted by Superstorm Sandy.

L.2015, c.102, s.3.



Section 52:15D-6 - Targets For Distribution Of Assistance; Quarterly Goals.

52:15D-6 Targets for distribution of assistance; quarterly goals.

4.Within 60 days of the effective date of P.L.2015, c.102 (C.52:15D-3 et seq.), the department shall develop targets for the distribution of assistance to homeowner and renter applicants through recovery and rebuilding programs. The department shall establish quarterly goals detailing the amount of assistance that the department intends to disburse through recovery and rebuilding programs. These goals shall be based upon the department's past experience administering funds through recovery and rebuilding programs and the experience of other states that have distributed federal funds for disaster recovery.

At a minimum, the targets shall provide for the majority of eligible RREM applicants to receive 50 percent or more of RREM program funding that the department has awarded them by December 31, 2015 and for all eligible RREM applicants to receive 100 percent of RREM program funding by September 30, 2017, provided that all funding distributions comply with applicable State and federal laws and regulations.

L.2015, c.102, s.4.



Section 52:15D-7 - Development, Maintenance Of Website Relative To Recovery, Rebuilding Programs.

52:15D-7 Development, maintenance of website relative to recovery, rebuilding programs.

5. a. Within 180 days of the effective date of P.L.2015, c.102 (C.52:15D-3 et seq.), the department shall develop and maintain an Internet website or webpage providing information concerning recovery and rebuilding programs. At a minimum, the website shall:

(1)Allow an applicant to a recovery and rebuilding program to submit securely through the website a request for specific information on the current status of his or her application for assistance from a recovery and rebuilding program, to which the department shall respond by phone or by email within two business days.

(2)Provide a plain language explanation of every recovery and rebuilding program, all requirements to apply for and receive benefits, how to file appeals, and a description of the process necessary to correct any deficiency with an application.

(3)Provide contact information for each builder in the qualified contractor pool, including each builder's telephone number and Internet website address, and identify any builders that have been removed from the qualified contractor pool.

(4)Provide and update information regarding the expenditure of recovery and rebuilding program funds and related contracts on the Internet website on a monthly basis. A full and current explanation of the criteria and process by which recovery and rebuilding program applications are prioritized shall also appear on the website. Changes to program policy, information on new contractor awards, and the status of work performed pursuant to the contractor awards shall be posted on the Internet website.

(5)Provide information on how all recovery and rebuilding program funding has been and will be allocated on the Internet website, including information about the allocation process for all rounds of funding distribution; and:

(a)the total number of applications submitted for recovery and rebuilding program funding;

(b)the number of applicants that have received 50 percent or more of the recovery and rebuilding program grant money that the department has awarded them;

(c)the number of applicants that have received 100 percent of the recovery and rebuilding program grant money that the department has awarded them;

(d)the number of applicants that have completed recovery and rebuilding program-funded construction or elevation projects in compliance with local, State, and federal building codes and regulations; and

(e)the number of applicants that have received a final certificate of occupancy and grant closeout.

b.The department shall develop and publish on the Internet website a description of how it developed the timelines for the disbursement of recovery and rebuilding program assistance developed pursuant to sections 3, 7, and 8 of P.L.2015, c.102 (C.52:15D-5, C.52:15D-9, and C.52:15D-10). The department shall allow an applicant to request his or her individualized timeline for the disbursement of program funding, developed pursuant to sections 3, 7, and 8 of P.L.2015, c.102 (C.52:15D-5, C.52:15D-9, and C.52:15D-10), through the website.

c.The department shall publish on the Internet website its quarterly goals for the disbursement of recovery and rebuilding program assistance developed pursuant to section 4 of P.L.2015, c.102 (C.52:15D-6).

d.The department shall publish on the Internet website the commissioner's report on the use of Community Development Block Grant Disaster Recovery funds and other funds that may be available for similar purposes for interim assistance submitted to the Governor and Legislature pursuant to section 6 of P.L.2015, c.102 (C.52:15D-8).

e.In addition to publishing the information as required in subsections a. through d. of this section, the department may distribute the information by any other method it deems appropriate.

L.2015, c.102, s.5.



Section 52:15D-8 - Report To Governor, Legislature.

52:15D-8 Report to Governor, Legislature.

6. a. Within 60 days of the effective date of P.L.2015, c.102 (C.52:15D-3 et seq.), the commissioner shall report to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), regarding the allocation of Community Development Block Grant Disaster Recovery funds and other funds that may be available for relief efforts associated with Superstorm Sandy. The commissioner shall evaluate and determine the extent to which the department may provide unused Community Development Block Grant Disaster Recovery funds and other funds that may be available for similar purposes to persons, who have submitted an application for assistance from a recovery and rebuilding program that is still pending before the department, as interim assistance for the applicants' mortgage payments and rent. If the commissioner determines that utilizing unused Community Development Block Grant Disaster Recovery funds, other funds that may be available for similar purposes, or both, for interim assistance is inappropriate, then the commissioner shall issue a report to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), detailing why the use of these funds for interim assistance is inappropriate. If the commissioner determines that utilizing unused Community Development Block Grant Disaster Recovery funds, other funds that may be available for similar purposes, or both, for interim assistance is appropriate, then the commissioner shall issue a report to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), establishing a strategy for the rapid disbursement of unused Community Development Block Grant Disaster Recovery funds, other funds that may be available for similar purposes, or both, for interim assistance.

b.The report required by this section shall include:

(1)an estimate of the total need for interim assistance among persons who have submitted an application for assistance from a recovery and rebuilding program that is still pending before the department;

(2)the portion of the total need for interim assistance that the department intends to meet through the rapid disbursement of unused Community Development Block Grant Disaster Recovery funds and other funds that may be available for similar purposes;

(3)the portion of the total need for interim assistance that the department intends not to meet through the rapid disbursement of unused Community Development Block Grant Disaster Recovery funds and other funds that may be available for similar purposes; and

(4)the means by which the department will decide which applicants will receive interim assistance if the department determines that it cannot satisfy the full need for interim assistance among persons who have submitted an application for assistance from a recovery and rebuilding program that is still pending before the department.

L.2015, c.102, s.6.



Section 52:15D-9 - Provision Of Timeline To Tbra Applicant.

52:15D-9 Provision of timeline to TBRA applicant.

7.Within 60 days of the effective date of P.L.2015, c.102 (C.52:15D-3 et seq.), the department shall:

a.Provide each applicant to the TBRA program with a timeline setting forth a general estimation of the time in which an applicant can expect to receive assistance through the TBRA program, based upon the department's past experience administering funds through the TBRA program. The timeline shall track the process of applying for assistance from the TBRA program from the time an applicant files his or her application.

b.Provide each applicant to the TBRA program with information about the status of his or her individual application, including;

(1)the date on which the department received the application;

(2)a list of all required documents or other verifications submitted by the applicant related to the application and the date on which the department received each document; and

(3)a list of all documents or other verifications which still need to be submitted by the applicant in order to complete the TBRA application and the date on which each item must be received.

c.Upon request from an applicant to the TBRA program appealing a decision to deny the applicant benefits under the program, provide to the applicant information about the status of his or her appeal, including:

(1)the date on which the applicant filed the appeal;

(2)all pending reviews of the appeal and the date of any upcoming hearings related to the appeal;

(3)the department's final determination, if one is made as of the date the request for information is fulfilled, or otherwise the date on which the applicant can expect that the department will make a final determination concerning the appeal; and

(4)a list of all documents related to the appeal and the date on which each document was filed.

d.In the event the department denies an appeal by a TBRA applicant, the department shall refer the applicant to a housing counselor who is certified by the federal Department of Housing and Urban Development or is part of a program established by the department to provide housing counseling to people impacted by Superstorm Sandy.

L.2015, c.102, s.7.



Section 52:15D-10 - Provision Of Timeline To Frm Applicant.

52:15D-10 Provision of timeline to FRM applicant.

8.Within 60 days of the effective date of P.L.2015, c.102 (C.52:15D-3 et seq.), the agency shall, at the request of the applicant:

a.Provide each applicant to the FRM program with a timeline setting forth a general estimation of the time in which an applicant can expect to receive assistance through the FRM program, based upon the agency's past experience administering funds through the FRM program. The timeline shall track the process of applying for assistance from the FRM program from the time an applicant files his or her application.

b.Provide each applicant to the FRM program with information about the status of his or her individual application, including;

(1)the date on which the application was received;

(2)a list of all required documents or other verification submitted by the applicant related to the application and the date on which the agency received each document; and

(3)a list of all documents or other verifications which still need to be submitted by the applicant in order to complete the FRM application and the date on which each item must be received.

c.Provide to each applicant to the FRM program appealing a decision to deny the applicant benefits under the program information about the status of his or her appeal, including:

(1)the date on which the applicant filed the appeal;

(2)all pending reviews of the appeal and the date of any upcoming hearings related to the appeal;

(3)the agency's final determination, if one is made as of the date the request for information is fulfilled, or otherwise the date on which the applicant can expect that the agency will make a final determination concerning the appeal; and

(4)a list of all documents related to the appeal and the date on which each document was filed.

d.In the event the agency denies an appeal by a FRM applicant, the agency shall refer the applicant to a housing professional at the State housing recovery center serving the area in which the applicant resides.

L.2015, c.102, s.8.



Section 52:15D-11 - Telephone Hotline.

52:15D-11 Telephone hotline.


9.Within 60 days of the effective date of P.L.2015, c.102 (C.52:15D-3 et seq.), the department shall establish a telephone hotline available, at a minimum, weekdays between 9:00 a.m. and 9:00 p.m. through which applicants may request the general or individualized information that the department and agency must provide pursuant to P.L.2015, c.102 (C.52:15D-3 et seq.).

L.2015, c.102, s.9.



Section 52:15D-12 - Actions Relative To National Flood Insurance Claim Payments.

52:15D-12 Actions relative to National Flood Insurance claim payments.

10.The department shall not, to the full extent permitted by federal law or regulation, deem any National Flood Insurance Program claim payments to any National Flood Insurance Program policy holder made on or after May 18, 2015 to be a duplication of benefits of any federal grant award, or to require any other reduction of a previously determined grant or benefit to an applicant based on such payments. The department shall take available steps, including the submission of a waiver request to the United States Department of Housing and Urban Development or the Federal Emergency Management Agency, if either agency legally can grant such a waiver, in order to ensure that National Flood Insurance Program claim payments made on or after May 18, 2015 do not operate as a duplication of benefits with any existing federal grant award, or otherwise reduce the amount of an applicant's award.

L.2015, c.102, s.10.



Section 52:16-1 - Bond; Conditions; Surety; Filing

52:16-1. Bond; conditions; surety; filing
The Secretary of State, before entering upon the performance of his duties, shall enter into bond to the State of New Jersey, with sufficient surety to be approved by a judge of the Superior Court, in the sum of five thousand dollars ($5,000.00), conditioned that he will well and truly execute the office of Secretary of State, and faithfully and impartially perform and execute all things pertaining to said office, both as regards the State and all persons concerned, and at the expiration of his said office, deliver all the books, records and papers remaining in or appertaining to said office, to his successor. If individual and not corporate surety is given, the sureties shall be at least two in number and shall be freeholders of the State.

Said bond, when so executed, shall be recorded in the office of the Clerk of the Superior Court and thereafter delivered by such clerk to the State Treasurer who shall keep it among the public papers of his office.

Amended by L.1953, c. 49, p. 856, s. 16.



Section 52:16-2 - Oath; Form; Filing

52:16-2. Oath; form; filing
The Secretary of State, after having given bond as required by section 52:16-1 of this Title, shall take and subscribe the following oath before the Chief Justice or any associate justice of the Supreme Court or any judge of the Superior Court:

"I, A. B., do solemnly swear that I will well and truly, faithfully, impartially and justly execute the office of Secretary of State of New Jersey, of the same, agreeably to law, according to the best of my skill and understanding."

Said oath, so subscribed, shall be delivered by the justice or judge administering the same to the State Treasurer who shall keep it among the public papers of his office.

Amended by L.1953, c. 49, p. 857, s. 17.



Section 52:16-4 - Office In Trenton

52:16-4. Office in Trenton
The Secretary of State shall keep his office within the city of Trenton.

Amended by L.1953, c. 49, p. 857, s. 19.



Section 52:16-5 - Assistant Secretary Of State

52:16-5. Assistant secretary of state
The Secretary of State may appoint an assistant in his office who shall be commissioned by the Governor to be Assistant Secretary of State and who shall hold his office during the pleasure of the Secretary of State making the appointment, but in no case to extend beyond the term for which said Secretary of State is commissioned.

Said assistant shall take and subscribe an oath of like form and character as is required of the Secretary of State and shall give bond to the State in the sum of $2,500.00 with like conditions and to be approved in like manner as is required by section 52:16-1 of this Title.

The Assistant Secretary of State shall, during the absence or inability through sickness or other cause of the Secretary of State, have the same powers and perform all the duties which are imposed by law upon the Secretary of State.

Amended by L.1959, c. 47, p. 155, s. 1, eff. May 29, 1959.



Section 52:16-6 - Clerical Assistants

52:16-6. Clerical assistants
The secretary of state shall at all times employ and keep in his office a sufficient number of competent clerical assistants for the efficient and prompt performance of all business and duties relating to his office or required of him in any official capacity.



Section 52:16-7 - Seal Of Secretary Of State; Validity Of Sealed Instruments

52:16-7. Seal of secretary of state; validity of sealed instruments
The seal of the secretary of state now in use shall be continued to be used until otherwise provided, and shall remain in the custody of the secretary of state.

All commissions, writs, process and other proceedings and instruments of writings, certificates and exemplifications, required to be sealed by the secretary of state, shall be valid and effectual when sealed with the seal of said secretary.



Section 52:16-8 - Recording And Filing Papers

52:16-8. Recording and filing papers
The Secretary of State shall, with all convenient speed, record all papers which shall come to his hands and which it is his duty to record, and also file such papers in his office, agreeably to law.

Amended by L.1953, c. 49, p. 858, s. 20.



Section 52:16-8.1 - Filings With, Certification From State's Commercial Recording Program; Applicability

52:16-8.1. Filings with, certification from State's commercial recording program; applicability
1. a. Notwithstanding the statutory provisions to the contrary, for any of the areas listed in subsection b. of this section, whenever a law of this State directs a filing to be made with, or a certification to be obtained from, the Office of the Secretary of State, that law shall be construed to mean a filing with, or a certification from, the State's commercial recording program, no matter where the program is assigned as part of any government reorganization plan.

b.The provisions set forth in subsection a. of this section shall apply to filings and certifications for corporations and all other legal business entities, Uniform Commercial Code financing statements, notaries public and foreign commissioners of deeds, apostilles and other certifications used in international and domestic document exchange, trade names, trade and service marks, collection agency bonds, and legal name changes.

L.2000,c.152.



Section 52:16-9 - Monthly Abstract Of Corporate Certificates, Etc., Certified To State Tax Commissioner

52:16-9. Monthly abstract of corporate certificates, etc., certified to state tax commissioner
The secretary of state shall prepare and certify to the state tax commissioner, within thirty days after the end of each calendar month, abstracts of all corporate certificates, documents and other writings now or hereafter required to be filed in the office of the secretary, and so filed during said calendar month, pursuant to Title 14, Corporations, General.

The abstracts shall show in a summary form, which form may be prescribed by the state tax commissioner, all pertinent information necessary to enable the commissioner effectively to discharge his duties in computing and determining the annual license fee or franchise tax with respect to all corporations subject thereto pursuant to Title 14, Corporations, General, and pursuant to article 1 of chapter 13 of the title Taxation (s. 54:13-1 et seq.).



Section 52:16-10 - Fees To State Treasurer

52:16-10. Fees to State Treasurer
52:16-10. The Secretary of State shall not be entitled to, or take, receive or retain, except for the use of the State, any compensation, pay, fee or emolument whatsoever, other than his annual salary, for any act or service performed or thing done or furnished by the Secretary of State in any official capacity, or under any law of this State. The gross amount of all moneys received by the secretary in any capacity for the use of the State shall be paid to the State Treasurer, except as is otherwise provided in this 1987 amendatory and supplementary act.

Amended 1987,c.435,s.16.



Section 52:16-10.1 - Secretary Of State Fund

52:16-10.1. Secretary of State Fund
17. There is created a revolving fund in the General Treasury, to be administered by the Secretary of State, to be the depository of all fees received by the Department of State pursuant to N.J.S.12A:9-525; N.J.S.14A:15-2 and N.J.S.14A:15-3; N.J.S.15A:15-1 and N.J.S.15A:15-2; section 11 of P.L.1987, c.435 (C.22A:4-1a); section 65 of P.L.1983, c.489 (C.42:2A-68); R.S.48:3-38; section 2 of P.L.1979, c.460 (C.52:7-11); R.S.52:16-10; sections 3 through 6 of P.L.1966, c.263 (C.56:3-13.3 through C.56:3-13.6); and section 5 of P.L.1971, c.171 (C.56:3-13.7a). The fund is to be known as the "Secretary of State Fund." The moneys deposited in the fund are dedicated and pledged solely for the purposes contained in this 1987 amendatory and supplementary act and shall be in addition to any moneys appropriated by the Legislature to the department for the purposes specified in section 19 of this act. When the Administrator of the Office of Telecommunications and Information Systems certifies to the Governor and State Treasurer that the design, construction, purchase and implementation of an automated information system within the Division of Commercial Recording in the Department of State is completed, the Secretary of State Fund shall be terminated and all fees received by the Department of State shall be deposited in the General Fund.

L.1987,c.435,s.17; amended 2001, c.117, s.31.



Section 52:16-10.2 - Annual Appropriation

52:16-10.2. Annual appropriation
Commencing with fiscal year 1988 and in each year thereafter, there shall be appropriated from the Secretary of State Fund to the General Fund an amount equivalent to the lesser of:

a. $11,000,000.00; or

b. the total amount of fees deposited in the Secretary of State Fund during the fiscal year.

L. 1987, c. 435, s. 18.



Section 52:16-10.3 - Additional Appropriations

52:16-10.3. Additional appropriations
There shall be appropriated from the Secretary of State Fund to the Department of State in fiscal year 1988 and in each year thereafter, amounts in excess of the amount required to be appropriated pursuant to section 18 of this act, for the following purposes:

a. designing, constructing, purchasing, maintaining and implementing an automated information system within the Division of Commercial Recording in the Department of State; and

b. establishing a centralized filing office for farm product liens as provided in the Federal Food Security Act and any federal regulations adopted pursuant to that act.

L. 1987, c. 435, s. 19.



Section 52:16-10.4 - Joint Committee

52:16-10.4. Joint committee
The Judiciary committees of the Senate and General Assembly, or their respective successors, are constituted a joint committee for the purposes of monitoring and evaluating whether the implementation of purposes set forth in section 19 of this act are being conducted in a timely fashion and pursuant to the parameters and schedules set forth in the modernization schedule developed for the Division of Commercial Recording. The joint committee shall also review the expenditures made from the fund established pursuant to section 17 of this act to verify that expenditures made from moneys appropriated from the fund are consistent with the purposes set forth in section 19 of this act.

The joint committee shall report its findings annually to the Legislature.

L. 1987, c. 435, s. 20.



Section 52:16-11 - Penalty For Refusal To Issue Commissions Or For Taking Illegal Fees

52:16-11. Penalty for refusal to issue commissions or for taking illegal fees
Whenever the secretary of state shall:

a. Neglect or refuse to issue a commission to any person elected or appointed to an office within the state; or

b. Take fees for any commission where by law he is not entitled to fees; or

c. Where he is entitled to fees, take more than by law he is entitled to take--

He shall for every such offense forfeit the sum of one hundred and fifty dollars, to be recovered, with costs, by any person suing for the same; one-half to go to the prosecutor and the other half to the state treasurer for the use of the state.



Section 52:16A-1 - Department Established

52:16A-1. Department established
There is hereby established in the executive branch of the State Government a principal department which shall be known as the Department of State.

L.1948, c. 445, p. 1757, s. 1.



Section 52:16A-2 - Secretary Of State; Appointment; Salary; Term; Vacancy

52:16A-2. Secretary of State; appointment; salary; term; vacancy
The head of the Department of State shall be the Secretary of State who shall be appointed by the Governor, with the advice and consent of the Senate, and who shall serve during the term of office of the Governor. He shall receive such salary as shall be provided by law. Any vacancy occurring in the office of Secretary of State shall be filled in the same manner as the original appointment, but for the unexpired term only.

The person in office as Secretary of State on the thirty-first day of December, one thousand nine hundred and forty-eight, shall hold the office of Secretary of State in the Department of State established hereunder for the unexpired period of the term for which he was appointed, and until his successor is appointed and qualifies.

L.1948, c. 445, p. 1757, s. 2.



Section 52:16A-3 - Powers, Duties And Property Of Existing Secretary Of State Transferred To Department Of State

52:16A-3. Powers, duties and property of existing Secretary of State transferred to Department of State
The functions, powers, duties, records and property of the existing office of Secretary of State, and of the Secretary of State, are hereby transferred to and vested in the Department of State established hereunder, and shall be exercised and used by the Secretary of State pursuant to the provisions of this act and as otherwise provided by law.

L.1948, c. 445, p. 1757, s. 3.



Section 52:16A-10 - Board Of State Canvassers

52:16A-10. Board of State Canvassers
There shall be in the Department of State the Board of State Canvassers, to be constituted as provided by law.

The Board of State Canvassers shall have and exercise all of the functions, powers and duties conferred and imposed upon it by law.

L.1948, c. 445, p. 1759, s. 10.



Section 52:16A-11 - Powers And Duties Of Secretary Of State

52:16A-11. Powers and duties of Secretary of State
In addition to other powers and duties specifically conferred and imposed upon him by this act or by any other law, the Secretary of State shall:

(a) Supervise the work of the employees engaged in the Department of State.

(b) Adopt uniform procedures for all secretarial, recording and clerical duties for each office within the Department of State.

(c) Maintain a public register of all persons licensed by the State Athletic Commissioner.

(d) Integrate, so far as practicable, all staff services of the Department of State and of each of the offices therein.

L.1948, c. 445, p. 1759, s. 11.



Section 52:16A-11.1 - Payment Of Fees In Advance Of Performance By Department Of State

52:16A-11.1. Payment of fees in advance of performance by Department of State
The Department of State may require, for the performance of any service for which any fee is payable, payment in advance of the performance of the service. For convenience the department may receive reasonable deposits in advance from persons desiring services for which fees are payable and the department shall account at least annually to the persons making or maintaining such deposits.

L.1961, c. 137, p. 806, s. 1, eff. Jan. 9, 1962.



Section 52:16A-12 - Request Officer, Secretary Of State As

52:16A-12. Request officer, Secretary of State as
The Secretary of State shall be the request officer of the Department of State within the meaning of such term as defined in chapter one hundred twelve of the laws of one thousand nine hundred and forty-four.

L.1948, c. 445, p. 1760, s. 12.



Section 52:16A-13 - Employees Of Existing Office Of Secretary Of State Transferred

52:16A-13. Employees of existing office of Secretary of State transferred
Such employees of the existing office of Secretary of State, as the Secretary of State may determine are needed for the proper performance of the functions and duties imposed upon him, are hereby transferred to the Department of State established hereunder. Persons thus transferred shall be assigned to such duties as the Secretary of State shall determine.

L.1948, c. 445, s. 1760, s. 13.



Section 52:16A-14 - Appropriations Transferred

52:16A-14. Appropriations transferred
All appropriations available and to become available to the Secretary of State, and all appropriations available and to become available to the State Athletic Commissioner are hereby transferred to the Department of State established hereunder, and shall be available for the objects and purposes for which appropriated.

L.1948, c. 445, p. 1760, s. 14.



Section 52:16A-15 - Civil Service, Pension Or Retirement Rights Not Affected

52:16A-15. Civil Service, pension or retirement rights not affected
Nothing in this act shall be construed to deprive any person of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1948, c. 445, p. 1760, s. 15.



Section 52:16A-16 - Orders, Rules And Regulations Of Secretary Of State Continued

52:16A-16. Orders, rules and regulations of Secretary of State continued
This act shall not affect the orders, rules and regulations heretofore made or promulgated by the Secretary of State but such orders, rules and regulations shall continue with full force and effect until amended or repealed by the Secretary of State.

L.1948, c. 445, p. 1760, s. 16.



Section 52:16A-17 - Orders, Rules And Regulations Of Athletic Commissioner Continued

52:16A-17. Orders, rules and regulations of Athletic Commissioner continued
This act shall not affect the orders, rules and regulations heretofore made or promulgated by the State Athletic Commissioner, but such orders, rules and regulations shall continue with full force and effect until amended or repealed by the State Athletic Commissioner.

L.1948, c. 445, p. 1760, s. 17.



Section 52:16A-20 - Pending Actions Or Proceedings By Or Against Officers Whose Powers And Duties Are Transferred

52:16A-20. Pending actions or proceedings by or against officers whose powers and duties are transferred
This act shall not affect actions or proceedings, civil or criminal, brought by or against any officer, the functions, powers and duties of whom have been herein assigned or transferred to the Department of State or to any officer or agency continued or constituted hereunder, and pending on the effective date of this act, and such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any officer, the functions, powers and duties of whom have been herein assigned or transferred to the Department of State or to any officer or agency continued or constituted hereunder, and all such matters or proceedings pending before such officer on the effective date of this act shall be continued by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1948, c. 445, p. 1761, s. 20.



Section 52:16A-21 - Professional Or Occupational Licenses Not Affected

52:16A-21. Professional or occupational licenses not affected
Nothing in this act shall affect the validity of any license, certificate of registration, or other authorization, heretofore issued to any person under any prior law, to practice any profession or to engage in any occupation governed or regulated by the provisions of this act or by any officer, the functions, powers and duties of whom have been herein transferred or assigned to an officer within the Department of State established hereunder; but all persons holding such licenses, certificates of registration, or other authorization shall in all other respects be subject to the provisions of this act and to the respective provisions of law governing or regulating such profession or occupation.

L.1948, c. 445, p. 1761, s. 21.



Section 52:16A-22 - Repeal

52:16A-22. Repeal
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 445, p. 1762, s. 22.



Section 52:16A-23 - Short Title

52:16A-23. Short title
This act shall be known as, and may be cited as, the "Department of State Act of 1948."

L.1948, c. 445, p. 1762, s. 23.



Section 52:16A-24 - Effective Date

52:16A-24. Effective date
This act shall take effect on the first day of January, one thousand nine hundred and forty-nine, except that any appointment, and any confirmation of any appointment, permitted by this act may be made prior to such date.

L.1948, c. 445, p. 1762, s. 24.



Section 52:16A-25 - State Council On The Arts; Members; Appointment; Term; Vacancies; Compensation

52:16A-25. State council on the arts; members; appointment; term; vacancies; compensation
There is hereby established in the Department of State the New Jersey State Council on the Arts, to be referred to hereinafter as the council.

a. The council shall consist of 17 public members, to be appointed by the Governor with the advice and consent of the Senate from among citizens of New Jersey or persons otherwise associated with the State, who are known for their competence and experience in connection with the performing, visual and creative arts.

b. There shall be three nonvoting, ex officio members of the New Jersey State Council on the Arts, in addition to the 17 public members.

(1) The Secretary of State or his designee shall serve as a nonvoting, ex officio member for a term coextensive with the secretary's term of office or until such time as the Secretary of State appoints another designee, whichever occurs first.

(2) One member of the Senate, appointed by the President of the Senate, and one member of the General Assembly, appointed by the Speaker of the General Assembly, shall be appointed as nonvoting, ex officio members of the New Jersey State Council on the Arts, not both of the same political party. Both Senate and General Assembly nonvoting, ex officio members shall be designated members to the National Conference of State Legislatures' Committee on the Arts. The legislative members shall serve for terms coextensive with the legislative terms for which they were elected, subject to reappointment after the expiration of the legislative year.

c. The term of office of each member shall be three years, except that the present 15 members of the council shall continue in office for the terms to which they were appointed; provided that the two additional public members first appointed under this amendatory and supplementary act shall be appointed for initial terms ending on December 12, 1984. All vacancies shall be filled for the balance of the unexpired term only, in the same manner as original appointments. The members of the council shall not receive any compensation for their services, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the council. The non-voting, ex officio members shall not receive any compensation for services or reimbursement for expenses.

L.1966, c. 214, s. 1, eff. July 29, 1966. Amended by L.1981, c. 43, s. 2, eff. Feb. 18, 1981; L.1983, c. 42, s. 2, eff. Jan. 27, 1983.



Section 52:16A-25.1 - Transfer Of Council On The Arts To Department Of State

52:16A-25.1. Transfer of council on the arts to department of state
The New Jersey State Council on the Arts in the Department of Education, together with its functions, powers and duties, is transferred to the Department of State.

L.1983, c. 42, s. 3, eff. Jan. 27, 1983.



Section 52:16A-25.2 - Transfer In Accordance With State Agency Transfer Act

52:16A-25.2. Transfer in accordance with State Agency Transfer Act
The transfer directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C.52:14D-1 et seq.).

L.1983, c. 42, s. 4, eff. Jan. 27, 1983.



Section 52:16A-26 - Duties Of Council

52:16A-26. Duties of council
The duties of the council shall be:

(a) To take such steps as may be deemed necessary and appropriate to stimulate and encourage the study and presentation of the performing and creative arts, and to foster public interest in and support of the arts in our State.

(b) To make such surveys as may be deemed advisable to public and private institutions within the State engaged in the performing and creative arts, and to make recommendations for appropriate action to enlarge the State's resources in the performing and creative arts.

(c) To encourage and assist freedom of expression in the performing and creative arts.

(d) To assist in complementing the design of public buildings in this State in accordance with the provisions of the "Public Buildings Arts Inclusion Act."

For the purposes of this act, the term "performing and creative arts" shall include, but not be limited to, music, theater, dance, literature, painting, sculpture, architecture, photography, film art, handicrafts, graphic arts and design.

L.1966, c. 214, s. 2. Amended by L.1978, c. 117, s. 6.



Section 52:16A-26.1 - Short Title

52:16A-26.1. Short title
This act shall be known and may be cited as the "State and Regional Centers of Artistic Excellence Act."

L. 1985, c. 410, s. 1.



Section 52:16A-26.2 - Definitions

52:16A-26.2. Definitions
As used in this act:

a. "Council" means the New Jersey State Council on the Arts in the Department of State;

b. "Cultural activities" means performances, displays, and educational programs of music, dance, opera, theatre, painting, sculpture, architecture, photography, film art, handicrafts, graphic arts, design, literature, and other similar or related activities;

c. "Network" means more than one facility, structure or space which are managed and operated in conjunction and cooperation with one another for the primary purpose of presenting or producing cultural activities;

d. "Qualifying governmental body" means a municipality, contiguous municipalities or a county in which government arts or cultural boards or commissions, nonprofit arts or cultural corporations, and arts, cultural, educational, or philanthropic organizations provide, in conjunction with one another, a wide range of cultural activities on a year-round basis through the management, operation, and maintenance of the necessary facilities;

e. "Regional center" means a cultural facility or network of facilities to be designated by the council pursuant to this act, which is located within a municipality or within two or more contiguous municipalities, which possesses the appropriate and requisite space, technical capabilities and professional management to present or produce on a year-round basis cultural programs and activities of high artistic quality representing a balanced variety of major disciplines and forms, and which serves a broad and diverse regional audience;

f. "State center" means a cultural facility or network of facilities to be designated by the council pursuant to this act, which is located within a municipality or within two or more contiguous municipalities, which possesses the appropriate and requisite space, technical capabilities and professional management to present or produce on a year-round basis cultural programs and activities of the highest artistic quality by major State, national or international artists and arts groups representing all major disciplines and forms, and which serves a diverse Statewide audience.

L. 1985, c. 410, s. 2.



Section 52:16A-26.3 - Powers, Responsibilities

52:16A-26.3. Powers, responsibilities
In addition to the powers and responsibilities provided under any other law, the council shall have the following powers and responsibilities:

a. To provide municipalities, counties and prospective centers with information related to qualification, application and reapplication under the provisions of this act;

b. To designate centers in qualifying municipalities and counties pursuant to this act;

c. To monitor continuously the operation of centers so designated;

d. To remove designation of or to redesignate from State to regional a center if, within the municipality, municipalities or county, the boards, commissions, and organizations responsible for management, operation, and maintenance of the facilities fail to continue to meet the criteria established for the respective designations of State and regional centers; and

e. To promulgate the rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L. 1985, c. 410, s. 3.



Section 52:16A-26.4 - Application For Center Designation

52:16A-26.4. Application for center designation
A qualifying governmental body may develop and adopt by ordinance or resolution a State cultural center plan or a regional cultural center plan to be submitted to the council as an application for designation as a center. The plan shall include:

a. A description of the facilities available for cultural activities;

b. A statement of the boards, commissions, and organizations responsible for management, operation, and maintenance of the facilities involved and activities provided, and any plans or commitments made by these groups for the continuation of services and provision of activities;

c. A description of the types of cultural activities that are provided, or are to be provided, at and by the center; and

d. A statement of commitments made by private individuals, businesses, and organizations for developing, financing, and maintaining the center and its activities.

L. 1985, c. 410, s. 4.



Section 52:16A-26.5 - State Cultural Center

52:16A-26.5. State cultural center
Upon application by a municipality, two or more contiguous municipalities or a county, the council shall designate a facility or network of facilities within the applicant's jurisdiction as a State cultural center under the provisions of this act, if it determines that the plan submitted demonstrates that:

a. The variety of cultural activities includes programs of all major arts disciplines of interest to all segments of the population and are presented on a year-round basis;

b. The facilities of the proposed center are capable, in terms of seating capacity, staging, appurtenant production preparation space, auxiliary facilities, sound, lighting and other technical aspects, management, marketing, maintenance support, parking and convenience, of meeting the needs of major State, national and international artists and arts groups and serving New Jersey citizens residing outside the municipal and county boundaries;

c. The cultural activities provided are of high quality and merit; and

d. Private individuals, businesses, and organizations are participating in the functioning of the center in an effort to promote and develop cooperation between public and private entities in the support of cultural activities.

The council shall review, and approve or disapprove, an application within 120 days of receipt. If the council disapproves the application, it shall set forth its reasons in writing to the applicant within 30 days of its determination. The applicant may amend its ordinance or resolution and resubmit an application to the council, subject to the review and approval provisions of this section.

L. 1985, c. 410, s. 5.



Section 52:16A-26.6 - Regional Cultural Center

52:16A-26.6. Regional cultural center
Upon application by a municipality, two or more contiguous municipalities, or a county, the council shall designate a facility or network of facilities within the applicant's jurisdiction as a regional cultural center under the provisions of this act, if it determines that the plan submitted demonstrates that:

a. The variety of cultural activities offered represents a mixture of major arts disciplines through programs of interest to all segments of the population;

b. The facilities of the proposed center are capable, in terms of seating capacity, staging, appurtenant production preparation space, auxiliary facilities, sound, lighting and other technical aspects, management, marketing and maintenance support, parking and convenience, of presenting a wide range of artists and arts groups and of serving New Jersey citizens residing outside the municipal boundaries;

c. The cultural activities are of high quality and merit; and

d. Private individuals, businesses, and organizations are participating in the functioning of the center in an effort to promote and develop cooperation between public and private entities in the support of cultural activities.

The council shall review, and approve or disapprove, an application within 120 days of receipt. If the council disapproves the application, it shall set forth its reasons in writing to the applicant within 30 days of its determination. The applicant may amend its ordinance or resolution and resubmit an application to the council, subject to the review and approval provisions of this section.

L. 1985, c. 410, s. 6.



Section 52:16A-26.7 - Continued Grant Eligibility

52:16A-26.7 Continued grant eligibility
7.Participation in the cultural activities of a designated State or regional center shall not preclude an organization or individual from being eligible for a grant of fellowships awarded by the council pursuant to P.L. 1966, c.214 (C.52:16A-25 et seq.) nor shall it mandate or influence the awarding of additional grants of fellowships by the council.

L.1985,c.410,s.7.



Section 52:16A-26.8 - Eligibility For Certain Council On The Arts Funding.

52:16A-26.8 Eligibility for certain Council on the Arts funding.

1.Notwithstanding any law, rule or regulation to the contrary, the New Jersey State Council on the Arts, created pursuant to P.L.1966, c.214 (C.52:16A-25 et seq.), shall not exclude four-year colleges and universities, fraternal organizations, public and private elementary or secondary schools, or religious organizations from being eligible for funding with monies made available for cultural center development projects from the "New Jersey Green Acres, Cultural Centers and Historic Preservation Bond Act of 1987," P.L.1987, c.265

L.1999,c.219,s.1.



Section 52:16A-27 - Executive Director And Other Personnel; Election Of Chairman And Vice Chairman; Rules And Regulations; Hearings; Annual Report

52:16A-27. Executive director and other personnel; election of chairman and vice chairman; rules and regulations; hearings; annual report
(a) The council shall employ an executive director and such other personnel as may be deemed necessary to accomplish its objectives within the limit of funds available therefor.

(b) The members of the council shall elect annually a chairman and a vice chairman from their number. The executive director shall serve as secretary of the council. The chairman shall be the chief executive officer of the council. The chairman shall preside at all meetings of the council and shall perform such other duties as shall be prescribed by the council. The executive director shall carry out the policies of the council under the direction of the chairman.

(c) The council shall adopt rules and regulations concerning the operation of the council, the functions and responsibilities of its officers and employees and such other matters as may be necessary to carry out the purpose of this act.

(d) The council shall be authorized and empowered to hold public and private hearings, and, within the limit of funds available therefor, to enter into contracts with individuals, organizations, and institutions for services or endeavors furthering the objectives of the council's programs; to accept gifts, grants and bequests of funds from individuals, foundations, corporations, governmental agencies, and other organizations or institutions; to make and sign any agreements and to do and perform any acts that may be necessary to carry out the purposes of this act. The council may request and shall receive from any department or agency of the State Government such assistance, information, and advice as will enable it to carry out its powers and duties hereunder.

(e) The council shall make an annual report to the Governor and the Legislature concerning the status of the arts in New Jersey and such other matters as the council deems desirable.

L.1966, c. 214, s. 3.



Section 52:16A-28 - Council As Official Agency Of State

52:16A-28. Council as official agency of state
The council shall be the official agency of this State to receive and disburse all funds made available to the State Government by the National Endowment for the Arts or by any successor agency.

L.1966, c. 214, s. 4.



Section 52:16A-29 - Short Title

52:16A-29. Short title
This act shall be known and may be cited as the "Public Buildings Arts Inclusion Act."

L.1978, c. 117, s. 1.



Section 52:16A-30 - Definitions

52:16A-30. Definitions
For the purposes of this act, except as the context may otherwise clearly require:

a. "Public building" means any permanent structure, wholly or partially enclosed, which is intended to provide offices, courtrooms, hearing rooms, auditoriums, meeting rooms, classrooms and other educational facilities, eating or sleeping facilities, medical or dental facilities, transportation terminals, libraries, museums and the like, which are intended for the use or accommodation of the general public or for any category or classification thereof in connection with the furtherance of public law or policy necessarily or incidentally requiring the provision of such accommodations or facilities, together with all its grounds and appurtenant structures and facilities.

b. "Fine arts" means sculpture, murals, mosaics, bas reliefs, frescoes, tapestries, monuments, fountains and other ornamentations or displays which are intended to complement the artistic quality and esthetic effect of any buildings or structures in which they are contained or to which they are applied or with which they are connected, even if spacially separated, by their integration into a total architectural design. The term does not include the incidental ornamental detail of functional structural elements or of hardware and other functional accessories unless such ornamental detail is not generally available from the manufacturers or purveyors of such materials and must be specially designed and produced for use in a particular building or related group of buildings.

c. "State" means the Government of the State of New Jersey and all departments, bureaus, boards, commissions, agencies and instrumentalities thereof, except political subdivisions (as the same are defined in the "Local Government Supervision Act (1947)" (P.L.1947, c. 151; C. 52:27BB-1 et seq.) and their agencies and instrumentalities.

d. "Contracting officer" means the public officer or body responsible for securing the preparation of plans and specifications of a public building for the purpose of negotiating or advertising for bids for the construction of such building.

e. "Principal user" means that public officer or employee who will have principal administrative responsibility for the actual utilization of a proposed public building; or, if such officer or employee has not been duly designated, then the public officer, employee, board, commission or other agency or instrumentality which is authorized to make such designation, or a representative thereof authorized or designated thereby to perform the duties and functions provided in this act to be performed by the principal user.

f. "Architect" means any architect, engineer or other person licensed or otherwise authorized by or pursuant to law to prepare plans and specifications for a public building.

g. "Council" means the New Jersey State Council on the Arts established pursuant to P.L.1966, c. 214 (C. 52:16A-25 et seq.), or any committee or officer thereof as may be from time to time authorized and delegated by the council to perform for it and in its name any of the functions provided for in this act.

L.1978, c. 117, s. 2.



Section 52:16A-31 - Fine Arts Element; Inclusion In New Public Buildings; Approval And Limitation Of Expenditures

52:16A-31. Fine arts element; inclusion in new public buildings; approval and limitation of expenditures
a. Whenever a new public building is to be constructed at the expense and for the use of the State, the contracting officer shall, together with the architect whom he has engaged, consult with the council regarding the elements of fine arts to be included or incorporated in the design of such building or buildings.

b. As a result of such consultations the architect may incorporate the recommendations of the council in the design of such building or buildings. Expenditures for recommendations concerning the inclusion of artistic designs in State buildings shall be approved by the State House Commission.

c. The total estimated cost of the fine arts elements included in such plans and specifications for a public building or group of public buildings for the purpose of implementing the design thereof in accordance with the purposes of this act shall not exceed 1 1/2 % of the total estimated cost of the construction of such building or group of buildings.

L.1978, c. 117, s. 3.



Section 52:16A-32 - Contracts; Criteria For Selection Of Artists; Register Of Competent Artists

52:16A-32. Contracts; criteria for selection of artists; register of competent artists
a. The execution of the fine arts elements determined upon pursuant to section 3 of this act shall be let as a separate contract or contracts. Except as provided in section 5 of this act, the artist or artists who are to execute such fine arts elements shall be selected jointly by the architect and the contracting officer, after consultation with the council and the principal user.

b. For the purpose of assisting in the selection of artists the council shall develop criteria which may be employed in the selection process. The council shall also endeavor to establish and maintain a register of competent artists who are citizens and residents of this State, from among whom artists who in the various branches of the fine arts, particularly with reference to artists may be particularly suited for the various types of work likely to be required may be readily identified and selected.

c. Contracts for such work shall be negotiated within the limits of the estimated cost as determined pursuant to section 3 of this act. Public competitive bidding shall not be required for any such contract.

L.1978, c. 117, s. 4.



Section 52:16A-33 - Selection By Public Competition

52:16A-33. Selection by public competition
a. Upon the council's review of the elements of fine arts to be incorporated in such structure or group of structures, the council may determine that such selection or selections shall be made by means of public competition. The contract to be let by such competition shall be in fixed amount made public prior to the competition; but no such competition shall be held for the award of a contract of less than $2,500.00.

b. The council shall set the terms of the competition, and shall provide that the artist submitting the design most in accord with the architect's intentions and most in keeping with the style and design of the building, and who, from his designs or other materials submitted pursuant to the rules of the competition, appears most able to execute the work in a satisfactory manner, shall be awarded the contract for which the competition is held.

c. In any such competition, the council may provide, within the limit of funds appropriated or otherwise made available to it for the purpose, for the award of prizes to competitors other than those awarded contracts as a result of the competition, on the basis of the artistic qualities of their designs. Such prizes may be awarded when, in the judgment of the council, it is necessary or desirable in order to encourage a sufficient number of artists to enter the competition so as to provide an ample field of choice in selecting an artist to be awarded a contract.

d. In connection with any competition authorized under this section, the council shall take such steps as are within its power to assure that notice of such competition will be effectively publicized so as to attract competitors; and to that end it is authorized to expend such funds as may be appropriated or otherwise made available to it for that purpose.

e. No expenditure authorized under subsection c. or d. of this section shall be made from or charged to the 1 1/2 % allowance provided for in section 3 of this act.

L.1978, c. 117, s. 5.



Section 52:16A-34 - Consultation By Council With Relevant Arts Institutions And Organizations

52:16A-34. Consultation by council with relevant arts institutions and organizations
The council, in making recommendations or suggestions to a public body or officer pursuant to the duties imposed upon it under sections 3 and 4 of this act, or in arranging, conducting or judging a competition pursuant to section 5 of this act, shall before doing so consult thereon with officers or other appropriate representatives of relevant arts institutions and organizations in New Jersey, such as museums, societies and associations of artists and architects, schools of art and architecture, and such other organizations, associations or institutions as may be appropriate to the matter under consideration, including the major nonprofit public or private museums in the State whose collections encompass the fine arts.

L.1978, c. 117, s. 7.



Section 52:16A-35 - Commercial Recording Division; Establishment

52:16A-35. Commercial recording division; establishment
There is established in the Department of State a division which shall be known as the Division of Commercial Recording.

L.1982, c. 150, s. 1, eff. Oct. 13, 1982.



Section 52:16A-36 - Director; Personnel; Transfer Of Powers And Functions Of Bureau Of Commercial Recording

52:16A-36. Director; personnel; transfer of powers and functions of bureau of commercial recording
a. The Division of Commercial Recording shall be under the immediate supervision of a director who shall administer the work of the division under the direction of the Secretary of State.

b. There shall be such deputy directors and assistant directors as are necessary to administer the Division of Commercial Recording as the Secretary of State may prescribe.

c. All functions, powers and duties of the Bureau of Commercial Recording in the Department of State are transferred to the Division of Commercial Recording in the Department of State and, except as otherwise provided in this act, the provisions of the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.) shall apply to the transfer.

d. Such employees of the Bureau of Commercial Recording, as the Secretary of State may determine are needed for the proper performance of the functions and duties imposed upon the Division of Commercial Recording, are hereby transferred to the Division of Commercial Recording. Persons thus transferred shall be assigned to such duties as the Secretary of State determines.

L.1982, c. 150, s. 2, eff. Oct. 13, 1982.



Section 52:16A-37 - Telephone Service

52:16A-37. Telephone service
In addition to continuing to perform all the functions, duties and responsibilities performed by the Division of Commercial Recording, the Division of Commercial Recording shall provide information by telephone to any person who makes a telephone request for the following information:

a. The availability of a corporate name under N.J.S. 14A:2-2;

b. Whether or not a corporation's certificate of incorporation or authority has been voided or revoked;

c. The name and address of the registered agent of a corporation;

d. The date of incorporation of a domestic corporation or the date of qualification of a foreign corporation;

e. The name and address of a corporation which has filed an alternate name certificate pursuant to N.J.S. 14A:2-2.1; and

f. Any other information contained in documents filed with the Secretary of State, which, in the discretion of the Secretary, is readily available.

The Secretary of State shall confirm in writing any of the information provided by telephone if the person so requests.

L. 1982, c. 150, s. 3; amended 1988,c.95,s.1.



Section 52:16A-38 - Expedited Over The Counter Corporate Service.

52:16A-38 Expedited over the counter corporate service.

4. a. The Division of Commercial Recording shall provide for and establish an expedited over the counter corporate service. The processing of requests and information and documents shall be a priority same day service, with options for one hour service and two hour service effected in a fast and efficient manner.

b.The Division of Commercial Recording shall provide expedited over the counter corporate service for the following requests:

(1)Any information contained in the annual report of a corporation;

(2)A certificate of standing;

(3)A certified or uncertified copy of any document filed with the Division of Commercial Recording;

(4)A certificate as to the existence or nonexistence of any facts on record with the Division of Commercial Recording;

(5)The availability of a corporate name under N.J.S.14A:2-2;

(6)Filing a certificate of incorporation;

(7)Whether or not a corporation's certificate of incorporation or authority has been voided or revoked;

(8)The name and address of the registered agent of a corporation;

(9)The date of incorporation of a domestic corporation or the date of qualification of a foreign corporation;

(10) The name and address of a corporation which has filed an alternate name certificate pursuant to N.J.S.14A:2-2.1;

(11) A financing statement filing (UCC-1) pursuant to N.J.S. 12A:9- 501 et seq.;

(12) A change of record filing (UCC-3) pursuant to N.J.S.12A:9-501 et seq.;

(13) A request for information or copies of filed financing statements (UCC-11) pursuant to N.J.S.12A:9-501 et seq.;

(14) Any other information contained in the documents filed with the Division of Commercial Recording, which in the discretion of the Secretary of State is readily available;

(15) Filing a certificate of merger;

(16) Filing a certificate of amendment; and

(17) Any other filing which the Secretary of State agrees to accept.

c.The processing of expedited over the counter corporate service requests shall include one hour and two hour service options and shall include a fee schedule, established by regulation by the State Treasurer, commensurate with the various services available pursuant to subsection b. of this section and the various time frames provided by regulation.

L.1982, c.150, s.4; amended 1988, c.95, s.2; 2001, c.117, s.30; 2009, c.177, s.1.



Section 52:16A-39 - Payment For Services; Prepaid Deposit Account

52:16A-39. Payment for services; prepaid deposit account
The Secretary of State shall provide for the establishment and administration of a method of payment by any person for telephone and expedited over the counter corporate services. Such method may include prepaid deposit accounts.

L.1982, c. 150, s. 5, eff. Oct. 13, 1982.



Section 52:16A-40 - Additional Fees.

52:16A-40 Additional fees.

6.The State Treasurer shall charge a fee for use of telephone and expedited over the counter corporate services, which shall be in addition to the fee for the service provided by law. The statutory fee and the additional fee shall be paid by the person requesting the information and documents by the method of payment as established by the State Treasurer.

L.1982, c.150, s.6; amended 1992, c.124, s.1; 2002, c.34, s.39; 2009, c.177, s.2.



Section 52:16A-41 - Rules, Regulations; Data Processing Service Fees.

52:16A-41 Rules, regulations; data processing service fees.

7.The State Treasurer may promulgate rules and regulations necessary to establish guidelines for the use of telephone and expedited over the counter corporate services, including one hour and two hour service options, and the use of electronic data processing for direct access to the information provided under this act by persons so authorized and for the method of payment for the use of telephone and expedited over the counter corporate services. The State Treasurer shall establish fees for electronic data processing services which cover the cost of those services.

L.1982, c.150, s.7; amended 2002, c.34, s.40; 2009, c.177, s.3.



Section 52:16A-42 - Additional Fees Dedicated And Pledged

52:16A-42. Additional fees dedicated and pledged
8. a. There is created a fund held by the State Treasurer, but not to exist in the State Treasury, to be the repository for additional fees for electronic data processing, telephone and expedited over the counter corporate services charged to persons pursuant to this act.

b. In each fiscal year the additional fees shall be held in the fund and disbursed in such amounts as may be requested by the Secretary of State, to meet the costs of: (1) the timely and efficient filing of all documents filed with the division; (2) the maintenance in an accurate and available form of information contained in all documents filed with the division; and (3) the operation of the services provided by the division. c. The additional fees are dedicated and pledged to those uses and purposes.

L.1982,c.150,s.8; amended 1992,c.124,s.2.



Section 52:16A-53 - New Jersey Commission On American Indian Affairs; Members.

52:16A-53 New Jersey Commission on American Indian Affairs; members.
1.There is established in the Department of State the New Jersey Commission on American Indian Affairs. The commission shall consist of nine members: the Secretary of State, serving ex officio, and eight public members, not more than four of whom shall be from the same political party. Two of the public members shall be members of the Nanticoke Lenni Lenape Indians, to be appointed by the Governor on the recommendation of the Confederation of the Nanticoke Lenni Lenape Tribes and with the advice and consent of the Senate. Two of the public members shall be members of the Ramapough Mountain Indians, to be appointed by the Governor on the recommendation of the Ramapough Mountain Indians and with the advice and consent of the Senate. Two of the public members shall be members of the Powhatan Renape Nation, to be appointed by the Governor on the recommendation of the Powhatan Renape Nation and with the advice and consent of the Senate. Two of the public members shall be members of the Intertribal People, to be appointed by the Governor on the recommendation of the Intertribal People and with the advice and consent of the Senate. "Intertribal People" means American Indians who reside in New Jersey and are not members of the Nanticoke Lenni Lenape Indians, the Ramapough Mountain Indians, or the Powhatan Renape Nation, but are enrolled members of another tribe recognized by another state or the federal government.

L.1995,c.295,s.1; amended 2001, c.417, s.2.



Section 52:16A-54 - Terms; Vacancies

52:16A-54.Terms; vacancies
2. Each public member shall serve for a term of two years, except that of the members first appointed, four shall serve for a term of one year and four shall serve for a term of two years. Public members shall be eligible for reappointment and shall serve until their successors are appointed and qualified. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment was made but for the unexpired term only. Commission members shall serve without compensation but shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties.

L.1995,c.295,s.2.



Section 52:16A-55 - Election Of Chairperson.

52:16A-55 Election of chairperson.
3.The commission shall organize as soon as may be practicable after the appointment of its members and shall elect a chairperson from among its public members, who may serve as the chairperson for the duration of his or her term on the commission, and may appoint a secretary who need not be a member of the commission. The commission shall meet at least once every three months and upon the call of the chairperson or of a majority of its members. The presence of a majority of the membership of the commission shall be required for the conduct of official business.

L.1995,c.295,s.3; amended 2001, c.417, s.3.



Section 52:16A-56 - Commission Duties.

52:16A-56 Commission duties.
4.The commission shall:

a.develop programs and projects relating to the cultural, educational and social development of New Jersey's American Indian communities;

b.develop programs and projects which further understanding of New Jersey's American Indian history and culture;

c.promote increased cooperation among all American Indian communities in the State;

d.serve as a Statewide reference and resource center to increase public knowledge of New Jersey's American Indian heritage;

e.act as a liaison among American Indian communities, the State and federal governments, and educational, social and cultural institutions;

f.be authorized to raise funds, through direct solicitation or other fund raising events, alone or with other groups, and accept gifts, grants and bequests from individuals, corporations, foundations, governmental agencies, public and private organizations and institutions, to defray the commission's administrative expenses and carry out the purposes of P.L.1995, c.295 (C.52:16A-53 et seq.), as amended and supplemented; and

g.when requested by the Governor, assist the Legislature and Governor to investigate the authenticity of any organization, tribe, nation or other group seeking official recognition by the State as an American Indian tribe and submit a report of its findings to the Legislature and Governor within 180 days of the completion of an investigation. Nothing in this subsection shall be construed as authorizing the commission to recognize the authenticity of any organization, tribe, nation or other group as an American Indian tribe, which recognition shall require specific statutory authorization, nor shall this subsection be construed as in any way limiting the scope of information that may be considered in determining whether to grant such statutory recognition.

L.1995,c.295,s.4; amended 2001, c.417, s.4.



Section 52:16A-57 - Expenses Incurred.

52:16A-57 Expenses incurred.
5.The commission may incur such traveling and other miscellaneous expenses, including expenses to maintain an office on State property, as it deems necessary in order to perform its duties and as may be within the limits of funds appropriated or otherwise made available to it for those purposes.

L.1995,c.295,s.5; amended 2001, c.417, s.5.



Section 52:16A-58 - Authority Of Commission.

52:16A-58 Authority of commission.
6.The commission shall be authorized to:

a.call to its assistance and avail itself of the services and assistance of such officials and employees of the State and its political subdivisions and their departments, boards, bureaus, commissions, authorities and agencies, as it may require and as may be available to it for its purposes;

b.utilize existing staff from the Department of State until such time as it may be necessary to employ professional staff, including an executive director and stenographic and clerical assistants; and

c.expend any funds that may be appropriated or otherwise made available to it for its purposes.

Professional staff, including stenographic and clerical assistants, may be permitted to serve the commission on a volunteer basis. To the extent possible, the commission shall be permitted to use property owned by the State, without charge or at a minimal fee, for its offices.

The commission shall submit a spending plan to the Secretary of State for review and approval no later than October 1 of each year that lists the sources of all funds raised and actual expenses during the previous State fiscal year and the commission's projected revenues and expenditures during the State fiscal year in which the plan is submitted.

L.1995,c.295,s.6; amended 2001, c.417, s.6.



Section 52:16A-59 - Annual Report

52:16A-59.Annual report
7. The commission shall submit an annual report on its activities to the Governor and the Legislature.

L.1995,c.295,s.7.



Section 52:16A-72 - Short Title

52:16A-72. Short title
1.This act shall be known and may be cited as the "New Jersey Cultural Trust Act."

L.2000,c.76,s.1.



Section 52:16A-73 - Findings, Declarations Relative To The New Jersey Cultural Trust

52:16A-73. Findings, declarations relative to the New Jersey Cultural Trust
2.The Legislature finds and declares that:

a.Arts, history, and humanities contribute immeasurably to the quality of life in New Jersey, to the tourism industry and the economy, to the health and vitality of our cities, towns, and neighborhoods, to sound education, to the teaching of tolerance and understanding, and to the celebration of our rich cultural diversity and identity.

b.Hundreds of nonprofit cultural organizations in this State play an invaluable role in ensuring that the benefits of the arts, history, and humanities are extended to the people and communities of New Jersey.

c.These nonprofit cultural organizations work diligently and responsibly to carry out their vital missions. However, as a whole, they are undercapitalized, which makes them vulnerable to economic downturns.

Therefore, in order to ensure a stable and healthy cultural climate in this State that is sustainable for years to come and under fluctuating economic conditions, the Legislature hereby creates the New Jersey Cultural Trust and directs the establishment of a permanent, interest-generating fund to be an additional source of revenue to nonprofit arts, history, and humanities organizations, specifically for the building of endowments, the improvement of institutional and financial stability, and the capital improvement of cultural facilities.

L.2000,c.76,s.2.



Section 52:16A-74 - Definitions Relative To The New Jersey Cultural Trust

52:16A-74. Definitions relative to the New Jersey Cultural Trust
3.The following words or terms as used in this act shall have the following meaning, unless a different meaning clearly appears from the context:

"Account" means the New Jersey Cultural Trust Account in the General Fund established by section 8 of this act.

"Board" means the Board of Trustees established by section 5 of this act.

"Capital facilities projects" means those projects in New Jersey of a qualified organization that construct, expand, renovate, plan for, repair, rehabilitate, restore, adaptively re-use, purchase, effectuate long-term leaseholds on, replace, relocate, or otherwise improve cultural or historical property and facilities, including any work relating to providing access thereto for persons with disabilities. The term includes the acquisition of an interest in real property and includes the repair and replacement of fixtures.

"Commission" means the New Jersey Historical Commission established pursuant to N.J.S.18A:73-21 et seq.

"Council" means the New Jersey State Council on the Arts established pursuant to P.L.1966, c. 214 (C.52:16A-25 et seq.).

"Cultural Trust" means the New Jersey Cultural Trust established by section 4 of this act.

"Endowment" means a permanent fund, the principal of which is to remain intact in perpetuity and which is invested and held by or for the exclusive use of a qualified organization, and the income of which may be expended by the qualified organization for purposes consistent with its mission.

"Financial stabilization" means those enhancements to a qualified organization that build assets, reduce liabilities, aid cash flow, establish working capital and capital reserves, expand income, improve public access, build institutional capability and efficiency, or otherwise effect long-term improvement of a qualified organization's financial ability to sustain itself and carry out its mission.

"Fiscal plan" means a document or documents detailing the policies, functions, workings, and strategies of the Cultural Trust for its operation in carrying out the purposes of this act, including all those applicable to the solicitation and receipt of public funds and private donations, the investment of the Trust Fund, and the distribution of funds.

"Historic Trust" means the New Jersey Historic Trust established pursuant to P.L.1967, c.124 (C.13:1B-15.111 et seq.).

"Performing, visual and creative arts" means performing and creative arts as defined in section 2 of P.L.1966, c.214 (C.52:16A-26).

"Preservation" means the stabilization, planning, repair, rehabilitation, renovation, restoration, improvement, or protection of any historic property, structure, facility, or site of a qualified organization, and includes any work related to providing access thereto for persons with disabilities.

"Project list" means a compilation of projects, their purposes, and amounts recommended for receipt of Cultural Trust moneys by the Council, Historic Trust, or Commission.

"Qualified organization" means a tax-exempt, nonprofit organization whose primary mission is to promote the performing, visual and creative arts in New Jersey or to promote or preserve history and humanities in New Jersey. The term shall not include private, State, county, or municipal colleges, and universities. The term shall not include State, county, or local governmental units, authorities or corporations created by such units, and shall not include a "qualifying governmental body" as defined in section 2 of P.L.1985, c.410 (C.52:16A-26.2).

"Trust Fund" means the permanent investment fund established by the Board of Trustees of the Cultural Trust as provided in section 8 of this act.

L.2000,c.76,s.3.



Section 52:16A-75 - "New Jersey Cultural Trust"

52:16A-75. "New Jersey Cultural Trust"
4.There is hereby established in but not of the Department of State a public body corporate and politic with corporate succession, to be known as the "New Jersey Cultural Trust." For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Cultural Trust is hereby allocated within the Department of State, but notwithstanding that allocation, the Cultural Trust shall be independent of any supervision or control by that department or by any board or officer thereof, except as provided in this act.

The Cultural Trust is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, no part of whose revenues shall accrue to the benefit of any individual, and the exercise by the Cultural Trust of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State. The statutory goals of the Cultural Trust shall include the support of the arts, history, and humanities by assisting in the funding of capital facilities projects and endowment development, and contributing to the institutional and financial stability of qualified organizations in New Jersey. Board members and staff of the Cultural Trust may also engage in fundraising activities to effectuate the purposes of this act.

L.2000,c.76,s.4.



Section 52:16A-76 - Board Of Trustees

52:16A-76. Board of Trustees
5. a. The general responsibility for the proper oversight of the Cultural Trust shall be vested in a Board of Trustees, which shall possess the powers and duties specified in this act. The board shall consist of 15 voting members.

b.The Secretary of State, or a designee, the State Treasurer, or a designee, the chair of the New Jersey State Council on the Arts, or a designee, the chair of the New Jersey Historic Trust, or a designee, and the chair of the New Jersey Historical Commission, or a designee, shall serve as ex-officio members of the board.

c.Two public members, who are not of the same political party, shall be appointed by the Governor upon the recommendation of the President of the Senate, and two public members, who are not of the same political party, shall be appointed by the Governor upon the recommendation of the Speaker of the General Assembly. These public members shall serve for terms coextensive with the legislative term in which they are appointed, subject to reappointment after the expiration of the legislative term.

d.Six public members shall be appointed by the Governor with the advice and consent of the Senate. The term of office of each public member appointed pursuant to this subsection shall be five years, except for the initial appointments, which shall be made as follows: two members shall be appointed for a three-year term, two members shall be appointed for a four-year term, and two members shall be appointed for a five-year term.

e.No public member of the board appointed under subsections c. and d. of this section shall serve concurrently on the New Jersey Historical Commission, New Jersey State Council on the Arts, or the board of the New Jersey Historic Trust.

f.The Governor, for cause, upon notice and opportunity to be heard, may remove a public member of the board. A vacancy occurring among any of the public members, other than by expiration of term, shall be filled for the balance of the unexpired term only and in the same manner as the original appointment. A member may serve until a successor is appointed and has qualified. No person appointed pursuant to subsection d. of this section shall serve for more than two successive terms, provided, however, that any person appointed to fill a vacancy shall be eligible for two successive terms excluding the unexpired term.

g.The public members of the board shall serve without compensation, but shall be entitled to reimbursement for all actual and necessary expenses incurred in the performance of their duties.

h.Annually, at the first meeting of the board held in each State fiscal year, the members of the board shall elect one of the public members to serve as chair of the board. Under regulations adopted by the board, the board may establish an executive committee composed of no fewer than three board members, which committee may exercise powers vested in and perform duties imposed upon the board to the extent designated and permitted by the board. The board may establish such advisory boards and committees as it may deem advisable.

i.Members and employees of the board shall be subject to the provisions of the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.).

j.A majority of the authorized membership of the board shall constitute a quorum for all purposes provided, however, that at least one member of the quorum is a member pursuant to subsection b. of this section or a designee of that member. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform the duties of the board.

k.A true copy of the minutes of every meeting of the board or the executive committee shall be delivered promptly, after the certification of the chair thereof, to the Governor. No action taken at a meeting by the board or the executive committee shall have effect until approved by the Governor or until 10 days after the copy of the minutes shall have been delivered. If, within the 10-day period, the Governor returns the copy of the minutes with a veto of any action taken by the board or the executive committee or any member thereof at a meeting, such action shall be null and void and of no effect. The Governor may approve all or part of the action taken at a meeting prior to the expiration of the 10-day period.

l.Any dissolution of the Cultural Trust shall be on the condition that the Cultural Trust has no debts, contractual duties or obligations outstanding, or that provision has been made for the payment, discharge, or retirement of any debts, contractual duties or obligations. Upon any dissolution of the Cultural Trust, all property, rights, funds, and assets thereof shall pass to and become vested in the State, and all moneys shall be used expressly for carrying out the purposes of this act.

m.The board shall receive from the Attorney General of the State all legal counsel and services necessary to carry out the purposes of the Cultural Trust.

L.2000,c.76,s.5.



Section 52:16A-77 - Authority, Powers Of Board

52:16A-77. Authority, powers of board
6.The board is hereby authorized and empowered:

a.Notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to the contrary, to adopt, immediately upon filing with the Office of Administrative Law, such regulations as the board deems necessary to implement the provisions of this act, which regulations shall be effective for a period not to exceed 180 days from the date of the filing. Such regulations may thereafter be amended, adopted or readopted by the board as necessary in accordance with the requirements of P.L.1968, c.410. However, the board shall not have the power to design or specify the project lists of the Council, the Historic Trust, and the Commission provided for in sections 10, 11, and 12 of this act. These rights shall be held exclusively by the Council, the Historic Trust and the Commission, respectively;

b.To solicit, receive, and accept appropriations, gifts, donations, legacies, bequests, and endowments from public or private sources for any purpose which falls within the purposes of the Cultural Trust. The Cultural Trust may not acquire, hold, receive, or accept any moneys or other property, real or personal, tangible or intangible, which will result in the incurrence of any financial obligations on the part of the State that cannot be supported entirely from funds available in the Trust Fund without the express approval of the State Treasurer in consultation with the Secretary of State;

c.To apply all moneys, assets, property, or other things of value it may receive as an incident to its operation to the general purpose of the Cultural Trust;

d.To cooperate with and assist and receive assistance from, insofar as practicable, any agency of the State or any of its political subdivisions, and any private agency or person in the furtherance of the purposes of this act or of the Cultural Trust;

e.To evaluate and certify any and all donations made to the Cultural Trust or a qualified organization for purposes of the transfer of moneys from the Account to the Trust Fund pursuant to section 9 of this act;

f.To accept or reject any recommendation on a project list submitted solely by the Council, the Historic Trust, or the Commission that will support the financing of capital facilities projects or endowments, or contribute to the institutional and financial stability of qualified organizations. The board as a whole or any of its members may not recommend any project for funding that has not either received a restricted donation as set forth in section 9 of this act or been recommended for funding by the Council, the Historic Trust, or the Commission on a project list submitted pursuant to section 10, 11 or 12 of this act;

g.To consult with the Director of the Division of Investments in the Department of the Treasury and the State Treasurer regarding the investment strategies for the moneys in the Trust Fund established by the board pursuant to section 8 of this act;

h.To make and enter into any and all contracts and agreements for goods and services and to enter into any and all contracts and agreements or to execute any instrument with individuals, organizations, institutions, or public agencies for services or endeavors furthering the Cultural Trust;

i.To determine the portion of the interest generated by moneys in the Trust Fund that will be made available for distribution to qualified organizations, and to distribute these moneys as necessary and appropriate pursuant to sections 10, 11 and 12 of this act;

j.To prepare and implement a fiscal plan for the Cultural Trust;

k. To prepare and submit an annual funding request for an appropriation from the General Fund for the operational and administrative costs of the board and the Cultural Trust to the Governor through the Department of State and the Division of Budget and Accounting in the Department of the Treasury, and to expend or authorize the expenditure of moneys derived from such sources and funds as are appropriated by the Legislature to implement the provisions of this act;

l.To hire and employ such employees, in consultation with the Secretary of State, as may be necessary or desirable in its judgment to carry out the purposes of this act, to fix their compensation, and to promote and discharge said employees, without regard to the provisions of Title 11A of the Revised Statutes;

m.To sue and be sued in its own name, but the board members shall be held harmless for acts performed in good faith;

n.To adopt a seal and alter the same at its pleasure;

o.To maintain an office or offices at such a place or places within the State as the Secretary of State may designate;

p.To sell, convert, assign, develop, or otherwise dispose of any and all necessary assets or property donated to the Cultural Trust, as needed, for the purposes of this act. Any moneys gained by the sale of these assets or property shall be deposited into the Trust Fund;

q.To develop in its regulations a process for appealing a decision by the board; and

r.To do all acts and things necessary, incidental, convenient, or desirable to carry out the powers granted in this act.

L.2000,c.76,s.6.



Section 52:16A-78 - Annual Report On Activities Of The Cultural Trust

52:16A-78 Annual report on activities of the Cultural Trust
7. On or before the first day of October in each year, commencing with the calendar year after the date of enactment of this act, the board shall submit an annual report of the activities of the Cultural Trust for the preceding State fiscal year to the Governor and to the Legislature. The annual report shall set forth a complete operating and financial statement covering the operations of the Cultural Trust during the year, a long-range fiscal plan for the next five years, and a more specific short-range fiscal plan for the fiscal year in which the annual report is delivered with respect to providing the funding necessary to achieve the goals and objectives of this act, and a summary of the progress made to date on achieving those goals and objectives. The board shall cause an audit of its records and accounts to be made at least once in each year by independent certified public accountants, and the cost thereof shall be considered an expense of the Cultural Trust and a copy thereof shall be filed with the Director of the Division of Budget and Accounting.

L.2000,c.76,s.7.



Section 52:16A-79 - "New Jersey Cultural Trust Account;" "New Jersey Cultural Trust Fund"

52:16A-79. "New Jersey Cultural Trust Account;" "New Jersey Cultural Trust Fund"
8. a. There is established in the General Fund a special, dedicated, non-lapsing account to be known as the "New Jersey Cultural Trust Account." The State Treasurer shall credit to the Account in each State fiscal year beginning in State fiscal year 2001 through and including State fiscal year 2010 an amount not less than $10,000,000. The amount credited to the Account shall be subject to annual State appropriation and shall be appropriated only for the purposes set forth in this act.

b. (1) The board shall establish a permanent, interest-bearing investment trust fund to be known as the "New Jersey Cultural Trust Fund," into which public funds and private donations and transfers from the Account shall be deposited and from which matching funds for large gift donations may be disbursed for endowments and from which interest income may be distributed, as provided in this act.

(2)Moneys deposited in the Trust Fund shall be held in investment accounts in public depositories as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and shall be invested or reinvested in a manner approved by the Director of the Division of Investment and the State Treasurer in consultation with the board. Interest or other income earned on moneys deposited in the Trust Fund, and any moneys which may otherwise become available for the purposes of the Cultural Trust, shall be for the use of the Cultural Trust, as set forth in this act. c. (1) For State fiscal year 2001 through and including State fiscal year 2010, the State Treasurer shall transfer money from the Account to the Trust Fund based upon donations to the Cultural Trust and to qualified organizations, as determined in section 9 of this act. The State Treasurer shall transfer to the Trust Fund an amount equal to the amount of the donations, subject to the availability of moneys in the Account.

(2)None of the interest derived from the moneys held in the Trust Fund shall be disbursed to qualified organizations by the board until the Trust Fund has received donations and transfers totaling not less than $20,000,000, or one year from the effective date of this act, whichever occurs later. However, nothing in this paragraph shall prohibit the board from disbursing moneys from the Trust Fund pursuant to section 9 of this act prior to the Trust Fund reaching $20,000,000.

(3)The disbursement from the Trust Fund to a qualified organization receiving a large gift donation as provided in paragraph (2) of subsection b. of section 9 of this act shall be made by resolution adopted by a majority of the authorized membership of the board specifying the particular endowment or endowments to be funded by those moneys. However, the aggregate of such disbursements shall not exceed 20 percent of the amount in the Trust Fund in any one fiscal year.

(4)The portion of interest moneys generated from the Trust Fund, and determined available for disbursement by the board, shall be allocated as follows: 50 percent to the Council's recommendations; 25 percent to the Historic Trust's recommendations; and 25 percent to the Commission's recommendations. Of the portion of interest moneys generated from the Trust Fund and determined available for disbursement by the board, at least 25 percent shall be allocated to projects of qualified organizations that directly benefit the residents of Southern New Jersey.

(5)An affirmative vote by 10 or more members of the board may alter the allocation to the Council, Historic Trust, and Commission, but not the allocation to projects of qualified organizations that directly benefit the residents of Southern New Jersey, of the portion of interest moneys generated, as identified in paragraph (4) of this subsection, for a period of one State fiscal year. Upon the completion of that fiscal year, the allocation shall revert back to the percentages enumerated in paragraph (4) of this subsection.

(6)All property of the Cultural Trust is declared to be public property devoted to an essential public and governmental function and purpose, and the Cultural Trust shall be exempt from all taxes and special assessments of the State or any political subdivision thereof.

(7)For the purposes of efficiency and convenience, nothing in this act shall prohibit the board from combining the project lists, in whole or in part, of the Council, the Historic Trust, or the Commission into one proposed resolution to be considered by the board.

(8)To the extent moneys are or may become available as a result of project withdrawals, cancellations, lack of funding, or other such financial matters, the unexpended balances of the amounts disbursed shall revert to the Trust Fund.

d.In the event that any donation or donations exceed the amount credited to the Account in any given State fiscal year, the credit for the donation or donations may be carried forward and used to transfer moneys into the Trust Fund, subject to annual State appropriation to the Account.

e.If the Cultural Trust does not receive annual donations equaling the amount annually credited to the Account, the State Treasurer shall carry forward in the Account all remaining appropriations, for each State fiscal year. The State Treasurer shall transfer any carried forward funds in the Account to the Trust Fund should sufficient donations be made to warrant the transfer of these funds pursuant to section 9 of this act.

L.2000,c.76,s.8.



Section 52:16A-80 - Donations To Cultural Trust, Matching State Appropriation

52:16A-80. Donations to Cultural Trust, matching State appropriation
9.Donations to the Cultural Trust shall initiate the transfer of a dollar-for-dollar match of State appropriated moneys from the Account into the Trust Fund. For the purposes of this act, a donation shall be:

a.an unrestricted donation which is money, property or other object of value given directly to the Cultural Trust but not dedicated for use by a specific qualified organization. Once an unrestricted donation has been certified by the board to the Trust Fund, the State Treasurer shall transfer from the Account to the Trust Fund an amount equal to the unrestricted donation.

b. (1) a restricted donation which is money, property, or other object with monetary value given directly to a qualified organization that is expressly dedicated for endowment. The State Treasurer shall transfer from the Account to the Trust Fund an amount equal to the restricted donation once (a) the board approves a letter of donation or intent to donate, designating the amount of the donation and the name of the financial institution from which the moneys were allocated, with the account number, or a certified appraisal, deed, or other appropriate documentation in the case of property, (b) the board is provided with the name of the qualified organization to which the donation was made and a certification from that qualified organization that the donation was in fact received by the qualified organization, and (c) the board determines and certifies to the State Treasurer that the donation is consistent with the purposes of this act. A restricted donation given directly to a qualified organization on or after January 1, 2000 but before the effective date of this act may be considered a restricted donation for the purposes of this act and shall result in a transfer from the Account to the Trust Fund at such time as may be appropriate provided the requirements of this act are met.

(2)When a restricted donation is equal to or greater than $100,000, the donation shall be considered a large gift donation and the board shall disburse to the qualified organization receiving the donation from the matched funds transferred from the Account to the Trust Fund an amount equal to 20 percent of the donation pursuant to the procedure set forth in paragraph (3) of subsection c. of section 8 of this act.

L.2000,c.76,s.9.



Section 52:16A-81 - Council's Recommendations For Funding

52:16A-81. Council's recommendations for funding
10. At least once each State fiscal year after the board has determined that sufficient interest has accrued to provide grants to qualified organizations, the Council shall submit to the board a list of capital facilities, endowment, and financial stabilization projects which the Council recommends to receive funding from the Trust Fund, based upon a priority system, ranking criteria, and funding policies established by the Council pursuant to this act and P.L.1966, c.214 (C.52:16A-25 et seq.) and any rules or regulations adopted pursuant thereto. The board shall review the list and may make such deletions, but not additions, of projects therefrom as it deems appropriate and in accordance with the procedures established by the board for such deletions pursuant to this act, whereupon the board shall approve the list. This approved project list shall receive moneys from the Cultural Trust for the purposes of effectuating this act.

L.2000,c.76,s.10.



Section 52:16A-82 - Historic Trust's Recommendations For Funding

52:16A-82. Historic Trust's recommendations for funding
11. At least once each State fiscal year after the board has determined that sufficient interest has accrued to provide grants to qualified organizations, the Historic Trust shall submit to the board a list of capital facilities projects that the Historic Trust recommends to receive funding from the Trust Fund, based upon a priority system, ranking criteria, and funding policies established by the Historic Trust pursuant to this act and P.L.1967, c.124 (C.13:1B-15.111 et seq.), and any rules or regulations adopted pursuant thereto. The board shall review the list and may make such deletions, but not additions, of projects therefrom as it deems appropriate and in accordance with the procedures established by the board for such deletions pursuant to this act, whereupon the board shall approve the list. This approved project list shall receive moneys from the Cultural Trust for the purposes of effectuating this act.

L.2000,c.76,s.11.



Section 52:16A-83 - Commission's Recommendations For Funding

52:16A-83. Commission's recommendations for funding
12. At least once each State fiscal year after the board has determined that sufficient interest has accrued to provide grants to qualified organizations, the Commission shall submit to the board a list of endowment and financial stabilization projects that the Commission recommends to receive funding from the Trust Fund, based upon a priority system, ranking criteria, and funding policies established by the Commission pursuant to this act and N.J.S.18A:73-21 et seq. any rules or regulations adopted pursuant thereto. The board shall review the list and may make such deletions, but not additions, of projects therefrom as it deems appropriate and in accordance with the procedures established by the board for such deletions pursuant to this act, whereupon the board shall approve the list. This approved project list shall receive moneys from the Cultural Trust for the purposes of effectuating this act.

L.2000,c.76,s.12.



Section 52:16A-84 - Obligations Of Recipients

52:16A-84. Obligations of recipients
13. a. All qualified organizations receiving moneys from the Cultural Trust pursuant to this act shall enter into an agreement with the board, which shall provide for monitoring the allocation and use of moneys to ensure that such moneys are held and used consistent with the purposes of this act.

b.As determined by the board, the qualified organizations in receipt of moneys from the Trust Fund shall report to the board on its activities, financial status, and use of the moneys disbursed to it by the board.

L.2000,c.76,s.13.



Section 52:16A-85 - Regulations, Annual Funding Request

52:16A-85. Regulations, annual funding request
14. a. Notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to the contrary, the Council, the Historic Trust, and the Commission may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the Council, the Historic Trust, and the Commission deem necessary to implement the provisions of this act which regulations shall be effective for a period not to exceed 180 days from the date of the filing. Such regulations may thereafter be amended, adopted or readopted by the Council, the Historic Trust, and the Commission as necessary in accordance with the requirements of P.L.1968, c.410.

b.The Council, the Historic Trust, and the Commission shall prepare and submit an annual funding request to the Governor through the Department of State and the Division of Budget and Accounting in the Department of the Treasury to carry out the purposes of this act.

L.2000,c.76,s.14.



Section 52:16A-86 - Findings, Declarations Relative To Amistad Commission.

52:16A-86 Findings, declarations relative to Amistad Commission.

1.The Legislature finds and declares that:

a.During the period beginning late in the 15th century through the 19th century, millions of persons of African origin were enslaved and brought to the Western Hemisphere, including the United States of America; anywhere from between 20 to 50 percent of enslaved Africans died during their journey to the Western Hemisphere; the enslavement of Africans and their descendants was part of a concerted effort of physical and psychological terrorism that deprived groups of people of African descent the opportunity to preserve many of their social, religious, political and other customs; the vestiges of slavery in this country continued with the legalization of second class citizenship status for African-Americans through Jim Crow laws, segregation and other similar practices; the legacy of slavery has pervaded the fabric of our society; and in spite of these events there are endless examples of the triumphs of African-Americans and their significant contributions to the development of this country;

b.All people should know of and remember the human carnage and dehumanizing atrocities committed during the period of the African slave trade and slavery in America and of the vestiges of slavery in this country; and it is in fact vital to educate our citizens on these events, the legacy of slavery, the sad history of racism in this country, and on the principles of human rights and dignity in a civilized society;

c.It is the policy of the State of New Jersey that the history of the African slave trade, slavery in America, the depth of their impact in our society, and the triumphs of African-Americans and their significant contributions to the development of this country is the proper concern of all people, particularly students enrolled in the schools of the State of New Jersey; and

d.It is therefore desirable to create a State-level commission, which as an organized body, on a continuous basis, will survey, design, encourage, and promote the implementation of education and awareness programs in New Jersey concerned with the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans in building our country; to develop workshops, institutes, seminars, and other teacher training activities designed to educate teachers on this subject matter; and which will be responsible for the coordination of events on a regular basis, throughout the State, that provide appropriate memorialization of the events concerning the enslavement of Africans and their descendants in America as well as their struggle for freedom and liberty.

L.2002,c.75,s.1.



Section 52:16A-87 - Amistad Commission Established.

52:16A-87 Amistad Commission established.
2. a. The Amistad Commission, so named in honor of the group of enslaved Africans led by Joseph Cinque who, while being transported in 1839 on a vessel named the Amistad, gained their freedom after overthrowing the crew and eventually having their case successfully argued before the United States Supreme Court, is created and established in the Executive Branch of the State Government. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated within the Department of State.

The commission shall consist of 23 members, including the Secretary of State or a designee, the Commissioner of Education or a designee and the chair of the executive board of the Presidents' Council or a designee, serving ex officio, two members of the Senate, no more than one of whom shall be of the same political party, appointed by the President of the Senate to serve as non-voting members for the two-year legislative term during which they are appointed, two members of the General Assembly, no more than one of whom shall be of the same political party, appointed by the Speaker of the General Assembly to serve as non-voting members for the two-year legislative term during which they are appointed, and 16 public members.

Public members shall be appointed as follows: four public members, no more than two of whom shall be of the same political party, shall be appointed by the President of the Senate; four public members, no more than two of whom shall be of the same political party, shall be appointed by the Speaker of the General Assembly; and eight public members, no more than four of whom shall be of the same political party, shall be appointed by the Governor. The public members shall be residents of this State, chosen with due regard to broad geographic representation and ethnic diversity, who have an interest in the history of the African slave trade and slavery in America and the contributions of African-Americans to our society.

b.Each public member of the commission shall serve for a term of three years, except that of the initial members so appointed: one member appointed by the President of the Senate, one member appointed by the Speaker of the General Assembly, and two members appointed by the Governor shall serve for terms of one year; one member appointed by the President of the Senate, one member appointed by the Speaker of the General Assembly, and three members appointed by the Governor shall serve for terms of two years; and two members appointed by the President of the Senate, two members appointed by the Speaker of the General Assembly, and three members appointed by the Governor shall serve for terms of three years. Public members shall be eligible for reappointment. They shall serve until their successors are appointed and qualified, and the term of the successor of any incumbent shall be calculated from the expiration of the term of that incumbent. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c.The members of the commission shall serve without compensation but shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties.

d.The Secretary of State, or a designee, shall serve as the chair and the Commissioner of Education, or a designee, shall serve as the vice-chair of the commission. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.

e.The New Jersey Historical Commission shall serve as staff for the Amistad Commission. The New Jersey Historical Commission may, subject to the availability of appropriations, hire additional staff and consultants to carry out the duties and responsibilities of the Amistad Commission.

f.The Department of Education shall:

(1)assist the Amistad Commission in marketing and distributing to educators, administrators and school districts in the State educational information and other materials on the African slave trade, slavery in America, the vestiges of slavery in this country and the contributions of African-Americans to our society;

(2)conduct at least one teacher workshop annually on the African slave trade, slavery in America, the vestiges of slavery in this country and the contributions of African-Americans to our society;

(3)assist the Amistad Commission in monitoring the inclusion of such materials and curricula in the State's educational system; and

(4)consult with the Amistad Commission to determine ways it may survey, catalog, and extend slave trade and American slavery education presently being incorporated into the Core Curriculum Content Standards and taught in the State's educational system.

L.2002,c.75,s.2; amended 2004, c.94.



Section 52:16A-88 - Responsibilities, Duties Of Amistad Commission.

52:16A-88 Responsibilities, duties of Amistad Commission.

3.The Amistad Commission shall have the following responsibilities and duties:

a.to provide, based upon the collective interest of the members and the knowledge and experience of its staff and consultants, assistance and advice to public and nonpublic schools within the State with respect to the implementation of education, awareness programs, textbooks, and educational materials concerned with the African slave trade, slavery in America, the vestiges of slavery in this country and the contributions of African-Americans to our society;

b.to survey and catalog the extent and breadth of education concerning the African slave trade, slavery in America, the vestiges of slavery in this country and the contributions of African-Americans to our society presently being incorporated into the curricula and textbooks and taught in the school systems of the State; to inventory those African slave trade, American slavery, or relevant African-American history memorials, exhibits and resources which should be incorporated into courses of study at educational institutions and schools throughout the State; and to assist the Department of State, the Department of Education and other State and educational agencies in the development and implementation of African slave trade, American slavery and African-American history education programs;

c.to act as a liaison with textbook publishers, public and nonpublic schools, public and private nonprofit resource organizations, and members of the United States Senate and House of Representatives and the New Jersey Senate and General Assembly in order to facilitate the inclusion of the history of African slavery and of African-Americans in this country in the curricula of public and nonpublic schools;

d.to compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars and workshops with students and teachers on the subject of the African slave trade, American slavery and the impact of slavery on our society today, and the contributions of African-Americans to our country;

e.to coordinate events memorializing the African slave trade, American slavery and the history of African-Americans in this country that reflect the contributions of African-Americans in overcoming the burdens of slavery and its vestiges, and to seek volunteers who are willing and able to participate in commemorative events that will enhance student awareness of the significance of the African slave trade, American slavery, its historical impact, and the struggle for freedom;

f.to prepare reports for the Governor and the Legislature regarding its findings and recommendations on facilitating the inclusion of the African slave trade, American slavery studies, African-American history and special programs in the educational system of the State;

g.to develop, in consultation with the Department of Education, curriculum guidelines for the teaching of information on the African slave trade, slavery in America, the vestiges of slavery in this country, and the contributions of African-Americans to our country. Every board of education shall incorporate the information in an appropriate place in the curriculum of elementary and secondary school students; and

h.to solicit, receive, and accept appropriations, gifts and donations.


L.2002,c.75,s.3.



Section 52:16A-89 - Assistance To Amistad Commission.

52:16A-89 Assistance to Amistad Commission.

4. a. The commission is authorized to call upon any department, office, division or agency of the State, or of any county, municipality or school district of the State, to supply such data, program reports and other information, personnel and assistance as it deems necessary to discharge its responsibilities under this act.

b.These departments, offices, divisions and agencies shall, to the extent possible and not inconsistent with any other law of this State, cooperate with the commission and shall furnish it with such information, personnel and assistance as may be necessary or helpful to accomplish the purposes of this act.


L.2002,c.75,s.4.



Section 52:16A-90 - New Jersey Black Cultural And Heritage Initiative Foundation.

52:16A-90 New Jersey Black Cultural and Heritage Initiative Foundation.

1.The Secretary of State is authorized to establish a nonprofit, educational and charitable organization to be known as the New Jersey Black Cultural and Heritage Initiative Foundation. The foundation shall be devoted to the sponsoring of activities and the raising of funds for the establishment, support and promotion of the New Jersey Black Cultural and Heritage Initiative pursuant to section 5 of P.L.2005, c.47 (C.52:16A-94). The foundation shall be incorporated as a New Jersey nonprofit corporation pursuant to P.L.1983, c.127 (C.15A:1-1 et seq.), and organized and operated in such manner as to be eligible under applicable federal law for tax-exempt status and for the receipt of tax-deductible contributions, and shall be authorized to sue and to be sued as a legal entity separate from the State of New Jersey.

L.2005,c.47,s.1.



Section 52:16A-91 - Board Of Trustees; Terms, Vacancies.

52:16A-91 Board of Trustees; terms, vacancies.

2.The New Jersey Black Cultural and Heritage Initiative Foundation shall be governed by a board of trustees consisting of the following 25 members:

a.the Secretary of State or designee;

b.five State employees or special State officers, who shall be selected from, and appointed by the Secretary of State to represent any or all, of the following State partner organizations:

(1)New Jersey State Council on the Arts;

(2)New Jersey Historical Commission;

(3)New Jersey Council of the Humanities;

(4)New Jersey Public Broadcasting Commission;

(5)Martin Luther King Commemorative Commission;

(6)Amistad Commission;

(7)Department of Education;

(8)Division of Travel and Tourism, Department of State;

(9)Department of Community Affairs;

(10) Department of Transportation;

(11) Department of State, Office of Faith-based Initiatives; and

(12) any other State agency or instrumentality partnering, assisting or supporting the purposes of the foundation.

The State partner members of the board of trustees appointed pursuant to this subsection shall serve at the pleasure of the Secretary of State.

c.Nineteen public members shall be selected from a broad cross-section of the views and interests of the community and the member organizations of the foundation, including educators, clergy, civic and business leaders; philanthropists; visual, creative and performing artists; representatives of Black arts, history and cultural organizations; and persons having knowledge of, expertise in, or commitment to preserving New Jersey's Black cultural heritage.

Five of the public members shall be appointed by the Secretary of State upon formation and incorporation of the foundation. Thereafter, at least four more public members shall be elected by the nonprofit cultural organizations which become members of the foundation, and the remaining public members shall be nominated by a nominating committee of the board of trustees and appointed by the board of trustees.

The term of office of each public member shall be three years, with each member continuing to serve upon expiration of the term until replaced. Three of the initial public members appointed by the Secretary of State and two of the public members initially elected by member organizations shall serve initial terms of two years.

Vacancies shall be filled and replacements made as provided in the bylaws of the foundation.

L.2005, c.47, s.2; amended 2007, c.253, s.11.



Section 52:16A-92 - Executive Director, Employees.

52:16A-92 Executive Director, employees.

3.The foundation's board of trustees shall be authorized, within the limits of its own funds, to employ an executive director and professional, technical and administrative personnel. Employees of the foundation shall not be construed to be employees of the State of New Jersey. The board shall also be authorized to contract for such professional and administrative services as it shall deem necessary. No member of the board of trustees shall engage in any business transaction or professional activity for profit with the Department of State.

L.2005,c.47,s.3.



Section 52:16A-93 - Secretary Of State, Incorporator Of Foundation.

52:16A-93 Secretary of State, incorporator of foundation.

4.The Secretary of State shall be an incorporator of the foundation. Upon the incorporation of the foundation and the establishment of the first board of trustees, the board shall adopt bylaws setting forth the structure, offices, powers and duties of the foundation. The Secretary of State shall serve as the initial co-chair of the board of trustees.


L.2005,c.47,s.4.



Section 52:16A-94 - Use Of Funds Received By Foundation For The Initiative.

52:16A-94 Use of funds received by foundation for the initiative.

5.All funds received by the foundation, other than those necessary to pay the expenses of the foundation, shall be used exclusively for the establishment, support and promotion of the New Jersey Black Cultural and Heritage Initiative. The New Jersey Black Cultural and Heritage Initiative shall be an alliance of organizations and institutions that comprise the Black arts, history and culture communities in this State for the purpose of broadening, deepening and diversifying Statewide participation in and appreciation for Black arts, history and culture. The duties and goals of the initiative shall be to:

a.promote understanding and appreciation of the history and artistic and cultural contributions of people of African descent.

b.provide guidance, support and resources for new and emerging Black arts and historical groups and increase the level of organizational capacity and program administration of established groups.

c.increase funding and audiences for local Black culture and heritage tourism and enrich Black culture and heritage tourism programming.

d.increase and attract corporate sponsorship and participation in Black culture and heritage programming and tourism.

e.increase opportunities for young people to learn about and experience Black arts, history and culture in schools and youth organizations.

f.invest in future generations of Black artists and historians by providing leadership development activities, apprenticeships, mentorships, scholarships and cultural programs.

g.enhance computer and Internet access and usage within the Black community.

h.ensure the financial viability of the initiative through a network of community partners, advocates and supporters, including, but not limited to, celebrities, philanthropists, legislators, State and local leaders and corporations.

i.any other duties and goals deemed appropriate.

L.2005,c.47,s.5.



Section 52:16A-95 - Provision Of Financial, Service Support By Department Of State.

52:16A-95 Provision of financial, service support by Department of State.

6.The Department of State is authorized to provide financial assistance and those services of employees of the State which may be required to form and incorporate the foundation within the limits of funds appropriated to the Department of State or made available to the Department of State by contribution, gift, donation or otherwise for these purposes. Once the foundation is incorporated, it may apply for grants in aid from any department or instrumentality of the State of New Jersey.

L.2005,c.47,s.6.



Section 52:16A-96 - Payment Of Expenses By Foundation; Private Counsel.

52:16A-96 Payment of expenses by foundation; private counsel.

7.All expenses incurred by the foundation shall be payable from funds raised by the foundation, and no liability or obligation, in tort or contract, shall be incurred by the State for the operation of the foundation. The foundation shall obtain private counsel, and shall not be represented by the Attorney General or indemnified by the State of New Jersey.

L.2005,c.47,s.7.



Section 52:16A-97 - Annual Audit.

52:16A-97 Annual audit.

8.A certified public accountant shall be selected by the foundation to annually audit the foundation's funds. The foundation shall contract for and receive such audit annually, and shall submit the audit to the Secretary of State and to the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.2005,c.47,s.8.



Section 52:16A-98 - Division Of Elections Transferred To Department Of State.

52:16A-98 Division of Elections transferred to Department of State.

1. a. The Division of Elections in the Department of Law and Public Safety, transferred to the Department of Law and Public Safety pursuant to Governor Whitman's Reorganization Plan No. 004-1998 effective May 29, 1998, together with all of the division's functions, powers and duties, is transferred to and constituted as the Division of Elections in the Department of State.

b.Effective with the enactment of P.L.2007, c.254 (C.52:16A-98 et al.), the Secretary of State shall be the chief election official of this State and any references to the Attorney General relative to any elections matter appearing in the statutory law shall be a reference to the Secretary of State, unless the context or language of the statute provides otherwise.

c.All responsibility for the budget, fiscal and personnel matters of the Division of Elections is transferred to the Department of State.

d.Whenever in any rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Division of Elections in the Department of Law and Public Safety, the same shall mean the Division of Elections in the Department of State.

e.All transfers directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.2007, c.254, s.1.



Section 52:16A-99 - Findings, Declarations Relative To Ellis Island.

52:16A-99 Findings, declarations relative to Ellis Island.

1.The Legislature finds and declares that:

a.Ellis Island occupies a significant and unique place in America's heritage; it was the primary United States immigration station from 1892 to 1954 when more than 12 million people passed through the station complex - the greatest surge of migration in America's history; and today, 40% of Americans can trace their family history from Ellis Island, which was added to the national park system in 1965 and placed under the operational supervision of the National Park Service as a part of the Statue of Liberty National Monument in recognition of its importance in American history, architecture, and culture.

b.The closure of Ellis Island in 1954 resulted in its abandonment and decay; in 1990, following extensive rehabilitation, the Main Building reopened as an immigration museum and several buildings have been rehabilitated as administrative offices; and the National Park Service is working with Save Ellis Island, Inc. as the non-profit partner for implementation of the Ellis Island Institute and conference center, which is the preferred re-use for the remaining unused buildings on Ellis Island.

c.The Ellis Island Institute would be the primary use and would include cultural, interpretive and educational programs and activities with a policy research center and administrative and study space; and the associated conference center would host meetings, retreats and workshops that primarily focus on immigration, world migration, public health, cultural and ethnic diversity, and family history.

d.On May 26, 1998 the Supreme Court of the United States recognized and acknowledged New Jersey's sovereignty and governmental control over a substantial portion of Ellis Island, as defined in the Court's opinion; in December 1999 the Governor's Advisory Committee on the Preservation and Use of Ellis Island issued its final report and recommendations; and in 2000 Save Ellis Island, Inc. was created in response to the Governor's advisory committee.

e.It is desirable to create a State-level commission, which as an organized body, on a continuous basis, will: promote the interests of the State of New Jersey and provide assistance and advice to Save Ellis Island, Inc., its successors and other interested parties concerning the proposed Ellis Island Institute and its associated conference center; promote the proposed Ellis Island Institute and its associated conference center regionally and nationally as an important cultural and private-public initiative and destination venue; provide recognition for the accomplishments of the State of New Jersey in the rehabilitation, reuse and protection of cultural and historic resources on Ellis Island; and prepare reports to the Governor and the Legislature regarding its findings and recommendations.

L.2008, c.85, s.1.



Section 52:16A-100 - Ellis Island Advisory Commission.

52:16A-100 Ellis Island Advisory Commission.

2. a. The Ellis Island Advisory Commission is hereby created and established in the Executive Branch of the State Government. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1, of the New Jersey Constitution, the commission is allocated within the Department of State.

The commission shall consist of 19 voting members, as follows:

(1)a representative of the Governor's office, the Secretary of State or a designee, the State Treasurer or a designee, the Attorney General or a designee, the Commissioner of Environmental Protection or a designee, the Commissioner of Education or a designee, the Executive Director of the New Jersey Commerce Commission or a designee, the Commissioner of Health and Senior Services or a designee, the Commissioner of Transportation or a designee, the New Jersey State representative of the National Trust for Historic Preservation or a designee, and the President of Save Ellis Island, Inc. or a designee, each serving ex officio;

(2)four members of the Legislature, of whom one shall be appointed by the Senate President, one by the Senate Minority Leader, one by the Speaker of the General Assembly and one by the Minority Leader of the General Assembly. Legislators appointed to the commission shall serve as members thereof for terms co-extensive with their respective terms as members of the Houses of the Legislature from which they were appointed; and

(3)four members shall be appointed by the Governor, with the advice and consent of the Senate, of whom one shall be a representative of Rutgers, the State University of New Jersey, chosen with expertise in immigration issues, and three shall be members of the public, chosen with due regard for their knowledge of the role of Ellis Island in American history, including one member with expertise in the hospitality industry and one member with expertise in the development industry. No public members shall hold elective office.

b.Each public member of the commission shall serve for a term of three years, except that of the initial members so appointed: one member shall serve for one year, two members shall serve for two years, and two members shall serve for three years. Public members shall be eligible for reappointment. They shall serve until their successors are appointed and qualified, and the term of any successor of any incumbent shall be calculated from the expiration of the term of that incumbent. A vacancy occurring other than by expiration of the term shall be filled in the same manner as the original appointment but for the unexpired term only. Public members may be removed by the Governor for cause.

c.The members of the commission shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties subject to the availability of funds.

d.The Secretary of State, or a designee, shall serve as chair, and the members of the commission shall elect annually one of the public members to serve as vice-chair. The chair may appoint a secretary, who need not be a member of the commission. The presence of a majority of the full membership of the commission shall be required for the conduct of official business.

e.The commission shall meet at the call of the chair. The commission shall hold at least two meetings annually which shall be held at the State capitol and at such other times and places as the commission may deem expedient, including on Ellis Island.
L.2008, c.85, s.2; amended 2012, c.45, s.132.



Section 52:16A-101 - Responsibilities, Duties Of Ellis Island Advisory Commission.

52:16A-101 Responsibilities, duties of Ellis Island Advisory Commission.

3.The Ellis Island Advisory Commission shall have the following responsibilities and duties:

a.to recommend that the proposed Ellis Island Institute and its associated conference center are aligned fully with New Jersey interests, industries and existing institutions;

b.to promote the Ellis Island Institute and its associated conference center regionally and nationally as an important cultural and private-public initiative and a destination venue;

c.to recognize the accomplishments of the State of New Jersey in the rehabilitation, reuse and protection of cultural and historic resources on Ellis Island;

d.to provide, based upon the collective interest of the members and the knowledge and experience of its staff, assistance and advice to Save Ellis Island, Inc., its successors and other interested parties;

e.to cooperate with the State of New York and the City of New York, when appropriate, with respect to the rehabilitation, reuse, and protection of the Ellis Island buildings and resources;

f.to prepare reports for the Governor and the Legislature regarding its findings and recommendations; and

g.to receive and accept appropriations, as well as foster development of gifts and donations to minimize any fiscal impact upon the State.

L.2008, c.85, s.3.



Section 52:16A-102 - Report To Governor, Legislature.

52:16A-102 Report to Governor, Legislature.

4.The commission shall report its findings and recommendations to the Governor and to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), within one year of its initial organizational meeting and by the fifteenth of February of each succeeding year for the activities of the preceding calendar year.

L.2008, c.85, s.4.



Section 52:16A-103 - Authority Of Commission To Request Information, Assistance.

52:16A-103 Authority of commission to request information, assistance.

5.The commission is authorized to call upon any department, office, division or agency of the State, or of a political subdivision of the State, to supply such information and assistance as it deems necessary to discharge its responsibilities under this act.

L.2008, c.85, s.5.



Section 52:16A-104 - Findings, Declarations Relative To Establishing The "New Jersey-israel Commission" As Permanent.

52:16A-104 Findings, declarations relative to establishing the "New Jersey-Israel Commission" as permanent.

1.The Legislature finds and declares:

a.On April 25, 1988, in commemoration of the 40th anniversary of the founding of the State of Israel, the State of New Jersey entered into a Sister State Agreement with Israel as a symbol of the potential for cooperation that exists between our two states; and

b.The agreement calls for the development of trade and cultural and educational exchanges, in addition to encouraging the development of capital investment and joint business ventures; and

c.On May 31, 1989, the State of New Jersey established the New Jersey-Israel Commission as a temporary commission by Executive Order No. 208 of Governor Thomas H. Kean to enhance New Jersey's ability to implement the stated goals of the agreement; and

d.The commission was continued by Executive Orders Nos. 35 and 90 of Governor James J. Florio through and including May 31, 1995; and

e.The commission was continued by Executive Orders Nos. 37 and 70 of Governor Christine T. Whitman through and including January 1, 2002; and

f.The commission was continued by Executive Order No. 12 of Governor James E. McGreevey through and including January 1, 2007; and

g.The commission was continued by Executive Order No. 49 of Governor Jon S. Corzine through and including January 1, 2012; and

h.The commission has effectively fostered a spirit of cooperation between the citizens of the State of Israel and the citizens of the State of New Jersey that should continue, on a permanent basis, in order to further the goals of the agreement.

L.2008, c.125, s.1.



Section 52:16A-105 - New Jersey-israel Commission Deemed Permanent; Membership, Vacancies, Compensation, Meetings.

52:16A-105 New Jersey-Israel Commission deemed permanent; membership, vacancies, compensation, meetings.

2. a. The New Jersey-Israel Commission continued pursuant to Executive Order No. 49 of 2007, together with its functions, powers, duties, and subcommittees is hereby continued and established as a permanent commission in the Department of State, in accordance with the provisions of this act, P.L.2008, c.125 (C.52:16A-104 et seq.).

b.Upon the effective date of this act and through December 31, 2011, the commission shall consist of a minimum of 15 members and a maximum of 100 members, to be appointed by the Governor. Eight members of the commission shall be members of the Legislature. Four of the legislative members shall be members of the General Assembly, no more than two of whom shall be of the same political party, and four shall be members of the Senate, no more than two of whom shall be of the same political party. The eight legislative members shall be appointed by the Governor upon the recommendation of the Speaker of the General Assembly and the President of the Senate, respectively. All members of the commission shall serve at the pleasure of the Governor, and vacancies in the membership of the commission shall be filled in the same manner as the original appointments were made. The members of the commission appointed pursuant to Executive Order No. 49 of 2007 and serving on the effective date of this act shall continue as members of the commission until December 31, 2011 on which date the appointments of all the members shall expire.

c.On January 1, 2012 and thereafter, the membership of the commission shall consist of 85 members to be appointed by the Governor, as follows:

(1)Eight members of the commission shall be members of the Legislature. Four of the legislative members shall be members of the General Assembly, no more than two of whom shall be of the same political party, and four shall be members of the Senate, no more than two of whom shall be of the same political party. The eight legislative members shall be appointed by the Governor upon the recommendation of the Speaker of the General Assembly and the President of the Senate, respectively. The legislative members shall serve during the two-year legislative term in which the appointment is made.

(2)Seventy-seven members of the commission shall be members of the public, to be appointed by the Governor to serve for a term of three years, except that of those 77 members first appointed, 25 shall be appointed to serve an initial term of two years, 25 shall be appointed to serve an initial term of three years, and 27 shall be appointed to serve an initial term of four years.

(3)A vacancy in the membership of the commission shall be filled in the same manner as the original appointment is made.

d.Members of the commission shall serve without compensation, but may be reimbursed for expenses actually incurred in the performance of their duties, within the limit of funds appropriated to the commission or otherwise made available to it for its purposes.

e.The commission may meet and hold hearings at the places it designates throughout the State.

L.2008, c.125, s.2.



Section 52:16A-106 - Designation Of Chairpersons, Subcommittee Chairpersons; Quorum.

52:16A-106 Designation of chairpersons, subcommittee chairpersons; quorum.

3.The Governor shall designate a chairperson or co-chairpersons from among the members of the commission, who shall serve in that capacity at the pleasure of the Governor. The chairperson or co-chairpersons, as applicable, shall appoint from among the commission members the subcommittee chairpersons who shall each chair one subcommittee. The chairperson or co-chairpersons, as applicable, shall organize the commission's executive committee, to be composed of the chairperson or co-chairpersons, as applicable, the subcommittee chairpersons, and additional at-large members to be appointed by the chairperson or co-chairpersons, as applicable, from among the members of the commission.

A majority of the members of the executive committee shall constitute a quorum for the transaction of the business of the commission. Action may be taken and motions adopted at any meeting of the commission only if a majority of the executive committee of the commission is present and voting.

L.2008, c.125, s.3.



Section 52:16A-107 - Purpose Of New Jersey-israel Commission.

52:16A-107 Purpose of New Jersey-Israel Commission.

4. a. The purpose of the New Jersey-Israel Commission shall be to implement the stated goals of the Sister State Agreement between New Jersey and Israel. In furtherance of its purpose, the commission shall establish subcommittees to examine the following issues:

(1)Economic Development and International Trade;

(2)Research, Science and Technology;

(3)Education;

(4)Culture and Tourism; and

(5)other issues as determined by the commission pursuant to its purposes.

b.The commission shall report its findings, recommendations and plans directly to the Governor.

L.2008, c.125, s.4.



Section 52:16A-108 - Authority Of New Jersey-israel Commission.

52:16A-108 Authority of New Jersey-Israel Commission.

5.The New Jersey-Israel Commission shall be authorized to raise funds, through direct solicitation or other fundraising events, alone or with other groups, and accept gifts, grants and bequests from individuals, corporations, foundations, governmental agencies, public and private organizations and institutions, to defray the commission's administrative expenses and carry out its purposes as set forth in this act, P.L.2008, c.125 (C. 52:16A-104 et seq.). The funds, gifts, grants, or bequests received pursuant to this section shall be deposited in a State Treasury account and allocated and annually appropriated to the Department of State to defray the commission's administrative expenses and carry out its purposes.

L.2008, c.125, s.5.



Section 52:16A-109 - Consistent Provisions Of Executive Orders Remain In Force, Effect.

52:16A-109 Consistent provisions of Executive Orders remain in force, effect.

6.All other provisions of Executive Order No. 208 of 1989, Executive Order No. 35 of 1991, Executive Order No. 90 of 1993, Executive Order No. 37 of 1995, Executive Order No. 70 of 1997, Executive Order No. 12 of 2002, and Executive Order No. 49 of 2007 that are not inconsistent with this act, P.L.2008, c.125 (C. 52:16A-104 et seq.), shall remain in full force and effect.

L.2008, c.125, s.6.



Section 52:16A-110 - Information For Nonprofit Organizations Provided On The Internet.

52:16A-110 Information for nonprofit organizations provided on the Internet.

1. a. The Department of State shall maintain in a single accessible location on its designated home website information for nonprofit organizations regarding various resources available to assist them in their daily operations. The information featured shall be updated at least monthly and include, but not be limited to, information regarding: (1) available funding sources offered by the Department of State; (2) relevant eligibility criteria applicable to such funding; (3) incorporation and, to the extent applicable, board development; (4) volunteer opportunities available with or through the Department of State; (5) links to the website pages of the various departments and State agencies that contain the information that such entities must maintain in accordance with this section; and (6) any other information the Secretary of State deems necessary. The website shall be accessible from the Department of State's designated home webpage.

b.Each State department or agency that provides resources to nonprofit organizations shall maintain in a single accessible location on its designated home website information regarding various resources available from or through that department or agency to assist those nonprofit organizations in their daily operations. The information featured shall be updated at least monthly and include, but not be limited to, information regarding: (1) available funding sources offered by the department or agency; (2) relevant eligibility criteria applicable to such funding; (3) volunteer opportunities available with or through the department or agency; and (4) any other information the Secretary of State deems necessary. The website shall be accessible from the designated home website of each such department or agency.

L.2011, c.73, s.1.



Section 52:16A-111 - Establishment Of Formats, Icons.

52:16A-111 Establishment of formats, icons.

2.The Secretary of State, in consultation with the Chief Technology Officer, shall establish a standard format and icon for each department and agency to use to display the required information for nonprofit organizations.

L.2011, c.73, s.2.



Section 52:16A-112 - Cooperation By State Departments, Agencies.

52:16A-112 Cooperation by State departments, agencies.

3.All Executive Branch departments and State agencies are directed to cooperate fully with the Office of the Secretary of State to implement the provisions of this act.

L.2011, c.73, s.3.



Section 52:16A-113 - Division Of The State Museum.

52:16A-113 Division of the State Museum.

2.There is hereby established in the Department of State the Division of the State Museum. The purpose of the division shall be to collect, preserve, and interpret the cultural and natural history of New Jersey in a national and world context to visitors of all ages and diverse backgrounds and to preserve and interpret the landmark property called Morven located in Princeton. The division shall accomplish this purpose through the presentation of exhibits, education programs, publications, and other services. Specific collection areas shall include, but not be limited to, archaeology and ethnology, decorative arts, fine arts, and natural history.

L.2015, c.81, s.2.



Section 52:16A-114 - Powers, Functions, Duties Continued; Board Of Trustees Abolished.

52:16A-114 Powers, functions, duties continued; board of trustees abolished.

3.The New Jersey State Museum established in the Department of State under section 1 of P.L.1999, c.437 (C.52:16A-60) is continued in the Division of the State Museum in the Department of State, and all of its powers, functions, and duties are continued in the division. The position and employment of the curators and all other employees of the New Jersey State Museum are continued in the division. All appropriations and other moneys available and to become available to the New Jersey State Museum are hereby continued in the division and shall be available for the objects and purposes for which such moneys are appropriated subject to any terms, restrictions, limitations, or other requirements imposed by State or federal law. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the New Jersey State Museum, the same shall mean and refer to the Division of the State Museum in the Department of State.

The board of trustees of the New Jersey State Museum established under section 3 of P.L.1999, c.437 (C.52:16A-62) is hereby abolished, and all of its powers, functions, and duties are continued in the division.

L.2015, c.81, s.3.



Section 52:16A-115 - Authority, Powers Of Division.

52:16A-115 Authority, powers of division.

4.The Division of the State Museum in the Department of State is hereby authorized and empowered to:

a.employ an executive director of the New Jersey State Museum;

b.prescribe rules and regulations consistent with the laws and rules of the State of New Jersey for the operation of the museum, including those relating to operations, capital projects, collections, exhibits, and services;

c.on behalf of the State and in furtherance of the purposes of the museum, solicit, receive and administer gifts, bequests, and devises of property of any kind whatsoever, and grants from agencies of the United States government;

d.make purchases for the collections and dispose of items in the collections by sale or auction;

e.enter into contracts with individuals, organizations, and institutions for services or endeavors furthering the objectives of the museum's programs;

f.prepare and implement a fiscal plan for the museum which shall include support from the State of New Jersey and the private sector;

g.submit an annual operational and capital funding request to the Governor through the Department of State and the Division of Budget and Accounting in the Department of the Treasury and to expend or authorize the expenditure of funds derived from such sources and funds as are appropriated annually to the museum;

h.manage and control the museum, together with its contents, furnishings, and other properties;

i.care for and preserve property belonging to the museum;

j.provide auxiliary services such as for the sale of books, periodicals, and art supplies and to provide facilities for the operation of food and beverage services at the museum;

k.impose an admission charge to the museum, if deemed appropriate;

l.adopt bylaws for the museum's governance;

m.operate branch museums and to give technical advice to other museums;

n.collect, preserve, and exhibit, in cooperation with the Department of Military and Veterans' Affairs, Medals of Honor and related memorabilia; and

o.provide, within the limits of funds appropriated therefor, for a program of maintenance and support for services by the Newark Museum Association for the educational and recreational use and benefit of the public.

L.2015, c.81, s.4.



Section 52:16A-116 - Executive Director.

52:16A-116 Executive director.

5.The Division of the State Museum shall employ an executive director who shall have a minimum of five years of experience in the management of a museum accredited by the American Association of Museums, or its successors, or shall have been engaged for an equal amount of time in the management of a similar and comparable institution. The executive director shall serve at the pleasure of the Secretary of State and shall be in the unclassified service under Title 11A (Civil Service) of the New Jersey Statutes. The executive director shall carry out the policies of the division under the direction of the secretary.

L.2015, c.81, s.5.



Section 52:16A-117 - Appointment Of Employees.

52:16A-117 Appointment of employees.

6.The executive director may appoint such employees as may be necessary, whose employment shall be in the career service under Title 11A (Civil Service) of the New Jersey Statutes.

L.2015, c.81, s.6.



Section 52:16A-118 - Annual Reports.

52:16A-118 Annual reports.

7.The Division of the State Museum shall submit an annual report of its activities through the Department of State to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature on or before November 1 of each year. Such report shall contain at a minimum the annual financial statements of the museum for the fiscal year ending the preceding June 30.

L.2015, c.81, s.7.



Section 52:16A-119 - Examination Of Accounts, Books, Records.

52:16A-119 Examination of accounts, books, records.

8.The Director of the Division of Budget and Accounting, in the Department of the Treasury, the director's legally authorized representatives, and the State Auditor are hereby authorized and empowered from time to time to examine the accounts, books, and records of the Division of the State Museum, and any of its related entities, including its receipts, disbursements, contracts, investments and any other matters relating thereto and to its financial standing.

L.2015, c.81, s.8.



Section 52:16A-120 - Duties of military and defense economic ombudsman.

52:16A-120 Duties of military and defense economic ombudsman.
11. a. The Military and Defense Economic Ombudsman shall develop and maintain relationships with commanders of military installations located within the State and with the Office of Economic Adjustment in the Department of Defense for the purpose of reducing potential land use conflicts between military installations, the State, and regional, county and local planning units.

b. The Military and Defense Economic Ombudsman shall encourage military installation commanders and representatives of counties, municipalities, and of State and regional entities to maintain open lines of communication, engage in long-term, strategic planning, including but not limited to Joint Land Use Studies, and facilitate joint planning efforts.

L.2016, c.21, s.11.



Section 52:17A-1 - Purpose Of Act

52:17A-1. Purpose of act
The purpose of this act is to accomplish economy and efficiency by centralizing, in one department, the facilities afforded by the State for the rendering of legal services to the Governor and to all officers, departments, boards, bodies, commissions and instrumentalities of the State Government and to provide for the enforcement of the criminal law of the State by such department where the ends of justice so require.

L.1944, c. 20, p. 50, s. 1.



Section 52:17A-2 - Department Established; Appointment And Term Of Attorney-general

52:17A-2. Department established; appointment and term of Attorney-General
There is hereby established a Department of Law in the State Government. The Attorney-General shall be the head of said department and the Attorney-General shall be nominated by the Governor and appointed by him with the advice and consent of the Senate and shall hold his office for the term of five years.

L.1944, c. 20, p. 51, s. 2.



Section 52:17A-3 - Administration Of Department; Attorney-general To Devote Entire Time To Duties; Salary

52:17A-3. Administration of department; Attorney-General to devote entire time to duties; salary
The Division of Law in the Department of Law and Public Safety shall be administered by the Attorney-General and his assistant Attorneys-General, deputy Attorneys-General and assistant deputy Attorneys-General as herein provided.

The Attorney-General in office on January twentieth, one thousand nine hundred and fifty-four, and every Attorney-General thereafter appointed shall devote his entire time to his duties as Attorney-General and shall not, while in office, engage in the private practice of law. He shall receive such salary as shall be provided by law.

L.1944, c. 20, p. 51, s. 3. Amended by L.1953, c. 369, p. 1957, s. 1.



Section 52:17A-3.1 - Acting Attorney-general; Designation; Revocation

52:17A-3.1. Acting Attorney-General; designation; revocation
The Attorney-General shall, within six months after the effective date of this act or after he shall take office, as the case may be, designate one of the Deputy Attorneys-General or Assistant Deputy Attorneys-General of the Department of Law to be Acting Attorney-General by written designation filed with the Secretary of State, which designation may be revoked and a new designation made in writing similarly filed.

L.1948, c. 142, p. 869, s. 1.



Section 52:17A-3.2 - Vacancy In Attorney-general's Office; Continuance In Office Of Person Designated

52:17A-3.2. Vacancy in Attorney-General's office; continuance in office of person designated
The Deputy Attorney-General or Assistant Deputy Attorney-General, so designated, who shall be in office as Acting Attorney-General, whenever a vacancy shall occur in the office of Attorney-General, shall continue in such office until the successor of the Attorney-General who designated him shall be appointed and shall qualify and shall designate an Acting Attorney-General.

L.1948, c. 142, p. 869, s. 2.



Section 52:17A-3.3 - Powers And Duties Of Acting Attorney-general

52:17A-3.3. Powers and duties of Acting Attorney-General
The Acting Attorney-General shall, during the absence or inability to act, through sickness or other cause, of the Attorney-General, or in case of a vacancy in the office of the Attorney-General, have the same powers and perform all the duties which are conferred and imposed by law upon the Attorney-General until the Attorney-General shall return to duty or a new Attorney-General is appointed and shall qualify.

L.1948, c. 142, p. 869, s. 3.



Section 52:17A-4 - Powers And Duties Of Division Of Law

52:17A-4. Powers and duties of Division of Law
The powers and duties of the Division of Law shall be the powers and duties now or hereafter conferred upon or required of the Attorney General, either by the Constitution or by the common and statutory law of the State, and as specifically but not exclusively as detailed herein, to wit:

a. Be present at the seat of the government during the sessions of the Legislature;

b. Give to the Governor, to the members of the Senate and the General Assembly, and to all other officers, departments, boards, bodies, commissions and instrumentalities of the State Government, legal advice on such matters as they may from time to time require;

c. Examine and decide all legal matters submitted to him by the Governor or the Legislature and act for them in any matter in which they may be interested, and shall exclusively attend to and control all litigation and controversies to which the State is a party or in which its rights and interests are involved;

d. Carry out and enforce the provisions of the New Jersey Securities Law; also the Civil Rights Law;

e. Act as the sole legal adviser, attorney or counsel, notwithstanding the provisions of any other law, for all officers, departments, boards, bodies, commissions and instrumentalities of the State Government in all matters other than those requiring the performance of administrative functions entailing the enforcement, prosecution and hearing of issues as imposed by law upon them; and represent them in all proceedings or actions of any kind which may be brought for or against them in any court of this State; and shall likewise interpret all statutes and legal documents, inspect and approve contracts and titles and otherwise control their legal activities;

f. (Deleted by amendment.) ;

g. Attend generally to all legal matters in which the State or any officer, department, board, body, commission or instrumentality of the State Government is a party or in which its rights or interests are involved;

h. Enforce the provisions of the Constitution and all other laws of the State, as well as perform all of the duties conferred and imposed by law upon the Attorney General.

L.1944, c. 20, p. 51, s. 4. Amended by L.1953, c. 49, p. 1957, s. 21; L.1970, c. 74, s. 19 eff. May 21, 1970.



Section 52:17A-6 - Appointment Of Assistants And Deputies; Employees

52:17A-6. Appointment of assistants and deputies; employees
The Attorney-General may appoint as his legal assistants in the Division of Law in the Department of Law and Public Safety assistant Attorneys-General, deputy Attorneys-General and assistant deputy Attorneys-General who shall perform such duties as the Attorney-General shall from time to time designate. The Attorney-General may also appoint necessary clerks and employees and fix their compensation.

L.1944, c. 20, p. 54, s. 6. Amended by L.1953, c. 369, p. 1957, s. 2.



Section 52:17A-7 - Assistant Attorneys-general; At-will, Confidential Employees.

52:17A-7 Assistant Attorneys-General; at-will, confidential employees.

7.Assistant Attorneys-General in the Department of Law and Public Safety shall hold their offices at the pleasure of the Attorney-General and shall receive such salaries as the Attorney-General shall from time to time designate. They shall be deemed confidential employees for purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

L.1944, c.20, s.7; amended 1953, c.369, s.3; 1994, c.161; 2009, c.314, s.3.



Section 52:17A-9 - Members Of Department Not To Act As Attorneys In State Cases Except In Official Capacity

52:17A-9. Members of department not to act as attorneys in state cases except in official capacity
No member of the Department of Law shall act as attorney or counsel in any controversy in which the State has an interest, except in his official capacity.

L.1944, c. 20, p. 54, s. 9.



Section 52:17A-10 - Additional Compensation To Members Of Department

52:17A-10. Additional compensation to members of department
No member of the Department of Law shall receive any compensation, fees or costs in addition to his regular salary for or by reason of any service performed by him for the State or for any political subdivision thereof except by allowance or appropriation by the Legislature, and any additional compensation, fees or costs so payable to or received by any member of the Department of Law, not so allowed or appropriated, shall be paid to the State Treasurer for the use of the State; but the provisions of this section shall not be construed to prevent the payment of compensation of any additional deputy attorney-general, who may be employed or designated by the Attorney-General solely to act in any county under section five of this act, by the county in which he is designated to act by the Attorney-General.

L.1944, c. 20, p. 54, s. 10.



Section 52:17A-11 - Employment Of Attorneys By State Officers, Departments, Etc.

52:17A-11. Employment of attorneys by State officers, departments, etc.
No officer, department, board, body, commission or instrumentality of the State Government shall employ any person to act as attorney, counsel, solicitor, legal assistant or other legal adviser to such officer, department, board, body, commission or instrumentality. Nor shall such officer, department, board, body, commission or instrumentality of the State Government employ any person in any legal capacity for the purpose of giving legal advice or rendering legal services, but such officer, department, board, body, commission or instrumentality may employ an attorney-at-law under full-time employment solely in the performance of administrative functions entailing the hearing of issues and determining facts in order that the said officer, department, board, body, commission or instrumentality may perform his or its functions as required by law; provided, however, that no such attorney shall act in a legal capacity in the prosecution of any charge or complaint before any such officer, department, board, body, commission or instrumentality.

L.1944, c. 20, p. 55, s. 11.



Section 52:17A-12 - Assignment Of Deputies Or Assistants To State Officers, Departments, Etc.

52:17A-12. Assignment of deputies or assistants to State officers, departments, etc.
The Attorney-General may assign an assistant Attorney-General, a deputy Attorney-General or an assistant deputy Attorney-General to serve in any legal capacity in or for any officer, department, board, body, commission or instrumentality of the State Government on a part-time or full-time basis whenever, in the judgment of the Attorney-General, such assignment will contribute to the efficiency of the operation of such office, department, board, body, commission or instrumentality, but such member of the Division of Law shall remain under the supervision and control of the Attorney-General while so serving and his compensation shall be payable solely from appropriations made to the Department of Law and Public Safety.

L.1944, c. 20, p. 55, s. 12. Amended by L.1953, c. 369, p. 1958, s. 5.



Section 52:17A-13 - Special Counsel For State Officers Or Departments, Etc.

52:17A-13. Special counsel for State officers or departments, etc.
No special counsel shall be employed for the State or for or by any officer, department, board, body, commission or instrumentality of the State Government except by authority of the Attorney-General, and then only with the approval of the Governor, and provided that appropriations have been made therefor, unless the matter be of such an emergency and shall be so declared by the Governor.

L.1944, c. 20, p. 56, s. 13.



Section 52:17A-14 - Reports To Governor And Legislature

52:17A-14. Reports to Governor and Legislature
The Attorney-General shall make an annual detailed report to the Governor and the Legislature of the performance of his duties and the operations of the Department of Law and shall make such other reports to the Governor and the Legislature as the Governor or the Legislature may require from time to time.

L.1944, c. 20, p. 56, s. 14.



Section 52:17A-16 - Department Of Attorney-general Abolished; Transfer Of Employees

52:17A-16. Department of Attorney-General abolished; transfer of employees
The Department of the Attorney-General heretofore existing and the offices and positions of assistant attorneys-general, legal assistants to the Attorney-General, special counsel or legal counsel to or by appointment of or under the Attorney-General hereby are abolished, and all other employees of the Department of the Attorney-General hereby are transferred to the Department of Law and shall serve in appropriate similar positions in said department and shall retain all of their rights and privileges under Title 11, Civil Service, of the Revised Statutes.

L.1944, c. 20, p. 56, s. 16.



Section 52:17A-17 - Office Of Counsel To State Officers, Departments, Etc., Abolished; Exceptions

52:17A-17. Office of counsel to State officers, departments, etc., abolished; exceptions
All offices and positions of attorneys, counsel, solicitors, or other legal advisers to any officer, department, board, body, commission or instrumentality of the State Government hereby are abolished, except such offices or positions in which the incumbents are employed, under full-time employment, solely in the performance of administrative functions entailing the enforcement, prosecution and hearing of issues as imposed by law upon such officer, department, board, body, commission or instrumentality; provided, however, that all boards, bodies, commissions, agencies or public corporate instrumentalities of this State created by compact or agreement with a commonwealth or another State are excluded from the provisions and the effect of this act.

L.1944, c. 20, p. 57, s. 17.



Section 52:17A-18 - Transfer Of Offices, Property, Etc. Of Department Of Attorney-general

52:17A-18. Transfer of offices, property, etc. of Department of Attorney-General
The offices and quarters heretofore occupied by the Department of the Attorney-General and all books, papers, documents and other property of the Department of the Attorney-General hereby are transferred to the Department of Law as of the date upon which this act becomes effective.

L.1944, c. 20, p. 57, s. 18.



Section 52:17A-19 - Transfer Of Moneys; Appropriation For Salaries

52:17A-19. Transfer of moneys; appropriation for salaries
All moneys appropriated at the time this act becomes effective to the Attorney-General or to any officer, department, board, body, commission or instrumentality of the State Government for the compensation and expenses of attorneys, counsel, solicitors or other legal advisers to such officer, department, board, body, commission or instrumentality, whose offices or positions are abolished by this act, shall be transferred and made available to the Department of Law as of said date or as and when such appropriation shall become available. Until appropriations may become available for the next fiscal year, there is hereby appropriated the additional sum of fourteen thousand dollars ($14,000.00) for the payment of the salaries of the Attorney-General as fixed herein and his deputies and assistants as fixed by him, and also the expenses of the Attorney-General, his deputies and assistants.

L.1944, c. 20, p. 57, s. 19.



Section 52:17A-20 - Acts Repealed

52:17A-20. Acts repealed
Chapter seventeen of Title 52 of the Revised Statutes and "An act concerning the State Highway Department," approved May twenty-fourth, one thousand nine hundred and thirty-nine (P.L.1939, c. 75); "An act concerning the legal assistants to the Attorney-General," approved June twenty-seventh, one thousand nine hundred and thirty-nine (P.L.1939, c. 101); "A supplement to an act entitled "An act to define the duties and fix the salary of the Attorney-General,' approved February twenty-fourth, one thousand eight hundred and fifty-four," approved March twenty-fifth, one thousand nine hundred and thirteen (P.L.1913, c. 139); "An act to amend an act entitled "A supplement to an act entitled "An act to define the duties and fix the salary of the Attorney-General," approved February twenty-fourth, one thousand eight hundred and fifty-four,' which said supplement was approved March twenty-fifth, one thousand nine hundred and thirteen," approved March fourth, one thousand nine hundred and eighteen (P.L.1918, c. 234), are repealed.

L.1944, c. 20, p. 58, s. 20.



Section 52:17B-1 - Establishment Of Department; "The Department" Defined

52:17B-1. Establishment of department; "the department" defined
There is hereby established in the executive branch of the State Government a principal department which shall be known as the Department of Law and Public Safety.

As used in this act, unless the context clearly indicates otherwise, the words "the department" mean the Department of Law and Public Safety herein established.

L.1948, c. 439, p. 1707, s. 1.



Section 52:17B-2 - Attorney General; Head Of Department; Appointment; Salary; Vacancies

52:17B-2. Attorney general; head of Department; appointment; salary; vacancies
The head of the Department of Law and Public Safety shall be the Attorney General who shall be appointed by the Governor, with the advice and consent of the Senate, and who shall serve during the term of office of the Governor. He shall receive such salary as shall be provided by law. Any vacancy occurring in the office of Attorney General shall be filled in the same manner as the original appointment, but for the unexpired term only.

The person in office as Attorney-General on the thirty-first day of December, one thousand nine hundred and forty-eight, shall hold the office of Attorney General in the Department of Law and Public Safety established hereunder for the unexpired period of the term for which he was appointed, and until his successor is appointed and qualifies.

L.1948, c. 439, p. 1707, s. 2.



Section 52:17B-3 - Divisions Established In Department

52:17B-3. Divisions established in Department
There is hereby established in the Department of Law and Public Safety a Division of Law, a Division of State Police, a Division of Alcoholic Beverage Control, a Division of Motor Vehicles, a Division of Weights and Measures and a Division of Professional Boards.

The Attorney General shall have the authority to organize and maintain in his offices an Administrative Division and to assign to employment therein such secretarial, clerical and other assistants in the department as his office and the internal operations of the department shall require.

L.1948, c. 439, p. 1708, s. 3.



Section 52:17B-3.1 - Appointment Of Certain Assistant Deputy Attorneys General To Permanent Positions In Classified Service Without Competitive Examination

52:17B-3.1. Appointment of certain assistant deputy Attorneys General to permanent positions in classified service without competitive examination
Assistant deputy Attorneys General in the Division of Law in the Department of Law and Public Safety not exceeding 6 in number at any one time may be appointed by the Attorney General to permanent positions in the classified service without competitive examination from among those assistant Attorneys General and deputy Attorneys General who have served at least 5 years in the aggregate in such capacities. Assistant deputy Attorneys General shall devote their entire time to the performance of their duties in the Division of Law and shall not be removed from such positions except in the manner provided under the provisions of Title 11 of the Revised Statutes relating to permanent employees in the classified service.

L.1966, c. 152, s. 1, eff. June 18, 1966.



Section 52:17B-3.2 - Construction Of Act

52:17B-3.2. Construction of act
Nothing in this act shall be construed to deprive any person of any tenure rights or of any other right or protection provided him under any other law.

L.1966, c. 152, s. 2.



Section 52:17B-3.3 - Repealer

52:17B-3.3. Repealer
Section 8 of "An act to establish a Department of Law in the State Government," approved March 7, 1944, is repealed.

L.1966, c. 152, s. 3.



Section 52:17B-4 - Powers And Duties Of Attorney General

52:17B-4. Powers and duties of Attorney General
The Attorney General, in addition to the functions, powers and duties specifically conferred and imposed upon him, shall:

a. Maintain suitable headquarters for the department and such other quarters within the State as he may deem necessary to the department's proper functioning;

b. Have general responsibility for the department's operations under this act;

c. Supervise the organization of the department and changes in the organization thereof, except that the divisions, bureaus, boards, and offices herein specifically provided shall be maintained;

d. Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees;

e. Adopt uniform procedures for all secretarial, recording and clerical duties of each of the divisions, bureaus and other agencies within the department;

f. Perform such other functions and duties as the Governor may prescribe;

g. Be the request officer of the department within the meaning of such term as defined in chapter one hundred twelve of the laws of one thousand nine hundred and forty-four; and

h. Make an annual report to the Governor and to the Legislature of the department's operations, and render such other reports as the Governor or the Legislature shall from time to time request.

L.1948, c. 439, p. 1708, s. 4.



Section 52:17B-4.1 - Governmental Immunity Study; Recommendations; Technical And Clerical Assistance

52:17B-4.1. Governmental immunity study; recommendations; technical and clerical assistance
The Attorney General is authorized, during the fiscal years commencing July 1, 1966, to study the present general provisions of the statutes and case law relating to governmental immunity of the State, of counties and municipalities to respond in damages for the negligence of their agents or servants; and to report to the Legislature the results of such study, together with recommendations for amendments and additions to existing statutes intended to modernize procedures relating thereto. For this purpose the Attorney General may employ such technical and clerical assistance as he may find necessary.

L.1967, c. 20, s. 1, eff. March 21, 1967.



Section 52:17B-4.2 - Advisory Committee; Members; Expenses

52:17B-4.2. Advisory committee; members; expenses
The Attorney General is further authorized to appoint an advisory committee of not more than 9 persons representing the State, municipalities, counties, the General Assembly and Senate Chairmen of the Judiciary Committees of the Legislature, the New Jersey Bar Association, the American Trial Lawyers Association and the Defense Attorneys Association, to consult with him and advise during the progress of such study; the members of such committee to be paid necessary expenses actually incurred in attending such meetings as shall be called by the Attorney General.

L.1967, c. 20, s. 2, eff. March 21, 1967.



Section 52:17B-4.3 - Bulletproof Vests; Donations; Acceptance

52:17B-4.3. Bulletproof vests; donations; acceptance
Any monetary donation by a private individual made available to the State, which specifies the purchase of bulletproof vests, or any donation of bulletproof vests, which vests meet the requirements of those used as standard equipment by the Division of State Police, shall be accepted by the Attorney General on behalf of the State and distributed or appropriated for law enforcement purposes. Any such monetary donation shall be included in the annual appropriation bill and distributed in the same manner as other appropriations.

L.1982, c. 41, s. 1, eff. June 21, 1982.



Section 52:17B-4.4 - "Body Armor Replacement" Fund; Program.

52:17B-4.4 "Body Armor Replacement" fund; program.

1.There is created in the Department of Law and Public Safety a nonlapsing revolving fund to be known as the "Body Armor Replacement" fund. This fund shall be the repository for moneys provided pursuant to subsection d. of R.S.39:5-41 and shall be administered by the Attorney General. Moneys deposited in the fund, and any interest earned thereon, shall be used exclusively for the purpose of making grants to local law enforcement agencies, the Division of State Police, the Division of Criminal Justice, the Administrative Office of the Courts and the Department of Corrections for the purchase of body vests for the law enforcement officers, investigators, probation officers and corrections officers of those agencies. Of the moneys deposited into the fund, an amount not to exceed $75,000 shall be allocated annually to the Department of Law and Public Safety exclusively for the administration of the grant program.

The grant program shall be designed to effectuate a five-year vest replacement cycle, to the extent practicable, for local law enforcement officers, the officers and troopers of the State Police, investigators in the Division of Criminal Justice and State corrections and probation officers. The Attorney General shall provide for the distribution of the initial grants in a manner which is conducive to establishing a balance among the number of local law enforcement officers who are eligible for vest replacement grants in each year of the five-year cycle. In the same manner and to the greatest extent practicable, the Attorney General shall establish a grant distribution schedule for the officers and troopers of the State Police and investigators in the Division of Criminal Justice that provides for a balance among the number of officers, troopers and investigators receiving vest replacements in each year of the five-year cycle. In establishing a distribution schedule for State corrections and probation officers, the Attorney General shall give first priority to those State corrections officers assigned inmate supervision and control responsibilities in the State's maximum security correctional facilities and second priority to those officers assigned inmate supervision and control responsibilities in the State's medium security correctional facilities. The distribution schedule for State corrections and probation officers shall be based on a five-year cycle, but need not provide for a balance among the number of officers receiving vests in each year of the five-year cycle. The number of probation officers, the replacement of whose vests shall be funded from grants under this section, shall not exceed 200.

The Attorney General shall promulgate rules and regulations to implement this grant program. Those rules and regulations shall include, but not be limited to application procedures for local law enforcement agencies seeking vest replacement grants; criteria, such as crime rates and the age and condition of the body vests currently utilized by a local law enforcement agency's officers, to prioritize the awarding of grants; and guidelines identifying those body vests, by manufacturer or brand name, which may be purchased with grant moneys.

As used in this section:

"Body vest" means bullet resistant body armor which is intended to provide ballistic and trauma protection; and

"Probation officer" means a probation officer whose daily duties expose the officer to a substantial risk of assault by deadly weapon.

L.1997,c.177,s.1; amended 1999, c.360.



Section 52:17B-4.5 - Training Program For Law Enforcement Officers On Substances Used To Facilitate Sexual Assaults

52:17B-4.5 Training program for law enforcement officers on substances used to facilitate sexual assaults
7. a. The Department of Law and Public Safety shall establish and maintain a suitable training program for law enforcement officers regarding the use of narcotics, anesthetics, intoxicants, and other substances which could be used to facilitate sexual assault.

b. The Department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) rules and regulations necessary to implement this act.

L.1997,c. 194, s.7.



Section 52:17B-4.6 - Notice To Law Enforcement Explaining Provisions Of Act On Unlawful Evictions.

52:17B-4.6 Notice to law enforcement explaining provisions of act on unlawful evictions.

4.Within 30 days of the effective date of P.L.2005, c.319 (C.2C:33-11.1 et al.), the Attorney General shall prepare a notice explaining the provisions of P.L.2005, c.319 (C.2C:33-11.1 et al.), with particular emphasis on the responsibilities of law enforcement officers and other public officials, and transmit the notice to the chief or director of every municipal police department, every municipal prosecutor, every county prosecutor, and the Superintendent of the New Jersey State Police. The notice shall be disseminated to every law enforcement officer and shall be reenforced at roll calls and academy service training and continuing education programs so to ensure that all officers and prosecutors are educated of their responsibilities under P.L.2005, c.319 (C.2C:33-11.1 et al.).

L.2005,c.319,s.4.



Section 52:17B-4.7 - Gang Education Seminars For School Administrators.

52:17B-4.7 Gang education seminars for school administrators.

1. a. The Attorney General shall develop and maintain, in coordination with the Commissioner of Education, a gang education seminar program to educate public and nonpublic school administrators on how to recognize signs of gang involvement or activity. A seminar shall be offered annually in each county and shall be held in the office of the county superintendent of schools or such other facility as the Attorney General or Commissioner of Education shall designate.

b.A superintendent, assistant superintendent, principal or other administrator employed by a public school district shall attend a gang education seminar offered pursuant to this section within the first year of initial employment as an administrator with a public school district. An administrator employed by a school district prior to the effective date of this act shall attend the first seminar offered in the county subsequent to its enactment. A superintendent, assistant superintendent, principal or other administrator shall be exempt from the requirements of this section if that person has successfully completed a gang education seminar conducted by a public school district which is substantially equivalent to the seminar required pursuant to this section.

c.A gang education seminar offered pursuant to this section shall be open to all public and nonpublic school administrators.

L.2007, c.188, s.1.



Section 52:17B-4.8 - Appointment Of Certain State Law Enforcement Department Officers.

52:17B-4.8 Appointment of certain State law enforcement department officers.

3. a. Notwithstanding the provisions of any other law to the contrary, the appointing authority of a State law enforcement department or agency, other than the Division of State Police but including the appointing authority of a State college or university established pursuant to chapter 64 of Title 18A of the New Jersey Statutes or of a public research university, which requires appointees to successfully complete, prior to their appointment, a training course approved by the Police Training Commission may appoint as a member or officer of the agency any person who:

(1)was serving as a law enforcement officer in good standing in any State, county or municipal law enforcement department or agency, or county sheriff's office; and

(2)satisfactorily completed a working test period in a State law enforcement title or in a law enforcement title in a county or municipality which has adopted Title 11A, Civil Service, of the New Jersey Statutes or satisfactorily completed a comparable, documented probationary period in a law enforcement title in a county or municipality which has not adopted Title 11A, Civil Service; and

(3)was, for reasons of economy, terminated as a law enforcement officer within 60 months prior to the appointment.

b.A department or agency may employ such a person notwithstanding that:

(1)the appointment is subject to the provisions of Title 11A, Civil Service, of the New Jersey Statutes;

(2)the department or agency has available to it an eligible or regular reemployment list of law enforcement officers eligible for such appointments; and

(3)the appointed person is not on any eligible list. The department or agency may not employ such a person if a special reemployment list is in existence for the law enforcement title to be filled.

c.The seniority, seniority-related privileges and rank a law enforcement officer possessed with the employer who terminated the officer's employment for reasons of economy shall not be transferable to a new position when the officer is appointed to a law enforcement position pursuant to the provisions of this section.

L.2010, c.103, s.3.



Section 52:17B-4A - "Snap" Reports To Be Made On Quarterly Basis.

52:17B-4a "SNAP" reports to be made on quarterly basis.

40.Notwithstanding any rules, regulations or guidelines promulgated by the Attorney General, State narcotics action plan reports, commonly referred to as "SNAP" reports, shall be made on a quarterly basis. The Department of Law and Public Safety shall develop and supply to all participating police departments a standard computer software program, which shall include all of the necessary parameters for reporting, so that the SNAP reports may be generated by computer.

L.2000,c.126,s.40.



Section 52:17B-4B - Additional Powers, Duties Of Attorney General Concerning Certain Declarations Of Death.

52:17B-4b Additional powers, duties of Attorney General concerning certain declarations of death.

3.In addition to the powers and duties conferred upon the Attorney General by the Constitution, the common and statutory law of this State, the Attorney General may initiate or intervene in any proceedings or action brought pursuant to N.J.S.3B:27-6, including a class action law suit, on behalf of citizens of this State to seek a declaration of death of an absentee under subsection b. of N.J.S.3B:27-1. The Attorney General may take all steps necessary or useful in carrying out the powers provided in this act.

L.2001,c.247,s.3.



Section 52:17B-5 - Division Of Law Headed By Attorney General; Transfer Of Powers And Duties To Division

52:17B-5. Division of Law headed by Attorney General; transfer of powers and duties to Division
The Division of Law shall be headed by the Attorney General and shall be administered by him and his deputy attorneys-general and deputy assistant attorneys-general as provided herein and as may be provided by other law.

The Department of Law, together with all of its functions, powers and duties, is continued, but such department is hereby transferred to and constituted the Division of Law in the Department of Law and Public Safety established hereunder.

The functions, powers and duties conferred upon, or required to be exercised or performed by the Attorney-General are continued but such functions, powers and duties are hereby transferred to and vested in the Division of Law established hereunder, and shall be exercised and performed by the Attorney General as the head of such division.

L.1948, c. 439, p. 1709, s. 5.



Section 52:17B-5.1 - Uniform Crime Reporting System; Establishment

52:17B-5.1. Uniform crime reporting system; establishment
A uniform crime reporting system shall be established under the direction, control and supervision of the Attorney General in the Department of Law and Public Safety. The Attorney General shall have the power and duty, by such rules and regulations as he may deem necessary, to collect and gather such information from such local and county police authorities as may be and is hereinafter prescribed in this act.

L.1966, c. 37, s. 1, eff. Jan. 1, 1967.



Section 52:17B-5.2 - Collection Of Information By Division Of State Police

52:17B-5.2. Collection of information by Division of State Police
The Attorney General may designate the Division of State Police in the Department of Law and Public Safety to be the agency which shall collect, gather, assemble and collate such information as is prescribed by this act.

L.1966, c. 37, s. 2, eff. Jan. 1, 1967.



Section 52:17B-5.3 - Submission Of Reports Relative To Certain Offenses, Information.

52:17B-5.3 Submission of reports relative to certain offenses, information.

3. a. All local and county police authorities shall submit a quarterly report to the Attorney General, on forms prescribed by the Attorney General, which report shall contain the number and nature of offenses committed within their respective jurisdictions, the disposition of such matters, information relating to criminal street gang activities within their respective jurisdictions, information relating to any offense directed against a person or group, or their property, by reason of their race, color, religion, gender, disability, sexual orientation, gender identity or expression, national origin, or ethnicity and such other information as the Attorney General may require, respecting information relating to the cause and prevention of crime, recidivism, the rehabilitation of criminals and the proper administration of criminal justice.

b.A law enforcement officer who responds to an offense involving criminal street gang activity shall complete a gang related incident offense report on a form prescribed by the Superintendent of State Police. All information contained in the gang related incident offense report shall be forwarded to the Superintendent of State Police for inclusion in the Uniform Crime Report.

c.A law enforcement officer who seizes or recovers a firearm that was unlawfully possessed, used for an unlawful purpose, recovered from a crime scene or is reasonably believed to have been used in or associated with the commission of a crime, or is otherwise acquired as an abandoned or discarded firearm shall complete, within 24 hours of the entering of the required information relating to that firearm into the New Jersey Trace System and such other State and federal database systems as prescribed by the superintendent, a seized or recovered firearms incident report on a form prescribed by the superintendent. The incident report shall be filed with the State Police in a manner and time prescribed by the superintendent.

L.1966, c.37, s.3; amended 2005, c.332, s.1; 2007, c.303, s.4; 2010, c.110; 2013, c.162, s.2.



Section 52:17B-5.4 - Compilation, Analysis, Classification Of Crime Statistics.

52:17B-5.4 Compilation, analysis, classification of crime statistics.

4. a. Upon receipt of such information the Attorney General shall have such data collated and formulated and shall compile such statistics as he may deem necessary in order to present a proper classification and analysis of the volume and nature of crime and the administration of criminal justice within this State.

b.The classification and analysis presented in accordance with subsection a. shall include a section on the per capita crime statistics for a resort municipality as defined in section 3 of P.L.1998, c.50 (C.34:1-5.2). That section shall contain data based on both the population of the resort municipality and the annual mean population of that municipality as estimated by the Department of Labor pursuant to section 2 of P.L.1998, c.50 (C.34:1-5.1).

L.1966,c.37,s.4; amended 1998, c.50, s.1.



Section 52:17B-5.4A - Collection, Analysis Of Information, Central Repository.

52:17B-5.4a Collection, analysis of information, central repository.

5.The Attorney General shall maintain a central repository for the collection and analysis of information collected pursuant to section 3 of P.L.1966, c.37 (C.52:17B-5.3). Information in the repository shall be made available to the public. The Attorney General may designate the Division of State Police in the Department of Law and Public Safety to be the agency to maintain the repository and provide information from the repository to the public.

L.2007, c.303, s.5.



Section 52:17B-5.5 - Annual Report By Attorney General

52:17B-5.5. Annual report by Attorney General
The Attorney General shall render an annual report of the results of the information gathered and collated to the Governor and the Legislature.

L.1966, c. 37, s. 5, eff. Jan. 1, 1967.



Section 52:17B-5.6 - Office Of Consumer Protection; Establishment

52:17B-5.6. Office of Consumer Protection; establishment
There is hereby established in the Division of Law of the Department of Law and Public Safety a bureau which shall be known as the Office of Consumer Protection.

L.1967, c. 23, s. 1, eff. March 30, 1967.



Section 52:17B-5.7 - Functions, Powers And Duties Of The Attorney General

52:17B-5.7. Functions, powers and duties of the Attorney General
All of the functions, powers and duties of the Attorney General deriving from chapter 39 of the laws of 1960 as supplemented shall be exercised by him through the Office of Consumer Protection established hereunder.

L.1967, c. 23, s. 2, eff. March 30, 1967.



Section 52:17B-5.8 - Executive-director; Appointment; Compensation; Assistance

52:17B-5.8. Executive-director; appointment; compensation; assistance
The office shall be administered by an executive-director who shall be appointed by and serve at the pleasure of the Attorney General. The Attorney General shall fix the compensation of the executive-director within the limits of available appropriations and shall assign to the office such employees in the Department of Law and Public Safety as may be necessary to assist the executive-director in the performance of his duties and for the efficient operation of the work of the office.

L.1967, c. 23, s. 3, eff. March 30, 1967.



Section 52:17B-5.9 - Powers And Duties

52:17B-5.9. Powers and duties
The office shall, in addition to other powers and duties, vested in it by this act, or any other law:

(a) Receive and forward to appropriate agencies of the State for final processing and determination complaints from any citizen relating to consumer affairs. It shall be the further responsibility of this office to maintain records indicating the final disposition of any matter so referred;

(b) Advise the Governor and the Attorney General as to all matters affecting the interests of the public as consumers;

(c) Review State policies and programs of primary importance to consumers or the unmet consumer needs which can appropriately be met through State action;

(d) Consider the aspects of State policies, programs and operations wherein the view of consumers should be made available to State officials and the manner in which such views can be communicated to appropriate departments and agencies;

(e) Recommend the enactment of such legislation as it deems necessary to protect and promote the interests of the public as consumers;

(f) Appear before governmental departments, agencies and commissions to represent and be heard on behalf of consumer interests;

(g) Cooperate with and establish necessary liaison with consumer organizations;

(h) Assist in the coordination of Federal, State and municipal activities relating to consumer affairs; and

(i) Do such other acts as may be incidental to the exercise of the powers and functions conferred by this act.

L.1967, c. 23, s. 4, eff. March 30, 1967.



Section 52:17B-5.10 - Cooperation Of Other Departments And Agencies

52:17B-5.10. Cooperation of other departments and agencies
All departments, agencies, officers and employees of the State shall cooperate with the office in carrying out its functions under this act.

L.1967, c. 23, s. 5, eff. March 30, 1967.



Section 52:17B-5.13 - Action For Recovery Of Moneys; Officers Of Public Entities Convicted Of Diversion Of Public Moneys

52:17B-5.13. Action for recovery of moneys; officers of public entities convicted of diversion of public moneys
Whenever it appears that any person holding public office, position or employment in municipal, county or State Government, or any board, body, agency, authority or commission thereof, including elected and appointed persons has taken public moneys and converted them to his own use, or has used his office, position or employment to obtain moneys for himself which should have been used for the benefit of the taxpayers and citizens of this State, and has been convicted of a crime in connection therewith, the Attorney General may start proceedings, in the State or Federal court that he deems proper, for recovery of the moneys.

L.1973, c. 36, s. 1, eff. Feb. 21, 1973.



Section 52:17B-5.14 - Return To Public Entity Of Money Recovered In Action

52:17B-5.14. Return to public entity of money recovered in action
Any moneys recovered by the Attorney General pursuant to section 1 of this act shall be returned to the municipality, county or State Government from which it was taken or diverted, less the actual costs of recovery.

L.1973, c. 36, s. 2, eff. Feb. 21, 1973.



Section 52:17B-6 - Department Of State Police Transferred

52:17B-6. Department of State Police transferred
The Department of State Police, together with all of its functions, powers and duties is continued, but such department is hereby transferred to and constituted the Division of State Police in the Department of Law and Public Safety established hereunder.

L.1948, c. 439, p. 1709, s. 6.



Section 52:17B-7 - Division Of State Police Headed By Superintendent Of State Police; Appointment; Term; Salary; Removal

52:17B-7. Division of State Police headed by Superintendent of State Police; appointment; term; salary; removal
The executive and administrative head of the Division of State Police shall be the Superintendent of State Police, who shall be a person qualified by training and experience to direct the work of such division. The Superintendent of State Police shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the superintendent's successor is appointed and has qualified; provided, however, that the person in office as Superintendent of State Police on the thirty-first day of December, one thousand nine hundred and forty-eight, shall hold the office of Superintendent of State Police in the Division of State Police established hereunder for the unexpired period of the term for which he was appointed, and until his successor is appointed and qualifies. The Superintendent of State Police shall receive such salary as shall be provided by law and shall devote his entire time and attention to the duties of his office. He may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1948, c. 439, p. 1709, s. 7.



Section 52:17B-8 - Transfer Of Powers And Duties Of Superintendent

52:17B-8. Transfer of powers and duties of Superintendent
The functions, powers and duties of the Superintendent of State Police in the existing Department of State Police are continued, but such functions, powers and duties are hereby transferred to and vested in the Superintendent of State Police designated as the executive and administrative head of the Division of State Police established hereunder, and shall be exercised and performed by him through such division.

L.1948, c. 439, p. 1710, s. 8.



Section 52:17B-9 - Department Of State Police Continued As Division Of State Police

52:17B-9. Department of State Police continued as Division of State Police
Except as otherwise provided herein or as may be changed pursuant to authorization contained herein or in any other law, the organization of the existing Department of State Police is continued as the organization of the Division of State Police established hereunder.

L.1948, c. 439, p. 1710, s. 9.



Section 52:17B-9.1 - State Capitol Police Force; Reconstitution In Department Of Law And Public Safety; Members; Powers; Oath

52:17B-9.1. State capitol police force; reconstitution in department of law and public safety; members; powers; oath
The State Capitol Police Force created pursuant to R.S. 52:20-25 is hereby reconstituted in the Department of Law and Public Safety under the direction and supervision of the Superintendent of State Police.

The State Capitol Police Force, as reconstituted, shall consist of the present members of said force with such officers of rank and grade as the Superintendent, with the approval of the Attorney General, shall designate. The officers of the force shall possess all police powers as other police officers, subject to the rules of the Division of State Police.

Each member of the State Capitol Police Force shall take an oath that he will well and truly serve the State of New Jersey as an officer of the State Capitol Police Force, which oath shall be filed with the Secretary of State.

L.1977, c. 135, s. 1, eff. July 1, 1977.



Section 52:17B-9.2 - Jurisdiction; Duties And Responsibilities

52:17B-9.2. Jurisdiction; duties and responsibilities
a. The jurisdiction of the State Capitol Police Force shall cover all State Capitol grounds, adjoining parks, court rooms, jury rooms and assembly areas, and may be extended by the Governor to such other buildings and grounds owned, leased or used by the State and the adjacent and surrounding grounds and areas to and between such grounds as he may deem necessary to perform the duties set forth herein. Nothing herein shall be construed to prohibit the assignment, from time to time, of other personnel to perform specific police duties as the Governor may deem necessary to maintain law, order and decorum on said State buildings and grounds.

b. The duties and responsibilities of the State Capitol Police Force shall include:

(1) Maintenance of law, order and decorum on all State grounds as enumerated above;

(2) The protection and policing of all areas used by the members of the Legislature, Executive and Judiciary, and the rendering and performing of services necessary to the proper, convenient and efficient performance of said members' duties at, around, and between State grounds as set forth herein, and the offices used by members of the Legislature, Executive and Judiciary; and

(3) Attaining such standards of training and competence as may be set by the Superintendent of State Police with the approval of the Attorney General.

L.1977, c. 135, s. 2, eff. July 1, 1977.



Section 52:17B-9.3 - Equipment

52:17B-9.3. Equipment
Such equipment as is assigned to the members of the State Capitol Police Force as of the date of enactment of this act shall remain with the force. The Division of State Police shall supply such equipment as is deemed necessary by the Superintendent.

L.1977, c. 135, s. 3, eff. July 1, 1977.



Section 52:17B-9.4 - Rules And Regulations

52:17B-9.4. Rules and regulations
The Superintendent of State Police shall be responsible for the establishment and promulgation of rules and regulations of the State Capitol Police Force, subject to the approval of the Attorney General.

L.1977, c. 135, s. 4, eff. July 1, 1977.



Section 52:17B-9.5 - State Marine Police Force; Transfer From Department Of Environmental Protection To Division Of State Police

52:17B-9.5. State marine police force; transfer from department of environmental protection to division of state police
The supervisory force of marine patrolmen, created pursuant to section 17 of the "New Jersey Boat Act of 1962," P.L.1962, c. 73 (C. 12:7-34.52), hereafter to be known as the State Marine Police Force, with all its powers and duties, is transferred from the Department of Environmental Protection to the Division of State Police in the Department of Law and Public Safety.

The transfer directed by this section shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1980, c. 96, s. 1, eff. July 1, 1981.



Section 52:17B-9.6 - Legislative Findings

52:17B-9.6. Legislative findings
The Legislature finds that more than 10,000 "missing persons" reports are filed in New Jersey each year and that hundreds of individual reports are turned into local police departments each week, and that the local police departments have neither the resources nor the experience to carry out a thorough missing persons investigation. The Legislature further finds that, without the expertise developed by experienced missing persons investigators, authorities may inadvertently pass over a report in which the missing person has actually been kidnapped or has met foul play. Federal and State law enforcement officials have recommended that missing persons cases in New Jersey could be better handled by a Statewide effort specializing in this matter.

L.1983, c. 467, s. 1.



Section 52:17B-9.7 - Missing Persons Unit; Establishment; Supervisor And Other Personnel; Appointment; Compensation

52:17B-9.7. Missing Persons Unit; establishment; supervisor and other personnel; appointment; compensation
There is established within the Department of Law and Public Safety in the Division of State Police a Missing Persons Unit. The Superintendent of State Police shall appoint a supervisor of the unit with the rank and pay of at least a lieutenant in the New Jersey State Police, any other personnel, with the equivalent rank and pay of their positions in the New Jersey State Police, and any civilian personnel, including local law enforcement personnel, which he deems necessary to carry out the provisions of this act. All persons assigned to the Missing Persons Unit shall devote their full-time duties to carrying out the provisions of this act.

L.1983, c. 467, s. 2.



Section 52:17B-9.8 - Powers, Duties Of Unit.

52:17B-9.8 Powers, duties of unit.

3.In addition to any other powers and duties vested in it by law or by the Attorney General, the unit shall:

a.Coordinate, file and investigate all missing persons cases in this State, and cooperate with local law enforcement officials and federal law enforcement officials in the creation of a centralized office on missing persons in this State;

b.(Deleted by amendment, P.L.2007, c.39).

c.Collect and maintain data on missing persons and unidentified bodies in this State and throughout the United States;

d.Coordinate efforts with other states and with the federal government in the investigation of cases involving missing persons or unidentified bodies;

e.Provide specialized training to law enforcement officers and medical examiners in this State, in conjunction with the Police Training Commission, which would enable them to more efficiently handle the tracing of missing persons and unidentified bodies on the local level;

f.Employ the services of local law enforcement agencies or other social or governmental agencies.

L.1983, c.467, s.3; amended 2007, c.39, s.6.



Section 52:17B-9.8A - "Missing Child" Defined

52:17B-9.8a."Missing child" defined
1.As used in sections 1 through 3 of this act:

"Missing child" means a person under 18 years of age reported to a law enforcement agency as being abducted, enticed away, taken, missing or a runaway.

L.1995,c.395,s.1.



Section 52:17B-9.8B - Notification Of School District; Records

52:17B-9.8b.Notification of school district; records
2. a. Upon the receipt of a report of a missing child, the Missing Persons Unit established pursuant to section 2 of P.L.1983, c.467 (C.52:17B-9.7) shall notify the superintendent of the school district where the missing child is currently or was most recently enrolled of the disappearance and provide the superintendent with information concerning the identity of the missing child. The unit shall also promptly notify the superintendent if the child is located.

b. When the superintendent of the school district is notified of the report, he shall mark the child's school record. The record shall be marked in such a way that whenever a copy of or information regarding the record is requested, the school district will be aware that the record is that of a missing child. Once the superintendent has been notified by the Missing Persons Unit that the child has been located, the superintendent or his designee shall remove the mark from the record.

c. If a copy of a marked school record is requested, the superintendent shall supply the record to the requestor without alerting him to the fact that the record has been marked, in accordance with the provisions governing access to pupil records pursuant to N.J.S.18A:36-19. After supplying a copy of or information regarding the marked record to the requestor, the superintendent shall immediately report the inquiry or any knowledge as to the whereabouts of the missing child to the unit.

d. Upon notification of a request for a marked school record or other information concerning a missing child, the unit shall commence an investigation of the circumstances surrounding the request, including a search for any record that may exist showing who has legal custody of the child and for any record that may disclose an allegation of child abuse perpetrated against the child or an allegation of domestic violence perpetrated against a member of the child's family.

e. If a search, pursuant to subsection d. of this section, reveals that a child reported missing is in the custody of his legal guardian or if substantiated allegations of child abuse against the child or any order protecting a family member from domestic violence exists, the unit shall continue the investigation without disclosing the whereabouts of the child or his guardian to the person who reported the child missing.

L.1995,c.395,s.2.



Section 52:17B-9.8C - Notification Of State Registrar Of Vital Statistics; Records

52:17B-9.8c.Notification of State registrar of vital statistics; records
3. a. Upon receipt of a report of a missing child, the Missing Persons Unit shall notify the State registrar of vital statistics in the Department of Health of the disappearance and provide him with information concerning the identity of the missing child. The unit shall also promptly notify the State registrar if the child has been located.

b. Upon receiving notification from the unit, the State registrar shall mark the child's birth certificate. The birth certificate shall be marked in such a manner that whenever a copy of or information regarding the birth certificate is requested, the State registrar shall be aware that the certificate is that of a missing child. Once the State registrar has been notified by the Missing Persons Unit that the child has been located, the State or local registrar shall remove the mark from the record.

c. If a copy of the child's birth certificate is requested, the State registrar shall supply the birth certificate to the requestor without alerting him to the fact that the birth certificate has been marked. After supplying a copy of or information regarding the marked birth certificate to the requestor, the State registrar shall immediately report the inquiry or any knowledge as to the whereabouts of the missing child to the unit.

d. Upon notification of a report of a missing child, the State registrar shall request that the local registrar of the district where the child was born mark the child's birth certificate. When a copy of the marked birth certificate is requested, the local registrar shall supply the copy to the requestor without alerting him to the fact that the record has been marked and immediately notify the State registrar of the request.

e. Upon notification of a request for a marked birth certificate or other information concerning a missing child, the Missing Persons Unit shall commence an investigation of the circumstances surrounding the request, including a search for any record that may exist showing who has legal custody of the missing child and for any record that may disclose an allegation of child abuse perpetrated against the child or an allegation of domestic violence perpetrated against a member of the child's family.

f. If a search as described pursuant to subsection e. of this section reveals that a child reported missing is in the custody of his legal guardian or if substantiated allegations of child abuse against the child or any order protecting a family member from domestic violence exists, the unit shall continue the investigation without disclosing the whereabouts of the child or his guardian to the person who reported the child missing.

L.1995,c.395,s.3.



Section 52:17B-9.8D - Establishment Of Guidelines For Missing Persons Cases Involving Alzheimer's Disease Or Juveniles.

52:17B-9.8d Establishment of guidelines for missing persons cases involving Alzheimer's disease or juveniles.

1. a. Within 180 days of the effective date of this act, the Missing Persons Unit established in the Division of State Police within the Department of Law and Public Safety pursuant to section 2 of P.L.1983, c.467 (C.52:17B-9.7) shall establish minimum uniform guidelines concerning the handling of missing persons cases involving:

(1)persons known to be suffering from Alzheimer's disease, and

(2)juveniles, as defined in section 3 of P.L.1982, c.77 (C.2A:4A-22).

b.The Missing Persons Unit shall consult with Alzheimer's support and child welfare groups in developing these guidelines.

c.All State or local law enforcement entities shall adhere to the guidelines established pursuant to this section.

L.2007, c.146, s.1.



Section 52:17B-9.16 - Acceptance Of Monetary Donations Or Items Or Materials.

52:17B-9.16 Acceptance of monetary donations or items or materials.

11.A monetary donation made available to the State through the Missing Persons Unit which specifies the purchase of items or materials to be used for the purposes of this act or any donation of items or materials which meet the requirements of the Division of State Police, shall be accepted by the Attorney General on behalf of the State and distributed or appropriated for law enforcement and specifically used for the purposes of this act. A monetary donation shall be included in the annual appropriation bill and distributed in the same manner as other appropriations.

L.1983, c.467, s.11; amended 2007, c.39, s.7.



Section 52:17B-9.17 - Crime Prevention Resource Center; Establishment; Duties

52:17B-9.17. Crime prevention resource center; establishment; duties
There is established in the Division of State Police in the Department of Law and Public Safety a crime prevention resource center. The resource center shall:

a. Provide materials, information and technical assistance throughout the State in the area of crime prevention;

b. Recommend standards for Statewide crime prevention programs and crime prevention programs in municipal police departments; and

c. Instruct municipal police departments in ways of obtaining and utilizing federal, State and local financial support and grants for crime prevention programs in the municipality.

L. 1985, c. 1, s. 5.



Section 52:17B-9.18 - Findings, Declarations Relative To Information Relating To Certain Firearms.

52:17B-9.18 Findings, declarations relative to information relating to certain firearms.

1.The Legislature finds and declares that to further provide for the public safety and the well being of the citizens of this State, and to respond to growing dangers and threats of gun violence, it is altogether fitting and proper for the law enforcement departments and agencies of this State to fully participate, through the utilization of electronic technology, in interjurisdictional information and analysis sharing programs and systems to deter and solve gun crimes.

To effectuate this objective, it shall be the policy of this State for its various law enforcement agencies to utilize fully the federal Criminal Justice Information System to transmit and receive information relating to the seizure and recovery of firearms by law enforcement, in particular the National Crime Information Center System to determine whether a firearm has been reported stolen; the Alcohol, Tobacco, Firearms, and Explosives E-Trace System to establish the identity of a firearm's first purchaser, where that firearm was purchased and when it was purchased; and the National Integrated Ballistics Identification Network to ascertain whether a particular firearm is related to any other criminal event or person.

L.2013, c.162, s.1.



Section 52:17B-9.19 - Report On Certain Seized, Recovered Firearms, Shell Casings.

52:17B-9.19 Report on certain seized, recovered firearms, shell casings.

3.Whenever a law enforcement agency seizes or recovers a firearm that was unlawfully possessed, used for any unlawful purpose, recovered from the scene of a crime, is reasonably believed to have been used or associated with the commission of a crime, or is acquired by the agency as an abandoned or discarded firearm, the agency shall arrange for every such firearm that, in accordance with protocols promulgated by the Attorney General and superintendent, is determined to merit and be suitable for National Integrated Ballistics Identification Network data entry and examination to be test-fired as soon as may be practicable and the results of that test-firing be forthwith submitted to the National Integrated Ballistics Identification Network to determine whether the firearm is associated or related to a crime, criminal event, or any individual associated or related to a crime or criminal event or reasonably believed to be associated or related to a crime or criminal event.

Whenever a law enforcement agency recovers any spent shell casing at a crime scene or has reason to believe that the recovered spent shell casing is related to or associated with the commission of a crime or the unlawful discharge of a firearm, the agency shall, as soon as may be practicable, submit the ballistics information to the National Integrated Ballistics Identification Network.

L.2013, c.162, s.3.



Section 52:17B-10 - Conference And Training Of Fish And Game Wardens

52:17B-10. Conference and training of fish and game wardens
The Superintendent of State Police shall, at least once in every year, and at such other times as he may deem the same necessary, call together the fish and game wardens and deputy fish and game wardens of the Division of Fish and Game in the Department of Conservation and Economic Development for a course of training in efficient law enforcement and a general conference on the ways and means of accomplishing the greatest possible efficiency in the enforcement of the fish and game laws and regulations. The schedule for conducting any such course of training and conference shall be determined by the Superintendent of State Police after consultation with the Director of said Division of Fish and Game. Fish and game wardens and deputy fish and game wardens shall attend such courses and conferences as scheduled. The Director of the Division of Fish and Game in the Department of Conservation and Economic Development shall, either in person or through a representative designated by him, assist the Superintendent of State Police in the conduct of such courses of training and conferences.

L.1948, c. 439, p. 1710, s. 10.



Section 52:17B-11 - Minimum Requirements For Fish And Game Wardens

52:17B-11. Minimum requirements for fish and game wardens
The Superintendent of State Police shall, after consultation with the Director of the Division of Fish and Game in the Department of Conservation and Economic Development, prescribe minimum qualifications to be met by all persons who may hereafter be appointed as fish and game wardens and deputy fish and game wardens. No person shall hereafter be appointed a fish and game warden or a deputy fish and game warden unless he shall meet the qualifications so prescribed, as well as such qualifications as may be prescribed pursuant to Title 11 of the Revised Statutes, Civil Service.

L.1948, c. 439, p. 1711, s. 11.



Section 52:17B-12 - Bureau Of Tenement House Supervision Established

52:17B-12. Bureau of Tenement House Supervision established
There is hereby established in the Division of State Police, a Bureau of Tenement House Supervision.

L.1948, c. 439, p. 1711, s. 12.



Section 52:17B-13 - Board Of Tenement House Supervision Constituted The Bureau Of Tenement House Supervision

52:17B-13. Board of Tenement House Supervision constituted the Bureau of Tenement House Supervision
The Board of Tenement House Supervision of the State of New Jersey, together with all of its functions, powers and duties, is continued but such board is hereby transferred to and constituted the Bureau of Tenement House Supervision in the Division of State Police established hereunder.

Except as otherwise provided herein the Board of Tenement House Supervision of the State of New Jersey shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon, it by law. This act shall not affect the terms of office of the present members of such board. Such board shall continue to be constituted as provided by existing law.

L.1948, c. 439, p. 1711, s. 13.



Section 52:17B-14 - Power Of Board Of Tenement House Supervision To Appoint And Remove Officers Or Employees Transferred To Superintendent Of State Police

52:17B-14. Power of Board of Tenement House Supervision to appoint and remove officers or employees transferred to Superintendent of State Police
The authority vested pursuant to existing law in the Board of Tenement House Supervision of the State of New Jersey to appoint, employ or remove officers or employees is hereby transferred to and vested in the Superintendent of State Police designated as the head of the Division of State Police established hereunder. The Superintendent of State Police shall fix the compensation of all persons appointed or employed by him pursuant to such authority. Persons thus appointed or employed shall be assigned to such duties as the Superintendent of State Police shall prescribe.

L.1948, c. 439, p. 1712, s. 14.



Section 52:17B-15 - Department Of Alcoholic Beverage Control Constituted Division Of Alcoholic Beverage Control

52:17B-15. Department of Alcoholic Beverage Control constituted Division of Alcoholic Beverage Control
The Department of Alcoholic Beverage Control, together with all of its functions, powers and duties, is continued, but such department is hereby transferred to and constituted the Division of Alcoholic Beverage Control in the Department of Law and Public Safety established hereunder.

L.1948, c. 439, p. 1712, s. 15.



Section 52:17B-16 - Director Of Division Of Alcoholic Beverage Control

52:17B-16. Director of Division of Alcoholic Beverage Control
The Division of Alcoholic Beverage Control shall be headed by a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified; provided, however, that the person in office as State Commissioner of Alcoholic Beverage Control on December 31, 1948, shall hold the office of Director of the Division of Alcoholic Beverage Control established hereunder for the unexpired period of the term for which he was appointed as State Commissioner of Alcoholic Beverage Control, and until his successor is appointed and qualifies. The Director of the Division of Alcoholic Beverage Control shall receive such salary as shall be provided by law and shall devote his entire time and attention to the duties of his office and shall not while in office engage in any other gainful pursuit. He may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1948, c. 439, p. 1712, s. 16. Amended by L.1970, c. 222, s. 1, eff. Oct. 16, 1970.



Section 52:17B-17 - State Commissioner Of Alcoholic Beverage Control; Powers And Duties Transferred To Director Of Division Of Alcoholic Beverage Control

52:17B-17. State Commissioner of Alcoholic Beverage Control; powers and duties transferred to director of Division of Alcoholic Beverage Control
The functions, powers and duties of the State Commissioner of Alcoholic Beverage Control, are continued, but such functions, powers and duties are hereby transferred to and vested in the director of the Division of Alcoholic Beverage Control established hereunder, and shall be exercised and performed by him through such division.

L.1948, c. 439, p. 1713, s. 17.



Section 52:17B-18 - Divisions In Department Of Alcoholic Beverage Control Constituted Bureaus In Division Of Alcoholic Beverage Control

52:17B-18. Divisions in Department of Alcoholic Beverage Control constituted bureaus in Division of Alcoholic Beverage Control
Except as otherwise provided herein or as may be changed pursuant to authorization contained herein or in any other law, the organization of the existing Department of Alcoholic Beverage Control is continued as the organization of the Division of Alcoholic Beverage Control established hereunder; provided, however, that divisions in the Department of Alcoholic Beverage Control shall hereafter be constituted bureaus in the Division of Alcoholic Beverage Control established hereunder, and any person in charge of any such bureau shall hereafter be known and designated as deputy director in the Division of Alcoholic Beverage Control established hereunder.

L.1948, c. 439, p. 1713, s. 18.



Section 52:17B-19 - Department Of Motor Vehicles Constituted The Division Of Motor Vehicles

52:17B-19. Department of Motor Vehicles constituted the Division of Motor Vehicles
The Department of Motor Vehicles, together with all of its functions, powers and duties, is continued, but such department is hereby transferred to and constituted the Division of Motor Vehicles in the Department of Law and Public Safety established hereunder.

L.1948, c. 439, p. 1713, s. 19.



Section 52:17B-20 - Director Of Division Of Motor Vehicles

52:17B-20. Director of Division of Motor Vehicles
The Division of Motor Vehicles shall be headed by a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified; provided, however, that the person in office as Commissioner of Motor Vehicles on the thirty-first day of December, one thousand nine hundred and forty-eight, shall hold the office of director of the Division of Motor Vehicles established hereunder for the unexpired period of the term for which he was appointed as Commissioner of Motor Vehicles, and until his successor is appointed and qualifies. The director of the Division of Motor Vehicles shall receive such salary as shall be provided by law and shall devote his entire time and attention to the duties of his office. He may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1948, c. 439, p. 1713, s. 20.



Section 52:17B-21 - Powers And Duties Of Commissioner Of Motor Vehicles Transferred To Division Of Motor Vehicles

52:17B-21. Powers and duties of Commissioner of Motor Vehicles transferred to Division of Motor Vehicles
The functions, powers and duties of the Commissioner of Motor Vehicles are continued, but such functions, powers and duties are hereby transferred to and vested in the director of the Division of Motor Vehicles established hereunder, and shall be exercised and performed by him through such division.

L.1948, c. 439, p. 1714, s. 21.



Section 52:17B-22 - Organization Of Existing Department Of Motor Vehicles Continued

52:17B-22. Organization of existing Department of Motor Vehicles continued
Except as otherwise provided herein or as may be changed pursuant to authorization contained herein or in any other law, the organization of the existing Department of Motor Vehicles is continued as the organization of the Division of Motor Vehicles established hereunder; provided, however , that any person appointed, pursuant to law, as a deputy in such division shall hereafter be known and designated as deputy director of motor vehicles.

L.1948, c. 439, p. 1714, s. 22.



Section 52:17B-23 - Department Of Weights And Measures Constituted Division Of Weights And Measures

52:17B-23. Department of weights and measures constituted Division of Weights and Measures
The department of weights and measures, together with all of its functions, powers and duties, is continued, but such department is hereby transferred to and constituted the Division of Weights and Measures in the Department of Law and Public Safety established hereunder.

L.1948, c. 439, p. 1714, s. 23.



Section 52:17B-24 - Superintendent Of Division Of Weights And Measures

52:17B-24. Superintendent of Division of Weights and Measures
The Division of Weights and Measures shall be headed by a superintendent, who shall be a person qualified by training and experience to direct the work of such division. The superintendent of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the superintendent's successor is appointed and has qualified; provided, however, that the person in office as State Superintendent of Weights and Measures on the thirty-first day of December, one thousand nine hundred and forty-eight, shall hold the office of Superintendent of the Division of Weights and Measures established hereunder for the unexpired period of the term for which he was appointed as State Superintendent of Weights and Measures, and until his successor is appointed and qualifies. The Superintendent of the Division of Weights and Measures shall receive such salary as shall be provided by law and shall devote his entire time and attention to the duties of his office. He may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1948, c. 439, p. 1714, s. 24.



Section 52:17B-25 - Powers And Duties Of State Superintendent Of Weights And Measures Transferred To Superintendent Of Division Of Weights And Measures

52:17B-25. Powers and duties of State Superintendent of Weights and Measures transferred to Superintendent of Division of Weights and Measures
The functions, powers and duties of the State Superintendent of Weights and Measures are continued, but such functions, powers and duties are hereby transferred to and vested in the Superintendent of the Division of Weights and Measures established hereunder and shall be exercised and performed by him through such division.

L.1948, c. 439, p. 1715, s. 25.



Section 52:17B-26 - Organization Of Existing Department Of Weights And Measures Continued

52:17B-26. Organization of existing department of weights and measures continued
Except as otherwise provided herein, or as may be changed pursuant to authorization contained herein or in any other law, the organization of the existing department of weights and measures is continued as the organization of the Division of Weights and Measures established hereunder.

L.1948, c. 439, p. 1715, s. 26.



Section 52:17B-27 - Attorney General; Efficiency Of Departmental Operations; Coordination; Integration

52:17B-27. Attorney General; efficiency of departmental operations; coordination; integration
The Attorney General shall, after consultation with the heads of the several divisions in the department, develop, and from time to time revise, a program designed to accomplish the greatest possible efficiency of departmental operations. He shall, subject to the approval of the Governor:

a. Co-ordinate the inspectional and law enforcement activities of the department, and the several divisions and other agencies therein, in a manner designed to eliminate overlapping and duplicating functions; and

b. Integrate within the department, so far as practicable, all staff services of the department and of the several divisions and other agencies therein.

L.1948, c. 439, p. 1715, s. 27.



Section 52:17B-28 - Powers Of Attorney General In Matters Of Adjudications And Licenses

52:17B-28. Powers of Attorney General in matters of adjudications and licenses
Any power, except (1) that of adjudication after a hearing required by statute, (2) that of granting or denying any application for a license, permit, transportation insignia, or removal of a disqualification, and (3) that of extending, transferring, suspending, revoking or reinstating any license or permit, which may be vested in the head of the Division of State Police, the head of the Division of Alcoholic Beverage Control, the head of the Division of Motor Vehicles, or the head of the Division of Weights and Measures, may, subject to the approval of the Governor, be exercised by the Attorney General, and to the extent that such power is exercised by the Attorney General the power of the head of the division shall be superseded.

L.1948, c. 439, p. 1716, s. 28.



Section 52:17B-29 - Division Of Professional Boards, Powers, Duties And Property Transferred To

52:17B-29. Division of Professional Boards, powers, duties and property transferred to
The New Jersey State Board of Public Accountants, the New Jersey State Board of Architects, the State Board of Registration and Examination in Dentistry, the Board of Embalmers and Funeral Directors of the State of New Jersey, the State Board of Professional Engineers and Land Surveyors, the State Board of Medical Examiners, the New Jersey State Board of Nursing, the New Jersey State Board of Optometrists, the Board of Pharmacy of the State of New Jersey, the State Board of Veterinary Medical Examiners, the State Board of Shorthand Reporting, and the Board of Beauty Culture Control, and all of their respective functions, powers, duties, records and property are hereby transferred to the Division of Professional Boards established hereunder in the Department of Law and Public Safety.

L.1948, c. 439, p. 1716, s. 29. Amended by L.1956, c. 227, p. 793, s. 1, eff. Jan. 17, 1957.



Section 52:17B-30 - Boards Within Division Of Professional Boards; Powers And Duties

52:17B-30. Boards within Division of Professional Boards; powers and duties
Subject to the provisions hereinafter set forth, each of the respective boards within the Division of Professional Boards established hereunder shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon, it by law.

L.1948, c. 439, p. 1716, s. 30.



Section 52:17B-31 - Terms Of Office Of Members Of Boards Transferred Not Affected

52:17B-31. Terms of office of members of boards transferred not affected
This act shall not affect the terms of office of the present members of the respective boards enumerated in section twenty-nine hereof. Such boards shall continue to be constituted as provided by existing law.

L.1948, c. 439, p. 1717, s. 31.



Section 52:17B-32 - Removal Of Board Members; Vacancies

52:17B-32. Removal of board members; vacancies
Any member of any of the boards enumerated in section twenty-nine hereof may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

Any vacancy occurring in the membership of any of such boards shall be filled in the same manner as the original appointment, but for the unexpired term only.

L.1948, c. 439, p. 1717, s. 32.



Section 52:17B-32.1 - Compensation And Expenses Of Members Of Board Of Pharmacy

52:17B-32.1. Compensation and expenses of members of Board of Pharmacy
Subject to the limitations and restrictions contained in the act to which this act is a supplement:

Each member of the Board of Pharmacy of the State of New Jersey, other than the secretary, shall continue to receive such traveling and other necessary expenses incurred in the performance of his duties as prescribed by law. In addition thereto, and in lieu of any other compensation prescribed by law, each member of such board, other than the secretary, shall receive the sum of twenty-five dollars ($25.00) for each and every day during which he is engaged upon the duties of the board.

L.1952, c. 329, p. 1053, s. 1.



Section 52:17B-32.2 - Effective Date

52:17B-32.2. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 329, p. 1054, s. 2.



Section 52:17B-33 - Appointment, Employment Or Removal Of Officers And Employees; Compensation

52:17B-33. Appointment, employment or removal of officers and employees; compensation
The authority, vested pursuant to existing law in any of the respective boards enumerated in section twenty-nine hereof, or in any member or officer thereof, to appoint, employ or remove any officer or employee shall continue to be exercised by such board; provided, however, that the appointment, employment or removal of any such officer or employee shall be subject to the approval of the Attorney General. Persons thus appointed or employed shall be assigned to such duties as such board shall prescribe, and shall receive such compensation as shall be fixed by such board within the limits of available appropriations therefor.

L.1948, c. 439, p. 1717, s. 33.



Section 52:17B-34 - Transfer Of Officers And Employees Of Boards To Division Of Professional Boards

52:17B-34. Transfer of officers and employees of boards to Division of Professional Boards
Such officers and employees of each of the respective boards enumerated in section twenty-nine hereof, as such board may determine are needed for the proper performance of the work of such board, are hereby transferred to the Division of Professional Boards established hereunder. Persons so transferred shall be assigned to such duties as such board shall determine.

L.1948, c. 439, p. 1717, s. 34.



Section 52:17B-35 - Attorney General; Powers And Duties In Respect To Division Of Professional Boards

52:17B-35. Attorney General; powers and duties in respect to Division of Professional Boards
In addition to other powers and duties specifically conferred and imposed upon him by this act or by any other law, the Attorney General shall:

a. Exercise general supervision over the work of the employees engaged in the Division of Professional Boards or any of the boards therein.

b. Adopt, so far as practicable, after consultation with the boards within the Division of Professional Boards, uniform procedures for all secretarial, recording and clerical duties of each of such boards.

c. Provide for the maintenance, by each of the respective boards within the Division of Professional Boards, of a public register of persons licensed by such board.

L.1948, c. 439, p. 1717, s. 35.



Section 52:17B-36 - Funds Of Board, Transfer To State Treasury

52:17B-36. Funds of board, transfer to State treasury
The treasurer or custodian of the funds of each of the respective boards enumerated in section twenty-nine hereof shall, on the effective date hereof, through the Attorney General, transfer to the State treasury all funds and investments belonging to such board.

L.1948, c. 439, p. 1718, s. 36.



Section 52:17B-37 - License Fees, Fines And Penalties; Disposition

52:17B-37. License fees, fines and penalties; disposition
Notwithstanding the provisions of any other law to the contrary:

a. All license, certificate, permit, registration and renewal fees prescribed by law for any of the professions or occupations with which any of the boards enumerated in section twenty-nine hereof is concerned, or payable to any such board or to any member or officer thereof, pursuant to law, shall henceforth be paid into the State treasury through the Attorney General; and

b. All fines, penalties and other moneys derived from the operation of, or payable pursuant to law to, any of the boards or agencies enumerated in section twenty-nine hereof, or to any member or officer thereof, shall henceforth be paid into the State treasury through the Attorney General.

Such fees, fines, penalties and other moneys so paid into the State treasury shall be placed to the credit of the respective board concerned therewith, and no part thereof may be disbursed or expended by such board for any purpose except in accordance with appropriations made by law, and then only upon warrant of the director of the Division of Budget and Accounting in the Department of the Treasury on vouchers certified or approved by the chairman, president, or other presiding officer of the board concerned therewith.

L.1948, c. 439, p. 1718, s. 37.



Section 52:17B-39 - Budget Requests

52:17B-39. Budget requests
On or before the tenth day of January, one thousand nine hundred and forty-nine, each of the boards within the Division of Professional Boards established hereunder shall prepare and submit to the Attorney General a budget request for appropriations for such board for the fiscal year ending June thirtieth, one thousand nine hundred and fifty; and on or before the fifteenth day of September in each year commencing with the year one thousand nine hundred and forty-nine, each of such boards shall prepare and submit to the Attorney General a budget request for appropriations for such board for the ensuing fiscal year. The respective budget requests so prepared shall, upon approval of the Attorney General, be submitted to the State Treasurer.

L.1948, c. 439, p. 1719, s. 39.



Section 52:17B-40 - Surplus; Disposition

52:17B-40. Surplus; disposition
Any surplus remaining in any year to the credit of any of the boards or agencies within the Division of Professional Boards established hereunder, after annual appropriations made as provided herein, shall be paid into and become part of the General Fund of the State.

L.1948, c. 439, p. 1719, s. 40.



Section 52:17B-41 - Orders, Rules And Regulations

52:17B-41. Orders, rules and regulations
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any of the respective boards enumerated in section twenty-nine of this act, but such orders, rules and regulations shall continue with full force and effect until amended or repealed by such board.

L.1948, c. 439, p. 1720, s. 41.



Section 52:17B-41.1 - Purpose Of Act; "Ophthalmic Appliances And Lenses" Defined; Exemptions; Prohibited Acts

52:17B-41.1. Purpose of act; "ophthalmic appliances and lenses" defined; exemptions; prohibited acts
This act is enacted in the exercise of the police powers of the State and its purposes generally are to protect the public health, welfare and safety by providing for the regulation of the sale, dispensing and supplying of all ophthalmic appliances, eyeglasses, or ophthalmic lenses to the ultimate wearer or consumer in this State.

For the purposes of this act, ophthalmic appliances and lenses are defined as those employed for the aid or protection of human vision or for the correction of defects of human vision.

Physicians and optometrists, duly licensed to practice medicine and optometry in this State, are specifically exempt from the provisions of this act.

A person registered under the provisions of this act is specifically prohibited from engaging in the practice of ocular refraction, orthoptics, visual training, or fitting contact lenses; or the prescribing of subnormal vision aids or telescopic spectacles, in his own behalf or as an employee or student of another, whether under the personal supervision of his employer or preceptor or not.

No person not licensed to practice medicine or optometry in this State shall directly or indirectly, for himself or others, do or engage in any act or practices specifically prohibited to duly registered ophthalmic dispensers and ophthalmic technicians by the provisions of this act.

L.1952, c. 336, p. 1076, s. 1.



Section 52:17B-41.2 - State Board Of Examiners Of Ophthalmic Dispensers And Ophthalmic Technicians; Compensation; Expenses; Report

52:17B-41.2. State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians; compensation; expenses; report
There is hereby created the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians in the Division of Professional Boards of the Department of Law and Public Safety, hereinafter designated as the "board," which shall be composed of five members who shall be appointed by the Governor, four of whom shall be ophthalmic dispensers and the other member shall be an optometrist duly licensed by the State Board of Optometrists. The four ophthalmic dispensers shall be engaged in the practice of ophthalmic dispensing in the State of New Jersey for not less than five years, each of whom shall be residents of the State of New Jersey, and also shall be persons of recognized ability and honor, and who may be appointed by the Governor from a list to be furnished within thirty days after any vacancy occurs in the membership of said board by the Society of Dispensing Opticians of New Jersey, Incorporated, of whom the persons nominated are members; and for every membership filled in said board, at least three names shall be submitted to the Governor, and from the names thus submitted, the Governor may select one person to be a member of said board; and the optometrist may be appointed by the Governor from a list to be furnished within thirty days after any vacancy occurs in the membership of said board by the New Jersey Optometric Association, of whom the person nominated is a member; and for every membership filled in said board, at least three names shall be submitted to the Governor, and from the names thus submitted, the Governor may select one person to be a member of said board.

One ophthalmic dispenser member shall be appointed for a term of one year; another ophthalmic dispenser member shall be appointed for a term of two years; another ophthalmic dispenser member shall be appointed for a term of three years; another ophthalmic dispenser member shall be appointed for a term of four years; and the optometrist member shall be appointed for a term of five years; and upon the expiration of the term of said optometrist member, his successor shall be an ophthalmic dispenser member of said board, so that at the expiration of the optometrist member's term on the board, the board shall thereafter be composed of five ophthalmic dispenser members.

Upon the expiration of the terms of members herein named, the Governor shall annually fill each vacancy resulting from the expiration of a term of office of a member for a term of five years by an appointment of an ophthalmic dispenser in the same manner as an original appointment is to be made.

Each appointee, within thirty days after receipt of his commission, shall take, subscribe and file in the office of the Secretary of State the oath or affirmation prescribed by law.

A vacancy resulting from any cause other than the expiration of a term shall be filled for the unexpired term by an appointment of an ophthalmic dispenser by the Governor in the same manner as an original appointment is to be made.

Each member of the board shall receive the sum of two hundred fifty dollars ($250.00) for each regular examination conducted by the board, and each member of the board shall also be compensated for actual expenses incurred in the discharge of his official duties, all to the extent that funds are available from the license fees prescribed herein.

The Governor may remove any member for cause, upon notice and opportunity to be heard.

On June thirtieth of each year, the board shall submit to the Attorney General a written report. Such report shall include the names of all ophthalmic dispensers and ophthalmic technicians to whom licenses have been granted as provided in section six of this act, any cases heard and decisions rendered by the board, and the recommendation of the board as to future policies. Each member of the board shall review and sign such report before its submission to the Attorney General. The principal office of the board shall be in Trenton, New Jersey, but it may meet or conduct any of its business at any place in this State. The board shall empower any member to conduct any proceeding, hearing or investigation necessary to its purposes. Three members of the board shall be a quorum.

L.1952, c. 336, p. 1077, s. 2.



Section 52:17B-41.3 - Meetings, Organization, Powers, Agent

52:17B-41.3. Meetings, organization, powers, agent
3. The board shall hold at least two meetings each year and may hold such other meetings as it may deem advisable. The time and place of all such meetings shall be determined by the board.

The board shall elect a president, a secretary and a treasurer from its membership and shall have a common seal, of which all courts of this State shall take judicial notice. Its president, or secretary, may issue subpoenas to compel attendance of witnesses to testify before the board and administer oaths in taking testimony in any matter pertaining to its duties, which subpoenas shall issue under the seal of the board and shall be served in the same manner as subpoenas issued out of the Superior Court of this State, and every person who refuses or neglects to obey the command of such subpoena, or who, after appearing, refuses to be sworn and testify, shall, in either event, be liable to a penalty of fifty dollars ($50.00) to be sued for in the name of the board in any court of competent jurisdiction, which penalty when collected shall be paid to the treasurer of said board.

The board may appoint an agent, subject to the approval of the Attorney General, whose title shall be "inspector of the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians," who shall hold office during the pleasure of the board and who may be removed by the board subject to the approval of the Attorney General, and shall, during his continuance in office, be authorized to serve and execute any process issued by any court of record under the provisions of this act. Such agent shall not be subject to the provisions of the Civil Service law.

L.1952,c.336,s.3; amended 1991,c.91,s.497.



Section 52:17B-41.4 - Compensation Of Secretary And Inspector

52:17B-41.4. Compensation of secretary and inspector
The secretary and the inspector of the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians shall receive such compensation as shall be fixed by the board, subject to the approval of the Attorney General, within the limits of available appropriations therefor.

L.1952, c. 336, p. 1080, s. 4.



Section 52:17B-41.5 - Practice Of Ophthalmic Dispensing; Prescription Required; "Ophthalmic Technicians" Defined; Temporary Permits To Persons From Out Of The State; Apprentices

52:17B-41.5. Practice of ophthalmic dispensing; prescription required; "ophthalmic technicians" defined; temporary permits to persons from out of the State; apprentices
A person practices ophthalmic dispensing within the meaning of the provisions of this act relating to ophthalmic dispensing who prepares and dispenses lenses, spectacles, eyeglasses or appurtenances thereto to the intended wearers thereof on written prescriptions from physicians or optometrists duly licensed to practice their profession, and in accordance with such prescriptions, interprets, measures, adapts, fits and adjusts such lenses, spectacles, eyeglasses or appurtenances thereto to the human face for the aid or correction of visual or ocular anomalies of the human eyes. The services and appliances relating to ophthalmic dispensing shall be dispensed, furnished or supplied to the intended wearer or user thereof only upon prescription issued by a physician or optometrist; but duplications, replacements, reproductions or repetitions may be done without prescription, and such act shall likewise be construed to constitute the practice of ophthalmic dispensing the same as if performed on the basis of an original written prescription. No person shall sell, dispense, supply or offer ophthalmic lenses, spectacles or eyeglasses to intended wearers or users thereof without prescriptions, properly authorized, by physicians or optometrists duly licensed to practice their professions in the State of New Jersey; provided, however, nothing in this act shall be construed to apply to the sale of toy glasses or goggles consisting of plano-white, plano-colored lenses, magnifiers, loupes, binoculars or ordinary colored glasses or the sale of ready-made glasses or spectacles, with simple magnification only, when sold as merchandise at established places of business.

An ophthalmic technician, for the purposes of this act, shall be defined as follows:

One having a knowledge of optics and skilled in the technique of producing and reproducing ophthalmic lenses and kindred products, and mounting same to supporting materials.

Any person from out of the State of New Jersey with appropriate ophthalmic dispensing qualifications or ophthalmic technician qualifications who can prove such qualifications may apply to the board for a temporary permit to secure employment in the State of New Jersey as an ophthalmic dispenser or ophthalmic technician, and said permit shall automatically expire after the publication of the grades of the next succeeding examination; and the board shall be limited to the issuance of only two temporary permits to each applicant, and a fee of five dollars ($5.00) shall accompany such application.

Any person entering into employment in an ophthalmic dispensing establishment for the purpose of obtaining practical experience and skill as a licensed ophthalmic dispenser or ophthalmic technician shall register as an apprentice with the board and the computation of any period of apprenticeship under the provisions of this act shall commence at the date of such registration. Such application for registration shall be certified under oath, by the employer and by such applicant; and a fee of five dollars ($5.00) shall accompany such application, and the board may issue to such applicant an apprentice's certificate. Any person who may have served part of his apprenticeship in any other State or country, not requiring such registration, shall be obliged to give proof of such service satisfactory to the board.

Nothing in the provisions of this act relating to ophthalmic dispensing shall be construed to limit or restrict, in any respect, the practice of medicine by physicians duly licensed to practice in this State, or the practice of optometry by optometrists duly licensed to practice optometry in this State.

L.1952, c. 336, p. 1080, s. 5.



Section 52:17B-41.6 - Examinations; Certificate Of Registration; Annual Renewal

52:17B-41.6. Examinations; certificate of registration; annual renewal
The board shall examine for competence in matters pertaining to ophthalmic dispensing and allied and practical subjects.

To every applicant who shall pass such examination, the board shall issue a certificate of registration which shall constitute a license hereunder, and shall be issued for a period of one year and may be renewed annually as herein provided. Any license issued hereunder shall be subject to all of the provisions of this act and the rules and regulations promulgated hereunder.

L.1952, c. 336, p. 1082, s. 6.



Section 52:17B-41.6A - Continuing Education To Qualify For License Renewal

52:17B-41.6a. Continuing education to qualify for license renewal
The board may require all ophthalmic dispensers now or hereafter licensed in this State to take board-approved courses of study relating to the practice of the profession of opticianry or to maintain proficiency in some other alternative manner to be prescribed and established by the board in order to qualify for license renewal.

L.1979, c. 155, s. 6.



Section 52:17B-41.7 - Certificate Holder May Practice As Ophthalmic Dispenser Or Technician

52:17B-41.7. Certificate holder may practice as ophthalmic dispenser or technician
Any person who has received a certificate of registration as a qualified ophthalmic dispenser or qualified ophthalmic technician as provided for herein shall be permitted and authorized to practice as an ophthalmic dispenser or ophthalmic technician, as defined in section five of this act.

L.1952, c. 336, p. 1082, s. 7.



Section 52:17B-41.8 - Display Of Certificate

52:17B-41.8. Display of certificate
Every holder of a certificate of registration shall conspicuously display the same in his establishment.

L.1952, c. 336, p. 1082, s. 8.



Section 52:17B-41.9 - Meetings Of Board; Examinations; Qualifications As Candidates

52:17B-41.9. Meetings of board; examinations; qualifications as candidates
The board shall meet at least twice annually, at which time candidates applying for certification shall be examined and their qualifications determined; and the board may meet at such other times and places as the board may prescribe. A candidate shall qualify for examination and licensure as an ophthalmic dispenser upon providing the board with proof that he:

a. Holds a high school diploma or equivalent; and

b. Has fulfilled either of the following requirements;

(1) Holds an associate degree in ophthalmic science or its equivalent from an accredited institution and has worked full-time as an apprentice ophthalmic dispenser under the supervision of a licensed ophthalmic dispenser for not less than 4 months nor more than 1 year prior to taking the examination; or

(2) Has served not less than 36 calendar months as an apprentice dispenser during which time he has satisfactorily completed not less than the requisite number of school hours of board-approved courses in ophthalmic science, said number of hours to be determined by the board.

L.1952, c. 336, p. 1082, s. 9. Amended by L.1979, c. 155, s. 1.



Section 52:17B-41.9A - Apprentice Dispenser; Registration; Requirements For Qualification

52:17B-41.9a. Apprentice dispenser; registration; requirements for qualification
No one may apprentice pursuant to section 5 of P.L.1952, c. 336 (C. 52:17B-41.5) unless he is registered with the board. Subsequent to registration, an apprentice dispenser who does not hold an associate degree in ophthalmic science or its equivalent from an accredited institution shall serve a minimum of 36 months of apprenticeship during which time he shall accumulate not less than the requisite number of school hours in board-approved courses in ophthalmic science, which service and education shall be completed in the following manner:

a. During the first 12 months of the apprenticeship, an apprentice dispenser shall serve not less than one-half of his time in technical optical procedures and satisfactorily complete not less than the requisite number of school hours of board-approved courses.

b. Upon completion of the first 12 months as an apprentice dispenser and the requisite educational requirements, an apprentice shall be required to take and pass a qualifying technical examination established and administered by the board. In the event the apprentice dispenser fails such examination, he shall not thereafter directly serve the public in the dispensing of ophthalmic products until he passes the qualifying technical examination. Such apprentice dispenser who fails examination may take two subsequent examinations for a total limit of three. An apprentice dispenser shall be required to take the first available qualifying technical examination for which he is eligible.

c. Upon successful completion of the qualifying technical examination, an apprentice shall satisfactorily complete the remainder of the school hours of board-approved courses while continuing to work full-time as an apprentice under the supervision of a licensed dispenser for such additional period as necessary for the apprentice dispenser to have accumulated the remainder of the required 36 months of work. Upon accumulation of not less than the requisite number of school hours and the required supervised employment, the apprentice shall be eligible to take the examination for licensure. Employment as an apprentice dispenser shall require supervision by a licensed ophthalmic dispenser who may supervise the number of apprentices that the board permits by regulation.

L.1979, c. 155, s. 2.



Section 52:17B-41.9B - Ophthalmic Technician; Qualifications

52:17B-41.9b. Ophthalmic technician; qualifications
A candidate shall qualify for examination and licensure as an ophthalmic technician upon providing the board with proof that he has served not less than 12 calendar months as an apprentice technician.

No one may apprentice pursuant to section 5 of P.L.1952, c. 336 (C. 52:17B-41.5) unless he is registered with the board. Employment as an apprentice technician shall require supervision by a licensed ophthalmic dispenser or licensed ophthalmic technician who may supervise the number of apprentices that the board permits by regulation. Any person who holds or obtains an ophthalmic technician license shall be eligible to register with the board as an apprentice dispenser, notwithstanding the failure of such applicant to possess a high school diploma or its equivalent. Subsequent to such registration, such person shall be deemed eligible to take the examination for licensure as an ophthalmic dispenser upon completion of 36 calendar months as an apprentice dispenser during which time he has satisfactorily completed not less than the requisite number of school hours of board-approved courses in ophthalmic science.

L.1979, c. 155, s. 4.



Section 52:17B-41.9C - Examinations; Retention; Inspection

52:17B-41.9c. Examinations; retention; inspection
The board shall maintain all examinations of candidates for licensure as ophthalmic dispensers and of candidates for licensure as ophthalmic technicians on file for at least one year. Upon written request to the board by a candidate, the board shall make his examination available for inspection by the candidate.

L.1979, c. 155, s. 5.



Section 52:17B-41.11 - Persons Who Have Practiced Two Years Before Enactment; License

52:17B-41.11. Persons who have practiced two years before enactment; license
All applicants who have been principally engaged in ophthalmic dispensing and in the preparation and processing of ophthalmic lenses and frames to prescriptions in the State of New Jersey for a period of two years prior to the effective day of this enactment, and whose applications, accompanied by a fee of twenty-five dollars ($25.00), have been properly filed prior to such day or within six months after said day, shall be issued a license.

All applicants who have been principally engaged as an ophthalmic technician in the preparation and processing of ophthalmic lenses and frames in the State of New Jersey for a period of two years prior to the effective day of this enactment, and whose applications, accompanied by a fee of ten dollars ($10.00), have been properly filed prior to such day or within six months after said day, shall be issued a license.

L.1952, c. 336, p. 1083, s. 11.



Section 52:17B-41.12 - License To Be Evidenced By Certificate; Fees; Persons Not Holding License Within 5 Years Of Application Must Pass Examination

52:17B-41.12. License to be evidenced by certificate; fees; persons not holding license within 5 years of application must pass examination
A license issued under the provisions of this act shall be evidenced by a certificate issued by the board. A fee shall be paid to the board, at the date of application for license, as follows: For licensed ophthalmic dispensers, twenty-five dollars ($25.00), and fifteen dollars ($15.00) for annual renewal of any such license. For licensed ophthalmic technicians, fifteen dollars ($15.00), and ten dollars ($10.00) for annual renewal of any such license. Any person licensed by said board who shall fail to renew his license within six months after the date of its expiration and shall, thereafter, desire to renew such license, shall pay to the board fifteen dollars ($15.00) for such renewal; provided, before granting a license to any applicant who has not held a license issued by said board within five years of the date of application, said board shall require such applicant to pass a standard examination satisfactory to said board and to pay to the board the fee required of original applicants.

L.1952, c. 336, p. 1084, s. 12.



Section 52:17B-41.13 - Forms For Application And Examination; Rules And Regulations

52:17B-41.13. Forms for application and examination; rules and regulations
The board shall prescribe and prepare the necessary forms for application and examination of candidates for certification hereunder and shall by its formally adopted rules and regulations establish the method and manner in which such application shall be filed and the examination held.

The board shall be authorized and empowered to promulgate such reasonable rules and regulations which shall be necessary to give full force and effect to the provisions of this act and to regulate the practice of ophthalmic dispensers and ophthalmic technicians in this State within the meaning hereof; provided, however, such rules and regulations are not inconsistent with the provisions of this act.

L.1952, c. 336, p. 1084, s. 13.



Section 52:17B-41.14 - Disposition Of Fees, Fines, Penalties And Other Moneys

52:17B-41.14. Disposition of fees, fines, penalties and other moneys
(a) All license, certificate, permit, registration and renewal fees prescribed by this act shall be paid into the State treasury through the Attorney General; and

(b) All fines, penalties and other moneys derived from the operation of, or payable pursuant to law to, the board shall be paid into the State treasury through the Attorney General.

Such fees, fines, penalties and other moneys so paid into the State treasury shall be placed to the credit of the board, and no part thereof may be disbursed or expended by the board for any purpose except in accordance with appropriations made by law, and then only upon warrant of the Director of the Division of Budget and Accounting in the Department of the Treasury on vouchers certified or approved by the president of the board.

L.1952, c. 336, p. 1085, s. 14.



Section 52:17B-41.15 - Budget Request For Appropriations

52:17B-41.15. Budget request for appropriations
On or before the fifteenth day of September in each year, the board shall prepare and submit to the Attorney General a budget request for appropriations for the board for the ensuing fiscal year. The budget request so prepared shall, upon approval of the Attorney General, be submitted to the State Treasurer.

L.1952, c. 336, p. 1085, s. 15.



Section 52:17B-41.16 - Surplus; Disposition

52:17B-41.16. Surplus; disposition
Any surplus remaining in any year to the credit of the board, after annual appropriations made as provided herein, shall be paid into and become part of the General Fund of the State.

L.1952, c. 336, p. 1085, s. 16.



Section 52:17B-41.17 - Advertisements By Ophthalmic Dispenser Or Ophthalmic Technician; Rebates Or Commissions

52:17B-41.17. Advertisements by ophthalmic dispenser or ophthalmic technician; rebates or commissions
It shall be lawful for an ophthalmic dispenser or ophthalmic technician to advertise; provided, that no mention shall be made, either directly or indirectly by any means whatsoever, of a discount, any definite or indefinite price or credit terms on corrective ophthalmic lenses, frames, complete prescription or corrective glasses; and provided, that such ophthalmic dispenser or ophthalmic technician does not advertise in any manner that would tend to mislead or deceive the public or that would in any manner discredit others in the eye care field. An ophthalmic dispenser or ophthalmic technician shall have the right with each individual patient to recommend an ophthalmologist or optometrist.

It shall be unlawful to advertise or employ displays in such a manner as to suggest, infer or indicate that persons licensed under this act are qualified to give professional advice concerning eye care.

It shall be unlawful for any ophthalmic dispenser or ophthalmic technician to use the word "licensed" or any of its synonyms.

It shall be unlawful for any ophthalmic dispenser or ophthalmic technician or employee or agent thereof or any other person on their behalf to offer to pay a rebate or commission in any form whatsoever to any ophthalmologist, refractionist, or optometrist in return for referring patients to anyone licensed under this act.

L.1952, c. 336, p. 1085, s. 17.



Section 52:17B-41.18 - Penalty

52:17B-41.18. Penalty
18. Any person who, after this act becomes operative, shall practice as a licensed ophthalmic dispenser or ophthalmic technician as defined in section five of this act, or hold himself out to be a qualified or licensed ophthalmic dispenser or ophthalmic technician, or designate himself by any other term or title which implies that he is an ophthalmic dispenser or ophthalmic technician without having been licensed as a qualified ophthalmic dispenser or ophthalmic technician, by the board, shall be liable to a penalty of two hundred dollars ($200.00), which penalty shall be recovered in a summary manner in the Superior Court in the manner prescribed by the rules of procedure for those courts.

L.1952,c.336,s.18; amended 1991,c.91,s.498.



Section 52:17B-41.23 - Partial Invalidity

52:17B-41.23. Partial invalidity
If any clause, sentence, paragraph or part of this act be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this act, and it is hereby declared to be the legislative intent that this act would have been adopted had such invalid provision not been included herein.

L.1952, c. 336, p. 1089, s. 23.



Section 52:17B-41.24 - Effective Date

52:17B-41.24. Effective date
This act shall become operative ninety days after its enactment.

L.1952, c. 336, p. 1089, s. 24.



Section 52:17B-41.25 - Short Title

52:17B-41.25. Short title
1. This act shall be known and may be cited as the "Contact Lens Dispenser Act."

L.1991,c.447,s.1.



Section 52:17B-41.26 - Definitions.

52:17B-41.26 Definitions.

2.As used in this act:

a."Practice of contact lens dispensing" means the sale or delivery of contact lenses to the patient based upon the prescription of powers for vision and specifications for contact lenses for the patient as provided by a licensed physician or optometrist. The practice includes, but is not limited to, the analysis and interpretation of prescriptions and specifications for contact lenses; the preparation of orders and the grinding for fabrication of contact lenses; the instruction of the patient as to the proper insertion, removal, care and the use of the contact lenses; and the duplication, reproduction and replacement of previously prepared contact lenses. For the purposes of this act, "contact lenses" shall include contact lenses without power, sometimes referred to as "plano" lenses.

b."Prescription" means written instructions or orders from a licensed physician or optometrist stating the powers of vision of a person.

c."Duplication" means the replacement or reproduction of contact lenses based upon a prescription or specifications of record.

L.1991,c.447,s.2; amended 2005, c.262, s.2.



Section 52:17B-41.27 - Ophthalmic Dispensers Authorized

52:17B-41.27. Ophthalmic dispensers authorized
3. Any ophthalmic dispenser licensed in New Jersey may engage in the practice of contact lens dispensing.

L.1991,c.447,s.3.



Section 52:17B-41.28 - Prescription Required

52:17B-41.28. Prescription required
4. A contact lens dispenser shall only dispense contact lenses upon a written prescription provided by a licensed physician or optometrist containing the powers of vision and specifications for contact lenses for the patient.

L.1991,c.447,s.4.



Section 52:17B-41.29 - Replacement Lenses On Prescription Or Record

52:17B-41.29. Replacement lenses on prescription or record
5. Previously dispensed contact lenses shall only be replaced, reproduced, or duplicated upon the prescription or specifications of record, a copy of which shall be provided by the original contact lens prescriber or dispenser upon the patient's request; provided that the prescription or specifications of record are not more than two years old.

L.1991,c.447,s.5.



Section 52:17B-41.30 - Release Of Patient's Prescription

52:17B-41.30. Release of patient's prescription
6. A licensed physician or optometrist shall release a copy of the patient's prescription containing a spectacle lens specification with contact lens specifications to any person qualified to dispense contact lenses upon the patient's request, except that nothing in this act shall require an optometrist or physician to write a prescription for contact lenses when, in the judgment of the optometrist or physician, it is contraindicated.

L.1991,c.447,s.6.



Section 52:17B-41.31 - Release Of Patient's Contact Lens Specifications

52:17B-41.31. Release of patient's contact lens specifications
7. Notwithstanding any rule or regulation to the contrary, the complete record of contact lens specifications shall be released by an optometrist or ophthalmologist to the patient or to another ophthalmologist, optometrist or ophthalmic dispenser licensed in the State of New Jersey upon either the oral or written request of the patient or professional acting on the patient's behalf.

L.1991,c.447,s.7.



Section 52:17B-42 - Pending Actions And Proceedings Not Affected

52:17B-42. Pending actions and proceedings not affected
This act shall not affect actions or proceedings, civil or criminal, brought by or against any of the respective boards, enumerated in section twenty-nine of this act and pending on the effective date hereof, and such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by such board as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any of such respective boards, and all such matters and proceedings pending before any such board on the effective date of this act shall be continued before such board.

L.1948, c. 439, p. 1720, s. 42.



Section 52:17B-43 - Licenses And Certificates Of Registration Not Affected

52:17B-43. Licenses and certificates of registration not affected
Nothing in this act shall affect the validity of any license, certificate of registration, or other authorization, heretofore issued to any person under any prior law, to practice any profession or to engage in any occupation governed or regulated by the provisions of this act or by any board enumerated in section twenty-nine of this act; but all persons holding such licenses, certificates of registration, or other authorization, shall in all other respects be subject to the provisions of this act and to the respective provisions of law governing or regulating such profession or occupation.

L.1948, c. 439, p. 1720, s. 43.



Section 52:17B-44 - Transfer Of Files, Records And Property

52:17B-44. Transfer of files, records and property
All files, books, papers, records, equipment and other property of any department, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Law and Public Safety or to any officer or agency designated, continued or constituted hereunder, shall, upon the effective date of this act be transferred to the officer or agency to which such assignment or transfer has been made hereunder.

L.1948, c. 439, p. 1720, s. 44.



Section 52:17B-45 - Orders, Rules And Regulations Not Affected

52:17B-45. Orders, rules and regulations not affected
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Law and Public Safety or to any officer or agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1948, c. 439, p. 1721, s. 45.



Section 52:17B-46 - Pending Actions Or Proceedings Against Department, Officer Or Agency Not Affected

52:17B-46. Pending actions or proceedings against department, officer or agency not affected
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Law and Public Safety or to any officer or agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Law and Public Safety or to any officer or agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, officer or agency on the effective date of this act shall be continued by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1948, c. 439, p. 1721, s. 46.



Section 52:17B-47 - Appropriations Transferred To Department Of Law And Public Safety

52:17B-47. Appropriations transferred to Department of Law and Public Safety
Except as provided in section thirty-eight hereof, all appropriations available and to become available to any department, commission, board, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Law and Public Safety or to any office or agency designated, continued or constituted therein, are hereby transferred to the Department of Law and Public Safety established hereunder, and shall be available for the objects and purposes for which appropriated.

L.1948, c. 439, p. 1721, s. 47.



Section 52:17B-48 - Vacancies

52:17B-48. Vacancies
Any vacancy occurring in the office of Superintendent of State Police, director of the Division of Alcoholic Beverage Control, director of the Division of Motor Vehicles or Superintendent of the Division of Weights and Measures shall be filled in the same manner as the original appointment.

L.1948, c. 439, p. 1722, s. 48.



Section 52:17B-49 - Employees Transferred

52:17B-49. Employees transferred
Such employees of any department, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Law and Public Safety or to any office or agency designated, continued or constituted therein, as the head of the department, office or agency to which such functions, powers and duties have been herein assigned or transferred, may determine are needed for the proper performance of the functions and duties imposed upon such department, office or agency, are hereby transferred to the department, office or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1948, c. 439, p. 1722, s. 49.



Section 52:17B-50 - Tenure, Civil Service, Pension Or Retirement Rights Not Affected

52:17B-50. Tenure, civil service, pension or retirement rights not affected
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1948, c. 439, p. 1722, s. 50.



Section 52:17B-51 - Definitions

52:17B-51. Definitions
Whenever the term "Attorney-General" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Attorney General designated herein as the head of the Department of Law and Public Safety established hereunder.

Whenever the term "Department of Law" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Law established hereunder.

Whenever the term "deputy Attorney-General" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to a deputy Attorney-General employed in the Division of Law established hereunder.

Whenever the term "assistant deputy Attorney-General" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to an assistant deputy Attorney-General employed in the Division of Law established hereunder.

Whenever the term "member of the Department of Law" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to a member of the Division of Law established hereunder.

Whenever the term "Department of Alcoholic Beverage Control" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Alcoholic Beverage Control established hereunder.

Whenever the term "State Commissioner of Alcoholic Beverage Control" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Alcoholic Beverage Control established hereunder.

Whenever the term "Department of Motor Vehicles" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Motor Vehicles established hereunder.

Whenever the term "Commissioner of Motor Vehicles" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Motor Vehicles established hereunder.

Whenever the term "Department of State Police" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of State Police established hereunder.

Whenever the term "Superintendent of State Police" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Superintendent of State Police designated as the head of the Division of State Police established hereunder.

Whenever the term "Department of Weights and Measures" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Weights and Measures established hereunder.

Whenever the term "State Superintendent of Weights and Measures" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Superintendent of the Division of Weights and Measures designated as the head of the Division of Weights and Measures established hereunder.

Whenever the term "Board of Tenement House Supervision of the State of New Jersey" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Board of Tenement House Supervision of the State of New Jersey constituted the Bureau of Tenement House Supervision in the Division of State Police established hereunder.

L.1948, c. 439, p. 1722, s. 51.



Section 52:17B-51.1 - Deputy Attorney-general To Include Assistant Attorney-general

52:17B-51.1. Deputy Attorney-General to include assistant Attorney-General
Whenever the term "deputy Attorney-General" occurs or any reference is made thereto in any other law heretofore enacted the same shall be deemed to include an "assistant Attorney-General" as well as a "deputy Attorney-General."

L.1953, c. 369, p. 1959, s. 6.



Section 52:17B-52 - Repeal

52:17B-52. Repeal
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 439, p. 1724, s. 52.



Section 52:17B-53 - Short Title

52:17B-53. Short title
This act shall be known as, and may be cited as, the "Department of Law and Public Safety Act of 1948."

L.1948, c. 439, p. 1724, s. 53.



Section 52:17B-54 - Effective Date

52:17B-54. Effective date
This act shall take effect on the first day of January, one thousand nine hundred and forty-nine, except that any appointment, and any confirmation or approval of any appointment permitted by this act may be made prior to such date.

L.1948, c. 439, p. 1724, s. 54.



Section 52:17B-66 - Legislative Declaration

52:17B-66. Legislative declaration
The Legislature of New Jersey hereby finds and declares that a serious need for improvement in the administration of local and county law enforcement exists in order to better protect the health, safety and welfare of its citizens; that police work, a basic adjunct of law enforcement administration, is professional in nature, and requires proper educational and clinical training in a State whose population is increasing in relation to its physical area, and in a society where greater reliance on better law enforcement through higher standards of efficiency is of paramount need; that the present need for improvement can be substantially met by the creation of a compulsory educational and training program for persons who seek to become permanent law enforcement officers wherein such persons will be required, while serving in a probationary capacity prior to permanent appointment, to receive efficient training in this profession provided at facilities selected, approved and inspected by a commission created for such purpose; and that by qualifying and becoming proficient in the field of law enforcement such persons shall individually and collectively better insure the health, safety and welfare of the citizens of this State in their respective communities.

L.1961, c. 56, p. 542, s. 1. Amended by L.1965, c. 8, s. 1, effective July 1, 1965.



Section 52:17B-67 - Definitions.

52:17B-67 Definitions.

2.As used in this act:

"Approved school" shall mean a school approved and authorized by the Police Training Commission to give police training courses or a training course for State and county corrections officers and juvenile detention officers as prescribed in this act.

"Commission" shall mean the Police Training Commission or officers or employees thereof acting on its behalf.

"County" shall mean any county which within its jurisdiction has or shall have a law enforcement unit as defined in this act.

"Law enforcement unit" shall mean any police force or organization in a municipality or county which has by statute or ordinance the responsibility of detecting crime and enforcing the general criminal laws of this State.

"Municipality" shall mean a city of any class, township, borough, village, camp meeting association, or any other type of municipality in this State which, within its jurisdiction, has or shall have a law enforcement unit as defined in this act.

"Permanent appointment" shall mean an appointment having permanent status as a police officer in a law enforcement unit as prescribed by Title 11A of the New Jersey Statutes, Civil Service Commission Rules and Regulations, or of any other law of this State, municipal ordinance, or rules and regulations adopted thereunder.

"Police officer" shall mean any employee of a law enforcement unit, including sheriff's officers and county investigators in the office of the county prosecutor, other than civilian heads thereof, assistant prosecutors and legal assistants, persons appointed pursuant to the provisions of R.S.40:47-19, persons whose duties do not include any police function, court attendants, State and county corrections officers, juvenile corrections officers and juvenile detention officers.

L.1961, c.56, s.2; amended 1971, c.321, s.1; 1985, c.491, s.1; 1988, c.176, s.2; 1995, c.280, s.54.



Section 52:17B-68 - Authority To Require Training Of Policemen Prior To Permanent Appointment; Exception.

52:17B-68 Authority to require training of policemen prior to permanent appointment; exception.

a.Every municipality and county shall authorize attendance at an approved school by persons holding a probationary appointment as a police officer, and every municipality and county shall require that no person shall hereafter be given or accept a permanent appointment as a police officer unless such person has successfully completed a police training course at an approved school; provided, however, that the commission may, in its discretion, except from the requirements of this section any person who demonstrates to the commission's satisfaction that he has successfully completed a police training course conducted by any Federal, State or other public or private agency, the requirements of which are substantially equivalent to the requirements of this act.

b.A police officer who is terminated from an agency for reasons of economy or efficiency shall be granted an exemption or waiver from retaking the basic training course if, within five years from the date of termination, the police officer is appointed to a similar law enforcement position in another agency or is reemployed by the agency from which he was terminated.

L.1961, c.56, s.3; amended 1965, c.8, s.2; 1967, c.252, s.1; 1971, c.321, s.2; 2011, c.158.



Section 52:17B-68.1 - Basic Training, Course For Investigators.

52:17B-68.1 Basic training, course for investigators.

5. a. A person appointed as an adult or juvenile corrections officer or as a juvenile detention officer by the State or county shall satisfactorily complete prior to permanent appointment a basic training course approved by the Police Training Commission. A corrections officer or juvenile detention officer who was appointed before the effective date of this act shall satisfactorily complete, within two years of the effective date of this act, an in-service basic training course approved by the Police Training Commission and designed to meet the training needs of corrections officers or juvenile detention officers with prior work experience.

A person may be exempt from the requirements of this section if that person has successfully completed training conducted by a federal, State or county agency the requirements of which are substantially equivalent to the requirements of a basic training course approved by the Police Training Commission pursuant to section 4 of this act.

b.A person shall be given a probationary appointment as a corrections officer or as a juvenile detention officer for a period of one year so that the person seeking permanent appointment may satisfactorily complete a basic training course for corrections officers or for juvenile detention officers conducted at a school approved by the Police Training Commission. The probationary time may exceed one year for those persons enrolled within the one-year period in a basic training course scheduled to end after the expiration of the one-year period. A person shall participate in a basic training course only if that person holds a probationary appointment and that person shall be entitled to a leave of absence with pay to attend a basic training course.

c.Prior to permanent appointment, a person appointed as an investigator in the Department of Corrections shall satisfactorily complete a basic course for investigators approved by the Police Training Commission.

L.1988,c.176,s.5; amended 2005, c.263.



Section 52:17B-69 - Probationary, Temporary Appointment As Police Officer.

52:17B-69 Probationary, temporary appointment as police officer.

4.Notwithstanding the provisions of R.S.11:22-6, a probationary or temporary appointment as a police officer may be made for a total period not exceeding one year for the purpose of enabling a person seeking permanent appointment to take a police training course as prescribed in this act, provided, however, that the time period may exceed one year for those persons enrolled prior to the one-year limit in a police training course scheduled to end subsequent to the one-year limit, and for those persons who, prior to the one-year limit, have been scheduled to attend a police training course which commences subsequent to the one-year limit. In no case shall any extension granted for the reasons herein listed exceed six months. Every person holding such a probationary or temporary appointment shall enroll in a police training course, and such appointee shall be entitled to a leave of absence with pay during the period of the police training course.

L.1961,c.56,s.4; amended 1974, c.186, s.1; 1998, c.146, s.1.



Section 52:17B-69.1 - Enrollment In Police Training Course For Persons Seeking Probationary, Temporary Appointment.

52:17B-69.1 Enrollment in police training course for persons seeking probationary, temporary appointment.

2. a. A person who does not hold a probationary or temporary appointment as a police officer, but who is seeking such an appointment may enroll in a police training course provided that person:

(1)meets the general qualifications for a police officer set forth in N.J.S.40A:14-122 and such other qualifications as the commission may deem appropriate; and

(2)applies to and is accepted by a commission approved school for admission to a police training course.

The person may be charged a fee by the commission or approved school, as the case may be, not exceeding that which the commission approved school charges a governmental employer for the training of an employee holding a probationary or temporary appointment.

An appointing authority may, at its discretion, reimburse a person who has completed a police training course pursuant to this section for all or part of the costs of training.

b.The commission, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this section.

L.1998,c.146,s.2.



Section 52:17B-69.2 - Eligibility For Appointment.

52:17B-69.2 Eligibility for appointment.

3.A person who completes a police training course pursuant to section 2 of P.L.1998, c.146 (C.52:17B-69.1) shall only be eligible for appointment as a permanent full-time member of a police department or force.

L.1998,c.146,s.3.



Section 52:17B-70 - Police Training Commission Established; Members; Terms.

52:17B-70 Police training commission established; members; terms.
5.There is hereby established in the Division of Criminal Justice in the Department of Law and Public Safety a Police Training Commission whose membership shall consist of the following persons:

a.Two citizens of this State who shall be appointed by the Governor with the advice and consent of the Senate for terms of three years commencing with the expiration of the terms of the citizen members, other than the representative of the New Jersey Office of the Federal Bureau of Investigation, now in office.

b.The president or other representative designated in accordance with the bylaws of each of the following organizations: the New Jersey State Association of Chiefs of Police; the New Jersey State Policemen's Benevolent Association, Inc.; the New Jersey State League of Municipalities; the New Jersey State Lodge, Fraternal Order of Police; the County Prosecutors' Association of New Jersey; the Sheriffs' Association of New Jersey; the Police Academy Directors Association; the New Jersey County Jail Wardens Association; the New Jersey Juvenile Detention Association; and the National Organization of Black Law Enforcement Executives.

c.The Attorney General, the Superintendent of State Police, the Commissioner of Education, the Secretary of Higher Education, the Commissioner of Corrections, and the Chairman of the State Parole Board, ex officio, or when so designated by them, their deputies.

d.The Special Agent in Charge of the State of New Jersey for the Federal Bureau of Investigation or a designated representative.

L.1961, c.56, s.5; amended 1964, c.94; 1971, c.41, s.1; 1975, c.163, s.1; 1985, c.491, s.2; 1988, c.176, s.3; 1992, c.15; 2005, c.268; 2009, c.30; 2015, c.258.



Section 52:17B-71 - Powers, Responsibilities, Duties Of Commission

52:17B-71.Powers, responsibilities, duties of commission

6. The commission is vested with the power, responsibility and duty:

a. To prescribe standards for the approval and continuation of approval of schools at which police training courses authorized by this act and in-service police training courses shall be conducted, including but not limited to presently existing regional, county, municipal and police chief association police training schools or at which basic training courses and in-service training courses shall be conducted for State and county juvenile and adult corrections officers and juvenile detention officers;

b. To approve and issue certificates of approval to such schools, to inspect such schools from time to time, and to revoke any approval or certificate issued to such schools;

c. To prescribe the curriculum, the minimum courses of study, attendance requirements, equipment and facilities, and standards of operation for such schools. Courses of study in crime prevention may be recommended to the Police Training Commission by the Crime Prevention Advisory Committee, established by section 2 of P.L.1985, c.1 (C.52:17B-77.1). The Police Training Commission may prescribe psychological and psychiatric examinations for police recruits while in such schools;

d. To prescribe minimum qualifications for instructors at such schools and to certify, as qualified, instructors for approved police training schools and to issue appropriate certificates to such instructors;

e. To certify police officers, corrections officers, juvenile corrections officers and juvenile detention officers who have satisfactorily completed training programs and to issue appropriate certificates to such police officers, corrections officers, juvenile corrections officers and juvenile detention officers;

f. To advise and consent in the appointment of an administrator of police services by the Attorney General pursuant to section 8 of P.L.1961, c.56 (C.52:17B-73);

g. (Deleted by amendment, P.L.1985, c.491.)

h. To make such rules and regulations as may be reasonably necessary or appropriate to accomplish the purposes and objectives of this act;

i. To make a continuous study of police training methods and training methods for corrections officers, juvenile corrections officers and juvenile detention officers and to consult and accept the cooperation of any recognized federal or State law enforcement agency or educational institution;

j. To consult and cooperate with universities, colleges and institutes in the State for the development of specialized courses of study for police officers in police science and police administration;

k. To consult and cooperate with other departments and agencies of the State concerned with police training or the training of corrections officers, juvenile corrections officers and juvenile detention officers;

l. To participate in unified programs and projects relating to police training and the training of corrections officers, juvenile corrections officers and juvenile detention officers sponsored by any federal, State, or other public or private agency;

m. To perform such other acts as may be necessary or appropriate to carry out its functions and duties as set forth in this act;

n. To extend the time limit for satisfactory completion of police training programs or programs for the training of corrections officers, juvenile corrections officers and juvenile detention officers upon a finding that health, extraordinary workload or other factors have, singly or in combination, effected a delay in the satisfactory completion of such training program;

o. To furnish approved schools, for inclusion in their regular police training courses and curriculum, with information concerning the advisability of high speed chases, the risk caused thereby, and the benefits resulting therefrom;

p. To review and approve new standards and course curricula developed by the Department of Corrections for both basic and in-service training of State and county corrections officers and juvenile detention officers. These courses for the State corrections officers and juvenile detention officers shall be centrally provided at the Corrections Officers' Training Academy of the Department of Corrections. Courses for the county corrections officers and juvenile detention officers shall also be centrally provided at the Corrections Officers' Training Academy unless an off-grounds training program is established by the county. A county may elect to establish and conduct a basic training program for corrections officers and juvenile detention officers seeking permanent appointment in that county. The Corrections Officers' Training Academy shall develop the curriculum of the basic training program to be conducted by a county;

q. To administer and distribute the monies in the Law Enforcement Officers Training and Equipment Fund established by section 9 of P.L.1996, c.115 (C.2C:43-3.3) and make such rules and regulations for the administration and distribution of the monies as may be necessary or appropriate to accomplish the purpose for which the fund was established.

L.1961,c.56,s.6; amended 1967, c.252, s.2; 1971, c.321, s.3; 1974, c.186, s.2; 1979, c.102; 1985, c.1, s.1; 1985, c.491, s.3; 1988, c.176, s.4; 1995, c.280, s.55; 1996, c.115, s.6.



Section 52:17B-71.1 - Grant, Conveyance, Devise, Bequest, Or Donation To Maintenance And Use Of Commission

52:17B-71.1. Grant, conveyance, devise, bequest, or donation to maintenance and use of commission
Subject to approval by the Attorney General and the Director of the Division of Budget and Accounting, the commission may accept on behalf of the State and administer for the State any grant, conveyance, devise, bequest, or donation to be applied, principal or income, or both, for the purposes specified in such grant, conveyance, devise, bequest, or donation to the maintenance and use of the commission.

L.1967, c. 252, s. 3.



Section 52:17B-71.2 - Legislative Findings

52:17B-71.2. Legislative findings
The Legislature finds and declares that the amount and quality of a policeman's education often determines the value of his contribution to the community, and the degree of proficiency with which he performs his duties. An educated policeman is a better public employee since his viewpoint, understanding and awareness have been broadened beyond the narrow confines of police "work." However, because of the present level of police salaries the recruiting of applicants with college degrees or some higher education is very difficult. Therefore, if the goal of a better educated police personnel is to be realized, some incentive must be provided to encourage present members of police departments to achieve the advantages of higher education. The Legislature seeks to provide this incentive by authorizing the Police Training Commission to provide scholarships for those policemen who wish to pursue the advantages of higher education and by providing payment by the State for the costs of such scholarships.

L.1968, c. 265, s. 1, eff. Sept. 1, 1968.



Section 52:17B-71.3 - "Policeman" Defined

52:17B-71.3. "Policeman" defined
"Policeman" as used herein shall mean any permanent fulltime active member of any police force or organization of any municipality or county, or the State Police.

L.1968, c. 265, s. 2, eff. Sept. 1, 1968. Amended by L.1975, c. 163, s. 2, eff. July 23, 1975.



Section 52:17B-71.4 - Granting Scholarships; Review And Approval; Preferential Treatment

52:17B-71.4. Granting scholarships; review and approval; preferential treatment
The granting of undergraduate scholarships to policemen shall be determined by the Police Training Commission, subject to the review and approval of the governing body of the municipality or county. However, no scholarship shall be granted under any such program to any person who is not a full-time policeman, nor shall a leave of absence be granted to any scholarship recipient for educational purposes. A scholarship recipient may be given consideration, by the governing body of the municipality or county as to work assignments and hours, but no other preferential treatment shall be given to him.

L.1968, c. 265, s. 3, eff. Sept. 1, 1968.



Section 52:17B-71.5 - Amount Of Scholarship; Part-time Study

52:17B-71.5. Amount of scholarship; part-time study
Each undergraduate scholarship granted pursuant to any such program shall entitle the recipient thereof to an amount not to exceed $500.00 per academic year, or the amount charged for tuition for a regular academic year by the institution where the scholarship is used, whichever is the smaller amount. The undergraduate scholarship may be used for part-time study in any institution of collegiate grade which offers a college curriculum leading to or accreditable toward an undergraduate baccalaureate or associated degree and which is accredited by the board of higher education.

L.1968, c. 265, s. 4, eff. Sept. 1, 1968.



Section 52:17B-71.6 - Period Of Scholarship; Proration

52:17B-71.6. Period of scholarship; proration
Each undergraduate scholarship shall be for a period of no more than 4 academic years. However, scholarships may be awarded on a partial basis for the prorated cost per credit hour, but a recipient must complete his course of studies within 8 calendar years.

L.1968, c. 265, s. 5, eff. Sept. 1, 1968.



Section 52:17B-71.7 - Rules And Regulations

52:17B-71.7. Rules and regulations
The Police Training Commission shall promulgate such rules and regulations as are necessary to carry out the provisions of this act.

L.1968, c. 265, s. 6, eff. Sept. 1, 1968.



Section 52:17B-71.8 - Training Course For Safe Schools Resource Officers, Liaisons To Law Enforcement.

52:17B-71.8 Training course for safe schools resource officers, liaisons to law enforcement.

2. a. The Police Training Commission in the Division of Criminal Justice in the Department of Law and Public Safety, in consultation with the Attorney General, shall develop a training course for safe schools resource officers and public school employees assigned by a board of education to serve as a school liaison to law enforcement. The Attorney General, in conjunction with the Police Training Commission, shall ensure that the training course is developed within 180 days of the effective date of this act. The course shall at a minimum provide comprehensive and consistent training in current school resource officer practices and concepts. The course shall include training in the protection of students from harassment, intimidation, and bullying, including incidents which occur through electronic communication. The course shall be made available to:

(1)any law enforcement officer or public school employee referred by the board of education of the public school to which assignment as a safe schools resource officer or school liaison to law enforcement is sought; and

(2)any safe schools resource officer or school liaison to law enforcement assigned to a public school prior to the effective date of P.L.2005, c.276 (C.52:17B-71.8 et al.).

b.The training course developed by the commission pursuant to subsection a. of this section shall be offered at each school approved by the commission to provide police training courses pursuant to the provisions of P.L.1961, c.56 (C.52:17B-66 et seq.). The commission shall ensure that an individual assigned to instruct the course is proficient and experienced in current school resource officer practices and concepts.

c.The commission shall award a certificate to each individual who successfully completes the course.

d.The Police Training Commission, in consultation with the Commissioner of Education, shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to implement the provisions of this section.

L.2005, c.276, s.2; amended 2010, c.122, s.15.



Section 52:17B-71.9 - Adoption Of Training Course By Police Training Commission.

52:17B-71.9 Adoption of training course by Police Training Commission.

4. a. The Police Training Commission in the Department of Law and Public Safety shall adopt a training course regarding the risks associated with autism or an intellectual or other developmental disability and appropriate recognition and response techniques concerning these disabilities based on the curriculum developed by the Departments of Health and Senior Services and Human Services pursuant to subsection a. of section 2 of P.L.2008, c.80 (C.26:2-190). The training course shall be administered by the employing agency as part of the in-service training provided to each local police officer in each law enforcement unit operating in this State.

b.Prior to being appointed to permanent status as a local police officer in a law enforcement unit, an individual shall be required to complete the training course adopted under subsection a. of this section. Every local police officer appointed prior to the effective date of this act shall, within 36 months of the effective date of this act, satisfactorily complete a training course in recognition and response techniques concerning these disabilities.

c.The Police Training Commission shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2008, c.80, s.4.



Section 52:17B-71.10 - Definitions Relative To Police Training.

52:17B-71.10 Definitions relative to police training.

1. a. As used in this act:

"Approved school" means a school approved and authorized by the Police Training Commission to give police training courses.

"Basic course" means an entry-level police training course designed for trainees.

"Commission" means the Police Training Commission established pursuant to section 5 of P.L.1961, c.56 (C.52:17B-70).

b.Notwithstanding the provisions of any statute, rule or regulation to the contrary, an approved school located in a city of the first class or a city of the second class having a population of not less than 85,000 or more than 150,000 according to the 2000 federal decennial census may continue operations so long as that school conducts a minimum of one basic course annually.

L.2009, c.222, s.1.



Section 52:17B-72 - Effect Of Act Upon Powers And Duties Of Municipalities And Counties And Civil Service

52:17B-72. Effect of act upon powers and duties of municipalities and counties and civil service
Except as expressly provided in this act, nothing herein contained shall be deemed to limit the powers, rights, duties or responsibilities of municipal or county governments, nor to affect provisions of Title 11 of the Revised Statutes.

L.1961, c. 56, p. 546, s. 7.



Section 52:17B-73 - Organization Of Commission; Quorum

52:17B-73. Organization of commission; quorum
Organization of commission; quorum. The Attorney General shall be the chairman of the commission. The Attorney General is empowered to appoint an administrator of police services to the commission after obtaining the advice and consent of the commission and may employ other persons as may be necessary to carry out the provisions of this act, and to fix their compensation and the compensation of the administrator of police services within the limits of available appropriations. The commission, at its initial organization meeting to be held promptly after the appointment and qualification of its members, and thereafter at each annual organization meeting to be held on the first Monday in February, shall select a vice-chairman from among its members, and shall meet at such other times within the State of New Jersey as it may determine. A majority of the commission shall constitute a quorum for the transaction of any business, the performance of any duty, or for the exercise of any of its powers.

L. 1961, c. 56, p. 546, s. 8. Amended by L. 1971, c. 41, s. 2, eff. March 4, 1971; L. 1985, c. 491, s. 4, eff. Jan. 21, 1986.



Section 52:17B-74 - Minutes And Other Records

52:17B-74. Minutes and other records
The commission shall maintain minutes of its meetings and such other records as it deems necessary.

L.1961, c. 56, p. 546, s. 9.



Section 52:17B-75 - Reimbursement For Expenses

52:17B-75. Reimbursement for expenses
The members of the commission shall receive no salary but all members except those designated in subsection c. of section 5 of this act shall be reimbursed for their reasonable expenses lawfully incurred in the performance of their official functions.

L.1961, c. 56, p. 546, s. 10. Amended by L.1963, c. 81, s. 13.



Section 52:17B-76 - Annual Report

52:17B-76. Annual report
The commission shall report at least annually to the Governor and the Legislature as to its activities.

L.1961, c. 56, p. 546, s. 11.



Section 52:17B-77 - Appropriation

52:17B-77. Appropriation
There is hereby appropriated the sum of $25,000.00 to establish and maintain the commission.

L.1961, c. 56, p. 546, s. 12.



Section 52:17B-77.3 - Recommendation Of Standards.

52:17B-77.3 Recommendation of standards.
4.The committee shall recommend standards for training programs in crime prevention to be offered to law enforcement officers at schools approved and authorized by the Police Training Commission.

1985, c.1, s.4.



Section 52:17B-77.4 - Senior Citizens Crime Prevention Program

52:17B-77.4. Senior citizens crime prevention program

1. The Attorney General, in consultation with the Crime Prevention Advisory Committee established under the provisions of P.L.1985, c.1 (C.52:17B-77.1 et seq.), the county prosecutors of this State, and the American Association of Retired Persons, shall develop and establish a senior citizens crime prevention program. The program shall include, but not be limited to:

a.Informational services and educational awareness programs specifically designed to address the needs of senior citizens in the areas of personal safety, home security, and those types of non-violent property crimes to which senior citizens are especially susceptible, such as scams and swindles;

b.Information and training programs relating to the organization and operation of specialized neighborhood watch and crime prevention programs; and

c.Informational services and educational awareness programs for county and municipal law enforcement departments to assist them in meeting the specialized needs of the senior citizens in their communities and which may include an outline of suggested programs and services a county and municipal law enforcement department may initiate to address those special needs, such as the establishment of a senior citizens bureau within the department to provide and coordinate the community's senior citizens crime prevention programs and activities.

L.1997,c.73,s.1.



Section 52:17B-77.5 - Conduct Of Senior Citizens Crime Prevention Program At County Level

52:17B-77.5. Conduct of senior citizens crime prevention program at county level

2. The Attorney General shall transmit a copy of the senior citizens crime prevention program developed pursuant to section 1 of this act to each county and municipal law enforcement department situated within the State. Each county prosecutor may conduct such informational and training seminars for county and municipal law enforcement officers as shall be deemed appropriate and necessary to effectively implement the senior citizens crime prevention program in the county.

L.1997,c.73,s.2.

52:17B-77.6 Liability to State law enforcement agency for training; terms defined.

4. a. If a person who was appointed to a State law enforcement agency resigns and is subsequently appointed to a county or municipal law enforcement agency, a police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.), another State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and if that person held a probationary appointment at the time of resignation or held a permanent appointment for 30 days or less prior to resignation, the appointing county or municipal law enforcement agency, educational institution, State law enforcement agency or the New Jersey Transit Corporation shall be liable to the State law enforcement agency for the total certified costs incurred by the corporation in the examination, hiring, and training of the person.

b.If a person who was appointed to a State law enforcement agency resigns and is subsequently appointed to a county or municipal law enforcement agency, a police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.), another State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and if that person held a permanent appointment for more than 30 days but less than two years at the time of resignation, the appointing county or municipal law enforcement agency, educational institution or State law enforcement agency, or the New Jersey Transit Corporation, shall be liable to the State law enforcement agency for one-half of the total certified costs incurred by the agency in the examination, hiring, and training of the person.

c.The appointing county or municipal law enforcement agency, educational institution, State law enforcement agency or the New Jersey Transit Corporation shall notify the former employer immediately upon the appointment of an employee formerly employed by the State law enforcement agency and shall reimburse the agency within 120 days of the receipt of the certified costs.

d.As used in this section:

"County or municipal law enforcement agency" means and includes, but is not limited to, a county or municipal police department or force, a county corrections department and a county sheriff's office.

"Examination costs" means and includes, but is not limited to, the costs of all qualifying examinations and public advertisements for these examinations.

"State law enforcement agency" means and includes, but is not limited to, the police department of a State agency and the State Department of Corrections, but does not include the State Police

"Training costs" means the police training course fees and the base salary received while attending the police training course as required by section 2 of P.L.1989, c.291 (C.27:25-15.1).

L.2000,c.106,s.4.



Section 52:17B-77.6 - Liability To State Law Enforcement Agency For Training; Terms Defined.

52:17B-77.6 Liability to State law enforcement agency for training; terms defined.

4. a. If a person who was appointed to a State law enforcement agency resigns and is subsequently appointed to a county or municipal law enforcement agency, a police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.), another State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and if that person held a probationary appointment at the time of resignation or held a permanent appointment for 30 days or less prior to resignation, the appointing county or municipal law enforcement agency, educational institution, State law enforcement agency or the New Jersey Transit Corporation shall be liable to the State law enforcement agency for the total certified costs incurred by the corporation in the examination, hiring, and training of the person.

b.If a person who was appointed to a State law enforcement agency resigns and is subsequently appointed to a county or municipal law enforcement agency, a police department of an educational institution pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.), another State law enforcement agency or the New Jersey Transit Police Department pursuant to section 2 of P.L.1989, c.291 (C.27:25-15.1) within 120 days of resignation, and if that person held a permanent appointment for more than 30 days but less than two years at the time of resignation, the appointing county or municipal law enforcement agency, educational institution or State law enforcement agency, or the New Jersey Transit Corporation, shall be liable to the State law enforcement agency for one-half of the total certified costs incurred by the agency in the examination, hiring, and training of the person.

c.The appointing county or municipal law enforcement agency, educational institution, State law enforcement agency or the New Jersey Transit Corporation shall notify the former employer immediately upon the appointment of an employee formerly employed by the State law enforcement agency and shall reimburse the agency within 120 days of the receipt of the certified costs.

d.As used in this section:

"County or municipal law enforcement agency" means and includes, but is not limited to, a county or municipal police department or force, a county corrections department and a county sheriff's office.

"Examination costs" means and includes, but is not limited to, the costs of all qualifying examinations and public advertisements for these examinations.

"State law enforcement agency" means and includes, but is not limited to, the police department of a State agency and the State Department of Corrections, but does not include the State Police

"Training costs" means the police training course fees and the base salary received while attending the police training course as required by section 2 of P.L.1989, c.291 (C.27:25-15.1).

L.2000,c.106,s.4.



Section 52:17B-77.7 - Findings, Declarations Relative To Alzheimer's Disease.

52:17B-77.7 Findings, declarations relative to Alzheimer's disease.
1.The Legislature finds and declares that:

a.Alzheimer's disease is a progressive neurodegenerative disorder causing dementia and resulting in such conditions as anxiety, poor judgement, confusion, mood swings and loss of intellectual functioning;

b.Of the four million Americans currently diagnosed with Alzheimer's disease, 60% of them will become disoriented and wander off at some point during the disease;

c.If a person with Alzheimer's disease wanders off and is not found within the first 24 hours, there is a nearly 50% chance the person will be at risk for serious injury or death;

d.Safe Return is a national identification, support and registration program working in conjunction with local law enforcement agencies to safely return individuals with Alzheimer's disease and related disorders, who become lost, to their families and caregivers; and

e.It is in the interest of protecting the health and welfare of our State residents diagnosed with Alzheimer's disease and related disorders to establish a requirement that all State Police and local law enforcement personnel receive instruction on the utilization of the Safe Return program to facilitate the safe recovery of those who wander off and become lost.

L.2005,c.72,s.1.



Section 52:17B-77.8 - Training Protocols For Law Enforcement For Safe Return Program.

52:17B-77.8 Training protocols for law enforcement for Safe Return Program.
2. a. The Department of Law and Public Safety shall establish training protocols for the State Police and local law enforcement personnel in the utilization of the Safe Return program to facilitate the safe recovery of individuals with Alzheimer's disease and related disorders who wander off and become lost.

b.These training protocols shall include, but need not be limited to, the following:

(1)guidelines for identifying persons with Alzheimer's disease and related disorders;

(2)guidelines on communicating with persons with Alzheimer's disease and related disorders;

(3)guidelines for caring for persons with Alzheimer's disease and related disorders who become lost and disoriented; and

(4)guidelines for instruction on the procedures the Safe Return program uses in locating lost individuals with Alzheimer's disease and related disorders.

L.2005,c.72,s.2.



Section 52:17B-77.9 - In-service Training.

52:17B-77.9 In-service training.
3.The State Police or a local law enforcement agency may provide in-service training of its personnel according to the training protocols established by the Department of Law and Public Safety pursuant to section 2 of P.L.2005, c.72 (C.52:17B-77.8) on the specialized needs of persons with Alzheimer's disease and related disorders who become lost.

L.2005,c.72,s.3.



Section 52:17B-77.10 - Rules, Regulations.

52:17B-77.10 Rules, regulations.
4.The Attorney General may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations to effectuate the purposes of this act.

L.2005,c.72,s.4.



Section 52:17B-77.11 - Training Programs.

52:17B-77.11 Training programs.
6.The appropriate agency head shall approve appropriate training programs for law enforcement officers, parole officers and any other persons charged with the enforcement of P.L.2007, c.219 (C.2C:43-6.6 et al.). Appropriate programs shall include, at a minimum, instruction in conducting investigations in which computers, telecommunications devices and other high technology instruments are utilized in the commission of sex offenses. The programs also may include instruction in techniques of forensic recovery, evidence preservation and analysis of data in computer systems seized because of criminal or unlawful activity.

L.2007,c.219,s.6.



Section 52:17B-77.12 - Required Training Concerning Bias Intimidation Crimes For Police Officers.

52:17B-77.12 Required training concerning bias intimidation crimes for police officers.

6.The Police Training Commission shall require all new police officers to complete two hours of training, which may include interactive training, in identifying, responding to, and reporting bias intimidation crimes. The Police Training Commission shall develop or revise the training course in consultation with the New Jersey Human Relations Council established pursuant to section 1 of P.L.1997, c.257 (C.52:9DD-8). The training course shall include the following topics:

a.features that identify or could identify a bias intimidation crime;

b.laws dealing with bias intimidation crimes;

c.law enforcement procedures, reporting, and documentation of bias intimidation crimes; and

d.techniques and methods to handle incidents of bias intimidation crimes, including training on how to deal sensitively with victims and referring victims of bias intimidation crimes to organizations that provide assistance and compensation to victims.

L.2007, c.303, s.6.



Section 52:17B-77.13 - Development, identification of uniform cultural diversity training course materials, online tutorial.

52:17B-77.13 Development, identification of uniform cultural diversity training course materials, online tutorial.
1. a. The Department of Law and Public Safety shall develop or identify uniform cultural diversity training course materials and an online tutorial that shall include instruction designed to promote positive interaction with, and community outreach to, all residents within a community, including residents of all racial, ethnic, and religious backgrounds and lesbian, gay, bisexual, and transgender individuals residing within the community. Components of the training course materials and online tutorial shall include, but not be limited to, instruction on:

(1) the various cultural communities and the effects of diversity on community relations within a community;

(2) appropriate methods by which an officer may interact with people of various cultures and religions in the community, with an emphasis on officer safety skills and conflict resolution techniques;

(3) best practices in law enforcement techniques when analyzing and solving local neighborhood problems, meeting with community groups, and working with citizens on crime prevention programs; and

(4) the impact that police diversity skills have on overall law enforcement effectiveness.

b. The Department of Law and Public Safety shall cause the training course materials and online tutorial developed or identified pursuant to subsection a. of this section to be made available to every State, county, and municipal law enforcement department in the State and to each campus police department at an institution of higher education in the State that appoints police officers pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.) for use in providing officer training and information promoting community outreach efforts within the law enforcement department's community.

c. The Department of Law and Public Safety shall periodically assess the training course materials and online tutorial developed or identified pursuant to subsection a. of this section and update them where the department finds appropriate.

L.2016, c.23, s.1.



Section 52:17B-77.14 - Provision of in-service training.

52:17B-77.14 Provision of in-service training.
2. Every State, county, and municipal law enforcement department in the State and every campus police department at an institution of higher education in the State that appoints police officers pursuant to P.L.1970, c.211 (C.18A:6-4.2 et seq.) may provide in-service training of its personnel utilizing the training course materials or online tutorial developed or identified by the Department of Law and Public Safety pursuant to section 1 of P.L.2016, c.23 (C.52:17B-77.13).

L.2016, c.23, s.2.



Section 52:17B-78 - Short Title

52:17B-78. Short title
This act shall be known as, and may be cited as, the "State Medical Examiner Act."

L.1967, c. 234, s. 1, eff. Jan. 1, 1968.



Section 52:17B-79 - Office Of State Medical Officer; Creation; State Medical Examiner; Qualifications; Appointment; Term; Compensation; Employees And Assistants

52:17B-79. Office of state medical officer; creation; state medical examiner; qualifications; appointment; term; compensation; employees and assistants
There is hereby established in the Division of Criminal Justice in the State Department of Law and Public Safety the office of the "State Medical Examiner" which shall be under the immediate supervision of an officer to be known as the State Medical Examiner who shall be a duly licensed physician, a graduate of a regularly chartered and legally constituted medical school or college and a qualified forensic pathologist. He shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve for a term of 5 years and until his successor is appointed and has qualified. He shall receive such salary as shall be provided by law. The Attorney General shall, subject to provisions of Title 11 of the Revised Statutes relating to Civil Service, appoint such other personnel as he may consider necessary for the efficient performance of the work of the division. He shall prescribe the duties of all such persons thus appointed and shall fix their compensation within the limits of available appropriations.

L.1967, c. 234, s. 2, eff. Jan. 1, 1968. Amended by L.1972, c. 13, s. 1, eff. April 17, 1972.



Section 52:17B-79.1 - Continuation In Office Of State Medical Officer

52:17B-79.1. Continuation in office of state medical officer
The State Medical Examiner in office shall continue in office for the term for which appointed and until his successor is appointed.

L.1972, c. 13, s. 2, eff. April 17, 1972.



Section 52:17B-79.2 - Transfer To Office Of State Medical Examiner From Division Of State Medical Examination; Method

52:17B-79.2. Transfer to office of state medical examiner from division of state medical examination; method
The transfer to be made pursuant to this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 13, s. 3, eff. April 17, 1972.



Section 52:17B-80 - Supervision And Enforcement; Rules And Regulations

52:17B-80. Supervision and enforcement; rules and regulations
The State Medical Examiner shall have general supervision over the administration of and shall enforce the provisions of this act. He shall have general supervision over all county medical examiners. He shall promulgate such rules and regulations as he may deem necessary to effectuate the provisions of this act.

L.1967, c. 234, s. 3, eff. Jan. 1, 1968.



Section 52:17B-81 - Facilities, Equipment And Supplies

52:17B-81. Facilities, equipment and supplies
The Attorney General shall provide the State Medical Examiner with such laboratories, furniture, equipment, records and supplies as may be required in the conduct of his office. The Attorney General may, if he deems it advisable to do so, enter into agreements with the State Department of Health or with any State-operated college or school of medicine or public hospital for the use of certain of its laboratories, morgues and other technical facilities, and space in its buildings as offices and laboratories for the State Medical Examiner and his staff. In the discretion of the Attorney General, the State Medical Examiner and his assistants may be made available to such educational institutions for the teaching of legal medicine and other subjects closely related to their duties.

L.1967, c. 234, s. 4, eff. Jan. 1, 1968.



Section 52:17B-83 - County Medical Examiner; Appointment; Term

52:17B-83. County medical examiner; appointment; term
6. The office of county medical examiner is hereby created and shall be maintained in each county, except that several counties may jointly maintain the office on a cooperative basis. The office shall be directed by a county medical examiner who shall be appointed by the board or boards of chosen freeholders of the county or counties maintaining such office for a term of five years; provided, however, that any person in office as county physician or chief medical examiner on the effective date of this act shall continue as county medical examiner until the expiration of the term for which he was appointed. The county medical examiner shall be a licensed physician, of recognized ability and good standing in his community, with such training or experience as may be prescribed by standards promulgated by the State Medical Examiner by rule or regulation.

If the board of chosen freeholders shall fail to appoint a county medical examiner or if the office of county medical examiner shall become vacant or upon the written request of any assignment judge of the Superior Court or of the board of chosen freeholders of the county, the State Medical Examiner shall designate one of his assistants to perform the duties of the office. Whenever the State Medical Examiner shall have taken over the duties of a county medical examiner, he shall have all the authority conferred by law upon a county medical examiner and he may appoint such assistants, aides, investigators or other personnel as he may deem necessary. In such event, the treasurer of the county or counties, as the case may be, shall reimburse the Office of the State Medical Examiner or its designee for all costs incurred in properly conducting the county's death investigations and performing all other functions of the county medical examiner.

The State Medical Examiner may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this section.

L.1967,c.234,s.6; amended 1971, c.131, s. 1; 1991, c. 91, s.499; amended 1995,c.154.



Section 52:17B-84 - Deputy Or Assistant County Medical Examiners; Appointment

52:17B-84. Deputy or assistant county medical examiners; appointment
The county medical examiner may, subject to the approval of the board of chosen freeholders, appoint and prescribe the duties of such deputy or assistant county medical examiners and other personnel required for the proper performance of the duties of the office. The deputy and assistant county medical examiners shall be licensed physicians and shall possess such qualifications as shall be determined by the county medical examiner after consultation with the State Medical Examiner.

L.1967, c. 234, s. 7, eff. Jan. 1, 1968.



Section 52:17B-85 - Salaries And Expenses; Quarters And Equipment

52:17B-85. Salaries and expenses; quarters and equipment
The salaries and expenses incurred by the office of county medical examiner shall be included in the annual budget of the county or counties served by such office and the respective boards of chosen freeholders shall fix the compensation to be paid the county medical examiner, deputy and assistant medical examiners and other personnel of the office. The board or boards of chosen freeholders shall provide suitable quarters and equipment necessary for the performance of the duties of the office of county medical examiners.

L.1967, c. 234, s. 8, eff. Jan. 1, 1968.



Section 52:17B-86 - Investigation Of Deaths; Causes

52:17B-86. Investigation of deaths; causes
An investigation shall be conducted in the manner hereinafter described in the case of all human deaths from the following causes:

a. Violent deaths, whether apparently homicidal, suicidal or accidental, including but not limited to death due to thermal, chemical, electrical or radiation injury and deaths due to criminal abortion, whether apparently self-induced or not;

b. Deaths not caused by readily recognizable disease, disability or infirmity;

c. Deaths under suspicious or unusual circumstances;

d. Deaths within 24 hours after admission to a hospital or institution;

e. Deaths of inmates of prisons;

f. Deaths of inmates of institutions maintained in whole or in part at the expense of the State or county, where the inmate was not hospitalized therein for organic disease;

g. Deaths from causes which might constitute a threat to public health;

h. Deaths related to disease resulting from employment or to accident while employed; and

i. Sudden or unexpected deaths of infants and children under 3 years of age and fetal deaths occurring without medical attendance.

L.1967, c. 234, s. 9, eff. Jan. 1, 1968. Amended by L.1980, c. 167, s. 1, eff. Dec. 11, 1980.



Section 52:17B-87 - Notification Of County Medical Examiner And Prosecutor

52:17B-87. Notification of county medical examiner and prosecutor
Upon the death of any person from any of the causes mentioned in section 9 of this act it shall be the duty of the physician in attendance, any law enforcement officer having knowledge of such death, the funeral director, or any other person present, to notify immediately the county medical examiner and the county prosecutor of the county wherein the death occurred of the known facts concerning the time, place, manner and circumstances of such death. Immediately upon receipt of such notification, the said medical examiner or his deputy or assistant shall go to the dead body and take charge of the same. He shall fully investigate the essential facts concerning the medical causes of death and take the names and addresses of as many witnesses thereto as may be practicable to obtain, and, before leaving the premises shall reduce such facts, as he may deem necessary to writing and file the same in his office and which shall be made available to the county prosecutor at his request. The police officer present at such investigation, or if no officer be present, then the medical examiner shall, in the absence of the next of kin of the deceased person, take possession of all property of value found on such person, make an exact inventory thereof on his report and deliver such property to the police department of the municipality wherein the death occurred, which shall surrender the same to the person entitled to its custody or possession. The medical examiner shall take possession of any objects or articles which, in his opinion, may be useful in establishing the cause of death, and deliver them to the county prosecutor.

L.1967, c. 234, s. 10, eff. Jan. 1, 1968.



Section 52:17B-88 - Findings; Report; Autopsy; Transportation Of Body.

52:17B-88 Findings; report; autopsy; transportation of body.

11.If the cause of such death shall be established beyond a reasonable doubt, the county medical examiner shall reduce his findings to writing and promptly make a full report thereof to the State Medical Examiner and to the county prosecutor on forms to be prescribed by the State Medical Examiner for such purpose. If, however, in the opinion of the county medical examiner, the State Medical Examiner, an assignment judge of the Superior Court, the county prosecutor or the Attorney General, an autopsy is necessary, or if, in cases where the suspected cause of death of a child under one year of age is sudden infant death syndrome or the child is between one and three years of age and the death is sudden and unexpected, and an investigation has been conducted under the provisions of section 9 of P.L.1967, c.234 (C.52:17B-86), and the parent, parents or legal guardian of the child request an autopsy, the same shall be performed, by (1) the State Medical Examiner, or an assistant designated by him or by (2) the county medical examiner or a deputy or assistant county medical examiner provided either has the recognized training or experience in forensic pathology or by (3) such competent forensic pathologists as may be authorized by the State Medical Examiner; except that when the suspected cause of death of a child under one year of age is sudden infant death syndrome or the child is between one and three years of age and the death is sudden and unexpected, upon the request of the parent, parents or legal guardian of the child, a pediatric pathologist, if available, shall assist in the performance of the autopsy under the direction of a forensic pathologist. The county medical examiner shall notify the parent, parents or legal guardian of the child that they may request that a pediatric pathologist assist in the performance of the autopsy. A detailed description of the findings written during the progress of such autopsy and the conclusions drawn therefrom shall thereupon be filed in the offices of the State Medical Examiner, the county medical examiner and the county prosecutor. The county medical examiner shall make available a copy of these findings and conclusions to the closest surviving relative of the decedent within 90 days of the receipt of a request therefor, unless the death is under active investigation by a law enforcement agency. If the suspected cause of death of a child under one year of age is sudden infant death syndrome or if the child is between one and three years of age and the death is sudden and unexpected, the findings and conclusions shall be reported to the child's parent, parents or legal guardian and the State Department of Health and Senior Services within 48 hours after the death of the child.

It shall be the duty of any county medical examiner to call upon the State Medical Examiner or an assistant State medical examiner, or other person authorized and designated by the State Medical Examiner, to make an examination or perform an autopsy whenever he deems it necessary or desirable, and it shall be the duty of the State Medical Examiner or assistant State medical examiner to perform such examination, except in such cases as a competent pathologist is so authorized by the State Medical Examiner to perform such autopsy. The necessary expenses for transportation of a body for autopsy by the State Medical Examiner or an assistant State medical examiner or an authorized pathologist and such reasonable fee payable to the authorized pathologist as has been approved by the State Medical Examiner for each autopsy such authorized pathologist may perform shall be paid by the State.

L.1967,c.234,s.11; amended 1980, c.167, s.2; 1989, c.323; 2000, c.24, s.1.



Section 52:17B-88.1 - Definitions

52:17B-88.1. Definitions
As used in this act:

a. "Compelling public necessity" means

(1) That the dissection or autopsy is essential to the criminal investigation of a homicide of which the decedent is the victim; or

(2) That the discovery of the cause of death is necessary to meet an immediate and substantial threat to the public health and that a dissection or autopsy is essential to ascertain the cause of death; or

(3) That the death was that of an inmate of a prison, jail or penitentiary; or

(4) That the death was that of a child under the age of 12 years suspected of having been abused or neglected or suspected of being a threat to public health, and the cause of whose death is not apparent after diligent investigation by the medical examiner; or

(5) That the need for a dissection or autopsy is established pursuant to the provisions of section 4 of this act.

b. "Friend" means any person who, prior to the decedent's death, maintained close contact with the decedent sufficient to render that person knowledgeable with the decedent's activities, health and religious beliefs; and who presents an affidavit stating the facts and circumstances upon which the claim that the person is a friend is based and stating that the person will assume responsibility for the lawful disposition of the body of the deceased.

L.1983, c. 535, s. 1.



Section 52:17B-88.2 - Dissection Or Autopsy; Contrary To Decedents' Religious Beliefs

52:17B-88.2. Dissection or autopsy; contrary to decedents' religious beliefs
Notwithstanding any other provision of law to the contrary, no dissection or autopsy shall be performed, in the absence of a compelling public necessity, over the objection of a member of the deceased's immediate family or in the absence thereof, a friend of the deceased that the procedure is contrary to the religious belief of the decedent or if there is an obvious reason to believe that a dissection or autopsy is contrary to the decedent's religious beliefs.

L.1983, c. 535, s. 2.



Section 52:17B-88.3 - Waiting Period

52:17B-88.3. Waiting period
Whenever, in the opinion of a medical examiner, there is a compelling public necessity under paragraphs (1), (2), (3), and (4) of subsection a. of section 1 of this act to perform an autopsy or dissection, and a member of the deceased's immediate family or, in the absence thereof, a friend objects that the autopsy or dissection is contrary to the religious beliefs of the deceased or there is an obvious reason to believe that the autopsy or dissection is contrary to the religious beliefs of the deceased, then no dissection or autopsy shall be performed until 48 hours after notice thereof is given by the medical examiner to the objecting party, or, if there is no objecting party, to such party as the court may name. During that 48-hour period, the objecting party or the party named by the court may institute action in the Superior Court to determine the propriety of the dissection or autopsy, but the court may dispense with the waiting period upon ex parte motion if it determines that the delay may prejudice the accuracy of the autopsy or dissection.

L.1983, c. 535, s. 3.



Section 52:17B-88.4 - Action By Medical Examiner For Order Authorizing Autopsy Or Dissection

52:17B-88.4. Action by medical examiner for order authorizing autopsy or dissection
Whenever, in the opinion of a medical examiner, there is a compelling public necessity in circumstances not provided for in paragraphs (1), (2), (3) and (4) of section 1 of this act to perform an autopsy or dissection; and a member of the deceased's immediate family or, in the absence thereof, a friend objects that the autopsy or dissection is contrary to religious beliefs of the deceased or there is an obvious reason to believe that the autopsy or dissection is contrary to the religious beliefs of the deceased, then the medical examiner may institute an action in the Superior Court for an order authorizing the autopsy or dissection. The action shall be instituted by an order to show cause on notice to the member of the deceased's immediate family or friend, or if none is known, then to such party as the court may direct.

L.1983, c. 535, s. 4.



Section 52:17B-88.5 - Priority Of Action; Summary Nature Of Action; Permission Granted Or Denied

52:17B-88.5. Priority of action; summary nature of action; permission granted or denied
Any action brought pursuant to the provisions of this act shall have preference over all other cases and shall be determined summarily upon the petition and oral or written proof, if any, offered by the parties. The court shall permit the autopsy or dissection to be performed if it finds that the medical examiner establish a compelling public necessity for the autopsy or dissection under all of the circumstances of the case or if the objecting party or party named by the court fails to swear or affirm that an autopsy or dissection would be contrary to the deceased's religious beliefs. If permission to perform an autopsy or dissection is denied and no stay is granted by the court or by the appellate division, the body shall immediately be released for burial.

L.1983, c. 535, s. 5.



Section 52:17B-88.6 - Intrusiveness Of Autopsy Or Dissection

52:17B-88.6. Intrusiveness of autopsy or dissection
A dissection or autopsy performed pursuant to this act shall be the least intrusive procedure consistent with the compelling public necessity.

L.1983, c. 535, s. 6.



Section 52:17B-88.7 - Procedures Performed On Anatomical Gift, Time, Manner.

52:17B-88.7 Procedures performed on anatomical gift, time, manner.

1.Notwithstanding any provision of law to the contrary, if a deceased person whose death is under investigation pursuant to section 9 of P.L.1967, c.234 (C.52:17B-86) is a donor of all or part of his body as evidenced by an advance directive, will, card or other document, or as otherwise provided in the "Revised Uniform Anatomical Gift Act," P.L.2008, c.50 (C.26:6-77 et al.), the State Medical Examiner or the county medical examiner, or his designee, who has notice of the donation shall perform an examination, autopsy or analysis of tissues or organs only in a manner and within a time period compatible with their preservation for the purposes of transplantation.

L.1993, c.276, s.1; amended 2008, c.50, s.27.



Section 52:17B-88.8 - Removal Of Anatomical Gift From Donor Whose Death Is Under Investigation

52:17B-88.8. Removal of anatomical gift from donor whose death is under investigation
2. A health care professional authorized to remove an anatomical gift from a donor whose death is under investigation pursuant to section 9 of P.L.1967, c.234 (C.52:17B-86), may remove the donated part from the donor's body for acceptance by a person authorized to become a donee, after giving notice to the State Medical Examiner or the county medical examiner, or his designee, if the examination, autopsy or analysis has not been undertaken in the manner and within the time provided in section 1 of this act. The State Medical Examiner or the county medical examiner, or his designee shall be present during removal of the anatomical gift if in his judgment those tissues or organs may be involved in the cause of death. In that case, the State Medical Examiner or the county medical examiner, or his designee, may request a biopsy of those tissues or organs or deny removal of the anatomical gift. The State Medical Examiner or the county medical examiner, or his designee, shall explain in writing his reasons for determining that those tissues or organs may be involved in the cause of death and shall include the explanation in the records maintained pursuant to section 15 of P.L.1967, c.234 (C.52:17B-92).

L.1993,c.276,s.2.



Section 52:17B-88.9 - Report On Condition Of Anatomical Gift

52:17B-88.9. Report on condition of anatomical gift
3. The health care professional performing a transplant from a donor whose death is under investigation pursuant to section 9 of P.L.1967, c.234 (C.52:17B-86) shall file with the State Medical Examiner a report detailing the condition of the part of the body that is the anatomical gift and its relationship to the cause of death. If appropriate, the report shall include a biopsy or medically approved sample from the anatomical gift. The report shall become part of the Medical Examiner's report.

L.1993,c.276,s.3.



Section 52:17B-88.10 - Standardized Protocols For Autopsies Of Suspected Sids Victims.

52:17B-88.10 Standardized protocols for autopsies of suspected SIDS victims.

2. a. The State Medical Examiner, in consultation with the Commissioner of Health and Senior Services, shall develop standardized protocols for autopsies performed in those cases in which the suspected cause of death of a child under one year of age is sudden infant death syndrome and in which the child is between one and three years of age and the death is sudden and unexpected.

b.The State Medical Examiner shall establish a Sudden Child Death Autopsy Protocol Committee to assist in developing and reviewing the protocol. The committee shall include, but shall not be limited to, the State Medical Examiner or his designee, the Assistant Commissioner of the Division of Family Health Services in the Department of Health and Senior Services or his designee, the Director of the Division of Youth and Family Services in the Department of Children and Families or his designee, the director of the SIDS Resource Center established pursuant to P.L.1987, c.331 (C.26:5D-4), an epidemiologist, a forensic pathologist, a pediatric pathologist, a county medical examiner, a pediatrician who is knowledgeable about sudden infant death syndrome and child abuse, a law enforcement officer, an emergency medical technician or a paramedic, a family member of a sudden infant death syndrome victim and a family member of a sudden unexpected death victim who was between one and three years of age at the time of death.

The committee shall annually review the protocol and make recommendations to the State Medical Examiner to revise the protocol, as appropriate.

c.The protocols shall include requirements and standards for scene investigation, criteria for ascertaining the cause of death based on autopsy, criteria for specific tissue sampling, and such other requirements as the committee deems appropriate. The protocols shall take into account nationally recognized standards for pediatric autopsies.

The State Medical Examiner shall be responsible for ensuring that the protocols are followed by all medical examiners and other persons authorized to conduct autopsies in those cases in which the suspected cause of death is sudden infant death syndrome or in which the child is between one and three years of age and the death is sudden and unexpected.

d.The protocols shall authorize the State Medical Examiner, county medical examiner or other authorized person to take tissue samples for research purposes, as provided in section 2 of P.L.2005, c.227 (C.52:17B-88.11).

e.The sudden infant death syndrome autopsy protocol shall provide that if the findings in the autopsy are consistent with the definition of sudden infant death syndrome specified in the protocol, the person who conducts the autopsy shall state on the death certificate that sudden infant death syndrome is the cause of death.

L.2000, c.24, s.2; amended 2005, c.227, s.1; 2006, c.47, s.191.



Section 52:17B-88.11 - Protocol For Participation Of Medical Examiners In Certain Research Activities Concerning Sids.

52:17B-88.11 Protocol for participation of medical examiners in certain research activities concerning SIDS.

2. The Legislature finds and declares that: advances in genetics, biochemistry and other areas of medical research are yielding new information about the specific causes of sudden death in infancy and early childhood; these findings are of great importance because the largest subgroup of these deaths, Sudden Infant Death Syndrome, remains a "rule-out" diagnosis for which the family learns what did not, rather than what did, cause the death of their child; without knowing the actual cause, families are not able to determine if there is a genetic basis that places their other children at risk, and physicians are not able to prevent a death by prospectively diagnosing and treating a potentially fatal medical problem; and if the State is to meet its public health goal of reducing infant mortality, it is in the public interest to accelerate efforts to identify actual causes of death in infants and young children.

a.The State Medical Examiner, in consultation with the Commissioner of Health and Senior Services and the Sudden Child Death Autopsy Protocol Committee established pursuant to section 2 of P.L.2000, c.24 (C.52:17B-88.10) shall establish, pursuant to this section, a protocol for participation by medical examiners in research activities concerning deaths of children three years of age and younger. The protocol shall be revised as necessary. The research shall include all autopsies in which the suspected cause of death of a child under one year of age is sudden infant death syndrome and the suspected cause of death of a child three years of age and younger is not considered a violent death pursuant to subsection a. of section 9 of P.L.1967, c.234 (C.52:17B-86).

The protocol shall authorize the State Medical Examiner, county medical examiner or other authorized person to take and transfer tissue samples to an approved research project prior to obtaining the consent of the parent or legal guardian of the deceased infant or young child, but the research project shall not be permitted to use the tissue prior to its obtaining consent as provided in paragraph (3) of this subsection.

Notwithstanding the provisions of this section to the contrary, the protocol shall provide that no tissue sample shall be taken from a deceased infant or young child whose parent or legal guardian has objected to an autopsy because it is contrary to the religious beliefs of the deceased, in accordance with section 2 of P.L.1983, c.535 (C.52:17B-88.2).

The protocol shall, at a minimum, stipulate that:

(1)the research project first be approved by the institutional review board of the facility at which the research shall be conducted, then by the Sudden Child Death Autopsy Protocol Committee, and finally by the Institutional Review Board of the New Jersey Department of Health and Senior Services. If a research project is submitted by the Department of Health and Senior Services, the final review of the project shall be conducted by an independent review board;

(2)the research project delineate the information, other than the tissue sample, that will be required from the investigation of the death of the infant or young child;

(3)the research project develop a plan for the release by the State Medical Examiner or county medical examiner, as applicable, of a decedent's tissue, as well as obtaining written consent for the use of the tissue and other identifying information from the parent or legal guardian of the deceased infant or young child;

(4)the research project develop a plan for the disposal of a decedent's tissue in the event that the parent or guardian does not give consent for use of the tissue, and in cases in which consent is given, upon completion of the research. The plan shall incorporate accepted procedures for disposal of surgical biopsies and biohazardous materials, and shall include procedures to inform the parent or guardian and the Sudden Child Death Autopsy Protocol Committee of the disposal plan;

(5)the research project reimburse the State Medical Examiner, county medical examiner or other authorized person participating in the research for reasonable costs incurred in taking, storing and providing tissue samples for the project. The estimated costs subject to reimbursement shall be reviewed and approved by the State Medical Examiner;

(6)the research project provide the State Medical Examiner and the Sudden Child Death Autopsy Protocol Committee with periodic updates on the status of the project; and

(7)the Sudden Child Death Autopsy Protocol Committee may terminate a research project that is not in compliance with the research project as approved pursuant to this subsection.

b.Upon receiving notification from the research project that the research project has obtained written consent from the parent or legal guardian of the deceased infant or young child for the use of tissue samples and identifying information, the State Medical Examiner, county medical examiner or other authorized person, as applicable, shall provide the research project with copies of the autopsy reports and any reports generated by the State Medical Examiner or county medical examiner concerning the subject of the research.

c.The information and tissue samples provided by the State Medical Examiner, county medical examiner or other authorized person to the research project shall be used by the research project only for the purposes approved by the Sudden Child Death Autopsy Protocol Committee and as specified in the protocol, and shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate. The information provided to the research project shall not be considered a public record pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

d.The Sudden Child Death Autopsy Protocol Committee shall oversee the approved research projects.

e.The State Medical Examiner, county medical examiner, their employees and other persons authorized by the State Medical Examiner to provide tissue samples and identifying information to the research project, and the members of the Sudden Child Death Autopsy Protocol Committee shall not be liable for civil damages as the result of any actions or omissions performed in good faith and in accordance with the provisions of this act.

L.2005,c.227,s.2.



Section 52:17B-88.12 - Findings, Declarations Relative To Sudden Death In Epilepsy.

52:17B-88.12 Findings, declarations relative to sudden death in epilepsy.

1.The Legislature finds and declares that:

a.Sudden, unexpected death in epilepsy (SUDEP) is a mysterious, rare condition in which typically young or middle-aged individuals with epilepsy die without a clear cause, and is generally defined by the medical community as a sudden, unexpected, non-traumatic, non-drowning death in an otherwise healthy individual with epilepsy, where the postmortem examination does not reveal an anatomic or toxicologic cause for the death;

b.SUDEP is believed to account for up to 17 percent of deaths in people with epilepsy;

c.Autopsy plays a key role in determining the diagnosis of SUDEP, yet the Institute of Medicine has found that SUDEP may be underreported for several reasons, including, but not limited to, a lack of awareness about SUDEP among medical examiners;

d.The cause of SUDEP is not known and opportunities for its prevention have been hindered by the lack of a systematic effort to collect information about persons who have died from SUDEP, as is done with many other disorders; and

e.It is appropriate to raise awareness of SUDEP among medical examiners by developing a SUDEP awareness program and to facilitate research into the causes and prevention of SUDEP by requiring that medical examiners in this State who determine that an individual's cause of death is SUDEP work with relevant organizations in the State to assist in requesting from next-of-kin that an individual's relevant medical information be sent to a SUDEP registry and that the individual's brain be donated for research purposes.

L.2013, c.91, s.1.



Section 52:17B-88.13 - Sudep Awareness Program.

52:17B-88.13 SUDEP awareness program.

2.The State Medical Examiner, in consultation with the Commissioner of Health and the State Board of Medical Examiners, shall establish a sudden unexpected death in epilepsy (SUDEP) awareness program to educate medical examiners in the State about SUDEP.

L.2013, c.91, s.2.



Section 52:17B-88.14 - Standard Protocol Governing Medicolegal Death Investigations.

52:17B-88.14 Standard protocol governing medicolegal death investigations.

3.The office of the State Medical Examiner, in consultation with the county medical examiners and organizations with expertise in SUDEP, shall establish a standard protocol governing medicolegal death investigations involving seizure disorders in order to identify such deaths. If a medical examiner's findings in an autopsy are consistent with the definition of known or suspected SUDEP, the medical examiner shall:

(1)retain and track that information and make unidentifiable data concerning seizure-related deaths available upon request to the public;

(2)work with relevant organizations in the State to assist in requesting from the authorized survivors of deceased individuals that their relevant medical information, consistent with the federal health privacy rules set forth at 45 CFR Parts 160 and 164, be forwarded to a SUDEP registry for purposes of research; and

(3)work with relevant organizations in the State to assist in requesting from the authorized survivors of individuals with epilepsy determined or suspected to have died as a result of SUDEP that a donation of the individual's brain be made for research purposes to a brain bank that is registered pursuant to P.L.2008, c.49 (C.26:6-68 et seq.), if such a gift has not already been established pursuant to the provisions of P.L.2008, c.50 (C.26:6-77 et al.).

L.2013, c.91, s.3.



Section 52:17B-88A - Facility Where Patient Died, Provision Of Information Relative To Next-of-kin To Medical Examiner.

52:17B-88a Facility where patient died, provision of information relative to next-of-kin to medical examiner.

1.In the case of the death of a resident of a long-term care facility licensed by the Department of Health and Senior Services pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.), a State psychiatric hospital operated by the Department of Human Services and listed in R.S.30:1-7, a county psychiatric hospital, a facility for persons with developmental disabilities as defined in section 3 of P.L.1977, c.82 (C.30:6D-3), or a facility for persons with traumatic brain injury as defined in 42 U.S.C. s.280b-1c that is operated by or under contract with the Department of Human Services, the psychiatric hospital or facility, as the case may be, shall, in addition to notifying the next-of-kin of the resident's death, so notify the county medical examiner and provide the county medical examiner with contact information for the resident's next-of-kin. The county medical examiner, or a deputy or assistant county medical examiner or investigator on his behalf, shall make every practicable effort to contact the resident's next-of-kin to offer that person the opportunity to provide the medical examiner with information that the person deems relevant to: the circumstances of the resident's death; and whether there is a need to perform a dissection or autopsy of the decedent.

L.2009, c.151, s.1.



Section 52:17B-89 - Report Of Death Required; Violation.

52:17B-89 Report of death required; violation.

12.Any person who may become aware of any death by criminal violence, by accident or suicide, or in any suspicious or unusual manner, shall report that death to the office of county medical examiner, the office of State Medical Examiner, or to the police department of the municipality in which the person died.

Any person who shall willfully neglect or refuse to report the death, or who, without an order from the office of county medical examiner or the office of State Medical Examiner, shall willfully touch, remove, or disturb the body of the person, or touch, remove or disturb the clothing upon or near the body, is guilty of a crime of the fourth degree.

L.1967, c.234, s.12; amended 2011, c.174, s.1.



Section 52:17B-90 - Co-operation In Investigation And Autopsy

52:17B-90. Co-operation in investigation and autopsy
a. All law enforcement officers, county prosecutors and other officials shall co-operate fully with the offices of the State Medical Examiner and of the county medical examiners in making the investigations and conducting the autopsies herein provided. Such officials and all physicians, funeral directors, embalmers and other persons shall assist in making dead bodies and related evidence available to such medical examiners for investigations and autopsies.

In cases of apparent homicide or suicide, or of accidental death the cause of which is obscure, the scene of the event shall not be disturbed until authorization by the medical examiner in charge is given.

b. Any physician, funeral director embalmer or other person who willfully fails to comply with this section or with section 10 shall be guilty of a misdemeanor.

L.1967, c. 234, s. 13, eff. Jan. 1, 1968.



Section 52:17B-91 - Power To Administer Oaths And Affirmations; Affidavits And Examinations

52:17B-91. Power to administer oaths and affirmations; affidavits and examinations
The State Medical Examiner, the assistant State medical examiners and the county medical examiners, shall have the power to administer oaths and affirmations, and take affidavits and make examinations as to any matter within the jurisdiction of their respective offices.

L.1967, c. 234, s. 14, eff. Jan. 1, 1968.



Section 52:17B-92 - Records Of Medical Examiners; Use As Evidence; Right To Copies

52:17B-92. Records of medical examiners; use as evidence; right to copies
It shall be the duty of the State Medical Examiner, and the county medical examiners, to keep full and complete records in their respective offices, properly indexed, giving the name, if known, of every such person, the place where the body was found, date and cause of death, and all other available information relating thereto. The original report of the State Medical Examiner, assistant State medical examiners, or county medical examiners, and the detailed findings of the autopsy, if any, shall be attached to the record of each case. The State Medical Examiner, or in case of his absence or inability, an assistant State medical examiner, and the county medical examiners, shall promptly deliver to the county prosecutor of the county wherein the death occurred copies of all records relating to every death in which, in the judgment of such medical examiner, further investigation may be deemed advisable. The county prosecutor may obtain from the office of the State Medical Examiner, or of the county medical examiners, as the case may be, copies of such records or other information which he may deem necessary. The records of the office of the State Medical Examiner, and of the county medical examiners, made by themselves or by anyone under their direction or supervision, or transcripts thereof certified by such medical examiner, shall be received as competent evidence in any court in this State of the matters and facts therein contained. A reasonable fee may be charged to private persons for copies of such records and upon such conditions as may be prescribed by the State Medical Examiner; provided, however, that no person with a proper interest in such records shall be denied access thereto. All such fees collected by the State Medical Examiner and county medical examiners shall be paid into the State Treasury or county treasury, respectively, on or before the tenth day of each month. The records which shall be admissible as evidence under this section shall be records of the results of views and examinations of or autopsies upon the bodies of deceased persons by such medical examiner, or by anyone under his direct supervision or control, and shall not include statements made by witnesses or other persons.

L.1967, c. 234, s. 15, eff. Jan. 1, 1968.



Section 52:17B-93 - Offices Of Coroner, County Physician And Chief Medical Examiner; Abolition

52:17B-93. Offices of coroner, county physician and chief medical examiner; abolition
The offices of coroner, county physician and chief medical examiner are hereby abolished but the powers and duties of said offices except insofar as they may be inconsistent with this act are continued and shall be exercised through the office of county medical examiner.

L.1967, c. 234, s. 16, eff. Jan. 1, 1968.



Section 52:17B-94 - Repeal Of Inconsistent Acts

52:17B-94. Repeal of inconsistent acts
All acts and parts of acts inconsistent with this act are hereby superseded and repealed.

L.1967, c. 234, s. 17, eff. Jan. 1, 1968.



Section 52:17B-95 - Racing Commission Transferred

52:17B-95. Racing Commission transferred
The New Jersey Racing Commission, transferred to and constituted as the Division of the New Jersey Racing Commission in the Department of the Treasury by P.L.1948, chapter 92, section 29 (C. 52:18A-29), together with all its functions, powers and duties, is continued and transferred and constituted the Division of the New Jersey Racing Commission in the Department of Law and Public Safety. This act shall not affect the terms of office of the present members of the commission. The commission shall continue to be constituted and the members thereof shall continue to be appointed as provided by existing law.

L.1970, c. 18, s. 1, eff. March 2, 1970.



Section 52:17B-96 - Repeal Of Inconsistent Acts

52:17B-96. Repeal of inconsistent acts
Section 29 of the "Department of the Treasury Act of 1948" (P.L.1948, c. 92) is repealed and the remaining parts of said act, or of any other act, inconsistent with this act are superseded.

L.1970, c. 18, s. 2, eff. March 2, 1970.



Section 52:17B-97 - Short Title

52:17B-97. Short title
This act shall be known and may be cited as the "Criminal Justice Act of 1970."

L.1970, c. 74, s. 1, eff. May 21, 1970.



Section 52:17B-98 - Declarations Of Policy

52:17B-98. Declarations of policy
The Legislature recognizes that the existence of organized crime presents a serious threat to our political, social and economic institutions and helps bring about a loss of popular confidence in the agencies of government. Accordingly, it is hereby declared to be the public policy of this State to encourage cooperation among law enforcement officers and to provide for the general supervision of criminal justice by the Attorney General as chief law enforcement officer of the State, in order to secure the benefits of a uniform and efficient enforcement of the criminal law and the administration of criminal justice throughout the State. All the provisions of this act shall be liberally construed to achieve these ends and administered and enforced with a view to carrying out the above declaration of policy.

L.1970, c. 74, s. 2, eff. May 21, 1970.



Section 52:17B-99 - Division Of Criminal Justice

52:17B-99. Division of criminal justice
There is hereby established in the State Department of Law and Public Safety the Division of Criminal Justice. The division shall be under the immediate supervision of a director who shall be appointed by and serve at the pleasure of the Attorney General and who shall administer the work of the division under the direction and supervision of the Attorney General. The Attorney General shall fix the compensation of the director within the limits of available appropriations.

L.1970, c. 74, s. 3, eff. May 21, 1970.



Section 52:17B-100 - Organization Of Division; Classification Of Employees.

52:17B-100 Organization of division; classification of employees.

4. a. The Attorney General shall organize the work of the division in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation and shall assign to the division such employees in the Department of Law and Public Safety as may be necessary to assist the director in the performance of his duties.

b.All employees of the division, except for secretarial and clerical personnel, shall be in the unclassified service of the civil service of the State. All unclassified employees of the division , except for State investigators appointed pursuant to section 1 of P.L.1977, c.275 (C.52:17B-100.1), shall be deemed confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act", P.L.1941, c.100 (C.34:13A-1 et seq.).

L.1970, c.74, s.4; amended 1981, c.187, s.1; 2009, c.314, s.4.



Section 52:17B-100.1 - State Investigators; Appointment; Term Of Office; Duties, Powers And Rights

52:17B-100.1. State investigators; appointment; term of office; duties, powers and rights
There is hereby created in the Division of Criminal Justice, the office or position of State Investigator which shall be in the unclassified service of the civil service. The Attorney General may appoint such number of suitable persons to serve as State investigators, to serve at his pleasure and subject to removal by him, as are necessary to assist in the detection, apprehension, arrest and conviction of offenders against the law. Persons so appointed shall possess all the powers and rights and be subject to all the obligations of police officers, constables and special deputy sheriffs, in criminal matters.

L.1977, c. 275, s. 1, eff. Oct. 30, 1977.



Section 52:17B-101 - Functions, Powers And Duties Of Attorney General; Enforcement Of Criminal Business

52:17B-101. Functions, powers and duties of attorney general; enforcement of criminal business
All the functions, powers and duties of the Attorney General relating or pertaining to the enforcement and prosecution of the criminal business of the State and of any county of the State shall be exercised by the Attorney General through the Division of Criminal Justice established hereunder.

L.1970, c. 74, s. 5, eff. May 21, 1970.



Section 52:17B-102 - Remaining Powers And Duties Of Attorney General

52:17B-102. Remaining powers and duties of attorney general
The powers and duties of the Attorney General with respect to the enforcement of the criminal laws of the State shall be the powers and duties now or hereafter conferred upon or required of the Attorney General, either by the Constitution or by the common or statutory law of the State, and as specifically but not exclusively detailed in this act.

L.1970, c. 74, s. 6, eff. May 21, 1970.



Section 52:17B-103 - Consultation With And Supervision Over County Prosecutors; Uniform Enforcement Of Criminal Laws

52:17B-103. Consultation with and supervision over county prosecutors; uniform enforcement of criminal laws
The Attorney General shall consult with and advise the several county prosecutors in matters relating to the duties of their office and shall maintain a general supervision over said county prosecutors with a view to obtaining effective and uniform enforcement of the criminal laws throughout the State. He may conduct periodic evaluations of each county prosecutor's office including audits of funds received and disbursed in the office of each county prosecutor.

L.1970, c. 74, s. 7, eff. May 21, 1970.



Section 52:17B-104 - County Without County Prosecutor; Duties Of Attorney General

52:17B-104. County without county prosecutor; duties of attorney general
The Attorney General shall prosecute the criminal business of the State in any county having no county prosecutor.

L.1970, c. 74, s. 8, eff. May 21, 1970.



Section 52:17B-105 - Assistance Of Attorney General; Request; Action

52:17B-105. Assistance of attorney general; request; action
Any county prosecutor may request in writing the assistance of the Attorney General in the conduct of any criminal investigation or proceeding. The Attorney General may thereafter take whatever action he deems necessary to assist the county prosecutor in the discharge of his duties. Whenever the Attorney General shall take any such action, he shall be authorized to exercise all the powers and perform all the duties which by law are conferred upon or required of the county prosecutor making such request.

L.1970, c. 74, s. 9, eff. May 21, 1970.



Section 52:17B-106 - Supersedure Of County Prosecutor

52:17B-106. Supersedure of county prosecutor
Whenever requested in writing by the Governor, the Attorney General shall, and whenever requested in writing by a grand jury or the board of chosen freeholders of a county or the assignment judge of the superior court for the county, the Attorney General may supersede the county prosecutor for the purpose of prosecuting all of the criminal business of the State in said county, intervene in any investigation, criminal action, or proceeding instituted by the county prosecutor, and appear for the State in any court or tribunal for the purpose of conducting such investigations, criminal actions or proceedings as shall be necessary for the protection of the rights and interests of the State.

Whenever the Attorney General shall have superseded a county prosecutor as aforesaid, the county prosecutor, the assistant county prosecutors and other members of the staff of the county prosecutor shall exercise only such powers and perform such duties as are required of them by the Attorney General.

L.1970, c. 74, s. 10, eff. May 21, 1970.



Section 52:17B-107 - Appearance Of Attorney General For State In Investigations, Criminal Actions Or Proceedings

52:17B-107. Appearance of attorney general for state in investigations, criminal actions or proceedings
a. Whenever in the opinion of the Attorney General the interests of the State will be furthered by so doing, the Attorney General may (1) supersede a county prosecutor in any investigation, criminal action or proceeding, (2) participate in any investigation, criminal action or proceeding, or (3) initiate any investigation, criminal action or proceeding. In such instances, the Attorney General may appear for the State in any court or tribunal for the purpose of conducting such investigations, criminal actions or proceedings as shall be necessary to promote and safeguard the public interests of the State and secure the enforcement of the laws of the State.

b. The Attorney General may in his discretion act for any county prosecutor in representing the interests of the State in any and all appeals and applications for post-conviction remedies.

L.1970, c. 74, s. 11, eff. May 21, 1970.



Section 52:17B-108 - Attorney General To Have Power And Authority Of Prosecutor; Appointment Of Assistants; Payment For Services

52:17B-108. Attorney General to have power and authority of prosecutor; appointment of assistants; payment for services
12. Whenever the Attorney General, personally or by his deputies or assistants, shall attend in any county for the prosecution of all or any part of the criminal business of the State in said county, he shall have all the power and authority of the county prosecutor, including the investigation of alleged crimes, the attendance before the criminal courts and grand juries of the county, the preparation and trial of indictments for crimes, the representation of the State in all proceedings in criminal cases on appeal or otherwise in the courts of this State, and in addition, shall have the power to appoint such temporary assistants, aides, investigators or other personnel and incur such expenses as he shall deem necessary.

Whenever the criminal business or any part of the criminal business of any county is prosecuted by the Attorney General, personally or by his deputies or assistants, there shall be paid by the treasurer of the county such sum for that service, including the compensation of any deputy or assistant Attorney General, as the assignment judge of the Superior Court of the county shall certify and fix on the application of the Attorney General; provided that the compensation allowed shall not exceed that provided by law for the payment by said county for the same or similar services.

L.1970,c.74,s.12; amended 1991,c.91,s.500.



Section 52:17B-109 - Powers And Duties Of County Prosecutor

52:17B-109. Powers and duties of county prosecutor
Except as provided in this act, the powers and duties conferred upon or required of the Attorney General by this act shall not be construed to deprive the county prosecutors of any of their authority in respect to criminal prosecutions, or relieve them from any of their duties to enforce the criminal laws of the State.

L.1970, c. 74, s. 13, eff. May 21, 1970.



Section 52:17B-110 - Removal Of County Prosecutor From Office

52:17B-110. Removal of county prosecutor from office
In addition to any and all methods now provided by law for the removal from office of a county prosecutor, a county prosecutor may be removed from office by the Governor for cause after a public hearing and upon due notice and an opportunity to be heard in his defense.

L.1970, c. 74, s. 14, eff. May 21, 1970.



Section 52:17B-111 - Reports

52:17B-111. Reports
a. The Attorney General shall annually submit to the Governor and to the Legislature a report setting forth the activities of the Division of Criminal Justice during the preceding calendar year, together with suggestions and recommendations for the adequate and uniform enforcement of the criminal laws of the State. The Attorney General shall include in his report an abstract of the annual reports of the several county prosecutors.

b. Each county prosecutor shall annually submit to the Attorney General a written report for the last preceding calendar year, covering such items of information and such dispositions of complaints, investigations, criminal actions and proceedings as the Attorney General shall prescribe. The Attorney General may also require the several county prosecutors to submit, from time to time, reports as to any matters pertaining to the duties of their office.

L.1970, c. 74, s. 15, eff. May 21, 1970.



Section 52:17B-112 - Cooperation With Attorney General By Law Enforcement Officers

52:17B-112. Cooperation with attorney general by law enforcement officers
a. It shall be the duty of the several county prosecutors to cooperate with and aid the Attorney General in the performance of his duties.

b. It shall be the duty of the police officers of the several counties and municipalities of this State and all other law enforcement officers to cooperate with and aid the Attorney General and the several county prosecutors in the performance of their respective duties.

c. The Attorney General may, from time to time, and as often as may be required, call into conference the county prosecutors, the chiefs of police of the several counties and municipalities and any other law enforcement officers of this State or such of them as he may deem advisable, for the purpose of discussing the duties of their respective offices with a view to the adequate and uniform enforcement of the criminal laws of this State.

L.1970, c. 74, s. 16, eff. May 21, 1970.



Section 52:17B-113 - Studies And Surveys

52:17B-113. Studies and surveys
The Attorney General is authorized and empowered to make studies and surveys of the organization, procedures and methods of operation and administration of all law enforcement agencies within the State, including any bi-State agency, with a view toward preventing crime, improving the administration of criminal justice, and securing the improved enforcement of the criminal law.

L.1970, c. 74, s. 17, eff. May 21, 1970.



Section 52:17B-114 - Construction Of Act

52:17B-114. Construction of act
This act is declared to be supplementary to all existing acts, excepting those specifically repealed by section 22, and shall be interpreted as conferring independent authority, unconditioned by any existing act.

L.1970, c. 74, s. 18, eff. May 21, 1970.



Section 52:17B-115 - Employee Rights

52:17B-115. Employee rights
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1970, c. 74, s. 21, eff. May 21, 1970.



Section 52:17B-116 - Repealer

52:17B-116. Repealer
N.J.S. 2A:158-14, sections 5 and 15 of P.L.1944, chapter 20 (C. 52:17A-5, C. 52:17A-15) and all acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, superseded and repealed.

L.1970, c. 74, s. 22, eff. May 21, 1970.



Section 52:17B-117 - Partial Invalidity

52:17B-117. Partial invalidity
If any clause, sentence, paragraph or part of this act be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this act, and it is hereby declared to be the legislative intent that this act would have been adopted had such invalid provision not been included herein.

L.1970, c. 74, s. 23, eff. May 21, 1970.



Section 52:17B-118 - Short Title

52:17B-118. Short title
This act shall be known and may be cited as the "Consumer Affairs Act of 1971."

L.1971, c. 134, s. 1, eff. May 6, 1971.



Section 52:17B-119 - Declaration Of Policy

52:17B-119. Declaration of policy
The Legislature recognizes that closer coordination among the various State agencies dealing with consumer affairs will substantially enhance the effectiveness of the State's efforts to adequately protect the interests of New Jersey consumers. Accordingly it is hereby declared to be the public policy of this State to secure the benefits of a uniform and efficient enforcement of the State's public protection laws and administration of consumer affairs throughout the State. All the provisions of this act shall be liberally construed to achieve these ends and administered and enforced with a view to carrying out the above declaration of policy.

L.1971, c. 134, s. 2, eff. May 6, 1971.



Section 52:17B-120 - Division Of Consumer Affairs; Director; Appointment; Salary

52:17B-120. Division of consumer affairs; director; appointment; salary
There is hereby established in the State Department of Law and Public Safety the Division of Consumer Affairs. The division shall be under the immediate supervision of a director who shall administer the work of the division under the direction and supervision of the Attorney General. He shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Director of the Division of Consumer Affairs shall receive such salary as shall be determined by the Attorney General within the limits of available appropriations, and he shall devote his entire time and attention to the duties of his office.

L.1971, c. 134, s. 3, eff. May 6, 1971.



Section 52:17B-121 - Organization; Employees

52:17B-121. Organization; employees
The Attorney General shall organize the work of the division in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation and shall assign to the division such employees in the Department of Law and Public Safety as may be necessary to assist the director in the performance of his duties.

L.1971, c. 134, s. 4, eff. May 6, 1971.



Section 52:17B-122 - Powers Of Attorney General; Investigations; Rules And Regulations; Hearing Examiners

52:17B-122. Powers of attorney general; investigations; rules and regulations; hearing examiners
To effectuate the purposes of this act and in addition to any other powers and duties provided in or by this act, the Attorney General:

a. May, personally or through his designee, issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, and promulgate such rules and regulations as may be necessary, all of which shall have the force of law;

b. Shall appoint such qualified hearing examiners as may be necessary to exercise the functions, duties, and powers of the Division of Consumer Affairs. Each hearing examiner shall serve at the pleasure of the Attorney General. The director of the division may designate in his place any hearing examiner to conduct any hearing and recommend findings of fact and conclusions of law. The hearing examiner shall receive such compensation as may be determined by the Attorney General, subject to available appropriations.

L.1971, c. 134, s. 5, eff. May 6, 1971.



Section 52:17B-123 - Division Of Weights And Measures; Transfer Of Powers, Functions And Duties

52:17B-123. Division of weights and measures; transfer of powers, functions and duties
All the functions, powers, and duties of the Division of Weights and Measures, in the Department of Law and Public Safety (C. 52:17B-23 et seq.), are transferred to the Division of Consumer Affairs established hereunder.

L.1971, c. 134, s. 6, eff. May 6, 1971.



Section 52:17B-124 - Office Of Consumer Protection; Transfer Of Functions, Powers And Duties

52:17B-124. Office of consumer protection; transfer of functions, powers and duties
All the functions, powers, and duties, including the functions, powers, and duties of the Attorney General derived from chapter 39 of the laws of 1960 (C. 56:8-1 et seq.) as amended or supplemented, of the Office of Consumer Protection in the Department of Law and Public Safety (C. 52:17B-5.6 et seq.) are transferred to the Division of Consumer Affairs established hereunder.

L.1971, c. 134, s. 7, eff. May 6, 1971.



Section 52:17B-124.1 - Physician Required To Report Toy Related Death Or Injury

52:17B-124.1. Physician required to report toy related death or injury
1. Whenever any physician has before him a person whose injury or death he determines to be, or reasonably suspects may be, toy related he shall, in accordance with the rules and regulations promulgated pursuant to section 2 of this act, report his findings to the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

The director of any hospital, health-care facility, health maintenance organization, public health center, medical center, or emergency medical treatment facility wherein any physician has made such a determination, or has such a reasonable suspicion, as to whether an injury or death is toy related, shall, in accordance with the rules and regulations promulgated pursuant to section 2 of this act, report that physician's findings to the director.

The director shall review, organize and keep a record of the information set forth in the reports of toy related injuries and deaths submitted by physicians pursuant to this section.

The director, on a regular basis, shall make the information recorded pursuant to this section available to the United States Consumer Product Safety Commission for inclusion in its Injury or Potential Injury Incident Data Base. The information so recorded shall also be made available to the public for a fee determined to be reasonable by the director.

If, on the basis of his review, the director shall determine that a specific toy or item poses an immediate danger or potential threat to the safety of the citizens of this State, he shall immediately issue a public notice, warning the public of his findings concerning that toy or item.

L.1991,c.250,s.1.



Section 52:17B-125 - Bureau Of Securities; Transfer Of Functions, Powers And Duties

52:17B-125. Bureau of securities; transfer of functions, powers and duties
All the functions, powers, and duties of the Bureau of Securities in the Department of Law and Public Safety (C. 49:3-66 et seq.) are transferred to the Division of Consumer Affairs established hereunder.

L.1971, c. 134, s. 8, eff. May 6, 1971.



Section 52:17B-126 - Division Of Professional Boards; Transfer Of Functions, Powers And Duties To Division Of Consumer Affairs

52:17B-126. Division of professional boards; transfer of functions, powers and duties to division of consumer affairs
All the functions, powers, and duties of the Division of Professional Boards, in the Department of Law and Public Safety (C. 52:17B-29 et seq.) including those of the boards and agencies contained therein, are transferred to the Division of Consumer Affairs established hereunder.

L.1971, c. 134, s. 9, eff. May 6, 1971.



Section 52:17B-127 - Continuance Of Boards Within Division Of Professional Boards

52:17B-127. Continuance of boards within division of professional boards
Each of the several boards within the Division of Professional Boards shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon, it by law. In addition nothing in this act shall be construed to affect the compensation of respective officers, members or employees of such boards as provided by law.

L.1971, c. 134, s. 10, eff. May 6, 1971.



Section 52:17B-128 - Terms Of Office Of Members Of Boards Within Former Division Of Professional Boards

52:17B-128. Terms of office of members of boards within former division of professional boards
This act shall not affect the terms of office of the present members of the respective boards in the former Division of Professional Boards. Such boards shall continue to be constituted as provided by existing law.

L.1971, c. 134, s. 11, eff. May 6, 1971.



Section 52:17B-130 - Transfer Of Employees Of Division, Board, Etc. Transferred To Division Of Consumer Affairs

52:17B-130. Transfer of employees of division, board, etc. transferred to division of consumer affairs
All employees of any division, office, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Consumer Affairs, shall upon the effective date of this act be transferred to the Division of Consumer Affairs.

L.1971, c. 134, s. 13, eff. May 6, 1971.



Section 52:17B-131 - Application Of Act To Civil Service, Pension Laws Or Retirement System

52:17B-131. Application of act to civil service, pension laws or retirement system
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1971, c. 134, s. 14, eff. May 6, 1971.



Section 52:17B-132 - Transfer Of Appropriations And Other Moneys Of Division, Board, Etc. Transferred To Division Of Consumer Affairs

52:17B-132. Transfer of appropriations and other moneys of division, board, etc. transferred to division of consumer affairs
Except as provided in section 16 of this act, all appropriations and other moneys available and to become available to any division, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Consumer Affairs, are hereby transferred to the Division of Consumer Affairs established hereunder, and shall be available for the objectives and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1971, c. 134, s. 15, eff. May 6, 1971.



Section 52:17B-133 - Appropriations For Boards Within Former Division Of Professional Boards

52:17B-133. Appropriations for boards within former division of professional boards
This act shall not affect the manner in which the appropriations of the several boards of the former Division of Professional Boards are obtained and disposed of; in addition all fees, fines, penalties and other moneys payable to the boards within the former Division of Professional Boards shall continue to be paid into the State Treasury and credited to the respective boards as provided by law.

L.1971, c. 134, s. 16, eff. May 6, 1971.



Section 52:17B-134 - Transfer Of Books, Records, Property, Etc. Of Transferred Division, Board, Etc.

52:17B-134. Transfer of books, records, property, etc. of transferred division, board, etc.
All files, books, papers, records, equipment and other property of any division, office, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Consumer Affairs, shall upon the effective date of this act be transferred to the Division of Consumer Affairs.

L.1971, c. 134, s. 17, eff. May 6, 1971.



Section 52:17B-135 - Effect On Orders, Rules And Regulations Of Transferred Division, Board, Etc.

52:17B-135. Effect on orders, rules and regulations of transferred division, board, etc.
This act shall not affect orders, rules and regulations heretofore made or promulgated by any division, office, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Consumer Affairs; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1971, c. 134, s. 18, eff. May 6, 1971.



Section 52:17B-136 - Effect Of Transfers On Pending Actions Or Proceedings, Orders Or Recommendations

52:17B-136. Effect of transfers on pending actions or proceedings, orders or recommendations
This act shall not affect any actions or proceedings, civil or criminal, brought by or against any division, office, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Consumer Affairs, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the Division of Consumer Affairs as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any division, office, board or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Consumer Affairs, and all such matters or proceedings pending before such division, office or other agency on the effective date of this act shall be continued by the Division of Consumer Affairs, as if the foregoing provisions had not taken effect.

L.1971, c. 134, s. 19, eff. May 6, 1971.



Section 52:17B-137 - Powers Of Attorney General Over Transferred Division, Board, Etc.

52:17B-137. Powers of attorney general over transferred division, board, etc.
Nothing in this act shall be construed to limit the powers of the Attorney General with respect to any division, office, board or other agency herein assigned or transferred to the Division of Consumer Affairs established hereunder.

L.1971, c. 134, s. 20, eff. May 6, 1971.



Section 52:17B-138 - Transfer Of State Board Of Barber Examiners To Division Of Consumer Affairs

52:17B-138. Transfer of state board of barber examiners to division of consumer affairs
The State Board of Barber Examiners together with its functions, powers and duties is hereby transferred to the Division of Consumer Affairs in the Department of Law and Public Safety.

L.1972, c. 18, s. 1, eff. May 1, 1972.



Section 52:17B-139 - Method Of Transfer

52:17B-139. Method of transfer
The transfer directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 18, s. 2, eff. May 1, 1972.



Section 52:17B-139.1 - Transfer Of Powers And Duties Of Commissioner Of Labor And Industry And Private Employee Agency Section In Department Of Labor And Industry Concerning Employment Agencies To Attorney General And Division Of Consumer Affairs

52:17B-139.1. Transfer of powers and duties of commissioner of labor and industry and private employee agency section in department of labor and industry concerning employment agencies to Attorney General and division of consumer affairs
All the functions, powers and duties of the Commissioner of Labor and Industry and the Private Employee Agency Section in the Department of Labor and Industry with respect to the regulation and licensing of employment agencies pursuant to the provisions of P.L.1951, c. 337 (C. 34:8-24 et seq.) are hereby transferred to the Attorney General and the Division of Consumer Affairs in the Department of Law and Public Safety.

L.1972, c. 117, s. 1.



Section 52:17B-139.2 - Reference To Commissioner Of Labor And Industry As Reference To Attorney General

52:17B-139.2. Reference to commissioner of labor and industry as reference to Attorney General
Whenever the term "Commissioner of Labor and Industry" or "commissioner" occurs in P.L.1951, c. 337 (C. 34:8-24 et seq.), the same shall be deemed to mean or refer to the Attorney General or his duly authorized representative.

L.1972, c. 117, s. 2.



Section 52:17B-139.3 - Method Of Transfer

52:17B-139.3. Method of transfer
The transfer directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 117, s. 3.



Section 52:17B-139.4 - Bureau Of Employment And Personnel Services

52:17B-139.4. Bureau of Employment and Personnel Services
There is established a Bureau of Employment and Personnel Services in the Division of Consumer Affairs in the Department of Law and Public Safety. The Director of the Division of Consumer Affairs shall have authority to administer the provisions of this act with the oversight of the Attorney General. The director shall appoint the chief of the bureau, who shall serve under the direction and supervision of the director and who shall receive a salary as provided by law.

L.1989, c.331, s.2.



Section 52:17B-139.5 - Functions, Powers, Duties Transferred To Bureau Of Employment And Personnel Services

52:17B-139.5. Functions, powers, duties transferred to Bureau of Employment and Personnel Services
All the functions, powers and duties of the Private Employment Agency Section in the Division of Consumer Affairs in the Department of Law and Public Safety are hereby transferred to the Bureau of Employment and Personnel Services in the Division of Consumer Affairs. That transfer shall be made in accordance with the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.1989, c.331, s.26.



Section 52:17B-139.6 - Validity Of Previous Licenses Unaffected

52:17B-139.6. Validity of previous licenses unaffected
Nothing in this act shall affect the validity of any license previously issued to any person by the Private Employment Agency Section in the Division of Consumer Affairs and Office of the Attorney General in the Department of Law and Public Safety, but each person holding a previously issued license shall, in all other respects, be subject to the provisions of this act.

L.1989, c.331, s.27.



Section 52:17B-139.7 - Notification To Fire Department By Provider Of Medical Oxygen, Oxygen Delivery System Of Patient's Name, Residence, Age.

52:17B-139.7 Notification to fire department by provider of medical oxygen, oxygen delivery system of patient's name, residence, age.

1.A licensed pharmacist or other provider of oxygen or an oxygen delivery system who has supplied oxygen or an oxygen delivery system to a patient on an order from a licensed health care provider shall notify the appropriate fire department or company serving the municipality in which the patient resides of the name, address, and age of the patient and the existence of the oxygen or oxygen delivery system at the patient's residence, in accordance with the provisions of P.L.2002, c.118 (C.52:17B-139.7 et seq.).

a.Prior to notification, a pharmacist or other provider of oxygen or an oxygen delivery system shall inform the patient of the notification requirements of this act and obtain written informed consent from the patient for the notification.

If the patient is legally incapacitated, the pharmacist or other provider of oxygen or an oxygen delivery system shall inform an authorized representative of the patient of the notification requirements of P.L.2002, c.118 and obtain the written informed consent from the authorized representative.

b.Written informed consent shall consist of a statement, on a form or in a manner to be determined by the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, signed by the patient or by an authorized representative of the patient, which acknowledges that the pharmacist or other provider of oxygen or an oxygen delivery system has provided the patient with information regarding the notification requirements of P.L.2002, c.118, and that the patient or authorized representative of the patient consents to the notification.

c.If the patient or the patient's authorized representative declines to give informed consent for the notification, the pharmacist or other provider of oxygen or an oxygen delivery system is required to inform the patient or the patient's authorized representative that the patient or representative is obligated to notify the appropriate fire department or company of the patient's name, address, age, and of the existence of oxygen or an oxygen delivery system at the patient's residence. The pharmacist or other provider also shall inform the patient or his authorized representative that the patient or representative is obligated to notify the appropriate fire department or company whenever the supplying of oxygen or the providing of an oxygen delivery system to the patient is terminated and the oxygen or oxygen delivery system is removed from the patient's residence.

d. If the patient or the patient's authorized representative declines to give informed consent, the pharmacist or other provider of oxygen or an oxygen delivery system is exempt from the requirement to make the notification and is permitted to supply the oxygen or oxygen delivery system as directed by the licensed health care provider's order.

e.A copy of the written informed consent shall be attached to the order for the oxygen or oxygen delivery system or otherwise included in the patient's record or, if written consent is not given, the pharmacist or other provider of oxygen or an oxygen delivery system shall note on the order or in the patient's record that informed consent was not given.

f.A pharmacist or other provider of oxygen or an oxygen delivery system who complies with the provisions of this act shall be immune from civil liability if the patient fails to notify the appropriate fire department or company of the patient's name, address, age, and the existence of oxygen or an oxygen delivery system at the patient's residence.

g.Whenever the supplying of oxygen or the providing of an oxygen delivery system to a patient is terminated and the oxygen or oxygen delivery system is removed from the patient's residence, the pharmacist or other provider of that oxygen or oxygen delivery system shall so notify the appropriate fire department or company. Notice shall be given in a manner, form, and within a time frame prescribed by the Director of the Division of Consumer Affairs. If the patient or his authorized representative notified the fire department or company of the existence of oxygen or an oxygen delivery system at his residence pursuant to subsection c. of this section, the patient or his authorized representative shall notify the fire department or company that the supplying of oxygen or the providing of an oxygen delivery system is terminated and that the oxygen or oxygen delivery system has been removed from the patient's residence. Notification shall be provided within 10 days of removal.

L.2002, c.118, s.1; amended 2013, c.29; 2013, c.103, s.130.



Section 52:17B-139.8 - Notification By Patient

52:17B-139.8. Notification by patient
2.A patient who declines to give his written informed consent for the notification requirements of this act shall, promptly upon being provided with the oxygen or oxygen delivery system, notify the appropriate fire department or company of his name and address and of the existence of the oxygen or oxygen delivery system at his residence.

L.2002,c.118,s.2.



Section 52:17B-139.9 - Duties Of Director

52:17B-139.9. Duties of director
3.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall:

a.Notify all licensed pharmacists in the State of the requirements of this act and provide public notice to other providers of oxygen or oxygen delivery systems of the requirements of this act in newspapers throughout the State;

b.Prepare a patient information brochure regarding the safe handling, use and storage of oxygen or oxygen delivery systems and make copies available to pharmacists and other providers of oxygen or oxygen delivery systems; and

c.Report to the Governor and the Legislature within one year of the effective date of this act on the effectiveness of the notification program.

L.2002,c.118,s.3.



Section 52:17B-139.10 - Noncompliance; Disorderly Person

52:17B-139.10. Noncompliance; disorderly person
4.A pharmacist, other provider of oxygen or an oxygen delivery system or patient who knowingly fails to comply with the provisions of this act is a disorderly person.

L.2002,c.118,s.4.



Section 52:17B-139.11 - Rules, Regulations By Division Of Consumer Affairs

52:17B-139.11. Rules, regulations by Division of Consumer Affairs
5.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations to effectuate the purpose of this act concerning the requirements imposed by this act upon pharmacists and other providers of oxygen or oxygen delivery systems. The rules shall establish the procedures pharmacists and other providers of oxygen or oxygen delivery systems shall follow to obtain written informed consent and to notify the appropriate fire department or company serving the municipality in which the patient resides of the patient's name and address and of the existence of oxygen or an oxygen delivery system at the patient's residence.

L.2002,c.118,s.5.



Section 52:17B-139.12 - Regulations By Division Of Fire Safety

52:17B-139.12. Regulations by Division of Fire Safety
6.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Director of the Division of Fire Safety in the Department of Community Affairs shall promulgate regulations concerning the placement of warning signs on residences containing oxygen or an oxygen delivery system.

L.2002,c.118,s.6.



Section 52:17B-142 - Legislative Findings And Determinations

52:17B-142. Legislative findings and determinations
The Legislature finds and determines that crime and delinquency are essentially State and local problems; that crime and delinquency are complex social phenomena requiring the attention and efforts of the criminal justice system, State, county and local governments and the citizens of this State; and that the establishment of appropriate goals, objectives and standards for the reduction of crime and delinquency and for the administration of justice must be a priority concern.

The Legislature further finds and determines that, to meet the challenges enumerated above, the functions of the criminal justice system must be coordinated more efficiently and effectively; that the full and effective use of resources affecting State, county and local criminal justice systems requires the complete cooperation of government agencies on all levels; and that training, research, evaluation, technical assistance and public education activities must be encouraged and focused on the improvement of the criminal justice system and the generation of new methods for the prevention of crime and delinquency.

L.1978, c. 176, s. 1, eff. Dec. 28, 1978.



Section 52:17B-143 - State Law Enforcement Planning Agency; In Dlps But Responsible To Governor.

52:17B-143 State law enforcement planning agency; in DLPS but responsible to Governor.

2.The State Law Enforcement Planning Agency created pursuant to Executive Order No. 45, dated August 13, 1968, is continued and constituted as the State Law Enforcement Planning Agency (hereinafter "agency"). For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the agency is allocated to the Department of Law and Public Safety, but, notwithstanding said allocation, the agency shall be independent of any supervision or control by the department or by any board or officer thereof. The agency shall be responsible to the Governor.

L.1968, c.176, s.2; amended 2007, c.39, s.8.



Section 52:17B-145 - Executive Director; Appointment; Qualifications; Salary; Powers And Duties

52:17B-145. Executive director; appointment; qualifications; salary; powers and duties
The Governor shall appoint an executive director as the administrative head of the agency. He shall be a person qualified by training and experience to perform the duties of the position. He shall devote his entire time to the duties of his office, and shall receive a salary which shall be within a salary range as established by the Department of Civil Service with the approval of the Director of the Division of Budget and Accounting.

The executive director shall organize the work of the agency and establish therein such administrative subdivisions as he may deem necessary, proper and expedient. He may formulate and adopt rules and regulations and prescribe duties for the efficient conduct of the business, work and general administration of the agency. He may delegate to subordinate officers or employees in the agency such of his powers as he may deem desirable to be exercised under his supervision and control.

L.1978, c. 176, s. 4, eff. Dec. 28, 1978.



Section 52:17B-147 - Powers And Duties Of Agency.

52:17B-147 Powers and duties of agency.

6.The agency shall:

a.Serve as the State planning agency pursuant to the Federal Omnibus Crime Control and Safe Streets Act of 1968 and the Juvenile Justice and Delinquency Prevention Act of 1974, as amended, and other related federal or State acts;

b.(Deleted by amendment, P.L.2007, c.39);

c.Advise and assist the Governor in developing policies, plans, programs and budgets for improving the coordination, administration and effectiveness of the criminal justice system in the State;

d.Prepare a State comprehensive criminal justice plan on behalf of the Governor, which plan, and any substantial modifications thereto, shall be submitted to the Legislature for an advisory review of goals, priorities and policies contained therein, and shall be periodically updated and based on an analysis of the State's criminal justice needs and problems;

e.Establish goals, priorities and standards for the reduction of crime and the improvement of the administration of justice in the State;

f.Recommend legislation concerning criminal justice matters to the Governor and Legislature;

g.Encourage local and regional comprehensive criminal justice planning efforts;

h.Monitor and evaluate programs and projects, funded in whole or in part by or through the State Government, aimed at reducing crime and delinquency and improving the administration of justice;

i.Cooperate with and render technical assistance to State agencies, units of county and local government and public or private agencies relating to the criminal justice system;

j.Apply for, contract for, receive and expend for its purposes any appropriations or grants from the State, its political subdivisions, the federal government or any other source, public or private;

k.Have the authority to collect from any State, county or local governmental entity information, data, reports, statistics or such other material which is necessary to carry out the agency's functions; and

l.Perform such other duties as may be necessary to carry out the purposes of this act.

L.1968, c.176, s.6; amended 2007, c.39, s.9.



Section 52:17B-148 - Annual Report Of Agency

52:17B-148. Annual report of agency
The agency shall report annually to the Governor, the Legislature, the courts and the chief executives of county and local government on the implementation of each of the programs supported by funds it administers, including its evaluation of the effectiveness of each such program.

L.1978, c. 176, s. 7, eff. Dec. 28, 1978.



Section 52:17B-149 - Annual Appropriations In State Budget

52:17B-149. Annual appropriations in state budget
Funds shall be appropriated in the annual State budget to provide the required matching funds mandated under the relevant Federal acts each fiscal year and for such other purposes as are necessary to carry out the purposes of this act.

L.1978, c. 176, s. 8, eff. Dec. 28, 1978.



Section 52:17B-150 - Application Of State Agency Transfer Act

52:17B-150. Application of State Agency Transfer Act
This act shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.); provided, however, that the employees of the agency may continue to be employed in accordance with the unclassified service of the Civil Service.

L.1978, c. 176, s. 9, eff. Dec. 28, 1978.



Section 52:17B-159 - Short Title

52:17B-159. Short title
1. This act shall be known and may be cited as the "Safe and Secure Communities Act."

L.1993,c.220,s.1.



Section 52:17B-160 - Findings, Declarations

52:17B-160. Findings, declarations
2. The Legislature finds and declares:



Crime and the fear of crime continue to grip far too many New Jersey residents. The volume of crimes committed in this State has risen by almost 10 percent over the past 10 years, according to the State Police, with violent crime comprising an ever-greater proportion of the total. A recent Statewide survey revealed that one of every seven New Jersey residents had been a crime victim within the past six months.

While crime has mushroomed, its face and scope have changed dramatically. Rural and suburban communities, formerly considered safe havens, are now plagued by crimes once thought confined to urban areas. In fact, offenses such as carjackings are as likely to occur in suburban shopping malls as in big cities.

As criminals have widened their base of operations, local efforts to cope with crime have been stretched dangerously thin by economic adversity. Cash-strapped communities across the State have laid off or restrained the hiring of police officers--the first line of defense against criminals. These communities also have been required to curtail expenditures for the equipment--cars, radios and body armor--necessary for effective police operations.

It is clearly time for action to deal with this epidemic of crime in a forceful, yet enlightened, manner. The Safe and Secure Communities Program, established by this act, will enable the police and the community to create a partnership designed to identify and develop strategies to impact crime and improve the quality of life by (1) combining State, federal and local resources to rapidly place 2,000 additional police officers in communities throughout the State, (2) providing hard-pressed municipalities with funding to purchase the equipment vital to effective police operations, (3) imposing an additional penalty on lawbreakers to establish a continuing source of funding to pay for these officers and equipment, (4) deploying the additional officers and equipment in a focused, community-oriented manner that will assure their maximum impact in combatting crime, and (5) initiating such other programs as will meet the particular needs of municipalities.

L.1993,c.220,s.2.



Section 52:17B-161 - Definitions

52:17B-161. Definitions
3. As used in this act:

"Eligible municipality" means a municipality, which has a police department or force, in which the number of violent and nonviolent crimes per police officer exceeds 70% of the Statewide average of municipalities with a municipal police department or force, as reported in the 1991 Uniform Crime Report published by the Division of State Police.

"Fringe benefits" means payments made by the employer for an employee's retirement, social security, health and dental insurance, workers compensation, and unemployment, disability and survivor's insurance.

"Fund" means the Safe Neighborhoods Services Fund established by section 5 of this act.

"Law enforcement equipment" or "equipment" means that equipment required for the provision of law enforcement services including, but not limited to, police cars, computers and peripheral equipment, police radios and other communications gear, weapons and body armor for which a grant is awarded pursuant to section 9 of this act.

"Law enforcement project" or "project" means a project employing police officers for which a grant is awarded pursuant to section 9 of this act.

"Other law enforcement personnel" means non-police employees who enhance a project's law enforcement capacity by performing paperwork and related support services, thereby allowing police officers to devote more time to direct community policing duties.

"Program" means the "Safe and Secure Communities Program" established by this act.

L.1993,c.220,s.3.



Section 52:17B-162 - Objectives Provided For By Act

52:17B-162. Objectives provided for by act
4. It is the purpose of this act to provide assistance to municipalities for law enforcement projects which accomplish the following objectives as warranted by the needs of the community:

a. Policing in a community-oriented manner through an emphasis on the use of foot patrols, personal interaction between police officers and residents, and participation in community crime prevention programs;

b. Targeting law enforcement activities toward the specific needs of persons who live or work in a particular neighborhood, such as children, senior citizens or merchants;

c. Encouraging resident involvement in activities that contribute to crime prevention, including citizen patrols, safe houses, neighborhood watch groups, and crime prevention educational programs;

d. Reducing the incidence of criminal behavior, such as drug trafficking or youth gang activity, that disrupts the normal functioning of a community;

e. Implementing the Violent Offenders Removal Program to identify and expeditiously apprehend violent criminals who operate within a targeted area; and

f. Developing other innovative strategies which hold promise for preventing or reducing crime within a defined neighborhood or with respect to a particular demographic group within the municipality.

L.1993,c.220,s.4.



Section 52:17B-163 - "Safe Neighborhoods Services Fund," Created

52:17B-163. "Safe Neighborhoods Services Fund," created
5. a. There is created in the Department of the Treasury a nonlapsing fund entitled the "Safe Neighborhoods Services Fund." The fund shall be the depository for the assessments collected pursuant to section 11 of this act, for any State appropriations, federal grants received pursuant to subsection c. of this section, or other moneys provided to carry out the purposes of this act and for the interest earned on these deposits. The fund shall be administered by the State Treasurer.

b. Of the moneys deposited in the fund, 75% shall be available for approved law enforcement projects and 25% shall be available for the purchase of law enforcement equipment.

c. Notwithstanding the provisions of any law to the contrary, any federal funding received by the State, or for which the State is currently eligible or becomes eligible, for purposes within the purview of this act shall be deposited into the fund.

d. In no event shall moneys deposited in the fund be used to defray the cost of administering this act, except as provided in subsection e. of section 10 of this act.

L.1993,c.220,s.5.



Section 52:17B-164 - Grant Provisions, Applications

52:17B-164. Grant provisions, applications
6. a. An eligible municipality may apply to the Attorney General for a grant from the fund to pay the initial salaries of police officers and other law enforcement personnel deployed in a law enforcement project which is designed to meet the objectives of this act. A municipality which receives a grant for a project shall be responsible for paying the fringe benefits of all police officers or other law enforcement personnel hired, which shall be deemed the local cash match. A municipality shall further agree, as a condition of a grant awarded pursuant to this act, not to reduce its regular complement of police officers and other law enforcement personnel during the grant period.

b. Applications for project grants shall be made in a manner prescribed by the Attorney General. The grant application shall describe the municipality's need for grant funding, the purpose and duration of the proposed project, how the funding will be used to further the objectives stated in section 4 of this act, and the indicators by which progress in achieving these objectives and the project's purpose will be measured.

L.1993,c.220,s.6.



Section 52:17B-165 - Police Equipment Grant Application

52:17B-165. Police equipment grant application
7. Any municipality which has a police department or force may apply to the Attorney General for a grant to purchase law enforcement equipment. Application shall be made in a manner prescribed by the Attorney General and shall include information on the type, amount, intended use, estimated cost and need for the equipment requested. A municipality which receives an equipment grant shall contribute a cash match of no less than 25% of the grant amount.

L.1993,c.220,s.7.



Section 52:17B-166 - Grant Application Evaluation, Ranking

52:17B-166. Grant application evaluation, ranking
8. The Attorney General shall evaluate and rank project grant applications submitted by eligible municipalities with reference to the municipality's realistic opportunity to achieve the objectives specified in section 4 of this act. In evaluating the applications, the Attorney General shall give additional weight to applications which:

a. Propose cooperative policing agreements between two or more municipalities pursuant to P.L.1973, c.208 (C.40:8A-1 et al.) or P.L.1952, c.72 (C.40:48B-1 et seq.);

b. Provide evidence of a project planning process which has involved residents of the proposed project areas and institutions and groups active in these areas;

c. Provide for the re-employment of police officers who have been laid off by the municipality for budgetary reasons prior to March 1, 1993;

d. Clearly delineate project outcome goals that are both time-lined and measurable;

e. Maximize the use of funding and resources other than those provided by the program;

f. Provide for the mobilization of residents as volunteer participants;



g. Where practicable, provide for the employment of related law enforcement personnel to perform paperwork and related support services in order to free up police officers for community policing duties; and

h. Provide for maximum program accountability according to procedures promulgated by the Attorney General pursuant to section 10 of this act.

L.1993,c.220,s.8.



Section 52:17B-167 - Selection Of Grant Recipients.

52:17B-167 Selection of grant recipients.

9. a. The Attorney General shall select grant recipients.

b.No more than 50% of the total dollar amount of grants awarded from the fund shall be allocated to municipalities eligible to receive State aid pursuant to subsections a., b. and c. of section 1 of P.L.1985, c.170 (C.52:27D-118.11).

c.No municipality shall receive a grant exceeding $200,000 for a project or $50,000 for equipment. However, if funding remains after all approved projects and law enforcement equipment grants have been funded in any program year, funding in excess of the amount specified in this subsection may be awarded to grantees by the Attorney General.

d.A municipality which receives a grant for a project under this act may receive funding in subsequent years to continue that project. Approval of a continuation grant shall be contingent upon certification by the Attorney General that the project is effectively meeting the objectives of this act. A municipality that is eligible to receive an initial grant under this act shall be eligible to receive continuation funding.

L.1993, c.220, s.9; amended 2007, c.39, s.10.



Section 52:17B-168 - Guidelines; Program Grant Schedule, Procedure

52:17B-168. Guidelines; program grant schedule, procedure
10. a. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Attorney General shall promulgate guidelines for the receipt of program funds, procedures to ensure grantee accountability, and any other rules and regulations necessary to carry out the purposes of this act.

b. Program grants shall be awarded in two annual cycles. Grants to municipalities with a fiscal year starting January 1 shall be announced no later than October 30 and shall be awarded on January 1. Grants to municipalities with a fiscal year starting July 1 shall be announced no later than April 30 and shall be awarded on July 1.

c. The Attorney General shall promptly notify eligible municipalities regarding the program established by this act and make available to them grant applications and guidelines within 30 days of this act's effective date.

d. Notwithstanding any law or regulation to the contrary, a municipality may expend grant moneys in the local budget year in which they are received.

e. Of the moneys deposited into the fund, not more than $375,000 shall be allocated to the Attorney General to enable the Division of Criminal Justice to provide technical and operational assistance to grantees, which shall include (1) assistance in implementing an effective community policing program, including training and the development of operational plans, schedules and strategies, and (2) coordination of and assistance with violent offender removal programs.

L.1993,c.220,s.10.



Section 52:17B-169 - Findings, Declarations Relative To Juvenile Justice.

52:17B-169 Findings, declarations relative to juvenile justice.

1.The Legislature finds and declares:

a.The public safety requires reform of the juvenile justice system;

b.Juvenile arrests for murder, robbery, aggravated sexual assault, sexual assault and aggravated assault have increased 38 percent between 1988 and 1993 and New Jersey ranks near the top nationally in the number of juvenile arrests for serious violent crimes;

c.Juvenile crime has become a leading cause of injury and death among young people;

d.Currently, preventive, deterrent and rehabilitative services and sanctions for juveniles are the responsibility of no less than three State departments: The Department of Law and Public Safety deals with county prosecutors and local police and implements prevention programs; the Department of Corrections operates the New Jersey Training School for Boys and the Juvenile Medium Security Facility, and its Bureau of Parole supervises juvenile parolees; and the Department of Human Services operates residential and day programs in facilities for juveniles adjudicated delinquent;

e.The division of responsibility for the juvenile justice population and the limitations on resources available to meet ever-increasing demands for services provided by the Departments of Human Services and Corrections have prevented the departments from maximizing efforts to meet the special needs of the juvenile justice population;

f.The juvenile justice system lacks services and sanctions short of incarceration, particularly in urban areas and for that reason, many juveniles are not held accountable until they have committed a series of increasingly serious criminal acts;

g.The special needs of juveniles can be addressed through services and sanctions provided at the county and local level;

h.The need to protect the public from criminal acts by juvenile offenders requires a comprehensive program and concerted action of governmental agencies and private organizations at the State, county and local level that permit effective response and avoid waste of scarce resources;

i. (1) The comprehensive program should provide a range of services and sanctions for juveniles sufficient to protect the public through prevention; early intervention; and a range of meaningful sanctions that ensure accountability, provide training, education, treatment and, when necessary, confinement followed by community supervision that is adequate to protect the public and promote successful reintegration into the community;

(2)Consistent with the need to protect the public, services and sanctions for juveniles shall provide balanced attention to the protection of the community, the imposition of accountability for offenses committed, fostering interaction and dialogue between the offender, victim and community and the development of competencies to enable juvenile offenders to become responsible and productive members of the community.

j.The most efficient and effective use of available resources requires fixing responsibility for the comprehensive program in a single State agency and providing incentives to encourage the development and provision of appropriate services and sanctions at the county and local level; and

k.It is, therefore, necessary to establish a Juvenile Justice Commission responsible for operating State services and sanctions for juveniles involved in the juvenile justice system and responsible for developing a Statewide plan for effective provision of juvenile justice services and sanctions at the State, county and local level; to establish a State/Community Partnership Grant Program through which the State will provide incentives to county and local governments to encourage the provision of services and sanctions for juveniles adjudicated or charged as delinquent and programs for the prevention of juvenile delinquency, and to establish county youth services commissions responsible for planning and implementing the Partnership at the local level.

L.1995,c.284,s.1; amended 2001,c.408,s.7.



Section 52:17B-170 - Juvenile Justice Commission Established.

52:17B-170 Juvenile Justice Commission established.

2. a. A Juvenile Justice Commission is established in, but not of, the Department of Law and Public Safety. The commission is allocated to the Department of Law and Public Safety for the purpose of complying with Article V, Section IV, paragraph 1 of the New Jersey Constitution. The Attorney General shall be the request officer for the commission within the meaning of section 6 of article 3 of P.L.1944, c.112 (C.52:27B-15) and shall exercise that authority and other administrative functions, powers and duties consistent with the provisions of this act.

b.The commission shall consist of an executive director, an executive board, an advisory council and such facilities, officers, employees and organizational units as provided herein or as otherwise necessary to performance of the commission's duties and responsibilities.

c.The executive director shall be appointed by the Governor with the advice and consent of the Senate and shall serve at the pleasure of the Governor during the Governor's term of office and until a successor is appointed and qualified.

d.The executive board shall consist of the following members: The Attorney General, who shall serve as chair of the executive board; the Commissioner of Corrections and the Commissioner of Children and Families, who shall serve as vice-chairs of the executive board; the Commissioner of Education; the chair of the Juvenile Justice Commission advisory council, established pursuant to section 4 of P.L.1995, c.284 (C.52:17B-172); and two members who serve as chairs of a county youth services commission, established pursuant to P.L.1995, c.282 (C.52:17B-180), to be appointed by the Governor to serve at the Governor's pleasure. The Administrative Director of the Administrative Office of the Courts is invited to participate on the executive board, subject to the approval of the Supreme Court. A member of the executive board may name a designee who shall have the authority to act for the member. Members of the executive board shall serve without compensation for their services to the commission. The executive board shall meet at least quarterly and at such other times as designated by the chair. Except with respect to matters concerning distribution of funds to counties, four members of the executive board shall constitute a quorum to transact business of the executive board and action of the executive board shall require an affirmative vote of four members. A member of the executive board who is also a member of a county youth services commission shall not participate in matters concerning distribution of funds to counties; in these matters, three members of the executive board shall constitute a quorum to transact business and an action of the executive board shall require an affirmative vote of three members.

e.The commission shall have the following powers, duties and responsibilities:

(1)To specify qualifications for and to employ, within the limits of available appropriations and subject to the provisions of P.L.1995, c.284 (C.52:17B-169 et seq.) and Title 11A of the New Jersey Statutes, such staff as are necessary to accomplish the work of the commission or as are needed for the proper performance of the functions and duties of the commission, including but not limited to:

(a)The number of deputy directors, assistant directors, superintendents, assistant superintendents and other assistants who shall be in the unclassified service and shall be deemed confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.); and

(b)Juvenile corrections officers;

(2)To utilize such staff of the Department of Law and Public Safety as the Attorney General, within the limits of available appropriations, may make available to the commission;

(3)To organize the work of the commission in appropriate bureaus and other organization units;

(4)To enter into contracts and agreements with State, county and municipal governmental agencies and with private entities for the purpose of providing services and sanctions for juveniles adjudicated or charged as delinquent and programs for prevention of juvenile delinquency;

(5)To contract for the services of professional and technical personnel and consultants as necessary to fulfill the statutory responsibilities of the commission;

(6)To establish minimum standards for the care, treatment, government and discipline of juveniles confined pending, or as a result of, an adjudication of delinquency;

(7)To assume the custody and care of all juveniles committed by court order, law, classification, regulation or contract to the custody of the commission or transferred to the custody of the commission pursuant to section 8 of P.L.1995, c.284 (C.52:17B-176);

(8)To manage and operate all State secure juvenile facilities which shall include the New Jersey Training School for Boys created pursuant to R.S.30:1-7 and transferred to the Commissioner of Corrections pursuant to section 8 of P.L.1976, c.98 (C.30:1B-8) and the Juvenile Medium Security Facility created pursuant to R.S.30:1-7 and both transferred to the commission pursuant to section 8 of P.L.1995, c.284 (C.52:17B-176) and shall include any other secure juvenile facility established by the commission in the future;

(9)To manage and operate all State juvenile facilities or juvenile programs for juveniles adjudicated delinquent which shall include facilities and programs transferred to the commission pursuant to section 8 of P.L.1995, c.284 (C.52:17B-176) or established or contracted for in the future by the commission;

(10) To prepare a State Juvenile Justice Master Plan every third year which identifies facilities, sanctions and services available for juveniles adjudicated or charged as delinquent and juvenile delinquency prevention programs and which identifies additional needs based upon the extent and nature of juvenile delinquency and the adequacy and effectiveness of available facilities, services, sanctions and programs;

(11) To approve plans for each county submitted by the county youth services commission pursuant to P.L.1995, c.282 (C.52:17B-180);

(12) To administer the State/Community Partnership Grant Program established pursuant to P.L.1995, c.283 (C.52:17B-179);

(13) To accept from any governmental department or agency, public or private body or any other source, grants or contributions to be used in exercising its power, and in meeting its duties and responsibilities;

(14) To formulate and adopt standards and rules for the efficient conduct of the work of the commission, the facilities, services, sanctions and programs within its jurisdiction, and its officers and employees;

(15) To provide for the development of the facilities, services, sanctions and programs within its jurisdiction and to promote the integration of State, county and local facilities, sanctions, services and programs, including probation and parole;

(16) To institute, or cause to be instituted, such legal proceedings or processes as may be necessary to enforce properly and give effect to any of its powers or duties including the authority to compel by subpoena, subject to the sanction for contempt of subpoena issued by a court, attendance and production of records;

(17) To provide for the timely and efficient collection and analysis of data regarding the juvenile justice system to insure the continuing review and evaluation of services, policies and procedures;

(18) To receive and classify juveniles committed to the custody of the commission;

(19) To supervise compliance with conditions of parole;

(20) To establish appropriate dispositions of juveniles for whom parole has been revoked;

(21) To perform such other functions as may be prescribed by law; and

(22) To promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement and effectuate the purposes of this act.

L.1995, c.284, s.2; amended 2005, c.164, s.1; 2006, c.47, s.192.



Section 52:17B-171 - Allocation Of Functions, Powers, Duties, Authority Of Commission

52:17B-171. Allocation of functions, powers, duties, authority of commission
3. The functions, powers, duties and authority of the commission are allocated as follows:

a. The following shall be vested in the executive board and may not be delegated:

(1)Formulation of the policy and direction of the work of the commission to meet the purposes of this act;

(2)Approval of the organization of the work of the commission including establishment of appropriate subdivisions;

(3)Approval of the State Juvenile Justice Master Plan;

(4)Approval of the commission's budget for submission by the Attorney General as request officer;

(5)Promulgation of all rules and regulations;

(6)Designation of an acting executive director to serve in the absence of the executive director, or, in the event of a vacancy in that office;

(7)Establishment of education and training requirements for juvenile corrections officers and other specialists that may be required for supervision of programs for juveniles under the custody or care of the commission following adjudication of delinquency or release from incarceration; and

(8)Establishing with the Supreme Court a mechanism for coordinating juvenile justice matters.

b. The executive director shall be responsible for the following:

(1)The supervision and management of each secure juvenile facility, juvenile facility and program operated by the commission and, except as provided in paragraph (3) of this subsection with respect to appointment of superintendents, the designation of the chief executive officer for each facility or program who shall be responsible to the executive director for the efficient, economical and proper operation of the facility and who shall exercise the authority to consent to treatment pursuant to sections 2 and 4 of P.L.1969, c.181 (C.30:4-7.2 and 30:4-7.4);

(2)The immediate supervision of the work of the commission and the day to day exercise and performance of the commission's functions, powers, duties and authority;

(3)With the approval of the executive board, the appointment of all deputy directors and superintendents.

c. All functions, powers, duties and authority of the commission set forth in subsection e. of section 2 of P.L.1995, c.284 (C.52:17B-170) not specifically allocated to the executive board or to the executive director shall reside in the executive board but may be delegated to the executive director at the discretion of the executive board.

L.1995,c.284,s.3.



Section 52:17B-171.1 - Standards For Suicide, Mental Health Screening In County Juvenile Detention Facilities.

52:17B-171.1 Standards for suicide, mental health screening in county juvenile detention facilities.

1.The Juvenile Justice Commission shall establish standards for suicide and mental health screening in county juvenile detention facilities in accordance with the provisions of this act. The standards shall require that each county detention facility develop written policies concerning mental health screening, suicide screening, suicide prevention protocols and other mental and emotional health-related issues and that each county juvenile detention facility make psychological or psychiatric services available to juveniles as needed.

L.2007, c.315, s.1.



Section 52:17B-171.2 - Suicide Risk Screening For Juveniles Admitted To County Juvenile Detention Facility.

52:17B-171.2 Suicide risk screening for juveniles admitted to county juvenile detention facility.

2. a. Upon admission to a county juvenile detention facility, a juvenile shall be screened for risk of suicide in accordance with the facility's suicide prevention protocols and written policies required by section 1 of this act. The suicide risk screening shall include, but not be limited to, the use of a standardized suicide risk questionnaire designated and made available by the Juvenile Justice Commission. The findings shall be recorded and brought to the attention of the appropriate medical or mental health staff as soon as possible.

b.If a juvenile shows evidence of suicide risk, the facility's suicide prevention protocols shall be immediately implemented. The policies shall include an increased level of supervision of a juvenile showing evidence of suicide risk until appropriate mental health services can be obtained. The facility administrator, or the administrator's designee, shall be immediately notified if a juvenile:

(1)is suspected of being at risk of attempting suicide or in emotional distress;

(2)has made a suicidal gesture or attempt; or

(3)scores in a suicide caution or warning range in a screening.

c.Every suicide gesture or attempt shall be reported to the Juvenile Justice Commission.

L.2007, c.315, s.2.



Section 52:17B-171.3 - Mental Health Screening For Juveniles Admitted To County Juvenile Detention Facility.

52:17B-171.3 Mental health screening for juveniles admitted to county juvenile detention facility.

3.Between 24 and 48 hours following admission to a county juvenile detention facility, a juvenile shall undergo mental health screening using a mental health screening tool designated by the Juvenile Justice Commission and in accordance with the facility's written policies required by section 1 of this act. If the screening tool indicates that a referral for additional screening or mental health services is appropriate, that referral shall occur as soon as possible. If the screening indicates a warning or caution, the juvenile shall be placed on, and remain under, increased supervision until it is determined by a mental health clinician that a heightened level of supervision is no longer needed to ensure the safety of the juvenile.

L.2007, c.315, s.3.



Section 52:17B-171.4 - Screening Before Placement In Isolation.

52:17B-171.4 Screening before placement in isolation.

5.No juvenile shall be placed in isolation before undergoing screening for risk of suicide and mental health screening required by sections 2 and 3 of this act.

L.2007, c.315, s.5.



Section 52:17B-171.5 - Certification For Person Conducting Screening.

52:17B-171.5 Certification for person conducting screening.

6.No person shall perform a suicide risk screening pursuant to section 2 of this act or a mental health screening pursuant to section 3 of this act unless that person has been certified by the Juvenile Justice Commission as qualified to perform such screening.

L.2007, c.315, s.6.



Section 52:17B-171.6 - Establishment, Maintenance Of Statewide Database Of Screenings.

52:17B-171.6 Establishment, maintenance of Statewide database of screenings.

7.The Juvenile Justice Commission, in conjunction with the Department of Children and Families, shall establish and maintain a confidential Statewide database of the suicide risk screenings required by section 2 of this act and the mental health screenings required by section 3 of this act to be used exclusively by persons performing suicide risk and mental health screenings.

L.2007, c.315, s.7.



Section 52:17B-171.7 - Monitoring Of Suicides Occurring At County Juvenile Detention Facilities.

52:17B-171.7 Monitoring of suicides occurring at county juvenile detention facilities.

8. a. The Juvenile Justice Commission shall monitor the number of suicides that occur at each county juvenile detention facility.

b.Upon an initial suicide at a facility, the commission shall conduct an evaluation of the facility's compliance with the provisions of this act, an accountability assessment and an action report.

c.If a second suicide occurs within seven years of the initial suicide, the Juvenile Justice Commission shall, within 30 days, and with the approval of the Attorney General, evaluate the facility for compliance with the provisions of this act. A facility shall not admit additional juveniles until the Attorney General has certified that the facility is in compliance with the provisions of this act.

d.If a third or subsequent suicide occurs within seven years of an initial suicide, the facility shall be immediately closed and shall not reopen until the Governor determines that it shall reopen. A task force comprised of the following seven members shall assist the Governor in making this determination: the Executive Director of the Juvenile Justice Commission, or a designee; the Attorney General, or a designee; the Child Advocate, or a designee; the Commissioner of Children and Families, or a designee; one public member; a director of a county juvenile detention facility, but not of the county facility being evaluated; and a member of the board of chosen freeholders of the county within which the facility being evaluated is located.

L.2007, c.315, s.8.



Section 52:17B-171.8 - Information On Jjc Website.

52:17B-171.8 Information on JJC website.

9.The Juvenile Justice Commission shall include the following information on the commission's website:

a.All reports monitoring the operations of county juvenile detention centers, including, but not limited to, any corrective actions taken against or penalties imposed on a center, if applicable; and

b.The rated census capacity and the average monthly population for each county juvenile detention center.

L.2007, c.315, s.9.



Section 52:17B-171.9 - Training Curriculum For Juvenile Detention Officers On Mental Health Needs Of Juvenile Detention Population.

52:17B-171.9 Training curriculum for juvenile detention officers on mental health needs of juvenile detention population.

10.The Juvenile Justice Commission shall, in conjunction with the Police Training Commission and mental health experts, develop a training curriculum for juvenile detention officers and youth workers focusing on the mental health needs of the juvenile detention population.

L.2007, c.315, s.10.



Section 52:17B-171.10 - Annual Report To Governor, Legislature.

52:17B-171.10 Annual report to Governor, Legislature.

11.The Juvenile Justice Commission, in conjunction with the Department of Children and Families, shall annually submit to the Governor and the Legislature, for seven years following the effective date of this act, a report detailing:

a.the number of suicides and suicide attempts at each county juvenile detention facility;

b.the number of suicide and mental health screenings that have been conducted at each facility and the number of juveniles whose screenings have indicated a warning or caution;

c.the number of juveniles who have been referred for additional screening or evaluation; and

d.a summary of the diagnoses for juveniles who have received treatment.

L.2007, c.315, s.11.



Section 52:17B-171.11 - Rules, Regulations; Penalties, Fines.

52:17B-171.11 Rules, regulations; penalties, fines.

12.The Juvenile Justice Commission, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall adopt rules and regulations necessary to implement the provisions of this act, which may include:

a.penalties for continued violations of the manual of standards applicable to county detention centers; and

b.a graduated system of intermediate fines and penalties for violations of the provisions of the act.

L.2007, c.315, s.12.



Section 52:17B-171.12 - Reinstatement Of Juvenile In Medicaid Program Upon Release.

52:17B-171.12 Reinstatement of juvenile in Medicaid program upon release.

8.The Juvenile Justice Commission shall ensure that prior to the scheduled date of release of a juvenile from a detention facility or a facility in which the juvenile was incarcerated, the appropriate staff at the facility notify the applicable county welfare agency to process the reinstatement of the juvenile in the Medicaid program if the juvenile was enrolled in Medicaid prior to detention or incarceration and continues to meet eligibility requirements for the program.

As used in this act, "Medicaid" means the Medicaid program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

L.2009, c.329, s.8.



Section 52:17B-171.13 - Regulations Relative To Room Restriction For Juveniles.

52:17B-171.13 Regulations relative to room restriction for juveniles.

5. a. A juvenile detained in, or sentenced to, a State juvenile correctional facility or county juvenile detention center shall not be subject to room restriction unless the juvenile poses an immediate and substantial risk of harm to others or to the security of the facility, and all other less-restrictive options have been exhausted.

b.A juvenile may be subject to room restriction only for the minimum time required to address the safety risk and for a period that does not compromise the mental and physical health of the juvenile, but in no case shall a juvenile be held in room restriction for more than eight consecutive waking hours without being released for at least two hours for recreation and exercise.

c.A juvenile who is 15 years of age or younger shall not be subject to room restriction for more than two consecutive days. A juvenile who is 16 years of age or older but younger than 18 years of age shall not be subject to room restriction for more than three consecutive days. A juvenile who is 18 years of age or older shall not be subject to room restriction for more than five consecutive days. A juvenile shall not be subject to room restriction for more than 10 total days in a calendar month.

d.Juveniles subject to room restriction shall continue to receive health, mental health, and educational services.

e.Each State correctional facility or county juvenile detention facility shall document, in aggregate, the use of room restriction, including the dates and duration of each occurrence, the reason for placement in room restriction, and the race, age, and gender of the juvenile placed in room restriction. If any health or mental health clinical evaluations were performed, it shall be affirmatively certified that the results of those evaluations were considered in any decision to place the juvenile in room restriction or to continue room restriction.

The aggregate data compiled pursuant to this subsection shall be:

(1)made available for public inspection pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.), commonly known as the open public records act; and

(2)published on the official Internet website of the Juvenile Justice Commission.

f.This section shall not prohibit the use of single-person rooms or cells for the housing of juveniles in State correctional or county juvenile detention centers.

g.This section does not apply to juveniles in court holding facilities or adult facilities.

h.Nothing in this section shall be construed to conflict with any law providing greater or additional protections to juveniles.

i.For the purposes of this section, "room restriction" shall mean the placement of a juvenile in a State juvenile correctional facility or county juvenile detention center in a locked room or cell, alone or with one other person, for 22 to 24 hours per day. Room restriction shall not include confinement of a juvenile in a single-person room or cell for brief periods of locked-room confinement necessary for institutional operations, including, but not limited to, shift changes, showering, and unit movements.

L.2015, c.89, s.5



Section 52:17B-172 - Advisory Council To Juvenile Justice Commission.

52:17B-172 Advisory council to Juvenile Justice Commission.

4. a. The advisory council to the Juvenile Justice Commission shall consist of the following members:

(1)The Commissioner of the Department of Labor and Workforce Development, the Commissioner of the Department of Health and Senior Services, the Commissioner of the Department of Community Affairs, the Chairperson of the Civil Service Commission, the Public Defender and a county prosecutor selected by and serving at the pleasure of the Governor or a person designated by one of the forenamed officers to serve in that officer's place;

(2)Nine members who shall be selected for their knowledge, competence, experience or interest in the juvenile justice system. Appointments shall be made as follows: three by the President of the Senate, no more than two of whom shall be of the same political party; three by the Speaker of the General Assembly, no more than two of whom shall be of the same political party and three by the Governor, no more than two of whom shall be of the same political party.

b.The term of office of each public member of the advisory council shall be three years; except that of the first members appointed, one appointed by the Governor, one by the President of the Senate and one by the Speaker of the General Assembly shall be appointed for a term of one year, one appointed by the Governor, one by the President of the Senate and one by the Speaker of the General Assembly shall be appointed for a term of two years and the remaining three members shall be appointed for a term of three years. Each member shall serve until a successor has been appointed and qualified, and vacancies shall be filled in the same manner as the original appointments for the remainder of the unexpired term. A member is eligible for reappointment to the council.

c.The Governor shall appoint the chair of the advisory council from among the members of the council. The chair shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the chair's successor. The members of the council shall elect a vice-chair from among the members of the council.

d.The members of the council shall receive no compensation for their services.

L.1995, c.284, s.4; amended 2008, c.29, s.110.



Section 52:17B-173 - Functions, Powers, Duties, Authority Of Advisory Council.

52:17B-173 Functions, powers, duties, authority of advisory council.

5.The advisory council shall have the following functions, powers, duties and authority:

a.To meet at least quarterly and at such other times as designated by the executive director or the chair of the advisory council;

b.To establish any committees to carry out its responsibilities;

c.To advise the executive director regarding the implementation of the recommendations included in the final report submitted pursuant to Executive Order 10 of 1994; the master plan submitted pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170); the integration, coordination and collaboration of programs, services and sanctions for juveniles; and the actions to be taken to increase public awareness of the juvenile justice system and its needs; and

d.To ensure the programs, services and sanctions for juvenile offenders are striving to provide balanced attention to the protection of the community, imposing accountability for offenses committed, fostering interaction and dialogue between the offender, victim and community and developing competencies in the juveniles to enable them to become responsible and productive members of the community.

L.1995,c.284,s.5; amended 2001,c.408,s.8.



Section 52:17B-174 - Juvenile Corrections Officers.

52:17B-174 Juvenile corrections officers.

6. a. The Juvenile Justice Commission shall employ, within the limits of available funds, juvenile corrections officers to staff each State secure juvenile facility and to provide security for other State juvenile facilities and programs including parole programs as deemed appropriate and to perform all other duties related to enforcement of confinement and conditions of release including execution of warrants and legal process. Juvenile corrections officers shall be in the competitive division of the career service established pursuant to N.J.S.11A:3-2, "policemen" within the meaning of section 1 of P.L.1944, c.255 (C.43:16A-1) and members of the Police and Firemen's Retirement System of New Jersey established pursuant to section 2 of P.L.1944, c.255 (C.43:16A-2), and shall be "employees" within the meaning of section 3 of P.L.1941, c.100 (C.34:13A-3).

b.Except as provided in subsection c. of this section, no person shall be appointed as a juvenile corrections officer unless that person:

(1)Is a citizen of the United States;

(2)Is able to read, write and speak the English language well and intelligently;

(3)Has a high school diploma or its equivalent;

(4)Is sound in body and of good health;

(5)Is of good moral character;

(6)Has not been convicted of any offense which would make the person unfit to perform the duties of a juvenile corrections officer;

(7)Has successfully completed the training course approved by the Police Training Commission and required by section 5 of P.L.1988, c.176 (C.52:17B-68.1) or is exempt pursuant to the provisions of that section; and

(8)Meets such other qualifications, including education and training, as may be specified by the commission in consultation with the Civil Service Commission.

c. (1) Pending appointment of a full complement of juvenile corrections officers who meet the requirements of subsection b. of this section, the commission and the Commissioner of Corrections shall arrange through agreement for the assignment of corrections officers necessary to fill the positions transferred pursuant to section 8 of P.L.1995, c.284 (C.52:17B-176). Corrections officers assigned to the commission pursuant to such an agreement shall be under the supervision of the commission during the period of assignment as provided by the agreement between the commission and the Commissioner of Corrections. The primary concerns of all agreements governing assignment and supervision shall be public safety and safety within the facilities and programs. No officer assigned pursuant to such an agreement shall, by virtue of such assignment, be considered an employee of the commission or lose or suffer any diminution of any right, power, privilege or benefit to which the employee would otherwise be entitled pursuant to the provisions of Title 11A of the New Jersey Statutes, Title 34 of the Revised Statutes, or Title 43 of the Revised Statutes, including any rights, powers, privileges or benefits as to salary, seniority, promotion, re-employment, retirement, pension or representation for purposes of collective bargaining;

(2)Notwithstanding the provisions of subsection b. of this section, a corrections officer assigned to the commission pursuant to this section shall not be considered ineligible for the position of juvenile corrections officer solely because the officer does not meet any educational or training requirement the commission may establish and may be appointed as a juvenile corrections officer if the officer applies for such position within 18 months of the effective date of this act. A juvenile corrections officer appointed pursuant to this subsection shall not be deprived of any right or protection provided by Title 11A of the New Jersey Statutes or any pension or retirement system and, notwithstanding any law or regulation to the contrary, shall be eligible to compete for vacant positions within the Department of Corrections with full credit for experience, service and rank earned as an employee of the Department of Corrections and such credit for experience, service and rank earned as an employee of the commission as the Commissioner of Corrections, after consultation with the Civil Service Commission, deems appropriate.

d.Each juvenile corrections officer shall by virtue of such employment and in addition to any other power or authority, be empowered to act as an officer for the detection, apprehension, arrest and adjudication of offenders against the law and, subject to regulations promulgated by the commission and conditions set forth in N.J.S.2C:39-6, shall have the authority to possess and carry a firearm.

L.1995, c.284, s.6; amended 2008, c.29, s.111.



Section 52:17B-175 - Responsibilities Of Other Departments.

52:17B-175 Responsibilities of other departments.

7. a. Notwithstanding the Juvenile Justice Commission's responsibility for State secure juvenile facilities and State juvenile facilities and programs, the Department of Corrections, through agreement with the commission, shall provide central transportation, communication and other services required by the commission in connection with the operation of these facilities and the custody and care of juveniles confined in the facilities.

b.Notwithstanding the commission's responsibility for State secure juvenile facilities and State juvenile facilities, the Department of Children and Families shall provide care and custody for juveniles placed under the care and custody or committed to the department pursuant to paragraphs (5), (6) and (7) of subsection b. of section 24 of P.L.1982, c.77 (C.2A:4A-43).

c.The commission and the Commissioner of Children and Families shall formulate a plan to provide adequate and appropriate mental health services to juveniles in secure juvenile facilities and juvenile facilities operated by the commission. The commission and the Commissioner of Children and Families shall jointly adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establishing the procedures included in the plan. The plan shall include the following:

(1)Procedures for identifying juveniles in need of such services upon admission to and while in a facility, including procedures for evaluation;

(2)Procedures for providing appropriate and adequate treatment and for terminating treatment when it is no longer needed;

(3)Procedures for ensuring cooperation between employees of the commission and the Department of Children and Families; and

(4)Procedures for review and revision of the plan.

d.The commission, through agreement with the Attorney General, the Commissioner of Corrections or the Commissioner of Children and Families as appropriate, shall arrange to provide such other services as may be required by the commission and may enter into other agreements as authorized pursuant to R.S.52:14-1 et seq. or any other law of this State.

e.The commission and the Commissioner of Corrections shall, consistent with applicable State and federal standards, formulate a plan setting forth procedures for transferring custody of any juvenile incarcerated in a juvenile facility who has reached the age of 18 during confinement and whose continued presence in the juvenile facility threatens the public safety, the safety of juvenile offenders, or the ability of the commission to operate the program in the manner intended. The commission and the Commissioner of Corrections shall jointly adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establishing the procedures included in the plan. At a minimum, the plan shall require that:

(1)the juvenile be notified, in writing, of the proposed transfer and the factual basis supporting the transfer;

(2)the juvenile be provided with the opportunity to be heard and to present opposition;

(3)the juvenile be represented by the Office of the Public Defender, unless the juvenile chooses to be represented by nonprofit counsel or engage private counsel at the juvenile's expense;

(4)the decision to proceed with the transfer be made by an impartial person; and

(5)written findings of the facts supporting the decision to proceed with the transfer accompany the decision.

L.1995, c.284, s.7; amended 2006, c.47, s.193; 2015, c.89, s.4.



Section 52:17B-176 - Facilities, Inmates, Equipment, Personnel, Etc. Transferred To Juvenile Justice Commission

52:17B-176. Facilities, inmates, equipment, personnel, etc. transferred to Juvenile Justice Commission
8. a. The following are transferred to the Juvenile Justice Commission:

(1)The custody and care of any juvenile adjudicated delinquent and committed or classified to the custody of the Department of Corrections or committed or classified to the custody or care of the Division of Juvenile Services of the Department of Human Services, pursuant to section 24 of P.L.1982, c.77 (C.2A:4A-43) as modified by Reorganization Plan No. 001-1993, P.L.1993, c.283, and Executive Order No. 93 of 1993, or serving a term of incarceration in a county detention facility pursuant to section 1 of P.L.1992, c.211 (C.2A:4A-44.1);

(2)The New Jersey Training School for Boys created pursuant to R.S.30:1-7 and transferred to the Commissioner of Corrections pursuant to section 8 of P.L.1976, c.98 (C.30:1B-8) and the Juvenile Medium Security Facility created pursuant to R.S.30:1-7;

(3) All residential and day care facilities and programs established pursuant to the powers delegated to the Division of Juvenile Services, Department of Corrections, by the Commissioner of the Department of Corrections pursuant to his powers contained in P.L.1976, c.98 (C.30:1B-1 et seq.), along with all those youth committed to participate therein by court order, law, classification, regulation or contract which were subsequently transferred to the Division of Juvenile Services, Department of Human Services by Reorganization Plan No. 001-1993;

(4) All furnishings and equipment presently located in the institutions and programs of the Division of Juvenile Services and in the institutions and programs of the Department of Corrections transferred to the commission pursuant to subsections b. and c. of this section, and, except as provided in section 6 of P.L.1995, c.284 (C.52:17B-174), all staff assigned to those institutions and programs, including administrative and support staff;

(5) All operating and capital funding demarcated for the institutions and programs set forth in this section, including funding from bonds and funding for administrative costs associated with the institutions and programs;

(6) All functions, powers, duties and authority of the Commissioner of Corrections, including any transferred to the Commissioner of Human Services pursuant to Reorganization Plan No. 001-1993, with respect to all juvenile detention facilities throughout the State pursuant to section 18 of P.L.1982, c.77 (C.2A:4A-37);

(7) The powers, duties and responsibilities of the Commissioner of Corrections for establishing standards and monitoring of juvenile detention facilities pursuant to section 18 of P.L.1982, c.77 (C.2A:4A-37), transferred to the Commissioner of Human Services by Reorganization Plan No. 001-1993;

(8) All existing written agreements made between county governments and the Department of Corrections or the Department of Human Services concerning juvenile detention centers are hereby modified to transfer the responsibilities, duties and obligations specified in these agreements between the county governments and the commission;

(9) The Juvenile Detention Monitoring Unit, Department of Corrections, established pursuant to the powers of the Commissioner of Corrections pursuant to P.L.1976, c.98 (C.30:1B-1 et seq.), to fulfill the obligations of the Department of Corrections in monitoring juvenile detention centers throughout the State pursuant to the Federal "Juvenile Justice and Delinquency Prevention Act of 1974," as amended, and pursuant to section 18 of P.L.1982, c.77 (C.2A:4A-37), which was transferred to the Department of Human Services by Reorganization Plan No. 001-1993, along with its staff, powers, duties and responsibilities;

(10) The legal custody and supervision of each juvenile parolee; the functions, powers, duties and authority of the State Parole Board established pursuant to P.L.1979, c.441 (C.30:4-123.45 et seq.), regarding juvenile offenders are continued, but the State Parole Board shall file all of its reports and recommendations regarding juveniles with the commission;

(11) All funding, programs and positions created or dedicated to provide juvenile parole services by the Bureau of Parole within the Department of Corrections in accordance with an agreement between the Executive Director of the commission and the Commissioner of Corrections in consultation with the State Parole Board when an orderly transfer of the function has been completed including appropriate changes in the reporting requirements, funding, positions, and administrative housing and support;

(12) The powers, duties, and responsibilities of the Office of Education created and established in the Departments of Corrections and Human Services pursuant to the "State Facilities Education Act of 1979," sections 12 and 13 of P.L.1979, c.207 (C.18A:7B-8 and 18A:7B-9) for the education of those juvenile offenders whose custody is transferred to the commission pursuant to this act is transferred to the Office of Education established in the commission pursuant to section 10 of P.L.1995, c.284 (C.52:17B-178) along with staff, existing and future moneys and other educational resources demarcated for juveniles whose custody is transferred pursuant to this act, including funds collected pursuant to the authority granted in the "State Facilities Education Act of 1979," P.L.1979, c.207 (C.18A:7B-1 et seq.), federal and State educational grants and contract funds received for the benefit of juvenile offenders whose custody is transferred pursuant to this act;

(13) The powers, duties, and responsibilities of the Bureau of Juvenile Justice, including the Juvenile Justice and Delinquency Prevention Unit, in the Division of Criminal Justice, Department of Law and Public Safety established pursuant to section 4 of P.L.1948, c.439 (C.52:17B-4), along with its staff, powers, duties and responsibilities; and

(14) All funding appropriated to the Department of Human Services and demarcated for distribution by the department for youth services commission funding.

b. Whenever in any law, rule, regulation, order, contract, lease, document, judicial or administrative proceeding or otherwise, reference is made to the Commissioner of the Department of Corrections regarding a juvenile or juvenile offender as defined in P.L.1982, c.77 (C.2A:4A-20 et seq.), or is made to the Division of Juvenile Services transferred from the Department of Corrections to the Department of Human Services by Reorganization Plan No.001-1993 the same shall mean and refer to the commission.

L.1995,c.284,s.8.



Section 52:17B-177 - Transfer Of Functions, Powers, Duties, Authority

52:17B-177. Transfer of functions, powers, duties, authority
9. a. Except as otherwise provided in subsection b. of this section and section 6 of P.L.1995, c.284 (C.52:17B-174), all transfers directed by this plan shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), pursuant to agreements between the commission and the Commissioner of Corrections, the Commissioner of Human Services or the Attorney General, as may be appropriate, that provide for an orderly transfer of functions, powers, duties and authority including appropriate changes in the reporting requirements, funding, positions, and administrative housing. Such agreements shall be made within 90 days of the effective date of this act.

b. (1) Teachers transferred shall retain all tenure or, if non-tenured, all time served toward tenure.

(2) No parole officers or Human Services police officers shall be transferred pursuant to section 8 of P.L.1995, c.284 (C.52:17B-176), but the commission and the Commissioner of Corrections and the Commissioner of Human Services, as appropriate, shall arrange through agreement for the assignment of officers necessary to fill the officer positions transferred pursuant to section 8 of P.L.1995, c.284 (C.52:17B-176). Parole officers and Human Services Police Officers assigned to the commission pursuant to such an agreement shall be under the supervision of the commission during the period of assignment as provided by the agreement between the commission and the appropriate commissioner but no officer assigned shall, by virtue of such assignment, be considered an employee of the commission or lose or suffer any diminution of any right, power, privilege or benefit to which the employee would otherwise be entitled pursuant to the provisions of Title 11A of the New Jersey Statutes, Title 34 of the Revised Statutes, or Title 43 of the Revised Statutes including any rights, powers, privileges or benefits as to salary, seniority, promotion, re-employment, retirement, pension or representation for purposes of collective bargaining.

(3) All rules and regulations promulgated by the Commissioner of Corrections or the Commissioner of Human Services pertaining to functions, powers, duties and authority transferred to the commission pursuant to section 8 of P.L.1995, c.284 (C.52:17B-176) shall be considered rules or regulations of the commission and, as such, shall remain in full force and effect until expiration or modification by the commission in accordance with law.

L.1995,c.284,s.9.



Section 52:17B-178 - Office Of Education Established

52:17B-178. Office of Education established
10.There is hereby created and established in the Juvenile Justice Commission an Office of Education to be headed by a Director of Educational Services who shall supervise the educational programs in all juvenile facilities operated by the Juvenile Justice Commission and shall approve, except as provided in section 9 of P.L.1995, c.284 (C.52:17B-177) all personnel to be hired for such programs.

The director shall hold the appropriate certificate issued by the State Board of Examiners and shall be qualified by training and experience for his position and shall be appointed by the executive director with the approval of the executive board. The director shall serve at the pleasure of the executive board.

The director shall establish primary, secondary, and vocational programs which meet the educational needs of school age persons for whom the commission is responsible. Appropriate credit and certification shall be given for the successful completion of such programs.

L.1995,c.284,s.10.



Section 52:17B-179 - State/community Partnership Grant Program Established

52:17B-179. State/Community Partnership Grant Program established
1. a. A State/Community Partnership Grant Program is established within the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170) to support, through grants allocated to county youth services commissions established pursuant to P.L.1995, c.282 (C.52:17B-180), facilities, sanctions and services for juveniles adjudicated or charged as delinquent and programs for prevention of juvenile delinquency. This program is established in order to:

(1) Encourage development of sanctions and services for juveniles adjudicated and charged as delinquent and programs for prevention of juvenile delinquency that protect the public, ensure accountability and foster rehabilitation;

(2) Increase the range of sanctions for juveniles adjudicated delinquent;

(3) Reduce overcrowding in State juvenile institutions and other facilities to ensure adequate bedspace for serious, violent and repetitive offenders;

(4) Reduce overcrowding in county detention facilities;

(5) Provide greater access to community-based sanctions and services for minority and female offenders;

(6) Expand programs designed to prevent juvenile delinquency; and

(7) Promote public safety by reducing recidivism.

b. The Juvenile Justice Commission shall administer the State/Community Partnership Grant Program and shall:

(1) Establish criteria and procedures for grant applications and disbursement by regulation;

(2) Determine how best to allocate Partnership funds;

(3) Set standards and procedures for eligibility, operation, supervision and evaluation;

(4) Advise and assist county youth services commissions in preparation of county plans and grant applications;

(5) Award grants;

(6) Set standards for and determine eligibility for continued Partnership funding;

(7) Collect and provide information about community-based services and sanctions; and

(8) Monitor and evaluate implementation of county plans and the provision of services, sanctions and programs provided pursuant to this act.

L.1995,c.283,s.1.



Section 52:17B-180 - Qualification For State/community Partnership Grant Funds.

52:17B-180 Qualification for State/Community Partnership Grant Funds.

1. a. In order to qualify for award of State/Community Partnership Grant funds established pursuant to P.L.1995, c.283 (C.52:17B-179) a county shall:

(1)Establish a county youth services commission in accordance with regulations promulgated by the Juvenile Justice Commission established pursuant to section 2 of P.L.1995, c.284 (C.52:17B-170);

(2)Submit and obtain Juvenile Justice Commission approval of a triennial comprehensive plan for services and sanctions for juveniles adjudicated or charged as delinquent and programs for the prevention of juvenile delinquency which:

(a)are designed to promote the goals of P.L.1995, c.283 (C.52:17B-179);

(b)provide recommendations for funding of programs, sanctions and services that enhance and expand the range of sanctions and services for juveniles adjudicated or charged as delinquent and programs designed to prevent delinquency;

(c)make services available in geographical locations within the county where juveniles in need reside; and

(d)provide for distribution of State/Community Partnership Grant funds by the county in accordance with contracts or agreements executed by the appropriate county officials in accordance with applicable law.

b.The Juvenile Justice Commission shall establish by regulation:

(1)Specific guidelines as to membership of a county youth services commission;

(2)Specific requirements for the administration of the State/Community Partnership Grant funds awarded by the county.

c.Notwithstanding the provisions of subsection a. of this section, the county governing body may elect, upon annual written request approved by the executive director, to designate a commission, council or agency to assume the responsibilities of a county youth services commission in that county. Approval of such a request shall be contingent upon the governing body demonstrating that the membership of the designated entity is sufficiently representative of persons and agencies interested in the juvenile justice system to permit the entity to perform the duties and responsibilities of a county youth services commission, that the members of the designated entity are otherwise qualified to perform the duties and responsibilities of members of a county youth services commission, and that the designated entity has the authority and responsibility to carry out the duties and responsibilities of a county youth services commission.

d.A county youth services commission shall:

(1)Recommend to the governing body of the county the approval or disapproval of contracts with local government or private agencies that desire participation in the State/Community Partnership Grant Program;

(2)Monitor the operations of programs receiving State/Community Partnership Grant funds with reference to compliance with standards, policies and rules established by the Juvenile Justice Commission;

(3)Monitor and evaluate the impact of the programs receiving State/Community Partnership Grant funds, including the nature of the offender or at risk populations served by the funded programs, and prepare a written report with relevant documentation, on an annual basis, to be submitted to the Juvenile Justice Commission as part of the commission's triennial plan and annual update; and

(4)Perform such other duties as may be established by the Juvenile Justice Commission to achieve the purposes of P.L.1995, c.284 (C.52:17B-169 et seq.) which creates the Juvenile Justice Commission and P.L.1995, c.283 (C.52:17B-179) which creates the State/Community Partnership Grant Program.

e.No county may use funds received pursuant to this section to supplant or replace existing funds or other resources from federal, State or county government for existing juvenile justice-related programs or for purposes of capital construction or renovation.

f.If a county elects not to participate in the State/Community Partnership Grant Program, the commission is authorized to allocate and expend that county's share of Partnership funding in a manner consistent with the commission's Juvenile Justice Master Plan.

L.1995,c.282,s.1; amended 2005, c.164, s.2.



Section 52:17B-181 - Short Title

52:17B-181.Short title
1.This act shall be known and may be cited as the "Stabilization and Reintegration Act."

L.1995,c.330,s.1.



Section 52:17B-182 - Findings, Declarations Relative To A Correctional, Rehabilitative Program For Juvenile, Youthful Offenders

52:17B-182.Findings, declarations relative to a correctional, rehabilitative program for juvenile, youthful offenders
2.The Legislature finds and declares that there is a present need to provide for certain juvenile and young adult offenders a special program of incarceration stressing a highly structured routine of discipline, regimentation, exercise and work therapy, together with substance abuse and self-improvement counseling, education and an intensive program of aftercare supervision.

The Legislature further finds and declares that such a program would:

a. Develop positive attitude and behavior traits which will foster the work ethic and contribute to the maturity of the participants by utilizing proven techniques of regimentation and structured discipline;

b. Foster self-control, self-respect, teamwork and improved work habits for such offenders so as to enable these offenders to return to society as law-abiding citizens;

c. Provide young adult and juvenile offenders with a rehabilitative experience which will positively influence their behavior and help thwart future criminal activity;

d. Allow for a more creative use of correctional resources than the simple custody of prisoners;

e. Reduce corrections costs by shortening stays of incarceration;

f.Increase an offender's potential for rehabilitation and decrease recidivism by providing a structured, integrated and comprehensive treatment program which includes both an institutional regimen and an intensively supervised aftercare component in the community;

g. Provide meaningful and productive work opportunities and vocational training to enhance and expand offenders' marketable skills; and

h. Help to alleviate overcrowding in prisons and juvenile facilities.

L.1995,c.330,s.2.



Section 52:17B-183 - Definitions

52:17B-183. Definitions


3. As used in this act:

a. "Commission" means the Juvenile Justice Commission in, but not of, the Department of Law and Public Safety established pursuant to P.L.1995, c.284 (C.52:17B-169 et seq.).

b. "Commissioner" means the Commissioner of the Department of Corrections.

c. "Juvenile offender" means a person at least 14 years old at the time of disposition who has been adjudicated delinquent for an act which, if committed by an adult, would constitute a crime, excluding an adjudication for any act which would constitute a crime of the first degree or a crime under chapter 14 of Title 2C of the New Jersey Statutes.

d. "Youthful offender" means a person between 18 and 30 years of age who has been convicted of a crime, excluding any person convicted of:

(1) a crime of the first degree;

(2) a crime under chapter 14 of Title 2C of the New Jersey Statutes;

(3) a crime which requires the imposition of a mandatory term of imprisonment without eligibility for parole, unless the person has less than one year of the mandatory portion of the sentence remaining; or

(4) a crime of the second degree under any of the following: N.J.S.2C:11-4, N.J.S.2C:12-1, N.J.S.2C:13-1, N.J.S.2C:15-1, N.J.S.2C:18-2 or N.J.S.2C:39-4 for possession of a weapon with the purpose of using it unlawfully against the person of another.

L.1995,c.330,s.3; amended 1997, c.55.



Section 52:17B-184 - "Stabilization And Reintegration Program."

52:17B-184 "Stabilization and Reintegration Program."
4. a. If funds are expressly appropriated for such purpose, and to the extent of such appropriation, the commissioner shall establish and operate a program, entitled "Stabilization and Reintegration Program" and to be known by the acronym of "SRP," for youthful offenders.

b.The commission shall establish and operate a program, entitled "Stabilization and Reintegration Program" and to be known by the acronym of "SRP," for juvenile offenders.

c. The commissioner and the commission may enter into a contract with a private corporation to establish and operate the programs set forth in this act if the commissioner and the commission determine that this option is in the best interests of the citizens of this State. Notwithstanding any other provision of law to the contrary, the private corporation selected as the contractor for the purpose of implementing this act may be a for-profit corporation.

L.1995,c.330,s.4.



Section 52:17B-185 - Srp Component

52:17B-185.SRP component
5.The SRP shall include the following components:

a. Stage I: A comprehensive, residential program consisting of appropriate:

(1)Highly structured routines of discipline;

(2)Physical exercise;

(3)Work;

(4)Substance abuse counseling;

(5)Education and vocational training;

(6)Psychological counseling; and

(7)Self-improvement and personal growth counseling stressing moral values and cognitive reasoning.

b. Stage II: An intensive after-care program which includes work opportunities and vocational training. Offenders shall remain on parole during this period and shall be subject to reincarceration for parole violations.

L.1995,c.330,s.5.



Section 52:17B-186 - Offender's Admittance Into Srp; Removal

52:17B-186.Offender's admittance into SRP; removal
6. a. Any juvenile offender or youthful offender who is serving a term of incarceration may be assigned to the program by the commissioner or commission based upon passing the screening and assessment procedures for admission.

b. If an offender fails to comply with the requirements of the SRP, the offender may be removed from the program to serve the remainder of the sentence originally imposed and shall be eligible for parole pursuant to the provisions of P.L.1979, c.411 (C.30:4-123.51). The offender shall not subsequently be eligible for re-admission to the program.

L.1995,c.330,s.6.



Section 52:17B-187 - Reports

52:17B-187.Reports
7.No later than 24 months following the implementation of an SRP, the commissioner and the commission shall submit written reports to the Legislature and the Governor describing the implementation and operation of the juvenile and youthful offender SRP and assessing their performance. The reports shall include any recommendations for changes to the SRP deemed necessary for the more effective operation of the programs.

L.1995,c.330,s.7.



Section 52:17B-188 - Monitoring Procedures

52:17B-188.Monitoring procedures
8.The commissioner and the commission shall establish procedures to monitor the effectiveness of the programs.

L.1995,c.330,s.8.



Section 52:17B-189 - County Boot Camps Preserved

52:17B-189.County boot camps preserved
9.Nothing in this act shall be construed to prohibit a county from establishing a boot camp program.

L.1995,c.330,s.9.



Section 52:17B-190 - Other Fines, Penalties, Etc. Preserved

52:17B-190.Other fines, penalties, etc. preserved
11.Nothing in this act shall be construed to exempt any person who is admitted to the SRP program from the payment of any fine, penalty, restitution or other financial obligation imposed by law or the court as a result of any adjudication or conviction.

L.1995,c.330,s.11.

52:17B-191 Short title.

1.This act may be known and shall be cited as the "High Technology Crimes and Interactive Computer Services Protection Act."

L.1998,c.134,s.1.



Section 52:17B-191 - Short Title.

52:17B-191 Short title.

1.This act may be known and shall be cited as the "High Technology Crimes and Interactive Computer Services Protection Act."

L.1998,c.134,s.1.



Section 52:17B-192 - Definitions Relative To High Technology Crimes.

52:17B-192 Definitions relative to high technology crimes.

2.As used in this act:

"Department" means the Department of Law and Public Safety."Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the internet and such systems operated or services offered by libraries or educational institutions.

"Internet" means the international computer network of both federal and non-federal interoperable packet switched data networks.

L.1998,c.134,s.2.



Section 52:17B-193 - Establishment, Maintenance Of Information Available Through The Internet, Continuing Educational Program; Hotline Telephone Service

52:17B-193. Establishment, maintenance of information available through the Internet, continuing educational program; hotline telephone service
3. a. The department shall establish and maintain information available through the internet. The information shall include but not be limited to guidelines and recommendations on computer ethics, proper methods for reporting high technology crimes, safe computing practices for children and their families, and methods to filter, screen or block the receipt of objectionable material on interactive computer services.

b.The department shall design a continuing educational program to inform law enforcement, educational, civic and business groups on the emerging issues of high technology crimes including those perpetrated through the use of interactive computer services. This continuing educational program shall be made available by the department through the internet.

c.The department, in conjunction with the Statewide Computer Crime Task Force, shall establish and maintain a 24-hour toll-free hotline telephone service. The department shall take appropriate steps to publicize the hotline. The hotline shall receive and respond to inquiries or complaints from members of the public reporting computer crime, including but not limited to online child pornography; cyber-stalking; threats of violence in schools or other institutions; internet fraud, and unauthorized intrusions into computer systems.

L.1998,c.134,s.3; amended 2001,c.334.



Section 52:17B-194 - Findings, Determinations Relative To Child Abduction.

52:17B-194 Findings, determinations relative to child abduction.

1. a. The Legislature finds and determines that:

Child abduction is an unconscionable and horrendous crime;

Parents, and all concerned adults, must be ever alert and vigilant to protect children, who by nature are unsuspecting and trusting, from those who would prey on them;

Despite all the attention and care, reports of child abductions and missing children seem to be on the rise;

Experts and law enforcement officials agree that the most critical moments in the search for an abducted child are the hours immediately after the disappearance, so critical, in fact, that one FBI official has asserted that if an abducted child is not found within two to four hours the chance of recovering that child alive is not good;

The ability to instantly create high quality photos and posters of a missing child and to disseminate them quickly throughout the community, the region, the State and even the nation is one of the most effective tools available to law enforcement agencies engaged in child recovery operations; and

Technology is now available which enables law enforcement agencies to mount fast, effective and coordinated responses to reports of missing or abducted children.

b.The Legislature declares that:

One of society's greatest responsibilities is to protect children;

With an estimated 2,300 child abductions occurring every day in the United States, this crime constitutes one of the primary threats to child safety and to the sense of security and well-being every family deserves and should rightfully expect; and

It is, therefore, altogether fitting and proper, and within the public interest, to establish a State aid program to assist law enforcement agencies in New Jersey in acquiring the technological tools necessary to combat child abductions and to mount fast, effective and coordinated responses to reports of missing or abducted children.

L.1999,c.329,s.1.



Section 52:17B-194.1 - Short Title.

52:17B-194.1 Short title.

1.This act shall be known and may be cited as "Amber's Plan."

L.2002,c.129,s.1.



Section 52:17B-194.2 - Findings, Determinations Relative To "Amber's Plan."

52:17B-194.2 Findings, determinations relative to "Amber's Plan."

2. a. The Legislature finds and determines that:

Public alerts can be one of the most effective tools in combating child abductions;

Law enforcement officers and other professionals specializing in the field of abducted and missing children agree that the most critical moments in the search for an abducted child are the first few hours immediately following the abduction, asserting that if a child is not found within two to four hours, it is unlikely that child will be found alive;

The rapid dissemination of information, including a description of the missing child, details of the abduction, abductor and vehicle involved, to the citizens of the affected community and region is, therefore, critical;

Alerted to an abduction, the citizenry become an extensive network of eyes and ears serving to assist law enforcement in quickly locating and safely recovering the child; and

The most effective method of immediately notifying the public of a child abduction is through the broadcast media.

b.The Legislature declares that:

Given the successes other states and regions have experienced in using broadcast media alerts to quickly locate and safely recover abducted children, it is altogether fitting and proper, and within the public interest, to establish such a program for New Jersey.

L.2002,c.129,s.2.



Section 52:17B-194.3 - Establishment Of "Amber's Plan"; Activation Of Amber Alert; Criteria.

52:17B-194.3 Establishment of "Amber's Plan"; activation of Amber Alert; criteria.

3. a. The Attorney General shall establish "Amber's Plan," a program authorizing the broadcast media, upon notice from the State Police, to transmit an emergency alert to inform the public of a child abduction. The program shall be a voluntary, cooperative effort between State and local law enforcement agencies and the broadcast media.

b.The Attorney General shall notify the broadcast media serving the State of New Jersey of the establishment of "Amber's Plan" and invite their voluntary participation.

c.The following criteria shall be met before the State Police activate the Amber Alert:

(1)The child is believed to be abducted;

(2)The child is 17 years of age or younger;

(3)The child may be in danger of death or serious bodily injury; and

(4)There is sufficient information available to indicate that an "Amber Alert" would assist in locating the child.

d.The participating media shall voluntarily agree, upon notice from the State Police, to transmit emergency alerts to inform the public of a child abduction that has occurred within their broadcast service regions. The notice shall be provided through the State Police operational dispatch unit.

The alerts shall be read after a distinctive sound tone and the statement: "This is an Amber Abducted Child Alert." The alerts shall be broadcast as often as possible, pursuant to the guidelines established by the New Jersey Broadcasters' Association, for the first three hours. After the initial three hours, the alert shall be rebroadcast at such intervals as the investigating authority, the State Police and the participating media deem appropriate.

The alerts shall include a description of the child, such details of the abduction and abductor as may be known, and such other information as the State Police may deem pertinent and appropriate. The State Police shall in a timely manner update the broadcast media with new information when appropriate concerning the abduction.

The alerts also shall provide information concerning how those members of the public who have information relating to the abduction may contact the State Police or other appropriate law enforcement agency.

Concurrent with the notice provided to the broadcast media, the State Police operational dispatch unit shall also notify the Department of Transportation, the New Jersey Turnpike Authority and the South Jersey Transportation Authority of the "Amber Alert." Through the use of their variable message signs, the department and the affected authorities shall inform the motoring public that an "Amber Alert" is in progress and provide information relating to the abduction and how motorists may report any information they have to the State Police or other appropriate law enforcement agency.

e.The alerts shall terminate upon notice from the State Police.

f.The Attorney General, with the assistance of the participating broadcast media, shall develop and undertake a public education campaign to inform the public about "Amber's Plan" and the emergency alert program established under this act.

g.The Attorney General may adopt guidelines to effectuate the purposes of this act.

L.2002, c.129, s.3; amended 2013, c.253, s.38.



Section 52:17B-194.3A - Definitions Relative To Wireless Telephones, Electronic Communication Devices Issued By Public Entities.

52:17B-194.3a Definitions relative to wireless telephones, electronic communication devices issued by public entities.

1.As used in this act:

"National Wireless Amber Alerts Initiative" means the voluntary partnership between the wireless industry, the United States Department of Justice, and the National Center for Missing and Exploited Children to distribute Amber Alert text messages to wireless subscribers who register to receive the messages and are able to receive text messages on their wireless telephones or electronic communication devices.

"Public entity" means the State and any county, municipality, district, or political subdivision and any authority, agency, board, or body thereof that, on the effective date of P.L.2011, c.2 (C.52:17B-194.3a et seq.), is under contract with a wireless telephone company providing commercial mobile service as defined in 47 U.S.C. s.332 (d) that participates in the national Wireless Amber Alerts Initiative.

L.2011, c.2, s.1.



Section 52:17B-194.3B - Receipt Of Wireless Amber Alert Text Messages By Officer, Employee Of Public Entity.

52:17B-194.3b Receipt of wireless Amber Alert text messages by officer, employee of public entity.

2.Every officer or employee of a public entity who possesses a wireless telephone or electronic communication device which is issued by a public entity, is capable of receiving text messages, and is enrolled in or subscribed to a service or plan that enables the telephone or device to receive text messages shall subscribe with the national Wireless Amber Alerts Initiative to receive wireless Amber Alert text messages. The officer or employee shall, at a minimum, enroll the wireless telephone or electronic communication device in the initiative to receive wireless Amber Alert text messages for a zip code that corresponds to the city of his permanent residence and of his primary place of business. In the event that the officer or employee is not authorized to manage the account for the wireless telephone or electronic communication device issued by a public entity, such officer or employee shall request the administrator of the account to enroll the wireless telephone or electronic communication device to receive Amber Alert text messages in accordance with the provisions of this act.

L.2011, c.2, s.2.



Section 52:17B-194.4 - "Silver Alert System" Established.

52:17B-194.4 "Silver Alert System" established.

1. a. The Attorney General shall establish a "Silver Alert System" which shall provide a Statewide system for the rapid dissemination of information regarding a missing person who is believed to be suffering from dementia or other cognitive impairment. The program shall be a voluntary, cooperative effort between State and local law enforcement agencies and the media, including but not limited to print, radio, and television media outlets.

b.The Attorney General shall notify the media serving the State of New Jersey of the establishment of the Silver Alert System, and invite their voluntary participation.

c.The Missing Persons Investigative Best Practices Protocol Unidentified Deceased Persons Investigative Guidelines, promulgated by the Missing Persons and Child Exploitation Unit in the Division of State Police, shall be revised to incorporate procedures for issuing an alert regarding missing persons believed to be suffering from dementia or other cognitive impairment. The guidelines and procedures shall ensure that specific health information about the missing person is not made public through the alert or otherwise.

L.2009, c.167, s.1.



Section 52:17B-194.5 - Activation Of Silver Alert; Requirements.

52:17B-194.5 Activation of Silver Alert; requirements.

2.A Silver Alert authorized under this section may be activated in accordance with the following requirements, which shall be incorporated into the guidelines required by subsection c. of section 1 of P.L.2009, c.167 (C.52:17B-194.4).

a.The law enforcement agency receiving the missing persons report shall be the lead law enforcement agency.

b.The Missing Persons and Child Exploitation Unit in the Division of State Police, upon request, shall assist the lead law enforcement agency in the investigation of a Silver Alert.

c.Each of the following criteria shall be met before a Silver Alert may be issued:

(1)the person believed to be missing is believed to be suffering from dementia or other cognitive impairment regardless of age;

(2)a missing person's report has been submitted to the local law enforcement agency where the person went missing;

(3)the person believed to be missing may be in danger of death or serious bodily injury;

(4)there is sufficient information available to indicate that a Silver Alert would assist in locating the missing person; and

(5)sufficient information is available to disseminate to the public that could assist in locating the person.

L.2009, c.167, s.2.



Section 52:17B-194.6 - Use Of Overhead Permanent Changeable Message Signs To Provide Information On Certain Missing Persons.

52:17B-194.6 Use of overhead permanent changeable message signs to provide information on certain missing persons.

3. a. The Missing Persons and Child Exploitation Unit in the Division of State Police, in consultation with the Department of Transportation, shall develop a procedure for the use of overhead permanent changeable message signs to provide information on a missing person meeting the criteria set forth in section 2 of P.L.2009, c.167 (C.52:17B-194.5) when information is available that would enable motorists to assist in the recovery of the missing person.

b.The Missing Persons and Child Exploitation Unit and the Department of Transportation shall develop guidelines for the content, length, and frequency of any message to be placed on the overhead permanent changeable message sign.

c.The procedure and guidelines required in subsections a. and b. of this section shall provide at a minimum that:

(1)overhead permanent changeable message signs may be activated only if accurate motor vehicle information is available and it is confirmed that the person was driving the motor vehicle at the time of the disappearance; and

(2)the lead law enforcement agency, upon determining that a Silver Alert is warranted, shall contact the Watch Operations Unit in the New Jersey State Police Regional Operations Intelligence Center, which shall contact the Department of Transportation for activation of highway signs.

d.The participating media may voluntarily agree, upon notice of the issuance of a Silver Alert, to inform the public of a person believed to be missing within their service regions. The notice shall be provided through the lead law enforcement agency.

e.The alerts shall terminate upon notice from the lead law enforcement agency.

f.The alerts shall include a description of the missing person and such other information as the lead law enforcement agency may deem pertinent and appropriate. The lead law enforcement agency shall, in a timely manner, update the media with new information regarding the missing person when appropriate.

g.The alerts also shall provide information concerning how those members of the public who have information relating to the missing person may contact the lead law enforcement agency or the Missing Persons and Child Exploitation Unit in the Division of State Police.

L.2009, c.167, s.3.



Section 52:17B-194.7 - Public Education Campaign Relative To Silver Alert System.

52:17B-194.7 Public education campaign relative to Silver Alert System.

4.The Attorney General, with the assistance of the participating media, shall develop and undertake a public education campaign to inform the public about the Silver Alert System.

L.2009, c.167, s.4.



Section 52:17B-194.8 - Guidelines.

52:17B-194.8 Guidelines.

5.The Attorney General may adopt guidelines to effectuate the purposes of this act.

L.2009, c.167, s.5.



Section 52:17B-194.9 - "Mvp Emergency Alert System."

52:17B-194.9 "MVP Emergency Alert System."
1. a. The Attorney General shall establish an "MVP Emergency Alert System" which shall provide practices and protocols for a Statewide system for the rapid dissemination of information regarding a missing person who is believed to be a vulnerable person as defined in subsection f. of this section. The program shall be a voluntary, cooperative effort between State and local law enforcement agencies and the media, including but not limited to print, radio, and television media outlets.

b.The Attorney General shall notify the media serving the State of New Jersey of the establishment of the MVP Emergency Alert System, and invite their voluntary participation.

c.The Missing Persons Investigative Best Practices Protocol Unidentified Deceased Persons Investigative Guidelines, promulgated by the Missing Persons and Child Exploitation Unit in the Division of State Police, shall be revised to incorporate procedures for issuing an alert regarding a missing vulnerable person, as defined in subsection f. of this section. The guidelines and procedures shall ensure that specific health information about the missing vulnerable person is not made public through the alert or otherwise. In situations in which a missing vulnerable person is 17 years of age or younger and meets the criteria set forth in subsection c. of section 3 of P.L.2002, c.129 (C.52:17B-194.3), the provisions of P.L.2002, c.129 (C.52:17B-194.1 et seq.) and the guidelines and applicable procedures for Amber Alerts shall be followed. In situations that meet the criteria for activation of a Silver Alert pursuant to P.L.2009, c.167 (C.52:17B-194.4) and also meet the criteria for activation of an MVP Emergency Alert pursuant to P.L.2015, c.184 (C.52:17B-194.9 et seq.), the lead law enforcement agency, in consultation with the Missing Persons and Child Exploitation Unit in the Division of State Police, shall determine, based on the totality of the circumstances, which system would more effectively assist in locating the missing vulnerable person, and the guidelines and applicable procedures for that system shall be followed.

d.The Attorney General, with the assistance of the participating media, shall develop and undertake a public education campaign to inform the public about the MVP Emergency Alert System.

e.The Attorney General may adopt guidelines to effectuate the purposes of this act.

f.For purposes of P.L.2015, c.184 (C.52:17B-194.9 et seq.), a "Missing Vulnerable Person" or "MVP" means a person who is believed to have a mental, intellectual, or developmental disability or defect who goes missing under circumstances that indicate that the person may be in danger of death or serious bodily injury.

L.2015, c.184, s.1.



Section 52:17B-194.10 - Requirements For Activation Of Mvp Emergency Alert.

52:17B-194.10 Requirements for activation of MVP Emergency Alert.
2.An MVP Emergency Alert authorized under this section may be activated in accordance with the following requirements, which shall be incorporated into the guidelines required by subsection c. of section 1 of P.L.2015, c.184 (C.52:17B-194.9):

a.The law enforcement agency receiving the missing person report shall be the lead law enforcement agency.

b.The Missing Persons and Child Exploitation Unit in the Division of State Police, upon request, shall assist the lead law enforcement agency in the investigation of an MVP Emergency Alert.

c.Each of the following criteria shall be met before an MVP Emergency Alert may be issued:

(1)the person believed to be missing is believed to have a mental, intellectual, or developmental disability or defect, regardless of age;

(2)a missing person report has been submitted to the local law enforcement agency where the person went missing;

(3)the person believed to be missing may be in danger of death or serious bodily injury;

(4)there is sufficient information available to indicate that an MVP Emergency Alert would assist in locating the missing vulnerable person, including but not limited to information indicating that at the time the person went missing the person was the operator of, a passenger in, or otherwise conveyed by a motor vehicle; and

(5)sufficient information is available to disseminate to the public that could assist in locating the person, including but not limited to accurate information concerning any motor vehicle the person may have been operating or in which the person may have been a passenger or otherwise conveyed.

L.2015, c.184, s.2.



Section 52:17B-194.11 - Transmission Of Alert By Participating Media.

52:17B-194.11 Transmission of alert by participating media.
3. a. When an MVP Emergency Alert is activated pursuant to section 2 of P.L.2015, c.184 (C.52:17B-194.10), the participating media shall voluntarily agree, upon notice from the State Police, to transmit emergency alerts to inform the public of a missing vulnerable person who resides within their broadcast service regions. The notice shall be provided through the State Police operational dispatch unit.

b.The alerts shall be broadcast as often as possible, pursuant to the guidelines established by the New Jersey Broadcasters' Association, for the first three hours. After the initial three hours, the alert shall be rebroadcast at such intervals as the investigating authority, the State Police, and the participating media deem appropriate.

c.The alerts shall include a description of the missing vulnerable person, including notice that the missing vulnerable person may appear agitated or upset, instructions as to whether the missing vulnerable person should be approached and, if appropriate, instructions on how to approach the missing vulnerable person, and such other information as the State Police may deem pertinent and appropriate. The alerts also shall provide information concerning how those members of the public who have information relating to the missing vulnerable person may contact the State Police or other appropriate law enforcement agency.

d.When a determination is made by the lead agency, and the State Police concur, that sufficient information indicating that at the time the person went missing the person was the operator of, a passenger in, or otherwise conveyed by a motor vehicle, concurrent with the notice provided to the broadcast media, the State Police operational dispatch unit shall also notify the Department of Transportation, the New Jersey Highway Authority, the New Jersey Turnpike Authority, and the South Jersey Transportation Authority of the MVP Emergency Alert. Through the use of their variable message signs, the department and the affected authorities shall inform the motoring public that an MVP Emergency Alert is in progress and provide information relating to the missing vulnerable person and how motorists may report any information they have to the State Police or other appropriate law enforcement agency. The State Police operational dispatch unit shall also ensure that employees of the New Jersey Transit Corporation who are on duty at any time when the MVP Emergency Alert is in effect receive notice of the MVP Emergency Alert, along with all pertinent information.

e.The State Police shall in a timely manner update the broadcast media and any other entity receiving notice of the MVP Emergency Alert with new information, when appropriate, concerning the missing vulnerable person.

f.The alerts shall terminate upon notice from the State Police.

L.2015, c.184, s.3.



Section 52:17B-195 - Organization, Establishment Of Technology Center.

52:17B-195 Organization, establishment of technology center.

2. a. The Division of State Police in the Department of Law and Public Safety shall organize and establish a technology center to coordinate and assist law enforcement agencies in their responses to reports of missing children and in their efforts to recover abducted children.

The technology utilized in the center shall be of a type endorsed by the National Center for Missing and Exploited Children and shall embody, but not be limited to:

(1)a system to send and receive highly recognizable color and black and white photographic images of missing and abducted children;

(2)a forced delivery system that provides for the spontaneous, automatic reception of photographic images of missing and abducted children by all participating law enforcement agencies and forces;

(3)demonstrably user-friendly components which law enforcement officers can quickly and easily become proficient in using; and

(4)ready compatibility with existing systems.

b.The governing body of any municipality which has a law enforcement agency or force and wishes to secure access to the State Police technology center in order to participate in that centralized program to coordinate and assist law enforcement agencies in their responses to reports of missing children and in their efforts to recover abducted children may apply to the Attorney General for State aid to purchase the appropriate computer technology, both hardware and software, to access the State Police technology center and participate in the program. Application shall be made in a manner and form prescribed by the Attorney General.

c.The Attorney General shall adopt guidelines to effectuate the purposes of this act.

L.1999,c.329,s.2.



Section 52:17B-196 - Findings, Declarations Relative To Joint Negotiations By Physicians And Dentists With Carriers.

52:17B-196 Findings, declarations relative to joint negotiations by physicians and dentists with carriers.

1.The Legislature finds and declares that:

a.Active, robust and fully competitive markets for health care and dental services provide the best opportunity for the residents of this State to receive high-quality health care and dental services at an appropriate cost;

b.A substantial amount of health care and dental services in this State is purchased for the benefit of patients by health and dental insurance carriers engaged in the financing of health care and dental services or is otherwise delivered subject to the terms of agreements between carriers and physicians and dentists;

c.Carriers are able to control the flow of patients to physicians and dentists through compelling financial incentives for patients in their health and dental benefits plans to utilize only the services of physicians and dentists with whom the carriers have contracted;

d.Carriers also control the health care and dental services rendered to patients through utilization management and other managed care tools and associated coverage and payment policies;

e.Carriers are often able to virtually dictate the terms of the contracts that they offer physicians and dentists and commonly offer these contracts on a take-it-or-leave-it basis;

f.The power of carriers to unilaterally impose provider contract terms jeopardizes the ability of physicians and dentists to deliver the superior quality health care and dental services traditionally available in this State;

g.Physicians and dentists do not have sufficient market power to reject unfair provider contract terms offered by carriers that impede their ability to deliver medically appropriate care without undue delay or difficulties;

h.Inadequate reimbursement and other unfair payment terms offered by carriers adversely affect the quality of patient care and access to care by reducing the resources that physicians and dentists can devote to patient care and decreasing the time that physicians and dentists are able to spend with their patients;

i.Inequitable reimbursement and other unfair payment terms also endanger the health care infrastructure and medical progress by diverting capital needed for reinvestment in the health care delivery system, curtailing the purchase of state-of-the-art technology, the pursuit of medical research, and expansion of medical services, all to the detriment of the residents of this State;

j.The inevitable collateral reduction and migration of the health care work force will also have negative consequences for the economy of this State;

k.Empowering independent physicians and dentists to jointly negotiate with carriers as provided in this act will help restore the competitive balance and improve competition in the markets for health care and dental services in this State, thereby providing benefits for consumers, physicians and dentists and less dominant carriers;

l.This act is necessary and proper, and constitutes an appropriate exercise of the authority of this State to regulate the business of insurance and the delivery of health care and dental services;

m.The pro-competitive and other benefits of the joint negotiations and related joint activity authorized by this act, including, but not limited to, restoring the competitive balance in the market for health care services, protecting access to quality patient care, promoting the health care infrastructure and medical progress, and improving communications, outweigh any potential anti-competitive effects of this act; and

n.It is the intention of the Legislature to authorize independent physicians and dentists to jointly negotiate with carriers and to qualify such joint negotiations and related joint activities for the State-action exemption to the federal antitrust laws through the articulated State policy and active supervision provided under this act.

L.2001,c.371,s.1; per s.15, act expires April 8, 2008.



Section 52:17B-197 - Definitions Relative To Joint Negotiations By Physicians And Dentists With Carriers.

52:17B-197 Definitions relative to joint negotiations by physicians and dentists with carriers.

2.As used in this act:

"Carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation or health maintenance organization which is authorized to issue health benefits plans in this State and a dental service corporation or dental plan organization authorized to issue dental plans in this State.

"Covered person" means a person on whose behalf a carrier which offers a health benefits or dental plan is obligated to pay benefits or provide services pursuant to the plan.

"Covered service" means a health care or dental service provided to a covered person under a health benefits or dental plan for which the carrier is obligated to pay benefits or provide services.

"Dental plan" means a benefits plan which pays or provides dental expense benefits for covered services and is delivered or issued for delivery in this State by or through a dental carrier.

"Dentist" means a person who is licensed to practice dentistry by the New Jersey State Board of Dentistry in accordance with the provisions of Title 45 of the Revised Statutes.

"Health benefits plan" means a plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. For the purposes of this act, health benefits plan shall not include the following plans, policies or contracts: Medicare supplement coverage and risk contracts, accident only, specified disease or other limited benefit, credit, disability, long-term care, CHAMPUS supplement coverage, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), dental or vision care coverage only, or hospital expense or confinement indemnity coverage only.

"Joint negotiation representative" means a representative selected by two or more independent physicians or dentists to engage in joint negotiations with a carrier on their behalf.

"Physician" means a person who is licensed to practice medicine and surgery by the State Board of Medical Examiners in accordance with the provisions of Title 45 of the Revised Statutes.

"Utilization management" means a system for reviewing the appropriate and efficient allocation of health care or dental services under a health benefits or dental plan in accordance with specific guidelines, for the purpose of determining whether, or to what extent, a health care or dental service that has been provided or is proposed to be provided to a covered person is to be covered under the health benefits or dental plan.

L.2001,c.371,s.2; per s.15, act expires April 8, 2008.



Section 52:17B-198 - Joint Negotiations Regarding Non-fee Related Matters.

52:17B-198 Joint negotiations regarding non-fee related matters.

3.Two or more independent physicians or dentists who are practicing in the service area of a carrier may jointly negotiate with a carrier and engage in related joint activity, as provided in this act, regarding non-fee-related matters which may affect patient care, including, but not limited to, any of the following:

a.the definition of medical necessity and other conditions of coverage;

b.utilization management criteria and procedures;

c.clinical practice guidelines;

d.preventive care and other medical management policies;

e.patient referral standards and procedures, including, but not limited to, those applicable to out-of-network referrals;

f.drug formularies and standards and procedures for prescribing off-formulary drugs;

g.quality assurance programs;

h.respective physician or dentist and carrier liability for the treatment or lack of treatment of covered persons;

i.the methods and timing of payments;

j.other administrative procedures, including, but not limited to, eligibility verification systems and claim documentation requirements for covered persons;

k.credentialing standards and procedures for the selection, retention and termination of participating physicians or dentists;

l.mechanisms for resolving disputes between the carrier and physicians or dentists, including, but not limited to, the appeals process for utilization management and credentialing determinations;

m.the health benefits or dental plans sold or administered by the carrier in which the physicians or dentists are required to participate;

n.the formulation and application of reimbursement methodology;

o.the terms and conditions of physician or dentist contracts, including, but not limited to, all products clauses, and the duration and renewal provisions of the contract; and

p.the inclusion or alteration of a contractual term or condition, except when the inclusion or alteration is required by a federal or State regulation concerning that term or condition; however, the restriction shall not limit a physician's or dentist's rights to jointly petition the federal or State government, as applicable, to change the regulation.

L.2001,c.371,s.3; per s.15, act expires April 8, 2008.



Section 52:17B-199 - Joint Negotiations Regarding Fees, Fee Related Matters.

52:17B-199 Joint negotiations regarding fees, fee related matters.

4. a. Upon a finding by the Attorney General, in consultation with the Commissioners of Banking and Insurance and Health and Senior Services, that the carrier has substantial market power in its service area and that any of the terms or conditions of the contract with the carrier pose an actual or potential threat to the quality and availability of patient care among covered persons, two or more independent physicians or dentists who are practicing in the service area of a carrier may jointly negotiate with the carrier and engage in related joint activity, as provided in this act regarding fees and fee-related matters, including, but not limited to, any of the following:

(1)the amount of payment or the methodology for determining the payment for a health care or dental service, including, but not limited to, cost of living increases;

(2)the conversion factor for a resource-based relative value scale or similar reimbursement methodology for health care or dental services;

(3)the amount of any discount on the price of a health care or dental service;

(4)the procedure code or other description of a health care or dental service covered by a payment and the appropriate grouping of the procedure codes;

(5)the amount of a bonus related to the provision of health care or dental services or a withholding from the payment due for a health care or dental service; and

(6)the amount of any other component of the reimbursement methodology for a health care or dental service.

b.The Department of Banking and Insurance, in consultation with the Department of Health and Senior Services, shall have the authority to collect and investigate such information as it reasonably believes is necessary to determine, on an annual basis:

(1)the average number of covered lives and geographical distribution of covered lives per quarter per county for every carrier in the State; and

(2)the impact of the provisions of this section on average physician or dentist fees in the State.

The Department of Banking and Insurance shall provide this information to the Attorney General on an annual basis.

L.2001,c.371,s.4; per s.15, act expires April 8, 2008.



Section 52:17B-200 - Criteria For Exercise Of Joint Negotiation Rights.

52:17B-200 Criteria for exercise of joint negotiation rights.

5.The exercise of joint negotiation rights by two or more independent physicians or dentists who are practicing in the service area of a carrier pursuant to this act shall conform to the following criteria:

a.the physicians or dentists may communicate with each other concerning any contractual term or condition to be negotiated with the carrier;

b.the physicians or dentists may communicate with the joint negotiation representative authorized to negotiate on their behalf with the carrier concerning any contractual term or condition;

c.the joint negotiation representative shall be the sole party authorized to negotiate with the carrier on behalf of the physicians or dentists as a group;

d.the physicians or dentists may, at the option of each physician or dentist, agree to be bound by the terms and conditions negotiated by the joint negotiation representative; and

e.when communicating or negotiating with a joint negotiation representative, a carrier may offer different contractual terms or conditions to, or may contract with, individual independent physicians or dentists.

L.2001,c.371,s.5; per s.15, act expires April 8, 2008.



Section 52:17B-201 - Inapplicability Of Act.

52:17B-201 Inapplicability of act.

6.The provisions of this act shall not apply to a health benefits or dental plan which is certified by the Commissioner of Human Services to the Attorney General as providing covered services exclusively or primarily to persons who are eligible for medical assistance under P.L.1968, c.413 (C.30:4D-1 et seq.), the Children's Health Care Coverage Program under P.L.1997, c.272 (C.30:4I-1 et seq.) or the FamilyCare Health Coverage Program under P.L.2000, c.71 (C.30:4J-1 et seq.).

L.2001,c.371,s.6; per s.15, act expires April 8, 2008.



Section 52:17B-202 - Requirements To Act As Joint Negotiation Representative.

52:17B-202 Requirements to act as joint negotiation representative.

7.A person or entity which proposes to act as a joint negotiation representative shall satisfy the following requirements:

a.Before entering into negotiations with a carrier on behalf of two or more independent physicians or dentists, the joint negotiation representative shall submit to the Attorney General, for his approval pursuant to section 8 of this act, on a form and in a manner prescribed by the Attorney General, a petition which identifies:

(1)the representative's name and business address;

(2)the names and business addresses of each physician or dentist who will be represented by the identified representative;

(3)the ratio of the physicians or dentists requesting joint representation to the total number of physicians or dentists who are practicing within the geographic service area of the carrier;

(4)the carrier with which the representative proposes to enter into negotiations on behalf of the identified physicians or dentists;

(5)the intended subject matter of the proposed negotiations with the identified carrier;

(6)the representative's plan of operation and procedures to ensure compliance with the provisions of this act;

(7)the anticipated effect of the proposed joint negotiations on the quality and availability of health or dental care among covered persons;

(8)the anticipated benefits of a contract between the identified physicians or dentists and carrier;

(9)such other data, information and documents as the petitioners desire to submit in support of their petition; and

(10) such other data, information and documents as the Attorney General deems necessary.

The joint negotiation representative, upon submitting the petition, shall pay a fee to the Attorney General in an amount, as determined by the Attorney General, which shall be reasonable and necessary to cover the costs associated with carrying out the provisions of this act.

b.After the joint negotiation representative and the carrier identified pursuant to subsection a. of this section have reached an agreement on the contractual terms or conditions that were the subject matter of their negotiations, the joint negotiation representative shall submit to the Attorney General, for his approval in accordance with the provisions of section 8 of this act, a copy of the proposed contract between the physicians or dentists identified pursuant to subsection a. of this section and the carrier, as well as any plan of action which the joint negotiation representative and the carrier may formally agree to for the purpose of implementing the terms and conditions of the contract.

c.Within 14 days after either party notifies the other party of its decision to decline or terminate negotiations entered into pursuant to this act, or after the date that a joint negotiation representative requests that a carrier enter into such negotiations to which request the plan fails to respond, the joint negotiation representative shall report to the Attorney General that the negotiations have ended, on a form and in a manner to be prescribed by the Attorney General. The joint negotiation representative may resume negotiations with the carrier no later than 60 days after reporting to the Attorney General that the negotiations have ended, on the basis of the petition submitted to the Attorney General pursuant to subsection a. of this section and approved by the Attorney General in accordance with the provisions of section 8 of this act. After that date, the joint negotiation representative shall be required to submit a new petition and pay an additional fee to the Attorney General pursuant to subsection a. of this section, in order to engage in negotiations with the carrier under this act.

L.2001,c.371,s.7; per s.15, act expires April 8, 2008.



Section 52:17B-203 - Powers, Duties Of Attorney General.

52:17B-203 Powers, duties of Attorney General.

8. a. The Attorney General shall provide written approval or disapproval of a petition or a proposed contract furnished by a joint negotiation representative pursuant to section 7 of this act no later than 30 days after receipt of the petition or proposed contract, as applicable. If the Attorney General fails to provide written approval or disapproval within this time period, the joint negotiation representative may petition a court of competent jurisdiction for an order to require the Attorney General to take such action. If the Attorney General disapproves the petition or the proposed contract, he shall forward a written explanation of any deficiencies therein to the joint negotiation representative along with a statement of the specific remedial measures by which those deficiencies may be corrected.

A joint negotiation representative shall not engage in negotiations with a carrier over any contractual term or condition unless the petition furnished by the joint negotiation representative has been approved in writing by the Attorney General, nor shall a proposed contract between two or more independent physicians or dentists and a carrier be implemented unless the Attorney General has approved the contract.

b.The Attorney General shall approve a petition or a proposed contract furnished by a joint negotiation representative pursuant to section 7 of this act if the Attorney General determines that the petition or proposed contract demonstrates that the benefits which are likely to result from the proposed joint negotiations over a contractual term or condition or the proposed contract, as applicable, outweigh the disadvantages attributable to a reduction in competition that may result from the proposed joint negotiations. In making his determination, the Attorney General shall consider physician or dentist distribution by specialty and its effect on competition in the geographic service area of the carrier.

c.The Attorney General's written approval of a petition which is furnished by a joint negotiation representative under section 7 of this act shall be effective for all subsequent negotiations between the joint negotiation representative and the identified carrier, subject to the provisions of subsection c. of section 7 of this act.

d.In the case of a petition submitted pursuant to subsection a. of section 7 of this act, the Attorney General shall notify the carrier of the petition and provide the carrier with the opportunity to submit written comments within a specified time frame that does not extend beyond the date by which the Attorney General is required to act on the petition.

L.2001,c.371,s.8; per s.15, act expires April 8, 2008.



Section 52:17B-204 - Application For Hearing.

52:17B-204 Application for hearing.

9. a. Within 30 days from the mailing by the Attorney General of a notice of disapproval of a petition submitted under section 7 of this act, the petitioners may make a written application to the Attorney General for a hearing.

b.Upon receipt of a timely written application for a hearing, the Attorney General shall schedule and conduct a hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The hearing shall be held within 30 days of the application unless the petitioner seeks an extension.

c.The sole parties with respect to any petition under section 7 of this act shall be the petitioners, and notwithstanding any other provision of law to the contrary, the Attorney General shall not be required to treat any other person as a party and no other person shall be entitled to appeal the Attorney General's determination.

L.2001,c.371,s.9; per s.15, act expires April 8, 2008.



Section 52:17B-205 - Confidentiality Of Information.

52:17B-205 Confidentiality of information.

10. All information, including documents and copies thereof, obtained by or disclosed to the Attorney General or any other person in a petition under section 7 of this act, shall be treated confidentially and shall be deemed proprietary and shall not be made public or otherwise disclosed by the Attorney General or any other person without the written consent of the petitioners to whom the information pertains.

L.2001,c.371,s.10; per s.15, act expires April 8, 2008.



Section 52:17B-206 - Good Faith Negotiation Required.

52:17B-206 Good faith negotiation required.

11. A carrier and a joint negotiation representative shall negotiate in good faith regarding the terms and conditions of physician or dentist contracts pursuant to this act.

L.2001,c.371,s.11; per s.15, act expires April 8, 2008.



Section 52:17B-207 - Construction Of Act.

52:17B-207 Construction of act.

12. a. The provisions of this act shall not be construed to:

(1)permit two or more physicians or dentists to jointly engage in a coordinated cessation, reduction or limitation of the health care or dental services which they provide;

(2)permit two or more physicians or dentists to meet or communicate in order to jointly negotiate a requirement that at least one of the physicians or dentists, as a condition of participation with a carrier, be allowed to participate in all of the products offered by the carrier;

(3)permit two or more physicians or dentists to jointly negotiate with a carrier to exclude, limit or otherwise restrict a non-physician or non-dentist health care provider from participating in the carrier's health benefits or dental plan based substantially on the fact that the health care provider is not a physician or dentist, unless that exclusion, limitation or restriction is otherwise permitted by law;

(4)prohibit or restrict activity by physicians or dentists that is sanctioned under federal or State law or subject such activity to the requirements of this act;

(5)affect governmental approval of, or otherwise restrict activity by, physicians or dentists that is not prohibited under federal antitrust law; or

(6)require approval of physician or dentist contract terms to the extent that the terms are exempt from State regulation under section 514(a) of the "Employee Retirement Income Security Act of 1974," Pub.L.93-406 (29 U.S.C. s.1144(a)).

b.Prior to entering into negotiations with a carrier on behalf of two or more independent physicians or dentists over a contractual term or condition, a joint negotiation representative shall notify the physicians or dentists in writing of the provisions of this act and advise them as to their potential for legal action against physicians or dentists who violate federal antitrust law.

L.2001,c.371,s.12; per s.15, act expires April 8, 2008.



Section 52:17B-208 - Report To Governor, Legislature By Attorney General.

52:17B-208 Report to Governor, Legislature by Attorney General.

13. The Attorney General, in consultation with the Commissioners of Banking and Insurance and Health and Senior Services, shall report to the Governor and the Legislature no later than four years after the effective date of this act on its implementation.

The report shall include the number of petitions submitted for approval to engage in joint negotiations and the outcome of the petitions and the negotiations, an assessment of the effect the joint negotiations provided for in this act has had in restoring the competitive balance in the market for health care or dental services and in protecting access to quality patient care, an assessment of the impact this act has had on health insurance premiums in the State, and such other information that the Attorney General deems appropriate. The report shall also include the Attorney General's recommendations as to whether the provisions of this act shall be expanded to include other types of health care professionals and facilities.

The Attorney General, in consultation with the Commissioners of Banking and Insurance and Health and Senior Services, shall report to the Governor and the Legislature no later than five years after the effective date of this act with his recommendation as to whether this act shall be made permanent.

L.2001,c.371,s.13; per s.15, act expires April 8, 2008.



Section 52:17B-209 - Rules, Regulations.

52:17B-209 Rules, regulations.

14. The Attorney General, in consultation with the Commissioners of Banking and Insurance and Health and Senior Services and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2001,c.371,s.14; per s.15, act expires April 8, 2008.



Section 52:17B-210 - Pamphlet For Students Relative To Pedophile Crimes.

52:17B-210 Pamphlet for students relative to pedophile crimes.

1.The Attorney General, in consultation with the New Jersey School Boards Association, the New Jersey Coalition Against Sexual Assault, the New Jersey Education Association, and the Division on Women, shall prepare a pamphlet to educate children about pedophile crimes and how to reduce their chances of becoming victims of pedophile crimes. The pamphlet shall be distributed to all public and private elementary and secondary schools throughout the State. The schools shall reproduce the pamphlet for distribution to students. The pamphlets shall be designed by the Attorney General.

L.2005, c.347, s.1; amended 2012, c.16, s.138.



Section 52:17B-211 - Uniform Enforcement Relative To Death, Serious Bodily Injury Resulting From Motor Vehicle Accident.

52:17B-211 Uniform enforcement relative to death, serious bodily injury resulting from motor vehicle accident.

2.In order to promote uniform enforcement in matters when death or serious bodily injury arises out of a motor vehicle incident, any guidelines developed by the Attorney General pursuant to the provisions of section 1 of this act, P.L.2006, c.28 (C.2B:12-17.2), may be disseminated to the county prosecutors.

L.2006, c.28, s.2.



Section 52:17B-212 - Definitions Relative To Missing Persons.

52:17B-212 Definitions relative to missing persons.

1.As used in this act:

"High risk missing person" means a person whose whereabouts are not currently known and the circumstances of the person's disappearance suggest that the person may be at imminent or likely risk of injury or death. The circumstances that indicate that a person is a high risk missing person shall include, but not be limited to:

a.the person is missing as a result of a confirmed abduction or under circumstances that indicate that the person's disappearance was not voluntary;

b.the person is missing under known dangerous circumstances;

c.the person is missing more than 30 days;

d.there is evidence that the person is at risk because:

(1)the person missing is in need of medical attention or prescription medication such that it will have a serious adverse effect on the person's health if he or she does not receive the needed care or medication;

(2)the person missing does not have a pattern of running away or disappearing;

(3)the person missing may have been abducted by a non-custodial parent;

(4)the person missing is mentally impaired;

(5)the person missing is a person over the age of 13 and under the age of 21 years and any other risk factor is known; or

(6)the person missing has been the subject of past threats or acts of violence; and

e.any other factor that may indicate, in the judgment of the lead law enforcement agency, that the missing person may be at risk.

"Law enforcement agency" means a department, division, bureau, commission, board, or other authority of the State or of any political subdivision thereof which employs law enforcement officers.

"Law enforcement officer" means a person whose public duties include the power to act as an officer for the detection, apprehension, arrest, and conviction of offenders against the laws of this State.

"Lead law enforcement agency" means the law enforcement agency with primary responsibility for investigating a missing person case.

"Missing child" means a person 13 years of age or younger whose whereabouts are not currently known.

"Missing Persons Unit" means the Missing Persons Unit in the Division of State Police in the Department of Law and Public Safety established pursuant to section 2 of P.L.1983, c.467 (C.52:17B-9.7).

L.2007, c.279, s.1.



Section 52:17B-213 - Acceptance Of Report Of Missing Person Without Delay.

52:17B-213 Acceptance of report of missing person without delay.

2. a. A law enforcement agency shall accept without delay any report of a missing person. No law enforcement agency may refuse to accept a missing person report on the basis that:

(1)The missing person is an adult;

(2)The circumstances do not indicate foul play;

(3)The person has been missing for a short period of time;

(4)The person has been missing for a long period of time;

(5)There is no indication that the missing person was in the jurisdiction served by the law enforcement agency at the time of the disappearance;

(6)The circumstances suggest that the disappearance may be voluntary;

(7)The reporting person does not have personal knowledge of the facts;

(8)The reporting person cannot provide all of the information requested by the law enforcement agency;

(9)The reporting person lacks a familial or other relationship with the missing person; or

(10) For any other reason, except in cases where the law enforcement agency has direct knowledge that the person is, in fact, not missing and the exact whereabouts and welfare of the person are known to the agency at the time the report is being made.

b.The law enforcement agency that receives a report of a missing person shall be the lead law enforcement agency in charge of the missing person investigation, and shall continue in that capacity unless another law enforcement agency assumes primary responsibility over the investigation.

c.The lead law enforcement agency shall be entitled to the cooperation of any other law enforcement agency in the State.

L.2007, c.279, s.2.



Section 52:17B-214 - Information About The Missing Person For Record.

52:17B-214 Information about the missing person for record.

3.At the time a missing person report is filed, the law enforcement agency shall seek to ascertain and record the following information about the missing person:

a.The name of the missing person, including any aliases;

b.Date of birth;

c.Identifying marks, such as birthmarks, moles, tattoos, and scars;

d.Height and weight;

e.Gender;

f.Race;

g.Current hair color and true or natural hair color;

h.Eye color;

i.Prosthetics, surgical implants, or cosmetic implants;

j.Physical anomalies;

k.Blood type, if known;

l.Any medications the missing person is taking or needs to take;

m.Driver's license number, if known;

n.Social security number, if known;

o.A recent photograph of the missing person, if available;

p.A description of the clothing the missing person was believed to be wearing at the time of disappearance;

q.A description of notable items that the missing person may be carrying and wearing;

r.Information regarding the missing person's electronic communications devices, such as a cell phone number or e-mail address;

s.The reasons why the reporting person believes that the person is missing;

t.The name and location of the missing person's school or employer, if known;

u.The name and location of the missing person's dentist and primary care physician, if known;

v.Any circumstances that may indicate that the disappearance was not voluntary;

w.Any circumstances that indicate that the missing person may be at risk of injury or death;

x.A description of the possible means of transportation of the missing person, such as the make, model, color, license, and Vehicle Identification Number (VIN) of a motor vehicle;

y.Any identifying information about a known or possible abductor or the person last seen with the missing person including:

(1)name;

(2) physical description;

(3)date of birth;

(4)identifying marks;

(5) description of possible means of transportation, such as the make, model, color, license, and Vehicle Identification Number (VIN) of a motor vehicle; and

(6)known associates;

z.Any other information that can aid in locating the missing person; and

aa.Date of last contact.

L.2007, c.279, s.3.



Section 52:17B-215 - Information Provided To Person Making Report Or Family Member.

52:17B-215 Information provided to person making report or family member.

4. a. The law enforcement agency shall notify the person making the report, a family member, or any other person in a position to assist the law enforcement agency in its efforts to locate the missing person by providing to that person or family member:

(1)general information about the handling of the missing person case or about intended efforts in the case to the extent that the law enforcement agency determines that disclosure would not adversely affect its ability to locate or protect the missing person, to apprehend or to prosecute any persons criminally involved in the disappearance;

(2)information advising the person making the report and other involved persons that if the missing person remains missing, they should contact the law enforcement agency to provide additional information and materials that will aid in locating the missing person, such as any credit or debit cards the missing person has access to, other banking or financial information and any records of cell phone use;

(3)in those cases where DNA samples are requested, the law enforcement agency shall notify the person or family member that all such DNA samples are provided on a voluntary basis and shall be used solely to help locate or identify the missing person and shall not be used for any other purpose; and

(4)the law enforcement agency, upon acceptance of a missing person report, shall inform the person filing the report that there are two clearing houses for missing person's information. If the person reported missing is age 17 or under, the person filing the report shall be provided with contact information for the National Center for Missing and Exploited Children. If the person reported missing is age 18 or older, the person filing the report shall be provided with contact information for the National Center for Missing Adults.

b.If the person identified in the missing person report remains missing for 30 days, and the additional information and materials specified below have not been received, the law enforcement agency shall attempt to obtain:

(1)DNA samples from family members and, if possible, from the missing person along with any needed documentation, including any consent forms, required for the use of State or federal DNA databases;

(2)dental information and x-rays, and an authorization to release dental or skeletal x-rays of the missing person;

(3)any additional photographs of the missing person that may aid the investigation or an identification. The law enforcement agency shall not be required to obtain written authorization before it releases publicly any photograph that would aid in the investigation or identification of the missing person; and

(4)fingerprints.

c.All DNA samples obtained in missing persons cases shall be immediately forwarded to the New Jersey Forensic DNA Laboratory for analysis. The laboratory shall establish procedures for determining how to prioritize analysis of the samples relating to missing persons cases.

d.Information relevant to the Federal Bureau of Investigation's Violent Criminal Apprehension Program shall be entered as soon as possible.

e.Nothing is this section shall be construed to preclude a law enforcement agency from obtaining any of the materials identified in this section before the 30th day following the filing of the missing person report.

L.2007, c.279, s.4.



Section 52:17B-216 - Determination Of Designation As High Risk Missing Person.

52:17B-216 Determination of designation as high risk missing person.

5. a. Upon the initial receipt of a missing person report, a law enforcement agency shall seek to determine whether the person reported missing is to be designated a high risk missing person.

b.If the initial determination of a person reported missing does not warrant designation of that person as high risk, it shall not preclude a later determination, based on further investigation or the discovery of additional information, that the missing person is high risk.

L.2007, c.279, s.5.



Section 52:17B-217 - Actions Relative To High Risk Missing Person Or Child.

52:17B-217 Actions relative to high risk missing person or child.

6. a. Upon a determination that a missing person investigation involves a high risk missing person or a missing child, the lead law enforcement agency shall take such actions as are specified in the uniform investigative standards for a high risk missing person or a missing child, as the case may be, as set forth in the protocol developed pursuant to section 10 of P.L.2007, c.279 (C.52:17B-221), and also may contact the Missing Persons Unit and request assistance. The Missing Persons Unit, in consultation with the lead law enforcement agency, shall determine whether the circumstances warrant a cooperative investigative effort. If the determination is made that a cooperative effort is warranted, then the Missing Persons Unit shall coordinate the deployment of additional State Police resources in support of the investigation.

b.The lead law enforcement agency shall promptly notify all law enforcement agencies within the State and, if deemed appropriate, law enforcement agencies in adjacent states or jurisdictions of the information that may aid in the prompt location and safe return of the high risk missing person.

c.Local law enforcement agencies that receive notification from the lead law enforcement agency pursuant to subsection b. of this section shall forward that information immediately to their officers and members.

d.The lead law enforcement agency shall, as expeditiously as possible, prepare and disseminate a photographic information bulletin utilizing the Missing Child Alert System, or any successor law enforcement notification system the State may employ.

e.The lead law enforcement agency shall, as appropriate, enter all collected information relating to the missing person case to applicable federal databases. The information shall be provided in accordance with applicable guidelines relating to the databases, as follows:

(1)a missing person report, and relevant information, in a high risk missing person case shall be entered in the National Crime Information Center database immediately, but in no case no more than two hours after the determination that the missing person is a high risk missing person;

(2)a missing person report, and relevant information, in a case not involving a high risk missing person shall be entered within 24 hours of the initial filing of the missing person report;

(3)all DNA profiles shall be uploaded into the missing persons databases of the New Jersey Forensic DNA Laboratory and all appropriate and suitable federal database systems;

(4)information relevant to the Federal Bureau of Investigation's Violent Criminal Apprehension Program shall be entered as soon as practicable;

(5)all due care shall be given to insure that the data, particularly medical and dental records, entered in State and federal database systems is accurate and, to the greatest extent possible, complete; and

(6)the State Police shall, when deemed appropriate and likely to facilitate a resolution to a particular missing person report, activate the Amber Alert program for the State.

f.If, after the dissemination of a photographic information bulletin utilizing the Missing Child Alert System information, the missing person is found, the lead law enforcement agency shall promptly disseminate an additional bulletin on the Missing Child Alert System indicating that the person was found.

L.2007, c.279, s.6.



Section 52:17B-218 - Practices, Protocol For Death Scene Investigations.

52:17B-218 Practices, protocol for death scene investigations.

7. a. The Attorney General shall provide information to local law enforcement agencies about best practices and protocols for handling death scene investigations.

b.The Attorney General shall identify any publications or training opportunities that may be available to local law enforcement officers concerning the handling of death scene investigations.

L.2007, c.279, s.7.



Section 52:17B-219 - Custody Of Human Remains, Notification If Remains Unidentified.

52:17B-219 Custody of human remains, notification if remains unidentified.

8. a. After performing any death scene investigation, as deemed appropriate under the circumstances, the official with custody of the human remains shall ensure that the human remains are delivered to the appropriate county medical examiner.

b.Any county medical examiner with custody of human remains that are not identified within 24 hours of discovery shall promptly notify the Missing Persons Unit of the location of those remains.

c.If the county medical examiner with custody of remains cannot determine whether or not the remains found are human, the medical examiner shall so notify the Missing Persons Unit.

L.2007, c.279, s.8.



Section 52:17B-220 - Responsibilities Of County Medical Examiner.

52:17B-220 Responsibilities of county medical examiner.

9. a. If the official with custody of the human remains is not a medical examiner, the official shall promptly transfer the unidentified remains to the appropriate county medical examiner.

b.The county medical examiner shall make reasonable attempts to promptly identify human remains. These actions may include but are not limited to obtaining:

(1)photographs of the human remains;

(2)dental or skeletal X-rays;

(3)photographs of items found with the human remains;

(4)fingerprints from the remains, if possible;

(5)samples of tissue suitable for DNA typing, if possible;

(6)samples of whole bone or hair suitable for DNA typing; and

(7)any other information that may support identification efforts.

c.No medical examiner or any other person shall dispose of, or engage in actions that will materially affect the unidentified human remains before the county medical examiner obtains:

(1)samples suitable for DNA identification archiving;

(2)photographs of the unidentified human remains; and

(3)all other appropriate steps for identification have been exhausted.

d.Unidentified human remains shall not be cremated.

e.The county medical examiner shall make reasonable efforts to obtain prompt DNA analysis of biological samples if the human remains have not been identified by other means within 30 days.

f.The medical examiner shall seek support from appropriate State and federal agencies to assist in the identification of unidentified human remains. Such assistance may include, but not be limited to, available mitochondrial or nuclear DNA testing, federal grants for DNA testing, or federal grants for crime laboratory or medical examiner office improvement.

g.The county medical examiner shall seek support from appropriate federal and State agency representatives to have information promptly entered in federal and State databases by those representatives that can aid in the identification of a missing person. Information shall be entered into federal databases as follows:

(1)information for the National Crime Information Center within 24 hours;

(2)DNA profiles and information shall be entered into the National DNA Index System (NDIS) within five business days after the completion of the DNA analysis and procedures necessary for the entry of the DNA profile; and

(3)information sought by the Violent Criminal Apprehension Program database as soon as practicable.

h.Nothing in this act shall be construed to preclude any medical examiner office, the State Police or any local law enforcement agency from other actions to facilitate the identification of unidentified human remains including efforts to publicize information, descriptions, or photographs that may aid in the identification of the unidentified remains, including allowing family members to identify a missing person; provided that in taking these actions, all due consideration is given to protect the dignity and well-being of the missing person and the family of the missing person.

i.Agencies handling the remains of a missing person who is deceased shall notify the law enforcement agency handling the missing person's case. Documented efforts shall be made to locate family members of the deceased person to inform them of the death and location of the remains of their family member.

L.2007, c.279, s.9.



Section 52:17B-221 - Development, Dissemination Of Best Practices Protocol To Law Enforcement.

52:17B-221 Development, dissemination of best practices protocol to law enforcement.



Section 52:17B-222 - Short Title.

52:17B-222 Short title.

1.This act shall be known and may be cited as the "Law Enforcement Professional Standards Act of 2009."

L.2009, c.121, s.1.



Section 52:17B-223 - Findings, Declarations Relative To Law Enforcement Professional Standards.

52:17B-223 Findings, declarations relative to law enforcement professional standards.

2.The Legislature finds and declares:

a.The citizens of the State of New Jersey are entitled to be protected and served by law enforcement professionals who conduct themselves in accordance with the highest standards of integrity, proficiency, and accountability.

b.In December 1999, the State of New Jersey entered into a consent decree with the Civil Rights Division of the United States Department of Justice, No. 99-5970 (MLC).

c.The Governor's Advisory Committee on Police Standards, established pursuant to Executive Order No. 29, issued by Governor Corzine on August 23, 2006, conducted a thorough examination of the policies and practices of the State Police and its compliance with the terms of the consent decree and of the Attorney General's Office's oversight and direction. The Advisory Committee on Police Standards concluded that the State Police, the Office of State Police Affairs, and the Attorney General had worked cooperatively to rebuild public trust through significant revisions of State Police standing operating procedures, by changing the relationship between the Attorney General's Office and the State Police, and through the development of innovative management techniques. Based upon these findings, the Advisory Committee recommended that the State join in a motion with the United States Department of Justice to terminate the consent decree, subject to the condition that the significant reforms accomplished during the term of the consent decree would be institutionalized, and, as appropriate, codified by statute.

d.The objective monitoring and independent oversight functions performed by the independent monitoring team appointed by the United States District Court pursuant to the consent decree have helped to promote and support the vigorous, lawful, and non-discriminatory implementation of law enforcement practices and procedures. In recognition of the strong public interest in perpetuating the quality and standards established under the consent decree, it is necessary and appropriate to maintain an office to assume the functions that had been performed by the independent monitoring team under the consent decree and to perform other duties in support of county and municipal law enforcement agencies.

e.Many of the reforms accomplished under the consent decree have been codified in rules, regulations, standing operating procedures or operations instructions promulgated by the superintendent and approved by the independent monitoring team appointed by the United States District Court. However, the need for flexibility to account for developments in constitutional law, the advent of new technologies, and the development of new best practices in policing, makes it impracticable and inappropriate to codify all consent decree-related rules, regulations, standing operating procedures and operations instructions in statutory law. Rather, the reforms achieved under the consent decree can best be institutionalized by mandating that any future changes to State Police rules, regulations, standing operating procedures and operations instructions relating to the consent decree are approved in writing by the Attorney General prior to issuance or adoption by the superintendent, and by ensuring the issuance or modification of any rule, regulation, standing operating procedure or operations instruction deemed necessary to maintain or enhance the practices of the Division of State Police on matters pertaining to any applicable non-discrimination policy established by the Attorney General; the law of arrest, search and seizure; and the documentation of motor vehicle stops and law enforcement activities occurring during the course of motor vehicle stops.

L.2009, c.121, s.2.



Section 52:17B-224 - Definitions Relative To Law Enforcement Professional Standards.

52:17B-224 Definitions relative to law enforcement professional standards.

3.As used in this act:

"Consent decree" means the consent decree the State of New Jersey entered into with the United States Department of Justice, Civil Rights Division, in December 1999.

"Director" means the Director of the Office of Law Enforcement Professional Standards.

"Mobile video recording system" means any device or system installed or used in a police vehicle that electronically records visual images depicting activities that take place during a motor vehicle stop or other law enforcement action.

"Office" means the Office of Law Enforcement Professional Standards established pursuant to section 4 of P.L.2009, c.121 (C.52:17B-225).

"Personnel performance information system" means a computerized system that collects, uses and analyzes information relating to motor vehicle stops and law enforcement actions taken during the course of those stops; allegations of misconduct and investigations of those allegations; and any other information that is used to assist supervisors to evaluate the performance of State Police members and their compliance with applicable laws, rules, regulations and standing operating procedures. This term shall include, but is not limited to, the State Police Management Awareness and Personnel Performance System in operation on the effective date of this act and any successor system.

L.2009, c.121, s.3.



Section 52:17B-225 - Office Of Law Enforcement Professional Standards.

52:17B-225 Office of Law Enforcement Professional Standards.

4. a. There is created in the Department of Law and Public Safety an Office of Law Enforcement Professional Standards which shall perform such administrative, investigative, policy and training oversight, and monitoring functions, as the Attorney General shall direct, to assure and maintain the integrity of law enforcement activities performed by Division of State Police personnel, and to assist and provide guidance to other law enforcement entities Statewide.

b.In carrying out its duties and responsibilities, the office, and its constituent organizational units, shall exercise the Attorney General's constitutional, statutory and common law authority to act in the public interest, and shall have the authority to attend generally to legal matters in which the State or any of its officers or instrumentalities have an interest, and to execute the Attorney General's powers under the "Department of Law and Public Safety Act of 1948," P.L.1948, c.439 (C.52:17B-1 et seq.).

c.Nothing in this section shall be construed to limit the authority of the superintendent under Title 53 of the Revised Statutes or the authority of the Attorney General.

L.2009, c.121, s.4.



Section 52:17B-226 - Appointment Of Director.

52:17B-226 Appointment of director.

5.The Attorney General shall appoint an individual qualified by education, experience, or professional background in the fields of law, investigation, criminal practice, and administration to serve as Director of the Office of Law Enforcement Professional Standards. The director shall operate under the authority and direct supervision of the Attorney General, and shall serve at the pleasure of the Attorney General.

L.2009, c.121, s.5.



Section 52:17B-227 - Organization Of Office.

52:17B-227 Organization of office.

6.Subject to the provisions of P.L.2009, c.121 (C.52:17B-222 et seq.), the director may, with the approval of the Attorney General, organize the work of the office into such bureaus and other organizational units as may be necessary for its efficient and effective operation. The director may delegate to employees in the office, and its constituent organizational units, such powers as are authorized under this act that the director deems appropriate, to be exercised subject to the supervision and control of the director. The Attorney General may assign to the office such employees of the Department of Law and Public Safety as may be necessary to assist the director in the performance of his duties. The office shall be authorized to call upon the expertise and assistance of every division, agency, office, bureau and unit within the Department of Law and Public Safety in order to carry out its mission. Each division, agency, office, bureau and unit within the Department of Law and Public Safety is hereby required, to the extent not inconsistent with any other law, to cooperate with the office and to provide such assistance the office may require to accomplish the purposes of P.L.2009, c.121 (C.52:17B-222 et seq.). It shall be the duty of all law enforcement agencies operating under the authority of the law of the State of New Jersey to cooperate with and aid the office in the performance of its duties.

L.2009, c.121, s.6.



Section 52:17B-228 - Duties, Functions Of Office.

52:17B-228 Duties, functions of office.

7. a. The office shall be authorized to perform the duties and functions previously performed under the consent decree by the independent monitors and the Office of State Police Affairs, which general and specific duties and functions are codified in this act, and such other duties and functions as may otherwise be established or assigned by the Attorney General.

b.The office shall be authorized to conduct operations audits and independent analyses of data, as necessary and appropriate, to identify any potential disparity in enforcement and systemic problems that may exist that affect the integrity of motor vehicle stops and post-stop enforcement actions, supervision of patrol activities, training provided to Division of State Police members assigned to patrol duties, investigations of alleged misconduct, and any other matters that may affect the integrity of the Division of State Police, and shall make recommendations for appropriate actions by the superintendent or the Attorney General to remedy any identified problems.

c.The office shall have timely access to all data stored in the personnel performance information system maintained by the Division of State Police and any other records or data that are deemed necessary by the director to conduct independent analyses and to perform the functions authorized by P.L.2009, c.121 (C.52:17B-222 et seq.). Nothing herein shall be deemed to require the disclosure of records or data in violation of any constitutional or statutory privacy protections or any collectively bargained rights.

d.The office shall have specific authority to perform the following functions:

(1)review the substance, procedures and implementation related to Division of State Police policies concerning motor vehicle stops and post-stop enforcement actions, supervision of patrol activities, training provided to State Police members assigned to patrol duties, and the conduct of investigations of alleged misconduct and other internal affairs matters by the Division of State Police;

(2)monitor, review and evaluate the quality and timeliness of the Division of State Police's conduct of investigations of alleged misconduct, disciplinary actions and interventions, supervisory actions, personnel performance information system data and reports, consent search forms and reports, non-consensual search and drug detection canine reports, motor vehicle stop reports and logs, mobile video recording system tapes, and supervisory reviews;

(3)approve the curricula, prescribe trainer qualifications, and review the training of State Police troopers and trooper candidates on cultural awareness, law enforcement ethics and leadership, constitutional law pertaining to arrest, search and seizure, equal protection, and other relevant law enforcement issues the director deems necessary or appropriate to effectuate the purposes of this act;

(4)monitor, evaluate, require, and provide assistance or direction in effectuating any modifications to the design, implementation or use of the personnel performance information system, any mobile video recording system, any computer-aided dispatch system, or other system that records data concerning traffic stops and post-stop enforcement actions, used or proposed for use by the Division of State Police; and

(5)review all Division of State Police internal affairs investigations and dispositions, including any decision by the Division of State Police not to refer a complaint, from a citizen or any other source, to the office, or its successor, to ascertain whether the Division of State Police has complied with applicable standing operating procedures, whether the outcomes of those investigations are supported by the evidence, whether any discipline imposed was appropriate and proportionate, and make recommendations to the superintendent and the Attorney General for appropriate remedial action.

L.2009, c.121, s.7.



Section 52:17B-229 - Preparation Of Reports By Office.

52:17B-229 Preparation of reports by office.

8.On the first day of the sixth month after the issuance of the final report by the independent monitoring team appointed by the United States District Court pursuant to the consent decree, the office shall prepare a report that evaluates the Division of State Police's compliance with relevant performance standards and procedures and that is comparable substantively to the independent monitoring team's report. The initial report prepared by the office pursuant to this section shall evaluate the division's compliance during the period beginning on the day immediately following the last day of the period covered by the independent monitoring team's final report. The office shall thereafter prepare and issue such reports on a biannual basis. The reports required pursuant to this section shall be made available to the public.

The reports required by this section are not intended to evaluate compliance by the Division of State Police and the office with the provisions of P.L.2009, c.121 (C.52:17B-222 et seq.). That evaluative function shall be performed by the State Comptroller in conducting the audits and performance reviews required under the provisions of section 15 of P.L.2009, c.121 (C.52:17B-236).

L.2009, c.121, s.8.



Section 52:17B-230 - Specific Authority Of Office Relative To Certain Best Practices.

52:17B-230 Specific authority of office relative to certain best practices.

9.The office shall have specific authority to provide advice and technical assistance to county and municipal law enforcement agencies concerning best practices for: the use of mobile video recording systems; supervisor reviews of mobile video recordings; data collection and documentation of investigative detentions, including but not limited to traffic stops and post-stop enforcement actions; in-service training on any applicable non-discrimination policy established by the Attorney General; the law of arrest, search and seizure, and equal protection; and the development and use of personnel performance information systems.

L.2009, c.121, s.9.



Section 52:17B-231 - Promoting, Ensuring Compliance With General Policy.

52:17B-231 Promoting, ensuring compliance with general policy.

10.The office shall take appropriate steps to promote and ensure compliance with the general policy that all law enforcement officers not rely to any degree on the race or national or ethnic origin of motorists in selecting vehicles for traffic stops, or in deciding upon the scope and substance of post-stop actions, except in those instances where law enforcement officers are on the lookout for a specific suspect who has been identified in part by their race or their national or ethnic origin.

L.2009, c.121, s.10.



Section 52:17B-232 - Personnel Performance Information System.

52:17B-232 Personnel performance information system.

11.The Division of State Police shall maintain a personnel performance information system that meets or exceeds the specifications of the system in place upon termination of the consent decree. Funding for the purposes of maintaining, upgrading or modifying such systems shall be requested in the annual appropriations of the Department of Law and Public Safety independent of and in addition to any other requested funding.

L.2009, c.121, s.11.



Section 52:17B-233 - Participants In, Material Offered In Training Course, Program.

52:17B-233 Participants in, material offered in training course, program.

12.The Superintendent of State Police shall ensure that no member of the State Police attends or participates in any training course or program relating to any applicable non-discrimination policy established by the Attorney General, the law of arrest, search and seizure or equal protection, or the manner for conducting motor vehicle stops or post-stop enforcement actions, unless the superintendent, or his designee, determines that attendance or participation in the training course or program is appropriate, considering the member's experience and present or pending duty assignment. This requirement shall apply to training provided by the Division of State Police, by any other law enforcement agency, by an association representing law enforcement offices or agencies, or by a private vendor. A member of the State Police attending a training course or program shall promptly report to the superintendent, through the chain of command, if the member knows or reasonably should know that the instruction provided during the course contradicts any Division of State Police rule, regulation, standing operating procedure, or operations instruction relating to any applicable non-discrimination policy established by the Attorney General; the law of arrest, search, seizure or equal protection; or the manner for lawfully conducting motor vehicle stops or post-stop enforcement actions. Nothing in this section shall be construed to limit the authority of the office under paragraph (2) of subsection d. of section 7 of P.L.2009, c.121 (C.52:17B-228). Nothing in this section shall be construed to abrogate any applicable constitutional or collectively bargained rights.

L.2009, c.121, s.12.



Section 52:17B-234 - Certification Of Compliance.

52:17B-234 Certification of compliance.

13. a. The superintendent shall, on a semi-annual basis, certify to the Attorney General that the Division of State Police has complied with the requirements of P.L.2009, c.121 (C.52:17B-222 et seq.). Each troop commander shall, on a semi-annual basis, certify to the superintendent that the troop has complied with the requirements of P.L.2009, c.121 (C.52:17B-222 et seq.).

b.The Attorney General and the superintendent shall be responsible for ensuring the issuance or modification of any rule, regulation, standing operation procedure or operations instructions, training program or bulletin, interoffice communication or any other document or communication deemed necessary to effectuate the purposes of P.L.2009, c.121 (C.52:17B-222 et seq.). Nothing in this section shall be construed to limit the existing powers or authority of the Attorney General, including the authority to issue directives to any or all law enforcement and prosecuting agencies in the State, or the authority of the superintendent under Title 53 of the Revised Statutes.

L.2009, c.121, s.13.



Section 52:17B-235 - Semi-annual Public Reports.

52:17B-235 Semi-annual public reports.

14. a. The office shall prepare semi-annual public reports that include aggregate statistics on State Police traffic enforcement activities and procedures, segregated by State Police station and providing aggregate data on the race and ethnicity of the civilians involved. These reports shall include aggregate statistics on the number of motor vehicle stops, reason for the motor vehicle stop, enforcement actions, including, but not limited to, summonses, warnings, and arrests, requests for consent to search, consent searches conducted, non-consensual searches, and the use of force. The reports shall also include aggregate statistics of the number of criminal charges filed, contraband seizures and wanted persons taken into custody related to motor vehicle stops, and such additional data as may be jointly directed by the superintendent and Attorney General.

b.The office shall prepare semi-annual public reports providing aggregate data regarding misconduct investigations, and the number of external, internal, and total complaints received and the disposition of those complaints.

c.The Attorney General shall, on an annual basis, report to the Governor, the Legislature and the public on the implementation of P.L.2009, c.121 (C.52:17B-222 et seq.). The Attorney General shall annually provide the State Treasurer and the Office of Management and Budget with an estimate of the funds needed to be appropriated to implement the provisions of this act, including but not limited to, estimates of funds needed to maintain adequate information technology and data analysis staffing and to provide adequate training.

d.The reports required by this section are not intended to evaluate compliance by the Division of State Police and the office with the provisions of P.L.2009, c.121 (C.52:17B-222 et seq.). That evaluative function shall be performed by the State Comptroller in conducting the audits and performance reviews required under the provisions of section 15 of P.L.2009, c.121 (C.52:27B-236).

L.2009, c.121, s.14.



Section 52:17B-236 - Risk-based Audits, Performance Reviews Conducted By State Comptroller.

52:17B-236 Risk-based audits, performance reviews conducted by State Comptroller.

15. a. The State Comptroller, established pursuant to P.L.2007, c.52 (C.52:15C-1 et seq.), shall conduct risk-based audits and performance reviews of the Division of State Police and the office to examine stops, post-stop enforcement activities, internal affairs and discipline, decisions not to refer a trooper to internal affairs notwithstanding the existence of a complaint, and training. The State Comptroller may also make recommendations on the funding and staffing levels of the office and the State Police.

b.The State Comptroller shall report to the Governor, the Legislature and the public on the results of the audits and performance reviews. The State Comptroller shall conduct an audit and performance review on a semi-annual basis during the first 18 months following the enactment of P.L.2009, c.121 (C.52:17B-222 et seq.), and thereafter shall conduct an audit and performance review on an annual basis.

c.Within the limits of funds appropriated for such purposes, the State Comptroller may obtain the services of consultants and other professionals necessary to conduct the risk-based audits and performance reviews required by this section.

d.The Division of State Police, the office, and the Department of Law and Public Safety shall cooperate with the State Comptroller and provide to the State Comptroller such information, resources, and other assistance deemed necessary by the State Comptroller to conduct the audits and performance reviews required by this section.

L.2009, c.121, s.15.



Section 52:17B-237 - Commission On Human Trafficking.

52:17B-237 Commission on Human Trafficking.

1. a. There is hereby created, in the Division of Criminal Justice in the Department of Law and Public Safety, a commission to be known as the Commission on Human Trafficking, consisting of 15 members as follows: the Attorney General, or his designee; the Commissioner of Children and Families, or his designee; the Commissioner of Human Services, or his designee; a county prosecutor, appointed by the Governor based upon the recommendation of the County Prosecutors Association of the State of New Jersey; one member of the New Jersey Human Trafficking Task Force established within the Department of Law and Public Safety, designated by the Attorney General; two public members appointed by the Governor based upon the recommendation of the Senate President, one representing law enforcement and one representing a victim's assistance organization; one public member appointed by the Governor based upon the recommendation of the Senate Minority Leader representing either a non-profit health care facility or mental health services; two public members appointed by the Governor based upon the recommendation of the Speaker of the General Assembly, one representing law enforcement and one representing a victim's assistance organization; one public member appointed by the Governor based upon the recommendation of the Assembly Minority Leader representing either a non-profit health care facility or mental health services; and four public members appointed by the Governor, one of whom shall be a representative of a child advocacy organization concerning missing, abducted, or exploited children, and one of whom shall be a human trafficking survivor. All public members shall have experience with, possess a background in, or demonstrate a specialized knowledge of, the legal, policy, educational, social, or psychological aspects of human trafficking.

b. (1) Of the public members first appointed:

(a)the following shall serve for a term of three years: one member appointed upon the recommendation of the Senate President; one member appointed upon the recommendation of the Speaker of the General Assembly; and two members appointed by the Governor; and

(b)the following shall serve for a term of two years: one member appointed upon the recommendation of the Senate President; one member appointed upon the recommendation of the Speaker of the General Assembly; each member appointed upon the recommendation of the Senate and Assembly Minority Leaders; and two members appointed by the Governor.

(c)Upon the conclusion of the initial terms, each public member shall be appointed for a term of three years.

(2)Each member appointed shall hold office for the term of appointment and until a successor shall have been appointed and qualified.

(3)Any vacancy in the membership of the commission shall be filled by appointment in the same manner as the original appointment was made.

c. (1) The commission shall organize upon the appointment of a majority of its authorized membership. The members shall elect one of the members to serve as chair and vice-chair, and the chair may appoint a secretary, who need not be a member of the commission.

(2)The commission shall meet at those times and places within the State of New Jersey as the commission shall determine. A majority of the commission's authorized membership shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the commission.

d.The members of the commission shall serve without compensation, but shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties within the limits of funds appropriated or otherwise made available to the commission for its purposes.

e.The Division of Criminal Justice in the Department of Law and Public Safety shall, at the direction of the Attorney General, provide legal, stenographic, technical, clerical, and other staff and resource assistance to the commission, and additionally the commission may incur expenses as may be necessary in order to perform its duties within the limits of funds appropriated or otherwise made available to it for its purposes.

f.It shall be the duty of the commission to:

(1)Evaluate the existing law concerning human trafficking and the enforcement thereof, and to make recommendations for legislation, if appropriate;

(2)Review existing victim assistance programs and analyze the costs, organization, and availability of these services for victims of human trafficking and to make recommendations for legislation, if appropriate;

(3)Promote a coordinated response by public and private resources for victims of human trafficking; and

(4)Develop mechanisms to promote public awareness of human trafficking, including promotion of the national, 24-hour toll-free hotline telephone service on human trafficking described under section 18 of P.L.2013, c.51 (C.2C:13-11), and the promotion of training courses and other educational materials for use by persons required under section 19 of P.L.2013, c.51 (C.2C:13-12) to undergo training on the handling of and response procedures for suspected human trafficking activities.

g.The commission shall report annually to the Governor and to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), its activities, as well as its findings and recommendations for any needed new services or resources for victims of human trafficking, and any proposed changes to the current law concerning human trafficking.

L.2013, c.51, s.1.



Section 52:17B-238 - "Human Trafficking Survivor's Assistance Fund."

52:17B-238 "Human Trafficking Survivor's Assistance Fund."

2. a. There is established the "Human Trafficking Survivor's Assistance Fund" as a separate, non-lapsing, dedicated fund in the General Fund, which shall be administered by the Attorney General. All monies deposited in the fund pursuant to P.L.2013, c.51 (C.52:17B-237 et al.), any other enactment, or as otherwise provided from any public or private source shall be used for the provision of services to victims of human trafficking, to promote awareness of human trafficking, and the development, maintenance, revision, and distribution of training course and other educational materials, and the operation of educational or training programs, in accordance with sections 11 and 19 of P.L.2013, c.51 (C.2C:34-1.2 and C.2C:13-12). All expenditures from the fund shall be made by the Attorney General, in consultation with the Commission on Human Trafficking established by section 1 of P.L.2013, c.51 (C.52:17B-237), and done so in accordance with rules and regulations promulgated by the Attorney General and other applicable law.

b.Receipt of expenditures from the fund by any provider of services to victims of human trafficking shall not be based or otherwise conditioned upon the previous, present, or future cooperation of the recipient regarding any law enforcement investigation or prosecution, or lack thereof.

L.2013, c.51, s.2.



Section 52:17B-239 - Findings, Declarations Relative To Violence As A Public Health Crisis.

52:17B-239 Findings, declarations relative to violence as a public health crisis.

1.The Legislature finds and declares that:

a.On December 14, 2012, a heavily armed man, dressed in black fatigues and a military vest, walked into a Newtown, Connecticut elementary school and opened fire, horrifically killing 26 people before killing himself. Twenty of the victims were young children, who were six and seven years old;

b.On August 31, 2012 at a Pathmark in Old Bridge, New Jersey an employee armed with an assault rifle and automatic pistol entered the store and killed two workers before taking his own life;

c.In July 2012, at a crowded midnight screening of "The Dark Knight Rises" in Aurora, Colorado, a man wearing body armor and a gas mask entered the theater armed with an assault rifle, shotgun, and .40-caliber handgun and opened fire into the crowd. Twelve people were killed and 59 others were wounded as a result. The youngest victim was six years old;

d.On January 8, 2011 in Tucson, Arizona, Congresswoman Gabrielle Giffords and 18 others were shot during a public meeting held in a supermarket parking lot. Six of those people were killed;

e.On November 5, 2009 there was an attack at Fort Hood, Texas where an Army psychiatrist was charged with killing 13 soldiers and civilians and wounding more than two dozen others;

f.In Colorado, the movie theater shooting described above was the deadliest shooting since the Columbine High School massacre on April 20, 1999, when two students opened fire in the Denver suburb of Littleton, killing 12 classmates and a teacher and wounding 26 others before killing themselves;

g.Assault weapons were used in the Tuscon, Arizona shooting, the Fort Hood shooting, and the Columbine High School shooting described above;

h.The above examples represent a fraction of the violence that occurs nationally and in this State every year. According to the most recent data available, in this State alone, there are 372 murders per year, meaning there is one murder every 23 hours and 33 minutes in New Jersey;

i.Nationwide, there have been more than 70 mass shootings since the January 8, 2011 shooting of Arizona Congresswoman Gabrielle Giffords described above;

j.The Centers for Disease Control and Prevention has recognized violence as a serious public health problem in the United States and has reported homicide as the second leading cause of death among persons 15 to 24 years old. The Centers for Disease Control and Prevention has found that in addition to the many violent deaths that occur in this country each year, there are many more individuals who survive violence and are left with permanent physical and emotional scars and that this violence erodes communities by reducing productivity, decreasing property values, and disrupting social services;

k.In this State alone, there are 74,244 domestic violence offenses reported by the police each year, with children being involved or present during 31 percent of these offenses, according to the most recent data available;

l.Nationwide, the equivalent of 10,000 busloads of children end up in emergency rooms for violence-related injuries every year and more than 5,500 children are murdered every year;

m.A study conducted by the World Health Organization stated that communities with high numbers of violent children also have higher health care costs, reduced productivity, and decreased property values;

n.A 2001 Surgeon General report found that programs that focused on classroom attendance, academic progress, and school behavior helped reduce violence among children;

o.Although New Jersey has strict gun control laws, these laws are easily circumvented because of the lack of similar federal laws. In order to provide more safety for New Jersey residents, the federal government must reinstate its ban on assault weapons which expired on September 13, 1994 and must expand background check requirements for gun purchases to include all sales and transfers;

p.The Centers for Disease Control and Prevention and other scientific agencies have been barred by Congress from using federal funds to advocate or promote gun control, which appears to ban scientific agencies, including the Centers for Disease Control and Prevention from using federal funding to conduct research on the causes of gun violence. Congress should remove this ban and allow these scientific agencies to use federal funding to conduct this critical public health research; and

q.Based upon the foregoing findings regarding these recent horrific incidents illustrating the alarming prevalence of violence and the detrimental effects that unrelenting violence has for the good citizens of this nation and State, the Legislature declares violence to be a grave public health crisis. The Legislature finds that it is, therefore, in the public interest for the State to establish a commission to study violence in order to help raise awareness about one of this country's most significant public health crises.

L.2013, c.109, s.1.



Section 52:17B-240 - Study Commission On Violence.

52:17B-240 Study Commission on Violence.

2. a. There is established a Study Commission on Violence to study the issue of violence. The commission shall consist of nine members. To the greatest extent practical, the public members shall have a background or education in mental health or criminology. One member of the commission shall be the Attorney General or a designee, who shall serve ex-officio. One member of the commission shall be the Commissioner of Health or a designee, who shall serve ex-officio. One member of the commission shall be the Administrative Director of the Courts or a designee, who shall serve ex-officio. One member of the commission shall be the Commissioner of Human Services or a designee, who shall serve ex-officio. One member of the commission shall be the President of the County Prosecutor's Association of New Jersey or a designee, who shall serve ex-officio. Two public members of the commission shall be appointed by the Governor. One member appointed by the Governor shall be a person who has a background or education in mental health, and the other member appointed by the Governor shall be a person who has a background or education in the study or treatment of domestic violence. One public member of the commission shall be appointed by the President of the Senate. One public member of the commission shall be appointed by the Speaker of the General Assembly.

Vacancies in the membership of the commission shall be filled in the same manner as the original appointments were made.

b.The members of the commission shall be appointed within 30 days of the effective date of P.L.2013, c.109 (C.52:17B-239 et seq.) and shall hold their initial organizational meeting as soon as practicable, but no later than 30 days following the appointment of the commission's members. The members shall select a chairperson from among the members. The chairperson shall appoint a secretary who need not be a member of the commission.

c.Members of the commission shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties as members of the commission, within the limits of funds appropriated or otherwise made available to the commission for its purpose.

d.The Department of Law and Public Safety shall provide support staff to the commission, as necessary.

e.The commission shall further be entitled to call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, bureau, commission, or agency as it may require and as may be available to it for its purposes.

L.2013, c.109, s.2.



Section 52:17B-241 - Duty Of The Commission.

52:17B-241 Duty of the commission.

3. a. It shall be the duty of the commission to study the trends of violence, the source of violence, and the impact of violence on the community, to develop a method to address the epidemic of violence at the federal and State levels, and to make recommendations for State and Congressional action.

b.The commission shall seek out funding and grants for the implementation of programs to reduce violence from sources including, but not limited to, the Centers for Disease Control and Prevention and any other funding sources.

c.The commission shall study the issue of insufficient access to mental health treatment and violence.

d.The commission shall study and make recommendations regarding whether the Special Offenders Unit created by the Union County Prosecutor's Office to address the increase in criminal prosecutions against individuals with mental illness should be expanded to other counties.

e.The commission shall study and recommend whether the community-based mental health treatment system, through which there are involuntary outpatient commitments under a court order supervised by a case manager, should be expanded to all counties in this State and how to adequately fund the program in all counties.

L.2013, c.109, s.3.



Section 52:17B-242 - Public Hearings, Report To Governor, Legislature.

52:17B-242 Public hearings, report to Governor, Legislature.

4. a. The commission shall conduct public hearings in furtherance of its general purposes at such place or places as it shall designate, at which it may request the appearance of officials of any federal, State or interstate department, board, bureau, commission, agency, or authority and solicit the testimony of interested groups and the general public.

b.The commission shall issue the first report to the Governor and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), no later than the first day of the seventh month following its organization and shall issue annual reports thereafter, containing its findings and recommendations, including any recommendations for legislation and recommendations for Congressional action that it deems appropriate.

L.2013, c.109, s.4.



Section 52:17C-1 - Definitions.

52:17C-1 Definitions.

1.As used in this act:

a."Automatic number identification (ANI)" means an enhanced 9-1-1 service capability that enables the automatic display of the callback number used to place a 9-1-1 call;

b."Automatic location identification (ALI)" means an enhanced 9-1-1 service capability that enables the automatic display of information defining the geographical location of the telephone used to place a 9-1-1 call;

c."Commission" means the Statewide Public Safety Communications Commission created pursuant to section 5 of P.L.2011, c.4 (C.52:17C-3.2);

d."County 9-1-1 Coordinator" means the County 9-1-1 Coordinator appointed pursuant to section 5 of this act;

e."Enhanced 9-1-1 network" means the switching equipment, trunk system, database operation and connections to the public safety answering point;

f."Enhanced 9-1-1 network features" means those features of selective routing which have the capability of automatic number and location identification;

g."Enhanced 9-1-1 service" means a service consisting of telephone network features and public safety answering points provided for users of the public telephone system enabling the users to reach a public service answering point by dialing the digits "9-1-1." The service directs 9-1-1 calls to appropriate public safety answering points by selective routing based on the location from which the call originated and provides for automatic number identification and automatic location identification features;

h."Enhanced 9-1-1 termination equipment" means the equipment located at the public safety answering point which is needed to receive or record voice and data communications from the enhanced 9-1-1 network;

i."Office" means the Office of Emergency Telecommunications Services established by section 3 of this act;

j."Public safety agency" means a functional division of a municipality, a county, or the State which dispatches or provides law enforcement, fire fighting, emergency medical services, or other emergency services;

k."Private safety agency" means any entity, except a municipality or a public safety agency, providing emergency medical services, fire fighting, or other emergency services;

l."Public safety answering point (PSAP)" means a facility, operated on a 24-hour basis, assigned the responsibility of receiving 9-1-1 calls and, as appropriate, directly dispatching emergency response services or transferring or relaying emergency 9-1-1 calls to other public safety agencies. A public safety answering point is the first point of reception by a public safety agency of 9-1-1 calls and serves the jurisdictions in which it is located or other participating jurisdictions;

m."Selective routing" means the method employed to direct 9-1-1 calls to the appropriate public safety answering point based on the location from which the call originated;

n."Emergency enhanced 9-1-1 system" or "system" means the emergency enhanced 9-1-1 telephone system to be established pursuant to this act, including wireless enhanced 9-1-1 service;

o."Telephone company" means the organization that provides switched local telephone exchange access service;

p."Wireless telephone company" means any person providing commercial mobile radio service as defined in 47 U.S.C.s.332 (d);

q."FCC wireless E9-1-1 requirements" means the order adopted in the Federal Communications Commission proceeding entitled "Revision of the Commission's Rules to Ensure Comparability with Enhanced 9-1-1 Emergency Calling Systems," (CC Docket No. 94-102: RM-8143), or any successor proceeding, and the rules adopted by the Federal Communications Commission in any such proceeding, as these rules may be amended from time to time;

r."Wireless 9-1-1 service" means the service which enables wireless telephone company customers to dial the digits 9-1-1 and be connected to a public safety agency;

s."Wireless enhanced 9-1-1 service" means the service required to be provided by a wireless telephone company pursuant to FCC wireless E9-1-1 requirements;

t."Chief Technology Officer" means the person appointed by and serving at the pleasure of the Governor who is responsible for the day-to-day operations of the Office of Information Technology;

u.(Deleted by amendment, P.L.2011, c.4).

v."Office of Information Technology" means the Office of Information Technology in but not of the Department of the Treasury;

w."Council" means the Statewide Public Safety Communications Advisory Council created pursuant to section 6 of P.L.2011, c.4 (C.52:17C-3.3);

x."Delaware River Homeland Security Region Communications Working Group" means the group of individuals from agencies assigned to that region by the Office of Homeland Security and Preparedness that collaborate on common communications issues;

y."Interoperability" means the ability of diverse information and communication technology systems and the processes they support to effectively work together through compatible communication paths to directly and satisfactorily exchange, correlate, and integrate data, information, and knowledge across jurisdictional boundaries and to use the data, information, and knowledge that has been exchanged;

z."Northeast/UASI Homeland Security Region Communications Working Group" means the group of individuals from agencies assigned to that region by the Office of Homeland Security and Preparedness that collaborate on common communications issues;

aa."Northwest Homeland Security Region Communications Working Group" means the group of individuals from agencies assigned to that region by the Office of Homeland Security and Preparedness that collaborate on common communications issues;

bb."Shore Homeland Security Region Communications Working Group" means the group of individuals from agencies assigned to that region by the Office of Homeland Security and Preparedness that collaborate on common communications issues; and

cc."State Agency Communications Working Group" means the group of individuals made up of State and quasi-state agencies as defined in the State Preparedness Report that collaborate on common communications issues.

L.1989, c.3, s.1; amended 1999, c.125, s.1; 2007, c.56, s.18; 2011, c.4, s.1.



Section 52:17C-3 - Office Of Emergency Telecommunications Services.

52:17C-3 Office of Emergency Telecommunications Services.

3. a. There is established in the Office of Information Technology an Office of Emergency Telecommunications Services.

b.The office shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of the office. The director shall administer the provisions of this act subject to review by the Chief Technology Officer and shall perform other duties as may be provided by law. The director shall be appointed by the Chief Technology Officer, but the commission shall advise the Chief Technology Officer on the qualifications of the director. The Chief Technology Officer is authorized to appoint, in accordance with Title 11A of the New Jersey Statutes, clerical, technical, and professional assistants, and also may designate any available personnel as shall be necessary to effectuate the purposes of this act.

The office shall designate a staff member from within the Office of Information Technology to be designated as a professional spectrum manager. The professional spectrum manager shall be responsible for approving all applications for public safety spectrum allocations in the State to ensure that the State fully complies with Federal Communications Commission rules that impact frequency allocation for public safety use. The spectrum manager may be chosen from among the current employees of the office and the chosen employee may continue the duties and responsibilities of their current position in addition to the duties and responsibilities of spectrum manager as provided in this section.

The office shall designate a staff member from within the Office of Information Technology to be designated the Statewide Interoperability Coordinator to coordinate interoperable communications grants and projects consistent with the National Communications Plan. The coordinator may be chosen from among the current employees of the office and the chosen employee may continue the duties and responsibilities of his current position in addition to the duties and responsibilities of coordinator as provided in this section.

The office shall, subject to review by the commission and the Chief Technology Officer, and in consultation with the council, the telephone companies, the Board of Public Utilities and the wireless telephone companies, and with the assistance of the Office of Information Technology in but not of the Department of the Treasury, continue to plan, design, implement, and coordinate the Statewide emergency enhanced 9-1-1 telephone system to be established pursuant to this act as well as any changes to that system needed to provide wireless enhanced 9-1-1 service.

To this end the office shall establish, after review and approval by the commission, in consultation with the council, a State plan for the emergency enhanced 9-1-1 system in this State, which plan shall include:

(1)The configuration of, and requirements for, the enhanced 9-1-1 network. The office with the approval of the commission and the Chief Technology Officer, in consultation with the council, only as provided herein, and assistance and advice of the Office of Information Technology in but not of the Department of the Treasury is empowered to enter into contracts for the provision of this network.

(2)The role and responsibilities of the counties and municipalities of the State in the implementation of the system, consistent with the provisions of this act, including a timetable for implementation.

(3)Technical and operational standards for the establishment of public safety answering points (PSAPs) which utilize enhanced 9-1-1 network features in accordance with the provisions of this act and in alignment with the Next Generation 9-1-1 Planning by the National 9-1-1 Office within the United States Department of Transportation, National Highway Traffic Safety Administration. Those entities having responsibility for the creation and management of PSAPs shall conform to these standards in the design, implementation and operation of the PSAPs. These standards shall include provision for the training and certification of call-takers and public safety dispatchers or for the adoption of such a program.

The office, after review and approval by the commission and the Chief Technology Officer, in consultation with the council, only as provided herein, may update and revise the State plan from time to time.

The office may inspect each PSAP to determine if it meets the requirements of this act and the technical and operational standards established pursuant to this section. The office shall explore ways to maximize the reliability of the system.

The plan or any portion of it may be implemented by the adoption of regulations pursuant to subsection b. of section 15 of this act.

The State plan shall require the consolidation of PSAPs as appropriate, consistent with revisions in the plan to upgrade the enhanced 9-1-1 system and shall condition the allocation of moneys dedicated for the operation of PSAPs on the merging and sharing of PSAP functions by municipalities, counties and the State Police, consistent with the revised plan. The Treasurer may establish, by regulation, a 9-1-1 call volume minimum that may be utilized as a factor in determining which PSAP functions are to be consolidated under the State plan.

The State plan shall limit the use of sworn law enforcement officers to provide dispatch services and the office shall condition the receipt of moneys dedicated for the operation of PSAPs on the limited use of sworn law enforcement officers, except for officers returning to active duty from an injury or other physical disability.

The office shall plan, implement and coordinate a Statewide public education program designed to generate public awareness at all levels of the emergency enhanced 9-1-1 system. Advertising and display of 9-1-1 shall be in accordance with standards established by the office. Advertising expenses may be defrayed from the moneys appropriated to the office.

c.(Deleted by amendment, P.L.1999, c.125).

d.To this end, the office shall, subject to review and approval by the commission and the Chief Technology Officer, and in consultation with the council, develop a Statewide Communications Interoperability Plan, which shall include:

(1)the strategy to most effectively provide interoperability and coordinate public safety communications between and among State, county and municipal public safety agencies. The office shall submit recommendations and proposals, as appropriate, to the Regional Planning Committees to which the State is assigned by the Federal Communications Commission; and

(2)the role and responsibilities of the counties and municipalities of the State in the implementation of the New Jersey Interoperable Communications System, consistent with the National Communications Plan and the provisions of this act, including a timetable for implementation.

e.The office, after review and approval by the commission and the Chief Technology Officer, in consultation with the council, only as provided herein, may update and revise the State plan as needed. The plan or any portion of it may be implemented by the adoption of regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

f.The office, after review and approval by the commission and the Chief Technology Officer, only as provided herein, shall submit a report to the Senate Revenue, Finance and Appropriations Committee and the Assembly Appropriations Committee, or their successors, not later than February 15 of each year, concerning its progress in carrying out the provisions of this act and the expenditure of moneys appropriated thereto and appropriated for the purposes of installation of the Statewide enhanced 9-1-1 network and the New Jersey Interoperable Communications System.

L.1989, c.3, s.3; amended 1999, c.125, s.3; 2007, c.56, s.20; 2011, c.4, s.2.



Section 52:17C-3.2 - Statewide Public Safety Communications Commission.

52:17C-3.2 Statewide Public Safety Communications Commission.

5. a. There is established in the Office of Information Technology a Statewide Public Safety Communications Commission which shall oversee the office in the planning, design, and implementation of the Statewide emergency enhanced 9-1-1 telephone system and the New Jersey Interoperable Communications System.

b.The commission shall consist of 16 members as follows: two members of the Senate appointed by the President of the Senate, who shall not be both of the same political party; two members of the General Assembly appointed by the Speaker of the General Assembly, who shall not be both of the same political party; the following members ex officio: Chief Technology Officer of the Office of Information Technology or his designee; Director of the Office of Homeland Security and Preparedness or his designee; Superintendent of State Police or his designee; Commissioner of the Department of Health and Senior Services or his designee; the State Treasurer or his designee; the New Jersey State Fire Marshal or his designee; the following public members appointed by the Governor with the advice and consent of the Senate: a representative of the Northeast/UASI Homeland Security Region; a representative of the Delaware River Homeland Security Region; a representative of the Shore Homeland Security Region; a representative of the Northwest Homeland Security Region; a representative from the State Agency Communications Working Group; and a representative from the Statewide Public Safety Communications Advisory Council.

c.The members of the Senate and General Assembly appointed to the commission shall serve for the term for which they were elected. The members of the Senate and General Assembly appointed to the commission shall be non-voting, advisory members, appointed solely for the purpose of developing and facilitating legislation to assist the commission in fulfilling its statutory mission, and may not exercise any of the executive powers delegated to the commission by law.

d.Of the public members first appointed to the commission by the Governor with the advice and consent of the Senate, two shall be appointed for terms of three years, two shall be appointed for terms of two years, and one shall be appointed for a term of one year. Thereafter, the public members of the commission shall be appointed for terms of three years. Vacancies on the commission shall be filled in the same manner as the original appointment but for the unexpired term. Members may be removed by the appointing authority for cause. The initial members shall be appointed within 30 days of the effective date of this act. The commission shall have the authority to establish subcommittees as it deems appropriate to carry out the purposes of this act.

e.The commission shall be co-chaired by the Chief Technology Officer within the Office of Information Technology and the Director of the Office of Homeland Security and Preparedness, or their designees.

f.The commission shall be constituted upon the appointment of the majority of its authorized membership and shall have no expiration date.

g.The commission shall meet bi-annually or at more frequent intervals at the discretion of the co-chairs. The meetings of the commission shall be held at the times and in the places necessary and appropriate to fulfill its duties and responsibilities.

h.The Office of Information Technology shall provide such administrative and professional assistance as the commission requires to carry out its work.

i.The commission shall be authorized to call to its assistance and avail itself of the services of the employees of any State, county, or local law enforcement entity, any fire department, paid or volunteer, rescue squad or any other department or agency as it may require. State, county, and municipal agencies shall cooperate with the commission by providing information and data as needed.

j.For security concerns, meetings of the commission shall be exempt from the provisions set forth in the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). Records made or maintained by the commission shall not be considered public or government records under P.L.1963, c.73 (C.47:1A-1 et seq.). The commission may call upon staff members and the expertise of non-council members to participate in commission activities to provide information and advice.

k.The commission shall adopt a charter to effectuate this act within 180 days after the first meeting date.

L.2011, c.4, s.5.



Section 52:17C-3.3 - Statewide Public Safety Communications Advisory Council.

52:17C-3.3 Statewide Public Safety Communications Advisory Council.

6. a. There is established in the Office of Information Technology the Statewide Public Safety Communications Advisory Council which shall provide advice and assistance to the commission and the office in the planning, design, and implementation of the Statewide emergency enhanced 9-1-1 telephone system and the New Jersey Interoperable Communications System.

b.The council shall consist of 22 members, the following members ex-officio; the Chief Technology Officer within the Office of Information Technology who shall serve as the council chairperson; the Deputy Director, Office of Homeland Security and Preparedness, Preparedness Division; the Bureau Chief, New Jersey State Police Communications within the Office of Emergency Management; the Director of the Department of Health and Senior Services, Health Infrastructure Preparedness and Emergency Response; the President of the New Jersey Board of Public Utilities; the New Jersey State Fire Marshal; the following public members: a representative from the Federal Emergency Management Agency, Region II; a representative from the Northeast/USAI Homeland Security Region Communications Working Group; a representative from the Northwest Homeland Security Region Communications Working Group; a representative from the Shore Homeland Security Region Communications Working Group; a representative from the Delaware River Homeland Security Region Communications Working Group; a representative from the State Agency Communications Working Group; a representative from the National Emergency Number Association, New Jersey Chapter; a representative from the Association of Public-Safety Communications Professionals; a representative from the New Jersey Chiefs of Police Association; a representative from the New Jersey Fire Chiefs Association; a representative from the New Jersey State First Aid Council; a representative from the Sheriffs' Association of New Jersey; a representative from the Department of Health and Senior Services, Office of Emergency Medical Services, Emergency Medical Services Council; the Association of Public-Safety Communications Professionals Public Safety Frequency Coordinator; a representative from the New Jersey Emergency Medical Services Task Force, communications branch; and a representative from the New Jersey Urban Search and Rescue Team, communications branch.

c.Public members of the council shall be recommended by the appointing authority and subject to confirmation by the commission and shall serve as a member of the council until replaced or removed for cause by the commission or appointing authority. The council shall have the authority to establish subcommittees as it deems appropriate to carry out the purposes of this act.

d.Members of the council shall serve without compensation.

e.Each ex-officio member may designate an employee of the member's department or agency to represent the member at meetings or hearings of the council. All designees may lawfully vote and otherwise act on behalf of the members for whom they constitute the designees.

f.The council shall be constituted upon the appointment of the majority of its authorized membership and shall have no expiration date.

g.The council shall be governed by the charter established by the commission.

L.2011, c.4, s.6.



Section 52:17C-3.4 - New Jersey Big Data Alliance Designated As State's Advanced Cyberinfrastructure Consortium; Definitions.

52:17C-3.4 New Jersey Big Data Alliance designated as State's advanced cyberinfrastructure consortium; definitions.

1. a. The New Jersey Big Data Alliance is designated as the State's advanced cyberinfrastructure consortium. The purpose of the consortium shall be to encourage State government, academia, and industry to address, in a strategic and coordinated manner, the significant and immediate challenges posed by the proliferation of big data sources and the resultant deluge of digital data. Major initiatives may include, but not be limited to: (1) encouraging the creation of joint education programs, including the establishment of a common curriculum for data sciences and the creation of coordinated certificates, workforce training, and outreach programs; (2) promoting inter-university research collaborations; (3) catalyzing interaction with national and international data consortiums, such as the National Consortium for Data Science; (4) organizing events that promote big data education and collaborating across State government, academia, and industry; (5) collaborating with the Rutgers Discovery Informatics Institute and the Office of Information Technology to develop an advanced cyberinfrastructure plan for the State; and (6) developing a shared data cloud that integrates data infrastructure, hosted data, and data analytics.

b.The New Jersey Big Data Alliance shall consist of the following members: Rutgers, the State University; Princeton University; New Jersey Institute of Technology; Rowan University; the Richard Stockton College of New Jersey; Kean University; Montclair State University; and the Stevens Institute of Technology. The New Jersey Big Data Alliance shall determine the appropriate size of its membership and admit future members as the alliance deems appropriate.

c.As used in this section:

"Big data" means high volume information assets, high velocity information assets, high variety information assets, or all three, that require new forms of processing to enable enhanced decision making, insight discovery, and process optimization.

The term "cyberinfrastructure" includes, but is not limited to, data networks, computational facilities, computing resources, large data sets, specialized software applications, information technology usage improvements, and the human expertise necessary to develop and manage these resources.

L.2014, c.33, s.1.



Section 52:17C-4 - Enhanced 9-1-1 Service.

52:17C-4 Enhanced 9-1-1 service.

4.Each telephone company providing service within the State shall provide enhanced 9-1-1 service to include selective routing, automatic number identification and automatic location identification features as a tariffed service package in compliance with a timetable issued by the office with the approval of the commission.

Each wireless telephone company providing service within the State shall provide wireless enhanced 9-1-1 service pursuant to FCC wireless E9-1-1 requirements and P.L.1999, c.125 (C.52:17C-3.1 et al.).

L.1989, c.3, s.4; amended 1999, c.125, s.4; 2011, c.4, s.3.



Section 52:17C-5 - County Coordinator

52:17C-5. County coordinator
In order to ensure that the enhanced 9-1-1 system is implemented expeditiously and effectively throughout the State and that each locality participates in the system:

a. The governing body of each county shall appoint a county 9-1-1 coordinator who shall coordinate the 9-1-1 activities within the county in accordance with this act and standards developed by the office pursuant to this act. The county shall ensure that all necessary steps are taken and time schedules met in connection with the county's responsibilities under the State plan.

b. The county coordinator shall meet with representatives of the county, the municipalities, local public safety agencies, and the State Police in order to propose a draft plan for adoption by the county governing body. The plan shall provide for the implementation of enhanced 9-1-1 service throughout the county. The plan shall specify the number of and locations of the PSAPs, the membership of each PSAP and the organizational characteristics of each PSAP. Any PSAP existing on the operative date of this act may continue to operate within the guidelines of this act.

c. Within one year of the operative date of this act, the governing body of each county shall submit an enhanced 9-1-1 service utilization plan to the office for its review and approval. The office shall review each plan to determine if it meets the requirements of this act and the technical and operational standards established in the State plan.

L. 1989, c. 3, s. 5.



Section 52:17C-6 - Municipal Compliance

52:17C-6. Municipal compliance
The governing body of each municipality shall:

a. Provide or cause to be provided the data required for the establishment of the automatic location identification capability of the system.

b. Within one year of the operative date of this act, notify in writing the county 9-1-1 coordinator appointed under this act of the nature of its proposed participation in the system, whether singly or in conjunction with other municipalities or on a regional or county basis. This subsection shall not apply to those municipalities located in counties which have a county-wide PSAP in existence on the operative date of this act.

c. Within three years of the operative date of this act, establish, singly or in conjunction with other municipalities or participate on a regional or on a county basis in, a PSAP which utilizes enhanced 9-1-1 network features. The office may extend this time period in the case of those municipalities where it is deemed necessary.

L. 1989, c. 3, s. 6.



Section 52:17C-7 - Public Safety Answering Points.

52:17C-7 Public safety answering points.
7.No provision of this act shall be construed to prohibit in any manner the formation of multi-agency, multi-jurisdictional, regional or county-wide public safety answering points. The formation of public safety answering points that serve groups of municipalities is encouraged in the interest of reducing cost and increasing the efficiency of administration.

L.1989,c.3,s.7; amended 2007, c.56, s.21.



Section 52:17C-8 - Psap Functions

52:17C-8. PSAP functions
a. Each public safety answering point shall be capable of dispatching or forwarding requests for law enforcement, fire fighting, emergency medical services, or other emergency services to a public or private safety agency that provides the requested services.

b. Each public safety answering point shall be equipped with a system approved by the office for the processing of requests for emergency services for the physically disabled. No person shall connect to a telephone company's network any automatic alarm or other automatic alerting device which causes the number "9-1-1" to be automatically dialed and which provides a prerecorded message in order to directly access emergency services, except for devices which may be approved by the office. Devices approved by the office shall be registered with the office on forms provided by the office.

c. Each entity operating a public safety answering point shall be responsible for obtaining, operating, and maintaining enhanced 9-1-1 termination equipment. The operations and maintenance of this equipment shall be in accordance with standards set forth by the office pursuant to section 3 of this act.

L. 1989, c. 3, s. 8.



Section 52:17C-9 - Service Outside Jurisdiction

52:17C-9. Service outside jurisdiction
a. A public safety agency which receives a request for emergency service outside of its jurisdiction shall promptly forward the request to the public safety answering point or public safety agency responsible for that geographical area. Any emergency unit dispatched to a location outside its jurisdiction in response to such a request shall render service to the requesting party until relieved by the public safety agency responsible for that geographical area.

b. Municipalities may enter into written cooperative agreements to carry out the provisions of subsection a. of this section.

L. 1989, c. 3, s. 9.



Section 52:17C-10 - Forwarding Subscriber Information.

52:17C-10 Forwarding subscriber information.

10. a. Whenever possible and practicable, telephone companies shall forward to jurisdictional public safety answering points via enhanced 9-1-1 network features, the telephone number and street address of any telephone used to place a 9-1-1 call. Subscriber information provided in accordance with this section shall be used only for the purpose of responding to emergency calls or for the investigation of false or intentionally misleading reports of incidents requiring emergency service.

b.(Deleted by amendment, P.L.1999, c.125).

c.No telephone company, person providing commercial mobile radio service as defined in 47 U.S.C.s. 332(d), public safety answering point, or manufacturer supplying equipment to a telephone company, wireless telephone company, or PSAP, or any employee, director, officer, or agent of any such entity, shall be liable for damages to any person who uses or attempts to use the enhanced 9-1-1 service, wireless 9-1-1 service or wireless enhanced 9-1-1 service established under this act for release of the information specified in this section, including non-published telephone numbers. This limitation of liability is inapplicable if such failure resulted from a malicious purpose or a wanton and willful disregard for the safety of persons or property.

d.No telephone company, person providing commercial mobile radio service as defined in 47 U.S.C.s. 332(d), public safety answering point, or manufacturer supplying equipment to a telephone company, wireless telephone company, or PSAP, or any employee, director, officer, or agent of any such entity, shall be liable to any person for civil damages, or subject to criminal prosecution resulting from or caused by any act, failure or omission in the development, design, installation, operation, maintenance, performance or provisioning of any hardware, software, or any other aspect of delivering enhanced 9-1-1 service, wireless 9-1-1 service or wireless enhanced 9-1-1 service. This limitation of liability is inapplicable if such failure resulted from a malicious purpose or a wanton and willful disregard for the safety of persons or property.

e.No telephone company, person providing commercial mobile radio service as defined in 47 U.S.C.s. 332(d), public safety answering point, or manufacturer supplying equipment to a telephone company, wireless telephone company, or PSAP, or any employee, director, officer, or agent of any such entity, shall be liable to any person for damages resulting from or in connection with such entity's provision of any lawful assistance to any investigative or law enforcement officer of this State or a political subdivision of this State, of the United States, or of any other state or a political subdivision of such state in connection with any lawful investigation by or other law enforcement activity of the law enforcement officer unless the entity, in providing such assistance, acted in a manner exhibiting wanton and willful disregard for the safety of persons or property.

L.1989,c.3,s.10; amended 1996, c.63, s.2; 1999, c.125, s.5.



Section 52:17C-11 - Dial Tone First Capability.

52:17C-11 Dial tone first capability.

11.All coin and credit card telephones whether public or private within areas served by enhanced 9-1-1 service shall be converted to dial tone first capability, which shall allow a caller to dial 9-1-1 without first inserting a coin or any other device. On each converted telephone, instructions on how to access the emergency enhanced 9-1-1 system shall be prominently displayed.

L.1989, c.3, s.11; amended 2011, c.4, s.4.



Section 52:17C-12 - Expenses

52:17C-12. Expenses
a. All expenses incurred in the installation, operation and maintenance of a PSAP shall be defrayed by the municipality or county operating or controlling the PSAP. If the PSAP is operated or controlled by more than one municipality or by a regional entity, then the expenses shall be defrayed by the municipalities or regional entity as the case may be, in accordance with an agreement made pursuant to the provisions of the "Interlocal Services Act," P.L. 1973, c. 208 (C. 40:8A-1 et seq.).

b. Expenses of the office and the commission shall be paid from appropriations made thereto.

L. 1989, c. 3, s. 12.



Section 52:17C-13 - 9-1-1 Emergency Telephone System Account

52:17C-13. 9-1-1 Emergency Telephone System Account
There is established in the General Fund an account entitled the "9-1-1 Emergency Telephone System Account." There shall be credited to the account such moneys as may be appropriated thereto and any interest earned from the investment thereon. Funds in the 9-1-1 Emergency Telephone System Account shall be expended for costs incurred in the initial installation of the Statewide enhanced 9-1-1 network according to the provisions of this act and for the costs incurred by a county for the employment of a county 9-1-1 coordinator in an amount not to exceed $25,000 per county 9-1-1 coordinator.

L. 1989, c. 3, s. 13.



Section 52:17C-14 - Annual Appropriation.

52:17C-14 Annual appropriation.

14. a. The Legislature shall annually appropriate such sums as are necessary to pay for the operation and maintenance of the enhanced 9-1-1 service and for county 9-1-1 coordinators pursuant to section 13 of P.L.1989, c.3 (C.52:17C-13). A telephone company incurring operation and maintenance costs of the system shall submit the costs thereof, after review and approval by the Board of Public Utilities, to the State Treasurer. The operation and maintenance charges for the enhanced 9-1-1 service shall accrue coincident with the availability of the enhanced 9-1-1 service and shall be submitted to the State upon that availability. The State Treasurer, upon warrant of the Director of the Division of Budget and Accounting in the Department of the Treasury, shall pay such costs from moneys appropriated pursuant to this section.

b.The Legislature shall annually appropriate such sums as are necessary to pay for the installation, operation and maintenance costs required to provide wireless enhanced 9-1-1 service upon request by the office pursuant to 47 CFR 20.18(f). A wireless telephone company incurring installation, operation and maintenance costs required to provide wireless enhanced 9-1-1 service shall submit the costs thereof, after review and approval by the office and the commission, to the State Treasurer. The installation, operation and maintenance costs for wireless enhanced 9-1-1 service shall accrue coincident with the availability of such service and shall be submitted to the State upon that availability. The State Treasurer, upon warrant of the Director of the Division of Budget and Accounting in the Department of the Treasury, shall pay such costs from moneys appropriated pursuant to this section.

L.1989,c.3,s.14; amended 1999, c.125, s.6.



Section 52:17C-15 - Civil Proceedings; Rules, Regulations.

52:17C-15 Civil proceedings; rules, regulations.

15. a. The Attorney General may, at the request of the commission, or on his own initiative, institute civil proceedings against any appropriate party to enforce the provisions of this act.

b.The Chief Technology Officer may, after consulting with the director of the office, and subject to the review of the commission, promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as he deems necessary to effectuate the purposes of this act.

L.1989,c.3,s.15; amended 1999, c.125, s.7.



Section 52:17C-16 - Penalties

52:17C-16. Penalties
Any person who violates the provisions of this act shall be subject to a penalty of $200.00 for the first offense and $500.00 for each subsequent offense. If the violation of this act is of a continuing nature, each day during which it continues shall constitute a separate offense for the purpose of this section. The penalty shall be collected and enforced by summary proceedings under "the penalty enforcement law," N.J.S. 2A:58-1 et seq.

L. 1989, c. 3, s. 16.



Section 52:17C-17 - Definitions Relative To Fees On Mobile Telecommunications Customers

52:17C-17 Definitions relative to fees on mobile telecommunications customers
1.As used in this act:

"Home service provider" means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications service;

"Mobile telecommunications company" mean a carrier providing mobile telecommunications service in this State;

"Mobile telecommunications service" means commercial mobile radio service, as defined in section 20.3 of title 47 of the Code of Federal Regulations as in effect on June 1, 1999 charged by a customer's home service provider and provided to a customer with a place of primary use in this State and which provides real-time, two-way voice service that is interconnected with the public switched network;

"Place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which shall be the residential street address or the primary business street address of the customer and within the licensed service area of the home service provider. For the purposes of determining the place of primary use, the terms used have the meanings provided pursuant to the federal "Mobile Telecommunications Sourcing Act,'' 4 U.S.C. s.124 (Pub.L.106-252);

"Telephone exchange company" means a carrier providing telephone exchange service in this State;

"Telephone exchange service" means that term as defined in subsection (47) of 47 U.S.C. s.153, as well as any other technology, including but not limited to, voice over Internet telephony or cable telephony, except mobile telecommunications service, that provides access through interconnection to the public switched telephone network to 9-1-1 service; and

"Voice grade access" means a functionality that enables a user of telecommunications services to transmit voice communications, including signalling the network that the caller wishes to place a call, and to receive voice communications, including receiving a signal indicating there is an incoming call.

L.2004,c.48,c.1.



Section 52:17C-18 - Fee Imposed On Mobile Telecommunications Service Customers; Exemptions; Administration; Liability.

52:17C-18 Fee imposed on mobile telecommunications service customers; exemptions; administration; liability.
2. a. (1) There is imposed on each mobile telecommunications service customer, charged by a mobile telecommunications company for mobile telecommunications service for each voice grade access telephone number provided to the customer billed by or for the customer's home service provider and provided to a customer with a place of primary use in this State, a fee of $0.90 on any periodic bill received by the customer for each voice grade access service number provided as part of the mobile telecommunications service.

(2)There is imposed on each customer charged by a telephone exchange company for each voice grade access service line provided to that customer that has a service address in this State, a fee of $0.90 on any periodic bill received by the customer for each voice grade access service line provided as part of that telephone exchange service. Each Private Branch Exchange (PBX) trunk or Centrex trunk equivalent shall constitute an individual and separate subscribed service line. Any customer that has been determined by its telephone exchange company to be enrolled in the Lifeline Telecommunication program, or in receipt of Lifeline Telecommunication or Universal Service Fund benefits for a periodic bill shall be exempt from the fee on that periodic bill. State government agencies, and county and municipal governments and their agencies, and school districts shall be exempt from the fee imposed on customers of telephone exchange companies for each voice grade access service line provided as part of telephone exchange service provided to that customer at a service address in this State for periodic bills issued to those customers on and after January 1, 2005.

b.The fee imposed by paragraphs (1) and (2) of subsection a. of this section shall be collected by the mobile telecommunications company or telephone exchange company providing the applicable service to its customers upon payment of any periodic bill for such service. This section shall not be deemed as extending to a telephone exchange company or mobile telecommunications company any obligation or authority otherwise not provided pursuant to law, to take legal action to enforce the collection of the fee imposed upon the customer. Any such action shall be brought by the State against the customer with any cooperation requested by the State of the telephone exchange company or mobile telecommunications company as the State deems necessary.

c. (1) The fees collected pursuant to subsection b. of this section shall be collected monthly and reported and paid to the director on a quarterly basis in a manner prescribed by the Director of the Division of Taxation in the Department of the Treasury, which notwithstanding the provisions of subsection b. of section 1 of P.L.1992, c.140 (C.54:48-4.1) if any, to the contrary, shall be subject to the provisions of P.L.1992, c.140 as the director shall prescribe, and the State Treasurer shall credit the fee revenue to the "9-1-1 System and Emergency Response Trust Fund Account" established pursuant to section 3 of P.L.2004, c.48 (C.52:17C-19). The administration, collection and enforcement of the fee imposed by this act shall be subject to the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., to the extent that the provisions of such law are not inconsistent with any provision of this act.

(2)Each mobile telecommunications company and telephone exchange company shall be liable for the fee imposed, collected, or required to be paid, collected, or remitted under the provisions of paragraphs (1) and (2) of subsection a. of this section. Any such company shall have the same right in respect to collecting the fee from that company's customer or in respect to non-payment of the fee by the customer as if the fee were a part of the purchase price of the applicable telecommunications service or telephone exchange service, as the case may be, and payable at the same time; provided however, that the director shall be joined as a party in any action or proceeding brought to collect the fee.

For purposes of this paragraph, "company" includes: an individual, partnership, corporation, or an officer, director, stockholder, or employee of a corporation, or a member or employee of a partnership, who as such officer, director, stockholder, employee, or member is under the duty to perform the act in respect of which the violation occurs.

d.A telephone exchange company that provides telephone exchange service to the State government or any State government agency, a county or municipal government or any of its agencies, or a school district that is exempt for bills issued on and after January 1, 2005, shall be entitled after that date to a credit in an amount as the Director of the Division of Taxation shall determine within 60 days of application, against the amount of fees collected during and due to be paid over for the calendar quarter commencing on that date, for the reasonable costs certified by the telephone exchange company to have been incurred by the company for changes made to its billing system that are necessary to implement the exemption. The director shall consult with the Board of Public Utilities to ascertain from the board the reasonableness of the costs claimed to be incurred. The director and the board may adopt regulations necessary to administer the credit.

L.2004,c.48,s.2; amended 2007, c.102, s.2.



Section 52:17C-19 - "9-1-1 System And Emergency Response Trust Fund Account."

52:17C-19 "9-1-1 System and Emergency Response Trust Fund Account."

3. a. There is established in the Department of the Treasury within the General Fund a special account to be known as the "9-1-1 System and Emergency Response Trust Fund Account."

b.Funds credited to the "9-1-1 System and Emergency Response Trust Fund Account" shall be annually appropriated for the purposes of paying: (1) eligible costs pursuant to the provisions of sections 13 and 14 of P.L.1989, c.3 (C.52:17C-13 and 52:17C-14); (2) the costs of funding the State's capital equipment (including debt service), facilities and operating expenses that arise from emergency response; (3) the cost of emergency response training, including any related costs or expenses of the Office of Emergency Management in the Division of State Police in the Department of Law and Public Safety; (4) the cost of operating the Office of Emergency Telecommunications Services created pursuant to section 3 of P.L.1989, c.3 (C.52:17C-3); (5) the cost of operating the Statewide Public Safety Communications Commission created pursuant to section 5 of P.L.2011, c.4 (C.52:17C-3.2); (6) any costs associated with implementing any requirement of the Federal Communications Commission concerning 9-1-1 service that is not otherwise allocated to a carrier and not eligible for reimbursement under law or regulation; (7) any costs associated with planning, designing or implementing an automatic location identification technology that is not otherwise allocated to a wireless carrier and not eligible for reimbursement under law or regulation; and (8) any costs associated with planning, designing or acquiring replacement equipment or systems (including debt service) related to the enhanced 9-1-1 network as defined by subsection e. of section 1 of P.L.1989, c.3 (C.52:17C-1).

L.2004, c.48, s.3; amended 2013, c.245, s.1.



Section 52:17C-20 - Itemization, Identification Of Fee On Customer Bills.

52:17C-20 Itemization, identification of fee on customer bills.
4.A mobile telecommunications company and a telephone exchange company collecting the fee imposed pursuant to section 2 of P.L.2004, c.48 (C.52:17C-18) shall itemize and separately identify the fee set forth on each periodic bill received by the customer as the "9-1-1 System and Emergency Response Assessment," which identification may be abbreviated as "911System/Emerg.Resp.Fee." Provided however, that a mobile telecommunications company or telephone exchange company may commence the separately identified itemization of the periodic charge on a periodic bill issued to a customer not later than October 1, 2004, but only if the customer's first periodic bill issued on and after that date includes the separately identified itemization for the periodic bills issued for the customer during the months of July, August and September of 2004, if any, and the fee imposed for the bills for those months is also set forth separately for collection thereon from the customers.

L.2004,c.48,c.4.



Section 52:18-4.1 - Death, Resignation, Etc., Of Treasurer; Account; Delivery Of Funds To Successor

52:18-4.1. Death, resignation, etc., of treasurer; account; delivery of funds to successor
If the state treasurer die, resign, be displaced, or cease to hold his office, then such treasurer, or, if he be dead, his heirs, executors, or administrators, shall fairly and regularly state the account, and deliver the moneys, securities, stock, property, instruments of writing, and books of the state in his or their possession, to the succeeding treasurer, who shall make report thereon to the legislature.



Section 52:18-5 - Duration Of Bond

52:18-5. Duration of bond
The official bond of the state treasurer shall remain and continue in full force and effect against the treasurer and his surety until:

a. The report of the succeeding treasurer made pursuant to section 52:18-4.1 of this title has been confirmed by the legislature;

b. The treasurer or his surety procures and files in the office of the secretary of state, a certificate, duly executed by the committee to be appointed to settle and audit the accounts of the state treasurer, approved of by the legislature, stating that the accounts of the state treasurer are regularly stated and balanced and that the balance of moneys, evidences of public debt, securities and other effects, if any there be, are actually in the treasury or deposited in some bank as directed by law;

c. The treasurer shall, if reappointed, give a new official bond duly executed and approved by the legislature and deposited in the office of the secretary of state.

When the provisions of this section have been complied with, the bond shall be discharged and delivered to the treasurer or his heirs, executors or administrators. Nothing herein contained shall affect or impair the liability of the treasurer.



Section 52:18-7.1 - Designation Of Acting Deputy When Deputy State Treasurer Ill Or Absent; Powers And Duties; Oath; Bond

52:18-7.1. Designation of acting deputy when deputy State Treasurer ill or absent; powers and duties; oath; bond
Whenever the deputy State Treasurer shall be ill or absent from his office the State Treasurer is hereby authorized to designate one of his assistants to act as deputy State Treasurer, during the illness or absence of the latter official; and such person so designated shall have all the powers and perform all the duties cast by law upon the deputy State Treasurer. Such person so designated shall take the same oath of office and give the same official bond as is required of the deputy State Treasurer.

L.1939, c. 29, p. 44, s. 1.



Section 52:18-8 - Bond And Oath Of Deputy State Treasurer

52:18-8. Bond and oath of deputy state treasurer
The deputy state treasurer shall take and subscribe an oath of like form and character as that required to be taken by the state treasurer and shall enter into bond with two or more sureties, to be approved by the governor, in the sum of fifty thousand dollars, payable to the state, conditioned for the faithful performance of his official duties. Such bond shall be filed in the office of the secretary of state.



Section 52:18-10 - Death, Resignation Or Displacement Of Treasurer; Account Stated; Delivery Of Property To Successor

52:18-10. Death, resignation or displacement of treasurer; account stated; delivery of property to successor
If the state treasurer shall die, resign, be displaced or cease to hold his office, he or if he be dead, his heirs, executors or administrators, shall fairly and regularly state the account and deliver the moneys, securities, stock, property, instruments of writing and books of the state in his or their possession to the succeeding treasurer, who shall make report thereon to the legislature.



Section 52:18-10.1 - Seal

52:18-10.1. Seal
The State Treasurer shall have a seal which shall contain the coat of arms of the State and further the words "State Treasurer New Jersey." Such seal shall be affixed to documents and other papers for which the seal shall be required.

L.1945, c. 93, p. 434, s. 1.



Section 52:18-11 - General Duties Of Treasurer

52:18-11. General duties of treasurer
The state treasurer shall, in addition to the other duties imposed upon him by law:

a. Receive and keep the moneys of the state, disburse the same according to law and take receipts for all moneys which he shall pay;

b. Keep accounts of the receipts and expenditures of the public money and of the debts due to or from the state;

c. Make reports and give information to either branch of the legislature, in person or in writing, as may be required, respecting all matters referred to him by either branch of the legislature, or which shall pertain to his office; and

d. Perform all such services relative to finances as he shall be directed to perform.



Section 52:18-11.1 - Individual Retirement Annuities For State Employees And Their Spouses; Contract With Insurance Company

52:18-11.1. Individual retirement annuities for state employees and their spouses; contract with insurance company
The State Treasurer may enter into a contract with an insurance company authorized to do business in this State to provide to its employees, on a group or individual basis, individual retirement annuities, as defined by section 408(b) of the Federal Internal Revenue Code of 1954 as amended (26 U.S.C. s. 408(b)). The contract shall provide for coverage under these annuities of any employee of the State and may provide for the establishment of annuities on behalf of the spouse of the employee.

L.1983, c. 445, s. 5, eff. Jan. 9, 1984.



Section 52:18-11.2 - Long Term Care Insurance Plan For Local Contracting Units.

52:18-11.2 Long term care insurance plan for local contracting units.

1. a. The State Treasurer shall arrange for a long term care insurance plan for local contracting units subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., or the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.). The State Treasurer shall negotiate with and arrange for the purchase, on such terms as the State Treasurer deems to be in the best interests of the employees and retirees of the local contracting units, from carriers licensed to operate in the State, contracts providing long term care insurance and shall execute all documents pertaining thereto for and on behalf of local contracting units in the name of the State. The Treasurer shall not enter into a contract under this act, P.L.2005, c.198 (C.52:18-11.2 et al.), unless the benefits are provided through federally qualified long term care insurance as defined by the federal Internal Revenue Code in 26 U.S.C. s.7702B(b).

b.A local contracting unit may elect to offer the long term care insurance plan to its employees and retirees by the adoption of a resolution by its governing body, which would include the name and title of a certifying agent. A certified copy of the resolution shall be filed with the Division of Pensions and Benefits in the Department of the Treasury.

c.An employee or a retiree of a local contracting unit that has elected to offer the long term insurance plan may choose such insurance coverage and shall pay the entire cost of the long term care insurance.

d.The certifying agent of each local contracting unit electing to offer the long term insurance plan shall submit to the Division of Pensions and Benefits such information with respect to each of its employees and retirees as may be required by the division in connection with the plan. The division shall have the power and authority to make such verification of the employment and other records of any electing local contracting unit as the division may deem necessary in connection with the plan.

L.2005,c.198,s.1.



Section 52:18-11.3 - Written Statement Informing Recipients.

52:18-11.3 Written statement informing recipients.

4.The State Treasurer shall develop a written statement informing a recipient as specified in sections 1 through 3 of P.L.2005,c.210 (C.43:21-4.2, C.30:1-2.5, and C.52:27D-3.5), of the availability of the earned income tax credit under the provisions of section 32 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.32, and the New Jersey earned income tax credit provided in section 2 of P.L.2000, c.80 (C.54A:4-7), for distribution pursuant to sections 1, 2 and 3 of P.L.2005,c.210 (C.43:21-4.2, C.30:1-2.5, and C.52:27D-3.5) and subsection b. of N.J.S.54A:7-2.

L.2005,c.210,s.4.



Section 52:18-13 - Accounts Stated And Report To Legislature

52:18-13. Accounts stated and report to legislature
The state treasurer shall state in books the account of all moneys received by him for or in behalf of the state and which he shall pay pursuant to any act or resolution of the legislature, in such manner that the net produce of the whole revenue, as well as of every branch thereof, and the amount of disbursements in payment of the several demands, may distinctly appear. He shall, from time to time, lay before the legislature the same accounts and all other proceedings relative to his office.



Section 52:18-14 - Time For Closing Accounts

52:18-14. Time for closing accounts
The state treasurer shall have his accounts ready for examination and settlement on the second Tuesday of July of every year. To that end, he may close his accounts for the year on the first day of July in every year.



Section 52:18-15 - Accounts Examined By Joint Legislative Committee; Report; Printing

52:18-15. Accounts examined by joint legislative committee; report; printing
The accounts of the state treasurer shall be examined immediately upon the close of the fiscal year, by a joint committee of the legislature, which committee shall report thereon to the next legislature. The usual number of printed copies of the report, for the use of the legislature, shall accompany the same. Such printing shall be executed by the current printer to the legislature of the year for which the report is made.



Section 52:18-16 - Annual Balance Sheet; Contents

52:18-16. Annual balance sheet; contents
For the purpose of giving a correct and connected statement of the condition of the finances of the state, the state treasurer shall, as soon as his accounts are audited by the committee appointed for that purpose, submit annually to the legislature a balance sheet exhibiting:

a. The general items of expenditures;

b. The amount of receipts and from what sources they have been received;

c. The indebtedness of the state, if any, and how and where, and the interest paid for moneys borrowed;

d. The amount of bank tax; and

e. The sum applicable to public schools, and how disposed of.

Such balance sheet shall be countersigned by the auditing committee.



Section 52:18-16.1 - Deposit Of Public Moneys; Interest; Auction; Notice

52:18-16.1. Deposit of public moneys; interest; auction; notice
The State Treasurer shall, except as otherwise provided, deposit to his credit as treasurer all public moneys coming into his hands, within 3 days after receiving the same, in such of the national banks located in this State, in institutions authorized by this State to carry on a banking or savings and loan business, and in the State of New Jersey Cash Management Fund established pursuant to section 1 of this amendatory and supplementary act as he may select, that will allow interest on all balances. In so doing, the treasurer shall from time to time, by public notice, offer at auction State deposits and invite tenders therefor subject to such terms and conditions as he may prescribe. All interest earned on deposits shall be credited to the State. When in the judgment of the State Treasurer it is not compatible with the working capital requirements of the State or with public safety to deposit public moneys or portion thereof, upon interest-bearing terms, as heretofore provided in this section, the State Treasurer may deposit the same without interest or open-time accounts with interest subject to withdrawal upon notice, conforming with Federal laws and regulations governing the same, in such of the national banks located in this State and institutions authorized by this State to carry on a banking or savings and loan business as he may select, until such a condition has, in his judgment, ceased to exist.

In all cases where a deposit is made in a national bank located in this State or institution authorized by this State to carry on a banking or savings and loan business, pursuant to this section, the State Treasurer shall require from any such institution a deposit of bonds, notes, certificates of indebtedness or bills or other obligations of or guaranteed by the United States; or bonds or other obligations of or guaranteed by the State of New Jersey; or any other obligations now or hereafter authorized by law as security for public deposits; designed to secure any deposit made pursuant to this section; provided, that such requirement shall be deemed to be met if the Federal Reserve Bank of New York or the Federal Reserve Bank of Philadelphia or any other banking institution with total assets in excess of $300,000,000.00 located within the Second or Third Federal Reserve Districts and approved for such purpose by the State Treasurer certifies to the State Treasurer that, pursuant to authority given by the depository, it holds obligations, owned by the depository, of the kind and in the amount required by the State Treasurer to secure any such deposit. No bank shall be permitted to hold securities, of the kind hereinbefore described, as security for public moneys on deposit in the same bank.

No State or national bank or savings and loan association in which the State Treasurer makes deposits of public moneys as above provided shall be required to secure such deposits as required by this section, to the extent that such deposits are insured by the Federal Deposit Insurance Corporation or by the Federal Savings and Loan Insurance Corporation or by any other Federal agency which insures deposits made in state or national banks or savings and loan associations.

L.1956, c. 174, p. 671, s. 1. Amended by L.1958, c. 84, p. 524, s. 1, eff. June 25, 1958; L.1971, c. 391, s. 1, eff. Jan. 7, 1972; L.1972, c. 51, s. 1, eff. June 1, 1972; L.1977, c. 281, s. 3, eff. Nov. 2, 1977; L.1977, c. 339, s. 1, eff. Jan. 25, 1978.



Section 52:18-19 - Bank Books Of Deposits And Withdrawals; Annual Entry Of Credits And Debits; Balance Struck

52:18-19. Bank books of deposits and withdrawals; annual entry of credits and debits; balance struck
The state treasurer shall keep a bank book or books in which shall be entered his account of moneys deposited by him or to his credit as treasurer and the moneys drawn from the banks in which he shall have made deposits. There shall be entered and stated every year in such book or books, all his credits and debits up to the first day of the annual meeting of the legislature and the balance struck and certified by the cashier of the bank. Such book or books, properly balanced and settled, shall be exhibited on every settlement of his accounts, for examination and inspection.



Section 52:18-20 - Drawing On Deposits; Written Authorization Of Treasurer And Countersignature By Comptroller

52:18-20. Drawing on deposits; written authorization of treasurer and countersignature by comptroller
Except as provided by section 52:19-12 of this Title, State moneys deposited by the treasurer or to his credit, shall not be drawn upon except by written authorization by him or by his facsimile or machine impress signature as treasurer and countersigned by the State Comptroller or by his facsimile or machine impressed signature.

Amended by L.1958, c. 86, p. 529, s. 1, eff. June 25, 1958; L.1978, c. 90, s. 1, eff. July 27, 1978.



Section 52:18-20.1 - Cancellation Of State Checks Outstanding More Than Six Years

52:18-20.1. Cancellation of State checks outstanding more than six years
The State Treasurer is hereby authorized and directed to cancel of record, and to refuse to honor, all checks issued by the State Treasurer which have not been presented for payment within six years from the date they were issued.

L.1950, c. 60, p. 106, s. 1.



Section 52:18-20.2 - Credit To State Treasury Of Funds On Deposit

52:18-20.2. Credit to State Treasury of funds on deposit
All State funds held on deposit for the payment of such checks shall, upon cancellation of the record of the checks by the State Treasurer, be credited to the State treasury for general purposes.

L.1950, c. 60, p. 106, s. 2.



Section 52:18-21 - Quarterly Record Of State Funds On Deposit; Public Record; Notice Of Balance

52:18-21. Quarterly record of state funds on deposit; public record; notice of balance
The State Treasurer shall, within 30 days after the first day of every January, April, July and October, prepare a true and complete record showing the balance of State funds on deposit with each bank and banking institution and the rate of interest thereon, as of the first day of January, April, July and October, respectively. Such record shall be a public record, open to the inspection of citizens of this State, at all reasonable hours, on written application made in such form and subject to such reasonable rules and regulations as the State Treasurer may prescribe.

The State Treasurer shall, within 30 days after the first day of every January and July, give notice of the balance of State funds on deposit with each bank and banking institution and the rate of interest thereon, as of the first day of January and July, respectively, by publication in at least 3 newspapers, each having a paid circulation of at least 25,000, published and circulating within the State.

Amended by L.1956, c. 174, p. 672, s. 3, eff. Dec. 20, 1956.



Section 52:18-24 - Transfer Of Deposits To Successor Treasurer

52:18-24. Transfer of deposits to successor treasurer
Moneys deposited by the state treasurer, or to his credit and standing to his credit at the expiration of his office, shall be carried to the account of his successor in office. The banks in which such deposits are held, shall, upon the production to them of a certificate from the secretary of state of the appointment of such successor in office, transfer such accounts accordingly.



Section 52:18-25 - Loan Of Surplus Money

52:18-25. Loan of surplus money
The treasurer shall loan at the best legal rate of interest he can procure, on the pledge of the United States stock, at a rate not above its par value, as collateral security, any surplus money in the treasury not otherwise appropriated nor already authorized to be invested by the trustees of the school fund as the same shall from time to time accrue. He shall loan the same on such terms of credit as will enable him to receive such moneys again, in order to meet the demands of the treasury.



Section 52:18-25.1 - Temporary Investments

52:18-25.1. Temporary investments
In any case in which the State Treasurer holds moneys of the State under a requirement that said moneys be held for a particular time or be held for a particular use, he may invest such moneys in bonds or notes of the United States until such particular time has arrived or until such time as said moneys are required to be applied to the particular use.

L.1944, c. 148, p. 417, s. 1.



Section 52:18-25.2 - Railroad Deposits; Moneys Held For Unpresented Bonds; Investment

52:18-25.2. Railroad deposits; moneys held for unpresented bonds; investment
The State Treasurer is hereby authorized to invest and reinvest the following moneys, now in the State treasury, in the notes or bonds of the United States of America, to wit:

(a) Deposits of moneys by railroad companies for the construction of railroads, where the amount has remained unclaimed for more than twenty years.

(b) Moneys held on account of unpresented and unpaid bonds and coupons of the State of New Jersey where the bonds and coupons have not been presented for payment for at least two years from due date.

L.1947, c. 158, p. 709, s. 1.



Section 52:18-25.3 - Claims For Railroad Deposits; Sale Of Securities When Allowed

52:18-25.3. Claims for railroad deposits; sale of securities when allowed
In the event that any claim for such railroad deposits shall be made and allowed, and in the event that any such bonds or coupons shall be presented for payment, the State Treasurer is hereby authorized and empowered to sell so much of the securities aforesaid as will enable him to make the necessary payment or payments.

L.1947, c. 158, p. 710, s. 2.



Section 52:18-25.4 - Interest On Investments

52:18-25.4. Interest on investments
Interest earned on any such investments shall be paid into the General State Fund, but the State Treasurer shall first deduct therefrom any premium paid on account of notes or bonds purchased, as well as the necessary expenses incurred in administering this act.

L.1947, c. 158, p. 710, s. 3.



Section 52:18-26 - Treasurer May Borrow From Funds In His Custody; Repayment; Restriction

52:18-26. Treasurer may borrow from funds in his custody; repayment; restriction
The state treasurer may borrow from any fund in his custody, deposited with him pursuant to law, a sum sufficient to pay the principal and interest on any state debt or other obligation due and owing, and repay the same out of the first taxes or other revenue received into the treasury and dedicated to the payment of such principal and interest. He shall not, however, borrow, appropriate or use any part of the fund for the support of free schools or money appropriated for that purpose or received into the treasury under the provisions of any law passed to augment such fund.



Section 52:18-27 - No Money Drawn From Treasury Unless Explicitly Appropriated

52:18-27. No money drawn from treasury unless explicitly appropriated
No money shall be drawn from the state treasury unless it has been explicitly appropriated to the purpose for which it was drawn.



Section 52:18-28 - Payments From Treasury On Warrant Of Comptroller; Approval Of Bills

52:18-28. Payments from treasury on warrant of comptroller; approval of bills
No moneys shall be drawn from the state treasury to pay salaries and expenses of state employees or to defray the expenses of a department, institution, commission, board, committee or official of this state, or for or on account of a contract for building or for repairs or supplies, except upon bills presented to the state comptroller, approved as follows:

a. When a department, by the head thereof, or by a person designated by him.

b. When an institution, by a majority of the board of managers or trustees thereof, or by a person designated for that purpose by the board of managers or trustees.

c. When a board, commission or committee, by the president or chairman thereof or by a person designated by such board, commission or committee.

d. When an official not subordinate to the head of a department, by such official personally.



Section 52:18-29 - Monthly Payment Of State Moneys Into Treasury; Disbursements; Motor Vehicle Department

52:18-29. Monthly payment of state moneys into treasury; disbursements; motor vehicle department
All moneys of the state collected or received by any state institution, board, commission, department, committee, agent or servant, from any source, shall except as otherwise provided by law be paid into the state treasury not later than the tenth day of the month following the month during which such moneys were collected or received, and shall not be disbursed therefrom unless specifically appropriated by the legislature in an annual or supplemental appropriation act; provided, that moneys collected or received by the department of motor vehicles during the month of December of any year shall be paid into the state treasury not later than the tenth day of February following such month in which the moneys were collected or received.



Section 52:18-30 - Exceptions To Section 52:18-29

52:18-30. Exceptions to section 52:18-29
Nothing contained in section 52:18-29 of this title shall apply to or affect:

a. The state school fund, or the income thereof;

b. The disbursement of

1. The state school tax;

2. Moneys derived from the acts to tax real and personal property in the several municipalities for state road purposes;

3. The United States appropriation to the agricultural college;

4. The United States appropriation for disabled soldiers;

5. The United States appropriation for disabled soldiers, sailors, marines and their wives;

6. The agricultural college fund;

7. The taxes for the use of taxing districts in this state;

8. The moneys received by the state from the taxation of railroad and canal property, which may be by law apportioned to the various counties for school purposes;

9. Moneys received by commissioners of the Palisades Interstate park;

10. Moneys paid into the state treasury, which by direction of the executive or by statute is paid to any institution or department of this state, from the United States treasury by act of congress, or which may be retained by any board or commission in accordance with the provisions of section 45:1-3 of the title Professions and Occupations.



Section 52:18-31 - Moneys Collected Through Board Of Fish And Game Commissioners

52:18-31. Moneys collected through board of fish and game commissioners
All moneys collected through the board of fish and game commissioners under any state fish and game law, shall be deposited in the state treasury as heretofore and remain there for the use and purposes of the fish and game commissioners but shall be included in the annual appropriation bill for disbursement under the supervision of the state's financial officers in the same manner as other appropriations.



Section 52:18-32 - Moneys Received Pursuant To Motor Vehicle Laws

52:18-32. Moneys received pursuant to motor vehicle laws
All moneys received pursuant to laws relating to motor vehicles shall be deposited in the state treasury as heretofore and held there for the purposes to which the same are devoted by law but shall be included in the annual appropriation for disbursement under the supervision of the state's financial officers in the same manner as other appropriations.



Section 52:18-33 - Moneys Collected For Support Of Boarding Hall Of Normal Schools

52:18-33. Moneys collected for support of boarding hall of normal schools
All moneys collected for the support of the boarding halls attached to the state normal schools shall be included in the annual appropriation bill and disbursed in the same manner as other appropriations included therein.



Section 52:18-34 - Receipt Of Moneys Reported To Comptroller For Audit And Registry

52:18-34. Receipt of moneys reported to comptroller for audit and registry
The state treasurer shall forthwith, upon the receipt of any interest or other moneys belonging to the state or to any fund in his custody, report the same to the comptroller for audit and registry before an acquittance or discharge is given therefor; and the same duty is imposed upon all public officers or other persons, who as agents for the state receive license fees or other moneys belonging to the state.



Section 52:18-35 - Deposit Of United States Bonds, Received As Security For Deposits Of Moneys Received From United States, In Federal Reserve Bank Outside State

52:18-35. Deposit of United States bonds, received as security for deposits of moneys received from United States, in Federal Reserve Bank outside state
In all cases where the Treasurer of this State has received or shall receive bonds of the United States of America as security for moneys received from the Federal government and deposited by him in a bank or trust company of this State, then and in that event, upon the request of the Federal government, the State Treasurer is hereby authorized and empowered to deposit said securities in a Federal Reserve Bank located out of this State, the State Treasurer first taking a receipt for the securities so deposited.

L.1942, c. 348, p. 1212, s. 1.



Section 52:18-36 - Collection Of Debt.

52:18-36 Collection of debt.

2.The Department of the Treasury shall have all the remedies and may take all of the proceedings for the collection of debt, as defined pursuant to section 1 of P.L.2005, c.124 (C.2A:16-11.1), which may be had or taken upon the recovery of a judgment in an action, but without prejudice to any right of appeal. Upon entry by the clerk of the certificate of debt in the record of docketed judgments in accordance with section 1 of P.L.2005, c.124 (C.2A:16-11.1), interest in the amount specified by the court rules for post-judgment interest shall accrue from the date of the docketing of the certificate of debt; however, payment of interest may be waived by the Treasurer or the Treasurer's designee.

L.2005, c.124, s.2; amended 2008, c.24, s.2.



Section 52:18-37 - Fee For Unpaid Debts.

52:18-37 Fee for unpaid debts.

3. In the event that the debt remains unpaid following the issuance of the certificate of debt and the State takes any further collection action, including referral of the matter to the Attorney General or the Attorney General's designee, the fee imposed, in lieu of the actual cost of collection, may be 20 percent of debts of $1,000 or more. The Treasurer or his designee may establish a sliding scale, not to exceed a maximum amount of $200, for debt principal amounts of less than $1,000 at the time the certificate of debt is forwarded to the Superior Court for filing.


L.2005,c.124,s.3.



Section 52:18-38 - Written Notification To Debtor Of Issuance Of Certificate Of Debt.

52:18-38 Written notification to debtor of issuance of certificate of debt.

4. a. The Treasurer shall provide written notification to the debtor of the proposed issuance of the certificate of debt pursuant to section 1 of P.L.2005, c.124 (C.2A:16-11.1) at least 30 days prior to the proposed issuance. Such notice shall be mailed to the debtor's last known address. The notice shall advise the debtor that, if the debtor wishes to contest the validity of the underlying debt that is the subject of the certificate of debt, he may appeal the determination of underlying debt within 30 days of the mailing of the notice by filing an appeal with the State Treasurer.

b.Filing of such appeal shall stay the issuance of the certificate of debt pending determination by the Office of Administrative Law in accordance with section 5 of P.L.2005, c.124 (C.52:14F-22). Upon exhaustion and determination of such appeal in favor of the State, the stay shall be lifted and the certificate of debt issued.

L.2005,c.124,s.4.



Section 52:18-39 - Construction Of Act.

52:18-39 Construction of act.

6.Nothing in this act shall be construed as depriving the State of any remedy for the enforcement of any State debt through any procedure or remedies provided in the law imposing such debt or in any other law, nor shall this act be construed as repealing or altering any such law or laws.

L.2005,c.124,s.6.



Section 52:18-40 - Regulations, Procedures To Manage Collection Of Debt; Report Of Inventory Of Total Debt.

52:18-40 Regulations, procedures to manage collection of debt; report of inventory of total debt.

3. a. The Department of the Treasury shall promulgate regulations and procedures to effectively manage the collection of debt. The regulations and procedures shall include: the designation of the Division of Revenue in the Department of the Treasury as State government's centralized debt management agency; and a requirement that a State agency in the executive branch that is unable, within 90 days of the recording of the delinquency, to collect such a debt owed to the agency, shall transfer the delinquent account no later than at the end of the 91st day following the recording of the debt to the Division of Revenue, which shall manage the delinquent account on behalf of the transferring agency and credit to the appropriate account of the transferring agency any debt collected.

b.In order to assist the Division of Revenue in its centralized debt management responsibilities, the chief administrative officer of each State department or agency, or their designee, within 45 days following the conclusion of each fiscal year, shall provide to the Director of the Division of Revenue in a format as the director shall determine, a certified report of the inventory for the fiscal year of the total debt owed to the department or agency so recorded on the department's or agency's records, debt owed to and collected by the department or agency, debt owed but not collected within 90 days of recording of the delinquency, the amount of that delinquent debt not transferred to the division, and the amount of the debt determined to be owed to the department or agency during the last 90 days of the fiscal year.

L.2008, c.24, s.3.



Section 52:18-41 - Report To Governor, Legislature.

52:18-41 Report to Governor, Legislature.

4.The Director of the Division of Revenue in the Department of the Treasury shall, within 90 days following the conclusion of each fiscal year, report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature on the division's debt management in the concluded fiscal year. In the report the director shall present for each State department or agency for which the division manages debt the cumulative amount of outstanding receivable balances at the end of the concluded fiscal year, the amount of new receivables balances transferred to the division's custody in the concluded fiscal year, the amount of receivable balances collected by the division in the concluded fiscal year, and the amount of receivable balances written off as uncollectible in the concluded fiscal year. In addition, the director shall list every State department or agency of whose noncompliance with the provisions of section 3 of P.L.2008, c.24 (C.52:18-40) the director is cognizant.

L.2008, c.24, s.4.



Section 52:18-42 - Definitions Relative To Public Contracts With Private Entities.

52:18-42 Definitions relative to public contracts with private entities.

1.As used in P.L.2009, c.136 (C.52:18-42 et seq.):

"Business" means a corporation; sole proprietorship; partnership; corporation that has made an election under Subchapter S of Chapter One of Subtitle A of the Internal Revenue Code of 1986, or any other business entity through which income flows as a distributive share to its owners; limited liability company; nonprofit corporation; or any other form of business organization located either within or outside this State, but excluding any public or private institution of higher education.

"Environmental infrastructure project" means the acquisition, construction, improvement, repair or reconstruction of all or part of any structure, facility or equipment, or real or personal property necessary for or ancillary to any (1) wastewater treatment system project, including any stormwater management or combined sewer overflow abatement projects; or (2) water supply project, as authorized pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), including any water resources project, as authorized pursuant to P.L.2003, c.162, but excluding the acquisition, construction, repair, or reconstruction of any building or other improvements to real property, or the acquisition or installation of any equipment or other personal property, that, upon completion, shall constitute a qualified employment incentive facility.

"Financial assistance" means funds made available as a grant or loan, including funds derived as proceeds from the issuance of tax-exempt bonds by the entity providing such assistance, but excluding proceeds from the issuance of any bonds which are issued on a conduit basis or which are not supported by a full faith and credit pledge of a public entity.

"Garden State Growth Zone" or "growth zone" means the four New Jersey cities with the lowest median family income based on the 2009 American Community Survey from the US Census, (Table 708. Household, Family, and Per Capita Income and Individuals, and Families Below Poverty Level by City: 2009).

"Lead public agency" means the public entity designated by the State Treasurer pursuant to section 4 of P.L.2009, c.136 (C.52:18-45) to serve as the point of contact between a business and every State governmental entity having oversight of, or involvement in, a project for which the entity or entities are providing or will provide the business with financial assistance.

"Public entity" means the State, other than the Judicial branch of State government, any county, municipality, district, or other political subdivision thereof, and any agency, authority, or instrumentality of the foregoing, including, but not limited to, any county improvement authority and any economic development agency, authority, or other entity.

"Qualified employment incentive facility" means any building or other structure or portion of a building or other structure that, following the date on which occupation of the building or structure shall have commenced, shall be used exclusively as the premises of a project, related to the creation, relocation, or retention of jobs, that qualifies for incentives under the Business Retention and Relocation Assistance Grant Program established by section 3 of P.L.1996, c.25 (C.34:1B-114), the Business Employment Incentive Program established by section 3 of P.L.1996, c.26 (C.34:1B-126), the Grow New Jersey Assistance Program established by P.L.2011, c.149 (C.34:1B-242 et seq.), the Economic Redevelopment and Growth Grant program established by sections 3 though 18 of P.L.2009, c.90 (C.52:27D-489c et al.), sections 22 through 24 of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489q through C.52:27D-489s) allowing for the establishment of a Garden State Growth Zone, the corporation business tax credit and insurance premium tax credit certificate transfer program established pursuant to section 17 of P.L.2004, c.65 (C.34:1B-120.2), the sales and use tax exemption certificate program established pursuant to section 20 of P.L.2004, c.65 (C.34:1B-186), the exemption of retail sales of energy and utility service to qualified businesses within an urban enterprise zone from the sales and use tax pursuant to section 23 of P.L.2004, c.65 (C.52:27H-87.1), the urban transit hub tax credit program established pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.), or any other program as the State Treasurer shall deem to be of similar kind and purpose; provided, however, that such exclusive use shall continue for the minimum period of time prescribed by the applicable law or any regulation adopted pursuant thereto, or under any project agreement or other contract executed pursuant to such law or regulation, or if no such minimum period shall be so prescribed, for a period of four years.

"Redevelopment project" means a specific work or improvement, including lands, buildings, structures, improvements, real and personal property or any interest therein, including lands under water, riparian rights, space rights and air rights, acquired, owned, cleared, graded, developed or redeveloped, constructed, reconstructed, rehabilitated or improved, undertaken by a developer, but excluding the acquisition, construction, repair, or reconstruction of any building or other improvements to real property, or the acquisition or installation of any equipment or other personal property, that, upon completion, shall constitute a qualified employment incentive facility.

"Remediation" or "remediate" means all necessary actions to investigate and clean up or respond to any known, suspected, or threatened discharge of contaminants, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action, provided, however, that "remediation" or "remediate" shall not include the payment of compensation for damage to, or loss of, natural resources, and shall not include the acquisition, construction, repair, or reconstruction of any building or other improvements to real property, or the acquisition or installation of any equipment or other personal property, that, upon completion, shall constitute a qualified employment incentive facility.

"State governmental entity" means the Executive and Legislative branches of the State government, any agency or instrumentality of the State, including any board, bureau, commission, corporation, department, or division, any independent State authority, including, but not limited to, any economic development authority or agency, and any State institution of higher education. A county, municipality, or school district, or any agency or instrumentality thereof, shall not be deemed a State governmental entity.

L.2009, c.136, s.1; amended 2013, c.161, s.13.



Section 52:18-43 - Conditions For Financial Assistance From Public Entity.

52:18-43 Conditions for financial assistance from public entity.

2.Notwithstanding any law, rule, regulation, or order to the contrary, any business receiving any financial assistance for the cost of undertaking any redevelopment project, project involving remediation, or environmental infrastructure project pursuant to any contract with any public entity shall include in that contract, as a condition of the public entity's agreement thereto, provisions requiring that upon disbursement to the business, by or through that or any other public entity, of such financial assistance with respect to the project in an aggregate amount totaling $50 million or more:

a.With respect to the cost of the entire project, the amount that the business shall spend of funds from sources other than a public entity shall be not less than a minimum of $1 for every $5 in financial assistance received from any public entity for expenditure on any project cited in the contract, except that this provision shall not apply if the financial assistance is provided pursuant to a statute, or subject to a rule or regulation, requiring that expenditure by the business of funds from sources other than a public entity on the project exceed one-fifth of the amount of financial assistance received from the public entity;

b.The public entity shall retain a percentage, not exceeding 10 percent of the total amount of financial assistance provided for in the contract, which retainage amount shall not be disbursed to the business until the successful completion of the project as certified by the public entity. The requirements of this subsection shall not apply if the financial assistance is provided pursuant to a statute, or subject to a rule or regulation, requiring that the public entity shall retain or place into an escrow account more than 10 percent of the amount of that financial assistance for disbursement only upon completion of the project;

c.The public entity shall review, at any time during the term of the contract, the qualifications of any subcontractor hired to perform work on the project or projects; and

d.The business shall submit payment of a performance bond which shall be in an amount equal to 110 percent of the total price of the publicly funded improvements under the project and otherwise comply with all applicable State laws, including, but not limited to the business's submission of a surety disclosure statement and certification which complies with the requirements of N.J.S.2A:44-143, except that this provision shall not apply if the financial assistance is provided pursuant to a statute, or subject to a rule or regulation, requiring that the business obtain for the performance of work on the project a bond that shall amount to more than 110 percent of the total price of those publicly funded improvements.

L.2009, c.136, s.2.



Section 52:18-44 - Filing Of Audited Financial Statements, Reports.

52:18-44 Filing of audited financial statements, reports.

3. a. Notwithstanding any law, rule, regulation, or order to the contrary, any business to which there is disbursed, by or through that or any other public entity, any financial assistance in an aggregate amount totaling $50 million or more, for the cost of undertaking any redevelopment project, project involving remediation, or environmental infrastructure project pursuant to one or more contracts with any public entity, shall file with the public entity and with the State Treasurer, not later than the 30th day following such disbursement, and annually thereafter for the duration of such contract or contracts, audited financial statements and reports concerning the activities of the project or projects and of such business, including any parent or holding company of the business, as prepared by an independent certified public accountant. Such financial statements shall include, but not be limited to, a balance sheet, statement of income or loss, and statement of changes in financial position. If the financial statements are not received by the public entity by the deadlines established hereinabove, the public entity shall increase the amount of the percentage of funds retained or placed into an escrow account in accordance with the provisions of subsection b. of section 2 of this act by:

(1)five percent for any statement 120 or fewer days past the deadline;

(2)ten percent for any statement more than 120 but less than 181 days past the deadline; and

(3)15 percent for any statement 181 or more days past the deadline.

b.The provisions of this section shall not apply to any business that is required to file such financial statements under federal law or other State law.

c.Each business reporting under this section shall disclose to the public entity on a rapid and current basis such additional information concerning material changes in the financial condition or operations of the business as the public entity determines is necessary or useful for the protection of the public interest. This information shall be expressed in plain English and, if the public entity so requires, shall include trend and qualitative information and graphic presentations.

L.2009, c.136, s.3.



Section 52:18-45 - Notification To State Treasurer Of Contract, Designation Of Lead Public Agency.

52:18-45 Notification to State Treasurer of contract, designation of lead public agency.

4.If any State governmental entity enters into a contract or contracts with a business to which the provisions of section 2 of this act apply, the State governmental entity shall notify the State Treasurer of such contract and shall include the name of the project, the nature of the project-related activity for which the financial assistance is to be given, and any other information necessary for the implementation of the provisions of this act. The State Treasurer shall monitor the notifications received pursuant to the provisions of this section with respect to each project and, when the aggregate amount of financial assistance disbursed to a business with respect to a project shall equal or exceed $50 million or at any other time the State Treasurer deems it necessary, shall designate the public entity that, as of the date of such designation, shall have disbursed the greatest amount of financial assistance to the business with respect to the project under those contracts, as the lead public agency to serve as the sole point of contact between the business and every State governmental entity having any manner or degree of oversight of or involvement in the project to which that contract or contracts relates. The lead public agency shall document all State governmental entity activities associated with the project.

The lead public agency shall, upon designation, perform or cause to be performed an assessment of the degree of risk that the business will be financially unable to complete the project and, based upon the results of that assessment, require that, before further disbursements of funds from a public entity under any such contract in connection with the project, the business shall make an investment of its own funds in the project, which investment shall not be less than 10 percent of total project costs.

L.2009, c.136, s.4.



Section 52:18-46 - Certification By Business Filing Financial Statement.

52:18-46 Certification by business filing financial statement.

7.Each business filing a financial statement under section 3 of this act shall attach thereto a certification that:

a.the business officer signing the financial statement has reviewed the statement;

b.based on the officer's knowledge, the financial statement does not contain any untrue statement of a material fact or omit the statement of a material fact necessary in order to ensure that the statements made, in light of the circumstances under which such statements were made, were not misleading;

c.based on such officer's knowledge, the financial statements, and other financial information included in the report, fairly present in all material respects the financial condition and results of operations of the business as of, and for, the periods presented in the report; and

d.the signing officer:

(1)is responsible for establishing and maintaining internal controls;

(2)has designed such internal controls to ensure that material information relating to the business and its consolidated subsidiaries is made known to such business officers by others within those entities, particularly during the period in which the reports are being prepared;

(3)has evaluated the effectiveness of the business' internal controls as of a date within 90 days prior to the financial statement;

(4)has presented in the financial statement the officer's conclusions about the effectiveness of the business' internal controls based on the evaluation as of that date;

(5)has disclosed to the business' auditors and the audit committee of the board of directors or those persons fulfilling the equivalent function:

(a)all significant deficiencies in the design or operation of internal controls which could adversely affect the business' ability to record, process, summarize, and report financial data and have identified for the business' auditors any material weaknesses in internal controls; and

(b)any fraud, whether or not material, that involves management or other employees who have a significant role in the business' internal controls; and

(6)has indicated in the financial statement whether or not there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses.

L.2009, c.136, s.7.



Section 52:18-47 - Duties Of Cpa Relative To Preparation Of Audit Report.

52:18-47 Duties of CPA relative to preparation of audit report.

8.For any audit report for which a financial statement shall have been filed under section 3 of this act, an independent certified public accountant shall:

a.prepare, and retain for a period of not less than seven years, audit work papers, and other information related to the audit report, in sufficient detail to support the conclusions reached in the report;

b.provide a concurring or second partner review and approval of the audit report and other related information, and concurring approval in its issuance, by a qualified person associated with the public accounting firm, other than the person in charge of the audit, or by an independent reviewer;

c.describe in the audit report the scope of the auditor's testing of the internal control structure and procedures of the business, and present in such report or in a separate report:

(1)the findings of the auditor from such testing;

(2)an evaluation of whether such internal control structure and procedures:

(a)include maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the business;

(b)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the business are being made only in accordance with authorizations of management and directors of the business; and

(3)a description, at a minimum, of material weaknesses in such internal controls, and of any material noncompliance found on the basis of such testing;

d.provide a statement to the public entity that, contemporaneously with the audit:

(1)the auditor has not provided the business any non-audit service, including any bookkeeping or other services related to the accounting records or financial statements of the business;

(2)the lead or coordinating audit partner having primary responsibility for the audit, or the audit partner responsible for reviewing the audit, has not performed audit services for that business in each of the five previous fiscal years of that business;

(3)the auditor has provided a timely report to the audit committee of the business stating that:

(a)all critical accounting policies and practices were used;

(b)all alternative treatments of financial information within generally accepted accounting principles have been discussed with management officials of the business, the ramifications of the use of such alternative disclosures and treatments, and the treatment preferred by the registered public accounting firm;

(c)other material written communications between the registered public accounting firm and the management of the business, such as any management letter or schedule of unadjusted differences, were reported to the business; and

(d)concerning any audit service conducted under this section, whether a chief executive officer, controller, chief financial officer, chief accounting officer, or any person serving in an equivalent position for the business, was employed by that registered independent public accounting firm and participated in any capacity in the audit of that business during the one-year period preceding the date of the initiation of the audit; and

e.present the financial information included in any such financial statement in a manner that:

(1)does not contain an untrue statement of a material fact or omit a material fact necessary in order to make the pro forma financial information, in light of the circumstances under which it is presented, not misleading; and

(2)reconciles it with the financial condition and results of operations of the business under generally accepted accounting principles.

L.2009, c.136, s.8.



Section 52:18-48 - Internal Control Report.

52:18-48 Internal control report.

9. a. Each audited financial statement prepared pursuant to the provisions of section 3 of this act shall contain an internal control report, which shall:

(1)state the responsibility of management for establishing and maintaining an adequate internal control structure and procedures for financial reporting; and

(2)contain an assessment, as of the end of the most recent fiscal year of the business, of the effectiveness of the internal control structure and procedures of the business for financial reporting.

b.With respect to the internal control assessment required by subsection a. of this section, each registered public accounting firm that prepares or issues the audit report for the business shall attest to, and report on, the assessment made by the management of the business. Any such attestation shall not be the subject of a separate engagement.

L.2009, c.136, s.9.



Section 52:18-49 - Failure To Adhere To Requirements, Refund Of Financial Assistance.

52:18-49 Failure to adhere to requirements, refund of financial assistance.

10. a. Any business, receiving financial assistance from a public entity under a contract to which the provisions of section 2 of this act apply, that knowingly fails to submit a financial statement or report, or that makes a material misrepresentation in any application, report, or other disclosure, that the recipient business is required to make pursuant to this act shall refund the amount of financial assistance to the granting public entity or entities. The granting public entity or entities shall include provisions for the refund as part of an agreement to provide financial assistance and may pursue an action to collect the amount of the refund plus any attorney fees and other costs of the action.

b.Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any record, document, or tangible object with the intent to impede, obstruct, or influence the investigation or proper administration of any matter within the jurisdiction of any public entity in relation to any provision of this act, shall be subject to the provisions of subsection a. of this section.

L.2009, c.136, s.10.



Section 52:18-50 - Certain State Entities Prohibited From Charging Certain Fees.

52:18-50 Certain State entities prohibited from charging certain fees.

1.Notwithstanding any law, rule, or regulation to the contrary, a State department, agency, board, bureau, authority, office, or any other entity or instrumentality thereof, shall not impose a fee, fine, or penalty on any applicant who has completed and submits an application for a permit, certificate, or any other purpose, when that fee or penalty is imposed solely to correct clerical errors made by the applicant on the application. Nothing herein shall be construed to impair the State entity's ability to impose any fee, fine or penalty permitted by law or regulation on any applicant due to the applicant's provision of false, misleading, or fraudulent information on an application completed and submitted for a permit, certificate, or any other purpose.

L.2013, c.258, s.1.



Section 52:18-51 - Definitions Relative To Certain Economic Development Subsidies.

52:18-51 Definitions relative to certain economic development subsidies.

1.As used in P.L.2015, c.167 (C.52:18-51 et seq.):

"Economic development subsidy" means the provision of an amount of funds to a recipient business by or from a State public body with a value of greater than $25,000 for the purpose of stimulating economic development in New Jersey, including, but not limited to, any bond, grant, loan, loan guarantee, matching fund, tax credit, or other tax expenditure. "Economic development subsidy" shall not mean any contract under which a State public body purchases or otherwise procures goods, services, or construction on an unsubsidized basis, including any contract solely for the construction or renovation of a facility owned by a State public body.

"Recipient business" means any non-governmental person, association, for-profit or non-profit corporation, joint venture, limited liability company, partnership, sole proprietorship, or other form of business organization or entity either within or outside this State that receives an economic development subsidy. A "recipient business" shall not mean a public or private institution of higher education.

"State public body" means the State of New Jersey or any agency, authority, board, commission, or instrumentality of the State. "State public body" shall not mean a political subdivision of the State or an agency, authority, board, commission, or instrumentality of a political subdivision of the State.

"Tax expenditure" means the amount of foregone tax collections due to any abatement, reduction, exemption, credit, or transfer certificate against any State tax, including, but not limited to: taxes on raw materials, inventories, or other assets; taxes on gross receipts, income, or sales; and any use, excise, or utility tax. "Tax expenditure" shall not mean: any credit against any tax liability of an employee; any personal exemption, homestead rebate, credit, or deduction for the expenses of a household or individual; or other reduction of the tax liability of an individual or household.
L.2015, c.167, s.1.



Section 52:18-52 - Conditions For Award Of Subsidy.

52:18-52 Conditions for award of subsidy.

2.A State public body shall not award an economic development subsidy to a recipient business that previously received an economic development subsidy that was a loan or loan guarantee if the recipient business is in default on that previously awarded loan or loan guarantee.

L.2015, c.167, s.2.



Section 52:18A-1 - "Department" Defined

52:18A-1. "Department" defined
There is hereby established in the executive branch of the State Government a principal department which shall be known as the Department of the Treasury.

As used in this act, unless the context clearly indicates otherwise, the word "department" means the Department of the Treasury established herein.

L.1948, c. 92, p. 511, s. 1.



Section 52:18A-2 - State Treasurer

52:18A-2. State Treasurer
The administrator and head of the department shall be the State Treasurer, who shall be a person qualified by training and experience to perform the duties of his office, and who shall be appointed by the Governor, with the advice and consent of the Senate. The State Treasurer shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the State Treasurer's successor. He shall receive such salary as shall be provided by law.

The person in office as State Treasurer on the thirtieth day of June, one thousand nine hundred and forty-eight, shall hold the office of State Treasurer in the Department of the Treasury established hereunder for the period of his term which remains unexpired on the effective date of this act and until his successor has been appointed and has qualified.

L.1948, c. 92, p. 511, s. 2.



Section 52:18A-2.1 - Board Of Public Utilities; Transferred

52:18A-2.1. Board of Public Utilities; transferred
a. The Board of Public Utilities and the positions of president and commissioners thereof, designated as such pursuant to the provisions of P.L.1977, c. 146 (C. 52:27F-1 et seq.), are continued and designated as the Board of Public Utilities and the president and commissioners thereof in but not of the Department of the Treasury. Notwithstanding this allocation, the board shall be independent of any supervision or control by the Department of the Treasury or by any officer thereof, and, unless otherwise expressly provided by law, the board shall be independent of any supervision or control by the Division of Energy Planning and Conservation in the Department of Commerce, Energy and Economic Development or by any officer thereof. The Department of Civil Service shall not reclassify any title or position transferred from the Board of Public Utilities pursuant to this act without the approval of the board. The president and commissioners of the Board of Public Utilities shall be appointed in the manner, and shall receive such salaries as shall be provided by law.

b. All functions, powers and duties now vested in the Board of Public Utilities in the Department of Energy and in the positions of president and commissioners thereof are transferred to and assumed by the Board of Public Utilities in the Department of the Treasury and the president and commissioners thereof.

c. Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Board of Public Utilities in the Department of Energy, the same shall mean and refer to the Board of Public Utilities in the Department of the Treasury.

L. 1987,c.365,s.9.



Section 52:18A-2A - Transfer Of Revenues To Health Care Subsidy Fund

52:18A-2a. Transfer of revenues to Health Care Subsidy Fund
5. The State Treasurer shall transfer to the Health Care Subsidy Fund established pursuant to section 8 of P.L.1992, c.160 (C.26:2H-18.58), revenues generated from third party liability recoveries by the State for the purposes provided in section 4 of P.L.1996, c.29 (C.26:2H-18.58a).

L.1996,c.29,s.5.



Section 52:18A-3 - Divisions Within Department

52:18A-3. Divisions within Department
There shall be within the Department of the Treasury a Division of Budget and Accounting, a Division of Purchase and Property, a Division of Taxation, and a Division of the New Jersey Racing Commission.

The State Treasurer shall have authority to organize and maintain in his offices an Administrative Division and to assign to employment therein such secretarial, clerical and other assistants in the department as his office and the internal operations of the department shall require.

L.1948, c. 92, p. 512, s. 3. Amended by L.1983, c. 36, s. 7, eff. Jan. 26, 1983.



Section 52:18A-4 - Division Of Budget And Accounting Transferred

52:18A-4. Division of Budget and Accounting transferred
The Division of Budget and Accounting of the existing State Department of Taxation and Finance, together with all of its functions, powers and duties is continued, but such division is hereby transferred to and constituted the Division of Budget and Accounting in the Department of the Treasury established hereunder.

L.1948, c. 92, p. 512, s. 4.



Section 52:18A-5 - Director Of Division Of Budget And Accounting

52:18A-5. Director of Division of Budget and Accounting
The Division of Budget and Accounting shall be headed by a director, who shall be a person qualified by training and experience to direct the work assigned to such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified.

The director of the Division of Budget and Accounting shall receive such salary as shall be provided by law.

L.1948, c. 92, p. 512, s. 5.



Section 52:18A-6 - State Commissioner Of Taxation And Finance, Powers And Duties Of Transferred

52:18A-6. State Commissioner of Taxation and Finance, powers and duties of transferred
The functions, powers and duties heretofore vested in, and exercised or performed by the State Commissioner of Taxation and Finance, through the Bureau of the Budget of the Division of Budget and Accounting in the existing State Department of Taxation and Finance are hereby transferred to and shall be exercised and performed by the State Treasurer through the Division of Budget and Accounting in the Department of the Treasury established hereunder.

The functions, powers and duties heretofore vested in, and exercised or performed by, the State Commissioner of Taxation and Finance, through the Bureau of Accounting of the Division of Budget and Accounting in the existing State Department of Taxation and Finance, are hereby transferred to and shall be exercised and performed by the director of the Division of Budget and Accounting established hereunder, through such division.

L.1948, c. 92, p. 513, s. 6.



Section 52:18A-6.1 - Director Of Division Of Budget And Accounting, Powers And Duties Of

52:18A-6.1. Director of Division of Budget and Accounting, powers and duties of
The Director of the Division of Budget and Accounting in the Department of the Treasury shall succeed to and shall exercise and perform those functions, powers and duties of the Commissioner of Taxation and Finance prescribed under and pursuant to the provisions of "A supplement to "An Act concerning war adjustment in the compensation of certain persons holding State office, position or employment whose compensation is paid from State funds or from funds derived from Federal sources, or holding office, position or employment in an educational institution whose compensation is paid in whole or part through the board of regents, or holding Federal office, position or employment who receive supplemental compensation from State funds and concerning additional compensation in lieu of a further salary increase for persons holding office, position or employment under the Delaware River Joint Toll Bridge Commission and making appropriation therefor,' approved April fourteenth, one thousand nine hundred and forty-four (P.L.1944, c. 119)," approved April fourth, one thousand nine hundred and forty-five (P.L.1945, c. 91), and under and pursuant to the provisions of "An act concerning civil service," approved April twenty-fourth, one thousand nine hundred and forty-six (P.L.1946, c. 150), and under and pursuant to the provisions of "A supplement to "An act concerning war adjustment in the compensation of certain persons holding State office, position or employment whose compensation is paid from State funds or from funds derived from Federal sources, or holding office, position or employment in an educational institution whose compensation is paid in whole or part through the board of regents, or holding Federal office, position or employment who receive supplemental compensation from State funds and concerning additional compensation in lieu of a further salary increase for persons holding office, position or employment under the Delaware River Joint Toll Bridge Commission and making appropriation therefor,' approved April fourteenth, one thousand nine hundred and forty-four (P.L.1944, c. 119), and extending the benefits of said act to include certain persons holding office, position or employment, in an educational institution whose compensation is paid in whole or in part from State funds through the Commissioner of Education, and under the Interstate Sanitation Commission," approved April twenty-fourth, one thousand nine hundred and forty-six (P.L.1946, c. 151), and under and pursuant to the provisions of "A supplement to "An act concerning war adjustment in the compensation of certain persons holding State office, position or employment whose compensation is paid from State funds or from funds derived from Federal sources, or holding office, position or employment in an educational institution whose compensation is paid in whole or part through the board of regents, or holding Federal office, position or employment who receive supplemental compensation from State funds and concerning additional compensation in lieu of a further salary increase for persons holding office, position or employment under the Delaware River Joint Toll Bridge Commission and making appropriation therefor,' approved April fourteenth, one thousand nine hundred and forty-four (P.L.1944, c. 119), and extending the benefits of said act to include certain persons holding office, position or employment, in an educational institution whose compensation is paid in whole or in part from State funds through the Commissioner of Education, and under the Interstate Sanitation Commission," approved July third, one thousand nine hundred and forty-seven (P.L.1947, c. 389), and under and pursuant to the provisions of "An act concerning war adjustment, and cost of living bonuses for certain persons holding office, position or employment in the State, whose compensation is paid from State funds or from funds derived from Federal sources, or holding office, position or employment in educational institutions whose compensation is paid, in whole or in part, by contract or otherwise, through the Commissioner of Education or the State Board of Education, or holding Federal office, position or employment who received supplemental compensation from State funds, or holding office, position or employment under the Delaware River Joint Toll Bridge Commission or the Interstate Sanitation Commission and making an appropriation therefor and providing for a study of existing State salary ranges, and salary increase increments, by the Civil Service Commission," approved June ninth, one thousand nine hundred and forty-eight (P.L.1948, c. 116).
L.1949, c. 8, p. 32, s. 1.



Section 52:18A-6.2 - Reference To "Commissioner Of Taxation And Finance" Deemed Reference To Director Of Division Of Budget And Accounting

52:18A-6.2. Reference to "Commissioner of Taxation and Finance" deemed reference to Director of Division of Budget and Accounting
Whenever the term "Commissioner of Taxation and Finance" occurs or any reference is made thereto in any of the statutes enumerated in section one hereof, the same shall be deemed to mean or refer to the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.1949, c. 8, p. 34, s. 2.



Section 52:18A-7 - Former Office Of State Comptroller Abolished; Accounting And Financial Management To Division Of Budget And Accounting.

52:18A-7 Former Office of State Comptroller abolished; accounting and financial management to Division of Budget and Accounting.

7.The office of State Comptroller, also designated and referred to as "Comptroller of the Treasury," as continued and transferred to and constituted an office within the Division of Budget and Accounting in the Department of the Treasury pursuant to the "Department of the Treasury Act of 1948," P.L.1948, c.92 (C.52:18A-1 et seq.), is abolished, and the Director of the Division of Budget and Accounting shall exercise the powers and perform the functions and duties concerning accounting and financial management vested in, or imposed upon, the comptroller of the treasury, as may be established by law.

L.1948, c.92, s.7; amended 2007, c.52, s.24.



Section 52:18A-8 - State Revenues; Depositories; Reports; Accounting

52:18A-8. State revenues; depositories; reports; accounting
All State revenue collected by any department, institution, commission, board, committee or official of this State shall, except as otherwise provided by law, be deposited, in the method prescribed by the director of the Division of Budget and Accounting, to the credit of the State of New Jersey in such depositories as the State Treasurer shall designate. A report of such moneys collected shall be submitted to such director and the State Treasurer in such form as the director shall prescribe. Such reports shall be submitted not later than the tenth day of the month following that during which such moneys were received. The director of the Division of Budget and Accounting, upon receiving such report, shall audit and register all amounts contained therein and make proper accounting thereof.

L.1948, c. 92, p. 513, s. 8.



Section 52:18A-8.1 - Fiscal Agent Or Custodian For Funds And Other Assets; Agreements.

52:18A-8.1 Fiscal agent or custodian for funds and other assets; agreements.

1. a. The State Treasurer is hereby authorized and empowered to enter into agreement from time to time, and on the terms and for the compensation, if any, the State Treasurer deems appropriate, with any one or more of the national banks and the banks authorized by this State to carry on a banking business, which the State Treasurer may select, to act as fiscal agent for the State or as custodian for funds, securities, or other assets of the State and as fiscal agent or as custodian for any pension agency, fund or system maintained in whole or in part by the State. Each bank selected by the State Treasurer to act as custodian or fiscal agent shall have a physical presence in this State in the form of a principal office or branch office and shall employ New Jersey residents. Each bank selected by the State Treasurer may use recognized depositories or clearinghouses for the funds, securities or other assets of the State or may use other banks as sub-custodians or sub-fiscal agents for these assets, provided that in every case each bank selected by the State Treasurer shall retain primary responsibility for these assets.

b.If a bank selected by the State Treasurer delegates its responsibilities as custodian or fiscal agent, or both, to a sub-custodian or sub-fiscal agent, the sub-custodian or sub-fiscal agent shall be responsible for the services delegated to it to the same degree as the primary custodian or primary fiscal agent and shall maintain accounting records and be otherwise held accountable to the same degree of fiduciary duty and responsibility as the appointing primary custodian or fiscal agent.

c.A bank selected by the State Treasurer as a primary custodian or fiscal agent which delegates its responsibilities as custodian or fiscal agent, or both, to a sub-custodian or sub-fiscal agent, shall not be relieved of its fiduciary duties and responsibilities.

L.1954,c.22,s.1; amended 2001, c.286, s.1.



Section 52:18A-8.1A - Definitions Used In C.52:18a-8.1.

52:18A-8.1a Definitions used in C.52:18A-8.1.

2.As used in section 1 of P.L.1954, c.22 (C.52:18A-8.1):

"Branch office" means an office at a fixed location other than a principal office, however designated, at which any business that may be conducted in a principal office of a bank may be transacted.

"Clearinghouse" means an association of banks or other payors regularly settling mutual claims, accounts and other items such as securities, payments and income.

"Custodian," "primary custodian," "fiscal agent" and "primary fiscal agent" means a bank which is selected by the State Treasurer to perform fiduciary functions in the maintenance of public trust funds and assets.

"Depository" means a separately incorporated bank or association of banks which serves as a temporary trustee for securities on behalf of a custodian, sub-custodian, fiscal agent or sub-fiscal agent.

"Principal office" means the headquarters of a bank which is its principal place of business.

"Sub-custodian" or "sub-fiscal agent" means a bank, located in any state or country, to which a primary custodian or primary fiscal agent may delegate its duties and responsibilities.

L.2001,c.286,s.2.



Section 52:18A-8.2 - Services To Be Performed

52:18A-8.2. Services to be performed
Such agreements may provide, at the discretion of the State Treasurer, that such fiscal agent or custodian may perform any or all of the following services: make or accept delivery of securities; exchange securities, collect interest or dividends thereon and principal thereof; surrender securities for exchange, redemption or payment; hold securities, cash or other assets of the State or of any such pension agency, system or fund, as aforementioned, in safekeeping; deposit in such account or accounts as the State Treasurer shall designate, the proceeds of the sale, exchange, redemption or payment of securities and of interest or dividends thereon, and such other related services as the State Treasurer may determine.

L.1954, c. 22, p. 77, s. 2.



Section 52:18A-8.3 - Provision Against Loss Or Damage Required In Agreements

52:18A-8.3. Provision against loss or damage required in agreements
All agreements entered into by the State Treasurer with any bank pursuant to this act, shall provide that such bank or banks shall be responsible to the State, to the State Treasurer, and to any pension agency, fund or system concerned, for the proper and faithful performance of the services required of it pursuant to the terms of the agreement, for the fidelity and integrity of the officers, employees and agents employed in any undertaking under said agreement, and for any and all loss or damage which may result from any failure to discharge or from any improper or incorrect discharge of their duties, and that such bank or banks shall save harmless the State, the State Treasurer, and any pension agency, fund or system concerned, or any trustee or officer thereof, from any and all loss or damage caused thereby.

L.1954, c. 22, p. 77, s. 3.



Section 52:18A-8.4 - Fee For Returned Check Collected By Department Of The Treasury

52:18A-8.4 Fee for returned check collected by Department of the Treasury
42. The State Treasurer may in the Treasurer's discretion charge a fee of $50 for each check, received for payment of any fee, fine, penalty or other charge collected by the Department of the Treasury, that is returned due to insufficient funds or as the result of a stop payment order, provided that no fee shall be imposed under this section that is in addition to or in lieu of a fee that the Treasurer or any agency or employee of the Department of the Treasury is required or authorized under any other law to collect due to such a return of check payment.

L.2002,c.34,s.42.



Section 52:18A-9 - Forms

52:18A-9. Forms
The director of the Division of Budget and Accounting shall have authority to prescribe uniform forms to be used by all departments or other agencies of the State Government in encumbering any funds appropriated.

The director of the Division of Budget and Accounting shall prepare the forms upon which shall be rendered all statements of indebtedness against any department, institution, commission, committee, official, board, or body of State Government.

The forms, in this section provided, shall, when so prepared, be the only forms used for the evidence and record of such encumbrances and indebtedness.

L.1948, c. 92, p. 514, s. 9.



Section 52:18A-10 - Encumbrance Requests And Statements Of Indebtedness; Approval; Examination; Warrant Checks

52:18A-10. Encumbrance requests and statements of indebtedness; approval; examination; warrant checks
Each department, commission, committee, official, board or body of any institution or organization of the State shall designate the proper officer who shall approve and sign all encumbrance requests and statements of indebtedness. The designation shall be filed in the office of the Director of the Division of Budget and Accounting; and the requests and statements of indebtedness shall be presented to such director.

The Director of the Division of Budget and Accounting shall examine, audit and adjust all encumbrances and statements of indebtedness so presented. He may administer an oath to the persons presenting the encumbrance or statement of indebtedness and to any witness presented on behalf of such person and may examine such person or witness as to the truth, fairness and correctness of such encumbrance or statement of indebtedness.

The Director of the Division of Budget and Accounting and the State Treasurer shall execute warrant checks in settlement of statements of indebtedness after such statements of indebtedness have been audited and approved by the Director of the Division of Budget and Accounting and after such warrant checks have been registered by him. Warrant checks after having been executed, shall be delivered to the payees.

L.1948, c. 92, p. 514, s. 10. Amended by L.1950, c. 61, p. 107, s. 1.



Section 52:18A-11 - Checks Or Drafts For Transfer Of Funds

52:18A-11. Checks or drafts for transfer of funds
Checks or drafts used only for the transfer of State funds from one depository to another, drawn to the order of the State of New Jersey and restrictively endorsed by the State Treasurer in the following manner: "Transfer of State Funds--For Deposit Only," need not be signed by the director of the Division of Budget and Accounting.

L.1948, c. 92, p. 515, s. 11.



Section 52:18A-12 - Certain Provisions Of Alw Construed As Applying To The Director Of The Division Of Budget And Accounting.

52:18A-12 Certain provisions of alw construed as applying to the Director of the Division of Budget and Accounting.

12.Wherever a provision of law relating to the presentation of claims or bills for approval, the drawing of warrants, the countersigning of receipts and checks, the administration of petty cash funds, the apportionment of taxes on railroad and canal property, applied to the Comptroller, or to the State Commissioner of Taxation and Finance from July 1, 1948, the effective date of the "Department of the Treasury Act of 1948," P.L.1948, c.92 (C.52:18A-1 et seq.), until the effective date of P.L.2007, c.52 (C.52:15C-1 et al.), such provision of law shall be construed as having applied instead to the director of the Division of Budget and Accounting.

L.1948, c.92, s.12; amended 2007, c.52, s.25.



Section 52:18A-13 - Vacancies In Certain Offices, Notice To Banks.

52:18A-13 Vacancies in certain offices, notice to banks.

13.The Secretary of State shall, when the offices of State Treasurer or director of the Division of Budget and Accounting shall become vacant or the officers or either of them shall no longer be authorized to act as such, respectively, give written notice forthwith to all national banks located in this State and institutions authorized by the State to carry on a banking business of such vacancy or termination of power. No bank shall thereafter pay any check or draft of the State Treasurer, signed or countersigned by any person after his office shall become vacant or after he shall no longer be authorized to act.

L.1948, c.92, s.13; amended 2007, c.52, s.26.



Section 52:18A-16 - Division Of Purchase And Property Transferred

52:18A-16. Division of Purchase and Property transferred
The Division of Purchase and Property of the existing State Department of Taxation and Finance, together with all of its functions, powers and duties is continued, but such division is hereby transferred to and constituted the Division of Purchase and Property in the Department of the Treasury established hereunder.

L.1948, c. 92, p. 516, s. 16.



Section 52:18A-17 - Director Of Division Of Purchase And Property

52:18A-17. Director of Division of Purchase and Property
The Division of Purchase and Property shall be headed by a director, who shall be a person qualified by training and experience to direct the work assigned to such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified.

The director of the Division of Purchase and Property shall receive such salary as shall be provided by law.

The person in office as director of the Division of Purchase and Property of the existing State Department of Taxation and Finance on the thirtieth day of June, one thousand nine hundred and forty-eight, shall hold the office of director of the Division of Purchase and Property in the Department of the Treasury established hereunder for the period of his term as director of the Division of Purchase and Property in the existing State Department of Taxation and Finance which remains unexpired on the effective date of this act, and until his successor is appointed and has qualified.

L.1948, c. 92, p. 516, s. 17.



Section 52:18A-18 - Powers And Duties Of Director Of Division Of Purchase And Property Transferred

52:18A-18. Powers and duties of director of Division of Purchase and Property transferred
The functions, powers and duties of the director of the Division of Purchase and Property of the existing State Department of Taxation and Finance are continued, but such functions, powers and duties are hereby transferred to and vested in the director of the Division of Purchase and Property established hereunder in the Department of the Treasury.

L.1948, c. 92, p. 517, s. 18.



Section 52:18A-18.1 - Notice Prior To Moving State Facility

52:18A-18.1. Notice prior to moving State facility
a. The Division of Purchase and Property in the Department of the Treasury shall, prior to moving a State facility out of a municipality, give 90 days' written notice by certified mail to the chief executive officer of the municipality affected thereby. The division, however, shall not be required to provide this notice in an emergency situation.

b. For the purposes of subsection a. of this section, an "emergency situation" means:

(1) A situation which threatens health or safety, or which violates any health, building or fire code provision relating to the safe occupancy and use of the premises;

(2) A situation in which the State is given less than 90 days' notice to vacate the premises; or

(3) A situation in which the State is unable to reach an agreement on a lease renewal for an existing tenancy, or an alternative appropriate space, at reasonable market value rent and terms before the 90th day preceding the date upon which the premises which it occupies must be surrendered.

L. 1987, c. 15, s. 1.



Section 52:18A-18.2 - Leasing Of Certain State-owned Property, Priority, Rate Approval.

52:18A-18.2 Leasing of certain State-owned property, priority, rate approval.
3.If the Department of the Treasury seeks to lease any property included on the lists prepared by the Commissioner of Children and Families pursuant to section 1 of P.L.2007, c.76 (C.9:3A-7.2) or the Commissioner of Human Services pursuant to section 2 of P.L.2007, c.76 (C.30:1A-13)and no State agency has indicated a current need for the property, the department shall give priority first to nonprofit and for-profit agencies and organizations that provide residential mental health services to children, and then to nonprofit and for-profit agencies and organizations that provide housing to adults with mental illness or persons with developmental disabilities, to lease the property from the State in order to establish a residential treatment facility or housing, as provided in sections 1 and 2 of P.L.2007, c.76 (C. 9:3A-7.2 and C. 30:1A-13). The lease to a nonprofit or for-profit agency shall be at the fair market rate, as established by the Department of the Treasury, and shall be subject to approval by the State House Commission.

L.2007,c.76,s.3.



Section 52:18A-19 - Applications And Schedules For Articles To Be Purchased; Duties Of Director; Bills For Purchases

52:18A-19. Applications and schedules for articles to be purchased; duties of director; bills for purchases
Each using agency shall, at all times, in the form and for the periods prescribed by the director of the Division of Purchase and Property, present to him detailed applications and schedules for all articles to be purchased. The director shall then arrange such schedules or parts thereof for purchase and contract, in the manner best calculated to attract competition and advantageous prices. He shall award contracts or orders for purchase to the lowest responsible bidder meeting all specifications and conditions. He shall have authority to reject any or all bids or to award in whole or in part if deemed to the best interest of the State to do so. In case of tie bids, he shall have authority to award orders or contracts to the vendor or vendors best meeting all specifications and conditions. Public bids shall not be waived except with the written approval of the State Treasurer and except after notice in writing to the State Auditor. The director shall prescribe the terms and conditions for delivery, inspection, payment and all other detail whatsoever.

Upon the award of contracts or orders for purchase, the director of the Division of Purchase and Property shall thereupon make an encumbrance request to the director of the Division of Budget and Accounting in the Department of the Treasury for the amount necessary to defray the cost thereof, indicating the appropriations or authorizations to spend funds against which the contract or purchase order will be charged.

The bills for such purchases shall be apportioned by the director of the Division of Purchase and Property among the using agencies in proportion to the purchases made therefor, and certified as apportioned to the director of the Division of Budget and Accounting, to be charged against the respective appropriations or authorizations to spend as indicated by the certificate of the director of the Division of Purchase and Property. The bills therefor shall be paid by warrant check of the director of the Division of Budget and Accounting and State Treasurer.

Nothing in this section shall be construed to repeal or otherwise affect any law of this State relating to the purchase or use of the products of the labor of the inmates of a charitable, reformatory or penal institution of this State.

L.1948, c. 92, p. 517, s. 19.



Section 52:18A-19.1 - Parking Purposes, Lease Of State Lands, Not Needed, For

52:18A-19.1. Parking purposes, lease of State lands, not needed, for
The Director of the Division of Purchase and Property in the Department of the Treasury is hereby authorized and empowered to lease, in the name of the State for a nominal consideration, any lands owned by the State, and not needed or used for State purposes, to any municipality of the State, or to any parking authority duly created and organized under and by virtue of chapter one hundred ninety-eight of the laws of one thousand nine hundred and forty-eight, for the use of the same by such municipality or parking authority for public parking purposes for a term not exceeding five years, and upon such terms, covenants and conditions as shall be prescribed by the said director and upon the express condition that if said lands be needed for State purposes at any time prior to the expiration of the term of such lease, the said lands shall be surrendered to the State within thirty days after service of a written notice by said director that the lands so leased are needed for State use.

L.1949, c. 132, p. 505, s. 1.



Section 52:18A-19.2 - Division Of Architecture, Construction And Maintenance In The Department Of Institutions And Agencies, The Commissioner Of Institutions And Agencies And The Director Of Such Division Transferred To Division Of Purchase And Property In The Department Of The Treasury

52:18A-19.2. Division of Architecture, Construction and Maintenance in the Department of Institutions and Agencies, the Commissioner of Institutions and Agencies and the director of such division transferred to Division of Purchase and Property in the Department of the Treasury
All of the functions, powers, duties, records and property of the Division of Architecture and Construction or Division of Architecture, Construction and Maintenance, by whatever name known, in the Department of Institutions and Agencies, and of the State Board of Control of Institutions and Agencies, the Commissioner of Institutions and Agencies and the director of such division, relating to or concerning said division and the work thereof, are hereby transferred to and vested in the Division of Purchase and Property in the Department of the Treasury, and shall be exercised and used by the director of said Division of Purchase and Property under the direction and supervision of the State Treasurer and pursuant to the provisions of this act and as otherwise provided by law.

L.1950, c. 227, p. 566, s. 1.



Section 52:18A-19.3 - Certain Terms Occurring In Sections 30:3-7 To 30:3-11 Deemed To Mean Director Of The Division Of Purchase And Property

52:18A-19.3. Certain terms occurring in sections 30:3-7 to 30:3-11 deemed to mean Director of the Division of Purchase and Property
Whenever the terms "State Board of Control of Institutions and Agencies," or "Commissioner of Institutions and Agencies" or "Department of Institutions and Agencies" occur or any reference is made thereto in sections 30:3-7 to 30:3-11, inclusive, of the Revised Statutes, and relate to or concern the functions, powers or duties of said agencies and officer pursuant to such sections, and whenever any of such terms occur or any reference is made thereto in any contract or document specified in said sections, the same shall be deemed to mean or refer to the Director of the Division of Purchase and Property in the Department of the Treasury.

L.1950, c. 227, p. 566, s. 2.



Section 52:18A-19.4 - Repeal

52:18A-19.4. Repeal
The provisions of any and all acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1950, c. 227, p. 567, s. 3.



Section 52:18A-19.5 - Cafeteria For State Officers And Employees

52:18A-19.5. Cafeteria for State officers and employees
The Department of the Treasury through the Division of Purchase and Property hereby is authorized to establish, operate and maintain a cafeteria or cafeterias on State property primarily for the use and accommodation of the officers and employees of the State.

L.1951, c. 312, p. 1116, s. 1.



Section 52:18A-19.6 - State Cafeterias Revolving Account

52:18A-19.6. State Cafeterias Revolving Account
There is hereby established in the general State treasury, a State Cafeterias Revolving Account, into which shall be paid from time to time, the receipts obtained from the operation of said cafeteria or cafeterias, which sums, together with all other sums paid into said account, shall be used, to defray the cost of the establishment, maintenance and operation of said cafeteria or cafeterias, including the payment of salaries, the cost of the purchase of supplies and equipment and all other incidental expenses and also to provide for the improvement and extension of the service and facilities of said cafeteria or cafeterias.

L.1951, c. 312, p. 1117, s. 2.



Section 52:18A-19.7 - Balance On Hand; Disposition

52:18A-19.7. Balance on hand; disposition
The balance remaining on hand after the payment of all expenses and liabilities at the present cafeterias, on the effective date of this act, shall be paid into the State treasury and shall become a part of the State Cafeterias Revolving Account and all of the assets of the present cafeteria or cafeterias shall be conveyed to and become the property of the State on said date.

L.1951, c. 312, p. 1117, s. 3.



Section 52:18A-19.8 - Warrants

52:18A-19.8. Warrants
The State Cafeterias Revolving Account shall be expended by the warrant of the Director of the Division of Budget and Accounting in the Department of the Treasury drawn upon the State Treasurer.

L.1951, c. 312, p. 1117, s. 4.



Section 52:18A-19.9 - Appropriation Of Money In State Cafeterias Revolving Account

52:18A-19.9. Appropriation of money in State Cafeterias Revolving Account
All money received into the State treasury for the State Cafeterias Revolving Account during the fiscal year beginning July first, one thousand nine hundred and fifty-one, is hereby appropriated to carry out the purpose of this act for said fiscal year.

L.1951, c. 312, p. 1117, s. 5.



Section 52:18A-19.10 - Effective Date

52:18A-19.10. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-one.

L.1951, c. 312, p. 1117, s. 6.



Section 52:18A-19.11 - Transfer Of Functions, Powers, And Duties Of State Bureau For Surplus Property From Division Of Field Services, State Department Of Education To Division Of Purchase And Property In Department Of Treasury

52:18A-19.11. Transfer of functions, powers, and duties of state bureau for surplus property from division of field services, state department of education to division of purchase and property in department of treasury
The State Bureau for Surplus Property, in the Division of Field Services, State Department of Education, together with its functions, powers and duties, is hereby transferred to the Division of Purchase and Property in the Department of the Treasury.

L.1972, c. 98, s. 1, eff. July 18, 1972.



Section 52:18A-19.12 - Method Of Transfer

52:18A-19.12. Method of transfer
The transfer directed by this act will be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1972, c. 98, s. 2, eff. July 18, 1972.



Section 52:18A-20 - Division Of Local Government Transferred

52:18A-20. Division of Local Government transferred
The Division of Local Government of the existing State Department of Taxation and Finance, together with all of its functions, powers and duties is continued, but such Division is transferred to and constituted the Division of Local Government in the Department of the Treasury established hereunder. The Local Government Board of the Division of Local Government in the existing State Department of Taxation and Finance and all of its functions, powers and duties are hereby transferred to the Division of Local Government established hereunder in the Department of the Treasury. Such board shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon, it by law. This act shall not affect the terms of office of the present members of such board. Such board shall continue to be constituted as provided by existing law. Any member of such board may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1948, c. 92, p. 518, s. 20.



Section 52:18A-21 - Director Of Division Of Local Government

52:18A-21. Director of Division of Local Government
The administrative head of the Division of Local Government shall be the director, who shall be a person qualified by training and experience to direct the work assigned to such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified.

The director of the Division of Local Government shall receive such salary as shall be provided by law.

The person in office as director of the Division of Local Government of the existing State Department of Taxation and Finance on the thirtieth day of June, one thousand nine hundred and forty-eight, shall hold the office of director of the Division of Local Government in the Department of the Treasury established hereunder for the period of his term as director of the Division of Local Government in the existing State Department of Taxation and Finance which remains unexpired on the effective date of this act, and until his successor is appointed and has qualified.

L.1948, c. 92, p. 519, s. 21.



Section 52:18A-22 - Director To Be Chairman Of Local Government Board

52:18A-22. Director to be chairman of Local Government Board
The director of the Division of Local Government shall be the chairman of the Local Government Board in the Division of Local Government.

L.1948, c. 92, p. 519, s. 22.



Section 52:18A-23 - Powers And Duties Of Division Of Local Government Transferred

52:18A-23. Powers and duties of Division of Local Government transferred
The functions, powers and duties of the director of the Division of Local Government of the existing State Department of Taxation and Finance are continued, but such functions, powers and duties are hereby transferred to and vested in the director of the Division of Local Government established hereunder in the Department of the Treasury.

L.1948, c. 92, p. 519, s. 23.



Section 52:18A-24 - Division Of Taxation Transferred; Director Of Such Division

52:18A-24. Division of Taxation transferred; director of such division
The Division of Taxation of the existing State Department of Taxation and Finance, together with all of its functions, powers and duties is continued, but such division is hereby transferred to and constituted the Division of Taxation in the Department of the Treasury established hereunder.

The Division of Taxation shall be headed by a director, who shall be a person qualified by training and experience to direct the work assigned to such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor appointing him and until the director's successor is appointed and has qualified.

The director of the Division of Taxation shall receive such salary as shall be provided by law.

L.1948, c. 92, p. 519, s. 24.



Section 52:18A-24.1 - Director Of The Division Of Taxation; Duties

52:18A-24.1. Director of the Division of Taxation; duties
7. The Director of the Division of Taxation shall:



a. cause copies of the voter registration forms furnished under subsection f. of section 16 of P.L.1974, c.30 (C.19:31-6.4) to be included in the pamphlet of instructions concerning the filing with the division of a tax return required to be filed under the "New Jersey Gross Income Tax Act", P.L.1976, c.47 (N.J.S.54A:1-1 et seq.), and also to be prominently displayed at each public office of the division and to be made readily available to each person who, when appearing in person at that office, may wish, on a voluntary basis, to register to vote. An employee of the division shall inquire of every such person whether the person, if not already registered to vote from the place of his or her present residence, wishes to be so registered and shall inform the person that whether or not the applicant chooses to register will not affect the person's legal obligation under any law administered by the division. The employee shall provide the person with any assistance necessary in completing the form; shall inform the person that the person may leave the completed form with the employee; and, if the person chooses to leave the form, shall accept the completed form, stamp or otherwise mark it with the date on which it was so received, and forward it to the Secretary of State;

b. provide for the continuous supply of the forms and instructions specified in subsection a. of this section to every office of the division which provides assistance to the public with respect to the laws administered by the division;

c. provide the forms and instructions specified in subsection a. of this section in both the English and Spanish languages to each office of the division which provides assistance to the public with respect to the laws administered by the division which is located in any county in which bilingual sample ballots must be provided pursuant to R.S.19:14-21, R.S.19:49-4 or section 2 of P.L.1965, c.29 (C.19:23-22.4); and

d. provide for the collection of completed voter registration forms by any employee of the division who is employed in any office which provides assistance to the public with respect to the laws administered by the division, and for the transmittal of the forms to the Secretary of State.

L.1991,c.318,s.7; amended 1994,c.182,s.22.



Section 52:18A-25 - Powers And Duties Of Division Of Taxation Transferred

52:18A-25. Powers and duties of Division of Taxation transferred
The functions, powers and duties of the director of the Division of Taxation of the existing State Department of Taxation and Finance are continued, but such functions, powers and duties are hereby transferred to and vested in the director of the Division of Taxation of the Department of the Treasury established hereunder.

L.1948, c. 92, p. 520, s. 25.



Section 52:18A-27 - Powers And Duties Of State Treasurer Transferred To State Treasurer As Head Of Department Of Treasury

52:18A-27. Powers and duties of State Treasurer transferred to State Treasurer as head of Department of Treasury
The functions, powers and duties of the existing State Treasurer are continued, but such functions, powers and duties are hereby transferred to and vested in the State Treasurer designated as the head of the Department of the Treasury established hereunder.

L.1948, c. 92, p. 520, s. 27.



Section 52:18A-28 - State Director Of The United New Jersey Railroad And Canal Company

52:18A-28. State Director of the United New Jersey Railroad and Canal Company
The office of State Director of the United New Jersey Railroad and Canal Company is continued and is hereby constituted an office within the Department of the Treasury established hereunder. The State Treasurer is hereby constituted the State Director of the United New Jersey Railroad and Canal Company and, as such, shall exercise the powers and perform the functions and duties vested in, or imposed upon, the State Director of the United New Jersey Railroad and Canal Company by law.

L.1948, c. 92, p. 521, s. 28.



Section 52:18A-30 - State Treasurer, Deputy State Treasurer; Additional Duties.

52:18A-30 State Treasurer, Deputy State Treasurer; additional duties.

30.The State Treasurer, in addition to the functions, powers and duties specifically conferred and imposed upon the position, shall:

(a)Maintain suitable headquarters for the department and such other quarters within the State as he may deem necessary to the department's proper functioning;

(b)Have general responsibility for all of the department's operations under this act;

(c)Supervise the organization of the department and changes in the organization thereof, except that the divisions, boards, commissions and offices, herein specifically provided shall be maintained;

(d)Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees and as may be necessary for the Department of the Treasury to carry out its duties as set forth by law; and

(e)Make an annual report to the Governor and to the Legislature of the department's operations, and render such other reports as the Governor shall from time to time request.

The State Treasurer shall designate as Deputy State Treasurer any officer or employee in the department. Such designation shall be in writing and shall be filed with the Secretary of State. Such designation shall continue in effect until the State Treasurer shall, in the manner herein provided, designate another officer or employee in the department as such Deputy State Treasurer.

The Deputy State Treasurer shall have and exercise the powers and perform the functions and duties of the State Treasurer during the absence or disability of the State Treasurer. The Deputy State Treasurer shall also have and exercise such of the powers and perform such of the functions and duties of the State Treasurer as he shall be authorized and directed by the State Treasurer. Any such authorization and direction shall be in writing, signed by the State Treasurer and filed with the Secretary of State, and shall include a designation of the period during which it shall be and remain in force. No such authorization and direction shall be deemed to preclude the State Treasurer from himself exercising the powers and the performance of the duties included in said authorization and direction. In the event that the State Treasurer shall die, resign or be removed from office, or become disqualified to execute the duties of his office, or a vacancy shall occur in the office of State Treasurer for any cause whatsoever, the person then holding the office of Deputy State Treasurer shall continue to hold such office and shall have and exercise the powers and perform the functions and duties of the State Treasurer until the successor of the State Treasurer shall be appointed and shall qualify.

Notwithstanding any other provision in existing law, the State Treasurer may designate, authorize and direct the Deputy State Treasurer or any other officer or specially designated expert assistant in the department to exercise the power and perform the functions and duties of the State Treasurer as a member of the board of trustees, commission or council vested with the general administration of and responsibility for any employee benefit system, trust, fund, program or plan. Any such authorization and direction shall be in writing, signed by the State Treasurer and filed with the Secretary of State, and shall include a designation of the period during which it shall be and remain in force. No such authorization and direction shall be deemed to preclude the State Treasurer from himself exercising the powers and the performance of the duties included in said authorization and direction.

L.1948,c.92,s.30; amended 1959, c.41; 1974, c.34; 1999, c.440, s.90.



Section 52:18A-30.1 - Destruction Of Records

52:18A-30.1. Destruction of records
Notwithstanding any other provision of law, the State Treasurer shall have continuing authority to destroy, or dispose of for the purpose of destruction, any and all records under his jurisdiction or custody as head of the Department of the Treasury and classified as (a) auxiliary books of entry, (b) duplicates of books of original entry, and (c) records of a supplemental nature containing data recorded in another book or other books of original entry; provided, that no such record or records shall be destroyed or disposed of for the purpose of destruction unless the entries contained therein were made at least twenty years prior to the date of such destruction or disposal for destruction; and provided further, that the authority herein vested in the State Treasurer shall extend to records at any time separately kept by the State Comptroller before the office of State Comptroller was transferred to and constituted an office in the Department of the Treasury.

L.1952, c. 208, p. 733, s. 1.



Section 52:18A-31 - Deputy Director Of The Division Of Budget And Accounting

52:18A-31. Deputy director of the Division of Budget and Accounting
The State Treasurer shall, whenever he shall deem the same necessary, designate as deputy director of the Division of Budget and Accounting any officer or employee in the department. Such designation shall be in writing and shall be filed with the Secretary of State. The State Treasurer may at any time change or cancel any such designation. Any change or cancellation of such designation shall be in writing and shall be filed with the Secretary of State.

The deputy director of the Division of Budget and Accounting shall have and exercise the powers and perform the functions and duties of the director of the Division of Budget and Accounting during the absence or disability of such director. In the event that the director of such division shall die, resign or be removed from office, or become disqualified to execute the duties of his office, or a vacancy shall occur in the office of the director of the Division of Budget and Accounting for any cause whatsoever, the person then holding the office of deputy director of the Division of Budget and Accounting shall continue to hold such office and shall exercise the powers and perform the functions and duties of the director of the Division of Budget and Accounting until the successor of the director of the Division of Budget and Accounting shall be appointed and shall qualify.

L.1948, c. 92, p. 522, s. 31.



Section 52:18A-32 - State Department Of Taxation And Finance And State Commissioner Of Taxation And Finance; Powers And Duties Transferred

52:18A-32. State Department of Taxation and Finance and State Commissioner of Taxation and Finance; powers and duties transferred
All functions, powers and duties of the existing State Department of Taxation and Finance and of the State Commissioner of Taxation and Finance not transferred or assigned herein to any division, office, agency or officer in the Department of the Treasury established hereunder are continued but such functions, powers and duties are hereby transferred to and vested in the Department of the Treasury established hereunder and shall be exercised and performed by the State Treasurer.

L.1948, c. 92, p. 523, s. 32.



Section 52:18A-33 - Personnel, Interdepartmental And Intradepartmental Transfer Of

52:18A-33. Personnel, interdepartmental and intradepartmental transfer of
The State Treasurer may, in consultation with the heads of the other departments or branches of the State Government, and subject to the provisions of section forty-four hereof, arrange for the interdepartmental and intradepartmental transfer of personnel with a view to the greatest possible efficiency of departmental operations.

L.1948, c. 92, p. 523, s. 33.



Section 52:18A-34 - State Treasurer May Exercise Any Power Vested In A Director

52:18A-34. State Treasurer may exercise any power vested in a director
Any power which may be vested in a director of any division in the Department of the Treasury, except any power which may be exercised by the director of the Division of Budget and Accounting pursuant to any authority contained in section seven, eight, nine, ten, or twelve hereof, may be exercised by the State Treasurer. To the extent that the State Treasurer exercises such power the power of the director shall be superseded.

L.1948, c. 92, p. 523, s. 34.



Section 52:18A-35 - Co-ordination Of Activities Of Department

52:18A-35. Co-ordination of activities of department
The State Treasurer shall co-ordinate the activities of the department. He shall be the request officer of the department within the meaning of such term as defined in chapter one hundred twelve of the laws of one thousand nine hundred and forty-four.

L.1948, c. 92, p. 523, s. 35.



Section 52:18A-36 - Removal Of Director; Vacancies

52:18A-36. Removal of director; vacancies
The director of any division in the Department of the Treasury may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

Any vacancy occurring in the office of director of any division in the department shall be filled in the same manner as the original appointment.

L.1948, c. 92, p. 524, s. 36.



Section 52:18A-37 - Oaths; Bonds

52:18A-37. Oaths; bonds
Before entering upon his duties, the State Treasurer, each division director, any deputy director of the Division of Budget and Accounting, and the deputy State Treasurer shall each make and subscribe an oath, to be filed in the office of the Secretary of State, that he will faithfully, impartially and justly to the best of his ability, perform the duties of his office and carefully preserve all records, papers, writings or property intrusted to him by virtue of his office, and make such disposition of them as may be required by law.

The State Treasurer, each division director, any deputy director of the Division of Budget and Accounting, and the deputy State Treasurer shall each give bond conditioned upon the faithful performance of his duties. The bond of the State Treasurer and the bond of the director of the Division of Budget and Accounting shall be approved by the Governor and shall each be in a sum not less than one hundred thousand dollars ($100,000.00). The bond of any deputy director of the Division of Budget and Accounting and the bond of the deputy State Treasurer shall be approved by the Governor and shall be in a sum not less than fifty thousand dollars ($50,000.00).

The bond of each of the directors of the other divisions in the Department of the Treasury shall be approved by the Governor and shall be in an amount, fixed by the Governor, not exceeding fifty thousand dollars ($50,000.00). The Governor shall have authority to require any other officer or employee of the department to give bond conditioned upon the faithful performance of his duties, which bond shall be approved by the Governor and the amount thereof fixed by him.

The premiums on bonds provided for herein shall be paid by the State.

L.1948, c. 92, p. 524, s. 37.



Section 52:18A-38 - Reports, Certifications, Applications Or Requests

52:18A-38. Reports, certifications, applications or requests
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the department, board, division, commission, office or officer, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department, officer or agency to which such assignment or transfer has been made hereunder.

L.1948, c. 92, p. 525, s. 38.



Section 52:18A-39 - Transfer Of Files, Books, Papers, Records, Equipment And Other Property

52:18A-39. Transfer of files, books, papers, records, equipment and other property
All files, books, papers, records, equipment and other property of any officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of the Treasury or to any officer or agency designated, continued or constituted hereunder, shall, upon the effective date of this act, be transferred to the department, officer or agency to which such assignment or transfer has been made hereunder.

L.1948, c. 92, p. 525, s. 39.



Section 52:18A-40 - Orders, Rules And Regulations Previously Made

52:18A-40. Orders, rules and regulations previously made
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of the Treasury or to any officer or agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1948, c. 92, p. 525, s. 40.



Section 52:18A-41 - Pending Actions Or Proceedings

52:18A-41. Pending actions or proceedings
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of the Treasury or to any officer or agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, officer or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of the Treasury or to any officer or agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, officer or agency on the effective date of this act shall be continued by the department, officer or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1948, c. 92, p. 525, s. 41.



Section 52:18A-42 - Transfers Of Appropriations

52:18A-42. Transfers of appropriations
To the extent necessary to carry out the intent and provisions of this act, the State Treasurer, with the approval of the Governor, may make transfers of appropriations, in whole or in part, available and to become available to any department, officer or agency affected by the provisions of this act.

L.1948, c. 92, p. 526, s. 42.



Section 52:18A-43 - Employees, Transfer Of

52:18A-43. Employees, transfer of
Such employees of any department, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of the Treasury or to any office or agency designated, continued or constituted therein, as the head of the department, office or agency to which such functions, powers and duties have been herein assigned or transferred, may determine are needed for the proper performance of the functions and duties imposed upon such department, office or agency, are hereby transferred to the department, office or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1948, c. 92, p. 526, s. 43.



Section 52:18A-44 - Tenure, Civil Service, Pension Or Retirement Rights Not Affected

52:18A-44. Tenure, civil service, pension or retirement rights not affected
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1948, c. 92, p. 526, s. 44.



Section 52:18A-45 - Terms Of Office Expiring On Effective Date

52:18A-45. Terms of office expiring on effective date
The term of office of the present State Commissioner of Taxation and Finance shall expire on the effective date of this act.

The term of office of the present State Director of the United New Jersey Railroad and Canal Company shall expire on the effective date of this act.

L.1948, c. 92, p. 527, s. 45.



Section 52:18A-46 - Terms Defined; References To.

52:18A-46 Terms defined; references to.

46.Whenever the term "State Treasurer" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the State Treasurer designated as the head of the Department of the Treasury established hereunder.

Whenever the term "State Director of the United New Jersey Railroad and Canal Company" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the State Treasurer designated as the head of the Department of the Treasury established hereunder.

Whenever the term "State Comptroller" or "Comptroller of the Treasury" occurs or any reference is made thereto in any law, contract or document, the same, from July 1, 1948, the effective date of the "Department of the Treasury Act of 1948," P.L.1948, c.92 (C.52:18A-1 et seq.), until the effective date of P.L.2007, c.52 (C.52:15C-1 et al.), shall be deemed to mean or refer to the Director of the Division of Budget and Accounting in the Department of the Treasury established pursuant to P.L.1949, c.92 (C.52:18A-1 et seq.).

Whenever the term "Division of Purchase and Property in the State Department of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Purchase and Property in the Department of the Treasury established hereunder.

Whenever the term "Director of the Division of Purchase and Property in the State Department of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Purchase and Property in the Department of the Treasury established hereunder.

Whenever the term "Division of Local Government in the State Department of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Local Government Services in the Department of Community Affairs established hereunder.

Whenever the term "Director of the Division of Local Government in the State Department of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Local Government Services in the Department of Community Affairs.

Whenever the term "Local Government Board of the Division of Local Government in the State Department of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs.

Whenever the term "Division of Taxation in the State Department of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Taxation in the Department of the Treasury established hereunder.

Whenever the term "Director of the Division of Taxation in the State Department of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Taxation in the Department of the Treasury established hereunder.

Whenever the term "New Jersey Racing Commission" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the New Jersey Racing Commission constituted the Division of the New Jersey Racing Commission established hereunder in the Department of the Treasury.

Whenever the term "State Commission of Taxation and Finance" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the State Treasurer designated as the head of the Department of the Treasury established hereunder.

L.1948, c.92, s.46; amended 1983, c.36, s.8; 2007, c.52, s.27.



Section 52:18A-47 - Repeal

52:18A-47. Repeal
Sections 52:18-1 to 52:18-4, inclusive, 52:18-6, 52:18-7, 52:18-9, 52:18-12, 52:19-1, 52:19-3, 52:19-4, and 52:19-6 to 52:19-9, inclusive, of the Revised Statutes, are hereby repealed.

In addition, all acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1948, c. 92, p. 529, s. 47.



Section 52:18A-48 - Short Title

52:18A-48. Short title
This act shall be known as, and may be cited as, the "Department of the Treasury Act of 1948."

L.1948, c. 92, p. 529, s. 48.



Section 52:18A-49 - Effective Date; Prior Appointments

52:18A-49. Effective date; prior appointments
This act shall take effect on the first day of July, one thousand nine hundred and forty-eight, except that any appointment, and any confirmation or approval of any appointment, permitted by this act may be made prior to such date.

L.1948, c. 92, p. 529, s. 49.



Section 52:18A-50 - Definitions

52:18A-50. Definitions
As used in this act, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

a. The word "Authority" shall mean the State Building Authority created by section two of this act.

b. The word "project" shall mean any building or buildings referred to in section three of this act which may be acquired, leased, constructed or improved by the Authority pursuant to the provisions of this act and all property constituted the same, and shall include all structures and parking facilities and other appurtenances and facilities together with all property rights, easements and interests in property which may be acquired by the Authority for the construction or improvement of any such project.

c. The word "bonds" shall mean bonds of the Authority authorized under the provisions of this act.

d. The word "person" shall mean any person, association, corporation, State or any agency or subdivision thereof.

L.1950, c. 255, p. 873, s. 1. Amended by L.1952, c. 224, p. 761, s. 2.



Section 52:18A-51 - Creation Of Authority

52:18A-51. Creation of Authority
There is hereby created and established in the Department of the Treasury, a body corporate and politic with corporate succession, to be known as the "State Building Authority." The Authority is hereby constituted an instrumentality exercising public and essential governmental functions, and the exercise by the Authority of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

L.1950, c. 255, p. 875, s. 2. Amended by L.1952, c. 224, p. 761, s. 3.



Section 52:18A-52 - General Purpose Of Authority

52:18A-52. General purpose of Authority
The Authority is created for the purpose of acquiring, constructing, maintaining, equipping, furnishing, repairing and operating a State office building in the city of Trenton, an administrative building or buildings for the use of the offices of the State Department of Education and a library building for the use of the State Department of Education on the campus of the New Jersey State Teachers College at Trenton, a dormitory building or buildings on the campus of the State University of New Jersey maintained by the trustees of Rutgers College in New Jersey, a building, or buildings, on the campus of Newark College of Engineering for the purposes of instruction, motor vehicle inspection stations at a site or sites specified by the Director of the Division of Motor Vehicles and approved by the Attorney-General and the State House Commission, State Police barracks at a site or sites specified by the Superintendent of State Police and approved by the Attorney-General and the State House Commission, and housing for employees of State institutions operated by the Department of Institutions and Agencies at a site or sites specified by the Commissioner of Institutions and Agencies and approved by the State Board of Control of Institutions and Agencies and the State House Commission. The Authority shall lease or otherwise contract for the use of space in projects or parts thereof, but such leases shall be only to, and such contracts only with, the State or any departments, agencies, and instrumentalities of the State.

L.1950, c. 255, p. 875, s. 3. Amended by L.1952, c. 224, p. 762, s. 4; L.1953, c. 91, p. 1019, s. 1.



Section 52:18A-53 - Appointment And Terms Of Members

52:18A-53. Appointment and terms of members
The Authority shall consist of three members, each of whom shall be a citizen of the United States and a resident of the State. Each member of the Authority shall be appointed by the Governor with the advice and consent of the Senate, for a term of five years, and shall serve until his successor is appointed and has qualified; except that the initial appointments shall be for terms of two, three and five years, and the Governor shall designate which of such members shall have such terms of two, three and five years. Each member of the Authority, before entering upon his duties, shall take and subscribe to an oath or affirmation to support the Constitutions of the State and of the United States, and to perform the duties of his office faithfully, impartially and justly, to the best of his ability, and shall file a record of such oath or affirmation in the office of the Secretary of State.

L.1950, c. 255, p. 875, s. 4.



Section 52:18A-54 - Vacancies

52:18A-54. Vacancies
Any vacancy in the membership of the Authority other than by expiration of term, shall be filled in the same manner as the original appointment but for the unexpired term only.

L.1950, c. 255, p. 876, s. 5.



Section 52:18A-55 - Removal

52:18A-55. Removal
Each member of the Authority may be removed from office by the Governor for cause after a public hearing.

L.1950, c. 255, p. 876, s. 6.



Section 52:18A-56 - Members To Serve Without Compensation

52:18A-56. Members to serve without compensation
The members of the Authority shall not receive compensation of the Authority for their services as members of the Authority. Each member shall be reimbursed by the Authority for his actual expenses properly incurred in the performance of his duties.

L.1950, c. 255, p. 876, s. 7.



Section 52:18A-57 - Quorum

52:18A-57. Quorum
The powers of the Authority shall be vested in the members in office from time to time and shall be exercised by them without regard or reference to any officer or agency of the State, except as otherwise expressly provided in this act. Two members of the Authority shall constitute a quorum and the vote of two members shall be necessary for any action taken by the Authority. No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and powers and perform all the duties of the Authority.

L.1950, c. 255, p. 876, s. 8.



Section 52:18A-58 - Officers

52:18A-58. Officers
The Governor shall designate one of the members of the Authority as chairman thereof and another member as vice-chairman thereof. The chairman and vice-chairman of the Authority so designated shall serve as such at the pleasure of the Governor and until their respective successors have been designated. The Authority shall appoint a secretary and a treasurer and such other officers as it shall determine, none of whom need be members of the Authority.

Before the issuance of any bonds under the provisions of this act, the secretary and the treasurer and each member of the Authority shall each execute a surety bond in the penal sum of twenty-five thousand dollars ($25,000.00) conditioned upon the faithful performance of the duties of the office of secretary or treasurer, or member, as the case may be, and executed by a surety company authorized to transact business in the State of New Jersey as surety. Each such bond shall be submitted to the Attorney-General for his approval and upon his approval shall be filed in the office of the Secretary of State prior to the issuance of any bonds by the Authority. At all times after the issuance of any bonds by the Authority the secretary and treasurer and each member shall maintain such surety bonds in full force and effect. All costs of such surety bonds shall be borne by the Authority.

L.1950, c. 255, p. 876, s. 9.



Section 52:18A-59 - General Powers

52:18A-59. General powers
The Authority shall have power:

a. to sue and be sued in its own name;

b. to adopt a seal and alter the same at pleasure;

c. to adopt by-laws for the regulation of its affairs and the conduct of its business;

d. to maintain an office or offices at such place or places within or without the State as it may designate;

e. to appoint such officers, who need not be members of the Authority, in addition to a secretary and a treasurer, as the Authority shall deem advisable, and to employ consulting engineers, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary or desirable in its judgment; to fix their compensation; and to promote and discharge such officers, employees and agents; all without regard to the provisions of Title 11, Civil Service, of the Revised Statutes; to utilize for a limited time the services of such employees of the State as may be loaned by the State to the Authority and to fix and pay their compensation during such period; provided, that such service by any such employee shall not affect his civil service status or pension rights and that at the end of said period or any extension thereof, he shall be returned to his position in the State's service;

f. to acquire in the name of the Authority, hold and dispose of personal property in the exercise of its powers and the performance of its duties under this act;

g. to issue bonds of the Authority and to provide for the rights of the holders thereof as provided in this act;

h. to acquire in the name of the Authority by purchase or otherwise on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain as provided in this act, any land and other property which it may determine is reasonably necessary for any project, including public lands, parks, playgrounds, reservations, highways or parkways owned by or in which any county or municipality has any right, title or interest, and including any land devoted to public use, and any or all rights, title and interests in such land and other property or parts thereof, and any fees simple absolute in, easements upon, or the benefit of restrictions upon the abutting property to preserve and protect any project; and to hold and use the same and to sell, convey, lease or otherwise dispose of property so acquired, no longer necessary for the Authority's corporate purposes;

i. subject to approval by the Governor to apply for and accept any grant of money from the Federal Government to meet any expenses connected with the purposes of this act and to subscribe to and comply with any rule or regulation made by the Federal Government with respect to the application of such grant; and to enter into and perform any contract or agreement with respect to the application of such grant;

j. to make, enter into and perform all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act; and

k. to do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

L.1950, c. 255, p. 877, s. 10.



Section 52:18A-60 - Additional Powers

52:18A-60. Additional powers
The Authority shall have power in particular:

a. to acquire, construct, maintain, equip, furnish, repair and operate a project or projects;

b. to lease any project or part thereof, to contract for the use of any space in any project and to contract for services to be rendered by the Authority in connection with any project but such leases shall be only to, and such contracts only with, the State or any departments, agencies, and instrumentalities of the State;

c. to establish, alter, charge and collect rents and other charges for the use of any project or part thereof or for any services rendered by the Authority in connection therewith at reasonable rates to be determined by the Authority for the purpose of providing for the payment of the expenses of the Authority, the construction, improvement, repair, equipping, furnishing, maintaining and operation of its facilities and properties; the payment of the principal of and interest on its obligations and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such obligations;

d. to establish rules and regulations for the use of any project.

L.1950, c. 255, p. 879, s. 11. Amended by L.1952, c. 224, p. 763, s. 5.



Section 52:18A-61 - Power Of State Departments, Agencies And Instrumentalities To Contract With The Authority

52:18A-61. Power of state departments, agencies and instrumentalities to contract with the Authority
Any department or agency and any instrumentality of the State by proper resolution or act, or acting by or through its director or other chief executive officer, may enter into any lease with the Authority for any project or part thereof, or any contract with the Authority for the use of any space in any project, or any contract with the Authority for the services to be rendered by the Authority in connection with any project, for such period of time, specified or unlimited, and upon such terms and conditions as are deemed necessary in order to provide the space or service contemplated by such lease or contract. Any such lease or contract may provide for the payment by the department, agency, or instrumentality of the State, of any rents or other charges to the Authority and may be made for a specified or an unlimited time and on any terms and conditions which may be approved by the department, agency, or instrumentality of the State, and which may be agreed to by the Authority. Such department, agency or instrumentality of the State is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such department, agency, or instrumentality of the State. Any such contract shall be valid and binding upon the department, agency, or instrumentality of the State, notwithstanding that no appropriation was made or provided to cover the cost or estimated cost of the contract.

L.1950, c. 255, p. 879, s. 12. Amended by L.1952, c. 224, p. 763, s. 6.



Section 52:18A-62 - Power Of Counties And Municipalities To Convey Or Lease Real Property

52:18A-62. Power of counties and municipalities to convey or lease real property
Notwithstanding the restrictions of any other laws, any county by county resolution, and any municipality by municipal ordinance, may, with or without consideration, convey or lease or contract to convey or lease to or with the Authority any lands or interest therein or improvements thereon, or any lands previously devoted to public use or any interests in such lands, on such terms and conditions as the county or municipality may approve and the Authority accept.

L.1950, c. 255, p. 880, s. 13.



Section 52:18A-65 - Condemnation

52:18A-65. Condemnation
Upon the exercise by the Authority of the power of eminent domain pursuant to paragraph h of section ten of this act, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in chapter one of Title 20 of the Revised Statutes in so far as the provisions thereof are applicable and not inconsistent with the provisions contained in this act.

Upon the filing of the complaint in the action for condemnation or at any time thereafter the Authority may file with the Clerk of the Superior Court a declaration of taking, signed by the Authority, declaring that possession of one or more of the tracts or parcels of land or property described in the complaint is thereby being taken by and for the use of the Authority. The said declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of land or property to be so taken, sufficient for the identification thereof, to which there may or may not be attached a plan or map thereof; (2) a statement of the estate or interest in the said land or property being taken; (3) a statement of the sum of money estimated by the Authority by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration; and (4) that, in compliance with the provisions of this act, the Authority has established and is maintaining a trust fund as hereinafter provided.

Upon the filing of the said declaration, the Authority shall, with leave of court, deposit with the clerk of the court the amount of the estimated compensation stated in said declaration. In addition to the said deposits with the clerk the Authority at all times shall maintain a special trust fund on deposit with a bank or trust company doing business in this State in an amount at least equal to twice the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. The Authority shall be entitled to withdraw from said trust fund from time to time so much as may then be in excess of twice such aggregate amount. Said trust fund shall consist of cash or securities readily convertible into cash constituting legal investments for trust funds under the laws of this State. Said trust fund shall be held solely to secure and may be applied to the payment of just compensation for the land or other property described in such declaration of taking.

Upon the filing of the said declaration as aforesaid and the deposit with the Clerk of the Superior Court of the amount of the estimated compensation stated in said declaration, the Authority, without other process or proceeding, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the action for fixing compensation or any other proceeding relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the Authority for the purpose or purposes for which the Authority is authorized by law to acquire or condemn such land or other property or interest therein.

The Authority shall cause notice of the filing of said declaration and the making of said deposit to be served, as the court shall prescribe, upon each party to the action for condemnation, but not until after the filing of the declaration and the making of the deposit. Upon the application of any party in interest and after notice to other parties in interest, including the Authority, the court may direct that the money deposited with the clerk of the court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be adjudged to be due him in the action for condemnation; provided, that each such person shall have filed with the clerk of the court a consent in writing that, in the event the amount adjudged to be due him in the condemnation action shall be less than the amount deposited, the court, after notice as herein provided and hearing, may determine his liability, if any, for the return of such difference or any part thereof and enter judgment therefor. If the amount adjudged to be due him shall exceed the amount so deposited, he shall be entitled to recover from the Authority the excess with interest at the rate of six per centum (6%) per annum thereon from the date of making the deposit. If the amount adjudged to be due him shall be less than the amount so deposited, the clerk of the court shall return the difference between such amounts unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, after such notice as it shall prescribe and an opportunity to be heard, shall enter judgment in favor of the Authority for such difference against the party or parties liable for the return thereof.

L.1950, c. 255, p. 880, s. 16. Amended by L.1953, c. 49, p. 861, s. 24.



Section 52:18A-66 - Bonds

52:18A-66. Bonds
(a) The Authority shall have the power is hereby authorized from time to time to issue its negotiable bonds for any of its corporate purposes and, whenever it deems refunding expedient to refund any bonds issued by it by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and may issue bonds partially to refund bonds then outstanding and partially for any other of its corporate purposes. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed, or may be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded, including interest thereon and any redemption premium payable thereon.

(b) Except as may be otherwise expressly provided by the Authority, every issue of bonds shall be general obligations payable out of any moneys or revenues of the Authority, subject only to any agreements with the holders of particular bonds pledging any particular moneys or revenues.

(c) Whether or not bonds issued by the Authority are of such form and character as to be negotiable instruments, such bonds shall be fully negotiable within the meaning and for all the purposes of the Negotiable Instruments Law subject only to any provisions of the bonds for registration.

(d) The Authority may issue temporary or interim bonds, pending the preparation of definitive bonds, exchangeable for definitive bonds.

(e) Bonds shall be authorized by resolution of the Authority and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates not exceeding six per centum (6%) per annum, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption with or without premium as such resolution or resolutions may provide. Bonds may be sold at public or private sale, for such price or prices as the Authority shall determine.

(f) Any resolution of the Authority authorizing the issuance of bonds may appoint a trustee or trustees, a paying agent or paying agents, or such other fiduciaries as such resolution may provide. Any trustee, paying agent and other fiduciary so appointed may be any trust company or bank having the powers of a trust company within or without the State.

(g) In order to secure the payment of its bonds, the Authority shall have power in the resolution authorizing the issuance of the bonds (which shall constitute a contract with the bondholders);

(i) to pledge all or any part of its rents or revenues to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of bonds;

(ii) to covenant against pledging all or any part of its rents or revenues, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien or such rents, revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any project or any part thereof, or any property of any kind;

(iii) to covenant as to the bonds to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application and disposition of the proceeds thereof, and to covenant as to the issuance of additional bonds or as to limitations on the issuance of additional bonds and on the incurring of other debts by it;

(iv) to covenant as to the payment of the principal of or interest on the bonds, or any other obligations, as to the sources and methods of such payment, as to the rank or priority of any such bonds or obligations with respect to any lien or security or as to the acceleration of the maturity of any such bonds or obligations;

(v) to provide for the replacement of lost, destroyed or mutilated bonds;

(vi) to covenant against extending the time for the payment of bonds or interest thereon;

(vii) to covenant as to the redemption of bonds and to provide for the redemption premiums and other terms and conditions thereof;

(viii) to covenant as to the rates of rents and other charges to be established and charged, the amount to be raised each year or other period of time by rents or other revenues and as to the use and disposition to be made thereof; to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds, reserves or other purposes and to covenant as to the use and disposition of the moneys held in such funds;

(ix) to establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(x) to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(xi) to provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation; to prescribe the events of default and the terms and conditions upon which any or all of the bonds shall become or may be declared due and payable before maturity and the terms and conditions upon which any such declaration and its consequences may be waived;

(xii) to vest in a trustee or trustees such property, rights, powers and duties in trust for the bondholders, as the Authority may determine, which may include any or all of the rights, powers and duties of the statutory trustee appointed by the holders of bonds pursuant to paragraph (b) of the next following section of this act; to limit or abrogate the rights of the holders of such bonds to appoint such statutory trustee, or to limit the rights, duties and powers of such statutory trustee;

(xiii) to limit the rights of the bondholders to enforce any pledge or covenant securing the bonds; and

(xiv) to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; and to make such covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure the bonds or which, in the absolute discretion of the Authority, will tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein;

(h) Any pledge of rents or other revenues or other moneys made by the Authority shall be valid and binding from the time when the pledge is made; the rents or other revenues or other moneys so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need by filed or recorded except in the records of the Authority.

(i) Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this act.

(j) The Authority shall not have power to mortgage real property.

(k) Moneys of the Authority or moneys held in pledge or otherwise for the payment of bonds or in any way to secure bonds and deposits of such moneys may be secured in such manner as the Authority may require and all banks and trust companies are authorized to give such security therefor.

(l) Neither the members of the Authority nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(m) The Authority shall have the power to purchase bonds out of any funds available therefor. The Authority may hold, cancel or resell such bonds subject to and in accordance with agreements with bondholders.

L.1950, c. 255, p. 884, s. 17.



Section 52:18A-67 - Remedies And Statutory Trustees

52:18A-67. Remedies and statutory trustees
(a) The provisions of this section shall be applicable to an issue of bonds authorized or issued by the Authority only if the resolution of the Authority authorizing or providing for the issuance of such bonds shall provide in substance that the holders of the bonds of such issue shall be entitled to the benefits and be subject to the provisions of this section.

(b) In the event that there shall be a default in the payment of principal of or interest on any bonds of such issue after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the Authority shall fail or refuse to comply with the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract or covenant with or for the benefit of the holders of any of such bonds, and such failure or refusal shall continue for a period of thirty days after written notice by any holder of bonds of such issue or by a trustee for bondholders to the Authority of its existence and nature, the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such issue then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a statutory trustee to represent the holders of the bonds of such issue for the purposes provided in this section.

(c) Such statutory trustee may and upon written request of the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such issue then outstanding shall, in his or its own name:

(i) by civil action in lieu of prerogative writ or by any other civil action or suit, enforce all rights of the holders of such bonds, including the right to require the Authority to charge and collect rents and other revenues adequate to carry out any contract as to, or pledge of, such rents and revenues, and to require the Authority to carry out and perform the terms of any contract or covenant with or for the benefit of the holders of such bonds or its duties under this act;

(ii) bring action or suit upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(iii) by action or suit require the Authority to account as if it were the trustee of an express trust for the holders of such bonds;

(iv) by action or suit enjoin any acts or things which may be unlawful or in violation of the covenants of the Authority or the rights of the holders of such bonds; or

(v) declare all such bonds due and payable, whether or not in advance of maturity, upon thirty days' prior notice in writing to the Authority and if all defaults shall be made good, then with the consent of the holders of twenty-five per centum (25%) of the principal amount of such bonds then outstanding, to annual such declaration and its consequences.

(d) Before declaring the principal of all such bonds due and payable the trustee shall first give thirty days' notice in writing to the Authority.

(e) Any such trustee, whether or not the issue of bonds represented by such trustee has been declared due and payable, shall be entitled as of right to the appointment of a receiver of any part or parts of the project the rents or other revenues of which are pledged for the security of the bonds of such issue and such receiver may enter and take possession of such part or parts of the project and subject to any pledge or agreement with bondholders shall take possession of all moneys and other property derived from or applicable to the construction, operation, maintenance and reconstruction of such part or parts of the project and proceed with any construction thereon which the Authority is under obligation to do and to operate, maintain and reconstruct such part or parts of the project and collect and receive all rents and other revenues thereafter arising therefrom subject to any pledge thereof or agreement with bondholders relating thereto and perform the public duties and carry out the agreements and obligations of the Authority under the direction of the court. In any suit, action or proceeding by the trustee the fees, counsel fees and expenses of the trustee and of the receiver, if any, shall constitute taxable disbursements and all costs and disbursements allowed by the court shall be a first charge on any rents and other revenues derived from such project.

(f) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders in the enforcement and protection of their rights.

L.1950, c. 255, p. 889, s. 18.



Section 52:18A-68 - Credit Of State And Political Subdivisions Not Pledged

52:18A-68. Credit of State and political subdivisions not pledged
Bonds under the provisions of this act shall not be deemed to constitute a debt or liability of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision. All such bonds shall contain on the face thereof a statement to the effect that neither the State nor any political subdivision thereof is pledged to pay the same or the interest thereon and that neither the faith and credit nor the taxing power of the State, or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds.

L.1950, c. 255, p. 891, s. 19.



Section 52:18A-69 - Agreement Of State

52:18A-69. Agreement of State
The State of New Jersey does pledge to and agree with the holders of the bonds issued pursuant to authority contained in this act, that the State will not limit or restrict the rights hereby vested in the Authority to maintain, construct, reconstruct and operate any project as defined in this act or to establish and collect such rents, fees, receipts or other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds authorized by this act or in any way impair the rights or remedies of the holders of such bonds until the bonds, together with interest thereon, are fully paid and discharged.

L.1950, c. 255, p. 892, s. 20.



Section 52:18A-70 - Exemption From Taxation

52:18A-70. Exemption from taxation
The exercise of the powers granted by this act will be in all respects for the benefit of the people of the State, and as the operation and maintenance of projects by the Authority will constitute the performance of a governmental function, the Authority shall not be required to pay any taxes or assessments upon any project acquired or used by the Authority under the provisions of this act or upon the income therefrom, and any project and any property acquired or used by the Authority under the provisions of this act and the income therefrom, and the bonds issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall be exempt from taxation.

L.1950, c. 255, p. 892, s. 21.



Section 52:18A-71 - Bonds Eligible For Investment

52:18A-71. Bonds eligible for investment
Bonds issued by the Authority under the provisions of this act are hereby made securities in which the State and all political subdivisions of this State, their officers, boards, commissions, departments or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control; and said bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officers or agency of the State for any purpose for which the deposit or bonds or other obligations of the State is now or may hereafter be authorized by law.

L.1950, c. 255, p. 893, s. 22.



Section 52:18A-72 - Annual Report

52:18A-72. Annual report
On or before the twenty-eighth day of February in each year, the Authority shall make an annual report of its activities for the preceding calendar year to the Governor and the Legislature. Each such report shall set forth a complete operating and financial statement covering the Authority's operations during the year. The Authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants.

L.1950, c. 255, p. 893, s. 23.



Section 52:18A-73 - Interested Members, Agents Or Employees

52:18A-73. Interested members, agents or employees
Any member, agent or employee of the Authority who is interested, either directly or indirectly, in any contract of another with the Authority, or in the sale of any property, either real or personal, to the Authority, shall be guilty of a misdemeanor and punished by fine of not more than one thousand dollars ($1,000.00) or by imprisonment for not more than one year, or both.

L.1950, c. 255, p. 893, s. 24.



Section 52:18A-74 - Additional Method

52:18A-74. Additional method
The foregoing sections of this act shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or refunding bonds under the provisions of this act need not comply with the requirements of any other law applicable to the issuance of bonds.

L.1950, c. 255, p. 894, s. 25.



Section 52:18A-75 - Act Liberally Construed

52:18A-75. Act liberally construed
This act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect the purposes thereof.

L.1950, c. 255, p. 894, s. 26.



Section 52:18A-76 - Severability

52:18A-76. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

L.1950, c. 255, p. 894, s. 27.



Section 52:18A-77 - Inconsistent Laws Inapplicable

52:18A-77. Inconsistent laws inapplicable
The powers granted to the Authority by this act may be exercised without regard or reference to any department or agency of the State. All other general or special laws, or parts thereof, inconsistent with this act are hereby declared to be inapplicable to the provisions of this act.

L.1950, c. 255, p. 894, s. 28.



Section 52:18A-78 - Short Title

52:18A-78. Short title
This act shall be known as, and may be cited as, the "State Building Authority Act of 1950."

L.1950, c. 255, p. 894, s. 29. Amended by L.1952, c. 224, p. 764, s. 9.



Section 52:18A-78.1 - Short Title

52:18A-78.1. Short title
This act shall be known and may be cited as the "New Jersey Building Authority Act."

L.1981, c. 120, s. 1, eff. April 16, 1981.



Section 52:18A-78.2 - Definitions

52:18A-78.2. Definitions
2. As used in this act, unless the context clearly indicates otherwise:

a. "Authority" means the New Jersey Building Authority created under this act.

b. "Bonds" means bonds issued by the authority pursuant to this act.



c. "Building" includes any portion thereof, such as an apartment created under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.) or a unit created under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

d. "Local governmental agency" means any municipality, county, school district, or any agency, department or instrumentality of any of the foregoing, or any other public body having local or regional jurisdiction or powers and not constituting a State agency.

e. "Notes" means notes issued by the authority pursuant to this act.



f. "Project" means any building or buildings, including related structures, parking facilities, improvements, real and personal property or any interest therein, including lands under water, space rights and air rights, and other appurtenances and facilities necessary or convenient to the use or operation of the building or buildings, acquired, owned, constructed, reconstructed, extended, rehabilitated , renovated, preserved or improved by the authority for the purposes set forth in section 8 of P.L.1992, c.174 (C.52:18A-78.5a).

g. "State agency" means the Executive, Legislative or Judicial branch of the State Government or any officer, department, board, commission, bureau, division, public authority or corporation, agency or instrumentality of the State.

h. "Historic public building" means a building that is owned by a governmental agency and that is on or eligible for State or National Registers of Historic Places.

L.1981,c.120,s.2; amended 1983,c.138,s.1; 1992,c.174,s.1.



Section 52:18A-78.3 - Findings, Declarations

52:18A-78.3. Findings, declarations
3. The Legislature finds and declares the following:



a. That for many years the functions of the State Government have grown and that during this period of rapid expansion no definite program has been adopted for the housing and carrying out of the operations of the many State agencies.

b. That many State agencies have their offices in privately owned or inadequate State owned buildings and that these buildings are inadequate to meet the needs of these State agencies and the needs of the people of the State.

c. That it is to the economic benefit and general welfare of the citizens of the State to provide sufficient office space and related facilities for these State agencies and thus provide for a more efficient and economic operation of State Government.

d. That projects for the construction of correctional facilities are required because of a critical public need and a legal constraint.

e. That in order to provide for office space and related facilities at a cost that these State agencies can afford, it is necessary to create and establish a building authority for the purposes of constructing, operating, selling and leasing office buildings and related facilities to meet the needs of State agencies.

f. It is necessary and in the public interest that this building authority have the necessary funds to provide for predevelopment cost, temporary financing, land development expenses, construction and operation of office buildings and related facilities for the use of, and sale or rental to, State agencies.

g. That the renovation and preservation of historic public buildings contribute to the preservation of the State's heritage, the promotion of the cultural life of our people, and the development and redevelopment of our municipalities.

h. For these purposes, there should be created a corporate governmental agency to be known as the "New Jersey Building Authority" which, through issuance of bonds and notes to the private, investing public may provide or obtain the capital resources necessary to acquire, construct, reconstruct, rehabilitate, renovate, preserve or improve these office buildings and related facilities necessary or convenient to the operation of any State agency, or historic public buildings, as the case may be.

i. That the acquisition, construction, reconstruction, rehabilitation, renovation, preservation or improvement of these office buildings and related facilities necessary or convenient to the operation of any State agency, and historic public buildings are public uses and public purposes for which public money may be loaned and private property may be acquired and tax exemptions granted, and that the powers and duties of the New Jersey Building Authority as set forth in this act are necessary and proper for the purpose of achieving the ends here recited.

j. That the construction, reconstruction, rehabilitation, renovation, preservation and improvement activities of the authority will provide a much needed stimulus for the construction industry, and related industries and professions, particularly in urban areas.

k. That the highest priority for the New Jersey Building Authority shall be the renovation and preservation of the following facilities in the State Capital: the State House, the Old Barracks, the War Memorial, the Kelsey Building, and the townhouses adjacent to the Kelsey Building.

L.1981,c.120,s.3; amended 1983,c.138,s.2; 1992,c.174,s.2.



Section 52:18A-78.4 - New Jersey Building Authority; Establishment; Membership; Appointment; Term; Removal; Oath Of Office; Organization; Quorum; Bond; Reimbursement Of Expenses; Dissolution; Veto Of Action By Governor

52:18A-78.4. New Jersey building authority; establishment; membership; appointment; term; removal; oath of office; organization; quorum; bond; reimbursement of expenses; dissolution; veto of action by Governor
a. There is established in the Department of the Treasury a public body corporate and politic, with corporate succession, to be known as the "New Jersey Building Authority." The authority is constituted an instrumentality of the State exercising public and essential governmental functions, and the exercise by the authority thereof of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

b. The membership of the authority shall consist of 12 directors as follows: the State Treasurer, the Comptroller of the Treasury, the Chairman of the Commission on Capital Budgeting and Planning who shall be members ex officio; two persons appointed by the Governor upon the recommendation of the President of the Senate and two persons appointed by the Governor upon the recommendation of the Speaker of the General Assembly, of whom no more than one of each group of two shall be of the same political party, and who shall serve during the 2-year legislative term in which they are appointed and until their successors shall have been appointed and qualified; and five directors appointed by the Governor with the advice and consent of the Senate for terms of 4 years no more than three of whom shall be of the same political party. The directors of the authority first appointed by the Governor shall serve for terms of 1 year, 2 years, 3 years and two for 4 years, respectively, and thereafter directors shall be appointed by the Governor for terms of 4 years. Each such director shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A director shall be eligible for reappointment. Any vacancy on the board of directors occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c. Each director appointed by the Governor, except those appointed upon recommendation of the President of the Senate and Speaker of the General Assembly, may be removed from office by the Governor for cause, after a public hearing, and may be suspended by the Governor pending the completion of the hearing. Each director before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of the oaths shall be filed in the office of the Secretary of State.

d. The authority shall not be deemed to be constituted and shall not take action or adopt motions or resolutions until all original authorized members shall have been appointed and qualified in the manner provided in this section. A chairman shall be appointed by the Governor with the advice and consent of the Senate from the directors of the authority other than the ex officio directors, and the directors of the authority shall annually elect one of their number as vice chairman thereof. The directors shall elect a secretary and a treasurer who need not be directors, and the same person may be elected to serve both as secretary and treasurer. The powers of the authority shall be vested in the directors thereof in office from time to time and seven directors of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of at least seven directors of the authority. No vacancy on the board of directors of the authority shall impair the right of a quorum of the directors to exercise all the powers and perform all the duties of the authority.

e. Each director and the treasurer of the authority shall execute a bond to be conditioned upon the faithful performance of the duties of the director or treasurer, as the case may be, in such form and amount as may be prescribed by the Comptroller of the Treasury. Bonds shall be filed in the office of the Secretary of State. At all times thereafter, the directors and treasurer of the authority shall maintain these bonds in full effect. All costs of the bonds shall be borne by the authority.

f. The directors of the authority shall serve without compensation, but the authority shall reimburse its directors for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment or any benefits or emoluments thereof by reason of his acceptance of the office of ex officio director of the authority or his services therein.

g. The State Treasurer and the Comptroller of the Treasury of the State, as ex officio directors of the authority, may each designate an officer or employee of the Department of the Treasury to represent him at meetings of the authority, and the Chairman of the Commission on Capital Budgeting and Planning, as ex officio director of the authority, may designate a member or the executive director of the Commission on Capital Budgeting and Planning to represent him at meetings of the authority. Each designee may lawfully vote and otherwise act on behalf of the director for whom he constitutes the designee. The designation shall be in writing delivered to the authority and shall continue in effect until revoked or amended in writing delivered to the authority.

h. The authority may be dissolved by act of the Legislature on condition that the authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of these debts or obligations. Upon any dissolution of the authority all property, funds and assets thereof shall be vested in the State. In addition, subject to any property rights of a person, firm, partnership or corporation resulting from the sale or leasing of a project by the authority to the person, firm, partnership or corporation, any project shall be vested in the State upon the payment or retirement of all debts or obligations for the project or upon the assumption by the State of liability for any outstanding debts or obligations for the project.

i. A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor and the presiding officers of both houses of the Legislature. No action taken at any meeting by the authority shall have effect until 15 days after a copy of the minutes has been so delivered unless during the 15-day period the Governor shall approve the same in which case the action shall become effective upon the approval. If, in the 15-day period, the Governor returns the copy of the minutes with veto of any action taken by the authority or any member thereof at that meeting, the action shall be of no effect. The powers conferred in this subsection upon the Governor shall be exercised with due regard for the rights of the holders of bonds and notes of the authority at any time outstanding; and nothing in, or done pursuant to, this subsection shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or notes or for the benefit, protection or security of the holders thereof.

L.1981, c. 120, s. 4, eff. April 16, 1981. Amended by L.1983, c. 138, s. 3, eff. April 14, 1983.



Section 52:18A-78.5 - Powers Of Authority

52:18A-78.5. Powers of authority
5. Except as otherwise limited by this act, the authority shall have power:

a. To make and alter bylaws for its organization and internal management and, subject to agreements with noteholders and bondholders, to make rules and regulations with respect to its projects, operations, properties and facilities.

b. To adopt an official seal and alter the same at pleasure.



c. To sue and be sued.



d. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the exercise of its powers under this act.

e. To enter into agreements or other transactions with and accept grants and the cooperation of the United States or any agency thereof or any State agency in furtherance of the purposes of this act, including but not limited to the development, maintenance, operation and financing of any project and to do any and all things necessary in order to avail itself of this aid and cooperation.

f. To receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this act subject to such conditions upon which this aid and these contributions may be made, including but not limited to, gifts or grants from any department or agency of the United States or any State agency for any purpose consistent with this act.

g. To acquire, own, hold, sell, assign, exchange, lease, mortgage or otherwise dispose of real and personal property or any interest therein in the exercise of its powers and the performance of its duties under this act.

h. To appoint an executive director and such other officers, employees and agents as it may require for the performance of its duties, and to fix their compensation, promote and discharge them, all without regard to the provisions of Title 11 of the Revised Statutes.

i. To acquire, construct, reconstruct, rehabilitate, renovate, preserve, improve, alter or repair or provide for the construction, reconstruction, improvement, alteration or repair of any project and let, award and enter into construction contracts, purchase orders and other contracts with respect thereto in such manner as the authority shall determine.

j. To arrange or contract with a county or municipality for the planning, replanning, opening, grading or closing of streets, roads, roadways, alleys or other places, or for the furnishing of facilities or for the acquisition by a county or municipality of property or property rights or for the furnishing of property or services, in connection with a project.

k. To sell, lease, assign, transfer, convey, exchange, mortgage or otherwise dispose of or encumber any project or other property no longer needed to carry out the public purposes of the authority and, in the case of the sale of any project or property, to accept a purchase money mortgage in connection therewith; and to lease, repurchase or otherwise acquire and hold any project or property which the authority has theretofore sold, leased or otherwise conveyed, transferred or disposed of.

l. To grant options to purchase any project or to renew any leases entered into by it in connection with any of its projects, on such terms and conditions as it deems advisable.

m. To acquire by purchase, lease or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain, except with respect to lands owned by the State or any public lands reserved for recreation and conservation purposes, any land and other property, including railroad lands and land under water, which it may determine is reasonably necessary for any of its projects or for the relocation or reconstruction of any highway by the authority and any and all rights, title and interest in that land and other property, including public lands, highways or parkways, owned by or in which a State agency or local governmental agency has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon or the benefit of restrictions upon, abutting property to preserve and protect any project.

n. To prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any project, and from time to time to modify these plans, specifications, designs or estimates.

o. To sell, lease, rent, sublease or otherwise dispose of any project or any space embraced in any project to any State agency or to any person, firm, partnership or corporation for sale, leasing, rental or subleasing to any State agency, and, where applicable, to establish and revise the purchase price, rents or other charges therefor; provided, however, that the incurrence of any liabilities by a State agency under any agreement entered into with the authority pursuant to the aforesaid authorization, including, without limitation, the payment of any and all rentals or other amounts required to be paid by the agency thereunder, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for that purpose and approval by the presiding officers, or such other officers as may be provided by law, of both houses of any such lease.

p. To sell, lease, rent, sublease or otherwise dispose of, to any person, firm, partnership or corporation, any surplus space in any project over and above that sold, leased, rented, subleased or otherwise disposed of to State agencies and to establish and revise the purchase price, rents or charges therefor.

q. To approve of the selection of any tenant not a State agency under a lease or sublease agreement for the use or occupation of any portion of a building in which a project is located.

r. To manage or operate any project or real or personal property related thereto whether owned or leased by the authority or any State agency or any person, firm, partnership or corporation, and to enter into agreements with any State agency, or any local governmental agency, or with any person, firm, association, partnership or corporation, either public or private, for the purpose of causing any project or related property to be managed.

s. To provide advisory, consultative, training and educational services, technical assistance and advice to any person, firm, association, partnership or corporation, either public or private, in order to carry out the purposes of this act.

t. Subject to the provisions of any contract with noteholders or bondholders to consent to any modification, amendment or revision of any kind of any contract, lease or agreement of any kind to which the authority is a party.

u. To determine, after holding a public hearing in the municipality in which the project is to be located, except as otherwise provided in section 6 of this act, the location, type and character of the project or any part thereof and all other matters in connection with all or any part of the project, notwithstanding any land use plan, zoning regulation, building code or similar regulation heretofore or hereafter adopted by any municipality, county, public body corporate and politic, or any other political subdivision of the State.

v. To borrow money and to issue its bonds and notes and to secure the same and provide for the rights of the holders thereof as provided in this act.

w. Subject to any agreement with bondholders or noteholders, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds or notes, in those obligations, securities and other investments as the authority shall deem prudent.

x. To procure insurance against any loss in connection with its property and other assets and operations in such amounts and from such insurers as it deems desirable.

y. To engage the services of architects, engineers, attorneys, accountants, building contractors, urban planners, landscape architects and financial experts and such other advisors, consultants and agents as may be necessary in its judgment and to fix their compensation.

z. To do any act necessary or convenient to the exercise of the foregoing powers or reasonably implied therefrom.

L.1981,c.120,s.5; amended 1983,c.138,s.4; 1992,c.174,s.10.



Section 52:18A-78.5A - Purposes For Authority Projects

52:18A-78.5a. Purposes for authority projects
8. a. The projects of the authority shall be undertaken for the following purposes:

(1) The creation, reconstruction, extension, rehabilitation, renovation, preservation or improvement of office space and related facilities necessary for the conduct of official business by State agencies, including storage and warehouse facilities, motor vehicle inspection stations, testing and research laboratories;

(2) The acquisition, construction, reconstruction, rehabilitation, renovation, preservation, or improvement of State correctional facilities, except in State parks and forests and land devoted to recreation and conservation purposes under the jurisdiction of the Department of Environmental Protection and Energy pursuant to P.L.1983, c.324 (C.13:1L-1 et al.); and

(3) The renovation or preservation of historic public buildings.



b. (1) For the purposes of paragraph (1) of subsection a. of this section, the authority shall make every effort to preserve historically significant buildings as office space and related facilities, in addition to creating new office space and related facilities.

(2) For purposes of paragraph (2) of subsection a. of this section with respect to buildings located in the State Capital, the authority shall be exempt from compliance with any of the provisions of P.L.1987, c.58 (C.52:9Q-9 et seq.).

L.1992,c.174,s.8.



Section 52:18A-78.5B - Permitted Project, Certain

52:18A-78.5b. Permitted project, certain
11. The renovation or rehabilitation of shelving in the State Library for the Blind and Handicapped is a project the purpose of which is included among those the New Jersey Building Authority may undertake pursuant to section 8 of P.L.1992, c.174 (C.52:18A-78.5a).

L.1992,c.174,s.11.



Section 52:18A-78.5C - Application For Financing Local Historic Projects

52:18A-78.5c. Application for financing local historic projects
9. a. A local governmental agency may apply to the authority for financing of the renovation or preservation of a historic public building. The application shall be of such form and contents as shall be prescribed by regulation of the authority, promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The contents shall include, but not be limited to documentation of the inability of the local governmental agency to secure financing for the project from the Economic Development Authority, a local or county improvement authority, the Historic Trust, and other funding sources available for historic renovation and preservation.

b. In the case of projects which are not State office buildings, the Commission on Capital Budgeting and Planning need not determine whether the project meets the needs of State agencies pursuant to subsection b. of section 6 of P.L.1981, c.120 (C.52:18A-78.6).

c. The amount, terms and conditions for financing projects approved pursuant to this section shall be determined by the authority.

L.1992,c.174,s.9.



Section 52:18A-78.6 - Project Report; Review

52:18A-78.6. Project report; review
6. Prior to the acquisition or construction of any project, or any reconstruction, rehabilitation, repair, renovation, preservation, or improvement of a project, the cost of which undertaking is estimated to exceed $100,000.00 the authority shall, except as otherwise provided in subsection d. of section 9 of P.L.1992, c.174 (C.52:18A-78.5c):

a. Prepare a project report which shall describe the nature and scope of the project, including but not limited to its location, size, cost, and purpose, a list of all entities which will occupy the project and the amount of space each will occupy, the anticipated annual State appropriation for lease agreements, the total State appropriations necessary in each year until the total indebtedness attributable to the project is paid or retired and a statement of anticipated annual receipts and expenditures for the project;

b. Submit the project report to the Commission on Capital Budgeting and Planning for its review and its findings as to whether the project is necessary and convenient to meet the needs of the State agencies which are to utilize the project, whether the project is consistent with the State Capital Improvement Plan, and whether it meets the criteria otherwise established by the Commission for its approval of State capital projects;

c. Conduct a public hearing in the municipality in which the project is to be located as provided in section 7 of this act, and make all responses required by that section; except that this requirement shall not apply in the case of the reconstruction, rehabilitation, renovation, preservation, repair or improvement of an existing building or facility owned by the State and which will continue to be used for substantially the same purpose after completion of the project, nor shall it apply to a project which qualifies as a State investment project under section 4 of P.L.1983, c.139 (C.40:55C-46a);

d. Submit to the Legislature the project report, the findings of the Commission on Capital Budgeting and Planning, the transcript of the public hearing, and all responses required by section 7 of this act;

e. Submit to the Legislature documentation that:



(1) Plans and specifications for the project assure, or will assure adequate light, air, sanitation, and fire protection;

(2) There is a feasible method for the relocation of families and individuals displaced from the project area into decent, safe and sanitary dwellings in accordance with the provisions of the "Relocation Assistance Act of 1967," P.L.1967, c.79 (C.52:31B-1 et seq.) and the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.), whichever is applicable;

(3) Plans and specifications for the project assure that the project will comply with all applicable standards and requirements prescribed by State and federal law which promote the public health, protect the environment or promote the conservation of energy, and that, where practicable and appropriate, consideration shall be given to the generation or cogeneration of electrical power on the project site or in conjunction with other facilities;

(4) Plans and specifications for the project assure that it will comply with the requirements of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.);

(5) The location of the project is consistent with the State's urban policy of concentrating public investments in distressed urban centers and assisting in the revitalization of the older municipalities, except for a project intended to serve a region which contains no such urban center.

For the purposes of this section "cost" means, in addition to the usual connotations thereof, the cost of acquisition, construction, reconstruction, rehabilitation, repair, improvement and operation of all or any part of a project, and includes, but is not limited to, the cost or fair market value of construction, machinery and equipment, property rights, easements, privileges, agreements, franchises, utility extensions, disposal facilities, access roads and site development deemed by the authority to be necessary or useful and convenient therewith, discount on bonds, cost of issuance of bonds, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates and advice, organization, administrative, insurance, operating and other expenses of the authority or any person prior to and during any acquisition or construction, reconstruction, rehabilitation, repair or improvement, and all other expenses as may be necessary or incident to the financing, acquisition, construction, rehabilitation, repair or improvement and completion of the project or part thereof, and also provision for reserves for payment or security of, principal of, or interest on, the bonds during any such undertaking.

L.1981,c.120,s.6; amended 1981,c.528,s.1; 1983,c.138,s.5; 1992,c.174,s.3.



Section 52:18A-78.7 - Public Hearing; Notice; Records; Objection By Local Government; Response

52:18A-78.7. Public hearing; notice; records; objection by local government; response
a. The authority shall conduct a public hearing on each project within the municipality in which the project is to be located. The authority shall cause notice of the hearing to be published in at least two newspapers of general circulation within the municipality at least 15 days prior to the date of the hearing and shall also file the notice at least 15 days prior to the date of the hearing with the governing body of the county and municipality in which the project is to be located.

The notice shall summarize the project and specify where and how additional information may be obtained.

b. All testimony presented at the hearing and all material submitted to the authority within 15 days following the hearing shall be included in a hearing record to be prepared and made available to the public by the authority.

c. The governing body of the county or municipality in receipt of the notice prescribed in this section may file with the authority, within 15 days following the hearing, a written objection to the project, stating in detail the nature of the objection.

d. The authority shall respond in writing to any objection filed pursuant to this section, including specific responses to the data, views, and arguments contained in the objection.

L.1981, c. 120, s. 7, eff. April 16, 1981.



Section 52:18A-78.8 - Submission To Legislature; Approval By Concurrent Resolution

52:18A-78.8. Submission to legislature; approval by concurrent resolution
a. The authority shall make the submission to the Legislature required by section 6 of this act to the President of the Senate and the Speaker of the General Assembly on a day when both houses are meeting. The President and the Speaker shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively.

b. Unless the project as described in the submission is approved by adoption of a concurrent resolution to this effect by the affirmative vote of a majority of the authorized membership of both houses within the time period prescribed in this subsection, the project shall be deemed disapproved and the authority shall not undertake the project. The President and the Speaker shall cause a concurrent resolution of approval of the project to be placed before the members of the respective houses for a recorded vote within the time period. The time period shall commence on the day of submission and expire on the forty-fifth day after submission or for a house not meeting on the forty-fifth day, on the next meeting day of that house.

L.1981, c. 120, s. 8, eff. April 16, 1981.



Section 52:18A-78.9 - Leases For Space In Project; Written Approval By Legislature Prior To Execution

52:18A-78.9. Leases for space in project; written approval by legislature prior to execution
a. No lease agreement entered into for space in any project shall be executed without prior written approval of the presiding officers, or such other officers as may be provided by law, of both houses of the Legislature.

b. The authority shall submit the following to the presiding officers, or other officers as provided by law, where the lease agreement is a part of a sale by the authority to a person, firm, partnership or corporation for lease, rental or sublease to a State agency:

(1) A statement setting forth the terms and conditions of the sale and lease, rental or sublease;

(2) A statement from the Attorney General that the obligations of the State or authority in the lease, sublease or sales agreement are not in conflict with any applicable State or federal law or regulations; and

(3) A certification from the State Treasurer that on the basis of a comparison of costs and an analysis of the financing, which shall also be submitted, the sale and lease, rental or sublease is more advantageous to the State than the ownership of a project by the authority for lease, rental or sublease to State agencies, under the conditions and assumptions prevailing at the time of certification.

L.1981, c. 120, s. 9, eff. April 16, 1981. Amended by L.1983, c. 138, s. 6, eff. April 14, 1983.



Section 52:18A-78.9A - Lease Or Sublease Agreement; Approval By Authority

52:18A-78.9a. Lease or sublease agreement; approval by authority
A lease or sublease agreement for the use or occupation of any portion of a building in which a project is located shall include a provision that any tenant thereof shall be subject to the approval of the authority, but that the approval shall not be unreasonably withheld.

L.1983, c. 138, s. 12, eff. April 14, 1983.



Section 52:18A-78.10 - Municipalities; Limitations On Powers; Provision Of Services; Contractual Agreements With Local Governmental Agencies

52:18A-78.10. Municipalities; limitations on powers; provision of services; contractual agreements with local governmental agencies
a. No municipality shall modify or change the drawings, plans or specifications for the construction, reconstruction, rehabilitation, alteration or improvement of any project of the authority, or the construction, plumbing, heating, lighting or other mechanical branch of work necessary to complete the work in question, nor to require that any person, firm or corporation employed on any such work shall perform the work in any other or different manner than that provided by the drawings, plans and specifications, nor to require that any person, firm or corporation obtain any other or additional authority, approval, permit or certificate from the municipality in relation to the work being done, and the doing of the work by any person, firm or corporation in accordance with the terms of the drawings, plans, specifications or contracts shall not subject the person, firm or corporation to any liability or penalty, civil or criminal, other than as may be stated in the contracts or incidental to the proper enforcement thereof; nor shall any municipality require the authority or any State agency which leases or purchases the project, or any person, firm, partnership or corporation which leases or purchases the project for lease or purchase to a State agency, to obtain any other or additional authority, approval, permit, certificate or certificate of occupancy from the municipality as a condition of owning, using, maintaining, operating or occupying any project acquired, constructed, reconstructed, rehabilitated, altered or improved by the authority or by any subsidiary thereof. The foregoing provisions shall not preclude any municipality from exercising the right of inspection for the purpose of requiring compliance by any project with local requirements for operation and maintenance, affecting the health, safety and welfare of the occupants thereof, provided that the compliance does not require changes, modifications or additions to the original construction of the project.

b. Each municipality in which any project of the authority is located shall provide for the project, whether then owned by the authority, any subsidiary, any State agency or any person, firm, partnership or corporation, police, fire, sanitation, health protection and other municipal services of the same character and to the same extent as those provided for other residents of the municipality.

c. In carrying out any project, the authority may enter into contractual agreements with local governmental agencies with respect to the furnishing of any community, municipal or public facilities or services necessary or desirable for the project, and any local governmental agency may enter into these contractual agreements with the authority and do all things necessary to carry out its obligations under the same.

L.1981, c. 120, s. 10, eff. April 16, 1981. Amended by L.1983, c. 138, s. 7, eff. April 14, 1983.



Section 52:18A-78.11 - Adoption Of Standing Rules, Procedures For Contracts By Authority.

52:18A-78.11 Adoption of standing rules, procedures for contracts by authority.

11. a. The authority, in the exercise of its authority to make and enter into contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, shall adopt standing rules and procedures providing that no contract on behalf of the authority shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, where the sum to be expended exceeds the sum of $7,500.00 unless the authority shall first publicly advertise for bids therefor, and shall award the contract to the lowest responsible bidder. Advertising shall not be required where the contract to be entered into is one for the furnishing or performing of services of a professional nature or for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utilities and tariffs and schedules of the charges made, charged, or exacted by the public utility for any products to be supplied or services to be rendered are filed with the board. This section shall not prevent the authority from having any work done by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires, or the exigency of the accomplishment of the projects will not allow advertisement. In that case, the board of directors of the authority shall, by resolution, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be so expended.

b. (1) In undertaking any project where the cost of construction, reconstruction, rehabilitation or improvement will exceed $25,000.00, the authority shall be subject to the rules and regulations of the Division of Building and Construction concerning procedural requirements for the making, negotiating or awarding of purchases, contracts or agreements; and the authority, with the assistance of the division, may prepare, or cause to be prepared, separate plans and specifications for:

(a)The plumbing and gas fitting and all work and materials kindred thereto,

(b)The steam and hot water heating and ventilating apparatus, steam power plants and all work and materials kindred thereto,

(c)The electrical work,

(d)Structural steel and ornamental iron work and materials, and

(e)General construction, which shall include all other work and materials required to complete the building.

(2)The authority shall receive (a) separate bids for each of the branches of work specified in paragraph (1) of this subsection; or (b) bids for all the work and materials required to complete the project to be included in a single overall contract, in which case there shall be set forth in the bid the name or names of all subcontractors to whom the bidder will subcontract for the furnishing of any of the work and materials specified in branches (a) through (d) in paragraph (1) of this subsection; or (c) both.

(3)Contracts shall be awarded to the lowest responsible bidder in each branch of work in the case of separate bids and to the single lowest responsible bidder in the case of single bids. In the event that a contract is advertised in accordance with subparagraph (c) of paragraph (2) of this subsection, the contract shall be awarded in the following manner: If the sum total of the amounts bid by the lowest responsible bidder for each branch is less than the amount bid by the lowest responsible bidder for all of the work and materials, the authority shall award separate contracts for each of the branches to the lowest responsible bidder therefor, but if the sum total of the amount bid by the lowest responsible bidder for each branch is not less than the amount bid by the lowest responsible bidder for all the work and materials, the authority shall award a single over-all contract to the lowest responsible bidder for all of the work and materials.

Whenever a contract is awarded under subparagraph (b) or (c) of paragraph (2) of this subsection, all payments required to be made by the authority under the contract for work and materials supplied by a subcontractor may, upon the certification of the contractor of the amount due to the subcontractor, be paid directly to the subcontractor. Payments to a subcontractor for work and materials supplied in connection with the contract shall be made within 10 calendar days of the receipt of payment for that work or the delivery of those materials by the subcontractor in accordance with the provisions of P.L.1991, c.133 (C.2A:30A-1 et seq.), and any regulations promulgated thereunder.

(4)All construction, reconstruction, rehabilitation or improvement undertaken by the authority pursuant to this act shall be subject during such undertaking to the supervision of the Division of Building and Construction to the same extent as any project undertaken by the State.

c.With respect to the lease or sale of any project or portion thereof to any person, firm, partnership or corporation, for subsequent lease to or purchase by a State agency, no agreement for that lease or sale shall be entered into, unless the authority shall first publicly advertise for bids therefor. The authority shall employ a person, firm, partnership or corporation, independent from any other aspect or component of the financing of or any ownership or leasehold interest in that project, to assist in the bid procedure and evaluation.

L.1981,c.120,s.11; amended 1983, c.138, s.8; 1999, c.280, s.2.



Section 52:18A-78.11D - Supervision By Chairman

52:18A-78.11d. Supervision by chairman
1. Notwithstanding any provision of section 11 or any other provision of the act to which this act is a supplement to the contrary, the authority may delegate, by resolution, the supervision of the construction, reconstruction, rehabilitation, renovation, preservation or improvement of any project to the chairman of the authority.

L.1987,c.203,s.1; amended 1992,c.174,s.5.



Section 52:18A-78.11E - Employees; Assistance.

52:18A-78.11e. Employees; assistance.
With respect to such a project, the chairman may employ such employees, advisors, consultants or agents and call upon the technical and administrative assistance of other State agencies to the extent and in the manner provided to the authority by the act to which this act is a supplement.

L. 1987, c. 203, s. 2.



Section 52:18A-78.11F - General Services Administration Authority

52:18A-78.11f. General Services Administration authority
3. a. The authority may delegate to an appropriate State agency within the General Services Administration the authority to undertake a project the aggregate amount of which, including labor and construction materials, is greater than $25,000.00, or the amount determined pursuant to subsection b. of section 2 of P.L.1954, c.48 (C.52:34-7).

b. A State agency delegated by the authority to undertake a construction project pursuant to this section shall have the authority to make, negotiate or award any contract necessary to complete the construction project and shall, in the case of the State House, State House Annex and ancillary structures, and in the case of any correctional facility, award contracts for work on the project in the manner set forth in section 2 of P.L.1987, c.202 (C.52:32-2.2) and section 3 of P.L.1987, c.202 (C.52:32-2.3), and in the case of all other projects shall apply the award standard set forth in either R.S.52:32-2 or section 7 of P.L.1954, c.48 (C.52:34-12). The State agency shall comply with the applicable procedures for public advertisement for bids, the exceptions thereto and the waiver procedures.

L.1987,c.203,s.3; amended 1992,c.174,s.6.



Section 52:18A-78.12 - Relocation Of Public Highways Or Roads; Entry On Lands For Surveys Or Examinations; Relocation Or Removal Of Public Utility Facilities

52:18A-78.12. Relocation of public highways or roads; entry on lands for surveys or examinations; relocation or removal of public utility facilities
a. If the authority shall find it necessary in connection with the undertaking of any of its projects to change the location of any portion of any public highway, or road, it may contract with any government agency, or public or private corporation which may have jurisdiction over the public highway or road to cause the public highway or road to be constructed at such location as the authority shall deem most favorable. The cost of the reconstruction and any damage incurred in changing the location of the highway shall be ascertained and paid by the authority as a part of the cost of the project. Any public highway affected by the construction of any project may be vacated or relocated by the authority in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority as a part of the cost of the project. In all undertakings authorized by the subsection, the authority shall consult and obtain the approval of the Commissioner of Transportation.

b. In addition to the foregoing powers, the authority and its authorized agents and employees may enter upon any lands, waters and premises for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this act, all in accordance with due process of law, and this entry shall not be deemed a trespass nor shall an entry for this purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to the lands, waters and premises as a result of these activities.

c. The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances, herein called "public utility facilities" , or any public utility as defined in R.S. 48:2-13, in, on, along, over or under any project. Whenever the authority shall determine that it is necessary that any public utility facilities which now are, or hereafter may be, located in, on, along, over or under any project shall be relocated in the project, or should be removed from the project, the public utility owning or operating the facilities shall relocate or remove the same in accordance with the order of the authority. The cost and expenses of the relocation or removal, including the cost of installing the facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish the relocation or removal, shall be ascertained and paid by the authority as a part of the cost of the project. In case of any relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate the facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location or locations. In all undertakings authorized by this subsection the authority shall consult and obtain the approval of the Board of Public Utilities.

L.1981, c. 120, s. 12, eff. April 16, 1981.



Section 52:18A-78.13 - Eminent Domain

52:18A-78.13. Eminent domain
a. The authority may exercise the power of eminent domain in the manner provided in the "Eminent Domain Act of 1971," P.L.1971, c. 361 (C. 20:3-1 et seq.).

b. The authority may take possession of any property with respect to which it institutes an eminent domain action upon filing of a declaration of taking and otherwise as provided by Article V of the "Eminent Domain Act" (C. 20:3-15 et seq.).

L.1981, c. 120, s. 13, eff. April 16, 1981.



Section 52:18A-78.14 - Issuance Of Bonds, Notes

52:18A-78.14. Issuance of bonds, notes
14. a. The authority may from time to time issue its bonds or notes in such principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it whether the bonds or notes or interest to be funded or refunded have or have not become due, the establishment or increase of such reserves to secure or to pay the bonds or notes or interest thereon and all other costs or expenses of the authority incident to and necessary to carry out its corporate purposes and powers.

b. Whether or not the bonds and notes are of such form and character as to be negotiable instruments under the terms of Title 12A, Commercial Transactions, of the New Jersey Statutes, the bonds and notes are hereby made negotiable instruments within the meaning of and for all the purposes of Title 12A, subject only to the provisions of the bonds and notes for registration.

c. Bonds or notes of the authority shall be authorized by a resolution or resolutions of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates of interest per annum, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources; in such medium of payment; at such place or places within or without the State, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

d. Bonds or notes of the authority may be sold at public or private sale at such price or prices and in such manner as the authority shall determine. Every bond shall mature and be paid not later than 35 years from the date thereof.

e. Bonds or notes may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by this act.

f. Bonds or notes of the authority issued under the provisions of this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision or be or constitute a pledge of the faith and credit of the State or of any political subdivision but all such bonds and notes, unless funded or refunded by bonds or notes of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this act. Each bond and note shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from its revenues, receipts or funds pledged or available for their payment as authorized in this act and that neither the State nor any political subdivision thereof is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on the bonds or notes.

g. Each issue of bonds or notes of the authority may, if it is determined by the authority, be general obligations thereof payable out of any revenues, receipts or funds of the authority subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds, and shall be secured by one or more of the following:

(1) Pledge of rentals, receipts and other revenues to be derived from leases, sales agreements, service contracts or similar contractual arrangements with one or more State agencies, or one or more persons, firms, partnerships or corporations, whether or not the same relate to the project or part thereof financed with the bonds or notes, or a pledge or assignment of the leases, sales agreements, service contracts or instruments evidencing similar arrangements and the rights and interests of the authority; provided that such leases, sales agreements, service contracts or similar contractual arrangements shall be in effect at the time of the issuance of the bonds or notes;

(2) Pledge of grants, subsidies, contributions or other payments to be received from the United States of America or any instrumentality thereof or from the State or any State agency;

(3) A first mortgage on all or any part of the property, real or personal, of the authority then owned or thereafter to be acquired; provided that the property so mortgaged as improved and developed by application of the proceeds of the bonds or notes shall be appraised as at least equal to the amount of the bonds or notes;

(4) Pledge of the revenues and receipts estimated to be thereafter derived from the ownership or operation of the project or part thereof or from the lease or sale thereof, including any income from investment of the funds and moneys held in connection therewith and pledged to the payment of the bonds or notes and the interest thereon or a pledge of any lease, sales agreement, service contract or instrument evidencing similar arrangements to be entered into subsequent to the issuance of the bonds or notes;

(5) Pledge of all moneys, funds, accounts, securities and other funds, including the proceeds of the bonds or notes.

L.1981,c.120,s.14; amended 1983,c.138,s.9; 1992,c.174,s.4.



Section 52:18A-78.15 - Covenants And Contracts With Holders Of Bonds And Notes

52:18A-78.15. Covenants and contracts with holders of bonds and notes
In any resolution of the authority authorizing or relating to the issuance of any bonds or notes, the authority, in order to secure the payment of the bonds or notes and in addition to its other powers, shall have power by provisions therein which shall constitute covenants by the authority and contracts with the holders of the bonds or notes, to:

a. Secure the bonds or notes as provided in section 14;

b. Covenant against pledging all or any part of its revenues or receipts or its leases, sales agreements, service contracts or other security instruments, or its mortgages or other agreements, or the revenues or receipts under any of the foregoing or the proceeds thereof, or against mortgaging or leasing all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien on any of the foregoing;

c. Covenant with respect to limitations on any right to sell, mortgage, lease or otherwise dispose of any project or any part thereof or any property of any kind;

d. Covenant as to any bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment, and disposition of the proceeds thereof;

e. Covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by it;

f. Covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the sources and methods of the payment, as to the rank or priority of the bonds, notes or obligations with respect to any lien or security or as to the acceleration of the maturity of the bonds, notes or obligations;

g. Provide for the replacement of lost, stolen, destroyed or mutilated bonds or notes;

h. Covenant against extending the time for the payment of bonds or notes or interest thereon;

i. Covenant as to the redemption of bonds or notes and privileges of exchange thereof for other bonds or notes of the authority;

j. Covenant as to the fixing and collection of rents, fees, rates and other charges, the amount to be raised each year or other period of time by rents, fees, rates and other charges and as to the use and disposition to be made thereof;

k. Covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes; reserves or other purposes and as to the use, investment, and disposition of the moneys held in these funds;

l . Establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which the consent may be given;

m. Covenant as to the construction, improvement, operation or maintenance of any project and its other real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

n. Provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage;

o . Provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which the declaration and its consequences may be waived;

p. Vest in a trustee or trustees within or without the State such property rights, powers and duties in trust as the authority may determine, including the right to foreclose any mortgage, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds or notes pursuant to section 24 of this act and to limit or abrogate the right of the holders of any bonds or notes of the authority to appoint a trustee under this act, and to limit the rights, duties and powers of the trustee;

q. Execute all mortgages, leases, sales agreements, service contracts, bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties;

r. Pay the costs or expenses incident to the enforcement of the bonds or notes or of the provisions of the resolution or of any covenant or agreement of the authority with the holders of its bonds or notes;

s. Limit the rights of the holders of any bonds or notes to enforce any pledge or covenant securing bonds or notes; and

t. Make covenants other than or in addition to the covenants authorized by this act of like or different character, and to make such covenants to do or refrain from doing such acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the absolute discretion of the authority will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1981, c.120, s.15, eff. April 16, 1981.



Section 52:18A-78.16 - Pledge Of Revenue And Assets; Validity; Lien

52:18A-78.16. Pledge of revenue and assets; validity; lien
Any pledge of revenues, receipts, moneys, funds, levies, sales agreements, service contracts or other property or instruments made by the authority shall be valid and binding from the time when the pledge is made. The revenues, receipts, moneys, funds or other property so pledged and thereafter received by the authority or a subsidiary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge under this section is created need be filed or recorded except in the records of the authority.

L.1981, c. 120, s. 16, eff. April 16, 1981.



Section 52:18A-78.17 - No Personal Liability.

52:18A-78.17 No personal liability.
17. Neither the directors of the authority nor any person executing bonds or notes issued pursuant to this act shall be liable personally on the bonds or notes by reason of the issuance thereof.

L.1981,c.120,s.17.



Section 52:18A-78.18 - Reserves, Funds Or Accounts; Establishment

52:18A-78.18. Reserves, funds or accounts; establishment
The authority may establish such reserves, funds or accounts as may be in its discretion, necessary or desirable to further the accomplishment of the purposes of the authority or to comply with the provisions of any agreement made by or any resolution of the authority.

L.1981, c. 120, s. 18, eff. April 16, 1981.



Section 52:18A-78.19 - Pledge And Covenant Not To Alter Rights And Powers

52:18A-78.19. Pledge and covenant not to alter rights and powers
19. The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to authorization of the act that the State will not limit or alter the rights or powers hereby vested in the authority to acquire, construct, maintain, improve, renovate, preserve, repair and operate any project in any way that would jeopardize the interest of the holders, or to perform and fulfill the terms of any agreement made with the holders of the bonds or notes, or to fix, establish, charge and collect such rents, fees, rates, payments, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and to fulfill the terms of any agreement made with the holders of the bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, until the bonds and notes, together with interest thereon, are fully met and discharged or provided for.

L.1981,c.120,s.19; amended 1992,s.174,s.7.



Section 52:18A-78.20 - Bonds Or Notes As Legal Investment

52:18A-78.20. Bonds or notes as legal investment
The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to this act, and such bonds or notes shall be authorized security for any and all public deposits.

L.1981, c. 120, s. 20, eff. April 16, 1981.



Section 52:18A-78.21 - Lease Of Real Property By State Or Local Government Agency To Authority

52:18A-78.21. Lease of real property by state or local government agency to authority
All State agencies and all local governmental agencies, notwithstanding any contrary provision of law, may lease, lend, grant or convey to the authority at its request upon such terms and conditions as the governing body or other proper authorities of the State agencies or local governmental agencies may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the authorizing ordinance of the governing body of the municipality, the authorizing resolution or ordinance of the governing body of the county, or the regular and formal action of any public body concerned, any real property or interest therein which may be necessary or convenient to the effectuation of the purposes of the authority, including public highways and other real property already devoted to public use.

L.1981, c. 120, s. 21, eff. April 16, 1981.



Section 52:18A-78.22 - Agreements Between State Agencies And Authority

52:18A-78.22. Agreements between State agencies and authority
22. All State agencies may purchase, lease, rent, sublease or otherwise acquire any project or any space embraced in any project and pay such amount as may be agreed upon between the State agency and the authority or a person, firm, partnership or corporation as the purchase price, rent or other charge therefor, except that all leases shall be subject to the approval of the State Leasing and Space Utilization Committee established pursuant to P.L.1992, c.130 (C.52:18A-191.1 et al.). Any agreement entered into by any State agency with the authority or a person, firm, partnership or corporation pursuant to the aforesaid authorization, shall expressly provide that the incurrence of any liabilities by the agency under the agreement, including, without limitation, the payment of any and all rentals or other amounts required to be paid by the agency thereunder, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for that purpose and upon the approval of the lease agreement by the State Leasing and Space Utilization Committee.

L.1981,c.120,s.22; amended 1983,c.138,s.10; 1992,c.130,s.12.



Section 52:18A-78.23 - Tax Exemption Of Projects And Other Property, And Bonds And Notes And Interest; In Lieu Tax Payment

52:18A-78.23. Tax exemption of projects and other property, and bonds and notes and interest; in lieu tax payment
a. All projects and other property of the authority, and projects erected upon land owned by the authority if the projects have been financed, in whole or in part, directly or indirectly, by bonds or notes of the authority and the projects are used and occupied by State agencies, are declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes of the State or any political subdivision thereof; provided that when all or any part of a project is leased, subleased or licensed to, or otherwise used under an arrangement providing for the acquisition thereof by any person, firm, association, partnership or corporation, other than a State agency, a local governmental agency or other public body the interest created by the lease or other arrangement and the appurtenances thereto shall be listed as the property of the lessee or the user under the other arrangement, or their respective assignees, and be assessed and taxed as real estate, but this provision shall not be deemed to modify or repeal in any respect any tax exemption or tax abatement that the person, firm or corporation shall otherwise be entitled to with respect to the property of the project or part thereof. All bonds or notes issued pursuant to this act are declared to be issued by a body corporate and politic of the State and for an essential public and governmental purpose and these bonds and notes, and the interest thereon and the income therefrom and from the sale, exchange or other transfer thereof, and all funds, revenues, income and other moneys received or to be received by the authority shall at all times be exempt from taxation, except for transfer inheritance and estate taxes.

b. Projects and property of the authority, and projects erected upon land owned by the authority if the projects have been financed, in whole or in part, directly or indirectly, by bonds or notes of the authority and the projects are used and occupied by State agencies, shall be deemed to be "State property" under P.L.1977, c. 272 (C. 54:4-2.2a et seq.) and shall be assessed and subject to an in lieu tax payment provided in that act unless the interest created by a lease, sublease or license or other arrangement is subject to tax as real estate under this section.

L.1981, c. 120, s. 23, eff. April 16, 1981. Amended by L.1983, c. 138, s. 11, eff. April 14, 1983.



Section 52:18A-78.23A - Apartments Created Under Horizontal Property Act Or Unit Created Under Condominium Act As Constituting Parcel Of Real Property

52:18A-78.23a. Apartments created under Horizontal Property Act or unit created under Condominium Act as constituting parcel of real property
An apartment created under the "Horizontal Property Act," P.L.1963, c. 168 (C. 46:8A-1 et seq.), together with its undivided interest in the general common elements and limited common elements, or unit created under the "Condominium Act," P.L.1969, c. 257 (C. 46:8B-1 et seq.), together with its undivided interest in the common elements and limited elements, which is financed under the provisions of this act shall constitute a parcel of real property for all purposes under the laws of this State.

L.1983, c. 138, s. 13, eff. April 14, 1983.



Section 52:18A-78.24 - Default On Bonds Or Notes; Trustee; Appointment; Powers And Duties; Jurisdiction And Venue Of Suit, Action Or Proceeding

52:18A-78.24. Default on bonds or notes; trustee; appointment; powers and duties; jurisdiction and venue of suit, action or proceeding
a. If the authority shall default in the payment of principal of, or interest on, any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and the default shall continue for a period of 30 days, or if the authority shall fail or refuse to comply with the provisions of this act, or shall default in any agreement made with the holders of any issue of notes or bonds, the holders of 25% in aggregate principal amount of the notes or bonds of the issue then outstanding, by instrument or instruments filed in the office of the clerk of any county in which the authority operates and has an office and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the notes or bonds for the purposes herein provided.

b. The trustee may, and upon written request of the holders of 25% in principal amount of the notes or bonds then outstanding shall, in his or its own name:

(1) By suit, action or proceeding enforce all rights of the noteholders or bondholders, to require the authority to carry out any other agreements with the holders of the notes or bonds and to perform its duties under this act;

(2) Bring suit upon the notes or bonds;

(3) By action or suit, require the authority to account as if it were the trustee of an express trust for the holders of the notes or bonds;

(4) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the notes or bonds;

(5) Declare all notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of 25% of the principal amount of the notes or bonds then outstanding, to annul the declaration and its consequences.

c. The trustee shall in addition to the foregoing have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

d. The Superior Court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of the noteholders or bondholders. The venue of any suit, action or proceeding shall be laid in the county in which the principal office of the authority is located.

e. Before declaring the principal of notes or bonds due and payable, the trustee shall first give 30 days' notice in writing to the authority.

L.1981, c. 120, s. 24, eff. April 16, 1981.



Section 52:18A-78.25 - Moneys Received Pursuant To Act As Trust Funds

52:18A-78.25. Moneys received pursuant to act as trust funds
All sums of money received pursuant to the authority of this act, whether as proceeds from the sale of bonds or notes or as revenues or receipts, shall be deemed to be trust funds to be held and applied solely as provided in the proceedings under which the bonds or notes are authorized. Any officer with whom or any bank or trust company with which such sums of money shall be deposited as trustee thereof shall hold and apply the same for the purposes thereof, subject to such provisions as this act and the proceedings authorizing the bonds or notes of any issue or the trust agreement securing the bonds or notes may provide.

L.1981, c. 120, s. 25, eff. April 16, 1981.



Section 52:18A-78.26 - Annual Report; Audit Of Books And Accounts

52:18A-78.26. Annual report; audit of books and accounts
On or before March 31 in each year the authority shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. The report shall set forth a complete operating and financial statement covering its operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof shall be considered an expense of the authority and a copy thereof shall be filed with the State Treasurer and the Comptroller of the Treasury.

L.1981, c. 120, s. 26, eff. April 16, 1981.



Section 52:18A-78.27 - Rendition Of Services By Officers And Units Of State

52:18A-78.27. Rendition of services by officers and units of state
All officers, departments, boards, agencies, divisions and commissions of the State are authorized to render any and all of such services to the authority as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the authority. The cost and expense of any such services shall be met and provided for by the authority.

L.1981, c. 120, s. 27, eff. April 16, 1981.



Section 52:18A-78.28 - Affirmative Action Program

52:18A-78.28. Affirmative action program
a. The authority shall adopt rules and regulations to establish an affirmative action program for the hiring of minority workers employed in the performance of construction contracts undertaken in connection with any of its projects, and to expand the business opportunities of socially and economically disadvantaged contractors and vendors seeking to provide materials and services for those contracts, consistent with the provisions of the "Law Against Discrimination," P.L.1945, c. 169 (C. 10:5-1 et seq.). The authority shall provide for the proper enforcement and administration of these rules and regulations.

b. Within 180 days of the effective date of this act, but before adoption of its rules and regulations concerning its affirmative action program, the authority shall submit the proposed rules and regulations to the presiding officers and the standing committees on state government of both houses of the Legislature for their review.

L.1981, c. 120, s. 28, eff. April 16, 1981.



Section 52:18A-78.29 - Payment Of Prevailing Wage Rate

52:18A-78.29. Payment of prevailing wage rate
The authority shall adopt rules and regulations requiring that not less than the prevailing wage rate be paid to workers employed in the performance of construction contracts undertaken in connection with any of its projects. The prevailing wage rate shall be the rate determined by the Commissioner of Labor and Industry pursuant to the provisions of P.L.1963, c. 150 (C. 34:11-56.25 et seq.).

L.1981, c. 120, s. 29, eff. April 16, 1981.



Section 52:18A-78.30 - Application Of Provisions Of This Act Or Regulations Over Inconsistent Or Conflicting Laws Or Regulations

52:18A-78.30. Application of provisions of this act or regulations over inconsistent or conflicting laws or regulations
It is the intent of the Legislature that in the event of any conflict or inconsistency in the provisions of this act and any other acts pertaining to matters herein established or provided for or in any rules and regulations adopted under this act or other acts, to the extent of the conflict or inconsistency, the provisions of this act and the rules and regulations adopted hereunder shall be enforced and the provisions of the other acts and rules and regulations adopted thereunder shall be of no effect.

L.1981, c. 120, s. 30, eff. April 16, 1981.



Section 52:18A-78.31 - Severability

52:18A-78.31. Severability
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which the judgment shall have been rendered.

L.1981, c. 120, s. 31, eff. April 16, 1981.



Section 52:18A-78.32 - Liberal Construction Of Act

52:18A-78.32. Liberal construction of act
This act shall be construed liberally to effectuate the legislative intent and the purposes of this act as complete and independent authority for the performance of each and every act and thing herein authorized and all powers herein granted shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.

L.1981, c. 120, s. 32, eff. April 16, 1981.



Section 52:18A-79 - Division Of Investment Established

52:18A-79. Division of Investment established
There is hereby established in the Department of the Treasury a Division of Investment.

L.1950, c. 270, p. 917, s. 1.



Section 52:18A-83 - State Investment Council Established; Membership; Terms.

52:18A-83 State Investment Council established; membership; terms.

5. a. There is hereby established in the Division of Investment a State Investment Council which shall consist of 16 members.

(1)Each of the following agencies, namely, the Board of Trustees of the Public Employees' Retirement System, the Board of Trustees of the Teachers' Pension and Annuity Fund, and the Board of Trustees of the Police and Firemen's Retirement System of New Jersey, shall designate one board member elected to serve on the board, to serve as a member of the State Investment Council herein established. The three members of the council so designated shall serve as such for a period of three years from the date of their designation and until their respective successors are in like manner designated.

(2)Eight of the members of the State Investment Council shall be appointed by the Governor, with the advice and consent of the Senate, for a term of five years and shall serve until the member's successor is appointed and has qualified. Of the initial members appointed following the effective date of P.L.2011, c.78, one shall serve for an initial period of three years, and one shall serve for an initial period of two years.

(3)One member of the State Investment Council shall be appointed by the Governor from among three persons nominated jointly by the President of the Senate and the Speaker of the General Assembly and shall serve for a term of five years and until the member's successor is appointed and has qualified.

(4)Two members of the State Investment Council shall be appointed by the Governor from among six persons nominated by the Public Employee Committee of the New Jersey State AFL-CIO and shall serve for a term of five years and until the member's successor is appointed and has qualified. At least one of the two members appointed shall be a member of a union representing police officers or firefighters. If the persons nominated are not acceptable to the Governor for appointment, the Governor may request submission of new nominees.

(5)One member of the State Investment Council shall be appointed by the Governor from among three persons nominated by the New Jersey Education Association and shall serve for a term of three years and until the member's successor is appointed and has qualified. If the persons nominated are not acceptable to the Governor for appointment, the Governor may request submission of new nominees.

(6)One member of the State Investment Council shall be appointed by the Governor from among three persons nominated by the State Troopers Fraternal Association and shall serve for a term of three years and until the member's successor is appointed and has qualified. If the persons nominated are not acceptable to the Governor for appointment, the Governor may request submission of new nominees.

The four members appointed pursuant to paragraphs (4), (5) and (6) of this subsection by the Governor to the council shall be qualified by training, experience or long-term interest in the direct management, analysis, supervision or investment of assets, and this training, experience or long-term interest shall have been supplemented by academic training in the fields of economics, business, law, finance or actuarial science or by actual employment in those fields.

At least seven of the nine members appointed pursuant to paragraphs (2) and (3) of this subsection by the Governor to the council shall be qualified by training and experience in the direct management, analysis, supervision or investment of assets, which training and experience shall have been acquired through academic training or through actual employment in those fields.

b.No member of the State Investment Council shall hold any office, position or employment in any political party nor shall any such member benefit directly or indirectly from any transaction made by the Director of the Division of Investment provided for herein.

The members of the council shall elect annually from their number a chairman of such council. Any member of the council so elected shall serve as such chairman for a term of one year and until a successor is, in like manner, elected. The chairman of the council shall be its presiding officer.

The members of the council shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties as approved by the chairman of the council. The members of the council shall be required to file the same annual financial disclosure statements as those required to be filed by members of other State boards and commissions who are not compensated for their services, as such statements shall be required by law or executive order of the Governor. The financial disclosure statements of council members shall be made available to the public in the same manner as the statements of members of other State boards and commissions are made available to the public.

Each member of the council, except the member appointed from among persons nominated by the President of the Senate and the Speaker of the General Assembly, may be removed from office by the Governor, for cause, upon notice and opportunity to be heard at a public hearing. Any vacancy in the membership of the council occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

c.The terms of the members of the council serving pursuant to paragraph (1) of subsection a. of this section and serving on the effective date of P.L.2011, c.78 are terminated as of that effective date. A member terminated pursuant to this subsection shall be eligible for reappointment.

L.1950, c.270, s.5; amended 1952, c.272, s.1; 1966, c.189, s.1; 1992, c.41, s.32; 2007, c.103, s.50; 2011, c.78, s.28.



Section 52:18A-84 - Director Of Division Of Investment.

52:18A-84 Director of Division of Investment.

6.The Division of Investment established hereunder shall be under the immediate supervision and direction of a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the State Treasurer from a list of one or more persons qualified for such office and submitted to the State Treasurer by the State Investment Council; provided, that the State Treasurer may require the submission of an additional list or lists. Each list so submitted by the council shall also contain the qualifications of each person whose name appears thereon who shall be certified by the council to the State Treasurer as qualified for the office of director of such division. The detailed qualifications of each person so named by the council shall be contained in such certification.

Any director so appointed shall serve without term but may be removed from office (a) by the State Treasurer, for cause, upon notice and opportunity to be heard at a public hearing, or (b) by the State Investment Council, if seven or more members thereof shall vote for such director's removal from office.

Any vacancy occurring in the office of the Director of the Division of Investment shall be filled in the same manner as the original appointment.

The director of said division shall devote his entire time and attention to the duties of his office and shall not be engaged in any other occupation or profession. Notwithstanding any other provision of law to the contrary, the State Treasurer shall determine the salary of the director the amount of which shall not exceed $200,000.

L.1950,c.270,s.6; amended 1998, c.38, s.2.



Section 52:18A-84.1 - Deputy Directors Of Division Of Investment.

52:18A-84.1 Deputy Directors of Division of Investment.

1.The State Treasurer shall, whenever he shall deem the same necessary, designate no more than two Deputy Directors of the Division of Investment, who shall be a person or persons qualified by training and experience to undertake such an office, and who shall serve as deputy director unless and until disapproved in writing by the State Investment Council. A second deputy director shall be designated only under the conditions set forth in this section. The State Treasurer's designation shall be in writing and shall be filed with the Secretary of State. The State Treasurer may at any time change or cancel one or both designations, which change or cancellation shall be in writing and shall be filed with the Secretary of State.

A Deputy Director of the Division of Investment shall have and exercise such of the powers and perform such of the functions and duties of the director as the director shall authorize and direct. Any such authorization and direction shall be in writing, signed by the State Treasurer and by the Director of the Division of Investment, and filed with the Secretary of State, and shall include a designation of the period during which it shall be and remain in force. No such authorization and direction shall be deemed to preclude the director himself from exercising the powers and the performance of the duties included in said authorization and direction. In the event that a vacancy occurs in the office of the director for any cause whatsoever, the person then holding the office of deputy director shall continue to hold such office and shall exercise the powers and perform the functions and duties of the director until the successor to the director shall be appointed and shall qualify.

The State Treasurer may designate a second deputy director of the division for a period not to exceed six months in anticipation of a vacancy in the director's position provided that the person so designated shall be the person the State Treasurer shall appoint as the Director of the Division of Investment pursuant to section 6 of P.L.1950, c.270 (C.52:18A-84) within or at the conclusion of the six-month period.

Notwithstanding any other provision of law to the contrary, the State Treasurer shall determine the salary for the position of deputy director the amount of which shall not exceed 95% of the salary of the director.

L.1974,c.36,s.1; amended 1998, c.38, s.3.



Section 52:18A-85 - Certain Powers And Duties Of Certain Agencies Transferred To Director Of Division Of Investment

52:18A-85. Certain powers and duties of certain agencies transferred to Director of Division of Investment
The functions, powers and duties vested by law in the following enumerated agencies:

The Board of Trustees of the Public Employees' Retirement System; the Board of Trustees of the State Police Retirement System; the Prison Officers' Pension Commission; the Board of Trustees of the Teachers' Pension and Annuity Fund; the Board of Trustees of the Police and Firemen's Retirement System of New Jersey; and the Consolidated Police and Firemen's Pension Fund Commission; of, or relating to, investment or reinvestment of moneys of, and purchase, sale or exchange of any investments or securities of or for any funds or accounts under the control and management of such agencies, are hereby transferred to and shall be exercised and performed for such agencies by the Director of the Division of Investment established hereunder.

L.1950, c. 270, p. 920, s. 7. Amended by L.1954, c. 108, p. 580, s. 1. L.1966, c. 189, s. 2, eff. June 30, 1966; L.1970, c. 57, s. 17, eff. May 18, 1970.



Section 52:18A-86 - Powers And Duties Relating To Investment Of Certain Funds To Be Performed By Director Of Division Of Investment

52:18A-86. Powers and duties relating to investment of certain funds to be performed by Director of Division of Investment
The functions, powers and duties of, or relating to, investment or reinvestment of moneys of, and purchase, sale or exchange of, any investments or securities of or for, any of the following funds, namely:

The 1837 Surplus Revenue Fund;

The Veterans Loan Guaranty and Insurance Fund;

The Stock Workmen's Compensation Security Fund;

The Mutual Workmen's Compensation Security Fund; and

The Motor Vehicle Liability Security Fund;

and the functions, powers and duties of, or relating to, investment or reinvestment of moneys and purchase, sale or exchange of any investments or securities pursuant to the provisions of chapter 148 of the laws of 1944, and chapter 158 of the laws of 1947; are hereby transferred to and shall be exercised and performed by the Director of the Division of Investment established hereunder; provided, however, that before any investment, reinvestment, purchase, sale or exchange may be made by said director pursuant to the provisions of this section, he shall submit the details thereof to the State Treasurer, who shall, within 48 hours, exclusive of Sundays and public holidays, after such submission to him, file with the director his written acceptance or rejection of such proposed investment, reinvestment, purchase, sale or exchange; and the director shall have authority to make such investment, reinvestment, purchase, sale or exchange unless there shall have been filed with him a written rejection thereof by the State Treasurer as herein provided.

L.1950, c. 270, p. 921, s. 8. Amended by L.1952, c. 272, p. 924, s. 2; L.1953, c. 115, p. 1301, s. 1; L.1954, c. 108, p. 580, s. 2.



Section 52:18A-86.1 - Acceptance, Investment Of Moneys

52:18A-86.1.Acceptance, investment of moneys
3. The Director of the Division of Investment is authorized to accept, for purposes of investment, moneys from any joint self-insurance fund established by any school board insurance group pursuant to P.L.1983, c.108 (C.18A:18B-1 et seq.) and moneys from any joint insurance fund established by two or more units of local government, including contracting units, pursuant to P.L.1983, c.372 (C.40A:10-36 et seq.). All moneys accepted by the director pursuant to this section shall be invested on behalf of the funds in accordance with the standards governing the investment of other funds managed under the rules and regulations of the State Investment Council. Moneys accepted by the director pursuant to subsection c. of section 3 of P.L.1983, c. 372 (C.40A:10-38) may be invested and reinvested pursuant to the written directions of the commissioners, signed by an authorized officer of the joint insurance fund, or any investment or asset manager designated by them. The commissioners shall provide a written notice to the director detailing the extent of the authority delegated to the investment or asset manager so designated to act on behalf of the joint insurance fund.

L.1992,c.53,s.3; amended 1995,c.374,s.2.



Section 52:18A-87 - State Disability Benefits Fund; Trustees For Support Of Public Schools; Investments By Director Of Division Of Investment

52:18A-87. State Disability Benefits Fund; Trustees for Support of Public Schools; investments by Director of Division of Investment
The functions, powers and duties vested by law in the Board of Trustees of the State Disability Benefits Fund and the Trustees for the Support of Public Schools, of, or relating to, investment or reinvestment of moneys of, and purchase, sale or exchange of any investments or securities of or for, any funds or accounts under the control and management of such agencies, are hereby transferred to and shall be exercised and performed for such agencies by the Director of the Division of Investment established hereunder; provided, however, that before any such investment, reinvestment, purchase, sale or exchange may be made by said director for or on behalf of any such agency, he shall submit the details thereof to the State Treasurer, who shall, within forty-eight hours, exclusive of Sundays and public holidays, after such submission to him, file with the director his written acceptance or rejection of such proposed investment, reinvestment, purchase, sale or exchange; and the director shall have authority to make such investment, reinvestment, purchase, sale or exchange, for or on behalf of such agency, unless there shall have been filed with him a written rejection thereof by the State Treasurer as herein provided.

L.1950, c. 270, p. 922, s. 9.



Section 52:18A-88.1 - Investment, Reinvestment Of Moneys On Behalf Of Specified Agencies.

52:18A-88.1 Investment, reinvestment of moneys on behalf of specified agencies.

1.The Director of the Division of Investment, in addition to other investments, presently or from time to time hereafter authorized by law, shall have authority to invest and reinvest the moneys in, and to acquire for or on behalf of the funds of the following enumerated agencies:

The Consolidated Police and Firemen's Pension Fund;

The Police and Firemen's Retirement System of New Jersey;

The Prison Officers' Pension Fund;

The Public Employees' Retirement System of New Jersey;

The State Police Retirement System;

The Teachers' Pension and Annuity Fund;

The Judicial Retirement System of New Jersey;

The Trustees for the Support of Public Schools;

and all other funds in the custody of the State Treasurer, unless otherwise provided by law;

such investments which shall be authorized or approved for investment by regulation of the State Investment Council.

L.1959, c.17, s.1; amended 1970, c.57, s.18; 1972, c.176; 1997, c.26, s.25; 2013, c.253, s.39.



Section 52:18A-89 - Limitations, Conditions, Restrictions Continued; Authorization Of Investments

52:18A-89 Limitations, conditions, restrictions continued; authorization of investments
11. a. Limitations, conditions and restrictions contained in any law concerning the kind or nature of investment of any of the moneys of any of the funds or accounts referred to herein shall continue in full force and effect; provided, however, that subject to any acceptance required, or limitation or restriction contained herein: the Director of the Division of Investment shall at all times have authority to invest and reinvest any such moneys in investments as defined in subsection c. of this section and, for or on behalf of any such fund or account, to sell or exchange any such investments.

b. In investing and reinvesting any and all money and property committed to the director's investment discretion from any source whatsoever, and in acquiring, retaining, selling, exchanging and managing investments, the Director of the Division of Investment shall exercise the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. In making each investment, the director may, depending on the nature and objectives of the portfolio, consider the whole portfolio, provided that, in making each investment, the director shall act with the reasonable expectation that the return on each investment shall be commensurate with the risk associated with each investment. The director shall be under a duty to manage and invest the portfolio solely in the interests of the beneficiaries of the portfolio and for the exclusive purpose of providing financial benefits to the beneficiaries of the portfolio.

c. For the purposes of this section, "investments" means and includes property of every nature, real, personal and mixed, tangible and intangible, and specifically includes, solely by way of description and not by way of limitation, bonds, debentures and other corporate obligations, direct and indirect investments in equity real estate , mortgages and other direct or indirect interests in real estate or investments secured by real estate, capital stocks, common stocks, preferred stocks, diversified pools of venture capital which otherwise could be made consistent with the standard of care required by subsection b. of this section, common trust funds as defined in and regulated by sections 36 through 46 of P.L.1948, c.67 (C.17:9A-36 through 17:9A-46), repurchase agreements, securities loan transactions secured by cash, securities issued by the United States government or its agencies, or irrevocable bank letters of credit, whether directly or through a bank or similar financial institution acting as agent or trustee, mutual funds, and any other security issued by an investment company or investment trust, whether managed or not by third parties, registered under the "Investment Company Act of 1940," 15 U.S.C.s.80a-1 et seq. No investment that is otherwise permissible under this subsection shall be considered to be unlawful solely because the investment is made indirectly or through a partnership, trust, or other legal entity.

L.1950, c.270, s.11; amended 1952, c.8; 1997, c.26, s.26.



Section 52:18A-89.4 - Findings, Declarations

52:18A-89.4. Findings, declarations
The Legislature finds and declares that:

a. The State of New Jersey is cognizant of the unacceptable high unemployment levels in Northern Ireland and the attendant ills which arise from such a situation; and

b. The State wishes to support investment in Northern Ireland if certain minimal equal opportunity criteria are met.

L. 1987, c. 177, s. 1.



Section 52:18A-89.5 - Standards For Corporate Activity

52:18A-89.5. Standards for corporate activity
Notwithstanding any law, rule or regulation to the contrary, the Director of the Division of Investment in the Department of the Treasury is authorized and directed to investigate the extent to which United States corporations or their subsidiaries doing business in Northern Ireland, in which the assets of any State pension or annuity fund are invested, adhere to principles of nondiscrimination in employment and freedom of workplace opportunity. In making this determination, the director shall consider, without limitation, the following standards for corporate activity:

a. Increasing the representation of individuals from underrepresented religious groups in the workforce, including managerial, supervisory, administrative, clerical and technical jobs;

b. Adequate security for the protection of minority employees both at the workplace and while traveling to and from work;

c. The banning of provocative religious or political emblems from the workplace;

d. All job openings should be publicly advertised and special recruitment efforts should be made to attract applicants from underrepresented religious groups;

e. Layoff, recall and termination procedures should not in practice favor particular religious groups;

f. The abolition of job reservations, apprenticeship restrictions and differential employment criteria, which discriminate on the basis of religion or ethnic origin;

g. The development of training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade and improve the skills of minority employees;

h. The establishment of procedures to assess, identify and actively recruit minority employees with potential for further advancement;

i. The appointment of a senior management staff member to oversee the company's affirmative action efforts and the setting up of timetables to carry out affirmative action principles.

The director may use information disseminated by, or surveys or reports of, international, national, independent, state or city agencies if, in the opinion of the State Investment Council, the information, survey or report satisfies the requirements of this section.

L. 1987, c. 177, s. 2.



Section 52:18A-89.6 - Annual Report

52:18A-89.6. Annual report
The director shall report the results of the investigation to the Governor and the Legislature not later than January 15 of each year. The report shall include but not be limited to the names and addresses of all United States corporations operating in Northern Ireland in which the assets of any pension or annuity fund are invested, and the findings of the director relative to those corporations' adherence to the standards for corporate activity set forth in section 2 of this act. The director shall also report his recommendations, if any, based upon the findings of the investigation. The report shall be available for public inspection in the office of the Clerk of the General Assembly and of the Secretary of the Senate and in the office of the director.

L. 1987, c. 177, s. 3.



Section 52:18A-89.7 - Encouragement Of Adherence By Corporations

52:18A-89.7. Encouragement of adherence by corporations
The director shall, where necessary, appropriate, and consistent with prudent standards for fiduciary practice, initiate and support shareholder petitions or initiatives requiring adherence by the corporation to the standards set forth in section 2 of this act.

L. 1987, c. 177, s. 4.



Section 52:18A-89.8 - Investments In Israeli Obligations

52:18A-89.8. Investments in Israeli obligations
1. Notwithstanding the provisions of section 11 of P.L.1950, c.270 (C.52:18A-89) or any other law, rule or regulation to the contrary, the Director of the Division of Investment in the Department of the Treasury shall have the authority to invest and reinvest the assets of any pension or annuity fund under the jurisdiction of the division in securities at fair market value issued and unconditionally guaranteed as to interest and principal by the State of Israel.

L.1995,c.175,s.1.



Section 52:18A-89.9 - Pension, Annuity Funds, Certain, Investment In Company With Equity Ties To Sudan, Certain; Prohibited.

52:18A-89.9 Pension, annuity funds, certain, investment in company with equity ties to Sudan, certain; prohibited.

2.Notwithstanding any provision of law to the contrary, no assets of any pension or annuity fund under the jurisdiction of the Division of Investment in the Department of the Treasury, or its successor, shall be invested in any foreign company with an equity tie to government of Sudan or its instrumentalities and is engaged in business in or with the same. The provisions of this section shall not apply to the activities of any foreign company providing humanitarian aid to the Sudanese people through either a governmental or non-governmental organization.

As used in this section, "equity tie" means manufacturing or mining plants, employees or advisors, facilities or an investment, fiduciary, monetary or physical presence of any kind; and "humanitarian aid" means the provision of goods and services intended to relieve human suffering or to promote the general welfare, health, and religious and spiritual activities.

L.2005,c.162,s.2.



Section 52:18A-89.10 - Sale, Redemption, Divestiture, Withdrawal From Certain Investments; Time.

52:18A-89.10 Sale, redemption, divestiture, withdrawal from certain investments; time.

3.The State Investment Council and the Director of the Division of Investment shall, after reviewing the recommendations of, and consulting with, an independent research firm that specializes in global security risk for portfolio determinations selected by the Treasurer, take appropriate action to sell, redeem, divest or withdraw any investment held in violation of the provisions of this act. This act shall not be construed to require the premature or otherwise imprudent sale, redemption, divestment or withdrawal of an investment, but such sale, redemption, divestment or withdrawal shall be completed not later than three years following the effective date of this act.

L.2005,c.162,s.3.



Section 52:18A-89.11 - Reports To Legislature; Contents.

52:18A-89.11 Reports to Legislature; contents.

4.Within 60 days after the effective date of this act, the Director of the Division of Investment shall file with the Legislature a report of all investments held as of the effective date of this act which are in violation of the provisions of this act. Every year thereafter, the director shall report on all investments sold, redeemed, divested or withdrawn in compliance with this act.

Each report after the initial report shall provide: a description of the progress which the division has made since the previous report and since the enactment of this act in implementing the provisions of section 2 of this act.

L.2005,c.162,s.4.



Section 52:18A-89.12 - Pension Or Annuity, Investment In Foreign Companies Having Equity Ties To Iran; Prohibited.

52:18A-89.12 Pension or annuity, investment in foreign companies having equity ties to Iran; prohibited.

2. a. Notwithstanding any provision of law to the contrary, no assets of any pension or annuity fund under the jurisdiction of the Division of Investment in the Department of the Treasury, or its successor, shall be invested in any foreign company that has an equity tie to the government of Iran or its instrumentalities and is engaged in business operations with entities in the defense sector or nuclear sector of Iran, or engaged in business operations with entities involved in the natural gas or petroleum sectors of Iran, in or with that government and its instrumentalities. This prohibition shall not apply to the activities of any foreign company providing humanitarian aid to the Iranian people through either a governmental or non-governmental organization.

As used in this section, "equity tie" means manufacturing or mining plants, employees or advisors, facilities, or an investment, fiduciary, monetary or physical presence of any kind, including an ownership stake in one or more subsidiary or joint venture with one or more companies in the country; "humanitarian aid" means the provision of goods and services intended to relieve human suffering or to promote general welfare and health; "defense sector" means every industry or company, be it private or owned in whole or in part by the government of Iran or its instrumentalities, that is involved in the purchase, sale, manufacturing, testing or deployment of military supplies and weapons, including every company that provides military advisors and non-military personnel or that sells strategic information or services to companies that purchase, sell, manufacture, test or deploy military supplies and weapons, or the government of Iran or its instrumentalities; "nuclear sector" means every industry or company, be it private or owned in whole or in part by the government of Iran or its instrumentalities, that is involved in the purchase, sale, development, testing or deployment of nuclear technology of any kind or that provides advisors, researchers, scientists or technicians who are involved in the purchase, sale, development, testing or deployment of nuclear technology of any kind; and "natural gas or petroleum sectors" means those industries and companies that have as their business the owning rights to oil blocks, exporting, extracting, producing, refining, processing, exploring for, transporting, selling or trading of oil or natural gas, constructing, maintaining or operating a pipeline, refinery or other infrastructure and facilitating such activities, including supplies or services in support of such activities .

b.The State Investment Council and the Director of the Division of Investment, after reviewing the recommendations of and consulting with an independent research firm that specializes in global security risk for portfolio determinations selected by the State Treasurer, shall take appropriate action to sell, redeem, divest or withdraw any investment held in violation of subsection a. of this section. This section shall not be construed to require the premature or otherwise imprudent sale, redemption, divestment or withdrawal of an investment, but such sale, redemption, divestment or withdrawal shall be completed not later than three years following the effective date of P.L.2007, c.250 (C.52:18A-89.12).

c.Within 60 days after the effective date of P.L.2007, c.250 (C.52:18A-89.12), the Director of the Division of Investment shall file with the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), a report of all investments held as of the effective date that are in violation of subsection a. of this section. Every year thereafter, the director shall report on all investments sold, redeemed, divested or withdrawn in compliance with subsection b. of this section.

Each report after the initial report shall provide a description of the progress that the division has made since the previous report and since the enactment of P.L.2007, c.250 (C.52:18A-89.12) in implementing subsection b. of this section.

d.Notwithstanding the other provisions of this section to the contrary, this act shall be of no effect if:

(1)the Congress or the President of the United States, affirmatively and unambiguously, declares by means including, but not limited to, legislation, executive order, or written certification from the President to Congress that the government of Iran has ceased to acquire or develop weapons of mass destruction and, to support international terrorism; or

(2)the United States revokes all sanctions imposed against the government of Iran.

e.State Investment Council members, jointly and individually, and State officers and employees involved therewith, shall be indemnified and held harmless by the State of New Jersey from all claims, demands, suits, actions, damages, judgments, costs, charges and expenses, including court costs and attorney's fees, and against all liability, losses and damages of any nature whatsoever that these State Investment Council members, and State officers and employees, shall or may at any time sustain by reason of any decision to restrict, reduce or eliminate investments pursuant to this act.

L.2007, c.250, s.2.



Section 52:18A-89.13 - Findings, declarations relative to investment of State funds in companies boycotting Israel.

52:18A-89.13 Findings, declarations relative to investment of State funds in companies boycotting Israel.
1. The Legislature finds and declares that:

Israel and the United States are allies sharing a common bond rooted in the values of freedom, democracy, and equal rights.

The State of New Jersey is committed to supporting Israel and maintaining the strong New Jersey-Israel relationship that has existed since the founding of the Jewish state in 1948, recognizing that the United States and Israel have mutually benefitted from being allies, including economic cooperation, which Congress has determined materially benefits the United States.

The State is deeply concerned about the Boycott, Divestment and Sanctions (BDS) effort to boycott Israeli goods, products, and businesses which is contrary to federal policy articulated in numerous laws.

The State and Israel have a long history of friendship based on economic, cultural, intellectual, and political cooperation and exchange, and the elected representatives of New Jersey recognize and support Israel's right to exist as a Jewish state.

More than $1.3 billion in goods and services are traded annually between New Jersey and Israel, and the two trading partners continue to look for and find new opportunities to enhance cooperation and initiatives of mutual economic benefit.

Boycotts, divestments, and sanctions place economic and political pressure on business entities, and other organizations and institutions to influence their behavior against Israel.

It is fitting and appropriate that the State of New Jersey reaffirm its interest in viable trade and exchange with an ally of the United States and a vibrant economic partner of the State.

Economic cooperation and political reconciliation are necessary for building mutual trust and foundations for a lasting peace in the Middle East.

Both Israelis and Palestinians have the right to live safely and securely in their homes, free from fear and violence, with mutual recognition, trade, and normalization of relations as neighbors.

The strengthening of New Jersey-Israel cooperation recognizes the beneficial economic and technological value of that cooperation including for improving the competitive capabilities in global markets for both New Jersey and Israel.

Nationality-based boycott actions are often veiled discrimination, and it is against the public policy of New Jersey to support such discrimination.

Boycotts, such as those against Israel, do not make for effective business decision making, prevent a business from making the best use of the resources available to it and should be opposed as an impairment to the soundness of commercial contracting performance.

It is important to the economic well-being of New Jersey that persons or entities conducting commercial trade and doing business in the State do not engage in boycotts of a legitimate and viable partner with whom New Jersey can enjoy open trade contracting.

Therefore, it is in the best interest of this State that a statutory prohibition be enacted to prohibit the investment of public employee retirement funds in companies boycotting Israel.

L.2016, c.24, s.1.



Section 52:18A-89.14 - Investment in companies which boycott Israel prohibited.

52:18A-89.14 Investment in companies which boycott Israel prohibited.
2. a. Notwithstanding any provision of law to the contrary, no assets of any pension or annuity fund under the jurisdiction of the Division of Investment in the Department of the Treasury, or its successor, shall be invested in any company that boycotts the goods, products, or businesses of Israel, boycotts those doing business with Israel, or boycotts companies operating in Israel or Israeli-controlled territory. This section shall not apply to those boycotts organized by foreign governments pursuant to 50 U.S.C. s.4607(c). The activities of any company solely providing humanitarian aid to the Palestinian people through either a governmental or non-governmental organization shall not render the company subject to the provisions of this act, P.L.2016, c.24 (C.52:18A-89.13 et seq.) unless it is also engaging in the prohibited boycotts or otherwise discriminating against goods, products, or businesses of Israel, or entities operating in Israel or Israeli-controlled territory.

b. The State Investment Council and the Director of the Division of Investment shall take appropriate action to sell, redeem, divest, or withdraw any investment held in violation of subsection a. of this section. This section shall not be construed to require the premature or otherwise imprudent sale, redemption, divestment, or withdrawal of an investment, but such sale, redemption, divestment, or withdrawal shall be completed not later than 24 months following the effective date of this act.

c. Within 120 days after the effective date of this act, the Director of the Division of Investment shall file with the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), a report of all investments held as of the effective date that are in violation of subsection a. of this section. The State Investment Council and the Director of the Division of Investment shall use its best efforts to identify all companies that boycott Israel and these efforts shall include, but are not limited to, the following, as appropriate in the judgment of the State Investment Council and the Director of the Division of Investment:

(1) reviewing and relying on publicly available information regarding companies that boycott Israel, including information provided by non-profit organizations, research firms, and government entities;

(2) contacting other institutional investors that have divested from companies that boycott Israel; and

(3) retaining an independent research firm to identify companies that boycott Israel.

One year thereafter, and every subsequent year on the anniversary of the effective date of this act, the director shall report on all investments sold, redeemed, divested, or withdrawn in compliance with subsection b. of this section. The report shall provide a description of the progress that the division has made since the previous report and since the effective date of this act in implementing subsection b. of this section.

d. The members of the State Investment Council, jointly and individually, and State officers and employees involved therewith, shall be indemnified and held harmless by the State of New Jersey from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney's fees, and against all liability, losses, and damages that these council members, and State officers and employees, may sustain by reason of any decision to restrict, reduce, or eliminate investments pursuant to this act.

e. As used in this act, "humanitarian aid" means the provision of goods and services intended to relieve human suffering or to promote general welfare and health; "Boycott, Divestment, and Sanctions" (BDS) refers to the encouragement of boycotts, divestments and sanctions that place economic and political pressure on states, business entities, and other organizations and institutions to influence their behavior against Israel; "boycott" means engaging in actions that are intended to penalize, inflict economic harm on, or otherwise limit commercial relations with another state or nation; "divestment" means to sell, redeem, or withdraw all holdings of a company from the investment portfolio of another company or of a governmental entity; and "sanctions" means the attempts by national governments, multilateral organizations and other international bodies or their subdivisions to limit or ban trade or other relations with a state or nation.

f. The provisions of this act are severable. If any phrase, clause, sentence, provision or section is declared to be invalid or preempted by federal law or regulation, the validity of the remainder of this act shall not be affected thereby.

L.2016, c.24, s.2.



Section 52:18A-90 - Employees Of State Investment Council

52:18A-90. Employees of State Investment Council
The State Treasurer, with the approval of the State Investment Council, shall assign to the Division of Investment such employees in the Department of the Treasury as may be necessary to assist the director in the performance of his duties and for the efficient operation of the work of the division.

L.1950, c. 270, p. 924, s. 12.



Section 52:18A-90.1 - Common Trust Fund

52:18A-90.1. Common trust fund
Notwithstanding any statute or rule of law to the contrary, the Director of the Division of Investment may, subject to the approval of the State Investment Council and the State Treasurer, establish, maintain and operate one or more common trust funds, in which may be combined for the purpose of investment, money and property belonging to the various funds in the custody of the State Treasurer; provided, however, that there shall not be combined in any common trust fund, excepting the State of New Jersey Cash Management Fund established pursuant to section 1 of this amendatory and supplementary act, moneys and property of any fund the income of which inures to the benefit of the General State Fund and money and property of any fund the income of which inures to the benefit of said fund.

L.1970, c. 270, s. 1, eff. Nov. 4, 1970. Amended by L.1977, c. 281, s. 2, eff. Nov. 2, 1977.



Section 52:18A-90.2 - Record Of Capital Contributions Of Participating Funds With Income Inuring To Benefit Of General State Fund

52:18A-90.2. Record of capital contributions of participating funds with income inuring to benefit of general state fund
In any common trust fund where the income of the participating funds inures to the benefit of the General State Fund, the participating capital contributions of said funds shall be evidenced by appropriate entries on records maintained by the Bureau of Accounting in the Division of Budget and Accounting, Department of the Treasury.

L.1970, c. 270, s. 2, eff. Nov. 4, 1970.



Section 52:18A-90.3 - Certificates Of Ownership In Common Trust Fund; Distributions

52:18A-90.3. Certificates of ownership in common trust fund; distributions
In any common trust fund where the income of the participating funds inures to the benefit of the participating funds, ownership in the common trust fund shall be delineated by units which shall be evidenced by certificates issued by the Director of the Division of Investment.

Any and all interest and cash dividends received by such common trust fund shall be distributed monthly to the participating funds in the proportion of the number of units owned by each such fund. The State Investment Council may, from time to time, designate as income to the participating funds, such amounts of the realized appreciation of principal to the common trust fund as it may deem prudent. Such income shall be distributed to the participating funds in the proportion of the number of units owned by each fund. The valuation of each unit in the common trust fund shall be determined in a manner to be established by regulation of the State Investment Council.

L.1970, c. 270, s. 3, eff. Nov. 4, 1970.



Section 52:18A-90.4 - State Of New Jersey Cash Management Fund.

52:18A-90.4 State of New Jersey Cash Management Fund.

1. a. Notwithstanding the provisions of section 2 of P.L.1970, c.270 (C.52:18A-90.2), the Director of the Division of Investment may, subject to the approval of the State Investment Council and the State Treasurer, establish, maintain and operate a common trust fund to be known as the State of New Jersey Cash Management Fund in which may be deposited the surplus public moneys of the State, its counties, municipalities and school districts and the agencies or authorities created by any of these entities. This fund shall be considered a legal depository for public moneys and shall satisfy the requirements in that regard of section 1 of P.L.1956, c.174 (C.52:18-16.1) and N.J.S.40A:5-14.

b.The State Treasurer shall be the custodian of the fund and may receive public moneys paid into the fund by any other custodian of public moneys for the purpose of holding and investing said moneys. In that capacity, he may enter into an agreement with any one or more of the national banks and the banks authorized by this State to carry on a banking business, as he may select, for the custodianship of securities held in the fund and for recording the amounts deposited and withdrawn by each participant, the investment transactions entered into, and the balance to each participant's credit each day. A bank selected by the State Treasurer as custodian pursuant to this section shall have a physical presence in this State in the form of a principal office or branch office and shall employ New Jersey residents. Each bank selected by the State Treasurer may use recognized depositories or clearinghouses for the securities held in the fund or may use other banks as sub-custodians or sub-fiscal agents for these securities, provided that in every case each bank selected by the State Treasurer shall retain primary responsibility for these securities.

c.If a bank selected by the State Treasurer delegates its responsibilities as custodian or fiscal agent, or both, to a sub-custodian or sub-fiscal agent, the sub-custodian or sub-fiscal agent shall be responsible for the services delegated to it to the same degree as the primary custodian or primary fiscal agent and shall maintain accounting records and be otherwise held accountable to the same degree of fiduciary duty and responsibility as the appointing primary custodian or fiscal agent.

d.A bank selected by the State Treasurer as a primary custodian or fiscal agent which delegates its responsibilities as custodian or fiscal agent, or both, to a sub-custodian or sub-fiscal agent, shall not be relieved of its fiduciary duties and responsibilities.

e.The State Treasurer may promulgate such rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as he deems necessary for the efficient administration of the State of New Jersey Cash Management Fund, including but not limited to, (1) the specification of minimum amounts which may be deposited in the fund and minimum periods of time for which deposits shall be retained in the fund; (2) creation of a reserve for losses; (3) provision for payment of administration expenses from its earnings; and (4) distribution of the earnings in excess of such expenses or allocation of losses to the several participants in a manner which equitably reflects the differing amounts of their respective investments and the differing periods of time for which such amounts were in the custody of the fund.

f.The Director of the Division of Investment may invest the public moneys constituting the State of New Jersey Cash Management Fund in the same types of investments and subject to the same limitations provided for the investment of funds in the State Treasury. The director shall be responsible for the adequacy of the accounting services provided by the custodian bank and shall maintain such accounting records as may be required for that purpose.

g.The Director of the Division of Investment may establish separate sub-funds within the State of New Jersey Cash Management Fund or establish a separate fund where the public moneys are invested in tax-exempt securities in order to segregate and account for separately the investment of moneys from participants in the fund to comply with federal law and regulations governing tax-exempt securities, provided however, that such sub-funds or funds shall be subject to all laws and regulations that apply to the New Jersey Cash Management Fund.

L.1977, c.281, s.1; 1977, c.281, s.1. amended 2001, c.286, s.3; 2009, c.150, s.1.



Section 52:18A-90.4A - Definitions Used In C.52:18a-90.4.

52:18A-90.4a Definitions used in C.52:18A-90.4.

4.As used in section 1 of P.L.1977, c.281 (C.52:18A-90.4):

"Branch office" means an office at a fixed location other than a principal office, however designated, at which any business that may be conducted in a principal office of a bank may be transacted.

"Clearinghouse" means an association of banks or other payors regularly settling mutual claims, accounts and other items such as securities, payments and income.

"Custodian," "primary custodian," "fiscal agent" and "primary fiscal agent" means a bank which is selected by the State Treasurer to perform fiduciary functions in the maintenance of public trust funds and assets.

"Depository" means a separately incorporated bank or association of banks which serves as a temporary trustee for securities on behalf of a custodian, sub-custodian, fiscal agent or sub-fiscal agent.

"Principal office" means the headquarters of a bank which is its principal place of business.

"Sub-custodian" or "sub-fiscal agent" means a bank, located in any state or country, to which a primary custodian or primary fiscal agent may delegate its duties and responsibilities.

L.2001,c.286,s.4.



Section 52:18A-91 - Powers And Duties Of State Investment Council.

52:18A-91 Powers and duties of State Investment Council.

13. a. The State Investment Council shall consult with the Director of the Division of Investment from time to time with respect to the work of the division. It shall have access to all files and records of the division and may require any officer or employee therein to provide such information as it may deem necessary in the performance of its functions. The council shall have authority to inspect and audit the respective accounts and funds administered through the Division of Investment. It shall formulate and establish, and may from time to time amend, modify or repeal, such policies as it may deem necessary or proper, which shall govern the methods, practices or procedures for investment, reinvestment, purchase, sale or exchange transactions to be followed by the Director of the Division of Investment established hereunder.

b.On or before January first of each year, and at such other times as it may deem in the public interest, the council shall report to the Governor, the Legislature, and the State Treasurer with respect to its work and the work of the Division of Investment. In addition to the reports specified above and in section 14 of P.L.1950, c.270 (C.52:18A-92), the council shall issue a report by March 1 of each year on the investment activities for the prior calendar year, which shall include a summary of the current investment policies and strategies of the council and those in effect during the prior calendar year, a detailed summary for each financial product of the amount invested, whether the investments were made by employees of the Division of Investment or by external managers, performance benchmarks, and actual performance during the calendar year. The report shall be submitted to the Governor, the Legislature, and the State Treasurer, and shall be made available to the public through the official Internet site of the State.

c.The council shall hold a meeting each year that shall be open to the public, and shall accept comments from the public at such meeting. The matters that shall be open to discussion and public comment during this annual meeting shall include the investment policies and strategies of the council, the investment activities of the council, the financial disclosure statements filed by council members, and the certification of contributions filed by external managers, as well as other appropriate matters concerning the operations, activities and reports of the council.

d.An external manager shall be required to file a certification before being retained, and annually thereafter, that discloses the political contributions made, during the 12 months preceding the certification, by the manager or the manager's firm, or a political committee in which the manager or firm was active. The certification shall specify the political contributions made to candidates for elective public office in this State and any political committee established for the support of such candidates, and contributions made for the transition and inaugural expenses of any candidate who is elected to public office. As used in this subsection, "contribution" and "political committee" shall have the meaning set forth in "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et al.). This certification shall be in addition to any other such disclosure required by law or executive order of the Governor.

L.1950, c.270, s.13; amended 2007, c.103, s.51.



Section 52:18A-92 - Report Of Operations Of Division Of Investment

52:18A-92. Report of operations of Division of Investment
Not later than fifteen days after the close of each month, the Director of the Division of Investment shall cause to be prepared and make available to the State Treasurer, the State Investment Council, the press and the public, a report of the operations of the Division of Investment during said month. Each report shall include a detailed summary of investment, reinvestment, purchase, sale or exchange transactions, setting forth, among other things, the investments bought, sold and exchanged, the dates thereof, the prices paid and obtained, the names of the dealers involved, and a statement of the funds or accounts referred to herein.

L.1950, c. 270, p. 924, s. 14.



Section 52:18A-93 - Bond Of Director

52:18A-93. Bond of Director
Before entering upon his duties, the Director of the Division of Investment established hereunder shall give bond conditioned upon the faithful performance of his duties. The bond of the director shall be approved by the Attorney-General and shall be in a sum not less than one hundred thousand dollars ($100,000.00).

L.1950, c. 270, p. 925, s. 15.



Section 52:18A-94 - Inconsistent Laws

52:18A-94. Inconsistent laws
To the extent that the provisions of this act are inconsistent with the provisions of any other law, the provisions of this act shall be controlling.

L.1950, c. 270, p. 925, s. 16.



Section 52:18A-95 - Division Of Pensions Established

52:18A-95. Division of Pensions established
There is hereby created and established within the Department of the Treasury a Division of Pensions.

L.1955, c. 70, p. 233, s. 1.



Section 52:18A-95.1 - Division Of Pensions Renamed Division Of Pensions And Benefits

52:18A-95.1. Division of Pensions renamed Division of Pensions and Benefits
36. The Division of Pensions in the Department of the Treasury, created and established by P.L.1955, c.70 (C.52:18A-95 et seq.), shall be known and be referred to as the Division of Pensions and Benefits. Any reference in a law, rule, regulation, judicial or administrative proceeding, or otherwise to the Division of Pensions shall mean and refer to the Division of Pensions and Benefits.

L.1992,c.41,s.36.



Section 52:18A-96 - Transfer Of Agencies And Their Functions, Powers, Duties, Equipment And Records--exceptions

52:18A-96. Transfer of agencies and their functions, powers, duties, equipment and records--exceptions
The following agencies, namely the Board of Trustees of the Public Employees' Retirement System, the Prison Officers' Pension Commission, the Board of Trustees of the Teachers' Pension and Annuity Fund, the Board of Trustees of the Alcoholic Beverage Law Enforcement Officers' Pension Fund, the Board of Trustees of the Police and Firemen's Retirement System of New Jersey, and the Consolidated Police and Firemen's Pension Fund Commission, and all of their respective present functions, powers, duties, equipment and records, excepting, however, documents, records and equipment relating to their respective investments which documents, records and equipment shall remain in the Division of Investment of the Department of the Treasury, are hereby transferred to the Division of Pensions created and established hereunder in the Department of the Treasury.

L.1955, c. 70, p. 233, s. 2.



Section 52:18A-97 - Powers And Duties Of Enumerated Agencies Continued

52:18A-97. Powers and duties of enumerated agencies continued
Except as is otherwise provided in this act, and in chapter 270 of the laws of 1950, as amended and supplemented; (1) each of the respective agencies enumerated in section 2 hereof shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon it by existing law; (2) this act shall not affect the terms of office of the present members of such agencies; and (3) such agencies shall continue to be constituted as provided by existing law.

L.1955, c. 70, p. 234, s. 3.



Section 52:18A-98 - Authority To Appoint, Employ Or Remove Personnel

52:18A-98. Authority to appoint, employ or remove personnel
The authority, vested pursuant to any law in any of the respective agencies, to appoint, employ or remove administrative, clerical or any other personnel, is hereby transferred to and vested in the State Treasurer. The State Treasurer shall fix the compensation and duties of persons appointed or employed by him.

L.1955, c. 70, p. 234, s. 4. Amended by L.1970, c. 57, s. 19, eff. May 18, 1970.



Section 52:18A-99 - Director; Appointment And Qualifications; Tenure And Salary

52:18A-99. Director; appointment and qualifications; tenure and salary
The Division of Pensions established hereunder shall be headed, directed and supervised by a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of the Governor appointing him, and until the director's successor is appointed and has qualified. The Director of the Division of Pensions shall receive such salary as shall be provided by law.

L.1955, c. 70, p. 234, s. 5.



Section 52:18A-100 - Functions, Powers, Duties Of Director Of Division Of Investment Not Affected

52:18A-100. Functions, powers, duties of Director of Division of Investment not affected
Nothing in this act shall be construed or deemed to change, vary, or modify the provisions of chapter 270 of the laws of 1950, as amended and supplemented, vesting in the Director of the Division of Investment of the Department of the Treasury, the functions, powers and duties of the agencies enumerated in section 2 hereof, or relating to, investment or reinvestment of moneys of, and purchase, sale or exchange of any investments or securities of or for any funds or accounts under the control and management of such agencies, which functions, powers and duties aforementioned shall continue to be exercised by said Director of the Division of Investment.

L.1955, c. 70, p. 234, s. 6.



Section 52:18A-101 - Personal Rights Not Affected

52:18A-101. Personal rights not affected
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him or her by Title 11 of the Revised Statutes, or under any pension law or retirement system.

L.1955, c. 70, p. 235, s. 7.



Section 52:18A-102 - Repealer

52:18A-102. Repealer
Section 14 of chapter 92 of the laws of 1948 is hereby repealed.

L.1955, c. 70, p. 235, s. 8.



Section 52:18A-103 - Repealer

52:18A-103. Repealer
Section 15 of chapter 92 of the laws of 1948 is hereby repealed.

L.1955, c. 70, p. 235, s. 9.



Section 52:18A-104 - Inconsistent Acts

52:18A-104. Inconsistent acts
Any act or acts or portion of any act or acts inconsistent with the terms and provisions of this act, are hereby repealed.

L.1955, c. 70, p. 235, s. 10.



Section 52:18A-105 - Affixing Voucher Signatures By Machine

52:18A-105. Affixing voucher signatures by machine
Persons designated by chapter 13 of Title 18 of the Revised Statutes, chapter 37 of the laws of 1955, chapters 7 and 16 of Title 43 of the Revised Statutes, chapter 255 of the laws of 1944, chapter 423 of the laws of 1953 and chapter 84 of the laws of 1954, to sign vouchers for the payment of moneys from pension funds established pursuant to said statutes may delegate to the respective secretaries of said pension funds the authority to affix the signatures of such designated persons by means of a machine. Such delegation shall be in writing and filed with the Secretary of State.

L.1956, c. 63, p. 138, s. 1, eff. June 1, 1956.



Section 52:18A-106 - Bond

52:18A-106. Bond
The secretary of each of said pension funds shall enter into bond with 2 or more sureties, to be approved by the State Treasurer, in the sum of $100,000.00 payable to the pension fund of which he is the secretary, conditioned for the faithful performance of his official duties. Such bond shall be filed in the office of the Secretary of State.

L.1956, c. 63, p. 138, s. 2.



Section 52:18A-107 - Purpose Of Act

52:18A-107. Purpose of act
The purpose of this act is to enable active members of the several State administered retirement systems to make voluntary additional contributions to provide annuities to supplement their retirement allowances provided by such systems.

L.1963, c. 123, s. 1, eff. July 1, 1963.



Section 52:18A-108 - Definitions.

52:18A-108 Definitions.

2.As used in this act:

a."Fiscal year" means any year commencing on July 1 and ending on June 30 next following.

b."Participant" means (1) for the purposes of the Supplemental Annuity Collective Trust under section 4 of P.L.1965, c.90 (C.52:18A-113.1), any member of a State administered retirement system, who has elected to make voluntary additional contributions to the Supplemental Annuity Collective Trust, or for whom an employer has agreed to purchase an annuity from the Supplemental Annuity Collective Trust as hereinafter provided; or (2) for the purposes of the Additional Contributions Tax-Sheltered Program under section 1 of P.L.1995, c.92 (C.52:18A-113.2), means any employee of the Department of Education, the Commission on Higher Education, the governing body of any public institution of education, or any public school, as defined in N.J.S.18A:1-1, regularly scheduled to work 20 or more hours per week who has elected to make voluntary additional contributions to the Supplemental Annuity Collective Trust, or for whom an employer has agreed to purchase an annuity from the Supplemental Annuity Collective Trust as hereinafter provided. An employee regularly works less than 20 hours per week if, for the 12-month period beginning on the date the employee's employment commenced, the employee's employer reasonably expects the employee to work fewer than 1,000 hours of service, as defined under section 410(a)(3)(C) of the Internal Revenue Code of 1986 (26 U.S.C. s.410(a)(3)(C)), as amended, and, for each plan year ending after the close of that 12-month period, the employee has worked fewer than 1,000 hours of service.

c."State administered retirement system" means any of the following retirement plans: Public Employees' Retirement System of New Jersey established pursuant to chapter 84, P.L.1954; Teachers' Pension and Annuity Fund established pursuant to chapter 37, P.L.1955; Police and Firemen's Retirement System of New Jersey established pursuant to chapter 255, P.L.1944; Consolidated Police and Firemen's Pension Fund established pursuant to chapter 358, P.L.1952; Prison Officers' Pension Fund established pursuant to chapter 220, P.L.1941; and State Police Retirement and Benevolent Fund established pursuant to chapter 188, P.L.1925.

L.1963, c.123, s.2; amended 1965, c.90, s.1; amended 2011, c.78, s.68.



Section 52:18A-109 - Supplementary Annuity Program; Establishment; Contributions

52:18A-109. Supplementary annuity program; establishment; contributions
Each State administered retirement system shall establish, as a part thereof, a supplementary annuity program under which it will receive voluntary contributions from its members, which shall be in addition to any contributions required of them by that retirement system, for the purpose of providing annuities to supplement their retirement allowances. Each such State administered retirement system shall, upon receipt of such contributions, place the same in the Supplemental Annuity Collective Trust, hereinafter described.

L.1963, c. 123, s. 3.



Section 52:18A-110 - Supplemental Annuity Collective Trust; Establishment; Duties; Divisions

52:18A-110. Supplemental annuity collective trust; establishment; duties; divisions
There is hereby established in the Department of the Treasury the Supplemental Annuity Collective Trust of New Jersey, which shall accept amounts received for supplemental annuities from the State administered retirement systems and combine the same for purposes of this act. The Supplemental Annuity Collective Trust shall also accept amounts paid by employers for the purchase of annuities on behalf of employees as hereinafter provided. The funds paid by employers to purchase annuities for their employees shall be accounted for separately from other funds received by the Supplemental Annuity Collective Trust. The Supplemental Annuity Collective Trust hereby established shall consist of a Variable Division and a Fixed Division.

L.1963, c. 123, s. 4. Amended by L.1965, c. 90, s. 2.



Section 52:18A-111 - Supplemental Annuity Collective Trust

52:18A-111. Supplemental Annuity Collective Trust
In order to facilitate the administration of the supplemental annuity programs of the State administered retirement systems, the State administered retirement systems shall vest the general responsibility for control and management of their supplemental annuity programs in the Supplemental Annuity Collective Trust under the direction of a council consisting of the State Treasurer, who shall be the chairman, the Commissioner of the Department of Insurance, and the State Budget Director. In the event of a vacancy in one of the above enumerated offices, the official assuming the responsibility of that office shall act as a member of the council.

The Director of the Division of Pensions shall be the secretary of the council. The administration of the programs shall be performed by the personnel of the Division of Pensions and the costs of administration shall be borne by the State.

The Attorney General shall be the legal advisor of the council.

The council shall retain the services of an actuary. The actuary shall make an actuarial review of the Supplemental Annuity Collective Trust at least once in every three-year period and at such other times as the council, in its discretion, shall deem advisable.

The council shall promulgate such rules and regulations, not inconsistent with the provisions of this act, as it shall deem necessary for the effective operation of the trust.

The council shall publish annually a report of its operations and the financial condition of the Supplemental Annuity Collective Trust. It shall also give each participant who has not commenced to receive annuity payments an annual statement of his account.

The council shall not commingle the assets of the Variable Division and the assets of the Fixed Division.

The records of the Supplemental Annuity Collective Trust shall be subject to audit by the State Auditor.

L. 1963,c.123, s.5; amended by L. 1987,c.330,s.2.



Section 52:18A-112 - Participation; Application For Enrollment.

52:18A-112 Participation; application for enrollment.

6.A member of a State administered retirement system or an employee of a board of education, as defined in N.J.S.18A:1-1, regularly scheduled to work 20 or more hours per week may become a participant by filing an application for enrollment in either the Variable Division or the Fixed Division, or both, in accordance with rules and regulations established by the council. An employee regularly works less than 20 hours per week if, for the 12-month period beginning on the date the employee's employment commenced, the employee's employer reasonably expects the employee to work fewer than 1,000 hours of service, as defined under section 410(a)(3)(C) of the Internal Revenue Code of 1986 (26 U.S.C. s.410(a)(3)(C)), and, for each plan year ending after the close of that 12-month period, the employee has worked fewer than 1,000 hours of service.

L.1963, c.123, s.6; amended 2011, c.78, s.69.



Section 52:18A-113 - Contributions.

52:18A-113 Contributions.

7.Contributions by a participant shall be made through payroll deductions of integral dollar amounts not in excess of the maximum contribution amount permitted under the federal Internal Revenue Code of 1986, as amended. Participants who are making contributions through payroll deductions may also make lump-sum contributions by direct payments in integral dollar amounts of not less than $50.00, provided, however, that the total contributions for any one year may not exceed the maximum contribution amount permitted by federal law.

Contributions by a participant shall cease upon retirement, death, or upon termination of membership in a State administered retirement system.

L.1963,c.123,s.7; amended 1965, c.90, s.3; 2005, c.256,s.1.



Section 52:18A-113.1 - Purchase Of Annuity For Employee By Employer.

52:18A-113.1 Purchase of annuity for employee by employer.

4.Any employee who is a member of a State administered retirement system may enter into an agreement with the employee's employer whereby the employee agrees to a reduction in salary in return for the employer's agreement to use the amount of such reduction in salary to purchase on behalf of such employee from the Supplemental Annuity Collective Trust of New Jersey an annuity, provided that any such annuity qualifies under section 403(b) of the Internal Revenue Code of 1986, as amended. The amount of the reduction in salary under any agreement entered into between an employee and the employee's employer pursuant to this section shall not exceed the maximum contribution amount permitted under section 403(b) of the federal Internal Revenue Code, 26 U.S.C. s.403(b). Any such agreement shall remain in effect for at least one year. If an agreement is entered into between an employee and the employee's employer pursuant to this section, the employer shall pay the premiums for the annuity purchased directly to the Supplemental Annuity Collective Trust in accordance with rules and regulations promulgated by the council.

Amounts payable pursuant to this section by an employer on behalf of an employee for a pay period shall be transmitted and credited not later than the fifth business day after the date on which the employee is paid for that pay period.

L.1965,c.90,s.4; amended 1999, c.247,s.3; 2005, c.256,s.2.



Section 52:18A-113.2 - Tax-deferred Annuity, Education Employees; Written Agreement To Reduce Salary.

52:18A-113.2 Tax-deferred annuity, education employees; written agreement to reduce salary.

1. a. The Department of Education, the Commission on Higher Education, and the governing body of any public institution of education may enter into a written agreement with any of its employees to reduce the employee's annual salary for the purpose of investing in a tax-deferred annuity for the employee pursuant to section 403(b) of the federal Internal Revenue Code of 1986 (26 U.S.C. s.403(b)), as amended. Investments shall be (1) with an insurer or mutual fund company authorized to provide investment contracts under the alternate benefit program; (2) in investment contracts authorized under the program for supplemental retirement benefits which meet the requirements of section 403(b) of the federal Internal Revenue Code (26 U.S.C. s.403(b)), as amended; and (3) on the same terms and conditions provided for participants in the alternate benefit program.

b.An agreement (1) shall specify the amount and the effective date of the reduction; (2) shall be subject to filing with and approval by the State Treasurer or filing with and approval by the governing body of the institution of public higher education, as appropriate; and (3) shall be legally binding and irrevocable with respect to the amounts earned while the agreement is in effect. The total amount of the reduction in an employee's salary pursuant hereto, for any calendar year, shall not exceed the lesser of (a) the applicable dollar amount or (b) the participant's Includible Compensation for the calendar year. Includible Compensation is an employee's actual wages in box 1 of Form W-2 for a year for services to the employer, but subject to a maximum of $200,000, or such higher maximum as may apply under section 401(a)(17) of the federal Internal Revenue Code (26 U.S.C. s.401(a)(17), and increased up to the dollar maximum by any compensation reduction election under section 125, 132(f), 401(k), 403(b), or 457(b) of the federal Internal Revenue Code (26 U.S.C. s.125, 132(f), 401(k), 403(b), or 457(b)). The amount of Includible Compensation is determined without regard to any community property laws. The applicable dollar amount is the amount established under section 402(g)(1)(B) of the federal Internal Revenue Code (26 U.S.C. s.402(g)(1)(B)), which is $16,500 for 2011, and is adjusted for cost-of-living after 2011 to the extent provided under section 415(d) of the federal Internal Revenue Code (26 U.S.C. s.415(d)). The total amount of the reduction in an employee's salary pursuant hereto, for any calendar year, when added to the contributions made in the year on behalf of the employee in accordance with section 7 of P.L.1963, c.123 (C.52:18A-113), exceed the limitations set forth in section 415 (c) of the federal Internal Revenue Code (26 U.S.C.s.415 (c)). For the purposes of this section, if the participant is or has been a participant in one or more other plans under section 403(b) of the federal Internal Revenue Code (26 U.S.C. s.403(b)), and any other plan that permits elective deferrals under section 402(g) of the federal Internal Revenue Code (26 U.S.C. s.402(g)), then this plan and all such other plans shall be considered as one plan for purposes of applying the foregoing limitations.

c.An agreement may be terminated at any time upon written notice by either the employee or the employer. Termination shall take effect at the beginning of the payroll period whose first day is nearest to the 30th day following the day on which notification of termination was (1) received by the employer, in the event termination is initiated by the employee, or (2) sent to the employee, in the event termination is initiated by the employer.

d.Amounts payable pursuant to this section by an employer on behalf of an employee for a payroll period shall be transmitted and credited not later than the fifth business day after the date on which the employee is paid for that pay period.

e.The plan described in subsection a. of this section shall be known as the New Jersey Additional Contributions Tax-Sheltered Program.

L.1995, c.92, s.1; amended 1999, c.247, s.4; 2011, c.78, s.70.



Section 52:18A-113.3 - Reduction Of Employee's Salary; Benefits.

52:18A-113.3 Reduction of employee's salary; benefits.

2.Upon approval and filing, the State Treasurer or the applicable governing body of a public institution of education shall reduce an employee's salary pursuant to the agreement and shall pay an amount equal to the amount agreed upon for the salary reduction as an employer contribution to the issuer of the employee's annuity. Participation in a reduction of salary pursuant to this act shall not cause the employee to lose any benefits under a State-administered retirement system to which the employee would otherwise be entitled had the employee not agreed to a reduction in salary for the purpose of purchasing a tax-deferred annuity. Employee contributions and any survivor's benefit shall be paid on the basis of the employee's salary without regard to the reduction authorized by this act.

L.1995, c.92, s.2; amended 2011, c.78, s.71.



Section 52:18A-113.4 - Payments For Annuity.

52:18A-113.4 Payments for annuity.

3.Payments for tax-deferred annuities shall be made by the State Treasurer or the applicable governing body of a public institution of education to the issuers of the annuities out of moneys available for the salaries of employees who have entered into agreements pursuant to this act.

L.1995, c.92, s.3; amended 2011, c.78, s.72.



Section 52:18A-113.5 - Rules, Regulations

52:18A-113.5 Rules, regulations
4. The Director of the Division of Pensions and Benefits shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.1995,c.92,s.4.



Section 52:18A-113.6 - Transfer Of Certain Annuity Funds.

52:18A-113.6 Transfer of certain annuity funds.

1.Employees of the Department of Education, the Commission on Higher Education, or the governing body of any public institution of education who are participants in the Supplemental Annuity Collective Trust pursuant to section 403(b) of the federal Internal Revenue Code of 1986 (26 U.S.C. s.403(b)), as amended, shall transfer all funds that they may have invested as participants in the Supplemental Annuity Collective Trust to a tax-deferred annuity with an insurer or mutual fund company authorized to provide investment contracts under the alternate benefit program pursuant to the provisions of P.L.1995, c.92 (C.52:18A-113.2 et seq.).

L.1996, c.77, s.1; amended 2011, c.78, s.73.



Section 52:18A-114 - Investment Of Assets Of Variable And Fixed Divisions

52:18A-114. Investment of assets of variable and fixed divisions
The assets of the Variable Division and the Fixed Division may be invested through the same agency as other State funds are invested; provided, however, that the council is hereby authorized to use other funding media, including group annuity contracts containing such provisions as the council determines to comply substantially with the applicable statutory requirements, which are made available by life insurance companies authorized to issue such contracts in this State and having assets in excess of $1,000,000,000.00.

L.1963, c. 123, s. 8.



Section 52:18A-115 - Investment Of Assets Of Variable Division.

52:18A-115 Investment of assets of Variable Division.

9.The assets of the Variable Division shall be invested and reinvested principally in common stocks and securities which are convertible into common stocks. Such common stocks and securities shall be traded on a securities exchange in the United States or over-the-counter market.

L.1963, c.123, s.9; amended 2011, c.78, s.74.



Section 52:18A-116 - Accounts Of Variable Division

52:18A-116. Accounts of variable division
The Variable Division shall consist of the following accounts:

a. The Variable Accumulation Account shall be the account to which the contributions of participants in the Variable Division are credited. An individual account shall be maintained in the Variable Accumulation Account for each participant in the Variable Division.

b. The Variable Benefit Account shall be the account from which variable benefits are paid. Upon retirement of a participant in the Variable Division, his account in the Variable Accumulation Account shall be transferred to the Variable Benefit Account.

c. The Variable Reserve Account shall be the account to which all investment earnings or losses of the Variable Division shall be credited or charged. Such investment earnings or losses shall be determined at least quarter-annually in accordance with accepted accounting practices and shall reflect appreciation and depreciation in the market value of investments. Mortality adjustments of the Variable Benefit Account, determined in accordance with rules and regulations adopted by the council with the advice of the actuary, shall be charged or credited to this Variable Reserve Account. The balance in this account shall then be distributed to the Variable Benefit Account and to the individual accounts in the Variable Accumulation Account in accordance with rules and regulations of the council.

L.1963, c. 123, s. 10.



Section 52:18A-117 - Variable Retirement Benefit, Transfer Of Outstanding Loan Balance

52:18A-117. Variable retirement benefit, transfer of outstanding loan balance
11. a. Upon retirement under a State administered retirement system, a participant in the Variable Division shall receive a variable benefit under which the amount of the initial payment is determined by (1) appropriate actuarial factors as adopted from time to time by the council with the advice of the actuary, and by (2) the value of his account as of the close of the calendar month in which the retirement becomes effective; and the amount of each subsequent payment shall be determined so as to reflect the amounts distributed to the Variable Benefit Account in accordance with the provisions of section 10, pursuant to rules and regulations adopted by the council. The benefit payable to a retired participant shall be in the form of a life annuity, unless the participant requests, upon written application filed with the council prior to retirement, that the value of such benefit be paid as a single cash payment or under such other optional method of settlement as the council may establish by rules and regulations on the advice of the actuary. In the event the value of a participant's account at retirement results in an annuity with initial monthly payments of less than $10.00, the benefit shall be paid in a single cash payment.

b. A participant who is a member of the Public Employees' Retirement System of New Jersey or of the Teachers' Pension and Annuity Fund may request, upon written application filed with the council no earlier than 90 days and no later than 30 days before retirement, that an amount less than or equal to the outstanding balance of a loan borrowed from the retirement system under section 34 of P.L.1954, c.84 (C.43:15A-34) or N.J.S.18A:66-35 be subtracted and transferred from the participant's account and credited to the retirement system in repayment of that loan and that amount shall be transferred before determination of the benefit payable to the participant under subsection a. of this section.

L.1963,c.123,s.11; amended 1993,c.42,s.1.



Section 52:18A-118 - Investment And Reinvestment Of Assets Of Fixed Division; Fixed Income Securities

52:18A-118. Investment and reinvestment of assets of fixed division; fixed income securities
The assets of the Fixed Division shall be invested and reinvested principally in fixed income securities which are legal investments for life insurance companies organized under the laws of this State.

L.1963, c. 123, s. 12.



Section 52:18A-119 - Accounts Of Fixed Division

52:18A-119. Accounts of fixed division
The Fixed Division shall consist of the following accounts:

a. The Fixed Accumulation Account shall be the account to which contributions of participants in the Fixed Division are credited. An individual account shall be maintained in the Fixed Accumulation Account for each participant in the Fixed Division.

b. The Fixed Benefit Account shall be the account from which fixed benefits are paid. Upon retirement of a participant in the Fixed Division, his account in the Fixed Accumulation Account shall be transferred to the Fixed Benefit Account.

c. The Fixed Reserve Account shall be the account to which all investment earnings or losses of the Fixed Division shall be credited or charged. Such investment earnings or losses shall be determined as of the end of each fiscal year in accordance with accepted accounting practices. Interest bearing investments shall be valued so that the yield to maturity will remain uniform. Earnings shall include profits or losses on the sale of investments, but no adjustment in the book value of investments shall be made by reason of fluctuations in current market prices. Mortality adjustments of the Fixed Benefit Account, determined in accordance with rules and regulations adopted by the council with the advice of the actuary, shall be charged or credited to this Fixed Reserve Account. This account shall also be charged with the amount of interest required to be credited to the Fixed Benefit Account and with the interest to be credited to the individual accounts in the Fixed Accumulation Account. The interest to be credited to the individual accounts in the Fixed Accumulation Account shall be at rates established by the council from time to time and shall be credited on the basis of balances in such accounts at the beginning of the fiscal year.

L.1963, c. 123, s. 13.



Section 52:18A-120 - Fixed Retirement Benefit; Transfer Of Outstanding Loan Balance

52:18A-120. Fixed retirement benefit; transfer of outstanding loan balance
14. a. Upon retirement under a State administered retirement system, a participant in the Fixed Division shall receive a fixed benefit under which the initial payment is determined by (1) appropriate actuarial factors, as adopted from time to time by the council with the advice of the actuary, and by (2) the value of his account as of the close of the calendar month in which the retirement becomes effective; and each subsequent payment shall be in the same amount, for the term of the benefit. The benefit payable to a retired participant shall be in the form of a life annuity, unless the participant requests, upon written application filed with the council prior to retirement, that the value of such benefit be paid as a single cash payment or under such other optional method of settlement as the council may establish by rules and regulations on the advice of the actuary. In the event the value of a participant's account at retirement results in an annuity with initial monthly payments of less than $10.00, the benefit shall be paid in a single cash payment.

b. A participant who is a member of the Public Employees' Retirement System of New Jersey or of the Teachers' Pension and Annuity Fund may request, upon written application filed with the council no earlier than 90 days and no later than 30 days before retirement, that an amount less than or equal to the outstanding balance of a loan borrowed from the retirement system under section 34 of P.L.1954, c.84 (C.43:15A-34) or N.J.S.18A:66-35 be subtracted and transferred from the participant's account and credited to the retirement system in repayment of that loan and that amount shall be transferred before determination of the benefit payable to the participant under subsection a. of this section.

L.1963,c.123,s.14; amended 1993,c.42,s.2.



Section 52:18A-121 - Single Cash Payment For Participant Ceasing To Be Member Of Retirement System

52:18A-121. Single cash payment for participant ceasing to be member of retirement system
Any participant who ceases to be a member of a State administered retirement system and who does not qualify and apply for benefits under another provision of this act shall be paid a single cash payment. The amount of such payment shall be an amount equal to the value of his account as of the last day of the calendar month in which he ceases to be a member of a State administered retirement system.

L.1963, c. 123, s. 15.



Section 52:18A-122 - Payment In Event Of Death Of Participant Prior To Retirement

52:18A-122. Payment in event of death of participant prior to retirement
In the event of the death of a participant prior to retirement, an amount equal to the value of his account as of the last day of the month in which the death occurs shall be paid to the designated beneficiary in a single cash payment or in the event that no beneficiary was designated or if the designated beneficiary predeceased the participant such amount shall be paid to the estate of the participant. If, however, the designated beneficiary is a natural person, he may elect to receive, in lieu of a single cash payment, the actuarial equivalent thereof, under any method of settlement which would have been available to the participants pursuant to the provisions of sections 11 or 14 of this act.

L.1963, c. 123, s. 16.



Section 52:18A-123 - Termination Of Inactive Accounts; Refunds

52:18A-123. Termination of inactive accounts; refunds
The council may terminate any inactive account in either division if the value of such account is less than $100.00 and, in such event, shall refund the value of the account in a single cash payment.

L.1963, c. 123, s. 17.



Section 52:18A-124 - Time Each Division Operative; Required Number Of Participants

52:18A-124. Time each division operative; required number of participants
All other provisions of this act notwithstanding, neither division shall become operative until the required number of participants shall have filed applications. The required number of participants shall be established by the council. Any such number may be made applicable to either the Variable Division or the Fixed Division separately or may be made applicable to both divisions combined.

L.1963, c. 123, s. 18.



Section 52:18A-151 - Establishment Of Division; Director

52:18A-151. Establishment of division; director
There is hereby established in the Department of the Treasury the Division of Building and Construction. The division shall be under the immediate supervision of a director who shall be appointed by and serve at the pleasure of the State Treasurer and who shall administer the work of the division under the direction and supervision of the State Treasurer. The State Treasurer shall fix the compensation of the director within the limits of available appropriations.

L.1970, c. 95, s. 1.



Section 52:18A-152 - Bureaus; Organizational Units

52:18A-152. Bureaus; organizational units
The State Treasurer shall organize the work of the division in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation and shall assign to the division such employees in the Department of the Treasury as may be necessary to assist the director in the performance of his duties.

L.1970, c. 95, s. 2.



Section 52:18A-153 - Transfer Of Functions, Powers And Duties Of Division Of Purchase And Property, Director, And Office Of Architecture, Engineering And Construction

52:18A-153. Transfer of functions, powers and duties of Division of Purchase and Property, director, and Office of Architecture, Engineering and Construction
All the functions, powers and duties of the Division of Purchase and Property, the director thereof and the Office of Architecture, Engineering and Construction therein relating to the planning, construction, reconstruction, improvement and repair of public buildings are transferred to the Division of Building and Construction established hereunder.

L.1970, c. 95, s. 3.



Section 52:18A-154 - Transfer Of Appropriations

52:18A-154. Transfer of appropriations
All appropriations and other moneys available and to become available to any division, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Building and Construction, are hereby transferred to the Division of Building and Construction established hereunder, and shall be available for the objectives and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1970, c. 95, s. 4.



Section 52:18A-155 - Transfer Of Employees

52:18A-155. Transfer of employees
All employees of any division, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Building and Construction, shall upon the effective date of this act be transferred to the Division of Building and Construction.

L.1970, c. 95, s. 5.



Section 52:18A-156 - Employee Rights

52:18A-156. Employee rights
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1970, c. 95, s. 6.



Section 52:18A-157 - Transfer Of Files, Records, Etc.

52:18A-157. Transfer of files, records, etc.
All files, books, papers, records, equipment and other property of any division, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Building and Construction, shall upon the effective date of this act be transferred to the Division of Building and Construction.

L.1970, c. 95, s. 7.



Section 52:18A-158 - Effect Upon Prior Orders, Rules, Regulations

52:18A-158. Effect upon prior orders, rules, regulations
This act shall not affect orders, rules and regulations heretofore made or promulgated by any division, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Building and Construction; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1970, c. 95, s. 8.



Section 52:18A-159 - Effect Upon Pending Actions Or Proceedings

52:18A-159. Effect upon pending actions or proceedings
This act shall not affect any actions or proceedings, civil or criminal, brought by or against any division, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Building and Construction, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the Division of Building and Construction as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any division, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Division of Building and Construction, and all such matters or proceedings pending before such division, office or other agency on the effective date of this act shall be continued by the Division of Building and Construction, as if the foregoing provisions had not taken effect.

L.1970, c. 95, s. 9.



Section 52:18A-160 - Reports, Certifications, Etc.; Filing With Division

52:18A-160. Reports, certifications, etc.; filing with division
Unless specifically otherwise provided in this act or by any law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the division, office or other agency whose functions, powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the Division of Building and Construction.

L.1970, c. 95, s. 10.



Section 52:18A-161 - Construction Of Prior Laws, Rules Or Regulations

52:18A-161. Construction of prior laws, rules or regulations
With respect to the functions, powers and duties hereby transferred to the Division of Building and Construction, whenever in any law, rule, regulation, judicial or administrative proceeding or otherwise, reference is made to the Division of Purchase and Property or the director thereof or the Office of Architecture, Engineering and Construction, the same shall mean and refer to the Division of Building and Construction or the director thereof, as the case may be.

L.1970, c. 95, s. 11.



Section 52:18A-162 - Repeal Of Inconsistent Acts

52:18A-162. Repeal of inconsistent acts
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, superseded and repealed.

L.1970, c. 95, s. 12.



Section 52:18A-163 - State Employees Deferred Compensation Board; Establishment; Members; Compensation; Meetings

52:18A-163. State employees deferred compensation board; establishment; members; compensation; meetings
There is hereby established in the Department of the Treasury the New Jersey State Employees Deferred Compensation Board (hereinafter called the board). The membership of the board shall consist of the State Treasurer, who shall serve as chairman, the Commissioner of Insurance, and the Director of the Division of Budget and Accounting in the Department of the Treasury, who shall be members ex officio, or the designee of any of said officials. The members of the board shall receive no compensation for service on said board. The board shall meet at such time as called by the chairman or a majority of the board.

L.1978, c. 39, s. 1, eff. June 19, 1978.



Section 52:18A-164 - New Jersey State Employees Deferred Compensation Plan

52:18A-164. New Jersey state employees deferred compensation plan
Notwithstanding the provisions of any other statute, the board is empowered to adopt a written plan, consistent with the requirements of the United States Internal Revenue Service, under which a State employee may defer payment of a specified amount of salary until the future receipt thereof by the employee pursuant to the provisions of this act and the plan. The plan, when established, shall be called the New Jersey State Employees Deferred Compensation Plan (hereinafter called the plan).

L.1978, c. 39, s. 2, eff. June 19, 1978.



Section 52:18A-165 - Deferral And Deduction Of Salary; Voluntary Written Agreement

52:18A-165. Deferral and deduction of salary; voluntary written agreement
The State may by a voluntary written agreement with any employee of the State provide that a portion of the employee's current salary from the State shall be deferred and deducted each payroll period for disposition by the board in accordance with the plan.

L.1978, c. 39, s. 3, eff. June 19, 1978.



Section 52:18A-166 - Investment Of Funds; Division Of Investment As Fiduciary

52:18A-166. Investment of funds; division of investment as fiduciary
The plan shall designate the Division of Investment, as constituted by P.L.1950, c. 270, (C. 52:18A-79 et seq.) as amended and supplemented from time to time, as the named fiduciary for the investment of funds under the plan and shall provide for such investment options as may be determined by the board, which may include but are not limited to group annuity programs, savings accounts, life insurance contracts, mutual funds, equities or bonds, provided said investments are made and administered in accordance with section 5 of this act; are authorized or approved for investment by the regulations of the State Investment Council; and are legal investments for fiduciaries of trust estates in this State.

L.1978, c. 39, s. 4, eff. June 19, 1978.



Section 52:18A-167 - Powers

52:18A-167. Powers
a. The board is empowered to take all measures necessary for the implementation and administration of this act, including but not limited to the following:

(1) The delegation of all or part of the administration of the Plan, including the management and investment of deferred and deducted salary funds, to any division or divisions within the Department of the Treasury;

(2) Contracting with one or more private organizations for the administration of all or part of the plan, including the management and investment or either thereof of deferred and deducted salary funds, provided that any such contract or contracts be in compliance with applicable bidding requirements for award of State contracts; and further provided that a board determination to contract for the investment of any or all of said funds is subject to the prior approval of the State Investment Council and when said approval has been received, the board shall delegate the responsibility for said contracting to the Division of Investment;

(3) Establishment of a plan or plan option which permits a participating employee to request the administrator of the plan to invest all or a specified percentage of said employee's deferred salary in one of or a specified combination of the following kinds of investments: (a) life insurance contracts, (b) annuity contracts, and (c) mutual fund shares; provided that the administrator retains the discretion to reject said request and further provided that the specific investment so made is selected and determined by the Division of Investment acting on behalf of the administrator or by a private organization operating under a contract pursuant to subsection 5a(2) of this section and subject to the approval of the Division of Investment;

(4) The establishment, either in the plan or through separate rules and regulations, of the requirements, limitations and conditions for participation in the plan, including but not limited to the setting forth of those State employees deemed eligible for participation in the plan; the amount of current salary an employee may defer and have deducted for disposition by the board; when and under what circumstances such deferrals and deductions may be made, changed or revoked; when and under what circumstances a participating employee or designated beneficiaries may withdraw funds from the plan; and when and under what circumstances records and data concerning benefits under the plan shall remain confidential;

(5) Consultation with any State agency or with majority representatives of State employees for the purpose of receiving their views and comments.

b. The board shall provide in the plan for any distribution of investment earnings, gains or losses, consistent with the requirements of the United States Internal Revenue Service. The distribution shall be allocated to each employee when he or she withdraws from the plan or receives benefits from the plan in accordance with the terms of the plan and the provisions of this act.

c. The board shall provide in the plan for a uniform system of accounting for each participating employee and for the investment of deferred compensation funds with annual or more frequent reports to the participants in the plan, provided however, that said uniform system of accounting as it applies to the investment of said funds shall be subject to the prior approval of and modification by the State Investment Council.

d. A private organization operating under a contract pursuant to subsection 5a(2) of this section or seeking or planning to seek such a contract may not distribute or make public any written material concerning any deferred compensation program or benefits authorized under this act without the prior approval by the Division of Investment of the form and content or the material.

L.1978, c. 39, s. 5, eff. June 19, 1978.



Section 52:18A-168 - Costs To Be Recovered By Service Charge Or From Private Organization With Contract For Administration

52:18A-168. Costs to be recovered by service charge or from private organization with contract for administration
No significant costs shall be incurred by the State as a result of this act unless such costs are recovered by charging and collecting a service charge from all participating employees and in addition thereto or in lieu thereof such costs are recovered from any private organization or organizations with which the board has contracted for the administration of all or part of the plan. The amount of any costs incurred and to be recovered by the State shall be determined by the board.

L.1978, c. 39, s. 6, eff. June 19, 1978.



Section 52:18A-169 - Immunity From Liability For Loss

52:18A-169. Immunity from liability for loss
The State, the board and the members of the board, the Division of Investment and its employees, and the State Investment Council and its members shall not be liable for any loss incurred by any employee by reason of participation in the plan.

L.1978, c. 39, s. 7, eff. June 19, 1978.



Section 52:18A-170 - Disposition Of Deferred, Deducted Moneys; Assets Held In Trust

52:18A-170. Disposition of deferred, deducted moneys; assets held in trust

8. All moneys which are deferred and deducted in accordance with the provisions of this act and the plan shall remain assets of the State and shall be invested in accord with the provisions of this act and the plan. The obligation of the State to participating employees and contractors shall be contractual only and no preferred or special interest in the deferred moneys shall accrue to such employees or contractors, except that all assets and income of the plan shall be held in trust for the exclusive benefit of participating employees and their beneficiaries.

L.1978,c.39,s.8; amended 1997, c.116, s.4.



Section 52:18A-170.1 - Amendment, Termination Of Supplemental Annuity Collective Trust.

52:18A-170.1 Amendment, termination of Supplemental Annuity Collective Trust.

75.With respect to the portion of the Supplemental Annuity Collective Trust that is subject to section 403(b) of the federal Internal Revenue Code (26 U.S.C. s.403(b)), the State may terminate the Supplemental Annuity Collective Trust as provided in this section.

a.The State enacted P.L.1963, c.123 (C.52:18A-107 et seq.) with the intention and expectation that contributions would be continued to the Supplemental Annuity Collective Trust program indefinitely. The State, however, has no obligation or liability whatsoever to maintain the program for any length of time and may discontinue contributions under the program at any time without any liability hereunder for any discontinuance.

b.The State reserves the authority to amend or terminate the Supplemental Annuity Collective Trust program at any time and for any reason.

c.The State may provide that, in connection with a termination of the program, all accounts will be distributed, provided that the State and any related employer on the date of termination do not make contributions to an alternative plan or program subject to the rules under section 403(b) of the Internal Revenue Code of 1986 (26 U.S.C. s.403(b)), as amended, that is not part of the program during the period beginning on the date of termination and ending 12 months after the distribution of all assets from the Supplemental Annuity Collective Trust program, except as permitted by the applicable regulations of the United States Department of the Treasury.

L.2011, c.78, s.75.



Section 52:18A-171 - Unassignability Of Payments And Rights

52:18A-171. Unassignability of payments and rights
No participating employee or beneficiary thereof shall have the right to commute, sell, assign or otherwise transfer or convey the rights to receive any payments deriving from participation in the plan and such payments and rights are expressly declared to be and shall be unassignable.

L.1978, c. 39, s. 9, eff. June 19, 1978.



Section 52:18A-172 - Deferred And Deducted Amounts; Inclusion As Regular Compensation; Exclusion In Computation Of Federal Withholding Taxes

52:18A-172. Deferred and deducted amounts; inclusion as regular compensation; exclusion in computation of federal withholding taxes
Any amount of the employee's salary that is deferred and deducted under this act and the plan shall continue to be included as regular compensation for all purposes, including pension benefits earned by any such employee, but any salary deferred and deducted shall not be included in the computation of any Federal taxes withheld from the employee's salary on behalf of such employee.

L.1978, c. 39, s. 10, eff. June 19, 1978.



Section 52:18A-173 - Deferred Salary Clearing Fund And Other Funds

52:18A-173. Deferred salary clearing fund and other funds
The State Treasurer is hereby authorized to establish, on behalf of the board, a deferred salary clearing fund in the State Treasury in which shall be placed temporarily all compensation deferred and deducted in accordance with this act and the plan, and may establish such other funds within the Division of Investment as may be appropriate.

L.1978, c. 39, s. 11, eff. June 19, 1978.



Section 52:18A-174 - Deferred Compensation Plan Expanded.

52:18A-174 Deferred compensation plan expanded.

12.Subject to the independent approval of the State Treasurer, the board may authorize the transfer of funds necessary to permit individuals employed at the New Jersey Institute of Technology, Rutgers, The State University, Rowan University, and any other agency, authority, commission, or instrumentality of State government which has an independent corporate existence, to participate in the plan.

L.1978, c.39, s.12; amended 1985, c.449; 2012, c.45, s.133.



Section 52:18A-175 - Plan Additional To And Not Part Of Retirement Or Pension System

52:18A-175. Plan additional to and not part of retirement or pension system
The plan shall be in addition to and not a part of any retirement or pension system.

L.1978, c. 39, s. 13, eff. June 19, 1978.



Section 52:18A-176 - Portability Of Employees' Credit From Similar Plans

52:18A-176. Portability of employees' credit from similar plans
The board, either in the plan or through separate rules and regulations, may allow for the portability of appropriate amounts of employees' credit from similar plans maintained by employees' previous employers to the plan and from the plan to similar plans maintained by other employers. Authorizations for portability arrangements will be subject to the requirements of the similar plans of other employers and the approval of the United States Internal Revenue Service.

L.1978, c. 39, s. 14, eff. June 19, 1978.



Section 52:18A-177 - Determination Plan Consistent With Requirements Of Internal Revenue Service

52:18A-177. Determination plan consistent with requirements of Internal Revenue Service
No agreement may be entered into between the State and any employee for the deferral and deduction of any portion of current salary, pursuant to section 3 of this act, until the board determines that the plan and any related implementing rules and regulations are consistent with the requirements of the United States Internal Revenue Service.

L.1978, c. 39, s. 15, eff. June 19, 1978.



Section 52:18A-178 - Short Title

52:18A-178. Short title
This act shall be known and may be cited as the "General Services Administration Act of 1984."

L.1984, c. 34, s. 1.



Section 52:18A-179 - Legislative Findings And Declarations

52:18A-179. Legislative findings and declarations
The Legislature finds and declares that the consolidation of the Divisions of Purchase and Property and Building and Construction and the procurement and operational functions of the Division of Data Processing and Telecommunications in a General Services Administration under the control of an administrator who may exercise certain powers of the Treasurer will:

a. Group agencies and functions of related kind within the Department of the Treasury and subject them to appropriate supervisory control by a single officer responsible to the Treasurer;

b. Promote effective coordination of the department's operations for other State agencies; and

c. Increase efficiency in the performance of these services and in the general management of the department.

L.1984, c. 34, s. 2.



Section 52:18A-180 - Definitions

52:18A-180. Definitions
As used in this act:

a. "Administration" means the General Services Administration in the Department of the Treasury, as established by this act.

b. "Administrator" means the General Services Administrator.

c. "Department" means the Department of the Treasury.

d. "Treasurer" means the Treasurer of the State of New Jersey.

L.1984, c. 34, s. 3.



Section 52:18A-181 - General Services Administration; Establishment

52:18A-181. General services administration; establishment
There is established in the Department of the Treasury a General Services Administration which shall supervise and coordinate those functions, powers and duties of the department as provided in this act.

L.1984, c. 34, s. 4.



Section 52:18A-182 - General Services Administrator; Qualifications; Appointment; Term Of Office; Compensation

52:18A-182. General services administrator; qualifications; appointment; term of office; compensation
The administration shall be under the immediate supervision of the General Services Administrator who shall be a person qualified by training and experience to direct the work assigned to the administration. The administrator shall be appointed by the governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor and until the administrator's successor is appointed and has qualified. The State Treasurer shall fix the compensation of the administrator within the limits of available appropriations.

L.1984, c. 34, s. 5.



Section 52:18A-183 - Organization; Employees

52:18A-183. Organization; employees
The administrator shall organize the work of the administration in organizational units as he deems necessary for effective and efficient operation. The Treasurer, after consultation with the administrator, shall assign to the administration those employees of the department as may be necessary to assist the administrator in the performance of his duties.

L.1984, c. 34, s. 6.



Section 52:18A-184 - Divisions Of Purchase And Property And Building And Construction; Consolidation Under Administration; Continuance

52:18A-184. Divisions of purchase and property and building and construction; consolidation under administration; continuance
The Division of Purchase and Property as constituted by section 16 of the "Department of the Treasury Act of 1948," P.L.1948, c. 92 (C. 52:18A-16) and the Division of Building and Construction, as established by section 1 of P.L.1970, c. 95 (C. 52:18A-151) are consolidated under the administration. These divisions are continued with all the functions, powers and duties conferred upon them by law, subject to the supervision and control of the administrator.

L.1984, c. 34, s. 7.



Section 52:18A-185 - Division Of Data Processing And Telecommunications; Abolishment

52:18A-185. Division of data processing and telecommunications; abolishment
The Division of Data Processing and Telecommunications as established by section 1 of P.L.1970, c. 94 (C. 52:18A-137) is abolished.

L.1984, c. 34, s. 8.



Section 52:18A-186 - Division Of Functions, Powers And Duties Relating To Data Processing And Telecommunications Between Administration And Treasurer

52:18A-186. Division of functions, powers and duties relating to data processing and telecommunications between administration and treasurer
The administration shall have those functions, powers and duties set forth in sections 10 through 13 of this act relating to the procurement of data processing and telecommunications equipment and services and the operation of telecommunications systems. The remaining functions, powers and duties set forth in sections 10 through 13 of this act shall be exercised by the Treasurer.

L.1984, c. 34, s. 9.



Section 52:18A-187 - Data Processing And Telecommunications; Duties

52:18A-187. Data processing and telecommunications; duties
With respect to data processing and telecommunications, the administration or the department, as the case may be, shall:

a. Assure the effectiveness of information processing throughout the State government;

b. Advise in policy and planning decisions to insure that the State government is responsive to new programs involving data handling responsibilities;

c. Assure that the information processing capabilities of the State are kept current and abreast of changing technology;

d. Be the organization through which the agencies of the State government are kept informed as to current Statewide information processing capabilities and informed as to available machine sensible information;

e. Be responsible for the continued development of efficient uses of information processing; and

f. Assure that telecommunication services are provided throughout the State government in the most economical, uniform and effective manner.

L.1984, c. 34, s. 10.



Section 52:18A-188 - Means To Accomplish Duties

52:18A-188. Means to accomplish duties
In order to accomplish the foregoing, the administration or the department, as the case may be, shall:

a. Be responsible for evaluating all requests affecting the information processing facilities of the State including:

(1) The acquisition, continuation or alteration of equipment;

(2) The use of consulting firms in information processing studies or projects; and

(3) The purchase of information processing services;

b. Direct the assignment and reassignment of information processing tasks among the various State government information processing facilities;

c. Be the organization to represent the State in all intergovernmental matters relating to information processing; and

d. Promulgate those rules and regulations which are necessary to effectuate the purposes of this act.

L.1984, c. 34, s. 11.



Section 52:18A-189 - Data Processing; Duties

52:18A-189. Data processing; duties
With respect to data processing, the administration or the department, as the case may be, shall:

a. Foster and direct the establishment and consolidation of information processing centers throughout the State in order to achieve economies in the use of information processing facilities;

b. Develop, promulgate and maintain a Statewide master plan for the economic and effective use of information processing facilities;

c. Direct and conduct periodic effectiveness audits of the various facilities comprising the State's information processing capability;

d. Determine whether State agencies are prepared to make effective use of consultants prior to those consultants being solicited or engaged to alter, improve or establish methods or procedures involving information processing;

e. Monitor the progress of consultants in order to assure that their recommendations and performance are consistent with Statewide objectives of efficiency and economy;

f. Review requests for the use of commercial service organizations and direct the accomplishment of the required tasks by State facilities wherever deemed advisable;

g. Be responsible, with the using agency, for selection and acquisition decisions taking into account the necessity for encouraging competition through solicitation of proposals from qualified vendors; and

h. Determine the advisability of the acquisition and use of specific software packages.

L.1984, c. 34, s. 12.



Section 52:18A-190 - Telecommunications; Definition; Duties

52:18A-190. Telecommunications; definition; duties
As used in this act, "telecommunications" means any transmission, emission or reception of signs, signals, writings, images and sounds or intelligences of any nature by wire, radio, optical or other electromagnetic system.

With respect to telecommunications, the administration or the department, as the case may be, shall:

a. Direct the consolidation and coordination of the State's telecommunications facilities in order to insure the efficient and economical use of telecommunications services by State agencies;

b. Develop technical plans for and recommend communication facilities and equipment which will satisfy agency operational communications requirements;

c. Conduct continuing reviews and evaluations of communication facilities and equipment used by State agencies in order to insure that agency needs are being fulfilled at the most economical cost to the State; and

d. Develop and implement policies, standards, practices and procedures to insure orderly development of State communication facilities in an economic and efficient manner.

L.1984, c. 34, s. 13.



Section 52:18A-191 - Administrator; Additional Duties

52:18A-191. Administrator; additional duties
In addition to supervising and coordinating the functions, powers and duties of the administration provided in sections 5 and 6 of this act, the administrator shall:

a. Directly supervise the operations of the Financial Management and Data Center; and

b. Exercise any function, power or duty of the Treasurer relating to the procurement of goods or services, the award of State contracts or the acquisition or disposition of real or personal property as the Treasurer shall, in writing, certify. The certificate shall state the scope of the powers which the administrator may exercise, and shall be filed with the Secretary of State, and shall remain in effect until rescinded by the Treasurer by a certificate similarly filed.

L.1984, c. 34, s. 14.



Section 52:18A-191.1 - Findings, Declarations

52:18A-191.1. Findings, declarations
1. The Legislature finds and declares that:



a. the State's space leasing program is a $200 million program and should be conducted in an efficient and economical manner;

b. there is no effective control over leasing operations and this has led to an overly expensive program;

c. the State lacks a competitive bidding process in its leasing operations and lacks a master plan to assess current and future facility needs; and

d. there is a lack of appropriate oversight procedures of State leasing operations.

L.1992,c.130,s.1.



Section 52:18A-191.2 - Definitions

52:18A-191.2. Definitions
2. As used in this act:



"Committee" means the State Leasing and Space Utilization Committee.



"Office" means the Office of Leasing Operations in the General Services Administration of the Department of the Treasury.

"State agency" means any department, division, office, board, commission, council, or bureau in the Executive branch of State government.

L.1992,c.130,s.2.



Section 52:18A-191.3 - Office Of Leasing Operations Established

52:18A-191.3. Office of Leasing Operations established
3. There is established the Office of Leasing Operations in the General Services Administration of the Department of the Treasury. The office shall be under the supervision of the Administrator of the General Services Administration or his designee. Notwithstanding any provision of law to the contrary, the office is empowered and directed to:

a. approve or disapprove all State agency space planning requests;



b. negotiate leases for all State agencies and determine requirements for construction or renovation including costs;

c. solicit competitive proposals for lease agreements and prepare written evaluations and recommendations;

d. establish reporting requirements to be followed by State agencies;



e. arrange for renovations of leased space;



f. implement the privatization pilot program established by the State Leasing and Space Utilization Committee; and

g. develop, within one year after the effective date of this act, a comprehensive space utilization plan which shall be updated every two years. The plan shall include a survey of current and future State space needs and specify the extent to which the leasing program should be used to support urban renewal.

L.1992,c.130,s.3.



Section 52:18A-191.4 - State Leasing And Space Utilization Committee Established

52:18A-191.4. State Leasing and Space Utilization Committee established
4. There is established a three-member State Leasing and Space Utilization Committee. The committee shall consist of the President of the Senate, the Speaker of the General Assembly and the State Treasurer, or their respective designees. The committee shall annually select a chairman from among its members. No motion to take any action by the committee shall be valid except upon the affirmative vote of all of the authorized membership of the committee. It shall be the duty of the committee to:

a. approve or disapprove all leases negotiated by the Office of Leasing Operations;

b. approve or disapprove the space utilization plan developed and updated by the Office of Leasing Operations pursuant to P.L.1992, c.130 (C.52:18A-191.1 et al.); and

c. establish a privatization pilot program in which the Office of Leasing Operations shall contract with private business entities to assist it in carrying out its leasing functions. This pilot program may include the use of commercial real estate companies, selected by competitive bidding, to assist the office in selecting sites and negotiating leases.

L.1992,c.130,s.4.



Section 52:18A-191.5 - Committee Approval Required For Lease Agreements

52:18A-191.5. Committee approval required for lease agreements
5. No lease agreement negotiated by the Office of Leasing Operations shall be valid without the prior written approval of the State Leasing and Space Utilization Committee. The office shall submit to the committee prior to its consideration of a lease agreement:

a. the approved State agency space planning request;



b. a statement setting forth the terms and conditions of the lease agreement;



c. a statement setting forth the cost of the leased space, including the cost of rent, taxes, renovations and other costs involved in the lease agreement;

d. a statement from the Attorney General that the lease agreement is not in conflict with any applicable State or federal law or regulation;

e. a statement certifying that on the basis of a comparison of costs and an analysis of financing, the lease agreement is cost effective and in compliance with the space utilization master plan;

f. a statement certifying that the office advertised for bids for lease agreements and that the lease agreement under consideration is the most cost effective; and

g. a statement from the Director of the Division of Budget and Accounting in the Department of the Treasury certifying that funds have been appropriated to the Office of Leasing Operations to cover all costs associated with the lease, including the cost of renovations, for the fiscal year.

L.1992,c.130,s.5.



Section 52:18A-191.6 - Site Visits To Leased Property

52:18A-191.6. Site visits to leased property
6. The Office of Leasing Operations shall make periodic site visits to leased property to ensure that State agencies are properly using leased space. If the office finds that the space is being improperly used by a State agency, it shall report its findings to the State Leasing and Space Utilization Committee.

L.1992,c.130,s.6.



Section 52:18A-191.7 - Information Provided To Legislative Budget And Finance Officer

52:18A-191.7. Information provided to Legislative Budget and Finance Officer
7. The Office of Leasing Operations shall provide to the Legislative Budget and Finance Officer such information concerning leasing operations which the Legislative Budget and Finance Officer may request.

L.1992,c.130,s.7.



Section 52:18A-191.8 - Rules, Regulations

52:18A-191.8. Rules, regulations
8. The Administrator of the General Services Administration may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement the provisions of this act.

L.1992,c.130,s.8.



Section 52:18A-191.9 - Entitlement To Assistance, Services

52:18A-191.9. Entitlement to assistance, services
9. The General Services Administration and the State Leasing and Space Utilization Committee are entitled to call to their assistance and avail themselves of the services of employees of any State, county or municipal department, board, bureau, commission or agency as they may require and as may be available to them for their purposes under this act. All State agencies are authorized and directed to cooperate with the office and the committee.

L.1992,c.130,s.9.



Section 52:18A-192 - Reference To Division Of Data Processing And Telecommunications To Mean And Refer To General Services Administration

52:18A-192. Reference to division of data processing and telecommunications to mean and refer to general services administration
With respect to the functions, powers and duties transferred to the General Services Administration by this act, whenever in any law, rule, regulation, judicial or administrative proceeding or otherwise, reference is made to the Division of Data Processing and Telecommunications or the director thereof, the same shall mean and refer to the General Services Administration or the administrator thereof, as the case may be.

L.1984, c. 34, s. 15.



Section 52:18A-193 - Transfers In Accordance With State Agency Transfer Act

52:18A-193. Transfers in accordance with State Agency Transfer Act
The transfers directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1984, c. 34, s. 16.



Section 52:18A-194 - Provisions Of Act; Application To Executive Branch; Coordinating And Advisory Application To Legislative And Judicial Branches

52:18A-194. Provisions of act; application to executive branch; coordinating and advisory application to legislative and judicial branches
The provisions of this act with respect to the functions, powers and duties of the General Services Administration to manage, administer or control procurements or services shall apply to the executive branch of State government, but shall be coordinating and advisory as they apply to the legislative and judicial branches of State government.

L.1984, c. 34, s. 17.



Section 52:18A-195 - Supersedure Of Inconsistent Acts; Repeal

52:18A-195. Supersedure of inconsistent acts; repeal
All acts and parts of acts inconsistent with the provisions of this act are superseded. P.L.1970, c. 94 (C. 52:18A-137 et seq.) is repealed.

L.1984, c. 34, s. 18.



Section 52:18A-196 - Findings, Declarations.

52:18A-196 Findings, declarations.

1.The Legislature finds and declares that:

a.New Jersey, the nation's most densely populated State, requires sound and integrated Statewide planning and the coordination of Statewide planning with local and regional planning in order to conserve its natural resources, revitalize its urban centers, protect the quality of its environment, and provide needed housing and adequate public services at a reasonable cost while promoting beneficial economic growth, development and renewal;

b.Significant economies, efficiencies and savings in the development process would be realized by private sector enterprise and by public sector development agencies if the several levels of government would cooperate in the preparation of and adherence to sound and integrated plans;

c.It is of urgent importance that the State Development Guide Plan be replaced by a State Development and Redevelopment Plan designed for use as a tool for assessing suitable locations for infrastructure, housing, economic growth and conservation;

d.It is in the public interest to encourage development, redevelopment and economic growth in locations that are well situated with respect to present or anticipated public services and facilities, giving appropriate priority to the redevelopment, repair, rehabilitation or replacement of existing facilities and to discourage development where it may impair or destroy natural resources or environmental qualities that are vital to the health and well-being of the present and future citizens of this State;

e.A cooperative planning process that involves the full participation of State, regional, county and local governments as well as other public and private sector interests will enhance prudent and rational development, redevelopment and conservation policies and the formulation of sound and consistent regional plans and planning criteria;

f.Since the overwhelming majority of New Jersey land use planning and development review occurs at the local level, it is important to provide local governments in this State with the technical resources and guidance necessary to assist them in developing land use plans and procedures which are based on sound planning information and practice, and to facilitate the development of local plans which are consistent with State and regional plans and programs;

g.An increasing concentration of the poor and minorities in older urban areas jeopardizes the future well-being of this State, and a sound and comprehensive planning process will facilitate the provision of equal social and economic opportunity so that all of New Jersey's citizens can benefit from growth, development and redevelopment;

h.An adequate response to judicial mandates respecting housing for low- and moderate-income persons requires sound planning to prevent sprawl and to promote suitable use of land; and

i.These purposes can be best achieved through the establishment of a State planning commission consisting of representatives from the executive and legislative branches of State government, local government, the general public and the planning community.

L.1985,c.398,s.1; amended 2004, c.120, s.63.



Section 52:18A-197 - State Planning Commission

52:18A-197. State Planning Commission
There is established in the Department of the Treasury a State Planning Commission, to consist of 17 members to be appointed as follows:

a. The State Treasurer and four other cabinet members to be appointed by and serve at the pleasure of the Governor. Each cabinet member serving on the commission may be represented by an official designee, whose name shall be filed with the commission. All other members of the cabinet, or their designees, shall be entitled to receive notice of and attend meetings of the commission and, upon request, receive all official documents of the commission;

b. Two other members of the executive branch of State government to be appointed by and serve at the pleasure of the Governor;

c. Four persons, not more than two of whom shall be members of the same political party, who shall represent municipal and county governments, and at least one of whom shall represent the interest of urban areas, to be appointed by the Governor with the advice and consent of the Senate for terms of four years and until their respective successors are appointed and qualified, except that the first four appointments shall be for terms of one, two, three and four years, respectively. In making these appointments, the Governor shall give consideration to the recommendations of the New Jersey League of Municipalities, the New Jersey Conference of Mayors, the New Jersey Association of Counties, and the New Jersey Federation of Planning Officials;

d. Six public members, not more than three of whom shall be of the same political party, and of whom at least one shall be a professional planner, to be appointed by the Governor with the advice and consent of the Senate for terms of four years and until their respective successors are appointed and qualified, except that of the first six appointments, one shall be for a term of one year, one for a term of two years, two for a term of three years and two for a term of four years.

Vacancies in the membership of the commission shall be filled for the unexpired terms only in the same manner as the original appointments were made. Members shall receive no compensation for their services but shall be entitled to reimbursement for expenses incurred in the performance of their official duties.

Members of the commission shall be subject to the provisions of the "New Jersey Conflicts of Interest Law," P.L. 1971, c. 182 (C. 52:13D-12 et seq.).

L. 1985, c. 398, s. 2, eff. Jan. 2, 1986.



Section 52:18A-198 - Organizational Meeting

52:18A-198. Organizational meeting
The commission shall meet for the purpose of organization as soon as may be practicable after the appointment of its members. The Governor shall select a chairman, who shall serve at the pleasure of the Governor, from among the public members and the members of the commission shall annually select a vice-chairman from among the representatives of the public or municipal or county governments. Nine members of the commission shall constitute a quorum and no matter requiring action by the full commission shall be undertaken except upon the affirmative vote of not less than nine members. The commission shall meet at the call of its chairman or upon the written request of at least nine members.

L. 1985, c. 398, s. 3, eff. Jan. 2, 1986.



Section 52:18A-199 - Duties Of The Commission.

52:18A-199 Duties of the commission.

4.The commission shall:

a.Prepare and adopt within 36 months after the enactment of P.L.1985, c.398 (C.52:18A-196 et al.) , and revise and readopt at least every three years thereafter, the State Development and Redevelopment Plan, which shall provide a coordinated, integrated and comprehensive plan for the growth, development, renewal and conservation of the State and its regions and which shall identify areas for growth, agriculture, open space conservation and other appropriate designations;

b.Prepare and adopt as part of the plan a long-term Infrastructure Needs Assessment, which shall provide information on present and prospective conditions, needs and costs with regard to State, county and municipal capital facilities, including water, sewerage, transportation, solid waste, drainage, flood protection, shore protection and related capital facilities;

c.Develop and promote procedures to facilitate cooperation and coordination among State agencies, regional entities, and local governments with regard to the development of plans, programs and policies which affect land use, environmental, capital and economic development issues;

d.Provide technical assistance to local governments and regional entities in order to encourage the use of the most effective and efficient planning and development review data, tools and procedures;

e.Periodically review State, regional, and local government planning procedures and relationships and recommend to the Governor and the Legislature administrative or legislative action to promote a more efficient and effective planning process;

f.Review any bill introduced in either house of the Legislature which appropriates funds for a capital project and may study the necessity, desirability and relative priority of the appropriation by reference to the State Development and Redevelopment Plan, and may make recommendations to the Legislature and to the Governor concerning the bill; and

g.Take all actions necessary and proper to carry out the provisions of P.L.1985, c.398 (C.52:18A-196 et al.).

L.1985,c.398,s.4; amended 1987, c.308; 2004, c.120, s.64.



Section 52:18A-200 - State Development And Redevelopment Plan.

52:18A-200 State Development and Redevelopment Plan.

5.The State Development and Redevelopment Plan shall be designed to represent a balance of development and conservation objectives best suited to meet the needs of the State. The plan shall:

a.Protect the natural resources and qualities of the State, including, but not limited to, agricultural development areas, fresh and saltwater wetlands, flood plains, stream corridors, aquifer recharge areas, steep slopes, areas of unique flora and fauna, and areas with scenic, historic, cultural and recreational values;

b.Promote development and redevelopment in a manner consistent with sound planning and where infrastructure can be provided at private expense or with reasonable expenditures of public funds. This should not be construed to give preferential treatment to new construction;

c.Consider input from State, regional, county and municipal entities concerning their land use, environmental, capital and economic development plans, including to the extent practicable any State and regional plans concerning natural resources or infrastructure elements;

d.Identify areas for growth, limited growth, agriculture, open space conservation and other appropriate designations that the commission may deem necessary;

e.Incorporate a reference guide of technical planning standards and guidelines used in the preparation of the plan; and

f.Coordinate planning activities and establish Statewide planning objectives in the following areas: land use, housing, economic development, transportation, natural resource conservation, agriculture and farmland retention, recreation, urban and suburban redevelopment, historic preservation, public facilities and services, and intergovernmental coordination.

L.1985,c.398,s.5; amended 2004, c.120, s.65.



Section 52:18A-201 - Office Of State Planning.

52:18A-201 Office of State Planning.

6. a. There is established in the Department of the Treasury the Office of State Planning. The director of the office shall be appointed by and serve at the pleasure of the Governor. The director shall supervise and direct the activities of the office and shall serve as the secretary and principal executive officer of the State Planning Commission.

b.The Office of State Planning shall assist the commission in the performance of its duties and shall:

(1)Publish an annual report on the status of the State Development and Redevelopment Plan which shall describe the progress towards achieving the goals of the plan, the degree of consistency achieved among municipal, county, regional, and State plans, the capital needs of the State, and progress towards providing housing where such need is indicated;

(2)Provide planning service to other agencies or instrumentalities of State government, review the plans prepared by them, and coordinate planning to avoid or mitigate conflicts between plans;

(3)Provide advice and assistance to regional, county and local planning units;

(4)Review and comment on the plans of interstate agencies where the plans affect this State;

(5)Compile quantitative current estimates and Statewide forecasts for population, employment, housing and land needs for development and redevelopment; and

(6)Prepare and submit to the State Planning Commission, as an aid in the preparation of the State Development and Redevelopment Plan, alternate growth and development strategies which are likely to produce favorable economic, environmental and social results.

c.The director shall ensure that the responsibilities and duties of the commission are fulfilled, and shall represent the commission and promote its activities before government agencies, public and private interest groups and the general public, and shall undertake or direct such other activities as the commission shall direct or as may be necessary to carry out the purposes of P.L.1985, c.398 (C.52:18A-196 et al.).

d.With the consent of the commission, the director shall assign to the commission from the staff of the office at least two full-time planners, a full-time liaison to local and county governments and regional entities, and such other staff, clerical, stenographic and expert assistance as the director shall deem necessary for the fulfillment of the commission's responsibilities and duties.

L.1985,c.398,s.6; amended 2004, c.120, s.66.



Section 52:18A-201.1 - "Military Facility," "Military Facility Commander," Notification Of Land Use Plan.

52:18A-201.1 "Military facility," "military facility commander," notification of land use plan.

5. a. As used in this section: "military facility" means any facility located within the State which is owned or operated by the federal government, and which is used for the purposes of providing logistical, technical, material, training, and any other support to any branch of the United States military; and "military facility commander" means the chief official, base commander or person in charge at a military facility.

b.Whenever any State department, office, agency, authority, or commission proposes a plan that would impact the use of land within 3,000 feet in all directions of any military facility, it shall notify the Director of the Office of State Planning in the Department of Community Affairs prior to finalizing its plan. The director shall contact the appropriate military facility commander in order to solicit comments addressing any land use compatibility issues which may be of concern to the military and shall forward those comments to the appropriate State department, office, agency, authority, or commission. The State department, office, agency, authority, or commission shall not finalize its plan until it has reviewed any comments submitted by the military facility commander on its proposed plan.

c.The Adjutant General of the Department of Military and Veterans' Affairs shall, within 30 days of the effective date of P.L.2005, c.41 (C.40:55D-12.4 et al.), forward a list of military facilities to the Director of the Office of State Planning. The director shall circulate the list to each State department, office, agency, authority or commission.

d.The Director of the Office of State Planning, upon receiving the list of military facilities from the Adjutant General, shall forthwith notify those municipalities and State departments, offices, agencies, authorities and commissions of the requirements of this section.

L.2005,c.41,s.5.



Section 52:18A-202 - Advice Of Other Entities; Plan Cross-acceptance.

52:18A-202 Advice of other entities; plan cross-acceptance.

7. a. In preparing, maintaining and revising the State Development and Redevelopment Plan, the commission shall solicit and give due consideration to the plans, comments and advice of each county and municipality, State agencies designated by the commission, the Highlands Water Protection and Planning Council established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), and other local and regional entities. Prior to the adoption of each plan, the commission shall prepare and distribute a preliminary plan to each county planning board, municipal planning board and other requesting parties, including State agencies, the Highlands Water Protection and Planning Council, and metropolitan planning organizations. Not less than 45 nor more than 90 days thereafter, the commission shall conduct a joint public informational meeting with each county planning board in each county and with the Highlands Water Protection and Planning Council for the purpose of providing information on the plan, responding to inquiries concerning the plan, and receiving informal comments and recommendations from county and municipal planning boards, local public officials, the Highlands Water Protection and Planning Council, and other interested parties.

b.The commission shall negotiate plan cross-acceptance with each county planning board, which shall solicit and receive any findings, recommendations and objections concerning the plan from local planning bodies. Each county planning board shall negotiate plan cross-acceptance among the local planning bodies within the county, unless it shall notify the commission in writing within 45 days of the receipt of the preliminary plan that it waives this responsibility, in which case the commission shall designate an appropriate entity, or itself, to assume this responsibility. Each board or designated entity shall, within ten months of receipt of the preliminary plan, file with the commission a formal report of findings, recommendations and objections concerning the plan, including a description of the degree of consistency and any remaining inconsistency between the preliminary plan and county and municipal plans. In any event, should any municipality's plan remain inconsistent with the State Development and Redevelopment Plan after the completion of the cross-acceptance process, the municipality may file its own report with the State Planning Commission, notwithstanding the fact that the county planning board has filed its report with the State Planning Commission. The term cross-acceptance means a process of comparison of planning policies among governmental levels with the purpose of attaining compatibility between local, county, regional, and State plans. The process is designed to result in a written statement specifying areas of agreement or disagreement and areas requiring modification by parties to the cross-acceptance.

c.Upon consideration of the formal reports of the county planning boards, the commission shall prepare and distribute a final plan to county and municipal planning boards, the Highlands Water Protection and Planning Council, and other interested parties. The commission shall conduct not less than six public hearings in different locations throughout the State for the purpose of receiving comments on the final plan. The commission shall give at least 30 days' public notice of each hearing in advertisements in at least two newspapers which circulate in the area served by the hearing and at least 30 days' notice to the governing body and planning board of each county and municipality in the area served by the hearing and to the Highlands Water Protection and Planning Council for any area in the Highlands Region served by the hearing.

d.Taking full account of the testimony presented at the public hearings, the commission shall make revisions in the plan as it deems necessary and appropriate and adopt the final plan by a majority vote of its authorized membership no later than 60 days after the final public hearing.

L.1985,c.398,s.7; amended 1998, c.109, s.1; 2004, c.120, s.67.



Section 52:18A-202.1 - Findings, Declarations

52:18A-202.1. Findings, declarations
The Legislature finds and declares that:



a. There are many concerns associated with the design and implementation of the State Development and Redevelopment Plan (hereafter referred to as the "Plan"), including:

(1) maintaining beneficial growth;



(2) improving environmental quality;



(3) assuring cost-effective delivery of infrastructure and other public services;

(4) improving intergovernmental coordination;



(5) preserving the quality of community life; and



(6) redeveloping the State's major urban areas.



b. Each of these concerns is an important issue for further study and each should serve as a measure of the efficacy of the Plan.

c. However, these concerns are not mutually exclusive and, therefore, a balance among them must be achieved to maximize the well-being for the State and its residents.

d. The process of cross-acceptance of the State Development and Redevelopment Plan required under the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et seq.), is a process designed to elicit the greatest degree of public participation in order to encourage the development of a consensus among the many, sometimes competing, interests in the State.

e. This consensus will be facilitated by the availability of sufficient information concerning the impact the State Development and Redevelopment Plan may have on particular regions and on the overall economic well-being of the State.

f. The Plan evolves through three phases:



(1) the Preliminary Plan, which will serve as the basis for cross-acceptance;

(2) the Interim Plan, which will reflect the changes occurring during the cross-acceptance process; and

(3) the Final Plan, which is to be implemented after approval by the State Planning Commission.

g. A two-stage process shall be established to examine the economic, environmental, infrastructure, community life, and intergovernmental coordination impacts of the Plan. This procedure shall consist of an assessment of the impacts of the Interim Plan and an on-going monitoring and evaluation program after the Final Plan is adopted.

h. The results of the Assessment Study shall identify desirable changes to be incorporated into the Final Plan. These studies shall describe the impacts of the policies and strategies proposed in the Plan (hereafter referred to as the "Plan" impacts) relative to the impacts that would likely occur without a Plan (hereafter referred to as "Trend" impacts). In examining the impacts of Plan and Trend, any significant regional differences that result shall be identified and analyzed. Where appropriate, the study shall also distinguish short-term and long-term impacts.

i. It is necessary to conduct an economic assessment of the Plan and Trend impacts and to make the results of that assessment available before adoption of the Final Plan. Work on the development of the evaluation methodology and, where possible, the collection of data for the assessment study shall commence upon enactment of this bill. Some factors that shall be addressed during cross-acceptance include:

(1) Changes in property values, including farmland, State and local expenditures and tax revenues, and regulations;

(2) Changes in housing supply, housing prices, employment, population and income;

(3) Costs of providing the infrastructure systems identified in the State Planning Act;

(4) Costs of preserving the natural resources as identified in the State Planning Act;

(5) Changes in business climate; and



(6) Changes in the agricultural industry and the costs of preserving farmland and open spaces.

L.1989, c.332, s.1.



Section 52:18A-202.2 - Studies; Review.

52:18A-202.2 Studies; review.

2. a. The Office of State Planning in consultation with the Office of Economic Policy, shall utilize the following:

(1)Conduct portions of these studies using its own staff;

(2)Contract with other State agencies to conduct portions of these studies; and

(3)Contract with an independent firm or an institution of higher learning to conduct portions of these studies.

b.Any portion of the studies conducted by the Office of State Planning, or any other State agency, shall be subject to review by an independent firm or an institution of higher learning.

c.The Assessment Study and the oversight review shall be submitted in the form of a written report to the State Planning Commission for distribution to the Governor, the Legislature, appropriate regional entities, and the governing bodies of each county and municipality in the State during the cross-acceptance process and prior to the adoption of the Final Plan.

d.A period extending from at least 45 days prior to the first of six public hearings, which are required under the State Planning Act, P.L.1985, c.398 (C.52:18A-196 et seq.), to 30 days following the last public hearing shall be provided for counties and municipalities to review and respond to the studies. Requests for revisions to the Interim Plan shall be considered by the State Planning Commission in the formulation of the Final Plan.

L.1989,c.332,s.2; amended 2004, c.120, s.68.



Section 52:18A-202.3 - On-going Monitoring And Evaluation Program

52:18A-202.3. On-going monitoring and evaluation program
a. The Final Plan shall include the appropriate monitoring variables and plan targets in the economic, environmental, infrastructure, community life, and intergovernmental coordination areas to be evaluated on an on-going basis following adoption of the Final Plan.

b. In implementing the monitoring and evaluation program, if Plan targets are not being realized, the State Planning Commission shall evaluate reasons for the occurrences and determine if changes in Plan targets or policies are warranted.

c. The Office of State Planning shall include in its annual report results of the on-going monitoring and evaluation program and forward the report to the Governor and the Legislature.



L.1989, c.332, s.3.



Section 52:18A-202A - Extended Period For Filing Report On Preliminary Plan.

52:18A-202a Extended period for filing report on preliminary plan.

2.The extended period for the filing of a formal report of findings, recommendations and objections concerning the preliminary plan provided for in section 7 of P.L.1985, c.398 (C.52:18A-202), as amended by P.L.1998, c.109, shall apply to any preliminary plan which has not been finalized by the commission, as provided in subsection c. of section 7 of P.L.1985, c.398 (C.52:18A-202) prior to the effective date of P.L.1998, c.109.

L.1998,c.109,s.2.



Section 52:18A-203 - Rules, Regulations.

52:18A-203 Rules, regulations.

8. a. The commission shall adopt rules and regulations to carry out its purposes, including procedures to facilitate the solicitation and receipt of comments in the preparation of the preliminary and final plan and to ensure a process for comparison of the plan with county and municipal master plans and regional plans, and procedures for coordinating the information collection, storage and retrieval activities of the various State agencies, and to establish a process for the endorsement of municipal, county, and regional plans that are consistent with the State Development and Redevelopment Plan.

b.Any municipality or county or portion thereof located in the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3) shall be exempt from the plan endorsement process established in the rules and regulations adopted pursuant to subsection a. of this section. Upon the State Planning Commission endorsing the regional master plan adopted by the Highlands Water Protection and Planning Council pursuant to section 8 of P.L.2004, c.120 (C.13:20-8), any municipal master plan and development regulations or county master plan and associated regulations that have been approved by the Highlands Water Protection and Planning Council pursuant to section 14 or 15 of P.L.2004, c.120 (C.13:20-14 or C.13:20-15) shall be deemed the equivalent of having those plans endorsed by the State Planning Commission.

L.1985,c.398,s.8; amended 2004, c.120, s.69.



Section 52:18A-204 - Assistance Of Personnel Of Other Entities.

52:18A-204 Assistance of personnel of other entities.

9.The commission shall be entitled to call to its assistance any personnel of any State agency, regional entity, or county, municipality or political subdivision thereof as it may require in order to perform its duties. The officers and personnel of any State agency, regional entity, or county, municipality or political subdivision thereof and any other person may serve at the request of the commission upon any advisory committee as the commission may create without forfeiture of office or employment and with no loss or diminution in the compensation, status, rights and privileges which they otherwise enjoy.

L.1985,c.398,s.9; amended 2004, c.120, s.70.



Section 52:18A-205 - Provision Of Data By Other Entities.

52:18A-205 Provision of data by other entities.

10.Each State agency, regional entity, or county, municipality or political subdivision thereof shall make available to the commission any studies, surveys, plans, data and other materials or information concerning the capital, land use, environmental, transportation, economic development and human services plans and programs of the agency, entity, county, municipality or political subdivision.

L.1985,c.398,s.10; amended 2004, c.120, s.71.



Section 52:18A-206 - Other Plans, Regulations Unaffected; Adoption Of Coastal Planning Policies.

52:18A-206 Other plans, regulations unaffected; adoption of coastal planning policies.

11. a. The provisions of P.L.1985, c.398 (C.52:18A-196 et al.) shall not be construed to affect the plans and regulations of the Pinelands Commission pursuant to the "Pinelands Protection Act," P.L. 1979, c.111 (C.13:18A-1 et seq.), the New Jersey Meadowlands Commission pursuant to the "Hackensack Meadowlands Reclamation and Development Act," P.L.1968, c.404 (C.13:17-1 et seq.), or the Highlands Water Protection and Planning Council pursuant to the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.) for that portion of the Highlands Region lying within the preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3) . The State Planning Commission shall rely on the adopted plans and regulations of these entities in developing the State Development and Redevelopment Plan.

b.The State Planning Commission may adopt, after the enactment date of P.L.1993, c.190 (C.13:19-5.1 et al.), the coastal planning policies of the rules and regulations adopted pursuant to P.L.1973, c.185 (C.13:19-1 et seq.), the coastal planning policies of the rules and regulations adopted pursuant to subsection b. of section 17 of P.L.1973, c.185 (C.13:19-17) and any coastal planning policies of rules and regulations adopted pursuant to P.L.1973, c.185 (C.13:19-1 et seq.) thereafter as the State Development and Redevelopment Plan for the coastal area as defined in section 4 of P.L.1973, c.185 (C.13:19-4).

L.1985,c.398,s.11; amended 1993, c.190, s.19; 2004, c.120, s.72.



Section 52:18A-207 - Short Title

52:18A-207. Short title
Sections 1 through 12 of this act shall be known and may be cited as the "State Planning Act."

L. 1985, c. 398, s. 12, eff. Jan. 2, 1986.



Section 52:18A-208 - Vietnam Veterans' Memorial Fund.

52:18A-208 Vietnam Veterans' Memorial Fund.

4.There is created in the Department of the Treasury, a fund to be known as the Vietnam Veterans' Memorial Fund. The fund shall be credited with any moneys as may be donated by members of the public or appropriated to the fund by law. All interest on moneys in the fund shall be credited to the fund. The moneys in the fund shall be administered by the State Treasurer, to be held thereby in the fund until appropriated by law. Not later than July 21, 1986, and periodically thereafter, the State Treasurer shall certify to the Legislature the total amount of moneys in the fund.

L.1985, c.494, s.4; amended 2013, c.253, s.40.



Section 52:18A-209 - Petroleum Overcharge Reimbursement Fund

52:18A-209. Petroleum Overcharge Reimbursement Fund
There is established in the General Fund a special fund to be known as the "Petroleum Overcharge Reimbursement Fund," hereinafter referred to as the "fund." The State Treasurer shall credit the fund with all moneys received by the State as payments for overcharges for petroleum products pursuant to any agreement between the United States Government and a petroleum company. The fund shall be administered by the State Treasurer, and any interest earned on moneys in the fund shall be credited to the fund.

L. 1987, c. 231, s. 1.



Section 52:18A-210 - Eligibility Guidelines; Distribution Procedures

52:18A-210. Eligibility guidelines; distribution procedures
a. The commissioner of any department receiving an appropriation pursuant to this act shall issue guidelines concerning the eligibility for available funds and procedures for the distribution of funds, and may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this act.

b. The sums appropriated pursuant to this act shall be obligated on or before August 3, 1993 by the departments receiving an appropriation pursuant to this act.

c. If any department, agency, commission, board or governmental body politic and corporate in but not of a principal executive department of State government, has unobligated funds on August 3, 1990, from moneys appropriated pursuant to P.L.1987, c.231, the department, agency, commission, board or body shall report to the Governor and the Legislature on January 1 of each of the next succeeding three years concerning the proposed and actual expenditure of the sums appropriated pursuant to P.L.1987, c.231.

L.1987,c.231,s.5; amended 1990,c.74,s.1.



Section 52:18A-211 - Annual Budget Recommendation; Requirements

52:18A-211. Annual budget recommendation; requirements
The annual budget recommendation shall include a schedule reflecting the actual expenditure and proposed appropriation of amounts from the Petroleum Overcharge Reimbursement Fund and shall further include a specific recommendation for appropriation of amounts from the fund for each department for which an appropriation is recommended, in the same manner and with the same information as is the case with all other recommendations for appropriations from the General Fund.

L. 1987, c. 231, s. 6.



Section 52:18A-212 - Findings, Declarations Relative To The Trenton War Memorial

52:18A-212. Findings, declarations relative to the Trenton War Memorial
1.The Legislature finds and declares that the Trenton War Memorial building is a cultural, historic and artistic asset to the citizens of New Jersey and is used for activities, performances and official convocations by organizations, groups and public agencies from throughout the State. The promotion, operation, restoration and maintenance of the War Memorial building is, therefore, in the public interest of the State and the best means to achieve this end is by ownership and operation of the building and lands by the State. It is also in the public interest of the State that the use privileges accorded veterans' organizations to space within the facility prior to the effective date of P.L.2003, 149 will be continued.

The Legislature also finds and declares that the State will have the ability to present and promote programs of its own selection at the War Memorial building in order to make the facility's schedule of events more responsive to the interests of State, local and regional residents while not limiting use of the facility by New Jersey organizations, community groups and public agencies.

L.1988,c.116,s.1; amended 2003, c.149, s.1.



Section 52:18A-213 - Title Vested In State

52:18A-213. Title vested in State
2.Title or interest in any lands, buildings, facilities, furnishings or equipment heretofore acquired by, conveyed or transferred to, the Trenton and Mercer County Memorial Building Commission established pursuant to R.S.40:10-3 et seq., repealed, shall be vested in the State of New Jersey and, notwithstanding any other provision of law to the contrary, the State shall hold title or interest therein, and shall be the owner thereof.

L.1988,c.116,s.2; amended 2003, c.149, s.2.



Section 52:18A-214 - Jurisdiction Of The Department Of The Treasury; Department Of State

52:18A-214. Jurisdiction of the Department of the Treasury; Department of State
3.The Trenton War Memorial shall fall within the jurisdiction of the Department of the Treasury for the purposes of restoration, repair and maintenance of the facility, including the lands and improvements incident thereto. The Trenton War Memorial shall fall within the jurisdiction of the Department of State for purposes of operating the facility and promoting and presenting programs at the facility that will advance the cultural, artistic and ceremonial needs and interests of the citizens of the State, consistent with the Legislature's findings and declarations set forth in section 1 of P.L.1988, c.116 (C.52:18A-212). In the execution of their responsibilities, the Department of the Treasury and the Department of State, consistent with the scope of their respective jurisdictions, shall be empowered to contract with qualified entities, which may include, but not be limited to other departments, agencies or authorities of the State, independent contractors, nonprofit corporations, professional management firms, artists, performers, agents representing artists and performers, associated vendors and other individuals possessing expertise of the type necessary to assure the well-being of the facility and the accomplishment of the purposes and objectives set forth in P.L.1988, c.116 (C.52:18A-212 et seq.).

L.1988,c.116,s.3; amended 2003, c.149, s.3.



Section 52:18A-215 - Funds; Fees; Uses

52:18A-215. Funds; fees; uses
4. a. Any entity may, with the written authorization of the Secretary of State and written notice to the State Treasurer, solicit and raise funds and accept funds from any public or private source for any of the purposes and objectives set forth in P.L.1988, c.116 (C.52:18A-212 et seq.). The State or any political subdivision of the State may appropriate moneys to the Department of State or any other department, agency or authority for such purposes or objectives which may include otherwise eligible general obligation bond funds. Any entity authorized under P.L.1988, c.116 (C.52:18A-212 et seq.) to contract for the management of the facility may, with the written approval of the State Treasurer and the Secretary of State, levy fees or charges for the use of the facility.

b.All proceeds received by the Department of State from operation of the Trenton War Memorial and presentation of programs at the Trenton War Memorial, as well as all moneys received from fund-raising activities, donations, appropriations, or fees and charges shall be immediately deposited into the War Memorial Fund established by section 5 of P.L.1988, c.116 (C.52:18A-216), and disbursed for costs associated with any purpose or objective provided by P.L.1988, c.116 (C.52:18A-212 et seq.), including, but not limited to the presentation of other performing arts programs, performers' fees, advertising and promotion, equipment purchase and rental, stage workers, ushers, ticket takers and security, unless the State Treasurer provides for alternative treatment of those funds.

L.1988,c.116,s.4; amended 2003, c.149, s.4.



Section 52:18A-216 - War Memorial Fund

52:18A-216. War Memorial Fund
There is created a War Memorial Fund in the custody and control of the State Treasurer which shall be the repository for all moneys required to be deposited therein. Moneys held in the fund shall be disbursed by the State Treasurer for the purposes provided by this act in the manner required by law. The State Treasurer may invest or reinvest any moneys in the fund, or any portion thereof, according to law, but any income from, interest on, or increment to moneys so invested shall remain in the fund. Investment of such funds shall be consistent with policies of the Division of Investment.

P.L. 1988, c. 116, s. 5.



Section 52:18A-218 - Korean Veterans' Memorial Fund.

52:18A-218 Korean Veterans' Memorial Fund.

4.There is created in the Department of the Treasury, a fund to be known as the Korean Veterans' Memorial Fund. The fund shall be credited with any moneys that may be donated by members of the public, the money appropriated to the fund under section 6 of P.L.1996, c.72 and any other moneys appropriated to the fund by law. All interest on moneys in the fund shall be credited to the fund. The moneys in the fund shall be administered by the State Treasurer, to be held thereby in the fund until appropriated by law. Not later than January 22, 1997, and periodically thereafter, the State Treasurer shall certify to the Legislature the total amount of moneys in the fund.

L.1996, c.72, s.4; amended 2013, c.253, s.41.



Section 52:18A-218.1 - Definitions Relative To Funeral Payments For Public Safety Personnel.

52:18A-218.1 Definitions relative to funeral payments for public safety personnel.

1.As used in this act:

"Family" means the spouse, parent, children or other person who pays the funeral expenses of a public safety employee who is killed in the line of duty; and

"Public safety employee" means a permanent, full-time member of a State, county or municipal law enforcement agency or a county sheriff's office who is statutorily empowered to act for the detection, apprehension, arrest, and conviction of offenders against the laws of this State; an active member in good standing of a paid, part-paid or volunteer fire department or of a duly incorporated first aid, emergency, ambulance or rescue squad; or a State or county correctional officer.

L.2013, c.177, s.1.



Section 52:18A-218.2 - Reimbursement To Family Of Employee Killed In Performance Of His Duties.

52:18A-218.2 Reimbursement to family of employee killed in performance of his duties.

2.When a public safety employee is killed in the performance of his duties, the Treasurer of the State of New Jersey shall reimburse the employee's family for the actual expenses of the employee's funeral. This reimbursement shall defray the actual costs of the funeral but shall not exceed a total amount of $10,000. The reimbursement shall be reduced by any amount payable for funeral expenses from workers' compensation pursuant to R.S.34:15-13.

L.2013, c.177, s.2.



Section 52:18A-218.3 - Rules, Regulations.

52:18A-218.3 Rules, regulations.

3.The State Treasurer shall promulgate rules and regulations necessary to effectuate the purposes of this act, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2013, c.177, s.3.



Section 52:18A-219 - Division Of Risk Management.

52:18A-219 Division of Risk Management.
1. a. There is established in the Department of the Treasury a Division of Risk Management.

b.All of the functions, powers and duties of the Bureau of Risk Management within the Division of Purchase and Property in the Department of the Treasury are hereby transferred to the Division of Risk Management. Unless otherwise specified in the act, this transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C. 52:14D-1 et seq.).

c.Whenever any statute, rule, regulation, order, contract, tariff, document, reorganization plan, judicial or administrative proceeding concerning risk management refers to the Bureau of Risk Management, the reference shall mean and refer to the Division of Risk Management.

L.2007,c.56,s.1.



Section 52:18A-220 - Director Of The Division Of Risk Management.

52:18A-220 Director of the Division of Risk Management.
2.The division shall be under the immediate supervision of a director who shall administer the work of the division under the direction and supervision of the State Treasurer. The director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Director of the Division of Risk Management shall receive such salary as shall be determined by the Treasurer within the limits of available appropriations. Notwithstanding the supervision and direction of the director by the State Treasurer, the director shall report directly to the Governor on all activities and responsibilities of the division as specified in this act.

L.2007,c.56,s.2.



Section 52:18A-221 - Mission Of The Division.

52:18A-221 Mission of the division.

3.The mission of the division shall be to implement a well-coordinated strategy to identify and respond to the needs of the various departments and agencies of State Government in this regard. Specifically, the division shall:

a.Procure insurance coverage, if appropriate, for any or all of the various departments and agencies of State Government, other than State colleges that procure coverage through risk management programs, joint liability funds, or joint insurance programs pursuant to P.L.2010, c.99 (C.18A:64-86 et seq.) and independent authorities and instrumentalities of the State, including, as otherwise required by law or as appropriate, coverage through self-insurance and use of third party administrators;

b.Assist the various departments and agencies of State Government in developing sound plans of risk management, including developing programs to protect physical assets, and developing and implementing safety programs to mitigate both the frequency and severity of accidental loss and by reviewing these plans and programs from time to time;

c.Administer the processing of all claims for the various self-administered and self-funded insurance programs of State agencies and departments, with litigation support from the Department of Law and Public Safety, except those claims processed by risk management programs, joint liability funds, or joint insurance programs established by State colleges pursuant to P.L.2010, c.99 (C.18A:64-86 et seq.);

d.Compile and distribute, on a monthly basis, accident frequency reports to the Governor, the commissioner of each principal department of State Government, and the Legislature. These reports shall track each department's current accident rate compared to historical trends and shall include summaries of any protocols in place to reduce risk; and

e.Continue all of the previous functions and responsibilities of the Bureau of Risk Management, in addition to those listed in this section, and develop new strategies and programs, as appropriate.

L.2007, c.56, s.3; amended 2010, c.99, s.9.



Section 52:18A-222 - Risk Management Committee.

52:18A-222 Risk Management Committee.
4. a. There is created a Risk Management Committee to monitor the State's risk management program as developed and coordinated by the division. The committee shall be comprised of the commissioner of each principal department in State Government, or his designee. The State Treasurer and the Commissioner of Banking and Insurance shall serve as co-chairpersons of the committee, and the director of the division shall serve as Executive Secretary. The committee shall meet at least once every three months to:

(1)review the accident frequency reports prepared by the division pursuant to subsection d. of section 3 of P.L.2007, c.56 (C.52:18A-221);

(2)review policy issues related to worker safety and capital repair issues and their relationship to workers' compensation claims;

(3)develop a program and schedule for risk management training of appropriate managers within the principal departments; and

(4)oversee the establishment and operation of the risk management committees of each of the principal departments.

b.Each commissioner shall, pursuant to his general rule-making authority within each respective department, direct the appropriate personnel to administer and enforce any programs or protocols developed by the committee.

L.2007,c.56,s.4.



Section 52:18A-223 - Rules, Regulations.

52:18A-223 Rules, regulations.
5.The Director of the Division of Risk Management shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.2007,c.56,s.5.



Section 52:18A-224 - Short Title.

52:18A-224 Short title.
6.Sections 6 through 16 of P.L.2007, c.56 (C.52:18A-224 through C.52:18A-234) shall be known and may be cited as "The Office of Information Technology Reorganization Act."

L.2007,c.56,s.6.



Section 52:18A-225 - Findings, Declarations Relative To Office Of Information Technology.

52:18A-225 Findings, declarations relative to Office of Information Technology.
7.The Legislature finds and declares:

a.Since its inception, the Office of Information Technology (OIT) has served an integral role in providing essential State services, developing the State's technical infrastructure, and maintaining an efficient and transparent State government;

b.Beyond its core responsibilities of application development and maintenance, data center operations, and telecommunications, OIT provides invaluable data management, Internet development, and geographic information systems to departments and agencies within the Executive Branch of State Government;

c.From developing the Department of Human Services' computer-based disability insurance systems to maintaining criminal databases utilized by the State Police, and from designing the Motor Vehicle Commission's online services to assisting the Division of Taxation in collecting State revenues, OIT provides the critical resources to connect various layers of State Government and deliver services to State residents;

d.Despite its achievements, OIT has been restrained by a lack of accountability, control, and monitoring in planning, developing, and conducting department and agency information technology projects;

e.The lack of oversight has contributed to disorganization and economic inefficiencies, while also restricting growth, limiting innovation, and discouraging creative input within OIT;

f.In order to realize the office's potential, keep pace with technological advancements, and meet the needs of residents and businesses throughout the State, it is necessary to reinforce OIT's role with a new structure, leadership, and mission; and

g.Therefore, the State must take a proactive approach in coordinating and integrating information technology planning, budgeting, and spending throughout the Executive Branch to advance cost savings, improve the quality of services, and retain operating efficiencies.

L.2007,c.56,s.7.



Section 52:18A-226 - Definitions Relative To Office Of Information Technology.

52:18A-226 Definitions relative to Office of Information Technology.

8.As used in this act:

a.(Deleted by amendment, P.L.2013, c.253)

b.(Deleted by amendment, P.L.2013, c.253)

c."Office" means the Office of Information Technology established by section 9 of P.L.2007, c.56 (C.52:18A-227).

d."Project Review Board" means the New Jersey Information Technology Project Review Board established by section 14 of P.L.2007, c.56 (C.52:18A-232).

L.2007, c.56, s.8; amended 2013, c.253, s.42.



Section 52:18A-227 - Office Of Information Technology.

52:18A-227 Office of Information Technology.

9. a. There is established an Office of Information Technology.

b.The office shall be established in the Executive Branch of State Government and to comply with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the office shall be allocated in but not of the Department of the Treasury. Notwithstanding this allocation, the office shall be independent of any supervision or control by the State Treasurer, or the department, or by any division, board, office, or other officer thereof.

c.The office shall be directed by the Chief Technology Officer, who shall report directly to the Governor.

d.The Chief Technology Officer shall submit requests for the budget of the office to the Division of Budget and Accounting in the Department of the Treasury.

e.Under the direction of the Chief Technology Officer, the office shall be responsible for providing and maintaining the information technology infrastructure of the Executive Branch of State Government, including all ancillary departments and agencies of the Executive Branch of State Government.

f.The functions, powers, and duties granted to the office by Executive Order No. 84 of 1984, Executive Order No. 87 of 1998, and Executive Order No. 42 of 2006 shall be continued, and any function, power, or duty granted to the office by the Executive Orders that is inconsistent with the provisions of this act shall be rescinded.

L.2007, c.56, s.9; amended 2013, c.253, s.43.



Section 52:18A-229 - Administration Of Office Of Information Technology; Chief Technology Officer.

52:18A-229 Administration of Office of Information Technology; Chief Technology Officer.
11. a. The Office of Information Technology shall be administered by the Chief Technology Officer for the State of New Jersey. The Chief Technology Officer shall be appointed by and serve at the pleasure of the Governor. The Chief Technology Officer shall be qualified by education, training, and prior experience to direct the work of the office and to perform the duties, functions and responsibilities of the position.

b.The Chief Technology Officer shall serve during the term of the Governor appointing the officer and until a successor is appointed and has qualified.

c.The Chief Technology Officer shall devote full-time to the duties and responsibilities of the office and shall receive a salary as shall be provided pursuant to law.

d.A vacancy in the position of Chief Technology Officer shall be filled in the same manner as provided for in the original appointment.

L.2007,c.56,s.11.



Section 52:18A-230 - Authority Of Chief Technology Officer.

52:18A-230 Authority of Chief Technology Officer.

12.The Chief Technology Officer shall be authorized to:

a.Establish the internal organizational structure of the Office of Information Technology in a manner appropriate to carrying out the duties and functions, and fulfilling the responsibilities, of the office;

b.Coordinate and conduct all information technology operations in the Executive Branch of State Government, including agency technology operations;

c.Draft and establish Service Level Agreements with each department and agency in the Executive Branch of State Government;

d.Review and analyze the results of the Statewide Information Technology Assessment Study; and

e.Enter into agreements, in accordance and consistent with applicable law, regulations, and existing contracts, with private and public entities or individuals to effectuate the purposes of sections 6 through 16 of P.L.2007, c.56 (C.52:18A-224 through C.52:18A-234).

L.2007, c.56, s.12; amended 2013, c.253, s.44.



Section 52:18A-231 - Deputy Chief Technology Officers.

52:18A-231 Deputy Chief Technology Officers.

13. a. The Chief Technology Officer is authorized to appoint up to six Deputy Chief Technology Officers.

b.Each Deputy Chief Technology Officer shall be appointed by and serve at the pleasure of the Chief Technology Officer, and shall be responsible for information technology planning, coordination, budgeting, technical architecture, and management of large-scale information technology initiatives, in a single area of interest as determined by the Chief Technology Officer.

L.2007, c.56, s.13; amended 2013, c.253, s.45.



Section 52:18A-232 - New Jersey Information Technology Project Review Board.

52:18A-232 New Jersey Information Technology Project Review Board.

14. a. There is established the New Jersey Information Technology Project Review Board.

b.The Project Review Board shall report directly to the Chief Technology Officer and shall be comprised of between three and five Executive Branch officials, selected by the Governor.

c.The Project Review Board shall be responsible for the review, approval, and monitoring of large-scale information technology projects in the Executive Branch of State Government.

d.The Project Review Board shall meet at the discretion of the Chief Technology Officer or the Governor, and shall convene meetings and hearings at the times and in the places as a majority of the members of the board shall decide.

e.The Office of Information Technology shall provide such stenographic, clerical, and other administrative assistants, and such professional staff, as the Project Review Board requires to carry out its work. The board shall be entitled to call to its assistance, and avail itself of the services of, the employees of any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available for its purposes.

f.The Governor shall define the extent of large-scale information technology projects and establish a monetary threshold for information technology projects requiring the review and approval of the Project Review Board.

L.2007, c.56, s.14; amended 2013, c.253, s.46.



Section 52:18A-233 - Reports To Governor, Legislature.

52:18A-233 Reports to Governor, Legislature.
15. a. The Chief Technology Officer shall provide periodic reports to the Governor, and shall issue an annual report to the Governor and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature regarding the information technology operations of the Executive Branch of State Government and the activities of the Office of Information Technology.

b.The annual report shall be issued on or before September 30 of each year, and shall be made available to the public.

L.2007,c.56,s.15.



Section 52:18A-234 - Cooperation Required.

52:18A-234 Cooperation required.

16.All Executive Branch departments and State agencies are directed to cooperate fully with the Office of Information Technology and the Chief Technology Officer to implement the provisions of sections 6 through 16 of P.L.2007, c.56 (C.52:18A-224 through C.52:18A-234) and to ensure effective use of information technology within the Executive Branch of State Government.

The Governor shall define and establish the overall direction, standards, and priorities for the information technology community in the Executive Branch of State Government.

L.2007, c.56, s.16; amended 2013, c.253, s.47.



Section 52:18A-235 - Findings, Declarations Relative To Construction And Financing Of Public School Facilities.

52:18A-235 Findings, declarations relative to construction and financing of public school facilities.

1.The Legislature finds and declares that:

a.The Constitution of the State of New Jersey requires the Legislature to provide for the maintenance and support of a thorough and efficient system of free public schools and this legislative responsibility includes ensuring that students are educated in physical facilities that are safe, healthy, and conducive to learning.

b.Inadequacies in the quality, utility, and safety of educational facilities among school districts of this State, and particularly in Abbott districts, led to the enactment of the "Educational Facilities Construction and Financing Act," P.L.2000, c.72. That law authorized the New Jersey Economic Development Authority to undertake a comprehensive school construction and financing program, including the funding, designing, and constructing of school facilities for the Abbott districts and certain other types of districts.

c.The New Jersey Schools Construction Corporation was created in August 2002 as a subsidiary of the New Jersey Economic Development Authority pursuant to the provisions of section 16 of P.L.1997, c.150 (C.34:1B-159) and Executive Order No. 24 of 2002 to, among other things, focus, coordinate, and centralize the efforts to design and construct school facilities in the Abbott districts and certain other types of districts.

d.In February 2005, an investigation of the activities of the New Jersey Schools Construction Corporation was undertaken by the Inspector General. The Inspector General found that structural and operational problems at the corporation were impeding the progress of the school construction program and made recommendations for actions to improve the program.

e.The corporation initiated reform efforts to implement the recommendations of the Inspector General. While undertaking these reform efforts and continuing to undertake the design and construction of school facilities projects, it was determined that there would be insufficient funding available under the "Educational Facilities Construction and Financing Act" to complete all the school facilities projects in the Abbott districts. A joint effort by the New Jersey Schools Construction Corporation and the Department of Education resulted in a prioritization of projects to be completed with remaining funds.

f.Governor Jon S. Corzine issued Executive Order No. 3 of 2006 in February 2006 which created an Interagency Working Group on School Construction to study management reforms and legislative action necessary to improve the school construction program.

g.The Interagency Working Group on School Construction recommended statutory changes including the creation of a new school construction authority with a specific focus on Abbott district construction, a governance structure tailored to its mission, project implementation requirements to ensure that projects are undertaken consistent with educational priorities, land acquisition and procurement reforms to improve efficiencies, provide flexibility, and control costs, and a greater role and responsibility given to the Abbott districts in managing certain types of projects.

h.The initiatives provided herein implement the recommendations of the Interagency Working Group on School Construction with regard to the creation of a new school construction authority and the undertaking of projects for and by Abbott districts so as to ensure that the agency undertaking the school construction program has adequate internal controls, processes, and procedures to undertake additional school facilities projects; and the initiatives also provide opportunities for the Abbott districts, the public, and stakeholders to provide input during the various phases of the construction of school facilities projects.

L.2007, c.137, s.1.



Section 52:18A-236 - Definitions Relative To Construction And Financing Of Public School Facilities.

52:18A-236 Definitions relative to construction and financing of public school facilities.

2.As used in sections 1 through 13 of P.L.2007, c.137 (C.52:18A-235 through C.52:18A-247), unless a different meaning appears from the context:

"Capital maintenance project" means a school facilities project intended to extend the useful life of a school facility, including up-grades and replacements of building systems, such as structure, enclosure, mechanical, plumbing and electrical systems;

"Development authority" means the New Jersey Schools Development Authority, established pursuant to section 3 of P.L.2007, c.137 (C.52:18A-237);

"District" means a local or regional school district established pursuant to chapter 8 or chapter 13 of Title 18A of the New Jersey Statutes, a county special services school district established pursuant to article 8 of chapter 46 of Title 18A of the New Jersey Statutes, a county vocational school district established pursuant to article 3 of chapter 54 of Title 18A of the New Jersey Statutes, and a school district under full State intervention pursuant to P.L.1987, c.399 (C.18A:7A-34 et al.);

"Local unit" means a county, municipality, board of education or any other political entity authorized to construct, operate and maintain a school facilities project and to borrow money for those purposes pursuant to law;

"Other facilities" means athletic stadiums, swimming pools, any associated structures or related equipment tied to such facilities including, but not limited to, grandstands and night field lights, greenhouses, facilities used for non-instructional or non-educational purposes, and any structure, building or facility used solely for school administration;

"School facilities project" means the planning, acquisition, demolition, construction, improvement, alteration, modernization, renovation, reconstruction or capital maintenance of all or any part of a school facility or of any other personal property necessary for, or ancillary to, any school facility, and shall include fixtures, furnishings and equipment, and shall also include, but is not limited to, site acquisition, site development, the services of design professionals, such as engineers and architects, construction management, legal services, financing costs and administrative costs and expenses incurred in connection with the project;

"School facility" means and includes any structure, building or facility used wholly or in part for educational purposes by a district and facilities that physically support such structures, buildings and facilities, such as district wastewater treatment facilities, power generating facilities, and steam generating facilities, but shall exclude other facilities.

L.2007, c.137, s.2.



Section 52:18A-237 - "New Jersey Schools Development Authority."

52:18A-237 "New Jersey Schools Development Authority."

3. a. There is established in, but not of, the Department of the Treasury a public body corporate and politic, with corporate succession, to be known as the "New Jersey Schools Development Authority." The development authority shall constitute an instrumentality of the State exercising public and essential governmental functions, and the exercise by the development authority of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

b.The development authority shall consist of the Commissioner of Education, the Commissioner of the Department of Community Affairs, the executive director of the Economic Development Authority, and the State Treasurer, who shall serve as ex officio members; and 11 public members appointed by the Governor with the advice and consent of the Senate. At least one of the public members shall have knowledge or expertise in the area of law enforcement and the remaining public members shall have knowledge or expertise in real estate development, construction management, finance, architectural or building design, or any other related field.

c.Each public member shall serve for a term of five years and shall hold office for the term of the member's appointment and until the member's successor shall have been appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

In the case of the first 11 public members appointed, three shall serve for a term of two years, three shall serve for a term of three years, three shall serve for a term of four years, and two shall serve for a term of five years.

d.Each member appointed by the Governor may be removed from office by the Governor, for cause, after a public hearing, and may be suspended by the Governor pending the completion of such hearing. Each member before entering upon his duties shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of his ability. A record of such oath shall be filed in the Office of the Secretary of State.

e.A chairperson shall be appointed by the Governor from the public members. The members of the development authority shall elect from their remaining number a vice-chairperson, a secretary, and a treasurer thereof. The development authority shall employ an executive director who shall be its chief executive officer. The powers of the development authority shall be vested in the members thereof in office from time to time and eight members of the development authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the development authority at any meeting thereof by the affirmative vote of at least eight members of the development authority. No vacancy in the membership of the development authority shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the development authority.

f.Each member of the development authority shall execute a bond to be conditioned upon the faithful performance of the duties of such member in such form and amount as may be prescribed by the Director of the Division of Budget and Accounting in the Department of the Treasury. Such bonds shall be filed in the Office of the Secretary of State. At all times thereafter the members and treasurer of the development authority shall maintain such bonds in full force and effect. All costs of such bonds shall be borne by the development authority.

g.The members of the development authority shall serve without compensation, but the development authority may reimburse its members for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law to the contrary, no officer or employee of the State shall be deemed to have forfeited or shall forfeit any office or employment or any benefits or emoluments thereof by reason of the acceptance of the office of ex officio member of the development authority or any services therein.

h.Each ex officio member of the development authority may designate an officer or employee of the member's department to represent the member at meetings of the development authority, and each such designee may lawfully vote and otherwise act on behalf of the member for whom the person constitutes the designee. Any such designation shall be in writing delivered to the development authority and shall continue in effect until revoked or amended by writing delivered to the development authority.

i.The development authority shall appoint from among its members an audit committee and such other committees as it deems necessary or conducive to the efficient management and operation of the development authority.

j.The development authority may be dissolved by act of the Legislature on condition that the development authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the development authority, all property, funds and assets thereof shall be vested in the State.

k.A true copy of the minutes of every meeting of the development authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at the meeting by the development authority shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after the copy of the minutes shall have been so delivered, unless during such 10-day period the Governor shall approve the same in which case the action shall become effective upon such approval. If, in that 10-day period, the Governor returns a copy of the minutes with veto of any action taken by the development authority or any member thereof at the meeting, the action shall be null and void and of no effect.

l.The development authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and cause a copy thereof to be filed with the Secretary of State, the Director of the Division of Budget and Accounting in the Department of the Treasury, and the State Auditor.

m.The development authority shall submit to the Governor, the Joint Budget Oversight Committee, the President of the Senate and the Speaker of the General Assembly a biannual report pursuant to the provisions of section 24 of P.L.2000, c.72 (C.18A:7G-24).

n.The Director of the Division of Budget and Accounting in the Department of the Treasury and the director's legally authorized representatives are authorized and empowered from time to time to examine the accounts, books and records of the development authority including its receipts, disbursements, contracts, funds, investments and any other matters relating thereto and to its financial standing.

o.No member, officer, employee or agent of the development authority shall be interested, either directly or indirectly, in any school facilities project, or in any contract, sale, purchase, lease or transfer of real or personal property to which the development authority is a party.

L.2007, c.137, s.3.



Section 52:18A-238 - Powers Of Development Authority.

52:18A-238 Powers of development authority.

4.The development authority shall have the following powers:

a.To adopt bylaws for the regulation of its affairs and the conduct of its business;

b.To adopt and have a seal and to alter the same at pleasure;

c.To sue and be sued;

d.To acquire in the name of the development authority by purchase or otherwise, on such terms and conditions and such manner as it may deem proper, or by the exercise of the power of eminent domain in the manner provided by the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), any lands or interests therein or other property which it may determine is reasonably necessary for any school facilities project;

e.To enter into contracts with a person upon such terms and conditions as the development authority shall determine to be reasonable, including, but not limited to, for the planning, design, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of a school facilities project and the reimbursement thereof, and to pay or compromise any claims arising therefrom;

f.To sell, convey or lease to any person all or any portion of its property, for such consideration and upon such terms as the development authority may determine to be reasonable;

g.To mortgage, pledge or assign or otherwise encumber all or any portion of any property or revenues, whenever it shall find such action to be in furtherance of the purposes of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.);

h.To grant options to purchase or renew a lease for any of its property on such terms as the development authority may determine to be reasonable;

i.To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from the State or any agency, instrumentality or political subdivision thereof, or from any other source and to comply, subject to the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.), with the terms and conditions thereof;

j.In connection with any application for assistance under P.L.2000, c.72 (C.18A:7G-1 et al.) or P.L.2007, c.137 (C.52:18A-235 et al.) or commitments therefor, to require and collect such fees and charges as the development authority shall determine to be reasonable;

k.To adopt, amend and repeal regulations to carry out the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.);

l.To acquire, purchase, manage and operate, hold and dispose of real and personal property or interests therein, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the performance of its duties;

m.To purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness;

n.To purchase, acquire, attach, seize, accept or take title to any property by conveyance or by foreclosure, and sell, lease, manage or operate any property for a use specified in P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.);

o.To employ consulting engineers, architects, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the development authority to carry out the purposes of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.) and to fix and pay their compensation from funds available to the development authority therefor, all without regard to the provisions of Title 11A of the New Jersey Statutes;

p.To do and perform any acts and things authorized by P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.) under, through or by means of its own officers, agents and employees, or by contract with any person;

q.To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable;

r.To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.);

s.To construct, reconstruct, rehabilitate, improve, alter, equip, maintain or repair or provide for the construction, reconstruction, improvement, alteration, equipping or maintenance or repair of any property and lot, award and enter into construction contracts, purchase orders and other contracts with respect thereto, upon such terms and conditions as the development authority shall determine to be reasonable, including, but not limited to, reimbursement for the planning, designing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of any such property and the settlement of any claims arising therefrom;

t.To undertake school facilities projects and to enter into agreements or contracts, execute instruments, and do and perform all acts or things necessary, convenient or desirable for the purposes of the development authority to carry out any power expressly provided pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) or P.L.2007, c.137 (C.52:18A-235 et al.), including, but not limited to, entering into contracts with the State Treasurer, the New Jersey Economic Development Authority, the Commissioner of Education, districts, and any other entity which may be required in order to carry out the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) or P.L.2007, c.137 (C.52:18A-235 et al.);

u.To enter into leases, rentals or other disposition of a real property interest in and of any school facilities project to or from any local unit pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) or P.L.2007, c.137 (C.52:18A-235 et al.);

v.To make and contract to make loans or leases to local units to finance the cost of school facilities projects and to acquire and contract to acquire bonds, notes or other obligations issued or to be issued by local units to evidence the loans or leases, all in accordance with the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.);

w.To charge to and collect from local units, the State, and any other person, any fees and charges in connection with the development authority's actions undertaken with respect to school facilities projects including, but not limited to, fees and charges for the development authority's administrative, organization, insurance, operating and other expenses incident to the planning, design, construction and placing into service and maintenance of school facilities projects.

L.2007, c.137, s.4.



Section 52:18A-239 - Rules, Regulations Relative To Payment Of Prevailing Wage Rate.

52:18A-239 Rules, regulations relative to payment of prevailing wage rate.

5. a. The development authority shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to require that not less than the prevailing wage rate be paid to workers employed in the performance of any construction contract undertaken in connection with any of its school facilities projects. The development authority shall provide for the proper enforcement and administration of these rules and regulations.

b.A violation of the rules and regulations adopted pursuant to this section shall be deemed to be a violation of P.L.1963, c.150 (C.34:11-56.25 et seq.). The Commissioner of Labor and Workforce Development and any worker shall have the same powers of enforcement against violations of such rules and regulations as are provided by sections 11 through 16, inclusive, of P.L.1963, c.150 (C.34:11-56.35 through 34:11-56.40).

c.The rules and regulations concerning the prevailing wage rate in connection with school facilities projects which have been adopted by the New Jersey Schools Construction Corporation pursuant to the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) shall remain in full force and effect unless subsequently revised by the development authority following the enactment of P.L.2007, c.137 (C.52:18A-235 et al.).

L.2007, c.137, s.5.



Section 52:18A-240 - Rules, Regulations Relative To Affirmative Action Program.

52:18A-240 Rules, regulations relative to affirmative action program.

6. a. The development authority shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to establish an affirmative action program for the hiring of minority workers employed in the performance of construction contracts undertaken in connection with any of its school facilities projects, and to expand the business opportunities of socially and economically disadvantaged contractors and vendors seeking to provide materials and services for those contracts, consistent with the provisions of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-1 et seq.). The development authority shall provide for the proper enforcement and administration of these rules and regulations.

b.The development authority may allocate up to one-half of one percent of the annual value of its construction program to the financing of minority and women worker outreach and training programs pertinent to school facilities project construction.

c.The rules and regulations establishing an affirmative action program adopted by the New Jersey Schools Construction Corporation pursuant to the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) shall remain in full force and effect unless subsequently revised by the development authority following the enactment of P.L.2007, c.137 (C.52:18A-235 et al.).

L.2007, c.137, s.6.



Section 52:18A-241 - Payment Of Incurred Claims, Damages, Losses, Liabilities Or Costs By Development Authority.

52:18A-241 Payment of incurred claims, damages, losses, liabilities or costs by development authority.

7.In the exercise of powers granted by P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.) in connection with any school facilities project, any and all claims, damages, losses, liabilities or costs that the development authority may incur shall be payable only from the amounts made available to the development authority pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.). In connection with any agreement or contract entered into by the development authority relating to any school facilities project, there shall be no recovery against the development authority for punitive or consequential damages arising out of contract nor shall there be any recovery against the development authority for claims based upon implied warranties or upon contracts implied in law.

L.2007, c.137, s.7.



Section 52:18A-242 - No Modification By Municipality Of School Facilities Project; Agreements With Local Government Agencies.

52:18A-242 No modification by municipality of school facilities project; agreements with local government agencies.

8. a. No municipality shall modify or change the drawings, plans or specifications for the construction, reconstruction, rehabilitation, alteration or improvement of any school facilities project of the development authority, or the construction, plumbing, heating, lighting or other mechanical branch of work necessary to complete the work in question, nor to require that any person, firm or corporation employed on any such work shall perform the work in any other or different manner than that provided by the drawings, plans and specifications, nor to require that any person, firm or corporation obtain any other or additional authority, approval, permit or certificate from the municipality in relation to the work being done, and the doing of the work by any person, firm or corporation in accordance with the terms of the drawings, plans, specifications or contracts shall not subject the person, firm or corporation to any liability or penalty, civil or criminal, other than as may be stated in the contracts or incidental to the proper enforcement thereof; nor shall any municipality require the development authority or any person, firm, partnership or corporation which leases or purchases the school facilities project for lease or purchase to a State agency, to obtain any other or additional authority, approval, permit, certificate or certificate of occupancy from the municipality as a condition of owning, using, maintaining, operating or occupying any school facilities project acquired, constructed, reconstructed, rehabilitated, altered or improved by the development authority or by any subsidiary thereof. The foregoing provisions shall not preclude any municipality from exercising the right of inspection for the purpose of requiring compliance by any school facilities project with local requirements for operation and maintenance affecting the health, safety and welfare of the occupants thereof, provided that the compliance does not require changes, modifications or additions to the original construction of the school facilities project.

b.Each municipality in which any school facilities project of the development authority is located shall provide for the school facilities project, whether then owned by the development authority, any subsidiary, any State agency, or any person, firm, partnership or corporation, police, fire, sanitation, health protection and other municipal services of the same character and to the same extent as those provided for other residents of the municipality.

c.Notwithstanding the provisions of any law, rule or regulation to the contrary and except as otherwise provided by any federal law, the development authority shall be exempt from all connection, tapping, maintenance or capital improvement fees or charges in respect to each connection of any school facility project with a water or sewerage system operated by a political subdivision or agency of the State.

d.In carrying out any school facilities project, the development authority may enter into contractual agreements with local government agencies with respect to the furnishing of any community, municipal, or public facilities or services necessary or desirable for the school facilities project, and any local government agency may enter into these contractual agreements with the authority and do all things necessary to carry out its obligations.


L.2007, c.137, s.8.



Section 52:18A-243 - Preparation Of Separate Plans And Specifications, Conditions; Bids; Awarding Of Contracts.

52:18A-243 Preparation of separate plans and specifications, conditions; bids; awarding of contracts.

9. a. In undertaking any school facilities projects where the cost of construction, reconstruction, rehabilitation or improvement will exceed $25,000, the development authority may prepare, or cause to be prepared, separate plans and specifications for: (1) the plumbing and gas fitting and all work and materials kindred thereto, (2) the steam and hot water heating and ventilating apparatus, steam power plants and all work and materials kindred thereto, (3) the electrical work, (4) structural steel and miscellaneous iron work and materials, and (5) all general construction, which shall include all other work and materials required to complete the building.

Commencing in the fifth year after the year in which P.L.2007, c.137 (C.52:18A-235 et al.) takes effect, and every five years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the amount set forth in this subsection or the amount resulting from any adjustment under this subsection in direct proportion to the rise or fall of the index rate as defined in this subsection, and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify the development authority of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

For the purposes of this subsection, "index rate" means the rate of annual percentage increase, rounded to the nearest half-percent, in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, computed and published quarterly by the United States Department of Commerce, Bureau of Economic Analysis.

b.The development authority shall advertise and receive (1) separate bids for each of the branches of work specified in subsection a. of this section; or (2) bids for all the work and materials required to complete the school facilities project to be included in a single overall contract, in which case there shall be set forth in the bid the name or names of all subcontractors to whom the bidder will subcontract for the furnishing of any of the work and materials specified in branches (1) through (4) in subsection a. of this section; or (3) both.

c.Contracts shall be awarded as follows: (1) if bids are received in accordance with paragraph (1) of subsection b. of this section, the development authority shall determine the responsible bidder for each branch whose bid, conforming to the invitation for bids, will be most advantageous to the development authority, price and other factors considered; (2) if bids are received in accordance with paragraph (2) of subsection b. of this section, the development authority shall determine the responsible bidder for the single overall contract whose bid, conforming to the invitation for bids, will be the most advantageous to the development authority, price and other factors considered; or (3) if bids are received in accordance with paragraph (3) of subsection b. of this section, the development authority shall award separate contracts for each branch of work specified in subsection a. of this section if the sum total of the amounts bid by the responsible bidders for each branch, as determined pursuant to paragraph (1) of this subsection, is less than the amount bid by the responsible bidder for all of the work and materials, as determined pursuant to paragraph (2) of this subsection; but if the sum total of the amounts bid by the responsible bidder for each branch, as determined pursuant to paragraph (1) of this subsection is not less than the amount bid by the responsible bidder for all of the work and materials, as determined pursuant to paragraph (2) of this subsection, the development authority shall award a single over-all contract to the responsible bidder for all of the work and materials as determined pursuant to paragraph (2) of this subsection.

d.For the purposes of this section, "other factors" means the evaluation by the development authority of the ability of the single contractor or the abilities of the multiple contractors to complete the contract in accordance with its requirements and includes requirements relating to the experience and qualifications of the contractor or contractors and their key personnel in projects of similar type and complexity; the performance of the contractor or contractors on prior contracts with the development authority, the State, or districts; the experience and capability of the contractor or contractors and their key personnel in respect to any special technologies, techniques or expertise that the project may require; the contractor's understanding of the means and methods needed to complete the project on time and within budget; the timetable to complete the project; the contractor's plan for quality assurance and control; the contractor's demonstrated experience in regard to affirmative action; and other similar types of factors. The "other factors" to be considered in evaluating bids and the weights assigned to price and these "other factors" shall be determined by the development authority prior to the advertisement for bids for school facilities projects. In its evaluation of bids, the consideration given to price by the development authority shall be at least equal to the consideration given to the combination of all "other factors."

e.The development authority shall require from all contractors to which it awards contracts pursuant to P.L.2000, c.72 (C.18A:7G-1 et al.) and P.L.2007, c.137 (C.52:18A-235 et al.), the delivery of a payment and performance bond issued in accordance with N.J.S.2A:44-143 et seq.

f.The development authority shall adopt regulations to implement this section which shall include, but not be limited to, the procedural requirements for: (1) the evaluation and weighting of price and "other factors" in the awarding of contracts; and (2) the appealing of a prequalification classification and rating, a bid rejection, and a contract award recommendation.

The rules and regulations promulgated by the New Jersey Schools Construction Corporation pursuant to the provisions of P.L.2000, c.72 (C.18A:7G-1 et al.) shall remain in full force and effect unless subsequently revised by the development authority following the enactment of P.L.2007, c.137 (C.52:18A-235 et al.).

g.Each evaluation committee selected by the development authority to review and evaluate bids shall, at a minimum, contain a representative from the district in which the school facilities project is located if the district elects to participate.

h.All advertisements for bids shall be published in a legal newspaper and be posted on the development authority's website sufficiently in advance of the date fixed for receiving the bids to promote competitive bidding but in no event less than 10 days prior to such date. Notice of revisions or addenda to advertisements or bid documents relating to bids shall be advertised on the development authority's website to best give notice to bidders no later than seven days, Saturdays, Sundays and holidays excepted, prior to the bid due date. The notice shall be provided to any person who has submitted a bid, in one of the following ways: (a) in writing by certified mail or (b) by certified facsimile transmission, meaning that the sender's facsimile machine produces a receipt showing date and time of transmission and that the transmission was successful or (c) by a delivery service that provides certification of delivery to the sender. Failure to advertise or provide proper notification of revisions or addenda to advertisements or bid documents related to bids as prescribed by this section shall prevent the acceptance of bids and require the readvertisement for bids. Failure to obtain a receipt when good faith notice is sent or delivered to the address or telephone facsimile number on file with the development authority shall not be considered failure by the development authority to provide notice.

i.Any purchase, contract, or agreement may be made, negotiated, or awarded by the development authority without public bid or advertising when the public exigency so requires.

j.Any purchase, contract, or agreement may be made, negotiated, or awarded by the development authority without public bid or advertising when the authority has advertised for bids on two occasions and has received no bids on both occasions in response to its advertisements. Any purchase, contract, or agreement may be negotiated by the development authority after public bid or advertising when the authority receives only a single responsive bid, provided however that negotiation with that single responsive bidder shall be limited to price.

L.2007, c.137, s.9.



Section 52:18A-244 - Powers Of Development Authority Relative To Undertaking School Facilities Project.

52:18A-244 Powers of development authority relative to undertaking school facilities project.

10. a. If the development authority shall find it necessary in connection with the undertaking of any school facilities project to change the location of any portion of any public highway or road, it may contract with any government agency, or public or private corporation which may have jurisdiction over the public highway or road to cause the public highway or road to be constructed at such locations as the authority shall deem most favorable. The cost of the reconstruction and any damage incurred in changing the location of the highway shall be ascertained and paid by the development authority as part of the cost of the school facilities project. Any public highway affected by the construction of any school facilities project may be vacated or relocated by the development authority in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the development authority as a part of the cost of the school facilities project. In all undertakings authorized by this subsection, the development authority shall consult and obtain the approval of the Commissioner of the Department of Transportation.

b.The development authority and its authorized agents and employees may enter upon any lands, waters, and premises for the purpose of making surveys, soundings, drillings, and examinations as it may deem necessary or convenient for the purposes of this act, all in accordance with due process of law, and this entry shall not be deemed a trespass nor shall an entry for this purpose be deemed an entry under any condemnation proceedings which may be then pending. The development authority shall make reimbursement for any actual damages resulting to the lands, waters and premises as a result of these activities.

c.The development authority shall have the power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances, herein called "public utility facilities," or any public utility as defined in R.S.48:2-13, in, on, along, over or under any school facilities project. Whenever the development authority shall determine that it is necessary that any public utility facilities which now are, or hereafter may be, located in, on, along, over, or under any school facilities project shall be relocated in the school facilities project, or should be removed from the school facilities project, the public utility owning or operating the facilities shall relocate or remove them in accordance with the order of the development authority. The cost and expenses of the relocation or removal, including the cost of installing the facilities in a new location or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish the relocation or removal, shall be ascertained and paid by the development authority as a part of the cost of the school facilities project. In case of any relocation or removal of facilities, the public utility owning or operating them, its successors or assigns, may maintain and operate the facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location or locations. In all undertakings authorized by this subsection the development authority shall consult and obtain the approval of the Board of Public Utilities.

L.2007, c.137, s.10.



Section 52:18A-245 - Exercise Of Powers Constitute Performance Of Essential Governmental Function.

52:18A-245 Exercise of powers constitute performance of essential governmental function.

11.The exercise of the powers granted by P.L.2007, c.137 (C.52:18A-235 et al.) and P.L.2000, c.72 (C.18A:7G-1 et al.) shall constitute the performance of an essential governmental function and the development authority shall not be required to pay any taxes or assessments upon or in respect of a school facilities project, or any property or moneys of the development authority, and the development authority, its school facilities projects, property, and moneys and any bonds and notes issued under the provisions of P.L.2007, c.137 (C.52:18A-235 et al.) and P.L.2000, c.72 (C.18A:7G-1 et al.), their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the State except for transfer, inheritance and estate taxes and by any political subdivision of the State.

L.2007, c.137, s.11.



Section 52:18A-246 - Property Exempt From Levy, Sale.

52:18A-246 Property exempt from levy, sale.

12.All property of the development authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the development authority be a charge or lien upon its property.

L.2007, c.137, s.12.



Section 52:18A-247 - New Jersey Schools Construction Corporation Abolished, Transfer To New Jersey Schools Development Authority, References In Law.

52:18A-247 New Jersey Schools Construction Corporation abolished, transfer to New Jersey Schools Development Authority, references in law.

13. a. The New Jersey Schools Construction Corporation established pursuant to section 16 of P.L.1997, c.150 (C.34:1B-159) and Executive Order No. 24 of 2002 is abolished and all its functions, powers, duties, and employees are transferred to the New Jersey Schools Development Authority in, but not of, the Department of the Treasury.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Schools Construction Corporation, the same shall mean and refer to the New Jersey Schools Development Authority in, but not of, the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.2007, c.137, s..13.



Section 52:18A-248 - Limit On Executive Branch Hires To Replace Retirees; Reporting Requirements.

52:18A-248 Limit on executive branch hires to replace retirees; reporting requirements.

2. a. The number of employees hired after the effective date of P.L.2008, c.21 in the executive branch to fill the vacancies created directly or indirectly because eligible employees retired to receive additional retirement benefits pursuant to section 1 of P.L.2008, c.21 shall not exceed, in total for all departments in the executive branch of State government, 10 percent of the total number of employees who retired pursuant to section 1 of P.L.2008, c.21, including the employees for whom the effective date of retirement was delayed pursuant to subsection f. of section 1 of P.L.2008, c.21. A vacancy created directly shall mean a vacancy in the position held by the retiring employee at the time of retirement. A vacancy created indirectly shall mean a vacancy in a position created directly or indirectly by promotion or transfer to fill a vacancy in a position caused by the retiring employee.

b.The State Treasurer shall report to the Joint Budget Oversight Committee every six months for the first two years following the date of enactment of P.L.2008, c.21, and annually thereafter, on the impact of that act on the State workforce, including an analysis of the allocation of position reductions that occur in each department and division as a result of that act and the plans adopted by each department to maintain the essential governmental services provided by that department.

L.2008, c.21, s.2.



Section 52:18A-249 - Limitation On Hires In Judicial Branch To Replace Retirees.

52:18A-249 Limitation on hires in judicial branch to replace retirees.

3.The number of employees hired after the effective date of P.L.2008, c.21 in the judicial branch of State government to fill the vacancies created directly or indirectly because eligible employees retired to receive additional retirement benefits pursuant to section 1 of P.L.2008, c.21 shall not exceed, in total for the judicial branch, 10 percent of the total number of employees who retired pursuant to section 1 of P.L.2008, c.21, including the employees for whom the effective date of retirement was delayed pursuant to subsection f. of section 1 of P.L.2008, c.21. A vacancy created directly shall mean a vacancy in the position held by the retiring employee at the time of retirement. A vacancy created indirectly shall mean a vacancy in a position created directly or indirectly by promotion or transfer to fill a vacancy in a position caused by the retiring employee.

L.2008, c.21, s.3.



Section 52:18A-250 - "New Jersey Achieving A Better Life Experience (Able) Program."

52:18A-250 "New Jersey Achieving a Better Life Experience (ABLE) Program."
2.The Department of the Treasury, in cooperation with the Department of Human Services, shall establish, in accordance with section 529A of the federal Internal Revenue Code of 1986, 26 U.S.C. s.529A, the "New Jersey Achieving a Better Life Experience (ABLE) Program." The departments may contract with a third party provider to administer and operate the program.

L.2015, c.185, s.2.



Section 52:18A-251 - Availability Of Able Funds.

52:18A-251 Availability of ABLE funds.
3.The Department of the Treasury shall ensure that participants can readily deposit and withdraw funds from ABLE accounts in accordance with 26 U.S.C. s.529A.

L.2015, c.185, s.3.



Section 52:18A-252 - Dhs Responsible For Program Services.

52:18A-252 DHS responsible for program services.
4.The Department of Human Services shall be responsible for program services. The department may contract with a third party provider to administer any or all program services, which shall include, but not be limited to:
a.Promoting the program to the communities most likely to benefit from access to ABLE accounts;
b.Evaluating, qualifying, and processing applications to the program in accordance with 26 U.S.C. s.529A; and
c.Processing claims from an ABLE account holder to the Department of Human Services or other institution assigned to administer the ABLE account in accordance with 26 U.S.C. s.529A.

L.2015, c.185, s.4.



Section 52:18A-253 - Program Treated As State Able Program.

52:18A-253 Program treated as State ABLE Program.
5.The Department of the Treasury and the Department of Human Services shall take all actions required so that the program is treated as a qualified State ABLE Program under 26 U.S.C. s.529A.

L.2015, c.185, s.5.



Section 52:18A-254 - Annual Determination Of Dollar Amount Of Able Account.

52:18A-254 Annual determination of dollar amount of ABLE account.
6.Annually, the Department of the Treasury shall determine a dollar amount of an ABLE account, which shall not be less than $25,000, which shall not be considered in evaluating the financial needs of a designated beneficiary or be deemed a financial resource or a form of financial aid or assistance to a designated beneficiary, for purposes of determining the eligibility of the beneficiary for any scholarship, grant, or monetary assistance awarded by the State for the purposes of financing the education expenses of the beneficiary, including higher education expenses; nor shall the amount of any account as determined by the Department of the Treasury provided for a designated beneficiary under P.L.2015, c.185 (C.52:18A-250 et al.) reduce the amount of any scholarship grant or monetary assistance which the beneficiary is entitled to be awarded by the State for the purposes of financing education expenses.

L.2015, c.185, s.6.



Section 52:18A-255 - Able Account Disregarded For Eligibility To Receive Certain Benefits.

52:18A-255 ABLE account disregarded for eligibility to receive certain benefits.
7.Notwithstanding any other provision of State law or regulation that requires consideration of one or more financial circumstances of an individual, for the purpose of determining eligibility to receive, or the amount of, any assistance or benefit authorized by such provision to be provided to or for the benefit of such individual, any amount, including earnings thereon, in any ABLE account of such individual, and any distribution for qualified disability expenses shall be disregarded for such purpose with respect to any period during which such individual maintains, makes contributions to, or receives distributions from such ABLE account.

L.2015, c.185, s.7.



Section 52:18A-256 - Rules, Regulations.

52:18A-256 Rules, regulations.
8.The Department of Human Services and the Department of the Treasury shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations governing the administration and operation of the program as may be necessary to effectuate the provisions of P.L.2015, c.185 (C.52:18A-250 et al.) in accordance with 26 U.S.C. s.529A.

L.2015, c.185, s.8.



Section 52:18A-257 - Review council.

52:18A-257 Review council.
19. a. The State Treasurer, and the Legislative Budget and Finance Officer, together with a third public member who shall be jointly selected thereby, shall constitute the review council.

b. The review council shall, on or before January 15, 2020, provide the Governor and the Legislature with an advisory report of their consensus estimate of the increase or decrease in State revenues pursuant to each section of P.L.2016, c.57 (C.54:15B-13 et al.), and pursuant to this act as a whole, during the preceding three State fiscal years, including a comparison of those estimates to the legislative fiscal estimate or fiscal note published contemporaneous with the enactment of this act prepared pursuant to P.L.1980, c.67 (C.52:13B-6 et seq.).

c. The review council shall conduct an ongoing review of the application of each section of P.L.2016, c.57 (C.54:15B-13 et al.).

The review council shall, not later than five days after any Legislative action that halts, delays, or reverses the implementation of those sections as scheduled on the date of enactment of P.L.2016, c.57 (C.54:15B-13 et al.), certify for the purposes of subparagraph (h) of paragraph (1) of subsection a. of section 3 of P.L.1990, c.42 (C.54:15B-3) to the Director of the Division of Taxation that the scheduled implementation of P.L.2016, c.57 (C.54:15B-13 et al.) had been impeded.

L.2016, c.57, s.19.



Section 52:18B-1 - Short Title.

52:18B-1 Short title.

1.This act shall be known and may be cited as the "Tobacco Settlement Financing Corporation Act."

L.2002,c.32,s.1.



Section 52:18B-2 - Purpose Of Act.

52:18B-2 Purpose of act.

2.The purpose of this act is to authorize, create and establish a corporation empowered to acquire from the State all or a portion of the State's tobacco receipts; to authorize the sale by the State of all or a portion of the State's tobacco receipts to the corporation; to authorize the transfer to and the receipt by the corporation of such tobacco receipts; to authorize the corporation to issue securities of the corporation for the purposes authorized in this act, payable solely from and secured solely by such portion of the State's tobacco receipts as the corporation may designate and pledge to secure the securities, together with the investment income thereon and any reserve funds created by the corporation from any portion of the proceeds of such securities; to authorize the corporation to hold and invest such portion of the net proceeds of the sale of the securities pending direction by the State and such portion of the State's tobacco receipts sold to the corporation which are not pledged to secure securities of the corporation; and to authorize the corporation to manage such portion of the net proceeds of the sale of the securities pending direction by the State and all or a portion of the State's tobacco receipts sold to the corporation for the purposes and in the manner authorized in this act.



L.2002,c.32,s.2.



Section 52:18B-3 - "Tobacco Settlement Financing Corporation."

52:18B-3 "Tobacco Settlement Financing Corporation."

3. a. There is hereby established in, but not of, the Department of Treasury a public body corporate and politic, with corporate succession, to be known as the "Tobacco Settlement Financing Corporation." The corporation is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the corporation of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State. Notwithstanding the existence of common management, the corporation shall be treated and accounted for as a separate legal entity with its separate corporate purposes as set forth in this act. The assets, liabilities and funds of the corporation shall be neither consolidated nor commingled with those of the State or of any entity capable of being a debtor in a case commenced under the federal bankruptcy code.

b.The corporation shall have and be governed by three members who shall be the Commissioner of Health and Senior Services of the State and the State Treasurer, who shall be members ex officio, and one public member appointed by the Governor (who shall have knowledge in the area of health care or the provision of health care) who shall serve at the pleasure of the Governor; provided however, the Governor may appoint the head of a principal department of the State to replace the Commissioner of Health and Senior Services of the State as a member. The State Treasurer shall serve as the chairperson of the corporation. The corporation shall elect from among its members a vice chairman. The powers of the corporation shall be vested in the members thereof in office from time to time and a majority of the total authorized membership of the corporation shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the corporation at any meeting thereof by the affirmative vote of a majority of the members present. No vacancy in the membership of the corporation shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the corporation.

c.Each member before entering upon his or her duties shall take and subscribe an oath to perform the duties of his or her office faithfully, impartially and justly to the best of his or her ability. A record of such oaths shall be filed in the office of the Secretary of State.

d.The State Treasurer shall be the president of the corporation, the Deputy State Treasurer shall be the vice president of the corporation and the State Comptroller shall be the treasurer of the corporation. The president of the corporation shall appoint the secretary of the corporation. The staff of the office of the State Treasurer shall also serve as staff of the corporation. State officers, agencies, and departments may render services to the corporation within their respective functions, as requested by the corporation.

e.Each member and the treasurer of the corporation shall execute a bond to be conditioned upon the faithful performance of the duties of such member or treasurer in such form and amount as may be prescribed by the State Comptroller. Such bonds shall be filed in the office of the Secretary of State. At all times thereafter the members and treasurer of the corporation shall maintain such bonds in full force and effect. All costs of such bonds shall be borne by the corporation.

f.The members of the corporation shall serve without compensation, but the corporation shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other laws, no officer or employee of the State shall be deemed to have forfeited or shall forfeit his or her office or employment or any benefits or emoluments thereof by reason of his or her acceptance of the office of ex officio member or officer of the corporation or his or her services therein.

g.Each ex officio member of the corporation may designate an officer or employee of his or her department to represent him or her at meetings of the corporation, and each such designee may lawfully vote and otherwise act on behalf of the member for whom he or she constitutes the designee. Any such designation shall be in writing delivered to the secretary of the corporation and shall continue in effect until revoked or amended by writing delivered to the secretary of the corporation.

h.The corporation may be dissolved by act of the Legislature on condition that the corporation has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the corporation, all property, funds and assets thereof shall be vested in the State.

i.The corporation shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and cause a copy thereof to be filed with the Secretary of State and the State Comptroller.

j.No member, officer, employee or agent of the corporation shall have an interest, either directly or indirectly, in any business organization engaged in any business, contract or transaction with the corporation or in any contract of any other person engaged in any business with the corporation, or in the purchase, sale, lease or transfer of any property to or from the corporation.

L.2002,c.32,s.3.



Section 52:18B-4 - Definitions Relative To The Tobacco Settlement Financing Corporation.

52:18B-4 Definitions relative to the Tobacco Settlement Financing Corporation.

4.As used in this act, unless the context clearly requires a different meaning:

"Ancillary facility" means any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange or similar agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell securities, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the corporation, including without limitation any arrangement referred to in subsection j., k., l. or m. of section 6 of this act;

"Benefitted parties" means person, firms or corporations that enter into ancillary facilities with the corporation according to the provisions of this act;

"Code" means the United States Internal Revenue Code of 1986, as amended, and any successor provision of law;

"Costs of issuance" means any item of expense directly or indirectly payable or reimbursable by the corporation and related to the authorization, sale or issuance of securities, including without limitation underwriting fees, and fees and expenses of consultants and fiduciaries;

"Corporation" means the Tobacco Settlement Financing Corporation established by section 3 of this act;

"Encumbered tobacco revenues" means that portion of the TSRs that is pledged by the corporation to the repayment of any securities pursuant to the terms of the applicable corporation resolution, trust agreement or trust indenture;

"Financing costs" means all capitalized interest, operating and debt service reserves, costs of issuance, fees for credit and liquidity enhancements and other costs as the corporation determines to be desirable in issuing, securing and marketing the securities;

"Interest rate exchange or similar agreement" means a written contract with a counterparty to provide for an exchange of payments based upon fixed and/or variable interest rates;

"Master settlement agreement" means the master settlement agreement, dated November 23, 1998, among the attorneys general of 46 states, including the State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa and the Territory of the Northern Mariana Islands, on the one hand, and certain tobacco manufacturers, on the other hand;

"Net proceeds" means the amount of proceeds remaining following each sale of securities which are not required by the corporation to establish and fund reserve or escrow funds or termination or settlement payments under ancillary facilities and to provide the financing costs and other expenses and fees directly related to the authorization and issuance of securities;

"Operating expenses" means the reasonable operating expenses of the corporation, including without limitation the cost of preparation of accounting and other reports, costs of maintenance of the ratings on the securities, insurance premiums and costs of annual meetings or other required activities of the corporation, and fees and expenses incurred for consultants and fiduciaries;

"Outstanding" means, when used with respect to securities, all securities other than securities that shall have been paid in full at maturity or that may be deemed not outstanding pursuant to the applicable corporation resolution, trust indenture or trust agreement authorizing the issuance of such securities and when used with respect to ancillary facilities, all ancillary facilities other than ancillary facilities that have been paid in full or that may be deemed not outstanding under such ancillary facilities;

"Qualifying statute" means "qualifying statute" as defined in the master settlement agreement; currently P.L.1999, c.148 (C.52:4D-1 et seq.);

"Residual interests" means: the unencumbered tobacco revenues; the net proceeds not previously paid to the State; the income of the corporation that is in excess of the corporation's requirements to pay its operating expenses, debt service, sinking fund requirements, reserve fund or escrow fund requirements and any other contractual obligations to the owners of the securities or benefitted parties, or that may be incurred in connection with the issuance of the securities or the execution of ancillary facilities; and such contractual rights, if any, as shall be provided to the State in accordance with the terms of any sale agreements;

"Sale agreement" means any agreement authorized pursuant to section 5 of this act in which the State provides for the sale of TSRs to the corporation;

"Securities" means any securities, including without limitation any bonds, notes and other evidence of indebtedness, issued by the corporation pursuant to section 7 of this act;

"State" means the State of New Jersey;

"State representative" means the State acting by and through the State Treasurer;

"State's tobacco receipts" means a) all tobacco settlement payments that are received by the State that are required to be made, pursuant to the terms of the master settlement agreement, by tobacco manufacturers to the State, and b) the State's rights to receive such tobacco settlement payments;

"TSRs" means the portion (which may include any or all) of the State's tobacco receipts sold to the corporation pursuant to this act and any sale agreement; and

"Unencumbered tobacco revenues" means that portion of the TSRs that are not subject to the pledge of the applicable corporate resolution, trust agreement or trust indenture by the corporation to the repayment of any securities issued pursuant to the terms of such applicable corporation resolution, trust agreement or trust indenture.

L.2002,c.32,s.4.



Section 52:18B-5 - Sale, Purchase Of Tobacco Receipts.

52:18B-5 Sale, purchase of tobacco receipts.

5. a. The State representative may sell to the corporation, and the corporation may purchase, for cash or other consideration and in one or more installments, all or a portion of the State's tobacco receipts pursuant to the terms of one or more sale agreements. Any such sale agreement shall provide, among other matters, that the purchase price payable by the corporation to the State for such TSRs shall consist of the net proceeds and the residual interests, if any. Any such sale shall be pursuant to one or more sale agreements that may contain such terms and conditions deemed appropriate by the State representative to carry out and effectuate the purposes of this section, including without limitation covenants binding the State in favor of the corporation and its assignees, including without limitation the owners of its securities and benefitted parties, such as a requirement that the State enforce the provisions of the master settlement agreement that require payment of the TSRs, a requirement that the State enforce the provisions of the qualifying statute, a provision authorizing inclusion of the State's pledge and agreement, as set forth in section 10 of this act, in any agreement with owners of the securities or any benefitted parties, and covenants with respect to the application and use of the proceeds of the sale of the State's tobacco receipts to preserve the tax-exemption of the interest on any securities, if issued as tax-exempt. The State representative in any sale agreement may agree to, and the corporation may provide for, the assignment of the corporation's right, title and interest under such sale agreement for the benefit and security of the owners of securities and benefitted parties.

b.Any sale of TSRs to the corporation pursuant to a sale agreement shall be treated as a true sale and absolute transfer of the property so transferred and not as a pledge or other security interest for any borrowing. The characterization of such a sale as an absolute transfer by the participants shall not be negated or adversely affected by the fact that only a portion of the State's tobacco receipts is transferred, nor by the acquisition or retention by the State of a residual interest, nor by the participation by any State official as a member or officer of the corporation, nor by the commingling of amounts arising with respect to the TSRs with other amounts, nor by whether the State is responsible for collecting the TSRs or otherwise enforcing the master settlement agreement or retains legal title to such portion of the State's tobacco receipts for the purposes of these collection activities, nor by any characterization of the corporation or its obligations for purposes of accounting, taxation or securities regulation, nor by any other factor whatsoever.

c.On and after the effective date of each sale of TSRs, the State shall have no right, title or interest in or to the TSRs sold, and the TSRs so sold shall be property of the corporation and not of the State, and shall be owned, received, held and disbursed by the corporation and not the State. On or before the effective date of any such sale, the State through the Attorney General shall notify the escrow agent under the master settlement agreement that such TSRs have been sold to the corporation and irrevocably instruct such escrow agent that, subsequent to such date, such TSRs are to be paid directly to the corporation or the trustee under the applicable corporation resolution, trust agreement or trust indenture for the benefit of the owners of the securities and benefitted parties until such securities and ancillary facilities are no longer outstanding. Thereafter, any officer or agent of the State who shall receive any such TSRs shall hold the same in trust for the corporation or such trustee, as applicable, and shall promptly remit the same to the corporation or such trustee, as applicable.

d.The net proceeds and any earnings thereon shall never be pledged to, nor made available for, payment of the securities or ancillary facilities or any interest or redemption price thereon or any other debt or obligation of the corporation. The net proceeds, any earnings thereon and any residual interests shall be applied, transferred, or paid to, and upon the order of, the State, as directed by the State representative, and shall be used by the State for any bona fide governmental purposes as determined by the State, including without limitation for capital expenditures, debt service on outstanding bonds of the State, working capital expenditures or operating deficit needs of the State, endowments, or grants or aid to political subdivisions, including without limitation school districts, of the State. Pending such direction by the State representative, the corporation shall invest such moneys such that funds will be available at such times as the State representative shall deem necessary for the expenditure thereof. The State is authorized and may arrange for the availability of the net proceeds and residual interests from the corporation on such terms and conditions as the State representative deems appropriate and may include in the sale agreement provisions for interfund transactions with respect thereto between the State and the corporation. Notwithstanding any provisions of this subsection, the corporation shall not pay to the State during State fiscal year 2003 funds from any net proceeds, earnings thereon or residual interests in excess of the amount appropriated from such funds pursuant to the State annual appropriation act for State fiscal year 2003.

L.2002,c.32,s.5.



Section 52:18B-6 - Powers Of Corporation.

52:18B-6 Powers of corporation.

6.The corporation also shall have the power to:

a.sue and be sued;

b.have a seal and alter the same at its pleasure;

c.make and alter bylaws for its organization and internal management and make rules and regulations governing the use of its property and facilities;

d.make and execute contracts including without limitation sale agreements, trust agreements, trust indentures, bond purchase agreements, tax regulatory agreements, continuing disclosure agreements, ancillary facilities and all other instruments necessary or convenient for the exercise of its powers and functions, and commence any action to protect or enforce any right conferred upon it by any law, contract or other agreement;

e.engage the services of financial advisors and experts, placement agents, underwriters, appraisers and such other advisors, consultants and fiduciaries as may be necessary to effectuate the purposes of this act;

f.pay its operating expenses and financing costs;

g.borrow money in its name and issue negotiable securities and provide for the rights of the owners thereof;

h.procure insurance against any loss in connection with its activities, properties and assets in such amount and from such insurers as it deems desirable;

i.invest any funds or other moneys under its custody and control in investments and securities that are legal investments under the laws of the State for funds of the State and, notwithstanding any law to the contrary, in any ancillary facility, in obligations the interest on which is exempt from federal income taxation under the code and in shares or participation interests in funds or trusts that invest solely in such obligations;

j.as security for the payment of the principal of and interest on any securities and for its obligations under any ancillary facility, pledge all or any part of the TSRs or other assets;

k.procure insurance, letters of credit or other credit enhancement with respect to any securities for the payment of tenders of securities, or for the payment upon maturity of short-term securities;

l. (1) enter into any ancillary facility with any person under such terms and conditions as the corporation, with the approval of the State Treasurer, may determine;

(2)procure insurance, letters of credit or other credit enhancement with respect to any ancillary facility;

(3)provide security for the payment or performance of its obligations with respect to any ancillary facility from such sources and with the same effect as is authorized by this act with respect to security for securities; and

(4)modify, amend or replace any existing, or enter into a new, ancillary facility; and

m.do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this act.



L.2002,c.32,s.6.



Section 52:18B-7 - Issuance Of Securities By Corporation.

52:18B-7 Issuance of securities by corporation.

7. a. (1) The corporation shall have power and is hereby authorized from time to time to issue securities in such principal amount or amounts as the corporation shall determine to be necessary to provide sufficient funds for achieving its authorized purposes, consisting of the purchase of all or a portion of the State's tobacco receipts pursuant to section 5 of this act and the payment of or provision for financing costs.

(2)The issuance of securities shall be authorized by a corporation resolution. No corporation resolution authorizing the issuance of securities (including securities issued to refund securities) pursuant to this act shall be adopted or otherwise made effective without the approval in writing of the State Treasurer. Securities (including securities issued to refund securities) may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act. Every issue of securities shall be special revenue obligations payable from and secured by a pledge of encumbered tobacco revenues and other assets, including without limitation those proceeds of such securities deposited in a reserve fund for the benefit of the owners of the securities, earnings on funds of the corporation and such other funds as may become available, upon such terms and conditions as approved by the State Treasurer and as specified by the corporation in the corporation resolution pursuant to which the securities are issued or in a related trust agreement or trust indenture.

(3)The corporation shall issue securities to refund any securities by the issuance of new securities, whenever it deems such refunding expedient, whether the securities to be refunded have or have not matured, and to issue securities partly to refund securities then outstanding and partly for any of its other authorized purposes. The refunding securities may be exchanged for the securities to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such securities.

b.Each issue of securities shall be dated, shall bear interest (which, under the code, may be includable in or excludable from the gross income of the owners for federal income tax purposes) at such fixed or variable rates, payable at or prior to maturity, and shall mature at such time or times, as may be determined by the corporation and may be made redeemable before maturity, at the option of the corporation, at such price or prices and under such terms and conditions as may be fixed by the corporation. The principal and interest of such securities may be made payable in any lawful medium. The corporation shall determine the form of the securities, either coupon, registered or book-entry form, and the manner of execution of the securities and shall fix the denomination or denominations of the securities and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the State. If any officer whose signature or a facsimile thereof appears on any securities or coupons shall cease to be such officer before the delivery of such securities, such signature or facsimile shall nevertheless be valid and sufficient for all purposes as if he or she had remained in office until such delivery. The securities may be issued in coupon or in registered form or both, as the corporation may determine, and provisions may be made for the registration of any coupon securities as to principal alone and as to both principal and interest and for the reconversion of any securities registered as to both principal and interest into coupon securities. The corporation may also provide for temporary securities and for the replacement of any security that shall become mutilated or shall be destroyed or lost.

c.The corporation with the approval of the State Treasurer may sell such securities in such manner, either at public or private sale and on either a competitive or negotiated basis. The proceeds of such securities shall be disbursed for the purposes for which such securities were issued as the act, the sale agreement and the corporation resolution authorizing the issuance of such securities or the related trust agreement or trust indenture may provide.

d.Any pledge made by the corporation shall be valid and binding at the time the pledge is made. The revenues, reserves or earnings so pledged or earnings on the investment thereof shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation, irrespective of whether such parties have notice thereof. Notwithstanding any other provision of law to the contrary, neither the corporation resolution nor any trust agreement or trust indenture or other instrument by which a pledge is created or by which the corporation's interest in encumbered tobacco revenues, reserves or earnings thereon is assigned need be filed or recorded in any public records in order to protect the pledge thereof or perfect the lien thereof as against third parties, except that a copy thereof shall be filed in the records of the corporation.

e.Notwithstanding the provisions of any other law to the contrary, any securities issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes, and each owner of such a security or other obligation, or of any coupon appurtenant thereto, by accepting the security or coupon shall be conclusively deemed to have agreed that the security or coupon is and shall be fully negotiable within the meaning and for all purposes of Title 12A.

f.In the discretion of the corporation, any securities and any ancillary facilities may be secured by a trust agreement or trust indenture by and between the corporation and the trustee thereunder, which may be any trust company or bank having the powers of a trust company, whether located within or without the State. Such trust agreement or trust indenture or corporation resolution providing for the issuance of such securities may provide for the creation and maintenance of such reserves as the corporation shall determine to be proper and may include covenants setting forth the duties of the corporation in relation to the securities, the ancillary facilities, the income to the corporation, the sale agreement, the encumbered tobacco revenues and residual interests. Such trust agreement or trust indenture or corporation resolution may contain provisions respecting the custody, safeguarding and application of all moneys and securities and may contain such provisions for protecting and enforcing the rights and remedies (pursuant thereto and to the sale agreement) of the owners of the securities and benefitted parties as may be reasonable and proper and not in violation of law. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of securities or of any other funds or obligations received on behalf of the corporation to furnish such indemnifying bonds or to pledge such obligations as may be required by the corporation. Any such trust agreement or trust indenture or corporation resolution may contain such other provisions as the corporation may deem reasonable and proper for priorities and subordination among the owners of the securities and benefitted parties.

g.The corporation may enter into, amend or terminate, as it determines to be necessary or appropriate, any ancillary facilities (1) to facilitate the issuance, sale, resale, purchase, repurchase or payment of securities or the making or performance of swap contracts, including without limitation bond insurance, letters of credit and liquidity facilities or (2) to attempt to hedge risk or achieve a desirable effective interest rate or cash flow. The determination of the corporation that an ancillary facility or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Such ancillary facility shall be made upon the terms and conditions established by the corporation, including without limitation provisions as to security, default, termination, payment, remedy and consent to service of process.

h.The corporation may enter into, amend or terminate any ancillary facility as it determines to be necessary or appropriate to place the obligations or investments of the corporation, as represented by the securities or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the corporation, which facility may include without limitation contracts commonly known as interest rate swap agreements, and futures or contracts providing for payments based on levels of, or changes in, interest rates. These contracts or arrangements may be entered into by the corporation in connection with, or incidental to, entering into, or maintaining any (1) agreement which secures securities of the corporation or (2) investment, or contract providing for investments, of reserves or similar facility guaranteeing an investment rate for a period of years. The determination by the corporation that an ancillary facility or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Any ancillary facility may contain such payment, security, default, remedy, termination provisions and payments and other terms and conditions as determined by the corporation, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including without limitation any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.

i.Securities and ancillary facilities may contain a recital that they are issued pursuant to this act, which recital shall be conclusive evidence of their validity, the validity of any ancillary facility and the regularity of the proceedings relating thereto.

j.Neither the members of the corporation nor any other person executing the securities or an ancillary facility shall be subject to any personal liability or accountability by reason of the issuance or execution and delivery thereof.

L.2002,c.32,s.7.



Section 52:18B-8 - Issuance Of Securities, Execution Of Ancillary Facility Not An Obligation Of State.

52:18B-8 Issuance of securities, execution of ancillary facility not an obligation of State.

8.The issuance of securities and the execution of any ancillary facility under the provisions of this act shall not directly, or indirectly or contingently obligate the State or any political subdivision thereof to pay any amounts to the corporation or owner of securities or benefitted parties or levy or pledge any form of taxation whatsoever therefor. The securities and any ancillary facility shall not be a debt or liability of the State or any agency or instrumentality thereof (other than the corporation as set forth in this act), either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the corporation to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and the securities and any ancillary facility shall contain on the face thereof or other prominent place thereon in bold typeface a statement to the foregoing effect. No appropriation of any moneys by the State to the corporation is authorized in this act.

L.2002,c.32,s.8.



Section 52:18B-9 - Creation Of Corporation Deemed Public Benefit; Tax Exemption Provided.

52:18B-9 Creation of corporation deemed public benefit; tax exemption provided.

9. a. It is hereby determined that the creation of the corporation and the carrying out of its authorized purposes is in all respects a public and governmental purpose for the benefit of the people of the State and for the improvement of their health, safety, welfare, comfort and security, and that said purposes are public purposes and that the corporation will be performing an essential governmental function in the exercise of the powers conferred upon it by this act.

b.The property of the corporation and its income and operations shall be exempt from taxation.

c.The securities and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the corporation shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

d.In the case of any securities, the interest on which is intended to be exempt from federal income tax, the corporation shall prescribe restrictions on the use of the proceeds thereof and related matters as are necessary to assure such exemption, and the recipients of such proceeds shall be bound thereby to the extent such restrictions shall be made applicable to them. Any such recipient, including without limitation the State or any political subdivision of the State, is authorized to execute a tax regulatory agreement with the corporation (and, as to any such political subdivision, the State) and the execution of such an agreement may be treated as a condition to receiving any such proceeds.

L.2002,c.32,s.9.



Section 52:18B-10 - Pledge, Agreement Between State And Corporation.

52:18B-10 Pledge, agreement between State and corporation.

10. a. The State hereby pledges and agrees with the corporation, and the owners of the securities and benefitted parties, that until all securities and ancillary facilities, together with the interest thereon and all costs and expenses in connection with any action or proceedings by or on behalf of owners of securities or benefitted parties, are fully paid and discharged the State will (1) irrevocably direct through the Attorney General the escrow agent under the master settlement agreement to transfer directly to the corporation or its assignee the TSRs, (2) enforce the corporation's rights to receive the TSRs to the full extent permitted by the terms of the master settlement agreement, (3) not amend the master settlement agreement in any manner that would materially impair the rights of the owners of the securities or of the benefitted parties, (4) not limit or alter the rights of the corporation to fulfill the terms of its agreements with such owners or benefitted parties, (5) not in any way impair the rights and remedies of such owners or benefitted parties or the security for such securities or ancillary facilities (provided, that nothing herein shall be construed to preclude the State's regulation of smoking and taxation and regulation of the sale of cigarettes or the like), (6) not fail to enforce the qualifying statute, and (7) not amend, supersede or repeal the qualifying statute in any way that would materially adversely affect the amount of any payment to, or materially impair the rights of, the corporation, such owners of the securities or the benefitted parties. The State representative is authorized and directed to include this pledge and agreement in sale agreements and the corporation is authorized and directed to include this pledge and agreement in any contract with the owners of the securities and benefitted parties.

b.Prior to the date that is one year and one day after the corporation no longer has any securities or ancillary facilities outstanding, the corporation shall have no authority to file a voluntary petition under chapter 9 of the federal bankruptcy code or such corresponding chapter or sections as may, from time to time, be in effect, and neither any public officer nor any organization, entity or other person shall authorize the corporation to be or become a debtor under chapter 9 or any successor or corresponding chapter or sections during such period. The State hereby covenants with the owners of the securities and benefitted parties that the State will not limit or alter the denial of the corporation under this subsection during the period referred to in the preceding sentence. The corporation is authorized and directed to include this covenant as an agreement of the State in any contract with the owners of the securities and benefitted parties.

L.2002,c.32,s.10.



Section 52:18B-11 - Securities As Legal Investments.

52:18B-11 Securities as legal investments.

11.Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of the State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any securities; and said securities are hereby made securities which may properly and legally be deposited with, and received by, any State municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

L.2002,c.32,s.11.



Section 52:18B-12 - Immunity From Personal Liability.

52:18B-12 Immunity from personal liability.

12.Neither any member of the corporation nor any officer, employee or agent of the corporation, while acting within the scope of his or her authority, shall be subject to any personal liability resulting from exercising or carrying out of any of the corporation's purposes or powers.

L.2002,c.32,s.12.



Section 52:18B-13 - Rules, Regulations.

52:18B-13 Rules, regulations.

13.The corporation may adopt any rules and regulations to effectuate the purposes of this act and, if it does so, shall apply the procedures of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), with respect thereto.

L.2002,c.32,s.13.



Section 52:18B-14 - Liberal Construction; Severability.

52:18B-14 Liberal construction; severability.

14.This act and all powers granted hereby shall be liberally construed to effectuate its intent and their purposes, without implied limitations thereon. This act shall constitute full and complete authority for all things herein contemplated to be done. All rights and powers herein granted shall be cumulative with those derived from other sources and shall not, except as expressly stated herein, be construed in limitation thereof. Insofar as the provisions of this act are inconsistent with the provisions of any other act, general or special, the provisions of this act shall be controlling. If any clause, sentence, paragraph, section or part of this act be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder hereof but shall be applied in its operation to the clause, sentence, paragraph, section or part hereof directly involved in the controversy in which such judgment shall have been rendered.

L.2002,c.32,s.14.



Section 52:19-2 - Oath; Filing.

52:19-2 Oath; filing.

52:19-2. The Director of the Division of Budget and Accounting in the Department of the Treasury, before entering upon the duties of his office, shall take an oath before one of the justices of the Supreme Court, that he will well, faithfully and impartially discharge all the duties required of him by law, and that he will not allow any claim, charge or account against the State unless satisfied that the same is justly due. Such oath shall be filed in the office of the Secretary of State.

Amended 2007, c.52, s.32.



Section 52:19-5 - Seal Of Comptroller

52:19-5. Seal of comptroller
The comptroller shall have a seal which shall contain the coat of arms of the state and further the words "comptroller of the treasury, New Jersey" . Such seal shall be affixed to documents and other papers for which the seal shall be required.



Section 52:19-10 - General Duties Of State Treasurer.

52:19-10 General duties of State Treasurer.

52:19-10. The State Treasurer shall:

a.Superintend the collection of the revenue;

b.Take general charge and supervision of all rights, interest and property of the State;

c.Institute and direct prosecution against delinquent officers of the revenue, and for just claims and debts due to the State; and

d.Draw all warrants on the treasurer in favor of such public officers as receive salaries from the State and for the payment of all moneys directed by law to be paid out of the treasury, and such warrants shall designate the purpose for which they are drawn.

Amended 2007, c.52, s.28.



Section 52:19-11 - Examination And Audit Of Accounts

52:19-11. Examination and audit of accounts
The comptroller shall examine, audit, adjust and settle all accounts due to or presented against the state, and certify the amount adjusted or allowed, to the treasurer for receipt or payment. He shall administer an oath to the person presenting the account, or to any witness presented on behalf of such person, or presented by the comptroller or attorney general on behalf of the state and shall examine such person or witness as to the truth, fairness, correctness and justice of the accounts. He shall keep a record or registry of all accounts so audited, adjusted, allowed and certified, and the time when the same was done.



Section 52:19-12 - Comptroller To Countersign And Register Checks And Receipts Of Treasurer; Transfer Of State Funds; Loans By Treasurer

52:19-12. Comptroller to countersign and register checks and receipts of treasurer; transfer of state funds; loans by treasurer
The comptroller shall countersign and register all checks and drafts drawn by the treasurer, and all receipts for money paid to the treasurer.

Checks or drafts used only for the transfer of state funds from one depository to another drawn to the order of the "state treasurer, state of New Jersey" , and restrictively indorsed by the treasurer in the following manner: "Transfer of state funds--for deposit only" need not be countersigned by the comptroller.

No receipts shall be evidence of payment unless so countersigned, and no loans shall be made by the treasurer unless with the concurrence of the comptroller.



Section 52:19-13 - Drawing In Favor Of Treasurer For Moneys Due State

52:19-13. Drawing in favor of treasurer for moneys due state
The comptroller shall, when necessary, draw in favor of the treasurer on all persons indebted to the state for moneys due, and on the presidents and directors of all corporations in which the state may own stock, for the dividends on such stock as the same may become due.



Section 52:19-14 - Examination Of Treasurer's Bank Books; Report Of Irregularities To Governor

52:19-14. Examination of treasurer's bank books; report of irregularities to governor
On the first Tuesday in March, June, September and December, or oftener if he deems it necessary, the comptroller shall carefully examine the accounts of debts and credits in the bank books kept by the treasurer, and if he discovers any irregularity or deficiency therein, he shall, unless the same is rectified or explained to his satisfaction, forthwith report the same in writing to the governor.



Section 52:19-15 - Suit To Recover Moneys Due State

52:19-15. Suit to recover moneys due state
The comptroller shall cause suit to be instituted in any competent court of this or any other state for the recovery of any moneys due to the state or any of its institutions, departments, commissions or officers. The suit shall be in the name of the "state of New Jersey" as plaintiff.



Section 52:19-36.1 - Auditing And Preauditing Employees; Tenure Of Office

52:19-36.1. Auditing and preauditing employees; tenure of office
All the employees of the Comptroller of the Treasury employed in the work of auditing or preauditing, who shall have been so employed at least three years immediately prior to the taking effect of this act, shall continue to hold their employments and shall not be removed therefrom except for good cause shown after a fair and impartial trial, but shall hold their employments during good behavior, and shall not be removed for political reasons.

L.1939, c. 222, p. 620, s. 1.



Section 52:19-36.2 - Comptroller's Authority To Appoint And Employ Persons Not Affected

52:19-36.2. Comptroller's authority to appoint and employ persons not affected
Nothing herein contained shall alter, vary, limit or abridge the power and authority of the Comptroller of the Treasury to hereafter appoint fit persons or employees in the work of auditing and preauditing, and the power of the Comptroller of the Treasury to appoint and employ persons in his department shall remain as heretofore.

L.1939, c. 222, p. 620, s. 2.



Section 52:20-1 - State House Commission, Composition, Compensation, Terms.

52:20-1 State House Commission, composition, compensation, terms.

52:20-1. The State House Commission shall consist of the Governor, who shall be the presiding officer, the State Treasurer, and the Director of the Division of Budget and Accounting in the Department of the Treasury or their designees, or the persons upon whom shall devolve by law the powers, duties and emoluments of said offices respectively, for the time being, and 2 members of the Senate appointed by the President thereof and 2 members of the General Assembly appointed by the Speaker thereof, no more than one of either group of 2 being of the same political party or their alternates. Each alternate for an appointed member shall also be a member of the Senate or General Assembly appointed by the President or Speaker, as appropriate, and shall have full voting powers when required to attend Commission meetings. The members of the commission shall serve without pay in connection with all such duties as are prescribed in this chapter. The appointed members of the commission shall serve as members thereof for terms co-extensive with their respective terms as members of the Houses of the Legislature from which they were appointed.

Amended 1953, c.85, s.1; 1963, c.180; 1997, c.135, s.2; 2007, c.52, s.29.



Section 52:20-2 - Secretary

52:20-2. Secretary
The commission may employ a secretary and define and fix his duties.



Section 52:20-4 - Meetings Of Commission, Copies Of Minutes

52:20-4. Meetings of commission, copies of minutes

R.S.52:20-4. All meetings of the commission shall be open to the public and all the business of the commission shall be transacted at public meetings held in the State House at such time and place as the commission shall prescribe. The commission shall meet at least once every three calendar months, but may meet more frequently at such times as determined by the chairperson of the commission.

The secretary shall transmit to each member of the commission a copy of the minutes of each meeting within twenty-four hours after the adjournment thereof. The minutes of the commission shall be open to inspection by any citizen of the State at all times during business hours.

Amended 1997,c.135,s.5.



Section 52:20-5 - Rules

52:20-5. Rules
The commission shall formulate and adopt rules of procedure for the government of the commission in exercising its powers and fulfilling its duties under this chapter.



Section 52:20-6 - Number Of Members Necessary To Act

52:20-6. Number of members necessary to act
The concurrence of five of the members of the commission shall be necessary to the validity of all acts of the commission except allotments from the emergency fund which shall require unanimous consent.

Amended by L.1953, c. 85, p. 1011, s. 2.



Section 52:20-7 - Commission To Have Custody Of State-owned Buildings; Exception

52:20-7 Commission to have custody of State-owned buildings; exception
52:20-7. The commission shall have custody of all buildings owned by the State, including the State barracks, except buildings under the custody of the State Capitol Joint Management Commission, which are used by the departments, agencies and officials of the State in connection with the conduct of the State's business, and shall lease from time to time such office space as may be required for the conduct of the State's business at such terms and under such conditions as it may deem appropriate.

Amended 1992,c.67,s.11.



Section 52:20-13 - Acquisition Of Property In Trenton

52:20-13. Acquisition of property in Trenton
The commission may acquire any property by gift, grant, purchase, condemnation or in any other lawful manner in the name of and for the use of the state, for the purpose of the administration of the state's business in the city of Trenton, in accordance with appropriations made therefor when moneys are required for the purchase.



Section 52:20-14 - Construction And Alteration Of Buildings; Submission To Legislature

52:20-14. Construction and alteration of buildings; submission to legislature
The commission shall have charge of the erection of new buildings and the substantial alteration or enlargement of existing buildings, used or to be used by the state or any of its departments or agencies for office purposes in the city of Trenton, but shall not incur any debt or obligations therefor until the proposed new building, alteration or enlargement work has been submitted to the legislature with the estimated cost thereof and such other detail as may fully inform the legislature as to the proposed erection, alteration or enlargement, and the improvement is concurred in by both houses of the legislature.



Section 52:20-15 - Plans And Specifications; Appropriations; Contracts; Architect

52:20-15. Plans and specifications; appropriations; contracts; architect
No work shall be done or obligation of the state incurred for the erection of any new building or the alteration, enlargement or improvement of existing buildings unless the work is under definite plans and specifications first submitted to and approved by the commission; and no obligations shall in any manner be created in connection with such improvement until an appropriation for the part of the work to be contracted for in the budget period has been made by the legislature.

In case the appropriation to be made for a project does not contemplate the completion of the entire project, all requests for such appropriations shall set forth a complete description of the whole project, and the estimated and detailed cost thereof, and shall separately state the part of the project which has been completed, if any, the actual cost thereof, and the part remaining to be completed and the estimated cost thereof, and the part proposed to be completed by the appropriation requested, together with the estimated cost of such portion of the work.

All such work shall be by contract authorized and signed by the commission on behalf of the state. The architect shall be selected by the commission and his compensation determined by it under an agreement in writing.



Section 52:20-15.1 - Approval Of State House Commission In Connection With Certain Contracts For Capital Improvements And Transfer Of Funds In Connection Therewith

52:20-15.1. Approval of state house commission in connection with certain contracts for capital improvements and transfer of funds in connection therewith
The approval of the State House Commission shall be required in connection with any contract for the construction of any building or the alteration, enlargement or improvements of any existing building, in connection with any capital construction to be paid for from the receipts of the sale of any bonds supported by a pledge of the credit of the State and issued pursuant to law:

(a) Before any extra or additional work, in excess of 5% of the total expenditure in the aggregate provided for in such contract, is ordered or contracted for requiring an additional expenditure;

(b) Before any funds for capital construction derived from the sale of any of said bonds shall be transferred from any project to which they have been allocated to any other project.

L.1964, c. 233, s. 1.



Section 52:20-17 - Annual Report To Legislature

52:20-17. Annual report to legislature
The commission shall make an annual detailed report of its actions and operations to the legislature and render such other reports to the legislature as it shall from time to time require.



Section 52:20-18 - Additional Powers And Duties

52:20-18. Additional powers and duties
The commission shall have such other and further powers and perform such other and further duties as may be conferred or imposed upon it from time to time.



Section 52:20-18.1 - Findings, Declarations

52:20-18.1. Findings, declarations
The Legislature finds and declares that approval by the State House Commission is a precondition to the execution of any contract for the alteration, expansion, or improvement of any real property purchased by local government units with funds made available from Green Acres bond revenues; that the commission acts only when completed plans and specifications are submitted to it for review; that because the commission does not meet on a frequent basis, delays in implementing projects awaiting contract approval occur; that many of these contracts concern minor projects that would benefit from expeditious consideration; and that it is in the public interest to provide a mechanism to expedite State review of minor projects associated with real property purchased with Green Acres funds.

L.1989, c.241, s.1.



Section 52:20-18.2 - Subcommittee On Green Acres Properties Established

52:20-18.2. Subcommittee on Green Acres Properties established
The State House Commission shall establish from its membership a Subcommittee on Green Acres Properties. The subcommittee shall constitute an instrumentality of the State exercising public and essential governmental functions, and the exercise by the subcommittee of the powers conferred by this or any other act shall be deemed and held to be an essential governmental function of the State.

L.1989, c.241, s.2.



Section 52:20-18.3 - Subcommittee To Meet, Provide Minutes To State House Commission

52:20-18.3. Subcommittee to meet, provide minutes to State House Commission
The subcommittee shall meet at least once every two months to conduct its business. A true copy of the minutes of every meeting of the subcommittee shall be prepared and forthwith delivered to the commission.

L.1989, c.241, s.3.



Section 52:20-18.4 - Commission To Determine What Projects Subcommittee May Consider, Interim Guidelines

52:20-18.4. Commission to determine what projects subcommittee may consider, interim guidelines
The commission shall formulate and adopt rules of procedure for the government of the subcommittee in exercising its powers and fulfilling its duties under this act, including a determination of the type of proposed alteration, expansion, or improvement that the subcommittee may consider. Until this determination is made, the subcommittee, on an interim basis, may consider proposals involving expenditures of less than $2,000,000.00 or proposals for exchanges of land parcels of equal value less than 20 acres in size.

L.1989, c.241, s.4.



Section 52:20-18.5 - Powers And Duties Of Subcommittee

52:20-18.5. Powers and duties of subcommittee
The subcommittee shall have the following powers and duties:



a. To review proposals submitted for approval in connection with the minor alteration, expansion, exchanges, or improvement of any real property purchased by a local government unit with Green Acres funds and to grant such approval if warranted.

b. To call to its assistance and avail itself of the services of such employees of any State, county, or municipal department, board, commission, or agency as may be required and made available for such purposes.

L.1989, c.241, s.5.



Section 52:20-18.6 - Exercise Of Powers And Duties

52:20-18.6. Exercise of powers and duties
The subcommittee may exercise its powers and duties on behalf of the commission notwithstanding the provision of R.S.52:20-6.



L.1989, c.241, s.6.



Section 52:20-19 - Referendum Laws Not Affected

52:20-19. Referendum laws not affected
Nothing contained in this chapter shall be construed to affect the power and the duty to execute such laws as have been submitted to the people at a general election and have received the sanction of a majority of all the votes cast for or against it at such election, nor to affect the personnel of the commission as constituted by any such law.



Section 52:20-24 - County And Municipal War Memorials

52:20-24. County and municipal war memorials
L.1924, c. 189, p. 406 (1924 Suppl. s.s. **192-97, **192-98), entitled "An act authorizing the governor, the state treasurer, and the comptroller of the treasury, constituting the state house commission, to convey lands belonging to the state of New Jersey, to any county and municipality thereof, for the purpose of erecting thereon joint war memorials," approved March eleventh, one thousand nine hundred and twenty-four; and L.1925, c. 18, p. 74, entitled "An act authorizing the governor, the state treasurer, and the comptroller of the treasury, constituting the state house commission, to convey lands belonging to the state of New Jersey, to any municipality thereof, for the purpose of erecting thereon a war memorial," approved February twenty-sixth, one thousand nine hundred and twenty-five, saved from repeal. [These acts authorize the state house commission, upon the application of a county or municipality, to convey lands, not exceeding one acre in area, for the purpose of erecting a war memorial on the lands so conveyed.]



Section 52:22-16.1 - Director Of The Division Of Budget And Accounting Authorized To Transfer Certain Monies.

52:22-16.1 Director of the Division of Budget and Accounting authorized to transfer certain monies.

1.The Director of the Division of Budget and Accounting in the Department of the Treasury is hereby authorized to transfer by debit and credit, upon request in writing for that purpose by the head of any department or spending agency of the State government, monies appropriated to any such department or spending agency, to enable any such department or spending agency to pay telephone, telegraph, postage and rent charges.

L.1940, c.35, s.1; amended 2007, c.52, s.30.



Section 52:22-16.2 - Transfer And Credit Directly To State House Commission.

52:22-16.2 Transfer and credit directly to State House Commission.

2.Whenever it is necessary so to do, the Director of the Division of Budget and Accounting in the Department of the Treasury is hereby authorized to transfer and make the necessary credit directly to the State House Commission.

L.1940, c.35, s.2; amended 2007, c.52, s.31.



Section 52:24-1 - Office Of State Auditor Continued; Employees Continued

52:24-1. Office of state auditor continued; employees continued
The office of state auditor, created by an act entitled "An act creating the office of state auditor and defining his powers and duties," approved June twenty-sixth, one thousand nine hundred and thirty-three (L.1933, c. 295, p. 793), is continued.

All employees and persons formerly holding positions in the department of accounting and auditing and assigned to state auditing work, and transferred to the state auditor's department by the above entitled act, shall continue to hold their employment and positions notwithstanding the passage of said act, and the status of each such employee shall be as one continuing in the employment of the state with respect to all his rights and privileges under the civil service of this state or under any pension law or retirement system, or any other law, and each such employee shall retain all such rights and privileges as may be pertinent to his status in the service of the state.



Section 52:24-2 - Appointment, Qualifications, Term And Compensation Of State Auditor

52:24-2. Appointment, qualifications, term and compensation of State Auditor
The State Auditor shall be appointed by the Senate and General Assembly in joint meetings for a term of 5 years and until his successor shall be appointed and qualify. Any person nominated for appointment to the Office of State Auditor shall be qualified by training and substantial experience in the field of corporate or public fiscal and management operations and affairs. The name and credentials of each applicant or prospective nominee shall be submitted to the Chairman of the Legislative Service Commission who shall cause the same to be received, considered and reviewed by the members of the commission in accordance with procedures established by it. The names of applicants and prospective nominees found to be qualified shall be reported to the President of the Senate and the Speaker of the General Assembly for appropriate communication to the members of the Senate and General Assembly at or before the convening of a joint meeting for the appointment of a State Auditor.

The State Auditor shall devote his entire time to the duties of his office and shall receive annual compensation as shall, from time to time, be fixed by law, which shall be paid out of the State Treasury as other officers are paid.

Amended by L.1948, c. 29, p. 90, s. 1; L.1979, c. 8, s. 27.



Section 52:24-3 - Personnel

52:24-3. Personnel
The State Auditor shall be in the Office of Legislative Services, and subject to the approval or as authorized by the Legislative Services Commission and with the approval of the Executive Director of the Office of Legislative Services as to the existence of the positions and availability of funds therefor, shall appoint such necessary professional and other employees as shall be required to administer and perform the constitutional and statutory duties of his office.

Amended by L. 1971, c. 211, s. 13; L. 1979, c. 8, s. 28; L. 1985, c. 162, s. 13, eff. May 2, 1985.



Section 52:24-4 - Duties, Responsibilities Of State Auditor.

52:24-4 Duties, responsibilities of State Auditor.
52:24-4. It shall be the duty of the State Auditor to conduct post-audits of all transactions and accounts kept by or for all departments, offices and agencies of the State Government, to report to the Legislature or to any committee thereof and to the Governor, and to the Executive Director of the Office of Legislative Services, as provided by this chapter and as shall be required by law, and to perform such other similar or related duties as shall, from time to time, be required of him by law.

The State Auditor shall personally or by any of his duly authorized assistants, or by contract with independent public accountant firms, examine and post-audit all the accounts, reports and statements and make independent verifications of all assets, liabilities, revenues and expenditures of the State, its departments, institutions, boards, commissions, officers, and any and all other State agencies, now in existence or hereafter created, hereinafter in this chapter called "accounting agencies."

The State Auditor shall conduct, at the direction of the Legislative Services Commission or of the presiding officer of either house of the Legislature or on the State Auditor's own initiative, a performance review audit of any program of any accounting agency, any independent authority, or any public entity or grantee that receives State funds, in a manner that is consistent with the Government Auditing Standards for performance audits utilized by the United States Government Accountability Office or its successor.

When the State Auditor conducts any audit or performance review audit, the accounting agency, or authority, entity or grantee, shall respond in writing to each item in the State Auditor's report and the State Auditor, at an appropriate time determined by him, shall conduct a post-audit review of the accounting agency's, or authority's, entity's, or grantee's, compliance with the State Auditor's recommendations.

The officers and employees of each accounting agency , or authority, entity, or grantee, shall assist the State Auditor, when and as required by him, and provide the State Auditor with prompt access to all records necessary for the State Auditor to perform his duties, notwithstanding any statutory or regulatory requirements of confidentiality with regard to the records, for the purpose of carrying out the provisions of this chapter. The State Auditor shall report the failure of any accounting agency , or authority, entity, or grantee, to provide prompt access to any relevant record to the presiding officer of each house of the Legislature. The State Auditor shall not disclose a confidential record provided by an accounting agency, or authority, entity, or grantee, except as may be necessary for the State Auditor to fulfill his constitutional or statutory responsibilities. Working papers prepared by the State Auditor shall be confidential and shall not be considered government records under P.L.1963, c.73 (C.47:1A-1 et seq.).

Notwithstanding any law to the contrary, post-audits and performance review audits shall be conducted within the limits of the resources and personnel available to the State Auditor. If resources and personnel are insufficient to conduct all such required post-audits and performance review audits, the State Auditor may prioritize certain audits and forgo others upon notice to the Governor and the presiding officer of each house of the Legislature.

Amended 1948, c.29, s.2; 1971, c.211, s.14; 2006, c.82, s.1.



Section 52:24-4.2 - Annual Audit Of Funds.

52:24-4.2 Annual audit of funds.

1.The State Auditor shall conduct an annual audit of the funds pursuant to the provisions of chapter 24 of Title 52 of the Revised Statutes. This audit, together with any recommendations on practices or procedures to promote or guarantee the fiscal integrity and improve the operations of the funds, shall be submitted to the Governor and the Legislature, the General Assembly Environmental Quality Committee and the Senate Energy and Environment Committee, or their designated successors. The audit for fiscal year 1981 shall be due within 60 days of the effective date of this act, and each successive annual audit shall be due on or before December 31.

L.1982, c.32, s.1; amended 1989, c.243, s.7; 2007, c.39, s.14.



Section 52:24-4.3 - Annual Audit And Report On Dep Fees, Requirements

52:24-4.3. Annual audit and report on DEP fees, requirements
4. The State Auditor shall, as part of his responsibility under R.S.52:24-4, conduct a post-audit of each account in the Department of Environmental Protection for which fees accrue, and shall issue a special report each year on such fees and fee accounts to the Governor and the Legislature. In conducting the post-audit, the State Auditor shall use the report required to be prepared by the department pursuant to section 2 of this act, and may require the department to supply such additional documents as are necessary and pertinent to the post-audit. Notwithstanding the provisions of any law, rule or regulation to the contrary, the reports shall be due on or before March 1 of 1992 and March 1 of each succeeding year. Each annual report shall include, but not be limited to, the following information and analysis on fees or fee subaccounts, as appropriate, for the previous fiscal year:

a. The extent to which the calculation of each fee conforms to the requirements, if any, of the statute or rule or regulation authorizing or imposing the fee;

b. The extent to which the method of calculating each fee reflects the cost of the regulation, service or other activity for which it is imposed;

c. The extent to which revenues accruing to the department from each fee are expended for the regulation, service or other activity for which it is imposed;

d. Surpluses in each fee account or subaccount, as the case may be, of revenue from fees, expressed both as a dollar amount and as a percentage of the amount imposed and collected during the appropriate fiscal year; and

e. Transfers of funds involving fee revenues during the appropriate fiscal year.

L.1991,c.427,s.4.



Section 52:24-4.4 - Compliance Of State Entity With Recommendation Of State Auditor.

52:24-4.4 Compliance of State entity with recommendation of State Auditor.
5.Prior to approving any request of a principal department or accounting agency in the Executive Branch of the State government, the Joint Budget Oversight Committee, or its successor, may require the department or agency to comply with any recommendation of the State Auditor made as the result of any audit or investigation or performance review audit of that department or agency.

L.2006, c.82, s.5.



Section 52:24-5 - Audit Of Moneys Collected For State By County And Other Officials

52:24-5. Audit of moneys collected for state by county and other officials
The examination required by section 52:24-4 of this title shall extend, also, to a complete audit and verification of all moneys handled for the account of the state government by all county and other officials who are now or hereafter may be charged with the duty of collecting fees or other moneys for or on behalf of the state. For this purpose the books, papers and documents of all such officials shall be laid open and exposed on demand, to the examination of the state auditor or any of his duly authorized assistants.



Section 52:24-6 - Reports To Legislature And Governor.

52:24-6 Reports to Legislature and Governor.
52:24-6. The State Auditor shall report in writing to the Legislature or to any committee thereof, when so required, and to the Governor the findings of any special condition disclosed by his audit of the accounts of the State and of each accounting agency.

The State Auditor shall submit a written report that describes the findings of any performance review audit conducted by the State Auditor to the Governor and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1).

Such report shall be made by him to the Legislature and the Governor as promptly as possible after the conclusion of every audit and investigation made or caused to be made by him or upon the completion of any performance review audit conducted by the State Auditor.

Amended 1948, c.29, s.3; 2006, c.82, s.2.



Section 52:24-7 - Report Malfeasance, Etc., To Governor; Legislature, Suspension Of Offender; Hearing; Removal.

52:24-7 Report malfeasance, etc., to Governor; Legislature, suspension of offender; hearing; removal.
52:24-7. The State Auditor shall report, forthwith, to the Governor and the presiding officer of each house of the Legislature any and all instances of malfeasance, misfeasance or nonfeasance which may be disclosed by any audit or investigation of said accounts or by any performance review audit.

Any State officer or employee charged with the custody of State funds whose accounts are found by the State Auditor to be inaccurate shall be automatically suspended from having any further connection with such funds until the audit is completed and the findings reported to the Governor and the presiding officer of each house of the Legislature.
Immediately upon receipt of such report from the State Auditor, the Governor shall fix a time and place for hearing such charges as the State Auditor may bring by giving not less than five days' notice thereof in writing to such officer or head of a department so charged and to the State Auditor.

After due hearing, he shall take such action as may be necessary, in his judgment, including the removal of any officer or head of a department found guilty of such charges or any of them, but if the right of removal in any case is vested exclusively in the Legislature, the Governor may suspend from further duty any such officer or head of a department so charged and shall transmit to the Legislature at the earliest possible date a written report of his findings with his recommendations thereon for consideration and action by the legislature.

Amended 2006, c.82, s.3.



Section 52:24-8 - Failure Or Refusal Of Officer, Department Head To Keep Accounts, Etc.; Procedure.

52:24-8 Failure or refusal of officer, department head to keep accounts, etc.; procedure.
52:24-8. If the State Auditor shall find that any officer or head of a department of the State government willfully or negligently fails or refuses to keep or have kept such accounts, render such reports or perform such other duties as may be prescribed or directed by the State Comptroller, or fails or refuses to comply with the provisions of this article, he shall notify such officer or head of a department in writing of such failure and the particulars thereof, and the officer or head of a department shall promptly respond in writing to each specific failure. If such failure should not be explained to the satisfaction of the State Auditor, he shall notify the State Comptroller and the presiding officer of each house of the Legislature of such failure and the State Comptroller shall take such action against such officer or head of a department as he may be authorized to do under any law or laws of this State.

Amended 2006, c.82, s.4.



Section 52:24-9 - Exclusive Use Of State Auditor's Department Required; Exceptions

52:24-9. Exclusive use of state auditor's department required; exceptions
No state department, board, commission or other agency of the state government shall employ auditors for the purpose of auditing the books and accounts of any such department, board, commission or other state agency, but they shall rely entirely on the state auditor for the performance of such duties, unless permission shall be given in writing so to do by both the governor and the state auditor. The provisions of this section are not intended to include counties or municipalities.



Section 52:24-10 - Construction And Application Of Article

52:24-10. Construction and application of article
This article shall be construed liberally and shall be held to include the auditing of any and every department, board, agency, account or fund held directly or in trust for the state government by any state officer, employee of the state government, or county or municipal officials.



Section 52:24-10.1 - Cancellation On Records Of Uncollectible Account, Note Or Credit Item Due Clerk Of Superior Court

52:24-10.1. Cancellation on records of uncollectible account, note or credit item due Clerk of Superior Court
The State Auditor is authorized and empowered, subject to the approval of the Attorney-General, to direct the Clerk of the Superior Court to cancel on the records of the clerk any account, note, or credit item due and payable to the clerk which, upon examination, is determined to be uncollectible, and in any such case the State Auditor shall issue an appropriate order, which shall, when such order is countersigned by the Attorney-General, be sufficient authority to the clerk for such cancellation.

L.1953, c. 293, p. 1831, s. 1.



Section 52:25-1 - Definitions

52:25-1. Definitions
As used in this chapter: "Department" means the State Purchasing Department.

"Commissioner" means the State Purchase Commissioner.

"Articles" mean and include any and all materials, supplies, furniture, equipment, printing, stationery, live stock and all other chattels, goods, wares and merchandise whatsoever.

"Using agencies" mean and include all institutions, boards, commissioners and officers of the State receiving legislative appropriations, or grants of money from the United States of America or any agency or department thereof.

Amended by L.1949, c. 69, p. 371, s. 1.



Section 52:25-2 - Construction And Repair Of Buildings, Roads And Bridges Excepted

52:25-2. Construction and repair of buildings, roads and bridges excepted
Nothing in this chapter contained shall apply to the erection or construction or original equipment of any building or addition thereto or alteration or repair thereof as distinguished from the furnishing or maintenance thereof, nor to the construction or repair of any road or bridge, nor to the performance of any like work.



Section 52:25-3 - Products Of Institutional Labor Excepted

52:25-3. Products of institutional labor excepted
Nothing contained in this chapter shall be construed to alter, amend or repeal any provision of any law of this state relating to the purchase or use of the products of the labor of the inmates of any charitable, reformatory or penal institution of this state.



Section 52:25-4 - Laws Applicable To Expenditure Of Public Moneys To Govern

52:25-4. Laws applicable to expenditure of public moneys to govern
The commissioner, in the performance of his duties under this chapter, shall be subject to the provisions of all laws of this state applicable to the expenditure of public moneys not inconsistent with this chapter.



Section 52:25-5 - Department And Employees Continued

52:25-5. Department and employees continued
The state purchasing department, created and established by an act entitled "An act to establish a state purchasing department," approved April twenty-first, one thousand nine hundred and thirty-one (L.1931, c. 179, p. 401), is continued.

All officers and employees formerly employed by the state house commission or the state purchasing agent and transferred to the state purchasing department by the above entitled act, shall hold the same offices or employments in the state purchasing department so far as may be practicable, and the status of each such employee shall be as one continuing in the employment of the state with respect of all his rights and privileges under the civil service of this state or under any pension law or retirement system, or any other law, and each such employee shall retain all such rights and privileges as may be pertinent to his status in the service of the state.



Section 52:25-6 - Exclusive Purchasing Authority

52:25-6. Exclusive purchasing authority
The department shall have the exclusive authority and duty to purchase all articles used or needed by the state and its using agencies.



Section 52:25-11 - Commissioner To Execute Chapter; Contracts To Be In Name Of State

52:25-11. Commissioner to execute chapter; contracts to be in name of state
The commissioner shall carry into effect and execute the provisions of this chapter. He shall act and execute all contracts in the name of the state.



Section 52:25-12 - Custody Of Documents And Records

52:25-12. Custody of documents and records
The commissioner shall have the charge and custody of all books, contracts, vouchers, requisitions, correspondence, blanks, papers, documents and other records formerly made, kept or maintained by the state house commission or the state purchasing agent pursuant to chapter sixty-eight of the laws of one thousand nine hundred and sixteen and transferred to the commissioner.



Section 52:25-13 - Maintenance Of Storage Places

52:25-13. Maintenance of storage places
The commissioner may maintain and operate warehouses, and other storage places, and arrange with vendors for whole or partial deliveries to such warehouses or other storage places or directly to using agencies, as he may deem necessary or expedient.



Section 52:25-14 - Reorganizing Laboratories, Storage Places And Office Divisions

52:25-14. Reorganizing laboratories, storage places and office divisions
The commissioner may combine or otherwise reorganize any existing laboratories, warehouses, other storage places and office divisions under his jurisdiction and control, in the department, as he may deem advisable, subject to the approval of the governor.



Section 52:25-16 - Proceedings And Records Open To Public

52:25-16. Proceedings and records open to public
The proceedings of the commissioner under this chapter shall be open to the citizens of the state and all records, contracts, orders and schedules shall be public records, open to the inspection of any citizen or interested person, at all reasonable hours.



Section 52:25-16.1 - Contract Provisions Relating To Any Local Contracting Unit.

52:25-16.1 Contract provisions relating to any local contracting unit.

3.The Director of the Division of Purchase and Property may, at the director's discretion, include, in any such contract or contracts on behalf of the State, a provision for the purchase of such materials, supplies, equipment or services by any local contracting unit from such contractor or contractors. Such purchase may be effectuated either as an outright purchase or by installment, lease or rental, so long as the vendor offers financing at an interest rate that is equal to or lower than the State line of credit. The local contracting unit shall have sole responsibility for any payment due the vendor for any such purchase. All purchases shall be subject to audit and inspection by the local contracting unit for which made. The local contracting unit shall file such reports as the Director of the Division of Purchase and Property may require setting forth the expenditure on such contracts. For the purposes of this section, "local contracting unit" means any public agency subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the "Public School Contracts Law," N.J.S.18A:18A-1 et seq., the "State College Contracts Law," P.L.1986, c.43 (C.18A:64-52 et seq.), or the "County College Contracts Law," P.L.1982, c.189 (C.18A:64A-25.1 et seq.).

L.1969,c.104,s.3; amended 1999, c.440, s.91.



Section 52:25-16.2 - Solicitation Of Bids For Volunteer Fire Department, First Aid, Rescue Squads

52:25-16.2. Solicitation of bids for volunteer fire department, first aid, rescue squads
The director may, on the written request of any political subdivision, volunteer fire department, or volunteer first aid or rescue squad of this State, singly or jointly develop specifications or establish approved brand name lists of commonly used commodities, equipment or services, even though such commodities, equipment or services may not be purchased or used by the State. In these cases, the resulting specifications or approved brand name lists shall be submitted to the political subdivision, volunteer fire department, or volunteer first aid or rescue squad initiating the request for approval. After approval by the parties concerned, the director may, at the request of the applicant political subdivision, volunteer fire department, or volunteer first aid or rescue squad, solicit bids pursuant to P.L.1954, c. 48 (C. 52:34-6 et seq.). After determining the lowest responsible bidder meeting all of the specifications and conditions, the director shall notify the applicant political subdivision, volunteer fire department, or volunteer first aid or rescue squad of the results.

L. 1969,c.104, s.4; amended 1987,c.371.



Section 52:25-16.3 - List Of Current Contracts

52:25-16.3. List of current contracts
The Director of the Division of Purchase and Property shall distribute annually to each county, municipality and school district a list of all current contracts entered into on behalf of the State, setting forth the materials, supplies or equipment included therein and the prices, terms and conditions thereof.

L.1969, c. 104, s. 5.



Section 52:25-16.4 - Rules And Regulations

52:25-16.4. Rules and regulations
The Director of the Division of Purchase and Property may make such rules and regulations as he may deem necessary to implement and facilitate the making of purchases by counties, municipalities and school districts through contracts entered into by the director.

L.1969, c. 104, s. 6.



Section 52:25-16.5 - Definitions

52:25-16.5. Definitions
As used in this act:

a. "Director" means the Director of the Division of Purchase and Property in the Department of the Treasury.

b. "Independent institution of higher education" means a college or university incorporated and located in New Jersey, which by virtue of law or character or license, is a nonprofit educational institution authorized to grant academic degrees and provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which is eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey, but does not include any educational institution dedicated primarily to the education or training of ministers, priests, rabbis or other professional persons in the field of religion.

L. 1985, c. 263, s. 1.



Section 52:25-16.6 - Independent College Purchases Under State Contracts.

52:25-16.6 Independent college purchases under State contracts.

2. a. An independent institution of higher education may, at the director's discretion, purchase materials, supplies, equipment or services under any contract awarded on behalf of the State by the Director of the Division of Purchase and Property, subject to such rules as the director may establish.

b.The director may establish limitations with respect to materials, supplies, equipment and services available for purchase and impose other appropriate conditions upon purchasing as deemed necessary to protect the State's own purchasing interests.

c.The independent institution of higher education shall file such reports as the Director of the Division of Purchase and Property may require setting forth the expenditures on such contracts.

L.1985,c.263,s.2; amended 1999, c.440, s.92.



Section 52:25-16.7 - $500 Minimum

52:25-16.7. $500 minimum
Each purchase made by an independent institution of higher education pursuant to this act shall have a cost of $500.00 or more and the college or university shall accept sole responsibility for the payment of any cost due to the vendor.

L. 1985, c. 263, s. 3.



Section 52:25-16.8 - Distribution Of Contract Data

52:25-16.8. Distribution of contract data
The director shall annually distribute to each independent institution of higher education a list of all current contracts entered into on behalf of the State. The list shall provide information on the materials, supplies or equipment included in the contract and the prices, terms and conditions thereof.

L. 1985, c. 263, s. 4.



Section 52:25-16.9 - Rules, Regulations

52:25-16.9. Rules, regulations
The director shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) necessary to implement the provisions of this act.

L. 1985, c. 263, s. 5.



Section 52:25-23 - Purchasing Authority Delegation For Amounts Under $25,000; Under $250,000, Certain.

52:25-23 Purchasing authority delegation for amounts under $25,000; under $250,000, certain.

52:25-23. The Director of the Division of Purchase and Property may, by written order, delegate purchasing authority to the using agencies for purchases or contracts not in excess of $25,000.00; except that:

a.Purchases or contracts shall not be divided to circumvent the dollar limit imposed by this section;

b.Prior to issuing purchase orders pursuant to this section, a using agency shall verify the existence of funds for the purchase or contract and shall verify that the article or service to be purchased or contracted for is not available under any of the contracts issued by the Division of Purchase and Property; and

c.Records of all purchases made or contracts negotiated under this section shall be maintained by the using agency and made available for audit by or under the direction of the Director of the Division of Purchase and Property and shall include proper proof that the purchase or contract was made or negotiated competitively, where competition is practicable.

The Director of the Division of Purchase and Property may, by written order, rescind or reduce the level of purchasing authority delegated to any using agency determined by the director to have violated the provisions of the delegated authorization.

d.The director may, by written order, delegate purchasing authority to a specific agency for advertisement of purchases or contracts not in excess of $250,000, subject to the requirements set forth in this section, when the director has determined that such purchases or contracts are for the procurement of goods or services which are unique to the operations of that particular using agency and are not common or similar to goods or services used by other State agencies and, therefore, are not suitable for leveraging with other State agency procurements.

Amended 1958, c.70; 1964, c.194, s.1; 1985, c.107, s.1; 1999, c.440, s.93; 2005, c.336, s.16.



Section 52:25-24.1 - Financial Statement By Bidder; Questionnaires

52:25-24.1. Financial statement by bidder; questionnaires
The State Purchase Commissioner is hereby authorized, at any time within five days from the opening of bids, to require any bidder to submit to him a financial statement, under oath, in response to a questionnaire, showing not only the financial responsibility of the bidder, but his ability to furnish the material desired, and such other pertinent and material facts as the State Purchase Commissioner may deem desirable. For the purpose of carrying out the provisions of this act the State Purchase Commissioner is hereby authorized to prepare a standard form of questionnaire to be submitted by the bidder. If no response to the questionnaire is received by the State Purchase Commissioner within five days from the time of its mailing by said purchase commissioner, the purchase commissioner may reject the bid of any such bidder and award the bid to the next lowest responsible bidder.

L.1942, c. 176, p. 540, s. 1.



Section 52:25-24.2 - Bidders To Supply Public Agencies; Statement Of Ownership Of 10% Interest In Corporation Or Partnership

52:25-24.2. Bidders to supply public agencies; statement of ownership of 10% interest in corporation or partnership
No corporation or partnership shall be awarded any contract nor shall any agreement be entered into for the performance of any work or the furnishing of any materials or supplies, the cost of which is to be paid with or out of any public funds, by the State, or any county, municipality or school district, or any subsidiary or agency of the State, or of any county, municipality or school district, or by any authority, board, or commission which exercises governmental functions, unless prior to the receipt of the bid or accompanying the bid, of said corporation or said partnership, there is submitted a statement setting forth the names and addresses of all stockholders in the corporation or partnership who own 10% or more of its stock, of any class or of all individual partners in the partnership who own a 10% or greater interest therein, as the case may be. If one or more such stockholder or partner is itself a corporation or partnership, the stockholders holding 10% or more of that corporation's stock, or the individual partners owning 10% or greater interest in that partnership, as the case may be, shall also be listed. The disclosure shall be continued until names and addresses of every noncorporate stockholder, and individual partner, exceeding the 10% ownership criteria established in this act, has been listed.

L.1977, c. 33, s. 1, eff. March 8, 1977.



Section 52:25-25 - Agreements For Purchases In Form Of Contracts

52:25-25. Agreements for purchases in form of contracts
Agreements for purchases may be made in the form of contracts for the furnishing of specific articles at fixed prices, or for the furnishing of articles according to the specifications at a fixed rate with provision for a minimum amount subject to increase at the same rate or for the furnishing of articles according to specifications without a stated minimum or maximum at a rate stated, commonly known as the "price agreement" at the discretion of the commissioner.



Section 52:25-26 - All Purchases In Accordance With Chapter

52:25-26. All purchases in accordance with chapter
No articles shall be contracted for or purchased by the state or any using agency except in accordance with the provisions of this chapter.



Section 52:27-1 - Local Government Board To Be Constituted The "Municipal Finance Commission"

52:27-1. Local Government Board to be constituted the "Municipal Finance Commission"
All the powers and duties formerly exercised and performed by the Municipal Finance Commission and vested in the Local Government Board of the State Department of Local Government by chapter three hundred eighty-five of the laws of one thousand nine hundred and thirty-nine and in the Local Government Board of the Division of Local Government in the State Department of Taxation and Finance by the effect of chapter one hundred twelve of the laws of one thousand nine hundred and forty-four shall continue to be exercised and performed by the Local Government Board of said division, and the said Local Government Board shall be constituted the Municipal Finance Commission, hereinafter, in this chapter, called "Municipal Finance Commission" or "commission."

Amended by L.1947, c. 119, p. 583, s. 1.



Section 52:27-2 - Action Where Municipality Defaults; Judgment; Powers And Duties Of Commission

52:27-2. Action where municipality defaults; judgment; powers and duties of commission
Whenever it shall be made to appear to the Superior Court in an action brought by or on behalf of the holder of any notes or bonds of any municipality of this State against the municipality, that the municipality has defaulted for over sixty days in the payment of the principal or interest of any of its outstanding notes or bonds held by the plaintiff, the court may proceed in the action in a summary manner or otherwise.

If it shall be established to the satisfaction of the court that the municipality is so in default, it may enter judgment to that effect.

Upon the entry of the judgment, the commission shall have and exercise with respect to such municipality the powers and duties prescribed by this chapter.

Amended by L.1953, c. 49, p. 864, s. 27.



Section 52:27-3 - Resolution By Municipality Declaring Inability To Meet Obligations; Action In Superior Court; Commission To Function

52:27-3. Resolution by municipality declaring inability to meet obligations; action in Superior Court; commission to function
Any municipality may file with the Clerk of the Superior Court a certified copy of a resolution adopted by the governing body of the municipality, reciting in general terms that due to unusual conditions the municipality is not in a position to meet its obligations when due, in spite of the endeavors of its officers, and institute a civil action in the Superior Court, making the Director of the Division of Local Government a defendant and making application that the commission function in the municipality.

The court may proceed in the action in a summary manner or otherwise.

If it shall be established to the satisfaction of the court that the municipality is so unable to meet its obligations, it may enter judgment to that effect.

Upon the entry of the judgment, the commission shall function in such municipality with all the powers and duties conferred by this chapter.

Amended by L.1953, c. 49, p. 865, s. 28.



Section 52:27-4 - Duration Of Commission In Municipality; Subsequent Powers Of Director Of Division Of Local Government

52:27-4. Duration of commission in municipality; subsequent powers of Director of Division of Local Government
The commission shall continue in force in such municipality, and shall exercise the powers and perform the duties conferred by this chapter until all bonds or notes or other indebtedness of the municipality which has fallen due, and all bonds or notes which will fall due within one year, and the interest thereon, have been paid or funded or refunded, or the payment thereof in cash adequately provided for by a cash reserve, excepting tax anticipation or tax revenue notes or bonds of the current year, at which time its authority under this chapter shall cease.

Thereafter the Director of the Division of Local Government in the State Department of Taxation and Finance shall have the power to continue the employment of the auditor as provided for in section 52:27-6 of this Title, and to exercise the powers of the commission under section 52:27-22 of this Title, until the gross and net debt of such municipality, including notes or bonds issued under this chapter, is within all statutory limits, at which time his authority under this chapter shall cease.

Amended by L.1947, c. 119, p. 583, s. 2.



Section 52:27-5 - Powers Of Commission And Director To Cease Upon Annulment Of Order Adjudging Municipality In Default

52:27-5. Powers of commission and director to cease upon annulment of order adjudging municipality in default
Whenever the Superior Court has heretofore made or shall hereafter make an order or judgment annulling, vacating and discharging any order or judgment theretofore made by it pursuant to this chapter adjudging that the municipality has defaulted in the payment of the principal or interest of any of its outstanding notes or bonds, the commission shall cease to continue in force in such municipality and neither the commission nor the said director shall thereafter exercise any powers or perform any duties in and for such municipality pursuant to this chapter, provided that the commission shall have heretofore or hereafter determined by resolution that it is not functioning in said municipality.

Amended by L.1947, c. 119, p. 584, s. 3; L.1953, c. 49, p. 865, s. 29.



Section 52:27-6 - Secretary, Auditor And Other Assistants; Limitation On Expenses

52:27-6. Secretary, auditor and other assistants; limitation on expenses
For the purpose of enabling the commission to carry out this chapter it may appoint a secretary and counsel, employ an auditor and such other assistants, legal, clerical or otherwise, and fix their duties, terms of service and compensation, and incur such other expenses as it may deem necessary, but no expenses (other than expenses directly attributable to the municipality, such as costs of issuing notes or bonds of the municipality and the costs of audit) shall be incurred exceeding ten thousand dollars ($10,000.00) in any one municipal fiscal year for any one municipality without the approval of a judge of the Superior Court.

Amended by L.1953, c. 49, p. 866, s. 30.



Section 52:27-7 - Duties Of Secretary

52:27-7. Duties of secretary
The secretary shall keep minutes of the transactions and proceedings of the commission and shall be the official reporter of the proceedings of the commission.



Section 52:27-8 - Office For Auditor; Access To Books And Records

52:27-8. Office for auditor; access to books and records
The auditor employed by the commission shall have an adequate office in the municipal building, if any, and shall have access to all books of account, records, papers and memoranda of such municipality.



Section 52:27-9 - Warrants And Checks To Be Countersigned By Auditor

52:27-9. Warrants and checks to be countersigned by auditor
All warrants, checks or other instruments for the withdrawal or transfer of funds of the municipality shall be submitted to such auditor for his countersignature, and no banking institution in which funds of the municipality have heretofore been or shall hereafter be deposited shall honor warrants or checks drawn thereon unless the countersignature of such auditor shall appear on the face of such instruments.



Section 52:27-10 - Rules; Seal

52:27-10. Rules; seal
The commission may make all needful rules for its government and other proceedings not inconsistent with this chapter, and shall have and adopt a common seal.



Section 52:27-11 - Majority May Act; Hearing; Single Member May Sit

52:27-11. Majority may act; hearing; single member may sit
The act of a majority of the commission shall be deemed the act of the commission. The commission may hold hearings and administer oaths to witnesses. The members of the commission may sit singly for the purpose of holding public hearings.



Section 52:27-12 - Subpoenas; Failure To Obey Or Refusal To Answer Questions

52:27-12. Subpoenas; failure to obey or refusal to answer questions
The commission may issue subpoenas, signed by a majority of the commission, to compel attendance of witnesses before it and the production of books, papers and records. Any failure to obey any subpoena so issued or refusal to answer questions propounded by the commission, shall be punishable by the Superior Court in the same manner as a similar failure or refusal would be punishable in a case pending in such court.

Amended by L.1953, c. 49, p. 866, s. 31.



Section 52:27-13 - Commission May Carry Out Directions Not Complied With By Municipality

52:27-13. Commission may carry out directions not complied with by municipality
Whenever any direction of the commission authorized under this chapter has not been fully performed or carried out by the officials of the municipality affected, the commission may perform directly, or cause to be performed by its agents, in the name of the municipality, any act so directed by the commission, including the power to execute, sell, issue and deliver any bonds or notes directed to be issued under a resolution certified in accordance with section 52:27-14 of this title.



Section 52:27-13.1 - Powers And Duties Of Auditor

52:27-13.1. Powers and duties of auditor
Whenever, pursuant to this chapter, the commission shall function in any municipality, the auditor appointed by the commission in and for such municipality shall, upon the adoption by the commission of a resolution providing therefor, have with respect to such municipality authority to recommend the tentative annual budget to the governing body thereof and to the commission; to review all contracts prior to their execution and their authorization by the governing body; to make recommendations concerning all capital improvements; to attend all meetings of the governing body with the right to take part in discussions but without the right to vote on any matters; to investigate the affairs of any department, officer, department head, employee, subordinate or assistant of such municipality; and to make recommendations with respect to any or all matters aforesaid both to the governing body and to the commission.



Section 52:27-13.2 - Certifying Failure Of Municipal Officer Or Employee To Perform Duties; Removal Or Suspension; Appointment Of Another

52:27-13.2. Certifying failure of municipal officer or employee to perform duties; removal or suspension; appointment of another
Whenever, pursuant to this chapter, the commission shall function in a municipality, it shall have, in addition to the powers granted in sections 52:27-13.1 of this title, the power, and it shall be its duty, to certify by resolution to the governing body and to the officer or employee concerned any failure on the part of such officer or employee of such municipality to perform any duty imposed upon such officer or employee under the provisions of any statute, local ordinance or regulation. Unless prior to the thirtieth day following the date of such certification, the governing body and the commission shall by resolution declare that such officer or employee has satisfactorily undertaken the performance of such duty, the governing body shall by resolution either remove, or suspend, with or without pay, such officer or employee; but nothing herein contained shall be deemed to authorize the removal or suspension hereunder without pay of any elected officer, but such officer may be suspended hereunder with pay for the remainder of his term of office. Upon the removal or suspension hereunder of any officer or employee, it shall be the duty of the governing body, with the concurrence and approval of the commission, to appoint a person or persons satisfactory to the governing body and to the commission to perform the duties of such officer or employee. In the event that no such satisfactory person can be found to perform such duties who is a resident of the municipality, it shall be lawful to appoint a person residing outside of the municipality.



Section 52:27-13.3 - Special Collectors; Appointment

52:27-13.3. Special collectors; appointment
Whenever, pursuant to this chapter, the commission shall function in a municipality, it shall have, in addition to the powers granted in sections 52:27-13.1 and 52:27-13.2 of this title, the power by resolution to recommend to the governing body of such municipality the appointment of one or more persons to act as special collectors of delinquent taxes or any other revenues in such municipality. Thereupon it shall be the duty of the governing body, with the concurrence and approval of the commission, to appoint a person or persons satisfactory to the governing body and to the commission to act as such special collector or collectors and to fix his or their compensation, and it shall be lawful so to appoint a person or persons residing outside of the municipality.



Section 52:27-13.4 - Application Of Proceeds Of Taxes

52:27-13.4. Application of proceeds of taxes
The commission shall have power from time to time by resolution to direct that for such period as may be stated in such resolution the proceeds of any taxes collected, received, or realized in any manner during such period shall be applied equally and ratably to the purposes for which such taxes were levied.



Section 52:27-13.5 - Manner Of Certifying Resolution; Binding Effect

52:27-13.5. Manner of certifying resolution; binding effect
Any resolution adopted by the commission pursuant to sections 52:27-13.1 to 52:27-13.4 of this title may be certified to the municipality by the commission in the manner provided in section 52:27-64 of this title, and when so certified the provisions of such resolution shall be binding upon such municipality.



Section 52:27-14 - Funding Or Refunding Indebtedness; Resolution By Commission

52:27-14. Funding or refunding indebtedness; resolution by commission
The commission may from time to time prepare and certify to the governing body of any municipality in which the commission is functioning, resolutions providing for the funding or refunding of notes or bonds, or other indebtedness of the municipality, and the interest thereon, which the commission shall have found after public hearing to be outstanding and unpaid and to be due or to become due.



Section 52:27-15 - Public Hearing On Resolution

52:27-15. Public hearing on resolution
Any proposed resolution providing for the issuance of notes or bonds, if such notes or bonds are payable more than one year from the date of issue, shall be so certified only after a public hearing by the commission, but no resolution or amendment thereto determining or altering the form of notes or bonds or providing for their sale, execution or delivery shall require any public hearing before such certification.



Section 52:27-16 - Adoption Of Resolution By Municipality

52:27-16. Adoption of resolution by municipality
Such resolution shall, on direction of the commission, be adopted by the proper officials of such municipality in the form certified by the commission.



Section 52:27-17 - Other Laws Not Applicable; Debt Statements As Including Obligations Issued After December 31, 1946

52:27-17. Other laws not applicable; debt statements as including obligations issued after December 31, 1946
Such resolutions and any notes or bonds issued thereunder shall not be subject to the limitations or other provisions of any other law. Notwithstanding the provisions of any other law, no notes or bonds issued after December thirty-first, one thousand nine hundred and forty-six by any municipality pursuant to this chapter shall be included in computing either the gross debt or the net debt of the municipality in any annual debt statement or in any supplemental debt statement filed in connection with the authorization of bonds or notes for other purposes, unless, by provision or recital in such resolution or in such notes or bonds, the faith and credit of such municipality shall have been pledged for the payment of principal of or interest on such notes or bonds.

Amended by L.1947, c. 54, p. 189, s. 1.



Section 52:27-18 - Publication Of Resolution; When Effective; Validity

52:27-18. Publication of resolution; when effective; validity
Excepting resolutions determining or altering the form of notes or bonds or providing for their sale, execution or delivery, and resolutions amendatory thereof or supplemental thereto, such resolutions shall be published in a newspaper circulating in the municipality and shall take effect immediately upon such publication. Resolutions not required to be published shall take effect immediately upon adoption by the proper officials of such municipality. Thirty days after taking effect all resolutions shall be conclusively presumed to have been duly and regularly adopted by such municipality, and to comply with the provisions of this and every other law, and the validity of any such resolution shall not thereafter be questioned by either a party plaintiff, or a party defendant, except in a suit, action, or proceeding commenced prior to the expiration of such thirty days.



Section 52:27-19 - Terms And Form Of Notes Or Bonds; Sale Or Exchange

52:27-19. Terms and form of notes or bonds; sale or exchange
Subject only to the limitations of this chapter, such resolutions supplemental thereto shall determine the terms and the form of notes or bonds to be issued thereunder, and provide for their sale or exchange and their execution and delivery, by such officers of the municipality as shall be therein designated, and it shall be mandatory upon such officers to sell or exchange and execute and deliver such notes or bonds as so determined and provided.



Section 52:27-20 - Public Or Private Sale Of Notes Or Bonds; Prices

52:27-20. Public or private sale of notes or bonds; prices
All such notes or bonds shall be sold in such manner as may be determined by resolution approved in writing by the commission, at public or private sale before or after public offering, or in exchange before or after public offering for any notes or bonds, including interest thereon, to be funded or refunded thereby, at such price or prices, computed in the manner or mode of procedure described by "Acme Tables of Bond Value" (published by Financial Publishing Company, Boston, Massachusetts), as will yield to the purchasers or the holders of the notes or bonds or interest thereon surrendered in exchange income at a rate not exceeding six per centum (6%) per annum to the maturity dates of the several notes or bonds so sold on the money paid or the face amount of notes, bonds and interest surrendered therefor. Such notes or bonds of any authorized issue or any authorized maturity may be sold or exchanged as hereinabove provided from time to time and in such blocks as may be deemed advisable.

Amended by L.1941, c. 50, p. 132, s. 1.



Section 52:27-21 - Presumption Of Validity Of Notes And Bonds

52:27-21. Presumption of validity of notes and bonds
Unless a suit, action or proceeding questioning the validity of notes or bonds, purporting to be issued by virtue of any such resolution, be commenced prior to the expiration of the thirty-day period mentioned in section 52:27-18 of this title, any such notes or bonds reciting that they are issued pursuant to this chapter shall, after their issuance and delivery, if no suit relating thereto is then pending, be conclusively presumed to be fully authorized by all the laws of this state and to have been issued, sold, executed and delivered by the municipality in conformity therewith, and shall not be questioned by the municipality or any taxpayer thereof in any court, anything herein or in other statutes to the contrary notwithstanding.



Section 52:27-22 - Consent Of Commission To Municipality Issuing Notes Or Bonds; Limitations On Municipal Expenditures; Claims Certified

52:27-22. Consent of commission to municipality issuing notes or bonds; limitations on municipal expenditures; claims certified
In order to conserve the financial resources of the municipality, its governing body, without the assent in writing of the commission, shall pass no ordinances or resolutions authorizing the issuance of notes or bonds of any kind or character or creating any obligation or indebtedness of the municipality, except tax anticipation or tax revenue notes or bonds for the current year. Nor shall such governing body, without like consent, include in any annual budget or tax ordinance amounts for local expenditures in excess of the like amounts for the preceding annual budget, exclusive of appropriations for the purpose of raising the principal and interest on the public debt.

After an appropriation has been approved by the commission, the actual expenditure thereunder shall be made by the municipal authorities, but no claims whether under appropriations approved by the commission, or included in the annual budget or tax ordinance or otherwise, shall be passed for payment by the officers of such municipality until the auditor shall have certified that the same have been examined by him and found to be within appropriations theretofore duly made by the municipality, and that there is or will be available in an appropriate account, sufficient ready funds for such payment.



Section 52:27-22.1 - Scrip Or Tax Anticipation Notes Or Bonds; Approval

52:27-22.1. Scrip or tax anticipation notes or bonds; approval
No municipality of this State which is under the jurisdiction of the municipal finance commission shall hereafter issue any scrip or tax anticipation notes or bonds in payment of payrolls, claims or other obligations or indebtedness of the municipality unless the issuance of such scrip or tax anticipation notes shall be approved, in writing, by the auditor to the municipal finance commission in the same manner as warrants for other like payments are required to be approved.

L.1938, c. 169, p. 379, s. 1.



Section 52:27-22.2 - Penalty For Violation Of Act

52:27-22.2. Penalty for violation of act
Any official of any municipality who shall violate the provisions of this act in any municipality under the jurisdiction of the municipal finance commission shall be guilty of a misdemeanor and punished accordingly.

L.1938, c. 169, p. 380, s. 2.



Section 52:27-23 - Limitation On School Budget When Municipality In Default

52:27-23. Limitation on school budget when municipality in default
Whenever a municipality in which the commission is functioning has been or shall be in default for twelve months in the payment of interest on any of its bonds or notes or other written evidence of indebtedness (except where the same is under litigation as to its validity, or where the validity thereof has been denied by formal notice given by the municipality, and no suit, action or proceeding to enforce the same has been commenced by the holder); or whenever any such municipality has been or shall be in default for six months in the payment of any part of its regular pay roll, or in the payment of any sums due from the annual tax levy to the state, county or school district, no subsequent budget or tax ordinance or appropriation for local school purposes shall include any amounts in excess of such limits as may be fixed by the commission, exclusive of appropriations for the purpose of raising the principal and interest on the public debt, and exclusive of appropriations to create a reserve fund under the provisions of section 52:27-25 of this title.



Section 52:27-23.1 - Authorized Provisions In Resolutions Authorizing Issuance Of Notes Or Bonds Enumerated; Enforcement

52:27-23.1. Authorized provisions in resolutions authorizing issuance of notes or bonds enumerated; enforcement
To the end that the principal of and interest on the notes or bonds issued hereunder may be further secured and thereby a more favorable sale or exchange effected, any resolution authorizing the issuance of notes or bonds hereunder may contain provisions which shall be a part of the contract with the holders of such notes or bonds as to:

a. The amount to be included in any budget or tax ordinance or to be appropriated by or raised by taxation in the municipality in each year for debt service and for reserve or sinking funds, which amount may be expressed in dollars, percentage of total assessed valuations or both, or otherwise;

b. The setting aside of reserve or sinking funds, and the amount, securing, regulation, investment, application and disposition thereof;

c. The pledging, depositing or trusteeing of moneys to be applied to the payment of the principal of and interest on the notes or bonds, and the securing of such deposits;

d. The pledging of taxes, special assessments and other revenues or moneys of the municipality, which are due or to become due, directly to the payment of the principal of and interest on the notes or bonds, or to reserve or sinking funds;

e. The use and application of unanticipated income or surplus revenue or both of the municipality;

f. Limitations effective for not exceeding ten years from the effective date of such resolution or resolutions on the amount or nature of borrowing or incurring of indebtedness by the municipality;

g. The holding of lawful tax sales of property against which there may then or thereafter be outstanding delinquent taxes or assessments or other charges and the foreclosing of the right of redemption with respect to tax titles theretofore or thereafter purchased by the municipality;

h. The inclusion in any budget of appropriations as reserves for uncollected taxes, and the amount, computation and disposition thereof and of the proceeds of the tax levy therefor;

i. The performance by the municipality of all or any specified provisions of any law relating to the preparation, adoption, and administration of budgets and the levying of taxes in municipalities;

j. Appointment of a fiscal agent by the municipality and the powers and duties thereof;

k. The approval and continuance of financial and legal practices and policies theretofore established in the municipality, including the functioning of a board established pursuant to section 52:27-29.1;

l. The levying of a special tax, in such amount as said resolution may provide, for the payment of the principal of and interest on the notes or bonds, which special tax shall be levied upon all the real and personal property in the municipality subject to taxation in addition to the taxes levied for all other purposes, and shall be assessed, levied and collected in the same manner and at the same time as other taxes upon real and personal property are now or shall hereafter be assessed, levied and collected, and, when collected, shall be deemed trust funds and shall be applied and paid over by the collector or other officer having the custody of the collected taxes solely to the agreed payment of the principal of and interest on the notes or bonds, or if such agreed payment shall have been made, then in such manner and for such purposes as said resolution may provide;

m. The terms and conditions upon which any such resolution or any contract entered into thereby may be amended, rescinded or repealed;

n. Any other or further course of conduct on the part of the municipality which may tend to improve its credit standing.

Any municipality adopting a resolution containing any provision authorized hereunder shall have and possess all of the powers necessary and appropriate for the performance thereof. The provisions of any such resolution shall be enforceable by a proceeding in lieu of prerogative writ or other appropriate action or proceeding instituted by the commission or by the holder of any note or bond on his own behalf, or on behalf of all the holders of such notes or bonds, in either case in any court of competent jurisdiction whether or not there shall have been any default in the payment of the principal of or interest on any such notes or bonds.

Amended by L.1938, c. 202, p. 479, s. 1; L.1939, c. 47, p. 66, s. 7; L.1953, c. 49, p. 866, s. 32.



Section 52:27-23.2 - Reserve Or Sinking Funds; Payment To Sinking Fund Commission

52:27-23.2. Reserve or sinking funds; payment to sinking fund commission
Any resolution authorizing the issuance of notes or bonds hereunder may provide that any sums required pursuant to such resolution to be set aside by the municipality for reserve or sinking funds shall be paid to the sinking fund commission of such municipality, and all moneys so paid to such commission shall be held and applied by it only as in such resolution provided and shall not be commingled with any other moneys held by such commission.

The provisions of chapter 3 of the title Municipalities and Counties (s. 40:3-1 et seq.), in so far as they relate to the creation, setting aside or maintenance of sinking funds and the investment, application and disposition thereof, shall have no application with respect to notes or bonds issued under this chapter or any reserve or sinking funds provided therefor.



Section 52:27-23.3 - Cancellation Of Notes Or Bonds; Payment Of Other Municipal Indebtedness

52:27-23.3. Cancellation of notes or bonds; payment of other municipal indebtedness
Any resolution authorizing the issuance of notes or bonds hereunder may provide that the notes, bonds or other obligations of the municipality then held by the sinking fund commission thereof shall be canceled and that other property or funds in the custody of such commission shall be applied to the payment of other indebtedness of the municipality as in such resolution provided, and said commission shall cancel said notes, bonds or other obligations and apply such property or funds accordingly; but nothing herein contained shall be deemed to permit, without the consent of such holder, the impairment of any rights of the holder of any note, bond or other obligation of the municipality for the security or payment of which any such notes, bonds, obligations, property or funds shall be held.



Section 52:27-24 - Terms, Provisions, Conditions And Limitations In Notes Or Bonds; Negotiability

52:27-24. Terms, provisions, conditions and limitations in notes or bonds; negotiability
All notes or bonds issued under this chapter may be subject to such terms of redemption, with or without premium, and contain such provisions, conditions and limitations with respect to the acceleration of the obligation to pay the principal thereof upon such default in the payment of interest on or principal of any bonds or notes, or in respect to the provisions concerning debt service and sinking fund payments, as the resolution authorizing their issuance may provide.

Any notes or bonds issued under this chapter in exchange for any instrument issued under this chapter or any other law may be authorized by such resolution to contain a provision that, in case of default in payment of the principal of or interest on any such note or bond, the holder thereof shall not only have all his rights and remedies thereunder, but in addition shall be reinvested with such of the rights or remedies which he would have had were he then the owner and in possession of the instrument in exchange for which such note or bond shall have been issued as may be specified in such resolution.

Such notes or bonds may contain such reference to any special covenants or provisions contained in the resolution authorizing their issuance and such other terms, conditions or provisions not inconsistent herewith deemed by the commission to give such notes or bonds a higher degree of marketability as the resolution or resolutions determining the form of the notes or bonds may provide.

All notes or bonds issued under this chapter containing any one or more of such references, terms, provisions or conditions shall be deemed negotiable instruments, the provisions or limitations of any other law to the contrary notwithstanding; but nothing in this section shall be construed to impair the negotiability of any other instruments negotiable under other laws of this state.



Section 52:27-25 - Municipal Tax To Pay Notes And Bonds; Reserve Fund; Withdrawals

52:27-25. Municipal tax to pay notes and bonds; reserve fund; withdrawals
Any municipality in which the commission is functioning may levy taxes ad valorem upon all taxable property therein for the purpose of paying the principal of or interest on any notes, bonds or other obligations or indebtedness of such municipality issued under this or any other law, except notes or bonds issued after December thirty-first, one thousand nine hundred and forty-six pursuant to this chapter for the payment of principal of or interest on which the faith and credit of the municipality shall not have been pledged by provision or recital in such notes or bonds or in the resolution or resolutions providing for the issuance of such notes or bonds, and such municipality may also provide for a reserve fund for the payment of said principal and interest, which fund shall be under the immediate jurisdiction of the sinking fund commissioners or of a financial officer of the municipality, as the commission shall approve.

No money shall be withdrawn from said reserve fund or sinking fund for investment or otherwise without the approval of the commission.

Amended by L.1947, c. 54, p. 189, s. 2.



Section 52:27-26 - Compromise Or Adjustment Of Delinquent Taxes And Assessments

52:27-26. Compromise or adjustment of delinquent taxes and assessments
The governing body of any municipality in which the commission is functioning may compromise and adjust the whole or any part of any special assessments or taxes delinquent to the municipality, but nothing in this section shall be construed to impair or affect in any way the existing rights and remedies of any holder of a certificate of tax sale, representing any tax title or titles to lands in such municipality sold on account of delinquent taxes or delinquent assessments, or both.

No claims of the municipality for taxes or assessments, and interest thereon, in excess of five hundred dollars, shall be compromised without the assent in writing of the commission.

All moneys received by the municipality by compromise or adjustment of taxes or special assessments shall, if the commission so provide, be paid only to the account of the reserve fund referred to in section 52:27-25 of this title.



Section 52:27-27 - Assessment, Reassessment, Etc., Of Taxable Ratables; Cost; Employment Of Experts

52:27-27. Assessment, reassessment, etc., of taxable ratables; cost; employment of experts
The commission may require the municipality to cause to be made an assessment, reassessment, valuation, revaluation, appraisal or reappraisal, or any one or all of them, of the taxable ratables of the municipality as the basis for any subsequent tax levy, and the cost thereof, whether or not directed by the commission, shall at the request of the governing body, be included in the amount of indebtedness to be refunded under this chapter. Any tax duplicate based thereon shall be used for all purposes in connection with the levy, apportionment and collection of taxes. For any or all such purposes the governing body of the municipality may employ such experts as it may deem advisable.



Section 52:27-28 - Appeals From Taxation

52:27-28. Appeals from taxation
Notice of all appeals from taxation affecting any municipality in which the commission is functioning shall be given by the county board of taxation to the auditor employed by the commission, and the commission shall be entitled to be represented at hearings on all such appeals.



Section 52:27-29 - Installment Payments Of Assessments For Local Improvements

52:27-29. Installment payments of assessments for local improvements
Whenever, pursuant to this chapter, the commission shall function in any municipality, such municipality may with the approval in writing of such commission extend the period theretofore granted for the payment of assessments for benefits for local improvements, by granting to the owner of the property so assessed the privilege of paying in five additional equal annual installments the amount of all such assessments confirmed and due and payable, by reason of a default or otherwise, as of the date of the resolution hereinafter mentioned, and of the interest thereon and penalties and other charges relating to such assessments accrued to such date. Such action shall be taken by resolution of the governing body of the municipality describing with clearness sufficient for identification the property so affected, the amount of such assessments, interest, penalties and other charges, and the annual dates when the installments of such amount shall thereafter be due and payable. Such resolution shall not take effect until approved in writing by the commission after public notice published in a newspaper having a substantial circulation in the municipality. There need not be a separate resolution for each property or property owner.



Section 52:27-29.1 - Certificate Of Tax Sale Or Tax Title; Real Estate; Sale, Exchange, Lease Or Other Disposition

52:27-29.1. Certificate of tax sale or tax title; real estate; sale, exchange, lease or other disposition
The governing body of any municipality in which the commission is or may be functioning may, upon the express consent in writing of the commission, sell, exchange or otherwise dispose of any certificate of tax sale or tax title, standing in the name of the municipality, or sell, exchange, lease or otherwise dispose of any real estate or rights or interests therein owned by the municipality and determined by the governing body to be not needed for public use. Any such sale, exchange, lease or other disposition may be authorized by resolution of the governing body and, subject to the consent of the commission as aforesaid, may be at public or private sale, through a broker, agent or otherwise, for cash or upon credit, for such consideration, and subject to such conditions and commissions, as the governing body in its discretion may determine. All moneys received by the municipality from any such sale, exchange, lease or other disposition shall, if the commission so provide, be paid only to the account of the reserve fund referred to in section 52:27-25 of this Title.

The governing body of any municipality in which the commission is or may be functioning may, upon the express consent in writing of the commission, adopt an ordinance providing for the establishment of a board in the municipality to manage and effect the liquidation of assets theretofore acquired by the municipality (and accruals thereto) consisting of real estate or rights or interests therein acquired by virtue of the enforcement of taxes or special assessments and certificates of tax sale or tax titles standing in the name of the municipality. The function of said board shall be to exercise its powers and perform its duties in such fashion as to liquidate such assets as soon as reasonably possible by the realization of reasonable amounts thereon in cash. Without limitation of the foregoing, the powers and duties of said board to manage and effect such liquidation may include power to require the sale or other disposition of such assets or the compromise of sums due to the municipality in respect thereto, subject to such restrictions as such ordinance may provide. The ordinance shall set forth in particularity the powers and duties of said board and shall determine the size of the membership of the board, and shall fix the terms of office of the members of the board and their qualifications and compensation and the method of computing and paying their compensation and the expenses of the board. The ordinance may provide that the compensation of the members of the board shall be determined, in whole or in part, by the assignment judge of the Superior of the county in which the municipality is located, and it shall be the duty of said judge from time to time to make such determination in accordance with the terms of the ordinance. The members of said board may or may not be residents of the municipality and their terms of office may extend for such period as the ordinance may provide. The ordinance may provide that for all the purposes of the local budget law (R.S. 40:2-1 et seq.) said board shall constitute and be governed as a publicly-owned or operated utility or enterprise, or may provide that the compensation of the members of the board and the expenses of the board may be paid out of the proceeds of such liquidation without further budget or other appropriation or tax levy therefor. Upon the adoption of the ordinance, the clerk of the municipality shall file a certified copy thereof with the assignment judge of the Superior Court of the county in which the municipality is located, and it shall thereupon and thereafter be the duty of said judge to appoint the members of said board, and their successors from time to time, in accordance with the terms of the ordinance. It shall be the duty of the governing body and all other officers of the municipality to do and perform all such acts and things as may be required by said board in order for said board to fulfill its function in accordance with the terms of the ordinance and of this section except when, with respect to any particular such act or thing, the governing body shall adopt a resolution questioning the necessity or advisability thereof in order for said board to fulfill its function in accordance with the terms of the ordinance and of this section. Such resolution shall become of no further force and effect ten days after the adoption thereof unless the clerk of the municipality shall have filed a certified copy thereof with the assignment judge of the Superior Court of the county in which the municipality is located. Upon such filing it shall be the duty of said judge, upon such notice to the board and other interested parties as he may direct, to make a summary investigation into the facts and for that purpose he shall have the power to subpoena witnesses and call before him any officers or employees of the municipality or of the board. Said judge shall determine whether said particular act or thing required by the board is necessary or advisable in order for the board to fulfill its function in accordance with the terms of the ordinance and of this section. He shall embody his determination in an order and file the same, together with the said resolution, in the office of the Clerk of the Superior Court. Upon the filing of such order embodying an affirmative determination, the said resolution of the governing body shall be of no further force and effect, and the governing body and other officers of the municipality shall proceed to do and perform such act or thing. If his determination is in the negative the requirement of the board shall be without force or effect and neither the governing body nor any officer of the municipality shall be under any duty to do and perform such act or thing.

Amended by L.1938, c. 202, p. 481, s. 2; L.1953, c. 49, p. 868, s. 33.



Section 52:27-29.2 - Acceptance Of Municipal Or School District Bonds In Payment Of Tax Or Assessment Title Liens Authorized; Refunding Bonds; Tax Payment Certificates

52:27-29.2. Acceptance of municipal or school district bonds in payment of tax or assessment title liens authorized; refunding bonds; tax payment certificates
Any municipality in which the commission is functioning may, with the approval of the commission, accept its own bonds and the bonds of the board of education of a coterminous school district, in payment of all or any part of the purchase price of tax title liens and assessment title liens held by such municipality or in payment of all or any part of the purchase price of real property acquired by such municipality through the foreclosure of such tax title liens and assessment title liens and may exchange such tax title liens and assessment title liens and such real property for such bonds at such times and for such prices as the governing body of such municipality shall determine, subject to the approval of the commission. Such municipalities and boards of education may issue refunding bonds in the manner now or hereafter provided in this chapter or any other law for the purpose of refunding all or any part of the balance due to the holders of the bonds presented in payment of such tax title liens and assessment title liens or such real property, and such municipalities and boards of education may also issue nontransferable, noninterest-bearing tax payment certificates in such denominations as may be determined by such municipalities and such boards of education for the purpose of refunding all or any part of the balance due to the holders of the bonds presented in payment of such tax title liens and assessment title liens or such real property, which tax payment certificates shall not be payable in cash but shall be acceptable at their face value in payment of future taxes levied by the state, county or municipality and school district for state, county, local municipal and school district purposes; provided, that such tax payment certificates shall recite on their face that they are nontransferable and noninterest-bearing and not payable in cash but acceptable at their face value only in payment of such future taxes, and provided further that the issuance of such refunding bonds and of such tax payment certificates be approved by the commission. It is the intention of this section that such municipalities and boards of education may issue both refunding bonds and tax payment certificates as herein above provided in such proportions as may be determined by them, or may issue such refunding bonds only or such tax payment certificates only, as may be determined by them, in payment of all or any part of the balance due to the holders of the bonds presented in payment of the purchase price of such tax title liens and assessment title liens or such real property.

Tax payment certificates issued under this section shall be authorized and issued in accordance with the procedure for the issuance of refunding bonds, and may be in such form as shall be determined by the governing body of the municipality, and shall be signed by such officers as may be designated by such governing body.

No municipality may avail itself of the authority contained in this section for the acceptance of bonds in payment of the purchase price of real property and tax title liens and assessment title liens except that the sale of such property and liens shall be an integral part of the comprehensive refunding program, which program shall have received the consent of the holders of at least eighty-five per cent of the amount of bonds outstanding.



Section 52:27-30 - Expenses Of Commission To Be Paid By Municipality

52:27-30. Expenses of commission to be paid by municipality
The commission shall from time to time certify to the proper officials of the municipality the amount of the commission's expenses, which expenses shall be a legal charge upon the municipality and may be paid by the issuance of emergency notes or bonds, but if not so paid prior to the end of the fiscal year shall be included in the budget of the ensuing year.



Section 52:27-31 - Expenses Of Issuing Notes Or Bonds And Of Foreclosure Or Perfecting Title; Including In Debt To Be Funded; Appropriation

52:27-31. Expenses of issuing notes or bonds and of foreclosure or perfecting title; including in debt to be funded; appropriation
The estimated expense of issuing and selling any notes or bonds under this chapter including estimated cost of printing, advertising, attorneys' fees, execution, certification, exchange, delivery, and any other cost or expense in connection with the formulation, approval, acceptance or consummation of a refinancing operation resulting in the issuance of such notes or bonds, and provision for any estimated discount to be incurred upon the sale or exchange of such notes or bonds, and provision for any estimated cost and expense, including counsel fees, of foreclosing or otherwise perfecting titles to real estate acquired at any sale or sales of real estate for delinquent taxes or special assessments, may be included by the commission in the amount of indebtedness to be funded or refunded under this chapter, or, in whole or in part, may be provided for by appropriation made by the resolution authorizing the issuance of such notes or bonds of available cash on hand.

Amended by L.1941, c. 50, p. 132, s. 2; L.1947, c. 54, p. 190, s. 3.



Section 52:27-32 - Article Inapplicable To Bonds Issued After June 1, 1936

52:27-32. Article inapplicable to bonds issued after June 1, 1936
This article shall not apply to bonds issued after June first, one thousand nine hundred and thirty-six, by any municipality pursuant to this chapter, nor to actions or proceedings for the enforcement of such bonds, nor to the enforcement of any judgment, decree, levy or execution for the recovery of the amount due on such bonds.



Section 52:27-32.1 - Enforcement Of Judgments, Etc., Against Municipality Stayed; Necessity Of Court Order

52:27-32.1. Enforcement of judgments, etc., against municipality stayed; necessity of court order
Whenever the commission shall function in any municipality and so long as it shall continue so to do, no judgment, levy or execution against the municipality or the property thereof for the recovery of the amount due on any bonds, notes or other obligations of the municipality, in the payment of which the municipality has defaulted, shall be enforced until otherwise directed by the Superior Court in an appropriate action or proceeding for such purpose, after notice to the commission; and the enforcement of any such judgment, levy or execution shall be stayed until otherwise directed as aforesaid.

Amended by L.1953, c. 49, p. 871, s. 34.



Section 52:27-33 - Proceedings Against Municipality For Assessment Or Collection Of Taxes Prohibited; Exceptions; Remedies Of Holders Of Unpaid Claims Against Municipality

52:27-33. Proceedings against municipality for assessment or collection of taxes prohibited; exceptions; remedies of holders of unpaid claims against municipality
Whenever the commission shall function in any municipality and so long as it shall continue so to do, no action or proceeding of any kind, either direct or ancillary, including a proceeding in lieu of prerogative writ, shall be brought against such municipality or any public officers for the assessment, levy or collection of taxes by or for such municipality and any and all actions or proceedings therefor shall be and they hereby are stayed; except that first, the Superior Court, after notice to the commission, may authorize one or more creditors of such municipality to bring and maintain an action or proceeding therefor in the Superior Court, which shall be brought for the benefit of themselves and all other creditors of such municipality and in which all other creditors of such municipality shall have the right to intervene and assert their claim and in which all other creditors of such municipality may, and the commission shall, be made parties in such manner and upon such notice as the court shall prescribe; and except that, second, the commission may bring and maintain an action or actions or a proceeding in lieu of prerogative writ or any other appropriate proceeding or proceedings for the assessment, levy or collection of taxes by such municipality for the payment of principal or interest of the indebtedness of the municipality found to be outstanding as provided in section 52:27-14 of this Title.

Without limiting its power otherwise to direct by a proceeding in lieu of prerogative writ the assessment, levy or collection of taxes, the Superior Court, in the action or proceeding aforesaid may, to the extent which it shall deem just and equitable, afford to the holders collectively of any due and unpaid claims against a municipality any remedy which might be afforded under any other law to any individual creditor in any proceeding in lieu of prerogative writ for the assessment, levy or collection of taxes, to the same extent as if there had been an entry of judgment in their favor, issuance of execution and return thereof unsatisfied, service thereof upon public officials and performance of any and all other conditions precedent to the affording of such relief by a proceeding in lieu of prerogative writ under such other law; provided, that the court be first satisfied from proof submitted by affidavit or otherwise that the claims for the enforcement of which such remedy is sought are claims upon which a judgment could be obtained.

Amended by L.1953, c. 49, p. 872, s. 35.



Section 52:27-33.1 - Taxes Collected By Municipality Paid To Designated Banks

52:27-33.1. Taxes collected by municipality paid to designated banks
Whenever the commission shall function in any municipality and so long as it shall continue so to do, it may prepare and certify to the governing body of the municipality resolutions providing in substance that any and all moneys collected as taxes by the municipality over and above an amount sufficient to pay the reasonable current operating expenditures of the municipality (not including therein the principal or interest of any bonds or notes of the municipality) and such capital expenditures, if any, as may be approved by the commission as reasonably necessary to preserve the value of the taxable property within the municipality, shall be paid by the municipality to such banks or trust companies as the governing body of the municipality may designate.



Section 52:27-33.2 - Action In Superior Court To Determine Application And Distribution To Creditors Of Property Or Funds Of Municipality

52:27-33.2. Action in Superior Court to determine application and distribution to creditors of property or funds of municipality
Whenever the commission shall function in any municipality and so long as it shall continue to do so, no action or proceeding shall be brought or prosecuted, the purpose of which is to affect the disposition of property or funds owned or controlled by the municipality, except as provided in this chapter.

If any such municipality has in its possession or under its control, or there is in the possession or under the control of the commission, any property or funds of such municipality which are or may be available for the payment of interest or principal upon any of the debts of such municipality (over and above the payment of the current operating expenses of the municipality and the maintenance of a reasonable working capital), then such municipality in its discretion may bring an action, or if directed by the commission shall do so, in the Superior Court to determine the application and distribution of such property or funds to and among the creditors of the municipality, and in any such case the court in its discretion may permit an action for relief of the same character to be made by any creditor of the municipality. In any such action all creditors of the municipality shall be made parties thereto, and any creditor may appear therein and assert his rights to receive all or any part of such property or funds. The court may proceed in the action in a summary manner or otherwise.

In case any such action shall be instituted, the court may direct the municipality to make no payments from any of such moneys so available until the determination of the action or until permitted by the court. Unless and until such a direction shall be made, payments may be made by such municipality on account of principal and interest as the municipality may determine and as may be approved by the commission.

Amended by L.1953, c. 49, p. 873, s. 36.



Section 52:27-33.3 - Court May Vacate, Modify Or Restrict Statutory Stay

52:27-33.3. Court may vacate, modify or restrict statutory stay
Upon the application of any creditor made upon notice to the municipality and the commission, the Superior Court may vacate, modify or restrict any statutory stay contained in this article.

Amended by L.1953, c. 49, p. 874, s. 37.



Section 52:27-34 - Action By Creditors; Plan Of Adjustment Or Composition; Parties

52:27-34. Action by creditors; plan of adjustment or composition; parties
The Superior Court may take jurisdiction of an action brought by any creditors of a municipality in which the commission shall function, where the action is instituted by the plaintiff or plaintiffs on behalf of themselves and all other creditors of the municipality, for the approval of a plan of adjustment or composition of the claims of all creditors or of a class or classes of them similarly situated. The court may proceed in the action in a summary manner or otherwise.

The municipality, the commission and all creditors of the municipality shall be made parties to the action and any creditor of the municipality may appear and assert his rights.

Amended by L.1953, c. 49, p. 874, s. 38.



Section 52:27-36 - Approval By Supreme Court Justice Of Plan Of Adjustment Or Composition; Findings

52:27-36. Approval by Supreme Court justice of plan of adjustment or composition; findings
In any such action, after hearing on the plan proposed or on the plan as modified by order and if such plan as proposed or modified is approved in writing by creditors representing eighty-five per centum (85%) in amount of the indebtedness affected thereby and by the municipality and the commission, the Superior Court may authorize and approve such adjustment or composition if the court determines (1) that the municipality is unable to pay in full according to their terms the claims proposed to be adjusted or composed, and perform its public functions and preserve the value of property subject to taxation, (2) that the adjustment or composition is substantially measured by the capacity of the municipality to pay, (3) that it is in the interest of all the creditors affected thereby, and (4) that it is not detrimental to other creditors of the municipality.

Amended by L.1953, c. 49, p. 875, s. 40.



Section 52:27-37 - Approved Plan Binding On All Creditors; Substituted Obligations

52:27-37. Approved plan binding on all creditors; substituted obligations
The plan of adjustment so authorized and approved shall forthwith and without any further action of any kind be binding upon all the creditors included in the plan, whether or not they appear in the proceeding. In so far as said plan provides for the substitution of any new bonds, notes or other obligations of the municipality in place of any outstanding bonds, notes or other obligations, or claims then outstanding, such substitution shall be effectual from and after such date as may be fixed in such order.



Section 52:27-38 - Continuance Of Stay Of Proceedings Against Municipality; Action By Creditor To Enforce Claim Restricted

52:27-38. Continuance of stay of proceedings against municipality; action by creditor to enforce claim restricted
After the institution of any action or proceeding provided for by this article and pending the determination thereof, the Superior Court may by order continue the stay provided by sections 52:27-32.1 and 52:27-33 of this Title.

In the event that a plan shall be authorized and approved pursuant to this article the court shall retain jurisdiction of such action or proceeding and thereafter no creditor whose claim is included in such adjustment or composition shall be authorized to bring any action or proceeding of any kind or character for the enforcement of his claim except with the permission of the court and then only to recover and enforce the rights given him by the adjustment or composition.

Amended by L.1953, c. 49, p. 875, s. 41.



Section 52:27-39 - Reduction In Principal Of Outstanding Notes Or Bonds Prohibited

52:27-39. Reduction in principal of outstanding notes or bonds prohibited
Notwithstanding any provisions of this article the commission shall not approve any adjustment or composition, or plan presented pursuant to this article, which provides for the reduction in the principal amount of any outstanding notes or bonds of the municipality.



Section 52:27-39.1 - State, State School Or County Taxes, Compromise Of County's Claim Against Certain Municipalities For

52:27-39.1. State, State school or county taxes, compromise of county's claim against certain municipalities for
If a municipality in which the municipal finance commission may be or may have been functioning shall for eight years have been in arrears in the payment of the whole or any part of any taxes levied in the municipality for either State, State school or county purposes or any interest thereon, the county may in accordance with this act enter into a compromise settlement in full discharge of all claim of such county and its treasurer for any taxes for State, State school or county purposes, or any interest thereon, or for any note or bond or other receivable, due and in arrears at the date of such settlement from the municipality, together with any interest thereon, whether such taxes, interest or other receivable have been due and in arrears for more or for less than eight years.

L.1946, c. 35, p. 76, s. 1.



Section 52:27-39.2 - Resolution Of County Board Required; Previous Payment By County To State Required

52:27-39.2. Resolution of county board required; previous payment by county to State required
Such compromise settlement shall be entered into only upon authorization by resolution of the board of chosen freeholders of the county and only if prior thereto the county or its treasurer shall have paid to the State the full amount of any taxes included in such settlement levied for State or State school purposes.

L.1946, c. 35, p. 77, s. 2.



Section 52:27-39.3 - Settlement May Include What; Terms; Consideration

52:27-39.3. Settlement may include what; terms; consideration
Such compromise settlement may include and be made on such terms as the board of chosen freeholders may deem fair and equitable and, without limiting the generality of the foregoing, may provide for the acceptance by the county or its treasurer in full and final discharge of the claim covered thereby of a sum in cash or of notes or bonds, or both, or of any other consideration, whether or not the face value or market value of such considerations shall equal the amount of such claim.

L.1946, c. 35, p. 77, s. 3.



Section 52:27-39.4 - County Treasurer To Perform Compromise Settlement--disposition Of Consideration Received

52:27-39.4. County treasurer to perform compromise settlement--disposition of consideration received
The county treasurer shall carry out and perform any such compromise settlement so authorized in accordance with its terms and provisions. Any notes or bonds or other considerations received other than cash may be sold, exchanged, renewed, refinanced or otherwise disposed of at any time or from time to time at such price or prices and upon such terms as the board of chosen freeholders may by resolution authorize, and such notes or bonds, or other obligations received in exchange, renewal or refinancing thereof, shall be enforceable by the county in accordance only with their terms and the laws governing the same.

L.1946, c. 35, p. 77, s. 4.



Section 52:27-39.5 - Effective Date; Limitation Of Time For Adoption Of Resolution

52:27-39.5. Effective date; limitation of time for adoption of resolution
This act shall take effect immediately, but no compromise settlement shall be entered into under this act unless a resolution authorizing the same shall have been adopted pursuant to section two of this act within two years from the effective date of this act.

L.1946, c. 35, p. 77, s. 5.



Section 52:27-40 - Filing Of Petition By Political Subdivision; Approval Of Commission

52:27-40. Filing of petition by political subdivision; approval of commission
Any county, municipality, school district or other political subdivision of this State, hereinafter in this article referred to as "political subdivision," shall have power to file a petition or petitions with any United States court or court in bankruptcy under an act of the Congress of the United States entitled "An act to establish a uniform system of bankruptcy throughout the United States," approved July first, one thousand eight hundred and ninety-eight, and acts amendatory thereof and supplementary thereto, as the same may be amended from time to time, hereinafter in this article referred to as the "municipal bankruptcy act," for the purpose of effecting a plan of readjustment of its debts or for the composition of its debts, which adjustment and composition are hereinafter interchangeably referred to as readjustment. Such petition or petitions shall not be so filed unless the approval of the municipal finance commission, which is hereby constituted a commission for the purposes of this article, be first had and obtained.

Amended by L.1938, c. 243, p. 551, s. 1.



Section 52:27-41 - Ordinance Or Resolution Of Governing Body To Authorize Filing Of Petition

52:27-41. Ordinance or resolution of governing body to authorize filing of petition
The filing of such petition shall be authorized only by ordinance of the governing body of the political subdivision adopted by the affirmative vote of not less than two-thirds of all the members elected to such governing body, except that in the case of a county or of a school district governed by the provisions of chapter 7 of the title Education (s. 18:7-1 et seq.), such filing shall be authorized by resolution of the governing body adopted by the affirmative vote of not less than two-thirds of all the members elected to such governing body. For the purposes of this article the board of education of a school district governed by the provisions of said chapter 7 shall be deemed to be the "governing body" of such school district.



Section 52:27-42 - Approval By Commission Of Readjustment Plan Necessary

52:27-42. Approval by commission of readjustment plan necessary
No plan of readjustment filed with or in the proceedings upon any such petition shall be approved by the court or put into temporary effect or finally confirmed without the approval of the commission. No political subdivision shall so file any such plan which shall not have been approved by the commission nor shall any political subdivision accept any such plan as thereafter changed or modified without express authority from the commission to do so.

Amended by L.1938, c. 243, p. 551, s. 2.



Section 52:27-43 - Commission Authorized To Approve Petition And Plan; Restrictions

52:27-43. Commission authorized to approve petition and plan; restrictions
The commission may in its discretion give its approval in the manner provided by this article to the filing of any petition for the purpose of effecting readjustment of its debt which any political subdivision proposes to file, and of any plan of readjustment filed with or in the proceedings upon any such petition; but no such plan of readjustment shall provide for the payment of fees, compensation, reimbursement or other allowances for attorneys, agents, committees, or other representatives of creditors of the political subdivision, except subject to the express approval in writing by the commission of every such payment.

Amended by L.1946, c. 31, p. 72, s. 1.



Section 52:27-44 - Powers Of Political Subdivision Upon Confirmation Of Readjustment Plan; Issuance Of Bonds Or Notes

52:27-44. Powers of political subdivision upon confirmation of readjustment plan; issuance of bonds or notes
Upon the confirmation of any plan of readjustment approved by the commission, the political subdivision assenting to such plan of readjustment may, by ordinance in the case of a municipality, by resolution in the case of a county, and by resolution of the board of education in the case of a school district governed by the provisions of chapter seven of the Title Education (s. 18:7-1 et seq.), authorize, issue, sell and deliver such bonds, notes or other obligations and enter into such agreements and do such other acts and things as may be required of it pursuant to said plan of readjustment. Such ordinance or resolution, as the case may be, shall not take effect until approved by the commission, and shall provide for the issuance of bonds in one or more series, bearing such date or dates, maturing at such time or times, bearing interest at such rate or rates of interest, not exceeding six per centum (6%) per annum, payable at such time or times, in such denominations, in such form, either coupon or registered, carrying such registration privileges, payable in such medium of payment at such place or places, subject to such terms of redemption, with or without premium, as the commission may approve. The foregoing powers shall be deemed to be in addition to and not in substitution for any powers which such political subdivision would, except for the foregoing grant thereof, have under any other provision of law.

Amended by L.1938, c. 243, p. 552, s. 3; L.1947, c. 54, p. 190, s. 4.



Section 52:27-45 - Request For Approval Of Petition, Plan, Etc.; Procedure

52:27-45. Request for approval of petition, plan, etc.; procedure
The approval of any petition, plan of readjustment or other papers to be filed in any United States court or court in bankruptcy, or of any ordinance or resolution shall be requested by filing in the office of the commission a certified copy of a resolution of the governing body of the political subdivision adopted by the affirmative vote of not less than two-thirds of all the members elected to such governing body, requesting such approval, together with a true and correct transcript duly certified of any proceedings relating to such petition, plan of readjustment, other papers, ordinance or resolution, and the authorization thereof, accompanied by, in the case of documents to be filed in the United States court or court in bankruptcy, the original and one certified copy of such documents, and in the case of an ordinance or resolution, two certified copies of such ordinance or resolution. The approval of the commission under this article of any petition, plan of readjustment or other papers filed or to be filed in a United States court or court in bankruptcy, shall be evidenced only by written indorsement thereof on the petition, plan of readjustment or other papers so filed and the approval of the commission under this article of any ordinance or resolution of the governing body of any political subdivision shall be evidenced only by written indorsement thereof on a certified copy of such ordinance or resolution.



Section 52:27-45.1 - Municipalities Effecting Plan For Readjustment Or Composition Of Debts; Powers; "Court" Defined

52:27-45.1. Municipalities effecting plan for readjustment or composition of debts; powers; "court" defined
Any municipality in which the Municipal Finance Commission, continued by chapter twenty-seven of Title 52 of the Revised Statutes, may be functioning and which may have heretofore filed or shall hereafter file a petition pursuant to section 52:27-40 of the Revised Statutes, with any United States Court or court in bankruptcy for the purpose of effecting a plan of readjustment of its debts or for the composition of its debts, may, pursuant to express provisions in such plan or in such plan as changed or modified, have and exercise the powers hereinafter provided and shall thereupon be charged with the duties hereinafter provided. The term "court" as used in this act shall mean the United States Court or court in bankruptcy in which is or may be pending the proceeding begun by such petition of the municipality, or, if no such proceeding is pending in said court or if said court shall not assume to act pursuant to this act, the Superior Court.

L.1939, c. 56, p. 82, s. 1. Amended by L.1953, c. 49, p. 876, s. 42.



Section 52:27-45.2 - Warrants For Funding Or Refunding Indebtedness; Ordinance Or Resolution; Special Fund For Payment Of Warrants; Form; Interest

52:27-45.2. Warrants for funding or refunding indebtedness; ordinance or resolution; special fund for payment of warrants; form; interest
Any such municipality may provide in any such plan or plans for the issuance of warrants for the purpose of funding or refunding all or any part of the principal of and interest on the indebtedness of such municipality including the principal of and interest on the indebtedness of such municipality to any school district coterminous with said municipality. Such warrants may be authorized by and issued, sold or exchanged pursuant to ordinance or resolution, which ordinance or resolution shall provide for the creation of a special fund or funds for the payment thereof in the manner hereinafter provided, and such warrants shall be payable solely from said fund or funds. Such warrants shall be in such form and tenor and executed in such manner and shall be dated at such time or times and shall bear interest at such rate or rates not exceeding six per centum (6%) per annum, as the council or other governing body of such municipality shall determine. Such warrants may contain a reservation of an option of redemption at such time or times upon such terms and conditions and with such premiums as the council or other governing body of such municipality may elect. Said warrants shall state upon their face that they are payable solely from such special fund, naming the same, and shall be issued in registered form only. Payment of interest on said warrants shall be by check or bank draft and suitable provisions for the registration of said warrants and the transfers of same and provisions regarding the payment of interest shall be endorsed thereon. The ordinance or resolution authorizing the issuance of any such warrants shall specify the source of revenue for the special fund therein created for the payment thereof, which shall consist of all or a specified part of the proceeds of the sale and other liquidation of real estate or rights or interests therein, acquired by the municipality by virtue of the levy, collection and enforcement of taxes and special assessments theretofore levied or confirmed and the certificates of tax sale or tax and assessment title liens standing in the name of the municipality, theretofore acquired and subsequent taxes and assessments accruing thereto (sometimes hereinafter referred to collectively as "assets" ). Such ordinance or resolution shall pledge the assets to such special fund.

L.1939, c. 56, p. 83, s. 2.



Section 52:27-45.3 - Board For Liquidation Of Assets; Members, Appointment, Compensation And Expenses; Nature And Government Of Board

52:27-45.3. Board for liquidation of assets; members, appointment, compensation and expenses; nature and government of board
The ordinance or resolution authorizing the issuance of any such warrants shall provide for the creation of a board for the liquidation of such assets to be known as the "Board of Liquidation for the of " (hereinafter referred to as the "board" ), and shall set forth the number of members of the board, and the members thereof shall be appointed pursuant to such ordinance or resolution upon nominations to be made in such manner as the ordinance or resolution establishing said board may provide, subject to the approval of the court to which said plan or plans has been or will be submitted for approval. The ordinance or resolution establishing said board shall fix the terms of office of the members thereof, and shall provide for the appointment of the successors to such members in the same manner. The members of said board need not be residents of the State of New Jersey. The compensation and expenses of the members of such board and the expenses of its operation shall be paid in such amounts as may from time to time be fixed and approved by the court, and such expenses and compensation shall be payable solely from the special fund created and established by said ordinance or resolution authorizing the issuance of warrants thereunder. The ordinance or resolution establishing said board may provide that for all the purposes of the local budget law (R.S. 40:2-1 et seq.) said board shall constitute and be governed as a publicly owned or operated utility or enterprise, or may provide that compensation and expenses of the members of the board and the expenses of its operations and all its other disbursements may be paid from the special fund created and established by said ordinance or resolution without further budget or other appropriation or tax levy therefor.

L.1939, c. 56, p. 84, s. 3. Amended by L.1953, c. 49, p. 876, s. 43.



Section 52:27-45.4 - Duties Of Board In Liquidation Of Assets Pledged To Special Fund; Proceeds Of Liquidation; Cancellation Of Outstanding And Unpaid Warrants After Properties And Assets Liquidated

52:27-45.4. Duties of board in liquidation of assets pledged to special fund; proceeds of liquidation; cancellation of outstanding and unpaid warrants after properties and assets liquidated
It shall be the duty of any board created and established pursuant to this act and any such ordinance or resolution, to effect, manage and control the liquidation of the assets pledged to the special fund or funds pursuant to such ordinance or resolution in a speedy, efficient and economical manner. Any such board is hereby authorized to compromise, adjust or otherwise settle any certificates of tax sale, or tax and assessment title liens, or other receivables included in such assets, and may, in its discretion for and in the name of such municipality, foreclose certificates of tax sale or tax and assessment title liens in the manner provided by law for the foreclosure of such liens by the municipality and shall liquidate such properties and assets pledged to said fund or funds by sale, exchange, lease or other disposition thereof, but this act, or any action taken pursuant thereto, shall not be deemed to relieve the municipality from liability on any contract with respect to such foreclosures existing at the time of adoption of such ordinance or resolution. The proceeds of such liquidation shall be paid into such special fund or funds and shall be withdrawn therefrom solely for the purpose of paying the compensation and expenses of the board and paying or otherwise discharging in accordance with such ordinance or resolution the principal of and interest on the warrants payable therefrom until all such warrants and the interest thereon have been paid, redeemed or otherwise satisfied. Any balance remaining in said fund or funds after the expenditures for the purposes above specified may be expended as is provided in the ordinance or resolution authorizing the issuance of any such warrants. If any warrants remain outstanding and unpaid after all of the properties and assets pledged to said fund or funds have been liquidated in the manner hereinabove provided, such warrants shall be void and of no force or effect, and shall be surrendered to the municipality upon demand, for cancellation.

L.1939, c. 56, p. 85, s. 4.



Section 52:27-45.5 - Periodic Accountings By Board As Trustee; Cooperation Of Council Or Other Governing Body; Suspension Of Performance Of Acts

52:27-45.5. Periodic accountings by board as trustee; cooperation of council or other governing body; suspension of performance of acts
The ordinance or resolution authorizing warrants hereunder and establishing any such board shall provide for periodic accountings as trustee in the court. The council or other governing body of any municipality in which any such board has been established and created, and the corporate authorities thereof, shall do and perform all acts, deeds and things as may be required by said board in order for said board to compromise, adjust or otherwise settle any certificates of tax sale or tax and assessment title liens or other receivables pledged to any special fund or funds created hereunder, and in order to foreclose any such certificates of tax sale and tax or assessment title liens pledged to said fund or funds or in order to effectuate the sale, exchange, lease or other disposition of any of the real estate or rights or interest therein under the control and disposition of said board and pledged to said fund or funds; Provided, however, that if the governing body of such municipality shall adopt a resolution questioning the necessity or advisability of any such act, deed or thing, and a certified copy of such resolution shall have been brought before and filed with the court, the performance of such act, deed or thing shall be suspended unless and until the court shall have entered an order or judgment determining the necessity or advisability for the performance thereof in order for said board to perform its duties under section four of this act. Upon the filing of such order or judgment, the resolution of the council or other governing body shall be of no further force and effect and the said governing body and corporate authorities of said municipality shall proceed to do and perform such act, deed or thing. Any such determination by said court shall be final and binding, and the board and the governing body and the corporate authorities of such municipality shall not appeal therefrom.

L.1939, c. 56, p. 86, s. 5. Amended by L.1953, c. 49, p. 877, s. 44.



Section 52:27-45.6 - Covenants In Ordinance Or Resolution Protecting Security And Rights Of Warrant Holders

52:27-45.6. Covenants in ordinance or resolution protecting security and rights of warrant holders
Any ordinance or resolution authorizing the issuance of warrants hereunder may contain covenants of any such municipality to protect and safeguard the security and rights of the holders of any such warrants, and without limiting the generality of the foregoing, such ordinance or resolution may contain covenants as to

(1) the manner in which warrants issued thereunder may be issued or be exchanged for outstanding claims or evidences of indebtedness funded or refunded thereby and the terms and conditions upon which such warrants may become a charge upon the special fund or funds created by any such ordinance or resolution;

(2) the collection, depositing, custody and disbursement of moneys or other assets coming into any special fund or funds created hereunder for the payment of warrants, including a specification of the depositaries to be designated to hold such deposits and granting to such depositaries or other banks or trust companies authority to act as fiscal agent of any such municipality for the custody of the moneys or other assets held in any special fund or funds created hereunder, and to represent holders of such warrants in the event of a default on same or in the event of a default in the performance of any duty or obligation of any such board, municipality or the corporate authorities thereof in connection therewith, with such powers and duties for the enforcement of such warrants as such ordinance or resolution may provide;

(3) the deposit of collateral security or indemnity bonds to secure the proceeds of the liquidation of all moneys and assets under the control of the board, and limitations on the amount, if any, of additional warrants or other claims or obligations of whatsoever kind or nature which may be issued and payable from the special fund or funds established in the ordinance or resolution authorizing issuance of warrants hereunder;

(4) limitations upon the creation of additional liens or encumbrances on the real estate or other assets to be liquidated by said board, the terms and conditions upon which the real estate and other assets under the control of the board for liquidation may be sold, exchanged, leased or otherwise disposed of, and the use or other disposition of all funds received in the process of liquidation;

(5) the validity and enforceability of the certificates of tax sale, or tax and assessment title liens, and the title of the municipality to real estate or rights or interests therein standing in the name of the municipality which shall have been pledged to any special fund or funds created hereunder, and the obligation of any such municipality to replace in said fund or funds additional assets of at least equal book value in lieu of any such assets which have been declared by any court of competent jurisdiction to be illegal or unenforceable;

(6) such other covenants as may be deemed necessary or desirable to insure the speedy, efficient and economical liquidation of the assets pledged to such special fund or funds and the application of the proceeds thereof to the payment of the principal of and interest on the warrants issued pursuant to such ordinance or resolution within a reasonable time and at reasonable expense.

The provisions of this act and of any such ordinance or resolution shall constitute a contract with the holders of such warrants and the provisions thereof shall be enforceable by a proceeding in lieu of a prerogative writ or any other appropriate action or proceeding in any court of competent jurisdiction by the commission or by any owner or holder of such warrants on behalf of himself individually or all other owners or holders of said warrants.

L.1939, c. 56, p. 87, s. 6. Amended by L.1953, c. 49, p. 878, s. 45.



Section 52:27-45.7 - General Powers And Duties Of Board; By-laws And Rules; Employees; Real Estate Brokers; Liquidation Of Assets

52:27-45.7. General powers and duties of board; by-laws and rules; employees; real estate brokers; liquidation of assets
Any board created and established pursuant to this act shall have power to:

(a) adopt its own by-laws and rules of procedure; appoint and remove at pleasure such assistants or assistance, agents and employees, practical, technical or otherwise, at such terms and at such expense as the judge may authorize or approve;

(b) employ real estate brokers to assist in the disposing of the assets to be liquidated by the board and to pay commissions for the services of such brokers;

(c) generally to control and manage the liquidation of the assets pledged to such special fund or funds in accordance with the provisions of this act and any covenants contained in any ordinance or resolution enacted or adopted pursuant hereto in connection with the issuance of warrants pursuant to this act;

(d) perform such other duties not inconsistent with the provisions of this act as may be prescribed by the ordinance or resolution establishing such board.

L.1939, c. 56, p. 89, s. 7.



Section 52:27-45.8 - Discharge Of Board; Extension Of Existence; Surplus In Special Fund

52:27-45.8. Discharge of board; extension of existence; surplus in special fund
Upon the payment of all warrants issued under any ordinance or resolution adopted or enacted pursuant to the provisions of this act, together with all expenses and claims whatsoever incurred or contracted by any such board, or upon the liquidation of all of the assets pledged to any special fund or funds created by any such ordinance or resolution adopted or enacted pursuant hereto, any such board established pursuant to this act shall cease to exist upon being discharged by the court; provided, however, that any ordinance or resolution establishing such a board may extend the existence of any such board in such manner and upon such terms and conditions as any such ordinance or resolution shall provide. Any such ordinance or resolution may also provide for the collection, deposit and disbursement of the proceeds of the liquidation of assets pledged to any special fund or funds created hereunder after the payment of warrants issued pursuant thereto in such manner and upon such terms and conditions and for such purposes as any such ordinance or resolution shall provide.

L.1939, c. 56, p. 90, s. 8. Amended by L.1953, c. 49, p. 880, s. 46.



Section 52:27-45.9 - Invalidity Or Illegality Of Ordinance Or Resolution; Board Prevented From Performance Of Duties

52:27-45.9. Invalidity or illegality of ordinance or resolution; board prevented from performance of duties
Should any ordinance or resolution establishing or creating any board hereunder be declared to be invalid or illegal by any court of competent jurisdiction, or should said board be prevented for any reason from performing the powers and duties herein prescribed for the collection, enforcement and liquidation of the assets and properties pledged to any such special fund or funds, all warrants payable from said fund or funds shall nevertheless remain and be a lien against the assets and properties so pledged, and shall be and remain payable from the proceeds of such assets when and as collected by such municipality, and such municipality and the corporate authorities thereof are hereby directed in such case to proceed with the liquidation of such assets as in this act and as in the ordinance or resolution authorizing the issuance of said warrants provided, and all powers, duties and liabilities imposed on the board shall be assumed and performed by the governing body of such municipality.

L.1939, c. 56, p. 90, s. 9.



Section 52:27-45.10 - Issuance Of New Warrants Of Different Denominations At Request Of Registered Holders

52:27-45.10. Issuance of new warrants of different denominations at request of registered holders
Any municipality which has issued or may hereafter issue warrants, under the authority of an act entitled "An act in relation to the powers and duties of municipalities in which the Municipal Finance Commission may be functioning and supplementing chapter twenty-seven of Title 52 of the Revised Statutes," approved May sixteenth, one thousand nine hundred and thirty-nine, is hereby empowered and shall, upon the request of a registered holder of any such warrant, issue a new warrant or warrants, of like form and tenor as the warrant originally issued but of such different denomination or denominations as requested by the registered holder.

L.1941, c. 62, p. 147, s. 1.



Section 52:27-45.11 - Execution And Delivery Of New Warrants

52:27-45.11. Execution and delivery of new warrants
A registered holder of any warrant issued by any municipality in accordance with said act desiring a warrant or warrants of different denomination or denominations shall request in writing the issuance of such new warrant or warrants, stating the denomination or denominations desired, and file such request with the chief financial officer of the municipality. When any such request is so filed, said financial officer of the municipality shall cause a warrant or warrants of like tenor and effect as those originally issued to be prepared, of the denomination or denominations requested by the registered holder of the warrant or warrants originally issued, but not exceeding in aggregate the amount of the warrants originally issued and referred to in said request. Said new warrant or warrants shall be executed in the same manner as the warrants originally issued, by the persons holding the offices of the officers who originally executed the outstanding warrants. When a new warrant or warrants have been prepared and executed, the same shall be delivered by said financial officer of the municipality to the registered holder of the warrant or warrants originally issued upon surrender of such warrants originally issued, which shall thereupon be cancelled. The municipality shall be permitted to make a reasonable charge for such services as rendered.

L.1941, c. 62, p. 148, s. 2.



Section 52:27-46 - School Districts To Which Applicable; Resolution By Commission

52:27-46. School districts to which applicable; resolution by commission
Whenever, pursuant to this chapter, the commission shall function in a municipality having a school district coterminous therewith which is governed by the provisions of chapter 7 of the title Education (s. 18:7-1 et seq.), the commission may from time to time prepare and certify to the board of education of such school district, in the manner and mode of procedure provided in this chapter, resolutions providing for the funding or refunding of notes or bonds or other indebtedness of such school district, and the interest thereon, which the commission shall have found after public hearing to be outstanding and unpaid and to be due or to become due. The commission may include in the amount of indebtedness to be funded or refunded the expense of issuing and selling notes or bonds hereunder, including the estimated cost of printing, advertising, attorney's fees, execution, certification, exchange and delivery.



Section 52:27-47 - Public Hearing On Resolution

52:27-47. Public hearing on resolution
Any proposed resolution providing for the issuance of notes or bonds, if such notes or bonds are payable more than one year from the date of issue, shall be certified as aforesaid only after a public hearing by the commission; but no resolution or amendment thereto determining or altering the form of notes or bonds or providing for their sale, execution or delivery shall require any public hearing before such certification.



Section 52:27-48 - Adoption Of Resolution By Board Of Education

52:27-48. Adoption of resolution by board of education
Such resolutions shall, on direction of the commission, be adopted by the board of education of such school district, by the vote of a majority of the members thereof, in the form certified by the commission.



Section 52:27-49 - No Referendum; Other Laws Inapplicable

52:27-49. No referendum; other laws inapplicable
Such resolutions and any notes or bonds authorized to be issued thereunder shall not be subject to a referendum of the legal voters of the school district or to the limitations or other provisions of any other law.



Section 52:27-50 - Form Of Notes Or Bonds; Terms, Provisions And Conditions

52:27-50. Form of notes or bonds; terms, provisions and conditions
Subject only to the limitations of this article, such resolution or resolutions supplemental thereto shall determine the terms and the form of notes or bonds to be issued thereunder. Such notes or bonds may be subject to such terms of redemption, with or without premium, and contain such provisions, conditions and limitations with respect to the acceleration of the obligation to pay the principal thereof upon such default in the payment of the interest on or principal of any bonds or notes, or in respect to the provisions concerning debt service and sinking fund payments, as the resolution authorizing their issuance may provide. Any notes or bonds issued under this article in exchange for any instrument issued under any other law may be authorized by such resolution or resolutions to contain a provision that, in case of default in payment of the principal of or interest on any such note or bond, the holder thereof shall not only have all his rights and remedies thereunder, but in addition shall be reinvested with such of the rights or remedies which he would have had were he then the owner and in possession of the instrument in exchange for which such note or bond shall have been issued as may be specified in such resolution. Such notes or bonds may contain such reference to any special covenants or provisions contained in the resolution authorizing their issuance and such other terms, provisions or conditions not inconsistent herewith as may be deemed by the commission to give such notes or bonds a higher degree of marketability as the resolution or resolutions determining the form of the notes or bonds may provide. All notes or bonds issued under this article containing any one or more of such references, terms, provisions, or conditions shall be deemed negotiable instruments, the provisions or limitations of any other law to the contrary notwithstanding; but nothing in this section shall be construed to impair the negotiability of any other instruments negotiable under other laws of this state.



Section 52:27-51 - Collateral Agreements; Provisions In Resolutions As To Taxation, Sinking Fund, Pledges And Limitations; Enforcement

52:27-51. Collateral agreements; provisions in resolutions as to taxation, sinking fund, pledges and limitations; enforcement
To the end that the principal of and interest on the notes or bonds issued hereunder may be further secured and thereby a more favorable sale or exchange effected, any resolution authorizing the issuance of notes or bonds hereunder may contain provisions which shall be a part of the contract with the holders of such notes or bonds as to (a) the amount to be raised by taxation in the school district in each year for debt service and for reserve or sinking funds, which amount may be expressed in dollars, percentage of total assessed valuations or both, or otherwise; (b) the setting aside of reserve or sinking funds, and the amount, source, securing, regulation, investment, application and disposition thereof; (c) the pledging, depositing or trusteeing of moneys to be applied to the payment of the principal of and interest on the notes or bonds, and the securing of such deposits; (d) the pledging of taxes and other revenues or moneys of the school district directly to the payment of the principal of and interest on the notes or bonds, or to reserve or sinking funds; (e) limitations effective for not exceeding ten years from the effective date of such resolution or resolutions on the amount or nature of borrowing or incurring of indebtedness by the school district; (f) appointment of a fiscal agent by the school district and the powers and duties thereof; (g) the levying of a special tax, in such amount as said resolution may provide, for the payment of the principal of and interest on the notes or bonds, which special tax shall be levied upon all the real and personal property in the school district subject to taxation in addition to the taxes levied for all other purposes, and shall be assessed, levied and collected in the same manner and at the same time as other taxes upon real and personal property are now or shall hereafter be assessed, levied and collected, and, when collected, shall be deemed trust funds and shall be applied and paid over by the collector or other officer having the custody of the collected taxes solely to the agreed payment of the principal of and interest on the notes or bonds, or if such agreed payment shall have been made, then in such manner and for such purposes as said resolution may provide; (h) the terms and conditions upon which such resolution or resolutions or any contract entered into thereby may be amended, rescinded or repealed; (i) any other or further course of conduct on the part of the school district which may tend to improve its credit standing. Any school district adopting a resolution containing any provision authorized hereunder shall have and possess all of the powers necessary and appropriate for the performance thereof. The provisions of any such resolution shall be enforceable by a proceeding in lieu of prerogative writ or other appropriate action or proceeding instituted by the commission or by the holder of any note or bond on his own behalf, or on behalf of all the holders of such notes or bonds, in either case in any court of competent jurisdiction whether or not there shall have been any default in the payment of the principal of or interest on any such notes or bonds.

Amended by L.1939, c. 47, p. 69, s. 2; L.1953, c. 49, p. 881, s. 47.



Section 52:27-51.1 - Sinking Fund Commission; Payments Of Reserve Or Sinking Fund To

52:27-51.1. Sinking fund commission; payments of reserve or sinking fund to
Any resolution authorizing the issuance of notes or bonds hereunder may provide that any sums required pursuant to such resolution to be set aside by the school district for reserve or sinking funds shall be paid to the sinking fund commission of such school district, and all moneys so paid to such commission shall be held and applied by it only as in such resolution provided and shall not be commingled with any other moneys held by such commission. The provisions of chapter 3 of the title Municipalities and Counties (s. 40:3-1 et seq.), in so far as they relate to the creation, setting aside or maintenance of sinking funds and the investment, application and disposition thereof, shall have no application with respect to notes or bonds issued under this article or any reserve or sinking funds provided therefor.



Section 52:27-51.2 - Release Of Sinking Funds

52:27-51.2. Release of sinking funds
Any resolution authorizing the issuance of notes or bonds hereunder may provide that the notes, bonds or other obligations of the school district then held by the sinking fund commission thereof shall be canceled and that other property or funds in the custody of such commission shall be applied to the payment of other indebtedness of the school district as in such resolution provided, and such commission shall cancel such notes, bonds or other obligations and apply such property or funds accordingly; provided, that nothing herein contained shall be deemed to permit, without the consent of such holder, the impairment of any rights of the holder of any note, bond or other obligation of the school district for the security or payment of which any such notes, bonds, obligations, property or funds shall be held.



Section 52:27-52 - Sale Or Exchange Of Notes Or Bonds

52:27-52. Sale or exchange of notes or bonds
Subject only to the limitations of this article, such resolution or resolutions supplemental thereto shall provide for the sale or exchange and the execution and delivery by such officers of the school district as shall be therein designated of the notes or bonds to be issued thereunder, and it shall be mandatory upon such officers to sell or exchange and execute and deliver such notes or bonds as so determined and provided.



Section 52:27-53 - Conditions Of Sale Or Exchange

52:27-53. Conditions of sale or exchange
All such notes or bonds shall be sold at not less than par at public sale after notice setting forth the terms and conditions of sale, published in such newspaper circulating in the school district, and in such financial newspaper, as shall be designated by any such resolution, except in the following cases:

a. If no bids are received at such public sale, or if all bids are rejected, any notes or bonds or part thereof may with the written assent of the commission be sold without further notice at private sale at any time within six months.

b. With the approval in writing of the commission, any notes or bonds or part thereof may be exchanged for any notes or bonds, including interest thereon, of the school district issued under this or any other law. The rate of interest borne by any such notes or bonds may be higher or lower than the rate of interest borne by the notes or bonds surrendered.

c. With the approval in writing of the commission, any notes or bonds may be issued directly to any creditor of the school district in absolute and unconditional payment of the indebtedness and interest thereon of such school district to such creditor, provided that notes or bonds shall not be so issued unless and until the amount due such creditor has been determined by the board of education and by the commission, nor unless and until the school district receives from such creditor a release running to the school district and if such creditor is a party plaintiff in any suit, action or proceeding pending against the school district relative to such indebtedness, a stipulation of dismissal of such suit, action or proceeding. Such release and such stipulation shall be approved as to form by counsel to the school district and by counsel to the commission.

d. Any notes or bonds, or any part thereof, may be sold without any previous public offering to, and be purchased by, any sinking fund commission or the insurance or pension fund commissioners of the school district offering the bonds, or be sold to any board, commission or officers of the state, authorized by law to purchase such notes or bonds.

e. Any notes or bonds payable not more than seven years from their date may be sold at private sale with the written assent of the commission.



Section 52:27-54 - Effect Of Resolutions; Publication; Validity; Presumptions

52:27-54. Effect of resolutions; publication; validity; presumptions
Excepting resolutions determining or altering the form of notes or bonds or providing for their sale, execution and delivery, and resolutions amendatory thereof or supplemental thereto, such resolutions adopted by the board of education shall be published in a newspaper circulating in the school district and shall take effect immediately upon such publication. Resolutions not required to be published shall take effect immediately upon adoption by the board of education. Thirty days after taking effect all resolutions shall be conclusively presumed to have been duly and regularly adopted by the board of education, and to comply with the provisions of this and of every law; and the validity of any such resolution shall not thereafter be questioned by either a party plaintiff or a party defendant, except in a suit, action or proceeding, commenced prior to the expiration of such thirty days; and unless a suit, action or proceeding questioning the validity of notes or bonds purporting to be issued by virtue of any such resolution be commenced prior to the expiration of such thirty-day period, any such notes or bonds reciting that they are issued pursuant to this article shall, after their issuance and delivery, if no suit relating thereto is then pending, be conclusively presumed to be fully authorized by all the laws of this state and to have been issued, sold, executed and delivered by the school district in conformity therewith and shall not be questioned by the school district or any taxpayer or legal voter thereof in any court, anything herein or in any other statutes to the contrary notwithstanding.



Section 52:27-55 - Tax To Pay Notes And Bonds; Reserve Or Sinking Fund

52:27-55. Tax to pay notes and bonds; reserve or sinking fund
Any school district which shall have issued any notes or bonds pursuant to this article shall have the power to raise by a district tax any sum or sums for the purpose of providing for the payment of the interest thereon and the principal thereof and for the setting aside of necessary reserve or sinking funds therefor. The full faith and credit of such school district shall be deemed to have been pledged for the punctual payment of interest on and principal of all notes and bonds issued pursuant to this article.



Section 52:27-56 - Additional Indebtedness And Expenditures; Assent Of Commission Necessary

52:27-56. Additional indebtedness and expenditures; assent of commission necessary
In order to conserve the financial resources of the school district, neither the legal voters nor the board of education thereof, without the assent in writing of the commission, shall issue or authorize the issuance of notes or bonds of any kind or character, or create any obligation or indebtedness of the school district, except pursuant to section 18:7-60 of the title Education. Nor shall any action taken by the legal voters of the school district be effective in so far as it purports to raise by tax in any year any sum or sums for any purpose or purposes, except to provide for the payment of the interest on or principal of any debt or obligation of such school district or for the setting aside of necessary reserve or sinking funds therefor, in excess of the sum or sums voted to be raised by tax for like purposes in the preceding year without like assent of the commission.



Section 52:27-57 - Default In Payment Of Interest, Salaries, Etc.; Limitation On Expenditures

52:27-57. Default in payment of interest, salaries, etc.; limitation on expenditures
Whenever such school district, or the municipality with which such school district is coterminous, has been or shall be in default for twelve months in the payment of interest on any of its bonds or notes or other written evidence of indebtedness (except where the same is under litigation as to its validity, or where the validity thereof has been denied by formal notice given by the school district or municipality, and no suit, action or proceeding to enforce the same has been commenced by the holder); or whenever any such school district or municipality has been or shall be in default for six months in the payment of any part of its regular pay roll, or, in the case of the municipality, in the payment of any sums due from the annual tax levy to the state, county or school district, then in any event no action taken by the legal voters of the school district shall be effective in so far as it purports to raise by tax in any year any sum or sums for any purpose or purposes, except to provide for the payment of the interest on or principal of any debt or obligation of such school district or for the setting aside of necessary reserve or sinking funds therefor, in excess of such limits as may be fixed by the commission.



Section 52:27-58 - Auditors And Assistants; Expenses Limited

52:27-58. Auditors and assistants; expenses limited
For the purpose of enabling the commission to carry out this article, the commission shall have power to employ an auditor and such other assistants, legal, clerical or otherwise, and to fix their duties, terms of service and compensation and to incur such other expenses as it may deem necessary, but no expenses (other than expenses directly attributable to the school district such as the costs of issuing the obligations of the school district and the costs of audit) shall be incurred exceeding ten thousand dollar ($10,000.00) for any one school district in any fiscal year of such school district without the consent of a judge of the Superior Court.

Amended by L.1953, c. 49, p. 882, s. 48.



Section 52:27-59 - Powers And Duties Of Auditor; Office

52:27-59. Powers and duties of auditor; office
Whenever the commission shall certify to the board of education that it intends to exercise the powers conferred by this section, thereafter no claims shall be passed for payment by the board of education or other officers of the school district until the auditor of the commission shall have certified that the same have been examined by him and found to be within the amount voted to be raised by tax therefor, and that there is or will be available in an appropriate account sufficient ready funds for its payment. Furthermore, thereafter all warrants, checks or other instruments for the withdrawal or transfer of funds of the school district shall be submitted to such auditor for his counter-signature and no banking institution in which funds of the school district have theretofore been or shall thereafter be deposited shall honor warrants or checks drawn thereon unless the counter-signature of such auditor shall appear on the face of such instruments. The board of education shall provide an adequate office for such auditor, who shall have access to all books of account, records, papers and memoranda of such school district.



Section 52:27-60 - Expenses To Be Paid By School District

52:27-60. Expenses to be paid by school district
The commission shall from time to time certify to the board of education the amount of its expenses, which amount shall be a legal charge upon the school district payable to the commission, and may be raised by the issuance of notes by the board of education, but the amounts so certified, if remaining unpaid, and the amounts of any notes so issued shall be included by the board of education, without any authorization by the legal voters of the school district, in the next succeeding amount certified to the county board of taxation as the amount to be raised by taxation for the purposes of the school district.



Section 52:27-61 - Failure Of School Authorities To Act; Commission To Act Directly

52:27-61. Failure of school authorities to act; commission to act directly
Whenever any direction of the commission authorized under this article has not been fully performed or carried out by the board of education or other officials of the school district affected, the commission shall have power to perform directly, or cause to be performed by its agents, in the name of the school district, any act so directed by the commission under the provisions of this article, including the power to execute, sell, issue and deliver any notes or bonds directed by the commission to be issued by the school district for the funding or refunding of its indebtedness in the manner and mode of procedure provided by this chapter for the issuance of notes or bonds by a municipality.

Amended by L.1947, c. 119, p. 585, s. 4; L.1948, c. 156, p. 892, s. 2.



Section 52:27-62 - Remedies; Enforcement Of Judgments, Etc.; Bringing Of Actions Or Proceedings Stayed; Exceptions

52:27-62. Remedies; enforcement of judgments, etc.; bringing of actions or proceedings stayed; exceptions
Whenever the commission shall function in a municipality having a school district coterminous therewith which is governed by the provisions of chapter seven of the Title Education (s. 18:7-1 et seq.):

a. No judgment, levy or execution against such school district or the property thereof for the recovery of the amount due on any bonds, notes or other obligations of the school district, in the payment of which such school district has defaulted shall be enforced until otherwise specially directed by the Superior Court in an appropriate action or proceeding for such purpose, after notice to the commission; and the enforcement of any such judgment, levy or execution shall be and it hereby is stayed until otherwise specially directed as aforesaid;

b. No action or proceeding of any kind either direct or ancillary, by way of a proceeding in lieu of prerogative writ or otherwise, shall be brought against such school district, municipality, or any public officers for the assessment, levy or collection of taxes for such school district and any and all actions or proceedings therefor shall be and they hereby are stayed; except that first, the Superior Court, after notice to the commission may authorize one or more creditors of such school district to bring and maintain an action or proceeding therefor in the Superior Court, which shall be brought for the benefit of themselves and all other creditors of such school district and in which all other creditors of such school district shall have the right to intervene and assert their claim and in which all other creditors of such school district may, and such commission shall, be made parties in such manner and upon such notice as the court shall prescribe; and except that, second, the commission may bring and maintain an action or actions or a proceeding in lieu of prerogative writ or any other appropriate proceeding or proceedings for the assessment, levy or collection of taxes for such school district for the payment of principal or interest of the indebtedness of the school district found to be outstanding as provided in section 52:27-46 of this Title; without limiting its power otherwise to direct by a proceeding in lieu of prerogative writ the assessment, levy or collection of taxes, the Superior Court in the action or proceeding aforesaid may, to the extent which it shall deem just and equitable, afford to the holders collectively of any due and unpaid claims against a school district any remedy which might be afforded under any other law to any individual creditor in any such proceeding in lieu of prerogative writ for the assessment, levy or collection of taxes, to the same extent as if there had been an entry of judgment in their favor, issuance of execution and return thereof unsatisfied, service thereof upon public officials and performance of any and all other conditions precedent to the affording of such relief by a proceeding in lieu of prerogative writ under such other law; provided, that the court be first satisfied from proof submitted by affidavit or otherwise that the claims for the enforcement of which such remedy is sought are claims upon which a judgment could be obtained;

c. No action or proceeding shall be brought or prosecuted, the purpose of which is to affect the disposition of property or funds owned or controlled by the school district, except as herein provided; if any such school district has in its possession or under its control, or there is in the possession or under the control of the commission, any property or funds of such school district which are or may be available for the payment of interest or principal upon any of the debts of such school district (over and above the payment of the current operating expenses of the school district and the maintenance of a reasonable working capital), then such school district in its discretion may bring an action, or if directed by the commission shall do so, in the Superior Court to determine the application and distribution of such property or funds to and among the creditors of the school district, and in any such case the court in its discretion may permit an action for relief of the same character to be made by any creditor of the school district; in any such action, the court may proceed therein in a summary manner or otherwise, and all creditors of the school district shall be made parties thereto, and any creditor may appear therein and assert his rights to receive all or any part of such property or funds; in case any such action shall be instituted, the court may direct the municipality to make no payments from any of such moneys so available until the determination of the action or until permitted by the court; unless and until such a direction shall be made, payments may be made by such municipality on account of principal and interest as the municipality may determine and as may be approved by the municipal finance commission;

d. Upon the application of any creditor made upon notice to the school district and the commission, the Superior Court may vacate, modify or restrict any statutory stay contained in this article.

Amended by L.1953, c. 49, p. 883, s. 49.



Section 52:27-63 - Plan Of Adjustment Or Composition Of Claims Of Creditors; Procedure; Effect

52:27-63. Plan of adjustment or composition of claims of creditors; procedure; effect
a. Whenever the commission shall function in any municipality having a school district coterminous therewith which is governed by the provisions of chapter seven of the Title Education (s. 18:7-1 et seq.), then, the Superior Court may take jurisdiction of an action brought by any creditors of such school district where the action is instituted by the plaintiff or plaintiffs on behalf of themselves and all other creditors of the school district for the approval of a plan of adjustment or composition of the claims of all creditors or of a class or classes of them similarly situated. The court may proceed in the action in a summary manner or otherwise, and the school district, the commission and all creditors of the school district shall be made parties to the action. Any creditor of the school district may appear and assert his rights.

b. In any such action, after hearing on the plan proposed or on the plan as modified by order and if such plan as proposed or modified is approved in writing by creditors representing eighty-five per centum (85%) in amount of the indebtedness affected thereby and by the school district and the commission, the Superior Court may authorize and approve such adjustment or composition if the court determines (1) that the school district is unable to pay in full according to their terms the claims proposed to be adjusted or composed, and perform its public functions and preserve the value of property subject to taxation, (2) that the adjustment or composition is substantially measured by the capacity of the school district to pay, (3) that it is in the interest of all the creditors affected thereby, and (4) that it is not detrimental to other creditors of the school district or of the municipality.

c. The plan of adjustment or composition so authorized and approved shall forthwith and without any further action of any kind be binding upon all the creditors included in such plan, whether or not they appear in such action, and in so far as said plan provides for the substitution of any new bonds, notes, or other obligations of the school district in place of any outstanding bonds, notes or other obligations or claims then outstanding, such substitution shall be effectual from and after such date as may be fixed by the court.

d. After the institution of any action provided for by this section and pending the determination thereof, the Superior Court may continue the stay provided by section 52:27-62 of this Title. In the event that a plan shall be authorized and approved pursuant to this article, the court shall retain jurisdiction of such action and thereafter no creditor whose claim is included in such adjustment or composition shall be authorized to bring any action or proceeding of any kind or character for the enforcement of his claim except with the permission of the court and then only to recover and enforce the rights given to him by such adjustment or composition.

e. Notwithstanding any provisions of this article, the commission shall not approve any adjustment or composition, or plan presented pursuant to this section, which provides for the reduction in the principal amount of any outstanding notes or bonds of the school district.

Amended by L.1953, c. 49, p. 885, s. 50.



Section 52:27-64 - "Certified" Resolutions Defined; Form Of Certificate; Signing

52:27-64. "Certified" resolutions defined; form of certificate; signing
The word "certified" as used in this chapter shall, as to resolutions prepared by the commission and certified to the governing body of a municipality, be construed to mean transmission by first-class mail of a copy of a resolution of the commission, accompanied by a certificate substantially in the following form:

"The annexed resolution is hereby certified by the municipal finance commission to the (insert name of governing body of municipality) pursuant to chapter 27 of the title State Government, Departments and Officers, of the Revised Statutes (s. 52:27-1 et seq.)." Such certificate shall be signed in the name of the commission by at least a majority of its members under its common seal, and attested by its secretary.



Section 52:27-65 - Remedial Law To Meet Public Emergency; Liberal Construction

52:27-65. Remedial law to meet public emergency; liberal construction
It is declared that this chapter is intended by the legislature to meet the public emergency arising from a default in the payment of municipal and school district obligations and the resulting impairment of public credit, requiring intervention by the state to provide for the payment of existing obligations in such a way as to cause the least embarrassment to property owners as taxpayers, and that this chapter is remedial in nature and the powers hereby granted shall be liberally construed.



Section 52:27-66 - Powers And Duties Severable

52:27-66. Powers and duties severable
The powers granted and duties imposed by this chapter shall be construed to be independent and severable, and a judicial determination that one or more of such powers or duties are not constitutionally conferred or imposed shall not invalidate or affect the remainder thereof.



Section 52:27A-19.1 - Powers And Duties Of Funding Commission Vested In Local Government Board

52:27A-19.1. Powers and duties of Funding Commission vested in Local Government Board
All the powers and duties heretofore exercised and performed by the Funding Commission, constituted by Article VI-A of chapter seventy-seven of the laws of one thousand nine hundred and thirty-five, and the acts amendatory thereof and supplemental thereto (R.S. 40:1-61 to 40:1-73, inc.), are hereby vested in and shall be hereafter exercised and performed by the Local Government Board of the State Department of Local Government, constituted by chapter one hundred and fifty-eight of the laws of one thousand nine hundred and thirty-eight.

L.1939, c. 384, p. 919, s. 1.



Section 52:27B-1 - Terms Defined

52:27B-1. Terms defined
As used in this act, unless the context clearly indicates otherwise:

"Department" means the State Department of Taxation and Finance herein established.

"Commissioner" means the commissioner and head of the State Department of Taxation and Finance.

"Director" means the director of an indicated division, herein established, in the State Department of Taxation and Finance.

"Request Officer" means the principal officer of a department or board in the Executive Branch of the State Government.

L.1944, c. 112, art. 1, p. 287, s. 1.



Section 52:27B-2 - State Department Of Taxation And Finance Established

52:27B-2. State Department of Taxation and Finance established
There is hereby established, in the Executive Branch of the State Government, the State Department of Taxation and Finance.

L.1944, c. 112, art. 2, p. 288, s. 1.



Section 52:27B-3 - Divisions Established

52:27B-3. Divisions established
The following are hereby established as divisions in the department:

The Division of Budget and Accounting.

The Division of Purchase and Property.

The Division of Taxation.

L.1944, c. 112, art. 2, p. 288, s. 2. Amended by L.1983, c. 36, s. 9, eff. Jan. 26, 1983.



Section 52:27B-4 - State Commissioner Of Taxation And Finance; Appointment And Removal

52:27B-4. State Commissioner of Taxation and Finance; appointment and removal
The administrator and head of the department shall be the State Commissioner of Taxation and Finance. The commissioner shall be appointed by the Governor by and with the advice and consent of the Senate and shall hold his office until the next Governor shall be elected and qualified and until the commissioner's successor shall be appointed and qualified. The Governor, however, shall have power to remove the commissioner for cause.

L.1944, c. 112, art. 2, p. 288, s. 3.



Section 52:27B-5 - Compensation Of Commissioner

52:27B-5. Compensation of commissioner
The commissioner shall receive an annual compensation of twelve thousand dollars ($12,000.00).

L.1944, c. 112, art. 2, p. 288, s. 4.



Section 52:27B-6 - General Powers And Duties Of Commissioner

52:27B-6. General powers and duties of commissioner
The commissioner, in addition to powers and duties specifically conferred and imposed upon him, shall have the following general powers and duties, to:

a. Maintain suitable headquarters for the department and such other quarters within the State as he may deem necessary to the department's proper functioning;

b. Have general responsibility for all of the department's operations under this act;

c. Supervise the organization of the department and changes in the organization thereof except that the divisions and bureaus of the department herein specifically provided shall be maintained; formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees;

d. Make an annual report to the Governor and to the Legislature of the department's operations, and render such other reports as the Governor shall from time to time request.

L.1944, c. 112, art. 2, p. 288, s. 5.



Section 52:27B-7 - Transfer Of Personnel

52:27B-7. Transfer of personnel
The commissioner may, in consultation with the heads of other departments or branches of the State Government, and subject to section six, article eight, of this act, arrange for the interdepartmental and intradepartmental transfer of personnel with a view to the greatest possible efficiency of departmental operations.

L.1944, c. 112, art. 2, p. 289, s. 6.



Section 52:27B-8 - Administrative Division Authorized

52:27B-8. Administrative Division authorized
The commissioner shall have authority to organize and maintain in his offices an Administrative Division and to employ therein such secretarial, clerical and other assistants as his office and the internal operations of the department shall require.

L.1944, c. 112, art. 2, p. 289, s. 7.



Section 52:27B-9 - Deputy Commissioner

52:27B-9. Deputy commissioner
The commissioner shall designate as deputy commissioner one of the directors who shall exercise the powers and perform the duties of the commissioner during his disability or absence, which designation, in writing, shall be filed with the Secretary of State.

L.1944, c. 112, art. 2, p. 289, s. 8.



Section 52:27B-9.1 - Cancellation Of Uncollectible Claims Of State For Grant Or Rental Of Riparian Lands

52:27B-9.1. Cancellation of uncollectible claims of state for grant or rental of riparian lands
Where any institution, department, commission, officer or other agency charged with the receipt and collection of any moneys due the State, for the grant, lease or rental of riparian lands or interests therein, shall determine by resolution that moneys due the State as aforesaid are uncollectible, notification to this effect shall be given to the Commissioner of Taxation and Finance, and the said commissioner is hereby authorized and empowered, after investigation and upon review, in his discretion, to cancel any such sum or sums due as aforesaid, and further to order such claims removed from the State financial records and from the records of any such institution, department, commission, officer or agency as aforesaid.

L.1945, c. 120, p. 475, s. 1.



Section 52:27B-10 - Director Of Division

52:27B-10. Director of division
The Division of Budget and Accounting shall be headed by a director who shall be the Commissioner of Taxation and Finance.

L.1944, c. 112, art. 3, p. 290, s. 1.



Section 52:27B-11 - Organization Of Division

52:27B-11. Organization of division
The commissioner shall have authority to organize the division for the effective performance of its functions and purposes herein set forth.

L.1944, c. 112, art. 3, p. 290, s. 2.



Section 52:27B-12 - Bureau Of The Budget

52:27B-12. Bureau of the Budget
There is hereby established in the Division of Budget and Accounting the Bureau of the Budget. The commissioner, through the Bureau of the Budget, shall carry into effect and execute the formulation of the annual budget submitted by the Governor to the Legislature and shall control the execution of the budget through a system of allotments by work programs.

L.1944, c. 112, art. 3, p. 290, s. 3.



Section 52:27B-13 - Procedures Prescribed

52:27B-13. Procedures prescribed
The commissioner, through the Bureau of the Budget, shall follow the provisions and procedures set forth in sections five through twenty-three, inclusive, of this article.

L.1944, c. 112, art. 3, p. 290, s. 4.



Section 52:27B-14 - Expenditures For Ensuing Year To Be Requested

52:27B-14. Expenditures for ensuing year to be requested
On or before October first in each year each department of the State Government, board, commission, officer or other State agency, hereinafter in this article called "spending agency," shall file with the commissioner a request for appropriation or permission to spend, as the case may be, which shall specify all expenditures proposed to be made by such spending agency during the next ensuing fiscal year.

L.1944, c. 112, art. 3, p. 290, s. 5.



Section 52:27B-15 - Request Officers

52:27B-15. Request officers
A request provided in section five shall be made by the request officer. In the case of the Supreme and Superior Courts, the request officer shall be the administrative director of the courts under the direction of the Chief Justice of the Supreme Court and, in the case of the Legislature, the request officer shall be the secretary of the Senate and the clerk of the General Assembly, respectively.

L.1944, c. 112, art. 3, p. 290, s. 6. Amended by L.1953, c. 49, p. 887, s. 51.



Section 52:27B-16 - Form Of Request

52:27B-16. Form of request
Said request shall be made on forms to be furnished by the commissioner and subject to such rules and regulations as he shall prescribe from time to time and shall show in detail:

a. A statement exhibiting for the next ensuing fiscal year all estimated revenues; the estimate of revenues for the current fiscal year and the actual revenues for the past completed fiscal year;

b. The several purposes and itemized amounts for which appropriations or permissions to spend are requested, without deductions for estimated revenues allocated to such spending agency;

c. A statement exhibiting for the last preceding fiscal year the amounts of the annual and supplemental appropriations, transfers of appropriations, allotments from the emergency fund, dedicated receipts, if any, and of all expenditures made thereunder and the unexpended balance, if any, and the extent to which the same is obligated or encumbered;

d. A statement indicating how much of the requested appropriation will be spent in each quarter of the fiscal year.

In case an appropriation is requested for a project which cannot be completed within the next ensuing fiscal year, the request shall set forth in detail a complete description of the whole project and the estimated and detailed cost thereof, and shall show separately the part of the project which has been completed, if any, and the actual cost thereof; the part remaining to be completed and the estimated cost thereof, and the part proposed to be completed within the ensuing fiscal year and the estimated cost thereof.

L.1944, c. 112, art. 3, p. 290, s. 7.



Section 52:27B-17 - State Highway Program

52:27B-17. State highway program
On or before the first of October in each year, the State Highway Commissioner shall submit to the commissioner the schedule and program for which he proposes to expend or use the amounts appropriated to said department for the ensuing fiscal year, according to purposes, routes and sections of routes.

Such program may include alternate projects which may be substituted for other projects included in the program, should it be found impossible or impracticable to construct or carry on any one or more of said projects in the program. This schedule shall become a part of the request for appropriation made by the State Highway Commissioner.

On or before December tenth of each year the State Highway Commissioner shall notify the clerk of the board of chosen freeholders of each county as to the amount of county and township and borough aid appropriated and available for the county and each municipality within the county applicable to the ensuing calendar year, and it shall be lawful for the several counties and municipalities to include such amount in their respective budgets, and said amounts shall be available to the State Highway Commissioner for allotment to the said counties and municipalities at the beginning of said ensuing calendar year, and commitments may be made against said amounts by said counties and municipalities, subject to the approval of the State Highway Commissioner, immediately after the beginning of said ensuing calendar year.

L.1944, c. 112, art. 3, p. 291, s. 8.



Section 52:27B-18 - Investigation Of Requests

52:27B-18. Investigation of requests
Upon the receipt of requests for appropriations, the commissioner, or a member of the department designated by him, shall examine such requests and determine the necessity or advisability thereof, and for that purpose may hold hearings thereon which shall be open to the public, and may summon and examine the request officers and any witnesses and order the production of any State records for his examination, and make any investigation which he deems necessary or advisable for the purpose of making such determination.

L.1944, c. 112, art. 3, p. 292, s. 9.



Section 52:27B-19 - Transmission To Governor Of Requests And Findings

52:27B-19. Transmission to Governor of requests and findings
On or before December thirty-first of each year, or at such other time or times as the Governor may request, the commissioner shall certify and transmit to the Governor and Governor-elect the requests of the spending agencies, together with his findings, comments and recommendations thereon.

L.1944, c. 112, art. 3, p. 292, s. 10.



Section 52:27B-20 - Governor's Budget Message; Presentment; Form.

52:27B-20 Governor's budget message; presentment; form.

11.The Governor shall examine and consider all requests for appropriations, together with the findings and recommendations of the Director of the Division of Budget and Accounting, and shall formulate the Governor's budget recommendations, which shall be presented as a budget message by the Governor during an appearance before a joint session of the Legislature which shall be convened at 12 noon on a date on or before the fourth Tuesday in February in each year.

The budget message shall include the proposed complete financial program of the State Government for the next ensuing fiscal year, and shall set forth in columnar form detailed as to each source of anticipated revenue and the purposes to which the recommended appropriations and permissions to spend shall apply for each spending agency in substantially the following form:

A.Revenues for the General Fund, other budgeted State revenues, all other dedicated funds, Federal aid funds, and trust funds:

(1)An estimate of all balances to be on hand on the first of July next ensuing which are to be available for appropriations, supported by the calculations used in arriving at the estimated figures;

(2)An estimate of the anticipated revenues from all sources applicable to the budget period, together with the actual amount earned from each source during the last completed fiscal year, and the estimate of revenues expected to be earned from each source for the current fiscal year.

B.(Deleted by amendment, P.L.2003, c.275).

C.Appropriations. The total of the appropriations recommended for the ensuing fiscal year in substantially the following form:

Detailed Budget:

(1)An itemized statement of all appropriation requests and requests for permission to spend from the General State Fund, other budgeted State revenues, other dedicated funds and Federal aid and trust funds;

(2)An itemized statement of the amounts recommended by the Governor with respect to item "1" above;

(3)An itemized statement of all amounts appropriated and permissions granted for the current fiscal year with respect to item "1" above;

(4)An itemized statement of all amounts appropriated and permissions granted for the last preceding fiscal year with respect to item "1" above detailed as to annual and supplemental appropriations, transfers of appropriations, State Emergency Fund allotments, and permission to spend, as the case may be, and showing also total expenditures, reserves, lapses and unencumbered balances;

(5)In addition, such other statistical information as may more fully show comparisons and costs of the several departments.

L.1944,c.112,s.11; amended 1946, c.1; 1946, c.199; 2003, c. 275, s.1.



Section 52:27B-20.1 - Short Title

52:27B-20.1. Short title
1. This act shall be known and may be cited as the "Environmental Fee Accountability Act of 1991."

L.1991,c.426,s.1.



Section 52:27B-20.2 - Findings, Determinations

52:27B-20.2. Findings, determinations
2. The Legislature finds and determines that:

The Department of Environmental Protection is one of the largest executive agencies in the State, and exerts considerable influence on the economy and quality of life in the State;

In recent years, revenues from fees generated by departmental enforcement and other activities have accounted for a steadily increasing percentage of total departmental revenues;

A significant percentage of fee revenues is anticipated by the department each state fiscal year as "off-budget" or "below the line" revenue, for which inadequate program data or no program data are provided to the Legislature;

This deleterious trend is clearly illustrated by the Governor's proposed budget for the 1992 State fiscal year, in which the department anticipates receiving over $161 million in fees and fines, only $59.7 million, or a mere 37% of which is anticipated "on budget;"

It is the Constitutional responsibility of the Legislature to adopt a budget for each State fiscal year, and, as a fundamental principle of sound fiscal policy, the Legislature must be able to perform a detailed evaluation of major State spending programs;

It is, therefore, entirely proper and in the interest of the people of this State, that the Legislature require the Department of Environmental Protection to include, as part of its annual budget proposal, all fee revenues and anticipated fee revenues as "on budget" or "above the line" items, to provide the same date for the programs funded by those revenues as is provided for other spending programs, and to make such information available to the budget committees and the key environmental policy committees in the Legislature; and

It is also entirely proper, and in the interest of the people of this State, that the Legislature require the State Treasurer, in preparing the Governor's proposed budget for each State fiscal year, to include all anticipated fee revenues for the department "on budget," or "above the line," and to include these fees and the appropriate program information in the public document containing that proposed budget.

L.1991,c.426,s.2.



Section 52:27B-20.3 - Definitions

52:27B-20.3. Definitions
3. As used in this act:



"Department" means the Department of Environmental Protection.

"Fee" means any fee, assessment or other charge imposed by the department pursuant to any law, rule or regulation for licenses, permits or other approvals, or for regulatory actions or services performed or provided by the department pursuant to federal or State law.

"Program" means any regulatory or other activity, or systematically designed group of activities, undertaken by the department pursuant to law, for which the department imposes a fee.

L.1991,c.426,s.3.



Section 52:27B-20.4 - Dep Fees As Anticipated Revenues; Statistical Information Required

52:27B-20.4. DEP fees as anticipated revenues; statistical information required
4. a. In preparing the Governor's proposed budget, for each State fiscal year, the State Treasurer shall include the total estimated amount of fees anticipated by the department for that fiscal year as Schedule I Anticipated Revenues.

b. In addition to such other information as the State Treasurer deems necessary to include in the objectives, program classifications and evaluation data of all programs administered by the department and funded entirely or in part by fees, the Treasurer shall include, in the Governor's proposed budget for each State fiscal year, the information which is required of the department pursuant to section 5 of this act.

In the case of two or more fees which fund the same program, the information required pursuant to this subsection may be aggregated to reflect such overlap.

L.1991,c.426,s.4.



Section 52:27B-20.5 - Program Statements, Data Required

52:27B-20.5. Program statements, data required
5. a. In preparing its budget proposal for each State fiscal year, the department, no later than February 15 of the current State fiscal year, shall compile and submit to the State Treasurer, to the General Assembly Appropriations Committee and the Senate Revenue, Finance and Appropriations Committee, or their respective successors, and to the General Assembly Energy and Environment Committee and the Senate Environmental Quality Committee, or their respective successors, a statement for each program funded entirely or in part by fees, identifying:

(1) The objectives of the program;



(2) The program classification, which shall include a summary description of all activities undertaken by each program;

(3) For the current State fiscal year, each of the two immediately preceding State fiscal years, and the State fiscal year for which the budget is proposed, program activity data, including, but not limited to, a listing of: activities performed; applications submitted and reviewed for permits, licenses or other approvals; permits, licenses or other approvals issued; planning documents reviewed; inspections performed; enforcement actions taken; remediations overseen; acreage managed; fish and game propagated and released; and studies conducted or contracted for; and

(4) For the current State fiscal year, each of the two immediately preceding fiscal years, and the State fiscal year for which the budget is proposed, personnel data, including but not limited to: the total number of positions; the total number of budgeted positions; the number of positions budgeted for in lump sum appropriations; the number of positions supported by the appropriate fees; the number of positions supported by federal funds; all other authorized positions; and the number of vacant positions.

b. In the case of a program which is funded in part by fees and in part by other sources of revenue, the department shall supply a breakdown of the percentages and relative amounts of all respective sources of revenue used to fund the program, and, if not provided pursuant to paragraph (4) of subsection a. of this section, the number and percentage of personnel involved in the program who are supported by each source of revenue.

c. The data required pursuant to paragraphs (3) and (4) of subsection a. of this section, and pursuant to subsection b. of this section, shall be actual data, revised estimated data or estimated data, in accordance with directives of the State Treasurer concerning budget program data in general.

L.1991,c.426,s.5.



Section 52:27B-20A - State Tax Expenditure Report Included In Governor's Budget Message.

52:27B-20a State tax expenditure report included in Governor's budget message.

1. a. In addition to the requirements of section 11 of article 3 of P.L.1944, c.112 (C.52:27B-20), and any other provisions of law, the Governor's budget message transmitted annually to the Legislature shall include a State tax expenditure report setting forth estimates of the tax expenditures under existing State law for the last completed fiscal year, the current fiscal year and the fiscal year to which the budget message applies. The tax expenditures report shall take into account projected economic factors, and any changes in State tax expenditures as may be enacted or reasonably expected to be enacted for any fiscal year.

b.The State tax expenditures report shall:

(1)list each State tax expenditure,

(2)identify the statutory authority for each State tax expenditure, and the year in which it was enacted or the tax year or tax period in which it became effective,

(3)describe the objective of each State tax expenditure,

(4)detail in columnar enumeration for each State tax expenditure an estimate of the amount of State revenue loss for the last completed fiscal year, the current fiscal year and the fiscal year to which the budget message applies,

(5)determine whether each State tax expenditure has been effective in achieving the purpose for which the tax expenditure was enacted and currently serves, including an analysis of the persons, including corporations, individuals or other entities, benefited by the expenditure,

(6)the effect of each State tax expenditure on the fairness and equity of the distribution of the tax burden, and

(7)the public and private costs of administering the State tax expenditures.

c.As used in this section:

"State tax expenditure" means those revenue losses attributable to provisions of State tax law which establish special tax treatment, including but not limited to tax law definition, deduction, exclusion, exemption, deferral, credit, preferential tax rate or other special tax provision resulting in a reduced tax liability for certain persons, individuals, types of income, transactions or property from the liability which would be presumed to exist without the State tax expenditure.

d.The Division of Taxation in the Department of the Treasury shall advise and assist the Governor in the preparation of the State tax expenditure report.

L.2009, c.189, s.1.



Section 52:27B-21 - Recommendations

52:27B-21. Recommendations
The Governor may recommend in connection with his budget message and under separate head new or additional sources of revenue, and set forth in connection therewith his recommendations as to the purpose or purposes to which such proposed new or additional revenue may be appropriated. The total of the recommendations in the budget shall not be in excess of the estimate of all funds available for disbursement during the fiscal year to which such recommendations are applicable.

L.1944, c. 112, art. 3, p. 296, s. 12.



Section 52:27B-22 - Applications For Supplemental Appropriations

52:27B-22. Applications for supplemental appropriations
All applications for supplemental appropriations not included in the budget message shall be made, in the first instance, to the commissioner in substantially the same form as is required for regular requests, setting forth how much of the amount requested will be expended in each quarter of the fiscal year. The commissioner shall certify and transmit forthwith such application to the Governor, together with his findings, comments and recommendations thereon. The Governor shall transmit to the chairman of the joint appropriations committee such applications as he shall approve in whole or in part with his recommendations thereon, but the Governor shall not approve and recommend any appropriation in excess of the total anticipated funds available for disbursement during the fiscal year to which such recommendations are applicable.

L.1944, c. 112, art. 3, p. 296, s. 13.



Section 52:27B-23 - Copies Of Budget Message To Be Distributed

52:27B-23. Copies of budget message to be distributed
The commissioner shall cause copies of the budget message to be printed forthwith and a copy thereof shall be presented to each member of the Legislature, public libraries in the State and each newspaper in the State, and shall be available for distribution to any citizen on request.

L.1944, c. 112, art. 3, p. 296, s. 14.



Section 52:27B-24 - Revision And Amendment Of Requests

52:27B-24. Revision and amendment of requests
The commissioner shall have authority, after consultation with the various spending agencies concerned, to revise and amend quarterly allotment requests to the end that each such request, as revised and amended by the commissioner, shall not exceed the amount appropriated for the spending agency.

L.1944, c. 112, art. 3, p. 296, s. 15.



Section 52:27B-25 - Submission Of Allotments To Spending Agencies By Quarters

52:27B-25. Submission of allotments to spending agencies by quarters
Not later than the first day of June following the passage of an annual appropriation act, the commissioner shall submit to each spending agency his allotment by quarters of such appropriation. In the case of a supplemental appropriation, the commissioner shall submit his allotment by quarters within two weeks after passage of such appropriation.

L.1944, c. 112, art. 3, p. 297, s. 16.



Section 52:27B-26 - Reserves; Revision Of Quarterly Allotments

52:27B-26. Reserves; revision of quarterly allotments
In order to protect against and meet emergencies that may arise during each fiscal year, the commissioner shall have the power to set aside a reserve out of each appropriation, the exact amount of which shall be determined by him. Any time during the fiscal year that occasion may require this reserve or any portion of it may be returned to the appropriation to which it belongs, providing the commissioner finds such action necessary.

Whenever it appears to the satisfaction of the Governor that revenues have fallen seriously below those anticipated, the commissioner, on order of the Governor, shall have the power to revise the quarterly allotments.

L.1944, c. 112, art. 3, p. 297, s. 17.



Section 52:27B-27 - Requests For Revision

52:27B-27. Requests for revision
A request officer, whenever he deems it necessary by reason of changed conditions or for some other cogent reason, may request the commissioner to revise the work program of quarterly allotments. The commissioner shall examine such request for revision, shall promptly make a determination thereon, and shall advise such request officer as to his determination with respect thereto; and, if the request is granted, the necessary amendment to the quarterly allotments shall be made by the commissioner.

L.1944, c. 112, art. 3, p. 297, s. 18.



Section 52:27B-28 - Transfer Of Appropriations

52:27B-28. Transfer of appropriations
In order to afford reasonable flexibility, any spending agency receiving an appropriation may make written application to the commissioner for leave to transfer a part of any item granted or allowed to such spending agency to any other item in such appropriation, and such application shall indicate the quarter or quarters affected as to both items. Such application shall be made only during the current year for which the appropriation was granted. No transfer shall be authorized or made after the close of any fiscal year. The commissioner shall have authority to make such transfers of appropriation.

L.1944, c. 112, art. 3, p. 297, s. 19.



Section 52:27B-29 - Allotments From State Emergency Fund

52:27B-29. Allotments from State Emergency Fund
All allotments from the State Emergency Fund to an appropriation shall be authorized and allowed by the commissioner, with the approval of the Governor, but no such allotment shall be authorized until the commissioner shall have been served with a copy of the application therefor, and shall have had two days after his receipt of said application within which to submit his written recommendation thereon, together with his reasons therefor, to the Governor. All allotments thus made to an appropriation from the emergency fund shall indicate which quarterly allotment or allotments shall be increased.

The warrant checks for payment of all expenditures to be made from appropriations shall be drawn on the basis of the quarterly allotments.

L.1944, c. 112, art. 3, p. 298, s. 20.



Section 52:27B-30 - Study Of Departmental Requirements And Personnel

52:27B-30. Study of departmental requirements and personnel
In order effectually to discharge and execute his duties in relation to the quarterly allotment system, the commissioner, or a member of the department designated by him, shall make continuous studies of all departmental requirements including personnel. All requests for additional personnel made by request officers to the civil service agency in the State Government shall first be approved by the commissioner.

L.1944, c. 112, art. 3, p. 298, s. 21.



Section 52:27B-31 - Governor May Prohibit Or Control Expenditures

52:27B-31. Governor may prohibit or control expenditures
Whenever, in the case of extravagance, waste or mismanagement, it appears to the satisfaction of the Governor that any appropriation by a spending agency is not in the best interest of the State, he may prohibit and enjoin such expenditure or any future expenditure under the appropriation and prescribe the terms upon which the same may be made, if at all, by making and signing an order to that effect and serving it on the request officer of such spending agency, and also serving a certified copy of the order upon the commissioner and upon the director of purchase and property, whereupon the order shall immediately become operative. Upon such service future expenditures under the appropriation shall be limited according to the terms of the executive order. The Governor, in such cases, may make other and further orders as may be necessary or advisable in his discretion which orders shall become operative upon such service.

L.1944, c. 112, art. 3, p. 298, s. 22.



Section 52:27B-32 - Provisions Not Applicable To Legislature

52:27B-32. Provisions not applicable to Legislature
Nothing in this act concerning the work program of quarterly allotments shall apply to the Legislature.

L.1944, c. 112, art. 3, p. 299, s. 23.



Section 52:27B-33 - Bureau Of Accounting Established; Functions

52:27B-33. Bureau of Accounting established; functions
There is hereby established in the Division of Budget and Accounting the Bureau of Accounting. The commissioner, through the Bureau of Accounting, shall prescribe the procedures for the collection of revenues; institute and direct prosecution against delinquent officers of the revenue and for just claims and accounts against the State; provide and maintain a uniform system of accounting for the State, its departments, institutions, courts and other State agencies. The commissioner, through the Bureau of Accounting, shall follow the provisions and procedure set forth in sections twenty-five through thirty-eight, inclusive, of this article.

L.1944, c. 112, art. 3, p. 299, s. 24.



Section 52:27B-34 - Deposit Of Revenues; Reports

52:27B-34. Deposit of revenues; reports
All State revenue collected by any department, institution, commission, board, committee or official of this State shall, except as otherwise provided by law, be deposited, in the method prescribed by the commissioner, to the credit of the State of New Jersey in such depositories as the State Treasurer shall designate. A report of such moneys collected shall be submitted to the commissioner and the State Treasurer in such form as the commissioner shall prescribe. Such report shall be submitted not later than the tenth day of the month following that during which such moneys were received. The commissioner, upon receiving such report, shall audit and register all amounts contained therein and make proper accounting thereof.

L.1944, c. 112, art. 3, p. 299, s. 25.



Section 52:27B-35 - Commissioner May Prescribe Forms

52:27B-35. Commissioner may prescribe forms
The commissioner shall have authority to prescribe uniform forms to be used by all departments or other agencies of the State Government in encumbering any funds appropriated.

The commissioner shall prepare the forms upon which shall be rendered all statements of indebtedness against any department, institution, commission, committee, official, board, or body of State Government.

The forms, in this section provided, shall, when so prepared, be the only forms used for the evidence and record of such encumbrances and indebtedness.

L.1944, c. 112, art. 3, p. 300, s. 26.



Section 52:27B-36 - Certain Powers And Duties Of State Comptroller Transferred To Division Of Budget And Accounting

52:27B-36. Certain powers and duties of State Comptroller transferred to Division of Budget and Accounting
The powers and duties heretofore vested by P.L.1940, c. 35, in the State Comptroller are hereby transferred to the Division of Budget and Accounting and to the commissioner, as the head thereof, to be exercised through the Bureau of Accounting.

L.1944, c. 112, art. 3, p. 300, s. 27.



Section 52:27B-37 - Designation Of Officer To Approve Encumbrance Requests And Statements Of Indebtedness; Investigations By Commissioner; Warrants

52:27B-37. Designation of officer to approve encumbrance requests and statements of indebtedness; investigations by commissioner; warrants
Each department, commission, committee, official, board or body of any institution or organization of the State shall designate the proper officer who shall approve and sign all encumbrance requests and statements of indebtedness. The designation shall be filed in the office of the commissioner; and the requests and statements of indebtedness shall be presented to the commissioner.

The commissioner shall examine, audit and adjust all encumbrances and statements of indebtedness so presented. He may administer an oath to the persons presenting the encumbrance or statement of indebtedness and to any witness presented on behalf of such person and may examine such person or witness as to the truth, fairness and correctness of such encumbrance or statement of indebtedness.

The commissioner shall execute and register warrant checks in settlement of statements of indebtedness, approved by him, and shall transmit them forthwith to the State Treasurer who shall thereupon sign and deliver the same to the payees.

L.1944, c. 112, art. 3, p. 300, s. 28.



Section 52:27B-38 - Checks And Drafts For Transfer Of Funds Between Depositories Need Not Be Signed By Commissioner

52:27B-38. Checks and drafts for transfer of funds between depositories need not be signed by commissioner
Checks or drafts used only for the transfer of State funds from one depository to another, drawn to the order of the State of New Jersey and restrictively endorsed by the treasurer in the following manner: "Transfer of State Funds--For Deposit Only," need not be signed by the commissioner.

L.1944, c. 112, art. 3, p. 301, s. 29.



Section 52:27B-39 - Certain Laws Applying To Comptroller To Apply To Commissioner Instead

52:27B-39. Certain laws applying to comptroller to apply to commissioner instead
Wherever a provision of law relating to the presentation of claims or bills for approval, the drawing of warrants, the countersigning of receipts and checks, and the administration of petty cash funds, the apportionment of taxes on railroad and canal property, applies to the Comptroller, such provision of law shall when this act takes effect apply instead to the commissioner.

L.1944, c. 112, art. 3, p. 301, s. 30.



Section 52:27B-40 - Centralized Payroll System; Notice Of Payroll Changes

52:27B-40. Centralized payroll system; notice of payroll changes
The commissioner shall have authority to prescribe and enforce, to every extent practicable, a centralized payroll system. For the purposes of the preaudit of all payrolls, the commissioner shall have authority to require of the civil service agency in the State Government notice of payroll changes in the form prescribed by the commissioner, which form the commissioner is hereby authorized to prescribe.

L.1944, c. 112, art. 3, p. 301, s. 31.



Section 52:27B-41 - Secretary Of State To Notify Banks Of Termination Of Power Of State Treasurer And Commissioner

52:27B-41. Secretary of State to notify banks of termination of power of State Treasurer and commissioner
The Secretary of State shall, when the offices of State Treasurer and commissioner or either of them shall become vacant or the officers or either of them shall no longer be authorized to act as such, respectively, give written notice forthwith to all national banks located in this State and institutions authorized by the State to carry on a banking business of such vacancy or termination of power. No bank shall thereafter pay any check or draft of the State Treasurer, signed or countersigned by any person after his office shall become vacant or after he shall no longer be authorized to act.

L.1944, c. 112, art. 3, p. 301, s. 32.



Section 52:27B-42 - Suits In Name Of State For Recovery Of Money

52:27B-42. Suits in name of State for recovery of money
The commissioner shall, except as otherwise provided by law, cause suit to be instituted in any competent court of this or any other State for the recovery of any money due the State or any of its institutions, departments, commissions or officers. The suit shall be in the name of the "State of New Jersey" as plaintiff.

L.1944, c. 112, art. 3, p. 301, s. 33.



Section 52:27B-43 - Commissioner To Keep Accounts

52:27B-43. Commissioner to keep accounts
The commissioner shall keep and maintain, at all times, within the division all such books of accounts and other accounting records leading to and including the general ledger as may be necessary for the centralized control of all accounts.

L.1944, c. 112, art. 3, p. 302, s. 34.



Section 52:27B-44 - Double-entry Accounts; Requirements

52:27B-44. Double-entry accounts; requirements
The commissioner shall install, keep and maintain in the division a complete set of double-entry accounts, which shall reflect directly or through proper controlling accounts, on an accrual basis, all assets, liabilities, revenues, and expenditures of the State, and all of its accounting agencies. Such accounts shall reflect all accounts receivable and payable, all balances of all funds, and such other information as is required for a proper statement of the financial conditions and operations of the State.

L.1944, c. 112, art. 3, p. 302, s. 35.



Section 52:27B-45 - Form Of Accounts; Reports

52:27B-45. Form of accounts; reports
The commissioner shall prescribe and enforce the form, manner and content of accounts to be kept by each accounting agency, and the form, manner and content of accounting reports and statements to be rendered to him with respect thereto. The commissioner, if he deems such action necessary, may install a system of accounts in an accounting agency of the State Government. He shall provide for reports and statements to be submitted to him at least once each month which shall show the complete operation of each accounting agency and such other information as may be necessary in his judgment. This requirement shall not be in limitation of such other reports and statements, at longer or shorter intervals, containing the same or other information, as may be necessary in the judgment of the commissioner.

L.1944, c. 112, art. 3, p. 302, s. 36.



Section 52:27B-46 - Annual Reports; Contents; Distribution; Monthly Report Of General State Fund

52:27B-46. Annual reports; contents; distribution; monthly report of general state fund
The Director of the Division of Budget and Accounting shall prepare, within 60 days following December 31 and 90 days following the last day in which annual appropriations are available for expenditure during each fiscal year, a complete report showing:

a. Balance sheet of all assets and liabilities for all State funds.

b. Statement of General State Fund accrued revenues as compared with anticipated revenues.

c. Summary report of the General State Fund showing the condition of the appropriations, which shall reflect the original appropriation, supplemental appropriations, appropriated revenue, reappropriations, transfers to and from, allotments from the emergency fund and expenditures made against such appropriations.

d. Such other information as he may deem necessary and proper.

Such statement, certified by the director, shall be transmitted forthwith to the Governor, and shall be and remain a public document on file in the office of the director, subject to inspection by any citizen of the State, who shall have the right to make or obtain copies thereof under such reasonable regulations as the director may prescribe. Copies of said statement shall be transmitted at the same time to the President of the Senate, the Speaker of the General Assembly, the chairman of the respective appropriation committees, the State Treasurer and the State Auditor. In addition the director shall prepare a summarized monthly report of the General State Fund no later than 30 days following the end of each month which shall reflect the accrued revenues as compared with anticipated revenues, itemized by revenue source for major taxes, by department for miscellaneous revenues, by department for major sources of Federal aid budgeted and with information on income to the General State Fund from the major dedicated and trust funds. The report shall reflect the condition of the appropriations and other such data which the director shall determine.

L.1944, c. 112, art. 3, p. 302, s. 37. Amended by L.1977, c. 158, s. 1, eff. July 14, 1977.



Section 52:27B-47 - Failure Or Refusal Of Officers Or Heads Of Departments To Keep Accounts Or Make Reports; Hearing On Charges; Removal

52:27B-47. Failure or refusal of officers or heads of departments to keep accounts or make reports; hearing on charges; removal
If the commissioner should find that any officer or head of a department of the State Government willfully or negligently fails or refuses to keep or have kept such accounts, render such reports or perform such other duties as may be prescribed by the commissioner under this article, or refuses to conform to any of the provisions of this article, he shall notify such officer or head of a department in writing of such failure or refusal, and the particulars thereof, and shall allow him reasonable opportunity to be heard thereon. If such failure is not explained to the satisfaction of the commissioner, he shall prepare written charges against such officer or head of a department, and submit the same to the Governor forthwith, and serve a copy thereof upon such officer or head of a department charged with such failure or refusal. Thereupon the Governor shall fix a time and place for hearing such charges by giving not less than five days' notice thereof in writing to such officer or head of a department so charged and to the commissioner. After due hearing, the Governor may take such action as may be necessary, in his judgment, including the removal of such officer or head of a department found guilty of such charges, but if the right of removal in any case is vested exclusively in the Legislature, the Governor shall transmit to the Legislature a written report of his findings with his recommendations thereon for consideration and action by the Legislature.

L.1944, c. 112, art. 3, p. 303, s. 38.



Section 52:27B-48 - Transfer Of Powers And Duties Of State Tax Department And State Tax Commissioner

52:27B-48. Transfer of powers and duties of State Tax Department and State Tax Commissioner
The powers and duties heretofore vested by law in the State Tax Department and in the State Tax Commissioner are hereby transferred to the Division of Taxation, and the director thereof, respectively, in the State Department of Taxation and Finance.

L.1944, c. 112, art. 4, p. 304, s. 1.



Section 52:27B-49 - Director To Head Division; Appointment; Term

52:27B-49. Director to head division; appointment; term
The Division of Taxation shall be headed by a director who shall be appointed by the Governor by and with the advice and consent of the Senate, to serve until the next Governor shall be elected and qualified and until the director's successor shall be appointed and qualified. The Governor, however, shall have power to remove the director for cause.

L.1944, c. 112, art. 4, p. 304, s. 2.



Section 52:27B-50 - Compensation Of Director

52:27B-50. Compensation of director
The director shall receive an annual compensation, fixed by the commissioner, of not exceeding ten thousand dollars ($10,000.00).

L.1944, c. 112, art. 4, p. 304, s. 3.



Section 52:27B-51 - Powers And Duties Of Director

52:27B-51. Powers and duties of director
Unless otherwise provided by law, the director of the Division of Taxation shall perform all the acts formerly required by law to be performed by the State Tax Commissioner.

The director shall have authority, subject to the approval of the commissioner, to continue, within the division, the various bureaus of the State Tax Department as they exist on the date this act takes effect; or, subject to the commissioner's approval, to reorganize those bureaus as he may deem desirable.

L.1944, c. 112, art. 4, p. 304, s. 4.



Section 52:27B-53 - Division To Be Headed By Director; Appointment; Removal

52:27B-53. Division to be headed by director; appointment; removal
The Division of Purchase and Property shall be headed by a director who shall be appointed by the Governor by and with the advice and consent of the Senate, to serve until the next Governor shall be elected and qualified and until the director's successor shall be appointed and qualified. The Governor, however, shall have power to remove the director for cause.

L.1944, c. 112, art. 6, p. 305, s. 1.



Section 52:27B-54 - Compensation Of Director

52:27B-54. Compensation of director
The director shall receive an annual compensation, fixed by the commissioner, of not exceeding ten thousand dollars ($10,000.00).

L.1944, c. 112, art. 6, p. 305, s. 2.



Section 52:27B-55 - Transfer Of Powers And Duties Of State Purchasing Department And State Purchase Commissioner

52:27B-55. Transfer of powers and duties of State Purchasing Department and State Purchase Commissioner
The powers and duties heretofore vested by law in the State Purchasing Department, and the State Purchase Commissioner, are hereby transferred to the Division of Purchase and Property and to the director, respectively, as the head of that division of the State Department of Taxation and Finance.

L.1944, c. 112, art. 6, p. 305, s. 3.



Section 52:27B-56 - Powers, Duties Of Director.

52:27B-56 Powers, duties of director.

4.The director is hereby vested with the powers, duties, and responsibilities involved in the efficient operation of a centralized State purchasing service, and with the custody, operation and maintenance of all State property not chargeable to a particular department. The director shall have authority, subject to the State Treasurer's approval, to organize the division for the effective performance of its functions and purposes herein set forth, and to establish and assess fees to cover administrative costs. The director or the director's designee shall have the authority to conduct investigations and informal hearings regarding any bid protest or vendor performance issues. The director shall also have the authority to issue final agency decisions regarding any bid protest or vendor performance issues. Except as otherwise provided by statute and subject to the State Treasurer's approval, the director shall have final approval of all State contracts including, but not limited to, those entered into pursuant to P.L.1964, c.290 (C.30:6-17 et seq.).

L.1944,c.112,s.4; amended 1999, c.440, s.94.



Section 52:27B-56.1 - Joint Purchases.

52:27B-56.1 Joint purchases.

1.The Director of the Division of Purchase and Property may, by joint action, purchase any articles used or needed by the State and the Palisades Interstate Park Commission, the New Jersey Highway Authority, the New Jersey Turnpike Authority, the Delaware River Joint Toll Bridge Commission, the Port Authority of New York and New Jersey, the South Jersey Port Corporation, the Passaic Valley Sewerage Commission, the Delaware River Port Authority, Rutgers, The State University, Rowan University, the New Jersey Sports and Exposition Authority, the New Jersey Housing Finance Agency, the New Jersey Mortgage Finance Authority, the New Jersey Health Care Facilities Financing Authority, the New Jersey Education Facilities Authority, the New Jersey Economic Development Authority, the South Jersey Transportation Authority, the Hackensack Meadowlands Development Commission, the New Jersey Water Supply Authority, the Higher Education Student Assistance Authority or any other agency, commission, board, authority or other such governmental entity which is established and is allocated to a State department or any bi-state governmental entity of which the State of New Jersey is a member.

L.1959, c.40, s.1; amended 1980, c.36; 1981, c.325, s.18; 1999, c.440, s.89; 2012, c.45, s.134.



Section 52:27B-56A - Keys For Use In Locks In Or On Real Property Leased Or Owned By State; Rules And Regulations

52:27B-56a. Keys for use in locks in or on real property leased or owned by state; rules and regulations
The Department of the Treasury shall establish rules and regulations governing the use, distribution, manufacture, duplication, and possession of keys designed to be used in locks in or on real property leased or owned by the State and under its jurisdiction.

L.1981, c. 248, s. 2.



Section 52:27B-56B - Keys Not To Be Duplicated; Identification

52:27B-56b. Keys not to be duplicated; identification
Any key which according to rules and regulations established under section 2 of this act is not to be duplicated, shall be clearly identified by the words "Property of the State of New Jersey: Do Not Duplicate."

L.1981, c. 248, s. 3.



Section 52:27B-57 - Reports

52:27B-57. Reports
The director shall make an annual detailed report to the commissioner of his operations under this act and render such other reports as the commissioner shall, from time to time, request.

L.1944, c. 112, art. 6, p. 306, s. 5.



Section 52:27B-58 - Standard Specifications For Commodities; Laboratory Tests; Fees

52:27B-58. Standard specifications for commodities; laboratory tests; fees
The director shall, in consultation with heads of departments, develop standard specifications for all commodities commonly purchased, and shall establish and maintain a system of inventories of properties, supplies and equipment of all State departments and agencies.

The director shall:

a. Determine and establish and from time to time change standards and specifications according to the needs of all using agencies so far as their needs are in common, and for groups of using agencies or for single using agencies so far as their needs differ;

b. Fix physical or chemical formulae and otherwise determine the service, quality, fitness and suitability of all articles tendered or furnished;

c. Make use for such purposes of the existing laboratories maintained by the State;

d. Establish a list of other public or private laboratories whose tests and analysis will be accepted; and

e. Fix the fees required to be paid for tests or analysis made in any State laboratory.

The fees required by any State or other laboratory for any analysis or test made for any prospective vendor, prior to the award of a contract, shall be paid by such prospective vendor. Inspection analysis or tests shall be at the expense of the State.

L.1944, c. 112, art. 6, p. 306, s. 6.



Section 52:27B-59 - Purchases To Comply With Standards

52:27B-59. Purchases to comply with standards
In the purchase of all articles, the standards and specifications determined and established pursuant to section six shall be adhered to and complied with, and no deviation shall be permitted without the written consent of the commissioner first obtained.

L.1944, c. 112, art. 6, p. 306, s. 7.



Section 52:27B-60 - Rejection Of Articles Failing To Comply With Standards

52:27B-60. Rejection of articles failing to comply with standards
Any using agency may reject any article delivered or tendered which fails to comply with the standards and specifications applicable to such article.

L.1944, c. 112, art. 6, p. 307, s. 8.



Section 52:27B-61 - Schedules And Contracts; Bids; Payment

52:27B-61. Schedules and contracts; bids; payment
Each using agency shall, at all times, in the form and for the periods prescribed by the director, present to him detailed applications and schedules for all articles to be purchased. The director shall then arrange such schedules or parts thereof for purchase and contract, in the manner best calculated to attract competition and advantageous prices. He shall award contracts or orders for purchase to the lowest responsible bidder meeting all specifications and conditions. He shall have authority to reject any or all bids or to award in whole or in part if deemed to the best interest of the State to do so. In case of tie bids, he shall have authority to award orders or contracts to the vendor or vendors best meeting all specifications and conditions. Public bids shall not be waived except with the written approval of the commissioner and except after notice in writing to the State Auditor. The director shall prescribe the terms and conditions for delivery, inspection, payment and all other detail whatsoever. In purchases of fresh milk and as a condition thereof, the director shall require each vendor to certify in writing that he purchased during the immediately preceding year fresh milk produced within the State at least equal in amount to the amount he seeks to furnish to the using agency, and, in addition, to agree to purchase during the year in which he proposes to furnish such milk to the using agency an amount of fresh milk produced within the State at least equal to the amount he proposes to furnish to the using agency plus an amount equal to the amount, if any, he shall be required to furnish to any other using agency.

Upon the award of contracts or orders for purchase, the director shall thereupon make an encumbrance request to the commissioner for the amount necessary to defray the cost thereof, indicating the appropriations or authorizations to spend funds against which the contract or purchase order will be charged.

The bills for such purchases shall be apportioned by the director among the using agencies in proportion to the purchases made therefor, and certified as apportioned to the commissioner, to be charged against the respective appropriations or authorizations to spend as indicated by the certificate of the director. The bills therefor shall be paid by warrant check of the commissioner and State Treasurer.

Nothing in this article shall be construed to repeal or otherwise affect any law of this State relating to the purchase or use of the products of the labor of the inmates of a charitable, reformatory or penal institution of this State.

L.1944, c. 112, art. 6, p. 307, s. 9. Amended by L.1964, c. 194, s. 2.



Section 52:27B-62 - Insurance

52:27B-62. Insurance
The director shall, subject to the approval of the commissioner, effect and maintain insurance against loss or damage by fire upon the State House and the contents thereof in such sum as may be deemed necessary. The director is hereby authorized, and it shall be his duty, after consultation with the heads of State departments and agencies, to purchase and secure all necessary casualty insurance, marine insurance, fire insurance, fidelity bonds, and any other insurance necessary for the safeguarding of the interest of the State. He is hereby authorized, subject to the commissioner's supervision and approval, to establish, in the Division of Purchase and Property, a bureau to administer a centralized system of insurance for all departments and agencies of the State Government.

L.1944, c. 112, art. 6, p. 308, s. 10.



Section 52:27B-63 - Existing Contracts To Be Completed

52:27B-63. Existing contracts to be completed
All contracts and purchase orders heretofore awarded by the State Purchase Commissioner and all operative State insurance contracts, which are outstanding and uncompleted when this act takes effect, shall continue and be completed under the terms thereof by the director of the Division of Purchase and Property.

L.1944, c. 112, art. 6, p. 308, s. 11.



Section 52:27B-64 - Powers And Duties Vested In State House Commission Transferred

52:27B-64. Powers and duties vested in State house commission transferred
12. The powers and duties vested in the State House Commission by sections 52:20-7, 52:20-13, 52:20-14, 52:20-20 and 52:20-25 of the Revised Statutes are hereby transferred to the General Services Administration and the administrator thereof.

The administrator, with the commissioner's approval, shall to every practicable extent arrange, and from time to time rearrange, the office space assigned to the various departments and other agencies of the State Government in a manner to provide for the most efficient conduct of the business of such departments and agencies. The leasing of office space shall be done in accordance with the provisions of P.L.1992, c.130 (C.52:18A-191.1 et al.).

L.1944,c.112,s.12; amended 1992,c.130,s.11.



Section 52:27B-65 - Right-of-way Over Lands Acquired By State

52:27B-65. Right-of-way over lands acquired by State
Whenever land is acquired by the State pursuant to any law and the owner of any portion of the land adjacent thereto has not a prescribed right-of-way from his lands and over the land so acquired by the State to any public highway, the owner of the lands and the State Treasurer and the commissioner, representing the State, may agree upon a right-of-way, which agreement shall be reduced to writing and signed by the parties thereto and filed and recorded in the office of the county clerk as deeds and mortgages are filed and recorded.

L.1944, c. 112, art. 6, p. 309, s. 13.



Section 52:27B-66 - Sales Of Personal Property; Claims

52:27B-66. Sales of personal property; claims
The director may, with the approval of the commissioner, sell any personal property in the possession of the State which is perishable in character and from which no revenue is derived, at public sale, after the same shall have been advertised at least ten days in a newspaper published in the city of Trenton and all persons claiming any lien or interest in such property shall take notice of the same at their peril. If any person shall thereafter establish a claim to any interest in the goods so sold according to law, the fund received from such sale shall be liable for the space of one year from the date of the sale for such interest or claim. All claims and interest in such property, other than that provided in this section, shall be forever barred. The sum realized from the sale shall, after the expiration of the period of one year, be covered into the State treasury.

L.1944, c. 112, art. 6, p. 309, s. 14.



Section 52:27B-67 - Transfer Of Personal Property To Departments, Etc.

52:27B-67. Transfer of personal property to departments, etc.
Whenever, in the opinion of the director, any personal property in the custody and control of any State department, institution, commission, board, body, or other agency of the State is deemed surplus, obsolete or not longer suitable for the purpose for which it was intended, he may make a transfer of the custody and control of such personal property to any other State department, institution, commission, board, body, or other agency of the State by which the property so reported may be advantageously used.

Whenever such property so reported cannot be used by any State department, institution, commission, board, body or other agency of the State, the director may, with the commissioner's approval and after notification in writing to the State Auditor, dispose thereof, and thereupon the director shall pay the proceeds arising from such disposition into the general fund of the State.

L.1944, c. 112, art. 6, p. 309, s. 15.



Section 52:27B-67.1 - Distribution Of Surplus Computer Equipment.

52:27B-67.1 Distribution of surplus computer equipment.

1. a. (1) Whenever any computer, computer equipment, or portable communication device in the custody and control of any State department, institution, commission, board, body, or other agency of the State is deemed by that State entity to be surplus, obsolete or no longer suitable for the purpose for which it was intended pursuant to subsection c. of section 1 of P.L.2011, c.225 (C.52:27B-67.2), and the item is not claimed by another State entity pursuant to subsection d. of that section, the Director of the Division of Purchase and Property in the Department of the Treasury may declare the item available for distribution and make a transfer of the custody and control of the item to local units, boards of education, nonpublic schools or nonprofit charitable corporations organized pursuant to N.J.S.15A:1-1 et seq. in accordance with this section.

(2)To assist in the coordination of any distribution, the director of the division, in consultation with the Division of Property Management and Construction in the Department of the Treasury, shall designate a storage facility to be utilized for holding and processing any item designated for distribution.

(a)The storage facility shall utilize reasonable protocols in order to secure any item being stored, including but not limited to, employee and visitor sign-in procedures, required escorts for each visitor, and multilayered supervision of loading and unloading operations.

(b)The director of the division shall only accept an item at the storage facility from a sending State department, institution, commission, board, body, or other agency for holding and subsequent transfer to local units, boards of education, nonpublic schools or nonprofit charitable corporations that upon arrival at the facility is accompanied by a certification of the removal of all data storage devices pursuant to paragraph (3) of subsection c. of section 1 of P.L.2011, c.225 (C.52:27B-67.2).

b.Whenever such computer, computer equipment, or portable communication device deemed surplus, obsolete or no longer suitable for the purpose for which it was intended cannot be used by local units, boards of education, nonpublic schools or nonprofit charitable corporations, the director may, with the State Treasurer's approval , dispose thereof, and thereupon the director shall pay the proceeds arising from such disposition into the general fund of the State.

c.The director shall develop a plan for the notification and distribution to local units, boards of education, nonpublic schools or nonprofit charitable corporations of computers, computer equipment, or portable communication devices designated as surplus, obsolete or no longer suitable for the purpose for which it was intended by any State department, institution, commission, board, body or other agency of the State. The distribution of any designated item to local units, boards of education, nonpublic schools or nonprofit charitable corporations shall only be permitted through the distribution plan established pursuant to this section.

d.The State shall not be liable for any damages that may result from the use or operation of any transferred computer, computer equipment, or portable communication device.

L.1999, c.194, s.1; amended 2011, c.225, s.2.



Section 52:27B-67.2 - Definitions Relative To The Disposition Of Certain State Computers, Other Electronic Devices.

52:27B-67.2 Definitions relative to the disposition of certain State computers, other electronic devices.

1. a. As used in this section:

"Computer" means an electronic, magnetic, optical, electrochemical or other high speed data processing device or another similar device capable of executing a computer program, including arithmetic, logic, memory, data storage or input-output operations and includes all computer equipment connected to the device, but shall not include an automated typewriter or typesetter or a portable, hand-held calculator.

"Computer equipment" means any equipment or device, including all input, output, processing, storage, or communications facilities, intended to interface with the computer.

"Computer system" means a set of interconnected computer equipment intended to operate as a cohesive system.

"Data" means information, facts, concepts, or instructions contained in a computer, computer equipment, or computer system. It shall also include, but not be limited to, any alphanumeric, hexadecimal, octal or binary code.

"Data base" means a collection of data.

"Division" means the Division of Purchase and Property in the Department of the Treasury.

"Portable communication device" means a computer that is designed to be personally portable and capable of sending, receiving, storing, reproducing, or displaying communications or information.

"State entity" means any department, institution, commission, board, body, or other agency of the State.

b.The director of the division, in consultation with the Chief Technology Officer of the Office of Information Technology, in but not of the Department of the Treasury, shall develop a program regarding the disposition of any computer, computer equipment, or portable communication device in the custody and control of any State entity that the entity determines to be surplus, obsolete or no longer suitable for the purpose for which it was intended. The program may include procedures concerning the redistribution of items among State entities, the distribution of items to local governmental entities, boards of education, nonpublic schools and nonprofit charitable corporations pursuant to section 1 of P.L.1999, c.194 (C.52:27B-67.1), the public purchase of items, and the final disposal of items not distributed or purchased.

c.In accordance with regulations promulgated by the director of the division, whenever a State entity possesses any unused computer, computer equipment, or portable communication device that includes a hard drive or other data storage device and is unable to redistribute the item for further use within the entity, that entity shall:

(1)declare the item to be surplus, obsolete or no longer suitable for the purpose for which it was intended, subject to further disposition by the division;

(2)in the case of any computer, computer equipment, or portable communication device, remove all data storage devices and destroy such devices by any means approved by the Office of Information Technology concerning data security as authorized pursuant to "The Office of Information Technology Reorganization Act," sections 6 through 16 of P.L.2007, c.56 (C.52:18A-224 through C.52:18A-234);

(3)notify the division with respect to the entity's declaration of the item as surplus, obsolete or no longer suitable for the purpose for which it was intended, and include in that notice:

(a)a certification of the removal of all data storage devices pursuant to paragraph (2) of this subsection, if applicable; and

(b)the name and contact information, including a telephone number, of the director of information technology for that entity, the person named in the certification accompanying the notice pursuant to subparagraph (a) of this paragraph, or another person with knowledge regarding the entity's declaration of the item as surplus, obsolete or no longer suitable for the purpose for which it was intended.

d. (1) The director of the division shall coordinate the redistribution or disposition of any item declared by a State entity to be surplus, obsolete or no longer suitable for the purpose for which it was intended to another State entity, by developing and maintaining a comprehensive list for all State entities consisting of their directors of information technology and relevant contact information.

(2)Upon receipt of a notice from a State entity declaring an item to be surplus, obsolete or no longer suitable for the purpose for which it was intended pursuant to paragraph (3) of subsection c. of this section, the director shall determine whether such item is suitable for redistribution to another State entity. Items deemed suitable for redistribution shall be offered with appropriate written notice to all other State entities through their directors of information technology. The director may establish appropriate deadlines for responses from interested State entities, which shall respond to the director in writing with a request for such item. In determining how to fairly and equitably prioritize requests and allocate items that are requested by more than one entity, the director shall have the discretion to direct surplus items to the highest possible use, acting in the best interest of the State.

e.If an item that has been declared by a State entity to be surplus, obsolete or no longer suitable for the purpose for which it was intended and has been deemed suitable for redistribution is not claimed by another State entity pursuant to subsection d. of this section, then the director of the division may declare the item eligible for distribution to local governmental entities, boards of education, nonpublic schools and nonprofit charitable corporations pursuant to section 1 of P.L.1999, c.194 (C.52:27B-67.1).

f.The director of the division may, with the State Treasurer's approval , take any item that is not otherwise distributed pursuant to the provisions of this section or section 1 of P.L.1999, c.194 (C.52:27B-67.1) and dispose thereof, and thereupon the director shall pay the proceeds arising from the item's disposition into the General Fund of the State.

g.The State shall not be liable for any damages that may result from the use or operation of any computer, computer equipment, or portable communication device distributed or purchased pursuant to this section.

h.Within 18 months of the effective date of this act, P.L.2011, c.225, the director of the division shall issue a report to the Governor, and to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), regarding the disposition programs and data security measures established pursuant to this act.

L.2011, c.225, s.1.



Section 52:27B-68 - Director To Provide Rules And Regulations.

52:27B-68 Director to provide rules and regulations.

16.The director shall provide by rule and regulation, subject to the commissioner's approval, for the use and disposal of property which, pursuant to any law of this State, has been seized and forfeited and which has been turned over to the director. Whenever such seized and forfeited property has been turned over to the director, he may, by order, retain the property for the benefit of State institutions and other boards, commissions, agencies and instrumentalities of the State Government; but if, in the opinion of the commissioner, the property can to the greater advantage of the State be sold, the director may cause the same to be sold at public auction at a time and place to be designated by the director, notice of which sale shall be given at least three days before the sale, by publication at least once in a newspaper published in the city of Trenton. The proceeds of any such sale shall be turned over to the treasurer of the State for the use of the State.

L.1944, c.112, s.16.



Section 52:27B-68.1 - Purchasing Federal Surplus Property

52:27B-68.1. Purchasing Federal surplus property
The Director of the Division of Purchase and Property of the Department of Taxation and Finance is hereby empowered to use the facilities of the State Purchase Revolving Fund in the acquisition of Federal surplus property for State purposes.

L.1946, c. 144, p. 681, s. 1.



Section 52:27B-68.2 - Appropriation

52:27B-68.2. Appropriation
There is hereby appropriated out of the earnings derived from the Federal surplus transactions to the Director of the Division of Purchase and Property such sums as may be necessary to defray the administrative cost and expenses incident to the acquisition of such Federal surplus property.

L.1946, c. 144, p. 681, s. 2.



Section 52:27B-69.1 - Authority To Hold Office As Member Of Local Government Board And Municipal Office

52:27B-69.1. Authority to hold office as member of local government board and municipal office
It shall be lawful for a member of the Local Government Board in the Division of Local Government in the State Department of the Treasury who has been or shall be selected by reason of his experience either as a member of a municipal governing body or as a municipal official, to hold simultaneously his office as a member of the said local government board and a municipal office.

L.1964, c. 252, s. 1.



Section 52:27B-69.2 - Authority To Hold Office As Member Of Local Government Board And County Office

52:27B-69.2. Authority to hold office as member of local government board and county office
It shall be lawful for a member of the Local Government Board in the Division of Local Government in the State Department of the Treasury who has been or shall be selected by reason of his experience either as a member of a county governing body or as a county official, to hold simultaneously his office as a member of the said local government board and a county office.

L.1964, c. 252, s. 2.



Section 52:27B-69.3 - Conflict Of Interest; Abstention From Voting; Challenge Of Right To Vote

52:27B-69.3. Conflict of interest; abstention from voting; challenge of right to vote
Nothing contained in this act shall be deemed to prevent a member of the said local government board who is also a municipal or county officer, from abstaining from voting in any matter in which he believes he has a conflict of duty or interest, nor to prevent a challenge of a right to vote on that account under the principles of the common law or any statute.

L.1964, c. 252, s. 3.



Section 52:27B-69.4 - Applicability Of Act

52:27B-69.4. Applicability of act
This act shall be applicable to persons now holding membership in the said local government board as well as to members of the said board heretofore or hereafter appointed and qualified into the said office of member of the said local government board.

L.1964, c. 252, s. 4.



Section 52:27B-70 - Director; Appointment; Removal

52:27B-70. Director; appointment; removal
The administrative head of the Division of Local Government shall be the director who shall be appointed by the Governor by and with the advice and consent of the Senate, to serve until the next Governor shall be elected and qualified and until the director's successor shall be appointed and qualified, but the Governor shall have the power to remove the director for cause.

L.1944, c. 112, art. 7, p. 311, s. 2.



Section 52:27B-71 - Compensation Of Director

52:27B-71. Compensation of director
The director shall receive an annual compensation, fixed by the commissioner, of not exceeding ten thousand dollars ($10,000.00).

L.1944, c. 112, art. 7, p. 311, s. 3.



Section 52:27B-72 - Compensation Of Members Of Local Government Board

52:27B-72. Compensation of members of Local Government Board
The members of the Local Government Board shall each receive such compensation as shall be provided by law.

L.1944, c. 112, art. 7, p. 311, s. 4. Amended by L.1962, c. 65, s. 13, eff. July 1, 1962.



Section 52:27B-73 - Powers And Duties

52:27B-73. Powers and duties
The powers and duties of the Local Government Board shall be the same as heretofore, and the powers and duties of the director shall be the same as those heretofore vested in the Commissioner of Local Government, except that the board and the director shall be under the general supervisory authority of the Commissioner of Taxation and Finance.

L.1944, c. 112, art. 7, p. 311, s. 5.



Section 52:27B-74 - Reports

52:27B-74. Reports
The director and the board shall make an annual report to the commissioner of the work of the division and the financial condition of counties and municipalities. The report shall include such recommended changes and legislation pertaining to local government as may seem proper and desirable. The director shall also publish annually a report of comparative financial statistics of local government tabulated to show the costs of government, the costs of principal services, the amount of debt and other pertinent data.

The annual report and the report of local financial statistics shall be published for general distribution. The director may make a reasonable charge for copies of the annual reports to cover costs of printing.

The director shall make such special reports as the commissioner may request.

L.1944, c. 112, art. 7, p. 311, s. 6.



Section 52:27B-75 - Assistants

52:27B-75. Assistants
The director of each division in the Department of Taxation and Finance shall have authority to appoint such clerical and other assistants as he may deem necessary to the division's work and to fix their duties, all of whom shall be subject to the provisions of Title 11, Civil Service.

L.1944, c. 112, art. 8, p. 312, s. 1.



Section 52:27B-76 - Commissioner May Exercise Powers Of Directors

52:27B-76. Commissioner may exercise powers of directors
Any power which may be vested in a director of any division in the Department of Taxation and Finance may be exercised by the commissioner. To the extent that the commissioner exercises such power the power of the director shall be superseded.

L.1944, c. 112, art. 8, p. 312, s. 2.



Section 52:27B-77 - Oath Of Commissioner And Directors; Bond

52:27B-77. Oath of commissioner and directors; bond
Before entering upon his duties, the commissioner and each division director shall make and subscribe an oath, to be filed in the office of the Secretary of State, that he will faithfully, impartially and without fear, favor or prejudice discharge the duties of his office and carefully preserve all records, papers, writings, or property intrusted to him by virtue of his office, and make such disposition of them as may be required by law.

The commissioner and each division director shall give bond conditioned upon the faithful performance of his duties. Each bond shall be approved by the Governor and shall be in an amount, fixed by the Governor, not exceeding fifty thousand dollars ($50,000.00). The Governor shall have authority to require any other employee of the department to give bond conditioned upon the faithful performance of his duties, which bond shall be approved by the Governor and the amount thereof fixed by him. The premiums on bonds provided for herein shall be paid by the State.

L.1944, c. 112, art. 8, p. 312, s. 3.



Section 52:27B-78 - Reports And Certifications

52:27B-78. Reports and certifications
Unless specifically provided otherwise in this act or by any operative law, whenever, pursuant to existing law, reports and certifications are required to be made to a department, board or officer whose powers and duties are herein transferred, such reports and certifications shall hereafter be required to be filed with the director of the appropriate division, in the Department of Taxation and Finance, through whom such transferred powers and duties are to be exercised pursuant to this act.

L.1944, c. 112, art. 8, p. 313, s. 4.



Section 52:27B-79 - Transfer Of Employees To Department Of Taxation And Finance

52:27B-79. Transfer of employees to Department of Taxation and Finance
All persons employed, when this act takes effect, in a department or other agency which is transferred, or whose powers, duties and functions are transferred, to the Department of Taxation and Finance by this act are hereby transferred to the Department of Taxation and Finance. Persons so transferred shall be assigned to such duties as the commissioner shall determine.

L.1944, c. 112, art. 8, p. 313, s. 5.



Section 52:27B-80 - Rights Under Other Acts

52:27B-80. Rights under other acts
Nothing in this act shall be construed to deprive any persons of any rights or protection provided them by Title 11 of the Revised Statutes or by any pension law or retirement system or any other law.

L.1944, c. 112, art. 8, p. 313, s. 6.



Section 52:27B-81 - Transfer Of Files, Etc., To Department Of Taxation And Finance

52:27B-81. Transfer of files, etc., to Department of Taxation and Finance
All files, books, papers, records, equipment and other property of departments or other agencies which are transferred to the Department of Taxation and Finance by this act shall, to the extent that the powers and duties of such departments or other agencies are herein transferred, be transferred to the Department of Taxation and Finance upon the effective date of this act.

L.1944, c. 112, art. 8, p. 313, s. 7.



Section 52:27B-82 - Transfers Of Appropriations

52:27B-82. Transfers of appropriations
To the extent necessary to carry out the intent and provisions of this act, the commissioner, with the approval of the Governor, may make transfers of appropriations, in whole or in part, made to any department, board, officer or other agency affected by the provisions of this act.

L.1944, c. 112, art. 8, p. 313, s. 8.



Section 52:27B-83 - Reduction Of Salary Where Commissioner Holds Other Office

52:27B-83. Reduction of salary where commissioner holds other office
In the event that a person appointed and serving as commissioner or as a director shall hold another State office or position, his salary as commissioner or director shall be reduced by the amount paid to him as the holder of such other office or position.

L.1944, c. 112, art. 8, p. 314, s. 9.



Section 52:27B-84 - Repeals

52:27B-84. Repeals
The following sections of the Revised Statutes, as amended, are repealed: 52:18-22, 52:18-23; 52:19-16 to 52:19-36, inclusive; 52:20-3, 52:20-8, 52:20-9, 52:20-10, 52:20-11, 52:20-12, 52:20-16; 52:22-1 to 52:22-22, inclusive; 52:23-1 to 52:23-16, inclusive; 52:25-7, 52:25-8, 52:25-9, 52:25-10, 52:25-15, 52:25-17, 52:25-18, 52:25-19, 52:25-20, 52:25-21, 52:25-22, 52:25-24; 52:31-1, 52:31-7, 52:31-9, 52:31-10, 52:31-11; 54:1-3, 54:1-4, 54:1-5.

Sections eight and twelve of an act entitled "An act creating a State department of local government, prescribing its powers and duties, and transferring to it certain powers and duties vested in the State Auditor," approved May ninth, one thousand nine hundred and thirty-eight (P.L.1938, c. 158), are repealed.

L.1944, c. 112, art. 8, p. 314, s. 10.



Section 52:27B-85 - Effective Date

52:27B-85. Effective date
This act shall take effect July first, one thousand nine hundred and forty-four. Any appointment and any confirmation of any appointment permitted by this act may be made after the enactment thereof.

L.1944, c. 112, art. 8, p. 314, s. 11.



Section 52:27BB-1 - Short Title

52:27BB-1. Short title
This act may be cited as the "Local Government Supervision Act (1947)."

L.1947, c. 151, p. 647, s. 1.



Section 52:27BB-2 - Definitions

52:27BB-2. Definitions
As used in this act, unless the context indicates otherwise:

"Department" means the State Department of Community Affairs.

"Commissioner" means the Commissioner and head of the State Department of Community Affairs.

"Division" means the Division of Local Finance in the State Department of Community Affairs.

"Director" means the administrative head of the Division of Local Finance in the State Department of Community Affairs.

"Board" means the Local Finance Board of the Division of Local Finance in the State Department of Community Affairs.

"Governing body" means, in the case of a county, the board of chosen freeholders, and in the case of a municipality, the body exercising general legislative and administrative authority within the municipality, and in the case of a county or municipal authority, the body exercising general legislative and administrative authority over the actions of said county or municipal authority.

"Political subdivision" includes a municipality, county, school district, county or municipal authority, or a regional authority or district other than an interstate authority or district.

"Local government" means the government of political subdivisions.

"Municipality" includes a city, town, village, borough, township, special district, municipal authority, or other municipal corporations other than a school district or a county.

"Municipality under supervision" means a municipality to which the provisions of this act apply by virtue of a resolution of the Local Finance Board in the Division of Local Finance in the State Department of Community Affairs made in accordance with section 21 of this act.

"Administrator" means the local administrator of finance.

"Cash deficit" means the amount, if any, by which liabilities and cash disbursements of a municipality for lawful yearly expenditures (as defined in section 40A:4-42 of the New Jersey Statutes) exceed the cash receipts in a budget year, whether the municipality is operating under a cash basis budget or not.

"Accountant" means a registered municipal accountant.

"Regular audit" means the annual or biennial audit, as the case may be, required by law.

"Fiscal year" or "year" means the calendar year beginning January 1 and ending December 31.

"County or municipal authority" means a body corporate and politic of this State created by a county or municipality having corporate succession and the power to issue bonds, or other obligations.

L.1947, c. 151, p. 647, s. 2. Amended by L.1969, c. 288, s. 2, eff. Jan. 15, 1970.



Section 52:27BB-3 - Arrangement And Headnotes

52:27BB-3. Arrangement and headnotes
The arrangement of the sections of this act have been made for the purpose of convenience, reference and order, and except where the context indicates otherwise, no implication or presumption of a legislative construction is to be drawn therefrom. No headnote to any article or section shall be deemed to be a part of this act.

L.1947, c. 151, p. 648, s. 3.



Section 52:27BB-4 - Act Is A Revision

52:27BB-4. Act is a revision
This act is a revision of the statutory law repealed by sections ninety-seven and ninety-eight of this act.

L.1947, c. 151, p. 649, s. 4.



Section 52:27BB-5 - Powers, Duties And Functions Continued

52:27BB-5. Powers, duties and functions continued
The powers, duties and functions of the Division of Local Government in the State Department of Taxation and Finance of the Local Government Board in said division, and of the director of said division, as provided for by law, are continued.

L.1947, c. 151, p. 649, s. 5.



Section 52:27BB-6 - Division To Supervise Local Government

52:27BB-6. Division to supervise local government
The division shall exercise State regulatory and supervisory powers over local government, assist local government in the solution of its problems, and plan and guide needed readjustments for effective local self-government.

L.1947, c. 151, p. 649, s. 6.



Section 52:27BB-7 - Director's Office At Capitol

52:27BB-7. Director's office at Capitol
The director shall have his office at the State Capitol.

L.1947, c. 151, p. 649, s. 7.



Section 52:27BB-8 - Powers And Duties Of The Director

52:27BB-8. Powers and duties of the director
The director, in addition to powers and duties specifically granted shall have the following general powers and duties: To

(1) Administer the work of the division.

(2) Keep and preserve all papers and records pertaining to the division.

(3) Receive and preserve as public records all papers, reports and other documents required to be filed with the division.

(4) Prescribe the organization of the division and the duties of his subordinates and assistants.

(5) Administer State laws, pertaining to local government, which are included within the jurisdiction of the division.

(6) Recommend to the board reasonable rules and regulations for the interpretation and administration of the laws administered by the division.

(7) Invoke any legal, equitable or special remedy for the enforcement of orders and the provisions of law administered by the division.

(8) Offer advice, consultation and instruction to local officials in improved methods of local administration.

L.1947, c. 151, p. 649, s. 8.



Section 52:27BB-9 - Delegation Of Authority

52:27BB-9. Delegation of authority
All powers, duties and functions vested in the director, including the making of inspections, examinations, audits and investigations and the conducting of hearings, may be delegated to, and exercised by, his duly authorized deputies, agents, appointees or employees of the division; but any such exercise of power, duty or function shall be at his direction and under his supervision, and he shall be responsible for all official acts.

L.1947, c. 151, p. 650, s. 9.



Section 52:27BB-10 - Powers And Duties Of The Board

52:27BB-10. Powers and duties of the board
The board shall have the following powers and duties: To

(1) Study the entire field of local government in New Jersey.

(2) Promulgate reasonable rules and regulations for the interpretation and administration of State laws included within the jurisdiction of the division.

(3) Hold hearings when required by law, and also when it determines that interested persons should be given an opportunity to be heard.

(4) Hear appeals from determinations made by the director.

(5) Advise the director concerning the administration of the division, the exercise of his powers, and the problems of local government.

L.1947, c. 151, p. 650, s. 10.



Section 52:27BB-11 - Continuation Of Powers

52:27BB-11. Continuation of powers
The division, the board and the director shall have and shall continue to have all the powers, duties and functions which, under any law, could be exercised by the division, the board and the director at the time this act takes effect.

L.1947, c. 151, p. 650, s. 11.



Section 52:27BB-12 - Legal Assistance

52:27BB-12. Legal assistance
The Attorney-General of the State shall render, without additional compensation, such legal services as the director or the board may request for the discharge of their duties.

L.1947, c. 151, p. 650, s. 12.



Section 52:27BB-13 - Meetings; Proceedings

52:27BB-13. Meetings; proceedings
The board shall hold regular meetings each year, as follows: On the third Monday in January, April, July and October. Special meetings may be convened at the call of the director or a majority of the members. The director and a majority of the members shall constitute a quorum for the conduct of official business. Minutes of all meetings shall be kept and shall be open to inspection as public records. Final action of the board shall be by resolution adopted by majority vote.

L.1947, c. 151, p. 651, s. 13.



Section 52:27BB-14 - Hearings; Rules Of Procedure.

52:27BB-14 Hearings; rules of procedure.

14.The board shall adopt rules of procedure to govern hearings and other proceedings before the board. The board may hold hearings at the office of the director, or any other place convenient to the parties. The rules of procedure adopted by the board shall govern all hearings and a record of proceedings shall be taken, which at the request of a party to the hearing may be stenographic. Decision shall be made by a majority vote of the board; provided, however, that the board shall not authorize fees charged for financings that are greater than 0.125 percent of the par value of the bonds to be issued unless the same is approved by at least a two-thirds majority of the board.

L.1947, c.151, s.14; amended 2015, c.95, s.30.



Section 52:27BB-15 - Appeals From Determinations Of The Director

52:27BB-15. Appeals from determinations of the director
A person, including a taxpayer or citizen, aggrieved by a determination made or an order issued by the director may apply to the board for a review and redetermination. Application for review and redetermination shall be filed with the director not more than ten days after the date of the determination or order. Within thirty days after filing of the application the board shall give the applicant an opportunity to be heard, and shall sustain, reverse or modify the determination of the director. The action taken by the board shall be by majority vote, shall be spread upon its minutes and shall be open to inspection as a public record.

L.1947, c. 151, p. 651, s. 15.



Section 52:27BB-16 - Compulsory Process

52:27BB-16. Compulsory process
The director or the board, as the case may be, may issue subpoenas to compel the attendance and testimony of witnesses and the production of books, papers, accounts or other documents, in any hearing, investigation or other proceeding. A subpoena may be served by any person duly authorized or by registered mail.

L.1947, c. 151, p. 651, s. 16.



Section 52:27BB-17 - Enforcement Of Process

52:27BB-17. Enforcement of process
If a person subpoenaed or ordered under the provisions of section sixteen fails to obey the subpoena, submit to examination, answer legal and pertinent questions, or produce books, papers, accounts or other documents when ordered, the director may apply to the Superior Court to compel the person to comply forthwith with the subpoena or order.

L.1947, c. 151, p. 652, s. 17. Amended by L.1953, c. 49, p. 887, s. 52.



Section 52:27BB-18 - Issuance Of Orders; Compliance

52:27BB-18. Issuance of orders; compliance
The director may issue instructions and orders to a sinking fund commission of a political subdivision or governing body, as the case may be, requiring compliance with the requirements of law and the regulations of the board. Each order shall state a date giving reasonable time for compliance.

The local governing body and other local officers concerned shall comply with the instructions and orders. At the request of the local governing body the board shall grant a public hearing upon the matter in question. If the hearing is requested, the director shall not proceed to enforce the order until the hearing has been held and final determination is made.

L.1947, c. 151, p. 652, s. 18.



Section 52:27BB-19 - Enforcement Of Orders

52:27BB-19. Enforcement of orders
Orders of the director may be enforced by a proceeding in lieu of prerogative writ or by an action for injunctive relief in appropriate cases, or by an action to compel the specific performance by the officers or governing bodies of political subdivisions of the orders of the director or of the duties imposed by law.

L.1947, c. 151, p. 653, s. 19. Amended by L.1953, c. 49, p. 887, s. 53.



Section 52:27BB-20 - Judicial Review

52:27BB-20. Judicial review
The provisions of this act shall not be construed to prevent the judicial review of an order of the director after exhaustion of the remedy provided by section fifteen.

L.1947, c. 151, p. 653, s. 21. Amended by L.1953, c. 49, p. 888, s. 54.



Section 52:27BB-21 - Certifications As Evidence

52:27BB-21. Certifications as evidence
The official documents, orders and proceedings when certified to by the director shall be evidence in the courts of the State. The director may make a reasonable charge for copies of such records.

L.1947, c. 151, p. 653, s. 20.



Section 52:27BB-22 - Certified And Attested Copies Of Records Relating To Bond Issues

52:27BB-22. Certified and attested copies of records relating to bond issues
The director shall receive and preserve as public records the certified copies of the procedures and other papers filed with the division in connection with bond issues. Upon request, the director shall furnish attested copies of such papers. The director may make a reasonable charge for such copies.

L.1947, c. 151, p. 653, s. 22.



Section 52:27BB-23 - Duty Of Local Officers

52:27BB-23. Duty of local officers
It shall be the duty of the governing body and officers of a political subdivision of the State to co-operate with the director and the board toward giving effect to the purposes of this act, and the powers and duties of the division.

L.1947, c. 151, p. 653, s. 23.



Section 52:27BB-24 - Authority Of Director As To Budget; Reduction In Rate Of Interest; Powers Of County Board Of Taxation

52:27BB-24. Authority of director as to budget; reduction in rate of interest; powers of county board of taxation
The director may inquire into any item of budget or certification of requirements and may order any item required by law to be raised by taxation for municipal, county or school purposes which has been omitted in whole or in part from any budget to be included in the budget or the tax ordinance or resolution or tax levy, or he may inquire into any item of the budget and if wrongly stated in such budget, may order said item to be corrected and properly stated in the budget before its adoption, or to have the error corrected and adjusted in the tax ordinance or resolution or in the tax levy. All such orders shall constitute a mandatory obligation upon the governing body of any municipality, county or school district or the sinking fund commission or the county board of taxation, as the case may be.

Where any county or other municipality has agreed or shall agree with the holders of fifty per centum (50%) in amount of any evidence of indebtedness of any such county or other municipality to accept a reduced rate of interest thereon, or postpone any amortization requirement concerning any such evidence of indebtedness, the county board of taxation may reduce to such extent the item or items so certified by the director. Upon application to such county board of taxation by any county or other municipality for such reduction or reductions, such county board shall within thirty days fix a date for the hearing of such application, of which hearing public notice shall be given by the county board of taxation, and at the time and place so fixed any party in interest may be heard. Upon being satisfied of the sufficiency of such application the county board of taxation may correct and reduce the item or items within the limits fixed by this section.

L.1947, c. 151, p. 654, s. 24.



Section 52:27BB-25 - Director Not To Issue Order With Respect To Budget In Certain Cases

52:27BB-25. Director not to issue order with respect to budget in certain cases
Whenever the board shall be functioning as the municipal finance commission in any municipality pursuant to the provisions of law, the director may issue no order with respect to the budget or the tax ordinance or tax levy of such municipality pursuant to the provisions of section twenty-four of this act, except upon the direction of such board so functioning.

L.1947, c. 151, p. 655, s. 25.



Section 52:27BB-26 - Purpose Of Article

52:27BB-26. Purpose of article
The purpose of this article is to make provision for modernized practices of fiscal administration in local government.

L.1947, c. 151, p. 655, s. 26.



Section 52:27BB-27 - Uniform Accounting Systems

52:27BB-27. Uniform accounting systems
The board shall, after careful study and investigation of accounting requirements, prescribe uniform accounting systems for municipalities and counties, and may, from time to time, revise or amend such systems. The board may classify municipalities and counties in accordance with different types of accounting requirements and may prescribe a suitable variation of the uniform system to apply to each class. The use of the system when prescribed, shall be mandatory in accordance with the regulations of the board. This section shall not be construed to prevent the director, with the consent of the board, from approving the continued use of a system used by county or municipality that meets the requirements of and is in substantial conformity with the uniform system prescribed.

L.1947, c. 151, p. 655, s. 27.



Section 52:27BB-28 - Rules And Regulations As To Accounting Methods

52:27BB-28. Rules and regulations as to accounting methods
The board may promulgate rules and regulations for the proper use of uniform accounting systems and for proper accounting methods.

L.1947, c. 151, p. 655, s. 28.



Section 52:27BB-29 - Account Books And Forms

52:27BB-29. Account books and forms
The board may have prepared account books, blank forms and other accounting materials for use in uniform accounting systems and may furnish them at cost to municipalities and counties.

L.1947, c. 151, p. 656, s. 29.



Section 52:27BB-30 - Installations Of Accounting Systems

52:27BB-30. Installations of accounting systems
The director may make installations of uniform accounting systems prescribed by the board at the request of the governing body of a municipality or county, and may make installations on his own motion with or without the consent of the governing body if local officers or a governing body fail or refuse to comply with the regulations of the board as to accounting systems or methods. The cost of installation shall be paid by the municipality or county.

L.1947, c. 151, p. 656, s. 30.



Section 52:27BB-31 - Instruction And Consultation

52:27BB-31. Instruction and consultation
Where the director installs accounting systems he shall supply without additional charge reasonable instruction and consultation in the use of the system and in proper accounting methods. So far as possible, instruction and consultation shall be extended to all municipalities and counties.

L.1947, c. 151, p. 656, s. 31.



Section 52:27BB-32 - Systems Of Financial Administration

52:27BB-32. Systems of financial administration
The board may prescribe systems of financial administration for municipalities and counties. Systems may be prescribed for a group or class of municipalities or counties having similar requirements, and separate systems may be prescribed for each of as many groups or classes as the board may determine.

Systems of financial administration shall include:

(1) Definite procedures for the receipt, custody, control and disbursement of public funds.

(2) Forms for receipts, requisitions, disbursement, purchase orders and other necessary documents.

(3) The exercise of a comptroller function by a designated local officer.

(4) Definitions of the respective powers and duties of the several local officers engaged in financial administration.

(5) Instructions, rules and regulations for the proper procedures and practices of financial administration.

A system of financial administration, when prescribed, shall be mandatory upon the municipalities and counties to which it applies.

L.1947, c. 151, p. 656, s. 32.



Section 52:27BB-33 - Advisory Committees

52:27BB-33. Advisory committees
The board may appoint special or standing advisory committees to render advice and consultation to the director and to the board in the preparation, operation and revision of uniform accounting systems and systems of financial administration. An advisory committee shall perform only those duties specifically assigned to it by the board. An advisory committee may consist of local officers, registered municipal accountants, other persons, or any combination of them, as the board may determine. Members of the committee shall serve without compensation but actual and necessary expenses, as determined by the board, may be paid.

L.1947, c. 151, p. 657, s. 33.



Section 52:27BB-34 - Form Of Reports And Financial Statements

52:27BB-34. Form of reports and financial statements
The board shall prescribe the forms upon which financial statements and other reports pertaining to local financial affairs shall be made. The director shall supply forms to local officers at least thirty days prior to the date upon which the report is due.

L.1947, c. 151, p. 657, s. 34.



Section 52:27BB-35 - Audits; Authority Of Board

52:27BB-35. Audits; authority of board
The board shall promulgate rules and regulations governing the method, scope and procedure of regular audits of the financial affairs of municipalities and counties. Regulations shall prescribe the form and content of the audit report and shall specify the matters upon which comment and analysis shall be required of the auditing accountant.

L.1947, c. 151, p. 657, s. 35.



Section 52:27BB-36 - Audits By Department

52:27BB-36. Audits by department
Whenever the director finds that the financial affairs of a municipality or county require special supervision, he may require that the regular audits of such municipality or county be made only by the auditing staff of the division. In such cases the director may make such investigations and analyses in addition to the standard requirements for audits, as the financial affairs of the municipality may warrant. Reasonable notice of the decision of the director to make the regular audit in a municipality or county shall be given to the governing body.

L.1947, c. 151, p. 657, s. 36.



Section 52:27BB-37 - Rejection Of Audit Report

52:27BB-37. Rejection of audit report
If the director finds that an audit report as filed is incomplete or inaccurate; was not made in accordance with the regulations promulgated by the board; or does not reflect the true financial condition of the municipality or county, he may:

(1) Order supplementary examinations to be made of specified funds, accounts or offices by the accountant making the original audit.

(2) Reject the audit report and require that the audit be made de novo in whole or in part.

(3) Require that supplementary or de novo examinations be made by the auditing staff of the division.

L.1947, c. 151, p. 658, s. 37.



Section 52:27BB-38 - Examination Of Sinking Fund

52:27BB-38. Examination of sinking fund
The director shall examine and audit the books, papers, securities and moneys in the custody of the sinking fund commission of a political subdivision. Examination and audit shall be made at least once every two years and oftener if the director deems necessary.

L.1947, c. 151, p. 658, s. 38.



Section 52:27BB-39 - Duty Of Sinking Fund Commission

52:27BB-39. Duty of sinking fund commission
A sinking fund commission of a political subdivision shall at the request of the director produce its books, papers, securities and moneys, and all other records pertaining to its business. The sinking fund commission shall cooperate with the director and facilitate examination and audit in every way.

L.1947, c. 151, p. 658, s. 39.



Section 52:27BB-40 - Sinking Fund; Recommendation By The Director

52:27BB-40. Sinking fund; recommendation by the director
The director shall examine the report of audit of a sinking fund commission and may make such recommendations pertaining to the management and administration of the affairs of the sinking fund commission as he finds desirable. Notice and statement of recommendations shall be filed forthwith with the secretary of the commission. The secretary shall immediately send a copy of the statement to each member of the commission and to the executive head of the political subdivision. The secretary shall, within thirty days after receipt of the statement of recommendations, report to the director the action taken by the sinking fund commission.

L.1947, c. 151, p. 658, s. 40.



Section 52:27BB-41 - Sinking Funds; Enforcement Of Recommendations

52:27BB-41. Sinking funds; enforcement of recommendations
If after forty-five days following filing of notice and statement of recommendations with the secretary of a sinking fund commission, the commission has failed or refused to act in accordance with such recommendations, the director may order the sinking fund commission to take such specific steps as he may find necessary and proper to protect the solvency and proper administration of the sinking fund. Orders may be enforced in accordance with sections fifty and fifty-two of this act.

L.1947, c. 151, p. 659, s. 41.



Section 52:27BB-42 - Sinking Funds; Accounting

52:27BB-42. Sinking funds; accounting
The board shall prescribe and enforce a uniform system for the setting up and keeping of sinking fund accounts in political subdivisions. The director may at the request of a sinking fund commission install the system of accounts in a political subdivision, and may make such installations on his own motion with or without consent of the sinking fund commission if he finds that sinking fund accounts are not kept in accordance with the uniform system prescribed by the board. The cost of installation shall be charged against the political subdivision.

L.1947, c. 151, p. 659, s. 42.



Section 52:27BB-43 - Sinking Funds; Examination Of Requirements

52:27BB-43. Sinking funds; examination of requirements
The director shall, upon receipt, examine and audit the statement of annual sinking fund requirements of a political subdivision. The director shall determine the sufficiency of the amount certified, and shall make such corrections as may be necessary. After correction or approval the director shall certify sinking fund requirements at the time and in the manner required by section 40:3-19 of the Revised Statutes.

L.1947, c. 151, p. 659, s. 43.



Section 52:27BB-44 - Sinking Funds; Amortization Requirements

52:27BB-44. Sinking funds; amortization requirements
The director shall examine the calculations and tabulations of the conditions of sinking funds as submitted by a sinking fund commission of a political subdivision, and shall determine the sufficiency of the funds for the amortization of bonded debt in accordance with the standards fixed by law.

If the director finds that the sinking funds are insufficient for such amortization, he shall certify to the sinking fund commission a statement of the amount required to make good the deficiency and the additional annual requirements to be made to the special sinking fund account as required by sections 40:3-20 and 40:3-24, both inclusive, of the Revised Statutes.

L.1947, c. 151, p. 659, s. 44.



Section 52:27BB-45 - Compensation Of Department For Services Rendered

52:27BB-45. Compensation of department for services rendered
The board shall fix reasonable charges, for the services rendered under sections twenty-nine, thirty, thirty-six, thirty-seven, thirty-eight and forty-two of this act, and by agreement for the making of a regular audit. Such charges shall represent, as nearly as possible, the actual cost of the services, but shall not exceed twenty-five dollars ($25.00) per diem for each person actually engaged in the performance of the services. The charges for the services, as so fixed, shall be paid by the political subdivision receiving the services. The charges may be recovered, in the name of the State, by the director, as a contractual debt, in any court of competent jurisdiction. All moneys received or collected for such charges shall be paid forthwith into the State treasury.

L.1947, c. 151, p. 660, s. 45.



Section 52:27BB-46 - Inspection Of Local Administration

52:27BB-46. Inspection of local administration
The director may at any time during regular business hours make inspections and examinations of the financial administration of a county or municipality. Inspection and examination may extend to the use of the uniform accounting system; accounting methods; the collection, custody and disbursement procedure; a selective audit of particular funds and accounts; and to any other matter or practice subject to regulation by the board, or regulated by any State law which is administered by the division.

Reports of inspection and examination shall be certified to the local governing body together with instructions for the correction of procedures or practices found not to be in accordance with the requirements of law or of the regulations of the board. Instructions of the director shall fix a date for compliance by the local governing body. On or before the date for compliance the local governing body shall give effect to the instructions and shall so certify to the director.

L.1947, c. 151, p. 660, s. 46.



Section 52:27BB-47 - Inquiring Into Financial Affairs

52:27BB-47. Inquiring into financial affairs
The director may make a special investigation of a county or municipality, if, upon examination of the reports of audit and recommendations of an accountant, there appear to be errors, inaccuracies or omissions in the report of audit or recommendations, or evidence of illegal financial practices; or if the director has reason to believe that irregularities in the conduct of the financial affairs have occurred.

L.1947, c. 151, p. 661, s. 47.



Section 52:27BB-48 - Special Investigation; Enforcement Of Orders

52:27BB-48. Special investigation; enforcement of orders
The director may issue such orders as he may find appropriate to correct errors, inaccuracies or omissions in the report of audit or recommendations, illegal financial practices, or irregularities in the conduct of financial affairs, disclosed at an investigation made in accordance with section forty-seven of this act. Orders may be enforced in accordance with sections fifty and fifty-two of this act.

L.1947, c. 151, p. 661, s. 48.



Section 52:27BB-49 - Powers Of Inquiry

52:27BB-49. Powers of inquiry
In any inspection, audit, inquiry, examination or other investigation authorized by this act, the director may hold hearings and exercise the powers of investigation granted by law.

L.1947, c. 151, p. 661, s. 49.



Section 52:27BB-50 - Issuance Of Orders; Compliance

52:27BB-50. Issuance of orders; compliance
The director may issue instructions and orders requiring compliance with the requirements of this article and the regulations of the board. Instructions and orders may be based upon the audit report and recommendations of accountants or of the director; a special investigation; an inspection and examination; reports filed with the division; failure or refusal to file documents or make reports; or any other evidence of illegal financial practice or procedures in the political subdivision.

An order shall be issued and may be enforced in the manner provided for other orders of the director.

L.1947, c. 151, p. 661, s. 50.



Section 52:27BB-51 - Duty Of Local Officers

52:27BB-51. Duty of local officers
An officer of a municipality or county who is charged with duties pertaining to fiscal administration shall keep accounts and in other respects perform his duties in accordance with the regulations promulgated by the board. An officer who wilfully violates this section shall be guilty of a misdemeanor. Upon conviction he shall be fined not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000.00), or imprisoned not less than ten days nor more than one year, or both; and shall in addition forfeit his office.

L.1947, c. 151, p. 662, s. 51.



Section 52:27BB-52 - Enforcement Of Orders; Penalties

52:27BB-52. Enforcement of orders; penalties
A local officer or member of a local governing body who, after the date fixed for compliance, fails or refuses to obey an order of the director, under the provisions of this article, shall be guilty of a misdemeanor and, upon conviction, may be fined not more than one thousand dollars ($1,000.00) or imprisoned for not more than one year, or both, and in addition shall forfeit his office.

L.1947, c. 151, p. 662, s. 52.



Section 52:27BB-53 - Construction Of This Article

52:27BB-53. Construction of this article
The provisions of this article shall be construed to be in addition to the provisions of sections 40:4-1 to 40:4-3, inclusive, and sections 40:4-13 to 40:4-16, inclusive, of the Revised Statutes.

L.1947, c. 151, p. 662, s. 53.



Section 52:27BB-54 - Purpose Of Article

52:27BB-54. Purpose of article
The purpose of this article is to make provision for the imposition of special restraints upon municipalities in, or in danger of falling into, unsound financial condition and in this way to forestall serious defaults upon local obligations and demoralized finances that burden local taxpayers and destroy the efficiency of local services.

L.1947, c. 151, p. 662, s. 54.



Section 52:27BB-55 - Application Of Article

52:27BB-55. Application of article
The provisions of this article and sections 20 and 21 of this amendatory and supplementary act shall take effect in a municipality when any of the following conditions exists:

(1) A default exists in the payment of bonded obligations or notes for which no funds or insufficient funds are on hand and segregated in a special trust fund.

(2) Payments due and owing the State, county, school district or special district, or any of them, are unpaid for the year just closed and the year next preceding that year.

(3) An appropriation for "cash deficit of preceding year" in an amount in excess of 4% of the total amount of taxes levied upon real and personal property for all purposes in such preceding year, is required to be included in the next regular budget and was required to be included in the budget for the year just closed; provided, however, in establishing the excess, if any, over the 4% there shall first be deducted from such appropriation the amount, if any, that was caused by the failure to receive miscellaneous anticipated revenue from franchise and gross receipts taxes.

(4) Less than 70% of the total amount of taxes levied for all purposes upon real and personal property in the taxing district, in the year just closed and in the year next preceding that year, respectively, were collected during the year of levy.

(5) The appropriation required to be included in the next regular budget for the liquidation of all bonded obligations or notes exceeds 25% of the total of appropriations for operating purposes (except dedicated revenue appropriations) in the budget for the year just ended.

(6) A judicial determination of gross failure to comply with provisions of the "Local Bond Law" (N.J.S. 40A:2-1 et seq.), the "Local Budget Law" (N.J.S. 40A:4-1 et seq.) or the "Local Fiscal Affairs Law" (N.J.S 40A:5-1 et seq.) which substantially jeopardizes the fiscal integrity of the municipality.

L.1947, c. 151, p. 663, s. 55. Amended by L.1981, c. 211, s. 1, eff. July 20, 1981.



Section 52:27BB-56 - Determination By The Board: Notice And Hearing

52:27BB-56. Determination by the board: Notice and hearing
If the director finds in the course of his duties that any of the conditions listed in section 55 of this act exists in a municipality not subject to supervision under sections 52:27-1 to 52:27-66, inclusive, of the Revised Statutes, he shall forthwith give notice to the governing body that the question of the application of this article to that municipality will be placed before the board for its determination at a time and place which shall be stated in the notice.

The board, at the time and place stated in the notice, shall give the local governing body and any other interested parties an opportunity to be heard. If the board finds, after hearing, that any of the conditions listed in section 55 of this act exists in the municipality, it may by resolution determine that the municipality is subject to supervision pursuant to this article (C. 52:27BB-54 et seq.) and sections 20 and 21 of this amendatory and supplementary act.

The resolution shall be submitted to the Commissioner of the Department of Community Affairs, the State Treasurer and the Attorney General and shall be effective upon the approval by any two of the above cabinet officers. To remain effective, the resolution shall be renewed each year by the board and approved by two of the above named officers.

The resolution shall state for each municipality subject to supervision pursuant to this article and sections 20 and 21 of this amendatory and supplementary act, which of the provisions of this article and sections 20 and 21 of this amendatory and supplementary act are in effect within the municipality.

Thereafter, the board may modify the resolution to terminate or limit the operation of any provisions of this article, or, with the approval of any two of the above cabinet officers, to put additional provisions into effect.

Notice shall be given by registered mail to the clerk of the municipality. Upon receipt of such notice the governing body and municipal officers shall observe the provisions of this article and shall comply with all orders of the director issued under it while the municipality remains subject to its provisions.

L.1947, c. 151, p. 664, s. 56. Amended by L.1981, c. 211, s. 2, eff. July 20, 1981.



Section 52:27BB-57 - Limitation On Debt And Other Financial Liabilities

52:27BB-57. Limitation on debt and other financial liabilities
The board may require that obligations, bonded or otherwise, shall not be issued or authorized by the municipality, including school districts or any special districts except as expressly authorized by the director.

The board may require that the municipality and its special districts shall not borrow any moneys, make any purchase, enter into any arrangements or contracts requiring the expenditure of any revenues or engaging the credit of the municipality in any way or undertake any financial liabilities or indebtedness whatsoever unless expressly authorized by the director. The board shall limit those purchases and contracts requiring authorization of the director to those exceeding $4,500.00, unless the board shall find good and sufficient cause for requiring otherwise. In any case, the board shall inform the municipal governing body, by resolution, of the types and amounts of the purchases and contracts which shall require authorization.

L.1947, c. 151, p. 665, s. 57. Amended by L.1981, c. 211, s. 3, eff. July 20, 1981.



Section 52:27BB-58 - Limitation Upon Appropriations And Expenditures

52:27BB-58. Limitation upon appropriations and expenditures
The board may require that any or all expenditures and appropriations of a municipality subject to this article and sections 20 and 21 of this amendatory and supplementary act be expressly authorized by the director.

This section shall not be construed to authorize an appropriation of less than the full amount required for the payment of debt service; or to authorize the abrogation of any covenant entered into with bondholders. With the approval of the director, the municipality may exceed the spending limitations of P.L.1976, c. 68 (C. 40A:4-45.1 et seq.).

L.1947, c. 151, p. 665, s. 58. Amended by L.1981, c. 211, s. 4, eff. July 20, 1981.



Section 52:27BB-59 - Limitations Upon Counties

52:27BB-59. Limitations upon counties
The provisions of section fifty-seven of this act (for the purpose of limiting the issuance of county obligations bonded or otherwise) and of section fifty-eight of this act (for the purpose of limiting the amount to be raised by taxation for county purposes) shall apply to a county when and so long as:

(1) The limitations of sections fifty-seven and fifty-eight of this act apply to three or more municipalities within the county because of the operation of section fifty-five of this act; and five or more per centum of the average of assessed valuations of taxable real property (including improvements) of the county, as stated in the annual debt statements for the preceding fiscal year (in accordance with subsection two, section 40:1-80 of the Revised Statutes) are located in each of two of such municipalities; and, in addition, either of the following exists:

(2) Fifty or more per centum of the average of assessed valuations of taxable real property (including improvements) of the county, as stated in the annual debt statements, for the preceding fiscal year (in accordance with subsection two, section 40:1-80 of the Revised Statutes) are located in such three or more municipalities, or

(3) Fifty or more per centum of the number of municipalities in the county are affected by the limitations of sections fifty-seven and fifty-eight of this act.

The director shall give notice, and the board shall give interested parties an opportunity to be heard and shall make its determinations as to the application of this section to counties at the same time and in the same manner as required by sections fifty-six and sixty-four of this act in the case of municipalities.

L.1947, c. 151, p. 666, s. 59.



Section 52:27BB-60 - Compliance With Requirements Of Law

52:27BB-60. Compliance with requirements of law
The director may order the governing body or an officer of a municipality subject to this article to perform any duty prescribed by law whether or not a specific penalty or enforcement procedure is provided by such law. The orders may be enforced as authorized by law. Whenever any directive of the board or director has not been fully performed or carried out by the officials or employees of the municipality, the board may perform directly or cause to be performed by its agents including the director, in the name of the municipality, such act.

The board may direct that any or all municipal officers and employees shall work under the supervision of the director to the extent that their duties and responsibilities relate to the fiscal affairs of the municipality. However, nothing herein shall infringe or supersede any supervisory powers which the Director of the Division of Taxation in the State Department of the Treasury may have.

L.1947, c. 151, p. 667, s. 60. Amended by L.1981, c. 211, s. 5, eff. July 20, 1981.



Section 52:27BB-61 - Liquidation Of Debt

52:27BB-61. Liquidation of debt
The board may, under this section, authorize or direct a municipality subject to this act to liquidate or refinance its current debt pursuant to a plan.

Liquidations under this section shall be in accordance with a plan of liquidation adopted by the board. A plan so adopted and approved shall be binding upon the municipality and annual appropriations as required by the plan shall be mandatory. A plan shall not be amended except with the prior written consent of the board.

Whenever a municipality is operating under an approved plan of liquidation, the supervision of the board shall continue for the duration of the liquidation plan, notwithstanding the operation of the termination provisions in section 91 (C. 52:27BB-91).

L.1947, c. 151, p. 667, s. 61. Amended by L.1981, c. 211, s. 6, eff. July 20, 1981.



Section 52:27BB-62 - Analysis Of Financial Conditions

52:27BB-62. Analysis of financial conditions
The director may at any time, and shall if the governing body so requests, make a special analysis of the financial conditions of a municipality subject to this article. The analysis shall extend to all factors and circumstances contributing to the financial conditions of the municipality and shall if possible, recommend definite steps to be taken to correct such conditions.

L.1947, c. 151, p. 668, s. 62.



Section 52:27BB-63 - Consultation And Assistance

52:27BB-63. Consultation and assistance
The director shall extend all possible consultation and assistance to municipalities subject to this article to assist in the improvement of local financial conditions.

L.1947, c. 151, p. 668, s. 63.



Section 52:27BB-65 - Municipalities Under The Municipal Finance Commission

52:27BB-65. Municipalities under the Municipal Finance Commission
If a municipality subject to this act is placed under the supervision of the Municipal Finance Commission in accordance with section 52:27-2 or section 52:27-3 of the Revised Statutes, the application of this article in such municipality shall thereupon be terminated.

L.1947, c. 151, p. 669, s. 65.



Section 52:27BB-66 - Additional Powers Of The Board

52:27BB-66. Additional powers of the board
For the purpose of this article the board shall have, in addition to its other powers, authority to

(1) Promulgate rules and regulations for the interpretation and administration of this article.

(2) Require, and prescribe the form of, special reports to be made by a financial officer or governing body pertaining to the financial affairs of municipalities.

(3) Hold hearings.

L.1947, c. 151, p. 670, s. 66.



Section 52:27BB-66.1 - Collective Bargaining Agreements; Review And Approval; Arbitration Awards; Exclusion; Appointment Or Dismissal Of Managers; Authority Of Director

52:27BB-66.1. Collective bargaining agreements; review and approval; arbitration awards; exclusion; appointment or dismissal of managers; authority of director
The board may provide that all collective bargaining agreements entered into during the time the municipality is subject to the provisions of this act shall be subject to the review and approval of the director. However, in any instance where negotiations on a collective bargaining agreement have reached an impasse and the matter has been submitted to an arbitrator pursuant to law, any arbitration award shall be binding without the approval of the director. In any arbitration proceeding the director shall furnish the arbitrator with a statement of the financial condition and capacity of the municipality.

The board may authorize the municipality to appoint or dismiss unclassified persons in managerial positions necessary to the rehabilitation of the financial affairs of the municipality without regard to any procedural or other statutory requirements.

The board may authorize the director to fix the hours and terms and conditions of employment for all municipal employees, and to appoint and dismiss municipal employees, to the extent permitted under the provisions of Title 11 of the Revised Statutes and of any collective bargaining agreements in effect.

L.1981, c. 211, s. 20, eff. July 20, 1981.



Section 52:27BB-67 - Additional Powers Of The Director

52:27BB-67. Additional powers of the director
For the purposes of this article, the director shall have, in addition to his other powers, authority to issue and enforce orders as authorized by law for other orders issued by him.

L.1947, c. 151, p. 670, s. 67.



Section 52:27BB-68 - Construction

52:27BB-68. Construction
This article shall be construed liberally to give effect to its intent that unsound financial conditions in municipalities shall be forestalled and corrected.

L.1947, c. 151, p. 670, s. 68.



Section 52:27BB-73 - Supervision Of Revenue Administration

52:27BB-73. Supervision of revenue administration
If the board finds that tax assets are not being realized upon because of weak or inadequate revenue administration, it may have the director supervise and control the methods and procedures used for the assessment, collection, and enforcement of taxes upon real and personal property; and the administration of licenses and other miscellaneous revenues.

The board shall determine the specific changes in revenue administration that are necessary in the municipality. The measures determined by the board as necessary may be enforced by order of the board in the same manner as authorized for other orders of the board. But the concurrence of the Director of the Division of Taxation in the State Department of the Treasury shall be a condition precedent to the enforcement by the board of such orders as fall within the scope of the said director's supervisory powers.

L.1947, c. 151, p. 671, s. 73. Amended by L.1981, c. 211, s. 7, eff. July 20, 1981.



Section 52:27BB-74 - Separation Of Assessment Lists

52:27BB-74. Separation of assessment lists
If the board finds that unsound fiscal conditions result in whole or in part from the continued treatment of taxes levied upon delinquent property as liquid tax assets, it may order that tax lists be prepared and used in accordance with sections seventy-five to seventy-eight, inclusive, of this act.

L.1947, c. 151, p. 672, s. 74.



Section 52:27BB-75 - Preparation Of Assessment Lists

52:27BB-75. Preparation of assessment lists
The board may require that two separate assessment lists, an active list and an inactive list, be prepared:

(1) The inactive list shall include all property on which taxes levied during the three years immediately preceding have not been paid in whole or in part.

(2) The active list shall include all other taxable property.

L.1947, c. 151, p. 672, s. 75.



Section 52:27BB-76 - Inactive Lists; Preparation And Effect

52:27BB-76. Inactive lists; preparation and effect
(a) After the board orders the preparation of tax lists pursuant to its powers under sections seventy-four and seventy-five of this act, the collector shall for each year prepare and certify to the county board of taxation a list of all properties, real and personal, upon which no tax payments have been made during the three fiscal years immediately preceding, to be known as the "inactive list." In each municipality in which the collector is required by this section to prepare an inactive list, the assessor shall file his duplicate with the collector at least ten days before he is required to file his assessment list and duplicate with the county board of taxation. The collector shall indicate by a check mark in the left-hand margin of each page at the appropriate lines those properties which are on his inactive list. The collector shall attend before the county board of taxation upon two days' notice from the county board, but not less than ten days after the duplicate is delivered to him, and at such time he shall file with the board the assessor's duplicate, together with his complete inactive list and a true copy thereof, such list and copy to be verified by affidavit of the collector. The county board shall cause the inactive list and the copy thereof to be annexed to the appropriate tax list and duplicate, respectively.

(b) The county board of taxation shall deduct from the valuations upon the assessor's tax list and duplicate the aggregate valuations of properties appearing upon inactive lists prior to fixing and adjusting the amount of State, State school and county tax to be levied in each taxing district and prior to causing the tax rate to be entered as provided by law. The amount of tax at the rate so entered, however, shall also be extended on the tax duplicates against each assessment on the inactive lists, and shall be and remain payable and enforceable in accordance with the provisions of Title 54 of the Revised Statutes. The table of aggregates, as required by section 54:4-52 of the Revised Statutes, shall not include items appearing upon the inactive lists.

(c) Nothing in this section shall be construed to relieve an assessor of any duty or obligation otherwise imposed by law, except that an assessor shall not incur any penalty for failure to file his duplicate with the county board of taxation during such period and only so long as it is actually in the physical possession of the collector pursuant to this act.

L.1947, c. 151, p. 672, s. 76.



Section 52:27BB-77 - Apportionment Of Receipts From Inactive Properties.

52:27BB-77 Apportionment of receipts from inactive properties.

77.The local governing body shall cause to be paid to the county treasurer and to the secretary of the school board, or treasurer of school moneys, as appropriate, at such time and in such manner as the director may prescribe, amounts collected from properties on an inactive list, less reasonable costs of collection, in the proportion that the amounts levied for State, State school, county and school district purposes, respectively, during the fiscal year of such collections bore to the total levy for all purposes upon real and personal property within the municipality.

L.1947, c.151, s.77; amended 2010, c.39, s.35.



Section 52:27BB-78 - Rate Of Tax Collections

52:27BB-78. Rate of tax collections
The rate of tax collections for whatever purpose used, shall be computed as the percentage that all tax collections were of amounts levied against both active and inactive lists.

L.1947, c. 151, p. 673, s. 78.



Section 52:27BB-79 - Notice Of Proceedings Of County Tax Board

52:27BB-79. Notice of proceedings of county tax board
The county board of taxation shall not revise, correct or equalize the assessed value of property in a municipality to which the provisions of sections sixty-nine to ninety-one, inclusive, of this act, apply, nor shall the county board hear or determine an appeal concerning an assessment in such a municipality, without first giving at least five days' notice in writing to the director so that the board or its representative may be heard as a party in interest in behalf of the State.

L.1947, c. 151, p. 674, s. 79.



Section 52:27BB-80 - Fiscal Control Officer

52:27BB-80. Fiscal control officer
The board may recommend to the local governing body that a fiscal control officer be appointed. If the board recommends the appointment of an officer, it shall submit to the governing body the names of not less than three persons who are found by the board to be qualified to perform the duties of officer for that municipality. The governing body shall, thereupon, appoint as officer one of the persons so named.

The officer shall receive compensation for his services to be paid out of the funds of the municipality in an amount fixed by the governing body and approved by the board. He shall give bond for the faithful performance of his duties in an amount fixed by the governing body and approved by the board. An officer shall continue his employment until his services are terminated by the governing body, with the approval of the board.

L.1947, c. 151, p. 674, s. 80. Amended by L.1981, c. 211, s. 8, eff. July 20, 1981.



Section 52:27BB-81 - Fiscal Control Officer; Powers And Duties

52:27BB-81. Fiscal control officer; powers and duties
An officer shall have such of the powers and duties of the director in sections 57 and 58 and 82 to 87 inclusive, of this act, as are specifically assigned to him by the board. An officer shall exercise his powers and perform his duties under the general supervision of the director.

L.1947, c. 151, p. 674, s. 81. Amended by L.1981, c. 211, s. 9, eff. July 20, 1981.



Section 52:27BB-82 - Administration Of Assets And Liabilities

52:27BB-82. Administration of assets and liabilities
If the board finds the unsound financial conditions in the municipality are due in whole or in part to failure to liquidate old liabilities, excluding those covered by section 61 (C. 52:27BB-61), it may authorize the director to liquidate any or all of the municipality's liabilities which are due and unpaid for more than 2 years and all of its unrealized assets which have been outstanding for 2 years, computed in the case of taxes and assessments from December 1 of the year of levy or assessment, other intangible property from the date of accrual, and tangible property from the date of acquisition of title. The several officers of the municipality shall thereafter, immediately upon request by the director, certify to him all assets and liabilities of the municipality which have been placed under his administration pursuant to this section and shall at the same time deliver to him all evidence and records of the existence and legality of such assets and liabilities as may be in their possession or control.

The director shall exercise in the name of the municipality, all powers pertaining to the enforcement of obligations that are vested by law in the municipality. But the director shall have a no power to accept less than the full amount in satisfaction of the obligations, nor to agree to the transfer of title of property to the municipality in lieu thereof without the prior approval of the governing body. The director shall forthwith pay all moneys coming into his hands to the treasurer.

L.1947, c. 151, p. 675, s. 82. Amended by L.1981, c. 211, s. 10, eff. July 20, 1981.



Section 52:27BB-83 - Liquidation Fund

52:27BB-83. Liquidation fund
In a municipality not operating on a full cash basis, the treasurer shall place such moneys, paid to him pursuant to section 82 of this act, in a separate "liquidation fund." The director may apply the proceeds of the "liquidation fund" to the payment of obligations placed under his administration.

L.1947, c. 151, p. 675, s. 83. Amended by L.1981, c. 211, s. 11, eff. July 20, 1981.



Section 52:27BB-84 - Study Of Cooperative Agreements

52:27BB-84. Study of cooperative agreements
The director when so instructed by the board shall fully investigate and determine the possibilities of maintaining the services of the municipality at lower cost through the use of contractual agreements with other municipalities or with the county. He shall report his conclusions to the governing body and to the board. When so designated by the board, he shall act as the agent of the municipality in the negotiation of agreements with other jurisdictions.

L.1947, c. 151, p. 676, s. 84. Amended by L.1981, c. 211, s. 12, eff. July 20, 1981.



Section 52:27BB-85 - Director May Act As Controller

52:27BB-85. Director may act as controller
If the board finds that sound fiscal conditions will be promoted by the exercise of a control function in the municipality and that the function is not, or cannot be, maintained in a practical manner by regular local officers, the board may instruct the director to perform the control function.

L.1947, c. 151, p. 676, s. 85. Amended by L.1981, c. 211, s. 13, eff. July 20, 1981.



Section 52:27BB-86 - Procedure Of Control

52:27BB-86. Procedure of control
The board may prescribe the procedure to be followed in each municipality in which the director is authorized and directed to exercise the control function. The board shall prescribe a procedure that so far as possible will restrict expenditures and commitments for expenditures to actual cash available and will safeguard the payment of commitments and regular expenses.

L.1947, c. 151, p. 676, s. 86. Amended by L.1981, c. 211, s. 14, eff. July 20, 1981.



Section 52:27BB-87 - Preparation Of Budgets

52:27BB-87. Preparation of budgets
The director shall fix a date for the municipal governing body to submit its proposed annual budget to the board. The board may approve the budget, modify it or instruct the director to prepare an alternative budget to be submitted to the board for its approval. Once a budget is approved by the board, it shall be deemed adopted.

Nothing in this act shall limit the power of the chief administrative officer of the municipality and the municipal governing body pursuant to law in consultation with the director to determine within funds available in its annual budget the purposes for which expenditures are to be made by the municipality and the amounts of those expenditures, subject to law and the general requirements imposed by the board on the financial affairs of the municipality.

The board may approve a budget which exceeds the spending limitations of P.L.1976, c. 68 (C. 40A:4-45.1 et seq.).

If the board finds that the appropriation of the amounts required for "deferred charges and statutory expenditures" other than debt service, cannot be made without a probable increase in the cash deficit, the board may authorize by written order an appropriation of less than the full amount required for "deferred charges and statutory expenditures" but not less than the greatest amount that the board finds possible without an anticipated increase in the cash deficit. If a liquidation fund has been created in the municipality, in accordance with section 83 of this act, the board may authorize the appropriation to be made to the liquidation fund in lieu of that for "deferred charges and statutory expenditures."

This section shall not be construed to authorize the appropriation of less than the full amount required for the payment of debt service, for a judgment, or for any other item for which the municipality is obligated by contract to appropriate a specific sum.

L.1947, c. 151, p. 676, s. 87. Amended by L.1981, c. 211, s. 15, eff. July 20, 1981.



Section 52:27BB-88 - Fiscal Control Officer Agent Of Board

52:27BB-88. Fiscal control officer agent of board
The fiscal control officer appointed pursuant to section 80 shall perform as the agent of the director such duties with respect to the fiscal affairs of the municipality as the director in the exercise of his powers, may require.

L.1947, c. 151, p. 677, s. 88. Amended by L.1981, c. 211, s. 16, eff. July 20, 1981.



Section 52:27BB-89 - General Duties Of Board

52:27BB-89. General duties of board
The board shall exercise its powers, shall offer guidance and assistance, and shall in every other respect promote the rehabilitation of the financial affairs of the municipality.

L.1947, c. 151, p. 677, s. 89. Amended by L.1981, c. 211, s. 17, eff. July 20, 1981.



Section 52:27BB-90 - Delegation Of Powers To Director

52:27BB-90. Delegation of powers to director
The powers and duties vested by this act in the board may be exercised by the director under the supervision of the board when so authorized by resolution of the board.

L.1947, c. 151, p. 677, s. 90. Amended by L.1981, c. 211, s. 18, eff. July 20, 1981.



Section 52:27BB-91 - Termination Of Supervision

52:27BB-91. Termination of supervision
State supervision of a municipality pursuant to this act shall cease if: (1) the resolution placing the municipality under State supervision has not been renewed in accordance with section 56, or (2) the conditions listed in section 55 of this act have ceased and the municipality has operated during the last fiscal year without incurring a cash deficit (as computed in the manner provided by N.J.S 40A:4-42).

When the director finds that none of the conditions listed in section 55 of this act have existed for the period of 1 year in a municipality subject to this article, and he finds that the municipality operated during the last fiscal year without incurring a cash deficit (as computed in the manner provided by N.J.S. 40A:4-42) he shall give notice to the local governing body that the question of the application of this article to that municipality will be placed before the board for its determination at a time and place which shall be stated in the notice.

The board, at the time and place stated in the notice, shall, after giving the local governing body and other interested parties an opportunity to be heard, determine whether any of the conditions listed in section 55 (C. 52:27BB-55) continues to exist in the municipality, and whether the municipality operated during the last fiscal year without incurring such cash deficit. If the board finds that such conditions have not existed for the period of 1 year, and that the municipality operated during said year without incurring such cash deficit, it shall, by resolution, determine that the provisions of this article will no longer be in effect in the municipality.

The director shall forthwith certify to the governing body that the provisions of this article no longer affect that municipality.

Notice shall be given by registered mail to the clerk of the municipality.

L.1947, c. 151, p. 678, s. 91. Amended by L.1981, c. 211, s. 19, eff. July 20, 1981.



Section 52:27BB-95.1 - Reimbursement Of State By Municipality For Reasonable Value Of Services

52:27BB-95.1. Reimbursement of state by municipality for reasonable value of services
Subject to the inclusion in the annual State appropriations act of an amount of anticipated revenues from that source, the State shall be reimbursed by the municipality for the reasonable value of services which it provided to the municipality pursuant to this act.

L.1981, c. 211, s. 21, eff. July 20, 1981.



Section 52:27BB-96 - Application Of Act

52:27BB-96. Application of act
This act shall not be deemed to affect any provision of chapter one hundred twelve of the laws of one thousand nine hundred and forty-four, nor any matter or proceeding pending before the director or the board at the time this act takes effect. This act shall not be deemed to require any reorganization of the board or of any advisory committee, nor the reappointment or redesignation of any officer or employee of the division. Each officer and employee of the division shall retain any and all rights and privileges pertinent to his status in the service of the State and, especially, with respect to the civil service and any pension or retirement law applicable to him.

L.1947, c. 151, p. 680, s. 96.



Section 52:27BB-97 - Repeal Of Sections Of The Revised Statutes

52:27BB-97. Repeal of sections of the Revised Statutes
Sections 52:24-11, 52:24-19 and 52:24-19.1 of the Revised Statutes are repealed.

L.1947, c. 151, p. 680, s. 97.



Section 52:27BB-98 - Repeal Of Acts; Proviso

52:27BB-98. Repeal of acts; proviso
The following parts of acts, acts, and acts amendatory thereof or supplemental thereto are repealed:

Sections one to sixteen, inclusive, and sections eighteen to thirty-four, inclusive, of "An act creating a State Department of Local Government, prescribing its powers and duties, and transferring to it certain powers and duties vested in the State Auditor," approved May ninth, one thousand nine hundred and thirty-eight (P.L.1938, c. 158); "An act concerning fiscal administration in local governments of the State, and repealing sections 52:24-12 to 52:24-18, inclusive, and 52:24-20 to 52:24-27, inclusive, of the Revised Statutes," approved May ninth, one thousand nine hundred and thirty-eight (P.L.1938, c. 159); "An act concerning the supervision, by the State Department of Local Government, over certain municipalities in the State," approved May fifth, one thousand nine hundred and thirty-eight (P.L.1938, c. 127); "An act relating to the limitation of school debt and appropriations in school districts within municipalities subject to the provisions of an act entitled "An act concerning the supervision, by the State Department of Local Government, over certain municipalities in the State,' approved May fifth, one thousand nine hundred and thirty-eight; and supplementing sections 18:6-50, 18:6-51, 18:6-53, 18:6-61, 18:6-62, 18:7-78, 18:7-79, 18:7-82, 18:7-83, 18:7-85, 18:7-86 and 54:4-45 of the Revised Statutes," approved July eighteenth, one thousand nine hundred and thirty-nine (P.L.1939, c. 265); "An act to amend the title of an act entitled "An act concerning the supervision, by the State Department of Local Government, over certain municipalities in the State,' approved May fifth, one thousand nine hundred and thirty-eight, constituting chapter one hundred twenty-seven of the laws of one thousand nine hundred and thirty-eight; and to amend and supplement said act," approved October twenty-fifth, one thousand nine hundred and thirty-nine (P.L.1939, c. 364); "A supplement to an act entitled "An act concerning the supervision, by the State Department of Local Government, over certain political subdivisions in the State,' approved May fifth, one thousand nine hundred and thirty-eight (P.L.1938, c. 127), as said title was amended by pamphlet laws of one thousand nine hundred and thirty-nine, chapter three hundred sixty-four," approved April twenty-eighth, one thousand nine hundred and forty-one (P.L.1941, c. 75); and "An act to amend an act entitled "An act concerning the supervision by the State Department of Local Government, over certain political subdivisions in the State,' approved May fifth, one thousand nine hundred and thirty-eight (P.L.1938, c. 127), as heretofore amended and supplemented by chapter three hundred sixty-four of the laws of one thousand nine hundred and thirty-nine," approved April thirtieth, one thousand nine hundred and forty-one (P.L.1941, c. 95); provided, however, that this section shall not be deemed to revive any act which was repealed by any of said enumerated acts.

L.1947, c. 151, p. 680, s. 98.



Section 52:27BB-99 - Severability Clause

52:27BB-99. Severability clause
The provisions of this act shall be construed as severable and if any part is held unconstitutional, or for any other reason invalid, the remaining parts shall not be affected thereby.

L.1947, c. 151, p. 682, s. 99.



Section 52:27BB-100 - Effective Date Of Act

52:27BB-100. Effective date of act
This act shall take effect July first, one thousand nine hundred and forty-seven.

L.1947, c. 151, p. 682, s. 100.



Section 52:27BBB-1 - Short Title.

52:27BBB-1 Short title.

1.This act shall be known and may be cited as the "Municipal Rehabilitation and Economic Recovery Act."

L.2002,c.43,s.1.



Section 52:27BBB-2 - Findings, Declarations Relative To Municipal Rehabilitation And Economic Recovery

52:27BBB-2 Findings, declarations relative to municipal rehabilitation and economic recovery
2.The Legislature finds and declares that:

a.There exists in certain municipalities a continuing state of fiscal distress which endures despite the imposition of a series of measures authorized pursuant to law;

b.Economically impoverished, those municipalities have a history of high crime rates, including arson, that has necessitated the maintenance of large police and fire departments, at enormous taxpayer cost in municipalities without a sound tax base;

c.The past fifty years have witnessed the depopulation of those municipalities characterized by such problems;

d.Spending power on the part of residents of these municipalities is severely limited and local businesses thereby suffer from the lack of an indigenous client base so that rebuilding the fortunes of city residents in order to recreate a viable urban economy will require a considerable period of time;

e.Notwithstanding the prosperity which has been experienced elsewhere throughout New Jersey in recent years, the unemployment rate in these municipalities is substantially higher than that of most other municipalities;

f.While the rest of New Jersey has enjoyed increased land values, the ratable base in these municipalities has declined steadily during the 1990's, marked by their low equalized value per capita which can be about one-half that of other cities;

g.Coupled with this economic deprivation, many of these municipalities are characterized by a lack of internal audit controls, accountability and oversight, evidenced by the fact that although real estate taxes comprise over two-thirds of locally generated revenues, many of these municipalities do not rigorously enforce collection and receive but a portion of their levy;

h.Although the State has experienced a period of tremendous prosperity and economic growth over the past few years, such municipalities continue to languish without any obvious signs of improvement;

i.These municipalities have experienced a substantial budget deficit for many years which has only been addressed through extraordinary payments of State aid;

j.While State aid dollars which have been directed toward such municipalities have served to address their structural deficits, they have not, and cannot, function as an economic impetus toward the rebuilding of those municipalities;

k.Because a significant proportion of the population of such municipalities lacks adequate health insurance coverage, causing many to seek basic care in municipal emergency rooms, municipal hospitals are heavily dependent upon State assistance commonly referred to as "charity care" for reimbursement. Such health services are crucial to the overall health of the infrastructure and social growth and stability of qualified municipalities. Moreover, the demand for such health services has necessitated planning for a major expansion of medical school programs within qualified municipalities;

l.Given the high crime rates in these municipalities, if economic recovery is to be successful, it is vital that municipal residents feel that their basic safety is assured; accordingly, the State will continue to commit to assist such municipalities in maintaining not less than that number of police officers employed by the municipality at the time of the determination by the commissioner that the municipality fulfills the definition of a qualified municipality and in creating working relationships between State agencies, local law enforcement and the community to identify and develop strategies to improve the quality of life and the security of residents in qualified municipalities;

m.In order to ensure the long-term economic viability of such municipalities, it is critical that the Legislature encourage, to the extent possible, the production of market-rate housing within the municipality so as to expand the local tax base and provide a greater diversity of income levels among municipal inhabitants;

n.When faced with analogous situations, other states have employed extraordinary measures to provide leadership and oversight for struggling cities and the necessary tools to spur an economic revival within those cities; and

o.In light of the dire needs faced by such municipalities and the lack of progress in addressing those needs either governmentally or through private sector initiative, and given the successful interventions on the part of other states in analogous circumstances, it is incumbent upon the State to take exceptional measures, on an interim basis, to rectify certain governance issues faced by such municipalities and to strategically invest those sums of money necessary in order to assure the long-term financial viability of these municipalities.

L.2002,c.43,s.2; amended 2002, c.108, s.2.



Section 52:27BBB-2.1 - Findings, Declarations Relative To "Municipal Rehabilitation And Economic Recovery Act"

52:27BBB-2.1 Findings, declarations relative to "Municipal Rehabilitation and Economic Recovery Act"
1.The Legislature finds and declares that:

a.The court decision striking certain provisions of P.L.2002, c.43 requires the Legislature to clarify its intent in approving that act;

b.The court's interpretation of P.L.2002, c.43 is contrary to the intent of the Legislature and as a result, amendatory legislation removing any question regarding the intent, scope and applicability of that act is appropriate;

c.It is also important to clarify and expand upon a legislative intent of focusing redevelopment efforts in qualified municipalities by ensuring that the expenditure of public dollars for development and redevelopment is coordinated with the expenditure of public dollars supporting schools and educational efforts in such municipalities; and

d.Given the magnitude of the State's investment in a qualified municipality, it is incumbent upon the State to take the appropriate steps necessary to ensure effective governance at the school district level in addition to effective governance at the municipal level. Not only will limited school district oversight ensure the coordinated expenditures of public funds, it will ensure that the proposed local tax levy to support the district's schools will not further burden the municipal tax base. Additionally, this oversight will assist the district in improving the quality of education provided to students in the municipality. Enhancing educational quality will, in turn, assist housing revitalization by attracting new families to the community and preventing flight of current residents. It will also serve to attract new businesses and potential employers because the community can offer better-prepared graduates to the workforce.

L.2002,c.108,s.1.



Section 52:27BBB-2.2 - Findings, Declarations Relative To Urban Revitalization.

52:27BBB-2.2 Findings, declarations relative to urban revitalization.

1.The Legislature finds and declares:

a.The "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), provides for the appointment of a chief operating officer in a qualified municipality for a five-year period, referred to in that law as the rehabilitation term;

b.As of the effective date of P.L.2007, c.176 (C.52:27BBB-2.2 et al.), that 2002 act has been implemented in one municipality in the State;

c.The fourth-year report of the chief operating officer appointed in that municipality, required pursuant to section 8 of P.L.2002, c.43 (C.52:27BBB-8), recommended an extension of the rehabilitation term to allow for the implementation of the reforms anticipated by P.L.2002, c.43; and

d.Given the detailed assessment and recommendation in that fourth-year report, it is apparent that under certain circumstances a 10-year rehabilitation term is a more realistic period within which government reform may be effectuated in a qualified municipality.

L.2007, c.176, s.1.



Section 52:27BBB-3 - Definitions Relative To Municipal Rehabilitation And Economic Recovery.

52:27BBB-3 Definitions relative to municipal rehabilitation and economic recovery.

3.As used in this act:

"Authority" means the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.).

"Board" means the State Economic Recovery Board established pursuant to section 36 of P.L.2002, c.43 (C.52:27BBB-36).

"Chief operating officer" means that person appointed pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) responsible for reorganizing governmental operations of a qualified municipality in order to assure the delivery of essential municipal services and the professional administration of that municipal government.

"Commissioner" means the Commissioner of Community Affairs.

"Contiguous with" means within.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Economic recovery term" means the period commencing with the expiration of the term of the chief operating officer and terminating 10 years thereafter.

"In consultation with" means with consideration of the input of, or the advice of, the mayor, governing body, chief operating officer or director, as the case may be, without regard to the form or manner of the consultation.

"Local Finance Board" means the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs.

"Mayor" means the mayor or chief executive officer of the municipality, as appropriate to the form of government.

"Project" means: (1) (a) acquisition, construction, reconstruction, repair, alteration, improvement and extension of any building, structure, facility, including water transmission facilities or other improvement, whether or not in existence or under construction, (b) purchase and installation of equipment and machinery, (c) acquisition and improvement of real estate and the extension or provision of utilities, access roads and other appurtenant facilities; and (2) (a) the acquisition, financing, or refinancing of inventory, raw materials, supplies, work in process, or stock in trade, or (b) the financing, refinancing or consolidation of secured or unsecured debt, borrowings, or obligations, or (c) the provision of financing for any other expense incurred in the ordinary course of business; all of which are to be used or occupied by any person in any enterprise promoting employment, either for the manufacturing, processing or assembly of materials or products, or for research or office purposes, including, but not limited to, medical and other professional facilities, or for industrial, recreational, hotel or motel facilities, public utility and warehousing, or for commercial and service purposes, including, but not limited to, retail outlets, retail shopping centers, restaurant and retail food outlets, and any and all other employment promoting enterprises, including, but not limited to, motion picture and television studios and facilities and commercial fishing facilities, commercial facilities for recreational fishermen, fishing vessels, aquaculture facilities and marketing facilities for fish and fish products and (d) acquisition of an equity interest in, including capital stock of, any corporation; or any combination of the above, which the authority determines will: (i) tend to maintain or provide gainful employment opportunities within and for the people of the State, or (ii) aid, assist and encourage the economic development or redevelopment of any political subdivision of the State, or (iii) maintain or increase the tax base of the State or of any political subdivision of the State, or (iv) maintain or diversify and expand employment promoting enterprises within the State; and (3) the cost of acquisition, construction, reconstruction, repair, alteration, improvement and extension of an energy saving improvement or pollution control project which the authority determines will tend to reduce the consumption in a building devoted to industrial or commercial purposes, or in an office building, of nonrenewable sources of energy or to reduce, abate or prevent environmental pollution within the State; and (4) the acquisition, construction, reconstruction, repair, alteration, improvement, extension, development, financing or refinancing of infrastructure and transportation facilities or improvements related to economic development and of cultural, recreational and tourism facilities or improvements related to economic development and of capital facilities for primary and secondary schools and of mixed use projects consisting of housing and commercial development; and (5) the establishment, acquisition, construction, rehabilitation, improvement, and ownership of port facilities as defined in section 3 of P.L.1997, c.150 (C.34:1B-146). Project may also include: reimbursement to any person for costs in connection with any project, or the refinancing of any project or portion thereof, if such actions are determined by the authority to be necessary and in the public interest to maintain employment and the tax base of any political subdivision and likely to facilitate improvements or the completion of the project; and developing property and any construction, reconstruction, improvement, alteration, equipment or maintenance or repair, or planning and designing in connection therewith. For the purpose of carrying out mixed use projects consisting of both housing and commercial development, the authority may enter into agreements with the New Jersey Housing and Mortgage Finance Agency for loan guarantees for any such project in accordance with the provisions of P.L.1995, c.359 (C.55:14K-64 et al.), and for that purpose shall allocate to the New Jersey Housing and Mortgage Finance Agency, under such agreements, funding available pursuant to subsection a. of section 4 of P.L.1992, c.16 (C.34:1B-7.13). "Project" shall not include a school facilities project.

"Qualified municipality" means a municipality: (1) that has been subject to the supervision of a financial review board pursuant to the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.) for at least one year; (2) that has been subject to the supervision of the Local Finance Board pursuant to the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.) for at least one year; and (3) which, according to its most recently adopted municipal budget, is dependent upon State aid and other State revenues for not less than 55 percent of its total budget.

"Regional Impact Council" or "council" means that body established pursuant to section 39 of P.L.2002, c.43 (C.52:27BBB-39).

"Rehabilitation term" means that period during which the qualified municipality is under the direction of the chief operating officer appointed pursuant to section 7 of P.L.2002, c.43 (C.52:27BBB-7).

"Special arbitrator" means that judge designated by the Chief Justice pursuant to section 5 of P.L.2002, c.43 (C.52:27BBB-5).

"State supervision" means supervision pursuant to Article 4 of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-54 et seq.).

"Treasurer" or "State treasurer" means the Treasurer of the State of New Jersey.

"Under rehabilitation and economic recovery" means that period which coincides with the rehabilitation term and the economic recovery term.

L.2002, c.43, s.3; amended 2002, c.108, s.3; 2014, c.60, s.1.



Section 52:27BBB-4 - Notification To Qualified Municipality

52:27BBB-4. Notification to qualified municipality
4.Within 30 days of the effective date of P.L.2002, c.43 (C.52:27BBB-1 et al.), and thereafter within 30 days of the deadline for the adoption of municipal budgets pursuant to the "Local Budget Law," N.J.S.40A:4-1 for each calendar or State fiscal year, as appropriate to the budget adoption schedule, the commissioner shall make a determination regarding which municipalities fulfill the definition of a qualified municipality pursuant to P.L.2002, c.108 (C.52:27BBB-2.1 et al) and shall notify the Governor, the State Treasurer, the mayor and each member of the governing body of each qualified municipality that the municipality is subject to the provisions of the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.). The date of the notification shall be considered the date a municipality is designated as a qualified municipality. In addition, the commissioner shall notify:

a.the county executive, county manager, the freeholder director or chairperson, as appropriate to the form of government, and each member of the board of chosen freeholders of each county in which is situated a qualified municipality;

b.the Chief Justice of the New Jersey Supreme Court;

c.each member of the Senate and General Assembly; and

d. the Commissioner of Education. If the commissioner determines that any school district which is contiguous with the qualified municipality is subject to level II or level III monitoring pursuant to section 14 of P.L.1975, c.212 (C.18A:7A-14), the commissioner shall forthwith notify the Governor and the board of education of the school district that the school district is subject to the provisions of sections 67 and 68 of P.L.2002, c.43 (C.52:27BBB-63 and 64).

Any designation of a qualified municipality made pursuant to P.L.2002, c.43 (C.52:27BBB-1 et seq.) prior to the enactment of P.L.2002, c.108 (C. 52:27BBB-2.1 et al) is continued.

L.2002,c.43,s.4; amended 2002, c.108, s.4.



Section 52:27BBB-5 - Appointment Of Special Arbitrator; Criteria For Dispute Resolution.

52:27BBB-5 Appointment of special arbitrator; criteria for dispute resolution.

5.Upon receipt of notification by the commissioner pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4), the Chief Justice may designate a Superior Court judge who sits within the vicinage of the county in which the qualified municipality is situated or a retired judge who, during his or her tenure as a judge, served within the vicinage of the county in which the qualified municipality is situated as the special arbitrator as prescribed pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) to serve during the rehabilitation term only. The designation shall expire at the commencement of the economic recovery term. The special arbitrator shall, on an expedited basis, oversee the resolution of any impasse brought before the special arbitrator by the chief operating officer pursuant to sections 9, 11, 13, 16, 22, and 27 of P.L.2002, c.43 (C.52:27BBB-9, C.52:27BBB-11, C.52:27BBB-13, C.52:27BBB-16, C.52:27BBB-22, and C.52:27BBB-27) or any other impasse resulting from any action or failure to act on the part of the mayor, the governing body or any other officer or appointee of the municipality. The special arbitrator may adopt those procedures necessary to govern the resolution of an impasse and shall use the following criteria in dispute resolution, as appropriate to the particular circumstances:

a.The action or failure to act would be adverse to the rehabilitation or economic recovery of the municipality;

b.The action in question or failure to act would represent an unsound decision in violation of the fiduciary responsibility of the municipal officials;

c.The action or failure to act would be inconsistent with internal financial controls or would violate prudent standards or practices of municipal administration or would violate or compromise State laws, rules or regulations under which the municipality operates; and

d.the action or inaction would delay the implementation of P.L.2002, c.43 (C.52:27BBB-1 et al.) or the achievement of the goal of fostering the redevelopment and rehabilitation of qualified municipalities and ensuring the effective delivery of municipal services and professionalization of municipal administration.

L.2002, c.43, s.5; amended 2009, c.337, s.1.



Section 52:27BBB-6 - Municipality Deemed Under Rehabilitation And Economic Recovery; Term.

52:27BBB-6 Municipality deemed under rehabilitation and economic recovery; term.

6. a. Upon the appointment of a chief operating officer pursuant to section 7 of P.L.2002, c.43 (C.52:27BBB-7), a qualified municipality shall be under rehabilitation and economic recovery. This period shall begin with the assumption of job responsibilities by the chief operating officer pursuant to this section and terminate five years following the end of the term of the chief operating officer. The period corresponding with the term of the chief operating officer shall be referred to hereinafter as the rehabilitation term. The period commencing with the expiration of the term of the chief operating officer and terminating 10 years thereafter shall be referred to hereinafter as the economic recovery term.

b. (1) During the economic recovery term, the mayor shall exercise those powers delegated to the mayor pursuant to the form of government, the charter and the administrative code of the municipality, and those powers delegated to the mayor under general law. In addition, during the economic recovery term, the mayor shall retain the power to veto the minutes of any independent board or authority, including, but not limited to, the housing authority, parking authority, redevelopment authority, planning board and board of adjustment. No action taken at any meeting of any independent board or authority shall have force or effect until 10 days, exclusive of Saturdays, Sundays and public holidays, after the copy of the minutes shall have been delivered to the mayor. If, in that 10-day period, the mayor returns the copy of the minutes with a veto of any action taken by the board or authority at the meeting, that action shall be null and void and of no force and effect. Following the completion of the 10-day period, those actions not vetoed shall be considered approved.

(2)During the first 18 months of the economic recovery term, the mayor shall have the power to veto or terminate any employment contract not subject to a collective bargaining agreement, whether or not subject to Title 11A, Civil Service, of the New Jersey Statutes. This shall not apply to employment contracts under extension pursuant to terms under the expired contract.

(3)The mayor shall cause to be issued a final report on the progress of the municipality toward achieving municipal rehabilitation and economic recovery, as set forth in section 8 of P.L.2002, c.43 (C.52:27BBB-8) at the end of the economic recovery term.

(4)The mayor shall authorize the municipal planning board, from time to time, to prepare a program of municipal capital improvement projects projected over a term of at least six years, and amendments thereto. The program may include current and future major projects being, or to be, undertaken with federal, State, county, or other public funds, or under federal, State, or county supervision. The first year of the program shall, upon adoption by the governing body, constitute the capital budget of the municipality as required by N.J.S.40A:4-43 et seq. The program shall classify projects in regard to the urgency and need for realization, and shall recommend a time sequence for their implementation. The program may also contain the estimated cost of each project and indicate probable operating and maintenance costs and probable revenues, if any, as well as existing sources of funds, or the need for additional sources of funds, for the implementation and operation of each project. The program shall, as far as possible, be based on existing information in the possession of the departments and agencies of the municipality and shall take into account public facility needs indicated by the prospective development shown in the master plan of the municipality or as permitted by other municipal land use controls.

(5)While the municipality is under rehabilitation and economic recovery, the mayor shall retain the power to make those appointments to municipal authorities, boards or commissions, as the case may be, which is otherwise allocated to the mayor pursuant to law.

The mayor may retain staff for the purpose of advising the mayor and aiding in the performance of constituent services during the rehabilitation term.

(6)The Director of the Division of Local Government Services in the Department of Community Affairs shall annually conduct a compliance audit of the activities of a qualified municipality during the economic recovery term to ensure compliance with P.L.2002, c.43 (C.52:27BBB-1 et al.) and other relevant State laws and shall report the findings to the Local Finance Board and the mayor.

(7)The financial incentives set forth in sections 54 through 56 of P.L.2002, c.43 (C.52:27BBB-53 through 55) shall remain in effect until the municipality is no longer eligible for financial assistance pursuant to the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.).

c.Upon the assumption of job responsibilities by the chief operating officer, the financial review board created pursuant to section 5 of P.L.1999, c.156 (C.52:27D-118.30a) to oversee the finances of the municipality shall cease to function and the municipality shall cease to be under supervision pursuant to Article 4 of P.L.1947, c.151 (C.52:27BB-54 et seq.).

All outstanding debts or obligations incurred by a qualified municipality or the New Jersey Housing and Mortgage Finance Agency established pursuant to section 4 of the "New Jersey Housing and Mortgage Finance Agency Law of 1983," P.L.1983, c.530 (C.55:14K-4) and secured by a right of first refusal on municipally-owned property as of 10 days following a determination by the commissioner that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4), with any subsidiary of that agency with jurisdiction in a qualified municipality, other than those debts or obligations represented by bonds or other negotiable instruments, are forgiven.

Notwithstanding the termination of the financial review board and supervision, all memorandums of understanding entered into by the municipality as a condition of receiving assistance under P.L.1987, c.75 (C.52:27D-118.24 et seq.) that require the municipality to implement any government, administrative, operational efficiency or oversight measures necessary for the fiscal recovery of the municipality as recommended by the director and approved by the Local Finance Board shall continue to have full force and effect.

During the rehabilitation term, the chief operating officer shall be responsible for entering into any memorandum of understanding on behalf of the qualified municipality that is required as a condition of receiving assistance under P.L.1987, c.75 (C.52:27D-118.24 et seq.), or any other law; provided, however, that those memoranda of understanding shall be consistent with the provisions of P.L.2002, c.43 (C.52:27BBB-1 et al.) and P.L.2007, c.176 (C.52:27BBB-2.2 et al.), and the powers of the chief operating officer granted pursuant thereto. Any such memoranda of understanding shall be executed between the chief operating officer and the Director of the Division of Local Government Services in the Department of Community Affairs. Whenever the powers and duties of the chief operating officer have devolved upon the director pursuant to subsection b. of section 7 of P.L.2002, c.43 (C.52:27BBB-7), the memorandum of understanding shall be executed between the director, on behalf of the qualified municipality, and the State Treasurer, on behalf of the State.

L.2002, c.43, s.6; amended 2002, c.108, s.5; 2007, c.176, s.2; 2009, c.337, s.2; 2014, c.60, s.2.



Section 52:27BBB-7 - Appointment Of Chief Operating Officer; Term.

52:27BBB-7 Appointment of chief operating officer; term.

7. a. Upon receiving notification by the Commissioner of Community Affairs pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4), the Governor shall appoint the chief operating officer in consultation with the mayor and the governing body. The chief operating officer shall serve at the pleasure of the Governor. The chief operating officer shall be qualified by training and experience for the position and shall have at least 10 years of experience in the management or supervision of government activities, three years of which may be substituted by an advanced degree in business, law, or public administration.

b.Pending the appointment of a chief operating officer or, in the event of the death, resignation, removal or inability of the chief operating officer to discharge the duties of that office, the functions, powers and duties of the chief operating officer shall devolve upon the director, for the time being, until a chief operating officer is appointed or is able to discharge the duties of that office. In the event that the chief operating officer does not serve out the chief operating officer's term of office for any reason, a successor shall be chosen by the Governor.

c. (1) The term of the chief operating officer shall terminate five years following the assumption of duties on the part of the initial chief operating officer first appointed pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.), or 10 years thereafter, except as provided under paragraph (2) of this subsection, if the fourth-year report required by section 8 of P.L.2002, c.43 (C.52:27BBB-8) recommends an extension of that term, provided that the extension is approved by the Commissioner of Community Affairs. The chief operating officer may be hired as a State employee in the unclassified service of Title 11A, Civil Service, of the New Jersey Statutes or may be hired under contract, as provided hereunder. Notwithstanding any other provision of law, no person so appointed shall acquire tenure.

If the chief operating officer is hired under contract, the person hired shall meet the qualifications set forth herein, and it shall be clear from the contract that the position is full-time and that the job site shall be at the principal offices of the municipality. If, for any reason, a person engaged under contract is unable to fulfill the job responsibilities of chief operating officer, the selection process shall be recommenced in accordance with the provisions of this section.

If the chief operating officer is hired under contract, the contract shall be available for public inspection in the office of the municipal clerk.

(2)An extended term of the office of chief operating officer shall terminate early upon the recommendation of the Commissioner of Community Affairs to end the rehabilitation term for a qualified municipality and to commence the economic recovery term.

d.Subject to the approval of the State Treasurer, the salary, benefits and costs of the chief operating officer shall be fixed by the board and adjusted from time to time as the board deems appropriate. The salary level and benefits shall be comparable to that of the director of any public authority or agency with jurisdiction in the qualified municipality. The salary, benefits, and costs of the chief operating officer shall be an expense of the State and paid through the Department of the Treasury.

L.2002, c.43, s.7; amended 2002, c.108, s.6; 2007, c.176, s.3; 2009, c.337, s.3.



Section 52:27BBB-8 - Submission Of Report By Chief Operating Officer.

52:27BBB-8 Submission of report by chief operating officer.

8. a. At the end of four years following the commencement of duties by the chief operating officer, the chief operating officer or his or her successor shall submit a report to the Governor, each member of the State Economic Recovery Board, each member of the Senate and General Assembly, each member of the county board of freeholders in the county in which the qualified municipality is situated, each member of the regional impact council, the mayor, and each member of the governing body of the qualified municipality. The report shall evaluate progress made in rehabilitating the qualified municipality and the status of economic recovery efforts. The report shall include an enumeration of any problems or hurdles encountered in rehabilitation and economic recovery and, where applicable, recommendations for any amendments to State law which would promote and encourage rehabilitation and economic recovery. If the chief operating officer anticipates that the rehabilitation term will be insufficient to achieve rehabilitation goals, the chief operating officer shall include in the report a detailed analysis of the causes for the municipality's inability to reestablish local control and an assessment of the amount of time necessary for the continuation of the period of the rehabilitation term.

In addition to the foregoing, the report shall include detailed information as to how those funds appropriated pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) are being spent and how those expenditures are serving to promote the economic revitalization of the qualified municipality.

b.Within 30 days of receipt of the report by members of the Legislature, a hearing shall be held by the Senate Community and Urban Affairs Committee and the Assembly Housing and Local Government Committee, or their successors, to provide an opportunity for public comment and discussion.

L.2002, c.43, s.8; amended 2007, c.176, s.4; 2009, c.337, s.4.



Section 52:27BBB-9 - Reallocation Of Functions, Powers, Duties To Chief Operating Officer.

52:27BBB-9 Reallocation of functions, powers, duties to chief operating officer.

9. a. Upon the appointment of the chief operating officer pursuant to subsection a. of section 7 of P.L.2002, c.43 (C.52:27BBB-7), all the functions, powers and duties heretofore or hereafter assigned by any statute, regulation, ordinance, resolution, charter or contract for municipal operations, municipal organization and reorganization, development and implementation of workforce training programs, and the hiring and firing of department heads, managers and supervisory employees shall be reallocated to the chief operating officer. The chief operating officer shall exercise those functions, powers and duties in consultation with the mayor as are hereinafter provided.

b.Except as otherwise provided in P.L.2002, c.43 (C.52:27BBB-1 et al.), the chief operating officer shall have the power to perform all acts and do all things consistent with law necessary for the proper conduct, maintenance, rehabilitation and supervision of the qualified municipality. The chief operating officer may propose ordinances, resolutions, rules, policies and guidelines, not inconsistent with law, for the proper conduct, maintenance and supervision of the municipality.

Ordinances and resolutions shall be adopted or amended as provided by law except that the chief operating officer shall exercise the functions, powers and duties of the mayor.

A proposal introduced by the chief operating officer shall be deemed approved if the mayor or governing body fails to act upon the proposal within 45 days following the chief operating officer's submission of the proposal to either the mayor or the governing body, or both, as appropriate. Disapproval by the mayor or governing body of any proposal introduced by the chief operating officer shall constitute an impasse and shall be subject to the dispute resolution procedures set forth in section 5 of P.L.2002, c.43 (C.52:27BBB-5).

c.Notwithstanding the provisions of the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et seq.), the chief operating officer may negotiate financial agreements and otherwise exercise the powers of the governing body pursuant thereto, including making available municipal land in order to facilitate a project pursuant to section 17 of P.L.1991, c.431 (C.40A:20-17). Any such agreements negotiated by the chief operating officer shall be presented to the governing body for the information of the members of the governing body.

d.Notwithstanding any provisions of P.L.2001, c.310 to the contrary, the chief operating officer may, in consultation with the mayor and governing body, negotiate bond financing pursuant to the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 through 73) and revenue allocation financing pursuant to the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 through 489).

e.The functions, powers and duties reallocated to the chief operating officer pursuant to this section shall include, but not be limited to those powers allocated to the mayor which are found in the charter and administrative code of the municipality, Titles 40 and 40A generally and specifically in the "Local Bond Law," N.J.S.40A:2-1 et seq., the "Local Budget Law," N.J.S.40A:4-1 et seq., the "Local Fiscal Affairs Law," N.J.S.40A:5-1 et seq., the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), any specific form of government law according to which the municipality is governed, and such other sections or other laws necessary to the governance and administration of a municipality, the control of litigation, and the determination of service levels as provided in this section.

Subject to the approval of the State Treasurer, the chief operating officer may appoint staff necessary to assist the chief operating officer in carrying out those responsibilities set forth in P.L.2002, c.43 (C.52:27BBB-1 et al.). The salary and benefits of persons so appointed and persons designated pursuant to subsection g. of this section shall be included in the budget request prepared by the chief operating officer pursuant to subsection b. of section 27 of P.L.2002, c.43 (C.52:27BBB-27). Persons appointed pursuant to this subsection shall serve at the pleasure of the chief operating officer.

f.During the rehabilitation term, the chief operating officer shall exercise the veto power of the mayor with respect to municipal ordinances; provided, however, that the chief operating officer may delegate the veto power to the mayor. In addition, during the rehabilitation term, the chief operating officer shall have the power to veto the minutes of any independent board or authority, including, but not limited to, the housing authority, parking authority, redevelopment authority, planning board and board of adjustment.

During the rehabilitation term, the chief operating officer may refer any matter involving any action or failure to act to the special arbitrator.

g.Subject to the approval of the treasurer, the chief operating officer may appoint a confidential secretary and executive assistant who shall be State employees and serve in the unclassified service of the Civil Service. The salary and benefits of these appointees shall be fixed by the treasurer and adjusted from time to time as the treasurer deems appropriate. The salary, benefits, and costs of these appointees shall be an expense of the State and shall be paid by the treasurer.

These appointees shall serve at the pleasure of the chief operating officer.

L.2002, c.43, s.9; amended 2007, c.176, s.5.



Section 52:27BBB-10 - Particular Powers Of Chief Operating Officer.

52:27BBB-10 Particular powers of chief operating officer.


10.The chief operating officer may:

a.Sue in the municipality's corporate name and submit disputes and controversies to arbitration and determination in the manner provided by law;

b.Retain municipal corporation counsel and such other special counsel as the chief operating officer may deem necessary to carry out the functions, powers and duties set forth in P.L.2002, c.43 (C.52:27BBB-1 et al.); and

c.Request the State Treasurer to provide no interest loans to the municipality for cash flow purposes.

L.2002,c.43,s.10.



Section 52:27BBB-11 - Appointment Of Department Heads.

52:27BBB-11 Appointment of department heads.

11.Within 30 days of the assumption of job responsibilities on the part of the chief operating officer, the chief operating officer shall, in consultation with the mayor, recommend the interim appointment of department heads and submit the list of nominees to the governing body for confirmation. The department heads shall include a business administrator, or functional equivalent thereof, who shall not be the chief operating officer. The governing body may only reject a candidate by a 2/3 vote of the fully authorized membership of the governing body. In the event of an impasse in the appointment process, the matter shall be decided by the special arbitrator, whose decision shall not be subject to appeal. In making a determination pursuant to this subsection, the special arbitrator shall uphold the appointment recommended by the chief operating officer if, by any objective measure, the person under consideration for that position is qualified by reason of experience, education or training.

These interim appointees shall fulfill those responsibilities delegated to them by the chief operating officer pending the completion of the municipal management study by the chief operating officer pursuant to section 12 of P.L.2002, c.43 (C.52:27BBB-12).

L.2002,c.43,s.11.



Section 52:27BBB-12 - Preparation Of Municipal Management Study.

52:27BBB-12 Preparation of municipal management study.

12. a. Within 30 days following the submission of interim department head appointments to the governing body, the chief operating officer, in consultation with the mayor, shall undertake the preparation of a municipal management study which analyzes the current state of all services provided by each municipal department and the service levels provided in similarly situated municipalities and shall call upon experts or State government officials, as necessary, in order to identify the options available to achieve appropriate levels of service. The study shall include police and fire services provided by the municipality, as well as planning, zoning, code enforcement, permitting and any other municipal permitting.

b.The study shall include reference to those studies previously completed by the State during the period of supervision or the operation of the financial review board and any other relevant studies.

c.The study shall be completed no later than nine months following the appointment of the interim department heads.

d.The study shall include a review of the municipal organizational plan, the management structure of each department, and the specific personnel needs within each department and unit therein necessary to achieve the levels of service identified in the study as appropriate for the qualified municipality.

With regard to public safety services, the study shall analyze the current state of services provided in light of such performance measures as calls per officer and call response time and make recommendations for current and future staffing levels in order to realize appropriate levels of service.

With respect to other municipal services, the study shall address turnaround time on the processing, review, and approval of applications, permits, grants, loans or other application-driven interactions on the part of private individuals with the municipality and make recommendations for improvement, including considerations of future staffing levels and the logistical support necessary in order to assure more timely processing of such requests.

In addition, the study shall include an assessment of the current state of computerization of municipal operations, the extent to which technology and mechanization are used to increase the efficiency of municipal operations, and, in particular, the extent to which geographic information systems are used to assist in municipal resource allocation, and recommendations for ways in which those operations may be made more efficient and accessible to the public through the use of computers and technological innovation, including the use of geographic information systems.

e.Following from this review, the study shall include any recommendations for the reorganization of municipal government structure considered necessary in order to achieve the more efficient, orderly, cost-effective and professional delivery of municipal services.

In addition, the study shall include an analysis and recommendations concerning appropriate pay scales for department heads in order to assist the chief operating officer in recruiting persons with the training and experience necessary to effectuate their job responsibilities.

f.Notwithstanding any other law, rule or regulation to the contrary, the municipal management study shall include an evaluation of the qualification levels of departmental employees in light of their assigned tasks and an identification of training opportunities to assist those employees in better performing their assigned duties, including a program of computer and technology training. The chief operating officer may call upon the Commissioner of Personnel or other appropriate State government appointees or officers in order to perform this evaluation and provide appropriate training.

g.Upon completion, the study shall be distributed to the mayor, each member of the governing body, every member of the Senate and General Assembly, and the Commissioner of Community Affairs. In addition, the study shall be available for public inspection.

h.Following from the municipal management study, the chief operating officer shall prepare the necessary amendments to the municipality's administrative code and ordinance, including salary ordinances, which follow from the recommendations in the study. These ordinances and amendments should be included as an appendix to the municipal management study.

The mayor and the governing body shall be kept apprised of the progress of the municipal management study and shall cooperate with the chief operating officer and provide that information and documentation necessary to assure the expeditious completion of the study.

L.2002,c.43,s.12.



Section 52:27BBB-13 - Copy Of Study Available For Public Inspection.

52:27BBB-13 Copy of study available for public inspection.

13. a. Upon the completion of the municipal management study by the chief operating officer, the chief operating officer shall make available for public inspection a copy of the study in the office of the municipal clerk and each branch of the public library within the municipality.

b.The chief operating officer shall cause notice to be published in a newspaper circulating within the municipality that the study is available for public inspection, not less than 14 days before the meeting of the governing body at which the study is to be voted on.

c.The municipal management study shall become the official operating plan for the municipality unless the governing body rejects the study by a 2/3 vote of the fully authorized membership of the governing body within 30 days following the publication of notice pursuant to subsection b. of this section.

In the event that the governing body rejects the study, the rejection shall be accompanied by a statement specifically outlining the basis for the rejection of each element or component of the study along with an alternative proposal or proposals which accomplish the same objectives.

If the chief operating officer does not approve those alternatives proposed by the governing body, any disputed item shall be considered an impasse and subject to the dispute resolution process set forth in section 5 of P.L.2002, c.43 (C.52:27BBB-5).

If the governing body has not acted within 30 days following the publication of notice pursuant to subsection b. of this section, the study shall be considered adopted.

d.Upon the adoption of the municipal management study, the chief operating officer, in consultation with the director, shall establish a salary scale for each department head. To the extent that the established salaries exceed those paid by the municipality at the commencement of the rehabilitation term, the State shall absorb the increased expense for salaries and benefits during the rehabilitation term, and for two years thereafter, subject to appropriation.

e.Once the chief operating officer has established the salary scale and the municipal management study has been adopted, the chief operating officer shall cause to be prepared proposed ordinances effectuating the salary scales and those amendments to the administrative code necessary to implement the municipal management study.

L.2002,c.43,s.13.



Section 52:27BBB-14 - Chief Operating Officer To Act As Appointing Authority.

52:27BBB-14 Chief operating officer to act as appointing authority.

14.For the purposes of Title 11A, Civil Service, of the New Jersey Statutes, the chief operating officer shall act as the appointing authority.

The Commissioner of Personnel, in conjunction with the chief operating officer, shall design a remedial Human Resource Plan for the qualified municipality which best supports the efficient and effective delivery of services to the residents of the municipality. This plan may include, but need not be limited to, such measures as delegation of specified personnel functions, pilot programs, and streamlined appointment processes and shall remain in place during the rehabilitation term.

The Commissioner of Personnel may approve such additional changes in the staffing and organization structure as are needed to support the rehabilitation and economic recovery of the qualified municipality pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.).

L.2002,c.43,s.14.



Section 52:27BBB-15 - Abolishment Of Certain Municipal Positions.

52:27BBB-15 Abolishment of certain municipal positions.

15. a. Notwithstanding any other provision of law or contract, the chief operating officer may abolish positions in the municipality not under the direct supervision of the municipal governing body at any time. All of the functions, powers and duties of such abolished positions shall be exercised by the chief operating officer or those persons whom the chief operating officer designates to exercise them during the rehabilitation term. The affected individuals shall be given 60 days' notice of termination or pay for the same period. The notice or payment shall be in lieu of any other claim or recourse against the municipality based on law or contract or term of office.

b.Notwithstanding any law, rule or regulation to the contrary, no individual whose position is abolished by operation of this section shall be entitled to assert a claim to any position or to placement upon a preferred eligibility list for any position to which the individual may be entitled by virtue of tenure or seniority within the municipality. Nothing herein shall preclude an individual from asserting upon separation from service any legal contractual right to health care coverage, annuities, accrued vacation days, accrued sick leave, insurance and approved tuition costs. No individual whose position is abolished by operation of this subsection shall retain any right to tenure or seniority in the positions abolished herein.

c.Notwithstanding any provision of P.L.1992, c.43 (C.34:15D-1 et seq.) to the contrary, the Department of Labor shall, if requested by an employee, provide a training grant under the "Job Training Partnership Act," Pub. L. 97-300 (29 U.S.C. s.1501 et seq.), to each person who applies pursuant to this section for a training grant to pay for employment and training services as provided pursuant to section 6 of P.L.1992, c.43 (C.34:15D-6).

L.2002,c.43,s.15.



Section 52:27BBB-16 - Recommendation Of Department, Division Heads.

52:27BBB-16 Recommendation of department, division heads.

16. a. Following the completion of the municipal management study, the chief operating officer shall, in consultation with the mayor, recommend the appointment of department heads and division heads, as the case may be, and submit the list of nominees to the governing body for approval. Any recommendations provided by the chief operating officer pursuant to this subsection shall be made in consultation with the mayor. Any person who has served as an interim department head pursuant to section 11 of P.L.2002, c.43 (C.52:27BBB-11) shall be eligible for appointment pursuant to this section. The governing body may only reject a candidate by a 2/3 vote of the fully authorized membership of the governing body. In the event of an impasse in the appointment process, the matter shall be decided by the special arbitrator, whose decision shall not be subject to appeal. In making a determination pursuant to this subsection, the special arbitrator shall uphold the appointment recommended by the chief operating officer if, by any objective measure, the person under consideration for that position is the most qualified by reason of experience, education or training.

Appointment as a department head or division head, as the case may be, shall be for a period of time coinciding with the term of the chief operating officer and an additional two years thereafter; however, department heads and division heads may be removed for cause by the Local Finance Board following a hearing before the board.

b.Any person who has served as an employee in a position with tenure rights during the rehabilitation term who is reappointed by the mayor, with the advice and consent of the governing body, as appropriate, following the termination of the rehabilitation term shall receive credit for the years served during the period of rehabilitation for the purposes of establishing eligibility for tenure, so long as the position otherwise qualifies for tenure under general law.

L.2002,c.43,s.16.



Section 52:27BBB-17 - Transfer, Assignment, Reclassification Of Positions.

52:27BBB-17 Transfer, assignment, reclassification of positions.

17.Upon the adoption of the municipal management study, the chief operating officer, working in conjunction with the Commissioner of Personnel and in consultation with the mayor, shall, within 60 days, transfer, assign or reclassify, as the case may be, those positions recommended for such action in the study.

Any residency requirement established pursuant to municipal ordinance shall be waived for those positions which are at the supervisory, management level or above and which are in the unclassified service of Title 11A, Civil Service, of the New Jersey Statutes.

L.2002,c.43,s.17.



Section 52:27BBB-18 - Annual Stipend For Residence In Qualified Municipality.

52:27BBB-18 Annual stipend for residence in qualified municipality.

18.Any person hired in a position for which the residency requirement has been waived or as a police officer or firefighter after the adoption of the municipal management study, and who purchases a home in the qualified municipality and occupies that home as a principal residence shall, subject to appropriation, receive an annual stipend of 10 percent of the person's base salary upon proper claim made therefor each year to the Department of Community Affairs, so long as the claim is made during the rehabilitation term, subject to appropriation. The department shall pay the stipend upon satisfactory proof by the applicant that the dwelling for which the stipend is being paid continues to be occupied as a principal residence by the applicant. An employee may receive this stipend for a period of five years; however, the requirement that the dwelling be occupied as a principal residence shall extend to the period of rehabilitation and economic recovery. Any person who does not continue to occupy the residence for which that person receives the stipend for the entirety of the period of rehabilitation and economic recovery shall be required to reimburse the State for the entire amount of the stipend received.

A municipal tax lien shall attach on the property for which the stipend is being paid, at the time the annual stipend is paid by the State in the amount of stipend received by the applicant. The lien shall have the same status and shall be given the same effect as municipal liens established under R.S.54:5-9. The lien shall remain on the property until the expiration of the period of rehabilitation and economic recovery, or until the entire amount of the stipend paid to the applicant has been reimbursed back to the State, should the applicant not continue to occupy the residence for the entire period of rehabilitation and economic recovery. The amount of the stipend to be reimbursed to the State shall also be a personal debt of the applicant, and both the lien and the debt shall be recoverable in the name of the State by means of any remedy available at law.

The chief operating officer shall each year compile a list of those employees eligible to receive the stipend, which shall be used by the department to verify eligibility. An employee who receives the stipend shall be ineligible to receive the property tax credit authorized pursuant to section 56 of P.L.2002, c.43 (C.52:27BBB-55).

The commissioner shall annually submit a list to the State Treasurer of those persons who receive the stipend.

L.2002,c.43,s.18.



Section 52:27BBB-19 - Incentive For Retirement For Certain Employees.

52:27BBB-19 Incentive for retirement for certain employees.

19. Notwithstanding the provisions of any other law, rule or regulation to the contrary, an employee of a qualified municipality who is a member of the Public Employees' Retirement System and is otherwise eligible for retirement may, upon the recommendation of the chief operating officer during the rehabilitation term or the mayor during the economic recovery term, with the approval of the director, receive an incentive payment for the termination of the employee's employment with the municipality.

As used in this section, "incentive payment" shall mean a lump sum payment of 20 percent of the employee's annual base salary, exclusive of overtime.

An employee shall only be eligible for an incentive payment pursuant to this section if that person applies for this termination benefit within 60 days of the appointment of the chief operating officer during the rehabilitation term, or within the first 60 days of the economic recovery term. Payment shall be made not sooner than upon the receipt of the first pension check by the municipal employee.

This election to retire on the part of the municipal employee shall be communicated by the member to the retirement system pursuant to Title 43 of the Revised Statutes; however, once the employee has elected to retire, that decision shall be final.

L.2002, c.43, s.19; amended 2009, c.337, s.5.



Section 52:27BBB-20 - Additional Nj Saver Rebate For Certain Residents.

52:27BBB-20 Additional NJ SAVER rebate for certain residents.

20.A resident of a qualified municipality who has paid property taxes for the tax year on a homestead that is owned as such and who is eligible to receive an NJ SAVER rebate pursuant to P.L.1999, c.63 (C.54:4-8.58a et al.) shall, subject to appropriation, receive an NJ SAVER rebate in an amount equal to 150% of the amount otherwise owed that resident pursuant to section 4 of P.L.1999, c.63 (C.54:4-8.58b) during the time that the municipality is under rehabilitation and economic recovery.

L.2002,c.43,s.20.



Section 52:27BBB-21 - Monthly Meetings, Minutes.

52:27BBB-21 Monthly meetings, minutes.

21. a. The chief operating officer shall conduct monthly meetings with the mayor, department heads and the executive directors of any independent boards or authorities created by the municipality or which otherwise operate in the name of the municipality. Meetings may be held more frequently, as necessary, at the call of the chief operating officer.

b.During the rehabilitation term, the chief operating officer may veto the minutes of any independent board or authority, including, but not limited to, the housing authority, parking authority, redevelopment authority, planning board and board of adjustment. The mayor shall retain this power during the economic recovery term.

c.A true copy of the minutes of every meeting of any independent board or authority, including, but not limited to, the housing authority, parking authority, redevelopment authority, planning board and board of adjustment, shall be prepared and forthwith delivered to the chief operating officer or mayor, as the case may be. No action taken at any such meeting shall have force or effect until 10 days, exclusive of Saturdays, Sundays and public holidays, after the copy of the minutes shall have been so delivered. If, in that 10-day period, the chief operating officer or mayor returns the copy of the minutes with a veto of any action taken by the board or authority at the meeting, that action shall be null and void and of no force and effect. Following the completion of the 10-day period, those actions not vetoed shall be considered approved.

d.To ensure the expeditious consideration of any decision by the planning board and zoning board of adjustment or any other independent board or authority on the part of the chief operating officer or mayor, as appropriate, the secretary of each board or authority shall forward a copy of each resolution adopted by each board or authority within five business days following the adoption thereof. For the purposes of the exercise of the veto power by the chief operating officer or mayor pursuant to subsection c. of this section, the 10-day period shall commence upon the receipt, by the chief operating officer or mayor, as appropriate, of those resolutions.

L.2002,c.43,s.21.



Section 52:27BBB-22 - Extension Of Review, Appeal Period For Planning, Zoning Matters.

52:27BBB-22 Extension of review, appeal period for planning, zoning matters.

22. a. Any applicable period for review or appeal in connection with any application acted upon by either the planning board or zoning board, as the case may be, as provided for under the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.), shall be extended to incorporate that amount of time taken by the chief operating officer in reviewing the minutes pursuant to subsection c. of section 21 of P.L.2002, c.43 (C.52:27BBB-21).

b.In the event that the veto of the chief operating officer reverses an approval that has been granted by the planning board or board of adjustment, as the case may be, or allows an application that has otherwise been denied by either board, the chief operating officer shall direct the secretary of the planning board or board of adjustment, as the case may be, to notify the applicant, by certified mail, at the same time that the secretary receives the copy of the minutes with the veto from the chief operating officer pursuant to subsection c. of section 21 of P.L.2002, c.43 (C.52:27BBB-21).

L.2002,c.43,s.22.



Section 52:27BBB-23 - Approval, Veto Of Ordinance, Resolution.

52:27BBB-23 Approval, veto of ordinance, resolution.

23. a. (1) (a) During the rehabilitation term, within three business days following each meeting of the governing body, a copy of each ordinance and resolution which has been adopted by the governing body shall be forwarded to the chief operating officer or mayor, as the case may be, who shall have 10 days from the receipt thereof to veto the ordinance or resolution, as the case may be. Any veto action by the chief operating officer or mayor shall be submitted to the governing body within 10 days of the veto. Within five business days thereafter, the governing body may override the veto by a two-thirds vote of the fully authorized membership thereof.

(b)If, in the opinion of the chief operating officer, the action is contrary to the rehabilitation or economic recovery goals which justified the rehabilitation declaration, the chief operating officer can submit the action to the special arbitrator, who shall allow the action only upon a finding that the action is consistent with the rehabilitation and economic recovery of the qualified municipality. The decision of the special arbitrator shall not be subject to appeal.

(2)During the economic recovery term, in addition to the normal procedures for adopting resolutions and ordinances set forth in the form of government of the qualified municipality, within three business days following each meeting of the governing body, a copy of each ordinance and resolution which has been adopted by the governing body shall be forwarded to the Commissioner of Community Affairs, who shall have 10 days from the receipt thereof to veto the ordinance or resolution, as the case may be. Any veto action by the commissioner shall be submitted to the governing body within 10 days of the veto. Within five business days thereafter, the governing body may override the veto by a two-thirds vote of the fully authorized membership thereof. The action by the commissioner regarding an ordinance pursuant to this paragraph shall supersede any action by the mayor on that same ordinance.

b.The chief operating officer shall have full access to all municipal records and to municipal information from all officials and employees of the municipality. If the chief operating officer believes that an official or employee of the municipality is not answering the questions of the chief operating officer accurately or completely or is not furnishing information requested by the chief operating officer, the chief operating officer may notify the official or employee in writing to furnish answers to questions or to furnish documents or records, or both. If the official or employee refuses, the chief operating officer may seek a subpoena in the Superior Court, in a summary manner, to compel testimony and furnish records and documents.

L.2002, c.43, s.23; amended 2009, c.337, s.6.



Section 52:27BBB-24 - Hiring Of Nonpartisan, Professional Staff.

52:27BBB-24 Hiring of nonpartisan, professional staff.

24.The governing body, in conjunction with the Eagleton Institute of Politics and the Rand Institute at Rutgers, The State University, shall hire a non-partisan, professional staff to assist the governing body in the execution of its governmental functions and shall provide the staff with the computer hardware and software necessary to perform their assigned tasks. Computer equipment shall be provided at State expense. The staff members shall possess expertise in areas of municipal government operation, including but not limited to, municipal law, planning, social services, public health, public finance and public works administration. Candidates for appointment shall possess a college degree which is relevant to the position which may include, but not be limited to, business, law and public administration. Although a candidate may possess a law degree, staff members shall serve as subject matter experts to the governing body and shall not serve as legal counsel.

The Eagleton Institute and the Rand Institute shall also provide comprehensive training for members of the governing body and the non-partisan, professional staff to better enable them to discharge their representative functions in the public interest. The State shall adequately compensate the Eagleton Institute and the Rand Institute for their services, subject to appropriation.

L.2002,c.43,s.24.



Section 52:27BBB-25 - Governing Body To Retain Functions, Powers, Duties.

52:27BBB-25 Governing body to retain functions, powers, duties.

25.Unless otherwise provided pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.), the governing body shall retain all functions, powers and duties prescribed to it pursuant to the charter and administrative code of the municipality, Titles 40 and 40A generally and specifically in the "Local Bond Law," N.J.S.40A:2-1 et seq., the "Local Budget Law," N.J.S.40A:4-1 et seq., the "Local Fiscal Affairs Law," N.J.S.40A:5-1 et seq., the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the "New Jersey Water Supply Public-Private Contracting Act," P.L.1995, c.101 (C.58:26-19 et seq.), any specific form of government law according to which the municipality is governed, and such other sections or other laws which govern municipal operation or administration.

The governing body shall set the schedule and agenda for meetings of the governing body, which shall be duly advertised pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.). Meetings of the governing body shall be presided over by the president of the governing body.

The governing body and any other entity created by the municipality, including the planning board, zoning board of adjustment, personnel board, and any commission, council, redevelopment agency, or corporation, shall include in its agenda for meetings, all agenda items submitted by the chief operating officer.

L.2002, c.43, s.25; amended 2007, c.176, s.6.



Section 52:27BBB-26 - Oversight, Audit Of Qualified Municipality.

52:27BBB-26 Oversight, audit of qualified municipality.

26. a. The director may provide for oversight or audit of the activities of each qualified municipality and report the findings to the Local Finance Board and the chief operating officer. The cost of providing oversight and audit functions shall be borne by the State. The power to negotiate collective bargaining agreements pursuant to section 20 of P.L.1981, c.211 (C.52:27BB-66.1) shall be vested in the chief operating officer. Collective bargaining agreements entered into by the municipality prior to the commencement of the rehabilitation term shall remain in force as provided in those agreements, except when otherwise expressly provided in P.L.2002, c.43 (C.52:27BBB-1 et al.).

b.The director may make grants to a municipality under rehabilitation, using such funds as may be available to the director, for the purposes of conducting studies or engaging consultants as may be authorized by P.L.2002, c.43 (C.52:27BBB-1 et al.) to assist in rehabilitation, or those that the director and the chief operating officer or mayor, as appropriate, determine are necessary to the rehabilitation of the municipality. Grants may be made subject to conditions deemed necessary by the director.

L.2002,c.43,s.26.



Section 52:27BBB-27 - Increase In Municipal Portion Of General Tax Rate Limited.

52:27BBB-27 Increase in municipal portion of general tax rate limited.

27. a. During the rehabilitation term, the chief operating officer shall not increase the municipal portion of the general tax rate over the rate established for the year during which the rehabilitation took effect. During the economic recovery term, the governing body of the qualified municipality may only increase the municipal tax levy by three percent per year, notwithstanding the spending limitations set forth in P.L.1976, c.68 (C.40A:4-45.1 et seq.) and the limitations on increases to the tax levy pursuant to sections 9 through 13 of P.L.2007, c.62 (C.40A:4-45.44 through C.40A:4-45.47 and C.40A:4-45.3e), except upon application by the mayor of the qualified municipality to the Local Finance Board for authorization.

b.The chief operating officer shall, in consultation with the mayor, annually prepare a budget pursuant to the provisions of the "Local Budget Law," N.J.S.40A:4-1 et seq. This budget shall conform in all respects with the requirements of the "Local Budget Law," N.J.S.40A:4-1 et seq. and shall be subject to the limitations on spending by municipalities set forth in P.L.1976, c.68 (C.40A:4-45.1 et seq.). The Local Finance Board may grant exceptions to the spending limitations set forth in P.L.1976, c.68 (C.40A:4-45.1 et seq.) upon application by the chief operating officer, if the Local Finance Board finds such exceptions to be necessary for the rehabilitation of the municipality.

c.Upon the preparation of the budget during the rehabilitation term, the chief operating officer, in consultation with the mayor, shall fix: a date, place and time for the holding of a public hearing upon the budget; the amounts of money necessary to be appropriated for the use of the municipality for the ensuing year; and the various items and purposes for which the same are to be appropriated. The hearing shall be held in accordance with the provisions of the "Local Budget Law," N.J.S.40A:4-1 et seq.; however, the hearing shall be held at least 28 days after the date on which the budget is advertised. Notice of hearing, contents of the notice and the format and purpose of the hearing shall be as provided in that law. As part of the budget request, the chief operating officer may include provision for anticipation of rehabilitation aid if other revenues are insufficient to meet the revenues needed to offset total appropriations.

d.Following the hearing or hearings on the budget pursuant to subsection c. of this section, the governing body shall vote upon the proposed budget. Failure to adopt the budget shall be communicated to the chief operating officer along with the reasons for each line item that is rejected. If the chief operating officer does not approve those alternatives proposed by the governing body, any disputed line item shall be considered an impasse and subject to the dispute resolution process set forth in section 5 of P.L.2002, c.43 (C.52:27BBB-5).

e.If the budget proposed by the chief operating officer includes a provision for rehabilitation aid, the chief operating officer shall apply to the director for approval of the amount and shall supply the director with documentation justifying the need. The director shall then recommend an amount to the State Treasurer. The treasurer, after consideration of the recommendation, shall determine the amount of the rehabilitation aid to be requested.

f.During the period that the municipality is under rehabilitation and economic recovery, the commissioner shall ensure that those appropriations in the municipal budget necessary for the improvement of internal audit mechanisms and controls are present on an annual basis.

L.2002, c.43, s.27; amended 2009, c.337, s.7.



Section 52:27BBB-28 - Ordinances Authorizing Debt Subject To Approval By Local Finance Board.

52:27BBB-28 Ordinances authorizing debt subject to approval by local finance board.

28.During the rehabilitation term, all ordinances authorizing the issuance of debt shall be subject to approval of the Local Finance Board. Provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq., with regard to the introduction of bond ordinances shall be followed, and approval of the chief operating officer shall serve as approval of the bond ordinance for publication. After a public hearing held by the governing body and approval of a bond ordinance by the chief operating officer, the chief operating officer shall apply to the Local Finance Board for approval of the bond ordinance. No bond ordinance shall take effect without the approval of the Local Finance Board. Amendments to existing bond ordinances that do not increase the amount of bonded indebtedness may be approved by the chief operating officer without the approval of the Local Finance Board.

L.2002,c.43,s.28.



Section 52:27BBB-29 - Biannual Report On Progress.

52:27BBB-29 Biannual report on progress.

29.The chief operating officer shall biannually provide to the Local Finance Board a report on the progress of each qualified municipality toward achieving municipal rehabilitation and economic recovery. The director shall formally report annually to the Local Finance Board, the commissioner, the Attorney General, the treasurer, the Governor, each member of the governing body of each qualified municipality, including the mayor, each member of the county board of freeholders in the county in which the qualified municipality is situated, each member of the regional impact council, and each member of the Legislature on the municipality's progress towards achieving these goals. The reports may also include recommendations to the Legislature by the chief operating officer for specific changes to the law that the chief operating officer believes would facilitate the goal of rehabilitating the qualified municipality.

L.2002,c.43,s.29.



Section 52:27BBB-30 - Community Advisory Committee.

52:27BBB-30 Community advisory committee.

30.The mayor of each qualified municipality and the chief operating officer shall establish a community advisory committee in order to provide an efficient means of eliciting citizen input in the rehabilitation and economic recovery and community development of that municipality, which shall exist while the qualified municipality is under rehabilitation and economic recovery. The community advisory committee shall consist of 13 members as follows: three to be appointed by the Commissioner of Community Affairs; three by the governing body; and three by the chief operating officer. The mayor shall serve as an ex officio member of the committee and shall appoint an additional three members. Members shall serve for a term of five years.

Membership of the committee shall include representatives of the municipality's neighborhood, business, labor, faith-based, civic, and public interest organizations. No fewer than three members of the committee shall represent private businesses situated within the qualified municipality.

The committee shall meet not less than twice a year, at the pleasure of the chief operating officer, and shall assist the chief operating officer in the conduct of the municipal management study pursuant to section 12 of P.L.2002, c.43 (C.52:27BBB-12) and such other functions as are assigned to it by the chief operating officer.



L.2002,c.43,s.30.



Section 52:27BBB-31 - Cooperation Of State Agencies With Chief Operating Officer.

52:27BBB-31 Cooperation of State agencies with chief operating officer.

31. a. All State departments and agencies, to the extent not inconsistent with law and within budget constraints, shall cooperate with the chief operating officer and respond to requests for such information and assistance as are necessary to accomplish the purposes of P.L.2002, c.43 (C.52:27BBB-1 et al.).

b.Notwithstanding any law or regulation to the contrary, during the period of rehabilitation and economic recovery, each State department, agency, or authority shall supersede existing priority setting or ranking systems to place applications from the qualified municipality in the highest priority or ranking category for award or approval of grants, benefits, loans, projects, including highway, roads, sewer and other infrastructure projects or other considerations that would benefit the municipality. This shall be done to the greatest extent possible to benefit the municipality.

L.2002,c.43,s.31.



Section 52:27BBB-32 - Immunity From Liability For State Officer, Employee.

52:27BBB-32 Immunity from liability for State officer, employee.

32.The State shall not be liable in tort, contract or in the nature of tort for any action or inaction involving the rehabilitation or revitalization of the municipality. The chief operating officer, assistant chief operating officer, and any State officer or employee involved in the rehabilitation or revitalization of the municipality shall not be liable in tort, contract or in the nature of tort personally or as State employees for any action or inaction involving the rehabilitation or revitalization of the municipality.

This section shall not be construed to preclude an aggrieved person from maintaining an action in tort, contract or in the nature of tort against the chief operating officer or a State officer or employee involved in the rehabilitation or revitalization of the municipality, as municipal employees. For purposes of those actions the chief operating officer, appointees of the chief operating officer pursuant to subsection g. of section 9 of P.L.2002, c.43 (C.52:27BBB-9), and any State officer or employee involved in the rehabilitation shall be deemed officers or employees of the municipality and shall be entitled to the defenses and immunities as provided under the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq. and the "New Jersey Contractual Liability Act," N.J.S.59:13-1 et seq. for public employees and shall be entitled to defense and indemnification by the municipality as provided to other municipal employees.

L.2002,c.43,s.32.



Section 52:27BBB-33 - Utilization Of Available Mechanisms To Facilitate Communications.

52:27BBB-33 Utilization of available mechanisms to facilitate communications.

33.The commissioner shall utilize available mechanisms, such as the Urban Coordinating Council, to coordinate and facilitate communications between the chief operating officer and the various State departments and agencies.

L.2002,c.43,s.33.



Section 52:27BBB-34 - Municipality To Remain Body Corporate And Politic; Elections.

52:27BBB-34 Municipality to remain body corporate and politic; elections.

34. a. Notwithstanding that a municipality has been placed under rehabilitation and economic recovery under P.L.2002, c.43 (C.52:27BBB-1 et al.), the municipality shall remain a body corporate and politic in the same manner as existed prior to rehabilitation and economic recovery.

b.Nothing in P.L.2002, c.43 (C.52:27BBB-1 et al.) shall be construed to interrupt the holding of regular elections of the governing body, mayor or other chief executive officer.

L.2002,c.43,s.34.



Section 52:27BBB-35 - Agreement Between Library And County For Operation.

52:27BBB-35 Agreement between library and county for operation.

35.Notwithstanding any law, rule or regulation to the contrary, the governing body of any qualified municipality in which a free public library has been established pursuant to R.S.40:54-1 et seq. situated in a county in which a free county library has been established pursuant to R.S.40:33-1 et seq. and in which is situated a qualified municipality may enter into an agreement with the governing body of the county, acting on behalf of the county library commission, for the county library to assume responsibility for the administration and operation of the municipal library system. The agreement shall provide for those financial arrangements necessary in order to assure a smooth transition from municipal to county operation and the transfer of library personnel from the municipal, to the county library system.

L.2002,c.43,s.35.



Section 52:27BBB-36 - State Economic Recovery Board Created For Qualified Municipality.

52:27BBB-36 State Economic Recovery Board created for qualified municipality.

36. a. In order to facilitate the rehabilitation and economic recovery of each qualified municipality, there is created a subsidiary corporation of the New Jersey Economic Development Authority, which shall be known as the State Economic Recovery Board for (insert name of qualified municipality). The board shall operate for the period during which the municipality is under rehabilitation and economic recovery, or until its funds have been disbursed, whichever occurs first. Any outstanding debts or obligations which remain at the termination of board operation shall be assumed by the authority and any accounts payable to the board shall be due and payable to the authority.

b.The board shall consist of 15 voting members, as follows: the mayor of the qualified municipality; a representative of the municipal governing body selected by the governing body; the chief operating officer; the State Treasurer; the Commissioner of Community Affairs; the chairperson of the authority; a representative of the regional impact council selected by the council; the director of the board of chosen freeholders of the county in which the qualified municipality is situated, as provided hereunder, all of whom shall serve ex officio and may select a designee to serve in their stead; one public member chosen by the Governor, based on the recommendation of the Senate President and one public member chosen by the Governor, based on the recommendation of the Assembly Speaker; and five public members to be appointed by the Governor, to include one representative of organized labor and one representing the business community. Of the public members appointed by the Governor, at least three shall be municipal residents. The board shall include two nonvoting ex officio legislative members to be chosen by the Governor, one of whom shall be selected based on the recommendation of the Senate President and the other upon the recommendation of the Speaker of the General Assembly. These members shall be advisory members, appointed solely for the purpose of developing and facilitating legislation to assist the board in fulfilling its statutory mission, and may not exercise any of the executive powers delegated to the board. In addition, the Senior Community Builder in the State office of the federal Department of Housing and Urban Development shall serve as an ex officio, non-voting member of the board.

A majority of the entire authorized voting membership of the board shall constitute a quorum at any meeting thereof.

c.Each public member shall serve for a term of five years. Vacancies in the public membership of the board shall be filled in the same manner as the original appointments are made and a member may be eligible for reappointment. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Each ex officio member shall serve for the period during which the municipality is under rehabilitation and economic recovery and for a period of two years thereafter.

The Governor shall designate the chairperson of the board.

d.The board shall be appointed as expeditiously as possible upon the determination by the commissioner that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) and shall convene not later than 30 days following that determination for its organizational meeting. Thereafter, the board shall meet regularly and on not less than a quarterly basis. At its first organizational meeting, the board shall appoint one of the public members to serve as its designee on the New Jersey Economic Development Authority pursuant to section 4 of P.L.1974, c.80 as amended by section 69 of P.L.2002, c.43 (C.34:1B-4).

e.The voting authority of the director of the county board of chosen freeholders shall not become effective until the filing with the Secretary of State of an agreement entered into by the chief operating officer, acting on behalf of the municipality, and the county, detailing the financial commitment of the county to the redevelopment of the infrastructure of the municipality which shall include improvements or other economic benefits totaling not less than $20 million and a proposed construction schedule for the completion thereof.

L.2002, c.43, s.36; amended 2002, c.108, s.7; 2009, c.337, s.8.



Section 52:27BBB-37 - Duties Of Board.

52:27BBB-37 Duties of board.

37.The duties of the board shall include, but not be limited to:

a.in consultation with the chief operating officer and the mayor, the preparation of the capital improvement and infrastructure master plan, identification of resources necessary to assure its implementation, marshaling of efforts of public and private entities which operate within the qualified municipality, and performance of any other tasks requested by the chief operating officer to assure the efficient use of, and maximum access to, public resources in order to assure the economic recovery of the qualified municipality;

b.the preparation of a strategic revitalization plan for the qualified municipality in accordance with the provisions of section 38 of P.L.2002, c.43 (C.52:27BBB-38);

c.the review and approval of plans submitted by any institution of higher education as a prerequisite for the receipt of funding pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.). The approval of these plans shall not be unreasonably or arbitrarily withheld;

d.the review, on a timely basis, of all programs or projects undertaken pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.), including but not limited to development and redevelopment efforts, including commercial, residential and industrial projects, facilities or sites, the issuance of any loan, grant or other equity investment pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) or any other State appropriation or allocation for the qualified municipality;

e.the preparation of project lists and financial plans in accordance with the provisions of section 45 of P.L.2002, c.43 (C.52:27BBB-44);

f.the review of all recommendations, studies or other proposals related to the purposes of, and undertaken pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.); and

g.the engagement, through contract or other appropriate means, of those professionals or organizations whose expertise and experience would prove essential to achieving a comprehensive and strategic economic development plan.

L.2002,c.43,s.37.



Section 52:27BBB-38 - Preparation Of Strategic Revitalization Plan.

52:27BBB-38 Preparation of strategic revitalization plan.

38. a. Concurrently with the preparation of the capital improvement and infrastructure plan pursuant to section 42 of P.L.2002, c.43 (C.52:27BBB-41), the board shall oversee the preparation of a strategic revitalization plan for the qualified municipality.

The strategic revitalization plan shall incorporate a blueprint for the economic, social, and cultural revitalization of the municipality through the promotion of development and redevelopment in both the downtown business district and residential neighborhoods. The plan shall promote diversification of land uses, including housing where appropriate, and enhance the linkages of these uses to the rest of the community. The plan shall ensure a full range of housing choices through redevelopment, new construction, rehabilitation, adaptive reuse of nonresidential buildings, to the extent possible, and the introduction of new housing into appropriate nonresidential settings. To the extent that the existing housing stock can be preserved, the plan shall encourage maintenance, rehabilitation and flexible regulation, where possible.

The plan shall promote economic development by encouraging strategic land assembly, site preparation and infill development and assure that infrastructure improvements support a central role for the municipality within the regional context. The plan shall include strategies for integrating port redevelopment, downtown regeneration and the revitalization of residential neighborhoods. The plan shall also provide for the maintenance and enhancement of a transportation system that capitalizes on high density settlement patterns by encouraging the use of public transit, walking, and alternative modes of transportation, including the use of water transportation, where appropriate.

In addition, the plan shall provide for maximum active and passive recreational opportunities and facilities at the neighborhood, local and regional levels by concentrating on the maintenance and rehabilitation of existing parks and open space while expanding and linking the system through redevelopment and reclamation projects.

The strategic revitalization plan shall be drafted by urban planners recruited through a comprehensive nationwide search.

b.The strategic revitalization plan shall be submitted to the chief operating officer, the mayor, each member of the governing body, the commissioner, the Governor, each member of the Senate and General Assembly, and each member of the regional impact council within six months after the first meeting of the board.

c.The strategic revitalization plan shall be adopted upon an affirmative vote of a majority of the full authorized membership of the board.

L.2002,c.43,s.38.



Section 52:27BBB-39 - Regional Impact Council

52:27BBB-39. Regional impact council
39. a. There is established for each qualified municipality a regional impact council to serve for that period during which the municipality is under rehabilitation and economic recovery. The council shall consist of: the mayor of the qualified municipality or his or her designee; the mayor of any municipality in the county in which the qualified municipality is situated which on or before the determination by the commissioner that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) has participated in a regional collaborative established to further the strategic revitalization of the qualified municipality or the mayor's designee; the director of the board of chosen freeholders of the county in which the qualified municipality is situated or his or her designee; the director of the Office of State Planning or his or her designee; one representative of the New Jersey Regional Coalition, to be appointed as provided hereinafter; and four public members, two of whom shall be appointed by the Governor, one of whom shall be appointed by the Senate President and one of whom shall be appointed by the Speaker of the General Assembly. In the event that a regional collaborative has not been established in the county in which the qualified municipality is situated, the regional impact council shall include the mayor of each municipality that borders on the qualified municipality. The four public members shall include at least one member of the faith-based community within the region; one member of the business community; one member of the higher education community; and one member of the labor community within the region.

b.Within 30 days of a determination by the commissioner that a municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4), the New Jersey Regional Coalition shall submit to the Governor three nominees for consideration, from which the Governor may choose. If the organization does not submit three nominees for consideration at any time required, the Governor may appoint a member of the Governor's choice.

c.No member of the council shall receive a salary for service on the council but shall be reimbursed for reasonable and necessary expenses associated with serving on the council.

d.A majority of the members of the council shall choose one of the members to serve as the chair. Each member of the council shall serve for a two-year term and, upon expiration of that term, may be reappointed. Vacancies among the membership shall be filled in the same manner in which the original appointment was made.

e.The council shall select an appropriate location or locations in which to meet. The council may adopt its own bylaws and procedures that are not inconsistent with P.L.2002, c.43 (C.52:27BBB-1 et al.).

f.The council shall be eligible for and may employ a consultant and such staff as it deems necessary, to the extent that funds are made available pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) or other sources. The council may call upon the commissioner for such assistance as it deems necessary.

g.The council may hold public hearings at the call of the chair and pursuant to the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.2002,c.43,s.39; amended 2002, c.108, s.8.



Section 52:27BBB-40 - Role Of Regional Impact Council.

52:27BBB-40 Role of regional impact council.

40.It shall be the role of the regional impact council to promote coordination among communities within the region surrounding a qualified municipality and to assist in the formulation of long range strategies to address regional issues, including public safety, economic development, housing, and environmental issues with the goal of improving the quality of life within the region.

In fulfilling this role, the responsibilities of the regional impact council shall include, but not be limited to:

a.the representation of the regional interest in the economic recovery of the qualified municipality through participation in the State Economic Recovery Board established pursuant to section 36 of P.L.2002, c.43 (C.52:27BBB-36);

b.the review of the strategic revitalization plan prepared pursuant to section 38 of P.L.2002, c.43 (C.52:27BBB-38), the capital improvement and infrastructure plan pursuant to section 42 of P.L.2002, c.43 (C.52:27BBB-41), and of the report submitted by the chief operating officer pursuant to section 8 of P.L.2002, c.43 (C.52:27BBB-8), and provision of comments and recommendations, as appropriate, in order to reflect regional concerns;

c.if deemed necessary and appropriate by the council, a review of the county master plan and other regional plans and development of recommendations for the county planning board or other regional entities in order to strengthen the functioning of the municipalities in the regional context;

d.the formulation of an action plan which includes a series of tasks necessary to enhance the functioning of the region, including planning, programs and projects and the identification of the technical, institutional and financial resources necessary to execute them, the agencies and organizations responsible for each activity and a timetable for completion; and

e.any recommendations for legislation deemed advisable by the board to enhance regional cooperation among municipalities and maximize the efficient utilization of federal, State, local and private resources.

L.2002,c.43,s.40.

52:27BBB-41 Consultation with State Economic Recovery Board.

42. a. The chief operating officer and the mayor of the qualified municipality shall consult with the State Economic Recovery Board established pursuant to section 36 of P.L.2002, c.43 (C.52:27BBB-36) in its preparation of a capital improvement and infrastructure plan for each qualified municipality. The plan shall be submitted to the chief operating officer, the mayor, each member of the governing body, the commissioner, the Governor, each member of the county board of freeholders in the county in which the qualified municipality is situated, each member of the Senate and General Assembly, and each member of the regional impact council within six months after the first meeting of the board.

The first section of the plan shall be a water and sewer subplan where necessary. The water and sewer subplan shall provide a detailed blueprint for the separation of storm drains from the sewer system throughout the municipality, which improvements shall be completed within four years. In addition, the water and sewer subplan shall coordinate the overlay of municipal roads following the separation of underground lines and designate those roads which require reconstruction and allocate administrative and financial responsibility among various agencies for effectuating the plan. Funds shall be earmarked by the appropriate State agencies from the "Transportation Trust Fund Account," created pursuant to section 20 of P.L.1984, c.73 (C.27:1B-20) and the "New Jersey Environmental Infrastructure Trust" created pursuant to section 4 of P.L.1985, c.334 (C.58:11B-4), in order to accomplish the work plan set forth in the water and sewer subplan.

The capital improvement and infrastructure plan shall include those features of the municipal capital improvement program authorized pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29). In addition, the plan shall specifically incorporate: a time frame for making any improvements necessary in the public water system to accommodate proposed redevelopment in the municipality and surrounding areas; a parks and open public space subplan which encompasses projects to improve the streetscapes, parks, public spaces, and any other relevant aspects of the public environment; and an analysis of public building needs, including administrative offices of the municipality, firehouses, police stations, libraries, and any other municipal government functions in light of the organizational and functional analysis of municipal government operations contained in the municipal management study.

The capital improvement and infrastructure plan shall recognize the plans of the county in which the qualified municipality is situated, any regional authorities with jurisdiction in the municipality, the State Department of Transportation, the New Jersey Transit Corporation, any State universities situated within the municipality, and any other public and nonprofit entities which operate in the municipality.

Any municipal plan which affects the physical development of the municipality and is adopted by the municipality or any agency or instrumentality thereof after the adoption of the capital improvement and infrastructure plan shall be consistent with that plan.

b.The capital improvement and infrastructure plan shall be adopted upon an affirmative vote of a majority of the full authorized membership of the board.

L.2002,c.43,s.42.



Section 52:27BBB-41 - Consultation With State Economic Recovery Board.

52:27BBB-41 Consultation with State Economic Recovery Board.

42. a. The chief operating officer and the mayor of the qualified municipality shall consult with the State Economic Recovery Board established pursuant to section 36 of P.L.2002, c.43 (C.52:27BBB-36) in its preparation of a capital improvement and infrastructure plan for each qualified municipality. The plan shall be submitted to the chief operating officer, the mayor, each member of the governing body, the commissioner, the Governor, each member of the county board of freeholders in the county in which the qualified municipality is situated, each member of the Senate and General Assembly, and each member of the regional impact council within six months after the first meeting of the board.

The first section of the plan shall be a water and sewer subplan where necessary. The water and sewer subplan shall provide a detailed blueprint for the separation of storm drains from the sewer system throughout the municipality, which improvements shall be completed within four years. In addition, the water and sewer subplan shall coordinate the overlay of municipal roads following the separation of underground lines and designate those roads which require reconstruction and allocate administrative and financial responsibility among various agencies for effectuating the plan. Funds shall be earmarked by the appropriate State agencies from the "Transportation Trust Fund Account," created pursuant to section 20 of P.L.1984, c.73 (C.27:1B-20) and the "New Jersey Environmental Infrastructure Trust" created pursuant to section 4 of P.L.1985, c.334 (C.58:11B-4), in order to accomplish the work plan set forth in the water and sewer subplan.

The capital improvement and infrastructure plan shall include those features of the municipal capital improvement program authorized pursuant to section 20 of P.L.1975, c.291 (C.40:55D-29). In addition, the plan shall specifically incorporate: a time frame for making any improvements necessary in the public water system to accommodate proposed redevelopment in the municipality and surrounding areas; a parks and open public space subplan which encompasses projects to improve the streetscapes, parks, public spaces, and any other relevant aspects of the public environment; and an analysis of public building needs, including administrative offices of the municipality, firehouses, police stations, libraries, and any other municipal government functions in light of the organizational and functional analysis of municipal government operations contained in the municipal management study.

The capital improvement and infrastructure plan shall recognize the plans of the county in which the qualified municipality is situated, any regional authorities with jurisdiction in the municipality, the State Department of Transportation, the New Jersey Transit Corporation, any State universities situated within the municipality, and any other public and nonprofit entities which operate in the municipality.

Any municipal plan which affects the physical development of the municipality and is adopted by the municipality or any agency or instrumentality thereof after the adoption of the capital improvement and infrastructure plan shall be consistent with that plan.

b.The capital improvement and infrastructure plan shall be adopted upon an affirmative vote of a majority of the full authorized membership of the board.

L.2002,c.43,s.42.



Section 52:27BBB-42 - Property Tax Collection Audit.

52:27BBB-42 Property tax collection audit.

43. In addition to the municipal management study, the chief operating officer in consultation with the mayor, shall cause to be conducted a property tax collection audit in order to ascertain those properties which are in arrears with regard to property taxes and subject to tax sale or foreclosure. The study shall identify the ownership of those properties, the length of time during which taxes have been in arrears, and the likelihood that the properties might be developed individually or assembled with adjacent properties for demolition or redevelopment.

Following the completion of the property tax collection audit, the chief operating officer shall submit the study to the Commissioner of Community Affairs, who shall designate the board to assist in the preparation of a demolition funding plan.

The State shall provide the necessary level of funding to allow for the demolition of unsafe structures and clearing of those lots for future development.

L.2002,c.43,s.43.



Section 52:27BBB-43 - Conveyance Of Right, Title, Interest In Certain Real Property.

52:27BBB-43 Conveyance of right, title, interest in certain real property.

44. The governing body of each qualified municipality shall convey to the board, for the period of rehabilitation, its right, title and interest in any real property, acquired through the purchase of any tax sale certificate covering that real property whose rights of redemption have been foreclosed under the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.), so long as the liens have previously been offered by the municipality at a public tax lien sale.

L.2002, c.43, s.44; amended 2009, c.337, s.9.



Section 52:27BBB-44 - Project List

52:27BBB-44. Project list
45. a. The board shall prepare and submit a project list, as provided hereunder. The list shall be consistent with the strategic revitalization plan and capital improvement and infrastructure plans for the qualified municipality to the extent practicable and shall include a series of projects which are prioritized according to their importance in revitalizing the qualified municipality.

Following a determination by the commissioner that a municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) and the preparation of the plans mentioned above, the capital and infrastructure needs shall be assessed and projects shall be anticipated over a three-year period. The bond moneys authorized to be issued pursuant to section 47 of P.L.2002, c.43 (C.52:27BBB-46) shall be expended over a three-year period.

The board shall adopt each project list by a majority of those members present. In the event that the board selects to rescind a project from the list, such a vote shall be by a two-thirds vote of the fully authorized membership thereof.

Each project list shall be submitted to the Commission on Capital Budgeting and Planning, the Chairperson of the Senate Appropriations Committee and the Chairperson of the Assembly Appropriations Committee, or their successors, and the Legislative Budget and Finance Officer, on or before March 1 of each year.

b.The President of the Senate and the Speaker of the General Assembly shall cause the date of submission of the project list to be entered upon the Senate Journal and the Minutes of the General Assembly.

c.On or before March 1 of each year, the board shall submit a report of general project categories and proposed projects thereunder to be financed in the ensuing fiscal year, including therewith a description of the projects, the county or counties within which they are to be located, a distinction between State, local and private projects, and the amount estimated to be expended on each project. This report shall be known as the "Annual Qualified Municipality Capital and Economic Recovery Program" for the upcoming fiscal year. The program shall be consistent with, and reflective of, the goals and priorities of the Strategic Revitalization Plan, capital improvement and infrastructure plan, and the program shall include an explanation which demonstrates how it is consistent with, and reflective of, the goals and priorities.

d.On or before August 1 of each year, the board shall also submit a "Qualified Municipality Capital and Economic Recovery Financial Plan" designed to implement the financing of the proposed projects. The financial plan shall contain an enumeration of the bonds, notes or other obligations of the authority which the authority intends to issue, including the amounts thereof and the conditions therefor.

In addition, the plan shall contain proposed amounts to be appropriated and expended, as well as amounts for which the authority anticipates to obligate during the ensuing fiscal year for any future expenditures.

L.2002,c.43,s.45; amended 2002, c.108, s.9.



Section 52:27BBB-44.1 - Preparation Of Economic Stimulus Package For Qualified Municipality

52:27BBB-44.1. Preparation of economic stimulus package for qualified municipality
16. Upon receipt of notification by the commissioner pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4), the State Treasurer shall prepare an economic stimulus package designed to foster the revitalization of the qualified municipality and submit those recommendations, along with amounts necessary to achieve those revitalization objectives to the Governor, each member of the Senate and General Assembly, and each member of the State Economic Recovery Board for the qualified municipality established pursuant to section 36 of P.L.2002, c.43 (C.52:27BBB-36), within 60 days following the appointment of the last member. The economic stimulus package for the first municipality designated following the effective date of P.L.2002, c.43 (C.52:27BBB-1 et seq.) shall consist of those financing arrangements set forth in Article 5 of P.L.2002, c.43 (C.52:27BBB-44 through 52).

L.2002,c.108,s.16.



Section 52:27BBB-45 - Definitions Relative To Project Financing.

52:27BBB-45 Definitions relative to project financing.

46. As used in this article:

"Authority reserves" means the unrestricted funds of the authority that have not been designated for authority programs;

"Bonds" means bonds, notes or other obligations issued by the authority pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.); and

"Refunding bonds" means bonds, notes or other obligations issued to refinance bonds, notes or other obligations previously issued by the authority pursuant to section 47 of P.L.2002, c.43 (C.52:27BBB-46).

L.2002,c.43,s.46.



Section 52:27BBB-46 - Powers Of Authority.

52:27BBB-46 Powers of authority.

47. Notwithstanding the provisions of any law, rule, regulation or order to the contrary:

a.The authority shall issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by money received pursuant to sections 48 and 49 of P.L.2002, c.43 (C.52:27BBB-47 and C.52:27BBB-48), for the purpose of making the deposits described in section 50 of P.L.2002, c.43 (C.52:27BBB-49). The total outstanding principal amount of the bonds shall not exceed $175,000,000. In computing the foregoing limitation as to amount, there shall be excluded all bonds which shall be issued for (1) costs incurred in connection with the issuance of the bonds and (2) refunding purposes, provided that the refunding shall be determined by the authority to result in a debt service savings. The authority may establish reserve or other funds to further secure bonds and refunding bonds.

In computing the foregoing limitation, the authority may include those reserves of the authority or other State authorities to be made available for the purposes of P.L.2002, c.43 (C.52:27BBB-1 et al.) or those amounts to be made available by any bistate or other agency with jurisdiction in the qualified municipality.

Prior to the approval of this financing plan, the authority shall submit a copy for review and approval of the Joint Budget and Oversight Committee.

b.The authority may, in any resolution authorizing the issuance of bonds or refunding bonds, pledge the contract with the State Treasurer, provided for in section 49 of P.L.2002, c.43 (C.52:27BBB-48), or any part thereof, for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the authority for payments of bonds and refunding bonds. All costs associated with the issuance of bonds and refunding bonds by the authority for the purposes set forth in P.L.2002, c.43 (C.52:27BBB-1 et al.) may be paid by the authority from amounts it receives from the proceeds of the bonds or refunding bonds and from amounts it receives pursuant to sections 48 and 49 of P.L.2002, c.43 (C.52:27BBB-47 and C.52:27BBB-48), which costs may include, but are not limited to, any costs relating to the issuance of the bonds or refunding bonds and costs attributable to the agreements described in subsection c. of this section. The bonds or refunding bonds shall be authorized by resolution, which shall stipulate the manner of execution and form of the bonds whether the bonds are in one or more series, the date or dates of issue, time or times of maturity, which shall not exceed 40 years, the rate or rates of interest payable on the bonds, which may be at fixed rates or variable rates, and which interest may be current interest or may accrue, the denomination or denominations in which the bonds are issued, conversion or registration privileges, the sources and medium of payment and place or places of payment, terms of redemption, privileges of exchangeability or interchangeability, and entitlement to priorities of payment or security in the amounts to be received by the authority pursuant to sections 48 and 49 of P.L.2002, c.43 (C.52:27BBB-47 and C.52:27BBB-48). The bonds may be sold at a public or private sale at a price or prices determined by the authority. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section, including agreements to sell bonds or refunding bonds to any persons and to comply with the laws of any jurisdiction relating thereto.

c.In connection with any bonds or refunding bonds issued pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.), the authority may also enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell bonds, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the authority.

d.No resolution adopted by the authority authorizing the issuance of bonds or refunding bonds pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) shall be adopted or otherwise made effective without the approval in writing of the State Treasurer. Except as provided by subsection i. of section 4 of P.L.1974, c.80 (C.34:1B-4), bonds or refunding bonds may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of the State, other than the approval as required by this subsection, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by P.L.2002, c.43 (C.52:27BBB-1 et al.).

e.Bonds and refunding bonds issued by the authority pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) shall be special and limited obligations of the authority payable from, and secured by, such funds and moneys determined by the authority in accordance with this section. Neither the members of the authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to the provisions of P.L.2002, c.43 (C.52:27BBB-1 et al.) shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in P.L.2002, c.43 (C.52:27BBB-1 et al.) shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the authority shall contain a statement to that effect on their face.

f.The authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of financial advisors and experts, placement agents, underwriters, appraisers, and such other advisors, consultants and agents as may be necessary to effectuate the purposes of P.L.2002, c.43 (C.52:27BBB-1 et al.).

g.The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.), after payment of any costs related to the issuance of such bonds, shall be applied to the purposes set forth in section 50 of P.L.2002, c.43 (C.52:27BBB-49).

h.All bonds or refunding bonds issued by the authority are deemed to be issued by a body corporate and politic of the State for an essential governmental purpose, and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the authority and pledged and available to pay or secure the payment on bonds or refunding bonds and the interest thereon, shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer, inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

i.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to the provisions of P.L.2002, c.43 (C.52:27BBB-1 et al.), that it will not limit or alter the rights or powers vested in the authority by P.L.2002, c.43 (C.52:27BBB-1 et al.), nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of such holders, or inhibit or prevent performance or fulfillment by the authority or the State Treasurer with respect to the terms of any agreement made with the holders of these bonds or refunding bonds or agreements made pursuant to subsection e. of this section, except that the failure of the Legislature to appropriate moneys for any purpose of P.L.2002, c.43 (C.52:27BBB-1 et al.) shall not be deemed a violation of this section.

j.Notwithstanding any restriction contained in any other law, rule, regulation or order to the contrary, the State and all political subdivisions of this State, their officers, boards, commissioners, departments or other agencies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking or investment business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control, in any bonds or refunding bonds issued by the authority under the provisions of P.L.2002, c.43 (C.52:27BBB-1 et al.); and said bonds and refunding bonds are hereby made securities which may properly and legally be deposited with, and received by any State or municipal officers or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be authorized by law.

L.2002,c.43,s.47.



Section 52:27BBB-47 - Payment To Authority For Debt Service.

52:27BBB-47 Payment to authority for debt service.

48. a. The State Treasurer shall, in each State fiscal year, pay from the General Fund to the authority, in accordance with a contract or contracts between the State Treasurer and the authority, authorized pursuant to section 49 of P.L.2002, c.43 (C.52:27BBB-48), an amount equivalent to the amount due to be paid in such State fiscal year to pay the debt service incurred for such State fiscal year on the bonds or refunding bonds of the authority issued pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) and any additional costs authorized by section 47 of P.L.2002, c.43 (C.52:27BBB-46); and

b.In addition to such terms and conditions as are agreed upon pursuant to section 49 of P.L.2002, c.43 (C.52:27BBB-48), the contract or contracts shall provide that all such payments from the General Fund shall be subject to, and dependent upon, appropriations being made from time to time by the Legislature for these purposes.

L.2002,c.43,s.48.



Section 52:27BBB-48 - Contracts Between State Treasurer And Authority For Debt Service.

52:27BBB-48 Contracts between State Treasurer and authority for debt service.


49. The State Treasurer and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in section 48 of P.L.2002, c.43 (C.52:27BBB-47). The contract or contracts shall provide for payment by the State Treasurer of the amounts required to be paid pursuant to section 48 of P.L.2002, c.43 (C.52:27BBB-47) and shall set forth the procedure for the transfer of moneys for the purpose of paying such moneys. The contract or contracts shall contain such terms and conditions as are determined by the parties, and shall include, but not be limited to, terms and conditions necessary pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.); provided, however, that notwithstanding any other provision of any law, rule, regulation or order to the contrary, the authority shall be paid only such funds as shall be determined by the contract or contracts and further provided that the incurrence of any obligation of the State under the contract or contracts, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of P.L.2002, c.43 (C.52:27BBB-1 et al.).

L.2002,c.43,s.49.



Section 52:27BBB-49 - Series Of Special Funds.

52:27BBB-49 Series of special funds.

50. a. The authority shall establish and maintain a series of special funds as provided in sections 51 and 52 of P.L.2002, c.43 (C.52:27BBB-50 and C.52:27BBB-51) into which shall be deposited such moneys: (1) as shall be paid to the funds by the State Treasurer for the purposes of those funds; (2) as shall be appropriated by the State for the purpose of such funds; (3) as shall be deposited into the funds in accordance with the "Annual Qualified Municipal Capital and Economic Recovery Program" and the "Qualified Municipality Capital and Economic Recovery Financial Plan" adopted pursuant to section 45 of P.L.2002, c.43 (C.52:27BBB-44) and (4) any other moneys or funds of the authority which it determines to deposit therein. Moneys in the funds may be invested in such obligations as the authority may approve and interest or other earnings on such investments shall be credited to the funds.

b.In addition to the powers of the authority set forth in section 5 of P.L.1974, c.80 (C.34:1B-5) and other powers which may be conferred on the authority or the executive director by P.L.2002, c.43 (C.52:27BBB-1 et al.), the authority, by resolution, shall have the power to: (1) pay all or part of the cost of an eligible project; and (2) make loans, guarantees, equity investments, and grants, or provide other forms of financing for an eligible project.

c.The purpose of the special funds established pursuant to subsection a. of this section shall be to provide loans, guarantees, equity investments, and grants or other forms of financing of a sufficient scale and visibility to expand and sustain economic activity in qualified municipalities, both within the central business district and port district and in order to encourage revitalization of the municipality's neighborhoods outside of the central business district through the rehabilitation, acquisition, demolition and redevelopment of property within those neighborhoods, the improvement of municipally-owned water supply and distribution facilities, and, where necessary, the remediation of brownfields sites to foster redevelopment. Grants shall be made available to qualified municipalities in order to strengthen the provision of municipal services through capital construction and reconstruction of public buildings and financial assistance necessary to allow for the purchase of equipment considered vital to the sustenance of municipal public services, particularly public safety.

L.2002,c.43,s.50.



Section 52:27BBB-50 - Overseeing Of Funds By Board; Amounts, Purposes.

52:27BBB-50 Overseeing of funds by board; amounts, purposes.

51. The board shall oversee the following funds:

a.the "Residential Neighborhood Improvement Fund," into which shall be deposited the sum of $35 million from bond proceeds, to be disbursed at the direction of the board and upon the recommendation of the chief operating officer, to make grants, matching grants or loans, to support water and sewer improvements not funded by the county, to support the removal of litter and clean community activities, the development of tot-lots, community gardens, landscape amenities, small scale demolitions, streetscape improvements, property acquisition, housing, and restoration in neighborhoods outside of the central business district;

b.the "Demolition and Redevelopment Financing Fund," into which shall be deposited the sum of $43 million from bond proceeds, to be disbursed at the direction of the board and upon the recommendation of the chief operating officer, which shall be used to provide grants, matching grants or loans to support neighborhood rehabilitation, land acquisition, brownfields remediation, demolition and redevelopment;

c.the "Downtown Revitalization and Recovery Fund" into which shall be deposited the sum of $45.8 million from bond proceeds, to be disbursed at the direction of the board and upon the recommendation of the chief operating officer, which shall be used to make grants, matching grants or loans to support streetscape improvements, facade restoration, street signage improvements, street resurfacing, demolition and restoration of commercial structures, property acquisition, and redevelopment projects, brownfields remediation in order to foster redevelopment, industrial development, port redevelopment, and the development of entertainment and cultural facilities such as aquariums and community schools for the arts.

The sum of $25 million out of this fund shall be used to make grants, matching grants or loans to support from bond proceeds the expansion and upgrade of an aquarium in a qualified municipality by a private developer. Moneys from the fund for aquarium purposes shall be made available on a matching basis, with three dollars of State money to be made available for every dollar raised by a private developer. The receipt of funds by a private developer shall be subject to those conditions set forth pursuant to section 53 of P.L.2002, c.43 (C.52:27BBB-52).

Funds paid out of this fund in support of an aquarium may be used for debt retirement; however, any funds used for that purpose shall not be subject to the matching requirement pursuant to this subsection;

d.the "Higher Education and Regional Health Care Development Fund" into which shall be deposited the sum of $47.7 million from bond proceeds, to be disbursed at the direction of the board and upon the recommendation of the chief operating officer, in accordance with the provisions of section 52 of P.L.2002, c.43 (C.52:27BBB-51);

e.the "Economic Recovery Planning Fund" into which shall be deposited the sum of $3.5 million from bond proceeds, to be disbursed at the direction of the board and upon the recommendation of the chief operating officer, to cover those planning and administrative costs incurred in preparing the strategic revitalization plan pursuant to section 38 of P.L.2002, c.43 (C.52:27BBB-38), the capital improvement and infrastructure plan prepared pursuant to section 42 of P.L.2002, c.43 (C.52:27BBB-41), and such other plans as are required to be prepared pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.); and

f.the "Qualified Municipality Economic Opportunity Fund" into which shall be deposited the sum of $1.5 million, which shall be used, in coordination with the job training provisions of the State's school construction program, to create employment and entrepreneurial opportunities through the completion of projects in the central business district, entrepreneurial training, and grants and loans to small business development in residential neighborhoods, and loans for housing development.

L.2002,c.43,s.51.



Section 52:27BBB-51 - "Higher Education And Regional Health Care Development Fund."

52:27BBB-51 "Higher Education and Regional Health Care Development Fund."

52. There is created the "Higher Education and Regional Health Care Development Fund" which shall be used to provide grants, to nonprofit educational institutions and regional health care facilities, as provided hereunder.

a.Those grants to be provided to nonprofit educational institutions under this section shall be provided on a one-to-one matching basis in order to encourage the development of student housing, retail facilities and commercial enterprises in the central business district of the qualified municipality, subject to those conditions set forth in section 53 of P.L.2002, c.43 (C.52:27BBB-52).

Any facility constructed using bond proceeds shall be located within the central business district of the qualified municipality and shall be co-located with other university buildings.

With respect to Rowan University, these funds shall be made available on the condition that the university shall offer at least two full four- year programs, thereby allowing students to complete an entire course of study on the campus housed in the central business district. In addition, any of these institutions may use these matching funds in conjunction with land acquisition moneys received by that university from the Delaware River Port Authority.

The bond proceeds shall be allocated as follows:

(1)the sum of $11 million shall be made available to Rutgers, the State University;

(2)the sum of $5.1 million shall be made available to Rowan University;

(3)the sum of $9 million shall be made available to the University of Medicine and Dentistry of New Jersey; and

(4)the sum of $3.5 million shall be made available to Camden County College.

Moneys shall be committed within four years of the effective date of P.L.2002, c.43 (C.52:27BBB-1 et al.).

b.Those grants to be provided to regional health care facilities under this section shall be provided, on a matching basis, to regional health care facilities situated within the qualified municipality, to allow for facility expansion, including but not limited to, facilities for pre-admission testing, occupational health, health-related educational facilities such as a school of nursing and emergency room facilities, subject to those conditions set forth in section 53 of P.L.2002, c.43 (C.52:27BBB-52). Each health care facility shall be required to raise one dollar for every three dollars provided by the State. The bond proceeds shall be allocated as follows:

(1)the sum of $4.5 million shall be made available to Our Lady of Lourdes Medical Center;

(2)the sum of $13.35 million shall be made available to Cooper Hospital/University Medical Center; provided, however, that no funds shall be made available to Cooper Hospital/University Medical Center for the purpose of establishing or expanding family practice facilities. Cooper Hospital/University Medical Center may make available a portion of these funds to a federally-qualified health center operating in the City of Camden;

(3)the sum of $1 million shall be made available to Virtua Hospital to allow for the establishment of an in-patient drug treatment facility; and

(4)the sum of $250,000 shall be made available to Partners in Health to further community outreach efforts in underserved communities and the promotion of programs for minority children, the elderly, uninsured or underinsured families and disabled persons.

L.2002,c.43,s.52.



Section 52:27BBB-51.1 - Two-year Commitment For Moneys Made Available.

52:27BBB-51.1 Two-year commitment for moneys made available.

7.Notwithstanding the provisions of subsection a. of section 52 of P.L.2002, c.43 (C.52:27BBB-51), moneys made available pursuant thereto may be committed for a period not to exceed two years following the effective date of P.L.2007, c.176 (C.52:27BBB-2.2 et al.).

L.2007, c.176, s.7.



Section 52:27BBB-52 - Conditions On Tax-exempt Entities Receiving Funding.

52:27BBB-52 Conditions on tax-exempt entities receiving funding.

53. Any entity which is otherwise tax-exempt pursuant to Title 54 of the Revised Statutes and which receives funding pursuant to the "Municipal Rehabilitation and Economic Recovery Act,"P.L.2002, c.43 (C.52:27BBB-1 et al.) to finance the purchase of any real property or construction of any improvement which would otherwise be tax-exempt shall be subject to the following conditions:

a.The entity shall pay an annual service charge for a period of 20 years following the receipt of funding pursuant thereto, which shall be negotiated by the tax-exempt entity and the chief operating officer on behalf of the qualified municipality according to the formula set forth pursuant to section 12 of P.L.1991, c.431 (C.40A:20-12).

b.The board shall approve in advance any facility plans or other such documentation produced by the tax-exempt entity which include detailed information concerning the projects proposed to be funded with the matching grants and the agreement negotiated by the chief operating officer pursuant to subsection a. of this section.

The receipt of matching funds by such an entity pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) shall be conditioned upon compliance with the provisions of this section, as determined by the board.

L.2002,c.43,s.53.



Section 52:27BBB-53 - Definitions Relative To Open For Business Incentives

52:27BBB-53. Definitions relative to open for business incentives
54. As used in this section and section 55 of P.L.2002, c.43 (C.52:27BBB-54):

a."Business facility" means any factory, mill, plant, refinery, warehouse, building, complex of buildings or structural components of buildings, and all machinery, equipment and personal property located within a qualified municipality, used in connection with the operation of the business of a corporation that is subject to the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) or the tax imposed pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15) and N.J.S.17B:23-5, and all facility preparation and start-up costs of the taxpayer for the business facility which it capitalizes for federal income tax purposes.

b."Business relocation or business expansion property" means improvements to real property and tangible personal property, but only if that improvement or personal property is constructed or purchased and placed in service or use by the taxpayer, for use as a component part of a new business facility or expanded business facility located in a qualified municipality.

(1)Business relocation or business expansion property shall include only:

(a)improvements to real property placed in service or use as a business facility by the taxpayer on or after the notification of the Governor by the commissioner pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) that the municipality in which the property is situated fulfills the definition of a qualified municipality;

(b)tangible personal property placed in service or use by the taxpayer on or after the notification of the Governor by the commissioner pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) that the municipality in which the property is situated fulfills the definition of a qualified municipality, with respect to which depreciation, or amortization in lieu of depreciation, is allowable for federal income tax purposes and which has a remaining recovery period of three or more years at the time the property is placed in service or use in a qualified municipality; or

(c)tangible personal property owned and used by the taxpayer at a business location outside a qualified municipality which is moved into a qualified municipality on or after the notification of the Governor by the commissioner pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) that the municipality in which the property is situated fulfills the definition of a qualified municipality, for use as a component part of a new or expanded business facility located in the qualified municipality; provided that the property is depreciable or amortizable personal property for income tax purposes, and has a remaining recovery period of three or more years at the time the property is placed in service or use in a qualified municipality.

(2)Property purchased for business relocation or expansion shall not include:

(a)repair costs, including materials used in the repair, unless for federal income tax purposes, the cost of the repair must be capitalized and not expensed;

(b)airplanes;

(c)property which is primarily used outside a qualified municipality with that use being determined based upon the amount of time the property is actually used both within and without the qualified municipality;

(d)property which is acquired incident to the purchase of the stock or assets of the seller.

(3)Property shall be deemed to have been purchased prior to a specified date only if:

(a)the physical construction, reconstruction or erection of the property was begun prior to the specified date, or such property was constructed, reconstructed, erected or acquired pursuant to a written contract as existing and binding on the purchase prior to the specified date; or

(b)the machinery or equipment was owned by the taxpayer prior to the specified date, or was acquired by the taxpayer pursuant to a binding purchase contract which was in effect prior to the specified date.

c."Business relocation or business expansion" means capital investment in a new or expanded business facility in a qualified municipality.

d."Controlled group" means one or more chains of corporations connected through stock ownership with a common parent corporation if stock possessing at least 50% of the voting power of all classes of stock of each of the corporations is owned directly or indirectly by one or more of the corporations; and the common parent owns directly stock possessing at least 50% of the voting power of all classes of stock of at least one of the other corporations.

e."Director" means the Director of the Division of Taxation in the Department of the Treasury.

f."Expanded business facility" means any business facility, other than a new business facility, resulting from acquisition, construction, reconstruction, installation or erection of improvements or additions to existing property if such improvements or additions are purchased on or after the effective date of rehabilitation and economic recovery.

g."Incentive payment" means: the amount of tax owed by a taxpayer for a privilege period or reporting period, as computed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) or section 7 of P.L.2002, c.40 (C.54:10A-5a), or sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), or section 1 of P.L.1950, c.231 (C.17:32-15) and N.J.S.17B:23-5,multiplied for each privilege period or reporting period by a fraction, the numerator of which is the average value of the taxpayer's business relocation or business expansion property within a qualified municipality during the period covered by its report, and the denominator of which is the average value of all the taxpayer's real and tangible personal property, excluding improvements made after the date of a taxpayer's first acquisition of business relocation or business expansion property in the qualified municipality to business facilities in existence on that date outside of the qualified municipality, in New Jersey during such period which result is multiplied by 96 percent; provided, however, that for the purpose of determining average value, the provisions with respect to depreciation as set forth in subparagraph (F) of paragraph (2) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4) shall be taken into account for arriving at such value whether the corporation is subject to the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5),the tax imposed pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), the tax imposed pursuant to section 1 of P.L.1950, c.231 (C.17:32-15) or the tax imposed pursuant to N.J.S.17B:23-5; and provided further that the value of a leasehold interest in realty located within a qualified municipality shall be based on no less than the fair market value of its rent; and provided further that incentive payments shall be made for a period not to exceed 10 years, commencing on the date of a taxpayer's first acquisition of business relocation or business expansion property in the qualified municipality following the notification of the Governor by the commissioner pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) that the municipality in which the property is situated fulfills the definition of a qualified municipality.

h."New business facility" means a business facility which:

(1)is employed by a taxpayer in the conduct of a business which is or will be taxable under P.L.1945, c.162 (C.54:10A-1 et seq.) or pursuant to sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15) or N.J.S.17B:23-5. A business facility shall not be considered a new business facility in the hands of a taxpayer if the taxpayer's only activity with respect to the facility is to lease it to another person;

(2)is purchased by a taxpayer and is placed in service or use on or after the effective date of rehabilitation and economic recovery;

(3)was not purchased by a taxpayer from a related person; and

(4)was not in service or use during the 90-day period immediately prior to transfer of the title to the facility.

i."Partnership" means a syndicate, group, pool, joint venture or other unincorporated organization through or by means of which any business, financial operation or venture is carried on, and which is not a trust or estate, a corporation or a sole proprietorship. The term "partner" includes a member in such a syndicate, group, pool, joint venture or organization.

j."Purchase" means, with respect to the determination of whether business relocation or business expansion property was purchased, any acquisition of property, including an acquisition pursuant to a lease, and an acquisition pursuant to a lease under which the lessee or affiliates of the lessee are the primary occupants under a lease of ten years or more, but only if:

(1)the property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of deductions under section 267 or subsection (b) of section 707 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.267 or s.707;

(2)the property is not acquired by one member of a controlled group from another member of the same controlled group; and

(3)the basis of the property for federal income tax purposes, in the hands of the person acquiring it, is not determined:

(a)in whole or in part by reference to the federal adjusted basis of such property in the hands of the person from whom it was acquired; or

(b)under subsection (e) of section 1014 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1014.

k."Related person" means:

(1)a corporation, partnership, association or trust controlled by the taxpayer;

(2)an individual, corporation, partnership, association or trust that is in control of the taxpayer;

(3)a corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in control of the taxpayer; or

(4)a member of the same controlled group as the taxpayer.

L.2002,c.43,s.54; amended 2002, c.108, s.10; 2003, c.194, s.1.



Section 52:27BBB-54 - "Qualified Municipality Open For Business Incentive Program"

52:27BBB-54. "Qualified Municipality Open for Business Incentive Program"
55. a. There is established in the authority the "Qualified Municipality Open for Business Incentive Program," the purpose of which is to foster business investment in qualified municipalities. Businesses that locate or expand in a qualified municipality during the period that the municipality is under rehabilitation and economic recovery shall be eligible to receive a rebate from the "Corporation Business Tax Act (1945)," P.L.1945, c.162 (C.54:10A-1 et seq.), or the tax imposed on insurers pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), section 1 of P.L.1950, c.231 (C.17:32-15) and N.J.S.17B:23-5 as provided herein.

b.For each year in which a taxpayer is eligible for a rebate of a portion of the incentive payment, the Director of the Division of Taxation shall certify to the State Treasurer (1) that the taxpayer's corporation business tax return or insurance premiums tax return has been filed; (2) that the taxpayer's entire corporation business tax obligation or insurance premiums tax obligation has been satisfied; and (3) the amount of the taxpayer's incentive payment entitlement. Upon such certification, the treasurer shall certify to the executive director of the authority the amount of the taxpayer's incentive payment and, subject to the approval of the Director of the Division of Budget and Accounting, transfer that incentive payment to the fund established with the proceeds of those funds appropriated pursuant to subsection b. of section 73 of P.L.2002, c.43.

c.The executive director of the authority shall rebate to the taxpayer up to 75% of the incentive payment paid by the taxpayer and placed by the treasurer into a fund established using those funds appropriated pursuant to subsection b. of section 73 of P.L.2002, c.43 if the taxpayer applies for a rebate within two years of deposit of the incentive payment into the fund and establishes to the satisfaction of the executive director of the authority that the taxpayer will utilize those monies for business relocation or business expansion property that will be placed in service or use by the taxpayer after the date of the rebate application. The authority may rebate to the taxpayer up to 100% of the incentive payment paid by the taxpayer and placed by the treasurer into a fund established using those funds appropriated pursuant to subsection b. of section 73 of P.L.2002, c.43 if the taxpayer applies for a rebate and the authority determines that a particular business relocation or business expansion will more effectively contribute to the municipal rehabilitation and economic recovery in a qualified municipality as sought by the Legislature through the enactment of P.L.2002, c.43. In making this determination the authority shall consider: 1) the amount of private investment, 2) the number of jobs concerned, 3) the projected average salary of the employees, 4) whether the investment has the potential to attract additional investment, 5) the impact to the State Treasury, and 6) any other factors that uniquely contribute to the municipal rehabilitation and economic recovery of the qualified municipality. The taxpayer may apply for this incentive prior to its undertaking of the business relocation or business expansion and upon approval the authority may establish a rebate schedule for the incentive payment for a period not to exceed ten years, subject to the taxpayer's continued satisfaction of the criteria of this act and to annual appropriation. The cumulative amount of monies distributed to the taxpayer pursuant to this section shall not exceed the amount paid or to be paid by the taxpayer for the business relocation or business expansion property. In the event that the taxpayer does not establish its eligibility for a rebate of a portion of the incentive payment within two years of its deposit into the fund, the fund shall retain any remaining amount of the incentive payment.

L.2002,c.43,s.55; amended 2003, c.194, s.2.



Section 52:27BBB-55 - Application For Cbt Or Insurance Tax Credit, Certain, For New Positions

52:27BBB-55. Application for CBT or insurance tax credit, certain, for new positions
56. a. A taxpayer engaged in the conduct of business within a qualified municipality and who is not receiving a benefit under the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.), may apply to receive a tax credit against the amount of tax otherwise imposed under the "Corporation Business Tax Act (1945)," P.L.1945, c.162 (C.54:10A-1 et seq.), or the tax imposed on insurers pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), section 1 of P.L.1950, c.231 (C.17:32-15) and N.J.S.17B:23-5, equal to: $2,500 for each new full-time position at that location in credit year one and $1,250 for each new full-time position at that location in credit year two.

b. (1) The credit pursuant to subsection a. of this section for credit year one shall be allowed for the privilege period or reporting period in which or with which credit year one ends; the credit pursuant to subsection a. of this section for credit year two shall be allowed for the privilege period or reporting period in which or with which credit year two ends.

(2)An unused credit may be carried forward, if necessary, for use in the privilege periods or reporting periods following the privilege period or reporting period for which the credit is allowed.

(3)The order of priority of the application of the credit allowed under this section and any other credits allowed by law shall be as prescribed by the Director of the Division of Taxation. The amount of the credit applied under this section against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) for a privilege period, together with any other credits allowed by law, shall not exceed 50% of the tax liability otherwise due and shall not reduce the tax liability to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

c. (1) Notwithstanding the provisions of subsection b. of this section to the contrary, the credit allowed for credit year one may be refundable at the close of the privilege period or reporting period in which or with which credit year two ends, pursuant to the requirements and limitations of this subsection.

(2)That amount of the credit received for credit year one remaining, if any, after the liabilities for the privilege period or reporting period in which or with which credit year two ends and for any prior period have been satisfied, multiplied by the sustained effort ratio, shall be an overpayment for the purposes of section R.S.54:49-15 for the period in which or with which credit year two ends; that amount of the credit received for credit year one remaining, if any, that is not an overpayment pursuant to this paragraph may be carried forward pursuant to subsection b. of this section.

d.The burden of proof shall be on the taxpayer to establish by clear and convincing evidence that the taxpayer is entitled to the credits or refund allowed pursuant to this section. The director shall by regulation establish criteria for the determination of when new or expanded operations have begun at a location. No taxpayer shall be allowed more than a single 24-month continuous period in which credits shall be allowed for activity at a location within a qualified municipality pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.).

e.For the purposes of this section:

"Credit year one" means the first twelve calendar months following initial or expanded operations at a location within a qualified municipality pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.).

"Credit year two" means the twelve calendar months following credit year one.

"Employee of the taxpayer" does not include an individual with an ownership interest in the business, that individual's spouse or dependants, or that individual's ancestors or descendants.

"Full time position" means a position filled by an employee of the taxpayer for at least 140 hours per month on a permanent basis, which does not include employment that is temporary or seasonal.

"New full time position" means a position that did not exist prior to credit year one. New full time positions shall be measured by the increase, from the twelve-month period preceding credit year one to the measured credit year, in the average number of full-time positions and full-time position equivalents employed by the taxpayer at the location within a qualified municipality pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.). The hours of employees filling part-time positions shall be aggregated to determine the number of full-time position equivalents.

"Part-time position" means a position filled by an employee of the taxpayer for at least 20 hours per week for at least three months during the credit year.

"Sustained effort ratio" means the proportion that the credit year two new full-time positions bears to the credit year one new full-time positions, not to exceed one.

L.2002,c.43,s.56; amended 2003, c.194, s.3.



Section 52:27BBB-56 - "Residential Property" Defined; Tax Credit For Certain Principal Residences.

52:27BBB-56 "Residential property" defined; tax credit for certain principal residences.

57. a. For the purposes of subsection b. of this section, "residential property" shall include land, a dwelling house or a condominium unit under the form of real property ownership provided for under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

b.A taxpayer who shall not previously have occupied property owned by the taxpayer as a principal residence and who, during the taxable year, purchases residential property within a qualified municipality for the purpose of occupying the property as the taxpayer's principal residence shall be allowed in that taxable year, and for four taxable years thereafter, a credit not to exceed $5,000 against the tax otherwise due under N.J.S.54A:1-1 et seq. The credit shall be allowed beginning in any taxable year during the period of rehabilitation and economic recovery.

No taxpayer filing either a single or a joint return shall be eligible for a credit under this section: (1) if, in a prior taxable year, the taxpayer or the taxpayer's spouse, either singly or jointly with each other or with another, shall have owned and occupied as a principal residence any residential property; or (2) if the taxpayer or the taxpayer's spouse has received an annual stipend pursuant to section 18 of P.L.2002, c.43 (C.52:27BBB-18).

In the case of a husband and wife who elect to file separate tax returns, each shall, unless otherwise ineligible, be entitled to one-half of the credit allowed.

If a taxpayer who shall have been allowed a credit under the provisions of this section with respect to the purchase of residential property fails to occupy the property as the taxpayer's principal residence within one year after the date of the purchase, or terminates occupation of the property as the taxpayer's principal residence within 10 years after the date of the purchase or the date on which such occupation shall have commenced, whichever is later, the taxpayer shall be liable for tax in an amount equal to the credit previously so allowed.

L.2002,c.43,s.57.



Section 52:27BBB-57 - Prevailing Wage Rate On Construction Contracts Under Act.

52:27BBB-57 Prevailing wage rate on construction contracts under act.

59. Not less than the prevailing wage rate shall be paid to any workers employed in the performance of construction contracts undertaken in connection with any projects undertaken pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.). The prevailing wage rate shall be the rate determined by the Commissioner of Labor pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2002,c.43,s.59.



Section 52:27BBB-58 - Affirmative Action Program On Eda Projects

52:27BBB-58. Affirmative action program on EDA projects
60. In order to fulfill its obligation to establish an affirmative action program for the hiring of minority and female workers employed in the performance of construction contracts undertaken in connection with a project undertaken or financed by the authority pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) in a qualified municipality, the authority shall comply with all requirements for pre-apprenticeship and apprenticeship applicable to the authority in that qualified municipality on or after the determination by the commissioner that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4).

L.2002,c.43,s.60; amended 2002, c.108, s.11.



Section 52:27BBB-59 - Arbitrator To Consider Rehabilitation When Deciding Certain Labor Disputes.

52:27BBB-59 Arbitrator to consider rehabilitation when deciding certain labor disputes.

61. For the purposes of section 3 of P.L.1977, c.85 (C.34:13A-16), when deciding the award in a dispute involving public fire or police departments of the qualified municipality during the rehabilitation term, the arbitrator or panel of arbitrators shall, when considering the interests and welfare of the public and the lawful authority of the employer, include in those assessments the fact that the municipality is under rehabilitation pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.).

L.2002,c.43,s.61.



Section 52:27BBB-60 - Arrangements With Other Public Entities By Qualified Municipalities.

52:27BBB-60 Arrangements with other public entities by qualified municipalities.

62. During the rehabilitation and economic recovery terms, the qualified municipality may enter into arrangements with other municipalities, counties, local public authorities, or the State, for the purpose of affording the municipality those benefits which may accrue pursuant to any laws providing for contracted provision of goods or services. Notwithstanding any other provision of law to the contrary all State agencies are authorized to enter into such agreements or arrangements with the qualified municipality during the rehabilitation and economic recovery terms as are necessary or useful in furthering the purposes of P.L.2002, c.43 (C.52:27BBB-1 et al.).

L.2002, c.43, s.62; amended 2009, c.337, s.10.



Section 52:27BBB-61 - Contract To Contain Provision For Termination.

52:27BBB-61 Contract to contain provision for termination.

63. a. All contracts and agreements entered into by the qualified municipality during the rehabilitation term pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) shall contain provisions stating that the director or chief operating officer may, upon 30 days' notice, terminate the contract or agreement for any reason without payment of penalty or damages. This subsection shall not apply to collective bargaining agreements.

b.All contracts and agreements entered into by the qualified municipality during the rehabilitation term pursuant to P.L.2002, c.43 (C.52:27BBB-1 et al.) may be terminated by the mayor, upon 30 days' notice, for any reason, without payment of penalty or damages, during the economic recovery term. This subsection shall not apply to collective bargaining agreements.

L.2002, c.43, s.63; amended 2009, c.337, s.11.



Section 52:27BBB-62 - Moratorium On Regional Contribution Agreements

52:27BBB-62. Moratorium on regional contribution agreements
66. Upon the date upon which the commissioner determines that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) and during the rehabilitation term, there shall be a moratorium on regional contribution agreements pursuant to P.L.1985, c.222 (C.52:27D-301 et al.) in any qualified municipality.

L.2002,c.43,s.66; amended 2002, c.108, s.12.



Section 52:27BBB-63 - Membership Of Board Of Education In Qualified Municipality Increased; Appointments; Terms.

52:27BBB-63 Membership of board of education in qualified municipality increased; appointments; terms.

67. a. The membership of the board of education serving in a school district which is contiguous with a qualified municipality and which is subject to level II monitoring or level III monitoring pursuant to section 14 of P.L.1975, c.212 (C.18A:7A-14) prior to the effective date of P.L.2005, c.235 shall be increased as set forth in this section in order to ensure the State's and the municipality's ability to participate in the activities of the board. The membership of the board of education serving in a school district which is contiguous with a qualified municipality so designated after the effective date of P.L.2005, c.235 and which is directed to enter partial State intervention pursuant to section 14 of P.L.1975, c.212 (C.18A:7A-14) shall be increased as set forth in this section in order to ensure the State's and the municipality's ability to participate in the activities of the board. Board members appointed by the Governor or mayor shall be voting members of the board and shall have all the rights, powers and privileges of a member of the board. Members appointed by the Governor or mayor shall serve at the pleasure of the Governor or mayor, as appropriate. Any vacancy in the membership appointed by the Governor or mayor shall be filled in the same manner as the original appointment, but for the unexpired term only. The first members appointed by the Governor shall serve for a term commencing upon appointment and qualification and ending three years from the date that the number of members of the board returns to the number on the board prior to the designation of the qualified municipality. Members appointed thereafter shall serve for a term of three years as provided in this section.

In order to ensure substantial local representation on any such board, in no case shall the number of the positions appointed by the mayor and elected by the voters, combined, constitute less than a majority of the total positions on the board. This section shall not apply to State-operated school districts established pursuant to P.L.1987, c.399 (C.18A:7A-34 et seq.) prior to the effective date of P.L.2005, c.235 or a district under full State intervention established pursuant to P.L.1987, c.399 (C.18A:7A-34 et seq.) after the effective date of P.L.2005, c.235.

b.The membership of a type I board of education in a qualified municipality consisting of five members shall be temporarily increased to include two additional members to be appointed by the Governor upon receipt of notification by the Commissioner of Education pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) for a term of three years, as set forth in subsection a. of this section. The first two positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled by mayoral appointments so that the total membership of the board returns to five members. The Governor shall continue to make appointments to fill the positions held by the gubernatorial appointees, when their terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term, or for any other reason, in any position on the board filled by gubernatorial appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

c.The membership of a type I board of education in a qualified municipality consisting of seven members shall be temporarily increased to include three additional members to be appointed by the Governor upon receipt of notification by the Commissioner of Education pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) for a term of three years, as set forth in subsection a. of this section. The first three positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled by mayoral appointments so that the total membership of the board returns to seven members. The Governor shall continue to make appointments to fill the positions held by gubernatorial appointees, when their terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term, or for any other reason, in any position on the board filled by gubernatorial appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

d.The membership of a type I board of education in a qualified municipality consisting of nine members shall be temporarily increased to include three additional members to be appointed by the Governor upon receipt of notification by the Commissioner of Education pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) for a term of three years as set forth in subsection a. of this section. The first three positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled by mayoral appointments so that the total membership of the board returns to nine members. The Governor shall continue to make appointments to fill the positions held by gubernatorial appointees, when their terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term, or for any other reason, in any position on the board filled by gubernatorial appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

e.The membership of a type II board of education in a qualified municipality consisting of three members shall be temporarily increased to include one additional member to be appointed by the Governor upon receipt of notification by the Commissioner of Education pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) for a term of three years as set forth in subsection a. of this section. The first position on the board, the term of which expires after the designation of a qualified municipality, shall be abolished upon expiration of its term and shall not be filled in the same manner as provided before the designation of the qualified municipality so that the total membership of the board returns to three members. The Governor shall continue to make appointments to fill the position held by a gubernatorial appointee when the term expires or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, a vacancy resulting from the expiration of the term in the position on the board filled by gubernatorial appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

The second position on the board, the term of which expires after the designation of a qualified municipality, shall be abolished upon expiration of its term and shall not be filled in the same manner as provided before the designation of the qualified municipality. Instead, the vacancy shall be filled by a mayoral appointment as described in subsection a. of this section so that the total membership of the board remains at three. Mayoral appointees shall serve for a term of three years. The mayor shall continue to make appointments to fill the position held by a mayoral appointee when the term expires or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, a vacancy resulting from the expiration of the term in the position on the board filled by mayoral appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

f.The membership of a type II board of education in a qualified municipality consisting of five members shall be temporarily increased to include two additional members to be appointed by the Governor upon receipt of notification by the Commissioner of Education pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) for a term of three years as set forth in subsection a. of this section. The first two positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled in the same manner as provided before the designation of the qualified municipality so that the total membership of the board returns to five members. The Governor shall continue to make appointments to fill the positions held by gubernatorial appointees when the terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term in any position on the board filled by gubernatorial appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

The third position on the board, the term of which expires after the designation of a qualified municipality, shall be abolished upon expiration of its term and shall not be filled in the same manner as provided before the designation of the qualified municipality. Instead, the vacancy shall be filled by a mayoral appointment as described in subsection a. of this section so that the total membership of the board remains at five. Mayoral appointees shall serve for a term of three years. The mayor shall continue to make appointments to fill the position held by a mayoral appointee when the term expires or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, a vacancy resulting from the expiration of the term in the position on the board filled by mayoral appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

g.The membership of a type II board of education in a qualified municipality consisting of seven members shall be temporarily increased to include three additional members to be appointed by the Governor upon receipt of notification by the Commissioner of Education pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) for a term of three years as set forth in subsection a. of this section. The first three positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled in the same manner as provided before the designation of the qualified municipality so that the total membership of the board returns to seven members. The Governor shall continue to make appointments to fill the positions held by gubernatorial appointees when the terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term in any position on the board filled by gubernatorial appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

The fourth and fifth positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled in the same manner as provided before the designation of the qualified municipality. Instead, the vacancies shall be filled by mayoral appointments as described in subsection a. of this section so that the total membership of the board remains at seven. Mayoral appointees shall serve for a term of three years. The mayor shall continue to make appointments to fill the positions held by mayoral appointees when the terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term in any position on the board filled by mayoral appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

h.The membership of a type II board of education in a qualified municipality consisting of nine members shall be temporarily increased to include three additional members to be appointed by the Governor upon receipt of notification by the Commissioner of Education pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) for a term of three years as set forth in subsection a. of this section. The first three positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled in the same manner as provided before the designation of the qualified municipality so that the total membership of the board returns to nine members. The Governor shall continue to make appointments to fill the positions held by gubernatorial appointees when the terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term in any position on the board filled by gubernatorial appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

The fourth, fifth and sixth positions on the board, the terms of which expire after the designation of a qualified municipality, shall be abolished upon expiration of their terms and shall not be filled in the same manner as provided before the designation of the qualified municipality. Instead, the vacancies shall be filled by mayoral appointment as described in subsection a. of this section so that the total membership of the board remains at nine. Mayoral appointees shall serve for a term of three years. The mayor shall continue to make appointments to fill the positions held by mayoral appointees when the terms expire or when a vacancy occurs, until after the tenth year following the designation of the qualified municipality. Beginning in the first year following the tenth year after the designation of the qualified municipality, vacancies resulting from the expiration of a term in any position on the board filled by mayoral appointment shall be filled in the same manner as provided before the designation of the qualified municipality.

i.At all times the board of education and its membership shall comply with the requirements of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.) and the "School Ethics Act," P.L.1991, c.393 (C.18A:12-21 et seq.), and meet the requirements and qualifications for board membership established pursuant to chapter 12 of Title 18A of the New Jersey Statutes.

L.2002,c.43,s.67; amended 2002, c.108, s.13; 2005, c.235, s.35.



Section 52:27BBB-63.1 - School Districts Affected By Economic Recovery Term.

52:27BBB-63.1 School districts affected by economic recovery term.

12. a. Notwithstanding the provisions of section 67 of P.L.2002, c.43 (C.52:27BBB-63) or any other section of law to the contrary, upon the commencement of the economic recovery term in a qualified municipality pursuant to the provisions of section 6 of P.L.2002, c.43 (C.52:27BBB-6), a school district which is contiguous with that qualified municipality shall become or remain, as applicable, a Type I school district and, except at otherwise provided pursuant to subsection b. of this section, shall be governed by the provisions of Title 18A of the New Jersey Statutes relating to Type I districts.

b.The terms of the appointed members of the board of education in office at the time of the commencement of the economic recovery term shall continue to, and cease upon, the appointment of members to the Type I school district board of education by the mayor or other chief executive officer of the qualified municipality. The terms of the newly-appointed members shall be staggered. Any elected members of the board of education in office at the time of the commencement of the economic recovery term shall continue in office until the expiration of their respective terms and the qualification of their respective successors following appointment to the Type I school district board of education by the mayor or other chief elected officer of the qualified municipality.

c.At the April school election in the fourth school year following the commencement of the economic recovery term in a qualified municipality, the board of education of the district shall place the question of the classification status of the district as a Type I or Type II district before the voters, which election shall be conducted in accordance with the provisions of Title 19 of the Revised Statutes concerning school elections.

If the voters of the district elect to become a Type II district, it shall be governed by the provisions of Title 18A of the New Jersey Statutes relating to Type II districts and the members of the board of education at the time of the election shall remain and continue in office until the expiration of their respective terms and the qualification of their respective successors.

If the voters of the district elect to remain a Type I district, it shall be governed in accordance with the provisions of Title 18A of the New Jersey Statutes relating to Type I districts.

d.The provisions of section 68 of P.L.2002, c.43 (C.52:27BBB-64) shall not be applicable to a school district subject to this section.

L.2009, c.337, s.12.



Section 52:27BBB-64 - Board Of Education Minutes Subject To Veto Provisions

52:27BBB-64. Board of education minutes subject to veto provisions
68. a. Notwithstanding the provisions of Title 18A or any other law, rule, or regulation to the contrary, the minutes of every meeting of the board of education of a school district contiguous with a qualified municipality subject to level II or level III monitoring and identified by the commissioner pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4) shall be subject to the veto provisions set forth in subsection b. of this section. This section shall not apply to State-operated school districts established pursuant to P.L.1987, c.399 (C.18A:7A-34 et seq.).

b.A true copy of the minutes of every meeting of a board of education described in subsection a. of this section shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at that meeting of the board of education shall have force or effect until 15 days after a copy of the minutes shall have been so delivered unless during that 15-day period the Governor shall approve those minutes, in which case the action shall become effective upon that approval. If, in the 15-day period, the Governor returns the copy of those minutes with a veto of any action taken by the board of education or any member thereof at that meeting, the action shall be null and void and of no effect.

L.2002,c.43,s.68; amended 2002, c.108, s.14.



Section 52:27BBB-65 - Severability.

52:27BBB-65 Severability.

71. If any section, subsection, paragraph, sentence or other part of P.L.2002, c.43 (C.52:27BBB-1 et al.) is adjudged unconstitutional or invalid, that judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which that judgment shall have been rendered.

L.2002,c.43,s.71.



Section 52:27BBB-66 - Short Title.

52:27BBB-66 Short title.

1.This act shall be known and may be cited as the "Tax Lien Financing Corporation Act."

L.2003,c.120,s.1.



Section 52:27BBB-67 - Declarations Relative To Tax Lien Financing; Purposes Of Act.

52:27BBB-67 Declarations relative to tax lien financing; purposes of act.

2.It is hereby declared to be in the public interest and to be the policy of the State to assist qualified municipalities by facilitating the creation of capital markets structures to fund public improvements or purposes at a reduced cost not otherwise available in the absence of such capital markets structures, particularly for qualified municipalities that are not otherwise able to access the capital markets for such purposes. It is hereby further declared that qualified municipalities are owed millions of dollars annually in unpaid property taxes, and that such uncollected taxes adversely impact qualified municipalities' ability to timely collect the moneys necessary to meet their operating expeditures and provide for the delivery of necessary government services, amplifying the risk of future real property tax increases and negatively impacting those taxpayers who timely remit payment. It is hereby further declared that limited means exist for qualified municipalities to expedite the collection of delinquent taxes, that as a result, such delinquencies often remain unpaid, and that the assignment sale of the tax liens related to such delinquent taxes will enable qualified municipalities to expedite the receipt of anticipated revenues and provide a funding source that will enable such qualified municipalities to more effectively carry out their public purposes. Accordingly, one of the purposes of this act is to authorize, create and establish a corporation empowered to acquire from a qualified municipality all or a portion of the qualified municipality's tax liens. Additional purposes of this act are: to authorize the sale by a qualified municipality of all or a portion of the tax liens to the corporation; to authorize the transfer to and the receipt by the corporation of the tax liens; to authorize the corporation to issue securities of the corporation for the purposes authorized in this act, payable solely from and secured solely by such portion of the tax liens as the corporation may designate and pledge to secure the securities, together with the investment income thereon and any reserve funds created by the corporation from any portion of the proceeds of the securities; to authorize the corporation to hold and invest the portion of the net proceeds of the sale of the securities pending direction by a qualified municipality and the portion of a qualified municipality's tax liens sold to the corporation which are not pledged to secure securities of the corporation; to authorize the corporation to acquire, hold, operate, maintain, improve and dispose of real and personal property; and to authorize the corporation to manage the portion of the net proceeds of the sale of the securities pending direction by a qualified municipality and all or a portion of a qualified municipality's tax liens sold to the corporation for the purposes and in the manner authorized in this act.

L.2003,c.120,s.2.



Section 52:27BBB-68 - "Tax Lien Financing Corporation" Established; Governing Members, Terms, Duties.

52:27BBB-68 "Tax Lien Financing Corporation" established; governing members, terms, duties.

3. a. There is hereby established in, but not of, the Department of the Treasury, a public body corporate and politic, with corporate succession, to be known as the "Tax Lien Financing Corporation." The corporation is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the corporation of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State. The corporation shall be treated and accounted for as a separate legal entity with its separate corporate purposes as set forth in this act. The assets, liabilities and funds of the corporation shall be neither consolidated nor commingled with those of a qualified municipality or of any entity capable of being a debtor in a case commenced under the federal bankruptcy code.

b.The corporation shall have and be governed by five members, including one seat reserved for the State Treasurer, who shall be a member ex officio, a second seat reserved for the Commissioner of Community Affairs, who shall be a member ex officio, a third seat reserved for a Chief Operating Officer to be selected by the Governor, a fourth seat reserved for a public member appointed by the Governor and who shall serve at the pleasure of the Governor, and a fifth seat reserved for a public member to be appointed by the Governor and selected from three persons nominated by any mayor of any qualified municipality. The State Treasurer shall serve as the chairperson of the corporation. The corporation shall elect from among its members a vice chairperson. The powers of the corporation shall be vested in the members thereof in office from time to time and a majority of the total authorized membership of the corporation shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the corporation at any meeting thereof by the affirmative vote of a majority of the members present. No vacancy in the membership of the corporation shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the corporation.

c.Each member before entering upon his or her duties shall take and subscribe an oath to perform the duties of his or her office faithfully, impartially and justly to the best of his or her ability. A record of the oaths shall be filed in the office of the Secretary of State.

d.The State Treasurer shall be the president of the corporation. The president of the corporation shall appoint the vice president, treasurer and secretary of the corporation. The staff of the office of the State Treasurer shall also serve as staff of the corporation. Officers, agencies, and departments of the State and of a qualified municipality may render services to the corporation within their respective functions, as requested by the corporation.

e.Each member and the treasurer of the corporation shall execute a bond to be conditioned upon the faithful performance of the duties of the member or treasurer in the form and amount as may be prescribed by the State Comptroller. The bonds shall be filed in the office of the Secretary of State. At all times thereafter the members and treasurer of the corporation shall maintain the bonds in full force and effect. All costs of the bonds shall be borne by the corporation.

f.The members of the corporation shall serve without compensation, but the corporation shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other laws, no officer or employee of a qualified municipality or of the State shall be deemed to have forfeited or shall forfeit office or employment or any benefits or emoluments thereof by reason of that person's acceptance of the office of ex officio member or officer of the corporation.

g.Each ex officio member of the corporation may designate an officer or employee of the member's department to represent the member at meetings of the corporation. A designee may lawfully vote and otherwise act on behalf of the member designating the designee. Any designation shall be in writing delivered to the secretary of the corporation and shall continue in effect until revoked or amended by writing delivered to the secretary of the corporation.

h.The corporation may be dissolved by act of the Legislature on condition that the corporation has no debts, obligations or residual interests outstanding or that provision has been made for the payment or retirement of the debts, obligations or residual interests. Upon any dissolution of the corporation, all property, funds and assets thereof shall be vested in the State.

i.The corporation shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and cause a copy thereof to be filed with the Secretary of State.

j.No member, officer or employee of the corporation shall have an interest, either directly or indirectly, in any business organization engaged in any business, contract or transaction with the corporation or in any contract of any other person engaged in any business with the corporation, or in the purchase, sale, lease or transfer of any property to or from the corporation.

L.2003,c.120,s.3.



Section 52:27BBB-69 - Definitions Relative To Tax Lien Financing.

52:27BBB-69 Definitions relative to tax lien financing.

4.As used in this act, unless the context clearly requires a different meaning:

"Ancillary facility" means any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange or similar agreement, currency exchange agreement, interest rate floor or cap options, puts or calls to hedge payment, currency, rate, spread or similar exposure or similar agreements, float agreements, forward agreements, insurance contract, surety bond, commitment to purchase or sell securities, purchase or sale agreement, or commitments or other contracts or agreements and other security agreements approved by the corporation, including without limitation any arrangement referred to in section 6 of this act.

"Benefitted parties" means persons, firms, corporations or organizations that enter into ancillary facilities with the corporation according to the provisions of this act.

"Code" means the United States Internal Revenue Code of 1986, as amended, and any successor provision of law.

"Costs of issuance" means any item of expense directly or indirectly payable or reimbursable by the corporation and related to the authorization, sale or issuance of securities, including without limitation underwriting fees, and fees and expenses of servicers, auditors, consultants and fiduciaries.

"Corporation" means the Tax Lien Financing Corporation established by section 3 of this act.

"Encumbered tax lien" means those tax liens that are pledged by the corporation for the repayment of any securities pursuant to the terms of the applicable corporation resolution, trust agreement or indenture.

"Financing costs" means all capitalized interest, operating and debt service reserves, costs of issuance, fees for credit and liquidity enhancements, and other costs as the corporation determines to be desirable in issuing, securing and marketing the securities.

"Net proceeds" means the amount of proceeds remaining following each sale of securities which are not required by the corporation to establish and fund reserve or escrow funds, or termination or settlement payments under ancillary facilities or to provide the financing costs and other expenses and fees directly related to the authorization and issuance of securities.

"Operating expenses" means the reasonable operating expenses of the corporation, including but not limited to the fees and expenses (including legal fees and expenses) incurred in the pursuit of any collections or the foreclosure of, or other realization upon, the tax liens, the fees and costs related to the foreclosure process, the expenses relating to appraisals and property inspections and valuations, the expenses relating to property operation, maintenance, improvement and sale, the fees and disbursements incurred in connection with landlord-tenant proceedings, the expenses related to the sale of properties acquired through foreclosure or other liquidation of tax liens such as advertising, brokerage fees, transfer taxes, legal fees and the cost of setting up reserves for tenant security, the cost of preparation of accounting and other reports, costs of maintenance of the ratings on any securities, insurance premiums and costs of annual meetings or other required activities of the corporation, and fees and expenses incurred for servicers, auditors, consultants and fiduciaries.

"Outstanding" means, when used with respect to securities, all securities other than securities that shall have been paid in full at maturity or that may be deemed not outstanding pursuant to the applicable corporation resolution, indenture or trust agreement authorizing the issuance of the securities and when used with respect to ancillary facilities, all ancillary facilities other than ancillary facilities that have been paid in full or that may be deemed not outstanding under the ancillary facilities.

"Qualified municipality" means a municipality: (1) that has been subject to the supervision of a financial review board pursuant to the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.) for at least one year; (2) that has been subject to the supervision of the Local Finance Board pursuant to the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.) for at least one year; and (3) which, according to its most recently adopted municipal budget, is dependent upon State aid and other State revenues for not less than 55 percent of its total budget.

"Residual interests" means the interests consisting of the right to receive remaining undistributed assets of the corporation after provision has been made for the payment of its operating expenses, debt service, sinking fund requirements, reserve fund or escrow fund requirements and any other contractual obligations to the owners of the securities or benefitted parties, or that may be incurred in connection with the issuance of the securities or the execution of ancillary facilities; and such contractual rights, if any, as shall be provided to the corporation in accordance with the terms of any sale agreements.

"Sale agreement" means any agreement authorized pursuant to section 5 of this act in which a qualified municipality provides for the sale of tax liens to the corporation.

"Securities" means any securities, including without limitation any bonds, notes and other evidence of indebtedness, issued by the corporation pursuant to section 7 of this act.

"Tax liens" means those tax liens which are held by a qualified municipality securing delinquent real property taxes, assessments, water, sewer, utilities or other municipal charges by a qualified municipality or certified to a qualified municipality that become a lien on real property and are held by a qualified municipality pursuant to R.S.54:5-34.

"Unencumbered tax liens" means that portion of the tax liens that are not subject to the pledge of the applicable corporation resolution, trust agreement or indenture by the corporation to the repayment of any securities issued pursuant to the terms of such applicable corporation resolution, trust agreement or indenture.



L.2003,c.120,s.4.



Section 52:27BBB-70 - Sales, Agreements Applicable To Tax Liens; Procedures, Conditions.

52:27BBB-70 Sales, agreements applicable to tax liens; procedures, conditions.

5. a. Authority to Enter into Sale Agreements. A qualified municipality may sell to the corporation, and the corporation may purchase, for cash or other consideration and in one or more installments, all or a portion of the tax liens pursuant to the terms of one or more sale agreements. Any sale agreement shall provide, among other matters, the purchase price payable by the corporation to a qualified municipality for the tax liens, which amount may be more or less than the face amount of the tax liens purchased by the corporation, and may include the residual interests, if any. The sale agreement may require a qualified municipality to repurchase a tax lien, or to substitute another tax lien of equivalent value, under conditions to be specified in the sale agreement. The sale agreement may provide that a qualified municipality shall be obligated to sell to the corporation subsequent tax liens encumbering the property encumbered by the tax liens originally sold and remaining unpaid on such terms as the corporation deems desirable. Any sale shall be conducted pursuant to one or more sale agreements that may contain such terms and conditions deemed appropriate by a qualified municipality to carry out and effectuate the purposes of this section, including, without limitation, covenants binding the qualified municipality in favor of the corporation and its assignees, including, without limitation, the owners of its securities and benefitted parties; a provision authorizing inclusion of the State's pledge and agreement, as set forth in section 10 of this act, in any agreement with owners of the securities or any benefitted parties; and covenants with respect to the application and use of the proceeds of the sale of the qualified municipality's tax liens to preserve the tax exemption of the interest on any securities, if issued as tax exempt. A qualified municipality in any sale agreement may agree to, and the corporation may provide for, the assignment of the corporation's right, title and interest under the sale agreement for the benefit and security of the owners of securities and benefitted parties. The residual interest shall be uncertificated.

Notwithstanding that the corporation is hereby constituted an instrumentality of the State, all of the residual interests arising upon the transfer of a qualified municipality's tax liens to the corporation shall be the property of and vest in such qualified municipality and all of the economic avails and benefits of such residual interests, including, but not limited to, the income attributable to and accruing with respect to such interests from time to time, shall accrue to and inure to the benefit of such qualified municipality.

b.True Sale. Any sale of tax liens to the corporation pursuant to a sale agreement shall constitute a true sale and absolute transfer of the property so transferred and not a pledge or a grant of a security interest for any borrowing. The characterization of a sale as an absolute transfer by the participants shall not be negated or adversely affected by the fact that only a portion of a qualified municipality's tax liens is transferred, nor by the acquisition or retention by a qualified municipality of a residual interest, nor by the characterization of the corporation or its obligations for purposes of accounting, taxation or securities regulation, nor by any actual pledge, assignment or grant of a security interest in the tax liens and any proceeds of the tax liens, nor by any other factor whatsoever.

c.Qualified Municipality to Notify Collector. On and after the effective date of each sale of tax liens, a qualified municipality shall have no right, title or interest in or to the tax liens sold, and the tax liens so sold shall be property of the corporation and not of the qualified municipality, and shall be owned and held by the corporation and not the qualified municipality. On or before the effective date of any sale, the qualified municipality shall notify the collector that the tax liens have been sold to the corporation and irrevocably instruct the collector that, subsequent to the effective date of the sale, it shall pay over to the corporation or its designee within two days of its receipt any payments made on the transferred tax liens for the benefit of the owners of the securities and benefitted parties.

d.No Right to Cancel, Reduce or Compromise. Notwithstanding any other law to the contrary, a qualified municipality shall not have any right to cancel, reduce or compromise any taxes, penalties or interest secured by a tax lien sold pursuant to this act or extend the time for payment thereof. A qualified municipality may not waive any penalties and interest on a tax lien that has been sold pursuant to this act.

e.Sale by Assignment. A qualified municipality's sale of tax liens to the corporation shall be made by assignment. The certificates of sale may be assigned separately or in bulk with other such certificates. Upon such assignment, the qualified municipality shall promptly deliver such certificates to the corporation or its designee.

f.Recording. Any and all further or additional assignments of the tax sale certificates shall promptly be recorded in the office of the county clerk or the register of deeds and mortgages, as the case may be, of the county where the real property is located, and a photocopy of the recorded assignment shall be served upon the collector by certified mail, return receipt requested. When assignments have not been recorded and served upon the collector, the collector shall be held harmless for the payment of any redemption amounts to the holder of the certificate of sale as appears on the records of the collector. All assignments must be submitted to the office of the county clerk or register of deeds and mortgages for recording within 90 days of the sale by assignment.

g.Presumptive Evidence. The certificate of sale shall be presumptive evidence in all courts in all proceedings by and against the corporation of the truth of the statements therein, of the title of the corporation in the transferred tax liens, and the regularity and validity of all proceedings had in reference to the sale. After six months from the recording of the certificate of sale, no evidence shall be admitted in any court to rebut the presumption that the lien purported to be transferred by the certificate of sale is a valid and enforceable lien, unless the corporation shall have procured it by fraud, or had previous knowledge that it was fraudulently made or procured.

h.Destruction or Loss of a Certificate. In case of the destruction or loss of a certificate of sale issued by a qualified municipality, the corporation shall present an affidavit of destroyed or lost certificate to the collector, and the collector shall then issue and execute a new certificate of sale in place of the one destroyed or lost. There shall appear on the new certificate a statement that it is a duplicate of the original certificate of sale that was destroyed or lost, the date of the original certificate, the date of the tax sale of the original certificate, the date the original certificate was issued and the name and title of the officer who issued the original certificate.

i.Duplicate Certificate and Time Limit to Redeem. The time limit within which the right to redeem from any tax sale in which a duplicate certificate has been issued shall be the same as though the original certificate had not been destroyed or lost.

j.Amount Required for Redemption. Any person having a legal and beneficial interest in the property affected by a certificate of sale acquired by the corporation may satisfy the outstanding lien on the property at any time upon payment to the collector of all sums due with respect to such certificate and for subsequent taxes, municipal liens and charges, and interest and costs thereon, together with interest on the amounts so paid at the rate or rates chargeable by the qualified municipality.

k.Cancellation of Certificate Upon Redemption. Upon satisfaction of a tax lien, the redeeming party shall be entitled to have, upon demand, the certificate of sale, duly receipted for cancellation, or a certificate of redemption thereof, duly executed, stating that said certificate of sale may be canceled of record in the manner prescribed by law.

l.Duties Upon Redemption. The collector, on receiving payment as set forth in subsection j. of this section from a redeeming party, shall confirm with the corporation that such payment constitutes a payment in full. Upon such confirmation, the collector shall execute and deliver to the redeeming party a certificate of redemption which may be recorded with the county clerk or register of deeds and mortgages, as appropriate. The county clerk or register of deeds and mortgages, as appropriate, shall, on request, note on the record of the original certificate of sale a reference to the record of the certificate of redemption, and shall be entitled to the same fees as provided for the cancellation of a mortgage, or, at the option of the redeeming party, the collector shall request the corporation to deliver to it the certificate of sale and in turn, the collector shall deliver to the redeeming party the certificate of sale receipted for cancellation by endorsement in the same manner required by the law of the State to satisfy or cancel a mortgage, whereupon the record of the certificate of sale shall be canceled by the county clerk or register of deeds and mortgages in the same manner and for the same fees as in the case of a mortgage.

m.Installment Agreements. If the corporation holds a certificate of sale, it shall be entitled in its own name or in the name of its duly authorized representative to enter into installment agreements with the related taxpayers as if it were a municipality acting pursuant to Title 54 of the Revised Statutes and on such terms as the corporation deems desirable; provided, however, that the payment of the total sum due the corporation on any one parcel shall be made in substantially equal monthly installments, over a period not exceeding five years.

n.Filing of Installment Agreements. The installment agreement must be in writing and filed with the collector where the property is located. Upon due execution of the installment agreement the corporation shall forward a true copy of the agreement to the collector's office.

o.Foreclosure. When the corporation is the purchaser or assignee of a certificate of sale, the corporation, or its assignee or transferee, may, in its own name or in the name of its duly authorized representative, at any time after the expiration of the term of six months from the issuance of the certificate of sale, institute a procedure to foreclose the right of redemption. The corporation shall be entitled to foreclose the tax lien or liens evidenced thereby in the manner provided by the law for the foreclosure of tax liens as if it were a municipality. In connection with the enforcement of a tax lien, all statutory references to a municipality acting pursuant to the provisions of Title 54 of the Revised Statutes shall be deemed to refer to the corporation, and all references to actions to be taken by an officer of the municipality shall be deemed to refer to an appropriate officer or duly authorized representative of the corporation.

p.Jurisdiction of Court. The Superior Court, in a procedure to foreclose the right of redemption, may give full and complete relief under this act, in accordance with other statutory authority of the court, to bar the right of redemption and to foreclose all prior or subsequent alienations and descents of the lands and encumbrances thereon, except subsequent municipal liens, and to adjudge an absolute and indefeasible estate of inheritance in fee simple, to be vested in the purchaser or assignee. The judgment shall be final upon the defendants, their heirs, devisees and personal representatives, and any of their heirs, devisees, executors, administrators, grantees, assigns or successors in right, title or interest and no application shall be entertained to reopen the judgment after the date thereof, and then only upon the grounds of lack of jurisdiction or fraud in the conduct of the suit. The judgment and recording thereof shall not be deemed a sale, transfer, or conveyance of title or interest to the subject property under the provisions of the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq.

In the event that any federal statute or regulation requires a judicial sale of the property in order to debar and foreclose a mortgage interest or any other lien held by the United States or any agency or instrumentality thereof, then the tax lien may be foreclosed in the same manner as a mortgage, and the final judgment shall provide for the issuance of a writ of execution to the sheriff of the county wherein the property is situated and the holding of a judicial sale as in the manner of the foreclosure of a mortgage.

q.Conflict. In connection with the foreclosure of the right of redemption, in the event of any conflict between this act and any other law relating to the foreclosure of the right of redemption, this act shall be given precedence over the other law or laws.

r.Recovery of Fees and Expenses. To the extent permitted by law, in connection with the foreclosure of tax liens, the corporation or its designee shall have the right to recover attorneys' fees and disbursements incurred relating to the foreclosure at the time such fees and disbursements are incurred, together with the expenses of the sale.

s.Evidence of Payments of Subsequent Tax Liens at Foreclosure. Notwithstanding R.S.54:5-99, in connection with the foreclosure of tax liens, the corporation or its designee shall produce evidence that all subsequent tax liens on the related land have been paid in full at the time a foreclosure judgment shall be entered. The evidence shall not be required to be produced at the commencement of a foreclosure procedure.


L.2003,c.120,s.5.



Section 52:27BBB-71 - Powers Of The Corporation.

52:27BBB-71 Powers of the corporation.

6.The corporation also shall have the power to and be authorized to:

a.sue and be sued;

b.have a seal and alter the same at its pleasure;

c.make and alter bylaws for its organization and internal management and make rules and regulations governing the use of its property and facilities;

d.make and execute contracts including, without limitation, sale agreements, trust agreements, indentures, bond purchase agreements, tax regulatory agreements, continuing disclosure agreements, servicing agreements, ancillary facilities, and all other instruments necessary or convenient for the exercise of its powers and functions, and commence any action to protect or enforce any right conferred upon it by any law, contract or other agreement;

e.engage, in such manner as the corporation may determine, the services of financial advisors and experts, servicers, contractors, real estate agents, property maintenance contractors, custodians, placement agents, underwriters, appraisers and such other advisors, auditors, consultants, and fiduciaries as may be necessary to effectuate the purposes of this act;

f.pay its operating expenses and financing costs;

g.borrow money in its name and issue negotiable securities and provide for the rights of the owners thereof;

h.procure insurance against any loss in connection with its activities, properties and assets in such amount and from insurers as it deems desirable;

i.invest any funds or other moneys under its custody and control in investments and securities that are legal investments under the laws of the State for funds of the State and, notwithstanding any law to the contrary, in any ancillary facility, in obligations the interest on which is exempt from federal income taxation under the code and in shares or participation interests in funds or trusts that invest solely in such obligations;

j.as security for the payment of the principal of and interest on any securities and for its obligations under any ancillary facility, transfer, assign or pledge all or any part of the tax liens or other assets;

k.procure insurance, letters of credit or other credit enhancement with respect to any securities for the payment of tenders of securities, or for the payment upon maturity of securities;

l. (1) enter into any ancillary facility with any person under such terms and conditions as the corporation may determine;

(2)procure insurance, letters of credit or other credit enhancement with respect to any ancillary facility;

(3)provide security for the payment or performance of its obligations with respect to any ancillary facility from such sources and with the same effect as is authorized by this act with respect to security for securities; and

(4)modify, amend or replace any existing, or enter into a new, ancillary facility; and

m.establish, create or otherwise form and control one or more trusts or other single purpose entities to facilitate the purchase of tax liens and the issuance of tax lien collateralized securities;

n.acquire, hold and dispose of real and personal property for its corporate purposes;

o.cancel, reduce or compromise any taxes, penalties or interest secured by tax liens sold pursuant to this act or extend the time for payment thereof; provided, however, that in the event such reduction causes the principal sum of any taxes secured by the tax liens to fall below the fair market value of the underlying property, the corporation shall obtain the approval of the board prior to such reduction; and

p.do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this act.

L.2003,c.120,s.6.



Section 52:27BBB-72 - Issuance Of Securities.

52:27BBB-72 Issuance of securities.

7. a. The corporation shall have the power and is hereby authorized from time to time to issue securities in principal amount or amounts as the corporation shall determine to be necessary to provide sufficient funds for achieving its authorized purposes, consisting of the purchase of all or a portion of a qualified municipality's tax liens pursuant to section 5 of this act and the payment of or provision for financing costs.

(1)The issuance of securities shall be authorized by a corporation resolution. Other than the express written consent of the State Treasurer, securities (including securities issued to refund securities) may be issued without obtaining the consent of any department, division, commission, board, bureau or agency of a qualified municipality and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by this act. Every issue of securities shall be special revenue obligations payable from, and secured, in whole or in part, by a pledge of encumbered tax liens or other assets, or both, including, without limitation, those proceeds of the securities deposited in a reserve fund for the benefit of the owners of the securities, earnings on funds of the corporation and other funds as may become available, as specified by the corporation in the corporation resolution pursuant to which the securities are issued or in a related trust agreement, indenture or sale agreement.

(2)The corporation may issue securities to refund any securities by the issuance of new securities, whenever it deems refunding expedient, whether the securities to be refunded have or have not matured, and may issue securities partly to refund securities then outstanding and partly for any of its other authorized purposes. The refunding securities may be exchanged for the securities to be refunded or sold and the proceeds applied to the purchase, redemption or payment of the securities.

b.Each issue of securities shall be dated, shall bear interest (which under the code may be includable in or excludable from the gross income tax of the owners for federal income tax purposes) at such fixed or variable rates, payable at or prior to maturity, and shall mature at such time or times, as may be determined by the corporation and may be made redeemable before maturity, at the option of the corporation, at such price or prices and under such terms and conditions as may be fixed by the corporation. The principal and interest of the securities may be made payable in any lawful medium. The corporation shall determine the form of the securities, either coupon, registered or book entry form, and the manner of execution of the securities and shall fix the denomination or denominations of the securities and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without a qualified municipality. If any officer whose signature or a facsimile thereof appears on any securities shall cease to be the officer before the delivery of the securities, the signature or facsimile shall nevertheless be valid and sufficient for all purposes as if he or she had remained in office until delivery. The securities may be issued in coupon or in registered form or both, as the corporation may determine, and provisions may be made for the registration of any coupon securities as to principal alone, interest alone and as to both principal and interest and for the reconversion of any securities registered as to both principal and interest into coupon securities. The corporation may also provide for temporary securities and for the replacement of any security that shall become mutilated or shall be destroyed or lost.

c.The corporation may sell the securities in any manner, either at public or private sale and on either a competitive or negotiated basis. The proceeds of the securities shall be disbursed for the purposes for which the securities were issued as the act, the sale agreement and the corporation resolution authorizing the issuance of the securities or the related trust agreement or indenture may provide.

d.Any pledge made by the corporation shall be valid and binding at the time the pledge is made. The revenues, reserves or earnings so pledged, or earnings on the investment thereof, shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation, irrespective of whether the parties have notice thereof. Notwithstanding any other provision of law to the contrary, neither the corporation resolution nor any trust agreement or indenture or other instrument by which a pledge is created, or by which the corporation's interest in the encumbered tax liens, reserves or earnings thereon or in properties acquired by the corporation as a result of the foreclosure or other liquidation of tax liens is assigned, need be filed or recorded in any public records in order to protect the pledge thereof, or perfect the lien thereof, as against third parties, except that a copy thereof shall be filed in the records of the corporation.

e.Notwithstanding the provisions of any other law to the contrary, any securities issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes, and each owner of such a security or other obligation, by accepting the security shall be conclusively deemed to have agreed that the security is and shall be fully negotiable within the meaning and for all purposes of Title 12A.

f.In the discretion of the corporation, any securities and any ancillary facilities may be secured by a trust agreement or indenture by and between the corporation and the trustee thereunder, which may be any trust company or bank having the powers of a trust company, whether located within or without the State. A trust agreement or indenture or corporation resolution providing for the issuance of securities may provide for the creation and maintenance of such reserves as the corporation shall determine to be proper and may include covenants setting forth the duties of the corporation in relation to the securities, the ancillary facilities, the income to the corporation, the sale agreement, the encumbered tax liens and residual interests. The trust agreement, indenture or corporation resolution may contain provisions respecting the servicing of the tax liens, the custody, safeguarding and application of all moneys and securities, and may contain such provisions for protecting and enforcing the rights and remedies (pursuant thereto and to the sale agreement) of the owners of the securities and benefitted parties as may be reasonable and proper and not in violation of law. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of securities or of any other funds or obligations received on behalf of the corporation to furnish such indemnifying bonds or to pledge such obligations as may be required by the corporation. Any trust agreement or indenture or corporation resolution may contain such other provisions as the corporation may deem reasonable and proper for priorities and subordination among the owners of the securities and benefitted parties.

g.The corporation may enter into, amend or terminate, as it determines to be necessary or appropriate, any ancillary facilities to facilitate the issuance, sale, resale, purchase, repurchase or payment of securities. The determination of the corporation that an ancillary facility or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. The ancillary facility shall be made upon the terms and conditions established by the corporation, including, without limitation, provisions as to security, default, termination, payment, remedy and consent to service of process.

h.The corporation may enter into, amend or terminate any ancillary facility as it determines to be necessary or appropriate to place the obligations or investments of the corporation, as represented by the securities or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the corporation. These contracts or arrangements may be entered into by the corporation in connection with, or incidental to, entering into, or maintaining any (1) agreement which secures securities of the corporation or (2) investment, or contract providing for investments, of reserves or similar facility guaranteeing an investment rate for a period of years. The determination by the corporation that an ancillary facility or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Any ancillary facility may contain such payment, security, default, remedy, termination provisions and payments, and other terms and conditions as determined by the corporation, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including, without limitation, any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.

i.Securities and ancillary facilities may contain a recital that they are issued pursuant to this act, which recital shall be conclusive evidence of their validity, the validity of any ancillary facility and the regularity of the proceedings relating thereto.

j.Neither the members of the corporation nor any other person executing the securities or an ancillary facility shall be subject to any personal liability or accountability by reason of the issuance or execution and delivery thereof.

L.2003,c.120,s.7.



Section 52:27BBB-73 - Securities, Ancillary Facility Not Debt, Liability Of State.

52:27BBB-73 Securities, ancillary facility not debt, liability of State.

8.The securities and any ancillary facility shall not be a debt or liability of the State, a qualified municipality or any agency or instrumentality of either thereof (other than the corporation as set forth in this act), either legal, moral or otherwise, and nothing contained in this act shall be construed to authorize the corporation to incur any indebtedness on behalf of or in any way to obligate the State or a qualified municipality (excluding a qualified municipality's obligation, if any, to repurchase or substitute for a tax lien pursuant to the terms set forth in the sale agreement), and the securities and any ancillary facility shall contain on the face thereof, or other prominent place thereon, in bold typeface, a statement to the foregoing effect.

L.2003,c.120,s.8.



Section 52:27BBB-74 - Tax Exemptions.

52:27BBB-74 Tax exemptions.

9. a. It is hereby determined that the creation of the corporation and the carrying out of its authorized purposes is in all respects a public and governmental purpose for the benefit of the people of a qualified municipality and for the improvement of financial security of a qualified municipality, and that said purposes are public purposes and that the corporation will be performing an essential governmental function in the exercise of the powers conferred upon it by this act.

b.The property of the corporation and its income and operations shall be exempt from all State taxation.

c.The securities and the interest thereon and the income derived from all funds, revenues, incomes and other moneys received for or to be received by the corporation and the properties and income thereon acquired and held by the corporation or its designee as a result of the foreclosure or other liquidation of tax liens shall be exempt from all taxes levied pursuant to the provisions of Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, except for transfer inheritance and estate taxes levied pursuant to Subtitle 5 of Title 54 of the Revised Statutes.

d.In the case of any securities, the interest on which is exempt from federal and State (personal and corporate) income tax, the corporation may prescribe restrictions on the use of the proceeds thereof and related matters as may be necessary to assure such exemption, if any, and the recipients of such proceeds shall then be bound thereby to the extent such restrictions shall be made applicable to them. Any such recipient, including without limitation, a qualified municipality, is authorized to execute a tax regulatory agreement with the corporation and the execution of such an agreement may be treated as a condition to receiving any such proceeds.

L.2003,c.120,s.9.



Section 52:27BBB-75 - State Pledges, Agreements With Parties.

52:27BBB-75 State pledges, agreements with parties.

10. a. The State hereby pledges and agrees with the corporation, the owners of the securities and benefitted parties, that until all securities and ancillary facilities, together with the interest thereon and all costs and expenses in connection with any action or proceedings by or on behalf of owners of securities or benefitted parties, are fully paid and discharged the State will (1) not limit or alter the rights of the corporation to fulfill the terms of its agreements with the owners or benefitted parties and (2) not in any way impair the rights and remedies of the owners or benefitted parties or the security for the securities or ancillary facilities. The State is authorized and directed to include this pledge and agreement in sale agreements and the corporation is authorized and directed to include this pledge and agreement in any contract with the owners of the securities and benefitted parties.

b.Prior to the date that is one year and one day after the corporation no longer has any securities or ancillary facilities outstanding, the corporation shall have no authority to file a voluntary petition under chapter 9 of the federal bankruptcy code or the corresponding chapter or sections as may, from time to time, be in effect, and neither any public officer nor any organization, entity or other person shall authorize the corporation to be or become a debtor under chapter 9, or any successor or corresponding chapter or sections, during this period. The State hereby covenants with the owners of the securities and benefitted parties that the State will not limit or alter the denial of the corporation under this subsection during the period referred to in the preceding sentence. The corporation is authorized and directed to include this covenant as an agreement of the state in any contract with the owners of the securities and benefitted parties.

L.2003,c.120,s.10.



Section 52:27BBB-76 - Immunity.

52:27BBB-76 Immunity.

11.Neither any member of the corporation nor any officer, employee or agent of the corporation, while acting within the scope of his or her authority, shall be subject to any personal liability resulting from exercising or carrying out of any of the corporation's purposes or powers.

L.2003,c.120,s.11.



Section 52:27BBB-77 - Rules, Regulations.

52:27BBB-77 Rules, regulations.

12.The corporation may adopt any rule and regulation to effectuate the purposes of this act and, if it does so, shall apply the procedures of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), with respect thereto.

L.2003,c.120,s.12.



Section 52:27BBB-78 - Liberal Construction.

52:27BBB-78 Liberal construction.

13.This act and all powers granted hereby shall be liberally construed to effectuate its intent and their purposes, without implied limitations thereon. This act shall constitute full and complete authority for all things herein contemplated to be done. All rights and powers herein granted shall be cumulative with those derived from other sources and shall not, except as expressly stated herein, be construed in limitation thereof. Insofar as the provisions of this act are inconsistent with the provisions of any other act, general or special, the provisions of this act shall be controlling. If any clause, sentence, paragraph, section or part of this act be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair or invalidate the remainder hereof, but shall be applied in its operation to the clause, sentence, paragraph, section or part hereof directly involved in the controversy in which the judgment shall have been rendered.

L.2003,c.120,s.13.



Section 52:27BBB-79 - Title 54 Unaffected; Precedence Of Act.

52:27BBB-79 Title 54 unaffected; precedence of act.

14.Title 54 of the Revised Statutes shall remain in full force and effect. In the event of any conflict between this act and Title 54 of the Revised Statutes, this act shall be given precedence over such other law.

L.2003,c.120,s.14.



Section 52:27BBBB-1 - Short title.

52:27BBBB-1 Short title.
1. This act shall be known and may be cited as the "Municipal Stabilization and Recovery Act."

L.2016, c.4, s.1.



Section 52:27BBBB-2 - Findings, declarations relative to municipal stabilization and recovery.

52:27BBBB-2 Findings, declarations relative to municipal stabilization and recovery.
2. The Legislature finds and declares that:

a. The short and long-term fiscal stability of local government units is essential to the interests of the citizens of this State to assure the efficient and effective provision of necessary governmental services vital to public health, safety, and welfare, including the fiscal health of our State's municipalities.

b. In certain extreme cases, local governments that experience severe fiscal distress become incapable of addressing the circumstances that led to that extraordinary distress or of developing a comprehensive plan for financial rehabilitation and recovery.

c. It is necessary and appropriate for the State to take action to assist local governments experiencing severe budget imbalances and other conditions of severe fiscal distress or emergency by requiring prudent fiscal management and operational efficiencies in the provision of public services.

d. As the State entity primarily responsible for the financial integrity and stability of all local government units, the Local Finance Board should be authorized, under certain limited circumstances, to develop a comprehensive rehabilitation plan for local governments that are experiencing severe fiscal distress, and to act on behalf of local government units to remedy the distress.

L.2016, c.4, s.2.



Section 52:27BBBB-3 - Definitions relative to municipal stabilization and recovery.

52:27BBBB-3 Definitions relative to municipal stabilization and recovery.
3. As used in P.L.2016, c.4 (C.52:27BBBB-1 et al.):

"Commissioner" means the Commissioner of Community Affairs.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Director's designee" means one or more individuals designated by the director, as the director deems appropriate, to act in the director's stead or exercise one or more of the authorities granted to the director by the Local Finance Board pursuant to the terms of P.L.2016, c.4 (C.52:27BBBB-1 et al.).

"Fiscal distress" means a fiscal condition based on a municipality's tax rate, cash deficit, insufficient percentage of tax collections, insufficient collection of other revenues, over-anticipation of the revenues of prior years, non-liquidation of interfund transfers, reliance on emergency authorizations, continual rollover of tax anticipation notes, inefficiencies in the provision of municipal services such that associated costs substantially exceed costs for similar services in other municipalities, or other factors indicating a constrained ability to meet the municipality's budgetary requirements.

"Governing body" means the municipal council, committee, board, or other entity having control of the finances of a municipality, and shall include the mayor.

"Local Finance Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs.

"Municipality in need of stabilization and recovery" means a municipality that: (1) has experienced a decrease of more than 50 percent in its total assessed non-equalized property values during the five-year period terminating at the end of the tax year immediately preceding the enactment of P.L.2016, c.4 (C.52:27BBBB-1 et al.), as determined by the director; and (2) has experienced an increase in outstanding debt exceeding 50 percent during the immediately preceding five-year period, as determined by the director, and upon the recommendation of the director finding that the municipality is experiencing fiscal distress, the commissioner determines the municipality should appropriately be subject to the provisions of P.L.2016, c.4 (C.52:27BBBB-1 et al.).

L.2016, c.4, s.3.



Section 52:27BBBB-4 - Determination of whether municipality is in need of stabilization and recovery.

52:27BBBB-4 Determination of whether municipality is in need of stabilization and recovery.
4. a. The director may ascertain whether a municipality should be deemed a municipality in need of stabilization and recovery. If the director ascertains that a municipality should be deemed a municipality in need of stabilization and recovery, the director shall recommend that the commissioner make that determination. Within 7 days of receipt of the director's recommendation, the commissioner shall make the final determination of whether to deem the municipality a municipality in need of stabilization and recovery and subject to the provisions of P.L.2016, c.4 (C.52:27BBBB-1 et al.). The commissioner shall notify the Governor, the State Treasurer, and the director when a determination has been made and a municipality is subject to the provisions of P.L.2016, c.4 (C.52:27BBBB-1 et al.). The director shall then notify the municipal clerk, or other appropriate municipal official of the municipality, in writing, of the determination. A municipality in need of stabilization and recovery shall be subject to the provisions of P.L.2016, c.4 (C.52:27BBBB-1 et al.) until the end of the recovery plan adopted pursuant to subsection b. of this section and approved by the commissioner pursuant to subsection c. of this section, or until the first day of the 61st month next following the date on which the municipality becomes subject to the requirements and provisions of sections 5 through 11, 14, 16, and 17 of P.L.2016, c.4 (C.52:27BBBB-5 et al.), as applicable.

b. Not later than 150 days next following the commissioner's final determination that a municipality is in need of stabilization and recovery, the governing body of the municipality in need of stabilization and recovery shall prepare and adopt a resolution containing a five-year recovery plan, commencing on the first day of the first fiscal year of the municipality next following the enactment of P.L.2016, c.4 (C.52:27BBBB-1 et al.), that is sufficient to effectuate the financial stability of the municipality. The recovery plan shall establish processes and identify specific actions undertaken by the municipality following the determination that it is a municipality in need of stabilization and recovery pursuant to subsection a. of this section, and actions to be undertaken by the municipality if the recovery plan is approved pursuant to subsection c. of this section. The recovery plan shall include a proposed balanced budget for the first fiscal year of the municipality next following the enactment of P.L.2016, c.4 (C.52:27BBBB-1 et al.), which shall be consistent with the "Local Budget Law," N.J.S.40A:4-1 et seq., except as otherwise stated in this subsection. There shall be no requirement for the proposed balanced budget to identify amounts outstanding, including accrued interest, on any obligation to the State of New Jersey, including any office, department, division, bureau, board, commission, or agency of the State, for deferred pension and health benefit payments for the first fiscal year of the municipality prior to the enactment of P.L.2016, c.4 (C.52:27BBBB-1 et al.). For the purposes of the proposed budget prepared pursuant to this subsection, the municipality in need of stabilization and recovery is not required to appropriate the total amount necessary for the extinguishment of all outstanding property tax appeal debt. For the purposes of the proposed budget prepared pursuant to this subsection, the municipality in need of stabilization and recovery shall identify and account for the loss in revenue from any anticipated set-offs arising from all such property tax appeal debt or identify and appropriate for any amounts owed in the first fiscal year of the municipality next following the enactment of P.L.2016, c.4 (C.52:27BBBB-1 et al.) for the continued repayment of debts related to all property tax appeals settled by the municipality. To effectuate financial stability, in addition to the proposed balanced budget, the recovery plan shall include detailed processes to:

(1) achieve sustainable net reductions in the municipality's general appropriations to be commensurate with revenues anticipated in the proposed budget;

(2) ensure that the municipality remits to the county in which it is located the full amount of all property taxes or payments in lieu of property taxes owed by law to the county on the dates on which the payments are due;

(3) ensure that the municipality remits to the school district serving the municipality the full amount of all property taxes or payments in lieu of property taxes owed by law to the school district on the dates the payments are due;

(4) schedule for the repayment of debts, including any accrued interest, as of the date of the commissioner's determination pursuant to subsection a. of this section, including, without limitation, any money owed to the State of New Jersey, including any office, department, division, bureau, board, commission, or agency of the State, for deferred pension and health benefits payments;

(5) account for future payments on bonded debt and unbonded debt, including, without limitation, any general obligation bonds, refunding bonds, pension refunding bonds, tax appeal bonds, and unbonded tax appeal settlements, obligations, liens, or judgments known to the municipality as of the date of the commissioner's determination pursuant to subsection a. of this section;

(6) account for future payments on any off balance sheet liabilities of the municipality known to the municipality as of the date of the commissioner's determination pursuant to subsection a. of this section;

(7) ensure the repayment of the loan in accordance with section 18 of P.L.2016, c.4 (C.52:27BBBB-16), including accrued interest; and

(8) increase the municipality's revenues, including, without limitation, through the establishment of long-term economic and land use development strategies.

c. The recovery plan shall be submitted by the governing body to the commissioner. The commissioner, within five business days next following the day of receipt of the plan, shall determine, in the commissioner's sole and exclusive discretion, whether the recovery plan is likely or is not likely to achieve financial stability for the municipality. If the commissioner determines that the recovery plan is likely to achieve financial stability for the municipality, the plan shall be effective and the provisions of sections 5 through 11, 14, 16, and 17 of P.L.2016, c.4 (C.52:27BBBB-5 through C.52:27BBBB-9, C.52:27BBBB-12, C.52:27BBBB-14, and C.52:27BBBB-15) shall not be applicable with respect to the municipality in need of stabilization and recovery. If the commissioner determines that the recovery plan is likely to achieve financial stability for the municipality, the plan shall be implemented beginning on the first day of the first fiscal year of the municipality next following the enactment of P.L.2016, c.4 (C.52:27BBBB-1 et al.) and the municipality in need of stabilization and recovery shall strictly comply with the recovery plan. If the commissioner determines that the plan is not likely to achieve financial stability for the municipality, if the municipality fails to submit a plan, if the commissioner determines that the municipality is not strictly complying with a recovery plan approved by the commissioner pursuant to this subsection, or if the commissioner determines that a recovery plan approved by the commissioner pursuant to this subsection is no longer likely to achieve financial stability, the municipality shall be immediately subject to the requirements and provisions of sections 5 through 11, 14, 16, and 17 of P.L.2016, c.4 (C.52:27BBBB-5 et al.) for as long as the municipality is deemed a municipality in need of stabilization and recovery.

L.2016, c.4, s.4.



Section 52:27BBBB-5 - Power of Local Finance Board under certain circumstances.

52:27BBBB-5 Power of Local Finance Board under certain circumstances.
5. a. (1) Notwithstanding the provisions of any law, rule, or regulation to the contrary, if the municipality in need of stabilization and recovery fails to submit a plan, if the commissioner has determined pursuant to subsection c. of section 4 of P.L.2016, c.4 (C.52:27BBBB-4) that the recovery plan is not likely to achieve financial stability for the municipality in need of stabilization and recovery, if the commissioner determines that the municipality is not strictly complying with a recovery plan approved by the commissioner pursuant to subsection c. of section 4 of P.L.2016, c.4 (C.52:27BBBB-4), or if the commissioner determines that a recovery plan approved by the commissioner pursuant to subsection c. of section 4 of P.L.2016, c.4 (C.52:27BBBB-4) is no longer likely to achieve financial stability, the Local Finance Board may, in its exclusive discretion at any time during which the municipality is deemed a municipality in need of stabilization and recovery, assume and reallocate to, and vest exclusively in the director any of the functions, powers, privileges, and immunities of the governing body of that municipality set forth in any statute, regulation, ordinance, resolution, charter, or contract to which the municipality is a party that are, or may be, substantially related to the fiscal condition or financial rehabilitation and recovery of that municipality. The duration of the transfer of the functions, powers, privileges, and immunities of the governing body shall not exceed the duration of the time the municipality is deemed a municipality in need of stabilization and recovery.

(2) In the event the Local Finance Board assumes and reallocates to the director any function, power, privilege, or immunity of the governing body of a municipality in need of stabilization and recovery set forth in a contract to which that municipality is a party, the municipality shall remain the party to the contract and neither the Local Finance Board nor the director shall assume any contractual obligations or liability arising out of that contract or be subject to any claim for breach of that contract or any other claim related to that contract. Any actions or steps taken by the director under P.L.2016, c.4 (C.52:27BBBB-1 et al.) shall be deemed to be by, and on behalf of, the municipality in need of stabilization.

(3) The authorities granted to the director by the Local Finance Board pursuant to this section shall extend to any and all actions that, in the exclusive discretion of the director, may help stabilize the finances, restructure the debts, or assist in the financial rehabilitation and recovery of the municipality in need of stabilization and recovery. Notwithstanding the provisions of any law, rule, regulation, or contract to the contrary, the director shall have the authority to take any steps to stabilize the finances, restructure the debts, or assist in the financial rehabilitation and recovery of the municipality in need of stabilization and recovery, including, but not limited to:

(a) implementing governmental, administrative, and operational efficiency and oversight measures;

(b) dissolving, terminating, transferring, abolishing, or otherwise disposing of any municipal authority, board, commission, or department, or any function thereof; provided, however, that no such action shall be taken until adequate provision has been made for the payment of the creditors or obligees of the entity to be impacted unless otherwise permitted by law. This shall include the power to take any steps required of the governing body under applicable laws, including but not limited to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.), the "Water Infrastructure Protection Act," P.L.2015, c.18 (C.58:30-1 et seq.), the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), and the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.). To the extent that the Local Finance Board or the director exercise any powers under the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.) with respect to any municipal authority or municipal public utility in the municipality in need of stabilization and recovery;

(c) vetoing the minutes of the governing body of the municipality in need of stabilization and recovery, any board, commission, or department of the municipality in need of stabilization and recovery, and any independent board or authority in the municipality in need of stabilization and recovery, including, but not limited to, the housing authority, parking authority, redevelopment authority, planning board, and zoning board of adjustment. A true copy of the minutes of every meeting of the governing body and any board, commission, department, or independent board, or authority shall be delivered forthwith, by and under the certification of the secretary thereof, to the director. No action taken at the meeting shall have force or effect until 15 business days after a copy of the minutes have been so delivered to the director, unless during this 15-day period the director shall approve in writing the minutes or any part thereof, in which case the action shall become effective upon approval. If, within that 15-day period, the director returns a copy of the minutes with a veto of any action taken by the governing body, board, commission, department, or independent board or authority, or any member thereof at the meeting, the action shall be null and void and of no effect. The director may approve all or part of the action taken at a meeting;

(d) controlling litigation and the municipality's legal affairs, including, but not limited to, suing in the municipality's corporate name; prosecuting, defending, and resolving litigation, arbitration, disputes, and controversies; and retaining and directing municipal corporation counsel and other special counsel as the director may deem appropriate;

(e) selling, conveying, leasing, monetizing, or otherwise disposing of any interest in any municipally-owned assets, including but not limited to, any water, sewer, wastewater, and storm water infrastructure, equipment or facilities, services, and in any real property, including any improvements thereon; provided that the director shall not sell, convey, lease, monetize, or otherwise dispose of any municipally-owned water asset pursuant to an agreement with a private entity until one year after the effective date of P.L.2016, c.4 (C.52:27BBBB-4) to allow the municipality in need of stabilization and recovery to maximize the value of that asset;

(f) amending or terminating any existing contracts or agreements, which shall not include bonds, notes, indentures, or other similar financing instruments and documents to which the municipality is a party, in accordance with the terms thereof; or unilaterally amending or terminating any contracts or agreements which shall not include bonds, notes, indentures, or other similar financing instruments and documents to which the municipality is a party, provided that the director determines that the unilateral termination or amendment is reasonable and directly related to stabilizing the finances or assisting with the fiscal rehabilitation and recovery of the municipality in need of stabilization and recovery;

(g) unilaterally modifying, amending, or terminating any collective negotiations agreements, except those related to school districts, to which the municipality is a party, or unilaterally modifying, amending, or terminating the terms and conditions of employment during the term of any applicable collective negotiations agreement, or both, provided that the director determines that the modifications, amendments, or terminations are reasonable and directly related to stabilizing the finances or assisting with the fiscal rehabilitation and recovery of the municipality in need of stabilization and recovery;

(h) acting as the sole agent in collective negotiations on behalf of the municipality in need of stabilization and recovery;

(i) with respect to any expired collective negotiations agreement to which the municipality in need of stabilization and recovery is a party, unilaterally modifying wages, hours, or any other terms and conditions of employment;

(j) unilaterally abolishing any non-elected positions in the municipality in need of stabilization and recovery at any time. All of the functions, powers, and duties of abolished positions shall be exercised or delegated by the director; provided, however, that the provisions of Title 11A, Civil Service, shall not apply to any employment action under this paragraph;

(k) unilaterally appointing, transferring, or removing employees of the municipality in need of stabilization and recovery, including, but not limited to, department heads and division heads, as the case may be, but excluding appointed officials who have obtained tenure in office; provided, however, that the provisions of Title 11A, Civil Service, shall not apply to any employment action under this paragraph;

(l) acting as the appropriate authority, including, without limitation, the appointing authority, for purposes of Title 40A of the New Jersey Statutes;

(m) entering into any agreement with the county in which the municipality in need of stabilization and recovery is located, any of the other municipalities located in that county, or any instrumentality of the State to share or consolidate municipal services pursuant to any law applicable to consolidation or sharing of services, including, without limitation, the "Uniform Shared Services and Consolidation Act," P.L.2007, c.63 (C.40A:65-1 et al.) and P.L.2015, c.279 (C.40A:14-90.1 et al.);

(n) procuring any goods, services, commodities, information technology, software, hardware, or other items on behalf of the municipality in need of stabilization and recovery, in accordance with either the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), or procurement laws applicable to the State, at the discretion of the director;

(o) retaining any professionals on behalf of the municipality in need of stabilization and recovery, and directing the work of professionals or any professionals previously retained by the municipality in need of stabilization and recovery, in accordance with either the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) or procurement laws applicable to the State, at the discretion of the director;

(p) retaining bond counsel, adopting bond ordinances to the extent necessary, making appropriate bond applications, and taking any other steps necessary to restructure and adjust debt, on behalf of the municipality in need of stabilization and recovery;

(q) exercising on behalf of the municipality in need of stabilization and recovery any authority granted to a municipality pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.) when the director deems it necessary or appropriate to help stabilize the finances, restructure the debts, or assist with the financial rehabilitation and recovery of the municipality in need of stabilization and recovery;

(r) exercising on behalf of the municipality in need of stabilization and recovery any authority granted to a municipality pursuant to the "Redevelopment Area Bond Financing Law," P.L.2001, c.310 (C.40A:12A-64 et seq.) when the director deems it necessary or appropriate to help stabilize the finances, restructure the debts, or assist with the financial rehabilitation and recovery of the municipality in need of stabilization and recovery;

(s) exercising on behalf of the municipality in need of stabilization and recovery any authority granted to a municipality pursuant to the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et seq.) when the director deems it necessary or appropriate to help stabilize the finances, restructure the debts, or assist the financial rehabilitation and recovery of the municipality in need of stabilization and recovery;

(t) authorizing and filing, on behalf of the municipality in need of stabilization and recovery, subject only to the written approval of the majority of the members of the legislative Joint Budget Oversight Committee, a petition and other pleadings and papers with any United States court or federal bankruptcy court for the purpose of effecting a plan of readjustment or composition of debts as set forth in R.S.52:27-40 et seq., and taking any other and further actions necessary or appropriate in connection with any case or proceeding; and

(u) negotiating and executing any contracts, agreements, or other documents on behalf of the municipality in need of stabilization and recovery as may be necessary or appropriate to effectuate any of the actions or steps specifically identified in P.L.2016, c.4 (C.52:27BBBB-et al.) or that may otherwise, as the director deems necessary or appropriate, help stabilize the finances, restructure the debts, or assist with the financial rehabilitation and recovery of the municipality in need of stabilization and recovery.

(4) Subject to subsection b. of section 11 of P.L.2016, c.4 (C.52:27BBBB-9), the Local Finance Board may authorize the director to take any action authorized to be taken under the "Local Bond Law," N.J.S.40A:2-1 et seq., and the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.) by a governing body of a local unit.

(5) The provisions of P.L.1941, c.100 (C.34:13A-1 et seq.), and regulations promulgated thereunder, shall in no way infringe on the authority of the Local Finance Board or the director set forth in this section or any actions taken by the director pursuant to this section.

(6) Any function, power, privilege, or immunity of the municipal governing body that is not assumed by the Local Finance Board and reallocated to and vested exclusively in the director pursuant to this section shall remain allocated to and vested in that governing body unless and until such time as the function, power, privilege, immunity, or duty may be allocated to and vested exclusively in the Local Finance Board or the director pursuant to this section. The Local Finance Board or the director may exercise any power implied or incidental to a power that has been specifically allocated.

b. (1) Notwithstanding the provisions of any law, rule, or regulation to the contrary, including any requirements set forth in R.S.40:49-1 et seq., the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), or R.S.52:27-41, the director shall have the exclusive authority to pass, adopt, repeal, or amend any ordinance or resolution of the municipality in need of stabilization and recovery, modify any meeting agenda of the governing body of the municipality in need of stabilization and recovery, and negotiate, enter into, amend, or terminate any contract or agreement, on behalf of the municipality in need of stabilization and recovery, provided that the director deems the action necessary or appropriate to help stabilize the finances, restructure the debts, or assist with the financial rehabilitation and recovery of the municipality in need of stabilization and recovery.

(2) When exercising powers under this section, the director shall, to the extent practicable, comply with all notice, hearing, and other requirements to which the municipality in need of stabilization and recovery is generally subject, but in no instance shall the director be deemed a "public body" pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

(3) The director may issue to the appropriate elected and appointed officials and employees, agents, and contractors of a municipality in need of stabilization and recovery the orders that the director deems appropriate to stabilize the finances, restructure the debts, or assist the financial rehabilitation and recovery of the municipality in need of stabilization and recovery pursuant to the authority granted by the Local Finance Board pursuant to this section. Any order by the director shall be binding on the appropriate elected and appointed officials and employees, agents, and contractors of a municipality in need of stabilization and recovery and may be enforced as other orders of the director are enforced under general law.

L.2016, c.4, s.5.



Section 52:27BBBB-6 - Preparation of annual budget for municipality in need of stabilization and recovery.

52:27BBBB-6 Preparation of annual budget for municipality in need of stabilization and recovery.

8. In a municipality in need of stabilization and recovery, the director may prepare the annual budget or instruct the municipal governing body to prepare and submit a proposed annual budget. If the municipal governing body is submitting a proposed annual budget, the director shall fix a date for the municipal governing body to submit that budget to the Local Finance Board, and the board may approve the budget, modify it or instruct the director to prepare an alternative budget. If the director prepares the budget, it shall be submitted to the Local Finance Board for its approval. Once a budget is approved by the Local Finance Board, the budget shall be deemed adopted.

a. The director shall have the authority to make temporary appropriations necessary for the period prior to the adoption of the budget, and to make emergency temporary appropriations pursuant to N.J.S.40A:4-20 to meet an urgent situation or event which immediately endangers the health, safety, or property of the residents of the municipality, and to make emergency appropriations pursuant to N.J.S.40A:4-46.

b. The director shall have the authority to spend money and authorize expenditures, in accordance with the approved budget or any temporary or emergency appropriations.

L.2016, c.4, s.8.



Section 52:27BBBB-7 - Delegation of power by director.

52:27BBBB-7 Delegation of power by director.
9. The director may delegate to the director's designee any power granted to the Director pursuant to P.L.2016, c.4 (C.52:27BBBB-1 et al.). The designation to a director's designee shall be in writing and filed with the Local Finance Board. Any action of a director's designee taken subsequent to the delegation shall be deemed to have been taken by the Director. If any claims are asserted against the director's designee, the director's designee shall, for that purpose only, be considered a State officer within the scope of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.2016, c.4, s.9.



Section 52:27BBBB-8 - Initiative, referendum approved by voters deemed advisory; exceptions.

52:27BBBB-8 Initiative, referendum approved by voters deemed advisory; exceptions.
10. In a municipality in need of stabilization and recovery, any initiative approved by the voters of the municipality pursuant to section 17-35 of P.L.1950, c.210 (C.40:69A-184) and any referendum approved pursuant to section 17-36 of P.L.1950, c.210 (C.40:69A-185) shall be advisory only and may be followed, or disregarded, by the Local Finance Board and the director in their discretion. The provisions of this section shall not apply to a referendum approved pursuant to section 11 of P.L.2016, c.4 (C.52:27BBBB-9).

L.2016, c.4, s.10.



Section 52:27BBBB-9 - Resolutions issued by director deemed sufficient.

52:27BBBB-9 Resolutions issued by director deemed sufficient.

11. a. Notwithstanding the provisions of any law or regulation, including, without limitation, the "Local Bond Law," N.J.S.40A:2-1 et seq., and the "Municipal Qualified Bond Act," P.L.1979, c.38 (C.40A:3-1 et seq.), that requires the adoption of an ordinance or resolution to authorize any action of a municipality, a resolution issued by the director shall suffice in lieu of a municipal ordinance or resolution for all purposes, except for bond ordinances, in a municipality in need of stabilization and recovery.

b. In the case of bond ordinances in a municipality in need of stabilization and recovery, the director's resolution in lieu of such ordinances shall be published in full in a newspaper circulating in the municipality and a copy of the resolution shall be filed for public inspection with the municipal clerk of the municipality in need of stabilization and recovery. The publication of the director's resolution shall occur not less than 10 days prior to the time and place of a public hearing to be had on the resolution. The resolution shall become effective on the 45th day after the public hearing, unless:

(1) the resolution is modified by the director subsequent to the meeting, in which case there shall be a second public hearing on no less than 10 days' notice; or

(2) there is filed with the municipal clerk within 45 days of the hearing, a petition requesting a referendum in said municipality signed by either five percent or 10,000 of the registered voters of said municipality, whichever is lesser.

If a petition is filed, the resolution pertaining to the bond measures issued by the director shall be submitted to the registered voters of said municipality at the next general or regular municipal election and in the same manner and form as other public questions to be voted upon by voters of a single municipality.

L.2016, c.4, s.11.



Section 52:27BBBB-10 - Severability.

52:27BBBB-10 Severability.
12. If any provision of P.L.2016, c.4 (C.52:27BBBB-1 et al.) or its application is held invalid, the invalidity shall not affect other applications of that provision, or other provisions of P.L.2016, c.4 (C.52:27BBBB-1 et al.), which reasonably can be given effect despite the invalidity, and to this end the provisions of P.L.2016, c.4 (C.52:27BBBB-1 et al.) are severable.

L.2016, c.4, s.12.



Section 52:27BBBB-11 - Incentive program for retirement, termination of employment.

52:27BBBB-11 Incentive program for retirement, termination of employment.
13. a. In order to achieve financial stability, a municipality in need of stabilization and recovery, as determined by the commissioner pursuant to subsection a. of section 4 of P.L.2016, c.4 (C.52:27BBBB-4), may offer and implement an incentive program for retirement or termination of employment after approval of such incentive program by the director. The program shall be limited to full-time employees in any department, office, section, or other organizational component of the municipality in need of stabilization and recovery to achieve financial stability. The incentive program may include one or more of the following:

(1) cash payments or the purchase of annuities;

(2) employer contributions to an approved employee deferred compensation program to the extent permitted by federal law;

(3) payment by the municipality for continuation of health benefits coverage after retirement for not more than five years or until the employee attains the age of eligibility for Medicare, whichever occurs first;

(4) payment by the municipality for health benefits coverage after retirement under the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.), or under group insurance contracts pursuant to N.J.S.40A:10-23, for employees and dependents in accordance with the law and rules governing the State Health Benefits Program or the law governing such group insurance contracts, as the case may be, for employees who fail to meet the service requirement for payment for such coverage after retirement by no more than five years, but who are otherwise eligible for employer payment for health benefits coverage after retirement; or

(5) additional service credit for employees who are members of the Public Employees' Retirement System of New Jersey, pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.) or the Police and Firemen's Retirement System of New Jersey, pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), or a municipal retirement system created under P.L.1954, c.218 (C.43:13-22.3 et seq.) or P.L.1964, c.275 (C.43:13-22.50 et seq.), as provided in this section.

b. No later than six months prior to the date on which a proposed incentive program is to begin, the municipality shall submit detailed information concerning the incentive program to the director, in a form and manner prescribed by the director, which shall include the following:

(1) the governmental services affected by the plan adopted by the municipality pursuant to subsection b. of section 4 of P.L.2016, c.4 (C.52:27BBBB-4);

(2) the departments, offices, sections, and other organizational components of the municipality to be affected, and a list of the employees thereof;

(3) the incentives to be offered;

(4) the estimated number of employees who will retire or terminate employment under the incentive program;

(5) fiscal information sufficient to demonstrate that the incentive program in conjunction with the plan adopted by the municipality pursuant to subsection b. of section 4 of P.L.2016, c.4 (C.52:27BBBB-4) will result in a reduction for the municipality in the number of employees providing the affected governmental services, including information on the number of employees by which the municipality will reduce employment for a period of at least five years;

(6) fiscal information sufficient to demonstrate that, taking into consideration the costs of the incentive program, the plan adopted by the municipality pursuant to subsection b. of section 4 of P.L.2016, c.4 (C.52:27BBBB-4) will result in a reduction in the cost of providing the affected governmental services for the municipality;

(7) information on the fiscal stability of the municipality sufficient to demonstrate that the municipality will be able to pay the costs for the incentive program which will result in net savings and shall not necessitate any increase in property taxes for the municipality;

(8) information sufficient to demonstrate that the municipality will continue to provide the affected governmental services without the number of employees that are expected to take the incentive; and

(9) any other information which the director may require.

c. The director may, for good cause, permit a municipality to submit information without complying with the time period for submission of information or which does not conform to the specific informational requirements of this section.

d. The director shall provide to the Director of the Division of Pensions and Benefits in the Department of the Treasury sufficient information relating to the incentive program so that the Director of the Division of Pensions and Benefits may provide to the director:

(1) an estimate of the anticipated liability of the affected retirement systems;

(2) a determination of whether the incentive program is reasonably calculated to produce a reduction in the number of employees of the municipality; and

(3) taking into consideration the liability for the incentive program, an estimate of the net savings in the employment costs to provide the affected governmental services.

e. In order to make the calculation required by paragraph (2) of subsection d. of this section, the Director of the Division of Pensions and Benefits in the Department of the Treasury shall submit the proposed incentive program to the actuary of each retirement system which would be affected by the incentive program. Each actuary shall estimate the additional liability to the retirement system for the incentive program, including the liability for the additional service credit and the earlier retirement of employees under the incentive program. Each actuary shall provide the Director of the Division of Pensions and Benefits with an opinion on whether the incentive program is reasonably calculated to produce a reduction in the number of employees of the municipality providing the affected governmental services, and a net savings, taking into consideration the liability for the incentive program, in the employment costs to provide the affected governmental services. The State shall conduct the actuarial work required by this subsection at no charge to the municipality.

f. If the incentive program includes the provision of additional service credit under State retirement systems for eligible employees, the beginning and ending dates for the incentive program and the time period during which the eligible employees will have to elect to participate in the incentive program shall be subject to approval by the Director of the Division of Pensions and Benefits in the Department of the Treasury.

g. If the director determines that the incentive program will result in the municipality continuing to provide the affected governmental services with fewer employees and at a lower cost, and that the incentive program will result in net savings and will not necessitate any increase in local property taxes for the municipality, the director shall approve the incentive program for implementation.

h. For employees who are members of the Police and Firemen's Retirement System of New Jersey, pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), an incentive program for retirement may provide additional months of service credit for an employee who has 20 or more years of service credit on the last day for retirement under the incentive program, so that the employee shall have an aggregate amount of service credit under the retirement system of no more than 30 years on the effective date of retirement. In no case shall more than 60 months of additional service credit be provided under the incentive program.

i. For employees who are members of the Public Employees' Retirement System of New Jersey, pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), or a municipal retirement system, an incentive program for retirement may provide not more than 60 additional months of service credit for an employee who has 20 or more years of service credit on the last day for retirement under the incentive program.

j. An incentive program may require one or more of the following criteria: a minimum number of years of service credit in a retirement system, a minimum number of years of service with the municipality, or a minimum age for eligibility to participate in the program.

k. An employee who receives an incentive benefit for retirement or termination of employment under this section shall forfeit any tenure, civil service, or other employment right for continued employment or for return to employment based upon the employment for which the employee receives the incentive benefit.

l. When the needs of the municipality require the continuation in service of an employee who elects to retire and receive an incentive benefit under this section, the effective retirement date of the employee may be delayed, with the approval of the governing body of the municipality and the agreement of the employee, until the first day of any month not later than the twelfth month after the last date for retirement under the incentive program. If an employee whose retirement is delayed under this subsection dies before the retirement becomes effective, the retirement shall be effective on the first day of the month after the date of death of the employee, unless the employee's beneficiary for retirement benefits requests in writing to the board of trustees of the retirement system that benefits payable for death in active service be paid on behalf of the employee.

m. An employee retiring with an incentive benefit under this section who has not paid the full amount of a loan from the retirement system by the effective date of retirement may repay the loan through deductions from the monthly retirement benefits in the same monthly amount which was deducted from the member's compensation immediately preceding retirement, until the balance of the amount borrowed with interest at the statutory rate is repaid. If the retiree dies before the outstanding balance of the loan and interest is repaid, the remaining balance shall be repaid as provided in the laws governing the retirement system for repayment of loans.

n. Notwithstanding the provisions of the laws governing the retirement system, an employee purchasing service credit to qualify for a benefit under this section may, for each affected retirement system, purchase a portion of the service credit which the employee is eligible to purchase.

o. If the incentive program is approved and implemented, the actuary to the affected retirement system shall determine the full amount of the liability of the retirement system for the incentive program including the liability for the additional service credit and the earlier retirement of employees under the incentive program in accordance with the assumptions used by the retirement system to determine the full liabilities of the system. The municipality shall pay the amount of the liability determined by the actuary to the retirement system in a lump sum or through annual installment payments with regular interest at the rate used by the retirement system to determine liabilities and to estimate investment return for a period approved by the Director of the Division of Pensions and Benefits in the Department of the Treasury which shall not exceed 15 years. The municipality shall pay the cost for the actuarial work to determine the full liability of the retirement system if the incentive program is approved and implemented. If the municipality does not make payments for the liability, the cost of the actuarial work, and administrative expenses in a timely manner, the municipality shall be subject to interest and penalties on the payments on the same basis provided for late payment of employer contributions to the retirement system under the laws and rules governing the retirement system.

p. The Director of the Division of Pensions and Benefits in the Department of the Treasury shall provide the municipality with information on the estimated liability for the proposed incentive program, and actual liability if the program is approved and implemented. If the program provides additional service credit to employees under the Public Employees' Retirement System of New Jersey, pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), or the Police and Firemen's Retirement System of New Jersey, pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), the director shall provide the eligible employees of the municipality with information on the benefits they would receive under the incentive program, and other appropriate assistance, to enable employees to decide whether to accept the incentive benefit and retire from the retirement systems if they accept the incentive benefit.

q. The powers, duties, and responsibilities related to retirement systems under this section for municipal retirement systems shall be exercised and performed by the governing bodies of the retirement systems.

r. Prior to the beginning date of the incentive program, appropriate representatives of the governing body of the municipality which implements an incentive program pursuant to this section shall meet and consult with the majority representative of the bargaining unit or units which include the employees of the municipality who would be eligible for the incentive program.

s. For a period of five years after the last date for retirement or termination of employment under an incentive program implemented pursuant to this section, the employment level of the municipality for the provision of governmental services previously performed by employees that participated in the incentive program shall not, without the approval of the director, exceed the employment level specified in the incentive program approved by the director. The director may approve an increase in the employment level to provide the affected governmental services if the director determines that:

(1) changes in local conditions such as increased residential or commercial development, increased population, or other changes, have created an increased need or demand for the affected governmental services; and

(2) an increase in the employment level for the affected governmental services is warranted and will provide for the delivery of governmental services in an effective and cost efficient manner. The municipality shall submit annual reports to the director for five years after the last date for retirement or termination of employment under an incentive program implemented pursuant to this section, in the form and manner required by the director, concerning the number of employees and the employment costs to provide the affected governmental services.

t. If the municipality exceeds the employment levels under subsection s. of this section, it shall be required by the director to reimburse the Division of Pensions and Benefits in the Department of the Treasury for the costs of the actuarial work performed for the municipality pursuant to subsection e. of this section, as determined by the director of that division.

L.2016, c.4, s.13.



Section 52:27BBBB-12 - Specific power, authority not construed to limit, restrict certain general authorities.

52:27BBBB-12 Specific power, authority not construed to limit, restrict certain general authorities.
14. The enumeration of any specific power or authority granted to the Local Finance Board or the director pursuant to P.L.2016, c.4 (C.52:27BBBB-1 et al.) shall not be construed to limit or restrict in any way the general authorities granted by P.L.2016, c.4 (C.52:27BBBB-1 et al.) to the Local Finance Board or the director to take actions necessary or appropriate to help stabilize the finances, restructure the debts, or assist with the financial rehabilitation and recovery of the municipality in need of stabilization and recovery.

L.2016, c.4, s.14.



Section 52:27BBBB-13 - Liberal construction.

52:27BBBB-13 Liberal construction.
15. P.L.2016, c.4 (C.52:27BBBB-1 et al.) shall be construed liberally to give effect to its intent that severe fiscal distress in municipalities in need of stabilization and recovery shall be addressed and corrected.

L.2016, c.4, s.15.



Section 52:27BBBB-14 - Terms of C.52:27BBBB et al. prevail in event of inconsistency.

52:27BBBB-14 Terms of C.52:27BBBB et al. prevail in event of inconsistency.
16. The authorities granted to the director in P.L.2016, c.4 (C.52:27BBBB-1 et al.) are intended to supplement authority provided in the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.) and other applicable laws. To the extent any inconsistency exists between the terms of P.L.2016, c.4 (C.52:27BBBB-1 et al.) and other applicable laws, the terms of P.L.2016, c.4 (C.52:27BBBB-1 et al.) shall prevail.

L.2016, c.4, s.16.



Section 52:27BBBB-15 - Attendance of certain meetings required, final report.

52:27BBBB-15 Attendance of certain meetings required, final report.
17. The director or the director's designee shall attend the regularly scheduled meetings of the municipal council in a municipality in need of stabilization and recovery. On or before the first day of the sixth year next following the determination that a municipality is in need of stabilization and recovery pursuant to section 4 of P.L.2016, c.4 (C.52:27BBBB-4), the director shall provide a final report to the Governor and Legislature regarding the municipality in need of stabilization and recovery.

L.2016, c.4, s.17.



Section 52:27BBBB-16 - Transfer of necessary appropriations.

52:27BBBB-16 Transfer of necessary appropriations.
18. The State Treasurer, in consultation with the commissioner, shall direct the Director of the Division of Budget and Accounting to transfer appropriations from any State department to any other State department as may be necessary to provide a secured loan, for the exclusive purpose of covering expenses of the municipality during the 2016 calendar year, and for a term not to exceed 180 days, to a municipality for which a recovery plan is required under section 4 of P.L.2016, c.4 (C.52:27BBBB-4) to be submitted to the director on such terms and conditions that may be required by the commissioner.

L.2016, c.4, s.18.



Section 52:27BBBB-17 - Required amount of relief aid.

52:27BBBB-17 Required amount of relief aid.
19. Notwithstanding any law, rule, or regulation to the contrary, the amount of consolidated municipal property tax relief aid and energy tax receipts property tax relief aid paid to a municipality in need of stabilization and recovery shall not be less than the amount certified for the municipality in the Certification of State Aid for Calendar Year 2016 and Fiscal Year 2017 Budgets issued by the Division of Local Government Services in the Department of Community Affairs.

L.2016, c.4, s.19.



Section 52:27BBBB-18 - Short title.

52:27BBBB-18 Short title.
1. Sections 1 through 8 and section 10 of P.L.2016, c.5 (C.52:27BBBB-18 et al.) shall be known and may be referred to as the "Casino Property Tax Stabilization Act."

L.2016, c.5, s.1.



Section 52:27BBBB-19 - Findings, declarations relative to stabilization of finances of a municipality in which casino gaming is authorized.

52:27BBBB-19 Findings, declarations relative to stabilization of finances of a municipality in which casino gaming is authorized.
2. The Legislature finds and declares that:

a. In 1976, the voters of the State approved an amendment to the New Jersey Constitution (Article IV, Section VII, paragraph 2, subparagraph D), which authorized casino gaming in Atlantic City.

b. For over 30 years, casinos grew and profited in the City of Atlantic City, until competition from other states in our region, particularly Pennsylvania, siphoned off much of the out-of-State and foreign gamblers who had frequented Atlantic City casinos for many years.

c. The regional competition in casino gaming has had a deleterious effect on Atlantic City in several ways, including: an increase in unemployment due to the recent closing of four casino properties, representing fully one-third of the number of casinos operating in Atlantic City in 2013; a strain on Atlantic City's municipal budget due to property tax refunds required by successful assessment appeals of casino gaming properties; and an increased property tax burden on Atlantic City and Atlantic County residents based on the decreasing value of casino gaming properties.

d. In the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), the four New Jersey cities with the lowest median family income based on the 2009 American Community Survey from the United States Census, (Table 708. Household, Family, and Per Capita Income and Individuals, and Families Below Poverty Level by City: 2009) were designated as Garden State Growth Zones and were declared blighted areas and areas in need of rehabilitation; provided, however, that the declaration alone could not be used to allow any property to be taken or acquired.

e. The Legislature has previously recognized the extraordinary situation in Atlantic City, by designating a municipality which contains a tourism district as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority as a Garden State Growth Zone for purposes of incentive programs administered by the New Jersey Economic Development Authority in P.L.2014, c.63 (C.34:1B-251 et al.).

f. Consistent with the Legislature's acts with respect to the other Garden State Growth Zones, a municipality which contains a tourism district as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and is regulated by the Casino Reinvestment Development Authority is hereby declared a blighted area and area in need of redevelopment; provided, however, that this declaration alone shall not be used to allow any property to be taken or acquired.

g. The accurate assessment of casino gaming properties is especially difficult because they are unique properties and their year-to-year value is greatly influenced by the performance of casino gaming properties in other nearby states and by extreme weather events like Super Storm Sandy.

h. It is appropriate for the Legislature to address the extraordinary situation in Atlantic City by devising a program that avoids costly assessment appeals for both the casino operators and Atlantic City, and that provides a certain mandatory minimum property-tax related payment by casino properties that Atlantic City can rely upon each year.

i. Article VIII, Section I, paragraph 2 of the New Jersey Constitution empowers the Legislature to grant property tax exemptions by general law.

j. It is constitutional to classify Atlantic City, the only municipality wherein casino gaming is authorized, as a special class unto itself for economic purposes related to casino gaming. Courts have routinely concluded that the Legislature has the ability to address the concerns of Atlantic City and the casino industry separately from other local entities and industries due to the unique role casino gambling plays in Atlantic City and the State. The fact that, even though almost 40 years have passed since the approval of casino gambling in New Jersey, Atlantic City remains the only municipality wherein casino gaming is authorized, proves that its unique classification continues to allow the Legislature to treat it as a special case under State law, and permits changes to the casino "experiment" in Atlantic City.

k. Casino gaming properties represent a unique classification of property that can be exempted from normal property taxation by general law, in favor of a certain guaranteed mandatory minimum payment in lieu of property taxes when it is primarily in the public interest to do so.

l. In the interest of the revitalization of Atlantic City and the continuation of the casino industry and its associated economic benefits to the State, it is reasonable that the Legislature, in seeking to revitalize the city, should choose to experiment with a payment in lieu of property tax mechanism to address the issues of persistent property tax appeals and the damage that those appeals, together with declining casino property values, have wrought on the tax bases of both Atlantic City and Atlantic County.

m. It is a primary public purpose to grant casino gaming properties an exemption from normal property taxation for a limited period of time, in exchange for a guaranteed mandatory minimum payment in lieu of property taxes, because Atlantic City will be able to depend on a certain level of revenue from casino gaming properties each year, making the local property tax rate and need for State aid less volatile; casino revenue supports many social programs, such as property tax relief for seniors, medical assistance, housing for disabled residents, transportation assistance, and other social services programs for elderly and disabled New Jerseyans; casinos provide a unique recreational experience to the residents of New Jersey within the State; and because, with a long-term predictable payment in lieu of property tax liability, casino gaming properties will know how much of their income will be required to pay their obligation to Atlantic City, Atlantic County, and the Atlantic City School District. This ability to depend on a stable payment in lieu of property tax obligation will in turn help to stabilize the casino business models and the workforce required to run those business models, and the casino gaming properties will be better able to compete with out-of-State casino gaming properties in the region to preserve, and perhaps grow, the many benefits that casino gaming has brought to the State, and more particularly, to the Atlantic City region.

n. It is also a primary public purpose to stabilize the casino industry for the benefit of the casino employee workforce, many of whom have worked in the casinos since the first casino opened over 30 years ago. It is anticipated that the financial stability granted to the casino gaming properties by a guaranteed mandatory minimum payment in lieu of property taxes for a 10-year period will greatly enhance the ability of the casino gaming properties to adapt their business models to the changes in the regional casino gaming market, which will in turn allow them to remain open for business and to pay their employees good wages and benefits, including health care and pension benefits, for many years to come.

o. This plan to provide a guaranteed minimum in lieu of property tax payment for 10 years, and ending casino property tax appeal litigation would provide some economic stabilization to Atlantic City and allow it time to plan for its future, which it cannot do if it descends further into an economic free-fall.

p. The public purpose of a property tax exemption and payment in lieu of property tax program for casino gaming properties seems evident without examining the specific local, regional, and Statewide economic benefits of the continued success of the casino industry and the general economic viability of Atlantic City. Arguably, the local, regional, and State economies could be bolstered by such a property tax exemption and, thus, be seen by a court as a primary public purpose furthered by the legislation. The exemption of casino property from property taxation is a proper exercise of the Legislature's power to grant property tax exemptions by general law, since Atlantic City casinos are a unique classification which does not exclude any similar properties in the State. Such an exemption primarily furthers several public purposes, while providing an incidental benefit to casino properties.

q. The Legislature intends to request in the budget process that $10,000,000 is appropriated for economic development projects in Atlantic City and that $8,000,000 is appropriated for funding for the promotion, marketing, and advertising of the City of Atlantic City. Any amount so appropriated to Atlantic City shall not impact, reduce, or otherwise affect the amount appropriated for Transitional Aid to Localities.

L.2016, c.5, s.2.



Section 52:27BBBB-20 - Definitions relative to stabilization of finances of a municipality in which casino gaming is authorized.

52:27BBBB-20 Definitions relative to stabilization of finances of a municipality in which casino gaming is authorized.
3. a. As used in P.L.2016, c.5 (C.52:27BBBB-18 et al.):

"Atlantic City" means the City of Atlantic City, in Atlantic County;

"Base amount" means the amount of the payment in lieu of taxes as determined by subparagraph (d) of paragraph (3) of subsection c. of this section;

"Casino gaming property" means one or more parcels of real property located in Atlantic City, and any adjacent property utilized in connection with such property, upon which there is located a facility licensed to be used for casino gaming in 2014 or thereafter, whether or not in actual operation, which has more than 500 guest hotel rooms, and is not subject to recorded covenants prohibiting casino gaming;

"Division" means the Division of Gaming Enforcement in the Department of Law and Public Safety;

"Gross gaming revenue" (GGR) means the total amount of revenue raised through casino gaming from all of the casino gaming properties located in Atlantic City as determined by the division;

"Local Finance Board" means the Local Finance Board in the Division of Local Government Services in the Department of Community Affairs; and

"Treasury" means the Department of the Treasury.

b. Beginning with calendar year 2017, and for the next succeeding nine calendar years, casino gaming properties located in Atlantic City shall be exempt from local property taxation on real property and improvements, including accessory hotels, conference centers, parking garages, and other appurtenant facilities, except that any new improvement developed on a casino gaming property that is made outside of the perimeter footprint of any improvement existing as of the effective date of this act and any real property, not formerly qualified as casino gaming property, acquired after such date by an owner of casino gaming property shall not be exempt from local property taxation in any calendar year and shall be subject to local property taxation annually at Atlantic City's general property tax rate. The provisions of this section shall not apply to any casino property that operates under a small scale casino facility license or a staged casino facility license pursuant to section 1 of P.L.2010, c.115 (C.5:12-80.1).

c. (1) In exchange for the property tax exemption granted in subsection b. of this section, each owner of each casino gaming property shall sign a 10-year financial agreement with Atlantic City for each casino gaming property promising to make quarterly payments to the city of its allocated portion of the annual amount of the payment in lieu of taxes as determined by this section. The owner of each casino gaming property shall be responsible for the payments allocated to that property and shall be subject to the lien provisions of R.S.54:5-6 if those payments are not made.

(2) Any new owner of a casino gaming property following the effective date of P.L.2016, c.5 (C.52:27BBBB-18 et al.) shall immediately become responsible for signing a financial agreement with Atlantic City promising to make payments consistent with this section.

(3) (a) The total amount of the payment in lieu of property taxes owed to Atlantic City for calendar year 2017 shall be $120 million. To the extent that any owner of a casino gaming property has paid property taxes for calendar year 2017 prior to the date P.L.2016, c.5 (C.52:27BBBB-18 et al.) becomes operative, the amount of property taxes so paid shall be credited toward that owner's allocated share of the $120 million total payment in lieu of property taxes.

(b) For calendar year 2018 and for each calendar year thereafter, the amount of the payment in lieu of property taxes owed to Atlantic City shall increase by two percent per year in every year in which there is no upward adjustment to the base amount of the payment in lieu of taxes from the previous calendar year as determined by subparagraph (d) of this paragraph.

(c) For calendar year 2018 and for each calendar year thereafter, the total amount of the payment in lieu of property taxes owed to Atlantic City shall be the base amount as determined by subparagraph (d) of this paragraph and the total amount of the annual increases to date as determined by subparagraph (b) of this paragraph.

(d) For calendar year 2018 and for each calendar year thereafter, the base amount of the payment in lieu of taxes shall be determined as follows:

If the amount of the GGR in the preceding calendar year is between $3.4 billion and $3.8 billion, the base amount shall be $165 million, or in the case of an upward adjustment, $15 million more than the PILOT in the previous year, whichever is greater;

If the amount of the GGR in the preceding calendar year is between $3.0 billion and $3.4 billion, the base amount shall be $150 million, or in the case of an upward adjustment, $20 million more than the PILOT in the previous year, whichever is greater;

If the amount of the GGR in the preceding calendar year is between $2.6 billion and $3.0 billion, the base amount shall be $130 million, or in the case of an upward adjustment, $10 million more than the PILOT in the previous year, whichever is greater;

If the amount of the GGR in the preceding calendar year is between $2.2 billion and $2.6 billion, the base amount shall be $120 million, or in the case of an upward adjustment, $10 million more than the PILOT in the previous year, whichever is greater;

If the amount of the GGR in the preceding calendar year is between $1.8 billion and $2.2 billion and the aggregate gross revenues from all of the casino gaming properties located in Atlantic City from all revenue streams, excluding GGR, have not increased compared to the prior calendar year by more than the amount by which GGR is less than $2.2 billion, as determined by the division, the base amount shall be $110 million, or in the case of an upward adjustment, $20 million more than the PILOT in the previous year, whichever is greater;

If the amount of the GGR in the preceding calendar year is $1.8 billion or less and the aggregate gross revenue from all of the casino gaming properties located in Atlantic City from all revenue streams, excluding GGR have not increased compared to the prior calendar year by more than the amount by which GGR is less than $1.8 billion as determined by the division, the base amount shall be $90 million.

(4) The amount of the payment in lieu of property taxes owed pursuant to this subsection shall be calculated annually each calendar year for each casino gaming property using a formula implemented by the Local Finance Board, in consultation with the division, using the following criteria:

The geographic footprint of the real property, expressed in acres, owned by each casino gaming property;

The number of hotel guest rooms in each casino gaming property; and

The gross gaming revenue of the casino in each casino gaming property from the prior calendar year.

Each of these three criteria shall bear equal weight in the formula implemented by the Local Finance Board, in consultation with the division, pursuant to this paragraph, provided that during calendar years 2017, 2018, 2019, 2020, and 2021, if the formula results in any individual casino gaming property being allocated an amount that is in excess of the total real property taxes due and payable by the casino gaming property in calendar year 2015, then that casino gaming property shall receive a credit against the obligation of the operator of that property under paragraph (2) of subsection a. of section 3 of P.L.1984, c.218 (C.5:12-144.1) in the amount of such excess. If, after that credit against the obligation of the operator of that property under paragraph (2) of subsection a. of section 3 of P.L.1984, c.218 (C.5:12-144.1), that casino gaming property would still be liable for a payment in lieu of property taxes in excess of the total real property taxes due and payable by the casino gaming property in calendar year 2015, the casino gaming property shall not be required to make any additional payment in lieu of property tax payment. Instead, any additional amount that would have been owed by that casino gaming property shall be added, by proportional share, to the payment in lieu of property taxes to be paid by every other casino gaming property in order to provide Atlantic City the total amount of the payment in lieu of property taxes due and owing for that calendar year.

d. When a new casino gaming property is added or when an existing casino gaming property no longer qualifies as a casino gaming property as defined in subsection a. of this section, Atlantic City's financial agreement with each owner of each casino gaming property shall be amended to reflect the change and the allocation of the payment in lieu of property taxes between the casino gaming properties.

e. The provisions of R.S.54:5-6 shall apply to any amount required to be paid under this section, and the municipality shall have the same rights against any casino gaming property for such unpaid amounts relating to that property as if such amounts were unpaid property taxes.

L.2016, c.5, s.3.



Section 52:27BBBB-21 - Additional payments required.

52:27BBBB-21 Additional payments required.
4. a. In addition to the amounts required to be remitted under section 3 of P.L.2016, c.5 (C.52:27BBBB-20), the owner of each casino gaming property shall make a separate payment to the State for calendar years 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023, where the aggregate amount of these payments paid by the casino gaming properties shall equal the following: (1) $30,000,000 for calendar year 2015; (2) $30,000,000 for calendar year 2016; (3) $15,000,000 for calendar year 2017; (4) $10,000,000 for calendar year 2018; (5) $5,000,000 for calendar year 2019; (6) $5,000,000 for calendar year 2020; (7) $5,000,000 for calendar year 2021; (8) $5,000,000 for calendar year 2022; and (9) $5,000,000 for calendar year 2023.

b. The Local Finance Board, in consultation with the division, shall determine the amount owed for each casino gaming property based on the proportion of gross gaming revenue of the casino in casino gaming property in the prior year. The owner of each casino gaming property where a casino is operated during the year in which the payments required by this section are due shall remit its payment to the State. The Local Finance Board shall provide the owner of each casino gaming property required to make a payment under this section with written notice of the amount of the payment for each casino gaming property, and instructions for how each payment shall be made. Each owner of a casino gaming property required to make a payment under this section shall remit its payment within five business days of receipt of the written notice from the Local Finance Board.

c. The funds comprised of the payments collected under this section shall be remitted from the State to Atlantic City, which, for purposes of preparing annual budgets pursuant to the "Local Budget Law," N.J.S.40A:4-1 et seq., must be applied to the Atlantic City budget for the calendar year for which funds are provided as identified in subsection a. of this section and to no other Atlantic City calendar year budget.

L.2016, c.5, s.4.



Section 52:27BBBB-22 - Remitted portion of payment to county and school district.

52:27BBBB-22 Remitted portion of payment to county and school district.
5. Annually, a portion of the payment in lieu of property tax moneys collected pursuant to section 3 of P.L.2016, c.5 (C.52:27BBBB-20) shall be remitted to the county and the school district for their own purposes. These moneys shall be remitted to the county and to the school district in the same manner as property taxes are paid to counties and school districts pursuant to R.S.54:4-74, R.S.54:4-75, and R.S.54:4-76, except that the Local Finance Board may, in its discretion, apportion a specific percentage of the payment in lieu of property tax moneys to be remitted to the county.

L.2016, c.5, s.5.



Section 52:27BBBB-23 - Atlantic City Review Commission.

52:27BBBB-23 Atlantic City Review Commission.
6. a. On January 1, 2025, there shall be established the Atlantic City Review Commission, to review and determine the efficacy of the payment in lieu of property tax program established by P.L.2016, c.5 (C.52:27BBBB-18 et al.). Specifically, the commission shall determine: the economic vitality and viability of Atlantic City's casinos; the economic vitality and viability of Atlantic City's government; the effect of the payment in lieu of property tax program on the economic viability of the casinos, and on Atlantic City's ability to fund its own government and to provide services to the residents of Atlantic City; and the feasibility of continuing the payment in lieu of property tax program for an additional period of time.

b. The commission shall consist of seven members:

A member of the public, appointed by the Governor, who shall be the Chairperson of the Commission;

The Commissioner of Community Affairs, or the commissioner's designee;

The Atlantic City Mayor or the mayor's designee;

The Atlantic County Executive, or the county executive's designee;

A representative of the casino industry, appointed by the Governor;

A representative of a casino employees' union, appointed by the Governor upon the recommendation of the President of the Senate; and

A representative of the business community of Atlantic City, appointed by the Governor upon recommendation of the Speaker of the General Assembly. This member shall be a resident of Atlantic City and shall not be an executive or an employee of any of the casinos in Atlantic City. This member shall be appointed from, and shall represent on the commission, the interests of the non-gaming business interests in the city.

c. The commission shall issue its findings and recommendations in writing not later than July 1, 2025 to the Governor, the President of the Senate, and the Speaker of the General Assembly pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1). The commission shall expire on the 30th day next following the issuance of those findings and recommendations.

L.2016, c.5, s.6.



Section 52:27BBBB-24 - State to have first priority lien.

52:27BBBB-24 State to have first priority lien.
7. The State of New Jersey shall have a first priority lien on payments made under sections 3 and 4 of P.L.2016, c.5 (C.52:27BBBB-20 and C.52:27BBBB-21) to secure repayment of any amounts outstanding, including any accrued interest, at the time of the payment, including, without limitation, on any financial obligations of Atlantic City to the State of New Jersey, including any office, department, division, bureau, board, commission, or agency of the State, on any loans made to Atlantic City by the State of New Jersey, including any office, department, division, bureau, board, commission, or agency of the State, including without limitation loans made pursuant to the "Supplemental Municipal Property Tax Relief Act," P.L.1991, c.63 (C.52:27D-118.32 et seq.), or for any aid provided by the State of New Jersey, including any office, department, division, bureau, board, commission, or agency of the State, to Atlantic City requiring repayment. Atlantic City shall utilize amounts received under sections 3 and 4 of P.L.2016, c.5 (C.52:27BBBB-20 and C.52:27BBBB-21) to first repay the State of New Jersey for any such financial obligation, outstanding loan, or aid amounts. The first priority lien held by the State shall be superior and paramount to any and all prior or subsequent liens or levies by any creditors.

L.2016, c.5, s.7.



Section 52:27BBBB-25 - Allocation of certain moneys to Atlantic City.

52:27BBBB-25 Allocation of certain moneys to Atlantic City.
9. Notwithstanding the provisions of section 3 of P.L.1984, c.218 (C.5:12-144.1) or any other law to the contrary, including subsection k. of section 5 of P.L.2011, c.18 (C.5:12-219), the moneys received after the effective date of P.L.2016, c.5 (C.52:27BBBB-18 et al.), by the State Treasurer derived from the payment of the investment alternative tax in the amount specified in paragraph (2) of subsection a. of section 3 of P.L.1984, c.218 (C.5:12-144.1) and the investment alternative in the amount as specified in section 17 of P.L.2013, c.27 (C.5:12-95.19), except for any amount thereof pledged for the payment of bonds issued by the Casino Reinvestment Development Authority or otherwise contractually obligated by the authority prior to the effective date of P.L.2016, c.5 (C.52:27BBBB-18 et al.), or any bonds issued to refund such bonds, shall be allocated to Atlantic City for the purposes of paying debt service on bonds issued by Atlantic City prior to and after the effective date of P.L.2016, c.5 (C.52:27BBBB-18 et al.). The provisions of this section shall expire on December 31, 2026.

L.2016, c.5, s.9.



Section 52:27BBBB-26 - Classification of certain moneys allocated.

52:27BBBB-26 Classification of certain moneys allocated.
10. Notwithstanding any law, rule, or regulation to the contrary, all monies allocated pursuant to section 9 of P.L.2016, c.5 (C.52:27BBBB-25) shall be considered "funds appropriated as State aid and not otherwise dedicated to specific municipal programs" so payable to such municipality that are withheld or are required to be withheld by the State Treasurer under the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.).

L.2016, c.5, s.10.



Section 52:27C-1 - Department Of Economic Development

52:27C-1. Department of Economic Development
There is hereby created a Department of Economic Development, consisting of a co-ordinator and an economic council, hereinafter referred to as "the department."

L.1944, c. 85, art. 1, p. 168, s. 1.



Section 52:27C-2 - Commissioner; Appointment; Term Of Office; Compensation

52:27C-2. Commissioner; appointment; term of office; compensation
The co-ordinator, who shall be the commissioner of the department, hereinafter referred to as the "commissioner," shall be nominated and appointed by the Governor, by and with the advice and consent of the Senate. The commissioner shall serve for a term of four years and until his successor is appointed and qualified, and shall receive an annual compensation of twelve thousand dollars ($12,000.00).

L.1944, c. 85, art. 1, p. 168, s. 2.



Section 52:27C-3 - Economic Council; Membership; Terms; Chairman

52:27C-3. Economic Council; membership; terms; chairman
The Economic Council shall consist of twelve members representing war veterans, industry, agriculture, labor, local government and the public generally. Each member shall be appointed by the Governor, by and with the advice and consent of the Senate, for a term of four years and until his successor is appointed and qualified, except that of those first appointed five shall be appointed for a term of two years. Members of the council shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties. The chairman of the Economic Council shall be elected by the members thereof.

L.1944, c. 85, art. 1, p. 168, s. 3. Amended by L.1945, c. 128, p. 483, s. 1.



Section 52:27C-4 - Divisions; Directors; Terms; Compensation

52:27C-4. Divisions; directors; terms; compensation
There shall be within the department a division of veterans services, a division of municipal aid, a division of commerce, a division of planning and engineering and such other divisions as the commissioner may from time to time establish. Each division shall be under the supervision of a director who shall be a person qualified by training and experience to direct the work assigned to it; and two or more divisions may be consolidated by the commissioner. The director of each division shall be appointed by the Governor, by and with the advice and consent of the Senate. The term of office of each director in office, on the day on which this amendment takes effect, shall terminate on such day and each director thereafter appointed shall serve for a term of five years and until his successor shall be appointed and qualified. The compensation of each director shall be fixed by the commissioner, subject to the approval of the Governor. The commissioner may authorize one or more division heads to act for him and in his place, as his deputy or deputies, during his absence or disability.

L.1944, c. 85, art. 1, p. 169, s. 4. Amended by L.1945, c. 128, p. 484, s. 2.



Section 52:27C-5 - Transfer Of Powers And Duties Of Various Agencies

52:27C-5. Transfer of powers and duties of various agencies
The State Planning Board, State Housing Authority, New Jersey Council, South Jersey Transit Commission, Port Raritan District Commission and the State Service Officer are hereby abolished and their respective functions, powers and duties shall, as provided in this act, devolve upon the Department of Economic Development.

L.1944, c. 85, art. 1, p. 169, s. 5.



Section 52:27C-6 - Transfer Of Functions, Etc., Of Municipal Aid Administration

52:27C-6. Transfer of functions, etc., of Municipal Aid Administration
The Municipal Aid Administration, all its functions, powers, duties, personnel, property and appropriations are hereby transferred to the department, and the functions, powers and duties of the director of municipal aid are vested in the commissioner.

L.1944, c. 85, art. 1, p. 169, s. 6.



Section 52:27C-7 - Additional Powers And Duties Of Commissioner

52:27C-7. Additional powers and duties of commissioner
The commissioner, in addition to his powers and duties otherwise provided by this act, shall:

a. Exercise all powers of the department not vested in the Economic Council.

b. Administer the work of the department.

c. Prescribe the organization of the department and the duties of his subordinates and assistants.

d. Subject to the approval of the Economic Council, appoint officers and employees, other than the directors of the divisions, engage technical and professional experts and fix their compensation within the limits of available appropriations, except as may be otherwise provided by law.

e. Administer all laws, which are by their terms included under the jurisdiction of the department, relating to veterans' guaranteed loans, grants-in-aid to municipalities for the preparation of engineering plans and specifications and for other purposes, urban redevelopment, housing and economic development.

f. Prepare for issuance by the Governor such executive orders relating to the work of the department as may be necessary.

g. Maintain liaison with local, State and Federal officials and agencies, concerned with matters of post-war planning or otherwise related to the functions of the department.

h. Pursue any appropriate legal remedy in effectuation or enforcement of any of his powers and duties under this act.

L.1944, c. 85, art. 1, p. 169, s. 7.



Section 52:27C-8 - Coordination Of Post-war Planning

52:27C-8. Coordination of post-war planning
When so directed by the Governor, the commissioner may prescribe activities to be undertaken or terminated by other State departments, agencies and instrumentalities, for the purpose of co-ordinating and integrating all post-war planning and activities under the government of the State.

L.1944, c. 85, art. 1, p. 170, s. 8.



Section 52:27C-9 - Services Of Other Departments Or Agencies; Delegation Of Powers

52:27C-9. Services of other departments or agencies; delegation of powers
The commissioner may utilize the services of any State department, agency or instrumentality, and may accept the services of any local or Federal official or agency, or of business, civil and labor organizations, in such manner and in such capacities as he may deem appropriate. He may also delegate such of his powers as he may deem desirable for the efficient administration of the department to be exercised under his direction and supervision by division heads.

L.1944, c. 85, art. 1, p. 170, s. 9.



Section 52:27C-10 - Additional Powers And Duties Of Council

52:27C-10. Additional powers and duties of council
The council, in addition to other powers and duties specifically vested in it, shall:

a. Consult with and advise the commissioner with respect to the work of the department.

b. Approve or disapprove the appointment of officers and employees other than directors of divisions, the engaging of technical and professional experts, and the fixing of their compensation by the commissioner.

c. Survey and study the operations of the department.

d. Hold hearings when required by law or whenever it deems desirable.

e. Report to the Governor and the Legislature with respect to such matters relating to the work of the department and at such times as it may deem in the public interest.

L.1944, c. 85, art. 1, p. 171, s. 10.



Section 52:27C-11 - Federal Grants

52:27C-11. Federal grants
The department may apply for and accept grants from the Federal Government or any agency thereof, any may comply with the terms, conditions and limitations thereof, for any of the purposes of this act. Any moneys so received may be expended by the department, subject to any limitations imposed in the grant, to effectuate any of the purposes of this act, upon warrant of the comptroller on vouchers certified or approved by the commissioner.

L.1944, c. 85, art. 1, p. 171, s. 11.



Section 52:27C-12 - Policies And Programs

52:27C-12. Policies and programs
The department, through its division of commerce, shall formulate comprehensive economic policies for the development and use of natural and economic resources of the State. It shall organize and operate programs for:

a. The co-operation of employers and employees.

b. The improvement of business and working conditions.

c. The centralization, collection and preparation of statistics and researches of practical social and economic significance in this State.

d. The development of technical services and information useful to small business units.

e. The increase of employment opportunities and encouragement of free private enterprise.

L.1944, c. 85, art. 2, p. 171, s. 12.



Section 52:27C-13 - Private Work Reserves

52:27C-13. Private work reserves
The department shall, through such locally organized and operating agencies as the commissioner may deem appropriate, motivate, compile and analyze private work reserves. Such reserves shall consist of deferred and anticipated demands for private improvements, repairs, goods and services, that would provide employment upon the cessation of war production.

L.1944, c. 85, art. 2, p. 172, s. 13.



Section 52:27C-14 - Direction And Use Of Private Work Reserves

52:27C-14. Direction and use of private work reserves
The co-ordinator shall develop programs to guide and direct the use of private work reserves, so far as possible, into such periods and locations as appear in need of additional employment opportunities. He shall also use the private work reserve and such other information as the department may have to provide business marketing analysis and consumer information services.

L.1944, c. 85, art. 2, p. 172, s. 14.



Section 52:27C-15 - Public Informational Material

52:27C-15. Public informational material
The department shall prepare, distributed and co-ordinate public informational materials pertaining to the industrial development, facilities and advantages of the State and to the social and economic programs sponsored by the department.

L.1944, c. 85, art. 2, p. 172, s. 15.



Section 52:27C-16 - Study Of Transportation; Harbor, Etc., Facilities

52:27C-16. Study of transportation; harbor, etc., facilities
The department shall survey, investigate and study the transportation, storage, port, harbor and terminal facilities and needs of the State and of particular industrial areas, and the co-ordination of such facilities with existing or future means of transportation. The department shall prepare a comprehensive and co-ordinated plan for the development of harbor, port, freight terminal and transportation facilities in the State, in co-operation with other State and interstate agencies having jurisdiction over related matters. The commissioner shall recommend to the Governor and the Legislature such policies and projects as are suggested by such investigations, plans and studies.

L.1944, c. 85, art. 2, p. 172, s. 16.



Section 52:27C-17 - Adoption Of Improved Methods, Etc., Of Transportation

52:27C-17. Adoption of improved methods, etc., of transportation
The department may petition any Federal, State, municipal or other authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvement, change in method, rate or system of handling freight, warehousing, docking, lightering or transfer of freight or the transportation of passengers and baggage which the commissioner may find desirable to improve or facilitate commerce in and through the State, or to improve terminal and transportation facilities therein. The commissioner may intervene in any proceeding affecting the commerce of the State, but nothing herein shall impair the powers of any municipality or ad hoc authority to develop, improve or operate port and terminal facilities.

L.1944, c. 85, art. 2, p. 173, s. 17.



Section 52:27C-18 - Plans For Physical Development Of State; Coordination; Housing

52:27C-18. Plans for physical development of state; coordination; housing
The department shall prepare and perfect from time to time a State master plan for the physical development of the State and prepare and keep current a proposed long term development program of major State improvements. The Economic Council shall hold public hearings on such plan or plans and shall transmit to the Governor and the Legislature such plans as it may agree upon. When approved by the Legislature, such plan or plans shall be known as the official State plan.

The department shall among other things:

a. Advise with the various State departments, agencies and instrumentalities, and with local authorities and individuals with a view to the co-ordination of all physical development plans, including plans for highways, airways and air terminals, parkways, parks, water supply development, flood control, land use, recreation areas and forest reservations that are related to an economical and comprehensive development of the State.

b. Make studies of rural land utilization with a view to the determination of the areas suitable for field crops, for reforestation, for watershed protection, for reclamation, for recreation, for summer residence and for industrial and urban expansion.

c. Investigate living, dwelling and housing conditions and into the means and methods of improving such conditions; determine where slum areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for persons of low income; make studies and recommendations relating to the problem of clearing, replanning and reconstructing of slum areas, and the problem of providing dwelling accommodations for persons of low income; and co-operate with any public body in action taken in connection with such problems; and engage in research, studies and experimentation on the subject of housing.

d. The department shall enforce compliance with the laws relating to local housing authorities, and shall succeed to all the functions, powers and duties of the State Housing Authority and of its director under chapters fourteen-A and fifteen of Title 55 of the Revised Statutes.

L.1944, c. 85, art. 3, p. 173, s. 18.



Section 52:27C-19 - Notice To Commissioner Of Public Improvements

52:27C-19. Notice to commissioner of public improvements
All State departments, agencies and instrumentalities, before entering upon any major public improvement or any project involving the acquisition of lands for public use, or before requesting a change of use or disposition of real property owned by the State or in which the State has an interest, shall give written notice to the commissioner of such contemplated or proposed action, and he shall have a reasonable opportunity to study and make recommendations thereon.

L.1944, c. 85, art. 3, p. 174, s. 19.



Section 52:27C-20 - Maps And Surveys

52:27C-20. Maps and surveys
The department may prepare and make maps, planning studies and surveys for the collection and presentation of data pertaining to the physical development of the State and of its political subdivisions, and for this purpose may enter upon public and private lands to make surveys, photographs and tests.

L.1944, c. 85, art. 3, p. 175, s. 20.



Section 52:27C-21 - Co-operation With Other Planning Boards

52:27C-21. Co-operation with other planning boards
The department shall co-operate with county, municipal and regional planning boards for the purpose of aiding and encouraging an orderly and co-ordinated development of the State.

L.1944, c. 85, art. 3, p. 175, s. 21.



Section 52:27C-22 - Public Housing And Development Authority

52:27C-22. Public housing and development authority
Within the department there shall be a "public housing and development authority" a body politic and corporate, with power to sue and be sued, to have a seal, and to have corporate succession, hereinafter referred to as "the authority." The powers and duties of this authority shall be vested in and may be exercised by the commissioner.

L.1944, c. 85, art. 3, p. 175, s. 22.



Section 52:27C-23 - Powers Of Authority

52:27C-23. Powers of authority
The authority shall have full power to undertake and operate any slum clearance or housing project for slum dwellers and families of low income and to manage and control its projects.

L.1944, c. 85, art. 3, p. 175, s. 23.



Section 52:27C-24 - Additional Powers Of Authority

52:27C-24. Additional powers of authority
In addition to the powers hereinabove specifically granted, the authority shall have the following powers:

a. To acquire property, real, personal or mixed, or any interest therein by purchase, lease, gift, bequest, devise, exchange or eminent domain; to hold and improve property; to operate, lease, sell or exchange property; to construct or contract for the construction of projects and community facilities other than any project or facility which would be competitive with any existing public utility as the same is defined in R.S. 48:2-13; to borrow money and secure the same by bonds or mortgages upon property held or to be held by it; but nothing herein contained shall be deemed to authorize the authority to pledge the credit of this State or to constitute any bonds or mortgages so issued by its obligations of this State.

b. To receive any grant or grants to be made by the federal, State, county, municipal or other governments, or from any other sources.

c. If, for any of the purposes hereunder, the authority shall find it necessary or convenient for it to acquire title to, or any lesser interest in, real property in this State, then the authority may acquire title to such property by purchase, lease or condemnation, and shall have the right to acquire realty by eminent domain in accordance with the provisions of the "Eminent Domain Act of 1971," P.L. 1971, c. 361 (C. 20:3-1 et seq.).

d. To make and enforce reasonable rules and regulations for the effectuation of its powers and purposes.

e. To provide rental assistance grants to persons of low or moderate income to enable them to pay the fair market value for housing units.

f. To provide loans and grants of temporary rental or other temporary housing assistance to persons without housing or in imminent danger of losing housing as a result of having insufficient income from other sources to allow payment of the rental or other housing costs.

g. In order to encourage increased availability of affordable housing for persons of low and moderate income, to provide subsidies or other reductions of interest rates on loans made to public or private nonprofit agencies or limited dividend corporations for the purpose of acquiring, constructing, repairing or rehabilitating residential structures to be used for such housing.

h. To establish statewide programs to assist homeless persons, such programs to include, but not be limited to, assistance in developing and obtaining housing and temporary shelter, assistance to public and nonprofit sponsors of shelters and housing projects for the homeless, and short-term financial assistance. Benefits directly or indirectly received under these programs shall not be treated as income in determining eligibility requirements for other State programs and payments and benefits directly received by a taxpayer shall not be treated as income for New Jersey gross income tax purposes pursuant to section 2 of P.L. 1988, c. 29 (C. 54A:6-22).

P.L. 1944, c. 85, s. 24; amended 1984,c.180,s.3; 1988,c.29,s.1.



Section 52:27C-24.1 - Fund For Assistance To Homeless

52:27C-24.1. Fund for assistance to homeless
a. The Commissioner of the Department of Community Affairs shall establish within the Division of Housing and Development a fund for the purpose of funding programs to assist homeless persons pursuant to subsections f. and h. of section 24 of P.L. 1944, c. 85 (C. 52:27C-24).

b. The fund shall consist of moneys appropriated thereto by section 4 of P.L. 1988, c. 29 and such other moneys as may be appropriated or otherwise made available for that purpose.

c. Not more than 5% of moneys paid into the fund during any fiscal year of the State may be used to pay the costs of the fund's administration by the Department of Community Affairs during that fiscal year.

P.L. 1988, c. 29, s. 3.



Section 52:27C-25 - Housing Projects; Rentals

52:27C-25. Housing projects; rentals
Upon the completion of any housing project constructed by the authority, the authority shall have full power to maintain and operate the same at such scale of rentals as in the judgment of the authority shall be proper in the premises, but the maximum average rental in cities of the first class shall be ten dollars ($10.00) and in other municipalities eight dollars ($8.00). Nothing in this section shall be construed to limit the scale of rentals to be charged by any public housing corporation as provided by chapter fifteen of Title 55 of the Revised Statutes.

L.1944, c. 85, art. 3, p. 176, s. 25.



Section 52:27C-26 - Taxation Of Property Of Authority

52:27C-26. Taxation of property of authority
All real property and improvements thereon owned by the authority shall be assessed and taxed in the municipalities wherein such lands are situate for State, school, county, municipal and improvement purposes in the same manner as other real property owned by individuals. The taxes for any given year shall be paid out of the rentals or income accruing from such property for the year in which the taxes are assessed.

L.1944, c. 85, art. 3, p. 176, s. 26.



Section 52:27C-27 - Approval Of Housing Project By Municipality

52:27C-27. Approval of housing project by municipality
Notwithstanding any other provisions of law the approval of the governing body of the municipality in which a housing project is to be located, pursuant to article three of this act, shall be obtained before such project may be undertaken, arranged for, or contracted.

L.1944, c. 85, art. 3, p. 176, s. 27.



Section 52:27C-28 - Public Work Reserve To Be Maintained; Duties Of Department

52:27C-28. Public work reserve to be maintained; duties of department
The department shall prepare and maintain a public work reserve consisting of proposed projects of State, county, municipal and ad hoc agencies for public works and services. The projects included in the public work reserve shall be classified and arranged in order of priority so as to facilitate selection and timing of individual projects. For this purpose the department shall:

a. Keep records of the progress of design of all proposed public works and improvements for which funds for detailed plans and specifications have heretofore been made available to various State departments, so that the status, scope, cost, employment possibilities, materials and equipment needed for the execution of such projects after the war may be promptly available to officials and to the public;

b. Keep like records of the progress of the preparation of plans and specifications for State projects in addition to the projects enumerated in paragraph (a);

c. Prepare and maintain current progress information on the design of post-war projects by political subdivisions of the State.

L.1944, c. 85, art. 4, p. 177, s. 28.



Section 52:27C-29 - Description Of Projects To Be Furnished Department

52:27C-29. Description of projects to be furnished department
Every department, agency, political subdivision, special district or ad hoc authority operating under the authority of this State which receives, anticipates or may apply for Federal financial assistance for a public improvement project shall transmit to the department of economic development a complete description of each such proposed project, in such form as the commissioner may prescribe.

L.1944, c. 85, art. 4, p. 177, s. 29.



Section 52:27C-30 - Copies Of Plans, Etc., Of Improvements Receiving Federal Aid To Be Filed With Department

52:27C-30. Copies of plans, etc., of improvements receiving federal aid to be filed with department
The commissioner may require any State department or agency or any political subdivision, special district or ad hoc authority of this State to file with the department, plans and specifications and certified copies of all correspondence, agreements and documents relating to any public improvement or service involving Federal financial assistance.

L.1944, c. 85, art. 4, p. 178, s. 30.



Section 52:27C-31 - No Federal Aid Unless Commissioner Has Opportunity To Recommend

52:27C-31. No Federal aid unless commissioner has opportunity to recommend
Notwithstanding any other legislation heretofore enacted, no Federal financial assistance may hereafter be paid to or accepted by any political subdivision, special district or ad hoc authority of this State for a public improvement project unless and until the commissioner has had a reasonable opportunity to make recommendations with respect thereto and certifies that the public body sponsoring the project has complied with the requirements of this chapter, with respect to the filing of project descriptions, correspondence, agreements and documents.

L.1944, c. 85, art. 4, p. 178, s. 31.



Section 52:27C-32 - Recommendations To Be Published

52:27C-32. Recommendations to be published
The commissioner shall, with the co-operation of other State departments, make and publish such recommendations with respect to any project as may be desirable to properly conserve the public interest.

L.1944, c. 85, art. 4, p. 178, s. 32.



Section 52:27C-33 - Surveys And Plans

52:27C-33. Surveys and plans
The commissioner may, after consultation with interested department heads, and upon approval of the economic council, order surveys to be made or plans and specifications to be prepared for any State or regional project or service, by force account or by contract with such private architectural or engineering consultants as he may designate, within the limits of available appropriations.

L.1944, c. 85, art. 4, p. 178, s. 33.



Section 52:27C-34 - Allotments Toward Cost Of Plans And Specifications

52:27C-34. Allotments toward cost of plans and specifications
The department may make allotments to any county, municipality or school district, all of which are hereinafter referred to as any "political subdivision," toward the cost of preparing detailed plans and specifications after the effective date of this act for local public works or improvements to be undertaken after the termination of the present war.

L.1944, c. 85, art. 4, p. 178, s. 34.



Section 52:27C-35 - Application For Allotments

52:27C-35. Application for allotments
Any political subdivisions may apply to commissioner for allotment under this act upon such forms and subject to such rules and regulations not inconsistent herewith as the commissioner may prescribe. If the commissioner approves a proposed project, he shall allot to the applicant, out of such sums as may be appropriated for the purpose, an amount which he finds necessary to defray one-half the cost to the applicant of preparing detailed plans and specifications for the public work or improvement.

L.1944, c. 85, art. 4, p. 179, s. 35.



Section 52:27C-36 - Total Cost Of Allotments Limited

52:27C-36. Total cost of allotments limited
Allotments may be made for detailed plans and specifications prepared either by force account or by contract with architects or engineers approved by the commissioner, but the total sum allotted for any project shall not exceed one-half the actual cost of the plans and specifications, or two per centum (2%) of the estimated construction cost approved by the commissioner, whichever is lower.

L.1944, c. 85, art. 4, p. 179, s. 36.



Section 52:27C-37 - Effect Of Grant Of State Aid; Limitation Of Allotments

52:27C-37. Effect of grant of state aid; limitation of allotments
The granting of any application for State aid for plans and specifications, the acceptance of such aid or the preparation of such plans and specifications shall not be construed to commit either the State or the political subdivision to any contribution or appropriation whatsoever at any time for construction costs. The amount allotted for each project shall be paid to the political subdivision upon proof satisfactory to the commissioner of the completion of the plans and specifications and of their cost to the applicant; but the aggregate of all allotments or payments to any one political subdivision shall not exceed ten per centum (10%) of the total of all appropriations for local purpose allotments as contained in this or any other act.

L.1944, c. 85, art. 4, p. 179, s. 37.



Section 52:27C-38 - Assistance And Data To Be Furnished

52:27C-38. Assistance and data to be furnished
On the request of the commissioner, any department instrumentality or agency of the State or of any political subdivision shall furnish such assistance and data as the commissioner shall deem necessary to effectuate the purposes of the grant-in-aid for project plans and specifications provided by this act.

L.1944, c. 85, art. 4, p. 179, s. 38.



Section 52:27C-39 - Termination Of Authority To Allot Funds For Plans

52:27C-39. Termination of authority to allot funds for plans
The authority of the commissioner to allot funds for plans and specifications for other State projects shall terminate six months after the cessation of present hostilities.

L.1944, c. 85, art. 4, p. 180, s. 39.



Section 52:27C-47 - Quarters For Department

52:27C-47. Quarters for department
The department shall be provided with suitable quarters which shall be sufficient to house all of the divisions of the department within the same building.

L.1944, c. 85, art. 6, p. 181, s. 47.



Section 52:27C-48 - Employees, Etc., Of Abolished Agencies

52:27C-48. Employees, etc., of abolished agencies
The employees, property and records of all agencies which are by this act abolished are hereby transferred to the department of economic development.

L.1944, c. 85, art. 6, p. 181, s. 48.



Section 52:27C-49 - Appropriations Of Abolished Agencies Transferred; Appropriation For Administrative Expenses

52:27C-49. Appropriations of abolished agencies transferred; appropriation for administrative expenses
The appropriations of all agencies abolished by this act are hereby transferred to the department, and, in addition, the sum of one hundred fifty thousand dollars ($150,000.00), or so much thereof as may be necessary, is hereby appropriated for the administrative expenses of the department during the fiscal year ending June thirtieth, one thousand nine hundred and forty-five.

L.1944, c. 85, art. 6, p. 182, s. 49.



Section 52:27C-50 - Appropriation For Local Purpose Plans

52:27C-50. Appropriation for local purpose plans
The sum of five hundred thousand dollars ($500,000.00) is hereby appropriated from any moneys in the State treasury not otherwise appropriated, for the preparation of local purpose plans and specifications in accordance with allotments to be made pursuant to this act.

L.1944, c. 85, p. 182, s. 50.



Section 52:27C-51 - Appropriation For State Project Plans

52:27C-51. Appropriation for state project plans
The sum of fifty thousand dollars ($50,000.00) is hereby appropriated, from any moneys in the State treasury not otherwise appropriated, for the preparation of State project plans and specifications in accordance with allotments to be made pursuant to this act.

L.1944, c. 85, p. 182, s. 51.



Section 52:27C-52 - Repeals

52:27C-52. Repeals
The following sections, inclusive, of the Revised Statutes are hereby repealed:

Revised Statutes, sections 12:12-1 to 12:12-10, 38:24-1 to 38:24-2, 48:21-1 to 48:21-19, 52:9C-1 to 52:9C-4, 52:21-1 to 52:21-11, 55:14-1 to 55:14-13.

L.1944, c. 85, art. 6, p. 182, s. 52.



Section 52:27C-53 - Effective Date

52:27C-53. Effective date
This act shall take effect on July first, one thousand nine hundred and forty-four, except that appointments may be made and any action may be taken prior thereto in preparation for the operation of the department; provided, however, that nothing in this act contained shall be construed to apply to property now or hereafter subject to the jurisdiction or supervision of the Quartermaster-General.

L.1944, c. 85, art. 6, p. 182, s. 53.



Section 52:27C-54 - Standard Building Code

52:27C-54. Standard building code
The department of economic development, through its division of planning and engineering, shall prepare a code to be known as the standard building code of New Jersey and thereafter may prepare amendments altering it or adding to it.

L.1946, c. 120, p. 557, s. 1.



Section 52:27C-55 - Scope Of Code

52:27C-55. Scope of code
The code, or the same as amended, shall regulate the design, construction, repair, alteration, demolition and removal of buildings and structures of every kind within such municipalities as may adopt it and shall govern such counties, state boards, departments or other State agencies as may adopt it. Provisions may be made in the code prohibiting, within certain limits, the construction, repair or alteration of buildings or structures with specified materials.

L.1946, c. 120, p. 557, s. 2.



Section 52:27C-56 - Adoption Of Code By Reference

52:27C-56. Adoption of code by reference
Any municipality may adopt the code, and any amendments thereto, by ordinance, without incorporating the same in the ordinance; provided, reference is made therein to the code as the "Standard Building Code of New Jersey" or, in the case of amendments, to the section numbers and dates of the amendments. In the same manner any county, State board, department or other State agency may, by ordinance or resolution, adopt the code and amendments thereto.

L.1946, c. 120, p. 558, s. 3.



Section 52:27C-57 - Interpreting And Administering Code

52:27C-57. Interpreting and administering code
The department, from time to time pursuant to such authority as may be granted it by the code and after having conducted hearings, (a) may interpret the code, (b) may investigate and prescribe tests or accept authoritative tests to determine the strength and quality of structural materials and the efficiency and safety of appliances and devices and methods of construction and may establish standards accordingly, and (c) may approve the use of structural materials, appliances, devices and methods of construction found to be efficient and safe.

L.1946, c. 120, p. 558, s. 4.



Section 52:27C-58 - Costs Of Tests

52:27C-58. Costs of tests
Any person making application to have the department approve the use of structural materials, appliances, devices, or methods of construction, shall pay the reasonable cost of all labor, expert services, materials, appliances and testing machinery required to conduct any test or investigation of the same.

L.1946, c. 120, p. 558, s. 5.



Section 52:27C-59 - Printed Copies Of Code, Etc.

52:27C-59. Printed copies of code, etc.
The code, amendments and interpretations thereof and all standards for and approvals of materials, appliances, devices and methods of construction shall be printed by the department as and when adopted by it; and three copies thereof shall be filed with each of the following, the Secretary of State, the county clerk of every county and the chief clerical officer of every municipality. Other copies shall be sold at a charge to be determined by the department.

L.1946, c. 120, p. 558, s. 6.



Section 52:27C-60 - Advisory Committee

52:27C-60. Advisory committee
To advise the department in the performance of its duties provided by this act, the commissioner of the department shall appoint a committee, of such number as he shall determine, to serve at his pleasure, of which one shall be a registered architect of this State, one a licensed professional engineer of this State actively practicing as a mechanical engineer, one a licensed professional engineer of this State actively practicing as a structural engineer, one a general building contractor and one an official of any municipality of this State charged with supervision over the construction of buildings therein. The members of the committee shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

L.1946, c. 120, p. 558, s. 7.



Section 52:27C-61 - Short Title.

52:27C-61 Short title.

1.This act shall be known and may be cited as the "New Jersey Commerce Commission Act."

L.1998, c.44, s.1; amended 2005, c.378, s.9; 2007, c.253, s.24.



Section 52:27C-62 - Findings, Declarations Relative To The New Jersey Commerce Commission.

52:27C-62 Findings, declarations relative to the New Jersey Commerce Commission.

2.The Legislature finds and declares that:

a.New Jersey is in a fierce competition for jobs and businesses, not only with other states, but throughout the world; and

b.The State must do all it can to increase opportunities for New Jersey citizens to enjoy economic success and prosperity; and

c.To attract business, New Jersey must think and act like a business, by utilizing the best available personnel, without consideration of political affiliation, selected on the basis of the skills, ability and experience, needed to provide enhanced customer service, and by responding to the needs of the business community with flexibility and agility; and

d.Commerce and economic development are priorities for New Jersey because success in these endeavors means the creation of jobs for our citizens. As such, commerce and economic development deserve a unique and dynamic role in our State government; and

e.Because we soon will be entering the 21st century, New Jersey must now boldly transform its economic development mission to be market driven, mobile and responsive enough to the future's challenges to empower New Jersey to undertake new commercial and economic ventures as the economic engine of the Northeast; and

f.The State and its citizens will benefit from a more sharply focused economic development vision, in which the State's efforts are coordinated under one organization, the New Jersey Commerce Commission, that coordinates economic development activities for the State with all related entities, including, but not limited to, the New Jersey Economic Development Authority, the New Jersey Commission on Science and Technology, the New Jersey Urban Enterprise Zone Authority, the Motion Picture and Television Development Commission, and the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises; and

g.Just as the Legislature 25 years ago could not have predicted the technological and business changes that have taken place since then, this Legislature recognizes that it, too, cannot predict the future and must, therefore, ensure that the New Jersey Commerce Commission has the agility and ability to retool its focus and priorities to ensure the State's capability to respond to the technological and business changes yet to come; and

h.Economic growth and prosperity are still the number one priorities for our citizens, and by creating an innovative and independent economic development entity, the New Jersey Commerce Commission, the Legislature reaffirms that it is also a priority of government; and

i.The board of directors of the commission appointed pursuant to P.L.1998, c.44 (C.52:27C-61 et al.) should assist the executive director of the commission appointed pursuant to P.L.2007, c.253 (C.34:1A-48.1 et al.) in assuring that persons appointed to the staff of the commission, because they will no longer be in the classified civil service pursuant to Title 11A of the New Jersey Statutes, will be selected on the basis of qualification and professional and technical competence, avoiding political considerations to the maximum extent possible; and

j.The New Jersey Commerce Commission promotes economic vitality and builds a foundation for world economic leadership in the 21st century and stimulates dynamic economic growth by providing resources and services to citizens, businesses and institutions, in partnership with other government agencies and the private sector, to create jobs.

L.1998, c.44, s.2; amended 2005, c.378, s.10; 2007, c.253, s.25.



Section 52:27C-63 - "New Jersey Commerce Commission."

52:27C-63 "New Jersey Commerce Commission."

3.There is established a body corporate and politic, with corporate succession, to be known as the "New Jersey Commerce Commission" (hereinafter "the commission").

The commission shall be established in the Executive Branch of the State Government and for the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the commission is allocated, in but not of, the Department of the Treasury, but notwithstanding this allocation, the commission shall be independent of any supervision and control by the department or by any board or officer thereof.

L.1998, c.44, s.3; amended 2005, c.378, s.11; 2007, c.253, s.26.



Section 52:27C-64 - Department Of Commerce And Economic Development Abolished.

52:27C-64 Department of Commerce and Economic Development abolished.

4.The Department of Commerce and Economic Development created pursuant to P.L.1981, c.122 (C.52:27H-1 et al.) is abolished as a principal department in the Executive Branch of State government, and all of its powers, functions, and duties including, but not limited to, the Division of International Trade, except as herein otherwise provided, are continued in the commission.

L.1998, c.44, s.4; amended 2007, c.253, s.27.



Section 52:27C-65 - Appropriations, Moneys Continued.

52:27C-65 Appropriations, moneys continued.

5.All appropriations and other moneys available and to become available to any department, division, bureau, board, commission, or other entity or agency, the functions, powers and duties of which have been assigned or transferred to the Department of Commerce and Economic Development, are hereby continued in the commission, except as herein otherwise provided, and shall be available for the objects and purposes for which such moneys are appropriated subject to any terms, restrictions, limitations, or other requirements imposed by State or federal law. Nothing herein shall alter the provisions of section 4 of P.L.1983, c.190 (C.34:1B-39). Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Department of Commerce and Economic Development, the New Jersey Commerce and Economic Growth Commission or the New Jersey Commerce, Economic Growth and Tourism Commission, the same shall mean and refer to the "New Jersey Commerce Commission" in but not of the Department of the Treasury.

L.1998, c.44, s.5; amended 2005, c.378, s.12; 2007, c.253, s.28.



Section 52:27C-66 - Termination Of Employment, Officers And Employees.

52:27C-66 Termination of employment, officers and employees.

6.The offices and terms of the commissioner, deputy commissioner, assistant commissioners, directors, deputy directors, executive directors, and all other employees of the Department of Commerce and Economic Development and of its various divisions and offices, except as herein otherwise provided, shall terminate upon the effective date of this act.

The Commissioner of Personnel shall exercise all best efforts to find and offer employment within State service for employees of the Department of Commerce and Economic Development who are employed by the department on the date of enactment of this act, and who are not offered positions with the commission or who, having been offered such positions, choose not to accept employment with the commission.

Notwithstanding the requirements of Title 11A of the New Jersey Statutes or the regulations promulgated thereunder, no employee of the commission shall retain career service rights after the effective date of this act.

L.1998,c.44,s.6.



Section 52:27C-67 - Powers Of Commission.

52:27C-67 Powers of commission.

7.The commission shall have the power to employ consultants and employees as may be required in the judgment of the commission to carry out the purposes of this act and to establish job titles and descriptions, and to fix and pay employees compensation from funds available to the commission therefor, notwithstanding the provisions of Title 11A of the New Jersey Statutes. The commission shall establish the terms and conditions of employment. Employees of the commission shall, as appropriate, be covered under the State of New Jersey's collective negotiations agreements, provided however that only the contractual provisions of such agreements which apply to non-career service employees shall apply to the commission employees. For contractual purposes, previous State service in the career service shall be counted toward any contractual provision that requires unclassified seniority. Employees of the Department of Commerce and Economic Development who are employed by the department on the date of enactment of this act, and who are hired by the commission shall retain their salary and leave time. Employees of the commission shall be enrolled in the Public Employees' Retirement System and shall be eligible to participate in the State Health Benefits Program established pursuant to the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.).

The commission shall advertise all available positions within the commission, except under circumstances where there is an emergent need as specified in the commission's personnel handbook.

L.1998, c.44, s.7; amended 2007, c.253, s.29.



Section 52:27C-68 - Board Of Directors.

52:27C-68 Board of Directors.

8.The Board of Directors of the commission shall consist of the following 11 voting members and two non-voting members:

a.The Governor, who shall be the Chair of the commission. The Governor may be represented by an official designee, whose name shall be filed with the commission.

b.The State Treasurer who shall serve ex-officio and may be represented by an official designee, whose name shall be filed with the commission.

c.One commissioner from each of the following departments who shall serve ex-officio: the Department of Environmental Protection; the Department of Labor and Workforce Development and the Department of Transportation. These commissioners may be represented by an official designee, whose name shall be filed with the commission.

d.The chairman of the New Jersey Commission on Higher Education, who shall serve ex officio. This chairman may be represented by an official designee, whose name shall be filed with the commission.

e.Three public members who shall be appointed by the Governor with the advice and consent of the Senate, not more than two of whom shall be of the same political party. The three public members shall serve for a term of five years and shall serve until their successors are appointed and qualified. Of the three public members first appointed pursuant to this subsection, two shall serve for a term of five years and one shall serve for a term of three years. These members shall be New Jersey residents who shall provide appropriate geographical representation from throughout the State and who shall be employed by, owners of, or members of the board of directors of, a business whose principal operation is located in New Jersey. Public members shall receive no compensation for their services but shall be entitled to reimbursement for expenses incurred in the performance of their official duties.

f.Two additional members who shall be appointed by, and serve at the pleasure of, the Governor. The Governor is authorized to appoint one member upon the recommendation of the President of the Senate and one member upon the recommendation of the Speaker of the General Assembly.

g.One member of the Senate, to be appointed by the President of the Senate, and one member of the General Assembly, to be appointed by the Speaker of the General Assembly. These members are non-voting, advisory members, appointed solely for the purpose of developing and facilitating legislation to assist the commission in fulfilling its statutory mission, and may not exercise any of the executive powers delegated to the commission by law.

h.Any vacancies in the appointed membership of the commission occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

L.1998, c.44, s.8; amended 2007, c.253, s.30.



Section 52:27C-69 - Powers, Quorum, Action By Commission.

52:27C-69 Powers, quorum, action by commission.

9.a. The powers of the commission shall be vested in the members thereof in office from time to time, and a majority of the total authorized membership of the commission shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of a majority of the membership, unless in any case the bylaws of the commission shall require a larger number. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission.

b.Members of the commission shall be subject to the provisions of the "New Jersey Conflicts of Interest Law," P.L.1971, c.182 (C.52:13D-12 et seq.).



Section 52:27C-70 - Delivery Of Copy Of Minutes To Governor, Approval, Veto.

52:27C-70 Delivery of copy of minutes to Governor, approval, veto.

10. A true copy of the minutes of every meeting of the commission shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such a meeting by the commission shall have force or effect until 10 days, Saturday, Sundays, and public holidays excepted, after the copy of the minutes shall have been so delivered, unless during such 10-day period the Governor shall approve the same, in which case such action shall become effective upon such approval. If, in that 10 day period, the Governor returns such copies of the minutes with veto of any action taken by the commission or any member thereof at such meeting, such action shall be null and void and of no effect.

L.1998,c.44,s.10.



Section 52:27C-71 - Duties Of Executive Director.

52:27C-71 Duties of Executive Director.

11.The Executive Director of the commission shall devote full time to the performance of the duties assigned thereto, and shall:

a.Administer the work of the commission;

b.Appoint and remove officers and other personnel employed within the commission, except as herein otherwise specifically provided;

c.Have authority to organize and maintain an administrative office and to assign to employment therein such secretarial, clerical and other assistants in the commission as the Executive Director and the internal operations of the commission may require;

d.Perform, exercise and discharge the functions, powers and duties of the commission through such offices as may be established by this act or otherwise by law;

e.Organize the work of the commission in such organizational units, not inconsistent with the provisions of this act, as the Executive Director may determine to be necessary for the efficient and effective operation of the commission;f.(Deleted by amendment, P.L.2007, c.253).

g.(Deleted by amendment, P.L.2007, c.253).

h.Make reports of the commission's operations, and such other reports, as the Governor shall from time to time request or as may be required by law;

i.Coordinate the activities of the commission and the several organizational units therein, in a manner designed to eliminate overlapping and duplicative functions;

j.Integrate within the commission, so far as practicable, all staff services of the commission and of the several organizational units therein; and

k.Have access to all relevant files and records of other State agencies and require any officer or employee therein to provide such information as the Executive Director may deem necessary to the performance of the functions of the commission.

1.(Deleted by amendment, P.L.2007, c.253).

m.(Deleted by amendment, P.L.2007, c.253).

n.(Deleted by amendment, P.L.2007, c.253).

o.(Deleted by amendment, P.L.2007, c.253).

p.(Deleted by amendment, P.L.2007, c.253).

q.(Deleted by amendment, P.L.2007, c.253).

L.1998, c.44, s.11; amended 2007, c.253, s.32.



Section 52:27C-71.1 - Executive Director.

52:27C-71.1 Executive Director.

31.The commission shall be under the supervision of an Executive Director, who shall receive such salary as shall be fixed by the commission and who shall be a person qualified by training and experience to direct the work of the commission.

Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Commissioner of the Department of Commerce and Economic Development or the Chief Executive Officer and Secretary of the commission, the same shall mean and refer to the "New Jersey Commerce Commission."

L.2007, c.253, s.31.



Section 52:27C-73 - Powers Of Commission.

52:27C-73 Powers of commission.

13.The commission shall have perpetual succession and shall have the following powers:

a.To make, amend and repeal rules and bylaws for its own governance and guidance not inconsistent with State and federal law;

b.To adopt an official seal and alter the same at its pleasure;

c.To maintain an office at such place or places within the State as it may designate;

d.To contract for, accept, solicit or collect any grants, loans, funds, property, or other aid in any form from the United States of America or any agency or instrumentality thereof, from the State or any agency, instrumentality or political subdivision thereof, or from any other public source;

e.To set an amount and to charge reasonable fees for special projects or services that were not customarily provided by the department prior to the effective date of this act to be paid to the commission for services rendered to persons, businesses, or other entities which fees shall reflect the cost of providing such projects or services; notwithstanding the provisions of this subsection, the commission is authorized to set an amount and to charge reasonable fees for services for which fees were charged by the department prior to the effective date of this act;

f.To exercise all of the powers, functions, and duties previously exercised by the Department of Commerce and Economic Development, except as herein provided pursuant to this act;

g.To act as the State's representative abroad and within the United States concerning trade and commerce issues;

h.To adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary for the proper functioning of the commission and necessary to carry out the provisions of this act;

i.To do any and all things necessary or convenient to carry out the purposes of the commission and to exercise the powers given and granted to the commission under this act;

j.To coordinate the State's economic development activities among the commission's organizational units and the New Jersey Economic Development Authority, the New Jersey Commission on Science and Technology, the New Jersey Urban Enterprise Zone Authority, the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises, and the Motion Picture and Television Development Commission, and to recommend economic development policies to the Governor;

k.To enter into memoranda of understanding or other cooperative agreements with the New Jersey Economic Development Authority, the New Jersey Commission on Science and Technology, the New Jersey Urban Enterprise Zone Authority, the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises, the Atlantic City Convention Center Authority, the Dredging Project Task Force, the Economic Development Site Task Force, and the Motion Picture and Television Development Commission, or any other State agency for the provision of services or other cooperative efforts to effectuate the purposes of this act and to ensure the coordination of the State's economic development activities;

1.To make and enter into contracts, leases, agreements, and purchases necessary for the use, or incidental to the performance of, the commission's duties and the exercise of its powers under the act;

m.To do and perform any acts and things authorized by this act under, through or by means of its own officers, agents and employees, or by contract with any person;

n.To insure against any losses in connection with the commission's properties, operations or assets;

o.To appoint the Executive Director of the commission and to formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the commission, its officers, and employees;

p.To institute or cause to be instituted such legal proceedings or processes as may be necessary to properly enforce and give effect to any of the powers or duties of the Executive Director or the commission; and

q.To develop once every five years an economic development master plan identifying the commission's objectives, policies and programs which will encourage business attraction, expansion, and retention.

L.1998, c.44, s.13; amended 2007, c.253, s.33.



Section 52:27C-73.1 - Rules, Regulations Relative To Payment Of Prevailing Wage Rate; "Commission Financial

52:27C-73.1. Rules, regulations relative to payment of prevailing wage rate; "commission financial
assistance" defined
3.The commission shall adopt rules and regulations requiring that not less than the prevailing wage rate be paid to workers employed in the performance of any construction contract undertaken in connection with commission financial assistance or undertaken to fulfill any condition of receiving commission financial assistance. The prevailing wage rate shall be the rate determined by the Commissioner of Labor pursuant to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.). For the purposes of this section, "commission financial assistance" means any loan, loan guarantee, grant, incentive, tax exemption or other financial assistance approved, funded, authorized, administered or provided by the commission to any entity, including but not limited to, all commission financial assistance received by the entity pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.) that enables the entity to engage in a construction contract, but this shall not be construed as requiring the payment of the prevailing wage for construction commencing more than two years after the assistance is received.

L.2002, c.78,s.3.



Section 52:27C-74 - Legal Representation.

52:27C-74 Legal representation.

14. The Attorney General shall provide legal representation to the commission.

L.1998,c.44,s.14.



Section 52:27C-75 - Examination Of Accounts, Books, Records.

52:27C-75 Examination of accounts, books, records.

15. The Director of the Division of Budget and Accounting, in the Department of the Treasury, the director's legally authorized representatives, and the State Auditor are hereby authorized and empowered from time to time to examine the accounts, books, and records of the commission, and any of its related entities, including its receipts, disbursements, contracts, investments and any other matters relating thereto and to its financial standing.

L.1998,c.44,s.15.



Section 52:27C-76 - Awarding Of Purchases, Contracts, Agreements.

52:27C-76 Awarding of purchases, contracts, agreements.

16. a. All purchases, contracts, or agreements, where the cost or contract price exceeds the sum of $25,000, or, after January 1, 1999, the amount determined pursuant to subsection b. of this section, shall, except as otherwise provided in this act, be made, negotiated, or awarded only after public advertisement for bids therefor and shall be awarded to that responsible bidder whose bid, conforming to the invitation for bids, is most advantageous to the commission in its judgment, upon consideration of price and other factors. Any bid may be rejected when the commission determines that it is in the public interest to do so.

Any purchase, contract, or agreement, where the cost or contract price is less than or equal to $25,000, or the amount determined pursuant to subsection b. of this section, shall be made, negotiated, or awarded by the commission without advertising and in any manner which the commission, in its judgment, deems necessary to serve its unique interests and purposes and which promotes, whenever practicable, full and free competition by the acceptance of quotations or proposals or by the use of other suitable methods.

b.Commencing January 1, 1999, the Governor, in consultation with the Department of the Treasury, shall no later than March 1 of each odd numbered-year adjust the threshold amount set forth in subsection a. of this section, or subsequent to 1999 the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the consumer price index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall, no later than June l of each odd-numbered year, notify the commission of the adjustment. The adjustment shall become effective on July 1 of each odd-numbered year.

L.1998,c.44,s.16.



Section 52:27C-77 - Exceptions To Requirement Of Advertising For Bids.

52:27C-77 Exceptions to requirement of advertising for bids.

17. a. Any purchase, contract, or agreement, where the cost or contract price exceeds the amount set forth in subsection a. of section 16 of P.L.1998, c.44 (C.52:27C-76), or, after January l, 1999, the amount calculated by the Governor pursuant to subsection b. of section 16 of P.L.1998, c.44 (C.52:27C-76) may be made, negotiated, or awarded by the commission without advertisement for bids under the following circumstances:

(1)When the subject matter consists of:

(a)Items or services supplied by a public utility subject to the jurisdiction of the Board of Public Utilities, and tariffs and schedules of the charges made, charged or extracted by the public utility for those items or services which are filed with the commission; or

(b)The purchase, rental, or lease of such office space, office machinery, specialized equipment, buildings or real property as may be necessary for the use, or incidental to the performance, of the commission's duties and the exercise of its powers under this act; or

(2)When any one or more of the following circumstances exist:

(a)Standardization of equipment and interchange ability of parts is in the public interest;

(b)Only one source of supply or service is available;

(c)The exigency of the commission's duties and responsibilities will not admit of advertisement;

(d)More favorable terms can be obtained from a primary source of supply of an item or service;

(e)Bid prices, after advertising, are not reasonable or have not been independently arrived at in open competition, but no negotiated purchase, contract, or agreement may be entered into under this subsection after the rejection of all bids received unless: (i) notification of the intention to negotiate and reasonable opportunity to negotiate is given to each responsible bidder; (ii) the negotiated price is lower than the lowest rejected bid price of a responsible bidder; and (iii) the negotiated price is the lowest negotiated price offered by any responsible bidder;

(f)The purchase is to be made from, or the contract is to be made with, any federal or State government or agency or other entity, or any political subdivision thereof; or

(g)Purchases are made through or by the Director of the Division of Purchase and Property, in the Department of the Treasury, pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56. 1).

b.In any such instances as identified in subsection a. of this section, the commission may make, negotiate, or award the purchase, contract or agreement in any manner which the commission deems necessary to serve its unique interests and purposes and which promotes, whenever practicable, full and free competition by the acceptance of quotations or proposals or by the use of other suitable methods.

c.In any case in which the commission shall make, negotiate, or award a purchase, contract, or agreement without public advertisement pursuant to subsection a. of this section, the commission shall, by resolution passed by the affirmative vote of a majority of its members, specify the subject matter or circumstances set forth in subsection a. which permit the commission to take such action.

L.1998,c.44,s.17.



Section 52:27C-78 - Submission Of Budget Request.

52:27C-78 Submission of budget request.

18. The commission shall submit its budget request directly to the Division of Budget and Accounting in the Department of the Treasury in a format to be agreed upon jointly by the commission, the Joint Budget Oversight Committee of the Legislature, or its successor, and the Division of Budget and Accounting.

L.1998,c.44,s.18.



Section 52:27C-79 - Annual Report.

52:27C-79 Annual report.

19. a. No later than three months after the end of its fiscal year, the commission shall make an annual report of its activities for the preceding fiscal year to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1). Each report shall include, but not be limited to, a description of the short-term and long-term goals of the commission and an assessment of the effectiveness of the commission in meeting such goals, and any recommendations for legislation to improve the effectiveness of the commission.

b.The commission shall include, in the report required by subsection a. of this section, a description setting forth information concerning the imposition, collection and expenditure of the fees imposed by the commission. Each such report shall also set forth a complete operating and financial statement covering the operations of the commission, and any of its related entities, during the year. The commission shall cause an independent audit of its books and accounts to be made at least once in each year by certified public accountants and cause a copy thereof to be filed with the Secretary of State, the Director of the Division of Budget and Accounting, in the Department of the Treasury and the State Auditor.

L.1998, c.44, s.19; amended 2007, c.253, s.34.



Section 52:27C-80 - Organization Of Commission.

52:27C-80 Organization of commission.

20. The commission shall organize within 90 days of the effective date of this act and shall be subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.1998,c.44,s.20.



Section 52:27C-81 - Status Of New Jersey Development Authority For Small Businesses, Minorities And Women's Enterprises.

52:27C-81 Status of New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises.

21. a. The New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises, established pursuant to P.L.1985, c.386 (C.34:1B-47 et seq.), is transferred in but not of the Department of the Treasury, but, notwithstanding this transfer, the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises shall be independent of any supervision and control by the department or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises, the same shall mean and refer to the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.The New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises may, subject to the commission's approval, develop and promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement the provisions of this act and to effectuate the purposes of the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises as provided by law.

e.Regulations adopted by the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises shall continue with full force and effect until amended or repealed pursuant to law.

L.1998,c.44,s.21.



Section 52:27C-82 - Status Of New Jersey Economic Development Authority.

52:27C-82 Status of New Jersey Economic Development Authority.

22. a. The New Jersey Economic Development Authority, established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), is transferred in but not of the Department of the Treasury, but, notwithstanding this transfer, the New Jersey Economic Development Authority shall be independent of any supervision and control by the department or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Economic Development Authority, the same shall mean and refer to the New Jersey Economic Development Authority in but not of the Department of the Treasury. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, the Board of Directors of the commission shall appoint the executive director of the New Jersey Economic Development Authority.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.The New Jersey Economic Development Authority may develop and promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement the provisions of this act and to effectuate the purposes of the New Jersey Economic Development Authority as provided by law. Nothing herein shall alter the provisions of section 1 of P.L.1979, c.303 (C.34:1B-5.1).

e.Regulations adopted by the New Jersey Economic Development Authority shall continue with full force and effect until amended or repealed pursuant to law.

L.1998, c.44, s.22; amended 2007, c.253, s.35.



Section 52:27C-83 - Status Of South Jersey Port Corporation.

52:27C-83 Status of South Jersey Port Corporation.

23. a. The South Jersey Port Corporation, established pursuant to P.L.1968, c.60 (C.12: 11A-1 et seq.), is transferred in but not of the Department of the Treasury, but, notwithstanding this transfer, the South Jersey Port Corporation shall be independent of any supervision and control by the department or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the South Jersey Port Corporation, the same shall mean and refer to the South Jersey Port Corporation in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.Regulations adopted by the South Jersey Port Corporation shall continue with full force and effect until amended or repealed pursuant to law.

L.1998,c.44,s.23.



Section 52:27C-84 - Status Of New Jersey Public Broadcasting Authority.

52:27C-84 Status of New Jersey Public Broadcasting Authority.

24. a. The New Jersey Public Broadcasting Authority, established pursuant to P.L.1968, c.405 (C.48:23-1 et seq.), is transferred in but not of the Department of the Treasury, but notwithstanding this transfer, the New Jersey Public Broadcasting Authority shall be independent of any supervision and control by the department or by any board or officer thereof. The New Jersey Public Broadcasting Authority shall submit its budget request directly to the Division of Budget and Accounting in the Department of the Treasury.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the New Jersey Public Broadcasting Authority, the same shall mean and refer to the New Jersey Public Broadcasting Authority in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.The New Jersey Department of the Treasury may render administrative assistance including, but not limited to, personnel and fiscal assistance, upon request of the New Jersey Public Broadcasting Authority. The cost and expense of any services rendered may be paid by the New Jersey Public Broadcasting Authority.

e.Regulations adopted by the New Jersey Public Broadcasting Authority shall continue with full force and effect until amended or repealed pursuant to law.

L.1998, c.44, s.24; amended 2010, c.104, s.12.



Section 52:27C-85 - Status Of New Jersey Commission On Science And Technology.

52:27C-85 Status of New Jersey Commission on Science and Technology.

25. a. The New Jersey Commission on Science and Technology, established pursuant to P.L.1985, c.102 (C.52:9X-1 et seq.), is transferred in but not of the Department of the Treasury, but notwithstanding this transfer, the New Jersey Commission on Science and Technology shall be independent of any supervision and control by the department or by any board or officer thereof. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, the Board of Directors of the New Jersey Commerce Commission shall appoint the Executive Director of the New Jersey Commission on Science and Technology.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Commission on Science and Technology, the same shall mean and refer to the New Jersey Commission on Science and Technology in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.The New Jersey Commission on Science and Technology may, subject to the commission's approval, develop and promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement the provisions of this act and to effectuate the purposes of the New Jersey Commission on Science and Technology as provided by law.

e.Regulations adopted by the New Jersey Commission on Science and Technology shall continue with full force and effect until amended or repealed pursuant to law.

L.1998, c.44, s.25; amended 2007, c.253, s.36.



Section 52:27C-86 - Status Of Motion Picture And Television Development Commission.

52:27C-86 Status of Motion Picture and Television Development Commission.

26. a. The Motion Picture and Television Development Commission, established pursuant to P.L.1977, c.44 (C.34:1B-22 et seq.), is transferred in but not of the Department of the Treasury, but notwithstanding this transfer, the Motion Picture and Television Development Commission shall be independent of any supervision and control by the department or by any board or officer thereof. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, the Board of Directors of the New Jersey Commerce Commission shall appoint the Executive Director of the Motion Picture and Television Development Commission.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Motion Picture and Television Development Commission, the same shall mean and refer to the Motion Picture and Television Development Commission in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.The Motion Picture and Television Development Commission may, subject to the commission's approval, develop and promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement the provisions of this act and to effectuate the purposes of the Motion Picture and Television Development Commission as provided by law.

L.1998, c.44, s.25; amended 2007, c.253, s.37.



Section 52:27C-87 - Status Of New Jersey Council Of Economic Advisors.

52:27C-87 Status of New Jersey Council of Economic Advisors.

27. a. The New Jersey Council of Economic Advisors, established pursuant to P.L.1993, c.149 (C.52:9H-34 et seq.), is transferred in but not of the Department of the Treasury, but notwithstanding this transfer, the New Jersey Council of Economic Advisors shall be independent of any supervision and control by the department or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Council of Economic Advisors, the same shall mean and refer to the New Jersey Council of Economic Advisors in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.The commission may render administrative assistance including, but not limited to, personnel and fiscal assistance to the New Jersey Council of Economic Advisors. The cost and expense of any services rendered may be paid by the New Jersey Council of Economic Advisors, or as is annually provided for in the State budget.

L.1998,c.44,s.27.



Section 52:27C-88 - Status Of New Jersey Urban Enterprise Zone Authority.

52:27C-88 Status of New Jersey Urban Enterprise Zone Authority.

28. a. The New Jersey Urban Enterprise Zone Authority, established pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.), is transferred in but not of the Department of Treasury, but notwithstanding this transfer, the New Jersey Urban Enterprise Zone Authority shall be independent of any supervision and control by the department or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the New Jersey Urban Enterprise Zone Authority the same shall mean and refer to the New Jersey Urban Enterprise Zone Authority in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

d.All clerical and professional assistants, and all personnel, procurement, budgetary and other administrative services necessary or incidental to the authority's proper functioning shall be provided by and through the commission, and it shall, subject to the availability of funds, reimburse the commission for all administrative services provided to the authority.

e.The New Jersey Urban Enterprise Zone Authority may, subject to the commission's approval, develop and promulgate such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement the provisions of this act and to effectuate the purposes of the New Jersey Urban Enterprise Zone Authority as provided by law.

f.Regulations adopted by the New Jersey Urban Enterprise Zone Authority shall continue with full force and effect until amended or repealed pursuant to law.

L.1998,c.44,s.28.



Section 52:27C-89 - Status Of Atlantic City Convention Center Authority.

52:27C-89 Status of Atlantic City Convention Center Authority.

29. a. The Atlantic City Convention Center Authority, established pursuant to P.L.1981, c.459 (C.52:27H-29 et seq.), is transferred in but not of the Department of the Treasury, but notwithstanding this transfer, the Atlantic City Convention Center Authority shall be independent of any supervision and control by the department or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Atlantic City Convention Center Authority, the same shall mean and refer to the Atlantic City Convention Center Authority in but not of the Department of the Treasury.

c.This transfer shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.1998,c.44,s.29.



Section 52:27C-94 - Definitions Relative To Certain Set-aside Decisions Of The New Jersey Commerce And Economic Growth Commission.

52:27C-94 Definitions relative to certain set-aside decisions of the New Jersey Commerce and Economic Growth Commission.

1.As used in this act:

"Commission" means the New Jersey Commerce and Economic Growth Commission established pursuant to P.L.1998, c.44 (C.52:27C-61 et seq.).

"Division" means the Division of Development for Small Businesses and Women's and Minority Businesses in the New Jersey Commerce and Economic Growth Commission when used in conjunction with the New Jersey small business set-aside program.

"New Jersey set-aside program" or "set-aside program" means the program established pursuant to the "Set-Aside Act for Small Businesses, Female Businesses, and Minority Businesses," P.L.1983, c.482 (C.52:32-17 et seq.).

"Small business" means a business which has its principal place of business in the State, is independently owned and operated and meets all other qualifications as may be established in accordance with P.L.1987, c.55 (C.52:27H-21.7 et seq.).

L.2004,c.141,s.1.



Section 52:27C-95 - Decisions Issued In Writing, Required Contents.

52:27C-95 Decisions issued in writing, required contents.

2. a. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, the division shall, after the effective date of this act, issue any initial decision in written form in those cases in which the decision results in the rejection of an application from a small business for eligibility to participate in the set-aside program.

b.The written decision required pursuant to subsection a. of this section shall specify the criteria and procedures used by the division in evaluating an application for eligibility from a small business seeking to participate in the set-aside program and the reasons for rejecting such application. The written decision shall also include, pursuant to regulations adopted by the commission pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a description of the procedures required to file an appeal of a decision rejecting an application for the set-aside program. The written decision shall be forwarded to the applicant for review within 14 days of issuing the decision.

L.2004,c.141,s.2.



Section 52:27C-96 - Foundation For Technology Advancement; Purpose.

52:27C-96 Foundation for Technology Advancement; purpose.

1. a. The New Jersey Commerce and Economic Growth Commission is authorized to establish a nonprofit organization to be known as the Foundation for Technology Advancement. The foundation shall be devoted to developing and coordinating programs to support initiatives of the advanced technology industry in New Jersey. The foundation shall develop policies to improve the research, economic, and educational needs important to the advanced technology industry in New Jersey and increase awareness among advanced technology companies as to governmental, community and private resources that may benefit this industry as a whole. The foundation shall discuss the status of the advanced technology industry and anticipate its needs for the future with the purpose of preparing the industry and its workforce to meet these needs. The foundation shall make policy recommendations to the Governor and Legislature as well as recommendations for local and State actions to follow up the foundation's recommendations and consider such other matters relating to advanced technology in New Jersey as the members of the foundation may deem appropriate.

b.The foundation shall be incorporated as a New Jersey nonprofit corporation pursuant to P.L.1983, c.127 (C.15A:1-1 et seq.), and organized and operated in such manner as to be eligible under applicable federal law for tax-exempt status and for the receipt of tax-deductible contributions, and shall be authorized to sue and to be sued as a legal entity separate from the State of New Jersey.

L.2005,c.373,s.1.



Section 52:27C-97 - Foundation's Board Of Trustees.

52:27C-97 Foundation's board of trustees.

2.The Foundation for Technology Advancement shall be governed by a 22-member board of trustees who are appointed as follows:

a.The Executive Director of the New Jersey Commerce Commission; the Executive Director of the New Jersey Economic Development Authority; the Executive Director of the New Jersey Commission on Science and Technology; and the Chief Technology Officer in the Office of Information Technology; or their designees, all of whom shall serve ex officio;

b.A faculty member appointed by the president of each of the following academic institutions: The New Jersey Institute of Technology; Rutgers, the State University; and Princeton University, all of whom shall serve ex officio; and

c.Fifteen public members appointed by the Governor as follows: a representative of each of the following organizations: the New Jersey Technology Council, the Biotechnology Council of New Jersey, the Forum for Academicians, Scientists and Technologists of New Jersey, the Strengthening the Mid-Atlantic Region for Tomorrow States Organization, the New Jersey Business and Industry Association, the Commerce and Industry Association of New Jersey, the New Jersey State Chamber of Commerce, the New Jersey Tooling and Manufacturing Association, the Research and Development Council of New Jersey, the American Electronics Association - New Jersey/Pennsylvania Council, and a representative employed by a corporation from each of the following industry sectors: pharmaceuticals, financial services, advanced technology, information technology, and nanotechnology.

Of the public members first appointed, four shall serve for a term of two years, four for a term of three years, four for a term of four years, and three for a term of five years.

Members appointed thereafter shall serve five-year terms, and any vacancy shall be filled by appointment for the unexpired term only. A member is eligible for reappointment. Vacancies in the membership of the foundation shall be filled in the same manner as the original appointments were made.

The members shall elect a chair and vice chair from the membership of the board of trustees.

L.2005, c.373, s.2; amended 2007, c.253, s.38; 2012, c.45, s.135.



Section 52:27C-98 - Executive Director, Personnel; Contracts.

52:27C-98 Executive director, personnel; contracts.

3.The board of trustees of the Foundation for Technology Advancement shall be authorized, within the limits of its own funds, to employ an executive director and professional, technical and administrative personnel. Employees of the foundation shall not be construed to be employees of the State of New Jersey. The board shall also be authorized to contract for such professional and administrative services as it shall deem necessary. No member of the board of trustees shall engage in any business transaction or professional activity for profit with the State of New Jersey.

L.2005,c.373,s.3.



Section 52:27C-99 - Commission As Incorporator Of Foundation.

52:27C-99 Commission as incorporator of foundation.

4.The New Jersey Commerce and Economic Growth Commission shall be an incorporator of the Foundation for Technology Advancement.

L.2005,c.373,s.4.



Section 52:27C-100 - Adoption Of Bylaws.

52:27C-100 Adoption of bylaws.

5.Upon the incorporation of the Foundation for Technology Advancement and the establishment of the first board of trustees, the board shall adopt bylaws setting forth the structure, offices, powers and duties of the foundation using the following guidelines. Members of the board of trustees shall serve without compensation, but shall be entitled to reimbursement for necessary expenses incurred in the performance of their duties. The chair may appoint such subcommittees as deemed necessary or desirable, and if a subcommittee is appointed, the members of the subcommittee shall elect one of the members to serve as chair and one of the members to serve as vice-chair.

The foundation shall meet no less than quarterly and at the call of the chair. The foundation shall hold at least four public hearings in different parts of the State, at such times and places as the foundation shall determine. All issues raised by those testifying at the hearings shall be recorded and included, together with the foundation's responses, if any, in the foundation's report to the Governor and the Legislature as required by section 6 of this act.

L.2005,c.373,s.5.



Section 52:27C-101 - Bi-annual Report To Governor, Legislature.

52:27C-101 Bi-annual report to Governor, Legislature.

6.The Foundation for Technology Advancement shall bi-annually report its findings and recommendations to the Governor and the Legislature. The report shall address the responsibilities as set forth in section 1 of this act, along with all other issues which the foundation finds to be necessarily related.

L.2005,c.373,s.6.



Section 52:27C-102 - Use Of Funds By Foundation; Receipt Of Gifts.

52:27C-102 Use of funds by foundation; receipt of gifts.

7.All funds received by the Foundation for Technology Advancement, other than those necessary to pay the expenses of the foundation, shall be used exclusively for the establishment, support and promotion of the foundation. The foundation is authorized to receive and administer gifts, contributions, and funds from public and private sources to be expended solely for the purposes provided in section 1 of this act.

L.2005,c.373,s.7.



Section 52:27C-103 - Assistance, Services By Department Of The Treasury.

52:27C-103 Assistance, services by Department of the Treasury.

8.The State Treasurer is authorized to provide financial assistance and those services of employees of the State which may be required to form and incorporate the Foundation for Technology Advancement within the limits of funds appropriated to the State Treasurer or made available to the Department of the Treasury by contribution, gift, donation or otherwise for these purposes. Once the foundation is incorporated, it may apply for grants in aid from any department or instrumentality of the State of New Jersey.

L.2005,c.373,s.8.



Section 52:27C-104 - Payment Of Expenses.

52:27C-104 Payment of expenses.

9.All expenses incurred by the Foundation for Technology Advancement shall be payable from funds raised by the foundation, and no liability or obligation, in tort or contract, shall be incurred by the State for the operation of the foundation. The foundation shall obtain private counsel, and shall not be represented by the Attorney General or indemnified by the State of New Jersey.

L.2005,c.373,s.9.



Section 52:27C-105 - Annual Audit.

52:27C-105 Annual audit.

10.A certified public accountant shall be selected by the Foundation for Technology Advancement to annually audit the foundation's funds. The foundation shall contract for and receive such audit annually and shall submit the audit to the State Treasurer and the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.2005,c.373,s.10.



Section 52:27D-1 - Establishment

52:27D-1. Establishment
There is hereby established in the Executive Branch of the State Government a principal department which shall be known as the Department of Community Affairs.

As used in this act, unless the context clearly indicates otherwise, the word "department" means the Department of Community Affairs established herein.

L.1966, c. 293, s. 1.



Section 52:27D-2 - Commissioner Of Community Affairs; Appointment; Term; Salary

52:27D-2. Commissioner of community affairs; appointment; term; salary
The administrator and chief executive officer of the department shall be a commissioner, who shall be known as the Commissioner of Community Affairs, and who shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. He shall receive such salary as shall be provided by law.

L.1966, c. 293, s. 2. Amended by L.1967, c. 42, s. 1, eff. April 28, 1967.



Section 52:27D-3 - Powers And Duties Of Commissioner

52:27D-3. Powers and duties of commissioner
The commissioner, as administrator and chief executive officer of the department, shall:

(a) Administer the work of the department;

(b) Appoint and remove officers and other personnel employed within the department, subject to the provisions of Title 11 of the Revised Statutes, Civil Service, and other applicable statutes, except as herein otherwise specifically provided;

(c) Perform, exercise and discharge the functions, powers and duties of the department through such divisions as may be established by this act or otherwise by law;

(d) Organize the work of the department in such divisions, not inconsistent with the provisions of this act, and in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation;

(e) Adopt, issue and promulgate, in the name of the department, such rules and regulations as may be authorized by law;

(f) Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees;

(g) Institute or cause to be instituted such legal proceedings or processes as may be necessary properly to enforce and give effect to any of his powers or duties;

(h) Make an annual report to the Governor and to the Legislature of the department's operations, and render such other reports as the Governor shall from time to time request or as may be required by law;

(i) Co-ordinate the activities of the department, and the several divisions and other agencies therein, in a manner designed to eliminate overlapping and duplicating functions;

(j) Integrate within the department, so far as practicable, all staff services of the department and of the several divisions and other agencies therein;

(k) Maintain suitable headquarters for the department and such other quarters as he shall deem necessary to the proper functioning of the department; and

( l ) Perform such other functions as may be prescribed in this act or by any other law.

L.1966, c. 293, s. 3. Amended by L.1967, c. 42, s. 2, eff. April 28, 1967.



Section 52:27D-3.1 - Commissioner Of Community Affairs To Provide Written Notice Of Funding

52:27D-3.1. Commissioner of Community Affairs to provide written notice of funding
a. The Commissioner of Community Affairs shall provide written notice to a county or municipality, as appropriate, when any funding is provided to a local or regional housing authority, or to a redevelopment corporation, agency or authority, for the purpose of financing a housing development project within the county or municipality. Such notification shall be made within five calendar days of the decision to provide the funding.

b. In the case of a county organized under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), written notice shall be provided to the county executive or other appropriate executive officer, and to the board of chosen freeholders. In all other counties, written notice shall be provided to the members of the board of chosen freeholders.

In the case of a municipality other than a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the mayor and to the members of the council. In the case of a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the manager and to the members of the council.

L.1990,c.90,s.5.



Section 52:27D-3.2 - Written Notice Of Request For Grant

52:27D-3.2. Written notice of request for grant
a. The Commissioner of Community Affairs shall provide written notice to a county or municipality when the United States Department of Housing and Urban Development makes any request for information to the Department of Community Affairs relative to the award of a grant for a project within the county or municipality. The Commissioner of Community Affairs shall also provide written notice to a county or municipality when the Director of the Division of Housing and Development in the Department of Community Affairs nominates for a grant from the United States Department of Housing and Urban Development a project which is to be developed within the county or municipality.

b. In the case of a county organized under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), written notice shall be provided to the county executive or other appropriate executive officer, and to the board of chosen freeholders. In all other counties, written notice shall be provided to the members of the board of chosen freeholders.

In the case of a municipality other than a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the mayor and to the members of the council. In the case of a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the manager and to the members of the council.

L.1990,c.90,s.6.



Section 52:27D-3.3 - Annual Reports On Local Housing Authorities

52:27D-3.3. Annual reports on local housing authorities
1. a. In addition to the annual report required under the provisions of subsection (h) of section 3 of P.L.1966, c.293 (C.52:27D-3) and such other reports as may otherwise be required by law, the Commissioner of Community Affairs shall submit a separate annual report to the Governor and the Legislature concerning the activities and management of each local or regional housing authority which operates pursuant to the "Local Housing Authorities Law," R.S.55:14A-1 et seq. or the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.).

b. The report, which shall be presented in a manner and form prescribed by the commissioner, shall be designed to provide the Governor and the Legislature with an assessment of the effectiveness of each of those local housing authorities subject to the provisions of this act. In developing the manner and form of the report, the commissioner shall consult with the Council of Large Public Housing Authorities regarding appropriate performance measurements of the effectiveness of those local housing authorities subject to the provisions of this act. The measures of effectiveness shall include, but not be limited to: vacancy number and percentage thereof; use of modernization grants; rent collection; energy consumption; unit turnaround time; work order completion time; unit and system inspections; tenant accounts receivable; operating reserves; expense to income ratio; and initiatives relating to the creation of a drug-free environment, the promotion of homeownership opportunities, resident management, economic development, and the use of grants to develop new public housing. The report shall include a synopsis, explanation, and evaluation of the information contained in the reports prepared by the U.S. Department of Housing and Urban Development as part of the Public Housing Management Assessment Program or any similar public housing assessment program administered by the federal government. The report shall include also any evaluation of the status of any improvement plans or memoranda of agreement between the federal government and a local housing authority which the federal government required for the purpose of improving the effectiveness of that local housing authority.

L.1992,c.176,s.1.

52:27D-3.4 Report on violent crimes in certain types of housing.

1. a. Not later than September 1st of each year, the executive director of a housing authority created pursuant to the "Local Housing Authorities Law," P.L.1938, c.19 (C.55:14A-1 et seq.) or the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.) and the owner of a property consisting of 10 or more rental units receiving project-based federal section 8 rental assistance, hereinafter "project-based housing,"shall report to the Commissioner of Community Affairs, on a form prepared and provided by the commissioner for this purpose, the number and type of violent crimes, as those crimes are delineated in the most recently issued Uniform Crime Report, published by the Department of Law and Public Safety, and drug offenses, as those offenses are enumerated in the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., involving the use, possession, manufacture, dispensing or distribution of a controlled dangerous substance, controlled dangerous substance analog or drug paraphernalia, committed on property owned by the housing authority or committed on project-based housing, respectively, at any time during the preceding State fiscal year. The report shall also include the amount expended by the housing authority or the project-based housing entity for drug elimination and crime prevention and control.

b.Not later than January 1st of each year, the commissioner shall prepare and distribute to each member of the Legislature a report displaying all of the information reported by each housing authority and project-based housing entity required to report under this act. The report shall also assimilate and analyze the information reported by each housing authority and project-based housing entity required to report under this act.

c.The commissioner shall promulgate rules and regulations necessary to effectuate the provisions of this act pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), not later that the 90th day following the effective date of P.L.2003, c.254 (C.52:27D-3.4 et al.).

L.2003,c.254,s.1.



Section 52:27D-3.4 - Report On Violent Crimes In Certain Types Of Housing.

52:27D-3.4 Report on violent crimes in certain types of housing.

1. a. Not later than September 1st of each year, the executive director of a housing authority created pursuant to the "Local Housing Authorities Law," P.L.1938, c.19 (C.55:14A-1 et seq.) or the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.) and the owner of a property consisting of 10 or more rental units receiving project-based federal section 8 rental assistance, hereinafter "project-based housing,"shall report to the Commissioner of Community Affairs, on a form prepared and provided by the commissioner for this purpose, the number and type of violent crimes, as those crimes are delineated in the most recently issued Uniform Crime Report, published by the Department of Law and Public Safety, and drug offenses, as those offenses are enumerated in the "Comprehensive Drug Reform Act of 1987," N.J.S.2C:35-1 et al., involving the use, possession, manufacture, dispensing or distribution of a controlled dangerous substance, controlled dangerous substance analog or drug paraphernalia, committed on property owned by the housing authority or committed on project-based housing, respectively, at any time during the preceding State fiscal year. The report shall also include the amount expended by the housing authority or the project-based housing entity for drug elimination and crime prevention and control.

b.Not later than January 1st of each year, the commissioner shall prepare and distribute to each member of the Legislature a report displaying all of the information reported by each housing authority and project-based housing entity required to report under this act. The report shall also assimilate and analyze the information reported by each housing authority and project-based housing entity required to report under this act.

c.The commissioner shall promulgate rules and regulations necessary to effectuate the provisions of this act pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), not later that the 90th day following the effective date of P.L.2003, c.254 (C.52:27D-3.4 et al.).

L.2003,c.254,s.1.



Section 52:27D-3.5 - Notification Of Availability Of Earned Income Tax Credit For Recipients Of Certain Rental Assistance.

52:27D-3.5 Notification of availability of earned income tax credit for recipients of certain rental assistance.

3.The Commissioner of Community Affairs shall notify in writing any person who received rental assistance under the program authorized pursuant to section 8 of the United States Housing Act of 1937 as added by the Housing and Community Development Act of 1974, Pub. L.93-383 (42 U.S.C. s.1437f) of the availability of the earned income tax credit provided in section 32 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.32, and the New Jersey earned income tax credit provided in section 2 of P.L.2000, c.80 (C.54A:4-7). The written notification shall use the statement developed by the State Treasurer pursuant to section 4 of P.L.2005, c.210 (C.52:18-11.3) for this purpose. The notification shall be distributed in a manner deemed by the commissioner to be the most practicable and cost effective, but that will ensure personal notification of each person. The notification shall be distributed between January 1 and February 15 of each calendar year following the calendar year in which the person or couple received the assistance. The commissioner shall consult annually with the Commissioner of Human Services in an effort to take such reasonable actions as may be necessary to avoid the distribution of more than one notice to a person who is eligible to receive a notice under this section and section 2 of P.L.2005, c.210 (C.30:1-2.5). If the recipient of the assistance was a married couple, only one notice addressed to either the husband or wife, or both, shall be required.

L.2005,c.210,s.3.



Section 52:27D-4 - Assistant Commissioners; Appointment; Salary; Powers And Duties

52:27D-4. Assistant commissioners; appointment; salary; powers and duties
The commissioner shall be assisted in the performance of his duties by 2 Assistant Commissioners of Community Affairs, who shall be persons qualified by training and experience to perform the duties of their offices. Each assistant commissioner shall be appointed by the commissioner and shall serve at the pleasure of the commissioner and until said assistant commissioner's successor has been appointed and has qualified. Each assistant commissioner shall receive such salary as shall be provided by law, and shall perform such duties as the commissioner shall prescribe, to be exercised under the supervision and direction of the commissioner. The commissioner also may delegate to subordinate officers or employees in the department such of his powers as he may deem desirable, to be exercised under his supervision and direction.

L.1966, c. 293, s. 4.



Section 52:27D-5 - Designation Of Person To Perform Duties During Absence, Disability, Death Or Resignation Of Commissioner; Approval By Governor

52:27D-5. Designation of person to perform duties during absence, disability, death or resignation of commissioner; approval by governor
The commissioner shall designate any officer or employee in the department to perform all of the powers, functions and duties of the commissioner during the absence or disability of the commissioner. Such designation shall be subject to the approval of the Governor, and shall be in writing and filed with the Secretary of State. In the event that the commissioner shall die, resign or be removed from his office or become disqualified to execute the duties of his office or a vacancy shall occur in the office of commissioner for any cause whatever, the person designated as aforesaid shall have and exercise the powers and perform the functions, powers and duties of the commissioner until the successor of the commissioner is appointed and shall qualify.

L.1966, c. 293, s. 5.



Section 52:27D-6 - Organization Of Department.

52:27D-6 Organization of department.

6. (a) There is hereby established in the Department of Community Affairs an Office of Community Services, a Division of Local Finance, a Division of Housing and Urban Renewal, a Division of State and Regional Planning, a Division on Aging, a Division of Youth, and an Office of Economic Opportunity.

The commissioner also shall have authority to organize and maintain in the commissioner's offices an administrative division and to assign to employment therein such secretarial, clerical and other assistants in the department as his office and the internal operations of the department shall require.

(b)In addition, the commissioner shall have the authority to reorganize the department and the several divisions, offices, bureaus and agencies established therein, in any manner which he deems to be necessary and desirable.

L.1966, c.293, s.6; amended 1967, c.42, s.3; 1967, c.286, s.18; 2013, c.253, s.58.



Section 52:27D-7 - New Jersey Office Of Economic Opportunity Continued In Department Of Community Affairs

52:27D-7. New Jersey office of economic opportunity continued in department of community affairs
The New Jersey Office of Economic Opportunity created by Executive Order No. 17 of 1964, together with all of its functions, powers and duties, is transferred to and constituted the Office of Economic Opportunity in the Department of Community Affairs. Such office, by and through its director, shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon, it by said executive order or by any law, subject to the supervision and control of the commissioner. The Director and deputy Director of the Office of Economic Opportunity shall be appointed by the commissioner to serve at the pleasure of the commissioner and until their respective successors and appointed and have qualified; provided, that the persons in office as Director and deputy Director of the New Jersey Office of Economic Opportunity on the effective date of this act shall hold the respective offices of Director and deputy Director of the Office of Economic Opportunity in the Department of Community Affairs established hereunder at the pleasure of the Governor and until their respective successors are appointed by the commissioner and have qualified.

L.1966, c. 293, s. 7. Amended by L.1967, c. 42, s. 4, eff. April 28, 1967.



Section 52:27D-8 - Transfer Of Powers And Duties Exercised By Commissioner Of Conservation And Economic Development

52:27D-8. Transfer of powers and duties exercised by commissioner of conservation and economic development
All functions, powers and duties heretofore exercised by the Commissioner of Conservation and Economic Development or his designated representative pursuant to the Regional Advisory Council Act of 1962 (chapter 46, laws of 1962), the Tri-State Transportation Compact (chapter 12, laws of 1965), the Redevelopment Agencies Law (chapter 306, laws of 1949) and the Delaware Valley Urban Area Compact (chapter 149, laws of 1966), and all amendments and supplements to said acts, are hereby transferred to and vested in the Commissioner of Community Affairs.

L.1966, c. 293, s. 8. Amended by L.1967, c. 42, s. 5, eff. April 28, 1967.



Section 52:27D-9 - Additional Powers And Duties.

52:27D-9 Additional powers and duties.

9.The department shall, in addition to other powers and duties invested in it by this act, or by any other law:

(a)Assist in the coordination of State and Federal activities relating to local government;

(b)Advise and inform the Governor on the affairs and problems of local government and make recommendations to the Governor for proposed legislation pertaining thereto;

(c)Encourage cooperative action by local governments, including joint service agreements, regional compacts and other forms of regional cooperation;

(d)Assist local government in the solution of its problems, to strengthen local self-government;

(e)Study the entire field of local government in New Jersey;

(f)Collect, collate, publish and disseminate information necessary for the effective operation of the department and useful to local government;

(g)Maintain an inventory of data and information and act as a clearing house and referral agency for information on State and Federal services and programs;

(h)Stimulate local programs through publicity, education, guidance and technical assistance concerning Federal and State programs;

(i)Convene meetings of municipal, county or other local officials to discuss ways of cooperating to provide service more efficiently and economically;

(j)Maintain and make available on request a list of persons qualified to mediate or arbitrate disputes between local units of government arising from joint service projects or other cooperative activities, and further to prescribe rates of compensation for all such mediation, factfinding or arbitration services; and

(k)Post on the department's website the annual budget and three immediately preceding adopted budgets of any municipality or county that does not maintain its own website pursuant to the requirements of N.J.S.40A:4-10.

L.1966, c.293, s.9; amended 1973, c.208, s.10; 2011, c.7, s.2.



Section 52:27D-9.1 - Educational Program Concerning Rights Of Grandparents

52:27D-9.1. Educational program concerning rights of grandparents
The Department of Community Affairs shall develop a program which: a. makes grandparents aware of their rights under P.L.1971, c. 420 (C. 9:2-7.1) which establishes visitation rights for grandparents in cases involving the custody and visitation of the child, such as divorce cases; and b. informs divorcing parents as to the utility, to the child, of regular and frequent visitation with grandparents.

L.1984, c. 183, s. 1.



Section 52:27D-9.2 - Development Of Program; Consultation With Courts And Bar Association

52:27D-9.2. Development of program; consultation with courts and bar association
The Department of Community Affairs shall develop this outreach and educational program in consultation with the Administrative Office of the Courts and the New Jersey State Bar Association. The program shall utilize such items as handbooks, pamphlets, public forums and other appropriate outlets to advise grandparents of their rights under the law.

L.1984, c. 183, s. 2.



Section 52:27D-9.3 - Regulations

52:27D-9.3. Regulations
Subject to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), the Commissioner of the Department of Community Affairs shall adopt all regulations necessary to effectuate the purposes of this act.

L.1984, c. 183, s. 3.



Section 52:27D-10 - Grants; Approval; Expenditures

52:27D-10. Grants; approval; expenditures
The department, or any of the divisions established hereunder, may, subject to the approval of the Governor and Commissioner of Community Affairs, apply for and accept grants from the Federal Government or any agency thereof, or from any foundation, corporation, association or individual, and may comply with the terms, conditions and limitations thereof, for any of the purposes of the department, or of such division. Any money so received may be expended by the department, or such division, subject to any limitations imposed in such grants to effect any of the purposes of the department, or of such division, as the case may be, upon warrant of the Director of the Division of Budget and Accounting of the Department of the Treasury on vouchers certified and approved by the Commissioner of Community Affairs.

L.1966, c. 293, s. 10.



Section 52:27D-10.1 - Computerized Communication Network Fees, Exceptions.

52:27D-10.1 Computerized communication network fees, exceptions.

39.The Commissioner of Community Affairs after consultation with the State Board of Education, and the Administrator of the Office of Information Technology, may adopt regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to charge appropriate fees for use of a computerized communication network that may be established by the State for the conduct of government activities except that no fee shall be charged to local units of government and school districts. Such regulations may authorize any nonprofit corporation organized pursuant to Title 15A of the New Jersey Statutes, whose purposes support the administration of, or personnel engaged in, government or educational services, to utilize such network for communication with the members of such nonprofit corporations in the conduct of government or organizational activities; except that such networks shall not be used to directly lobby State officials with regard to legislation or by organizations that represent employees for the purpose of conducting collective negotiations with public employers.

L.2000,c.126,s.39.



Section 52:27D-10.2 - Definitions Relative To Smart Growth Ombudsman.

52:27D-10.2 Definitions relative to Smart Growth Ombudsman.

1.As used in sections 2 and 3 of P.L.2004, c.89 (C.52:27D-10.3 and C.52:27D-10.4):

"Applicant" means any person applying for a permit pursuant to section 5, 7, 9 or 10 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2, C.52:27D-10.6 or C.13:1D-146);

"Ombudsman" or "Smart Growth Ombudsman" means the Smart Growth Ombudsman appointed by the Governor pursuant to section 2 of P.L.2004, c.89 (C.52:27D-10.3);

"Permit" means any permit or approval issued by the Department of Environmental Protection, pursuant to any law, or any rule or regulation adopted pursuant thereto, provided that "permit" shall not include any approval of a grant, or a permit issued pursuant to the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.), the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.), the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), or the "Radiation Protection Act," P.L.1958, c.116 (C.26:2D-1 et seq.), any permit or approval issued by the Department of Transportation pursuant to any law, or any rule or regulation adopted pursuant thereto, or any permit or approval required as a condition of development or redevelopment issued by the Department of Community Affairs pursuant to any law or any rule or regulation adopted pursuant thereto;

"Person" means any individual, corporation, company, partnership, firm, association, owner or operator of a treatment works, political subdivision of this State, or State or interstate agency; and

"Smart growth area" means an area designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), a designated center, or a designated growth center in an endorsed plan; a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6); a growth area designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to section 7 of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-8); an urban enterprise zone designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) or P.L.2001, c.347 (C.52:27H-66.2 et al.); an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) and as approved by the Department of Community Affairs; or similar areas designated by the Department of Environmental Protection.

L.2004,c.89,s.1.



Section 52:27D-10.3 - Smart Growth Ombudsman In Dca.

52:27D-10.3 Smart Growth Ombudsman in DCA.

2. a. There is created in the Department of Community Affairs a Smart Growth Ombudsman. The Smart Growth Ombudsman shall be appointed by the Governor, serve at the pleasure of the Governor, and report to the Governor.

b.The activities and duties of the Smart Growth Ombudsman shall be funded out of revenues collected pursuant to the fee schedule adopted pursuant to subsection d. of section 5, subsection d. of section 7 and subsection d. of section 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 and C.52:27D-10.6) and remitted to the Smart Growth Ombudsman.

c.The Smart Growth Ombudsman may call upon the assistance of the services of those employees of any State, county or municipal department, board, bureau, commission or agency as may be required and as may be necessary for its purposes. In addition, the Smart Growth Ombudsman may call upon any department, agency or office of the State of New Jersey for such documents, materials and information as it may deem necessary.

L.2004,c.89,s.2.



Section 52:27D-10.4 - Duties Of Smart Growth Ombudsman.

52:27D-10.4 Duties of Smart Growth Ombudsman.

3.The Smart Growth Ombudsman shall:

a.in conjunction with the Directors of the Divisions of Smart Growth established pursuant to sections 5, 7 and 9 of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2 and C.52:27D-10.6), review all relevant permit programs and requirements and make recommendations to the Governor and the departments regarding integration of multiple review and approval processes and recommendations on those permits for which approval may be expedited in smart growth areas through mechanisms such as permits-by-rule, general permits or qualification of professionals;

b.maintain and operate an informational website which shall enable any person to gain access to information regarding the statutory obligations and authority of the Smart Growth Ombudsman, including those services which the ombudsman may provide to State permit applicants to facilitate or expedite permit approval and issuance;

c.at the request of an applicant, participate in the permit application and review process to ensure compliance with the time frames set forth in subsection c. of section 5, subsection c. of section 7 or subsection c. of section 9, or subsections c. and d. of section 10, as the case may be, of P.L.2004, c.89 (C.13:1D-145, C.27:1E-2, C.52:27D-10.6 or C.13:1D-146);

d.review any new rules or regulations proposed by any State agency and determine whether the proposed rules or regulations, as they pertain to the smart growth areas, are consistent with the State Development and Redevelopment Plan. In the event that the Smart Growth Ombudsman determines that the proposed rules or regulations in the smart growth areas are not consistent with the State Development and Redevelopment Plan, the Smart Growth Ombudsman shall return the proposed rules or regulations to the State agency with recommended amendments necessary to make the proposed rules or regulations consistent with the State Development and Redevelopment Plan. A State agency shall not file proposed new rules or regulations for publication in the New Jersey Register unless and until the Smart Growth Ombudsman determines the proposed rules or regulations in the smart growth areas are consistent with the State Development and Redevelopment Plan. The requirements of this section may be waived upon a written determination by the Chief Counsel to the Governor that the proposed rules or regulations are required to implement a federal or State mandate; and

e.one year after the date of enactment of this act and annually thereafter, prepare a report which shall be transmitted to the Governor and the Legislature summarizing the activities of the ombudsman, including, but not limited to, a description of the permits, permit mechanisms, and permit processes that have been streamlined, a list of permit applications in which the ombudsman has participated, any rules or regulations that have been reviewed and the consistency determinations made by the ombudsman, and a report concerning the programs established for the registration and qualification of professionals by the Director of the Division of Smart Growth in the Department of Environmental Protection, the Department of Transportation, and the Department of Community Affairs.

As used in this section, "State agency" shall not include the Pinelands Commission established pursuant to P.L.1979, c.111 (C.13:18A-1 et seq.), the Highlands Water Protection and Planning Council established pursuant to P.L.2004, c.120 (C.13:20-1 et al.), or the New Jersey Meadowlands Commission established pursuant to P.L.1968, c.404 (C.13:17-1 et seq.), or any independent authority or commission.

L.2004,c.89,s.3.



Section 52:27D-10.5 - Definitions Relative To Smart Growth In Dca And Expedited Permits.

52:27D-10.5 Definitions relative to smart growth in DCA and expedited permits.

8.As used in section 9 of P.L.2004, c.89 (C.52:27D-10.6):

"Applicant" means any person applying for a permit pursuant to section 9 of P.L.2004, c.89 (C.52:27D-10.6);

"Ombudsman" or "Smart Growth Ombudsman" means the Smart Growth Ombudsman appointed by the Governor pursuant to section 2 of P.L.2004, c.89 (C.25:27D-10.3);

"Permit" means any permit or approval required as a condition of development or redevelopment and issued by the Department of Community Affairs pursuant to any law or any rule or regulation adopted pursuant thereto;

"Person" means any individual, corporation, company, partnership, firm, association, owner or operator of a treatment works, political subdivision of this State, or State or interstate agency; and

"Smart growth area" means an area designated pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.) as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), a designated center, or a designated growth center in an endorsed plan; a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6); a growth area designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to section 7 of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-8); an urban enterprise zone designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) or P.L.2001, c.347 (C.52:27H-66.2 et al.); an area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and 40A:12A-6) and as approved by the Department of Community Affairs; or similar areas designated by the Department of Environmental Protection.

L.2004,c.89,s.8.



Section 52:27D-10.6 - Division Of Smart Growth Established In Dca.

52:27D-10.6 Division of Smart Growth established in DCA.

9. a. There is established in the Department of Community Affairs a Division of Smart Growth under the direction of a director, who shall be appointed by the Governor and report to the Commissioner of Community Affairs. The director shall review and take action on permits for which the applicant has requested expedited review pursuant to this section.

b.The director shall coordinate and expedite the review of permits issued by the division with the Smart Growth Ombudsman appointed pursuant to section 2 of P.L.2004, c.89 (C.52:27D-10.3).

c. (1) An applicant may request an expedited permit application review for a proposed project in a smart growth area. In order to qualify for expedited permit application review pursuant to this section, an applicant shall include with a permit application all necessary documentation, a request for expedited permit application review, and the permit fee established in accordance with subsection d. of this section. The permit application shall be signed by the applicant and by a professional qualified and registered in accordance with subsection e. of this section, certifying that a permit application is complete and that the statutory and regulatory requirements for the permit have been met by the applicant. A copy of the application and the request shall also be submitted to the ombudsman and to the clerk of the municipality and the clerk of the county in which the proposed project is located. A permit application that qualifies for expedited permit application review pursuant to this section shall be subject to the following time frames:

(a)the division shall notify an applicant within 20 days after the filing date if the permit application lacks a submission identified on a checklist therefor, or a submission has not been completed. If an application, including the permit fee and all necessary documentation, is determined to be complete or if a notice of incompleteness is not provided within 20 days after the filing of the application, the application shall be deemed complete for purposes of commencing a technical review;

(b)the division shall notify an applicant if the permit application is technically complete or issue a notice of deficiency within 45 days after the filing of the application. If an application is determined to be technically complete, or if a notice of deficiency is not issued within 45 days after the filing of the application, the application shall be deemed technically complete. A notice of deficiency shall itemize all deficiencies that must be addressed in order for the application to be determined technically complete. A notice of deficiency shall be deemed exclusive and further review for technical completeness shall be limited to the items so identified;

(c)the division shall take action on a technically complete permit application within 45 days, except that this time period may be extended for a 30-day period by the mutual consent of the applicant and the department. In the event that the department fails to take action on an application for a permit within the 45-day period specified herein, then the application shall be deemed to have been approved; and

(d)if more than one notice of deficiency is issued by the division, the applicant may request an expedited hearing in accordance with section 14 of P.L.2004, c.89 (C.52:14F-17) to determine whether the application is technically complete.

(2)Nothing in this subsection shall supersede shorter periods for department action provided by applicable law.

d.The direct and indirect costs of personnel, equipment, operating expenses, and activities of the division shall be funded solely through permit fees for permits issued in the smart growth areas. The department shall, in consultation with the ombudsman, establish permit fees necessary for the department to administer and enforce the program. The fee schedule established pursuant to this subsection shall include the department's pro rata share of the budget of the Smart Growth Ombudsman. Within 30 days after the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.), the department, in consultation with the ombudsman, shall publish a schedule of permit fees in the New Jersey Register and may amend the fee schedule as necessary. The fee schedule may provide for increased fees for complex projects.

e. (1) The Director of the Division of Smart Growth shall, within 120 days after the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.), develop a program for the qualification and registration of professionals who shall certify that a permit application is complete and that the statutory and regulatory requirements for the permit have been met by the applicant. The requirements for qualification and registration may include, but shall not be limited to, professional licensure relevant to the subject matter of the permit, a review of projects undertaken by the professional applying for qualification and registration, and a review of the nature of the professional's services provided on each project.

(2)The director shall include in the program for the qualification and registration of professionals any standards or requirements necessary for proper administration and enforcement of the provisions of P.L.2004, c.89 (C.52:27D-10.2 et al.), and shall provide for the suspension or revocation of the qualification and registration of professionals as provided in this subsection.

(3)Any person who negligently violates any requirement of the program established by the department for the qualification and registration of professionals may lose professional licensure for one year, may be barred from qualification and registration for a period of three years, and the firm with which that individual is associated may be barred from seeking qualification and registration for a period of three years.

(4)If a person willfully or recklessly violates any requirement of the program established by the department for the qualification and registration of professionals, that individual shall lose professional licensure for one year, shall be permanently barred from qualification and registration, and the firm with which that individual is associated shall be permanently barred from seeking qualification and registration.

(5)Prior to any suspension, revocation, or failure to renew a person's qualification and registration, the department shall afford the person or firm an opportunity for a hearing in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that, if the department has reason to believe that a condition exists which poses an imminent threat to the public health, safety or welfare, it may order the immediate suspension of qualification and registration pending the outcome of the hearing.

f.The director, after consultation with the Smart Growth Ombudsman, may adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as appropriate to implement the requirements of this section and to encourage development in the smart growth areas.

g.Nothing in this section shall be construed or implemented in such a way as to modify any requirement of law that is necessary to retain federal delegation to, or assumption by, the State of the authority to implement a federal law or program.

h.Applications for an expedited permit application review pursuant to subsection c. of this section shall not be accepted until 120 days following the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.). Applications pending on the date of enactment of P.L.2004, c.89 (C.52:27D-10.2 et al.) shall, upon request of the applicant, be processed in the expedited permit application review program when it becomes effective. A permit application that is the subject of a request under this provision shall be transferred to the Division of Smart Growth for processing in accordance with P.L.2004, c.89 (C.52:27D-10.2 et al.).

L.2004,c.89,s.9.



Section 52:27D-12 - Compensation Of Council Members

52:27D-12. Compensation of council members
All members of the council shall serve without compensation but shall be reimbursed for their actual expenses in attending the meetings of the council and in the performance of their other duties.

L.1966, c. 293, s. 12.



Section 52:27D-13 - Duties Of Council

52:27D-13. Duties of council
It shall be the duty of the council to consult with and advise the commissioner with respect to the affairs and problems of local government and the work of the department, and to conduct such studies of specific local governmental problems as the commissioner may from time to time direct.

L.1966, c. 293, s. 13.



Section 52:27D-14 - Meetings

52:27D-14. Meetings
The council shall meet at least once annually at the call of the commissioner and at such other times as the council shall determine, the time and place of such other meetings to be fixed by resolution of the council.

L.1966, c. 293, s. 14.



Section 52:27D-15 - Furnishing Equipment And Staff For Council

52:27D-15. Furnishing equipment and staff for council
It shall be the responsibility of the department to furnish such equipment and staff as is necessary to implement the work of the council within the limits of appropriations for the purpose.

L.1966, c. 293, s. 15.



Section 52:27D-16 - Office Of Community Services; Director; Appointment; Salary; Duties

52:27D-16. Office of community services; director; appointment; salary; duties
The Office of Community Services shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such office. The director shall be appointed by the commissioner and shall serve at the pleasure of the commissioner and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of the office under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1966, c. 293, s. 16.



Section 52:27D-17 - Powers And Duties Of Office Of Community Services

52:27D-17. Powers and duties of office of community services
In addition to other functions, powers and duties vested in it by this act or by any other law, the department shall, through the Office of Community Services:

(a) Render advice, guidance and information to local officials with respect to the governmental problems of the particular communities which they represent;

(b) Assist local officials in bringing specific governmental problems to the attention of the appropriate State, Federal or private agencies;

(c) Collect, collate and disseminate information pertaining to the problems and affairs of local government, including information as to all available State, Federal and private programs and services designed to render advice and assistance in furtherance of community development projects and other activities of local government;

(d) Carry on and encourage research on the problems and affairs of local government, including, but not limited to, local taxation, fiscal affairs, governmental organization, community planning and development, purchasing, and intergovernmental co-operation;

(e) Render advice and assistance to local governments concerning joint service agreements, regional compacts, and other forms of intergovernmental co-operation;

(f) Advise the commissioner on local governmental problems and affairs, and proposed legislation pertaining thereto;

(g) Render advice and assistance in the preparation and review of model ordinances and charters; and

(h) Render advice and assistance with respect to the establishment and maintenance of programs for the training of local government officials and other personnel.

L.1966, c. 293, s. 17.



Section 52:27D-18 - Division Of Local Government Continued As Division Of Local Finance

52:27D-18. Division of local government continued as division of local finance
The Division of Local Government in the Department of the Treasury, together with all of its functions, powers and duties, is continued, but such division is transferred to and constituted the Division of Local Finance in the Department of Community Affairs established hereunder. The Local Government Board of the Division of Local Government in the Department of the Treasury and all of its functions, powers and duties are hereby transferred to the Division of Local Finance established hereunder in the Department of Community Affairs. Such board shall henceforth be known as the Local Finance Board, and shall continue to have all of the powers and shall exercise all of the functions and duties heretofore vested in, or imposed upon, it by law. This act shall not affect the terms of office of the present members of such board. Such board shall continue to be constituted and the members thereof shall continue to be appointed as provided by existing law. Any member of such board may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

L.1966, c. 293, s. 18.



Section 52:27D-18.1 - Local Finance Board; Members

52:27D-18.1. Local finance board; members
The local Finance Board in the Division of Local Government Services in the Department of Community Affairs shall consist hereafter of the Director of the Division of Local Government Services as chairman and seven members appointed by the Governor by and with the advice and consent of the Senate. Except as otherwise provided by law, all appointments shall be for 5 years. In case of a vacancy by reason of expiration of term or otherwise the appointment shall be for the remainder of the unexpired term.

L.1974, c. 35, s. 1, eff. June 7, 1974. Amended by L.1979, c. 411, s. 1, eff. Feb. 8, 1980.



Section 52:27D-18.2 - Rules, Regulations Promulgated By Local Finance Board; Efficiency Benchmarks.

52:27D-18.2 Rules, regulations promulgated by Local Finance Board; efficiency benchmarks.
9. a. Within 12 months of the effective date of this act, the Local Finance Board shall promulgate rules and regulations establishing performance measures to promote cost savings in the delivery of services by municipal governments. In developing these measurements, the board shall take into account differing size, demographic, and geographic characteristics of municipalities that may have an impact on the demand for, and delivery of, specific services. In addition, these rules and regulations shall include consideration of the measurement process, identification of performance indicators, and design of data collection forms in order to assure consistency of information. In promulgating efficiency benchmarks, the Local Finance Board shall also include a training module for key municipal staff in order to facilitate the institutionalization of performance measurement.

b.The Commissioner of Community Affairs shall be authorized to finance the development of the performance measures and training modules promulgated pursuant to subsection a. of this section by using funds from the Regional Efficiency Development Incentive Program (REDI) established pursuant to P.L.1999, c.60 (C.40:8B-14 et seq.) and the Regional Efficiency Aid Program (REAP) established pursuant to P.L.1999, c.61 (C.54:4-8.76 et seq.).

c.Following the promulgation of the performance measures and training modules pursuant to subsection a. of this section, every municipality shall submit an annual performance report to the Local Finance Board setting forth an assessment of its performance of local government services. Each report also shall be posted on the municipality's official web site. The board shall provide that reporting of performance measurement data to the board shall be done through electronic submission over the Internet.

Funding for the costs of development of performance measures, training programs, and the implementation of the reporting system shall be appropriated from the "Sharing Available Resources Efficiently" account within the Property Tax Relief Fund.

d.Within two years of adopting rules implementing performance measures, the Local Finance Board shall develop and electronically publish on the Department of Community Affairs website a municipal report card, indicating a municipality's performance relative to efficiency standards, and how its efficiency changes over time.

L.2007,c.54,s.9.



Section 52:27D-19 - Director Of Division Of Local Finance; Appointment; Salary; Duties

52:27D-19. Director of division of local finance; appointment; salary; duties
The Division of Local Finance shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. The director shall be appointed by the commissioner and shall serve at the pleasure of the commissioner and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

The person in office as director of the Division of Local Government in the Department of the Treasury on the effective date of this act shall hold the office of Director of the Division of Local Finance in the Department of Community Affairs established hereunder for the period of his term as director of the Division of Local Government in the Department of the Treasury which remains unexpired on the effective date of this act, and until his successor is appointed and has qualified.

L.1966, c. 293, s. 19.



Section 52:27D-20 - Chairman Of Local Finance Board

52:27D-20. Chairman of local finance board
The Director of the Division of Local Finance shall be the chairman of the Local Finance Board in the Division of Local Finance.

L.1966, c. 293, s. 20.



Section 52:27D-20.1 - Contracts For Third-party Disbursement Services, Permitted.

52:27D-20.1 Contracts for third-party disbursement services, permitted.

38.Notwithstanding the provisions of the "Local Fiscal Affairs Law," N.J.S.40A:5-1 et seq., or any other law, rule, or regulation to the contrary, the Local Finance Board, in consultation with the Commissioner of Education, may adopt rules and regulations permitting local government units and boards of education to contract with third-party disbursement service organizations in order to make payments and execute financial transactions for those purposes and under such conditions as permitted by the Local Finance Board.

L.2000,c.126,s.38.



Section 52:27D-21 - Transfer Of Powers And Duties Relating To Housing And Urban Renewal Of Division Of Resource Development And Of Commissioner Of Conservation And Economic Development

52:27D-21. Transfer of powers and duties relating to housing and urban renewal of division of resource development and of commissioner of conservation and economic development
All of the functions, powers and duties relating to housing and urban renewal of the Division of Resource Development and of the Commissioner of Conservation and Economic Development in the Department of Conservation and Economic Development, including but not limited to all functions, powers and duties of such divisions relating to the preparation of the standard building code of New Jersey, or to local housing authorities, the former State Housing Authority and the public housing and development authority, and all of the functions, powers and duties heretofore vested in the Division of Veterans' Services in the Department of Conservation and Economic Development by section 20, chapter 448, laws of 1948, are hereby transferred to the Department of Community Affairs established hereunder, and shall be exercised and performed through the Division of Housing and Urban Renewal in such department.

L.1966, c. 293, s. 21.



Section 52:27D-22 - Transfer Of Public Housing And Development Authority And State Housing Council

52:27D-22. Transfer of public housing and development authority and state housing council
The public housing and development authority in the Department of Conservation and Economic Development, together with all of its functions, powers and duties, is continued as a body politic and corporate, with corporate succession, but such authority is transferred to the Department of Community Affairs established hereunder. The functions, powers and duties of such authority shall henceforth be exercised or performed by the Commissioner of Community Affairs through the Division of Housing and Urban Renewal in said department, subject to the same extent as heretofore to the rules and regulations of the State Housing Council herein transferred.

The State Housing Council in the Department of Conservation and Economic Development is transferred to the Department of Community Affairs established hereunder. Such council shall continue to have all of the powers and shall exercise all of the functions vested in it by law. This act shall not affect the terms of office of the present members of such council, and such council shall continue to be constituted and the members thereof shall continue to be appointed as provided by existing law.

L.1966, c. 293, s. 22.



Section 52:27D-23 - Bureau And Board Of Tenement House Supervision Continued As Board Of Housing Inspection

52:27D-23. Bureau and board of tenement house supervision continued as board of housing inspection
The Bureau of Tenement House Supervision of the Division of State Police in the Department of Law and Public Safety, together with all of its functions, powers and duties, is continued, but such bureau is transferred to and constituted the Bureau of Housing Inspection of the Division of Housing and Urban Renewal in the Department of Community Affairs established hereunder. The Board of Tenement House Supervision of the Division of State Police in the Department of Law and Public Safety and all of its functions, powers and duties are hereby transferred to the Division of Housing and Urban Renewal established hereunder in the Department of Community Affairs. Such board shall henceforth be known as the Board of Housing Inspection, and shall continue to have all of the powers and shall exercise all of the functions and duties heretofore vested in, or imposed upon, it by law. This act shall not affect the terms of office of the present members of such board. Such board shall continue to be constituted and the members thereof shall continue to be appointed as provided by existing law. Any member of such board may be removed from office by the Governor for cause, upon notice and opportunity to be heard.

The authority vested pursuant to existing law in the Superintendent of State Police to appoint, employ or remove officers or employees of the Bureau of Tenement House Supervision transferred and reconstituted hereunder is hereby transferred to and vested in the Commissioner of Community Affairs as the head of the Department of Community Affairs established hereunder.

L.1966, c. 293, s. 23.



Section 52:27D-24 - Transfer Of Office Of Supervisor Of Hotel Fire Safety; Appointment Of Supervisor; Compensation

52:27D-24. Transfer of office of supervisor of hotel fire safety; appointment of supervisor; compensation
The office of supervisor of hotel fire safety in the Department of Law and Public Safety together with all of its functions, powers and duties, is continued, but such office is transferred to and constituted the office of supervisor of hotel fire safety in the Bureau of Housing Inspection of the Division of Housing and Urban Renewal in the Department of Community Affairs established hereunder. Such office shall continue to have all of the powers and shall exercise all of the functions and duties vested in, or imposed upon, it by law.

The authority vested pursuant to existing law to appoint the supervisor of hotel fire safety is hereby transferred to and vested in the Commissioner of Community Affairs. Said supervisor shall serve at the pleasure of the commissioner and shall receive such compensation as shall be approved by the commissioner and the President of the Civil Service Commission subject to availability of funds. The supervisor shall be subject to the provisions of Title 11, Civil Service. The commissioner shall assign to the office of hotel fire safety such employees in the department as may be necessary to the supervisor in the performance of his duties.

L.1966, c. 293, s. 24.



Section 52:27D-25 - Director Of Division Of Housing And Urban Renewal; Appointment; Salary; Duties

52:27D-25. Director of division of housing and urban renewal; appointment; salary; duties
The Division of Housing and Urban Renewal shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. The director shall be appointed by the commissioner and shall serve at the pleasure of the commissioner and until the director's successor is appointed and has qualified. He shall receive such salary as shall be provided by law.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner shall prescribe.

L.1966, c. 293, s. 25.



Section 52:27D-25A - Definitions

52:27D-25a. Definitions
1. As used in this act:



a. "Division" means the Division of Fire Safety established by section 2 of this act.

b. "Commissioner" means the Commissioner of the Department of Community Affairs.

c. "Department" means the Department of Community Affairs.



d. "Commission" means the fire safety commission established by section 5 of this act.

L.1983,c.382,s.1; amended 1993,c.218,s.2.



Section 52:27D-25AA - Refusal To Admit Person To Examination, Suspension, Revocation Of Certificate, Grounds.

52:27D-25aa Refusal to admit person to examination, suspension, revocation of certificate, grounds.

14. a. The commissioner may refuse to admit a person to examination or may refuse to issue or may suspend or revoke any certificate of certification issued by the commissioner upon proof that the applicant or holder of such certificate:

(1)Has obtained a certificate or authorization to sit for an examination, as the case may be, through fraud, deception or misrepresentation;

(2)Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise or false pretense;

(3)Has engaged in gross negligence, gross malpractice or gross incompetence which damaged or endangered the life, health, welfare, safety or property of any person;

(4)Has engaged in repeated acts of negligence, malpractice or incompetence;

(5)Has engaged in professional or occupational misconduct as may be determined by the commissioner;

(6)Has been convicted of, or engaged in acts constituting, any crime or offense involving moral turpitude or relating adversely to the activity regulated by the commissioner. For the purpose of this paragraph, a judgment of conviction or a plea of guilty, non vult, nolo contendere or any other such disposition of alleged criminal activity shall be deemed a conviction;

(7)Has had his authority to engage in the activity regulated by the commissioner revoked or suspended by any other state, agency or authority for reasons consistent with this section;

(8)Has violated or failed to comply with the provisions of any act or regulation administered by the commissioner;

(9)Is incapable, for medical or any other good cause, of discharging the functions of a certificate holder in a manner consistent with the public's health, safety and welfare;

(10) Has repeatedly failed to submit completed applications, or parts of, or documentation submitted in conjunction with, such applications, required to be filed with the Department of Environmental Protection;

(11) Has violated any provision of P.L.1983, c.320 (C.17:33A-1 et seq.) or any insurance fraud prevention law or act of another jurisdiction or has been adjudicated, in civil or administrative proceedings, of a violation of that act or has been subject to a final order, entered in civil or administrative proceedings, that imposed civil penalties under that act against the applicant or holder;

(12) Is presently engaged in drug or alcohol use that is likely to impair the ability to install, service, repair, inspect or maintain fire protection equipment with reasonable skill and safety. For purposes of this paragraph, "presently" means at this time or any time within the previous 365 days;

(13) Has permitted an unlicensed person or entity to perform an act for which a license or certificate of registration or certification is required by the commissioner, or aided and abetted an unlicensed person or entity in performing such an act;

(14) Advertised fraudulently in any manner.

For purposes of paragraph (10) of this subsection: "completed application" means the submission of all of the information designated on the checklist, adopted pursuant to section 1 of P.L.1991, c.421 (C.13:1D-101), for the class or category of permit for which application is made; and "permit" has the same meaning as defined in section 1 of P.L.1991, c.421 (C.13:1D-101).

b.In addition, or as an alternative to any other penalty, the commissioner may promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regulations identifying violations of provisions of this act and establishing a range of penalties for violations of similar type, seriousness and duration.

L.2001,c.289,s.14.



Section 52:27D-25B - Division Of Fire Safety

52:27D-25b. Division of Fire Safety
2. There is established in the Department of Community Affairs a Division of Fire Safety. Within three months of the effective date of this act, after reviewing the functions and duties required of the division by this act and transferred to the division by this act, the commissioner shall prepare an organizational plan of the division.

L.1983,c.382,s.2; amended 1993,c.218,s.3.



Section 52:27D-25B1 - Thermal Imaging Camera Grant Program.

52:27D-25b1 Thermal imaging camera grant program.

1.There is hereby established in the Division of Fire Safety in the Department of Community Affairs a thermal imaging camera grant program, under which grants shall be made available to governing fire organizations that apply to assist in the purchase of thermal imaging cameras or to reimburse governing fire organizations for public funds other than State funds that have been expended for the purchase of thermal imaging cameras. The appropriate State agency shall contract with a manufacturer to obtain the best price available. The Department of Community Affairs may require, pursuant to such uniform standards as the department may prescribe, fire districts that apply for such grants to provide matching funds of up to, but not more than, the amount of the grant awarded.

There shall be available for the support of the thermal imaging camera grant program such sums as shall be appropriated therefor in the Appropriations Act for the State Fiscal Year ending June 30, 2000.

As used in this section, "governing fire organizations" means a municipality, fire district, fire company or fire department responsible for providing fire protection in any given municipality.

L.1999,c.229,s.1.



Section 52:27D-25BB - After Revocation, Application For New Certificate.

52:27D-25bb After revocation, application for new certificate.

15.After revocation of a certificate of certification, the commissioner shall not renew or reinstate such certificate; however, a person may apply for a new certificate of certification. When it can be shown that all loss caused by the act or omission for which the certificate was revoked has been fully satisfied, and that all conditions imposed by the order of revocation have been complied with, the commissioner may issue a new certification, provided that the applicant meets all other qualifications necessary for certification and pays the appropriate fee.

L.2001,c.289,s.15.



Section 52:27D-25C - Director

52:27D-25c. Director
3. The division shall be under the immediate oversight of a director who shall administer and enforce the provisions of this act, subject to the supervision and control of the commissioner, and who shall perform other duties as directed by the commissioner or as provided by law. The director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The fire safety commission shall advise the commissioner on the qualifications of the director.

L.1983,c.382,s.3; amended 1993,c.218,s.4.



Section 52:27D-25CC - Dispute Settlement Hearing.

52:27D-25cc Dispute settlement hearing.

16.Any person aggrieved by any action, notice, ruling or order of the commissioner, with respect to this act, shall have the right to a dispute settlement hearing, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The aggrieved party shall submit a written request to the commissioner for a hearing within 15 days of the action, notice, ruling or order. All hearing requests shall include:

a.The date of the action which is the subject of the appeal;

b.The name and status of the person submitting the appeal;

c.The specific violations or other action claimed to be in error; and

d.A concise statement of the basis for the appeal.

L.2001,c.289,s.16.



Section 52:27D-25D - Powers, Duties

52:27D-25d. Powers, duties
4. In addition to any other powers and duties invested in it by law or by the commissioner, the division shall:

a. Provide staff support for the work of the fire safety commission and its advisory councils;

b. Administer and enforce the "Uniform Fire Safety Act," established by P.L.1983, c.383 (C.52:27D-192 et al.);

c. Implement training and education programs for the fire service and the public;

d. Administer a fire incident reporting system;



e. Conduct research and master planning for fire safety; and



f. In conjunction with the Department of Labor and Department of Health, conduct investigations of fire incidents in which one or more firefighters suffer death or serious injury and identify those measures which may be required to prevent the future occurrence of deaths and serious injuries under similar circumstances and, in furtherance of any such investigation, the division may issue and enforce subpoenas to compel the testimony of any person who might have knowledge of any relevant matters and the production of any relevant documents. If any investigation conducted under this subsection results in the discovery of any violation of the provisions of the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et al.), the division, as an enforcing agency, may issue a written notice or order pursuant to that act. Any notice or order issued by the Division of Fire Safety pursuant to this subsection may be enforced under section 19 of P.L.1983, c.383 (C.52:27D-210) as a notice or order of the commissioner.

L.1983,c.382,s.4; amended 1991,c.186,s.1; 1993,c.218,s.5.



Section 52:27D-25D1 - Public School Fire Data

52:27D-25d1. Public school fire data
1. The Division of Fire Safety in the Department of Community Affairs, in consultation with the Department of Education, shall maintain a system for gathering data on all fires that occur in any public school building or on public school property.

L.1989,c.42,s.1; amended 1993,c.218,s.7.



Section 52:27D-25D2 - Annual Report On School Fires

52:27D-25d2. Annual report on school fires
3. Annually the Division of Fire Safety shall prepare a report summarizing the data collected on school fires and provide the report to the Commissioner of Education.

L.1989,c.42,s.3; amended 1993,c.218,s.8.



Section 52:27D-25D3 - Burn Patient Arson Registry, Establishment; Review

52:27D-25d3. Burn patient arson registry, establishment; review
4. a. In consultation with the Commissioner of Health and the Superintendent of the Division of State Police in the Department of Law and Public Safety, the Division of Fire Safety in the Department of Community Affairs shall establish and maintain a burn patient arson registry which shall contain the information from reports submitted pursuant to subsection b. of N.J.S.2C:58-8 and any other information deemed necessary by the director of the division to assist in the prevention and prosecution of the crime of arson and to provide an information source for arson research and analysis.

b. The director of the Division of Fire Safety in the Department of Community Affairs, the Superintendent of the Division of State Police in the Department of Law and Public Safety, the Commissioner of Health, two physicians or surgeons specializing in burn injuries from Saint Barnabas Burn Foundation appointed by the director of the foundation, and two physicians or surgeons specializing in burn injuries from the Burn Foundation of Philadelphia appointed by the director of the foundation shall meet at least once during every six month period. The group shall meet to discuss the status and operation of the burn patient arson registry and the quality of the information accumulated in the registry; assess the level of compliance with subsection b. of N.J.S.2C:58-8; identify additional factors for inclusion in paragraph (7) of subsection b. of N.J.S.2C:58-8; and make recommendations for change in the operation of the registry.

L.1991,c.433,s.4; amended 1993,c.218,s.9.



Section 52:27D-25D4 - Rules, Regulations

52:27D-25d4. Rules, regulations
5. In accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the Commissioner of the Department of Community Affairs shall adopt rules and regulations necessary to effectuate the purposes of this act including, but not limited to, the transfer of information from the 24-hour toll free arson hotline established and maintained pursuant to section 6 of P.L.1991, c.433 (C.53:2-7), procedures for the submission of reports required under subsection b. of N.J.S.2C:58-8, the transmission of all reports to the Division of Fire Safety in the Department of Community Affairs, and procedures for notifying the appropriate enforcement agency, if necessary, to facilitate an arson investigation.

The form to be used for written reports submitted pursuant to subsection b. of N.J.S.2C:58-8 shall be developed in consultation with the Department of Health, the Superintendent of the Division of State Police and the physicians or surgeons of Saint Barnabas Burn Foundation and the Burn Foundation of Philadelphia appointed for the purposes of subsection b. of section 4 of P.L.1991, c.433 (C.52:27D-25d3).

L.1991,c.433,s.5; amended 1993,c.218,s.10.



Section 52:27D-25D5 - Information In Registry, Protected

52:27D-25d5. Information in registry, protected
3. The disclosure of information from the burn patient arson registry from which a patient may be identified shall be prohibited, except for disclosures to law enforcement officers for the purposes of investigations during the course of their official duties.

L.1991,c.433,s.3.



Section 52:27D-25DD - Arbitration, Review By Commissioner On Disputed Work.

52:27D-25dd Arbitration, review by commissioner on disputed work.

17. a. Any person who has contracted with a fire protection contractor for the installation, service, repair, inspection or maintenance of fire protection equipment who is not satisfied with the work done by that contractor shall notify the contractor of the problems and shall allow a reasonable time for the repair of such problems. If the repairs are not made within a reasonable time, or are unsatisfactory to the person, that person may file a request for the commissioner to designate an arbitrator, who shall hear the matter in accordance with the rules of procedure of the American Arbitration Association.

b.Where both parties do not agree to submit to the arbitration, the commissioner shall thoroughly review the matter and shall make a decision as to the merits of the claim and issue an order directing appropriate relief if warranted. If, within 30 calendar days of the commissioner's decision, either party files a written notice requesting an administrative hearing, the commissioner shall provide for an administrative hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), with a final decision to be issued by the commissioner. In the alternative, a claimant may seek a remedy directly in court without regard to dispute settlement procedures made available in accordance with this act.

c.If, in the opinion of the commissioner, fire protection equipment may be rendered inoperable for an extended period of time, the commissioner may order the owner or contractor to restore the equipment to service in accordance with the fire code regulations promulgated by the commissioner pursuant to section 7 of P.L.1983, c.383 (C.52:27D-198).

d.The rights, remedies and procedures accorded by the provisions of this section are in addition to, and cumulative of, any other right, remedy and procedure accorded by the common law or statutes of this State, and nothing contained herein shall be construed to deny, abrogate or impair any such common law or statutory right, remedy or procedure.

L.2001,c.289,s.17.



Section 52:27D-25E - Fire Safety Commission

52:27D-25e. Fire safety commission
5. a. To assist and advise the commissioner in the administration of this act, there is created in the Department of Community Affairs a fire safety commission consisting of 23 members. The commission shall consist of: two members of the Senate, appointed by the President of the Senate, who shall not be both of the same political party; two members of the General Assembly, appointed by the Speaker of the General Assembly, who shall not be both of the same political party; nine citizens of the State, appointed jointly by the President of the Senate and the Speaker of the General Assembly, no more than five of whom shall be of the same political party, including a representative of a volunteer fire organization, a representative of a construction labor organization, a representative of the fire insurance industry, a representative of fire suppression system manufacturers or installers, a representative of the New Jersey Apartment Association or the rental property industry, a representative of the construction industry, a representative of the International Association of Fire Chiefs, a municipal construction official, and a representative of the New Jersey State Fire Prevention and Protection Association; 10 citizens of the State appointed by the Governor, no more than five of whom shall be of the same political party, and who shall include a representative of the New Jersey State Firemen's Mutual Benevolent Association, a representative of the New Jersey League of Municipalities, two representatives of the volunteer fire service, one of whom shall be a representative of the New Jersey State Volunteer Firemen's Association, a representative of the New Jersey State Fire Chiefs' Association, a representative of the New Jersey Paid Fire Chiefs' Association, a representative of the Fire Fighters' Association of New Jersey, a representative of the New Jersey State Association of Fire Districts, a municipal fire protection subcode official, and a chief administrator of the fire department of a municipality with a population of 100,000 or more, according to the most recent federal decennial census. The members of the Senate and General Assembly appointed to the commission shall serve for terms which shall be for the legislative session for which they were elected. Of the seven members first appointed jointly by the President of the Senate and the Speaker of the General Assembly, three shall be appointed for terms of five years, three shall be appointed for terms of four years, and one shall be appointed for a term of three years. The members appointed pursuant to P.L.2001, c.204 shall be appointed for an initial term of five years. Of the eight members first appointed by the Governor, three shall be appointed for terms of five years, three shall be appointed for a term of four years, and two shall be appointed for terms of three years. The first representative of the New Jersey State Association of Fire Districts appointed by the Governor shall be for a term of three years. Thereafter, members of the fire safety commission, except as provided above for members of the Legislature, shall be appointed for terms of five years. Vacancies on the commission shall be filled, in the same manner as the original appointment but for the unexpired term. Members may be removed by the appointing authority for cause.

b.Members of the fire safety commission shall serve without compensation but shall be entitled to reimbursement for expenses incurred in performance of their duties, within the limits of any funds appropriated or otherwise made available for that purpose.

c.To advise and assist the fire safety commission in the performance of its responsibilities under this act, there are created four advisory councils, one in each of the following subject areas: the "Uniform Fire Safety Act"; training and education which shall be comprised of at least 60% of the representatives of the volunteer fire service; statistics and information; and master planning and research. Additional advisory councils shall be created by the fire safety commission as it deems appropriate. Each advisory council shall consist of one member of the fire safety commission, who shall be chairman, and as many citizens who are knowledgeable and experienced in matters related to the particular subject as the fire safety commission shall appoint. Members of the advisory councils shall serve without compensation and at the pleasure of the fire safety commission.

L.1983,c.382,s.5; amended 1985, c.90; 1991, c.399; 2001, c.204.



Section 52:27D-25EE - Valid License, Certain, Required For Certification.

52:27D-25ee Valid license, certain, required for certification.

18.Any person licensed to engage in the fire alarm business pursuant to P.L.1997, c.305 (C.45:5A-23 et seq.) whose license is not in good standing with the Board of Examiners of Electrical Contractors shall not be eligible for a certificate of certification to engage in the fire protection contractor business under the provisions of this act.

L.2001,c.289,s.18.



Section 52:27D-25F - Personnel Transferred

52:27D-25f. Personnel transferred
6. Pursuant to the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.), personnel assigned to the Office of the State Fire Marshal in the Division of State Police in the Department of Law and Public Safety, together with all of its functions, powers and duties, are transferred to the Division of Fire Safety established by section 2 of this act in the Department of Community Affairs. The Department of Community Affairs shall reorganize the functions, duties and titles of the personnel transferred.

L.1983,c.382,s.6; amended 1993,c.218,s.6.



Section 52:27D-25FF - Exemption, Certain.

52:27D-25ff Exemption, certain.
19.Notwithstanding the provisions of this act, the commissioner may exempt from the requirements of this act any person engaged in the installation of fire protection equipment in dormitories pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.). The exemption shall apply only for work performed pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.) and only for such time as is necessary to complete work performed pursuant to that act.

L.2001,c.289,s.19.



Section 52:27D-25G - Report On Inclusion Of Bureau As Division In Department

52:27D-25g. Report on inclusion of bureau as division in department
Within two years following the effective date of this act, the fire safety commission shall consider whether or not the bureau of fire safety, established by section 2 of this act, should be made a division in the department, and shall report its recommendation to the Governor and the Legislature.

L.1983, c. 382, s. 7, eff. Nov. 12, 1983.



Section 52:27D-25GG - Rules, Regulations.

52:27D-25gg Rules, regulations.

24. The commissioner shall promulgate rules and regulations necessary to carry out the provisions of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2001,c.289,s.24.



Section 52:27D-25H - Transfer Of Bureau, Functions, Powers, Duties To Division Of Fire Safety

52:27D-25h. Transfer of bureau, functions, powers, duties to Division of Fire Safety
11. The bureau of fire safety in the Division of Housing and Urban Renewal in the Department of Community Affairs, together with its functions, powers and duties, is transferred to the Division of Fire Safety in the Department of Community Affairs. All references in any law, order, rule, regulation, contract, document, judicial or administrative proceeding, or otherwise, to the bureau of fire safety in the Division of Housing and Urban Renewal in the Department of Community Affairs, or the supervisor thereof, shall mean the Division of Fire Safety in the Department of Community Affairs or the director thereof. All transfers shall be made pursuant to the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.1993,c.218,s.11.



Section 52:27D-25HH - Emblem On Residential Dwelling To Identify Persons With Disabilities.

52:27D-25hh Emblem on residential dwelling to identify persons with disabilities.

1. a. The Director of the Division of Fire Safety in the Department of Community Affairs shall issue a person with a disability identification emblem upon the proper application therefor by a qualified person with a disability. The emblem, when affixed to the window of a residential dwelling, shall serve to alert firefighters, medical, rescue or law enforcement personnel, when responding to an emergency situation, that a person with a disability may be present therein and may require special assistance. The director, in consultation with appropriate State agencies and organizations representing individuals with disabilities, shall determine the design and size of the emblem and the location and manner in which it shall be affixed to the dwelling. The director shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to effectuate the purposes of this act.

b.A person with a disability may apply for an emblem to the Director of the Division of Fire Safety. After due investigation of the qualifying status of each applicant, the director shall issue the emblem. An emblem issued pursuant to this section shall be nontransferable and shall be removed from a dwelling when a qualified person with a disability no longer resides in that dwelling.

As used in this section, "person with a disability" means a person who is severely and permanently disabled and cannot ambulate without the use of assistive devices, such as a cane, crutch, wheelchair, prosthetic device or other person, or someone who suffers from lung disease or uses portable oxygen, or someone who has a cardiac condition to the extent that the person's functional limitations are classified in severity as a class III or class IV, according to the American Heart Association, or someone who is deaf or hard of hearing, or an individual who has permanent sight impairment in both eyes as certified by the New Jersey Commission for the Blind or whose ability to walk is severely and permanently limited due to an arthritic, neurological, or orthopedic condition. The disability must be certified by a licensed medical doctor, podiatrist or physician licensed to practice in New Jersey or a bordering state.

L.2001,c.453,s.1.

52:27D-25ii Demonstration, operation of firefighting equipment.

1.Notwithstanding any law, rule or regulation to the contrary, for educational purposes fire department or districts may conduct demonstrations of firefighting equipment or apparatus for officers and employees of the State or any county or municipality and any agency or instrumentality thereof, in which said officers or employees may operate the equipment or apparatus, provided they are directly supervised by a person certified to operate the equipment or apparatus and reasonable measures have been taken to ensure the safety of the operator.

L.2003,c.26,s.1.



Section 52:27D-25I - Definitions Relative To Fire Service Training

52:27D-25i. Definitions relative to fire service training
2. As used in this act:

"Commissioner" means the Commissioner of Community Affairs.

"Division" means the Division of Fire Safety in the Department of Community Affairs.

"Fire service" means the State, a county or municipal agency or fire district utilizing volunteer, career or part-paid fire fighters for rescue, fire suppression and related activities.

"Fire service instructor" means a career or volunteer or part-paid fire fighter who has been certified by the division to deliver fire fighter training after completing a prescribed curriculum.

"Fire service training organization" means any State, county or municipal agency or other entity, either public or private, which trains fire fighters.

"Incident management system" means a nationally recognized and organized system of rules, responsibilities and standard operating procedures used to manage emergency operations.

"Live fire training" means training that involves any open flame or device that can propagate fire.

L.1995,c.266,s.2.



Section 52:27D-25II - Demonstration, Operation Of Firefighting Equipment.

52:27D-25ii Demonstration, operation of firefighting equipment.

1.Notwithstanding any law, rule or regulation to the contrary, for educational purposes fire department or districts may conduct demonstrations of firefighting equipment or apparatus for officers and employees of the State or any county or municipality and any agency or instrumentality thereof, in which said officers or employees may operate the equipment or apparatus, provided they are directly supervised by a person certified to operate the equipment or apparatus and reasonable measures have been taken to ensure the safety of the operator.

L.2003,c.26,s.1.



Section 52:27D-25J - Fire Service Instructor; Training Programs; Certification

52:27D-25j. Fire service instructor; training programs; certification
3. a. A person providing training in a course for the fire service approved or offered by the division shall be certified by the division as a fire service instructor. The division shall be authorized to accept for certification the training credentials of instructors trained in other jurisdictions.

b. Training programs offered or approved by the division shall be provided by the division directly or by a fire service training organization utilizing instructors certified and facilities approved by the division. These training programs shall be available to all eligible fire fighters and to other persons, at the discretion of the division.

c. The division shall certify persons who successfully complete an instructor training program established in accordance with rules and regulations promulgated by the commissioner.

L.1995,c.266,s.3.



Section 52:27D-25JJ - Adoption Of Training Course By Division Of Fire Safety.

52:27D-25jj Adoption of training course by Division of Fire Safety.

3. a. The Division of Fire Safety in the Department of Community Affairs, in consultation with the New Jersey Fire and Emergency Medical Services Institute, shall adopt a training course regarding the risks associated with autism or an intellectual or other developmental disability and appropriate recognition and response techniques concerning these disabilities, based on the curriculum developed by the Departments of Health and Senior Services and Human Services pursuant to subsection a. of section 2 of P.L.2008, c.80 (C.26:2-190). The course curriculum and instruction shall be administered to every firefighter recruit, volunteer or paid.

b.Each person, volunteer or paid, who is engaged in fire suppression, firefighting, or fire rescue before the effective date of this act shall, within 36 months of the effective date of this act, satisfactorily complete a training course in recognition and response techniques concerning these disabilities.

c.The Commissioner of Community Affairs shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.2008, c.80, s.3.



Section 52:27D-25K - Rules, Regulations On Incident Management

52:27D-25k. Rules, regulations on incident management
4. The commissioner shall promulgate rules and regulations for the establishment of a mandatory incident management system to be used by the fire service.

L.1995,c.266,s.4.



Section 52:27D-25KK - Accreditation Of Certain Recruit Firefighter Training Programs; Rules, Regulations.

52:27D-25kk Accreditation of certain recruit firefighter training programs; rules, regulations.

1. a. All recruit firefighter training programs conducted by the Division of Fire Safety in the Department of Community Affairs shall be accredited by the National Board on Fire Service Professional Qualifications, the International Fire Service Accreditation Congress, or any successor entity.

b.Persons who successfully complete an accredited recruit firefighter training program as set forth in subsection a. of this section shall be eligible to receive a certificate of national certification offered by the organization that has accredited the training program, upon payment of a certificate of certification fee to the accrediting organization.

c.The Director of the Division of Fire Safety in the Department of Community Affairs shall adopt rules and regulations to implement the provisions of this section, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2013, c.32, s.1.



Section 52:27D-25L - Fire Training Activities; Permit Program, Regulations

52:27D-25l. Fire training activities; permit program, regulations
5. a. Within six months after the effective date of this act, the commissioner shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and after consulting with the Fire Safety Commission, regulations establishing a permit program for the purpose of regulating live fire training activities. Regulations promulgated pursuant to this section shall be primarily based on standard 1403 established by the National Fire Protection Association and any other national standard, which may be adopted by reference. The regulations adopting standards by reference may include such modifications of these standards as the commissioner deems necessary. The regulations at a minimum shall assure that all necessary safety precautions are taken during live fire training exercises. They shall include a safety checklist for fire service instructors in charge which shall be completed before any live fire training exercise proceeds.

b. A fire service training organization shall not conduct a live fire training exercise until it has received a permit issued by the division. In its application for a permit, an organization shall provide such information as the commissioner shall specify, including, but not limited to, the course objective, the lesson plan, and the facility or site. The division shall either issue or deny the permit within 10 working days. If a permit is denied, the division shall inform the applicant of the reason for the denial and of any measures necessary to bring the application into compliance.

L.1995,c.266,s.5.



Section 52:27D-25M - Compliance Orders; Violations

52:27D-25m. Compliance orders; violations
6. The commissioner shall enforce and administer sections 3, 4, and 5 of P.L.1995, c.266 (C.52:27-25j, C.52:27-25k, and C.52:27-25l) and shall be authorized to issue compliance orders to persons and public entities in violation thereof, to petition the Superior Court for injunctive relief enforcing any compliance order, to levy and collect civil penalties of not more than $500 per violation and to institute summary proceedings under "the penalty enforcement law," N.J.S.2A:58-1 et seq. in the Superior Court to recover penalties previously levied. Each day that a violation continues after notice to cease has been given by certified mail or personal service shall be deemed a separate violation.

L.1995,c.266,s.6.

52:27D-25n Definitions relative to fire protection equipment.

1.As used in sections 1 through 19 of this act:

"Business entity" means a proprietor, corporation, partnership or company operating as a fire protection contractor.

"Carbon dioxide fire protection system" means a special hazard fire suppression system that uses carbon dioxide as its extinguishing agent.

"Clean agent fire suppression system" means a special hazard fire suppression system that uses an extinguishing agent that will not damage the contents of the hazard.

"Commissioner" means the Commissioner of Community Affairs.

"Committee" means the Fire Protection Equipment Advisory Committee created by section 2 of this act.

"Director" means the Director of the Division of Fire Safety in the Department of Community Affairs.

"Division" means the Division of Fire Safety in the Department of Community Affairs.

"Engineered fire suppression system" means a fire suppression system which is designed individually to suit a particular purpose or hazard. Such a system requires individual calculation and design to determine the flow rates, nozzle pressures, pipe size, area or volume to be protected by each nozzle, quantities of extinguishing agent and the number and types of nozzles and their placement in a specific system.

"Fire alarm system" means a system which provides a warning alarm signaling the presence of fire conditions and may be capable of initiating an action to suppress a fire condition.

"Fire protection equipment" includes fire alarm systems, fire sprinkler systems, standpipe systems, clean agent fire suppression systems, special hazard fire suppression systems, carbon dioxide fire protection systems, foam fire protection systems, kitchen fire suppression systems, portable fire extinguishers or any other equipment designed to detect, suppress or extinguish a fire.

"Fire protection subcode official" means a qualified person appointed by the appropriate appointing authority or the commissioner pursuant to the authority of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

"Fire protection contractor" or "contractor" means a person or business entity that offers to undertake or represents itself as being able to undertake, or does undertake the installation, service, sale, repair, inspection or maintenance of fire protection equipment.

"Fire protection contractor business permit" means a permit issued by the commissioner to a business entity to operate as a fire protection contractor.

"Fire sprinkler system" means an automatic fire suppression system that includes an automatic water sprinkler system or a standpipe system and related system components, including detection.

"Fire suppression system" means an engineered or pre-engineered system that suppresses a fire using an extinguishing agent distributed through fixed piping and nozzles that are activated either manually or automatically. The system may include containers, nozzles, controls, automatic detection, manual releases, equipment shut downs and alarms. In such systems, an extinguishing agent is discharged through fixed pipes and nozzles into or over a potential fire hazard.

"Foam fire protection system" means a special hazard fire suppression system that uses foam as its extinguishing agent.

"Kitchen fire suppression system" means a pre-engineered system which is designed specifically to protect the hood, duct, and cooking appliances of a kitchen. The system, which may include containers, nozzles, controls, automatic detection, manual release, cooking appliance shutdown equipment, and alarms will have an extinguishing agent discharged through fixed pipes and nozzles over and into the fire hazard area.

"Certificate of certification" means a certificate issued by the commissioner that authorizes a person to engage in the fire protection equipment business to the degree indicated on the certificate.

"Certificate holder" means a person who is certified to engage in the fire protection equipment business.

"Maintenance" means the function of keeping equipment in such a condition that it will perform as it originally was designed to do.

"Portable fire extinguisher" means a portable device, carried or on wheels and operated by hand, containing an extinguishing agent that can be expelled under pressure for the purpose of suppressing or extinguishing fire.

"Pre-engineered system" means a fire suppression system having predetermined flow rates, nozzle pressures, detection and quantities of extinguishing agent. Such a system has the specific pipe size, maximum and minimum pipe lengths, flexible hose specifications, number of fittings and types of nozzles prescribed by a testing laboratory. The hazards protected by such a system are specifically limited as to type and size by a testing laboratory based upon actual fire tests. Limitations on hazards which can be protected by such a system are contained in the manufacturer's installation manual which is referenced as a part of the listing.

"Special hazard fire suppression system" means a fire suppression system that uses an extinguishing agent other than water.

"Standpipe system" means a fire protection system consisting of an arrangement of piping, valves, hose outlets, and allied equipment installed in a building or structure.

"Warranty" means a written guarantee given to a purchaser of fire protection equipment covering a period of one year after the installation of new fire protection equipment.

L.2001,c.289,s.1.



Section 52:27D-25N - Definitions Relative To Fire Protection Equipment.

52:27D-25n Definitions relative to fire protection equipment.

1.As used in sections 1 through 19 of this act:

"Business entity" means a proprietor, corporation, partnership or company operating as a fire protection contractor.

"Carbon dioxide fire protection system" means a special hazard fire suppression system that uses carbon dioxide as its extinguishing agent.

"Clean agent fire suppression system" means a special hazard fire suppression system that uses an extinguishing agent that will not damage the contents of the hazard.

"Commissioner" means the Commissioner of Community Affairs.

"Committee" means the Fire Protection Equipment Advisory Committee created by section 2 of this act.

"Director" means the Director of the Division of Fire Safety in the Department of Community Affairs.

"Division" means the Division of Fire Safety in the Department of Community Affairs.

"Engineered fire suppression system" means a fire suppression system which is designed individually to suit a particular purpose or hazard. Such a system requires individual calculation and design to determine the flow rates, nozzle pressures, pipe size, area or volume to be protected by each nozzle, quantities of extinguishing agent and the number and types of nozzles and their placement in a specific system.

"Fire alarm system" means a system which provides a warning alarm signaling the presence of fire conditions and may be capable of initiating an action to suppress a fire condition.

"Fire protection equipment" includes fire alarm systems, fire sprinkler systems, standpipe systems, clean agent fire suppression systems, special hazard fire suppression systems, carbon dioxide fire protection systems, foam fire protection systems, kitchen fire suppression systems, portable fire extinguishers or any other equipment designed to detect, suppress or extinguish a fire.

"Fire protection subcode official" means a qualified person appointed by the appropriate appointing authority or the commissioner pursuant to the authority of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

"Fire protection contractor" or "contractor" means a person or business entity that offers to undertake or represents itself as being able to undertake, or does undertake the installation, service, sale, repair, inspection or maintenance of fire protection equipment.

"Fire protection contractor business permit" means a permit issued by the commissioner to a business entity to operate as a fire protection contractor.

"Fire sprinkler system" means an automatic fire suppression system that includes an automatic water sprinkler system or a standpipe system and related system components, including detection.

"Fire suppression system" means an engineered or pre-engineered system that suppresses a fire using an extinguishing agent distributed through fixed piping and nozzles that are activated either manually or automatically. The system may include containers, nozzles, controls, automatic detection, manual releases, equipment shut downs and alarms. In such systems, an extinguishing agent is discharged through fixed pipes and nozzles into or over a potential fire hazard.

"Foam fire protection system" means a special hazard fire suppression system that uses foam as its extinguishing agent.

"Kitchen fire suppression system" means a pre-engineered system which is designed specifically to protect the hood, duct, and cooking appliances of a kitchen. The system, which may include containers, nozzles, controls, automatic detection, manual release, cooking appliance shutdown equipment, and alarms will have an extinguishing agent discharged through fixed pipes and nozzles over and into the fire hazard area.

"Certificate of certification" means a certificate issued by the commissioner that authorizes a person to engage in the fire protection equipment business to the degree indicated on the certificate.

"Certificate holder" means a person who is certified to engage in the fire protection equipment business.

"Maintenance" means the function of keeping equipment in such a condition that it will perform as it originally was designed to do.

"Portable fire extinguisher" means a portable device, carried or on wheels and operated by hand, containing an extinguishing agent that can be expelled under pressure for the purpose of suppressing or extinguishing fire.

"Pre-engineered system" means a fire suppression system having predetermined flow rates, nozzle pressures, detection and quantities of extinguishing agent. Such a system has the specific pipe size, maximum and minimum pipe lengths, flexible hose specifications, number of fittings and types of nozzles prescribed by a testing laboratory. The hazards protected by such a system are specifically limited as to type and size by a testing laboratory based upon actual fire tests. Limitations on hazards which can be protected by such a system are contained in the manufacturer's installation manual which is referenced as a part of the listing.

"Special hazard fire suppression system" means a fire suppression system that uses an extinguishing agent other than water.

"Standpipe system" means a fire protection system consisting of an arrangement of piping, valves, hose outlets, and allied equipment installed in a building or structure.

"Warranty" means a written guarantee given to a purchaser of fire protection equipment covering a period of one year after the installation of new fire protection equipment.

L.2001,c.289,s.1.



Section 52:27D-25O - "Fire Protection Equipment Advisory Committee"

52:27D-25o "Fire Protection Equipment Advisory Committee"
2. a. There is created within the Division of Fire Safety in the Department of Community Affairs a "Fire Protection Equipment Advisory Committee." The committee shall be comprised of the Director of the Division of Fire Safety who shall serve ex officio and eleven public members, appointed by the Governor. One of the public members shall be a chief administrator of the fire department of a municipality with a population of 100,000 or more according to the most recent federal decennial census, and one of the public members shall be a representative of a volunteer fire organization. Each of the remaining nine public members shall be selected by the Governor from a list of three nominees provided to the Governor by each of the following fire protection organizations or their successor organizations:

New Jersey Association of Fire Equipment Distributors,

National Fire Sprinkler Association,

National Association of Fire Equipment Distributors,

American Fire Sprinkler Association,

Fire Suppression Systems Association,

Automatic Fire Alarm Association,

New Jersey Electrical Contractors Association,

New Jersey Burglar and Fire Alarm Association, and

New Jersey State Fire Prevention and Protection Association.

b.The Governor shall appoint each member for a term of three years, except that of the members first appointed, four shall serve for terms of three years, four shall serve for terms of two years and three shall serve for terms of one year.

c.Any vacancy in the membership of the committee shall be filled for the unexpired term in the manner provided for the original appointment. No appointed member of the committee may serve more than two successive terms in addition to any unexpired term to which he has been appointed.

d.The committee shall annually elect from among its members a chair and vice-chair. The committee shall meet at least four times a year and may hold additional meetings as necessary to discharge its duties. In addition to such meetings, the committee shall meet at the call of the chair or the commissioner.

e.Members of the committee shall be compensated and reimbursed for actual expenses reasonably incurred in the performance of their official duties and reimbursed for expenses and provided with office and meeting facilities and personnel required for the proper conduct of the committee's business.

f.The committee shall make recommendations to the commissioner regarding rules and regulations pertaining to professional training, standards, identification and record keeping procedures for certificate holders and their employees, classifications of certificates necessary to regulate the work of certificate holders, and other matters necessary to effectuate the purposes of this act.

L.2001,c.289,s.2; amended 2002, c.39, s.1.



Section 52:27D-25P - Powers, Duties Of Commissioner.

52:27D-25p Powers, duties of commissioner.

3.The commissioner shall have the following powers and duties:

a.To set standards and approve examinations for applicants for a fire protection equipment certificate and issue a certificate to each qualified applicant;

b.To administer or approve the examination to be taken by applicants for certification;

c.To determine the form and contents of applications for certification and certificates;

d.To adopt a code of ethics for certificate holders;

e.To issue and renew certificates;

f.To set the amount of fees for certificates, certificate renewal, applications, examinations and other services, within the limits provided in subsection b. of section 8 of this act;

g.To refuse to admit a person to an examination or refuse to issue or suspend, revoke or fail to renew a certificate of certification of a certificate holder pursuant to the provisions of section 14 of this act;

h.To maintain a record of all applicants for a certificate;

i.To maintain and annually publish a record of every certificate holder, his place of business, place of residence and the date and number of his certificate;

j.To take disciplinary action, in accordance with section 14 of this act, against a certificate holder or employee who violates any provision of this act or any rule or regulation promulgated pursuant to this act;

k.To adopt standards and requirements for and approve continuing education programs and courses of study for certificate holders and their employees;

l.To review advertising by certificate holders; and

m.To perform such other duties as may be necessary to effectuate the purposes of this act.

L.2001,c.289,s.3.



Section 52:27D-25Q - Certification Required For Fire Protection Contractors.

52:27D-25q Certification required for fire protection contractors.

4. a. After the effective date of this act, no fire protection contractor shall engage in the installation, service, repair, inspection or maintenance of fire protection equipment without holding or employing a person who holds a valid certificate of certification issued in accordance with this act. A fire protection contractor who is not a certificate holder shall be required to obtain a fire protection contractor business permit from the commissioner, which shall be issued for three years upon payment of an appropriate fee set by the commissioner and proof that the fire protection contractor employs a certificate holder. Notwithstanding the provisions of this section, persons holding a license to engage in the fire alarm business pursuant to P.L.1997, c.305 (C.45:5A-23 et seq.), or who are electrical contractors as defined in section 2 of P.L.1962, c.162 (C.45:5A-2), are exempt from the requirement of obtaining a certificate of certification under this act to engage in the fire alarm business pursuant to this act to the extent that such persons are acting within the scope of practice of their profession or occupation.

The certificate required by this section shall define by class the type of work in which a fire protection contractor may engage.

Notwithstanding any provision of this act, the commissioner shall issue a certificate to any person who has been employed as a fire protection contractor for a period of not less than five years on or before the effective date of this act, upon application with submission of satisfactory proof and payment by that person of the appropriate certification fee within 180 days following the effective date of this act.

b.The following certified classifications are hereby established:

(1)An "All Fire Protection Equipment Contractor" is authorized to install, service, repair, inspect and maintain all fire protection equipment.

(2)A "Fire Sprinkler System Contractor" is authorized to install, service, repair, inspect and maintain fire sprinkler systems.

(3)A "Special Hazard Fire Suppression System Contractor" is authorized to install, service, repair, inspect and maintain special hazard fire suppression systems and kitchen fire suppression systems.

(4)A "Fire Alarm System Contractor" is authorized to install, service, repair, inspect and maintain all fire alarm systems.

(5)A "Portable Fire Extinguisher Contractor" is authorized to install, service, repair, inspect and maintain all portable fire extinguishers.

(6)A "Kitchen Fire Suppression System Contractor" is authorized to install, service, repair, inspect and maintain all kitchen fire suppression systems.

c.A certified fire protection contractor shall perform work only within the scope of the contractor's certification class.

d.Any change in more than 50% of the ownership of a fire protection contractor shall require an amended certificate of certification. An application for an amended certificate of certification shall be submitted within 60 days of a change of ownership or change of company name or location. Certificates of certification are non-transferable and shall be displayed prominently in the principal work place. A certificate holder shall not be used to qualify more than one fire protection contractor. The commissioner shall be notified within 30 days if a certificate holder leaves the fire protection contractor or is replaced. Notwithstanding subsection a. of this section, no fire protection contractor shall be denied the privilege of continuing business as a fire protection contractor in the event of death, illness, or other physical disability of the certificate holder who qualified the fire protection contractor for a business permit under this section, for at least six months following the date of such death, illness or other physical disability; provided that the fire protection contractor operates under such qualified supervision as the commissioner deems adequate. If, after six months, the fire protection contractor has failed to employ another certificate holder, then the commissioner shall revoke its fire protection contractor business permit.

e.Whenever the commissioner shall find cause to deny an application for a certificate of certification or to suspend or revoke a certificate, he shall notify the applicant or the holder of the certificate and state the reasons for the denial or suspension, as appropriate.

f.Whenever the commissioner shall find cause to deny an application for a fire protection contractor business permit or to suspend or revoke a fire protection contractor business permit, he shall notify the applicant or the holder of the business permit and state the reasons for the denial or suspension, as appropriate.

g.Any person subject to certification under this act shall be exempt from any other State, county or municipal certification, licensing or registration requirements for installing, servicing, repairing, inspecting or maintaining fire protection equipment.

L.2001,c.289,s.4.



Section 52:27D-25R - Requirements To Engage In Fire Protection Equipment Business.

52:27D-25r Requirements to engage in fire protection equipment business.

5. No person shall advertise that he is authorized to engage in, or engage in the fire protection equipment business, or otherwise engage in the installation, service, repair, inspection or maintenance of fire protection equipment unless he satisfies the requirements of this act.

L.2001,c.289,s.5.



Section 52:27D-25S - Application For Certificate.

52:27D-25s Application for certificate.

6. a. Application for a certificate to engage in the fire protection equipment business shall be made to the commissioner in the manner and on the forms as the commissioner may prescribe.

b.An application to engage in the fire protection equipment business shall include the name, age, residence, present and previous occupations of the applicant and, in the case of a business firm engaged in the fire protection equipment business, of each member, officer or director thereof, the name of the municipality and the location therein by street number or other appropriate description of the principal place of business and the location of each branch office.

c.The commissioner may require other information of the applicant and, if the applicant is proposing to qualify a business firm, of the business firm to determine the professional competence and integrity of the concerned parties.

L.2001,c.289,s.6.



Section 52:27D-25T - Qualifications For Applicants.

52:27D-25t Qualifications for applicants.

7.An applicant seeking certification to engage in the fire protection equipment business shall:

a.Be at least 18 years of age;

b.Be of good moral character, and not have been convicted of a crime of the first, second or third degree within 10 years prior to the filing of the application;

c.Meet qualifications established by the commissioner, regarding experience, continuing education, financial responsibility and integrity; and

d.Establish his qualifications to perform and supervise various phases of fire protection equipment installation, service, repair, inspection and maintenance as evidenced by successful completion of an examination approved by the commissioner.

L.2001,c.289,s.7.



Section 52:27D-25U - Issuance Of Certificates.

52:27D-25u Issuance of certificates.

8. a. Certificates of certification shall be issued to qualified applicants seeking certification to engage in the fire protection equipment business for a three-year period, upon payment of a certificate of certification fee. Certificate renewals shall be issued for a three-year period upon the payment of a renewal fee. A renewal application shall be filed with the commissioner at least 45 days prior to expiration of a certificate of certification. A certificate of certification issued pursuant to this act shall not be transferable.

b.Fees shall be established, prescribed or changed by the commissioner, to the extent necessary to defray all proper expenses incurred by the commissioner, committee and any staff employed to administer the provisions of this act, except that fees shall not be fixed at a level that will raise amounts in excess of the amount estimated to be required. All fees and any fines imposed under this act shall be paid to the commissioner and shall be forwarded to the State Treasurer and become part of the General Fund.

L.2001,c.289,s.8.



Section 52:27D-25V - Requirements For Certificate Holder To Do Business.

52:27D-25v Requirements for certificate holder to do business.

9.No holder of a certificate of certification qualified under the provisions of this act shall engage in the fire protection equipment business unless the certificate holder:

a.Maintains at least one business office within this State or files with the commissioner a statement, duly executed and sworn to before a person authorized by the laws of this State to administer oaths, containing a power of attorney constituting the commissioner the true and lawful attorney of the certificate holder upon whom all original process in an action or legal proceeding against the certificate holder may be served and in which the certificate holder agrees that the original process that may be served upon the commissioner shall be of the same force and validity as if served upon the certificate holder and that the authority thereof shall continue in force so long as the certificate holder engages in the fire protection equipment business;

b.Clearly marks the outside of each installation and service vehicle to be used in conjunction with the fire protection equipment business with the business name as determined by the commissioner;

c.Maintains an emergency service number attended to on a 24-hour basis and responds appropriately to emergencies on a 24-hour basis as determined by the commissioner.

L.2001,c.289,s.9.



Section 52:27D-25W - Responsibility For Employees.

52:27D-25w Responsibility for employees.

10.No employee of a certificate holder shall engage in the installation, service, repair, inspection or maintenance of fire protection equipment unless the certificate holder bears full responsibility for the inspection of all work to be performed in compliance with recognized safety standards.


L.2001,c.289,s.10.



Section 52:27D-25X - Liability For Employee.

52:27D-25x Liability for employee.

11.A certificate holder shall be liable for any unprofessional conduct of an employee while acting within the scope of his employment, except that the conduct shall not be cause for suspension or revocation of a certificate, unless the commissioner determines that the certificate holder had knowledge thereof, or there is shown to have existed a pattern of unprofessional conduct.

L.2001,c.289,s.11.



Section 52:27D-25Y - Licensure From Other Jurisdiction Valid.

52:27D-25y Licensure from other jurisdiction valid.

12.If the commissioner determines that an applicant holds a valid license, registration, certification or other authorization from another jurisdiction which requires equal or greater experience and knowledge requirements, the commissioner may accept the evidence of that license, registration, certification or other authorization as meeting the experience and knowledge requirements of this act for a person to engage in the fire protection equipment business.

L.2001,c.289,s.12.



Section 52:27D-25Z - Commercial General Liability Insurance.

52:27D-25z Commercial general liability insurance.

13.All contractors shall carry commercial general liability insurance, including products and completed operations coverage, in the minimum amount of $1,000,000 for each coverage. The contractor shall furnish a general warranty for one year with each system installation in accordance with guidelines promulgated by the commissioner.

L.2001,c.289,s.13.



Section 52:27D-28.1 - Legislative Findings

52:27D-28.1. Legislative findings
The Legislature hereby finds and declares that:

a. The rapid pace of modern life, the ever-upward spiral of inflation, the often-debilitating infirmities of advancing years, and the change in family life combine to place many senior citizens of this State in an unenviable position of poverty and dependency that endangers their health, safety, and welfare.

b. Such senior citizens in particular, and all senior citizens in general, need and deserve the attention, assistance, and protection of the State.

c. To fulfill this responsibility, the government of the State should have an appropriate and significant agency empowered to serve those individuals effectively so that comprehensive programs can be developed and coordinated on a Statewide basis to locate and assist this segment of the population of this State.

L.1975, c. 36, s. 1, eff. March 13, 1975.



Section 52:27D-28.3 - Statewide Master Plan; Annual Review And Report To Governor And Legislature

52:27D-28.3. Statewide master plan; annual review and report to governor and legislature
In addition to its already-prescribed powers and duties, the Division on Aging, upon consultation with the State Commission on Aging, shall:

a. Formulate a comprehensive, Statewide master plan which identifies the needs of the senior citizens in this State; recommends programs to locate and assist this segment of the State's population, especially those who are living in conditions hazardous to their physical health, are abused, neglected or destitute, or are unable to cope with their daily affairs and to provide themselves with minimal subsistence and living comforts; provides guidelines for the agencies concerned with senior citizens in the political subdivisions of the State which seek State and Federal funds; and suggests methods to coordinate the services provided to senior citizens by departments and agencies of the State and by the political subdivisions thereof. Said master plan shall be submitted to the Governor and Legislature no later than 18 months following the enactment of this act.

b. Review annually and, if necessary, revise the Statewide master plan and submit a report to the Governor and the Legislature containing an evaluation of the preceding year's program (including the total number of senior citizens served, the types of problems encountered, the actions taken), the revisions recommended in the master plan, and the programs recommended for the next fiscal year.

L.1975, c. 36, s. 3, eff. March 13, 1975.



Section 52:27D-28.4 - Master Plan And Annual Reports; Formulation; Proceedings

52:27D-28.4. Master plan and annual reports; formulation; proceedings
In formulating the master plan and the subsequent annual reports, the division shall:

a. Conduct at least one public hearing;

b. Consult and cooperate with:

(1) Officials of departments and agencies of the State and of the counties and municipalities of this State having duties and responsibilities concerning senior citizens;

(2) Officials and representatives of the Federal Government, of neighboring states, and of interstate agencies on problems affecting the senior citizens of this State;

(3) Officials, practitioners, and representatives in the fields of health, medicine, and the social sciences;

(4) Persons, organizations, and groups, public or private, interested in or concerned with the senior citizens of the State; and

c. Request and receive from any department, division, board, bureau, commission, or other agency of the State, or any political subdivision or public authority thereof, such assistance and data as may be necessary to enable the division to carry out its responsibilities under this act.

L.1975, c. 36, s. 4, eff. March 13, 1975.



Section 52:27D-29.1 - Short Title

52:27D-29.1. Short title
This act shall be known as the "Senior Citizens Recreational Opportunities Act of 1968."

L.1968, c. 92, s. 1, eff. June 21, 1968.



Section 52:27D-29.2 - Public Policy

52:27D-29.2. Public policy
It is hereby declared to be public policy of the State of New Jersey to encourage and support, as hereinafter provided, the promotion, planning, development, implementation and maintenance of adequate recreational programs, on the local level, for those people of the State of New Jersey who are 60 years of age or older.

L.1968, c. 92, s. 2, eff. June 21, 1968.



Section 52:27D-29.3 - Definitions

52:27D-29.3. Definitions
For the purposes of this act:

(a) "Local governmental unit" shall mean and include any county or municipality.

(b) "Director" shall mean the Director of the Division on Aging in the Department of Community Affairs.

(c) "Commissioner" shall mean the Commissioner of the Department of Community Affairs.

L.1968, c. 92, s. 3, eff. June 21, 1968.



Section 52:27D-29.4 - Program Furnishing Recreation For Adults 60 Years And Over; Rules And Regulations

52:27D-29.4. Program furnishing recreation for adults 60 years and over; rules and regulations
The director shall, after consultation with experts in the area of recreation, develop a comprehensive program for the furnishing of recreation for adults 60 years of age and over, and shall promulgate reasonable rules and regulations for the administration of this program.

The director may establish, at his discretion, a requirement specifying the kind and number of professional recreation counsellors he deems necessary for the proper supervision of recreation programs for the elderly in the local governmental units.

L.1968, c. 92, s. 4, eff. June 21, 1968.



Section 52:27D-29.5 - Furnishing Of Recreation By Local Governmental Unit

52:27D-29.5. Furnishing of recreation by local governmental unit
Any local governmental unit is hereby authorized to furnish and foster recreational activities for the elderly as set forth in the comprehensive program developed by the director, or to contract therefor with private, nonprofit agencies to provide such services, and to receive and expend moneys from the State, the Federal Government or private individuals, corporations or associations therefor. The furnishing of such recreation is hereby declared to be a proper public purpose for which the moneys of such county or municipality may be raised and expended.

L.1968, c. 92, s. 5, eff. June 21, 1968.



Section 52:27D-29.6 - Application For Approval Of Plans For Recreation Project

52:27D-29.6. Application for approval of plans for recreation project
Any local governmental unit desiring to establish a recreation project for the elderly may apply to the director for approval of the project. The application shall be in accordance with the regulations of the director, shall be in writing, and shall specify the nature of the project in such detail as may be required by the director.

No application for approval of plans for a recreation project for the elderly shall be considered which has not been first approved by the governing body of the local governmental unit making application.

The director may recommend to the commissioner the approval or disapproval of the proposed project, or may recommend to the applicant such modifications as may be desirable, and if his modifications are consented to by the applicant, recommend the approval of the same with such modifications to the commissioner.

The approval of any proposed project by the commissioner shall authorize the local governmental unit to receive State aid for such project, as hereinafter set forth; provided, however, any such approval may subsequently be withdrawn or changes may be required with respect to any such previously approved project.

L.1968, c. 92, s. 6, eff. June 21, 1968.



Section 52:27D-29.7 - State Aid; Amount

52:27D-29.7. State aid; amount
Upon recommendation of the director and approval by the commissioner, there shall be apportioned and paid to each local governmental unit operating and maintaining a program approved under the provisions of this act a sum not to exceed 50% of the amount expended by the local governmental unit for such approved program in the preceding fiscal year; provided, however, that the annual amount of State aid payable to any local governmental unit shall not exceed the sum of $1.00 for each 4 persons 60 years of age or older residing in the local governmental unit as shown in the last preceding Federal census. Payments will be made by the State Treasurer upon certificate of the commissioner and warrant of the Director of the Division of Budget and Accounting.

L.1968, c. 92, s. 7, eff. June 21, 1968.



Section 52:27D-29.8 - Failure To Comply With Rules And Regulations; Withholding Of State Aid

52:27D-29.8. Failure to comply with rules and regulations; withholding of state aid
The commissioner may authorize or require the State Treasurer to withhold the payment of State aid to any local governmental unit in the event that it alters or discontinues an approved recreation program, or fails to make modifications thereof as required under the provisions of this act, or otherwise fails to comply with the rules and regulations promulgated under this act.

L.1968, c. 92, s. 8, eff. June 21, 1968.



Section 52:27D-29.9 - Gifts, Grants And Moneys; Acceptance By Commissioner

52:27D-29.9. Gifts, grants and moneys; acceptance by commissioner
The commissioner may accept, as agent of the State of New Jersey, any gift or grant for any of the purposes of this act, and any moneys so received may be expended for any purpose authorized by this act.

L.1968, c. 92, s. 9, eff. June 21, 1968.



Section 52:27D-29.10 - Purpose; Intent

52:27D-29.10. Purpose; intent
It is the purpose of this act to encourage the establishment of pre-retirement education programs to educate pre-retirees on such significant aspects of life after retirement as financial management, employment prospects, transportation means, community involvement, family relations, use of leisure time and the maintenance of mental and physical health and well-being. It is the intent of the Legislature that the systematic dissemination of information on retirement planning shall help to eliminate unnecessary economic, social, and psychological hardship experienced by many of the senior citizens of this State.

L.1979, c. 450, s. 1, eff. Feb. 22, 1980.



Section 52:27D-29.11 - Demonstration Programs; Establishment

52:27D-29.11. Demonstration programs; establishment
The Commissioner of the Department of Community Affairs through the Division on Aging shall establish a pre-retirement education demonstration program. Such a demonstration program shall be utilized to make available to public and private agencies, institutions and organizations including but not limited to religious, civic or social groups, schools, businesses, industries, labor or trade unions, and governmental agencies, the guidance and assistance that they may require in conducting seminars, workshops or other educational programs for the purpose of providing education and information on retirement planning.

Further, the commissioner shall recruit public and private agencies, institutions and organizations to conduct pre-retirement education programs and shall encourage and support these programs by providing information and instruction on the conducting of pre-retirement education programs and the utilization of resource materials and financial assistance.

L.1979, c. 450, s. 2, eff. Feb. 22, 1980.



Section 52:27D-29.12 - Rules And Regulations

52:27D-29.12. Rules and regulations
The commissioner shall promulgate rules and regulations as needed to implement the provisions of this act.

L.1979, c. 450, s. 3, eff. Feb. 22, 1980.



Section 52:27D-29.13 - Annual Report

52:27D-29.13. Annual report
The commissioner shall report to the Legislature each year on the progress and effectiveness of the implementation of the provisions of this act.

L.1979, c. 450, s. 4, eff. Feb. 22, 1980.



Section 52:27D-29.14 - Legislative Findings And Declarations

52:27D-29.14. Legislative findings and declarations
The Legislature finds and declares that: there is an urgent need to provide for more quality child care services in New Jersey, particularly in light of recent trends indicating that more single parents are entering the work force; there are many latchkey children and pre-school children in the State who are in need of adequate care and supervision; the lifestyles of older people often result in greatly diminished contact between the elderly and children; older people often lack opportunities for involvement in meaningful community activities, and an Intergenerational Child Care Demonstration Matching Program would bring older people together with children, which will provide for urgently needed nurturing child care services and, at the same time, provide a meaningful way in which the elderly may become involved in their own communities.

L. 1985, c. 66, s. 1.



Section 52:27D-29.15 - Intergenerational Child Care Demonstration Matching Program.

52:27D-29.15 Intergenerational Child Care Demonstration Matching Program.

2.The Commissioner of Children and Families, in consultation with the Division on Women and the Advisory Council on Child Care established pursuant to section 14 of P.L.1983, c.492 (C.30:5B-14), shall establish an Intergenerational Child Care Demonstration Matching Program in the Division on Aging established pursuant to section 28 of P.L.1966, c.293 (C.52:27D-28) to enable senior residents of the State, 60 years of age or older, to be recruited and matched by a county office on aging so they may render nurturing child care services to pre-school and latchkey children of working parents after school hours.

L.1985, c.66, s.2; amended 2012, c.16, s.139.



Section 52:27D-29.16 - Standards Relative To Program; Regulations.

52:27D-29.16 Standards relative to program; regulations.

3. a. The Division on Aging, the Division on Women, and the Advisory Council on Child Care shall recommend standards to ensure that the Intergenerational Child Care Demonstration Matching Program is of high quality and benefits both children and older people. Subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Children and Families shall adopt all regulations necessary to effectuate the purposes of P.L.1985, c.66 (C.52:27D-29.14 et seq.).

b.Any county office on aging that is interested in participating in the program may submit a proposal to the commissioner. The commissioner shall review the proposals and approve the proposals that best meet the purposes of the demonstration program.

L.1985, c.66, s.3; amended 2012, c.16, s.140.



Section 52:27D-29.17 - Definitions.

52:27D-29.17 Definitions.

1. a. "Commissioner" means the Commissioner of Human Services.

b."Department" means the Department of Human Services.

c."Eligible participant" means a resident of this State who is 60 years of age or older and homebound by reason of illness, incapacitating disability, or is otherwise isolated.

d."Home delivered nutrition services" means home delivered meals as defined by the "Older Americans Act of 1965," Pub.L. 89-73 (42 U.S.C. s. 3001 et seq.).

e."Program" means the Home Delivered Meals Expansion Program in the Division of Aging Services, in the Department of Human Services.

L.1987, c.133, s.1; amended 2012, c.17, s.414.



Section 52:27D-29.18 - Home Delivered Meals Expansion Program.

52:27D-29.18 Home Delivered Meals Expansion Program.

2.The commissioner shall establish a Home Delivered Meals Expansion Program in the Division of Aging Services, in the Department of Human Services, to provide home delivered nutrition services to eligible participants on weekends and holidays.

L.1987, c.133, s.2; amended 2012, c.17, s.415.



Section 52:27D-29.19 - Guidelines

52:27D-29.19. Guidelines
The commissioner shall prepare guidelines under which the county offices on aging, established pursuant to P.L.1970, c. 248 (C. 40:23-6.38 et seq.), shall implement the Home Delivered Meals Expansion Program. The guidelines shall require:

a. The county offices on aging to solicit proposals from existing home delivered meals providers interested in participating in the Home Delivered Meals Expansion Program; and

b. The county offices on aging to review the proposals and approve and fund, within the limits of moneys allocated to them, proposals which best meet the objectives of the program.

L. 1987, c. 133, s. 3.



Section 52:27D-29.20 - Confidential Donation

52:27D-29.20. Confidential donation
An eligible participant shall be asked for a confidential donation for services under this program in an amount determined by the commissioner, however, services shall not be denied if a person cannot pay.

L. 1987, c. 133, s. 4.



Section 52:27D-29.21 - Rules, Regulations

52:27D-29.21. Rules, regulations
The commissioner shall adopt the rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) necessary to effectuate the purposes of this act.

L. 1987, c. 133, s. 5.



Section 52:27D-29.22 - Allocation Of Appropriation.

52:27D-29.22 Allocation of appropriation.

6. a. There is appropriated $1,000,000 from the Casino Revenue Fund to the Department of Human Services to effectuate the purposes of this act.

b.The department shall allocate not less than 95% of the funds appropriated for the purposes of this act to the county offices on aging, and these funds shall be disbursed to the county offices on aging according to the formula used to disburse funds for the home delivered nutrition services provided under Title III of the "Older Americans Act of 1965," Pub.L. 89-73 (42 U.S.C. s. 3001 et seq.).

c.The county shall match the State funds allocated to a county office on aging for this program with an amount equal to 20% of the State funds. The county share may be cash or in kind.

L.1987, c.133, s.6; amended 2012, c.17, s.416.



Section 52:27D-29.23 - Findings, Declarations

52:27D-29.23. Findings, declarations
The Legislature finds and declares that: our nation as a whole, and our State in particular, have been experiencing the increase over time of greater numbers of senior citizens in proportion to the total population; our society is just beginning to understand the complex needs and problems related to aging; and at the present time, our State is spending approximately two billion dollars a year of State and federal funds for programs for senior citizens which include, programs administered under the federal "Older Americans Act of 1965," Pub. L. 89-73 (42 U.S.C. s. 3001 et seq.) and Medicare, Pub. L. 89-97 (42 U.S.C. s. 1395 et seq.), the Pharmaceutical Assistance to the Aged and Disabled Program established pursuant to P.L. 1975, c. 194 (C. 30:4D-20 et seq.), the "Lifeline Credit Program" established pursuant to P.L. 1979, c. 197 (C. 48:2-29.15 et seq.) and the "Tenants' Lifeline Assistance Program" established pursuant to P.L. 1981, c. 210 (C. 48:2-29.30).

The Legislature further finds and declares that: it is extremely important for this State to lend ongoing support and resources to establish a research, teaching and information center for the study of gerontological policies, concerns and programs; this policy center on aging would create a focal point for State support of professional gerontological research in the State; and it is reasonable to assume that one of the many benefits of establishing a policy center on aging would be considerable cost savings to the State as the policy center attracts additional moneys from federal and private sources for gerontological research.

L. 1988, c. 139, s. 1.



Section 52:27D-29.24 - Policy Center On Aging

52:27D-29.24. Policy Center on Aging
The Commissioner of the Department of Community Affairs shall establish the New Jersey Policy Center on Aging at Rutgers, The State University.

It shall be the duty of the center to:



a. Analyze and assist in the development of aging policies for New Jersey;



b. Conduct studies of gerontological issues, concerns and programs which impact on the State;



c. Act as a focal point for State support of gerontological research in the State; and



d. Conduct gerontological research which includes, but is not limited to:



(1) Demographic analysis of the effects of the State's economy on the elderly, the available housing stock and the general population distribution;

(2) Analysis of the cost of services, the use of general revenues, casino revenues and federal funding for services and the areas in which service gaps exist;

(3) Analysis of the long-term care system in the State, including an examination of alternative methods of care delivery such as health maintenance organizations and social health maintenance organizations; and

(4) Analysis of demographic data, service utilization, and other information which will assist the State in defining the needs of its elderly population.

L. 1988, c. 139, s. 2.



Section 52:27D-29.25 - Policy Center On Aging Advisory Committee

52:27D-29.25. Policy Center on Aging Advisory Committee
There is established a Policy Center on Aging Advisory Committee. The committee shall consist of the Commissioner of the Department of Community Affairs, who shall act as the committee chairperson, the Commissioners of the Departments of Health and Human Services and the Chancellor of Higher Education, or their designees; a representative of the New Jersey State Commission on Aging, section 2 of P.L. 1957, c. 72(C. 26:1A-108) appointed by the commission; four citizen members of whom two shall be appointed by the Governor, one shall be appointed by the President of the Senate and one shall be appointed by the Speaker of the General Assembly; a member of the Senate appointed by the President thereof; and a member of the General Assembly appointed by the Speaker thereof.

The committee shall prepare guidelines for the establishment and advise on the operation of the New Jersey Policy Center on Aging.

L. 1988, c. 139, s. 3.



Section 52:27D-29.26 - Powers

52:27D-29.26. Powers
The Commissioner of the Department of Community Affairs, on behalf of the center and with the concurrence of Rutgers, The State University, is authorized to:

a. Apply for and accept grants of money available for the purposes of this act from the federal government or other sources; and

b. Accept gifts, grants and bequests of funds from individuals, foundations, corporations, governmental agencies and other organizations and institutions.

L. 1988, c. 139, s. 4.



Section 52:27D-29.27 - Funds For Research

52:27D-29.27. Funds for research
Nothing in this act shall preclude the center, a qualifying research institution or any other research facility in the State from directly applying for, or receiving funds from, any public or private agency to conduct gerontological research.

L. 1988, c. 139, s. 5.



Section 52:27D-29.28 - Rules, Regulations

52:27D-29.28. Rules, regulations
Pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the Commissioner of the Department of Community Affairs, in consultation with the Chancellor of Higher Education and in cooperation with Rutgers, The State University, shall adopt rules and regulations necessary to implement the provisions of this act.

L. 1988, c. 139, s. 6.



Section 52:27D-29.29 - Report

52:27D-29.29. Report
Within 30 days after the effective date of this act, the Commissioner of the Department of Community Affairs shall report in writing to the Senate Revenue, Finance and Appropriations Committee and the General Assembly Appropriations Committee, or their successors, concerning the manner in which the appropriation will be expended, including information on administrative and project costs. Within 30 days after each fiscal year in which the Policy Center on Aging receives State funds, the Commissioner shall report in writing to the Senate Revenue, Finance and Appropriations Committee and the General Assembly Appropriations Committee, or their successors, concerning the manner in which any funds received by the policy center were expended, including information on administrative and project costs.

L. 1988, c. 139, s. 7.



Section 52:27D-29.32 - Findings, Declarations

52:27D-29.32. Findings, declarations
1. The Legislature finds and declares that: the availability, coverage and purchase of health insurance is complex and can cause serious problems for senior citizens; there are widespread misperceptions and confusion concerning Medicare and private health insurance coverages and emerging insurance products; the Division on Aging in the Department of Community Affairs has conducted a Senior Health Insurance Program which has successfully assisted senior citizens in understanding their insurance coverage and in making informed decisions concerning health insurance; and there is a continuing Statewide need to address health care insurance problems experienced by senior citizens and to provide education concerning insurance coverage for both acute and long-term health care services.

L.1993,c.4,s.1.



Section 52:27D-29.33 - Definitions.

52:27D-29.33 Definitions.

2.As used in this act:

"County office on aging" means a county office on aging which is also designated as an area agency on aging for funding under the "Older Americans Act of 1965," Pub.L.89-73 (42 U.S.C. s.3001 et seq.).

"Director" means the Director of the Division of Aging Services in the Department of Human Services.

"Senior citizen" means a person 60 years of age or older.

L.1993, c.4, s.2; amended 2012, c.17, s.417.



Section 52:27D-29.34 - Senior Health Insurance Counseling Program.

52:27D-29.34 Senior Health Insurance Counseling Program.

3. a. There is established in the Division of Aging Services in the Department of Human Services a Senior Health Insurance Counseling Program to provide health insurance information and assistance by trained volunteer counselors to senior citizens.

b.The Director of the Division of Aging Services shall establish the program in all counties in the State through the county offices on aging or other appropriate agencies designated by the director.

L.1993, c.4, s.3; amended 2012, c.17, s.418.



Section 52:27D-29.35 - Findings, Declarations

52:27D-29.35. Findings, declarations
5. The Legislature finds and declares that: New Jersey home health agencies are reporting increased denials of reimbursement for Medicare home-based skilled nursing care by fiscal intermediaries of the federal Health Care Financing Administration; these home health care cutbacks are particularly serious in the context of national efforts to reduce hospital utilization; patients are leaving the hospital earlier and sicker, and need appropriate follow-up care; and the principal source of post-acute home health care for the elderly and disabled should be the Medicare program.

The Legislature further finds and declares that: recent reductions in Medicare home health benefits and other Medicare services may have been made through federal directives to fiscal intermediaries without public review and comment; in some cases benefits are denied in violation of federal law and regulations and, therefore, a program of legal assistance to aid New Jersey Medicare beneficiaries in appealing such denials should be established.

L.1993,c.4,s.5.



Section 52:27D-29.36 - Legal Representation Program To Assist Medicare Beneficiaries.

52:27D-29.36 Legal representation program to assist Medicare beneficiaries.

6.The Director of the Division of Aging Services in the Department of Human Services shall establish a legal representation program to assist Medicare beneficiaries under Title XVIII of the Social Security Act who are 65 years of age or older, or disabled, in appeals of unfairly denied Medicare coverage. The services provided under this program shall include, but not be limited to, the following: outreach to Medicare beneficiaries, the development and dissemination of educational materials pertaining to the Medicare program and the claims appeal process, the development and dissemination of materials for Medicare beneficiaries to submit their own appeals, and the offer of direct legal representation to appeal unfairly denied coverage under Part A and Part B of the Medicare program. Such legal representation may include, but not be limited to, appeals within the administrative appeals structure and appeals to the United States District Court.

L.1993, c.4, s.6; amended 2012, c.17, s.419.



Section 52:27D-29.37 - Guidelines; Contracts

52:27D-29.37. Guidelines; contracts
7. The director shall establish guidelines for the operation of this program, and may contract with one or more qualified nonprofit organizations to provide the services described herein.

L.1993,c.4,s.7.



Section 52:27D-29.38 - Rules, Regulations

52:27D-29.38. Rules, regulations
8. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director shall adopt rules and regulations necessary to carry out the purposes of this act.

L.1993,c.4,s.8.



Section 52:27D-32 - Transfer Of Appropriations And Moneys To Department Of Community Affairs

52:27D-32. Transfer of appropriations and moneys to department of community affairs
All appropriations and other moneys available and to become available to any department, division, bureau or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs, are hereby transferred to the Department of Community Affairs established hereunder, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1966, c. 293, s. 32.



Section 52:27D-33 - Directors In Unclassified Service Of State Civil Service; Removal; Vacancy

52:27D-33. Directors in unclassified service of state civil service; removal; vacancy
The director of each division in the Department of Community Affairs shall be in the unclassified service of the civil service of the State. Any such director may be removed from office by the Governor, for cause, upon notice and opportunity to be heard.

Any vacancy occurring in the office of director of any division in the department shall be filled in the same manner as the original appointment.

L.1966, c. 293, s. 33.



Section 52:27D-34 - Employees; Transfer; Powers And Duties

52:27D-34. Employees; transfer; powers and duties
Such employees of any department, commission, council, board, authority, office or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs or to any office, authority or agency designated, continued or constituted therein, as the Commissioner of Community Affairs may determine are needed for the proper performance of the functions and duties imposed upon the Department of Community Affairs, or such office, authority or agency therein, are hereby transferred to the department, office, authority or agency to which such functions, powers and duties have been herein assigned or transferred.

L.1966, c. 293, s. 34.



Section 52:27D-35 - Tenure Rights And Rights Or Protection Under Pension Law Or Retirement System

52:27D-35. Tenure rights and rights or protection under pension law or retirement system
Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1966, c. 293, s. 35.



Section 52:27D-36 - Transfer Of Files, Books, Papers, Etc., Of Transferred Agencies To Department Of Community Affairs

52:27D-36. Transfer of files, books, papers, etc., of transferred agencies to department of community affairs
All files, books, papers, records, equipment and other property of any department, commission, council, board, office, authority or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs or to any office, authority or agency designated, continued or constituted hereunder, shall upon the effective date of this act be transferred to the department, office, authority or agency to which such assignment or transfer has been made hereunder.

L.1966, c. 293, s. 36.



Section 52:27D-37 - Orders, Rules And Regulations Enacted Prior To Effective Date Of Act

52:27D-37. Orders, rules and regulations enacted prior to effective date of act
This act shall not affect the orders, rules and regulations heretofore made or promulgated by any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs or to any officer, authority or agency designated, continued or constituted hereunder; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1966, c. 293, s. 37.



Section 52:27D-38 - Actions Or Proceedings Pending On Effective Date Of Act

52:27D-38. Actions or proceedings pending on effective date of act
This act shall not affect actions or proceedings, civil or criminal, brought by or against any department, commission, council, board, authority, officer or other agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs or to any officer, authority or agency designated, continued or constituted hereunder, and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department, officer, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, any department, commission, council, board, officer, authority or agency, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs or to any officer, authority or agency designated, continued or constituted hereunder, and all such matters or proceedings pending before such department, commission, council, board, officer, authority or other agency on the effective date of this act shall be continued by the department, officer, authority or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect.

L.1966, c. 293, s. 38.



Section 52:27D-39 - Reports, Certifications, Applications Or Requests; Filing

52:27D-39. Reports, certifications, applications or requests; filing
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the department, board, division, commission, office or officer, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department, officer or agency to which such assignment or transfer has been made hereunder.

L.1966, c. 293, s. 39.



Section 52:27D-40 - Definitions.

52:27D-40 Definitions.

40.Whenever the term "Division of Local Government" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Local Finance in the Department of Community Affairs established hereunder.

Whenever the term "Director of the Division of Local Government" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Local Finance in the Department of Community Affairs established hereunder.

Whenever the term "Local Government Board" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Local Finance Board of the Division of Local Finance in the Department of Community Affairs established hereunder.

Whenever the term "public housing and development authority" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the public housing and development authority in the Department of Community Affairs established hereunder.

Whenever the term "State Housing Council" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the State Housing Council in the Department of Community Affairs established hereunder.

Whenever the term "Bureau of Tenement House Supervision" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Bureau of Housing Inspection of the Division of Housing and Urban Renewal in the Department of Community Affairs established hereunder.

Whenever the term "Board of Tenement House Supervision" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Board of Housing Inspection in the Division of Housing and Urban Renewal of the Department of Community Affairs established hereunder.

Whenever the term "office of supervisor of hotel fire safety" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the office of supervisor of hotel fire safety in the Bureau of Housing Inspection of the Division of Housing and Urban Renewal in the Department of Community Affairs established hereunder.

Whenever the term "Division of State and Regional Planning" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of State and Regional Planning in the Department of Community Affairs established hereunder.

Whenever the term "Director of the Division of State and Regional Planning" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of State and Regional Planning in the Department of Community Affairs established hereunder.

Whenever the term "Division on Aging" occurs or any reference is made thereto in any law, contract, or document, the same shall be deemed to mean or refer to the Division of Aging Services in the Department of Human Services.

Whenever the term "Director of the Division on Aging" occurs or any reference is made thereto in any law, contract, or document, the same shall be deemed to mean or refer to the Director of the Division of Aging Services in the Department of Human Services.

Whenever the term "New Jersey State Commission on Aging" occurs or any reference is made thereto in any law, contract, or document, the same shall be deemed to mean or refer to the New Jersey State Commission on Aging in the Division of Aging Services in the Department of Human Services.

Whenever the terms "Youth Division" or "Division of Youth" occur or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Division of Youth in the Department of Community Affairs established hereunder.

Whenever the terms "Director of the Youth Division" or "Director of the Division of Youth" occur or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the Director of the Division of Youth in the Department of Community Affairs established hereunder.

Whenever the term "New Jersey State Youth Commission" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the New Jersey State Youth Commission of the Division of Youth in the Department of Community Affairs established hereunder.

Whenever the term "New Jersey Office of Economic Opportunity" occurs or any reference is made thereto in any law, contract or document, the same shall be deemed to mean or refer to the New Jersey Office of Economic Opportunity in the Department of Community Affairs established hereunder.

L.1966, c.293, s.40; amended 1967, c.42, s.8; 2012, c.17, s.420.



Section 52:27D-41 - Repeal Of Inconsistent Acts And Parts Of Acts

52:27D-41. Repeal of inconsistent acts and parts of acts
All acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, hereby repealed.

L.1966, c. 293, s. 41.



Section 52:27D-42 - Appropriation

52:27D-42. Appropriation
There is hereby appropriated to the Department of Community Affairs the sum of $200,000.00 to carry out the purposes of this act for the fiscal period ending June 30, 1967; provided, that out of the sum hereby appropriated there shall be paid, for the period March 1, 1967 through June 30, 1967, a salary to the Commissioner of Community Affairs, who shall receive $30,000.00 per annum pro rated over said period; to each of the 2 Assistant Commissioners of Community Affairs, each of whom shall receive $22,000.00 per annum pro rated over said period; and to the Director of the Office of Community Services, who shall receive $18,000.00 per annum pro rated over said period.

L.1966, c. 293, s. 42. Amended by L.1967, c. 42, s. 9, eff. April 28, 1967.



Section 52:27D-43 - Short Title

52:27D-43. Short title
This act shall be known as, and may be cited as, the "Department of Community Affairs Act of 1966."

L.1966, c. 293, s. 43.



Section 52:27D-43.8 - Short Title.

52:27D-43.8 Short title.

1.This act shall be known as, and may be cited as, the "Division on Women Act."

L.1974, c.87, s.1; amended 2012, c.16, s.141.


52:27D-43.9 Division on Women.

2.There is hereby established in the Department of Children and Families a Division on Women. The division shall consist of a director and the New Jersey Advisory Commission on the Status of Women.

L.1974, c.87, s.2; amended 2012, c.16, s.142.



Section 52:27D-43.9 - Division On Women.

52:27D-43.9 Division on Women.

2.There is hereby established in the Department of Children and Families a Division on Women. The division shall consist of a director and the New Jersey Advisory Commission on the Status of Women.

L.1974, c.87, s.2; amended 2012, c.16, s.142.



Section 52:27D-43.9A - Division On Women Transferred To Dcf.

52:27D-43.9a Division on Women transferred to DCF.

143. a. The Division on Women in the Department of Community Affairs, together with its functions, powers, and duties, is transferred to the Department of Children and Families. All programs, services, and funding maintained and associated with the division in effect during Fiscal Year 2012, and prior to the start of Fiscal Year 2013, shall continue in the division and shall not be altered or diminished by the transfer of the division. The transfer pursuant to this section shall be made in accordance with the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

b.All appropriations and other monies available, and to become available, to the Division on Women in the Department of Community Affairs, transferred to the Department of Children and Families, are continued in the Division on Women in the Department of Children and Families established hereunder and shall be available for the objects and purposes for which these monies are appropriated, subject to the provisions of P.L.2012, c.16 (C.52:27D-43.9a et al.) and any other terms, restrictions, limitations, or other requirements imposed by law.

c.Whenever, in any law, rule, regulation, order, contract, document, judicial, or administrative proceeding or otherwise, reference is made to the Division on Women in the Department of Community Affairs, the same shall mean and refer to the Division on Women in the Department of Children and Families.

L.2012, c.16, s.143.



Section 52:27D-43.10 - Director Of Division On Women.

52:27D-43.10 Director of Division on Women.

3. The Director of the Division on Women shall be a person qualified by training and experience to perform the duties of the division. The director shall be appointed by the Governor, by and with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of a successor. The director shall administer the work of the division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe. The director shall receive such salary as shall be provided by law.

L.1974, c.87, s.3; amended 2012, c.16, s.144.



Section 52:27D-43.11 - Deputy Director

52:27D-43.11. Deputy director
The director shall be assisted in the performance of his or her duties by a deputy director, who shall be a person qualified by training and experience to perform the duties of his or her office.

L.1974, c. 87, s. 4.



Section 52:27D-43.12 - Duties Of Director.

52:27D-43.12 Duties of director.

5.The Division on Women shall be under the supervision of the director. The director shall:

a.Appoint and remove such professionals, technical, and clerical assistants, and employees, subject to the provisions of Title 11, Civil Service of the Revised Statutes, and other applicable statutes, as may be necessary to enable the division to perform the duties imposed upon it by P.L.1974, c.87 (C.52:27D-43.8 et seq.) and shall fix their compensation within the limits of available appropriations and as shall be provided by law;

b.Select and retain the services of consultants whose advice is considered necessary to assist the division in obtaining information or developing plans and programs required for the performance of the duties and responsibilities of the division as provided by P.L.1974, c.87;

c.Attend all meetings of the New Jersey Advisory Commission on the Status of Women and its committees but shall have no vote. The director may delegate to subordinate officers or employees the responsibility to attend the meetings of the commission.

L.1974, c.87, s.5; amended 2012, c.16, s.145.



Section 52:27D-43.13 - Duties Of Division.

52:27D-43.13 Duties of division.

6.The division, under the supervision and leadership of the director, shall:

a.Serve as the central permanent agency for the coordination of programs and services for the women of New Jersey and for the evaluation of the effectiveness of their implementation and as a planning agency for the development of new programs and services;

b.Establish a liaison with all other governmental departments and agencies involved with the enforcement of laws, ordinances, and regulations and with the development of programs affecting the status of women;

c.Request State departments and other public and private agencies on a State, county, and local level to initiate joint efforts to promote the expansion of rights and opportunities available to the women of this State;

d.Cooperate with all Federal and interstate programs and services provided for women;

e.Engage in a continuous study of the changing needs and concerns of women in New Jersey and develop and recommend new programs to the Governor and the Legislature;

f.Consult with, advise, and otherwise provide professional assistance to organized efforts by communities, organizations, associations, and groups which are working toward the goal of improving the status of women;

g.Serve as a clearing house to publish and disseminate information and to provide assistance and direction to women with specific problems and needs;

h.Act as a search committee for the Governor and other executive officers in the State Government for the purpose of discovering and recommending women who are talented and qualified to serve in the Executive Branch of the State Government;

i.Report annually to the Commissioner of Children and Families and the Governor on its activities and recommendations;

j.Do all other things necessary to carry out the powers and duties granted under P.L.1974, c.87 (C.52:27D-43.8 et seq.).

L.1974, c.87, s.6; amended 2012, c.16, s.146.



Section 52:27D-43.14 - Advisory Commission On The Status Of Women

52:27D-43.14. Advisory commission on the status of women
The New Jersey Advisory Commission on the Status of Women shall consist of 11 citizen members each of whom shall be appointed by the Governor, with the advice and consent of the Senate, for 3 years and until his or her successor is appointed and qualified, except that of those first appointed four each should be appointed for a term of 3 years, four each for a term of 2 years, and three each for a term of 1 year. Each vacancy caused by other than expiration shall be filled for the unexpired term only. The members of the commission shall be persons who represent varying racial, ethnic and socio-economic backgrounds, age groups, occupations, and geographical locations and shall include persons who represent the interests of Statewide women's organizations. A chairperson shall be appointed by the Governor. Other officers of the commission shall be elected from among the members by the members for a term of 2 years.

L.1974, c. 87, s. 7.



Section 52:27D-43.15 - Powers And Duties.

52:27D-43.15 Powers and duties.

8.The commission, acting jointly and as a body, shall advise the Director of the Division on Women on matters referred to it by the director and may originate and make recommendations to the director concerning policies and their implementation. The commission, or any member thereof, may not act in the name of or as an agent of the Division on Women or give instructions to the director or a member of the staff of the division.

L.1974, c.87, s.8; amended 2012, c.16, s.147.



Section 52:27D-43.16 - Meetings

52:27D-43.16. Meetings
The commission shall meet at regular intervals and at least four times annually. The times and places for the said meetings shall be fixed by the commission and special meetings may be called by the chairperson on not less than 10 days' written notice to each member. The commission may adopt bylaws for the regulation of its affairs.

L.1974, c. 87, s. 9.



Section 52:27D-43.17 - Compensation Of Members

52:27D-43.17. Compensation of members
The members of the commission shall serve without compensation but shall be entitled to reimbursement for their necessary expenses incurred in the performance of their duties.

L.1974, c. 87, s. 10.



Section 52:27D-43.17A - Definitions Relative To Domestic Violence.

52:27D-43.17a Definitions relative to domestic violence.

1.As used in this act:

"Board" means the Domestic Violence Fatality and Near Fatality Review Board established pursuant to P.L.2003, c.225 (C.52:27D-43.17a et seq.).

"Domestic violence-related fatality" or "fatality" means a death which arises as a result of one or more acts of domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19).

"Near fatality" means a case in which a victim of domestic violence is in serious or critical condition, as certified by a physician.

"Panel" means the Panel to Study Domestic Violence in the Law Enforcement Community established pursuant to section 9 of P.L.2003, c.225 (C.52:27D-43.17i).

L.2003, c.225, s.1; amended 2012, c.16, s.148.



Section 52:27D-43.17B - Domestic Violence Fatality And Near Fatality Review Board.

52:27D-43.17b Domestic Violence Fatality and Near Fatality Review Board.

2.There is established the Domestic Violence Fatality and Near Fatality Review Board. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the board is established within the Department of Children and Families, but notwithstanding the establishment, the board shall be independent of any supervision or control by the department or any board or officer thereof.

The purpose of the board is to review the facts and circumstances surrounding domestic violence-related fatalities and near fatalities in New Jersey in order to identify their causes and their relationship to government and nongovernment service delivery systems, and to develop methods of prevention. The board shall: review trends and patterns of fatalities and near fatalities; evaluate the responses of government and nongovernment service delivery systems to fatalities and near fatalities and offer recommendations for improvement of these responses; identify and characterize high-risk groups in order to develop public policy; collect statistical data, in a consistent and uniform manner, on the occurrence of fatalities and near fatalities; and improve collaboration between State and local agencies and organizations for the purpose of developing initiatives to prevent domestic violence.

L.2003, c.225, s.2; amended 2012, c.16, s.149.



Section 52:27D-43.17C - Membership Of Board, Terms, Compensation.

52:27D-43.17c Membership of board, terms, compensation.

3. a. The board shall consist of 20 members as follows:

(1)the Commissioners of Community Affairs, Human Services, Children and Families, and Health and Senior Services, the Attorney General, the Public Defender, the Superintendent of the State Police, the Director of the Division of Child Protection and Permanency in the Department of Children and Families, the State Medical Examiner, and the chairperson of the Child Fatality and Near Fatality Review Board, or their designees, who shall serve ex officio;

(2)eight public members appointed by the Governor who shall include a representative of the County Prosecutors Association of New Jersey with expertise in prosecuting domestic violence cases, a representative of the New Jersey Coalition for Battered Women, a representative of a program for battered women that provides intervention services to perpetrators of acts of domestic violence, a representative of the law enforcement community with expertise in the area of domestic violence, a psychologist with expertise in the area of domestic violence or other related fields, a licensed social worker with expertise in the area of domestic violence, a licensed health care professional knowledgeable in the screening and identification of domestic violence cases and a county probation officer; and

(3)two retired judges appointed by the Administrative Director of the Administrative Office of the Courts, one with expertise in family law and one with expertise in municipal law as it relates to domestic violence.

b.The public members of the board shall serve for three-year terms, except that of the public members first appointed, four shall serve for a period of one year, three shall serve for a period of two years and two shall serve for a period of three years. The members shall serve without compensation, but shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties and within the limits of funds appropriated for this purpose. Vacancies in the membership of the board shall be filled in the same manner as the original appointments were made.

c.The board shall select a chairperson from among its members who shall be responsible for the coordination of all activities of the board.

d.The board is entitled to call to its assistance and avail itself of the services of employees of any State, county, or municipal department, board, bureau, commission, or agency as it may require and as may be available for the purposes of reviewing a case pursuant to the provisions of P.L.2003, c.225 (C.52:27D-43.17a et seq.).

e.The board may seek the advice of experts, such as persons specializing in the fields of psychiatric and forensic medicine, nursing, psychology, social work, education, law enforcement, family law, academia, military affairs, or other related fields, if the facts of a case warrant additional expertise.

L.2003, c.225, s.3; amended 2011, c.129, s.1; 2012, c.16, s.150.



Section 52:27D-43.17D - Duties Of Board.

52:27D-43.17d Duties of board.

4.The board shall:

a.Identify domestic violence-related fatalities that meet the following criteria:

(1)The manner of death is homicide, and the deceased was the spouse, former spouse, present or former household member of the perpetrator of the homicide or person with whom the perpetrator has had a dating relationship;

(2)The manner of death is suicide, and the deceased was a victim of one or more acts of domestic violence committed by a spouse, former spouse, present or former household member or person with whom the victim has had a dating relationship;

(3)The manner of death is homicide or suicide, and the deceased is the perpetrator of a homicide committed against a spouse, former spouse, present or former household member or person with whom the perpetrator has had a dating relationship;

(4)The manner of death is homicide or suicide, and the deceased is the child of either a victim of a homicide committed by a spouse, former spouse, present or former household member or person with whom the victim has had a dating relationship, or the perpetrator of the homicide;

(5)The manner of death is homicide or suicide, and the deceased is the child of a victim of a homicide committed by a spouse, former spouse, present or former household member or person with whom the victim has had a dating relationship and the perpetrator of the homicide;

(6)The deceased is a law enforcement officer, health care professional, representative of any agency or organization that provides services to victims of domestic violence or an emergency medical technician or paramedic who died while responding to an incident of domestic violence;

(7)The manner of death is homicide or suicide, and the deceased is a family member of either a victim of a homicide committed by a spouse, former spouse, present or former household member or person with whom the victim has had a dating relationship, or the perpetrator of the homicide;

(8)The manner of death is homicide or suicide, and the deceased is the perpetrator of a homicide of a family member; or

(9)The manner of death is homicide or suicide related to an incident of domestic violence, and the deceased is not a family member, spouse, former spouse, present or former household member or person with whom the victim has had a dating relationship.

As used in this subsection, "family member" means a person 16 years of age or older related to another person by blood, marriage or adoption, including: a sibling, parent, stepsibling or stepparent of the person or his spouse; and a person whose status is preceded by the words "great" or "grand."

b.Identify near fatalities when information available to the board indicates that domestic violence may have been a contributing factor.

c.Collect and review death certificates, autopsy, investigative, police, medical, counseling, victim service and employment records, child abuse and neglect reports, survivor interviews, surveys, and any other information the board deems necessary and appropriate in determining the cause of a domestic violence-related fatality or near fatality.

d.Make a determination whether a domestic violence-related fatality or near fatality may have been prevented with improvements to the policies and procedures used by health care, social service, law enforcement, governmental or nongovernmental agencies and organizations to provide services to victims of domestic violence and their families.

e.Implement a Statewide public education campaign to promote awareness among the public, community organizations, law enforcement agencies and health care providers on issues relating to the prevention of domestic violence.

f.Conduct a Statewide domestic violence safety and accountability audit. The audit shall include a systematic analysis of intra agency and interagency policies and procedures used by:

(1)law enforcement agencies and the court system when investigating and prosecuting cases of domestic violence-related fatalities and near fatalities, as appropriate; and

(2)State and local agencies and organizations when providing services to victims of domestic violence.

L.2003,c.225,s.4.



Section 52:27D-43.17E - Authority Of Board.

52:27D-43.17e Authority of board.

5.The board is authorized to:

a.Subpoena any records, other than criminal investigatory records pertaining to a criminal investigation in progress, concerning a domestic violence-related fatality or near fatality and other records, which may be deemed pertinent to the review process and necessary for the formulation of a conclusion by the board;

b.Apply for and accept any grant of money from the federal government, private foundations or other sources, which may be available for programs related to the prevention of domestic violence; and

c.Enter into contracts with individuals, organizations and institutions necessary for the performance of its duties under this act.



L.2003,c.225,s.5.



Section 52:27D-43.17F - Determination Of Which Incidents Receive Full Review; Annual Report To Governor, Legislature.

52:27D-43.17f Determination of which incidents receive full review; annual report to Governor, Legislature.

6. a. The board shall determine which domestic violence-related fatalities and near fatalities shall receive its full review.

The board may establish local, community-based teams or committees to compile specific information regarding the fatalities and near fatalities selected by the board for its review.

b.Each team or committee shall include, at a minimum, a person experienced in prosecution and local law enforcement investigation, a medical examiner, a physician with expertise in the area of domestic violence, a domestic violence specialist certified by the New Jersey Association of Domestic Violence Professionals and one representative each of a legally recognized military organization with expertise in domestic violence and Legal Services of New Jersey to advise on areas relevant to their agencies. As necessary to perform its functions, each team or committee may add additional members if the facts of a case warrant additional expertise.

c.Each team or committee shall submit to the chairperson of the board a report containing the information the team or committee compiled regarding each domestic violence-related fatality or near fatality and make recommendations for improvements or needed changes concerning the provision of services to victims of domestic violence.

d.The board shall review the reports submitted by each team or committee pursuant to subsection c. of this section and issue an annual report to the Governor and the Legislature, which includes the number of cases reviewed and specific non-identifying information regarding cases of particular significance. The board shall also include in the report recommendations for systemwide improvements in services to prevent domestic violence-related fatalities and near fatalities.

L.2003,c.225,s.6.



Section 52:27D-43.17G - Accessibility, Confidentiality Of Records.

52:27D-43.17g Accessibility, confidentiality of records.

7. a. The records compiled by the board, including all investigatory findings, statistical data and information gathered pursuant to subsection c. of section 4 of this act, shall not be subject to discovery, but may be used by the chairperson of the board to refer an individual case, including the board's deliberations and conclusions, to the extent necessary, to an appropriate agency to investigate or to provide services.

b.The records compiled by the board shall not be subject to subpoena or admissible as evidence in any action or proceeding in any court, nor shall a person or entity authorized by the board to have access to the records pursuant to this act be compelled to testify with regard to the records.

c.Except as provided in subsection a. of this section, the deliberations and conclusions of the board related to a specific case shall be confidential and shall not be deemed a public record pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.). Summary records that are prepared by the board and the teams or committees on each reported case shall not contain any information that would identify the victim of a domestic violence-related fatality or near fatality.

L.2003,c.225,s.7.



Section 52:27D-43.17H - Immunity From Civil Liability.

52:27D-43.17h Immunity from civil liability.

8.A member of the board, a member of a team, committee or panel established pursuant to this act or an employee of the board shall not be held liable for any civil damages as a result of any action taken or omitted in the performance of his duties pursuant to this act.

L.2003,c.225,s.8.



Section 52:27D-43.17I - Panel To Study Domestic Violence In The Law Enforcement Community.

52:27D-43.17i Panel to Study Domestic Violence in the Law Enforcement Community.

9. a. The board shall establish a Panel to Study Domestic Violence in the Law Enforcement Community. The purpose of the panel is to: examine issues associated with incidents of domestic violence perpetrated by law enforcement officials and, as appropriate, specific cases; evaluate the responses of State and local agencies and organizations to incidents of domestic violence perpetrated by law enforcement officials; and develop strategies to prevent domestic violence-related fatalities and near fatalities among law enforcement officials and their families.

The panel shall examine issues, which shall include, but are not limited to:

(1)the education of law enforcement officials on the consequences of committing acts of domestic violence;

(2)the provision of support services to law enforcement officials in high-risk situations, including cases of separation and divorce;

(3)the provision of support services to victims of domestic violence who are the family members of law enforcement officials, including information about and referral to community organizations that provide medical, mental health and legal services to victims of domestic violence; and

(4)the development of Statewide policies and procedures regarding the identification and disposition of cases of domestic violence perpetrated by law enforcement officials.

b.The panel shall be composed of volunteer members, including representatives from the law enforcement community and experts in the field of domestic violence.

c.The members of the panel:

(1)shall not disclose to any person or government official any identifying information about a specific case of domestic violence perpetrated by a law enforcement official with respect to which the panel is provided information; and

(2)shall not make public other information unless authorized by State statute.

d.The panel shall have access to information necessary to carry out its functions. The panel is entitled to call to its assistance and avail itself of the services of employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available for the purposes of effectuating the provisions of this act.

e.The panel shall prepare and make available to the public and the board, on an annual basis, a report containing a summary of its activities.

f.The panel may receive grants and other funds made available from any governmental, public, private, nonprofit or for-profit agency, including funds made available under any federal or State law, regulation or program.

L.2003,c.225,s.9.



Section 52:27D-43.17J - Regulations.

52:27D-43.17j Regulations.

10.The board shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), concerning the operation of the board, procedures for conducting reviews of cases involving domestic violence fatalities and near fatalities, the establishment of the panel pursuant to section 9 of this act and other matters necessary to effectuate the purposes of this act.

L.2003,c.225,s.10.



Section 52:27D-43.18 - Short Title

52:27D-43.18. Short title
This act shall be known and may be cited as the "Displaced Homemakers Act."

L.1979, c. 125, s. 1.



Section 52:27D-43.19 - Definitions.

52:27D-43.19 Definitions.

2.As used in P.L.1979, c.125 (C.52:27D-43.18 et seq.), a "displaced homemaker" is an individual who has not worked in the labor force for a substantial number of years but has, during those years, worked in the home providing unpaid services for family members and has been dependent upon the income of another family member but is no longer supported by that income and:

a.Is receiving public assistance because of dependent children in the home but is within one year of no longer being eligible for assistance; or

b.Is unemployed or underemployed and is experiencing difficulty in obtaining or upgrading employment; or

c.Is at least 40 years of age, an age at which discrimination based on age is likely, and at which entry or reentry to or advancement in the labor market is difficult.

"Commissioner" means the Commissioner of Children and Families.

"Division" shall mean the Division on Women within the Department of Children and Families.

L.1979, c.125, s.2; amended 2012, c.16, s.151.



Section 52:27D-43.20 - Displaced Homemaker Programs, Duties Of Division.

52:27D-43.20 Displaced homemaker programs, duties of division.

3.The Division on Women in the Department of Children and Families shall identify existing displaced homemaker programs and provide technical assistance and encouragement for the expansion of other multi-purpose programs which provide:

a. Job counseling services which are specifically designed for displaced homemakers, and which aid them in acquiring knowledge of their talents and skills in relation to existing jobs, and which counsel displaced homemakers with respect to appropriate job opportunities.

b.Job training and job placement services which develop, by working with State and local government agencies and private employers, training and placement programs for jobs in the public and private sectors, which assist participants in gaining admission to existing public and private job training programs and opportunities, and which identify community needs and encourage the creation of new jobs in the public and private sectors.

c.Health education and counseling services which cooperate with existing health programs to provide counseling on preventive health care, health care consumer education, family health care and nutrition, alcohol and drug addiction, and overcoming health barriers to employment.

d.Financial management services which provide information and assistance with respect to credit, insurance, taxes, estate and probate problems, mortgages, loans, and other related financial matters.

e.Educational services, including outreach and information about courses offering credit through secondary or post-secondary education programs, and including bilingual programs where appropriate, as well as information about other programs which are determined to be of interest and benefit to displaced homemakers in developing employable skills.

f.Legal counseling and referral services.

g.Outreach and information services with respect to Federal and State employment, education, health, public assistance, and unemployment assistance programs.

L.1979, c.125, s.3; amended 2012, c.16, s.152.



Section 52:27D-43.21 - Purpose Of Programs

52:27D-43.21. Purpose of programs
Programs identified and expanded under this act shall emphasize activities which provide training and other employment-related services for displaced homemakers which are designed to enhance their employability and earnings. Such programs shall concentrate on creating new job opportunities for displaced homemakers in order to meet identified needs within the community.

L.1979, c. 125, s. 4.



Section 52:27D-43.22 - Continuous Study Of Needs Of Displaced Homemakers.

52:27D-43.22 Continuous study of needs of displaced homemakers.

5.The Division on Women within the Department of Children and Families shall make a continuous study of the needs of displaced homemakers, and effective programs and services and funding available to meet those needs. The division shall also coordinate community organizations, women's groups, and public agencies to maximize the utilization of existing programs and resources. The coordination shall include, but not be limited to, the Division on Aging in the Department of Community Affairs, the Office on Women of the Division of Vocational Education in the Department of Education, the Division of Vocational Rehabilitation Services in the Department of Labor and Industry, and the Division of Welfare in the Department of Human Services. The goal of this coordination shall be to put eligible people in touch with existing programs and to foster cooperation and the exchange of information among all departments and agencies of State Government which sponsor programs for which displaced homemakers would be eligible.

L.1979, c.125, s.5; amended 2012, c.16, s.153.



Section 52:27D-43.23 - Compilation, Maintenance Of Description, Assessment Of Programs; Report.

52:27D-43.23 Compilation, maintenance of description, assessment of programs; report.

6.The division shall compile and maintain a description and assessment of each program operating pursuant to P.L.1979, c.125 (C.52:27D-43.18 et seq.), including the number of displaced homemakers served, the number who obtained employment, the number who enrolled in educational courses, the number of those enrolled who completed such educational courses, the cost per displaced homemaker for each program, and the total number of staff and staff ratio to persons served under the program. The report shall be available within one year of the effective date of P.L.1979, c.125.

L.1979, c.125, s.6; amended 2012, c.16, s.154.



Section 52:27D-43.24 - Receipt And Use Of Federal Or Other Funds

52:27D-43.24. Receipt and use of federal or other funds
The commissioner may seek, receive and make use of any funds which may be available from Federal or other sources in order to augment any State funds appropriated for the purposes of this act, and shall make every effort to qualify the program for Federal funding.

L.1979, c. 125, s. 7; amended 2003, c.117, s.42.



Section 52:27D-43.24A - Forwarding Of Filing Fee.

52:27D-43.24a Forwarding of filing fee.

2.Forwarding of filing fee. The Clerk of the Superior Court shall forward $25.00 of the $250.00 filing fee for a divorce or a dissolution of a civil union provided for in N.J.S.22A:2-12 on a quarterly basis to the Department of Community Affairs.

L.1993, c.188, s.2; amended 2002, c.34, s.29; 2003, c.117, s.42; 2006, c.103, s.86.



Section 52:27D-43.24B - Establishment Of Trust Fund.

52:27D-43.24b Establishment of trust fund.

3.The Department of Children and Families shall establish a trust fund for the deposit of the fees collected pursuant to section 2 of P.L.1993, c.188 (C.52:27D-43.24a). The moneys from the trust fund shall be used for the specific purpose of providing grants-in-aid to programs for displaced homemakers as identified by the Division on Women in the Department of Children and Families pursuant to section 3 of P.L.1979, c.125 (C.52:27D-43.20).

L.1993, c.188, s.3; amended 2012, c.16, s.155.



Section 52:27D-43.24C - Rules, Regulations

52:27D-43.24c. Rules, regulations
4. The Commissioner of the Department of Community Affairs in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) shall promulgate rules and regulations necessary to implement this act including rules and regulations establishing eligibility requirements for programs for displaced homemakers to receive the grants-in-aid.

L.1993,c.188,s.4.



Section 52:27D-43.25 - Short Title

52:27D-43.25. Short title
This act shall be known and may be cited as the "Hispanic Women's Demonstration Resource Centers Act."

L.1990,c.83,s.1.



Section 52:27D-43.26 - Findings, Declarations

52:27D-43.26. Findings, declarations
The Legislature finds and declares that:



a. Hispanics in New Jersey represent 9% of the total population and constitute the second largest and fastest growing minority in the State.



b. In 1985, 32% of all Hispanic families were headed by women; 43% of whom were families in poverty.



c. Hispanic women are concentrated in low-skill, low-salary jobs, working fewer hours per year and earning less than either black or white women; their disadvantaged employment status is linked to the fact that Hispanic women have completed fewer years of education than non-Hispanic women; only 6% have completed college and a mere 43% of Hispanic women as compared to 69% of non-Hispanic women have graduated from high school.

d. Contributing to the Hispanic women's plight is the fact that cultural differences and language barriers are not acknowledged by the present educational, career and social services system in New Jersey; although some agencies have bilingual staff, they lack the bicultural knowledge of the socioeconomic obstacles that affect an Hispanic woman's ability to fully participate in the programs currently offered.

L.1990,c.83,s.2.



Section 52:27D-43.27 - Definitions

52:27D-43.27. Definitions
As used in this act:



a. "Center" means an Hispanic women's demonstration resource center established pursuant to this act which is intended to enhance the employability of Hispanic women.



b. "Department" means the Department of Community Affairs.



c. "Division" means the Division on Women in the Department of Community Affairs.



d. "Director" means the Director of the Division on Women.



e. "Hispanic" means a person who is of Spanish or Latin American culture, with origins in Mexico, South or Central America, or the Caribbean Islands.



f. "Office" means the Office of Hispanic Affairs in the Department of Community Affairs.



L.1990,c.83,s.3.



Section 52:27D-43.28 - Hispanic Women's Demonstration Resource Centers.

52:27D-43.28 Hispanic women's demonstration resource centers.

4.The division shall establish not less than two but not more than five Hispanic women's demonstration resource centers; one in conjunction with an existing facility in southern New Jersey and the other in conjunction with an existing facility in northern New Jersey. The centers shall be established in locations serving populations of Hispanic women in northern and southern New Jersey through the issuance of grants to public or private nonprofit organizations servicing either women or Hispanic populations. In reviewing grant applications under this act, the division shall give due consideration to the needs of the Hispanic women in the municipality in which the applicant is located and surrounding area.

The division shall develop comprehensive guidelines for the establishment, goals and operation of the centers. In carrying out the purpose of this act, the director shall consult with the Office of Hispanic Affairs.

L.1990, c.83, s.4; amended 2007, c.39, s.11.



Section 52:27D-43.29 - Purpose Of Centers

52:27D-43.29. Purpose of centers
The centers shall provide:



a. Outreach to the Hispanic community to inform the community of the center's resources;



b. Basic English language skills and bilingual and bicultural resources;



c. Training in assertiveness, survival and coping skills;



d. Educational evaluation services by a qualified bilingual counselor employed by the center, which services include screening, assessment and referral to basic educational, vocational training and other educational programs;

e. Job counseling services which are specifically designed to prepare women to enter or reenter the work force by assisting them in acquiring knowledge of their talents and skills in relation to existing traditional and nontraditional job opportunities and to those which are emerging as a result of new employment trends;

f. Self-help programs and mentoring projects, including workshops, group discussions, and dissemination of information about existing federal, State and local employment, education, health, and other community services which provide assistance in overcoming barriers to employment. These programs shall include outreach and information about other programs which are determined to be of interest and benefit to working parents, women newly entering or reentering the work force after a prolonged absence from it, those in need of financial management services, including information and assistance with respect to credit, insurance, taxes, loans and related financial matters, and women who need information about a diversity of housing problems;

g. Career information services, job training including internships, and job placement services which assist participants in gaining admission to existing public and private job training programs and in gaining job opportunities by cooperating, whenever possible, with appropriate State and local government agencies and private employers. These training and placement services shall foster the development of partnerships with industry, particularly those concerns which are associated with urban enterprise zones, and the enhancement of the neighborhood and communities which surround the centers. To the extent possible, the training and placement services shall consult with the area private industry councils established pursuant to the provisions of the federal Job Training Partnership Act, Pub.L.97-300 (29 U.S.C. s. 1501 et seq.), and the Division of Employment Services in the Department of Labor in order to help identify local job opportunities or areas of expansion in private industry;

h. Information and referral services concerning: legal issues such as domestic violence, sexual assault, family support and sex discrimination; health care issues such as family planning, substance abuse, nutrition and mental health; public assistance programs; and child care services.

Each center may purchase services from or contract with individuals, county or municipal governments, school districts, county colleges or county vocational schools to carry out the provisions of this section.

L.1990,c.83,s.5.



Section 52:27D-43.30 - Goals Of Center

52:27D-43.30. Goals of center
The centers and programs established under this act shall emphasize activities which provide training and other employment related services which are designed to enhance the employability and earnings of Hispanic women and impact on the quality of their lives and those of their families. The centers and programs shall, to the extent possible, identify existing job opportunities for women and assist those women who utilize the centers in obtaining employment.

L.1990,c.83,s.6.



Section 52:27D-43.31 - Coordination Of Services

52:27D-43.31. Coordination of services
The division shall make a study of employment needs of individuals who use the services of the centers and of existing programs and services which are effective in meeting those needs. The division shall also coordinate community organizations, women's groups, and public agencies to maximize the utilization of existing programs and resources. The coordination shall include, but not be limited to, the Office of Hispanic Affairs in the Department of Community Affairs, the Division of Vocational Education in the Department of Education, the Division of Vocational Rehabilitation Services in the Department of Labor, and the Division of Public Welfare in the Department of Human Services. The goal of this coordination shall be to put Hispanic women in touch with existing programs and to foster cooperation and the exchange of information among all departments and agencies of State government which sponsor employment and related programs of special interest to women.

P.L.1990,c.83,s.7.



Section 52:27D-43.32 - Assessment Information

52:27D-43.32. Assessment information
Each center shall compile and maintain a description and assessment of each program it operates pursuant to this act including, but not limited to, the following information: the number of women served; the number who enrolled in English language courses; the number given educational counseling; the number given career counseling; the number who obtained employment; the number who enrolled in educational or vocational courses; the number of those enrolled who completed the courses; the cost per woman for each enrollment in a program; the number who were referred for medical assistance; the number who were referred to domestic violence shelters; the number referred for government assistance; the number placed in jobs; the number no longer receiving public assistance funds; the number referred for legal assistance; and the total number of staff and the ratio of staff to persons served under the program.

Data and findings shall be made available to the Governor and the Legislature annually.



L.1990,c.83,s.8.



Section 52:27D-43.33 - Powers Of Director

52:27D-43.33. Powers of director
The director:



a. May seek, receive and make use of any funds which may be available from federal or other sources in order to augment State funds which are appropriated pursuant to this act, and shall make every effort to qualify the program for federal funding;

b. Shall apply for and make use of funds made available from federal and other sources for job training, including funds appropriated to the State under the federal Job Training Partnership Act, Pub.L.97-300 (29 U.S.C. s. 1501 et seq.); and

c. May establish guidelines governing the expenditure of funds to carry out the provisions of this act.

L.1990,c.83,s.9.



Section 52:27D-43.34 - Annual Report

52:27D-43.34. Annual report
The department shall report annually to the Governor and the Legislature on the implementation of this act.

L.1990,c.83,s.10.



Section 52:27D-43.35 - Definitions Relative To Domestic Violence.

52:27D-43.35 Definitions relative to domestic violence.
1.As used in this act:

"Director" means the Director of the Division on Women in the Department of Community Affairs.

"Division" means the Division on Women in the Department of Community Affairs.

"Domestic Violence" means domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19) and section 1 of P.L.2003, c.41 (C.17:29B-16).

L.2005,c.204,s.1.



Section 52:27D-43.36 - Domestic Violence Public Awareness Campaign.

52:27D-43.36 Domestic violence public awareness campaign.

2. a. The Director of the Division on Women in the Department of Children and Families, in consultation with the Advisory Council on Domestic Violence and the Commissioners of Human Services and Health and Senior Services, shall establish a domestic violence public awareness campaign in order to promote public awareness of domestic violence among the general public and health care and social services professionals and provide information to assist victims of domestic violence and their children.

b.The public awareness campaign shall include the development and implementation of public awareness and outreach efforts to promote domestic violence prevention and education, including, but not limited to, the following subjects:

(1)the causes and nature of domestic violence;

(2)risk factors;

(3)preventive measures; and

(4)the availability of, and how to access, services in the community for victims of domestic violence, including, but not limited to, shelter services, legal advocacy services, and legal assistance services.

c.The director shall coordinate the efforts of the division with any activities being undertaken by other State agencies to promote public awareness of, and provide information to the public about, domestic violence.

d.The director, within the limits of funds available for this purpose, shall seek to utilize electronic and print media, and may prepare and disseminate such written information as the director deems necessary, to accomplish the purposes of P.L.2005, c.204 (C.52:27D-43.35 et seq.).

e.The division shall make available electronically on its Internet website in English and Spanish information about domestic violence as described in subsection b. of this section.

f.The director may accept, for the purposes of the public awareness campaign, any special grant of funds, services, or property from the federal government or any of its agencies, or from any foundation, organization, or other entity.

g.The director shall report to the Governor and the Legislature, no later than 18 months after the effective date of P.L.2005, c.204 (C.52:27D-43.35 et seq.), on the activities and accomplishments of the public awareness campaign.

L.2005, c.204, s.2; amended 2012, c.16, s.156.



Section 52:27D-43.37 - Audit Of Effectiveness Of Response To Domestic Violence.

52:27D-43.37 Audit of effectiveness of response to domestic violence.

1. a. The Director of the Division on Women in the Department of Community Affairs shall audit the effectiveness of State, county and local response to domestic violence by sponsoring, at the county and local level, community safety and accountability audits throughout the state.

b.The audit shall include a systematic analysis of intra-agency and interagency policies and procedures used by:

(1)law enforcement agencies and the court system when investigating and prosecuting cases of domestic violence-related fatalities and near fatalities, as appropriate; and

(2)State and local agencies and organizations when providing services to victims of domestic violence.

L.2013, c.246, s.1.



Section 52:27D-44 - Short Title

52:27D-44. Short title
This act shall be known as, and may be cited as, the "State Aid for Urban Renewal Projects Law of 1967."

L.1967, c. 80, s. 1, eff. May 31, 1967.



Section 52:27D-45 - Declaration Of Necessity; Liberal Construction

52:27D-45. Declaration of necessity; liberal construction
This act being deemed and hereby declared necessary for the protection of the health and welfare of the residents of this State in order to assure the elimination of slums and blighted areas by assisting municipalities to carry out urban renewal projects, shall be liberally construed to effectuate the purposes and intent thereof.

L.1967, c. 80, s. 2, eff. May 31, 1967.



Section 52:27D-46 - Legislative Findings

52:27D-46. Legislative findings
The Legislature finds that there exist in many municipalities in this State blighted areas by reason of hazardous, unsafe, unsanitary, dilapidated or overcrowded conditions and other conditions constituting a serious and growing menace, injurious to the health, safety and welfare of the residents of the State, which conditions are more fully enumerated and specified in section 1 of chapter 187 of the laws of 1949, as amended by section 1 of chapter 248 of the laws of 1951. The Legislature further finds that the widespread character of blight, the difficulty of eliminating such conditions, the enormous cost thereof and the limited resources available for this purpose to the municipalities in which such conditions exist, render it essential that this State aid and assist such municipalities by making capital grants available to encourage municipalities to initiate urban renewal programs and to expand existing urban renewal programs.

L.1967, c. 80, s. 3, eff. May 31, 1967.



Section 52:27D-47 - Definitions

52:27D-47. Definitions
The following terms whenever used or referred to in this act have the following respective meanings, except in those instances where the context clearly indicates otherwise:

(a) The term "act" shall mean this act, and amendments and supplements thereto, and rules or regulations promulgated thereunder.

(b) The term "commissioner" shall mean the Commissioner of the Department of Community Affairs.

(c) The term "department" shall mean the Department of Community Affairs.

(d) The term "fund" shall mean the State Urban Renewal Assistance Fund established pursuant to section 10 of this act.

(e) The term "local grants-in-aid" shall mean the local assistance required, whether by appropriation, cash grant, municipal services and facilities or otherwise, in connection with any urban renewal project as provided for and determined in accordance with the laws and regulations of the United States governing such project and any contract between the municipality or local public agency and the Department of Housing and Urban Development of the United States.

(f) The term "local public agency" shall mean any agency authorized by a municipality, or by one or more municipalities acting jointly pursuant to law, to undertake a redevelopment project either in accordance with chapter 306 of the laws of 1949, as amended and supplemented or chapter 300 of the laws of 1949, as amended and supplemented.

(g) The term "municipality" shall mean any political subdivision of the State other than a county or a school district, and shall include 2 or more municipalities acting jointly pursuant to law.

(h) The term "urban renewal project" shall mean a project as defined by section 5, chapter 306 of the laws of 1949, as supplemented by section 2 of chapter 212 of the laws of 1956, as amended by section 1, chapter 64 of the laws of 1957, and also a redevelopment project as defined by section 4 of chapter 300 of the laws of 1949, as amended by section 1, chapter 86 of the laws of 1951, as supplemented by section 2, chapter 211 of the laws of 1956, and shall include those programs, projects, tests and demonstrations authorized by and to effectuate the purposes of Title I of the Housing Act of 1949, section 314 of the Housing Act of 1954, Title VII of Public Law 87-70 (the Housing Act of 1961), and Public Law 89-754 (the Demonstration Cities and Metropolitan Development Act of 1966), and all laws amendatory and supplementary thereto.

L.1967, c. 80, s. 4, eff. May 31, 1967.



Section 52:27D-48 - Application For Capital Grant; Factors Considered

52:27D-48. Application for capital grant; factors considered
(a) The commissioner may make, or contract to make, a State capital grant to a municipality or to a local public agency to assist said municipality or local public agency in carrying out one or more urban renewal projects. Any municipality or local public agency desiring a State capital grant for an urban renewal project may apply to the commissioner therefor; provided, that the application has been authorized by resolution of the governing body of the municipality in which the project is or will be located; and provided further, that any such project has been determined by any department or agency of the United States to be eligible for assistance therefrom for such project and the municipality or the local public agency has executed a contract with any department or agency of the United States for planning advances for such project or has secured a letter from any department or agency of the United States authorizing it to proceed with the project. The municipality or local public agency shall submit a copy of the plan for any urban renewal project for which a State capital grant is sought and such other detailed information concerning the project, including maps, data, plans, estimated costs, method of financing and evidence of local approval, as the commissioner may require by rules and regulations promulgated hereunder.

(b) The commissioner shall review and evaluate all applications submitted to him pursuant to subsection (a) of this section and shall establish such priorities for making grants pursuant to this act as shall give due regard to the following factors:

(1) the degree to which the municipality needs urban renewal assistance, in view of its financial condition, available financial resources, tax rate, debt limit and other economic factors;

(2) the extent of blight in the municipality and the extent to which the municipality has evidenced a readiness to utilize available resources to curtail the spread of blight and eliminate existing blighted areas and conditions; and

(3) the degree to which the urban renewal project for which a State capital grant is sought will have a beneficial effect on the over-all economy and needs of the area or region in which it is located or on other programs or policies of this State.

L.1967, c. 80, s. 5, eff. May 31, 1967.



Section 52:27D-49 - Approval Of Applications

52:27D-49. Approval of applications
The commissioner may issue commitments for, and may make or contract to make, capital grants pursuant to section 5 of this act, upon his approval of any application submitted to him therefor and the finding that:

(a) the municipality or local public agency has entered into a contract with any department or agency of the United States providing for the receipt therefrom of capital grants or loans for an urban renewal project, pursuant to which contract the municipality in which the project is or will be located is obligated to make local grants-in-aid; or, in the alternative, all conditions required by any department or agency of the United States for approval of any such capital grant or loan and grant contract have been met and final application has been made therefor, or all such conditions could have been met and the said final application could have been made but for the temporary unavailability of unencumbered funds for any such capital grant or loan and grant contract, in which latter 2 instances any commitment issued or contract thereupon executed by the commissioner shall be conditioned upon approval of a capital grant or loan and grant contract by any department or agency of the United States;

(b) the proposed State capital grant will not exceed the amounts authorized by section 8 of this act;

(c) the proposed plan for the urban renewal project is consistent with any area, regional or State plan of development or any existing State program affecting land use and has been approved by the local governing body of the municipality in which the project is or will be located;

(d) the estimated funds available to the municipality and the local public agency for the urban renewal project, including loans and grants from any department or agency of the United States, local grants-in-aid and the proposed State capital grant, will be sufficient to meet all the probable costs of the project and assure its completion; and

(e) there is no legal impediment or bar to the implementation and completion of the urban renewal project.

L.1967, c. 80, s. 6, eff. May 31, 1967.



Section 52:27D-50 - Temporary Advances; Repayment

52:27D-50. Temporary advances; repayment
(a) The commissioner may make temporary advances to a municipality or local public agency in anticipation of a grant to assist the municipality or local public agency in the preparation of its plans for any urban renewal project. Such temporary advances shall be repaid out of any State capital grant which may become payable to the municipality or local public agency when the urban renewal project involved is initiated; provided, that any such planning advance may be treated by the commissioner as a grant to the extent that a State capital grant is not payable to any municipality or local public agency because the urban renewal project is not initiated; and provided further that any such advance shall be repaid in cash if the project is terminated by the municipality or local public agency without the consent of the commissioner.

(b) The commissioner may also make temporary advances to a municipality or local public agency to permit the acquisition of real property in an urban renewal project area, subsequent to the surveying and planning therefor but prior to the final approval of the urban renewal project plan and the execution of a contract with any department or agency of the United States for a capital grant or a loan and grant; provided, that no such advance shall be made unless such acquisition has been approved by the governing body of the municipality in which such project is or will be located; and provided further, that no sale, lease or other disposition of such land may be made without the prior written approval of the commissioner. When the urban renewal project involved is undertaken such advances shall be repaid out of any funds, including State capital grants, becoming payable to the municipality or local public agency in connection with said project. In the event such urban renewal project is not undertaken, the commissioner may require the sale of such land by the municipality or local public agency and reimbursement of such advances out of the proceeds of such sale.

L.1967, c. 80, s. 7, eff. May 31, 1967.



Section 52:27D-51 - Commitments By Commissioner; Requirements

52:27D-51. Commitments by commissioner; requirements
Any commitment issued or advance made by the commissioner and any contract based thereon shall, in addition to such other terms, covenants and conditions as the commissioner may require, provide that:

(a) no change may be made in an urban renewal project assisted by a State capital grant, nor in the project cost, land use or amount or manner of local grants-in-aid thereof, without the prior written approval of the commissioner;

(b) a State capital grant shall be in such amount as the commissioner, in his discretion, may deem necessary to assist the municipality or local public agency in discharging its obligations in connection with the project for which the grant is made.

Except as hereinafter provided, no commitments or payments thereon of capital grants pursuant to this act shall exceed 1/2 the actual amount of local grants-in-aid which the municipality or local public agency agrees to make pursuant to any contract for aid from any department or agency of the United States and the payments pursuant to the commitment for such grant shall be made from time to time in such amounts as shall not exceed the actual cash grants-in-aid paid by the municipality or local public agency and the actual moneys expended by the municipality or local public agency for eligible noncash grants-in-aid, which payments or expenditures are not subject to reimbursement to the municipality or local public agency from some other source and are certified by the municipality or local public agency subject to audit by the commissioner.

Notwithstanding the provisions of this section, the commissioner may make commitments and payments thereon up to 100% of the local grants-in-aid allocable to such projects or portions thereof as shall be used for or by institutions owned and operated by this State or through a public agency established by the State, or by a political subdivision of the State, for public uses including, but not limited to, schools, parks, open spaces and neighborhood centers; provided, that the commissioner may make commitments and payments thereon up to 100% of the local grants-in-aid allocable to such projects or portions thereof as shall be used for nonprofit moderate income housing, where the municipality wherein the project is located has granted a 15% in lieu of tax payment to the nonprofit housing sponsor for a period of time equal to the term of any mortgage in connection therewith, conditioned upon the agreement between the nonprofit housing sponsor and the governing body of the municipality that the nonprofit housing sponsor will make a payment of 3% of gross shelter rent to the State of New Jersey until such amount has been repaid as the commissioner shall determine, not to exceed 50% of the local grants-in-aid allocable to such projects or portions thereof as shall be used for such nonprofit housing;

(c) no sale, lease or other disposition shall be made of real property located in an urban renewal project assisted by a State capital grant pursuant to this act without the prior written approval of the commissioner;

(d) Any capital grant assistance pursuant to this act be paid and applied to retire and discharge obligations of the municipality or local public agency to the extent such obligations were incurred to defray the cost of local grants-in-aid, which costs are to be met out of any State capital grant pursuant to this act;

(e) the governing body of the municipality or the local public agency agree to reimburse the State in cash for any payments of capital grants in excess of those permitted under this act or pursuant to the terms of any commitment or contract for any capital grant pursuant to this act, and to repay the State for any capital grant payments made, if the project is terminated by the municipality or local public agency without the consent of the commissioner;

(f) as promptly as possible after completion of an urban renewal project assisted with a capital grant pursuant to this act, the municipality or local public agency shall file with the commissioner a detailed statement of the costs of completing said project.

L.1967, c. 80, s. 8, eff. May 31, 1967.



Section 52:27D-52 - Inspections By Commissioner; Examination Of Books, Records And Other Documents

52:27D-52. Inspections by commissioner; examination of books, records and other documents
The commissioner shall be entitled to make such inspections of any project, and lands, buildings, improvements or facilities thereon, to request and secure the submission of certifications, data, maps, documents and other information by the municipality or the local public agency, to audit and examine any books and records of the municipality and local public agency, and to require such periodic reports as shall be necessary to ascertain the progress of any urban renewal project assisted with a capital grant pursuant to this act and the extent of compliance with the contract for capital grants.

L.1967, c. 80, s. 9, eff. May 31, 1967.



Section 52:27D-53 - State Renewal Assistance Fund; Creation

52:27D-53. State renewal assistance fund; creation
(a) There is hereby created in the State Treasury a special account which shall be known as the State Urban Renewal Assistance Fund. There shall be included in said fund all moneys appropriated by the Legislature of this State for inclusion therein. The State Treasurer, with the advice of the commissioner, may invest and reinvest any moneys in said fund, or any portion thereof, in legal obligations of the United States or this State or any political subdivision thereof. Any income or interest on, or increment to, moneys so invested or reinvested shall be included in said fund.

(b) Upon the approval by the commissioner of any application for a capital grant pursuant to this act, the commissioner may requisition and warrant, and the State Treasurer shall pay over, the moneys in said fund, or any portion thereof, to the contracting municipality or local public agency in accordance with commitments made and contracts executed pursuant to this act.

L.1967, c. 80, s. 10, eff. May 31, 1967.



Section 52:27D-54 - Administration Of Act By Commissioner

52:27D-54. Administration of act by commissioner
The commissioner shall administer this act with such flexibility as will permit full co-operation between State, Federal and local public agencies and governments as well as private persons, associations or corporations, it being the intent and purpose of this act, and this section thereof, to facilitate and expedite the progress of urban renewal and redevelopment in this State. In order to eliminate the duplication of effort, the commissioner may adopt by reference, and accept to the extent feasible, any procedures and techniques undertaken or implemented by any department or agency of the United States responsible for the administration of urban renewal and redevelopment programs of the United States. When acting in good faith, the commissioner shall not be responsible for any errors or omissions by any such department or agency of the United States arising out of any procedures and techniques so adopted or accepted. The commissioner may enter into any administrative agreement with any appropriate State, Federal or local public agency or government for the purpose of carrying out the provisions of this act.

L.1967, c. 80, s. 11, eff. May 31, 1967.



Section 52:27D-55 - Prohibited Interest In Projects

52:27D-55. Prohibited interest in projects
(a) Neither the commissioner nor any officer or employee of the department shall acquire or hold any interest, direct or indirect, in any urban renewal project assisted pursuant to this act or in any property included therein, nor retain any interest, direct or indirect, in any property acquired prior to his appointment or employment which is later included, or to his knowledge planned to be included, in any such State-assisted urban renewal project. Neither the commissioner nor any officer or employee of the department shall acquire or hold or retain any interest, direct or indirect, in any contract or proposed contract for the provision of materials or services to be furnished or used in connection with any such State-assisted urban renewal project.

(b) Where any officer or employee of the department other than the commissioner shall hold any interest, direct or indirect, in any such State-assisted urban renewal project as described in subsection (a) of this section, the said officer or employee, upon learning of any application or intent to make application, shall report the said interest in writing to the commissioner and the same shall be entered into the official record of the department, and the said officer or employee shall be relieved of any duties relating to the said project until the said officer or employee has disposed of such interest. If the commissioner shall hold any such interest, direct or indirect, the same shall be reported in writing to the Governor, entered upon the official records of the department and the commissioner shall dispose of the said interest prior to the issuance of any commitment, the execution of any contract, or the payment of any advance pursuant to this act.

L.1967, c. 80, s. 12, eff. May 31, 1967.



Section 52:27D-56 - Rules And Regulations; Filing

52:27D-56. Rules and regulations; filing
The commissioner shall issue and promulgate such rules and regulations as are necessary and appropriate to carry out the purposes of this act, and may revise, repeal or amend said rules and regulations from time to time as the commissioner may deem necessary. Any rules and regulations issued and promulgated pursuant to this act shall be filed with the Secretary of State.

L.1967, c. 80, s. 13, eff. May 31, 1967.



Section 52:27D-57 - Partial Invalidity

52:27D-57. Partial invalidity
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1967, c. 80, s. 14, eff. May 31, 1967.



Section 52:27D-58 - Inconsistent Acts

52:27D-58. Inconsistent acts
All acts and parts of acts inconsistent herewith are hereby superseded.

L.1967, c. 80, s. 15, eff. May 31, 1967.



Section 52:27D-59 - Short Title

52:27D-59. Short title
This act shall be known as, and may be cited as, the "Department of Community Affairs Demonstration Grant Law of 1967."

L.1967, c. 82, s. 1, eff. May 31, 1967.



Section 52:27D-60 - Declaration Of Necessity; Liberal Construction

52:27D-60. Declaration of necessity; liberal construction
This act being deemed and hereby declared remedial legislation necessary for the protection of the health and welfare of the residents of this State by encouraging nonprofit and mutual housing sponsors to construct or rehabilitate housing for families of moderate income, shall be liberally construed to effectuate the purposes and intent thereof.

L.1967, c. 82, s. 2, eff. May 31, 1967.



Section 52:27D-61 - Legislative Findings

52:27D-61. Legislative findings
The Legislature finds that there is an extreme shortage of safe and sanitary accommodations in this State available to families with moderate incomes, and that the ordinary operations of private, profit-making enterprises alone cannot satisfy the demand for such dwelling accommodations. The Legislature finds further that there are in this State many slums and blighted areas which are injurious to the health, safety and welfare of the residents of this State, and that existing programs and technology have not as yet developed techniques for the elimination of such slums and blighted areas.

The Legislature hereby finds that various nonprofit corporations and associations and mutual housing associations are desirous of organizing to construct or rehabilitate housing units for families of moderate income, but that those corporations and associations require development funds and technical assistance in the organization and management of nonprofit corporations and mutual housing associations, and that the provision of such development funds and technical assistance to those corporations and associations will maximize the availability of Federal funds and credits which may be used for the construction or rehabilitation of housing units for residents of this State.

Further, the Legislature finds that housing development and demonstration programs conducted by the Department of Community Affairs, whether singly or in participation and co-operation with Federal, State or local agencies or with private enterprise, will accelerate the pace of research into, and the development of, techniques for the provision of better, faster and more economical methods of constructing and rehabilitating housing units for families of moderate income, and of eliminating the slums and blighted sections of the urban and nonfarm rural areas of this State.

The Legislature further finds that the authority and powers conferred under this act constitute and serve a valid public purpose.

L.1967, c. 82, s. 3, eff. May 31, 1967.



Section 52:27D-62 - Definitions

52:27D-62. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, except in those instances where the context clearly indicates otherwise:

(a) The term "act" shall mean this act, and any amendments and supplements thereto, and any rules and regulations promulgated thereunder.

(b) The term "commissioner" shall mean the Commissioner of the Department of Community Affairs.

(c) The term "department" shall mean the Department of Community Affairs.

(d) The term "development cost" shall mean the amount approved by the commissioner as an appropriate expenditure which may be incurred prior to the first mortgage advance under an eligible mortgage loan, which amount may include, without limitation: (1) payments for options, deposits or contracts to purchase properties on the proposed housing project site or, with the prior approval of the commissioner, payments for the purchase of such properties; (2) legal and organizational expenses, including attorneys' fees, and salaries, office rent and other incidental expenses for a project manager and office staff; (3) fees for preliminary feasibility studies, planning advances, borings, surveys, engineering and architectural work, and fees for the services of architects, engineers, planners and attorneys in connection therewith; (4) expenses for tenant surveys and market analyses; and (5) such other expenses as the commissioner may deem necessary and appropriate to effectuate the purposes of this act.

(e) The term "eligible mortgage" shall mean a below-market interest rate mortgage insured by the Secretary of Housing and Urban Development, a mortgage insured by the Secretary of Housing and Urban Development and augmented by a program of rent supplement authorized by the provisions of Public Law 89-117 (The Housing and Urban Development Act of 1965), a mortgage loan made by the State of New Jersey, or any department, division, office, bureau or section thereof, or any agency or authority created or chartered thereby, to a nonprofit or mutual housing sponsor for the purpose of providing housing to families of moderate income, a mortgage insured by the Secretary of Housing and Urban Development pursuant to Public Law 86-372 (The Housing Act of 1959), and any similar below-market interest rate mortgage that may be insured by any department or agency of the United States or this State.

(f) The term "fund" shall mean the Revolving Housing Development and Demonstration Grant Fund created by section 5 of this act.

(g) The term "housing project" or "project" shall mean any specific work upon or improvement to housing accommodations, whether new construction or rehabilitation thereof, undertaken by a nonprofit or mutual housing sponsor to provide dwelling accommodations for families of moderate income, including the acquisition, construction or rehabilitation of lands, buildings and improvements, and such stores, offices, and social, recreational, communal or other facilities as may be incidental or appurtenant thereto.

(h) The term "family of moderate income" shall mean a family whose income is too low to compete successfully in the normal rental or mutual housing market and whose aggregate family income does not exceed limits prescribed by such rules and regulations as may be issued and promulgated by the commissioner.

(i) The term "mutual housing sponsor" shall mean any nonprofit association or corporation organized under the laws of this State for the purpose of providing dwelling accommodations for families of moderate income, which dwelling accommodations are operated, or are to be operated upon completion of construction or rehabilitation, exclusively for the benefit of the families who are entitled to occupy said dwelling accommodations by reason of co-ownership of stock in such corporation, or by reason of co-ownership of stock in such corporation, or by reason of co-ownership of the premises in a horizontal property regime authorized by the provisions of chapter 168 of the laws of 1963 (The Horizontal Property Act).

(j) The term "nonprofit sponsor" shall mean any association or corporation organized not for profit under the provisions of Title 15 of the Revised Statutes or any other law which has as one of its purposes the construction or rehabilitation and operation, or both, of housing projects, or any corporation qualified under the provisions of chapter 184 of the laws of 1949 as amended and supplemented.

L.1967, c. 82, s. 4, eff. May 31, 1967.



Section 52:27D-63 - Revolving Housing Development And Demonstration Grant Fund

52:27D-63. Revolving housing development and demonstration grant fund
(a) There is hereby created and established in the department a revolving and demonstration grant fund to be known as the Revolving Housing Development and Demonstration Grant Fund, which fund shall consist of:

(1) All moneys appropriated and made available by the Legislature of this State for inclusion therein;

(2) Notwithstanding the provisions of any other act or part thereof, any moneys which the department shall receive in repayment of advances from the fund; and

(3) Any other moneys made available to the department from any source or sources, which the commissioner shall determine to use for the purposes authorized by this act.

(b) Any moneys held in such fund not required or permitted to be disbursed immediately by this act may be invested or reinvested, at the discretion of the commissioner, in legal obligation of this State or the United States. Any income or interest earned by, or increment to, moneys so invested or reinvested shall be added to the moneys held in such fund for the purposes authorized by this act.

L.1967, c. 82, s. 5, eff. May 31, 1967.



Section 52:27D-64 - Advances To Nonprofit And Mutual Housing Sponsors; Repayment

52:27D-64. Advances to nonprofit and mutual housing sponsors; repayment
(a) The commissioner is hereby authorized to use the moneys held in the fund, or any portion thereof, to make noninterest bearing advances to nonprofit and mutual housing sponsors to defray development costs for housing projects for families of moderate income to be constructed or rehabilitated with eligible mortgages. No such advance shall be made to any nonprofit or mutual housing sponsor by the commissioner unless: (1) the commissioner reasonably anticipates that said nonprofit or mutual housing sponsor will obtain an eligible mortgage for the project; and (2) the said nonprofit or mutual housing sponsor shall have executed an agreement with the commissioner, which agreement shall have such terms and conditions with respect to the rents, profits, dividends, and disposition of the property or franchises of said nonprofit or mutual housing sponsor as may be prescribed in rules and regulations promulgated by the commissioner pursuant to this act.

(b) Any nonprofit or mutual housing sponsor to which any advance has been made pursuant to subsection (a) of this section shall repay said advance in full to the department upon and concurrent with the receipt by said nonprofit or mutual housing sponsor of the proceeds of an eligible mortgage or construction or rehabilitation loan; provided, that the commissioner may extend the period for such repayment of any advance, except that the commissioner shall not extend the period for such repayment of any advance beyond the date of final payment of said eligible mortgage or construction or rehabilitation loan; and provided further, that any such advance may be treated by the commissioner as a grant to the extent that the proceeds of an eligible mortgage cannot by law be used to reimburse any cost or fee included in the development cost for which said advance was made.

(c) If the commissioner shall determine, in the exercise of his discretion, that any nonprofit or mutual housing sponsor to which any advance has been made pursuant to subsection (a) of this section cannot obtain an eligible mortgage, then the commissioner shall declare any such advance immediately due and payable. Any such advance which is declared by the commissioner to be immediately due and payable shall be repaid from any assets of the project for which said advance has been made; provided, that any such advance shall be treated by the commissioner as a grant to the extent that said advance cannot be repaid from the assets of any project for which said advance has been made.

(d) If the commissioner shall determine, in the exercise of his discretion, that any advance made pursuant to subsection (a) of this section is in jeopardy of not being repaid by the nonprofit or mutual housing sponsor to which any such advance has been made, then the commissioner may appoint to the board of directors of said nonprofit or mutual housing sponsor a number of new directors, which number shall be sufficient to constitute a majority of such board, notwithstanding the provisions of the certificate of incorporation or by-laws of said nonprofit or mutual housing sponsor, or any other provision of law. Any new members of such board so appointed by the commissioner shall serve as the members of such board until any such advance is repaid in accordance with subsection (b) of this section, or until any such advance is treated as a grant pursuant to subsection (c) of this section. Any new members of such board so appointed by the commissioner shall receive such compensation for their services as may be provided in the certificate of incorporation or by-laws of said nonprofit or mutual housing sponsor.

L.1967, c. 82, s. 6, eff. May 31, 1967.



Section 52:27D-64.1 - Legislative Findings; Importance Of Housing Finance Agency To Revolving Housing Development And Demonstration Grant Fund

52:27D-64.1. Legislative findings; importance of housing finance agency to revolving housing development and demonstration grant fund
The Legislature finds that the Revolving Housing Development and Demonstration Grant Fund established under section 5 of the act to which this act is a supplement, through advances to nonprofit and mutual housing sponsors to defray initial development costs of housing projects to be constructed or rehabilitated with mortgages subsidized by State and Federal agencies and through the establishment of and grants to demonstration programs which develop, test and report methods and techniques for preventing and eliminating slums and blight in urban and nonfarm rural areas and rehabilitating housing for families of moderate income, has served to encourage nonprofit and mutual housing sponsors to construct and rehabilitate new and improved moderate income housing for the residents of this State. The Legislature further finds, however, that the continued success of this program is dependent upon a healthy, viable, and protected New Jersey Housing Finance Agency since that agency is the primary State instrumentality for financing actual construction and rehabilitation of moderate income housing units. The Legislature finds that the seed money advances and demonstration grants made through the Revolving Housing Development and Demonstration Grant Fund will not continue to generate additional moderate income housing and innovative housing techniques unless private, nonprofit enterprises are able to obtain sufficient moneys to undertake actual development of moderate income housing through mortgages from the New Jersey Housing Finance Agency.

Further, the Legislature finds that uncertainties in the municipal bond market have made it increasingly difficult for the New Jersey Housing Finance Agency, notwithstanding its excellent management and financial records, to sell notes, bonds, and other obligations of the agency and, accordingly, the health, vitality, and productivity of that agency is threatened. The Legislature further finds that expanding the uses of this fund to authorize the commissioner to invest in notes, bonds, or other obligations of the New Jersey Housing Finance Agency and to make grants to the New Jersey Housing Finance Agency so that said agency may establish funds to secure notes, bonds and other obligations of the agency will assist that agency in overcoming the municipal bond market uncertainties and thus retain the vitality of both that agency and the Revolving Housing Development and Demonstration Grant Fund, as well as further serve the valid public purpose of protecting the health and welfare of the residents of this State by eliminating the slums and blighted sections of the urban and nonfarm rural area of this State and ending the shortage of safe and sanitary housing accommodations in this State available to families with moderate income.

L.1976, c. 4, s. 1, eff. Feb. 6, 1976.



Section 52:27D-64.2 - New Jersey Housing Finance Agency; Purchase Of Notes, Bonds And Other Obligations By Fund

52:27D-64.2. New Jersey housing finance agency; purchase of notes, bonds and other obligations by fund
The commissioner is hereby authorized to use the moneys held in the fund, or any portion thereof, to purchase notes, bonds or other obligations of the New Jersey Housing Finance Agency and to make grants to the New Jersey Housing Finance Agency so that it may establish a fund or funds to secure notes, bonds or other obligations issued by it.

L.1976, c. 4, s. 2, eff. Feb. 6, 1976.



Section 52:27D-65 - Advisory, Consultative, Training And Educational Services To Assist Nonprofit Or Mutual Housing Sponsors

52:27D-65. Advisory, consultative, training and educational services to assist nonprofit or mutual housing sponsors
The commissioner is hereby authorized to provide nonprofit or mutual housing sponsors with such advisory, consultative, training and educational services as will assist them to plan, construct, rehabilitate and operate housing projects for families of moderate income, including but not limited to assistance in community development and organization, home management and advisory services for the residents of such projects, and to encourage community organizations to assist in developing such projects.

L.1967, c. 82, s. 7, eff. May 31, 1967.



Section 52:27D-66 - Demonstration Programs; Grants; Preference To Certain Programs; Reports

52:27D-66. Demonstration programs; grants; preference to certain programs; reports
(a) The commissioner is hereby authorized to conduct demonstration programs, to participate in any public or private program, and to make grants from the fund to any person, association or corporation (subject to such terms and conditions as the commissioner may prescribe by rules and regulations promulgated pursuant to this act), for the purpose of developing, testing and reporting methods and techniques, and carrying out, demonstrations and other activities for the prevention and elimination of slums and blight in urban and nonfarm rural areas, as well as the development of new or improved means of constructing or rehabilitating housing for families of moderate income.

(b) The commissioner, in exercising the powers and authority vested in him by subsection (a) of this section, shall give preference to those programs, activities, undertakings, and applications for grants which the commissioner shall determine, in the exercise of his discretion, have the greatest potentiality for (1) significant contributions to the elimination and prevention of slums and blight areas, and (2) accelerated development of the best and most economical methods and techniques of constructing or rehabilitating housing for families of moderate income.

(c) The commissioner may make advances and grants from the fund to any municipality for the preparation and submission by any municipality of an initial application or any amendments or supplements thereto for a planning grant under Title I of Public Law 89-754 (The Demonstration Cities and Metropolitan Development Act of 1966).

(d) The commissioner is hereby authorized to pay for the cost of (1) writing and publishing reports on demonstration programs conducted by the department, activities and undertakings in which the department participated, or which were financed by grants made pursuant to subsection (a) of this section, as well as reports on similar activities and undertakings, not so financed, which are of significant value in furthering the purposes of this act, and (2) writing and publishing summaries and other informational material on such reports.

L.1967, c. 82, s. 8, eff. May 31, 1967.



Section 52:27D-67 - Rules And Regulations

52:27D-67. Rules and regulations
The commissioner shall issue and promulgate such rules and regulations as are necessary and appropriate to carry out the purposes of this act, and to revise, repeal or amend said rules and regulations from time to time as the commissioner may deem necessary. Any rules and regulations issued and promulgated pursuant to this act shall be filed with the Secretary of State.

L.1967, c. 82, s. 9, eff. May 31, 1967.



Section 52:27D-68 - Examination Of Books And Accounts

52:27D-68. Examination of books and accounts
The State Treasurer is hereby authorized to, and shall, examine, from time to time, the books and accounts of the department relating to the fund.

L.1967, c. 82, s. 10, eff. May 31, 1967.



Section 52:27D-69 - Inconsistent Acts

52:27D-69. Inconsistent acts
All acts and parts of acts inconsistent herewith are hereby superseded.

L.1967, c. 82, s. 11, eff. May 31, 1967.



Section 52:27D-70 - Partial Invalidity

52:27D-70. Partial invalidity
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1967, c. 82, s. 12, eff. May 31, 1967.



Section 52:27D-99 - Transfer Of Functions, Powers And Duties Of Bureau Of Recreation And Board Of Recreation Examiners To Department Of Community Affairs

52:27D-99. Transfer of functions, powers and duties of bureau of recreation and board of recreation examiners to department of community affairs
a. The Bureau of Recreation established pursuant to P.L.1950, c. 338, as amended and supplemented (C. 13:1B-15.1), together with all its functions, powers and duties, is continued, transferred and constituted in the Department of Community Affairs, subject to the reorganization powers of the Commissioner of Community Affairs.

b. The Board of Recreation Examiners, established pursuant to P.L.1966, c. 291 (C. 13:1C-1 et seq.) together with all of its functions, powers and duties, is continued and transferred to the Department of Community Affairs. This act shall not affect the terms of office of the present members of the board. The members of the board shall continue to be appointed as provided by existing law.

L.1971, c. 411, s. 1.



Section 52:27D-100 - Transfer Of Appropriations, Grants And Other Moneys Available To Bureau And Board

52:27D-100. Transfer of appropriations, grants and other moneys available to bureau and board
All appropriations, grants and other moneys available and to become available to the bureau and the board, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs, are hereby transferred to the Department of Community Affairs, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or Federal law.

L.1971, c. 411, s. 2.



Section 52:27D-101 - Transfer Of Employees Of Bureau And Board

52:27D-101. Transfer of employees of bureau and board
a. Such employees of the bureau and the board, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs or to any agency designated, continued or constituted therein, are hereby transferred to the department or agency to which such functions, powers and duties have been herein assigned or transferred.

b. Nothing in this act shall be construed to deprive any person of any tenure rights or of any right or protection provided him by Title 11 of the Revised Statutes, Civil Service, or under any pension law or retirement system.

L.1971, c. 411, s. 3.



Section 52:27D-102 - Transfer Of Files, Property, Etc.

52:27D-102. Transfer of files, property, etc.
All files, books, papers, records, equipment and other property of the bureau, and the board, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs, shall upon the effective date of this act be transferred to the department to which such assignment or transfer has been made hereunder.

L.1971, c. 411, s. 4.



Section 52:27D-103 - Effect Of Transfer On Prior Orders, Rules And Regulations Of Bureau Or Board

52:27D-103. Effect of transfer on prior orders, rules and regulations of bureau or board
This act shall not affect the orders, rules and regulations heretofore made or promulgated by the bureau or the board, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs; but such orders, rules and regulations shall continue with full force and effect until amended or repealed pursuant to law.

L.1971, c. 411, s. 7.



Section 52:27D-104 - Civil Or Criminal Actions Or Proceedings Brought By Or Against Bureau Or Board; Effect Of Transfer

52:27D-104. Civil or criminal actions or proceedings brought by or against bureau or board; effect of transfer
This act shall not affect actions or proceedings, civil or criminal, brought by or against the bureau or the board, the functions, powers and duties of which have been herein assigned or transferred to the Department of Community Affairs and pending on the effective date of this act, but such actions or proceedings may be prosecuted or defended in the same manner and to the same effect by the department or agency to which such assignment or transfer has been made hereunder, as if the foregoing provisions had not taken effect; nor shall any of the foregoing provisions affect any order or recommendation made by, or other matters or proceedings before, the bureau or the board, the functions, powers and duties of which have been assigned or transferred to the Department of Community Affairs, and all such matters or proceedings pending before such bureau or board, on the effective date of this act shall be continued by the department or agency to which such assignment or transfer has not been made hereunder, as if the foregoing provisions had not taken effect.

L.1971, c. 411, s. 8.



Section 52:27D-105 - Reports, Certifications, Applications Or Requests Required To Be Made To Bureau Or Board; Effect Of Transfer

52:27D-105. Reports, certifications, applications or requests required to be made to bureau or board; effect of transfer
Unless specifically otherwise provided in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications or requests are required or permitted to be made to the bureau or the board, whose powers and duties are herein assigned or transferred, such reports and certifications shall hereafter be required to be filed with, and such applications or requests shall hereafter be made to, the department or agency to which such assignment or transfer has been made hereunder.

L.1971, c. 411, s. 9.



Section 52:27D-106 - Reference To Bureau Of Recreation In Department Of Environmental Protection To Mean In Department Of Community Affairs

52:27D-106. Reference to bureau of recreation in department of environmental protection to mean in department of community affairs
With respect to the functions, powers and duties hereby transferred to the Department of Community Affairs, whenever in any law, rule, regulation, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Bureau of Recreation in the Department of Environmental Protection, the same shall mean and refer to the Bureau of Recreation in the Department of Community Affairs.

L.1971, c. 411, s. 10.



Section 52:27D-117 - Transfer Of New Jersey Mortgage Finance Agency To Department Of Community Affairs

52:27D-117. Transfer of New Jersey mortgage finance agency to department of community affairs
The New Jersey Mortgage Finance Agency as established in the Department of Banking by P.L.1970, c. 38 (C. 17:1B-4 et seq.) is continued and transferred to the Department of Community Affairs.

L.1973, c. 291, s. 1, eff. Dec. 6, 1973.



Section 52:27D-118 - Application Of State Agency Transfer Act

52:27D-118. Application of State Agency Transfer Act
The transfer directed by this act shall be effected pursuant to the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1973, c. 291, s. 2, eff. Dec. 6, 1973.



Section 52:27D-118.1 - Definitions

52:27D-118.1. Definitions
As used in this act:

a. "Director" means the Director of the Division of Local Government Services in the Department of Community Affairs;

b. "Qualifying municipality" means each municipality in the State which received State aid pursuant to P.L.1978, c. 14;

c. "Approved program" means a program, project, or municipal services approved by the director pursuant to the Safe and Clean Neighborhoods Program established by this act.

L.1979, c. 118, s. 1, eff. June 28, 1979.



Section 52:27D-118.2 - Short Title

52:27D-118.2. Short title
This act shall be known and may be cited as the "Safe and Clean Neighborhoods Act of 1979."

L.1979, c. 118, s. 2, eff. June 28, 1979.



Section 52:27D-118.3 - Funds; Apportionment; Uses; Application; Qualifications

52:27D-118.3. Funds; apportionment; uses; application; qualifications
The funds appropriated pursuant to this act shall be apportioned among the qualifying municipalities for the purpose of enabling such municipalities to upgrade and augment certain municipal services and programs relating to safe and clean neighborhoods, by providing for additional policemen regularly assigned uniformed patrol duties, additional firemen, their related expenses, supervisors and other neighborhood improvements, in the following manner:

a. In order to receive aid under this act, each qualifying municipality shall apply to the director for matching funds equal in value to $1.00 for each dollar appropriated for an approved municipal program designed to upgrade and augment certain municipal services and programs relating to safe and clean neighborhoods;

b. Each qualifying municipality shall be limited in applying for matching funds equal in value to such amount as the qualifying municipality was entitled to receive pursuant to the provisions of P.L.1978, c. 56, as certified by the Director of the Division of Local Government Services;

c. A qualifying municipality that did not receive State aid pursuant to P.L.1978, c. 56, and that is eligible for such aid is entitled to participate in this act in an amount not to exceed an amount equal to that which the qualifying municipality would have received pursuant to P.L.1973, c. 46, as supplemented, if it had been eligible at that time, as certified by the Director of the Division of Local Government Services;

d. If additional funds are appropriated, a qualifying municipality may apply to the director for an increase in matching funds equal in value to a sum in proportion to that received pursuant to the provisions of subsection b. of this section;

e. If funds remain unapportioned, as certified by the director, after a qualifying municipality has had an opportunity to apply, there shall be established a discretionary fund, and participating municipalities may make application for such funds as still remain unapportioned, as determined by the director;

f. The number of policemen employed in 1982 with funds appropriated pursuant to this act shall not be reduced in any subsequent year in order to employ additional firemen pursuant to this amendatory act.

L.1979, c. 118, s. 3, eff. June 28, 1979. Amended by L.1981, c. 527, s. 1; L.1983, c. 64, s. 1, eff. Feb. 9, 1983.



Section 52:27D-118.4 - Annual Appropriation

52:27D-118.4. Annual appropriation
There shall be annually appropriated a sum which shall be apportioned among municipalities which qualify for State aid under the provisions of this act.

L.1979, c. 118, s. 4, eff. June 28, 1979.



Section 52:27D-118.5 - Additional Apportionment

52:27D-118.5. Additional apportionment
In addition to any amount so apportioned there shall be added to the amount to be paid and distributed to a qualifying municipality which is entitled to State aid pursuant to this act such amount as may be necessary so that the amount to which the municipality is entitled to receive in any year shall not be less than the amount which municipality received in the preceding year pursuant to this act.

L.1979, c. 118, s. 5, eff. June 28, 1979.



Section 52:27D-118.6 - Distribution Of Funds

52:27D-118.6. Distribution of funds
Moneys appropriated to fund this act shall be distributed as follows:

a. Payments shall first be apportioned so that a municipality which received payments in 1978 pursuant to P.L.1978, c. 56, receives the same amount which it received in 1978 pursuant to P.L.1978, c. 56, even if after these payments are made, insufficient funds remain for increased distributions to municipalities which already are qualifying municipalities or for new distribution to municipalities which become qualifying municipalities;

b. Any municipality in the first year it qualifies for said State aid payments shall receive payments pursuant to this act before municipalities which had received such State aid in the preceding year;

c. Any provisions herein to the contrary notwithstanding, a municipality which has received State aid pursuant to P.L.1978, c. 14, but which is no longer a qualifying municipality pursuant to that act shall receive, in any year in which it has qualified bonds outstanding pursuant to P.L.1976, c. 38 (C. 40A:3-1 et seq.) and which were issued prior to the effective date of this act, the amount which it received in 1978 pursuant to P.L.1978, c. 56.

L.1979, c. 118, s. 6, eff. June 28, 1979.



Section 52:27D-118.7 - Appropriation Of Funds By Municipality; Anticipation Of Receipt In Budget

52:27D-118.7. Appropriation of funds by municipality; anticipation of receipt in budget
Such funds as a qualifying municipality shall acquire pursuant to this act shall be appropriated by said municipality in compliance with the "Local Budget Law," P.L.1960, c. 169 (N.J.S. 40A:4-1 et seq.). Notwithstanding any provisions of the Local Budget Law, any municipality qualifying for State aid under the provisions of this act may anticipate the receipt of the amount of State aid certified to it by the director and may file such amendments or corrections in its local budget as may be required to properly reflect such amount in its budget for the year 1979.

L.1979, c. 118, s. 7, eff. June 28, 1979.



Section 52:27D-118.8 - Rules And Regulations; Accountability Of Municipality

52:27D-118.8. Rules and regulations; accountability of municipality
The director is authorized to make and issue such rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) and to require such facts and information from the municipalities and any agencies thereof as he may deem necessary. An application approved by the director shall provide for the accountability of a municipality for the expenditure of funds as allocated in its approved application and performance evaluations of programs to be provided by the Department of Community Affairs in carrying out the provisions of this act.

L.1979, c. 118, s. 8, eff. June 28, 1979.



Section 52:27D-118.9 - Employees

52:27D-118.9. Employees
The director is authorized to hire, employ or assign such secretarial, clerical and other technical or professional personnel as shall be required for the purposes of providing technical assistance, conducting performance evaluations and otherwise securing the accountability of the municipalities for complying with the provisions of this act.

L.1979, c. 118, s. 9, eff. June 28, 1979.



Section 52:27D-118.10 - Conclusiveness Of Allocation By Director

52:27D-118.10. Conclusiveness of allocation by director
Any determination of the director pursuant to this act as to the amount of matching funds allocable to each qualifying municipality shall be final and conclusive, and no appeal shall be taken therefrom or any review therefor, except in the case of an arithmetical or typographical error in the calculation of any distribution of funds.

L.1979, c. 118, s. 10, eff. June 28, 1979.



Section 52:27D-118.11 - Apportionment Of Funds To Municipalities

52:27D-118.11. Apportionment of funds to municipalities
Notwithstanding any provisions to the contrary of section 3 of P.L. 1979, c. 118 (C. 52:27D-118.3), the amounts appropriated in any State fiscal year beginning after June 30, 1985 for distribution to municipalities under the provisions of P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.) shall be apportioned as follows:

a. Any municipality which received State aid under P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.) during the 1985 State fiscal year shall first be apportioned, as matching funds pursuant to subsection a. of section 3 thereof, the greatest of the following amounts: (1) the amount received during the 1985 local budget year; (2) the amount received in any previous local budget year; or (3) the amount to which the municipality is entitled in any subsequent local budget year.

b. A municipality which is entitled to such aid on or after the effective date of this supplementary act, but which did not receive such aid during the 1985 local budget year, shall then be apportioned the amount for which it qualifies.

c. 65% of any amount appropriated above that required under subsections a. and b. of this section, and appropriated for additional police services shall then be apportioned to qualifying municipalities to provide a uniform percentage increase in the amount apportioned to these municipalities. The amount so apportioned shall be made available exclusively to allow employment of full-time police officers regularly assigned uniformed patrol duties in addition to the number of full-time police officers employed by the municipality and regularly assigned to uniformed patrol duties on January 31, 1985. In order to continue receiving funds for this purpose after the effective date of this amendatory act, a municipality shall be required to maintain the number of full-time police officers employed and assigned uniformed patrol duties as of January 1, 1986 less the number of officers who retired, resigned or separated from the force involuntarily for reasons other than layoffs.

d. The remaining amount appropriated for additional police services shall then be available to provide assistance to nonqualifying municipalities which maintain a regularly organized police force: (1) to employ full-time police officers regularly assigned uniformed patrol duties in addition to the number of full-time police officers employed by the municipality and regularly assigned to uniformed patrol duties on January 31, 1985; or (2) upon approval of the Director of the Division of Local Government Services, to pay for additional overtime police patrol activities performed by full-time police officers. The amount approved by the director for overtime activities shall be for the costs of overtime activities of full-time police officers which exceed the cost of those overtime activities in local budget year 1985. No municipality which is ineligible to receive a revenue sharing distribution pursuant to P.L. 1976, c. 73 (C. 54A:10-1 et seq.), from the State in the 1985 local budget year shall be eligible for assistance pursuant to this subsection. Each eligible municipality may be apportioned an amount not to exceed that proportion of the total amount available to all such municipalities as the number of full-time police officers regularly assigned to uniformed patrol duties that it employed as of January 31, 1985 bears to the entire number of such full-time officers employed on that date by all such municipalities. In order to receive funds for this purpose, an eligible municipality shall be required to provide from other sources at least 50% of the cost of employing the additional police officers or providing additional overtime activities, as appropriate.

e. Any two or more nonqualifying municipalities may join together under the "Interlocal Services Act" (P.L. 1973, c. 208, C. 40:8A-1 et seq.) for the purpose of receiving and expending funds pursuant to subsection d. above. The Director of the Division of Local Government Services, in contracting with such municipalities pursuant to section 4 of P.L. 1985, c. 170 (C. 52:27D-118.14), is authorized to establish a matching requirement of 50% of the cost of employing additional police officers or providing additional overtime activities, as appropriate. No more than 10% of the total available to nonqualifying municipalities may be distributed under this subsection.

L. 1985, c. 170, s.1; amended by L. 1987, c. 90, s. 1.



Section 52:27D-118.12 - Discretionary Fund

52:27D-118.12. Discretionary fund
In the event that any funds remain undistributed after all eligible municipalities have had an opportunity to enter into a contract pursuant to P.L. 1985, c. 170 (C. 52:27D-118.11 et seq.), there shall be established a discretionary fund, and eligible municipalities may make application for such funds as still remain undistributed as determined by the director. Any funds paid pursuant to this section shall be available to all eligible municipalities for the purposes of augmenting or upgrading patrol activities or to qualifying municipalities for the costs of salaries and other related expenses of existing full-time police officers assigned to uniformed patrol duty, including payments for pensions, health benefits and uniforms. Qualifying municipalities shall not be required to provide matching funds in order to receive funds pursuant to this section.

L. 1985, c. 170, s.2; amended by L. 1987, c. 90, s. 2.



Section 52:27D-118.13 - Indicia Of State Support

52:27D-118.13. Indicia of State support
Each police officer employed under this act shall wear the uniform of the municipality that appointed him and shall wear a shoulder patch of a kind approved by the Director of the Division of Local Government Services, containing an insignia indicative of the State's support of the program.

L. 1985, c. 170, s. 3, eff. May 23, 1985.



Section 52:27D-118.14 - Regulations Governing Assistance

52:27D-118.14. Regulations governing assistance
In addition to the other powers and duties expressed in P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.), the Director of the Division of Local Government Services shall adopt specific regulations, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), to govern provision of assistance under this act to qualifying and nonqualifying municipalities for the employment of appropriate police officers in addition to the number of such police officers employed on January 31, 1985. In addition to such other matters as the director may find appropriate, the regulations shall:

a. Require the municipality to enter into a contract in a form prescribed by the director. Each non-qualifying municipality shall agree to provide its share of the costs of employing additional police officers or providing additional overtime activities, as appropriate. If a nonqualifying municipality has received funds to employ additional police officers, that municipality further shall agree to maintain its police force at an expanded level over that as of January 31, 1985 as a condition of continued assistance. If a nonqualifying municipality receives funds to provide additional overtime activities, that municipality further shall agree to maintain the number of full-time police officers employed and assigned uniformed patrol duties as of January 1, 1986, less the number of officers who retired, resigned or separated from the force involuntarily for reasons other than layoffs. Each qualifying municipality shall agree to maintain its police force as required in subsection c. of section 1 of P.L. 1985, c. 170 (C. 52:27D-118.11);

b. Identify the particular costs of employing additional police officers, generally limited to training, salary, benefits and equipment (exclusive of motor vehicles), for which assistance may be provided;

c. Contain the design of the shoulder patch that additional police officers employed under this act are required to wear under section 2 of this act.

L. 1985, c. 170, s.4; amended by L. 1987, c. 90, s. 3.



Section 52:27D-118.15 - Additional Appropriation

52:27D-118.15. Additional appropriation
In addition to the appropriations required under section 4 of P.L. 1979, c. 118 (C. 52:27D-118.4), there shall be annually appropriated a sum which shall be apportioned among municipalities which qualify under the provisions of this supplementary act.

L. 1985, c. 170, s. 5, eff. May 23, 1985.



Section 52:27D-118.16 - Anticipation Of State Aid

52:27D-118.16. Anticipation of State aid
The funds a qualifying municipality shall acquire pursuant to this act shall be appropriated by the municipality in compliance with the "Local Budget Law" (N.J.S. 40A:4-1 et seq.). Notwithstanding any provisions of the "Local Budget Law," any municipality qualifying for State aid under the provisions of this act may anticipate the receipt of the amount of State aid certified to it by the director and may file such amendments or corrections in its local budget as may be required to properly reflect the amount certified.

L. 1985, c. 170, s. 6, eff. May 23, 1985.



Section 52:27D-118.17 - Definitions

52:27D-118.17. Definitions
As used in this act:

a. "Emergency equipment" means any item used for the purpose of providing life safety and shall include but shall not be limited to boots, helmets, self-contained breathing apparatuses, fire hoses, extrication tools, insurance, maintenance of and repairs to fire apparatus and vehicles, utility costs for buildings, training, and the cost of hazardous materials units. It shall not include the purchase of any vehicle or building.

b. "Governing fire organization" means a municipality, fire district, fire company or fire department responsible for providing fire protection in any given municipality.

L. 1985, c. 295, s. 1, eff. Aug. 15, 1985.



Section 52:27D-118.18 - Additional Appropriations

52:27D-118.18. Additional appropriations
In addition to the amounts appropriated in any State fiscal year beginning after June 30, 1985 pursuant to the provisions of P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.) and P.L. 1985, c. 170, (C. 52:27D-118.11 et seq.), there shall be appropriated such funds as are required for providing additional fire services in certain municipalities as follows:

a. 65% of any additional amount appropriated for additional fire services shall be apportioned to municipalities that both maintain paid or part-paid fire departments and qualify for aid pursuant to P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.) to provide a uniform percentage of increase in the amount apportioned to these municipalities. In order to receive funds under this subsection, a municipality shall provide matching funds from other sources equal to 25% of the amount provided under this subsection.

b. (1) The remaining amount appropriated for additional fire services shall be available to provide assistance to municipalities that qualify for aid pursuant to P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.) but are provided with fire protection by a governing fire organization made up exclusively of volunteers and to provide assistance to municipalities which are not qualified for aid pursuant to P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.), except that a municipality that is ineligible to receive a revenue sharing distribution pursuant to P.L. 1976, c. 73 (C. 54A:10-1 et seq.) from the State in the year 1985 shall be ineligible for assistance under this subsection. Each municipality eligible to receive assistance under this subsection shall receive an amount not to exceed that portion of the total amount available to all such municipalities as the municipality's population bears to the total population of all such municipalities according to the most recent federal decennial census.

(2) In order to receive funds under this subsection, a municipality that maintains a paid or part-paid fire department and qualifies for aid pursuant to P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.) shall provide funds from other sources equal to 25% of the amount provided under this subsection; a municipality that maintains a paid or part-paid fire department and does not qualify for aid pursuant to P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.) shall provide funds from other sources at least equal to the amount provided under this subsection; and a municipality that is provided with fire protection by a governing fire organization made up exclusively of volunteers shall provide funds from other sources equal to 10% of the amount provided under this subsection.

c. The amounts apportioned under subsections a. and b. of this section shall be used by the municipalities to which they are appropriated as follows:

(1) A municipality that maintains a paid fire department shall use the amount exclusively to employ a member or members holding the rank of firefighter or equivalent title, in addition to the number of such members employed by the municipality and regularly assigned as active uniformed firefighters on January 31, 1985. (2) A municipality that is provided with fire protection by a governing fire organization made up exclusively of volunteers shall use the amount exclusively to purchase emergency equipment. As a condition of receiving assistance under this act, a municipality shall fund governing fire organizations that are made up exclusively of volunteers and that provide the municipality with fire protection in the same amount as it funded them on January 31, 1985, except that if a municipality does not fund the governing fire organization it shall not be required to do so in order to receive assistance under this act. The municipality shall distribute the funds for purchasing emergency equipment that it receives under this section to the governing fire organizations that provide fire protection in the municipality, based upon the proportion of the municipal population served by each governing fire organization.

(3) A municipality or fire district that maintains a part-paid fire department shall use the amount according to the provisions of paragraph (1), paragraph (2), or a combination of paragraphs (1) and (2) of this subsection, as it deems to be appropriate.

(4) For any State fiscal year during which a municipality subject to the provisions of Title 11 of the Revised Statutes is unable to promulgate or implement an eligibility list for the employment of firefighters pursuant to this act as the result of the decision of any State or federal court, department or agency, that municipality may use the moneys apportioned thereto to defray the costs of overtime service on the part of currently employed full-time active uniformed firefighters.

L. 1985, c. 295, s. 2, eff. Aug. 15, 1985.



Section 52:27D-118.19 - Discretionary Fund;

52:27D-118.19. Discretionary fund;
In the event that any funds remain undistributed after all eligible municipalities or fire districts have had an opportunity to enter into a contract pursuant to this supplementary act, there shall be established a discretionary fund, and eligible municipalities or fire districts may make application for such funds as still remain undistributed as determined by the director. Any funds paid pursuant to this section shall be for the purposes of augmenting or upgrading fire services in the State.

L. 1985, c. 295, s. 3, eff. Aug. 15, 1985.



Section 52:27D-118.20 - Indicia Of State Support

52:27D-118.20. Indicia of State support
Each firefighter employed under this act shall wear the uniform of the municipality or fire district and a shoulder patch of a kind approved by the Director of the Division of Local Government Services, containing an insignia indicative of the State's support of the program.

L. 1985, c. 295, s. 4, eff. Aug. 15, 1985.



Section 52:27D-118.21 - Regulations

52:27D-118.21. Regulations
In addition to the other powers and duties expressed in P.L. 1979, c. 118 (C. 52:27D-118.1 et seq.), the Director of the Division of Local Government Services shall adopt specific regulations, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), to govern provision of assistance under this act to qualifying and nonqualifying municipalities or fire districts for additional fire services. In addition to other matters that the director may find appropriate, the regulations shall:

a. Require the municipality or fire district to enter into a contract in a form prescribed by the director under which the municipality or fire district shall agree to provide its share of the cost of employing additional firefighters, if appropriate, and further agrees to maintain its fire department or to fund governing fire organizations that provide it with fire protection, whichever is appropriate, at the level maintained as of January 31, 1985 as a condition of continued assistance;

b. Identify the particular costs of employing additional firefighters, generally limited to training, salary, benefits and equipment (exclusive of vehicles), and the particular costs of purchasing emergency equipment, for which assistance may be provided;

c. Contain the design of the shoulder patch that additional firefighters are required to wear under section 4 of this act.

L. 1985, c. 295, s. 5, eff. Aug. 15, 1985.



Section 52:27D-118.22 - Anticipation Of State Aid

52:27D-118.22. Anticipation of State aid
The funds that a qualifying municipality or fire district acquires pursuant to this act shall be appropriated by the municipality or fire district in compliance with the "Local Budget Law" (N.J.S. 40A:4-1 et seq.). Notwithstanding any provisions of the "Local Budget Law," any municipality or fire district qualifying for State aid under the provisions of this act may anticipate the receipt of the amount of State aid certified to it by the director and may file such amendments or corrections in its local budget as may be required to properly reflect the amount certified.

L. 1985, c. 295, s. 6, eff. Aug. 15, 1985.



Section 52:27D-118.23 - Restriction On Fund Use

52:27D-118.23. Restriction on fund use
Moneys appropriated pursuant to this act shall not be used to defray administrative expenses.

L. 1985, c. 295, s. 7, eff. Aug. 15, 1985.



Section 52:27D-118.24 - Short Title

52:27D-118.24. Short title
This act shall be known and may be cited as the "Special Municipal Aid Act."

L. 1987, c. 75, s. 1.



Section 52:27D-118.25 - Findings, Declarations.

52:27D-118.25 Findings, declarations.

2.The Legislature finds that certain large and small municipalities in this State experience fiscal distress as a result of insufficient collection of tax revenues, insufficient collection of other revenues, over-anticipation of revenues of prior years, or from other causes; that these municipalities function within stringent budgetary constraints, straining their revenue sources to provide basic public services for their residents; that these municipalities may benefit from the expertise of the State in recommending fiscal recovery measures designed to alleviate the fiscal distress they are currently experiencing; and that short-term State assistance, in the form of State grants and loans, may provide the temporary revenue bridge these few municipalities need in order to overcome their current difficulties and regain their financial stability.

The Legislature, therefore, declares that it is fitting and proper, and within the public interest, to provide loans and grants to certain municipalities experiencing budgetary difficulties in generating adequate local revenues in order to assist those municipalities not only in meeting their immediate budgetary needs, but also to enable them to regain their financial stability.

L.1987,c.75,s.2; amended 1999, c.156, s.1.



Section 52:27D-118.26 - Definitions.

52:27D-118.26 Definitions.

3.As used in this act:

"Board" means the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Eligible municipality" means a municipality that is qualified to receive assistance under P.L.1978, c.14 (C.52:27D-178 et seq.), a municipality under the supervision of the Local Finance Board pursuant to the provisions of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.), a municipality that has issued qualified bonds pursuant to the provisions of the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.), or a municipality identified by the director to be facing serious fiscal distress.

L.1987,c.75,s.3; amended 1999, c.156, s.2.



Section 52:27D-118.27 - Short-term Financial Assistance

52:27D-118.27. Short-term financial assistance
The moneys appropriated in section 9 of this act may be used to provide short-term financial assistance to eligible municipalities to enable them to meet their immediate budgetary needs and regain their financial stability, affording them an opportunity to develop, revive and expand their economic bases. The financial assistance provided shall include, but not be limited to, loans, loan guarantees, and grants. The form, amount and terms of the financial assistance, including whether or not any loan shall be repaid with interest and if so, the rate of interest, shall be determined by the Local Finance Board. All loans, along with the interest thereon, if any, shall be repaid by the recipient municipality to the State on the date or dates specified by the Local Finance Board.

L. 1987, c. 75, s. 4.



Section 52:27D-118.28 - Finding Of Fiscal Distress; Notification; Review.

52:27D-118.28 Finding of fiscal distress; notification; review.

5.Whenever the director, during the exercise of the director's duty under the provisions of the "Local Budget Law," N.J.S.40A:4-1 et seq., to examine each local budget, or upon the basis of any other information and data available to the director, shall find that an eligible municipality is experiencing fiscal distress and may require assistance under P.L.1987, c.75 (C.52:27D-118.24 et seq.), the director shall notify the Local Finance Board of the director's finding. The director's finding of fiscal distress in an eligible municipality may be based on the municipality's tax rate, cash deficit, insufficient percentage of tax collections, insufficient collection of other revenues, over-anticipation of the revenues of prior years, non-liquidation of interfund transfers, reliance on emergency authorizations, continual rollover of tax anticipation notes, or other factors indicating a constrained ability to raise sufficient revenues to meet its budgetary requirements.

At a time and place determined by the director, the governing body of the eligible municipality, and any other interested parties the director may deem appropriate, shall meet to review the implementation of the provisions of P.L.1987, c.75 (C.52:27D-118.24 et seq.). The review shall include, but not be limited to:

a.The director's assessment of the difference between the eligible municipality's revenue needs for the current local budget year and its revenue raising capacity for the current local budget year;

b.The actions the governing body of the eligible municipality intends to take in the current local budget year to meet the municipality's revenue needs; and

c.The actions the governing body intends to take to expand the eligible municipality's local revenue generating capacity for subsequent local budget years.

After the review has taken place, the director shall notify the board of the findings of the review and shall recommend to the board actions necessary to be taken by the municipality, which may include the provision of short-term financial aid.

L.1987,c.75,s.5; amended 1999, c.156, s.3.



Section 52:27D-118.29 - Determination Of Amount Of Grants, Loans; Withholding; Hearing.

52:27D-118.29 Determination of amount of grants, loans; withholding; hearing.

6. a. The board shall determine the total amounts of grants and loans, or any combination thereof, to be provided to each eligible municipality and the director shall certify that amount to the State Treasurer and the governing body of the eligible municipality. In the case of loans to an eligible municipality, the board shall set forth the terms of the loan agreement, including whether or not any interest shall be paid and, if so, the rate of that interest. The term of a loan authorized under the provisions of P.L.1987, c.75 (C.52:27D-118.24 et seq.) shall not exceed 10 years.

As a condition of receiving assistance under the provisions of P.L.1987, c.75 (C.52:27D-118.24 et seq.), an eligible municipality shall implement any government, administrative and operational efficiency, and oversight measures necessary for the fiscal recovery of the municipality as recommended by the director and approved by the board, and be subject to management and fiscal audit by the director.

The determination of the board pursuant to P.L.1987, c.75 as to the amount of financial assistance to be paid to an eligible municipality shall be final and conclusive, and there shall be no appeal therefrom nor any review thereof.

b.The director may withhold from an eligible municipality any State aid payments that are disbursed by the Division of Local Government Services if the director finds the municipality has failed to implement fiscal recovery measures approved by the board. Upon withholding an aid payment, the director shall report to the board the circumstances surrounding the reasons for withholding aid. The board shall then hold a hearing to give the eligible municipality an opportunity to explain why such aid payments should not continue to be withheld, and what action the eligible municipality plans to take to implement the fiscal recovery measures. Upon completion of the hearing, the board shall determine if State aid payments should continue to be made to the municipality, establish a schedule for such payments when appropriate, and determine what other actions should be taken.

c.If an eligible municipality receives increased amounts of aid under P.L.1987, c.75 (C.52:27D-118.24 et seq.) after January 1, 1999 and continues to receive such aid for two continuous fiscal years, at the end of each second year, or at such other time the board deems appropriate, the board shall hold a hearing for the eligible municipality to demonstrate why the board should not create a financial review board to oversee the fiscal condition of the eligible municipality. If the board finds that the eligible municipality has successfully implemented fiscal recovery measures or has otherwise acted to improve sufficiently its fiscal condition, the board shall permit the eligible municipality to continue to receive aid without the creation of a financial review board and be subject to such other fiscal recovery conditions the board may place on it; otherwise, the board shall order, by resolution, the creation of a financial review board to operate in accordance with the provisions of subsections b. through d. of section 5 of P.L.1999, c.156 (C.52:27D-118.30a).

L.1987,c.75,s.6; amended 1999, c.156, s.4.



Section 52:27D-118.30 - Notice

52:27D-118.30. Notice
Whenever the board shall determine to provide financial assistance to an eligible municipality pursuant to the provisions of this act, the board shall forthwith notify the Governor, the President of the Senate, the Speaker of the General Assembly and the State Treasurer. The notice shall set forth:

a. The municipality's eligibility for a payment of financial assistance under the provisions of this act;

b. The board's determination of the amounts of financial assistance to be paid to that eligible municipality;

c. The form, amount and terms of the financial assistance, including whether or not any loan shall be repaid with interest and, if so, the rate of that interest, and the factors considered by the board in making those determinations;

d. The actions the governing body of the eligible municipality intends to take in the current local budget year to meet the municipality's revenue needs;

e. The actions the governing body intends to take to expand the eligible municipality's local revenue generating capacity for subsequent local budget years; and

f. Any other information or data the board deems appropriate and necessary.

L. 1987, c. 75, s. 7.



Section 52:27D-118.30A - Creation Of Financial Review Board For Municipality.

52:27D-118.30a Creation of financial review board for municipality.

5. a. Upon a finding by the director that an eligible municipality possesses conditions that create extreme difficulty in adopting a budget in compliance with the "Local Budget Law," N.J.S.40A:4-1 et seq., in issuing indebtedness as permitted by law, or in funding capital improvements essential to the protection of the public health, safety, and welfare, the board may create, by resolution, a financial review board for that municipality.

b.A financial review board shall be authorized to approve, implement and enforce a financial plan for any municipality in which it has been created. A financial review board so created shall consist of five members, one of whom shall be the mayor of the municipality or the mayor's designee; one of whom shall be appointed by the Governor and shall be a resident of the municipality who is not an elected official or employee of the municipality; one of whom shall be the Commissioner of the Department of Community Affairs or the commissioner's designee; one of whom shall be the State Treasurer or the Treasurer's designee; and one of whom shall be appointed by the Governor and shall be an officer of the Executive Branch of State government. The financial review board shall exercise its powers and duties under rules and regulations adopted by the board. A municipality subject to a financial review board shall establish a financial plan, subject to the financial review board's approval, to address the budgetary, operational, capital and economic development needs of the municipality. The financial review board shall also have the power to approve: the annual budget of the municipality, the issuance of debt, all contracts entered into during the time of supervision of the financial review board, and municipal expenditures, if so directed by the board, to the extent that the financial review board shall specify. The financial review board may delegate to the municipality such of its powers, under such circumstances and subject to such conditions, as it may determine. A financial review board shall operate until such time that the board finds that the conditions that led to the creation of the financial review board have been substantially abated.

c.At the end of each year of its operation the financial review board shall report to the board on its activities. The report shall include: a review of the financial review board's activities generally; the status of the municipality's finances; recommendations concerning the municipality's fiscal condition; the criteria for municipal performance which will lead the financial review board to recommend to the board that the financial review board be dissolved; a review of the municipality's economic development needs, and policy recommendations that would achieve those goals; comment on the municipality's compliance with the financial review board's directives; and any other information the financial review board deems necessary. After review, a copy of the financial review board's report and any comments of the board shall be forwarded to Governor, the Senate President, the Senate Minority Leader, the Speaker of the General Assembly, and the Assembly Minority Leader.

d.The board shall review the status of each municipality in which a financial review board has been created at least each two years, at which time the municipality shall be given the opportunity to demonstrate why the financial review board should be ended or its role modified. The board shall determine whether the municipality shall continue to be subject to the oversight of the financial review board and if the conditions that led to the creation of the financial review board have been substantially abated, and shall take such other actions as the board deems appropriate in light of the municipality's financial condition.

L.1999,c.156,s.5.



Section 52:27D-118.30C - Transfers Authorized To Provide Loan.

52:27D-118.30c Transfers authorized to provide loan.

8.The State Treasurer, in consultation with the Commissioner of the Department of Community Affairs, is empowered to direct the Director of the Division of Budget and Accounting to transfer from any State department to any other State department sums as may be necessary to provide a loan for a term not to exceed 30 days to a municipality faced with a fiscal crisis, including but not limited to a potential default on tax anticipation notes. Extension of a loan shall be conditioned on the municipality being an "eligible municipality" pursuant to P.L.1987, c.75 (C.52:27D-118.24 et seq.).

L.1999,c.156,s.8.



Section 52:27D-118.31 - Appropriation By Municipality; Anticipation In Budget

52:27D-118.31. Appropriation by municipality; anticipation in budget
The financial assistance provided to an eligible municipality pursuant to the provisions of this act shall be appropriated by the municipality in compliance with the provisions of the "Local Budget Law," N.J.S. 40A:4-1 et seq.

Notwithstanding any provisions of the "Local Budget Law," N.J.S. 40A:4-1 et seq., any eligible municipality receiving a payment of financial assistance pursuant to the provisions of this act may anticipate the receipt of the amount of financial assistance certified to it by the director and may file any amendment or corrections in its local budget as may be required to reflect that certified amount in its budget.

L. 1987, c. 75, s. 8.



Section 52:27D-118.32 - Short Title

52:27D-118.32. Short title
Sections 1 through 12 of this act shall be known and may be cited as the "Supplemental Municipal Property Tax Relief Act."

L.1991,c.63,s.1.



Section 52:27D-118.33 - Definitions

52:27D-118.33. Definitions
As used in this act:



"Board" means the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Equalized tax rate" means the total tax levy on which the tax rate is computed for a municipality as shown in the table of aggregates for the pretax year prepared pursuant to R.S.54:4-52, divided by the equalized valuation of property exclusive of Class II railroad property as shown in the table of equalized valuations for the pretax year prepared pursuant to P.L.1954, c.86 (C.54:1-35.1 et seq.).

"Municipal per capita income" means the money income of a municipality for the most recent year prior to the budget year as reported by the Bureau of the Census divided by the population of the municipality according to the most recent federal decennial census.

"State per capita income" means the money income of the State for the most recent year prior to the budget year as reported by the Bureau of the Census divided by the State population according to the most recent federal decennial census.

"Statewide aggregate equalized tax rate" means the sum of the total tax levies on which the tax rates are computed for all municipalities in the State as shown in the table of aggregates for the pretax year prepared pursuant to R.S.54:4-52, divided by the sum of equalized valuations of property of all municipalities in the State exclusive of Class II railroad property as shown in the table of equalized valuations for the pretax year prepared pursuant to P.L.1954, c.86 (C.54:1-35.1 et seq.).

L.1991,c.63,s.2.



Section 52:27D-118.34 - Distributions Of Aid

52:27D-118.34. Distributions of aid
The director shall on or before December 31, 1991 and annually thereafter make distributions of "Supplemental Municipal Property Tax Relief Act" aid, in amounts determined as follows:

a. (1) To municipalities having an equalized tax rate at least twice the Statewide aggregate equalized tax rate, an amount equal to $72.76 per capita.

(2) To municipalities having an equalized tax rate greater than the Statewide aggregate equalized tax rate and less than twice the Statewide aggregate equalized tax rate, an amount equal to $42.75 per capita.

(3) To municipalities having an equalized tax rate equal to or greater than 75% of the Statewide aggregate equalized tax rate but not greater than the Statewide aggregate equalized tax rate, an amount equal to $31.83 per capita.

(4) To municipalities having an equalized tax rate less than 75% of the Statewide aggregate equalized tax rate, an amount equal to $22.73 per capita.

b. In addition to the amount determined pursuant to subsection a. of this section, any municipality with a municipal per capita income less than 50% of the Statewide per capita income shall receive $45.48 per capita.

c. The most recent federal decennial census shall be used to determine municipal population for the distribution of per capita aid pursuant to this section.

L.1991,c.63,s.3.



Section 52:27D-118.35 - Distributions Of Extraordinary Aid.

52:27D-118.35 Distributions of extraordinary aid.

4.The director shall on or before December 31, 1991 and annually thereafter make distributions of "Supplemental Municipal Property Tax Relief Act" extraordinary aid. The director shall annually notify the chief financial officer of each municipality, other than a municipality that received $500,000 or more in regular grant financial assistance in the prior year pursuant to the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.), that, in addition to State aid provided pursuant to section 3 of P.L.1991, c.63 (C.52:27D-118.34), the municipality is eligible to apply for "Supplemental Municipal Property Tax Relief Act" extraordinary aid. The municipality may apply to the board for financial assistance pursuant to this section on forms promulgated by the director.

L.1991,c.63,s.4; amended 1999, c.156, s.6.



Section 52:27D-118.36 - Selection Of Recipients Of Extraordinary Aid.

52:27D-118.36 Selection of recipients of extraordinary aid.

5.The director shall select among the municipalities that have applied for extraordinary aid pursuant to section 4 of P.L.1991, c.63 (C.52:27D-118.35) and shall forward to the board the list of selected municipalities along with the amount of financial assistance to be paid to each municipality. The director in selecting among those eligible municipalities for payment of extraordinary aid shall use criteria which shall include:

a.whether a municipality is experiencing fiscal distress, whether the cost of providing municipal services is extraordinarily high, and whether the tax base is inadequate to meet property tax demands;

b.whether a municipality will use the extraordinary aid for costs associated with activities that improve operations and provide short-term and long-term property tax savings, including but not limited to shared and regionalized services, enhanced tax and revenue collection efforts and other activity that can be demonstrated to meet those requirements; or

c.whether a municipality has incurred other unusual or atypical expenses.

L.1991,c.63,s.5; amended 1999, c.156, s.7.



Section 52:27D-118.37 - Change In Municipal Budget, Required Documentation

52:27D-118.37. Change in municipal budget, required documentation
For each municipality receiving discretionary aid pursuant to this act, the director:

a. Shall have the authority to increase, decrease, add or delete revenues and expenditures from the budget of the municipality based on the municipality's experience and prudent fiscal management; and

b. May require documentation, schedules and estimates related to the municipal budget.

L.1991,c.63,s.6.



Section 52:27D-118.38 - Remedial Orders Issued To Recipient Of Discretionary Aid

52:27D-118.38 Remedial orders issued to recipient of discretionary aid
a. The board may issue remedial orders to a municipality receiving discretionary aid pursuant to this act directing it to:

(1) Maximize revenues;



(2) Maximize surplus to a prudent level;



(3) File schedules along with the budget showing municipal revenues not anticipated;

(4) Add municipal revenues to the budget not anticipated;



(5) Maximize its tax collection rate in order to minimize its reserve for uncollected taxes, using prudent fiscal practices;

(6) Reduce appropriations deemed by the board to be excessive; and



(7) Undertake other appropriate activities consistent with this section to reduce property taxes.

b. The board shall require, as a condition for the release of discretionary aid funds to a municipality, that the director certify that a municipality has complied with remedial orders issued by the board.

L.1991,c.63,s.7.



Section 52:27D-118.39 - General Fiscal Oversight Over Recipient Of Discretionary Aid

52:27D-118.39. General fiscal oversight over recipient of discretionary aid



8.The board shall exercise general fiscal oversight over a municipality that receives discretionary aid pursuant to this act and may:



a.Require the director to return a budget if it is determined that the local tax burden is unreasonably high;



b.Require the inclusion of line items supporting budget detail; and



c.Permit the cancellation of appropriation reserves on the same schedule as transfers, with a revised annual financial statement forwarded to the director upon the cancellation.



L.1991,c.63,s.8.



Section 52:27D-118.40 - Use Of State Aid To Reduce Tax Levy

52:27D-118.40. Use of State aid to reduce tax levy
State aid provided pursuant to sections 3 and 4 of this act shall be used solely and exclusively by each municipality for the purposes of reducing the amount the municipality is required to raise by local property tax levy for municipal purposes. In the event that the amount of State aid provided pursuant to sections 3 and 4 of this act exceeds the amount required to be raised by local property tax levy for municipal purposes, the balance of the State aid shall be used to reduce the amount the municipality is required to raise by local property tax levy for county purposes, notwithstanding the provisions of any law to the contrary. The director shall certify that each municipality has complied with this section. If the director finds that State aid provided pursuant to this act is not used by a municipality solely and exclusively to reduce the amount required to be raised by local property tax levy, the director shall direct that the municipal governing body make corrections to its budget.

L.1991,c.63,s.9.



Section 52:27D-118.41 - Fund Recipients May Anticipate State Aid

52:27D-118.41. Fund recipients may anticipate State aid
Notwithstanding any provisions of the "Local Budget Law," N.J.S.40A:4-1 et seq., any municipality that receives funds pursuant to this act may anticipate the receipt of the amount of State aid as shall be certified to it by the director and may file any amendment or corrections in its local budget as may be required to properly reflect that State aid.

L.1991,c.63,s.10.



Section 52:27D-118.42 - Rules, Regulations

52:27D-118.42. Rules, regulations
The director shall promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of sections 2 through 10 of this act.

L.1991,c.63,s.11.



Section 52:27D-118.42A - State Oversight Of Municipalities In The Transitional Aid To Localities Program.

52:27D-118.42a State oversight of municipalities in the Transitional Aid to Localities program.



Section 52:27D-118.43 - "Adopt A Municipality Program."

52:27D-118.43 "Adopt a Municipality Program."

12. a. This section shall be known and may be cited as the "Adopt a Municipality Program."
b.The Commissioner of Community Affairs shall establish a business advisory board. The commissioner shall chair the board and shall appoint to the board members who represent private businesses and nonprofit entities that are interested and willing to contribute services and resources to municipalities. Members of the board shall serve three-year terms without compensation. The commissioner shall appoint a program coordinator who shall administer the "Adopt a Municipality Program."

c.The board shall encourage and coordinate municipal-business partnership. The board shall solicit municipalities and business and nonprofit entities to participate in the program. The board shall compile a list of municipal needs and circulate the list among businesses and nonprofit entities. Support of "adopted" municipalities by businesses and nonprofit entities that participate in the program may include, but shall not be limited to, the supplying of services, personnel, materials and funding. Businesses entering into the "Adopt a Municipality Program" shall not seek reimbursement for any donation of time, money, materials or personnel from the State or any subdivision thereof.

d.Contributions provided under this section by local businesses shall in no way affect the amount of State aid to which a municipality is entitled.

e.Acceptance of services, personnel, material or funding by a municipality pursuant to the "Adopt a Municipality Program" shall be subject to the applicable provisions, if any, of the "Local Government Ethics Law," P.L.1991, c.29 (C.40A:9-22.1 et seq.) and the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.).

L.2001,c.342,s.12.



Section 52:27D-119 - Short Title

52:27D-119. Short title
This act shall be known, and may be cited and referred to, as the "State Uniform Construction Code Act."

L.1975, c. 217, s. 1.



Section 52:27D-120 - Purpose

52:27D-120. Purpose
It is the intent and purpose of this act:

a. To encourage innovation and economy in construction and to provide requirements for construction and construction materials consistent with nationally recognized standards.

b. To formulate such requirements, to the extent practicable, in terms of performance objectives, so as to make adequate performance for the use intended as the test of acceptability.

c. To permit to the fullest extent feasible the use of modern technical methods, devices and improvements, including premanufactured systems, consistent with reasonable requirements for the health, safety, and welfare of occupants or users of buildings and structures.

d. To eliminate restrictive, obsolete, conflicting and unnecessary construction regulations that tend to unnecessarily increase construction costs or retard the use of new materials, products or methods of construction, or provide preferential treatment to types or classes of materials or products or methods of construction.

e. To insure adequate maintenance of buildings and structures throughout the State and to adequately protect the health, safety and welfare of the people.

f. To eliminate unnecessary duplication of effort and fees in the review of construction plans and the inspection of construction.

L.1975, c. 217, s. 2.



Section 52:27D-121 - Definitions.

52:27D-121 Definitions.
3.Definitions. As used in this act:

"Building" means a structure enclosed with exterior walls or fire walls, built, erected and framed of component structural parts, designed for the housing, shelter, enclosure and support of individuals, animals or property of any kind.

"Business day" means any day of the year, exclusive of Saturdays, Sundays, and legal holidays.
"Certificate of occupancy" means the certificate provided for in section 15 of this act, indicating that the construction authorized by the construction permit has been completed in accordance with the construction permit, the State Uniform Construction Code and any ordinance implementing said code.

"Commissioner" means the Commissioner of Community Affairs.

"Code" means the State Uniform Construction Code.

"Commercial farm building" means any building located on a commercial farm which produces not less than $2,500 worth of agricultural or horticultural products annually, which building's main use or intended use is related to the production of agricultural or horticultural products produced on that farm. A building shall not be regarded as a commercial farm building if more than 1,200 square feet of its floor space is used for purposes other than its main use. A greenhouse constructed in conjunction with the odor control bio-filter of a solid waste or sludge composting facility, which greenhouse produces not less than $2,500 worth of agricultural or horticultural products in addition to its function as a cover for the bio-filter, shall be considered a commercial farm building for the purposes of this act, provided, however, that the greenhouse is not intended for human occupancy.
"Construction" means the construction, erection, reconstruction, alteration, conversion, demolition, removal, repair or equipping of buildings or structures.

"Construction board of appeals" means the board provided for in section 9 of this act.

"Department" means the Department of Community Affairs.

"Enforcing agency" means the municipal construction official and subcode officials provided for in section 8 of this act and assistants thereto.

"Equipment" means plumbing, heating, electrical, ventilating, air conditioning, refrigerating and fire prevention equipment, and elevators, dumbwaiters, escalators, boilers, pressure vessels and other mechanical facilities or installations.

"Hearing examiner" means a person appointed by the commissioner to conduct hearings, summarize evidence, and make findings of fact. "Maintenance" means the replacement or mending of existing work with equivalent materials or the provision of additional work or material for the purpose of the safety, healthfulness, and upkeep of the structure and the adherence to such other standards of upkeep as are required in the interest of public safety, health and welfare.

"Manufactured home" or "mobile home" means a unit of housing which:

(1)Consists of one or more transportable sections which are substantially constructed off site and, if more than one section, are joined together on site;

(2)Is built on a permanent chassis;

(3)Is designed to be used, when connected to utilities, as a dwelling on a permanent or nonpermanent foundation; and

(4)Is manufactured in accordance with the standards promulgated for a manufactured home by the Secretary of the United States Department of Housing and Urban Development pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974," Pub.L.93-383 (42 U.S.C. s. 5401 et seq.) and the standards promulgated by the commissioner pursuant to P.L.1975, c.217 (C.52:27D-119 et seq.).

"Municipality" means any city, borough, town, township or village.

"Outdoor advertising sign" means a sign required to be permitted pursuant to P.L.1991. c.413 (C.27:5-5 et seq.).

"Owner" means the owner or owners in fee of the property or a lesser estate therein, a mortgagee or vendee in possession, an assignee of rents, receiver, executor, trustee, lessee, or any other person, firm or corporation, directly or indirectly in control of a building, structure, or real property and shall include any subdivision thereof of the State.

"Premanufactured system" means an assembly of materials or products that is intended to comprise all or part of a building or structure and that is assembled off site by a repetitive process under circumstances intended to insure uniformity of quality and material content.

"Public school facility" means any building, or any part thereof, of a school, under college grade, owned and operated by a local, regional, or county school district.

"State sponsored code change proposal" means any proposed amendment or code change adopted by the commissioner in accordance with subsection c. of section 5 of this act for the purpose of presenting such proposed amendment or code change at any of the periodic code change hearings held by the National Model Code Adoption Agencies, the codes of which have been adopted as subcodes under this act.

"Stop construction order" means the order provided for in section 14 of this act.

"State Uniform Construction Code" means the code provided for in section 5 of this act, or any portion thereof, and any modification of or amendment thereto.

"Structure" means a combination of materials to form a construction for occupancy, use, or ornamentation, whether installed on, above, or below the surface of a parcel of land; provided the word "structure" shall be construed when used herein as though followed by the words "or part or parts thereof and all equipment therein" unless the context clearly requires a different meaning.

L.1975,c.217,s.3; amended 1977, c.221, s.1; 1981, c.494, s.8; 1983, c.388; 1983, c.496, s.1; 1986, c.119, s.1; 1992, c.12; 2004, c.42, s.9.



Section 52:27D-122 - Legislative Findings

52:27D-122. Legislative findings
It is hereby found and declared:

a. That a multiplicity of construction codes currently exists in this State and some of these codes contain needless restrictions which limit the use of certain materials, techniques or products without any benefits to the public. Moreover, the variation of construction standards caused by the multiplicity of codes slows the process of construction and increases the costs of construction.

b. That the way to insure uniform, modern construction standards and regulations throughout the State of New Jersey which will lower the cost of housing and other construction without any detriment to the public health, safety and welfare is to adopt a uniform State construction code.

c. That the need of new construction in the State can be met in part by the use of premanufactured systems which are fabricated in the geographical region of the United States of which New Jersey is a part and that a uniform construction code should include standards to permit the use of such systems.

d. That the model codes of the Building Officials and Code Administrators International, Inc., the National Electrical Code and the National Standard Plumbing Code, or modification thereof, are construction codes which have been widely adopted in this State and in the geographical region of the United States of which New Jersey is a part and adoption of these nationally recognized codes pursuant to this act will insure that the State has a uniform, modern construction code which will insure health, safe, and sanitary construction but also less expensive construction for the citizens of this State.

L.1975, c. 217, s. 4.



Section 52:27D-122.1 - Findings, Declarations Relative To Building Construction Codes

52:27D-122.1.Findings, declarations relative to building construction codes

1. The Legislature finds and declares that:

a. One of the specified purposes of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), was the elimination of restrictive and unnecessary construction regulations that tend to unnecessarily increase construction costs.

b. While the overall effect of the statutory requirement that the subcodes of the State Uniform Construction Code be adoptions of the model codes or standards of nationally recognized organizations, including all amendments or revisions to such codes or standards, has been consistent with the intent and purpose of the "State Uniform Construction Code Act," there have been exceptional instances in which the amendment or revision of an adopted code or standard has included changes that are not consistent with that intent and purpose.

c. It is therefore necessary and appropriate that the Commissioner of Community Affairs be given the authority to limit the adoption of later revisions to the model code to include only those standards in effect on July 1, 1995, and any later revisions or amendments of model codes which would not be inconsistent with the intent and purpose of the act.

L.1996,c.53,s.1.



Section 52:27D-122.2 - Findings, Declarations Relative To Energy Efficiency In Buildings.

52:27D-122.2 Findings, declarations relative to energy efficiency in buildings.

1.The Legislature hereby finds and declares:

a.It is the public policy of this State to encourage and facilitate the construction of energy-efficient buildings which are designed and built to reduce overall energy demand.

b.While energy-efficient buildings may cost more to construct, the payback period to recoup the added investment is only a few years.

c.Energy savings can be most fully realized when incorporated into new construction from the beginning.

d.It is therefore necessary and appropriate that the Commissioner of Community Affairs, in consultation with the Board of Public Utilities, adopt energy-efficient building codes that may exceed the requirements of national model codes.

L.2009, c.106, s.1.



Section 52:27D-123 - State Uniform Construction Code; Adoption.

52:27D-123 State Uniform Construction Code; adoption.

5. a. The commissioner shall after public hearing pursuant to section 4 of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-4) adopt a State Uniform Construction Code for the purpose of regulating the structural design, construction, maintenance and use of buildings or structures to be erected and alteration, renovation, rehabilitation, repair, maintenance, removal or demolition of buildings or structures already erected. Prior to the adoption of said code, the commissioner shall consult with the code advisory board and other departments, divisions, bureaus, boards, councils or other agencies of State Government heretofore authorized to establish or administer construction regulations.

Such prior consultations with departments, divisions, bureaus, boards, councils, or other agencies of State Government shall include but not be limited to consultation with the Commissioner of Health and Senior Services and the Public Health Council prior to adoption of a plumbing subcode pursuant to paragraph b. of this section. Said code shall include any code, rule or regulation incorporated therein by reference.

b.The code shall be divided into subcodes which may be adopted individually by the commissioner as he may from time to time consider appropriate. These subcodes shall include but not be limited to a building code, a plumbing code, an electrical code, an energy code, a fire prevention code, a manufactured or mobile home code and mechanical code.

These subcodes, except for the energy subcode, shall be adoptions of the model codes of the Building Officials and Code Administrators International, Inc., the National Electrical Code, and the National Standard Plumbing Code, provided that for good reasons, the commissioner may adopt as a subcode, a model code or standard of some other nationally recognized organization upon a finding that such model code or standard promotes the purposes of this act. The initial adoption of a model code or standard as a subcode shall constitute adoption of subsequent edition year publications of the model code or standard of such other nationally recognized organization, except as provided for in paragraphs (1) through (4) of this subsection. Adoption of publications shall not occur more frequently than once every three years; provided, however, that a revision or amendment may be adopted at any time in the event that the commissioner finds that there exists an imminent peril to the public health, safety or welfare.

The energy subcode shall be based upon the model codes cited under this subsection or the International Energy Conservation Code. It may be amended or supplemented by the commissioner once before 2012 without regard to intervals between the adoption of the energy subcode in effect on the effective date of P.L.2009, c.106 (C.52:27D-122.2 et al.) and subsequent year revisions of that subcode. In amending or supplementing the energy subcode, the commissioner shall rely upon 10-year energy price projections provided by an institution of higher education within one year following the effective date of P.L.2009, c.106 (C.52:27D-122.2 et al.), and thereafter at three-year intervals. In developing the energy price projections, the institution of higher education shall consult with the Board of Public Utilities. The commissioner shall be authorized to amend the energy subcode to establish enhanced energy conservation construction requirements, the added cost of each of which may reasonably be recovered through energy conservation over a period of not more than seven years. Such requirements shall include provisions to ensure that, in all parts of the State the anticipated energy savings shall be similarly proportionate to the additional costs of energy subcode compliance.

(1)Except as otherwise provided in this subsection, the edition of a model code or standard in effect as a subcode as of July 1, 1995 shall continue in effect regardless of any publication of a subsequent edition of that model code or standard. Prior to establishing the effective date for any subsequent revision or amendment of any model code or standard adopted as a subcode, the commissioner shall review, in consultation with the code advisory board, the text of the revised or amended model code or standard and determine whether the amended or revised provisions of the model code are essential to carry out the intent and purpose of this act as viewed in contrast to the corresponding provisions of the subcode then currently in effect.

(2)In the event that the commissioner, pursuant to paragraph (1) of this subsection, determines that any amended or revised provision of a model code is essential to carry out the intent and purpose of this act as viewed in contrast to any corresponding provision of the subcode then currently in effect, the commissioner may then adopt that provision of the amended or revised model code.

(3)The commissioner, in consultation with the code advisory board, shall have the authority to review any model code or standard currently in effect as a subcode of the State Uniform Construction Code and compare it with previously adopted editions of the same model code or standard in order to determine if the subcode currently in effect is at least as consistent with the intent and purpose of this act as were previously adopted editions of the same model code or standard.

(4)In the event that the commissioner, after consultation with the code advisory board, determines pursuant to this subsection that a provision of a model code or standard currently in effect as a subcode of the State Uniform Construction Code is less consistent with the intent and purpose of this act than was the corresponding provision of a previously adopted edition of the same model code or standard, the commissioner may delete the provision in effect and substitute in its place the corresponding provision of the previously adopted edition of the same model code or standard determined to be more consistent with the intent and purpose of this act.

(5)The commissioner shall be authorized to adopt a barrier free subcode or to supplement or revise any model code adopted hereunder, for the purpose of insuring that adequate and sufficient features are available in buildings or structures so as to make them accessible to and usable by the physically handicapped. Multi-family residential buildings with four or more dwelling units in a single structure shall be constructed in accordance with the barrier free subcode; for the purposes of this subsection the term "multi-family residential buildings with four or more dwelling units in a single structure" shall not include buildings constructed as townhouses, which are single dwelling units with two or more stories of living space, exclusive of basement or attic, with most or all of the sleeping areas on one story and with most of the remaining habitable space, such as kitchen, living and dining areas, on another story, and with an independent entrance at or near grade level.

c.Any municipality through its construction official, and any State agency or political subdivision of the State may submit an application recommending to the commissioner that a State sponsored code change proposal be adopted. Such application shall contain such technical justification and shall be submitted in accordance with such rules of procedure as the commissioner may deem appropriate, except that whenever the State Board of Education shall determine that enhancements to the code are essential to the maintenance of a thorough and efficient system of education, the enhancements shall be made part of the code; provided that the amendments do not result in standards that fall below the adopted subcodes. The Commissioner of the Department of Education shall consult with the Commissioner of the Department of Community Affairs prior to publishing the intent of the State Board to adopt any amendments to the Uniform Construction Code. Upon adoption of any amendments by the State Board of Education they shall be transmitted forthwith to the Commissioner of the Department of Community Affairs who shall publish and incorporate the amendments as part of the Uniform Construction Code and the amendments shall be enforceable as if they had been adopted by the commissioner.

At least 45 days prior to the final date for the submission of amendments or code change proposals to the National Model Code Adoption Agency, the code of which has been adopted as a subcode under this act, the commissioner shall hold a public hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), at which testimony on any application recommending a State sponsored code change proposal will be heard.

The commissioner shall maintain a file of such applications, which shall be made available to the public upon request and upon payment of a fee to cover the cost of copying and mailing.

After public hearing, the code advisory board shall review any such applications and testimony and shall within 20 days of such hearing present its own recommendations to the commissioner.

The commissioner may adopt, reject or return such recommendations to the code advisory board for further deliberation. If adopted, any such proposal shall be presented to the subsequent meeting of the National Model Code Agency by the commissioner or by persons designated by the commissioner as a State sponsored code change proposal. Nothing herein, however, shall limit the right of any municipality, the department, or any other person from presenting amendments to the National Model Code Agency on its own initiative.

The commissioner may adopt further rules and regulations pursuant to this subsection and may modify the procedures herein described when a model code change hearing has been scheduled so as not to permit adequate time to meet such procedures.

d.(Deleted by amendment, P.L.1983, c.496.)

L.1975, c.217, s.5; amended 1977, c.221, s.2; 1981, c.494, s.9; 1983, c.496, s.2; 1993, c.306; 1996, c.53, s.2; 2003, c.72, s.2; 2009, c.106, s.2.



Section 52:27D-123.1 - Applicability Over Law Or Regulation To Contrary

52:27D-123.1 Applicability over law or regulation to contrary
Any law or regulation to the contrary notwithstanding, the structure, design, construction, maintenance and use of all buildings or structures to be erected and the alteration, renovation, rehabilitation, repair, maintenance, removal, or demolition of all buildings or structures already erected shall be regulated pursuant to the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.).

L.1983, c. 496, s. 5.



Section 52:27D-123.2 - Agricultural Construction Criteria

52:27D-123.2. Agricultural construction criteria
a. Notwithstanding any other provision of P.L. 1975, c. 217 (C. 52:27D-119 et seq.), the Commissioner of the Department of Community Affairs and the Secretary of Agriculture shall, within 270 days of the effective date of this amendatory and supplementary act, jointly promulgate, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), separate construction code criteria for commercial farm buildings. The Commissioner shall, upon adoption, incorporate these criteria into the State Uniform Construction Code.

b. The Secretary of Agriculture shall, in consultation with the Commissioner of Community Affairs and all other interested and affected parties, prepare the criteria to be proposed for adoption pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). The Secretary may, in his discretion, make use of the services of Rutgers, The State University to prepare the proposed criteria.

c. The Commissioner and the Secretary shall, to the greatest extent possible, ensure that the criteria provide no impediment to the orderly development of the State's agricultural and horticultural enterprises. They shall pay particular attention to establishing separate height, area, fire protection and construction type requirements which are more suitable to agricultural and horticultural uses than those which are presently incorporated in the State Uniform Construction Code.

d. The Commissioner and the Secretary shall ensure that, to the greatest extent possible, criteria are completely eliminated for structures and buildings which are not intended for human occupancy, such as storage bins, silos and the like.

L. 1986, c. 119, s. 2, eff. Oct. 8, 1986.



Section 52:27D-123.3 - High Hazard Uses

52:27D-123.3. High hazard uses
Any use of a commercial farm building, other than its main use, which constitutes a high hazard because it involves the generation, processing or storage of corrosive, highly toxic, flammable or explosive materials shall be segregated from the main use by fire resistance-rated construction.

L. 1986, c. 119, s. 3, eff. Oct. 8, 1986.



Section 52:27D-123.4 - Public Assembly Permit

52:27D-123.4. Public assembly permit
A commercial farm building may be used temporarily as a place of public assembly if a permit for such use has been issued by the local fire official pursuant to the code adopted pursuant to the "Uniform Fire Safety Act," P.L. 1983, c. 383 (C. 52:27D-192 et seq.). The fee for the issuing of the permit and any inspection required in connection with the issuance shall not exceed $75.00.

L. 1986, c. 119, s. 4, eff. Oct. 8, 1986.



Section 52:27D-123.5 - Building Code, Development

52:27D-123.5. Building code, development
2. The Commissioner of the Department of Community Affairs, in consultation with the State Board of Education, is directed to develop a building code specifically designed to foster cost-effective school building construction, while ensuring through its provisions that necessary health and safety requirements are met. The code shall be designed for use throughout the State and shall supplement the State Uniform Construction Code, P.L.1975, c.217 (C.52:27D-119 et seq.). The commissioner may promulgate this code as a separate document from the State Uniform Construction Code, or may, if the commissioner finds it feasible and useful, incorporate its provisions directly into, and make them an integral part of, that code.

L.1995,c.68,s.2.



Section 52:27D-123.6 - Code Conditions

52:27D-123.6. Code conditions
3. The code adopted by the Commissioner of Community Affairs pursuant to section 2 of this act shall not require as a condition for approval of plans and specifications for the erection, alteration, improvement or repair of a public school facility:

a. refurbishment of a school facility based upon an automatic threshold, involving percentage increases in square footage or the relative costs of the building addition, beyond that necessary to meet the requirements of the appropriate building code which directly impact on the health and safety of students; or

b. refurbishment of a newly reopened school facility beyond that necessary to meet the requirements of the appropriate building code which directly impact on the health and safety of the students.

L.1995,c.68,s.3.



Section 52:27D-123.7 - Findings, Determinations, Declarations

52:27D-123.7. Findings, determinations, declarations
1. The Legislature hereby finds, determines and declares:



a. There is an urgent need to improve the housing conditions of low and moderate income individuals and families, many of whom live in substandard housing, particularly in the older cities of the State; and

b. There are large numbers of older residential buildings in the State, both occupied and vacant, which are in urgent need of rehabilitation and which must be rehabilitated if the State's citizens are to be housed in decent, sound, and sanitary conditions; and

c. The application of those building code requirements currently in force to housing rehabilitation has led to the imposition of costly and time-consuming requirements which result in a significant reduction in the amount of rehabilitation activity taking place; and

d. Extensive research has been conducted, in New Jersey and elsewhere, which can serve as a sound basis for the development and adoption of a building code specifically designed to foster cost-effective housing rehabilitation while ensuring that necessary health and safety requirements are met; and

e. Furthermore, in addition to the need for prudent modification of code provisions applicable to rehabilitation of older housing structures, it appears that complaints have from time to time been made that the scope and rigidity of the existing State Uniform Construction Code, as currently adopted and applied, may make excessively stringent and onerous requirements that burden the provision of affordable housing with expenses without any commensurate benefit to the public health, safety and welfare.

L.1995,c.78,s.1.



Section 52:27D-123.8 - Development Of Building Code To Foster Housing Rehabilitation

52:27D-123.8 Development of building code to foster housing rehabilitation
2. a. The Commissioner of Community Affairs is hereby directed to develop a building code specifically designed to foster cost-effective housing rehabilitation, while ensuring through its provisions that necessary health and safety requirements are met. The code shall be designed for use throughout the State but shall have particular application to the older cities of the State, and the housing types characteristic of those cities. The code shall supplement the State Uniform Construction Code, adopted pursuant to P.L.1975, c.217 (C.52:27D-119 et seq.). The commissioner may promulgate this code as a separate document from the State Uniform Construction Code, or may, if he finds it feasible and useful, incorporate its provisions directly into, and make them an integral part of, that code.

b. In developing the code, the commissioner is directed to investigate any model codes, such as Chapter 34, "Existing Structures," of the "BOCA National Building Code/1993" and experiences of other code enforcement jurisdictions, to consult with individuals and organizations experienced in the rehabilitation of low and moderate income housing in New Jersey's urban areas, and conduct research as may be relevant to the purposes of this act.

c. The commissioner is further directed to undertake a study of the desirability of authorizing a procedure under which, in adopting the provisions of the standard or model codes upon which the State Uniform Construction Code is based, discretion may be accorded to the commissioner to modify, amplify or otherwise depart from any such provisions, without exceeding any of them in stringency, for the purpose of accommodating this State's construction code to the needs of the State and its various regions, particularly with respect to encouraging the provision of housing affordable to persons and families of low and moderate income.

d. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate the code prescribed in subsection a. of this section within six months of the effective date of this act; or, if he finds it impracticable to do so, shall make a written report to the Legislature setting forth the grounds of the impracticability and making such recommendations for further legislative action as he may deem likely to remove those grounds. Within the same period of time the commissioner shall also make his report and recommendations to the Legislature on the study directed by subsection c. of this section.

L.1995,c.78,s.2.



Section 52:27D-123.9 - Definitions Relative To Playground Safety.

52:27D-123.9 Definitions relative to playground safety.

1.For the purposes of this act:

"Governmental Entity" means the State, its agencies and instrumentalities, a county or municipality, or any agency or instrumentality thereof, a school district, or any other similar public entity or agency, but not the federal government or its agencies and instrumentalities.

"Nonprofit entity" means a person or entity which operates a playground open to the public or open to users of a facility operated by the person or entity, and which is an exempt organization pursuant to section 9 of P.L.1966, c.30 (C.54:32B-9), the "Sales and Use Tax Act," but not a governmental entity or the federal government or its agencies and instrumentalities.

"Private entity" means any person or entity which operates a playground open to the public or open to users of a facility operated by the person or entity, but not a governmental entity, a nonprofit entity or the federal government or its agencies and instrumentalities.

"Playground" means an improved area designed, equipped, and set aside for play of six or more children which is not intended for use as an athletic playing field or athletic court, and shall include any play equipment, surfacing, fencing, signs, internal pathways, internal land forms, vegetation, and related structures.

"Supervision" means all general and specific supervision necessary to protect children from unreasonable risk of harm from site hazards, the acts of other children, or the use of the playground in a way that was not intended by the designer or manager of the playground. This act shall not expand or reduce existing standards of care to which a playground operator is held.

L.1999,c.50,s.1.



Section 52:27D-123.10 - Rules, Regulations Pertinent To Playgrounds.

52:27D-123.10 Rules, regulations pertinent to playgrounds.

2.The Department of Community Affairs in consultation with the Department of Education shall promulgate rules and regulations for the design, installation, inspection and maintenance regarding all playgrounds operated by any governmental entity, nonprofit entity or private entity. Those regulations shall meet any standard of care imposed by law on playground operators, and shall be those guidelines and criteria which are contained in the Handbook for Public Playground Safety produced by the United States Consumer Products Safety Commission or any successor. The rules and regulations shall include special provisions for playgrounds appropriate for children within the range of ages in day care settings. The department shall not be responsible for enforcement of any rules or regulations promulgated by this act, unless the department is otherwise responsible for enforcement pursuant to P.L.1975, c.217 (C.52:27D-119 et seq.).

L.1999,c.50,s.2.



Section 52:27D-123.11 - Upgrading Of Playgrounds.

52:27D-123.11 Upgrading of playgrounds.

3. a. All governmental entities operating playgrounds shall upgrade their playgrounds by replacement or improvement as necessary to satisfy the rules and regulations promulgated pursuant to this act to the extent State funds are made available specifically for that purpose through State bonds or other means, or within five years for surfacing and eight years for all other elements whichever comes first, after the effective date of those rules and regulations promulgated pursuant to P.L.1999, c.50 (C.52:27D-123.9 et seq.).

All private entities shall upgrade their playgrounds by replacement or improvement as necessary to satisfy the rules and regulations promulgated pursuant to this act within five years for surfacing, and within eight years for all other elements, following the effective date of those rules and regulations promulgated pursuant to P.L.1999, c.50 (C.52:27D-123.9 et seq.).

All nonprofit entities shall upgrade the surfacing of their playgrounds by replacement or improvement as necessary to satisfy the rules and regulations promulgated pursuant to this act, on or before five years following the effective date of those rules and regulations promulgated pursuant to P.L.1999, c.50 (C.52:27D-123.9 et seq.), and shall upgrade all other elements of their playgrounds to satisfy the rules and regulations promulgated pursuant to this act, no later than 15 years following the effective date of those rules and regulations promulgated pursuant to P.L.1999, c.50 (C.52:27D-123.9 et seq.), but shall upgrade playground equipment prior to that date if the equipment is replaced or reconstructed. This section shall not affect the liability or absence of liability of playground operators.

b.All newly constructed playgrounds built by a governmental entity, a nonprofit entity, or a private entity more than six months after the effective date of the rules and regulations promulgated pursuant to this act shall conform to the requirements of those rules and regulations.

L.1999,c.50,s.3.



Section 52:27D-123.12 - Conformity To Rules, Regulations Required For Receipt Of State Funding.

52:27D-123.12 Conformity to rules, regulations required for receipt of State funding.

4. a. Except in connection with the upgrading of a playground as provided in subsection a. of section 3 of P.L.1999, c.50 (C.52:27D-123.11), after the effective date of the rules and regulations promulgated pursuant to this act, no State funding shall be available for the planning, development, or redevelopment of any playground, unless the playground, after completion of the State-funded project, will conform to the applicable rules and regulations promulgated pursuant to this act. If, however, State funds have been appropriated to, or allocated for, a playground project prior to the effective date of the regulations but the regulations become effective prior to the completion of the project, that funding shall be maintained, as long as the playground is altered to conform to the rules and regulations to the extent the alterations can be made without adding more than 15% to the project cost.

b.After the date by which an entity is required to conform its playground to satisfy the rules and regulations promulgated pursuant to this act, no State funding shall be available for the construction, operation, maintenance, or supervision of the playground unless the playground conforms to the applicable regulations adopted pursuant to this act.

L.1999,c.50,s.4.



Section 52:27D-123.13 - Device To Override Automatic Sprinkler After Adequate Rainfall Required.

52:27D-123.13 Device to override automatic sprinkler after adequate rainfall required.
1.An automatic lawn sprinkler system installed after the effective date of P.L.2000, c.107 (C.52:27D-123.13) shall be equipped with an automatic rain sensor device or switch that will override the irrigation cycle of the automatic lawn sprinkler system when adequate rainfall has occurred.

L.2000,c.107,s.1.



Section 52:27D-123.14 - Dimensional Requirements For Certain Elevators.

52:27D-123.14 Dimensional requirements for certain elevators.

1.Notwithstanding any law, rule, or regulation to the contrary, within 180 days of the effective date of P.L.2015, c.21, the commissioner shall modify the code pertaining to elevators to require that at least one elevator be of such an arrangement to accommodate an ambulance stretcher 24 inches by 84 inches in the horizontal, open position with not less than 5-inch radius corners when installed in any newly-constructed buildings four or more stories above grade, or four or more stories below grade plane, for which a construction permit is issued subsequent to the effective date of the regulations promulgated pursuant to this section. The commissioner shall require such elevators to bear markings to identify its designation for use by emergency medical services consistent with national standards for such markings. This act shall not apply to one- and two- family residences.

L.2001, c.263, s.1; amended 2015, c.21.



Section 52:27D-123.15 - Adaptability Requirement; Design Standards.

52:27D-123.15 Adaptability requirement; design standards.

5. a. Any new construction for which an application for a construction permit has not been declared complete by the enforcing agency before the effective date of P.L.2005, c.350 (C.52:27D-311a et al.) and for which credit is sought pursuant to P.L.1985, c. 222 (C.52:27D-301 et al.) on or after the effective date of P.L.2005, c.350 (C.52:27D-311a et al.) shall be adaptable; however, elevators shall not be required in any building or within any dwelling unit for the purposes of P.L.2005, c.350 (C.52:27D-311a et al.). In buildings without elevator service, only ground floor dwelling units shall be required to be constructed to conform with the technical design standards of the barrier free subcode in order to be credited pursuant to P.L.1985, c.222 (C.52:27D-301 et al.).

b.Notwithstanding the exemption for townhouse dwelling units in the barrier free subcode, the first floor of all townhouse dwelling units and of all other multifloor dwelling units for which credit is sought pursuant to P.L.1985, c. 222 (C.52:27D-301 et al.) on or after the effective date of P.L.2005, c.350 (C.52:27D-311a et al.) and for which an application for a construction permit has not been declared complete by the enforcing agency pursuant to P.L.2005, c.350 (C.52:27D-311a et al.), shall be subject to the technical design standards of the barrier free subcode and shall include the following features:

(1)an adaptable entrance to the dwelling unit;

(2)an adaptable full service bathroom on the first floor;

(3)an adaptable kitchen on the first floor;

(4)an accessible interior route of travel; and

(5)an adaptable room with a door or a casing where a door can be installed which may be used as a bedroom on the first floor.

c. (1) Full compliance with the requirements of this section shall not be required where an entity can demonstrate that it is site impracticable to meet the requirements. Full compliance shall be considered site impracticable only in those rare circumstances when the unique characteristics of terrain prevent the incorporation of accessibility features.

(2)If full compliance with this section would be site impracticable, compliance with this section for any portion of the dwelling shall be required to the extent that it is not site impracticable.

d.In the case of a unit or units which are constructed with an adaptable entrance pursuant to subsection c. of this section, upon the request of a disabled person who is purchasing or will reside in the dwelling unit, an accessible entrance shall be installed. Additionally, the builder of the unit or units shall deposit sufficient funds to adapt 10 percent of the affordable units in the project which have not been constructed with accessible entrances with the municipality in which the units are located, for deposit into the municipal affordable housing trust fund. These funds shall be available for the use of the municipality for the purpose of making the adaptable entrance of any such affordable unit accessible when requested to do so by a person with a disability who occupies or intends to occupy the unit and requires an accessible entrance.

For the purposes of this section:

"Adaptable," as used with regard to an entrance, means that the plans for the unit include a feasible building plan to adapt the entrance so as to make the unit accessible.

"Disabled person" means "disabled person" as defined in section 4 of P.L.1985, c.222 (C.52:27D-304).

"Ground floor" means the first floor with a dwelling unit or portion of a dwelling unit, regardless of whether that floor is at grade. A building may have more than one ground floor.

"Site impracticable" means having the characteristic of "site impracticability" as set forth in section 100.205 (a) of title 24, Code of Federal Regulations.

L.2005,c.350,s.5.



Section 52:27D-123.16 - Rules, Regulations Relative To Home Elevations.

52:27D-123.16 Rules, regulations relative to home elevations.

2. a. The Department of Community Affairs shall promulgate rules and regulations setting forth standards, methods, procedures and other requirements that must be followed in performing home elevations. A home elevation contractor, as defined in section 2 of P.L.2004, c.16 (C.56:8-137), shall comply with the standards, methods, procedures and any other requirements for home elevation projects as specified in rules and regulations promulgated by the Department of Community Affairs.

b.No home elevation contractor shall perform a home elevation unless the contractor or a person the contractor employs has a minimum of five years of experience in home elevation. For the purposes of this subsection, experience in home elevation shall include both experience in working directly on home elevation projects and training in the operation of home elevation equipment.

c.At the time the home elevation contractor applies for a permit to perform a home elevation, the home elevation contractor shall certify that the home elevation contractor is in compliance with P.L.2014, c.34 (C.56:8-138.2 et al.) and any regulations promulgated thereunder, which certification shall be submitted with the permit application in a form prescribed by the Department of Community Affairs.

d.Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Division of Codes and Standards in the Department of Community Affairs may adopt immediately upon filing with the Office of Administrative Law any rules and regulations deemed necessary to implement the provisions of subsection a. of this section, which shall be effective for a period not to exceed 270 days following the date of enactment of P.L.2014, c.34 (C.56:8-138.2 et al.), and may thereafter be amended, adopted, or readopted, by the division in accordance with the requirements of the "Administrative Procedure Act."

L.2014, c.34, s.2.



Section 52:27D-123A - Adoption Of Radon Hazard Code

52:27D-123a. Adoption of radon hazard code
The Commissioner of Community Affairs shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a radon hazard code, or may propose amendments to revise the appropriate model code adopted pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), for the purpose of establishing adequate and appropriate standards to ensure that schools and residential buildings within tier one areas, as defined by the Department of Environmental Protection pursuant to P.L.1985, c.408 (C.26:2D-59 et seq.), are constructed in a manner that minimizes radon gas and radon progeny entry and facilitates any subsequent remediation that might prove necessary. In preparing the radon hazard code standards, the commissioner shall employ a guideline of four picocuries per liter or such other action level standard as the Department of Environmental Protection may establish subsequent to the effective date of this act.

The department shall include in the radon hazard code standards such testing requirements as may prove reliable, practical and economical to identify sites where a proposed school or residential building will require construction in a manner that minimizes radon gas and radon progeny entry and facilitates any subsequent remediation. If a feasible predictive test method is developed, then the standards adopted pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), shall be revised to include such further changes in construction standards as may be necessary to prevent the entry of radon gas and radon progeny into new schools or residential buildings.

No person who constructs a school or residential building in compliance with these standards anywhere within the State shall thereafter be held liable for the presence of radon gas or radon progeny in the school or residential building, or for any losses or damage to persons or property resulting therefrom.

L.1989,c.186,s.1.



Section 52:27D-123B - Construction To Be In Accordance With Radon Hazard Code Standards

52:27D-123b. Construction to be in accordance with radon hazard code standards
No construction permit shall be issued for the construction of any new school or residential building in a tier one area, except after submission to the construction official of documentation sufficient to establish that the construction will be in accordance with the radon hazard code standards adopted pursuant to section 1 of this act.

L.1989,c.186,s.2.



Section 52:27D-123C - Certificate Of Occupancy Contingent On Conformity With Radon Hazard Code Standards

52:27D-123c. Certificate of occupancy contingent on conformity with radon hazard code standards
No certificate of occupancy shall be issued for any newly constructed school or residential building required to be constructed in accordance with radon hazard code standards as provided in section 2 of this act, except upon verification by the construction official that the school or residential building conforms to the radon hazard code standards.

L.1989,c.186,s.3.



Section 52:27D-123D - Testing Of Building Sites For Presence Of Radon Hazards

52:27D-123d. Testing of building sites for presence of radon hazards
The Department of Community Affairs, in consultation with the Department of Environmental Protection, the National Institute of Standards and Technology, the National Association of Homebuilders Research Center and the United States Environmental Protection Agency, shall investigate methods of testing building sites for the purpose of predicting the presence of radon hazards in buildings to be constructed thereon.

L.1989,c.186,s.4.



Section 52:27D-123E - Training Of Construction Officials

52:27D-123e. Training of construction officials
The Department of Community Affairs shall take such actions as are necessary to train construction officials in the implementation of this act.

L.1989,c.186,s.5.



Section 52:27D-123F - Carbon Monoxide Detectors Required In Certain Structures.

52:27D-123f Carbon monoxide detectors required in certain structures.

1. a. An application for a construction permit for any structure other than a structure subject to the provisions of P.L.1999, c.15 (C.52:27D-133.3 et al.) shall not be declared complete without containing provisions for the placement of a carbon monoxide sensor device or devices, unless it is determined that there is no potential carbon monoxide hazard in the structure.

b.Any determination as to the placement of a carbon monoxide sensor device or devices in a structure and as to whether there is a potential carbon monoxide hazard in a structure shall be made in accordance with the rules and regulations adopted pursuant to subsection c. of this section.

c.The Commissioner of Community Affairs shall promulgate rules and regulations pursuant to its rule-making authority under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) in order to effectuate the purposes of this section. The rules and regulations shall include, but not be limited to, standards for the placement of a carbon monoxide sensor device or devices in a structure and for the determination as to whether there is a potential carbon monoxide hazard in a structure.

d.For the purposes of this section:

"Carbon monoxide sensor device" means a carbon monoxide alarm or detector that bears the label of a nationally recognized testing laboratory, and has been tested and listed as complying with the most recent Underwriters Laboratories standard 2034 or its equivalent.

L.2015, c.146, s.1.



Section 52:27D-124 - Powers Of The Commissioner.

52:27D-124 Powers of the commissioner.

6.The commissioner shall have all the powers necessary or convenient to effectuate the purposes of this act, including, but not limited to, the following powers in addition to all others granted by this act:

a.To adopt, amend and repeal, after consultation with the code advisory board, rules: (1) relating to the administration and enforcement of this act and (2) the qualifications or licensing, or both, of all persons employed by enforcing agencies of the State to enforce this act or the code, except that, plumbing inspectors shall be subject to the rules adopted by the commissioner only insofar as such rules are compatible with such rules and regulations, regarding health and plumbing for public and private buildings, as may be promulgated by the Public Health Council in accordance with Title 26 of the Revised Statutes.

b.To enter into agreements with federal and State of New Jersey agencies, after consultation with the code advisory board, to provide insofar as practicable (1) single-agency review of construction plans and inspection of construction and (2) intergovernmental acceptance of such review and inspection to avoid unnecessary duplication of effort and fees. The commissioner shall have the power to enter into such agreements although the federal standards are not identical with State standards; provided that the same basic objectives are met. The commissioner shall have the power through such agreements to bind the State of New Jersey and all governmental entities deriving authority therefrom.

c.To take testimony and hold hearings relating to any aspect of or matter relating to the administration or enforcement of this act, including but not limited to prospective interpretation of the code so as to resolve inconsistent or conflicting code interpretations, and, in connection therewith, issue subpena to compel the attendance of witnesses and the production of evidence. The commissioner may designate one or more hearing examiners to hold public hearings and report on such hearings to the commissioner.

d.To encourage, support or conduct, after consultation with the code advisory board, educational and training programs for employees, agents and inspectors of enforcing agencies, either through the Department of Community Affairs or in cooperation with other departments of State government, enforcing agencies, educational institutions, or associations of code officials.

e.To study the effect of this act and the code to ascertain their effect upon the cost of building construction and maintenance, and the effectiveness of their provisions for insuring the health, safety, and welfare of the people of the State of New Jersey.

f.To make, establish and amend, after consultation with the code advisory board, such rules as may be necessary, desirable or proper to carry out his powers and duties under this act.

g.To adopt, amend, and repeal rules and regulations providing for the charging of and setting the amount of fees for the following code enforcement services, licenses or approvals performed or issued by the department, pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.):

(1)Plan review, construction permits, certificates of occupancy, demolition permits, moving of building permits, elevator permits and sign permits; and

(2)Review of applications for and the issuance of licenses certifying an individual's qualifications to act as a construction code official, subcode official or assistant under this act.

(3)(Deleted by amendment, P.L.1983, c.338).

h.To adopt, amend and repeal rules and regulations providing for the charging of and setting the amount of construction permit surcharge fees to be collected by the enforcing agency and remitted to the department to support those activities which may be undertaken with moneys credited to the Uniform Construction Code Revolving Fund.

i.To adopt, amend and repeal rules and regulations providing for:

(1)Setting the amount of and the charging of fees to be paid to the department by a private agency for the review of applications for and the issuance of approvals authorizing a private agency to act as an on-site inspection and plan review agency or an in-plant inspection agency;

(2)(Deleted by amendment, P.L.2005, c.212).

(3)(Deleted by amendment, P.L.2005, c.212).

j.To enforce and administer the provisions of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and the code promulgated thereunder, and to prosecute or cause to be prosecuted violators of the provisions of that act or the code promulgated thereunder in administrative hearings and in civil proceedings in State and local courts.

k.To monitor the compliance of local enforcing agencies with the provisions of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), to order corrective action as may be necessary where a local enforcing agency is found to be failing to carry out its responsibilities under that act, to supplant or replace the local enforcing agency for a specific project, and to order it dissolved and replaced by the department where the local enforcing agency repeatedly or habitually fails to enforce the provisions of the "State Uniform Construction Code Act."

l.To adopt, amend, and repeal rules and regulations implementing the provisions of P.L.1999, c.15, P.L.2003, c.44, and section 1 of P.L.2015, c.146 (C.52:27D-123f) concerning the installation and maintenance of carbon monoxide sensors.

L.1975, c.2217, s.6; amended 1979, c.121, s.1; 1983, c.338; 1985, c.21; 1993, c.47; 1999, c.15, s.4; 2003, c.44, s.2; 2005, c.212, s.1; 2015, c.146, s.2.



Section 52:27D-124.1 - Uniform Construction Code Revolving Fund

52:27D-124.1. Uniform construction code revolving fund
There is established in the Department of Community Affairs, a nonlapsing, revolving fund to be known as the Uniform Construction Code Revolving Fund. All surcharge fees levied on new construction pursuant to section 6 of P.L.1975, c. 217, such moneys as may be appropriated by the State or Federal Government for inclusion in the fund, and such revenues as may be generated by departmental training, educational and instruction activities related to code enforcement shall be deposited in the fund.

Moneys appropriated from the fund shall be used to prepare and administer examinations to determine the eligibility of persons seeking to be employed by an enforcing agency, to establish and administer courses for the training of code, and subcode officials and assistants, and to reimburse in whole or in part, such persons as deemed eligible by the department, who have paid tuition for such training courses, and to disseminate information concerning the code and code rules and regulations, and changes made therein.

L.1979, c. 121, s. 2, eff. June 30, 1979.



Section 52:27D-124.2 - Functions, Etc. Relating To Energy Subcode Continued And Transferred

52:27D-124.2. Functions, etc. relating to energy subcode continued and transferred
All of the functions, powers and duties heretofore exercised by the Department of Energy and the commissioner thereof pursuant to P.L.1977, c. 146 (C. 52:27F-1 et seq.) relating to the adoption, amendment and repeal of the energy subcode of the State Uniform Construction Code pursuant to P.L.1975, c. 217 (C. 52:27D-119 et seq.) and P.L.1977, c. 256 (C. 54:4-3.113 et seq.) are hereby transferred to and vested in the Department of Community Affairs and the commissioner thereof.

L. 1987,c.365,s.12.



Section 52:27D-124.3 - Submittal Of Bid, Proposal By Private Agency Under Local Public Contracts Law.

52:27D-124.3 Submittal of bid, proposal by private agency under local public contracts law.
3.A proposal by a private agency to provide inspection or plan review services to a municipality to administer the provisions of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) shall be submitted in accordance with and shall be subject to the bidding and other provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.). A municipality shall require as part of the bid specifications that a private agency submit a bid or proposal in terms of a percentage of the costs charged by the department when it serves as a local enforcement agency pursuant to section 10 of P.L.1975, c.217 (C.52:27D-128). A municipality may include in the fee charged by it for work done by private agencies an amount sufficient to cover a proportionate share of administrative costs incurred by the local enforcing agency in connection with inspections performed by private agencies.

L.2005,c.212,s.3.



Section 52:27D-124A - Federal Manufactured Home Safety And Construction Standards; Administration And Enforcement; Reports

52:27D-124a. Federal manufactured home safety and construction standards; administration and enforcement; reports
In accordance with the provisions of subsection b. of section 6 of P.L.1975, c. 217 (C. 52:27D-124b.) and with this act, the commissioner is authorized to administer and enforce federal manufactured home safety and construction standards pursuant to the "National Manufactured Home Construction and Safety Standards Act of 1974," Title VI of Pub.L. 93-383 (42 U.S.C. s. 5401 et seq.) and is empowered to do all things necessary to comply with that act and any regulations promulgated by the Secretary of the United States Department of Housing and Urban Development pursuant thereto. The commissioner shall make such reports to the secretary in such form and containing such information as the secretary may from time to time require.

L.1981, c. 494, s. 1, eff. Jan. 12, 1982.



Section 52:27D-124B - Standards Where No Federal Standard Established; Enforcement

52:27D-124b. Standards where no federal standard established; enforcement
Whenever the commissioner shall deem it necessary to establish standards concerning any manufactured or mobile home construction or safety issue with respect to which no federal standard has been established, such standards shall be those of a nationally recognized code or standards writing organization, and the commissioner shall have all of the powers of enforcement provided under the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.).

L.1981, c. 494, s. 2, eff. Jan. 12, 1982.



Section 52:27D-124C - Inspection Of Factory, Warehouse, Or Place Of Sale; Monitoring Inspection Fee

52:27D-124c. Inspection of factory, warehouse, or place of sale; monitoring inspection fee
The commissioner, by his authorized representatives, may enter, at reasonable times, any factory, warehouse or establishment in which manufactured homes are manufactured, stored or held for sale, for the purpose of ascertaining whether the requirements of the federal manufactured home construction and safety standards and the regulations of the commissioner have been and are being met.

The commissioner shall establish a monitoring inspection fee in an amount established by the secretary, to be paid to the secretary by each manufacturer for each manufactured home manufactured in New Jersey.

L.1981, c. 494, s. 3, eff. Jan. 12, 1982.



Section 52:27D-124D - Manufacturers, Distributors And Dealers; Records, Reports And Provision Of Information; Inspection

52:27D-124d. Manufacturers, distributors and dealers; records, reports and provision of information; inspection
Each manufacturer, distributor, and dealer of manufactured homes shall establish and maintain such records, make such reports, and provide such information as the secretary may require to determine whether the manufacturer, distributor or dealer has acted or is acting in compliance with the "National Manufactured Home Construction and Safety Standards Act of 1974" and shall, upon request of a person duly designated by the secretary, permit such person to inspect appropriate books, papers, records and documents relevant to determining whether the manufacturer, distributor or dealer has acted or is acting in compliance with that act.

L.1981, c. 494, s. 4, eff. Jan. 12, 1982.



Section 52:27D-124E - Violations; Penalties; Enforcement

52:27D-124e. Violations; penalties; enforcement
a. Any person who violates any of the provisions of this section shall be liable for a civil penalty not to exceed $1,000.00 for each violation; to be payable to the commissioner. Each violation shall constitute a separate violation with respect to each manufactured home, except that the maximum penalty shall not exceed $1,000,000.00 for any related series of violations occurring within 1 year from the date of the first violation. Any person purposely or knowingly violating the provisions of this section in any manner which threatens the health or safety of any purchaser, shall be guilty of a crime of the fourth degree and shall, in addition to a civil penalty, be subject to a fine not to exceed $1,000.00 or imprisonment for a term not to exceed 1 year, or both. No person shall:

(1) Manufacture for sale, lease, sell, offer for sale, or lease, or introduce or deliver, or import into this State, any manufactured home manufactured on or after the effective date of any applicable federal manufactured home construction and safety standard which does not comply with such standard.

(2) Fail or refuse to permit access to or copying of records, or entry or inspection to ascertain compliance with federal standards as required by section 3 of this act or to make reports or provide information as required by section 4 of this act, or any rules or regulations adopted by the commissioner pursuant thereto.

(3) Fail to furnish notification of any defect as required by Pub.L. 93-383, s. 615 (42 U.S.C. s. 5414).

(4) Fail to issue a certification required by Pub.L. 93-383, s. 616 (42 U.S.C. s. 5415); or issue such a certification if such person in the exercise of due care had reason to know that such certification is false or misleading in a material respect.

(5) Fail to establish and maintain such records, make such reports, and provide such information as the commissioner may reasonably require to enable him to determine whether there is compliance with the "National Manufactured Home Construction and Safety Standards Act of 1974" , or fail to permit, upon request of a person duly authorized by the commissioner, inspection of appropriate books, papers, records and documents relative to determining whether a manufacturer, distributor or dealer has acted or is acting in compliance with the "National Manufactured Home Construction and Safety Standards Act of 1974."

(6) Issue a certification pursuant to Pub.L. 95-128, s. 902(a) (42 U.S.C. s. 5403(h)), if such person in the exercise of due care has reason to know that such certification is false or misleading in a material respect.

b. When a civil penalty levied by the commissioner pursuant to subsection a. of this section, has not been satisfied within 30 days of its levy, the penalty may be sued for, and recovered by and in the name of the commissioner, by a summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) in the Superior Court.

c. Paragraph (1) of subsection a. hereof shall not apply to the sale or the offer for sale of any manufactured or mobile home after the first good faith purchase for purposes other than resale, or to any person who establishes that he did not have reason to know, in the exercise of due care, that the manufactured or mobile home is not in conformity with applicable federal standards, or to any person who holds a certificate issued by the manufacturer or importer of the manufactured or mobile home to the effect that the manufactured or mobile home conforms to all applicable federal standards, unless the person knows that the home does not so conform.

L.1981, c. 494, s. 5, eff. Jan. 12, 1982.



Section 52:27D-124F - Rules And Regulations

52:27D-124f. Rules and regulations
The commissioner may adopt such rules and regulations as he may deem necessary or appropriate in order to implement the provisions of this act.

L.1981, c. 494, s. 6, eff. Jan. 12, 1982.



Section 52:27D-124G - Person Aggrieved By Ruling, Action, Order Or Notice; Right To Hearing

52:27D-124g. Person aggrieved by ruling, action, order or notice; right to hearing
Any person aggrieved by any ruling, action, order, or notice of the commissioner pursuant to this act shall be entitled to a hearing pursuant to the "Administrative Procedure Act" (P.L.1968, c. 410, C. 52:14B-1 et seq.). The application for the hearing must be filed within 15 days of the receipt by the applicant thereof of notice of the ruling, action, order or notice complained of.

L.1981, c. 494, s. 7, eff. Jan. 12, 1982.



Section 52:27D-125 - Code Advisory Board

52:27D-125. Code advisory board
a. To assist and advise the commissioner in the administration of this act there is hereby created in the Department of Community Affairs a code advisory board to consist of 15 citizens to be appointed by the commissioner for a term of 4 years. The board shall consist of: one architect registered in the State of New Jersey; two professional engineers licensed by the State of New Jersey, one of whom shall be a mechanical engineer and one of whom shall be a structural engineer; one municipal building official; one member of the building industry in the State of New Jersey; one public health official in the State of New Jersey; one licensed plumbing inspector in the State of New Jersey; one licensed electrical inspector in the State of New Jersey; one fire prevention inspector in the State of New Jersey and six members of the public, two of whom shall be experienced in representing consumers and one of whom shall be a representative of the handicapped who shall serve as chairman of the subcode committee on the handicapped. The initial appointment of the representative of the handicapped shall be used to fill the first vacancy among the public members of the code advisory board occurring on or after the effective date of this amendatory and supplementary act. Of the 13 members first appointed the commissioner shall designate the appointees' terms so that three shall be appointed for terms of 1 year, three for terms of 2 years, three for terms of 3 years and four for terms of 4 years, and that the two additional members first appointed by the commissioner pursuant to this amendatory act shall be appointed for 2 years and 3 years respectively with such terms to be computed from February 4, 1976. Thereafter, members of the code advisory board shall be appointed for terms of 4 years.

b. Code advisory board members shall serve without compensation but shall be entitled to reimbursement for expenses incurred in performance of their duties. Vacancies on the advisory board shall be filled for the unexpired term. Members may be removed by the commissioner for cause.

c. The code advisory board shall appoint a committee for each subcode and, should a subcode therefor not be adopted, for supplements to or revisions of the barrier free design provisions of any model code adopted pursuant to section 5 of this act. Each such committee shall consist of one member of the code advisory board, who shall be chairman, and at least four citizens who are experienced and knowledgeable in matters related to the particular subcode. Each committee shall advise and assist the code advisory board in the performance of its responsibilities under this act for the subcode in question. Committee members shall serve without compensation and at the pleasure of the code advisory board.

L.1975, c. 217, s. 7. Amended by L.1976, c. 117, s. 1, eff. Nov. 16, 1976; L.1981, c. 35, s. 7, eff. Feb. 12, 1981.



Section 52:27D-126 - Appointment Of Construction Official, Subcode Officials.

52:27D-126 Appointment of construction official, subcode officials.

8. a. The appointing authority of any municipality shall appoint a construction official, any necessary subcode officials and technical assistants to assist such officials to administer and enforce the code. The appointing authority may, by resolution or order as appropriate, set the total number of weekly hours of operation of the construction official's office and the total number of weekly work hours of the construction official, commensurate with the compensation paid to the construction official. The appointing authority shall not set the specific work hours of the construction official. The appointing authority shall also appoint a construction board of appeals to hear and decide appeals from decisions made by said construction official and subcode officials, in the administration and enforcement of the code. Nothing herein, however, shall prevent a municipality from accepting inspections as to compliance with the code or any subcode thereof made by an inspection authority approved by the State of New Jersey pursuant to law.

b.To establish tenure rights or any other right or protection provided by the "State Uniform Construction Code Act" or Title 11A, Civil Service, of the New Jersey Statutes, or any pension law or retirement system, the job title "construction official" shall be equivalent to that job title which, prior to the adoption of the State Uniform Construction Code as provided in section 5 of the "State Uniform Construction Code Act," entailed the chief administrative responsibility to enforce all construction codes which had been adopted by the municipal governing body, the enforcement of which was not the responsibility of an authorized private inspection agency; and the job title "subcode official" shall be equivalent to that job title which, prior to the adoption of the State Uniform Construction Code, entailed subordinate administrative responsibility to enforce one or more of the following construction codes: building, plumbing, electrical or fire code.

Any person, in a municipality operating under Title 11A, Civil Service, of the New Jersey Statutes, who, prior to the adoption of the State Uniform Construction Code, held the equivalent of the job title "construction" official or "subcode" official, but who no longer holds his position as a result of a determination that his old job title was not equivalent to that of "construction" official or "subcode" official, shall be offered reappointment as a construction official or subcode official, as the case may be, and shall be granted permanent classified status in such position. Tenure shall continue for (1) any construction official or subcode official who is serving under tenure as otherwise provided by law on the effective date of this act or within one year thereafter, or (2) any person certified pursuant to subsection c. of this section and who subsequently gains such tenure.

A construction official or subcode official appointed in a municipality operating under the provisions of Title 11A, Civil Service, of the New Jersey Statutes, who, at the time of adoption of the State Uniform Construction Code, January 1, 1977, or prior to January 1, 1981, had permanent classified status or was employed as a construction official or subcode official or in another position in the unclassified service, shall be included in the classified service without civil service examination in his respective title of construction official or subcode official. Any individual employed by a municipality, who, in his employment with the municipality between January 1, 1977 and prior to January 1, 1981, was charged with the chief administrative responsibility to enforce all existing municipal construction codes, shall be deemed as appointed to the position of construction official for the purposes of this act. Any individual employed by a municipality, who, in his employment with the municipality between January 1, 1977 and prior to January 1, 1981, was charged with chief responsibility to enforce the municipal building, plumbing, fire, or electrical code, shall be deemed as appointed to the position of subcode official for the purposes of this act. No person, on or after January 1, 1981, shall be appointed as construction or subcode official in a municipality operating under Title 11A, Civil Service, of the New Jersey Statutes without having passed an examination administered by the Civil Service Commission certifying the merit and fitness of the person to hold such position; provided that, whenever a noncivil service municipality adopts the provisions of that Title, construction code officials and subcode officials of such municipality appointed prior to the filing of the petition for the adoption of civil service, shall attain permanent status in the classified service without examination. Any construction or subcode official appointed after January 1, 1981 on a provisional basis in a municipality which has adopted the provisions of Title 11A, Civil Service, of the New Jersey Statutes, may not be removed from office except for just cause after a fair and impartial hearing has been held at the local level, with no further appeal to the Civil Service Commission; provided, however, that such a construction or subcode official may be removed to permit the appointment of a person certified for appointment by the Civil Service Commission. A construction official or subcode official in a noncivil service municipality shall be appointed for a term of four years and shall, upon appointment to a second consecutive term or on or after the commencement of a fifth consecutive year of service, including years of service in an equivalent job title held prior to the adoption of the State Uniform Construction Code, be granted tenure and shall not be removed from office except for just cause after a fair and impartial hearing.

A construction or subcode official, to be eligible for appointment in civil service or noncivil service municipalities, shall be certified by the State of New Jersey in accordance with subsection c. of this section and shall have had at least three years' experience in construction, design or supervision as a licensed engineer or registered architect; or five years' experience in construction, design, or supervision as an architect or engineer with a bachelor's degree from an accredited institution of higher education; or 10 years' experience in construction, design or supervision as a journeyman in a trade or as a contractor. A subcode official shall, pursuant to any subcode which he administers, pass upon:

(1)matters relative to the mode, manner of construction or materials to be used in the erection or alteration of buildings or structures, except as to any such matter foreclosed by State approval pursuant to this act, and (2) actual execution of the approved plans and the installation of the materials approved by the State. The construction official in each municipality shall be the chief administrator of the "enforcing agency." He shall have the power to overrule a determination of a subcode official based on an interpretation of a substantive provision of the subcode which such subcode official administers, only if the construction official is qualified to act pursuant to this act as a subcode official for such subcode. He may serve as subcode official for any subcode which he is qualified under this act to administer. A subcode official or municipal engineer may serve as a construction official if otherwise qualified under the provisions of this act. The municipal enforcing agency shall require compliance with the provisions of the code, of all rules lawfully adopted and promulgated thereunder and of laws relating to the construction, alteration, repair, removal, demolition and integral equipment and location, occupancy and maintenance of buildings and structures, except as may be otherwise provided for.

Two or more municipalities may provide by ordinance, subject to regulations established by the commissioner, for the joint appointment of a construction official and subcode official for the purpose of enforcing the provisions of the code in the same manner.

c.No person shall act as a construction official or subcode official for any municipality unless the commissioner determines that said person is so qualified, except for the following:

(1)a municipal construction official or subcode official holding office under permanent civil service status, or tenure as otherwise provided by law on the effective date of this act or within one year thereafter and (2) a municipal construction official or subcode official holding office without such permanent civil service status or tenure on the effective date of this act or within one year thereafter; provided said construction official or subcode official not having such permanent civil service status or tenure shall be certified in accordance with this act within four years of the effective date thereof; provided further that a person holding on the effective date of this act a valid plumbing inspector's license from the Department of Health and Senior Services pursuant to Title 26 of the Revised Statutes may serve as a plumbing subcode official and a person holding on the effective date of this act a valid electrical inspector's license from the Board of Public Utilities pursuant to Title 48 of the Revised Statutes may serve as an electrical subcode official. The commissioner, after consultation with the code advisory board, may authorize the preparation and conducting of oral, written and practical examinations to determine if a person is qualified by this act to be eligible to be a construction official or subcode official or, in the alternative, may accept successful completion of programs of training as proof of qualification within the meaning of this act. Upon a determination of qualification the commissioner shall issue or cause to be issued a certificate to the construction official or subcode official or trainee stating that he is so certified. The commissioner, after consultation with the code advisory board, may establish classes of certification that will recognize the varying complexities of code enforcement in the municipalities within the State. The commissioner shall, after consultation with the code advisory board, provide for educational programs designed to train and assist construction officials, subcode officials, and technical assistants to these officials in carrying out their responsibilities.

Whenever the commissioner is required by the terms of this subsection to consult with the code advisory board and the matter in question concerns plumbing subcode officials, the commissioner shall also consult with the Public Health Council and Commissioner of Health and Senior Services.

d.The commissioner, after consultation with the code advisory board, may periodically require that each construction official, subcode official, and technical assistant demonstrate a working knowledge of innovations in construction technology and materials, recent changes in and additions to the relevant portions of the State Uniform Construction Code, and current standards of professional ethics and legal responsibility; or, in the alternative, the commissioner, after consultation with the code advisory board, may accept successful completion of appropriate programs of training as proof of such working knowledge.

L.1975, c.217, s.8; amended 1979, c.394; 1981, c.469, s.1; 1982, c.210; 2000, c.126, s.29; 2008, c.29, s.112; 2009, c.119.



Section 52:27D-126.1 - Fire Prevention Subcode Officials; Appointment; Qualifications; Removal

52:27D-126.1. Fire prevention subcode officials; appointment; qualifications; removal
a. In any municipality the body or official, or the successor of said body or official, which appointed the persons serving as fire prevention officials on the effective date of the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.) shall appoint the person to serve in each position for a fire prevention subcode official which a municipality creates; provided that any person who has served in the same municipality for at least 6 months as a fire inspection officer on the effective date of the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.) shall be deemed to qualify as a fire prevention subcode official. Notwithstanding the provisions of this section, any fire prevention subcode official is subject to any qualification requirements established by the commissioner pursuant to section 8 of the "State Uniform Construction Code Act," P.L.1975, c. 217.

b. Whenever a municipality creates full-time or part-time fire prevention subcode official positions, it shall order the body or official or successor or designee of said body or official which appointed the persons serving as fire prevention officials in the municipality on the effective date of the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.) to appoint the necessary number of full-time or part-time fire prevention subcode officials pursuant to subsection 1 a. of this act. Except as provided in subsections a., b., and d. of this section, fire prevention subcode officials are subject to the administration and enforcement jurisdiction of municipal construction officials provided under the State Uniform Construction Code, P.L.1975, c. 217 (C. 52:27D-119 et seq.).

c. Notwithstanding any experience requirements in section 8 of the "State Uniform Construction Code Act," P.L.1975, c. 217, a fire prevention subcode official appointed pursuant to said section and to this act shall have had at least 3 years experience as a fire prevention or firefighting official.

d. A fire prevention subcode official may be removed from office by the body or official or the successor or designee of said body or official which appointed such official.

L.1975, c. 317, s. 1.



Section 52:27D-126.2 - Persons Appointed As Construction Officials Or Subcode Officials; Licenses

52:27D-126.2. Persons appointed as construction officials or subcode officials; licenses
Notwithstanding the provisions of the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.), or any rule or regulation adopted pursuant thereto to the contrary, on or after January 1, 1981, no person who received an appointment as a construction official or a subcode official prior to October 1, 1978, shall hold or perform the duties of an office for which a license is required under that act, or represent himself as qualified for that position, use a title denoting that he is so licensed or otherwise represent himself as licensed or authorized to act under the code, unless that person possesses the appropriate license; except that a subcode official or municipal engineer appointed prior to October 1, 1978, and acting as a construction official on January 1, 1981, or a municipal official appointed prior to October 1, 1978, and acting as a subcode official on January 1, 1981, may continue to act as a construction official or a subcode official, respectively, until March 1, 1981, without licensing by the commissioner.

L.1983, c. 35, s. 1.



Section 52:27D-126.3 - Establishment Of Emergency Building Inspection Program.

52:27D-126.3 Establishment of emergency building inspection program.

1.The Commissioner of Community Affairs shall establish a program for the emergency deployment of State and local construction code officials and inspectors to assist local construction code officials and inspectors in the evaluation of buildings and structures affected by a natural or man-made disaster or emergency, and to provide such other assistance in code enforcement and related activities as may be required in order to protect public health and safety. The code officials and inspectors so deployed shall, when necessary, assist in assessing possible damage to the structural design and life-safety systems of buildings, and in facilitating rapid decision making regarding the closure or reoccupancy of buildings, in the event of a natural or man-made disaster or emergency for which a state of emergency has been declared by the President of the United States or the Governor, or for which a state of emergency has been declared by a municipal emergency management coordinator. The commissioner may provide for participation in the program by licensed professional engineers, registered architects and other licensed professionals. For the purposes of this section, "local construction code officials and inspectors" means code officials and inspectors employed by a municipality or county.

L.2007, c.2, s.1.



Section 52:27D-126.4 - Intermunicipal Agreements For Mutual Construction Code Enforcement Aid.

52:27D-126.4 Intermunicipal agreements for mutual construction code enforcement aid.

2.The governing bodies of two or more municipalities may by resolution enter into agreements with each other for mutual construction code enforcement aid concerning the evaluation of buildings and structures affected by a natural or man-made disaster or emergency. Such agreements may provide for the reimbursement of the municipality or municipalities rendering such aid, including reimbursement for any damage to property and for payment to any official or employee of a local construction code enforcing agency for injuries sustained while serving pursuant to such agreements, or to a surviving spouse or other dependent in the event of death of that official or employee.

L.2007, c.2, s.2.



Section 52:27D-126.5 - Powers, Duties Of Persons Deployed Under Emergency Deployment Program.

52:27D-126.5 Powers, duties of persons deployed under emergency deployment program.

3.Persons deployed under the emergency deployment program established by the Commissioner of Community Affairs pursuant to section 1 of P.L.2007, c.2 (C.52:27D-126.3), or providing assistance pursuant to an intermunicipal agreement pursuant to section 2 of P.L.2007, c.2 (C.52:27D-126.4), shall, while on duty rendering assistance to any local construction code enforcing agency, have the same powers, authority and immunities as the members of the local construction code enforcing agency of the municipality in which such assistance is being rendered.

L.2007, c.2, s.3.



Section 52:27D-126.6 - Injury, Death Benefits For Officials, Inspectors Deployed.

52:27D-126.6 Injury, death benefits for officials, inspectors deployed.

4.If any local construction code official or inspector suffers injury or death in the performance of his duties, the legal beneficiaries of such official or inspector shall be entitled to such salary, pension rights, workers' compensation, or other benefits as would have accrued if such injury or death had occurred in the performance of duties in the jurisdiction in which the official or employee is regularly employed. The responsibility for the payment of benefits pursuant to this section shall be determined in the agreements entered into pursuant to section 2 of P.L.2007, c.2 (C.52:27D-126.4).

L.2007, c.2, s.4.



Section 52:27D-126.7 - Municipal Participation Voluntary; Resolution Of Non-participation.

52:27D-126.7 Municipal participation voluntary; resolution of non-participation.

5. a. Participation by municipalities in the emergency deployment program established by the Commissioner of Community Affairs pursuant to section 1 of P.L.2007, c.2 (C.52:27D-126.3) shall be voluntary; provided, however, that any municipality that does not adopt a resolution of non-participation in the emergency deployment program, and file such resolution with the Department of Community Affairs, within 60 days of the effective date of rules implementing section 1 of P.L.2007, c.2 (C.52:27D-126.3), shall be deemed to be participating in the program, until such time as a resolution of non-participation may be adopted and filed. A non-participating municipality may join the emergency deployment program at any time by adopting a resolution of participation and filing it with the commissioner.

b.During a state of emergency, any deployed construction code official or inspector shall report to the municipal emergency management coordinator for the deployment area.

L.2007, c.2, s.5.



Section 52:27D-126A - Enforcing Agency Fees

52:27D-126a. Enforcing agency fees
Where the appointing authority of any municipality shall appoint an enforcing agency and construction board of appeals pursuant to section 8 of P.L.1975, c. 217, the municipal governing body by ordinance, in accordance with standards established by the commissioner, shall set enforcing agency fees for plan review, construction permit, certificate of occupancy, demolition permit, moving of building permit, elevator permit and sign permit, provided, however, that such fees shall not exceed the annual costs for the operation of the enforcing agency.

L.1979, c. 121, s. 3, eff. June 30, 1979.



Section 52:27D-126B - Municipality; Waiver Of Enforcing Agency Fees; Ordinance

52:27D-126b. Municipality; waiver of enforcing agency fees; ordinance
Notwithstanding the provisions of section 3 of P.L.1979, c. 121 (C. 52:27D-126a), or any standard adopted pursuant thereto, to the contrary, a municipal governing body may provide in its ordinance for a waiver of enforcing agency fees for construction contracted for or conducted by the municipality within its boundaries.

L.1982, c. 73, s. 2, eff. July 21, 1982.



Section 52:27D-126C - Public Building Fee Exemptions

52:27D-126c. Public building fee exemptions
No county, municipality, or any agency or instrumentality thereof shall be required to pay any municipal fee or charge in order to secure a construction permit for the erection or alteration of any public building or part thereof from the municipality wherein the building may be located. No erection or alteration of any public building or part thereof by a county, municipality, school board, or any agency or instrumentality thereof shall be subject to any fee, including any surcharge or training fee, imposed by any department or agency of State government pursuant to any law, or rule or regulation, except that nothing contained in this section shall be interpreted as preventing the imposition of a fee upon a board of education by either the Department of Education for plan review or by a municipality for the review of plans submitted to it pursuant to the provisions of section 12 of P.L.1975, c.217 (C.52:27D-130).

L.1985,c.409,s.1; amended 1989,c.43,s.2; 1990,c.23,s.4.



Section 52:27D-126D - Waiver Of Enforcing Agency Fees

52:27D-126d. Waiver of enforcing agency fees
Notwithstanding the provisions of section 3 of P.L.1979, c.121 (C.52:27D-126a), any municipality may, by ordinance, provide for a waiver of enforcing agency fees for any corporation which is (1) organized pursuant to the "New Jersey Nonprofit Corporation Act," N.J.S.15A:1-1 et seq. and (2) actively engaged in constructing or rehabilitating housing units for occupancy by low or moderate income households.

For the purposes of this act, "low income household" means a household in which the gross household income is equal to 50% or less of the median gross household income for households of the same size within the region in which the housing is located. "Moderate income household" means a household in which the gross household income is equal to more than 50% but less than 80% of the median gross household income for households of the same size within the region in which the housing is located.

L.1989, c.68, s.1.



Section 52:27D-126E - Waiving Of Construction Permit, Enforcing Agency Fees For Certain Construction Projects To Benefit Disabled Persons.

52:27D-126e Waiving of construction permit, enforcing agency fees for certain construction projects to benefit disabled persons.
1. a. Notwithstanding the provisions of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), or any rules, regulations or standards adopted pursuant thereto, to the contrary, the governing body of any municipality which has appointed an enforcing agency pursuant to the provisions of section 8 of P.L.1975, c.217 (C.52:27D-126) may, by ordinance, provide that no person shall be charged a construction permit surcharge fee or enforcing agency fee for any construction, reconstruction, alteration or improvement designed and undertaken solely to promote accessibility by disabled persons to an existing public or private structure or any of the facilities contained therein.

The ordinance may further provide that a disabled person, or a parent or sibling of a disabled person, shall not be required to pay any municipal fee or charge in order to secure a construction permit for any construction, reconstruction, alteration or improvement which promotes accessibility to his own living unit.

For the purposes of this subsection, "disabled person" means a person who has the total and permanent inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment, including blindness, and shall include, but not be limited to, any resident of this State who is disabled pursuant to the federal Social Security Act (42 U.S.C.416), or the federal Railroad Retirement Act of 1974 (45 U.S.C.231 et seq.), or is rated as having a 60% disability or higher pursuant to any federal law administered by the United States Veterans' Act. For purposes of this paragraph "blindness" means central visual acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye which is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.

b. (1) Notwithstanding the provisions of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) or any rules, regulations or standards adopted pursuant thereto to the contrary, the governing body of any municipality which has

appointed an enforcing agency pursuant to the provisions of section 8 of P.L.1975, c.217 (C.52:27D-126) shall not charge a person who has a service-connected disability declared by the United States Department of Veterans Affairs, or its successor, to be a total or 100% permanent disability that would entitle them to a property tax exemption under section 1 of P.L.1948, c.259 (C.54:4-3.30) or a spouse, parent, sibling, or guardian of the disabled veteran, a construction permit surcharge fee or enforcing agency fee for any construction, reconstruction, alteration, or improvement designed and undertaken solely to promote accessibility by the disabled veteran to his own living unit.

(2)A municipality that has granted an exemption from a construction permit surcharge fee or enforcing agency fee pursuant to paragraph (1) of this subsection may apply to the Department of Community Affairs, in accordance with rules and regulations promulgated by the Commissioner of Community Affairs for this purpose, for reimbursement of those exempt fees.

L.1989, c.223, s.1; amended 1996, c.92, s.1; 2015, c.273.



Section 52:27D-126F - Definitions Relative To Testing, Inspecting Elevator Devices; Alternative Testing; Rules, Regulations; Review, Analysis.

52:27D-126f Definitions relative to testing, inspecting elevator devices; alternative testing; rules, regulations; review, analysis.

1. a. As used in this section:

"Elevator device" means a hoisting and lowering device equipped with a car or platform which moves in guides for the transportation of individuals or freight in a substantially vertical direction through successive floors or levels of a building or structure. The term includes, without limitation, elevators, dumbwaiters, wheelchair lifts, manlifts, stairway chairlifts and any device within the scope of ASME A17.1 (Safety Code for Elevators and Escalators) or ASME A90.1 (Safety Standard for Belt Manlifts), except escalators and moving walks. It shall not include any conveyor devices that are process equipment.

"Qualified elevator device inspection firm" means any entity, whether a sole proprietorship, partnership, association or corporation, that is engaged in the business of inspecting, testing, installing, maintaining or repairing elevator devices, or the business of inspecting and testing elevator devices, is registered for those purposes with the Department of Community Affairs, and employs at least one qualified elevator device inspector.

"Qualified elevator device inspector" means any person who is employed by a qualified elevator device inspection firm and who is licensed by the Department of Community Affairs to conduct the routine, periodic and acceptance inspections and tests of elevator devices required pursuant to the provisions of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

b.No elevator devices which, under the provisions of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), are subject to routine, periodic and acceptance inspections and tests by the local enforcing agency or the Department of Community Affairs shall be subject to such inspections and tests, nor shall the owner of the structure be charged any fees therefor, if those elevator devices are subjected to acceptance testing and are routinely and periodically inspected and tested by a qualified elevator device inspection firm, and the owner has registered each such elevator device with the Department of Community Affairs and has indicated in the registration application form, or in a supplement to that form, the identity of the qualified elevator device inspection firm that has been given responsibility for inspection and testing of the elevator device.

The inspections and tests, including the frequency thereof, conducted by a qualified elevator device inspector shall be in accordance with such rules and regulations as the Commissioner of Community Affairs may prescribe pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and subsection e. of this section. Acceptance testing and the five-year test shall be witnessed by the local enforcing agency or the Department of Community Affairs in accordance with such rules and regulations as the Commissioner of Community Affairs may prescribe pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and subsection e. of this section. No qualified elevator device inspector shall act in that capacity when his work on the elevator device is the work being inspected.

c.If, upon inspection or test, a qualified elevator device inspector shall find that an elevator device is in a dangerous condition, or if there is an immediate hazard to persons riding on or using any such device, the inspector shall immediately prohibit any further use of the device and shall so notify in writing the owner and the local enforcing agency or Department of Community Affairs, as the case may be. The device shall remain out of service until such time as the inspector shall certify in writing that the dangerous condition or immediate hazard has been removed or corrected and that the device is safe for public use. If the local enforcing agency or the department shall determine, in response to a complaint or otherwise, that an elevator device is in a dangerous condition or that there is an immediate hazard to persons riding on or using that device, the local enforcing agency or the department may require the owner of the elevator device to make such repairs as may be necessary, or take other corrective action, within such time as the local enforcing agency or the department, as the case may be, shall prescribe.

d.Any qualified elevator device inspector or qualified elevator device inspection firm violating the provisions of this section shall be subject to a penalty in accordance with section 20 of P.L.1975, c.217 (C.52:27D-138) and shall also be subject to suspension or revocation by the Department of Community Affairs of licensure or registration as a qualified elevator device inspector or qualified elevator device inspection firm, as the case may be.

e.The Commissioner of Community Affairs, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act. The rules and regulations shall provide for, but not be limited to, the qualifications for licensing of qualified elevator device inspectors, the registration of qualified elevator device inspection firms, the manner and form of licensure and registration, the fee for each such license or registration, the manner in which test results pursuant to this act are to be recorded, and minimum liability insurance requirements for qualified elevator device inspection firms, for which proof thereof shall be provided by the firms to the department. License and registration fees shall be designed to cover, but not exceed, the actual costs the department shall incur in administering the provisions of this act.

f.The Department of Community Affairs shall conduct a review and perform an analysis of the impact on the safety record of elevator devices in this State as a result of the implementation of this section. The review and analysis shall be performed biennially. A written report of the results of the review and analysis shall be submitted to the Governor and the Legislature, with the first report submitted within 48 months following the effective date of P.L.1997, c.336 (C.52:27D-126f).

L.1997,c.336,s.1.



Section 52:27D-127 - Construction Board Of Appeals

52:27D-127. Construction board of appeals
9. Construction board of appeals.

a. There shall be a construction board of appeals for each county to hear appeals from decisions by the enforcing agency provided that any municipality may establish its own construction board of appeals to hear appeals from decisions by the enforcing agency and further provided that where two or more municipalities have combined to appoint a construction official and subcode officials such combined municipalities may establish a joint construction board of appeals. Any such municipal or joint board shall hear appeals from the decisions of the municipal or joint enforcing agency, as the case may be, instead of the county board.

Every construction board of appeals shall consist of five members. Each member of the board shall be qualified by experience or training to perform the duties of members of the construction board of appeals. In addition to the five regular members, each construction board of appeals shall include two special members, one of whom shall be a licensed professional engineer with municipal construction experience, and one of whom shall be a builder. The special members shall serve as additional members of the board in any case involving an appeal of municipal fees pursuant to P.L.1995, c.54 (C.40:55D-53.2 et al.). Board members shall be appointed for a term of four years by the appointing authority of the county or municipality in question or, in the case of a joint municipal board, by means mutually determined by the governing bodies of such municipalities. For the members first appointed, the appointing authority shall designate the appointees' terms so that one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, and two for a term of four years. Vacancies on the board shall be filled for the unexpired term. Members may be removed by the authority appointing them for cause. A person may serve on more than one construction board of appeals.

b. When an enforcing agency refuses to grant an application or refuses to act upon application for a construction permit, or when the enforcing agency makes any other decision, pursuant or related to this act or the code, an owner, or his authorized agent, may appeal in writing to the county or municipal or joint board, whichever is appropriate. The board shall hear the appeal, render a decision thereon and file its decision with a statement of the reasons therefor with the enforcing agency from which the appeal has been taken not later than 10 business days following the submission of the appeal, unless such period of time has been extended with the consent of the applicant. Such decision may affirm, reverse or modify the decision of the enforcing agency or remand the matter to the enforcing agency for further action. A copy of the decision shall be forwarded by certified or registered mail to the party taking the appeal. Failure by the board to hear an appeal and render and file a decision thereon within the time limits prescribed in this subsection shall be deemed a denial of the appeal for purposes of a complaint, application or appeal to a court of competent jurisdiction. A record of all decisions made by the board, properly indexed, shall be kept by the enforcing agency and shall be subject to public inspection during business hours. The board shall provide rules for its procedure in accordance with this act and regulations established by the commissioner.

L.1975,c.217,s.9; amended 1995,c.54,s.4.



Section 52:27D-128 - Substitute Administration And Enforcement

52:27D-128. Substitute administration and enforcement
Whenever a municipality or several municipalities decide not to administer and enforce the code and request the commissioner to assume that task, the commissioner shall by regulation provide for the enforcement of the code and this act in said municipality or municipalities and for payment to the State of fees necessary to defray the expenses in furtherance of that end and the commissioner shall have all the powers conferred by this act upon any municipal governing body, chief executive, or enforcing agency and all other powers necessary and convenient to that end, provided that the commissioner shall provide a departmental appeal in lieu of an appeal to a municipal or joint construction board of appeals.

The commissioner shall hold hearings pursuant to section 6c. of this act in order to establish regulations defining the operation of this section.

L.1975, c. 217, s. 10.



Section 52:27D-129 - State Buildings And Buildings Of Interstate Agencies; Outdoor Advertising Signs On Public Property.

52:27D-129 State buildings and buildings of interstate agencies; outdoor advertising signs on public property.
11. State buildings and buildings of interstate agencies; outdoor advertising signs on public property. a. Notwithstanding any other provision of P.L.1975, c.217 (C.52:27D-119 et seq.), the Department of Community Affairs shall have authority to administer and enforce the code in regard to buildings and structures owned by the State, and any of its departments, divisions, bureaus, boards, councils, authorities or other agencies; provided, however, that the Division of Building and Construction in the Department of the Treasury shall have authority to conduct field inspections for the purpose of enforcing the code in buildings built under its supervision. The Division of Building and Construction shall be authorized to review plans and undertake construction if the Department of Community Affairs cannot approve plans within the 20-day period provided for in P.L.1975, c.217. In an emergency or cost savings situation, the commissioner may delegate, by rule, the authority to conduct field inspections for the purpose of enforcing the code. The Division of Building and Construction and any public or private agency which receives such a delegation shall carry out any review or inspection responsibilities with persons certified by the Commissioner of Community Affairs pursuant to the provisions of P.L.1975, c.217. The Department of Community Affairs shall have ultimate responsibility for insuring that all buildings conform to the requirements of the code.

b.Construction, alteration, renovation, rehabilitation, repair, removal or demolition of any building or structure situated wholly within New Jersey by or for an agency created by an interstate compact to which the State of New Jersey is a party shall be subject to the provisions of the code; provided that such interstate agency shall have exclusive authority to administer and enforce the code in regard to such buildings and structures.

c.Notwithstanding any other provision of law, rule or regulation to the contrary, except for signs which advertise or otherwise identify activities performed on the property on which the sign is located, the Department of Community Affairs shall be the sole enforcing agency with regard to outdoor advertising signs which exceed 32 square feet in area on any face and which are located on land owned or controlled by any public entity, including but not limited to any State, county or local department, agency, board, commission, authority or instrumentality.

L.1975,c.217,s.11; amended 1983, c.496, s.3; 1991, c.87; 2004, c.42, s.10.



Section 52:27D-130 - Permit Required; Application; Contents; Issuance; Transfer.

52:27D-130 Permit required; application; contents; issuance; transfer.

12.Except as otherwise provided by this act or in the code, before construction or alteration of any building or structure, the owner, or his agent, engineer or architect, shall submit an application in writing, including signed and sealed drawings and specifications, to the enforcing agency as defined in this act. The application shall be in accordance with regulations established by the commissioner and on a form prescribed by the commissioner and shall be accompanied by payment of the fee to be established by the municipal governing body by ordinance in accordance with standards established by the commissioner. The application for a construction permit shall be filed with the enforcing agency and shall be a public record; and no application for a construction permit shall be removed from the custody of the enforcing agency after a construction permit has been issued. Nothing contained in this paragraph shall be interpreted as preventing the imposition of requirements in the code, for additional permits for particular kinds of work, including but not limited to plumbing, electrical, elevator, fire prevention equipment or boiler installation or repair work, or in other defined situations.

Upon the transfer of ownership of property that is the subject of a construction permit, and prior to beginning or continuing work authorized by the construction permit, the new owner shall file with the enforcing agency an application for a permit update to notify the enforcing agency of the name and address of the new owner and of all other changes to information previously submitted to the enforcing agency. If the municipality has adopted an ordinance requiring a successor developer to furnish a replacement performance guarantee, and a performance guarantee has previously been furnished in favor of the municipality to assure the installation of on-tract improvements on the property that is the subject of an application for a permit update for the purpose of notifying the enforcing agency of the name and address of a new owner, the enforcing agency shall not approve the application for a permit update until it receives notification from the governing body or its designee that the new owner has furnished an adequate replacement performance guarantee.

No permit shall be issued for a public school facility unless the final plans and specifications have been first approved by the Bureau of Facility Planning Services in the Department of Education or a municipal code official who is appropriately licensed by the Commissioner of Community Affairs for the type and level of plans being reviewed. Approval by the Bureau of Facility Planning Services in the Department of Education shall only be required when a review for educational adequacy is necessary. Requirements determining when a review for educational adequacy is necessary shall be established jointly by the Department of Community Affairs and the Department of Education. The standards shall thereafter be adopted as part of the Uniform Construction Code regulations by the Department of Community Affairs. After the final plans and specifications have been approved for educational adequacy by the Bureau of Facility Planning Services in the Department of Education, a local board of education may submit the final plans and specifications for code approval to either the Bureau of Facility Planning Services in the Department of Education or a municipal code official who is appropriately licensed by the Commissioner of Community Affairs for the type and level of plans being reviewed. The Bureau of Facility Planning Services in the Department of Education when approving final plans and specifications shall be responsible for insuring that the final plans and specifications conform to the requirements of the code as well as for insuring that they provide for an educationally adequate facility. In carrying out its responsibility pursuant to the provisions of this section the Department of Education shall employ persons licensed by the Commissioner of Community Affairs for the type and level of plans being reviewed.

L.1975, c.217, s.12; amended 1983, c.496, s.4; 1990, c.23, s.3; 2013, c.123, s.5.



Section 52:27D-130.1 - Construction Permit Surcharge Fee; Construction Contracted For Or Conducted By Municipality; Prohibition

52:27D-130.1. Construction permit surcharge fee; construction contracted for or conducted by municipality; prohibition
Notwithstanding the provisions of the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, no municipality shall be charged a construction permit surcharge fee for construction contracted for or conducted by the municipality within its boundaries when the municipality itself is the enforcing agency.

L.1982, c. 73, s. 1, eff. July 21, 1982.



Section 52:27D-130.2 - Construction Permit For Installation Or Alteration Of Solar Energy Heating Or Cooling System; Municipal Fee Or Charge; Prohibition

52:27D-130.2. Construction permit for installation or alteration of solar energy heating or cooling system; municipal fee or charge; prohibition
No person shall be required to pay a municipal fee or charge in order to secure a construction permit for the installation or alteration of a solar energy heating or cooling system in any building or part thereof. As used in this act, "solar energy heating and cooling system" means a system which is certified as eligible for an exemption from property taxation by the Department of Community Affairs pursuant to P.L. 1977, c. 256 (C. 54:4-3.113 et seq.).

L. 1985, c. 85, s. 1, eff. March 26, 1985.



Section 52:27D-130.3 - State Department Or Agency; Fee; Prohibition

52:27D-130.3. State department or agency; fee; prohibition
The installation or alteration of a solar energy heating or cooling system in any building shall not be subject to any fee, including any surcharge or training fee, imposed by any department or agency of State government pursuant to any law, or rule or regulation.

L. 1985, c. 85, s. 2, eff. March 26, 1985.



Section 52:27D-130.4 - Rules, Regulations Adopted By Dhss Relative To Contaminated Property; Certification; Definitions; Enforcement.

52:27D-130.4 Rules, regulations adopted by DHSS relative to contaminated property; certification; definitions; enforcement.

1. a. Within 12 months after the effective date of this act, the Department of Health and Senior Services shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) that establish: (1) procedures for the evaluation and assessment of the interior of buildings that are to be used for child care centers licensed pursuant to the provisions of P.L.1983, c.492 (C.30:5B-1 et seq.), or for educational purposes; and (2) standards that establish maximum contaminant levels for building interiors to be used for child care centers licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes, that are protective of the public health and safety. The rules and regulations adopted pursuant to this subsection shall be protective of the health of children and infants, and shall account for the difference in rate of the absorption, metabolism, and excretion of compounds between adults and infants and children.

b.The department shall establish an application process for the certification issued pursuant to subsection c. of this section. Every application for a certification shall be accompanied by a fee, established in accordance with a fee schedule adopted by the department, by rule or regulation, reflecting the costs of reviewing and processing the application. Fees collected pursuant to this subsection shall be deposited into a separate account, and shall be dedicated for use by the department solely for the purposes of administering and enforcing the provisions of this section and any rules or regulations adopted pursuant thereto.

c.Upon a demonstration to the department by the applicant that the procedures established pursuant to subsection a. of this section for the evaluation and assessment of building interiors have been followed, and that there are no contaminants present in the building that exceed the maximum contaminant levels established in subsection a. of this section, the department shall issue a certification that the building interior is safe for use as a child care center, or for educational purposes.

d.As used in this section: "contaminant" shall have the same meaning as provided in section 23 of P.L.1993, c.139 (C.58:10B-1); and "educational purposes" shall mean for the purposes of a private school or public school as defined in N.J.S.18A:1-1, or a charter school as defined pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.).

e.Whenever the Commissioner of Health and Senior Services finds that a person has violated any provision of this section, or any rule or regulation adopted pursuant thereto, or knowingly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained pursuant to this section, the commissioner may assess a civil administrative penalty of not more than $25,000 for a first offense, and not more than $50,000 for the second and every subsequent offense. Each day that a violation continues shall constitute an additional, separate, and distinct offense. The department may compromise and settle any claim for a penalty pursuant to this subsection in an amount as the department determines is appropriate and equitable under the circumstances.

Any penalty imposed pursuant to this subsection may be collected, with costs, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this section.

L.2007, c.1,s.1.



Section 52:27D-130.5 - Issuance Of Construction Permit For Child Care, Educational Center For Certain Locations; Certification Required; Remediation.

52:27D-130.5 Issuance of construction permit for child care, educational center for certain locations; certification required; remediation.

2. a. (1) No construction permit shall be issued pursuant to section 12 of P.L.1975, c.217 (C.52:27D-130) for the reconstruction, alteration, conversion, or repair of any building or structure to be used for a child care center licensed pursuant to the provisions of P.L.1983, c.492 (C.30:5B-1 et seq.), or for educational purposes, if that building or structure was previously used for industrial, storage, or high hazard purposes, as a nail salon, dry cleaning facility, or gasoline station, or is on a contaminated site, on a site on which there is suspected contamination, or on an industrial site that is subject to the provisions of the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.), except upon the submission of the certification issued by the Department of Health pursuant to section 1 of P.L.2007, c.1 (C.52:27D-130.4) to the construction official by the applicant, that the building or structure has been evaluated and assessed for contaminants, and that the building or structure is safe for use as a child care center licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes.

(2)Notwithstanding the provisions of paragraph (1) of this subsection to the contrary, a construction permit may be issued for the construction or alteration of any building or structure to be used as a child care center licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes, if the construction permit is necessary to perform work in the building or structure in order to comply with the rules and regulations adopted pursuant to subsection a. of section 1 of P.L.2007, c.1 (C.52:27D-130.4) and obtain the certification issued by the Department of Health pursuant to subsection c. of section 1 of P.L.2007, c.1 (C.52:27D-130.4).

A construction permit issued pursuant to this paragraph shall be limited to the construction or alterations necessary to comply with the rules and regulations adopted pursuant to subsection a. of section 1 of P.L.2007, c.1 (C.52:27D-130.4).

(3)The appropriate enforcing agency shall not grant a certificate of occupancy for any building or structure to be used as a child care center licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes, that received a construction permit pursuant to paragraph (2) of this subsection, except upon the submission of the certification issued by the Department of Health pursuant to subsection c. of section 1 of P.L.2007, c.1 (C.52:27D-130.4) to the construction official by the applicant, that the building or structure has been evaluated and assessed for contaminants, and that the building or structure is safe for use as a child care center licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes.

b. (1) No construction permit shall be issued for the construction or alteration of any building or structure to be used as a child care center licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes, on a site that was previously used for industrial, storage, or high hazard purposes, as a nail salon, dry cleaning facility, or gasoline station, or on a contaminated site, on a site on which there is suspected contamination, or on an industrial site that is subject to the provisions of the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.), except after submission by the applicant to the construction official of documentation sufficient to establish that the Department of Environmental Protection has approved a remedial action workplan for the entire site or that the site has been remediated consistent with the remediation standards and other remediation requirements established pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12) and a no further action letter has been issued by the Department of Environmental Protection for the entire site.

(2)Notwithstanding the provisions of paragraph (1) of this subsection to the contrary, a construction permit may be issued for the construction or alteration of any building or structure to be used as a child care center licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes, on a site that was previously used for industrial, storage, or high hazard purposes, as a nail salon, dry cleaning facility, or gasoline station, or on a contaminated site, on a site on which there is suspected contamination, or on an industrial site that is subject to the provisions of the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.), if the construction permit is necessary to remediate the site consistent with the remediation standards and other remediation requirements established pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12) in order to obtain a no further action letter from the Department of Environmental Protection.

A construction permit issued pursuant to this paragraph shall be limited to the construction or alterations necessary to develop a remedial action workplan to be submitted to the Department of Environmental Protection for approval or to remediate the site consistent with the remediation standards and other remediation requirements established pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12) and receive a no further action letter from the Department of Environmental Protection.

(3)The appropriate enforcing agency shall not grant a certificate of occupancy for any building or structure to be used as a child care center licensed pursuant to the provisions of P.L.1983, c.492, or for educational purposes, that received a construction permit pursuant to paragraph (2) of this subsection, except after submission by the applicant to the construction official of documentation sufficient to establish that the site has been remediated consistent with the remediation standards and other remediation requirements established pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12) and a no further action letter has been issued by the Department of Environmental Protection for the entire site.

c.As used in this section: "contaminated site" means any real property on which there is contamination; "contamination," "remediation" or "remediate," and "no further action letter" shall have the same meanings as provided in section 23 of P.L.1993, c.139 (C.58:10B-1); and "educational purposes" means for the purposes of a private school or public school as defined in N.J.S.18A:1-1, or a charter school as defined pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.).

L.2007, c.1, s.2; amended 2012, c.17, s.421.



Section 52:27D-130.6 - Green Building Manual, Preparation, Availability.

52:27D-130.6 Green building manual, preparation, availability.

1.The Commissioner of Community Affairs is authorized to prepare, in consultation with other State agencies, and make available to the public, a green building manual for the purpose of ensuring that standards are available for those owners and builders who participate in any program that encourages or requires the construction of green buildings. The manual shall include federal guidelines and regulations for energy efficiency in building construction. The manual shall cover residential as well as commercial buildings. For the purposes of this act, "green building" means those building construction practices that significantly reduce or eliminate the negative impact of buildings on the environment and their occupants and may consider, but need not be limited to five broad areas: sustainable site planning; safeguarding water and water efficiency; energy efficiency and renewable energy; conservation of materials and resources; and indoor environmental quality.

L.2007, c.132, s.1.



Section 52:27D-130.7 - Grants To Owner Of Licensed Child Care Center; Rules, Regulations.

52:27D-130.7 Grants to owner of licensed child care center; rules, regulations.

4. a. Notwithstanding any provisions of P.L.1993, c.139 (C.58:10B-1 et seq.) to the contrary, the New Jersey Economic Development Authority, in conjunction with the Department of Environmental Protection, may provide a grant of $1,500 from the Hazardous Discharge Site Remediation Fund, established pursuant to section 26 of P.L.1993, c.139 (C.58:10B-4), to the owner or operator of a child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.), or a prospective owner or operator of a child care center who has applied for a license pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.), for the costs of a preliminary assessment performed in order to obtain a no further action letter as required pursuant to the provisions of subsection b. of section 2 of P.L.2007, c.1 (C.52:27D-130.5) or performed as part of the child care center licensing requirements established by the Department of Children and Families.

b.The New Jersey Economic Development Authority, in the administration of the Hazardous Discharge Site Remediation Fund, shall authorize the Department of Environmental Protection to implement a program for the grants to be awarded pursuant to section a. of this section.

c.For the purposes of this section, "preliminary assessment" means the same as that term is defined in section 23 of P.L.1993, c.139 (C.58:10B-1).

d.The Department of Environmental Protection may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to effectuate this section.

L.2007, c.135, s.4.



Section 52:27D-130.8 - Adoption Of Ordinance Requiring Replacement For Performance Guarantee.

52:27D-130.8 Adoption of ordinance requiring replacement for performance guarantee.

6.The governing body of a municipality may adopt an ordinance requiring a successor developer to furnish a performance guarantee as a replacement for a performance guarantee that was previously accepted in accordance with standards adopted by ordinance and regulations adopted pursuant to section 1 of P.L.1999, c.68 (C.40:55D-53a) and section 41 of P.L.1975, c.291 (C.40:55D-53) for the purpose of assuring the installation and maintenance of on-tract improvements, and releasing the predecessor obligor and surety, if any, from liability pursuant to its performance guarantee.

L.2013, c.123, s.6.



Section 52:27D-131 - Construction Permits; Application, Approval, Expiration, Cancellation, Extension.

52:27D-131 Construction permits; application, approval, expiration, cancellation, extension.

13. a. The enforcing agency shall examine each application for a construction permit. If the application conforms with this act, the code, and the requirements of other applicable laws and ordinances, the enforcing agency shall approve the application and shall issue a construction permit to the applicant. Every application for a construction permit shall be granted, in whole or in part, or denied within 20 business days, unless the application is limited to the construction of a ramp designed to provide wheelchair access to a one or two-unit dwelling, and required for such access by a resident of the dwelling, in which case the permit shall be granted or denied within five business days. If application is denied in whole or in part, the enforcing agency shall set forth the reasons therefor in writing. If an enforcing agency fails to grant, in whole or in part, or deny an application for a construction permit within the period of time prescribed herein, such failure shall be deemed a denial of the application for purposes of an appeal to the construction board of appeals unless such period of time has been extended with the consent of the applicant. The enforcing agency may approve changes in plans and specifications previously approved by it, if the plans and specifications when so changed remain in conformity with law. Except as otherwise provided in this act or the code, the construction or alteration of a building or structure shall not be commenced until a construction permit has been issued. The construction of a building or structure shall be in compliance with the approved application for a construction permit; and the enforcing agency shall insure such compliance in the manner set forth in section 14 of this act.

The commissioner, after consultation with the code advisory board, may, for certain classes or types of occupancy posing special or unusual hazards to public safety, establish regulations designating the department as the enforcing agency for purposes of approving plans and specifications. A municipal enforcing agency shall not grant an occupancy permit for any such class or type of construction unless the applicant submits appropriate plans and specifications certified or approved by the department. Upon submission by an applicant of such certified approved plans and specifications, the enforcing agency shall recognize the approval when deciding whether to approve the application for a construction permit.

b.A construction permit, issued in accordance with the foregoing provisions, pursuant to which no construction has been undertaken above the foundation walls within one year from the time of issuance, shall expire.

c.The enforcing agency may revoke or cancel a construction permit in the event the project for which the permit is obtained is not completed by the third anniversary of the date of issuance of the construction permit. Notwithstanding the provisions of any other law, rule or regulation to the contrary, the enforcing agency may revoke or cancel a construction permit in effect on the effective date of P.L.2001, c.457 (C.52:27D-131.1 et al.), if the project for which the construction permit was obtained is not completed by the third anniversary of the effective date of P.L.2001, c.457 (C.52:27D-131.1 et al.).

d.If the project for which the permit is obtained is not completed by a deadline set forth in this section, the permittee may submit a request for an extension of the permit to the enforcing agency for review. The enforcing agency may extend the permit for a period of one year. Approval of the extension shall not be unreasonably withheld. Denial of a request for an extension may be appealed to the county construction board of appeals established pursuant to section 9 of P.L.1975, c.217 (C.52:27D-127). If a project is not completed within the deadline set forth in this section, the enforcing agency shall take all appropriate action up to and including demolition of the uncompleted structure.

The provisions of this subsection shall not apply to a permit obtained: (1) to construct improvements to the interior of a residential property in which the permittee is currently residing that are not visible from the outside of the residential property, (2) for any building of which the exterior and all required site improvements have been fully constructed, or (3) for a project while that project is under the control of a mortgagee in possession.

The enforcing agency may suspend, revoke or cancel a construction permit in case of neglect or failure to comply with the provisions of this act or the code, or upon a finding by it that a false statement or representation has been made in the application for the construction permit.

L.1975, c.217, s.13; amended 2001, c.457, s.1; 2015, c.159, s.1.



Section 52:27D-131.1 - Removal, Demolition Of Certain Building, Structure.

52:27D-131.1 Removal, demolition of certain building, structure.

2. a. If the owner of a building or structure fails to comply with a removal or demolition order issued by an enforcing agency under authority of P.L.2001, c.457 (C.52:27D-131.1 et al.) or of P.L.1975, c.217 (C.52:27D-119 et seq.), the enforcing agency may cause such building or structure to be removed or demolished or may notify the governing body of the need to contract for the removal or demolition thereof in accordance with the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.). Such removal or demolition shall include the clearance, and any necessary leveling, of the site.

b.The cost of any such removal or demolition, together with the cost of filing legal papers, expert witnesses' fees, search fees and advertising charges incurred in the course of any proceeding taken under P.L.2001, c.457 (C.52:27D-131.1 et al.) or under P.L.1975, c.217 (C.52:27D-119 et seq.), less any proceeds received by the enforcing agency from the sale of the materials of the building or structure, shall be a municipal lien against the real property upon which such cost was incurred. In the event that costs were paid by any governmental entity other than the municipality, the lien shall be assigned to that governmental entity. The lien shall be filed and shall be enforceable in the same manner as are other municipal liens.

L.2001,c.457,s.2.



Section 52:27D-132 - Inspection Of Construction By Enforcing Agency; Right Of Entry; Stop Construction Orders; Violations, Reinspection.

52:27D-132 Inspection of construction by enforcing agency; right of entry; stop construction orders; violations, reinspection.

14. a. The enforcing agency shall periodically inspect all construction undertaken pursuant to a construction permit issued by it to insure that the construction or alteration is performed in accordance with the conditions of the construction permit and consistent with the requirements of the code and any ordinance implementing said code.

b.The owner of any premises upon which a building or structure is being constructed shall be deemed to have consented to the inspection by the enforcing agency and the department, of the entire premises and of any and all construction being performed on it until a certificate of occupancy has been issued. An inspector, or team of inspectors, on presentation of proper credentials, shall have the right to enter and inspect such premises, and any and all construction thereon, for purposes of ensuring compliance with the provisions of the applicable construction permit, the code, and other applicable laws and regulations. All inspection pursuant to this act shall be between the hours of 9 a.m. and 5 p.m. on business days, or when construction is actually being undertaken, provided, however, that inspections may be conducted at other times if the enforcing agency has reasonable cause to believe that an immediate danger to life, limb or property exists, or if permission is given by an owner, or his agent, architect, engineer or builder. No person shall accompany an inspector or team of inspectors on any inspection pursuant to this act, unless his presence is necessary for the enforcement of this act, or the code, or unless consent is given by an owner or his agent, architect, engineer or builder.

c.If the construction of a structure or building is being undertaken contrary to the provisions of a construction permit, this act, the code, or other applicable laws or ordinances, the enforcing agency may issue a stop construction order in writing which shall state the conditions upon which construction may be resumed and which shall be given to the owner or the holder of the construction permit or to the person performing the construction. If the person doing the construction is not known, or cannot be located with reasonable effort, the notice may be delivered to the person in charge of, or apparently in charge of, the construction. No person shall continue, or cause or allow to be continued, the construction of a building or structure in violation of a stop construction order, except with the permission of the enforcing agency to abate a dangerous condition or remove a violation, or except by court order. If an order to stop construction is not obeyed, the enforcing agency may apply to the appropriate court as otherwise established by law for an order enjoining the violation of the stop construction order. The remedy for violation of such an order provided in this subsection shall be in addition to, and not in limitation of, any other remedies provided by law or ordinance.

d.When an inspector or team of inspectors finds a violation of the provisions of a construction permit, the code, or other applicable laws and regulations at an owner-occupied single-family residence, and issues a notice of violation and an order to terminate the violation, the enforcing agency shall require the same inspector or team of inspectors who found the violation to undertake any subsequent reinspection thereof at the premises. When the same inspector or team of inspectors cannot be assigned to undertake the reinspection, the enforcing agency may assign an available inspector provided the scope of the reinspection shall be limited to the violation for which the reinspection is required. The requirements of this subsection shall not apply to violations of the plumbing or electrical subcodes, or to fire safety code violations, or to any violation of any other subcode that the Department of Community Affairs determines to be a health or safety violation. Nothing in this subsection shall be construed to infringe upon the right of a property owner to request a different inspector, team of inspectors, or supervisor, to perform any required reinspection.

L.1975, c.217, s.14; amended 2007, c.149.



Section 52:27D-133 - Certificates Of Occupancy

52:27D-133. Certificates of occupancy
15. No building or structure hereafter constructed shall be used or occupied in whole or in part until a certificate of occupancy shall have been issued by the enforcing agency. No building or structure hereafter altered, in whole or in part, shall be used or occupied until such a certificate has been issued, except that any use or occupancy in an already existing building or structure that was not discontinued during its alteration may be continued in the preexisting structure for 30 days after the completion of the alteration without the issuance of a certificate of occupancy. A certificate of occupancy shall be issued by the enforcing agency when all of the work covered by a construction permit shall have been completed in accordance with the permit, the code, and other applicable laws and ordinances. In the case of any new home subject to sales surcharge pursuant to P.L.1991, c.202 (C.46:3B-13 et al.) a certificate of occupancy shall not be issued except after presentation of a receipt, or verified duplicate thereof, from the Department of Community Affairs evidencing the payment of the surcharge. On request of a holder of a construction permit, the appropriate enforcing agency may issue a temporary certificate of occupancy for a building or structure, or part thereof, before the entire work covered by the construction permit has been completed, if the part or parts of the building or structure to be covered by the certificate may be occupied prior to completion of all work in accordance with the permit, the code, and other applicable laws and ordinances, without endangering the health and safety of the occupants or users. When a building or structure is entitled thereto, the enforcing agency shall issue a certificate of occupancy within 10 business days after receipt of a written application therefor in accordance with regulations established by the commissioner on a form prescribed by the commissioner accompanied by payment of a fee to be established by the municipal governing body by ordinance in accordance with standards established by the commissioner. The certificate of occupancy shall certify that the building or structure has been constructed in accordance with the provisions of the construction permit, the code, and other applicable laws and ordinances.

L.1975,c.217,s.15; amended 1991,c.202,s.8.



Section 52:27D-133.1 - Definitions Relative To Certain Swimming Pools

52:27D-133.1 Definitions relative to certain swimming pools
1.As used in this act:

"Bonding and grounding certificate" means a document issued by a recognized electrical testing agency that verifies the electrical continuity and integrity of the bonding and grounding system of a swimming pool.

"Swimming pool" means a swimming pool, hot tub, or spa located on any property other than one or two family residential property and includes but is not limited to swimming pools open for the use of members, residents or the public.

"Electrical certificate of compliance" means a document issued by the enforcing agency that verifies that all wiring located in or about the pool pump house or similar structure and associated electrical equipment is in compliance with the electrical subcode of the State Uniform Construction Code.

L.1998,c.137,s.1.



Section 52:27D-133.2 - Valid Bonding, Grounding Certificate; Electrical Certificate Of Compliance Required

52:27D-133.2. Valid bonding, grounding certificate; electrical certificate of compliance required
2. a. A swimming pool shall not be opened for use or occupied in whole or in part by any person until a valid bonding and grounding certificate and electrical certificate of compliance are issued. The bonding and grounding certificate shall be evidence of continuity and integrity of the bonding system meeting the requirements of the electrical subcode of the State Uniform Construction Code. The electrical certificate of compliance shall not be issued unless a valid bonding and grounding certificate has been issued.

b.The bonding and grounding certificate shall be valid for a period of five years from the date of issuance. The electrical certificate of compliance shall be renewed annually upon completion of a satisfactory inspection by the enforcing agency, which may charge a fee for each inspection. A swimming pool that is operated on a seasonal basis shall not be opened for the season until a new electrical certificate of compliance has been issued.

c.If the inspection reveals any defective electrical condition on the pool premises that condition shall be repaired by an electrical contractor licensed in the State of New Jersey prior to issuance of the electrical certificate of compliance.

d.The bonding and grounding certificate and the electrical certificate of compliance shall be posted in or about the pool pump house or structure that encloses the pool wiring.

L.1998,c.137,s.2.



Section 52:27D-133.3 - Carbon Monoxide Sensor Device Required For Issuance Of Certificate Of Occupancy; Terms Defined

52:27D-133.3. Carbon monoxide sensor device required for issuance of certificate of occupancy; terms defined

1. a. In any case in which a change of occupancy of any dwelling unit in a building with fewer than three dwelling units is subject to a municipal ordinance requiring the issuance of a certificate of occupancy, certificate of inspection or other documentary certification of compliance with laws and regulations relating to the safety, healthfulness and upkeep of the premises, no such certificate shall issue until the officer or agency responsible for its issuance has determined that: (1) the dwelling unit is equipped with one or more carbon monoxide sensor devices, or (2) that there is no potential carbon monoxide hazard in the dwelling unit. Any such determination shall be made in accordance with rules adopted by the Commissioner of Community Affairs.

b.In the case of an initial occupancy or a change of occupancy of any dwelling unit in a building with fewer than three dwelling units to which the provisions of subsection a. of this section do not apply, no owner shall sell, lease or otherwise permit occupancy for residential purposes of that dwelling unit without first obtaining from the relevant enforcing agency under the"Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) a certificate indicating: (1) that the dwelling unit is equipped with one or more carbon monoxide sensor devices, or (2) that there is no potential carbon monoxide hazard in the dwelling unit. Any such determination shall be made in accordance with rules adopted by the Commissioner of Community Affairs.

c.The local governing body having jurisdiction over the enforcing agency or, where the Division of Fire Safety is the enforcing agency, the Commissioner of Community Affairs, may establish a fee which covers the cost of inspection and of issuance of the certificate; however, if an inspection is being made and a certificate is being issued evidencing compliance with section 2 of P.L.1991, c.92 (C.52:27D-198.2), the fee authorized therein shall cover the costs of complying with this section.

d.For the purposes of this section:

"Carbon monoxide sensor device" means a carbon monoxide alarm or detector that bears the label of a nationally recognized testing laboratory, and has been tested and listed as complying with the most recent Underwriters Laboratories standard 2034 or its equivalent.

"Dwelling unit" means a structure, or a room or group of rooms within a structure, used or intended for use, in whole or in part, for residential purposes.

eAn owner who sells, leases or otherwise permits occupancy of a dwelling unit without complying with the provisions of this section shall be subject to a fine of not more than $100, which may be collected and enforced by the local enforcing agency by summary proceedings pursuant to "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

f.This section shall become operative on the 61st day after enactment of P.L.2003, c.44 (C.52:27D-133.5 et al.).

L.1999,c.15,s.1; amended 2003, c.44, s.1.



Section 52:27D-133.4 - Rules, Regulations

52:27D-133.4. Rules, regulations
6.Within six months of the effective date of P.L.1999, c.15 (C.52:27D-133.3 et al.), the Commissioner of Community Affairs shall promulgate pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the rules and regulations necessary to effectuate sections 2 and 3 of P.L.1999, c.15 (C.55:13A-7.17 and C.55:13B-6.1)which shall substantially comport with National Fire Protection Association 720, Recommended Practice for the Installation of Household Carbon Monoxide (CO) Warning Equipment.

L.1999,c.15,s.6.



Section 52:27D-133.5 - Rules, Regulations

52:27D-133.5. Rules, regulations

3.Notwithstanding any provision of law, rule or regulation to the contrary, within two months of the effective date of P.L.2003, c.44 (C.52:27D-133.5 et al.) the Commissioner of Community Affairs shall promulgate pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) the rules and regulations necessary to effectuate this act.

L.2003,c.44,s.3.



Section 52:27D-134 - Appeal Not Automatic Stay Of Order To Stop Construction.

52:27D-134 Appeal not automatic stay of order to stop construction.

16. a. An appeal to a county, municipal or joint construction board of appeals, a departmental appeal, or an appeal to a court of competent jurisdiction shall not automatically stay any order to stop construction issued pursuant to this act or prevent the seeking of an order in a court of competent jurisdiction to enjoin the violation of a stop construction order.

b.Upon the 121st day subsequent to its filing, an appeal to a county, municipal or joint construction board of appeals, a departmental appeal, or an appeal to a court of competent jurisdiction shall not automatically stay any order, including orders to pay a penalty imposed pursuant to section 20 of P.L.1975, c.217 (C.52:27D-138) or prevent the seeking of an order in a court of competent jurisdiction to enjoin the violation of any order of an enforcing agency, in connection with any property which is certified by a code enforcement official to be unoccupied. For the purposes of this section, a building may not be certified as unoccupied unless it has been unoccupied for a period of not less than six months.

Any party filing an appeal with a court of competent jurisdiction regarding violations assessed against property which has been certified as unoccupied pursuant to this section shall file a motion upon the initiation of the appeal requesting expedited consideration of the appeal on the ground that acceleration is warranted because the subject of the appeal involves matters of public safety. In the event the appeal is granted, the court shall grant the motion to expedite.

L.1975,c.217,s.16; amended 1999, c.401, s.1.



Section 52:27D-135 - Premanufactured Systems

52:27D-135. Premanufactured systems
The commissioner shall by rules promulgated hereunder establish a procedure whereby premanufactured systems intended for use in the State may, if entitled thereto, be issued a certificate of acceptability by the department at its place of manufacture. The procedure shall include a requirement that the manufacturer submit to the department detailed plans and specifications for the premanufactured system for approval in compliance with the requirements of the code.

It may also include a requirement that the manufacturer submit to the department test results on the premanufactured system, or its components, or any other material or information that the department considers relevant, or one or more of the premanufactured systems for testing and evaluation. The procedure shall require that premanufactured systems be inspected by the department or a qualified person selected by it, to determine that the premanufactured systems have been manufactured in accordance with the code and with the plans and specifications submitted to the department. Alternatively, the commissioner, after consultation with the code advisory board, may require that each premanufactured system bear the approved label of a qualified body selected by the commissioner. Said body shall have such follow-up inspection services as are satisfactory to the commissioner and shall certify that the premanufactured system complies with the code and with the plans and specifications submitted to the department. If an application for a construction permit specifying the use of a premanufactured system with a certificate of acceptability is submitted to an enforcing agency, and if the application complies in all respects with this act, the code and other applicable laws and ordinances, then the enforcing agency shall issue the construction permit within the time specified in section 13 hereof. At the time of installation, a premanufactured system with a certificate of acceptability shall be subject only to such nondestructive tests approved by the department as may be necessary to determine that it has not been damaged in transit or installation, and that it has been installed in accordance with the applicable construction permit and the code. The fees established and charged by an enforcing agency in connection with the granting of a construction permit on the basis of an application therefor specifying the use of a premanufactured system with a certificate of acceptability, or in connection with the inspection of the installation of such systems, shall bear a reasonable relationship to the costs incurred by the enforcing agency in performing such acts.

L.1975, c. 217, s. 17.



Section 52:27D-136 - Extension Of Reciprocity

52:27D-136. Extension of reciprocity
a. The commissioner, after consultation with the code advisory board, is empowered to extend to and accept from any state, group of states, or the United States of America, reciprocal recognition, certification or approval as enumerated in subsection b. of this section, provided such action is otherwise consistent with the basic purposes of this act and the code.

b. The commissioner, after consultation with the code advisory board, is authorized to accept the findings of any other state, the Federal Government, or nationally recognized organizations, in matters involving or related to the certification of premanufactured systems, assemblies, subsystems, subassemblies and related materials; and the findings of any state or states, the United States, or nationally recognized organizations in the matters of the approval of products, plans, modes and techniques of construction and testing. The commissioner shall certify that such findings are in compliance with the code and this act.

L.1975, c. 217, s. 18.



Section 52:27D-137 - Review Of Plans And Specifications And Inspection Of Construction By The Department

52:27D-137. Review of plans and specifications and inspection of construction by the department
At the request of an enforcing agency, the department or an agency approved by the commissioner may assist an enforcing agency in the inspection of any construction of buildings or structures, provided that the enforcing agency has submitted the plans and specifications for such construction to the department or such agency, as the case may be, for review as to compliance with the code and this act. In such cases the commissioner shall provide by regulation for fees to the department to cover the cost of providing such services, to be borne ultimately by applicants for construction permits. The commissioner shall also provide for the readjustment of municipal fees in accordance with the cost of services performed.

L.1975, c. 217, s. 19.



Section 52:27D-138 - Penalties.

52:27D-138 Penalties.

20. a. Any person or corporation, including an officer, director or employee of a corporation, who:

(1)Violates any of the provisions of this act or rules promulgated hereunder;

(2)Constructs a structure or building in violation of a condition of a building permit;

(3)Fails to comply with any order issued by an enforcing agency or the department;

(4)Makes a false or misleading written statement, or omits any required information or statement in any application or request for approval to an enforcing agency or the department;

(5)Knowingly sells or offers for retail sale any item, device or material, the regular and intended use of which would violate any provision of the State Uniform Construction Code;

Shall be subject to a penalty of not more than $2,000; provided, however, that any penalties in excess of $500.00 per violation may be levied by an enforcing agency only in accordance with subsection e. below.

Paragraph (5) above does not prohibit the retail sale or offering for retail sale of any item, device or material which has more than one regular and intended use, if one of those uses does not violate the code, provided that the item, device or material is not publicly advertised or otherwise promoted by the seller or manufacturer as suitable for a use that would violate any provisions of the code.

b.Anyone who knowingly refuses entry or access to an inspector lawfully authorized to inspect any premises, building or structure pursuant to this act or who unreasonably interferes with such an inspection shall be subject to a fine of not more than $250.00.

c.With respect to subsection a. (3) of this section, a person shall be guilty of a separate offense for each day that he fails to comply with a stop construction order validly issued by an enforcing agency or the department and for each week that he fails to comply with any other order validly issued by an enforcing agency or the department. With respect to subsections a. (1) and a. (4) of this section, a person shall be guilty of a separate offense for each violation of any provision of this act or rules promulgated hereunder and for each false or misleading written statement or omission of required information or statement made in any application or request for approval to an enforcing agency or the department. With respect to subsection a. (2) of the section, a person shall be guilty of a separate offense for each violation of the conditions of a construction permit.

d.The penalties pursuant to this section may be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Jurisdiction to enforce such penalties is hereby conferred upon judges of the municipal court, in addition to the courts specified by N.J.S.2A:58-2. Suit may be brought by a municipality or the State of New Jersey. Payment of a money judgment pursuant hereto shall be remitted, in the case of a suit brought by a municipality, to the municipal treasurer and in the case of a suit brought by the State of New Jersey, to the State Treasurer.

e.Penalties in excess of $500.00 per violation may be levied by an enforcing agency only as follows:

(1)A penalty for failure or refusal to comply with any lawful order shall not exceed $1,000.00 per violation, unless the failure or refusal to comply is done with the knowledge that it will endanger the life or safety of any person, in which case the penalty shall not exceed $2,000.00 per violation;

(2)A penalty for failure to obtain a required permit prior to commencing construction or for allowing a building to be occupied without a certificate of occupancy shall not exceed $2,000.00 per violation;

(3)A penalty for failure to comply with a stop construction order shall not exceed $2,000.00 per violation;

(4)A penalty for willfully making a false or misleading written statement, or willfully omitting any required information or statement in any application or request for approval, shall not exceed $2,000.00 per violation;

For purposes of this subsection, in an occupied building, only a code violation involving fire safety, structural soundness or the malfunctioning of mechanical equipment that would pose a life safety hazard shall be deemed to endanger the life or safety of a person. In an unoccupied building only a code violation of a requirement intended to protect members of the public who are walking by the property shall be deemed to endanger the life or safety of a person.

L.1975, c.217, s.20; amended 1983, c.83, s.1; 2003, c.228.



Section 52:27D-138.1 - Surcharge For Violation Of State Uniform Construction Code.

52:27D-138.1 Surcharge for violation of State Uniform Construction Code.
52. In addition to any other penalty, fine or charge imposed pursuant to law, a person convicted of a violation of the State Uniform Construction Code adopted pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), shall be subject to a surcharge in the amount of $100, of which amount $50 shall be payable to the municipality in which the violation shall have occurred and $50 shall be payable to the Treasurer of the State of New Jersey for deposit into the General Fund; except that in the case of a violation occurring in a municipality in which the enforcement of the State Uniform Construction Code is performed exclusively by the State, the entire amount of the surcharge shall be payable to the State Treasurer for deposit into the General Fund.

L.2002,c.34,s.52.



Section 52:27D-139 - Effect Of The Promulgation Of The Code

52:27D-139. Effect of the promulgation of the code
All construction regulations incorporated in any act of the State of New Jersey, or of any municipality presently in effect, or validly promulgated or enacted by any board, department, commission or agency thereof shall continue in effect until such time as any such regulation is superseded by appropriate regulations promulgated pursuant to this act, at which time they shall be deemed repealed and superseded, and of no further force and effect. A construction permit issued under valid construction regulations prior to the promulgation of the code shall remain valid, and the construction of any building or structure may be completed pursuant to and in accordance with said permit. The construction of any building or structure started before the promulgation of the code that did not as of the date of the beginning of the construction require a construction permit may be completed without a construction permit. Nothing contained in this act or the code shall be deemed to affect, repeal or invalidate local zoning ordinances or the regulation or licensing of any trade or profession engaged in construction work.

L.1975, c. 217, s. 21.



Section 52:27D-139.1 - Fire Safety Maintenance Code; Municipalities Or Fire Districts; Adoption; Enforcement

52:27D-139.1. Fire safety maintenance code; municipalities or fire districts; adoption; enforcement
Notwithstanding any provisions of the act to which this act is a supplement, a municipality or the commissioners of a fire district pursuant to N.J.S. 40A:14-81 may adopt and provide for the enforcement of a fire safety maintenance code or continue to enforce an existing fire safety maintenance code. The provisions of the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.) providing for the adoption and enforcement of a fire prevention subcode as part of the State Uniform Construction Code shall apply to fire prevention-related construction activities which are defined as those fire prevention-related construction activities, which in any way may affect, pertain to, or involve the issuance of a construction permit or initial certificate of occupancy under said act. No fire safety maintenance code or the enforcement thereof by any municipality or commissioners of a fire district pursuant to N.J.S. 40A:14-81 shall in any way conflict with or otherwise affect the terms and enforcement of the State Uniform Construction Code adopted pursuant to the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.).

L.1975, c. 317, s. 2.



Section 52:27D-140 - Partial Invalidity; Severability

52:27D-140. Partial invalidity; severability
If any clause, sentence, subdivision, paragraph, subsection or section of this act be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, subdivision, subsection or section thereof directly involved in the controversy in which said judgment shall have been rendered.

L.1975, c. 217, s. 22.



Section 52:27D-141 - Interpretation Of Powers

52:27D-141. Interpretation of powers
The powers enumerated in this act shall be interpreted broadly to effectuate the purposes thereof.

L.1975, c. 217, s. 23.



Section 52:27D-141.1 - Short Title.

52:27D-141.1 Short title.

1.This act shall be known and may be cited as the "Residential Development Solar Energy Systems Act."

L.2009, c.33, s.1.



Section 52:27D-141.2 - Findings, Declarations Relative To Solar Energy Systems.

52:27D-141.2 Findings, declarations relative to solar energy systems.

2.The Legislature finds and declares that:

a.New Jersey residents primarily rely on fossil fuels for their energy needs;

b.Fossil fuels are nonrenewable fuels since they are derived from finite resources that will inevitably dwindle over time, becoming too expensive or too environmentally damaging to extract;

c.Unlike fossil fuels, renewable energy sources have minimal environmental impact since, for example, energy produced from photovoltaic cells does not result in air or water pollution, deplete natural resources, or endanger animal and human health;

d.The use of renewable energy equipment also reduces the nation's dependency on foreign sources of energy, which is an important strategy in the process of creating a secure and sustainable energy future;

e.The use of renewable energy technology would benefit New Jersey's economy since jobs evolve directly from the manufacture, design, installation, service and repair, and marketing of renewable energy products;

f.The State has adopted a renewable energy portfolio standard that requires twenty percent of the State's electricity demand to be produced from renewable sources by the year 2020, and requires a specific percentage of these renewable energy sources to be from solar photovoltaic systems;

g.Generating electricity from solar energy reduces consumption of fossil fuels, which decreases pollution and greenhouse gas emissions; and

h.The installation of even small scale solar energy systems will combat global warming and reduce the nation's dependence on foreign energy sources, resulting in a significant environmental benefit.

L.2009, c.33, s.2.



Section 52:27D-141.3 - Definitions Relative To Solar Energy Systems.

52:27D-141.3 Definitions relative to solar energy systems.

3.As used in this act:

"Advertising" means the same as the term is defined in section 3 of P.L.1977, c.419 (C.45:22A-23).

"Commissioner" means the Commissioner of Community Affairs.

"Developer" means any person who constructs or offers to construct a dwelling unit as part of a residential development.

"Dwelling unit" means a single-family residence constructed as part of a development, the roof of which is exclusive to that residence and not a common element or common area.

"Owner" means any person who acquires a legal or equitable interest in a dwelling unit.

"Prospective owner" means any person who contemplates acquiring a legal or equitable interest in a dwelling unit.

"Residential development" means development undertaken for the purpose of creating 25 or more dwelling units for owner occupancy.

"Solar energy system" means any system which uses solar energy to provide all or a portion of the heating, cooling, or general energy needs of a dwelling unit, including, but not limited to, nocturnal heat radiation, flat plate or focusing solar collectors, or photovoltaic solar cells.

L.2009, c.33, s.3.



Section 52:27D-141.4 - Developer To Offer To Install Solar Energy System.

52:27D-141.4 Developer to offer to install solar energy system.

4. a. Where technically feasible, as determined by the commissioner in consultation with the Board of Public Utilities, a developer shall offer to install, or to provide for the installation of, a solar energy system into a dwelling unit when a prospective owner enters into negotiations with the developer to purchase a dwelling unit.

b.A developer shall disclose in any advertising, in a manner and form determined by the commissioner pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.):

(1)that a prospective owner may have a solar energy system installed in any dwelling unit;

(2)the total cost of installing a solar energy system into a dwelling unit that will be charged to the owner by the developer;

(3)general information on the environmental benefits of, and potential energy cost savings associated with, solar energy systems; and

(4)information concerning any applicable credits, rebates, or other incentives that may be available for the installation of solar energy systems, as provided to the developer by the commissioner and the Board of Public Utilities pursuant to subsection b. of section 7 of this act.

L.2009, c.33, s.4.



Section 52:27D-141.5 - Installation Of Solar Energy System.

52:27D-141.5 Installation of solar energy system.

5.If the prospective owner accepts, pursuant to a written contract, the developer's offer to install, or to provide for the installation of, a solar energy system into the dwelling unit, then the developer shall install, or provide for the installation of, a solar energy system into the dwelling unit prior to the completion of the construction of that unit.

L.2009, c.33, s.5.



Section 52:27D-141.6 - Rights Of Homeowner Association.

52:27D-141.6 Rights of homeowner association.

6.If the dwelling unit is located within a residential development for which a homeowner association or other owner or membership association will be responsible for the maintenance, repair or replacement of the roof of the dwelling unit or other area upon which a solar energy system is installed, and the association incurs any additional cost or expense resulting from the installation of a solar energy system, such as the additional cost to remove and reinstall the system in the course of maintenance, repair or replacement, then the association shall have the right to:

a.impose and collect the additional cost or expense from the owner of the dwelling unit, which shall be collectible in the same manner as any other common expense or fee of the development;

b.access the dwelling unit as may be reasonably required to perform such maintenance, repair or replacement; and

c.record a declaration or similar instrument, in the same manner as a deed, with the county clerk for the purpose of advising current and prospective owners of the dwelling unit that they may be responsible for the additional costs and expenses described in this section.
L.2009, c.33, s.6.



Section 52:27D-141.7 - Adoption Of Standards Relative To Solar Energy Systems.

52:27D-141.7 Adoption of standards relative to solar energy systems.

7. a. The commissioner, in consultation with the Board of Public Utilities, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), standards with respect to the technical sufficiency of solar energy systems to be installed pursuant to this act. These standards, at a minimum, shall provide:

(1)that the solar energy system is to be installed in conformance with the manufacturer's specifications and in compliance with all applicable electrical and building code standards;

(2)that the solar energy system is intended primarily to offset part or all of the consumer's own electricity demand;

(3)that all components in the solar energy system are to be new and unused, and shall not have previously been placed in service in any other location or for any other application;

(4)that the solar energy system shall have a warranty of not less than 10 years provided by the solar energy system manufacturer, and shall be subject to coverage afforded under "The New Home Warranty and Builders' Registration Act," P.L.1977, c.467 (C.46:3B-1 et seq.) to protect the integrity of the roof of the home and to protect against defects and undue degradation of electrical generation output;

(5)that the solar energy system shall have meters or other devices in place to monitor and measure the system's performance and the quantity of electricity generated by the system;

(6)that the solar energy system shall comply with adopted energy codes for the dwelling unit where the solar energy system is installed;

(7)for rating criteria for equipment, components, and systems to assure reasonable performance and criteria for complying with these minimum ratings;

(8)that the solar energy system shall be consistent with the net metering standards and safety and power quality interconnection standards adopted by the Board of Public Utilities pursuant to subsection e. of section 38 of P.L.1999, c.23 (C.48:3-87); and

(9)for the criteria by which the technical feasibility of the installation of a solar energy system is determined in section 4 of this act.

b.The commissioner, in consultation with the Board of Public Utilities, shall:

(1)publish educational materials designed to demonstrate how developers may incorporate solar energy systems during construction as well as energy efficiency measures that best complement solar energy systems; and

(2)provide developers with information concerning any applicable credits, rebates, or other incentives that may be available for the installation of solar energy systems.

L.2009, c.33, s.7.



Section 52:27D-141.8 - Enforcement, Penalties.

52:27D-141.8 Enforcement, penalties.

8.The commissioner shall enforce the provisions of this act and may assess violators of this act in accordance with the penalties provided for under section 18 of P.L.1977, c.419 (C.45:22A-38).

L.2009, c.33, s.8.



Section 52:27D-141.9 - Orders, Rules, Regulations.

52:27D-141.9 Orders, rules, regulations.

9.The Board of Public Utilities shall adopt orders, rules, or regulations that provide for solar energy systems installed in accordance with the provisions of P.L.2009, c.33 (C.52:27D-141.1 et seq.) to be eligible for all applicable credits, rebates, or other incentives that may be available for the installation of solar energy systems.

L.2009, c.33, s.9.



Section 52:27D-142 - Short Title

52:27D-142. Short title
This act shall be known and may be cited as the "Maintenance of Viable Neighborhoods Act."

L.1975, c. 248, s. 1, eff. Oct. 30, 1975.



Section 52:27D-143 - Legislative Findings And Declarations

52:27D-143. Legislative findings and declarations
The Legislature hereby finds and declares that there are neighborhoods in this State which are beginning to decline but which can be rehabilitated and restored; that a large proportion of the State's housing stock is situated in these neighborhoods and is in danger of succumbing to dilapidation, deterioration or obsolescence; that blighting conditions have substantially reduced incentive for private reinvestment in these neighborhoods; that these neighborhoods will continue to decline unless the State provides financial and other assistance; that the restoration of these neighborhoods is vital to reinvigorating the declining social, economic and physical environments of communities and to the health, safety, morals and general welfare of the citizens of those neighborhoods and communities and of the State.

The Legislature further finds and declares that rehabilitation and preservation of threatened but still viable neighborhoods to the maximum extent possible is best accomplished by the reconstruction, remodeling, improvement, restoration, or repair of residential housing to sound condition in conjunction with provision of expanded and improved community services and public improvements. Conservation of the State's housing stock in order to provide a decent home is a worthy goal, but unless the services and facilities which are necessary to a complete and continuing satisfactory living environment are also provided, slums, blight and deterioration will not be arrested and neighborhoods will continue to decline. Restoration and maintenance of viable neighborhoods will be attained only if the housing resources and community services and public improvements, principally those for persons and families of low and moderate income, are attended to and simultaneously provided.

L.1975, c. 248, s. 2, eff. Oct. 30, 1975.



Section 52:27D-144 - Public Policy

52:27D-144. Public policy
The Legislature hereby declares it to be the policy of the State to promote the health, safety, morals and welfare of the citizens thereof through the prevention and elimination of blighting influences and the restoration of neighborhoods threatened with or undergoing deterioration and decline. For this purpose, powers are granted by this act to the Department of Community Affairs to make grants to political subdivisions of the State so that they may undertake measures, including but not limited to housing rehabilitation, code enforcement, demolition, and the expansion and improvement of public services and public facilities, which will arrest the deterioration and preserve the threatened but still viable neighborhoods of the State. The enactment of the provisions hereinafter set forth is in the public interest and is hereby so declared to be such as a matter of express legislative determination.

L.1975, c. 248, s. 3, eff. Oct. 30, 1975.



Section 52:27D-145 - Commissioner And Political Subdivision Defined

52:27D-145. Commissioner and political subdivision defined
The following terms whenever used or referred to in this act shall have the following meanings, unless a different meaning clearly appears from the context:

a. "Commissioner" means the Commissioner of the Department of Community Affairs;

b. "Political subdivision" means any unit or agency of government deriving its authority directly or indirectly from the State of New Jersey.

L.1975, c. 248, s. 4, eff. Oct. 30, 1975.



Section 52:27D-146 - Grants To Political Subdivisions To Finance Activities For Restoration Of Threatened But Still Viable Neighborhoods

52:27D-146. Grants to political subdivisions to finance activities for restoration of threatened but still viable neighborhoods
The commissioner is authorized to make grants to political subdivisions to help finance activities, approved by the commissioner in accordance with this act, which will promote the restoration and rehabilitation of threatened but still viable neighborhoods. Activities to be assisted under this act may include but shall not be limited to:

a. Intensive code enforcement in deteriorating areas in which such enforcement, together with public improvements and community services to be provided, may be expected to arrest the decline of the neighborhood area;

b. Financial assistance in respect to rehabilitation of privately owned properties pursuant to "The Neighborhood Preservation Housing Rehabilitation Loan and Grant Act of 1975," now pending before the Legislature as Assembly Bill No. 3395;

c. Rehabilitation or clearance, demolition and removal of buildings and improvements where appropriate to the preservation of neighborhoods;

d. Provision of public services of a type or quality not otherwise available in areas where other activities assisted under this act are being carried out in a concentrated manner, if such services are determined to be necessary or appropriate to support such other activities;

e. Acquisition of real property or any interest therein which property exerts a blighting influence on a stable but threatened neighborhood or is appropriate for rehabilitation or conservation activities or is to be used for the provision of public works, facilities, improvements or recreational opportunities;

f. Acquisition, construction, reconstruction or installation of public works, facilities, and site or other improvements;

g. Disposition (through sale, lease, donation or otherwise) of any real property acquired pursuant to this act or its retention for public purposes;

h. Planning of neighborhood programs intended to be implemented by means eligible for a grant pursuant to this act; and

i. Administration of activities implementation of which is assisted, or is eligible for assistance, pursuant to this act.

All activities assisted under this act shall be implemented as otherwise provided by law.

L.1975, c. 248, s. 5, eff. Oct. 30, 1975.



Section 52:27D-147 - Participation By And Hearings With Citizens Of Neighborhoods

52:27D-147. Participation by and hearings with citizens of neighborhoods
No grant may be made pursuant to this act unless the political subdivision provides satisfactory assurances that prior to submission of its application:

a. Citizens of the neighborhoods to be affected by the program have been provided an adequate opportunity to participate in the development of the activities for which the grant is requested; and

b. Public hearings have been held to obtain the views of citizens to be affected by the activities for which the grant is requested.

L.1975, c. 248, s. 6, eff. Oct. 30, 1975.



Section 52:27D-148 - Applications; Evaluation; Priorities; Approval

52:27D-148. Applications; evaluation; priorities; approval
The commissioner shall review and evaluate all applications submitted pursuant to this act and shall establish such priorities for making grants pursuant thereto as shall give due regard to maximizing the beneficial impact of the resources available pursuant to this act and other resources; provided that no such application shall be approved unless the commissioner finds that the neighborhood or neighborhoods in question are threatened but still viable.

L.1975, c. 248, s. 7, eff. Oct. 30, 1975.



Section 52:27D-149 - Powers Of Commissioner

52:27D-149. Powers of commissioner
The commissioner is hereby granted and may exercise the following powers:

a. To adopt, modify, repeal and enforce rules and regulations in regard to the implementation of this act;

b. To sue or be sued in regard to the enforcement of the provisions of this act and any rules, regulations, contracts and agreements hereunder;

c. To accept appropriations, gifts, grants, contributions and any other form of financial assistance from the Federal government or from any sources, public or private for purposes of this act; and

d. To do all things necessary, convenient or desirable to carry out the provisions and purposes of this act.

L.1975, c. 248, s. 8, eff. Oct. 30, 1975.



Section 52:27D-150 - Plan For Expenditure Of Funds; Submission To Legislature

52:27D-150. Plan for expenditure of funds; submission to legislature
The commissioner shall submit with the department's annual budget request, a plan for the expenditure of funds as authorized by this act. This plan shall include, but not be limited to: performance evaluation of expenditures made to date under the authority granted to the commissioner by this act; a description of the various programs, planned for utilization during the upcoming fiscal year, as authorized by this act; a copy of the regulations in force governing the various programs in operation as authorized by this act; and an estimate of planned expenditures as authorized by this act. This information shall be used to assist the Legislature in determining the amount of money to be appropriated to support programs operated under the authority of this act.

L.1975, c. 248, s. 9, eff. Oct. 30, 1975.



Section 52:27D-151 - Liberal Construction Of Act

52:27D-151. Liberal construction of act
This act shall be construed liberally to effectuate the legislative intent and the purposes of this act, and all powers herein granted shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.

L.1975, c. 248, s. 10, eff. Oct. 30, 1975.



Section 52:27D-152 - Short Title

52:27D-152. Short title
This act shall be known and may be cited as "The Neighborhood Preservation Housing Rehabilitation Loan and Grant Act of 1975."

L.1975, c. 249, s. 1, eff. Oct. 30, 1975.



Section 52:27D-153 - Legislative Findings And Determination

52:27D-153. Legislative findings and determination
The Legislature hereby finds and determines that there exists in many municipalities of this State areas which are in varying stages of decline, but which have not as yet reached the point of irreversible decline; that these areas are a matter of serious concern, and represent an expanding problem which threatens the public health, safety, morals and welfare; that the neglect of these areas at the present time will necessitate excessive and disproportionate expenditures of public funds for the reconstruction and revitalization of these areas at a future date; that to permit the continued decline of such areas into a state of decay would ignore the lessons of decades of urban renewal activities, would impair the sound growth of our municipalities, would lay waste to essential housing resources and would result in an economic, environmental, and social liability which the State can no longer tolerate.

The Legislature further finds that these problems can best be addressed through the conjunctive and cooperative efforts of private enterprise, State Government, its political subdivisions, and other public, quasi-public, and nonprofit bodies acting pursuant to neighborhood preservation plans conceived and prepared in accordance with the purposes of this act and through its direction.

The Legislature further finds that the responsibilities of State and local governments with respect to the preservation of our municipalities and neighborhoods have been altered and magnified by actions of the Federal Government, which now permits states and localities to undertake directly a broader range of housing rehabilitation activities than previously possible under former Federal assistance programs; and that in order that the people of this State shall derive the maximum feasible benefit from this shift in Federal policy, it is necessary and appropriate to expand the power of municipal government and the administrative authority of the Department of Community Affairs.

The Legislature hereby declares it to be the policy of the State to promote the health, safety, and welfare of the citizens thereof through the preservation of existing neighborhoods and the maintenance of neighborhood viability. This policy is best effectuated by the reconstruction, remodeling, improvement, restoration, or repair of existing residential housing to sound condition. For this purpose, powers are hereby granted to municipalities and the Department of Community Affairs to offer financial assistance through loans or grants or both to agencies, public, quasi-public, or private nonprofit, which will finance rehabilitation of housing through a program of loans and grants in an area determined by the municipal governing body to be substandard, deteriorating, or in the process of falling into a cycle of disrepair. It is hereby declared that the undertaking of such housing rehabilitation is a public purpose for which monies may be expended, advanced, loaned or granted and the enactment of the provisions hereinafter set forth is in the public interest.

L.1975, c. 249, s. 2, eff. Oct. 30, 1975.



Section 52:27D-154 - Definitions

52:27D-154. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, except in those instances where the context clearly indicates otherwise:

a. "Act" shall mean this act and any amendments and supplements thereto, and any rules and regulations promulgated thereunder;

b. "Commissioner" shall mean the Commissioner of the Department of Community Affairs, or his delegates as the commissioner shall determine;

c. "Department" shall mean the Department of Community Affairs;

d. "Neighborhood preservation area" shall mean any area within a municipality as determined pursuant to subsection 8a. of this act;

e. "Housing rehabilitation" shall mean the reconstruction, remodeling, improvement, restoration, or repair of residential housing to sound condition;

f. "Housing rehabilitation loan" shall mean an interest or noninterest bearing loan to finance housing rehabilitation;

g. "Rehabilitation lender" shall mean any bank or trust company, savings bank, mortgage company, mortgage banker, credit union, national banking association, savings and loan association, building and loan association, life insurance company, and any other financial institution authorized to transact business in the State; provided that to qualify as a rehabilitation lender within the meaning of this act a rehabilitation lender must be on a list of approved rehabilitation lenders to be prepared and maintained by the department;

h. "Neighborhood preservation agency" or "agency" shall mean the entity or organization designated by the municipality in accordance with the provisions of this act. Such agency may include the municipality, counties, any public, quasi-public or private non-profit agency or organization and any housing authority or redevelopment agency existing or formed under the laws of this State;

i. "Neighborhood preservation project" shall mean an undertaking or activity of a neighborhood preservation agency in a neighborhood preservation area, involving housing rehabilitation, and shall be in accordance with the plan therefor, as shall be required by the commissioner pursuant to section 8 of this act;

j. "Sound condition" shall mean a condition which meets substantially the requirements of local housing codes, or in the event there is no local housing code, the alternate standards established by the department;

k. "State fund" shall mean the Department of Community Affairs' Neighborhood Preservation Loan and Grant Fund as set forth in section 4 of this act;

l . "Local fund" shall mean the Neighborhood Preservation Loan and Grant Fund as may be established by a municipality pursuant to section 7 of this act.

L.1975, c. 249, s. 3, eff. Oct. 30, 1975.



Section 52:27D-155 - Department Of Community Affairs' Neighborhood Preservation Loan And Grant Fund

52:27D-155. Department of community affairs' neighborhood preservation loan and grant fund
a. There is hereby created a special fund in the Department of Community Affairs which shall be entitled the Department of Community Affairs' Neighborhood Preservation Loan and Grant Fund and shall be administered by the department as a revolving loan and grant fund for carrying out the purposes of this act. The department may designate separate accounts within the fund to be applicable for regional, municipal and intermunicipal needs as the department may deem necessary. The exercise by the department of all powers and duties conferred by this act shall constitute and be deemed and held to be an essential public and official governmental function of the State, acting by and through the department, in promoting the general health, safety, welfare and prosperity of the State, its municipalities, its neighborhoods and its citizens.

b. The State fund shall consist of:

1. All moneys appropriated and made available by the Legislature for inclusion therein;

2. Any other moneys made available to the Department from any source or sources, which the commissioner shall determine to use for the purposes authorized by this act, including community development funds from the United States Department of Housing and Urban Development;

3. Notwithstanding the provisions of any other act or part thereof, any moneys which the department shall receive in repayment of loans or advances from the State fund; and

4. All moneys earned through investment pursuant to subsection c. of this section.

c. Any moneys held in such fund not required or permitted to be disbursed immediately by this act may be invested and reinvested. All functions, powers and duties relating to the investment or reinvestment of funds within the jurisdiction of the agency, including the purchase, sale or exchange of any investments, or securities may, at the request of the agency, be exercised and performed by the Director of the Division of Investments, in accordance with the written directions of the commissioner.

d. Funds expended from the State fund pursuant to this act shall be used only for the purpose of making housing rehabilitation loans or grants for the costs incurred in the administration thereof.

L.1975, c. 249, s. 4, eff. Oct. 30, 1975.



Section 52:27D-156 - Plan For Expenditures From Fund; Contents; Submission To Legislature

52:27D-156. Plan for expenditures from fund; contents; submission to legislature
The commissioner shall submit with the department's annual budget request a plan for expenditures from the Neighborhood Preservation Loan and Grant Fund for the upcoming fiscal year. This plan shall include, but not be limited to: performance evaluation of the expenditures made from the State fund to date; a description of the various loan and grant programs to be funded during the upcoming fiscal year; a copy of the regulations in force governing the operation of the various loan and grant programs that are to be financed, in part or in whole by the State funds; a complete financial statement on the status of the State fund to date; and an estimate of expenditures from the State fund for the upcoming fiscal year. This information shall be used to assist the Legislature in determining the amount to appropriate to the State fund.

L.1975, c. 249, s. 5, eff. Oct. 30, 1975.



Section 52:27D-157 - Powers Of Department

52:27D-157. Powers of department
The department is hereby granted, has, and may exercise all powers necessary and appropriate to effectuate the purposes of this act, including but not limited to the following:

a. To sue and be sued;

b. To maintain an office at such place or places within the State as it may determine;

c. To acquire, hold, use and dispose of its income, revenues, funds and moneys;

d. To apply for and accept gifts, grants, or loans from the United States of America or any of its agencies or instrumentalities, or from any other source, public or private, and to comply, subject to the provisions of this act, with the terms and conditions of such gifts, grants, or loans;

e. To request the assistance and avail itself of the services of employees of any department or agency of the State who may be helpful and available;

f. To provide, upon request, advisory, consultive, training, and educational services and technical assistance to any neighborhood preservation agency; and to assist any agency in applying for the qualifying for grants and loans pursuant to this act;

g. To make and enter into all contracts, agreements, and other arrangements with, or to hire as employees such agents, professional advisors, and counselors, including without limitation, financial consultants, accountants, attorneys, architects, engineers, real estate consultants, appraisers, housing construction and financing experts, as are deemed necessary or advisable, in performing its duties and exercising its powers under this act, which expense may be considered as a cost of administration;

h. To conduct examinations and hearings and to hear testimony and take proof, under oath of affirmation, or any matter material for the department's information and necessary to carry out the provisions of this act;

i. To issue subpenas requiring the attendance of witnesses and the production of books and papers pertinent to any hearing;

j. To apply to any court, having territorial jurisdiction of the offense, to have punished for contempt any witness who refuses to obey a subpena, or who refuses to be sworn or affirmed to testify, or who is guilty of any contempt after summons to appear;

k. To adopt, modify, repeal, and enforce such rules and regulations as may be necessary to carry out the purposes of this act, including regulations relating to: the administration of the State fund, the local fund, interest rates, income limitations, and notwithstanding any statute, rule or regulation to the contrary, the length of any loan term under either the State or local fund;

l . To enter into and enforce any contract or agreement with the Federal Government, any neighborhood preservation agency, rehabilitation lender or other entity performing duties and exercising power under this act;

m. To make direct loans and grants from the State fund to any neighborhood preservation agency, subject to affirmance by the commissioner of the findings pursuant to subsection 7a. of this act and to such other conditions as the commissioner may deem appropriate;

n. To enter into, and enforce any contract or agreement with the Federal government, any neighborhood preservation agency, rehabilitation lender or other entity to act for, in behalf of, and in cooperation with the department, with respect to undertaking, originating, servicing or processing the housing rehabilitation loans and grants of the State fund, under such terms and conditions as are agreed upon between the parties;

o . To fix and revise from time to time and charge and collect fees and charges in connection with loans or grants made or other services provided by the department pursuant to this act;

p. To use the State fund to invest in, purchase, or make commitments to purchase, and take assignments from neighborhood preservation agencies, of notes and mortgages evidencing housing rehabilitation loans in this State, upon such terms and conditions as the commissioner may determine; and

q. To sell, at public or private sale, with or without public bidding, any note, mortgage or other obligation held by the department.

L.1975, c. 249, s. 6, eff. Oct. 30, 1975.



Section 52:27D-158 - Powers And Duties Of Municipalities

52:27D-158. Powers and duties of municipalities
a. Municipalities shall have and exercise all powers necessary and appropriate to carry out the purposes of this act, in order that the objective of neighborhood preservation through housing rehabilitation may be most effectively achieved, and shall include without limitation, the power:

(1) To designate and establish neighborhood preservation agencies;

(2) To establish, maintain, and operate the local fund, to delegate such authority to any neighborhood preservation agency or to make direct loans and grants to any neighborhood preservation agency, subject to such conditions as it may deem appropriate and in accordance with regulations as may be prescribed by the commissioner;

(3) To enter into and enforce all contracts, agreements and other arrangements with the Federal Government, the State, any neighborhood preservation agency, other municipalities or rehabilitation lenders, to act for, in behalf of, and in cooperation with the municipality, with respect to undertaking, originating, servicing or processing housing rehabilitation loans and grants, under such terms and conditions as are agreed upon between the parties;

(4) To organize, establish, develop and administer the local fund in conjunction with and through the State fund;

(5) To accept advances, loans, appropriations, gifts, grants, contributions, and any other form of financial assistance from the Federal Government, the State, or from any other sources, public or private;

(6) To finance the administrative expenses incurred by any neighborhood preservation agency in administering the State or local fund or any part thereof;

(7) To fix and revise from time to time, and charge and collect fees and charges in connection with loans or grants made or other services provided;

(8) To provide advisory, consultive, training and educational services, and technical assistance to any neighborhood preservation agency; to assist any agency in applying for and qualifying for grants and loans pursuant to this act; and to conduct research on the most efficient and economical methods of accomplishing neighborhood preservation.

b. Nothing herein is intended nor shall it be construed to limit or abrogate existing municipal power to carry out and effectuate programs of rehabilitation pursuant to any other law of this State, regulation, ordinance or judicial decision. The powers conferred herein are intended as an expansion of municipal power, shall exist in addition to such powers and shall be liberally construed.

L.1975, c. 249, s. 7, eff. Oct. 30, 1975.



Section 52:27D-159 - Determination Of Need And Feasibility Of Preservation Project; Findings; Neighborhood Preservation Plan; Formulation; Contents; Citizen Participation; Modification; Alternative Plans

52:27D-159. Determination of need and feasibility of preservation project; findings; neighborhood preservation plan; formulation; contents; citizen participation; modification; alternative plans
a. No municipality shall designate a neighborhood preservation agency or undertake a neighborhood preservation project unless a determination has been made that in the neighborhood preservation area or areas:

(1) Deteriorating conditions have substantially reduced the incentive for private investment and reinvestment;

(2) Dilapidation, deterioration and obsolescence will become a prevalent without governmental aid;

(3) Deteriorating conditions can be reversed; and

(4) The rehabilitation of housing is necessary in the interest of the public health, safety and welfare.

The determination shall be made by the planning board of the municipality, or, if there be none, by the governing body. Where the determination is made by the planning board, it shall be subject to approval, disapproval or modification by the governing body of the municipality. The determination shall be submitted by the planning board to the governing body of the municipality in the form of a report and final action thereon shall be taken by the said governing body within 30 days after the submission of said report.

b. Upon making the findings as described in subsection a. hereof, a municipality shall formulate a neighborhood preservation plan, pursuant to such rules and regulations as the commissioner shall prescribe, which shall include but need not be limited to, the following:

(1) A comprehensive strategy for meeting neighborhood preservation needs which specifies both short- and long-term neighborhood objectives in accordance with areawide development planning;

(2) A program which (a) includes activities to be undertaken to meet its neighborhood preservation needs and objectives, together with the estimated costs thereof, (b) indicates resources other than those provided under this act which are expected to be made available toward meeting its identified needs and objectives, and (c) takes into account appropriate environmental factors;

(3) A plan which (a) accurately surveys the condition of the residential housing stock in the neighborhood preservation area or areas, (b) specifies realistic annual goals for the number of residential housing units or persons to be assisted, and (c) indicates the general locations of proposed neighborhood preservation areas with the objective of furthering the restoration and rehabilitation of stable neighborhoods to the maximum extent possible, and assuring the availability of public facilities and services adequate to serve the proposed neighborhood preservation area.

c. Any municipality which plans to carry out a neighborhood preservation program shall provide to the department satisfactory assurances that, prior to initiation of any such program, the governing body has (a) provided citizens with adequate information concerning the amount of funds available for proposed neighborhood preservation and housing activities, as well as the range of activities that may be undertaken and other important program requirements, (b) held public hearings to obtain the views of citizens on neighborhood preservation and housing needs, and (c) provided citizens an adequate opportunity to participate in the development of the neighborhood preservation plan.

d. A neighborhood preservation plan may be modified at any time; provided, that any proposed modification of the neighborhood preservation plan is recommended by resolution of the planning board and approved by resolution of the governing body, and pursuant to regulations as may be prescribed by the commissioner.

e. Any municipality receiving funds from the United States Department of Housing and Urban Development pursuant to the Housing and Community Development Act of 1974 may satisfy the requirements of subsections b., c. and d. of this section by submitting to the commissioner, copies of their community development plan and community development program as approved pursuant to the said act; provided however that whenever the State fund or funds other than such as may be provided to the municipality pursuant to the Housing and Community Development Act of 1974, are utilized to carry out the purposes of this act, the commissioner shall require compliance with the standards as are established pursuant to this act.

L.1975, c. 249, s. 8, eff. Oct. 30, 1975.



Section 52:27D-160 - Private Enterprise; Participation

52:27D-160. Private enterprise; participation
A municipality shall afford to private enterprise the maximum feasible opportunity to participate in the rehabilitation of any neighborhood preservation area.

L.1975, c. 249, s. 9, eff. Oct. 30, 1975.



Section 52:27D-161 - Liberal Construction Of Act

52:27D-161. Liberal construction of act
This act shall be construed liberally to effectuate the legislative intent and the purposes of this act, and all powers herein granted shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.

L.1975, c. 249, s. 10, eff. Oct. 30, 1975.



Section 52:27D-162 - Legislative Findings And Declaration

52:27D-162. Legislative findings and declaration
The Legislature finds, determines and declares:

a. That within this State are many small municipalities, formerly centers of commerce, trade and cultural life in surrounding rural areas, which have suffered chronic economic decline because of changes in the patterns of transportation, commerce and land development;

b. That many of the said municipalities, with near-urban population densities in the midst of rural areas, have experienced and are experiencing declining property values, loss of tax ratables and potential tax ratables, diminishment of local commerce and increased unemployment and underemployment among their populations, so that they have become pockets of economic depression within the areas of which they were formerly centers;

c. That most such municipalities cannot, without external aid, maintain adequate municipal services by their own taxing capacity, nor have they the resources to expand and develop that taxing capacity;

d. That it is the purpose of this act to provide State aid supplementary to the taxing capacity of such municipalities, for the purpose of assisting them to maintain adequate municipal services.

L.1977, c. 260, s. 1, eff. Oct. 12, 1977.



Section 52:27D-163 - Short Title

52:27D-163. Short title
This act shall be known and may be cited as the "Depressed Rural Centers Aid Act."

L.1977, c. 260, s. 2, eff. Oct. 12, 1977.



Section 52:27D-164 - Definitions

52:27D-164. Definitions
For the purposes of this act, unless the context clearly indicates otherwise:

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"State average effective local tax rate" means the total tax levy on which the tax rate is computed divided by the net valuation on which county taxes are apportioned as shown in column 12D and column 11 respectively of the county abstract of ratables for the year 1976.

"Effective tax rate for a municipality" means the general tax rate to apply per $100.00 valuation multiplied by the average ratio of assessed to true value of real property as shown in column 7 and column 8 respectively of the county abstract of ratables for the year 1976.

"Equalized valuation" means equalized valuation as determined pursuant to P.L.1954, c. 86 (C. 54:1-35.1 et seq.) and promulgated on or before October 1 of the year preceding the year in which distribution of aid under this act is to be made pursuant to section 6 of this act, including any revision or correction thereof made not later than January 30 of the year in which such distribution is made.

"Ratables per capita" means for a municipality, its equalized valuation divided by its population; for a county, the sum of the equalized valuations of the municipalities therein divided by the population of the county.

"Population" means population according to the official population estimates issued by the Department of Labor and Industry next preceding October 1 of the year in which distribution of aid under this act is to be calculated pursuant to section 6 of this act.

"Population density" means the relation between the population and area of a municipality or group of municipalities, expressed in terms of inhabitants per square mile within such municipality or group of municipalities.

"Neighboring municipalities" means, with relation to any one municipality, all other municipalities of this State having boundaries contiguous at any point with its boundaries, whether running upon land or water.

"Adjusted population" means the product of the number of persons in the population multiplied by the quotient obtained by dividing the effective tax rate for a municipality by the State average effective local tax rate, to which product is added the number of persons within that population aged 65 and over living in households with household incomes under $5,000.00.

L.1977, c. 260, s. 3, eff. Oct. 12, 1977. Amended by L.1978, c. 13, s. 1, eff. March 30, 1978.



Section 52:27D-165 - Qualifications Of Municipality

52:27D-165. Qualifications of municipality
Such sums as are appropriated for distribution under this act shall be distributed annually, in the manner prescribed in sections 5 and 6 of this act, as State aid to each municipality which:

a. Has a population not exceeding 5,000;

b. Has a population density which is:

(1) Not less than 1,000 per square mile; and

(2) Not less than four times the population density of its neighboring municipalities, unless within such neighboring municipality is a national cemetery, or housing built in accordance with or pursuant to Section 607 of the Lanham Act (National Defense Housing) P.L. 849, 76th Congress, 54 Stat. 1125, 42 U.S.C. 1521 et seq., as amended;

c. Has ratables per capita not exceeding 4/5 the ratables per capita of the county in which it is situate; and

d. Has either (1) an effective tax rate for a municipality above the State average effective local tax rate, or (2) a per capita personal income that does not exceed 0.8 times the State per capita personal income.

L.1977, c. 260, s. 4, eff. Oct. 12, 1977. Amended by L.1977, c. 371, s. 1, eff. Feb. 6, 1978; L.1978, c. 13, s. 2, eff. March 30, 1978.



Section 52:27D-166 - Determination Of Amount Of Distribution

52:27D-166. Determination of amount of distribution
Distribution of State aid under this act shall be to each municipality entitled thereto under section 4 of this act in proportion as its adjusted population is to the total adjusted population of all municipalities so entitled.

L.1977, c. 260, s. 5, eff. Oct. 12, 1977.



Section 52:27D-167 - Certification Of Municipalities Entitled To Aid And Amounts; Payment And Distribution

52:27D-167. Certification of municipalities entitled to aid and amounts; payment and distribution
On or before February 1 in each year the director shall determine the municipalities entitled to aid under this act and the amounts of their respective entitlements, and shall certify the same to the State Treasurer and to the chief financial officer of each municipality. As soon as practicable after receiving such certification, and not later than March 31 next following, the State Treasurer shall upon warrant of the Comptroller pay and distribute to each such municipality the amount so certified.

L.1977, c. 260, s. 6, eff. Oct. 12, 1977.



Section 52:27D-168 - Annual Reports; Municipality; Director

52:27D-168. Annual reports; municipality; director
Each municipality receiving State aid under this act shall not later than October 1 in each year in which such aid is received submit to the director a detailed report on its utilization of such aid for the purposes intended by this act; and the director shall on or before December 31 in each year submit to the Governor and the Legislature a summary report of the distribution and utilization of funds distributed under this act during the year. No municipality may receive aid under this act in any year if it has not submitted the report required under this section on the utilization of any such aid which it received in the previous year; except that the director may extend for not more than 60 days the date by which, such report must be submitted.

L.1977, c. 260, s. 7, eff. Oct. 12, 1977.



Section 52:27D-169 - Conclusiveness Of Decision Of Director

52:27D-169. Conclusiveness of decision of director
Any decision of the director as to the entitlement of any municipality to aid under this act, or the amount thereof, shall be final and conclusive, and no appeal shall be taken therefrom or any review thereof, except in the case of an arithmetical or typographical error in the calculation of any distribution of funds.

L.1977, c. 260, s. 8, eff. Oct. 12, 1977.



Section 52:27D-170 - Short Title

52:27D-170. Short title
This act shall be known and may be cited as the "Handicapped Person's Recreational Opportunities Act of 1978."

L.1977, c. 379, s. 1.



Section 52:27D-171 - Public Policy

52:27D-171. Public policy
It is hereby declared to be public policy of the State of New Jersey to encourage and support as hereinafter provided the promotion, planning, development, implementation and maintenance of comprehensive recreation services, by municipalities, counties and nonprofit agencies for handicapped persons.

L.1977, c. 379, s. 2.



Section 52:27D-172 - Definitions.

52:27D-172 Definitions.

3.For the purposes of this act:

a."Commissioner" means the Commissioner of Community Affairs.

b."Handicapped persons" means persons who have intellectual disabilities or who are visually handicapped, auditorily handicapped, communication handicapped, neurologically or perceptually impaired, orthopedically handicapped, chronically ill, emotionally disturbed, socially maladjusted, multiply handicapped, or have a developmental disability.

L.1977, c.379, s.3; amended 2010, c.50, s.77.



Section 52:27D-173 - Comprehensive Program; Development; Rules And Regulations

52:27D-173. Comprehensive program; development; rules and regulations
The commissioner shall, after consultation with experts in the area of recreation, develop a comprehensive program for furnishing recreation for handicapped persons, and shall promulgate rules and regulations for the administration of this program pursuant to the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1977, c. 379, s. 4.



Section 52:27D-174 - Application By Municipality Or County To Provide Or To Contract For Provision Of Services; Annual Payments Upon Approval

52:27D-174. Application by municipality or county to provide or to contract for provision of services; annual payments upon approval
a. Any municipality or county planning to provide or to contract with private nonprofit agencies for the provision of recreation services for handicapped persons under this act, shall apply to the commissioner for approval. Such application shall be in accordance with rules and regulations promulgated by the commissioner herewith.

b. Upon approval of said application by the commissioner, there shall be apportioned and paid annually to each municipality or county a sum not to exceed $5.00 for each $1.00 appropriated by said municipality or county for implementation of the provisions of this act.

L.1977, c. 379, s. 5.



Section 52:27D-175 - Special Events; List; Application For Funds To Operate Or Participate; Payments

52:27D-175. Special events; list; application for funds to operate or participate; payments
a. The commissioner shall prepare a list of special events deemed appropriate for participation by handicapped persons, such as the Special Olympics and the Tournament of Champions, and shall make this list available to municipalities and counties. Municipalities or counties wishing to operate or participate in a special event listed by the commissioner shall apply to the commissioner for funds for such special events. Such application shall be in accordance with rules and regulations promulgated by the commissioner herewith.

b. Upon the approval of such application for special events, there may be apportioned and paid to municipalities and counties sums sufficient to provide training, transportation and supervision for handicapped persons participating in special recreation events. In no case shall the annual amount appropriated to any one approved municipality exceed $1,000.00 or to any one approved county exceed $2,500.00.

c. No more than a total of $25,000.00 of the funds appropriated for this act shall be apportioned to support such special recreational events in any one year.

L.1977, c. 379, s. 6.



Section 52:27D-176 - Failure To Comply With Act Or Alteration Or Discontinuance Of Approved Service; Withholding State Aid

52:27D-176. Failure to comply with act or alteration or discontinuance of approved service; withholding state aid
The commissioner may authorize or require the State Treasurer to withhold the payment of State aid to any municipality or county in the event that it alters or discontinues an approved recreation service, or fails to make modifications thereof as required under the provisions of this act, or otherwise fails to comply with the rules and regulations promulgated under this act.

L.1977, c. 379, s. 7.



Section 52:27D-177 - Acceptance Of Gift Or Grant

52:27D-177. Acceptance of gift or grant
The commissioner may accept, as agent of the State of New Jersey, any gift or grant for any of the purposes of this act, and any moneys so received may be expended for any purpose authorized by this act.

L.1977, c. 379, s. 8.



Section 52:27D-178 - Definitions

52:27D-178. Definitions
For the purposes of this act, unless the context clearly indicates otherwise:

"Base year" means the second year preceding the annual apportionment of State aid pursuant to this act.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Net valuation taxable" means the total value of property on which the general tax rate is computed as expressed in column 6 of the Table of Aggregates pursuant to R.S. 54:4-52 for the base year.

"Equalization ratio" means the ratio of assessed value to true value of real property as published in the Certification of Table of Equalized Valuations by the Director of the Division of Taxation for the base year pursuant to P.L. 1954, c. 86, s. 1 (C. 54:1-35.1).

"Equalized valuation" means net valuation taxable divided by the equalization ratio.

"Municipal equalized valuation per capita" means a municipality's equalized valuation divided by the population of the municipality.

"State equalized valuation per capita" means the sum of the equalized valuations of all the municipalities of the State divided by the population of the State.

"General tax rate" means the tax rate for local taxing purposes as defined in R.S. 54:4-52 and as expressed in column 7 of the Table of Aggregates for the base year.

"Equalized tax rate" means the general tax rate multiplied by the equalization ratio.

"State equalized tax rate" means the sum of the total levies on which the tax rates for all the municipalities of the State are computed divided by the sum of the equalized valuations of all the municipalities of the State for the base year.

"Population" means the official population count of the State of New Jersey for the base year as reported by the New Jersey Department of Labor, Office of Demographic and Economic Analysis.

"Ratio H" means the proportion that residential and apartment assessed valuation bears to the total assessed valuation of the real property of a municipality, as calculated by the Division of Taxation in the Treasury Department.

"Publicly financed housing" means any dwelling unit constructed and operated under any of the following Federal and State housing programs:

(a) Any dwelling unit constructed under grants or mortgage financing of the New Jersey Housing Finance Agency.

(b) Any dwelling unit constructed under the following sections of the National Housing Act (Public Law 73-479) as amended and supplemented: section 221(d)(3) as added to by the Housing Act of 1961 (P.L. 87-70) and as subsequently amended; section 236 as added to by the Housing and Urban Development Act of 1968 (P.L. 90-448) and as subsequently amended; section 202, Housing Act of 1959 (P.L. 86-372) and as subsequently amended; section 221-H, as added by the Demonstration Cities and Metropolitan Development Act of 1966 (P.L.89-754) and as subsequently amended.

(c) Any dwelling unit constructed or operated under the United States Housing Act of 1937 (Public Law 75-412) and as subsequently added to and amended.

"ADC children" means the number of children between the ages of five and 17 years in the municipality enrolled in the Aid to Dependent Children Program, as made available by the Division of Public Welfare in the Department of Human Services for the base year in the publication "State of New Jersey, ADC Data Needed to Implement Public Law 89-10, the Elementary and Secondary Education Act of 1965," provided, however that the director shall use the best available data comparable to the data provided for the allocation of funds in 1975 pursuant to P.L. 1975, c. 68.

"Qualifying municipality" means a municipality in which:

The number of ADC children exceeds 250, except when the municipality's population exceeds 20,000 with a density exceeding 7,000 per square mile and the municipality's equalized valuation per capita is less than the State equalized valuation per capita by $4,500.00 or more, and

There exists, in the case of a municipality with a population exceeding 15,000, publicly financed housing, and

The municipality's equalized tax rate exceeds the State equalized tax rate, or the municipality's equalized valuation per capita is less than the State equalized valuation per capita by $2,000.00 or more and its population exceeds 25,000, and

The municipality's equalized valuation per capita is less than the State equalized valuation per capita or the municipality's equalized tax rate exceeds the State equalized tax rate by $0.75 or more.

"Distribution factor" means for each qualifying municipality the following:

NOTE: TO PRINT A SIGMA IN THE EQUATION, ASSIGN THE IN LINE 12 PITCH FONT AS FONT 01 AND ASSIGN IT TO THE APPROPRIATE CHARACTER.

DF = 0.6 ( W ) +.04 ( T )

(S W) (S T)

where, DF equals the Distribution Factor

W equals ADC children in the municipality

T equals P (Vs-Vm) (Rm-Rs) Z

For the purposes of computing the distribution factor, when

T has a negative value, it shall be assigned a value of zero.

P equals Population

Vs equals State Equalized Valuation Per Capita

Vm equals Municipal Equalized Valuation Per Capita

Rm equals Municipal Equalized Tax Rate

Rs equals State equalized Tax Rate

Z equals Ratio H



L. 1978, c. 14, s. 1; amended 1983, c.384; 1987,c.439,s.1.



Section 52:27D-179 - Annual Appropriation To Be Apportioned Among Qualified Municipalities; Additional Amount

52:27D-179. Annual appropriation to be apportioned among qualified municipalities; additional amount
There shall be annually appropriated a sum which shall be apportioned among municipalities which qualify for State aid under the provisions of this act for the purpose of enabling such municipalities to maintain and upgrade municipal services and to offset local property taxes. In addition to any amount so apportioned there shall be added to the amount to be paid and distributed to any qualifying municipality which is entitled to State aid pursuant to this act such amount as may be necessary so that the amount to which such municipality is entitled to receive in any year shall not be less than the amount which such municipality received in the preceding year pursuant to this act or, in the first year of this act's operations. P.L.1976, c. 12, provided, however, that from the moneys appropriated to fund this act, payments shall first be apportioned so that each municipality which received payments in 1977 pursuant to P.L.1977, c. 38, receives the same amount which it received in 1977 pursuant to P.L.1977, c. 38, even if after such payments are made insufficient funds remain for increased distributions to municipalities which already are qualifying municipalities or for new distributions to municipalities which become qualifying municipalities; and further provided that each municipality in the first year it qualifies for said State aid payments shall receive payments pursuant to this act before any municipalities which had received such State aid in the preceding year pursuant to this act or P.L.1977, c. 38 shall receive any payments in excess of the payments received in the preceding year. Any provision herein to the contrary notwithstanding, a municipality which has received State aid pursuant to P.L.1971, c. 64 as supplemented but which is no longer a qualifying municipality pursuant to this act shall receive, in any year in which it has qualified bonds outstanding pursuant to P.L.1976, c. 38 (C. 40A:3-1 et seq.) and which were issued prior to the effective date of this act, the amount which it received in 1977 pursuant to P.L.1977, c. 38.

L.1978, c. 14, s. 2, eff. March 30, 1978.



Section 52:27D-180 - Determination And Certification Of Amount; Payment And Distribution

52:27D-180. Determination and certification of amount; payment and distribution
The director shall, forthwith upon the appropriation of such sums for State aid pursuant to this act, determine and certify to the State Treasurer and to the chief financial officer of each qualifying municipality the amount of State aid allocable to such municipality pursuant to this act, which aid shall be in addition to all other aid to municipalities. The State Treasurer, upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute to each qualifying municipality on October 1 of each year, or as soon thereafter as practicable, the amount determined and certified, or for municipalities which have qualified bonds outstanding pursuant to P.L.1976, c. 38 (C. 40A:3-1 et seq.), the Treasurer shall disburse State aid funds determined and certified under this act in accordance with the provisions of P.L.1976, c. 38.

L.1978, c. 14, s. 3, eff. March 30, 1978.



Section 52:27D-181 - Finality And Conclusiveness Of Determination By Director; Anticipation Of State Aid By Municipality

52:27D-181. Finality and conclusiveness of determination by director; anticipation of state aid by municipality
Any determination of the director pursuant to this act as to the amount of State aid allowable to each qualifying municipality shall be final and conclusive, and no appeal shall be taken therefrom or any review thereof, except in the case of an arithmetical or typographical error in the calculation of any distribution of funds. Notwithstanding any provisions of the Local Budget Law (N.J.S. 40A:4-1 et seq.), any municipality qualifying for State aid under this act may anticipate the receipt of the amount of State aid included for the purposes of this act in the Governor's annual budget message.

L.1978, c. 14, s. 4, eff. March 30, 1978.



Section 52:27D-181.1 - Municipal Efficiency Promotion Aid Program.

52:27D-181.1 Municipal Efficiency Promotion Aid Program.
1.There shall be appropriated annually by the Legislature for each State fiscal year an amount not less than $34,825,000 for the Municipal Efficiency Promotion Aid Program. Prior to the adoption of rules and regulations by the Local Finance Board pursuant to section 9 of P.L.2007, c.54 (C.52:27D-18.2), the amount appropriated shall be distributed to municipalities on or before September 1 of the State fiscal year in proportion to the number of residents of each municipality as determined pursuant to the most recent federal decennial census. In the second year following the adoption of regulations by the Local Finance Board pursuant to section 9 of P.L.2007, c.54 (C.52:27D-18.2), amounts appropriated to municipalities shall be distributed as aid to reward those municipalities that meet the performance measures promulgated by the board. The payment of Municipal Efficiency Promotion Aid Program aid shall be used solely and exclusively by each municipality for the purpose of reducing the amount the municipality is required to raise by local property tax levy for municipal purposes. If the amount of the payment exceeds the amount required to be raised by local property tax levy for municipal purposes, the balance of the payment shall be used to reduce the amount the municipality is required to collect for county purposes, notwithstanding the provisions of this or any other law to the contrary. The Local Finance Board shall certify annually that each municipality has complied with the requirements set forth herein.

L.1995,c.247,s.1; amended 2007, c.54, s.10.



Section 52:27D-182 - Short Title

52:27D-182. Short title
This act shall be known and may be cited as the "Congregate Housing Services Act."

L.1981, c. 553, s. 1.



Section 52:27D-183 - Legislative Findings And Declarations

52:27D-183. Legislative findings and declarations
The Legislature finds and declares that: the housing requirements of the growing population of senior citizens are significantly different from the rest of the population due to functional or social impairments and progressive limitations of mobility and physical capabilities over time; as a result of the absence of specially designed housing with supportive services, elderly persons suffering from short-term or permanent disability or the natural consequences of aging are often subject to inappropriate, premature or overextended institutionalization resulting in overutilization of costly services and the negative impact of the institutional environment on the individual's emotional and physical well-being; a need exists to fill this gap in the housing continuum between independent living and institutionalization for those senior citizens who do not require highly intensive support systems yet cannot maintain a totally independent lifestyle; congregate housing has proven to be a successful and cost effective means of fulfilling basic shelter and everyday service needs of elderly persons thereby enabling them to preserve their dignity and independence in a secure environment.

The Legislature further finds and declares that critical deficiencies in the availability of congregate housing services are partially attributable to the inability of a large percentage of the elderly population on fixed or limited incomes to absorb the cost of the services as part of the rental payments.

The Legislature, therefore, declares it to be the policy of this State to promote the health, safety and welfare of its senior citizens by encouraging the development of congregate facilities where none presently exist and by providing financial assistance to those frail elderly persons who are in need of basic services but cannot afford the cost of such services. The Legislature further declares that the provision of congregate housing service subsidies for frail elderly persons is a public purpose for which moneys may be expended or granted and the enactment of this act is in the public interest.

L.1981, c. 553, s. 2.



Section 52:27D-184 - Definitions

52:27D-184. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Community Affairs or his designee;

b. "Congregate housing facility" means that part of a residential housing facility which incorporates subsidized senior citizen housing consisting of individualized apartment units and supportive services needed by project residents who are functionally or socially impaired to enable them to maintain or to return to a semi-independent lifestyle and to avoid premature institutionalization;

c. "Department" means the Department of Community Affairs;

d. "Disabled person" means a person having an impairment which is expected to be of long-continued and indefinite duration and substantially impedes the person's ability to live independently unless the person receives supportive services;

e. "Eligible participant" refers to a project resident who is of low income or suffering economic hardship because of medical or personal reasons and is in need of supportive services but cannot afford the total cost of such services;

f. "Low income" shall be determined by the commissioner pursuant to regulations promulgated under this act, except that the commissioner shall take into account the Federal Department of Housing and Urban Development standards for low income for the various communities within this State;

g. "Project resident" means a disabled person or a person 62 years of age and over who resides in a congregate housing facility;

h. "Qualified housing agency" means any nonprofit or limited dividend housing sponsor, owner, entity, or individual, or any municipality, county or public authority constructing, maintaining or operating a congregate housing facility under a federal low or moderate income housing program, under a New Jersey Housing Finance Agency program or under other programs for low and moderate income occupancy;

i. "Service subsidy" means the sum necessary to provide supportive services to an eligible participant in excess of that individual's ability to pay for services as determined by regulations promulgated by the commissioner;

j. "Supportive services" includes a meal program which shall include at least one hot meal a day providing at least one-third of the Recommended Daily Dietary Allowance as determined by the Nutrient Standard Method of menu planning, housekeeping assistance, personal care assistance, and other services conducive to the maintenance of independent living.

L.1981, c. 553, s. 3.



Section 52:27D-185 - Contracts To Provide Service Subsidies And To Establish Congregate Housing Facilities; Actions To Implement Act

52:27D-185. Contracts to provide service subsidies and to establish congregate housing facilities; actions to implement act
The Commissioner of the Department of Community Affairs is authorized to enter into contracts with qualified housing agencies utilizing sums appropriated under this act to provide service subsidies to eligible participants and to establish congregate housing facilities.

The commissioner shall also take such actions as he deems necessary to implement this act including the provision of advisory and technical assistance, and training and education programs to assist housing agencies to develop supportive service programs and to qualify for financial assistance under this act.

L.1981, c. 553, s. 4.



Section 52:27D-186 - Application By Qualified Housing Agency For Assistance

52:27D-186. Application by qualified housing agency for assistance
Whenever any qualified housing agency makes an application to the Commissioner of the Department of Community Affairs for assistance under this act, the agency shall include, as part of the application, a plan specifying the type and priorities of the supportive services it proposes to provide during the term of the contract. The plan, including fee schedules, shall be related to the needs and characteristics of the project residents eligible for assistance and other residents in need of supportive services.

Each application submitted by the housing agency for assistance under this act shall contain a statement affirming that the supportive services provided will not duplicate any services which are already accessible, affordable and sufficiently available to eligible project residents under programs administered by any federal, State or local agency or any public or private agency or organization and that fees established for services provided under this act are reasonable.

L.1981, c. 553, s. 5.



Section 52:27D-187 - Evaluation Of Applications

52:27D-187. Evaluation of applications
In evaluating applications for assistance under this act, the commissioner shall take into consideration:

a. The supportive services to be provided and the relationship of each to the needs and characteristics of the project residents who are to receive the services;

b. How quickly supportive services will be established following approval of the application;

c. The adequacy of local social services in assisting project residents to maintain independent living and avoid unnecessary institutionalization;

d. The reasonableness of fee schedules established for each supportive service. These fees shall not exceed the cost of providing the services.

L.1981, c. 553, s. 6.



Section 52:27D-188 - Rules And Regulations

52:27D-188. Rules and regulations
The commissioner is authorized to adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) as he may deem necessary to effectuate the purposes of this act. The rules and regulations shall provide for at least the following:

a. Standards for the provision of supportive services under this act;

b. Procedures for determination of eligible participants of service subsidies which shall accord each individual fair treatment and due process;

c. Procedures for the review and evaluation of the performance of the qualified housing agencies under this act;

d. An annual evaluation of the effectiveness of the supportive services program to be submitted by the qualified housing agency receiving assistance under this act;

e. Accounting and other standards to prevent any fraudulent or inappropriate use of funds under this act;

f. Procedures for reallocation of funds if services are not established within 6 months after funding approval is granted, if services do not meet the standards promulgated under this act, or if funds are unexpended for whatever reason, except that the 6 month period may be extended by the commissioner where justified.

L.1981, c. 553, s. 7.



Section 52:27D-188.1 - Congregate Housing, Power-assisted Door Opener, Required.

52:27D-188.1 Congregate housing, power-assisted door opener, required.

1.Within 120 days of the effective date of P.L.2003, c.305 (C.52:27D-188.1 et seq.), every entrance to a building located within a "congregate housing facility," as defined in section 3 of P.L.1981, c.553 (C.52:27D-184), shall be equipped with a power-assisted door opener, if the door of the entrance requires greater than 10 pounds of pull in order to be opened manually.

L.2003,c.305,s.1.



Section 52:27D-188.2 - Congregate Housing, Unlocking By Remote Device, Staff Required, Certain Circumstances.

52:27D-188.2 Congregate housing, unlocking by remote device, staff required, certain circumstances.

2.Upon the request of a project resident of a "congregate housing facility," as defined in section 3 of P.L.1981, c.553 (C.52:27D-184), the qualified housing agency operating the facility shall provide for a system which permits the unlocking of a door to a building, other than a door to an individual unit, by a remote device or by staff.

L.2003,c.305,s.2.



Section 52:27D-188.3 - Enforcement, Regulations.

52:27D-188.3 Enforcement, regulations.

3.The Commissioner of Health and Senior Services shall have the authority to enforce the provisions of this act and shall adopt regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2003,c.305,s.3.



Section 52:27D-189 - Personnel To Assist Commissioner; Appropriation To Administer Act

52:27D-189. Personnel to assist commissioner; appropriation to administer act
The commissioner is empowered to hire, employ or assign such secretarial, clerical or other technical or professional personnel as shall be required to provide technical assistance, conduct performance evaluations and otherwise secure the accountability of the qualified housing agency for compliance with the provisions of this act.

The commissioner may, with the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury, allocate from any appropriation made to implement this act, an amount not to exceed $60,000.00 for the administration of this act.

L.1981, c. 553, s. 8.



Section 52:27D-190 - Employment Of Project Residents To Provide Supportive Services

52:27D-190. Employment of project residents to provide supportive services
Each qualified housing agency shall, to the maximum extent practicable, utilize project residents of congregate housing facilities who do not themselves require supportive services, to participate in providing assistance to eligible participants receiving such services. Such persons shall be paid wages which shall not be lower than the State minimum wage.

Employment provided under this section shall be limited to a maximum of 5 hours per day and 20 hours per week for each participating resident. No services or wages provided to an eligible participant under this act may be treated as income for the purposes of any other program or provision of State law.

L.1981, c. 553, s. 9.



Section 52:27D-191 - Annual Report; Actions By Legislature

52:27D-191. Annual report; actions by legislature
The Commissioner of the Department of Community Affairs shall report annually to the Legislature an evaluation of the effectiveness of this act. The Legislature shall, upon receiving the report, issue as it may deem necessary and proper, recommendations for administrative or legislative changes affecting the implementation of this act and make appropriations as are necessary to implement this act.

L.1981, c. 553, s. 10.



Section 52:27D-191.1 - Bill Of Rights For Recipients Of Congregate Housing Services Program.

52:27D-191.1 Bill of rights for recipients of Congregate Housing Services Program.

l. a. The Department of Human Services shall ensure that a person receiving services under the Congregate Housing Services Program including, but not limited to, meal preparation, housekeeping, shopping, laundry, linens change, companionship, and personal care, receives those services in a manner that promotes the dignity of and shows respect for the person.

b.A Congregate Housing Services Program shall make information related to its services available to the manager of a subsidized housing facility that has contracted with the State to provide a Congregate Housing Services Program. The manager shall be responsible for the distribution and dissemination of the information to its residents and shall include in that information a statement that the services provided by the program shall be provided to:

(1)help meet the needs of a resident;

(2)foster the independence and individuality of a resident;

(3)treat a resident with respect, courtesy, consideration, and dignity; and

(4)assure a resident the right to make choices with respect to services and lifestyle.

c.A Congregate Housing Services Program shall:

(1)advise a resident receiving congregate housing services, in writing, of the availability of information from the Division of Aging Services in the Department of Human Services about issues that may be of concern to a resident; and

(2)make available, upon request, the qualifications of a counselor or other professional who is providing services to residents under the Congregate Housing Services Program.

L.2011, c.125, s.1; amended 2012, c.17, s.422.



Section 52:27D-192 - Short Title

52:27D-192. Short title
This act shall be known and may be cited as the "Uniform Fire Safety Act."

L.1983, c. 383, s. 1.



Section 52:27D-193 - Liberal Construction

52:27D-193. Liberal construction
This act is remedial legislation necessary to protect life and property within this State from the danger of destruction by fire and explosion and shall be liberally construed to effectuate these purposes.

L.1983, c. 383, s. 2.



Section 52:27D-194 - Findings And Declarations

52:27D-194. Findings and declarations
It is found and declared that:

a. Although fire safety codes have been adopted by many of New Jersey's municipalities, many others have not adopted these codes and some of the codes which do exist have defects that limit their usefulness.

b. Although some departments of State government have responsibility for fire safety inspection in certain types of buildings, other types of buildings go unregulated; no department is empowered to establish overall minimum standards; and there is therefore no State fire safety code governing all existing buildings.

c. Few municipalities have adopted fire safety codes which require the upgrading of the fire safety provisions of existing buildings; however, so long as these buildings continue to be in use, some of them need to be upgraded in order to protect occupants of the buildings, fire fighters and the general public.

d. Although many municipalities consistently and conscientiously seek to ensure compliance with fire safety codes, others do not, and all are limited in their efforts by serious financial constraints.

e. Existing enforcement processes are often cumbersome, and penalties are often insufficient to deter violations.

f. The pattern of development in the State is such that many buildings posing significant fire safety problems are located in municipalities not equipped to deal with these problems.

g. Recent multiple-death fires in this State and elsewhere indicate the need for strict fire safety codes as minimum standards for the maintenance and upgrading of existing properties, modified as may be necessary for the special requirements of this State, and for county or State enforcement of these codes in high-rise and high-hazard structures when municipalities are unable to enforce them adequately.

L.1983, c. 383, s. 3.



Section 52:27D-195 - Purpose

52:27D-195. Purpose
It is the purpose of this act to ensure that:

a. All areas of this State are protected by a uniform, minimum, fire safety code which will protect the lives and property of the State's citizens.

b. Uniform, thorough and adequately funded fire safety inspections protect the public whenever buildings which pose a serious life safety hazard are found.

c. Penalties for violators are both swift and commensurate with the gravity of the offense.

L.1983, c. 383, s. 4.



Section 52:27D-196 - Definitions

52:27D-196. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Community Affairs or his delegate.

b. "Department" means the Department of Community Affairs.

c. "Fire safety commission" means the fire safety commission created by section 5 of P.L. 1983, c. 382 (C. 52:27D-25e).

d. "High-rise structure" means a building or structure having floors used for human occupancy located either more than six stories or more than 75 feet above the lowest level accessible to a fire department vehicle.

e. "Life hazard use" means a building or structure, or part thereof, classified in any of the following use groups in the 1981 edition of the Building Officials and Code Administrators International (BOCA) Basic Building Code: A-1, A-2, A-3, A-5, and I, a covered mall subject to section 630.0 of the 1981 edition of the BOCA Basic Building Code, and any other use which the commissioner defines by regulation as a life hazard.

f. "Dwelling unit" means a room, suite, or apartment which is occupied or intended to be occupied for dwelling purposes by one or more persons living independently of persons in similar dwelling units.

g. "Enforcing agency" means the department, a municipal or county department or agency, or a fire district which has been authorized by municipal ordinance to enforce this act.

h. "Protective equipment" mean any equipment, device, system or apparatus permitted or required by the commissioner to be constructed or installed in or upon a building, structure or premises for the purpose of protecting the occupants or intended occupants thereof, fire fighters or the public generally from fire or other products of combustion.

i. "Owner" means a person who owns, purports to own, manages, rents, leases or exercises control over a building, structure or premises.

L.1983, c. 383, s. 5.



Section 52:27D-197 - Powers Of Commissioner

52:27D-197. Powers of commissioner
The commissioner shall have all the powers necessary or convenient to effectuate the purposes of this act, including without limitation, the following powers:

a. To enter and inspect, without prior notice, a building, structure or premises, other than an owner-occupied building used exclusively for dwelling purposes and containing fewer than three dwelling units, and make such investigation as is reasonably necessary to carry out the provisions of this act;

b. To enforce and administer the provisions of this act, and to prosecute or cause to be prosecuted violators of the provisions of this act in administrative hearings and in civil proceedings in State and local courts;

c. To assess penalties and to compromise and settle a claim for a penalty for a violation of the provisions of this act in an amount as may appear appropriate and equitable;

d. To hold and exercise all the rights and remedies available to a judgment creditor; and

e. To collect from units of local government and their agencies information reasonable and necessary to carry out the intent of this act.

L.1983, c. 383 s. 6.



Section 52:27D-198 - Regulations To Provide Reasonable Degree Of Safety From Fire, Explosion.

52:27D-198 Regulations to provide reasonable degree of safety from fire, explosion.

7. a. The commissioner shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and after consulting with the fire safety commission, regulations to insure the maintenance and operation of buildings and equipment in such a manner as will provide a reasonable degree of safety from fire and explosion.

Regulations promulgated pursuant to this section shall include a uniform fire safety code primarily based on the standards established by the Life Safety Code (National Fire Protection Association 101) and any other fire codes of the National Fire Protection Association and the Building Officials and Code Administrators International (BOCA) Basic Fire Prevention Code, both of which may be adopted by reference. The regulations may include modifications and amendments the commissioner finds necessary.

b.The code promulgated pursuant to this section shall include the requirements for fire detection and suppression systems, elevator systems, emergency egresses and protective equipment reasonably necessary to the fire safety of the occupants or intended occupants of new or existing buildings subject to this act, including but not limited to electrical fire hazards, maintenance of fire protection systems and equipment, fire evacuation plans and fire drills, and all components of building egress. In addition, the regulations issued and promulgated pursuant to this section which are applicable to new or existing buildings shall include, but not be limited to fire suppression systems, built-in fire fighting equipment, fire resistance ratings, smoke control systems, fire detection systems, and fire alarm systems including fire service connections.

c.When promulgating regulations, the commissioner shall take into account the varying degrees of fire safety provided by the different types of construction of existing buildings and the varying degrees of hazard associated with the different types and intensity of uses in existing buildings. When preparing regulations which require the installation of fire safety equipment and devices, the commissioner shall consult with the fire safety commission and shall take into account, to the greatest extent prudent, the economic consequences of the regulations and shall define different use groups and levels of hazard within more general use groups, making corresponding distinctions in fire safety requirements for these different uses and levels of hazard. The commissioner shall also take into account the desirability of maintaining the integrity of historical structures to the extent that it is possible to do so without endangering human life and safety. The regulations established pursuant to this subsection shall apply to secured vacant buildings only to the extent necessary to eliminate hazards affecting adjoining properties.

d.Except as otherwise provided in this act, including rules and regulations promulgated hereunder, all installations of equipment and other alterations to existing buildings shall be made in accordance with the technical standards and administrative procedures established by the commissioner pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and shall be subject to plan review and inspection by the local construction and subcode officials having jurisdiction over the building, who shall enforce the regulations established pursuant to this act applicable to the installation or other alteration along with the regulations established pursuant to the "State Uniform Construction Code Act."

e.(Deleted by amendment, P.L.2001, c.289.)

L.1983, c.383,s.7; amended 2001, c.289, s.23.



Section 52:27D-198.1 - Residential Structures To Have Smoke-sensitive Alarm Devices, Portable Fire Extinguishers.

52:27D-198.1 Residential structures to have smoke-sensitive alarm devices, portable fire extinguishers.
1.A structure used or intended for use for residential purposes by not more than two households shall have a smoke-sensitive alarm device on each level of the structure and outside each separate sleeping area in the immediate vicinity of the bedrooms and located on or near the ceiling in accordance with National Fire Protection Association Standard No. 74-1984 for the installation, maintenance, and use of household fire warning equipment. The installation of battery operated smoke-sensitive alarm devices shall be accepted as meeting the requirements of this section. The smoke-sensitive device shall be tested and listed by a product certification agency recognized by the Bureau of Fire Safety.

Each structure, other than a seasonal rental unit, shall also be equipped with at least one portable fire extinguisher in conformance with rules and regulations promulgated by the Commissioner of Community Affairs pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). For the purposes of this section, "portable fire extinguisher" means an operable portable device, carried and operated by hand, containing an extinguishing agent that can be expelled under pressure for the purpose of suppressing or extinguishing fire, and which is: (1) rated for residential use consisting of an ABC type; (2) no larger than a 10 pound rated extinguisher; and (3) mounted within 10 feet of the kitchen area, unless otherwise permitted by the enforcing agency. "Seasonal rental unit" means a dwelling unit rented for a term of not more than 125 consecutive days for residential purposes by a person having a permanent residence elsewhere, but shall not include use or rental of living quarters by migrant, temporary or seasonal workers in connection with any work or place where work is being performed.

This section shall not be enforced except pursuant to sections 2 and 3 of P.L.1991, c.92 (C.52:27D-198.2 and 52:27D-198.3).

L.1991,c.92,s.1; amended 2005, c.71, s.1.



Section 52:27D-198.2 - Municipal Officer, Agency To Determine Compliance.

52:27D-198.2 Municipal officer, agency to determine compliance.
2. a. In any case where a change of occupancy of any building subject to the requirements of section 1 of P.L.1991, c.92 (C.52:27D-198.1) is subject to a municipal ordinance requiring the issuance of a certificate of occupancy, certificate of inspection or other documentary certification of compliance with laws and regulations relating to safety, healthfulness and upkeep of the premises, no such certificate shall issue until the municipal officer or agency responsible for its issuance has determined that the building is equipped with an alarm device or devices and a portable fire extinguisher as required by section 1 of P.L.1991, c.92 (C.52:27D-198.1).

b.In the case of change of occupancy of any building subject to the requirements of section 1 of P.L.1991, c.92 (C.52:27D-198.1) to which the provisions of subsection a. of this section do not apply, no owner shall sell, lease or otherwise permit occupancy for residential purposes of that building without first obtaining from the relevant enforcement agency under the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) a certificate evidencing compliance with the requirements of P.L.1991, c.92 (C.52:27D-198.1 et seq.). The local governing body having jurisdiction over the said enforcing agency or, where the Bureau of Fire Safety is the enforcing agency, the Commissioner of Community Affairs shall establish a fee which covers the cost of inspection and of issuance of the certificate.

L.1991,c.92,s.2; amended 2005, c.71, s.2.



Section 52:27D-198.3 - Fine For Noncompliance.

52:27D-198.3 Fine for noncompliance.
3.An owner who sells, leases, rents or otherwise permits to be occupied for residential purposes any premises subject to the provisions of P.L.1991, c.92 (C.52:27D-198.1 et seq.) when the premises do not comply with the requirements of section 1 of P.L.1991, c.92 (C.52:27D-198.1), or without complying with the inspection and certification requirements of section 2 of P.L.1991, c.92 (C.52:27D-198.2), shall be subject to a fine of not more than $500.00 in the case of a violation for an alarm device, or a fine of not more than $100 in the case of a violation for a portable fire extinguisher, which may be collected and enforced by the local enforcing agency as defined in subsection g. of section 5 of P.L.1983, c.383 (C.52:27D-196) by summary proceedings pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.1991,c.92,s.3; amended 2005, c.71, s.3.



Section 52:27D-198.4 - Identifying Emblem To Be Affixed To Front Of Structures With Truss Construction

52:27D-198.4. Identifying emblem to be affixed to front of structures with truss construction
a. The Commissioner of Community Affairs shall, pursuant to the authority under the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.), promulgate rules and regulations to require that an identifying emblem be affixed to the front of structures with truss construction.

The emblem shall be of a bright and reflective color, or made of reflective material. The shape of the emblem shall be an isosceles triangle and the size shall be 12 inches horizontally by 6 inches vertically. The following letters, of a size and color to make them conspicuous, shall be printed on the emblem: "F" to signify a floor with truss construction; "R" to signify a roof with truss construction; or "F/R" to signify both a floor and roof with truss construction.

The emblem shall be permanently affixed to the left of the main entrance door at a height between four to six feet above the ground and shall be installed and maintained by the owner of the building.

The act shall be enforced in accordance with enforcement procedures set forth in P.L.1983, c.383 (C.52:27D-192 et seq.).

b. Detached one and two family residential structures with truss construction which are not part of a planned real estate development shall be exempt from the provisions of this act; however, the governing body of a municipality may require by ordinance that emblems be affixed on structures with truss construction.

Individual structures and dwelling units with truss construction which are part of a planned real estate development as defined in section 3 of P.L.1977, c.419 (C.45:22A-23) shall not be required to have an identifying emblem if there is an emblem affixed at each entranceway to the development.

L.1991,c.188,s.1.



Section 52:27D-198.5 - Regulations To Designate Time To Correct Violations, Range Of Penalties

52:27D-198.5. Regulations to designate time to correct violations, range of penalties
2. The Commissioner of Community Affairs, after consulting with the fire safety commission, shall promulgate regulations in accordance with the powers granted by P.L.1983, c.383 (C.52:27D-192 et seq.) to list violations of the uniform fire safety code as promulgated pursuant to section 7 of P.L.1983, c.383 (C.52:27D-198), designate the period of time within which each such violation is to be corrected by the owner pursuant to a written order issued and served by an enforcing agency, and establish a range of monetary penalties which may be imposed for violations pursuant to paragraph (2) of subsection b. of section 19 of P.L.1983, c.383 (C.52:27D-210). In addition, the regulations shall specify those violations which by their nature constitute an imminent hazard to the health, safety or welfare of the occupants, intended occupants, firefighters, or the general public and require the building, structure or premises to be vacated, closed or removed pursuant to section 17 of P.L.1983, c.383 (C.52:27D-208).

These regulations shall be adopted by the commissioner within 180 days after the effective date of P.L.1991, c.489 (C.52:27D-210 et al.).

L.1991,c.489,s.2.



Section 52:27D-198.6 - Conditions For Display Of Certain Holiday Vegetation.

52:27D-198.6 Conditions for display of certain holiday vegetation.

1.Notwithstanding the provisions of any law, rule or regulation to the contrary, trees and wreaths used in holiday displays may be exhibited in all buildings covered by the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) under the following conditions:

a.Natural cut trees shall be permitted in any building if the trees:

1)Are located in areas protected by an approved automatic sprinkler system, or

2)Meet the flame-retardant requirements of the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) provided that the trees are watered daily.

b.Living trees in a balled condition with their roots protected by an earth ball, maintained in a fresh condition and not allowed to become dry, shall be permitted in any building.

c.Holiday wreaths not in excess of 10 percent of the aggregate wall area of any room or space shall be permitted in any building.

d.The appropriate enforcing agency may limit the number of trees in any building.

e.Trees shall not be allowed to obstruct corridors, exits or other means of egress.

f.Open flames such as from candles, lanterns, kerosene heaters and gas-fired heaters shall not be located on or near trees or holiday wreaths.

g.Nothing herein shall apply to, or be construed as extending the jurisdiction of, the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) to residential buildings.

L.1997,c.428,s.1.



Section 52:27D-198.7 - Short Title.

52:27D-198.7 Short title.

1.This act shall be known and may be cited as the "Dormitory Safety Trust Fund Act."

L.2000,c.56,s.1.



Section 52:27D-198.8 - Findings, Declarations Relative To Installation Of Fire Suppression Systems In Student Dormitories.

52:27D-198.8 Findings, declarations relative to installation of fire suppression systems in student dormitories.

2.The Legislature finds and declares that:

a.Education plays a vital role in the economic development of the nation and the State, by providing the education and training of the work force of the future.

b.The safety of students housed in dormitories at secondary schools, military schools, boarding schools, or at institutions of higher education is a vital concern. These students represent New Jersey's future.

c.Automatic fire suppression systems installed in buildings have been proven to be a very effective method of preventing injury, death and widespread property damage. The construction, reconstruction, development, extension and improvement of dormitory safety facilities, including fire prevention and sprinkler systems, shall therefore be deemed in the public interest and a public purpose.

L.2000,c.56,s.2.



Section 52:27D-198.9 - Definitions Relative To Installation Of Fire Suppression Systems In Student Dormitories; Requirements.

52:27D-198.9 Definitions relative to installation of fire suppression systems in student dormitories; requirements.

3. a. Notwithstanding any law, rule or regulation to the contrary, all buildings used as dormitories, in whole or in part, or similar accommodations to house students at a public or private school or at a public or private institution of higher education, shall be equipped throughout with an automatic fire suppression system in accordance with the provisions of this section. For the purpose of this act:

(1)"Dormitories" means buildings, or portions thereof, containing rooms which are provided as residences or for overnight sleeping for individuals or groups, and includes those residences utilized by fraternities or sororities which are recognized by or owned by a school or institution of higher education, but does not include those residences or multiple dwellings which are not recognized by or owned by a school or institution of higher education.

(2)"Equipped throughout" means installed in the common areas as well as in the areas utilized for sleeping within a dormitory.

(3)"Common areas" means those areas within a building which are normally accessible to all residents, including the corridors, lounge or lobby areas, and areas which contain elements of fire hazards, such as boiler rooms.

(4)"School" means a secondary school, military school, or a boarding school.

b.Within 120 days of the effective date of P.L.2000, c.56 (C.52:27D-198.7 et al.), each entity responsible for a building subject to the requirements of this section shall file with the Division of Fire Safety in the Department of Community Affairs a plan outlining the installation of automatic fire suppression systems in those buildings as required pursuant to subsection a. of this section. A plan may cover installation projects which were begun within a 12 month period prior to the effective date of P.L.2000, c.56 (C.52:27D-198.7 et al.). Each plan shall provide that:

(1)at least 25 percent of the required installation will be completed no later than the last day of the 12th month next following the effective date of P.L.2000, c.56 (C.52:27D-198.7 et al.);

(2)at least 50 percent of the required installation will be completed no later than the last day of the 24th month next following the effective date of P.L.2000, c.56 (C.52:27D-198.7 et al.);

(3)at least 75 percent of the required installation will be completed no later than the last day of the 36th month next following the effective date of P.L.2000, c.56 (C.52:27D-198.7 et al.); and

(4)all required installation shall be completed no later than the last day of the 48th month next following the effective date of P.L.2000, c.56 (C.52:27D-198.7 et al.).

Upon application by an entity, the Commissioner of Community Affairs may, at the commissioner's discretion, extend the time frames set forth in this section, upon a showing that the time frame would pose an unreasonable hardship for the entity, or that performance of the installation is impossible for reasons outside the control of the entity by the date set forth under this section. When the request for an extension concerns a building containing asbestos or an historic building, there shall be a presumption in favor of granting the extension.

L.2000,c.56,s.3.



Section 52:27D-198.10 - Rules; Exemptions.

52:27D-198.10 Rules; exemptions.

4.The Commissioner of Community Affairs shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52: 14B-1 et seq.), adopt such rules as may be necessary to implement P.L.2000, c.56 (C.52:27D-198.7 et al.). Such rules may include exemption from the requirements of section 3 of P.L.2000, c.56 (C.52:27D-198.9) for any types of buildings that may be determined to not warrant the level of protection provided in section 3 of P.L.2000, c.56 (C.52:27D-198.9) based on the fire hazard risk.

L.2000,c.56,s.4.



Section 52:27D-198.11 - Application Of Funds To Secure Compliance.

52:27D-198.11 Application of funds to secure compliance.

5.The State Treasurer, after consultation with the Commissioner of Community Affairs, shall have the authority to apply State funds otherwise available to State departments, agencies or instrumentalities for the purpose of securing compliance with the requirements established pursuant to P.L.2000, c.56 (C.52:27D-198.7 et al.). The State Treasurer shall also determine the allocation of moneys to be deposited into the "Dormitory Safety Trust Fund" established pursuant to section 6 of P.L.2000, c.56 (C.18A:72A-12.6) resulting from the retirement of bonds previously issued for deposit to the "Dormitory Safety Trust Fund" by the New Jersey educational facilities authority.

L.2000,c.56,s.5.



Section 52:27D-198.12 - Standby Fees Waived.

52:27D-198.12 Standby fees waived.

9.A municipal authority or water utility shall not impose standby fees for any new fire protection system required to be installed pursuant to the provisions of section 3 of P.L.2000, c.56 (C.52:27D-198.9).

L.2000,c.56,s.9.



Section 52:27D-198.13 - Regulations Concerning Elevator Fire Recall Keys.

52:27D-198.13 Regulations concerning elevator fire recall keys.

1.Not later than six months following the effective date of P.L.2003, c.211 (C.52:27D-198.13 et seq.), the Commissioner of Community Affairs shall promulgate regulations requiring all new elevators, and all elevators undergoing reconstruction, to be equipped to operate with standardized fire recall keys.

L.2003,c.211,s.1.



Section 52:27D-198.14 - Installation Of Lock Box In Elevator Buildings To Hold Fire Recall Keys.

52:27D-198.14 Installation of lock box in elevator buildings to hold fire recall keys.

2. a. A municipality, by ordinance, may require the installation of a lock box in each building located in the municipality that has an elevator. A building's elevator fire recall keys shall be placed in the lock box. Lock boxes shall be installed at locations that are readily accessible to fire fighting officials. A building that has elevators with standardized fire recall keys, in accordance with section 1 of P.L.2003, c.211 (C.52:27D-198.13), shall be exempt from this provisions of this section.

b.Not later than the last day of the sixth month following the effective date of P.L.2003, c.211 (C.52:27D-198.13 et seq.), the Commissioner of Community Affairs shall promulgate regulations establishing specifications for elevator fire recall key lock boxes.

L.2003,c.211,s.2.



Section 52:27D-198.15 - Findings, Declarations Relative To Flammability Standards For Mattresses And Bedding.

52:27D-198.15 Findings, declarations relative to flammability standards for mattresses and bedding.

1.The Legislature finds and declares:

a.On February 25, 2000, a residential fire in Roxbury, New Jersey, led to the death of 14-month-old toddler Matthew Albrecht. The fire started when a spark from an electrical outlet caused a mattress to ignite. Four days later, Matthew succumbed to the irreversible damage caused by smoke inhalation. This unfortunate tragedy, and many others, could have been prevented by adopting stricter flammability standards for mattresses and box springs for sale in this State.

b.Mattresses and bedding are implicated in thousands of fires each year, causing thousands of injuries, hundreds of fatalities, and millions of dollars in property damage. Residential fires involving mattresses and other bedding are in fact more aggressive and deadly than other types of residential fires. The United States Fire Administration estimates that mattress and bedding fires cause more than twice the number of injuries and deaths than other types of residential fires.

c.Federal law currently requires that mattresses sold in the United States meet the "Standards for the Flammability of Mattresses and Mattress Pads," 16 CFR Part 1632. The United States Consumer Product Safety Commission recently approved a new federal standard that also will require mattresses to resist open-flame ignitions from lighters, matches, and candles. This new federal standard will be known as the "Standard for the Flammability (Open Flame) of Mattress Sets," (16 CFR Part 1633). The new federal standard is patterned on a standard set by the State of California, codified in California Technical Bulletin 603, "Requirements and Test Procedure for Resistance of a Mattress/Box Spring Set to a Large Open-Flame."

d.The United States Consumer Product Safety Commission estimates that 16 CFR Part 1633 will prevent up to 78 percent of current addressable mattress fire-related deaths and up to 84 percent of current addressable related injuries. In its exhaustive cost-benefit analysis of this standard, the United States Consumer Product Safety Commission concluded that the societal benefits from this standard substantially outweigh its costs.

e.16 CFR Part 1633 requires that a mattress be subjected to a specified 30-minute flammability test. During that test:

(1)the total heat release during the first 10 minutes of the test may not exceed 15 megajoules; and

(2)the peak heat release for the full 30-minute test may not exceed 200 kW.

Part 1633 also requires that a mattress undergo certain prototype testing and that the mattress producer maintain certain testing, quality assurance and manufacturing records. Part 1633 allows consumers to order non-fire-retardant mattresses if pursuant to a doctor's order such a mattress is needed to treat or manage a person's physical illness or injury.

f.Given the national scope of the mattress manufacturing and retailing industries, it is necessary that uniform national requirements for the fire performance of mattresses be set. For this reason, New Jersey intends for the requirements in this State for the fire performance of mattresses be identical to those required in 16 CFR Part 1633.

L.2007, c.141, s.1.



Section 52:27D-198.16 - Adoption, Enforcement Of Federal Mattress Flammability Standard; Rules, Regulations.

52:27D-198.16 Adoption, enforcement of federal mattress flammability standard; rules, regulations.

2. a. The State of New Jersey shall adopt and enforce as a State safety requirement the federal mattress flammability standard codified at Title 16 of the Code of Federal Regulations Part 1633, as amended and supplemented.

b.The Commissioner of Community Affairs shall promulgate, not later than the first day of the sixth month next following the effective date of this act, the rules and regulations necessary to effectuate the provisions of this act, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2007, c.141, s.2.



Section 52:27D-198.17 - Definitions Relative To Fire Safety.

52:27D-198.17 Definitions relative to fire safety.

1. a. As used in this section:

"Local enforcing agency" means the enforcing agency in any municipality provided for under the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

"Nonresidential structure" means any building designed and built for use as a factory or warehouse, or for retail or wholesale merchandising, office, workshop, school, hospital, hotel, or any other commercial, industrial or institutional purpose; or which, having been designed and built for residential use, has been altered, converted or reconstructed for nonresidential use.

"Residential structure" means any detached one or two family residential structure or any building providing multi-dwelling units for the accommodation of non-transient tenants.

"Solar photovoltaic system" means a technology or device such as a photovoltaic module that captures and converts solar radiation to produce energy.

b.The Commissioner of Community Affairs shall, pursuant to the authority under the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.), promulgate rules and regulations to require that, except for one or two family residential structures, an identifying emblem be affixed to the front of any structure if a solar photovoltaic system is affixed to the roof of that structure or if the structure is served by an adjacent solar photovoltaic system. The design and placement of the emblem shall be determined by the Commissioner of Community Affairs based upon national standards or a national model code, as applicable, and shall be installed and maintained by the owner of the structure.

c.Upon issuing a permit approving the installation or alteration of a roof mounted solar photovoltaic system for a residential structure or nonresidential structure, the local enforcing agency shall, within 10 days after issuance, file a copy of the permit with the local fire official serving the municipality in which the residential structure or nonresidential structure is located.

d.The owner of any residential structure or nonresidential structure who installs or provides for the installation of a roof mounted solar photovoltaic system on or after the effective date of this act, or has installed or provided for the installation of a roof mounted solar photovoltaic system prior to the effective date of this act, shall provide a written notification to the local fire official which shall include but need not be limited to:

(1)the name of the property owner or owners as well as the address of the residential structure or nonresidential structure upon which the solar photovoltaic system has been installed, and the name of the owner or owners and the address of any other adjacent structure served by the solar photovoltaic system; and

(2) the year that the roof mounted solar photovoltaic system was installed on the residential structure or nonresidential structure.

The written notification shall be submitted in a format containing any additional information that the commissioner deems necessary as prescribed by rule or regulation.

e.A copy of a permit filed pursuant to subsection c. of this section or written notification issued pursuant to subsection d. of this section shall be kept on file by the chief of the local fire department, and the address of the residential structure or nonresidential structure, the address of any other adjacent structure served by the solar photovoltaic system, and any additional information regarding the solar photovoltaic system shall be maintained in a registry by the fire department. The information contained in the registry shall serve to alert firefighters, when responding to an emergency situation, that a residential structure or nonresidential structure is equipped with, or is served by, a roof mounted solar photovoltaic system and that reasonable precautions may be necessary when responding to the emergency.

f.The provisions of this act shall be enforced in accordance with enforcement procedures set forth in the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.).

L.2013, c.228, s.1.



Section 52:27D-198.18 - Certain Existing Structures Required To Be Equipped With Carbon Monoxide Detectors.

52:27D-198.18 Certain existing structures required to be equipped with carbon monoxide detectors.

3. a. Within 90 days of the adoption of rules and regulations pursuant to subsection c. of this section, any existing structure other than a structure subject to the provisions of P.L.1999, c.15 (C.52:27D-133.3 et al.) shall be equipped with a carbon monoxide sensor device or devices, unless it is determined that there is no potential carbon monoxide hazard in the structure.

b.Any determination as to the placement of a carbon monoxide sensor device or devices in a structure and as to whether there is a potential carbon monoxide hazard in a structure shall be made in accordance with the rules and regulations adopted pursuant to subsection c. of this section.

c.The Commissioner of Community Affairs shall promulgate rules and regulations pursuant to its rule-making authority under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) in order to effectuate the purposes of this section. The rules and regulations shall include, but not be limited to, standards for the placement of a carbon monoxide sensor device or devices in a structure and for the determination as to whether there is a potential carbon monoxide hazard in a structure.

d.For the purposes of this section:

"Carbon monoxide sensor device" means a carbon monoxide alarm or detector that bears the label of a nationally recognized testing laboratory, and has been tested and listed as complying with the most recent Underwriters Laboratories standard 2034 or its equivalent.

L.2015, c.146, s.3.



Section 52:27D-198.19 - Inspection, Violations, Penalties.

52:27D-198.19 Inspection, violations, penalties.

4. a. An enforcing agency shall inspect each structure subject to the carbon monoxide detector installation requirements of P.L.2015, c.146 (C.52:27D-123f et al.) within its jurisdiction for compliance with such requirements at the time of any inspection conducted pursuant to the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.).

b.The local governing body having jurisdiction over the enforcing agency or, if the Department of Community Affairs is the enforcing agency, the Commissioner of Community Affairs, may establish a fee which covers the cost of inspection and of issuance of a certificate evidencing compliance with the carbon monoxide detector installation requirements of P.L.2015, c.146 (C.52:27D-123f et al.); provided, however, that the fee authorized shall not exceed the costs of inspection and issuance of a certificate.

c.An owner of a structure found to be in violation of the carbon monoxide detector installation requirements of P.L.2015, c.146 (C.52:27D-123f et al.) shall be liable to a penalty of not more than $1,000 for a first offense and not more than $2,500 for each subsequent offense found upon reinspection to be collected in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The municipal court and the Superior Court shall have jurisdiction of proceedings for the enforcement of the penalties provided by this paragraph.

L.2015, c.146, s.4.



Section 52:27D-199 - Building In Use On Effective Date Of Regulations; Compliance; Fire Safety Improvement As Capital Improvement Under Rent Control

52:27D-199. Building in use on effective date of regulations; compliance; fire safety improvement as capital improvement under rent control
A building, which is subject to this act but the use of which shall have commenced in good faith on or before the effective date of any retroactive regulations, shall comply with the provisions of this act on or before the first anniversary of the effective date of the regulations and, in the case of any building subject to local rent control, any improvement required to be made pursuant to this act, or any other law, ordinance, or regulation concerning fire safety shall, for the purposes of the rent control ordinance, be deemed to be a capital improvement, the cost of which may be passed on to the tenants. In a case of imminent hazard to life, a building shall comply within the period of time designated by the enforcing agency.

L.1983, c. 383, s. 8.



Section 52:27D-200 - Variances From Regulations

52:27D-200. Variances from regulations
a. Upon the application of the owner of a building, structure or premises, the enforcing agency may grant variances from the requirements of a regulation issued pursuant to this act. No variance shall be granted in a particular case unless the enforcing agency shall find: (1) that strict compliance with the regulation would result in undue hardship to the owner; and (2) that the variance, if granted, will not unreasonably jeopardize the safety of intended occupants, fire fighters and the public generally.

b. An application for a variance pursuant to this section shall be filed in writing with the enforcing agency and shall set forth specifically: (1) a statement of the requirements of the regulation from which a variance is sought; (2) a statement of the manner by which strict compliance with the regulation would result in undue hardship; (3) a statement of the nature and extent of the undue hardship; and (4) a statement of feasible alternatives to the requirements of the regulation which would adequately protect the safety of the occupants or intended occupants, fire fighters, and the public generally.

c. Within 30 days of receiving the application for a variance, the enforcing agency shall grant or deny the application in writing, stating the reason for granting or denying the application. If the application is not granted within 30 days, the applicant shall consider it to have been denied and shall have the same appeal rights as in the case of a written denial.

The enforcing agency shall maintain records of all applications for variances and the action taken on them, and shall make the records reasonably available for public inspection. An enforcing agency other than the department shall provide copies of the records to the commissioner.

L.1983, c. 383, s. 9.



Section 52:27D-201 - Life Hazard Use Or High-rise Structure; Certificate Of Registration

52:27D-201. Life hazard use or high-rise structure; certificate of registration
a. Within 90 days of the effective date of this act, and thereafter as required by subsection c. of this section, the owner of a life hazard use or high-rise structure shall file with the commissioner, upon forms provided by the commissioner, an application for a certificate of registration. Each application shall include information prescribed by the commissioner to enforce the provisions of this act. Upon receipt of the application, the commissioner shall forthwith issue to the owner of the life hazard use or high-rise structure a certificate of registration, which certificate of registration shall be posted by the owner of the structure in a conspicuous location therein. The certificate of registration shall be in such form as may be prescribed by the commissioner.

b. Within 90 days of the effective date of this act, and thereafter as required by subsection c. of this section, the owner of each life hazard use or high-rise structure shall appoint an agent for the purpose of receiving service of process and orders or notices issued by the commissioner pursuant to this act. Each agent shall be either a resident of this State or a corporation licensed to do business in this State.

c. If the ownership of a life hazard use or high-rise structure is transferred, whether by sale, assignment, gift, intestate succession, testate devolution, reorganization, receivership, foreclosure or execution process, the new owner shall file with the commissioner, within 30 days of the transfer, an application for a certificate of registration pursuant to subsection a. of this section and appoint an agent for the service of process pursuant to subsection b. of this section.

d. If an owner of a life hazard use or high-rise structure has not fulfilled the requirements of this section, the commissioner shall notify the owner in writing that he is in violation of this section and shall order that registration be accomplished within 30 days. The notice and order shall include an accurate restatement of the subsection of this section with which the owner has not complied. If the owner has not complied with the order of the commissioner within 30 days of the date on which it was mailed, the commissioner shall order him to pay not less than $200.00 and not more than $1,000.00 for each registration. The commissioner may issue a certificate to the clerk of the Superior Court that the owner is indebted for the payment of the penalty and the clerk shall immediately enter upon his record of docketed judgments the name of the owner and of the department, a designation of the statute under which the penalty is imposed, the amount of the penalty certified and the date the certification was made. The making of the entry shall have the same effect as the entry of the docketed judgment in the office of the clerk but without prejudice to the owner's right of appeal.

e. On or before July 1, next following the effective date of this act, and annually thereafter, the owner of each life hazard use and of each high-rise structure in the State shall pay to the department an annual fee in an amount which the commissioner shall establish by regulation and which shall allow the department to recover the cost to it and to local enforcing agencies of administering this act.

Annual fees received from owners of life hazard uses and high-rise structure inspected by a local enforcing agency shall be divided between the local enforcing agency and the department in accordance with a percentage formula which the commissioner shall establish by regulation and which shall allow the department to recover the cost to it of administering this act in municipalities having local enforcement.

With the approval of the department, local enforcement agencies may collect the annual fee and remit to the department only that percentage of the annual fee which the commissioner shall have established by regulation as constituting the department's share of the fee.

f. All moneys which the commissioner shall receive in the form of fees and for penalties for failure to register shall be appropriated to the department to pay the cost of enforcing this act.

g. The owner of a life hazard use or high-rise structure shall pay the annual fee within 30 days of the day on which it is demanded by the department or the local enforcing agency. If he fails to do so, the department may issue a certificate to the clerk of the Superior Court that the owner is indebted to the department for the payment of the annual fee and the clerk shall immediately enter upon his record of docketed judgments and the name of the owner and of the department, a designation of the statute under which the fee is assessed, the amount of the fee certified and the date the certification was made. The making of the entry shall have the same effect as the entry of a docketed judgment in the office of the clerk, but without prejudice to the owner's right of appeal.

L.1983, c. 383, s. 10.



Section 52:27D-202 - Enforcement Of Act By Municipality; Ordinance; Restrictive Regulation By Municipality

52:27D-202. Enforcement of act by municipality; ordinance; restrictive regulation by municipality
a. Each municipality in this State is authorized to adopt an ordinance providing for local enforcement of this act. The ordinance shall designate the municipal fire department or the county fire marshal or one or more fire districts as the local enforcement agency.

b. Nothing in this act shall preclude the right of any municipality to adopt an ordinance dealing with fire safety whether or not it is more restrictive than this act and the regulations promulgated thereunder. No county or municipal official shall issue an order regarding fire safety with respect to a building, structure or premises, except in accordance with this act or with a duly promulgated ordinance.

L.1983, c. 383, s. 11.



Section 52:27D-203 - Enforcement Of Act By Enforcing Agencies; Reports, Data And Information; Fees; Inspections; Certification Of Fire Inspectors

52:27D-203. Enforcement of act by enforcing agencies; reports, data and information; fees; inspections; certification of fire inspectors
a. Each enforcing agency in this State shall enforce this act in all buildings, structures and premises within its jurisdiction, except owner-occupied buildings used exclusively for dwelling purposes and containing fewer than three dwelling units, subject to the control and supervision of the commissioner and in accordance with regulations promulgated by the commissioner. The commissioner shall consult with and advise all local enforcement agencies enforcing the provision of this act, and each local enforcement agency shall provide the commissioner with reports, data and information required by the commissioner. To cover the cost to the municipality of conducting inspections under this act, the municipality may, by ordinance, establish fees, which shall be paid into the treasury of the municipality to which the local enforcing agency is responsible, and which shall be appropriated by the municipality to the local enforcing agency to pay the cost of enforcing this act.

b. A local enforcing agency consisting of or employing at least one paid fire inspector who is certified pursuant to subsection c. of this section may elect to inspect high-rise structures and life hazard uses within its jurisdiction, in lieu of inspection by the commissioner. That election shall be made by resolution of the governing body having jurisdiction over the local enforcing agency. If an appropriate resolution has not been received by the commissioner on or before the effective date of this act, the department shall perform all inspections under this subsection until such time as the governing body shall adopt and send to the commissioner an appropriate resolution. A local enforcing agency that elects to inspect high-rise structures and life hazard uses may issue the certificates of inspection required to be issued pursuant to section 14 of this act and may inspect buildings and premises other than high-rise structures and life hazard uses in order to secure compliance with this act.

c. The commissioner shall certify fire inspectors under this act in accordance with such standards as he shall establish by regulation; provided that a fire inspector certificate shall be issued by the commissioner to any person who: on the effective date of this act is, and for at least one year prior to the effective date of this act has been, serving as a fire inspector in the fire service; or shall have, within two years of the effective date of this act, successfully completed an educational program such as the basic fire prevention code course offered by the Building Officials and Code Administrators International or a recognized equivalent, a fire prevention course offered by an institution of higher education or recognized fire school which has been approved by the commissioner.

L.1983, c. 383, s. 12.



Section 52:27D-204 - Local Enforcing Agencies; Concurrent Jurisdiction With Department; Failure To Properly Enforce Act; Assumption Of Duties By Department

52:27D-204. Local enforcing agencies; concurrent jurisdiction with department; failure to properly enforce act; assumption of duties by department
a. The department shall have concurrent jurisdiction with local enforcing agencies to enforce this act in all buildings, structures and premises in the State, other than owner-occupied buildings used exclusively for dwelling purposes and containing fewer than three dwelling units.

b. If the commissioner determines that a local enforcing agency which had previously elected to inspect high-rise structures and life hazard uses has failed to properly enforce this act, he shall notify the local enforcing agency of his determination and thereafter all inspection and enforcement with respect to high-rise structures and life hazard uses within the jurisdiction of the local enforcing agency shall be done by the department and all fees and penalties received as a result of the inspection and enforcement shall be paid to the department.

L.1983, c. 383, s. 13.



Section 52:27D-205 - Life Hazard Use And High-rise Structures; Inspection Cycles; Application For Certificate Of Inspection

52:27D-205. Life hazard use and high-rise structures; inspection cycles; application for certificate of inspection
a. The enforcing agency shall inspect each high-rise structure and each life hazard use in the State at least once every year for the purpose of determining the extent to which they comply with the provisions of this act.

b. The commissioner, by regulation, may establish shorter inspection cycles for those classes of structures and uses whose nature makes more frequent inspection necessary for the protection of the public.

c. Thirty days following the inspection of a high-rise structure or life hazard use, the owner of the high-rise structure or life hazard use shall file with the department, upon forms to be provided by the enforcing agency, an application for a certificate of inspection containing information prescribed by regulation by the commissioner.

L.1983, c. 383, s. 14.



Section 52:27D-206 - Person Aggrieved By Ruling, Action, Order Or Notice Of Commissioner Or Local Enforcement Agency; Administrative Hearing; Application; Conduct

52:27D-206. Person aggrieved by ruling, action, order or notice of commissioner or local enforcement agency; administrative hearing; application; conduct
a. A person aggrieved by a ruling, action, order, or notice of the commissioner pursuant to this act shall be entitled to an administrative hearing. The application for the hearing shall be filed with the commissioner by the 15th day after receipt by the person of notice of the ruling, action, order or notice.

All hearings shall be conducted by the Office of Administrative Law pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) and P.L.1978, c. 67 (C. 52:14F-1 et seq.), and the final decision shall be issued by the commissioner or his designee.

b. A person aggrieved by any ruling, action, order or notice of a local enforcement agency pursuant to this act, shall be entitled to an administrative hearing before the construction board of appeals created pursuant to section 9 of P.L.1975, c. 215 (C. 52:27D-127), having jurisdiction in the municipality in which the building, structure or premises is located. The applications for the hearing shall be filed with the construction board of appeals by the 15th day after the receipt by the person of notice of the ruling, action, order or notice complained of.

L.1983, c. 383, s. 15.



Section 52:27D-207 - Violations; Written Order To Terminate And Correct; Injunction

52:27D-207. Violations; written order to terminate and correct; injunction
a. If an enforcing agency discovers a violation of the provisions of this act upon an inspection of a building, structure or premises, then the enforcing agency shall issue and cause to be served on the owner of the building, structure or premises a written order requiring the owner to terminate, or cause to be terminated, the violation. The order shall state the nature of the violation and a reasonable specified period of time within which the violation shall be terminated. The order shall also require the owner to take or cause to be taken any affirmative action necessary to correct the violation.

b. The enforcing agency may petition the Superior Court for mandatory injunctive relief enforcing an order issued pursuant to this act. The Superior Court may proceed in a summary manner or otherwise, and shall have power to grant temporary relief or a restraining order as it may deem just and proper, and to make and enter a decree enforcing, modifying, and enforcing as so modified, or setting aside, in whole or in part, any order issued pursuant to this act.

L.1983, c. 383, s. 16.



Section 52:27D-208 - Violation Constituting Imminent Hazard To Health, Safety Or Welfare; Written Order To Vacate, Close Or Remove; Service; Reinspection; Reconsideration Hearing

52:27D-208. Violation constituting imminent hazard to health, safety or welfare; written order to vacate, close or remove; service; reinspection; reconsideration hearing
a. If upon an inspection of a building, structure or premises the enforcing agency discovers a violation of this act that constitutes an imminent hazard to the health, safety or welfare of the occupants or intended occupants, fire fighters, or the public generally, the enforcing agency may issue and cause to be served on the owner of the building, structure or premises a written order directing that the building, structure or premises be vacated, closed, or removed forthwith or that the violation be corrected within the period specified in the order. The order shall state the nature of the violation and the date and hour by which the building, structure or premises shall be vacated, closed or removed or the violation shall be abated.

b. The enforcing agency shall reinspect the building, structure or premises within 48 hours of receiving written notice from the owner of a building, structure or premises vacated or closed, or ordered to be vacated or closed, stating that the violation has been terminated. If, upon reinspection, the enforcing agency determines that the violation has been terminated, it shall rescind the order requiring the vacation of the building, structure or premises and occupancy may be resumed immediately; provided that if the reinspection is not made by the local enforcing agency within 48 hours of the receipt of the notice, the owner may apply to the department for a reinspection.

c. If the owner of a building, structure or premises denies that a violation justifying an order pursuant to this section to vacate, close, remove, or abate within a specified time exists, the owner may apply to the commissioner or construction board of appeals, as the case may be, for a reconsideration hearing. The hearing shall be conducted, and a final decision issued, within 48 hours of the receipt of the request. Failure to issue a decision shall constitute denial of the owner's appeal, providing that, in the case of an appeal to the construction board of appeals, if the hearing is not held within 48 hours of the receipt of the request, the owner may apply to the department for an administrative hearing and the decision shall be rendered by the commissioner within 48 hours of the receipt of the application for the hearing.

L.1983, c. 383, s. 17.



Section 52:27D-209 - Violations In Life Hazard Use As Willful Or Grossly Negligent Or Of Previously Issued Order And Constituting Clear Danger To Human Life; Order For Continued Vacation And Closing; Reconsideration Hearing

52:27D-209. Violations in life hazard use as willful or grossly negligent or of previously issued order and constituting clear danger to human life; order for continued vacation and closing; reconsideration hearing
a. If the enforcing agency finds a violation of the provisions of this act in a life hazard use to be willful or grossly negligent, or to be in violation of a previously issued order, and to constitute a clear danger to human life, in addition to ordering the building, structure or premises vacated and closed until the violation is abated, the enforcing agency may order the building, structure or premises to remain vacated and closed for a further period not to exceed 60 days and until such time as a certificate of continued occupancy, issued pursuant to regulations authorized by section 6 of the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-124) shall be obtained by the owner.

b. If the owner of a building, structure or premises denies that a violation exists justifying an order to remain closed for the period of time indicated in the order, the owner may apply to the commissioner, or construction board of appeals, as the case may be, for a reconsideration hearing. The hearing shall be conducted, and a final decision issued, within 48 hours of receipt of the request. Failure to issue a decision shall constitute denial of the appeal.

L.1983, c. 383, s. 18.



Section 52:27D-210 - Additional Violations; Penalties.

52:27D-210 Additional violations; penalties.

19. a. No person shall:

(1)Obstruct, hinder, delay or interfere by force or otherwise with the commissioner or any local enforcing agency in the exercise of any power or the discharge of any function or duty under the provisions of this act;

(2)Prepare, utter or render any false statement, report, document, plans or specification permitted or required under the provisions of this act;

(3)Render ineffective or inoperative, or fail to properly maintain, any protective equipment or system installed, or intended to be installed, in a building or structure;

(4)Refuse or fail to comply with a lawful ruling, action, order or notice of the commissioner or a local enforcing agency; or

(5)Violate, or cause to be violated, any of the provisions of this act.

b. (1) A person who violates or causes to be violated a provision of subsection a. of this section shall be liable to a penalty of not more than $5,000 for each violation. If a violation of subsection a. of this section is of a continuing nature, each day during which the violation remains unabated after the date fixed in an order or notice for the correction or termination of the continuing violation shall constitute an additional and separate violation, except while an appeal from the order is pending in connection with any property except for those properties which are certified by the fire code official to be unoccupied. For the purposes of this section, a building may not be certified to be unoccupied unless it has been unoccupied for a period of not less than six months.

(2)If an owner has been given notice of the existence of a violation of the act and fails to abate the violation, he shall be liable to an additional penalty of not more than $50,000. If a violation is of a continuing nature, each day during which the violation remains unabated shall not constitute an additional and separate violation for the purposes of the penalty in this paragraph.

(3)An additional $150,000 or the actual cost, whichever is greater, may be imposed as a penalty for the expense to the municipality or fire district of suppressing any fire, directly or indirectly, resulting from the unabated violation and for any other actual expenses, including attorney fees, incurred by the municipality for the enforcement of the violation.

(4)Upon the 121st day subsequent to its filing, an appeal to a county, municipal or joint construction board of appeals, a departmental appeal, or an appeal to a court of competent jurisdiction shall not automatically stay any order, including orders to pay a penalty imposed pursuant to P.L.1983, c.383 (C.52:27D-192 et seq.), or prevent the seeking of an order in a court of competent jurisdiction to enjoin the violation of any order of an enforcing agency in connection with any property which is found by the fire code official to be unoccupied .

Any party filing an appeal with a court of competent jurisdiction regarding violations assessed against property which has been certified as unoccupied pursuant to this section shall file a motion upon the initiation of the appeal requesting expedited consideration of the appeal on the ground that acceleration is warranted because the subject of the appeal involves matters of public safety. In the event the appeal is granted, the court shall grant the motion to expedite.

c.The commissioner or a local enforcing agency may levy and collect penalties in the amounts set forth in this section, but not in excess of the maximum amounts that the commissioner shall establish by regulation for different types of violations. If the administrative penalty order has not been satisfied by the 30th day after its issuance, the penalty may be sued for, and recovered by and in the name of the commissioner or the enforcing agency, as the case may be, in a civil action by a summary proceeding under "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) in the Superior Court or municipal court. All moneys recovered in the form of penalties by a municipality shall be paid into the treasury of the municipality and shall be appropriated for the enforcement of the act; except that the additional penalty paid by an owner to a municipality under paragraph (2) or (3) of subsection b. of this section shall be placed in a special municipal trust fund to be applied to the municipality's or fire district's cost of firefighter training and new equipment. A person who fails to pay immediately a money judgment rendered against him pursuant to this subsection may be sentenced to imprisonment by the court for a period not exceeding six months, unless the judgment is sooner paid.

d.A person shall be deemed to have violated or caused to have violated a provision of subsection a. of this section if an officer, agent or employee under his control and with his knowledge has violated or caused to have violated any of the provisions of subsection a. of this section.

e.Upon request of the owner or purchaser of a building or structure, the enforcing agency having jurisdiction over the building or structure shall issue a certificate either enumerating the violations indicated by its records to be unabated and the penalties or fees indicated to be unpaid, or stating that its records indicate that no violations remain unabated and no penalties or fees remain unpaid.

f.A person who purchases a property without having obtained a certificate stating that there are no unabated violations of record and no unpaid fees or penalties shall be deemed to have notice of all violations of record and shall be liable for the payment of all unpaid fees or penalties.

L.1983,c.383,s.19; amended 1991, c.91, s.501; 1991, c.489, s.1; 1999, c.401, s.2.



Section 52:27D-211 - Method Of Service Of Notices, Rules, Decisions And Orders

52:27D-211. Method of service of notices, rules, decisions and orders
a. Notices, rules, decisions and orders required or permitted to be issued and served pursuant to this act shall be served as follows:

(1) On the owner:

(a) By certified mail to the person designated as owner or agent on the certificate of registration, in the municipal tax records, or in the records of the Secretary of State; however, if the certified mailing is returned, the original letter shall be remailed to the last known address of the person by ordinary mail.

(b) By serving the document on the Secretary of State, who shall be deemed the owner's agent for service of process; except that reasonable efforts have first been made to serve the owner or his agent by certified mail and that a copy of the document is posted in a conspicuous location on the premises. "Conspicuous location" shall include the walls of the front vestibule or any common foyer or hallway immediately inside the main front entrance.

(c) By personal delivery of the document to the owner.

(d) By leaving the document at the office or dwelling unit of the owner with a person 14 years of age or older.

(2) On any other person:

(a) By certified mail to the person at his last known address; however, if the certified mailing is returned, the original letter shall be remailed to the last known address of the person by ordinary mail.

(b) By personal delivery of the document to the person.

(c) By leaving the document at the office or dwelling unit of the person with a person 14 years of age or older.

b. The date of personal service or the third day after mailing shall be considered the date of service.

L.1983, c. 383, s. 20.



Section 52:27D-212 - Records; Public Inspection

52:27D-212. Records; public inspection
The record of an action or proceeding under this act or any statement, report or record of any kind whatsoever obtained or received by the commissioner in connection with the administration or enforcement of the provisions of this act shall be public records and reasonably available for public inspection.

L.1983, c. 383, s. 21.



Section 52:27D-213 - Applicability Of Act; Inspection Of Government Owned Buildings.

52:27D-213 Applicability of act; inspection of government owned buildings.

22. a. This act shall not be construed as authorizing the adoption of a regulation or the enactment of an ordinance requiring that a building conforming in all respects to the requirements of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) be made to conform to more restrictive standards.

b.Buildings, structures and premises owned or operated by the State, its agencies, departments, or instrumentalities or an interstate agency shall be inspected exclusively by the Department of Community Affairs, and shall conform to this act in the same manner as all other buildings, structures and premises of similar construction and use classification. The department may establish fees and issue penalties against the State, its agency, department or instrumentality, or an interstate agency to obtain compliance with P.L.1983, c.383 (C.52:27D-192 et seq.). For purposes of this section, a unit of local government, whether county, inter-local or municipal, or a local, county, regional or consolidated school district, shall not be deemed to be an instrumentality of the State.

c.Buildings, structures and premises subject to inspection for fire safety by an agency of the State shall be inspected by the agency in accordance with the standards established pursuant to this act. Any State fire safety standard for buildings, structures or premises established by or pursuant to any statute other than this act shall continue in effect until such time as that standard is superseded by appropriate regulations promulgated under this act. An agency of the State that enforced fire standards prior to the effective date of this act shall be entitled to petition the commissioner to establish a regulation establishing the standards it considers to be necessary and appropriate for buildings, structures and premises subject to its inspection.

L.1983,c.383,s.22; amended 1991, c.222; 2000, c.56, s.12.



Section 52:27D-214 - Definitions

52:27D-214. Definitions
As used in this act:



a. "Attended terminal" means a terminal where an individual knowledgeable in the aboveground liquid storage tank filling operation is physically in attendance and control during the entire delivery of a flammable liquid and has as his responsibility supervision of the storage tank filling operation.

b. "Commissioner" means the Commissioner of Community Affairs.



c. "Flammable liquid" means a liquid having a flash point below 100 degrees Fahrenheit and having a vapor pressure not exceeding 40 psi at 100 degrees Fahrenheit.

d. "Pipeline" means a pipeline used to convey a flammable liquid from a crude petroleum wellhead collection site to a refinery or terminal or from a refinery to a terminal or from a marine vessel to a terminal. Pipeline does notmean gathering lines from the wellhead to a crude petroleum collection tank.

e. "Terminal" means a facility at which one or more aboveground liquid storage tanks for the containment of flammable liquids are located.

f. "Unattended terminal" means a terminal where an individual knowledgeable in the aboveground liquid storage tank filling operation is in attendance only during a portion of the time when a flammable liquid is being delivered or has as his responsibility a function other than the supervision of the storage tank filling operation, or any terminal other than an attended terminal.

L.1984, c. 31, s. 1, eff. Nov. 1, 1984.



Section 52:27D-215 - Terminal With Tank Filled By Pipeline; Requirements; High Level Alarm System; Fire And Emergency Plan

52:27D-215. Terminal with tank filled by pipeline; requirements; high level alarm system; fire and emergency plan
a. Each terminal at which a tank filled by pipeline is located shall comply with the following requirements:

(1) It shall be equipped with a high level alarm system.

(2) The high level alarm system shall be set to activate at a predetermined level in each tank filled by pipeline at the terminal to allow sufficient time for the flow of the flammable liquid to be shut down before the tank overfills. The level shall be determined by the maximum filling rate and the time required for terminal personnel to take appropriate action to stop the flow of the flammable liquid.

(3) The high level alarm system shall be maintained in accordance with its manufacturer's recommendations.

(4) The high level alarm system shall be tested every three months by the owner of the terminal and a record of the test shall be maintained.

b. Prior to installation of a new system, the components of the high level alarm system shall be tested for their intended use by a nationally recognized testing laboratory as determined by the commissioner.

c. Plans and specifications for a new high level alarm system shall be submitted by the owner of the terminal to the commissioner for approval before the installation of the system.

d. Upon the completion of the installation of a new high level alarm system, the commissioner shall be notified and a final inspection shall be made by the Department of Community Affairs to determine if the installation is in compliance with this section.

e. Existing high level alarm systems installed prior to the effective date of this act will be deemed to meet the requirements of the act if they can be shown to operate as outlined in paragraph (2) of subsection a. of section 2 of this act, and if they are maintained and tested as outlined in paragraphs (3) and (4) of subsection a. of section 2 of this act. The commissioner shall be notified of the existence of such a system by its owner, and an inspection shall be made by the Department of Community Affairs to determine if the installation is in compliance with this section.

f. The owner shall develop a fire and emergency plan for the terminal and file a copy with the fire department having jurisdiction over the terminal.

L.1984, c. 31, s. 2, eff. Nov. 1, 1984.



Section 52:27D-216 - Attended Terminal; Additional Requirements

52:27D-216. Attended terminal; additional requirements
In addition to the requirements specified in section 2 of this act, each attended terminal at which a tank filled by a pipeline is located shall comply with the following requirements:

a. The high level alarm system at the terminal shall provide an audible sound of sufficient decibels to alert personnel responsible for taking corrective action.

b. The high level alarm system at the terminal shall be equipped with an audible trouble alarm which has a distinctive sound not used for any other purpose and of sufficient decibels so that it is audible to all terminal personnel required to respond to its sounding. The audible trouble alarm shall sound upon the occurrence of any of the following:

(1) A loss of the main electrical operating power in the terminal;

(2) An electrical break or ground fault in the alarm initiating circuit or the signaling device circuit;

(3) The derangement of the high level alarm system control equipment;

(4) The removal of initiating devices from the high level alarm system; or

(5) The electrical derangement of the signaling devices of the high level alarm system.

c. Formal written procedures shall be followed by responsible personnel to prevent overfilling of tanks. These procedures shall describe the usage of the high level alarm system and the responsibilities, including tank gauging, of personnel who are trained in these procedures and are on duty throughout product receipt to promptly arrange for flow stoppage or diversion. These procedures shall be made available in sufficient copies to be readily accessible to terminal personnel trained in these procedures. In addition, these procedures shall include:

(1) Validation of proper line-up and receipt of initial delivery to the tank designated to receive shipment at the expected rate.

(2) Provision for adequate supervision and monitoring of the performance of operating personnel.

(3) Schedules for checkout and maintenance of high level instrumentation and related systems.

(4) Training and qualification requirements of terminal personnel on duty who are responsible for overfill prevention.

L.1984, c. 31, s. 3, eff. Nov. 1, 1984.



Section 52:27D-217 - Unattended Terminal; Additional Requirements

52:27D-217. Unattended terminal; additional requirements
In addition to the requirements specified in section 2 of this act, each unattended terminal at which a tank filled by pipeline is located shall comply with the following requirements:

a. The high level alarm system shall be capable of automatically shutting off or diverting the flow of the flammable liquid at the point of origin within the terminal or at the point of receipt into the aboveground liquid storage tank.

b. The high level alarm system shall be capable of automatically shutting off or diverting the flow of the flammable liquid at the point of origin within the terminal or at the point of receipt into the aboveground liquid storage tank in the event of a power failure in the high level alarm system.

L.1984, c. 31, s. 4, eff. Nov. 1, 1984.



Section 52:27D-218 - Variations From Requirements; Procedure

52:27D-218. Variations from requirements; procedure
At the request of a terminal owner and after the commissioner has received from the terminal owner and has approved plans and specifications outlining the manner in which and the date by which the terminal owner will comply with the requirements of this act, the commissioner may grant variations from the requirements of section 2, 3, or 4 of this act in a manner to be prescribed by him.

L.1984, c. 31, s. 5, eff. Aug. 1, 1984.



Section 52:27D-219 - Rules And Regulations

52:27D-219. Rules and regulations
The commissioner, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), shall promulgate the rules and regulations necessary to effectuate the purposes of this act.

L.1984, c. 31, s. 6, eff. Nov. 1, 1984.



Section 52:27D-220 - Application Of S. S. 52:27d-208, 52:27d-210 To This Act

52:27D-220. Application of s.s. 52:27D-208, 52:27D-210 to this act
Provisions contained in sections 17 and 19 of the "Uniform Fire Safety Act," P.L.1983, c. 383 (C. 52:27D-208 and C. 52:27D-210), shall also apply to this act.

L.1984, c. 31, s. 7, eff. Nov. 1, 1984.



Section 52:27D-221 - Ordinance More Restrictive Than Requirements Of This Act; Prohibition

52:27D-221. Ordinance more restrictive than requirements of this act; prohibition
A local governing body shall not enact an ordinance more restrictive than the requirements of this act.

L.1984, c. 31, s. 8, eff. Nov. 1, 1984.



Section 52:27D-222 - Definitions

52:27D-222. Definitions
As used in this act:

a. "Business entity" means any person or corporation in the State engaged in business operations which has a Standard Industrial Classification, as designated in the Standard Industrial Classification Manual prepared by the federal Office of Management and Budget, within the following Major Group Numbers, Group Numbers, or Industry Numbers, as the case may be: Major Group Number 07 (Agricultural Services), only Industry Number 0782 - Lawn and Garden Services; Major Group Numbers 20 through 39 inclusive (Manufacturing Industries); Major Group Number 45 (Transportation by Air), only Industry Number 4511-Air Transportation, Certified Carriers, and Group Number 458-Air Transportation Services; Major Group Number 46 (Pipelines, Except Natural Gas); Major Group Number 47 (Transportation Services), only Group Numbers 471-Freight Forwarding, 474-Rental of Railroad Cars, and 478-Miscellaneous Services Incidental to Transportation; Major Group Number 48 (Communication), only Group Numbers 481-Telephone Communication, and 482-Telegraph Communication; Major Group Number 49 (Electric, Gas and Sanitary Services); Major Group Number 50 (Wholesale Trade-Durable Goods), only Industry Numbers 5085-Industrial Supplies, 5087-Service Establishment Equipment and Supplies, and 5093-Scrap and Waste Materials; Major Group Number 51 (Wholesale Trade, Nondurable Goods), only Group Numbers 512-Drugs, Drug Proprietaries and Druggists' Sundries, 516-Chemicals and Allied Products, 517-Petroleum and Petroleum Products, 518-Beer, Wine and Distilled Alcoholic Beverages, and 519-Miscellaneous Nondurable Goods; Major Group Number 55 (Automobile Dealers and Gasoline Service Stations), only Group Numbers 551-Motor Vehicle Dealers (New and Used), 552-Motor Vehicle Dealers (Used Only), and 554-Gasoline Service Stations; Major Group Number 72 (Personal Services), only Industry Numbers 7216-Dry Cleaning Plants, Except Rug Cleaning, 7217-Carpet and Upholstery Cleaning, and 7218-Industrial Launderers; Major Group Number 73 (Business Services), only Industry Number 7397-Commercial Testing Laboratories; Major Group Number 75 (Automotive Repair, Services, and Garages), only Group Number 753-Automotive Repair Shops; Major Group Number 76 (Miscellaneous Repair Services), only Industry Number 7692-Welding Repair; Major Group Number 80 (Health Services), only Group Number 806-Hospitals; and Major Group Number 82 (Educational Services), only Group Numbers 821-Elementary and Secondary Schools and 822-Colleges and Universities, and Industry Number 8249-Vocational Schools. "Business entity" also means the State and local governments, or any agency, authority, department, bureau, or instrumentality thereof.

b. "Emergency response plan" means a written document, developed by a county fire marshal or appropriate county official and a municipal fire department or fire district in cooperation with a business entity and updated as necessary, which establishes procedures for dealing with fires at facilities that store, manufacture, distribute or warehouse substances identified by the Department of Environmental Protection as unusually hazardous. The purpose of the plan and its process of development is to ensure that emergency response personnel have adequate knowledge of the location and identity of unusually hazardous substances and pre-established procedures for handling an emergency. c. "Facility" means the building, equipment and contiguous area at a single location used for the conduct of business.

d. "Unusually hazardous" means likely to explode due to a highly volatile nature, a propensity to produce toxic fumes, or a tendency to react with water or common firefighting chemicals and any other property which the Department of Environmental Protection determines will make a substance an uncommon danger to firefighters and the surrounding community in the event of its exposure to a fire.

L. 1986, c. 142, s. 1, eff. Nov. 6, 1987.



Section 52:27D-223 - List Of Unusually Hazardous Substances

52:27D-223. List of unusually hazardous substances
a. The Department of Environmental Protection, in consultation with the Department of Community Affairs, shall develop a list of substances and their quantities (1) which are not normally hazardous to the health and safety of a person in their common chemical state but which become unusually hazardous to firefighters and the surrounding community in the event of the exposure of the substance to a fire and (2) which are not already covered by the Emergency Services Information Survey which is developed and distributed pursuant to the "Worker and Community Right to Know Act" (P.L. 1983, c. 315; C. 34:5A-1 et seq.).

b. The department shall develop a fact sheet for each substance contained on the list. The fact sheet shall describe (1) the unusually hazardous nature of a substance to firefighters or the surrounding community, or both, in the event of the exposure of the substance to a fire, and (2) the steps necessary to neutralize the hazard.

c. The department shall include the list of unusually hazardous substances, using their common names, on the Emergency Services Information Survey. The purpose of including this list on the survey is to require business entities to report the manufacture, distribution, storage or warehousing of objects comprised of substances identified by the department as unusually hazardous to firefighters or the surrounding community in the event of the exposure of the substance to fire. It is not the intent of this act to require the reporting of materials that are commonly used in the normal conduct of business, including, but not limited to, desks, paneling, flooring, piping and rugs.

d. The department shall adopt the list and fact sheet developed under this section no later than three months prior to the effective date of this act.

L. 1986, c. 142, s. 2, eff. Nov. 6, 1987.



Section 52:27D-224 - Emergency Response Plan

52:27D-224. Emergency response plan
A municipal fire department or fire district in coordination with the county fire marshal or appropriate county official shall have the exclusive authority to determine, after a review of an Emergency Services Information Survey form, if an emergency response plan is to be required for a business entity. In order to develop an emergency response plan, a municipal fire department or fire district and the county fire marshal or appropriate county official may require a business entity to participate in a preplanning conference. An emergency response plan may include:

a. An on-site review of operating facilities.

b. A description of the work area in which the unusually hazardous substance is normally stored.

c. Facility plant plans or building layout.

d. The internal and external access routes.

e. The location and inventory of emergency response equipment and resources.

f. The location of unusually hazardous substances.

g. The name and phone number of the emergency response coordinator.

h. The establishment of a site emergency response command post.

i. Any special equipment needed to respond to an emergency.

j. An evacuation plan.

k. An examination of existing knowledge and techniques used to respond to emergencies dealing with all unusually hazardous substances located at the facility.

L. A review of all survey information.

m. Any additional hazards present on site.

An emergency response plan shall be updated periodically or when necessary to reflect any significant changes which have occurred. Information discussed at a preplanning conference or contained in an emergency response plan shall not be disclosed by fire company personnel without the express written approval of the business entity.

L. 1986, c. 142, s. 3, eff. Nov. 6, 1987.



Section 52:27D-224.1 - Evacuation, Emergency Building Operations Plan For Certain Multiple Dwellings, Filing With Municipality.

52:27D-224.1 Evacuation, emergency building operations plan for certain multiple dwellings, filing with municipality.

1. a. An owner of a multiple dwelling, as defined under section 3 of P.L.1967, c.76 (C.55:13A-3), which is comprised of more than 20 dwelling units and reserves occupancy for residents who have attained the minimum age of 55, shall annually prepare and maintain an emergency building evacuation plan for the multiple dwelling, in coordination with the appropriate local fire and emergency response agencies. A copy of the plan shall be filed with the municipal emergency management coordinator.

If the health, safety or welfare of any resident of such a multiple dwelling cannot be maintained during the disruption of essential services as defined pursuant to section 2 of P.L.2003, c.53 (C.52:27D-224.2), the emergency evacuation plan shall provide for individualized evacuation of such a resident.

b.An owner of such a multiple dwelling, shall annually prepare and maintain an emergency building operations plan for the multiple dwelling, in coordination with the municipal emergency management coordinator, to prepare for any possible loss of essential services, such as adequate heat, water, hot water, electricity, gas, or telephone service, and any other substantial disruption to daily living that could result during an emergency. A copy of the plan shall be filed with the municipal emergency management coordinator, and with any public utility, as defined in R.S.48:2-13, providing service to the multiple dwelling.

L.2001, c.80, s.1; amended 2003, c.53, s.1; 2013, c.186.



Section 52:27D-224.2 - Notification Relative To Disruption Of Services, "Essential Services" Defined.

52:27D-224.2 Notification relative to disruption of services, "essential services" defined.

2.Whenever in a multiple dwelling for which an annual emergency building evacuation plan is required to be filed pursuant to section 1 of P.L.2001, c.80 (C.52:27D-224.1) essential services are disrupted for a period of time longer than two hours, the owner of the multiple dwelling shall notify, in writing and by voice communication, the municipal emergency management coordinator. For the purposes of this section, "essential services" means the supply of adequate heat, water, hot water, electricity, gas, and telephone service.

L.2003,c.53,s.2.



Section 52:27D-224.3 - Emergency Operations Plan For Sports And Entertainment Facilities.

52:27D-224.3 Emergency operations plan for sports and entertainment facilities.

1.All sports and entertainment facilities in the State shall annually prepare and maintain an emergency operations plan in coordination with the appropriate local fire and emergency response agencies. A copy of the plan shall be filed each year with the municipal emergency management coordinator who serves the municipality in which the sports and entertainment facility is situated. The emergency operations plan shall not be considered a public record pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

For the purposes of this act, "sports and entertainment facility" means any privately or publicly owned or operated facility capable of seating more than 5,000 people and is used primarily for sports contests, entertainment, or both, such as a theater, stadium, museum, arena, automobile racetrack, or other place where performances, concerts, exhibits, games or contests are held.

L.2010, c.78, s.1.



Section 52:27D-225 - Penalty

52:27D-225. Penalty
A person who violates a provision of this act shall be subject to a penalty of not more than $5,000.00 for each offense. The fine shall be collected in a summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) instituted by the enforcement agency responsible for the enforcement of the "Uniform Fire Safety Act," P.L. 1983, c. 383 (C. 52:27D-192 et seq.), in the county, municipality or fire district in which the facility of the business entity is located.

L. 1986, c. 142, s. 4, eff. Nov. 6, 1987.



Section 52:27D-226 - Breathing Apparatus

52:27D-226. Breathing apparatus
Based on the information obtained in section 3 of this act, a member of a fire company shall wear a self-contained positive pressure breathing apparatus when responding to or abating a fire or an explosion.

L. 1986, c. 142, s. 5, eff. Nov. 6, 1987.



Section 52:27D-227 - Fact Sheet Transmittal

52:27D-227. Fact sheet transmittal
No later than 30 days after the effective date of this act, the Department of Community Affairs shall transmit, after a public hearing pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), a copy of the fact sheet developed under section 2 of this act to each county fire marshal or appropriate county official, municipal fire department and fire district in this State. The county fire marshals or appropriate county officials, municipal fire departments and fire districts shall maintain a record of the fact sheet.

L. 1986, c. 142, s. 6, eff. Nov. 6, 1987.



Section 52:27D-228 - Revision Of List, Fact Sheets

52:27D-228. Revision of list, fact sheets
The Department of Environmental Protection, in consultation with the Department of Community Affairs, shall revise the list and fact sheets developed under section 2 of this act in accordance with further scientific information concerning substances which are included or should be included thereon.

L. 1986, c. 142, s. 7, eff. Nov. 6, 1987.



Section 52:27D-280 - Short Title

52:27D-280. Short title
This act shall be known and may be cited as the "Prevention of Homelessness Act (1984)" . L.1984, c. 180, s. 1, eff. Nov. 9, 1984.



Section 52:27D-281 - Findings, Declarations.

52:27D-281 Findings, declarations.
2. a. It is the long-standing policy of this State that no person should suffer unnecessarily from cold or hunger, or be deprived of shelter.

b. At the present time, many persons have been rendered homeless as a result of economic adversity, a severe shortage of affordable housing, and increased stress due to the complexity of daily living.

c. It is both more economical and more socially desirable to place homeless people in suitable apartments, or to enable people to retain possession of their houses or apartments and thereby avoid homelessness than to house them in hotel rooms or in other facilities intended for short-term occupancy.

d. The Department of Community Affairs has had extensive experience in the administration of the federal section 8 existing housing and moderate rehabilitation rental assistance programs and is therefore the most appropriate agency to administer a program providing temporary rental or other housing assistance to persons who are homeless or in imminent danger of homelessness by reason of inablility to pay rent or other housing costs.

L.1984,c.180,s.2.



Section 52:27D-282 - Temporary Rental Or Housing Assistance; Eligibility

52:27D-282. Temporary rental or housing assistance; eligibility
The Department of Community Affairs may establish priorities of eligibility for temporary rental or other housing assistance among the various categories of persons needing assistance in obtaining or retaining housing, including, without limitation, persons subject to immediate eviction for nonpayment of rent, or foreclosure for nonpayment of mortgage installments or property taxes, when nonpayment is attributable to illness, unemployment, underemployment or any other failure of resources beyond the person's control. L.1984, c. 180, s. 4, eff. Nov. 9, 1984.



Section 52:27D-283 - Alternative Sources Of Rental Assistance; Priority Of Housing To Assistance Applicants

52:27D-283. Alternative sources of rental assistance; priority of housing to assistance applicants
No person shall continue to receive temporary rental assistance if alternative sources of rental subsidy, including, without limitation, rental assistance under the federal section 8 programs and public housing, become available. Every local housing authority, and every limited dividend or nonprofit housing corporation or association which owns or controls a subsidized housing project, or subsidized units within a housing project and which receives local property tax abatement pursuant to any law of this State, shall give priority to applications by persons receiving temporary rental assistance, subject to the requirements of other applicable federal and State statutes and regulations. L.1984, c. 180, s. 5, eff. Nov. 9, 1984.



Section 52:27D-284 - Benefits Not Income For Eligibility And Tax Purposes

52:27D-284. Benefits not income for eligibility and tax purposes
Benefits under this program shall not be treated as income in determining eligibility requirements for other State programs or for New Jersey gross income tax purposes. L.1984, c. 180, s. 6, eff. Nov. 9, 1984.



Section 52:27D-285 - Standards Of Habitability For Housing Units

52:27D-285. Standards of habitability for housing units
The Department of Community Affairs shall establish standards of habitability applicable to any housing unit the rental for which is paid, in whole or in part, by temporary rental assistance payments from the authority. L.1984, c. 180, s. 7, eff. Nov. 9, 1984.



Section 52:27D-286 - Fund; Appropriation; Housing Demonstration Fund Moneys

52:27D-286. Fund; appropriation; housing demonstration fund moneys
There is appropriated to the Department of Community Affairs $1,650,000.00 to establish a fund for the purpose of providing temporary rental and other housing assistance to persons who are homeless or in imminent danger of losing housing, providing interest subsidies to encourage increased availability of affordable housing pursuant to subsection g. of section 24 of P.L.1944, c. 85 (C. 52:27C-24) and paying the administrative cost of the temporary rental and other housing assistance and interest subsidy programs. Loans made from this fund shall be repaid to the Department of Community Affairs for redeposit in the fund. In addition, the Department of Community Affairs is authorized to apply up to $500,000.00 of Housing Demonstration Fund moneys for the purpose of providing loans and grants for the acquisition, construction, repair or rehabilitation of structures which are to be operated as shelters for homeless persons by one or more agencies designated for that purpose pursuant to P.L.1983, c. 343, when it appears to the Commissioner of the Department of Community Affairs that assistance is necessary in order to permit an agency to provide sufficient accommodations for persons likely to be in need of shelter. L.1984, c. 180, s. 8, eff. Nov. 9, 1984.



Section 52:27D-287 - Maximum Lengths Of Terms Of Eligibility; Conversion Of Loans To Grants

52:27D-287. Maximum lengths of terms of eligibility; conversion of loans to grants
The Department of Community Affairs shall establish maximum lengths of terms of eligibility for temporary rental assistance and other temporary housing assistance, and varying levels of assistance, and shall be empowered to convert loans into grants when necessary to carry out the purposes of this act.

L.1984, c. 180, s. 9, eff. Nov. 9, 1984.



Section 52:27D-287.1 - Rental Assistance Program For Low Income Households, Senior Citizens, Certain, Homeless Veterans.

52:27D-287.1 Rental assistance program for low income households, senior citizens, certain, homeless veterans.
1.The Commissioner of Community Affairs shall establish a rental assistance program for low income individuals or households. This program shall be in addition to and supplement any existing programs established pursuant to the "Prevention of Homelessness Act (1984)," P.L.1984, c.180 (C.52:27D-280 et al.).

a.The program shall provide rental assistance grants comparable to the federal section 8 program, but shall be available only to State residents who are not currently holders of federal section 8 vouchers.

b.Assistance to an individual or household under the State program shall be terminated upon the award of federal section 8 rental assistance to the same individual or household.

c.The program shall reserve a portion of the grants for assistance to senior citizens aged 62 or older who otherwise meet the criteria of subsection a. of this section.

d.The program shall reserve a portion of the grants for assistance to veterans who have successfully completed the Veterans Transitional Housing Program, or "Veterans Haven," a vocational and transitional housing program for homeless veterans administered by the New Jersey Department of Military and Veterans' Affairs.

L.2004,c.140,s.1; amended 2007, c.208, s.1; 2007, c.237.



Section 52:27D-287.2 - Regulations.

52:27D-287.2 Regulations.

2.The commissioner shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to implement this act.

L.2004,c.140,s.2.



Section 52:27D-287.3 - Annual Rtf Allocation To Fund Rental Assistance Grants.

52:27D-287.3 Annual RTF allocation to fund rental assistance grants.

3.The commissioner shall annually allocate from the receipts of the portion of the realty transfer fee directed to be credited to the Neighborhood Preservation Nonlapsing Revolving Fund pursuant to section 4 of P.L.1968, c.49 (C.46:15-8) and pursuant to section 4 of P.L.1975, c.176 (C.46:15-10.1) such amounts as may be necessary to fund rental assistance grants authorized by P.L.2004, c.140 (C.52:27D-287.1 et al.), provided that not less than $3 million be annually allocated for the purposes of subsection c. of section 1 of P.L.2004, c.140 (C.52:27D-287.1) and not less than $7 million be annually allocated for the purposes of subsection a. and subsection d. of section 1 of P.L.2004, c.140 (C.52:27D-287.1).

L.2004, c.140, s.3; amended 2007, c.208, s.2.



Section 52:27D-287.4 - Requirements For Certain Recipients Of Rental Assistance Grants.

52:27D-287.4 Requirements for certain recipients of rental assistance grants.

2. a. Any individual under the age of 65, who is not disabled and who receives a rental assistance grant provided pursuant to subsection a. of section 1 of P.L.2004, c.140 (C.52:27D-287.1), shall apply for employment and training services and seek the counseling required to obtain the employment and training services pursuant to section 7 of P.L.1992, c.43 (C.34:15D-7).

b.The counselor shall develop a written Employability Development Plan in a manner consistent with the provisions of section 7 of P.L.1992, c.43 (C.34:15D-7), if the counselor, after conducting the testing, assessment, and evaluation of, disclosures of information to, and discussions with, the individual required pursuant to that section, determines that:

(1)The individual is eligible for employment and training services under P.L.1992, c.48 (C.34:15B-35 et seq.), P.L.1992, c.43 (C.34:15D-1 et seq.), or P.L.1992, c.47 (C.43:21-57 et seq.);

(2)The individual lacks the basic skills or occupational skills needed to obtain employment which provides self-sufficiency; and

(3)Funds are available to the individual for any remedial education and vocational training needed to permit the individual to obtain employment providing self-sufficiency and that the education and training are available and accessible to the individual in a time and manner which does not result in a reduction of the individual's family income or substantial additional expenses.

c.If the counselor determines that any of the requirements of subsection b. of this section are not met, the counselor shall certify that an Employability Development Plan is not required for continued eligibility for the rental assistance grant. If the requirements are met and an Employability Development Plan is developed pursuant to this section, the individual, to maintain eligibility for the rental assistance grant, shall be required to show satisfactory progress in carrying out the training and educational activities provided under the plan. The Commissioner of Labor and Workforce Development shall adopt regulations setting forth standards regarding what constitutes satisfactory progress, including reasonable adjustments in participation requirements for good cause, including verifiable needs related to physical or mental health problems, illness, accident or death or serious personal or family problems that necessitate reduced participation, and shall develop a system for monitoring satisfactory progress and providing, on a timely basis, notification to the Department of Community Affairs of the loss of eligibility of any individual for rental assistance grants due to a failure to make satisfactory progress.

d.For the purposes of this section, "employment and training services," "remedial education,""self-sufficiency," and "vocational training" have the meanings set forth in section 3 of P.L.1992, c.43 (C.34:15D-3).

L.2005,c.66,s.2.



Section 52:27D-287A - Short Title.

52:27D-287a Short title.

1.This act shall be known and may be cited as the "County Homelessness Trust Fund Act."

L.2009, c.123, s.1.



Section 52:27D-287B - Findings, Declarations Relative To County Homelessness Trust Funds.

52:27D-287b Findings, declarations relative to county homelessness trust funds.

2.The Legislature finds and declares:

a.The creation of county homelessness trust funds in counties that have completed and endorsed a plan to end homelessness will provide some of the additional funds necessary to move homeless or formerly homeless individuals toward the goal of permanent affordable housing and self-sufficiency.

b.Despite laudable efforts by all levels of government, private individuals, nonprofit organizations, and charitable foundations to end homelessness, the number of homeless persons in New Jersey is unacceptably high. The State's homeless population, furthermore, includes a large number of families with children, youth, veterans, the elderly, and employed persons.

c.Fiscal and social costs of homelessness are high for both the public and private sectors and declares that ending homelessness should be a joint goal for State and local government.

d.A myriad of factors contribute to homelessness, including a shortage of affordable housing; a shortage of jobs that pay wages and benefits sufficient to support a family; high property taxes which undermine housing affordability; a lack of an accessible and affordable health care system available to all who suffer from physical and mental illnesses and chemical and alcohol dependency; domestic violence; and a lack of education and job skills necessary to acquire adequate wage jobs in the economy of the twenty-first century.

L.2009, c.123, s.2.



Section 52:27D-287C - Definitions Relative To County Homelessness Trust Funds.

52:27D-287c Definitions relative to county homelessness trust funds.

3.As used in this act:

"Community based organization" means a nonprofit, private, or public organization funded with public or private funds, or both, that provides housing and services to families and individuals who are homeless.

"County homeless housing grant program" means the vehicle by which competitive grants are awarded by the governing body of the county, utilizing moneys from the County Homelessness Housing Trust Fund, for activities directly related to housing homeless individuals and families, preventing homelessness, and other efforts directly related to permanently housing homeless persons, as administered by the local government or its designated subcontractor.

"County Homelessness Trust Fund Task Force" means the voluntary local committee created to advise a local government on the creation of a local homeless housing plan and participate in a local homeless housing program. It shall include a representative of the county, representatives from each of the three municipalities in the county with the largest populations of homeless people, representatives from the organization responsible for developing, implementing, or both, the local plan to end homelessness, at least three homeless or formerly homeless persons, and three representatives of local private or nonprofit organizations with experience in assisting the homeless or providing low-income housing. Among the responsibilities of the County Homelessness Trust Fund Task Force is to assess priorities for funding, review of applications, and preparation of an annual report and an annual measurement of the progress of the trust fund.

"Department" means the Department of Community Affairs, unless otherwise designated.

"Director" means the Director of the Division of Housing and Community Resources in the Department of Community Affairs.

"Homeless person" means an individual living outside, or in a building not meant for human habitation or which the person has no legal right to occupy, in an emergency shelter, or in a temporary housing program which may include a transitional and supportive housing program if habitation time limits exist, or temporarily in the home of another household, or in a motel.

"Housing authority" means any of the public corporations created pursuant to section 17 of P.L.1992, c.79 (C.40A:12A-17).

"Housing continuum" means the progression of individuals along a housing-focused scale with homelessness at one end and home ownership at the other.

"Homeless housing plan" means the plan approved by a local government to address housing for homeless persons that includes measurable and achievable objectives to end homelessness in the county.

"Local government" means a county government.

"Outcome measurement" means the process of comparing specific measures of success against ultimate and interim goals.

L.2009, c.123, s.3.



Section 52:27D-287D - Adoption Of Homeless Housing Plan By Local Government.

52:27D-287d Adoption of homeless housing plan by local government.

4.A local government may adopt a homeless housing plan to address the housing needs of homeless persons within its jurisdiction, which shall be in accordance with the provisions of P.L.2009, c.123 (C.52:27D-287a et al.). The plan shall include provisions for establishing a trust fund for the purposes of receiving funds pursuant to P.L.2009, c.123 (C.52:27D-287a et al.), and shall evidence a strategic local scheme to identify and address the needs of the homeless within the jurisdiction, including strategies to reduce the need for emergency room care, hospital care, law enforcement, foster care, and other social services associated with the homeless and homelessness.

L.2009, c.123, s.4.



Section 52:27D-287E - "County Homelessness Trust Fund."

52:27D-287e "County Homelessness Trust Fund."

5. a. Amounts raised by the surcharge imposed pursuant to N.J.S.22A:4-17 as amended by section 8 of P.L.2009, c.123 shall be deposited into a "County Homelessness Trust Fund" to be created by the county and shall be used exclusively for the purposes authorized by P.L.2009, c.123 (C.52:27D-287a et al.). Any interest or other income earned on monies deposited into the county trust fund shall be credited to the fund to be used for the same purposes as the principal. A county may deposit other funds into the County Homelessness Trust Fund, as it may, from time to time, deem appropriate.

b.No monies in the trust fund shall be utilized to pay or discharge the principal or interest on any indebtedness incurred for any purpose by the county or any other governmental entity.

c.Amounts raised by the surcharge must be expended for the purposes detailed in section 6 of P.L.2009, c.123 (C.52:27D-287f) within four years of being collected.

d.Any monies in the trust fund that are not expended after four years will be transferred to the Department of Community of Affairs which will contract with a community based organization in the same county where the Homelessness Trust Fund exists for the purposes of P.L.2009, c.123 (C.52:27D-287a et al.).

L.2009, c.123, s.5.



Section 52:27D-287F - Utilization Of County Homelessness Trust Fund.

52:27D-287f Utilization of County Homelessness Trust Fund.

6. a. Each county shall utilize its County Homelessness Trust Fund with the advice of the County Homelessness Trust Fund Task Force for the operation of a homeless housing grant program. This program is established in order to provide:

(1)for the acquisition, construction, or rehabilitation of housing projects or units within housing projects that supply permanent affordable housing for homeless persons or families, including those at risk of homelessness;

(2)rental assistance vouchers, including tenant and project based subsidies, for affordable housing projects or units within housing projects that provide permanent affordable housing for homeless persons or families, including those at risk of homelessness;

(3)supportive services as may be required by homeless individuals or families in order to obtain or maintain, or both, permanent affordable housing; and

(4)prevention services for at risk homeless individuals or families so that they can obtain and maintain permanent affordable housing.

b.Grants awarded by the governing body of the county shall be used to support projects that:

(1)measurably reduce homelessness;

(2)demonstrate government cost savings over time;

(3)employ evidence-based models;

(4)can be replicated in other counties;

(5)include an outcome measurement component;

(6)are consistent with the local homeless housing plan; or

(7)fund the acquisition, construction, or rehabilitation projects that will serve homeless individuals or families for a period of at least 30 years or the equal to the longest term of affordability required by other funding sources.

c.Each county that has established a County Homelessness Trust Fund shall transmit information concerning the uses of the funds to the New Jersey Housing and Mortgage Finance Agency in accordance with requirements established by that agency.

L.2009, c.123, s.6.



Section 52:27D-287G - Intercounty Collaboration.

52:27D-287g Intercounty collaboration.

7.A county may collaborate with any other county that has established a County Homelessness Trust Fund to provide joint funding for projects permitted under P.L.2009, c.123 (C.52:27D-287a et al.).

L.2009, c.123, s.7.



Section 52:27D-288 - Short Title

52:27D-288. Short title
This act shall be known and may be cited as the "Job Training Center for Urban Women Act."

L. 1985, c. 189, s. 1, eff. June 20, 1985.



Section 52:27D-289 - Findings, Declarations

52:27D-289. Findings, declarations
The Legislature finds and declares that:

a. A major proportion of the publicly assisted population, especially in our urban centers, consists of families headed by single females who, with greater community support, could acquire or upgrade existing job skills;

b. Many urban women formerly dependent upon the income of another person and no longer supported by that income are not now being assisted by any urban-focused State program in enhancing their own employability; and

c. In many cases, child care responsibilities and lack of adequate information about existing community resources prevent women from utilizing those services which already exist.

L. 1985, c. 189, s. 2, eff. June 20, 1985.

52:27D-290. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Community Affairs;

b. "Division" means the Division on Women within the Department of Community Affairs;

c. "Director" means the Director of the Division on Women;

d. "Training and resource center" means that center established pursuant to section 4 of this act, in order to enhance the employability of women who are:

(1) Receiving public assistance and wish to attain or upgrade job skills in order to become independent of government support; or

(2) Unemployed or underemployed and are experiencing difficulty in obtaining or upgrading employment.

L. 1985, c. 189, s. 3, eff. June 20, 1985.



Section 52:27D-290 - Definitions

52:27D-290. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Community Affairs;

b. "Division" means the Division on Women within the Department of Community Affairs;

c. "Director" means the Director of the Division on Women;

d. "Training and resource center" means that center established pursuant to section 4 of this act, in order to enhance the employability of women who are:

(1) Receiving public assistance and wish to attain or upgrade job skills in order to become independent of government support; or

(2) Unemployed or underemployed and are experiencing difficulty in obtaining or upgrading employment.

L. 1985, c. 189, s. 3, eff. June 20, 1985.



Section 52:27D-291 - Demonstration Training And Resource Center

52:27D-291. Demonstration training and resource center
The division shall establish a demonstration training and resource center as a model to be duplicated in other parts of the State where disadvantaged women and their families lack these services. The center should be established in a location which is proximate to the division's offices in order to maximize information sharing and departmental input. In selecting the site of the demonstration program, the division shall give due consideration to the needs of women in the municipality and surrounding area. The municipality shall qualify for State aid pursuant to P.L. 1978, c. 14 (C. 52:27D-178 et seq.).

L. 1985, c. 189, s. 4, eff. June 20, 1985.



Section 52:27D-292 - Services And Programs Offered

52:27D-292. Services and programs offered
Through the demonstration training and resource model center or other similar centers established by the division or the centers specified in section 2 of this 1989 amendatory and supplementary act, the division shall undertake to provide at least seven of the following services:

a. Job counseling services which are specifically designed to prepare women to enter or reenter the work force by assisting them in acquiring knowledge of their talents and skills in relation to existing traditional and nontraditional job opportunities and to those which are emerging as a result of new employment trends;

b. A job training and job placement service which assists participants in gaining admission to existing public and private job training programs and opportunities by cooperating, wherever possible, with appropriate State and local government agencies and private employers. This training and placement service shall foster the development of partnerships with industry, particularly those concerns which are associated with urban enterprise zones, and the enhancement of the neighborhood and communities which surround the training and resource center. To the extent possible, the training and placement service shall consult with the area private industry councils established pursuant to the provisions of the federal Job Training Partnership Act, Pub. L. 97-300 (29 U.S.C. s. 1501 et seq.) in order to help identify local job opportunities or areas of expansion in private industry;

c. Self-help programs and mentoring projects, including workshops, group discussions, and dissemination of information about existing federal, State, and local employment, education, health, and other community services which provide assistance in overcoming barriers to employment. These programs shall include outreach and information about other programs which are determined to be of interest and benefit to working parents, women newly entering or reentering the work force after a prolonged absence from it, those in need of financial management services (including information and assistance with respect to credit, insurance, taxes, loans, and related financial matters), and women who need information about a diversity of housing problems;

d. Counseling and referral through the use of workshops and group discussions, with the cooperation of State and local women's organizations to help promote identification with role models and the use of mentors in entering the world of work;

e. Information and referral services concerning federal and State employment, education, legal counseling, health, and public assistance programs;



f. Child care, which shall be funded independently of the appropriation provided in section 14 of this act, to enable women to participate in and benefit from the services provided by these training and resource centers;

g. Technical assistance to allow for the expansion of other multi-purpose programs aimed at enhancing the employability of urban women throughout the State, including on-site consultation, workshops within the division or at one or more community locations, and facilitation of access to relevant informational material, and professional and lay resources;

h. Pre-business and business development training to develop a business plan, and single session activities on specific topics, including but not limited to bookkeeping, pricing, and marketing, for women with an interest in self-employment or small business ownership as a non-traditional career option. Individual and group business counseling sessions shall be included in the training; and

i. Information and guidance on accessing post-secondary education and personal and academic counseling, to facilitate entry or re-entry into educational institutions as well as the completion of educational programs.

L.1985, c.189, s.5; amended 1989,c.344,s.1.



Section 52:27D-293 - Purposes

52:27D-293. Purposes
The center and program established under this act shall emphasize activities which provide training and other employment related services which are designed to enhance the employability and earnings of women and impact on the quality of their lives and those of their families. The centers and programs shall, to the extent possible, identify existing job opportunities for women and assist those women who utilize the centers in obtaining employment.

L. 1985, c. 189, s. 6, eff. June 20, 1985.



Section 52:27D-294 - Coordination

52:27D-294. Coordination
The division shall make a continuous study of employment needs which are peculiar to urban women, and of existing programs and services which are effective in meeting those needs. The division shall also coordinate community organizations, women's groups, and public agencies to maximize the utilization of existing programs and resources. The coordination shall include, but not be limited to, the Office for Equal Access, Division of Vocational Education in the Department of Education, the Division of Vocational Rehabilitation Services in the Department of Labor, and the Division of Public Welfare in the Department of Human Services. The goal of this coordination shall be to put women in touch with existing programs and to foster cooperation and the exchange of information among all departments and agencies of State government which sponsor employment and related programs of special interest to women.

L. 1985, c. 189, s. 7, eff. June 20, 1985.



Section 52:27D-295 - Description And Assessment Of Programs

52:27D-295. Description and assessment of programs
The division shall compile and maintain a description and assessment of each program operating pursuant to this act, including the number of women served, the number of women who were able to participate because of the availability of child care, the number who were unable to participate because of the lack of this assistance, the number who obtained employment, the number who enrolled in educational courses, the number of those enrolled who completed such educational courses, the cost per woman for each program, and the total number of staff and staff ratio to persons served under the program.

L. 1985, c. 189, s. 8, eff. June 20, 1985.



Section 52:27D-296 - Funding Sources

52:27D-296. Funding sources
a. The director may seek, receive and make use of any funds which may be available from federal or other sources in order to augment State funds which are appropriated to effectuate this act, and shall make every effort to qualify the program for federal funding.

b. The director shall apply for and make use of funds made available from federal and other sources for job training, including funds appropriated to the State under the Job Training Partnership Act, Pub.L. 97-300 (29 U.S.C. s. 1501 et seq.).

L. 1985, c. 189, s. 9, eff. June 20, 1985.



Section 52:27D-297 - Conformity To Standards

52:27D-297. Conformity to standards
The commissioner shall consult with the New Jersey State Job Training Coordinating Council established pursuant to Executive Order No. 22, dated December 3, 1982, the Department of Labor and other appropriate State agencies to ensure that job training and other services provided at the job training and resource center established pursuant to this act conform to the applicable State and federal standards.

L. 1985, c. 189, s. 10, eff. June 20, 1985.



Section 52:27D-298 - Child Care

52:27D-298. Child care
Those women who undertake to enhance their employability by using the services of the job training center established herein and who are in need of child care facilities shall, wherever possible, obtain the assistance through existing federal programs such as Aid to Families with Dependent Children or the Social Services Block Grant Act, Pub.L. 97-35 (20 U.S.C. s. 2351 et seq.).

L. 1985, c. 189, s. 11, eff. June 20, 1985.



Section 52:27D-299 - Expense Allowance

52:27D-299. Expense allowance
The division shall, upon application of a woman for enrollment in the job training program established pursuant to section 4 of this act, and who is in need of child care services but does not qualify under programs described in section 11 of this act, provide an expense allowance for child care if the lack thereof would prevent that woman from participating in the job training program. The director shall allocate funds for child care in consultation with the Department of Labor, and funding shall be provided pursuant to P.L. 1983, c. 328 (C. 34:15B-11 et seq.). The services may also be provided from funds appropriated to the State under the Job Training Partnership Act, Pub.L. 97-300 (29 U.S.C. s. 1501 et seq.), or any other State or federal funds appropriated by any other act for this purpose.

L. 1985, c. 189, s. 12, eff. June 20, 1985.



Section 52:27D-300 - Study Of Child Care Lack

52:27D-300. Study of child care lack
The director shall monitor the application process in order to determine whether the lack of adequate child care is preventing women from undertaking job training. Whenever the lack of child care prevents the effective use of job training centers, the director shall report his findings to the Department of Labor and the Department of Human Services, and any other departments with a related interest.

L. 1985, c. 189, s. 13, eff. June 20, 1985.



Section 52:27D-301 - Short Title

52:27D-301. Short title
This act shall be known and may be cited as the "Fair Housing Act."

L. 1985, c. 222, s. 1, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-302 - Findings.

52:27D-302 Findings.

2.The Legislature finds that:

a.The New Jersey Supreme Court, through its rulings in South Burlington County NAACP v. Mount Laurel, 67 N.J. 151 (1975) and South Burlington County NAACP v. Mount Laurel, 92 N.J. 158 (1983), has determined that every municipality in a growth area has a constitutional obligation to provide through its land use regulations a realistic opportunity for a fair share of its region's present and prospective needs for housing for low and moderate income families.

b.In the second Mount Laurel ruling, the Supreme Court stated that the determination of the methods for satisfying this constitutional obligation "is better left to the Legislature," that the court has "always preferred legislative to judicial action in their field," and that the judicial role in upholding the Mount Laurel doctrine "could decrease as a result of legislative and executive action."

c.The interest of all citizens, including low and moderate income families in need of affordable housing, and the needs of the workforce, would be best served by a comprehensive planning and implementation response to this constitutional obligation.

d.There are a number of essential ingredients to a comprehensive planning and implementation response, including the establishment of reasonable fair share housing guidelines and standards, the initial determination of fair share by officials at the municipal level and the preparation of a municipal housing element, State review of the local fair share study and housing element, and continuous State funding for low and moderate income housing to replace the federal housing subsidy programs which have been almost completely eliminated.

e.The State can maximize the number of low and moderate income units provided in New Jersey by allowing its municipalities to adopt appropriate phasing schedules for meeting their fair share, so long as the municipalities permit a timely achievement of an appropriate fair share of the regional need for low and moderate income housing as required by the Mt. Laurel I and II opinions and other relevant court decisions.

f.The State can also maximize the number of low and moderate income units by creating new affordable housing and by rehabilitating existing, but substandard, housing in the State. Because the Legislature has determined, pursuant to P.L.2008, c.46 (C.52:27D-329.1 et al.), that it is no longer appropriate or in harmony with the Mount Laurel doctrine to permit the transfer of the fair share obligations among municipalities within a housing region, it is necessary and appropriate to create a new program to create new affordable housing and to foster the rehabilitation of existing, but substandard, housing.

g.Since the urban areas are vitally important to the State, construction, conversion and rehabilitation of housing in our urban centers should be encouraged. However, the provision of housing in urban areas must be balanced with the need to provide housing throughout the State for the free mobility of citizens.

h.The Supreme Court of New Jersey in its Mount Laurel decisions demands that municipal land use regulations affirmatively afford a reasonable opportunity for a variety and choice of housing including low and moderate cost housing, to meet the needs of people desiring to live there. While provision for the actual construction of that housing by municipalities is not required, they are encouraged but not mandated to expend their own resources to help provide low and moderate income housing.

i.Certain amendments to the enabling act of the Council on Affordable Housing are necessary to provide guidance to the council to ensure consistency with the legislative intent, while at the same time clarifying the limitations of the council in its rulemaking. Although the court has remarked in several decisions that the Legislature has granted the council considerable deference in its rulemaking, the Legislature retains its power and obligation to clarify and amend the enabling act from which the council derives its rulemaking power, from time to time, in order to better guide the council.

j.The Legislature finds that the use of regional contribution agreements, which permits municipalities to transfer a certain portion of their fair share housing obligation outside of the municipal borders, should no longer be utilized as a mechanism for the creation of affordable housing by the council.

L.1985, c.222, s.2; amended 2008, c.46, s.4.



Section 52:27D-303 - Declarations

52:27D-303. Declarations
The Legislature declares that the statutory scheme set forth in this act is in the public interest in that it comprehends a low and moderate income housing planning and financing mechanism in accordance with regional considerations and sound planning concepts which satisfies the constitutional obligation enunciated by the Supreme Court. The Legislature declares that the State's preference for the resolution of existing and future disputes involving exclusionary zoning is the mediation and review process set forth in this act and not litigation, and that it is the intention of this act to provide various alternatives to the use of the builder's remedy as a method of achieving fair share housing.

L. 1985, c. 222, s. 3, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-304 - Definitions.

52:27D-304 Definitions.

4.As used in this act:

a."Council" means the Council on Affordable Housing established in this act, which shall have primary jurisdiction for the administration of housing obligations in accordance with sound regional planning considerations in this State.

b."Housing region" means a geographic area of not less than two nor more than four contiguous, whole counties which exhibit significant social, economic and income similarities, and which constitute to the greatest extent practicable the primary metropolitan statistical areas as last defined by the United States Census Bureau prior to the effective date of P.L.1985, c.222 (C.52:27D-301 et al.).

c."Low income housing" means housing affordable according to federal Department of Housing and Urban Development or other recognized standards for home ownership and rental costs and occupied or reserved for occupancy by households with a gross household income equal to 50% or less of the median gross household income for households of the same size within the housing region in which the housing is located.

d."Moderate income housing" means housing affordable according to federal Department of Housing and Urban Development or other recognized standards for home ownership and rental costs and occupied or reserved for occupancy by households with a gross household income equal to more than 50% but less than 80% of the median gross household income for households of the same size within the housing region in which the housing is located.

e."Resolution of participation" means a resolution adopted by a municipality in which the municipality chooses to prepare a fair share plan and housing element in accordance with this act.

f."Inclusionary development" means a residential housing development in which a substantial percentage of the housing units are provided for a reasonable income range of low and moderate income households.

g."Conversion" means the conversion of existing commercial, industrial, or residential structures for low and moderate income housing purposes where a substantial percentage of the housing units are provided for a reasonable income range of low and moderate income households.

h."Development" means any development for which permission may be required pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

i."Agency" means the New Jersey Housing and Mortgage Finance Agency established by P.L.1983, c.530 (C.55:14K-1 et seq.).

j."Prospective need" means a projection of housing needs based on development and growth which is reasonably likely to occur in a region or a municipality, as the case may be, as a result of actual determination of public and private entities. In determining prospective need, consideration shall be given to approvals of development applications, real property transfers and economic projections prepared by the State Planning Commission established by sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.).

k."Disabled person" means a person with a physical disability, infirmity, malformation or disfigurement which is caused by bodily injury, birth defect, aging or illness including epilepsy and other seizure disorders, and which shall include, but not be limited to, any degree of paralysis, amputation, lack of physical coordination, blindness or visual impediment, deafness or hearing impediment, muteness or speech impediment or physical reliance on a service or guide dog, wheelchair, or other remedial appliance or device.

l."Adaptable" means constructed in compliance with the technical design standards of the barrier free subcode adopted by the Commissioner of Community Affairs pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and in accordance with the provisions of section 5 of P.L.2005, c.350 (C.52:27D-123.15).

m."Very low income housing" means housing affordable according to federal Department of Housing and Urban Development or other recognized standards for home ownership and rental costs and occupied or reserved for occupancy by households with a gross household income equal to 30% or less of the median gross household income for households of the same size within the housing region in which the housing is located.

L.1985, c.222, s.4; amended 2005, c.350, s.2; 2008, c.46, s.5.



Section 52:27D-305 - Council On Affordable Housing Established.

52:27D-305 Council on Affordable Housing established.

5. a. There is established in, but not of, the Department of Community Affairs a Council on Affordable Housing to consist of 12 members appointed by the Governor with the advice and consent of the Senate, of whom four shall be elected officials representing the interests of local government, at least one of whom shall be representative of an urban municipality having a population in excess of 40,000 persons and a population density in excess of 3,000 persons per square mile, at least one of whom shall be representative of a municipality having a population of 40,000 persons or less and a population density of 3,000 persons per square mile or less, and no more than one of whom may be a representative of the interests of county government; four shall represent the interests of households in need of low and moderate housing, one of whom shall represent the interests of the nonprofit builders of low and moderate income housing, and shall have an expertise in land use practices and housing issues, one of whom shall be the Commissioner of Community Affairs, ex officio, or his or her designee, who shall serve as chairperson, one of whom shall be the executive director of the agency, serving ex officio; and one of whom shall represent the interests of disabled persons and have expertise in construction accessible to disabled persons; one shall represent the interests of the for-profit builders of market rate homes, and shall have an expertise in land use practices and housing issues; and three shall represent the public interest. Not more than six of the 12 shall be members of the same political party. The membership shall be balanced to the greatest extent practicable among the various housing regions of the State.

b.The members shall serve for terms of six years, except that of the members first appointed, two shall serve for terms of four years, three for terms of five years, and three for terms of six years. All members shall serve until their respective successors are appointed and shall have qualified. Notwithstanding the above, a member appointed to represent the interests of local government shall serve only such length of the term for which appointed as the member continues to hold elected local office, except that the term of a member so appointed shall not become vacant until 60 days after the member ceases to hold that elected office. Vacancies shall be filled in the same manner as the original appointments, but for the remainders of the unexpired terms only.

c.The members, excluding the executive director of the agency and the Commissioner of Community Affairs, shall be compensated at the rate of $150.00 for each six-hour day, or prorated portion thereof for more or less than six hours, spent in attendance at meetings and consultations and all members shall be eligible for reimbursement for necessary expenses incurred in connection with the discharge of their duties.

d.The Governor shall nominate the members within 30 days of the effective date of this act and shall designate a member to serve as chairman throughout the member's term of office and until his successor shall have been appointed and qualified. The member added by P.L.2005, c.350 (C.52:27D-311a et al.) shall be nominated within 30 days of the effective date of that act.

e.Any member may be removed from office for misconduct in office, willful neglect of duty, or other conduct evidencing unfitness for the office, or for incompetence. A proceeding for removal may be instituted by the Attorney General in the Superior Court. A member or employee of the council shall automatically forfeit his office or employment upon conviction of any crime. Any member or employee of the council shall be subject to the duty to appear and testify and to removal from his office or employment in accordance with the provisions of P.L.1970, c.72 (C.2A:81-17.2a et seq.).

L.1985,c.222,s.5; amended 1989, c.199; 1995, c.83; 2005, c.350, s.3.



Section 52:27D-306 - Vice-chairman, Executive Director; Other Personnel

52:27D-306. Vice-chairman, executive director; other personnel
a. The council may establish, and from time to time alter, such plan of organization as it may deem expedient, and may incur expenses within the limits of funds available to it.

b. The council shall elect annually by a majority of its members one of its members, other than the chairman, to serve as vice-chairman for a term of one year and until his successor is elected. The vice-chairman shall carry out all of the responsibilities of the chairman as prescribed in this act during the chairman's absence, disqualification or inability to serve.

c. The council shall appoint and fix the salary of an executive director who shall serve at its pleasure. The council may employ such other personnel as it deems necessary. All employees of the council shall be in the unclassified service of the Civil Service. The council may employ legal counsel who shall represent it in any proceeding to which it is a party, and who shall render legal advice to the counciL. The council may contract for the services of other professional, technical and operational personnel and consultants as may be necessary to the performance of its duties. Employees shall be enrolled in the Public Employees' Retirement System of New Jersey established under P.L. 1954, c. 84 (C. 43:15A-1 et seq.).

L. 1985, c. 222, s. 6, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-307 - Duties Of Council.

52:27D-307 Duties of council.

7.It shall be the duty of the council, seven months after the confirmation of the last member initially appointed to the council, or January 1, 1986, whichever is earlier, and from time to time thereafter, to:

a.Determine housing regions of the State;

b.Estimate the present and prospective need for low and moderate income housing at the State and regional levels;

c.Adopt criteria and guidelines for:

(1)Municipal determination of its present and prospective fair share of the housing need in a given region which shall be computed for a 10-year period.

Municipal fair share shall be determined after crediting on a one-to-one basis each current unit of low and moderate income housing of adequate standard, including any such housing constructed or acquired as part of a housing program specifically intended to provide housing for low and moderate income households. Notwithstanding any other law to the contrary, a municipality shall be entitled to a credit for a unit if it demonstrates that (a) the municipality issued a certificate of occupancy for the unit, which was either newly constructed or rehabilitated between April 1, 1980 and December 15, 1986; (b) a construction code official certifies, based upon a visual exterior survey, that the unit is in compliance with pertinent construction code standards with respect to structural elements, roofing, siding, doors and windows; (c) the household occupying the unit certifies in writing, under penalty of perjury, that it receives no greater income than that established pursuant to section 4 of P.L.1985, c.222 (C.52:27D-304) to qualify for moderate income housing; and (d) the unit for which credit is sought is affordable to low and moderate income households under the standards established by the council at the time of filing of the petition for substantive certification. It shall be sufficient if the certification required in subparagraph (c) is signed by one member of the household. A certification submitted pursuant to this paragraph shall be reviewable only by the council or its staff and shall not be a public record;

Nothing in P.L.1995, c.81 shall affect the validity of substantive certification granted by the council prior to November 21, 1994, or of a judgment of compliance entered by any court of competent jurisdiction prior to that date. Additionally, any municipality that received substantive certification or a judgment of compliance prior to November 21, 1994 and filed a motion prior to November 21, 1994 to amend substantive certification or a judgment of compliance for the purpose of obtaining credits, shall be entitled to a determination of its right to credits pursuant to the standards established by the Legislature prior to P.L.1995, c.81. Any municipality that filed a motion prior to November 21, 1994 for the purpose of obtaining credits, which motion was supported by the results of a completed survey performed pursuant to council rules, shall be entitled to a determination of its right to credits pursuant to the standards established by the Legislature prior to P.L.1995, c.81;

(2)Municipal adjustment of the present and prospective fair share based upon available vacant and developable land, infrastructure considerations or environmental or historic preservation factors and adjustments shall be made whenever:

(a)The preservation of historically or important architecture and sites and their environs or environmentally sensitive lands may be jeopardized,

(b)The established pattern of development in the community would be drastically altered,

(c)Adequate land for recreational, conservation or agricultural and farmland preservation purposes would not be provided,

(d)Adequate open space would not be provided,

(e)The pattern of development is contrary to the planning designations in the State Development and Redevelopment Plan prepared pursuant to sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.),

(f)Vacant and developable land is not available in the municipality, and

(g)Adequate public facilities and infrastructure capacities are not available, or would result in costs prohibitive to the public if provided.

(3)(Deleted by amendment, P.L.1993, c.31).

d.Provide population and household projections for the State and housing regions;

e.In its discretion, place a limit, based on a percentage of existing housing stock in a municipality and any other criteria including employment opportunities which the council deems appropriate, upon the aggregate number of units which may be allocated to a municipality as its fair share of the region's present and prospective need for low and moderate income housing. No municipality shall be required to address a fair share of housing units affordable to households with a gross household income of less than 80% of the median gross household income beyond 1,000 units within ten years from the grant of substantive certification, unless it is demonstrated, following objection by an interested party and an evidentiary hearing, based upon the facts and circumstances of the affected municipality that it is likely that the municipality through its zoning powers could create a realistic opportunity for more than 1,000 low and moderate income units within that ten-year period. For the purposes of this section, the facts and circumstances which shall determine whether a municipality's fair share shall exceed 1,000 units, as provided above, shall be a finding that the municipality has issued more than 5,000 certificates of occupancy for residential units in the ten-year period preceding the petition for substantive certification in connection with which the objection was filed.

For the purpose of crediting low and moderate income housing units in order to arrive at a determination of present and prospective fair share, as set forth in paragraph (1) of subsection c. of this section, housing units comprised in a community residence for the developmentally disabled, as defined in section 2 of P.L.1977, c.448 (C.30:11B-2), shall be fully credited pursuant to rules promulgated or to be promulgated by the council, to the extent that the units are affordable to persons of low and moderate income and are available to the general public.

The council, with respect to any municipality seeking substantive certification, shall require that a minimum percentage of housing units in any residential development resulting from a zoning change made to a previously non-residentially-zoned property, where the change in zoning precedes or follows the application for residential development by no more than 24 months, be reserved for occupancy by low or moderate income households, which percentage shall be determined by the council based on economic feasibility with consideration for the proposed density of development.

In carrying out the above duties, including, but not limited to, present and prospective need estimations the council shall give appropriate weight to pertinent research studies, government reports, decisions of other branches of government, implementation of the State Development and Redevelopment Plan prepared pursuant to sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.) and public comment. To assist the council, the State Planning Commission established under that act shall provide the council annually with economic growth, development and decline projections for each housing region for the next ten years. The council shall develop procedures for periodically adjusting regional need based upon the low and moderate income housing that is provided in the region through any federal, State, municipal or private housing program.

No housing unit subject to the provisions of section 5 of P.L.2005, c.350 (C.52:27D-123.15) and to the provisions of the barrier free subcode adopted by the Commissioner of Community Affairs pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) shall be eligible for inclusion in the municipal fair share plan certified by the council unless the unit complies with the requirements set forth thereunder.

L.1985, c.222, s.7; amended 1993, c.31, s.1; 1993, c.104; 1995, c.81; 1995, c.344, s.1; 2001, c.435, s.1; 2005, c.350, s.4; 2008, c.46, s.6.



Section 52:27D-307.1 - Definitions

52:27D-307.1. Definitions
1. As used in this act:



"Agency" means the Housing and Mortgage Finance Agency established pursuant to section 4 of the "New Jersey Housing and Mortgage Finance Agency Law of 1983," P.L.1983, c.530 (C.55:14K-4).

"Commissioner" means the Commissioner of Community Affairs.



"Council" means the Council on Affordable Housing created by the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.)

"Department" means the Department of Community Affairs.



"Housing region" means a housing region as determined by the Council on Affordable Housing pursuant to section 7 of P.L.1985, c.222 (C.52:27D-307).

"Project" or "housing project" means any specific work or undertaking for the purpose of providing housing accommodations, whether by new construction or by rehabilitation or adaptation of existing structures, that shall be affordable to persons and families of low or moderate income within the meaning of the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.). Such work or undertaking may include the acquisition, construction or rehabilitation of lands, buildings and improvements, and such stores, offices, and social, recreational, communal or other facilities as may be incidental or appurtenant to the housing accommodations that are to be provided.

"Register" means the Register of Housing Projects directed by section 2 of this act to be established and maintained by the commissioner.

L.1991,c.479,s.1.



Section 52:27D-307.2 - Register Of Housing Projects, Requirements, Reports

52:27D-307.2. Register of Housing Projects, requirements, reports
2. a. The commissioner shall cause to be established and kept a Register of Housing Projects. The register shall list all projects for which proposal or application has been submitted for assistance under any program of loans, grants or other financial aid administered by the department, including programs administered by the agency, or for which the offices of the department have been solicited in furthering an application for such assistance from any other program of like nature administered by another agency or instrumentality of the State or of the United States government.

b. The register shall identify each such project by name and location, and shall identify the proposed sponsor or developer thereof. If the proposed sponsor or developer is a corporation, association or partnership, the register shall identify by name and address each stockholder, member or partner whose participation therein represents an equity interest exceeding five percent. No application or proposal relating to a project for which the information required by this subsection is not made available to the commissioner shall be received or entertained by the department or any division, bureau, officer or employee thereof, or by the agency; nor shall any action upon such application or proposal heretofore received or entertained be taken after the effective date of this act until the required information is made available to the commissioner.

c. The commissioner shall, not later than the 90th day next following the effective date of this act, file with the Governor and Legislature a copy of the register upon its compilation in accordance with this section, and thereafter shall promptly report to the Governor and Legislature any additional projects to be included therein. The register and subsequent reports shall include for each project the priority designation assigned to it pursuant to section 3 of this act. The register and subsequent supplements pursuant to this subsection shall be filed with the Secretary of the Senate and Clerk of the General Assembly, and shall be a public record.

L.1991,c.479,s.2.



Section 52:27D-307.3 - Priority Ratings Of Projects

52:27D-307.3. Priority ratings of projects
3. a. The commissioner shall cause to be developed a system for assigning and designating priority ratings to each project included in the register. Priority ratings shall be based upon the following factors, giving to each factor such weight as the commissioner shall judge to be appropriate:

(1) Feasibility. Each project shall be evaluated for its physical and financial feasibility, giving consideration to the capabilities of the proposed sponsor or developer, market conditions and regulatory requirements in the locality for which it is proposed, and the availability of financing in sufficient amount and at reasonable cost.

(2) Desirability. Each project shall be evaluated with relation to its probable effect in meeting the affordable housing needs of the housing region in which it is to be located, in accordance with the standards and criteria of the council. Consideration shall be given to (a) the number of affordable dwelling units that the project would provide, (b) the proportion of affordable units to the total number of units envisaged in the project plan, (c) the distribution of those affordable units as between those affordable to persons and families of low income and those of moderate income, considered in relation to the needs of the housing region, (d) appropriateness of the proposed tenure of the affordable units, whether to be rental or owner-occupied, in relation to the needs of the housing region, and (e) appropriateness of the proposed distribution of units as to family size, in relation to the needs of the housing region.

(3) Efficiency. Each project shall be evaluated on the basis of the cost to the State, in terms of financial assistance granted or revenue forgone in order to further the project, for each affordable dwelling unit judged by the commissioner to be feasible and desirable according to the terms of the proposal or application made for such assistance.

b. In developing the system of assigning and designating priorities, and in evaluating individual projects for such assignment and designation in the register, the commissioner shall consult with the executive director of the agency and the executive director of the council. The council and the agency shall promptly and fully supply the commissioner with all relevant information necessary for the commissioner's timely and complete fulfillment of the requirements of this act.

L.1991,c.479,s.3.



Section 52:27D-307.4 - Reports Of Communications In Furtherance Of Projects

52:27D-307.4. Reports of communications in furtherance of projects
4. a. Any officer or employee of the department, including any member, officer or employee of the agency or the council, who receives from any person any solicitation, application, proposal or communication of any kind, whether oral or in writing, aimed at furthering the assistance of any project shall promptly report the same to the commissioner. The report shall identify the person or persons making such communication. If any such person is not identified in the register in accordance with the requirements of subsection b. of section 2 of this act, the report shall state the person's relationship to the sponsor or developer of the project and the capacity in which the person represents himself or herself to be acting on behalf of the sponsor or developer; or if the person fails or refuses to supply that information, the report shall so state.

b. The commissioner shall develop a procedure or procedures by which reports required under subsection a. of this section shall be made either to the commissioner directly or through such administrative channels as the commissioner shall devise and direct. Notwithstanding the provisions of subsection i. of section 4 of P.L.1983, c.530 (C.55:14K-4) and subsection a. of section 5 of P.L.1985, c.222 (C.52:27D-305), the regulations adopted by the commissioner in fulfillment of this subsection shall be of full force and application on and within the agency and the council; and all members, officers and employees of the agency and council shall give full compliance with and obedience to the rules and orders of the commissioner made in pursuance of his duties and responsibilities under this act.

c. Reports made to the commissioner shall be promptly forwarded by him, not later than 10 days after their receipt, to the Governor and to the presiding officers of the Houses of the Legislature, who shall cause all members of their respective Houses to be notified of the receipt of those reports and shall make adequate provision for the inspection of the commissioner's reports by members and committees of either House, and for the dissemination of those reports to the public. The reports forwarded by the commissioner shall in each instance indicate the priority rating that has been assigned in the register to the project to which the report relates.

L.1991,c.479,s.4.



Section 52:27D-307.5 - Rules, Regulations

52:27D-307.5 Rules, regulations
5. The commissioner shall adopt and promulgate, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), all rules and regulations necessary or expedient for the prompt and effective carrying out of the provisions and purposes of this act.

L.1991,c.479,s.5.



Section 52:27D-307.6 - Methodology For Change In Calculation For Use On June 7, 2000 And After.

52:27D-307.6 Methodology for change in calculation for use on June 7, 2000 and after.
6.The change in the calculation of a municipality's determination of present and prospective share of housing need as provided in P.L.2001,c.435 shall apply to the methodology employed by the council for the certification period beginning June 7, 2000 and thereafter.

L.2001,c.435,s.6.



Section 52:27D-308 - Procedural Rules

52:27D-308. Procedural rules
Within four months after the confirmation of the last member initially appointed to the council, or January 1, 1986, whichever is earlier, the council shall, in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), propose procedural rules.

L. 1985, c. 222, s. 8, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-309 - Municipal Housing Element

52:27D-309. Municipal housing element
a. Within four months after the effective date of this act, each municipality which so elects shall, by a duly adopted resolution of participation, notify the council of its intent to submit to the council its fair share housing plan. Within five months after the council's adoption of its criteria and guidelines, the municipality shall prepare and file with the council a housing element, based on the council's criteria and guidelines, and any fair share housing ordinance introduced and given first reading and second reading in a hearing pursuant to R.S. 40:49-2 which implements the housing element.

b. A municipality which does not notify the council of its participation within four months may do so at any time thereafter. In any exclusionary zoning litigation instituted against such a municipality, however, there shall be no exhaustion of administrative remedy requirements pursuant to section 16 of this act unless the municipality also files its fair share plan and housing element with the council prior to the institution of the litigation.

L. 1985, c. 222, s. 9, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-310 - Essential Components Of Municipality's Housing Element.

52:27D-310 Essential components of municipality's housing element.
10. A municipality's housing element shall be designed to achieve the goal of access to affordable housing to meet present and prospective housing needs, with particular attention to low and moderate income housing, and shall contain at least:

a.An inventory of the municipality's housing stock by age, condition, purchase or rental value, occupancy characteristics, and type, including the number of units affordable to low and moderate income households and substandard housing capable of being rehabilitated, and in conducting this inventory the municipality shall have access, on a confidential basis for the sole purpose of conducting the inventory, to all necessary property tax assessment records and information in the assessor's office, including but not limited to the property record cards;

b.A projection of the municipality's housing stock, including the probable future construction of low and moderate income housing, for the next ten years, taking into account, but not necessarily limited to, construction permits issued, approvals of applications for development and probable residential development of lands;

c.An analysis of the municipality's demographic characteristics, including but not necessarily limited to, household size, income level and age;

d.An analysis of the existing and probable future employment characteristics of the municipality;

e.A determination of the municipality's present and prospective fair share for low and moderate income housing and its capacity to accommodate its present and prospective housing needs, including its fair share for low and moderate income housing; and

f.A consideration of the lands that are most appropriate for construction of low and moderate income housing and of the existing structures most appropriate for conversion to, or rehabilitation for, low and moderate income housing, including a consideration of lands of developers who have expressed a commitment to provide low and moderate income housing.

L.1985,c.222,s.10; amended 2001, c.435, s.2.



Section 52:27D-310.1 - Computing Municipal Adjustment, Exclusions.

52:27D-310.1 Computing municipal adjustment, exclusions.

1.When computing a municipal adjustment regarding available land resources as part of the determination of a municipality's fair share of affordable housing, the Council on Affordable Housing shall exclude from designating as vacant land:

(a)any land that is owned by a local government entity that as of January 1, 1997, has adopted, prior to the institution of a lawsuit seeking a builder's remedy or prior to the filing of a petition for substantive certification of a housing element and fair share plan, a resolution authorizing an execution of agreement that the land be utilized for a public purpose other than housing;

(b)any land listed on a master plan of a municipality as being dedicated, by easement or otherwise, for purposes of conservation, park lands or open space and which is owned, leased, licensed, or in any manner operated by a county, municipality or tax-exempt, nonprofit organization including a local board of education, or by more than one municipality by joint agreement pursuant to P.L.1964, c.185 (C.40:61-35.1 et seq.), for so long as the entity maintains such ownership, lease, license, or operational control of such land;

(c)any vacant contiguous parcels of land in private ownership of a size which would accommodate fewer than five housing units if current standards of the council were applied pertaining to housing density;

(d)historic and architecturally important sites listed on the State Register of Historic Places or National Register of Historic Places prior to the submission of the petition of substantive certification;

(e)agricultural lands when the development rights to these lands have been purchased or restricted by covenant;

(f)sites designated for active recreation that are designated for recreational purposes in the municipal master plan; and

(g)environmentally sensitive lands where development is prohibited by any State or federal agency.

No municipality shall be required to utilize for affordable housing purposes land that is excluded from being designated as vacant land.

L.1995, c.231, s.1; amended 1997, c.49; 2008, c.46, s.39.



Section 52:27D-310.2 - Reservation Of Park Land

52:27D-310.2 Reservation of park land
2. Notwithstanding any law or regulation to the contrary, nothing shall preclude a municipality which has reserved less than three percent of its land area for conservation, park lands or open space under the standards set forth in section 1 of this act from reserving up to three percent of its land area for those purposes. Nothing herein is intended to alter the responsibilities of municipalities with respect to plans already approved which were based upon the right to a vacant land adjustment.

L.1995,c.231,s.2.



Section 52:27D-311 - Provision Of Fair Share By Municipality.

52:27D-311 Provision of fair share by municipality.

11. a. In adopting its housing element, the municipality may provide for its fair share of low and moderate income housing by means of any technique or combination of techniques which provide a realistic opportunity for the provision of the fair share. The housing element shall contain an analysis demonstrating that it will provide such a realistic opportunity, and the municipality shall establish that its land use and other relevant ordinances have been revised to incorporate the provisions for low and moderate income housing. In preparing the housing element, the municipality shall consider the following techniques for providing low and moderate income housing within the municipality, as well as such other techniques as may be published by the council or proposed by the municipality:

(1)Rezoning for densities necessary to assure the economic viability of any inclusionary developments, either through mandatory set-asides or density bonuses, as may be necessary to meet all or part of the municipality's fair share in accordance with the regulations of the council and the provisions of subsection h. of this section;

(2)Determination of the total residential zoning necessary to assure that the municipality's fair share is achieved;

(3)Determination of measures that the municipality will take to assure that low and moderate income units remain affordable to low and moderate income households for an appropriate period of not less than six years;

(4)A plan for infrastructure expansion and rehabilitation if necessary to assure the achievement of the municipality's fair share of low and moderate income housing;

(5)Donation or use of municipally owned land or land condemned by the municipality for purposes of providing low and moderate income housing;

(6)Tax abatements for purposes of providing low and moderate income housing;

(7)Utilization of funds obtained from any State or federal subsidy toward the construction of low and moderate income housing;

(8)Utilization of municipally generated funds toward the construction of low and moderate income housing; and

(9)The purchase of privately owned real property used for residential purposes at the value of all liens secured by the property, excluding any tax liens, notwithstanding that the total amount of debt secured by liens exceeds the appraised value of the property, pursuant to regulations promulgated by the Commissioner of Community Affairs pursuant to subsection b. of section 41 of P.L.2000, c.126 (C.52:27D-311.2).

b.The municipality may provide for a phasing schedule for the achievement of its fair share of low and moderate income housing.

c.(Deleted by amendment, P.L.2008, c.46)

d.Nothing in P.L.1985, c.222 (C.52:27D-301 et al.) shall require a municipality to raise or expend municipal revenues in order to provide low and moderate income housing.

e.When a municipality's housing element includes the provision of rental housing units in a community residence for the developmentally disabled, as defined in section 2 of P.L.1977, c.448 (C.30:11B-2), which will be affordable to persons of low and moderate income, and for which adequate measures to retain such affordability pursuant to paragraph (3) of subsection a. of this section are included in the housing element, those housing units shall be fully credited as permitted under the rules of the council towards the fulfillment of the municipality's fair share of low and moderate income housing.

f.It having been determined by the Legislature that the provision of housing under P.L.1985, c.222 (C.52:27D-301 et al.) is a public purpose, a municipality or municipalities may utilize public monies to make donations, grants or loans of public funds for the rehabilitation of deficient housing units and the provision of new or substantially rehabilitated housing for low and moderate income persons, providing that any private advantage is incidental.

g.A municipality which has received substantive certification from the council, and which has actually effected the construction of the affordable housing units it is obligated to provide, may amend its affordable housing element or zoning ordinances without the approval of the council.

h.Whenever affordable housing units are proposed to be provided through an inclusionary development, a municipality shall provide, through its zoning powers, incentives to the developer, which shall include increased densities and reduced costs, in accordance with the regulations of the council and this subsection.

i.The council, upon the application of a municipality and a developer, may approve reduced affordable housing set-asides or increased densities to ensure the economic feasibility of an inclusionary development.

j.A municipality may enter into an agreement with a developer or residential development owner to provide a preference for affordable housing to low to moderate income veterans who served in time of war or other emergency, as defined in section 1 of P.L.1963, c.171 (C.54:4-8.10), of up to 50 percent of the affordable units in that particular project. This preference shall be established in the applicant selection process for available affordable units so that applicants who are veterans who served in time of war or other emergency, as referenced in this subsection, and who apply within 90 days of the initial marketing period shall receive preference for the rental of the agreed-upon percentage of affordable units. After the first 90 days of the initial 120-day marketing period, if any of those units subject to the preference remain available, then applicants from the general public shall be considered for occupancy. Following the initial 120-day marketing period, previously qualified applicants and future qualified applicants who are veterans who served in time of war or other emergency, as referenced in this subsection, shall be placed on a special waiting list as well as the general waiting list. The veterans on the special waiting list shall be given preference for affordable units, as the units become available, whenever the percentage of preference-occupied units falls below the agreed upon percentage. Any agreement to provide affordable housing preferences for veterans pursuant to this subsection shall not affect a municipality's ability to receive credit for the unit from the council, or its successor.

L.1985, c.222, s.11; amended 1995, c.344, s.2; 1998, c.89; 2000, c.126, s.30; 2001, c.435, s.3; 2001, c.441; 2008, c.46, s.15; 2013, c.6.



Section 52:27D-311.1 - Demolition Invalidated

52:27D-311.1. Demolition invalidated
Nothing in the act to which this act is supplementary, P.L.1985, c.222 (C.52:27D-301 et al.), shall be construed to require that a municipality fulfill all or any portion of its fair share housing obligation through permitting the development or redevelopment of property within the municipality on which is located a residential structure which has not been declared unfit, or which was within the previous three years negligently or willfully rendered unfit, for human occupancy or use pursuant to P.L.1942, c.112 (C.40:48-2.3 et seq.), and which is situated on a lot of less than two acres of land or on a lot formed by merging two or more such lots, if the development or redevelopment would require the demolition of that structure. Any action heretofore taken by the Council on Affordable Housing based upon such a construction of P.L.1985, c.222 is invalidated.

L.1989,c.142,s.1.



Section 52:27D-311.2 - Purchase Of Privately Owned Land By Municipality For Fair Share Housing.

52:27D-311.2 Purchase of privately owned land by municipality for fair share housing.

41. a. Notwithstanding the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), or of any other law, rule or regulation to the contrary, a municipality may provide for the purchase of privately owned residential property at the value of all liens secured by real property, excluding any tax lien to which the property is subject and include those units toward the fulfillment of its fair share housing obligation pursuant to P.L.1985, c.222 (C.52:27D-301 et al.). Any such purchase under this section shall be made pursuant to and consistent with regulations promulgated by the Commissioner of Community Affairs pursuant to subsection b. of this section.

b.The Commissioner of Community Affairs shall, on or before the first day of the seventh month next following the effective date of P.L.2000, c.126 (C.52:13H-21 et al.) promulgate rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the provisions of subsection a. of this section.

L.2000,c.126,s.41.



Section 52:27D-311.3 - Reduction, Elimination Of Affordable Housing Obligation Of Municipality.

52:27D-311.3 Reduction, elimination of affordable housing obligation of municipality.

40.The portion, if any, of the affordable housing obligation of a municipality attributable to a particular non-residential development shall be reduced or eliminated if:

a.the collection of fees under sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7) is effectively suspended for a period of time pursuant to that law; and

b.the Council on Affordable Housing, in consultation with the Department of Community Affairs, has made a determination within two years of the effective date of P.L.2009, c.90 (C.52:27D-489a et al.), that there are insufficient funds in the "New Jersey Affordable Housing Trust Fund," or through other State or federal housing subsidies available to a municipality to assist in the production of such housing units, in the same amount as would have been collected if not for the suspension thereof, pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7) by the date of the determination.

c.Nothing in P.L.2009, c.90 (C.52:27D-489a et al.) shall be construed to affect the municipal obligation to provide a realistic opportunity for its projected fair share of the regional housing need as determined by the Council on Affordable Housing in accordance with the provisions of the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.).

L.2009, c.90, s.40; amended 2009, c.90, s.40; 2011, c.122, s.3.



Section 52:27D-311A - Adaptability Requirement; "New Construction" Defined.

52:27D-311a Adaptability requirement; "new construction" defined.

1.Beginning upon the effective date of P.L.2005, c.350 (C.52:27D-311a et al.), any new construction for which credit is sought against a fair share obligation shall be adaptable in accordance with the provisions of section 5 of P.L.2005, c.350 (C.52:27D-123.15). For the purposes of P.L.2005, c.350 (C.52:27D-311a et al.), "new construction" shall mean an entirely new improvement not previously occupied or used for any purpose.

L.2005,c.350,s.1.



Section 52:27D-311B - Assurance Of Adaptability Requirements; Council Measures.

52:27D-311b Assurance of adaptability requirements; council measures.
6.The council may take such measures as are necessary to assure compliance with the adaptability requirements imposed pursuant to P.L.2005, c.350 (C.52:27D-311a et al.), including the inspection of those units which are newly constructed and receive housing credit as provided under P.L.2005, c.350 (C.52:27D-311a et al.) for adaptability, as part of the monitoring which occurs pursuant to P.L.1985, c.222 (C.52:27D-301 et al.). If any units for which credit was granted in accordance with the provisions of P.L.2005, c.350 (C.52:27D-311a et al.) are found not to conform to the requirements of P.L.2005, c.350 (C.52:27D-311a et al.), the council may require the municipality to amend its fair share plan within 90 days of receiving notice from the council, to address its fair share obligation pursuant to P.L.1985, c.222 (C.52:27D-301 et al.). In the event that the municipality fails to amend its fair share plan within 90 days of receiving such notice, the council may revoke substantive certification.

L.2005,c.350,s.6.



Section 52:27D-312 - Regional Contribution Agreements.

52:27D-312 Regional contribution agreements.

12. a. Except as prohibited under P.L.2008, c.46 (C.52:27D-329.1 et al.), a municipality may propose the transfer of up to 50% of its fair share to another municipality within its housing region by means of a contractual agreement into which two municipalities voluntarily enter. A municipality may also propose a transfer by contracting with the agency or another governmental entity designated by the council if the council determines that the municipality has exhausted all possibilities within its housing region. A municipality proposing to transfer to another municipality, whether directly or by means of a contract with the agency or another governmental entity designated by the council, shall provide the council with the housing element and statement required under subsection c. of section 11 of P.L.1985, c.222 (C.52:27D-311), and shall request the council to determine a match with a municipality filing a statement of intent pursuant to subsection e. of this section. Except as provided in subsection b. of this section, the agreement may be entered into upon obtaining substantive certification under section 14 of P.L.1985, c.222 (C.52:27D-314), or anytime thereafter. The regional contribution agreement entered into shall specify how the housing shall be provided by the second municipality, hereinafter the receiving municipality, and the amount of contributions to be made by the first municipality, hereinafter the sending municipality.

b.A municipality which is a defendant in an exclusionary zoning suit and which has not obtained substantive certification pursuant to P.L.1985, c.222 may request the court to be permitted to fulfill a portion of its fair share by entering into a regional contribution agreement. If the court believes the request to be reasonable, the court shall request the council to review the proposed agreement and to determine a match with a receiving municipality or municipalities pursuant to this section. The court may establish time limitations for the council's review, and shall retain jurisdiction over the matter during the period of council review. If the court determines that the agreement provides a realistic opportunity for the provision of low and moderate income housing within the housing region, it shall provide the sending municipality a credit against its fair share for housing to be provided through the agreement in the manner provided in this section. The agreement shall be entered into prior to the entry of a final judgment in the litigation. In cases in which a final judgment was entered prior to the date P.L.1985, c.222 takes effect and in which an appeal is pending, a municipality may request consideration of a regional contribution agreement; provided that it is entered into within 120 days after P.L.1985, c.222 takes effect. In a case in which a final judgment has been entered, the court shall consider whether or not the agreement constitutes an expeditious means of providing part of the fair share. Notwithstanding this subsection, no consideration shall be given to any regional contribution agreement of which the council did not complete its review and formally approve a recommendation to the court prior to the effective date of P.L.2008, c.46 (C.52:27D-329.1 et al.).

c.Except as prohibited under P.L.2008, c.46 (C.52:27D-329.1 et al.), regional contribution agreements shall be approved by the council, after review by the county planning board or agency of the county in which the receiving municipality is located. The council shall determine whether or not the agreement provides a realistic opportunity for the provision of low and moderate income housing within convenient access to employment opportunities. The council shall refer the agreement to the county planning board or agency which shall review whether or not the transfer agreement is in accordance with sound, comprehensive regional planning. In its review, the county planning board or agency shall consider the master plan and zoning ordinance of the sending and receiving municipalities, its own county master plan, and the State development and redevelopment plan. In the event that there is no county planning board or agency in the county in which the receiving municipality is located, the council shall also determine whether or not the agreement is in accordance with sound, comprehensive regional planning. After it has been determined that the agreement provides a realistic opportunity for low and moderate income housing within convenient access to employment opportunities, and that the agreement is consistent with sound, comprehensive regional planning, the council shall approve the regional contribution agreement by resolution. All determinations of a county planning board or agency shall be in writing and shall be made within such time limits as the council may prescribe, beyond which the council shall make those determinations and no fee shall be paid to the county planning board or agency pursuant to this subsection.

d.In approving a regional contribution agreement, the council shall set forth in its resolution a schedule of the contributions to be appropriated annually by the sending municipality. A copy of the adopted resolution shall be filed promptly with the Director of the Division of Local Government Services in the Department of Community Affairs, and the director shall thereafter not approve an annual budget of a sending municipality if it does not include appropriations necessary to meet the terms of the resolution. Amounts appropriated by a sending municipality for a regional contribution agreement pursuant to this section are exempt from the limitations or increases in final appropriations imposed under P.L.1976, c.68 (C.40A:4-45.1 et seq.).

e.The council shall maintain current lists of municipalities which have stated an intent to enter into regional contribution agreements as receiving municipalities, and shall establish procedures for filing statements of intent with the council. No receiving municipality shall be required to accept a greater number of low and moderate income units through an agreement than it has expressed a willingness to accept in its statement, but the number stated shall not be less than a reasonable minimum number of units, not to exceed 100, as established by the council. The council shall require a project plan from a receiving municipality prior to the entering into of the agreement, and shall submit the project plan to the agency for its review as to the feasibility of the plan prior to the council's approval of the agreement. The agency may recommend and the council may approve as part of the project plan a provision that the time limitations for contractual guarantees or resale controls for low and moderate income units included in the project shall be less than 30 years, if it is determined that modification is necessary to assure the economic viability of the project.

f.The council shall establish guidelines for the duration and amount of contributions in regional contribution agreements. In doing so, the council shall give substantial consideration to the average of: (1) the median amount required to rehabilitate a low and moderate income unit up to code enforcement standards; (2) the average internal subsidization required for a developer to provide a low income housing unit in an inclusionary development; (3) the average internal subsidization required for a developer to provide a moderate income housing unit in an inclusionary development. Contributions may be prorated in municipal appropriations occurring over a period not to exceed ten years and may include an amount agreed upon to compensate or partially compensate the receiving municipality for infrastructure or other costs generated to the receiving municipality by the development. Appropriations shall be made and paid directly to the receiving municipality or municipalities or to the agency or other governmental entity designated by the council, as the case may be.

g.The council shall require receiving municipalities to file annual reports with the agency setting forth the progress in implementing a project funded under a regional contribution agreement, and the agency shall provide the council with its evaluation of each report. The council shall take such actions as may be necessary to enforce a regional contribution agreement with respect to the timely implementation of the project by the receiving municipality.

No consideration shall be given to any regional contribution agreement for which the council did not complete its review and grant approval prior to the effective date of P.L.2008, c.46 (C.52:27D-329.1 et al.). On or after the effective date of P.L.2008, c.46 (C.52:27D-329.1 et al.), no regional contribution agreement shall be entered into by a municipality, or approved by the council or the court.

L.1985, c.222, s.12; amended 1995, c.83, s.2; 2001, c.435, s.4; 2008, c.46, s.16.



Section 52:27D-313 - Petition For Substantive Certification.

52:27D-313 Petition for substantive certification.
13. a. A municipality which has filed a housing element may, at any time during a two-year period following the filing of the housing element, petition the council for a substantive certification of its element and ordinances or institute an action for declaratory judgment granting it repose in the Superior Court, but in no event shall a grant of substantive certification extend beyond a 10-year period starting on the date the municipality files its housing element with the council. The municipality shall publish notice of its petition in a newspaper of general circulation within the municipality and county and shall make available to the public information on the element and ordinances in accordance with such procedures as the council shall establish. The council shall also establish a procedure for providing public notice of each petition which it receives.

b.Notwithstanding the provisions of subsection a. of this section, a municipality which filed a housing element prior to the effective date of P.L.1990, c.121, shall be permitted to petition for substantive certification at any time within two years following that filing, or within one year following the effective date of P.L.1990, c.121, whichever shall result in permitting the municipality the longer period of time within which to petition.

The Council shall establish procedures for a realistic opportunity review at the midpoint of the certification period and shall provide for notice to the public.

L.1985,c.222,s.13; amended 1990, c.121; 2001, c.435, s.5.



Section 52:27D-313.1 - Previous Application For Development

52:27D-313.1. Previous application for development
The Council on Affordable Housing shall not consider for substantive certification any application of a housing element submitted which involves the demolition of a residential structure, which has not been declared unfit, or which was within the previous three years negligently or willfully rendered unfit, for human occupancy or use pursuant to P.L.1942, c.112 (C.40:48-2.3 et seq.), and which is situated on a lot of less than two acres of land or on a lot formed by merging two or more such lots, unless an application for development has been previously approved by the municipal planning board or municipal zoning board pursuant to procedures prescribed by the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

L.1989,c.142,s.2.



Section 52:27D-314 - Issuance Of Certification

52:27D-314. Issuance of certification
Unless an objection to the substantive certification is filed with the council by any person within 45 days of the publication of the notice of the municipality's petition, the council shall review the petition and shall issue a substantive certification if it shall find that:

a. The municipality's fair share plan is consistent with the rules and criteria adopted by the council and not inconsistent with achievement of the low and moderate income housing needs of the region as adjusted pursuant to the council's criteria and guidelines adopted pursuant to subsection c. of section 7 of this act; and

b. The combination of the elimination of unnecessary housing cost-generating features from the municipal land use ordinances and regulations, and the affirmative measures in the housing element and implementation plan make the achievement of the municipality's fair share of low and moderate income housing realistically possible after allowing for the implementation of any regional contribution agreement approved by the council.

In conducting its review, the council may meet with the municipality and may deny the petition or condition its certification upon changes in the element or ordinances. Any denial or conditions for approval shall be in writing and shall set forth the reasons for the denial or conditions. If, within 60 days of the council's denial or conditional approval, the municipality refiles its petition with changes satisfactory to the council, the council shall issue a substantive certification.

Once substantive certification is granted, the municipality shall have 45 days in which to adopt its fair share housing ordinance approved by the council.

L. 1985, c. 222, s. 14, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-315 - Mediation, Review Process

52:27D-315. Mediation, review process
a. The council shall engage in a mediation and review process in the following situations: (1) if an objection to the municipality's petition for substantive certification is filed with the council within the time specified in section 14 of this act; or (2) if a request for mediation and review is made pursuant to section 16 of this act.

b. In cases in which an objection is filed to substantive certification the council shall meet with the municipality and the objectors and attempt to mediate a resolution of the dispute. If the mediation is successful, the council shall issue a substantive certification if it finds that the criteria of section 14 of this act have been met.

c. If the mediation efforts are unsuccessful, the matter shall be transferred to the Office of Administrative Law as a contested case as defined in the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

The Office of Administrative Law shall expedite its hearing process as much as practicable by promptly assigning an administrative law judge to the matter; promptly scheduling an evidentiary hearing; expeditiously conducting and concluding the evidentiary hearing; limiting the time allotted for briefs, proposed findings of fact, conclusions of law, forms of order or other disposition, or other supplemental material; and the prompt preparation of the initial decision. A written transcript of all oral testimony and copies of all exhibits introduced into evidence shall be submitted to the council by the Office of Administrative Law simultaneously with a copy of the initial decision. The evidentiary hearings shall be concluded and the initial decision issued no later than 90 days after the transmittal of the matter as a contested case to the Office of Administrative Law by the council, unless the time is extended by the Director of the Office of Administrative Law for good cause shown.

L. 1985, c. 222, s. 15, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-316 - Motion For Transfer

52:27D-316. Motion for transfer
For those exclusionary zoning cases instituted more than 60 days before the effective date of this act, any party to the litigation may file a motion with the court to seek a transfer of the case to the counciL. In determining whether or not to transfer, the court shall consider whether or not the transfer would result in a manifest injustice to any party to the litigation. If the municipality fails to file a housing element and fair share plan with the council within five months from the date of transfer, or promulgation of criteria and guidelines by the council pursuant to section 7 of this act, whichever occurs later, jurisdiction shall revert to the court.

b. Any person who institutes litigation less than 60 days before the effective date of this act or after the effective date of this act challenging a municipality's zoning ordinance with respect to the opportunity to provide for low or moderate income housing, shall file a notice to request review and mediation with the council pursuant to sections 14 and 15 of this act. In the event that the municipality adopts a resolution of participation within the period established in subsection a. of section 9 of this act, the person shall exhaust the review and mediation process of the council before being entitled to a trial on his complaint.

L. 1985, c. 222, s. 16, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-317 - Presumption Of Validity

52:27D-317. Presumption of validity
a. In any exclusionary zoning case filed against a municipality which has a substantive certification and in which there is a requirement to exhaust the review and mediation process pursuant to section 16 of this act, there shall be a presumption of validity attaching to the housing element and ordinances implementing the housing element. To rebut the presumption of validity, the complainant shall have the burden of proof to demonstrate by clear and convincing evidence that the housing element and ordinances implementing the housing element do not provide a realistic opportunity for the provision of the municipality's fair share of low and moderate income housing after allowing for the implementation of any regional contribution agreement approved by the council.

b. There shall be a presumption of validity attaching to any regional contribution agreement approved by the council. To rebut the presumption of validity, the complainant shall have the burden of proof to demonstrate by clear and convincing evidence that the agreement does not provide for a realistic opportunity for the provision of low and moderate income housing within the housing region.

c. The council shall be made a party to any exclusionary zoning suit against a municipality which receives substantive certification, and shall be empowered to present to the court its reasons for granting substantive certification.

L. 1985, c. 222, s. 17, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-318 - Expiration Of Administrative Remedy Obligation

52:27D-318. Expiration of administrative remedy obligation
If a municipality which has adopted a resolution of participation pursuant to section 9 of this act fails to meet the deadline for submitting its housing element to the council prior to the institution of exclusionary zoning litigation, the obligation to exhaust administrative remedies contained in subsection b. of section 16 of this act automatically expires. The obligation also expires if the council rejects the municipality's request for substantive certification or conditions its certification upon changes which are not made within the period established in this act or within an extension of that period agreed to by the council and all litigants.

L. 1985, c. 222, s. 18, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-319 - Motion For Relief

52:27D-319. Motion for relief
If the council has not completed its review and mediation process for a municipality within six months of receipt of a request by a party who has instituted litigation, the party may file a motion with a court of competent jurisdiction to be relieved of the duty to exhaust administrative remedies. In the case of review and mediation requests filed within nine months after this act takes effect, the six-month completion date shall not begin to run until nine months after this act takes effect.

L. 1985, c. 222, s. 19, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-320 - "New Jersey Affordable Housing Trust Fund."

52:27D-320 "New Jersey Affordable Housing Trust Fund."

20.There is established in the Department of Community Affairs a separate trust fund, to be used for the exclusive purposes as provided in this section, and which shall be known as the "New Jersey Affordable Housing Trust Fund." The fund shall be a non-lapsing, revolving trust fund, and all monies deposited or received for purposes of the fund shall be accounted for separately, by source and amount, and remain in the fund until appropriated for such purposes. The fund shall be the repository of all State funds appropriated for affordable housing purposes, including, but not limited to, the proceeds from the receipts of the additional fee collected pursuant to paragraph (2) of subsection a. of section 3 of P.L.1968, c.49 (C.46:15-7), proceeds from available receipts of the Statewide non-residential development fees collected pursuant to section 35 of P.L.2008, c.46 (C.40:55D-8.4), monies lapsing or reverting from municipal development trust funds, or other monies as may be dedicated, earmarked, or appropriated by the Legislature for the purposes of the fund. All references in any law, order, rule, regulation, contract, loan, document, or otherwise, to the "Neighborhood Preservation Nonlapsing Revolving Fund" shall mean the "New Jersey Affordable Housing Trust Fund." The department shall be permitted to utilize annually up to 7.5 percent of the monies available in the fund for the payment of any necessary administrative costs related to the administration of the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), or any costs related to administration of P.L.2008, c.46 (C.52:27D-329.1 et al.).

a.Except as permitted pursuant to subsection g. of this section, and by section 41 of P.L.2009, c.90 (C.52:27D-320.1), the commissioner shall award grants or loans from this fund for housing projects and programs in municipalities whose housing elements have received substantive certification from the council, in municipalities receiving State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.), in municipalities subject to a builder's remedy as defined in section 28 of P.L.1985, c.222 (C.52:27D-328) or in receiving municipalities in cases where the council has approved a regional contribution agreement and a project plan developed by the receiving municipality.

Of those monies deposited into the "New Jersey Affordable Housing Trust Fund" that are derived from municipal development fee trust funds, or from available collections of Statewide non-residential development fees, a priority for funding shall be established for projects in municipalities that have petitioned the council for substantive certification.

Programs and projects in any municipality shall be funded only after receipt by the commissioner of a written statement in support of the program or project from the municipal governing body.

b.The commissioner shall establish rules and regulations governing the qualifications of applicants, the application procedures, and the criteria for awarding grants and loans and the standards for establishing the amount, terms and conditions of each grant or loan.

c.For any period which the council may approve, the commissioner may assist affordable housing programs which are not located in municipalities whose housing elements have been granted substantive certification or which are not in furtherance of a regional contribution agreement; provided that the affordable housing program will meet all or part of a municipal low and moderate income housing obligation.

d.Amounts deposited in the "New Jersey Affordable Housing Trust Fund" shall be targeted to regions based on the region's percentage of the State's low and moderate income housing need as determined by the council. Amounts in the fund shall be applied for the following purposes in designated neighborhoods:

(1)Rehabilitation of substandard housing units occupied or to be occupied by low and moderate income households;

(2)Creation of accessory apartments to be occupied by low and moderate income households;

(3)Conversion of non-residential space to residential purposes; provided a substantial percentage of the resulting housing units are to be occupied by low and moderate income households;

(4)Acquisition of real property, demolition and removal of buildings, or construction of new housing that will be occupied by low and moderate income households, or any combination thereof;

(5)Grants of assistance to eligible municipalities for costs of necessary studies, surveys, plans and permits; engineering, architectural and other technical services; costs of land acquisition and any buildings thereon; and costs of site preparation, demolition and infrastructure development for projects undertaken pursuant to an approved regional contribution agreement;

(6)Assistance to a local housing authority, nonprofit or limited dividend housing corporation or association or a qualified entity acting as a receiver under P.L.2003, c.295 (C.2A:42-114 et al.) for rehabilitation or restoration of housing units which it administers which: (a) are unusable or in a serious state of disrepair; (b) can be restored in an economically feasible and sound manner; and (c) can be retained in a safe, decent and sanitary manner, upon completion of rehabilitation or restoration; and(7)Other housing programs for low and moderate income housing, including, without limitation, (a) infrastructure projects directly facilitating the construction of low and moderate income housing not to exceed a reasonable percentage of the construction costs of the low and moderate income housing to be provided and (b) alteration of dwelling units occupied or to be occupied by households of low or moderate income and the common areas of the premises in which they are located in order to make them accessible to handicapped persons.

e.Any grant or loan agreement entered into pursuant to this section shall incorporate contractual guarantees and procedures by which the division will ensure that any unit of housing provided for low and moderate income households shall continue to be occupied by low and moderate income households for at least 20 years following the award of the loan or grant, except that the division may approve a guarantee for a period of less than 20 years where necessary to ensure project feasibility.

f.Notwithstanding the provisions of any other law, rule or regulation to the contrary, in making grants or loans under this section, the department shall not require that tenants be certified as low or moderate income or that contractual guarantees or deed restrictions be in place to ensure continued low and moderate income occupancy as a condition of providing housing assistance from any program administered by the department, when that assistance is provided for a project of moderate rehabilitation if the project (1) contains 30 or fewer rental units and (2) is located in a census tract in which the median household income is 60 percent or less of the median income for the housing region in which the census tract is located, as determined for a three person household by the council in accordance with the latest federal decennial census. A list of eligible census tracts shall be maintained by the department and shall be adjusted upon publication of median income figures by census tract after each federal decennial census.

g.In addition to other grants or loans awarded pursuant to this section, and without regard to any limitations on such grants or loans for any other purposes herein imposed, the commissioner shall annually allocate such amounts as may be necessary in the commissioner's discretion, and in accordance with section 3 of P.L.2004, c.140 (C.52:27D-287.3), to fund rental assistance grants under the program created pursuant to P.L.2004, c.140 (C.52:27D-287.1 et al.). Such rental assistance grants shall be deemed necessary and authorized pursuant to P.L.1985, c.222 (C.52:27D-301 et al.), in order to meet the housing needs of certain low income households who may not be eligible to occupy other housing produced pursuant to P.L.1985, c.222 (C.52:27D-301 et al.).

h.The department and the State Treasurer shall submit the "New Jersey Affordable Housing Trust Fund" for an audit annually by the State Auditor or State Comptroller, at the discretion of the Treasurer. In addition, the department shall prepare an annual report for each fiscal year, and submit it by November 30th of each year to the Governor and the Legislature, and the Joint Committee on Housing Affordability, or its successor, and post the information to its web site, of all activity of the fund, including details of the grants and loans by number of units, number and income ranges of recipients of grants or loans, location of the housing renovated or constructed using monies from the fund, the number of units upon which affordability controls were placed, and the length of those controls. The report also shall include details pertaining to those monies allocated from the fund for use by the State rental assistance program pursuant to section 3 of P.L.2004, c.140 (C.52:27D-287.3) and subsection g. of this section.

i.The commissioner may award or grant the amount of any appropriation deposited in the "New Jersey Affordable Housing Trust Fund" pursuant to section 41 of P.L.2009, c.90 (C.52:27D-320.1) to municipalities pursuant to the provisions of section 39 of P.L.2009, c.90 (C.40:55D-8.8).

L.1985, c.222, s.20; amended 1995, c.83, s.3; 2003, c.295, s.30; 2004, c.140, s.4; 2008, c.46, s.17; 2009, c.90, s.38; 2013, c.253, s.49.



Section 52:27D-320.1 - Appropriation To The "New Jersey Affordable Housing Trust Fund."

52:27D-320.1 Appropriation to the "New Jersey Affordable Housing Trust Fund."

41. a. Notwithstanding any law to the contrary, there is appropriated $15 million to the "New Jersey Affordable Housing Trust Fund," established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320), to replace the suspended non-residential development fee established under the provisions of the "Statewide Non-Residential Development Fee Act," sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7).

b. (1) Municipalities authorized by the provisions of the "Statewide Non-Residential Development Fee Act," sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 through C.40:55D-8.7) to directly receive and use development fees are permitted to petition the commissioner for the award of a grant or loan of any portion of the appropriation described in subsection a. of this section. The commissioner shall award grants or loans from the fund to municipalities that incorporated anticipated or existing housing projects and programs funded by a municipal development trust fund in a housing element submitted to the council pursuant to section 7 of P.L.1985, c.222 (C.52:27D-307).

(2)The commissioner shall target the award of any grant or loan to municipalities based on the extent that their housing plan relied on housing projects or programs funded in part or in whole by municipal development trust fund revenues.

L.2009, c.90, s.41.



Section 52:27D-321 - Affordable Housing Assistance.

52:27D-321 Affordable housing assistance.

21.The agency shall establish affordable housing programs to assist municipalities in meeting the obligation of developing communities to provide low and moderate income housing.

a.Of the bond authority allocated to it under section 24 of P.L.1983, c.530 (C.55:14K-24) the agency will allocate, for a reasonable period of time established by its board, no less than 25% to be used in conjunction with housing to be constructed or rehabilitated with assistance under this act.

b.The agency shall to the extent of available funds, award assistance to affordable housing programs located in municipalities whose housing elements have received substantive certification from the council, or which have been subject to a builder's remedy or which are in furtherance of a regional contribution agreement approved by the council. During the first 12 months from the effective date of this act and for any additional period which the council may approve, the agency may assist affordable housing programs which are not located in municipalities whose housing elements have been granted substantive certification or which are not in furtherance of a regional contribution agreement; provided the affordable housing program will meet all or in part a municipal low and moderate income housing obligation.

c.Assistance provided pursuant to this section may take the form of grants or awards to municipalities, prospective home purchasers, housing sponsors as defined in P.L.1983, c.530 (C.55:14K-1 et seq.), or as contributions to the issuance of mortgage revenue bonds or multi-family housing development bonds which have the effect of achieving the goal of producing affordable housing.

d.Affordable housing programs which may be financed or assisted under this provision may include, but are not limited to:

(1)Assistance for home purchase and improvement including interest rate assistance, down payment and closing cost assistance, and direct grants for principal reduction;

(2)Rental programs including loans or grants for developments containing low and moderate income housing, moderate rehabilitation of existing rental housing, congregate care and retirement facilities;

(3)Financial assistance for the conversion of nonresidential space to residences;

(4)Other housing programs for low and moderate income housing, including infrastructure projects directly facilitating the construction of low and moderate income housing; and

(5)Grants or loans to municipalities, housing sponsors and community organizations to encourage development of innovative approaches to affordable housing, including:

(a)Such advisory, consultative, training and educational services as will assist in the planning, construction, rehabilitation and operation of housing; and

(b)Encouraging research in and demonstration projects to develop new and better techniques and methods for increasing the supply, types and financing of housing and housing projects in the State.

e.The agency shall establish procedures and guidelines governing the qualifications of applicants, the application procedures and the criteria for awarding grants and loans for affordable housing programs and the standards for establishing the amount, terms and conditions of each grant or loan.

f.In consultation with the council, the agency shall establish requirements and controls to insure the maintenance of housing assisted under this act as affordable to low and moderate income households for a period of not less than 20 years; provided that the agency may establish a shorter period upon a determination that the economic feasibility of the program is jeopardized by the requirement and the public purpose served by the program outweighs the shorter period. The controls may include, among others, requirements for recapture of assistance provided pursuant to this act or restrictions on return on equity in the event of failure to meet the requirements of the program. With respect to rental housing financed by the agency pursuant to this act or otherwise which promotes the provision or maintenance of low and moderate income housing, the agency may waive restrictions on return on equity required pursuant to P.L.1983, c.530 (C.55:14K-1 et seq.) which is gained through the sale of the property or of any interest in the property or sale of any interest in the housing sponsor.

g.The agency may establish affordable housing programs through the use or establishment of subsidiary corporations or development corporations as provided in P.L.1983, c.530 (C.55:14K-1 et seq.). The subsidiary corporations or development corporations shall be eligible to receive funds provided under this act for any permitted purpose.

h.The agency shall provide assistance, through its bonding powers or in any other manner within its powers, to the grant and loan program established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320).

L.1985,c.222,s.21; amended 2004, c.140, s.5.



Section 52:27D-321.1 - Allocation Of Low Income Tax Credits.

52:27D-321.1 Allocation of low income tax credits.

19.Notwithstanding any rules of the New Jersey Housing and Mortgage Finance Agency to the contrary, the allocation of low income tax credits shall be made by the agency to the full extent such credits are permitted to be allocated under federal law, including allocations of 4 percent or 9 percent federal low income tax credits, and including allocations allowable for partial credits. The affordable portion of any mixed income or mixed use development that is part of a fair share housing plan approved by the council, or a court-approved judgment of repose or compliance, including, but not limited to, a development that has received a density bonus, shall be permitted to receive allocations of low income tax credits, provided that the applicant can conclusively demonstrate that the market rate residential or commercial units are unable to internally subsidize the affordable units, and the affordable units are developed contemporaneously with the commercial or market rate residential units.

L.2008, c.46, s.19.



Section 52:27D-321.2 - Maintenance, Publishing Of Annual Report By Njhmfa.

52:27D-321.2 Maintenance, publishing of annual report by NJHMFA.

20.The New Jersey Housing and Mortgage Finance Agency shall maintain on its website and publish annually a report concerning its activities during the year in promotion of affordable housing, including any activity pursuant to section 21 of P.L.1985, c.222 (C.52:27D-321). The report shall detail the number and amounts of grants, loans, the average loan amount made, the amounts of low income tax credits allocated by the agency, by location, and the number of proposed units, and any additional information which the agency deems informative to the public.

L.2008, c.46, s.20.



Section 52:27D-322 - 6-year Moratorium

52:27D-322. 6-year moratorium
Any municipality which has reached a settlement of any exclusionary zoning litigation prior to the effective date of this act shall not be subject to any exclusionary zoning suit for a six year period following the effective date of this act. Any such municipality shall be deemed to have a substantively certified housing element and ordinances, and shall not be required during that period to take any further actions with respect to provisions for low and moderate income housing in its land use ordinances or regulations.

L. 1985, c. 222, s. 22, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-324 - Agency Administration Of Controls, Agreements To Provide Services

52:27D-324. Agency administration of controls, agreements to provide services
24. The agency shall establish procedures for entering into, and shall enter into, contractual agreements with willing municipalities or developers of inclusionary developments whereby the agency will administer resale controls and rent controls in municipalities where no appropriate administrative agency exists. The contractual agreements shall be for the duration of the controls and shall involve eligibility determinations, determination of initial occupants, the marketing of units, maintenance of eligibility lists for subsequent purchasers or renters, and determination of maximum resale prices or rents. The agency may charge the municipality or inclusionary developer a reasonable per unit fee for entering into such an agreement, or may charge a reasonable fee to a low or moderate income household at the time the home is sold subject to the resale control or both. Agency fees shall be established according to methods or schedules approved by the State Treasurer.

Neither the agency nor any other entity entering into an agreement to provide services to a municipality under this section shall require, as a condition of that agreement, that these services be provided for all eligible housing units in the municipality. A municipality, at its discretion, may enter into an agreement for the provision of services for any reasonable portion of its eligible housing units.

L.1985, c.222, s.24; amended 1996, c.113, s.20.



Section 52:27D-325 - Municipal Powers

52:27D-325. Municipal powers
Notwithstanding any other law to the contrary, a municipality may purchase, lease or acquire by gift or through the exercise of eminent domain, real property and any estate or interest therein, which the municipal governing body determines necessary or useful for the construction or rehabilitation of low and moderate income housing or conversion to low and moderate income housing.

The municipality may provide for the acquisition, construction and maintenance of buildings, structures or other improvements necessary or useful for the provision of low and moderate income housing, and may provide for the reconstruction, conversion or rehabilitation of those improvements in such manner as may be necessary or useful for those purposes.

Notwithstanding the provisions of any other law regarding the conveyance, sale or lease of real property by municipalities, the municipal governing body may, by resolution, authorize the private sale and conveyance or lease of a housing unit or units acquired or constructed pursuant to this section, where the sale, conveyance or lease is to a low or moderate income household or nonprofit entity and contains a contractual guarantee that the housing unit will remain available to low and moderate income households for a period of at least 30 years.

L.1985,c.222,s.25; amended 1990,c.109,s.1.



Section 52:27D-326 - Reports To Governor, Legislature

52:27D-326. Reports to Governor, Legislature
Within 12 months after the effective date of this act and every year thereafter, the agency and the council shall report separately to the Governor and the Legislature on the effect of this act in promoting the provision of low and moderate income housing in the several housing regions of this State. The reports may include recommendations for any revisions or changes in this act which the agency and the council believe necessary to more nearly effectuate this end.

Within 36 months after the effective date of this act, the council shall report to the Governor and the Legislature concerning the actions necessary to be taken at the State, regional, county and municipal levels to provide for the implementation and administration of this act on a regional basis, including any revisions or changes in the law necessary to accomplish that end. The council may include in the report any recommendations or considerations it may wish to provide regarding the advisability of implementing and administering this act on a regional basis.

L. 1985, c. 222, s. 26, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-328 - Builder's Remedy Moratorium

52:27D-328. Builder's remedy moratorium
No builder's remedy shall be granted to a plaintiff in any exclusionary zoning litigation which has been filed on or after January 20, 1983, unless a final judgment providing for a builder's remedy has already been rendered to that plaintiff. This provision shall terminate upon the expiration of the period set forth in subsection a. of section 9 of this act for the filing with the council of the municipality's housing element.

For the purposes of this section, "final judgment" shall mean a judgment subject to an appeal as of right for which all right to appeal is exhausted.

For the purposes of this section, "exclusionary zoning litigation" shall mean lawsuits filed in courts of competent jurisdiction in this State challenging a municipality's zoning and land use regulations on the basis that the regulations do not make realistically possible the opportunity for an appropriate variety and choice of housing for all categories of people living within the municipality's housing region, including those of low and moderate income, who may desire to live in the municipality.

For the purposes of this section, "builder's remedy" shall mean a court imposed remedy for a litigant who is an individual or a profit-making entity in which the court requires a municipality to utilize zoning techniques such as mandatory set-asides or density bonuses which provide for the economic viability of a residential development by including housing which is not for low and moderate income households.

L. 1985, c. 222, s. 28, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-329 - Prior Law Applicable

52:27D-329. Prior law applicable
Until August 1, 1988, any municipality may continue to regulate development pursuant to a zoning ordinance in accordance with section 49 of the "Municipal Land Use Law," P.L. 1975, c. 291 (C. 40:55D-62) as same read before the effective date of this act.

L. 1985, c. 222, s. 31, eff. July 2, 1985, operative July 2, 1985.



Section 52:27D-329.1 - Coordination, Review Of Housing Elements.

52:27D-329.1 Coordination, review of housing elements.

7.The council shall coordinate and review the housing elements as filed pursuant to section 11 of P.L.1985, c.222 (C.52:27D-311), and the housing activities under section 20 of P.L.1985, c.222 (C.52:27D-320), at least once every three years, to ensure that at least 13 percent of the housing units made available for occupancy by low-income and moderate income households will be reserved for occupancy by very low income households, as that term is defined pursuant to section 4 of P.L.1985, c.222 (C.52:27D-304). Nothing in this section shall require that a specific percentage of the units in any specific project be reserved as very low income housing; provided, however, that a municipality shall not receive bonus credits for the provision of housing units reserved for occupancy by very low income households unless the 13 percent target has been exceeded within that municipality. The council shall coordinate all efforts to meet the goal of this section in a manner that will result in a balanced number of housing units being reserved for very low income households throughout all housing regions. For the purposes of this section, housing activities under section 20 of P.L.1985, c.222 (C.52:27D-320) shall include any project-based assistance provided from the "New Jersey Affordable Housing Trust Fund" pursuant to P.L.2004, c.140 (C.52:27D-287.1 et al.), regardless of whether the housing activity is counted toward the municipal obligation under the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.).

L.2008, c.46, s.7.



Section 52:27D-329.2 - Authorization Of Municipality To Impose, Collect Development Fees.

52:27D-329.2 Authorization of municipality to impose, collect development fees.

8. a. The council may authorize a municipality that has petitioned for substantive certification, or that has been so authorized by a court of competent jurisdiction, and which has adopted a municipal development fee ordinance to impose and collect development fees from developers of residential property, in accordance with rules promulgated by the council. Each amount collected shall be deposited and shall be accounted for separately, by payer and date of deposit.

A municipality may not spend or commit to spend any affordable housing development fees, including Statewide non-residential fees collected and deposited into the municipal affordable housing trust fund, without first obtaining the council's approval of the expenditure. The council shall promulgate regulations regarding the establishment, administration and enforcement of the expenditure of affordable housing development fees by municipalities. The council shall have exclusive jurisdiction regarding the enforcement of these regulations, provided that any municipality which is not in compliance with the regulations adopted by the council may be subject to forfeiture of any or all funds remaining within its municipal trust fund. Any funds so forfeited shall be deposited into the "New Jersey Affordable Housing Trust Fund" established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320).

b.A municipality shall deposit all fees collected, whether or not such collections were derived from fees imposed upon non-residential or residential construction into a trust fund dedicated to those purposes as required under this section, and such additional purposes as may be approved by the council.

c.(1) A municipality may only spend development fees for an activity approved by the council to address the municipal fair share obligation.

(2)Municipal development trust funds shall not be expended to reimburse municipalities for activities which occurred prior to the authorization of a municipality to collect development fees.

(3)A municipality shall set aside a portion of its development fee trust fund for the purpose of providing affordability assistance to low and moderate income households in affordable units included in a municipal fair share plan, in accordance with rules of the council.

(a)Affordability assistance programs may include down payment assistance, security deposit assistance, low interest loans, common maintenance expenses for units located in condominiums, rental assistance, and any other program authorized by the council.

(b)Affordability assistance to households earning 30 percent or less of median income may include buying down the cost of low income units in a municipal fair share plan to make them affordable to households earning 30 percent or less of median income. The use of development fees in this manner shall not entitle a municipality to bonus credits except as may be provided by the rules of the council.

(4)A municipality may contract with a private or public entity to administer any part of its housing element and fair share plan, including the requirement for affordability assistance, or any program or activity for which the municipality expends development fee proceeds, in accordance with rules of the council.

(5)Not more than 20 percent of the revenues collected from development fees shall be expended on administration, in accordance with rules of the council.

d.The council shall establish a time by which all development fees collected within a calendar year shall be expended; provided, however, that all fees shall be committed for expenditure within four years from the date of collection. A municipality that fails to commit to expend the balance required in the development fee trust fund by the time set forth in this section shall be required by the council to transfer the remaining unspent balance at the end of the four-year period to the "New Jersey Affordable Housing Trust Fund," established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320), as amended by P.L.2008, c.46 (C.52:27D-329.1 et al.), to be used in the housing region of the transferring municipality for the authorized purposes of that fund.

e.Notwithstanding any provision of this section, or regulations of the council, a municipality shall not collect a development fee from a developer whenever that developer is providing for the construction of affordable units, either on-site or elsewhere within the municipality.

This section shall not apply to the collection of a Statewide development fee imposed upon non-residential development pursuant to sections 32 through 38 of P.L.2008, c.46 (C.40:55D-8.1 et seq.) by the State Treasurer, when such collection is not authorized to be retained by a municipality.

L.2008, c.46, s.8.



Section 52:27D-329.3 - Collection Of Payments-in-lieu Authorized.

52:27D-329.3 Collection of payments-in-lieu authorized.

9. a. The council may authorize a municipality that has petitioned for substantive certification to impose and collect payments-in-lieu of constructing affordable units on site upon the construction of residential development, which payments may be imposed and collected as provided pursuant to the rules of the council. Payment-in-lieu fees shall be deposited into a trust fund, and accounted for separately from any other fees collected by a municipality. Whenever a payment-in-lieu is charged by a municipality pursuant to this subsection, a development fee authorized pursuant to section 8 of P.L.2008, c.46 (C.52:27D-329.2) shall not be charged in connection with the same development.

b.A municipality shall commit to expend collections from payments-in-lieu imposed pursuant to subsection a. of this section within four years of the date of collection. The council may extend this deadline if the municipality submits sufficient proof of building or other permits, or other efforts concerning land acquisition or project development. The council shall provide such administrative assistance as may be required to aid in the construction of affordable housing units. A municipality that fails to commit to expend the amounts collected pursuant to this section within the timeframes established shall be required to transfer any unexpended revenue collected pursuant to subsection a. of this section to the "New Jersey Affordable Housing Trust Fund," established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320), to be used within the same housing region for the authorized purposes of that fund, in accordance with regulations promulgated by the council.

L.2008, c.46, s.9.



Section 52:27D-329.4 - Maintenance, Publication Of Up-to-date Municipal Status Report.

52:27D-329.4 Maintenance, publication of up-to-date municipal status report.

10.The council shall maintain on its website, and also publish on a regular basis, an up-to-date municipal status report concerning the petitions for substantive certification of each municipality that has submitted to the council's jurisdiction, and shall collect and publish information concerning the number of housing units actually constructed, construction starts, certificates of occupancy granted, rental units maintained, and the number of housing units transferred or sold within the previous 12-month period. With respect to units actually constructed, the information shall specify the characteristics of the housing, including housing type, tenure, affordability level, number of bedrooms, and whether occupancy is reserved for families, senior citizens, or other special populations. No later than 60 months after the effective date of P.L.2008, c.46 (C.52:27D-329.1 et al.), the council shall require each municipality, as a condition of substantive certification, to provide, in a standardized electronic media format as determined by the council, the details of the fair share plan as adopted by the municipality and approved by the council. The council shall publish and maintain such approved plans on its website.

L.2008, c.46, s.10.



Section 52:27D-329.5 - Short Title.

52:27D-329.5 Short title.

11.Sections 11 through 14 of P.L.2008, c.46 (C.52:27D-329.5 through C.52:27D-329.8) shall be known and may be cited as the "Housing Rehabilitation and Assistance Program Act."

L.2008, c.46, s.11.



Section 52:27D-329.6 - Findings, Declarations Relative To Housing Rehabilitation And Assistance.

52:27D-329.6 Findings, declarations relative to housing rehabilitation and assistance.

12.The Legislature finds and declares that:

a.The transfer of a portion of the fair share obligations among municipalities has proven to not be a viable method of ensuring that an adequate supply and variety of housing choices are provided in municipalities experiencing growth. Therefore, the use of a regional contribution agreement shall no longer be permitted under P.L.1985, c.222 (C.52:27D-301 et al.).

b.Although the elimination of the regional contribution agreement as a tool for the production of affordable housing pursuant to P.L.1985, c.222 (C.52:27D-301 et al.), will impact on some proposed agreements awaiting approval, it is for a public purpose and for the public good that such contracts be declared void for the current and future housing obligation rounds.

c.There is a need to assist municipalities in the rehabilitation of housing for occupancy by low and moderate income households. To this end, a specific program for housing rehabilitation by municipalities would best serve this need. It is the intent of the Legislature that this program, as well as funds earmarked for the purposes of the program, will be utilized, especially in urban areas which were the main recipients of regional contribution agreements, to continue to upgrade housing stock in order to provide a wide variety and choice of housing for persons living in those areas.

d.There is also a need to provide funding to municipalities to create additional incentives and assistance for the production of safe, decent, and affordable rental and other housing.

L.2008, c.46, s.12.



Section 52:27D-329.7 - Urban Housing Assistance Program, "Urban Housing Assistance Fund"; Rules, Regulations.

52:27D-329.7 Urban Housing Assistance Program, "Urban Housing Assistance Fund"; rules, regulations.

13. a. There is established within the Department of Community Affairs an Urban Housing Assistance Program for the purposes of assisting certain municipalities in the provision of housing through the rehabilitation of existing buildings or the construction of affordable housing.

b.Within the program there shall be established a trust fund to be known as the "Urban Housing Assistance Fund," into which may be deposited:

(1)monies which may be available to the fund from any other programs established for the purposes of housing rehabilitation, other than monies from the "New Jersey Affordable Housing Trust Fund," established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320);

(2)monies appropriated by the Legislature to the fund; and

(3)any other funds made available through State or federal housing programs for the purposes of producing affordable housing, other than monies from the "New Jersey Affordable Housing Trust Fund," established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320).

c.The Commissioner of Community Affairs shall develop a strategic five-year plan for the program aimed at developing strategies to assist municipalities in creating rehabilitation programs and other programs to produce safe, decent housing within the municipality.

d.The commissioner may award a housing rehabilitation grant to a municipality that qualifies for aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) and that has submitted a valid application to the Department of Community Affairs which details the manner in which the municipality will utilize funding in order to meet the municipality's need to rehabilitate or create safe, decent, and affordable housing.

e.The commissioner shall promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of P.L.2008, c.46 (C.52:27D-329.1 et al.); provided that the regulations shall permit a municipality broad discretion in shaping its housing rehabilitation and construction program, but shall not permit a municipality to provide assistance to any household having an income greater than 120% of median household income for the housing region. The department may require a return of a grant upon its determination that a municipality is not performing in accordance with its grant or with the regulations.

L.2008, c.46, s.13.



Section 52:27D-329.8 - Annual Appropriation.

52:27D-329.8 Annual appropriation.

14. a. There shall be appropriated annually from the amounts collected by the State Treasurer from the imposition of Statewide non-residential development fees and retained by the State pursuant to P.L.2008, c.46 (C.52:27D-329.1 et al.), the sum of $20,000,000 for deposit into the "Urban Housing Assistance Fund," established pursuant to section 13 of P.L.2008, c.46 (C.52:27D-329.7), to be used for the purposes authorized under that section. Any surplus amounts remaining after crediting the "Urban Housing Assistance Fund," in the amount required under this section from the collection of Statewide non-residential development fees, shall be annually appropriated to the "New Jersey Affordable Housing Trust Fund," established pursuant to section 20 of P.L.1985, c.222 (C.52:27D-320).

b.In the event the full amount required to be transferred pursuant to subsection a. of this section is not transferred in any fiscal year, the Legislature shall subsequently appropriate in the same fiscal year from the General Fund an amount equal to the difference between the amount actually transferred and the amount required to be transferred pursuant to subsection a. of this section, so that the total funds made available to the "Urban Housing Assistance Fund" annually shall be equal to the amount established pursuant to subsection a. of this section.

L.2008, c.46, s.14.



Section 52:27D-329.9 - Developments, Certain, In Certain Regional Planning Entities.

52:27D-329.9 Developments, certain, in certain regional planning entities.

18. a. Notwithstanding any rules of the council to the contrary, for developments consisting of newly-constructed residential units located, or to be located, within the jurisdiction of any regional planning entity required to adopt a master plan or comprehensive management plan pursuant to statutory law, including the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6), the Pinelands Commission pursuant to section 7 of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-8), the Fort Monmouth Economic Revitalization Planning Authority pursuant to section 5 of P.L.2006, c.16 (C.52:27I-5), or its successor, and the Highlands Water Protection and Planning Council pursuant to section 11 of P.L.2004, c.120 (C.13:20-11), but excluding joint planning boards formed pursuant to section 64 of P.L.1975, c.291 (C.40:55D-77), there shall be required to be reserved for occupancy by low or moderate income households at least 20 percent of the residential units constructed, to the extent this is economically feasible.

b.Subject to the provisions of subsection d. of this section, a developer of a project consisting of newly-constructed residential units being financed in whole or in part with State funds, including, but not limited to, transit villages designated by the Department of Transportation and units constructed on State-owned property, shall be required to reserve at least 20 percent of the residential units constructed for occupancy by low or moderate income households, as those terms are defined in section 4 of P.L.1985, c.222 (C.52:27D-304), with affordability controls as required under the rules of the council, unless the municipality in which the property is located has received substantive certification from the council and such a reservation is not required under the approved affordable housing plan, or the municipality has been given a judgment of repose or a judgment of compliance by the court, and such a reservation is not required under the approved affordable housing plan.

c. (1) The Legislature recognizes that regional planning entities are appropriately positioned to take a broader role in the planning and provision of affordable housing based on regional planning considerations. In recognition of the value of sound regional planning, including the desire to foster economic growth, create a variety and choice of housing near public transportation, protect critical environmental resources, including farmland and open space preservation, and maximize the use of existing infrastructure, there is created a new program to foster regional planning entities.

(2)The regional planning entities identified in subsection a. of this section shall identify and coordinate regional affordable housing opportunities in cooperation with municipalities in areas with convenient access to infrastructure, employment opportunities, and public transportation. Coordination of affordable housing opportunities may include methods to regionally provide housing in line with regional concerns, such as transit needs or opportunities, environmental concerns, or such other factors as the council may permit; provided, however, that such provision by such a regional entity may not result in more than a 50 percent change in the fair share obligation of any municipality; provided that this limitation shall not apply to affordable housing units directly attributable to development by the New Jersey Sports and Exposition Authority within the New Jersey Meadowlands District.

(3)In addition to the entities identified in subsection a. of this section, the Casino Reinvestment Development Authority, in conjunction with the Atlantic County Planning Board, shall identify and coordinate regional affordable housing opportunities directly attributable to Atlantic City casino development, which may be provided anywhere within Atlantic County, subject to the restrictions of paragraph (4) of this subsection.

(4)The coordination of affordable housing opportunities by regional entities as identified in this section shall not include activities which would provide housing units to be located in those municipalities that are eligible to receive aid under the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.), or are coextensive with a school district which qualified for designation as a "special needs district" pursuant to the "Quality Education Act of 1990," P.L.1990, c.52 (C.18A:7D-1 et al.), or at any time in the last 10 years have been qualified to receive assistance under P.L.1978, c.14 (C.52:27D-178 et seq.) and that fall within the jurisdiction of any of the regional entities specified in subsection a. of this section.

d.Notwithstanding the provisions of subsection b. of this section, or any other law or regulation to the contrary, for purposes of mixed use projects or qualified residential projects in which a business receives a tax credit pursuant to P.L.2007, c.346 (C.34:1B-207 et seq.) or a tax credit pursuant to section 35 of P.L.2009, c.90 (C.34:1B-209.3), or both, an "eligible municipality," as defined in section 2 of P.L.2007, c.346 (C.34:1B-208), shall have the option of deciding the percentage of newly-constructed residential units within the project, up to 20 percent of the total, required to be reserved for occupancy by low or moderate income households. For a mixed use project or a qualified residential project that has received preliminary or final site plan approval prior to the effective date of P.L.2011, c.89, the percentage shall be deemed to be the percentage, if any, of units required to be reserved for low or moderate income households in accordance with the terms and conditions of such approval.

L.2008, c.46, s.18; amended 2011, c.89, s.5.



Section 52:27D-330 - Short Title

52:27D-330. Short title
This act shall be known and may be cited as the "Continuing Care Retirement Community Regulation and Financial Disclosure Act."

L. 1986, c. 103, s. 1.



Section 52:27D-331 - Findings, Declarations.

52:27D-331 Findings, declarations.

2.The Legislature finds and declares that: continuing care retirement communities are becoming an important and increasingly preferred alternative for the long-term residential, social and health care needs of New Jersey's senior citizens; because senior citizens often expend a significant portion of their savings in order to purchase care in the retirement community and thereby expect to receive care at the retirement community for the rest of their lives, tragic consequences can result to senior citizens when a continuing care provider becomes insolvent or unable to provide responsible care; and there is a need for full disclosure concerning the terms of agreements made between prospective residents and the continuing care providers and the operations of the providers; therefore, it is the policy of this State that providers of continuing care shall register with and be monitored by the State Department of Community Affairs.

L.1986, c.103, s.2; amended 2013, c.253, s.50.



Section 52:27D-332 - Definitions.

52:27D-332 Definitions.

3.As used in this act and P.L.2013, c.167 (C.52:27D-360.1 et al.), unless the context clearly requires a different meaning:

a."Application fee" means the fee an individual is charged, in addition to an entrance fee or any other fee, to cover the provider's reasonable cost for processing the individual's application to become a resident at the facility. A reasonable application fee shall be established pursuant to regulations adopted by the department.

b."Commissioner" means the Commissioner of Community Affairs.

c."Continuing care" means the provision of lodging and nursing, medical, or other health related services at the same or another location to an individual pursuant to an agreement effective for the life of the individual or for a period greater than one year, including mutually terminable contracts, and in consideration of the payment of an entrance fee with or without other periodic charges. An individual who is provided continuing care is not related by consanguinity or affinity to the person who provides the care.

d."Department" means the Department of Community Affairs.

e."Entrance fee" means a transfer to a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of a specified person as a resident in a facility and includes a fee which is refundable upon the death or departure of the resident.

A fee which is less than the sum of the regular periodic charges for one year of residency is not considered an entrance fee for the purposes of this act. A transfer of a sum of money or other property, by or on behalf of a resident, to a trust account which is managed by the facility or an independent trustee for the benefit of the resident is not considered an entrance fee for the purposes of this act if the transfer is not a condition of admission or of continued stay, and the principal amount and any interest thereon are the exclusive and sole property of the resident or the individual acting on behalf of the resident.

f."Facility" means the place or places in which a person undertakes to provide continuing care to an individual.

g."Living unit" means a room, apartment, cottage, or other area within a facility set aside for the exclusive use or control of one or more persons.

h."Operator or administrator" means a person who operates or manages a facility for the provider.

i."Provider" means a person who undertakes to provide continuing care in a facility.

j."Resident" means a person entitled to receive continuing care in a facility.

L.1986, c.103, s.3; amended 2013, c.167, s.8.



Section 52:27D-333 - Certificate Of Authority

52:27D-333. Certificate of authority
a. A person shall not establish, operate or administer a continuing care facility in this State without obtaining and maintaining a certificate of authority pursuant to this act. A certificate of authority granted pursuant to this act is not transferable.

b. A person shall file an application for a certificate of authority with the department on forms prescribed by the commissioner. The application shall include a disclosure statement prepared pursuant to section 7 of this act and other information as required by the commissioner.

c. Upon receipt of the application for a certificate of authority, the department shall, within 10 business days, issue a notice of filing to the applicant. Within 90 days of the notice of filing, the commissioner shall issue the certificate of authority or reject the application pursuant to subsection d. of this section.

d. If the commissioner determines that any of the requirements of this act has not been met, the commissioner shall notify the applicant in writing and specify those particulars which need to be corrected. The applicant has 30 days from the date of notification to correct the application as specified by the commissioner. If the requirements are not met within the time allowed, the commissioner may reject the application and notify the applicant in writing of the reason for the rejection. The rejection shall be effective 20 days after the foregoing 30 day period. During the 20 day period, the applicant may request reconsideration of the commissioner's action and is entitled to a hearing conducted pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

e. In the case of a provider who has offered continuing care agreements to existing or prospective residents in a facility established prior to the effective date of this act and which has one or more residents living there pursuant to agreements entered into prior to the effective date of this act, if the provider is unable to comply with section 10 of this act within the time required, the commissioner may, upon the written request of the provider, issue a temporary certificate of authority to the provider. The provider may then enter into continuing care agreements which are in compliance with all other applicable provisions of this act until the permanent certificate is issued. The temporary certificates shall be issued only to those existing providers who shall be able to comply with the provisions of section 10 of this act within a period of time determined by the commissioner but which does not exceed two years.

If a provider is not in compliance on or before the expiration date of the temporary certificate, the provider may request an extension from the commissioner. The commissioner may grant an extension of up to three years to a provider who shall be able to comply with section 10 of this act in that time period. f. If an existing provider is granted a permanent certificate of authority, the provider shall give a resident who entered into an agreement before the certificate of authority was granted, a copy of the initial disclosure statement and any amendments thereto.

g. If a facility is accredited by a process approved by the commissioner as equivalent to or more stringent than the requirements of this section, the facility is deemed to have met the requirements of this section and the commissioner shall issue a certificate of authority to the facility.

h. A person who establishes, operates or administers a continuing care facility in this State without obtaining or maintaining a certificate of authority pursuant to this act is guilty of a crime of the third degree.

L. 1986, c. 103, s. 4.



Section 52:27D-334 - Revocation Of Certificates

52:27D-334. Revocation of certificates
a. The certificate of authority or temporary certificate of authority of a provider shall remain in effect until revoked, after notice and hearing conducted pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), upon the commissioner's written findings of fact that the provider has:

(1) Repeatedly failed to correct violations of this act or any regulation adopted hereunder;

(2) Failed to file an annual disclosure statement or resident agreement pursuant to this act;

(3) Failed to deliver to a prospective resident the disclosure statement required pursuant to this act;

(4) Delivered to a prospective resident a disclosure statement which makes an untrue statement or omits a material fact and the provider at the time of the delivery of the disclosure statement had actual knowledge of the misstatement or omission;

(5) Failed to comply with the terms of a cease and desist order; or

(6) Committed serious violations of any other State or federal law.

b. The commissioner shall include with the findings of fact in support of revocation a concise and explicit statement of the underlying facts supporting the findings.

c. If the commissioner has cause to believe that the provider is guilty of a violation for which revocation may be ordered, the commissioner may issue an order directing the provider or operator to cease and desist from engaging in any practice in violation of this act.

d. If the cease and desist order is not or may not be effective in remedying the violation, the commissioner, after notice and hearing conducted pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), may revoke the certificate of authority or temporary certificate of authority and order that it be surrendered to the commissioner.

L. 1986, c. 103, s. 5.



Section 52:27D-335 - Acquisition Of Ownership Interest

52:27D-335. Acquisition of ownership interest
a. A person who desires to acquire an ownership interest in a continuing care facility shall so notify the department in writing at least 60 days in advance of the acquisition. The person shall obtain the approval of the commissioner for the acquisition prior to the completion of the sale or transfer of the facility's ownership interest.

b. For the purposes of this act, an acquisition of an ownership interest in a continuing care facility shall be deemed to take place if:

(1) The facility is a corporation and there is an acquisition by or a transfer of ownership to an individual, partnership or corporation through purchase, contract, donation, gift or stock option of 25% or more of the corporation's outstanding stock, either preferred or common, or there is acquisition of the physical assets of the facility by a newly formed or existing corporation;

(2) The facility is a partnership and there is an acquisition by or a transfer of ownership to an individual, partnership, or corporation of 10% or more of the existing partnership's total capital interest or there is acquisition of the physical assets of the facility by a newly formed or existing partnership; and

(3) The facility is individually owned and there is a purchase of the physical assets of the facility.

L. 1986, c. 103, s. 6.



Section 52:27D-336 - Initial Disclosure Statement

52:27D-336. Initial disclosure statement
The provider shall provide a disclosure statement to a prospective resident of a continuing care facility or the person with whom the provider shall enter into a contract to provide continuing care, prior to the execution of the contract or at the time of or prior to the transfer of any money or other property to the provider by or on behalf of the prospective resident, whichever occurs first. The cover page of the disclosure statement shall state in a prominent location and type face, the date of the disclosure statement. The disclosure statement shall be written in plain English and in language understandable by a layperson.

The provider shall attach a copy of the standard form of contract for continuing care used by the provider as an exhibit to each disclosure statement.

The disclosure statement shall contain the following information unless the information is contained in the contract:

a. The name and business address of the provider and a statement of whether the provider is a partnership, corporation or other type of legal entity.

b. The names and business addresses of the officers, directors, trustees, managing or general partners and any person having a 10% or greater equity or beneficial interest in the provider and a description of that person's interest in or occupation with the provider.

c. With respect to the provider, any person named in response to subsection b. of this section and the proposed operator, if the facility is managed on a day-to-day basis by a person other than an individual directly employed by the provider:

(1) A description of the person's business experience, if any, in the operation or management of similar facilities;

(2) The name and address of any professional service firm, association, trust, partnership or corporation in which the person has a 10% or greater interest and which may provide goods, leases or services to the facility of a value of $500.00 or more, within any year;

(3) A description of the goods, leases or services provided pursuant to paragraph (2) of this subsection and the probable or anticipated cost thereof to the facility or provider;

(4) A description of any matter in which the person has been convicted of a felony or pleaded nolo contendere to a felony charge, or has been held liable or enjoined in a civil action which involved fraud, embezzlement, fraudulent conversion or misappropriation of property; and

(5) A description of any matter in which the person is subject to a currently effective injunctive or restrictive court order or, within the past five years, had a State or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, which arose out of or related to business activity or health care, including actions affecting a license to operate a residential health care facility, nursing home, retirement home, home for the aged or facility registered under this act or a similar act in another state.

d. A statement whether the provider is or ever has been affiliated with a religious, charitable or other nonprofit organization, the nature of the affiliation, if any, the extent to which the affiliate organization is responsible for the financial and contractual obligations of the provider, and the provision of the federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of income tax.

e. The location and description of the physical property of the facility, both existing and proposed, and with respect to proposed property, the estimated completion date, the date construction began or shall begin and the contingencies subject to which construction may be deferred.

f. The services provided or proposed to be provided under contracts for continuing care at the facility, including the extent to which medical care and other services are furnished under the basic contract and which other care or services are available at or by the facility at extra charge.

g. A description of all fees required of residents, including the application fee, entrance fee and periodic charges, if any, the manner by which the provider may adjust periodic charges or other recurring fees and the limitation on the adjustments, if any, and if the facility is already in operation or if the provider or operator operates one or more similar facilities within this State, tables showing the frequency and average dollar amount of each increase in periodic rates at each facility for the previous five years or as many years as the facility has been operated by the provider or operator, whichever is less.

h. The provisions that have been made or will be made, if any, to provide reserve funding or security which will enable the provider to fully perform its obligation under contracts to provide continuing care at the facility, including the establishment of escrow accounts, trusts or reserve funds, the manner in which the funds shall be invested and the names and experience of persons who will make the investment decisions.

i. Certified financial statements of the provider, which include balance sheets and income statements for the two most recently completed fiscal years or for as long as the provider has been in existence, whichever is less.

j. If operation of the facility has not yet commenced, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility, including:

(1) An estimate of the cost of purchasing or construction and equipping the facility, which includes related costs such as financing expenses, legal expenses, land costs, marketing and development costs and other similar costs the provider expects to incur or become obligated for prior to the commencement of operations;

(2) A description of any mortgage loan or other long-term financing intended to be used for the financing of the facility and the anticipated terms and costs of the financing;

(3) An estimate of the total amount of entrance fees to be received from or on behalf of residents at or prior to commencement of operation of the facility;

(4) An estimate of the funds, if any, which are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under contracts for the provision of continuing care;

(5) A projection of estimated income from fees and charges other than entrance fees, a description of individual rates anticipated to be charged, the assumptions used for calculating the estimated occupancy rate of the facility and the effect on the income of the facility of government subsidies, if any, for health care services provided pursuant to the contracts for continuing care;

(6) A projection of estimated operating expenses of the facility, including a description of the assumptions used in calculating the expenses and separate allowances, if any, the replacement of equipment and furnishings and any anticipated major structural repairs or additions;

(7) Identification of assets pledged as collateral for any purpose; and

(8) An estimate of annual payments of principal and interest required by any mortgage loan or other long-term financing.

k. Other material information concerning the facility or the provider as required by the department or as the provider wishes to include.

l. The provider shall designate and make knowledgeable personnel available to prospective residents to answer questions about any information contained in the disclosure statement or contract. The provider shall also advise prospective residents to seek the independent advice of an attorney and financial advisor of their choice concerning the disclosure statement or contract. The disclosure statement and the contract shall each state on the cover or top of the first page in bold print the following: "This matter involves a substantial financial investment and a legally binding contract. In evaluating the disclosure statement and the contract prior to any commitment, it is recommended that you consult with an attorney and financial advisor of your choice, if you so elect, who can review these documents with you."

L. 1986, c. 103, s. 7.



Section 52:27D-337 - Annual Disclosure Statement

52:27D-337. Annual disclosure statement
a. The provider shall file an annual disclosure statement with the commissioner, which contains the information required for the initial disclosure statement pursuant to section 7 of this act. The annual disclosure statement also shall include a narrative describing any material differences between the pro forma income statement filed pursuant to this act either as part of the initial application for a certificate of authority or the most recent annual disclosure statement and the actual results of operations during the fiscal year. The statement also shall contain a revised pro forma income statement for the next fiscal year. The commissioner may request additional income statements if necessary.

The provider shall file the annual disclosure statement within six months following the end of the provider's fiscal year.

b. Prior to the provider's acceptance of part or all of any application or entrance fee or the execution of the continuing care agreement by the resident, whichever occurs first, the provider shall deliver the most current annual disclosure statement to the current or prospective resident and to any other person with whom the continuing care agreement is or may be entered into.

c. A provider shall amend its currently filed annual disclosure statement at any time if, in the opinion of the provider or the department, an amendment is necessary to prevent the disclosure statement from containing any material misstatement of fact or omission to state a material fact as required pursuant to this act. The provider shall file an amendment or amended disclosure statement with the commissioner before the provider provides it to a resident or prospective resident.

L. 1986, c. 103, s. 8.



Section 52:27D-338 - False, Misleading Statements

52:27D-338. False, misleading statements
a. No provider or person acting on behalf of the provider shall make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public in a newspaper or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement of any sort containing an assertion, representation or statement which is untrue, deceptive or misleading.

b. No provider or person acting on behalf of the provider shall file with the department or make, publish, disseminate, circulate or deliver to any person or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or delivered to any person, or placed before the public, any disclosure statement, financial statement or continuing care agreement that contains an assertion, representation, or statement which is untrue, deceptive or misleading.

c. A person who willfully and knowingly violates the provisions of this section is guilty of a crime of the third degree.

L. 1986, c. 103, s. 9.



Section 52:27D-339 - Liquid Reserves

52:27D-339. Liquid reserves
a. Each provider shall establish and maintain liquid reserves in an amount equal to or exceeding the greater of:

(1) The total of all principal and interest payments due during the next 12 months on account of any mortgage loan or other long-term financing of the facility; or

(2) 15% of the projected annual operating expenses of the facility, exclusive of depreciation.

b. A provider shall notify the commissioner in writing at least 10 days prior to reducing the amount of funds available to satisfy the applicable liquid reserve requirement. A provider may not expend more than %p1/12%p of the required balance each calendar month.

c. In a facility where some residents are not under continuing care agreements, the reserve shall be computed only on the proportional share of financing or operating expenses that is applicable to residents under continuing care agreements at the end of the provider's most recent fiscal year.

d. A provider may use funds in an endowment fund or escrow account, including an escrow account established by or pursuant to a mortgage loan, bond indenture or other long-term financing, to satisfy the reserve requirements of this section, if the funds are available to make payments when operating funds are insufficient for these purposes.

L. 1986, c. 103, s. 10.



Section 52:27D-340 - Escrow Account

52:27D-340. Escrow account
a. The commissioner may require a provider to establish and maintain in escrow, on a current basis with a bank, trust company or other escrow agent approved by the department, a portion of all entrance fees received by the provider in an aggregate amount not to exceed the total of all principal and interest payments due during the next 12 months on account of any first mortgage loan or other long-term financing of the facility. The provider may invest the funds in the escrow account, with the earnings thereon payable to the provider. If the provider so requests in writing, the escrow agent shall release up to 1/12 of the original principal balance of the escrow account. The escrow agent shall not so release funds more than once during any calendar month, and then only after the escrow agent has given written notice to the commissioner at least 10 days prior to the release. The amount of this escrow fund shall be included in satisfying the reserves required pursuant to section 10 of this act.

b. This section is applicable only when the commissioner has cause to believe that additional protection is necessary to secure the provider's performance of the terms of all resident agreements.

L. 1986, c. 103, s. 11.



Section 52:27D-341 - Filing Of Lien

52:27D-341. Filing of lien
Prior to the issuance of a certificate of authority pursuant to this act, or at any other time the commissioner determines it is in the best interest of residents of a facility, the commissioner may file a lien on the real and personal property of the provider or facility to secure the obligations of the provider pursuant to existing and future contracts for continuing care. A lien filed under this section is effective for a period of 10 days following its filing and may be extended by the commissioner, if the commissioner finds that the extension is advisable for the protection of residents of the facility.

The commissioner may foreclose on the lien upon the liquidation of the facility or the insolvency or bankruptcy of the provider. In this event, the commissioner shall use the proceeds thereof for full or partial satisfaction of obligations of the provider pursuant to contracts for continuing care in effect at that time.

The lien provided for in this section is subordinate to the lien of any first mortgage on the real property of the facility, and if the commissioner determines and so states in writing that it is advisable for the efficient operation of the facility, the lien may be subordinated to the claims of other persons.

L. 1986, c. 103, s. 12.



Section 52:27D-342 - Release From Escrow

52:27D-342. Release from escrow
The commissioner shall require a provider to establish an interest bearing escrow account with a bank, trust company or other escrow agent approved by the commissioner, as a condition of issuing a certificate of authority. The provider shall place in the escrow account any entrance fees or payments in excess of 5% of the then existing entrance fee for the living unit that are received by the provider prior to the date the resident is permitted to occupy the living unit in the facility. The fees or payments are subject to release from the escrow account in the following manner:

a. If the entrance fee gives the resident the right to occupy a living unit which has been previously occupied, the entrance fee and any interest earned thereon shall be released to the provider when the living unit becomes available for occupancy by the new resident.

b. If the entrance fee applies to a living unit which has not been previously occupied, the entrance fee and any interest earned thereon shall be released to the provider when the commissioner is satisfied that:

(1) Aggregate entrance fees received or receivable by the provider pursuant to executed continuing care agreements equal at least 50% of the sum of the entrance fees due at full occupancy of the portion of the facility under construction, except that entrance fees receivable pursuant to an agreement shall be counted only if the facility has received a deposit of 35% or more of the entrance fee due from the individual signing the contract;

(2) The aggregate entrance fees received or receivable pursuant to the preceding paragraph plus anticipated proceeds of any first mortgage loan or other long-term financing commitment and funds from other sources in the actual possession of the provider are equal to at least 50% of the aggregate cost of constructing or purchasing, equipping and furnishing the facility plus at least 50% of the funds necessary to fund start-up losses as estimated by the provider in the statement of anticipated source and application of funds submitted pursuant to subsection j. of section 7 of this act; and

(3) The provider has received a preliminary commitment for any permanent mortgage loan or other long-term financing described pursuant to subsection j. of section 7 of this act and any conditions of the commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the facility, are substantially satisfied.

c. If the funds in the escrow account established pursuant to this section and any interest earned thereon are not released within 36 months, or a greater time if so specified by the provider with the consent of the commissioner, the escrow agent shall return the funds to the individuals who made payments to the provider.

d. Nothing in this section shall require the provider to place any nonrefundable application fees charged to prospective residents in escrow.

e. In lieu of any escrow required pursuant to this section, a provider is entitled to post a letter of credit from a financial institution, negotiable securities or a bond by a surety authorized to do business in this State, in a form approved by the commissioner and in an amount not to exceed the amount required by paragraph (1) of subsection b. of this section. The provider shall execute the letter of credit, negotiable securities or bond in favor of the commissioner on behalf of individuals who are entitled to a refund of entrance fees from the provider.

f. A provider may apply to the commissioner for a waiver of the applicable escrow requirements of this section when a provider constructs additional living units in an amount that does not exceed 10% of the facility's existing living units for continuing care residents.

The provider shall apply for the waiver in writing to the commissioner. The commissioner may grant the waiver, which may be effective for a period of one year or longer, at the discretion of the commissioner, if the construction of additional units meets the requirements of this subsection.

g. Upon receipt of a notice from the provider that an individual is entitled to a refund of an entrance fee, the escrow agent shall return the funds held in the escrow account to the individuaL.

L. 1986, c. 103, s. 13.



Section 52:27D-343 - Collateral

52:27D-343. Collateral
A provider shall pledge only the unencumbered assets of a continuing care facility as collateral for the purpose of securing loans for other continuing care facilities, whether proposed or existing.

L. 1986, c. 103, s. 14.



Section 52:27D-344 - Continuing Care Agreement

52:27D-344. Continuing care agreement
a. A continuing care agreement executed on or after the effective date of this act shall be written in plain English and in language understandable by a layperson and shall include, but not be limited to, the following:

(1) A provision for the continuing care of one resident, or two or more residents occupying space designed for multiple occupancy under appropriate procedures established by the provider, and a statement showing the value of all property transferred, including donations, subscriptions, fees and any other amounts payable by, or on behalf of, the resident;

(2) A statement on a form provided by the commissioner specifying all services which are to be provided to the resident by the provider, including, in detail, all items which the resident will receive, such as food, shelter, nursing care, pharmaceuticals and burial, and whether the items will be provided for a designated period of time or for life;

(3) A description of the health and financial conditions upon which the provider may have the resident relinquish his space in the designated facility;

(4) A description of the health and financial conditions required for a person to continue as a resident;

(5) A description of the circumstances under which the resident shall be permitted to remain in the facility in the event of financial difficulties of the resident. The stated policy may not be less than the terms stated in subsection e. of this section;

(6) A statement of the fees that will be charged if the resident marries a person who is not a resident of the facility, the terms concerning the entry of a spouse into the facility and the consequences if the spouse does not meet the requirements for entry;

(7) A statement providing that the agreement may be canceled upon giving at least 60 days' notice by the provider or the resident, except that if an agreement is canceled by the provider because there has been a good faith determination in writing, signed by the medical director and the administrator of the facility, that a resident is a danger to himself or others, only notice that is reasonable under the circumstances is required;

(8) A statement providing in clear and understandable language, in print no smaller than the largest type used in the body of the agreement, the terms governing the refund of any portion of the entrance fee;

(9) A statement of the terms under which an agreement is canceled by the death of the resident, which statement may contain a provision stating that upon the death of the resident the moneys paid for the continuing care of the resident shall be considered earned and become the property of the provider; and

(10) A statement providing for at least 30 days' advance notice to the resident before any change in fees or changes in the scope of care or services are effective, except for changes required by State or federal assistance programs. b. A resident has the right to rescind a continuing care agreement without penalty or forfeiture, except those costs specifically incurred by the facility at the request of the resident and set forth in writing in a separate addendum signed by both parties to the agreement, within 30 days after making an initial deposit or executing the agreement. A resident shall not be required to move into the facility designated in the agreement before the expiration of the 30 day period.

c. If a resident dies before the occupancy date, or through illness, injury or incapacity is precluded from becoming a resident under the terms of the continuing care agreement, the agreement shall be automatically rescinded and the resident or the resident's legal representative shall receive a full refund of all moneys paid to the facility, except those costs specifically incurred by the facility at the request of the resident and set forth in writing in a separate addendum signed by both parties to the agreement.

d. No agreement for care shall permit dismissal or discharge of the resident from the facility prior to the expiration of the agreement without just cause for the removaL. For the purposes of this act, "just cause" means but is not limited to a good faith determination in writing, signed by the medical director and the administrator of the facility, that a resident is a danger to himself or others while remaining in the facility. The written determination shall state: (1) that the determination is made in good faith; (2) the reasons supporting the determination that the resident is a danger to himself or others; (3) the basis for the conclusion that there is no less restrictive alternative to dismissal, discharge or cancellation, as the case may be, for abating the dangerousness of the resident; and (4) the basis for the conclusion that the danger is such that a notice period of less than 60 days is appropriate.

If a facility dismisses a resident for just cause, the resident shall be entitled to a refund of his unearned entrance fee, if any, in the same manner as provided in subsection e. of this section. A resident may request a hearing to contest a facility's decision to dismiss or discharge the resident. The hearing shall be held pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

e. It shall not be deemed just cause if the resident is unable to pay monthly maintenance fees until the entire unearned entrance fee plus, where applicable, any third-party insurance benefits received, are earned by the facility. For the purpose of this subsection, the unearned portion shall be the difference between the entrance fee paid by, or on behalf of, the resident and the cost of caring for the resident based upon the per capita cost to the facility. In lieu of calculating the actual per capita cost of caring for a resident, a facility may provide, in the agreement for continuing care, that the per capita cost of caring for the resident shall be calculated as follows:

(1) No more than 2% of the entrance fee for each month the resident occupies, or is entitled to occupy, a bed in the residential unit of the facility;

(2) No more than 4% of the entrance fee for each month the resident occupies, or is entitled to occupy, a bed in the nursing unit of the facility; and (3) No more than 10% of the entrance fee as a one-time charge for processing and refurbishment.

If these entrance fees are exhausted within 90 days of the date of failure to pay, the facility may not require the resident to leave before 90 days from the date of failure to pay, during which time the resident shall continue to pay the facility a reduced fee based upon the resident's current income.

f. No act, agreement or statement of a resident or of an individual purchasing care for a resident under any agreement to furnish care to the resident shall constitute a valid waiver of any provision of this act intended for the benefit or protection of the resident or the individual purchasing care for the resident.

g. An agreement entered into prior to the effective date of this act or prior to the issuance of a certificate of authority to the provider is valid and binding upon both parties in accordance with the terms of the agreement.

h. The provider shall designate and make knowledgeable personnel available to prospective residents to answer questions about any information contained in the agreement for continuing care. The provider shall also advise prospective residents to seek the independent advice of an attorney or financial advisor of their choice concerning the agreement. The agreement shall state on the cover or top of the first page in bold print the following: "This matter involves a substantial financial investment and a legally binding contract. In evaluating the disclosure statement and the contract prior to any commitment, it is recommended that you consult with an attorney and financial advisor of your choice, if you so elect, who can review these documents with you."

L. 1986, c. 103, s. 15.



Section 52:27D-345 - Residents' Organizations; Quarterly Meeting.

52:27D-345 Residents' organizations; quarterly meeting.

16. a. Residents living in a facility which holds a certificate of authority issued pursuant to this act have the right of self-organization. No retaliatory conduct shall be permitted against a resident for organization or membership or participation in a residents' organization; for the resident's lawful efforts to secure or enforce his rights under the continuing care agreement, the laws of the State of New Jersey or its governmental subdivisions, or of the United States; or for the resident's good faith complaint to a governmental authority of the provider's alleged violation of any health or safety law, regulation, code or ordinance or State law or regulation which has as its objective the regulation of the facility or the delivery of health care services.

b.The board of directors or other governing body, or a designated representative who is not the chief executive officer or other staff member, of a continuing care facility shall hold quarterly meetings with the residents or their elected representatives of the facility, for the purpose of free discussion of subjects which may include income, expenditures and financial matters as they apply to the facility and proposed changes in policies, programs and services. Any questions on these subjects may be raised at each quarterly meeting, except for confidential personnel matters, and shall be answered or explained promptly when possible, or within a reasonable period of time. Residents shall be given at least seven days' notice of each quarterly meeting.

c.The provider shall designate and make knowledgeable personnel available to address resident complaints about the operation and management of the facility.

d.The board of directors or other governing body of a facility shall consult and discuss with the representatives of the residents any proposed action that might significantly affect the well-being of the residents or the financial stability of the facility, before taking the proposed action.

e.The board of directors or other governing body of a facility shall include at least one resident as a full voting member of the board or body. Resident members shall be nominated by the elected representatives of the residents and selected by the board of directors or other governing body. If the board of directors or other governing body governs more than one facility, the occupancy of each seat on that body that is reserved for a resident member shall rotate among the facilities governed by that body on a term-by-term basis.

L.1986, c.103, s.16; amended 2007, c.192, s.1.



Section 52:27D-346 - Bankruptcy Proceedings

52:27D-346. Bankruptcy proceedings
a. The commissioner may apply to a court of competent jurisdiction or to the federal bankruptcy court, if that court had previously taken jurisdiction over the provider or facility, for an order authorizing the commissioner to appoint a trustee to rehabilitate or to liquidate the facility if, after notice and hearing pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), the commissioner determines that:

(1) A portion of a provider's reserve fund escrow as required pursuant to this act has been or is proposed to be released;

(2) A provider is or will be unable to meet the pro forma income or cash flow projections filed pursuant to section 7 of this act, except in a manner that may endanger the ability of the provider to fully meet its continuing care contract obligations;

(3) A provider has failed to maintain the reserves required under this act; or

(4) A provider is bankrupt or insolvent, or in imminent danger of becoming bankrupt or insolvent.

b. An order to rehabilitate a facility shall direct the commissioner or trustee to take possession of the property of the provider and to conduct the business thereof, including the employment of managers or agents that the commissioner or trustee deems necessary and to take those steps the court directs toward removal of the causes and conditions which have made rehabilitation necessary.

c. If the court finds, upon petition of the commissioner, trustee or provider, or on its own motion, that the objectives of an order to rehabilitate a facility have been accomplished and that the facility may be returned to the provider's management without further jeopardy to the residents, creditors and owners of the facility, and to the public, the court may, upon a full report and accounting of the conduct of the facility's affairs during the rehabilitation and the facility's current financial condition, terminate the rehabilitation and order return of the facility and its assets and affairs to the provider's management.

d. If the commissioner determines that further efforts to rehabilitate the provider would be useless, the commissioner may apply to the court for an order of liquidation.

e. The court may issue an order of liquidation upon application to the commissioner, whether or not a prior order to rehabilitate the facility had been issued. The order shall act as a revocation of the certificate of authority issued to the facility pursuant to this act. The order shall direct the commissioner or a trustee to marshal and liquidate all of the provider's assets located within the State.

f. In applying for an order to rehabilitate or liquidate a facility, the commissioner shall give due consideration in the application to the manner in which the welfare of persons who have previously contracted with the provider for continuing care may be best served.

In furtherance of this objective, the proceeds of any lien obtained by the commissioner pursuant to this act may be:

(1) Used in full or partial payment of entrance fees;

(2) Used on behalf of residents of a facility that is being liquidated; or

(3) Paid, on behalf of those persons, to other facilities operated by providers who hold a certificate of authority issued pursuant to this act.

g. The court shall refuse or vacate an order for rehabilitation if the provider posts a bond by a surety authorized to do business in this State and executed in favor of the commissioner on behalf of persons who may be found entitled to a refund of entrance fees from the provider or other damages in the event the provider is unable to fulfill the terms of its contracts to provide continuing care at the facility. The amount of the bond shall be equal to the reserve funding which would otherwise need to be available to fulfill the provider's obligations, as determined by the court.

h. The commissioner or his designee shall attempt to keep residents of the community informed about his actions to rehabilitate or liquidate the facility and, when appropriate, the commissioner or his designee shall meet with residents of the facility.

L. 1986, c. 103, s. 17.



Section 52:27D-347 - Liability For Damages

52:27D-347. Liability for damages
a. A provider or person acting on behalf of the provider is liable to the person who contracts for the continuing care for damages, including repayment of all fees paid to the provider, facility or person who violates this act plus interest thereon at the legal rate, court costs and reasonable attorney's fees, if the provider or person acting on behalf of the provider:

(1) Enters into a contract for continuing care at a facility which does not have a certificate of authority issued pursuant to this act;

(2) Enters into a contract for continuing care at a facility without having first delivered a disclosure statement to a person contracting for continuing care pursuant to this act; or

(3) Enters into a contract for continuing care at a facility with a person who has relied on a disclosure statement which omits a material fact required to be stated therein pursuant to this act.

The reasonable value of care and lodging provided to the resident by or on whose behalf the contract for continuing care was entered into prior to discovery of the violation, misstatement or omission or the time the violation, misstatement or omission should reasonably have been discovered shall be deducted from the amount of repayment due the person.

b. A provider is liable under this section whether or not the provider has actual knowledge of the violation, misstatement or omission. A person acting on behalf of the provider is liable under this section only if the person has actual knowledge of the violation, misstatement or omission.

c. A person may not file or maintain an action under this section if before filing the action, the person received an offer to refund all amounts paid to the provider, facility or person violating this act plus interest from the date of payment, less the reasonable value of care and lodging provided prior to receipt of the offer, and the person failed to accept the offer within 30 days of its receipt. At the time a provider makes a written offer of rescission, the provider shall file a copy with the commissioner and obtain the approval of the commissioner for the offer. The offer shall be written in clear and understandable language and shall explain the limitation on court action provided pursuant to this subsection. Subject to the provisions of this subsection, nothing in this act shall prohibit any person from seeking injunctive or other relief from the provider in a court of law or equity in this State. d. A person shall not institute an action to enforce a liability created under this act more than six years after the violation is discovered or could have been discovered in the exercise of due diligence.

e. Except as expressly provided in this act, civil liability in favor of a private party shall not arise against a person by implication from or as a result of the violation of this act or an order issued pursuant to this act. This act shall not limit a liability which may exist by virtue of any other law if this act were not in effect.

L. 1986, c. 103, s. 18.



Section 52:27D-348 - Investigatory Powers

52:27D-348. Investigatory powers
a. The commissioner or his designee may, as often as he reasonably deems necessary, conduct an investigation to determine whether any person has violated or is about to violate any provision of this act or to aid in the enforcement of this act or in the prescribing of rules and forms hereunder.

b. For the purpose of any investigation or proceeding under this act, the commissioner or his designee may administer oaths and affirmations, subpena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the commissioner deems relevant or material to the inquiry.

L. 1986, c. 103, s. 19.



Section 52:27D-349 - Examination Of Records

52:27D-349. Examination of records
The commissioner or his designee shall visit each facility offering continuing care in this State to examine its books and records at least once every four years.

L. 1986, c. 103, s. 20.



Section 52:27D-350 - Consumers' Guide; Residents' Rights Booklet

52:27D-350. Consumers' guide; residents' rights booklet
a. The commissioner shall prepare and cause to be distributed to the public a consumers' guide to continuing care facilities and an annual directory of continuing care facilities in the State.

b. The commissioner shall prepare and cause to be distributed to the public a residents' rights booklet that describes the rights of residents and obligations of providers under this act.

L. 1986, c. 103, s. 21.



Section 52:27D-351 - Violations, Enforcement; Penalties.

52:27D-351 Violations, enforcement; penalties.

22. a. If the commissioner determines or has cause to believe that a person has engaged in any act or practice which constitutes a violation of P.L.1986, c.103 (C.52:27D-330 et seq.) or P.L.2013, c.167 (C.52:27D-360.1 et al.), the commissioner may take any or all of the following actions, as appropriate:

(1)Issue a temporary cease and desist order upon the determination by the commissioner in writing, and based upon a finding of fact that the public interest will be irreparably harmed by delay in issuing an order, including therein a provision that, upon written request made within five business days following issuance of the order, a hearing will be held within 10 days of that request to determine whether or not the temporary cease and desist order shall become permanent. A copy of any temporary or permanent cease and desist order shall be sent to the person by certified mail;

(2)Bring an action in the Superior Court to enjoin the act or practice and to enforce compliance with P.L.1986, c.103 (C.52:27D-330 et seq.) and P.L.2013, c.167 (C.52:27D-360.1 et al.) if it appears that a person has engaged or is about to engage in an act or practice constituting a violation of a provision of P.L.1986, c.103 (C.52:27D-330 et seq.) or P.L.2013, c.167 (C.52:27D-360.1 et al.), or a rule or order of the department. Upon a proper showing, the court may grant a permanent or temporary injunction, restraining order, or writ of mandamus and may appoint a receiver or conservator for the defendant or the defendant's assets. The commissioner shall not be required to post a bond; or

(3)Levy and collect civil penalties in the amount of not less than $250, and not more than $50,000, for each violation of P.L.1986, c.103 (C.52:27D-330 et seq.) or P.L.2013, c.167 (C.52:27D-360.1 et al.), or any rule adopted pursuant thereto or order issued thereunder, and compromise and settle any claim for a penalty in such amount in the discretion of the commissioner as may appear appropriate and equitable under the circumstances of the violation. Each day during which a violation continues after the effective date of a notice to terminate issued by the commissioner shall constitute an additional, separate, and distinct violation. If an administrative order levying a civil penalty is not satisfied within 30 days of its issuance, the commissioner may sue for and recover the penalty with costs in a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) in the Superior Court.

(a)Except as set forth in subparagraph (b) of this paragraph, the initial penalty levied for any violation shall not exceed $250 per violation, or $250 per unit in the case of any violation of department rules for facility certification, and a subsequent penalty for the same act or omission shall not exceed 10 times the amount of the last previous penalty or the statutory maximum, whichever is less.

(b)The limitations set forth in subparagraph (a) of this paragraph shall not apply to any violation involving either dishonesty in dealings with residents or prospective residents, or willful disregard of the rights of residents.

b.For the purposes of actions that the commissioner may take under subsection a. of this section, the following shall have the same effect as a violation of P.L.1986, c.103 (C.52:27D-330 et seq.) or sections 1 through 7 of P.L.2013, c.167 (C.52:27D-360.1 et seq.):

(1)Directly, or through an agent or employee, knowingly engaging in false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of a unit;

(2)Making any material change in the plan of disposition of the continuing care retirement community subsequent to the certificate of authority without obtaining prior approval from the department;

(3)Disposing of any unit, which is capable of being certified, or interest in a continuing care retirement community which has not been certified with the department; and

(4)Violating any lawful order or rule of the department.

c.The commissioner shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), regarding the implementation of this section.

L.1986, c.103, s.22; amended 2013, c.167, s.9.



Section 52:27D-352 - Criminal Violations

52:27D-352. Criminal violations
a. The commissioner may refer any available evidence concerning criminal violations of this act to the Attorney General or the appropriate county prosecutor.

b. The Attorney General or a county prosecutor may institute appropriate criminal proceedings either in response to a referral from the commissioner or on their own initiative.

c. Nothing in this act limits the power of the State to punish any person for any conduct which constitutes a crime under any other law.

L. 1986, c. 103, s. 23.



Section 52:27D-353 - Fees

52:27D-353. Fees
The commissioner shall determine reasonable fees for filing an application for a certificate of authority and other required documents pursuant to this act. The commissioner also may assess a provider for reasonable expenses incurred by the department in the investigation or rehabilitation of a provider or facility pursuant to this act.

L. 1986, c. 103, s. 24.



Section 52:27D-354 - One Year To Comply

52:27D-354. One year to comply
A provider who is offering but not providing continuing care on the effective date of this act may be given a reasonable time, not to exceed one year from the date of promulgation of applicable regulations, within which to comply with the requirements of this act and obtain a certificate of authority.

L. 1986, c. 103, s. 25.



Section 52:27D-355 - Exclusion

52:27D-355. Exclusion
A facility which has not entered into any agreements for continuing care pursuant to this act since 1965 is not subject to the provisions of this act; but this exclusion shall not apply if that facility enters into one or more agreements for continuing care on or after the effective date of this act.

L. 1986, c. 103, s. 26.



Section 52:27D-356 - Fewer Than 50 Residents

52:27D-356. Fewer than 50 residents
A facility which has less than 50 residents who are under continuing care agreements on the date of enactment of this act is not subject to the provisions of this act, but this exclusion shall not apply if that facility increases the number of its residents under continuing care agreements to 50 or more, after the date of enactment of this act.

L. 1986, c. 103, s. 27.



Section 52:27D-357 - Continuing Care Advisory Council.

52:27D-357 Continuing Care Advisory Council.

28. a. There is created a Continuing Care Advisory Council which consists of 13 members as follows: the Commissioners of Human Services, Health, and Banking and Insurance, or their designees, who shall serve ex officio and shall be non-voting members; 10 public members appointed by the Governor, with the advice and consent of the Senate, who are residents of the State and two of whom are administrators of continuing care facilities in this State, one of whom is a representative of the business community and knowledgeable in the area of management, one of whom is a certified public accountant, one of whom is an attorney licensed to practice in this State, three of whom are residents of continuing care retirement communities in this State who are recommended by the Organization of Residents Associations of New Jersey, one of whom is a trustee or director of a continuing care retirement community in this State and one of whom is a representative of the New Jersey Association of Non-Profit Homes for the Aging.

b.The term of office for each public member is three years, or until the member's successor has been appointed; except that of the public members first appointed, two shall be appointed for a term of one year, two for a term of two years and three for a term of three years.

A vacancy in the membership of the council shall be filled in the same manner as the original appointment, but for the unexpired term. A member of the council is eligible for reappointment.

The members of the council shall serve without compensation, but the council shall reimburse the members for the reasonable expenses incurred in the performance of their duties.

c.The council shall hold an organizational meeting within 30 days after the appointment of its members. The members of the council shall elect from among them a chairperson, who shall be the chief executive officer of the council, and the members shall elect a secretary, who need not be a member of the council.

d.The council shall meet at least four times a year but may meet more frequently at the discretion of the chairperson or the commissioner.

e.The council may call to its assistance and avail itself of the services and assistance of any officials and employees of the Department of Community Affairs or other State agency and political subdivisions and their departments, boards, bureaus, commissions, and agencies as it requires and as is available to it for this purpose and may expend any funds that are appropriated or otherwise made available to it pursuant to this act.

f.The council shall:

(1)Advise and provide information to the commissioner on matters pertaining to the operation and regulation of continuing care retirement facilities, upon request of the commissioner;

(2)Review and comment upon, as appropriate, any proposed rules and regulations and legislation pertaining to continuing care retirement facilities;

(3)Make recommendations to the commissioner about any needed changes in rules and regulations and State and federal laws pertaining to continuing care retirement facilities; and

(4)Assist in the rehabilitation of a continuing care retirement facility, upon request of the commissioner.

g.The commissioner shall report annually to the Governor and the Legislature, the commissioner's and the council's findings and recommendations concerning continuing care retirement communities and the implementation of this act.

L.1986, c.103, s.28; amended 2007, c.192, s.2; 2012, c.17, s.423.



Section 52:27D-358 - Rules, Regulations

52:27D-358. Rules, regulations
The commissioner shall adopt rules and regulations necessary to carry out the provisions of this act, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). The commissioner shall adopt the regulations within six months of the effective date of this act.

L. 1986, c. 103, s. 29.



Section 52:27D-359 - Health Department Authority

52:27D-359. Health Department authority
Nothing in this act shall be construed to limit the licensing and regulatory authority of the Department of Health, pursuant to P.L. 1971, c. 136 (C. 26:2H-1 et seq.), concerning health care services provided by a facility subject to this act.

L. 1986, c. 103, s. 30.



Section 52:27D-360 - Community Affairs Authority

52:27D-360. Community Affairs authority
Nothing in this act shall be construed to limit the authority of the Department of Community Affairs to enforce any otherwise applicable statute, code, or regulation in a facility subject to this act.

L. 1986, c. 103, s. 31.



Section 52:27D-360.1 - Short Title.

52:27D-360.1 Short title.

1.Sections 1 through 7 of this act shall be known and may be cited as the "Bill of Rights for Continuing Care Retirement Community Residents in Independent Living."

L.2013, c.167, s.1.



Section 52:27D-360.2 - Receipt Of Disclosure Statement, Explanation By Prospective Resident.

52:27D-360.2 Receipt of disclosure statement, explanation by prospective resident.

2. a. Each prospective resident is entitled to receive a copy of a disclosure statement from the facility, as well as an explanation written in clear and plain language of the rights and responsibilities of a resident, prior to the execution of a continuing care agreement. The prospective resident shall have up to 30 days to review the copy of the disclosure statement and the written explanation prior to executing the continuing care agreement.

b.Within 30 days after signing a continuing care agreement, the resident may cancel the agreement and receive a full refund, except for the application fee.

c.A resident may wait to occupy a unit until the end of the 30-day rescission period.

d.Each resident shall receive a copy of the rules and regulations regarding the resident's responsibilities and conduct acceptable to the facility.

L.2013, c.167, s.2.



Section 52:27D-360.3 - Rights Of Residents Of Community.

52:27D-360.3 Rights of residents of community.

3. a. Unless a resident has violated the continuing care agreement or facility rules, or the facility has cancelled the agreement with sufficient notice and cause, or if the facility for sound business reasons decides to raze or to otherwise cease operating the structure, or the part of it, in which the resident's unit is located, a resident may occupy the resident's chosen unit for as long as the resident can function independently, with or without the assistance of an aide or aides. Any determination that the resident can no longer function independently, with or without the assistance of an aide or aides, shall be made by the director of medical services of the facility and be subject to the requirements of section 4 of P.L.2013, c.167 (C.52:27D-360.4), and the facility shall notify the resident in writing of any right that the resident may have to appeal that determination.

b.Each resident shall have privacy within their unit, except that personnel must be admitted for contracted services or to respond to an emergency or complaint.

c.Any resident may serve or participate in a local, State, or national residents' association, or other similar organization without discrimination or reprisal.

d.Each resident shall retain and be able to exercise all constitutional, civil, and other rights to which they are entitled by law.

e.Each resident shall be treated with respect, courtesy, consideration, and dignity.

f.Any resident or legal representative of the resident may refuse medication or treatment after being fully informed of the possible benefits or risks.

g.Each resident has the right to express complaints without fear of interference, discharge, or reprisal, and the right to contact the Office of the Ombudsman for the Institutionalized Elderly, or any advocate or agency which provides health, social, legal, or other services to advocate on behalf of residents if the resident feels that their rights are being violated.

h.Each resident has the right to expect the facility to promptly investigate and try to resolve all concerns the resident expresses. A record shall be kept of all written complaints made to the facility's senior management concerning residents' rights. This record shall be available to only the particular resident or the resident's legal representative, immediate family members, the residents' physicians, and agents of the State of New Jersey. Each resident may file a complaint with an appropriate agency, including the appropriate State office, without fear of reprisal from the facility.

i.The facility shall not modify or reduce the scope of provided services, with the exception of modifications required by State or federal assistance programs, without providing the residents with a minimum of 30-days' prior notice of the modification or reduction. All services to be provided shall be listed in a form designated by the department pursuant to N.J.A.C.5:19-6.4(a)(2).

j.Each resident is entitled to 30-days' advance written notice prior to the increase of any fees.

k.A resident may choose any outside physician as their primary care physician.

l.A resident may hire a private caregiver or companion at the resident's own expense and responsibility, as long as the caregiver or companion complies with the facility's policies and procedures.

m.Each resident is entitled to view or receive a copy of their own medical record, free of charge.

n.Each resident may participate personally, or through a legal representative, in all decisions regarding their own health care.

o.Each resident or legal representative of the resident shall receive, upon request, a complete explanation of their medical condition, any recommended treatment, and the possible benefits or risks involved.

p.A resident may appoint a legal representative with a durable power of attorney to handle financial matters if the resident is unable to do so.

q.Pursuant to section 4 of the "New Jersey Advance Directives for Health Care Act," P.L.1991, c.201 (C.26:2H-56), a resident may execute an advance directive concerning the use of life-sustaining treatment, and may appoint a legal representative with a durable power of attorney to act on behalf of the resident with regard to health care decisions. The resident has the right to expect that the provisions of the advance directive will be executed to the fullest extent possible.

r.Each resident shall receive every service, as contracted in the continuing care agreement that was executed upon the resident's admission, unless waived in writing by the resident, with the exception of changes required by State or federal law or permitted in the continuing care agreement.

s.A resident shall have the right to receive guests and visitors at the facility, and the right to allow guests to stay for a reasonable temporary period of time in a guest apartment or unit in the facility, subject to reasonable policies and procedures of the facility.

t.A resident may leave and return to the resident's independent living unit at will, provided the resident informs the facility if the resident will be temporarily absent overnight, or for a longer period of time. The facility shall notify residents in writing as to whether they will be charged a per diem fee during any such time that they are absent from the facility.

u.A resident has the right to refuse to perform work or services for the facility without coercion, discrimination, or reprisal by the facility.

v.Each resident shall not be requested or required to accept any restriction of the rights or privileges of a resident as set forth herein.

w.A resident may request from the facility, and shall receive without undue delay or cost, a copy of the rights of nursing home residents, as provided in section 5 of P.L.1976, c.120 (C.30:13-5).

x.A resident may request from the facility, and shall receive without undue delay or cost, a copy of the rights of residents of assisted living facilities, as provided in section 1 of P.L.2011, c.58 (C.26:2H-128).

y.A resident may request from the facility, and shall receive without undue delay or cost, a copy of the "Bill of Rights for Continuing Care Retirement Community Residents in Independent Living," as provided in section 5 of P.L.2013, c.167 (C.52:27D-360.5).

z.A resident who is insured by a health maintenance organization has the right to be referred by their primary care physician to the nursing care unit that is part of the resident's facility instead of any other unit, provided that the unit has the capacity to provide the services needed and that it is in the best interests of the resident, and further provided that the facility accepts the applicable reimbursement rate. This right also applies to any resident being discharged from a hospital or similar facility.

L.2013, c.167, s.3.



Section 52:27D-360.4 - Transfer, Reassignment Of Resident.

52:27D-360.4 Transfer, reassignment of resident.

4. a. A resident may be temporarily or permanently assigned to an assisted living unit or a licensed nursing unit if the facility determines that the resident's physical or mental health requires that level of care. The determination shall be made in consultation with the resident's attending physician if available, the medical director, a member of the resident's immediate family but only at the resident's request, and the resident or legal representative of the resident.

b.Transfer of a resident to a hospital of their choice may take place at the request of the resident or legal representative of the resident, or when deemed to be medically necessary by the director of medical services of the facility after consultation with both the resident's attending physician and the resident or legal representative of the resident.

L.2013, c.167, s.4.



Section 52:27D-360.5 - "Bill Of Rights For Continuing Care Retirement Community Residents In Independent Living."

52:27D-360.5 "Bill of Rights for Continuing Care Retirement Community Residents in Independent Living."


5.Each continuing care retirement facility is required to distribute to each resident, and post in a conspicuous public place in the facility, a statement of residents' rights, entitled "Bill of Rights for Continuing Care Retirement Community Residents in Independent Living," as provided in P.L.2013, c.167 (C.52:27D-360.1 et al.), to each resident. The statement of residents' rights shall be prepared, distributed, and posted in a form approved by the department. The facility shall inform each resident, a member of the resident's immediate family but only at the resident's request, and the resident's legal representative, if applicable, of the resident's rights, provide explanations if needed, and ensure that each resident or legal representative of the resident has been encouraged to read the statement of residents' rights, and sign a copy of the statement to demonstrate that it has been read and understood. The facility shall also be responsible for making this statement available to any resident within a reasonable time upon request and without cost. The facility shall be responsible for undertaking the actions in this section with respect to all new and existing residents as of the effective date of P.L.2013, c.167 (C.52:27D-360.1 et al.).

L.2013, c.167, s.5.



Section 52:27D-360.6 - Information Provided To Resident.

52:27D-360.6 Information provided to resident.

6. a. A resident shall receive, upon request, a fee schedule for any uncovered service before agreeing to the performance of that service.

b.Each resident shall have the right to receive a copy of the facility's annual disclosure statement, including certified financial statements, once they have been filed with the department.

c.A resident who is experiencing financial difficulties may thoroughly investigate with the facility any financial assistance which may be available to allow the resident to remain at the facility. The facility shall provide sustaining charitable assistance, unless the facility can demonstrate that:

(1)providing this assistance would adversely affect the financial health of the facility;

(2)the resident has violated the terms of the continuing care agreement or providing this assistance would violate the terms of the continuing care agreement; or

(3)providing this assistance would cause the facility to violate a covenant in a loan agreement.

d.A resident may remain in a facility despite financial difficulty until the facility demonstrates to the department that the entrance fee the resident paid, if applicable, has been fully earned by the facility, using the formula set forth under the department regulations for rescission and removal, pursuant to N.J.A.C.5:19-6.5(f). A resident shall not be permitted to remain at the facility if the financial difficulty is due to the resident's misrepresentation to the facility about the extent of the resident's assets or income or if the resident gives away significant assets while residing at the facility.

e.Each resident shall be informed of Medicare and Medicaid program benefits and shall receive assistance in accessing these benefits to the extent that they are available at the facility.

L.2013, c.167, s.6.



Section 52:27D-360.7 - Cancellation Of Agreement.

52:27D-360.7 Cancellation of agreement.

7. a. A resident may, upon 60-days' written notice, cancel the continuing care agreement for any reason.

b.Upon cancellation of the continuing care agreement by either the resident or the facility, the resident shall have the right to receive a refund of the amount of any entrance fee as provided in the continuing care agreement. The amount of the entrance fee shall be set forth in a clear and conspicuous manner in the continuing care agreement.

c.A resident shall be provided at least 60-days' written notice from the facility if the resident's continuing care agreement is being cancelled due to a violation of the facility's rules or regulations. Notification may be waived if the facility can demonstrate just cause for terminating the continuing care agreement in accordance with N.J.A.C.5:19-6.5(c). The resident may challenge the facility's notice of continuing care agreement cancellation by requesting a hearing in the same manner as for a hearing in a contested case pursuant to section 9 of P.L.1968, c.410 (C.52:14B-9).

d.In a continuing care agreement that provides for a refundable entrance fee, when a resident permanently vacates the facility, or, in the case of two residents occupying the same residence, when both vacate at the same time, the facility shall provide to the resident or residents or the legal representative of the resident's estate, whichever is applicable, a refund of the refundable entrance fee amount without interest, as set forth in the agreement. Any unpaid fees or charges incurred by the resident including unpaid monthly service fees, as well as the amount of any charitable assistance that the facility has provided to the resident, may also be deducted from the remaining balance of the refund of the entrance fee. Any balance to the resident shall be payable within 60 days from the date the residence is resold and the entrance fee from the new resident has been received.

e.When an entrance fee deposit is refundable, it shall be paid to either the resident, the resident's named beneficiary, or the legal representative of the resident's estate, whichever is applicable. A resident shall have the right to change, in writing, the named beneficiary for the entrance fee refund at any time.

L.2013, c.167, s.7.



Section 52:27D-360.8 - Provision Of Information Relative To The Influenza Vaccine For Older Adults.

52:27D-360.8 Provision of information relative to the influenza vaccine for older adults.

1. a. The Department of Health shall prepare and make available on the department's Internet website, in an easily printable format, information about the influenza vaccine for older adults, which shall include, but not be limited to:

(1)the role the influenza vaccine plays in the prevention of influenza in older adults;

(2)the availability and efficacy of the influenza vaccine;

(3)a recommendation for each person to consult with a physician to determine whether receiving the influenza vaccine is recommended and appropriate for that person.

The department may additionally provide such other information as it deems necessary and appropriate, including, but not limited to: the health risks and complications associated with, and the morbidity and mortality rates among older adults suffering from, influenza; the individual and community benefits of inoculating older adults living in close proximity to each other, especially those living in continuing care retirement communities; and influenza vaccination programs and health care providers providing influenza vaccinations to older adults.

b.As used in this section, "continuing care retirement community" means a continuing care facility that is operating under a certificate of authority issued by the Department of Community Affairs pursuant to P.L.1986, c.103 (C.52:27D-330 et seq.), and which is registered with the Department of Community Affairs as a retirement community pursuant to P.L.1977, c.419 (C.45:22A-21 et seq.).

c.Nothing in this section shall be deemed to require any person in a continuing care retirement community to receive an influenza vaccine.

L.2015, c.115, s.1.



Section 52:27D-360.9 - Posting Of Information.

52:27D-360.9 Posting of information.

2.The Department of Community Affairs shall require each continuing care retirement community in this State to post the information made available by the Department of Health pursuant to section 1 of P.L.2015, c.115 (C.52:27D-360.8) in a conspicuous public place in the facility no later than August 1 of each year.

L.2015, c.115, s.2.



Section 52:27D-360.10 - Rules, Regulations.

52:27D-360.10 Rules, regulations.

3.The Commissioner of Health and the Commissioner of Community Affairs, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations to effectuate the purposes of this act.

L.2015, c.115, s.3.



Section 52:27D-361 - Findings, Declarations

52:27D-361. Findings, declarations
The Legislature finds and declares that:

a. Volunteer emergency service organizations, such as fire companies, ambulance services and rescue squads, protect the lives and property of the citizens of New Jersey.

b. Funds are necessary for the purpose of establishing or modernizing facilities and for purchasing ambulances and rescue vehicles, protective and communications equipment, and other accessory equipment and apparatus necessary for the proper performance of the organizations' duties.

c. A fund should be established to provide low-interest loans to volunteer emergency service organizations for the purpose of modernizing or replacing outmoded or unsafe emergency vehicles, apparatus, equipment or facilities, or to establish facilities to meet an increasing demand for a higher level of service in the communities in which they serve.

L. 1987, c. 8, s. 1.



Section 52:27D-362 - Definitions

52:27D-362. Definitions
As used in this act:

a. "Department" means the Department of Community Affairs.

b. "Emergency equipment" means fire fighting, ambulance and rescue equipment used for fire fighting or emergency purposes, including communications and protective equipment.

c. "Emergency facilities" means buildings used to house emergency equipment and vehicles, including real property, but shall not include meeting halls, social rooms or other facilities not directly related to fire fighting or emergency purposes.

d. "Emergency vehicles" means trucks, ambulances and other rescue vehicles used for fire fighting and emergency purposes.

e. "Volunteer emergency service organization" means any non-profit corporation, association or organization located in this State which is regularly engaged in providing emergency medical care, rescue services, the transport of patients, or fire protection services, including part-paid fire departments and fire districts.

f. "Volunteer Emergency Service Organizations Loan Fund" means the fund established under this act.

L. 1987, c. 8, s. 2.



Section 52:27D-363 - Loans Authorized

52:27D-363. Loans authorized
a. The department is authorized, upon application of any volunteer emergency service organization, to make loans for the following purposes:

(1) For establishing or modernizing emergency facilities. The amount of a loan for this purpose shall not exceed 50% of the total cost or $50,000.00, whichever is less. The notarized financial statement filed pursuant to subsection d. of this section shall show that the applicant has available 20% of the total cost of the emergency facilities in unobligated funds. Proceeds of the loan shall be used only for purposes of land acquisition or construction, and shall not be used for payment of fees for design, planning, preparation of applications, or any other cost not directly attributable to land acquisition or construction.

(2) For purchasing emergency vehicles. The amount of a loan for this purpose shall not exceed $50,000.00 for any individual item, or 50% of the total cost, whichever is less. The notarized financial statement filed pursuant to subsection d. of this section shall show that the applicant has available 20% of the total cost of the emergency vehicle in unobligated funds.

(3) For purchasing emergency equipment. The amount of a loan for this purpose shall not exceed $10,000.00. No volunteer emergency service organization shall receive a loan under this paragraph more than once in any five-year period.

(4) For refinancing of debt incurred or contracts entered into and used for the purchase or modernization of emergency facilities, emergency equipment or emergency vehicles. The amount of a loan under this paragraph shall be limited to the monetary limitations as provided in paragraphs (1), (2) and (3) of this subsection.

(5) For repair or rehabilitation of existing emergency vehicles or equipment when it has been determined that the standards of the National Fire Protection Association (NFPA) are no longer met, and that the repair or rehabilitation, or both, will bring the vehicle or equipment into compliance with NFPA standards. Loans for the repair or rehabilitation of emergency vehicles or equipment shall be for not less than $1,000.00 nor more than $35,000.00; nor shall a loan exceed 80% of the total cost of repair or rehabilitation.

(6) Purchasing of used emergency equipment or used emergency vehicles, provided, however, that the used equipment or vehicles shall meet the National Fire Protection Association's standards.

(7) Except as provided in paragraph (4) of this subsection, loan proceeds shall not be used for operating expenses.

b. The criteria on which the department shall base its determinations on loan applications shall include, but not be limited to, the following: the relative financial need and resources of the applicants, the information included in the application described in subsection d. of this section, and whether the purpose of the loan is consistent with the recommendations included in the National Fire Protection Association's "Fire Protection Handbook" regarding public fire protection, particularly the evaluation and planning of public fire protection, including demographic and geographical factors.

c. Any loan in excess of $10,000.00 shall be for a period of not more than 10 years, and any loan in the amount of $10,000.00 or less shall be for a period of not more than five years. Loans shall be subject to the payment of interest at 2% per annum and shall be subject to security as determined by the department. The total amount of interest earned by the investment or reinvestment of all or any part of the principal of any loan shall be returned to the department and transferred to the Volunteer Emergency Service Organizations Loan Fund, and shall not be credited as payment of principal or interest on the loan. The minimum amount of any loan shall be $1,000.00.

d. Every application for a loan under this act shall be accompanied by a notarized financial statement of the volunteer service organization and a financial plan showing the amount of assets and projected revenues for the repayment of the loan and any other obligations and operating expenses over the period of the loan. Every application shall show the total costs of the item to which the loan will be applied and how they are to be met by the emergency service organization. If a volunteer emergency service organization is unable to meet the 20% requirement of paragraphs (1) and (2) of subsection a., then a political subdivision which is served by the volunteer company may pledge its credit in the amount of funds necessary to satisfy the 20% requirement and, if it does so, shall cosign the application submitted by the volunteer emergency service organization.

e. A volunteer emergency service organization shall be eligible for a loan under this act regardless of legal ownership in whole or part by any political subdivision of any emergency facilities, equipment or vehicles used by the volunteer emergency service organization. Any emergency vehicles, equipment or facilities financed under this act may be transferred to a political subdivision served by the volunteer emergency service organization and shall be subject to security as shall be determined by the department.

P.L. 1987, c. 8, s. 3.



Section 52:27D-364 - Volunteer Emergency Service Organization Loan Fund

52:27D-364. Volunteer Emergency Service Organization Loan Fund
a. There is created a special fund in the Department of the Treasury to be known as the "Volunteer Emergency Service Organizations Loan Fund" to which shall be credited all appropriations as well as repayment of principal and interest on loans made pursuant to this act.

b. Upon approval of a loan, the department shall routinely requisition from the Volunteer Emergency Service Organizations Loan Fund amounts as shall be allocated by the department for loans to volunteer emergency service organizations. When the amounts so allocated by the department as loans are repaid to the department pursuant to the terms of the agreements made and entered into with the department, the department shall pay the amounts into the Volunteer Emergency Service Organizations Loan Fund.

L. 1987, c. 8, s. 4.



Section 52:27D-365 - Rules, Regulations

52:27D-365. Rules, regulations
The Commissioner of the Department of Community Affairs shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) to further specify the loan criteria in subsection b. of section 3 of this act and to implement the other provisions of this act.

L. 1987, c. 8, s. 5.



Section 52:27D-366 - Short Title

52:27D-366. Short title
This act shall be known and may be cited as the "Neighborhood Housing Services Grant Fund Act."

L. 1987, c. 50, s. 1.



Section 52:27D-367 - Findings

52:27D-367. Findings
The Legislature finds that:

a. A substantial number of housing units in New Jersey are in deteriorating condition, many residents are living in dwelling units which do not conform to applicable local codes and ordinances that are intended to ensure the health and safety of the occupants, and this condition impedes the development and conservation of healthy, safe, and viable communities in this State;

b. The rehabilitation of suitable housing will increase its economic life, is more economical and less disruptive than replacement of the housing and the relocation of its occupants, can better promote community development when conducted through organized housing rehabilitation programs, and is essential to promote sound community development in this State;

c. The amount of public resources currently available or likely to be available for the rehabilitation and maintenance of marginal or substandard residential units is grossly inadequate and if significant progress is to be made in reducing or eliminating the stock of substandard housing in this State, it is imperative that the resources of the private sector be utilized to their best effect;

d. A partnership of State and local public agencies with private residential financing institutions to coordinate and optimize their respective efforts is critical to any serious attempt to conserve and protect existing housing, and, in this regard, the neighborhood housing services program of the Neighborhood Reinvestment Corporation has distinguished itself as a highly effective mechanism for rehabilitating housing and revitalizing declining neighborhoods by combining both public and private resources; and

e. The creation and expansion of neighborhood housing services programs within New Jersey hold the promise of improving the quality of life in those neighborhoods beset with problems associated with substandard housing and can serve as a model of an effective and innovative approach to a remedy, which has traditionally been viewed as the exclusive responsibility of the public sector, and by so improving the quality of life throughout New Jersey and forging new methods of public-private cooperation will serve the interests of all of the citizens of this State.

L. 1987, c. 50, s. 2.



Section 52:27D-368 - Determinations

52:27D-368. Determinations
It is determined that it is the policy of this State to provide a necessary means to prevent the deterioration of housing, the decline of neighborhoods and surrounding areas, and the problems associated with deterioration and decline; that these conditions are detrimental not only to the health, safety, and welfare of the people of the State, but reduce economic values and impair private investments and public revenues; that the support of corporations hereinafter described is necessary and desirable to alleviate those problems, and the rehabilitation of substandard housing as proposed in this act is a public purpose and a public use for which public money may be borrowed, expended, loaned and granted; and that the necessity in the public interest for provisions hereinafter enacted is a matter of legislative determination.

L. 1987, c. 50, s. 3.



Section 52:27D-369 - Definitions

52:27D-369. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Community Affairs;

b. "Corporation" means a neighborhood housing services corporation or umbrella corporation, as defined hereinafter, unless the context indicates otherwise;

c. "Department" means the Department of Community Affairs;

d. "Fund" means the Neighborhood Housing Services Grant Fund established pursuant to section 5 of this act;

e. "Housing rehabilitation loan" means any loan made by a neighborhood housing services corporation or umbrella corporation to a homeowner pursuant to section 7 of this act;

f. "Neighborhood housing services corporation" means a private, nonprofit, community-based corporation organized under Title 15A of the New Jersey Statutes to develop and administer a local neighborhood housing services program, established in connection with the National Neighborhood Reinvestment Corporation or recognized by the commissioner as substantially the equivalent of a corporation so established;

g. "Neighborhood housing services program" means a program which is established and supervised by a neighborhood housing services corporation for the purpose of administering the corporation's goals and services within a specific neighborhood;

h. "Residential borrower" means any homeowner who has entered into a contract for a loan with a neighborhood housing services corporation or umbrella corporation as provided in section 7 of this act; and

i. "Umbrella corporation" means a neighborhood housing services corporation which establishes and supervises two or more neighborhood housing services corporations.

L. 1987, c. 50, s. 4.



Section 52:27D-370 - Neighborhood Housing Services Grant Fund

52:27D-370. Neighborhood Housing Services Grant Fund
There is established a Neighborhood Housing Services Grant Fund to be administered by the Department of Community Affairs. The fund shall be maintained by the Department of the Treasury and may be invested by the Division of Investment in the Department of the Treasury in investments in which other State funds may be invested. There shall be deposited in the fund all moneys appropriated thereto by the Legislature and any other moneys made available for the purposes for which the fund is established. The goals which the fund are designed to realize are set forth in section 3 of this act, and the means by which the corporation will realize these goals must be set forth in a plan which the corporation is required to submit to the commissioner pursuant to subsection c. of section 8 of this act.

L. 1987, c. 50, s. 5.



Section 52:27D-371 - Grants From Fund

52:27D-371. Grants from fund
The department is authorized to make grants to neighborhood housing services corporations which meet the qualifications set forth in section 8 of this act. The department is also authorized to grant moneys to umbrella corporations for each neighborhood housing services program under its supervision, provided that each constituent program fulfills the qualifications set forth in section 8, and provided further that no program shall qualify for more than one grant from the fund in any calendar year.

L. 1987, c. 50, s. 6.



Section 52:27D-372 - Revolving Loan Fund.

52:27D-372. Revolving loan fund.
Each neighborhood housing services corporation or umbrella corporation which qualifies for a grant as provided in section 8 of this act shall establish and administer a revolving loan fund to make loans at below market interest rates and flexible terms of repayment to neighborhood homeowners who are unable to obtain mortgage financing on reasonable terms through normal lending channels for the purposes of preserving or revitalizing neighborhoods and to encourage home ownership.

L. 1987, c. 50, s. 7.



Section 52:27D-373 - Qualifications For Grants

52:27D-373. Qualifications for grants
In order to qualify for a grant, a neighborhood housing services corporation or umbrella corporation shall:

a. Submit an application to the department on a form prescribed by the commissioner, which shall include the following information:

(1) A description of the geographic boundaries served by the neighborhood housing services corporation or neighborhood housing services program;

(2) Certification that the applicant is governed by a Board of Directors which is composed of neighborhood residents, representatives of local financial institutions and where not inconsistent with local law, representatives of local political subdivisions;

(3) Certification that the applicant is currently registered with the Neighborhood Reinvestment Corporation if appropriate;

(4) Certification of incorporation under Title 15A of the New Jersey Statutes;

(5) Certification of receipt of a current ruling from the Internal Revenue Service of the United States Department of the Treasury that the applicant is an organization which is exempt from federal income taxation; and

(6) Certification that the remaining two-thirds portion of the applicant's annual operating budget has been provided exclusively from political subdivisions or private sources pursuant to section 9 of this act;

b. Demonstrate, to the commissioner's satisfaction, the corporation's capacity to establish, and administer a revolving loan fund as provided in section 7 of this act; and

c. Provide the department with an outline of a plan to administer and establish, in cooperation with appropriate officials of the political subdivision, a housing program to bring neighborhood dwellings to acceptable levels of health and safety, indicating how the moneys are to be disbursed and at what terms and rates of interest. The plan shall include, but not be limited to: (1) criteria under which the credit worthiness of applicant homeowners shall be determined, consonant with the purposes of this act; (2) procedures for securing loans made to homeowners pursuant to this act; and (3) criteria to ensure that displacement of residential tenants is minimized, adequate tenant relocation assistance is provided and that the provisions of P.L. 1974, c. 49 (C. 2A:18-61.1 et al.), P.L. 1975, c. 311 (C. 2A:18-61.6 et al.), P.L. 1978, c. 139 (C. 2A:18-61.13 et seq.), P.L. 1971, c. 362 (C. 20:4-1 et seq.), P.L. 1967, c. 79 (C. 52:31B-1 et seq.) and P.L. 1981, c. 226 (C. 2A:18-61.22 et seq.) are complied with.

L. 1987, c. 50, s. 8.



Section 52:27D-374 - Limitation On Grants

52:27D-374. Limitation on grants
Each neighborhood housing services corporation or umbrella corporation which fulfills the qualifications set forth in section 8 of this act may apply for a grant in an amount not to exceed one-third of its annual operating budget or $50,000.00 for each neighborhood housing services program, whichever is less.

L. 1987, c. 50, s. 9.



Section 52:27D-375 - Commissioner As Member Of Board Of Directors

52:27D-375. Commissioner as member of board of directors
The commissioner, or the commissioner's designee, shall be an ex officio and voting member of the board of directors of each neighborhood housing services corporation or umbrella corporation receiving grants from the department.

L. 1987, c. 50, s. 10.



Section 52:27D-376 - Reduction Of Grants

52:27D-376. Reduction of grants
If in any fiscal year the total amount of grant applications received by the department exceeds the total amount of the fund, the commissioner shall reduce each qualifying applicant's grant on a pro rata basis in order to not exceed the total dollar amount of the fund appropriated for that fiscal year.

L. 1987, c. 50, s. 11.



Section 52:27D-377 - Inspections By Commissioner

52:27D-377. Inspections by commissioner
The commissioner shall be entitled to make inspections of any housing rehabilitation project funded pursuant to this act, to request and secure the submission of certifications, maps, documents, and other information by the municipality or the appropriate corporation, to audit and examine any books and records of the corporation and the political subdivisions which contribute to the corporation's annual operating budget, and to require such periodic reports as shall be necessary to ascertain the progress of any housing rehabilitation project assisted with a loan pursuant to this act and the extent of compliance with the contract for these loans.

L. 1987, c. 50, s. 12.



Section 52:27D-378 - Default

52:27D-378. Default
In the event of any default in connection with the terms and provisions of any contract to which the corporation and a residential borrower are party, the corporation shall not take any steps it may otherwise be entitled to take, until it has first notified the residential borrower and provided a reasonable opportunity, in light of the nature of the default and the available means to correct it to cure the same; but in any case shall allow not less than 30 days for that purpose. After this time, the corporation may institute any action or proceeding against any residential borrower who is in default on a housing rehabilitation loan in any court of competent jurisdiction.

L. 1987, c. 50, s. 13.



Section 52:27D-379 - Additional Funding

52:27D-379. Additional funding
The commissioner may seek, receive and make use of any funds which may be available from federal or other sources in order to augment any State funds appropriated for the purposes of this act, and shall make every effort to qualify the program for federal funding.

L. 1987, c. 50, s. 14.



Section 52:27D-380 - Rules, Regulations

52:27D-380. Rules, regulations
The commissioner is authorized to make and issue rules and regulations in accordance with the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) for the effectuation of the provisions of this act.

L. 1987, c. 50, s. 15.



Section 52:27D-381 - Local Government Education Program

52:27D-381. Local Government Education Program
The Commissioner of the Department of Community Affairs shall establish and administer a program which shall be known as the "Local Government Education Program."

L. 1987, c. 214, s. 1.



Section 52:27D-382 - Purpose

52:27D-382. Purpose
The purpose of this program is to enable county colleges to establish noncredit courses, workshops and seminars to educate elected or appointed county and municipal officials concerning the performance of their public functions and responsibilities.

L. 1987, c. 214, s. 2.



Section 52:27D-383 - Duties Of Commissioner

52:27D-383. Duties of commissioner
The Commissioner of the Department of Community Affairs shall:

a. Establish procedures for county colleges to apply for funds under the Local Government Education Program;

b. Establish standards for the courses, workshops and seminars offered under the Local Government Education Program;

c. Coordinate activities offered under the Local Government Education Program with similar activities offered by other agencies and institutions;

d. Conduct a continuous review of the program; and

e. Prescribe any other rules and regulations necessary to effectuate the purposes of this act.

L. 1987, c. 214, s. 3.



Section 52:27D-384 - Short Title

52:27D-384. Short title
This act shall be known and may be cited as the "State Aid to Densely Populated Municipalities Act."

L.1990,c.85,s.1.



Section 52:27D-385 - Findings, Declarations

52:27D-385. Findings, declarations
The Legislature finds and declares that customary demands on municipal services and infrastructure are amplified in municipalities having high population density. The deterioration of infrastructure is especially acute in high density areas when the use of roads and sewerage facilities far exceeds their planned specifications. Heavy concentrations of population place enormous strains on police, fire, and emergency services, health services, transportation systems, infrastructure, and sanitation facilities that cannot be adequately addressed in any municipal budget without excessively taxing already overburdened property owners. In order to maintain these systems and services at acceptable levels it is a proper State purpose to provide aid to municipalities with extreme population density to assure the health, welfare and safety of their residents.

L.1990,c.85,s.2.



Section 52:27D-386 - Definitions

52:27D-386. Definitions
As used in this act, "qualifying municipality" means a municipality which:



a. does not receive aid under P.L.1978, c.14 (C.52:27D-178 et seq.);



b. has a population density that exceeds six times the State population density, according to the most recent State population and area estimates reported by the New Jersey Department of Labor, Division of Labor Market and Demographic Research, except that in the year of promulgation of a federal decennial census, the census figures shall be used;

c. has a population that exceeds 7,500 residents; and



d. is located in any of the five most densely populated counties, according to the most recent State population estimates reported by the New Jersey Department of Labor, Division of Labor Market and Demographic Research, except that in the year of promulgation of a federal decennial census, the census figures shall be used.

L.1990,c.85,s.3.



Section 52:27D-387 - Levels Of Qualifying Municipalities

52:27D-387. Levels of qualifying municipalities
Qualifying municipalities shall be grouped into three levels for the purposes of allocating funds pursuant to this act, as follows:

Level I - Qualifying municipalities having a population of 30,000 or more located in a first class county.

Level II - Qualifying municipalities having a population between 7,500 and 30,000 located in a first class county.

Level III - Qualifying municipalities located in a second class county.



L.1990,c.85,s.4.



Section 52:27D-388 - Allocation To Qualifying Municipalities

52:27D-388. Allocation to qualifying municipalities
There shall be allocated to each level of qualifying municipalities a portion of the funds appropriated for the purposes of this act, as follows:

Level I - 32.5% of the funds so appropriated;



Level II - 57.5% of the funds so appropriated; and



Level III - 10% of the funds so appropriated.



In allocating funds to Level II qualifying municipalities, there shall be additionally allocated any portion of the amount allocated to Level I qualifying municipalities which is not apportioned to those municipalities pursuant to section 6 of this act.

L.1990,c.85,s.5.



Section 52:27D-389 - Formula For Allocation

52:27D-389. Formula for allocation
Within each level of qualifying municipalities, the share of each qualifying municipality of the funds allocated to that level shall be determined by the following formula:

MS = (RD / ARD) x F

Where:

MS is the share, not to exceed $3,900,000, to be received by the qualifying municipality of the amount allocated to that level;

F is the amount allocated to that level;

ARD is the aggregate of the residential densities of all qualifying municipalities included in that level; and

RD is residential density for a qualifying municipality which shall be determined as follows:

RD = P x D x R2

Where:

P is the population of the qualifying municipality;

D is the population density of the qualifying municipality; and

R is the percentage, multiplied by 100, of the aggregate assessed valuation of the qualifying municipality which is residential (Class 2) and apartments (Class 4c) property.

L.1990,c.85,s.6. (*When "R2" is mentioned, read "2" as an exponent, thereby squaring the value of "R".)



Section 52:27D-390 - Determination

52:27D-390. Determination
The State Treasurer shall annually, on or before November 1, make a determination of the qualifying municipalities and determine the amount of funds to be apportioned to each qualifying municipality for the next succeeding local budget year. The State Treasurer shall thereupon notify the Director of the Division of Local Government Services in the Department of Community Affairs and the chief financial officer of each qualifying municipality of the amount so determined.

L.1990,c.85,s.7.



Section 52:27D-391 - Payment

52:27D-391. Payment
The State Treasurer, upon the warrant of the State Comptroller, shall annually, on or before July 15, pay to each qualifying municipality the amount determined.

L.1990,c.85,s.8.



Section 52:27D-392 - Reduction In Property Tax Level

52:27D-392. Reduction in property tax level
The funds to be received by a qualifying municipality pursuant to this act shall be appropriated by the municipality in compliance with the "Local Budget Law," N.J.S.40A:4-1 et seq. Notwithstanding any provisions of the "Local Budget Law," any qualifying municipality may anticipate in its budget for the next succeeding year the receipt of the amount determined by the State Treasurer pursuant to section 7 of this act and may file such amendments or corrections in its local budget as may be required to properly reflect the amount. A qualifying municipality shall apply all such revenues to the reduction of the local property tax levy. The chief financial officer of each qualifying municipality shall demonstrate in a written report, appended to the local budget submitted to the Director of the Division of Local Government Services, that the amount to be raised by property taxation for the local budget year in which funds are to be received has been reduced by an amount equal to the amount to be received pursuant to this act.

L.1990,c.85,s.9.



Section 52:27D-393 - Approval Of Budget

52:27D-393. Approval of budget
The Director of the Division of Local Government Services shall not approve the budget of any qualifying municipality if the director determines that the funds received pursuant to this act have not been used to reduce the local property tax levy.

L.1990,c.85,s.10.



Section 52:27D-394 - Appropriation

52:27D-394. Appropriation
Commencing with State fiscal year 1992, the Legislature shall annually appropriate the sum of $33,000,000 for the purpose of reducing the local property tax levy in qualifying municipalities.

L.1990,c.85,s.11.



Section 52:27D-395 - Short Title

52:27D-395. Short title
This act shall be known and may be cited as the "Community Action Agency Act."

L.1991,c.51,s.1.



Section 52:27D-396 - Findings, Declarations

52:27D-396. Findings, declarations
The Legislature finds and declares that:



a. Although the economic well-being and prosperity of this State has surpassed most states in the United States and although these benefits are widely shared throughout the State, poverty continues to affect a substantial number of residents;

b. New Jersey can accomplish its full economic and social potential only if every individual has the opportunity to contribute to the full extent of each individual's capabilities and to participate in the workings of our society;

c. One method to achieve these goals is to combine the resources of the private, public, and social service sectors of this State through the efforts of community action agencies;

d. These community action agencies provide a range of services related to the needs of low-income persons and helping families and individuals overcome particular problems in order to develop self-sufficiency;

e. In addition, these agencies develop and implement programs and projects designed to ensure maximum participation by the residents of the communities served, so as to stimulate and take full advantage of the capabilities of the residents and assure that those programs and projects are otherwise meaningful and widely utilized by their intended beneficiaries;

f. It is, therefore, in the interest of this State to recognize and support the work of community action agencies as these agencies provide efficient and effective means to prevent and eliminate poverty, and so, promote the well-being and prosperity of this State.

L.1991,c.51,s.2.



Section 52:27D-397 - Definitions

52:27D-397. Definitions
As used in this act:



a. "Commissioner" means the Commissioner of Community Affairs;



b. "Community" means a municipality, county or any part or combination thereof which represents a reasonable geographic area and sufficient population for community action programs;

c. "Community action agency" means any public, or private nonprofit, agency or organization which was officially designated as a community action agency or a community action program under the provisions of section 210 of the "Economic Opportunity Act of 1964," Pub.L.88-452 (42 U.S.C. s.2790; repealed, section 683(a), Pub.L.97-35 (42 U.S.C. s.9912(a))) for federal fiscal year 1981, or which came into existence during federal fiscal year 1982 as a direct successor in interest to such a community action agency or community action program, and meets all the requirements under section 675(c)(3) of the Community Services Block Grant Act (42 U.S.C. s.9904(c)(3)), unless such community action agency or community action program lost its designation under section 210 of the "Economic Opportunity Act of 1964," (42 U.S.C. s.9912(a)) as a result of a failure to comply with the provisions of that act. "Community action agency" also means an agency designated by the State in accordance with section 675(c)(4) of the Community Services Block Grant Act (42 U.S.C. s.9904(c)(4));

d. "Community action program" means any program or project conducted by an agency or organization as described in subsection c. of this section which uses funds: (1) to provide a range of services and activities having a measurable and potentially major impact on causes of poverty in the community or those areas of the community where poverty is a particularly acute problem;

(2) to provide activities designed to assist participating low-income persons, including the elderly poor, to secure and retain meaningful employment, to attain an adequate education, to make better use of available income, to obtain and maintain adequate housing in a suitable living environment, to obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs (including the need for health service, nutritious food, housing and employment-related assistance), to remove obstacles and solve problems which block the achievement of self-sufficiency, to achieve greater participation in the affairs of the community, and to make more effective use of other programs related to the needs of low-income persons;

(3) to provide on an emergency basis for the provision of such supplies and services, nutritious foodstuffs, and related services, as may be necessary to counteract conditions of starvation and malnutrition among the poor;

(4) to coordinate and establish linkages between governmental and other social services programs to assure the effective delivery of such services to low-income individuals; and

(5) to encourage the use of entities in the private sector of the community and efforts to ameliorate poverty in the community;

e. "Low-income persons" means any individual or family whose gross annual income is at or below the official poverty line as determined by the Director of the federal Office of Management and Budget;

f. "Federal Office of Community Services" means the federal office within the Federal Department of Health and Human Services which distributes Community Services Block Grant Act funds to states; and

g. "Community Services Block Grant Act" means section 671 et seq., subchapter B of chapter 8 of the "Omnibus Budget Reconciliation Act of 1981," Pub.L.97-35 (42 U.S.C. s.9901 et seq.), as amended.

L.1991,c.51,s.3.



Section 52:27D-398 - Establishment Of Community Action Board

52:27D-398. Establishment of community action board
a. A community action agency shall establish a community action board to administer the agency and its functions. The agency shall promulgate bylaws which shall include the number of members to be appointed to the board, the length of each term, and the methods by which the board members shall be appointed. At least one-third of the board members shall be elected officials, including chief elected officials, or their designees. When the number of elected officials available and willing to serve equals less than one-third of the membership, appointed public officials may be appointed to meet the requirements. At least one-third of the board members shall be low-income persons appointed by democratic selection procedures. The remainder of the board shall be officials or members of business, industry, labor, religious, welfare, education groups or other community-interest groups. Any board member appointed to serve and represent a specific geographic area shall be a resident of that area. Any vacancy in a board position shall be filled in the same manner as the original appointment.

b. The agency may establish a subsidiary board, council or similar entity to be responsible for budget determinations for community action programs serving certain geographic areas and the members appointed to any such entity shall represent the various community interests of that geographic area.

L.1991,c.51,s.4.



Section 52:27D-399 - Purposes Of Community Action Agency

52:27D-399. Purposes of community action agency
A community action agency shall have the following purposes:



a. To research and collect information concerning the obstacles in the community that prevent the self-sufficiency of all residents, including, but not limited to, unemployment, lack of services, substandard housing and lack of resources;

b. To establish community action programs to eradicate these obstacles and improve the opportunities for low-income persons;

c. To develop, operate and evaluate cost-effective service models and innovative program approaches to address community problems;

d. To determine the level of assistance necessary to effectively fund the community action programs, coordinate the available resources in a cost-efficient manner, and assist community residents in securing available assistance;

e. To work with, and encourage the involvement of, neighborhood organizations, in the community action programs;

f. To involve low-income persons and other community residents in the development and implementation of community action programs; and

g. To encourage public and private organizations to cooperate and participate in community action programs and to stimulate these organizations to develop new employment opportunities and services for low-income persons in the community.

L.1991,c.51,s.5.



Section 52:27D-400 - Goals Of Community Action Programs

52:27D-400. Goals of community action programs
Community action programs shall have, but not be limited to, the following goals:

a. Securing and retaining employment, attaining adequate education and obtaining decent and affordable housing for community residents;

b. Assisting community residents in improving the allocation of available income;

c. Promoting family planning, consistent with personal and family goals;

d. Securing services for the prevention of narcotic addiction and alcoholism and for the rehabilitation of persons addicted to alcohol, narcotics and other addictive substances;

e. Obtaining emergency assistance to meet individual and family needs including health, housing, employment and energy assistance services; and

f. Increasing the participation of community residents in community affairs.

L.1991,c.51,s.6.



Section 52:27D-401 - Powers Of Community Action Agency

52:27D-401. Powers of community action agency
A community action agency shall have the following powers:



a. To adopt bylaws;



b. To implement and administer community action programs;



c. To enter into any agreement or contract with any public, private nonprofit or profit-making agency or organization to assist in fulfilling the agency's purposes and functions;

d. To receive and accept, from any public or private source, funds or real or personal property;

e. To appoint and employ personnel as deemed necessary;



f. To transfer funds and delegate powers to other organizations or agencies, as permitted by its community action board;

g. To carry out any requirement or power permitted by federal law; and



h. To take such other steps as may be necessary or appropriate to provide assistance or benefits to the low-income community it serves.

L.1991,c.51,s.7.



Section 52:27D-402 - Assurances Of Present Or Future Funding

52:27D-402. Assurances of present or future funding
a. Consistent with the Community Services Block Grant Act the State shall provide assurances that any eligible entity which received funding in the previous fiscal year under this act will not have its present or future funding terminated under this act or reduced below the proportional share of funding it received in the previous fiscal year unless after notice, and opportunity for hearing on the record, the State determines that cause existed for such termination or such reduction subject to review by the commissioner as provided in the Community Services Block Grant Act.

For the purpose of making a determination with respect to a funding reduction, the term "cause" includes:

(1) a Statewide redistribution of funds under the Community Services Block Grant Act to respond to:

(a) the results of the most recently available census or other appropriate data;

(b) the establishment of a new eligible entity;



(c) severe economic dislocation; and



(2) corrective measures to bring such agency or organization into compliance with the terms of its agreement to provide services under the Community Services Block Grant Act.

b. An agency's funds will only be withheld in the event that a corrective action plan's requirements for compliance are not accomplished within the specified compliance date.

c. An aggrieved community action agency shall be entitled to an administrative hearing in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and the Uniform Administrative Procedure Rules, N.J.A.C. 1:1. In accordance with the "Administrative Procedure Act," the commissioner or his designee shall issue the final decision in all cases. The request for a hearing shall be filed with the commissioner within 15 days of the receipt of the Department of Community Affairs' decision.

If requested by the community action agency, the commissioner's decision regarding the termination or reduction of funding shall be subject to the review of the Secretary of the U.S. Department of Health and Human Services consistent with the Community Services Block Grant Act.

d. The Governor of the State of New Jersey may, at the Governor's discretion, determine to provide services with Community Services Block Grant Act funds in an area in which services have not previously been provided by a community action agency or delegate thereof. In the event the Governor so decides to serve an area, the Governor may initially request any community action agency which services any contiguous area to provide the services the Governor has decided to direct to that area or, if no community action agency accepts that request or there is no community action agency providing services contiguous to the area, the Governor may request any community action agencies nearby to the unserved area to provide services in the area. If no contiguous or nearby community action agency, upon request of the Governor, agrees to provide services in the area, the Governor may then select another entity at the Governor's discretion to provide those services.

L.1991,c.51,s.8.



Section 52:27D-403 - Approval Of Allocation Of Federal Funds

52:27D-403. Approval of allocation of federal funds
The commissioner shall approve the allocation of federal funds for community action agencies according to the requirements of federal law.

L.1991,c.51,s.9.



Section 52:27D-404 - Distribution Of State Funds

52:27D-404. Distribution of State Funds
In the event that Community Services Block Grant Act funds are no longer available, and if State funds are then made available to the commissioner for the community action agencies, then those funds shall be distributed according to the provisions of the Community Services Block Grant Act State plan for distribution of funding resources to the community action agencies.

L.1991,c.51,s.10.



Section 52:27D-405 - Rules, Regulations

52:27D-405. Rules, regulations
The commissioner shall adopt any rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are deemed necessary to effectuate the purposes of this act, including the promulgation of fiscal control and fund accounting procedures to assure the proper management of, and accounting for, any federal and State funds received by a community action agency.

L.1991,c.51,s.11.



Section 52:27D-406 - Short Title

52:27D-406. Short title
1. This act shall be known and may be cited as the "Adult Protective Services Act."

L.1993,c.249,s.1.



Section 52:27D-407 - Definitions.

52:27D-407 Definitions.

2. As used in this act:

"Abuse" means the willful infliction of physical pain, injury or mental anguish, unreasonable confinement, or the willful deprivation of services which are necessary to maintain a person's physical and mental health.

"Caretaker" means a person who has assumed the responsibility for the care of a vulnerable adult as a result of family relationship or who has assumed responsibility for the care of a vulnerable adult voluntarily, by contract, or by order of a court of competent jurisdiction, whether or not they reside together.

"Commissioner" means the Commissioner of Human Services.

"Community setting" means a private residence or any noninstitutional setting in which a person may reside alone or with others, but shall not include residential health care facilities, rooming houses or boarding homes or any other facility or living arrangement subject to licensure by, operated by, or under contract with, a State department or agency.

"County adult protective services provider" means a county Board of Social Services or other public or nonprofit agency with experience as a New Jersey provider of protective services for adults, designated by the county and approved by the commissioner. The county adult protective services provider receives reports made pursuant to this act, maintains pertinent records and provides, arranges, or recommends protective services.

"County director" means the director of a county adult protective services provider.

"Department" means the Department of Human Services.

"Emergency medical technician" means a person trained in basic life support services as defined in section 1 of P.L.1985, c.351 (C.26:2K-21) and who is certified by the Department of Health to provide that level of care.

"Exploitation" means the act or process of illegally or improperly using a person or his resources for another person's profit or advantage.

"Firefighter" means a paid or volunteer firefighter.

"Health care professional" means a health care professional who is licensed or otherwise authorized, pursuant to Title 45 or Title 52 of the Revised Statutes, to practice a health care profession that is regulated by one of the following boards or by the Director of the Division of Consumer Affairs: the State Board of Medical Examiners, the New Jersey Board of Nursing, the New Jersey State Board of Dentistry, the New Jersey State Board of Optometrists, the New Jersey State Board of Pharmacy, the State Board of Chiropractic Examiners, the Acupuncture Examining Board, the State Board of Physical Therapy, the State Board of Respiratory Care, the Orthotics and Prosthetics Board of Examiners, the State Board of Psychological Examiners, the State Board of Social Work Examiners, the State Board of Examiners of Ophthalmic Dispensers and Ophthalmic Technicians, the Audiology and Speech-Language Pathology Advisory Committee, the State Board of Marriage and Family Therapy Examiners, the Occupational Therapy Advisory Council, the Certified Psychoanalysts Advisory Committee, and the State Board of Polysomnography. "Health care professional" also means a nurse aide or personal care assistant who is certified by the Department of Health.

"Neglect" means an act or failure to act by a vulnerable adult or his caretaker which results in the inadequate provision of care or services necessary to maintain the physical and mental health of the vulnerable adult, and which places the vulnerable adult in a situation which can result in serious injury or which is life-threatening.

"Protective services" means voluntary or court-ordered social, legal, financial, medical or psychiatric services necessary to safeguard a vulnerable adult's rights and resources, and to protect a vulnerable adult from abuse, neglect or exploitation. Protective services include, but are not limited to: evaluating the need for services, providing or arranging for appropriate services, obtaining financial benefits to which a person is entitled, and arranging for guardianship and other legal actions.

"Vulnerable adult" means a person 18 years of age or older who resides in a community setting and who, because of a physical or mental illness, disability or deficiency, lacks sufficient understanding or capacity to make, communicate, or carry out decisions concerning his well-being and is the subject of abuse, neglect or exploitation. A person shall not be deemed to be the subject of abuse, neglect or exploitation or in need of protective services for the sole reason that the person is being furnished nonmedical remedial treatment by spiritual means through prayer alone or in accordance with a recognized religious method of healing in lieu of medical treatment, and in accordance with the tenets and practices of the person's established religious tradition.

L.1993, c.249, s.2; amended 2009, c.276, s.1; 2012, c.17, s.424.



Section 52:27D-408 - Comprehensive Public Awareness Program; Task Force

52:27D-408. Comprehensive public awareness program; task force
3. a. The commissioner shall establish a comprehensive public awareness program to inform the general public and social service agencies as to the nature of abuse, neglect and exploitation, the method for their reporting, and information about the protective services available for vulnerable adults who need them. This comprehensive public awareness program shall be a collaborative effort with existing public awareness and training efforts, including but not limited to, those mandated pursuant to the "Prevention of Domestic Violence Act of 1991," P.L.1991, c.261 (C.2C:25-17 et al.), the Safe Housing and Transportation program and the "Older Americans Act of 1965," Pub. L. 89-73 (42 U.S.C. s.3001 et seq.).

b. A task force shall be established in the department to facilitate the collaboration required for the public awareness program. The task force shall meet at least quarterly to develop initiatives. The task force shall include a representative from each of the following: the Department of Human Services, the Department of Community Affairs, the Administrative Office of the Courts, an agency funded to administer training initiatives under this act, an agency funded to administer training initiatives under the "Older Americans Act of 1965," an agency that delivers protective services and the New Jersey Association of Area Agencies on Aging.

L.1993,c.249,s.3.



Section 52:27D-409 - Report Of Suspected Abuse, Neglect, Exploitation.

52:27D-409 Report of suspected abuse, neglect, exploitation.

4. a. (1) A health care professional, law enforcement officer, firefighter, paramedic or emergency medical technician who has reasonable cause to believe that a vulnerable adult is the subject of abuse, neglect or exploitation shall report the information to the county adult protective services provider.

(2)Any other person who has reasonable cause to believe that a vulnerable adult is the subject of abuse, neglect or exploitation may report the information to the county adult protective services provider.

b.The report, if possible, shall contain the name and address of the vulnerable adult; the name and address of the caretaker, if any; the nature and possible extent of the vulnerable adult's injury or condition as a result of abuse, neglect or exploitation; and any other information that the person reporting believes may be helpful.

c.A person who reports information pursuant to this act, or provides information concerning the abuse of a vulnerable adult to the county adult protective services provider, or testifies at a grand jury, judicial or administrative proceeding resulting from the report, is immune from civil and criminal liability arising from the report, information, or testimony, unless the person acts in bad faith or with malicious purpose.

d.An employer or any other person shall not take any discriminatory or retaliatory action against an individual who reports abuse, neglect or exploitation pursuant to this act. An employer or any other person shall not discharge, demote or reduce the salary of an employee because the employee reported information in good faith pursuant to this act. A person who violates this subsection is liable for a fine of up to $1,000.

e.A county adult protective services provider and its employees are immune from criminal and civil liability when acting in the performance of their official duties, unless their conduct is outside the scope of their employment, or constitutes a crime, actual fraud, actual malice, or willful misconduct.

L.1993, c.249, s.4; amended 2009, c.276, s.2.



Section 52:27D-410 - Access For Reporting Abuse, Neglect, Exploitation; Evaluation

52:27D-410. Access for reporting abuse, neglect, exploitation; evaluation
5. a. A county adult protective services provider shall provide access for reporting abuse, neglect and exploitation. Information shall also be available to a person who reports abuse, neglect or exploitation on ways to access emergency assistance.

b. The county adult protective services provider upon receiving a report that a vulnerable adult is being or has been the subject of abuse, neglect or exploitation, shall initiate a prompt and thorough evaluation of the report within 72 hours.

c. If the county adult protective services provider is prevented from conducting an evaluation of a report of abuse, neglect or exploitation, the county adult protective services provider may petition a court of competent jurisdiction for an order to conduct the evaluation.

d. An evaluation conducted pursuant to this act shall be conducted by a person with appropriate training and experience as set forth by regulation. The evaluation shall be based upon a visit with the vulnerable adult about whom the report was made and upon consultation with others who have knowledge of the particular case to determine whether protective services are needed and what action, if any, is required.

e. Records of public agencies, private organizations, banks and other financial institutions, medical institutions and practitioners, which the county director or his designee reasonably believes to be necessary to complete the evaluation, shall be made available to the county adult protective services provider.

L.1993,c.249,s.5.



Section 52:27D-411 - Determination Of Need For Protective Services; Referrals

52:27D-411. Determination of need for protective services; referrals
6. a. If a determination is made by the county adult protective services provider that there is reasonable cause to believe that the vulnerable adult has been the subject of abuse, neglect or exploitation, the county adult protective services provider shall determine the need for protective services. If the vulnerable adult or his legal guardian consents, the county adult protective services provider shall provide or arrange for appropriate protective services, as may be available. The county adult protective services provider shall also make formal referrals to State, county, and local agencies, hospitals and organizations, including county offices on aging for clients age 60 and over, for services which the county adult protective services provider is unable to provide directly. The county protective services provider shall follow up on referrals to determine whether services are being provided.

b. A county protective services provider may refer a person who needs protective services and who, because of a developmental disability or mental illness, is in need of specialized care, treatment or services, to the Division of Developmental Disabilities or the Division of Mental Health and Hospitals in the Department of Human Services, as appropriate. These divisions shall consider referrals from the county adult protective services providers on a priority basis and assist in providing the specialized services needed to protect abused, neglected, or exploited vulnerable adults, including those 60 years and over.

L.1993,c.249,s.6.



Section 52:27D-412 - Petition For Order Enjoining Caretaker From Interfering With Provision Of Services

52:27D-412. Petition for order enjoining caretaker from interfering with provision of services
7. a. If the vulnerable adult's caretaker or any other person interferes with the provision of protective services, the county adult protective services provider shall petition the court for an order enjoining the caretaker or other person from interfering with the provision of services. Any other party concerned with the welfare of the vulnerable adult may also petition the court for an order enjoining the caretaker or any other person from interfering with the provision of services.

b. The petition shall present facts to show that the vulnerable adult is in need of protective services, and that, although the vulnerable adult or his guardian consents to the receipt of services, the adult's caretaker or other person has interfered with the provision of services. If the judge finds that the vulnerable adult requires protective services and that the vulnerable adult, or his guardian, consents to the services, and the vulnerable adult has been prevented from receiving the protective services by his caretaker or other person, the judge shall issue an order enjoining the caretaker or other person from further interference.

L.1993,c.249,s.7.



Section 52:27D-413 - Petition For Authorization To Provide Emergency Protective Services; Hearing

52:27D-413. Petition for authorization to provide emergency protective services; hearing
8. a. If the county director or his designee reasonably determines that an emergency exists and the vulnerable adult refuses or is unable to consent to the protective services, the county director or his designee shall petition a court of competent jurisdiction for an order authorizing the provision of protective services. The petition shall set forth the name, age and residence of the adult; the nature of the emergency; the proposed protective services; and facts sufficient to show that (1) the adult is a vulnerable adult in need of protective services as a result of abuse, neglect or exploitation; (2) the adult, without protective services, will incur a clear and substantial risk of death or immediate physical harm; (3) the adult refuses or is unable to consent to the protective services; and (4) no other person authorized by law or court order to give consent for the adult is available and willing to arrange for protective services.

b. The court shall set the case for hearing within 24 hours of receipt of a petition pursuant to this section. The adult has the right to an attorney of his choice, or the court shall appoint counsel. Every reasonable effort shall be made to provide notice of the hearing, including a copy of the petition, to the adult, his attorney, his legal guardian, his spouse or, if none, to his adult children or next of kin, and his caretaker, if any, prior to the hearing. A reasonable effort shall be made to provide for the participation of the adult at the hearing.

c. The court may waive the notice requirement and schedule an ex parte hearing immediately upon receipt of the petition if the court finds that there is a clear and substantial risk to the adult of death or irreparable injury if the order were delayed.

d. If at the hearing, the judge finds by clear and convincing evidence that (1) the adult is a vulnerable adult in need of protective services as a result of abuse, neglect or exploitation; (2) the adult, without protective services, will incur a clear and substantial risk of death or immediate physical harm; (3) the adult refuses or is unwilling to consent to services; and (4) no other person authorized by law or court order to give consent for the adult is available and willing to arrange for protective services; an order authorizing the provision of protective services shall be issued. The order may designate an individual or organization responsible for the provision or arrangement of protective services for the adult.

e. The court shall order only such protective services as are necessary to remove the conditions creating the emergency.

f. An emergency order entered under this section by the court may not exceed 72 hours. The county director or his designee, upon determining that continued services are necessary to prevent death or serious physical harm, may apply for continuation of the order for an additional 72-hour period, if a guardian has not been named. If an emergency order is entered ex parte, the vulnerable adult or any other party, on behalf of the vulnerable adult, may petition the court to have the order modified or vacated, and the court shall consider the petition on an emergent basis.

L.1993,c.249,s.8.



Section 52:27D-414 - Petition For Order Authorizing Provision Of Protective Services

52:27D-414. Petition for order authorizing provision of protective services
9. a. If the county director or his designee reasonably determines that a vulnerable adult will incur a substantial risk of physical harm or deterioration without protective services, and the adult refuses or is unable to consent to the services, the county director or his designee shall petition a court of competent jurisdiction for an order authorizing the provision of protective services. The petition shall set forth the name, age and residence of the adult; the proposed protective services; and facts sufficient to show that: (1) the adult is a vulnerable adult in need of the services as a result of abuse, neglect or exploitation; (2) the adult will incur a substantial risk of physical harm or deterioration without protective services; (3) the adult refuses or is unable to consent to the services; and (4) no other person authorized by law or court order to give consent for the adult is available and willing to arrange for protective services.

b. The court shall set the case for hearing within three court days after the filing of the petition. The adult has the right to an attorney of his choice or the court shall appoint counsel. If the vulnerable adult refuses protective services, the court may issue an order requiring a psychiatric or psychological assessment or examination to determine the vulnerable adult's understanding or capacity, and the nature of or reason for the refusal.

c. Every reasonable effort shall be made to provide notice of the hearing, including a copy of the petition to the adult, his attorney, his legal guardian, his spouse or, if none, to his adult children or next of kin, and his caretaker, if any. A reasonable effort shall be made to provide for the participation of the adult at the hearing. If there has been an assessment or an examination, the psychiatrist or the psychologist shall prepare and provide a report to the court and to the attorney for the vulnerable adult.

d. If, at the hearing, the judge finds by clear and convincing evidence that (1) the adult is a vulnerable adult in need of the services as a result of abuse, neglect or exploitation; (2) the adult will incur a substantial risk of physical harm or deterioration without protective services; (3) the adult refuses or is unable to consent to the services; (4) that no other person authorized by law or court order to give consent for the adult is available and willing to arrange for protective services; and (5) if there has been an assessment or an examination, that the report of the psychiatrist or psychologist states that the vulnerable adult lacks the understanding or capacity to refuse the protective services, an order authorizing the provision of protective services may be issued. The order may designate an individual or organization responsible for the provision of, arrangement for, or consent for protective services on behalf of the adult.

e. A protective services order shall not exceed 30 days but may be continued for an additional 30-day period upon application of the county director or his designee and proof that the vulnerable adult would suffer a substantial risk of physical harm or deterioration if the protective services were withdrawn. The court shall not grant any further renewal of the order.

L.1993,c.249,s.9.



Section 52:27D-415 - Permanent Changes In Living Situation Not Authorized

52:27D-415. Permanent changes in living situation not authorized
10. Permanent changes in the living situation of an abused, neglected or exploited vulnerable adult shall not be made under authority of this act. If a permanent change in the living situation or nonemergency medical treatment are necessary, the appropriate guardianship, conservatorship or civil commitment action shall be initiated by the county adult protective services provider pursuant to applicable State law.

L.1993,c.249,s.10.



Section 52:27D-416 - Legal Action

52:27D-416. Legal action
11. In order to protect a vulnerable adult, the county director or his designee may initiate appropriate legal action including, but not limited to, petitioning for guardianship or conservatorship.

L.1993,c.249,s.11.



Section 52:27D-417 - Motion For Review Of Court Order

52:27D-417. Motion for review of court order
12. The vulnerable adult, or individual or organization designated responsible for the provision of protective services for the vulnerable adult, has the right to bring a motion for review of a court order issued pursuant to this act, notwithstanding a finding by the court of a lack of capacity to consent to protective services.

L.1993,c.249,s.12.



Section 52:27D-418 - Payments

52:27D-418. Payments
13. The court may order payments to be made by or on behalf of the vulnerable adult for protective services from his own estate.

L.1993,c.249,s.13.



Section 52:27D-419 - Report Of Alleged Criminal Act

52:27D-419. Report of alleged criminal act
14. If the county director or his designee has reasonable cause to believe that a caretaker or other person has committed a criminal act against a vulnerable adult including, but not limited to, P.L.1989, c.23 (C.2C:24-8), he shall immediately report the information to local law enforcement officials or the prosecutor of the county in which the alleged criminal act was committed. If the report is made orally, a written report shall follow in a timely manner.

L.1993,c.249,s.14.



Section 52:27D-420 - Confidentiality Of Records, Communications

52:27D-420. Confidentiality of records, communications
15. All records and communications pertaining to any report, evaluation, or service provided pursuant to this act are confidential. All third party information, together with the identities of the reporters, witnesses and the adults allegedly in need of protective services are confidential, except disclosures which may be necessary for the commissioner or the county adult protective services provider to perform his duties and to support any findings that may result from the evaluation of a report.

L.1993,c.249,s.15.



Section 52:27D-421 - Central Registry

52:27D-421. Central registry
16. The commissioner shall establish a central registry for the receipt and maintenance of all reports of suspected abuse, neglect and exploitation of vulnerable adults. The department shall compile and maintain in the central registry demographic data on vulnerable adults, Statewide statistics related to abuse, neglect and exploitation and other information submitted by county adult protective services providers.

L.1993,c.249,s.16.



Section 52:27D-422 - Training Program

52:27D-422. Training program
17. The commissioner or his designee shall establish a training program for county protective services provider staff which shall be offered at least annually and shall include a minimum of 90 classroom hours. This training shall be required during the first year of employment with an adult protective services provider.

L.1993,c.249,s.17.



Section 52:27D-423 - Rules, Regulations

52:27D-423. Rules, regulations
18. The commissioner shall adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as may be deemed necessary to effectuate the purposes of this act. The rules and regulations shall include but, not be limited to:

a. Procedures for intervention and gaining access by a county protective services provider to a vulnerable adult who is the subject of a report of abuse, neglect or exploitation, including the safeguarding of that person's civil liberties;

b. Procedures for the reporting, collection, retention and use of information secured at the county and State levels to effectuate this act;

c. Procedures for maintaining confidentiality when required or when deemed necessary;

d. Procedures for the review and evaluation of the performance of a county protective services provider; and

e. Procedures for the reallocation of State funds by the director or his designee if programs and services do not meet the requirements of this act or rules established by the commissioner.

L.1993,c.249,s.18.



Section 52:27D-424 - Annual Report

52:27D-424. Annual report
19. The commissioner shall report annually to the Governor and the Legislature on the effectiveness of this act, and make recommendations for the prevention and alleviation of the abuse, neglect and exploitation of vulnerable adults.

L.1993,c.249,s.19.



Section 52:27D-425 - Nonapplicability Of Act

52:27D-425. Nonapplicability of act
20. Nothing in this act shall be deemed or construed to limit or preempt the provisions of P.L.1977, c.239 (C.52:27G-1 et seq.) regarding the institutionalized elderly.

L.1993,c.249,s.20.



Section 52:27D-426 - Transfer Of Funding, Programs, Positions.

52:27D-426 Transfer of funding, programs, positions.

21. a. All funding, programs, and positions created to provide adult protective services are continued and shall be transferred to the Department of Human Services. The Department of Community Affairs shall provide the Department of Human Services with such information as the Department of Human Services requires to fulfill its federal funding and reporting requirements.

b.The transfers directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

L.1993, c.249, s.21; amended 2012, c.17, s.425.



Section 52:27D-427 - Definitions.

52:27D-427 Definitions.

14.As used in sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437):

"Business firm" means and includes any corporation, company, association, society, firm, partnership or joint stock company, or any sole proprietor, engaged in, advertising, or holding itself out to be in the business of lead evaluation or lead abatement.

"Commissioner" means the Commissioner of Community Affairs.

"Department" means the Department of Community Affairs.

"Interim controls" means a set of measures designed to reduce temporarily human exposure or likely exposure to lead-based paint hazards, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards, and the establishment and operation of management and resident education programs, or as the term is defined under 42 U.S.C.s.4851b.

"Lead abatement" means a set of measures designed to permanently eliminate lead-based paint hazards in accordance with standards established by the commissioner in compliance with standards promulgated by the appropriate federal agencies. Such term includes:

a.the removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead contaminated soil; and

b.all preparation, cleanup, disposal, and post-abatement clearance testing activities associated with such measures.

"Lead evaluation" means a surface-by-surface investigation to determine the presence of lead-based paint and the provision of a report explaining the results of the investigation.

"Lead hazard control work" means work to make housing lead-safe, or to mitigate, through the use of interim controls as permitted under federal law and as defined in 42 U.S.C.s.4851b, or to eliminate permanently lead-based paint hazards by abatement on a premises by a business firm certified to perform lead abatement work pursuant to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 et al.).

"Lead-based paint" means paint or other surface coating material that contains lead in excess of 1.0 milligrams per centimeter squared or in excess of 0.5% by weight, or such other level as may be established by federal law.

"Lead-based paint hazard" means any condition that causes exposure to lead from lead-contaminated dust or soil or lead-contaminated paint that is deteriorated or present in surfaces, that would result in adverse human health effects.

"Lead-based paint hazard inspection" means an inspection of a housing unit and the structure's interior common areas and exterior surface for the presence of lead-based paint hazards.

"Lead safe maintenance work" means those maintenance activities which are necessary to maintain surfaces in a lead safe condition and to prevent lead-based paint hazards from occurring or reoccurring.

"Surface" means an area such as an interior or exterior wall, ceiling, floor, door, door frame, window sill, window frame, porch, stair, handrail and spindle, or other abradable surface, soil, furniture, a carpet, a radiator or a water pipe.

L.1993,c.288,s.14; amended 2003, c.311, s.22.



Section 52:27D-428 - Certification Of Business Firms Performing Lead Evaluation, Abatement Work.

52:27D-428 Certification of business firms performing lead evaluation, abatement work.

15. a. A business firm shall neither directly nor indirectly perform lead evaluation or abatement work without first obtaining certification from the department. Certification may be issued to perform lead evaluation or abatement work if the business firm employs or will employ sufficient numbers and types of personnel certified by the Department of Health pursuant to section 3 of P.L.1993, c.288 (C.26:2Q-3) to perform lead abatement work and meets all other requirements that the commissioner may establish pursuant to section 23 of P.L.1993, c.288 (C.52:27D-436). The certification shall be in writing, shall contain an expiration date, and shall be signed by the commissioner.

b.A person or business firm shall not undertake a project involving lead abatement work without first obtaining a construction permit for that project pursuant to section 12 of P.L.1975, c.217 (C.52:27D-130). No permit shall be issued for lead abatement work, except to:

(1)an owner undertaking work on his own premises using his own employees, if those employees are certified by the Department of Health pursuant to section 3 of P.L.1993, c.288 (C.26:2Q-3);

(2)a homeowner proposing to perform lead abatement work himself on a dwelling unit that he owns and occupies as a primary place of residence; or

(3)a business firm certified pursuant to this section to perform such work.

The issuance of a construction permit to an individual homeowner proposing to perform lead abatement work on a dwelling unit that he owns and occupies as a primary place of residence shall be accompanied by written information developed by the department explaining the dangers of improper lead abatement, procedures for conducting safe lead abatement, and the availability of certified lead abatement contractors, or of any available training for homeowners.

c.Nothing in this section shall be construed to restrict or otherwise affect the right of any business firm to engage in painting, woodworking, structural renovation, or other indoor or outdoor contracting services that may result in the disturbance of paint, or to engage in lead safe maintenance work or lead hazard control work, but a business firm shall not hold itself out as certified by the department or otherwise represent that it has specialized competency to perform lead evaluation or abatement work unless it has been certified or otherwise specifically authorized pursuant to this section.

A business firm that seeks to engage in lead safe maintenance work or lead hazard control work shall do so using only persons who, prior to engaging in such work, shall have completed such training courses as may be prescribed by the commissioner and provided by a training provider accredited by the Commissioner of Health.

A business firm that utilizes interim controls to reduce the risk of lead-based paint exposure shall utilize only those methods approved by the appropriate federal agencies, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards, as may be set forth under 42 U.S.C.s.4851b, or those methods set forth in guidelines established by the commissioner, but shall not be required to be certified pursuant to this section unless performing lead abatement.

L.1993, c.288, s.15; amended 2003, c.311, s.23; 2012, c.17, s.426.



Section 52:27D-429 - Certification Regulations

52:27D-429. Certification regulations
16. The certification required pursuant to section 15 of P.L.1993, c.288 (C.52:27D-428) shall be for a period not to exceed two years and shall not be transferable. A business firm may apply for recertification during the 90-day period before the certification expiration date, or the 90-day period after the certification expiration date; except that if a business firm applies after the certification expiration date, the firm shall not perform any services for which certification is required until the certification is renewed. If a certification has expired for more than 90 days, the business firm is required to obtain a new certification.

A copy of the certification shall be conspicuously displayed for public review in the business office of a business firm engaged in the business of abating lead-based paint hazards or conducting lead evaluations. Additionally, the certification number shall be displayed on all business vehicles and at all lead abatement or lead evaluation jobs in progress.

A certification or recertification shall not be issued until a certification fee has been paid in full to the department. The commissioner shall establish application and certification fees by regulation pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), in an amount sufficient to cover the costs to the department of administering and enforcing the provisions of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437).

L.1993,c.288,s.16.



Section 52:27D-430 - Regulations, Requirements, Guidelines

52:27D-430. Regulations, requirements, guidelines
17. The commissioner may adopt regulations, including amendments to the Uniform Construction Code, N.J.A.C.5:23-1.1 et seq., prescribing standards, including appropriate training and certification requirements, governing safe practices for construction work that, although not a lead abatement, may create a lead hazard to an occupant of a building or structure. In addition, the commissioner may adopt any applicable requirements or guidelines established by federal law or regulation.

L.1993,c.288,s.17.



Section 52:27D-431 - Enforcement By Commissioner, Representative

52:27D-431. Enforcement by commissioner, representative
18. Sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437) shall be enforced by the commissioner or his representative who shall have the right of entry to all premises at which the department has reason to believe that lead abatement or evaluation activities may have taken place or are taking place or to any premises used or occupied by a business firm subject to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437); and the right to review any records for the purposes of inspection or investigation.

L.1993,c.288,s.18.



Section 52:27D-432 - Denial, Suspension, Conditions Upon, Revocation, Refusal To Renew Certification

52:27D-432. Denial, suspension, conditions upon, revocation, refusal to renew certification
19. a. The department may deny, suspend, impose conditions upon, revoke, or refuse to renew a certification for good cause, including:

(1) violating, or abetting another to commit a violation of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437);

(2) making a false statement on an application for certification, or in providing other information required by the department;

(3) misrepresentation of qualifications, or fraudulently obtaining certification;

(4) engaging in practices during lead abatement work contrary to safe procedures established therefor; and

(5) employing persons to perform lead abatement or lead evaluation work who are not certified pursuant to section 3 of P.L.1993, c.288 (C.26:2Q-3) to perform such work.

b. A business firm whose application or certification is denied, suspended, conditionally issued, revoked, or not renewed is entitled to a hearing pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c. Denial of, suspension of, the imposition of conditions upon, revocation of, or refusal to renew a certification shall not limit the department from pursuing against the applicant or certificate holder any other lawful remedy available to the department.

d. A business firm whose certification has been revoked shall be ineligible to apply for certification for three years from the date of revocation. This ineligibility shall extend to any other business firm having any proprietor, officer, director, general partner, or shareholder or limited partner with at least a 10% interest, in common with the business firm whose certification was revoked.

L.1993,c.288,s.19.



Section 52:27D-433 - Civil Actions For Injunctive Relief To Enforce, Prevent Violations

52:27D-433. Civil actions for injunctive relief to enforce, prevent violations
20. If the department has reason to believe that a condition exists that poses an imminent threat to the public health, safety or welfare, the department may initiate a civil action in a court of competent jurisdiction for injunctive relief to enforce or prevent a violation of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437). The court may proceed in the action in a summary manner.

L.1993,c.288,s.20.



Section 52:27D-434 - Violators Guilty Of Disorderly Persons Offense, Corporate Liability

52:27D-434. Violators guilty of disorderly persons offense, corporate liability
21. Any person who knowingly or purposely:



a. hinders or delays the department in the enforcement of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437);

b. fails to obtain certification required by sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437);

c. refuses to make his certification accessible to the commissioner; or



d. otherwise violates any provision of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437); is guilty of a disorderly persons offense. If the person is a corporation, all officers, directors, and shareholders owning at least a 10% interest in the corporation may be held liable for any violation by the corporation pursuant to this section.

L.1993,c.288,s.21.



Section 52:27D-435 - Imposition Of Administrative Civil Penalty, Violation Defined

52:27D-435. Imposition of administrative civil penalty, violation defined
22. As an alternative, or in addition to the provisions of section 21 of P.L.1993, c.288 (C.52:27D-434), the commissioner may, subject to notice and hearing, impose an administrative civil penalty for a violation set forth in this section not to exceed $1,000 for the first offense and $5,000 for each subsequent offense. If the violation is of a continuing nature, each day it continues constitutes an additional and separate violation.

The penalty may be sued for and recovered by and in the name of the commissioner in a civil action in a court of competent jurisdiction by a summary proceeding under "the penalty enforcement law," N.J.S.2A:58-1 et seq. For the purposes of this act, the Superior Court and the municipal court shall have jurisdiction to enforce the provisions of "the penalty enforcement law."

The department may compromise and settle a claim for a penalty under this section in such amount as the department determines to be appropriate and equitable.

a. As used in this section, a violation shall include the:



(1) obstructing, hindering, delaying or interfering by force or otherwise with the commissioner in the exercise of any power or the discharge of any function or duty pursuant to the provisions of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437);

(2) preparing, uttering or rendering of any false statements, reports, documents, plans or specifications permitted or required pursuant to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437); or

(3) refusal or failure to comply with a ruling, action, order or notice of the commissioner pursuant to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437).

b. A person shall be deemed to have violated or caused to be violated the provisions of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437) if an officer, agent or employee under his control has violated or caused to be violated any provision of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437).

c. If a person subject to sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437) is a corporation, all officers, directors and shareholders having at least a 10% interest shall be jointly and individually liable for any violation by the corporation.

L.1993,c.288,s.22.



Section 52:27D-436 - Regulations, Requirements, Guidelines

52:27D-436. Regulations, requirements, guidelines
23. The department, in consultation with the Department of Health, shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437), including regulations prescribing standards for the performance of lead abatement work. Additionally, the commissioner may adopt any applicable requirements or guidelines established by federal law or regulation, including any requirements or guidelines that apply to homeowners or other property owners, notwithstanding that the requirements or guidelines may be inconsistent with the provisions of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437).

L.1993,c.288,s.23.



Section 52:27D-437 - Delegation Of Administrative, Enforcement Duties, Functions

52:27D-437. Delegation of administrative, enforcement duties, functions
24. The department shall delegate, by rule or by interagency agreement pursuant to R.S.52:14-4, to the Department of Labor, its administrative and enforcement duties and functions pursuant to the provisions of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437) relating to the certification of business firms to perform lead evaluation or abatement work on public buildings, commercial buildings, bridges or any other buildings or structures that do not contain dwelling units. When the Department of Labor receives such a delegation, the Department of Labor shall be reimbursed by the department in an amount that is sufficient to cover the costs incurred by the Department of Labor in administering and enforcing the provisions of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437). The costs incurred by the Department of Labor in administering and enforcing this act shall be annually certified by the Director of the Office of Management and Budget in the Department of the Treasury. The Department of Community Affairs shall have ultimate responsibility for ensuring that lead evaluation and abatement work on all buildings and structures conforms to the requirements of sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 through C.52:27D-437).

L.1993,c.288,s.24.



Section 52:27D-437.1 - Short Title.

52:27D-437.1 Short title.

1.This act shall be known and may be cited as the "Lead Hazard Control Assistance Act."

L.2003,c.311,s.1.



Section 52:27D-437.2 - Findings, Declarations Relative To Lead Hazard Control.

52:27D-437.2 Findings, declarations relative to lead hazard control.

2.The Legislature finds and declares:

a.Lead is an element that has been used over the years in many products. The toxicity of lead has been known for several decades, causing its inclusion in products such as gasoline and residential paint to be banned by the federal government.

b.All animals and people can be negatively affected by lead, depending upon the amount, duration, and promptness of treatment. The range of health effects includes reduced stature, miscarriage, hypertension, and, most notably, neurological damage, particularly in children whose brains are developing.

c.Although a number of sources of lead exposure have been brought under control, environmental and public health professionals believe that the toxic metal lead is the number one environmental hazard facing children today. A substantial majority of lead exposure is derived from lead-based paint and dust.

d.Because of the age of New Jersey's housing stock, our State is among the states with the most serious risk of exposure from previous residential use of lead-based paint. It is estimated that there are about two million homes which were constructed in New Jersey prior to 1978, the year in which the sale of lead in paint for residential use was banned.

e.A comprehensive program to identify lead hazards in residential housing and also to identify housing which is safe from exposure to lead hazards is necessary in order to eradicate the major source of lead exposure to our State's children. The Legislature further finds that children living in rental housing are particularly at risk to exposure from lead because tenants do not have the requisite control over rental units to abate lead hazards from the property. Therefore, the comprehensive program will emphasize methods to safeguard children residing in rental housing and require the State to track the progress of making all of New Jersey's rental housing stock more lead safe.

L.2003,c.311,s.2.



Section 52:27D-437.3 - Definitions Relative To Lead Hazard Control.

52:27D-437.3 Definitions relative to lead hazard control.

3.As used in this act:

"Commissioner" means the Commissioner of Community Affairs;

"Department" means the Department of Community Affairs;

"Eligible loan" means a loan made for the purpose of financing lead hazard control work in housing located in the State;

"Financial assistance" means loans and loan guarantees and grants;

"Fund" means the Lead Hazard Contro1 Assistance Fund established pursuant to section 4 of P.L.2003, c.311 (C.52:27D-437.4);

"Interim controls" means a set of measures designed to reduce temporarily human exposure or likely exposure to lead-based paint hazards, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards, and the establishment and operation of management and resident education programs, or the term as it is defined under 42 U.S.C.s.4851b;

"Lead abatement" means a set of measures designed to permanently eliminate lead-based paint hazards in accordance with standards established by the commissioner, provided that such standards shall be consistent with applicable federal standards. The term includes:

a.the removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead contaminated soil; and

b.all preparation, cleanup, disposal, and post-abatement clearance testing activities associated with such measures;

"Lead-based paint" means paint or other surface coating material that contains lead in excess of 1.0 milligrams per centimeter squared or in excess of 0.5% by weight, or such other level as may be established by federal law;

"Lead-based paint hazard" means any condition that causes exposure to lead from lead-contaminated dust or soil or lead-contaminated paint that is deteriorated or present in surfaces, that would result in adverse human health effects;

"Lead-based paint hazard inspection" means an inspection of a housing unit and the structure's interior common areas and exterior surface for the presence of lead-based paint hazards;

"Lead-safe housing" means housing in which a lead-based paint hazard risk has been significantly reduced through the use of interim controls as permitted under federal law and as defined in 42 U.S.C. s.4851b, housing that is lead-free or housing in which lead abatement has been performed;

"Lead hazard control work" means work to make housing lead-safe, or to mitigate, through the use of interim controls as permitted under federal law and as defined in 42 U.S.C.s.4851b, or to eliminate permanently lead-based paint hazards on a premises by a business firm or person certified to perform lead abatement work pursuant to sections 1 through 12 of P.L.1993, c.288 (C.26:2Q-1 et seq.) and sections 14 through 24 of P.L.1993, c.288 (C.52:27D-427 et seq.) and the costs of temporary relocation, determined by the commissioner to be necessary pursuant to rules prescribed by the commissioner, while lead hazard control work is being performed. The determination of the commissioner shall be subject to review and appeal pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.);

"Multifamily housing" means a dwelling unit in a multiple dwelling as defined in section 3 of P.L.1967, c.76 (C.55:13A-3);

"Project" means a group of buildings subject to P.L.1967, c.76 (C.55:13A-1 et seq.), as defined in section 3 of P.L.1967, c.76 (C.55:13A-3).

L.2003,c.311,s.3.



Section 52:27D-437.4 - "Lead Hazard Control Assistance Fund."

52:27D-437.4 "Lead Hazard Control Assistance Fund."

4. a. There is hereby established in the department the "Lead Hazard Control Assistance Fund" hereinafter referred to as the "fund," which shall be continuing and nonlapsing, for the purpose of funding loans and grants authorized pursuant to P.L.2003, c.311 (C.52:27D-437.1 et al.). Moneys in the fund not immediately required for payment or liquid reserves may be invested and reinvested by the department in the same manner in which other department funds may be invested.

b.There shall be paid into the fund:

(1)moneys deposited into the fund as repayment of principal and interest on outstanding loans made from the fund;

(2)any income earned upon investment of moneys in the fund by the department pursuant to subsection a. of this section; and

(3)any other funds that may be available to the fund through appropriation by the Legislature or otherwise.

c.Moneys in the fund shall be used exclusively for:

(1)funding loans and grants made by the department pursuant to section 5 of P.L.2003, c.311 (C.52:27D-437.5);

(2)public education for the prevention of lead poisoning; and

(3)defraying the administrative costs of the department in carrying out the purposes and provisions of P.L.2003, c.311 (C.52:27D-437.1 et al.) up to an amount not to exceed 5% of the total moneys appropriated to the fund during the fiscal year. The department shall determine the amounts to be made available from the fund for the purposes of grants and loans, respectively, on an annual basis.

d.All balances in the Lead Hazard Control Assistance Fund are appropriated for the purposes of the fund.

L.2003,c.311,s.4.



Section 52:27D-437.5 - Grants, Loans.

52:27D-437.5 Grants, loans.

5. a. The department is hereby authorized to provide financial assistance in the form of grants or loans, or a combination thereof, with moneys available from the fund to eligible owners of multifamily housing and to eligible owners of single-family and two-family homes, whether or not utilized as rental housing, for lead hazard control work, in compliance with the terms of P.L.2003, c.311 (C.52:27D-437.1 et al.) and subject to the conditions set forth in this section. "Eligible owner" shall mean an owner who provides proof to the satisfaction of the department of the presence of a lead-based paint hazard on the owner's property.

b.Financial assistance in the form of a loan may be provided to an eligible owner of multifamily housing, a single-family home or a two-family home based on the owner's ability to repay the loan as determined by the department.

c.Financial assistance shall be provided for a period to be determined by the department.

d.The department may provide financial assistance, upon application therefore, for up to 100% of the costs of lead hazard control work, including associated lead evaluation costs, and for temporary relocation assistance, except that no award of financial assistance for a dwelling unit may exceed $150,000.

e.Financial assistance provided in the form of a loan shall be secured by a lien upon the real property on which the lead hazard control work is performed, with respect to which the financial assistance is made and other such collateral as the department may consider necessary to secure the interests of the fund in accordance with the provisions and purposes of P.L.2003, c.311 (C.52:27D-437.1 et al.). The department may, if it deems necessary, require the financial assistance to be secured by a personal loan guarantee by the owner of the property or by a lien upon other real property belonging to the person to whom the loan is made. The department may authorize a loan in conjunction with an award of a grant for a partial or the total amount of the costs of lead hazard control work.

f.The department shall establish a program to provide the grants authorized pursuant to this section. Grants shall not be made available to owners of multiple dwellings comprising more than four separate dwelling units. Priority shall not be granted to any applicant on the basis of the location of the housing. Priority may be given, however, to those residences in which children under the age of six reside. The department may award the grants on a pro-rata basis to the applicants, if there is an insufficient amount in the fund to award grants for the full amount of the projected cost of the lead hazard control work.

L.2003,c.311,s.5.



Section 52:27D-437.6 - Rules, Regulations.

52:27D-437.6 Rules, regulations.

6.The Commissioner of Community Affairs shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to effectuate the provisions of P.L.2003, c.311 (C.52:27D-437.1 et al.), including, but not limited to: the issuance of loans and grants, lead-based paint hazard inspections and evaluations, lead hazard control work, and training courses for persons engaged in lead-safe maintenance work or lead hazard control work. These regulations shall allow for certified third party risk assessors to provide assurance that rental properties meet the standards established for subsection (w) of section 7 of P.L.1967, c.76 (C.55:13A-7) as added by P.L.2003, c.311. Property owners using such third party risk assessors shall provide evidence of compliance at the time of the cyclical inspection carried out under the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.) or under section 1 of P.L.2007, c.251 (C.55:13A-12.2). Notwithstanding this intent the department shall maintain existing authority to respond to tenant complaints related to subsection (w) of section 7 of P.L.1967, c.76 (C.55:13A-7) as added by P.L.2003, c.311.

L.2003, c.311, s.6; amended 2007, c.251, s.3.



Section 52:27D-437.7 - Registry Of Loan, Grant Projects.

52:27D-437.7 Registry of loan, grant projects.

7.Whenever a loan or grant is provided pursuant to P.L.2003, c.311 (C.52:27D-437.1 et al.), the address of the multifamily housing, single-family home or two-family home and the details concerning the project shall be entered into a registry which shall be maintained by the department. The department shall enter onto the registry information for any other housing which it may have concerning the lead-safe status of such housing. The housing shall be categorized as either:

a.lead-free, which shall include any housing constructed after 1977 and housing certified to be free of lead-based paint by a certified inspector;

b.lead-abated, including housing where lead-based paint hazards have been permanently abated;

c.lead-hazard controlled, including housing in which preventative maintenance practices and interim controls have been implemented; or

d.lead-free interior, which shall include housing certified to have a lead-free interior by a certified inspector.

The purpose of the registry shall be to supply a list from which lead-safe housing can be easily identified, and through which the State's progress in rendering housing lead hazard controlled may be tracked.

L.2003,c.311,s.7.



Section 52:27D-437.8 - Review Of Cases Of Immediate Risk By Commissioner; Liability For Relocation Costs.

52:27D-437.8 Review of cases of immediate risk by commissioner; liability for relocation costs.

8. a. The Commissioner of Community Affairs shall review any case referred to the department in which a lead hazard condition has been found to exist and which poses an immediate risk of continuing exposure to lead hazard for any children living in the housing. If the lead hazard has been found to exist in a rental housing unit, the commissioner shall determine whether the removal of the residents from the rental housing unit containing that lead hazard is warranted.

b.If the commissioner determines that the removal and relocation of the residents from such housing is warranted, then the commissioner shall authorize the payment of relocation assistance pursuant to P.L.2003, c.311 (C.52:27D-437.1 et al.), and shall assist in the relocation of such residents to lead-safe housing.

c.Whenever relocation assistance is authorized pursuant to this section, the commissioner may determine to seek reimbursement for payments made for relocation assistance from the owner of the rental housing from which the tenants were moved. The commissioner shall seek reimbursement if the owner of such rental housing had failed to maintain the housing in a lead-safe condition.

d.In the case of any displacement of a household from a unit of rental housing that has been found, in a final administrative or judicial determination, not to be maintained in lead-safe condition in accordance with standards established by rule of the Department of Community Affairs or by municipal ordinance, all relocation costs incurred by a public agency to relocate that household shall be paid by the owner of the rental housing to the public agency making relocation payments upon presentation to the owner by the public agency of a statement of those relocation costs and of the date upon which the relocation costs are due and payable.

e.In the event that the relocation costs to be paid to the public agency are not paid within ten days after the due date, interest shall accrue and be due to the public agency on the unpaid balance at the rate of 18% per annum until the costs, and the interest thereon, shall be fully paid to the public agency.

f.In the event that the relocation costs to be paid to a public agency shall not be paid within ten days after the date due, the unpaid balance thereof and all interest accruing thereon shall be a lien on the parcel in which the dwelling unit from which displacement occurred is located. To perfect the lien granted by this section, a statement showing the amount and due date of the unpaid balance and identifying the parcel, which identification shall be sufficiently made by reference to the municipal assessment map, shall be recorded with the clerk or register of the county in which the affected property is located and, upon recording, the lien shall have the priority of a mortgage lien. Whenever relocation costs with regard to the parcel and all interest accrued thereon shall have been fully paid to the public agency, the statement shall be promptly withdrawn or canceled by the public agency.

g.In the event that relocation costs to be paid to a public agency are not paid as and when due, the unpaid balance thereof and all interest accrued thereon, together with attorney's fees and costs, may be recovered by the public agency in a civil action as a personal debt of the owner of the property. If the owner is a corporation, the directors, officers and any shareholders who each control more than 5% of the total voting shares of the corporation, shall be personally liable, jointly and severally, for the relocation costs.

h.All rights and remedies granted by this section for the collection and enforcement of relocation costs shall be cumulative and concurrent.

L.2003,c.311,s.8.



Section 52:27D-437.9 - Emergency Lead Poisoning Relocation Fund.

52:27D-437.9 Emergency Lead Poisoning Relocation Fund.

9. a. There is created in the State Treasury an account which shall be called the Emergency Lead Poisoning Relocation Fund. There is appropriated, from the funds in the "Catastrophic Illness in Children Relief Fund," established pursuant to section 3 of P.L.1987, c.370 (C.26:2-150), $1,000,000 for the purpose of emergency relocation assistance for lead poisoned children for deposit into the Emergency Lead Poisoning Relocation Fund.

b.Whenever a child who has tested positive for lead poisoning is removed from his dwelling unit in connection with an order to abate a lead-based paint hazard from a local or State health official, or upon the order of the Commissioner of Community Affairs, payments from the fund created pursuant to this section shall be authorized for the purpose of providing emergency relocation assistance to that child and the child's family.

c.All balances in the Emergency Lead Poisoning Relocation Fund are appropriated for the purposes of that fund.

d.Notwithstanding any other provision of law to the contrary, a payment made from the funds appropriated from the "Catastrophic Illness in Children Relief Fund" for the purposes in this section shall be authorized regardless of whether the relocation assistance is covered by any other State or federal program or any insurance contract and regardless of whether such expense will exceed 10% of the first $100,000 of annual income of a family plus 15% of the excess income over $100,000 provided that if reimbursement is received from the landlord, federal or State sources or from insurance proceeds, such reimbursement shall be directed to reimburse the fund for expenses paid under this section. Payment limitations set forth in the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.) shall not apply to payments under this section.

L.2003,c.311,s.9.



Section 52:27D-437.10 - Additional Fee Per Unit Inspected.

52:27D-437.10 Additional fee per unit inspected.

10.In addition to the fees permitted to be charged for inspection of multiple dwellings pursuant to section 13 of P.L.1967, c.76 (C.55:13A-13) and the fees that the commissioner shall establish for the inspection of single-family and two-family rental housing pursuant to P.L.2007, c.251 (C.55:13A-12.2 et al.), the department shall assess an additional fee of $20 per unit inspected for the purposes of P.L.2003, c.311 (C.52:27D-437.1 et al.) concerning lead hazard control work. In a common interest community, any inspection fee charged pursuant to this section shall be the responsibility of the unit owner and not the homeowners' association unless the association is the owner of the unit. The fees collected pursuant to this section shall be deposited into the "Lead Hazard Control Assistance Fund" established pursuant to section 4 of P.L.2003, c.311 (C.52:27D-437.4).

L.2003, c.311, s.10; amended 2007, c.251, s.4.



Section 52:27D-437.11 - Credit To Fund Of Certain Sales Tax On Paint, Etc.

52:27D-437.11 Credit to fund of certain sales tax on paint, etc.

11. a. There shall be credited to the "Lead Hazard Control Assistance Fund," established pursuant to section 4 of P.L.2003, c.311 (C.52:27D-437.4), for each State fiscal year commencing on and after July 1, 2004, an amount equivalent to the greater of $7,000,000 or the amount of revenue required to be set aside pursuant to subsection b. of this section.

b.There shall be set aside from the State revenue collected from the State tax imposed under the "Sales and Use Tax Act," pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.), as amended and supplemented, or any other subsequent law of similar effect, an amount equal to the lesser of $0.50 or the tax imposed on every retail sale of a container of paint, or other surface coating material, which shall include any pigmented, liquid substance to be applied to surfaces by brush, roller, spray or other means, including but not limited to, white base paint and colorants; provided, however, that the total amount set aside pursuant to this section shall not exceed $14,000,000 annually.

c.The Director of the Division of Taxation shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this section.

L.2003,c.311,s.11.



Section 52:27D-437.12 - Exemptions From Inspection.

52:27D-437.12 Exemptions from inspection.

12. a. Notwithstanding any other provisions of this act, a dwelling unit shall not be subject to inspection and evaluation or subject to any fees for the presence of lead-based paint hazards if the unit:

(1)has been certified to be free of lead-based paint;

(2)was constructed during or after 1978;

(3)is a seasonal rental unit which is rented for less than six months' duration each year;

(4)has been certified as having a lead-free interior by a certified inspector; or

(5)is occupied by the owner of the dwelling unit.

b.In a common interest community, any inspection fee charged shall be the responsibility of the unit owner and not the homeowners' association unless the association is the owner of the unit.

L.2003,c.311,s.12.



Section 52:27D-437.13 - Inapplicability Of Payment Limitations.

52:27D-437.13 Inapplicability of payment limitations.

16.The payment limitations set forth in the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.) shall not apply to payments made from the "Catastrophic Illness in Children Relief Fund," established pursuant to section 3 of P.L. 1987, c. 370 (C.26:2-150) for the purposes of relocating a lead-poisoned child pursuant to P.L.2003, c.311 (C.52:27D-437.1 et al.).

L.2003,c.311,s.16.



Section 52:27D-437.14 - Report To Legislature.

52:27D-437.14 Report to Legislature.

21.On or before the last day of the 24th month ending after the effective date of P.L.2003, c.311 (C.52:27D-437.1 et al.), and each two years thereafter, the Commissioner of Community Affairs shall issue a report to the Legislature on the effectiveness of the provisions of P.L.2003, c.311 (C.52:27D-437.1 et al.), which report shall include:

a.Details on the number and amounts of loans and grants provided and the households served;

b.Information obtained and entered on the housing registry created pursuant to P.L.2003, c.311 (C.52:27D-437.1 et al.); and

c.The costs incurred and the revenues derived by the department in administering P.L.2003, c.311 (C.52:27D-437.1 et al.), including information regarding any fees which may be authorized to be charged or increased pursuant to P.L.2003, c.311 (C.52:27D-437.1 et al.).

L.2003,c.311,s.21.



Section 52:27D-437.15 - Modification Of Regulations Concerning Lead Hazards.

52:27D-437.15 Modification of regulations concerning lead hazards.

24.The Commissioner of Banking and Insurance and the Commissioner of Health shall consult with the Commissioner of Community Affairs and shall modify all regulations concerning lead hazards in accordance with the provisions of P.L.2003, c.311 (C.52:27D-437.1 et al.), to recognize lead hazard control work as an authorized alternative method to lead abatement in control of lead hazards.

L.2003, c.311, s.24; amended 2012, c.17, s.427.



Section 52:27D-438 - Short Title.

52:27D-438 Short title.

1. This act shall be known and may be cited as the "Energy Tax Receipts Property Tax Relief Act."

L.1997,c.167,s.1.



Section 52:27D-439 - "Energy Tax Receipts Property Tax Relief Fund."

52:27D-439 "Energy Tax Receipts Property Tax Relief Fund."

2. a. Commencing July 1, 1997 there is established the "Energy Tax Receipts Property Tax Relief Fund" as a special dedicated fund in the State Treasury into which there shall be credited annually, commencing in State fiscal year 1998, the sum of $740,000,000 or the amount determined pursuant to subsection e. of this section from the following: net payments under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) from sales and use of energy or utility services, net payments under the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.) from gas, electric, and gas and electric public utilities, whether municipal or otherwise, that were subject to tax pursuant to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998, net payments under the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.) from telecommunications public utilities that were subject to tax pursuant to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) as of April 1, 1997, net payments under P.L.1940, c.5 (C.54:30A-49 et seq.) from sewerage and water corporations, net payments under the "Transitional Energy Facility Assessment Act," P.L.1997, c.162 (C.54:30A-100 through C.54:30A-113), and such sums from the General Fund as may be necessary to provide that the annual amount credited to the fund shall equal $740,000,000 or the amount determined pursuant to subsection e. of this section.

b.Notwithstanding the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.), P.L.1940, c.5 (C.54:30A-49 et seq.) and any other provision of law concerning the apportionment and distribution by the State of taxes paid by public utilities,

(1)There shall be paid during the State fiscal year 1998 and during each fiscal year thereafter from the "Energy Tax Receipts Property Tax Relief Fund" to the municipalities of the State the sum of $740,000,000 or the amount determined pursuant to subsection e. of this section.

(2)A portion of the $740,000,000 or the amount determined pursuant to subsection e. of this section shall be allocated in a manner that provides that each municipality shall receive an amount not less than the largest annual amount received or to be received by the municipality from:

(a)the distribution of $685,000,000 from the proceeds of the public utilities franchise and gross receipts taxes under P.L.1940, c.4 (C.54:30A-16 et seq.) and P.L.1940, c.5 (C.54:30A-49 et seq.) in calendar year 1994, 1995 or 1996; or

(b)the distribution of $685,000,000 from the proceeds of the public utilities franchise and gross receipts taxes under P.L.1940, c.4 (C.54:30A-16 et seq.) and P.L.1940, c.5 (C.54:30A-49 et seq.) or from taxes and assessments collected in replacement of such taxes as released by the Division of Local Government Services in the Department of Community Affairs as fiscal year 1998 estimated franchise and gross receipts taxes State aid distributions by municipality prior to the certification of apportionment of such funds by the Director of the Division of Taxation and the amounts required pursuant to subsection d. of this section.

(3)A portion of the $740,000,000 or the amount determined pursuant to subsection e. of this section shall be allocated in a manner that provides that each municipality shall receive an amount equal to the difference, if any, between the amount it received pursuant to paragraph (2) of this subsection and the sum of the amounts that the municipality received pursuant to the certification made in the 1997 calendar year released by the Division of Local Government Services in the Department of Community Affairs as the fiscal year 1998 estimated franchise and gross receipts taxes State aid distribution of $685,000,000 and the certification of the 1997 fiscal year distribution of $45,000,000.

(4)The portion of the $740,000,000 or the amount, not more than $755,000,000, determined pursuant to subsection e. of this section remaining after the allocations pursuant to paragraphs (2) and (3) of this subsection shall be distributed in proportion to the amounts distributed pursuant to paragraph (2) of this subsection.

c. (1) The funds distributed pursuant to paragraphs (2) and (4) of subsection b. of this section shall be distributed annually to municipalities on the following schedule: July 15, 35% of the total amount due; August 1, 10% of the total amount due; September 1, 30% of the total amount due; October 1, 15% of the total amount due; November 1, 5% of the total amount due; and December 1, 5% of the total amount due.

(2)The funds distributed pursuant to paragraph (3) of subsection b. of this section, prior to January 1, 2002 for all municipalities, and distributed after January 1, 2002 for municipalities operating on a State fiscal year basis, shall be distributed annually to those municipalities on or before June 30. The funds distributed after January 1, 2002 pursuant to paragraph (3) of subsection b. of this section to calendar year municipalities shall be distributed annually on or before July 15.

d.The allocation set forth in paragraph (2) of subsection b. of this section shall be adjusted to increase each appropriate municipal distribution by the amount necessary to:

(1)make corrections to apportionment valuations or distribution values made by the Director of the Division of Taxation in the Department of the Treasury pursuant to R.S.54:30-2; and

(2)correct equitable distortions, as determined by the State Treasurer, resulting from the application of section 2 of P.L.1980, c.10 (C.54:30A-24.1) and section 4 of P.L.1980, c.11 (C.54:30A-61.1).

The director shall report to the Legislature, on or before July 15, 1997, the amount and distribution of the corrections pursuant to paragraphs (1) and (2) of this subsection.

e.The amount credited to the "Energy Tax Receipts Property Tax Relief Fund" shall be $745,000,000 for State fiscal year 1999, $750,000,000 for each of State fiscal years 2000 and 2001, $755,000,000 for State fiscal year 2002, and for each fiscal year thereafter the amount equal to the amount credited in the prior fiscal year multiplied by the sum of 1.0 and the index rate or zero, whichever is greater. As used in this section, "index rate" means the rate of annual percentage increase, rounded to the nearest half-percent, in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, computed and published quarterly by the United States Department of Commerce, Bureau of Economic Analysis, calculating the annual increase therein at the second calendar quarter which occurred in the next preceding State fiscal year. The Director of the Division of Local Government Services shall promulgate annually the index rate to apply in the next following State fiscal year which shall be the same as the index rate determined pursuant to section 4 of P.L.1983, c.49 (C.40A:4-45.1a). Any amount of aid distributed to a municipality in excess of the amount distributed to the municipality from the "Energy Tax Receipts Property Tax Relief Fund" during the State fiscal year 2002 shall be used solely and exclusively by each municipality for the purpose of reducing the amount the municipality is required to raise by local property tax levy for municipal purposes.

f.Notwithstanding any other provision of this section or any other provision of law to the contrary, if any municipality paid a county for an amount for county purposes from the amount it received from its apportionment of taxes according to the limitations on the municipalities apportionment under section 4 of P.L.1980, c.11 (C.54:30A-61.1), the highest amount of that payment during calendar years 1994, 1995, and 1996 shall be paid annually directly to that county by the State Treasurer and be deducted from that municipality's distribution otherwise determined pursuant to paragraph (2) of subsection b. of this section.

L.1997,c.167,s.2; amended 1999, c.168, s.1; 2002, c.3.



Section 52:27D-440 - Excess Of Net Tax Payments Credited To Fund, Additional Aid.

52:27D-440 Excess of net tax payments credited to fund, additional aid.

3. If, in any State fiscal year, net payments under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) from sales and use of energy or utility services, net payments under the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.) from gas, electric, and gas and electric public utilities, whether municipal or otherwise, that were subject to tax pursuant to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998, net payments under the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.) from telecommunications public utilities that were subject to tax pursuant to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) as of April 1, 1997, net payments under P.L.1940, c.5 (C.54:30A-49 et seq.) from sewerage and water corporations, net payments under the "Transitional Energy Facility Assessment Act," P.L.1997, c.162 (C.54:30A-100 through C.54:30A-113) exceed $1,425,000,000, 75% of that amount of net payments in excess of $1,425,000,000 shall be credited to the "Energy Tax Receipts Property Tax Relief Fund" in addition to the amount credited pursuant to section 2 of P.L.1997, c.167 (C.52:27D-439), for distribution to municipalities as additional aid.

L.1997,c.167,s.3.



Section 52:27D-441 - Appropriation, Distribution Of Amounts From Fund, Requirement; Consequences Of Failure.

52:27D-441 Appropriation, distribution of amounts from fund, requirement; consequences of failure.

4. a. The annual appropriations act for each State fiscal year commencing with fiscal year 1998 shall appropriate and distribute during the fiscal year an amount not less than $740,000,000 or the amount determined pursuant to subsection e. of section 2 of P.L.1997, c.167 (C.52:27D-439)from the "Energy Tax Receipts Property Tax Relief Fund" pursuant to the provisions of section 2 of P.L.1997, c.167 (C.52:27D-439), for the purposes of that fund.

b. If the provisions of subsection a. of this section are not met on the effective date of an annual appropriations act for the State fiscal year, or if an amendment or supplement to an annual appropriations act for the State fiscal year should violate the provisions of subsection a. of this section, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, not later than five days after the enactment of the annual appropriations act, or an amendment or supplement thereto, that violates the provisions of subsection a. of this section, certify to the Director of the Division of Taxation that the requirements of subsection a. of this section have not been met.

c. The Director of the Division of Taxation shall, no later than five days after certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection b. of this section that the provisions of subsection a. of this section have not been met or have been violated by an amendment or supplement to the annual appropriations act, notify all taxpayers that have filed a return under the Corporation Business Tax (1946), P.L.1945, c.162 (C.54:10A-1 et seq.) during the previous calendar year, other than taxpayers that are gas, electric, and gas and electric, or telecommunications public utilities as defined pursuant to subsection (q) of section 4 of P.L.1945, c.162 (C.54:10A-4) pursuant to the amendment to that section 4 made in section 2 of P.L.1997, c.162, that the taxpayer shall have no liability pursuant to the provisions of P.L.1945, c.162 for any corporation business tax for the taxpayer's current privilege period, notwithstanding any other provision of law to the contrary.

L.1997,c.167,s.4.



Section 52:27D-442 - Distribution Of Consolidated Municipal Property Tax Relief Aid

52:27D-442. Distribution of Consolidated Municipal Property Tax Relief Aid
2. a. In each State fiscal year, each municipality shall receive Consolidated Municipal Property Tax Relief Aid equal to the amount of Consolidated Municipal Property Tax Relief Aid received in the prior State fiscal year multiplied by the sum of 1.0 and the index rate or zero, whichever is greater. However, any municipality that did not receive a distribution of Consolidated Municipal Property Tax Relief Aid during fiscal year 1999 shall receive aid equal to the amount of Consolidated Municipal Property Tax Relief Aid received in the prior State fiscal year plus the product of the base year amount and the index rate or zero, whichever is greater. As used in this section, "base year amount" means the sum of aid received by the municipality in fiscal year 1995 under those State aid programs which were consolidated in P.L.1995, c.164, the fiscal year 1996 annual appropriations act, under the Consolidated Municipal Property Tax Relief Aid distribution. As used in this section, "index rate" means the rate of annual percentage increase, rounded to the nearest half-percent, in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, computed and published quarterly by the United States Department of Commerce, Bureau of Economic Analysis, calculating the annual increase therein at the second calendar quarter which occurred in the next preceding State fiscal year. The Director of the Division of Local Government Services shall promulgate annually the index rate to apply in the next following State fiscal year which shall be the same as the index rate determined pursuant to section 4 of P.L.1983, c.49 (C.40A:4-45.1a).

Any amount of aid distributed to a municipality in excess of the amount distributed to the municipality for Consolidated Municipal Property Tax Relief Aid during the State fiscal year 1999 shall be used solely and exclusively by each municipality for the purpose of reducing the amount the municipality is required to raise by local property tax levy for municipal purposes. If the amount of the increased distribution exceeds the amount required to be raised by local property tax levy for municipal purposes, the balance of the increased distribution shall be used to reduce the amount the municipality is required to collect for county purposes, notwithstanding the provisions of this or any other law to the contrary. The Director of the Division of Local Government Services in the Department of Community Affairs shall certify annually that each municipality has complied with the requirements set forth herein.

b.The amount appropriated for Consolidated Municipal Property Tax Relief Aid in a State fiscal year shall be sufficient to fully fund the distribution to municipalities as determined pursuant to subsection a. of this section.

L.1999,c.168,s.2.



Section 52:27D-443 - Short Title.

52:27D-443 Short title.

1.This act shall be known and may be cited as the "New Jersey Women's Micro-Business Credit Act."

L.1999,c.239,s.1; amended 2004, c.176, s.1.



Section 52:27D-444 - Findings, Declarations Relative To Financial Assistance To Certain Women's Businesses.

52:27D-444 Findings, declarations relative to financial assistance to certain women's businesses.

2.The Legislature finds and declares that:

a.Micro-business loans are usually granted to those businesses that are mostly sole proprietorships with five or fewer employees, that require an initial capital outlay of less than $35,000 to start a new business or expand an existing business, utilize loans in amounts of less than $15,000 with most loans being paid back on time, and experience a default rate that is often no higher than on commercial loans;

b.Experience in numerous other states and in certain urban areas in New Jersey has shown that "micro lending," or carefully underwriting small loans to individual entrepreneurs with well-developed, realistic business plans, has been successful in helping individuals, without regard to geographical location, to start micro-businesses;

c.Nonprofit community-based development corporations have the experience of providing the training and technical assistance that is necessary for prospective entrepreneurs to establish a viable business;

d.While the New Jersey Economic Development Authority currently manages several programs to promote the development of micro and small businesses in the State and the New Jersey Development Authority for Small Businesses, Minorities' and Women's Enterprises has a peer group micro-lending program in place which targets urban areas of the State, there is a need to establish a separate micro-business credit program to provide new and innovative ways to assist more unemployed women and underemployed women in all areas of the State to enter or reenter the marketplace and to recognize that nonprofit community-based development corporations and certain Statewide women's business organizations have the experience of providing the training and technical assistance that is necessary for prospective entrepreneurs to establish a viable business; and

e.It is appropriate to establish a micro-business credit program that would target only those potential female entrepreneurs who have little or no prior business experience, are self-motivated and are willing to undertake an extensive training program and receive other kinds of technical assistance in order to gain the necessary experience to start a successful business through grants given to certified nonprofit community development corporations and certain Statewide women's business organizations, and the Department of Community Affairs which has experience in evaluating and monitoring community development corporations is the appropriate State agency to accomplish these goals.

L.1999, c.239, s.2; amended 2004, c.176, s.2; 2012, c.16, 157.



Section 52:27D-445 - Definitions Relative To Financial Assistance To Certain Women's Businesses.

52:27D-445 Definitions relative to financial assistance to certain women's businesses.

3.As used in this act:

"Act" means the "New Jersey Women's Micro-Business Credit Act."

"Certified nonprofit community development corporation" or "certified corporation" means a nonprofit community development corporation, established pursuant to Title 15 of the Revised Statutes, Title 15A of the New Jersey Statutes, or other law of this State, and certified by the department pursuant to section 6 of this act to receive grants for the purpose of issuing loans, loan guarantees, or both, and providing training and technical assistance to qualified recipients;

"Commissioner" means the Commissioner of Community Affairs;

"Department" means the Department of Community Affairs;

"Grant" means money given to a certified nonprofit community development corporation or a Statewide organization by the department for the purpose of issuing loans, loan guarantees, or both, pursuant to section 4 of this act;

"Loan" means a loan made or guaranteed to a qualified recipient under the terms and conditions set forth by a certified nonprofit community development corporation or a Statewide organization;

"Program" means the New Jersey Women's Micro-Business Credit Program established pursuant to section 4 of P.L.1999, c.239 (C.52:27D-446);

"Qualified recipient" means one or more women who intend to establish a business enterprise which is to be independently owned and operated solely by the woman or women, as appropriate, who have little or no prior business experience and each having a gross annual personal income of an amount less than 350 percent of the official poverty line, as determined by the Director of the federal Office of Management and Budget. A qualified recipient may conduct a business enterprise on a part-time basis, from a residence, or both; and

"Statewide organization" means an organization whose primary objective is to support and encourage business ownership by women and which maintains a visible Statewide presence.

L.1999,c.239,s.3; amended 2001, c.34; 2004, c.176, s.3.



Section 52:27D-446 - "New Jersey Women's Micro-business Credit Program."

52:27D-446 "New Jersey Women's Micro-Business Credit Program."

4. a. There is created, in the department, a "New Jersey Women's Micro-Business Credit Program." The program shall be established by the department. The program shall consist of grants to certified corporations or a Statewide organization for the following purposes:

(1)issuing loans, loan guarantees, or both, to qualified recipients;

(2)providing training and technical assistance to qualified recipients; and

(3)payment of reasonable administrative expenses as approved by the commissioner, except that such expenses shall not amount to greater than 20 percent of the grant.

b.To implement the program, the department shall provide grants to certified corporations or a Statewide organization from such moneys that the department determines are necessary to effectively implement the program, in response to the demand for the program, and from other assistance programs administered by the department or by other State agencies or authorities, or from such other moneys as may be made available for the program pursuant to P.L.1999, c.239 (C.52:27D-443 et seq.).

c.The commissioner shall designate areas for the location of up to four certified corporations or a Statewide organization as part of the program. In selecting the areas for the certified corporations, the commissioner shall strive to allocate the areas in an equitable manner to achieve representation from the northern, central, southern and shore regions of the State. In selecting the areas in each region for the location of the certified corporations, the department shall consider the following factors: comparative unemployment or underemployment; an economic environment conducive to the establishment of businesses built around qualified businesses; the need for assistance in creating qualified businesses where such activity will protect or enhance a small business economy; the level of anticipated financial and other participation of county economic development agencies, municipal economic development agencies or business organizations, and county or municipal educational and nonprofit organizations; and their ability to provide the necessary services in each region. In selecting a Statewide organization, the department shall consider the following factors: comparative unemployment or underemployment in area served; an economic environment conducive to the establishment of businesses built around qualified businesses; the need for assistance in creating qualified businesses where such activity will protect or enhance a small business economy; the level of anticipated financial and other participation of county economic development agencies, municipal economic development agencies or business organizations, and county or municipal educational and nonprofit organizations; and their ability to provide the necessary services Statewide.

d.The department shall, to the greatest extent feasible, coordinate its efforts to implement the program with other State or federal agencies or authorities including, but not limited to, the New Jersey Development Authority for Small Businesses, Minorities' and Women's Enterprises established pursuant to P.L.1985, c.386 (C.34:1B-47 et seq.), the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.), and the Department of Human Services and shall enter into agreements to leverage the moneys in the program with moneys that may be available from other sources of financing including, but not limited to, the Fund for Community Economic Development and the Statewide Loan Pool for Business as established by the New Jersey Economic Development Authority.

e.The department shall, to the greatest extent feasible, advertise the program to community development organizations in the northern, central, southern and shore regions of the State or Statewide. In order to advertise and promote the program, the department is authorized to organize or participate in the organization of a nonprofit corporation, which is exempt from federal taxation under section 501(c)(3) of the Internal Revenue Code. Such nonprofit corporation must directly further the statutory mission of the department and the intent of P.L.1999, c.239 (C.52:27D-443 et seq.). Expenses incurred by such nonprofit corporations shall be payable from funds raised by the nonprofit corporation, and no liability or obligation, in tort or contract, shall be incurred by the department for the operation of the nonprofit corporation. The nonprofit corporation shall obtain private counsel and shall not be represented by the department or indemnified by the department.

L.1999,c.239,s.4; amended 2004, c.176, s.4.



Section 52:27D-447 - Use Of Program Moneys.

52:27D-447 Use of program moneys.

5. a. The department shall use the moneys in the program as established and for the purposes designated pursuant to section 4 of P.L.1999, c.239 (C.52:27D-446).

b.In determining the criteria for making grants to the certified corporations or the Statewide organization, the department shall, in addition to applying customary underwriting criteria, also consider:

(1)the plan and scope of business training and technical assistance to be provided to qualified recipients;

(2)the plan and scope of other services to be provided to qualified recipients;

(3)geographic representation among the regions chosen, pursuant to subsection b. of section 4 of P.L.1999, c.239 (C.52:27D-446);

(4)the ability of the certified corporation or the Statewide organization, with its plan, to monitor and provide financial oversight of recipients of loans, to administer a revolving loan fund, and to investigate and qualify financing proposals and to service credit accounts;

(5)the sources and the sufficiency of operating funds, other than those provided herein, for the certified corporation or the Statewide organization; and

(6)the intent of the certified corporation or the Statewide organization, as set forth in its plan and written indications of local institutional support, to provide services to qualified recipients in the region within which it is located.

c.Loan funds may be used by a certified corporation or the Statewide organization to:

(1)satisfy matching requirements for other State, federal, or private funding only if funding is intended and used for the purpose of providing or enhancing the certified corporation's or Statewide organization's ability to provide and administer loans, technical assistance, or business training to qualified recipients;

(2)establish a revolving loan fund from which the certified corporation or the Statewide organization may issue loans to qualified recipients, provided that a single loan amount, as part of a loan agreement, does not exceed $5,000, or issue additional loans to qualified recipients which have completed payments on an earlier loan, under terms and conditions of the certified corporation or the Statewide organization; or

(3)carry out the purposes of the provisions as provided in both paragraphs (1) and (2) of this subsection.

d.Loan funds created by a certified corporation or a Statewide organization shall not be:

(1)loaned for relending or investment in stocks, bonds, or other securities or for property not intended for use in production by the recipient of the loan; or

(2)used to refinance a nonperforming loan held by a financial institution or to pay the operating costs of a certified corporation or a Statewide organization; however, interest income earned from the proceeds of a loan may be used to pay operating expenses.

e.Certified corporations or the Statewide organization are required to contribute cash from other sources to leverage and secure loans from the program. Contributions provided by the certified corporation or a Statewide organization must be in a ratio of at least $1 from other sources for each $3 in loans from the program and at least $1 from other sources for each $4 for training, technical assistance and administrative expenses from the program. These contributions may come from a public or private source other than the program and may be in the form of loans or grants.

f.Loans made by a certified corporation or a Statewide organization to a qualified recipient shall be made pursuant to a loan agreement and may be amortization or term loans, bear interest at less than the market rate, be renewable, and contain other terms and conditions considered appropriate by the department that are consistent with the purposes of P.L.1999, c.239 (C.52:27D-443 et seq.) and with rules and regulations promulgated by the department to implement P.L.1999, c.239.

g. (1) Unless subject to federal law, rule or regulation, each certified corporation or the Statewide organization that receives a grant under P.L.1999, c.239 (C.52:27D-443 et seq.) shall undergo an audit, at its own expense, at least once every two years. The certified corporation or a Statewide organization shall submit a copy of the audit to the department.

(2)If an audit is performed under a requirement of federal law, rule or regulation, the department shall waive the audit required in this subsection with respect to all issues addressed by the federal audit report. However, the department may require an audit of matters that are not, in the department's judgment, addressed by the federal report including, but not limited to, verification of compliance with requirements specific to the program, such as job-generation standards and reporting.

h.The department may use up to five percent of the funds received from the General Fund for the purposes of implementing the program, as pursuant to P.L.1999, c.239 (C.52:27D-443 et seq.), for administrative costs.

L.1999,c.239,s.5; amended 2004, c.176, s.5.



Section 52:27D-448 - Certification Of Nonprofit Community Development Corporation Or Statewide Organization.

52:27D-448 Certification of nonprofit community development corporation or Statewide organization.

6.The department may certify a nonprofit community development corporation or a Statewide organization when it determines that the development corporation or the Statewide organization:

a.has developed a viable plan for providing training, access to financing, and technical assistance for qualified recipients;

b.has demonstrated an ability to successfully provide training and technical assistance to qualified recipients;

c.has broad-based community support within a region and has demonstrated support from other regional entities to provide assistance with service delivery and financial aspects; and

d.has an adequate source of operating capital.

L.1999,c.239,s.6; amended 2004, c.176, s.6.



Section 52:27D-449 - Additional Powers Of Department.

52:27D-449 Additional powers of department.

7. a. The department shall have, in addition to the powers enumerated in section 9 of P.L.1966, c.293 (C.52:27D-9), the power to enter into written agreements, including, but not limited to, limited partnership agreements with one or more professional investors or small business investment corporations, or inter-agency agreements with one or more State agencies or authorities for the purposes of establishing a pool of additional moneys which is to be used exclusively for grants to certified corporations or a Statewide organization for the sole purpose of providing loans to qualified recipients.

b.The department may also accept grants, donations, and other private and public funds, including payments of interest on loans made by the department and use such moneys received under this subsection for the purposes of the program.

L.1999,c.239,s.7; amended 2004, c.176, s.7.



Section 52:27D-450 - Preparation Of Reports On Program.

52:27D-450 Preparation of reports on program.

8.The department shall prepare a report within two years following the effective date of P.L.1999, c.239 (C.52:27D-443 et seq.), and not later than September 15 of each third year thereafter. The report shall include, but not be limited to: a description of the demand for the program from qualified recipients; the number of qualified recipients the program has assisted; the efforts made by the department and the certified corporations or the Statewide organization to promote the program; the efforts of the certified corporations or the Statewide organization to establish a pool of funds from private and public sources; the total amount of loans issued by the certified corporations or the Statewide organization; and an assessment of the effectiveness of the program in meeting the goals of this act. The department shall submit its reports to the Governor and the Legislature, along with any recommendations to improve the effectiveness of the program.

L.1999,c.239,s.8; amended 2004, c.176, s.8.



Section 52:27D-451 - Rules, Regulations.

52:27D-451 Rules, regulations.

9.The department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations as may be necessary to effectuate the purposes of P.L.1999, c.239 (C.52:27D-443 et seq.) including, but not limited to: the criteria and procedures concerning certification of certified corporations or the Statewide organization; the criteria and procedures for selecting from competing grant applications and for awarding grants to certified corporations or the Statewide organization; the criteria and procedures to be followed by certified corporations or the Statewide organization in administering revolving loan funds supported by the program; the criteria for determining the terms and conditions of loans and loan repayments; the criteria for determining nonperformance and declaring default in the administration of loans; and the criteria and procedures to be followed by certified corporations or the Statewide organization in providing training and technical assistance to qualified recipients.

L.1999,c.239,s.9; amended 2004, c.176, s.9.



Section 52:27D-452 - "Main Street New Jersey" Program; Duties Of Dca.

52:27D-452 "Main Street New Jersey" program; duties of DCA.

1. a. There is created in the Division of Housing and Community Resources in the Department of Community Affairs the "Main Street New Jersey" program as a comprehensive revitalization program to promote the historic and economic redevelopment of traditional business districts in the State. The purpose of the program shall be to provide small business assistance services to local downtown communities, including business owners and entrepreneurs, with a long-term goal of revitalizing local downtown areas.

b.The Department of Community Affairs shall administer the "Main Street New Jersey" program created under subsection a. of this section. The duties of the department in implementing this program shall include, but not be limited to, the following:

1)employment, in the State classified service, of a State Coordinator and staff for the "Main Street New Jersey" program;

2)entering into contracts with the National Main Street Center and others to assist in accomplishing the program's objectives and provide technical assistance to the "Main Street New Jersey" program and local programs;

3)development of a plan, with the assistance of the Main Street New Jersey Advisory Board established pursuant to section 5 of P.L.2001, c.238 (C.52:27D-456), describing the objectives of the "Main Street New Jersey" program and detailing the methods by which the department shall coordinate the activities of the program with private and public sector revitalization of downtown business areas, solicit and use private sector funding for revitalization of downtown areas, and help municipalities engage in revitalization of their downtown business areas; and

4)coordination and cooperation with other State and local public and private entities that provide services to municipalities undertaking projects for the revitalization of downtown business areas.

L.2001,c.238,s.1.



Section 52:27D-453 - Rules, Regulations.

52:27D-453 Rules, regulations.

2.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Community Affairs shall adopt rules and regulations governing the qualifications of applicants, the application procedures, and the criteria for providing assistance under the "Main Street New Jersey" program.

L.2001,c.238,s.2.



Section 52:27D-454 - Assistance Provided To Certain Municipalities.

52:27D-454 Assistance provided to certain municipalities.

3.The commissioner shall provide assistance under this program to municipalities selected through a competitive application process. A municipality shall have historic architectural resources in a defined downtown commercial district, a commitment to employ a full-time Executive Director for its "Main Street New Jersey" program, establishment of a volunteer board of directors, development of public-private partnerships and a program operating budget deemed adequate by the commissioner for not less than three years. A municipality having a population of not more than 20,000, according to the most recent federal decennial census, shall not be required to employ a full-time Executive Director for its program.

The commissioner may also provide limited assistance through the "Main Street New Jersey" program to any municipality through training, technical assistance and information on the revitalization of central business districts.

L.2001,c.238,s.3.

52:27D-454.1 UEZ funding assistance included for eligibility for "Main Street New Jersey" program.

1.Notwithstanding the provisions of any law, rule or regulation to the contrary, a municipality designated as an urban enterprise zone pursuant to the provisions of P.L.1983, c.303 (C.52:27H-60 et seq.) shall be considered by the commissioner for assistance under the "Main Street New Jersey" program if such municipality includes financial assistance from its enterprise zone assistance fund account, established pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88), for the purpose of having an operating budget deemed adequate by the commissioner for a period of not less than three years and if such municipality is otherwise eligible for assistance pursuant to the provisions of section 3 of P.L.2001, c.238 (C.52:27D-454). Any proposal by such municipality for financial assistance from its enterprise zone assistance fund account, for the purposes of consideration by the commissioner for assistance under the "Main Street New Jersey" program, shall follow the procedures for approval that are established pursuant to the provisions of section 29 of P.L.1983, c.303 (C.52:27H-88).

L.2003,c.292,s.1.



Section 52:27D-454.1 - Uez Funding Assistance Included For Eligibility For "Main Street New Jersey" Program.

52:27D-454.1 UEZ funding assistance included for eligibility for "Main Street New Jersey" program.

1.Notwithstanding the provisions of any law, rule or regulation to the contrary, a municipality designated as an urban enterprise zone pursuant to the provisions of P.L.1983, c.303 (C.52:27H-60 et seq.) shall be considered by the commissioner for assistance under the "Main Street New Jersey" program if such municipality includes financial assistance from its enterprise zone assistance fund account, established pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88), for the purpose of having an operating budget deemed adequate by the commissioner for a period of not less than three years and if such municipality is otherwise eligible for assistance pursuant to the provisions of section 3 of P.L.2001, c.238 (C.52:27D-454). Any proposal by such municipality for financial assistance from its enterprise zone assistance fund account, for the purposes of consideration by the commissioner for assistance under the "Main Street New Jersey" program, shall follow the procedures for approval that are established pursuant to the provisions of section 29 of P.L.1983, c.303 (C.52:27H-88).

L.2003,c.292,s.1.



Section 52:27D-455 - Services Provided To Municipality Selected For Program.

52:27D-455 Services provided to municipality selected for program.

4.The commissioner shall provide services to each municipality selected to participate in the "Main Street New Jersey" program at no additional cost to the municipality. Those services shall include, but shall not be limited to:

a.In-depth volunteer and executive director training;

b.Advanced training on specific downtown issues, including but not limited to marketing, business recruitment, volunteer management and historic preservation;

c.Visits by professional consultants to help each municipality develop its strengths and plan for the success of its downtown area;

d.Small business development consulting services for local business owners;

e.Marketing and public relations consulting for local businesses and "Main Street New Jersey" organizations;

f.Architectural design consulting for business and property owners;

g.Educational materials, including manuals and slide programs;

h.Links to local, State and federal "Main Street" community networks.

L.2001,c.238,s.4.



Section 52:27D-456 - Main Street New Jersey Advisory Board.

52:27D-456 Main Street New Jersey Advisory Board.

5.The Main Street New Jersey Advisory Board is established for the purposes of providing guidance and advocacy in formulating policy and assisting with the long-term planning and administration of the "Main Street New Jersey" program. The Main Street New Jersey Advisory Board shall consist of 23 members. Sixteen members shall serve in a voluntary capacity, to be appointed through a process to be determined by the commissioner and shall include a representative of the New Jersey State League of Municipalities. Each voluntary member shall have a demonstrated commitment to the goals of the "Main Street New Jersey" program. The voluntary members shall represent all geographic regions of the State.

The remaining seven advisory board members shall serve ex officio and shall be a representative of the Historic Preservation Program in the Department of Environmental Protection, to be appointed by the Commissioner of Environmental Protection, a representative of the New Jersey Economic Development Authority to be designated by the executive director, a representative of the Neighborhood Preservation Program in the Department of Community Affairs, to be appointed by the Commissioner of Community Affairs, a representative of the Housing and Mortgage Finance Agency, to be appointed by the executive director of that agency, a representative of the New Jersey Commerce Commission, to be appointed by the Executive Director of that commission, a representative of the Department of Transportation, to be appointed by the Commissioner of Transportation, and a representative of the Office of State Planning, to be appointed by the Director of the Office of State Planning.

The terms of the voluntary members so appointed, after the initial appointments, shall be three years, and each member may be reappointed. The terms of initial appointments of the voluntary members shall be staggered so that the terms of 1/3 of the advisory board's voluntary members shall expire annually. The advisory board members who are not State employees shall be entitled to reimbursement of their expenses incurred in connection with their duties on the advisory board.

L.2001, c.238, s.5; amended 2005, c.284; 2007, c.253, s.39.



Section 52:27D-457 - "Main Street New Jersey Program Fund."

52:27D-457 "Main Street New Jersey Program Fund."

6.There is established in the Department of Community Affairs the "Main Street New Jersey Program Fund," which shall consist of all funds appropriated to the "Main Street New Jersey" program by the Legislature, and also any gifts, contributions, grants or bequests received from the federal government or any other source. Money in the "Main Street New Jersey Program Fund" shall be used to carry out the provisions of P.L.2001, c.238 (C.52:27D-452 et seq.) and for no other purposes. Any funds remaining in the fund at the end of any fiscal year shall not lapse to the General Fund, but shall remain in the fund.

L.2001,c.238,s.6.



Section 52:27D-458 - Continued Provision Of Assistance To Municipalities Selected Prior To Law.

52:27D-458 Continued provision of assistance to municipalities selected prior to law.

7.The commissioner shall continue to provide the assistance required under P.L.2001, c.238 (C.52:27D-452 et seq.) to municipalities that were selected to participate in the "Main Street New Jersey" program prior to the effective date of P.L.2001, c.238 (C.52:27D-452 et seq.).

L.2001,c.238,s.7.



Section 52:27D-459 - Short Title

52:27D-459. Short title
11. Sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.) shall be known and may be cited as the "Revenue Allocation District Financing Act."

L.2001,c.310,s.11.



Section 52:27D-460 - Findings, Declaration Relative To "Revenue Allocation District Financing Act"

52:27D-460 Findings, declaration relative to "Revenue Allocation District Financing Act"
12. The Legislature finds and declares that:

a.There are areas within certain municipalities in this State that deter private capital investment because of the deteriorating condition of the land, buildings and infrastructure within those areas, or that have not experienced private capital investment due to inadequate infrastructure or adverse economic conditions.

b.These areas also create an economic burden for the municipality due to the limited tax base and underutilization of resources.

c.The scarcity of resources available to municipalities for redevelopment has severely hampered these municipalities' ability to rehabilitate these areas.

d.In order to redevelop these areas in a beneficial manner, municipalities should be provided the means to finance certain costs of redevelopment so as to open new avenues for private investment; stimulate commercial, industrial, recreational, cultural, entertainment, civic and educational enterprise; and create favorable conditions for increases in economic activity, property values, employment opportunities and the provision of affordable housing.

e.The use of new redevelopment tools as a catalyst for economic revitalization can be maximized if employed in conjunction with the redevelopment planning process established pursuant to P.L.1992, c.79 (C.40A:12A-1 et al.).

f.The State should consider, where appropriate, one or more of the following: whether the redevelopment project or plan promotes approaches and concepts to reduce congestion; enhance mobility; assist in the redevelopment of our municipalities; and otherwise improve the quality of life of our citizens.

g.It is, therefore, in the public interest to authorize the use of revenue allocation financing by municipalities and the dedication of payments in lieu of taxes toward the retirement of debt incurred in redevelopment, as set forth hereunder, to encourage private investment within areas that are blighted or in need of redevelopment or would otherwise remain unused.

L.2001,c.310,s.12.



Section 52:27D-461 - Definitions Relative To "Revenue Allocation District Financing Act"

52:27D-461. Definitions relative to "Revenue Allocation District Financing Act"
13. As used in sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.):

"Area in need of redevelopment" means a redevelopment area as defined pursuant to section 3 of P.L.1992, c.79 (C.40A:12A-3).

"Board" means the Local Finance Board established in the Division of Local Government Services in the Department of Community Affairs.

"Bonds" means the bonds, notes and bond anticipation notes issued to finance projects pursuant to the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.).

"District" means the area or areas within a municipality designated as a revenue allocation district pursuant to the provisions of the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.).

"District agent" means that entity designated by the municipal governing body pursuant to section 14 of P.L.2001, c.310 (C.52:27D-462) to administer a revenue allocation plan on behalf of the municipality.

"Eligible revenue" means the property tax increment and any other incremental revenues set forth in section 21 of P.L.2001, c.310 (C.52:27D-469).

"Municipality" means the municipal governing body or an entity acting on behalf of the municipality if permitted by the federal Internal Revenue Code of 1986 or, if a redevelopment agency or redevelopment entity is established in a municipality pursuant to P.L.1992, c.79 (C.40A:12A-1 et seq.) and the municipality so provides, the redevelopment agency or entity so established.

"Permitted investment obligations" means any securities permitted for purchase by local units of government pursuant to section 8 of P.L.1977, c.396 (C.40A:5-15.1).

"Plan" means the final revenue allocation plan developed by a district agent pursuant to section 22 of P.L.2001, c.310 (C.52:27D-470) and containing, among other elements, the proposed projects, estimated cost of the projects, sources of revenue, and the terms of any obligations, undertakings or commitments to be incurred by the district agent.

"Pledged revenues" means those eligible revenues designated in the plan for payment of project costs.

"Project" means the purchasing, leasing, condemning or otherwise acquiring of land or other property, or an interest therein, in the district or as necessary or convenient for the acquisition of any right-of-way or other easement to or from the revenue allocation district; the moving and relocation of persons or businesses displaced by the acquisition of land or property; the acquisition, construction, reconstruction or rehabilitation of land or property and the improvements thereon, or the financing thereof, including demolition, clearance, removal, relocation, renovation, alteration, construction, reconstruction, alteration or repair of any land, building, street, highway, alley, utility, mass transit facility, service or other structure, infrastructure or improvement in the district or necessary to effectuate the plan for the district, including infrastructure improvements outside the district, but only those which are integral to the effectuation of the district plan; the acquisition, construction, reconstruction, rehabilitation or installation of public facilities and improvements, or the financing thereof; acquisition, construction, reconstruction or rehabilitation of residential structures, or the conversion to residential use of structures previously designed or used for other purposes, or the financing thereof, nonprofit corporation or other suitable public or private person, firm, corporation or association, and which, to the extent economically feasible, shall constitute housing affordable to persons and families of low and moderate income pursuant to P.L.1985, c.222 (C.52:27D-301 et al.) or rules and regulations adopted pursuant thereto; and all costs associated with any of the foregoing, including the cost of administrative appraisals, legal, financial, economic and environmental analyses, engineering or cleanup, planning, design, architectural, surveying or other professional and technical services necessary to effectuate the purposes of the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.).

"Project cost" means the cost of the plan or project in all or any part of the district and of all and any property, rights, easements, privileges, agreements and franchises deemed by the district agent to be necessary or useful and convenient therefor or in connection therewith, including interest or discount on bonds; cost of issuance of bonds; engineering and inspection costs; legal expenses; costs of financial and other professional estimates and advice; organization, administrative, operating and other expenses of the district agent prior to and during the planning and implementation of a development, plan or project, including such provision as the district agent may determine for the payment, or security for payment, of principal of or interest on bonds during or after the implementation of any development, plan or project.

"Property tax increment" means the amount obtained by:

(1) multiplying the general tax rate levied each year by the taxable value of all the property assessed within a district in the same year, excluding any special assessments; and

(2) multiplying that product by a fraction having a numerator equal to the taxable value of all the property assessed within the district, minus the property tax increment base, and having a denominator equal to the taxable value of all property assessed within the district.

"Property tax increment base" means the aggregate taxable value of all property assessed which is located within a district as of October 1 of the year preceding the year in which the district is authorized pursuant to the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.).

"Redevelopment plan" means a redevelopment plan as the term is defined pursuant to section 3 of P.L.1992, c.79 (C.40A:12A-3).

"Revenue increment base" means the amount of any eligible revenues, other than the property tax increment, collected in the calendar year immediately preceding the adoption of the plan.

"Taxing entity" means the county, the school district or districts, and the municipality authorized to levy a tax on the taxable property within a municipality.


L.2001,c.310,s.13.



Section 52:27D-462 - Establishment Of Districts

52:27D-462. Establishment of districts
14. The governing body of any municipality may by ordinance establish a district or districts. In the case of a municipality whose redevelopment powers are assigned by law to a regional planning commission, the commission may, by resolution, establish a district or districts in the area within which the commission has jurisdiction.

A revenue allocation district shall consist of all lots and streets within the borders of an area within a municipality or within areas of the municipality designated in the plan. The lots and streets shall be contiguous unless the municipality determines that non-contiguous areas of the municipality should comprise one district because those areas are part of a common development project or plan. The total taxable value in all districts designated shall not exceed 15 percent of the total taxable property assessed within the municipality, as determined by the municipal assessor, except that, upon a request by the governing body, the board may approve for inclusion in the district up to 20 percent of the total taxable property assessed in the municipality, as determined by the municipal assessor. The lots and streets to be designated as part of the plan shall be designated as a revenue allocation district as part of a duly adopted redevelopment plan approved by the governing body.

The ordinance or resolution, as appropriate, shall be adopted as provided in section 17 of P.L.2001, c.310 (C.52:27D-465), and shall include or incorporate:

a.a map designating the area or areas within the municipality as a district or districts;

b.a certification by the municipal assessor that, upon the basis of property assessments as of October 1 of the year preceding the certification, the total taxable property value in all districts designated by the municipality, including the district being proposed in the ordinance, does not exceed 15 or 20 percent, as the case may be, of the total taxable property assessed in the municipality, as provided in the ordinance adopted in accordance with the provisions of this section;

c.the designation of a district agent, which may be a county, a county improvement authority, the New Jersey Redevelopment Authority, the New Jersey Economic Development Authority or a municipality; provided, however, that if a district is created in an area under the jurisdiction of a regional planning commission which has been assigned redevelopment powers pursuant to law, that commission shall serve as the district agent in connection with that district;

d.a designation of all or any percentage of any eligible revenue or revenues as pledged revenues;

e.a statement of whether or not the municipality intends that any of the bonds issued by the district agent, if other than a municipality, be guaranteed by the municipality, or be issued as qualified bonds pursuant to the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.), or both;

f.a proposed preliminary revenue allocation plan, as set forth in section 15 of the P.L.2001, c.310 (C.52:27D-463);

g.documentation that the district has been identified in the appropriate redevelopment plan; and

h.Such other conditions or limitations as shall be imposed on the district agent by the governing body.

L.2001,c.310,s.14.



Section 52:27D-463 - Proposed Preliminary Revenue Allocation Plan

52:27D-463. Proposed preliminary revenue allocation plan
15. The proposed preliminary revenue allocation plan shall include:

a.a certification by the municipal tax assessor of the property tax increment base of the district;

b.a statement of the revenues, if any, to be pledged to support bonds of the district, the percentage of such revenues to be so pledged, and a certification by the chief financial officer of the municipality of the revenue increment base for each of the pledged revenues other than the property tax revenue base. If the amount of any such revenue base cannot be certified, then the chief financial officer shall estimate the amount and describe the basis for preparing the estimate and the manner in which the revenue increment base will be determined after adoption of the plan;

c.a description of the proposed project or projects, an estimate of their cost, a proposed construction schedule, the projected amount of bonds to be issued and whether interest on such bonds is exempt from taxation for federal income tax purposes and the projected debt service on the bonds issued to finance the project;

d.a description of the development expected or planned within the district, including the identification of the developers, if any, other than the district agent or the municipality, and their contractual relationship, if any, with the district agent or the municipality;

e.an estimate of the taxable value of the assessed property within a district upon completion of the projects;

f.a projection of the amount of the pledged revenues during the period in which any bond will be outstanding;

g.a statement of whether or not the district agent intends to create a reserve for payment of project costs prior to the adoption of the final revenue allocation plan;

h.a statement of whether or not tax abatements or exemptions or special assessments are expected to be granted in the district; and

i.a fiscal impact statement for the taxing entities involved.

L.2001,c.310,s.15.



Section 52:27D-464 - Submission Of Ordinance As Application

52:27D-464. Submission of ordinance as application
16. When an ordinance establishing or amending a district has passed first reading, it shall be submitted as an application, together with all included and incorporated certificates and documents and such additional documentation as the board may by rule prescribe, to the board.

The board shall approve the ordinance if it determines that:

a.the planned developments are likely to be realized and would not likely be accomplished by private enterprise without the creation of the district and the revenue allocation financing of the proposed project or projects;

b.the revenue increments and any other pledged revenues will be sufficient to pay debt service on bonds issued to effectuate the plan;

c.the credit of the municipality and its ability to pay the principal of and interest on its debts and to provide essential public services will not be impaired;

d.the creation of the district will contribute to the economic development of the municipality;

e.the size of the proposed district and the amount of the pledged revenues do not exceed the size and amount necessary to accomplish the purposes of the plan;

f.any insufficiency or shortfall in the amount of the revenue or guarantees pledged to pay debt service or bonds issued to effectuate the plan would not pose inappropriate risk or undue financial hardship to the taxpayers of the community;

g.there are no other factors which, in the determination of the board, will impair the credit of the municipality or reduce its ability to pay punctually the principal of and interest on its debts and supply other essential public improvements and services; and

h.the planned development does one or more of the following: promote approaches and concepts to reduce congestion; enhance mobility; assist in the redevelopment of our municipalities; and otherwise improve the quality of life of our citizens.

L.2001,c.310,s.16.



Section 52:27D-465 - Written Recommendations By Board

52:27D-465. Written recommendations by board
17. a. The board may make written recommendations as to any aspect of the ordinance and the preliminary revenue allocation plan and any related fiscal matters of the municipality which in the opinion of the board shall be changed in order to effectuate the plan. The board may condition its approval of the ordinance upon the adoption of its recommendations by the municipality.

b.The board shall approve, approve with conditions, or disapprove the ordinance within 60 days of its receipt of an application which the board has deemed to be complete. If the board does not act within 60 days the ordinance shall be deemed approved. If the board disapproves the ordinance it shall, within 30 days of signifying its disapproval, set forth its reasons in writing. The municipality may amend the ordinance and resubmit it to the board.

c.Upon receipt of the approved ordinance from the board, the municipal governing body may adopt the ordinance at a meeting of the governing body by a majority of the authorized membership thereof.

L.2001,c.310,s.17.



Section 52:27D-466 - No Alteration Of Established District Without Amending Ordinance

52:27D-466. No alteration of established district without amending ordinance
18. After adoption of the ordinance establishing a district there shall be no expansion or contraction of the boundaries of the district, the designation of the district agent, or the designation of the pledged revenues without adoption of an amending ordinance approved by the board as provided in section 17 of P.L.2001, c.310 (C.52:27D-465) .

L.2001,c.310,s.18.



Section 52:27D-467 - Property Tax Increment Base For Altered Districts

52:27D-467. Property tax increment base for altered districts
19. Whenever a district is expanded as permitted under section 18 of P.L.2001, c.310 (C.52:27D-466) the property tax increment base for any area added to the district shall be the aggregate taxable value of all property assessed which is located within the added area as of October 1 of the year preceding the year in which the area is added, as certified by the municipal assessor. The revenue increment base of all other eligible revenues shall include the amounts of all other eligible revenues from sources within the added area in the calendar year preceding the year in which the area is added, as certified by the chief financial officer of the municipality.

Whenever a district is contracted as permitted under section 18 of P.L.2001, c.310 (C.52:27D-466) the tax increment base and the increment base of all other eligible revenues of the district shall be adjusted as if that area had not been a part of the district at the time when it became part of the district.

L.2001,c.310,s.19.



Section 52:27D-468 - Powers, Responsibilities Of District Agent

52:27D-468. Powers, responsibilities of district agent
20. The district agent shall have the following powers and responsibilities to the extent so designated by ordinance:

a.to make and enter into contracts or agreements with public agencies, nonprofit corporations or other suitable public or private persons, firms, corporations or associations, and to make loans or grants to, or guarantee the obligations of, any other public agency or corporation, as may be necessary, convenient or incidental to the execution of the plan and the exercise of the district agent's powers under the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.);

b.to enter into agreements or other transactions with, and accept grants, loans, appropriations or other assistance or cooperation from the United States or any agency thereof, or from the State or a county or municipal governing body or any agency thereof, or any nonprofit corporation or other suitable public or private person, firm, corporation or association in furtherance of the purposes of the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.);

c.to prepare and administer the plan according to the provisions of the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.);

d.to hire or consult with private consultants when preparing the plan, or to enter into agreements with public or nonprofit private agencies to prepare and administer the plan;

e.to issue bonds or cause bonds to be issued for any purpose of the district authorized by or pursuant to the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.), or to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it, and to issue notes in anticipation of the issuance of bonds as provided in the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.);

f.to seek and receive funds from local, State and federal governments and from private sources for the purpose of implementing any authorized development or project or meeting any project cost;

g.to pay project costs, specifically including payments to a private developer, as reimbursement for project costs incurred by a private developer, in accordance with a redevelopment bond financing agreement entered into by the municipality or municipalities and the private developer; and

h.to include in the terms of any resolution, bond or contract a provision that the payments in lieu of taxes or special assessments shall constitute a municipal charge for the purposes of R.S.54:4-66.

Except as provided otherwise herein, nothing herein is intended to limit the powers granted under any other law or regulation to the entity acting as district agent under the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.).

L.2001,c.310,s.20.



Section 52:27D-469 - Eligible Revenues

52:27D-469. Eligible revenues
21. The plan may include one or more of the following eligible revenues if the municipality is otherwise authorized by law to collect such revenues:

a.incremental payments in lieu of taxes, with respect to property located in the district, made pursuant to the "Five-Year Exemption and Abatement Law," P.L.1991, c.441 (C.40A:21-1 et seq.) or the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et al.);

b.incremental revenues from payroll or wage taxes with respect to activities carried on within the district;

c.incremental revenue from lease payments made to the municipality or district agent with respect to property located in the district;

d.incremental revenue from payments in lieu of taxes or service charges with respect to property located within the district;

e.incremental revenue from parking taxes derived from parking facilities located within the district;

f.admissions and sales taxes received from the operation of a public facility which the district agent is authorized by law to retain;

g.sales and excise taxes which are derived from activities within the district and which are rebated to or retained by the municipality pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.) or any other law providing for such rebate or retention;

h.parking revenue from public parking facilities built as part of a project except for public parking facilities owned by parking authorities pursuant to the "Parking Authority Law," P.L.1948, c.198 (C.40:11A-1 et seq.);

i.assessments as allowed by law that are levied against properties in a district, if consented to by the governing body of the municipality in which the district is situated;

j.the property tax increment.

The incremental revenue for the revenues listed in subsections b., c., d. and e. of this section shall be calculated as the difference between the amount collected in any calendar year from any eligible revenue source included in the plan, less the revenue increment base for that eligible revenue.

L.2001,c.310,s.21.



Section 52:27D-470 - Adoption Of Final Revenue Allocation Plan

52:27D-470. Adoption of final revenue allocation plan
22. Before pledging any revenues, issuing any bonds, incurring any obligations or guaranteeing the obligations of any other entity with respect to the project costs of any project, the district agent shall adopt a final revenue allocation plan for that project. That plan shall include:

a.a description of the project or projects to be financed, including the projected cost and construction schedule;

b.a description of any development to be undertaken by any developer in connection with the project, including an estimate of the eligible revenues anticipated from the development;

c.a description of the eligible revenues to be pledged to the support of the project, or to the bonds or other obligations to be issued or incurred by the district agent;

d.a description of other anticipated projects for the district and the anticipated means of financing those projects;

e.a copy of any proposed bond resolution, contract, lease or other agreement to be adopted or authorized by the district agent. Any proposed bond resolution shall include a description of the security features of the bonds, including reserve funds or other security enhancements, if any, such as a municipal guarantee, qualified bond authorization, bond insurance or letter of credit; the maturity schedule for the bonds; the estimated interest rate; the period of capitalized interest, if any; an estimate of the costs of issuance, with identification of bond counsel, financial advisers, underwriters and other professionals engaged to assist in the issuance of bonds; lien priorities among projects, if any; and such other information as the board may require; and

f.a certification by the chief financial officer of the property tax increment base, if property tax increment revenue is to be pledged, and of the revenue increment base for each other pledged revenue. If the amount of any such revenue increment base cannot be certified, then the chief financial officer shall estimate the amount and describe the basis for preparing the estimate and the manner in which the revenue increment base will be determined after adoption of the final plan.

L.2001,c.310,s.22.



Section 52:27D-471 - Submissions Of Final Revenue Allocation Plan

52:27D-471. Submissions of final revenue allocation plan
23. A final revenue allocation plan shall be submitted to the governing body of the municipality for approval by ordinance. When an ordinance embodying a final revenue allocation plan has been introduced in writing at a meeting of the governing body and approved on first reading, which may be by title, by a majority of the authorized membership thereof, it shall be submitted, together with all included and incorporated certificates and documents and such additional supporting documentation as the board may by rule prescribe, to the board.

The board shall approve the plan if it determines that:

a.the planned developments are likely to be realized and would not be accomplished by private enterprise without the creation of the district and the financing of the proposed project or projects;

b.the pledged revenues will be sufficient to pay debt service on bonds and discharge any obligations undertaken by the district agent to effectuate the plan;

c.the credit of the municipality and its ability to pay the principal of and interest on its debts and to provide essential public services will not be impaired;

d.any insufficiency or shortfall in the amount of the revenues or guarantees pledged to pay debt service or bonds issued to effectuate the plan would not pose inappropriate risk or undue financial hardship to the taxpayers of the community;

e.there are no other factors which, in the determination of the board, will impair the credit of the municipality or reduce its ability to pay punctually the principal of and interest on its debts and supply other essential public improvements and services; and

f.the planned development does one or more of the following: promote approaches and concepts to reduce congestion; enhance mobility; assist in the redevelopment of our municipalities; and otherwise improve the quality of life of our citizens.

L.2001,c.310,s.23.



Section 52:27D-472 - Written Recommendations By Board

52:27D-472. Written recommendations by board
24. a. The board may make written recommendations as to any aspect of the plan and any related fiscal matters of the municipality or the district agent which, in the determination of the board, must be changed in order to effectuate the plan, and the board may condition its approval of the plan upon the adoption of its recommendations.

b.The board shall approve, approve with conditions, or disapprove the plan within 60 days of its receipt of an application which the board has deemed to be complete. If the board does not act within 60 days the plan shall be deemed approved. If the board disapproves the plan it shall set forth its reasons in writing within 30 days of its disapproval. The governing body, upon recommendation of the district agent, may amend the ordinance and resubmit it to the board.

c.Upon receipt of the approved ordinance from the board the municipal governing body may adopt the ordinance at a meeting of the governing body by a majority of the authorized membership thereof. Any changes to the plan as embodied in the ordinance, including the pledge or utilization of eligible revenues subject, however, to any rights of bondholders shall be by amendment of the ordinance adopted and approved by the same method as prescribed in section 17 of P.L.2001, c.310 (C.52:27D-465) in connection with the proposed preliminary revenue allocation plan included in the ordinance establishing the district.

L.2001,c.310,s.24.



Section 52:27D-473 - Calculation Of Property Tax Increment

52:27D-473. Calculation of property tax increment
25. If the preliminary revenue allocation plan has designated the property tax increment as a pledged revenue, the property tax increment shall be calculated and paid to the revenue allocation fund or the bond trustee, as appropriate, as provided hereunder.

a.Upon the striking of the tax rate in each year following the adoption of the ordinance creating the district, the chief financial officer of the municipality, with assistance provided by the assessor and collector, shall calculate the amount of property tax increment, if any, for each revenue allocation district within the municipality and shall certify to the district agent of each such district a copy of that calculation. Thereafter the chief financial officer shall, within 10 days after each date fixed by statute for the payment of property taxes, cause to be deposited in the revenue allocation fund of the district agent or paid to the trustees as provided in the resolution authorizing the issuance of bonds the percentage of the property tax increments certified in the plan as designated to be so deposited or paid. The calculation of the property tax increment shall be based on the amount to be billed at the quarterly payment date, regardless of whether or not the increment is actually collected from the taxpayers within the district.

b.Whenever an added assessment shall occur within a district, the chief financial officer of the municipality shall notify the district agent and thereafter shall, within 10 days of the date fixed by law for payment of property taxes on such added assessment, cause to be paid to the revenue allocation fund or the bond trustee, as appropriate, the property taxes, or a percentage thereof as designated in the plan, billed upon such added assessment, regardless of whether or not the tax or any portion thereof is actually collected.

c.Whenever an omitted assessment which if not omitted would have been included in the computation of the tax increment of a district occurs, the chief financial officer of the municipality shall notify the district agent and thereafter shall, within 10 days after the date fixed by statute for payment of taxes upon such omitted assessments, cause to be deposited to the revenue allocation fund or paid to the bond trustees of the district, as appropriate, the proportion of tax upon such omitted assessments designated in the plan for such deposit or payment, regardless of whether or not the tax or any portion thereof is actually collected.

d.In no event shall any changes in assessed valuation within a district due to appeals or correction of errors with respect to a tax year subsequent to the creation of the district alter the amount of property tax increment certified pursuant to this section for that tax year.

e.In no event shall any changes in assessed valuation within a district due to appeals or correction of errors alter the property tax increment base of the district.

f.Whenever a revaluation or general reassessment occurs in a municipality which has designated one or more districts, the property tax increment base for each district shall be adjusted to equal the absolute difference between the taxable value of the property in the district after revaluation or reassessment less the amount of the property tax increment base for the year immediately prior to the revaluation or reassessment divided by the adjusted tax rate. The adjusted tax rate shall be a fraction, the numerator of which is the total tax levy of the municipality before revaluation or reassessment and the denominator of which is the total taxable value of all taxable property in the municipality after revaluation or reassessment.

L.2001,c.310,s.25.



Section 52:27D-474 - Deposit Of Pledged Revenues

52:27D-474. Deposit of pledged revenues
26. If the preliminary revenue allocation plan has designated any eligible revenues, in addition to or other than the property tax increment, as a pledged revenue, the other pledged revenues shall be deposited as provided in this section.

a.The collector of any pledged revenues shall certify to the municipal chief financial officer the amount of the eligible revenue collected in the preceding calendar year no later than January 30 of each year and shall pay to the municipality such amount, or the percentage thereof designated in the plan, beginning in the first calendar year after the creation of the district.

b.The municipality shall include in its budget the amount certified as collected in the preceding year and shall pay to the district agent for deposit in the revenue allocation financing fund the amount certified in the plan as designated for such payment.

c.Payments in lieu of taxes shall be deposited in four equal installments, regardless of the date or dates fixed for such payments by statute, agreement or otherwise.

L.2001,c.310,s.26.



Section 52:27D-475 - Submission Of Operating Budget

52:27D-475. Submission of operating budget
27. The district agent shall submit its operating budget for the district annually to the Director of the Division of Local Government Services in the Department of Community Affairs. If the district agent certifies that the budget is in compliance with a preliminary or final financing plan and all other relevant statutes and rules, the director shall approve the budget within 45 days of receipt. If the director disapproves the budget he shall state the reasons therefor, in writing. The district agent may then make the necessary changes and resubmit the budget for approval. The director may adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to ensure the fiscal integrity of districts and effectuate the intent of the "Revenue Allocation District Financing Act,"P.L.2001, c.310 (C.52:27D-459 et seq.).

L.2001,c.310,s.27.



Section 52:27D-476 - Revenue Allocation Fund For District

52:27D-476. Revenue allocation fund for district
28. The district agent shall establish and maintain a special fund called the "(Name of district agent) Revenue Allocation Fund," and herein referred to as "district fund" or "fund."

The fund shall be used by the district agent for purposes of the "Revenue Allocation District Financing Act,"P.L.2001, c.310 (C.52:27D-459 et seq.), including but not limited to:

a.paying the project costs;

b.paying the principal of and interest on bonds or other obligations issued or guaranteed pursuant to the "Revenue Allocation District Financing Act,"P.L.2001, c.310 (C.52:27D-459 et seq.);

c.prepaying the principal of and interest on the bonds or other obligations;

d.paying additional property tax increment revenue, if any, to taxing entities, as provided for in subsections b. and c. of section 29 of P.L.2001, c.310 (C.52:27D-477) or in the final revenue allocation plan; and

e.reimbursing the municipality for any payments made by the State pursuant to the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.) to pay debt service on any qualified bonds issued pursuant to section 35 of P.L.2001, c.310 (C.52:27D-483).

L.2001,c.310,s.28.



Section 52:27D-477 - Payment Of Project Costs; Distribution Of Moneys

52:27D-477. Payment of project costs; distribution of moneys
29. a. Prior to the adoption of a final revenue allocation plan, the district agent may draw money from the revenue allocation fund for purposes of paying all project costs incurred in connection with the development of the final revenue allocation plan as provided in the approved operating budget, including a reserve for project costs if such reserve is part of the preliminary plan.

b.At the end of each calendar year, any moneys in the fund not pledged to bondholders or otherwise required by the district agent for development of the plan shall be distributed to the appropriate taxing or revenue collecting entities that shall forgo the pledged revenues. The revenues shall be distributed by the district agent in proportion to the taxing effort of each taxing or revenue collecting entity in the year of distribution; except that no revenues deposited in the fund shall be included in the calculation of any adjustment payments payable to an intermunicipal account pursuant to statute.

c.After the adoption of the final revenue allocation plan the district agent may decide to distribute to the taxing or revenue collecting entities that shall forgo the revenues pursuant to the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.) a portion of the revenue increments received by the district agent not pledged to the payment of debt service or necessary to pay project costs. The revenues shall be distributed in proportion to the taxing or revenue collecting effort of each such taxing or revenue collecting entity in the year of distribution.

d.Moneys in the fund may be invested in the State of New Jersey Cash Management Fund established pursuant to section 1 of P.L.1977, c.281 (C.52:18A-90.4) or in any securities that a local government is permitted to purchase pursuant to section 8 of P.L.1977, c.396 (C.40A:5-15.1).

L.2001,c.310,s.29.



Section 52:27D-478 - Termination, Dissolution Of District

52:27D-478. Termination, dissolution of district
30. Subject to the limitations contained in the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.), each district shall remain in existence until obligations for any project in that district cease to be outstanding; provided, however, the district may be terminated if sufficient moneys have been deposited in the revenue allocation fund, which, when invested in obligations of or guaranteed by the United States government, will be sufficient to pay when due the principal of and interest on the bonds at maturity or any redemption date or full payment of any other obligations, and if the board approves the dissolution of the district. The Division of Local Government Services in the Department of Community Affairs may recommend to the municipality the dissolution of a district which has not taken substantial steps to implement the plan, so long as there are no bonded obligations outstanding or contractual obligations to pay any part of project costs.

L.2001,c.310,s.30.



Section 52:27D-479 - Calculation Of General Tax Rate.

52:27D-479 Calculation of general tax rate.

31. a. In calculating the general tax rate levied each year, the aggregate amount of the ratable increments of the revenue allocation districts that have been pledged to bondholders or are otherwise required by the district agent for the development of the plan shall not be considered a part of the total taxable value of land and improvements within the municipality.

b.In calculating the net valuation on which school district taxes and county taxes are apportioned, the aggregate amount of the ratable increments in the revenue allocation district shall be excluded.

c.For purposes of this section, "ratable increment" means the taxable value of all property assessed within a revenue allocation district for the tax year, minus the property tax increment base.

L.2001, c.310, s.31; amended 2009, c.90, s.17.



Section 52:27D-480 - Powers Of District Agent Following Adoption Of Ordinance

52:27D-480. Powers of district agent following adoption of ordinance
32. Upon approval of the resolution by the board and adoption of an ordinance approving or adopting: a. the final revenue allocation plan by the municipal governing body, or b. a determination regarding a particular project for which there exist sufficient eligible revenues within the district to pay the principal of and interest on obligations issued to finance such project, the district agent shall have the power to incur indebtedness, borrow money and issue its bonds or notes for purposes of financing a project or funding or refunding its bonds or notes. If the district agent is the municipal governing body, any pledge of revenues or funds and obligations incurred shall be limited to the revenues and property accruing to the municipality as district agent and shall not be deemed to include any other municipal revenue or property unless such revenues are pledged or obligations are incurred pursuant to the "Revenue Allocation District Financing Act,"P.L.2001, c.310 (C.52:27D-459 et seq.). The district agent may from time to time issue its bonds or notes in such principal amounts as in the opinion of the district agent are necessary to provide sufficient funds for all or any portion of project costs, including the payment, funding or refunding of the principal of or interest or redemption premiums on any bonds or notes issued by it, whether the bonds or notes or interest to be funded or refunded has or has not become due; the establishment or increase of such reserves to secure or to pay the bonds or notes or interest thereon; and all other costs or expenses of the district agent incident to and necessary to carrying out its corporate purposes and powers.

Any provisions of law to the contrary notwithstanding, a bond issued pursuant to the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.) shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes, and each holder of the bond, or a coupon appurtenant thereto, by accepting the bond or coupon shall be conclusively deemed to have agreed that the bond or coupon is and shall be fully negotiable within the meaning and for the purposes of that title.

L.2001,c.310,s.32.



Section 52:27D-481 - Issuance Of Bonds, Notes

52:27D-481. Issuance of bonds, notes
33. Bonds or notes of the district agent shall be authorized by a resolution or resolutions of the district agent and may be issued in one or more series and shall bear such dates, mature at such times, bear interest at such rates of interest per annum, be in such denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources and in such medium of payment at such places within or without the State, and be subject to such terms of redemption, with or without premium, as the resolution or resolutions may provide.

Nothwithstanding the provisions of any other law to the contrary related to such district agent, bonds or notes of the district agent may be sold at public or private sale at such price and in such manner as the district agent shall determine. Every bond shall mature and be paid not later than 35 years from the date thereof.

Bonds or notes may be issued under the provisions of the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.) without any other proceeding or the occurrence of any other conditions or other things than those proceedings, conditions or things which are specifically required by the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.).

Bonds or notes of the district agent issued under the provisions of the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.) shall contain a statement to the effect that they are issued pursuant to the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.) and entitled to the provisions of the "Revenue Allocation District Financing Act," sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 et seq.).

L.2001,c.310,s.33.



Section 52:27D-482 - Bonds, Notes Considered General Obligations

52:27D-482. Bonds, notes considered general obligations
34. Each issue of bonds or notes of the district may, if it is determined by the district agent, be general obligations thereof payable out of any revenues, receipts or funds held by the district agent, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds, and may be secured by one or more of the following:

a.pledge of eligible revenues and any other revenues derived from leases, sales agreements, service contracts or similar contractual arrangements with one or more persons, firms, partnerships or corporations, whether or not the same relate to the project or part thereof financed with the bonds or notes;

b.pledge of grants, subsidies, contributions or other payments to be received from the United States of America or any instrumentality thereof, or from any State, county or municipal governmental body or agency;

c.a first mortgage on all or any part of the property, real or personal, of the district agent then owned or thereafter to be acquired; or

d.pledge of any moneys, funds, accounts, securities and other funds, including the proceeds of the bonds or notes.

L.2001,c.310,s.34.



Section 52:27D-483 - Guarantee Of Bonds

52:27D-483. Guarantee of bonds
35. The municipal governing body may provide for the guarantee of any such bonds and may issue general obligation bonds to provide for the funding of such guarantee which shall be authorized pursuant to the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq. Such guarantees shall be set forth in the final revenue allocation plan approved pursuant to section 23 of P.L.2001, c.310 (C.52:27D-471). To the extent that the municipality provides for a full faith and credit guarantee of any loan to a redeveloper or any bonds but determines not to authorize the issuance of bonds or notes to provide for the funding source thereof, it may do so by resolution approved by a majority of the full governing body. To the extent that bonds or notes are authorized as provided above, such bonds or notes shall be authorized pursuant to the provisions of the "Local Bond Law," N.J.S.40A:2-1 et seq., and shall be deductible from the gross debt of the municipality until such time as such bonds or notes are actually issued, and only up to the amount actually issued, to fund such guarantee.

The district agent may file an application with the board to qualify an issue of its bonds pursuant to the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.) provided, however, that only municipal qualified bonds issued by a municipality, as defined in the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.) shall constitute debt of such municipality and be secured by the full faith and credit of such municipality. Intention to file such an application shall be set forth in the final revenue allocation plan approved pursuant to section 23 of P.L.2001, c.310 (C.52:27D-471). Bonds may be issued by the district agent as municipal qualified bonds upon the review and approval of the board as provided in the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.). In considering the ordinance, the board may require the governing body to adopt resolutions restricting or limiting any future issuance of bonds for any purpose.

Upon the issuance of such bonds and certification to the State Treasurer of the name and address of the paying agent, the maturity schedule, interest rates and dates of payment of debt service, the State Treasurer shall withhold municipal qualified revenues payable to the municipality in amounts sufficient to pay debt service on such bonds as the same shall mature and become due. The State Treasurer shall on or before each principal and interest payment date forward such withheld amounts to the paying agent for the sole purpose of paying debt service on such bonds. As such withheld amounts are forwarded to the paying agent, the district agent shall return a like amount of eligible revenues received by the district agent, if any, which may be applied to the payment of municipal operating expenses.

Any financial instrument issued by a district agent that is secured in whole or in part by eligible revenues shall be subject to the review and approval of the board. That review and approval shall be made prior to approval of a resolution or agreement authorizing the financing. The board shall be entitled to receive from the applicant an amount sufficient to provide for all reasonable professional and other fees and expenses incurred by it for the review, analysis and determination with respect thereto. As part of its review, the board shall specifically solicit comments from the Office of State Planning in addition to comments from the public. As part of the board's review and approval, it shall consider where appropriate one or more of the following: whether the redevelopment project or plan promotes approaches and concepts to reduce congestion; enhance mobility; assist in the redevelopment of our municipalities; and otherwise improve the quality of life our citizens.

L.2001,c.310,s.35.



Section 52:27D-484 - Power Of District Agent To Secure Payment

52:27D-484. Power of district agent to secure payment
36. In any resolution of the district agent authorizing or relating to the issuance of any bonds or notes, the district agent, in order to secure the payment of the bonds or notes and in addition to its other powers, shall have power by provisions in that resolution, which shall constitute covenants by the district agent and contracts with the holders of the bonds or notes, to:

a.secure the bonds or notes as provided in section 35 of P.L.2001, c.310 (C.52:27D-483);

b.covenant against pledging all or any part of its revenues or receipts from its lease, sales arrangement, service contracts or other security instruments, of the revenues or receipts under any of the foregoing or the proceeds thereof, or against mortgaging or leasing all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any of the foregoing;

c.covenant with respect to limitations on any right to sell, mortgage, lease or otherwise dispose of any project or any part thereof or any property of any kind;

d.covenant as to any bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment, and disposition of the proceeds thereof;

e.covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by it;

f.covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the sources and methods of the payment, as to the rank or priority of the bonds, notes or obligations with respect to any lien or security or as to acceleration of the maturity of the bonds, notes or obligations;

g.provide for the replacement of lost, stolen, destroyed or mutilated bonds or notes;

h.covenant against extending the time for the payment of bonds or notes or interest thereon;

i.covenant as to the redemption of bonds or notes and privileges of exchange thereof for other bonds or notes of the district agent;

j.covenant as to the fixing and collection of rents, fees, rates and other charges, the amount to be raised each year or other period of time by rents, fees, rates and other charges and as to the use and disposition to be made thereof;

k.covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, tax rebate, payment or redemption of bonds or notes; reserves or other purposes and as to the use, investment, and disposition of the moneys held in these funds;

l.establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which the consent may be given;

m. covenant as to the construction, improvement, operation or maintenance of any project and its other real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

n.provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage;

o.provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes or other obligations of the district agent shall become or may be declared due and payable before maturity and the terms and conditions upon which the declaration and its consequences may be waived;

p.vest in a trustee or trustees within or without the State such property rights, powers and duties in trust as the district agent may determine, including the right to foreclose any mortgage, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds or notes issued pursuant to this section and to limit or abrogate the right of the holders of any bonds or notes of the district agent to appoint a trustee under the "Revenue Allocation District Financing Act," P.L.2001, c.310 (C.52:27D-459 et seq.), and to limit the rights, duties and powers of the trustee;

q.execute all mortgages, leases, sales agreements, service contracts, bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties;

r.pay the costs or expenses incident to the enforcement of the bonds or notes or of the provisions of the resolution or of any covenant or agreement of the district agent with the holders of its bonds or notes;

s.limit the rights of the holders of any bonds or notes to enforce any pledge or covenant securing bonds or notes; and

t.make covenants other than or in addition to the covenants authorized by the "Revenue Allocation District Financing Act," P.L.2001, c.310 (C.52:27D-459 et seq.) of like or different character, and to make such covenants to do or refrain from doing such acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the absolute discretion of the district agent will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.2001,c.310,s.36.



Section 52:27D-485 - Pledge Of District Agent Valid, Binding

52:27D-485. Pledge of district agent valid, binding
37. Any pledge of revenues, receipts, moneys, funds, levies, sales agreements, service contracts or other property or instruments made by the district agent shall be valid and binding from the time when the pledge is made. The revenues, receipts, moneys, funds or other property so pledged and thereafter received by the district agent or a subsidiary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the district agent irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge under this section is created need be filed or recorded except in the records of the district agent.

L.2001,c.310,s.37.



Section 52:27D-486 - Immunity From Personal Liability

52:27D-486. Immunity from personal liability
38. Neither the directors of the district agent nor any person executing bonds or notes issued pursuant to the "Revenue Allocation District Financing Act," P.L.2001, c.310 (C.52:27D-459 et seq.) shall be liable personally on the bonds or notes by reason of the issuance thereof.

L.2001,c.310,s.38.



Section 52:27D-487 - Establishment Of Reserves, Funds, Account

52:27D-487. Establishment of reserves, funds, account
39. The district agent may establish such reserves, funds or account as may be, in its discretion, necessary or desirable to further the accomplishment of the purposes of the district agent or to comply with the provisions of any agreement made by or any resolution of the district agent.

The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to the "Revenue Allocation District Financing Act," P.L.2001, c.310 (C.52:27D-459 et seq.), and such bonds or notes shall be authorized security for any and all public deposits.

L.2001,c.310,s.39.



Section 52:27D-488 - Bonds Exempt From Taxation

52:27D-488. Bonds exempt from taxation
40. Bonds, notes or other obligations issued pursuant to the "Revenue Allocation District Financing Act," P.L.2001, c.310 (C.52:27D-459 et seq.) are for an essential public and governmental purpose, and the bonds, notes or other obligations, their transfer and the interest and premium, if any, thereon and the income therefrom, including any profit made on the sale thereof, and all assessments, charges, funds, revenues, income and other moneys pledged or available to pay or secure the payments of the bonds, or interest thereon, shall be exempt from taxation of every kind by the State and the municipality, except transfer inheritance and estate taxes unless exemptions from those taxes have been provided under other laws.

L.2001,c.310,s.40.



Section 52:27D-489 - Severability

52:27D-489. Severability
41. If any section, part, phrase, or provision of the "Revenue Allocation District Financing Act," P.L.2001, c.310 (C.52:27D-459 et seq.) of the application thereof to any person, project or circumstances, be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of the "Revenue Allocation District Financing Act," P.L.2001, c.310 (C.52:27D-459 et seq.) or the application thereof to other persons, projects or circumstances.

L.2001,c.310,s.41.



Section 52:27D-489A - Short Title.

52:27D-489a Short title.

1.This act shall be known and may be cited as the "New Jersey Economic Stimulus Act of 2009."

L.2009, c.90, s.1.



Section 52:27D-489B - Findings, Declarations Relative To Economic Stimulus.

52:27D-489b Findings, declarations relative to economic stimulus.

2.The Legislature finds and declares:

a.The State of New Jersey is confronting a fiscal and economic crisis more severe than any experienced since the Great Depression. Counties and municipalities are likewise witnessing dramatic reductions in local revenues as a consequence of the global economic recession. As part of an ongoing, coordinated attempt to spur economic improvement and reverse this deflationary cycle, the Legislature and the Governor recently enacted a number of laws designed to minimize the impact of current conditions on New Jersey businesses and residents, including legislation providing incentives to create jobs and make business investments in this State.

b.America has seen two economic changes since the birth of our nation over two hundred years ago. The initial change from an agrarian based economy to an industrial based economy in the revolution of the mid to late 1800s caused a realignment of our culture and population and brought prosperity to millions of our hardworking citizens. Much more recently, during those years culminating in the end of the 20th century, the rise of technology and financial services was our second change and increased that prosperity manyfold.

c.As a consequence of the current world-wide financial crisis, opportunities for New Jersey residents to achieve prosperity have now shrunk. Many of our citizens are facing economic hardships not seen since the Great Depression. The financial crisis has diminished the ability of the private sector to create economic development on its own. The worldwide drop in available capital along with a self-fulfilling drop in consumer confidence has created a downward spiral that can be overcome with the assistance of a partnership - a public-private partnership that targets tax cuts to drive economic development and job creation.

d.The poor economic climate continues to pose particular challenges for private sector entities desiring to engage in job creation and economic development activities. In order to spur economic growth and improve the quality of life for all New Jersey residents, it is appropriate for the Legislature to revisit, modify, and supplement several of the current statutes governing economic development and related activities in this State, including but not limited to job creation, economic growth, tax credits, state and local taxation of manufacturing and other activities, higher education, redevelopment, and affordable housing. Each of the facets of P.L.2009, c.90 (C.52:27D-489a et al.) represents a direct response to the unique economic development challenges currently facing the State and local units. It is the belief of the Legislature that each of the individual components of P.L.2009, c.90 (C.52:27D-489a et al.) will serve to combat one or more aspects of the current economic crisis and that these complementary components will promote economic development and job creation activities immediately upon enactment.

e.Current economic conditions compel bold and timely action to create a third economic change that will enhance our prosperity and build confidence in our future. That prosperity must be extended to all areas of New Jersey, urban, suburban, and rural, and include all sectors of the State's economy.

f.Through the use of tax increment financing, tax credits, development fee suspensions, and dedicated economic development revenues, along with a more efficient redevelopment process, New Jersey will be able to restore its economy to economic health and create good-paying jobs for its residents; assist the private development of affordable housing; assist institutions of higher education to develop needed classrooms, laboratories, dormitory rooms, and other educational facilities; and generate revenues for necessary State and local governmental services.

L.2009, c.90, s.2.



Section 52:27D-489C - Definitions Relative To Economic Stimulus.

52:27D-489c Definitions relative to economic stimulus.
3.As used in sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.):

"Applicant" means a developer proposing to enter into a redevelopment incentive grant agreement.

"Ancillary infrastructure project" means structures or improvements that are located within the incentive area but outside the project area of a redevelopment project, including, but not limited to, docks, bulkheads, parking garages, freight rail spurs, roadway overpasses, and train station platforms, provided a developer or municipal redeveloper has demonstrated that the redevelopment project would not be economically viable or promote the use of public transportation without such improvements, as approved by the State Treasurer.

"Authority" means the New Jersey Economic Development Authority established under section 4 of P.L.1974, c.80 (C.34:1B-4).

"Aviation district" means the area within a one-mile radius of the outermost boundary of the "Atlantic City International Airport," established pursuant to section 24 of P.L.1991, c.252 (C.27:25A-24).

"Deep poverty pocket" means a population census tract having a poverty level of 20 percent or more, and which is located within the incentive area and has been determined by the authority to be an area appropriate for development and in need of economic development incentive assistance.

"Developer" means any person who enters or proposes to enter into a redevelopment incentive grant agreement pursuant to the provisions of section 9 of P.L.2009, c.90 (C.52:27D-489i), or its successors or assigns, including but not limited to a lender that completes a redevelopment project, operates a redevelopment project, or completes and operates a redevelopment project. A developer also may be a municipal redeveloper as defined herein or Rutgers, the State University of New Jersey.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Disaster recovery project" means a redevelopment project located on property that has been wholly or substantially damaged or destroyed as a result of a federally-declared disaster, and which is located within the incentive area and has been determined by the authority to be in an area appropriate for development and in need of economic development incentive assistance.

"Distressed municipality" means a municipality that is qualified to receive assistance under P.L.1978, c.14 (C.52:27D-178 et seq.), a municipality under the supervision of the Local Finance Board pursuant to the provisions of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.), a municipality identified by the Director of the Division of Local Government Services in the Department of Community Affairs to be facing serious fiscal distress, a SDA municipality, or a municipality in which a major rail station is located.

"Eligibility period" means the period of time specified in a redevelopment incentive grant agreement for the payment of reimbursements to a developer, which period shall not exceed 20 years, with the term to be determined solely at the discretion of the applicant.

"Eligible revenue" means the property tax increment and any other incremental revenues set forth in section 11 of P.L.2009, c.90 (C.52:27D-489k), except in the case of a Garden State Growth Zone, in which such property tax increment and any other incremental revenues are calculated as those incremental revenues that would have existed notwithstanding the provisions of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

"Garden State Growth Zone" or "growth zone" means the four New Jersey cities with the lowest median family income based on the 2009 American Community Survey from the US Census, (Table 708. Household, Family, and Per Capita Income and Individuals, and Families Below Poverty Level by City: 2009); or a municipality which contains a Tourism District as established pursuant to section 5 of P.L.2011, c.18 (C.5:12-219) and regulated by the Casino Reinvestment Development Authority.

"Highlands development credit receiving area or redevelopment area" means an area located within an incentive area and designated by the Highlands Council for the receipt of Highlands Development Credits under the Highlands Transfer Development Rights Program authorized under section 13 of P.L.2004, c.120 (C.13:20-13).

"Incentive grant" means reimbursement of all or a portion of the project financing gap of a redevelopment project through the State or a local Economic Redevelopment and Growth Grant program pursuant to section 4 or section 5 of P.L.2009, c.90 (C.52:27D-489d or C.52:27D-489e).

"Infrastructure improvements in the public right-of-way" mean public structures or improvements located in the public right of way that are located within a project area or that constitute an ancillary infrastructure project, either of which are dedicated to or owned by a governmental body or agency upon completion, or any required payment in lieu of the structures, improvements or projects, or any costs of remediation associated with the structures, improvements or projects, and that are determined by the authority, in consultation with applicable State agencies, to be consistent with and in furtherance of State public infrastructure objectives and initiatives.

"Low-income housing" means housing affordable according to federal Department of Housing and Urban Development or other recognized standards for home ownership and rental costs and occupied or reserved for occupancy by households with a gross household income equal to 50 percent or less of the median gross household income for households of the same size within the housing region in which the housing is located.

"Major rail station" means a railroad station located within a qualified incentive area which provides access to the public to a minimum of six rail passenger service lines operated by the New Jersey Transit Corporation.

"Mixed use parking project" means a redevelopment project, the parking component of which shall constitute 51 percent or more of any of the following:

a.the total square footage of the entire mixed use parking project;

b.the estimated revenues of the entire mixed use parking project; or

c.the total construction cost of the entire mixed use parking project.

"Moderate-income housing" means housing affordable, according to United States Department of Housing and Urban Development or other recognized standards for home ownership and rental costs, and occupied or reserved for occupancy by households with a gross household income equal to more than 50 percent but less than 80 percent of the median gross household income for households of the same size within the housing region in which the housing is located.

"Municipal redeveloper" means an applicant for a redevelopment incentive grant agreement, which applicant is:

a.a municipal government, a municipal parking authority, or a redevelopment agency acting on behalf of a municipal government as defined in section 3 of P.L.1992, c.79 (C.40A:12A-3); or

b.a developer of a mixed use parking project, provided that the parking component of the mixed use parking project is operated and maintained by a municipal parking authority for the term of any financial assistance granted pursuant to P.L.2015, c.69.

"Municipal Revitalization Index" means the 2007 index by the Office for Planning Advocacy within the Department of State measuring or ranking municipal distress.

"Non-parking component" means that portion of a mixed use parking project not used for parking, together with the portion of the costs of the mixed use parking project, including but not limited to the footings, foundations, site work, infrastructure, and soft costs that are allocable to the non-parking use.

"Parking component" means that portion of a mixed use parking project used for parking, together with the portion of the costs of the mixed use parking project, including but not limited to the footings, foundations, site work, infrastructure, and soft costs that are allocable to the parking use.

"Project area" means land or lands located within the incentive area under common ownership or control including through a redevelopment agreement with a municipality, or as otherwise established by a municipality or a redevelopment agreement executed by a State entity to implement a redevelopment project.

"Project cost" means the costs incurred in connection with the redevelopment project by the developer until the issuance of a permanent certificate of occupancy, or until such other time specified by the authority, for a specific investment or improvement, including the costs relating to receiving Highlands Development Credits under the Highlands Transfer Development Rights Program authorized pursuant to section 13 of P.L.2004, c.120 (C.13:20-13), lands, buildings, improvements, real or personal property, or any interest therein, including leases discounted to present value, including lands under water, riparian rights, space rights and air rights acquired, owned, developed or redeveloped, constructed, reconstructed, rehabilitated or improved, any environmental remediation costs, plus costs not directly related to construction, of an amount not to exceed 20 percent of the total costs, capitalized interest paid to third parties, and the cost of infrastructure improvements, including ancillary infrastructure projects, and, for projects located in a Garden State Growth Zone only, the cost of infrastructure improvements including any ancillary infrastructure project and the amount by which total project cost exceeds the cost of an alternative location for the redevelopment project, but excluding any particular costs for which the project has received federal, State, or local funding.

"Project financing gap" means:

a.the part of the total project cost, including return on investment, that remains to be financed after all other sources of capital have been accounted for, including, but not limited to, developer-contributed capital, which shall not be less than 20 percent of the total project cost, which may include the value of any existing land and improvements in the project area owned or controlled by the developer, and the cost of infrastructure improvements in the public right-of-way, subject to review by the State Treasurer, and investor or financial entity capital or loans for which the developer, after making all good faith efforts to raise additional capital, certifies that additional capital cannot be raised from other sources on a non-recourse basis; and

b.the amount by which total project cost exceeds the cost of an alternative location for the out-of-State redevelopment project.

"Project revenue" means all rents, fees, sales, and payments generated by a project, less taxes or other government payments.

"Property tax increment" means the amount obtained by:

a.multiplying the general tax rate levied each year by the taxable value of all the property assessed within a project area in the same year, excluding any special assessments; and

b.multiplying that product by a fraction having a numerator equal to the taxable value of all the property assessed within the project area, minus the property tax increment base, and having a denominator equal to the taxable value of all property assessed within the project area.

For the purpose of this definition, "property tax increment base" means the aggregate taxable value of all property assessed which is located within the redevelopment project area as of October 1st of the year preceding the year in which the redevelopment incentive grant agreement is authorized.

"Qualified incubator facility" means a commercial building located within an incentive area: which contains 100,000 or more square feet of office, laboratory, or industrial space; which is located near, and presents opportunities for collaboration with, a research institution, teaching hospital, college, or university; and within which, at least 75 percent of the gross leasable area is restricted for use by one or more technology startup companies during the commitment period.

"Qualified residential project" means a redevelopment project that is predominantly residential and includes multi-family residential units for purchase or lease, or dormitory units for purchase or lease, having a total project cost of at least $17,500,000, if the project is located in any municipality with a population greater than 200,000 according to the latest federal decennial census, or having a total project cost of at least $10,000,000 if the project is located in any municipality with a population less than 200,000 according to the latest federal decennial census, or is a disaster recovery project, or having a total project cost of $5,000,000 if the project is in a Garden State Growth Zone.

"Qualifying economic redevelopment and growth grant incentive area" or "incentive area" means:

a.an aviation district;

b.a port district;

c.a distressed municipality; or

d.an area (1) designated pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et seq.), as:

(a)Planning Area 1 (Metropolitan);

(b)Planning Area 2 (Suburban); or

(c)Planning Area 3 (Fringe Planning Area);

(2)located within a smart growth area and planning area designated in a master plan adopted by the New Jersey Meadowlands Commission pursuant to subsection (i) of section 6 of P.L.1968, c.404 (C.13:17-6) or subject to a redevelopment plan adopted by the New Jersey Meadowlands Commission pursuant to section 20 of P.L.1968, c.404 (C.13:17-21);

(3)located within any land owned by the New Jersey Sports and Exposition Authority, established pursuant to P.L.1971, c.137 (C.5:10-1 et seq.), within the boundaries of the Hackensack Meadowlands District as delineated in section 4 of P.L.1968, c.404 (C.13:17-4);

(4)located within a regional growth area, a town, village, or a military and federal installation area designated in the comprehensive management plan prepared and adopted by the Pinelands Commission pursuant to the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.);

(5)located within the planning area of the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3) or in a highlands development credit receiving area or redevelopment area;

(6)located within a Garden State Growth Zone;

(7)located within land approved for closure under any federal Base Closure and Realignment Commission action; or

(8)located only within the following portions of the areas designated pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.), as Planning Area 4A (Rural Planning Area), Planning Area 4B (Rural/Environmentally Sensitive) or Planning Area 5 (Environmentally Sensitive) if Planning Area 4A (Rural Planning Area), Planning Area 4B (Rural/Environmentally Sensitive) or Planning Area 5 (Environmentally Sensitive) is located within:

(a)a designated center under the State Development and Redevelopment Plan;

(b)a designated growth center in an endorsed plan until the State Planning Commission revises and readopts New Jersey's State Strategic Plan and adopts regulations to revise this definition as it pertains to Statewide planning areas;

(c)any area determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and C.40A:12A-6) or in need of rehabilitation pursuant to section 14 of P.L.1992, c.79 (C.40A:12A-14);

(d)any area on which a structure exists or previously existed including any desired expansion of the footprint of the existing or previously existing structure provided such expansion otherwise complies with all applicable federal, State, county, and local permits and approvals;

(e)the planning area of the Highlands Region as defined in section 3 of P.L.2004, c.120 (C.13:20-3) or a highlands development credit receiving area or redevelopment area; or

(f)any area on which an existing tourism destination project is located.

"Qualifying economic redevelopment and growth grant incentive area" or "incentive area" shall not include any property located within the preservation area of the Highlands Region as defined in the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.).

"Redevelopment incentive grant agreement" means an agreement between:

a.the State and the New Jersey Economic Development Authority and a developer; or

b.a municipality and a developer, or a municipal ordinance authorizing a project to be undertaken by a municipal redeveloper, under which, in exchange for the proceeds of an incentive grant, the developer agrees to perform any work or undertaking necessary for a redevelopment project, including the clearance, development or redevelopment, construction, or rehabilitation of any structure or improvement of commercial, industrial, residential, or public structures or improvements within a qualifying economic redevelopment and growth grant incentive area or a transit village.

"Redevelopment project" means a specific construction project or improvement, including lands, buildings, improvements, real and personal property or any interest therein, including lands under water, riparian rights, space rights and air rights, acquired, owned, leased, developed or redeveloped, constructed, reconstructed, rehabilitated or improved, undertaken by a developer, owner or tenant, or both, within a project area and any ancillary infrastructure project including infrastructure improvements in the public right of way, as set forth in an application to be made to the authority. The use of the term "redevelopment project" in sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.) shall not be limited to only redevelopment projects located in areas determined to be in need of redevelopment pursuant to sections 5 and 6 of P.L.1992, c.79 (C.40A:12A-5 and C.40A:12A-6) but shall also include, but not be limited to, any work or undertaking in accordance with the "Redevelopment Area Bond Financing Law," sections 1 through 10 of P.L.2001, c.310 (C.40A:12A-64 et seq.) or other applicable law, pursuant to a redevelopment plan adopted by a State entity, or as described in the resolution adopted by a public entity created by State law with the power to adopt a redevelopment plan or otherwise determine the location, type and character of a redevelopment project or part of a redevelopment project on land owned or controlled by it or within its jurisdiction, including but not limited to, the New Jersey Meadowlands Commission established pursuant to P.L.1968, c.404 (C.13:17-1 et seq.), the New Jersey Sports and Exposition Authority established pursuant to P.L.1971 c.137 (C.5:10-1 et seq.) and the Fort Monmouth Economic Revitalization Authority created pursuant to P.L.2010, c.51 (C.52:27I-18 et seq.).

"Redevelopment utility" means a self-liquidating fund created by a municipality pursuant to section 12 of P.L.2009, c.90 (C.52:27D-489l) to account for revenues collected and incentive grants paid pursuant to section 11 of P.L.2009, c.90 (C.52:27D-489k), or other revenues dedicated to a redevelopment project.

"Revenue increment base" means the amounts of all eligible revenues from sources within the redevelopment project area in the calendar year preceding the year in which the redevelopment incentive grant agreement is executed, as certified by the State Treasurer for State revenues, and the chief financial officer of the municipality for municipal revenues.

"SDA district" means an SDA district as defined in section 3 of P.L.2000, c.72 (C.18A:7G-3).

"SDA municipality" means a municipality in which an SDA district is situated.

"Technology startup company" means a for profit business that has been in operation fewer than five years and is developing or possesses a proprietary technology or business method of a high-technology or life science-related product, process, or service which the business intends to move to commercialization.

"Tourism destination project" means a redevelopment project that will be among the most visited privately owned or operated tourism or recreation sites in the State, and which is located within the incentive area and has been determined by the authority to be in an area appropriate for development and in need of economic development incentive assistance.

"Transit project" means a redevelopment project located within a 1/2-mile radius, or one-mile radius for projects located in a Garden State Growth Zone, surrounding the mid-point of a New Jersey Transit Corporation, Port Authority Transit Corporation, or Port Authority Trans-Hudson Corporation rail, bus, or ferry station platform area, including all light rail stations.

"Transit village" means a community with a bus, train, light rail, or ferry station that has developed a plan to achieve its economic development and revitalization goals and has been designated by the New Jersey Department of Transportation as a transit village.

"University infrastructure" means any of the following located on the campus of Rutgers, the State University of New Jersey:

a.buildings and structures, such as academic buildings, recreation centers, indoor athletic facilities, public works garages, and water and sewer treatment and pumping facilities;

b.open space with improvements, such as athletic fields and other outdoor athletic facilities, planned commons, and parks; and

c.transportation facilities, such as bus shelters and parking facilities.

"Urban transit hub" means an urban transit hub, as defined in section 10 of P.L.2007, c.346 (C.34:1B-208), that is located within an eligible municipality, as defined in section 10 of P.L.2007, c.346 (C.34:1B-208), or all light rail stations and property located within a one-mile radius of the mid-point of the platform area of such a rail, bus, or ferry station if the property is in a qualified municipality under the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.).

"Vacant commercial building" means any commercial building or complex of commercial buildings having over 400,000 square feet of office, laboratory, or industrial space that is more than 70 percent unoccupied at the time of application to the authority or is negatively impacted by the approval of a "qualified business facility," as defined pursuant to section 2 of P.L.2007, c.346 (C.34:1B-208), or any vacant commercial building in a Garden State Growth Zone having over 35,000 square feet of office, laboratory, or industrial space, or over 200,000 square feet of office, laboratory, or industrial space in Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, or Salem counties available for occupancy for a period of over one year.

"Vacant health facility project" means a redevelopment project where a health facility, as defined by section 2 of P.L.1971, c.136 (C.26:2H-2), currently exists and is considered vacant. A health facility shall be considered vacant if at least 70 percent of that facility has not been open to the public or utilized to serve any patients at the time of application to the authority.

L.2009, c.90, s.3; amended 2010, c.10, s.4; 2011, c.89, s.6; 2013, c.161, s.14; 2014, c.63, s.7; 2015, c.69, s.1; 2015, c.217, s.3; 2015, c.242, s.1.



Section 52:27D-489D - Establishment Of Local Economic Redevelopment And Growth Grant Program.

52:27D-489d Establishment of local Economic Redevelopment and Growth Grant program.

4. a. The governing body of a municipality wherein is located a qualifying economic redevelopment and growth grant incentive area may adopt an ordinance to establish a local Economic Redevelopment and Growth Grant program for the purpose of encouraging redevelopment projects in that area through the provision of incentive grants to reimburse developers for all or a portion of the project financing gap for such projects. No local Economic Redevelopment and Growth Grant program shall take effect until the Local Finance Board approves the ordinance.

b.A developer shall submit an application for a local incentive grant prior to July 1, 2019. A developer that submits an application for a local incentive grant shall indicate on the application whether it is also applying for a State incentive grant. An application by a developer applying for a local incentive grant only shall not require approval by the authority. A municipal redeveloper may only apply for local incentive grants for the construction of: (1) infrastructure improvements in the public right-of-way, or (2) publicly owned facilities.

c.No local incentive grant shall be finally approved by a municipality until approved by the Local Finance Board. The Local Finance Board shall not approve a local incentive grant unless the application was submitted prior to July 1, 2019.

d.In deciding whether or not to approve a local incentive grant agreement the Local Finance Board shall consider the following factors:

(1)the economic feasibility of the redevelopment project;

(2)the extent of economic and related social distress in the municipality and the area to be affected by the redevelopment project;

(3)the degree to which the redevelopment project will advance State, regional, and local development and planning strategies;

(4)the likelihood that the redevelopment project shall, upon completion, be capable of generating new tax revenue in an amount in excess of the amount necessary to reimburse the developer for project costs incurred as provided in the redevelopment incentive grant agreement;

(5)the relationship of the redevelopment project to a comprehensive local development strategy, including other major projects undertaken within the municipality;

(6)the need for the redevelopment incentive grant agreement to the viability of the redevelopment project;

(7)compliance with the provisions of P.L.2009, c.90 (C.52:27D-489a et al.); and

(8)the degree to which the redevelopment project enhances and promotes job creation and economic development.

L.2009, c.90, s.4; amended 2010, c.10, s.3; 2013, c.161, s.15.



Section 52:27D-489E - Economic Redevelopment And Growth Grant Program.

52:27D-489e Economic Redevelopment and Growth Grant program.

5. a. The New Jersey Economic Development Authority, in consultation with the State Treasurer, shall establish an Economic Redevelopment and Growth Grant program for the purpose of encouraging redevelopment projects in qualifying economic redevelopment and growth grant incentive areas that do not qualify as such areas solely by virtue of being a transit village, through the provision of incentive grants to reimburse developers for certain project financing gap costs.

b.(1) A developer shall submit an application for a State incentive grant prior to July 1, 2019. A developer that submits an application for a State incentive grant shall indicate on the application whether it is also applying for a local incentive grant.

(2)When an applicant indicates it is also applying for a local incentive grant, the authority shall forward a copy of the application to the municipality wherein the redevelopment project is to be located for approval by municipal ordinance.

c.An application for a State incentive grant shall be reviewed and approved by the authority. The authority shall not approve an application for a State incentive grant unless the application was submitted prior to July 1, 2019.

L.2009, c.90, s.5; amended 2010, c.10, s.5; 2013, c.161, s.16.



Section 52:27D-489F - Payment To Developer From State.

52:27D-489f Payment to developer from State.
This entry represents this section as amended by P.L.2015, c.217, s.4. It has not been reconciled with P.L.2015, c.242, s.2, and P.L.2015, c.252, s.3.
6. a. Up to the limits established in subsection b. of this section and in accordance with a redevelopment incentive grant agreement, beginning upon the receipt of occupancy permits for any portion of the redevelopment project, or upon such other event evidencing project completion as set forth in the incentive grant agreement, the State Treasurer shall pay to the developer incremental State revenues directly realized from businesses operating on or at the site of the redevelopment project from the following taxes: the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.), the tax imposed on marine insurance companies pursuant to R.S.54:16-1 et seq., the tax imposed on insurers generally, pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), the public utility franchise tax, public utilities gross receipts tax and public utility excise tax imposed on sewerage and water corporations pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.), those tariffs and charges imposed by electric, natural gas, telecommunications, water and sewage utilities, and cable television companies under the jurisdiction of the New Jersey Board of Utilities, or comparable entity, except for those tariffs, fees, or taxes related to societal benefits charges assessed pursuant to section 12 of P.L.1999, c.23 (C.48:3-60), any charges paid for compliance with the "Global Warming Response Act," P.L.2007, c.112 (C.26:2C-37 et seq.), transitional energy facility assessment unit taxes paid pursuant to section 67 of P.L.1997, c.162 (C.48:2-21.34), and the sales and use taxes on public utility and cable television services and commodities, the tax derived from net profits from business, a distributive share of partnership income, or a pro rata share of S corporation income under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., the tax derived from a business at the site of a redevelopment project that is required to collect the tax pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the tax imposed pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.) from the purchase of furniture, fixtures and equipment, or materials for the remediation, the construction of new structures at the site of a redevelopment project, the hotel and motel occupancy fee imposed pursuant to section 1 of P.L.2003, c.114 (C.54:32D-1), or the portion of the fee imposed pursuant to section 3 of P.L.1968, c.49 (C.46:15-7) derived from the sale of real property at the site of the redevelopment project and paid to the State Treasurer for use by the State, that is not credited to the "Shore Protection Fund" or the "Neighborhood Preservation Nonlapsing Revolving Fund" ("New Jersey Affordable Housing Trust Fund") pursuant to section 4 of P.L.1968, c.49 (C.46:15-8). Any developer shall be allowed to assign their ability to apply for the tax credit under this subsection to a non-profit organization with a mission dedicated to attracting investment and completing development and redevelopment projects in a Garden State Growth Zone. The non-profit organization may make an application on behalf of a developer which meets the requirements for the tax credit, or a group of non-qualifying developers, such that these will be considered a unified project for the purposes of the incentives provided under this section.

b. (1) Up to an average of 75 percent of the projected annual incremental revenues or 85 percent of the projected annual incremental revenues in a Garden State Growth Zone may be pledged towards the State portion of an incentive grant.

(2)In the case of a qualified residential project, if the authority determines that the estimated amount of incremental revenues pledged towards the State portion of an incentive grant is inadequate to fully fund the amount of the State portion of the incentive grant, then in lieu of an incentive grant based on such incremental revenue, the developer shall be awarded tax credits equal to the full amount of the incentive grant.

(3)In the case of a mixed use parking project, if the authority determines that the estimated amount of the incremental revenues pledged towards the State portion of an incentive grant is inadequate to fully fund the amount of the State portion of the incentive grant, then, in lieu of an incentive grant based on such incremental revenue, the developer shall be awarded tax credits equal to the full amount of the incentive grant.

The value of all credits approved by the authority pursuant to paragraph (2) or this paragraph shall not exceed $603,000,000, of which:

(a)$250,000,000 shall be restricted to qualified residential projects within Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, and Salem counties, of which $175,000,000 of credits shall be restricted to the following categories of projects: (i) qualified residential projects located in a Garden State Growth Zone located within the aforementioned counties, (ii) mixed use parking projects located in a Garden State Growth Zone or urban transit hub located within the aforementioned counties, and $75,000,000 of credits shall be restricted to qualified residential projects in municipalities with a 2007 Municipal Revitalization Index of 400 or higher as of the date of enactment of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.) and located within the aforementioned counties;

(b)$250,000,000 shall be restricted to the following categories of projects: (i) qualified residential projects located in urban transit hubs that are commuter rail in nature that otherwise do not qualify under subparagraph (a) of this paragraph, (ii) qualified residential projects located in Garden State Growth Zones that do not qualify under subparagraph (a) of this paragraph, (iii) mixed use parking projects located in urban transit hubs or Garden State Growth Zones that do not qualify under subparagraph (a) of this paragraph, provided however, an urban transit hub shall be allocated no more than $25,000,000 for mixed use parking projects, (iv) qualified residential projects which are disaster recovery projects that otherwise do not qualify under subparagraph (a) of this paragraph, and (v) qualified residential projects in SDA municipalities located in Hudson County that were awarded State Aid in State Fiscal Year 2013 through the Transitional Aid to Localities program and otherwise do not qualify under subparagraph (a) of this paragraph, and $25,000,000 of credits shall be restricted to mixed use parking projects in Garden State Growth Zones which have a population in excess of 125,000 and do not qualify under subparagraph (a) of this paragraph;

(c)$87,000,000 shall be restricted to the following categories of projects: (i) qualified residential projects located in distressed municipalities, deep poverty pockets, highlands development credit receiving areas or redevelopment areas, otherwise not qualifying pursuant to subparagraph (a) or (b) of this paragraph, and (ii) mixed use parking projects that do not qualify under subparagraph (a) or (b) of this paragraph, and which are used by an independent institution of higher education, a school of medicine, a nonprofit hospital system, or any combination thereof; provided, however, that $20,000,000 of the $87,000,000 shall be allocated to mixed used parking projects that do not qualify under subparagraph (a) or (b) of this paragraph; and

(d)$16,000,000 shall be restricted to qualified residential projects that are located within a qualifying economic redevelopment and growth grant incentive area otherwise not qualifying under subparagraphs (a), (b), or (c) of this paragraph.

(e)For subparagraphs (a) through (d) of this paragraph, not more than $40,000,000 of credits shall be awarded to any qualified residential project in a deep poverty pocket or distressed municipality and not more than $20,000,000 of credits shall be awarded to any other qualified residential project. The developer of a qualified residential project seeking an award of credits towards the funding of its incentive grant shall submit an incentive grant application prior to July 1, 2016 and if approved after September 18, 2013, the effective date of P.L.2013, c.161 (C.52:27D-489p et al.), shall submit a temporary certificate of occupancy for such project no later than July 28, 2018. The developer of a mixed use parking project seeking an award of credits towards the funding of its incentive grant pursuant to subparagraph (c) of this paragraph and if approved after the effective date of P.L.2015, c.217, shall submit a temporary certificate of occupancy for the project no later than July 28, 2021. Applications for tax credits pursuant to this subsection relating to an ancillary infrastructure project or infrastructure improvement in the public right of way, or both, shall be accompanied with a letter of support relating to the project or improvement by the governing body or agency in which the project is located. Credits awarded to a developer pursuant to this subsection shall be subject to the same financial and related analysis by the authority, the same term of the grant, and the same mechanism for administering the credits, and shall be utilized or transferred by the developer as if such credits had been awarded to the developer pursuant to section 35 of P.L.2009, c.90 (C.34:1B-209.3) for qualified residential projects thereunder. No portion of the revenues pledged pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.) shall be subject to withholding or retainage for adjustment, in the event the developer or taxpayer waives its rights to claim a refund thereof.

(4)A developer may apply to the Director of the Division of Taxation in the Department of the Treasury and the chief executive officer of the authority for a tax credit transfer certificate, if the developer is awarded a tax credit pursuant to paragraph (2) or paragraph (3) of this subsection, covering one or more years, in lieu of the developer being allowed any amount of the credit against the tax liability of the developer. The tax credit transfer certificate, upon receipt thereof by the developer from the director and the chief executive officer of the authority, may be sold or assigned, in full or in part, to any other person who may have a tax liability pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3), section 1 of P.L.1950, c.231 (C.17:32-15), or N.J.S.17B:23-5. The certificate provided to the developer shall include a statement waiving the developer's right to claim that amount of the credit against the taxes that the developer has elected to sell or assign. The sale or assignment of any amount of a tax credit transfer certificate allowed under this paragraph shall not be exchanged for consideration received by the developer of less than 75 percent of the transferred credit amount before considering any further discounting to present value that may be permitted. Any amount of a tax credit transfer certificate used by a purchaser or assignee against a tax liability shall be subject to the same limitations and conditions that apply to the use of the credit by the developer who originally applied for and was allowed the credit.

c.All administrative costs associated with the incentive grant shall be assessed to the applicant and be retained by the State Treasurer from the annual incentive grant payments.

d.The incremental revenue for the revenues listed in subsection a. of this section shall be calculated as the difference between the amount collected in any fiscal year from any eligible revenue source included in the State redevelopment incentive grant agreement, less the revenue increment base for that eligible revenue.

e.The municipality is authorized to collect any and all information necessary to facilitate grants under this program and remit that information, as may be required from time to time, in order to assist in the calculation of incremental revenue.

L.2009, c.90, s.6; amended 2010, c.10, s.6; 2013, c.161, s.17; 2014, c.63, s.8; 2015, c.69, s.2; 2015, c.217, s.4. (Unreconciled with P.L.2015, c.242, s.2 and P.L.2015, c.252, s.3)



Section 52:27D-489G - Payment To Developers From Municipalities.

52:27D-489g Payment to developers from municipalities.

7. a. Up to the limits established in subsection b. of this section, and in accordance with a redevelopment incentive grant agreement, the municipality shall pay to the developer incremental eligible revenues directly realized from activities or business operations on the redevelopment project premises and may also pay eligible revenues derived from the project area.

b.Up to 75 percent of the incremental local revenues collected pursuant to subsection d. of section 11 of P.L.2009, c.90 (C.52:27D-489k) may be pledged towards the municipal portion, if any, of an incentive grant.

c.All administrative costs associated with the local incentive grant shall be assessed to the applicant and be retained by the municipality from its annual payments to the developer.

L.2009, c.90, s.7; amended 2010, c.10, s.7.



Section 52:27D-489H - Incentive Grant Application Form, Procedure.

52:27D-489h Incentive grant application form, procedure.
8. a. (1) The authority, in consultation with the State Treasurer, shall promulgate an incentive grant application form and procedure for the Economic Redevelopment and Growth Grant program.

(2) (a) The Local Finance Board, in consultation with the authority, shall develop a minimum standard incentive grant application form for municipal Economic Redevelopment and Growth Grant programs.

(b)Through regulation, the authority shall establish standards for redevelopment projects seeking State or local incentive grants based on the green building manual prepared by the Commissioner of Community Affairs pursuant to section 1 of P.L.2007, c.132 (C.52:27D-130.6), regarding the use of renewable energy, energy-efficient technology, and non-renewable resources in order to reduce environmental degradation and encourage long-term cost reduction.

b.Within each incentive grant application, a developer shall certify information concerning:

(1)the status of control of the entire redevelopment project site;

(2)all required State and federal government permits that have been issued for the redevelopment project, or will be issued pending resolution of financing issues;

(3)local planning and zoning board approvals, as required, for the redevelopment project;

(4)estimates of the revenue increment base, the eligible revenues for the project, and the assumptions upon which those estimates are made.

c. (1) With regard to State tax revenues proposed to be pledged for an incentive grant the authority and the State Treasurer shall review the project costs, evaluate and validate the project financing gap estimated by the developer, and conduct a State fiscal impact analysis to ensure that the overall public assistance provided to the project, except with regards to a qualified residential project, a mixed use parking project, or a project involving university infrastructure, will result in net benefits to the State including, without limitation, both direct and indirect economic benefits and non-financial community revitalization objectives, including but not limited to, the promotion of the use of public transportation in the case of the ancillary infrastructure project portion of any transit project.(2)With regard to local incremental revenues proposed to be pledged for an incentive grant the authority and the Local Finance Board shall review the project costs, and except with respect to an application by a municipal redeveloper, evaluate and validate the project financing gap projected by the developer, and conduct a local fiscal impact analysis to ensure that the overall public assistance provided to the project, except with regards to a qualified residential project, a mixed use parking project, or a project involving university infrastructure, will result in net benefits to the municipality wherein the redevelopment project is located including, without limitation, both direct and indirect economic benefits and non-financial community revitalization objectives, including but not limited to, the promotion of the use of public transportation in the case of the ancillary infrastructure project portion of any transit project.

(3)The authority, State Treasurer, and Local Finance Board may act cooperatively to administer and review applications, and shall consult with the Office of State Planning on matters concerning State, regional, and local development and planning strategies.

(4)The costs of the aforementioned reviews shall be assessed to the applicant as an application fee.

(5)A developer who has already applied for an incentive grant award prior to the effective date of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), but who has not yet been approved for the grant, or has not executed an agreement with the authority, may proceed under that application or seek to amend the application or reapply for an incentive grant award for the same project or any part thereof for the purpose of availing himself or herself of any more favorable provisions of the Economic Redevelopment and Growth Grant program established pursuant to the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.), except that projects with costs exceeding $200,000,000 shall not be eligible for revised percentage caps under subsection d. of section 19 of P.L.2013, c.161 (C.52:27D-489i).

L.2009, c.90, s.8; amended 2010, c.10, s.8; 2013, c.161, s.18; 2015, c.69, s.3; 2015, c.242, s.3.



Section 52:27D-489I - Certain Grant Agreements Permitted.

52:27D-489i Certain grant agreements permitted.
9. a. The authority is authorized to enter into a redevelopment incentive grant agreement with a developer for any redevelopment project located within a qualifying economic redevelopment and growth grant incentive area that does not qualify as such an area solely by virtue of being a transit village.

b.The decision of whether to enter into a redevelopment incentive grant agreement is solely within the discretion of the authority and the State Treasurer, provided that they both agree to enter into an agreement.

c.The Chief Executive Officer of the authority, in consultation with the State Treasurer shall negotiate the terms and conditions of any redevelopment incentive grant agreement on behalf of the State.

d. (1) The redevelopment incentive grant agreement shall specify the maximum amount of project costs, the amount of the incentive grant to be awarded the developer, the frequency of payments, and the eligibility period, which shall not exceed 20 years, during which reimbursement will be granted, and for a project receiving an incentive grant in excess of $50 million, the amount of the negotiated repayment amount to the State, which may include, but not be limited to, cash, equity, and warrants. Except for redevelopment incentive grant agreements with a municipal redeveloper, or with the developer of a redevelopment project solely with respect to the cost of infrastructure improvements in the public right-of-way including any ancillary infrastructure project in the public right-of-way, in no event shall the base amount of the combined reimbursements under redevelopment incentive grant agreements with the State or municipality exceed 20 percent of the total project cost, except in a Garden State Growth Zone, which shall not exceed 30 percent.

(2)The authority shall be permitted to increase the amount of the reimbursement under the redevelopment incentive grant agreement with the State by up to 10 percent of the total project cost if the project is:

(a)located in a distressed municipality which lacks adequate access to nutritious food in the judgment of the Chief Executive Officer of the authority and will include either a supermarket or grocery store with a minimum of 15,000 square feet of selling space devoted to the sale of consumable products or a prepared food establishment selling only nutritious ready to serve meals;

(b)located in a distressed municipality which lacks adequate access to health care and health services in the judgment of the Chief Executive Officer of the authority and will include a health care and health services center with a minimum of 10,000 square feet of space devoted to the provision of health care and health services;

(c)located in a distressed municipality which has a business located therein that is required to respond to a request for proposal to fulfill a contract with the federal government as set forth in subsection d. of section 3 of P.L.2011, c.149 (C.34:1B-244);

(d)a transit project;

(e)a qualified residential project in which at least 10 percent of the residential units are constructed as and reserved for moderate income housing;

(f)located in a highlands development credit receiving area or redevelopment area;

(g)located in a Garden State Growth Zone;

(h)a disaster recovery project;

(i)an aviation project;

(j)a tourism destination project; or

(k)substantial rehabilitation or renovation of an existing structure or structures.

(3)The maximum amount of any redevelopment incentive grant shall be equal to up to 30 percent of the total project costs, except for projects located in a Garden State Growth Zone, in which case the maximum amount of any redevelopment incentive grant shall be equal to up to 40 percent of the total project costs. Notwithstanding anything to the contrary contained within this section, the maximum amount of any redevelopment incentive grant with respect to a mixed use parking project shall be up to 100 percent of the total project costs allocable to the parking component of the project, and shall be up to 40 percent of the total project costs allocable to the non-parking component of the project.

e.Except in the case of a qualified residential project, a mixed use parking project, or a project involving university infrastructure, the authority and the State Treasurer may enter into a redevelopment incentive grant agreement only if they make a finding that the State revenues to be realized from the redevelopment project will be in excess of the amount necessary to reimburse the developer for its project financing gap. This finding may be made by an estimation based upon the professional judgment of the Chief Executive Officer of the authority and the State Treasurer.

f.In deciding whether to recommend entering into a redevelopment incentive grant agreement and in negotiating a redevelopment agreement with a developer, the Chief Executive Officer of the authority shall consider the following factors:

(1)the economic feasibility of the redevelopment project;

(2)the extent of economic and related social distress in the municipality and the area to be affected by the redevelopment project or the level of site specific distress to include dilapidated conditions, brownfields designation, environmental contamination, pattern of vacancy, abandonment, or under utilization of the property, rate of foreclosures, or other site conditions as determined by the authority;

(3)the degree to which the redevelopment project will advance State, regional, and local development and planning strategies;

(4)the likelihood that the redevelopment project shall, upon completion, be capable of generating new tax revenue in an amount in excess of the amount necessary to reimburse the developer for project costs incurred as provided in the redevelopment incentive grant agreement, provided, however, that any tax revenue generated by a redevelopment project that is a disaster recovery project shall be considered new tax revenue even if the same or more tax revenue was generated at or on the site prior to the disaster;

(5)the relationship of the redevelopment project to a comprehensive local development strategy, including other major projects undertaken within the municipality;

(6)the need of the redevelopment incentive grant agreement to the viability of the redevelopment project or the promotion of the use of public transportation; and

(7)the degree to which the redevelopment project enhances and promotes job creation and economic development or the promotion of the use of public transportation.

g. (1) A developer who has entered into a redevelopment incentive grant agreement with the authority and the State Treasurer pursuant to this section may, upon notice to and consent of the authority and the State Treasurer, pledge, assign, transfer, or sell any or all of its right, title and interest in and to the agreements and in the incentive grants payable thereunder, and the right to receive same, along with the rights and remedies provided to the developer under the agreement. Any such assignment shall be an absolute assignment for all purposes, including the federal bankruptcy code.

(2)Any pledge of incentive grants made by the developer shall be valid and binding from the time the pledge is made and filed in the records of the authority. The incentive grants pledged and thereafter received by the developer shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the developer irrespective of whether the parties have notice thereof. Neither the redevelopment incentive grant agreement nor any other instrument by which a pledge under this section is created need be filed or recorded except with the authority.

L.2009, c.90, s.9; amended 2010, c.10, s.9; 2013, c.161, s.19; 2015, c.69, s.4; 2015, c.242, s.4.



Section 52:27D-489J - Assistance To Developer To Enhance Credit.

52:27D-489j Assistance to developer to enhance credit.

10. The New Jersey Economic Development Authority, or any other State agency, may provide assistance to a developer in order to enhance its credit for the purpose of securing private project financing on more favorable terms.

L.2009, c.90, s.10.



Section 52:27D-489K - Agreement Between Developer And Municipality.

52:27D-489k Agreement between developer and municipality.

11. a. The governing body of a municipality is authorized to enter into a redevelopment incentive grant agreement with a developer, which shall not be effective until adopted by ordinance, for any redevelopment project located within a qualifying economic redevelopment and growth grant incentive area.

b.The redevelopment incentive grant agreement shall specify the maximum amount of project costs, the amount of the incentive grant to be awarded the developer, the frequency of payments, and the eligibility period. The maximum amount of any municipal redevelopment incentive grant shall be equal to:

(1)100 percent of the project costs in the case of a municipal redeveloper, or

(2)for all other developers, the maximum amount of any redevelopment incentive grant agreement shall be 30 percent of the total project costs, or 40 percent if located in a Garden State Growth Zone.

c.Except in the case of a qualified residential project, the municipality may enter into a redevelopment incentive grant agreement only if the chief financial officer of the municipality makes a finding that the incremental revenues to be realized from the redevelopment project will be in excess of the amount necessary to reimburse the developer for its project financing gap. Such finding shall be based upon appropriate documentation and calculations supporting the decision.

d.Within a qualifying economic redevelopment and growth grant incentive area a municipality that has entered into a local redevelopment incentive grant agreement may pledge eligible revenues it is authorized to collect as follows:

(1)incremental payments in lieu of taxes, with respect to property located in the district, made pursuant to the "Five-Year Exemption and Abatement Law," P.L.1991, c.441 (C.40A:21-1 et seq.), or the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et al.);

(2)incremental revenues collected from payroll taxes, with respect to business activities carried on within the area, pursuant to section 15 of P.L.1970, c.326 (C.40:48C-15);

(3)incremental revenue from lease payments made to the municipality, the developer, or the developer's successors with respect to property located in the area;

(4)incremental revenue collected from parking taxes derived from parking facilities located within the area pursuant to section 7 of P.L.1970, c.326 (C.40:48C-7);

(5)incremental admissions and sales taxes derived from the operation of a public facility within the area pursuant to section 1 of P.L.2007, c.302 (C.40:48G-1);

(6) (a) incremental sales and excise taxes which are derived from activities within the area and which are rebated to or retained by the municipality pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.) or any other law providing for such rebate or retention;

(b)within Planning Area 1 (Metropolitan) under the State Development and Redevelopment Plan adopted pursuant to the "State Planning Act," sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.), a municipality may impose the entire State sales tax on business activities within a redevelopment project located in an urban enterprise zone that would ordinarily be entitled to collect reduced rate revenues under section 21 of P.L.1983, c.303 (C.52:27H-80), and pledge the excess revenues to a local redevelopment incentive grant agreement;

(7)incremental parking revenue collected, pursuant to section 7 of P.L.1970, c.326 (C.40:48C-7), from public parking facilities built as part of a redevelopment project, except for public parking facilities owned by parking authorities pursuant to the "Parking Authority Law," P.L.1948, c.198 (C.40:11A-1 et seq.);

(8)incremental revenues collected, pursuant to section 3 of P.L.2003, c.114 (C.40:48F-1), P.L.1981, c.77 (C.40:48E-1 et seq.), or P.L.1947, c.71 (C.40:48-8.15 et seq.), from hotel and motel taxes;

(9)upon approval by the Local Finance Board, other incremental municipal revenues that may become available;

(10) the property tax increment, except in the case of a Garden State Growth Zone, in which such property tax increment and any other incremental revenues are calculated as those incremental revenues that would have existed notwithstanding the provisions of the "New Jersey Economic Opportunity Act of 2013," P.L.2013, c.161 (C.52:27D-489p et al.).

The incremental revenue for the revenues listed in this subsection, when applicable, shall be calculated as the difference between the amount collected in any fiscal year from any eligible revenue source included in the local redevelopment incentive grant agreement, less the revenue increment base for that eligible revenue.

e. (1) In calculating the general tax rate of a municipality each year, the aggregate amount of the incremental ratable value over the property tax increment base in the redevelopment project area that is pledged as part of a redevelopment incentive grant agreement shall be excluded from the ratable base of a municipality.

(2)The amount of property tax increment not pledged toward a redevelopment incentive grant agreement shall be allocated pursuant to the normal tax rate distribution.

The full incremental value of a project area shall be included in the value used for county and regional school tax apportionment until such time that the Director of the Division of Taxation in the Department of the Treasury can certify that property tax management systems are capable of handling the technical and legal requirements of treating parcels in areas of redevelopment as exempt from county and regional school apportionment.

f.In addition to the incremental revenues that may be pledged in subsection d. of this section, any amount of tax proceeds collected from the tax on the rental of motor vehicles pursuant to section 20 of P.L.2009, c.90 (C.40:48H-2), may be included in a redevelopment incentive grant agreement with a developer, regardless of whether or not the redevelopment project area is within or outside of the designated industrial zone from which the tax on the rental of motor vehicles is collected.

g. (1) A developer that has entered into a redevelopment incentive grant agreement with a municipality pursuant to this section may, upon notice to and consent of the municipality, pledge, assign, transfer, or sell any or all of its right, title and interest in and to such agreements and in the incentive grants payable thereunder, and the right to receive same, along with the rights and remedies provided to the developer under such agreement. Any such assignment shall be an absolute assignment for all purposes, including the federal bankruptcy code.

(2)Any pledge of incentive grants made by the developer shall be valid and binding from the time when the pledge is made and filed in the office of the municipal clerk. The incentive grants so pledged and thereafter received by the developer shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the developer irrespective of whether the parties have notice thereof. Neither the redevelopment incentive grant agreement nor any other instrument by which a pledge under this section is created need be filed or recorded except with the municipality.

L.2009, c.90, s.11; amended 2010, c.10, s.10; 2013, c.161, s.20.



Section 52:27D-489L - Creation Of Municipal Redevelopment Utility Permitted.

52:27D-489l Creation of municipal redevelopment utility permitted.

12. a. A municipality may adopt an ordinance creating a municipal redevelopment utility under the name and style of "the __________ redevelopment utility," with all or any significant part of the name of the municipality inserted. The redevelopment utility shall be a municipal public utility for the purposes of Title 40A of the New Jersey Statutes.

b.The purpose of every redevelopment utility shall be to receive revenues collected pursuant to section 11 of P.L.2009, c.90 (C.52:27D-489k) and to use those revenues as payment of incentive grants, and for other local purposes that may be approved by the Local Finance Board, as that board deems necessary or useful.

c.If a municipality does not create a municipal redevelopment utility, then any revenues collected pursuant to section 11 of P.L.2009, c.90 (C.52:27D-489k) and any grants received to pay incentive grants shall be treated as riders in the municipal budget pursuant to N.J.S.40A:4-36.

L.2009, c.90, s.12.



Section 52:27D-489M - Certain Laws Inoperative, Without Effect Relative To Certain Applications.

52:27D-489m Certain laws inoperative, without effect relative to certain applications.

13. Sections 11 through 41 of P.L.2001, c.310 (C.52:27D-459 through C.52:27D-489) shall be inoperative and without effect for applications submitted after the effective date of P.L.2009, c.90; provided, however, those sections shall remain in effect for revenue allocation districts for which financing has been approved prior to the effective date of P.L.2009, c.90. Any revenue allocation district that has been approved prior to the effective date of P.L.2009, c.90, but for which financing has not been approved prior to that date, shall fall under the provisions of sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.).

L.2009, c.90, s.13.



Section 52:27D-489N - Implementation Guidelines, Directives, Rules, Regulations.

52:27D-489n Implementation guidelines, directives, rules, regulations.

18. The Local Finance Board in the Department of Community Affairs, the State Treasurer, and the Economic Development Authority may adopt implementation guidelines or directives, and adopt such administrative rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary for the implementation of those agencies' respective responsibilities under sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.), except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Local Finance Board, the State Treasurer, and the Economic Development Authority may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as they deem necessary to implement the provisions of sections 3 through 18 of P.L.2009, c.90 (C.52:27D-489c et al.) which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted, or re-adopted in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.90, s.18.



Section 52:27D-489O - Ordinance For Payment To Municipal Redeveloper For Certain Projects.

52:27D-489o Ordinance for payment to municipal redeveloper for certain projects.

11. a. The governing body of a municipality may, by ordinance, agree that certain eligible revenues in a project area may be paid for a period, not to exceed 20 years, to a municipal redeveloper to undertake and fund up to 100 percent of the construction of infrastructure improvements in a public right-of-way or publicly owned facilities.

b.An ordinance adopted pursuant to subsection a. of this section shall set forth in detail the proposed construction, the proposed redevelopment project, the estimated project costs, and the projected eligible incremental revenues to be paid. No ordinance shall be finally approved by the municipality unless approved by the Local Finance Board. In deciding whether or not to approve such ordinance, the Local Finance Board shall determine whether the proposed redevelopment project consists of publicly owned facilities or infrastructure improvements in the public right-of-way. It also shall consider the factors listed at paragraphs (1) through (8) of subsection d. of section 4 of P.L.2009, c.90 (C.52:27D-489d), provided that with respect to infrastructure improvements in the public right-of-way, it shall not consider paragraph (4) of subsection d. of section 4 of P.L.2009, c.90 (C.52:27D-489d). Such proposed redevelopment project shall conform to the requirements of sections 7, 8, and 11 of P.L.2009, c.90 (C.52:27D-489g, C.52:27D-489h, and C.52:27D-489k), except as set forth therein.

L.2010, c.10, s.11.



Section 52:27D-489P - Short Title.

52:27D-489p Short title.

1.This act shall be known and may be cited as the "New Jersey Economic Opportunity Act of 2013."

L.2013, c.161, s.1.



Section 52:27D-489Q - Findings, Declarations Relative To The "New Jersey Economic Opportunity Act Of 2013."

52:27D-489q Findings, declarations relative to the "New Jersey Economic Opportunity Act of 2013."

22. The Legislature finds and declares that:

a.Healthy, thriving municipalities are vital to the health, safety, and economic well-being of the State.

b.Municipalities that are economically distressed adversely impact not only that municipality, but also affect the county and region where they are located as well as the whole State.

c.Numerous programs have been previously established to assist municipalities in economic and fiscal distress to enable them to regain health and vitality, including programs to provide increasing degrees of oversight and to provide substantial amounts of financial aid and incentives.

d.While these existing programs have proven successful in aiding a number of municipalities, others are in such difficult straits that such measures have not proven sufficient. Thus, extraordinary measures are required now to turn around the fate of such municipalities.

e.The new programs provided herein will have a substantial likelihood of achieving success where prior programs have not, and employing these programs now is crucial to the economic well-being of the county, region, and State.

f.Accordingly, the municipalities identified as Garden State Growth Zones are hereby declared blighted areas and areas in need of rehabilitation, provided however, that this declaration alone shall not be used to allow any property to be taken or acquired.

L.2013, c.161, s.22.



Section 52:27D-489R - Definitions Relative To The "New Jersey Economic Opportunity Act Of 2013."

52:27D-489r Definitions relative to the "New Jersey Economic Opportunity Act of 2013."

23.As used in section 24 of P.L.2013, c.161 (C.52:27D-489s):

"Director" means the Director of the Division of Taxation.

"Division of Codes and Standards" means the Division of Codes and Standards located in the Department of Community Affairs.

"Eligible person" means any individual purchasing or renting an eligible residential residence within a growth zone after the enactment of P.L.2013, c.161 (C.52:27D-489p et al.). For the purpose of this definition, an eligible person is limited to those who establish a permanent residency at the eligible residential residence, are subject to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., and are current with all State and local tax obligations.

"Eligible property" means any residential, commercial, industrial, or other business property, located in a Garden State Growth Zone, that receives a Certificate of Occupancy or is transferred in a legal sale on or after July 1, 2013. Purchasers of newly constructed homes are not the applicant.

"Exemption" means that portion of the assessor's full and true value of any improvement, conversion, alteration, redevelopment, rehabilitation, or construction not regarded as increasing the taxable value of a property pursuant to P.L.2013, c.161 (C.52:27D-489p et al.) for the purposes of encouraging the construction, conversion, improvement, and redevelopment of real property conducted by eligible businesses or residents within a growth zone pursuant to P.L.2013, c.161 (C.52:27D-489p et al.).

"Garden State Growth Zone" or "growth zone" means the four New Jersey cities with the lowest median family income based on the 2009 American Community Survey from the US Census, (Table 708. Household, Family, and Per Capita Income and Individuals, and Families Below Poverty Level by City: 2009).

"Garden State Growth Zone Development Entity" means a private corporation incorporated pursuant to Title 14A of the New Jersey Statutes, or established pursuant to Title 42 of the Revised Statutes, for which the profits of the entity are limited as follows. The allowable net profits of the entity shall be determined by applying the allowable profit rate to the total project cost, and all capital costs, determined in accordance with generally accepted accounting principles, of any other entity whose revenue is included in the computation of excess profits, for the period commencing on the date on which the construction of the project is completed, and terminating at the close of the fiscal year of the entity preceding the date on which the computation is made, where:

"Allowable profit rate" means the greater of 12 percent or the percentage per annum arrived at by adding one and 1/4 percent to the annual interest percentage rate payable on the entity's initial permanent mortgage financing. If the initial permanent mortgage is insured or guaranteed by a governmental agency, the mortgage insurance premium or similar charge, if payable on a per annum basis, shall be considered as interest for this purpose. If there is no permanent mortgage financing the allowable profit rate shall be the greater of 12 percent or the percentage per annum arrived at by adding one and 1/4 percent per annum to the interest rate per annum which the municipality determines to be the prevailing rate on mortgage financing on comparable improvements in the county.

"Improvements" means any repair, construction, or reconstruction, including alterations and additions, having the effect of rehabilitating a deteriorated property so that it becomes habitable or attains higher standards of safety, health, economic use or amenity, or is brought into compliance with laws, ordinances or regulations governing such standards. Ordinary upkeep and maintenance shall not be deemed an improvement.

L.2013, c.161, s.23.



Section 52:27D-489S - Authority Of Development Entity.

52:27D-489s Authority of development entity.

24. a. A Garden State Growth Zone Development Entity is authorized to undertake clearance, re-planning, development, or redevelopment of property within a Garden State Growth Zone.

b.Notwithstanding any other law to the contrary, every Garden State Growth Zone Development Entity that owns real property, or leases real property for a period of not less than 30 years, within a Garden State Growth Zone and that undertakes the clearance, re-planning, development, or redevelopment of such property is hereby granted an exemption on improvements to such eligible property for any new construction, improvements, or substantial rehabilitation of structures on real property for a period of 20 years from receiving a final Certificate of Occupancy, provided however, that a municipality located within the Garden State Growth Zone shall, by ordinance, opt-in to such program within 90 calendar days of the enactment of P.L.2013, c.161 (C.52:27D-489p et al.). The exemption allowed by this subsection shall be dependent upon: (1) the owner, or lessee, of the real property making improvements to the real property after the enactment of P.L.2013, c.161 (C.52:27D-489p et al.); and (2) the Division of Codes and Standards, in consultation with the eligible municipality, issuing a final Certificate of Occupancy within 10 years of the date of enactment of P.L.2013, c.161 (C.52:27D-489p et al.). For purposes of this section, a lessee of real property shall include a Garden State Growth Zone Development Entity that is a lessee that is subject to a statutory obligation to make a payment in lieu of taxes on the improvements equal to the taxes on real and personal property.

c.The exemption granted by subsection b. of this section shall be for a period of 20 years. For the first 10 years immediately subsequent to the issuance of a Certificate of Occupancy, the Garden State Growth Zone Development Entity shall be exempt from the payment of taxes on the improvements to the eligible property. Thereafter, the Garden State Growth Zone Development Entity shall pay to the municipality in lieu of full property tax payments an amount equal to a percentage of taxes otherwise due, according to the following schedule:

(1)In the eleventh year after completion, 10 percent of taxes otherwise due;

(2)In the twelfth year after completion, 20 percent of taxes otherwise due;

(3)In the thirteenth year after completion, 30 percent of taxes otherwise due;

(4)In the fourteenth year after completion, 40 percent of taxes otherwise due;

(5)In the fifteenth year after completion, 50 percent of taxes otherwise due;

(6)In the sixteenth year after completion, 60 percent of taxes otherwise due;

(7)In the seventeenth year after completion, 70 percent of taxes otherwise due;

(8)In the eighteenth year after completion, 80 percent of taxes otherwise due;

(9)In the nineteenth full year after completion, 90 percent of taxes otherwise due;

(10) In the twentieth year after completion, and each year thereafter, 100 percent of taxes.

An amount not less than five percent of all payments pursuant to this subsection shall be paid to the county in which the municipality is located.

d.Upon the termination of the exemption granted pursuant to subsection c. of this section, the project, all affected parcels, land, and all improvements made thereto shall be assessed and subject to taxation as are other taxable properties in the municipality. After the date of termination, all restrictions and limitations upon the Garden State Growth Zone Development Entity shall terminate and be at an end upon the entity's rendering its final accounting to and with the municipality.

e.Notwithstanding subsection b. of this section, the owner of any property located within a Garden State Growth Zone, that does not qualify as a Garden State Growth Zone Development Entity, that performs any new construction, improvements, or substantial rehabilitation improvements to property, shall be entitled to an exemption from taxation regarding such improvements as provided herein. For purposes of such exemption, the municipality shall consider the assessor's full and true value of the improvements as not increasing the value of the property for a period of five years, notwithstanding that the value of the property to which the improvements are made is increased thereby.

f.Any exemption obtained under this section shall be fully transferable upon the sale of real property, as long as the new owner meets all requirements for exemption set forth pursuant to this section, or, for the sale of a residential unit, as long as the new owner occupies the unit as a primary residence.

L.2013, c.161, s.24; amended 2014, c.63, s.9.



Section 52:27D-489T - Severability.

52:27D-489t Severability.

27.The provisions of this act shall be severable, and if any of its provisions shall be held to be unconstitutional, the decision of the court shall not affect the validity of the remaining provisions of P.L.2013, c.161 (C.52:27D-489p et al.).

L.2013, c.161, s.27.



Section 52:27D-490 - Short Title.

52:27D-490 Short title.
1.This act shall be known and may be cited as the "Neighborhood Revitalization State Tax Credit Act."

L.2001,c.415,s.1.



Section 52:27D-491 - Definitions Relative To The "Neighborhood Revitalization State Tax Credit Act."

52:27D-491 Definitions relative to the "Neighborhood Revitalization State Tax Credit Act."

2.As used in this act:

"Assistance" means the contribution of moneys to aid in the provision of neighborhood preservation and revitalization services or community services.

"Business entity" means any business firm or individual which is authorized to conduct or operate a trade or business in the State and is subject to taxes on business related income.

"Certificate for neighborhood revitalization State tax credits" means the certificate in the form prescribed by the Treasurer and issued by the commissioner to a business entity that specifies the dollar amount of neighborhood preservation and revitalization State tax credits that business entity may take as an annual credit against certain State taxes pursuant to P.L.2001, c.415 (C.52:27D-490 et seq.).

"Commissioner" means the Commissioner of Community Affairs.

"Department" means the Department of Community Affairs.

"Eligible neighborhood" means: a. a contiguous area located in one or more municipalities that, at the time of the application to the department for approval of a neighborhood preservation and revitalization plan, are either eligible to receive aid under the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.) or coextensive with a school district which qualified prior to the effective date of P.L.2007, c.260 (C.18A:7F-43 et al.) for designation as an "Abbott district" pursuant to the "Comprehensive Educational Improvement and Financing Act of 1996," P.L.1996, c.138 (C.18A:7F-1 et al.); or b. an area that (1) is adjacent to a neighborhood that fulfills the requirements of subsection a. of this definition, and has received approval of a neighborhood preservation and revitalization plan pursuant to section 5 of P.L.2001, c.415 (C.52:27D-494); (2) increases the area of the adjacent eligible neighborhood by no more than 25 percent; and (3) shares similar characteristics as determined by the commissioner or the commissioner's designee.

"Housing and economic development activities" means those activities carried out in furtherance of a neighborhood preservation and revitalization plan in an eligible neighborhood approved pursuant to P.L.2001, c.415 (C.52:27D-490 et seq.), to improve the housing and economic conditions of the neighborhood; and shall include, without limitation, measures to foster the rehabilitation and construction of housing affordable to low and moderate income households within the neighborhood, including planning, design, rehabilitation, construction, and management of low and moderate income housing, home buyer counseling, and related activities needed to effectuate the rehabilitation and construction of housing affordable to low and moderate income households; measures to increase business activity within the neighborhood, including the rehabilitation and construction of commercial facilities and the provision of assistance to small business entities; and measures to increase the income and labor force participation of neighborhood residents, including provision of education, training, child care and transportation assistance to enable low income neighborhood residents to obtain or retain employment.

"Low income household" means a household whose gross household income is less than 50 percent of the median gross household income for the region in which the neighborhood is located for households of similar size as determined by the department.

"Moderate income household" means a household whose gross household income is greater than or equal to 50 percent but less than 80 percent of the median gross household income of the region in which the neighborhood is located for households of similar size as determined by the department.

"Neighborhood preservation and revitalization activities" means housing and economic development activities and other neighborhood preservation and revitalization activities.

"Neighborhood Revitalization Plan" means a plan for the preservation or revitalization of an eligible neighborhood.

"Nonprofit organization" means a private nonprofit corporation that has been determined by the Internal Revenue Service of the United States Department of the Treasury to be exempt from income taxation under 26 U.S.C.s.501(c)(3).

"Other Neighborhood Revitalization Activities" means those activities, other than housing and economic development activities, carried out in furtherance of a State-approved neighborhood preservation and revitalization plan in a qualified low and moderate income neighborhood, and may include, without limitation, improvements to infrastructure, street scape, public open space, and transportation systems; provision of social and community services, health care, crime prevention, recreation activities, community and environmental health services; and community outreach and organizing activities.

"Qualified nonprofit organization" means a nonprofit organization that has demonstrated a commitment to the neighborhood for which it is submitting a plan or project, as reflected in its past activities or proposed activities in a preservation and revitalization plan.

"Qualified project" means one or more housing and economic development activities and which may also include one or more other neighborhood revitalization activities to be carried out in accordance with a neighborhood revitalization plan as approved by the commissioner with funds provided by a business entity eligible to receive a certificate for neighborhood revitalization State tax credits.

"Similar characteristics" means comparable socioeconomic qualities as determined by the commissioner or his designee, using the smallest Census unit for which data are available.

L.2001, c.415, s.2; amended 2003, c.59, s.1; 2007, c.260, s.81; 2009, c.120.



Section 52:27D-492 - Eligibility Of Business Entity For Certificate For Neighborhood Revitalization Tax Credits.

52:27D-492 Eligibility of business entity for certificate for neighborhood revitalization tax credits.

3.A business entity shall be eligible for a certificate for neighborhood revitalization State tax credits if it has provided funding for a qualified project that has been approved in accordance with sections 4 and 5 of P.L.2001, c.415 (C.52:27D-493 and C.52:27D-494).

a.Credits may be granted in an amount up to 100 percent of the approved assistance provided to a nonprofit organization to implement a qualified neighborhood preservation and revitalization project.

b.The credit may be applied by the business entity receiving the certificate as credit against tax imposed on business related income including, but not limited to, business income subject to the provisions of the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et al.), "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., "The Savings Institution Tax Act," P.L.1973, c.31 (C.54:10D-1 et seq.), the tax imposed on marine insurance companies pursuant to R.S.54:16-1 et seq., the tax imposed on insurers generally, pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), the sewer and water utility excise tax imposed pursuant to section 6 of P.L.1940, c.5 (C.54:30A-54) and the petroleum products gross receipts tax imposed pursuant to section 3 of P.L.1990, c.42 (C.54:15B-3).

For a taxpayer applying credit to liability due pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., the credit allowed pursuant to this section shall only be applied to the amount of gross income tax liability for the taxable year, which as a percentage of gross income tax liability, is equal to the percentage of the taxpayer's gross income that is attributable to the taxpayer's business entity through which the taxpayer provided the funding for the qualified project. For purposes of determining the amount of gross income tax liability to which a credit allowed pursuant to this section may be applied, gross income shall be calculated without the application of exclusions or deductions.

c.The credit allowed to a business entity under this section may not exceed for any taxable year $1,000,000 or the total amount of tax otherwise payable by the business entity for the taxable year and, in addition, shall not exceed limitations placed on the amounts of credits or carryforward credits allowed, if any, under the relevant statute as enumerated in subsection b. of this section concerning the tax for which a credit is being claimed.

d.Credit shall not be allowed for activities for which the business entity is receiving credit under any other provision against any tax on business related income including, but not limited to, the corporation business tax, New Jersey gross income tax, corporate income tax, insurance premiums tax, petroleum products gross receipts tax, public utilities franchise tax, public utilities gross receipts tax, public utility excise tax, railroad franchise tax, and the saving institution tax.

e.The tax credit shall be awarded only for assistance provided within the same year in which the commissioner issued the certificate, or if the commissioner approved assistance for more than one year, within the year in which payment was scheduled and made. The provisions of this subsection may be waived for good cause shown.

f.The total tax credits certified for all qualified projects proposed in a fiscal year shall not exceed $10,000,000.

L.2001, c.415, s.3; amended 2007, c.89; 2013, c.61.



Section 52:27D-493 - Neighborhood Preservation And Revitalization Plan Required For Eligibility.

52:27D-493 Neighborhood preservation and revitalization plan required for eligibility.
4.In order for an entity to be eligible to receive a tax credit pursuant to P.L.2001, c.415 (C.52:27D-490 et seq.), the nonprofit organization which is the recipient of funding provided by the entity shall submit a neighborhood preservation and revitalization plan to the department for approval, and shall submit a proposed project which defines the elements of the plan to be implemented with the funds provided. Two or more nonprofit organizations may submit a plan to the department jointly. Any such plans shall designate one nonprofit organization as the lead organization with responsibility for the plan.

L.2001,c.415,s.4.



Section 52:27D-494 - Approval Of Plan By Department; Standards.

52:27D-494 Approval of plan by department; standards.

5.The department shall determine whether a neighborhood preservation and revitalization plan should be approved. The department shall approve a neighborhood preservation and revitalization plan if it satisfies the following standards:

(1)the plan designates an eligible neighborhood; and

(2)The plan was developed through a process that

(a)gave written notice to the municipality in which the neighborhood is located of its intention to develop a plan and utilized reasonable means to inform residents, property owners, and businesses in the neighborhood of its intention to develop a plan and provided opportunities for them to participate in the development of the plan;

(b)gave written notice to the municipality in which the neighborhood is located of the proposed plan and provided an opportunity for it to comment upon it orally and in writing, complied with all of the requirements of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) concerning the plan, utilized reasonable means to inform residents, property owners, and businesses in the neighborhood of the proposed plan and provided an opportunity for them to comment upon it orally and in writing; and

(c)involved consultation with nonprofit organizations located within the neighborhood or providing services to residents of the neighborhood;

(3)The plan is not inconsistent with

(a)any redevelopment plan adopted pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), and currently being implemented; or

(b)any neighborhood empowerment plan approved by the State pursuant to section 49 of P.L.1996, c.62 (C.55:19-64);

(4)The plan sets forth an overall concept of the future of the neighborhood; one or more strategies to foster preservation and revitalization of the neighborhood in accordance with that concept; one or more activities, including housing and economic development activities and other preservation and revitalization activities proposed within the neighborhood to foster preservation and revitalization of the neighborhood in furtherance of those strategies, including a description of funding sources obtained or to be sought for the planned activities and a timetable for the conduct of those activities; and

(5)The plan covers a period of no less than two and no more than ten years.

b.A nonprofit organization may, in submitting a proposed plan pursuant to P.L.2001, c.415 (C.52:27D-490 et seq.), adopt a redevelopment plan adopted pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et seq.), and currently being implemented; or a State-approved neighborhood empowerment plan pursuant to section 49 of P.L.1996, c.62 (C.55:19-64) as its neighborhood preservation and revitalization plan or a neighborhood preservation and revitalization plan previously approved by the department.

c.A nonprofit organization that has submitted a neighborhood preservation and revitalization plan to the department may seek to amend it at any time. The department shall approve amendments if they comply with the standards set forth in subsection a. of this section.

L.2001,c.415,s.5; amended 2003, c.59, s.2.



Section 52:27D-495 - Project Proposed By Nonprofit Organization, Determination As To Qualification.

52:27D-495 Project proposed by nonprofit organization, determination as to qualification.
6. a. The department shall determine in accordance with law and regulation whether a project proposed by a nonprofit organization is qualified for assistance for which a tax credit certificate will be granted pursuant to P.L.2001, c.415 (C.52:27D-490 et seq.).

b.The department shall determine that a project proposed by a nonprofit organization or jointly by two or more nonprofit organizations is qualified for assistance if it meets all the following standards:

(1)The project consists of neighborhood preservation and revitalization activities within an eligible low and moderate income neighborhood. If two or more nonprofits propose a project jointly, all the proposed activities are within the same eligible low and moderate income neighborhood. The department may establish standards for waiver of compliance with this paragraph for activities located outside an eligible neighborhood but which particularly benefit residents of that neighborhood or for activities that benefit more than one eligible neighborhood.

(2)The project is reasonably designed to accomplish its intended purpose and it would further the purposes of a neighborhood preservation and revitalization plan approved in accordance with section 5 of this act.

(3)The nonprofit organization demonstrates that it has the capacity to carry out the activities.

(4)The nonprofit organization provides adequate assurances that the assistance will be expended exclusively for the proposed activities.

(5)"Housing and economic development activities" make up at least 60 percent of the total cost of the neighborhood preservation and revitalization activities in the proposed project. If two or more nonprofit organizations jointly propose a project, the total cost shall include the aggregate cost of all the activities included in the joint proposal.

c.The department shall establish by regulation the standards and procedures for determining which projects shall be determined to be qualified if the total tax credits certified under P.L.2001, c.415 (C.52:27D-490 et seq.) will exceed, or appears likely to exceed, $10,000,000 for the year, so as to remain within that annual limit. Such standards shall establish criteria for rating projects which shall take into account, among other things, the following factors:

(1)The extent to which the project is addressing urban distress, as measured by existing levels of poverty and unemployment within the neighborhood;

(2)The extent to which the project is likely to attract private or public investment to the subject project or other projects in the neighborhood; and

(3)The extent to which the nonprofit organization has demonstrated the capacity to carry out the project.

Such standards shall focus exclusively on the relative merits of the project (including the capacity of the nonprofit to carry out the project) and shall not include any consideration of whether the project has, or does not yet have, a proposed source of assistance by a business entity.

L.2001,c.415,s.6.



Section 52:27D-496 - Issuance Of Certificate.

52:27D-496 Issuance of certificate.

7. a. The commissioner shall determine, in accordance with law and regulation, whether to issue a certificate based upon proposed assistance by a business entity to a nonprofit organization to implement a qualified project.

b.The commissioner shall issue a certificate if the proposed assistance satisfies the following standards:

(1)The assistance is to be used for a qualified neighborhood preservation and revitalization project;

(2)The assistance is not less than $25,000 in each tax year for which credit is sought. Assistance may be approved for the current tax year and up to four additional years in the future. If assistance is approved for years other than the current tax year, the approval shall include a schedule showing the amount of assistance to be provided in each year;

(3)Neither the business entity nor any wholly owned subsidiary has previously failed to provide assistance to a nonprofit organization for which approval was granted. This requirement may be waived by the department upon a showing of good cause; and

(4)The total of all assistance approved on behalf of a nonprofit organization per project does not exceed $1,000,000.

c.Within 60 days from the date of issuance of the certificate, the business entity shall pay the amount specified in the certificate that is due in the current tax year to the department for deposit into the Neighborhood Revitalization Non-lapsing Trust Fund created pursuant to section 5 of P.L.2003, c.59 (C.52:27D-500). In the case of assistance approved for years other than the current tax year, the business entity shall pay the amount specified no later than the anniversary of the date on which the first payment is due. The commissioner may extend the date payment is due for good cause shown, but no extension shall be granted where the business entity did not submit a written request for the extension at least fifteen days prior to the date payment is due.

d.The commissioner shall issue certificates to business entities applying for certificates and meeting the requirements of this section, up to the maximum amount of tax credits permitted under section 3 of P.L.2001, c.415 (C.52:27D-492), in the following order:

(1)those business entities specifying a project which has been approved by the department and providing assistance which is equal to the amount requested by the nonprofit organization submitting the project.

(2)those business entities not specifying a particular project, but which are willing to provide assistance for approved projects seeking assistance. The commissioner shall issue each business entity providing assistance with a certificate specifying the project to which the assistance will be provided and shall pool applications by business entities in order to provide the amount of assistance requested by each nonprofit organization submitting each project.

(3)those business entities not specifying a particular project, but which are willing to provide assistance, and for which no project approved by the department is available. The commissioner shall issue the certificate without specifying the project to which the assistance will be provided, and will deposit the amount set forth in the certificate in the Neighborhood Revitalization Non-lapsing Trust Fund created pursuant to section 5 of P.L.2003, c.59 (C.52:27D-500) in accordance with the provisions of this section.

e.In any year that the dollar amount of assistance sought by approved projects shall exceed the amount of assistance available, the department shall allocate any funds in the trust fund for which no project has been specified to provide assistance to such projects. At such time the department will issue the business entity an amended certificate specifying the project for which the assistance is being provided.

f.The department shall use any interest earnings on the funds in the trust fund in any manner that lawfully furthers the purposes of P.L.2001, c.415 (C.52:27D-490 et seq.), including, but not limited to, providing funds to qualified entities to provide training and technical assistance to nonprofit organizations eligible to prepare plans and submit projects under P.L. 2001, c. 415 (C. 52:27D-490 et seq.).

L.2001,c.415,s.7; amended 2003, c.59, s.3.



Section 52:27D-497 - Monitoring Of Projects Carried Out By Nonprofit Organizations.

52:27D-497 Monitoring of projects carried out by nonprofit organizations.
8. a. The commissioner shall monitor the carrying out by nonprofit organizations of projects for which assistance has been received and tax credits awarded pursuant to P.L.2001, c.415 (C.52:27D-490 et seq.) to ascertain whether the assistance is being used for the activities for which it was approved. The commissioner may require the submission of reports, the audit of financial records, the conduct of investigations, the posting of bonds or security and the inspection of activities whether carried out on the premises of the nonprofit organization or elsewhere. In furtherance of this function, the commissioner, or his or her designee, may issue subpoenas, hold evidentiary hearings, and administer oaths.

b.If, after notice and hearing, the commissioner determines that assistance is not being used for the activities for which it was approved, the commissioner may impose sanctions, including but not limited to:

(1)Requiring corrective actions by the nonprofit organization;

(2)Requiring that assistance or its cash value be paid back to the department. The department shall account for such funds to the Treasurer and may expend them in any manner that lawfully furthers the purposes of P.L.2001, c.415 (C.52:27D-490 et seq.).

(3)Revoking the department's determination that the project was qualified; or

(4)Barring the nonprofit for a period of time from approval of future projects.

c.No sanction imposed by the commissioner against the nonprofit organization shall affect the validity of the credits for assistance already contributed allowed to a business entity that was not on notice of the wrongful actions of the nonprofit at the time it made the contribution.

d.In the event a project proposed by a nonprofit cannot be completed, the department may take whatever action necessary to ensure that the funds earmarked for the failed project are reallocated to a project which is proceeding.

L.2001,c.415,s.8.



Section 52:27D-498 - Establishment Of Forms, Procedures, Rules; Annual Report To Governor, Legislature.

52:27D-498 Establishment of forms, procedures, rules; annual report to Governor, Legislature.

9. a. In order to administer the neighborhood preservation and revitalization tax credit program, the department shall establish any necessary forms, procedures or rules to effectuate this act, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The department shall seek to foster use of the tax credit and to make the tax credit simple to apply for and simple to use.

b.The department shall act as a clearinghouse. It shall maintain lists of qualified projects and of business entities that have expressed a desire to provide assistance to qualified projects. The department shall pool applications from business entities in order to provide assistance to qualified projects as provided in section 7 of P.L.2001, c.415 (C.52:27D-496).

c.The department shall give priority in processing to applications that demonstrate a multi-year commitment by the business entity to implementation of the neighborhood preservation and revitalization plan.

d.The department shall submit to the Governor and Legislature an annual report which shall include at least:

(1)the purpose and effectiveness of the credit;

(2)the benefits of the credit to the State;

(3)any recommendations by the department as to changes in legislation needed to better carry out the purposes of P.L.2001, c.415 (C.52:27D-490 et seq.).

e.For each application by, or on behalf of, a business entity to approve assistance for a project, the department may charge a fee of up to 1.5 percent of the amount of assistance proposed, or approved, whichever is less, to pay for the administration of this program. The department may require that up to one third of this amount be paid at the time of submission of the application or declaration of intent, and that the balance be taken from the amount deposited into the trust fund upon deposit therein.

L.2001,c.415,s.9; amended 2003, c.59, s.4.



Section 52:27D-499 - Copy Of Certificate To Taxpayers Of The Entity.

52:27D-499 Copy of certificate to taxpayers of the entity.
10. a. If a partnership, an S corporation, or a limited liability company qualifies for the credit, it shall provide a copy of the certificate to the taxpayers of the entity.

b.A taxpayer shall attach a copy of the certificate to any return upon which a credit is claimed under this section.

c.Any credit taken in this section may be subject to audit by the department or the State Treasurer.

L.2001,c.415,s.10.



Section 52:27D-500 - Neighborhood Revitalization Non-lapsing Trust Fund.

52:27D-500 Neighborhood Revitalization Non-lapsing Trust Fund.

5.A non-lapsing trust fund is hereby established in the State treasury to be known as the Neighborhood Revitalization Non-lapsing Trust Fund, into which all assistance from business entities receiving certificates under the provisions of P.L.2001, c.415 (C.52:27D-490 et seq.) shall be deposited by the department and from which all assistance for projects approved by the department shall be drawn. All interest earned on the funds deposited in the trust fund shall be retained in the trust fund to be used in accordance with sections 7 and 8 of P.L.2001, c.415 (C.52:27D-496 and C.52:27D-497).

L.2003,c.59,s.5.



Section 52:27D-501 - Findings, Declarations Relative To Municipal Consolidation And Efficiency.

52:27D-501 Findings, declarations relative to municipal consolidation and efficiency.
1.The Legislature finds and declares:

a.The State of New Jersey currently has 566 municipalities, 616 school districts, and 186 fire districts, each with its own layers of local bureaucracy that contribute to the high property tax burden suffered by New Jersey residents.

b.Consolidating local units, structurally and administratively streamlining county and municipal government, and transferring services to the most appropriate level of government for delivery would help to alleviate the property tax crisis by reducing the administrative costs of local government and making the delivery of local services more efficient due to economies of scale.

c.Due to legal obstacles, conflicting interests, and local concerns about sacrificing community identity, current laws permitting consolidation of municipalities and sharing of services between local units are seldom used.

d.Tough political decisions are often most expeditiously made through the use of bipartisan commissions, as demonstrated by the success of the federal base realignment and closure (BRAC) procedure.

e.Municipalities and other taxing districts are creatures of the Legislature; however, due to the pervasive notion of "home rule" and the political conflicts inherent in mandatory consolidation, it is necessary and proper to establish a bipartisan commission to fairly examine the allocation of responsibilities among local units in order to determine: (1) which level of government is best suited to deliver a given local government service, and (2) when consolidation will reduce the property tax burden for pairs or groups of local units, and to make those recommendations to the Legislature for approval by the affected voters in order to make a serious effort to reduce the number of municipalities and other local units in the State.

f.Consolidation and mandates for increased efficiency in the delivery of services are complementary processes, as the former reduces the administrative costs of local government on an external level and the latter does so on an internal level.

g.Local governments must be trained to use performance measures for decision making, strategic planning, performance improvement, accountability, and communication, and rewarded for increased efficiencies that result from their use.

L.2007,c.54,s.1.



Section 52:27D-502 - "Commission," "Local Unit" Defined.

52:27D-502 "Commission," "local unit" defined.
2.For the purposes of this act:

"Commission" means the "Local Unit Alignment, Reorganization, and Consolidation Commission" established pursuant to section 3 of P.L.2007, c.54 (C.52:27D-503).

"Local unit" means a municipality or fire district, and shall not include a school district, regional school district, or county.

L.2007,c.54,s.2.



Section 52:27D-503 - "Local Unit Alignment, Reorganization, And Consolidation Commission."

52:27D-503 "Local Unit Alignment, Reorganization, and Consolidation Commission."
3. a. There is established in but not of the Department of Community Affairs, the "Local Unit Alignment, Reorganization, and Consolidation Commission."

b.The commission shall consist of nine voting members: the Commissioner of Community Affairs (or a designee) and the State Treasurer (or a designee), who shall both serve ex-officio; and seven public members, and shall be appointed as follows: one member appointed by the President of the Senate, one member appointed by the Minority Leader of the Senate, one member appointed by the Speaker of the General Assembly, one member appointed by the Minority Leader of the General Assembly, and three members, no more than two of whom shall be of the same political party, appointed by the Governor, with the advice and consent of the Senate. Of the three public members appointed by the Governor, one member shall reside in a northern county (Bergen, Essex, Hudson, Morris, Passaic, Union, Sussex, or Warren), one member shall reside in a central county (Hunterdon, Mercer, Middlesex, Monmouth, or Somerset), and one member shall reside in a southern county (Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester, Ocean, or Salem). No appointee shall be an elected official of a local unit or county unless that person has significant experience in shared service initiatives and demonstrated success at having implemented such agreements at the local level.

c.Members of the commission shall serve without compensation, but shall be reimbursed for expenses actually incurred in the performance of their duties.

d.The members shall be appointed within 60 days following the effective date of this act. The public members shall serve for terms of five years and until the appointment and qualification of a successor; except that in making the first appointments to the commission, one person shall be appointed to serve for one year, one for two years, one for three years, one for four years, and four for five years. The length of the respective term of each member of the first commission shall be determined by lot at the organization of the first commission. A public member may be reappointed. Any vacancy in the membership of the commission shall be filled in the same manner as the original appointment was made for the unexpired term only.

L.2007,c.54,s.3.



Section 52:27D-504 - Organization Of Commission, Executive Director And Staff, Meetings.

52:27D-504 Organization of commission, executive director and staff, meetings.
4. a. The "Local Unit Alignment, Reorganization, and Consolidation Commission" shall organize as soon as practicable after the appointment of its members and annually shall select a chair from among its members and a secretary, who need not be a member of the commission. The commission shall appoint an executive director, who shall serve at the pleasure of the commission and who shall have expertise in one or more local government subjects, such as planning, local finance, geography, taxation, or other relevant fields. The executive director shall appoint professional staff qualified by training and experience to serve the commission. The executive director and professional staff shall serve at the pleasure of the commission.

b.The commission may meet and hold hearings at the places it designates throughout the State.

L.2007,c.54,s.4.



Section 52:27D-505 - Duties Of Commission.

52:27D-505 Duties of commission.

5. a. (1) The commission shall study and report on the structure and functions of county and municipal government, including local taxing districts, their statutory bases, including the fiscal relationship between local governments, and the appropriate allocation of service delivery responsibilities from the standpoint of efficiency. The study of the transfer of the municipal tax assessment function to the county through the appointment of a county assessor and deputy county assessors in a pilot county pursuant to the "Property Assessment Reform Act," sections 1 through 15 of P.L.2009, c.118 (C.54:1-86 et seq.), shall be conducted in consultation with the Director of the Division of Taxation in the Department of the Treasury.

(2)The commission shall recommend legislative changes which would encourage the more efficient operation of local government. These changes may include the structural and administrative streamlining of county and municipal government functions, including but not limited to, the transfer of functions from one level of government to another, and the use or establishment of regional service delivery entities.

(3)The commission shall also consider optimal service levels, ratios of employees to population served, cost structures for service delivery, and other best practices.

Within two years following the effective date of P.L.2007, c.54 (C.52:27D-501 et al.), the commission shall report its findings to the Governor, the President of the Senate, and the Speaker of the General Assembly; provided, however, that findings concerning the transfer of the municipal tax assessment function to the county through the appointment of a county assessor and deputy county assessors shall be reported on or before February 1 of the sixth year next following the effective date of P.L.2009, c.118 (C.54:1-86 et al.).

b.Based on its findings pursuant to paragraph (3) of subsection a. of this section, the commission shall develop criteria to serve as the basis for recommending the consolidation of specific municipalities, the merger of specific existing autonomous agencies into the parent municipal or county government, or the sharing of services between municipalities or between municipalities and other public entities. Recommendations for sharing services may result from a study focusing exclusively on the sharing of services or may result from a study examining potential consolidation. Municipalities to be considered for consolidation shall be within the same county and shall also be situated within the same legislative district.

The criteria to govern a study to examine consolidation or the sharing of services shall include, but need not be limited to:

(1)a consideration of geographic factors, such as a shared boundary, or in the case of the recommended consolidation of more than two local units, that the consolidated local unit will have a contiguous boundary;

(2)an analysis of the economic costs and benefits of consolidation or the sharing of services, as the case may be, including potential tax savings and reductions in government costs through economies of scale;

(3)measures to ensure that costs and benefits of consolidation or service sharing are distributed equitably across the entire community; and

(4)measures to safeguard the interests of communities in the municipalities for which consolidation is recommended.

The commission shall give priority to local units that volunteer to be studied.

c.When a municipal consolidation is recommended by the commission, the commission shall substitute for a joint municipal consolidation study commission that would be formed pursuant to section 7 of the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.41) or any other statute governing municipal consolidation, and no voter approval shall be required to create the study commission.

d.When a consolidation or shared service is recommended by the commission, the commission shall recommend State funding for any extraordinary expenses necessitated by the consolidation plan or shared service agreement. The commission shall recommend that this funding be provided either by funds made available to the commission for that purpose or by the Legislature or State Treasurer as part of the annual State budget process.

L.2007, c.54, s.5; amended 2009, c.118, s.16.



Section 52:27D-506 - Local Entities To Cooperate With Commission.

52:27D-506 Local entities to cooperate with commission.
6. a. The "Local Unit Alignment, Reorganization, and Consolidation Commission" shall work in conjunction with the Local Finance Board and the Division of Local Government Services in the Department of Community Affairs. To the extent possible, the commission shall be entitled to the assistance and services of the employees of any State department, board, bureau, commission, or agency, as it may require and as may be available to it for its purposes.

b.The commission shall be entitled to the cooperation of the officials and employees of every county and municipality as it may require.

c.The commission may incur traveling and other miscellaneous expenses necessary to perform its duties, within the limits of funds available to it for its purposes.

L.2007,c.54,s.6.



Section 52:27D-507 - Annual Report To Governor, Legislature; Consolidation Proposals.

52:27D-507 Annual report to Governor, Legislature; consolidation proposals.
7. a. The "Local Unit Alignment, Reorganization, and Consolidation Commission" shall annually, by January 31st, submit to the Governor and the Legislature a report summarizing the commission's activities over the course of the previous calendar year.

b.In the event that the commission proposes consolidation of local units or a shared services agreement, the commission shall submit a consolidation or shared services proposal to the Governor and the Legislature no later than May 1st of the year in which the proposed consolidation is to be put before the voters pursuant to subsection a. of section 8 of P.L.2007, c.54 (C.52:27D-508). A municipal consolidation proposal shall include, but not be limited to, a description of the form of government, the election of officers, the apportionment of debts, and other issues between pairs or groups of municipalities which the commission proposes should consolidate or share services.

c.A consolidation or shared services proposal shall take effect at the end of a period of 30 calendar days after the date on which the proposal is transmitted to the Senate and General Assembly, on a day on which both thereof shall be meeting in the course of a regular or special session, unless, between the date of transmittal and the end of the 30-day period, the Legislature passes a concurrent resolution stating in substance that the Legislature does not favor the consolidation proposal.

L.2007,c.54,s.7.



Section 52:27D-508 - Recommendations Put Before Voters; Adoption.

52:27D-508 Recommendations put before voters; adoption.
8. a. Upon the taking effect of a consolidation or shared services proposal pursuant to subsection b. of section 7 of P.L.2007, c.54 (C.52:27D-507), each recommendation included therein shall be put before the affected voters at the next general election and shall become effective only upon its adoption by a majority of the voters of each affected municipality.

b.In order to effectuate the provisions of subsection a. of this section, the Secretary of State shall forward to the clerk of each county in which the affected local units are located a public question to be included on the ballots at the next general election for the election districts encompassing those affected local units.

(1)The question with respect to consolidation shall read as follows:

"Shall (insert the names of the participating local units) be consolidated into a single local unit to be known as (insert the name proposed for the consolidated local unit)?"

(2)The question with respect to shared services shall read as follows:

"Shall (insert the services to be shared) be jointly undertaken between (insert the names of the entities between which sharing is to occur)?"

c.The consolidation of pairs or groups of local units recommended for consolidation under subsection a. of this section shall be accomplished within 14 months following the voter approval of the consolidation recommendation.

d.The adoption of a form of government, the election of officers, the apportionment of debts, and other issues between pairs or groups of municipalities required to consolidate pursuant to an approved consolidation recommendation under subsection c. of this section shall be determined by the commission, as far as practicable, in accordance with the procedures set forth in the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et al.) or any other statute governing municipal consolidation.

e.For a period of 10 years from the consolidation of a pair or group of municipalities pursuant to a consolidation recommendation approved under subsection c. of this section, and notwithstanding any law to the contrary, the residents of those municipalities, or portions thereof, shall not have the right to secede to form a new municipality, or to consolidate with, or annex themselves to, any other municipality.

L.2007,c.54,s.8.



Section 52:27D-509 - Short Title.

52:27D-509 Short title.

1.This act shall be known and may be cited as the "Propane Gas Customer Protection Act."

L.2007, c.150, s.1.



Section 52:27D-510 - Definitions Relative To Propane Gas Service Contracts.

52:27D-510 Definitions relative to propane gas service contracts.

2.As used in this act:

"Act" means the "Propane Gas Customer Protection Act."

"Department" means the Department of Community Affairs.

"Propane" means any of the forms of liquefied petroleum products, including propane, propylene, butane, isobutane, and butylene, or any mixture of these hydrocarbons, that is utilized for residential and commercial heating purposes and for various appliances and fixtures, including, but not limited to, clothes washers and dryers, grills, lighting and electricity-producing fuel cells.

"Propane gas supplier or marketer" or "supplier or marketer" means a duly licensed business that takes title to propane gas and then assumes the contractual and legal obligation to provide propane gas to an end-user customer or customers.

"Propane services" or "services" means the performing of safety and leak testing of, and the performing of installation, maintenance, repair, removal, adjustment and other services to, propane appliances including, without limitation, ranges, water heaters, heaters, furnaces, containers and other propane fueled systems, for residential and commercial applications.

L.2007, c.150, s.2.



Section 52:27D-511 - Rules, Regulations; Information Provided To Customers, Required Contents.

52:27D-511 Rules, regulations; information provided to customers, required contents.

3. a. Within 180 days following the effective date of this act, the department shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) requiring that propane gas suppliers or marketers distribute to each customer a description of the terms of their plans or contracts for the sale of propane and propane services in a plain and conspicuous manner and providing for certification of persons as qualified to engage in the sale of propane and to perform propane services pursuant to subsection c. of this section.

b.The description required by subsection a. of this section shall contain the following information:

(1)The supplier's or marketer's charges and pricing policies for propane and propane services that are disclosed in a format including a price conversion chart that will assist a customer to compare price offers from different propane suppliers or marketers on a uniform basis which an average person can understand and use to do comparative shopping for propane, propane services and for a supplier or marketer;

(2)Notification of the right of customers to obtain the supplier's or marketer's current prices of propane and propane services over the telephone, by facsimile transmission or by any other electronic or written means including any additional charges that may be included in the plan or contract for any other items related to the purchase of propane and propane services;

(3)Whether the supplier's or marketer's price of propane and propane services may vary depending on non-scheduled or irregular deliveries of propane, or the provision of propane services on weekends, nights, holidays or at other times outside of the normal weekday hours, the criteria for determining what constitutes a non-scheduled or irregular delivery, or outside of normal weekday hours, and the cost of non-scheduled or irregular delivery if propane is provided outside of regular delivery, or if propane services are provided outside of normal weekday hours;

(4)The amount of any additional charges that may be charged by that supplier or marketer to install a container or any other related equipment that may be needed to store and utilize propane, the amount of any container rental fees that may be charged by that supplier or marketer, notice of the customer's right to use the customer's own container and regulator provided that the container and regulator have been verified by the supplier or marketer to meet current safety and licensing standards, and the cost charged by the supplier or marketer to verify whether the customer's container and regulator meet current standards and regulations;

(5)Criteria used to determine that supplier's or marketer's pricing structure for propane or propane services, including such criteria as annual usage, the area where the customer lives, the quantity or time of the delivery or other factors;

(6)Notice of the right to be contacted by that supplier or marketer at least seven business days before the propane supplier or marketer may discontinue further propane deliveries due to nonpayment;

(7)Notice of the customer's right to receive written verification that the propane supplier or marketer is licensed by the New Jersey Department of Community Affairs;

(8)Notice of the customer's right to change propane suppliers or marketers, consistent with the terms of the customer's plan or contract, if the customer is dissatisfied with price or services or for any other reason;

(9)Notice of whether a customer is required to call for delivery of propane or if the deliveries are automatic, how often the automatic delivery will be made, whether the deliveries will be made on weekends and holidays and, if so, whether there are additional charges to make deliveries on weekends and holidays, and if the customer is to receive automatic delivery, whether the customer should inform the supplier or marketer of any changes in the customer's circumstances that might change the rate at which the customer uses propane;

(10) Notice of whether there is any minimal amount of propane per delivery, how many days a customer has to pay a bill after the delivery of propane is made or propane services are provided, as the case may be, and how many days before late fees are charged to a customer and what the supplier's or marketer's policy is for the delivery of propane or the provision of propane services, if needed, during the winter when a customer may have outstanding debt;

(11) Notice of the provisions contained within subsection c. of this section;

(12) If desired by the supplier or marketer, a statement that nothing in this description is a waiver or amendment of the contract or plan between the supplier or marketer and the customer, but is merely a summary of the department's regulations for the convenience of the customer; and

(13) Any other information that the department considers appropriate to ensure that customers of propane suppliers or marketers are fully informed of the terms of their plans or contracts.

c.To ensure the safety of this State's propane customers, any customer who desires to cause propane services to be performed should ensure that any such propane services are performed only by persons certified by the department pursuant to the regulations to be adopted pursuant to paragraph (1) of this subsection or by: (1) a licensed master plumber, or journeyman plumber working under the supervision of a master plumber, who has had appropriate training in the performance of propane services as required by the State Board of Examiners of Master Plumbers; or (2) a licensed master HVACR contractor, or HVACR journeyperson working under the supervision of a master HVACR contractor, who has had appropriate training in the performance of propane services as required by the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors.

(1)The department, in consultation with and upon the advice and recommendation of the Liquefied Petroleum Gas Education and Safety Board, shall promulgate rules and regulations for the certification and competency testing of all persons engaged in the sale of propane and performing propane services, other than the performing of propane services by a master plumber or a journeyman plumber working under the supervision of a master plumber or master HVACR contractor or HVACR journeyperson working under the supervision of a master HVACR contractor, and for the dissemination to the public of information regarding the current certification, or the lack thereof, of persons offering to perform propane services in this State.

(2)Within 180 days of the effective date of P.L.2011, c.43, the State Board of Examiners of Master Plumbers, in consultation with and upon the advice and recommendation of the Liquefied Petroleum Gas Education and Safety Board, shall promulgate rules and regulations for the certification and competency testing of all licensed master plumbers engaged in performing propane services.

(3)Within 180 days of the effective date of P.L.2011, c.43, the State Board of Examiners of Heating, Ventilating, Air Conditioning and Refrigeration Contractors, in consultation with and upon the advice and recommendation of the Liquefied Petroleum Gas Education and Safety Board, shall promulgate rules and regulations for the certification and competency testing of all licensed master HVACR contractors engaged in performing propane services.

(4)All persons who are certified by the department, a master HVACR contractor or HVACR journeyperson working under the supervision of a master HVACR contractor, or a master plumber or a journeyman plumber working under the supervision of a master plumber shall be legally responsible for the propane services they perform.

d.Propane gas suppliers or marketers shall provide the information required by subsection b. of this section to a customer prior to entering into any contract with a customer for the delivery of propane or propane services, upon renewal of an existing contract and in response to a request from a customer.

e.The department shall adopt rules and regulations directing propane suppliers and marketers to publish the information required by subsection b. of this section in a format that is clear, uniform and designed to ensure that customers may accurately compare the true cost of services among different suppliers or marketers.

f.The department shall also require propane suppliers and marketers to meet the disclosure requirements in subsection b. of this section in advertising to the extent allowed by the advertising medium.

L.2007, c.150, s.3; amended 2011, c.43, s.1



Section 52:27D-512 - Violations, Penalties.

52:27D-512 Violations, penalties.

4.Any propane gas supplier or marketer who neglects or knowingly fails to comply with the requirements of this act or of the regulations issued thereunder shall be subject to a penalty not to exceed $1,000 per violation, which penalty may be imposed by the department and recovered in a civil action by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Payment of any such penalty shall be remitted to the department.

L.2007, c.150, s.4.



Section 52:27D-513 - Severability.

52:27D-513 Severability.

5.The provisions of this act are severable. If any phrase, clause, sentence, provision or section is declared to be invalid or preempted by federal law or regulation, the validity of the remainder of this act shall not be affected thereby.

L.2007, c.150, s.5.



Section 52:27D-514 - Board Of Landscape Irrigation Contractors, Continued, Transferred To Dci.

52:27D-514 Board of Landscape Irrigation Contractors, continued, transferred to DCI.

1.The Landscape Irrigation Contractors Examining Board created by P.L.1991, c.27 (C:45:5AA-1 et seq.) within the Department of Environmental Protection, together with all of its functions, powers, and duties, are hereby continued as the Board of Landscape Irrigation Contractors in the Department of Community Affairs.

Whenever in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Landscape Irrigation Contractors Examining Board, the same shall mean and refer to the Board of Landscape Irrigation Contractors.

Whenever any law grants the Department of Environmental Protection, or the commissioner thereof, review, control, or power over or relating to the Landscape Irrigation Contractors Examining Board, that review, control, or power shall be exercised by the Department of Community Affairs, or the commissioner thereof.

L.2015, c.169, s.1.



Section 52:27D-515 - Provisions Of C.52:14d-1 et Seq. Applicable.

52:27D-515 Provisions of C.52:14D-1 et seq. applicable.

3.This act shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.). All records, equipment and other personal property, appropriations, and any balances of funds shall be transferred to the Department of Community Affairs pursuant to the "State Agency Transfer Act."

L.2015, c.169, s.3.



Section 52:27E-54 - Communications, Records; Confidentiality Protected

52:27E-54. Communications, records; confidentiality protected
5. All communications between the individual client and any attorney in or engaged by the former Department of the Public Advocate shall remain fully protected by the attorney-client privilege subsequent to the effective date of P.L.1994, c.58 (C.52:27E-50 et al.). The confidentiality of medical records and other documents maintained as confidential by the former Department of the Public Advocate shall likewise be protected subsequent to the effective date of P.L.1994, c.58 (C.52:27E-50 et al.).

L.1994,c.58,s.5.



Section 52:27E-55 - Office Of The Public Defender Continued, Transferred To The Department Of The Treasury.

52:27E-55 Office of the Public Defender continued, transferred to the Department of the Treasury.

6. a. The Office of the Public Defender created by P.L.1967, c.43 (C.2A:158A-1 et seq.), together with all its functions, powers and duties is continued and transferred to and constituted as the Office of the Public Defender in, but not of, the Department of the Treasury. Notwithstanding this allocation, the office shall not be subject to the supervision or control of the Department of the Treasury or any of its officers or employees.

b.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Office of the Public Defender, the same shall mean and refer to the Office of the Public Defender in, but not of, the Department of the Treasury.

L.1994, c.58, s.6; amended 2010, c.34, s.18.



Section 52:27E-56 - Preservation Of Rights, Duties As Result Of Allocation To Department Of State

52:27E-56. Preservation of rights, duties as result of allocation to Department of State
8. Allocation of the Office of the Public Defender to the Department of State as provided herein shall not alter or change the term, tenure of office, rights, obligations, duties or responsibilities otherwise provided by law for the Public Defender.

L.1994,c.58,s.8.



Section 52:27E-57 - Appropriated Funds

52:27E-57. Appropriated funds
10. Funds appropriated to the Office of the Public Defender shall be available for the expenses associated with the defense of pool attorneys hired by the Office of the Public Defender for the representation of indigent clients if these pool attorneys are sued by Office of the Public Defender clients for services rendered to those clients. Funds appropriated to the fund established pursuant to N.J.S.59:12-1 shall be available for the indemnification of these pool attorneys.

L.1994,c.58,s.10.



Section 52:27E-75 - Access To Client Records, Files By Designated Agencies.

52:27E-75 Access to client records, files by designated agencies.

37.Any agency designated by the Governor to serve as the State's protection and advocacy agency for the mentally ill and for the developmentally disabled shall have the same access to client records and files, to agency records and to the premises of State or private institutions as the Division of Mental Health Advocacy in the Office of the Public Defender. The intent of this section is that any private protection and advocacy agency designated by the Governor have all of the powers necessary to carry out its responsibilities as required to qualify for federal funding as the protection and advocacy agency.

L.1994, c.58, s.37; amended 2010, c.34, s.19.



Section 52:27E-76 - Public Defender's Actions

52:27E-76. Public Defender's actions
65. Any action brought by the Public Defender or any persons authorized herein to institute or participate in actions before the courts or agencies of this State shall be brought in the name of the person serving as the Public Defender or in the name of an affected individual or group, but shall not be brought in the name of the State or the people thereof.

L.1994,c.58,s.65.



Section 52:27E-77 - Rights, Terms Preserved

52:27E-77. Rights, terms preserved
66. This act shall not:



a. affect the tenure, compensation, and pension rights, if any, of the lawful holder thereof, in any position not specifically abolished herein, upon the effective date of P.L.1994, c.58 (C.52:27E-50 et al.);

b. alter the term of any member of any board, commission, or public body, not specifically abolished herein, lawfully in office on the effective date of P.L.1994, c.58 (C.52:27E-50 et al.), or require the reappointment thereof.

L.1994,c.58,s.66.



Section 52:27E-78 - No New Causes Of Action

52:27E-78. No new causes of action
67. The provisions of P.L.1994, c.58 (C.52:27E-50 et al.) in and of themselves shall not be construed so as to create any new causes of action, or to authorize any suit against the Legislature or either House or the officers thereof.

L.1994,c.58,s.67.



Section 52:27E-80 - Severability

52:27E-80. Severability
69. If any section, subsection, paragraph, sentence or other part of P.L.1994, c.58 (C.52:27E-50 et al.) is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of P.L.1994, c.58 (C.52:27E-50 et al.), but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of P.L.1994, c.58 (C.52:27E-50 et al.) directly involved in the controversy in which said judgment shall have been rendered.

L.1994,c.58,s.69.



Section 52:27EE-12 - Definitions.

52:27EE-12 Definitions.

12.Definitions.

As used in sections 27, 32, 33, 48, 50, 51 and 64 of P.L.2005, c.155 (C.52:27EE-27, C.52:27EE-32, C.52:27EE-33, C.52:27EE-48, C.52:27EE-50, C.52:27EE-51 and C.52:27EE-64):

"consumer insurance rate increases" means prior approval rate increases for: personal lines property casualty coverages; Medicare supplemental coverages; or a rating system change pursuant to section 14 of P.L.1997, c.151 (C.17:29A-46.1 et seq.);

"correctional facility" means a jail, prison, lockup, penitentiary, reformatory, training school, or other similar facility within the State of New Jersey;

"elderly" means a person age 60 years or older;

"facility" whenever referred to in section 64 of P.L.2005, c.155 (C.52:27EE-64), means any facility or institution, whether public or private, offering health or health related services for the institutionalized elderly, and which is subject to regulation, visitation, inspection, or supervision by any government agency. Facilities include, but are not limited to, nursing homes, skilled nursing homes, intermediate care facilities, extended care facilities, convalescent homes, rehabilitation centers, residential health care facilities, special hospitals, veterans' hospitals, chronic disease hospitals, psychiatric hospitals, mental hospitals, developmental centers or facilities, day care facilities for the elderly, and medical day care centers;

"indigent mental hospital admittee" means a person who has been admitted to and is a patient in a mental hospital, an institution for the care and treatment of persons with mental illness, or a similar facility, whether public or private, State, county or local, or who is the subject of an action for admission as provided by P.L.1987, c.116 (C.30:4-27.1 et seq.) and who does not have the financial ability to secure competent representation and to provide all other necessary expenses of representation;

"institutionalized elderly" means any person 60 years of age or older, who is a patient, resident or client of any facility, as described herein;

"public interest" means an interest or right arising from the Constitution, decisions of court, common law or other laws of the United States or of this State inhering in the citizens of this State or in a broad class of such citizens.

L.2005, c.155, s.12; amended 2010, c.34, s.20; 2010, c.50, s.78.



Section 52:27EE-21 - Dispute Settlement Office; Established.

52:27EE-21 Dispute settlement office; established.

21.Dispute Settlement Office; established.

There is hereby established in the Office of the Public Defender the Dispute Settlement Office.

L.2005, c.155, s.21; amended 2010, c.34, s.21.



Section 52:27EE-22 - Dispute Settlement Office; Services.

52:27EE-22 Dispute settlement office; services.

22.Dispute Settlement Office; services.

a.The Dispute Settlement Office may provide, in the discretion of the Public Defender, mediation and other third party neutral services in the resolution of disputes which involve the public interest and may enter into agreements or contracts to carry out any of the purposes or functions of this section. The office may assist public or private parties in resolving disputes. The office is authorized to:

(1)facilitate the resolution of disputes through the provision of mediation and other neutral dispute resolution services;

(2)establish standards for the selection, assignment, and conduct of persons acting on behalf of the office in the resolution of disputes;

(3)conduct educational programs and provide other services designed to reduce the occurrence, magnitude, or cost of disputes;

(4)design, develop, or operate dispute resolution programs, or assist in improving or extending existing dispute resolution programs;

(5)work with the business ombudsman or advocate in the New Jersey Commerce and Economic Growth Commission and take such other action as will promote and facilitate dispute resolution in the State; and

(6)coordinate and cooperate with the Office of Administrative Law so as to avoid duplication of effort and to facilitate alternate resolution of disputes that would otherwise require administrative hearings.

b.The Public Defender may establish reasonable fees to be charged to public or private parties for the provision of the educational, consultation, dispute resolution, or other services authorized herein and may apply for and accept on behalf of the State any federal, local, or private grants, bequests, gifts, or contributions to aid in the financing of any of the programs or activities of the office. The Public Defender in the name of the State shall do all that is necessary and proper to receive or to collect all moneys due to the State, including such fees, grants, bequests, gifts, or contributions, by or reimbursement for services rendered pursuant to this section.

L.2005, c.155, s.22; amended 2010, c.34, s.22.



Section 52:27EE-23 - Dispute Settlement Office; Transfer Of Functions.

52:27EE-23 Dispute settlement office; transfer of functions.

23.Dispute Settlement Office; transfer of functions.

All functions, powers and duties which had been vested in the Office of Dispute Settlement in the Division of Citizen Relations in the Department of the Public Advocate are hereby transferred to and assumed by the Dispute Settlement Office of the Office of the Public Defender.

Whenever in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Dispute Settlement Office in the Department of the Public Advocate, the same shall mean and refer to the Dispute Settlement Office in the Office of the Public Defender.

L.2005, c.155, s.23; amended 2010, c.34, s.23.



Section 52:27EE-26 - Corrections Ombudsperson; Transfer Of Functions.

52:27EE-26 Corrections ombudsperson; transfer of functions.

26.Corrections Ombudsperson; transfer of functions.

a.All functions, powers, and duties now vested in the Corrections Ombudsperson in the Department of the Public Advocate are hereby transferred to and assumed by the Corrections Ombudsperson in, but not of, the Department of the Treasury. The Corrections Ombudsperson shall be appointed by the Governor. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Corrections Ombudsperson is hereby allocated to the Department of the Treasury, but, notwithstanding this allocation, the ombudsperson shall be independent of any supervision or control by the department or by any board or officer thereof.

b.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Corrections Ombudsperson in the Department of the Public Advocate the same shall mean and refer to the Corrections Ombudsperson in, but not of, the Department of the Treasury.

L.2005, c.155,s.26; amended 2010, c.34, s.24.



Section 52:27EE-27 - Corrections Ombudsperson; Jurisdiction.

52:27EE-27 Corrections Ombudsperson; jurisdiction.

27. Corrections Ombudsperson; jurisdiction.

Any person, over the age of 18 years, who is convicted of a crime under the laws of the State of New Jersey and sentenced to a correctional facility for more than 364 days is a "State-sentenced" inmate and considered to be among the individuals who may properly seek redress from the Corrections Ombudsperson concerning the conditions of their confinement.

L.2005,c.155,s.27.



Section 52:27EE-28 - Corrections Ombudsperson; Duties.

52:27EE-28 Corrections Ombudsperson; duties.

28. Corrections Ombudsperson; duties.

The Corrections Ombudsperson shall establish and implement procedures for eliciting, receiving, processing, responding, and resolving complaints from inmates, their families, other interested citizens, public officials, and government agencies concerning conditions in the correctional facilities noted in section 27 of this act.

L.2005,c.155,s.28.



Section 52:27EE-29 - Division Of Mental Health Advocacy; Established.

52:27EE-29 Division of Mental Health Advocacy; established.

29.Division of Mental Health Advocacy; established.

a.There is hereby established in the Office of the Public Defender a Division of Mental Health Advocacy to be under the supervision of the Director of the Division of Mental Health Advocacy.

b.The division is hereby designated as the State's mental health protection and advocacy agency. The division shall have all the powers necessary to carry out its responsibilities as required to qualify for federal funding as the State protection and advocacy agency.

L.2005, c.155, s.29; amended 2010, c.34, s.25.



Section 52:27EE-30 - Division Of Mental Health Advocacy; Objective; Duties.

52:27EE-30 Division of Mental Health Advocacy; objective; duties.

30. Division of Mental Health Advocacy; objective; duties.

a.The Division of Mental Health Advocacy shall promote, advocate, and ensure the adequacy of the care received, and the quality of life experienced, by persons with mental illness, including patients, residents, and clients within the mental health facilities and programs operated, funded, or licensed by the State. In determining what elements are essential to ensure adequate care and quality of life, the division shall consider the unique medical, social, and economic needs and problems of persons with mental illness as patients, residents, and clients of facilities and as citizens and community members.

b.The director shall establish and implement procedures to elicit, receive, process, respond, and resolve complaints from patients, their families, other interested citizens, public officials, and government agencies concerning conditions in the State's mental health facilities.

L.2005,c.155,s.30.



Section 52:27EE-31 - Division Of Mental Health Advocacy; Class Actions.

52:27EE-31 Division of Mental Health Advocacy; class actions.

31.Division of Mental Health Advocacy; class actions.

The Director of the Division of Mental Health Advocacy may represent, with the approval of the Public Defender, the interests of indigent mental hospital admittees in such disputes and litigation as will, in the discretion of the Public Defender, best advance the interests of indigent mental hospital admittees as a class on an issue of general application to them, and may act as representative of indigent mental hospital admittees with any principal department or other instrumentality of State, county or local government.

L.2005, c.155, s.31; amended 2010, c.34, s.26.



Section 52:27EE-32 - Division Of Mental Health Advocacy; Legal Representation; Medical Consultation.

52:27EE-32 Division of Mental Health Advocacy; legal representation; medical consultation.

32. Division of Mental Health Advocacy; legal representation; medical consultation.

The Division of Mental Health Advocacy may provide such legal representation and medical consultation as the director deems appropriate for any indigent mental hospital admittee in any proceeding concerning the admittee's admission to, and retention in, or release from confinement in such a hospital, institution or facility.

L.2005,c.155,s.32.



Section 52:27EE-33 - Division Of Mental Health Advocacy; Eligibility For Services.

52:27EE-33 Division of Mental Health Advocacy; eligibility for services.

33. Division of Mental Health Advocacy; eligibility for services.

Eligibility for mental health advocacy services shall be determined on the basis of the need of the client. Need shall be measured according to the financial ability of the client to engage and compensate competent private counsel and to provide all other necessary expenses of representation. Such ability shall be recognized to be a variable depending on the nature, extent and liquidity of assets and on the disposable net income of the client as compared with the nature of the case, the effort and skill required to gather pertinent information, render advice, conduct trial or render other legal services, and probable expenses to be incurred. In the event that a determination of eligibility cannot be made before the time when the first services are to be rendered, or if an initial determination is found to be erroneous, the division shall undertake the same provisionally, and if it is determined subsequently that the client is ineligible, the division shall so inform the client, and the client shall thereupon, with the approval of the court, be obliged to engage his or her own counsel and to reimburse the division for the cost of the services rendered to that time.

L.2005,c.155,s.33.



Section 52:27EE-34 - Division Of Mental Health Advocacy; Financial Status Of Client; Investigation.

52:27EE-34 Division of Mental Health Advocacy; financial status of client; investigation.

34.Division of Mental Health Advocacy; financial status of client; investigation.

The Division of Mental Health Advocacy shall make such investigation of the financial status of each mental health client as the circumstances warrant. The division, pursuant to rules and regulations promulgated by the Office of the Public Defender for this purpose, may obtain information from any public record, office of the State or of any subdivision or agency thereof on request and without payment of the fees ordinarily required by law.

L.2005, c.155, s.34; amended 2010, c.34, s.27.



Section 52:27EE-35 - Division Of Mental Health Advocacy; Staff.

52:27EE-35 Division of Mental Health Advocacy; staff.

35.Division of Mental Health Advocacy; staff.

a.The Director of the Division of Mental Health Advocacy may employ, with the approval of the Public Defender, such assistants on a full-time basis as are necessary to protect the rights of persons with mental illness. When exceptional circumstances arise, the director may retain, with the approval of the Public Defender, on a temporary basis such other expert assistants as are necessary pursuant to a reasonable fee schedule established in advance by the Public Defender.

b.Cases shall be assigned to staff attorneys or attorneys hired by case on a basis calculated to provide competent representation in light of the nature of the case, the services to be performed, the experience of the particular attorney and other relevant factors.

c.Employees of the Division of Mental Health Advocacy in the Department of the Public Advocate who are client services representatives or patient advocates for the mentally ill providing patient advocacy services in State or county facilities that provide inpatient care, supervision and treatment for persons with mental illness, including psychiatric facilities, and the functions of such employees, are hereby transferred to the Office of the Public Defender to be employees thereof. The Public Defender through the Division of Mental Health Advocacy shall employ such persons and continue such functions in the manner the Public Defender and the director of the division shall deem appropriate and necessary. These employees shall report to the division director and the Public Defender.

L.2005, c.155, s.35; amended 2010, c.34, s.28.



Section 52:27EE-36 - Division Of Mental Health Advocacy; Status Of Staff.

52:27EE-36 Division of Mental Health Advocacy; status of staff.

36.Division of Mental Health Advocacy; status of staff.

Independent contractors or other individuals, agencies, or entities not established in or employed by the Office of the Public Defender retained to provide protection and advocacy services to indigent mental hospital admittees, or designated to provide mental health protection and advocacy services, are not public entities or public employees for purposes of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq.

L.2005, c.155, s.36; amended 2010, c.34, s.29.



Section 52:27EE-37 - Division Of Mental Health Advocacy; Transfer Of Functions.

52:27EE-37 Division of Mental Health Advocacy; transfer of functions.

37.Division of Mental Health Advocacy; transfer of functions.

All functions, powers, and duties which had been vested in the Division of Mental Health Advocacy in the Department of the Public Advocate are hereby transferred to and assumed by the Division of Mental Health Advocacy in the Office of the Public Defender.

Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Division of Mental Health Advocacy in the Department of the Public Advocate, the same shall mean and refer to the Division of Mental Health Advocacy in the Office of the Public Defender.

L.2005, c.155, s.37; amended 2010, c.34, s.30.



Section 52:27EE-46 - Division Of Rate Counsel; Established.

52:27EE-46 Division of Rate Counsel; established.

46.Division of Rate Counsel; established.

There is hereby established in the Department of the Treasury the Division of Rate Counsel to be under the supervision of the Director of the Division of Rate Counsel. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Division of Rate Counsel is hereby allocated to the Department of the Treasury, but, notwithstanding this allocation, the division shall be independent of any supervision or control by the department or by any board or officer thereof.

L.2005, c.155, s.46; amended 2010, c.34, s.31.



Section 52:27EE-47 - Director Of The Division Of Rate Counsel; Staff.

52:27EE-47 Director of the Division of Rate Counsel; staff.

47.Director of the Division of Rate Counsel; staff.

a.The Director of the Division of Rate Counsel shall be an attorney-at-law of this State, appointed by the Governor.

b.When exceptional circumstances arise, the Director of the Division of Rate Counsel, with the approval of the State Treasurer, may on a temporary basis retain such expert assistants as are necessary to protect the public interest, pursuant to a reasonable fee schedule established in advance by the Treasurer.

c.Cases shall be assigned to staff attorneys or to attorneys hired on a case by case basis calculated to provide competent representation in the light of the nature of the case, the services to be performed, the experience of the particular attorney, and other relevant factors.

L.2005, c.155, s.47; amended 2010, c.34, s.32.



Section 52:27EE-48 - Division Of Rate Counsel; Jurisdiction.

52:27EE-48 Division of Rate Counsel; jurisdiction.

48.Division of Rate Counsel; jurisdiction.

The Division of the Rate Counsel in, but not of, the Department of the Treasury shall have the authority to conduct investigations, initiate studies, conduct research, present comments and testimony before governmental bodies, issue reports, and produce and disseminate consumer guides on any matters that fall within the Rate Counsel's jurisdiction. The Rate Counsel shall also have the authority to represent the public interest as set forth below.

a.Utilities. The Division of Rate Counsel may represent and protect the public interest as defined in section 12 of P.L.2005, c.155 (C.52:27EE-12) in proceedings before and appeals from any State department, commission, authority, council, agency, or board charged with the regulation or control of any business, industry, or utility regarding a requirement that the business, industry, or utility provide a service or regarding the fixing of a rate, toll, fare, or charge for a product or service. The Division of Rate Counsel may initiate any such proceedings when the director determines that a discontinuance or change in a required service or a rate, toll, fare, or charge for a product or service is in the public interest.

b.Insurance; limited jurisdiction. The Division of Rate Counsel shall represent and protect the public interest with respect to insurance matters in significant proceedings that pertain solely to prior approval rate increases for personal lines property casualty coverages or Medicare supplemental coverages. The Division of Rate Counsel shall have no jurisdiction or authority to participate or intervene in (1) expedited prior approval rate filings made by an insurer or affiliated group of insurers pursuant to section 34 of P.L.1997, c.151 (C.17:29A-46.6) or section 3 of P.L.2001, c.409 (C.17:36-5.35), or (2) prior approval rate filings of seven percent or less, or (3) rule or form filings for any other form of insurance.

In determining, in his discretion, whether a proceeding is significant, the Director of the Division of Rate Counsel shall consider the following factors:

(1)the overall dollar impact of the requested increase, considering the filer's market share and the magnitude of the requested rate change;

(2)whether the increase, if granted, will increase the filer's rates significantly above market norms;

(3)whether the filer is advancing a significantly different alternate ratemaking methodology to the standard methodology established pursuant to section 8 of P.L.1988, c.119 (C.17:29A-36.2);

(4)whether the insurer is experiencing financial difficulties at its present rate level, as evidenced by the filing of rehabilitation proceedings, recent downgrading by insurance rating services, or significant losses reported on the filer's public financial statement.

The Director of the Division of Rate Counsel shall, in addition to the powers set forth in this act, have the express authority to intervene in public hearings pursuant to section 66 of P.L.1998, c.21 (C.17:29A-46.8).

L.2005, c.155, s.48; amended 2010, c.34, s.33.



Section 52:27EE-49 - Division Of Rate Counsel; Intent.

52:27EE-49 Division of Rate Counsel; intent.

49. Division of Rate Counsel; intent.

It is the intent of the Legislature that the resources of the Division of Rate Counsel be devoted to the maximum extent possible to ensuring adequate representation of the interests of those consumers whose interests would otherwise be inadequately represented in matters within the jurisdiction of the Division of Rate Counsel.

When the interests of consumers differ, the Director of the Division of Rate Counsel shall give priority to representing the interests of consumers whose interests the Director of the Division of Rate Counsel finds to be inadequately represented.

This section does not require the Division of Rate Counsel to represent the interests of a consumer or group of consumers if the Director of the Division of Rate Counsel determines that such representation is adverse to the overall interests of the using and consuming public.

L.2005,c.155,s.49.



Section 52:27EE-50 - Division Of Rate Counsel; Required Notices To The Division.

52:27EE-50 Division of Rate Counsel; required notices to the division.

50. Division of Rate Counsel; required notices to the division.

The Division of Rate Counsel shall receive a copy from the filer of any prior approval rate filing seeking consumer insurance rate increases, including any amendments or supplements thereto. A copy of such rate filing shall be received by the Division of Rate Counsel concurrent with any rate filing with the Commissioner of Banking and Insurance; except, however, the filer is not required to provide a copy of such rate filing with the Division of Rate Counsel if: (a) the filing is an expedited prior approval rate filing made pursuant to either section 34 of P.L.1997, c.151 (C.17:29A-46.6) or section 3 of P.L.2001, c.409 (C.17:36-5.35); or (b) the filing is made pursuant to any statutory change in coverage provided under a policy of private passenger automobile insurance; or (c) the filing is a prior approval rate filing of seven percent or less.

L.2005,c.155,s.50.



Section 52:27EE-51 - Division Of Rate Counsel; Public Notices Of Certain Consumer Insurance Rate Increases.

52:27EE-51 Division of Rate Counsel; public notices of certain consumer insurance rate increases.

51. Division of Rate Counsel; public notices of certain consumer insurance rate increases.

The Division of Rate Counsel and the Department of Banking and Insurance may publish on their respective official websites, to the extent practicable, as the case may be: (a) notice of all filings for consumer insurance rate increases; (b) all requests for hearing dates for such increases; and (c) the date or dates a hearing is to be held. The Division of Rate Counsel and the Department of Banking and Insurance, pursuant to regulations established by the Division of Rate Counsel, shall establish operational links such that each respective website may be accessed from the other. Publication on the applicable website shall take place within three business days of the applicable notice of filing, request for hearing, and date or dates of hearings.

If an insurer or rating organization files for a personal lines prior approval rate increase, excluding rating system changes made pursuant to P.L.1997, c.151 (C.17:29A-46.1 et seq.), the insurer or ratings organization shall, in conjunction with such filing, notify the public of the proposed rate change; except, however, the filer is not required to notify the public of the proposed rate change if the rate increase pertains to: (a) an expedited prior approval rate filing made pursuant to either section 34 of P.L.1997, c.151 (C.17:29A-46.6) or section 3 of P.L.2001, c.409 (C.17:36-5.35); or (b) a rate filing made pursuant to any statutory change in coverage provided under a policy of private passenger automobile insurance; or (c) a prior approval rate filing of seven percent or less.

Such notice shall be communicated through regular or electronic mail to the named policy holders who use the products and services subject to the rate increase, within seven business days of the applicable filing and shall conform to a form prescribed by the Department of Banking and Insurance pursuant to regulations established in conjunction with the Rate Counsel.

L.2005,c.155,s.51.



Section 52:27EE-52 - Division Of Rate Counsel; Payment Of Expenses Of Division; Annual Utility Assessment.

52:27EE-52 Division of Rate Counsel; payment of expenses of division; annual utility assessment.

52.Division of Rate Counsel; payment of expenses of division; annual utility assessment.

a.Annual utility assessment. The Division of Rate Counsel shall annually make an assessment against each public utility consistent with, but separate from, the Board of Public Utilities' assessments under the provisions of P.L.1968, c.173 (C.48:2-59 et seq.). All assessments due and owing to the Division of Rate Counsel as of the effective date of P.L.2010, c.34 (C.52:27EE-86 et al.), including any assessments due and owing as of the effective date of P.L.2005, c.155 (C.52:27EE-1 et seq.) shall be deemed due and owing to the Division of Rate Counsel in, but not of, the Department of the Treasury.

b.Calculation of annual utility assessment. The annual assessment shall be equal to a percentage of the gross operating revenue of the public utilities under the jurisdiction of the Board of Public Utilities derived from intrastate operations during the preceding calendar year at a rate determined annually by the Director of the Division of Rate Counsel in the manner set forth in section 2 of P.L.1968, c.173 (C.48:2-60), except that the total amount assessed to any public utility shall not exceed 1/4 of 1 percent of the gross operating revenue subject to assessment hereunder. The minimum annual assessment under this section shall not be less than $500.

c.Levy and payment of annual assessment. The annual assessment set forth in subsections a. and b. above shall be levied by the Division of the Rate Counsel no later than August 15, and shall be paid within 30 days of mailing notice thereof and a statement of the amount by first class mail to any public utility.

L.2005, c.155, s.52; amended 2010, c.34, s.34.



Section 52:27EE-53 - Division Of Rate Counsel; Payment Of Expenses Of Division; Annual Insurance Assessment.

52:27EE-53 Division of Rate Counsel; payment of expenses of division; annual insurance assessment.

53.Division of Rate Counsel; payment of expenses of division; annual insurance assessment.

a.Annual insurance assessment. The Director of the Office of Management and Budget in the Department of the Treasury shall, on or before August 15 in each year, ascertain and certify to the Commissioner of Banking and Insurance by category the total amount of expenses incurred by the State in connection with the administration of the special functions of the Division of Rate Counsel relative to the expenses of the Division of Rate Counsel in connection with the administration of insurance rate cases during the preceding fiscal year. The Department of Banking and Insurance shall make a separate special assessment on lines of insurance subject to the jurisdiction of the Director of the Division of Rate Counsel pursuant to subsection b. of section 48 of P.L.2005, c.155 (C.52:27EE-48), on an annual basis, in accordance with the formula set forth in P.L.1995, c.156 (C.17:1C-19 et seq.).

b.Calculation of annual insurance assessment. The annual assessment shall be no more than a specified aggregate amount adjusted annually for inflation, which shall be calculated and applied separately from the maximum total assessment set forth in section 13 of P.L.1995, c.156 (C.17:1C-31). The amount collected for expenses pursuant to subsection a. of this section, shall not exceed the amount appropriated by the Legislature for those expenses.

L.2005, c.155, s.53; amended 2010, c.34, s.35.



Section 52:27EE-54 - Division Of Rate Counsel; Transfer Of Powers And Duties.

52:27EE-54 Division of Rate Counsel; transfer of powers and duties.

54.Division of Rate Counsel; transfer of powers and duties.

All functions, powers, and duties which had been vested in the Division of Rate Counsel in the Department of the Public Advocate are hereby transferred to and assumed by the Division of Rate Counsel in, but not of, the Department of the Treasury.Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Division of Rate Counsel in the Department of the Public Advocate, the same shall mean and refer to the Division of Rate Counsel in, but not of, the Department of the Treasury.

L.2005, c.155, s.54; amended 2010, c.34, s.36.



Section 52:27EE-55 - Division Of Rate Counsel; Right To Intervene In Federal Proceedings.

52:27EE-55 Division of Rate Counsel; right to intervene in federal proceedings.

55. Division of Rate Counsel; right to intervene in federal proceedings.

The Division of Rate Counsel shall have the right to represent the public interest in any federal proceeding, including but not limited to proceedings before the Federal Communications Commission, the Federal Energy Regulatory Commission, and the Federal Trade Commission.

L.2005,c.155,s.55.



Section 52:27EE-61 - Division Of Elder Advocacy; Established.

52:27EE-61 Division of Elder Advocacy; established.

61.Division of Elder Advocacy; established.

There is hereby established in the Department of the Treasury the Division of Elder Advocacy to be under the supervision of the Director of the Division of Elder Advocacy, appointed by the Governor. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Division of Elder Advocacy is hereby allocated to the Department of the Treasury, but, notwithstanding this allocation, the division shall be independent of any supervision or control by the department or by any board or officer thereof.

L.2005, c.155, s.61; amended 2010, c.34, s,37.



Section 52:27EE-62 - Division Of Elder Advocacy; Jurisdiction.

52:27EE-62 Division of Elder Advocacy; jurisdiction.

62. Division of Elder Advocacy; jurisdiction.

The Division of Elder Advocacy may represent the public interest in such administrative and court proceedings as the director deems shall best serve the interests of elderly adults.

L.2005, c.155, s.62; amended 2010, c.34, s.38.



Section 52:27EE-63 - Division Of Elder Advocacy; Powers And Duties.

52:27EE-63 Division of Elder Advocacy; powers and duties.

63. Division of Elder Advocacy; powers and duties.

The Division of Elder Advocacy may protect the interests of the elderly by:

a.intervening in or instituting proceedings involving the interests of the elderly before any department, commission, agency, or board of the State leading to an administrative adjudication or administrative rule as defined in section 2 of P.L.1968, c.410 (C.52:14B-2);

b.instituting litigation on behalf of the elderly when authorized to do so; and

c.commencing negotiation, mediation, or alternative dispute resolution prior to, or in lieu of, the initiation of any litigation.

L.2005, c.155, s.63; amended 2010, c.34, s.39.



Section 52:27EE-64 - Division Of Elder Advocacy; Additional Powers And Duties.

52:27EE-64 Division of Elder Advocacy; additional powers and duties.

64. Division of Elder Advocacy; additional powers and duties.

a.The Division of Elder Advocacy shall report to the Governor and the Legislature on recommendations that will further the State's ability to secure, preserve, and promote the health, safety, and welfare of New Jersey's elderly.

b.The Division of Elder Advocacy shall have the authority to hold a public hearing on the subject of any investigation or study. The division shall hear testimony from agency and program representatives, the public in general, and such others as may be deemed appropriate.

c.The Division of Elder Advocacy shall have access to the records and facilities of every agency, funded entity, or other recipient of public funds to the extent that any such records and facilities are related to the expenditure of public funds, provided that the division complies with all privacy and confidentiality protections applicable to those records and facilities, notwithstanding any contrary provision of law. Notwithstanding the foregoing, the Division of Elder Advocacy shall have access to any facility or institution, whether public or private, offering health or health-related services for the institutionalized elderly which is subject to regulation, visitation, inspection or supervision by any government agency, provided such access is permitted by State or federal law. All agencies shall cooperate with the Division of Elder Advocacy and, when requested, shall provide specific information in the form requested.

L.2005,c.155,s.64.



Section 52:27EE-65 - Ombudsperson For The Institutionalized Elderly; Transfer To Department Of The Treasury.

52:27EE-65 Ombudsperson for the Institutionalized Elderly; transfer to Department of the Treasury.

65.Ombudsperson for the Institutionalized Elderly; transfer to Department of the Treasury. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Ombudsperson for the Institutionalized Elderly is hereby allocated to the Department of the Treasury, but, notwithstanding this allocation, the Ombudsperson shall be independent of any supervision or control by the department or by any board or officer thereof.

a.There is hereby established in the Division of Elder Advocacy in the Department of the Treasury an Ombudsperson for the Institutionalized Elderly.

b.The Ombudsperson for the Institutionalized Elderly shall be appointed by the Governor.

c.All functions, powers, and duties now vested in the Ombudsperson for the Institutionalized Elderly in the Department of the Public Advocate are hereby transferred to and assumed by the Ombudsperson for the Institutionalized Elderly in, but not of, the Department of the Treasury.

Whenever, in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Ombudsperson for the Institutionalized Elderly in the Department of the Public Advocate, the same shall mean and refer to the Ombudsperson for the Institutionalized Elderly in, but not of, the Department of the Treasury.

L.2005, c.155, s.65; amended 2010, c.34, s.40.



Section 52:27EE-86 - Department Of The Public Advocate Abolished.

52:27EE-86 Department of the Public Advocate abolished.

1. a. The Department of the Public Advocate created by P.L.2005, c.155 (C.52:27EE-1 et al.) is abolished as a principal department in the Executive Branch of State Government and all of its functions, powers and duties, except as otherwise provided in this act, are hereby terminated.

b.The offices and terms of the Public Advocate, and of the assistants, deputies, and directors of the various divisions and offices of the Department of the Public Advocate, except as otherwise provided in this act, are hereby terminated.

c.Regulations of the Department of the Public Advocate concerning its organization, function, practice, and procedure are void. Except as otherwise provided in this act, whenever in any law, rule, regulation, order, reorganization plan, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the Department of the Public Advocate, the same shall mean and refer to the Office of the Public Defender in, but not of, the Department of the Treasury.

d.All communications between an individual client and an attorney in or engaged by the Department of the Public Advocate shall remain fully protected by the attorney-client privilege subsequent to the effective date of this act. The confidentiality of medical records and other documents maintained as confidential by the Department of the Public Advocate shall likewise be protected subsequent to the effective date of this act. Any record held by the department that includes information about the identity, care, or treatment of any person seeking or receiving services from the department, or the identity of any person seeking services from the department on behalf of another person, shall not be a government record as defined in section 1 of P.L.1995, c.23 (C.47:1A-1.1) and shall not be available for public inspection, copying, or the purchase of copies. Any person acting reasonably and in good faith who sought assistance from the department on behalf of another person shall be immune from civil or criminal liability that might otherwise be incurred or imposed and shall have the same immunity with respect to testimony given in any judicial proceeding resulting from that request for assistance.

e.This act shall not affect the tenure, compensation, and pension rights, if any, of the holder of a position not specifically abolished herein in office upon the effective date of this act, nor alter the term of a member of a board, commission, or public body, not specifically abolished herein, in office on the effective date of this act, or require the reappointment thereof.

f.The provisions of this act in and of themselves shall not be construed to create any new cause of action, or to authorize any suit against any public entity or employee.

g.Acts and parts of acts inconsistent with any of the provisions of this act are, to the extent of such inconsistency, superseded and repealed.

h.This act shall be subject to the provisions of the "State Agency Transfer Act," P.L.1971, c.375 (C.52:14D-1 et seq.).

i.The Governor may take such action by Executive Order, or other formal redesignation document, for the purpose of designating a private entity as the State's protection and advocacy agency for persons with mental illness or developmental disabilities.

j.The responsibility for all cases pending on the effective date of this act in which the Department of the Public Advocate is a party handled by divisions or offices being abolished shall be assumed by the Office of the Public Defender, unless the Public Defender, exercising discretion, determines that there are not sufficient resources to continue any particular litigation. In assuming responsibility for such cases, the Public Defender shall be bound by the terms of any orders, judgments, determinations, or settlements in the same manner as its predecessor the Department of the Public Advocate.

k.The Office of the Public Defender may take such actions as the Governor may by Executive Order, or other formal redesignation document, authorize for the purpose of coordinating and cooperating with any private entity designated by the Governor as the State's mental health protection and advocacy agency and protection and advocacy agency for persons with developmental disabilities.

L.2010, c.34, s.1.



Section 52:27F-3 - Definitions

52:27F-3. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Energy;

b. "Department" means the Department of Energy established by this act;

c. "Distributor" means and includes each person, wherever resident or located, who imports into this State fuels for use, distribution, storage, or sale in this State after the same shall reach this State; and also each person who produces, refines, manufactures, blends, or compounds fuels and sells, uses, stores, or distributes the same within this State. In no case, however, shall a retail dealer be construed to be a distributor;

d. "Energy" means all power derived from, or generated by, any natural or man-made agent, including, but not limited to, petroleum products, gases, solar radiation, atomic fission or fusion, mineral formations, thermal gradients, wind, or water.

e. "Energy facility" means any plant or operation which produces, converts, distributes or stores energy or converts one form of energy to another; in no case, however, shall an operation conducted by a person acting only as a retail dealer be construed as an energy facility;

f. "Energy information" means any statistic, datum, fact, or item of knowledge and all combinations thereof relating to energy;

g. "Energy information system" means the composite of energy information collected by the office;

h. "Energy industry" means any person, company, corporation, business, institution, establishment or other organization of any nature engaged in the exploration, extraction, transportation, transmission, refining, processing, generation, distribution, sale or storage of energy;

i. "Fuel" means coal, petroleum products, gases and nuclear fuel, including enriched uranium, U235 and U238, and plutonium, U239;

j. "Gases" means natural gas, methane, liquefied natural gas, synthetic natural gas, coal gas and other manufactured gases;

k. "Person" means natural persons, partnerships, firms, associations, joint stock companies, syndicates and corporations, and any receiver, trustee, conservator or other officer appointed pursuant to law or by any court, State or Federal; "person" also means the State of New Jersey, counties, municipalities, authorities, other political subdivisions, and all departments and agencies within the aforementioned governmental entities;

l . "Petroleum products" means and includes motor gasoline, middle distillate oils, residual fuel oils, aviation fuel, propane, butane, natural gasoline, naphtha, gas oils, lubricating oils and any other similar or dissimilar liquid hydrocarbons;

m. "Public building" means any building, structure, facility or complex used by the general public, including, but not limited to, theaters, concert halls, auditoriums, museums, schools, libraries, recreation facilities, public transportation terminals and stations, factories, office buildings, business establishments, passenger vehicle service stations, shopping centers, hotels or motels and public eating places, owned by any State, county or municipal government agency or instrumentality or any private individual, partnership, association or corporation;

n. "Purchase" means and includes, in addition to its ordinary meaning, any acquisition of ownership or possession, including, but not limited to, condemnation by eminent domain proceedings;

o . "Retail dealer" means any person who engages in the business of selling fuels from a fixed location such as a service station, filling station, store, or garage directly to the ultimate users of said fuel;

p. "Sale" means and includes, in addition to its ordinary meaning, any exchange, gift, theft, or other disposition. In such case where fuels are exchanged, given, stolen, or otherwise disposed of, they shall be deemed to have been sold;

q. "Supplier of fuel" means any refiner, importer, marketer, jobber, distributor, terminal operator, firm, corporation, wholesaler, broker, cooperative or other person who supplies, sells, consigns, transfers, or otherwise furnishes fuel. In no case, however, shall a retail dealer be construed to be a supplier of fuel;

r. "Trade secret" means the whole or any portion or phase of any scientific, technical or otherwise proprietary information, design, process, procedure, formula or improvement which is used in one's business and is secret and of value; and a trade secret shall be presumed to be secret when the owner takes measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes;

s. "Wholesale dealer" means any person who engages in the business of selling fuels to other persons who resell the said fuel. In no case shall a retail dealer be considered as a wholesale dealer.

t. "Cogeneration" means the simultaneous production in one facility of electric power and other useful forms of energy such as heating or process steam.

L.1977, c.146, s.3, eff. July 11, 1977. Amended by L.1978, c.80, s.1, eff. July 13, 1978.



Section 52:27F-4.1 - Department Of Energy Abolished

52:27F-4.1. Department of Energy abolished
The Department of Energy is abolished as a principal department in the Executive Branch of State Government and all of its functions, powers and duties, except as herein otherwise provided, are terminated.

L. 1987,c.365,s.5.



Section 52:27F-4.2 - Termination Of Offices

52:27F-4.2. Termination of offices
The offices and terms of the Commissioner of Energy, the assistant commissioner and the directors of the various divisions and offices of the Department of Energy, except as herein otherwise provided, shall terminate upon the effective date of this act.

L. 1987,c.365,s.6.



Section 52:27F-11 - Division Of Energy Planning And Conservation; Powers Of Bpu.

52:27F-11 Division of energy planning and conservation; powers of BPU.

9.The Board of Public Utilities shall through the Division of Energy Planning and Conservation:

a.Be the central repository within the State Government for the collection of energy information;

b.Collect and analyze data relating to present and future demands and resources for all forms of energy;

c.Have authority to require all persons, firms, corporations or other entities engaged in the production, processing, distribution, transmission or storage of energy in any form or in the use of steam in quantities greater than 50,000 pounds per hour to submit reports setting forth such information as shall be required to carry out the provisions of this act;

d.Have authority to require any person to submit information necessary for determining the impact of any construction or development project on the energy and fuel resources of this State;

e.Charge other State Government departments and agencies involved in energy-related activities with specific information gathering goals and require that said goals be fulfilled;

f.Establish an energy information system which will provide all data necessary to insure a fair and equitable distribution of available energy, to permit a more efficient and effective use of available energy, and to provide the basis for long-term planning related to energy needs;

g.Design, implement, and enforce a program for the conservation of energy in commercial, industrial, and residential facilities, which program shall provide for the evaluation of energy systems as they relate to lighting, heating, refrigeration, air-conditioning, building design and operation, elective cogeneration and process steam production associated with cogeneration facilities, and appliance manufacturing and operation; and may include, but shall not be limited to, the requiring of an annual inspection and adjustment, if necessary, of oil-fired heating systems in residential, commercial and industrial buildings so as to bring such systems into conformity with efficiency standards therefor prescribed by law; the setting of lighting efficiency standards for public buildings; the establishment of mandatory thermostat settings and the use of seven-day, day-night thermostats in public buildings; the development of standards for efficient boiler operation; consider the establishment of cogeneration facilities to simultaneously produce electricity and steam to conserve fuel; and, the preparation of a plan to insure the phased retrofitting of existing gas furnaces with electric ignition systems and to require that new gas ranges and dryers be equipped with electric ignition systems, and new gas furnaces with electric ignition systems and automatic vent-dampers. The program for the conservation of energy in new home construction shall include a provision for down payment assistance to purchasers of new homes meeting the enhanced energy subcode requirements adopted pursuant to section 5 of P.L.1975, c.217 (C.52:27D-123). The down payment assistance portion of the program shall be designed in consultation with the Department of Community Affairs and the New Jersey Housing and Mortgage Finance Agency. The assistance shall be limited to those purchasers whose household income does not exceed 110 percent of county median income, as adjusted for household size. The total down payment to be made by the purchaser, including the amount of the down payment assistance, shall not exceed 20 percent of the purchase price of the new home. The down payment assistance shall not exceed the lesser of (1) the additional cost of construction required in order to make a building, which otherwise would conform to the edition of the International Energy Conservation Code in effect at the time of the offering of down payment assistance, also conform to the enhanced energy conservation construction requirements established by the Commissioner of Community Affairs pursuant to section 5 of P.L.1975, c.217 (C.52:27D-123) or (2) the additional down payment required in order to qualify the purchaser or purchasers for mortgage financing without the requirement of private mortgage insurance;

h.Conduct and supervise a State-wide program of education including the preparation and distribution of information relating to energy conservation;

i.Monitor prices charged for energy within the State, evaluate policies governing the establishment of rates and prices for energy, and make recommendations for necessary changes in such policies to other concerned Federal and State agencies, and to the Legislature;

j.Have authority to conduct and supervise research projects and programs for the purpose of increasing the efficiency of energy use, developing new sources of energy, evaluating energy conservation measures, and meeting other goals consistent with the intent of this act;

k.Have authority to distribute and expend funds made available for the purpose of research projects and programs;

l.Have authority to enter into interstate compacts in order to carry out energy research and planning with other states or the Federal Government where appropriate;

m.Have authority to apply for, accept, and expand grants-in-aid and assistance from private and public sources for energy programs; notwithstanding any other law to the contrary, the President of the Board of Public Utilities is designated as the State official to apply for, receive, and expend Federal and other funding made available to the State for the purposes of this act;

n.Require the annual submission of energy utilization reports and conservation plans by State Government departments and agencies, evaluate said plans and the progress of the departments and agencies in meeting these plans, and order changes in the plans or improvement in meeting the goals of the plans;

o.Carry out all duties given to the Board of Public Utilities under other sections of this act or any other acts;

p.Have authority to conduct hearings and investigations in order to carry out the purposes of this act and to issue subpoenas in furtherance of such power. Such power to conduct investigations shall include, but not be limited to, the authority to enter without delay and at reasonable times the premises of any energy industry in order to obtain or verify any information necessary for carrying out the purposes of this act;

q.Have authority to adopt, amend or repeal, pursuant to the "Administrative Procedure Act" (C.52:14B-1 et seq.) such rules and regulations necessary and proper to carry out the purposes of this act;

r.Administer such Federal energy regulations as are applicable to the states, including, but not limited to, the mandatory petroleum allocation regulations and State energy conservation plans;

s.Have authority to sue and be sued;

t.Have authority to acquire by purchase, grant, contract or eminent domain title to real property for the purpose of demonstrating facilities which improve the efficiency of energy use, conserve energy or generate energy in new and efficient ways;

u.Have authority to construct and operate, on an experimental or demonstration basis, facilities which improve the efficiency of energy use, conserve energy or generate power in new and efficient ways;

v.Have authority to contract with any other public agency or corporation incorporated under the laws of this or any other state for the performance of any function under this act;

w.Determine the effect of energy and fuel shortages upon consumers, and formulate proposals designed to encourage the lowest possible cost of energy and fuels consumed in the State consistent with the conservation and efficient use of energy;

x.Keep complete and accurate minutes of all hearings held before the Board of Public Utilities or any member of the Division of Energy Planning and Conservation pursuant to the provisions of this act. All such minutes shall be retained in a permanent record and shall be available for public inspection at all times during the office hours of the board; and

y.Provide consultation to an institution of higher education as pursuant to subsection b. of section 5 of P.L.1975, c.217 (C.52:27D-123), in order to assist the institution with the preparation of a report to the Department of Community Affairs on the projected cost of energy, to be used by that department when analyzing the cost and payback of energy conservation measures and requirements being considered for inclusion in the energy subcode of the State Uniform Construction Code.

L.1977, c.146, s.9; amended 1978, c.80, s.2; 2009, c.106, s.3.



Section 52:27F-14 - Energy Master Plan Committee

52:27F-14. Energy Master Plan Committee
a. There is established an Energy Master Plan Committee (hereinafter "Committee") which shall be composed of the heads of the following principal departments or their designees: Commerce, Energy and Economic Development; Community Affairs; Environmental Protection; Health; Human Services; Transportation; and Treasury. The Commissioner of Commerce, Energy and Economic Development or his designee shall be the chairperson of the committee. The committee shall be responsible for the preparation, adoption and revision of master plans regarding the production, distribution, and conservation of energy in this State.

b. The committee within one year of the effective date of this act shall prepare or cause to be prepared, and, after public hearings as hereinafter provided, adopt a master plan for a period of 10 years on the production, distribution, consumption and conservation of energy in this State. Such plan shall be revised and updated at least once every three years. The plan shall include long-term objectives but shall provide for the interim implementation of measures consistent with said objectives. The committee may from time to time and after public hearings amend the master plan. In preparing the master plan or any portion thereof or amendment thereto the department shall give due consideration to the energy needs and supplies in the several geographic areas of the State, and shall consult and cooperate with any federal or State agency having an interest in the production, distribution, consumption or conservation of energy.

c. Upon preparation of such master plan, and each revision thereof, the committee shall cause copies thereof to be printed, shall transmit sufficient copies thereof to the Governor and the Legislature, for the use of the members thereof, and shall advertise, in such newspapers as the commissioner determines appropriate to reach the greatest possible number of citizens of New Jersey, the existence and availability of such draft plan from the offices of the committee for the use of such citizens as may request same. In addition, the department shall:

(1) Fix dates for the commencement of a series of public hearings, at least one of which shall be held in each geographical area delineated in the master plan. Each such public hearing shall concern the overall content of the plan and those aspects thereof that have relevance to the specific geographical area in which each such public hearing is being held;

(2) At least 60 days prior to each public hearing held pursuant to this section, notify each energy industry and each State department, commission, authority, council, agency, or board charged with the regulation, supervision or control of any business, industry or utility engaged in the production, processing, distribution, transmission, or storage of energy in any form of the time and place for the hearing and shall publish such notice in a newspaper of general circulation in the region where the hearing is to be held, and in such newspapers of general circulation in the State as the commissioner determines appropriate to reach the greatest possible number of citizens of New Jersey.

d. Upon the completion of the requirements of subsection c. of this section, the committee shall consider the testimony presented at all such public hearings and adopt the energy master plan, together with any additions, deletions, or revisions it shall deem appropriate.

e. Upon the adoption of the energy master plan, and upon each revision thereof, the committee shall cause copies thereof to be printed and shall transmit sufficient copies thereof to the Governor and the Legislature, for the use of the members thereof, and to each State department, commission, authority, council, agency, or board charged with the regulation, supervision or control of any business, industry or utility engaged in the production, processing, distribution, transmission, or storage of energy in any form. In addition, the committee shall advertise in the manner provided in subsection c. of this section the existence and availability of the energy master plan from the offices of the committee for the use of such citizens of New Jersey as may request same; provided, however, that the committee may charge a fee for such copies of the energy master plan sufficient to cover the costs of printing and distributing same.

L. 1977,c.146,s.12; amended 1987,c.365,s.14.



Section 52:27F-15 - Intervention In Proceedings Of State Instrumentalities Which Regulate Energy Producers Or Distributors; Notice; Guidelines For Energy Master Plan; Siting Of Energy Facilities; Jurisdiction; Fees

52:27F-15. Intervention in proceedings of state instrumentalities which regulate energy producers or distributors; notice; guidelines for energy master plan; siting of energy facilities; jurisdiction; fees
a. The Division of Energy Planning and Conservation is empowered and directed to intervene in any proceedings before, and appeals from, any State department, division, commission, authority, council, agency or board (hereinafter referred to as "State instrumentalities" ) including the Board of Public Utilities charged with the regulation, supervision or control of any business, industry or utility engaged in the production, processing, distribution, transmission or storage of energy in any form, when, in the discretion of the commissioner, such intervention is necessary to insure the proper consideration by such State instrumentalities of the State energy master plan, or any part or aspect thereof, adopted by the department pursuant to section 12 of this act, or any rule or regulation promulgated by the department pursuant to the provisions of this act. To facilitate the intervention provisions of this section, each such State instrumentality shall consider the department a party of interest in any proceedings before such instrumentality with respect to energy and shall give the same notice to the department as is given to every other party of interest in such proceedings of any meeting, public hearing or other proceeding of such instrumentality in implementing its regulatory, supervisory or control powers, responsibilities and duties with respect to such businesses, industries or utilities.

b. It being the intention of the Legislature that the actions, decisions, determinations and rulings of the State Government with respect to energy shall to the maximum extent practicable and feasible conform with the energy master plan adopted by the department pursuant to section 12 of this act, the department shall prepare, periodically revise and distribute to each State instrumentality charged with the regulation, supervision or control of any business, industry or utility engaged in the production, processing, distribution, transmission or storage of energy in any form, such guidelines as the department determines to be relevant to assist each such instrumentality in conforming with said energy master plan in implementing its regulatory, supervisory or control powers, responsibilities and duties with respect to such businesses, industries or utilities.

c. With respect to the siting of any energy facility in any part of New Jersey, the department shall, the provisions of any law to the contrary notwithstanding, have jurisdiction coextensive with that of any other State instrumentality, and to that end, no State instrumentality with the power to grant or deny any permit for the construction or location of any energy facility shall exercise its powers without referring to the Division of Energy Planning and Conservation, for its review and comments, a copy of such application and all papers, documents and materials appurtenant thereto filed by the applicant with such State instrumentality. Prior to making a final decision with respect to any such application, the State instrumentality with power of approval over such application shall solicit the views of the department thereupon. Such views shall be communicated to the State instrumentality with the power of approval over such application in the form of a report describing the findings of the department with respect to such application. Such report shall be prepared by the Director of the Division of Energy Planning and Conservation and shall be signed by said director and by the commissioner. In the event that such report is not prepared and transmitted to the State instrumentality with power of approval over such application within 90 days after the department's receipt of such application, such State instrumentality shall act upon such application pursuant to the law providing its power of approval thereof. In the event that the views of the department, as contained in its report, with respect to any such application differ from the views of the State instrumentality with the power of approval over such application, there shall be established an Energy Facility Review Board which shall consist of the Director of the Division of Energy Planning and Conservation, the director or chief executive officer of the State instrumentality with the power of approval over such application, and a designee of the Governor. The decision of the Energy Facility Review Board created with respect to a specific energy facility application shall be binding with respect to such facility and shall be implemented forthwith by the State instrumentality with the power of approval over such application.

In implementing its responsibilities pursuant to this subsection, the department shall have the power to adopt, by regulation, a fee schedule for reviewing applications for the construction or location of energy facilities; provided, however, that fees shall be charged to applicants for permits to construct or locate energy facilities only in those instances where the nature and extent of the proposed energy facility are such as to necessitate the employment of consultants or other expert personnel from without the department before the department can make its determination with respect to any such application, and that such fees shall in any event be the minimum amount necessary to permit the department to fulfill its responsibilities under this section.

The provisions of this section shall not be regarded as to be in derogation of any powers now existing and shall be regarded as supplemental and in addition to powers conferred by other laws, including municipal zoning authority.

L.1977, c. 146, s. 13, eff. July 11, 1977.



Section 52:27F-16 - Emergency Allocation Plan In Event Of Impending Shortage Of Energy

52:27F-16. Emergency allocation plan in event of impending shortage of energy
The commissioner shall prepare and adopt an emergency allocation plan specifying actions to be taken in the event of an impending serious shortage of energy which poses grave threats to the public health, safety, or welfare. The commissioner shall direct all State Government departments and agencies, including the Board of Public Utilities, to develop, subject to his approval, contingency plans for dealing with said emergencies.

L.1977, c. 146, s. 14, eff. July 11, 1977.



Section 52:27F-16.1 - Legislative Findings And Declarations

52:27F-16.1. Legislative findings and declarations
The Legislature finds and determines that the prospects of the occurrence of periodic energy emergencies due to the volatility and unpredictability of energy markets necessitates the systematic preparation for such emergencies; that the Department of Energy possesses the expertise and ability to plan for such emergencies; and that formulation of energy emergency preparedness plans will contribute to the security of the State of New Jersey in energy matters.

The Legislature, therefore, declares it to be in the best interest of the citizens of this State to require the Department of Energy to periodically review the situation with regard to the energy preparedness of the State and to prepare and submit a report thereon to the Governor and the Legislature.

L.1983, c. 559, s. 1, eff. Jan. 17, 1984.



Section 52:27F-16.2 - Energy Emergency Preparedness; Report

52:27F-16.2. Energy emergency preparedness; report
In order to evaluate the energy preparedness of the State, the commissioner shall, within 1 year of the effective date of this act and at least once every 3 years thereafter, prepare and submit to the Governor and the Legislature a comprehensive report on the status of the emergency allocation plan adopted pursuant to section 14 of P.L.1977, c. 146 (C. 52:27F-16). The report shall provide for:

a. A means to identify, monitor and evaluate situations and conditions which may give rise to a critical energy shortage, which shall include but not be limited to methods of evaluating supply and demand conditions which may trigger a critical energy shortage;

b. The evaluation of various emergency response measures, based on the relative technical and economic impact and effectiveness of each;

c. The evaluation of existing emergency response plans of other agencies and instrumentalities of the State government, including the Board of Public Utilities. The commissioner shall have the authority to require these plans to conform with the conclusions and recommendations of the report, and to require the development or modification of those plans or portions thereof which do not comply with the report;

d. A means for establishing a comprehensive energy information service to function during an energy emergency;

e. The development, in advance of and during an energy emergency, of a coordinated public and private sector plan to mitigate the effects of an energy emergency.

L.1983, c. 559, s. 2, eff. Jan. 17, 1984.



Section 52:27F-16.3 - Review And Evaluation Of State Programs And Policies; Hearings

52:27F-16.3. Review and evaluation of state programs and policies; hearings
In order to implement the responsibilities required by section 2 of this act, the commissioner shall:

a. Review and evaluate, every 3 years, existing State programs and policies concerning energy emergency preparedness; and

b. Hold public hearings, as the commissioner deems necessary, concerning energy supply shortages, energy emergency preparedness and related matters.

L.1983, c. 559, s. 3, eff. Jan. 17, 1984.



Section 52:27F-17 - State Of Energy Emergency; Proclamation By Executive Order Of Governor; Powers Of Commissioner; Review Of Order; Termination

52:27F-17. State of energy emergency; proclamation by executive order of governor; powers of commissioner; review of order; termination
a. Upon a finding by the commissioner that there exists or impends an energy supply shortage of a dimension which endangers the public health, safety, or welfare in all or any part of the State, the Governor is authorized to proclaim by executive order a state of energy emergency for a period of up to 6 months. The Governor may limit the applicability of any such state of emergency to specific kinds of energy forms or to specific areas of the State in which such a shortage exists or impends.

b. During the duration of a state of energy emergency the commissioner to the extent not in conflict with applicable Federal law or regulation but notwithstanding any State or local law or contractual agreement, shall be empowered to:

(1) Order any person to reduce by a specified amount the use of any energy form; to make use of an alternate energy form, where possible; or to cease the use of any energy form;

(2) Order any person engaged in the distribution of any energy form to reduce or increase by a specified amount or to cease the distribution of such energy form; to distribute a specified amount and type of energy form to certain users as specified by the commissioner; or to share supplies of any energy form with other distributors thereof;

(3) Establish priorities for the distribution of any energy form;

(4) Regulate and control the distribution and sale of any energy form by:

(a) Establishing such limitations, priorities, or rationing procedures as shall be necessary to insure a fair and equitable distribution of available supplies;

(b) Establishing minimum and maximum quantities to be sold to any purchaser;

(c) Fixing the days and hours of access to retail dealers;

(d) Compelling sales to members of the general public during times when a retail dealer is open for the sale of an energy form;

(e) Establishing methods for notifying the public by flags, symbols, or other appropriate means whether such retail dealers are open and selling the subject energy form;

(5) Direct the heads of those departments and agencies within State Government that were ordered to develop contingency plans pursuant to section 14 of this act to implement said plans;

(6) Adopt and promulgate such rules and regulations as are necessary and proper to carry out the purposes of this section.

c. During the existence of a state of energy emergency, the Governor may order the suspension of any laws, rules, regulations, or orders of any department or agency in State Government or within any political subdivision which deal with or affect energy and which impede his ability to alleviate or terminate a state of energy emergency.

d. Any aggrieved person, upon application to the commissioner shall be granted a review of whether the continuance of any order issued by the commissioner pursuant to this section is unreasonable in light of then prevailing conditions of emergency.

e. During a state of energy emergency the commissioner may require any other department or other agency within State Government to provide such information, assistance, resources, and personnel as shall be necessary to discharge his functions and responsibilities under this act, rules and regulations adopted hereunder, or applicable Federal law and regulations.

f. The powers granted to the Governor and the commissioner under this section shall be in addition to and not in limitation of any emergency powers now or hereafter vested in the Governor, the commissioner, or any other State Government department or agency pursuant to any other laws, including but not limited to any power vested in the Board of Public Utilities to require utility companies to allocate available supplies of energy; provided, however, that upon declaring a state of energy emergency, the Governor may supersede any other such emergency powers.

g. The state of energy emergency declared by the Governor pursuant to this section shall remain in effect until the Governor declares by a subsequent executive order that the state of energy emergency has terminated.

L.1977, c. 146, s. 15, eff. July 11, 1977.



Section 52:27F-18 - Periodic Reports By Energy Industries; Rules And Regulations; Analysis By Commissioner; Report; Disclosure Of Information; Hearings

52:27F-18. Periodic reports by energy industries; rules and regulations; analysis by commissioner; report; disclosure of information; hearings
a. The commissioner shall adopt rules and regulations requiring the periodic reporting by energy industries of energy information which shall include but not be limited to the following:

(1) Electrical generating capacity in the State; long-range plans for additions to said capacity; efficiency of electrical generation; price and cost factors in electrical generation; types and quantities of fuels used; projections of future demand, consumption of electricity by sectors; times, duration, and levels of peak demand;

(2) Petroleum refining capacity; amount and type of fuel produced; amount and type of fuel sold; interstate transfers of fuel; price and cost factors in refining, production, and sale; long-term plans for alterations or additions to refining capacity; location, amount, and type of fuel storage;

(3) Storage capacity for gases; amount and end uses of gases sold; price and cost factors in the sale and use of gases; and

(4) Such other information as the commissioner may determine necessary for carrying out the purposes of this act.

b. The commissioner shall at least annually publish a report analyzing all energy information collected.

c. The commissioner shall have the discretion to obtain energy information from an affiliate of any energy industry or from an association or organization of industries of which any such energy industry is a member. Whenever energy information supplied by an energy industry is so obtained by the commissioner, the energy industry to which such information pertains shall be promptly notified of the energy information so obtained and shall be given an opportunity to correct or amplify such information.

d. Trade secrets collected under this section shall be exempt from the requirements of P.L.1963, c. 73 (C. 47:1A-1 et seq.). The commissioner shall promulgate rules and regulations for the conduct of administrative hearings on the issue of whether certain energy information should not be disclosed to the public.

L.1977, c. 146, s. 16, eff. July 11, 1977.



Section 52:27F-20 - Subpenas; Power To Issue; Enforcement

52:27F-20. Subpenas; power to issue; enforcement
The commissioner may issue subpenas requiring the attendance and testimony of witnesses and the production of books, documents, papers, statistics, data, information, and records for the purpose of carrying out any of his responsibilities under this act. Whenever there arises a refusal to honor his subpena, the commissioner may petition a court of competent jurisdiction for an order requiring the attendance and testimony of a witness or the production of the requested books, documents, papers, statistics, data, information, and records. Any failure to obey such an order issued by a court shall be punished by the court as a contempt thereof.

L.1977, c. 146, s. 18, eff. July 11, 1977.



Section 52:27F-21 - Violations; Injunctions; Penalties; Compromise And Settlement Of Claim For Penalty

52:27F-21. Violations; injunctions; penalties; compromise and settlement of claim for penalty
a. Upon a violation of this act or of any rules, regulations, or orders promulgated hereunder, the commissioner, the county prosecutor of the county in which the violation occurs if he has the approval of the commissioner, or any aggrieved person shall be entitled to institute a civil action in a court of competent jurisdiction for injunctive relief to restrain such violation and for such other relief as the court shall deem proper. The court may proceed in a summary manner.

b. Except as otherwise specifically provided, any person who violates the provisions of this act or any rule, regulation or order adopted pursuant to this act shall be liable to a penalty of not more than $300.00 for the first offense and not more than $3,000.00 for the second or any subsequent offense, to be collected in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.), or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court shall also have jurisdiction to enforce "the penalty enforcement law." If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

c. The department may compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

L.1977, c. 146, s. 19, eff. July 11, 1977. Amended by L.1980, c. 152, s. 1, eff. Nov. 22, 1980.



Section 52:27F-23 - Unauthorized Disclosure Of Confidential Energy Information

52:27F-23. Unauthorized disclosure of confidential energy information
Any officer or employee of the State who, having obtained by reason of his employment and for official use, any confidential energy information, publishes or communicates such information for reasons not authorized by this or any other act shall be fined not more than $2,000.00 or imprisoned not more than 2 years or both.

L.1977, c. 146, s. 21, eff. July 11, 1977.



Section 52:27F-24 - Violations; Penalties; Suspension Or Revocation Of License; Collection Of Penalties

52:27F-24. Violations; penalties; suspension or revocation of license; collection of penalties
a. Any person who violates any provision of section 15 (C. 52:27F-17) of this act, or any rule, regulation or order adopted pursuant thereto, shall be liable to a penalty of not more than $500.00 for the first offense and not more than $5,000.00 for the second or any subsequent offense.

b. In addition to any other penalties provided under this or any other act, the commissioner may recommend to the appropriate agency the suspension or revocation of the license of any retail dealer, gasoline jobber, wholesale dealer, distributor, or supplier of fuel, who has violated this act or any rules, regulations, or orders promulgated hereunder.

c. All penalties imposed pursuant to this section shall be collected in a civil action by a summary proceeding under the "penalty enforcement law" (N.J.S. 2A:58-1 et seq.). If the violation is of a continuing nature, each day during which it continues shall constitute an additional and separate offense. In addition to the jurisdiction conferred by N.J.S. 2A:58-2, the municipal court and the Superior Court shall have jurisdiction of proceedings initiated on or after June 20, 1979 for the enforcement of the penalties provided by this section.

d. The department may compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

L.1977, c. 146, s. 22, eff. July 11, 1977. Amended by L.1979, c. 187, s. 1, eff. Sept. 10, 1979; L.1980, c. 152, s. 2, eff. Nov. 22, 1980.



Section 52:27F-31 - Severability

52:27F-31. Severability
If any section, part, phrase, or provision of this act or the application thereof to any person be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the section, part, phrase, provision, or application directly involved in the controversy in which such judgment shall have been rendered and it shall not affect or impair the validity of the remainder of this act or the application thereof to other persons.

L.1977, c. 146, s. 28, eff. July 11, 1977.



Section 52:27F-32 - Liberal Construction Of Act

52:27F-32. Liberal construction of act
The object and design of this act being the protection of the public health, safety and welfare by means of the coordination of State planning, regulation and authority in energy related matters, this act shall be liberally construed.

L.1977, c. 146, s. 29, eff. July 11, 1977.



Section 52:27G-1 - Legislative Findings And Declarations

52:27G-1. Legislative findings and declarations
The Legislature hereby finds that in recognition of the different health and health related problems experienced by the various age groups in the general population, numerous health care facilities have been constructed and placed in operation to provide specialized health and health related services to particular such groups; that in providing such services to the elderly it is essential to recognize that while the members of this age group possess the same civil and human rights as members of every other age group, such rights may be far more difficult for certain of the elderly to secure since such persons may be afflicted with physical and mental infirmities, deprived of the comfort and counsel of family and friends, and forced to exist with minimum economic resources, all of which may preclude them from defending and acting in their own best interests; and, that to the degree that certain of the elderly may experience difficulty in securing their civil and human rights as patients, residents and clients of the health care facilities created to serve their specialized needs and problems, it is the obligation of the State to take appropriate action through the creation of an adequate legal framework by which those difficulties may be eliminated.

The Legislature, therefore, declares that it is the public policy of this State to secure for elderly patients, residents and clients of health care facilities serving their specialized needs and problems, the same civil and human rights guaranteed to all citizens; and that to this end there should be established as an agency of the State Government the Office of the Ombudsman for the Institutionalized Elderly, to receive, investigate and resolve complaints concerning certain health care facilities serving the elderly, and to initiate actions to secure, preserve and promote the health, safety and welfare, and the civil and human rights, of the elderly patients, residents and clients of such facilities.

L.1977, c. 239, s. 1, eff. Sept. 29, 1977.



Section 52:27G-2 - Definitions.

52:27G-2 Definitions.

2.As used in this act, unless the context clearly indicates otherwise:

a."Abuse" means the willful infliction of physical pain, injury, or mental anguish; unreasonable confinement; or the willful deprivation of services which are necessary to maintain a person's physical and mental health. However, no person shall be deemed to be abused for the sole reason he is being furnished nonmedical remedial treatment by spiritual means through prayer alone, in accordance with a recognized religious method of healing, in lieu of medical treatment;

b.An "act" of any facility or government agency shall be deemed to include any failure or refusal to act by such facility or government agency;

c."Administrator" means any person who is charged with the general administration or supervision of a facility, whether or not such person has an ownership interest in such facility, and whether or not such person's functions and duties are shared with one or more other persons;

d."Caretaker" means a person employed by a facility to provide care or services to an elderly person, and includes, but is not limited to, the administrator of a facility;

e."Exploitation" means the act or process of using a person or his resources for another person's profit or advantage without legal entitlement to do so;

f."Facility" means any facility or institution, whether public or private, offering health or health related services for the institutionalized elderly, and which is subject to regulation, visitation, inspection, or supervision by any government agency. Facilities include, but are not limited to, nursing homes, skilled nursing homes, intermediate care facilities, extended care facilities, convalescent homes, rehabilitation centers, residential health care facilities, dementia care homes, special hospitals, veterans' hospitals, chronic disease hospitals, psychiatric hospitals, mental hospitals, developmental centers or facilities, continuing care retirement communities, including independent living sections thereof, day care facilities for the elderly and medical day care centers;

g."Government agency" means any department, division, office, bureau, board, commission, authority, or any other agency or instrumentality created by the State or to which the State is a party, or by any county or municipality, which is responsible for the regulation, visitation, inspection, or supervision of facilities, or which provides services to patients, residents, or clients of facilities;

h."Guardian" means any person with the legal right to manage the financial affairs and protect the rights of any patient, resident, or client of a facility, who has been declared an incapacitated person by a court of competent jurisdiction;

i."Institutionalized elderly," "elderly" or "elderly person" means any person 60 years of age or older, who is a patient, resident, or client of any facility;

j."Office" means the Office of the Ombudsman for the Institutionalized Elderly established herein;

k."Ombudsman" means the administrator and chief executive officer of the Office of the Ombudsman for the Institutionalized Elderly;

l."Patient, resident or client" means any elderly person who is receiving treatment or care in any facility in all its aspects, including, but not limited to, admission, retention, confinement, commitment, period of residence, transfer, discharge, and any instances directly related to such status.

L.1977, c.239, s.2; amended 1983, c.43, s.1; 1997, c.379, s.9; 2010, c.50, s.79; 2013, c.167, s.10; 2015, c.125, s.11.



Section 52:27G-3 - Ombudsperson For The Institutionalized Elderly.

52:27G-3 Ombudsperson for the Institutionalized Elderly.

3.There is established the Ombudsperson for the Institutionalized Elderly. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Office of the Ombudsperson for the Institutionalized Elderly is hereby allocated to the Department of the Treasury, but, notwithstanding this allocation, the ombudsperson shall be independent of any supervision or control by the department or by any board or officer thereof.

L.1977, c.239, s.3; amended 2005, c.155, s.86; 2010, c.34, s.41.



Section 52:27G-4 - Ombudsperson, Qualifications, Appointment.

52:27G-4 Ombudsperson, qualifications, appointment.

4.The administrator and chief executive officer of the office shall be the Ombudsperson for the Institutionalized Elderly, who shall be a person qualified by training and experience to perform the duties of the office. The Ombudsperson shall be appointed by the Governor and shall serve at the pleasure of the Governor.

L.1977, c.239, s.4; amended 2005, c.155, s.87; 2010, c.34, s.42.



Section 52:27G-5 - Duties And Powers

52:27G-5. Duties and powers
The ombudsman, as administrator and chief executive officer of the office, shall:

a. Administer and organize the work of the office and establish therein such administrative subdivisions as he may deem necessary, proper and expedient. He may formulate and adopt rules and regulations and prescribe duties for the efficient conduct of the business, work and general administration of the office. He may delegate to subordinate officers or employees in the office such of his power as he may deem desirable to be exercised under his supervision and control;

b. Appoint and remove such stenographic, clerical and other secretarial assistants as may be required for the proper conduct of the office, subject to the provisions of Title 11 (Civil Service) of the Revised Statutes, and other applicable statutes, and within the limits of funds appropriated or otherwise made available therefor. In addition, and within such funding limits, the ombudsman may appoint, retain or employ, without regard to the provisions of the said Title 11 (Civil Service), or any other statutes, such officers, investigators, experts, consultants or other professionally qualified personnel on a contract basis or otherwise as he deems necessary.

c. Appoint and employ, notwithstanding the provisions of P.L.1944, c. 20 (C. 52:17A-1 et seq.), a general counsel and such other attorneys or counsel as he may require, for the purpose, among other things, of providing legal advice on such matters as the ombudsman may from time to time require, of attending to and dealing with all litigation, controversies and legal matters in which the office may be a party or in which its rights and interests may be involved, and of representing the office in all proceedings or actions of any kind which may be brought for or against it in any court of this State. With respect to all of the foregoing, such counsel and attorneys shall be independent of any supervision or control by the Attorney General or by the Department of Law and Public Safety, or by any division or officer thereof;

d. Have authority to adopt and promulgate pursuant to law such rules and regulations as he deems necessary to carry out the purposes of this act;

e. Maintain suitable headquarters for the office and such other quarters as he shall deem necessary to the proper functioning of the office;

f. Solicit and accept grants of funds from the Federal Government and from other public and any private sources for any of the purposes of this act; provided, however, that any such funds shall be expended only pursuant to an appropriation made by law;

g. Perform such other functions as may be prescribed in this act or by any other law.

L.1977, c. 239, s. 5, eff. Sept. 29, 1977.



Section 52:27G-5.1 - Office Of The Ombudsman For The Institutionalized Elderly, Duties

52:27G-5.1. Office of the Ombudsman for the Institutionalized Elderly, duties
26. The Office of the Ombudsman for the Institutionalized Elderly shall conform and implement procedures necessary to comply with the requirements of P.L.1991, c.201 (C.26:2H-53 et al.), and shall make a written statement of its obligations under that act available to the public.

L.1991,c.201,s.26.



Section 52:27G-6 - Objective Of Office Of Ombudsman

52:27G-6. Objective of office of ombudsman
The Office of the Ombudsman for the Institutionalized Elderly shall have as its basic objective that of promoting, advocating and insuring, as a whole and in particular cases, the adequacy of the care received, and the quality of life experienced, by elderly patients, residents and clients of facilities within this State. In determining what elements are essential to adequate care and quality of life, the ombudsman shall consider the unique medical, social and economic needs and problems of the elderly as patients, residents and clients of facilities and as citizens and community members.

L.1977, c. 239, s. 6, eff. Sept. 29, 1977.



Section 52:27G-7 - Complaints; Eliciting, Receiving, Processing, Responding To And Resolving; Disposition

52:27G-7. Complaints; eliciting, receiving, processing, responding to and resolving; disposition
a. The office shall establish and implement procedures for eliciting, receiving, processing, responding to and resolving complaints from patients, residents or clients of facilities, the relatives or guardians of such persons, or from interested citizens, public officials, or government agencies having an interest in the matter.

b. When the office receives a complaint or otherwise encounters a deficiency that pertains to compliance with State or Federal laws or regulations or rules administered by any government agency, it shall make referral thereof directly to the appropriate government agency for action.

c. When the complaint received or the investigation conducted by the office discloses facts that it determines warrants the institution of civil proceedings by a government agency against any person or government agency, the matter shall be referred to the government agency with authority to institute such proceedings.

d. When the complaint received or the investigation conducted by the office reveals information in relation to the misconduct or breach of duty of any officer or employee of a facility or a government agency, it shall refer the matter to the appropriate authorities for such action as may be necessary.

e. When the complaint received or the investigation conducted by the office discloses information or facts indicating the commission of criminal offenses or violations of standards of professional conduct, it shall refer the matter, as appropriate, to the Attorney General, county prosecutor, or any other law enforcement official that has jurisdiction to prosecute the crime, or to the professional licensing board concerned.

f. The government agency, prosecuting agency or professional licensing board, as the case may be in this section, shall report to the office on its findings and actions with respect to all such referrals within 30 days after receipt thereof and every 30 days thereafter until final action on each such referral. The office shall monitor all such referrals and responses and maintain a record thereof. The office shall be authorized to make disclosure of such information as appropriate and as may be necessary to resolve the matter referred.

g. In the event that the complaint of a patient, resident or client or class of patients, residents or clients of a facility or facilities cannot be resolved satisfactorily through negotiation with the facility or the appropriate government agency or that an act, practice, policy or procedure of a facility or government agency does or may adversely affect the health, safety, welfare or civil or human rights of a patient resident or client or class of patients, residents or clients of a facility or facilities the office may recommend to the appropriate authorities civil litigation on behalf of such patient, resident or client or class of patients, residents or clients as it deems appropriate. The office may institute actions for injunctive relief or civil damages.

L.1977, c. 239, s. 7, eff. Sept. 29, 1977.



Section 52:27G-7.1 - Report Of Suspected Abuse

52:27G-7.1. Report of suspected abuse
a. Any caretaker, social worker, physician, registered or licensed practical nurse or other professional, who, as a result of information obtained in the course of his employment, has reasonable cause to suspect or believe that an institutionalized elderly person is being or has been abused or exploited, shall report such information in a timely manner to the ombudsman or to the person designated by him to receive such report.

b. Such report shall contain the name and address of the elderly person, information regarding the nature of the suspected abuse or exploitation and any other information which might be helpful in an investigation of the case and the protection of such elderly person.

c. Any other person having reasonable cause to suspect or believe that an elderly person is being or has been abused or exploited may report such information to the ombudsman or to the person designated by him to receive such report.

d. The name of any person who reports suspected abuse or exploitation pursuant to this act shall not be disclosed, unless the person who reported the abuse or exploitation specifically requests such disclosure or a judicial proceeding results from such report.

e. Any person who reports suspected abuse or exploitation pursuant to this act or who testifies in any administrative or judicial proceeding arising from such report or testimony shall have immunity from any civil or criminal liability on account of such report or testimony, unless such person has acted in bad faith or with malicious purpose.

f. Any person required to report suspected abuse or exploitation pursuant to this act who fails to make such report shall be fined not more than $5,000.00. Such penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.). Each violation of this act shall constitute a separate offense.

g. No provision of this act shall be deemed to require the disclosure of, or penalize the failure to disclose, any information which would be privileged pursuant to the provisions of sections 18 through 23 inclusive of P.L. 1960, c. 52 (C. 2A:84A-18 through 2A:84A-23).

h. When a person has been penalized under this section, a letter making note of the penalty shall immediately be sent by the court to the licensing authority or the professional board, if any, having jurisdiction over the person who has been penalized.

i. The office may bring suit in a court of competent jurisdiction to enforce any of the powers enumerated in this section.

L. 1983, c. 43, s. 2; amended by L. 1987, c. 104, s. 2.



Section 52:27G-7.2 - Investigation By Ombudsman.

52:27G-7.2 Investigation by ombudsman.

3. a. Upon receiving a report that an elderly person may be or may have been abused or exploited, the ombudsman shall conduct a prompt and thorough investigation pursuant to section 8 of P.L.1977, c.239 (C.52:27G-8). Within 24 hours of receipt of the report, the ombudsman shall notify the Commissioner of Health and Senior Services, or the Commissioner of Human Services in the case of a facility regulated or operated by the Department of Human Services, and any other governmental agency which regulates or operates the facility that the report has been received.

b.The investigation shall include a visit with the elderly person and consultation with others who have knowledge of the particular case. When the investigation is completed, findings and recommended action shall be prepared in a written report and submitted to the Commissioner of Health and Senior Services or the Commissioner of Human Services, as appropriate, and any other governmental agency which regulates or operates the facility.

c.The person who reported the suspected abuse or exploitation shall be promptly notified that action is being taken.

d.If a determination is made that an elderly person may have been criminally abused or exploited, the ombudsman shall refer such findings, in writing, to the county prosecutor.

e.Notwithstanding the provisions of any other statute or regulation to the contrary, upon completion of an investigation, the ombudsman shall furnish a copy of the written report prepared pursuant to subsection b. of this section to the resident and shall send a copy by certified and regular mail to the legal guardian or other person named on the consent form pursuant to section 2 of P.L.2001, c.7 (C.52:27G-7.3), as applicable.

f.The ombudsman shall make all reasonable effort to obtain the name and address of the person named on the consent form, either from their own records or information or those of the facility.

g.The ombudsman shall have the discretion to withhold notification upon evidence that said person was a party to the abuse or exploitation of the elderly.

L.1983,c.43,s.3; amended 2001, c.7, s.1.



Section 52:27G-7.3 - Preparation, Distribution Of Consent Form For Release Of Reports.

52:27G-7.3 Preparation, distribution of consent form for release of reports.

2.The ombudsman shall prepare and distribute to each facility a written consent form which sets forth that in the event of an elderly abuse investigation, the patient, resident or client of the facility consents to the release of the investigative report to the legal guardian or other person named on the consent form. The ombudsman shall not be required to disclose the results of any investigation or furnish a copy of the written report prepared pursuant to subsection b. of section 3 of P.L.1983, c.43 (C.52:27G-7.2) to any person other than the resident, legal guardian or named person on the consent form.

This written consent form shall be given to every patient, resident or client upon admission to the facility.

L.2001,c.7,s.2.



Section 52:27G-8 - Investigations

52:27G-8. Investigations
a. The office shall establish and implement procedures for conducting investigations.

b. Acting on complaint, the office may, notwithstanding any referral pursuant to section 7. b. of this act, investigate any act, practice, policy or procedure of any facility or government agency that does or may adversely affect the health, safety, welfare or civil or human rights of any patient, resident or client of a facility.

c. Acting on its own initiative, the office may investigate any act, practice, policy or procedure of any facility or government agency which it determines does or may adversely affect the health, safety, welfare or civil or human rights of any patient, resident or client in a facility.

d. In an investigation the office may:

(1) Make the necessary inquiries and obtain such information as it deems necessary;

(2) Hold private hearings or public hearings;

(3) Enter, without notice, and, after notifying the person in charge of its presence, inspect the premises of a facility or government agency and inspect there any books, files, medical records or other records that pertain to patients, residents or clients and are required by law to be maintained by the facility or government agency;

(4) Compel at a specific time and place, by subpena, the appearance and sworn testimony of any person who the office reasonably believes may be able to give information relating to a matter under investigation; or

(5) Compel any person to produce at a specific time and place, by subpena any documents, books, records, papers, objects, or other evidence which the office reasonably believes may relate to a matter under investigation.

e. The office need not investigate any complaint where it determines that:

(1) The complaint is trivial, frivolous, vexatious or not made in good faith;

(2) The complaint has been too long delayed to justify present investigation;

(3) The resources available, considering the established priorities, are insufficient for an adequate investigation; or

(4) The matter complained of is not within the investigatory authority of the office.

L.1977, c. 239, s. 8, eff. Sept. 29, 1977.



Section 52:27G-8.1 - Registry Of Reports

52:27G-8.1. Registry of reports
The ombudsman shall maintain a central registry of all reports of suspected abuse or exploitation and all investigations, findings and recommended action. No information received and compiled in such registries shall be construed as a public record.

L.1983, c. 43, s. 4, eff. Jan. 27, 1983.



Section 52:27G-9 - Duties, Recommendations And Annual Report Of Office

52:27G-9. Duties, recommendations and annual report of office
The office shall acknowledge complaints, report its findings, make recommendations, gather and disseminate information and other material, and publicize its existence, all as herein provided:

a. If a complaint identifies the complainant, the office shall acknowledge the receipt of such complaint and advise the complainant of any action taken or opinions and recommendations made by it in connection with the matter complained of.

b. Following an investigation the office may report its opinions or recommendations to the party involved. The office may request the party affected by such opinions or recommendations to notify it within a specified time of any action taken by such party on its recommendations. The office, may make public the complaint, the act, practice, policy or procedure of a facility or government agency that does or may adversely affect the health, safety, welfare or civil or human rights of a patient, resident or client, its opinions or recommendations, the response of the facility or government agency to such opinions or recommendations or any further opinions or recommendations of the office.

c. The office may recommend to the relevant government agency changes in the rules and regulations adopted or proposed by such government agency, which do or may adversely affect the health, safety, welfare or civil or human rights of any patient, resident or client in a facility.

d. The office may propose regulations to and petition any government agency to adopt such regulations, or regulations similar in content, that affect the health, safety, welfare or civil or human rights of any patient, resident or client in a facility.

e. The office may recommend to the relevant government agency that a facility shall no longer be permitted to receive patients or residents or payments under the New Jersey Medical Assistance and Health Services Act, P.L.1968, c. 413 (C. 30:4D-1 et seq.).

f. The office may recommend to the relevant government agency that it initiate procedures for assessment of penalties, revocation, suspension, the placing on probationary or provisional license or denial of a license against a facility or a proposed facility as appropriate.

g. The office may publicize its existence, function and activities through public relations with government and private organizations and groups and the public at large in general and with patients, residents and clients in facilities in particular.

h. The office shall report to the Governor and the Legislature on or before September 30 of each year, which report shall summarize its activities for the preceding fiscal year, document the significant problems in the systems of care and services for the elderly, indicate and analyze the trends in such systems of care and services, and set forth any opinions or recommendations which will further the State's capacity in resolving complaints, encouraging quality care and ensuring the health, safety, welfare or civil and human rights of elderly patients, residents and clients of facilities, including suggestions or recommendations for legislative consideration and for changes in the policy or rules and regulations of government agencies. The annual report shall be available to the public.

L.1977, c. 239, s. 9, eff. Sept. 29, 1977.



Section 52:27G-10 - Volunteers And Volunteer Programs; Councils Or Other Forums For Discussion On Development And Use Of Facilities

52:27G-10. Volunteers and volunteer programs; councils or other forums for discussion on development and use of facilities
a. The office shall promote community contact and involvement with patients, residents and clients of facilities through the use of volunteers and volunteer programs. The volunteers, as private citizens, may exercise, but need not be limited to, such functions as visitation, consultation, problem solving, eliciting complaints, and, generally serving as advocates on behalf of the institutionalized elderly.

The office shall develop and propose programs for use, training, and coordination of volunteers and may:

(1) Establish and conduct recruitment programs for volunteers;

(2) Establish and conduct training seminars, meetings and other programs for volunteers and supply personnel, written materials and such other reasonable assistance including publicizing their activities as may be deemed necessary;

(3) Elicit the support of, and cooperate with, appropriate private, nonprofit and voluntary agencies and community groups in the development and coordination of volunteer programs and activities;

(4) Establish a reporting system volunteers can use to document the major problems and concerns affecting the patients, residents or clients of facilities;

(5) Reimburse volunteers for some or all their actual expenses, including, but not limited to, telephone and mileage incurred in performance of their duties under this act;

(6) Encourage, cooperate with and assist the development and operation of referral services where current, valid and reliable information on facilities and alternatives to institutionalization can be secured by elderly persons in need of these services and the general public;

(7) Request the participation and advice of such government agencies and other entities or persons as the office may deem appropriate or necessary to the development of volunteer programs and the effective use of volunteers;

(8) Establish and conduct meetings and other programs for administrators, professional personnel, and other personnel employed by or in contract with the facilities.

b. The office may assist in the development and use, by patients, residents or clients of facilities, of councils and other forums which permit such patients, residents or clients to discuss and communicate, on a continuing basis, their views on the strengths and weaknesses of the operations of the facility and on the quality of care provided and quality of life fostered. Memberships on such councils shall be determined by the patients, residents or clients of the particular facility and may include, but shall not be limited to, such patients, residents or clients, interested relatives, friends or community persons. Assistance by the office may include, but shall not be limited to, conference with administrators, operators or managers of facilities on the purpose and function of such councils and, upon request, participation in the formation of a council which the office deems appropriate to the individual needs of the facility and its patients, residents or clients.

In implementing the provisions of this section the ombudsman shall coordinate the efforts of the office concerning volunteers and councils with all relevant government agencies, and with the administrators of such private facilities as he may deem appropriate, to insure coordination and avoid duplication of effort, so that the volunteer programs and councils developed and supported by the office may genuinely serve the interests of the institutionalized elderly without in any way disrupting the legitimate functioning of any facility in this State.

L.1977, c. 239, s. 10, eff. Sept. 29, 1977.



Section 52:27G-11 - Patients, Residents Or Clients; Communications With Office; Written Notice About Office; Informing About Rights And Entitlements

52:27G-11. Patients, residents or clients; communications with office; written notice about office; informing about rights and entitlements
a. Any correspondence or written communication from any patient, resident or client of a facility to the office shall, if delivered to or received by the facility, be promptly forwarded, unopened, by the facility to the office. Any correspondence or written communication from the office to any patient, resident or client of a facility shall, if delivered to or received by the facility, be promptly forwarded, unopened, by the facility to such patient, resident, or client.

b. The office shall prepare and distribute to each facility written notices which set forth the address and telephone number of the office, a brief explanation of the function of the office, the procedure to follow in filing a complaint and other pertinent information.

The administrator of each facility shall ensure that such written notice is given to every patient, resident or client or his guardian upon admission to the facility and to every person already in residence or his guardian. The administrator shall also post such written notice in a conspicuous, public place in the facility in the number and manner set forth in the guidelines adopted by the office.

c. The office shall inform patients, residents or clients, their guardians or their families, of their rights and entitlements under State and Federal laws and rules and regulations by means of the distribution of educational materials and group meetings.

d. The office shall facilitate the filing of complaints with the office concerning matters within the authority of the office. The measures taken in connection therewith shall include, but need not be limited to, maintenance of a toll-free telephone, either by the office or in conjunction with the Division on Aging, at least during regular working hours of the office for the filing of complaints.

L.1977, c. 239, s. 11, eff. Sept. 29, 1977.



Section 52:27G-12 - Cooperation And Assistance From Government Agencies

52:27G-12. Cooperation and assistance from government agencies
The office may request from any government agency, and said agency is hereby authorized and directed to provide, such cooperation and assistance, services and data as will enable the office properly to perform or exercise any of its functions, duties and powers under the provisions of this act.

L.1977, c. 239, s. 12, eff. Sept. 29, 1977.



Section 52:27G-13 - Confidentiality Of Information; Exceptions; Violations; Penalty; Privileged Communications

52:27G-13. Confidentiality of information; exceptions; violations; penalty; privileged communications
a. The office shall maintain confidentiality with respect to all matters in relation to any complaint or investigation together with identities of the complainants, witnesses or patients, residents or clients involved, unless such persons authorize, in writing, the release of such information, except for such disclosures as may be necessary to enable the office to perform its duties and to support any opinions or recommendations that may result from a complaint or investigation. The investigatory files of the office, including all complaints and responses of the office to complaints, shall be maintained as confidential information. Release of pertinent records shall be at the discretion of the ombudsman. Nothing herein contained shall preclude the use by the office of material in its files, otherwise confidential, for the preparation and disclosure of statistical, case study and other pertinent data, provided that in any such use there shall be no disclosure of the identity or the means for discovering the identity of particular persons.

b. Any person conducting or participating in any examination of a complaint or an investigation who shall disclose to any person other than the office, or those authorized by the ombudsman to receive it, the name of any witness examined, or any information obtained or given upon such examination or investigation is a disorderly person.

c. Any statement or communication made by the office relevant to a complaint received by, proceedings before, or investigative activities of, the office, and any complaint or information made or provided in good faith by any person, shall be absolutely privileged and such privilege shall be a complete defense in any action which shall allege libel or slander.

d. The office shall not be required to testify in any court with respect to matters held to be confidential in this section except as the court may deem necessary to enforce the provisions of this act.

L.1977, c. 239, s. 13, eff. Sept. 29, 1977.



Section 52:27G-14 - No Reprisals

52:27G-14. No reprisals
a. No discriminatory, disciplinary or retaliatory action shall be taken against any officer or employee of a facility or government agency by such facility or government agency or against any patient, resident, or client of a facility or guardian or family member thereof, or volunteer, for any communication by him with the office or for any information given or disclosed by him in good faith to aid the office in carrying out its duties and responsibilities. Any person who knowingly or willfully violates the provisions of this subsection by instituting discriminatory, disciplinary or retaliatory action against any officer or employee of a facility or government agency or against any patient, resident or client of a facility or guardian or family member thereof, or volunteer, for any communication by him with the office or for any information given or disclosed by him in good faith to aid the office in carrying out its duties and responsibilities is guilty of a crime of the fourth degree.

b. Any person who willfully hinders the lawful actions of the office or willfully refuses to comply with its lawful demands, including the demand of immediate entry into and inspection of a facility or government agency or the demand of immediate access to a patient, resident or client thereof, or who offers any compensation, gratuity, or promise thereof to the office in an effort to affect the outcome of any matter which is being investigated, or is likely to be investigated shall be subject to a penalty of not more than $5,000.00. Such penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.) upon complaint of the office or any other person. Each violation of this act shall constitute a separate offense.

c. The office may bring suit in any court of competent jurisdiction to enforce any of the powers enumerated in this act.

d. When a person has been penalized under this section, a letter making note of the penalty shall immediately be sent by the court to the licensing authority or the professional board, if any, having jurisdiction over the person who has been penalized.

L. 1977, c. 239, s.14; amended by L. 1987, c. 104, s. 1.



Section 52:27G-15 - Review Of Office By Legislature

52:27G-15. Review of office by legislature
The Legislature through the Senate and Assembly Standing Committees on Institutions, Health and Welfare, or such other committee or committees as may be designated from time to time by the President of the Senate and Speaker of the General Assembly, respectively shall review, on a continuous basis, the development, administration and operation of the office provided for in this act. To facilitate this review and oversight, the office shall submit to the committees the reports required by this act, and such other reports as shall be called for by the committees from time to time.

L.1977, c. 239, s. 15, eff. Sept. 29, 1977.



Section 52:27G-16 - Severability

52:27G-16. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1977, c. 239, s. 16, eff. Sept. 29, 1977.



Section 52:27G-20 - Short Title

52:27G-20. Short title
This act shall be known and may be cited as the "Public Guardian for Elderly Adults Act."

L. 1985, c. 298, s. 1.



Section 52:27G-21 - Findings, Declarations.

52:27G-21 Findings, declarations.

2.The Legislature finds and declares that private guardianship for an elderly adult who is incapacitated may not be feasible where there are no willing and responsible family members or friends to serve as guardian, that P.L.1985, c.298 (C.52:27G-20 et seq.)establishes a public guardianship program for elderly adults for the purpose of furnishing guardianship services to elderly persons at reduced or no cost when appropriate, and that P.L.1985, c.298 intends to promote the general welfare by establishing a public guardianship system that permits elderly persons to determinatively participate as fully as possible in all decisions that affect them.

L.1985, c.298, s.2; amended 1989, c.248, s.1; 2013, c.103, s.131.



Section 52:27G-22 - Definitions

52:27G-22. Definitions
As used in this act:

a. "Court" means the Superior Court.

b. "Elderly adult" means a person aged 60 years or older.

L. 1985, c. 298, s. 3.



Section 52:27G-23 - Office Of The Public Guardian For Elderly Adults.

52:27G-23 Office of the Public Guardian for Elderly Adults.

4.There is created in the Executive Branch of the State Government the Office of the Public Guardian for Elderly Adults. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Office of the Public Guardian for Elderly Adults is allocated to the Department of Human Services, but notwithstanding this allocation, the office shall be independent of any supervision or control by the department or any board or officer thereof.

L.1985, c.298, s.4; amended 2012, c.17, s.428.



Section 52:27G-24 - Appointment Of Public Guardian

52:27G-24. Appointment of public guardian
The administrator and chief executive officer of the office is the public guardian, who shall be a person qualified by training and experience to perform the duties of the office. The public guardian shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the public guardian's successor. The public guardian shall devote his entire time to the duties of the position and shall receive a salary as determined by law. Any vacancy occurring in the position of the public guardian shall be filled in the same manner as the original appointment; except that if the public guardian dies, resigns, becomes ineligible to serve for any reason, or is removed from office, the Governor shall appoint an acting public guardian, who shall serve until the appointment and qualification of the public guardian's successor, but in no event longer than six months from the occurrence of the vacancy, and who shall exercise during this period all the powers and duties of the public guardian pursuant to the provisions of this act.

L. 1985, c. 298, s. 5.



Section 52:27G-25 - Public Guardian As Administrator And Chief Executive Officer; Powers And Duties

52:27G-25. Public guardian as administrator and chief executive officer; powers and duties
The public guardian, as administrator and chief executive officer:



a. Shall administer and organize the work of the office and establish therein any administrative divisions he may deem necessary, proper and expedient. The public guardian may delegate to subordinate officers or employees of the office any of his powers as he may deem desirable to be exercised under his supervision and control;

b. Shall adopt rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act;



c. Shall appoint and remove stenographic, clerical and other secretarial assistants as may be required for the proper conduct of the office, subject to the provisions of Title 11A of the New Jersey Statutes, and other applicable statutes, and within the limits of funds appropriated or otherwise made available therefor. In addition, and within funding limits, the public guardian may appoint, retain or employ, without regard to the provisions of Title 11A of the New Jersey Statutes or any other statutes, any officers, financial managers, social workers or other professionally qualified personnel on a contract basis or otherwise as the public guardian deems necessary;

d. Shall maintain suitable headquarters for the office and other quarters as the public guardian may deem necessary to the proper functioning of the office;



e. May accept the services of volunteer workers or consultants at no compensation, at nominal or token compensation, or at full compensation, as appropriate, and reimburse them for their proper and necessary expenses;

f. Shall keep and maintain proper financial and statistical records concerning all cases in which the public guardian provides guardianship or conservatorship services, provided that the privacy and confidentiality of these records for each ward are preserved;

g. May serve as guardian and conservator or either of these, after appointment by a court pursuant to the provisions of Title 3B of the New Jersey Statutes, and with the same powers and duties of a private guardian or conservator, except as otherwise limited by law or court order;

h. May intervene in any guardianship or conservatorship proceeding involving a ward, by appropriate motion by the court, if the public guardian or the court deems the intervention to be justified because an appointed guardian or conservator is not fulfilling his duties, the estate is subject to disproportionate waste because of the costs of the guardianship or conservatorship, or the best interests of the ward require intervention;

i. Shall perform any other function which may be prescribed by this act or by any other law;



j. Shall appoint and employ, notwithstanding the provisions of P.L.1944, c.20 (C.52:17A-1 et seq.), a general counsel and such other attorneys or counsel as the public guardian may require, for the purpose, among other things, of providing legal advice on such matters as the public guardian may from time to time require, of attending to and dealing with all litigation, controversies, and legal matters in which the public guardian or any ward of the public guardian may be a party or in which these rights and interests may be involved, and of representing the public guardian and any ward in all proceedings or actions of any kind which may be brought for or against them in any court of this State. With respect to all of the foregoing, the counsel and attorneys shall be independent of any supervision or control by the Attorney General or by the Department of Law and Public Safety, or by any division or officer thereof.

L.1985, c.298, s.6; amended 1987,c.243; 1989,c.248,s.2.



Section 52:27G-25.1 - Office Of The Public Guardian For Elderly Adults, Duties

52:27G-25.1. Office of the Public Guardian for Elderly Adults, duties
27. The Office of the Public Guardian for Elderly Adults shall conform and implement procedures necessary to comply with the requirements of P.L.1991, c.201 (C.26:2H-53 et al.), and shall make a written statement of its obligations under that act available to the public.

L.1991,c.201,s.27.



Section 52:27G-26 - Eligibility For Services; Petition For Appointment By Person With Responsibility For Eligible Elderly Person; Limitation Of Powers In Order

52:27G-26. Eligibility for services; petition for appointment by person with responsibility for eligible elderly person; limitation of powers in order
Any elderly person residing in the State who may be found by a court to require a guardian or conservator, pursuant to the provisions of Title 3B of the New Jersey Statutes, and who does not have a willing and responsible family member or friend to serve as guardian is eligible for the services of the public guardian. However, the public guardian shall not be appointed for the sole reason that the proposed ward relies upon treatment by spiritual means through prayer alone in lieu of medical treatment, in accordance with the ward's religious tenets and practices.

In addition to the classes of persons entitled pursuant to Title 3B of the New Jersey Statutes, a county welfare agency, the Ombudsman for the Institutionalized Elderly, or any other agency, public or private, having a responsibility towards the eligible elderly person, may petition the court to have the public guardian appointed as guardian or conservator for the eligible elderly person with the powers and duties ordinarily conferred by law on guardians and conservators or for certain limited purposes described in the petition. If the petition requests that only limited powers be granted, the court shall incorporate these limitations into its order of appointment to the extent it deems appropriate. The court shall ensure beyond a reasonable doubt that the petition is not the product of mistake, fraud, or duress. The filing of the petition will not be the basis for any inference concerning the competence of the petitioner or for any loss of civil rights or benefits.

L.1985, c.298, s.7; amended 1989,c.248,s.3.



Section 52:27G-27 - Administrative Costs, Commissions And Fees Of Public Guardian's Services And Costs Of Appointment Procedure

52:27G-27. Administrative costs, commissions and fees of public guardian's services and costs of appointment procedure
a. If the public guardian is appointed guardian or conservator for an eligible elderly person, the administrative costs, commissions and fees of the public guardian's services and the costs incurred in the appointment procedure shall be charged against the income or the estate of the person pursuant to the provisions of Title 3B of the New Jersey Statutes. The reasonable value of all the services rendered by the public guardian, including the costs incurred in the appointment procedure, less any amounts paid from the income of the person, shall be charged against the estate of the person in accordance with the provisions of section 6 of P.L.1989, c.248 (C.52:27G-27.1).

b. (Deleted by amendment, P.L.1989, c.248.)



L.1985, c.298, s.8; amended 1989,c.248,s.4.



Section 52:27G-27.1 - Lien On Estate Of Elderly Person For Services Of Public Guardian

52:27G-27.1. Lien on estate of elderly person for services of public guardian
a. The reasonable value of the services rendered by the public guardian may in all cases be a lien on the estate of the elderly person on whose behalf the services have been rendered, pursuant to a court order appointing the public guardian. This lien shall be deemed a preferred claim against the estate of the elderly person and shall have a priority as a debt under subsection c. of N.J.S.3B:22-2.

The lien may be filed against the real or personal property, or an interest or estate in property, whether vested or contingent, of a third party.

b. In order to effectuate a lien, the public guardian shall file a notice with the clerk of the Superior Court in the county in which the elderly person resides, setting forth the services rendered and the reasonable value thereof. Upon the filing of the notice, the lien shall immediately attach to, and become binding upon all of the property, whether real or personal, of the estate against whom the lien is filed.

(1) If the clerk finds that the estate against whom a lien is filed pursuant to this act is possessed of any goods, rights, credits, chattels, monies or effects which are held by a person, firm or corporation for the present or future use of the estate, the clerk shall forward notice of the lien by registered or certified mail to that person, firm or corporation; and the lien shall be binding upon those goods, rights, credits, chattels, monies or effects. Upon receipt of notice of the lien, the person, firm or corporation shall be precluded from disposing of those goods, rights, credits, chattels, monies or effects until the lien is satisfied or until the public guardian consents to that disposition.

A person, firm or corporation who disposes of those goods, rights, credits, chattels, monies or effects after receipt of notice of the lien is liable to the public guardian for the value of the goods, rights, credits, chattels, monies or effects disposed of, or the amount of the lien, whichever is less.

(2) The clerk shall provide suitable books in which he shall enter a lien filed pursuant to this act and shall properly index the lien in the name of the estate against whom the lien has been filed. The public guardian shall not be required to pay filing or recording fees.

c. The public guardian may compromise, settle or waive, in whole or in part, a lien filed pursuant to this act. The public guardian may discharge the lien by filing a certificate or warrant with the clerk of the Superior Court in the county in which the elderly person resides, notifying the clerk of the public guardian's desire to discharge the lien.

L.1989, c.248, s.6.



Section 52:27G-28 - Consideration Of Ward's Beliefs

52:27G-28. Consideration of ward's beliefs
The public guardian shall consider the religious and ethical beliefs of the ward when making decisions on the ward's behalf. The public guardian shall consider nonmedical remedial treatment in accordance with a recognized method of healing when this choice would be consistent with the beliefs held by the ward while competent.

L. 1985, c. 298, s. 9.



Section 52:27G-29 - Grants Of Authority

52:27G-29. Grants of authority
a. If it is determined that the public guardian should be appointed for a proposed ward, the court shall enter an order that makes findings of fact on the basis of clear, unequivocal, and convincing evidence supporting each grant of authority to the public guardian and that:

(1) Establishes whether the public guardian has authority over the person, or the property, or both person and property, of the ward;

(2) Establishes whether, and to what extent, the authority over person or property or both is partial; and

(3) Sets the term of appointment.

b. No grant of authority to the public guardian will be more than the least restrictive alternative warranted under the facts, and the public guardian shall employ the form of assistance that least interferes with the capacity of a ward to act in his own behalf.

c. There will be no liability by physicians for failure to obtain consent from a ward or proposed ward of the public guardian in an emergency that threatens death or serious bodily harm.

L. 1985, c. 298, s. 10.



Section 52:27G-29.1 - Maximum Caseload

52:27G-29.1. Maximum caseload
The public guardian shall determine the maximum caseload that the office can maintain based on the amount of funds appropriated or otherwise made available to the office. When a maximum caseload is reached, the public guardian may decline appointment as guardian or conservator. The public guardian shall establish procedures for informing each of the assignment judges of the Superior Court when the office's maximum caseload has been reached, and when the office is able to accept additional cases.

L.1989, c.248, s.7.



Section 52:27G-30 - Discharge By Court; Petition

52:27G-30. Discharge by court; petition
The public guardian may be discharged by a court with respect to any of the authority granted over each ward upon petition of the elderly person, any interested person, or the public guardian, or upon the court's own motion, when it appears that the services of the public guardian are no longer necessary, despite the fact that the individual has not been, and may never be, restored to competency.

L.1985, c.298, s.11; amended 1989,c.248,s.5.



Section 52:27G-31 - Cost, Fee Waiver Permitted

52:27G-31. Cost, fee waiver permitted
In any proceeding for appointment of a public guardian, or in any proceeding involving the estate of an eligible elderly person for whom a public guardian has been appointed conservator or guardian, the court may waive any court costs or filing fees.

L. 1985, c. 298, s. 12.



Section 52:27G-32 - Findings, Declarations Relative To Elderly, Incapacitated Adults.

52:27G-32 Findings, declarations relative to elderly, incapacitated adults.
1.The Legislature finds and declares that:

a.As the elderly and other incapacitated adult populations in the State continue to grow, the need for an increasing number of qualified individuals to be available to serve as court-appointed guardians for this population increases;

b.New Jersey has established the Office of the Public Guardian for Elderly Adults to perform guardian services for adults age 60 years or older who do not have family or friends willing or able to furnish guardian services. The registration of professional guardians, to be available when family, friends or the Office of the Public Guardian for Elderly Adults are unable to act, will enhance the quality of care given to vulnerable adults;

c.To the extent that many elderly and other incapacitated adults in the State do not have family or friends available to serve as guardians, it is prudent, after giving first consideration for guardianship of elderly adults to the Office of the Public Guardian for Elderly Adults, or when that office is not available, to develop other qualified individuals who can serve as professional guardians; and

d.The establishment of standards for professional guardians will help protect adults who are adjudicated mentally incapacitated and need guardianship services.

L.2005,c.370,s.1.



Section 52:27G-33 - Requirements For Service As Guardian.

52:27G-33 Requirements for service as guardian.
2. a. A person shall not serve as a professional guardian of five or more wards who are incapacitated adults unless that person has been granted letters of guardianship under N.J.S.3B:12-25 and is:

(1)a spouse, domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), heir or friend of the incapacitated adult;

(2)he public guardian appointed pursuant to section 5 of P.L.1985, c.298 (C.52:27G-24); or

(3)a registered professional guardian.

b.A person shall not serve as a registered professional guardian for any incapacitated adult who is a resident or confined to any facility or institution where the registered professional guardian is employed by, or has any duties or responsibilities in connection with, the facility or institution, with the exception of an employee who has duties and responsibilities at the facility or institution and is a relative of the ward.

c.Nothing herein shall affect the authority of the court to appoint a financial institution qualified pursuant to section 28 of P.L. 1948, c.67 (C.17:9A-28) as a fiduciary, or a person designated as a testamentary guardian.

d.A person may serve as a professional guardian of an incapacitated adult if that person has been registered by the Office of the Public Guardian for Elderly Adults as a professional guardian pursuant to this act. The Office of the Public Guardian for Elderly Adults shall not register a person as a professional guardian unless that person:

(1)is a full-time New Jersey resident or maintains an office in New Jersey;

(2)has, prior to the effective date of this act, had a minimum of five years of work experience as a court-appointed guardian of five or more persons not related to the guardian; or, on or after the effective date of this act, has received a bachelor's degree and has two years of work experience in the field of care management, case management or other relevant work experience involving the management and care of elderly adults;

(3)has supplied proof of current professional liability insurance coverage to the Office of the Public Guardian for Elderly Adults;

(4)has submitted a credit check to the Office of the Public Guardian for Elderly Adults from one national credit reporting agency, which has been issued within one month of the date of the application for registration as a professional guardian;

(5)has satisfied the criminal history record background, child abuse registry and domestic violence central registry check requirements of this act;

(6)is not subject to any outstanding warrants for arrest;

(7)has completed approved initial training and biennial continuing education courses, as provided for in section 5 of this act, relating to guardianship law, procedures and ethics; and

(8)is not otherwise ineligible as set forth in section 3 of this act.

e.Except for legal services authorized by a court, a person serving as a registered professional guardian: (1) shall only provide guardianship services to a ward and shall not bill the ward for other professional or licensed services while serving as guardian; and (2) shall not contract for professional or licensed services with a person, organization or agency with which the guardian has a vested interest.

L.2005,c.370,s.2.



Section 52:27G-34 - Ineligiblity For Registration As Professional Guardian.

52:27G-34 Ineligiblity for registration as professional guardian.
3. a. In addition to the disqualification from registration as a professional guardian pursuant to section 6 of this act, a person is ineligible for registration as a professional guardian or, if registered, may have his registration suspended or revoked pursuant to section 12 of this act, if the person:

(1)is an attorney who has been disbarred or suspended from the practice of law;

(2)was engaged in a profession or occupation for which the person was licensed, certified or registered by a board or other authorized entity in the State and his license, certification or registration was suspended or revoked by the applicable board or other authorized entity of the profession or occupation;

(3)has a criminal conviction or has been found to be civilly liable for any matter involving moral turpitude, abuse, neglect, fraud, misappropriation, misrepresentation, theft or conversion;

(4)lacks financial responsibility to serve as a registered professional guardian, as determined by the Office of the Public Guardian for Elderly Adults;

(5)is found to have committed abuse, neglect or exploitation of another person;

(6)is the subject of any other disciplinary decision or civil adjudication that would prohibit the person by law from providing services to children or vulnerable adults;

(7)fails to fulfill the initial training or biennial continuing education courses pursuant to this act;

(8)misrepresents, conceals or falsifies information on the registered guardian application form or annual renewal form;

(9)is found to have committed any act which results in a substantial change in the registered guardian's qualifications to serve as a guardian;

(10) engages in conduct which demonstrates unfitness to work as a registered professional guardian, including, but not limited to, persistent or repeated violations of a court order or engaging in any impropriety involving dishonesty, fraud, deceit or misrepresentation;

(11) fails to cooperate during the course of an investigation by the Office of the Public Guardian for Elderly Adults or any law enforcement agency;

(12) repeatedly fails to accept pro bono cases when assigned by the court; or

(13) is the subject of a court order, finding of fact or conclusion of law that indicates:

(a)a finding that the professional guardian has violated the guardian's duties to an incapacitated person or his estate;

(b)a failure to comply with an order of the court;

(c)knowingly or negligently engaging in misconduct which: benefits the professional guardian or another; operates to deceive the court; causes serious or potentially serious injury to a party, the public or the legal system; or causes serious or potentially serious interference with a legal proceeding;

(d)endangering an incapacitated person;

(e)conduct outside the powers or role of a guardian;

(f)a repeated or significant failure to perform guardian responsibilities or a dereliction of fiduciary duties;

(g)a failure to file required reports and forms;

(h)having engaged in inappropriate billing or fee payment; or

(i)malfeasance, nonfeasance or misfeasance.

b.A registered professional guardian shall maintain records of all transactions and reports associated with an incapacitated adult in his care and shall be subject to audit or spot-check inspection at any reasonable time, at the discretion of the public guardian and his authorized agents, to enable the public guardian to verify satisfactory operational, fiscal and care management compliance by professional guardians.

L.2005,c.370,s.3.



Section 52:27G-35 - Existing Agreements, Void, Exceptions.

52:27G-35 Existing agreements, void, exceptions.
4. a. An inter vivos gift, contract, conveyance, disposition, transfer, trust, change in beneficiary designation, appointment, or re-titling of an account or property, or a testamentary instrument affecting an incapacitated adult's money or property in favor of a registered professional guardian or a family member or business associate of the registered professional guardian, made or executed, as appropriate, during the two-year period before the establishment of a guardianship in which the registered professional guardian is appointed as guardian shall be void, unless the court determines that:

(1)the registered professional guardian or a family member or business associate of the registered professional guardian who benefits from the inter vivos transaction or testamentary instrument described in this subsection is a spouse, domestic partner as defined in section 3 of P.L. 2003, c.246 (C.26:8A-3) or heir at law of the incapacitated adult; or

(2)the registered professional guardian has proved by a preponderance of the evidence that the inter vivos transaction or testamentary instrument described in this subsection:

(a)was not made or executed, as appropriate, when the incapacitated adult was under the disability that caused the incapacitated adult to be subsequently declared incapacitated;

(b)was authorized and not the result of undue influence, fraud, coercion, duress, deception or misrepresentation; and

(c)was reviewed by an independent attorney, who is not associated with the registered professional guardian or a family member or business associate of the registered professional guardian, donee, contracting party, transferee, beneficiary, title holder or devisee, and that:

(i)the independent attorney counseled the incapacitated adult about the nature and consequences of the intended inter vivos transaction or testamentary instrument described in this subsection; and

(ii) the independent attorney certified that the intended inter vivos transaction or testamentary instrument described in this subsection was not the result of undue influence, fraud, coercion, duress or misrepresentation.

The provisions of this subsection shall not be construed to affect any other right or remedy that may be available to the incapacitated adult or the estate of the incapacitated adult with respect to an inter vivos transaction or testamentary instrument described in this subsection that benefits a registered professional guardian or a family member or business associate of the registered professional guardian.

The provisions of this subsection shall not be construed to invalidate a subsequent transfer for value to a bona fide transferee from a registered professional guardian or a family member or business associate of the registered professional guardian.

b.A registered professional guardian, unless authorized by a court order after notice to all interested persons, shall not:

(1)loan an incapacitated adult's property or funds to himself or an affiliate;

(2)make, revoke or change an incapacitated adult's beneficiary designation to himself or an affiliate;

(3)purchase or participate in the purchase of property from an incapacitated adult's estate for the professional guardian's own or an affiliate's account or benefit;

(4)transfer an incapacitated adult's property or funds by inter vivos transaction to himself or an affiliate, or receive by operation of survivorship rights any of an incapacitated adult's property or funds for himself or an affiliate;

(5)engage in any transaction involving self-dealing or a conflict of interest concerning an incapacitated adult's property or funds; or(6) make any renovation to the ward's real property in an amount greater than $10,000, except that in extraordinary circumstances involving a catastrophic situation, the guardian may apply ex parte to the Superior Court for an order permitting the renovation.

L.2005,c.370,s.4.



Section 52:27G-36 - Application, Annual Registration Fees.

52:27G-36 Application, annual registration fees.
5. a. The Office of the Public Guardian for Elderly Adults shall charge each professional guardian an initial application fee and an annual registration fee. The initial application fee shall be in addition to the cost of a credit history report and child abuse registry and criminal history record background checks. Annual registration shall be made on forms furnished by the office and accompanied by the applicable fee, as established by the office. The initial application and annual registration fees shall not exceed $300. Such fees shall be retained by the office for the implementation of this act.

b.The Office of the Public Guardian for Elderly Adults shall approve a vendor to provide initial training and continuing education courses biennially in accordance with procedures to be established by the office. In order to administer this program efficiently, the office may limit the number of vendors providing this service.

L.2005,c.370,s.5.



Section 52:27G-37 - Criminal Background Checks For Professional Guardians.

52:27G-37 Criminal background checks for professional guardians.

6. a. Upon receipt of an application for registration as a professional guardian, the Office of the Public Guardian for Elderly Adults is authorized to determine whether criminal history record information exists on file in the Federal Bureau of Investigation, Identification Division or in the State Bureau of Identification in the Division of State Police that would disqualify the person from being registered as a professional guardian.

The Office of the Public Guardian for Elderly Adults is authorized to access the child abuse registry in the Department of Children and Families and the domestic violence central registry in the Administrative Office of the Courts.

A person shall be disqualified from registration if the person's criminal history record background check reveals a record of conviction of any of the following crimes and offenses:

(1)In New Jersey, any crime or disorderly persons offense:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.;

(b)against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq.;

(c)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes, or fraud relating to any health care plan or program as set forth in section 15 of P.L.1989, c.300 (C.2C:21-4.1), sections 2 and 3 of P.L.1997, c.353 (C.2C:21-4.2 and 2C:21-4.3), P.L.1999, c.162 (C.2C:21-22.1) or section 17 of P.L.1968, c.413 (C.30:4D-17); or

(d)involving any controlled dangerous substance or controlled substance analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10.

(2)In any other state or jurisdiction, of conduct which, if committed in New Jersey, would constitute any of the crimes or disorderly persons offenses described in paragraph (1) of this subsection.

A person shall also be disqualified from registration if a check of the child abuse registry reveals that the person has a history of child abuse.

In a case in which a check of the domestic violence central registry reveals that the person has a history of domestic violence, the public guardian shall review the record with respect to the type and date of the criminal offense or the provisions and date of the final domestic violence restraining order and make a determination as to the suitability of the person to be a registered professional guardian.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, no person shall be disqualified from registration on the basis of any conviction disclosed by a criminal history record background check performed pursuant to this act if the person has affirmatively demonstrated to the public guardian clear and convincing evidence of the applicant's rehabilitation. In determining whether a person has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)the nature and responsibility of the position which the person would hold, has held or currently holds, as the case may be;

(2)the nature and seriousness of the offense;

(3)the circumstances under which the offense occurred;

(4)the date of the offense;

(5)the age of the person when the offense was committed;

(6)whether the offense was an isolated or repeated incident;

(7)any social conditions which may have contributed to the offense; and

(8)any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, work history, or the recommendation of those who have had the person under their supervision.

c.If a person refuses to consent to, or cooperate in, the securing of a criminal history record background check, the public guardian shall not register that person as a professional guardian and shall notify the person of that denial.

L.2005, c.370, s.6; amended 2006, c.47, s.198.



Section 52:27G-38 - Information Provided For Background Checks.

52:27G-38 Information provided for background checks.

7. a. A person who is required to undergo a criminal history record background, child abuse registry and domestic violence central registry check pursuant to section 6 of this act shall submit to the public guardian his name, address and fingerprints, in accordance with the applicable State and federal laws, rules and regulations. The Office of the Public Guardian is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation and the Division of State Police for use in making the determinations required pursuant to this act.

b.Upon receipt of the criminal history record information for a person from the Federal Bureau of Investigation or the Division of State Police, the public guardian shall, within a reasonable time, notify the person in writing of his qualification or disqualification for registration under this act. If the person is disqualified, the conviction or convictions which constitute the basis for the disqualification shall be identified in the notice to the person.

c.Upon receipt of the information for a person from the child abuse registry in the Department of Children and Families or the domestic violence central registry in the Administrative Office of the Courts, the public guardian shall, within a reasonable time, notify the person in writing of his qualification or disqualification for registration under this act. If the person is disqualified, the incident or incidents which constitute the basis for the disqualification shall be identified in the notice to the person.

d.The person has a right to be heard by the Office of the Public Guardian for Elderly Adults, within 30 days from the date of the written notice of disqualification, on the accuracy of his criminal history record, child abuse registry or domestic violence central registry information or to establish his rehabilitation under subsection b. of section 6 of this act. Upon the issuance of a final decision by the public guardian, pursuant to this subsection, the Office of the Public Guardian for Elderly Adults shall notify the person as to whether he remains disqualified. A person disputing an adverse determination by the Office of the Public Guardian for Elderly Adults may file with the Office of Administrative Law for an administrative hearing.

L.2005, c.370, s.7; amended 2006, c.47, s.199.



Section 52:27G-39 - Applicant To Assume Cost Of Background Checks.

52:27G-39 Applicant to assume cost of background checks.
10. A person seeking registration as a professional guardian shall assume the cost of the criminal history record background and child abuse registry checks conducted pursuant to this act, in accordance with regulations as may be adopted by the public guardian.

L.2005,c.370,s.10.



Section 52:27G-40 - Statewide Registry Of Registered Professional Guardians; Information Included.

52:27G-40 Statewide registry of registered professional guardians; information included.
11. a. The Office of the Public Guardian for Elderly Adults shall maintain a Statewide registry of registered professional guardians and make all information in the registry available to the Administrative Director of the Courts for the use of the Superior Court, or to other interested parties upon request. The registry shall include the following information for each registered guardian:

(1)full name used within the past 10 years;

(2)date of birth;

(3)business address;

(4)business telephone number;

(5)educational background and professional experience, including work in any related field germane to furnishing of guardianship services; and

(6)the insurance company issuing the registered guardian's professional liability insurance coverage;

b.In addition to the information listed in subsection a. of this section, if known to the public guardian, the registry shall include the following information for each registered guardian:

(1)whether that person has ever been removed for cause or resigned as guardian in a specific case, the circumstances of the removal or resignation, and the case names, court locations and case numbers;

(2)any judgment entered against the person as a result of the performance of services as a guardian;

(3)any finding by a court that the person is accountable for malfeasance, nonfeasance or misfeasance;

(4)any finding by a court that the person has violated the guardian's duties to the incapacitated adult, his estate or his insurance policy; and

(5)any known pending or final licensing or disciplinary actions.

L.2005,c.370,s.11.



Section 52:27G-41 - Suspension, Revocation Of Registration As Professional Guardian.

52:27G-41 Suspension, revocation of registration as professional guardian.
12. The public guardian may suspend or revoke a person's registration as a professional guardian and remove the person from the Statewide registry established pursuant to section 11 of this act if: the public guardian has reasonable cause to suspect the trustworthiness or capability of that person to perform the duties of a professional guardian; or the person is no longer in compliance with the requirements of section 2 of this act or becomes ineligible for registration as a professional guardian as provided for in subsection a. of section 3 of this act. Notice of the suspension or revocation of the registration and removal from the registry shall be sent, within 30 days,to the Administrative Office of the Courts and the known local Surrogates on behalf of the Superior Court, Chancery Division, Probate Part having jurisdiction over the professional guardian's wards.

L.2005,c.370,s.12.



Section 52:27G-42 - Registered Professional Guardian Fund.

52:27G-42 Registered Professional Guardian Fund.

15. a. There is established in the Department of Human Services a special non-lapsing fund to be known as the Registered Professional Guardian Fund, which shall be a dedicated fund to serve as a depository for monies collected from the estate of an incapacitated adult pursuant to this section. The fund shall be administered by the Office of the Public Guardian for Elderly Adults, and all interest on monies in the fund shall be credited to the fund. The monies in the fund shall be made available to the Office of the Public Guardian for Elderly Adults to be used exclusively for the implementation of this act.

b.Sixty days after receiving plenary letters of guardianship or letters of guardianship of property, a guardian appointed by the Superior Court of New Jersey, with the exception of the appointment of the public guardian pursuant to P.L.1985, c.298 (C.52:27G-20 et seq.), a guardian for a veteran pursuant to N.J.S.3B:13-1 et seq. and guardianship services provided by the Bureau of Guardianship Services in the Division of Developmental Disabilities in the Department of Human Services pursuant to P.L.1965, c.59 (C.30:4-165.1 et seq.), shall pay out of the estate of the incapacitated adult a fee of $150 to the Office of the Public Guardian for Elderly Adults for deposit into the fund, except that no such charge shall be made to an incapacitated adult's estate for an incapacitated adult whose income is less than 150% of the federal poverty level and whose assets are less than $50,000.

c.If the guardian seeks an exemption from the fee based on the ward's income or assets, as set forth in subsection b. of this section, the guardian shall make an application to the Office of the Public Guardian for Elderly Adults on forms adopted by that office.

d.If a guardian who is obligated to pay an assessment imposed pursuant to subsection b. of this section fails to pay the assessment, upon application by the Office of the Public Guardian for Elderly Adults, the court shall afford the guardian notice and an opportunity to be heard on the issue of default. Failure to make the assessed payment when due shall be considered a default. The standard of proof shall be by a preponderance of the evidence, and the burden of establishing good cause for a default shall be on the guardian who has defaulted. If the court finds that the guardian has defaulted without good cause, the court may:

(1)compel the guardian of the estate to account and ascertain the financial condition of the incapacitated adult's estate;

(2)remove the guardian;

(3)enter judgment against the guardian of the estate for the amount of the assessment; or

(4)take such other action as may be permitted by law.

L.2005, c.37, s.15; amended 2012, c.17, s.429.



Section 52:27G-43 - Rules, Regulations, Rules Of Court.

52:27G-43 Rules, regulations, Rules of Court.

16. a. The Commissioner of Human Services, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt rules and regulations necessary for the implementation of this act.

b.The Supreme Court may adopt Rules of Court for the implementation of this act.

L.2005, c.37, s.16; amended 2012, c.17, s.430.



Section 52:27H-1 - Short Title

52:27H-1. Short title
This act shall be known and may be cited as the "Department of Commerce and Economic Development Act" .

L.1981, c. 122, s. 1, eff. April 16, 1981.



Section 52:27H-2 - Findings, Determinations; Declarations

52:27H-2. Findings, determinations; declarations
The Legislature finds and determines that the well-being of the people of New Jersey, and of their institutions, including government, is directly related to the well-being of New Jersey's business and industrial enterprises, including the housing industry and small business enterprises, which provide the economic base of employment and taxes upon which all other institutions of society depend.

The Legislature further finds and determines that a secure, stable and adequate supply of energy at reasonable prices is vital to the State's economy and for the promotion of economic opportunity in the State, as well as for ensuring the public health, safety and welfare. The Legislature further finds that reducing energy costs is essential to reducing the costs of doing business in this State, which in turn will promote and maximize economic growth, speed business development, promote employment and ensure general prosperity in the State.

The Legislature further finds and determines that the principal methods for achieving the goals of this act include: the widespread use of alternative energy sources, including electric cogeneration of energy, with independent power producers selling excess power to utilities; the fullest possible cost-effective implementation of energy conservation programs; and the introduction of market-based pricing principles and competition in the setting of rates for electricity, natural gas and other energy forms.

The Legislature further finds that the original mission of a separate Department of Energy--to address and solve the problems caused by threatened catastrophic loss of near-and-long-term energy sources--no longer justifies retaining a separate Department of Energy as a principal department within the Executive Branch. The Legislature further finds that it is in the best interests of the citizens of this State that a single principal department within the Executive Branch of this State coordinate the promotion of the State's economy and serve as a focus for business and industrial concerns, promote the availability of energy at reasonable prices to all consumers and integrate the State's economic, business and energy policies and programs to retain and to enhance this State's economic health and to ensure that the State's economy remains competitive. The Legislature further finds and determines that an important method to achieve these goals is to promote and assist the development and utilization of cogeneration of energy and programs of energy conservation.

The Legislature further finds and determines that New Jersey's economy has deteriorated in recent years from its one-time position of national prominence and leadership in many fields of business and industry, a trend particularly evident in the almost continuous decline of manufacturing employment over a span of a decade or more, a fact which has had significant and deleterious effects upon the economy of the State, impacting adversely upon a broad cross-section of New Jersey's citizenry.

The Legislature further finds and determines that the variety and magnitude of New Jersey's economic development programs have now reached a level that warrants their consolidation into a separate cabinet-level administrative department devoted exclusively to monitoring the interests and concerns of business and industry, maintaining continuous liaison with the business community and its leadership for the purpose of assisting in the formulation and direction of economic policy so as to provide business and industry the optimum climate within which enterprises may grow and prosper to the benefit of society as a whole. The Legislature also finds that the variety and complexity of programs which serve to protect the occupational health and safety of workers at the work place, to provide skill development and training programs, to provide employability development and employment placement programs, to administer the programs designed to protect the income security of our workers, to assist in the development and preservation of sound labor management relations and to maintain continuing liaison with organized labor and its leadership for the purpose of assisting in the formulation and direction of policy so as to provide the optimum climate within which organized labor can serve the needs of New Jersey's working men and women, warrants a cabinet level department devoted exclusively to this purpose which shall be known as the Department of Labor.

The Legislature, therefore, declares it to be in the best interest of the citizens of this State to establish a principal department within the Executive Branch to serve as a focus for business and industrial problems and concerns; as a center for gathering and disseminating appropriate data and information of significance to the business community; to continually analyze such data and to help formulate economic policies of the State on the basis thereof; to serve as a major focal point for economic development activities in cooperation with other entities, public and private, active in this field; to serve as a voice for and advocate of the interests of the business sector, not only within the highest councils of the Executive Branch but also before the Legislature and the general public; to assist in translating input it receives into programs and policies of the State itself to the end that New Jersey citizens shall enjoy optimum economic security and the highest possible standard of living; to assist in coordinating authority, regulation and planning by the State in matters related to the economy.

L. 1981,c.122,s.2; amended 1987,c.365,s.1.



Section 52:27H-3 - Definitions

52:27H-3. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Commerce, Energy and Economic Development.

b. "Department" means the Department of Commerce, Energy and Economic Development established by this act.

L.1981,c.122,s.3; 1987,c.365,s.2.



Section 52:27H-4 - Department Of Commerce, Energy And Economic Development

52:27H-4. Department of Commerce, Energy and Economic Development
There is established in the Executive Branch of the State Government a principal department which shall be known as the Department of Commerce, Energy and Economic Development.

L. 1981,c.122,s.4; amended 1987,c.365,s.3.



Section 52:27H-5 - Commissioner

52:27H-5. Commissioner
The administrator and chief executive officer of the department shall be a commissioner, who shall be known as the Commissioner of Commerce, Energy and Economic Development, and who shall be a person qualified by training and experience to perform the duties of his office. The commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor during the Governor's term of office and until the appointment and qualification of the commissioner's successor. He shall devote his entire time to the duties of the office and shall receive such salary as shall be provided by law. Any vacancy occurring in the office of the commissioner shall be filled in the same manner as the original appointment.

L.1981,c.122,s.5; amended 1987,c.365,s.4.



Section 52:27H-6 - Duties And Powers

52:27H-6. Duties and powers
The commissioner shall:

a. Administer the work of the department;

b. Appoint and remove officers and other personnel employed within the department, subject to the provisions of Title 11 of the Revised Statutes, and other applicable statutes, except as herein otherwise specifically provided;

c. Have authority to organize and maintain an administrative division and to assign to employment therein such secretarial, clerical and other assistants in the department as his office and the internal operations of the department may require in accordance with Title 11 of the Revised Statutes;

d. Perform, exercise and discharge the functions, powers and duties of the department through such divisions as may be established by this act or otherwise by law;

e. Organize the work of the department in such divisions, not inconsistent with the provisions of this act, and in such bureaus and other organizational units as he may determine to be necessary for efficient and effective operation;

f. Adopt, issue and promulgate, in the name of the department, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), such rules and regulations as may be authorized by law;

g. Formulate and adopt rules and regulations for the efficient conduct of the work and general administration of the department, its officers and employees;

h. Institute or cause to be instituted such legal proceedings or processes as may be necessary to properly enforce and give effect to any of his powers or duties;

i. Make an annual report to the Governor and to the Legislature of the department's operations, and render such other reports as the Governor shall from time to time request or as may be required by law;

j. Coordinate the activities of the department, and the several divisions and other agencies therein, in a manner designed to eliminate overlapping and duplicative functions;

k. Integrate within the department, so far as practicable, all staff services of the department and of the several divisions and other agencies therein;

l . Have access to all relevant files and records of other State agencies and require any officer or employee therein to provide such information as he may deem necessary in the performance of the functions of the department;

m. Maintain suitable headquarters for the department and such other quarters as he shall deem necessary to the proper functioning of the department; and

n. Perform such other functions as may be prescribed in this act or by any other law.

L.1981, c. 122, s. 6, eff. April 16, 1981.



Section 52:27H-6.1 - Functions, Powers, Duties Continued And Transferred

52:27H-6.1. Functions, powers, duties continued and transferred
All of the functions, powers and duties heretofore exercised by the Department of Energy and the commissioner thereof pursuant to P.L.1980, c. 68; P.L.1981, c. 302 (C. 26:2D-37 et seq.); section 15 of P.L.1971, c. 198 (C. 40A:11-15) as amended by P.L.1981, c. 551; P.L.1983, c. 115 (C. 48:7-16 et seq.); P.L.1983, c. 559 (C. 52:27F-16.1 et seq.); and N.J.S. 18A:18A-42 and N.J.S. 18A:18A-5 as amended by P.L.1984, c. 49 are transferred to and vested in the Department of Commerce, Energy and Economic Development and the commissioner thereof.

L. 1987,c.365,s.13.



Section 52:27H-7 - Deputy Commissioner; Appointment; Powers, Functions And Duties; Qualifications

52:27H-7. Deputy commissioner; appointment; powers, functions and duties; qualifications
The commissioner shall appoint a deputy commissioner, who shall be designated to perform all of the powers, functions and duties of the commissioner during the absence or disability of the commissioner, and who shall perform such other duties as are assigned by the commissioner. Such appointment shall be subject to the approval of the Governor and shall be filed with the Secretary of State. The deputy commissioner shall be a person qualified by training and experience to perform the duties of the office.

L.1981, c. 122, s. 7, eff. April 16, 1981.



Section 52:27H-8 - Responsibility For Support And Development Of Business And Industry, And Research, Statistics And Business Information Service

52:27H-8. Responsibility for support and development of business and industry, and research, statistics and business information service
The department and the commissioner, through the councils, divisions, offices and bureaus shall be responsible for the activities of the State Government in the support and development of business and industry through aid, promotion and advertising of resort facilities, convention bureaus, domestic and foreign commerce and business and industrial growth and related programs. It shall also be responsible for research and statistics in the fields of commerce and industry and maintenance of a business information service.

L.1981, c. 122, s. 8, eff. April 16, 1981.



Section 52:27H-9 - Economic Development Council; Transfer To Department; Members; Continuance In Office; Duties; Advisory Committees

52:27H-9. Economic development council; transfer to department; members; continuance in office; duties; advisory committees
The Economic Development Council created by P.L.1965, c. 21 (C. 13:1B-15.75 et seq.), shall be transferred to the department. The chairperson and other members of the Economic Development Council in office on the effective date of this act shall continue in office respectively as members of the council for the duration of the terms for which they were appointed. The council shall provide advice to the commissioner and assist the commissioner in the recommendation of comprehensive policies for the implementation of the functions, powers and duties assigned to the department for the promotion of a healthy business and industrial climate in New Jersey. The council shall consult with and advise the commissioner with respect to the work of the department, hold hearings with respect thereto and report to the commissioner annually, and at such other times as it deems to be in the public interest, with respect to its findings, conclusions and recommendations. The council may, in its discretion, create advisory committees.

L.1981, c. 122, s. 9, eff. April 16, 1981.



Section 52:27H-10 - Division Of Economic Development In Department Of Labor And Industry; Abolishment; Transfer Of Employees To Division Of Economic Development In Department

52:27H-10. Division of economic development in department of labor and industry; abolishment; transfer of employees to division of economic development in department
The Division of Economic Development in the Department of Labor and Industry established pursuant to P.L.1965, c. 21 (C. 13:1B-15.75 et seq.) is abolished and the employees of this division as it was originally constituted are transferred, pursuant to the "State Agency Transfer Act" , P.L.1971, c. 375 (C. 52:14D-1 et seq.) to the new Division of Economic Development in the Department of Commerce and Economic Development established pursuant to this act.

L.1981, c. 122, s. 10, eff. April 16, 1981.



Section 52:27H-12 - New Jersey Economic Development Authority In Department Of Labor And Industry With Its Functions, Powers And Duties To Department

52:27H-12. New Jersey economic development authority in department of labor and industry with its functions, powers and duties to department
The New Jersey Economic Development Authority in the Department of Labor and Industry, established pursuant to P.L.1974, c. 80 (C. 34:1B-1 et seq.), together with all its functions, powers, and duties, is continued and transferred to the Department of Commerce and Economic Development. This shall not affect the terms of office of the present members of the authority.

L.1981, c. 122, s. 12, eff. April 16, 1981.



Section 52:27H-13 - South Jersey Port Corporation; Continuance And Transfer From Department Of Labor And Industry To Department

52:27H-13. South Jersey Port Corporation; continuance and transfer from department of labor and industry to department
The South Jersey Port Corporation in the Department of Labor and Industry, established pursuant to P.L.1968, c. 60 (C. 12:11A-1 et seq.), together with all its functions, powers and duties, is continued and transferred to the Department of Commerce and Economic Development. This shall not affect the terms of office of the present members of the corporation. The members of the corporation shall continue to be appointed as provided by existing law.

L.1981, c. 122, s. 14, eff. April 16, 1981.



Section 52:27H-14 - New Jersey Motion Picture And Television Development Commission In Department Of Labor And Industry; Continuance And Transfer To Department

52:27H-14. New Jersey motion picture and television development commission in department of labor and industry; continuance and transfer to department
The New Jersey Motion Picture and Television Development Commission in the Department of Labor and Industry, established pursuant to P.L.1977, c. 44 (C. 34:1B-22 et seq.), together with all its powers, functions and duties, is continued and transferred to the Department of Commerce and Economic Development. This act shall not affect the terms of office of the present members of the commission. The members of the commission shall continue to be appointed as provided by existing law, except that the Commissioner of Commerce and Economic Development shall also serve as an ex officio member of the commission.

L.1981, c. 122, s. 15, eff. April 16, 1981.



Section 52:27H-15 - Division Of Travel And Tourism In Department Of Labor And Industry; Continuance And Transfer To Department

52:27H-15. Division of travel and tourism in department of labor and industry; continuance and transfer to department
The Division of Travel and Tourism in the Department of Labor and Industry, established pursuant to P.L.1977, c. 225 (C. 34:1A-45 et seq.), together with all its powers, functions and duties, is continued and transferred to the Department of Commerce and Economic Development. This act shall not affect the terms of office of the present members of the Tourism Advisory Council in the Division of Travel and Tourism and the members of the commission shall continue to be appointed as provided by existing law.

L.1981, c. 122, s. 16, eff. April 16, 1981.



Section 52:27H-16 - Office For Promoting Technical Innovation In Department Of Labor And Industry; Continuance And Transfer To Department

52:27H-16. Office for promoting technical innovation in department of labor and industry; continuance and transfer to department
The Office for Promoting Technical Innovation in the Department of Labor and Industry, established pursuant to P.L.1977, c. 429 (C. 34:1A-64 et seq.), together with all its powers, functions and duties, is continued and transferred to the Department of Commerce and Economic Development. This act shall not affect the terms of office of the present members of the Technical Advisory Board in the Office for Promoting Technical Innovation and the members of the board shall continue to be appointed as provided by existing law.

L.1981, c. 122, s. 17, eff. April 16, 1981.



Section 52:27H-17 - Establishment Of Office Of Economic Research, Division Of Economic Development And Division Of International Trade

52:27H-17. Establishment of office of economic research, division of economic development and division of international trade
There is established in the department an Office of Economic Research, a Division of Economic Development, and a Division of International Trade.

L.1981, c. 122, s. 18, eff. April 16, 1981.



Section 52:27H-18 - Office Of Economic Research; Powers And Duties; Economic Development Research Activity In Office Of Economic Research In Division Of Planning And Research In Department Of Labor And Industry; Transfer

52:27H-18. Office of economic research; powers and duties; economic development research activity in office of economic research in division of planning and research in department of labor and industry; transfer
The Office of Economic Research shall:

a. Study trends and developments in the industries of the State and analyze the reasons underlying such trends; study costs and other factors affecting successful operation of businesses within the State; and make recommendations regarding circumstances promoting or hampering business and industrial development;

b. Investigate and study conditions affecting New Jersey business, industry, and commerce, and collect and disseminate information, and engage in technical studies, statistical research, and educational activities necessary or useful in promoting and developing New Jersey business, industry, and commerce, both within and outside the State;

c. Develop an effective business information service both for the direct assistance of industry of the State and for the encouragement of industries outside the State to use business facilities within the State;

d. Serve as a clearinghouse for business and industrial problems of the State;

e. Collect and disseminate information related to population, housing trends and needs and serve as a clearinghouse for the exchange of information on the condition and needs of the housing industry of the State;

f. Provide information to existing and proposed small business ventures relative to organization, financing, regulation and compliance with government regulations;

g. Develop and make available, periodically, indices and other information relating to current business conditions;

h. Make recommendations to the Economic Development Council from time to time, for the remedy or improvement of any conditions, and for the elimination of any restrictions and burdens imposed by law, or otherwise existing, which adversely affect or retard the development and expansion of business and industry.

i. The functions, duties, records, property and personnel of the economic development research activity, now located in the Office of Economic Research in the Division of Planning and Research in the Department of Labor and Industry, are transferred to the Office of Economic Research in the Department of Commerce and Economic Development.

L.1981, c. 122, s. 19, eff. April 16, 1981.



Section 52:27H-19 - Office Of Economic Research; Director; Qualifications; Appointment; Terms; Duties

52:27H-19. Office of economic research; director; qualifications; appointment; terms; duties
The Office of Economic Research shall be under the immediate supervision of a director, who shall be a person qualified by training and experience to direct the work of such division. The director of such division shall be appointed by the commissioner and shall serve at the pleasure of the commissioner.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1981, c. 122, s. 20, eff. April 16, 1981.



Section 52:27H-20 - Division Of Economic Development; Powers And Duties

52:27H-20.Division of Economic Development; powers and duties
21. The Division of Economic Development shall:

a. Promote and encourage the location and development of new business, industry, and commerce in the State as well as the maintenance and expansion of existing business, industry, and commerce;

b. Promote and encourage the expansion and development of markets for products and services of New Jersey businesses and industries. In promoting and encouraging the expansion and development of those markets, the division shall place a priority on using any business directories developed pursuant to section 4 of P.L.1995, c.210 (C.34:1B-104) to stimulate the purchase of goods and services produced by New Jersey businesses and industries and shall, to the extent feasible, seek to coordinate the "New Jersey Purchase First Program" established pursuant to section 3 of P.L.1995, c.210 (C.34:1B-103) with partnership campaigns which are privately funded or otherwise supported to promote the purchase of goods and services produced in the State;

c. Conduct or encourage research designed to further new and more extensive uses of the resources of the State, and designed to develop new products and industrial processes;

d. Cooperate with business service organizations, utility companies, railroads, financial institutions and similar groups and agencies actively engaged in economic development within the State and plan its program of work to supplement and support the programs of such voluntary private organizations and agencies;

e. Advise and cooperate with municipal, county, regional and other local agencies and officers within the State, to provide guidance and assistance, when requested, in their efforts toward economic development of their respective areas, and to assist them to make an effective selection of economic promotional activities best suited to their potentialities and needs;

f. Cooperate with other State and interstate agencies engaged in formulating and promoting the adoption of interstate compacts and agreements helpful to business, industry and commerce; and

g. Investigate, study, and undertake ways and means of promoting or encouraging the prosperous development and protection of the legitimate interests and welfare of New Jersey business and industry within and outside the State.

L.1981,c.122,s.21; amended 1995,c.210,s.5.



Section 52:27H-20.1 - Division Of Energy Planning And Conservation

52:27H-20.1. Division of Energy Planning and Conservation
a. The Division of Energy Planning and Conservation in the Department of Energy, together with all its functions, powers and duties, except as herein otherwise provided, is continued and this division is transferred to and constituted the Division of Energy Planning and Conservation in the Department of Commerce, Energy and Economic Development.

b. The Division of Energy Planning and Conservation shall be under the immediate supervision of a director who shall be appointed by the Commissioner of Commerce, Energy and Economic Development and shall serve at the pleasure of the commissioner.

The director shall administer the work of the division under the direction and supervision of the commissioner and shall perform such other functions of the department as the commissioner may prescribe.

c. The commissioner shall organize the work of the Division of Energy Planning and Conservation and establish therein such administrative subdivisions as he may deem necessary, proper and expedient.

d. Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Division of Energy Planning and Conservation in the Department of Energy, the same shall mean and refer to the Division of Energy Planning and Conservation in the Department of Commerce, Energy and Economic Development.

L. 1987,c.365, s.7.



Section 52:27H-20.2 - Advisory Council On Energy Planning And Conservation

52:27H-20.2. Advisory Council on Energy Planning and Conservation
a. The Advisory Council on Energy Planning and Conservation in the Division of Energy Planning and Conservation in the Department of Energy, together with all its functions, powers and duties, is continued and transferred to and constituted the Advisory Council on Energy Planning and Conservation in the Division of Energy Planning and Conservation in the Department of Commerce, Energy and Economic Development.

b. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Advisory Council on Energy Planning and Conservation in the Department of Energy, the same shall mean and refer to the Advisory Council on Energy Planning and Conservation in the Department of Commerce, Energy and Economic Development.

L. 1987,c.365, s.8.



Section 52:27H-21 - Division Of Economic Development; Director; Qualifications; Appointment; Term; Duties

52:27H-21. Division of economic development; director; qualifications; appointment; term; duties
The Division of Economic Development shall be under the immediate supervision of a director, who, prior to his appointment, shall be qualified by responsible work in economic development activities or its equivalent in training and experience. The director of such division shall be appointed by the commissioner and shall serve at the pleasure of the commissioner.

The director shall administer the work of such division under the direction and supervision of the commissioner, and shall perform such other functions of the department as the commissioner may prescribe.

L.1981, c. 122, s. 22, eff. April 16, 1981.



Section 52:27H-21.7 - Findings, Declarations

52:27H-21.7. Findings, declarations
The Legislature finds and declares:

a. That small businesses play a major role in the economy of this State; and

b. That small businesses, and businesses owned by minorities and women in particular, are often in need of financial and technical assistance which may be unavailable to them through traditional sources; and

c. That it is the public policy of this State to provide a source of technical assistance and financial assistance in order to encourage the establishment and the growth of small businesses and businesses owned by minorities and women; and

d. That, in the interest of efficiency, the services now provided by the State to these businesses should be combined into a single division within the Department of Commerce and Economic Development; and

e. That it is the intention of this Legislature that the division, in concert with the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises created pursuant to the provisions of P.L. 1985, c. 386 (C. 34:1B-47 et seq.), provide a full range of financial and technical assistance to small businesses and businesses owned by minorities and women in order to ensure their success and their growth.

L. 1987, c. 55, s. 1.



Section 52:27H-21.8 - Definitions

52:27H-21.8. Definitions
For the purposes of this act:

a. "Authority" means the New Jersey Development Authority for Small Businesses, Minorities and Women's Enterprises established pursuant to the provisions of P.L. 1985, c. 386 (C. 34:1B-47 et seq.);

b. "Commissioner" means the Commissioner of the Department of Commerce and Economic Development;

c. "Division" means the Division of Development for Small Businesses and Women's and Minority Businesses;

d. "Eligible business" means a small business or a minority or women's business certified by the division and determined to be eligible to receive assistance and to participate in programs according to the standards established pursuant to this act;

e. "Minority" means a person who is:

(1) Black, which is a person having origins in any of the black racial groups in Africa;

(2) Hispanic, which is a person of Spanish or Portuguese culture, with origins in Mexico, South or Central America, or the Caribbean islands, regardless of race;

(3) Asian American, which is a person having origins in any of the original people of the Far East, Southeast Asia, the Indian Subcontinent, Hawaii, or the Pacific Islands; or

(4) American Indian or Alaskan native, which is a person having origins in any of the original peoples of North America;

f. "Minority business" means a business which is:

(1) A sole proprietorship, owned and controlled by a minority;

(2) A partnership or joint venture owned and controlled by minorities in which at least 51% of the ownership interest is held by minorities and whose management and daily business operations are controlled by one or more of the minorities who own it; or

(3) A corporation or other entity the management and daily business operations of which are controlled by one or more minorities who own it, and which is at least 51% owned by one or more minorities, or, if stock is issued, at least 51% of the stock of which is owned by one or more minorities;

g. "Small business" means a sole proprietorship, partnership or corporation which is a size and type defined by the commissioner;

h. "Women's business" means a business which is:

(1) A sole proprietorship owned and controlled by a woman; or

(2) A partnership or joint venture owned and controlled by women in which at least 51% of the ownership is held by women; or

(3) A corporation or other entity the management and daily business operations of which are controlled by one or more women who own it, and which is at least 51% owned by women, or, if stock is issued, at least 51% of the stock of which is owned by one or more women.

L. 1987, c. 55, s. 2.



Section 52:27H-21.9 - Division Of Development For Small Businesses And Women's And Minority Businesses

52:27H-21.9. Division of Development for Small Businesses and Women's and Minority Businesses
There is established within the Department of Commerce and Economic Development a Division of Development for Small Businesses and Women's and Minority Businesses. The administrative head of the division shall be a division director, who shall be appointed by the commissioner and who shall serve at the pleasure of the commissioner during the commissioner's term of office and until a successor is appointed and qualified. Any vacancy occurring in the office of division director shall be filled in the same manner as the original appointment. The position of division director shall be a full-time position and the salary shall be as provided by law. The division director may employ professional, technical, research and clerical staff as necessary within the limits of available appropriations. The provisions of Title 11 (Civil Service) of the Revised Statutes shall be construed to extend to all those personnel.

L. 1987, c. 55, s. 3.



Section 52:27H-21.11 - Powers Of Division.

52:27H-21.11 Powers of division.

5.The division shall have the power to:

a.Establish a loan referral program and loan packaging program for eligible businesses, using criteria for eligibility which meet the standards established by the authority or which meet the standards established by private sources or by other State or federal programs;

b.Compile lists of qualified professionals, including women and minorities in specific areas of expertise, to be disseminated to eligible businesses and to be used in making referrals;

c.Use available resources within the State, including, but not limited to, small business development centers, business organizations, academic institutions with business programs, and minority business development offices, to coordinate managerial and technical assistance;

d.Establish, in cooperation with institutions of higher education, an internship program for candidates for undergraduate and graduate degrees in business administration and related fields for the purpose of providing assistance to the division, the authority and to businesses which are eligible to receive assistance under this act;

e.Provide, consistent with the provisions of this act and in conjunction with, or at the request of, the authority, assistance to eligible businesses, including, but not limited to:

(1)Assistance in researching markets or in market analysis;

(2)Advice in advertising and marketing;

(3)Advice in selecting sales or other distribution channels;

(4)Providing information and training with respect to bidding on government contracts;

(5)Serving as liaison with the Department of the Treasury and other departments and agencies of State, federal and local government to promote the procurement of contracts for eligible businesses;

(6)Assistance in obtaining legal counsel;

(7)Providing financial analysis and accounting assistance;

(8)Assistance in obtaining appropriate insurance, including benefit packages for employees;

(9)Assistance in arranging contracts with franchisers;

(10) Assistance in arranging commercial loans made by a State or federally chartered bank, savings bank, or savings and loan association, if, with respect to loans made by State chartered institutions, the loans are made in accordance with the powers conferred on those institutions pursuant to Title 17 of the Revised Statutes, including bridge loans and cash flow loans;

(11) Assistance in negotiating license agreements;

(12) Assistance in procuring bonding or substitutes therefor;

(13) Making referrals to private consultants, institutions, and other providers of services, according to the specific needs of an eligible business;

(14) Assistance in finding sources of financing from federal, State, and local sources;

(15) Assistance in gaining information about employee training and development programs; and

f.Provide a central resource for eligible businesses in their dealing with federal, State, and local governments, including information regarding government regulations or laws which affect eligible businesses;

g.Initiate and encourage education programs for eligible businesses;

h.Notwithstanding any other provision of law, exercise exclusive authority within the State to establish a uniform procedure for departments, agencies and authorities of the State and of its political subdivisions to certify the eligibility of a business to bid on contracts, or otherwise represent itself as a minority or women's business. The division shall be the certifying authority for departments, agencies and authorities of the State, except that when the division's procedure for certification of a business as a minority business or women's business conflicts with a federal certification procedure that affects a State project in which the federal government participates, the federal certification procedure shall take precedence. Public agencies shall identify those projects and shall notify the division. A political subdivision shall have the responsibility of certifying the eligibility of a women's business or minority business to bid on contracts or otherwise represent itself as a women's business or minority business within the political subdivision, except that, if the business is certified by the division to represent itself as being a minority or women's business under State programs, the political subdivision may accept that certification for eligibility of the business under programs of the political subdivision. A political subdivision shall utilize the uniform certification procedure formulated by the division;

i.Submit to the Governor and the Legislature an annual report regarding its activities and setting forth recommendations of methods which might be utilized to more efficiently and effectively carry out the purposes of this act, and submit to the commissioner periodic reports on the condition of small businesses, and women's and minority businesses in the State; and

j.Provide any other services which it deems necessary or which may be requested by the authority.

L.1987,c.55,s.5; amended 2003, c.189, s.1.



Section 52:27H-21.12 - Fees

52:27H-21.12. Fees
The division may charge any fees to eligible businesses as are reasonable and necessary for the provision of technical or other assistance under this act. The division may contract with any person to provide technical or other assistance to eligible businesses on a discounted fee basis or otherwise, or it may provide these services directly.

L. 1987, c. 55, s. 6.



Section 52:27H-21.13 - Advertising, Promotional Campaigns

52:27H-21.13. Advertising, promotional campaigns
The division shall conduct advertising and promotional campaigns to increase awareness of the services provided by the division to eligible businesses and shall prepare, compile, and disseminate research and other information useful to eligible businesses. The division shall sponsor seminars and programs directed toward eligible businesses to provide information which is useful to persons seeking practical information on business management, marketing, and other matters, and shall compile lists of qualified professionals in specific areas of expertise, which shall be disseminated to eligible businesses or used by the division in making referrals.

L. 1987, c. 55, s. 7.



Section 52:27H-21.14 - Assistance

52:27H-21.14. Assistance
The division may, in order to carry out the purpose of this act, request from any department, division, board, bureau, commission or other agency of the State or from any public corporation or district, and the same are authorized to provide, any assistance, services and data as will enable the division properly to carry out its functions, powers, and duties hereunder.

L. 1987, c. 55, s. 8.



Section 52:27H-21.14A - Toll-free Telephone Information Line Providing Assistance To Small Businesses

52:27H-21.14a. Toll-free telephone information line providing assistance to small businesses

1. a. The Division of Development for Small Businesses and Women's and Minority Businesses in the Department of Commerce and Economic Development , in consultation with the New Jersey small business development centers, shall establish a toll-free telephone information line which shall be readily accessible to the public and shall provide information regarding entrepreneurial or business assistance programs available to small businesses, including sources of financing for training, micro-loans and venture capital, from the following entities:

(1) The Department of Commerce and Economic Development;

(2) The New Jersey Economic Development Authority;

(3) The Department of Labor;

(4) The New Jersey small business development centers; and

(5) Private organizations, individuals or corporations that provide technical assistance and services to small businesses in this State.

b. The telephone information line shall provide information regarding the nature of the assistance and benefits available from the programs provided by the entities set forth in subsection a. of this section, and shall provide information on how to access and apply for these programs.

c. To pay for the assistance provided to small businesses pursuant to this act the division shall make use of any available State or federal funding and shall solicit contributions from any private business organizations, individuals or corporations that provide technical assistance or services to small businesses.

d. The division may assess a fee, to be determined by the division, upon any private business organization, individual or corporation that wishes to have information regarding its small business assistance programs available through the telephone information line. The fee shall not exceed the cost of providing the information regarding the business organization, individual or corporation to the public through the telephone information line. The fees collected pursuant to this subsection shall be used to pay for the services provided pursuant to this act.

L.1996,c.37,s.1.



Section 52:27H-21.15 - Rules, Regulations

52:27H-21.15. Rules, regulations
The commissioner may promulgate rules and regulations necessary to effectuate the purposes of this act.

L. 1987, c. 55, s. 9.



Section 52:27H-21.16 - Functions Transferred

52:27H-21.16. Functions transferred
The functions of the Office of Small Business Assistance and the Office of Minority Business Enterprises are transferred to the Division of Development for Small Businesses and Women's and Minority Businesses and the provisions of the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.) shall apply to the transfer.

P.L. 1987,c.55,s.10.



Section 52:27H-21.17 - Findings, Declarations

52:27H-21.17. Findings, declarations
The Legislature finds and declares that:

a. Historically, businesses owned by minorities and women have been small establishments offering products and services and their participation in the nation's business community has been disproportionate to their numbers in society as a whole.

b. The opportunity for full participation in our free enterprise system by minorities and women is essential if social and economic justice for them is to be attained, and the functioning of our economy improved.

c. The role of government at the national, State and local levels in encouraging the development of businesses owned by minorities and women has been recognized and is developing at a rapid pace, with technical and financial assistance, contract procurement, contract set-asides and other programs designed to encourage development.

d. As a result, each year entrepreneurs in New Jersey spend an average of $5,000.00 to demonstrate that they qualify for these programs designed to foster the growth and development of their businesses, so that the public agencies administering the programs can be certain that the businesses which benefit are bona fide minority or women's businesses.

e. A unified procedure for the certification of businesses owned by minorities and women, administered by the State, for the purpose of certifying the eligibility of the businesses for various State programs will eliminate duplication of effort and improve efficiency, thereby increasing productivity and reducing costs in the public and the private sectors.

L. 1986, c. 195, s. 1, eff. Dec. 23, 1986.



Section 52:27H-21.18 - Definitions.

52:27H-21.18 Definitions.

2.As used in this act:

a."Control" means authority over the affairs of a business, including, but not limited to, capital investment, property acquisition, employee hiring, contract negotiations, legal matters, officer and director selection, operating responsibility, financial transactions and the rights of other shareholders or joint partners; except that control shall not include absentee ownership, nor shall it be deemed to exist where an owner or employee who is not a minority, in the case of a minority business; or a male owner or employee, in the case of a women's business, is disproportionately responsible for the operation of the business or for policy and contractual decisions.

b."Commissioner" means the Secretary and Chief Executive Officer of the New Jersey Commerce and Economic Growth Commission created pursuant to section 3 of P.L.1998, c.44 (C.52:27C-63).

c."Director" means the Director of the Division of Development for Small Businesses and Women's and Minority Businesses in the New Jersey Commerce and Economic Growth Commission created pursuant to section 3 of P.L.1998, c.44 (C.52:27C-63).

d."Division" means the Division of Development for Small Businesses and Women's and Minority Businesses in the New Jersey Commerce and Economic Growth Commission created pursuant to section 3 of P.L.1998, c.44 (C.52:27C-63).

e."Minority" means a person who is:

(1)Black, which is a person having origins in any of the black racial groups in Africa; or

(2)Hispanic, which is a person of Spanish or Portuguese culture, with origins in Mexico, South or Central America, or the Caribbean Islands, regardless of race; or

(3)Asian-American, which is a person having origins in any of the original peoples of the Far East, Southeast Asia, Indian subcontinent, Hawaii, or the Pacific Islands; or

(4)American Indian or Alaskan native, which is a person having origins in any of the original peoples of North America.

f."Minority business" means a business which is:

(1)A sole proprietorship owned and controlled by a minority;

(2)A partnership or joint venture owned and controlled by minorities in which at least 51% of the ownership interest is held by minorities and the management and daily business operations of which are controlled by one or more of the minorities who own it; or

(3)A corporation or other entity whose management and daily business operations are controlled by one or more minorities who own it, and which is at least 51% owned by one or more minorities, or, if stock is issued, at least 51% of the stock is owned by one or more minorities.

g."Public agency" means the State or any department, division, agency, authority, board, commission or committee thereof.

h."Woman" or "women" means a female or females, regardless of race.

i."Women's business" means a business which is:

(1)A sole proprietorship owned and controlled by a woman; or

(2)A partnership or joint venture owned and controlled by women in which at least 51% of the ownership is held by women and the management and daily business operations of which are controlled by one or more women who own it; or

(3)A corporation or other entity whose management and daily business operations are controlled by one or more women who own it, and which is at least 51% owned by women, or, if stock is issued, at least 51% of the stock is owned by one or more women.

j."Applicant" means an individual or individuals, a sole proprietor, partnership, joint venture or corporation that applies for certification as a minority business or women's business, in accordance with the provisions of P.L.1986, c.195 (C.52:27H-21.17 et seq.).

L.1986,c.195,s.2; amended 2003, c.189, s.2.



Section 52:27H-21.19 - Certification By Division

52:27H-21.19. Certification by division
Notwithstanding the provisions of any law, rule or regulation to the contrary, the division shall have the exclusive authority within State government to certify to public agencies the eligibility of a business to bid on contracts as a "minority business" or "women's business" under any program conducted by the public agency for which such certification is so required. That certification by the division shall be binding on the public agency.

L. 1986, c. 195, s. 3, eff. Dec. 23, 1986.



Section 52:27H-21.20 - Procedure For Certification

52:27H-21.20. Procedure for certification
The division shall establish a unified procedure for the certification of a business as a minority business or women's business, for the purpose of establishing eligibility to bid on public contracts.

In establishing and administering the procedure required by this section, the director shall insure that the application and certification process is clear, concise, and, to the extent practicable, does not require duplication of effort on the part of the applicant or the division or the public agency administering the program. In furtherance of these objectives, the director shall:

a. Establish criteria to be used to determine the status of a business as a minority business or women's business, as defined by section 2 of this act, which criteria, to the extent not inconsistent with this act, shall conform to federal law or regulations and criteria used by the division;

b. Provide a single form for application for certification, which form shall be written in a simple, clear, understandable and easily readable way, and include instructions as to the certification procedure and any additional documents or information required to be separately supplied by the applicant for a particular program;

c. Have the authority to require the payment of a single fee, to be established by the director, to compensate the division for its cost in administering the certification process;

d. Screen applicants to insure that businesses seeking certification are not misrepresenting their status as minority businesses or women's businesses, as the case may be, and that the minority or women's business applicants are, in fact, in the control of members of minority groups or women, and are not merely "fronts" for businesses controlled by persons other than minorities or women;

e. Monitor the status of certified businesses to insure continued compliance with the criteria for certification and control by the appropriate persons;

f. Compile, maintain and make available to the public agencies lists of businesses certified as minority businesses or women's businesses; and

g. Provide for dissemination of information to interested parties, and the public at large, concerning the certification of businesses as minority businesses or women's businesses, as required by this act.

L. 1986, c. 195, s. 4, eff. Dec. 23, 1986.



Section 52:27H-21.21 - Precedence To Federal Certification Procedure

52:27H-21.21. Precedence to federal certification procedure
When the division's procedure for certification of a business as a minority business or women's business conflicts with a federal certification procedure that affects a State project in which the federal government participates, the federal certification procedure shall take precedence. Public agencies shall identify those projects and shall notify the division.

L. 1986, c. 195, s. 5, eff. Dec. 23, 1986.



Section 52:27H-21.22 - Determining Eligibility.

52:27H-21.22 Determining eligibility.

6.The director may require of a first-time applicant for certification as a minority business or women's business the documentation that is necessary to determine the applicant's eligibility for certification. Such documentation may include, but not be limited to:

a.Names and addresses of the owner, partners or shareholders, as applicable, and their representative shares of ownership;

b.Names and addresses of members of the board of directors, in the case of corporations;

c.Names and addresses of the officers of the business;

d.Number of shares of stock issued and outstanding, in the case of a corporation;

e.Articles of incorporation, bylaws, partnership agreements, or joint venture agreements, as applicable;

f.Organizational charts;

g.An applicant's certificate of birth and motor vehicle driver's license; and

h.An affidavit certifying that the applicant is a minority business or women's business, as defined pursuant to section 2 of P.L.1986, c.195 (C.52:27H-21.18).

The director shall not require an applicant to provide any personal federal or personal State income tax returns.

L.1986,c.195,s.6; amended 2003, c.189, s.3.



Section 52:27H-21.22A - Application For Recertification For First-time Applicant.

52:27H-21.22a Application for recertification for first-time applicant.

4.The director shall require a first-time applicant to apply for recertification as a minority business or women's business one year after the original certification was issued. The director may require of the applicant the documentation that is necessary to determine the applicant's eligibility for recertification, including but not limited to:

a.Names and addresses of the owner, partners or shareholders, as applicable, and their representative shares of ownership;

b.Names and addresses of members of the board of directors, in the case of corporations;

c.Names and addresses of the officers of the business;

d.Names and addresses of capital investors;

e.Number of shares of stock issued and outstanding, in the case of a corporation;

f.Articles of incorporation, bylaws, partnership agreements, or joint venture agreements, as applicable;

g.The capacity of the business to be bonded;

h.The affiliation of the business or any of its owners, officers or directors with any other business entity;

i.A representative list of prior and current clients;

j.Major real and personal property holdings of the business;

k.Financial statements and balance sheets;

l.Banking institutions with which the business is affiliated; and

m.Organizational charts;

n.An applicant's certificate of birth and motor vehicle driver's license;

o.Personal or corporate federal or State income tax returns;

p.An affidavit certifying that the applicant is a minority business or women's business, as defined in section 2 of P.L.1986, c.195 (C.52:27H-21.18); and

q.Any other information the director deems necessary to effectuate the purposes of this act.

L.2003,c.189,c.4.



Section 52:27H-21.22B - Application For Recertification Every Five Years; Required.

52:27H-21.22b Application for recertification every five years; required.

5.After a minority business or women's business has been recertified after first receiving initial certification, the director shall require the certified minority business or certified women's business to apply for recertification every five years. The director may require of the applicant the documentation that is necessary to determine the applicant's eligibility for recertification, including but not limited to:

a.Names and addresses of the owner, partners or shareholders, as applicable, and their representative shares of ownership;

b.Names and addresses of members of the board of directors, in the case of corporations;

c.Names and addresses of the officers of the business;

d.Names and addresses of capital investors;

e.Number of shares of stock issued and outstanding, in the case of a corporation;

f.Articles of incorporation, bylaws, partnership agreements, or joint venture agreements, as applicable;

g.The capacity of the business to be bonded;

h.The affiliation of the business or any of its owners, officers or directors with any other business entity;

i.A representative list of prior and current clients;

j.Major real and personal property holdings of the business;

k.Financial statements and balance sheets;

l.Banking institutions with which the business is affiliated; and

m.Organizational charts;

n.An applicant's certificate of birth and motor vehicle driver's license;

o.Personal or corporate federal or State income tax returns;

p.An affidavit certifying that the applicant is a minority business or women's business, as defined in section 2 of P.L.1986, c.195 (C.52:27H-21.18); and

q.Any other information the director deems necessary to effectuate the purposes of this act.

L.2003,c.189,c.5.



Section 52:27H-21.22C - Supplying False Information, Fourth Degree Crime.

52:27H-21.22c Supplying false information, fourth degree crime.

6.Any applicant who knowingly supplies false information or has been awarded a contract to which the business would not otherwise have been entitled under P.L.2003, c.189 (C.52:27H-21.22a et al.) shall, upon conviction, be guilty of a crime of the fourth degree.

L.2003,c.189,s.6.



Section 52:27H-21.23 - Annual Report

52:27H-21.23. Annual report
The commissioner shall report to the Governor and the Legislature annually as to the status of the uniform certification procedure required by this act, including any recommendations for legislation which would enable the division to more efficiently and effectively carry out its duties and responsibilities under this act.

L. 1986, c. 195, s. 7, eff. Dec. 23, 1986.



Section 52:27H-21.24 - Rules, Regulations

52:27H-21.24. Rules, regulations
The commissioner shall promulgate the rules and regulations he deems necessary to effectuate the purposes of this act, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1986, c. 195, s. 8, eff. Dec. 23, 1986.



Section 52:27H-21.25 - Findings, Declarations

52:27H-21.25. Findings, declarations
The Legislature finds and declares that:

a. The economy of our State is vitally dependent upon the health and stability of the small and independent businesses in the State. The Legislature finds further that the future welfare of the State depends on the continued existence and development of these same small and independent businesses. It is, therefore, the declared policy of the Legislature to assist, counsel, aid and protect small and independent business development in the furtherance of the general welfare.

b. Historically, businesses owned by minority group members and women have been small establishments offering products and services, and their participation in the nation's business community has been disproportionate to their numbers in society as a whole.

c. The opportunity for full participation in our free enterprise system by minority group members and women is essential if social and economic justice for them is to be attained, and the functioning of our economy improved.

d. The role of government at the national and State levels in encouraging the development of small businesses, as well as businesses owned by minority group members and women, has been recognized and is developing at a rapid pace with technical and financial assistance, contract procurement, contract set-asides and other programs designed to encourage development.

e. In addition to the national and State governments' role in providing assistance, local levels of government have a unique opportunity and responsibility in encouraging the development of such businesses within their jurisdictions, and for coordinating local assistance with assistance and certification procedures provided at the national and State levels of government.

f. The Legislature, therefore, declares that in order to aid local units of government in establishing pilot projects to provide development and coordination assistance to small, minority and women-owned businesses within their jurisdictions, the Commissioner of the Department of Commerce and Economic Development shall be authorized to make grants of financial assistance to county and municipal units of government; that the making of those grants to county and municipal governments shall be regarded as a complement to the State's program to directly assist small, minority and women's businesses; that the authority and powers conferred hereunder and the expenditure of public moneys as provided herein are in service of a valid public purpose; and that the enactment of the provisions hereinafter set forth is in the public interest and for the public benefit and good and is so declared as a matter of express legislative determination.

L. 1987, c. 56, s. 1.



Section 52:27H-21.26 - Definitions

52:27H-21.26. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Commerce and Economic Development or his designated representative, which may be the New Jersey Economic Development Authority.

b. "Minority" means a person who is:

(1) Black, which is a person having origins in any of the black racial groups in Africa; or

(2) Hispanic, which is a person of Spanish or Portuguese culture, with origins in Mexico, South or Central America, or the Caribbean Islands regardless of race; or

(3) Asian American, which is a person having origins in any of the original peoples of the Far East, Southeast Asia, Indian Subcontinent, Hawaii, or the Pacific Islands; or

(4) American Indian or Alaskan native, which is a person having origins in any of the original peoples of North America.

c. "Minority business" means a business which is:

(1) A sole proprietorship, owned and controlled by a minority;

(2) A partnership or joint venture owned and controlled by minorities in which at least 51% of the ownership interest is held by minorities and the management and daily business operations of which are controlled by one or more of the minorities who own it; or

(3) A corporation or other entity whose management and daily business operations are controlled by one or more minorities who own it, and which is at least 51% owned by one or more minorities, or, if stock is issued, at least 51% of the stock is owned by one or more minorities.

d. "Small business" means a business which is of a size and type defined by the commissioner.

e. "Women's business" means a business which is:

(1) A sole proprietorship owned and controlled by a woman;

(2) A partnership or joint venture owned and controlled by women in which at least 51% of the ownership is held by women and the management and daily business operations of which are controlled by one or more women who own it; or

(3) A corporation or other entity whose management and daily business operations are controlled by one or more women who own it, and which is at least 51% owned by women, or, if stock is issued, at least 51% of the stock is owned by one or more women.

f. "Grantee" means a county or municipality who has received a grant under this act.

g. "Technical assistance" means aiding the establishment, development and promotion of small, minority and women's businesses operating within the grantee's jurisdiction by means that will be defined by the commissioner under the provisions of the act.

h. "Certification assistance" means aiding minority and women's businesses within the grantee's jurisdiction in becoming certified, under State regulations, to be eligible to bid on public contracts or otherwise represent themselves as a "minority business" or "women's business" under any program conducted by public agencies for which such certification is so required. Certification assistance also covers the cost to the grantee of integrating and standardizing existing local government certification procedures with State certification standards and procedures.

L. 1987, c. 56, s. 2.



Section 52:27H-21.27 - Application For Financial Assistance Grants

52:27H-21.27. Application for financial assistance grants
The commissioner is authorized to consider and approve an application for a financial assistance grant of State funds from any county or municipality for the purpose of paying up to 50 percent of the cost of a pilot program to provide technical or certification assistance to small, minority and women-owned businesses within the grantee's jurisdiction. The commissioner may approve any one or more of the applications based on such criteria as he deems appropriate and shall not be required to provide a grant to every applicant. Any application for a grant shall include such information and documentation as the commissioner may require to insure that any financial assistance approved pursuant to the provisions of this section will further the purpose and intent of this act.

Any application to the commissioner for a financial assistance grant pursuant to the provisions of this section shall include the following:

a. A detailed budget for the services for which grant support is being applied;

b. Evidence of the availability to the grantee of otherwise unencumbered and uncommitted funds sufficient to finance that portion of the services which is not to be funded from the grant;

c. Any other information and documentation as the commissioner may require to insure that any grant approved pursuant to the provisions of this section will as effectively as possible further the purpose and intent of this act.

L. 1987, c. 56, s. 3.



Section 52:27H-21.28 - Report On Pilot Programs

52:27H-21.28. Report on pilot programs
The commissioner is authorized to require any periodic reports necessary to ascertain the progress of any activity supported directly or indirectly by a grant of financial assistance pursuant to the provisions of this act, and further to ascertain the extent of compliance with any contract for a grant. The commissioner shall submit to the Legislature, not more than 12 months following the effective date of this act, a report evaluating the effectiveness of the pilot programs which receive financial assistance pursuant to the provisions of this act. The report shall include recommendations concerning the appropriateness of continued State funding for the county and municipal programs of technical or certification assistance.

L. 1987, c. 56, s. 4.



Section 52:27H-21.29 - Rules, Regulations.

52:27H-21.29 Rules, regulations.
5.The commissioner shall issue and promulgate rules and regulations in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary and appropriate to carry out the purposes of this act, and may revise, repeal or amend them from time to time as he may deem necessary.

L.1987,c.56,s.5.



Section 52:27H-22 - Division Of International Trade; Duties; Director

52:27H-22. Division of international trade; duties; director
There is established in the department a Division of International Trade. The Division of International Trade shall:

a. Encourage and promote foreign investment in New Jersey by establishing and maintaining contact with representatives of foreign governments and businesses, and providing information on the benefits of investing in New Jersey;

b. Encourage and promote the expansion and development of foreign export markets for products and services of New Jersey businesses and industries by providing information and assistance to those New Jersey companies wishing to penetrate foreign markets;

c. The Division of International Trade shall be under the immediate supervision of a director, who prior to appointment shall be qualified by responsible work in economic development and international trade activities or its equivalent in training and experience. The director of such division shall be appointed by the commissioner and shall serve during the term of office of the appointing commissioner and until such time a successor is appointed.

L.1981, c. 122, s. 23, eff. April 16, 1981.



Section 52:27H-22.1 - Findings, Determinations

52:27H-22.1. Findings, determinations
The Legislature finds and determines that:

a. The expansion of international trade is vital to the maintenance and continued growth of a healthy New Jersey economy;

b. An increase in exports from New Jersey would benefit the State and ultimately the nation by improving the United States balance of trade;

c. The State of New Jersey boasts a comprehensive and efficient transportation system, including a major international airport, an inter- and intrastate railway and extensive port facilities in both the northern and southern New Jersey regions;

d. As a major northeastern industrial state, New Jersey has a skilled labor force whose members produce manufactured and agricultural goods, high technology and services, all of which are marketable to foreign consumers;

e. The Legislature established the Division of International Trade in the Department of Commerce and Economic Development for the express purpose of promoting New Jersey in international commerce and encouraging firms with foreign trade potential to locate in New Jersey;

f. In order to realize New Jersey's export potential and effectively promote the State in international trade, it is necessary to augment certain functions of the Division of International Trade, thus confirming it as the leading State agency in the field of international commerce, and to establish a bipartisan commission of trade experts.

L. 1985, c. 160, s. 1, eff. April 26, 1985.



Section 52:27H-22.2 - Duties Of Division Of International Trade

52:27H-22.2. Duties of Division of International Trade
In addition to duties otherwise prescribed by law, the Division of International Trade shall:

a. Conduct research and analysis of international markets, international business practices, specific business skills necessary to engage in international commerce and methods of stimulating reinvestment in New Jersey;

b. Establish a data center which provides information on commercial opportunities in international trade, resources for technical and financial trade assistance, and employment opportunities in international business, in cooperation with the Department of Education through the State Library and various agencies involved in international trade;

c. Regularly represent or assist in representing the interests of New Jersey-based firms in foreign market transactions through regularly scheduled trade delegations, missions and seminars;

d. Provide New Jersey-based firms with customized technical and other needed assistance in international trade;

e. Utilize sufficient funds for international travel by appropriate members of the division staff in order to promote New Jersey exports and publicize the advantages of the State of New Jersey as a location from which to engage in export trade; and

f. Recruit foreign capital investment in New Jersey to be applied toward economic development and job creation.

L. 1985, c. 160, s. 2, eff. April 26, 1985.



Section 52:27H-22.2A - New Jersey State Trade Office In Asia

52:27H-22.2a. New Jersey State Trade Office in Asia
The Division of International Trade in the Department of Commerce and Economic Development shall establish a New Jersey State Trade Office located in Asia.

L. 1987, c. 303, s. 1.



Section 52:27H-22.2B - Purpose

52:27H-22.2b. Purpose
The purpose of the New Jersey State Trade Office in Asia shall be to assist in creating higher levels of employment in the State by promoting the export of goods and services produced in New Jersey and by encouraging companies to invest in manufacturing and other employment generating facilities in the State. The office shall publicize the many advantages of investing in New Jersey, including the high quality of the State's work force, transportation facilities and government services for productive enterprises.

L. 1987, c. 303, s. 2.



Section 52:27H-22.2C - Report

52:27H-22.2c. Report
The Department of Commerce and Economic Development shall submit a report to the Senate Revenue, Finance and Appropriations Committee and the Assembly Appropriations Committee on the projected costs and planned activities of the New Jersey State Trade Office established by this act, including an enumeration of costs by type, prior to expenditure of any funds appropriated by this act.

L. 1987, c. 303, s. 3.



Section 52:27H-22.4 - Findings, Declarations

52:27H-22.4. Findings, declarations
The Legislature finds and declares that:

a. The Sister Cities program both in concept and practice has been a valuable program for encouraging cultural, educational and trade relationships between cities in the United States and cities in other countries;

b. This same concept has been applied to a sister state-province relationship between New Jersey and Zhejiang Province in the Peoples Republic of China since May 11, 1981, and has resulted in a number of successful cultural, educational and economic exchanges; and

c. As a means of furthering cultural, educational and trade relationships between this State and similar jurisdictions in other countries, it is important to build upon existing knowledge concerning sister city and sister state relationships and to aggressively seek to establish other sister state relationships.

L. 1987,c.334, s.1.



Section 52:27H-22.5 - Office For Sister State Relations

52:27H-22.5. Office for Sister State Relations
a. There is established in the Division of International Trade in the Department of Commerce and Economic Development, an Office for Sister State Relations. This office shall have as its primary function, the development and implementation of a "Sister States Initiatives Program" to focus the attention and efforts of this State on particular jurisdictions in other countries with which to establish a sister state relationship.

b. The Director of the Division of International Trade may appoint and employ any persons, including accountants, attorneys, persons who are fluent in foreign languages, financial advisors, and any other individuals with expertise in foreign trade or marketing, whom the office may require within the limits of available appropriations.

c. This office shall work closely with the New Jersey Department of State and the U.S. Department of Commerce in determining jurisdictions in other countries with which to establish a sister state relationship.

d. This office shall work closely with the New Jersey Department of Education to develop programs to stimulate the interest of students in the schools of the State in the culture, history, art and languages of other jurisdictions with whom a sister state relationship is formed.

e. This office shall work closely with the New Jersey Department of Higher Education to develop programs or encourage existing programs, as the case may be, for undergraduate, graduate and professional students focusing on international relations generally, and international trade specifically.

f. This office shall work closely with the Dean of Cook College and the Director of the New Jersey Agricultural Experiment Station to develop ways in which Cook College and the agricultural experiment station can actively participate in New Jersey's sister state relationships.

g. This office shall actively encourage businesses in New Jersey to develop their export capabilities specifically in relation to those jurisdictions which are granted a sister state designation and it shall do so by carrying out those duties already given to the Division of International Trade pursuant to section 23 of P.L.1981, c. 122 (C. 52:27H-22) and section 2 of P.L.1985, c. 160 (C. 52:27H-22.2).

L. 1987,c.334, s.2.



Section 52:27H-22.6 - Annual Reports

52:27H-22.6. Annual reports
The office shall annually report on its activities and progress by submitting a written report to the Director of the Division of International Trade and the Commissioner of Commerce and Economic Development and through them to the Governor's Commission on International Development, to the presiding officer of each house of the State Legislature and to the appropriate committees of the Legislature.

L. 1987,c.334, s.3.



Section 52:27H-22.7 - Findings, Declarations Relative To Export Trade

52:27H-22.7.Findings, declarations relative to export trade
1.The Legislature hereby finds and declares that:

a. The United States has significantly fallen behind other industrialized nations with respect to the volume of its exports in relation to its gross national product, and this trend will continue as the European economic community grows in strength as an economic competitor;

b. The advent of the North American Free Trade Agreement (NAFTA) and the opening of markets in Eastern Europe and the nations of the former Soviet Union present important opportunities to expand our markets abroad;

c. Export trade has a material impact in bringing about economic expansion and sustainable economic growth, having a particularly salutary effect upon manufacturing industries which have saturated their domestic markets;

d. Many small domestic industries have the potential for great expansion through the development of export trade, but lack the incentive, information, expertise, and financing to develop an effective export trade program;

e.In order to assist businesses with little or no export experience in establishing a relationship with an export agent which has the appropriate expertise and offers a full range of export services, the Legislature finds it appropriate to establish a voluntary State certification program for qualified export trading corporations organized solely to assist new entrants into the export market, in an effort to ensure a standard of proficiency and reliability in the export services provided.

L.1995,c.275,s.1.



Section 52:27H-22.8 - Definitions Relative To Export Trade

52:27H-22.8.Definitions relative to export trade
2.As used in this act:

"Board" means the board of directors of the corporation.

"Clients" mean eligible businesses which utilize the services of the corporation.

"Commissioner" means the Commissioner of Commerce and Economic Development.

"Corporation" means an export trading corporation certified pursuant to section 3 of this act.

"Department" means the Department of Commerce and Economic Development.

"Eligible business" means a business located in New Jersey which is a new entrant into an export market with little or no export experience and which can reasonably be determined to be able to sustain and expand its export capability after using the services of a corporation.

"Export trade" means trade or commerce in goods or services which are exported or in the course of being exported through any port in the United States directly to a foreign country.

L.1995,c.275,s.2.



Section 52:27H-22.9 - Voluntary Certification Program Established

52:27H-22.9.Voluntary certification program established
3. The commissioner shall establish a voluntary certification program for export trading corporations which meet the standards established by this act. Each corporation seeking State certification shall make application therefor in the manner prescribed by the commissioner. Upon the granting of the certification, the corporation may use the title "New Jersey Certified Export Trading Corporation." The department shall cooperate and assist all export trading corporations certified pursuant to this act.

L.1995,c.275,s.3.



Section 52:27H-22.10 - Qualifications Of Corporations, Reviewed By Commissioner

52:27H-22.10 Qualifications of corporations, reviewed by commissioner
4. The commissioner shall review the qualifications of corporations certified pursuant to this act not less than once every five years. If the commissioner determines that the certified corporation no longer meets the qualification standards established pursuant to this act, or the corporation's business practices do not meet professional standards or are not in conformance with the provisions of this act, the commissioner shall notify the corporation in writing of the deficiencies. If the deficiencies are not corrected within a reasonable period of time to the satisfaction of the commissioner, the commissioner may revoke the corporation's certification. A corporation which has had its certification revoked may reapply for certification on terms and conditions established by the commissioner. No certification shall be granted to any export trading entity which does not meet the standards established by this act.

L.1995,c.275,s.4.



Section 52:27H-22.11 - Fees

52:27H-22.11 Fees
5. The following fees shall be assessed, in an amount to be determined by the commissioner, in connection with the voluntary certification provided for under this act: a. An initial application fee not to exceed $250; b. An annual renewal fee; and c. A reinstatement fee. Failure on the part of a corporation to pay the assessed certification fees shall result in the denial or revocation of its certification.

L.1995,c.275,s.5.



Section 52:27H-22.12 - Certification Qualifications

52:27H-22.12 Certification qualifications
6. To qualify for certification under this act, the export trading corporation shall: a. Provide in its bylaws that its sole purpose and function is to serve as an incubator facility for eligible businesses; b. Demonstrate that (1) a majority of its board members have experience in the business of export trade for a period of at least five years; (2) the corporation is financially sound; and (3) the corporation has adequate resources to determine the viability of its clients' products or services in international markets; c. Provide a program designed to bring new entrants into the export market and develop their exporting self-sufficiency; d. Establish in connection with community colleges and other institutions of higher education, an internship or job training program or programs for students enrolled in a curriculum in a public or private institution of higher education for which knowledge of export trade will enhance the student's ability to find employment and for employees of a business which exports or intends to export, and may be eligible for funding under the terms of the Workforce Development Partnership Program established pursuant to P.L.1992, c.43 (C.34:15D-1 et seq.); and e. Provide at least the following services to new entrants into the export market:

(1) Provide or contract for assistance in researching foreign markets;

(2) Provide or contract for assistance in advertising, marketing, and participation in foreign trade fairs;

(3) Provide or contract for assistance in placing bids with foreign buyers;

(4) Provide or contract for legal assistance in arranging export trade transactions;

(5) Provide or contract for assistance in the pricing of goods to be exported, arranging the terms of sale, and facilitating foreign exchange transactions;

(6)Assist in arranging for loans or loan guarantees to clients, including loans or guarantees from the authority, commercial banking institutions, foreign banking institutions, or the Export-Import Bank of the United States;

(7) Provide or contract for translating, interpreting, or other services to facilitate communication between exporters and foreign purchasers;

(8)Assist in arranging for the training of employees or prospective employees of clients with respect to the conducting of export trade;

(9) Obtain, or assist in obtaining, bankers' acceptances pursuant to section 207 of Title II of the Export Trading Company Act of 1982, Pub.L.97-290 (12 U.S.C.372);

(10) Purchase or take title to the receivables of exporters, or arrange purchases through independent factoring houses;

(11) Assist in arranging for the packing, transportation, and shipment of goods;

(12) Assist in, or contract for assistance in, the preparation of appropriate shipping and collection documents;

(13) Assist in, or contract for assistance in, the purchase of appropriate insurance, including marine and export credit insurance, provided through private carriers, or at the discretion of the board, through an umbrella or blanket policy obtained by a corporation;

(14) Assist in, or contract for assistance in, the processing of foreign orders to and for exporters and foreign purchasers;

(15) Assist in arranging joint ventures with other exporters or with a foreign entity;

(16) Assist in, or contract for assistance in, negotiating license agreements with foreign firms;

(17) Assist in arranging financing through the New Jersey Economic Development Authority, the Export-Import Bank of the United States, through private sources, or a combination thereof; and

(18) Assist clients in applying for export trade-related job training assistance pursuant to the Workforce Development Partnership Program established pursuant to P.L.1992, c.43 (C.34:15D-1 et seq.).

L.1995,c.275,s.6.



Section 52:27H-22.13 - List Of Certified Export Trading Corporations

52:27H-22.13 List of certified export trading corporations
7. The commissioner shall maintain a list of certified export trading corporations which the commissioner shall make available to the business community and to community colleges and other institutions of higher education which conduct educational programs for businesses seeking information on exporting.

L.1995,c.275,s.7.



Section 52:27H-22.14 - Providing Information To New Jersey Businesses

52:27H-22.14 Providing information to New Jersey businesses
8. The department shall, through its business assistance programs, provide information to New Jersey businesses about the opportunities which may exist for exporting their goods and services.

L.1995,c.275,s.8.



Section 52:27H-23 - Utilization Of Consolidated Statistical Services And Data Processing Facilities

52:27H-23. Utilization of consolidated statistical services and data processing facilities
The department shall, to the maximum practicable extent, utilize consolidated statistical services and data processing facilities so that unnecessary duplication will be avoided. To that end, it is directed that the commissioner, the Commissioner of Labor and Industry and the Director of the Division of Budget and Accounting shall, from time to time, cooperatively determine and agree upon the nature and extent of assistance and services to be provided the department by the Division of Planning and Research and the Division of Systems and Communications in the Department of Labor and Industry so as to meet the requirements of the department necessary to the reasonable exercise of its powers and the fulfillment of its functions and duties as set forth in this act.

L.1981, c. 122, s. 24, eff. April 16, 1981.



Section 52:27H-24 - Report To Legislature And Governor

52:27H-24. Report to legislature and Governor
Within 6 months of the effective date of this act, the commissioner, after consultation with all division directors, the State Treasurer and the commissioners of appropriate executive departments, including but not necessarily limited to the Departments of Labor and Industry and Environmental Protection shall prepare and submit a report to the Legislature and the Governor identifying (1) those functions and duties currently exercised by other departments, divisions, agencies, commissions, councils, boards or bureaus of State Government relating to commerce and economic development that might be appropriately transferred to the department; and (2) those functions and duties transferred to the department pursuant to the provisions of this act that might be appropriately transferred to other departments. Such transfers may be effectuated by executive order or law, as the case may be.

L.1981, c. 122, s. 26, eff. April 16, 1981.



Section 52:27H-25 - Review Of Operations, Personnel And Staff Organization Transferred To Department

52:27H-25. Review of operations, personnel and staff organization transferred to department
a. Within 6 months following the effective date of this act, the commissioner of the department in consultation with the Commissioner of Labor and Industry shall jointly review the operations, personnel and staff organization of those agencies transferred from the Department of Labor and Industry to the Department of Commerce and Economic Development and, with the approval of the Department of Civil Service and the Division of Budget and Accounting, establish a plan, if such is needed, for reorganization and transfer of personnel.

b. Nothing in this section shall be construed to deprive employees of any rights or protections provided by Civil Service (Title 11) or the pension and retirement laws of this State.

L.1981, c. 122, s. 27, eff. April 16, 1981.



Section 52:27H-26 - Transfers In Accordance With State Agency Transfer Act

52:27H-26. Transfers in accordance with State Agency Transfer Act
The transfers directed by this act, except as otherwise provided herein, shall be made in accordance with the "State Agency Transfer Act" , P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1981, c. 122, s. 28, eff. April 16, 1981.



Section 52:27H-27 - Appropriation From Unemployment Compensation Auxiliary Fund

52:27H-27. Appropriation from unemployment compensation auxiliary fund
In addition to the funds transferred to the department by this act, there is appropriated the sum of $250,000.00, or so much thereof as may be necessary, from the Unemployment Compensation Auxiliary Fund established pursuant to R.S. 43:21-14(g) to be allocated for the implementation of this act, subject to the approval of the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.1981, c. 122, s. 30, eff. April 16, 1981.



Section 52:27H-28 - Supersedure Of Inconsistent Acts

52:27H-28. Supersedure of inconsistent acts
All acts and parts of acts inconsistent with the provisions of this act are superseded.

L.1981, c. 122, s. 31, eff. April 16, 1981.



Section 52:27H-29 - Findings, Declarations.

52:27H-29 Findings, declarations.

1.The Legislature finds that the tourist, resort and convention industry of Atlantic City has traditionally made an important contribution to the economic vitality of this State; that the recent revitalization of that industry as a result of the authorization of casino gaming in Atlantic City has resulted in significant economic benefits not only to the residents of the city and its immediate environs, but to all of the residents of the State in the form of increased business and employment opportunities and augmented State and local revenues; and that the future growth of this industry will depend in part upon the provision and operation of an attractive convention center in Atlantic City or the promotion and marketing of the city of Atlantic City and the provision of an adequate mechanism whereby the interests and efforts of the State, the city and the private sector may be effectively coordinated and the financial soundness of a convention center assured.

To this end, the Legislature declares the establishment of an authority having the requisite power to own, lease, promote, operate, maintain, transfer and sell a convention center project in Atlantic City and to promote and market the city of Atlantic City to be in the public interest of the citizens of this State.

The Legislature further finds that it is in the best interests of the State for the Atlantic City Convention and Visitors Authority established pursuant to the provisions of P.L.1981, c.459 (C.52:27H-29 et seq.), which is the entity most closely related to the facilities and operations of the Atlantic City convention center project, to acquire ownership of and assume responsibility and control over the daily operations of the project.

L.1981, c.459, s.1; amended 1991, c.375, s.4; 2008, c.47, s.5.



Section 52:27H-30 - Short Title.

52:27H-30 Short title.

2.This act shall be known and may be cited as the "Atlantic City Convention and Visitors Authority Act."

L.1981, c.459, s.2; amended 2008, c.47, s.6.



Section 52:27H-31 - "Atlantic City Convention And Visitors Authority."

52:27H-31 "Atlantic City Convention and Visitors Authority."

3.There is created a public body corporate and politic, with corporate succession, to be known as the "Atlantic City Convention and Visitors Authority." The authority is constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by this act shall be an essential government function of the State. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the authority is allocated within the Department of the Treasury, but, notwithstanding the allocation, the authority shall be independent of any supervision or control by the department or any officer or employee thereof.

L.1981, c.459, s.3; amended 2008, c.47, s.7.



Section 52:27H-31.1 - Short Title.

52:27H-31.1 Short title.

1. Sections 1 and 2, sections 12 through 19, sections 21 through 25, and section 27 of P.L.2008, c.47 (C.52:27H-31.1 et al. shall be known and may be cited as the "Atlantic City Convention Center Transfer Act."

L.2008, c.47, s.1.



Section 52:27H-31.2 - Definitions Used In C.52:27h-29 et Seq.

52:27H-31.2 Definitions used in C.52:27H-29 et seq.

2. (a) As used in P.L.1981, c.459 (C.52:27H-29 et seq.):

"Atlantic City convention center project" or "convention center project" means the project authorized by paragraph (9) of subsection a. of section 6 of P.L.1971, c.137 (C.5:10-6).

"Convention authority" or "authority" means the Atlantic City Convention and Visitors Authority established pursuant to section 3 of P.L.1981, c.459 (C.52:27H-31).

"New Jersey Sports and Exposition Authority" means the public body established under section 4 of P.L.1971, c.137 (C.5:10-4).

(b)As used in P.L.2008, c.47 (C.52:27H-31.1 et al.), "Luxury Tax Bond Resolution" shall mean the authority's Convention Center Luxury Tax Bond Resolution adopted on October 28, 1992, as amended and supplemented.

L.2008, c.47, s.2.



Section 52:27H-32 - Membership; Appointment.

52:27H-32 Membership; appointment.

4. a. The authority shall consist of seven members as follows:

(1)Six public members, at least two of whom shall be representatives of the New Jersey casino industry, to be appointed by the Governor with the advice and consent of the Senate; and

(2)The Treasurer of the State of New Jersey, who shall be an ex officio member.

b.Vacancies in the membership of the authority shall be filled in the same manner as prescribed by law for the original appointment, but for the unexpired term only.

c.No more than four members of the authority shall be affiliated with the same political party. The public members of the authority shall serve for a term of five years and until a successor shall have been appointed and qualified; except that of the public members first appointed pursuant to the provisions of P.L.1991, c.375, the Governor shall designate upon appointment: two members for a term of five years, one for a term of four years, one for a term of three years, one for a term of two years and one for a term of one year.

L.1981, c.459, s.4; amended 1991, c.375, s.5; 2008, c.47, s.8.



Section 52:27H-33 - Members; Removal; Vacancies; Oaths; Record; Expenses; Inapplicability Of Conflicts Of Interest Law

52:27H-33. Members; removal; vacancies; oaths; record; expenses; inapplicability of conflicts of interest law
a. Any public member of the authority may be removed by the appointing authority for cause. Any vacancy in the public membership shall be filled in the same manner as the appointment was made, but for the unexpired term.

b. Each member of the authority, before entering upon his duties, shall take and subscribe an oath to perform the duties of the office faithfully, impartially, and justly to the best of his ability. A record of the oaths shall be filed with the office of the Secretary of State.

c. The members of the authority shall serve without compensation, but the authority may reimburse its members for necessary expenses incurred in the discharge of their duties.

d. No member or employee of the authority shall be considered to be a State officer or employee or a special State officer or employee subject to the provisions of the "New Jersey Conflicts of Interest Law," P.L.1971, c. 182 (C. 52:13D-12 et seq.) solely by virtue of that membership or employment.

L.1981, c. 459, s. 5, eff. Jan. 12, 1982.



Section 52:27H-34 - Quorum; Officers; President.

52:27H-34 Quorum; officers; president.

6. a. The authority shall not be constituted and shall not take action or adopt motions or regulations until all original authorized members shall have been appointed and qualified. The powers of the authority shall be vested in the members thereof and a majority of the total authorized membership of the authority shall constitute a quorum at any meeting. Action may be taken and motions and resolutions adopted by the authority at any meeting by the affirmative vote of a majority of the quorum, unless in any case the bylaws of the authority or any of the provisions of this act shall require a larger number. The authority may designate one or more of its agents, officers or employees to exercise, under its supervision and control, such administrative functions, powers and duties as it may deem proper, consistent with the provisions of this act and with the bylaws of the authority. No vacancy in the membership of the authority shall affect the right of the quorum to exercise all the rights and perform all the duties of the authority.

b.The chairman of the authority shall be appointed by the Governor, and the authority shall designate one of its members to serve as the vice-chairman. The authority shall appoint a president who shall serve as its chief operating officer. The president shall serve at the pleasure of the authority and shall be a person qualified by training and experience to perform the duties of the president's office, as those duties shall be prescribed by the bylaws of the authority.

L.1981, c.459, s.6; amended 1991, c.375, s.6; 2008, c.47, s.9.



Section 52:27H-35 - Dissolution

52:27H-35. Dissolution
The authority may be dissolved by law on condition that the authority has no debts, obligations or contractual commitments, or on condition that provision has been made for the payment or retirement of debts and obligations and for the release from or satisfaction of contractual commitments. Upon dissolution of the authority all property, funds and assets thereof shall be vested in the political subdivision with which the authority is currently under contract pursuant to section 9 of this act at the time of dissolution.

L.1981, c. 459, s. 7, eff. Jan. 12, 1982.



Section 52:27H-36 - Minutes Of Meetings

52:27H-36. Minutes of meetings
8. A true copy of the minutes of every meeting of the authority shall be forthwith transmitted to the Governor. No action taken at that meeting by the authority shall have force or effect until 15 days after the copy of the minutes shall have been so delivered unless during the 15-day period the Governor shall approve the same, in which case the action shall become effective upon that approval. If, in the 15-day period, the Governor returns the copy of the minutes with veto of any action taken by the authority or any member thereof at that meeting, that action shall be null and of no effect.

L.1981,c.459,s.8; amended 1991,c.375,s.7.



Section 52:27H-37 - Authority's Powers Relative To Convention Center Project.

52:27H-37 Authority's powers relative to convention center project.

9.The authority shall have the power to acquire, own, lease, operate, maintain, transfer and sell the convention center project in the city of Atlantic City and to promote and market the city of Atlantic City in such manner as it shall determine to be in furtherance of the purposes of P.L.1981, c.459 (C.52:27H-29 et seq.).

L.1981, c.459, s.9; amended 1982, c.104, s.1; 1991, c.375, s.8; 2008, c.47, s.10.



Section 52:27H-40 - Additional Powers.

52:27H-40 Additional powers.

12.In addition to the powers granted to the authority in P.L.1981, c.459 (C.52:27H-29 et seq.), the authority may:

a.Make and alter bylaws for its organization and internal management and make rules and regulations with respect to its operations;

b.Adopt an official seal and alter the same at its pleasure;

c.Sue and be sued in its own name;

d.Make and enter into all contracts or agreements necessary or incidental to the performance of its duties;

e.Enter into agreements or other transactions with and accept grants and the cooperation of the United States or any agency thereof or any State or local agency in furtherance of the purposes of P.L.1981, c.459 (C.52:27H-29 et seq.), and do anything necessary in order to avail itself of this aid and cooperation;

f.Solicit, receive and accept aid, loans or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of P.L.1981, c.459 (C.52:27H-29 et seq.) subject to the conditions upon which this aid, these loans and contributions shall be made, including but not limited to grants from any department or agency of the United States or any State or local agency for any purpose consistent with P.L.1981, c.459 (C.52:27H-29 et seq.);

g.Acquire, own, hold, sell, exchange, lease or otherwise dispose of real or personal property or any interest therein in the exercise of its powers and the performance of its duties under P.L.1981, c.459 (C.52:27H-29 et seq.);

h.Appoint such officers, employees, and agents as it may require for the performance of its duties, and fix their compensation, promote and discharge them, all without regard to the provisions of Title 11A of the New Jersey Statutes;

i.Provide advisory, consultative and technical assistance and advice to any person, firm, association, partnership or corporation, either public or private, in order to carry out the purposes of P.L.1981, c.459 (C.52:27H-29 et seq.);

j.Invest moneys of the authority not required for immediate use in those obligations, securities and other investments as the authority shall deem prudent;

k.Procure insurance coverage in such types and amounts and from such insurers as may be advisable;

l.Engage the services of attorneys, accountants, marketing analysts and financial experts and such other advisors, consultants and agents as may be necessary in its judgment, and fix their compensation;

m.Maintain an office at such place or places in the city of Atlantic City as it may designate;

n.Advertise and promote the tourist, resort, convention and casino gaming industries of the city of Atlantic City and for these purposes establish funds, adopt and collect fees and other charges and make expenditures consistent with the provisions of any contract for the operation of the convention center project; and

o.Do any act necessary to the exercise of these powers or reasonably implied therefrom.

L.1981, c.459, s.12; amended 1991, c.375, s.9; 2008, c.47, s.11.



Section 52:27H-41.1 - Power Of Authority Relative To Issuance Of Bonds, Notes.

52:27H-41.1 Power of authority relative to issuance of bonds, notes.

12. a. The authority shall have the power and is hereby authorized from time to time to issue its bonds or notes in such principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it whether the bonds or notes or interest to be funded or refunded have or have not become due, and the establishment or increase of such reserves to secure or to pay such bonds or notes or interest thereon and all other costs or expenses of the authority incident to and necessary to carry out its corporate purposes and powers.

b.Whether or not the bonds and notes are of such form and character as to be negotiable instruments under the terms of Title 12A, Commercial Transactions, of the New Jersey Statutes, the bonds and notes are hereby made negotiable instruments within the meaning of and for all the purposes of that Title 12A, subject only to the provisions of the bonds and notes for registration.

c.Bonds or notes of the authority shall be authorized by a resolution or resolutions of the authority and may be issued in one or more series and shall bear such date, or dates, mature at such time or times, bear interest at such rate or rates of interest per annum which may be fixed or may change at such time and in accordance with a specified formula or method of determination, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

d.Bonds or notes of the authority may be sold at public or private sale at such price or prices and in such manner as the authority shall determine. Every bond shall mature and be paid not later than 35 years from the date thereof.

e.Bonds or notes may be issued under the provisions of P.L.2008, c.47 (C.52:27H-31.1 et al.) without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by the provisions of P.L.2008, c.47 (C.52:27H-31.1 et al.).

f.Bonds and notes of the authority issued under the provisions of P.L.2008, c.47 (C.52:27H-31.1 et al.) shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any such political subdivision or be or constitute a pledge of the faith and credit of the State or of any such political subdivision but all such bonds and notes, unless funded or refunded by bonds or notes of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in P.L.2008, c.47 (C.52:27H-31.1 et al.). Each bond and note shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from revenues, receipts or funds pledged or available for their payment as authorized in P.L.2008, c.47 (C.52:27H-31.1 et al.) and that neither the State nor any political subdivision thereof is obligated to pay such principal or interest and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds or notes.

L.2008, c.47, s.12.



Section 52:27H-41.2 - Covenants, Contracts Between Authority, Holders Of Bonds, Notes.

52:27H-41.2 Covenants, contracts between authority, holders of bonds, notes.



Section 52:27H-41.3 - Pledge By Authority Valid, Binding.

52:27H-41.3 Pledge by authority valid, binding.

14.Any pledge of revenues, receipts, monies, funds, levies, sales agreements, service contracts or other property or instruments made by the authority shall be valid and binding from the time when the pledge is made; the revenues, monies, funds or other property so pledged and thereafter received by the authority or a subsidiary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge under this section is created need be filed or recorded except in the records of the authority.

L.2008, c.47, s.14.



Section 52:27H-41.4 - Establishment Of Reserves, Funds, Accounts.

52:27H-41.4 Establishment of reserves, funds, accounts.

15.The authority may establish such reserves, funds or accounts as may be, in its discretion, necessary or desirable to further the accomplishment of the purposes of the authority or to comply with the provisions of any agreement made by or any resolution of the authority.

L.2008, c.47, s.15.



Section 52:27H-41.5 - Covenant Between State, Holders Of Bonds, Notes.

52:27H-41.5 Covenant between State, holders of bonds, notes.

16.The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to P.L.2008, c.47 (C.52:27H-31.1 et al.) that the State will not limit or alter the rights or powers hereby vested in the authority to acquire, construct, maintain, improve, renovate, preserve, repair and operate the Atlantic City convention center project in any way that would jeopardize the interest of such holders, or to perform and fulfill the terms of any agreement made with the holders of such bonds or notes, or to fix, establish, charge and collect such rents, fees, rates, payments or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and fulfill the terms of any agreement made with the holders of such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, until the bonds and notes, together with interest thereon, are fully met and discharged or provided for.

L.2008, c.47, s.16.



Section 52:27H-41.6 - Immunity From Liability.

52:27H-41.6 Immunity from liability.

17.Neither the members of the authority nor any person executing bonds or notes issued pursuant to P.L.2008, c.47 (C.52:27H-31.1 et al.) shall be liable personally on such bonds or notes by reason of the issuance thereof.

L.2008, c.47, s.17.



Section 52:27H-41.7 - Investment Permitted.

52:27H-41.7 Investment permitted.

18.The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds or notes issued pursuant to P.L.2008, c.47 (C.52:27H-31.1 et al.), and such bonds or notes shall be authorized security for any and all public deposits.

L.2008, c.47, s.18.



Section 52:27H-41.8 - Proceeds Deemed Trust Funds.

52:27H-41.8 Proceeds deemed trust funds.

19.All sums of money received pursuant to the authority of P.L.2008, c.47 (C.52:27H-31.1 et al.), whether as proceeds from the sale of bonds or notes or as revenues or receipts, shall be deemed to be trust funds to be held and applied solely as provided in the proceedings under which the bonds or notes are authorized. Any officer with whom or any bank or trust company with which such sums of money shall be deposited as trustee thereof shall hold and apply the same for the purposes thereof, subject to such provisions as P.L.2008, c.47 (C.52:27H-31.1 et al.) and the proceedings authorizing the bonds or the notes of any issue or the trust agreement securing the bonds or notes may provide.

L.2008, c.47, s.19.



Section 52:27H-41.9 - Powers Of Convention Authority.

52:27H-41.9 Powers of convention authority.

21. a. Notwithstanding any other provision of law to the contrary, the convention authority shall have the power to issue bonds and refunding bonds, incur indebtedness and borrow money secured, in whole or in part, by money received pursuant to sections 23 and 25 of P.L.2008, c.47 (C.52:27H-41.11 and C.52:27H-41.13) for the purposes of: (1) replacing contingent State contract bonds; (2) providing funds to meet the payment obligations of the convention authority under the contingent state contract bonds or obligations of the convention authority under any replacements of the contingent State contract bonds; and (3) refunding any outstanding bonds or other obligations of the convention authority issued to finance or refinance any portion of the Atlantic City convention center project. For the purposes of P.L.2008, c.47 (C.52:27H-31.1 et al.), "contingent State contract bonds" means the New Jersey Sports and Exposition Authority State Contract Bond, Series B Standby Deficiency Agreement Series of 2000, State Contract Bond, Equity Termination Value Standby Deficiency Agreement Series of 2000 and State Contract Bond, Swap Payment Standby Deficiency Agreement of 2000.

b.The convention authority shall issue the bonds or refunding bonds in such manner as it shall determine in accordance with the provisions of P.L.2008, c.47 (C.52:27H-31.1 et al.); provided that notwithstanding any other law to the contrary, no resolution adopted by the convention authority authorizing the issuance of bonds or refunding bonds pursuant to this section shall be adopted or otherwise made effective without the approval in writing of the State Treasurer; and refunding bonds issued to refund bonds issued pursuant to this section shall be issued on such terms and conditions as may be determined by the convention authority and the State Treasurer. The convention authority may, in any resolution authorizing the issuance of bonds or refunding bonds issued pursuant to this section, pledge the contract with the State Treasurer provided for pursuant to section 24 of P.L.2008, c.47 (C.52:27H-41.12), or any part thereof, for the payment or redemption of the bonds or refunding bonds, and covenant as to the use and disposition of money available to the convention authority for payment of the bonds and refunding bonds. All costs associated with the issuance of bonds and refunding bonds by the convention authority for the purposes set forth in P.L.2008, c.47 (C.52:27H-31.1 et al.) may be paid by the convention authority from amounts it receives from the proceeds of the bonds or refunding bonds, and from amounts it receives pursuant to sections 23 and 25 of P.L.2008, c.47 (C.52:27H-41.11 and C.52:27H-41.13). The costs may include, but shall not be limited to, any costs relating to the issuance of the bonds or refunding bonds.

c.Each issue of bonds or refunding bonds of the convention authority shall be special obligations of the convention authority payable out of particular revenues, receipts or funds, subject only to any agreements with the holders of bonds or refunding bonds, and may be secured by other sources of revenue, including, but not limited to, one or more of the following:

(1)Pledge of all moneys, funds, accounts, securities and other funds, including the proceeds of the bonds;

(2)Pledge of the contract or contracts with the State Treasurer authorized pursuant to section 24 of P.L.2008, c.47 (C.52:27H-41.12).

d.The resolution authorizing the issuance of bonds or refunding bonds pursuant to this section may also provide for the convention authority to enter into any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or similar agreements, float agreements, forward agreements, insurance contracts, surety bonds, commitments to purchase or sell bonds, purchase or sale agreements, or commitments or other contracts or agreements and other security agreements approved by the convention authority in connection with the issuance of the bonds or refunding bonds pursuant to this section. In addition, the convention authority may, in anticipation of the issuance of the bonds or the receipt of appropriations, grants, reimbursements or other funds, issue notes, the principal of or interest on which, or both, shall be payable out of the proceeds of notes, bonds or other obligations of the convention authority or appropriations, grants, reimbursements or other funds or revenues of the convention authority.

e.The convention authority is authorized to engage, subject to the approval of the State Treasurer and in such manner as the State Treasurer shall determine, the services of financial advisors and experts, placement agents, underwriters, appraisers, and other advisors, consultants and agents as may be necessary to effectuate the issuance of bonds authorized by this section.

f.Bonds and refunding bonds issued by the convention authority pursuant to this section shall be special and limited obligations of the convention authority payable from, and secured by, funds and moneys determined by the convention authority in accordance with this section. Neither the members of the convention authority nor any other person executing the bonds or refunding bonds shall be personally liable with respect to payment of interest and principal on these bonds or refunding bonds. Bonds or refunding bonds issued pursuant to this section shall not be a debt or liability of the State or any agency or instrumentality thereof, except as otherwise provided by this subsection, either legal, moral or otherwise, and nothing contained in P.L.2008, c.47 (C.52:27H-31.1 et al.) shall be construed to authorize the convention authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision thereof, and all bonds and refunding bonds issued by the convention authority shall contain a statement to that effect on their face.

L.2008, c.47, s.21.



Section 52:27H-41.10 - Pledge, Covenant Between State, Holders Of Bonds, Refunding Bonds.

52:27H-41.10 Pledge, covenant between State, holders of bonds, refunding bonds.

22.The State hereby pledges and covenants with the holders of any bonds or refunding bonds issued pursuant to P.L.2008, c.47 (C.52:27H-31.1 et al.) that it will not limit or alter the rights or powers vested in the convention authority by P.L.2008, c.47 (C.52:27H-31.1 et al.) nor limit or alter the rights or powers of the State Treasurer in any manner which would jeopardize the interest of the holders or any trustee of the holders, or inhibit or prevent performance or fulfillment by the convention authority or the State Treasurer with respect to the terms of any agreement made with the holders of the bonds or refunding bonds or agreements made pursuant to this section; except that the failure of the Legislature to appropriate monies for any purpose of P.L.2008, c.47 (C.52:27H-31.1 et al.) shall not be deemed a violation of this section.

L.2008, c.47, s.22.



Section 52:27H-41.11 - Annual Payment To Convention Authority.

52:27H-41.11 Annual payment to convention authority.

23.In each fiscal year, the State Treasurer shall pay from the General Fund to the convention authority, in accordance with a contract between the State Treasurer and the convention authority as authorized pursuant to section 24 of P.L.2008, c.47 (C.52:27H-41.12), an amount equal to the debt service amount due to be paid in the State fiscal year on the bonds or refunding bonds of the convention authority issued or incurred pursuant to section 12 of P.L.2008, c.47 (C.52:27H-41.1) and any additional costs authorized pursuant to that section; provided that all such payments from the General Fund shall be subject to and dependent upon appropriations being made from time to time by the Legislature for those purposes, and provided further that all payments shall be used only to pay for the costs of the Atlantic City convention center project and the costs of financing such project.

L.2008, c.47, s.23.



Section 52:27H-41.12 - Authority To Enter Into Contracts To Implement Payment Arrangement.

52:27H-41.12 Authority to enter into contracts to implement payment arrangement.

24.The State Treasurer and the convention authority are authorized to enter into one or more contracts to implement the payment arrangement provided for in section 23 of P.L.2008, c.47 (C.52:27H-41.11). The contract shall provide for payment by the State Treasurer of the amounts required pursuant to section 23 of P.L.2008, c.47 (C.52:27H-41.11) and shall set forth the procedure for the transfer of money for the purpose of that payment. The contract shall contain terms and conditions as determined by the parties and shall, where appropriate, contain terms and conditions necessary and desirable to secure any bonds or refunding bonds of the convention authority issued or incurred pursuant to P.L.2008, c.47 (C.52:27H-31.1 et al.) provided that notwithstanding any other provision of law or regulation of the convention authority to the contrary, the convention authority shall be paid only such funds as shall be determined by the contract, and the incurrence of any obligation of the State under the contract, including any payments to be made thereunder from the General Fund, shall be subject to and dependent upon appropriations being made from time to time by the Legislature for the purposes of P.L.2008, c.47 (C.52:27H-31.1 et al.).

L.2008, c.47, s.24.



Section 52:27H-41.13 - Deposit, Use Of Luxury Tax Revenues.

52:27H-41.13 Deposit, use of luxury tax revenues.

25. a. Luxury tax revenues paid to the convention authority by the State Treasurer pursuant to paragraph 6 of subsection f. of section 6 of P.L.1971, c.137 (C.5:10-6) and section 14 of P.L.1991, c.375 (C.5:10-14.4) shall be deposited by the convention authority in a separate fund or account and applied to the following purposes and in the following order:

(1)To pay the principal, sinking fund installments and redemption premiums of and interest on any bonds or notes of the convention authority, including bonds or notes of the convention authority issued for the purpose of refunding bonds or notes, issued for purposes of (a) the initial acquisition of the existing properties which constitute part of the Atlantic City convention center project, if the bonds or notes shall be payable under the terms of the resolution of the convention authority relating thereto from luxury tax revenues; or (b) providing improvements, additions or replacements to the Atlantic City convention center project, if the bonds or notes shall be payable under the terms of the resolution of the convention authority relating thereto from luxury tax revenues; and to pay any amounts due from the convention authority under any credit agreement entered into by the convention authority in connection with the bonds or notes.

(2)To pay the costs of operation and maintenance of the Atlantic City convention center project.

(3)To establish and maintain a working capital and maintenance reserve fund for the Atlantic City convention center project in an amount as shall be determined by the convention authority to be necessary.

(4)To promote and market the city of Atlantic City.

(5)For such other uses as shall be approved in convention authority bond resolutions approved after the date of enactment of P.L.2008, c.47 (C.52:27H-31.1 et al.) or as may otherwise be provided by law.

(6)To pay the debt service for such other capital projects or for improvements to those capital projects within Atlantic City, such as expansions, renovations and amenities undertaken by the Atlantic City Convention and Visitors Authority, including, but not limited to, the Boardwalk Hall, or new parking facilities.

(7)To repay to the State those amounts paid by the State with respect to bonds or notes of the convention authority issued for the purposes of the Atlantic City convention center project.

The balance of any luxury tax revenues not required for any of the foregoing purposes and remaining at the end of any calendar year shall be paid to the State Treasurer for application to authorized purposes in the city of Atlantic City pursuant to section 5 of P.L.1981, c.461 (C.40:48-8.30a).

b.The convention authority may pledge the luxury tax revenues paid to it in accordance with the provisions of paragraph 6 of subsection f. of section 6 of P.L.1971, c.137 (C.5:10-6) and section 14 of P.L.1991, c.375 (C.5:10-14.4) as security for the payment of the principal of and interest or premium on its bonds or notes issued for the purposes set forth in subsection a. of this section, in the same manner, to the same extent and with the same effect as the pledge of any of its other revenues, receipts and funds authorized by P.L.2008, c.47 (C.52:27H-31.1 et al.).

L.2008, c.47, s.25.



Section 52:27H-42 - Annual Budget.

52:27H-42 Annual budget.

14. a. As soon as it is practicable after the appointment and qualification of the members of the authority, and annually thereafter, at least 20 days preceding the commencement of the authority's fiscal year on January 1 of each year, the authority shall prepare a proposed budget for its operations and activities for the ensuing fiscal year and introduce the budget by resolution. The budget shall become effective as provided in section 8 of P.L.1981, c.459 (C.52:27H-36), subject to the provisions of subsection d. of this section.

b.The budget shall set forth anticipated revenues for the ensuing fiscal year and the sources thereof, and appropriations for the same period, which appropriations shall not exceed the anticipated revenues. No revenue from any source shall be anticipated unless it can be reasonably expected to be realized during the fiscal year to which the budget applies. Appropriations shall be segregated as salaries and wages, contractual other expenses, and noncontractual other expenses.

c.An appropriation for "anticipated operating deficit of preceding year" shall appear in each annual budget in the amount by which the liabilities and disbursements of the authority for expenditures in the next preceding fiscal year exceed or are likely to exceed receipts and other revenue in that year, subtracting any expenditures provided for by surplus anticipated in the budget.

d.No proposed budget required pursuant to this section shall be approved by the authority unless it is in compliance with the terms of any bond resolution or trust agreement relating to the financing of facilities operated by the authority.

L.1981, c.459, s.14; amended 1991, c.375, s.10; 2008, c.47, s.20.



Section 52:27H-44 - Annual Report; Operating And Financial Statement; Audit.

52:27H-44 Annual report; operating and financial statement; audit.

16.On or before the last day of the third month following the close of each fiscal year, the convention authority shall submit an annual report of its activities for the preceding fiscal year to the Governor and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1). The report shall set forth a complete operating and financial statement covering its operations during the year. The president shall audit the books and accounts of the convention authority for each fiscal year, and a copy of that audit shall be filed with the Governor and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1).

L.1981, c.459, s.16; amended 1991, c.375, s.11; 2008, c.47, s.26.



Section 52:27H-44.1 - Certification Of Transfer.

52:27H-44.1 Certification of transfer.

27.Not later than 12:01 PM of the day following the day on which the transfer of ownership of the Atlantic City convention center project from the New Jersey Sports and Exposition Authority to the Atlantic City Convention and Visitors Authority authorized under section 6 of P.L.1971, c.137 (C.5:10-6) is completed, the President of the New Jersey Sports and Exposition Authority shall certify in writing, to the Governor, the Secretary of State, the President of the Senate and the Speaker of the General Assembly, that such transfer has been completed.

L.2008, c.47, s.27.



Section 52:27H-60 - Short Title

52:27H-60. Short title
This act shall be known and may be cited as the "New Jersey Urban Enterprise Zones Act."

L.1983, c. 303, s. 1, eff. Aug. 15, 1983.



Section 52:27H-61 - Legislative Findings, Determinations.

52:27H-61 Legislative findings, determinations.

2.The Legislature finds and determines:

a.That there persist in this State, particularly in its urban centers, areas of economic distress characterized by high unemployment, low investment of new capital, blighted conditions, obsolete or abandoned industrial or commercial structures, and deteriorating tax bases.

b.That the severe and persistent deterioration of these areas demands vigorous and coordinated efforts by private and public entities to restore their prosperity and enable them to resume significant contributions to the economic and social life of the State.

c.That the economic revitalization of these areas requires application of the skills and entrepreneurial vigor of private enterprise; and it is the responsibility of government to provide a framework within which encouragement be given to private capital investment in these areas, disincentives to investment be removed or abated, and mechanisms be provided for the coordination and cooperation of private and public agencies in restoring the economic viability and prosperity of these areas.

d.That certain urban areas which continue to experience high levels of unemployment should be able to continue to receive the aforementioned assistance and incentives necessary to promote economic revitalization of those areas.

e.That a business district with urban enterprise zones adjacent to it on two or more sides can be negatively impacted because the businesses in the adjacent enterprise zones are permitted to collect 50% less sales tax and thus have a significant advantage in competition for customers. The impacted business district can become economically distressed because there is a disincentive to businesses to invest in or stay in that business district.

L.1983,c.303,s.2; amended 2001, c.347, s.1.



Section 52:27H-62 - Definitions.

52:27H-62 Definitions.
3.As used in this act:

a."Enterprise zone" or "zone" means an urban enterprise zone designated by the authority pursuant to this act;

b."Authority" means the New Jersey Urban Enterprise Zone Authority created by this act;

c."Qualified business" means any entity authorized to do business in the State of New Jersey which, at the time of designation as an enterprise zone or a UEZ-impacted business district, is engaged in the active conduct of a trade or business in that zone or district; or an entity which, after that designation but during the designation period, becomes newly engaged in the active conduct of a trade or business in that zone or district and has at least 25% of its full-time employees employed at a business location in the zone or district, meeting one or more of the following criteria:

(1)Residents within the zone, the district, within another zone or within a qualifying municipality; or

(2)Unemployed for at least six months prior to being hired and residing in New Jersey, and recipients of New Jersey public assistance programs for at least six months prior to being hired, or either of the aforesaid; or

(3)Determined to be low income individuals pursuant to the Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2811);

Approval as a qualified business shall be conditional upon meeting all outstanding tax obligations, and may be withdrawn by the authority if a business is continually delinquent in meeting its tax obligations;

d."Qualifying municipality" means any municipality in which there was, in the last full calendar year immediately preceding the year in which application for enterprise zone designation is submitted pursuant to section 14 of P.L.1983, c.303 (C.52:27H-73), an annual average of at least 2,000 unemployed persons, and in which the municipal average annual unemployment rate for that year exceeded the State average annual unemployment rate; except that any municipality which qualifies for State aid pursuant to P.L.1978, c.14 (C.52:27D-178 et seq.) shall qualify if its municipal average annual unemployment rate for that year exceeded the State average annual unemployment rate. The annual average of unemployed persons and the average annual unemployment rates shall be estimated for the relevant calendar year by the Office of Labor Planning and Analysis of the State Department of Labor and Workforce Development. In addition to those municipalities that qualify pursuant to the criteria set forth above, that municipality accorded priority designation pursuant to subsection e. of section 7 of P.L.1983, c.303 (C.52:27H-66), those municipalities set forth in paragraph (7), paragraph (8) of section 3 of P.L.1995, c.382 (C.52:27H-66.1), and paragraph (9) of section 3 of P.L.1995, c.382 as amended by section 3 of P.L.2004, c.75 (C.52:27H-66.1), and the municipalities in which the three additional enterprise zones, including the joint enterprise zone, are to be designated pursuant to criteria according priority consideration for designation of the zones pursuant to section 12 of P.L.2001, c.347 (C.52:27H-66.7) shall be deemed qualifying municipalities;

e."Public assistance" means income maintenance funds administered by the Department of Human Services or by a county welfare agency;

f."Zone development corporation" means a nonprofit corporation or association created or designated by the governing body of a qualifying municipality to formulate and propose a preliminary zone development plan pursuant to section 9 of P.L.1983, c.303 (C.52:27H-68) and to prepare, monitor, administer and implement the zone development plan;

g."Zone development plan" means a plan adopted by the governing body of a qualifying municipality for the development of an enterprise zone therein, and for the direction and coordination of activities of the municipality, zone businesses and community organizations within the enterprise zone toward the economic betterment of the residents of the zone and the municipality;

h."Zone neighborhood association" means a corporation or association of persons who either are residents of, or have their principal place of employment in, a municipality in which an enterprise zone has been designated pursuant to this act; which is organized under the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes; and which has for its principal purpose the encouragement and support of community activities within, or on behalf of, the zone so as to (1) stimulate economic activity, (2) increase or preserve residential amenities, or (3) otherwise encourage community cooperation in achieving the goals of the zone development plan;

i."Enterprise zone assistance fund" or "assistance fund" means the fund created by section 29 of P.L.1983, c.303 (C.52:27H-88); and

j."UEZ-impacted business district" or "district" means an economically-distressed business district classified by the authority as having been negatively impacted by two or more adjacent urban enterprise zones in which 50% less sales tax is collected pursuant to section 21 of P.L.1983, c.303 (C.52:27H-80).

L.1983,c.303,s.3; amended 1988, c.93, s.1; 1993, c.367, s.1; 1995, c.382, s.2; 2001, c.347, s.2; 2003, c.285, s.1; 2004, c.75, s.1; 2006, c.34, s.3.



Section 52:27H-63 - New Jersey Enterprise Zone Authority.

52:27H-63 New Jersey Enterprise Zone Authority.

4.a. There is created the New Jersey Urban Enterprise Zone Authority, which shall consist of:

(1)The Executive Director of the New Jersey Economic Development Authority, who shall be the chair of the authority;

(2)The Commissioner of the Department of Community Affairs;

(3)The Commissioner of the Department of Labor and Workforce Development;

(4)The State Treasurer; and

(5)Five public members not holding any other office, position or employment in the State Government, nor any local elective office, who shall be appointed by the Governor with the advice and consent of the Senate, and who shall be qualified for their appointments by training and experience in the areas of local government finance, economic development and redevelopment, or volunteer civic service and community organization. No more than three public members shall be of the same political party. At least one public member of the authority shall reside within an enterprise zone; however, the provisions of this section shall apply only to members appointed or reappointed after the effective date of P.L.2001, c.347 (C.52:27H-66.2 et al.).

b.The public members of the authority shall serve for terms of five years, except that of the members first appointed, one shall serve for a term of one year, one shall serve for a term of two years, one shall serve for a term of three years, one shall serve for a term of four years, and one shall serve for a term of five years. Vacancies in the public membership shall be filled in the manner of the original appointments but for the unexpired terms.

c.An ex officio member of the authority may, from time to time, designate in writing to the authority an official within his respective department to attend and represent the department at the meetings of the authority from which the ex officio member is absent, and that designated representative shall be entitled to vote and otherwise act for the ex officio member at those meetings.

d.A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the authority shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after the copy of the minutes shall have been so delivered, unless during such 10-day period the Governor shall approve the same, in which case such action shall become effective upon such approval. If, in that 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting, such action shall be null and void and of no effect.

L.1983, c.303, s.4; amended 1988, c.93, s.2; 2001, c.347, s.7; 2007, c.253, s.40; 2008, c.27, s.29.



Section 52:27H-64 - Authority Allocated To Commerce And Economic Development

52:27H-64. Authority allocated to Commerce and Economic Development
5. For purposes of compliance with Article V, Section IV, paragraph 1 of the Constitution of the State of New Jersey, the authority created by this act is allocated to the Department of Commerce and Economic Development. All clerical and professional assistants, and all personnel, procurement, budgetary and other administrative services necessary or incidental to its proper functioning shall be provided by and through that department. The authority shall, subject to the availability of funds, reimburse the department for all administrative services provided to the authority pursuant to this section.

L.1983,c.303,s.5; amended 1993,c.367,s.2.



Section 52:27H-65 - Duties

52:27H-65. Duties
It shall be the duty of the authority to:

a. Promulgate criteria for the designation of zones pursuant to the provisions of this act;

b. Receive and evaluate applications of municipalities for the designation of zones;

c. Enter into discussions with applying municipalities regarding zone development proposals;

d. Act as agent of the State with respect to zone development plans, and in determining the State-furnished components to be included in those plans;

e. Designate zones in accordance with the provisions of this act and promulgate rules and regulations necessary to carry out its duties under this act;

f. Exercise continuing review and supervision of the implementation of zone development plans;

g. Receive and evaluate proposals of qualifying municipalities in which enterprise zones are designated for funding of projects and increased eligible municipal services from the enterprise zone assistance fund, and to certify annually to the State Treasurer amounts to be paid from the enterprise zone assistance fund to support approved projects and increased eligible municipal services in designated enterprise zones;

h. Assist and represent qualifying municipalities in any negotiations with, or proceedings before, other agencies of State Government or of the federal government, to secure necessary or appropriate assistance, support and cooperation of those agencies in the implementation of zone development plans in accordance with the provisions of this act and any other applicable State or federal law;

i. Upon request, assist agencies of municipal government in gathering, compiling and organizing data to support an application for designation of a zone, and in identifying and coordinating the elements of a zone development proposal suitable for the zone sought to be designated;

j. Provide assistance to State and local government agencies relating to application for the security of permits, licenses and other regulatory approvals required by those agencies, to assure consideration and expeditious handling of regulatory requirements of any zone business, zone business association or zone neighborhood association; regulatory agencies of the State and its agencies and instrumentalities may agree to any simplification, consolidation or other liberalization of procedural requirements which may be requested by the authority and which is not inconsistent with provisions of law;

k. Assist the State in applying to, or entering into negotiations or agreements with, the federal government, for federal enterprise zone designations; and

l . Exercise continuing review of the implementation of this act, and to report annually to the Governor and the Legislature on the effectiveness of enterprise zones in addressing the conditions cited in this act, including any recommendations for legislation to improve the effectiveness of operation of those zones. The report shall be submitted one year from the effective date of this act, and annually thereafter.

L.1983, c. 303, s. 6, eff. Aug. 15, 1983.



Section 52:27H-65.1 - Preparation Of Fiscal Impact Study

52:27H-65.1. Preparation of fiscal impact study
11. In addition to the duties of the authority required under section 6 of P.L.1983, c.303 (C.52:27H-65), the authority shall also prepare a fiscal impact study of each additional enterprise zone designated pursuant to this 1993 amendatory and supplementary act and for each enterprise zone designated prior to this act. The study shall include, but not be limited to, an analysis of the effects of each enterprise zone on the local economy of the area in which the zone is located and an assessment of the effectiveness of these zones in addressing the goals of the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.). The study shall be completed within a reasonable time after the end of one year following the designation of the additional zones by the authority pursuant to the priority consideration criteria set forth in this 1993 amendatory and supplementary act. The authority shall submit its study to the Governor and the Legislature, including any recommendations for legislation to improve the effectiveness of operation of these zones, within two years from the effective date of this 1993 amendatory and supplementary act. The authority shall use funds available from the account created in the name of the authority in the enterprise zone assistance fund for the administration of the program to pay for the cost of the study.

L.1993,c.367,s.11.



Section 52:27H-66 - Designation Of Enterprise Zones.

52:27H-66 Designation of enterprise zones.

7.The authority shall designate enterprise zones from among those areas of qualifying municipalities determined to be eligible pursuant to P.L.1983, s.303. No more than 32 enterprise zones shall be in effect at any one time. No more than one enterprise zone shall be designated in any one municipality. Except as otherwise provided by section 11 of P.L.2001, c.347 (C.52:27H-66.6), any designation granted shall be for a period of 20 years, beginning with the year in which a zone is eligible for an exemption to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), and shall not be renewed at the end of that period. In designating enterprise zones the authority shall seek to avoid excessive geographic concentration of zones in any particular region of the State. At least six of the 10 additional enterprise zones authorized pursuant to section 3 of P.L.1993, c.367 shall be located in counties in which enterprise zones have not previously been designated and shall be designated within 90 days of the date of the submittal of an application and zone development plan. The authority shall accept applications within 90 days of the effective date of P.L.1993, c.367. Notwithstanding the provisions of P.L.1983, c.303 (C.52:27H-60 et seq.) to the contrary, the six additional enterprise zones to be designated by the authority pursuant to the criteria for priority consideration in this section shall be entitled to an exemption to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.). The following criteria shall be utilized in according priority consideration for designation of these zones by the authority:

a.One zone shall be located in a county of the second class with a population greater than 595,000 and less than 675,000 according to the latest federal decennial census and shall be located in the qualifying municipality in that county with the highest annual average number of unemployed persons and the highest average annual unemployment rate for the 1992 calendar year according to the estimate by the State Department of Labor and Workforce Development;

b.Two zones shall be located in a county of the second class with a population greater than 445,000 and less than 455,000 according to the latest federal decennial census, one of which shall be located in the qualifying municipality in that county with the highest annual average number of unemployed persons and the highest average annual unemployment rate for the 1992 calendar year according to the estimate by the State Department of Labor and Workforce Development, and one of which shall be located in the qualifying municipality in that county with the second highest annual average number of unemployed persons and the second highest average annual unemployment rate for the 1992 calendar year according to the estimate by the State Department of Labor and Workforce Development;

c.One zone shall be located in a county of the third class with a population greater than 84,000 and less than 92,000 according to the latest federal decennial census and shall be located in the qualifying municipality in that county with the highest annual average number of unemployed persons and the highest average annual unemployment rate for the 1992 calendar year according to the estimate by the State Department of Labor and Workforce Development;

d.One zone shall be located within two noncontiguous qualifying municipalities but comprised of not more than two noncontiguous areas each having a continuous border, if:

(1)both municipalities are located in the same county which shall be a county of the fifth class with a population greater than 500,000 and less than 555,000 according to the latest federal decennial census;

(2)the two municipalities submit a joint application and zone development plan; and

(3)each of the municipalities has a population greater than 16,000 and less than 30,000 and a population density of more than 5,000 persons per square mile, according to the latest federal decennial census; and

e.One zone shall be located within a municipality having a population greater than 38,000 and less than 46,000 according to the latest federal decennial census if the municipality is located within a county of the fifth class with a population greater than 340,000 and less than 440,000 according to the latest federal decennial census.

L.1983,c.303,s.7; amended 1985, c.142, s.2; 1993, c.367, s.3; 1995, c.382, s.1; 2001, c.347, s.8; 2003, c.285, s.2; 2004, c.75, s.2.



Section 52:27H-66.1 - Additional Zones Authorized.

52:27H-66.1 Additional zones authorized.

3.The additional seven zones authorized pursuant to P.L.1995, c.382 (C.52:27H-66.1 et al.), the additional zone authorized pursuant to P.L.2003, c.285, and the additional zone designated pursuant to P.L.2004, c.75, shall be designated within 90 days of the date of the submittal of an application and zone development plan. The authority shall accept applications within 90 days of the effective date of P.L.1995, c.382 (C.52:27H-66.1 et al.) or P.L.2003, c.285, as applicable, for those zones that fulfill the criteria set forth in this section. Notwithstanding the provisions of P.L.1983, c.303 (C.52:27H-60 et seq.) to the contrary, the nine additional enterprise zones to be designated by the authority pursuant to the criteria for priority consideration set forth in this section shall be entitled to an exemption to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.). The following criteria shall be utilized in according priority consideration for designation of the seven additional enterprise zones authorized pursuant to P.L.1995, c.382 (C.52:27H-66.1 et al.), the additional enterprise zone authorized pursuant to P.L.2003, c.285, and the additional zone designated pursuant to P.L.2004, c.75:

(1)One zone shall be located in a qualifying municipality with a population greater than 55,000 and less than 65,000 according to the latest federal decennial census in a county of the first class with a population density greater than 6,100 and less than 6,700 persons per square mile according to the latest federal decennial census provided that the qualifying municipality is contiguous to a municipality in which an enterprise zone is designated;

(2)One zone shall be located in a qualifying municipality with a population greater than 70,000 and less than 80,000 according to the latest federal decennial census;

(3)One zone shall be located in a qualifying municipality with a population greater than 38,000 and less than 39,500 according to the latest federal decennial census;

(4)One zone shall be located in a qualifying municipality with a population greater than 45,000 and less than 55,000 according to the latest federal decennial census;

(5)One zone shall be located in a qualifying municipality with a population greater than 21,000 and less than 22,000;

(6)One zone shall be located in a qualifying municipality with a population greater than 29,000 and less than 32,000 according to the latest federal decennial census;

(7)One zone shall be located within a qualifying municipality having a population greater than 7,000 and less than 9,000 according to the latest federal decennial census in a county of the first class with a population greater than 550,000 and less than 560,000 according to the latest federal decennial census;

(8)An additional zone shall be located within a qualifying municipality with a population greater than 11,400 and less than 11,600 according to the latest federal decennial census in a county of the second class with a population greater than 500,000 and less than 520,000 according to the latest federal decennial census; and

(9)An additional zone shall be located within a qualifying municipality with a population greater than 48,000 and less than 49,000 according to the latest federal decennial census in a county of the second class with a population of greater than 750,000 according to the latest federal decennial census.

L.1995,c.382,s.3; amended 2003, c.285, s.3; 2004, c.75, s.3.



Section 52:27H-66.2 - "Uez-impacted Business District."

52:27H-66.2 "UEZ-impacted business district."


3.The authority shall designate a classification known as a "UEZ-impacted business district" for a municipality which can demonstrate to the authority that its business district is economically distressed and is being negatively impacted by the presence of two or more adjacent enterprise zones in which 50% less sales tax is collected pursuant to section 21 of P.L. 1983, c. 303 (C.52:27H-80).

L.2001,c.347,s.3.



Section 52:27H-66.3 - Application For Classification Of Uez-impacted Business District.

52:27H-66.3 Application for classification of UEZ-impacted business district.

4. a. A municipality shall apply to the authority for the classification of UEZ-impacted business district by submitting an application as required by the authority along with detailed findings made after a public hearing that the business district is economically distressed and that the adjacent enterprise zones are having a negative impact upon the municipality's business district.

b.In according consideration for designation of the UEZ-impacted business district classification authorized pursuant to section 3 of P.L.2001, c.347 (C.52:27H-66.2), the following criteria shall be utilized by the authority:

(1)the district shall be located in a municipality which is between two municipalities each of which has an enterprise zone; and

(2)the borders of the two enterprise zones of the adjacent municipalities shall in part be contiguous to the border of the applicant municipality.

L.2001,c.347,s.4.



Section 52:27H-66.4 - Uez-impacted Business District, Tax Exemption For Qualified Businesses.

52:27H-66.4 UEZ-impacted business district, tax exemption for qualified businesses.

5. a. A qualified business within a UEZ-impacted business district authorized pursuant to section 3 of P.L.2001, c.347 (C.52:27H-66.2) shall be entitled to an exemption to the extent of 50% from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) in accordance with section 21 of the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-80) to the same extent as that granted to qualified businesses in the adjacent enterprise zones provided that the qualified business applies to the Director of the Division of Taxation in the Department of the Treasury for certification pursuant to section 21 of P.L.1983, c.303 (C.52:27H-80), meets the eligibility criteria of section 27 of P.L.1983, c.303 (C.52:27H-86), and satisfies the annual certification requirements of section 28 of P.L.1983, c.303 (C.52:27H-87).

b.The reduced rate revenues authorized by this section and received from the taxation of retail sales made by qualified businesses in the UEZ-impacted business district shall be deposited in the General Fund and not allocated in accordance with section 21 of the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-80), to the enterprise zone assistance fund.

c.Other than the reduction in sales tax rate provided to qualified businesses pursuant to this section, no tax credits, incentives, programs or other benefits of the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.), shall be available to businesses in the district as a result of a UEZ-impacted business district designation.

L.2001,c.347,s.5.



Section 52:27H-66.5 - Review Of Designation As Uez-impacted Business District.

52:27H-66.5 Review of designation as UEZ-impacted business district.

6.When the duration of one or more of the enterprise zones adjacent to the UEZ-impacted business district expires but the UEZ-impacted business district continues to be adjacent to one or more remaining enterprise zones, the authority shall review the designation of the UEZ-impacted business district. If upon conducting a hearing, the authority finds that the business district continues to be economically distressed and negatively impacted by the remaining adjacent enterprise zone, the UEZ-impacted business district designation shall be continued. The designation of UEZ-impacted business district shall terminate automatically when the duration of the last enterprise zone adjacent to the district ends.

L.2001,c.347,s.6.

52:27H-66.6 Extension of designation, certain circumstances.

11. a. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, the designation of an enterprise zone by the authority pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.), which is located in a municipality in which the annual average of unemployed persons is equal to or greater than 2,000, or the municipal average annual unemployment rate exceeds the State average annual unemployment rate, or an enterprise zone which is located in a municipality contiguous to a municipality in which an enterprise zone is designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) and in which the annual average of unemployed persons is equal to or greater than 2,000 or the municipal average annual unemployment rate exceeds the State average annual unemployment rate, shall, following the expiration of the third five-year period during which the State shall have collected reduced rate revenues within the zone as provided in subsection c. of section 21 of P.L.1983, c.303 (C.52:27H-80), be extended by the authority, on a one-time basis, for a period of 16 years, within 90 days after the effective date of P.L.2001, c.347 (C.52:27H-66.2 et al.), or within 90 days after the expiration of that third five-year period, whichever is later.

b.During the 90-day period provided for in subsection a. of this section, the authority shall notify all qualified businesses in the enterprise zone that the benefits authorized by sections 16 through 20 of P.L.1983, c.303 (C.52:27H-75 through C.52:27H-79) shall be extended to qualified businesses in the enterprise zone commencing with the designation of the extended enterprise zone and continuing as long as a zone retains its designation as an extended enterprise zone.

c.Notwithstanding any other provisions of any law, rule or regulation to the contrary, 90 days after the expiration of the period provided for in subsection c. of section 21 of P.L.1983, c.303 (C.52:27H-80), except as provided in subsection b. of section 6 of P.L.1996, c.124 (C.13:1E-116.6), and after first depositing 10 percent of the gross amount of all revenues received from the taxation of retail sales made by certified vendors from business locations in an extended enterprise zone designated pursuant to subsection a. of this section, to which this exemption shall apply into the account created in the name of the authority in the enterprise zone assistance fund pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88), the remaining 90 percent shall be deposited immediately upon collection by the Department of the Treasury, as follows:

(1)In the first five-year period during which the State shall have collected reduced rate revenues within the extended enterprise zone, all such revenues shall be deposited in the enterprise zone assistance fund created pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88);

(2)In the second five-year period during which the State shall have collected reduced rate revenues within the extended enterprise zone, 66 2/3% of all those revenues shall be deposited in the enterprise zone assistance fund, and 33 1/3% shall be deposited in the General Fund;

(3)In the third five-year period during which the State shall have collected reduced rate revenues within the extended enterprise zone, 33 1/3% of all those revenues shall be deposited in the enterprise zone assistance fund, and 66 2/3% shall be deposited in the General Fund;

(4)In the final year during which the State shall have collected reduced rate revenues within the extended enterprise zone, but not to exceed the life of the enterprise zone, all those revenues shall be deposited in the General Fund.

The revenues required to be deposited in the enterprise zone assistance fund under this section shall be used for the purposes of that fund and for the uses prescribed in section 29 of P.L.1983, c.303 (C.52:27H-88), subject to annual appropriations being made for those purposes and uses.

d.The designation as an extended enterprise zone pursuant to this section shall terminate if the authority determines that the municipality in which the zone is located fails to meet the criteria of subsection a. of this section for three consecutive years. Any enterprise zone which loses its designation as an extended enterprise zone pursuant to this subsection shall be eligible to re-apply to the authority for designation as an extended enterprise zone pursuant to the provisions of P.L.1983, c.303 (C.52:27H-60 et seq.). If the authority approves its application, an urban enterprise zone designation may be extended to the applicant in accordance with the schedules set forth in P.L.1983, c.303 (C.52:27H-60 et seq.), beginning at the point where the enterprise zone was located on such schedules on the effective date of P.L.2001, c.347 (C.52:27H-66.2 et al.).

L.2001,c.347,s.11.



Section 52:27H-66.6 - Extension Of Designation, Certain Circumstances.

52:27H-66.6 Extension of designation, certain circumstances.

11. a. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, the designation of an enterprise zone by the authority pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.), which is located in a municipality in which the annual average of unemployed persons is equal to or greater than 2,000, or the municipal average annual unemployment rate exceeds the State average annual unemployment rate, or an enterprise zone which is located in a municipality contiguous to a municipality in which an enterprise zone is designated pursuant to P.L.1983, c.303 (C.52:27H-60 et seq.) and in which the annual average of unemployed persons is equal to or greater than 2,000 or the municipal average annual unemployment rate exceeds the State average annual unemployment rate, shall, following the expiration of the third five-year period during which the State shall have collected reduced rate revenues within the zone as provided in subsection c. of section 21 of P.L.1983, c.303 (C.52:27H-80), be extended by the authority, on a one-time basis, for a period of 16 years, within 90 days after the effective date of P.L.2001, c.347 (C.52:27H-66.2 et al.), or within 90 days after the expiration of that third five-year period, whichever is later.

b.During the 90-day period provided for in subsection a. of this section, the authority shall notify all qualified businesses in the enterprise zone that the benefits authorized by sections 16 through 20 of P.L.1983, c.303 (C.52:27H-75 through C.52:27H-79) shall be extended to qualified businesses in the enterprise zone commencing with the designation of the extended enterprise zone and continuing as long as a zone retains its designation as an extended enterprise zone.

c.Notwithstanding any other provisions of any law, rule or regulation to the contrary, 90 days after the expiration of the period provided for in subsection c. of section 21 of P.L.1983, c.303 (C.52:27H-80), except as provided in subsection b. of section 6 of P.L.1996, c.124 (C.13:1E-116.6), and after first depositing 10 percent of the gross amount of all revenues received from the taxation of retail sales made by certified vendors from business locations in an extended enterprise zone designated pursuant to subsection a. of this section, to which this exemption shall apply into the account created in the name of the authority in the enterprise zone assistance fund pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88), the remaining 90 percent shall be deposited immediately upon collection by the Department of the Treasury, as follows:

(1)In the first five-year period during which the State shall have collected reduced rate revenues within the extended enterprise zone, all such revenues shall be deposited in the enterprise zone assistance fund created pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88);

(2)In the second five-year period during which the State shall have collected reduced rate revenues within the extended enterprise zone, 66 2/3% of all those revenues shall be deposited in the enterprise zone assistance fund, and 33 1/3% shall be deposited in the General Fund;

(3)In the third five-year period during which the State shall have collected reduced rate revenues within the extended enterprise zone, 33 1/3% of all those revenues shall be deposited in the enterprise zone assistance fund, and 66 2/3% shall be deposited in the General Fund;

(4)In the final year during which the State shall have collected reduced rate revenues within the extended enterprise zone, but not to exceed the life of the enterprise zone, all those revenues shall be deposited in the General Fund.

The revenues required to be deposited in the enterprise zone assistance fund under this section shall be used for the purposes of that fund and for the uses prescribed in section 29 of P.L.1983, c.303 (C.52:27H-88), subject to annual appropriations being made for those purposes and uses.

d.The designation as an extended enterprise zone pursuant to this section shall terminate if the authority determines that the municipality in which the zone is located fails to meet the criteria of subsection a. of this section for three consecutive years. Any enterprise zone which loses its designation as an extended enterprise zone pursuant to this subsection shall be eligible to re-apply to the authority for designation as an extended enterprise zone pursuant to the provisions of P.L.1983, c.303 (C.52:27H-60 et seq.). If the authority approves its application, an urban enterprise zone designation may be extended to the applicant in accordance with the schedules set forth in P.L.1983, c.303 (C.52:27H-60 et seq.), beginning at the point where the enterprise zone was located on such schedules on the effective date of P.L.2001, c.347 (C.52:27H-66.2 et al.).

L.2001,c.347,s.11.



Section 52:27H-66.6A - Uez Reimbursed For Municipal Account Moneys

52:27H-66.6a. UEZ reimbursed for municipal account moneys
1.Notwithstanding the provisions of section 7 of P.L.1983, c.303 (C.52:27H-66), section 21 of P.L.1983, c.303 (C.52:27H-80), section 11 of P.L.2001, c.347 (C.52:27H-66.6) or any provision of law to the contrary, any designated enterprise zone that has a separate municipal account in the enterprise zone assistance fund that is reduced by the transfer from that fund made pursuant to section 69 of P.L.2002, c.38, shall have extended any designated five-year period under which it is operating on July 1, 2002 for such period of time as is necessary for the higher percentage rate of separate enterprise zone assistance fund deposits to yield such additional sums as is necessary to fully compensate for the amount transferred, except that any zone beginning an extension of designation pursuant to section 11 of P.L.2001, c.347 (C.52:27H-66.6) within twelve months following the effective date of this section shall have extended the first five-year period of its extension of designation for such period of time as is necessary to fully compensate for the amount transferred.

L.2003,c.6,s.1.



Section 52:27H-66.7 - Designation Of Three Additional Zones

52:27H-66.7. Designation of three additional zones
12.The three additional zones, authorized pursuant to P.L.2001, c.347 (C.52:27H-66.2 et al.), shall be designated within 90 days of the date of the submittal of an application and zone development plan, provided that the joint zone shall be designated within 90 days of the date of the submittal of a joint application and a joint zone development plan by the adjoining municipalities. The authority shall accept applications within 90 days of the effective date of P.L.2001, c.347 (C.52:27H-66.2 et al.). Notwithstanding the provisions of P.L.1983, c.303 (C.52:27H-60 et seq.) to the contrary, the additional enterprise zones to be designated by the authority pursuant to the criteria for priority consideration set forth in this section shall be entitled to an exemption to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.). The following criteria shall be utilized in according priority consideration for designation of the three additional enterprise zones authorized pursuant to P.L.2001, c.347 (C.52:27H-66.2 et al.):

a. (1) The joint zone shall be located in four municipalities which are adjacent to each other, one of which has a population greater than 5,000 and less than 5,500 according to the latest federal decennial census, one of which has a population greater than 4,500 and less than 5,000 according to the latest federal decennial census, one of which has a population greater than 3,000 and less than 4,000 according to the latest federal decennial census, and one of which has a population greater than 400 and less than 500 according to the latest federal decennial census; and

(2)The joint zone shall be located in a county of the sixth class according to the latest federal decennial census.

b. (1) The second zone shall be located in a municipality with a population greater than 60,000 and less than 65,000 according to the latest federal decennial census in a county of the first class with a population greater than 600,000 and less than 620,000 according to the latest federal decennial census; and

(2)The second zone shall be located in a municipality which is contiguous to at least one qualifying municipality which has a designated enterprise zone and which is in a county of the first class.

c.The third zone shall be located within a municipality that

(1)borders on another municipality having an urban enterprise zone;

(2)has a population greater than 20,000 and a population density greater than 7,500 persons per square mile according to the latest federal decennial census; and

(3)has a per capita retail sales rate that is less than $2,500, as reported by the U.S. Bureau of the Census, 1992 Census of Retail.

L.2001,c.347,s.12; amended 2002, c.68.



Section 52:27H-67 - Municipal Zone Development Corporations, Maintenance Of Internet Website, Webpage; Contents.

52:27H-67 Municipal zone development corporations, maintenance of Internet website, webpage; contents.

8. a. The governing body of any qualifying municipality may, by ordinance, create or designate a nonprofit corporation established pursuant to the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes to act as the zone development corporation for the municipality. Any zone development corporation so created or so designated shall include on its board of directors representatives of the government of the qualifying municipality, members of the business community thereof, and representatives of community organizations in the municipality, and the total membership of the board of directors shall be broadly representative of businesses and communities within the municipality.

b.Notwithstanding the provisions of any other law to the contrary, a zone development corporation shall be considered to be a local development corporation for the purpose of receiving any State financial or technical assistance as may be available, and the creation of a zone development corporation shall not preclude a qualifying municipality from creating another local development corporation for the municipality with responsibilities not related to the enterprise zone, nor preclude that other corporation from receiving State financial or technical assistance.

c.The zone development corporation shall develop and maintain either an Internet website or a webpage on the municipality's Internet website. The purpose of the website or webpage shall be to provide increased public access to the zone development corporation's operations and activities. The following information, if applicable, shall be posted on the zone development corporation's website or webpage:

(1)a description of the zone development corporation's mission and responsibilities;

(2)the budget once adopted for the current and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the budgets of at least three consecutive fiscal years shall be available on the website or webpage;

(3)The most recent Comprehensive Annual Financial Report or other similar financial information;

(4)the annual audit for the most recent and immediately prior fiscal years. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the annual audits of at least three consecutive fiscal years shall be available on the website or webpage;

(5)the zone development corporation's bylaws, rules, regulations, and official policy statements deemed relevant by the corporation's board to the interests of the residents within the zone;

(6)notice, posted pursuant to the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.), of a meeting of the zone development corporation, setting forth the time, date, location, and agenda of the meeting;

(7)the minutes of each meeting of the zone development corporation including all resolutions of the board and its committees for the current fiscal year. Commencing with the fiscal year next following the effective date of P.L.2011, c.167 (C.4:24-20.1 et al.), the approved minutes of meetings for at least three consecutive fiscal years shall be available on the website;

(8)the name, mailing address, electronic mail address, if available, and phone number of every person who exercises day-to-day supervision or management over some or all of the operations of the zone development corporation; and

(9)a list of attorneys, advisors, consultants, and any other person, firm, business, partnership, corporation, or other organization which received any remuneration of $17,500 or more during the preceding fiscal year for any service whatsoever rendered to the zone development corporation.

L.1983, c.303, s.8; amended 1993, c.367, s.4; 2011, c.167, s.8.



Section 52:27H-68 - Preliminary Zone Development Plan

52:27H-68. Preliminary zone development plan
Before applying for designation of an enterprise zone, the municipal governing body shall cause a preliminary zone development plan to be formulated, either by a zone development corporation or by the governing body, with the assistance of those officers and agencies of the municipality as the governing body may see fit. The preliminary zone development plan shall set forth the boundaries of the proposed enterprise zone, findings of fact concerning the economic and social conditions existing in the area proposed for an enterprise zone, and the municipality's policy and intentions for addressing these conditions, and may include proposals respecting:

a. Utilizing the powers conferred on the municipality by law for the purpose of stimulating investment in and economic development of the proposed zone;

b. Utilizing State assistance through the provisions of this act relating to exemptions from, and credits against, State taxes;

c. Securing the involvement in, and commitment to, zone economic development by private entities, including zone neighborhood associations, voluntary community organizations supported by residents and businesses in the zone;

d. Utilizing the powers conferred by law to revise municipal planning and zoning ordinances and other land use regulations as they pertain to the zone, in order to enhance the attraction of the zone to prospective developers;

e. Increasing the availability and efficiency of support services, public and private, generally used by and necessary to the efficient functioning of commercial and industrial facilities in the area, and the extent to which the increase or improvement is to be provided and financed by the municipal government or by other entities.

L.1983, c. 303, s. 9, eff. Aug. 15, 1983. Amended by L.1983, c. 539, s. 1, eff. Jan. 17, 1984.



Section 52:27H-69 - Areas Eligible For Designation

52:27H-69. Areas eligible for designation
10. An area defined by a continuous border within one qualifying municipality or within two or more contiguous qualifying municipalities and two noncontiguous areas each having a continuous border within two noncontiguous qualifying municipalities shall be eligible for designation as a zone if:

a. It has been designated an "area in need of rehabilitation" pursuant to Article VIII, Section I, paragraph 6 of the Constitution of the State of New Jersey and P.L.1977, c.12 (C.54:4-3.95 et seq.); or is qualified for that designation in the judgment of the authority; and

b. It meets the criteria established by the authority pursuant to this act relating to the incidence of poverty, unemployment and general economic distress.

L.1983,c.303,s.10; amended 1985,c.391,s.1; 1993,c.367,s.5.



Section 52:27H-69.1 - Intermunicipal Zone Limitation

52:27H-69.1. Intermunicipal zone limitation
Eligible zones having areas defined by a continuous border within two or more contiguous qualifying municipalities shall be limited to one located in the 10 southernmost counties of the State.

L. 1985, c. 391, s. 2, eff. Dec. 20, 1985.



Section 52:27H-70 - First Two Enterprise Zones; Criteria For Designation

52:27H-70. First two enterprise zones; criteria for designation
The first two areas and municipalities designated as enterprise zones by the authority shall meet all the following criteria:

a. A rate of unemployment among residents in the area and among residents of the municipality exceeding one and one-half times the national unemployment rate as determined by the most recently available data from the Bureau of Labor Statistics in the United States Department of Labor;

b. At least 20% of the population of the area and population of the municipality receive incomes below the poverty level, as defined by the United States Department of Labor;

c. At least 20% of the residents of the area and residents of the municipality depend upon public assistance as their primary source of income.

L.1983, c. 303, s. 11, eff. Aug. 15, 1983.



Section 52:27H-71 - Criteria For Qualification Of Businesses And Designation Of Enterprise Zones; Regulations To Modify, Replace Or Supplement

52:27H-71. Criteria for qualification of businesses and designation of enterprise zones; regulations to modify, replace or supplement
After the designation of the first two enterprise zones, the authority may by regulation, from time to time modify, replace or supplement the criteria set forth in subsections c. and d. of section 3 and in sections 10 and 11 of this act so as to develop a complete set of criteria for the qualification of businesses for the benefits of this act, and for the designation of enterprise zones in qualifying municipalities.

No regulation to modify, replace or supplement a criterion shall be adopted by the authority unless the authority has prior to adoption issued a written report to the Governor and the Legislature setting forth: the text of the proposed modification, replacement or supplement; a statement of the authority's reasons for the proposal; the written statement of any authority member dissenting from the authority's proposal; and a statement of the manner in which the proposal will further the legislative intent of this act. Not less than 60 days after the authority report is placed upon the desk of each member of the Legislature, the authority shall hold a public hearing at which any interested person shall be heard. Upon the completion of the public hearing, the regulation may be adopted by the authority in the manner otherwise prescribed by law.

The authority may modify, replace or supplement criteria pursuant to this section, if it finds that:

a. The criteria set forth in this act do not accurately determine the relative burden of poverty, unemployment and general distress among and between areas under consideration for designation as enterprise zones;

b. The criteria do not utilize newly available data, or do utilize data not available or not complete and accurate;

c. The criteria would not assure the eligibility of designated zones for federal government assistance under programs now or hereafter undertaken by the federal government, for which those areas and the municipalities in which they are located would not be eligible in the absence of that designation.

L.1983, c. 303, s. 12, eff. Aug. 15, 1983.



Section 52:27H-72 - Designation Of Eligible Areas As Enterprise Zones; Zone Development Plans With Preference

52:27H-72. Designation of eligible areas as enterprise zones; zone development plans with preference
a. In designating eligible areas as enterprise zones, the authority shall accord preference to zone development plans which:

(1) Have the greatest potential for success in stimulating primarily new economic activity in the area;

(2) Are designed to address the greatest degree of urban distress, as measured by existing levels of unemployment, poverty, and property tax arrearages;

(3) Demonstrate the most substantial and reliable commitments of resources by zone businesses, zone neighborhood associations, voluntary community organizations and other private entities to the economic success of the zone;

(4) Demonstrate the most substantial effort and commitment by the municipality to encourage economic activity in the area and to remove disincentives for job creation compatible with the fiscal condition of the municipality.

b. In addition to the considerations set forth in subsection a. of this section, the authority in evaluating a zone development plan for designation purposes shall consider:

(1) The likelihood of attracting federal assistance to projects in the eligible area, and of obtaining federal designation of the area as an enterprise zone for federal tax purposes;

(2) The adverse or beneficial effects of an enterprise zone located at the proposed area upon economic development activities or projects of State or other public agencies which are in operation, or are approved for operation, in the qualifying municipality;

(3) The degree of commitment made by public and private entities to utilize minority contractors and assure equal opportunities for employment in connection with any construction or reconstruction to be undertaken in the eligible area;

(4) The impact of the zone development plan upon the social, natural and historic environment of the eligible area;

(5) The degree to which the implementation of the plan involves the relocation of residents from the eligible area, and the adequacy of commitments and provisions with respect thereto.

L.1983, c. 303, s. 13, eff. Aug. 15, 1983.



Section 52:27H-73 - Application For Designation; Grant Or Denial; Adoption Of Ordinance Of Acceptance

52:27H-73. Application for designation; grant or denial; adoption of ordinance of acceptance
a. Any qualifying municipality may designate any area set forth in the zone development plan as an enterprise zone. The municipality may then make written application to the authority to have the area selected for State and federal assistance offered to enterprise zones or either type of assistance. The application shall include the zone development plan adopted for the area and any other information as the authority may require.

b. Upon receipt of an application from the qualifying municipality the authority shall review the application to determine whether the area described in the application qualifies for State assistance under the criteria of this act.

c. Upon organization the authority shall establish a date for the receipt of initial applications for designations under this act, which shall be within one year of the effective date of this act. Thereafter, the authority shall complete its review within 90 days of receipt of an application, but may extend this time period by an additional 60 days if necessary. If the authority denies the application, it shall inform the municipality of that fact in writing setting forth the reasons for the denial.

d. The designation of an enterprise zone by the authority shall take effect upon the adoption by the qualifying municipality of an ordinance accepting that designation.

L.1983, c. 303, s. 14, eff. Aug. 15, 1983.



Section 52:27H-74 - Benefits Available To Qualified Business

52:27H-74. Benefits available to qualified business
Except as otherwise specified in this act, a qualified business in an enterprise zone shall be eligible to receive from among those benefits authorized in sections 16 through 20 of this act as are determined by the authority. The authority shall state in writing to the qualifying municipality at the time of designation its determinations as to which of those benefits are to apply in an enterprise zone.

L.1983, c. 303, s. 15, eff. Aug. 15, 1983.



Section 52:27H-75 - Award Schedule

52:27H-75. Award schedule
A qualified business shall be eligible for an award based upon the amount of unemployment insurance tax it has paid for those new employees who meet the criteria set forth in subsection c. of section 3 of this act. The award shall apply only to those new employees whose gross salaries are less than $4,500.00 per quarter, and shall commence in the next succeeding quarter. The award shall be based on the following schedule:

a. First four years in zone an amount equal to 50% of

the employer's unemployment

insurance payment;



b. Second four years in zone an amount equal to 40% of the

employer's unemployment insurance

payment;



c. Third four years in zone an amount equal to 30% of the

employer's unemployment insurance

payment;



d. Fourth four years in zone an amount equal to 20% of the

employer's unemployment insurance

payment;



e. Fifth four years in zone an amount equal to 10% of the

employer's unemployment insurance

payment.



Prior to July 1, 1986, a qualified business with an unemployment insurance rating of more than 4.1% shall qualify for this award so long as it shall maintain that rating. On and after July 1, 1986, no qualified business with a deficit reserve ratio as provided for in R.S. 43:21-7 shall qualify for this award as long as it shall maintain that ratio.

L. 1983, c. 303, s. 16; amended 1988,c.93,s.3.



Section 52:27H-76 - Corporation Business Tax Exemption

52:27H-76. Corporation business tax exemption
Any qualified business subject to the provisions of the "Corporation Business Tax Act (1945)," P.L.1945, c. 162 (C. 54:10A-1 et seq.), as employing a larger number of persons at a place of business located within an enterprise zone designated pursuant to this act than at all other places of business of the taxpayer within the State, shall be exempt from the net worth tax imposed pursuant to subsection (a) of section 5 of P.L.1945, c. 162 (C. 54:10A-5(a)), and from the tax imposed by subsection (f) of that section (C. 54:10A-5(f)), for a period of 20 tax years from the date of designation of the enterprise zone, or for a period of 20 tax years from the date upon which the taxpayer is first subject to the provisions of the "Corporation Business Tax Act (1945)," P.L.1945, c. 162 (C. 54:10A-1 et seq.), whichever date is later. The termination of the designation of an enterprise zone at the end of a 20 year designation period shall not terminate the exemption provided under this section if the exemption was granted prior to the end of the designation period. The provisions of this section are subject to the phase-out provisions of P.L.1982, c. 55 (C. 54:10A-4 et seq.).

L.1983, c. 303, s. 17, eff. Aug. 15, 1983.



Section 52:27H-77 - Carry-forward Permitted

52:27H-77. Carry-forward permitted
Enterprise zone employee tax credits or enterprise zone investment tax credits provided under section 19 of this act shall not reduce a taxpayer's tax liability under the "Corporation Business Tax Act (1945)," P.L. 1945, c. 162 (C. 54:10A-1 et seq.) in any tax year by more than 50% of the amount otherwise due, but either employee tax credits or investment tax credits remaining and unused in a tax year may be carried forward by the taxpayer to the next succeeding tax year and applied against 50% of the amount of tax otherwise due in that succeeding tax year.

L. 1983, c. 303, s. 18; amended 1988,c.93,s.8.



Section 52:27H-78 - Tax Credit

52:27H-78. Tax credit
Any qualified business subject to the provisions of the "Corporation Business Tax Act (1945)," P.L. 1945, c. 162 (C. 54:10A-1 et seq.), as actively engaged in the conduct of business from a location within an enterprise zone designated pursuant to this act, which business at that location consists primarily of manufacturing or other business which is not retail sales or warehousing oriented, shall receive an enterprise zone employee tax credit against the amount of tax imposed under the "Corporation Business Tax Act (1945)," P.L. 1945, c. 162 (C. 54:10A-1 et seq.), as hereinafter provided:

a. A one-time credit of $1,500.00 for each new full-time, permanent employee employed at that location who is a resident of the qualifying municipality in which the designated enterprise zone is located, or any other qualifying municipality in which an urban enterprise zone is located, and who immediately prior to employment by the taxpayer was unemployed for at least 90 days, or was dependent upon public assistance as the primary source of income;

b. A one-time credit of $500.00 for each new full-time, permanent employee employed at that location who is a resident of a qualifying municipality in which a designated enterprise zone is located, or any other qualifying municipality in which an urban enterprise zone is located, who does not meet the requirements of subsection a. of this section, and who was not, immediately prior to employment by the taxpayer, employed at a location within the qualifying municipality;

c. A qualified business which is not entitled to an employee tax credit under this section, but meets the eligibility criteria pursuant to the provisions of subsection c. of section 27 of P.L. 1983, c. 303 (C. 52:27H-86), shall receive a one-time credit in an amount equal to 8% of each new investment made by the qualified business in the enterprise zone under an agreement approved by the authority.

This credit shall be applied against the taxpayer's corporation business tax liability subject to the limitations and carry forward provisions set forth in section 18 of P.L. 1983, c. 303 (C. 52:27H-77); provided, however, that a qualified business shall not claim an employee tax credit and an investment tax credit authorized pursuant to this subsection in the same year regardless of whether those credits were earned for the tax year or carried forward from a previous year.

d. The enterprise zone employee tax credit shall be allowed in the tax year immediately following the tax year in which the new full-time, permanent employee was first employed by the taxpayer, and shall be permitted in any tax year of a 20 year period from the date of designation of the enterprise zone, or of a period of 20 tax years from the date within that designation period upon which the taxpayer is first subject to the provisions of the "Corporation Business Tax Act (1945)," P.L. 1945, c. 162 (C. 54:10A-1 et seq.), whichever date is later and the termination of the designation of an enterprise zone at the end of a 20 year designation period shall not terminate the eligibility period provided under this section;

e. A tax credit shall be permitted under this section only for those new full-time, permanent employees who have been employed for at least six continuous months by the taxpayer during the tax year for which the tax credit is claimed.

f. A newly employed employee shall not be deemed a new full-time, permanent employee for the purposes of this section unless the total number of full-time, permanent employees, including the newly employed employee, employed by the employer in the zone during the calendar year exceeds the greatest number of full-time, permanent employees employed in the zone by the employer during any prior calendar year during the period commencing with the date of zone designation.

L. 1983, c. 303, s. 19; amended 1988,c.93,s.4.



Section 52:27H-79 - Sales Tax Procedure Relative To Sales To Enterprise Zone Business; Definition; Refunds.

52:27H-79 Sales tax procedure relative to sales to enterprise zone business; definition; refunds.

20. a. Receipts from retail sales of tangible personal property (except motor vehicles and energy) and sales of services (except telecommunications services and utility services) to a qualified business for the exclusive use or consumption of such business within an enterprise zone are exempt from the taxes imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.(Deleted by amendment, P.L.2011, c.28)

c.As used in this section:

"Qualified business" includes a person who is certified as a qualified business by the authority on or before the date a claim for refund is made and filed with the Director of the Division of Taxation in the Department of the Treasury pursuant to subsection e. of this section.

d.(Deleted by amendment, P.L.2011, c.28)

e. (1) Notwithstanding the provisions of section 20 of P.L.1966, c.30 (C.54:32B-20) and the provisions of R.S.54:49-14, the Director of the Division of Taxation in the Department of the Treasury shall refund to a person who is a qualified business the amount of any sales tax or any use tax paid by the person in connection with that person's purchase of tangible personal property or services that is exempt, pursuant to subsection a. of this section, from the taxes imposed by P.L.1966, c.30 (C.54:32B-1 et seq.) if the person who is a qualified business makes and files a claim for refund with the director within one year of the date the payment of tax for purchase is made.

(2)A person who is a qualified business shall make and file a claim for refund on such forms, and accompanied by auditable receipts and such other documentation, as the director may prescribe.

L.1983, c.303, s.20; amended 1990, c.40, s.9; 1997, c.162, s.31; 2006, c.34, s.1; 2007, c.328; 2008, c.118; 2011, c.28, s.1.



Section 52:27H-80 - Sales Tax Exemption For Retail Sales.

52:27H-80 Sales tax exemption for retail sales.

21.Receipts of retail sales, except retail sales of motor vehicles, of alcoholic beverages as defined in the "Alcoholic Beverage Tax Law," R.S.54:41-1 et seq., of cigarettes as defined in the "Cigarette Tax Act," P.L.1948, c.65 (C.54:40A-1 et seq.), of manufacturing machinery, equipment or apparatus, and of energy, made by a certified seller from a place of business owned or leased and regularly operated by the seller for the purpose of making retail sales, and located in a designated enterprise zone established pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et al.), or a UEZ-impacted business district established pursuant to section 3 of P.L.2001, c.347 (C.52:27H-66.2), are exempt to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

Any seller, which is a qualified business having a place of business located in a designated enterprise zone or in a designated UEZ-impacted business district, may apply to the Director of the Division of Taxation in the Department of the Treasury for certification pursuant to this section. The director shall certify a seller if the director shall find that the seller owns or leases and regularly operates a place of business located in the designated enterprise zone or in the designated UEZ-impacted business district for the purpose of making retail sales, that items are regularly exhibited and offered for retail sale at that location, and that the place of business is not utilized primarily for the purpose of catalogue or mail order sales. The certification under this section shall remain in effect during the time the business retains its status as a qualified business meeting the eligibility criteria of section 27 of P.L.1983, c.303 (C.52:27H-86). However, the director may at any time revoke a certification granted pursuant to this section if the director shall determine that the seller no longer complies with the provisions of this section.

Notwithstanding the provisions of this act to the contrary, except as may otherwise be provided by section 7 of P.L.1983, c.303 (C.52:27H-66), the authority may, in its discretion, determine if the provisions of this section shall apply to any enterprise zone designated after the effective date of P.L.1985, c.142 (C.52:27H-66 et al.); provided, however, that the authority may make such a determination only where the authority finds that the award of an exemption of 50 percent of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) will not have any adverse economic impact upon any other urban enterprise zone.

Notwithstanding any other provisions of law to the contrary, except as provided in subsection b. of section 6 of P.L.1996, c.124 (C.13:1E-116.6), after first depositing 10 percent of the gross amount of all revenues received from the taxation of retail sales made by certified sellers from business locations in designated enterprise zones to which this exemption shall apply into the account created in the name of the authority in the enterprise zone assistance fund pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88), the remaining 90 percent shall be deposited immediately upon collection by the Department of the Treasury, as follows:

a.In the first five-year period during which the State shall have collected reduced rate revenues within an enterprise zone, all such revenues shall be deposited in the enterprise zone assistance fund created pursuant to section 29 of P.L.1983, c.303 (C.52:27H-88);

b.In the second five-year period during which the State shall have collected reduced rate revenues within an enterprise zone, 66 2/3% of all those revenues shall be deposited in the enterprise zone assistance fund, and 33 1/3% shall be deposited in the General Fund;

c.In the third five-year period during which the State shall have collected reduced rate revenues within an enterprise zone, 33 1/3% of all those revenues shall be deposited in the enterprise zone assistance fund, and 66 2/3% shall be deposited in the General Fund;

d.In the final five-year period during which the State shall have collected reduced rate revenues within an enterprise zone, but not to exceed the life of the enterprise zone, all those revenues shall be deposited in the General Fund.

Commencing on the effective date of P.L.1993, c.144, all revenues in any enterprise zone to which the provisions of this section have been extended prior to the enactment of P.L.1993, c.144 shall be deposited into the enterprise zone assistance fund until there shall have been deposited all revenues into that fund for a total of five full years, as set forth in subsection a. of this section. The State Treasurer then shall proceed to deposit funds into the enterprise zone assistance fund according to the schedule set forth in subsections b. through d. of this section, beginning at the point where the enterprise zone was located on that schedule on the effective date of P.L.1993, c.144. No enterprise zone shall receive the deposit benefit granted by any one subsection of this section for more than five cumulative years.

The revenues required to be deposited in the enterprise zone assistance fund under this section shall be used for the purposes of that fund and for the uses prescribed in section 29 of P.L.1983, c.303 (C.52:27H-88), subject to annual appropriations being made for those purposes and uses.

L.1983, c.303, s.21; amended 1987, c.135; 1988, c.93, s.6; 1990, c.40, s.10; 1993, c.144; 1993, c.367, s.6; 1996, c.124, s.8; 1997, c.162, s.32; 2001, c.347, s.9; 2011, c.49, s.15.



Section 52:27H-80.1 - Extension Of Provisions

52:27H-80.1. Extension of provisions
In addition to those enterprise zones to which the provisions of section 21 of P.L. 1983, c. 303 (C. 52:27H-80) have been or may be extended by the authority, the provisions of that section shall be extended to that enterprise zone which is required by section 7 of P.L. 1983, c. 303 (C. 52:27H-66) to be designated among the first five and to be located in a municipality of not less than 45,000 nor more than 46,000 population located within the five counties next most northern to the 10 southernmost counties.

L. 1985, c. 142, s. 3, eff. April 17, 1985.



Section 52:27H-80.2 - 2 Or More Contiguous Municipalities

52:27H-80.2. 2 or more contiguous municipalities
In addition to those enterprise zones to which the provisions of section 21 of P.L. 1983, c. 303 (C. 52:27H-80) have been or may be extended by the authority, the provisions of that section shall be extended to any designated enterprise zone situated within two or more contiguous qualifying municipalities.

L. 1988, c. 93, s. 9.



Section 52:27H-81 - Rules, Regulations

52:27H-81. Rules, regulations
22. The Director of the Division of Taxation in the Department of the Treasury shall promulgate such rules and regulations as may be necessary to effectuate the provisions of sections 17 through 21 inclusive, and sections 27 and 29 of P.L.1983, c.303 (C.52:27H-76 to C.52:27H-80, inclusive, C.52:27H-86 and C.52:27H-88). The Commissioner of the Department of Commerce and Economic Development shall promulgate such rules and regulations as may be necessary to effectuate the provisions of section 16 of P.L.1983, c.303 (C.52:27H-75).

L.1983,c.303,s.22; amended 1993,c.367,s.7.



Section 52:27H-82 - Local Development Financing Fund Assistance; Priority To Project In Municipality With Enterprise Zone

52:27H-82. Local development financing fund assistance; priority to project in municipality with enterprise zone
Notwithstanding any provisions of the "New Jersey Local Development Financing Fund Act," P.L. 1983, c. 190 (C. 34:1B-36 et seq.), to the contrary, projects which are otherwise eligible under that act, but which are located in a municipality in which an enterprise zone is designated pursuant to the "New Jersey Urban Enterprise Zones Act," P.L. 1983, c. 303 (C. 52:27H-60 et seq.), shall, upon the written recommendation of the authority, be accorded priority in receiving assistance from the New Jersey Local Development Financing Fund, over eligible projects which are not so located.

L.1983, c. 303, s. 23, eff. Aug. 15, 1983.



Section 52:27H-83 - Skill Training Programs; Delivery

52:27H-83. Skill training programs; delivery
The New Jersey Department of Labor shall develop and coordinate the delivery of skill training programs necessary to meet the needs of qualifying businesses.

L.1983, c. 303, s. 24, eff. Aug. 15, 1983.



Section 52:27H-84 - Regulations Of Municipality Or State Agency; Exemption Of Enterprise Zones

52:27H-84. Regulations of municipality or state agency; exemption of enterprise zones
In order to carry out the purposes of this act, any municipality or State agency may exempt designated enterprise zones from the provisions of any regulation, in whole or in part, promulgated by that entity or agency, but enterprise zones shall not be exempted from the provisions of any regulation, except upon finding by the State or municipal agency, as appropriate, that the exemption would not endanger the health and safety of the citizens of the State.

L.1983, c. 303, s. 25, eff. Aug. 15, 1983.



Section 52:27H-85 - Review Of State Regulations By Authority

52:27H-85. Review of state regulations by authority
The authority shall conduct a continuing review of all State regulations and shall recommend to the appropriate administrative bodies the modification or waiver of regulations promulgated by that agency in order to contribute to the implementation of this act.

L.1983, c. 303, s. 26, eff. Aug. 15, 1983.



Section 52:27H-86 - Eligibility For Incentives.

52:27H-86 Eligibility for incentives.

27.To be eligible for any of the incentives provided under this act a qualified business must demonstrate to the satisfaction of the authority that:

a.The business will create new employment in the municipality;

b.The business will not create unemployment in other areas of the State, including the municipality in which the zone or UEZ-impacted business district is located.

c.For the purposes of eligibility for the incentives provided under sections 17, 19, 20, and 21 of P.L.1983, c.303 (C.52:27H-76, 52:27H-78, 52:27H-79, and 52:27H-80, respectively), a qualified business shall not be required to meet the requirements of subsection a. of this section, if:

(1)At the time of designation of the enterprise zone or at the time zone designation is extended by expansion to the location of a business or at the time of designation of the UEZ-impacted business district, the qualified business had been engaged in the active conduct of a trade or business in that zone or in the added area of that zone or in that district for at least one year prior to that designation or expansion;

(2)The qualified business employs fewer than 50 employees; and

(3)The qualified business has entered into an agreement, approved by the authority, with the governing body of the qualifying municipality in which the enterprise zone is located or the municipality where the UEZ-impacted business district is located, under which the qualified business agrees to undertake an investment in the enterprise zone or district in lieu of the employment of new employees. An investment permitted under an agreement shall be in an amount and of a nature which the municipal governing body and the authority find shall contribute substantially to the economic attractiveness of the enterprise zone or district, and may include, but shall not be limited to:

(a)The improvement of the exterior appearance or customer facilities of the property constituting the place of business of the qualified business within the zone or district; provided that the improvement is of a permanent nature and not required to meet existing ordinances or code regulations; or

(b)Monetary contributions to the municipality to undertake improvements to increase the safety or attractiveness of the zone or district to businesses which may wish to locate there or to consumer visitors to the zone or district, including, but not limited to litter clean-up and control, landscaping, parking areas and facilities, recreational and rest areas and facilities, repair or improvements to public streets, curbing, sidewalks and pedestrian thoroughfares, street lighting, or increased police, fire or sanitation services in the enterprise zone or UEZ-impacted business district.

In order to meet the requirements of paragraph (3) of this subsection, an investment shall be in an amount no less than $5,000.00 if the qualified business employs 10 or fewer employees, or if the qualified business employs more than 10 employees, not less than the amount produced by multiplying the number of employees employed by the qualified business by $500.00. A qualified business shall be required to make an investment for each year the qualified business does not meet the requirements of subsection a. of this section. In order to receive the incentives permitted by this section, the business shall provide written evidence of the investment to the authority.

L.1983,c.303,s.27; amended 1988, c.93, s.7; 1993, c.367, s.8; 2001, c.347, s.10.



Section 52:27H-87 - Qualified Business Recipient Of Benefits; Annual Certification

52:27H-87. Qualified business recipient of benefits; annual certification
Any firm that receives any benefits set forth in sections 16 through 24 of this act shall annually certify to the authority that it is a qualified business under subsection c. of section 3 of this act. Failure to supply the certification or willful falsification of data in the certification will result in a fine of not more than ten times the benefits received, nor more than two years in prison.

L.1983, c. 303, s. 28, eff. Aug. 15, 1983.



Section 52:27H-87.1 - Exemption For Some Retail Sales Of Energy And Utility Service.

52:27H-87.1 Exemption for some retail sales of energy and utility service.

23. a. Retail sales of energy and utility service to:

(1)a qualified business that employs at least 250 people within an enterprise zone, at least 50% of whom are directly employed in a manufacturing process, for the exclusive use or consumption of such business within an enterprise zone, and

(2)a group of two or more persons: (a) each of which is a qualified business that are all located within a single redevelopment area adopted pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.); (b) that collectively employ at least 250 people within an enterprise zone, at least 50% of whom are directly employed in a manufacturing process; (c) are each engaged in a vertically integrated business, evidenced by the manufacture and distribution of a product or family of products that, when taken together, are primarily used, packaged and sold as a single product; and (d) collectively use the energy and utility service for the exclusive use or consumption of each of the persons that comprise a group within an enterprise zone; are exempt from the taxes imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

A qualified business will continue to be subject to applicable Board of Public Utilities tariff regulations except that its bills from utility companies and third party suppliers for energy and utility service shall not include charges for sales and use tax.

b.A business that meets the requirements of subsection a. of this section shall not be allowed the exemption granted pursuant to this section until it has complied with such requirements for obtaining the exemption as may be provided pursuant to P.L.1983, c.303 (C.52:27H-60 et al.) and P.L.1966, c.30 (C.54:32B-1 et seq.). The Executive Director of the New Jersey Commerce Commission shall provide prompt notice to the President of the Board of Public Utilities and to the Director of the Division of Taxation in the Department of the Treasury, of a qualified business that has qualified for the exemption under this subsection, and shall provide the president and the director an annual list of all businesses that qualify.

c. (1) Retail sales of energy and utility service to a business facility located within a county that is designated for the 50% tax exemption under section 1 of P.L.1993, c.373 (C.54:32B-8.45) are exempt from the taxes imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.); provided that the business certifies that it employs at least 50 people at that facility, at least 50% of whom are directly employed in a manufacturing process, and provided that the energy and utility services are consumed exclusively at that facility.

(2)A business facility that meets the requirements of paragraph (1) of this subsection may file an application for the energy and utility service sales tax exemption with the New Jersey Commerce Commission, and the commission shall promulgate regulations and forms for that purpose. The New Jersey Commerce Commission shall process an application submitted under this paragraph within 20 business days of receipt thereof. An exemption shall commence for a business upon notice of approval of its application and shall expire for any year in which the business fails to meet the requirements of paragraph (1) of this subsection. Upon approval, the Executive Director of the New Jersey Commerce Commission shall provide prompt notice to the applicant and also shall provide prompt notice to the President of the Board of Public Utilities and to the Director of the Division of Taxation in the Department of the Treasury. The Executive Director of the New Jersey Commerce Commission also shall provide the president and the director with an annual list of all businesses that have been approved under this subsection.

L.2004, c.65, s.23; amended 2005, c.374; 2007, c.253, s.41.



Section 52:27H-88 - Enterprise Zone Assistance Fund.

52:27H-88 Enterprise zone assistance fund.

29. a. There is created an enterprise zone assistance fund to be held by the State Treasurer, which shall be the repository for all moneys required to be deposited therein under section 21 of P.L.1983, c.303 (C.52:27H-80) or moneys appropriated annually to the fund. All moneys deposited in the fund shall be held and disbursed in the amounts necessary to fulfill the purposes of this section and subject to the requirements hereinafter prescribed. The State Treasurer may invest and reinvest any moneys in the fund, or any portion thereof, in legal obligations of the United States or of the State or of any political subdivision thereof. Any income from, interest on, or increment to moneys so invested or reinvested shall be included in the fund.

The State Treasurer shall maintain separate accounts for each enterprise zone designated under P.L.1983, c.303 (C.52:27H-60 et al.), and one in the authority's name for the administration of the Urban Enterprise Zone program. The State Treasurer shall credit to each account an amount of the moneys deposited in the fund equal to the amount of revenues collected from the taxation of retail sales made in the zone and appropriated to the enterprise zone assistance fund, or that amount of moneys appropriated to the fund and required to be credited to the enterprise zone account of the qualifying municipality pursuant to section 21 of P.L.1983, c.303 (C.52:27H-80).

The State Treasurer shall promulgate the rules and regulations necessary to govern the administration of the fund for the purposes of this section, which shall include, but not be limited to, regulations requiring the establishment of separate bank accounts for funds credited to the enterprise zone account of each municipality from the enterprise zone assistance fund, commonly known as "first generation funds," and funds generated from the repayments of loans to individuals and businesses from the enterprise zone account of each municipality and the proceeds from the sale of properties and equipment acquired through the enterprise zone program, commonly known as "second generation funds," and the review, compilation, and monitoring of second generation fund quarterly reports submitted by each enterprise zone.

Any individual, including an individual who is not directly employed by a municipality, with the authority to administer, allocate or approve the use of zone assistance funds is subject to the "Local Government Ethics Law," P.L.1991, c.29 (C.40A:9-22.1 et seq.), unless the individual is a State employee or a special State officer.

b.The enterprise zone assistance fund shall be used for the purpose of assisting qualifying municipalities in which enterprise zones are designated in undertaking public improvements, economic development projects and in upgrading eligible municipal services in designated enterprise zones.

c.The governing body of a qualifying municipality in which an enterprise zone is designated and the zone development corporation created or designated by the municipality for that enterprise zone may, by resolution jointly adopted after public hearing, propose to undertake a project for the public improvement of the enterprise zone or to increase eligible municipal services in the enterprise zone, and to fund that project or increase in eligible municipal services from moneys deposited in the enterprise zone assistance fund and credited to the account maintained by the State Treasurer for the enterprise zone.

The proposal so adopted shall set forth a plan for the project or for the increase in eligible municipal services and shall include:

(1)A description of the proposed project or of the municipal services to be increased;

(2)An estimate of the total project costs, or of the total costs of increasing the municipal services, and an estimate of the amounts of funding necessary annually from the enterprise zone account;

(3)A statement of any other revenue sources to be used to finance the project or to fund the increase in eligible municipal services;

(4)A statement of the time necessary to complete the project, or of the time during which the increased municipal services are to be maintained;

(5)A statement of the manner in which the proposed project or increase in municipal services furthers the municipality's policy and intentions for addressing the economic and social conditions existing in the area of the enterprise zone as set forth in the zone development plan approved by the authority; and

(6)A description of the financial and programmatic controls and reporting mechanisms to be used to guarantee that the funds will be spent in accordance with the plan and that the project or increased municipal service will accomplish its purpose.

As used in this section, "project" means an activity funded by the zone assistance fund through the qualified municipality and implemented by the zone development corporation, including the purchasing, leasing, condemning, or otherwise acquiring of land or other property, or an interest therein, in the enterprise zone or as necessary for a right-of-way or other easement to or from the enterprise zone; the relocating and moving of persons or businesses displaced by the acquisition of land or property; the rehabilitation and redevelopment of land or property, including demolition, clearance, removal, relocation, renovation, alteration, construction, reconstruction, installation or repair of land or a building, street, highway, alley, utility, service or other structure or improvement which will lead to increased economic activity within the zone; the purchase and installation of closed circuit television surveillance systems or other related equipment and those expenses associated with homeland security and domestic preparedness; the acquisition, construction, reconstruction, rehabilitation, or installation of public facilities and improvements, except buildings and facilities for the general conduct of government and schools; the establishment of revolving loan or grant programs for qualified businesses in the zone to encourage private investment and job creation, matching grant programs for the establishment or operation of pedestrian malls, special improvement districts and tax increment districts, or other appropriate entity; marketing, advertising and special event activities that will lead to increased economic activity or encourage private investment and job creation in the zone, but not including the expenditures therefor which are required to be reported pursuant to "The New Jersey Campaign Contributions and Expenditures Reporting Act," P.L.1973, c.83 (C.19:44A-1 et al.) and the costs associated therewith including the costs of an administrative appraisal, economic and environmental analyses, environmental remediation, engineering, planning, design, architectural, surveying or other professional or managerial services.

As used in this section, "eligible municipal services" means the hiring of additional policemen or firemen assigned duties in the enterprise zone, or the purchasing or leasing of additional police or fire vehicles, equipment or apparatus to be used for the provision of augmented or upgraded public safety services in the enterprise zone and its immediate vicinities.

d.Upon adoption by the governing body of the qualifying municipality and by the zone development corporation, the proposal shall be sent to the authority for its evaluation and approval. The authority shall approve the proposal if it shall find:

(1)In the case of a project, that the proposed project furthers the policy and intentions of the zone development plan approved by the authority, and that the estimated annual payments for the project from the enterprise zone account to which the proposal pertains are not likely to result in a deficit in that account;

(2)In the case of an increase in eligible municipal services, that the proposal furthers the policy and intentions of the zone development plan approved by the authority; that the qualifying municipality has furnished satisfactory assurances that the additional policemen or firemen to be hired, or the additional vehicles, equipment or apparatus to be purchased or leased, shall be used to augment or upgrade public safety in the enterprise zone, and shall not be used in other areas of the municipality; that the qualifying municipality shall annually appropriate for the increased eligible municipal services an amount equal to 20% of the amount of annual payments for the eligible municipal services from the enterprise zone account and shall not request for the increased eligible municipal services an amount equal to more than 35% of the amount of annual payments into the enterprise zone account, unless the municipality and the authority have entered into an agreement or agreements to the contrary prior to July 1, 1992; and that the estimated annual payments for the eligible municipal services from the enterprise zone account to which the proposal pertains are not likely to result in a deficit in that account.

e.If the authority shall approve the proposal, it shall annually, upon its receipt of a written statement from the governing body of the qualifying municipality and the zone development corporation, certify to the State Treasurer the amount to be paid in that year from the enterprise zone account in the enterprise zone assistance fund with respect to each project or increase in eligible municipal services approved. The authority may at any time revoke its approval of a project or an increase in eligible municipal services if it finds that the annual payments made from the enterprise zone assistance fund are not being used as required by this section.

f.Upon certification by the authority of the annual amount to be paid to a qualifying zone with respect to any project or increase in eligible municipal services, the State Treasurer shall pay in each year to the qualifying municipality from the amounts deposited in the enterprise zone assistance fund the amount so certified, within the limits of the amounts credited to the enterprise zone account of the qualifying municipality.

g.An amount not to exceed one-third of the amount deposited in the account created in the name of the authority in the enterprise zone assistance fund shall be used by the authority for the coordination and administration of the program throughout the State, including but not limited to costs for personnel, operating expenses and marketing. The balance of the remaining amount shall be distributed to qualifying municipalities in proportion to each municipality's contribution to the enterprise zone assistance fund for the coordination and administration of the program within the municipality, including but not limited to costs for personnel, operating expenses and marketing.

L.1983, c.303, s.29; amended 1993, c.367, s.9; 2002, c.64; 2006, c.34, s.4; 2009, c.25.



Section 52:27H-90 - Legislative Findings And Declarations

52:27H-90. Legislative findings and declarations
The Legislature finds and declares that:

a. In 1981 the Legislature enacted the "Worker Owned Corporation Study Act" (P.L.1981, c. 82) which mandated a study to determine the best means to encourage and assist the formulation of employee stock ownership plans for the purpose of averting the closure of places of employment.

b. In March 1982, the Department of Labor, in accordance with that act, issued a report which included a thoughtful analysis and cogent recommendations for legislative action on the issue.

c. The report noted that in certain cases, employee stock ownership plans offer an indispensable vehicle for the retention of employment threatened by the pending closure of business facilities and stated that often there is no alternate viable technique of job maintenance in the case of a complete shutdown.

d. The report also indicated that while State policy should include the encouragement and assistance of employee stock ownership plans, great care should be taken to avoid the waste of public and private resources and the bitter disappointment of the employees that might result from the employee acquisition of an obsolete, overpriced or otherwise undesirable facility.

e. The report recommended that the State also publicize the potential value of employee stock ownership plans as tools to aid the refinancing of presently successful businesses.

f. The public interest will be best served by implementing a State policy to assist employee stock ownership plans which is in accord with the recommendations of the report.

L.1983, c. 471, s. 1, eff. Jan. 12, 1984.



Section 52:27H-91 - Commissioner Defined

52:27H-91. Commissioner defined
For the purposes of sections 1 through 7 of this act, "commissioner" means the Commissioner of Commerce and Economic Development.

L.1983, c. 471, s. 2, eff. Jan. 12, 1984.



Section 52:27H-92 - Short Title

52:27H-92. Short title
Sections 1 through 7 of this act shall be known and may be cited as the "Employee Stock Ownership Plan Act."

L.1983, c. 471, s. 3, eff. Jan. 12, 1984.



Section 52:27H-93 - Employee Stock Ownership Plans; Dissemination Of Information

52:27H-93. Employee stock ownership plans; dissemination of information
The commissioner shall take any action which he deems appropriate to disseminate information on the advantages and disadvantages of employee stock ownership plans to employers and employee groups. This may include, but need not be limited to, the publication and distribution of suitable pamphlets, brochures and other literature, and the organization of seminars and other informational meetings on employee stock ownership plans. In conducting these activities, the commissioner may seek the collaboration and assistance of any State department, agency or institution of higher education.

b. The information shall include an explanation of the potential usefulness of employee stock ownership plans for averting the closing of places of employment in certain instances and the use of employee stock ownership plans in the refinancing of successful enterprises.

L.1983, c. 471, s. 4, eff. Jan. 12, 1984.



Section 52:27H-94 - Advice Upon Request To Employer Or Employee Groups

52:27H-94. Advice upon request to employer or employee groups
a. The commissioner, upon request, shall advise any employer or employee group as to:

(1) The procedures for establishing an employee stock ownership plan;

(2) The availability of federal, State and local assistance; and,

(3) The availability of private sector consultants or associations who are capable of performing a satisfactory analysis of the potential profitability of a proposed employee stock ownership plan and any other relevant studies or surveys.

b. The commissioner may, in his discretion, assist in reviewing and evaluating materials produced by private consultants pursuant to paragraph (3) of subsection a. of this section.

L.1983, c. 471, s. 5, eff. Jan. 12, 1984.



Section 52:27H-95 - Closure Or Pending Closure Of Facility In Municipality Suffering Significant Economic Distress; Grant Of Funds Analysis And Study

52:27H-95. Closure or pending closure of facility in municipality suffering significant economic distress; grant of funds analysis and study
In the event of the closure or pending closure of a facility which would cause or has caused a significant loss of employment to any municipality the commissioner determines to be already suffering significant economic distress, he may, upon the request of the municipality and subject to the availability of funds, grant funds to assist in conducting a cost-benefit analysis of the potential profitability of the establishment of an employee stock ownership plan and a study of economic effects of the closure.

L.1983, c. 471, s. 6, eff. Jan. 12, 1984.



Section 52:27H-96 - Review And Evaluation; Assistance In Purchase Of Business By Employee Stock Ownership Trust

52:27H-96. Review and evaluation; assistance in purchase of business by employee stock ownership trust
The commissioner shall assist in reviewing and evaluating materials from studies for which he has granted funds under the provisions of section 6 of this act. If, following that review and evaluation, the commissioner determines that the purchase of 100% of a business by the employees through an employee stock ownership trust would have a reasonable chance of creating benefits to the public interest greater than the total costs and risks, he may provide whatever assistance he deems appropriate, subject to the availability of funds and to the provisions of federal, State and local law. That assistance may include, but need not be limited to, loan guarantees, direct interest subsidies or below market interest rate loans for the purpose of reducing the cost of financing the purchase.

L.1983, c. 471, s. 7, eff. Jan. 12, 1984.



Section 52:27H-97 - Annual Report

52:27H-97. Annual report
The commissioner shall annually submit to the Legislature a report concerning the formation of new employee stock ownership trusts and the operation of existing employee stock ownership trusts in this State, and shall include in the report an account of State activity, during the previous year, in connection with these trusts.

This section supersedes the annual reporting requirements previously assigned to the Commissioner of Labor under section 6 of P.L.1981, c. 82 (C. 34:1B-35).

L.1983, c. 471, s. 8, eff. Jan. 12, 1984.



Section 52:27I-8.1 - Additional Powers Of Authority.

52:27I-8.1 Additional powers of authority.

1.In addition to the powers granted the authority pursuant to section 8 of P.L.2006, c.16 (C.52:27I-8), the authority shall have the power to enter into any legally binding agreements with representatives of the homeless that are necessary in order to comply with and implement the requirements of 32 CFR 176.30 and 24 CFR 586.30.

L.2008, c.28, s.1.



Section 52:27I-8.2 - Actions Required Prior To Submission Of Plan For Closure Of Fort Monmouth.

52:27I-8.2 Actions required prior to submission of plan for closure of Fort Monmouth.

2.Prior to the submission to the appropriate agency or agencies of the federal government of the comprehensive plan for the conversion and revitalization of Fort Monmouth prepared and adopted by the authority pursuant to section 14 of P.L.2006, c.16 (C.52:27I-14), the Governor shall designate an agency with appropriate expertise and experience to assume responsibility for the homeless assistance submission required under the "Defense Base Closure and Realignment Act of 1990," Pub.L. 101-510 (10 U.S.C. s.2687). The power granted to the authority pursuant to section 1 of this act is also hereby granted to the designated agency. The designated agency shall have the same rights and responsibilities of the authority under any legally binding agreements with representatives of the homeless to which the authority and the designated agency are parties. The designated agency is authorized, after the submission of the comprehensive conversion and revitalization plan, to comply with and implement the requirements of 32 CFR 176.30 and 24 CFR 586.30. Further, if the authority is dissolved pursuant to subsection g. of section 6 of P.L.2006, c.16 (C.52:27I-6), the designated agency is authorized to assume all rights, responsibilities, and powers of the authority pursuant to section 1 of this act until a successor local redevelopment authority is recognized by the Secretary of Defense as the entity responsible for directing the implementation of the comprehensive conversion and revitalization plan, in the event the designated agency is not proposed to and recognized by the Secretary of Defense as the successor local redevelopment authority.

L.2008, c.28, s.2.



Section 52:27I-14 - Preparation Of Comprehensive Conversion And Revitalization Plan For Fort Monmouth.

52:27I-14 Preparation of comprehensive conversion and revitalization plan for Fort Monmouth.
14. a. The authority shall prepare a comprehensive conversion and revitalization plan for Fort Monmouth, which may be periodically revised and updated. The plan shall be approved by no fewer than six of the nine voting members of the authority.

The plan shall generally comprise a report or statement and land use and development proposals, including plans for the development, redevelopment or rehabilitation of the project area with maps, diagrams and text, presenting:

(1)A statement of objectives, principles, assumptions, policies and standards upon which the constituent proposals for the physical, economic and social development of the project area are based;

(2)The relationship of the plan to Statewide, county and municipal objectives as to appropriate land uses, density of population, and traffic and public transportation, public utilities, recreational and community facilities and other public improvements;

(3)Proposed land uses in the project area, taking into account and stating the relationship thereof to the statement provided for in paragraph (1) of this subsection, and other plan elements as the authority deems appropriate, including, but not necessarily limited to, topography, soil conditions, water supply, drainage, flood plain areas, marshes, and woodlands; showing the existing and proposed location, extent and intensity of development of land to be used in the future for varying types of residential, commercial, industrial, agricultural, recreational, educational and other public and private purposes or combination of purposes; and including a statement of the standards of population density and development intensity recommended for the project area. The plan shall not include any proposed State or federal correctional institutions to be located in whole or in part in the project area; and

(4)Any significant relationship of the plan to (a) the master plans of constituent municipalities, (b) the master plan of the county in which the municipalities are located, and (c) the State Development and Redevelopment Plan adopted pursuant to the "State Planning Act," P.L.1985, c.398 (C.52:18A-196 et al.).

b.The plan shall supersede applicable provisions of the development regulations of the constituent municipalities or constitute an overlay district within the project area.

c.Prior to the adoption of such plan by the authority, the authority shall hold at least three public hearings, one within each of the host communities of Eatontown, Oceanport and Tinton Falls.

L.2006,c.16,s.14.



Section 52:27I-17 - Submission Of Adopted Plan To Federal Agencies.

52:27I-17 Submission of adopted plan to federal agencies.
17. Upon the final adoption thereof, the authority shall submit the comprehensive plan for the conversion and revitalization of Fort Monmouth and the economic revitalization plan to the appropriate agency or agencies of the federal government. The authority shall also submit the plan to the Governor, to the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the clerks of the constituent municipalities, and to the clerk of Monmouth County.

L.2006,c.16,s.17.



Section 52:27I-18 - Short Title.

52:27I-18 Short title.

1.This act shall be known and may be cited as the "Fort Monmouth Economic Revitalization Authority Act."

L.2010, c.51, s.1.



Section 52:27I-19 - Findings, Declarations Relative To Fort Monmouth Economic Revitalization.

52:27I-19 Findings, declarations relative to Fort Monmouth economic revitalization.

2.The Legislature finds and declares that:

a.The closure and revitalization of Fort Monmouth is a matter of great concern for the host municipalities of Eatontown, Oceanport, and Tinton Falls; for Monmouth County; and for the State of New Jersey.

b.The economies, environment, and quality of life of the host municipalities, Monmouth County, and the State will benefit from the efficient, coordinated, and comprehensive redevelopment and revitalization of Fort Monmouth. The Fort Monmouth Economic Revitalization Planning Authority was established pursuant to P.L.2006, c.16 (C.52:27I-1 et seq.) to plan for the comprehensive conversion and revitalization of Fort Monmouth, so as to encourage enlightened land use and to create employment and other business opportunities for the benefit of the host municipalities, of that county and the entire State. On September 4, 2008, the Fort Monmouth Economic Revitalization Planning Authority submitted a comprehensive conversion and revitalization plan for Fort Monmouth, known as the "Fort Monmouth Reuse and Redevelopment Plan," and a homeless assistance submission to the United States Department of Defense and the United States Department of Housing and Urban Development, as required under the applicable federal Base Closure and Realignment law and regulations. The Fort Monmouth Reuse and Redevelopment Plan is the result of an extensive, coordinated, and collaborative process conducted by the Fort Monmouth Economic Revitalization Planning Authority, and reflects input from the host municipalities, Monmouth County, State departments and agencies and the general public as to the future of Fort Monmouth.

c.Upon acceptance by the United States Department of Defense and the United States Department of Housing and Urban Development as required under applicable federal Base Closure and Realignment law and regulations, the Fort Monmouth Reuse and Redevelopment Plan will constitute the plan for the redevelopment and revitalization of Fort Monmouth to be implemented pursuant to and in accordance with the provisions of this act.

d.A coordinated and comprehensive redevelopment and revitalization of Fort Monmouth will be facilitated by establishing and empowering a new authority, to be known as the "Fort Monmouth Economic Revitalization Authority," to implement the Fort Monmouth Reuse and Redevelopment Plan, including the adoption of any modifications or amendments to the Fort Monmouth Reuse and Redevelopment Plan and the adoption of development and design guidelines and land use regulations in furtherance thereof, as provided in this act.

e.The New Jersey Economic Development Authority (EDA) has substantial and significant experience with partnering with local communities and leveraging public-private partnerships. The EDA manages large scale, redevelopment projects, utilizes a system of internal controls and procedures to ensure the integrity of redevelopment activities, and maintains a staff with a wide range of experience in redevelopment projects, real estate, finance, and job creation. To this end, an office is to be created within the EDA staffed by such EDA employees on a part or full time basis as the EDA determines necessary to carry out the functions of the office.

f.Furthermore, because of the experience and expertise of the EDA in redevelopment projects, it is appropriate to authorize the authority established by this act to enter into a designated redevelopment agreement with the EDA for the redevelopment of Fort Monmouth. The activities of the EDA as a designated redeveloper pursuant to the designated redevelopment agreement are to be accounted for, managed and supervised separately and apart from the activities of the office established by this act, notwithstanding the possible sharing of staff between the EDA's activities as a designated redeveloper and EDA's activities in staffing the office.

g.The host municipalities have an ongoing interest in the implementation of the plan, and the planning boards of the host municipalities have knowledge, expertise, and experience as well as procedures in place for reviewing and approving proposed subdivisions and site plans as provided in this act.

L.2010, c.51, s.2.



Section 52:27I-20 - Definitions Relative To Fort Monmouth Economic Revitalization.

52:27I-20 Definitions relative to Fort Monmouth economic revitalization.

3.The following words or terms as used in this act shall have the following meaning unless a different meaning clearly appears from the context:

"Act" means the "Fort Monmouth Economic Revitalization Authority Act."

"Authority" means the Fort Monmouth Economic Revitalization Authority established by section 4 of this act.

"Conditional use" means a use permitted within the project area only upon a showing that such use in a specified location will comply with the conditions and standards for the location or operation of such use as contained in the development and design guidelines or land use regulations adopted by the authority, and upon the issuance of an authorization therefor by the planning board.

"County" means Monmouth County.

"County planning board" means the Monmouth County planning board.

"Density" means the permitted number of dwelling units per gross area of land to be developed.

"Designated redevelopment agreement" means the redevelopment agreement to be entered into by and between the authority and the EDA as provided in this act for properties within the project area acquired by the authority.

"Development and design guidelines" means the development and design guidelines to be adopted by the authority pursuant to this act, as revised or amended as provided in this act, which when adopted shall apply to all applications for subdivision or site plan approval within the project area and shall supersede the zoning ordinances and land use regulations of the host municipalities and the county with respect to the project area.

"EDA" means the New Jersey Economic Development Authority, established pursuant to section 4 of P.L.1974, c.80 (C.34:1B-4).

"Federal government" means the United States of America, and any officer, department, board, commission, bureau, division, corporation, agency or instrumentality thereof, including, but not limited to, the United States Department of Defense and the United States Department of Housing and Urban Development.

"Floor area ratio" means the sum of the area of all floors of buildings or structures compared to the total area of the site.

"Fort Monmouth" means the federally owned or operated military installation located in the municipalities of Eatontown, Oceanport, and Tinton Falls in the county that, as of May 13, 2005, was functioning, but was scheduled for closure by recommendation of the federal Base Realignment and Closure Commission issued on that date, including any facilities, real property and improvements, infrastructure and appurtenances and personal property.

"Homeless assistance submission" means the homeless assistance submission submitted to the United States Department of Defense and the United States Department of Housing and Urban Development on September 4, 2008 required under the Defense Base Closure and Realignment Act of 1990, Pub.L.101-510 (10 U.S.C. s.2687).

"Host municipality" means the municipality of Eatontown, Oceanport or Tinton Falls.

"Land use regulations" means the regulations to be adopted by the authority pursuant to this act, revised or amended as provided in this act, which when adopted shall apply to all applications for subdivision or site plan approval within the project area and shall supersede the zoning ordinances and land use regulations of the host municipalities and the county with respect to the project area.

"Master plan" or "plan" or "revitalization plan" means the comprehensive conversion and revitalization plan and the homeless assistance submission prepared and adopted by the predecessor authority and entitled "Fort Monmouth Reuse and Redevelopment Plan" submitted to the United States Department of Defense and the United States Department of Housing and Urban Development on September 4, 2008, pursuant to section 14 of P.L.2006, c.16 (C.52:27I-14), as accepted by the federal government, and as may be amended, revised, or modified as provided in this act.

"Minor subdivision" means "minor subdivision" as defined in section 3.2 of P.L.1975, c.291 (C.40:55D-5).

"Nonconforming use" means a legal or pre-existing use or activity which fails to conform to the development and design guidelines or land use regulations adopted by the authority.

"Planning board" means the planning board of a host municipality.

"Predecessor authority" means the Fort Monmouth Economic Revitalization Planning Authority established pursuant to section 4 of P.L.2006, c.16 (C.52:27I-4), repealed by this act.

"Project area" means that area encompassed by the metes and bounds of Fort Monmouth.

"Project parcel" means a portion of the project area that is the subject of a development or redevelopment project.

"Redevelopment" means clearance, replanning, development and redevelopment; the conservation and rehabilitation of any structure or improvement; the construction and provision for construction of residential, commercial, industrial, public or other structures or infrastructure; and the grant or dedication of spaces as may be appropriate or necessary in the interest of the general welfare for streets, utilities, parks, playgrounds, or other public purposes, including recreational and other facilities incidental or appurtenant thereto, in accordance with the approved Fort Monmouth Reuse and Redevelopment Plan submitted to the federal government, with the intent of supporting the economic revitalization of the region.

"Revitalization" means a comprehensive program of planning, conservation, rehabilitation, clearance, development and redevelopment, preservation, and historic restoration.

"Site Plan" means "site plan" as defined in section 3.4 of P.L.1975, c.291 (C.40:55D-7).

"Subdivision" means "subdivision" as defined in section 3.4 of P.L.1975, c.291 (C.40:55D-7).

"Variance" means permission to depart from the literal requirements of the master plan, the development and design guidelines adopted by the authority or the land use regulations adopted by the authority.

L.2010, c.51, s.3.



Section 52:27I-21 - Fort Monmouth Economic Revitalization Authority.

52:27I-21 Fort Monmouth Economic Revitalization Authority.

4.There is hereby established in, but not of, the Department of the Treasury a public body corporate and politic, with corporate succession, to be known as the Fort Monmouth Economic Revitalization Authority as the successor to the predecessor authority. The authority is hereby constituted as an instrumentality of the State exercising public and essential governmental functions to provide for the public safety, convenience, benefit, and welfare. The exercise by the authority of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State. For the purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the authority is allocated within the Department of the Treasury, but notwithstanding that allocation, the authority shall be independent of any supervision or control by the Department of the Treasury or any board or officer thereof, except as may be provided in this act.

L.2010, c.51, s.4.



Section 52:27I-22 - Powers, Rights, Assets, Duties Assumed By Authority.

52:27I-22 Powers, rights, assets, duties assumed by authority.

5.Effective and automatically upon the first meeting of the authority:

a.The authority shall assume all of the powers, rights, assets, and duties of the predecessor authority to the extent provided by this act, and such powers shall then and thereafter be vested in and shall be exercised by the authority.

b.The terms of office of the members of the predecessor authority shall terminate, the officers having custody of the funds of the predecessor authority shall deliver those funds into the custody of the person having charge of the financial affairs of the authority, the property and assets of the predecessor authority shall, without further act or deed, become the property and assets of the authority, and the predecessor authority shall cease to exist.

c.All debts, liabilities, obligations and contracts of the predecessor authority, except to the extent specifically provided or established to the contrary in this act, are imposed upon the authority, and all creditors of the predecessor authority and persons having claims against or contracts with the predecessor authority of any kind or character may enforce those debts, claims and contracts against the authority as successor to the predecessor authority in the same manner as they might have had against the predecessor authority, and the rights and remedies of those holders, creditors and persons having claims against or contracts with the predecessor authority shall not be limited or restricted in any manner by this act.

d.In continuing the functions, contracts, obligations and duties of the predecessor authority, the authority is authorized to act in its own name or in the name of the predecessor authority as may be convenient or advisable under the circumstances from time to time.

e.Any references to the predecessor authority in any other law or regulation shall be deemed to refer and apply to the authority.

f.All operations of the predecessor authority shall continue as operations of the authority until altered by the authority as may be permitted pursuant to this act.

g.The powers vested in the authority by this act shall be construed as being in addition to and not in diminution of the powers heretofore vested by law in the predecessor authority to the extent not otherwise altered or provided for in this act.

L.2010, c.51, s.5.



Section 52:27I-23 - Office Established In The Eda.

52:27I-23 Office established in the EDA.

6. a. There is hereby established in the EDA an office which shall be staffed by employees of the EDA which shall remain under the supervision and control of the EDA. The office shall be responsible for carrying out the policies set forth by the authority, in a collaborative manner with the host municipalities and the county. The office shall be administered by a director whose hiring shall be reviewed and approved by a subcommittee of the members of the authority to be appointed and convened at the direction of the chairperson of the authority for the purposes of this action.

b.The authority will rely solely on the office for all support services it requires to carry out its mission under this act, including, but not limited, to administrative, procurement, budgetary, clerical, and other similar types of services.

c.The authority and the EDA may enter into any agreements necessary to provide for the establishment, operation, and financial support of the office.

d.The costs of the office shall be paid for by the authority. The EDA shall on an annual basis submit to the authority a budget for review and approval by the authority for the anticipated costs of the office for the succeeding calendar year. If, during the course of the calendar year, it is necessary to amend the budget, the EDA shall submit an amendment or amendments to the authority for review and approval by the authority. All costs and expenses of the office shall be accounted for separately and apart from the costs and expenses of the EDA in its capacity as redeveloper pursuant to the designated redevelopment agreement. In the event the authority does not have adequate monies to fund the budget, the EDA may make a loan to the authority in the amount of the unfunded portion of the budget on terms and conditions acceptable to the EDA and the authority.

e.When it is necessary for the authority to engage the services of professional consultants, including registered architects, licensed professional engineers, planners, attorneys, accountants, or other professional consultants, the office shall assist the authority in the procurement process.

L.2010, c.51, s.6.



Section 52:27I-24 - Purpose Of Authority.

52:27I-24 Purpose of authority.

7.It shall be the purpose of the authority to oversee, administer, and implement the plan as provided in this act, in a manner that will promote, develop, encourage, and maintain employment, commerce, economic development, and the public welfare; to conserve the natural resources of the State; to provide housing, including housing to address identified needs related to homelessness; and to advance the general prosperity and economic welfare of the people in the host municipalities, the county, and the entire State by cooperating and acting in conjunction with other organizations, public and private, to promote and advance the economic use of the facilities located at Fort Monmouth.

L.2010, c.51, s.7.



Section 52:27I-25 - Members, Appointment, Terms.

52:27I-25 Members, appointment, terms.

8. a. The authority shall consist of 13 members to be appointed and qualified as follows:

(1)Three voting members appointed by the Governor with the advice and consent of the Senate, for staggered terms of five years, one of whom shall be a representative of the private sector with relevant business experience or background; one of whom shall be an individual who is knowledgeable in environmental issues, conservation, or land use issues; and one of whom shall have appropriate experience in workforce development and job training. Preference shall be given to professionals with a background in technology, finance, energy industry, or real estate. One of the members appointed under this paragraph shall be a resident of the county selected from a list of five candidates recommended by the Monmouth County Board of Chosen Freeholders and submitted to the Governor; the list of candidates for the initial selection of this member shall be so submitted within 45 days after the date of enactment of this act. In the event the Governor rejects all five candidates for the member to be selected upon the recommendation of the Monmouth County Board of Chosen Freeholders, the Monmouth County Board of Chosen Freeholders may submit an additional list of five different candidates within 30 days of the Governor's rejection of the prior list. If the Monmouth County Board of Chosen Freeholders does not submit a list of five candidates within either of the aforementioned time periods, within ten days after the expiration of such time period, the Governor shall inform the Monmouth County Board of Chosen Freeholders in writing that the Governor, at the Governor's discretion, will make such appointment. Not more than two of the members appointed by the Governor pursuant to this paragraph shall be members of the same political party, but the provisions of this paragraph regarding the selection of one such member from among candidates recommended by the Monmouth County Board of Chosen Freeholders shall not be construed to prohibit the appointment of a resident of the county for either or both of the memberships under this paragraph that are not filled from among candidates so recommended;

(2)The Chairperson of the New Jersey Economic Development Authority, ex officio and voting;

(3)Another member of the Executive Branch appointed by the Governor to serve on the authority, ex officio and voting;

(4)One voting member, who shall be a member of the Monmouth County Board of Chosen Freeholders to be appointed by the Monmouth County Board of Chosen Freeholders;

(5)The mayors of Eatontown, Oceanport, and Tinton Falls, ex officio and voting;

(6)The Commissioner of Labor and Workforce Development, who shall serve as an ex officio, non-voting member;

(7)The Commissioner of Environmental Protection, who shall serve as an ex officio, non-voting member;

(8)The Commissioner of Community Affairs, who shall serve as an ex officio, non-voting member; and

(9)The Commissioner of Transportation, who shall serve as an ex officio, non-voting member.

Each member appointed by the Governor shall hold office for the term of that member's appointment and until a successor shall have been appointed and qualified. The member appointed by the Monmouth County Board of Chosen Freeholders shall hold office for the term of that member's service on the board. In the event that a member appointed by the Monmouth County Board of Chosen Freeholders ceases to serve on that board, that member shall no longer hold office on the authority and the board shall appoint a member of the board to serve as a new member of the authority. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

b.Each ex officio member of the authority and the member appointed by the Monmouth County Board of Chosen Freeholders may designate an employee of the member's department or office to represent the member at meetings of the authority. The mayors of Eatontown, Oceanport, and Tinton Falls may designate a council member of their respective municipality, in lieu of an employee of the mayor's department or office, to represent them as a member at meetings of the authority. The designee may act on behalf of the member. The designation shall be in writing and shall be delivered to the authority and shall be effective until revoked or amended in writing to the authority.

c.Each member appointed by the Governor may be removed from office by the Governor for cause, after a public hearing, and may be suspended by the Governor pending the completion of that hearing. Each such member, before entering the duties of membership, shall take and subscribe an oath to perform those duties faithfully, impartially, and justly to the best of the person's ability. A record of those oaths shall be filed in the office of the Secretary of State.

d.The Governor shall appoint the chairperson of the authority. The members of the authority shall annually elect a vice-chairperson from among their members. The chairperson shall appoint a secretary and treasurer. The powers of the authority shall be vested in the voting members thereof in office from time to time; five voting members of the authority shall constitute a quorum, and the affirmative vote of five voting members shall be necessary for any action taken by the authority, except as otherwise provided in subsection e. of this section, or unless the bylaws of the authority shall require a larger number. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

e.The affirmative vote of seven members shall be required for the following actions taken by the authority:

(1)any action to adopt or revise the plan, as provided in section 18 of this act, or to adopt or revise the development and design guidelines or land use regulations adopted by the authority as provided in section 17 of this act; (2) any action to enter into a designated redevelopment agreement with the EDA as provided in subsection a. of section 16 of this act; (3) any action to adopt any amendment to the plan pursuant to paragraph (1) of subsection e. of section 17 of this act; (4) any action to approve any project undertaken by the EDA; (5) any action to acquire easements, rights of way, or fee title to properties pursuant to subsection g. of section 9 of this act; (6) in any year that the authority is anticipated to receive no funding from the federal government, any action to approve the budget of the office for that year or any amendment to the budget pursuant to subsection d. of section 6 of this act; and (7) consent to the designation of any portion of the project area as an area in need of redevelopment or any area in need of rehabilitation pursuant to the provisions of the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.), as provided in subsection o. of section 9 of this act.

f.The members of the authority shall serve without compensation, but the authority may, within the limits of funds appropriated or otherwise made available for such purposes, reimburse its members for necessary expenses incurred in the discharge of their official duties.

g. (1) No member, officer, employee or agent of the authority or office shall have a personal interest, either directly or indirectly, in any project, employment agreement or any contract, sale, purchase, lease, or transfer of real or personal property to which the authority or office is a party.

(2)The authority, as well as any business entity performing or seeking to perform a contract for the authority, shall be subject to the provisions of P.L.2005, c.51 (C.19:44A-20.13 et seq.).

(3)The members, officers, and employees of the authority shall be subject to the same financial disclosure requirements as the members, officers, and employees of State authorities subject to executive orders of the Governor with respect to financial disclosure.

h.The authority may be dissolved by act of the Legislature on condition that the authority has no debts or obligations outstanding or provision has been made for the payment, retirement, termination, or assumption of its debts and obligations. Upon dissolution of the authority, all property, funds, and assets thereof shall be vested in the State, unless the Legislature directs otherwise.

i.A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the authority shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after the copy of the minutes shall have been so delivered, unless during such 10-day period the Governor shall approve the same, in which case such action shall become effective upon such approval. If, in that 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the authority or any member thereof at such meeting, such action shall be void.

j.Any and all proceedings, hearings or meetings of the authority shall be conducted in conformance with the "Senator Byron M. Baer Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

k.Records of minutes, accounts, bills, vouchers, contracts or other papers connected with or used or filed with the authority or with any officer or employee acting for or in its behalf are declared to be public records, and shall be open to public inspection in accordance with P.L.1963, c.73 (C.47:1A-1 et seq.).

L.2010, c.51, s.8; amended 2011, c.197, s.1.



Section 52:27I-26 - Powers Of Authority.

52:27I-26 Powers of authority.

9.The authority shall have the following powers:

a.To enter into a designated redevelopment agreement as set forth in subsection a. of section 16 of this act;

b.As designated and empowered as the "local redevelopment authority" for Fort Monmouth for all purposes of the Defense Base Closure and Realignment Act of 1990, Pub.L.101-510 (10 U.S.C. s.2687), and, in that capacity, to enter into agreements with the federal government, State departments, agencies or authorities, the county, the host municipalities, or private parties;

c.To adopt development and design guidelines and land use regulations consistent with and in furtherance of the plan; and to adopt, revise, adjust, and implement (1) any aspect of the plan or the development and design guidelines and land use regulations adopted in furtherance thereof, or to grant variances therefrom; (2) the economic revitalization study prepared pursuant to section 16 of P.L.2006, c.16 (C.52:27I-16); and (3) if designated as the designated agency pursuant to section 2 of P.L.2008, c.28 (C.52:27I-8.2), any aspect of the homeless assistance submission required under the Defense Base Closure and Realignment Act of 1990, Pub.L.101-510 (10 U.S.C. s.2687);

d.To undertake redevelopment projects pursuant to the plan;

e.To acquire or contract to acquire, and to dispose of the project area or any portion, tract or subdivision of the project area, or any utility system or infrastructure servicing the project area;

f.To lease as lessee, lease as lessor whether as a titleholder or not, own, rent, use, and take and hold title to, and to convey title of, and collect rent from, real property and personal property or any interest therein, in the exercise of its powers and the performance of its duties under this act;

g.To acquire, including by condemnation where necessary pursuant to the provisions of the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), easements, rights of way, or fee title to properties within the project area where necessary in connection with the provision of utilities, streets, roads or other infrastructure required for implementation of the plan;

h.To arrange for the clearance of any parcel owned or acquired, and for the installation, construction or reconstruction of streets, facilities, utilities, and site improvements essential to the preparation of sites for use in accordance with the plan;

i.To contract for the provision of professional services, including, but not limited to, the preparation of plans for the carrying out of redevelopment projects by registered architects, licensed professional engineers or planners, or other consultants;

j.To issue requests for proposals or requests for qualifications; to arrange or contract with other public agencies or public or private redevelopers, including but not limited to nonprofit entities, for the planning, replanning, construction, or undertaking of any project or redevelopment work, or any part thereof; to negotiate and collect revenue from a redeveloper to defray the costs of the authority, and to secure payment of such revenue; as part of any such arrangement or contract, to negotiate financial or in-kind contributions from a redeveloper to the authority or to the host municipalities to offset or mitigate impacts of the project; as part of any such arrangement or contract, to require the posting of performance guarantees in connection with any redevelopment project; as part of any such arrangement or contract, to facilitate the extension of credit, or making of loans, by the EDA, by other public agencies or funding sources, or by private entities to redevelopers to finance any project or redevelopment work, or upon a finding that the project or redevelopment work would not be undertaken but for the provision of financial assistance, or would not be undertaken in its intended scope without the provision of financial assistance, to facilitate as part of an arrangement or contract for capital grants to redevelopers; and to arrange or contract with public agencies or redevelopers for the opening, grading or closing of streets, roads, roadways, alleys, or other places or for the furnishing of facilities or for the acquisition by such agency of property options or property rights or for the furnishing of property or services in connection with the project area;

k.To participate in, conduct, or contract for the performance of environmental assessment or remediation activities or restoration arising out of or relating to environmental conditions within the project area, including but not limited to insurance or bonds related to such activities;

l.To enter upon any building or property in the project area in order to conduct investigations or make surveys, sounding or test borings necessary to carry out the purposes of the plan;

m.To arrange or contract with the EDA or other public agencies to facilitate or provide relocation assistance, of the types and in the amounts provided for businesses in the "Relocation Assistance Law of 1967," P.L.1967, c.79 (C.52:31B-1 et seq.) and the "Relocation Assistance Act," P.L.1971, c.362 (C.20:4-1 et seq.), to businesses operating within the project area who are displaced as a result of the closure and who request such assistance within a period to be determined by the authority;

n.To make, consistent with the plan: (1) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements; and (2) plans for the enforcement of laws, codes, and regulations relating to the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements;

o.Notwithstanding any other law to the contrary, to consent to a request by a host municipality for, or request that the host municipality consider, the designation of portions of the project area as being in need of redevelopment or rehabilitation in accordance with the provisions of the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.);

p.To publish and disseminate information concerning the plan or any project within the project area;

q.To adopt and from time to time amend and repeal bylaws for the regulation of its affairs and the conduct of its business;

r.To adopt and use an official seal and alter it at its pleasure;

s.To maintain an office at a place or places within the State as it may designate;

t.To sue and be sued in its own name;

u.To provide that any revenues collected shall be available to the authority for use in furtherance of any of the purposes of this act;

v.Pursuant to an adopted cash management plan, to invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, in property or securities in which governmental units may legally invest funds subject to their control;

w.To enter into mortgages as mortgagee;

x.To apply for, receive, and accept from any federal, State, or other public or private source, grants or loans for, or in aid of, the authority's authorized purposes;

y.To consent to the modification of any contract, mortgage, or other instrument entered into by it or on its behalf;

z.To pay or compromise any claim arising on, or because of any agreement, mortgage, or instrument;

aa.To acquire or contract to acquire from any person, firm, or corporation, public or private, by contribution, gift, grant, bequest, devise, purchase, or otherwise, real or personal property or any interest therein, including such property as it may deem necessary or proper, although temporarily not required for such purposes, in the project area or in any area outside the project area designated by the authority as necessary for carrying out the relocation of the businesses displaced from the project area as a result of the closure of Fort Monmouth or other acquisitions needed to carry out the master plan;

bb.To subordinate, waive, sell, assign or release any right, title, claim, lien or demand however acquired, including any equity or right of redemption, foreclosure, sell or assign any mortgage held by it, or any interest in real or personal property; and to purchase at any sale, upon such terms and at such prices as it determines to be reasonable, and take title to the property, real, personal, or mixed, so acquired and similarly sell, exchange, assign, convey or otherwise dispose of any property;

cc.To complete, administer, operate, obtain, and pay for insurance on, and maintain, renovate, repair, modernize, lease or otherwise deal with any property;

dd.To retain attorneys, planners, engineers, architects, managers, financial experts, and other types of consultants as may be necessary;

ee.To arrange or contract with any public agency, to the extent that it is within the scope of that agency's functions, to cause the services customarily provided by that agency to be rendered for the benefit of the occupants of the project area, and have that agency provide and maintain parks, recreation centers, schools, sewerage, transportation, water and other municipal facilities adjacent to or in connection with the project area;

ff.To conduct examinations and investigations, hear testimony and take proof, under oath at public or private hearings of any material matter, compel witnesses and the production of books and papers and issue commissions for the examination of witnesses who are out of State, unable to attend, or excused from attendance; and to authorize a committee designated by it consisting of one or more members, or counsel, or any officer or employee to conduct the examination or investigation, in which case it may authorize in its name the committee, counsel, officer or employee to administer oaths, take affidavits and issue subpoenas or commissions;

gg.To make and enter into all contracts and agreements necessary or incidental to the performance of the duties authorized in this act;

hh.After thorough evaluation and investigation, to bring an action on behalf of a tenant within the project area to collect or enforce any violation of subsection g. or h. of section 11 of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-12);

ii.To designate members or employees, who shall be knowledgeable of federal and State discrimination laws, and who shall be available during all normal business hours, to evaluate a complaint made by a tenant within the project area pursuant to section 11 of the "Law Against Discrimination," P.L.1945, c.169 (C.10:5-12);

jj.To borrow monies from the EDA to fund an approved budget on terms and conditions acceptable to the EDA;

kk.To adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement this act; and

ll.To do all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this act.

L.2010, c.51, s.9.



Section 52:27I-27 - Appointment Of Committees.

52:27I-27 Appointment of committees.

10.The authority shall appoint an historical preservation advisory committee and an environmental advisory committee to assist in its activities in such areas, and any other advisory committee as it deems appropriate. The membership of the committees shall be determined by the authority. The historical preservation committee and the environmental committee shall for all intents and purposes be the exclusive "historic preservation commission," as established pursuant to section 21 of P.L.1985, c.516 (C.40:55D-107), and the "environmental commission," as established pursuant to P.L.1968, c.245 (C.40:56A-1 et seq.), for all land use matters and approvals within the project area.

L.2010, c.51, s.10.



Section 52:27I-28 - Cooperation With State Departments, Agencies.

52:27I-28 Cooperation with State departments, agencies.

11.All State departments and agencies, to the extent not inconsistent with law and within budget constraints, shall cooperate with the authority and respond to requests for such information and assistance as are necessary to accomplish the purposes of this act.

To the extent not inconsistent with law and within budget constraints, and to the extent necessary to ensure a coordinated and comprehensive redevelopment and revitalization of Fort Monmouth, upon the recommendation of the EDA that a project be prioritized, a State department, agency or authority shall supersede existing priority setting or ranking systems to place applications that would benefit that project within the project area in the highest priority or ranking category for award or approval of grants, benefits, loans, projects, including highways, roads, sewer, or other infrastructure projects, or other considerations that would benefit the project area. Funding from State sources shall augment, and not replace, any funding from the federal government or as authorized by sections 22 through 24 of this act.

L.2010, c.51, s.11.



Section 52:27I-29 - Property Exempt From Levy, Sale.

52:27I-29 Property exempt from levy, sale.

12.All property of the authority or EDA shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the authority or EDA be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the authority or EDA on or with respect to any project or any revenues or other moneys.

L.2010, c.51, s.12.



Section 52:27I-30 - Taxes, Assessments, Payment Not Required; Payments In Lieu Of Taxes.

52:27I-30 Taxes, assessments, payment not required; payments in lieu of taxes.

13. a. The authority and the EDA shall not be required to pay any taxes or assessments upon or in respect of a project or any property or moneys of the authority and the EDA, and the authority and EDA, their projects, property, and moneys, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the State except for transfer, inheritance, and estate taxes and by any political subdivision of the State; provided, that any person occupying a project whether as lessee, vendee or otherwise shall, as long as title thereto shall remain in the authority or EDA, pay to the political subdivision in which such project is located a payment in lieu of taxes which shall equal the taxes on real and personal property, whether for municipal, county, fire, or school purposes, as applicable, including water and sewer service charges or assessments, which such person would have been required to pay had it been the owner of such property during the period for which such payment is made and neither the authority nor the EDA nor their projects, property, money or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. If and to the extent provided by contract, the authority or EDA may agree to cooperate with such person occupying a project, in connection with any administrative or judicial proceedings for determining the validity or amount of such payments and may agree to appoint or designate and reserve the right in and for such person to take all action which the authority may lawfully take in respect of such payments and all matters relating thereto, provided such person shall bear and pay all costs and expenses of the authority thereby incurred at the request of such person or by reason of any such action taken by such person in behalf of the authority. If such person occupying a project has paid the amounts in lieu of taxes required by this section to be paid, such person shall not be required to pay any such taxes as to which a payment in lieu thereof has been made to the State or to any political subdivision, any other statute to the contrary notwithstanding.

b.Except as provided in subsection a. of this section, a host municipality is authorized to assess and collect taxes on real and personal property within the project area as provided by law for municipal, county, fire, or school purposes, as applicable.

L.2010, c.51, s.13.



Section 52:27I-31 - Prevailing Wage Rate.

52:27I-31 Prevailing wage rate.

14.Each worker employed on any project to which the authority is a party, shall be paid not less than the prevailing wage rate for the worker's craft or trade, as determined by the Commissioner of Labor and Workforce Development pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.).

L.2010, c.51, s.14.



Section 52:27I-32 - Awarding Of Purchases, Contracts, Agreements.

52:27I-32 Awarding of purchases, contracts, agreements.

15. a. All purchases, contracts, or agreements made pursuant to this act shall be made or awarded directly by the authority, except as otherwise provided in this act, only after public advertisement for bids therefor in the manner provided by the authority and notwithstanding the provisions of any other laws to the contrary.

b.Any purchase, contract, or agreement may be made, negotiated, or awarded by the authority without public bid or advertising under the following circumstances:

(1)When the aggregate amount involved does not exceed the amount set forth in, or the amount calculated by the Governor pursuant to, section 2 of P.L.1954, c.48 (C.52:34-7);

(2)To acquire subject matter which is described in section 4 of P.L.1954, c.48 (C.52:34-9);

(3)To make a purchase or award or make a contract or agreement under the circumstances described in section 5 of P.L.1954, c.48 (C.52:34-10);

(4)When the contract to be entered into is for the furnishing or performing of services of a professional or technical nature, including legal services, provided that the contract shall be made or awarded directly by the authority;

(5)When the authority has advertised for bids and has received no bids in response to its advertisement, or received no responsive bids. Any purchase, contract, or agreement may then be negotiated and may be awarded to any contractor or supplier determined to be responsible, as "responsible" is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), provided that the terms, conditions, restrictions, and specifications set forth in the negotiated contract or agreement are not substantially different from those which were the subject of competitive bidding;

(6)When a purchase is to be made through or by the Director of the Division of Purchase and Property pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1), or through a contract made by any of the following: the New Jersey Sports and Exposition Authority established under section 4 of P.L.1971, c.137 (C.5:10-4); the New Jersey Meadowlands Commission established under section 5 of P.L.1968, c.404 (C.13:17-5); the New Jersey Turnpike Authority established under section 3 of P.L.1948, c.454 (C.27:23-3); the New Jersey Water Supply Authority established under section 4 of P.L.1981, c.293 (C.58:1B-4); the Port Authority of New York and New Jersey established under R.S.32:1-4; the Delaware River Port Authority established under R.S.32:3-2; or the Higher Education Student Assistance Authority established under N.J.S.18A:71A-3.

L.2010, c.51, s.15.



Section 52:27I-33 - Designated Redeveloper.

52:27I-33 Designated redeveloper.

16. a. Upon the acceptance by the federal government of the revitalization plan adopted by the predecessor authority pursuant to section 14 of P.L.2006, c.16 (C.52:27I-14), the EDA is hereby designated as a designated redeveloper for any property acquired by or conveyed to the authority. The authority and EDA shall enter into a designated redevelopment agreement detailing the terms and conditions of the designated redeveloper relationship, including, but not limited to, the tasks and scope of powers and authorities delegated to the EDA as a designated redeveloper, which may include the power and authority to perform all acts and do all things that the authority is empowered to do pursuant to this act, except for the powers enumerated in subsections b., c., o., q., r., s., t., ff., hh., ii., jj., kk., and ll. of section 9 of this act and the ability to adopt or amend the plan or the development and design guidelines and land use regulations adopted by the authority as provided in this act. In addition to such delegated power and authority, in order to carry out and effectuate the purposes of this act and the terms of the plan, the designated redeveloper may do and perform any acts and things authorized by the "New Jersey Economic Development Authority Act," P.L.1974, c.80 (C.34:1B-1 et seq.) necessary or convenient to carry out the purposes of this act.

b.No municipality shall modify or change the drawings, plans, or specifications for the construction, reconstruction, rehabilitation, alteration, or improvement of any project of the authority, or of the EDA, or the construction, plumbing, heating, lighting, or other mechanical branch of work necessary to complete the work in question, or require that any person, firm or corporation employed on any such work shall perform the work in any other or different manner than that provided by the drawings, plans, and specifications, or require that any person, firm or corporation obtain any other or additional authority, approval, permit, or certificate from the municipality in relation to the work being done, and the doing of the work by any person, firm, or corporation in accordance with the terms of the drawings, plans, specifications, or contracts shall not subject the person, firm, or corporation to any liability or penalty, civil or criminal, other than as may be stated in the contracts or incidental to the proper enforcement thereof; nor shall any municipality require the authority, the EDA, or any person, firm, partnership or corporation which leases or purchases the project for lease or purchase to a State agency, to obtain any other or additional authority, approval, permit, certificate, or certificate of occupancy from the municipality as a condition of owning, using, maintaining, operating, or occupying any project acquired, constructed, reconstructed, rehabilitated, altered, or improved by the authority or by the EDA. Notwithstanding the provisions of subsections b. and d. of section 17 of this act, municipal site plan approval and municipal subdivision approval shall not be required for any project undertaken by the authority or the EDA, but a project undertaken by the EDA shall require the affirmative vote of seven members of the authority. The foregoing provisions shall not preclude any municipality from exercising the right of inspection for the purpose of requiring compliance by any project with local requirements for operation and maintenance affecting the health, safety, and welfare of the occupants thereof, provided that the compliance does not require changes, modifications or additions to the original construction of the project.

L.2010, c.51, s.16.



Section 52:27I-34 - Development And Design Guidelines, Land Use Regulations; Variances.

52:27I-34 Development and design guidelines, land use regulations; variances.

17. a. The authority shall propose and adopt development and design guidelines and land use regulations consistent with and in furtherance of the plan. Provisions may be made by the authority for the waiver, according to definite criteria, of strict compliance with the standards promulgated, where necessary to alleviate hardship. The plan and the development and design guidelines and land use regulations adopted by the authority shall supersede the master plans, the zoning and land use ordinances and regulations, and the zoning maps of the host municipalities adopted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) insofar as the same may pertain to the project area, except with respect to the procedures to be followed for submitting and processing applications for subdivision or site plan approvals.

b.Applications for subdivision approval, site plan approval, and redevelopment within the project area shall utilize the development and design guidelines and land use regulations adopted by the authority, and shall be submitted to the planning board of the host municipality in which the project parcel is located for review and approval, and where required by law to the county planning board. The procedures for the approval of subdivisions and site plans within the project area shall be the procedures adopted by such host municipality pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) (including, but not limited to, notice provisions and the payment of application fees and the posting of escrow deposits, if any). The authority shall by regulation provide for mandatory conceptual review by or on behalf of the authority; provided, however, that unless accompanied by a request for a variance to be granted by the authority pursuant to subsection e. of this section, any such mandatory conceptual review shall be completed within 45 days of the authority's receipt of the application, or within such later time period if agreed to by the applicant.

c.Whenever an application pursuant to subsection b. of this section is filed with a planning board, a copy of the application shall be submitted simultaneously to the authority, and notice of all public hearings in connection therewith shall be provided to the authority. The authority shall be deemed an interested party entitled to notice of all applications for properties within the project area or within 200 feet of the project area's boundaries, irrespective of whether the authority owns the portion of the project area within 200 feet.

d.In connection with subdivision and site plan approval, the planning boards shall have the authority to grant variances from the requirements of the development and design guidelines and land use regulations adopted by the authority to the extent such variances are permitted pursuant to subsection c. of section 57 of P.L.1975, c.291 (C.40:55D-70).

e. (1) The provisions of subsection d. of section 57 of P.L.1975, c.291 (C.40:55D-70) notwithstanding and except as provided in paragraph (2) of this subsection, the authority shall have sole and exclusive jurisdiction to grant for special reasons shown, a variance from the requirements of the master plan, development and design guidelines or land use regulations adopted by the authority to permit: (a) a use or principal structure in a district restricted against such use or principal structure, (b) a continuation or an expansion of a nonconforming use, (c) deviation from a specification or standard pursuant to land use regulations adopted by the authority pertaining solely to a conditional use, (d) an increase in the permitted floor area ratio as established by the land use regulations adopted by the authority, (e) an increase in the permitted density as established by the land use regulations adopted by the authority or (f) a height of a principal structure which exceeds by 10 feet or 10 percent the maximum height permitted in the district for a principal structure. Such variances shall not be granted unless the applicant demonstrates to the satisfaction of the authority that special reasons exist for the granting of such variance, that the granting of the requested variance will not substantially impair the intent and purpose of the plan, and that the variance can be granted without substantial detriment to the public good. Application for such a variance shall be submitted together with or prior to an application for mandatory conceptual review pursuant to subsection b. of this section, and the authority shall approve or deny the application within 120 days of a complete submission unless the applicant agrees to extend the time. In lieu of granting a variance, the authority in its discretion may require the adoption of a plan amendment.

(2)Variances granted pursuant to subparagraphs (a) through (f) of paragraph (1) of this subsection shall require the affirmative vote of seven members of the authority, except that variances granted pursuant to subparagraph (e) shall be heard and decided by the zoning boards of the host municipalities. If the zoning board of the host municipality hearing such variance request does not vote in favor of the variance request, the authority shall not be permitted to grant such variance.

f.Notwithstanding any other provision of this act or law to the contrary, the host municipalities shall not designate the project area or any portion thereof as an area in need of redevelopment or an area in need of rehabilitation, or adopt a redevelopment plan for any property within the project area pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.) without the consent of the authority.

L.2010, c.51, s.17.



Section 52:27I-35 - Adoption Of Amendment To Plan.

52:27I-35 Adoption of amendment to plan.

18.Prior to the adoption of any amendment to the plan, the authority shall transmit a copy of the proposed plan amendment to the governing body of each host municipality. Within 45 days after referral, each governing body may transmit to the authority a report containing its recommendation concerning the proposed plan amendment. The authority, when considering the adoption of the plan amendment, and in taking into account a decision by a zoning board of an affected host municipality as to whether a request for a variance to increase the permitted density is granted, as provided in subsection e. of section 17 of this act, shall review all reports received from the host municipalities and may accept or not accept any recommendations of the host municipalities; provided, however, that the authority shall record in its minutes its reasons for not accepting any such recommendations.

L.2010, c.51, s.18.



Section 52:27I-36 - Procedure Relative To Changing Location Of Public Highway, Public Utility Facility.

52:27I-36 Procedure relative to changing location of public highway, public utility facility.

19. a. If the authority or the EDA, as a designated redeveloper, shall find it necessary in connection with the undertaking of any of its projects to change the location of any portion of any public highway, or road, it may contract with any government agency, or public or private corporation which may have jurisdiction over the public highway or road to cause the public highway or road to be constructed at such location as the authority or the EDA, as a designated redeveloper, shall deem most favorable. The cost of the reconstruction and any damage incurred in changing the location of the highway shall be ascertained and paid by the authority or the EDA, as applicable, as a part of the cost of the project. Any public highway affected by the construction of any project may be vacated or relocated by the authority or the EDA, as a designated redeveloper, in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority or the EDA, as applicable, as a part of the cost of the project. In all undertakings authorized by this subsection, the authority or the EDA, as a designated redeveloper, shall consult and obtain the approval of the Commissioner of Transportation.

b.In addition to the foregoing powers, the authority or the EDA, as a designated redeveloper and their respective authorized agents and, with respect to EDA, its employees, may enter upon any lands, waters, and premises for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this act, all in accordance with due process of law, and this entry shall not be deemed a trespass nor shall an entry for this purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority or the EDA, as applicable, shall make reimbursement for any actual damages resulting to the lands, waters, and premises as a result of these activities.

c.The authority or the EDA, as a designated redeveloper, shall also have power to make regulations, based on the appropriate national model code, for the installation, construction, maintenance, repair, renewal, relocation, and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances, herein called "public utility facilities," of any public utility as defined in R.S.48:2-13, in, on, along, over or under any project. Whenever the authority or the EDA, as a designated redeveloper, shall determine that it is necessary that any public utility facilities which now are, or hereafter may be, located in, on, along, over or under any project shall be relocated in the project, or should be removed from the project, the public utility owning or operating the facilities shall relocate or remove the same in accordance with the order of the authority or the EDA, as a designated redeveloper. The cost and expenses of the relocation or removal, including the cost of installing the facilities in a new location, or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish the relocation or removal, shall be ascertained and paid by the authority or the EDA, as applicable, as a part of the cost of the project. In case of any relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate the facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate the facilities in their former location or locations. In all undertakings authorized by this subsection the authority or the EDA, as a designated redeveloper, shall consult with the affected utilities in an attempt to come to agreement on the proposed undertaking. If the authority or the EDA, as a designated redeveloper, are not able to come to an agreement on such undertakings, the authority or the EDA, as a designated redeveloper, shall petition the Board of Public Utilities to obtain approval for such undertakings. The provisions of this subsection shall not affect the Board of Public Utilities' jurisdiction over any public utility as defined in R.S.48:2-13.

L.2010, c.51, s.19.



Section 52:27I-37 - Business Plan.

52:27I-37 Business plan.

20.The authority is directed to prepare and complete a business plan which comprises all issues related to the closure, conversion, revitalization, and future use of Fort Monmouth. Further, this business plan shall: include a validation review of any extant studies on the perceived economic impact of this project on the State, the county, and the boroughs of Eatontown, Oceanport and Tinton Falls; refine existing market analyses and develop an absorption schedule; develop a short and long term job creation schedule; include a detailed fiscal analysis that considers cash flow, annual revenue and costs, cumulative revenue and costs, off-site infrastructure costs, and product absorption by year; include an investment and financing strategy that includes grants, local funding options such as the tax allocation district, bonds, taxation, licensing, permitting and fees, and private investment; include a determination of fair market value of property by parcel and overall, and propose an appropriate and feasible strategy for using available BRAC transfer tools.

L.2010, c.51, s.20.



Section 52:27I-38 - Redevelopment Agreement.

52:27I-38 Redevelopment agreement.

21.Redevelopment within the project area shall be implemented pursuant to a redevelopment agreement between the authority and the redeveloper, or between the authority and the EDA as a designated redeveloper, or between the EDA as a designated redeveloper and the redeveloper, as the case may be. All redevelopment agreements from or between the authority or the designated redeveloper and to or with a redeveloper shall contain, without being limited to, the following provisions: a. a provision limiting the use of the property to the uses permitted pursuant to the plan; b. a provision requiring the redeveloper to commence and complete the project within a period of time that the authority or the designated redeveloper fixes as reasonable; c. any lease to a redeveloper may provide that all improvements shall become the property of the authority; and d. such other covenants, provisions, and continuing controls as may be deemed necessary to effectuate the purposes of this act.

L.2010, c.51, s.21.



Section 52:27I-39 - Fort Monmouth Special Improvement District.

52:27I-39 Fort Monmouth special improvement district.

22. a. For the purposes of this section:

"Affected municipality" means a municipality that is located within, in whole or in part, a Fort Monmouth special improvement district established pursuant to subsection b. of this section.

"Fort Monmouth special improvement district" means an area within the project area designated by resolution of the authority and by concurring ordinance of an affected municipality as an area in which a special assessment on property within the project area shall be imposed for the purposes of promoting the economic and general welfare of the project area. The resolution shall exempt residential properties, residential portions of mixed use properties, or parcels with any number of residential units located within the Fort Monmouth special improvement district from special assessment. The resolution may exempt vacant properties within the Fort Monmouth special improvement district from special assessment.

b.A Fort Monmouth special improvement district resolution may be adopted if the authority finds: (1) that an area within the project area, as described by lot and block numbers and by street addresses in the enabling resolution, would benefit from being designated as a Fort Monmouth special improvement district; (2) that the authority would provide administrative and other services to benefit the businesses, employees, residents and consumers in the Fort Monmouth special improvement district; (3) that a special assessment shall be imposed and collected by the affected municipality or municipalities with the regular property tax payment or payment in lieu of taxes or otherwise, and that all or a portion of these payments shall be transferred to the authority to effectuate the purposes of this act and to exercise the powers given to it by resolution; and (4) that it is in the best interest of the public to create a Fort Monmouth special improvement district. If the authority determines that the imposition and collection of the special assessment will involve annual costs to an affected municipality in addition to the initial cost of the imposition and collection of the regular property tax payment or payment in lieu of taxes or otherwise, and that such annual costs relate to property tax payment imposition and collection activities peculiar to the Fort Monmouth special improvement district, and distinguished from property tax payment imposition and collection activities normally provided by the municipality outside of the Fort Monmouth special improvement district, the authority shall provide that the property tax payment imposition and collection activities of the affected municipality be conducted pursuant to the provisions of this act and provide that no more than 25 percent of the funds generated from the proceeds of the collection of the special assessment be retained by the affected municipality to cover the costs of the property tax payment imposition and collection activities of the affected municipality conducted pursuant to the provisions of this act. The percentage amount of funds to be retained by the affected municipality for such purpose shall be established by agreement with the authority and by concurring ordinance of the affected municipality prior to the collection of the special assessment, and such percentage amount shall not be changed throughout the duration of the agreement.

c.The authority may, by resolution, authorize the commencement of studies and the development of preliminary plans and specifications relating to the creation and maintenance of a Fort Monmouth special improvement district, including, whenever possible, estimates of construction and maintenance, and costs and estimates of potential gross benefit assessment. These studies and plans may include criteria to regulate the construction and alteration of facades of buildings and structures in a manner which promotes unified or compatible design.

d.Upon review of the reports and recommendations submitted, a resolution may be adopted authorizing and directing the establishment and maintenance of a Fort Monmouth special improvement district. In addition to other requirements for the consideration and adoption of resolutions, at least 10 days prior to the date fixed for a public hearing thereon, a copy of the proposed resolution and notice of the date, time, and place of the hearing shall be mailed to the owners of the lots or parcels of land abutting or included in the Fort Monmouth special improvement district proposed by the resolution.

e.A Fort Monmouth special improvement district resolution may provide that a Fort Monmouth special improvement district shall be deemed a local improvement in accordance with this act and the provisions of chapter 56 of Title 40 of the Revised Statutes, R.S.40:56-1 et seq.; that all costs of development, construction, and acquisition relating to the provision of improvements for a Fort Monmouth special improvement district, as the case may be, shall be financed by the authority and assessed by the affected municipality or municipalities, as the case may be, to properties especially benefited thereby as provided generally by R.S.40:56-1 et seq., and the resolution shall list and describe, by lot and block numbers and by street addresses, all properties to be assessed for the Fort Monmouth special improvement district improvements. The affected municipality or municipalities, as the case may be, may provide by ordinance or parallel ordinance for one or more special assessments within the Fort Monmouth special improvement district in accordance with chapter 56 of Title 40 of the Revised Statutes, R.S.40:56-1 et seq.; provided that the special assessment carried out pursuant to this section shall be deemed an assessment for benefits and shall be as nearly as may be in proportion to and not in excess of the peculiar benefit, advantage, or increase in value which the respective lots and parcels of real estate shall be deemed to receive by reason of such improvement.

f.If the authority determines that the improvements will involve annual costs to an affected municipality, in addition to the initial cost of constructing and making the improvements, and that such annual costs relate to maintenance services peculiar to the Fort Monmouth special improvement district, and distinguished from maintenance services normally provided by the municipality outside of the Fort Monmouth special improvement district, and will provide benefits primarily to property included in the district, rather than to the municipality as a whole, the resolution shall provide that the improvements and facilities thereof shall be operated and maintained pursuant to the provisions of this act and the municipality shall be authorized to provide that the costs thereof be assessed or taxed to benefited properties or businesses pursuant to the provisions of section 16 of P.L.1972, c.134 (C.40:56-80). At any time after the Fort Monmouth special improvement district resolution has been adopted or lands have been acquired or improved for a Fort Monmouth special improvement district, the authority may upon such determination provide, by separate resolution or by amendment to the resolution, that the improvements and facilities thereof shall be so operated and maintained and the costs so assessed to benefited properties or businesses. In any such case, such resolution shall describe the properties to be assessed, or in which any businesses may be contained which may be assessed, for such annual costs, which area may be given the name "(name of Fort Monmouth Special Improvement District) Fort Monmouth Improvement District."

L.2010, c.51, s.22.



Section 52:27I-40 - Fort Monmouth Transportation Planning District.

52:27I-40 Fort Monmouth Transportation Planning District.

23. a. There is established the Fort Monmouth Transportation Planning District which shall consist of those lands which comprise the project area. The authority shall administer and manage the transportation planning district and carry out such additional functions as provided herein.

b.In furtherance of the development of a coherent and sustainable transportation system for the project area, the authority shall initiate a joint planning process with participation by: State departments and agencies, corporations, commissions, boards, and authorities; metropolitan planning organizations, and counties and municipalities with jurisdiction in the district; and private representatives. The authority shall oversee the development and updating of a comprehensive, future-oriented district transportation plan.

c.The district transportation plan shall establish goals, policies, needs, and improvement priorities for all modes of transportation, including walking and bicycling, within the district and shall be consistent with the revitalization plan. The district transportation plan shall be based on a reasonable assessment of likely future growth reflected in the revitalization plan.

d.The district transportation plan shall quantify transportation needs arising from anticipated future traffic passing within or through the district based upon future development anticipated to occur within or through the district, and reflected in the revitalization plan. The district transportation plan shall set forth proposed transportation projects designed to address that future development, prioritized over increments of five years, the allocation of public and private shares of project costs and allowable administrative costs, and the amount, schedule, and collection of development fees. If new developments are proposed in the district which are not considered in the district transportation plan which is currently in effect, that plan shall be reevaluated, notwithstanding the five-year increment provision.

e.The district transportation plan shall be in accordance with the State transportation master plan adopted under section 5 of P.L.1966, c.301 (C.27:1A-5), the applicable county master plans adopted under R.S.40:27-2, and the applicable regional transportation plan or plans adopted by a metropolitan planning organization pursuant to 23 C.F.R.s.450.322.

f.The district transportation plan shall include a financial element setting forth a statement of projected revenue and expenses, including all project costs. The financial element of the district transportation plan shall identify public and private financial resources which may be available to fund, in whole or in part, those transportation projects set forth in that plan. The financial element shall make recommendations for the types and rates of development fees to be assessed under subsection i. of this section, formulas to govern the assessment of those fees, and the projected annual revenue to be derived therefrom.

g.The authority staff shall make copies of the district transportation plan available to the public for inspection no less than 14 days prior to any formal action by the authority to adopt the plan. In addition, the authority staff shall take steps to notify members of the business community and other interested parties of the district transportation plan and shall hold a public hearing thereon after having given public notice of the hearing.

h.The authority may, by resolution adopt the district transportation plan as recommended by the staff or with modifications.

i.After the adoption of the district transportation plan by the authority pursuant to subsection h. of this section, the authority may, by resolution, provide for the assessment and collection of development fees on developments within the transportation planning district as provided hereunder.

j.Development fees assessed by the authority shall be based upon the growth and development forecasts contained in the district transportation plan and shall be levied in order to raise only those amounts needed to accomplish the transportation projects set forth in the district transportation plan and allowable administrative costs. Those fees shall be assessed based upon the formula or formulas contained in the resolution adopted pursuant to subsection i. of this section and shall be uniformly applied, with such exceptions as are authorized or required herein.

k.A formula or formulas adopted by the authority by resolution shall reflect a methodology which relates the use of land to the impact of the proposed development on the transportation system, including, but not limited to: vehicle trips generated by the development; the square footage of an occupied structure; the number of employees regularly employed at the development; or the number of parking spaces located at the development; or any combination thereof.

l.The resolution may provide for credits against assessed development fees for payments made or expenses incurred which have been determined by the authority to be in furtherance of the district transportation plan, including, but not limited to, contributions to transportation improvements other than those required for safe and efficient highway access to a development, and costs attributable to the promotion of public transit, walking, bicycling, or ridesharing.

m.The resolution may either exempt or reduce the development fee for specified land uses which have been determined by the authority to have a beneficial, neutral, or comparatively minor adverse impact on the transportation needs of the transportation planning district.

n.The resolution may provide for a reduced rate of development fees for developers submitting a peak-hour automobile trip reduction plan approved by the authority under standards adopted by the authority. Standards for the approval of peak-hour automobile trip reduction plans may include, but need not be limited to, physical design for improved transit, ridesharing, and pedestrian access; design of developments which include a mix of residential and nonresidential uses; and proximity to potential labor pools.

o.The assessment of a development fee shall be reasonably related to the impact of the proposed development on the transportation system of the transportation planning district and shall not exceed the development's fair share of the cost of the transportation improvement necessary to accommodate the additional burden on the district's transportation system that is attributable to the proposed development and related allowable administrative costs.

p.A resolution shall be sufficiently certain and definitive to enable every person who may be required to pay a fee to know or calculate the limit and extent of the fee which is to be assessed against a specific development.

q.Upon the adoption by the authority of a resolution pursuant to subsection i. of this section, no separate assessment for off-site transportation improvements within the transportation planning district shall be made by the State, a county, or municipality except as permitted pursuant to this act.

r.A resolution adopted by the authority pursuant to subsection i. of this section shall provide for the establishment of a transportation planning district fund under the control of the authority and administered by the New Jersey Economic Development Authority. All monies collected from development fees shall be deposited into the fund, which shall be invested in an interest-bearing account. Monies deposited in the fund shall be used to defray project costs and allowable administrative costs.

s.Every transportation project funded, in whole or in part, by funds from a transportation planning district fund shall be subject to a project agreement to which the relevant entities are parties. The expenditure of funds for this purpose shall not be made from a transportation planning district fund, except by approval of the project budget by the authority and upon certification of the chief fiscal officer of the New Jersey Economic Development Authority that the expenditure is in accordance with a project agreement or is otherwise a project cost and has the approval of the authority.

t.Notwithstanding any other law to the contrary, no development fees shall be assessed for any low and moderate income housing units which are constructed pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.) or under court order or settlement.

u. (1) The payments due to the authority, whether as a lump sum or as balances due when a series of payments is to be made, shall be enforceable by the authority as a lien on the land and any improvements thereon. The lien shall be recorded by the county officer in the record book of the county office.

(2)When the fee is paid in full on the development or portion thereof, the lien on the development or portion thereof, as appropriate, shall be removed. When a series of payments is to be made, failure to make any one payment within 30 days after receipt of a notice of late payment shall constitute a default and shall obligate the person owing the unpaid balance to pay that balance in its entirety.

(3)All amounts assessed as a lien pursuant to this section shall be a lien upon the land against which they are assessed in the same manner that taxes are made a lien against land pursuant to Title 54 of the Revised Statutes, and the payment thereof shall be enforced within the same time and in the same manner and by the same proceedings as the payment of taxes is otherwise enforced under Title 54 of the Revised Statutes.

v. (1) Any fees collected, plus earned interest, not committed to a transportation project under a project agreement entered into under subsection s. of this section within 10 years of the date of collection, or not used for other allowable administrative costs within 10 years of the date of collection, shall be refunded to the fee-payer under a procedure prescribed by the authority; provided, however, that if the fee-payer transfers the development or any portion thereof, the fee-payer shall enter into an agreement with the grantee in such form as shall be provided by the authority which shall indicate who shall be entitled to receive any refund, and that agreement shall be filed with the chief fiscal officer of the EDA.

(2)Any person who has been assessed a development fee may request in writing a reconsideration of the assessment and a hearing by an employee so delegated by the authority within 90 days of the receipt of notification of the amount of the assessment on the grounds that the authority or its officers or employees in issuing the assessment did not abide by the provisions of this section or the provisions of the resolution adopted by the authority pursuant to this section.

w.A person may appeal to the authority any decision made in connection with the reconsideration of an assessment as authorized pursuant to subsection v. of this section. The authority shall review the record of the hearing and render its decision, which shall constitute an administrative action subject to review by the Appellate Division of the Superior Court. Nothing contained herein shall be construed as limiting the ability of any person so assessed from filing an appeal based upon an agreement to pay or actual payment of the fee.

x.If the authority, in conjunction with the New Jersey Transit Corporation, shall cause a passenger rail station to be designed, constructed and operated within the project area, prior to taking any such action, the authority shall receive written approval by resolution from the governing body of the host municipality in which the passenger rail station is to be located.

y.For the purposes of this section:

"Allowable administrative costs" means expenses incurred by the authority in developing a district transportation plan, including a financial element, and in managing a transportation planning district.

"Developer" means the legal or beneficial owner or owners of a lot or of any land proposed to be included in a proposed development, including the holder of an option or contract to purchase, or other person having an enforceable proprietary interest in such land.

"Development" means "development" in the meaning of section 3.1 of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-4).

"Development fee" means a fee assessed on a development pursuant to a resolution of the authority adopted under subsection i. of this section.

"District" or "transportation planning district" means the Fort Monmouth Transportation Planning District established pursuant to subsection a. of this section.

"Project agreement" means an agreement between the authority and a developer providing the terms and conditions under which the developer agrees to perform any work or undertaking necessary for a transportation project.

"Project costs" means expenses incurred in the planning, design, engineering and construction of any transportation project, and shall include debt service.

"Public highways" means public roads, streets, expressways, freeways, parkways, motorways, and boulevards including bridges, tunnels, overpasses, underpasses, interchanges, rest areas, express bus roadways, bus pullouts and turnarounds, park-ride facilities, traffic circles, grade separations, traffic control devices, the elimination or improvement of crossings of railroads and highways, whether at grade or not at grade, bicycle and pedestrian pathways, pedestrian and bicycle bridges traversing public highways, and any facilities, equipment, property, rights-of-way, easements and interests therein needed for the construction, improvement, and maintenance of highways.

"Public transportation project" means, in connection with public transportation service or regional ridesharing programs, passenger stations, shelters and terminals, automobile parking facilities, ferries and ferry facilities including capital projects for ferry terminals, approach roadways, pedestrian accommodations, parking, docks, and other necessary land-side improvements, ramps, track connections, signal systems, power systems, information and communication systems, roadbeds, transit lands or rights-of-way equipment storage and servicing facilities, bridges, grade crossings, rail cars, locomotives, motorbus and other motor vehicles, maintenance and garage facilities, revenue handling equipment and any other equipment, facility or property useful for or related to the provision of public transportation service or regional ridesharing programs.

"Transportation project" or "transportation improvement" means, in addition to public highways and public transportation projects, any equipment, facility, or property useful or related to the provision of any ground, waterborne, or air transportation for the movement of people and goods within or through the district, including rail freight infrastructure.

L.2010, c.51, s.23.



Section 52:27I-41 - Creation Of Infrastructure District.

52:27I-41 Creation of infrastructure district.

24. a. The authority may adopt a resolution creating an infrastructure district whenever the authority determines that the improvement of the infrastructure of the property within the infrastructure district will promote the health and general welfare of the residents of the project area, the host municipalities, and the infrastructure district. An infrastructure district created pursuant to this subsection may be comprised of any or all lands which comprise the project area. The authority may create, by separate resolution, more than one infrastructure district.

b. (1) If so determined by the authority, the receipts of retail sales, except retail sales of motor vehicles, of alcoholic beverages as defined in the "Alcoholic beverage tax law," R.S.54:41-1 et seq., of cigarettes as defined in the "Cigarette Tax Act," P.L.1948, c.65 (C.54:40A-1 et seq.), and of energy, made by a certified vendor from a place of business owned or leased and regularly operated by the vendor for the purpose of making retail sales, and which place of business is located within an infrastructure district created pursuant to subsection a. of this section, will be exempt to the extent of 50 percent of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.); and the authority for the purpose of increasing public revenue may adopt a resolution to levy and collect, within an infrastructure district created pursuant to subsection a. of this section, a franchise assessment not to exceed an amount equivalent to 50 percent of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) and to devote the proceeds from those assessments to purposes as provided in this section.

Any vendor having a place of business located within an infrastructure district may apply to the Executive Director of the EDA for certification pursuant to this paragraph. The executive director shall certify a vendor if the executive director shall find that the vendor owns or leases and regularly operates a place of business located in an infrastructure district for the purposes of making retail sales, that items are regularly exhibited and offered for retail sale at that location, and that the place of business is not utilized primarily for the purpose of catalogue, Internet or mail order sales. The executive director may at any time revoke a certification granted pursuant to this paragraph. The executive director shall immediately notify the Director of the Division of Taxation in the Department of the Treasury of any such certification or revocation.

(2)The rate of the franchise assessment shall be uniform throughout the infrastructure district. The franchise assessment shall apply only within the territorial limits of the infrastructure district and shall be in addition to any other assessments, taxes, and excises.

(3)The resolution adopted pursuant to subsection a. of this section shall continue in force and effect until repealed by the authority.

(4)No franchise assessment shall be imposed on gross receipts which a municipality or the State is prohibited from taxing under New Jersey law, or the Constitution and laws of the United States of America.

(5)Upon adoption, the authority shall immediately transmit a copy of the resolution to the Director of the Division of Local Government Services in the Department of Community Affairs and to the Director of the Division of Taxation in the Department of the Treasury. Every resolution levying a franchise assessment pursuant to this section shall provide for reporting assessments due and for the collection thereof, and all franchise assessments pursuant to such a resolution shall be remitted to the chief financial officer of the EDA. A resolution levying a franchise assessment shall take effect only on the first day of any month in any year. The resolution shall provide for the allocation and distribution of the proceeds of the franchise assessments collected.

(6)The resolution shall set forth the person or persons subject to the franchise assessment payment and collection procedures, and any other matters deemed relevant by the authority with the authority having discretion as to the mechanism to be utilized. The resolution shall also contain findings that the imposition of the franchise assessment is necessary because of the substantial risks undertaken to develop an infrastructure district.

(7)The resolution shall provide for the collection of the franchise assessment by an officer of the authority who shall be designated in the resolution; shall provide methods for enforcement; shall provide the permitted uses of the franchise assessment; and may provide penalties for the violation of any of the provisions of the resolution. "Permitted uses" may include the provision of loans, grants, or debt service for financing or refinancing the construction, reconstruction, repair, alteration, improvement, and development of any on-site or off-site infrastructure improvements, or parking or transportation facilities, or work that reduces, abates, or prevents environmental pollution, or other improvements that provide a public benefit within or to an infrastructure district.

c.For the purposes of effective administration of the franchise assessment, the authority shall have the authority to:

(1)Collect the franchise assessment, interest, and penalties imposed by a resolution adopted pursuant to paragraph (1) of subsection b. of this section which shall from the time due be a debt of the person by whom payable to the authority, recoverable in a court of competent jurisdiction in a civil action in the name of the authority to be instituted within three years of the date due.

(2)Authorize, as an additional remedy, the chief financial officer of the EDA to issue a certificate to the clerk of the Superior Court that any person is indebted under the resolution in an amount stated in the certificate. Thereupon, the clerk to whom the certificate is issued shall immediately enter upon the record of documented judgments the name of the person, the address of the place of business where the franchise assessment liability was incurred, the amount of the debt so certified, and the date of making of the entry. The making of the entry shall have the same force and effect as the entry of a documented judgment in the office of the clerk, and the chief financial officer of the EDA shall have all the remedies and may take all the proceedings for the collection of the debt which may be had or taken upon the recovery of a judgment in an action, but without prejudice to the person's right of appeal.

(3)Provide that, if for any reason the franchise assessment is not paid when due, interest at the rate of 12% per annum on the amount of the franchise assessment due, and an additional penalty of one-half of 1% of the amount of the unpaid assessment for each month or fraction thereof during which the franchise assessment remains unpaid, shall be added and collected. When action is brought for the recovery of any franchise assessment, the person liable therefor shall, in addition, be liable for the reasonable costs of collection and the interest and penalties imposed.

Any aggrieved person may, within 90 days of the entry of the decision, order, finding, assessment or action of the chief financial officer of the EDA under this section, file an appeal in the Superior Court, upon payment of the amount stated by the chief financial officer of the EDA to be due. The appeal provided by this section shall be the exclusive remedy available to any person for review of a determination of the chief financial officer of the EDA with respect to a liability for the franchise assessment imposed.

For the purposes of this section, "franchise assessment" means an assessment on the amount of the sales price of all tangible personal property and specified digital products, sold by a business, valued in money, whether received in money or otherwise, in the amount of 50 percent of the tax imposed pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.); "sales price," "tangible personal property," and "specified digital products" have the meanings given those terms by section 2 of P.L.1966, c.30 (C.54:32B-2).

L.2010, c.51, s.24.



Section 52:28-1 - Preamble

52:28-1. Preamble
Whereas, commissioners duly appointed on the part of the state of New York, and commissioners duly appointed on the part of New Jersey, for the purpose of agreeing upon, and settling the jurisdiction and territorial limits of the two states, have executed certain articles, two copies for each state, which are contained in the following words:

Agreement made and entered into, by and between Benjamin F. Butler, Peter Augustus Jay and Henry Seymour, commissioners duly appointed on the part and behalf of the state of New York, in pursuance of an act of the legislature of the said state entitled "An act concerning the territorial limits and jurisdiction of the state of New York, and the state of New Jersey," passed January eighteenth, eighteen hundred and thirty-three, of the one part, and Theodore Frelinghuysen, James Parker and Lucius Q. C. Elmer, commissioners duly appointed on the part and behalf of the state of New Jersey, in pursuance of an act of the legislature of the said state, entitled "An act for the settlement of the territorial limits and jurisdiction between the states of New Jersey and New York," passed February sixth, eighteen hundred and thirty-three, of the other part.

Rev.1877, p. 1178, Preamble (C.S. p. 5358, Preamble).



Section 52:28-2 - Location Of Boundary Line

52:28-2. Location of boundary line
Article I. The boundary line between the states of New York and New Jersey, from a point in the middle of Hudson river, opposite the point on the west shore thereof, in the forty-first degree of north latitude, as heretofore ascertained and marked, to the main sea, shall be the middle of the said river, of the bay of New York, of the water between Staten island and New Jersey, and of Raritan bay, to the main sea, except as hereinafter otherwise particularly mentioned.

Rev.1877, p. 1178, s. 3 (C.S. p. 5359, s. 5).



Section 52:28-3 - Islands Subject To New York

52:28-3. Islands subject to New York
Article II. The state of New York shall retain its present jurisdiction of and over Bedloe's and Ellis' islands, and shall also retain exclusive jurisdiction of and over the other islands lying in the waters above-mentioned, and now under the jurisdiction of that state.

Rev.1877, p. 1178, s. 4 (C.S. p. 5359, s. 6).



Section 52:28-4 - Hudson River And Bay Of New York

52:28-4. Hudson river and bay of New York
Article III. The state of New York shall have and enjoy exclusive jurisdiction of and over all the waters of the bay of New York, and of and over all the waters of Hudson river, lying west of Manhattan island, and to the south of the mouth of Spuyten Duyvel creek, and of and over the lands covered by the said waters to the low-water mark on the westerly or New Jersey side thereof, subject to the following rights of property and jurisdiction of the state of New Jersey, that is to say:

1. The state of New Jersey shall have the exclusive right of property in and to the land under water, lying west of the middle of the bay of New York and west of the middle of that part of the Hudson river which lies between Manhattan island and New Jersey.

2. The state of New Jersey shall have the exclusive jurisdiction of and over the wharves, docks and improvements made and to be made on the shore of the said state, and of and over all vessels aground on said shore, or fastened to any such wharf or dock, except that the said vessels shall be subject to the quarantine or health laws, and laws in relation to passengers of the state of New York, which now exist or which may hereafter be passed.

3. The state of New Jersey shall have the exclusive right of regulating the fisheries on the westerly side of the middle of the said waters; provided, that the navigation be not obstructed or hindered.

Rev.1877, p. 1178, s. 5 (C.S. p. 5359, s. 7).



Section 52:28-5 - Kill Von Kull

52:28-5. Kill von Kull
Article IV. The state of New York shall have exclusive jurisdiction of and over the waters of the Kill von Kull, between Staten island and New Jersey, to the westernmost end of Shooter's island, in respect to such quarantine laws and laws relating to passengers as now exist, or may hereafter be passed under the authority of that state, and for executing the same; and the said state shall also have exclusive jurisdiction, for the like purposes, of and over the waters of the sound from the westernmost end of Shooter's island to Woodbridge creek, as to all vessels bound to any port in the said state of New York.

Rev.1877, p. 1178, s. 6 (C.S. p. 5359, s. 8).



Section 52:28-6 - Sound Between Staten Island And New Jersey; Raritan Bay

52:28-6. Sound between Staten island and New Jersey; Raritan bay
Article V. The state of New Jersey shall have and enjoy exclusive jurisdiction of and over all the waters of the sound between Staten island and New Jersey, lying south of Woodbridge creek, and of and over all the waters of Raritan bay, lying westward of a line drawn from the lighthouse at Prince's bay to the mouth of Matavan creek, subject to the following rights of property and jurisdiction of the state of New York, that is to say:

1. The state of New York shall have the exclusive right of property in and to the land under water lying between the middle of the said waters and Staten island.

2. The state of New York shall have the exclusive jurisdiction of and over the wharves, docks and improvements made and to be made on the shore of Staten island, and of and over all vessels aground on said shore, or fastened to any such wharf or dock, except that the said vessels shall be subject to the quarantine or health laws and laws in relation to passengers of the state of New Jersey, which now exist or which may hereafter be passed.

3. The state of New York shall have the exclusive right of regulating the fisheries between the shore of Staten island and the middle of the said waters; provided, that the navigation of the said waters be not obstructed or hindered.

Rev.1877, p. 1179, s. 7 (C.S. p. 5360, s. 9).



Section 52:28-7 - Process Of New Jersey

52:28-7. Process of New Jersey
Article VI. Criminal process issued under the authority of the state of New Jersey against any person accused of an offense committed within that state, or on board of any vessel being under the exclusive jurisdiction of that state, as aforesaid, or committed against the regulations made or to be made by that state, in relation to the fisheries mentioned in the third article; and also civil process issued under the authority of the state of New Jersey against any person domiciled in that state, or against property taken out of that state to evade the laws thereof, may be served upon any of the said waters within the exclusive jurisdiction of the state of New York, unless such person or property shall be on board a vessel aground upon or fastened to the shore of the state of New York, or fastened to a wharf adjoining thereto, or unless such person shall be under arrest, or such property shall be under seizure, by virtue of process or authority of the state of New York.

Rev.1877, p. 1179, s. 8 (C.S. p. 5360, s. 10).



Section 52:28-8 - Process Of New York

52:28-8. Process of New York
Article VII. Criminal process issued under the authority of the state of New York against any person accused of an offense committed within that state, or committed on board of any vessel being under the exclusive jurisdiction of that state as aforesaid, or committed against the regulations made or to be made by that state in relation to the fisheries mentioned in the fifth article; and also civil process issued under the authority of the state of New York against any person domiciled in that state, or against property taken out of that state to evade the laws thereof, may be served upon any of the said waters within the exclusive jurisdiction of the state of New Jersey, unless such person or property shall be on board a vessel aground upon or fastened to the shore of the state of New Jersey, or fastened to a wharf adjoining thereto, or unless such person shall be under arrest, or such property shall be under seizure by virtue of process or authority of the state of New Jersey.

Rev.1877, p. 1179, s. 9 (C.S. p. 5360, s. 11).



Section 52:28-9 - When Agreement Binding

52:28-9. When agreement binding
Article VIII. This agreement shall become binding on the two states when confirmed by the legislatures thereof, respectively, and when approved by the congress of the United States. Done in four parts (two of which are retained by the commissioners of New York, to be delivered to the governor of that state, and the other two of which are retained by the commissioners of New Jersey, to be delivered to the governor of that state) at the city of New York, this sixteenth day of September, in the year of our Lord one thousand eight hundred and thirty-three, and of the independence of the United States the fifty-eighth.

heodore Frelinghuysen, B. F. Butler,

James Parker, Peter Augustus Jay,

Lucius Q. C. Elmer, Henry Seymour.



Rev.1877, p. 1179, s. 10 (C.S. p. 5360, s. 12).



Section 52:28-10 - Agreement Confirmed By New Jersey

52:28-10. Agreement confirmed by New Jersey
The aforesaid agreement, and every article, clause, matter and thing therein contained, shall be and the same is hereby fully and amply ratified and confirmed on the part of the state of New Jersey.

Rev.1877, p. 1179, s. 10 (C.S. p. 5361, s. 13).



Section 52:28-11 - Preamble

52:28-11. Preamble
Whereas, Henry R. Pierson, Elias W. Leavenworth and Chauncey M. Depew, commissioners duly appointed on the part of the state of New York, and Abraham Browning, Thomas N. McCarter and George H. Cook, commissioners duly appointed on the part of the state of New Jersey, for the purpose of negotiating and agreeing upon the true location of the northern boundary line between the states of New York and New Jersey, and also of replacing any monuments that may have become dilapidated or been removed on said boundary line, and of erecting new ones, have executed a certain agreement in duplicate, which is contained in the words following:

An agreement, made the seventh day of June, in the year one thousand eight hundred and eighty-three, between Henry R. Pierson, Elias W. Leavenworth and Chauncey M. Depew, commissioners on the part of the state of New York, and Abraham Browning, Thomas N. McCarter and George H. Cook, commissioners on the part of the state of New Jersey.

Whereas, by the first section of chapter CCCXL of the laws of the state of New York, for the year one thousand eight hundred and eighty, it was recited, among other things, that whereas by an act of the legislature, passed the twenty-sixth day of May, eighteen hundred and seventy-five, the regents of the university of the state of New York were authorized and directed, in connection with the authorities of Pennsylvania and New Jersey, respectively, to replace any monuments which have become dilapidated or been removed on the boundary lines of those states, and it was thereby declared that the lines originally laid down and marked with monuments by the several joint commissioners duly appointed for that purpose, and which have since been acknowledged and legally recognized by the several states interested, as the limits of their territory and jurisdiction, are the boundary lines of said states, irrespective of want of conformity to the verbal descriptions thereof; and, by the second section of the same chapter of the laws of the state of New York, the said regents were authorized and empowered to designate and appoint three of their number as commissioners to meet such commissioners as may have been or may be appointed on the part of the states of Pennsylvania and New Jersey, or either of them, and with such last-named commissioners, as soon as may be, to proceed to ascertain and agree upon the location of said lines as originally established and marked with monuments; and in case any monuments are found dilapidated or removed from their original location, said commissioners are authorized to replace them in a durable manner in their original positions, and to erect such additional monuments at such places on said lines as they may deem necessary for the proper designation of the boundary lines of said states;

And whereas, also, the above-named Henry R. Pierson, Elias W. Leavenworth and Chauncey M. Depew have been duly designated and appointed by the said regents of the university of the state of New York, commissioners on the part of said state for the purposes mentioned in the said act;

And whereas, also, by an act of the legislature of the state of New Jersey entitled "An act appointing commissioners to locate the northern boundary line between the states of New York and New Jersey, and to replace or erect monuments thereon," approved April thirteenth, one thousand eight hundred and seventy-six, the governor of the state of New Jersey was authorized to appoint three commissioners, with power, on the part of said state of New Jersey, to meet any authorities on the part of the state of New York who may be duly authorized, and with them to negotiate and agree upon the true location of the said boundary line between the states of New York and New Jersey, and also to replace any monuments which may have become dilapidated or been removed on said boundary lines, and to erect new ones which agreement it was thereby enacted should be in writing, and signed and sealed by the authorities of the state of New York and the commissioners of the state of New Jersey;

And whereas, the above-named Abraham Browning, Thomas N. McCarter and George H. Cook have been duly appointed commissioners on the part of the state of New Jersey under said act;

And whereas, by a supplement to the last said act, approved on the twenty-fifth day of March, 1881, the commissioners under the last said act were, in addition to the authority conferred by the last said act, also authorized, in their discretion, to proceed to ascertain and agree upon the location of the northern boundary line between the states of New York and New Jersey, as originally established and marked with monuments; and in case any monuments are found dilapidated or removed from their original location, said commissioners were authorized to renew and replace them in a durable manner in their original positions, and to erect such additional monuments at such places on said line as they may deem necessary for the proper designation of the boundary line of said states;

And whereas, the said commissioners acting for and on behalf of their respective states, have entered upon the performance of the duties imposed upon them by the said acts, and have, in pursuance of the authority to them severally given as aforesaid, agreed, and hereby do agree, as follows:

L.1884, c. 83, Preamble, p. 117 (C.S. p. 5362, Preamble).



Section 52:28-12 - Location Of Boundary Line

52:28-12. Location of boundary line
First. The line extending from the Hudson river on the east to the Delaware on the west, as the same was laid down and marked with monuments in seventeen hundred and seventy-four, by William Wickham and Samuel Cale, commissioners on the part of the then colony of New York, duly appointed for that purpose in pursuance of an act of the assembly of the colony of New York, passed on the sixteenth day of February, seventeen hundred and seventy-one, entitled "An act for establishing the boundary or partition line between the colonies of New York and Nova Caesarea, or New Jersey, and for confirming titles and possession," and John Stevens and Walter Rutherford, commissioners on the part of the then colony of New Jersey, duly appointed in pursuance of an act of the assembly of the colony of New Jersey, passed on the twenty-third day of September, seventeen hundred and seventy-two, entitled "An act for establishing the boundary or partition line between the colonies of New York and Nova Caesarea, or New Jersey, and for confirming titles and possession," which said line has since been acknowledged and recognized by the two states as the limit of their respective territory and jurisdiction, shall, notwithstanding its want of conformity to the verbal description thereof, as recited by said commissioners, continue to be the boundary or partition line between the said two states; provided, that wherever upon said line the location of one or more of the monuments erected by said commissioners in seventeen hundred and seventy-four, has been lost, and cannot otherwise be definitely fixed and determined, then in that case, and in every case where it is required to establish intervening points on said line, a straight line drawn between the nearest adjacent monuments, whose localities are ascertained, shall be understood to be, and shall be, the true boundary line.

L.1884, c. 83, Agreement, p. 119 (C.S. p. 5364, s. 19).



Section 52:28-13 - Monumental Marks Of Boundary Line

52:28-13. Monumental marks of boundary line
Second. The monumental marks by which said boundary line shall hereafter be known and recognized are hereby declared to be; first, the original monuments of stone erected in seventeen hundred and seventy-four, along said line by the commissioners aforesaid, as the same have been restored and re-established in their original positions by Edward A. Bowser, surveyor on the part of New Jersey, and Henry W. Clarke, surveyor on the part of New York, duly appointed by the parties hereto; second, the new monuments of granite erected by the aforesaid surveyors at intervals of one mile, more or less, along said line, and numbered consecutively, beginning from the Hudson river, and severally marked on the northerly side with the letters N. Y., and on the southerly side with the letters N.J.; third, the monuments of granite erected by the aforesaid surveyors at intervening points on said line at its intersection with public roads, railroads and rivers, and severally marked by them on the northerly side with the letters N. Y., and on the southerly side with the letters N. J.; and fourth, the terminal monuments erected at the western terminus of said line at the confluence of the Delaware and Navesink rivers, and the terminal monument erected on the brow of the rock called the Palisades, near the eastern terminus, and the rock lying and being at the foot of the Palisades on the bank of the Hudson river, and marked as the original terminal monument of said line established in seventeen hundred and seventy-four, as the same are described in a joint report made to the parties hereto by Elias W. Leavenworth, commissioner on the part of New York, and George H. Cook, commissioner on the part of New Jersey.

L.1884, c. 83, Agreement, p. 120 (C.S. p. 5364, s. 20).



Section 52:28-14 - Permanent And Authentic Record Of Boundary Line

52:28-14. Permanent and authentic record of boundary line
Third. The field-books of said surveyors, containing the descriptions of the locations of the several monuments erected by them, and of the witness marks thereto, the report of said surveyors containing the account of their work in ascertaining and marking said line, together with the topographical map of said line and the vicinity thereof, and the several documents and books of record containing the transactions of the parties aforesaid, having been duly authenticated and attested by the signatures of the said commissioners, and placed on file in the offices of the secretaries of state of the two states, shall constitute the permanent and authentic records of said boundary line, and are hereby adopted by the parties hereto, and made part of this agreement.

L.1884, c. 83, Agreement, p. 121 (C.S. p. 5364, s. 21).



Section 52:28-15 - Agreement Binding When Confirmed By Legislatures Of Both States And By Congress

52:28-15. Agreement binding when confirmed by legislatures of both states and by congress
Fourth. This agreement shall become binding on the two states when confirmed by the legislatures thereof, respectively, and when confirmed by the congress of the United States.

"In witness whereof, the said commissioners have hereto set their hands and seals, in duplicate, this seventh day of June, in the year of our Lord one thousand eight hundred and eighty-three.

Henry R. Pierson, [L.S.]

E. W. Leavenworth, [L.S.]

Chauncey M. Depew, [L.S.]

A. Browning, [L.S.]

Thomas N. McCarter, [L.S.]

Geo. H. Cook. [L.S.]



Executed in the presence of--



Witness as to H. R. Pierson,

A. C. Judson, Albany.



As to commissioners of New Jersey,

B. Williamson.



Witness to the signature of E. W. Leavenworth,

A. F. Lewis.



As to Chauncey M. Depew,

W. I. Vanarsdale."



L.1884, c. 83, Agreement, p. 121 (C.S. p. 5365, s. 22).



Section 52:28-16 - Agreement Ratified By New Jersey

52:28-16. Agreement ratified by New Jersey
The aforesaid agreement, and every article, clause, matter and thing therein contained, shall be and the same are hereby ratified and confirmed on the part of the state of New Jersey.

L.1884, c. 83, s. 1, p. 122 (C.S. p. 5365, s. 23).



Section 52:28-17 - Preamble

52:28-17. Preamble
Whereas, commissioners duly appointed on the part of the state of New York and commissioners duly appointed on the part of the state of New Jersey, for the purpose of locating and marking out by proper buoys the boundary line between the two states in lands under the water of Raritan bay, have executed certain articles, two copies for each state, which are contained in the following words:

An agreement, made the twelfth day of October, in the year one thousand eight hundred and eighty-seven, between Mayo W. Hazeltine, Robert Moore and Lieutenant G. C. Hanus, U. S. N., commissioners on the part of the state of New York, and George H. Cook, Robert C. Bacot and A. B. Stoney, commissioners on the part of the state of New Jersey;

Whereas, by chapter sixty-nine of the laws of the state of New York for the year one thousand eight hundred and eighty-seven, the governor was authorized to appoint three commissioners on the part of the state of New York, with full power to meet with the commissioners duly authorized on the part of the state of New Jersey, and with them locate and mark out by proper monuments and buoys the true boundary line between the two states in lands under water in Raritan bay; and

Whereas, the said Mayo W. Hazeltine, Robert Moore and Lieutenant G. C. Hanus, U. S. N., were duly appointed commissioners on the part of the state of New York, for the purposes mentioned in said act; and

Whereas, by an act of the legislature of the state of New Jersey, passed April twentieth, one thousand eight hundred and eighty-six, entitled "A joint resolution authorizing the appointment of a commission to locate and mark out the boundary line between the state of New Jersey and the state of New York in Raritan bay," the governor of the state of New Jersey was authorized to appoint three commissioners, with power on the part of the state to meet any authorities duly authorized on the part of the state of New York, and with them locate by proper buoys the boundary line between the two states of lands under water in Raritan bay; and

Whereas, the said George H. Cook, Robert C. Bacot and A. B. Stoney were duly appointed commissioners for the purpose of said act; and

Whereas, the said commissioners, acting for and on behalf of their respective states, have entered upon the performance of the duties imposed upon them by said act, and have, in pursuance of the authority to them severally given as aforesaid, agreed and hereby do agree upon a boundary line between the two states in lands under water in Raritan bay, and locate the same, as follows:

L.1888, c. 55, Preamble, p. 85 (C.S. p. 5366, Preamble).



Section 52:28-18 - From Great Beds Lighthouse North

52:28-18. From Great Beds lighthouse north
First. From the "Great Beds lighthouse" in Raritan bay, north, twenty degrees and sixteen minutes west, true, to a point in the middle of the waters of Arthur Kill or Staten Island sound, equi-distant between the southwesterly corner of the dwelling house of David C. Butler, at Ward's point, on Staten island, in the state of New York, and the southeasterly corner of the brick building on the lands of Cortland L. Parker, at the intersection of the westerly line of Water street with the northerly line of Lewis street, in Perth Amboy, in the state of New Jersey.

L.1888, c. 55, Agreement, p. 86 (C.S. p. 5366, s. 25).



Section 52:28-19 - From Great Beds Lighthouse South

52:28-19. From Great Beds lighthouse south
Second. From "Great Beds lighthouse" south, sixty-four degrees and twenty-one minutes east, true, in line with the center of Waackaack or Wilson's beacon, in Monmouth county, New Jersey, to a point at the intersection of said line with a line connecting "Morgan number two" triangulation point, United States coast and geodetic survey, in Middlesex county, New Jersey, with the granite and iron beacon marked on the accompanying map as "Romer stone beacon" , situated on the "Dry Romer shoal" ; and thence on a line bearing north, seventy-seven degrees and nine minutes east, true, connecting "Morgan number two" triangulation point, United States coast and geodetic survey, in Middlesex county, New Jersey, with said Romer stone beacon (the line passing through said beacon and continuing in the same direction), to a point at its intersection with a line drawn between the "Hook beacon" , on Sandy Hook, New Jersey, and the triangulation point of the United States geodetic survey, known as the Oriental hotel, on Coney island, New York; then southeasterly, at right angles with the last-mentioned line, to the main sea.

L.1888, c. 55, Agreement, p. 87 (C.S. p. 5367, s. 26).



Section 52:28-20 - Monumental Marks Of Boundary Line

52:28-20. Monumental marks of boundary line
Third. The monumental marks by which said boundary line shall be hereafter known and recognized are hereby declared to be as follows:

I. The "Great Beds lighthouse" ;

II. A permanent monument marked "state boundary line New York and New Jersey" , and to be placed at the intersection of the line drawn from the "Great Beds lighthouse" to "Waackaack or Wilson's beacon" , Monmouth county, New Jersey, and the line drawn from "Morgan's number two" triangulation point, United States coast and geodetic survey, in Middlesex county, New Jersey, to the "Romer stone beacon" ;

III. Eight buoys or spindles, to be marked like the permanent monuments above mentioned and placed at suitable intervening points along the line from the said permanent monument to the "Romer stone beacon" ;

IV. The Romer stone beacon.

L.1888, c. 55, Agreement, p. 87 (C.S. p. 5367, s. 27).



Section 52:28-21 - Maps To Furnish Authentic Records Of Boundary Line

52:28-21. Maps to furnish authentic records of boundary line
Fourth. The maps accompanying and filed with this agreement, showing the location of the above-described boundary line between the state of New York and the state of New Jersey in Raritan bay to the main sea, and the monumental marks by which it is marked and to be marked, duly authenticated and attested by the signatures of the said commissioners, and placed on file in the offices of the secretaries of state of the respective states, shall constitute the permanent and authentic records of said boundary line, and are hereby adopted by the parties thereto and made a part of this agreement.

In witness whereof, the said commissioners have hereto set their hands and seals in duplicate, this twelfth day of October, in the year of our Lord one thousand eight hundred and eighty-seven.

M. W. Hazeltine, [L.S.]

Robert Moore, [L.S.]

G. C. Hanus, Lieut., U.S.N., [L.S.]

George H. Cook, [L.S.]

Robert C. Bacot, [L.S.]

A. B. Stoney. [L.S.]



Certified to--

Edward P. Boyle, Secretary of Joint Commission.

L.1888, c. 55, Agreement, p. 87 (C.S. p. 5367, s. 28).



Section 52:28-22 - Agreement Ratified By State Of New Jersey

52:28-22. Agreement ratified by state of New Jersey
The aforesaid agreement, and every article, clause, matter and thing therein contained, shall be and the same is hereby fully and amply ratified and confirmed on the part of the state of New Jersey.

L.1888, c. 55, s. 1, p. 88 (C.S. p. 5367, s. 29).



Section 52:28-23 - Preamble

52:28-23. Preamble
Whereas, commissioners duly appointed on the part of the state of Pennsylvania, and commissioners, duly appointed on the part of the state of New Jersey, for the purpose of settling the jurisdiction of the river Delaware, and islands within the same, have executed two instruments of an agreement for the purposes aforesaid, one for each state, which agreement is contained in the following words:

An agreement made and concluded between George Bryan, George Gray, and William Bingham, commissioners appointed by the legislature of the state of Pennsylvania for settling the jurisdiction of the river Delaware, and islands within the same, and Abraham Clark, Joseph Cooper, and Thomas Henderson, commissioners appointed by the legislature of the state of New Jersey for the like purpose.

Whereas, inconveniences and mischiefs have arisen, and may hereafter arise, from the uncertainty of jurisdiction within and on the river Delaware; therefore, to prevent the same, and in order that law and justice may hereafter in all cases be executed, and take effect within and upon the said river from shore to shore, in all parts and places thereof where the same river is the boundary between the said states, the said commissioners do agree and establish, for and in behalf of their respective states, in manner following, that is to say:

Rev.1877, p. 1181, Preamble (C.S. p. 5368, Preamble).



Section 52:28-24 - Delaware River A Common Highway

52:28-24. Delaware river a common highway
First. It is declared, that the river Delaware, from the station point or northwest corner of New Jersey, northerly, to the place upon the said river where the circular boundary of the state of Delaware touches upon the same, in the whole length and breadth thereof, is and shall continue to be and remain a common highway, equally free and open for the use, benefit and advantage of the said contracting parties; provided nevertheless, that each of the legislatures of said states shall hold and exercise the right of regulating and guarding the fisheries on the said river Delaware annexed to their respective shores, in such manner that the said fisheries may not be unnecessarily interrupted, during the season for catching shad, by vessels riding at anchor on the fishing ground, or by persons fishing under claim of a common right on said river.

Rev. 1877, p. 1181, s. 15 (C.S. p. 5368, s. 30).



Section 52:28-25 - Jurisdiction Over Delaware River

52:28-25. Jurisdiction over Delaware river
Secondly. That each state shall enjoy and exercise a concurrent jurisdiction within and upon the water, and not upon the dry land, between the shores of said river, but in such sort, nevertheless, that every ship and other vessel, while riding at anchor before any city or town in either state, where she hath last laded or unladed, or where it is intended she shall first thereafter either lade or unlade, shall be considered exclusively within the jurisdiction of such state; and every vessel fastened to or aground on the shore of either state, shall in like manner be considered exclusively within the jurisdiction of such state; but that all capital and other offenses, trespasses, or damages, committed on said river, the juridical investigation and determination thereof shall be exclusively vested in the state wherein the offender or person charged with such offense shall be first apprehended, arrested, or prosecuted.

Rev.1877, p. 1181, s. 16 (C.S. p. 5368, s. 31).



Section 52:28-26 - Annexation Of Islands

52:28-26. Annexation of islands
Thirdly. That all islands, islets, and dry land within the bed and between the shores of the said river, and between the said station point, northerly, and the falls of Trenton, southerly, shall as to jurisdiction, be hereafter deemed and considered as parts and parcels of the state to which such insulated dry land doth lie nearest at the time of making and executing this agreement; and that from said falls of Trenton to the state of Delaware, southerly, Biles' island, near Trenton, Windmill island, opposite to Philadelphia, League island, Mud or Fort island, Hog island, and Little Tinnicum islands, shall be annexed to the state of Pennsylvania, and considered as parts and parcels thereof; and that Biddle's or Newbold's island, Burlington island, Petty's islands, Redbank island, Harmanus Helm's island, Chester island, and Shiverse's island, shall be annexed to the state of New Jersey, and considered as parts and parcels thereof; and that all other islands within said river, between the falls of Trenton and the state of Delaware, which are not hereinbefore particularly enumerated, shall be hereafter deemed and considered as parts and parcels of the state to which such island doth lie nearest, at the date hereof; and that all islands which may hereafter be formed within the said river shall be classed and annexed to the jurisdiction of either state, according to the same principle.

Rev. 1877, p. 1181, s. 17 (C.S. p. 5369, s. 32).



Section 52:28-27 - When Agreement Binding

52:28-27. When agreement binding
Fourthly. That this present agreement, and every article and clause therein contained, shall be suspended and take no effect until each of the legislatures of the states of Pennsylvania and New Jersey, respectively, shall have passed laws approving of and ratifying the same; which being done, the said agreement shall then be considered as a joint compact between the said states, and the citizens thereof, respectively, and be forever thereafter irrevocable by either of the said contracting states, without the concurrence of the other. In witness whereof, we, the commissioners of the aforesaid states, have set our hands and seals to two instruments of the agreement, one for each state, dated this twenty-sixth day of April, anno Domini one thousand seven hundred and eighty-three.

Abraham Clark, [L.S.]

Joseph Cooper, [L.S.]

Thomas Henderson, [L.S.]

George Bryan, [L.S.]

George Gray, [L.S.]

Wm. Bingham. [L.S.]



Rev.1877, p. 1182, s. 18 (C.S. p. 5369, s. 33).



Section 52:28-28 - Agreement Ratified

52:28-28. Agreement ratified
The aforesaid agreement and every article, clause, matter and thing therein contained, shall be and the same is hereby fully and amply ratified and confirmed, and shall be and ever hereafter remain in force, agreeably to the true tenor and extent thereof.

Rev.1877, p. 1182, s. 18 (C.S. p. 5369, s. 34).



Section 52:28-29 - Preamble

52:28-29. Preamble
Whereas, commissioners duly appointed on the part of the state of Pennsylvania, and a commissioner duly appointed on the part of the state of New Jersey, for the purpose of dividing the islands in the river Delaware, between the falls of Trenton, and the station point, or northwest corner of the state of New Jersey, have executed two articles of agreement, one for each state, which is contained in the following words:

An agreement made and concluded upon, between George Wall, John Okely, and Jonas Hartzell, commissioners appointed by the supreme executive council of the state of Pennsylvania, for dividing the islands and insulated dry land in the river Delaware, with the state of New Jersey, from the falls at Trenton to the station point, or northwest corner of the said state, and Moore Furman, commissioner appointed by the said state of New Jersey, for the like purpose.

Rev.1877, p. 1182, Preamble (C.S. p. 5369, Preamble).



Section 52:28-30 - Division Of Islands Between States

52:28-30. Division of islands between states
First. The parties aforesaid, in pursuance of the authority to them severally given, and in behalf of the respective states aforesaid, do agree, that from the said falls of Trenton, to the station point, or northwest corner of the state of New Jersey, aforesaid, the following islands, opposite to the county of Bucks, and the townships hereafter named, that is to say, opposite to the Falls township, Bird's island; opposite to Lower Makefield township, Slack's three islands, Duer's island, and Harvey's lower island; opposite to Upper Makefield township, Harvey's upper island and Lowne's island; opposite to Solebury township, Smith's island and bar, and Paxton's island and bar; opposite to Tinnicum township, Pratt's two islands, Wall's island, Resolution island, Marshall's island, Wall's two islands, Fishing island, and Pennington's island; opposite to Nockamixon township, Loughley's island; and opposite the county of Northampton, and the townships hereafter named, that is to say, Williams township, Pohatcung island, Shoemaker's island, and Loor's island; opposite to the Forks township, Easton island, opposite to Mount Bethel, Mason's island and bar, Mason's island, Foulrift island, McElhany's island, and Attin's two islands; opposite to Lower Smithfield, Handy's island and bar, Goodwin's two islands, Shawanagh, or I. and B. Van Campen's island, N. Depew's island and two bars, Chambers' island and Van Oken's island; opposite to Delaware township, Swartwood's island and Isaac Van Campen's island; opposite Upper Smithfield township, Punkey's island and five bars, shall be annexed to the state of Pennsylvania, and considered as parts and parcels thereof.

And that the following islands, opposite to the county of Hunterdon, in the state of New Jersey, and the townships hereafter named, that is to say, opposite to the township of Trenton, Yard's island, Mott's two islands, and Gould's two islands; opposite to the township of Hopewell, Stout's island; opposite to the township of Amwell, Smith's Mill island, Coryell's island, Holcombe's two islands, Eagle island, and Bull's island; opposite to the township of Kingwood, Rush island, Ridge's island, Shyhawk's three islands, Pinkerton's island, and Man-of-War island; opposite to the township of Alexandria, Stull's island, Lowrey's island, and Loughley's island and bar; and opposite to the county of Sussex, and the townships hereafter named, that is to say, opposite to the township of Greenwich, Rope's island, Champman's island, Stout's island and bar, and Bar island; opposite to the township of Oxford, Capush island, Foulrift island, and Mack's island; opposite to the township of Knowlton, Mack's island and three bars, and Gap island; opposite to the township of Walpack, Hoops' two islands, Chambers' island, A. Van Campen's fishing island, Opaughanaugh island, and Necesseas island; opposite to the township of Sandyston, Nominack island, and Westfall's island; opposite to the township of Montague, Minisink island, Quick's two islands and bar, Shabbacung Great island and bar, and Westfall's two islands, shall be annexed to the state of New Jersey, and hereafter be considered as parts and parcels thereof, agreeably to a map or chart of the said river, and description of the several islands and insulated dry land therein, made under our direction, by Mr. Reading Howell, surveyor, and herewith exhibited to each state.

Rev.1877, p. 1182, s. 19 (C.S. p. 5370, s. 35).



Section 52:28-31 - Islands Subsequently Formed

52:28-31. Islands subsequently formed
Secondly. That all other islands which may hereafter be formed within said river, between the falls of Trenton and the station point, or northwest corner of the state of New Jersey aforesaid, shall hereafter be deemed and considered as parts and parcels of the state to which such island may be nearest. In witness whereof, we the commissioners of the states aforesaid, have set our hands and seals to two instruments of writing, one for each state, dated this second day of December, anno Domini one thousand seven hundred and eighty-five.

George Wall, [L.S.]

John Okely, [L.S.]

Jonas Hartzell, [L.S.]

Moore Furman. [L.S.]



Rev.1877, p. 1183, s. 20 (C.S. p. 5370, s. 36).



Section 52:28-32 - Agreement Ratified

52:28-32. Agreement ratified
The aforesaid agreement, and every article, clause, matter and thing therein contained, shall be and the same is hereby fully and amply ratified and confirmed, and shall be and ever hereafter remain in force, agreeably to the true tenor and extent thereof.

Rev.1877, p. 1183, s. 20 (C.S. p. 5371, s. 37).



Section 52:28-33 - Jurisdiction Of Offenses Committed On The River Delaware

52:28-33. Jurisdiction of offenses committed on the river Delaware
The judicial investigation and determination of any capital or other offense, trespass or damage committed within and upon the water of the river Delaware, which this State is entitled to enjoy and exercise, by virtue of sections 52:28-23 to 52:28-28 of this Title, shall belong to and be exercised by the Superior Court or the courts and officers in the county lying and being nearest to the place where such offense, trespass or act was committed, as fully as if said place was within the body of such county, and it shall be lawful to describe said offense, trespass or act as having been committed in or upon the water of the river Delaware in the said county.

Amended by L.1953, c. 49, p. 888, s. 55.



Section 52:28-34 - Preamble

52:28-34. Preamble
Whereas, by joint resolution of the legislature of the state of New Jersey, approved February fourteenth, one thousand nine hundred and five, Edward C. Stokes, governor; Robert H. McCarter, attorney general; Franklin Murphy and Chauncey G. Parker were appointed and constituted commissioners of the state of New Jersey to confer with like commissioners representing the state of Delaware for the purpose of framing a compact or agreement between the said states and legislation consequent thereon, to be submitted to the legislatures of the said two states for action thereon looking to the amicable termination of the suit between said two states now pending in the supreme court of the United States, and the final adjustment of all controversies relating to the boundary line between said states and to their respective rights in the Delaware river and bay; and

Whereas, by like joint resolution of the general assembly of the state of Delaware, approved February thirteenth, one thousand nine hundred and five, Preston Lea, governor; Robert H. Richards, attorney general; Herbert H. Ward and George H. Bates were appointed to represent the said state as commissioners to confer with the commissioners of the state of New Jersey for the purpose before recited; and

Whereas, the commissioners of the said two states, having duly conferred as directed by said resolutions, have framed and submitted to this legislature a proposed compact or agreement between the said states; and

Whereas, the compact or agreement so framed and submitted is in the words following, that is to say:

Compact between the state of New Jersey and the state of Delaware relating to the boundary controversy between said states.

Whereas, a controversy hath heretofore existed between the states of New Jersey and Delaware relative to the jurisdiction of such portion of the Delaware river as is included within the circle of twelve miles radius, an arc of which constitutes the northern boundary of the state of Delaware, and it is the mutual desire of said states to so settle and determine such controversy as to prevent future complications arising therefrom; and

Whereas, there is now pending in the supreme court of the United States a cause wherein the said state of New Jersey is the complainant and the said state of Delaware is the defendant, in which cause an injunction has been issued against the state of Delaware restraining the execution of certain statutes of the state of Delaware relating to fisheries in said river, which said litigation hath been pending for twenty-seven years and upwards; and

Whereas, for the purpose of adjusting the differences between the said two states arising out of said conflict of jurisdiction, Edward C. Stokes, Robert H. McCarter, Franklin Murphy and Chauncey G. Parker have been appointed commissioners on the part of the state of New Jersey by joint resolution of the legislature of said state, and Preston Lea, Robert H. Richards, Herbert H. Ward and George H. Bates have been appointed commissioners on the part of the state of Delaware, by joint resolution of the general assembly of said state, to frame a compact or agreement between the said states and legislation consequent thereon, to be submitted to the legislatures of said two states for action thereon, looking to the amicable termination of the said suit between said states now pending in the supreme court of the United States and the final adjustment of all controversies relating to the boundary line between said states, and to their respective rights in the Delaware river and bay;

Now, therefore, the said state of New Jersey by its commissioners above named and the said state of Delaware, by its commissioners above named, do hereby make and enter into a compact or agreement between said states as follows:

L.1905, c. 42, Preamble, p. 67 (C.S. p. 5374, Preamble).



Section 52:28-35 - Serving Criminal Process Issued By New Jersey

52:28-35. Serving criminal process issued by New Jersey
Article I. Criminal process issued under the authority of the state of New Jersey against any person accused of an offense committed upon the soil of said state, or upon the eastern half of said Delaware river, or committed on board of any vessel being under the exclusive jurisdiction of that state, and also civil process issued under the authority of the state of New Jersey against any person domiciled in that state, or against property taken out of that state to evade the laws thereof, may be served upon any portion of the Delaware river between said states from low-water mark on the New Jersey shore to low-water mark on the Delaware shore, except upon Reedy and Pea Patch islands, unless said person or property shall be on board a vessel aground upon or fastened to the shore of the state of Delaware, or the shores of said islands, or fastened to a wharf adjoining thereto, or unless such person shall be under arrest or such property shall be under seizure by virtue of process or authority of the state of Delaware.

L.1905, c. 42, Art. I, p. 69 (C.S. p. 5375, s. 49).



Section 52:28-36 - Serving Criminal Process Issued By Delaware

52:28-36. Serving criminal process issued by Delaware
Article II. Criminal process issued under the authority of the state of Delaware against any person accused of an offense committed upon the soil of said state, or upon the western half of said Delaware river, or committed on board of any vessel being under the exclusive jurisdiction of that state, and also civil process issued under the authority of the state of Delaware against any person domiciled in that state, or against property taken out of that state to evade the laws thereof, may be served upon any portion of the Delaware river between said states from low-water mark on the Delaware shore to low-water mark on the New Jersey shore, unless said person or property shall be on board a vessel aground upon or fastened to the shore of the state of New Jersey, or fastened to a wharf adjoining thereto or unless such person shall be under arrest or such property shall be under seizure by virtue of process or authority of the state of New Jersey.

L.1905, c. 42, Art. II, p. 70 (C.S. p. 5375, s. 50).



Section 52:28-37 - Common Fishing Rights

52:28-37. Common fishing rights
Article III. The inhabitants of the said states of Delaware and New Jersey shall have and enjoy a common right of fishery throughout, in and over the waters of said river between the low-water marks on each side of said river between the said states, except so far as either state may have heretofore granted valid and subsisting private rights of fishery.

L.1905, c. 42, Art. III, p. 70 (C.S. p. 5376, s. 51).



Section 52:28-38 - Joint Commission To Draft Laws Relative To Fishing And Ascertain Dividing Line

52:28-38. Joint commission to draft laws relative to fishing and ascertain dividing line
Article IV. Immediately upon the execution hereof the legislature of the state of New Jersey shall appoint three commissioners to confer with three commissioners to be immediately appointed by the general assembly of the state of Delaware for the purpose of drafting uniform laws to regulate the catching and taking of fish in the Delaware river and bay between said two states, which said commissioners for each state respectively shall, within two years from the date of their appointment, report to the legislature of each of said states the proposed laws so framed and recommended by said joint commission. Upon the adoption and passage of said laws so recommended by the respective legislatures of said two states, said laws shall constitute the sole laws for the regulation of the taking and catching of fish in the said river and bay between said states. Said laws shall remain in force until altered, amended or repealed by concurrent legislation of the said two states. Said commissioners shall also ascertain the dividing line between said river and bay, and upon each of the shores of said two states, where said dividing line extended shall intersect the same, shall, at the joint expense of said states, erect a suitable monument to mark the said dividing line. Said dividing line between said monuments shall be the division line between the said river and bay for the interpretation of and for all purposes of this compact, and of the concurrent legislation provided for therein.

The faith of the said contracting states is hereby pledged to the enactment of said laws so recommended by said commissioners, or to such concurrent legislation as may seem judicious and proper in the premises to the respective legislatures thereof.

Each state shall have and exercise exclusive jurisdiction within said river to arrest, try and punish its own inhabitants for violations of the concurrent legislation relating to fishery herein provided for.

L.1905, c. 42, Art. IV, p. 70 (C.S. p. 5376, s. 52).



Section 52:28-39 - Continuance Of Existing Laws

52:28-39. Continuance of existing laws
Article V. All laws of said states relating to the regulation of fisheries in the Delaware river not inconsistent with the right of common fishery herein above mentioned shall continue in force in said respective states until the enactment of said concurrent legislation as herein provided.

L.1905, c. 42, Art. V, p. 71 (C.S. p. 5376, s. 53).



Section 52:28-40 - Shellfish Industry Not Affected

52:28-40. Shellfish industry not affected
Article VI. Nothing herein contained shall affect the planting, catching or taking of oysters, clams or other shellfish, or interfere with the oyster industry as now or hereafter carried on under the laws of either state.

L.1905, c. 42, Art. VI, p. 71 (C.S. p. 5376, s. 54).



Section 52:28-41 - Riparian Jurisdiction

52:28-41. Riparian jurisdiction
Article VII. Each state may, on its own side of the river, continue to exercise riparian jurisdiction of every kind and nature, and to make grants, leases and conveyances of riparian lands and rights under the laws of the respective states.

L.1905, c. 42, Art. VII, p. 71 (C.S. p. 5376, s. 55).



Section 52:28-42 - Rights In Delaware River Preserved

52:28-42. Rights in Delaware river preserved
Article VIII. Nothing herein contained shall affect the territorial limits, rights or jurisdiction of either state of, in or over the Delaware river, or the ownership of the subaqueous soil thereof, except as herein expressly set forth.

L.1905, c. 42, Art. VIII, p. 71 (C.S. p. 5377, s. 56).



Section 52:28-43 - Execution Of Agreement And Submission To Congress; Suit Discontinued

52:28-43. Execution of agreement and submission to congress; suit discontinued
Article IX. This agreement shall be executed by the said commissioners when authorized to do so by the legislature of the said states. It shall thereupon be submitted to congress for its consent and approval. Upon the ratification thereof by congress it shall be and become binding in perpetuity upon both of said states; and thereupon the suit now pending in the supreme court of the United States, in which the state of New Jersey is complainant and the state of Delaware is defendant, shall be discontinued, without costs to either party and without prejudice. Pending the ratification hereof by congress said suit shall remain in statu quo.

Done in two parts (one of which is retained by the commissioners of Delaware, to be delivered to the governor of that state, and the other one of which is retained by the commissioners of New Jersey, to be delivered to the governor of that state) this day of , in the year of our Lord one thousand nine hundred and five.

L.1905, c. 42, Art. IX, p. 72 (C.S. p. 5377, s. 57).



Section 52:28-44 - Compact Ratified

52:28-44. Compact ratified
The foregoing compact or agreement, and every clause, matter and thing therein contained, be and the same is hereby adopted, ratified and confirmed as and for the act and deed of the state of New Jersey, and the commissioners of the said state are hereby authorized and empowered on its behalf to execute the same in duplicate, and to deliver one copy thereof to the commissioners of the state of Delaware.

L.1905, c. 42, s. 1, p. 72 (C.S. p. 5377, s. 58).



Section 52:28-45 - Governor To Transmit Copy To The President

52:28-45. Governor to transmit copy to the president
It shall be the duty of the governor, at or before the next session of the legislature, to transmit, a duly certified copy of this act to the president of the United States, with the request that it be communicated to congress for its action thereon.

L.1905, c. 42, s. 2, p. 72 (C.S. p. 5377, s. 59).



Section 52:28-46 - Appointment Of Commissioners To Enter Into Agreement Respecting Boundary And Jurisdiction

52:28-46. Appointment of commissioners to enter into agreement respecting boundary and jurisdiction
L.1935, c. 160, p. 387, entitled "An act concerning boundary and jurisdiction in Delaware river between this state and the state of Delaware," approved April fifteenth, one thousand nine hundred and thirty-five, saved from repeal. [This act provides for the appointment of three commissioners for New Jersey with authority to enter into an agreement with similar commissioners from Delaware relating to boundary and jurisdiction of the two states in the Delaware river, which agreement is not to be binding until ratified by legislatures of the two states and consented to by congress. One thousand dollars is appropriated to defray the expenses of the commissioners.]



Section 52:29-2 - Triennial Inspection And Replacement Or Repair Of Monuments; Setting Of Monuments Where Wanting

52:29-2. Triennial inspection and replacement or repair of monuments; setting of monuments where wanting
The Department of Conservation and Economic Development shall cause to be made an examination of all the monuments marking the State boundary lines at least once in every 3 years and if any of them shall be found to have been injured, displaced or removed it shall, with persons duly authorized by the adjoining State, cause the same to be repaired, restored or replaced and cause suitable monuments to be set wherever they are wanting at points where the State boundary is intersected by the boundary of any municipalities or counties of this State or by any highway.

L.1954, c. 32, s. 1.



Section 52:29-3 - Expenses

52:29-3. Expenses
The department may expend such sums as may be necessary to defray the expenses of such examination, repair, restoration or furnishing of such monuments with the incidental expenses connected therewith as shall from time to time be appropriated to the department for such purposes.

L.1954, c. 32, s. 2.



Section 52:29-4 - Defacing, Injuring, Destroying Or Removing Monuments; Penalty

52:29-4. Defacing, injuring, destroying or removing monuments; penalty
Any person who defaces, injures, destroys or removes a State boundary monument shall be liable to a penalty of $250.00 which shall be collected and enforced in a summary proceeding by the department in the name of the State in a court of competent jurisdiction in accordance with the procedure prescribed in the Penalty Enforcement Law (N.J.S. 2A:58) and the rules of the Supreme Court applicable thereto and all sums so collected shall be paid into the State treasury.

L.1954, c. 32, s. 3.



Section 52:29-5 - Repeal

52:29-5. Repeal
Section 52:29-1 of the Revised Statutes is repealed.

L.1954, c. 32, s. 4.



Section 52:30-1 - Consent To Acquisition Of Land By United States

52:30-1. Consent to acquisition of land by United States
The consent of this state is hereby given, pursuant to the provisions of article one, section eight, paragraph seventeen, of the constitution of the United States, to the acquisition by the United States, by purchase, condemnation or otherwise, of any land within this state, for the erection of dockyards, custom houses, courthouses, post offices or other needful buildings.



Section 52:30-2 - Jurisdiction Over Lands Acquired

52:30-2. Jurisdiction over lands acquired
Exclusive jurisdiction in and over any land so acquired by the United States is hereby ceded to the United States for all purposes except the service of process issued out of any of the courts of this state in any civil or criminal proceeding.

Such jurisdiction shall not vest until the United States shall have actually acquired ownership of said lands, and shall continue only so long as the United States shall retain ownership of said lands.



Section 52:30-4 - Action To Adjudge Value Of And Acquire Rights And Easements

52:30-4. Action to adjudge value of and acquire rights and easements
Whenever the United States or any officer thereof has or hereafter shall have, in pursuance of law, leased or purchased any lands within this State for government purposes, and it may be desirable that any street, highway or public places laid out upon any map of said lands should be vacated, or that any rights, ways, easements or servitudes in or upon said lands should be acquired and extinguished, the Attorney-General, by direction of the Governor, shall on request of said lessee, owner, officer or proper authority of the United States, bring a civil action in the Superior Court to adjudge the true value of any rights, ways, easements or servitudes in or upon said lands, and provide for such acquisition and extinguishment. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 49, p. 888, s. 56.



Section 52:30-6 - Commissioners To Fix Value Of Rights And Easements When Unable To Agree With Owners

52:30-6. Commissioners to fix value of rights and easements when unable to agree with owners
If the commissioners shall be unable to agree with the persons holding or entitled to encumbrances, rights, ways, easements or servitudes in, upon or over said land or any part thereof, for the purchase, conveyance or extinguishment thereof, or cannot satisfactorily ascertain such owners or persons, or if such owners or persons cannot execute valid conveyances for the same, the commissioners shall examine into and adjudge the true value of said rights, ways, easements or servitudes.



Section 52:30-7 - Parties Defendant

52:30-7. Parties defendant
The action shall be brought against all persons having or claiming to have any such right, way, easement or servitude or any interest therein.

Amended by L.1953, c. 49, p. 889, s. 58.



Section 52:30-9 - Determination Of Value; Orders; Judgment

52:30-9. Determination of value; orders; judgment
The court shall without a jury try and adjudge the value of each said right, way, easement or servitude and make such orders and render judgment with respect thereto and the payment of any amount found to be payable to any party as shall be just and proper.

Amended by L.1953, c. 49, p. 889, s. 60.



Section 52:30-10 - Governor To Take Possession For United States; Vacation Of Streets, Etc.; Use Prohibited

52:30-10. Governor to take possession for United States; vacation of streets, etc.; use prohibited
As soon as said judgment has been rendered by the court and subject to the provisions thereof the Governor shall take possession of all said private rights, ways, easements or servitudes for the public use of the United States.

Upon such taking, all roads, streets, ways and public places embraced within the limits of said tract of land shall be vacated and made void.

It shall be unlawful for any public or municipal body or any person to open or use the same, and the land when so taken shall be held free from any and every right, way, easement or servitude over the same.

Amended by L.1953, c. 49, p. 889, s. 61.



Section 52:30-11 - Acceptance By Governor Of Retrocession Of Jurisdiction Over Lands Acquired By Or Ceded To Federal Government

52:30-11. Acceptance by governor of retrocession of jurisdiction over lands acquired by or ceded to federal government
Notwithstanding any other provision of law, the Governor, whenever he deems it desirable and in the public interest, may accept on behalf of the State the retrocession of all or part of jurisdiction in and over lands heretofore or hereafter acquired by or ceded to the Federal Government.

The transfer of such jurisdiction shall be effective upon the written acceptance by the Governor of a notice of retrocession signed by the secretary or head of the appropriate department of the Federal Government, having authority to send such notice. Said notice and a copy of the written acceptance thereof shall be filed in the office of the Secretary of State.

L.1963, c. 56, s. 1, eff. May 27, 1963.



Section 52:30-12 - Concurrent Criminal Jurisdiction Over Certain Federal Properties

52:30-12.Concurrent criminal jurisdiction over certain federal properties
1. a. The State cedes to the United States concurrent criminal jurisdiction over lands and waters within the boundaries of units of the National Park System administered by the United States Department of the Interior, National Park Service, that are within the State, including those owned, leased, or administratively controlled, and those hereafter acquired, leased, or administratively controlled, by the National Park Service.

b. The existing National Park Service units affected by this cession are as follows:

(1) Delaware Water Gap National Recreation Area;

(2) The Sandy Hook Unit of Gateway National Recreation Area;

(3) Morristown National Historic Park;

(4) Thomas Edison National Historic Site; and

(5) Ellis Island.

L.1995,c.212,s.1.



Section 52:30-13 - Cession Of Jurisdiction, When Effective

52:30-13.Cession of jurisdiction, when effective
2. Cession of jurisdiction pursuant to section 1 of P.L.1995, c.212 (C.52:30-12) shall become effective upon acceptance thereof in writing by an authorized official of the United States on behalf of the United States, which shall be transmitted to, and filed in , the office of the Secretary of State of New Jersey, and a copy thereof shall be published in the New Jersey Register.

L.1995,c.212,s.2.



Section 52:30-14 - Acceptance Of Jurisdiction Relinquished

52:30-14.Acceptance of jurisdiction relinquished
3. Whenever the United States relinquishes all or part of its jurisdiction theretofore held by it over lands and waters within the State, ceded to the United States pursuant to sections 1 and 2 of P.L.1995, c.212 (C.52:30-12 and 52:30-13), the Governor may accept, on behalf of the State, the jurisdiction so relinquished. The acceptance shall be in writing and shall be transmitted to the authorized official of the United States, and a copy thereof shall be filed with the office of the Secretary of State of New Jersey and published in the New Jersey Register.

L.1995,c.212,s.3.



Section 52:31-1.1 - Sale, Conveyance Of State's Interest; Terms; Conditions; Public Hearing; Proceeds

52:31-1.1. Sale, conveyance of State's interest; terms; conditions; public hearing; proceeds
1. The head or principal executive of any State department, with the written approval of the Governor, is hereby authorized to sell and convey all or any part of the State's interest in any real property and the improvements thereon held by the department or to grant an easement in or across such property if he shall find that his department does not require such property or interest for any public purpose and that such sale is in the best interests of the State or that a grant of such easement is in the best interests of the State.

The sale or grant shall be upon such terms and conditions as the State House Commission shall determine to be in the best interests of the State and shall be by public auction to the highest bidder unless the commission shall otherwise direct.

In the case of lands subject to the provisions of P.L.1993, c.38 (C.13:1D-51 et al.), the State House Commission shall conduct a public hearing at least 90 days in advance of determining the terms and conditions of the sale or conveyance. In addition to any other applicable requirements of law, rule, or regulation concerning notice for public hearings, the State House Commission shall provide notice of the public hearing at least 30 days in advance of the date of the hearing in the same manner and according to the same procedures prescribed for the Department of Environmental Protection pursuant to sections 3 and 4 of P.L.1993, c.38 (C.13:1D-53 and C.13:1D-54). Any meeting at which the State House Commission is to determine the terms and conditions of the sale or conveyance or to decide to approve or disapprove a conveyance of lands subject to the provisions of P.L.1993, c.38 (C.13:1D-51 et al.) shall be open to the public, and the commission shall provide public notice of any such meeting at least 30 days prior thereto.

The proceeds from the sale of any property or interest in property sold pursuant to the provisions of this section or from the grant of an easement shall be paid into the General Treasury of the State, except, in the case of lands subject to the provisions of P.L.1993, c.38 (C.13:1D-51 et al.), the proceeds shall be deposited, appropriated, and utilized as prescribed pursuant to section 7 of P.L.1993, c.38 (C.13:1D-57).

L.1962,c.220,s.1; amended 1993,c.38,s.13.



Section 52:31-1.1A - Advertisement For Bids For Contracting With State Entity For Display Of Advertisement.

52:31-1.1a Advertisement for bids for contracting with State entity for display of advertisement.
11. Notwithstanding the provisions of any other law to the contrary, a State entity, as defined in section 1 of P.L.2004, c.42 (C.27:5-27), shall not enter into any contract or agreement for the sale, lease or license of real property owned or controlled by it, or of any interest therein, with any person, firm, partnership or corporation for the purpose of displaying any advertisement, as defined in section 3 of P.L.1991, c.413 (C.27:5-7), without publicly advertising for bids. Notwithstanding the foregoing, any State entity may enter into such a contract or agreement with any of its current contractors, tenants or licensees with respect to the current real property on which they are a contractor, tenant or licensee for the purpose of displaying advertisement, for a period of time not to exceed five years, without publicly advertising for bids. Where, pursuant to the foregoing, a State entity enters into a contract or agreement with such a current contractor, tenant or licensee for a period not exceeding five years, after the completion of that contract or agreement, any future contract or agreement for the same purposes shall be done by publicly advertising for bids.

L.2004,c.42,s.11.



Section 52:31-1.2 - Signing Deed Or Grant; Certification Of Terms And Conditions; Attestation

52:31-1.2. Signing deed or grant; certification of terms and conditions; attestation
Any deed or grant executed pursuant to the provisions of this act shall be signed by the head or principal executive of the department in the name of the State of New Jersey. The secretary of the State House Commission shall certify that the terms and conditions established by the State House Commission have been met and satisfied and the Governor shall indicate thereon his approval. The signatures of these officials shall be attested to by the Secretary of State. Any deed or grant so signed and attested to shall be deemed to be acceptable for recording and indexing in the office of the register of deeds and mortgages and, in counties not having such office, in the office of the county clerk or in any other public office in which such deed is required to be recorded or indexed.

L.1962, c. 220, s. 2.



Section 52:31-1.3 - Application, Construction Of Act

52:31-1.3. Application, construction of act

3. (a) The provisions of this act shall apply to real property or interests therein that have a value of $500,000 or less and to easements that have a value of $100,000 or less.

(b) The provisions of this act shall be deemed to be additional and supplemental to any existing authority to sell property of the State and shall not be deemed to be in derogation of such existing authority. Nothing in this act, P.L.1962, c.220 (C.52:31-1.1 et seq.), as amended and supplemented, shall be construed to affect, amend, alter or repeal any provision of any other law relating to the disposition of public lands for recreation and conservation, farmland preservation, or any other public purpose.

L.1962,c.220,s.3; amended 1997,c.135,s.1.



Section 52:31-1.3A - Approval Of State House Commission Required For Sale, Conveyance Of Real Property; Exceptions

52:31-1.3a. Approval of State House Commission required for sale, conveyance of real property; exceptions

4. Notwithstanding any other provision of law to the contrary, the sale or conveyance by the head or principal executive of any State department of all or part of the State's interest in any real property and the improvements thereon or the grant of an easement in or across such property shall require the approval of the State House Commission without regard to the value of the property or easement or to the means by which the property was acquired by the State, unless the sale or conveyance or grant is a disposition of public lands for recreation and conservation, farmland preservation, or any other public purpose.

L.1997,c.135,s.4.



Section 52:31-1.3B - Fund For Proceeds From Sale Of Certain State-owned Real Property; Uses Restricted.

52:31-1.3b Fund for proceeds from sale of certain State-owned real property; uses restricted.

1. a. There is established in the Department of the Treasury a special, non-lapsing fund into which shall be deposited the proceeds of the sale of any surplus State-owned real property which has been approved for sale or conveyance by the State House Commission pursuant to section 4 of P.L.1997, c.135 (C.52:31-1.3a) after the effective date of P.L.2007, c.108, unless another disposition of such proceeds is specified by statute. The monies in the fund are dedicated and shall be used only to carry out the purposes described in subsection b. of this section. The fund shall be credited with all interest received from the investment of monies in the fund, and any monies which, from time to time, may otherwise become available for the purposes of the fund. Pending the use thereof pursuant to the provisions of subsection b. of this section, the monies deposited in the fund shall be held in interest-bearing accounts in public depositories, as defined pursuant to section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested or reinvested in such securities as are approved by the State Treasurer.

b.Monies deposited in the fund shall be used only for the relief of State debt or to assist in funding capital improvement projects undertaken by the State. The allocation of such money from the fund shall be made upon the recommendation of the Governor for the annual appropriations act, together with a detailed description of the purpose for which the monies will be used. The money shall be expended only upon appropriation in the annual appropriations act and only for the specified purposes.

L.2007, c.108, s.1.



Section 52:31-1.4 - Right Of First Refusal

52:31-1.4. Right of first refusal
The State shall, prior to public auction to dispose of any land and improvements which it has acquired within 10 years of the final decision to dispose of the land and improvements at issue, or any interest therein or option therefor, notify and provide the owners of record of the property at the time of the acquisition the right to repurchase their interest at the current fair market value of that interest, as assembled to the former owner's property. The State shall notify the previous owner of record by certified mail to the most current address of record of that owner and by public notice in two newspapers of general circulation in the area wherein the land is located. The State Treasurer shall have the authority, through rules and regulations, to establish the period of time by which the previous owner of record must respond, following receipt of notice to the most current address of record of that owner. If the previous owner of record does not respond within the period of time established by the State Treasurer, the previous owner's right to repurchase the interest before it is disposed of at public auction shall expire. The owner of record shall not include the heirs or devisees of the owner of record.

L. 1985, c. 201, s. 1, eff. June 26, 1985.



Section 52:31-1.5 - Repurchase At Fair Market Value

52:31-1.5. Repurchase at fair market value
Nothing in this act shall preclude an owner of record from repurchasing his interest at the current fair market value even if the property at issue is not assembled to his property.

L. 1985, c. 201, s. 2, eff. June 26, 1985.



Section 52:31-1.6 - Findings, Declarations

52:31-1.6. Findings, declarations
The Legislature finds and declares that:



a. The Department of Human Services and the Department of Corrections possess real property, all of which is to be maintained and used in furtherance of department goals and functions.



b. Pursuant to P.L.1962, c.220 (C.52:31-1.1 et seq.), the department heads, with the approval of the Governor and the State House Commission, may dispose of the State's interest in real property if it is deemed appropriate by the department head.



c. Unused property held by the departments and considered surplus property is often transferred from one department to another and sold without adequate legislative oversight and review.



d. The resultant lack of guidelines and directives for the use and control of real property in the Department of Human Services and the Department of Corrections precludes any coherent, long-range planning and policy formation for the use of real property in those departments and by the Department of the Treasury.

e. Consequently, to centralize and organize the real property inventory of each of these departments and to provide for the maintenance of general legislative oversight for the efficient functioning of these departments, it is in the State's best interests to require these departments to develop and promulgate a master plan which shall be updated annually in a report to the Legislature.

f. Furthermore, it is in the best interests of the Department of the Treasury to assist in the development and promulgation of such a master plan and annual update.



L.1989,c.110,s.1.



Section 52:31-1.7 - Master Plan; Submission, Updating

52:31-1.7. Master plan; submission, updating
a. The Commissioners of the Department of Human Services and the Department of Corrections shall each, in conjunction with the Department of the Treasury, develop and promulgate, and update annually, a comprehensive master plan listing property held by the department and its control and usage by the department. The plan shall: (1) specify the current use of all real property held by the department; (2) provide a five-year projection of the department's use of the property, including anticipated sales, transfers to other departments and changes in intradepartmental use; and (3) provide a five-year projection of any anticipated acquisitions of additional property by the department.

b. The Department of Human Services and the Department of Corrections shall submit the master plan and each annual update thereto concurrently to the General Assembly State Government Committee, the Senate State Government Committee, the General Assembly Appropriations Committee, and the Senate Revenue, Finance and Appropriations Committee. The master plan shall be submitted no longer than one year after the effective date of this act and each update shall be submitted annually on or before July 1.

c. The Department of Human Services and the Department of Corrections, in conjunction with the Department of the Treasury, shall also report to the committees described in subsection b. of this section the transfer or sale of any surplus real property prior to the transfer or sale.

The departments shall provide such notification to the committees simultaneous with any scheduled action by the State House Commission to authorize the sale of the surplus State properties, or in the case of a transfer, 30 days prior to the transfer, whether or not that sale or transfer is identified in or contemplated by the master plan or the most recently submitted update thereof.

L.1989,c.110,s.2.



Section 52:31-1.8 - Notification To Municipality Of State's Determination To Sell, Convey Interest In Real Property

52:31-1.8. Notification to municipality of State's determination to sell, convey interest in real property

3. When a determination is made by the head or principal executive of any State department to sell and convey all or any part of the State's interest in any real property held by the department and the improvements thereon or to grant an easement in or across such property, without regard to the value of the property or easement, upon a finding that the department does not require such property or interest for any public purpose and that such sale is in the best interests of the State or that a grant of such easement is in the best interests of the State, the department shall notify in writing the governing body of each municipality in which the property is located that the determination has been made by the department for the sale or conveyance of the State's interest or the grant of an easement. The notice shall be made regardless of the value of the property and also shall state whether approval by the State House Commission is required prior to the sale or conveyance or grant. The notice shall be sent at least 14 days prior to any further action taken by the department after the determination in order to permit a municipal review and formulation of a response, if any. This notification shall apply to all property to be sold or conveyed or for which an easement is to be granted pursuant to the authorization granted by P.L.1962, c.220 (C.52:31-1.1 et seq.) or pursuant to any other statute or authority.

L.1997,c.135,s.3.



Section 52:31-2 - State Insurance Fund; Payment Into General State Fund; Sale Of Securities

52:31-2. State insurance fund; payment into general state fund; sale of securities
The moneys and income remaining in the fund created by an act entitled "An act creating a fund for the restoration or repairing of property owned by the state of New Jersey destroyed or damaged by fire or earthquake," approved March twenty-fifth, one thousand nine hundred and thirteen, shall be paid by the treasurer of this state into the general state fund.

Such securities as shall form a part of such fund shall be sold by the state treasurer at the best price obtainable and the moneys obtained from such sale shall be deposited in the general state fund.



Section 52:31-5 - Disposition Of Moneys Received By State Agencies From Insurance

52:31-5. Disposition of moneys received by state agencies from insurance
All moneys received by any department, institution, commission, board, committee or official of this state from any source whatever, in payment for or on account of any loss sustained by reason of the loss, destruction, or damage, by fire, earthquake, cyclone, burglary or otherwise, of any state institution, buildings or property, in the custody or control of such department, institution, commission, board, committee or official shall be deposited with the state treasurer and may be credited to the appropriation made to such department, institution, commission, board, committee or official to be used for the purpose of repairing and restoring the institutions, buildings or property so lost, destroyed or damaged.



Section 52:31-8 - Claims Barred; Proceeds Of Sale Covered In Treasury

52:31-8. Claims barred; proceeds of sale covered in treasury
All claims and interest in such property other than that provided for in section 52:31-7 of this title, shall be forever barred. The sum realized from the sale shall, after the expiration of the period of one year, be covered into the state treasury.



Section 52:31-12 - Products Of Labor Of Inmates Of Institutions Excepted

52:31-12. Products of labor of inmates of institutions excepted
Nothing contained in sections 52:31-9 to 52:31-11 of this title shall be construed to affect any provision of any law of this state relating to the purchase, sale, use or disposition of the products of the labor of the inmates of any charitable, reformatory or penal institution of this state.



Section 52:31-13 - Vehicles Required To Be Marked

52:31-13. Vehicles required to be marked
Any automobile or other vehicle purchased with funds appropriated by the state for the use of any officer, department or institution of the state, shall be plainly marked or lettered, "state of New Jersey, for official use," together with the title of the officer, or abbreviated name of the department or institution for the use of which the automobile or other vehicle is purchased, which marking or lettering shall be in letters at least one inch in height and conspicuously placed on each side of the automobile or vehicle.



Section 52:31-14 - Application Of Article; Vehicles Excepted

52:31-14. Application of article; vehicles excepted
The provisions of this article shall apply to all automobiles or other vehicles purchased with moneys appropriated by the state, or from funds in the custody of any officer, institution or department.

The provisions of this article shall not apply to any automobile or vehicle in the service of the commissioner of motor vehicles and the governor nor to any automobile or vehicle in the service of the board of fish and game commissioners in use for the enforcement of the fish and game laws.



Section 52:31-15 - Using Vehicle Not Marked; Misdemeanor

52:31-15. Using vehicle not marked; misdemeanor
Any person using any such automobile or vehicle without the same being so marked, and any person or officer upon whose authority such automobile or vehicle not so marked is used, shall be guilty of a misdemeanor, and upon conviction thereof shall be subject to a fine of not exceeding one hundred dollars.



Section 52:31-23 - Residential Housing Management Board; Members; Employees

52:31-23. Residential housing management board; members; employees
There is established in the Department of the Treasury the Residential Housing Management Board. The board shall consist of the State Treasurer, as chairman, the President of the Civil Service Commission, the Commissioner of Corrections, the Commissioner of Environmental Protection, the Chancellor of Higher Education, the Commissioner of Education, the Commissioner of Human Services and the Commissioner of Community Affairs, or such designee as each member may appoint. The State Treasurer shall assign such employees of the Department of the Treasury to assist the board as he shall deem necessary.

L.1983, c. 468, s. 1, eff. Jan. 12, 1984.



Section 52:31-24 - Responsibility For Management Of State-owned Residential Housing And Establishment Of Housing Program; Jurisdiction Of Housing For State Employees; Exceptions

52:31-24. Responsibility for management of state-owned residential housing and establishment of housing program; jurisdiction of housing for state employees; exceptions
The board shall be responsible for the management of all State-owned residential housing and shall establish policies and procedures for an equitable, coordinated and uniform housing program. The board shall have jurisdiction over residential housing located in every State agency available for State employees; except that the board shall have no jurisdiction with respect to and this act shall not apply to armories or military housing in the Department of Defense, State college student housing, housing for State college presidents, housing for the Chancellor of Higher Education, the Commissioner of Education, the Commissioner of Corrections and the superintendents of State correctional facilities and residential housing acquired by the Department of Transportation in the course of acquiring land for highway rights-of-way or for use by any other transportation facilities pursuant to Title 27 of the Revised Statutes and which may be rented temporarily to comply with the requirements of the "Relocation Assistance Act," P.L.1971, c. 362 (C. 20:4-1 et seq.).

L.1983, c. 468, s. 2, eff. Jan. 12, 1984.



Section 52:31-25 - Policies To Be Established

52:31-25. Policies to be established
The board shall establish policies concerning the following:

a. The necessity and desirability for maintaining State-owned residential housing units and the conditions and purposes under which State agencies shall construct, acquire, continue in use, convert to other use, sell or dispose of the units;

b. The rental rates, utility charges, and maintenance fees;

c. Eligibility standards for occupancy;

d. Procedures for the application and selection of occupants;

e. The necessity and desirability for requiring mandatory occupancy as a condition of employment and the criteria for placing a job title in this category;

f. The respective landlord-tenant rights and responsibilities of an occupant and the State;

g. An appeals procedure by which an aggrieved person may contest any administrative decision regarding housing occupancy, rents, evictions or other matters.

In establishing its policies, the board shall assure that State employees are treated fairly and uniformly where appropriate with recognition that differences in their responsibilities, the nature of their work and the type of housing may on occasion generate rules and procedures unique to those situations.

L.1983, c. 468, s. 3, eff. Jan. 12, 1984.



Section 52:31-26 - Annual Survey And Continuous Inventory Of Housing Units; Notice To Board Of Change In Status Of Unit Or Occupant

52:31-26. Annual survey and continuous inventory of housing units; notice to board of change in status of unit or occupant
The board shall conduct an annual survey of all housing units and shall maintain an inventory of each unit, including such information as its agency, purpose or reason for acquisition, location, environmental setting, type of unit, size, facilities, physical condition, fair market value, rental rate, utility charges, maintenance fee, name of occupant and, if a State employee, job title, salary and whether occupancy is a mandatory condition of employment. Each agency shall notify the board within 15 days of any change in the status of a unit or occupant.

L.1983, c. 468, s. 4, eff. Jan. 12, 1984.



Section 52:31-27 - Establishment And Annual Review Of Schedule Of Rental Rates, Utility Charges And Maintenance Fee

52:31-27. Establishment and annual review of schedule of rental rates, utility charges and maintenance fee
The board shall establish and review annually a schedule of housing rental rates, utility charges and maintenance fees.

a. The rental rates shall be based on the fair market rental value of the premises and shall take into account the fact that the housing is located on institutional grounds.

b. All utility charges directly attributable to a State owned housing unit shall be charged to the occupant, either separately if it is feasible or practicable to do so, or by reflecting these charges in a fair market rental.

c. All maintenance charges customarily paid by tenants shall be paid by tenants occupying State owned housing.

L.1983, c. 468, s. 5, eff. Jan. 12, 1984.



Section 52:31-28 - Sale Of Unneeded Housing Unit Located Off Grounds Of State Institution Or Facility

52:31-28. Sale of unneeded housing unit located off grounds of state institution or facility
With the approval of the cabinet officer in whose department the housing unit is situated and the State House Commission, the board shall order the sale of any employee housing unit located off the grounds of a State institution or facility which it finds unneeded for State use. The terms and conditions of the sale shall be fixed by the State House Commission.

L.1983, c. 468, s. 6, eff. Jan. 12, 1984.



Section 52:31-29 - Reduction Or Waiver Of Rental Rate, Utility Charge Or Maintenance Fee; Application; Grounds

52:31-29. Reduction or waiver of rental rate, utility charge or maintenance fee; application; grounds
Upon application of an interested cabinet officer, the board may authorize a reasonable reduction or waiver of a rental rate, utility charge or maintenance fee for any of the following reasons: (a) that residency in the State housing unit is a condition of employment; (b) that the housing unit is located on institutional grounds; and (c) that the fair market rental value of the housing is substantially disproportionate to the salary of the employee.

L.1983, c. 468, s. 7, eff. Jan. 12, 1984.



Section 52:31-30 - Subletting Or Permitting Additional Persons; Prohibition; Ineligibility To Be Tenant; Vacation Of Premises

52:31-30. Subletting or permitting additional persons; prohibition; ineligibility to be tenant; vacation of premises
No tenant of a State-owned housing unit shall sublet the unit or shall permit additional persons, other than members of the tenant's immediate family, to occupy the unit without the approval of the board. A tenant who becomes ineligible to occupy a unit shall vacate the unit within 30 days, unless granted an extension by the board for reasons of hardship.

L.1983, c. 468, s. 8, eff. Jan. 12, 1984.



Section 52:31-31 - Discrimination In Rental; Prohibition

52:31-31. Discrimination in rental; prohibition
No person shall be denied occupancy of a State-owned residential housing unit on account of race, religion, creed, sex, age, political affiliation or marital status.

L.1983, c. 468, s. 9, eff. Jan. 12, 1984.



Section 52:31-32 - Housing Advisory Committee

52:31-32. Housing advisory committee
The board may create a housing advisory committee, to consist equally of management representatives of State agencies with housing responsibilities, tenants who reside in State-owned housing and representatives of municipalities in which State housing is located.

L.1983, c. 468, s. 10, eff. Jan. 12, 1984.



Section 52:31-33 - Residential Property Management Fund

52:31-33. Residential property management fund
There is created a Residential Property Management Fund to which the receipts derived from rent, charges and fees for residential housing shall be transferred or credited by the Director of Budget and Accounting. The receipts shall be annually appropriated to the General State Fund, except that an amount not to exceed 5% of the total receipts shall be appropriated annually to the board for the administration of this act.

L.1983, c. 468, s. 11, eff. Jan. 12, 1984.



Section 52:31-34 - Short Title

52:31-34. Short title
1. This act shall be known and may be cited as the "State Capitol Joint Management Commission Act."

L.1992,c.67,s.1.



Section 52:31-35 - Findings

52:31-35. Findings
2. The Legislature finds that the State House Complex, consisting of the State House, the State House Annex, and the adjacent environs, embodies and exemplifies a rich and valued resource of historical, architectural, cultural and artistic significance; that it is of singular importance that this heritage, and the traditions and values it represents, be identified, displayed and protected; that this historic complex, as the home of the State Legislature and the Office of the Governor, must also be maintained in a state of modern repair so as to ensure the safe, efficient and effective conduct of official business and public functions; and that restoration and preservation of the State House Complex can be best met through the establishment of a governing structure with equal representation from both the legislative and executive branches.

L.1992,c.67,s.2.



Section 52:31-36 - Definitions

52:31-36. Definitions
3. As used in this act:



a. "State capitol complex" means the State House, the State House Annex, any ancillary structures, facilities or components that are integral to the operation or use of the State House or State House Annex, and the adjacent public grounds, walkways, driveways and parking areas;

b. "Common facility" means any building, office, facility or component within the State capitol complex that serves the offices or employees of the executive and the legislative branches in common, or that serves the visiting public, or that houses non-governmental entities;

c. "Executive branch facility" means any building, office, facility or component within the complex that predominantly houses or exclusively serves the Office of the Governor or any agency or employee of the executive branch; and

d. "Legislative branch facility" means any building, office, facility or component within the complex that predominantly houses or exclusively serves the Legislature or any agency or employee of the legislative branch.

L.1992,c.67,s.3.



Section 52:31-37 - State Capitol Joint Management Commission Established

52:31-37. State Capitol Joint Management Commission established
4. a. There is established the State Capitol Joint Management Commission to consist of four members of the executive branch of State government and four members of the legislative branch of State government, as follows: the Director of the Division of Budget and Accounting, the General Services Administrator, and two other members of the executive branch of State government to be appointed by and serve at the pleasure of the Governor; four members of the legislative branch of State government who may either be legislators or employees, two of whom shall be appointed by the President of the Senate, one of whom shall be of a different political party than the President of the Senate, and two of whom shall be appointed by the Speaker of the General Assembly, one of whom shall be of a different political party than the Speaker of the General Assembly. Each appointed member of the legislative branch shall serve during the two-year legislative term in which the appointment is made. All initial appointments shall be made within 30 days after the effective date of this act. Vacancies shall be filled in the same manner as the original appointments.

b. The four members of the commission from the executive branch shall constitute a subcommittee on executive branch facility management and the four members of the commission from the legislative branch shall constitute a subcommittee on legislative branch facility management.

L.1992,c.67,s.4.



Section 52:31-38 - Organization Of Commission

52:31-38. Organization of commission
5. a. The commission and each subcommittee shall organize as soon as practical after the appointment of the initial members, and shall reorganize as soon as practical after the organization of each Legislature, at which times the commission and each subcommittee shall select a chairman and vice-chairman to serve until the organization of the next Legislature.

b. No motion to take any action by the commission shall be valid except upon the affirmative vote of a majority of the authorized membership of the commission. No motion to take any action by a subcommittee shall be valid except upon the affirmative vote of a majority of the authorized membership of the subcommittee.

c. The commission or any subcommittee may call upon the assistance of any office or employee within the executive or legislative branch, and may delegate to any office or employee specific authority to act on behalf of the commission or subcommittee.

L.1992,c.67,s.5.



Section 52:31-39 - Duties Of Commission

52:31-39. Duties of commission
6. a. It shall be the duty of the commission and its respective subcommittees to:



(1) maintain, monitor and preserve the architectural, historical, cultural and artistic integrity of any completed project for the restoration, preservation and improvement of the State capitol complex and to safeguard any related artifacts, documents and objects;

(2) maintain custody of the State capitol complex, with exclusive jurisdiction with respect to its management and operation, including maintenance, repair, renovation, improvement, security, parking, furnishing, artifact displays, and space utilization; and

(3) consult with the Capital City Redevelopment Corporation, established pursuant to P.L.1987, c.58 (C.52:9Q-9 et seq.), regarding matters of common concern.

b. The exclusive responsibility to carry out these duties shall repose with the commission with respect to common facilities; the subcommittee on executive branch facility management with respect to executive branch facilities; and the subcommittee on legislative branch facility management with respect to legislative branch facilities.

L.1992,c.67,s.6.



Section 52:31-40 - Commission May Enter Into Agreements

52:31-40. Commission may enter into agreements
7. a. The commission or any subcommittee may enter into agreements with other State agencies or private vendors for the performance of any function or the provision of any service relating to the custody, management or operation of the State capitol complex.

b. The commission or any subcommittee may enter into agreements with any State agency with respect to the joint management and use of facilities or systems which serve both the capitol complex and buildings under the custody of the agency.

c. The commission shall be subject to the provisions of subtitle 5. of Title 52 of the Revised Statutes with respect to contracting.

L.1992,c.67,s.7.



Section 52:31-41 - Approval Required For Alteration Of Completed Project

52:31-41. Approval required for alteration of completed project
8. Upon completion of any project for the restoration, preservation and improvement of the State capitol complex, no alteration of any element of the project shall be made without the approval of the commission or the appropriate subcommittee.

L.1992,c.67,s.8.



Section 52:31-42 - Acceptance Of Gifts Permitted

52:31-42. Acceptance of gifts permitted
9. The commission is authorized to accept gifts, donations and grants from any public or private source for the purposes of any project.

L.1992,c.67,s.9.



Section 52:31-43 - Necessary Appropriations

52:31-43. Necessary appropriations
10. The Legislature shall ensure that the appropriate State agency to maintain and preserve the State Capitol complex or undertake or contract for any project for repair or alteration of any element of the complex, annually is appropriated such sums as are necessary to protect, preserve and maintain the complex to the highest standards.

L.1992,c.67,s.10.



Section 52:31A-15 - Repeals

52:31A-15. Repeals
"An act creating the State Capitol Building Commission; authorizing said commission to acquire lands and to erect buildings in order to provide adequate space and facilities for the administration of the State Government, and making an appropriation therefor," approved May 23, 1945 (P.L.1945, c. 310), is repealed.

L.1959, c. 5, p. 47, s. 15.



Section 52:31B-1 - Short Title

52:31B-1. Short title
This act shall be known as, and may be cited as, the "Relocation Assistance Law of 1967."

L.1967, c. 79, s. 1, eff. May 31, 1967.



Section 52:31B-2 - Declaration Of Necessity; Liberal Construction

52:31B-2. Declaration of necessity; liberal construction
This act being deemed and hereby declared necessary for the protection of the health and welfare of the residents of this State in order to assure the uniform, fair and equitable relocation of persons, businesses and nonprofit organizations displaced by State and local activities, programs or projects, shall be liberally construed to effectuate the purposes and intent thereof.

L.1967, c. 79, s. 2, eff. May 31, 1967.



Section 52:31B-3 - Definitions

52:31B-3. Definitions
The following terms whenever used or referred to in this act shall have the following respective meanings for the purposes of this act, unless the context clearly indicates otherwise:

(a) The term "act" shall mean this act, any amendments or supplements thereto, and any rules and regulations promulgated thereunder.

(b) The term "business concern" means any person, association, corporation or nonprofit organization not engaged in the business of acquiring, retaining and selling property for the production of income.

(c) The term "commissioner" shall mean the Commissioner of the Department of Community Affairs.

(d) The term "department" shall mean the Department of Community Affairs.

(e) The term "displaced" shall mean required to vacate any real property, or any tenancy therein, pursuant to any lawful order or notice of any State agency or unit of local government on account of the acquisition of any real property for a public use, or on account of a program of law enforcement, or on account of a program or project for the voluntary rehabilitation of dwelling units.

(f) The term "farm operation" shall mean any activity conducted, whether in whole or in part, for the production of one or more agricultural products or commodities for sale or home use, and customarily producing such products or commodities in sufficient quantity to contribute materially to the support of the person, association or corporation so conducting such activity.

(g) The term "nonprofit organization" shall mean any association or corporation organized not for profit pursuant to the provisions of Title 15 of the Revised Statutes, Corporations and Associations Not for Profit.

(h) The term "person" shall mean any individual or family or owner of a business concern or farm operation.

(i) The term "real property or any tenancy therein" shall mean any real property, and any building, structures, or fixtures appurtenant thereto, and any housing, dwelling or working space therein.

(j) The term "State agency" shall mean any department, division, office, agency or bureau of this State, or any authority of instrumentality created or chartered thereby.

(k) The term "unit of local government" shall mean any political subdivision of this State, or any 2 or more such political subdivisions acting jointly pursuant to law, and any department, division, office, agency or bureau thereof or any authority or instrumentality created or chartered thereby.

L.1967, c. 79, s. 3, eff. May 31, 1967.



Section 52:31B-4 - Relocation Assistance Payments; Limitations

52:31B-4. Relocation assistance payments; limitations
(a) Whenever any State agency or any unit of local government displaces, or causes to be displaced, any person or business concern from any real property on account of the acquisition of real property for a public use, or on account of a program of law enforcement, or on account of a program or project for the voluntary rehabilitation of dwelling units, any such State agency or unit of local government shall make fair and reasonable relocation assistance payments to any such displaced person or business concern as hereinafter provided in this section.

(b) Any relocation assistance payment to a displaced person or business concern shall be (1) a payment for the actual and reasonable expenses of moving said person, his family, business concern, farm operation, or other personal property; provided, that in the case of a farm operation, such payment may include the actual and reasonable expenses incurred by said person in searching for a replacement farm; or (2) a fixed payment in accordance with a schedule of fixed amounts approved by the commissioner.

(c) No relocation assistance payment made pursuant to this section shall exceed $200.00 in the case of any individual or family, $3,000.00 in the case of a business concern or nonprofit organization, or $4,000.00 in the case of a farm operation.

(d) No relocation assistance payment pursuant to this section, shall be made to any displaced person or business concern which has received, or is entitled to receive, payment for the actual and reasonable expenses of moving said person, his family, business concern, farm operation, or other personal property, pursuant to any other law of this State or of the United States.

L.1967, c. 79, s. 4, eff. May 31, 1967.



Section 52:31B-5 - Relocation Assistance Program; Determinations; Formulation And Execution Of Program

52:31B-5. Relocation assistance program; determinations; formulation and execution of program
(a) Whenever any State agency or any unit of local government acquires or seeks to acquire any real property for public use, or implements or intends to implement a program of law enforcement, or initiates or intends to initiate a program or project for the voluntary rehabilitation of dwelling units, the chief executive officer of any such State agency or unit of local government shall certify to the commissioner that a workable relocation assistance program for displaced persons and business concerns, offering the services prescribed by subsection (b) of this section, is available to reduce hardship to those affected. If the commissioner or the chief executive officer of any such State agency or unit of local government shall determine, in the exercise of their discretion, that the acquisition of real property for a public use or implementation of a program of law enforcement or the initiation of a program or project for the voluntary rehabilitation of dwelling units by any such State agency or unit of local government will cause substantial economic injury to persons and business concerns other than those persons or business concerns actually displaced, then any such State agency or unit of local government may provide such other persons or business concerns with relocation services pursuant to a workable relocation assistance program.

(b) Every workable relocation assistance program required by subsection (a) of this section shall include such measures, facilities, techniques or services as the commissioner may prescribe by rules and regulations issued and promulgated pursuant to this act, including, but not limited to, such measures, facilities, techniques or services as may be necessary or appropriate (1) to determine the needs of displaced persons and business concerns for relocation assistance to supply information concerning programs offering assistance to displaced persons and business concerns and to assist in minimizing hardships to displaced persons in adjusting to relocation; (2) to assist each displaced person to secure decent, safe and sanitary dwelling units at prices or rents within his means and in areas reasonably accessible to his place of employment and not generally less desirable in regard to public utilities and public and commercial facilities; (3) to assist owners of displaced business concerns in obtaining and becoming established in suitable business locations; (4) to provide any displaced person or business concern a reasonable time from the date of displacement within which to apply for a relocation assistance payment required by section 4 of this act, and to encourage the prompt transmittal of any such relocation assistance payment upon proper application therefor; (5) and to provide for fair and reasonable relocation assistance payments pursuant to section 4 of this act; (6) to secure to the greatest extent practicable, the co-ordination of relocation activities with other project activities and other planned or proposed governmental actions in the community or nearby areas which may affect the execution of the workable relocation program.

(c) Within 60 days of the effective late of this act, any State agency or unit of local government which reasonably contemplates that any person or business concern may be displaced by the acquisition of real property for public use or the implementation of a program of law enforcement or the initiation of a program or project for the voluntary rehabilitation of dwelling units, shall designate or appoint an officer or employee thereof who shall be charged with the formulation and execution of any workable relocation assistance program required by subsection (a) of this section. Any such State agency or unit of local government, acting through the officer or employee so designated or appointed, may utilize the facilities, personnel or services of any other officer or employee of said State agency or unit of local government, or may enter into appropriate contracts or agreements with any officer of the United States or any other State agency or unit of local government, or with any nonprofit organization, for the purpose of implementing any workable relocation assistance program.

L.1967, c. 79, s. 5, eff. May 31, 1967.



Section 52:31B-6 - Emergency Or Imminent Hazard To Public Health, Safety And Welfare

52:31B-6. Emergency or imminent hazard to public health, safety and welfare
(a) No State agency or unit of local government shall, except in the case of an emergency or an imminent hazard to the health, safety and welfare of the public, displace or remove, or cause to be displaced or removed, any person or business concern on account of the acquisition of any real property for public use or on account of a program of law enforcement or on account of a program or project for the voluntary rehabilitation of dwelling units, unless (1) any workable relocation assistance program required by subsection (a) of section 5 of this act shall have been submitted to, and approved by, the commissioner; (2) the chief executive officer of said State agency or unit of local government shall have filed with the commissioner the certification required by subsection (a) of section 5 of this act; (3) an alternate dwelling unit as described in section 5(b)(2) of this act is available for each person displaced or removed, or caused to be displaced or removed; and (4) the commissioner shall have certified to the chief executive officer of said State agency or unit of local government that the provisions of this act have been complied with.

(b) Any State agency or unit of local government which, in the case of an emergency or an imminent hazard to the health, safety and welfare of the public, displaces or removes, or causes to be displaced or removed, any person or business concern on account of the acquisition of any real property for public use or on account of a program of law enforcement or on account of a program or project for the voluntary rehabilitation of dwelling units, shall do any and all things necessary and appropriate to provide, that, as soon after the displacement or removal of any such person or business concern as possible, (1) any workable relocation assistance program required by subsection (a) of section 5 of this act will be submitted to the commissioner for his approval; (2) the chief executive officer of said State agency or unit of local government will file with the commissioner the certification required by subsection (a) of section 5 of this act; (3) an alternate dwelling unit as described in subsection (b)(2) of section 5 of this act is available for each person displaced or removed, or caused to be displaced or removed; and (4) the commissioner will certify to the chief executive officer of said State agency or unit of local government that the provisions of this act have been complied with.

L.1967, c. 79, s. 6, eff. May 31, 1967.



Section 52:31B-7 - Funds; Financial Assistance

52:31B-7. Funds; financial assistance
(a) Notwithstanding the provisions of any law of this State to the contrary, any funds appropriated or otherwise made available to any State agency or unit of local government for the acquisition of real property, or any interest therein, for a particular program or project, or for the conduct and administration of any program of building or housing code enforcement or the voluntary rehabilitation of housing units, shall be available also for obligation and expenditure to carry out the provisions of this act as applied to that acquisition, program or project.

(b) If any State financial assistance in any manner whatsoever is available to pay the cost, in whole or part, to any unit of local government of the acquisition of real property for public use or the implementation of a program of law enforcement or the initiation of a program or project for the voluntary rehabilitation of dwelling units, then the cost to any such unit of local government of providing the payments and services prescribed by this act shall be included as part of the costs of any such acquisition, program or project for which State financial assistance is available to any such unit of local government, and shall be eligible for State financial assistance in the same manner and to the same extent as any other cost of any such acquisition, program or project.

L.1967, c. 79, s. 7, eff. May 31, 1967.



Section 52:31B-8 - Aggrieved Persons; Hearing

52:31B-8. Aggrieved persons; hearing
Any person or business concern aggrieved by any final action, ruling, notice or order of any State agency or unit of local government in the discharge of any duty imposed by this act on any such State agency or unit of local government, shall be entitled to a hearing before the commissioner. The application for such hearing must be filed with the commissioner within 15 days of the receipt by the applicant therefor of notice of the action, ruling, notice or order complained of. No such hearing shall be held except upon 7 days' written notice to all interested parties, and each such hearing shall be held within 15 days of the receipt of the application therefor. Within 10 days after the completion of such hearing, the commissioner shall issue an appropriate order approving, modifying, and approving as so modified, or setting aside in whole or in part the action, ruling, notice or order complained of, a copy of which order shall be served on all interested parties. Pending the determination by the commissioner, and upon application therefor, the commissioner may grant a stay of the action, ruling, notice or order complained of; provided, that no such stay shall be granted except upon such terms and conditions as will insure compliance with the provisions of this act.

L.1967, c. 79, s. 8, eff. May 31, 1967.



Section 52:31B-9 - Application Of Act To State Department Of Transportation

52:31B-9. Application of act to State department of transportation
The provisions of this act shall not apply to the State Department of Transportation; provided, however, that the State Department of Transportation shall formulate and implement a relocation assistance program designed to minimize the hardships of persons and business concerns displaced as a result of the acquisition by said State Department of Transportation of any real property for a public use. For the purpose of formulating the relocation assistance program of the State Department of Transportation, the Commissioner of Transportation shall consult with the commissioner in order that said relocation assistance program will be in general conformity with any rules and regulations promulgated by the commissioner pursuant to section 5 of this act.

L.1967, c. 79, s. 9, eff. May 31, 1967.



Section 52:31B-10 - Rules And Regulations; Filing

52:31B-10. Rules and regulations; filing
The commissioner shall issue and promulgate such rules and regulations as are necessary and appropriate to carry out the provisions of this act, and may revise, repeal or amend said rules and regulations from time to time as the commissioner may deem necessary. Any rules and regulations issued and promulgated pursuant to this act shall be filed with the Secretary of State.

L.1967, c. 79, s. 10, eff. May 31, 1967.



Section 52:31B-11 - Inconsistent Acts

52:31B-11. Inconsistent acts
All acts or parts of acts inconsistent herewith are hereby superseded.

L.1967, c. 79, s. 11, eff. May 31, 1967.



Section 52:31B-12 - Partial Invalidity

52:31B-12. Partial invalidity
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in the effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1967, c. 79, s. 12, eff. May 31, 1967.



Section 52:31C-1 - Short Title.

52:31C-1 Short title.

1.This act shall be known and may be cited as the "Structured Financing Act."

L.1999,c.157,s.1.



Section 52:31C-2 - Findings, Declarations Relative To Structured Financing Transactions.

52:31C-2 Findings, declarations relative to structured financing transactions.

2.The Legislature finds and declares that:

a.In this era of limited sources of State and local revenues coupled with the increasing demands placed on State and local government to fulfill its governmental functions, the need exists to maximize the value of their assets;

b.One possible way of maximizing such value is to utilize new and innovative financing structures which take advantage of the existing assets;

c.A new and innovative financing structure that has been developed is the structured financing transaction whereby a governmental entity can obtain additional revenues by conveying its interest in its assets to other parties and by so conveying such interests, transfer certain benefits which the State or local government unit enjoys in connection with its assets, which would have value to the other party but of which the State or local government unit cannot take advantage;

d.Entry into such structured financing transactions is not intended to interfere with the governmental unit's ownership, occupation or use of its assets, although under the terms of a structured financing transaction, upon the occurrence of certain events, the other party may have the right to exercise certain rights and remedies and to acquire certain interests which may interfere with the governmental unit's ownership, occupation or use of its assets;

e.By the State or local government unit entering into such structured financing transactions, the State or local government unit can obtain additional revenues required to carry out its governmental functions without affecting the use by the State or local government unit of its assets for its governmental functions;

f.It is in the best interests of the State or local government unit to be able to enter into structured financing transactions.

L.1999,c.157,s.2.



Section 52:31C-3 - Definitions Relative To Structured Financing Transactions.

52:31C-3 Definitions relative to structured financing transactions.

3.As used in this act,

"Assets" means all property, both real, personal or mixed, tangible or intangible, of any type and all rights, easements, privileges or interests of any kind or description in, relating to, or connected with property, including but not limited to, land, buildings, plants, structures, institutions, water supply facilities, resource recovery facilities, sewage treatment facilities, wastewater treatment facilities, transportation facilities, highways, parking facilities, equipment, motor vehicles, rolling stock, machinery, furniture, leasehold improvements, fixtures, space rights, development rights, and air rights.

"Benefits" means benefits, including but not limited to tax benefits, which the State enjoys as a result of its ownership, use or occupancy of its assets of which the State cannot take advantage but which would have value to an investor if those assets were transferred to the investor.

"Investor" means a person who enters into a structured financing transaction pursuant to which the investor agrees to pay consideration to the State in return for the transfer to the investor of the State's benefits enjoyed in connection with certain State assets.

"Land" means real property, including improvements thereof or thereon, rights-of-way, lands under water, water, riparian and other rights, easements, privileges and all other rights or interest of any kind or description in, relating to or connected with real property.

"Net receipt" means the State receipt less the amount deposited into the State payment account.

"Payment bank" means a bank, trust company, savings bank, investment company, financial institution or any other person carrying on a banking or financial business which may be selected by the State to hold the State payment account in connection with a structured financing transaction.

"State asset" means any asset that the State owns, or leases, operates or otherwise has a property interest therein in conjunction with other State agencies and State authorities.

"State receipt" means an amount of money paid to the State by the investor representing the consideration paid by the investor to the State pursuant to a structured financing agreement.

"State payment account" means an account to be established with a payment bank by the State and used to pay the State's payment obligations under a structured financing agreement.

"State authority" means a public body established by statute as an instrumentality of the State exercising public and essential governmental functions.

"State agency" means a department, division, commission, board, bureau or agency of the State.

"Structured financing agreement" means an agreement, contract or action taken to authorize, implement and finance a structured financing transaction including, but not limited to, lease and sublease agreements, State payment account agreements, escrow deposit agreements, mortgages, security agreements, pledge agreements, trust agreements, service agreements, letter of credit agreements, operating agreements, financing agreements including credit agreements, line of credit agreements, revolving credit agreements, interest rate exchange agreements, insurance contracts, surety bonds, purchase or sale agreement, or commitments or other contracts or agreements entered into in connection with a structured financing transaction.

"Structured financing transaction" means a transaction, or series of transactions, evidenced by one or more structured financing agreements, pursuant to which the State conveys to an investor in return for a State receipt all or a portion of its interest in State assets, including but not limited to the conveyance of the State's property interests in State assets, in order that the investor receives all or a portion of the benefits in the State assets. A structured financing transaction shall not include the conveyance of fee simple title interest to real property, nor entail or permit a change in the operation or name of a State asset.

L.1999,c.157,s.3.



Section 52:31C-4 - Authority To Enter Into Structured Financing Transaction

52:31C-4. Authority to enter into structured financing transaction
4.Notwithstanding any other provisions of law to the contrary:

a.The State Treasurer is authorized to enter into a structured financing transaction, on such terms, covenants and conditions and at such times as the State Treasurer may determine, to enter into, execute and deliver a structured financing agreement, and to do any act necessary or convenient to carrying out a structured financing transaction; provided that the State Treasurer shall not enter into a structured financing transaction relating to any State assets that are otherwise restricted by law, regulation or contract with respect to the transfer of the State's interest in those assets. A structured financing transaction shall not result in a change in the use or occupancy by the State of the assets that are the subject of a structured financing transaction; provided however, that the structured financing transaction may permit that, upon the occurrence of certain events, the investor may have the right to exercise certain rights and remedies and to acquire certain interests which may interfere with or terminate the State's ownership, occupation or use of the assets.

b.No consent or approval of any State agency or State authority, other than the approval as required by subsection a. and subsection c. of this section, shall be required to effectuate a structured financing transaction and to enter into, execute, deliver and perform a structured financing agreement.

c.If with respect to assets that are the subject of a structured financing agreement, the participation of a State agency or State authority is required, the State Treasurer shall not enter into that structured financing agreement without the consent of the participating State agency or State authority, as the case may be, and upon such consent if given, such State agency or State authority is hereby authorized, notwithstanding any other law to the contrary, to enter into, execute, deliver and perform a structured financing agreement upon such terms and conditions as such State agency, State authority and the State Treasurer shall determine; and no consent or approval of any other State agency or State authority, except as otherwise required by this section, shall be required to authorize entry into, execution, delivery and performance of a structured financing agreement. Notwithstanding anything to the contrary, the entry into, execution, delivery and performance of a structured financing agreement by the New Jersey Building Authority established pursuant to the "New Jersey Building Authority Act," P.L.1981, c.120 (C.52:18A-78.1 et seq.) shall not constitute a "project" for the purposes of the "New Jersey Building Authority Act."

d.The State Treasurer is authorized to select the investors for structured financing transactions through a public bidding procedure.

e.The State Treasurer is authorized to engage, in such manner as the State Treasurer may determine, the services of financial advisors and experts, placement agents, underwriters, appraisers, and such other advisors, consultants and agents as may be necessary in the State Treasurer's judgment to assist the State Treasurer in carrying out a structured financing transaction.

f.An obligation of the State to make payments pursuant to a structured financing transaction shall not constitute a general obligation of the State or a debt or a liability within the meaning of the State Constitution. An obligation of the State to make payments pursuant to a structured financing agreement shall be subject to and dependent upon appropriations being made by the Legislature for the purposes of this act. The net receipt made in connection with a structured financing transaction and received by the State Treasurer shall be deposited in the General Fund of the State.

g.A structured financing agreement may, upon the determination of the State Treasurer, provide that an entity taking part in a structured financing transaction shall be immune from liability in the same manner and to the same extent as is the State under the provisions of the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., and the "New Jersey Contractual Liability Act," N.J.S.59:13-1 et seq.

h.A structured financing agreement may provide that an entity taking part in a structured financing transaction, and the officers, directors and employees of that entity, shall have a right of indemnification from the State or the State agency or State authority with which the agreement is made for any claim or judgment arising out of assets that are the subject of the structured financing agreement, except that the State, State agency or State authority, as appropriate, shall not indemnify or agree to indemnify such an entity, officer, director or employee for any act or omission to act that constitutes gross negligence, actual malice, actual fraud, willful misconduct or a crime, or that relates to any financial decisions made by the entity and its officers, directors and employees in connection with the structured financing transaction. The State or State agency or State authority may agree to indemnify any entity taking part in a structured financing transaction, and the officers, directors and employees of that entity, for punitive damages for a violation of civil law if such damages do not arise from actions that constitute gross negligence, actual malice, actual fraud or willful misconduct. The State Treasurer may set forth a provision for indemnity under this subsection in the structured financing agreement upon such terms and conditions as the State Treasurer shall determine.

L.1999,c.157,s.4; amended 2003, c.106, s.1.



Section 52:31C-5 - Establishment Of State Payment Account For Structured Financing Transaction.

52:31C-5 Establishment of State payment account for structured financing transaction.

5. a. The State Treasurer may establish a State payment account for a structured financing transaction. If the State Treasurer determines that a State payment account should be established, the State Treasurer is authorized to:

(1)Select the payment bank in such manner as the State Treasurer may determine to be appropriate;

(2)Direct the deposit of moneys to the payment bank to fund the State payment account; and

(3)Take any actions necessary or convenient in connection with the establishment of the State payment account.

b.There are appropriated such moneys as are required to be deposited in a State payment account for the purposes specified in the related structured financing agreement.

L.1999,c.157,s.5.



Section 52:31C-6 - Reports, Jboc Approval.

52:31C-6 Reports, JBOC approval.

6. a. Prior to entering into a structured financing transaction, the State Treasurer shall transmit to the Joint Budget Oversight Committee, or its successor, a preliminary report that a decision to enter a structured financing transaction has been made, reciting the basis on which the decision was made, including an estimate of the State receipt and net receipt related to the transaction upon which the State Treasurer relied when making the decision to enter into a structured financing transaction.

b.The Joint Budget Oversight Committee, or its successor, shall have authority to approve or disapprove of the structured financing transaction as included in each preliminary report submitted in accordance with subsection a. of this section. The committee shall approve or disapprove the transaction within 10 business days after physical receipt of the report. The committee shall notify the State Treasurer in writing of the approval or disapproval as expeditiously as possible.

c.No structured financing transaction shall be entered into unless the preliminary report has been submitted to and approved by the Joint Budget Oversight Committee, or its successor, as set forth in subsection b. of this section.

d.The State Treasurer shall, within 60 days after completing a structured financing agreement, submit a final report prepared pursuant to this section to the Joint Budget Oversight Committee and a copy of the final report to the Director of the Division of Budget and Accounting in the Department of the Treasury.

e.A final report for a structured financing agreement shall include a detailed explanation of the terms of the structured financing agreement including, but not limited to, the investor's obligations, the State assets, the amount of the State receipt, transaction charges and service agreements entered into as part of the structured financing transaction and the names of the parties to those agreements and those persons providing the services of counsel, financial advisors, payment bank, rating agencies, trustee, credit enhancement, liquidity facility; and the fees charged for those services.

L.1999,c.157,s.6.



Section 52:31C-7 - Construction Of Act As To State Obligations.

52:31C-7 Construction of act as to State obligations.

7.Nothing in this act shall be deemed or construed as to limit, alter or impair in any way the rights and obligations of the State, a State agency or a State authority under the provisions of contracts made with the holders from time to time of bonds, notes and other obligations heretofore or hereafter issued by the State, a State agency or a State authority with respect to assets that are the subject of a structured financing transaction.

L.1999,c.157,s.7.



Section 52:31C-8 - Immunity From Personal Liability.

52:31C-8 Immunity from personal liability.

8.No State Treasurer or any officer, director or employee of any State agency or State authority executing a structured financing agreement pursuant to this act shall be personally liable for any debt, obligation or other liability of the State, State agency, or State authority incurred by or on behalf of the State, State agency or State authority arising from a structured financing agreement.

L.1999,c.157,s.8.



Section 52:31C-9 - Powers Constitute Performance Of Essential Governmental Function; Tax Exemption.

52:31C-9 Powers constitute performance of essential governmental function; tax exemption.

9.The exercise of the powers granted by this act shall constitute the performance of an essential governmental function and no person shall be required to pay taxes or assessments upon or in respect of a State asset. The entry into, filing, and performance of a structured financing transaction and a structured financing agreement shall be free from taxation by any unit of local government including, without limitation, taxation imposed upon the filing of a structured financing agreement. No person shall be deemed to be doing business, or employing or owning capital or property in this State, for purposes of P.L.1945, c.162 (C.54:10A-1 et seq.), by reason of the entry into and performance of a structured financing agreement.

L.1999,c.157,s.9.



Section 52:31C-10 - Procedures For Undertaking Structured Financing Agreements By Public Agencies Other Than The State

52:31C-10. Procedures for undertaking structured financing agreements by public agencies other than the State
10. Notwithstanding any law to the contrary, the State Treasurer shall establish procedures under which a county or municipal governing board, a board of education, a sewerage authority created pursuant to the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.), a utilities authority created pursuant to the "municipal and county utilities authorities law," P.L.1957, c.183 (C.40:14B-1 et seq.), or the Passaic Valley Sewerage Commissioners, continued pursuant to R.S.58:14-2 may undertake structured financing agreements involving local assets in a manner similar to that provided for State assets, including procedures for the incorporation in such agreements of provisions that accord entities participating in structured financing transactions such rights of immunity and indemnification as the State Treasurer, under subsections g. and h. of section 4 of P.L.1999, c.157 (C.52:31C-4), may deem appropriate to be established for entities participating in a structured financing transaction with the State.

L.1999,c.157,s.10; amended 2000, c.54; 2003, c.106, s.2.



Section 52:31C-11 - Structured Financing Act To Supplement, Supersede Other Laws.

52:31C-11 Structured Financing Act to supplement, supersede other laws.

11.This act shall be deemed to provide an additional, alternative and complete method for the doing of the things authorized hereby and shall be deemed and construed to be supplemental and additional to any powers conferred by other laws on public entities and not in derogation of any such powers now existing, provided that, it is the intent of the Legislature that in the event of any conflict or inconsistency in this act and any other law, general, special, or local now in existence or hereafter (unless with specific reference to this act) adopted, pertaining to matters herein established or provided, to the extent of the conflict or inconsistency, the provisions of this act shall be enforced and the provisions of the other acts shall be of no effect.

L.1999,c.157,s.11.



Section 52:31C-12 - Severability.

52:31C-12 Severability.

12.If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, the judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which the judgment shall have been rendered.

L.1999,c.157,s.12.



Section 52:31C-13 - Liberal Construction.

52:31C-13 Liberal construction.

13.This act shall be construed liberally to effectuate the legislative intent and the purposes of this act as complete and independent authority for the performance of each and every act and thing herein authorized and all powers herein granted shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.

L.1999,c.157,s.13.



Section 52:32-1 - American Goods And Products To Be Used In State Work

52:32-1. American goods and products to be used in state work
The state shall make provisions in the specifications for all contracts for state work and for work for which the state pays any part of the cost, that only such manufactured and farm products of the United States, whenever available, be used in such work.



Section 52:32-1.3 - "Public Contract" Defined

52:32-1.3. "Public contract" defined
As used in this act, "public contract" means any contract or agreement entered into by a state or any instrumentality of that state to purchase goods, services or both.

L. 1985, c. 156, s. 1, eff. April 26, 1985.



Section 52:32-1.4 - Retaliatory Discrimination

52:32-1.4. Retaliatory discrimination
Any bidder with its principal place of business located in another state which has provisions of state law, rules or regulations causing disadvantage to any bidder for a public contract to provide like goods, services or both to that state because the bidder's principal place of business is located outside of that state shall have like conditions applied to it in a manner pursuant to regulations issued by the State Treasurer when bidding for a public contract in this State. The provisions of this act may be waived with respect to a bidder, if the State Treasurer, on the basis of economic or other circumstances, determines it to be in the best interest of the State.

L. 1985, c. 156, s. 2, eff. April 26, 1985.



Section 52:32-1.5 - Rules, Regulations

52:32-1.5. Rules, regulations
The State Treasurer shall adopt rules and regulations to implement the provisions of this act pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1985, c. 156, s. 3, eff. April 26, 1985.



Section 52:32-1.6 - Review, Modification Of Bid, Product Specifications Relative To "Jersey Fresh," "Jersey Grown," "Made With Jersey Fresh" Products Or Commodities; Enhanced Visibility; Rules, Regulations.

52:32-1.6 Review, modification of bid, product specifications relative to "Jersey Fresh," "Jersey Grown," "Made with Jersey Fresh" products or commodities; enhanced visibility; rules, regulations.

1. a. The Director of the Division of Purchase and Property in the Department of the Treasury shall, upon consultation with the Department of Agriculture, review and modify all bid and product specifications relating to the purchase of agricultural and horticultural products and commodities, so that the specifications do not discriminate against, but encourage, the maximum purchase of "Jersey Fresh," "Jersey Grown," other agricultural food products and commodities grown or raised in New Jersey, and "Made With Jersey Fresh" baked goods or other food products baked or made with "Jersey Fresh" products. In purchasing any agricultural or horticultural products, commodities, or goods for use by the various agencies and departments of the State government, for the entities defined in section 1 of P.L.1959, c.40 (C.52:27B-56.1), or for any county, municipality or school district pursuant to P.L.1969, c.104 (C.52:25-16.1 et al.), the Director of the Division of Purchase and Property, to the maximum extent possible, shall make contracts available for "Jersey Fresh," "Jersey Grown," other agricultural food products and commodities grown or raised in New Jersey, and "Made With Jersey Fresh" baked goods or other food products baked or made with "Jersey Fresh" products, unless the director determines it to be inconsistent with the public interest or the cost to be unreasonable. The Department of Agriculture shall provide information regarding the location and time of year "Jersey Fresh," "Jersey Grown," "Made With Jersey Fresh," and other agricultural food products and commodities grown or raised in New Jersey are available to the Division of Purchase and Property.

b.To the extent any agency or department of State government purchases agricultural or horticultural products or commodities other than through or by the Division of Purchase and Property, the agency or department shall follow guidelines therefor to be developed and issued by the Division of Purchase and Property in consultation with the Department of Agriculture. These guidelines shall encourage and promote to the maximum extent practicable the purchase of "Jersey Fresh," "Jersey Grown," other agricultural food products and commodities grown or raised in New Jersey, and "Made With Jersey Fresh" baked goods or other food products baked or made with "Jersey Fresh" products.

c.In implementing subsections a. and b. of this section for any agency or department of State government, when entering into or renewing a contract for the purchase of goods or related services, the agency or department shall whenever possible provide enhanced visibility and accessibility to "Jersey Fresh," "Jersey Grown," other agricultural food products and commodities grown or raised in New Jersey, and "Made With Jersey Fresh" baked goods or other food products baked or made with "Jersey Fresh" products.

In preparing the specifications for any contract for the purchase of goods and services, the Director of the Division of Purchase and Property or any State agency having authority to contract for the purchase of goods or services shall include in the invitation to bid, where relevant, language providing for the enhanced visibility of and accessibility to "Jersey Fresh," "Jersey Grown," other agricultural food products and commodities grown or raised in New Jersey, and "Made With Jersey Fresh" baked goods or other food products baked or made with "Jersey Fresh" products.

d.The Department of the Treasury, in consultation with the Department of Agriculture, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary for the implementation of this section.

L.1999, c.32, s.1; amended 2004, c.4; 2010, c.111, s.5; 2011, c.102, s.1.



Section 52:32-1A - U. S., State Flags, U. S. Manufacture; Required.

52:32-1a U.S., State flags, U.S. manufacture; required.

1.Any flag of the United States or flag of the State of New Jersey purchased with State funds shall be manufactured in the United States.

L.2009, c.86, s.1.



Section 52:32-2 - Separate Plans, Specifications For Alteration, Repair Of Public Buildings.

52:32-2 Separate plans, specifications for alteration, repair of public buildings.

52:32-2. a. When the entire cost of the erection, construction, alteration or repair by the State of any public buildings in this State will exceed $2,000.00, the person preparing the plans and specifications for such work may prepare separate plans and specifications for: (1) the plumbing and gas fitting and all work kindred thereto; (2) the steam and hot water heating and ventilating apparatus, steam power plants and all work kindred thereto; (3) electrical work; (4) structural steel and ornamental iron work; and (5) general construction, which shall include all other work and materials required for the completion of the project.

b.The board, body or person authorized by law to award contracts for such work shall advertise for, in the manner provided by law, and receive (1) separate bids for each of the branches of work specified in subsection a. of this section; or (2) bids for all the work and materials required to complete the project to be included in a single over-all contract, in which case there shall be set forth in the bid the name or names of all subcontractors to whom the bidder will subcontract for the furnishing of any of the work and materials specified in branches (1) through (4) in subsection a. of this section, each of which subcontractors shall be qualified in accordance with chapter 35 of Title 52 of the Revised Statutes; or (3) both.

c.Contracts shall be awarded to the lowest responsible bidder in each branch of work in the case of separate bids and to the single lowest responsible bidder in the case of single bids. In the event that a contract is advertised in accordance with paragraph (3) of subsection b. of this section, the contract shall be awarded in the following manner: If the sum total of the amounts bid by the lowest responsible bidder for each such branch is less than the amount bid by the lowest responsible bidder for all of the work and materials, the board, body or person authorized to award contracts for such work shall award separate contracts for each of such branches to the lowest responsible bidder therefor, but if the sum total of the amount bid by the lowest responsible bidder for each such branch is not less than the amount bid by the lowest responsible bidder for all the work and materials, the board, body or person authorized to award the contract shall award a single over-all contract to the lowest responsible bidder for all of such work and materials.

In every case in which a contract is awarded under paragraph (2) or (3) of subsection b. of this section, all payments required to be made by the board, body or person awarding the contract under such contract for work and materials supplied by a subcontractor may, upon the certification of the contractor of the amount due to the subcontractor, be paid directly to the subcontractor. Payments to a subcontractor for work and materials supplied in connection with the contract shall be made within 10 calendar days of the receipt of payment for that work or the delivery of those materials by the subcontractor in accordance with the provisions of P.L.1991, c.133 (C.2A:30A-1 et seq.), and any regulations promulgated thereunder.

Amended 1968, c.108; 1999, c.280, s.3.



Section 52:32-2.1 - Public Building Construction Projects

52:32-2.1. Public building construction projects
The Legislature finds that there are projects for the construction, renovation or restoration of public buildings a. that require a unique application of specialized planning, management and operational strategies, skills and techniques, and b. where the public exigency requires that they be completed in the most efficient and timely manner.

L. 1987, c. 202, s. 1.



Section 52:32-2.2 - Historic Buildings Designated For Purposes Of Special Public Contracts

52:32-2.2. Historic buildings designated for purposes of special public contracts
2. a. The Legislature further finds that there are projects for the construction, renovation or restoration of public buildings that must employ construction management personnel, engineers, architects and contractors whose skills and expertise will identify, display and protect the historical, architectural, cultural and artistic significance of those public buildings; and that buildings of this nature have the highest priority in being constructed, renovated and restored in the most timely manner and with the highest managerial, professional and technical expertise when they house the seat of the State Government and are to provide for its continuous operation and when these buildings are some of the most architecturally or historically significant of the State's structures. The Legislature declares that the State House, the State House Annex and ancillary structures, the War Memorial, the Old Barracks, the Kelsey Building and the townhouses adjacent to the Kelsey Building are the buildings or constitute the project which are subject to the provisions of subsection b. of this section.

b. Notwithstanding the provisions of R.S.52:32-2 and section 11 of P.L.1981, c.120 (C.52:18A-78.11) to the contrary, in the case of the erection, construction, alteration or repair of the State House, State House Annex and ancillary structures, the War Memorial, the Old Barracks, the Kelsey Building and the townhouses adjacent to the Kelsey Building, as public buildings or a project of the New Jersey Building Authority, if the board, body or person authorized by law to award contracts for the work on the public building, or the authority for the work on the project, finds that such a building or project:

(1) requires a unique application of specialized planning, management and operational strategies, skills and techniques;

(2) requires that construction management personnel, engineers, architects and contractors whose skills and expertise will best identify, display and protect the historical, architectural, cultural and artistic significance of the building or project be employed for its planning, design and construction, renovation or restoration; and

(3) must be completed in the most efficient and timely manner, then the board, body or person authorized by law to award the contracts, or the authority, may (a) by advertising and receiving bids in the form of a single contract, multiple branch contracts, or both, award the contract to the lowest responsible bidder or bidders, as determined by the board, body, person, or authority; or (b) in order to further the purposes of this section, by inviting bids for the single contract, multiple branch contracts, or both, from among a list of qualified bidders, in a manner that will promote full and free competition whenever practicable, award the contract or contracts to that responsible bidder from among the invited bidders whose bid, conforming to the invitation for bids, will be most advantageous to the State, price and other factors considered.

L.1987,c.202,s.2; amended 1994,c.25.



Section 52:32-2.3 - Correctional Facilities

52:32-2.3. Correctional facilities
a. The Legislature further finds that the "Correctional Facilities Construction Bond Act of 1987" provides for projects for the construction of correctional facilities that are required because of a critical public need or legal constraint, with respect to which there are similar needs to employ construction management personnel, engineers, architects and contractors of special skills and expertise; and that these projects will provide for buildings for the immediate housing or care of their residents or inmates.

b. Notwithstanding the provisions of R.S. 52:32-2 and section 11 of P.L. 1981, c. 120 (C. 52:18A-78.11) to the contrary, in the case of the erection or construction of a public building or project of the New Jersey Building Authority, if the board, body or person authorized by law to award contracts for the work on the public building, or the authority for the work on the project, finds that such building or project:

(1) requires a unique application of specialized planning, management and operational strategies, skills and techniques; and

(2) requires that construction management personnel, engineers, architects and contractors whose skills and expertise will ensure the completion of the building or project in the most efficient and timely manner be employed for its planning, design and construction; then the board, body or person authorized by law to award the contracts, or the authority, may, by advertising and receiving bids in the form of a single contract, multiple branch contracts, or both, award the contract to the lowest responsible bidder or bidders, as determined by the board, body, person, or authority. There shall be set forth in the bid the name or names of, and evidence of performance security from, all subcontractors to whom the bidder will subcontract the furnishing of plumbing and gas fitting, and all kindred work, and of the steam and hot water heating and ventilating apparatus, steam power plants and kindred work, and electrical work, structural steel and ornamental iron work, each of which subcontractors shall be qualified in accordance with Title 52 of the Revised Statutes.

L. 1987, c. 202, s. 3.



Section 52:32-3 - Building Plans And Specifications To Be Authenticated Before Filing

52:32-3. Building plans and specifications to be authenticated before filing
No department in the State created for the purpose of filing plans and specifications for buildings under the several laws shall receive or file any plans or specifications unless the same bear the seal of a licensed professional engineer or a licensed architect of the State, or in lieu thereof an affidavit sworn to by the person who drew or prepared the same.

Amended by L.1948, c. 293, p. 1208, s. 1.



Section 52:32-4 - Facilities For Physically Handicapped; New Or Remodeled Public Buildings

52:32-4. Facilities for physically handicapped; new or remodeled public buildings
Except as otherwise provided by law, all plans and specifications for the construction or remodeling of any public building in the State shall provide facilities for the physically handicapped.

L.1971, c. 269, s. 1. Amended by L.1975, c. 220, s. 1, eff. Oct. 8, 1975.



Section 52:32-5 - Regulations Relative To Access For Physically Handicapped.

52:32-5 Regulations relative to access for physically handicapped.

2.The Department of Community Affairs shall promulgate regulations which shall prescribe the kinds, types and quality of facilities in public buildings as defined in section 3 of P.L.1975, c.220 (C.52:32-6) required to provide access for the physically handicapped. The regulations shall differentiate between small public buildings, defined as those with a total gross enclosed floor area of less than 10,000 square feet, and large public buildings defined as those with a total gross enclosed floor area of 10,000 square feet or more. Small public buildings shall be required to have accessible entrances servicing the first or ground floor areas and facilities for the physically handicapped on all accessible floors, however, the provisions for small public buildings shall not apply to the conversion of a small public building to another use or to renovations or modifications of a small public building if there is insufficient space between the building and its lot lines or between the building and the public way to allow for the installation of an entrance ramp which meets the criteria of the "State Uniform Construction Code" adopted pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.). Large public buildings shall be required to have accessible entrances, facilities for the physically handicapped on all accessible floors, and elevators or other means of access for the physically handicapped between floors, except floors which contain only mechanical equipment or floors which contain less than 3,000 square feet of total floor area.

L.1971,c.269,s.2; amended 1975, c.220, s.2; 1981, c.35, s.1; 1987, c.246, s.1; 2003, c.72, s.3.



Section 52:32-5.1 - Use Of Stroller In Public Buildings; Conditions

52:32-5.1. Use of stroller in public buildings; conditions
1. A person with a permanent disability or limited mobility who holds an identification card issued by the Division of Motor Vehicles in the Department of Transportation pursuant to either P.L.1949, c.280 (C.39:4-204 et seq.) or P.L.1980, c.47 (C.39:3-29.2 et seq.) and who, due to that disability or limited mobility, needs to transport his child in a stroller is entitled to the use of a public building, notwithstanding the building's prohibition on the use of strollers, subject to the following conditions:

a. The person shall not leave the stroller unattended;

b. The person who transports a child in a stroller shall not be charged any extra fee or payment for admission to or use of a public building ;

c. The person who transports a child in a stroller shall be liable for any damages done to the premises of a public building by the stroller.

As used in this section, "public building" means a public building as defined in section 3 of P.L.1975, c.220 (C.52:32-6), and "stroller" means a non-motorized, wheeled vehicle designed to push or otherwise transport a young child, including, but not limited to, a carriage, a folding-type umbrella stroller, or a full-size stroller.

L.1996,c.143.



Section 52:32-5.2 - Display Of Advertisement, Public Bidding Required.

52:32-5.2 Display of advertisement, public bidding required.
12. Notwithstanding the provisions of any other law to the contrary, a State entity, as defined in section 1 of P.L.2004, c.42 (C.27:5-27 et al.), shall not enter into any contract or agreement for the construction on, or development or maintenance of, real property owned or controlled by it, with any person, firm, partnership or corporation for the purpose of displaying any advertisement, as defined in section 3 of P.L.1991, c.413 (C.27:5-7), without publicly advertising for bids. Notwithstanding the foregoing, any State entity may enter into a contract or agreement for the maintenance of (but not the construction on or development of) such real property for the purposes of displaying any advertisement, with any of its current contractors, tenants or licensees with respect to the current real property on which they are a contractor, tenant or licensee for the purpose of displaying any advertisement, for a period of time not to exceed five years, without publicly advertising for bids. Where, pursuant to the foregoing, the State enters into a contract or agreement with a current contractor, tenant or licensee for a period not exceeding five years, after the completion of that contract or agreement, any future contract or agreement for the same purposes shall be done by publicly advertising for bids.

L.2004,c.42,s.12.



Section 52:32-5.3 - Definitions Relative To Energy Savings For Construction Of Certain State Buildings.

52:32-5.3 Definitions relative to energy savings for construction of certain State buildings.

1.As used in this act:

"High performance green building" means a building that is designed and constructed in a manner that achieves at least:

a.a silver rating according to the Leadership in Energy and Environmental Design Green Building Rating System as adopted by the United States Green Building Council;

b.a two globe rating according to the Green Globes Program as adopted by the Green Building Initiative; or

c.a comparable numeric rating according to a nationally recognized, accepted, and appropriate numeric sustainable development rating system, guideline, or standard as the Commissioner of Community Affairs, in consultation with the Commissioner of Environmental Protection, the Director of Energy Savings established pursuant to Executive Order No.11 of 2006, and the Board of Public Utilities, may designate by regulation.

A "high performance green building" shall not mean any free-standing parking facility, multiple use maintenance facility or storage facility.

"State governmental entity" means the Executive, Legislative and Judicial branches of the State government, any agency or instrumentality of the State, including any board, bureau, commission, corporation, department, or division, any independent State authority, and any State institution of higher education. A county, municipality, or school district, or any agency or instrumentality thereof, shall not be deemed a State governmental entity.

L.2007, c.269, s.1.



Section 52:32-5.4 - Standards For Certain Energy Savings For New State Buildings.

52:32-5.4 Standards for certain energy savings for new State buildings.

2.Any new building having at least 15,000 square feet in total floor area that is to be constructed for the sole use of a State governmental entity after the effective date of this act shall be designed and managed to meet standards for a high performance green building. The Director of the Division of Property Management and Construction in the Department of the Treasury, in cooperation with the New Jersey Building Authority where appropriate, shall enforce the provisions of this act. All plans, specifications and bid proposal documents for any building to which the provisions of this section apply shall identify all the requirements for meeting the appropriate certification level standard as provided in subsection a., b. or c. of section 1 of this act, as appropriate. The requirements of this act shall not apply to any building for which a request for proposal for entering into a contract to design the building has been issued prior to the effective date of this act.

L.2007, c.269, s.2.



Section 52:32-6 - Definitions.

52:32-6 Definitions.

3.As used in this act:

a."Public building" means any building, structure, facility or complex used by the general public, including, but not limited to, theaters, concert halls, auditoriums, museums, schools, libraries, recreation facilities, public transportation terminals and stations, factories, office buildings, business establishments, passenger vehicle service stations, shopping centers, hotels or motels, and public eating places, constructed by any State, county or municipal government agency or instrumentality or any private individual, partnership, association or corporation, with the following exceptions: warehouse storage areas and all buildings classified as hazardous occupancies. As used herein, "hazardous occupancy" means the occupancy or use of a building or structure or any portion thereof that involves highly combustible, highly flammable, or explosive material, or which has inherent characteristics that constitute a special fire hazard. As used in this act, the term shall not include residential buildings, but shall include hotels and motels. Any handicapped facility requirements for residential buildings shall be governed by the barrier free subcode promulgated pursuant to section 5 of P.L.1975, c.217 (C.52:27D-123).

b."Physical handicap" means a physical impairment which confines a person to a wheelchair; causes a person to walk with difficulty or insecurity; affects the sight or hearing to the extent that a person functioning in public areas is insecure or exposed to danger; causes faulty coordination; or reduces mobility, flexibility, coordination and perceptiveness to the extent that facilities are needed to provide for the safety of that person.

c."Remodel" means, with respect to an existing public building as defined in this act, to construct an addition, alter the design or layout of said public building so that a change or modification of the entrance facilities, toilet facilities, or vertical access facilities is achieved, or make substantial repairs or alterations.

d."Office building" means a building or structure which is used for the transaction of business; for the rendering of professional service; for other services that involve stocks of goods, wares, or merchandise in limited quantities for use incidental to office uses or sample purposes; or for display and sale purposes involving stocks of goods, wares, or merchandise incidental to these purposes. This definition is intended to include those buildings or structures classified in Use Groups "B" and "M" of the State Uniform Construction Code within the scope of section 5:23-3.14 of the New Jersey Administrative Code pertaining to building subcodes.

e.(Deleted by amendment, P.L.1981, c.35.)

f."Enforcing agency" means the municipal construction official and subcode officials provided for in the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

L.1975,c.220,s.3; amended 1981, c.35, s.2; 1987, c.246, s.2; 2003, c.72, s.4.



Section 52:32-7 - Administration And Enforcement

52:32-7. Administration and enforcement
The administration and enforcement of this act shall be in accord with the "State Uniform Construction Code Act" (P.L.1975, c. 217; C. 52:27D-119 et seq.) and regulations promulgated thereunder.

L.1975, c. 220, s. 4, eff. Oct. 8, 1975. Amended by L.1981, c. 35, s. 3, eff. Feb. 12, 1981.



Section 52:32-8 - Exceptions From Specific Requirements

52:32-8. Exceptions from specific requirements
In cases of practical difficulty, the enforcing agency may grant exceptions from the specific requirements of the standards and specifications required by this act or permit the use of other methods or materials, but only when it is clearly evident that equivalent facilitation and protection for the physically handicapped are thereby secured.

L.1975, c. 220, s. 5, eff. Oct. 8, 1975. Amended by L.1981, c. 35, s. 4, eff. Feb. 12, 1981.



Section 52:32-9 - Limitation On Exceptions

52:32-9. Limitation on exceptions
Exceptions based on practical difficulty or unnecessary hardship shall apply to the specific requirement in question, and shall not extend to all requirements of the standards and specifications mandated by this act.

L.1975, c. 220, s. 6, eff. Oct. 8, 1975. Amended by L.1981, c. 35, s. 5, eff. Feb. 12, 1981.



Section 52:32-10 - Certificate Of Use Or Occupancy; Issuance; Compliance With Requirements For Physically Handicapped

52:32-10. Certificate of use or occupancy; issuance; compliance with requirements for physically handicapped
No certificate of use or occupancy shall be issued by any enforcing agency for any public building constructed or remodeled in the State unless and until said public building complies with the requirements of this act, except as provided in sections 5 and 6 hereof.

L.1975, c. 220, s. 7, eff. Oct. 8, 1975. Amended by L.1981, c. 35, s. 6, eff. Feb. 12, 1981.



Section 52:32-11 - Parking Facilities; Spaces For Handicapped Persons

52:32-11. Parking facilities; spaces for handicapped persons
The State, every board or body having control and regulation of parking facilities in every county and municipality, and every parking authority created pursuant to the "Parking Authority Law" (P.L.1948, c. 198, C. 40:11A-1 et seq.), is hereby authorized, empowered and directed to provide parking spaces for handicapped persons in all parking facilities under the jurisdiction of the State or any such board, body or parking authority.

L.1975, c. 221, s. 1.



Section 52:32-12 - Parking Spaces For Physically Handicapped; Guidelines

52:32-12. Parking spaces for physically handicapped; guidelines
The State and every such board, body or parking authority shall use the following guidelines when providing said parking spaces for the physically handicapped:

a. A minimum of 1% of the total number of parking spaces, but not less than two parking spaces, shall be provided in an area of the parking facility which is most accessible and approximate to the building or buildings which the facility serves;

b. Each space or group of spaces shall be identified with a clearly visible sign displaying the International Symbol of Access along with the following wording: "These spaces reserved for physically-handicapped drivers."

c. Each space shall be 12 feet wide to allow room for persons in wheelchairs or on braces or crutches to get in and out of either side of an automobile onto a level, paved surface suitable for wheeling and walking;

d. Where possible, such spaces shall be located so that persons in wheelchairs or using braces or crutches are not compelled to wheel or walk behind parked cars; and

e. Where applicable, curb ramps shall be provided to permit handicapped people access from parking area to sidewalk.

L.1975, c. 221, s. 2.



Section 52:32-13 - Enforcement

52:32-13. Enforcement
The State and the board of chosen freeholders of every county and the governing body of every municipality in this State shall be responsible for the enforcement of the provisions of this act within their respective jurisdictions.

L.1975, c. 221, s. 3.



Section 52:32-14 - Sidewalks; Construction Or Reconstruction For Use By Physically Handicapped

52:32-14. Sidewalks; construction or reconstruction for use by physically handicapped
A sidewalk hereafter constructed or reconstructed on public or private property for public use within this State, whether constructed by a public agency or a person, firm, corporation, nonprofit corporation or association, shall be constructed in a manner that will facilitate use by physically handicapped persons. At points of intersection between pedestrian and motorized lines of travel, and at other points where necessary to avoid abrupt changes in grade, a sidewalk shall slope gradually to street level so as to provide an uninterrupted line of travel.

L.1975, c. 224, s. 1.



Section 52:32-15 - Standards Established For Accommodation Of Disabled Persons.

52:32-15 Standards established for accommodation of disabled persons.
2.To carry out the purpose of section 1 of P.L.1975, c.224 (C.52:32-14) the Department of Transportation shall, within 30 days of the enactment of P.L.1975, c.224 (C.52:32-14 et seq.), and periodically thereafter as necessary, after consultation with the Director of the Division of Vocational Rehabilitation Services of the Department of Labor and the Director of the Office of Disability Services and the chairman of the State Commission for the Blind and Visually Impaired of the Department of Human Services, prescribe standards, which shall include, but not be limited to, standards of drainage, slope gradient, width, and slip-resistant qualities which will assure that a sidewalk will accommodate a person in a wheelchair or other handicapped persons. All agencies and instrumentalities of State and local government, and every other person, firm, corporation or association shall comply with these standards and the provisions of P.L.1975, c.224 (C.52:32-14 et seq.) when undertaking construction or reconstruction of streets, curbs or sidewalks.

L.1975,c.224,s.2; amended 1999, c.91, s.14.



Section 52:32-16 - Access Facilities; Nonapplication Of Act

52:32-16. Access facilities; nonapplication of act
Nothing in section 2 of this act shall be construed to supersede the functions of the Department of the Treasury and the State Board of Education with respect to the design and construction of access facilities to school buildings and other public buildings pursuant to P.L.1971, c. 42 (C. 18A:18-2.1 et seq.) and P.L.1971, c. 269 (C. 52:32-4 et seq.).

L.1975, c. 224, s. 3.



Section 52:32-17 - Short Title

52:32-17. Short title
This act shall be known and may be cited as the "Set-Aside Act for Small Businesses, Female Businesses, and Minority Businesses."

L. 1983, c. 482, s. 1. Amended by L. 1985, c. 384, s. 2.



Section 52:32-18 - Declaration; Finding

52:32-18. Declaration; finding
The Legislature declares that the existence of a strong and healthy free enterprise system is directly related to the well-being and competitive strength of small business, female business and minority business concerns and to the opportunity for small business, female business and minority business to have free entry into business, to grow and to expand; and finds that the State must ensure that a fair proportion of the State's total purchases and contracts for construction, property and services is placed with small business, female business and minority business concerns.

L. 1983, c. 482, s. 2. Amended by L. 1985, c. 384, s. 3.



Section 52:32-19 - Definitions

52:32-19. Definitions
As used in this act:

a. "Contracting agency" means the State or any board, commission, committee, authority or agency of the State.

b. "Chief" means the Chief of the Office of Small Business Assistance when used in conjunction with the small business and female business set-aside programs, or the Chief of the Office of Minority Business Enterprise when used in conjunction with the minority business set-aside program.

c. "Department" means the Department of Commerce and Economic Development.

d. "Office" means the Office of Small Business Assistance in the Department of Commerce and Economic Development when used in conjunction with the small business and female business set-aside programs, or the Office of Minority Business Enterprise when used in conjunction with the minority business set-aside program.

e. "Small business" means a business which has its principal place of business in the State, is independently owned and operated and meets all other qualifications as may be established in accordance with P.L. 1981, c. 283 (C. 52:27H-21.1 et seq.).

f. "Small business set-aside contract" means (1) a contract for goods, equipment, construction or services which is designated as a contract with respect to which bids are invited and accepted only from small businesses, or (2) a portion of a contract when that portion has been so designated.

g. "Minority business" means a business which has its principal place of business in the State, is independently owned and operated and at least 51% of which is owned and controlled by persons who are black, Hispanic, Portuguese, Asian-American, American Indian or Alaskan natives.

h. "Minority business set-aside contract" means (1) a contract for goods, equipment, construction or services which is designated as a contract with respect to which bids are invited and accepted only from minority businesses; or (2) a portion of a contract when that portion is so designated.

i. "Female business" means a business which has its principal place of business in the State, is independently owned and operated and at least 51% of which is owned and controlled by women.

j. "Female business set-aside contract" means (1) a contract for goods, equipment, construction or services which is designated as a contract with respect to which bids are invited and accepted only from female businesses; or (2) a portion of a contract when that portion is so designated.

L. 1983, c. 482, s. 3. Amended by L. 1985, c. 384, s. 4.



Section 52:32-20 - Set-aside Contracts

52:32-20. Set-aside contracts
a. Notwithstanding the provisions of any State bidding or public contracts laws to the contrary, but subject to any supervening federal statutes or rules, contracting agencies, in consultation with the department, may designate a contract, or a portion thereof, for goods, equipment, construction or services to be awarded by a contracting agency as a small business, female business or minority business set-aside contract pursuant to the goals and procedures established by this 1985 amendatory act, whenever there is a reasonable expectation that bids may be obtained from at least three qualified small businesses, female businesses or minority businesses capable of furnishing the desired goods, equipment, construction or services at a fair and reasonable price. The designation shall be made prior to the advertisement for bids.

b. Where application of the goals and procedures established under this act would jeopardize the State's participation in a program from which the State receives federal funds or other benefits, the contracting agency may, in consultation with the department, withdraw the affected contracts from consideration or calculation.

L. 1983, c. 482, s. 4. Amended by L. 1985, c. 384, s. 5.



Section 52:32-21 - Goals

52:32-21. Goals
a. There are established the goals that contracting agencies award at least 15% of their contracts for small businesses, at least 7% of their contracts for minority businesses and at least 3% of their contracts for female businesses. These goals may, where appropriate, be attained by the direct designation of prime contracts for small business, minority business or female business or, in the case of a prime contract not directly designated for small business, minority business or female business, by requiring that a portion of such a prime contract be subcontracted to a small business, minority business or female business. Each contracting agency shall make a good faith effort to attain the goals established in this section.

b. The goals established in subsection a. of this section shall be attained independently of each other, and any given contract may be counted for purposes of attaining the small business goal, the minority business goal, or the female business goal, but not towards more than one goaL. Pursuant to the goals established by this act, a total of at least 25% of the State's procurement contracts shall be awarded to small businesses, minority businesses, and female businesses.

c. For purposes of attaining these goals, contracting agencies shall, when necessary, specifically set aside contracts or portions of contracts for which only small businesses, minority businesses or female businesses may bid.

L. 1983, c. 482, s. 5. Amended by L. 1985, c. 384, s. 6.



Section 52:32-22 - Dispute Over Designation

52:32-22. Dispute over designation
If the department and the contracting agency disagree as to whether a set-aside is appropriate for a contract or a portion of a contract, the dispute shall, within seven days, be submitted to the State Treasurer, or his designee, for final determination.

L. 1983, c. 482, s. 6. Amended by L. 1985, c. 384, s. 7.



Section 52:32-22.1 - Minority, Women's Business Set-asides; Compliance, Calculation

52:32-22.1. Minority, women's business set-asides; compliance, calculation
1. a. Whenever any obligation is imposed by law upon a contracting agency to set aside a percentage of State contracts awarded by that agency for minority businesses or women's businesses, compliance with that requirement shall be calculated based, according to objective and verifiable standards as promulgated pursuant to administrative regulation, upon the dollar value of payments actually made each year to, and received by, minority businesses and women's businesses pursuant to State contracts awarded by that agency, or subcontracts thereto, compared to the total of all payments made to, and received by, all parties awarded State contracts by that agency.

Compliance with any such set-aside requirement shall not be calculated using statements made by bidders with respect to the portion of a contract which the bidder intends to subcontract to minority businesses or women's businesses.

b. As used in this section:



"contracting agency" means the State or any board, commission, committee, authority or agency of the State; and

"State contract" means any purchase, contract or agreement the cost or contract price of which is to be paid, in whole or in part, with or out of State funds.

L.1995,c.39.



Section 52:32-23 - Advertisement For Bids

52:32-23. Advertisement for bids
The advertisement for bids on a set-aside contract shall indicate the invitation to bid as a set-aside. The advertisement shall be in such newspaper or newspapers as will best give notice thereof to appropriate bidders and shall be sufficiently in advance of the purchase or contract to promote competitive bidding among those businesses for whom the contract is being set aside. The newspaper or newspapers in which the advertisement shall appear shall be selected by the contracting agency in consultation with the office. The advertisement shall designate the time and place at which sealed proposals shall be received and publicly opened and read, the amount of the cash or certified check, if any, which shall accompany each bid and such other items as the contracting agency may deem proper. The advertisement shall be made by that contracting agency pursuant to the procedure set forth in the law governing State contracts, where this act is inconsistent with that law.

L. 1983, c. 482, s. 7. Amended by L. 1985, c. 384, s. 8.



Section 52:32-23.1 - Operation, Continued Development Of Selective Assistance Vendor Information Database

52:32-23.1. Operation, continued development of Selective Assistance Vendor Information database
1. a. The Department of Commerce and Economic Development shall be responsible for the operation and continued development of the central registry, known as the Selective Assistance Vendor Information (SAVI II) database, which lists businesses certified as eligible to perform contracts under any State set-aside program. The purpose of the database shall be to enable contracting agencies and persons bidding on, or performing, State contracts to have ready access to the names of businesses which are eligible to perform set-aside contracts and to allow the department and contracting agencies to monitor participation by these businesses in State contracting.

b. The department shall randomly monitor businesses certified as eligible for any State set-aside program, or seeking such certification, to ensure compliance with eligibility requirements.

c. A person applying for the certification of a business as eligible for participation in any State set-aside program shall certify in writing that the person believes that the business meets all of the requirements for eligibility for the program. Any person who makes a false statement in connection therewith shall be subject to the penalties provided by N.J.S.2C:28-2.

L.1995,c.129,s.1.



Section 52:32-24 - Lists Of Designated Businesses

52:32-24. Lists of designated businesses
a. The department shall establish reasonable regulations appropriate for controlling the designation of prospective small business bidders, minority business bidders and female business bidders and shall maintain lists of designated businesses.

b. The department shall establish a procedure whereby businesses may request inclusion on appropriate lists for small businesses, minority businesses and female businesses.

c. The department shall establish a procedure for annually reviewing the lists and determining whether the businesses on the lists shall continue to be designated as small businesses, minority businesses and female businesses.

d. The department shall establish a procedure whereby the designation of a business as a small business, minority business or female business may be challenged by a third party.

e. Any procedures established pursuant to subsections b., c., and d. of this section shall include notice to the business whose designation is at issue and an opportunity for a hearing at the department. The hearing shall not be considered a contested case under the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1983, c. 482, s. 8. Amended by L. 1985, c. 384, s. 9.



Section 52:32-25 - Bidding Restricted

52:32-25. Bidding restricted
When a contract or portion thereof has been designated as a set-aside, invitations for bids shall be confined to businesses designated by the department as appropriate for the set-aside and bids from other bidders shall be rejected. The purchase, contract or expenditure of funds shall be awarded among the businesses, considering formality with specifications and terms, in accordance with the statutes and rules governing purchases by the contracting agency. The award shall be made with reasonable promptness by the contracting agency with written notice to the department.

L. 1983, c. 482, s. 9. Amended by L. 1985, c. 384, s. 10.



Section 52:32-26 - Set-aside Cancellation

52:32-26. Set-aside cancellation
If the contracting agency determines that the acceptance of the lowest responsible bid on a set-aside contract will result either in the payment of an unreasonable price or in a contract otherwise unacceptable pursuant to the statutes and rules governing purchases by that agency, the contracting agency shall reject all bids and withdraw the designation of the set-aside contract. Bidders shall be notified of the set-aside cancellation, the reasons for the rejection and the State's intent to resolicit bids on an unrestricted basis. The canceled solicitation shall not be counted as a set-aside for the purpose of attaining established set-aside goals. Except in cases of emergency, prior to the final award of the contract, the contracting agency shall provide an opportunity for a hearing on the reasons for the rejection of the set-aside designation. This hearing shall not be considered a contested case under the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

L. 1983, c. 482, s. 10. Amended by L. 1985, c. 384, s. 11.



Section 52:32-27 - Annual Report

52:32-27. Annual report
Each contracting agency shall submit an annual report to the department according to a schedule announced by the department. This report shall include the following information:

a. The total dollar value and number of contracts awarded to small businesses, minority businesses and female businesses, including a separate accounting of any set-aside contracts, and the percentage of the total State procurements by the contracting agency the figure of total dollar value and the number of set-asides reflect;

b. The types and sizes of businesses receiving set-aside awards and the nature of the purchases and contracts; and

c. The efforts made to publicize and promote the program.

The department shall receive and analyze the reports submitted by the contracting agencies and, utilizing these data, submit an annual report to the Governor and the Legislature showing the progress being made toward the objectives and goals of this act during the preceding fiscal year.

L. 1983, c. 482, s. 11. Amended by L. 1985, c. 384, s. 12.



Section 52:32-28 - Plan For Achieving Goals

52:32-28. Plan for achieving goals
Each contracting agency shall annually develop, in consultation with the department, a plan for achieving its small business, minority business and female business goals.

L. 1983, c. 482, s. 12. Amended by L. 1985, c. 384, s. 13.



Section 52:32-29 - Consultation

52:32-29. Consultation
The department and office shall consult regularly with representatives of the contracting industry for the purpose of implementing the provisions of this act. These consultations shall take place no less than once every six months.

L.1983, c. 482, s. 13.



Section 52:32-30 - Penalty For Incorrect Information

52:32-30. Penalty for incorrect information
Where the department determines that a business has been classified as a small business, minority business or female business on the basis of false information knowingly supplied by the business and has been awarded a contract to which it would not otherwise have been entitled under this act, the department shall:

a. Assess the business any difference between the contract amount and what the State's cost would have been if the contract had not been awarded in accordance with the provisions of this act;

b. In addition to the amount due under subsection a., assess the business a penalty in an amount of not more than 10% of the amount of the contract involved;

c. Order the business ineligible to transact any business with the State for a period of not less than three months and not more than 24 months; and

d. Prior to any final determination, assessment or order under this section, afford the business an opportunity for a contested case hearing pursuant to P.L. 1968, c. 410 (C. 52:14B-1 et seq.).

All payments to the State pursuant to subsection a. of this section shall be deposited in the fund out of which the contract involved was awarded. All payments to the State pursuant to subsection b. of this section shall be deposited in the General State Fund.

L. 1983, c. 482, s. 14. Amended by L. 1985, c. 384, s. 14.



Section 52:32-31 - Regulations

52:32-31. Regulations
The Department of the Treasury shall develop such other regulations as may be necessary to interpret and implement all provisions of this act, including rules governing the determination of which type or class of contract is covered by this act.

L.1983, c. 482, s. 15.



Section 52:32-31.1 - Short Title.

52:32-31.1 Short title.

1.This act shall be known and may be cited as the "Set-Aside Act for Disabled Veterans' Businesses."

L.2015, c.116, s.1.



Section 52:32-31.2 - Definitions Relative To Certain Contracts As Set-asides For Businesses Owned, Operated By Disabled Veterans.

52:32-31.2 Definitions relative to certain contracts as set-asides for businesses owned, operated by disabled veterans.

2.As used in this act:

"Contracting agency" means the State or any board, commission, committee, authority or agency of the State.

"Department" means the Department of the Treasury.

"Disabled veteran" means a resident of this State who is certified by the federal Department of Veterans Affairs as having any degree of service-connected disability.

"Disabled veterans' business" means a business which has its principal place of business in the State, is independently owned and operated and at least 51% of which is owned and controlled by persons who are disabled veterans or a business which has its principal place of business in this State and has been officially verified by the United States Department of Veterans Affairs as a service disabled veteran-owned business for the purposes of department contracts pursuant to federal law.

"Disabled veterans' business set-aside contract" means a contract for goods, equipment, construction or services which is designated as a contract with respect to which bids are invited and accepted only from disabled veterans' businesses, or a portion of a contract when that portion has been so designated.

L.2015, c.116, s.2.



Section 52:32-31.3 - Disabled Veterans' Business Set-aside Program.

52:32-31.3 Disabled veterans' business set-aside program.

3.The Department of the Treasury shall administer a disabled veterans' business set-aside program which shall be in addition to any other set-aside program established by law. The department shall require proof of disabled veteran status for all appropriate individuals.

L.2015, c.116, s.3.



Section 52:32-31.4 - Designation, Withdrawal As Disabled Veterans' Business Set-aside Contract.

52:32-31.4 Designation, withdrawal as disabled veterans' business set-aside contract.

4. a. Notwithstanding the provisions of any State bidding or public contracts laws to the contrary, but subject to any supervening federal statutes or rules, contracting agencies, in consultation with the department, may designate a contract, or a portion thereof, for goods, equipment, construction or services to be awarded by a contracting agency as a disabled veterans' business set-aside contract pursuant to the goals and procedures established in this act, whenever there is a reasonable expectation that bids may be obtained from at least three qualified disabled veterans' businesses capable of furnishing the desired goods, equipment, construction or services at a fair and reasonable price. The designation shall be made prior to the advertisement for bids.

b.When application of the goals and procedures established under this act would jeopardize the State's participation in a program from which the State receives federal funds or other benefits, the contracting agency may, in consultation with the department, withdraw the affected contracts from consideration or calculation.

L.2015, c.116, s.4.



Section 52:32-31.5 - Goals Established.

52:32-31.5 Goals established.

5. a. There are established the goals that contracting agencies award at least 3% of their contracts to disabled veterans' businesses. These goals may, when appropriate, be attained by the direct designation of prime contracts for these business or, in the case of a prime contract not directly so designated, by requiring that a portion of such a prime contract be subcontracted to a disabled veterans' business. Each contracting agency shall make a good faith effort to attain the goals established in this subsection.

b.For purposes of attaining this goal, contracting agencies shall, when necessary, specifically set aside contracts or portions of contracts for which only these businesses may bid.

L.2015, c.116, s.5.



Section 52:32-31.6 - Determinations Relative To Disputes.

52:32-31.6 Determinations relative to disputes.

6.If the department and the contracting agency disagree as to whether a set-aside is appropriate for a contract or a portion of a contract, the dispute shall, within seven days, be submitted to the State Treasurer, or his designee, for final determination.

L.2015, c.116, s.6.



Section 52:32-31.7 - Advertisement To Indicate Invitation To Bid As A Set-aside.

52:32-31.7 Advertisement to indicate invitation to bid as a set-aside.

7.The advertisement for bids on a disabled veterans' business set-aside contract shall indicate the invitation to bid as a set-aside. The advertisement shall be in such newspaper or newspapers as will best give notice thereof to appropriate bidders and shall be sufficiently in advance of the purchase or contract to promote competitive bidding among the businesses for which the contract is being set aside. The newspaper or newspapers in which the advertisement shall appear shall be selected by the contracting agency in consultation with the department. The advertisement shall designate the time and place at which sealed proposals shall be received and publicly opened and read, the amount of the cash or certified check, if any, which shall accompany each bid and such other items as the contracting agency may deem proper. The advertisement shall be made by that contracting agency pursuant to the procedure set forth in the law governing State contracts, when this act is inconsistent with that law.

L.2015, c.116, s.7.



Section 52:32-31.8 - Regulations, Procedures; Hearings.

52:32-31.8 Regulations, procedures; hearings.

8. a. The department shall establish reasonable regulations appropriate for controlling the designation of prospective disabled veterans' business bidders and shall maintain lists of designated businesses.

b.The department shall establish a procedure whereby businesses may request inclusion on appropriate lists for disabled veterans' businesses.

c.The department shall establish a procedure for annually reviewing the lists and determining whether the businesses on the lists shall continue to be designated as disabled veterans' businesses.

d.The department shall establish a procedure whereby the designation of a business as a disabled veterans' business may be challenged by a third party.

e.Any procedures established pursuant to subsections b., c., and d. of this section shall include notice to the business whose designation is at issue and an opportunity for a hearing at the department. The hearing shall not be considered a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.116, s.8.



Section 52:32-31.9 - Confining Of Invitations For Bids.

52:32-31.9 Confining of invitations for bids.

9.When a contract or portion thereof has been designated as a disabled veterans' business set-aside, invitations for bids shall be confined to businesses designated by the department as appropriate for the set-aside and bids from other bidders shall be rejected. The purchase, contract or expenditure of funds shall be awarded among the businesses, considering conformity with specifications and terms, in accordance with the statutes and rules governing purchases by the contracting agency. The award shall be made with reasonable promptness by the contracting agency with written notice to the department.

L.2015, c.116, s.9.



Section 52:32-31.10 - Actions Permitted By Contracting Agency.

52:32-31.10 Actions permitted by contracting agency.

10.If the contracting agency determines that the acceptance of the lowest responsible bid on a disabled veterans' business set-aside contract will result either in the payment of an unreasonable price or in a contract otherwise unacceptable pursuant to the statutes and rules governing purchases by that agency, the contracting agency shall reject all bids and withdraw the designation of the set-aside contract. Bidders shall be notified of the set-aside cancellation, the reasons for the rejection and the State's intent to resolicit bids on an unrestricted basis. The canceled solicitation shall not be counted as a set-aside for the purpose of attaining established set-aside goals. Except in cases of emergency, prior to the final award of the contract, the contracting agency shall provide an opportunity for a hearing on the reasons for the rejection of the set-aside designation. This hearing shall not be considered a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2015, c.116, s.10.



Section 52:32-31.11 - Annual Report To Department.

52:32-31.11 Annual report to department.

11.Each contracting agency shall submit an annual report to the department according to a schedule announced by the department. This report shall include the following information:

a.the total dollar value and number of contracts awarded to disabled veterans' businesses, including a separate accounting of any set-aside contracts, and the percentage of the total State procurements by the contracting agency that the figure of total dollar value and the number of set-asides reflect;

b.the types and sizes of businesses receiving set-aside awards and the nature of the purchases and contracts; and

c.the efforts made to publicize and promote the program.

The department shall receive and analyze the reports submitted by the contracting agencies and, utilizing these data, submit an annual report to the Governor, and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), showing the progress being made toward the objectives and goals of this act during the preceding fiscal year.

L.2015, c.116, s.11.



Section 52:32-31.12 - Annual Plan.

52:32-31.12 Annual plan.

12.Each contracting agency shall annually develop, in consultation with the department, a plan for achieving its disabled veterans' business goals.

L.2015, c.116, s.12.



Section 52:32-31.13 - Consultations.

52:32-31.13 Consultations.

13.The department shall consult regularly with representatives of the contracting industry for the purpose of implementing the provisions of this act. These consultations shall take place no less than once every six months.

L.2015, c.116, s.13.



Section 52:32-31.14 - Determination Of Classification Due To False Information.

52:32-31.14 Determination of classification due to false information.

14.When the department determines that a business has been classified as a disabled veterans' business on the basis of false information knowingly supplied by the business and has been awarded a contract to which it would not otherwise have been entitled under this act, the department shall:

a.assess the business any difference between the contract amount and what the State's cost would have been if the contract had not been awarded in accordance with the provisions of this act;

b.in addition to the amount due under subsection a., assess the business a penalty in an amount of not more than 10% of the amount of the contract involved;

c.order the business ineligible to transact any business with the State for a period of not less than three months and not more than 24 months; and

d.prior to any final determination, assessment or order under this section, afford the business an opportunity for a contested case hearing pursuant to P.L.1968, c.410 (C.52:14B-1 et seq.).

All payments to the State pursuant to subsection a. of this section shall be deposited in the fund out of which the contract involved was awarded. All payments to the State pursuant to subsection b. of this section shall be deposited in the General Fund.

L.2015, c.116, s.14.



Section 52:32-32 - Short Title

52:32-32. Short title
This act shall be known and may be cited as the "New Jersey Prompt Payment Act."

L. 1987, c. 184, s. 1.



Section 52:32-33 - Definitions

52:32-33. Definitions
As used in this act:

a. "Business concern" means any person engaged in a trade or business, including private nonprofit entities operating as independent contractors, providing goods or services directly to a using agency or to a designated third party and operating pursuant to a State contract which requires either a single payment or multiple payments, but shall not include any "public utility" as that term is defined under section 1 of P.L.1946, c.219 (C.48:2-13);

b. "Using agency" means the appropriate agency of the State, including the Office of Legislative Services and the legislative branch of State government, which receives or uses the goods or services provided under the contract between the State and a business concern or which contracts on behalf of the State with a business concern for goods or services to be provided to designated third parties;

c. "Director" means the Director of the Division of Budget and Accounting in the Department of the Treasury;

d. "Division" means the Division of Budget and Accounting in the Department of the Treasury;

e. "Properly executed State invoice" means a State invoice which contains all the information which the director may require by regulation;

f. "State" means the State of New Jersey and any office, department, division, bureau, board, commission, or agency of the State, the Office of Legislative Services, and the legislative branch of State government, but shall not include any entity which is statutorily authorized to sue and be sued.

L.1987,c.184,s.2; amended 1991,c.64,s.1.



Section 52:32-33.1 - State Contractors Encouraged To Disseminate Information Relative To Organ Donation.

52:32-33.1 State contractors encouraged to disseminate information relative to organ donation.

2.The Department of the Treasury shall encourage all business concerns awarded contracts with the State, as defined in section 2 of P.L.1987, c.184 (C.52:32-33) to notify their employees, through information and materials or through an organ and tissue awareness program, of organ donation options. The information provided to employees shall be prepared in collaboration with the organ procurement organizations designated pursuant to 42 U.S.C.s.1320b-8 to serve in this State.

L.2012, c.4, s.2.



Section 52:32-34 - Interest Payments Due

52:32-34. Interest payments due
a. Interest shall be paid on the amount due to a business concern pursuant to a properly executed State invoice, when required, if the required payment is not made on or before the required payment date.

b. The required payment date shall be 60 calendar days from the date specified in the contract or if no required payment date is specified in the contract, then the required payment date shall be 60 calendar days from the receipt of a properly executed State invoice, or 60 calendar days from the receipt of goods or services, whichever is later. Interest shall not be paid unless goods and services are rendered.

c. Unless otherwise provided for in the contract, the using agency shall have 35 calendar days from the receipt of a properly executed State invoice or 35 calendar days from the receipt and acceptance of delivery of goods or services, whichever is later, to submit the request for payment to the division. The division shall have 25 calendar days from the date the request for payment is submitted by the using agency to make the required payment to a business concern.

L.1987,c.184,s.3; amended 1991,c.64,s.2.



Section 52:32-35 - Payment Of Interest, Period, Rate

52:32-35. Payment of interest, period, rate
a. Interest on amounts due shall be paid to the business concern for the period beginning on the day after the required payment date and ending on the date on which the check for payment is drawn. The interest shall be paid at a rate which the State Treasurer shall specify as applicable on the 30th day after the enactment of this act and by the 30th day after the end of each fiscal year thereafter.

In determining the rate, the Treasurer shall take into consideration current private commercial rates of interest for new loans maturing in approximately five years. The Treasurer shall publish the rate.

b. No interest charge as required by this act shall become a debt of the State until its exceeds $5.00.

c. Interest may be paid by separate payment to a business concern, but shall be paid within 30 days of the late payment.

d. No appropriation of funds shall be made for the payment of interest required by this section. The division or using agency, whichever is responsible for the late payment, shall pay any interest charges required by this act out of the funds available for the administration of division or agency programs.

L.1987,c.184,s.4; amended 1991,c.64,s.3.



Section 52:32-36 - Rules, Regulations

52:32-36. Rules, regulations
a. The director shall adopt rules and regulations to effectuate the purposes of this act pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except that any rules and regulations affecting payments under the "New Jersey Medical Assistance and Health Services Act," P.L.1968, c.413 (C.30:4D-1 et seq.) shall have the approval and consent of the Commissioner of Human Services.

b. The director shall by regulation provide that:



(1) Separate required payment dates shall exist for property or services provided in a series of partial executions or deliveries to the extent the contract provides for separate payment for each partial execution or delivery;

(2) The using agency shall notify the business concern within 30 calendar days of any defect or impropriety in any invoice submitted or of any defect or impropriety in goods or services provided which would prevent the running of the time period specified in section 3 of this act.

c. The director may by regulation provide that the required payment date shall be within a specified number of days after the date of delivery in the case of contracts for the provision of perishable goods.

L.1987,c.184,s.5; amended 1991,c.64,s.4.



Section 52:32-36.1 - Nonapplicability To Certain Programs

52:32-36.1. Nonapplicability to certain programs
The provisions of P.L.1987, c.184 (C.52:32-32 et seq.) shall not: a. apply to any program administered by the Division of Medical Assistance and Health Services in the Department of Human Services under contract with a fiscal agent until such time as the State Treasurer determines that the fiscal agent is fully operational and the Commissioner of Human Services receives notification from the federal Health Care Financing Administration that the Medicaid Management Information System is in compliance with all applicable federal certification requirements; or b. affect the authority of the Commissioner of Human Services to issue regulations necessary to secure for the State of New Jersey maximum federal financial participation or the commissioner's authority to promulgate regulations to administer programs pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

L.1991,c.64,s.5.



Section 52:32-37 - Interest Payments Waived; Conditions

52:32-37. Interest payments waived; conditions
The State Treasurer shall have the right to waive the interest payment for delinquencies due to circumstances beyond the control of the using agency or the division, including but not limited to strikes and natural disasters, and for contracts entered into prior to the effective date of this act.

L. 1987, c. 184, s. 6.



Section 52:32-38 - Report On Interest Payments

52:32-38. Report on interest payments
a. Each using agency and the division shall file with the director a detailed report on any interest payments made for the 12-month period after the effective date of this act and for each 12-month period thereafter.

b. The report shall include the number, amounts, and frequency of interest payments and the reasons the interest payments were not avoided by prompt payment.

c. The report shall be delivered to the director within 90 days after the end of each 12-month period.

d. The director shall submit to the Senate Revenue, Finance and Appropriations Committee and the Assembly Appropriations Committee, within 150 days after the end of each 12-month period, a report on State compliance with the requirements of this act. The report shall include a summary of the report submitted by each using agency and the division and an analysis of the progress made in reducing interest payments by that agency or the division from previous years. Upon evaluating the director's report, the committees shall reassess the time provisions set forth in subsections b. and c. of section 3 of this act with the intent of reducing these time periods, if practicable.

L. 1987, c. 184, s. 7.



Section 52:32-39 - Accrual Of Prejudgment Interest Not Permitted

52:32-39. Accrual of prejudgment interest not permitted
Nothing in this act shall be construed as permitting the accrual of prejudgment interest in the case of a disputed contract for which a notice of claim has been filed under the "New Jersey Contractual Liability Act," N.J.S. 59:13-1 et seq., as provided in N.J.S. 59:13-8.

L. 1987, c. 184, s. 8.



Section 52:32-40 - Definitions

52:32-40. Definitions
1. As used in this act:



"Prime contractor" means any person who has a construction contract with a State agency and who subcontracts all or a part of that contract.

"State agency" means any of the principal departments in the Executive Branch of the State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such department, the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch, and any independent State authority, commission, instrumentality or agency which is authorized by law to award construction contracts. A county or municipality shall not be deemed an agency or instrumentality of the State.

"Subcontractor" means any person who enters into a contract with a prime contractor to perform a specific part of the work for which the prime contractor is responsible under a construction contract with a State agency.

"Supplier" means any person who enters into a contract with a prime contractor to provide materials to that prime contractor in connection with a State construction contract.

L.1991,c.507,s.1.



Section 52:32-41 - Construction Contracts, Timely Payment To Subs And Suppliers, Procedure

52:32-41. Construction contracts, timely payment to subs and suppliers, procedure
2. a. Prior to the issuance of a progress payment by a State agency to a prime contractor, the prime contractor shall certify to the State agency that a subcontractor or supplier has been paid any amount due from any previous progress payment and shall be paid any amount due from the current progress payment, or that there exists a valid basis under the terms of the subcontractor's or supplier's contract to withhold payment from the subcontractor or supplier and therefore payment is withheld.

b. If the prime contractor withholds payment from a subcontractor or supplier, the prime contractor shall provide to the subcontractor or supplier written notice of a withholding of payment. The notice shall detail the reason for withholding payment and state the amount of payment withheld. A copy of the notice shall be provided to the bonding company providing the performance bond for the general contractor and to the State agency.

c. In addition to any amount due, a subcontractor or supplier shall also receive from a prime contractor interest on the amount due at a rate equal to the prime rate plus 1% if a subcontractor or supplier is not paid within 10 calendar days after receipt by the prime contractor of payment by a State agency for completed work which is the subject of a subcontract or a material supply agreement and if no valid basis exists for withholding payment. This interest shall begin to accrue on the 10th calendar day after receipt of payment by the prime contractor. In addition, a subcontractor or supplier shall receive any court costs incurred by the subcontractor or supplier to collect payments withheld without a valid basis by the prime contractor.

d. If court action is taken by a subcontractor or supplier to collect payments withheld by a prime contractor and it is determined that a valid basis existed for the withholding of those payments, the subcontractor or supplier shall be liable for any court costs incurred by the prime contractor in connection with the action.

L.1991,c.507,s.2.



Section 52:32-42 - Bond Regulations; Definitions

52:32-42. Bond regulations; definitions
1. a. A contracting agency shall promulgate regulations, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), establishing uniform guidelines in establishing the amount of any bond required in connection with the performance of each type of contract commonly awarded by the contracting agency. The regulations shall include, for each type of contract, a method for determining the appropriate amount of a bond based upon an assessment of the risk to the contracting agency presented by the contract and other factors relevant to the performance of a particular type of contract. The bond percentage required shall be identified in the State contract bid documents prior to the contract bidding date. A contracting agency which seeks to deviate from the requirements of the regulations in a particular case shall obtain the prior approval of the Public Contract Oversight Office established pursuant to P.L. , c. (C. ) (now pending before the Legislature as Assembly Bill No. 1623) by establishing a demonstrable need for departure from the contracting agency guidelines.

b. As used in this section:



"contracting agency" means the State or any board, commission, committee, authority or agency of the State which possesses the legal authority to award and make contracts; and

"State contract" means any purchase, contract or agreement the cost or contract price of which is to be paid, in whole or in part, with or out of State or contracting agency funds.

L.1995,c.22.



Section 52:32-43 - Bond Amount Percentage; Definitions

52:32-43. Bond amount percentage; definitions
1. The amount of any bond required under a State contract may be established at any percentage, not exceeding 100%, of the amount bid, based upon the contracting agency's assessment of the risk presented to the State by the type of contract and other relevant factors, and the contracting agency may waive the bond requirement of this section entirely if the contract is for a sum not exceeding $200,000. The bond percentage required shall be identified in the State contract bid documents prior to the contract bidding date.

As used in this section:



"contracting agency" means the State or any board, commission, committee, authority or agency of the State; and

"State contract" means any purchase, contract or agreement the cost or contract price of which is to be paid, in whole or in part, with or out of State funds.

L.1995,c.38,s.1.



Section 52:32-44 - Definitions Relative To Registration Of Certain Businesses; Registration Requirements.

52:32-44 Definitions relative to registration of certain businesses; registration requirements.

1. a. For the purposes of this section:

"Bid" or "request for proposal" means a publicly advertised, formal process used by a contracting agency to receive offers to provide goods or services or construct a construction project. It is not the same as an informal, non-advertised process of requesting quotations from contractors.

"Bid threshold" means the statutory amount over which a contracting agency must seek bids.

"Business organization" means an individual, partnership, association, joint stock company, trust, corporation, or other legal business entity or successor thereof, but does not include a government agency or organization organized as a nonprofit entity under 26 U.S.C. sec. 501 (c);

"Business registration" means a business registration certificate issued by the Division of Revenue in the Department of the Treasury or such other form of verification or proof of registration as may be approved by the Division that a contractor or subcontractor is registered with the Department of the Treasury;

"Contract" means any agreement, including but not limited to a purchase order or a formal agreement for the provision of goods, performance of services, or construction of a construction project, which is a legally binding relationship enforceable by law, between a contractor and a contracting agency that agrees to compensate the contractor, as defined by and subject to the terms and conditions of the agreement; and where the goods that are received, services that are delivered, and construction is constructed is within the geographic borders of the State of New Jersey; and where:

(1)the value of a single contract with the contractor is in excess of 15 percent of the amount of the contracting agency's bid threshold; or

(2)when the aggregate amount of contracts with the contractor, during the fiscal year of the contracting agency, exceeds 15 percent of the amount of the contracting agency's bid threshold.

"Contractor" means a business organization that seeks to enter, or has entered into, a contract with a contracting agency;

"Contracting agency" means the principal departments in the Executive Branch of the State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such department, or any independent State authority, commission, instrumentality or agency, or any State college or university, any county college, or any local unit;

"Local unit" means any contracting unit as defined pursuant to section 2 of P.L.1971, c.198 (C.40A:11-2), any board of education as defined pursuant to N.J.S.18A:18A-2, a private firm that has entered into a contract with a public entity for the provision of water supply services pursuant to P.L.1995, c.101 (C.58:26-19 et al.), a private firm or public authority that has entered into a contract with a public entity for the provision of wastewater treatment service pursuant to P.L.1995, c.216 (C.58:27-19 et al.), and a duly incorporated nonprofit association that entered into a contract with the governing body of a city of the first class for the provision of wastewater treatment services pursuant to P.L.1995, c.216 (C.58:27-19 et al.);

"Subcontractor" means any business organization that is not a contractor that knowingly enters into a contract, or constructs a construction project, with a contractor or another subcontractor in the fulfillment of a contract issued by a contracting agency. In the case of a construction contract, "subcontractor" shall mean only those subcontractors who are required by law to be named in the submission of a bid.

b.A contractor shall provide the contracting agency with the business registration of the contractor and that of any named subcontractor prior to the time a contract, purchase order, or other contracting document is awarded or authorized. At the sole option of the contracting agency, the requirement that a contractor provide proof of business registration may be fulfilled by the contractor providing the contracting agency sufficient information for the contracting agency to verify proof of registration of the contractor, or named subcontractors, through a computerized system maintained by the State.

c.A subcontractor named in a bid or other proposal made by a contractor to a contracting agency shall provide a copy of its business registration to any contractor who shall provide it to the contracting agency pursuant to the provisions of subsection b. of this section. No contract with a subcontractor shall be entered into by any contractor under any contract with a contracting agency unless the subcontractor first provides the contractor with proof of a valid business registration. For bids and requests for proposals, the contracting agency must retain the proof of business registration in the file where documents relating to the contract are maintained. For all other contracts, proofs of business registration shall be maintained in an alphabetical file.

d.The contractor shall maintain and submit to the contracting agency a list of subcontractors and their addresses that may be updated from time to time during the course of the contract performance. A complete and accurate list shall be submitted before final payment is made for goods provided or services rendered or for construction of a construction project under the contract. A contracting agency shall not be responsible for a contractor's failure to comply with this subsection.

e.The Department of the Treasury shall provide each contracting agency with appropriate language reflecting the obligations of contractors and subcontractors under this section that the contracting agency shall include in any contract document, bid specification, requests for proposals, or other documents notifying potential contractors of contract opportunities with a contracting agency.

f.Nothing in this section shall in any way alter the provisions or change the responsibilities or obligations of casino industry licensees as set forth in section 92 of P.L.1977, c.110 (C.5:12-92).

g. (1) A contractor or a contractor with a subcontractor that has entered into a contract with a contracting agency, and each of their affiliates, shall collect and remit to the Director of the Division of Taxation in the Department of the Treasury the use tax due pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) on all their taxable sales of tangible personal property delivered into this State.

(2)A contracting agency entering into a contract with a contractor, or a contractor with a subcontractor, shall include in its contract with that contractor, or a contractor with a subcontractor, for the term of the contract, a requirement that the contractor or subcontractor and each of their affiliates shall collect and remit to the Director of the Division of Taxation in the Department of the Treasury the use tax due pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) on all their sales of tangible personal property delivered into this State.

(3)For the purposes of this subsection, "affiliate" means any entity that (1) directly, indirectly, or constructively controls another entity, (2) is directly, indirectly, or constructively controlled by another entity, or (3) is subject to the control of a common entity. For purposes of this subsection an entity controls another entity if it owns, directly or individually, more than 50% of the ownership interest in that entity.

h.The State Treasurer may adopt regulations pursuant to the "Administrative Procedure Act", P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to administer the provisions of this act.

i.If a contractor fails to provide proof of business registration upon request by the contracting agency for a contract that does not require bidding or a request for proposals, and the contracting agency determines that the purpose of that contract is of a proprietary nature with a contractor that does not have a business presence in New Jersey, the contracting agency shall provide the Division of Revenue, within 10 days of executing the contract, a copy of the contract, evidence of the contractor's taxpayer identification number, and a signed certification attesting to the proprietary nature of the contract and representing that the contracting agency made a diligent effort to obtain proof of a business registration from the contractor.

j.When a contracting agency enters into a contract with a contractor under a contract issued by State of New Jersey Cooperative Purchasing Program, or any other authorized cooperative purchasing system, the contracting agency awarding the initial contract shall receive and file the proof of business registration. Contract documents issued under a cooperative purchasing agreement shall identify the contract and the contracting agency awarding the contract.

k.In situations of an emergent nature, a contracting agency may enter into a contract with a business organization, provided that the contractor agrees to provide a business registration within two weeks of the execution of the contract. The contracting agency shall not pay the business organization for goods or services provided until such time as the organization provides proof of business registration as set forth in this section. Failure to pay the business organization until proof of business registration is received shall not be grounds for the agency being liable for payment.

L.2001, c.134, s.1; (Title amended 2004, c.57, s.2); amended 2004, c.57, s.3; 2009, c.315, s.2.



Section 52:32-45 - Preference In Contracts For Wood, Paper Products Derived From Sustainably Managed Forests, Procurement Systems.

52:32-45 Preference in contracts for wood, paper products derived from sustainably managed forests, procurement systems.

1. a. Notwithstanding the provisions of any other law to the contrary, the Director of the Division of Purchase and Property in the Department of the Treasury, the Director of the Division of Property Management and Construction in the Department of the Treasury, or any State agency having authority to contract for the purchase of goods or services, shall whenever possible give preference to wood or paper products derived from sustainably managed forests or procurement systems when entering into or renewing a contract for the purchase of such goods or related services. Any preference provided pursuant to this subsection may not supersede any preference given to recycled paper and paper products pursuant to P.L.1987, c.102 (C.13:1E-99.11 et seq.).

In preparing the specifications for any contract for the purchase of goods and services the Director of the Division of Purchase and Property, the Director of the Division of Property Management and Construction, or any State agency having authority to contract for the purchase of goods or services shall include in the invitation to bid, where relevant, a statement that any response to the invitation that proposes or calls for the use of wood or paper products derived from sustainably managed forests or procurement systems shall receive preference whenever possible.

b.The provisions of subsection a. of this section shall not apply:

(1)To any binding contractual obligations for the purchase of goods or services entered into prior to the effective date of P.L.2005, c.367 (C.52:32-45 et seq.);

(2)To bid packages advertised and made available to the public, or to any competitive and sealed bids received by the State, prior to the effective date of P.L.2005, c.367 (C.52:32-45 et seq.); or

(3)To any amendment, modification, or renewal of a contract, which contract was entered into prior to the effective date of P.L.2005, c.367 (C.52:32-45 et seq.) where the application would delay timely completion of a project or involve an increase in the total moneys to be paid by the State under that contract.

c.For the purposes of P.L.2005, c.367 (C.52:32-45 et seq.), "derived from sustainably managed forests or procurement systems" means the source of the wood or paper product is a forest or system for procuring wood or paper products that is certified by the Department of Environmental Protection under the forest certification program established pursuant to section 4 of P.L.2009, c.256 (C.13:1L-32) or by an independent third party using one or more of the following certification programs or standards:

(1)The Sustainable Forestry Initiative program;

(2)The American Forest Foundation American Tree Farm System program;

(3)The sustainable forest management system standards of the Canadian Standards Association;

(4)The Forest Stewardship Council certification program;

(5)The Pan-European forest certification system;

(6)The Finnish Forest Certification System;

(7)The United Kingdom Woodland Assurance Standard;

(8)The International Organization for Standardization (ISO) standard 14001; or

(9)Any other certification program or standard that the State Treasurer or the Commissioner of Environmental Protection determines may be used to certify that wood or paper products are derived from sustainably managed forests or procurement systems.

L.2005, c.367, s.1; amended 2009, c.256, s.12.



Section 52:32-46 - Procedures Conduct; Rules, Regulations.

52:32-46 Procedures conduct; rules, regulations.
2. a. The State Treasurer, in consultation with the Commissioner of Environmental Protection, shall establish any procedures or conduct any review necessary to determine that wood or paper products are derived from sustainably managed forests or procurement systems for the purposes of implementing the provisions of section 1 of this act and ensuring proper compliance with the requirements therein.

b.The State Treasurer, in conjunction with the Commissioner of Environmental Protection, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this act.

L.2005,c.367,s.2.



Section 52:32-47 - Business Ethics Guide Posted On Internet Site.

52:32-47 Business ethics guide posted on Internet site.
16. a. The State Treasurer shall post on the official Internet site of the State for the Division of Purchase and Property in the Department of the Treasury a business ethics guide prepared in accordance with Executive Order No. 189 of 1988, or any other executive order that modifies, supplements or replaces Executive Order No. 189 of 1988.

b.A person or private entity covered by the executive order that seeks to submit a bid for a contract with a State agency covered by the executive order, or enter into negotiations for a contract with such a State agency, shall be required to submit to the contracting agency a certification that the person or entity has read the guide, understands its provisions and is in compliance with its provisions.

L.2005,c.382,s.16.



Section 52:32-48 - Qualified Minority, Women-owned Financial Institutions, Service As Senior Managing Underwriters, Certain Transactions; Report; Definitions.

52:32-48 Qualified minority, women-owned financial institutions, service as senior managing underwriters, certain transactions; report; definitions.

1. a. For each State fiscal year commencing after the effective date of P.L.2010, c.107, a State entity which engages in debt transactions shall examine the opportunity of qualified minority and women-owned financial institutions to serve as senior managing underwriters for such transactions. The State entity shall report the findings of the examination to the State Treasurer, and to the Legislature upon the explicit request thereof.
b.The report required by subsection a. of this section shall include:
(1)the total number of the State entity's debt transactions in which qualified minority and women-owned financial institutions served as senior managing underwriters;
(2)the total number of qualified minority and women-owned financial institutions which sought unsuccessfully to serve as senior managing underwriters for the State entity's debt transactions;
(3)the total number of qualified minority and women-owned financial institutions available to serve as senior managing underwriters for the State entity's debt transactions;
(4)the total number of qualified minority and women-owned financial institutions available to serve as senior managing underwriters for the State entity's debt transactions whose primary trading, underwriting or investment banking activities were located within the State;
(5)the total number of State entity debt transactions in which a qualified minority and women-owned financial institution served as senior managing underwriters, relative to the total number of debt transactions undertaken by the State entity;
(6)the total value of the State entity's debt transactions in which a qualified minority and women-owned financial institution served as senior managing underwriters, relative to the total value of debt transactions undertaken by the State entity; and
(7)the total and per transaction value of the compensation provided to qualified minority and women-owned financial institutions who serve as senior managing underwriters for the State entity's debt transactions relative to the total and per transaction value of compensation provided to financial institutions, other than qualified minority and women-owned financial institutions, who serve as senior managing underwriters for the State entity's debt transactions.
c.A report owed pursuant to this section shall be due on the first business day after the January 1 immediately following the end of the State fiscal year for which the report is due. The State Treasurer shall determine uniform methods of data collection and reporting to effectuate this section. The State Treasurer may provide for a reporting method in which the requirements of subsection b. of this section are reported within categories defined by intervals of debt transaction valuations.
d.The State Treasurer may establish an aspirational level of utilization and relative compensation of qualified minority and women-owned financial institutions serving as senior managing underwriters in the State entity's debt transactions if such an aspirational level of utilization and relative compensation can be established in a manner consistent with the responsibility to seek out the most economically optimal arrangements available for debt transactions, in accordance with the requirement that all persons shall have the full and equal benefit of all laws, and in the presence of a gross statistical disparity in the utilization and relative compensation of qualified minority and women-owned financial institutions serving as senior managing underwriters for a State entity's debt transactions as evidenced in a report due under subsection a. of this section. An aspirational level of utilization and relative compensation shall not be construed as a mandated quota and shall not be enforceable, but shall be considered as a goal that the State entity is encouraged to achieve. The State Treasurer shall suspend an aspirational level of utilization and relative compensation upon finding the conditions which lead to its establishment are no longer present.
e.A State entity, having been assigned an aspirational level of utilization and relative compensation of minority and women-owned financial institutions serving as senior managing underwriters in the State entity's debt transactions, shall include in its report due under subsection a. of this section a listing of impediments to the utilization and comparable compensation of minority and women-owned financial institutions serving as senior managing underwriters for the State entity's debt transactions and proposals to enhance the utilization and compensation of qualified minority and women-owned financial institutions serving as senior managing underwriters for the State entity's debt transactions.
f.In the event the State Treasurer finds and certifies that impediments to the utilization and comparable compensation of minority and women-owned financial institutions continue to exist six months before the initial expiration date of P.L.2010, c.107, the State Treasurer shall report such findings to the Legislature in accordance with section 2 of P.L.1991, c.164 (C.52:14-19.1) within 60 days thereof and P.L.2010, c.107 shall not expire but shall remain in effect for another five years, or until the State Treasurer finds and certifies that the impediments to the utilization and comparable compensation of minority and women-owned financial institutions cease to exist, whichever occurs first. P.L.2010, c.107 shall expire upon the State Treasurer notifying the Legislature that the impediments cease to exist or that the five-year period has ended, whichever occurs first.
g.As used in this section:
"Debt transaction" means the creation or refinancing of a bond, note or other financial instrument for which repayment is due.
"Qualified minority and women-owned financial institution" means a financial institution qualified to engage in State entity debt transactions that has a valid certification as a "minority business" or a "women's business" pursuant to P.L.1986, c.195 (C.52:27H-21.17 et seq.).
"Senior managing underwriter" means the lead and book running manager of the syndicate of underwriters of the State's or State entity's debt transactions.
"State entity" means a State department or agency, board, commission, corporation or authority.
h.If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.2010, c.107, s.1.



Section 52:32-49 - Short Title.

52:32-49 Short title.

1.This act shall be known and may be cited as the "Veteran-Owned Business Assistance Act."

L.2011, c.147, s.1.



Section 52:32-50 - Definitions Relative To Businesses Owned, Operated By Veterans.

52:32-50 Definitions relative to businesses owned, operated by veterans.

2.As used in this act:

"Authority" means the New Jersey Economic Development Authority.

"Contracting agency" means the State or any board, commission, authority or agency of the State.

"Department" means the New Jersey Department of the Treasury.

"Veteran" means any citizen and resident of this State now or hereafter honorably discharged or released under honorable circumstances who served in any branch of the Armed Forces of the United States or a Reserve component thereof for at least 90 days and shall include disabled veterans.

"Veteran-owned business" means a business that has its principal place of business in the State, is independently owned and operated and at least 51% of the business is owned and controlled by persons who are veterans.

L.2011, c.147, s.2.



Section 52:32-51 - Participation Encouraged.

52:32-51 Participation encouraged.

3.The New Jersey Department of the Treasury shall encourage veteran-owned businesses to participate in State procurement and contracting.

L.2011, c.147, s.3.



Section 52:32-52 - Goal For Contracts Awarded To Businesses Owned, Operated By Veterans.

52:32-52 Goal for contracts awarded to businesses owned, operated by veterans.

4.There is established the goal that contracting agencies give due consideration to veteran-owned businesses in awarding contracts. This goal may be attained by the department's monitoring of policies, practices, and programs in consultation with the authority and the New Jersey Department of Military and Veterans' Affairs that will further the State's efforts in encouraging opportunities for veteran-owned businesses in State purchasing and procurement processes. In addition, the department, in consultation with the authority and the New Jersey Department of Military and Veterans' Affairs shall identify strategies to expand the number of veteran-owned businesses interested in and eligible to benefit from State procurement activity.

L.2011, c.147, s.4.



Section 52:32-53 - Annual Report To Department.

52:32-53 Annual report to department.

5.Each contracting agency shall submit an annual report to the department according to a schedule announced by the department. This report shall include the following information:

a.the total dollar value and number of contracts awarded to veteran-owned businesses;

b.the types and sizes of businesses receiving awards and the nature of the purchases and contracts; and

c.the efforts made to publicize and promote the program.

The department shall receive and analyze the reports submitted by the contracting agencies and, utilizing these data, submit an annual report to the Governor, and the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), showing the progress being made toward the objectives and goals of this act during the preceding fiscal year.

L.2011, c.147, s.5.



Section 52:32-54 - Regular Consultations With Vendor Community.

52:32-54 Regular consultations with vendor community.

6.The department shall consult regularly with representatives of the vendor community for the purpose of implementing the provisions of this act. These consultations shall take place no less than once every six months.

L.2011, c.147, s.6.



Section 52:32-55 - Findings, Declarations Relative To Certain Public Contracts.

52:32-55 Findings, declarations relative to certain public contracts.

1.The Legislature finds and declares that:

a.In imposing sanctions on Iran, the United States Congress and the President of the United States have determined that the illicit nuclear activities of Iran, combined with its development of unconventional weapons and ballistic missiles, and its support of international terrorism, represent a serious threat to the security of the United States and its allies around the world.

b.The International Atomic Energy Agency has repeatedly called attention to Iran's unlawful nuclear activities, and as a result, the United Nations Security Council has adopted four rounds of sanctions designed to compel the Government of Iran to cease those activities and comply with its obligations under the Treaty on the Non-Proliferation of Nuclear Weapons, commonly known as the Nuclear Non-Proliferation Treaty.

c.The human rights situation in Iran has steadily deteriorated since the fraudulent elections of 2009, as evidenced by the brutal repression, torture, murder and arbitrary detention of peaceful protestors, dissidents and minorities.

d.On July 1, 2010, President Obama signed into law the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, which expressly authorizes state and local governments to prevent investment in, including prohibiting entry into or renewing contracts with, companies operating in Iran and includes provisions that preclude companies that do business in Iran from contracting with the U.S. Government.

e.It is the intention of the Legislature to implement this authority granted under Section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010.

f.There are moral and reputational reasons for state and local governments to not engage in business with foreign companies that have business activities benefiting foreign states, such as Iran, that pursue illegal nuclear programs, support acts of terrorism and commit violations of human rights.

g.Short-term economic profits cannot be a justification to circumvent even in spirit those international sanctions designed to thwart Iran from developing nuclear weapons.

h.The concerns of this Legislature regarding Iran are strictly the result of the actions of the government of Iran and should not be construed as enmity toward the Iranian people.

L.2012, c.25, s.1.



Section 52:32-56 - Definitions Relative To Certain Public Contracts.

52:32-56 Definitions relative to certain public contracts.

2.As used in this act:

a."State agency" means any of the principal departments in the Executive Branch of the State government, and any division, board, bureau, office, commission or other instrumentality within or created by such department, the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch, and any independent State authority, commission, instrumentality or agency which is authorized by law to award public contracts.

b."Energy sector" of Iran means activities to develop, invest in, explore for, refine, transfer, purchase or sell petroleum, gasoline, or other refined petroleum products, or natural gas, liquefied natural gas resources or nuclear power in Iran.

c."Financial institution" means the term as used in Section 14 of the Iran Sanctions Act of 1996, Section 14 of Pub.L.104-172 (50 U.S.C. 1701 note).

d."Iran" means the government of Iran, and includes the territory of Iran and any other territory or marine area, including the exclusive economic zone and continental shelf, over which the government of Iran claims sovereignty, sovereign rights, or jurisdiction, provided that the government of Iran exercises partial or total control over the area or derives a benefit from economic activity in the area pursuant to international arrangements.

e."Person or entity" means any of the following:

(1)A natural person, corporation, company, limited partnership, limited liability partnership, limited liability company, business association, sole proprietorship, joint venture, partnership, society, trust, or any other nongovernmental entity, organization, or group.

(2)Any governmental entity or instrumentality of a government, including a multilateral development institution, as defined in Section 1701(c)(3) of the International Financial Institutions Act, 22 U.S.C. 262r(c)(3).

(3)Any parent, successor, subunit, direct or indirect subsidiary, or any entity under common ownership or control with, any entity described in paragraph (1) or (2).

f.For the purposes of this act, a person engages in investment activities in Iran, if:

the person provides goods or services of $20,000,000 or more in the energy sector of Iran, including a person that provides oil or liquefied natural gas tankers, or products used to construct or maintain pipelines used to transport oil or liquefied natural gas, for the energy sector of Iran; or

the person is a financial institution that extends $20,000,000 or more in credit to another person, for 45 days or more, if that person will use the credit to provide goods or services in the energy sector in Iran and is identified on a list created pursuant to subsection b. of section 3 of this act as a person engaging in investment activities in Iran as described in subsection a. of section 3 of this act.

The State Treasurer shall adopt regulations that reduce the amounts provided for in this subsection if the State Treasurer determines that such change is permitted or required under Section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010.

L.2012, c.25, s.2.



Section 52:32-57 - Certain Persons, Entities Prohibited From Bidding On Certain Public Contracts, Maintenance Of List.

52:32-57 Certain persons, entities prohibited from bidding on certain public contracts, maintenance of list.

3. a. A person or entity that, at the time of bid or proposal for a new contract or renewal of an existing contract, is identified on a list created pursuant to subsection b. of this section as a person or entity engaging in investment activities in Iran as described in subsection f. of section 2 of this act, shall be ineligible to, and shall not, bid on, submit a proposal for, or enter into or renew, a contract with a State agency for goods or services.

b.Within 90 days of the effective date of this act, the Department of the Treasury shall, using credible information available to the public, develop a list of persons or entities it determines engage in investment activities in Iran as described in subsection f. of section 2.

c.The department shall update the list every 180 days.

d.Before finalizing an initial list pursuant to subsection b. of this section or an updated list pursuant to subsection c. of this section, the department shall do the following before a person or entity is included on the list:

(1)Provide 90 days' written notice of its intent to include the person or entity on the list. The notice shall inform the person or entity that inclusion on the list would make the person or entity ineligible to bid on, submit a proposal for, or enter into or renew, a contract for goods or services with a State agency; and

(2)Provide a person or entity with an opportunity to comment in writing that it is not engaged in investment activities in Iran. If the person or entity demonstrates to the department that the person or entity is not engaged in investment activities in Iran as described in subsection f. of section 2 of this act, the person or entity shall not be included on the list, unless the person or entity is otherwise ineligible to bid on a contract as described in paragraph (3) of subsection a. of section 5 of this act.

(3)The department shall make every effort to avoid erroneously including a person or entity on the list.

L.2012, c.25, s.3.



Section 52:32-58 - Certification Required.

52:32-58 Certification required.

4. a. A State agency shall require a person or entity that submits a bid or proposal or otherwise proposes to enter into or renew a contract to certify, at the time the bid is submitted or the contract is renewed, that the person or entity is not identified on a list created pursuant to subsection b. of section 3 of this act as a person or entity engaging in investment activities in Iran described in subsection f. of section 2 of this act.

b.The certification required shall be executed on behalf of the applicable person or entity by an authorized officer or representative of the person or entity.

c.In the event that a person or entity is unable to make the certification required because it or one of its parents, subsidiaries, or affiliates as defined in subsection e. of section 2 of this act has engaged in one or more of the activities specified in subsection f. of section 2 of this act, the person or entity shall provide to the State agency concerned, prior to the deadline for delivery of such certification, a detailed and precise description of such activities, such description to be provided under penalty of perjury.

d.The certifications provided under subsection a. of this section and disclosures provided under subsection c. of this section shall be disclosed to the public.

L.2012, c.25, s.4.



Section 52:32-59 - False Certification, Penalties.

52:32-59 False certification, penalties.

5. a. If the department determines, using credible information available to the public and after providing 90 days' written notice and an opportunity to comment in writing for the person or entity to demonstrate that it is not engaged in investment activities in Iran, that the person or entity has submitted a false certification pursuant to section 4 of this act, and the person or entity fails to demonstrate to the department that the person or entity has ceased its engagement in the investment activities in Iran within 90 days after the determination of a false certification, the following shall apply:

(1)Pursuant to an action under subsection b. of this section, a civil penalty in an amount that is equal to the greater of $1,000,000 or twice the amount of the contract for which the false certification was made.

(2)Termination of an existing contract with the State agency as deemed appropriate by the State agency.

(3)Ineligibility to bid on a contract for a period of three years from the date of the determination that the person or entity submitted the false certification.

b.The department shall report to the New Jersey Attorney General the name of the person or entity that the State agency determines has submitted a false certification under section 4 of this act, together with its information as to the false certification, and the Attorney General shall determine whether to bring a civil action against the person or entity to collect the penalty described in paragraph (1) of subsection a. of this section.

Only one civil action against the person or entity to collect the penalty described in paragraph (1) of subsection a. of this section may be brought for a false certification on a contract. A civil action to collect such penalty shall commence within three years from the date the certification is made.

L.2012, c.25, s.5.



Section 52:32-60 - Written Notice To Attorney General.

52:32-60 Written notice to Attorney General.

6.The Governor shall submit to the Attorney General of the United States a written notice describing this act within 30 days after its effective date.

L.2012, c.25, s.6.



Section 52:33-1 - Definitions

52:33-1. Definitions
Wherever in this chapter the following words are used, they shall be held to have the meanings hereinafter given:

"Public work" : Any public building, public highway, bridge, or other public betterment, work or improvement of a permanent nature, constructed, reconstructed, repaired or improved wholly at the expense of the public.

"Domestic materials" : Articles, materials and supplies mined or produced in the United States, and manufactured articles, materials and supplies manufactured in the United States.



Section 52:33-2 - Only Domestic Materials To Be Used On Public Works; Exception

52:33-2. Only domestic materials to be used on public works; exception
Notwithstanding any inconsistent provision of any law, and unless the head of the department, or other public officer charged with the duty by law, shall determine it to be inconsistent with the public interest, or the cost to be unreasonable, only domestic materials shall be acquired or used for any public work.

This section shall not apply with respect to domestic materials to be used for any public work, if domestic materials of the class or kind to be used are not mined, produced or manufactured, as the case may be, in the United States in commercial quantities and of a satisfactory quality.



Section 52:33-3 - Provision In Contract; Exception Of Particular Materials

52:33-3. Provision in contract; exception of particular materials
Every contract for the construction, alteration or repair of any public work in this state shall contain a provision that in the performance of the work the contractor and all subcontractors shall use only domestic materials in the performance of the work; but if the head of the department or other public officer authorized by law to make the contract shall find that in respect to some particular domestic materials it is impracticable to make such requirement or that it would unreasonably increase the cost, an exception shall be noted in the specifications as to that particular material, and a public record made of the findings which justified the exception.



Section 52:33-4 - Failure To Comply With Provision In Contract; Contractor Barred For Three Years

52:33-4. Failure to comply with provision in contract; contractor barred for three years
If the head of a department or other public officer having jurisdiction shall find that in the performance of any such contract there has been a failure to comply with any such provision contained in the contract, he shall make public his finding, including therein the name of the contractor obligated under such contract, and no other contract for the construction, alteration or repair of any public work in this state shall be awarded to such contractor, or to any partnership, association or corporation with which such contractor is associated or affiliated, within a period of three years after such finding is made public.



Section 52:34-6 - Purchases Or Contracts Payable Out Of State Funds; Public Advertisements For Bids

52:34-6. Purchases or contracts payable out of state funds; public advertisements for bids
All purchases, contracts or agreements, the cost or contract price whereof is to be paid with or out of State funds shall, except as otherwise provided in this act, be made or awarded only after public advertisement for bids therefor, in the manner provided in this act.

L.1954, c. 48, s. 1.



Section 52:34-6.1 - Purchase Of Goods, Services From Federal Supply Schedules For State Agencies, Federal Procurement Programs.

52:34-6.1 Purchase of goods, services from Federal Supply Schedules for State agencies, federal procurement programs.

1.Notwithstanding the provisions of P.L.1954, c.48 (C.52:34-6 et seq.) to the contrary, the Director of the Division of Purchase and Property in the Department of the Treasury shall promulgate the Federal Supply Schedules of the Federal General Services Administration or schedules from other federal procurement programs pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as an alternate price guide for the purchase of goods and services for State agencies and for the entities defined in section 1 of P.L.1959, c.40 (C.52:27B-56.1), subject to the following conditions:

(1)the price of the goods or services being procured is no greater than the price offered to federal agencies;

(2)(Deleted by amendment, P.L.2005, c.336.);

(3)the State receives the benefit of federally mandated price reductions during the term of the contract; and

(4)the price of the goods or services being procured is no greater than the price of the same or equivalent goods or services under the State contract, unless the State determines that because of factors other than price, selection of a vendor from the Federal Supply Schedules or schedules from other federal procurement programs would be more advantageous to the State.

L.1996,c.16,s.1; amended 1999, c.440, s.106; 2005, c.336, s.12.



Section 52:34-6.2 - Cooperative Purchasing Agreements With Other States For Purchase Of Goods, Services; Rules, Regulations.

52:34-6.2 Cooperative purchasing agreements with other states for purchase of goods, services; rules, regulations.

7. a. Notwithstanding the provisions of any other law to the contrary except the provisions of R.S.30:4-95, and as an alternative to the procedures concerning the awarding of public contracts provided in P.L.1954, c.48 (C.52:34-6 et seq.), the Director of the Division of Purchase and Property in the Department of the Treasury may enter into cooperative purchasing agreements with one or more other states, or political subdivisions thereof, for the purchase of goods and services. A cooperative purchasing agreement shall allow the jurisdictions which are parties thereto to standardize and combine their requirements for the purchase of a particular good or service into a single contract solicitation which shall be competitively bid and awarded by one of the jurisdictions on behalf of jurisdictions participating in the contract.

b. (1) The director may elect to purchase goods or services through a contract awarded pursuant to a cooperative purchasing agreement whenever the director determines this to be the most cost-effective method of procurement. Prior to entering into any contract to be awarded or already awarded through a cooperative purchasing agreement, the director shall review and approve the specifications and proposed terms and conditions of the contract.

(2)The director may also elect to purchase goods or services through a contract awarded pursuant to a nationally-recognized and accepted cooperative purchasing agreement that has been developed utilizing a competitive bidding process, in which other states participate, whenever the director determines this to be the most cost-effective method of procurement. Prior to entering into any contract to be awarded through a nationally-recognized and accepted cooperative purchasing agreement that has been developed utilizing a competitive bidding process, the director shall review and approve the specifications and proposed terms and conditions of the contract.

(3)Notwithstanding any other law to the contrary, any contracting unit authorized to purchase goods, or to contract for services, may make purchases and contract for services through the use of a nationally-recognized and accepted cooperative purchasing agreement that has been developed utilizing a competitive bidding process by another contracting unit within the State of New Jersey, or within any other state, when available. Prior to making purchases or contracting for services, the contracting unit shall determine that the use of the cooperative purchasing agreement shall result in cost savings after all factors, including charges for service, material, and delivery, have been considered.

For purposes of this paragraph, "contracting unit" means any county, municipality, special district, school district, fire district or any board, commission, committee, authority or agency, which is not a State board, commission, committee, authority or agency, and which has administrative jurisdiction over any district, included or operating in whole or in part, within the territorial boundaries of any county or municipality which exercises functions which are appropriate for the exercise by one or more units of local government, and which has statutory power to make purchases and enter into contracts awarded by a contracting agent for the provision or performance of goods or services.

c.The director may solicit bids and award contracts on behalf of this State and other jurisdictions which are parties to a cooperative purchasing agreement provided that the agreement specifies that each jurisdiction participating in a contract is solely responsible for the payment of the purchase price and cost of purchases made by it under the terms of any contract awarded pursuant to the agreement.

d.The director may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which are necessary to effectuate the purposes of this section.

L.1996, c.16, s.7; amended 2005, c.336, s.13; 2011, c.139, s.1.



Section 52:34-6.3 - Purchase Of Goods, Services By Certain State Authorities From Federal Supply Schedules.

52:34-6.3 Purchase of goods, services by certain State authorities from Federal Supply Schedules.

2.Notwithstanding the provisions of any other law to the contrary, the State authorities authorized to contract independently under various provisions of State law may also use, without advertising for bids, or having rejected all bids obtained pursuant to advertising, the Federal Supply Schedules of the General Services Administration or schedules from other federal procurement programs, promulgated by the Director of the Division of Purchase and Property in the Department of the Treasury pursuant to section 1 of P.L.1996, c.16 (C.52:34-6.1), subject to the following conditions:

(1)the price of the goods or services being procured is no greater than the price offered to federal agencies;

(2)(Deleted by amendment, P.L.2006, c.10);

(3)the authority receives the benefit of federally mandated price reductions during the term of the contract;

(4)the price of the goods or services being procured is no greater than the price of the same or equivalent goods or services under the State contract, unless the authority determines that because of factors other than price, selection of a vendor from the Federal Supply Schedules or schedules from other federal procurement programs would be more advantageous to the authority;

(5)a copy of the purchase order relating to any such contract, the requisition or request for purchase order, if applicable, and documentation identifying the price of the goods or services under the Federal Supply Schedules or schedules from other federal procurement programs shall be filed with the State Treasurer within five working days of the award of any such contract by the authority. The authority shall make available to the State Treasurer upon request any other documents relating to the solicitation and award of the contract.

L.1996,c.16,s.2; amended 1999, c.440, s.107; 2006,c.10,s.5.



Section 52:34-6.4 - State Required To Purchase "Energy Star" Products; Exceptions.

52:34-6.4 State required to purchase "Energy Star" products; exceptions.
1.Notwithstanding the provisions of any other law to the contrary, and unless the head of the department, or other public officer charged with the duty by law, shall determine it to be inconsistent with the public interest, or the cost to be unreasonable, the State, with respect to products procured for its own use under any contract paid with or out of State funds, shall acquire only products bearing the federal Environmental Protection Agency's Energy Star label.

L.2007,c.126.



Section 52:34-6.5 - Replacement Of Incandescent Light Bulbs With Compact Fluorescent Light Bulbs In State-owned Buildings.

52:34-6.5 Replacement of incandescent light bulbs with compact fluorescent light bulbs in State-owned buildings.

1. a. Within three years after the date of enactment of this act, notwithstanding the provisions of any other law to the contrary, the Director of the Division of Purchase and Property in the Department of the Treasury, the Director of the Division of Property Management and Construction in the Department of the Treasury, or any State agency having authority to contract for the purchase of goods or services, as appropriate, shall, whenever possible, replace all incandescent light bulbs used in buildings owned by the State with compact fluorescent light bulbs.

b.Commencing three years after the date of enactment of this act, notwithstanding the provisions of any other law to the contrary, the Director of the Division of Purchase and Property in the Department of the Treasury, the Director of the Division of Property Management and Construction in the Department of the Treasury, or any State agency having authority to contract for the purchase of goods or services, as appropriate, shall purchase compact fluorescent light bulbs for use in buildings owned by the State to the maximum extent practicable.

L.2007, c.156, s.1.



Section 52:34-6.6 - Findings, Declarations Relative To Biofuels.

52:34-6.6 Findings, declarations relative to biofuels.

1.The Legislature finds and declares that:

a.New Jersey is one of the leading states in the nation in the advancement of alternative energy technologies.

b.Attaining independence from our traditional reliance on petroleum-based fossil fuels has been a long-standing objective for the State.

c.Reducing our fossil-fuel dependence by shifting to greater use of clean energy from indigenous renewable resources, such as biofuel, has the potential to significantly improve local air quality, reduce the State's dependence on foreign oil, and reduce Statewide greenhouse gas emissions.

d.It is in the public interest for the State to advance biofuel technologies by adopting policies that foster the production and purchase of biofuels as means to promote alternative energy technologies, reduce greenhouse gas emissions, and reduce reliance on petroleum-based fossil fuels.

L.2010, c.101, s.1.



Section 52:34-6.7 - Definitions Relative To Biofuels.

52:34-6.7 Definitions relative to biofuels.

2.As used in this act:

"Biofuel" means liquid or gaseous fuels produced from organic sources such as sustainably grown and harvested crops including native noninvasive energy crops, agricultural residues and non-recycled organic waste including waste cooking oil, grease and food wastes, sewage and algae.

"Energy crops" means crops grown exclusively for energy production, including switchgrass and poplar.

"State entity" means a department, agency, or office of State government, a State university or college, or an authority created by the State.

L.2010, c.101, s.2.



Section 52:34-6.8 - State Agencies To Consider Use Of Biofuels.

52:34-6.8 State agencies to consider use of biofuels.

3. a. Notwithstanding the provisions of any law, rule, regulation or order to the contrary, State entities shall consider the use of biofuels to replace the use of petroleum-based fossil fuels in order to meet the State's goals of reducing dependence on fossil fuels, promoting the production and purchase of clean energy fuels, and reducing greenhouse gas emissions.

b.A State entity shall purchase and use biofuels to replace petroleum-based fossil fuels for heating equipment, or other similar combustion systems, motor vehicles, or other motorized equipment, if the State entity determines that the cost of biofuels for the purpose in question is the same or less than the cost of fossil fuels for that purpose, and if the State entity further determines that the use of biofuels to replace fossil fuels for that purpose is reasonable, prudent and cost effective.

L.2010, c.101, s.3.



Section 52:34-7 - State Bid Advertising Thresholds.

52:34-7 State bid advertising thresholds.

2. a. Any such purchase, contract or agreement may be made, negotiated, or awarded by the Director of the Division of Purchase and Property or the Director of the Division of Building and Construction, as the case may be, without advertising, in any manner which the director may deem effective to promote full and free competition whenever competition is practicable, if: (1) the aggregate amount involved does not exceed $25,000.00 or the amount determined pursuant to subsection b. of this section; or (2) (Deleted by amendment, P.L.1985, c.107) or (3) the aggregate amount involved including labor and construction materials does not exceed $25,000.00 or the amount determined pursuant to subsection b. of this section in the case of contracts or agreements for the erection, construction, alteration, or repair of any public building or facility.

When the aggregate amount involved does not exceed $25,000.00 or the amount determined pursuant to subsection b. of this section in the case of contracts or agreements for the erection, construction, alteration, or repair of any public building or facility, the Director of the Division of Purchase and Property or the Director of the Division of Building and Construction may, at the director's discretion, delegate to the appropriate State department or using agency the director's authority to make, negotiate, or award a contract or agreement without advertising.

The Director of the Division of Purchase and Property or the Director of the Division of Building and Construction, as the case may be, shall establish, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations concerning procedural requirements for the making, negotiating or awarding of purchases, contracts or agreements pursuant to this section, at the director's discretion.

b.The Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of every fifth year beginning in the fifth year after the year in which P.L.1999, c.440 takes effect, adjust the threshold amount set forth in subsection a. of this section, or the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify the Director of the Division of Purchase and Property and the Director of the Division of Building and Construction of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

L.1954,c.48,s.2; amended 1979, c.422, s.1; 1985, c.107, s.2; 1985, c.349, s.1; 1999, c.440, s.95.



Section 52:34-7.1 - Adjustment By Governor

52:34-7.1. Adjustment by Governor
The Governor shall adjust the threshold amounts set forth in subsection a. of section 2 of P.L. 1954, c. 48 (C. 52:34-7) immediately pursuant to subsection b. of that section, and thereafter pursuant to subsection b. This immediate adjustment shall become effective on the 30th day after the Governor notifies the Director of the Division of Purchase and Property and the Director of the Division of Building and Construction of the adjustment.

L. 1985, c. 349, s. 2, eff. Nov. 7, 1985.



Section 52:34-8 - Advertisement Unnecessary Where Amounts Exceed Those In S. 52:34-7

52:34-8. Advertisement unnecessary where amounts exceed those in s. 52:34-7
Any such purchase, contract or agreement where the cost or contract price exceeds the amounts specified in section 2 of this act may, with the written approval of the State Treasurer, be made, negotiated or awarded by the Director of the Division of Purchase and Property or the Director of the Division of Building and Construction, as the case may be, without advertising, when the subject matter thereof is that described in section 4 of this act or when the purchase, contract or agreement is made or awarded under the circumstances described in section 5 of this act, in any manner which the director may deem effective to promote full and free competition whenever competition is practicable.

L.1954, c. 48, s. 3. Amended by L.1979, c. 422, s. 2, eff. Feb. 8, 1980.



Section 52:34-9 - Subject Matter Making Advertising Unnecessary Under S. 52:34-8

52:34-9. Subject matter making advertising unnecessary under s. 52:34-8
Any such purchase, contract or agreement may be made, negotiated or awarded pursuant to section 3 of this act when the subject matter thereof consists of

(a) services to be performed by the contractor personally which are (a) of a technical and professional nature, or (b) to be performed under the supervision of the Director of the Division of Purchase and Property and paid for on a time basis; or

(b) the purchase of perishable foods or subsistence supplies; or

(c) the lease of such office space, office machinery, specialized equipment, buildings or real property as may be required for the conduct of the State's business; or

(d) the acquisition of any real property by gift, grant, purchase or any other lawful manner in the name of and for the use of the State for the purpose of the administration of the State's business in accordance with appropriations made therefor when moneys are required for the acquisition; or

(e) supplies or services as to which the bid prices after advertising therefor are not reasonable or have not been independently arrived at in open competition; provided, that no negotiated purchase, contract or agreement may be entered into under this paragraph after the rejection of all bids received unless (a) notification of the intention to negotiate and reasonable opportunity to negotiate shall have been given by the Director of the Division of Purchase and Property to each responsible bidder, (b) the negotiated price is lower than the lowest rejected bid price of a responsible bidder, and (c) such negotiated price is the lowest negotiated price offered by any responsible supplier.

L.1954, c. 48, s. 4.

52:34-9.1 Policy on certain State contracts for professional services.


1.It is the policy of this State that State contracts for architectural, engineering and land surveying services shall be publicly announced prior to being awarded and that contracts for these services shall be negotiated on the basis of demonstrated competence and qualifications for the type of professional services required and at fair and reasonable compensation.
L.1997,c.399,s.1.



Section 52:34-9.1 - Policy On Certain State Contracts For Professional Services.

52:34-9.1 Policy on certain State contracts for professional services.


1.It is the policy of this State that State contracts for architectural, engineering and land surveying services shall be publicly announced prior to being awarded and that contracts for these services shall be negotiated on the basis of demonstrated competence and qualifications for the type of professional services required and at fair and reasonable compensation.
L.1997,c.399,s.1.



Section 52:34-9.2 - Definitions Relative To Contracting For Certain Professional Services By State Agencies.

52:34-9.2 Definitions relative to contracting for certain professional services by State agencies.


2.As used in this act:

"Agency" means any of the principal departments in the Executive Branch of State Government, and any division, board, bureau, office, commission or other instrumentality created by a principal department and any independent State authority, commission, instrumentality or agency, which is authorized by law to contract for professional architectural, engineering or land surveying services;

"Compensation" means the basis of payment by an agency for professional architectural, engineering or land surveying services;

"Professional firm" means any individual, firm, partnership, corporation, association or other legal entity permitted by law to provide professional architectural, engineering, or land surveying services in this State;

"Professional architectural, engineering and land surveying services" means those services, including planning, environmental, and construction inspection services required for the development and construction of projects, within the scope of the practice of architecture, professional engineering or professional land surveying as defined by the laws of this State or those performed by an architect, professional engineer or professional land surveyor in connection with his professional employment practice.

L.1997,c.399,s.2.



Section 52:34-9.3 - Filing Of Current Statement Of Qualifications, Supporting Data With Agency; Fee.

52:34-9.3 Filing of current statement of qualifications, supporting data with agency; fee.

3.A professional firm which wishes to be considered qualified to provide professional architectural, engineering, or land surveying services to an agency seeking to negotiate a contract or agreement for the performance of such services shall file or shall have filed with the agency a current statement of qualifications and supporting data. Such a statement may be filed at any time during a calendar year, and a $100 fee shall be remitted to the State Treasurer by the professional firm at the time each statement is filed. The content of any such statement shall conform to such regulations with respect thereto as the State Treasurer, in accordance with the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), shall promulgate. For the purposes of this section and section 5 of this act, no statement which shall have been filed more than two years prior to the publication of an advertisement pursuant to the provisions of section 4 of this act shall be deemed to be a current statement with respect to qualification of the firm which shall have filed the statement to provide professional architectural, engineering, or land surveying services under any contract or agreement of which notice is given through that advertisement.

A statement of qualifications and supporting data filed with an agency under this section shall be a public record for all purposes of P.L.1963, c.73 (C.47:1A-1 et seq.).

The fee prescribed hereunder shall not apply to any statements filed before the effective date of P.L.2003, c.117.

L.1997,c.399,s.3; amended 2003, c.117, s.11.



Section 52:34-9.4 - Public Advertisement For Proposals Required.

52:34-9.4 Public advertisement for proposals required.


4.Notwithstanding the provisions of sections 2 through 4 of P.L.1954, c.48 (C.52:34-7 through 52:34-9), a contract or agreement with an agency for the procurement of professional architectural, engineering, or land surveying services shall be publicly advertised prior to the solicitation of proposals or expressions of interest from interested firms. To the extent consistent with the purposes and provisions of this section, the advertisement shall conform to the requirements applicable under subsections (a) and (b) of section 7 of P.L.1954, c.48 (C.52:34-12) or may be publicly advertised through electronic means. The advertisement shall include a statement of the criteria by which the agency seeking to procure those professional services shall evaluate the technical qualifications of professional firms and determine the order of preference to be used in designating the firms most highly qualified to perform the services; this statement shall either set forth explicitly and in full the terms of those criteria or identify them by reference to the regulation or regulations in which those criteria shall have been promulgated as required by subsection c. of section 5 of this act. In addition, the advertisement shall include notice that professional firms wishing to be considered for selection as a potential provider of such services in connection with a proposed project must have submitted to the agency a current statement of qualifications and supporting data as prescribed in section 3 of this act.
L.1997,c.399,s.4.



Section 52:34-9.5 - Filing Of Current Statement Of Qualifications, Supporting Data Necessary For Awarding Of Contract, Agreement.

52:34-9.5 Filing of current statement of qualifications, supporting data necessary for awarding of contract, agreement.


5. a. In the procurement of architectural, engineering and land surveying services, no agency shall make, negotiate, or award a contract or agreement for the performance of such services with or to any professional firm which has not filed with the agency a current statement of qualifications and supporting data as prescribed under section 3 of this act.
b.For each proposed project, an agency shall evaluate current statements of qualifications and supporting data on file with the agency. The agency may solicit proposals or expressions of interest unique to the specific project which would in narrative form outline design concepts and proposed methods of approach to the assignment. The agency shall select, in order of preference, based upon the criteria included in the advertisement required by section 4 of this act, at least three professional firms deemed to be the most highly qualified to provide the services required, except that the agency may select fewer professional firms if fewer such firms responded to the solicitation or meet the qualifications required for the project.

c.An agency which intends or expects to make, negotiate or award a contract or agreement for the procurement of professional architectural, engineering, or land surveying services shall, before publishing an advertisement of notice with respect to any such contract or agreement, have adopted by regulation and have promulgated, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the criteria by which it shall with respect to any such contract or agreement make the selection of qualified firms as prescribed by subsection b. of this section. The provisions of this subsection shall not be construed to require the adoption by an agency of regulations regarding the selection criteria to be applicable with respect to a particular contract if such regulations were previously promulgated and remain in effect with respect to such a contract.

L.1997,c.399,s.5.



Section 52:34-9.6 - Submission Of Fee Proposal.

52:34-9.6 Submission of fee proposal.


6.Once the top three or more ranked firms have been identified, each firm, at the request of the agency, shall submit a fee proposal. The firms shall not be told of their ranking position at that time. Using the three fee proposals to provide a general guideline, an agency shall negotiate a contract with the most technically qualified professional firm for architectural, engineering or land surveying services at compensation which the agency determines to be fair and reasonable to the State of New Jersey. In making this determination, the agency shall take into account the estimated value of the services to be rendered and the scope, complexity, and professional nature thereof. Should the agency be unable to negotiate a satisfactory contract with the professional firm considered to be the most qualified at a fee the agency determines to be fair and reasonable, negotiations with that professional firm shall be formally terminated. The agency shall then undertake negotiations with the second most qualified professional firm. Failing accord with the second most qualified professional firm, the agency shall formally terminate negotiations. The agency shall then undertake negotiations with the third most qualified professional firm. Should the agency be unable to negotiate a satisfactory contract with any of the selected professional firms, it shall select additional professional firms in order of their competence and qualifications and it shall continue negotiations in accordance with this section until an agreement is reached.
L.1997,c.399,s.6.



Section 52:34-9.7 - Applicability Of Act Restricted To Contracts For Services In Excess Of $25,000; Use Of Other Procurement Processes.

52:34-9.7 Applicability of act restricted to contracts for services in excess of $25,000; use of other procurement processes.


7.Notwithstanding the provisions of section 2 of P.L.1954, c.48 (C.52:34-7) to the contrary, the provisions of this act shall only apply to contracts for architectural, engineering and land surveying services in excess of $25,000. Nothing in this act shall preclude a State agency from using procurement processes other than those prescribed herein if those processes have been approved by the federal government or other State statute or if an emergency has been declared by the chief executive officer of the agency.

L.1997,c.399,s.7.



Section 52:34-10 - Circumstances Under Which Advertising Is Unnecessary Under S. 52:34-8

52:34-10. Circumstances under which advertising is unnecessary under s. 52:34-8
Any such purchase, contract or agreement may be made, negotiated or awarded pursuant to section 3 of this act when

(a) the purchase is to be made from, or the contract to be made with, the Federal or any State Government or any agency or political subdivision thereof; or

(b) the public exigency requires the immediate delivery of the articles or performance of the service; or

(c) only 1 source of supply is available; or

(d) more favorable terms can be obtained from a primary source of supply; or

(e) articles of wearing apparel are to be purchased which are styled or seasonal in character; or

(f) commodities traded on a national commodity exchange are to be purchased and fluctuations of the market require immediate action; or

(g) the equipment to be purchased is of a technical nature and the procurement thereof without advertising is necessary in order to assure standardization of equipment and interchangeability of parts in the public interest.

L.1954, c. 48, s. 5.



Section 52:34-10.1 - Communications With Bidders Limited; Records.

52:34-10.1 Communications with bidders limited; records.

1.A communication relative to any advertised procurement by a State agency, as defined in section 11 of P.L.2005, c.336 (C.52:34-10.11),shall be limited to the individual or entity designated by the agency as responsible for the procurement. An officer or employee of a State agency who communicates with a bidder, or potential bidder, or any person acting on behalf thereof, for a public contract regarding that contract shall maintain a written record of each communication from the date of the advertisement for bids to the date the contract is awarded. The State agency shall retain the record of each communication for the term of the contract and at least three years thereafter, or such longer period as may be established in the agency's record retention schedule.

L.2005,c.336,s.1.



Section 52:34-10.2 - Issuance Of Notice On Internet.

52:34-10.2 Issuance of notice on Internet.

2. A State agency, as defined in section 11 of P.L.2005, c.336 (C.52:34-10.11) that is authorized by law to engage in the procurement of goods or services may, when deemed appropriate, issue on the Internet a notice of the agency's intent to advertise specifications and invitations for bids preliminary to the awarding of a contract and request information thereto from potential bidders. The purpose of such notice shall be to solicit comments from potential bidders on the nature and content of the specifications and to answer such questions as the potential bidders may have prior to the advertisement for bids. If such a notice is issued, an officer or employee of the State agency who communicates with a potential bidder, or any person acting on behalf thereof, shall maintain a written record of each such communication from the date of the issuance of the notice on the Internet until the date of the advertisement for bids.

L.2005,c.336,s.2.



Section 52:34-10.3 - Regulations Relative To Evaluation Committee.

52:34-10.3 Regulations relative to evaluation committee.

3. a. When a State agency, as defined in section 11 of P.L.2005, c.336 (C.52:34-10.11), is a contracting agency, the members of any evaluation committee shall have no personal interest, financial or familial, in any of the contract vendors, or principals thereof, to be evaluated. This provision shall apply whether the members of such committee are appointed by the Director of the Division of Purchase and Property or pursuant to any other procedure as appropriate to the contracting agency.

b.When a State agency is a contracting agency for a contract that includes, but is not limited to, the financing of a capital project, one member of any evaluation committee, whether appointed by the Director of the Division of Purchase and Property or pursuant to any other procedure as appropriate to the contracting agency, shall be a person proficient in the financing of public projects. When a contract encompasses a purchase of information technology goods or services, including the creation or modification of such technology, one member of any evaluation committee shall be a person proficient in such technology for public projects.

c.In all cases, persons appointed to an evaluation committee shall have the relevant experience necessary to evaluate the project. When the contract is awarded, the names of the members of any evaluation committee shall be made public and the members' names, educational and professional qualifications, and practical experience, that were the basis for the appointment, shall be reported to the State Treasurer.

L.2005,c.336,s.3.



Section 52:34-10.4 - Regulations For Contract Oversight And Performance; Complaint Resolution.

52:34-10.4 Regulations for contract oversight and performance; complaint resolution.

4.The Director of the Division of Purchase and Property in the Department of the Treasury shall promulgate regulations, applicable to all contracts for which the director is responsible, that establish procedures for (1) contract oversight and the monitoring of contract performance; and (2) complaint resolution. The director shall establish a vendor performance database.

L.2005,c.336,s.4.



Section 52:34-10.5 - Periodic Report On Value Of Goods And Services Purchased.

52:34-10.5 Periodic report on value of goods and services purchased.

5.Whenever a governmental entity in this State is authorized to purchase any goods or services under any contract or contracts entered into on behalf of the State by the Division of Purchase and Property in the Department of the Treasury, the contractor shall report periodically to the division the value of the goods and services, not including proprietary information, purchased by such governmental entities. The division shall by regulation provide for the content of such reports, how often they are to be made, and the form to be used for the making of such reports.

L.2005,c.336,s.5.



Section 52:34-10.6 - Purchase Of Equipment, Goods Or Services Related To Homeland Security, Domestic Preparedness.

52:34-10.6 Purchase of equipment, goods or services related to homeland security, domestic preparedness.

6. a. Notwithstanding the provisions of any law to the contrary, any purchase by the State or by a State agency or local government unit of equipment, goods or services related to homeland security and domestic preparedness, that is paid for or reimbursed by federal funds awarded by the U.S. Department of Homeland Security or other federal agency, may be made through the receipt of public bids or as an alternative to public bidding and subject to the provisions of this section, through direct purchase without advertising for bids or rejecting bids already received but not awarded.

b.The equipment, goods or services purchased by a local government unit shall be referred to in the grant agreement issued by the State administrative agency administering such funds and shall be authorized by resolution of the governing body of the local government unit entering into the grant agreement. Such resolution may, without subsequent action of the local governing body, authorize the contracting agent of the local government unit to procure the equipment, goods or services. A copy of such resolution shall be filed with the chief financial officer of the local government unit, the State administrative agency and the Division of Local Government Services in the Department of Community Affairs.

c.Purchases made without public bidding shall be from vendors that shall either (1) be holders of a current State contract for the equipment, goods or services sought, or (2) be participating in a federal procurement program established by a federal department or agency, or (3) have been approved by the State Treasurer in consultation with the New Jersey Domestic Security Preparedness Task Force. All homeland security purchases herein shall continue to be subject to all grant requirements and conditions approved by the State administrative agency.

d.The Director of the Division of Purchase and Property may enter into or participate in purchasing agreements with one or more other states, or political subdivisions or compact agencies thereof, for the purchase of such equipment, goods or services to meet the domestic preparedness and homeland security needs of this State. Such purchasing agreement may provide for the sharing of costs and the methods of payments relating to such purchases.

L.2005,c.336,s.6.



Section 52:34-10.7 - Responsibilities Of State Contract Manager For A Contract.

52:34-10.7 Responsibilities of State Contract Manager for a contract.

7.The State Contract Manager shall be the State employee who shall be responsible for the overall management and administration of a State contract entered into on behalf of the State by the Division of Purchase and Property in the Department of the Treasury. The State agency using the contract shall designate the State Contract Manager for that contract and inform the Director of the Division of Purchase and Property of its designation, except that the director may designate the State Contract Manager when the director deems necessary.

The State Contract Manager for each contract shall be identified at the time of execution of the contract. At that time, the contractor shall be provided with the State Contract Manager's name, department, division, agency, address, telephone number, fax phone number, and E-mail address.

For a contract where only one State agency uses the contract, the State Contract Manager shall be responsible for engaging the contractor, assuring that purchase orders are issued to the contractor, directing the contractor to perform the work of the contract, approving the deliverables and approving payment vouchers. The State Contract Manager shall be the person that the contractor contacts after the contract is executed for answers to any questions and concerns about any aspect of the contract. The State Contract Manager shall be responsible for coordinating the use and resolving minor disputes between the contractor and the State agency.

If the contract has multiple users, the director may designate the State Contract Manager for that contract. The State Contract Manager shall be the central coordinator of the use of the contract for all using agencies, while other State employees engage and pay the contractor. All persons and agencies that use the contract shall notify and coordinate the use of the contract with the State Contract Manager.

The State Contract Manager shall have the following additional duties:

if the State Contract Manager determines that the contractor has failed to perform the required work and is unable to resolve that failure to perform directly with the contractor, the State Contract Manager shall file a formal complaint with the contract compliance unit in the Division of Purchase and Property and request that office to assist in the resolution of the contract performance problem with the contractor;

the State Contract Manager shall be responsible for arranging for contract extensions and preparing any re-procurement of the contract with the Purchase Bureau;

the State Contract Manager shall be responsible for obtaining permission from the director to reduce the scope of work, amend the contract or add work or special projects to the contract after contract award;

the State Contract Manager shall be responsible for completion of a project performance assessment form for submission to the division, with a copy to the Office of Management and Budget; and

the State Contract Manager shall be responsible for submitting the contractor final deliverables to the Associate Director of the Office of Management and Budget.

Any contract user that is unable to resolve disputes with a contractor shall refer those disputes to the State Contract Manager for resolution. Any questions related to performance of the work of the contract by contract users shall be directed to the State Contract Manager. The contractor may contact the State Contract Manager if the contractor cannot resolve a dispute with contract users.

L.2005,c.336,s.7.



Section 52:34-10.8 - Contracts For Professional Services.

52:34-10.8 Contracts for professional services.

8.Contracts awarded for professional services by a State agency, as defined in section 11 of P.L.2005, c.336 (C.52:34-10.11),shall be contracts only for services rendered or performed by a person authorized by law to practice a recognized profession and whose practice is regulated by law or the performance of which services requires knowledge of an advanced type in a field of learning acquired by a prolonged formal course of specialized instruction and study as distinguished from general academic instruction or apprenticeship and training. Professional services contracts shall also include those services rendered in the provision of goods or performance of services that are original and creative in character in a recognized field of artistic endeavor. Professional services contracts shall also include contracts for extraordinary unspecifiable services if, after evaluation and assessment, such services are determined to be such that they cannot reasonably be described by written specifications.

L.2005,c.336,s.8.



Section 52:34-10.9 - Filing Of Disclosure Statement Of State Officers Or Employees.

52:34-10.9 Filing of disclosure statement of State officers or employees.

9.A State officer or employee, or special State officer or employee, of a State agency, as defined in section 11 of P.L.2005, c.336 (C.52:34-10.11), shall file, in writing, with the head of the State agency and the Executive Commission on Ethical Standards, for the period covering five years prior to taking office or commencing employment to the date of filing, a disclosure statement in a form to be determined by the Executive Commission on Ethical Standards.

L.2005,c.336,s.9.



Section 52:34-10.10 - Investigation Of Vendor Challenges.

52:34-10.10 Investigation of vendor challenges.

10.The Director of the Division of Purchase and Property shall institute a process whereby vendor challenges to the division's procurement process are investigated and considered by hearing officers appointed by the director and independent of the division's procurement process, and are resolved by written final agency determination of the director. Such challenges shall not be contested cases subject to the requirements of the "Administrative Procedure Act," P.L. 1968, c.410 (C.52:14B-1 et seq.), and the regulations promulgated pursuant to that act. A final agency determination shall be appealable to the Appellate Division of New Jersey Superior Court.

L.2005,c.336,s.10.



Section 52:34-10.11 - "State Agency" Defined, Adoption Of Procurement Practices By Judicial Branch, Legislative Branch.

52:34-10.11 "State agency" defined, adoption of procurement practices by Judicial branch, legislative branch.

11. a. As used in sections 1,2, 3, 8, and 9 of P.L.2005, c.336 (C.52:34-10.1, C.52:34-10.2, C.52:34-10.3, C.52:34-10.8, and C.52:34-10.9), "State agency" means any of the principal departments in the Executive Branch of State Government, and any division, board, bureau, office, commission or other instrumentality within or created by such principal department, and any independent State authority, commission, instrumentality or agency.

b.The Administrative Director of the Courts, in consultation and cooperation with the Director of the Division of Purchase and Property in the Department of the Treasury, shall adopt procurement and contracting processes for the Judicial Branch of the State that are consistent with the intent of sections 1, 2, 3, 8, and 9 of P.L.2005, c.336 (C.52:34-10.1, C.52:34-10.2, C.52:34-10.3, C.52:34-10.8, and C.52:34-10.9).

c.The Legislature, in consultation and cooperation with the Director of the Division of Purchase and Property, shall adopt procurement and contracting processes for the Legislative Branch of the State that are consistent with the intent of sections 1, 2, 3, 8, and 9 of P.L.2005, c.336 (C.52:34-10.1, C.52:34-10.2, C.52:34-10.3, C.52:34-10.8, and C.52:34-10.9).

L.2005,c.336,s.11.



Section 52:34-11 - Notice To State Auditor

52:34-11. Notice to State Auditor
Notice of such purchases, contracts or agreements made, negotiated or awarded under section 3 of this act, and written approvals thereof, shall be given to the State Auditor.

L.1954, c. 48, s. 6.



Section 52:34-12 - State Advertisement For Bids.

52:34-12 State advertisement for bids.

7. a. Whenever advertising is required: (a) specifications and invitations for bids shall permit such full and free competition as is consistent with the procurement of supplies and services necessary to meet the requirements of the using agency and shall, wherever practicable, include such factors as life-cycle costs, sliding percentage preference scales, or other similar analysis as shall be deemed effective by the Director of the Division of Purchase and Property, hereinafter referred to as the director, (b) the advertisement for bids shall be in such newspaper or newspapers and other medium or media selected by the State Treasurer as will best give notice thereof to bidders and shall be sufficiently in advance of the purchase or contract to promote competitive bidding; (c) the advertisement shall designate the time and secure location when and where proposals, which may be submitted in electronic or other format designated by the director, shall be received, opened and publicly announced, the amount of the cash or certified check, if any, which must accompany each bid, and such other terms as the State Treasurer may deem proper; (d) notice of revisions or addenda to advertisements or bid documents relating to bids shall be published in a newspaper or newspapers and other medium or media selected by the State Treasurer to give notice to bidders at least seven days, Saturdays, Sundays and holidays excepted, prior to the bid due date; (e) failure to advertise for the receipt of bids or to provide proper notification of revisions or addenda to advertisements or bid documents related to bids as prescribed by subsection (d) of this section shall prevent the acceptance of bids and require the readvertisement for bids; (f) for any procurement, the State Treasurer or the director may negotiate with bidders the final terms and conditions of any procurement, including price; such ability to so negotiate must be expressly set forth in the applicable invitation to bid and such bids shall not be publicly accessible until after negotiations have been completed and the notice of intent to award the contract has been issued; (g) award shall be made with reasonable promptness, after negotiation with bidders where authorized, by written or electronic notice to that responsible bidder whose bid, conforming to the invitation for bids, will be most advantageous to the State, price and other factors considered; and (h) the Treasurer shall require, with respect to contracts for information technology goods and services, a limitation of liability determined by the Director of the Division of Purchase and Property. When negotiations occur pursuant to subparagraph f. of this section, a written record of the nature and content of the negotiations, as well as the dates and persons involved, shall become a public record when the notice of intent to award the contract is issued.

Any or all bids may be rejected when the State Treasurer or the Director of the Division of Purchase and Property determines that it is in the public interest so to do. The State Treasurer or designee may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement the provisions of this section.

This section shall apply to all bids received on and after the date of enactment of P.L.1999, c.440.

b.Whenever by law a State independent authority may negotiate with bidders, after bid opening, the final terms and conditions of any procurement, including price, and such ability to so negotiate is expressly set forth in the applicable invitation to bid, a written record of the nature and content of the negotiations, as well as the dates and persons involved, shall not be publicly accessible until after the notice of intent to award the contract is issued.

L.1954,c.48,s.7; amended 1978, c.133; 1986, c.72; 1999, c.440, s.96; 2005, c.191, s.6; 2005, 336, s.14.



Section 52:34-12.1 - Awarding Of Contracts To Multiple Bidders.

52:34-12.1 Awarding of contracts to multiple bidders.

1. a. When awarding contracts pursuant to section 7 of P.L.1954, c.48 (C.52:34-12), the Director of the Division of Purchase and Property may make awards to multiple bidders, to furnish the same or similar materials, supplies, services or equipment, where multiple bidders are necessary:

(1)to furnish the quantities required by using agencies;

(2)to provide expeditious and cost-efficient local deliveries to using agencies;

(3)to enable using agencies to purchase materials, supplies, services or equipment which are compatible with those previously purchased;

(4)to provide for standardization of equipment, interchangeability of parts or continuation of services;

(5)to provide using agencies or participants in cooperative purchasing arrangements with a diversity of product choices to meet the collective safety, environmental or technological needs of such agencies or cooperative purchasers; or

(6)when the director determines that multiple awards are necessary to serve the State's interests.

b.The director may determine whether the anticipated use of a contract by entities authorized by law to participate in cooperative purchasing arrangements with the State justifies awarding a contract to multiple bidders on the basis of any one or more of the criteria set forth in subsection a. of this section.

c.Where multiple contracts have been awarded pursuant to subsection a. of this section, a using agency shall make purchases from that contractor whose contract terms and conditions are most advantageous to the agency, price and other factors considered.

d.All purchases made by using agencies under subsection c. of this section shall be reported to the director, in a manner prescribed by the director. The report shall include the reasons for selecting a particular contractor under subsection c. of this section.

e.(Deleted by amendment, P.L.2005, c.336.)

L.1986,c.26,s.1; amended 2000, c.74; 2005, c.336, s.15.



Section 52:34-12.2 - State Contracts To Comply With Macbride Principles And Northern Ireland Act Of 1989

52:34-12.2. State contracts to comply with MacBride principles and Northern Ireland Act of 1989
1. a. Notwithstanding the provisions of any law, rule or regulation to the contrary, whenever a purchase, contract or agreement is to be made, negotiated or awarded after public bidding pursuant to the provisions of P.L.1954, c.48 (C.52:34-6 et seq.) by the Director of the Division of Purchase and Property or the Director of the Division of Building and Construction, as the case may be, or pursuant to R.S.52:32-2, any responsible bidder whose bid would be most advantageous to the State pursuant to section 7 of P.L.1954,c.48 (C.52:34-12) or who is selected pursuant to R.S.52:32-2 shall certify that:

1) they have no business operations in Northern Ireland; or



2) they will take lawful steps in good faith to conduct any business operations they have in Northern Ireland in accordance with the MacBride principles of nondiscrimination in employment as set forth in section 2 of P.L.1987, c.177 (C.52:18A-89.5), and in conformance with the United Kingdom's Fair Employment (Northern Ireland) Act of 1989, and permit independent monitoring of their compliance with those principles.

b. If a bidder who would otherwise be awarded a purchase, contract or agreement does not agree to comply with the provisions of subsection a. of this section and another bidder who has agreed to stipulate to the conditions set forth therein has submitted a bid within five percent of the most advantageous bid for a purchase, contract or agreement to supply goods, services or construction of comparable quality, the contracting entity shall refer such bids to the Director of the Division of Purchase and Property or the Director of the Division of Building and Construction, as the case may be, who may determine, in accordance with applicable law and rules, that it is in the best interest of the State that the purchase, contract or agreement be awarded to the latter bidder.

c. Upon receiving information that a party to a purchase, contract or agreement to supply goods, services or construction is in violation of the principles required by subsection a. of this section, the contracting agency shall review the information and offer the party an opportunity to respond. If the contracting agency finds that a violation has occurred, it shall take such action as may be appropriate and provided for by law, rule or contract, including, but not limited to, imposing sanctions, seeking compliance, recovering damages, declaring the party in default and seeking debarment or suspension of the party.

d. The provisions of this section shall not apply to contracts in which the application of the provisions would jeopardize the receipt of federal funds.

For the purposes of this section, a corporation conducts business operations in Northern Ireland if the corporation has ongoing business activities in Northern Ireland and maintains a physical presence therein through the operation of offices, plants, factories, or similar facilities, either directly or indirectly through intermediaries, subsidiaries or affiliated companies over which the corporation maintains effective control.

L.1995,c.134.



Section 52:34-13 - Terms And Conditions; Rules And Regulations

52:34-13. Terms and conditions; rules and regulations
The State Treasurer shall determine the terms and conditions of the various types of agreements or contracts, including provisions for adequate security, the time and amount or percentage of each payment thereon and the amount to be withheld pending completion of the contract, and he shall issue and publish rules and regulations concerning such terms and conditions, standard contract forms and such other rules and regulations concerning purchasing or procurement, not inconsistent with any applicable law, as he may deem advisable to promote competition and to implement this act.

L.1954, c. 48, s. 8.



Section 52:34-13.1 - Renegotiation Of Contract With State Or Independent State Authority

52:34-13.1. Renegotiation of contract with State or independent State authority
Any person entering into a contract with the State pursuant to the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), or with an independent State authority, which contract requires the contractor to provide for the disposal of solid waste, shall have the right to renegotiate the contract to reflect any increase in solid waste disposal costs whenever:

a. the increase occurred as a result of compliance with an order issued by the Department of Environmental Protection, in conjunction with the Board of Public Utilities, directing the solid waste be disposed at a solid waste facility other than the facility previously utilized by the person to whom the contract has been awarded; or

b. the increase in solid waste disposal costs occurred as a result of lawful increases in the rates, fees or charges imposed on the disposal of solid waste at the solid waste facility utilized by the person to whom the contract has been awarded.

For the purposes of this section, "independent State authority" means an authority, board, bureau, office, commission, committee, council, instrumentality or agency of the State, which is a public body corporate and politic established pursuant to law, having the power to sue and be sued and to issue bonds, but shall not include the New Jersey Transit Corporation established pursuant to P.L.1979, c.150 (C.27:25-1 et seq.).

L.1989, c.236, s.2.



Section 52:34-13.2 - State Contracts, Services Performed Within U. S.; Exceptions.

52:34-13.2 State contracts, services performed within U.S.; exceptions.
1. a. Every State contract primarily for the performance of services shall include provisions which specify that all services performed under the contract or performed under any subcontract awarded under the contract shall be performed within the United States.

b.The provision of subsection a. of this section shall not apply whenever:

(1)the Director of the Division of Purchase and Property or the Director of the Division of Property Management and Construction, as appropriate, certifies in writing a finding that a service is required by the Executive Branch of the State and that the service cannot be provided by a contractor or subcontractor within the United States and the certification is approved by the State Treasurer;

(2)the contracting officer for the Legislature or for any office, board, bureau or commission within or created by the Legislative Branch certifies in writing a finding that a service is required by the Legislature or the office, board, bureau or commission within or created thereby and that the service cannot be provided by a contractor or subcontractor within the United States and the certification is approved by the appropriate legislative authority;

(3)the contracting officer of any independent State authority, commission, instrumentality or agency certifies in writing a finding that the service required by the independent State authority, commission, instrumentality or agency cannot be provided by a contractor or subcontractor within the United States and the certification is approved by the executive director or other equivalent authority of that authority, commission, instrumentality or agency; or

(4)any of the directors or contracting officers in paragraphs (1) through (3) of this subsection b., as may be applicable, certifies in writing a finding that inclusion in the State contract of a provision as described in subsection a. of this section with respect to the performance of a service required by their contracting entity under the State contract would violate the terms, conditions, or limitations of any grant, funding or financial assistance from the federal government or any agency thereof, and the certification is approved by the appropriate approval officer.

As used in this section, "State contract" means every contract entered into by (1) the Governor, the head of any of the principal departments in the Executive Branch of the State Government, and the head of any division, board, bureau, office, commission or other instrumentality within or created by such department, (2) the contracting officer of the Legislature of the State and any office, board, bureau or commission within or created by the Legislative Branch, and (3) the head or contracting officer of any independent State authority, commission, instrumentality or agency within or created by such an authority, who is authorized to enter into contracts that include the performance of services. A county, municipality or school district shall not be deemed an agency or instrumentality of the State for the purpose of this section.

L.2005,c.92,s.1.



Section 52:34-14 - State House Commission Contracts

52:34-14. State House Commission contracts
Where the State House Commission is empowered to make, award or authorize the award of any agreement or contract, such agreement or contract may be made, awarded or authorized without publicly advertising for bids therefor when

(a) the cost or contract price involved does not exceed the amount set forth in, or the amount calculated by the Governor pursuant to, section 2 of P.L. 1954, c. 48 (C. 52:34-7); or

(b) the subject matter thereof is personal or professional services; or

(c) the purchase is to be made from, or the contract to be made with, the federal or any state government or any agency or political subdivision thereof; or

(d) the subject matter thereof is perishable food or subsistence supplies; or

(e) the commission first shall have adopted a resolution that the interest of the State will be best served by not so advertising.

L. 1954, c. 48, s. 9. Amended by L. 1985, c. 469, s. 16, eff. Jan. 16, 1986.



Section 52:34-15 - Warranty By Contractor Of No Solicitation On Commission Or Contingent Fee Basis

52:34-15. Warranty by contractor of no solicitation on commission or contingent fee basis
Every contract or agreement negotiated, awarded or made pursuant to this act shall contain a suitable warranty by the contractor that no person or selling agency has been employed or retained to solicit or secure such contract upon an agreement or understanding for a commission, percentage, brokerage or contingent fee, except bona fide employees or bona fide established commercial or selling agencies maintained by the contractor for the purpose of securing business, for the breach or violation of which warranty the State shall have the right to annul such contract without liability or in its discretion to deduct from the contract price or consideration the full amount of such commission, percentage, brokerage or contingent fee.

L.1954, c. 48, s. 10.



Section 52:34-16 - Deputy Director Of Division Of Purchase And Property

52:34-16. Deputy Director of Division of Purchase and Property
The Director of the Division of Purchase and Property may, with the approval of the State Treasurer, designate a deputy to act during the absence of the director and to exercise the powers and duties of the director under this act during such absence. Such designation shall be in writing and shall be filed with the Secretary of State.

L.1954, c. 48, s. 11.



Section 52:34-17 - Contracts For Printing Of Legal Briefs, Records And Appendices

52:34-17. Contracts for printing of legal briefs, records and appendices
Contracts or agreements for the printing of legal briefs, records and appendices to be used in any proceeding in which the State may be interested may be negotiated, awarded or made without advertising by the Attorney-General.

L.1954, c. 48, s. 12.



Section 52:34-18 - Violations; Crime.

52:34-18 Violations; crime.

13.Any person knowingly authorizing, consenting to, making or procuring to be made any purchase, contract or agreement in violation of any of the provisions of P.L.1954, c.48 (C.52:34-6 et seq.) or knowingly making or procuring to be made payment of State funds for or on account of any purchase, contract or agreement known to him to have been made or entered into in violation of any of the provisions of P.L.1954, c.48 (C.52:34-6 et seq.) shall be guilty of a crime of the fourth degree.

L.1954,c.48,s.13; amended 1999, c.440, s.103.



Section 52:34-19 - Payment Of Compensation Or Gratuity To State Employee Prohibited

52:34-19. Payment of compensation or gratuity to State employee prohibited
The payment of any fee, commission or compensation of any kind or the granting of any gift or gratuity of any kind, either directly or indirectly, whether or not in connection with any purchase, sale or contract, to any person employed by the State in the Department of the Treasury, or to any other person in the employ of the State having any duties or responsibilities in connection with the purchase or acquisition of any property or services by the State or any department, commission, authority, agency or instrumentality thereof, by or on behalf of any seller or supplier who has made, negotiated, solicited or offered to make any contract to sell or furnish real or personal property or services to the State or to any department, officer, commission, authority, agency or instrumentality thereof, is hereby prohibited. Any person offering, paying, giving, soliciting or receiving any fee, commission, compensation, gift or gratuity in violation of this section shall be guilty of a misdemeanor.

L.1954, c. 48, s. 14.



Section 52:34-20 - Repeal

52:34-20. Repeal
Sections 52:34-1, 52:34-2, 52:34-3, 52:34-4, and 52:34-5 of the Revised Statutes are repealed.

L.1954, c. 48, s. 15.



Section 52:34-21 - Legislative Findings

52:34-21. Legislative findings
The Legislature finds that the industrial economy of the State requires a shift from a use and discard approach to a closed cycle of use and salvage of solid waste.

L.1971, c. 257, s. 1.



Section 52:34-22 - Survey Of Items Required By State Which Are Manufactured Out Of Recycled Materials; Report

52:34-22. Survey of items required by state which are manufactured out of recycled materials; report
The Division of Purchase and Property shall conduct a survey of those items customarily required by the State which are being manufactured in whole or in part out of recycled materials, and report its findings to the Legislature within 6 months of the effective date of this act.

L.1971, c. 257, s. 2.



Section 52:34-23 - Preference In Purchase By State Of Items Which Are Made From Recycled Materials

52:34-23. Preference in purchase by state of items which are made from recycled materials
In purchasing items which are made both with and without the use of any recycled materials, the Division of Purchase and Property, whenever the price is reasonably competitive and the quality adequate for the purpose intended, shall give preference to those items which are made in whole or in part from recycled materials.

L.1971, c. 257, s. 3.



Section 52:34-24 - Advertisements For Bids; Statement Of Preference For Recycled Materials

52:34-24. Advertisements for bids; statement of preference for recycled materials
In advertising for bids for items which are made both with and without the use of any recycled materials, the division shall state its preference for items made in whole or in part with the use of recycled materials whenever the price therefor is reasonably competitive and the quality satisfactory.

L.1971, c. 257, s. 4.



Section 52:34-25 - Implementation Of Energy Savings Improvement Program By State Contracting Agency; Definitions.

52:34-25 Implementation of energy savings improvement program by State contracting agency; definitions.

9. a. (1) A State contracting agency, as defined in this section, may implement an energy savings improvement program in the manner provided by this section whenever it determines that the savings generated from reduced energy use from the program will be sufficient to cover the cost of the program's energy conservation measures as set forth in an energy savings plan. Under such a program, a contracting agency may enter into an energy savings services contract with an energy services company to implement the program or the contracting agency may authorize separate contracts to implement the program. The provisions of Title 52 of the Revised Statutes shall apply to any contracts awarded pursuant to this section to the extent that the provisions of such law are not inconsistent with any provision of this section.

(2)A State contracting agency facility alteration required to properly implement other energy efficiency or energy conservation measures, or both, may be included as part of an energy savings services contract, in which case, notwithstanding any other provision of law, rule, regulation, or order to the contrary, the facility alteration may be undertaken or supervised by the energy services company performing the energy savings services contract if:

(a)the total cost of the improvement does not exceed 15 percent of the total cost of the work to be performed under the energy savings services contract; and

(b) (i) the improvement is necessary to conform to a law, rule, or regulation, or order, or (ii) an analysis within an approved proposal, or the State contracting agency, at the time of the award of the proposal, demonstrates that there is an economic advantage to the State contracting agency implementing the improvement as part of the energy savings services contract, and the savings rationale for the improvement is documented and supported by reasonable justification.

b. (1) To be eligible to enter into an energy savings services contract, an energy services company shall be a commercial entity that is qualified to provide energy savings services in accordance with the provisions of this section. A State contracting agency may determine to enter into an energy savings services contract through public advertising for bids and the receipt of bids therefor.

(2) (a) Public works activities performed under an energy savings improvement program shall be subject to all requirements regarding public bidding, bid security, performance guarantees, insurance and other public contracting requirements that are applicable to public works contracts, to the extent not inconsistent with this section. A general contractor, energy services company serving as general contractor, or any subcontractor hired for the furnishing of plumbing and gas fitting and all kindred work, and of steam and hot water heating and ventilating apparatus, steam power plants and kindred work, and electrical work, structural steel and ornamental iron work, shall be classified by the Division of Property Management and Construction in the Department of the Treasury in order to perform public works activities under an energy savings improvement program. A general contractor, energy services company serving as general contractor, or any subcontractor hired for the furnishing of electrical work shall use only electrical contractors licensed by the State, pursuant to P.L.1962, c.162 (C.45:5A-1 et seq.), to perform electrical work under an energy savings improvement program. Electrical work shall include, but not be limited to, the wiring of temperature and energy management controls, the installation of control systems, and the retrofitting of any lighting equipment.

(b)Individuals or organizations performing energy audits, acting as commissioning agents, or conducting verification of energy savings plans, implementation of energy conservation measures, or verifying guarantees shall be prequalified by the Division of Property Management and Construction in the Department of the Treasury to perform their work under an energy savings improvement program.

(3) (a) An energy services company may be designated as the general contractor for improvements to be made pursuant to an energy savings plan, provided that the hiring of subcontractors that are required to be classified pursuant to subparagraph (a) of paragraph (2) of this subsection shall be performed in accordance with the procedures and requirements set forth pursuant to subparagraph (b) of this paragraph. A contract with an energy savings company shall include, but not be limited to: preparation of an energy savings plan, the responsibilities of the parties for project schedules, installations, performance and quality, payment of subcontractors, project completion, commissioning, savings implementation; a requirement that the savings to be achieved by energy conservation measures be verified upon commissioning of the improvements; allocation of State and federal rebates and tax credits; and any other provisions deemed necessary by the parties.

(b)Notwithstanding any other law or regulation to the contrary, an energy services company shall select, in accordance with the procedures and requirements set forth pursuant to the public bidding process of the State contracting agency, only those subcontractors that have been pre-qualified by the Division of Property Management and Construction as eligible to submit bids. In pre-qualifying subcontractors for eligibility, the division shall create one or more pools of subcontractors based on the value and complexity of the work to be undertaken under an energy savings improvement program. The pre-qualification pools shall include subcontractors having the following qualifications:

(i) the financial means and ability to complete the required work;

(ii) the experience, capability, and skills necessary to complete the work required of energy savings improvement program projects; and

(iii) a record of experience conducting similar work in a timely fashion.

Each subcontractor chosen by the energy services company shall certify that all employees have completed a registered apprenticeship program that provided each trainee with combined classroom and on-the-job training under the direct and close supervision of a highly skilled worker in an occupation recognized as an apprenticeable trade, registered by the Office of Apprenticeship of the United States Department of Labor and meeting the standards established by the office, or registered by a State apprenticeship agency recognized by the office. The energy services company shall then select from the eligible pools of prequalified subcontractors. All workers performing public works activities for subcontractors awarded contracts by an energy services company pursuant to this section shall be paid prevailing wages in accordance with the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.). All subcontractors shall comply with the provisions of "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.). Only firms appropriately classified as contractors by the Division of Property Management and Construction shall be eligible to be awarded a contract as a subcontractor of an energy services company under this section for performing public works activities pursuant to regulations adopted by the Division of Property Management and Construction.

(c)In order to expedite communications with an energy services company and facilitate the implementation of an energy savings improvement program, a State contracting agency may designate or appoint an employee of the State contracting agency with decision-making authority to coordinate with the energy services company and to address issues associated with the implementation of an energy savings improvement program as they arise, provided that any decision requiring a change order shall be made only upon the approval of the State contracting agency.

(4)A subsidiary or wholly-owned or partially-owned affiliate of the energy services company shall not be an eligible contractor or subcontractor under an energy savings services contract.

c.In addition to existing authorization of a State agency to enter into lease-purchase agreements or to issue obligations to finance the costs of an energy savings improvement program, a contracting agency is hereby authorized to finance the costs of an energy savings improvement program by entering into a lease purchase agreement. Any financing mechanism shall be administered in a manner consistent with this subsection insofar as it does not conflict with the provisions of other law that applies to the contracting agency.

(1)An energy savings improvement program may be financed through a lease-purchase agreement between a State contracting agency and an energy services company or other public or private entity. Under a lease-purchase agreement, ownership of the energy savings equipment or improved facilities shall pass to the contracting agency or the client agency responsible for the facility when all lease payments have been made. Notwithstanding the provisions of any other law to the contrary, the duration of such a lease-purchase agreement shall not exceed 15 years, except that the duration of a lease purchase agreement for a combined heat and power or cogeneration project shall not exceed 20 years. For the purposes of this paragraph, the duration of the repayment term of a lease-purchase agreement shall commence on the date upon which construction and installation of the energy savings equipment, "combined heat and power facility" or "cogeneration facility," as those terms are defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other energy conservation measures undertaken pursuant to the energy savings plan, have been completed.

(2)Lease-purchase agreements and energy savings obligations shall not be used to finance maintenance, guarantees, or verification of guarantees of energy conservation measures. Lease-purchase agreements may be used to finance the cost of an energy audit or the cost of verification of energy savings as part of adopting an energy savings plan. Maturity schedules of lease-purchase agreements shall not exceed the estimated average useful life of the energy conservation measures.

d. (1) The energy audit component of an energy savings improvement program shall be conducted either by the contracting agency or by a qualified independent third party retained by the contracting agency for that purpose. It shall not be conducted by an energy services company subsequently hired to develop an energy savings improvement program. The energy audit shall identify the current energy use of any or all facilities and energy conservation measures that can be implemented in which the energy savings and energy efficiency could be realized and maximized.

(2)To implement an energy savings improvement program, a contracting agency shall develop an energy savings plan that consists of one or more energy conservation measures. The plan shall:

(a)contain the results of an energy audit;

(b)describe the energy conservation measures that will comprise the program;

(c)estimate greenhouse gas reductions resulting from those energy savings;

(d)identify all design and compliance issues that require the professional services of an architect or engineer and identify who will provide these services;

(e)include an assessment of risks involved in the successful implementation of the plan;

(f)identify the eligibility for, and costs and revenues associated with the PJM Independent System Operator for demand response and curtailable service activities;

(g)include schedules showing calculations of all costs of implementing the proposed energy conservation measures and the projected energy savings;

(h)identify maintenance requirements necessary to ensure continued energy savings, and describe how they will be fulfilled; and

(i)if developed by an energy services company, a description of, and cost estimates of an energy savings guarantee.

All professionals providing engineering services under the plan shall have errors and omissions insurance.

(3)Prior to the adoption of the plan, the contracting agency shall contract with a qualified third party to verify the projected energy savings to be realized from the proposed program have been calculated as required by subsection e. of this section.

(4)Upon adoption, the plan shall be submitted to the Board of Public Utilities, which shall post it on the Internet on a public webpage maintained for such purpose. If the contracting agency maintains its own website, it shall also post the plan on that site. The Board of Public Utilities may require periodic reporting concerning the implementation of the plan.

(5)Verification by a qualified third party shall be required when energy conservation measures are placed in service or commissioned, to ensure the savings projected in the energy savings plan shall be achieved.

(6)Energy-related capital improvements that do not reduce energy usage may be included in an energy savings improvement program but the cost of such improvements shall not be financed as a lease-purchase or through energy savings obligations authorized by subsection c. of this section. Nothing herein is intended to prevent financing of such capital improvements through otherwise authorized means.

(7)A qualified third party when required by this subsection may include an employee of the State contracting agency who is properly trained and qualified to perform such work.

e. (1) (a) The calculation of energy savings for the purposes of determining that the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures, as provided in subsection a. of this section, shall involve determination of the dollar amount saved through implementation of an energy savings improvement program using the guidelines of the International Performance Measurement and Verification Protocol or other protocols approved by the Board of Public Utilities and standards adopted by the Board of Public Utilities pursuant to this section. The calculation shall include all applicable State and federal rebates and tax credits, but shall not include the cost of an energy audit and the cost of verifying energy savings. The calculation shall state which party has made application for rebates and credits and how these applications translate into energy savings.

(b)During the procurement phase of an energy savings improvement program, an energy services company's proposal submitted in response to a request for proposal shall not include a savings calculation that assumes, includes, or references capital cost avoidance savings, the current or projected value of a "solar renewable energy certificate," as defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other environmental or similar attributes or benefits of whatever nature that derive from the generation of renewable energy, and any costs or discounts associated with maintenance services, an energy savings guarantee, or third party verification of energy conservation measures and energy savings. The calculation of energy savings shall utilize and specifically reference as a benchmark the actual demand and energy components of the public utility tariff rate applicable to the State contracting agency then in effect, and not a blended rate that aggregates, combines, or restates in any manner the distinct demand and energy components of the public utility tariff rate into a single combined or restated tariff rate. If an energy services company submits a proposal to a State contracting agency that does not calculate projected energy savings in the manner required by this subsection, such proposal shall be rejected by the State contracting agency.

(2)For the purposes of this section, the Board of Public Utilities shall adopt standards and uniform values for interest rates and escalation of labor, electricity, oil, and gas, as well as standards for presenting these costs in a life cycle and net present value format, standards for the presentation of obligations for carbon reductions, and other standards that the board may determine necessary.

f. (1) When an energy services company is awarded an energy savings services contract, it shall offer the contracting agency the option to purchase, for an additional amount, an energy savings guarantee. The guarantee, if accepted by the contracting agency, shall insure that the energy savings resulting from the energy savings improvement program, determined periodically over the duration of the guarantee, will be sufficient to defray all payments required to be made pursuant to the lease-purchase agreement or energy savings obligation, and if the savings are not sufficient, the energy services company will reimburse the contracting agency for any additional amounts. Annual costs of a guarantee shall not be financed or included as costs in an energy savings plan but shall be fully disclosed in an energy savings plan.

(2)When a guaranteed energy savings option is purchased, the contract shall require a qualified third party to verify the energy savings at intervals established by the parties.

(3)When an energy services company is awarded an energy savings services contract to provide or perform goods or services for the purpose of enabling a State contracting agency to conserve energy through energy efficiency equipment, including a "combined heat and power facility" as that term is defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), on a self-funded basis, such contract shall extend for a term of up to 15 years for energy efficiency projects, and for up to 20 years for a combined heat and power facility after construction completion. If a State contracting agency shall elect to contract with an energy services company for an energy savings guarantee in connection with a contract awarded pursuant to this section, such guarantee may extend for a term of up to 15 years for energy efficiency projects, or up to 20 years for a combined heat and power facility after construction completion.

g.As used in this section:

"energy conservation measure" means an improvement that results in reduced energy use, including, but not limited to, installation of energy efficient equipment; demand response equipment; combined heat and power systems; facilities for the production of renewable energy; water conservation measures, fixtures or facilities; building envelope improvements that are part of an energy savings improvement program; and related control systems for each of the foregoing;

"energy related capital improvement" means a capital improvement that uses energy but does not result in a reduction of energy use;

"energy savings" means a measured reduction in fuel, energy, operating or maintenance costs resulting from the implementation of one or more energy conservation measures services when compared with an established baseline of previous fuel, energy, operating or maintenance costs, including, but not limited to, future capital replacement expenditures avoided as a result of equipment installed or services performed as part of an energy savings plan;

"energy savings improvement program" means an initiative of a State contracting agency to implement energy conservation measures in existing facilities, provided that the value of the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures;

"energy savings plan" means the document that describes the actions to be taken to implement the energy savings improvement program;

"energy savings services contract" means a contract with an energy savings company to develop an energy savings plan, prepare bid specifications, manage the performance, provision, construction, and installation of energy conservation measures by subcontractors, to offer a guarantee of energy savings derived from the implementation of an energy savings plan, and may include a provision to manage the bidding process;

"energy services company" means a commercial entity that is qualified to develop and implement an energy savings plan in accordance with the provisions of this section;

"public works activities" means any work subject to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.);

"State contracting agency" or "contracting agency" means any of the principal departments in the Executive Branch of State Government, and any division, board, bureau, office, commission or other instrumentality created by a principal department; and

"water conservation measure" means an alteration to a facility or equipment that reduces water consumption, maximizes the efficiency of water use, or reduces water loss.

h. (1) The State Treasurer and the Board of Public Utilities may take such action as is deemed necessary and consistent with the intent of this section to implement its provisions.

(2)The State Treasurer and the Board of Public Utilities may adopt implementation guidelines or directives, and adopt such administrative rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary for the implementation of those agencies' respective responsibilities under this section, except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the State Treasurer, and the Board of Public Utilities may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as deemed necessary to implement the provisions of this act which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted or re-adopted in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.4, s.9; amended 2012, c.55, s.4.



Section 52:34-25.1 - State Contracting Agency, Competitive Selection Process.

52:34-25.1 State contracting agency, competitive selection process.

6. a. Notwithstanding the provisions to the contrary of R.S.52:32-2 or any other law, or any rule or regulation adopted pursuant thereto, where a State contracting agency implements an energy savings improvement program pursuant to section 9 of P.L.2009, c.4 (C.52:34-25), the State contracting agency, prior to entering into an energy savings services contract, shall use a competitive selection process that ensures that the award is made to the responsible bidder whose proposal is determined to be the most advantageous to the State.

b.Nothing in this section shall preclude a State contracting agency from using procurement processes other than those prescribed herein and in section 9 of P.L.2009, c.4 (C.52:34-25), if those processes have been approved by the federal government under section 801 of the "National Energy Conservation Policy Act" (42 U.S.C. s.8287).

c.The Division of Property Management and Construction in the Department of the Treasury shall not charge any fee for the review or approval of an energy savings improvement program implemented by a State contracting agency pursuant to section 9 of P.L.2009, c.4 (C.52:34-25).

L.2012, c.55, s.6.



Section 52:35-2 - Statement Required From Prospective Bidders; Contents; Fee.

52:35-2 Statement required from prospective bidders; contents; fee.

52:35-2. Officials of the State shall require of all persons proposing to submit bids on public work to be furnished for or on behalf of the State or any officer, board, commission, committee, department or other branch of the State government, a statement under oath in response to a questionnaire, standardized for like classes of work, to be submitted to such persons by such State official. The statement shall develop fully the financial ability, adequacy of plant and equipment, organization and prior experience of the prospective bidder, and also such other pertinent and material facts as may seem desirable. All persons shall remit a $100 fee to the State Treasurer at the time each statement is filed. The fee shall not apply to any statements filed before the effective date of P.L.2003, c.117.

Amended 2003, c.117, s.12.



Section 52:35-3 - Bidders To Be Classified; Notice

52:35-3. Bidders to be classified; notice
The state officials shall classify all such prospective bidders as to the character and amount of public work on which they shall be qualified to submit bids, and bids shall be accepted only from persons qualified in accordance with such classification. The classification shall be made and an immediate notice thereof shall be sent to the prospective bidder or bidders by registered mail within a period of eight days after the date of receipt of the statement in response to the questionnaire.



Section 52:35-4 - Hearing Before State Official On Classification Of Bidders; Change Of Classification

52:35-4. Hearing before state official on classification of bidders; change of classification
Any person after being notified of his classification by a state official and being dissatisfied therewith or with the classification of other bidders, may request in writing a hearing before such state official, and may present such further evidence with respect to the financial responsibility, organization, plant and equipment, or experience of himself or other bidders as might tend to justify a different classification.

Where request is made for the change of classification of another bidder, the applicant shall notify such bidder by registered mail of the time and place of hearing, and at the hearing shall present to the state official satisfactory evidence to the effect that the notice was served as herein required, before any matters pertaining to a change of classification of such bidder shall be taken up by the state official.

After hearing the additional evidence, the state official may, in his discretion, by appropriate ruling, change or retain the classification of any bidder.

No change in classification to be effective for any public work, the letting of which has been duly advertised, shall be made unless a written request as aforesaid shall have been received at least twenty days preceding the final day for submission of bids.

All such requests for change in classification and notice of any action sent by registered mail to the parties directly affected thereby, must be acted upon by the state official concerned at least twelve days prior to the date fixed for the next opening of bids on any contract or contracts for which such persons might be qualified to bid as a result of such reclassification.



Section 52:35-5 - Board Of Review; Personnel; Secretary

52:35-5. Board of review; personnel; secretary
The board of review upon classification and reclassification of bidders, established by the act entitled "An act to regulate bidding upon public work, providing for prequalification and classification of bidders, fixing penalties relating thereto, and repealing acts and parts of acts inconsistent herewith," approved April twentieth, one thousand nine hundred and thirty-one (L.1931, c. 165, p. 308), is continued.

The board shall consist of the state official concerned or one member of any board, commission, committee, department or other branch of the state government concerned, to be designated by it; the attorney general or one of his assistants or deputies designated by him; and the secretary of state or one of his assistants or deputies designated by him.

The secretary of state shall be the secretary of the board and shall keep a complete record of proceedings and decisions before the board. The members of the board shall serve without additional compensation.



Section 52:35-6 - Hearing Before Board Of Review; Procedure

52:35-6. Hearing before board of review; procedure
If a prospective bidder is dissatisfied with the further ruling of a state official, or with his original classification, and notice of such classification shall have been sent to him not less than twelve nor more than twenty days prior to the letting of a contract or contracts for which he might be qualified to bid as reclassified, he may, upon receipt of notice of such ruling or classification, request in writing a hearing of the matter before the board of review, such request to be filed with the awarding official and the secretary of the board of review.

The board shall hold a hearing at which the prospective bidder shall be entitled to be heard and to submit any additional information to the board upon the matters and subjects covered by the questionnaire. The board shall be required to review the responsibility of all prospective bidders who have filed such statements, considering both the statement and any additional information given at the hearing, and shall certify to the state official concerned its decision, changing or retaining the classification made by the awarding official. The decision of a majority of the board shall be considered the decision of the board.

Requests under this section may only be made after hearing as provided in section 52:35-4 of this title before the state official concerned, except as hereinbefore expressly provided; and in order for any change in classification by the board to be effective for public work already advertised, the request must be filed not less than ten days prior to the final day for submission of bids, and the board shall hold a hearing and act upon the request not less than three days prior to the date fixed for the next opening of bids on any contract or contracts for which such persons might be qualified to bid as a result of such reclassification.



Section 52:35-7 - Rejection Of Bid Upon Subsequent Developments Affecting Bidder's Responsibility

52:35-7. Rejection of bid upon subsequent developments affecting bidder's responsibility
Nothing contained in this chapter shall be construed as depriving any state official of the right to reject a bidder at any time prior to the actual award of a contract, where there have been developments subsequent to the qualification and classification of such bidder, which in the opinion of the awarding official would affect the responsibility of the bidder. Before taking final action on any such bid, the state official concerned shall notify the bidder and give him an opportunity to present any additional information which might tend to substantiate the existing classification.



Section 52:35-8 - Submission Of Statement Required For Bidder.

52:35-8 Submission of statement required for bidder.

52:35-8. No person shall be qualified to bid on any contract, who shall not have submitted a statement as required by R.S.52:35-2 within a period of 24 months preceding the date of opening of bids for such contract.

Amended 1959, c.94; 1999, c.197; 2003, c.117, s.13.



Section 52:35-9 - False Statements In Questionnaire Or At Hearing; Misdemeanor

52:35-9. False statements in questionnaire or at hearing; misdemeanor
Any person who makes, or causes to be made, a false, deceptive or fraudulent statement in the questionnaire required to be submitted, or in the course of any hearing under this chapter shall be guilty of a misdemeanor, and upon conviction shall be sentenced to pay a fine of not less than one hundred dollars nor more than one thousand dollars and shall be permanently disqualified from bidding on all public work of the state; or, in the case of an individual or the officer or employee charged with the duty of making such questionnaire for a person, firm, copartnership, association or corporation, to pay such fine or undergo imprisonment, not exceeding six months, or both.



Section 52:35-10 - Forfeiture Of Deposit Where False Statements Made

52:35-10. Forfeiture of deposit where false statements made
Awarding officials shall cause the forfeiture as liquidated damages to the state of any certified check or certificate of deposit deposited by any person who makes or causes to be made any false, deceptive or fraudulent statement in the questionnaire required to be submitted, or in the course of any hearing under this chapter.



Section 52:35-11 - Regulations By State Officials; When Effective

52:35-11. Regulations by state officials; when effective
State officials may establish such reasonable regulations as to them may seem appropriate for controlling the qualifications of prospective bidders. The regulations may fix the qualification requirements for bidders according to available capital and equipment, and with due regard to experience and records of past performance, but the qualification rating of any bidder shall not be influenced by his nationality or place of residence. No regulations of any state official for controlling the qualifications of bidders shall become effective until at least thirty days after the regulations shall have been formally adopted and published in not less than ten newspapers of this state.



Section 52:35-12 - State Officials Not Liable For Damages

52:35-12. State officials not liable for damages
No action for damages out of any court of competent jurisdiction shall lie against any state official because of any action taken by virtue of the provisions of this chapter.



Section 52:35A-1 - Implementation Of Energy Savings Improvement By Public Agency; Definitions.

52:35A-1 Implementation of energy savings improvement by public agency; definitions.

10. a. (1) A public agency, as defined in this section, may implement an energy savings improvement program in the manner provided by this section whenever it determines that the savings generated from reduced energy use from the program will be sufficient to cover the cost of the program's energy conservation measures as set forth in an energy savings plan. Under such a program, a public agency may enter into an energy savings services contract with an energy services company to implement the program or the public agency may authorize separate contracts to implement the program. The provisions of any other law applicable to a public agency shall apply to any contracts awarded pursuant to this section to the extent that the provisions of such law are not inconsistent with any provision of this section.

(2)A public agency facility alteration required to properly implement other energy efficiency or energy conservation measures, or both, may be included as part of an energy savings services contract, in which case, notwithstanding any other provision of law, rule, regulation, or order to the contrary, the facility alteration may be undertaken or supervised by the energy services company performing the energy savings services contract if:

(a)the total cost of the improvement does not exceed 15 percent of the total cost of the work to be performed under the energy savings services contract; and

(b) (i) the improvement is necessary to conform to a law, rule, or regulation, or order, or (ii) an analysis within an approved proposal, or the public agency, at the time of the award of the proposal, demonstrates that there is an economic advantage to the public agency implementing the improvement as part of the energy savings services contract, and the savings rationale for the improvement is documented and supported by reasonable justification.

b. (1) To be eligible to enter into an energy savings services contract, an energy services company shall be a commercial entity that is qualified to provide public agencies with energy savings services in accordance with the provisions of this section. A public agency may determine to enter into an energy savings services contract which shall be awarded through a procedure that results in the award of a contract to a vendor determined by the public agency to be the most advantageous, price and other factors considered.

(2) (a) Public works activities performed under an energy savings improvement program shall be subject to all requirements regarding public bidding, bid security, performance guarantees, insurance and other public contracting requirements that are applicable to public works contracts, to the extent not inconsistent with this section. A general contractor, energy services company serving as general contractor, or any subcontractor hired for the furnishing of plumbing and gas fitting and all kindred work, and of steam and hot water heating and ventilating apparatus, steam power plants and kindred work, and electrical work, structural steel and ornamental iron work shall be classified by the Division of Property Management and Construction in the Department of the Treasury in order to perform public works activities under an energy savings improvement program.

(b)Individuals or organizations performing energy audits, acting as commissioning agents, or conducting verification of energy savings plans, implementation of energy conservation measures, or verifying guarantees shall be prequalified by the Division of Property Management and Construction in the Department of the Treasury to perform their work under an energy savings improvement program.

(3) (a) An energy services company may be designated as the general contractor for improvements to be made pursuant to an energy savings plan, provided that the hiring of subcontractors that are required to be classified pursuant to subparagraph (a) of paragraph (2) of this subsection shall be performed in accordance with the procedures and requirements set forth pursuant to the public bidding requirements of the public agency. A contract with an energy savings company shall include, but not be limited to: preparation of an energy savings plan; the responsibilities of the parties for project schedules, installations, performance and quality, payment of subcontractors, project completion, commissioning, savings implementation; a requirement that the savings to be achieved by energy conservation measures be verified upon commissioning of the improvements; allocation of State and federal rebates and tax credits; and any other provisions deemed necessary by the parties.

(b)All workers performing public works activities for subcontractors awarded contracts by an energy services company pursuant to this section shall be paid prevailing wages in accordance with the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.). All subcontractors shall comply with the provisions of "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.). Only firms appropriately classified as contractors by the Division of Property Management and Construction shall be eligible to be awarded a contract as a subcontractor of an energy services company under this section for performing public works activities pursuant to regulations adopted by the Division of Property Management and Construction.

(c)In order to expedite communications with an energy services company and facilitate the implementation of an energy savings improvement program, a public agency may designate or appoint an employee of the public agency with decision-making authority to coordinate with the energy services company and to address issues associated with the implementation of an energy savings improvement program as they arise, provided that any decision requiring a change order shall be made only upon the approval of the public agency.

(4)Except as provided in paragraph (5) of this subsection, a subsidiary or wholly-owned or partially-owned affiliate of the energy services company shall not be an eligible contractor or subcontractor under an energy savings services contract.

(5)When the energy services company is the manufacturer of direct digital control systems and contracts with the public agency to provide a guaranteed energy savings option pursuant to subsection f. of this section, the specification of such direct digital control systems may be treated as proprietary goods and if so treated, the bid specification shall set forth an allowance price for its supply by the energy services company which shall be used by all bidders in the public bidding process. Direct digital controls shall be open protocol format and shall meet the interoperability guidelines established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers. Each contract to be entered into pursuant to this section between a public agency and an energy services company that is the manufacturer of direct digital control systems where such direct digital control systems are treated as proprietary goods as part of the contract, shall first be reviewed and approved by the Board of Public Utilities for the purpose of affirming the reasonableness of such allowance price. If the board does not disapprove of the contract within 14 days of receipt thereof, the contract shall be deemed approved.

c.In addition to existing authorization of a public agency to enter into lease-purchase agreements or to issue obligations to finance the costs of an energy savings improvement program, a public agency is hereby authorized to finance the costs of an energy savings improvement program by entering into a lease purchase agreement or by issuing energy savings obligations pursuant to this subsection. Any financing mechanism shall be administered in a manner consistent with this subsection insofar as it does not conflict with the provisions of other law that applies to the public agency.

(1)An energy savings improvement program may be financed through a lease-purchase agreement between a public agency and an energy services company or other public or private entity. Under a lease-purchase agreement, ownership of the energy savings equipment or improved facilities shall pass to the public agency when all lease payments have been made. Notwithstanding the provisions of any other law to the contrary, the duration of such a lease-purchase agreement shall not exceed 15 years, except that the duration of a lease purchase agreement for a combined heat and power or cogeneration project shall not exceed 20 years. For the purposes of this paragraph, the duration of the repayment term of a lease-purchase agreement shall commence on the date upon which construction and installation of the energy savings equipment, "combined heat and power facility" or "cogeneration facility," as those terms are defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other energy conservation measures undertaken pursuant to the energy savings plan, have been completed.

(2)A public agency may arrange for incurring energy savings obligations to finance an energy savings improvement program. Energy savings obligations may be funded through appropriations for utility services in the annual budget of the public agency and may be issued as refunding bonds, including the issuance of bond anticipation notes as may be necessary, provided that all such bonds and notes mature within the periods authorized for such energy savings obligations. Energy savings obligations may be issued either through the public agency or another public agency authorized to undertake financing on behalf of the public agency.

(3)Lease-purchase agreements and energy savings obligations shall not be used to finance maintenance, guarantees, or verification of guarantees of energy conservation measures. Lease-purchase agreements and energy savings obligations may be used to finance the cost of an energy audit or the cost of verification of energy savings as part of adopting an energy savings plan. Notwithstanding any law to the contrary, lease-purchase agreements and energy savings certificates shall not be excepted from any budget or tax levy limitation otherwise provided by law. Maturity schedules of lease-purchase agreements or energy savings obligations shall not exceed the estimated average useful life of the energy conservation measures.

d. (1) The energy audit component of an energy savings improvement program shall be conducted either by the public agency or by a qualified independent third party retained by the board for that purpose. It shall not be conducted by an energy services company subsequently hired to develop an energy savings improvement program. The energy audit shall identify the current energy use of any or all facilities and energy conservation measures that can be implemented in which the energy savings and energy efficiency could be realized and maximized.

(2)To implement a program, a public agency shall develop an energy savings plan that consists of one or more energy conservation measures. The plan shall: (a) contain the results of an energy audit;

(b)describe the energy conservation measures that will comprise the program;

(c)estimate greenhouse gas reductions resulting from those energy savings;

(d)identify all design and compliance issues that require the professional services of an architect or engineer and identify who will provide these services;

(e)include an assessment of risks involved in the successful implementation of the plan;

(f)identify the eligibility for, and costs and revenues associated with the PJM Independent System Operator for demand response and curtailable service activities;

(g)include schedules showing calculations of all costs of implementing the proposed energy conservation measures and the projected energy savings;

(h)identify maintenance requirements necessary to ensure continued energy savings, and describe how they will be fulfilled; and

(i)if developed by an energy services company, a description of, and cost estimates of an energy savings guarantee.

All professionals providing engineering services under the plan shall have errors and omissions insurance.

(3)Prior to the adoption of the plan, the public agency shall contract with a qualified third party to verify the projected energy savings to be realized from the proposed program have been calculated as required by subsection e. of this section.

(4)Upon adoption, the plan shall be submitted to the Board of Public Utilities, which shall post it on the Internet on a public webpage maintained for such purpose. If the public agency maintains its own website, it shall also post the plan on that site. The board may require periodic reporting concerning the implementation of the plan.

(5)Verification by a qualified third party shall be required when energy conservation measures are placed in service or commissioned, to ensure the savings projected in the energy savings plan shall be achieved.

(6)Energy-related capital improvements that do not reduce energy usage may be included in an energy savings improvement program but the cost of such improvements shall not be financed as a lease-purchase or through energy savings obligations authorized by subsection c. of this section. Nothing herein is intended to prevent financing of such capital improvements through otherwise authorized means.

(7)A qualified third party when required by this subsection may include an employee of the public agency who is properly trained and qualified to perform such work.

e. (1) (a) The calculation of energy savings for the purposes of determining that the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures, as provided in subsection a. of this section, shall involve determination of the dollar amount saved through implementation of an energy savings improvement program using the guidelines of the International Performance Measurement and Verification Protocol or other protocols approved by the Board of Public Utilities and standards adopted by the Board of Public Utilities pursuant to this section. The calculation shall include all applicable State and federal rebates and tax credits, but shall not include the cost of an energy audit and the cost of verifying energy savings. The calculation shall state which party has made application for rebates and credits and how these applications translate into energy savings.

(b)During the procurement phase of an energy savings improvement program, an energy services company's proposal submitted in response to a request for proposal shall not include a savings calculation that assumes, includes, or references capital cost avoidance savings, the current or projected value of a "solar renewable energy certificate," as defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), or other environmental or similar attributes or benefits of whatever nature that derive from the generation of renewable energy, and any costs or discounts associated with maintenance services, an energy savings guarantee, or third party verification of energy conservation measures and energy savings. The calculation of energy savings shall utilize and specifically reference as a benchmark the actual demand and energy components of the public utility tariff rate applicable to the public agency then in effect, and not a blended rate that aggregates, combines, or restates in any manner the distinct demand and energy components of the public utility tariff rate into a single combined or restated tariff rate. If an energy services company submits a proposal to a public agency that does not calculate projected energy savings in the manner required by this subsection, such proposal shall be rejected by the public agency.

(2)For the purposes of this section, the Board of Public Utilities shall adopt standards and uniform values for interest rates and escalation of labor, electricity, oil, and gas, as well as standards for presenting these costs in a life cycle and net present value format, standards for the presentation of obligations for carbon reductions, and other standards that the board may determine necessary.

f. (1) When an energy services company is awarded an energy savings services contract, it shall offer the public agency the option to purchase, for an additional amount, an energy savings guarantee. The guarantee, if accepted by a separate vote of the governing body of the public agency, shall insure that the energy savings of the public agency resulting from the energy savings improvement program, determined periodically over the duration of the guarantee, will be sufficient to defray all payments required to be made pursuant to the lease-purchase agreement or energy savings obligation, and if the savings are not sufficient, the energy services company will reimburse the public agency for any additional amounts. Annual costs of a guarantee shall not be financed or included as costs in an energy savings plan but shall be fully disclosed in an energy savings plan.

(2)When a guaranteed energy savings option is purchased, the contract shall require a qualified third party to verify the energy savings at intervals established by the parties.

(3)When a guaranteed energy savings option is not purchased, the energy savings services contract shall not include maintenance services provided by the energy services company.

(4)When an energy services company is awarded an energy savings services contract to provide or perform goods or services for the purpose of enabling a public agency to conserve energy through energy efficiency equipment, including a "combined heat and power facility" as that term is defined pursuant to section 3 of P.L.1999, c.23 (C.48:3-51), on a self-funded basis, such contract shall extend for a term of up to 15 years for energy efficiency projects, and for up to 20 years for a combined heat and power facility after construction completion. If a public agency shall elect to contract with an energy services company for an energy savings guarantee in connection with a contract awarded pursuant to this section, such guarantee may extend for a term of up to 15 years for energy efficiency projects, or up to 20 years for a combined heat and power facility after construction completion.

g.As used in this section:

"direct digital control systems" means the devices and computerized control equipment that contain software and computer interfaces that perform the logic that control a building's heating, ventilating, and air conditioning system. Direct digital controls shall be open protocol format and shall meet the interoperability guidelines established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers;

"energy conservation measure" means an improvement that results in reduced energy use, including, but not limited to, installation of energy efficient equipment; demand response equipment; combined heat and power systems; facilities for the production of renewable energy; water conservation measures, fixtures or facilities; building envelope improvements that are part of an energy savings improvement program; and related control systems for each of the foregoing;

"energy related capital improvement" means a capital improvement that uses energy but does not result in a reduction of energy use;

"energy saving obligation" means a bond, note or other agreement evidencing the obligation to repay borrowed funds incurred in order to finance energy saving improvements;

"energy savings" means a measured reduction in fuel, energy, operating or maintenance costs resulting from the implementation of one or more energy conservation measures services when compared with an established baseline of previous fuel, energy, operating or maintenance costs, including, but not limited to, future capital replacement expenditures avoided as a result of equipment installed or services performed as part of an energy savings plan;

"energy savings improvement program" means an initiative of a public agency to implement energy conservation measures in existing facilities, provided that the value of the energy savings resulting from the program will be sufficient to cover the cost of the program's energy conservation measures;

"energy savings plan" means the document that describes the actions to be taken to implement the energy savings improvement program;

"energy savings services contract" means a contract with an energy savings company to develop an energy savings plan, prepare bid specifications, manage the performance, provision, construction, and installation of energy conservation measures by subcontractors, to offer a guarantee of energy savings derived from the implementation of an energy savings plan, and may include a provision to manage the bidding process;

"energy services company" means a commercial entity that is qualified to develop and implement an energy savings plan in accordance with the provisions of this section;

"public agency" means any government entity that is authorized to expend public funds and enter into contracts which is not otherwise authorized to implement an energy savings improvement program pursuant to section 1, 4, 6, or 9 of P.L.2009, c.4 (C.18A:18A-4.6, C.18A:65A-1, C.40A:11-4.6, or C.52:34-25).

"public works activities" means any work subject to the provisions of P.L.1963, c.150 (C.34:11-56.25 et seq.); and

"water conservation measure" means an alteration to a facility or equipment that reduces water consumption, maximizes the efficiency of water use, or reduces water loss.

h. (1) The State Treasurer and the Board of Public Utilities may take such action as is deemed necessary and consistent with the intent of this section to implement its provisions.

(2)The State Treasurer and the Board of Public Utilities may adopt implementation guidelines or directives, and adopt such administrative rules, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary for the implementation of those agencies' respective responsibilities under this section, except that notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Director of the Division of Local Government Services in the Department of Community Affairs, the State Treasurer, and the Board of Public Utilities may adopt, immediately upon filing with the Office of Administrative Law, such rules and regulations as deemed necessary to implement the provisions of this act which shall be effective for a period not to exceed 12 months and shall thereafter be amended, adopted or re-adopted in accordance with the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.4, s.10; amended 2012, c.55, s.5.



Section 52:36-1 - Powers And Duties Of Division Of Purchase And Property In Department Of Treasury And Its Director

52:36-1. Powers and duties of division of purchase and property in department of treasury and its director
All the powers vested in and all the duties imposed on the state printing board and the comptroller in and by chapter three hundred and thirty-three of the laws of one thousand eight hundred and ninety-five shall be vested in the Division of Purchase and Property in the Department of the Treasury, and the Director of the Division of Purchase and Property shall exercise all the powers and perform all the duties formerly exercised by or conferred and charged upon the state printing board and the comptroller by the aforesaid act.

The Division of Purchase and Property shall have the supervision and control of the printing of all such official reports and documents as the state librarian may require to be printed pursuant to R.S. 52:14-20 and such other State printing as it shall from time to time be directed to do.

Amended by L.1981, c. 448, s. 14, eff. Jan. 12, 1982.



Section 52:36-3 - Printing To Be Done Within State; Exceptions

52:36-3. Printing to be done within state; exceptions
All work performed in fulfillment of any contract made under the provisions of this chapter shall be done within the limits of this State except for topographic, other types of maps printed from engraved lithographic stones, zinc plates and copper plates and such printing known as "continuous forms" and "carbon inserted snap-out" forms.

Amended by L.1942, c. 177, p. 541, s. 1; L.1948, c. 185, p. 934, s. 1.



Section 52:36-4 - Laws And Documents To Be Printed In English

52:36-4. Laws and documents to be printed in English
No laws or public documents shall be printed, published or advertised by the authority or at the cost of the state, except in the English language.



Section 52:38-1 - Findings, Declarations Relative To Project Labor Agreements

52:38-1. Findings, declarations relative to project labor agreements
1.The Legislature finds and declares:

a.The United States Supreme Court held in Building & Const. Trades Council of Metropolitan Dist. v. Associated Builders & Contractors of Massachusetts/Rhode Island, Inc., 507 U.S. 218 (1993) that state and local governments, when acting as market participants, are permitted under the National Labor Relations Act (29 U.S.C. s. 151 et seq.) to enforce bid specifications requiring contractors to abide by project labor agreements with labor organizations for construction projects owned by those state and local governments;

b.The Supreme Court commented in that case that when a State or local governmental agency utilizes bid specifications containing a project labor agreement for a construction project owned by the agency, the agency "does not regulate the workings of market forces" in violation of National Labor Relations Act pre-emption of such regulation, but is acting as a market participant and "exemplifies" the workings of market forces, and therefore is not prevented from doing so by the National Labor Relations Act;

c.New Jersey has a compelling interest in carrying out public works projects at the lowest reasonable cost and the highest degree of quality;

d.New Jersey has a compelling interest in having labor disputes in connection with public works projects resolved without the disruptions of strikes, lock-outs, or slowdowns;

e.Project labor agreements make possible legally enforceable guarantees that projects will be carried out in an orderly and timely manner, without strikes, lock-outs, or slowdowns;

f.Project labor agreements also make it possible to provide for peaceful, orderly, and mutually binding procedures for resolving labor issues;

g.The State also has a compelling interest in guaranteeing that public works projects meet the highest standards of safety and quality;

h.A highly skilled workforce ensures lower costs for repairs and maintenance over the lifetime of the completed project;

i.Project labor agreements make it possible to provide the State with a guarantee that public works projects are completed with highly skilled workers;

j.Project labor agreements allow public agencies to more accurately predict the actual cost of projects;

k.Project labor agreements make it possible to provide the State with assurances that public works projects are completed with a diverse workforce;

l.Project labor agreements facilitate the efficient integration of work schedules among different trades on project sites;

m.Project labor agreements also promote harmonious and productive work environments in public works projects;

n.New Jersey can best accomplish these goals by encouraging, for suitable public works projects,project labor agreements between public works contractors and subcontractors and labor organizations concerning important issues of employment, including work hours, starting times, overtime rates, and procedures for resolving disputes; and

o.Project labor agreements, therefore, give the State an effective means to advance the interests of efficiency, quality, and timeliness of suitable public works projects.

L.2002,c.44,s.1.



Section 52:38-2 - Definitions Relative To Project Labor Agreements

52:38-2. Definitions relative to project labor agreements
2.For the purposes of this act:

"Apprenticeship program" means a registered apprenticeship program providing to each trainee combined classroom and on-the-job training under the direct and close supervision of a highly skilled worker in an occupation recognized as an apprenticeable trade, and registered by the Bureau of Apprenticeship and Training of the U.S. Department of Labor and meeting the standards established by the bureau, or registered by a State apprenticeship agency recognized by the bureau.

"Labor organization" means, with respect to a contracted work on a public works project, an organization which represents,for purposes of collective bargaining, employees involved in the performance of public works contracts and eligible to be paid prevailing wages under the "New Jersey Prevailing Wage Act", P.L.1963, c.150 (C.34:11-56.25 et seq.)and has the present ability to refer, provide or represent sufficient numbers of qualified employees to perform the contracted work, in a manner consistent with the provisions of this act and any plan mutually agreed upon by the labor organization and the public entity pursuant to subsection g. of section 5 of this act.

"Project labor agreement" means a form of pre-hire collective bargaining agreement covering terms and conditions of a specific project.

"Public entity" means the State, any of its political subdivisions, any authority created by the Legislature and any instrumentality or agency of the State or of any of its political subdivisions.

"Public works project" means any public works project for the construction, reconstruction, demolition or renovation of buildings at the public expense, other than pumping stations or water or sewage treatment plants, for which:

(1)It is required by law that workers be paid the prevailing wage determined by the Commissioner of Labor pursuant to the provisions of the "New Jersey Prevailing Wage Act", P.L.1963, c.150 (C.34:11-56.25 et seq.); and

(2)The public entity estimates that the total cost of the project, exclusive of any land acquisition costs, will equal or exceed $5 million.

L.2002,c.44,s.2.



Section 52:38-3 - Public Entity To Include Project Labor Agreements In Certain Public Works Projects

52:38-3. Public entity to include project labor agreements in certain public works projects
3.A public entity may include a project labor agreement in a public works project on a project-by-project basis, if the public entity determines, taking into consideration the size, complexity and cost of the public works project,that, with respect to that project the project labor agreement will meet the requirements of section 5 of this act, including promoting labor stability and advancing the interests of the public entity in cost, efficiency, skilled labor force, quality, safety and timeliness. If the public entity determines that a project labor agreement will meet those requirements with respect to a particular public works project, the public entity shall either: directly negotiate in good faith a project labor agreement with one or more labor organizations; or condition the award of a contract to a construction manager upon a requirement that the construction manager negotiate in good faith a project labor agreement with one or more labor organizations. Upon the request of the public entity, the Commissioner of Labor shall assist in facilitating the negotiation of the project labor agreement. The decision by the public entity to require the inclusion of a project labor agreement requirement shall not be deemed to unduly restrict competition if the public entity finds that the project labor agreement is reasonably related to the satisfactory performance and completion of the public works project, and any bidder for the public works project refusing to agree to abide by the conditions of the project labor agreement or the requirement to negotiate a project labor agreement shall not be regarded as a responsible bidder. Upon the request of the public entity, the Commissioner of Labor shall review the finalized project labor agreement and provide to the public entity, not more than 30 calendar days after the agreement is submitted to the commissioner by the public entity, a written advisory statement regarding whether the project labor agreement conforms with the provisions of this act.

L.2002,c.44,s.3.



Section 52:38-4 - Project Labor Agreement Binding

52:38-4. Project labor agreement binding
4.Any project labor agreement negotiated pursuant to this act between the public entity or its representative or a construction manager and one or more labor organizations shall be binding on all contractors and subcontractors working on the public works project and may include provisions that permit contractors and subcontractors working on the public works project to retain a percentage of their current workforce, and provisions that the successful bidder and any subcontractor of the bidder need not be a party to a labor agreement with the labor organizations other than for the public works project covered by the project labor agreement.

L.2002,c.44,s.4.



Section 52:38-5 - Requirements For Project Labor Agreement

52:38-5. Requirements for project labor agreement
5.Each project labor agreement executed pursuant to the provisions of this act shall:

a.Advance the interests of the public entity, including the interests in cost, efficiency, quality, timeliness, skilled labor force, and safety;

b.Contain guarantees against strikes, lock-outs, or other similar actions;

c.Set forth effective, immediate, and mutually binding procedures for resolving jurisdictional and labor disputes arising before the completion of the work;

d.Be made binding on all contractors and subcontractors on the public works project through the inclusion of appropriate bid specifications in all relevant bid documents;

e.Require that each contractor and subcontractor working on the public works project have an apprenticeship program;

f.Fully conform to all statutes, regulations,executive orders and applicable local ordinances regarding the implementation of set-aside goals for women and minority owned businesses, the obligation to comply with which shall be expressly provided in the project labor agreement;

g.Include a publicly available plan regarding the shares of employment and apprenticeship positions in the public works project for minority group members and women which is in full conformance with the requirements of all applicable statutes, regulations, executive orders and local ordinances and is mutually agreed upon by the participating labor organizations and the public entity which will own the facilities which are built, altered or repaired under the public works project, provided that any shares mutually agreed upon pursuant to this subsection shall equal or exceed the requirements of other statutes, regulations, executive orders or local ordinances;

h.Require the contract for the public works project to provide whatever resources may be needed to prepare for apprenticeship a number of women and minority members sufficient to enable compliance with the plan agreed upon pursuant to subsection g. of this section and provide that the use of those resources be administered jointly by the participating labor organizations and the public entity or community-based organizations selected by the public entity; and

i.Require the public body to monitor, or arrange to have a State agency monitor, the amount and share of work done on the project by minority group members and women and the progression of minority group members and women into apprentice and journey worker positions and require the public body to make public, or have the State agency make public, all records of monitoring conducted pursuant to this subsection.

L.2002,c.44,s.5.



Section 52:38-6 - Annual Report To Governor, Legislature

52:38-6. Annual report to Governor, Legislature
6.The Commissioner of Labor shall make an annual report to the Governor and the Legislature on the effectiveness of all project labor agreements entered into pursuant to this act in advancing the purposes of this act and in meeting the requirements of this act, including any recommendations deemed necessary by the commissioner to better effectuate those purposes. The report shall include a reporting, review and analysis of the information obtained from the monitoring conducted pursuant to subsection i. of section 5 of this act, an analysis of the effectiveness of the project labor agreements in meeting the objectives of section 5 of this act, and a comparison of the performance of public works projects with project labor agreements to the performance of public works projects without project labor agreements.

The first report shall be made on or before December 31, 2003, and subsequent reports shall be made on December 31 of each year thereafter. The report issued on December 31, 2006 shall include an analysis of the overall effectiveness of the implementation of the act from the time of its enactment and any recommendations regarding legislation to make changes in the act deemed necessary by the commissioner to better effectuate those purposes.

L.2002,c.44,s.6.



Section 52:38-7 - Transferred, Retained Fund; Use; Reports.

52:38-7 Transferred, retained fund; use; reports.

1. a. Notwithstanding the provisions of any law or regulation to the contrary, upon entering into any public works contract in excess of $1,000,000 which is funded, in whole or in part, by funds of a public body, or any public works contract of any size which is funded, in whole or in part, by funds provided to the public body pursuant to the "American Recovery and Reinvestment Act of 2009," Pub.L.111-5, the public body entering into the contract shall transfer an amount equal to one half of one percent (0.5%) of the portion of the contract amount funded by funds of the public body, or provided to the public body pursuant to the "American Recovery and Reinvestment Act of 2009," Pub.L.111-5, to the Department of Labor and Workforce Development, except that any Statewide authority which enters into the contract and administers a program which meets the requirements of this section may retain all or a portion of the 0.5% share of the funds under the contract as is necessary for the operation of the program, but shall transfer to the department any portion of the funds not necessary for the program, and except that funds shall not be transferred or retained pursuant to this section if the transfer or retaining of the funds is contrary to any federal requirement and may result in the loss of federal funds. For a project in which federal and State funds are combined, the entire amount may be transferred or retained from the State portion of the funds if doing so is necessary to prevent any loss of federal funds.

b.The department or authority shall use the transferred or retained funds to provide on-the-job or off-the-job outreach and training programs for minority group members and women in construction trade occupations or other occupations, including engineering and management occupations, utilized in the performance of public works contracts. The programs funded pursuant to this subsection, shall include, but not be limited to, programs preparing minority group members and women for admission into registered apprenticeships with opportunities for long-term employment in construction trades providing economic self-sufficiency for the minority group members and women, with priority given, with respect to the funds from a contract used for apprenticeship programs or apprenticeship-related programs, to trades utilized in that contract, and shall include programs providing supportive services to help facilitate successful completion of any apprenticeship or other training assisted pursuant to this section. The department or authority shall use funds transferred or retained pursuant to this section to provide grants to implement such programs to consortia which include those community-based organizations, faith-based organizations, labor organizations, employers, contractors and trade organizations, institutions of higher education, and schools and other local public agencies which the department or authority determines are best able to facilitate entry and success of minority group members and women into training and long-term trade and professional employment in the construction industry, and may use a portion of the funds for initiatives to prepare minority group members and women for registered apprenticeship programs and related post-secondary education, such as grants to consortia provided pursuant to the "Youth Transitions to Work Partnership Act," P.L.1993, c. 268 (C.34:15E-1 et seq.), and for initiatives, such as those of the NJ PLACE program established pursuant to P.L.2009, c.200 (C.34:15D-24 et al.), to facilitate the coordination and articulation of registered apprenticeship programs with degree programs in institutions of higher education, including initiatives to articulate programs in a manner which may assist in providing transitions from trade occupations to professional occupations utilized in the construction industry. The department or authority shall seek agreements and commitments from grant participants to provide long-term employment to successful applicants and trainees where possible. The department or authority shall be reimbursed from the transferred or retained funds for any reasonable and necessary costs incurred by the department or authority in administering those programs.

c.The Department of the Treasury, and the Division of Contract Compliance and Equal Employment Opportunities in Public Contracts in that department, shall provide, and make available to the public on the Internet, an annual report, not later than December 31 of 2010 and each year after that year, which shall list all public works contracts subject to this act and report, for each public works contract, the percentage and amount of funds withheld and provided to programs funded pursuant to this section and the numbers and percentages of apprentices and other workers under each contract who are of minority group members and women. The Department of Labor and Workforce Development shall, not later than December 31 of 2010 and each year after that year, provide an annual report, which shall also be made available to the public on the Internet, on all of the programs funded pursuant to this section, which shall include, for each program, data regarding the performance results of minority group members and women participating in the programs, including outcome measures detailing employment placement, increased earnings and employment retention, as those terms are used in the federal Workforce Investment Act of 1998, Pub.L.105-220 (29 U.S.C. s.2801 et seq.), and shall include data regarding enrollment into registered apprentice programs and results regarding their retention in long-term employment. Public bodies entering into public works contracts subject to the provisions of this section, including Statewide authorities, and the Department of the Treasury shall provide such information to the Department of Labor and Workforce Development and the Department of the Treasury as the departments deem necessary for the purposes of this section.

d.For the purposes of this section: "public body" means the State of New Jersey, any of its political subdivisions, any authority created by the Legislature of the State of New Jersey and any instrumentality or agency of the State of New Jersey or of any of its political subdivisions; "public works contract" means public works contract as defined in section 1 of P.L.1975, c.127 (C.10:5-31); "registered apprenticeship" means apprenticeship in a program providing to each trainee combined classroom and on-the-job training under the direct and close supervision of a highly skilled worker in an occupation recognized as an apprenticeable trade, and registered by the Office of Apprenticeship of the United States Department of Labor and meeting the standards established by that office; and "Statewide authority" means any authority created by the Legislature which is authorized by law to enter into contracts for construction at locations throughout the State.

L.2009, c.313, s.1.



Section 52:39-1 - Short Title.

52:39-1 Short title.

1.This act shall be known and may be cited as "The Development Subsidy Job Goals Accountability Act."

L.2007, c.200, s.1.



Section 52:39-2 - Findings, Declarations Relative To Development Subsidies.

52:39-2 Findings, declarations relative to development subsidies.

2.The Legislature finds and declares that:

a.Although the State has granted numerous tax incentives, grants and other economic development subsidies during the last 25 years, the inflation-adjusted wage level for a large portion of New Jersey workers has declined, as has the percentage of working families in New Jersey with health care coverage;

b.Some programs providing economic development subsidies lack measurable job creation goals, and in some cases, businesses have closed, relocated or outsourced facilities or jobs for which subsidies were provided to sites outside of the State;

c.Citizen participation in economic development has been impeded by a lack of readily accessible information regarding expenditures and outcomes; and

d.It is therefore appropriate, in order to improve the effectiveness of expenditures for economic development and to ensure that they achieve the goal of raising living standards for working families, that the State collect, analyze and make public information regarding those expenditures.

L.2007, c.200, s.2.



Section 52:39-3 - Definitions Relative To Development Subsidies.

52:39-3 Definitions relative to development subsidies.

3.For the purposes of this act:

"Corporate parent" means either: a person, association, corporation, joint venture, partnership, or other business entity, that owns or controls 50% or more of a recipient corporation; or the recipient corporation itself, if no other person, association, corporation, joint venture, partnership, or other entity, owns or controls 50% or more of the recipient corporation.

"Date of development subsidy" means the initial date that a granting body provides the monetary value of a development subsidy to a recipient corporation provided, however, that if the development subsidy is for the installation of new equipment, the date shall be the date the recipient corporation puts the equipment into service and provided, further, that if the development subsidy is for improvements to property, the date shall be the date the improvements are finished or the date the recipient corporation occupies the property, whichever is earlier.

"Development subsidy" means the authorizing of the provision or providing to a recipient corporation of an amount of funds by or from a public body with a value of not less than $25,000 for the purpose of stimulating economic development in New Jersey, including, but not limited to, any bond, grant, loan, loan guarantee, matching fund or any tax expenditure. "Development subsidy" does not refer to any contract under which a public body purchases or otherwise procures goods, services or construction on an unsubsidized basis, including any contract solely for the construction or renovation of a facility owned by a public body. "Development subsidy" does not mean any authorizing or providing of funds by or from a public body to a recipient corporation, including by means of a tax expenditure, for the exclusive purpose of the development or production of affordable housing, for the exclusive purpose of subsidizing site remediation, recycling, commuter transportation assistance, pollution reduction, energy conservation or other programs to improve the environment, or for the exclusive purpose of providing benefits to employees of the recipient corporation. "Development subsidy" does not mean any authorizing or providing of funds by or from a public body to a non-profit organization, including by means of a tax expenditure, for the exclusive purpose of subsidizing the development of facilities used to provide recreational, educational, arts or cultural programs or childcare or healthcare services.

"Employee benefits" means the average rate of benefit costs paid by a recipient corporation to or for its employees, including, but not limited to, the cost to the recipient corporation of health care benefits, pension benefits and apprenticeship or other training and education benefits, but excluding any costs to the recipient corporation of unemployment compensation, workers' compensation or temporary disability benefits, Social Security benefits, or any other employee benefits which the recipient corporation is required by State or federal law to pay. "Employee benefits" do not include any payroll deductions or other costs paid by employees for the benefits.

"Full-time job" means a job in which an individual is employed by a recipient corporation for at least 35 hours per week.

"Granting body" means a public body that provides or authorizes a development subsidy and, in the case of a tax expenditure related to any tax paid to the State, means the State Treasurer.

"Health benefits" means health benefits provided under a group health plan as defined in section 14 of P.L.1997, c.146 (C.17B:27-54), a health benefits plan as defined in section 1 of P.L.1992, c.162 (C.17B:27A-17), or a policy or contract of health insurance covering more than one person issued pursuant to Title 17B of the New Jersey Statutes.

"Part-time job" means a job in which an individual is employed by a recipient corporation for less than 35 hours per week.

"Project site" means the site of a project inside New Jersey for which any development subsidy is provided.

"Public body" or "State" means the State of New Jersey or any agency, instrumentality or authority of the State, but not a political subdivision of the State.

"Recipient corporation" means any non-governmental person, association, corporation, joint venture, partnership or other entity that receives a development subsidy.

"Tax expenditure" means the amount of foregone tax collections due to any abatement, reduction, exemption or credit against any State tax, including, but not limited to, taxes on raw materials, inventories or other assets, taxes on gross receipts, income or sales, and any use, excise or utility tax. "Tax expenditure" does not refer to any credit against any tax liability of an employee or any personal exemption, homestead rebate, credit or deduction for the expenses of a household or individual, or other reduction of the tax liability of an individual or household.

"Temporary job" means a job for which an individual is hired for a limited period of time, which shall include all jobs for construction at the project site.

"Value of a development subsidy" means the dollar value of the development subsidy provided to the recipient corporation. In the case of a loan or loan guarantee provided by a public body to a recipient corporation or tax-exempt financing authorized by a public body, the "value of a development subsidy" means the amount loaned.

L.2007, c.200, s.3.



Section 52:39-4 - Application For Development Subsidy, Required Information.

52:39-4 Application for development subsidy, required information.

4. a. Each applicant for a development subsidy shall submit to the granting body an application for the development subsidy on a form prepared by the State Treasurer. The information required on the application, or in supplements accompanying the application, shall include the following:

(1)An application tracking number provided by the granting body;

(2)The names, street and mailing addresses and phone numbers of the chief officer of the granting body, the chief officer of the applicant's corporate parent and the applicant and the street address and three-digit North American Industry Classification System number of the project site;

(3)The start date and the end date, if any, of the development subsidy;

(4)A list of all development subsidies that the applicant is requesting or receiving, the name of any other granting body from which development subsidies are sought or obtained, the value of each development subsidy and the aggregate value of all development subsidies requested or received from all sources;

(5)A signed certification by the chief officer of the recipient corporation that the application is accurate and meets the requirements of this act;

(6)The total number of individuals employed by the applicant at the project site on the date of the application, the anticipated number of jobs that will be retained as a result of the development subsidy and the number of new jobs to be created by the applicant at the project site if the development subsidy is granted, broken down by full-time, part-time and temporary jobs;

(7)The average annual wage and benefit rates of current employees and the anticipated average annual wage and benefit rates of new employees;

(8)The number of current employees provided health benefits, and the number of new employees anticipated to be provided health benefits;

(9)How many of the current employees and how many of the anticipated new employees are represented by a collective bargaining unit;

(10) The average total number of individuals employed in New Jersey during the calendar year preceding the submission of the application by the applicant's corporate parent and all subsidiaries thereof, broken down by full-time, part-time and temporary jobs;

(11) A statement as to whether the development subsidy may reduce employment at any other site controlled by the applicant or its corporate parent, inside the State, resulting from automation, merger, acquisition, corporate restructuring or other business activity;

(12) A statement as to whether or not the project involves the relocation of work from another address and if so, the number of jobs to be relocated and the address from which they are to be relocated; and

(13) Any other information deemed useful or necessary by the State Treasurer for the implementation of this act.

b.Any granting body, other than the State Treasurer approving the application, shall send a copy to the State Treasurer not more than 15 business days after approval. If the application is not approved, the granting body shall retain the application.

L.2007, c.200, s.4.



Section 52:39-5 - Progress Report Filed By Recipient Of Development Subsidy; Violations, Fines.

52:39-5 Progress report filed by recipient of development subsidy; violations, fines.

5. a. Each recipient corporation of a development subsidy shall file with the granting body, on a form prepared by the State Treasurer, a progress report no later than 30 business days after the end of each State fiscal year, beginning with the end of the first full State fiscal year after the date of the development subsidy, for the duration of the development subsidy or for five years, whichever period is longer. The report shall include the following information for the State fiscal year just ended:

(1)The application tracking number, except in the case of a development subsidy which has no application tracking number because the development subsidy was in effect prior to the 180th day after the effective date of this act;

(2)The name, street and mailing addresses, phone number and chief officers of the granting body and the recipient corporation;

(3)A summary of the number of jobs created, retained or lost inside New Jersey, broken down by full-time, part-time and temporary jobs, and the average annual rates of pay and benefits;

(4)The number of current employees provided health benefits, and the number of new employees anticipated to be provided health benefits;

(5)The comparison of the total employment in New Jersey by the corporate parent of the recipient corporation on the date of the application and the date of the report, broken down by full-time, part-time and temporary jobs;

(6)A statement as to whether the use of the development subsidy during the previous fiscal year has reduced employment at any New Jersey site controlled by the recipient corporation or its corporate parent; and

(7)A signed certification by the chief officer of the recipient corporation that the progress report is accurate.

b.Not later than 30 days after the end of the second full State fiscal year after the date of the development subsidy, the recipient corporation shall file with the granting body a two-year progress report, certified by the chief officer of the recipient corporation, which shall include:

(1)The same information as required to be included in reports filed pursuant to subsection a. of this section;

(2)A statement of whether the recipient corporation has achieved the job creation and retention and wage and benefit rate goals projected in the recipient corporation's application; and

(3)If the goals are not met, a full disclosure of the amount of any shortfall in job creation and retention rates at the project site inside New Jersey and wage and benefit rates compared to the goals and compared to job creation and retention goals and wage and benefit rates projected in the recipient corporation's application.

c.The granting body shall review each report filed by the recipient corporation and conduct such further investigations as may be required to verify or correct the information in the report and submit the verified or corrected report to the State Treasurer not later than 30 business days after the report is filed by the recipient corporation.

d.The recipient corporation shall provide the granting body and the State Treasurer access to the project site and records at reasonable times as needed to monitor the project and verify the accuracy of the information provided in reports made by the recipient corporation. If a recipient corporation fails to file a report by the required due date, the granting body may impose an administrative fine of not more than $500 per day to commence upon the tenth working day after the due date, and not more than $1,000 per day to commence on the twentieth working day after the due date. If a recipient corporation fails to provide the required access, the granting body may impose an administrative fine of not more than $500 per day to commence upon the fifth working day that access is denied, and of not more than $1,000 per day to commence upon the tenth working day that access is denied.

e.A granting body may assess from recipient corporations whatever fees it determines to be necessary, but in no case fees greater than 0.25% of the value of a development subsidy if the development subsidy is a loan provided by the granting body, 0.1% of the value of the development subsidy if the development subsidy is a loan guarantee provided by the granting body or tax-exempt financing authorized by the granting body, or greater than 1.0% of the value if the development subsidy is not a loan, tax-exempt financing or loan guarantee, to pay for the costs of the granting body to carry out its responsibilities under this act, including the processing of applications for development subsidies, reviewing and verifying reports of recipient corporations and monitoring the compliance of recipient corporations with the requirements of this act, maintaining and making available records and, in the case of the State Treasurer, producing the annual Unified Economic Development Budget Report as provided in section 6 of this act and providing, as part of the annual budget request of the Governor, a comprehensive presentation of the costs of all development subsidies to the State.

L.2007, c.200, s.5.



Section 52:39-6 - Annual Unified Economic Development Budget Report.

52:39-6 Annual Unified Economic Development Budget Report.

6. a. The State Treasurer shall, not more than four months after the end of each State fiscal year, compile and publish, in printed and electronic form, including on the Internet, an annual Unified Economic Development Budget Report with regard to the fiscal year just concluded. The report shall provide the following comprehensive information regarding the costs and benefits of all development subsidies of the State:

(1)Information regarding tax expenditures resulting from any development subsidy, including the name of each recipient corporation receiving one or more tax expenditures with a combined total value equal to or greater than $100,000, the value of all tax expenditures received by each recipient corporation and summaries of the number of full-time and part-time jobs created or retained, employee benefits provided and the degree to which job creation and retention, wage and benefit goals and requirements of recipient corporations and parent corporations have been met. Any tax expenditure received by a corporation receiving tax expenditures with a total value of less than $100,000 shall not be itemized. The report shall include aggregate dollar amounts for each category of tax expenditure, each geographical area, the number of companies for each category of tax expenditure, the number of full-time and part-time jobs created or retained, the employee benefits provided, and the degree to which job creation and retention, wage and benefit rate goals and requirements have been met for each category of tax expenditure; and

(2)The costs of all expenditures of development subsidies appropriated by any granting body, including, but not limited to, the Department of Labor and Workforce Development, the Department of Education, the New Jersey Economic Development Authority, the New Jersey Commerce, Economic Growth and Tourism Commission, the New Jersey Commission on Higher Education, the New Jersey Commission on Science and Technology, and research and business assistance programs of public institutions of higher education, together with the cost to the granting bodies and the value of the development subsidies received by each recipient corporation, and summaries of the number of full-time and part-time jobs created or retained, employee benefits provided, and the degree to which job creation and retention, wage and benefit rate goals and requirements of recipient corporations and parent corporations have been met.

b.The State Treasurer shall provide to the Legislature, as part of the annual budget request of the Governor, a comprehensive presentation of the costs of all development subsidies to the State during the prior fiscal year, an estimate of the anticipated costs of development subsidies for the then current fiscal year and an estimate of the costs of all development subsidies for the fiscal year of the requested budget, including, but not limited to:

(1)The total cost to the State of tax expenditures resulting from the development subsidies, the costs for each category of tax expenditure, and the amounts of tax expenditures by geographical area; and

(2)The cost to the State of all appropriated expenditures for development subsidies, including line-item budgets for every State-funded entity concerned with economic development, including, but not limited to, the Department of Labor and Workforce Development, the Department of Education, the New Jersey Economic Development Authority, the New Jersey Commerce, Economic Growth and Tourism Commission, the New Jersey Commission on Higher Education, the New Jersey Commission on Science and Technology, and research and business assistance programs of public institutions of higher education.

L.2007, c.200, s.6.



Section 52:39-7 - Availability Of Documents, Records.

52:39-7 Availability of documents, records.

7.All documents or records submitted to or maintained by the State Treasurer or any granting body pursuant to this act, including, but not limited to, applications, progress reports, recapture notices and any other related records or proceedings, shall be available in a manner consistent with the provisions of P.L.2001, c.404 (C.47:1A-5 et al.) for review by any member of the public, and copies of the records shall be provided upon request.

L.2007, c.200, s.7.



Section 52:39-8 - Information Required From Recipient Corporation.

52:39-8 Information required from recipient corporation.

8.Each granting body shall, not later than 60 days after the effective date of this act, provide, to every recipient corporation receiving a development subsidy from the granting body which was awarded during the three years prior to the effective date of this act, written notification that the recipient corporation is required to submit to the granting body, not less than 120 days after receiving the notification, the information required of applicants pursuant to section 4 of this act and that the recipient corporation is required to comply with the reporting requirements of section 5 of this act.

L.2007, c.200, s.8.



Section 52:39-9 - Withholding Of Payments To Granting Body.

52:39-9 Withholding of payments to granting body.

9.If a granting body fails to submit any report required by this act to the State Treasurer within the time prescribed by this act, the State Treasurer may, to the extent possible, withhold payments of any State-funded development subsidy to the granting body or any recipient corporation which has a project site located in the jurisdiction of the granting body until the public body submits the report with the State Treasurer.

L.2007, c.200, s.9.



Section 52:39-10 - False Material Misrepresentation By Recipient, Refund To Granting Body.

52:39-10 False material misrepresentation by recipient, refund to granting body.

10.Any recipient corporation that knowingly makes a false material misrepresentation in any application, report or other disclosure that the recipient corporation is required to make pursuant to this act shall refund any development subsidy to the granting body. The granting body may include provisions for the refund as part of an agreement to provide a development subsidy and may pursue an action to collect the amount of the refund plus any attorney fees and other costs of the action.

L.2007, c.200, s.10.



Section 52:39-11 - Construction Of Act.

52:39-11 Construction of act.

11.Nothing in this act shall be construed as requiring a recipient corporation to reduce wage or benefit rates of any employee or be construed as permitting a recipient corporation:

a.To reduce wage or benefit rates established by a collective bargaining agreement or required by any law or regulation; or

b.To provide, in return for a development subsidy, jobs with lower wage or benefit rates, a smaller number of jobs, or jobs for a shorter period of time, than is required with respect to the development subsidy by any other law or regulation.

L.2007, c.200, s.11.



Section 52:39-12 - Rules, Regulations.

52:39-12 Rules, regulations.

12.The State Treasurer shall, in consultation with the Commissioner of Labor and Workforce Development, and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate any rules and regulations necessary to implement the provisions of this act.

L.2007, c.200, s.12.



Section 52:40-1 - Findings, Declarations Relative To The "American Recovery And Reinvestment Act Of 2009."

52:40-1 Findings, declarations relative to the "American Recovery and Reinvestment Act of 2009."

1.The Legislature finds and declares that all members of the public should be afforded the opportunity to benefit from the federal economic recovery funds provided through the American Recovery and Reinvestment Act of 2009 and associated State spending, and every public contract, whether for construction services, goods, or other services, should provide equal employment opportunities for women and minorities.

L.2009, c.335, s.1.



Section 52:40-2 - Definitions Relative To The "American Recovery And Reinvestment Act Of 2009."

52:40-2 Definitions relative to the "American Recovery and Reinvestment Act of 2009."

2.For the purposes of this act, P.L.2009, c.335 (C.52:40-1 et seq.):

"ARRA" means the federal American Recovery and Reinvestment Act of 2009; and

"Reporting agencies" means the State entities whose performance is monitored by the Division of Public Contracts Equal Employment Opportunity Compliance in the Department of the Treasury.

L.2009, c.335, s.2.



Section 52:40-3 - Meetings.

52:40-3 Meetings.

3.The Commissioners of the Departments of Community Affairs, Education, Environmental Protection, and Transportation, or their designees; the President of the Board of Public Utilities, or a designee; and the Chief Executive Officers of the Schools Development Authority and the Economic Development Authority, or their designees, shall meet with representatives of the Governor's office, the Department of the Treasury, and the United States Department of Labor's Office of Federal Contract Compliance Programs to ensure that those departments receiving the bulk of federal economic recovery funds provide the United States Department of Labor's Office of Federal Contract Compliance Programs their complete cooperation in complying with its mandates.

L.2009, c.335, s.3.



Section 52:40-4 - Determination Of Fair Employment Opportunities For Minorities And Women.

52:40-4 Determination of fair employment opportunities for minorities and women.

4.The Division of Public Contracts Equal Employment Opportunity Compliance in the Department of the Treasury shall be the entity within the Executive Branch responsible for determining whether minorities and women have been offered a fair opportunity for employment on State contracts. Executive Branch departments and agencies, independent authorities, and State colleges and universities are directed to cooperate fully with the Division of Public Contracts Equal Employment Opportunity Compliance's enforcement efforts, consistent with law, and to award public contracts only to those businesses that agree to comply with equal employment opportunity and affirmative action requirements.

L.2009, c.335, s.4.



Section 52:40-5 - Cooperation.

52:40-5 Cooperation.

5.The Division of Public Contracts Equal Employment Opportunity Compliance shall work cooperatively with the United States Department of Labor's Office of Federal Contract Compliance Programs, including sharing its workforce data to the maximum extent permitted by law, to assist the United States Department of Labor's Office of Federal Contract Compliance Programs in its enforcement efforts.

L.2009, c.335, s.5.



Section 52:40-6 - Determination Of Compliance.

52:40-6 Determination of compliance.

6.When not restricted by any other State or federal law, the Division of Public Contracts Equal Employment Opportunity Compliance shall determine whether each of the State entities whose performance it monitors have properly allocated and released to the Department of Labor and Workforce Development, as authorized by law, one-half of one percent of the total cost of a construction contract of $1,000,000 or more, to be used by the department for the New Jersey Builders Utilization Initiative for Labor Diversity program to train minorities and women for employment in construction trades. This provision shall apply to those construction contracts when the funding for the contract consists entirely of appropriated funds or a combination of funds from appropriated funds and other sources.

L.2009, c.335, s.6.



Section 52:40-7 - Mandatory Contract Language.

52:40-7 Mandatory contract language.

7.All construction contracts entered into and funded, in whole or in part, by the State shall include mandatory equal employment opportunity and affirmative action contract language that requires contractors to make a good faith effort to recruit and employ minorities and women as required by the provisions of the regulations promulgated in the New Jersey Administrative Code, including but not limited to N.J.A.C.17:27-3.6 to 3.8, and 17:27-7.3 and 7.4. As to the portion of each contract that is State funded, the language of the contract shall provide that payment may be withheld for failure of the contractor to demonstrate to the satisfaction of the reporting agency that the required good faith effort was made. Failure of a contractor to satisfy the good faith effort requirement of its contract may also subject it to assessments imposed pursuant to findings of the Division of Public Contracts Equal Employment Opportunity Compliance, in accordance with administrative regulation N.J.A.C. 17:27-10.

L.2009, c.335, s.7.



Section 52:40-8 - Posting Of Job Openings, Exceptions.

52:40-8 Posting of job openings, exceptions.

8.Except as described in subsections a. and b. of this section, each Executive Branch agency that is a recipient of federal economic recovery funds pursuant to the American Recovery and Reinvestment Act of 2009 shall include in any contract, grant, or agreement funded in whole or in part with funds from the American Recovery and Reinvestment Act of 2009 a clause requiring subrecipients, contractors, subcontractors, local education agencies, and vendors to post all job openings created pursuant to the contract, grant, or agreement on the State's Job Bank at least 14 days before hiring is to commence. The clause shall state: "Since the funds supporting this contract, grant, or agreement are provided through the American Recovery and Reinvestment Act of 2009 (ARRA), the subrecipient, contractor, subcontractor, local education agency, or vendor will post any jobs that it creates or seeks to fill as a result of this contract, grant, or agreement. The subrecipient, contractor, subcontractor, local education agency, or vendor shall post jobs to the New Jersey State Job Bank by submitting a job order using the form available on the Internet, notwithstanding any other posting the subrecipient, contractor, subcontractor, local education agency, or vendor might make. Any advertisements posted by the subrecipient, contractor, subcontractor, local education agency, or vendor for positions pursuant to this contract, grant, or agreement must indicate that the position is funded with ARRA funds."

a.Posting shall not be required when the employer intends to fill the job opening with a present employee, a laid-off former employee, or a job candidate from a previous recruitment, when pre-existing, legally binding collective bargaining agreements provide otherwise, or when an exception has been granted to the reporting agency by the Department of Labor and Workforce Development.

b.Nothing in this act, P.L.2009, c.335 (C.52:40-1 et seq.), shall be interpreted to require the employment of apprentices if such employment may result in the displacement of journey workers employed by any employer, contractor or subcontractor.

L.2009, c.335, s.8.



Section 52:40-9 - Job Postings Encouraged For Local Government Entities, Education Agencies, New Jersey Employers.

52:40-9 Job postings encouraged for local government entities, education agencies, New Jersey employers.

9.All local government entities and local education agencies that have received or will receive directly from a federal agency federal economic recovery funds are encouraged but not mandated to require their contractors and subcontractors to post job openings on the State's Job Bank at least 14 days before hiring is to commence.

All New Jersey employers that enter into contracts funded with funds from the American Recovery and Reinvestment Act of 2009 received by a local government entity or a local education agency directly from a federal agency are encouraged but not mandated to post job openings created pursuant to the American Recovery and Reinvestment Act of 2009.

L.2009, c.335, s.9.



Section 52:40-10 - Required Contractual Language.

52:40-10 Required contractual language.

10.The Division of Development for Small Businesses, and Women's and Minority Businesses shall send to the reporting agencies required contractual language. The Division of Development for Small Businesses and Women's and Minority Businesses shall work with each reporting agency to ensure the reporting of and compliance with contract-specific contracting and subcontracting goals for the reporting agency that are consistent with the availability percentages set forth.

L.2009, c.335, s.10.



Section 52:40-11 - Responsibilities Of Reporting Agency.

52:40-11 Responsibilities of reporting agency.

11.Each reporting agency shall:

a.Inform the Division of Development for Small Businesses, and Women's and Minority Businesses of contracting opportunities at the same time that it advertises or otherwise posts public notices of such opportunities, via consistent and timely upload of all-inclusive information to the bid opportunities database services managed by the Division of Development for Small Businesses, and Women's and Minority Businesses. All pre-bid requirements shall be prominently advertised at the time of uploading to the Division of Development for Small Businesses, and Women's and Minority Businesses;

b.Actively and regularly use the databases and other on-line services managed and operated by the Division of Development for Small Businesses, and Women's and Minority Businesses to identify additional potential bidders. The ongoing use of these resources by buyers, procurement agents, and other purchasing staff shall be closely monitored by the reporting agency's senior management;

c.Contact the businesses identified in the Division of Development for Small Businesses, and Women's and Minority Businesses's databases and on-line services to provide them with notice of the contracting opportunities available through the reporting agency; and

d.Report to the Division of Development for Small Businesses, and Women's and Minority Businesses all payments and awards prime contractors have issued to subcontractors, identifying payments and awards to minority and women-owned businesses on at least a quarterly basis.

L.2009, c.335, s.11.



Section 52:40-12 - Incorporation Of Certain Language Into Contracts.

52:40-12 Incorporation of certain language into contracts.

12. To the maximum extent practicable, and when not restricted by any other State or federal law, each reporting agency shall incorporate the substance of required contractual language regarding small businesses into its contracts, while continuing to follow the State and federal laws and regulations governing its contracting and procurement practices.

L.2009, c.335, s.12.



Section 52:40-13 - Policies Relative To Subcontractors, Subconsultants, Vendors.

52:40-13 Policies relative to subcontractors, subconsultants, vendors.

13. Each reporting agency shall, when substitution of subcontractors or sub-consultants is permitted, promulgate policies governing the circumstances under which contractors or consultants may substitute subcontractors or sub-consultants named in bid proposals or otherwise identified as small or women or minority-owned business subcontractors, sub-consultants, or vendors. The substitution policies shall provide that:

a.The contractor or consultant shall notify and obtain approval from a small or women or minority-owned business subcontractor, sub-consultant, or vendor before including that contractor in a bid proposal or similar contract-related submission;

b.The contractor or consultant shall notify and obtain authorization from the reporting agency before it substitutes a small or women or minority-owned business subcontractor, sub-consultant, or vendor named in a bid proposal or other contract-related submission; and

c.If the substitution is approved, the contractor or consultant shall make a good faith effort to utilize another small or women or minority-owned business subcontractor, sub-consultant, or vendor in place of the previous small or women or minority-owned business subcontractor, sub-consultant, or vendor.

L.2009, c.335, s.13.



Section 52:40-14 - Reports.

52:40-14 Reports.

14. Each reporting agency shall report to the Division of Development for Small Businesses, and Women's and Minority Businesses when it incorporates required language in its contracts. It shall also report to the Division of Development for Small Businesses, and Women's and Minority Businesses when it has adopted a substitution policy, when such policy is permitted. The Division of Development for Small Businesses, and Women's and Minority Businesses shall report on the number of reporting agencies that have modified their contracts and adopted a substitution policy at three-month intervals until all of the reporting agencies have completed incorporation of contractual language as may be required and promulgated and, when legally permitted, adoption of the substitution policy.

L.2009, c.335, s.14.



Section 52:40-15 - Cooperation With Recipients Of Funding.

52:40-15 Cooperation with recipients of funding.

15. The Department of Labor and Workforce Development shall work together with all other reporting agencies that will receive funding from the American Recovery and Reinvestment Act of 2009 and with the representatives of the United States Environmental Protection Agency, the Federal Departments of Labor, Energy, Transportation, and Housing and Urban Development, and any other federal agencies distributing funds from the American Recovery and Reinvestment Act of 2009 to:

a.Coordinate with labor unions that will aggressively recruit minorities and women for apprenticeships and training opportunities;

b.Increase outreach to and enrollment of minorities and women in apprenticeship, training, and related programs; and

c.Ensure that, to the greatest extent possible under the law, minorities and women apprentices and trainees are working on State and ARRA-funded work sites.

L.2009, c.335, s.15.



Section 52:40-16 - Increased Engagement With Certain Banks, Credit Unions.

52:40-16 Increased engagement with certain banks, credit unions.

16. The New Jersey Department of the Treasury and other departments, agencies, and independent authorities shall, consistent with law, take steps to increase their engagement of small, minority, or women-owned or controlled banks and credit unions to meet their financial services needs.

L.2009, c.335, s.16.



Section 52:40-17 - Interpretation As Compliance With Federal Law.

52:40-17 Interpretation as compliance with federal law.

17. Nothing in P.L.2009, c.335 (C.52:40-1 et seq.) shall modify existing law, State or federal, or authorize a reporting agency to amend, modify, or otherwise alter pre-existing legal obligations. P.L.2009, c.335 (C.52:40-1 et seq.) shall be interpreted consistently with the American Recovery and Reinvestment Act of 2009, and the federal regulations and guidelines governing its implementation, and in the event of a conflict between P.L.2009, c.335 (C.52:40-1 et seq.) and federal law governing the American Recovery and Reinvestment Act of 2009, P.L.2009, c.335 (C.52:40-1 et seq.) shall be interpreted to comply with federal law.

L.2009, c.335, s.17.



Section 52:40-18 - Rules, Regulations.

52:40-18 Rules, regulations.

18. The Division of Public Contracts Equal Employment Opportunity Compliance shall promulgate rules and regulations to effectuate the purposes of this act, P.L.2009, c.335 (C.52:40-1 et seq.), that are consistent with Executive Order No. 151 (2009) and its appendices.

L.2009, c.335, s.18.



Section 52:40-19 - Preparation Of Contracting Guide.

52:40-19 Preparation of contracting guide.

19. Within 90 days of the effective date of this act, P.L.2009, c.335 (C.52:40-1 et seq.), the Division of Development for Small Businesses and Women's and Minority Businesses shall prepare a contracting guide identifying the management practices that have the greatest success in: increasing the number of small and minority and women-owned businesses made aware of contracting opportunities with the State; and increasing the number of such businesses competing for contracts with the State or subcontracts with entities contracting with the State. As soon as practicable thereafter, the Division of Development for Small Businesses and Women's and Minority Businesses shall distribute the contracting guide to the reporting agencies.

L.2009, c.335, s.19.



Section 52:40-20 - Implementation Of Provisions.

52:40-20 Implementation of provisions.

20. As soon as practicable after its receipt of the contracting guide, each reporting agency shall implement those provisions that it views as most likely to have the greatest impact in increasing contracting opportunities for small and minority and women-owned businesses.

L.2009, c.335, s.20.



Section 52:40-21 - Reports.

52:40-21 Reports.

21. Within 15 months of the effective date of this act, P.L.2009, c.335 (C.52:40-1 et seq.), the Division of Development for Small Businesses and Women's and Minority Businesses and the Division of Public Contracts Equal Employment Opportunity Compliance shall each prepare a report describing the reporting agencies' implementation of this act. The Division of Development for Small Businesses and Women's and Minority Businesses and the Division of Public Contracts Equal Employment Opportunity Compliance each shall prepare a second report within 12 months of issuing its first report.

L.2009, c.335, s.21/






Title 53 - State Police

Section 53:1-1 - Department Continued; Executive Head

53:1-1. Department continued; executive head
The department of state police, created and established by an act entitled "An act creating a department of state police, providing for the appointment of a superintendent thereof, together with the officers and men who shall constitute the force, defining their powers and duties, and making an appropriation for the expenses connected therewith," passed March twenty-ninth, one thousand nine hundred and twenty-one (L.1921, c. 102, p. 167), as amended and supplemented, is continued. The executive and administrative head of such department shall be a superintendent of state police.



Section 53:1-2 - Appointment, Term, Salary, And Bond Of Superintendent

53:1-2. Appointment, term, salary, and bond of superintendent
The Superintendent of State Police, hereinafter referred to as the superintendent, shall be appointed by the Governor, with the advice and consent of the Senate, shall serve during the term of office of the Governor appointing him and until the superintendent's successor is appointed and has qualified and shall be removable by the Governor after charges have been preferred and a hearing granted.

The superintendent shall receive such salary as shall be provided by law, and shall, before entering upon the duties of his office, give a bond to the State of New Jersey in the sum of $20,000.00 for the faithful performance of his duties.

Amended by L.1941, c. 193, p. 583, s. 1; L.1945, c. 85, p. 426, s. 1; L.1947, c. 65, p. 218, s. 1; L.1962, c. 65, s. 14, eff. July 1, 1962; L.1971, c. 105, s. 2, eff. April 16, 1971.



Section 53:1-3 - Deputy Superintendent

53:1-3. Deputy superintendent
The superintendent may appoint a deputy superintendent with the rank of major. He shall receive such salary as shall be approved by the Attorney General and the president of the Civil Service Commission, subject to the availability of funds.

Amended by L.1945, c. 85, p. 426, s. 2; L.1947, c. 65, p. 219, s. 2; L.1962, c. 65, s. 15; L.1967, c. 253, s. 1, eff. Dec. 22, 1967.



Section 53:1-3.1 - Executive Officer

53:1-3.1. Executive officer
The superintendent may appoint an executive officer, with the rank of major. He shall receive such salary as shall be approved by the Attorney General and the president of the Civil Service Commission, subject to the availability of funds.

L.1947, c. 65, p. 219, s. 3. Amended by L.1962, c. 65, s. 16; L.1967, c. 253, s. 2, eff. Dec. 22, 1967.



Section 53:1-4 - Qualifications For Superintendents And Commissioned Officers; Promotions

53:1-4. Qualifications for superintendents and commissioned officers; promotions
The superintendent, the deputy superintendent and the executive officer of State Police, as well as the captain or lieutenant of each troop, in order to be eligible to an appointment as such, shall be a citizen of the United States and shall be appointed on the basis of training, experience and administrative qualifications required for the responsibilities of the office.

A commissioned officer in the State Police shall be eligible to promotion to the rank of captain or to ranks above that of captain, and a noncommissioned officer shall be eligible to promotion to the rank of lieutenant.

Amended by L.1947, s. 65, p. 219, s. 4.



Section 53:1-5 - Officers And Personnel

53:1-5. Officers and personnel
The Department of State Police in addition to the superintendent, the deputy superintendent and the executive officer shall consist of:

a. A headquarters staff and three troops.

b. Officers and men, the number of each grade of which shall be substantially as follows:

One captain inspector; four captains; thirteen lieutenants; two staff sergeants; four first sergeants; thirty sergeants; twenty corporals; ten first-class detectives; twenty second-class detectives and two hundred and eighty troopers.

Amended by L.1947, c. 65, p. 219, s. 5.



Section 53:1-5.2 - Change In Rank And Grade; Increase In Personnel

53:1-5.2. Change in rank and grade; increase in personnel
Notwithstanding any other provision of law, the rank and grade of any member of the State Police may be changed from time to time, and the number of personnel increased, by the superintendent of State Police where such change or increase is necessary for the efficient operation of the Division of State Police in the Department of Law and Public Safety; provided, the action of the said superintendent in making any such change or increase, shall be approved by the head of said department. No such change or increase shall be made unless it can be effected within the limitations of the appropriations for the said division.

L.1950, c. 154, p. 337, s. 3.



Section 53:1-5.3 - Preparation, Updating Of Catalogue Listing State Police Positions For Enlisted Members; Posting, Inapplicability

53:1-5.3. Preparation, updating of catalogue listing State Police positions for enlisted members; posting, inapplicability
1. a. The Superintendent shall prepare, or cause to be prepared, and regularly update a catalogue which:

(1)Identifies each employment title and position for enlisted members in the division; and

(2)Sets forth a job description for each such title and position, including any special qualifications or skills that are necessary for appointment to a particular title or position.

b.The catalogue prepared pursuant to subsection a. of this section, shall, as are the lists of State and local employment titles and positions, be made available to the public at designated locations.

c.Except as provided in subsection d. of this section, whenever the superintendent shall determine that the effective operation of the division, or one of its particular duties or responsibilities, necessitates the establishment of a title or position, either on a temporary or permanent basis, which is not set forth in the catalogue prepared pursuant to subsection a. of this section, no appointment to that special title or position shall be made until notice of that special title or position shall be made readily available to enlisted members at division headquarters, each troop headquarters and all other division facilities and adequate time is given to permit interested and qualified enlisted members to apply. The notice shall include, but not be limited to, a description of the special title or position and the special qualifications or skills that are necessary for appointment. The requirements of this subsection shall not apply to titles or positions on the Superintendent's executive staff which involve managerial executive functions. For purposes of this section, "managerial executive functions" means the formulation of management policies and the direction of the effectuation of such management policies on behalf of the Superintendent.

d.This section shall not apply to titles or positions established on a temporary basis in order to respond to an emergency situation in which immediate action is warranted in order to provide for or maintain the public safety and to titles or positions where public disclosure would jeopardize the safety of any person or jeopardize any investigation in progress or be otherwise inappropriate based on a bona fide law enforcement purpose or the public safety.

e.The information set forth in the catalogue prepared or updated pursuant to subsection a. and in any notices provided pursuant to subsection c. shall not be subject to collective negotiation or collective bargaining. Nothing in this act shall be deemed to affect or impair any rights which are subject to collective negotiation or collective bargaining.

L.2003,c.29,s.1.



Section 53:1-6 - Salaries Of Officers And Troopers; Increase For Detective Work

53:1-6. Salaries of officers and troopers; increase for detective work
The personnel enumerated in section 53:1-5 of this Title shall receive salaries which shall be fixed by the superintendent according to salary ranges for the various positions designated in said section, from time to time established, by the Civil Service Commission.

Any person assigned to detective work in the department shall receive, while on such duty, an increase in salary in an amount to be fixed by the superintendent, subject to the approval of the head of the Department of Law and Public Safety, sufficient to defray the expenses for civilian clothing necessarily required in said assignment.

All of said salaries shall be payable semimonthly.

Amended by L.1945, c. 85, p. 426, s. 3; L.1950, c. 154, p. 336, s. 1.



Section 53:1-7 - Salary Increases For Personnel

53:1-7. Salary increases for personnel
All persons holding positions enumerated in section 53:1-5 of this Title shall receive such increases in salaries, based upon length of service as the Civil Service Commission shall, from time to time, establish within the salary ranges.

Amended by L.1941, c. 283, p. 756, s. 1; L.1945, c. 85, p. 427, s. 4.



Section 53:1-8 - Appointment Of Officers And Troopers; Term; Removal

53:1-8. Appointment of officers and troopers; term; removal
All the officers and troopers enumerated in section 53:1-5 of this title shall be appointed or reappointed by the superintendent for a period of two years, and shall be removable by him after charges have been preferred and a hearing granted. Any one so removed from the state police for cause after a hearing shall be ineligible for reappointment.



Section 53:1-8.1 - Tenure Granted After Continuous Service Of Five Years; Exception

53:1-8.1. Tenure granted after continuous service of five years; exception
Except as provided in section 3 of P.L.1983, c.403 (C.39:2-9.3), any member of the Division of State Police who has or shall hereafter serve continuously as such member for a period of five years shall thereafter continue in such membership during good behavior.

The term "member" as used in this section shall be taken to mean and include all officers and men of the State Police except the superintendent, whose term is fixed by law.

Amended by L. 1983, c. 403, s. 36, eff. Dec. 23, 1983.

53:1-8.2. Persons eligible to become members of Division of State Police
1. a. The following persons may become members of the Division of State Police and, except as provided in this act, P.L.1997, c.19 (C.53:1-8.2 et al.), shall be subject to the provisions of Title 53 applicable to members of the division: all persons employed on the effective date of this act as inspectors by the Alcoholic Beverage Control Enforcement Bureau, as members of the State Capitol Police Force, or as marine law enforcement officers by the Bureau of Marine Law Enforcement:

(1)who are between the ages of 18 and 55;

(2)who satisfy the standards of health and physical fitness established by the superintendent for members of the Division of State Police; and

(3)whose performance as an inspector, member, or officer demonstrates to the satisfaction of the superintendent the character and ability to perform the duties of a member of the Division of State Police.

b.The appointment of an inspector, member, or officer as a member of the Division of State Police shall be in accordance with R.S.53:1-8, except that notwithstanding the requirements of R.S.53:1-8.1, upon satisfactory completion of the two-year appointment period specified in R.S.53:1-8, the person shall serve continuously as a member of the division during good behavior.

c.In determining seniority for purposes of internal management, a person who becomes a member of the Division of State Police pursuant to this section shall be deemed to have been hired on January 1, 1996. Determination of seniority for internal management purposes shall not reduce the period of creditable service to which the member may be entitled pursuant to section 6 of P.L.1965, c.89 (C.53:5A-6).

d.The salary of a person who becomes a member of the Division of State Police pursuant to this section shall be fixed by the superintendent at an amount approximately equivalent to that person's final salary as an inspector, member, or officer, less that amount of additional compensation customarily referred to in collective bargaining agreements as a "maintenance allowance," which that person will receive upon becoming a member of the division.

e.The rank of a person who becomes a member of the Division of State Police pursuant to this section shall be assigned by the superintendent based on the salary fixed pursuant to subsection d. of this section and on the person's qualifications and the duties to which the person will be assigned.

f.No person who becomes a member of the Division of State Police pursuant to this section shall be entitled to collect a lump sum payment as supplemental compensation for sick leave accumulated prior to becoming a member of the division under the provisions of N.J.S.11A:6-16.

L.1997,c.19,s.1; amended 2003, c.60.



Section 53:1-8.2 - Persons Eligible To Become Members Of Division Of State Police

53:1-8.2. Persons eligible to become members of Division of State Police
1. a. The following persons may become members of the Division of State Police and, except as provided in this act, P.L.1997, c.19 (C.53:1-8.2 et al.), shall be subject to the provisions of Title 53 applicable to members of the division: all persons employed on the effective date of this act as inspectors by the Alcoholic Beverage Control Enforcement Bureau, as members of the State Capitol Police Force, or as marine law enforcement officers by the Bureau of Marine Law Enforcement:

(1)who are between the ages of 18 and 55;

(2)who satisfy the standards of health and physical fitness established by the superintendent for members of the Division of State Police; and

(3)whose performance as an inspector, member, or officer demonstrates to the satisfaction of the superintendent the character and ability to perform the duties of a member of the Division of State Police.

b.The appointment of an inspector, member, or officer as a member of the Division of State Police shall be in accordance with R.S.53:1-8, except that notwithstanding the requirements of R.S.53:1-8.1, upon satisfactory completion of the two-year appointment period specified in R.S.53:1-8, the person shall serve continuously as a member of the division during good behavior.

c.In determining seniority for purposes of internal management, a person who becomes a member of the Division of State Police pursuant to this section shall be deemed to have been hired on January 1, 1996. Determination of seniority for internal management purposes shall not reduce the period of creditable service to which the member may be entitled pursuant to section 6 of P.L.1965, c.89 (C.53:5A-6).

d.The salary of a person who becomes a member of the Division of State Police pursuant to this section shall be fixed by the superintendent at an amount approximately equivalent to that person's final salary as an inspector, member, or officer, less that amount of additional compensation customarily referred to in collective bargaining agreements as a "maintenance allowance," which that person will receive upon becoming a member of the division.

e.The rank of a person who becomes a member of the Division of State Police pursuant to this section shall be assigned by the superintendent based on the salary fixed pursuant to subsection d. of this section and on the person's qualifications and the duties to which the person will be assigned.

f.No person who becomes a member of the Division of State Police pursuant to this section shall be entitled to collect a lump sum payment as supplemental compensation for sick leave accumulated prior to becoming a member of the division under the provisions of N.J.S.11A:6-16.

L.1997,c.19,s.1; amended 2003, c.60.



Section 53:1-8.3 - Transfer Of Employees Not Becoming Members Of Division Of State Police

53:1-8.3. Transfer of employees not becoming members of Division of State Police

2. Each inspector of the Alcoholic Beverage Control Enforcement Bureau , each member of the State Capitol Police Force, and each marine law enforcement officer who does not become a member of the Division of State Police pursuant to section 1 of this act and elects to continue employment with the Department of Law and Public Safety or to accept employment with any other principal department , consistent with the operational needs of the Division of State Police and the appropriate department, shall be transferred without loss of salary or pension to the position of investigator or any other position deemed appropriate by the Attorney General or the head of such other principal department , in consultation with the Commissioner of Personnel, that permits membership in the Police and Firemen's Retirement System of New Jersey established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.).

L.1997,c.19,s.2.



Section 53:1-9 - Qualifications For Members Of State Police; Examinations; Veterans Preference; Enlistment.

53:1-9 Qualifications for members of State police; examinations; veterans preference; enlistment.

53:1-9. No person shall be appointed a member of the State Police unless he shall be a citizen of the United States between the ages of 21 and 35 years, preferably a resident of this State, of good health and good moral character. No one shall be appointed who has not applied for and taken an examination conducted by the Division of State Police, and established to the satisfaction of the superintendent, evidence of his mental and physical fitness and ability to perform the duties of a member of the State Police.

Preference in appointment shall be provided to all qualified applicants who are veterans, as defined in N.J.S.11A:5-1.

The superintendent shall, with the approval of the Governor, arrange for the examination and enlistment of applicants.

amended 1945, c.247; 1958, c.74; 2014, c.51.



Section 53:1-9.1 - Leave Of Absence For Special Duty In Federal Bureau Of Investigation

53:1-9.1. Leave of absence for special duty in Federal Bureau of Investigation
The Superintendent of State Police is authorized to grant a leave of absence, without pay, to any officer of the State Police, or to any trooper or other member of the personnel of the State Police, who shall be given an emergency appointment to special duty in the Federal Bureau of Investigation of the Department of Justice.

L.1951. c. 117, p. 526, s. 1.



Section 53:1-9.2 - Rights Of Persons Granted Leave Of Absence

53:1-9.2. Rights of persons granted leave of absence
When any such person is so granted a leave of absence, he shall continue to hold his office, position, or employment in the State Police, and he shall retain all of the rights, privileges and benefits, including tenure and rating and status in the civil service, incident to his continued holding of said office, position, or employment, except the right to receive pay by reason of his holding thereof, despite his acceptance of an appointment to so serve in the said Federal Bureau of Investigation.

L.1951, c. 117, p. 526, s. 2.



Section 53:1-9.3 - Retirement Pension Rights Not Affected By Leave Of Absence; Death Or Disability; Contributions During Leave Of Absence

53:1-9.3. Retirement pension rights not affected by leave of absence; death or disability; contributions during leave of absence
No such person who, at the time of the granting of his said leave of absence, is a member, in good standing, of any pension retirement or annuity fund, shall suffer the loss or impairment of any of the rights, benefits or privileges accorded by the laws governing such retirement pension or annuity funds; provided, however, that in the event of the death or disability of such person while on such leave of absence, the pension to be paid such person or his dependents shall be the amount, if any, remaining after calculating the amount of pension that would be paid if such person had continued in active service in the State Police, until the time of his death or disability, and had continued to receive the same compensation as he received at the time of his entry into such special duty, and deducting therefrom the amount of any pension received from the Government of the United States. During the period beginning with the time of the commencement of any such person's leave of absence and ending at the time of such person's return to active service, the State shall contribute, or cause to be contributed, to the said pension retirement or annuity fund, the amount required by the terms of the statute governing such fund, amount to be paid by the State based upon the amount of compensation received by such person immediately prior to his entry into such special duty in the said Federal Bureau of Investigation, and any such person, during his said leave of absence, shall be required to contribute the amount required by statute to be paid by members of such fund, based upon the amount of compensation received by such person immediately prior to his entry into such special duty in the said Federal Bureau of Investigation.

L.1951, c. 117, p. 526, s. 3.



Section 53:1-9.4 - Certification

53:1-9.4. Certification
The Superintendent of State Police shall certify, in writing, the granting of any such leave of absence, to the Governor and to the Civil Service Commission, and shall likewise certify the expiration of any such leave of absence and the return to active service in the State Police, of any such person, after his discontinuance of such service in the said Federal Bureau of Investigation.

L.1951, c. 117, p. 527, s. 4.



Section 53:1-10 - Rules And Regulations; Instruction To Troopers

53:1-10. Rules and regulations; instruction to troopers
The superintendent shall, with the approval of the governor, make all rules and regulations for the discipline and control of the state police, and provide the necessary preliminary and subsequent instruction to the troopers in their duties as police officers.



Section 53:1-10.1 - Annual Report On Public Complaints Of Misconduct By State Police

53:1-10.1. Annual report on public complaints of misconduct by State Police
1.It shall be the duty of the Superintendent of State Police to compile and submit to the Governor and the Legislature an annual report with regard to complaints of misconduct made by members of the public against members of the State Police. This report shall list the number of these complaints by category based on the nature and circumstances of each complaint. The report shall also indicate by category the results of any investigation undertaken in response to a complaint by a member of the public and the nature of any disciplinary action, that resulted from that investigation. The report shall be a statistical compilation and shall not disclose personal identifiers of either the complainant or the member of the State Police.

L.2001,c.218.



Section 53:1-11 - Voluntary Withdrawal A Misdemeanor

53:1-11. Voluntary withdrawal a misdemeanor
Any person who shall voluntarily withdraw from the state police force, without the consent of the superintendent, shall be guilty of a misdemeanor.



Section 53:1-11.1 - Establishment; Supervision; Duties Of Superintendent

53:1-11.1. Establishment; supervision; duties of superintendent
There is hereby established in the Division of State Police a Highway Traffic Patrol Bureau, under the supervision of the superintendent, which shall be charged primarily with the responsibility of policing and patrolling highways with special emphasis on areas, determined and selected by the superintendent, where high traffic accident rates or special traffic hazards exist.

L.1965, c. 22, s. 1.



Section 53:1-11.2 - Personnel

53:1-11.2. Personnel
The bureau shall have a basic cadre of not less than 60 troopers, who shall be members of the State Police within the meaning of chapter 2 of Title 53, together with such officers, men and traffic specialists as shall be assigned thereto from time to time.

L.1965, c. 22, s. 2.



Section 53:1-11.3 - Establishment

53:1-11.3. Establishment
There is established in the Division of State Police in the Department of Law and Public Safety an Alcoholic Beverage Control Enforcement Bureau under the supervision of the Superintendent of State Police.

L. 1985, c. 76, s. 1, eff. March 14, 1985.



Section 53:1-11.4 - Personnel

53:1-11.4. Personnel
The bureau shall consist of the following:

a. Inspectors appointed and trained by the superintendent. Inspectors shall not be subject to the provisions of Title 11 of the Revised Statutes and shall be removable by the superintendent at will for the first three years, but thereafter each inspector shall serve during good behavior and shall not be removed except for cause. Prior employment as an inspector in the Division of Alcoholic Beverage Control in the Department of Law and Public Safety shall be included in determining tenure pursuant to this subsection.

b. Clerical and other employees appointed by the superintendent as he may deem necessary, who shall be subject to the provisions of Title 11 of the Revised Statutes.

L. 1985, c. 76, s. 2, eff. March 14, 1985.



Section 53:1-11.5 - Powers Of Inspectors

53:1-11.5. Powers of inspectors
Inspectors within the bureau:

a. Shall have the authority to arrest without a warrant for violations of Title 33 of the Revised Statutes and any supplements thereto committed in their presence.

b. Shall have the powers and be subject to the obligations of constables and police officers in every county of this State in all criminal matters.

c. May serve or execute any process or writ in any criminal proceeding within the scope of their authority and make return thereof.

d. Shall have all of the powers previously conferred upon inspectors and investigators in the Division of Alcoholic Beverage Control pursuant to Title 33 of the Revised Statutes and any supplements thereto.

e. Shall have the authority to conduct any investigation ordered by the superintendent.

The authority conferred on the inspectors pursuant to this section shall not supersede but shall be in addition to the authority of local police departments in any municipality.

L. 1985, c. 76, s. 3, eff. March 14, 1985.



Section 53:1-11.6 - Investigation Relating To Enforcement Of Title 33; Request

53:1-11.6. Investigation relating to enforcement of Title 33; request
The Director of the Division of Alcoholic Beverage Control in the Department of Law and Public Safety may request the bureau to conduct an investigation relating to the enforcement of Title 33 of the Revised Statutes or any supplement thereto.

L. 1985, c. 76, s. 4, eff. March 14, 1985.



Section 53:1-11.7 - Inapplicability Of Act To Rights Of Employees

53:1-11.7. Inapplicability of act to rights of employees
Nothing in this act shall be construed to deprive a person of tenure rights or of a right or protection under the laws concerning civil service, pension or retirement.

L. 1985, c. 76, s. 5, eff. March 14, 1985.



Section 53:1-11.8 - Application Of State Agency Transfer Act

53:1-11.8. Application of State Agency Transfer Act
To the extent appropriate, all provisions of this act shall be carried out in accordance with the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L. 1985, c. 76, s. 6, eff. March 14, 1985.



Section 53:1-11.9 - Rules And Regulations

53:1-11.9. Rules and regulations
The superintendent may promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), to effectuate the purposes of this act. Rules and regulations promulgated by the superintendent shall concern the inspectors and other employees of the Alcoholic Beverage Control Enforcement Bureau and the internal operating procedures of that bureau.

L. 1985, c. 76, s. 7, eff. March 14, 1985.



Section 53:1-11.10 - Definitions

53:1-11.10. Definitions
As used in this act:

a. "Bureau" means the Bureau of Marine Law Enforcement established in section 2 of this act.

b. "Waters of the State" means, but shall not be limited to, the waters of the Atlantic ocean for three nautical miles eastward from the shores of this State; all navigable and non-navigable, tidal and non-tidal, rivers, bays, streams, and inlets; and any other water within the jurisdiction of the State.

c. "Superintendent" means the Superintendent of the Division of State Police in the Department of Law and Public Safety.

L. 1986, c. 150, s. 1.



Section 53:1-11.11 - Bureau Of Marine Law Enforcement

53:1-11.11. Bureau of Marine Law Enforcement
There is established in the Division of State Police in the Department of Law and Public Safety a Bureau of Marine Law Enforcement under the supervision of the superintendent. Marine police officers shall be in the unclassified service of the civil service of this State.

L. 1986, c. 150, s. 2.



Section 53:1-11.12 - Membership

53:1-11.12. Membership
The bureau shall consist of the following:

a. The law enforcement personnel currently employed by the State Marine Police Force, established by section 2 of P.L. 1980, c. 96 (C. 52:17B-9.5).

b. Law enforcement personnel appointed to the bureau under this act and trained by the superintendent. Law enforcement personnel appointed to the bureau under this act shall not be subject to the provisions of Title 11 of the Revised Statutes and shall be removable by the superintendent at will for the first three years of employment; thereafter, these personnel shall serve during good behavior and shall not be removed except for cause.

c. Members of the State Police assigned to the bureau for a period of time by the superintendent.

L. 1986, c. 150, s. 3.



Section 53:1-11.13 - Existing Tenure Rights Unaffected

53:1-11.13. Existing tenure rights unaffected
Nothing in this act shall be construed to deprive existing classified law enforcement personnel currently titled as Marine Police Officer, Senior Marine Police Officer, and Principal Marine Police Officer, or any other title which encompasses substantially the same duties and responsibilities, of tenure rights under the laws concerning civil service, pension, or retirement.

L. 1986, c. 150, s. 4.



Section 53:1-11.14 - Powers, Duties Of Marine Law Enforcement Officers.

53:1-11.14 Powers, duties of marine law enforcement officers.

5.Marine law enforcement officers within the bureau:

a.Shall have the powers of police officers as the superintendent may prescribe;

b.Shall enforce the laws of this State on the waters of the State and the land areas contiguous thereto;

c.Shall perform related law enforcement duties throughout the State as the superintendent may prescribe;

d.Shall have the power to stop and board a vessel in the waters of the State to determine whether the vessel complies with State and federal boating safety laws and shall have the power to order a vessel that does not comply with these laws to return immediately to shore; and

e.Shall have the power, in accordance with applicable State and federal laws, rules and regulations, to take appropriate action as authorized by the United States Coast Guard to assist the United States Coast Guard in the enforcement of any safety and security zone established by the United States Coast Guard Captain of the Port for the Port of New York and New Jersey or the Port of Philadelphia.

Nothing in this section shall limit the law enforcement authority of a member of the State Police assigned to the bureau by the superintendent, unless the superintendent shall so prescribe.

L.1986,c.150,s.5; amended 2004, c.82, s.1.



Section 53:1-11.15 - Duties Of Superintendent

53:1-11.15. Duties of superintendent
a. The superintendent may make appointments to the bureau, train members of the bureau, and create ranks in the bureau as he deems necessary to effectuate efficient law enforcement on the waters of the State and the land areas contiguous thereto.

b. The superintendent shall adopt rules to effectuate the purposes of this act, including rules regarding the internal operating procedures of the bureau and the discipline and control of its members.

L. 1986, c. 150, s. 6.



Section 53:1-11.16 - Marine Police Stations Unaffected By Act

53:1-11.16. Marine police stations unaffected by act

12. Notwithstanding any other provision of law to the contrary, no marine police station in operation as of the effective date of P.L.1997, c.19 (C.53:1-8.2 et al.) shall be closed permanently as a direct or indirect result or consequence of the implementation of any provision of P.L.1997, c.19 (C.53:1-8.2 et al.).

L.1997,c.19,s.12.



Section 53:1-12 - Bureau Continued; Superintendent To Control; Appointment Of Supervisor And Other Personnel; Equipment; Civil Service Rights; Titles Established

53:1-12. Bureau continued; superintendent to control; appointment of supervisor and other personnel; equipment; civil service rights; titles established
The State Bureau of Identification created by an act entitled "An act to create a State Bureau of Identification within the Department of State Police and requiring peace officers, persons in charge of certain State institutions and others to make reports respecting criminals to such bureau, and to provide a penalty for violation of the provisions thereof," approved April third, one thousand nine hundred and thirty (L.1930, c. 65, p. 279), is continued. The State Bureau of Identification shall be within the Department of State Police and under the supervision and control of the Superintendent of State Police. The superintendent shall appoint a supervisor of the State Bureau of Identification, with the rank and pay of a lieutenant in the State Police, and such other personnel, with the equivalent rank and pay of their positions in the State Police, and such civilian personnel as he may deem necessary to carry out the provisions of this article.

The nucleus of such bureau shall be the fingerprints and photographs heretofore on file in the central bureau of identification in the Department of State Police which will be added to as provided by the provisions of this article.

The superintendent shall supply such bureau with the necessary apparatus and materials for collecting, filing, preserving and distributing criminal records.

For the purpose of establishing civil service rights for full-time civilian employees, there are hereby established in the State Bureau of Identification the following titles: Principal clerk, principal clerk-stenographer, senior clerk-stenographer, assistant photographer, senior fingerprint operators, fingerprint operators, senior identification clerk, identification clerks, chemist criminal laboratory.

The present civilian employees of the State Bureau of Identification shall be placed by the Civil Service Commission in the classified service and shall hold and retain their present title, pursuant to the provisions of Title 11, subtitle two, of the Revised Statutes.

Amended by L.1940, c. 103, p. 241, s. 1.



Section 53:1-13 - Fingerprints And Other Records Filed; Information Furnished By State Institutions

53:1-13. Fingerprints and other records filed; information furnished by state institutions
The supervisor of the state bureau of identification shall procure and file for record, fingerprints, plates, photographs, pictures, descriptions, measurements and such other information as may be pertinent, of all persons who have been or may hereafter be convicted of an indictable offense within the state, and also of all well known and habitual criminals wheresoever the same may be procured.

The person in charge of any state institution shall furnish any such information to the supervisor of the state bureau of identification upon request of the superintendent of state police.



Section 53:1-14 - Record Of Fingerprints, Etc., Of Persons Confined In Penal Institutions; Penal Institutions To Furnish

53:1-14. Record of fingerprints, etc., of persons confined in penal institutions; penal institutions to furnish
The supervisor of the state bureau of identification may procure and file for record, fingerprints, photographs and other identification data of all persons confined in any workhouse, jail, reformatory, penitentiary or other penal institution and shall file for record such other information as he may receive from the law enforcement officers of the state and its subdivisions.

The wardens, jailers or keepers of workhouses, jails, reformatories, penitentiaries or other penal institutions shall furnish the state bureau of identification with fingerprints and photographs of all prisoners who are or may be confined in the respective institutions, and shall also furnish such other information respecting such prisoners as may be requested.



Section 53:1-15 - Fingerprinting Of Suspects.

53:1-15 Fingerprinting of suspects.

53:1-15. The sheriffs, chiefs of police, members of the State Police and any other law enforcement agencies and officers shall, immediately upon the arrest of any person for an indictable offense, or for any of the grounds specified in paragraph (1), (2), (3) or (4) of subsection a. of section 5 of P.L.1991, c.261 (C.2C:25-21) or of any person believed to be wanted for an indictable offense, or believed to be an habitual criminal, or within a reasonable time after the filing of a complaint by a law enforcement officer charging any person with an indictable offense, or upon the arrest of any person for shoplifting, pursuant to N.J.S.2C:20-11, or upon the arrest of any person for prostitution, pursuant to N.J.S.2C:34-1, or the conviction of any other person charged with a nonindictable offense, where the identity of the person charged is in question, take the fingerprints of such person, according to the fingerprint system of identification established by the Superintendent of State Police and on the forms prescribed, and forward without delay two copies or more of the same, together with photographs and such other descriptions as may be required and with a history of the offense committed, to the State Bureau of Identification.

Such sheriffs, chiefs of police, members of the State Police and any other law enforcement agencies and officers shall also take the fingerprints, descriptions and such other information as may be required of unknown dead persons and as required by section 2 of P.L.1982, c.79 (C.2A:4A-61) of juveniles adjudicated delinquent and shall forward same to the State Bureau of Identification.

Any person charged in a complaint filed by a law enforcement officer with an indictable offense, who has not been arrested, or any person charged in an indictment, who has not been arrested, or any person convicted of assault or harassment constituting domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19), or any person against whom a final order has been entered in any domestic violence matter pursuant to the provisions of section 13 of P.L.1991, c.261 (C.2C:25-29), or any person applying for participation in a program of conditional dismissal pursuant to P.L.2013, c.158 (C.2C:43-13.1 et al.), shall submit himself to the identification procedures provided herein either on the date of any court appearance or upon written request of the appropriate law enforcement agency within a reasonable time after the filing of the complaint. Any person who refuses to submit to such identification procedures shall be a disorderly person.

amended 1952, c.93; 1981, c.411, s.1; 1982, c.219; 1994, c.56, s.4; 1997, c.93, s.2; 1999, c.288; 2013, c.158, s.14.



Section 53:1-15.1 - Designation Of Crime Related To Street Gang Activity; Offense For Which Fingerprinting Required.

53:1-15.1 Designation of crime related to street gang activity; offense for which fingerprinting required.

2. a. Upon the arrest of any person for a crime or offense for which fingerprinting is required, the arresting officer shall designate whether the crime or offense was related to criminal street gang activity on the form used for the collection of fingerprints pursuant to R.S.53:1-15. For the purposes of this section, a crime is related to criminal street gang activity if the crime was committed for the benefit of, at the direction of, or in association with a criminal street gang as defined in subsection h. of N.J.S.2C:44-3.

b.The form used for the collection of fingerprints pursuant to R.S.53:1-15 shall include a place for the arresting officer to designate whether the crime or offense was related to criminal street gang activity.

L.2005,c.332,s.2.



Section 53:1-16 - Comparison Of All Records Received

53:1-16. Comparison of all records received
The supervisor of the state bureau of identification shall compare all records received with those already on file in such bureau, and whether or not he finds that the person arrested has a criminal record or is a fugitive from justice, he shall at once inform the requesting agency or arresting officer of such fact.



Section 53:1-17 - Supervisor To Instruct, Assist And Co-operate With Local Police Officials

53:1-17. Supervisor to instruct, assist and co-operate with local police officials
The supervisor of the state bureau of identification shall co-operate with, afford instruction and offer assistance to sheriffs, chiefs of police and other law enforcement officers in the establishment and operation of their local systems of criminal identification and in obtaining fingerprints and other means of identification of all persons arrested on a complaint of an indictable offense, to assure co-ordination with the system of identification conducted by the state bureau. The superintendent of state police shall arrange for such co-operation, instruction and assistance by the supervisor.



Section 53:1-18 - Report Of Criminal Charges Or Disorderly Offenses; Duty Of Clerks Of Courts

53:1-18. Report of criminal charges or disorderly offenses; duty of clerks of courts
For the purpose of submitting to the Governor and the Legislature a report of statistics on crime conditions in the annual report of the Division of State Police, the clerk of every court before which a person appears on any criminal charge or disorderly persons offense shall within 30 days report to the State Bureau of Identification the sentence of the court or other disposition of the case.

Amended by L.1967, c. 284, s. 1, eff. Jan. 23, 1968.



Section 53:1-18.1 - Fingerprints Of Persons Arrested For Or Charged With Narcotic Or Dangerous Drug Offenses

53:1-18.1. Fingerprints of persons arrested for or charged with narcotic or dangerous drug offenses
Every law enforcement officer designated in R.S. 53:1-15 shall, immediately upon the arrest of any person for or within a reasonable time after the filing of a complaint by a law enforcement officer charging any person with any offense against the laws of the United States, or any offense against the laws of this State, relating to narcotic or dangerous drugs, whether the same shall be indictable or otherwise, take the fingerprints of such person and forward copies thereof together with photographs and such other description and information as is required by such section in the case of the arrest of persons for any offense indictable under the laws of this State.

L.1952, c. 92, p. 426, s. 1. Amended by L.1967, c. 298, s. 3, eff. Feb. 15, 1968; L.1981, c. 411, s. 2, eff. Jan. 7, 1982.



Section 53:1-18.2 - Reports On Narcotic Or Dangerous Drug Cases; Duty Of Clerks Of Court

53:1-18.2. Reports on narcotic or dangerous drug cases; duty of clerks of court
The clerk of every court of this State in which any person is prosecuted for an offense under the laws of this State relating to narcotic or dangerous drugs, whether the same be indictable or otherwise, shall promptly report to the State Bureau of Identification the sentence of the court or other disposition of the case.

L.1952, c. 92, p. 427, s. 2. Amended by L.1967, c. 298, s. 4, eff. Feb. 15, 1968.



Section 53:1-18.3 - Compilation Of Results Of Reports On Narcotic Or Dangerous Drug Cases

53:1-18.3. Compilation of results of reports on narcotic or dangerous drug cases
It shall be the duty of the Superintendent of the State Police:

To compile and report annually to the Governor and to the Legislature the results of the reports of the arrests of all persons and the disposition of all cases involving offenses relating to narcotic or dangerous drugs, substances or compounds within the preceding year and to furnish quarterly reports of a like nature during the interim periods.

L.1952, c. 92, p. 427, s. 3. Amended by L.1967, c. 298, s. 5, eff. Feb. 15, 1968; L.1970, c. 227, s. 6, eff. Oct. 19, 1970; L.1984, c. 91, s. 3, eff. July 19, 1984.



Section 53:1-18.4 - Effective Date

53:1-18.4. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-two.

L.1952, c. 92, p. 427, s. 4.



Section 53:1-18.5 - "Dangerous Drugs" Defined

53:1-18.5. "Dangerous drugs" defined
As used in this act of which this act is amendatory and supplementary "dangerous drugs, substances or compounds" means and includes any of the following in any form: any depressant, stimulant or hallucinogenic drug, substance or compound as defined pursuant to section 1 of chapter 314 of the laws of 1966 (C. 24:6C-1) or the New Jersey Controlled Dangerous Substances Act or any prescription legend drug which is not a narcotic drug within the meaning of chapter 18 of Title 24 of the Revised Statutes or the New Jersey Controlled Dangerous Substances Act, unless obtained from, or on a valid prescription of, and used as prescribed by, a duly licensed physician, veterinarian or dentist.

Added by L.1967, c. 298, s. 2, eff. Feb. 15, 1968. Amended by L.1970, c. 227, s. 7, eff. Oct. 19, 1970.



Section 53:1-18A - Report Of Statistics On Crime Conditions; Duty Of Prosecutors

53:1-18a. Report of statistics on crime conditions; duty of prosecutors
For the purpose of submitting to the Governor and the Legislature a report of statistics on crime conditions in the annual report of the Division of State Police, the prosecutor of every county shall within 30 days report to the State Bureau of Identification, on forms prescribed by the superintendent of State Police, such information as he shall require for the aforesaid purpose.

L.1967, c. 284, s. 2, eff. Jan. 23, 1968.



Section 53:1-19 - Co-operation With National Bureau And Other Agencies

53:1-19. Co-operation with national bureau and other agencies
The supervisor of the state bureau of identification shall co-operate with the bureaus in other states and with the bureau in the department of justice of the United States and shall develop and carry on an interstate, national and international system of identification within the requirements of the state bureau of identification.



Section 53:1-20 - Failure Of Officers To Perform Duties; Misdemeanor; Removal

53:1-20. Failure of officers to perform duties; misdemeanor; removal
Any officer mentioned in this article who shall neglect or refuse to make any report or to do any act required by any provision of this article shall be guilty of a misdemeanor and punished by a fine not exceeding one hundred dollars. Such neglect or refusal shall also constitute nonfeasance in office and subject the officer to removal therefrom.



Section 53:1-20.1 - File Of Criminal Records Kept

53:1-20.1. File of criminal records kept
To the end that there may be a centralization of information with regard to crime in this State, it shall be the duty of the county bureau of identification in each county and of the bureau of identification in the Department of the State Police to obtain and to keep on file all facts pertaining to criminal records, on forms substantially as follows:

PLEASE PHOTOCOPY INSERTION

L.1939, c. 78, p. 129, s. 1.



Section 53:1-20.2 - Duty Of Law Enforcement Officers And Public Officers And Employees To Supply Information; County Bureau Of Identification Defined

53:1-20.2. Duty of law enforcement officers and public officers and employees to supply information; County Bureau of Identification defined
To the end that the county bureaus of identification in each of the counties of this State and the bureau of identification of the Department of the State Police may have available the requisite information for the keeping of such records, it shall be the duty of sheriffs, members of the State Police, county detectives, chiefs of police and other law enforcement officers, immediately upon the receipt of a complaint that an indictable offense has been committed, to forward to the county bureau of identification and the bureau of identification of the State Police Department all of such information which can at that time be obtained, on forms to be provided for that purpose by the head of the office in which such county bureau of identification is established.

It shall also be the duty of such officers, from time to time, upon receipt of additional information, to forward the same to the county bureau of identification and to the bureau of identification of the State Police Department, on forms to be provided for that purpose by the head of the office in which such county bureau of identification is established.

It shall also be the duty of the prosecutor of the pleas, the county clerks, and the probation office in the various counties of this State to supply to the county bureau of identification and to the bureau of identification in the Department of State Police all information on record in their respective offices which may be necessary to complete the records in the prescribed form, as set forth in section one hereof.

The duties herein prescribed to be performed by the public officers and employees herein referred to shall be additional to the duties now prescribed by law to be performed by such public officers and employees.

The words "The County Bureau of Identification," as used in this act, shall be taken to mean the bureau of identification as now established in the office of the sheriff or in the office of the prosecutors of the pleas in the respective counties in this State.

L.1939, c. 78, p. 131, s. 2.



Section 53:1-20.3 - Release Of Prisoners From Penal Or Other Institutions; Notice To Bureau; Photographs

53:1-20.3. Release of prisoners from penal or other institutions; notice to bureau; photographs
It shall be the duty of the wardens of the county jail in the various counties, of the wardens of the county penitentiaries and workhouses in the various counties of the State and of the Principal Keeper of the State Prison and of the wardens or superintendents of the other State institutions to which prisoners are or may be committed upon the release of any prisoner in their respective charges to notify the Bureau of Identification of the county from which that prisoner was committed and the Bureau of Identification of the State Police of the fact of such prisoner's release and the date of such release.

In the case of any such prisoner who was committed for a term of 5 years or more, it shall also be the duty of the Principal Keeper of the State Prison to forward to the Bureau of Identification of the county from which the prisoner was committed and to the Bureau of Identification of the State Police, at the time of giving the said notification, a photograph of the said prisoner taken within the 30-day period immediately preceding his release.

L.1940, c. 65, s. 1. Amended by L.1956, c. 45, p. 93, s. 1.



Section 53:1-20.4 - Department Originally Arresting Prisoner To Be Notified Of His Release

53:1-20.4. Department originally arresting prisoner to be notified of his release
It shall be the duty of the County Bureau of Identification in the several counties of the State immediately upon receipt of such information concerning the release of a prisoner to notify the head of the police department or other law enforcement department which made the original arrest of said prisoner that the said prisoner has been released and the date of his release.

L.1940, c. 65, s. 2.



Section 53:1-20.5 - Definitions

53:1-20.5. Definitions
1. As used in this act:



a. "Processing criminal history record background checks" means the process whereby the State Bureau of Identification compares a set of fingerprints or name search request with those in its files for a determination as to the criminal history of the person identified by the request.

b. "Noncriminal matter" means any matter, other than the arrest of a person for an indictable offense or other criminal justice purpose, which requires the submission of a person's fingerprints or name search request to the State Bureau of Identification for processing. These matters include background investigations for licensing or employment, or both.

c. For purposes of this section, the criminal history record of a person does not include records concerning charges or adjudications of juvenile delinquency. Such records shall be disclosed only as provided in section 1 of P.L.1982, c.79 (C.2A:4A-60).

L.1985,c.69,s.1; amended 1994,c.56,s.5.



Section 53:1-20.6 - Rules, Regulations Concerning Dissemination Of Information; Fees.

53:1-20.6 Rules, regulations concerning dissemination of information; fees.

2. a. The Superintendent of State Police, with the approval of the Attorney General, shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations authorizing the dissemination, by the State Bureau of Identification, of criminal history record background information requested by State, county and local government agencies, including the Division of State Police, in noncriminal matters, or requested by individuals, nongovernmental entities or other governmental entities whose access to such criminal history record background information is not prohibited by law. A fee not to exceed $30 shall be imposed for processing fingerprint identification checks; a fee not to exceed $18 shall be imposed for processing criminal history name search identification checks. These fees shall be in addition to any other fees required by law. In addition to any fee specified herein, a nonrefundable fee, the amount of which shall be determined by the Superintendent of State Police, with the approval of the Attorney General, shall be collected to cover the cost of securing and processing a federal criminal records check for each applicant.

b.State, county and local government agencies, including the Division of State Police, and nongovernmental entities are authorized to impose and collect the processing fee established pursuant to subsection a. of this section from the person for whom the criminal history record background check is being processed or from the party requesting the criminal history record background check. The Superintendent of State Police shall provide this processing service without the collection of fees from the applicants in processing background checks of prospective resource family parents or members of their immediate families. In such cases, the Department of Children and Families shall be responsible for paying the fees imposed pursuant to subsection a. of this section. Nothing in this section shall prohibit the Superintendent of State Police, with the approval of the Attorney General, from providing this processing service without the collection of fees from the applicant in other circumstances which in his sole discretion he deems appropriate, if the applicants would not receive a wage or salary for the time and services they provide to an organization or who are considered volunteers. In those circumstances where the Superintendent of State Police, with the approval of the Attorney General, determines to provide this processing service without the collection of fees to the individual applicants, the superintendent may assess the fees for providing this service on behalf of the applicants to any department of State, county or municipal government which is responsible for operating or overseeing that volunteer program. The agencies shall transfer all moneys collected for the processing fee to the Division of State Police.

L.1985, c.69, s.2; amended 1994, c.60, s.4; 2003, c.117, s.17; 2004, c.130, s.121; 2006, c.47, s.200.



Section 53:1-20.7 - Criminal History Record Information Fund; Use

53:1-20.7. Criminal History Record Information Fund; use
3. a. There is created in the Division of State Police in the Department of Law and Public Safety a separate special account to be known as the "Criminal History Record Information Fund." All moneys paid to the Division of State Police pursuant to section 2 of this act shall be deposited in the fund.

b. Moneys in the "Criminal History Record Information Fund" shall be used for the expenses of the State Bureau of Identification and for the expenses of the Department of Law and Public Safety related to processing criminal history record background checks submitted in noncriminal matters and, subject to the approval of the Director of the Division of Budget and Accounting, in the Department of the Treasury, for the purchase and equipping of new or replacement State Police vehicles. Any State Police vehicles purchased with funds from the "Criminal History Record Information Fund" pursuant to this section shall be utilized solely for patrol and pursuit purposes by state troopers, and shall not be assigned to any State Police employee for personal or administrative use.

L.1985,c.69,s.3; amended 1994,c.60,s.5.



Section 53:1-20.8 - Background Check By State Police

53:1-20.8. Background check by State Police
The Division of State Police in the Department of Law and Public Safety shall conduct a criminal history record background check which includes a name and fingerprint identification check of each current and prospective employee of a facility to ascertain whether the person has a record of criminal history, pursuant to P.L. 1988, c. 45 (C. 30:4-3.4 et al.). The division shall conduct the background check only upon receipt of the person's written consent to conduct the background check.

For the purpose of conducting the criminal history record background check, the division shall examine its own files and arrange for a similar examination by federal authorities. The division shall forward the information obtained as a result of conducting the check to the Commissioner of Human Services.

P.L. 1988, c. 45, s. 8.



Section 53:1-20.9A - Applicant Background Check For Certain Health Care Professionals

53:1-20.9a. Applicant background check for certain health care professionals
14. a. In accordance with the provisions of sections 2 through 6 and sections 7 through 13 of P.L.1997, c.100 (C.26:2H-83 through 87 and C.45:11-24.3 through 24.9) and P.L.2002, c.104 (C.45:1-28 et al.), the Division of State Police in the Department of Law and Public Safety shall conduct a criminal history record background check, including a name and fingerprint identification check, of:

(1)each applicant for nurse aide or personal care assistant certification submitted to the Department of Health and Senior Services and of each applicant for homemaker-home health aide certification submitted to the New Jersey Board of Nursing in the Division of Consumer Affairs;

(2)each nurse aide or personal care assistant certified by the Department of Health and Senior Services and each homemaker-home health aide certified by the New Jersey Board of Nursing, as required pursuant to P.L.1997, c.100 (C.26:2H-83 et al.); and

(3)each applicant for licensure or other authorization to engage in a health care profession who is required to undergo a criminal history record background check pursuant to P.L.2002, c.104 (C.45:1-28 et al.).

b.For the purpose of conducting a criminal history record background check pursuant to subsection a. of this section, the Division of State Police shall examine its own files and arrange for a similar examination by federal authorities. The division shall immediately forward the information obtained as a result of conducting the check to: the Commissioner of Health and Senior Services, in the case of an applicant for nurse aide or personal care assistant certification or a certified nurse aide or personal care assistant; the New Jersey Board of Nursing in the Division of Consumer Affairs in the Department of Law and Public Safety, in the case of an applicant for homemaker-home health aide certification or a certified homemaker-home health aide; and the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in the case of an applicant for licensure or other authorization to practice as a health care professional as defined in section 1 of P.L.2002, c.104 (C.45:1-28).

L.1997,c.100,c.14; amended 1997, c.284, s.13; 2000, c.20, s.8; 2002, c.104, s.5.



Section 53:1-20.9B - Exchange Of Fingerprint Data, Information; Determination; Challenge.

53:1-20.9b Exchange of fingerprint data, information; determination; challenge.

8. a. The Commissioner of Children and Families is authorized to exchange fingerprint data with, and to receive information from, the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation.

Upon receipt of the criminal history record information for an applicant or staff member of a child care center from the Federal Bureau of Investigation and the Division of State Police, the Department of Children and Families shall notify the applicant or staff member, as applicable, and the child care center, in writing, of the applicant's or staff member's qualification or disqualification for employment or service under P.L.2000, c.77 (C.30:5B-6.10 et al.). If the applicant or staff member is disqualified, the convictions that constitute the basis for the disqualification shall be identified in the written notice to the applicant or staff member. The applicant or staff member shall have 14 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record information. If no challenge is filed or if the determination of the accuracy of the criminal history record information upholds the disqualification, the Department of Children and Families shall notify the center that the applicant or staff member has been disqualified from employment.

b.The Division of State Police shall promptly notify the Department of Children and Families in the event an applicant or staff member who was the subject of a criminal history record background check conducted pursuant to subsection a. of this section, is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the Department of Children and Families shall make a determination regarding the employment of the applicant or staff member.

L.2000, c.77, s.8; amended 2004, c.130, s.122; 2006, c.47, s.201.



Section 53:1-20.9C - Authorization For Exchange Of Fingerprint Data, Information On Assisted Living Administrators.

53:1-20.9c Authorization for exchange of fingerprint data, information on assisted living administrators.

7. a. The Commissioner of Health and Senior Services is authorized to exchange fingerprint data with, and to receive information from, the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation.

b.The Division of State Police shall promptly notify the Department of Health and Senior Services in the event an applicant for certification as an assisted living administrator or a certified assisted living administrator, who was the subject of a criminal history record background check conducted pursuant to subsection a. of this section, is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the department shall make a determination regarding the employment of the applicant or administrator.

L.2002,c.25,s.7.



Section 53:1-20.9D - Exchange Of Fingerprint Data, Criminal History Record Information On Residential Child Care, Adoption Agency Staff.

53:1-20.9d Exchange of fingerprint data, criminal history record information on residential child care, adoption agency staff.

7. a. The Commissioner of Children and Families is authorized to exchange fingerprint data with, and to receive criminal history record information from, the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation.

Upon receipt of the criminal history record information for an applicant or staff member of a residential child care facility or approved adoption agency from the Federal Bureau of Investigation and the Division of State Police, the Department of Children and Families shall notify the applicant or staff member, as applicable, and the residential child care facility or approved adoption agency, as applicable, in writing, of the applicant's or staff member's qualification or disqualification for employment or service under section 4 or 5 of P.L.2003, c.186 (C.30:4C-27.19 or C.30:4C-27.20) or section 4 or 5 of P.L.2008, c.114 (C.9:3-40.5 or C.9:3-40.6). If the applicant or staff member is disqualified, the convictions that constitute the basis for the disqualification shall be identified in the written notice to the applicant or staff member. The applicant or staff member shall have 14 days from the date of the written notice of disqualification to challenge the accuracy of the criminal history record information. If no challenge is filed or if the determination of the accuracy of the criminal history record information upholds the disqualification, the department shall notify the facility or agency, as applicable, that the applicant or staff member has been disqualified from employment.

b.The Division of State Police shall promptly notify the Department of Children and Families in the event an applicant or staff member, who was the subject of a criminal history record background check conducted pursuant to subsection a. of this section, is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the department shall make a determination regarding the employment of the applicant or staff member.

L.2003, c.186, s.7; amended 2006, c.47, s.202; 2008, c.114, s.10.



Section 53:1-20.9E - Conducting Of Criminal History Record Background Check For Guardians.

53:1-20.9e Conducting of criminal history record background check for guardians.
8. a. In accordance with the provisions of sections 6 and 7 of P.L.2005, c.370 (C.52:27G-37 and C.52:27G-38), the Division of State Police in the Department of Law and Public Safety shall conduct a criminal history record background check, including a name and fingerprint identification check, of each person seeking registration as a professional guardian who is required to undergo a criminal history record background check pursuant to P.L.2005, c.370 (C.52:27G-32 et al.).

b.For the purpose of conducting a criminal history record background check pursuant to subsection a. of this section, the Division of State Police shall examine its own files and arrange for a similar examination by federal authorities. The division shall immediately forward the information obtained as a result of conducting the check to the public guardian.

c.The Division of State Police shall promptly notify the Office of the Public Guardian for Elderly Adults in the event a person who is required to undergo a criminal history record background check pursuant to section 6 of P.L.2005, c.370 (C.52:27G-37) is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the public guardian shall make a determination regarding the continuation of the registration of the person as a professional guardian.

L.2005,c.370,s.8.



Section 53:1-20.9F - Exchange Of Fingerprint Data.

53:1-20.9f Exchange of fingerprint data.

15. a. The Commissioner of Children and Families is authorized to exchange fingerprint data with, and to receive information from, the Division of State Police in the Department of Law and Public Safety and the Federal Bureau of Investigation in accordance with the provisions of section 14 of P.L.2006, c.47 (C.9:3A-14).

b.The Division of State Police shall promptly notify the Department of Children and Families in the event an applicant for a direct care staff member position or a direct care staff member who was the subject of a criminal history record background check conducted pursuant to subsection a. of this section, is convicted of a crime or offense in this State after the date the background check was performed. Upon receipt of such notification, the Department of Children and Families shall make a determination regarding the employment of the applicant or staff member.

L.2006, c.47, s.15.



Section 53:1-20.10 - Findings, Declarations

53:1-20.10. Findings, declarations
1. The Legislature finds and declares that advances in computer technology offer promising opportunities for the solution of crimes and the apprehension of criminal offenders. It is, therefore, in the best interest of the State of New Jersey to authorize full participation by law enforcement agencies in the use of such advanced crime-fighting technology when its effectiveness and potential benefits for enhancing law enforcement and public safety have been amply demonstrated. The Violent Criminal Apprehension Program (VICAP), sponsored by the Federal Bureau of Investigation (FBI), clearly meets these tests.

VICAP is a national data center designed to collect, collate and analyze information regarding unsolved violent crimes, with emphasis on homicides. Since its inception, VICAP has demonstrated its capability to identify and inform law enforcement agencies in diverse geographic areas of similar patterns in the commission of seemingly unrelated crimes. Information supplied by VICAP has enabled these agencies to conduct joint investigations which have led to the expeditious apprehension of serial killers, rapists and other dangerous criminals.

It is fitting and proper, therefore, that New Jersey law enforcement agencies should take part in this program.

L.1992,c.22,s.1.



Section 53:1-20.11 - Participation In Violent Criminal Apprehension Program

53:1-20.11. Participation in Violent Criminal Apprehension Program
2. The Division of State Police in the Department of Law and Public Safety shall be responsible for fostering and coordinating any participation by State and local law enforcement agencies in the Violent Criminal Apprehension Program (VICAP) sponsored by the Federal Bureau of Investigation. Any such activity shall be conducted in conjunction with the division's Homicide Evaluation and Assessment Tracking (HEAT) program. The division may maintain a Statewide central registry which shall include, but not be limited to, information regarding:

(1) Solved or unsolved homicides or homicide attempts, especially those that involve abduction; appear to be random, motiveless or sexually motivated; or are known or suspected to be part of a series.

(2) Missing persons, where the circumstances indicate possible foul play.



(3) Unidentified dead bodies, where the manner of death is known or suspected to be homicide.

L.1992,c.22,s.2.



Section 53:1-20.12 - Maintenance, Transmission Of Information

53:1-20.12. Maintenance, transmission of information
3. Such information shall be maintained in a format that is compatible with the national VICAP data base maintained by the Federal Bureau of Investigation and regularly transmitted to the bureau for inclusion in this data base.

L.1992,c.22,s.3.



Section 53:1-20.13 - Collection, Reporting Of Information

53:1-20.13. Collection, reporting of information
4. The Division of State Police and all other initial investigatory law enforcement agencies in the State, including county prosecutors offices and municipal and county police departments, shall collect and report the information specified in section 2 of this act to the division in a standardized format and manner as may be determined by the Superintendent of State Police.

L.1992,c.22,s.4.



Section 53:1-20.14 - Equipment, Supplies, Services

53:1-20.14. Equipment, supplies, services
5. Within the limits of appropriations, the superintendent, with the approval of the Attorney General, may contract for and purchase any equipment, supplies or services necessary for the implementation of this act.

L.1992,c.22,s.5.



Section 53:1-20.15 - Rules, Regulations

53:1-20.15. Rules, regulations
6. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Superintendent of State Police may adopt rules and regulations necessary to carry out the purposes of this act.

L.1992,c.22,s.6.



Section 53:1-20.16 - Criminal History Record Background Check On Adjusters

53:1-20.16. Criminal history record background check on adjusters
21. At the request of the Commissioner of Insurance, the Division of State Police in the Department of Law and Public Safety shall conduct a criminal history record background check, which includes a name and fingerprint identification check, of each individual applicant and proposed sublicensee for a public adjuster's license, to ascertain whether the person has a criminal history record, pursuant to subsection b. of section 6 of P.L.1993, c.66 (C.17:22B-6).

L.1993,c.66,s.21.



Section 53:1-20.17 - Short Title

53:1-20.17. Short title
1. This act shall be known and may be cited as the "DNA Database and Databank Act of 1994."

L.1994,c.136,s.1.



Section 53:1-20.18 - Findings, Declarations Regarding Dna Databases.

53:1-20.18 Findings, declarations regarding DNA databases.
2.The Legislature finds and declares that DNA databanks are an important tool in criminal investigations and in deterring and detecting recidivist acts. It is the policy of this State to assist federal, state and local criminal justice and law enforcement agencies in the identification and detection of individuals who are the subjects of criminal investigations. It is therefore in the best interest of the State of New Jersey to establish a DNA database and a DNA databank containing blood or other biological samples submitted by every person convicted or found not guilty by reason of insanity of a crime or a specified disorderly persons offense and arrested for certain violent crimes. It is also in the best interest of the State of New Jersey to include in this DNA database and DNA databank blood or other biological samples submitted by juveniles adjudicated delinquent or adjudicated not delinquent by reason of insanity for acts, which if committed by an adult, would constitute a crime or a specified disorderly persons offense and by every juvenile arrested for certain violent crimes.

The Legislature further finds and declares that the minimal intrusion on an individual's privacy interest resulting from a DNA test is justified by the compelling governmental interests advanced by DNA analysis, for those who are convicted, adjudicated or found not guilty by reason of insanity for crimes or specified disorderly persons offenses, as well as for those who are arrested for certain violent crimes. It further finds that DNA testing enhances the State's ability to positively identify an offender, to ascertain whether an individual may be implicated in another offense, and to establish positive identification in the event the offender becomes a fugitive.

The Legislature finds, as did the Supreme Court of New Jersey, that there is a compelling parallel between the taking of DNA and fingerprinting, and that the purposes of DNA testing demonstrate "special needs" beyond ordinary law enforcement.

L.1994, c.136, s.2; amended 1997, c.341, s.1; 2003, c.183, s.1; 2011, c.104, s.1; 2015, c.263, s.1.



Section 53:1-20.19 - Definitions Regarding Dna Databanks.

53:1-20.19 Definitions regarding DNA databanks.

3.As used in this act:

"CODIS" means the FBI's national DNA identification index system that allows the storage and exchange of DNA records submitted by State and local forensic laboratories.

"DNA" means deoxyribonucleic acid.

"DNA Record" means DNA identification information stored in the State DNA database or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results.

"DNA Sample" means a blood or other biological sample provided by any person convicted of any offense enumerated in section 4 of P.L.1994, c.136 (C.53:1-20.20) or provided by any juvenile adjudicated delinquent for an act which, if committed by an adult, would constitute any offense enumerated in section 4 of P.L.1994, c.136 (C.53:1-20.20) or submitted to the division for analysis pursuant to a criminal investigation.

"Division" means the Division of State Police in the Department of Law and Public Safety.

"FBI" means the Federal Bureau of Investigation.

"State DNA Database" means the DNA identification record system to be administered by the division which provides DNA records to the FBI for storage and maintenance in CODIS.

"State DNA Databank" means the repository of DNA samples collected under the provisions of this act.

L.1994,c.136,s.3; amended 1997, c.341, s.2; 2003, c.183, s.2.



Section 53:1-20.20 - Dna Samples Required; Conditions.

53:1-20.20 DNA samples required; conditions.
4. a. On or after January 1, 1995 every person convicted of aggravated sexual assault and sexual assault under N.J.S.2C:14-2 or aggravated criminal sexual contact and criminal sexual contact under N.J.S.2C:14-3 or any attempt to commit any of these crimes and who is sentenced to a term of imprisonment shall have a blood sample drawn or other biological sample collected for purposes of DNA testing upon commencement of the period of confinement.

In addition, every person convicted on or after January 1, 1995 of these offenses, but who is not sentenced to a term of confinement, shall provide a DNA sample for purposes of DNA testing as a condition of the sentence imposed. A person who has been convicted and incarcerated as a result of a conviction of one or more of these offenses prior to January 1, 1995 shall provide a DNA sample before parole or release from incarceration.

Every person arrested for an offense enumerated in this subsection shall provide a DNA sample for purposes of DNA testing prior to the person's release from custody.

b.On or after January 1, 1998 every juvenile adjudicated delinquent for an act which, if committed by an adult, would constitute aggravated sexual assault or sexual assault under N.J.S.2C:14-2 or aggravated criminal sexual contact or criminal sexual contact under N.J.S.2C:14-3, or any attempt to commit any of these crimes, shall have a blood sample drawn or other biological sample collected for purposes of DNA testing.

Every juvenile arrested for an act which, if committed by an adult, would constitute an offense enumerated in this subsection shall provide a DNA sample for purposes of DNA testing prior to the juvenile's release from custody.

c.On or after January 1, 1998 every person found not guilty by reason of insanity of aggravated sexual assault or sexual assault under N.J.S.2C:14-2 or aggravated criminal sexual contact or criminal sexual contact under N.J.S.2C:14-3, or any attempt to commit any of these crimes, or adjudicated not delinquent by reason of insanity for an act which, if committed by an adult, would constitute one of these crimes, shall have a blood sample drawn or other biological sample collected for purposes of DNA testing.

d.On or after January 1, 2000 every person convicted of murder pursuant to N.J.S.2C:11-3, manslaughter pursuant to N.J.S.2C:11-4, aggravated assault of the second degree pursuant to paragraph (1) or (6) of subsection b. of N.J.S.2C:12-1, kidnapping pursuant to N.J.S.2C:13-1, luring or enticing a child in violation of P.L.1993, c.291 (C.2C:13-6), engaging in sexual conduct which would impair or debauch the morals of a child pursuant to N.J.S.2C:24-4, or any attempt to commit any of these crimes and who is sentenced to a term of imprisonment shall have a blood sample drawn or other biological sample collected for purposes of DNA testing upon commencement of the period of confinement.

In addition, every person convicted on or after January 1, 2000 of these offenses, but who is not sentenced to a term of confinement, shall provide a DNA sample as a condition of the sentence imposed. A person who has been convicted and incarcerated as a result of a conviction of one or more of these offenses prior to January 1, 2000 shall provide a DNA sample before parole or release from incarceration.

Every person arrested for an offense enumerated in this subsection shall provide a DNA sample for purposes of DNA testing prior to the person's release from custody.

e.On or after January 1, 2000 every juvenile adjudicated delinquent for an act which, if committed by an adult, would constitute murder pursuant to N.J.S.2C:11-3, manslaughter pursuant to N.J.S.2C:11-4, aggravated assault of the second degree pursuant to paragraph (1) or (6) of subsection b. of N.J.S.2C:12-1, kidnapping pursuant to N.J.S.2C:13-1, luring or enticing a child in violation of P.L.1993, c.291 (C.2C:13-6), engaging in sexual conduct which would impair or debauch the morals of a child pursuant to N.J.S.2C:24-4, or any attempt to commit any of these crimes, shall have a blood sample drawn or other biological sample collected for purposes of DNA testing.

Every juvenile arrested for an act which, if committed by an adult, would constitute an offense enumerated in this subsection shall provide a DNA sample for purposes of DNA testing prior to the juvenile's release from custody.

f.On or after January 1, 2000 every person found not guilty by reason of insanity of murder pursuant to N.J.S.2C:11-3, manslaughter pursuant to N.J.S.2C:11-4, aggravated assault of the second degree pursuant to paragraph (1) or (6) of subsection b. of N.J.S.2C:12-1, kidnapping pursuant to N.J.S.2C:13-1, luring or enticing a child in violation of P.L.1993, c.291 (C.2C:13-6), engaging in sexual conduct which would impair or debauch the morals of a child pursuant to N.J.S.2C:24-4, or any attempt to commit any of these crimes, or adjudicated not delinquent by reason of insanity for an act which, if committed by an adult, would constitute one of these crimes, shall have a blood sample drawn or other biological sample collected for purposes of DNA testing.

g.Every person convicted or found not guilty by reason of insanity of a crime or a specified disorderly persons offense shall have a blood sample drawn or other biological sample collected for purposes of DNA testing. If the person is sentenced to a term of imprisonment or confinement, the person shall have a blood sample drawn or other biological sample collected for purposes of DNA testing upon commencement of the period of imprisonment or confinement. If the person is not sentenced to a term of imprisonment or confinement, the person shall provide a DNA sample as a condition of the sentence imposed. A person who has been convicted or found not guilty by reason of insanity of a crime prior to the effective date of P.L.2003, c.183 or of a specified disorderly persons offense prior to the effective date of P.L.2015, c.263 and who, on the effective date, is serving a sentence of imprisonment, probation, parole or other form of supervision as a result of the crime or is confined following acquittal by reason of insanity shall provide a DNA sample before termination of imprisonment, probation, parole, supervision or confinement, as the case may be.

h.Every juvenile adjudicated delinquent, or adjudicated not delinquent by reason of insanity, for an act which, if committed by an adult, would constitute a crime or a specified disorderly persons offense shall have a blood sample drawn or other biological sample collected for purposes of DNA testing. If under the order of disposition the juvenile is sentenced to some form of imprisonment, detention or confinement, the juvenile shall have a blood sample drawn or other biological sample collected for purposes of DNA testing upon commencement of the period of imprisonment, detention or confinement. If the order of disposition does not include some form of imprisonment, detention or confinement, the juvenile shall provide a DNA sample as a condition of the disposition ordered by the court. A juvenile who, prior to the effective date of P.L.2003, c.183, has been adjudicated delinquent, or adjudicated not delinquent by reason of insanity for an act which, if committed by an adult, would constitute a crime or, prior to the effective date of P.L.2015, c.263, has been adjudicated delinquent or adjudicated not delinquent by reason of insanity for an act which, if committed by an adult, would constitute a specified disorderly persons offense, and who on the effective date is under some form of imprisonment, detention, confinement, probation, parole or any other form of supervision as a result of the offense or is confined following an adjudication of not delinquent by reason of insanity shall provide a DNA sample before termination of imprisonment, detention, supervision or confinement, as the case may be.

As used in this act, "specified disorderly persons offense" shall mean assault constituting domestic violence as defined in section 3 of P.L.1991, c.261 (C.2C:25-19); prostitution pursuant to N.J.S.2C:34-1; any disorderly persons offense relating to narcotics or dangerous drugs for which a person is required to be fingerprinted pursuant to section 1 of P.L.1952, c.92 (C.53:1-18.1), excluding possession of 50 grams or less of marijuana, including any adulterants or dilutants, or five grams or less of hashish under N.J.S.2C:35-10; or any other disorderly persons offense for which a person is required to be fingerprinted pursuant to R.S.53:1-15. A "specified disorderly persons offense" shall not include shoplifting pursuant to N.J.S.2C:20-11.

i.Nothing in this act shall be deemed to limit or preclude collection of DNA samples as authorized by court order or in accordance with any other law.

L.1994, c.136, s.4; amended 1997, c.341, s.3; 2000, c.118, s.1; 2003, c.183, s.3; 2011, c.104, s.2; 2015, c.263, s.2.



Section 53:1-20.21 - Purposes Of Dna Samples.

53:1-20.21 Purposes of DNA samples.

5.Tests shall be performed on each blood or other biological sample submitted pursuant to section 4 of P.L.1994, c.136 (C.53:1-20.20) in order to analyze and type the genetic markers contained in or derived from the DNA. Except insofar as the use of the results of these tests for such purposes would jeopardize or result in the loss of federal funding, the results of these tests shall be used for the following purposes:

a.For law enforcement identification purposes;

b.For development of a population database;

c.To support identification research and protocol development of forensic DNA analysis methods;

d.To assist in the recovery or identification of human remains from mass disasters or for other humanitarian purposes;

e.For research, administrative and quality control purposes;

f.For judicial proceedings, by order of the court, if otherwise admissible pursuant to applicable statutes or rules;

g.For criminal defense purposes, on behalf of a defendant, who shall have access to relevant samples and analyses performed in connection with the case in which the defendant is charged; and

h.For such other purposes as may be required under federal law as a condition for obtaining federal funding.

The DNA record of identification characteristics resulting from the DNA testing conducted pursuant to this section shall be stored and maintained in the State DNA database and forwarded to the FBI for inclusion in CODIS. The DNA sample itself will be stored and maintained in the State DNA databank.

L.1994,c.136,s.5; amended 2003, c.183, s.4.



Section 53:1-20.22 - Drawing Of Dna Samples; Conditions.

53:1-20.22 Drawing of DNA samples; conditions.
6. a. Each blood sample required to be drawn or biological sample collected pursuant to section 4 of P.L.1994, c.136 (C.53:1-20.20) from persons who are incarcerated shall be drawn or collected at the place of incarceration. The law enforcement agency that effects an arrest for which DNA testing is required pursuant to P.L.2011, c.104 shall collect a DNA sample from the arrestee prior to the arrestee's release or incarceration. DNA samples from persons who are not sentenced to a term of confinement shall be drawn or collected at a prison or jail unit to be specified by the sentencing court. DNA samples from persons who are adjudicated delinquent shall be drawn or collected at a prison or jail identification and classification bureau specified by the family court.

b.Only a correctional health nurse technician, physician, registered professional nurse, licensed practical nurse, laboratory or medical technician, phlebotomist or other health care worker with phlebotomy training shall draw any blood sample to be submitted for analysis, and only a correctional health nurse technician, physician, registered professional nurse, licensed practical nurse, laboratory or medical technician or person, including but not limited to a law enforcement officer, who has received biological sample collection training in accordance with protocols adopted by the Attorney General, in consultation with the Department of Corrections, shall collect or supervise the collection of any other biological sample to be submitted for analysis.

c.In addition to any other person who has received biological sample collection training pursuant to subsection b. of this section, a law enforcement officer who has been appropriately trained and qualified pursuant to protocols adopted by the Attorney General, in consultation with the Department of Corrections, may collect or supervise the collection of a buccal swab sample to be submitted for analysis.

d.No civil liability shall attach to any person authorized to draw blood or collect a biological sample by this section as a result of drawing blood or collecting the sample from any person if the blood was drawn or sample collected according to recognized medical procedures. No person shall be relieved from liability for negligence in the drawing or collecting of any DNA sample. No sample shall be drawn or collected pursuant to section 4 of P.L.1994, c.136 (C.53:1-20.20) if the division has previously received a blood or biological sample from the convicted person or the juvenile adjudicated delinquent which was adequate for successful analysis and identification.

L.1994, c.136, s.6; amended 1997, c.341, s.4; 2003, c.183, s.5; 2011, c.104, s.3; 2015, c.263, s.3.



Section 53:1-20.23 - Rules; Procedures

53:1-20.23. Rules; procedures
7. The division shall adopt rules governing the procedures to be used in the submission, identification, analysis and storage of DNA samples and typing results of DNA samples submitted under this act. The DNA sample shall be securely stored in the State databank. The typing results shall be securely stored in the State database. These procedures shall also include quality assurance guidelines to insure that DNA identification records meet audit standards for laboratories which submit DNA records to the State database. The DNA identification system established pursuant to this act shall be shall be compatible with that utilized by the FBI.

L.1994,c.136,s.7.



Section 53:1-20.24 - Use Of State Database

53:1-20.24. Use of State database
8. a. It shall be the duty of the division to store, analyze, classify and file in the State database and with the FBI for inclusion in CODIS the DNA record of identification characteristic profiles of DNA samples submitted pursuant to section 4 of this act and to make such information available from the State database as provided in this section. The division may contract out DNA typing analysis to a qualified DNA laboratory that meets established guidelines. The results of the DNA profile of individuals in the State database shall be made available to local, State or federal law enforcement agencies, and approved crime laboratories which serve these agencies, upon written or electronic request and in furtherance of an official investigation of a criminal offense. These records shall also be available upon receipt of a valid court order issued by a judge of the Superior Court directing the division to release these results to appropriate parties not listed above. The division shall maintain a file of such court orders.

b. The division shall adopt rules governing the methods of obtaining information from the State database and CODIS and procedures for verification of the identity and authority of the requester.

c. The division shall create a separate population database comprised of records obtained pursuant to this act after all personal identification is removed. Nothing shall prohibit the division from sharing or disseminating population databases with other law enforcement agencies, and crime laboratories that serve these agencies, upon written or electronic request and in furtherance of an official investigation of a criminal offense, or other third parties deemed necessary to assist with statistical analysis of the population databases. The population database may be made available to and searched by other agencies participating in the CODIS system.

L.1994,c.136,s.8.



Section 53:1-20.25 - Expungement Of Records From State Records; Conditions.

53:1-20.25 Expungement of records from State records; conditions.

9. a. (1) (i) Any person whose DNA record or profile has been included in the State DNA database and whose DNA sample is stored in the State DNA databank may apply for expungement on the grounds that the conviction that resulted in the inclusion of the person's DNA record or profile in the State database or the inclusion of the person's DNA sample in the State databank has been reversed and the case dismissed. The person, either individually or through an attorney, may apply to the court for expungement of the record. A copy of the application for expungement shall be served on the prosecutor for the county in which the conviction was obtained not less than 20 days prior to the date of the hearing on the application. A certified copy of the order reversing and dismissing the conviction shall be attached to an order expunging the DNA record or profile insofar as its inclusion rests upon that conviction.

(ii)Any person whose DNA record or profile has been included in the State DNA database and whose DNA sample is stored in the State DNA databank may apply for expungement on the grounds that all charges resulting from the arrest that provided the basis for inclusion of the person's DNA record or profile in the State database or the inclusion of the person's DNA sample in the State databank have been dismissed or have been resolved through an acquittal at trial. The person, either individually or through an attorney, may apply to the court for expungement of the record. A copy of the application for expungement shall be served on the prosecutor for the county in which the charge was brought not less than 20 days prior to the date of the hearing on the application. A certified copy of the order of dismissal shall be attached to an order expunging the DNA record or profile insofar as its inclusion rests upon the arrest which resulted in those charges.

(2) (i) Any juvenile adjudicated delinquent whose DNA record or profile has been included in the State DNA database and whose DNA sample is stored in the State DNA databank may apply for expungement on the grounds that the adjudication that resulted in the inclusion of the juvenile's DNA record or profile in the State database or the inclusion of the juvenile's DNA sample in the State databank has been reversed and the case dismissed. The juvenile adjudicated delinquent, either individually or through an attorney, may apply to the court for expungement of the record. A copy of the application for expungement shall be served on the prosecutor for the county in which the conviction was obtained not less than 20 days prior to the date of the hearing on the application. A certified copy of the order reversing and dismissing the adjudication shall be attached to an order expunging the DNA record or profile insofar as its inclusion rests upon that conviction.

(ii)Any juvenile whose DNA record or profile has been included in the State DNA database and whose DNA sample is stored in the State DNA databank may apply for expungement on the grounds that all charges resulting from the arrest that provided the basis for inclusion of the juvenile's DNA record or profile in the State database or the inclusion of the juvenile's DNA sample in the State databank have been dismissed or have resulted in an acquittal at trial. The juvenile, either individually or through an attorney, may apply to the court for expungement of the record. A copy of the application for expungement shall be served on the prosecutor for the county in which the charge was brought not less than 20 days prior to the date of the hearing on the application. A certified copy of the order of dismissal shall be attached to an order expunging the DNA record or profile insofar as its inclusion rests upon the arrest which resulted in those charges.

(3) (i) Any person found not guilty by reason of insanity, or adjudicated not delinquent by reason of insanity, whose DNA record or profile has been included in the State DNA database and whose DNA sample is stored in the State DNA databank may apply for expungement on the grounds that the judgment that resulted in the inclusion of the person's DNA record or profile in the State database or the inclusion of the person's DNA sample in the State databank has been reversed and the case dismissed. The person, either individually or through an attorney, may apply to the court for expungement of the record. A copy of the application of expungement shall be served on the prosecutor for the county in which the judgment was obtained not less than 20 days prior to the date of the hearing on the application. A certified copy of the order reversing and dismissing the judgment shall be attached to an order expunging the DNA record or profile insofar as its inclusion rests upon that conviction.

(ii)Any person found not guilty by reason of insanity, or adjudicated not delinquent by reason of insanity, whose DNA record or profile has been included in the State DNA database and whose DNA sample is stored in the State DNA databank may apply for expungement on the grounds that all charges resulting from the arrest that provided the basis for inclusion of the person's DNA record or profile in the State database or the inclusion of the person's DNA sample in the State databank have been dismissed or have been resolved through an acquittal at trial. The person, either individually or through an attorney, may apply to the court for expungement of the record. A copy of the application for expungement shall be served on the prosecutor for the county in which the charge was brought not less than 20 days prior to the date of the hearing on the application. A certified copy of the order of dismissal shall be attached to an order expunging the DNA record or profile insofar as its inclusion rests upon the arrest which resulted in those charges.

b.Upon receipt of an order of expungement and unless otherwise provided, the division shall purge the DNA record and all other identifiable information from the State database and the DNA sample stored in the State databank covered by the order. If the entry in the database reflects more than one conviction or adjudication, that entry shall not be expunged unless and until the person or the juvenile adjudicated delinquent has obtained an order of expungement for each conviction or adjudication on the grounds contained in subsection a. of this section. If one of the bases for inclusion in the DNA database was other than conviction or adjudication, that entry shall not be subject to expungement.

L.1994, c.136, s.9; amended 1997, c.341, s.5; 2011, c.104, s.4.



Section 53:1-20.26 - Wrongful Disclosure Of Information

53:1-20.26. Wrongful disclosure of information
10. Any person who by virtue of employment, or official position, has possession of, or access to, individually identifiable DNA information contained in the State DNA database or databank and who purposely discloses it in any manner to any person or agency not entitled to receive it is guilty of a disorderly person's offense.

L.1994,c.136,s.10.



Section 53:1-20.27 - Confidentiality

53:1-20.27. Confidentiality
11. All DNA profiles and samples submitted to the division pursuant to this act shall be treated as confidential except as provided in section 8 of this act.

L.1994,c.136,s.11.



Section 53:1-20.28 - Funding Of Act In First Year

53:1-20.28. Funding of act in first year
12. The Attorney General shall use funds obtained through seizure, forfeiture or abandonment pursuant to any federal or State statutory or common law, and the proceeds of the sale of any such confiscated property or goods, as may be available and appropriate for the costs of implementing P.L.1994, c.136 (C.53:1-20.17) during the first year following enactment.

L.1994,c.136,s.12.



Section 53:1-20.28A - "New Jersey Forensic Dna Laboratory Fund."

53:1-20.28a "New Jersey Forensic DNA Laboratory Fund."

7. a. There is created in the Division of State Police in the Department of Law and Public Safety a separate special account to be known as the "New Jersey Forensic DNA Laboratory Fund." All moneys paid to the Division of State Police pursuant to subsection g. of R.S.39:5-41 shall be deposited in the fund.

b.Moneys in the "New Jersey Forensic DNA Laboratory Fund" shall be used for the expenses of DNA laboratories, criminalistics and other forensic applications.

L.2003,c.183,s.7.



Section 53:1-20.29 - Liability For Cost Of Certain Blood Or Biological Sample Testing.

53:1-20.29 Liability for cost of certain blood or biological sample testing.

1.Any person required pursuant to the provisions of P.L.1994, c.136 (C.53:1-20.17 et seq.) to have a blood sample drawn or other biological sample collected for purposes of DNA testing shall be liable for the costs of such testing.

L.1997,c.51,s.1; amended 2000, c.118, s.2.



Section 53:1-20.30 - Lien Against Property, Income Of Offender

53:1-20.30. Lien against property, income of offender
2. The State shall have a lien against the property and income of each offender for whom DNA testing is conducted pursuant to section 1 of this act. The lien when properly filed as set forth herein shall have priority over all unrecorded encumbrances except for any restitutions, assessments or fines which the offender has been sentenced to pay.

L.1997,c.51,s.2.



Section 53:1-20.31 - Form Of Lien

53:1-20.31. Form of lien


3. The lien shall be in a form to be prescribed by the Attorney General and shall contain the name of the offender who is the owner of the real property which is the subject of the lien. The lien shall be signed by the Attorney General or a designee assigned by the Attorney General.

L.1997,c.51,s.3.



Section 53:1-20.32 - Filing Of Lien

53:1-20.32. Filing of lien


4. The lien shall be filed with the clerk of the county or register of deeds and mortgages, as the case may be, and shall immediately attach to and become binding upon all real property in the ownership of the offender.

If it is believed that the offender is the owner of real property within the State, but the exact location of same is not known, then the lien may be filed with the clerk of the Superior Court and shall become binding upon all real property of the offender wherever situate within the State.

L.1997,c.51,s.4.



Section 53:1-20.33 - Forwarding Of Notice Of Lien, Effect

53:1-20.33. Forwarding of notice of lien, effect


5. If it is found that the offender is possessed of any goods, rights, credits, chattels, moneys or effects which are held by any person, firm or corporation for the present or subsequent use of the offender, then the lien provided for herein, or a notice of the existence thereof, may be forwarded by registered mail to the person, firm, or corporation and shall become binding upon any property rights so held. The person, firm or corporation shall thereafter be precluded from disposing of the property rights until the lien is satisfied or until the holder of the lien consents thereto.

Any person, firm or corporation disposing of any such property or moneys after receipt of notice of the lien shall be liable to the State for the value of the property or moneys of which disposition has been made.

L.1997,c.51,s.5.



Section 53:1-20.34 - Provision Of Books For Entering Lien, Recordation

53:1-20.34. Provision of books for entering lien, recordation


6. The clerk of the county or register of deeds and mortgages, or clerk of the Superior Court, as the case may be, shall provide suitable books in which he shall enter the liens filed hereunder properly indexed in the name of the offender.

All liens and other papers incidental thereto required hereunder shall be received and recorded by the clerk of the county, register of deeds and mortgages, or clerk of the Superior Court, as the case may be, without payment of fees.

L.1997,c.51,s.6.



Section 53:1-20.35 - Discharge Of Lien By The State

53:1-20.35. Discharge of lien by the State


7. To discharge any lien or liens filed hereunder, the Attorney General or an agent designated by the Attorney General shall file with the clerk of the county, register of deeds and mortgages or clerk of the Superior Court, as the case may be, a duly acknowledged certificate setting forth the fact that the State desires to discharge the lien of record.

The Attorney General or an agent designated by the Attorney General is authorized to compromise for settlement any lien filed under the provisions of this act. A memorandum of the compromise and settlement signed by the Attorney General shall be sufficient authorization for a complete discharge of the lien.

L.1997,c.51,s.7.



Section 53:1-20.36 - Discharge Of Lien By A Person

53:1-20.36. Discharge of lien by a person
8. Any person desiring to secure immediate discharge of any lien may deposit with the court cash in sufficient amount to cover the amount of the lien or post a bond in an amount and with sureties to be approved by said court. Upon proper notice of this fact being given to the Attorney General a satisfaction of said lien shall be filed forthwith with the county clerk or register of deeds and mortgages as the case may be.

L.1997,c.51,s.8.



Section 53:1-20.37 - Retaining Of All Dna Profile Information.

53:1-20.37 Retaining of all DNA profile information.
2. a. Notwithstanding any other provision of law to the contrary, the Division of State Police in the Department of Law and Public Safety shall retain all DNA profile information from biological samples taken from a convicted person pursuant to the provisions of section 1 of P.L.2001, c.377 (C.2A:84A-32a) and may use the profile information in the investigation and prosecution of other crimes. The DNA profile information shall be added to, stored and maintained in the State DNA databank established pursuant to the "DNA Database and Databank Act of 1994," P.L.1994, c.136 (C.53:1-20.17 et seq.) and shall be forwarded to the FBI for inclusion in CODIS.

b.The Attorney General shall adopt rules governing the procedures to be used in the analysis and storage of DNA profile information obtained in accordance with the provisions of P.L.2001, c.377 (C.2A:84A-32a et al.).

L.2001,c.377,s.2.



Section 53:1-20.38 - Licensing Of Peddlers, Solicitors By Municipalities; Definitions.

53:1-20.38 Licensing of peddlers, solicitors by municipalities; definitions.

1. a. If authorized by the county prosecutor, a municipality shall accept, for the purposes of licensing a person as a peddler or solicitor, the results of a criminal history record background check of State records conducted within the previous six months indicating no disqualifying information which was required for that person to be licensed in another municipality as a peddler or solicitor.

b.For the purposes of this section:

"Peddler" means any person traveling by vehicle of any kind, who conveys or transports goods, articles or property of any kind or description for the purpose of offering for sale, selling and delivering the same to customers, or offering to render immediate services of any kind or description, and shall include the words "hawker," "huckster" or "itinerant vendor."

"Solicitor" means any person traveling by foot or vehicle of any kind, who sells or offers to sell goods, articles or property of any kind or description by sample or otherwise for future delivery, or who offers to render services at some time in the future, with or without accepting payment or partial payment for the same.

L.2015, c.122, s.1.



Section 53:1-21 - Creation; Duties

53:1-21. Creation; duties
The superintendent may, with the approval of the governor, and if in his opinion the detective work of the state police so demands, create a state detective bureau, under his immediate supervision. The bureau shall maintain facilities for the detection of crime by the state police, and shall co-operate with and afford central information and fingerprints and other records for the various counties. For this purpose, the superintendent may, with the approval of the governor, utilize the services of not more than five of the members of the state police force as assistant state detectives.

All applicants for detective work shall first be given a special examination by the superintendent to determine their qualifications and experience for such work.



Section 53:1-21.1 - Establishment Of Radiotelephone And Intercommunicating System

53:1-21.1. Establishment of radiotelephone and intercommunicating system
There shall be established in the Division of State Police in the Department of Law and Public Safety under the direction of the Superintendent of State Police a modern, integrated mobile radiotelephone and intercommunicating system, which shall include sending and receiving stations at fixed State Police headquarters and State Police stations and in State Police mobile units and at such other locations as the police problems of the State may require for full operational control, for the prompt collection and distribution of police information throughout the State, and for use in disaster operations.

L.1954, c. 49, s. 1.



Section 53:1-21.2 - Equipment

53:1-21.2. Equipment
The Superintendent of State Police shall equip State Police headquarters, State Police stations and State Police mobile units with proper modern radiotelephone and intercommunicating facilities which shall be integrated into the said system.

L.1954, c. 49, s. 2.



Section 53:1-21.3 - Other State Law Enforcement Agencies; Use By

53:1-21.3. Other State law enforcement agencies; use by
When, in the opinion of the Superintendent of State Police, it will not interfere with State Police work, other New Jersey law enforcement agencies may be permitted by the Attorney-General to make use of the said system. Any such permission shall be subject to the conditions which the Superintendent of State Police shall find necessary or desirable to impose.

L.1954, c. 49, s. 3.



Section 53:1-21.4 - Contract For Furnishing Of Service

53:1-21.4. Contract for furnishing of service
The Superintendent of State Police, subject to the approval of the Attorney-General, is authorized and empowered to contract for the furnishing of modern mobile radiotelephone and intercommunicating service when, in the opinion of the Superintendent of State Police, such contract will provide for the most efficient service available. Any such contract shall be made subject to appropriations made by law. With the approval of the State Treasurer, any such contract may be entered into without competitive bidding.

L.1954, c. 49, s. 4.



Section 53:1-21.5 - Transfer Of Title To State Owned Equipment And Facilities

53:1-21.5. Transfer of title to State owned equipment and facilities
The Superintendent of State Police is hereby authorized and empowered to transfer title, on behalf of the State of New Jersey, to any mobile radiotelephone equipment and related facilities now owned by the State of New Jersey to any person, firm, or corporation which contracts to furnish the said service, upon such terms as may be agreed upon by the contractor and the Superintendent of State Police, all subject to the approval of the Attorney-General and the State Treasurer. The agreed upon purchase price of such equipment and related facilities shall be credited against the service charges during the first 12 months of operation under such contract.

L.1954, c. 49, s. 5.



Section 53:1-23 - Physicians And Other Medical Personnel

53:1-23. Physicians and other medical personnel
Subject to the availability of appropriations, the superintendent may appoint, as members of the staff of the State Police, and set the salary of, such physicians and other medical personnel as may be required, who shall serve at the pleasure of and be subject to the orders of the superintendent.

Amended by L.1950, c. 154, p. 337, s. 2; L.1970, c. 52, s. 1, eff. May 14, 1970.



Section 53:1-24 - Cooks; Civil Service Rights; Titles

53:1-24. Cooks; civil service rights; titles
The superintendent may employ civilian cooks and cooks' helpers to conduct the mess at such salary as he may have to expend for such services.

For the purpose of establishing civil service rights for full-time cooks and cooks' helpers in the employ of the Department of State Police, there are hereby established the following titles: Chefs, food service helpers.

The present civilian employees of the Department of State Police shall be placed by the Civil Service Commission in the classified service and shall hold and retain their present title, pursuant to the provisions of Title 11, subtitle two, of the Revised Statutes.

Amended by L.1940, c. 103, p. 242, s. 2.



Section 53:1-25 - Expert Services And Civilian Specialists; Civil Service Rights; Titles Established

53:1-25. Expert services and civilian specialists; civil service rights; titles established
The superintendent may make special and short-time employment of such expert services as may become necessary from time to time in the proper fulfillment of the purposes of this Title, and may employ such civilian specialists as may be required to carry out the purposes of this Title, subject to the approval of the State House Commission as to the compensation thereof.

For the purpose of establishing civil service rights for full-time civilian employees, there are hereby established in the Department of State Police, the following titles: Head clerk, principal clerk-bookkeeper, principal clerk-stenographers, principal clerk, senior clerk, senior clerk-stenographers, clerk-stenographers, principal troop clerk, telephone operator, chauffeur and stock clerk, building maintenance repairmen, automobile mechanics.

The present civilian employees of the Department of State Police shall be placed by the Civil Service Commission in the classified service and shall hold and retain their present title, pursuant to the provisions of Title 11, subtitle two, of the Revised Statutes.

Amended by L.1940, c. 103, p. 242, s. 3.



Section 53:1-26.1 - Possession Of Goods For Six Months; Auction Sale; Notice; Perishable Goods; Moneys Paid Into State Treasury

53:1-26.1. Possession of goods for six months; auction sale; notice; perishable goods; moneys paid into state treasury
All goods and chattels which shall come into the possession of the State Police by finding, or by being recovered after theft or robbery, and which shall remain in the possession of the State Police for six months, and the owner or owners are unknown and cannot be found, or refuse to receive such goods or chattels, may, in whole or in part, be exposed for sale by the director of the Division of Purchase and Property of the State Department of Taxation and Finance at public auction in a public place after notice of the sale shall have been published in a newspaper published in the State. Goods and chattels of a perishable nature so held may be sold as promptly as may be necessary to avoid loss. All moneys received from the sale of any goods and chattels shall be paid into the State treasury. All unclaimed moneys coming into the possession of the State Police shall, after six months, be paid into the State treasury.

L.1946, c. 290, p. 984, s. 1.



Section 53:1-27 - Quarters, Equipment And Teaching Staff For Training School

53:1-27. Quarters, equipment and teaching staff for training school
Within the limits of the appropriation granted, the superintendent may provide suitable quarters, equipment and teaching staff for the training of the members of the department and any other law enforcement officers of the State, county or municipality as may be authorized by the Governor.

L.1947, c. 65, p. 220, s. 6.



Section 53:1-28 - Repeal

53:1-28. Repeal
"A supplement to an act entitled "An act creating a Department of State Police, providing for the appointment of a superintendent thereof, together with the officers and men who shall constitute the force, defining their powers and duties, and making an appropriation for the expenses connected therewith,' passed March twenty-ninth, one thousand nine hundred and twenty-one," approved June fourteenth, one thousand nine hundred and thirty-two; "An act providing for the appointment of thirteen additional troopers to the Department of State Police, and making an appropriation therefor," approved September twenty-first, one thousand nine hundred and forty; and "An act concerning the Department of State Police and making an appropriation therefor," approved December twenty-third, one thousand nine hundred and forty-one, are repealed.

L.1947, c. 65, p. 220, s. 7.



Section 53:1-29 - Service In Armed Forces Included In Computing Years Of Service For Retirement Rights

53:1-29. Service in armed forces included in computing years of service for retirement rights
The members of the State Police heretofore temporarily appointed for the duration of a defense emergency and who are now members of the State Police, shall be entitled to have included, in computing their years of service for the purpose of determining their disability benefits, their seniority and their retirement and pension rights, the whole period of their service in the armed forces of the United States to the same extent as though they had been permanently appointed to the State Police and their services in the said armed forces of the United States had been rendered in the service of the State Police.

L.1951, c. 172, p. 653, s. 1.



Section 53:1-30 - Provision Of Means For Defense, Reimbursement, Exceptions.

53:1-30 Provision of means for defense, reimbursement, exceptions.

1.Whenever a member or officer of the Division of State Police is a defendant in an action or legal proceeding arising out of and directly related to the lawful exercise of police powers in the furtherance of official duties, the Attorney General shall provide that member or officer with necessary means for the defense of the action or proceeding, but not for his defense in a disciplinary or criminal proceeding instituted against the member or officer. If a disciplinary or criminal proceeding is dismissed or finally determined in favor of the member or officer, the member or officer shall be reimbursed for the reasonable expenses of his defense. Nothing in this section shall be construed to limit the Attorney General's authority under section 3 of P.L.1972, c.48 (C.59:10A-3) to provide for the defense of a member or officer of the Division of State Police in any action or legal proceeding, if the Attorney General concludes that such representation is in the best interest of the State.

L.1999,c.359,s.1.



Section 53:1-31 - Reinstatement, Recovery Of Pay Under Certain Circumstances.

53:1-31 Reinstatement, recovery of pay under certain circumstances.

2.Whenever a member or officer of the Division of State Police is charged under the laws of this State, another state, or the United States, and has been suspended without pay as a result of an action or legal proceeding, and is found not guilty at trial, or the charges are dismissed, or the prosecution is terminated, that member or officer shall be reinstated to his position and shall recover all pay withheld during the period of suspension subject to any disciplinary proceedings or administrative action.

L.1999,c.359,s.2.



Section 53:1-32 - "National Crime Prevention And Privacy Compact"

53:1-32. "National Crime Prevention and Privacy Compact"
1.The Contracting Parties agree to the following:

OVERVIEW

(a)IN GENERAL.--This Compact organizes an electronic information sharing system among the Federal Government and the States to exchange criminal history records for noncriminal justice purposes authorized by Federal or State law, such as background checks for governmental licensing and employment.

(b)OBLIGATIONS OF PARTIES.--Under this Compact, the FBI and the Party States agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the Federal Government and to Party States for authorized purposes. The FBI shall also manage the Federal data facilities that provide a significant part of the infrastructure for the system.

ARTICLE I--DEFINITIONS

In this Compact:

(1)ATTORNEY GENERAL.--The term "Attorney General" means the Attorney General of the United States.

(2)COMPACT OFFICER.--The term "Compact officer" means--

(A)with respect to the Federal Government, an official so designated by the Director of the FBI; and

(B)with respect to a Party State, the chief administrator of the State's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(3)COUNCIL.--The term "Council" means the Compact Council established under Article VI.

(4)CRIMINAL HISTORY RECORDS.--The term "criminal history records"--

(A)means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

(B)does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system.

(5)CRIMINAL HISTORY RECORD REPOSITORY.--The term "criminal history record repository" means the State agency designated by the Governor or other appropriate executive official or the legislature of a State to perform centralized recordkeeping functions for criminal history records and services in the State.

(6)CRIMINAL JUSTICE.--The term "criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7)CRIMINAL JUSTICE AGENCY.--The term "criminal justice agency"--

(A)means--

(i)courts; and

(ii)a governmental agency or any subunit thereof that--

(I)performs the administration of criminal justice pursuant to a statute or Executive order; and

(II) allocates a substantial part of its annual budget to the administration of criminal justice; and

(B) includes Federal and State inspectors general offices.

(8) CRIMINAL JUSTICE SERVICES.--The term "criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9)CRITERION OFFENSE.--The term "criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.

(10) DIRECT ACCESS.--The term "direct access" means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(11) EXECUTIVE ORDER.--The term "Executive order" means an order of the President of the United States or the chief executive officer of a State that has the force of law and that is promulgated in accordance with applicable law.

(12) FBI.--The term "FBI" means the Federal Bureau of Investigation.

(13) INTERSTATE IDENTIFICATION SYSTEM.--The term "Interstate Identification Index System" or "III System"--

(A)means the cooperative Federal-State system for the exchange of criminal history records; and

(B)includes the National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the States and the FBI.

(14) NATIONAL FINGERPRINT FILE.--The term "National Fingerprint File" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System.

(15) NATIONAL IDENTIFICATION INDEX.--The term "National Identification Index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

(16) NATIONAL INDICES.--The term "National indices" means the National Identification Index and the National Fingerprint File.

(17) NONPARTY STATE.--The term "Nonparty State" means a State that has not ratified this Compact.

(18) NONCRIMINAL JUSTICE PURPOSES.--The term "noncriminal justice purposes" means uses of criminal history records for purposes authorized by Federal or State law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(19) PARTY STATE.--The term "Party State" means a State that has ratified this Compact.

(20) POSITIVE IDENTIFICATION.--The term "positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.

(21) SEALED RECORD INFORMATION.--The term "sealed record information" means--

(A)with respect to adults, that portion of a record that is--

(i)not available for criminal justice uses;

(ii)not supported by fingerprints or other accepted means of positive identification; or

(iii) subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a Federal or State statute that requires action on a sealing petition filed by a particular record subject; and

(B) with respect to juveniles, whatever each State determines is a sealed record under its own law and procedure.

(22) STATE.--The term "State" means any State, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE II--PURPOSES

The purposes of this Compact are to--

(1)provide a legal framework for the establishment of a cooperative Federal- State system for the interstate and Federal-State exchange of criminal history records for noncriminal justice uses;

(2)require the FBI to permit use of the National Identification Index and the National Fingerprint File by each Party State, and to provide, in a timely fashion, Federal and State criminal history records to requesting States, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(3)require Party States to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other States and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(4)provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5)require the FBI and each Party State to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

ARTICLE III--RESPONSIBILITIES OF COMPACT PARTIES



(a)FBI RESPONSIBILITIES.--The Director of the FBI shall--

(1)appoint an FBI Compact officer who shall--

(A)administer this Compact within the Department of Justice and among Federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

(B)ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the Federal agencies and other agencies and organizations referred to in Article III(1)(A); and

(C)regulate the use of records received by means of the III System from Party States when such records are supplied by the FBI directly to other Federal agencies;

(2)provide to Federal agencies and to State criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including-

(A)information from Nonparty States; and

(B)information from Party States that is available from the FBI through the III System, but is not available from the Party State through the III System;

(3)provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4)modify or enter into user agreements with Nonparty State criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b)STATE RESPONSIBILITIES.--Each Party State shall--

(1)appoint a Compact officer who shall--

(A)administer this Compact within that State;

(B)ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the State; and

(C)regulate the in-State use of records received by means of the III System from the FBI or from other Party States;

(2)establish and maintain a criminal history record repository, which shall provide--

(A)information and records for the National Identification Index and the National Fingerprint File; and

(B)the State's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3)participate in the National Fingerprint File; and

(4)provide and maintain telecommunications links and related equipment necessary to support the services set forth in this Compact.

(c)COMPLIANCE WITH III SYSTEM STANDARDS.--In carrying out their responsibilities under this Compact, the FBI and each Party State shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(d)MAINTENANCE OF RECORD SERVICES.--

(1)Use of the III System for noncriminal justice purposes authorized in this Compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(2)Administration of Compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

ARTICLE IV--AUTHORIZED RECORD DISCLOSURES

(a)STATE CRIMINAL HISTORY RECORD REPOSITORIES.--To the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to State criminal history record repositories for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General and that authorizes national indices checks.

(b)CRIMINAL JUSTICE AGENCIES AND OTHER GOVERNMENTAL OR NONGOVERNMENTAL AGENCIES.--The FBI, to the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), and State criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General, that authorizes national indices checks.

(c)PROCEDURES.--Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact, and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall--

(1)ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(2)require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3)ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

ARTICLE V--RECORD REQUEST PROCEDURES

(a)POSITIVE IDENTIFICATION.--Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b)SUBMISSION OF STATE REQUESTS.--Each request for a criminal history record check utilizing the national indices made under any approved State statute shall be submitted through that State's criminal history record repository. A State criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another State criminal history record repository or the FBI.

(c)SUBMISSION OF FEDERAL REQUESTS.--Each request for criminal history record checks utilizing the national indices made under Federal authority shall be submitted through the FBI or, if the State criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the State in which such request originated. Direct access to the National Identification Index by entities other than the FBI and State criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d)FEES.--A State criminal history record repository or the FBI--

(1)may charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2)may not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e)ADDITIONAL SEARCH.--

(1)If a State criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2)If, with respect to a request forwarded by a State criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records-

(A)the FBI shall so advise the State criminal history record repository; and

(B)the State criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other State criminal history record repositories.

ARTICLE VI--ESTABLISHMENT OF COMPACT COUNCIL

(a)ESTABLISHMENT.--

(1)IN GENERAL.--There is established a council to be known as the "Compact Council", which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(2)ORGANIZATION.--The Council shall--

(A)continue in existence as long as this Compact remains in effect;

(B)be located, for administrative purposes, within the FBI; and

(C)be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

(b)MEMBERSHIP.--The Council shall be composed of 15 members, each of whom shall be appointed by the Attorney General, as follows:

(1)Nine members, each of whom shall serve a two-year term, who shall be selected from among the Compact officers of Party States based on the recommendation of the Compact officers of all Party States, except that, in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of Nonparty States shall be eligible to serve on an interim basis.

(2)Two at-large members, nominated by the Director of the FBI, each of whom shall serve a three-year term, of whom--

(A)one shall be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

(B)one shall be a representative of the noncriminal justice agencies of the Federal Government.

(3)Two at-large members, nominated by the Chairman of the Council, once the Chairman is elected pursuant to Article VI(c), each of whom shall serve a three-year term, of whom--

(A)one shall be a representative of State or local criminal justice agencies; and

(B)one shall be a representative of State or local noncriminal justice agencies.

(4)One member, who shall serve a three-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board.

(5)One member, nominated by the Director of the FBI, who shall serve a three-year term, and who shall be an employee of the FBI.

(c)CHAIRMAN AND VICE CHAIRMAN.--

(1)IN GENERAL.--From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council, respectively. Both the Chairman and Vice Chairman of the Council--

(A)shall be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at-large member; and

(B)shall serve a two-year term and may be reelected to only one additional two-year term.

(2)DUTIES OF VICE CHAIRMAN.--The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.

(d)MEETINGS.--

(1)IN GENERAL.--The Council shall meet at least once each year at the call of the Chairman. Each meeting of the Council shall be open to the public. The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at such meeting.

(2)QUORUM.--A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e)RULES, PROCEDURES, AND STANDARDS.--The Council shall make available for public inspection and copying at the Council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the Council.

(f)ASSISTANCE FROM FBI.--The Council may request from the FBI such reports, studies, statistics, or other information or materials as the Council determines to be necessary to enable the Council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g)COMMITTEES.--The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

ARTICLE VII--RATIFICATION OF COMPACT

This Compact shall take effect upon being entered into by two or more States as between those States and the Federal Government. Upon subsequent entering into this Compact by additional States, it shall become effective among those States and the Federal Government and each Party State that has previously ratified it. When ratified, this Compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing State.

ARTICLE VIII--MISCELLANEOUS PROVISIONS

(a)RELATION OF COMPACT TO CERTAIN FBI ACTIVITIES.--Administration of this Compact shall not interfere with the management and control of the Director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b)NO AUTHORITY FOR NONAPPROPRIATED EXPENDITURES.--Nothing in this Compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c)RELATING TO PUBLIC LAW 92-544.--Nothing in this Compact shall diminish or lessen the obligations, responsibilities, and authorities of any State, whether a Party State or a Nonparty State, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(a), regarding the use and dissemination of criminal history records and information.

ARTICLE IX--RENUNCIATION

(a)IN GENERAL.--This Compact shall bind each Party State until renounced by the Party State.

(b)EFFECT.--Any renunciation of this Compact by a Party State shall--

(1)be effected in the same manner by which the Party State ratified this Compact; and

(2)become effective 180 days after written notice of renunciation is provided by the Party State to each other Party State and to the Federal Government.

ARTICLE X--SEVERABILITY

The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating State, or to the Constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this Compact is held contrary to the constitution of any Party State, all other portions of this Compact shall remain in full force and effect as to the remaining Party States and in full force and effect as to the Party State affected, as to all other provisions.

ARTICLE XI--ADJUDICATION OF DISPUTES

(a)IN GENERAL.--The Council shall--

(1)have initial authority to make determinations with respect to any dispute regarding--

(A)interpretation of this Compact;

(B)any rule or standard established by the Council pursuant to Article V; and

(C)any dispute or controversy between any parties to this Compact; and

(2)hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. Such decision shall be published pursuant to the requirements of Article VI(e).

(b)DUTIES OF FBI.--The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the Council holds a hearing on such matters.

(c)RIGHT OF APPEAL.--The FBI or a Party State may appeal any decision of the Council to the Attorney General, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a State court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.

L.2001,c.331.



Section 53:1-33 - Complaints Against State Police Officers, Process.

53:1-33 Complaints against State Police officers, process.
1.Except as otherwise provided by law, no permanent officer or trooper of the New Jersey State Police shall be removed from his office, employment or position for political reasons or for any cause other than incapacity, misconduct, or disobedience of rules and regulations established for the State Police, nor shall an officer or trooper be suspended, removed, fined or reduced in rank from or in office, employment, or position therein, except for just cause as hereinbefore provided and then only upon a written complaint setting forth the charge or charges against the officer or trooper. The complaint shall be filed in the office of the Superintendent or with the officer or officers having charge of the unit of the State Police wherein the complaint is made and a copy shall be served upon the officer or trooper so charged, with notice of a designated hearing thereon by the proper authorities, which shall be not less than 10 or more than 30 days from date of service of the complaint.

A complaint charging a violation of the internal rules and regulations established for the conduct of the State Police shall be filed no later than the 45th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based, except that a complaint charging a violation of the internal rules and regulations established for the conduct of the State Police involving (1) prohibited discrimination, (2) unreasonable use of force or threat of force, or (3) an intentional constitutional violation shall be filed no later than the 120th day after the date on which the person filing the complaint obtained sufficient information to file the matter upon which the complaint is based, until such time as the consent decree entered into between the United States and this State in Civil No. 99-5970 (MLC), ordered by United States District Court Judge Mary Cooper on December 30, 1999, has expired on such matter and all discipline issues will be governed by the 45-day limit thereafter. The applicable time limit shall not apply if an investigation of an officer or trooper for a violation of the internal rules or regulations of the law enforcement unit is included directly or indirectly within a concurrent investigation of that person for a violation of the criminal laws of this State. The applicable time limit shall begin on the day after the disposition of the criminal investigation. The time requirement of this section for the filing of a complaint against an officer or trooper shall not apply to a filing of a complaint by a private individual.

A failure to comply with the provisions of this section concerning the service of the complaint and the time within which a complaint is to be filed shall require a dismissal of the complaint.

The officer or trooper may waive the right to a hearing and may appeal the charges directly to any available authority specified by law or regulation, or follow any other procedure recognized by a contract, as permitted by law.

L.2001,c.380.



Section 53:2-1 - Powers, Duties; Cooperation With Other Authorities.

53:2-1 Powers, duties; cooperation with other authorities.

53:2-1. The members of the State Police shall be subject to the call of the Governor. They shall be peace officers of the State, shall primarily be employed in furnishing adequate police protection to the inhabitants of rural sections, shall give first aid to the injured and succor the helpless, and shall have in general the same powers and authority as are conferred by law upon police officers and constables.

They shall have power to prevent crime, to pursue and apprehend offenders and to obtain legal evidence necessary to insure the conviction of such offenders in the courts. They shall have power to execute any lawful warrant or order of arrest issued against any person, and to make arrests without warrant for violations of the law committed in their presence, and for felonies committed the same as are or may be authorized by law for other peace officers.

They may co-operate with any other State department, or any State or local authority in detecting crime, apprehending criminals and preserving law and order; but the State Police shall not be used as a posse in any municipality except upon order of the Governor when requested by the governing body of such municipality; provided, however, that the Superintendent of State Police, or the person in charge thereof, shall, upon request made to him by the superintendent of elections of any county of this State, assign for use on any election day officers and troopers, not to exceed fifteen in number in any one county, to aid such superintendents of elections in the enforcement of the election laws of this State.

They may act as inspectors of motor vehicles and as wardens in the protection of the forests, and the fish and game of the State. With respect to enforcement of the provisions of the "New Jersey Alcoholic Beverage Control Act," Title 33 of the Revised Statutes, they shall have all the powers conferred upon "officers" pursuant to that title. They shall have the authority to investigate any offenses or violations occurring on the waters of this State, as defined in section 1 of P.L.1986, c.150 (C.53:1-11.10), and to stop and board a vessel in the waters of the State to determine whether the vessel complies with State and federal boating safety laws and shall have the power to order a vessel that does not comply with these laws to return immediately to shore. They shall have the authority, in accordance with applicable State and federal laws, rules and regulations, to take appropriate action as authorized by the United States Coast Guard to assist the United States Coast Guard in the enforcement of any safety and security zone established by the United States Coast Guard Captain of the Port for the Port of New York and New Jersey or the Port of Philadelphia. They shall have the authority to perform all of the duties of members of the State Capitol Police Force as defined in section 2 of P.L.1977, c.135 (C.52:17B-9.2).

Amended 1940, c.198; 1997, c.19, s.3; 2004, c.82, s.2.



Section 53:2-2 - Duty To Execute Legal Process Issued By Senate Or Assembly

53:2-2. Duty to execute legal process issued by senate or assembly
The members of the state police, upon the request of the issuing body or the representatives of the issuing body, shall serve and execute, or assist in serving and executing, any summons, subpoena, warrant, commitment, attachment, order of arrest, or other process of any kind that may be issued by or by order of the senate, the general assembly, or by the senate and general assembly concurrently, jointly or in joint session, or by any committee of the senate or of the general assembly, or any joint committee of the senate and general assembly.



Section 53:2-3 - Certified Copies Of Reports, Photographs Or Other Information Pertaining To Automobile Accident Or Other Casualty In File; Public Access; Fees

53:2-3. Certified copies of reports, photographs or other information pertaining to automobile accident or other casualty in file; public access; fees
The Superintendent of State Police is authorized upon request, to supply to any applicant a certified copy of any report, photograph, or of any other related information of or pertaining to any automobile accident or other casualty, on file in the Division of State Police. The Superintendent of State Police, subject to the approval of the Attorney General, may prescribe rules and regulations governing applications for any such certified copies, and the said superintendent may decline to issue any such certified copy when, in his judgment, the interests of law enforcement and public safety so require.

The Superintendent of State Police shall be paid $10.00 for each such certified copy and, if the said copy exceeds three folios, an additional $2.00 for every additional page containing three or less folios $5.00 for each photographic print up to 10 prints and $3.00 for each print thereafter, and the Superintendent of State Police shall pay the same over to the State Treasurer, but no such payment shall be required when the applicant is a law enforcement or other agency of the State or of any political subdivision thereof or of any other state or of the Government of the United States.

L.1952, c. 117, p. 457, s. 1. Amended by L.1971, c. 312, s. 1, eff. Sept. 2, 1971.



Section 53:2-4 - Contracts For Radio Or Television Programs; Approval

53:2-4. Contracts for radio or television programs; approval
The Division of Purchase and Property, when requested by the Superintendent of State Police with the approval of the Attorney-General, shall have the power to enter into contracts with any radio or television broadcasting producer or any motion picture producer for the production of a program or a series of programs relating to and based upon the activities and aims of the Division of State Police in the Department of Law and Public Safety. Such contracts shall be made in the name of the State of New Jersey upon such terms and conditions as shall be approved by the Attorney-General and the Superintendent of State Police.

L.1958, c. 71, p. 507, s. 1, eff. June 19, 1958.



Section 53:2-5 - Veto Power Over Context Of Programs; Technical Assistance

53:2-5. Veto power over context of programs; technical assistance
The Superintendent of State Police shall have the right to accept, reject or modify any script, release or other material to be used in any such program and, where he deems necessary, to assign a member or members of the Division of State Police to render technical supervision prior to and during the production of any such program, so as to insure compliance therewith.

L.1958, c. 71, p. 507, s. 2.



Section 53:2-6 - Deposit Of Funds

53:2-6. Deposit of funds
All moneys received under the terms of any contract entered into pursuant to this act, in excess of the costs chargeable thereto, shall be forthwith deposited with the State Treasurer and, thereupon, placed to the credit of the State Police Retirement and Benevolent Fund established pursuant to the provisions of chapter 188 of the laws of 1925, as continued by section 53:5-1 of the Revised Statutes.

L.1958, c. 71, p. 508, s. 3.



Section 53:2-7 - Toll Free Arson Hotline

53:2-7. Toll free arson hotline
6. The Division of State Police in the Department of Law and Public Safety shall establish a 24-hour toll free arson hotline for the submission of reports required under subsection b. of N.J.S.2C:58-8.

L.1991,c.433,s.6.



Section 53:3-1 - State Headquarters

53:3-1. State headquarters
The state house commission shall provide suitable headquarters for the department of state police at Trenton.



Section 53:3-2 - Local Patrol Stations; Right To Acquire Use Of Lands For

53:3-2. Local patrol stations; right to acquire use of lands for
The superintendent shall from time to time establish headquarters and patrol stations in such localities as he shall deem most advisable for the protection of the rural and suburban portions of the state, and for the enforcement of the laws of the state. To that end he may, with the approval of the governor, acquire the right to use lands and buildings for the accommodations of the members of the state police, their horses and equipment.



Section 53:3-3 - Equipment Provided; Sale Of Unusable Property

53:3-3. Equipment provided; sale of unusable property
The superintendent shall provide the state police within the amount of appropriations therefor, with uniforms, emergency and first aid outfits, weapons, horses, horse equipment, horse drawn and motor vehicles, and all other supplies and equipment necessary to carry out the objects of this title. All such property shall remain the property of the state, but the superintendent may sell the same when it shall have become unfit for use, and all moneys received therefor shall be paid into the state treasury.



Section 53:3-4 - Deductions For Damage To Property

53:3-4. Deductions for damage to property
The superintendent shall make charges against any member of the state police for property of the department lost or destroyed through the carelessness or neglect of such member, and if it shall be determined that such loss or destruction was due to such carelessness or neglect, then there shall be deducted from the pay of such member, the amount of money necessary to replace the property so lost or destroyed.



Section 53:3-5 - Uniforms For State Police

53:3-5. Uniforms for state police
The members of the department of state police shall wear the following standard uniform, subject to state police regulations:

a. Winter uniform: French blue blouse, dark blue breeches with yellow stripe, cap with dark blue band and French blue bell, black boots, black pistol belt, long dark blue trousers with yellow stripe for officers, French blue overcoat; all according to state police specifications.

b. Summer uniform: French blue shirt, dark blue breeches with yellow stripe, cap with dark blue band and French blue bell, black boots, black pistol belt, long dark blue trousers with yellow stripe for officers, French blue overcoat; all according to state police specifications.



Section 53:3-6 - Penalty For Wearing Or Imitating Uniform

53:3-6. Penalty for wearing or imitating uniform
No person other than a member of the department of state police shall, directly or indirectly, wear, use, or order to be worn or used, copy or imitate in any respect or manner the standard uniforms specified in section 53:3-5 of this title. Any person who shall violate any provision of this section shall be guilty of a misdemeanor, and punished by a fine not exceeding two hundred and fifty dollars, or by imprisonment in the county jail for a term not exceeding one year, or both, at the discretion of the court.

The term "person" as used herein shall include individuals, associations, corporations, or agents, officers or officials elected or appointed by any municipality or county.



Section 53:3-7 - Markings On Vehicles

53:3-7. Markings on vehicles
The vehicles used by the state police for purposes of investigation and detective operations need not be marked as state property, and need bear only such license plates as are required on privately owned vehicles.



Section 53:3-8 - Establishment; "Sending And Receiving" Stations

53:3-8. Establishment; "sending and receiving" stations
There shall be established a basic system of teletype communication providing for "sending and receiving" stations at each of the state police troop headquarters and department headquarters and such other "sending and receiving" stations as the police problem of the state may require for the purpose of prompt collection and distribution of police information throughout the state.



Section 53:3-9 - Superintendent To Install And Operate Basic System; Personnel, Civil Service Rights; Title

53:3-9. Superintendent to install and operate basic system; personnel, civil service rights; title
The superintendent is authorized to install and operate such basic system and employ the necessary personnel for its operation and maintenance. The persons so employed may be members of the Department of State Police with equivalent rank and pay, and civilian employees particularly qualified for the duty they are to perform.

For the purpose of establishing civil service rights for full-time civilian employees, there is hereby established in the teletype bureau, the title of: Teletype operators.

The present civilian employees of the teletype bureau shall be placed by the Civil Service and shall hold and retain their present title, pursuant to the provisions of Title 11, subtitle two, of the Revised Statutes.

Amended by L.1940, c. 103, p. 243, s. 4.



Section 53:3-10 - Equipment For Police Stations; County And Municipal Agencies May Use System

53:3-10. Equipment for police stations; county and municipal agencies may use system
All state police stations shall be equipped with the proper receiving apparatus and shall be connected with the basic system. The basic system shall be made available for use by all municipal, county or other enforcement agencies within the state. Such municipalities, counties and agencies may, at their own expense, connect receiving instruments with any of the basic stations.



Section 53:3-11 - Interstate Connection Of System Permitted

53:3-11. Interstate connection of system permitted
The basic system may be connected directly with similar systems in adjoining states and arrangements shall be made for the exchange of interstate police information.



Section 53:3-12 - Commutation Of Rations And Quarters

53:3-12. Commutation of rations and quarters
The superintendent may provide for the payment of commutation of rations and quarters to the members of the state police not provided with rations and quarters by the state.



Section 53:3-13 - Petty Cash Fund; Bond Of Disbursing Officers

53:3-13. Petty cash fund; bond of disbursing officers
The superintendent shall establish a petty cash account from the annual appropriations to the amount of five thousand dollars, and shall authorize designated commissioned officers to make disbursements from this account in all cases where it becomes necessary to make an immediate cash payment for transportation expenses, accessories and repairs to motor vehicles, board and lodging, immediate medical and veterinary supplies, telephone and imperative supplementary supplies. Upon presentation of vouchers for moneys expended from the petty cash fund, the fund will be reimbursed to the amount of vouchers submitted.

Every disbursing officer shall file a bond with the superintendent in the amount of five thousand dollars for faithful performance of duty, and proper administration of funds.



Section 53:3-14 - Payment Of Departmental Expenses

53:3-14. Payment of departmental expenses
All expenses incurred in carrying out the provisions of this title shall be presented for payment by the superintendent after the same have been duly approved by him, and shall be paid in the same manner as other claims are paid by the state.



Section 53:4-1 - Subpoenas By Superintendent; Service

53:4-1. Subpoenas by superintendent; service
Whenever the department of state police desires to examine a member of the department in relation to the discharge of his official duties or conduct, or concerning the possession or disposition by him in his official capacity of any property belonging to the department, or to inspect or examine any book account, voucher or document in the possession or under control of a member of the department as such member, relating to the affairs or interests of the department, the superintendent or deputy superintendent of state police may issue a subpoena ad testificandum or subpoena duces tecum to any person to appear before him and give testimony or information required for the purpose above mentioned. Such subpoenas may be served by any police officer or constable of the municipality wherein the person to be subpoenaed resides, or by a member of the state police.



Section 53:4-2 - Refusal To Obey Subpoena Or Produce Evidence

53:4-2. Refusal to obey subpoena or produce evidence
In case any person summoned in accordance with the provisions of section 53:4-1 of this Title shall refuse to obey the subpoena or to give testimony or answer questions, or to produce any book, paper or document as required, the Superior Court may, upon ex parte application, compel him to do so.

Amended by L.1953, c. 50, p. 890, s. 1.



Section 53:4-4 - Superintendent May Administer Oaths; Perjury

53:4-4. Superintendent may administer oaths; perjury
The superintendent or deputy superintendent of state police may administer oaths to all witnesses brought before him by virtue of any provision of this chapter. Any such witness who shall testify falsely to any material matter upon such investigation or inquiry, shall be guilty of perjury.



Section 53:4-5 - Witness Fees And Mileage

53:4-5. Witness fees and mileage
Witnesses subpoenaed by virtue of this chapter shall be entitled to receive the like fees and mileage as witnesses in civil actions.



Section 53:5A-2 - Provisos As To Repeal

53:5A-2. Provisos as to repeal
Repeal of chapter 5 of Title 53 of the Revised Statutes of New Jersey and all amendments and supplements thereto is subject to the following provisos:

a. Any person retired under any of the provisions of said chapter and receiving or entitled to receive benefits thereunder, prior to its repeal, shall continue to receive the same benefits or shall continue to be entitled to receive the same benefits, to the same extent and in the same manner, as if such chapter had not been repealed.

b. Any beneficiary receiving an allowance or eligible to receive an allowance under such chapter shall continue to receive or be eligible to receive such allowance as provided under such chapter.

c. Any person electing to have deductions for medical and hospital insurance subtracted from his pension shall continue to have such deductions subtracted as if such chapter had not been repealed.

d. Any person retired for disability under such chapter and receiving benefits or entitled to receive benefits thereunder and any person receiving death benefits as a result of the death of a member under such chapter, prior to its repeal, shall continue to receive the same, or shall continue to be entitled to receive the same to such extent and in such manner as if such chapter had not been repealed.

e. (Deleted by amendment.)

f. (Deleted by amendment.)

g. Interest on the contributions made by persons pursuant to the provisions of such chapter shall cease to accrue as of June 30, 1965.

h. (Deleted by amendment.)

i. (Deleted by amendment.)

j. (Deleted by amendment.)

k. (Deleted by amendment.)

L.1965, c. 89, s. 2, eff. July 1, 1965. Amended by L.1971, c. 181, s. 2, eff. June 1, 1971.



Section 53:5A-3 - Definitions Relative To The State Police Retirement System.

53:5A-3 Definitions relative to the State Police Retirement System.

3.As used in this act:

a."Aggregate contributions" means the sum of all the amounts, deducted from the salary of a member or contributed by him or on his behalf, standing to the credit of his individual account in the Annuity Savings Fund. Interest credited on contributions to the former "State Police Retirement and Benevolent Fund" shall be included in a member's aggregate contributions.

b."Annuity" means payments for life derived from the aggregate contributions of a member.

c."Annuity reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of an annuity, computed upon the basis of such mortality tables recommended by the actuary as the board of trustees adopts and regular interest.

d."Beneficiary" means any person entitled to receive any benefit pursuant to the provisions of this act by reason of the death of a member or retirant.

e."Board of trustees" or "board" means the board provided for in section 30 of this act.

f."Child" means a deceased member's or retirant's unmarried child either (a) under the age of 18 or (b) of any age who, at the time of the member's or retirant's death, is disabled because of an intellectual disability or physical incapacity, is unable to do any substantial, gainful work because of the impairment and his impairment has lasted or can be expected to last for a continuous period of not less than 12 months, as affirmed by the medical board.

g."Creditable service" means service rendered for which credit is allowed on the basis of contributions made by the member or the State.

h."Parent" means the parent of a member who was receiving at least one-half of his support from the member in the 12-month period immediately preceding the member's death or the accident which was the direct cause of the member's death. The dependency of such a parent will be considered terminated by marriage of the parent subsequent to the death of the member.

i. (1) "Final compensation" means the average compensation received by the member in the last 12 months of creditable service preceding his retirement or death. Such term includes the value of the member's maintenance allowance for this same period.

(2)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1, "final compensation" means the average annual compensation for service for which contributions are made during any three fiscal years of membership providing the largest possible benefit to the member or the member's beneficiary. Such term includes the value of the member's maintenance allowance for this same period.

j. (1) "Final salary" means the average salary received by the member in the last 12 months of creditable service preceding his retirement or death. Such term shall not include the value of the member's maintenance allowance.

(2)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1, "final salary" means the average annual salary for service for which contributions are made during any three fiscal years of membership providing the largest possible benefit to the member or the member's beneficiary. Such term shall not include the value of the member's maintenance allowance.

k."Fiscal year" means any year commencing with July 1 and ending with June 30 next following.

l."Medical board" means the board of physicians provided for in section 30 of this act.

m."Member" means any full-time, commissioned officer, non-commissioned officer or trooper of the Division of State Police of the Department of Law and Public Safety of the State of New Jersey enrolled in the retirement system established by this act.

n."Pension" means payment for life derived from contributions by the State.

o."Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed on the basis of such mortality tables recommended by the actuary as shall be adopted by the board of trustees and regular interest.

p."Regular interest" means interest as determined by the State Treasurer, after consultation with the Directors of the Divisions of Investment and Pensions, the board of trustees and the actuary. It shall bear a reasonable relationship to the percentage rate of earnings on investments based on the market value of the assets but shall not exceed the assumed percentage rate of increase applied to salaries plus 3%, provided however that the board of trustees shall not set the average percentage rate of increase applied to salaries below 6%.

q."Retirant" means any former member receiving a retirement allowance as provided by this act.

r."Retirement allowance" means the pension plus the annuity.

s."State Police Retirement System of New Jersey," herein also referred to as the "retirement system" or "system," is the corporate name of the arrangement for the payment of retirement allowances and of the benefits under the provisions of this act including the several funds placed under said system. By that name, all of its business shall be transacted, its funds invested, warrants for moneys drawn, and payments made and all of its cash and securities and other property held. All assets held in the name of the former "State Police Retirement and Benevolent Fund" shall be transferred to the retirement system established by this act.

t."Surviving spouse" means the person to whom a member or a retirant was married, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), on the date of the death of the member or retirant. The dependency of such a surviving spouse will be considered terminated by the marriage of, or establishment of a domestic partnership by, the surviving spouse subsequent to the member's or the retirant's death, except that in the event of the payment of accidental death benefits, pursuant to section 14 of P.L.1965, c.89 (C.53:5A-14), the dependency of such a surviving spouse or domestic partner will not be considered terminated by the marriage of, or establishment of a domestic partnership by, the surviving spouse subsequent to the member's death.

u. (1) "Compensation" for purposes of computing pension contributions means the base salary, for services as a member as defined in this act, which is in accordance with established salary policies of the State for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary duties beyond the regular workday or shift.

(2)In the case of a person who becomes a member of the retirement system on or after the effective date of P.L.2010, c.1, "compensation" means the amount of base salary equivalent to the annual maximum wage contribution base for Social Security, pursuant to the Federal Insurance Contributions Act, for services as a member as defined in this act, which is in accordance with established salary policies of the State for all employees in the same position but shall not include individual salary adjustments which are granted primarily in anticipation of the member's retirement or additional remuneration for performing temporary duties beyond the regular workday or shift.

v."Veteran" means any person who has served in the United States Armed Forces and has or shall be discharged or released therefrom under conditions other than dishonorable, in any of the following wars or emergencies, and who has presented to the retirement system evidence of such record of service in form and content satisfactory to the retirement system:

(1)Vietnam conflict on or after December 31, 1960, and on or prior to May 7, 1975, who shall have served at least 90 days in such active service, exclusive of any period of assignment (1) for a course of education or training under the Army Specialized Training Program or the Navy College Training Program which course was a continuation of a civilian course and was pursued to completion, or (2) as a cadet or midshipman at one of the service academies, any part of which 90 days was served between said dates; and exclusive of any service performed pursuant to the provisions of section 511 (d) of Title 10, United States Code, pursuant to an enlistment in the Army National Guard or as a reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 90 days' service as herein provided;

(2)Lebanon peacekeeping mission, on or after September 26, 1982, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before December 1, 1987 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(3)Grenada peacekeeping mission, on or after October 23, 1983, who has served in Grenada or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 21, 1983 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(4)Panama peacekeeping mission, on or after December 20, 1989 or the date of inception of that mission, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in Panama or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before January 31, 1990 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(5)Operation "Desert Shield/Desert Storm" mission in the Arabian peninsula and the Persian Gulf, on or after August 2, 1990 or the date of inception of that operation, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in the Arabian peninsula or on board any ship actively engaged in patrolling the Persian Gulf for a period, continuous or in the aggregate, of at least 14 days commencing on or before the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(6)Operation Northern Watch and Operation Southern Watch, on or after August 27, 1992, or the date of inception of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of inception is earliest, who served in the theater of operation, including in the Arabian peninsula and the Persian Gulf, and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service, commencing on or before the date of termination of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of termination is the latest; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

(7)Operation "Restore Hope" in Somalia, on or after December 5, 1992, or the date of inception of that operation as proclaimed by the President of the United States or Congress, whichever date is earliest, who has served in Somalia or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before March 31, 1994; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14-day service as herein provided;

(8)Operations "Joint Endeavor" and "Joint Guard" in the Republic of Bosnia and Herzegovina, on or after November 20, 1995, who served in such active service in direct support of one or both of the operations for at least 14 days, continuously or in the aggregate, commencing on or before June 20, 1998, and (1) was deployed in that nation or in another area in the region, or (2) was on board a United States naval vessel operating in the Adriatic Sea, or (3) operated in airspace above the Republic of Bosnia and Herzegovina; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person completed the 14-day service requirement;

(9)Operation "Enduring Freedom", on or after September 11, 2001, who served in a theater of operation and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided; and

(10) Operation "Iraqi Freedom", on or after the date the President of the United States or the United States Secretary of Defense designates as the inception date of that operation, who served in Iraq or in another area in the region in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided.

L.1965, c.89, s.3; amended 1968, c.47, s.1; 1970, c.57, s.12; 1971, c.181, s.3; 1975, c.211; 1985, c.355, s.1; 1992, c.41, s.27; 1992, c.125, s.16; 2003, c.181, s.3; 2003, c.246, s.46; 2010, c.1, s.23; 2010, c.50, s.80; 2013, c.87, s.1.



Section 53:5A-4 - Establishment Of State Police Retirement System; Purpose

53:5A-4. Establishment of state police retirement system; purpose
There is hereby established the "State Police Retirement System of New Jersey" in the Division of Pensions of the Department of the Treasury. It shall have the powers and privileges of a corporation. Its purpose is to provide retirement allowances and other benefits for its members and their beneficiaries in accordance with the provisions of this act.

L.1965, c. 89, s. 4, eff. July 1, 1965.



Section 53:5A-5 - Membership

53:5A-5. Membership

5. The membership of the retirement system shall include:

a. The members of the former "State Police Retirement and Benevolent Fund."

b. Any person becoming a full-time commissioned officer, noncommissioned officer or trooper of the Division of State Police of the Department of Law and Public Safety of the State of New Jersey; provided that the Division of State Police certified that he has satisfied the age and health requirements prescribed for members of the State Police force.

c. A person appointed to the Division of State Police under section 3 of P.L.1983, c.403 (C.39:2-9.3).

d. A person appointed to the Division of State Police under section 1 of P.L.1997, c.19 (C.53:1-8.2).

Membership in the retirement system is a condition of employment for such officers, non-commissioned officers and troopers.

L.1965,c.89,s.5; amended 1983, c.403, s.37; 1997, c.19, s.7.



Section 53:5A-5.1 - Transfer To State Police Retirement System Of New Jersey

53:5A-5.1. Transfer to State Police Retirement System of New Jersey

4. The membership in the Police and Firemen's Retirement System of New Jersey, established pursuant to P.L.1944, c.255 (C.43:16A-1 et seq.), or the Public Employees' Retirement System of New Jersey, established pursuant to P.L.1954, c.84 (C.43:15A-1 et seq.), of inspectors in the Alcoholic Beverage Control Enforcement Bureau, members of the State Capitol Police Force, or marine law enforcement officers in the Bureau of Marine Law Enforcement who, pursuant to section 1 of P.L.1997, c.19 (C.53:1-8.2), become members of the State Police, shall be transferred to the State Police Retirement System of New Jersey, established pursuant to P.L.1965, c.89 (C.53:5A-1 et seq.). Deductions from such persons' salaries and contributions on their behalf shall thereafter be made as required by that retirement system. The rate of contribution of the transferred inspectors, members, and officers shall be determined by the rates payable by other members of that system.

L.1997,c.19,s.4.



Section 53:5A-5.2 - Accumulated Deductions Remitted To State Police Retirement System

53:5A-5.2. Accumulated deductions remitted to State Police Retirement System

5. Within 120 days of the effective date of P.L.1997, c.19 (C.53:1-8.2 et al.), the Police and Firemen's Retirement System and the Public Employees' Retirement System shall remit to the State Police Retirement System accumulated deductions standing to the credit of a transferred alcoholic beverage control inspector, member of the State Capitol Police Force, and marine law enforcement officer, and within 180 days following the effective date, remit the pro-rata part of the reserve fund constituting the employer's obligations under the former system applicable to that inspector's, member's, or officer's account. The State Police Retirement System shall then enter the respective sums so remitted to it to the credit of that inspector, member, or officer in the Annuity Savings Fund or the Contingent Reserve Fund of the State Police Retirement System, as appropriate.

L.1997,c.19,s.5.



Section 53:5A-5.3 - Calculation Of Liability Of Employer

53:5A-5.3. Calculation of liability of employer

6. The actuary of the State Police Retirement System shall calculate the liability of the employer of the inspectors, members of the State Capitol Police Force, and marine law enforcement officers becoming members of that retirement system under the provisions of P.L.1997, c.19 (C.53:1-8.2 et al.) in the same manner as is specified in the case of other members of the State Police Retirement System, taking into account the value of moneys remitted by the pension funds. In the event that the value of such money so remitted is less than the total which is required by the State Police Retirement System to provide the transferred inspector, member of the State Capitol Police Force, or marine law enforcement officer with credit for his public service, the liability of the employer shall include an amount equal to the difference between the two values. Upon certification by the actuary of the State Police Retirement System, the employer shall make such contributions as are required in order to meet his financial obligations.

L.1997,c.19,s.6.



Section 53:5A-5.4 - Inapplicability Of C.53:5a-3.

53:5A-5.4 Inapplicability of C.53:5A-3.

37. The provisions of section 3 of P.L.1965, c.89 (C.53:5A-3) as amended by P.L.2010, c.1 concerning persons who become members of the retirement system on or after the effective date of P.L.2010, c.1 shall not apply to a person who at the time of enrollment in the retirement system on or after that effective date transfers service credit, as permitted, from another State-administered retirement system of which the person was a member immediately prior to the effective date and continuously thereafter, but shall apply to a former member of the retirement system who has been granted a retirement allowance and is reenrolled in the retirement system on or after that effective date after becoming employed again in a position that makes the person eligible to be a member of the retirement system.


L.2010, c.1, s.37.



Section 53:5A-6 - Creditable Service; Purchase Of Service Credit.

53:5A-6 Creditable service; purchase of service credit.

6. a. Service as a full-time commissioned officer, noncommissioned officer or trooper rendered as a member, and service credit which was transferred from the former "State Police Retirement and Benevolent Fund," shall, if the required contributions are made by the State and the member, be considered as creditable service. In addition, service as a chief inspector, deputy chief inspector, inspector and special inspector in the Motor Vehicle Commission or equivalent Civil Service classifications, including Chief, Highway Patrol Bureau; Assistant Chief (Major), Highway Patrol Bureau; Captain, Highway Patrol Bureau; Lieutenant, Highway Patrol Bureau; Sergeant, Highway Patrol Bureau; and Officer, Highway Patrol Bureau, and service credit may be transferred from the Police and Firemen's Retirement System and the Public Employees' Retirement System and shall, if the required contributions are made by the State and the member, be considered as creditable service. In addition, service as a member of the State Capitol Police Force, or as a Supervising Inspector, Principal Inspector, Senior Inspector, or Inspector Recruit in the Alcoholic Beverage Control Enforcement Bureau or as a Principal Marine Law Enforcement Officer, Senior Marine Law Enforcement Officer, or Marine Law Enforcement Officer in the Bureau of Marine Law Enforcement and service credit transferred from the Police and Firemen's Retirement System or the Public Employees' Retirement System shall, if the required contributions are made by the State and the member, be considered as creditable service.

A member on suspension shall be considered in service for the period of the suspension, but the period of suspension shall not be considered as creditable service unless the member receives salary therefor.

If an employee's membership has been terminated and he is re-enrolled as a member of the retirement system, he may purchase credit for all of his previous membership service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary, as being applicable to his age at the time of the purchase, to his salary at that time. Such purchase may be made in regular installments equal to at least 1/2 the normal contribution to the retirement system, over a maximum period of 10 years. In order to give to such person the same credit for such service as he had at the time of termination, his pension credit shall be restored as it was at the time of his termination, upon the completion of one year of membership after his election to make the purchase and the payment of at least 1/2 the total amount due, except that in the case of retirement pursuant to sections 8, 27 and 28 of chapter 89 of the laws of 1965, the credit granted for the service being purchased shall be in direct proportion as the amount paid bears to the total amount of the arrearage obligation.

b.Any member of the retirement system, who, prior to becoming a member, had established service credits in another retirement system supported in whole or in part by the State, or who had rendered service to the State prior to becoming a member, or had purchased service credits while in the Police and Firemen's Retirement System or the Public Employees' Retirement System, while serving as chief inspector, deputy chief inspector, inspector or special inspector in the Enforcement Bureau, Motor Vehicle Commission, or as a member of the State Capitol Police Force, or as a Supervising Inspector, Principal Inspector, Senior Inspector, Inspector, or Inspector Recruit in the Alcoholic Beverage Control Enforcement Bureau, or as a Principal Marine Law Enforcement Officer, Senior Marine Law Enforcement Officer, or Marine Law Enforcement Officer in the Bureau of Marine Law Enforcement, for which he desires to establish credit in this retirement system, shall be permitted to purchase such credit or to transfer such previously purchased credit. If such credit is established and except as provided in subsection f., it shall be included in the computation of a retirement allowance on the basis of 1% of final compensation for each year of such service credit.

c.Not more than one year shall be credited for all service in a calendar year.

d.In computing service, time during which a member was absent on an official leave without pay shall be credited if such leave was for a period of: (1) less than three months; or (2) up to a maximum of two years, if the leave was due to the member's personal illness and the period of leave is allowed for retirement purposes within one year following his return to service after the termination of such leave.

e.The method of computation and the terms of the purchase of service permitted by subsections b. and d. of this section shall be identical to those stipulated for the purchase of previous membership service by members of the system, as provided by subsection a. of this section.

f.For any person who becomes a member of the retirement system pursuant to P.L.1997, c.19 (C.53:1-8.2 et al.) and is required to retire pursuant to section 8 of P.L.1965, c.89 (C.53:5A-8) with less than 20 years of creditable service in the retirement system, an amount of service credit transferred or purchased pursuant to subsection b. which when added to the amount of creditable service in the retirement system equals 20 years shall be considered creditable service in the retirement system. Transferred or purchased service credit in excess of the amount necessary to provide 20 years of creditable service in the retirement system shall be included in the computation of a retirement allowance on the basis provided in subsection b.

g.In the case of a member for whom compensation is defined in paragraph (2) of subsection u. of section 3 of P.L.1965, c.89 (C.53:5A-3), the retirement system shall credit the member with the time of all service rendered by the member during the part of any year that the member was a participant of the Defined Contribution Retirement Program, pursuant to paragraph (5) of subsection a. of section 2 of P.L.2007, c.92 (C.43:15C-2) as amended by section 7 of P.L.2010, c.1, and making contributions to that program.

L.1965, c.89, s.6; amended 1971, c.181, s.4; 1983, c.403, s.38; 1997, c.19, s.8; 2010, c.1, s.19.



Section 53:5A-6.1 - Filing Of Detailed Statement Of Military Service; Purchase Of Service Credit.

53:5A-6.1 Filing of detailed statement of military service; purchase of service credit.

2.A member may file a detailed statement of military service in the Armed Forces of the United States, rendered prior to becoming a member, for which the member desires credit, and of such other facts as the retirement system may require. The member may purchase credit for all or a portion of the service evidenced in the statement up to the nearest number of years and months, but not exceeding 10 years, provided however, that a member purchasing that maximum credit may purchase up to five additional years for additional military service qualifying the member as a veteran as defined in section 3 of P.L.1965, c.89 (C.53:5A-3). If such credit is established, it shall be considered the same as creditable service as a full-time commissioned officer, noncommissioned officer or trooper rendered as a member. No application shall be accepted for the purchase of credit for the service if, at the time of application, the member has a vested right to retirement benefits in another retirement system based in whole or in part upon that service. The member may purchase credit for the service by paying into the annuity savings fund the amount required by applying the factor, supplied by the actuary as being applicable to the member's age at the time of the purchase, to the member's salary at that time, or to the highest annual compensation for service in this State for which contributions were made during any prior fiscal year of membership, whichever is greater. The purchase may be made in regular installments, equal to at least 1/2 of the full normal contribution to the retirement system, over a maximum period of 10 years.

The employer of a member who applies, pursuant to this section, to purchase credit for military service in the Armed Forces of the United States shall not be liable for any payment to the retirement system on behalf of the member for the purchase of this credit. The Adjutant General of the Department of Military and Veterans' Affairs shall be responsible for determining whether any person seeking to be considered a "veteran" under section 3 of P.L.1965, c.89 (C.53:5A-3), for the purpose of purchasing military service credit, meets the criteria set forth therein and adjudicating an appeal from any person disputing this determination. The determination of the Adjutant General shall be binding upon the Division of Pensions and Benefits.

Notwithstanding any provision of this act to the contrary, a member shall not be liable for any costs associated with the financing of pension adjustment benefits and health care benefits for retirees when purchasing credit for military service in the Armed Forces of the United States.

Any member electing to make a purchase pursuant to this section who retires prior to completing payments as agreed with the retirement system will receive pro rata credit for the purchase prior to the date of retirement, but if the member so elects at the time of retirement, the member may make the additional lump sum payment required at that time to provide full credit.

L.2013, c.87, s.2.



Section 53:5A-7 - Cessation Of Membership

53:5A-7. Cessation of membership
Membership in the retirement system shall cease upon retirement, withdrawal or death or if service is discontinued for more than 2 consecutive years.

L.1965, c. 89, s. 7, eff. July 1, 1965. Amended by L.1971, c. 181, s. 5, eff. June 1, 1971.



Section 53:5A-8 - Retirement For Age And Service; Benefits

53:5A-8. Retirement for age and service; benefits
8. a. The Legislature finds and declares that the public health, safety and welfare require the ongoing health and fitness of all members of the New Jersey State Police so that they may safely and efficiently protect the public. The Legislature further finds and declares that such continued health and fitness cannot be determined except with reference to age, and therefore finds and concludes that retirement of all members of the State Police at age 55, except as provided for in subsection c. of this section, shall constitute a bona fide occupational qualification which is reasonably necessary to the normal operation of the State Police, which qualification the Legislature hereby promulgates and establishes.

b.Any member of the retirement system may retire on a service retirement allowance upon the completion of at least 20 years of creditable service as a State policeman, which includes the creditable service of those members appointed to the Division of State Police under section 3 of P.L.1983, c.403 (C.39:2-9.3) and the creditable service of those members appointed to the Division of State Police under section 1 of P.L.1997, c.19 (C.53:1-8.2). Upon the filing of a written and duly executed application with the retirement system, setting forth at what time, not less than one month subsequent to the filing thereof, he desires to be retired, any such member retiring for service shall receive a service retirement allowance which shall consist of:

(1)An annuity which shall be the actuarial equivalent of his aggregate contributions; and

(2)A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 50% of his final compensation.

c.Except for the Superintendent of State Police, any member of the retirement system, including a member appointed to the State Police under section 3 of P.L.1983, c.403 (C.39:2-9.3) and a member appointed to the State Police under section 1 of P.L.1997, c.19 (C.53:1-8.2), who has attained the age of 55 years, shall be retired forthwith on the first day of the next calendar month following the effective date of this 1985 amendatory act. Any member of the retirement system so retired shall receive a service retirement allowance pursuant to this section or section 27 of P.L.1965, c.89 (C.53:5A-27), as appropriate.

d.Any member of the retirement system who is required to retire pursuant to subsection c. of this section and who has more than 20 but fewer than 25 years of creditable service at the time of retirement shall be entitled to continued health benefits coverage during retirement as provided in the "New Jersey State Health Benefits Program Act," P.L.1961, c.49 (C.52:14-17.25 et seq.). Notwithstanding the provisions of section 8 of P.L.1961, c.49 (C.52:14-17.32), the State shall pay the premium or periodic charge for the benefits provided under this subsection to a member retiring under subsection c. of this section with fewer than 25 years of service credited in the retirement system, and the member's dependents covered under the program, but not including survivors.

e.Any member of the retirement system as of the effective date of P.L.1985, c.175 who is required to retire pursuant to subsection c. of this section shall be entitled to the retirement allowance provided for by subsection b. of this section, notwithstanding that the member shall have fewer than 20 years' creditable service.

f.Any member of the retirement system as of the effective date of P.L.1985, c.175 who is required to retire pursuant to subsection c. of this section and who has more than 20 but less than 25 years of creditable service at the time of retirement shall be entitled to the retirement allowance provided for by subsection b. of this section plus 3% of his final compensation multiplied by the number of years of creditable service over 20 but not over 25.

g.Upon the receipt of proper proofs of the death of a member who has retired on a service retirement allowance, there shall be paid to the member's beneficiary an amount equal to one-half of the final compensation received by the member.

L.1965,c.89,s.8; amended 1966, c.153, s.1; 1971, c.181, s.6; 1979, c.203; 1980, c.55, s.1; 1983, c.403, s.39; 1983, c.448; 1985, c.175; 1991, c.206, s.7; 1993, c.354, s.1; 1997, c.19, s.9; 2001, c.316.



Section 53:5A-8.1 - Applicability To Retirements

53:5A-8.1. Applicability to retirements
8. The provisions of subsection f. of section 8 of P.L.1965, c.89 (C.53:5A-8) as amended in section 7 of P.L.1991, c.206, shall apply to the retirements on and after the effective date of P.L.1985, c.175 of persons who were members of the retirement system on that effective date.

L.1991,c.206,s.8.



Section 53:5A-8.2 - Applicability Of Act

53:5A-8.2. Applicability of act
3. a. The increase in retirement allowances under the amendatory provisions of sections 1 and 2 of this act, P.L.1993, c.354 shall be applicable to eligible persons who shall have retired under sections 8 or 9 of P.L.1965, c. 89 (C.53:5A-8 or C.53:5A-9) on or after January 1, 1992 and prior to the effective date of this act, but shall be payable only with respect to amounts of those allowances paid on and after the first day of the month following the effective date of this act.

b. The provisions of section 7 of P.L.1969, c.169 (C.43:3B-8) shall not apply to section 8 or section 9 of P.L.1965, c.89 (C.53:5A-8 or C.53:5A-9) as amended by P.L.1993, c.354, and the annual cost of living adjustment received by retirants and beneficiaries under P.L.1958, c.143 (C.43:3B-1 et seq.) as amended and supplemented by P.L.1969, c.169 shall be calculated as of the date of retirement of the member of the retirement system.

L.1993,c.354,s.3.



Section 53:5A-9 - Retirement On Ordinary Disability Retirement Allowance; Payments Upon Death

53:5A-9. Retirement on ordinary disability retirement allowance; payments upon death

9. a. Upon the written application by a member in service, by one acting in his behalf or by the State, any member, under 55 years of age, who has had four or more years of creditable service as a State policeman, or four or more years of creditable service as a person formerly employed by the Division of Motor Vehicles or the Division of State Police prior to appointment as provided in section 3 of P.L.1983, c.403 (C.39:2-9.3), or four or more years of creditable service as a person formerly employed by the Alcoholic Beverage Control Enforcement Bureau, the State Capitol Police Force, or the Bureau of Marine Law Enforcement prior to appointment as provided in section 1 of P.L.1997, c.19 (C.53:1-8.2), may be retired, not less than one month next following the date of filing such application with the retirement system, on an ordinary disability retirement allowance; provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for the performance of his usual duty and of any other available duty in the Division of State Police which the Superintendent of State Police is willing to assign to him and that such incapacity is likely to be permanent and of such an extent that he should be retired.

b. Upon retirement for ordinary disability, a member shall receive an ordinary disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his aggregate contributions; and

(2) A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 1 1/2% of final compensation multiplied by his number of years of creditable service, but in no event shall the total allowance be less than 40% of final compensation.

c. Notwithstanding the provisions of subsection b. of this section, a member of the retirement system who has more than 20 but less than 25 years of creditable service and who is required to retire pursuant to subsection a. of this section upon application by the State made on or after October 1, 1988, shall receive an ordinary disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of the member's aggregate contributions; and

(2) A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 50% of final compensation plus 3% of final compensation multiplied by the number of years of creditable service over 20 but not over 25.

Any increase in the disability retirement allowance of a member who was required to retire on or after October 1, 1988 and prior to the effective date of this amendatory and supplementary act, P.L.1989, c.308, shall be retroactive to the date of retirement.

d. Upon the receipt of proper proofs of the death of a member who has retired on an ordinary disability retirement allowance, there shall be paid to the member's beneficiary an amount equal to three and one-half times the final compensation received by the member in the last year of creditable service; provided, however, that if such death shall occur after the member shall have attained 55 years of age, the amount payable shall equal one-half of such compensation instead of three and one-half times such compensation.

L.1965,c.89,s.9; amended 1966, c.153, s.2; 1971, c.181, s.7; 1983, c.403, s.40; 1989, c.308; 1993, c.354, s.2; 1997, c.19, s.10.



Section 53:5A-10 - Retirement On Accidental Disability Retirement Allowance; Payments Upon Death

53:5A-10. Retirement on accidental disability retirement allowance; payments upon death
a. Upon the written application by a member in service, by one acting in his behalf or by the State, any member may be retired, not less than 1 month next following the date of filing such application, on an accidental disability retirement allowance, provided, that the medical board, after a medical examination of such member, shall certify that the member is permanently and totally disabled as a direct result of a traumatic event occurring during and as a result of the performance of his regular or assigned duties and that such disability was not the result of the member's willful negligence and that such member is mentally or physically incapacitated for the performance of his usual duties in the Division of State Police which the Superintendent of State Police is willing to assign to him. The application to accomplish such retirement must be filed within 5 years of the original traumatic event, but the board of trustees may consider an application filed after the 5-year period if it can be factually demonstrated to the satisfaction of the board of trustees that the disability is due to the accident and the filing was not accomplished within the 5-year period due to a delayed manifestation of the disability or to the member's continued employment in a restricted capacity consistent with the nature of his disability in the Division of the State Police upon and at the written request of the superintendent, with the concurrence of the Attorney General, or to other circumstances beyond the control of the member.

b. Upon retirement for accidental disability, a member shall receive an accidental disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his aggregate contributions and

(2) A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 2/3 of his final compensation.

c. Upon the receipt of proper proofs of the death of a member who has retired on an accidental disability retirement allowance, there shall be paid to the member's beneficiary, an amount equal to 3 1/2 times the final compensation received by the member in the last year of creditable service; provided, however, that if such death shall occur after the member shall have attained 55 years of age the amount payable shall equal 1/2 of such compensation instead of 3 1/2 times such compensation.

d. Permanent and total disability resulting from a cardiovascular, pulmonary or musculo-skeletal condition which was not a direct result of a traumatic event occurring in the performance of duty shall be deemed an ordinary disability.

L.1965, c. 89, s. 10, eff. July 1, 1965. Amended by L.1966, c. 153, s. 3, eff. June 18, 1966; L.1971, c. 181, s. 8, eff. June 1, 1971.



Section 53:5A-11 - Retirement For Disability; Medical Examination; Report

53:5A-11. Retirement for disability; medical examination; report
a. Upon the receipt by the retirement system of a written application for a disability retirement allowance, the system shall refer the application to the medical board, which shall designate a physician or physicians to examine the applicant and the report of the medical board shall be considered by the board of trustees in acting upon such application.

b. (Deleted by amendment, P.L. 1984, c. 147.)

L.1965, c. 89, s. 11, eff. July 1, 1965. Amended by L.1971, c. 181, s. 9, eff. June 1, 1971; L.1984, c. 147, s. 1, eff. Sept. 8, 1984.



Section 53:5A-12 - Death Benefits

53:5A-12. Death benefits
a. Upon the receipt of proper proofs of the death in active service of a member of the retirement system on account of which no accidental death benefit is payable, there shall be paid to the surviving spouse a pension of 50% of final compensation for the use of that spouse and children of the deceased, to continue for so long as the person qualifies as a "surviving spouse" for the purposes of this act; if there is no surviving spouse or in case the spouse dies or remarries, 20% of final compensation will be payable to one surviving child, 35% of final compensation to two surviving children in equal shares and if there be three or more children, 50% of final compensation will be payable to such children in equal shares.

In the event of death occurring in the first year of creditable service, the benefits, payable pursuant to this subsection, shall be computed at the annual rate of compensation.

If there is no surviving spouse or child, 25% of final compensation will be payable to one surviving parent or 40% of final compensation will be payable to two surviving parents in equal shares.

b. If there is no surviving spouse, child or parent, there shall be paid to any other beneficiary of the deceased member his aggregate contributions at the time of death.

c. In no case shall the death benefit provided in subsection a. be less than that provided under subsection b.

d. In addition to the foregoing benefits payable under subsection a. or b., there shall also be paid in one sum to the member's beneficiary, an amount equal to 3 1/2 times final compensation.

e. (Deleted by amendment. P.L. 1971, c. 181.)

f. (Deleted by amendment. P.L. 1971, c. 181.)

L. 1965, c. 89, s. 12, eff. July 1, 1965. Amended by L. 1966, c. 153, s. 4, eff. June 18, 1966; L. 1971, c. 181, s. 10, eff. June 1, 1971; L. 1980, c. 55, s. 2; L. 1985, c. 355, s. 2.



Section 53:5A-14 - Accidental Death Benefits; Payment Of Health Insurance Premiums.

53:5A-14 Accidental death benefits; payment of health insurance premiums.

14. a. Upon the death of a member in active service as a result of:

(1)an accident met in the actual performance of duty at some definite time and place, or

(2)service in the reserve component of the Armed Forces of the United States or the National Guard in a federal active duty status,

and such death was not the result of the member's willful negligence, an accidental death benefit shall be payable if a report of the accident is filed in the office of the Division of State Police within 60 days next following the accident, but the board of trustees may waive such time limit, for a reasonable period, if in the judgment of the board the circumstances warrant such action. No such application shall be valid or acted upon unless it is filed in the office of the retirement system within five years of the date of such death.

b. (1) Upon the receipt of proper proofs of the death of a member on account of which an accidental death benefit is payable, there shall be paid to the surviving spouse a pension of 70% of final compensation or of adjusted final compensation, as appropriate, for the use of that spouse and children of the deceased, to continue for as long as the person qualifies as a "surviving spouse" for the purposes of this act. If there is no surviving spouse or in case the spouse dies, 20% of final compensation or of adjusted final compensation, as the case may be, will be payable to one surviving child, 35% of final compensation or of adjusted final compensation, as the case may be, to two surviving children in equal shares and if there be three or more children, 50% of final compensation or of adjusted final compensation, as the case may be, will be payable to such children in equal shares.

If there is no surviving spouse or child, 25% of final compensation will be payable to one surviving parent or 40% of final compensation will be payable to two surviving parents in equal shares.

As used in this paragraph, "adjusted final compensation" means the amount of final compensation or final compensation as adjusted, as the case may be, increased by the same percentage increase which is applied in any adjustments of the compensation schedule of active members after the member's death and before the date on which the deceased member of the retirement system would have accrued 25 years of service under an assumption of continuous service, at which time the amount resulting from such increases shall become fixed and shall be the basis for adjustments pursuant to the Pension Adjustment Act, P.L.1958, c.143 (C.43:3B-1 et seq.). Any adjustments to final compensation or adjusted final compensation shall take effect at the same time as any adjustments in the compensation schedule of active members. The provisions of the Pension Adjustment Act shall not apply to any pension based upon adjusted final compensation other than the fixed pension in effect at the conclusion of the 25-year period.

(2)In the event of accidental death occurring in the first year of creditable service, the benefits, payable pursuant to this subsection, shall be computed at the annual rate of compensation.

c.If there is no surviving spouse, child or parent, there shall be paid to any other beneficiary of the deceased member, his aggregate contributions at the time of death.

d.In no case shall the death benefits provided in subsection b. be less than that provided under subsection c.

e.In addition to the foregoing benefits payable under subsection a. or b., there shall also be paid in one sum to the member's beneficiary, an amount equal to 3 1/2 times final compensation.

f.(Deleted by amendment.)

g.(Deleted by amendment.)

h.In addition to the foregoing benefits, the State shall pay to the member's employer-sponsored health insurance program all health insurance premiums for the coverage of the member's surviving spouse and surviving children.

L.1965, c.89, s.14; amended 1966, c.153, s.6; 1971, c.181, s.12; 1985, c.355, s.3; 1989, c.271, s.2; 1991, c.380, s.1; 2001, c.350, s.1; 2003, c.181, s.4; 2009, c.23, s.2.



Section 53:5A-14.1 - Pension Benefits Under Former Section 53:5-5 Discontinued By Remarriage Of Mother; Right To Receive Benefits

53:5A-14.1. Pension benefits under former section 53:5-5 discontinued by remarriage of mother; right to receive benefits
The surviving child or children of any former member of the New Jersey State Police who were receiving pension benefits under former section 53:5-5 of the Revised Statutes, repealed by the act to which this act is a supplement, and whose pension benefits have been discontinued by reason of the remarriage of their mother occurring after January 1, 1966, shall be entitled to receive benefits calculated in accordance with section 14 b. of the act to which this act is a supplement.

L.1968, c. 431, s. 1, approved Feb. 11, 1969.



Section 53:5A-14.2 - Applicability Of Adjustment In Survivors' Benefits.

53:5A-14.2 Applicability of adjustment in survivors' benefits.

2.The adjustment in survivors' benefits pursuant to this act, P.L.2001, c.350, shall apply to benefit entitlements granted prior to and in effect on the effective date of this act but only for benefit payments after the effective date of this act. No surviving spouse or surviving child of a deceased member of the retirement system shall be granted a retroactive payment based upon the difference between the benefit the person would have received if the adjustment pursuant to this act had been applicable at the date of entitlement and the benefit that the surviving spouse or surviving child has received from the date of entitlement to the effective date of this act.

L.2001,c.350,s.2.



Section 53:5A-14.3 - Application in changes of definitions.

53:5A-14.3 Application in changes of definitions.
3. The change to the definition of "child" made pursuant to the amendment of section 3 of P.L.1965, c.89 (C.53:5A-3) by P.L.2016, c.26 and the adjustment in the benefit to a surviving child or children made pursuant to the amendment of section 14 of P.L.1965, c.89 (C.53:5A-14) by P.L.2016, c.26 shall apply to a benefit entitlement initially granted on or after January 1, 2016, and, if granted on or after that date but before the effective date of P.L.2016, c.26, still in effect on that effective date. The adjustment in benefits to a surviving child or children pursuant to the amendment of section 14 of P.L.1965, c.89 (C.53:5A-14) by P.L.2016, c.26 shall apply only for benefit payments made after the effective date of P.L.2016, c.26. No surviving child of a deceased member of the retirement system shall be granted a retroactive payment based upon the difference between the benefit the person would have received if the adjustment made pursuant to the amendment of section 14 of P.L.1965, c.89 (C.53:5A-14) by P.L.2016, c.26 had been applicable at the date of entitlement and the benefit that the surviving child has received from the date of entitlement to the effective date of P.L.2016, c.26.

L.2016, c.26, s.3.



Section 53:5A-15 - Death Benefit Coverage; Former Officers, Noncommissioned Officers Or Troopers Covered Under Pre-existing Group Life Program

53:5A-15. Death benefit coverage; former officers, noncommissioned officers or troopers covered under pre-existing group life program
a. In the case of any officer, noncommissioned officer or trooper of the Division of State Police of the Department of Law and Public Safety of the State of New Jersey becoming a member of the retirement system who was covered on the day immediately prior to July 1, 1965 under the then existing group life insurance program of the New Jersey State Police, the State Treasurer shall provide for death benefit coverage, in the amount described in this subsection for such member after he retires and receives a retirement allowance pursuant to the provisions of this act, subject to the conditions hereinafter stated.

(1) In order to obtain the coverage during retirement as herein provided, the member must make written request therefor to the retirement system within 90 days of July 1, 1965 and must agree to make, after retirement, the contributions required for such coverage as described by subsection c. of this section, except that if any such officer, noncommissioned officer or trooper was disabled on July 1, 1965 but subsequently recovers from such disability and becomes a member of the retirement system, such request may be made within 90 days after the date he becomes a member of the retirement system.

(2) Each such officer, noncommissioned officer and trooper may cancel his request for the death benefit coverage described herein, either before or after retirement, by giving written notice to the retirement system. The amounts of death benefits provided for under this subsection while the former member is receiving a retirement allowance pursuant to this act shall be the same amount or amounts as would have been continued for such former member after his retirement under the group life insurance program, hereinabove referred to, had such program remained in effect and unchanged and such former member had remained covered thereunder, less an amount equal to 1/2 of the member's final compensation.

b. The State Treasurer shall provide on and after July 1, 1965 for death benefit coverage in the amounts described in this subsection for each former officer, noncommissioned officer and trooper who was covered on the day immediately prior to July 1, 1965 under the then existing group life insurance program of the New Jersey State Police and was then retired and receiving retirement benefits under the provisions of the former State Police Retirement and Benevolent Fund, subject to the conditions hereinafter stated:

(1) In order to obtain the death benefit coverage as herein provided, such former officer, noncommissioned officer or trooper must make the contributions required for such coverage as described in subsection c. of this section.

(2) If coverage or benefits are afforded a former officer, noncommissioned officer or trooper under the aforesaid group life insurance program of the New Jersey State Police after July 1, 1965 by reason of his disability, the death benefits provided by this subsection shall in no event apply to him unless such coverage and benefits shall cease by reason of his recovery from disability. In such event the foregoing provisions of this subsection shall apply from the date of such cessation. The amounts of death benefit continued under this subsection shall be the same amount or amounts as would have been continued for such former officer, noncommissioned officer or trooper after his retirement under the group life insurance program, hereinabove referred to, had such program remained in effect and unchanged during his retirement and he had remained covered thereunder.

c. The contributions required during retirement for the death benefit coverage provided for by this section shall be determined from the schedules of contributions established by the retirement system. Such contributions shall be deducted from the former officer's, noncommissioned officer's or trooper's retirement allowance or benefits but if there be no retirement allowance or benefits available from which such contributions may be deducted, it shall be the obligation of such former officer, noncommissioned officer or trooper to make such contribution directly to the retirement system, as required by the system.

d. Upon receipt of proper proofs of the death of any former officer, noncommissioned officer or trooper of the New Jersey State Police while covered for death benefit coverage pursuant to the provisions of this section, there shall be paid to such former officer's, noncommissioned officer's or trooper's beneficiary, the amount for which he is covered at the time of his death pursuant to said subsection a. or said subsection b., as the case may be.

e. Any other provision of this act notwithstanding, the contributions of any person for death benefit coverage under this section shall not be returnable to such person or his beneficiary or death benefit payee in any manner, or for any reason whatsoever, nor shall such contributions be included in any annuity payable to any such person or his beneficiary.

L.1965, c. 89, s. 15, eff. July 1, 1965. Amended by L.1966, c. 153, s. 7, eff. June 18, 1966; L.1971, c. 181, s. 13, eff. June 1, 1971.



Section 53:5A-15.1 - Determination Of Active Membership; Eligibility For Death Benefit After Retirement

53:5A-15.1. Determination of active membership; eligibility for death benefit after retirement
For the purposes of sections 12 d., 13 d., and 14 e. a member of the State Police Retirement System shall be deemed to be an active member for a period of no more than 93 days while on official leave of absence without pay when such leave is due to any reason other than illness, and for a period of not more than 1 year in the event of an official leave (a) to fulfill a residency requirement for an advanced degree, or (b) as a full-time student at an institution of higher education, and (1) while he is disabled due to sickness or injury arising out of or in the course of his employment as a member to whom this chapter applies, is not engaged in any gainful occupation, and is receiving or entitled to receive periodic benefits (including any commutation of, or substitute for, such benefits) for loss of time on account of such disability under or by reason of workmen's compensation law, occupational disease law or similar legislation and has not retired or terminated his membership; or (2) for a period of no more than 2 years while on an official leave of absence without pay if satisfactory evidence is presented to the retirement system that such leave of absence without pay is due to the member's personal illness other than an illness to which (1) above applies.

If a member dies within 30 days after the date of retirement or the date of board approval, whichever is later, a death benefit shall be payable only if he is deemed to be an active member in accordance with this section; provided, however, a member applying for disability benefits shall be deemed an active member if he was covered by the death benefit provisions of the act at the termination of employment, filed the application for disability retirement with the retirement system within 30 days following such termination of employment and dies within 30 days after the date of retirement or the date of board approval, whichever is later.

L.1971, c. 181, s. 28, eff. June 1, 1971.



Section 53:5A-15.2 - Designation And Change Of Beneficiary; Payments Upon Death Of Member

53:5A-15.2. Designation and change of beneficiary; payments upon death of member
The designation of beneficiary by a member or retirant shall be made in writing on a form satisfactory to the retirement system, and filed with the retirement system. The member or retirant may, from time to time and without the consent of his death benefit designee, change the beneficiary by filing written notice of the change with the system on a form satisfactory to it. The new nomination will be effective on the date the notice, in proper form, is received by the system, and any prior nomination shall thereupon become void.

If more than one beneficiary is nominated and in such nomination the member or retirant has failed to specify their respective interests, the beneficiaries shall share equally. If any beneficiary predeceases the member or retirant, the interest of such beneficiary shall terminate and shall be shared equally by such of the beneficiaries as survive the member or retirant, unless the member or retirant has made written request to the contrary in his beneficiary nomination.

Any amounts due for which there is no beneficiary at the death of a member, retirant or beneficiary shall be payable to the estate of such member, retirant or beneficiary.

Except with regard to the payment of the member's aggregate contributions and the payment of 1/2 of final compensation upon the death of a retirant as provided in sections 8 c., 9 c., 10 c., 15, 27 b., and 28 of chapter 89 of the laws of 1965, a member may elect, by making written request to the retirement system, that the whole or any part of his death benefits be made payable to his beneficiary either as a life annuity or in equal installments over a period of years specified in such election, and may alter such election from time to time during his lifetime by again making such written request. In the event of a change of beneficiary, any previous arrangement by the member or retirant under this paragraph shall be void. The election set forth in this paragraph shall not apply or be available when the beneficiary is an estate, or a corporation, partnership, association, institution, trustee, or any fiduciary.

If at the member's death, an amount of death benefit would be payable to the beneficiary in a single sum, any election with regard to such amount which was available to the member immediately prior to his death in accordance with the provisions of the immediately preceding paragraph shall then be available to such beneficiary for the benefit of such beneficiary.

L.1971, c. 181, s. 29, eff. June 1, 1971.



Section 53:5A-15.3 - Eligibility Of Beneficiary Of Retirant To Death Benefit; Minimum Amount Of Monthly Allowance Or Benefit

53:5A-15.3. Eligibility of beneficiary of retirant to death benefit; minimum amount of monthly allowance or benefit
Any other provision of this act notwithstanding, (a) no beneficiary of a retirant who enrolled as a member on or after July 1, 1971 and who retired for any reason other than disability shall be entitled to receive benefits pursuant to the death benefit coverages provided by sections 8 c., 27 b. and 28 of chapter 89 of the laws of 1965 if the retirant had less than 10 years of service credit for retirement purposes at the time of retirement; and (b) no member or beneficiary shall be entitled to receive a monthly retirement allowance or other benefit payable pursuant to chapter 89 of the laws of 1965 unless the amount of the allowance or benefit would be at least $25.00 per month.

L.1971, c. 181, s. 31, eff. June 1, 1971.



Section 53:5A-15.4 - Evidence Of Insurability; Necessity Prior To Eligibility For Death Benefits; Effective Date Of Coverage

53:5A-15.4. Evidence of insurability; necessity prior to eligibility for death benefits; effective date of coverage
a. Any person entitled to become a member of the State Police Retirement System shall not be allowed any of the death benefits established by sections 8 c., 9 c., 10 c., 12 d., 13 d., 14 e., 15, 27 b., and 28, if (1) he makes application for membership beyond the year after he first became eligible for membership or (2) he is eligible for membership on the basis of special legislation, unless the member furnishes satisfactory evidence of insurability and on the effective date of his membership is actively at work and performing all his regular duties at his customary place of employment.

The effective date of coverage for such death benefits shall be the first day of the month which immediately follows the date when such evidence is determined to be satisfactory.

b. Such evidence of insurability will not be required of any person becoming a member of the State Police Retirement System upon transfer from another State-administered retirement system, if such system provided death benefits of a similar nature and the transferring member was covered by such benefits at the time of the transfer. If such transferring member was not covered by such benefits at the time of the transfer, he may be allowed the death benefits of the State Police Retirement System subject to the provisions of subsection a. of this section; provided, however, that any such member must furnish satisfactory evidence of insurability under the provisions of subsection a. of this section if he had been unable or failed to give such evidence as a member of the system from which he transferred.

c. Any person who must furnish satisfactory evidence of insurability under the provisions of this section and who ceases to be a member of the retirement system without such evidence having been given, shall continue to be subject to the same requirement if he subsequently becomes a member.

L.1971, c. 181, s. 32, eff. June 1, 1971.



Section 53:5A-16 - Group Life Insurance; Purchase To Provide For Death Benefits

53:5A-16. Group life insurance; purchase to provide for death benefits
The State Treasurer is hereby authorized and permitted to purchase from one or more life insurance companies, as determined by him, group life insurance coverage to provide for the death benefit specified in sections 8c, 9c, 10c, 12d, 13d, 14e, 15, 27b and 28b. Such group life insurance coverage may be provided under one or more policies issued to the State Treasurer specifically for this purpose, in the discretion of the State Treasurer, under one or more policies issued to the State Treasurer which provide group life insurance coverage for members of one or more other retirement systems of the State of New Jersey. Whenever such policy or policies of group insurance shall be in effect, the benefits payable thereunder shall be in lieu of the above mentioned death benefits provided by said sections. Any dividend or retrospective rate credit allowed by an insurance company shall be credited in an equitable manner to the special insurance funds from which premiums are paid.

L.1965, c. 89, s. 16. Amended by L.1966, c. 153, s. 8.



Section 53:5A-17 - Qualifications Of Life Insurance Companies

53:5A-17. Qualifications of life insurance companies
Any life insurance company must meet the following requirements in order to qualify under section 16:

a. be licensed under the laws of the State of New Jersey to transact life and accidental death insurance, and

b. the amount of its group life insurance in the State of New Jersey shall at the time said insurance is to be purchased equal at least 1% of the total amount of such group life insurance in the State of New Jersey in all life insurance companies.

L.1965, c. 89, s. 17.



Section 53:5A-18 - Purchase Of Group Insurance Coverage For Death Benefit Provisions

53:5A-18. Purchase of group insurance coverage for death benefit provisions
The State Treasurer may, in his discretion, determine to purchase group insurance coverage for the death benefit provisions as provided in sections 8c, 9c, 10c, 12d, 13d, 14e, 15, 27b and 28b, or may determine not to purchase any group insurance coverage for the death benefit provisions heretofore mentioned.

L.1965, c. 89, s. 18. Amended by L.1966, c. 153, s. 9, eff. June 18, 1966.



Section 53:5A-19 - Payment Of Premiums From Group Insurance Premium Fund

53:5A-19. Payment of premiums from group insurance premium fund
In the event the State Treasurer shall determine to purchase group insurance coverage for the death benefits, premiums for the same shall be paid from a special fund, hereby created, called the "Group Insurance Premium Fund." The State Treasurer shall estimate annually the amount which will be required for premiums for such benefits for the ensuing fiscal year. The State shall pay over to the State Treasurer the amount so required who shall deposit it in the Group Insurance Premium Fund. During the period such group insurance policy or policies are in effect the State Treasurer shall in no way commingle moneys in this fund with any pension fund established by this act.

L.1965, c. 89, s. 19, eff. July 1, 1965. Amended by L.1966, c. 153, s. 10, eff. June 18, 1966.



Section 53:5A-20 - Payment Of Unpaid Pension Benefits

53:5A-20. Payment of unpaid pension benefits
20. Upon the death of a retirant, any unpaid pension benefits due him shall be paid in one lump sum to such person, if living, as he shall have nominated by written designation duly executed and filed with the board of trustees, otherwise to the executor or administrator of the retirant's estate. No pension, annuity, or retirement allowance shall be due to a retirant or a beneficiary unless it constitutes a payment for an entire month; provided, however, that a pension, annuity or retirement allowance shall be payable for the entire month in which the retirant or beneficiary dies.

L.1965,c.89,s.20; amended 1966,c.153,s.11; 1993,c.335,s.6.



Section 53:5A-21 - Conversion Privileges

53:5A-21. Conversion privileges
Any such group policy or policies shall include, with respect to any insurance terminating or reducing because an insured person has ceased to be in active service or has retired, the conversion privilege available upon termination of employment as prescribed by the law relating to group life insurance; and shall also include, with respect to insurance terminating because of termination of the group policy resulting from a termination of all death benefits established under sections 8c., 9c., 10c., 12d., 13d., 14e., 15, 27b. and 28. the conversion privilege available upon termination of the group policy as prescribed by such law. Any such group policy or policies shall also provide that if an insured person dies during the 31-day period during which he would be entitled to exercise the conversion privilege, the amount of insurance with respect to which he could have exercised the conversion privilege shall be paid as a claim under the group policy.

If any member who has exercised the conversion privilege under the group policy or policies again becomes a member of the retirement system, and the individual policy obtained pursuant to the conversion privilege is still in force, he shall not again be eligible for any of the death benefits provided by sections 8c., 9c., 10c., 12d., 13d., 14e., 15, 27b. and 28, unless he furnishes satisfactory evidence of insurability.

When benefits payable upon the death of a member following retirement are determined as though he were an active member at the time of his death, the death benefit payable under the group policy or policies together with the amount of insurance paid under any individual policy obtained under the conversion privilege, shall in no event exceed the amount of insurance for which the member was insured under the group policy or policies immediately prior to the date the right of conversion arose.

L.1965, c. 89, s. 21, eff. July 1, 1965. Amended by L.1966, c. 153, s. 12, eff. June 18, 1966; L.1971, c. 181, s. 14, eff. June 1, 1971.



Section 53:5A-22 - Payment Of Benefits Under Group Policies; Nomination Of Payee

53:5A-22. Payment of benefits under group policies; nomination of payee
Benefits under such group policy or policies shall be paid by the insurance company to such person, if living, as the insured person shall have nominated by written designation duly executed and filed with the insurance company through the policyholder, otherwise to the executors or administrators of the insured person's estate. An insured person may file with the insurance company through the policyholder and alter from time to time during his lifetime, as desired, a duly attested written nomination of his payee for the death benefit.

L.1965, c. 89, s. 22, eff. July 1, 1965. Amended by L.1966, c. 153, s. 13, eff. June 18, 1966.



Section 53:5A-23 - Manner Of Payment; Arrangements For Settlement

53:5A-23. Manner of payment; arrangements for settlement
Any such group policy or policies shall provide that payment of any death benefits which are payable by the insurance company may be made in one sum directly to the beneficiary as hereinafter provided, in equal installments over a period of years or as a life annuity or in such other manner as may be made available by the insurance company. An insured person may make such arrangements for settlement, and may alter from time to time during his lifetime any arrangement previously made, by making written request to the insurance company through the policyholder. Upon the death of an insured person, a beneficiary to whom a benefit is payable in one sum by the insurance company may likewise arrange for a settlement as described above. If an insured person's or beneficiary's request for settlement of any death benefit in equal installments over a period of years or as a life annuity pursuant to the foregoing is approved by the policyholder, the amount of such installments or such life annuity, as the case may be, shall be determined on the basis of such applicable mortality tables as shall have been adopted by the retirement system and are in effect at the death of the insured person. Any arrangement for payment under the group policy to a beneficiary shall be in lieu of that provided by sections 8c., 9c., 10c., 12d., 13d., 14e., 15, 27b. and 28.

L.1965, c. 89, s. 23, eff. July 1, 1965. Amended by L.1966, c. 153, s. 14, eff. June 18, 1966; L.1971, c. 181, s. 15, eff. June 1, 1971.



Section 53:5A-24 - Credit To Policyholder In Absence Of Brokerage Commissions

53:5A-24. Credit to policyholder in absence of brokerage commissions
Notwithstanding any other provision of law, any insurance company or companies issuing such policy or policies may credit the policyholder, in the form of reduced premiums, with savings by said company or companies in the event that no brokerage commission or commissions are paid by said company or companies on the issuance of such policy of policies.

L.1965, c. 89, s. 24, eff. July 1, 1965.



Section 53:5A-25 - Death After Retirement

53:5A-25. Death after retirement
Upon the death after retirement of a member of the retirement system, there shall be paid to the surviving spouse a pension of 50% of final compensation for the use of that spouse and children of the deceased, to continue for so long as the person qualifies as a "surviving spouse" for the purposes of this act; if there is no surviving spouse or in case the spouse dies or remarries 20% of final compensation will be payable to one surviving child, 35% of final compensation to two surviving children in equal shares and if there be three or more children, 50% of final compensation will be payable to such children in equal shares.

b. (Deleted by amendment. P.L. 1980, c. 55.)

L. 1965, c. 89, s. 25, eff. July 1, 1965. Amended by L. 1980, c. 55, s. 3; L. 1985, c. 355, s. 4.



Section 53:5A-26 - Withdrawal From Service Or Cessation Of Membership; Return Of Contributions

53:5A-26. Withdrawal from service or cessation of membership; return of contributions
A member who withdraws from service or ceases to be a member for any cause other than death or retirement shall receive the amount of his aggregate contributions less any outstanding loan upon the filing of a written application as required by the retirement system. If such member shall die before filing an application for withdrawal or before endorsing the check constituting the return of his aggregate contributions, such contributions shall be paid to his beneficiary.

No member shall be entitled to withdraw the amounts contributed by the State covering his military leave unless he shall have returned to the payroll and contributed to the retirement system for a period of 90 days.

L.1965, c. 89, s. 26, eff. July 1, 1965. Amended by L.1971, c. 181, s. 16, eff. June 1, 1971.



Section 53:5A-27 - "Special" Retirement

53:5A-27. "Special" retirement

27. a. Should a member resign after having established 25 years of creditable service as a full-time commissioned officer, noncommissioned officer or trooper of the Division of State Police or a member appointed to the State Police under section 3 of P.L.1983, c.403 (C.39:2-9.3) or a member appointed to the State Police under section 1 of P.L.1997, c.19 (C.53:1-8.2), he may elect "special" retirement; provided that such election is communicated by such member to the retirement system by filing a written application, duly attested, stating at what time subsequent to the execution and filing thereof he desires to be retired. He shall receive, in lieu of the payment provided in section 26, a retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his aggregate contributions; and

(2) A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 65% of his final compensation, plus 1% of his final compensation multiplied by the number of years of creditable service over 25, but not over 30.

The board of trustees shall retire him at the time specified or at such other time within one month after the date so specified, as the board finds advisable.

b. Upon the receipt of proper proofs of the death of such a retired member, there shall be paid to the member's beneficiary an amount equal to one-half of the final compensation received by the member.

L.1965,c.89,s.27; amended 1966, c.153, s.15; 1971, c.181, s.17; 1980, c.55, s.4; 1983, c.403, s.41; 1991, c.379, s.1; 1997, c.19, s.11.



Section 53:5A-28 - Separation Of Certain Personnel From Service; Election To Receive Deferred Retirement Allowance; Reenrollment Upon Reemployment

53:5A-28. Separation of certain personnel from service; election to receive deferred retirement allowance; reenrollment upon reemployment
a. Should a member, after having established 10 years of creditable service as a full time commissioned officer, noncommissioned officer or trooper of the Division of State Police, be separated voluntarily or involuntarily from the service, before reaching age 55, and not by removal for cause on charges of misconduct or delinquency, such person may elect to receive the payments provided for in section 26 or 27 or a deferred retirement allowance, beginning on the first day of the month following his attainment of age 55 and the filing of an application therefor, which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his aggregate contributions at the time of his severance from the service, and

(2) A pension in the amount which, when added to the member's annuity, will provide a total retirement allowance of 2% of his final compensation multiplied by his number of years of creditable service up to 25 plus 1% of his final compensation multiplied by his number of years of creditable service over 25, provided that such inactive member may elect to receive payments provided under section 26 or 27 if he had qualified under that latter section at the time of leaving service, except that in order to avail himself of the option, he must exercise such option at least 1 month before the effective date of his retirement. If such inactive member shall die before attaining age 55, his aggregate contributions shall be paid in accordance with section 26 and, in addition if such inactive member shall die after attaining age 55 but before filing an application for retirement benefits pursuant to this section or section 27 and for which benefits he would have qualified and has not withdrawn his aggregate contributions, or in the event of death after retirement, an amount equal to one-half of the final compensation received by the member shall be paid to such member's beneficiary.

b. (Deleted by amendment.)

c. Any member who, having elected to receive a deferred retirement allowance, again becomes an employee covered by the retirement system while under the age of 55, shall thereupon be reenrolled. He shall be credited with all service as a member standing to his credit at the time of his election to receive a deferred retirement allowance.

L.1965, c. 89, s. 28, eff. July 1, 1965. Amended by L.1966, c. 153, s. 16, eff. June 18, 1966; L.1971, c. 181, s. 18, eff. June 1, 1971; L.1981, c. 177, s. 6, eff. June 19, 1981.



Section 53:5A-29 - Loan Terms; Repayment After Retirement Of Member Of Sprs.

53:5A-29 Loan terms; repayment after retirement of member of SPRS.

29.Any member who has at least three years of service to the member's credit for which the member has contributed as a member may borrow from the retirement system, an amount equal to not more than 50% of the amount of the member's aggregate contributions, but not less than $50.00; provided, that the amount so borrowed, together with interest thereon, can be repaid by additional deductions from salary, not in excess of 25% of the member's salary, made at the time the salary is paid to the member. The amount so borrowed, together with interest on any unpaid balance thereof, shall be repaid to the retirement system in equal installments by deductions from the salary of the member at the time the salary is paid or in such lump sum amount to repay the balance of the loan but such installments shall be at least equal to the member's rate of contribution to the retirement system and at least sufficient to repay the amount borrowed with interest thereon. Not more than two loans may be granted to any member in any calendar year. Notwithstanding any other law affecting the salary or compensation of any person or persons to whom this act applies or shall apply, the additional deductions required to repay the loan shall be made.

The rate of interest for a loan requested by a member prior to the effective date of P.L.2007, c.92 (C.43:15C-1 et al.) shall be 4% per annum on any unpaid balance thereof. For a loan requested after the effective date of that act, the rate of interest per annum shall be a commercially reasonable rate as required by the Internal Revenue Code to be determined by the State Treasurer on that effective date, and on January 1 of each calendar year thereafter. An administrative fee in an amount set by the State Treasurer for each calendar year may be charged for any loan requested after the effective date of P.L.2007, c.92 (C.43:15C-1 et al.).

Loans shall be made to a member from the member's aggregate contributions. The interest earned on such loans shall be treated in the same manner as interest earned from investments of the retirement system.

In the case of any member who retires without repaying the full amount so borrowed, the Division of Pensions and Benefits shall deduct from the retirement allowance payments the same monthly amount which was deducted from the salary of the member immediately preceding retirement until the balance of the amount borrowed together with the interest is repaid. In the case of a retirant who dies before the outstanding balance of the loan and interest thereon has been recovered, the remaining balance shall be repaid from the proceeds of any other benefits payable on the account of the retirant either in the form of monthly payments due to the retirant's beneficiaries or in the form of lump sum payments payable for pension or group life insurance.

L.1965, c.89, s.29; amended 1971, c.181, s.19; 1999, c.132, s.5; 2007, c.92, s.40.



Section 53:5A-30 - State Police Retirement System Trustees, Committee.

53:5A-30 State police retirement system trustees, committee.

30. a. Subject to the provisions of P.L.1955, c.70 (C.52:18A-95 et seq.), the general responsibility for the proper operation of the retirement system is hereby vested in the board of trustees, and, as specified, the committee established pursuant to subsection o. of this section.

b.The board shall consist of five trustees as follows:

(1)Two active or retired members of the system who shall be appointed by the Superintendent of State Police, who shall serve at the pleasure of the superintendent and until their successors are appointed and one of whom shall be or shall have been a commissioned officer of the Division of State Police.

(2)Two members to be appointed by the Governor, with the advice and consent of the Senate, who shall serve for a term of office of three years and until their successors are appointed and who shall be private citizens of the State of New Jersey who are neither an officer thereof nor active or retired members of the system. Of the two members initially appointed by the Governor pursuant to P.L.1992, c.125 (C.43:4B-1 et al.), one shall be appointed for a term of two years and one for a term of three years.

(3)The State Treasurer ex officio. The Deputy State Treasurer, when designated for that purpose by the State Treasurer, may sit as a member of the board of trustees and when so sitting shall have all the powers and shall perform all the duties vested by this act in the State Treasurer.

c.Each trustee shall, after his appointment, take an oath of office that, so far as it devolves upon him, he will diligently and honestly fulfill his duties as a board member, and that he will not knowingly violate or permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed by the member taking it, and certified by the official before whom it is taken, and immediately filed in the office of the Secretary of State.

d. If a vacancy occurs in the office of a trustee, the vacancy shall be filled in the same manner as the office was previously filled.

e.The trustees shall serve without compensation, but they shall be reimbursed by the State for all necessary expenses that they may incur through service on the board. No employee member shall suffer loss of salary through the serving on the board.

f.Except as otherwise herein provided, no member of the board of trustees shall have any direct interest in the gains or profits of any investments of the retirement system; nor shall any member of the board of trustees directly or indirectly, for himself or as an agent in any manner use the moneys of the retirement system, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any member of the board of trustees become an endorser or surety, or in any manner an obligor for moneys loaned to or borrowed from the retirement system.

g.Each trustee shall be entitled to one vote in the board. A majority vote of all trustees shall be necessary for any decision by the trustees at any meeting of said board.

h.Subject to the limitations of this act, the board of trustees shall annually establish rules and regulations for the administration of the funds created by this act and for the transactions of the board's and committee's business. Such rules and regulations shall be consistent with those adopted by the other pension funds within the Division of Pensions and Benefits in order to permit the most economical and uniform administration of all such retirement systems. The committee shall adopt such regulations as provided in subsection o. of this section.

i.The actuary of the fund shall be selected by the Retirement Systems Actuary Selection Committee established by P.L.1992, c.125. He shall be the technical adviser of the board and the committee on matters regarding the operation of the funds created by the provisions of this act and shall perform such other duties as are required in connection herewith.

j.The Attorney General shall be the legal adviser of the retirement system, except that if the Attorney General determines that a conflict of interest would affect the ability of the Attorney General to represent the board or the committee on a matter affecting the retirement system, the board may select and employ legal counsel to advise and represent the board or the committee on that matter.

k.The Director of the Division of Pensions and Benefits of the State Department of the Treasury shall appoint a qualified member of the division who shall be the secretary of the board.

l.The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. The retirement system shall publish annually a report showing the fiscal transactions of the retirement system for the preceding year, the amount of the accumulated cash and securities of the system and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

m.The State Treasurer shall designate a medical board after consultation with the Director of the Division of Pensions and Benefits, subject to veto by the board of trustees for valid reason. It shall be composed of three physicians. The medical board shall pass on all medical examinations required under the provisions of this act, and shall report in writing to the retirement system its conclusions and recommendations upon all matters referred to it.

n.(Deleted by amendment, P.L.1987, c.330).

o.There is established a committee to be composed of eight members, four of whom shall be appointed by the Governor as representatives of the public employer whose employees are enrolled in the retirement system, three of whom shall be appointed by the head of the State Troopers Fraternal Association, and one of whom shall be appointed by the head of the union representing the greatest number of members of the retirement system who are supervisory officers having union membership. The members of the committee shall not be appointed until the system attains the target funded ratio.

The members of the committee shall serve for a term of three years and until a successor is appointed and qualified. Of the initial appointments by the Governor, two members shall serve for two years and until a successor is appointed and qualified, and one shall serve for one year and until a successor is appointed and qualified. Of the initial appointments by the State Troopers Fraternal Association, one member shall serve for two years and until a successor is appointed and qualified, and one shall serve for one year and until a successor is appointed and qualified.

The members of the committee shall select a chairperson from among the members, who shall serve for a term of one year, with no member serving more than one term until all the members of the committee have served a term in a manner alternating among the employer representatives and employee representatives, unless the committee determines otherwise with regard to this process.

The provisions of subsections c. through g., inclusive, of this section shall apply to the committee and its members, as appropriate. The committee shall keep a record of all of its proceedings which shall be open to public inspection.

Upon the convening of any meeting of the committee, the members shall consider a motion to assume the authority provided in this subsection and shall proceed only if a majority of the members of the committee vote in the affirmative on that motion.

The committee may contract with such actuaries or consultants, or both, in accordance with the provisions of P.L.1954, c.48 (C.52:34-6 et seq.), as the committee may deem necessary to perform its duties, when the system has attained the target funded ratio.

When the retirement system has attained the target funded ratio as defined in section 27 of P.L.2011, c.78 (C.43:3C-16), the committee shall have the discretionary authority for the system to (1) modify the: member contribution rate; formula for calculation of final compensation or final salary; age at which a member may be eligible for and the benefits for service or special retirement; and benefits provided for disability retirement; and (2) activate the application of the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.) for retirees for the period that the system is at or above the target funded ratio and modify the basis for the calculation of the adjustment and set the duration and extent of the activation. The committee shall give priority consideration to subparagraph (2) of this paragraph. The committee shall not have the authority to change the years of creditable service required for vesting.

The committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law may set forth a specific requirement on that matter.

The committee may consider a matter described above and render a decision notwithstanding that the provisions of the statutory law do not set forth a specific requirement on the considered aspect of that matter or address that matter at all.

The members of the committee shall have the same duty and responsibility to the retirement system as do the members of the board of trustees. No decision of the committee shall be implemented if the direct or indirect result of the decision will be that the system's funded ratio falls below the target funded ratio in any valuation period during the 30 years following the implementation of the decision. The actuary of the fund shall make a determination of the result in that regard and submit that determination in a written report to the committee and the board prior to the implementation of the decision.

If any matter before the committee receives at least five votes in the affirmative, the board of trustees shall approve and implement the committee's decision.

If any matter regarding benefits before the committee receives four votes in the affirmative and four votes in the negative or the committee otherwise reaches an impasse on a decision, the provisions of section 33 of P.L.2011, c.78 (C.43:3C-17) shall be followed.

A final action of the committee shall be made by the adoption of a regulation that shall identify the modifications to the system by reference to statutory section. The regulations shall also specify the effective date of the modification and the system members, including beneficiaries and retirees, to whom the modification applies. Regulations of the committee are considered to be part of the plan document for the system. A regulation adopted by the committee may be modified by regulation in order to comply with the requirements of this section.

p.No member of the board, committee, employee of the board, or employee of the Division of Pensions and Benefits in the Department of the Treasury shall accept from any person, whether directly or indirectly and whether by himself or through his spouse or any member of his family, or through any partner or associate, any gift, favor, service, employment or offer of employment, or any other thing of value, including contributions to the campaign of a member or employee as a candidate for elective public office, which he knows or has reason to believe is offered to him with intent to influence him in the performance of his public duties and responsibilities. As used in this subsection, "person" means an (1) individual or business entity, or officer or employee of such an entity, who is seeking, or who holds, or who held within the prior three years, a contract with the board; (2) an active or retired member, or beneficiary, of the retirement system; or (3) an entity, or officer or employee of such an entity, in which the assets of the retirement system have been invested. A board or committee member or employee violating this prohibition shall be guilty of a crime of the third degree.

L.1965, c.89, s.30; amended 1970, c.57, s.13; 1971, c.181, s.20; 1987, c.330, s.3; 1992, c.41, s.28; 1992, c.125, s.17; 2011, c.78, s.5.



Section 53:5A-31 - Administration Of Funds.

53:5A-31 Administration of funds.

31. a. The board of trustees shall be and are hereby constituted trustees of all the various funds established by this act except the group insurance premium fund; provided, however, that all functions, powers, and duties relating to the investment or reinvestment of moneys of, and purchase, sale, or exchange of any investments or securities, of or for any fund established under this act, shall be exercised and performed by the Director of the Division of Investment in accordance with the provisions of c. 270, P.L.1950, as amended and supplemented.

b.The secretary of the board shall determine from time to time the cash requirements of the various funds established by this act and the amount available for investment, all of which shall be certified to the Director of the Division of Investment.

c.(Deleted by amendment, P.L.2011, c.78).

d.The Treasurer of the State of New Jersey shall be the custodian of the several funds. All payments from said funds shall be made by him only upon vouchers signed by the secretary and the chairman of the board of trustees. A duly attested copy of the resolution of the board of trustees designating the chairman and bearing on its face specimen signatures of the chairman and the secretary shall be filed with the treasurer as his authority for making payments upon such vouchers.

e.The administration of the program shall be performed by the personnel of the Division of Pensions and Benefits of the State Department of the Treasury and the costs of administration shall be borne by the State.

L.1965, c.89, s.31; amended 1966, c.153, s.17; 1970, c.57, s.14; 1971, c.181, s.21; 2011, c.78, s.32.



Section 53:5A-32 - Duties Of Actuary

53:5A-32. Duties of actuary
The actuary shall recommend such data as shall be necessary for actuarial valuation of the various funds created by this act. At least once in every 3-year period the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries and shall make a valuation of the assets and liabilities of the various funds created by this act. Upon the basis of such investigation and valuation, with the advice of the actuary, the board shall adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

L.1965, c. 89, s. 32, eff. July 1, 1965. Amended by L.1971, c. 181, s. 22, eff. June 1, 1971; L.1972, c. 157, s. 4.



Section 53:5A-33 - Establishment Of Funds

53:5A-33. Establishment of funds
Under this act there shall be established a Contingent Reserve Fund, the Annuity Savings Fund, the Retirement Reserve Fund and the Retired Members' Group Insurance Premium Fund.

L.1965, c. 89, s. 33, eff. July 1, 1965. Amended by L.1966, c. 153, s. 18, eff. June 18, 1965.



Section 53:5A-34 - Contingent Reserve Fund.

53:5A-34 Contingent reserve fund.

34.The Contingent Reserve Fund shall be the fund in which shall be credited contributions made by the State.

a.Upon the basis of the tables recommended by the actuary which the board adopts and regular interest, the actuary shall compute annually, beginning as of June 30, 1992, the amount of the contribution which shall be the normal cost as computed under the projected unit credit method attributable to service rendered under the retirement system for the year beginning on July 1 immediately succeeding the date of the computation. This shall be known as the "normal contribution."

b.Upon the basis of the tables recommended by the actuary which the board adopts and regular interest, the actuary shall annually determine if there is an amount of the accrued liability of the retirement system, computed under the projected unit credit method, which is not already covered by the assets of the retirement system, valued in accordance with the asset valuation method established in this section. This shall be known as the "unfunded accrued liability." If there was no unfunded accrued liability for the valuation period immediately preceding the current valuation period, the actuary, using the total amount of this unfunded accrued liability, shall compute the initial amount of contribution which, if paid annually in level dollars for a specific period of time, will amortize this liability. The State Treasurer shall determine, upon the advice of the Director of the Division of Pensions and Benefits, the board of trustees and the actuary, the time period for full funding of this liability, which shall not exceed 30 years. This shall be known as the "accrued liability contribution." Thereafter, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 30 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 30 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section. Beginning with the July 1, 2019 actuarial valuation, the accrued liability contribution shall be computed so that if the contribution is paid annually in level dollars, it will amortize this unfunded accrued liability over a closed 30-year period. Beginning with the July 1, 2029 actuarial valuation, when the remaining amortization period reaches 20 years, any increase or decrease in the unfunded accrued liability as a result of actuarial losses or gains for subsequent valuation years shall serve to increase or decrease, respectively, the amortization period for the unfunded accrued liability, unless an increase in the amortization period will cause it to exceed 20 years. If an increase in the amortization period as a result of actuarial losses for a valuation year would exceed 20 years, the accrued liability contribution shall be computed for the valuation year in the same manner provided for the computation of the initial accrued liability contribution under this section.

The State may pay all or any portion of its unfunded accrued liability under the retirement system from any source of funds legally available for the purpose, including, without limitation, the proceeds of bonds authorized by law for this purpose.

The value of the assets to be used in the computation of the contributions provided for under this section for valuation periods shall be the value of the assets for the preceding valuation period increased by the regular interest rate, plus the net cash flow for the valuation period (the difference between the benefits and expenses paid by the system and the contributions to the system) increased by one half of the regular interest rate, plus 20% of the difference between this expected value and the full market value of the assets as of the end of the valuation period. This shall be known as the "valuation assets." Notwithstanding the first sentence of this paragraph, the valuation assets for the valuation period ending June 30, 1996 shall be the full market value of the assets as of that date and shall include the proceeds from the bonds issued pursuant to the "Pension Bond Financing Act of 1997," P.L.1997, c.114 (C.34:1B-7.45 et seq.), paid to the system by the New Jersey Economic Development Authority to fund the unfunded accrued liability of the system.

"Excess valuation assets" means the valuation assets for a valuation period less the actuarial accrued liability for the valuation period, if the sum is greater than zero. If there are excess valuation assets for the valuation period ending June 30, 1996, the normal contributions for the valuation periods ending June 30, 1996 and June 30, 1997 which have not yet been paid to the retirement system shall be reduced to the extent possible by the excess valuation assets, provided that the General Fund balances that would have been paid to the retirement system except for this provision shall first be allocated as State aid to public schools to the extent that additional sums are required to comply with the May 14, 1997 decision of the New Jersey Supreme Court in Abbott v. Burke. If there are excess valuation assets for a valuation period ending after June 30, 1996, the State Treasurer may reduce the normal contribution payable for the next valuation period as follows:

(1)for valuation periods ending June 30, 1997 through June 30, 2001, to the extent possible by up to 100% of the excess valuation assets;

(2)for the valuation period ending June 30, 2002, to the extent possible by up to 84% of the excess valuation assets;

(3)for the valuation period ending June 30, 2003, to the extent possible by up to 68% of the excess valuation assets; and

(4)for valuation periods ending June 30, 2004 through June 30, 2007, to the extent possible by up to 50% of the excess valuation assets.

c.The actuary shall certify annually the aggregate amount payable to the Contingent Reserve Fund in the ensuing year, which amount shall be equal to the sum of the amounts described in this section. The State shall pay into the Contingent Reserve Fund during the ensuing year the amount so certified. In the event the amount certified to be paid by the State includes amounts due for services rendered by members to specific instrumentalities or authorities the total amounts so certified shall be paid to the retirement system by the State; provided, however, the full cost attributable to such services rendered to such instrumentalities and authorities shall be computed separately by the actuary and the State shall be reimbursed for such amounts by such instrumentalities or authorities.

The cash death benefits, payable as the result of contribution by the State under the provisions of this act upon the death of a member in active service and after retirement shall be paid from the Contingent Reserve Fund.

L.1965, c.89, s.34; amended 1971, c.181, s.23; 1980, c.55, s.5; 1992, c.41, s.29; 1992, c.125, s.18; 1994, c.62, ss.13,1; 1997, c.115, s.9; 2007, c.92, s.27; 2011, c.78, s.23.



Section 53:5A-34.1 - Liability Determined By Actuary

53:5A-34.1. Liability determined by actuary
2. The actuary for the State Police Retirement System shall determine for the valuation period of the retirement system in which this act takes effect the liability of the retirement system for the increased pension benefits provided under this act for all participants of the retirement system as of the last day of the valuation period. This liability shall be added to the unfunded accrued liability of the retirement system and shall be paid by the State in the same manner and over the remaining time period provided for the State's unfunded accrued liability under section 34 of P.L.1965, c.89 (C.53:5A-34). The actuary shall determine annually thereafter the liability of the retirement system for the increased pension benefits provided under this act for new participants, which shall be included in the normal contribution paid by the State. The State shall pay the cost of the actuarial work to determine the additional liabilities of the retirement system for the benefits under this act.

L.1991,c.379,s.2.



Section 53:5A-34.2 - Payment Of Pension Adjustment Benefits; Funding

53:5A-34.2. Payment of pension adjustment benefits; funding
30. Pension adjustment benefits for members and beneficiaries of the State Police Retirement System provided by the "Pension Adjustment Act," P.L.1958, c.143 (C.43:3B-1 et seq.) shall be paid by the retirement system and shall be funded as employer obligations by the same method provided by law for the funding of employer obligations for the retirement benefits provided by the retirement system beginning with valuation year 1993.

L.1992,c.41,s.30; amended 1994,c.62,s.14.



Section 53:5A-35 - Annuity Savings Fund

53:5A-35. Annuity savings fund
The Annuity Savings Fund shall be the fund in which shall be credited aggregate contributions by members or on their behalf to provide for their allowances. The aggregate contributions of a member withdrawn by him or paid to his estate or his designated beneficiary in the event of his death as provided in this act shall be paid from the Annuity Savings Fund. Upon the retirement of a member where the aggregate contributions of the member are to be provided in the form of an annuity, the aggregate contributions of the member shall be transferred from the Annuity Savings Fund to the Retirement Reserve Fund.

L.1965, c. 89, s. 35, eff. July 1, 1965. Amended by L.1971, c. 181, s. 24, eff. June 1, 1971.



Section 53:5A-36 - Retirement Reserve Fund

53:5A-36. Retirement reserve fund
The Retirement Reserve Fund shall be the fund from which all retirement allowances and pensions shall be paid.

Upon the retirement of a member, his aggregate contributions shall be transferred to the Retirement Reserve Fund from the Annuity Savings Fund. The reserve needed to produce the balance of the retirement allowance shall be transferred from the Contingent Reserve Fund. If the retirement allowance of a member who has been retired is subsequently canceled, the appropriate reserve shall be transferred to the Annuity Savings Fund and the Contingent Reserve Fund.

Any surplus or deficit developing in the Retirement Reserve Fund shall be adjusted from time to time by transfer to or from the Contingent Reserve Fund by appropriate action of the retirement system upon the advice of the actuary.

L.1965, c. 89, s. 36, eff. July 1, 1965. Amended by L.1971, c. 181, s. 25, eff. June 1, 1971.



Section 53:5A-37 - Retired Members' Group Insurance Premium Fund

53:5A-37. Retired members' group insurance premium fund
The Retired Members' Group Insurance Premium Fund shall be the fund in which shall be accumulated the contributions from retired members to provide for their additional death benefits as provided by section 15 of this act. The retirement system shall pay over to the State Treasurer the contributions so accumulated who shall deposit them in the Group Insurance Premium Fund.

L.1965, c. 89, s. 37, eff. July 1, 1965. Amended by L.1966, c. 153, s. 19, eff. June 18, 1966.



Section 53:5A-38 - Payroll Deductions; Amount.

53:5A-38 Payroll deductions; amount.

38.There shall be deducted from the payroll of each active member of the system 7 1/2% of the amount of his salary, which shall be turned over to the State Treasurer and be credited by him to the account of the State Police Retirement System. Members of the retirement system shall contribute 9% of salary to the system on and after the effective date of P.L.2011, c.78.

The deductions provided for herein shall be made notwithstanding that the minimum salary provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the service rendered by such person during the period covered by such payment, except as to the benefits provided under this act.

L.1965, c.89, s.38; amended 1966, c.153, s.20; 1980, c.55, s.6; 2011, c.78, s.16.



Section 53:5A-38.1 - Periodic Benefits Payable Under Workers' Compensation Law; Salary Deductions Paid By Employer; Retirement Benefits Application

53:5A-38.1.Periodic benefits payable under Workers' Compensation Law; salary deductions paid by employer; retirement benefits application

30. a. If any member of the retirement system receives periodic benefits payable under the Workers' Compensation Law during the course of his active service, in lieu of his normal compensation, his regular salary deductions shall be paid to the retirement system by his employer. Such payments shall be computed, in accordance with section 38 of P.L.1965, c.89 (C.53:5A-38), at the rate of contribution on the base salary subject to the retirement system, just prior to the receipt of the workers' compensation benefits. The moneys paid by the employer shall be credited to the member's account in the annuity savings fund and shall be treated as employee contributions for all purposes. The employer will terminate the payment of these moneys when the periodic benefits payable under the Workers' Compensation Law are terminated or when the member retires.

The member for whom the employer is making such payments, will be considered as if he were in the active service.

b. An application for retirement benefits may be approved by the board of trustees while the member, applying for such benefits, is in receipt of periodic benefits under the Workers' Compensation Law. If a retirant receiving an accidental disability retirement allowance becomes a recipient of periodic benefits under the workers' compensation law after the date of retirement, the pension portion of the retirement allowance payable to the retirant shall be reduced, during the period of the payment of the periodic benefits, dollar-for-dollar in the amount of the periodic benefits received after the date of retirement, subject to the provisions of section 31 of P.L.1971, c.181 (C.53:5A-15.3). The reduction provided for herein shall not affect the retirant's pension adjustment benefits or survivor benefits that may be payable upon the death of the retirant.

If an accidental disability retirant receives a retirement allowance without reduction and periodic benefits under the workers' compensation law for any period of time after the date of retirement, the retirant shall repay to the retirement system the amount of the pension portion of the retirement allowance which should have been subject to reduction under this subsection. The repayment may be in the form of a lump sum payment or scheduled as deductions from the retirant's retirement allowance and pension adjustment benefits. If the retirant dies before full repayment of the amount required, the remaining balance shall be deducted from any death benefits payable on behalf of the retirant.

L.1971,c.181,s.30; amended 1995,c.369,s.4.



Section 53:5A-39 - Obligations Of State; Estimate Of Moneys Needed; Budget Request; Appropriation

53:5A-39. Obligations of state; estimate of moneys needed; budget request; appropriation
Regular interest charges payable, the creation and maintenance of reserves in the Contingent Reserve Fund, the maintenance of retirement reserves as provided for in this act and the payment of all retirement allowances and other benefits granted by the board of trustees under the provisions of this act are hereby made obligations of the State. All income, interest and dividends derived from deposits and investments authorized by this act shall be used for the payment of these obligations of the State.

Upon the basis of each actuarial determination and appraisal provided for in this act an itemized estimate of the amounts necessary to be appropriated by the State to the various funds to provide for payment in full during the ensuing fiscal year of the obligations of the State accruing during that year shall be submitted by the retirement system to the Governor so that it may be included in the budget request submitted by the Governor to Legislature. The Legislature shall make an appropriation sufficient to provide for such obligations of the State. The amounts so appropriated shall be paid into the various funds created by this act.

L.1965, c. 89, s. 39, eff. July 1, 1965.



Section 53:5A-40 - Payment Of Proceeds Of Tax On Foreign Insurance Companies To State Treasurer For Deposit In General Funds

53:5A-40. Payment of proceeds of tax on foreign insurance companies to state treasurer for deposit in general funds
While 1/8 of the 2% tax collected by the State Tax Commissioner under section 54:17-1 of the Title Taxation from insurance companies of other States and foreign countries, on premiums of insurance against automobile liability, automobile property damage, automobile collision and automobile fire and theft insurance risks in this State, were turned over monthly by the State Tax Commissioner to the State Treasurer to be added to the former "State Police Retirement and Benevolent Fund" the proceeds of such tax shall henceforth be paid to the State Treasurer for deposit in the funds of the General Treasury.

L.1965, c. 89, s. 40, eff. July 1, 1965.



Section 53:5A-41 - Inapplicability Of Other Provisions; Necessity For Creation Of Reserves

53:5A-41. Inapplicability of other provisions; necessity for creation of reserves
a. No other provision of the law in any other statute which provides wholly or partly at the expense of the State of New Jersey for pensions or retirement benefits for members of this system and for beneficiaries shall apply to such members or beneficiaries.

b. Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any pensions or other benefits to any member or beneficiary for which reserves have not been previously created from funds contributed by the members or the State for such benefits.

L.1965, c. 89, s. 41, eff. July 1, 1965.



Section 53:5A-42 - Fraud; Punishment; Correction Of Errors

53:5A-42. Fraud; punishment; correction of errors
Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor and shall be punishable therefor under the laws of the State of New Jersey. Should any change or error in the records result in any member or person receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the retirement system shall, as far as practicable, correct such error and adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid. The actuarial equivalent of any shortage in required contributions at the time of retirement on account of misstatement of age, leave of absence, or clerical error, shall be deducted from the retirement allowance otherwise payable.

L.1965, c. 89, s. 42, eff. July 1, 1965. Amended by L.1971, c. 181, s. 26, eff. June 1, 1971.



Section 53:5A-43 - Waiver Of Portion Of Pension, Benefit Or Retirement Allowance

53:5A-43. Waiver of portion of pension, benefit or retirement allowance
Any member or any beneficiary who has been or, in the future, may be retired, or receive a pension, benefit or retirement allowance, including an annuity, pursuant to the provisions of this act, may, by filing written request with the retirement system, waive payment of a portion of the pension, benefit, or retirement allowance, including annuity, to which he may be entitled.

Upon the receipt of such waiver, and until the same is withdrawn, altered or revoked by a subsequent written request, similarly filed, the retirement system shall pay a reduced pension, benefit, retirement allowance or annuity as shall be requested in such waiver. The member or the beneficiary shall not be entitled to a refund, or credit, for such moneys as shall have been waived during the period such waiver has been in effect.

L.1965, c. 89, s. 43, eff. July 1, 1965.



Section 53:5A-44 - Deductions From Pension Or Allowance To Pay Premiums For Group Health Insurance Plan Or State Health Benefits Program

53:5A-44. Deductions from pension or allowance to pay premiums for group health insurance plan or state health benefits program
If possible, whenever any retirant or beneficiary shall, in writing, request the Division of Pensions to make deductions from his retirement allowance or pension for the purpose of paying premiums for the pensioners' group health insurance plan or the State Health Benefits program, the division may make such deductions and transmit the sums so deducted to the companies carrying the policies. Any such written authorization may be withdrawn by any retirant or beneficiary upon filing notice of such withdrawal with the division.

L.1965, c. 89, s. 44, eff. July 1, 1965. Amended by L.1971, c. 181, s. 27, eff. June 1, 1970.



Section 53:5A-44.1 - Medicare Premium Reimbursement

53:5A-44.1. Medicare premium reimbursement
Any retirant of the State Police Retirement System established pursuant to P.L. 1965, c. 89 (C. 53:5A-1 et seq.) who pays the premium charges under Part A and Part B of the federal medicare program covering the retirant and the retirant's spouse shall be reimbursed by the State for the premium charges paid under Part A. "Medicare" as used in this act means the coverage provided under Title XVIII of the Social Security Act as amended in 1965 or its successor plan or plans.

L. 1987, c. 447, s. 1.



Section 53:5A-45 - Tax Exemption; Exemptions From Levy And Sale, Garnishment, Attachment Or Other Process; Assignability Of Rights; Assignment Of Group Insurance Policy Rights And Benefits

53:5A-45. Tax exemption; exemptions from levy and sale, garnishment, attachment or other process; assignability of rights; assignment of group insurance policy rights and benefits
The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, any benefit or right accrued or accruing to a person under the provisions of this act and the moneys in the various funds created under this act, shall be exempt from any State or municipal tax and from levy and sale, garnishment, attachment or any other process arising out of any State or Federal court, and, except as hereinafter in this section and as in this act otherwise provided, shall be unassignable.

Nothing in this section shall prohibit any person insured under a group insurance policy, pursuant to an arrangement among the insured, the group policyholder and the insurer, from making to any person other than his employer, a gift assignment of the rights and benefits conferred on him by any provision of such policy or by law including specifically but not by way of limitation the right to exercise the conversion privilege and the right to name a beneficiary. Any such assignment, whether made before or after the effective date of this act, shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

L.1965, c. 89, s. 45, eff. July 1, 1965. Amended by L.1969, c. 98, s. 4, eff. June 26, 1969.



Section 53:5A-46 - Partial Invalidity

53:5A-46. Partial invalidity
If any provision, section, or part of any section of this act is declared to be unconstitutional, the same shall not be held to affect any other section or provision of this act, and the remainder of this act shall in no wise thereby be invalidated.

L.1965, c. 89, s. 46, eff. July 1, 1965.



Section 53:5A-47 - Short Title

53:5A-47. Short title
This act shall be known as the "State Police Retirement System Act."

L.1965, c. 89, s. 47, eff. July 1, 1965.



Section 53:6-1 - Purpose

53:6-1. Purpose
The purposes of this compact are to:

a. Detection and apprehension. Provide close and effective co-operation and assistance in detecting and apprehending those engaged in organized criminal activities.

b. Criminal intelligence bureau. Establish and maintain a central criminal intelligence bureau to gather, evaluate and disseminate to the appropriate law enforcement officers of the party States information concerning organized crime, its leaders and their associates.

L.1969, c. 80, s. 1.1, eff. June 11, 1969.



Section 53:6-2 - Force And Effect

53:6-2. Force and effect
This compact shall enter into force when enacted into law by any 2 of the States of Delaware, Maryland, New Jersey, New York and Pennsylvania. Thereafter, the compact shall become effective as to any other of the aforementioned States upon its enactment thereof.

L.1969, c. 80, s. 2.1, eff. June 11, 1969.



Section 53:6-3 - Withdrawal

53:6-3. Withdrawal
Any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 1 year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal, and any records, files or information obtained by officers or employees of a withdrawing State shall continue to be kept, used and disposed of only in such manner as is consistent with this compact and any rules or regulations pursuant thereto.

L.1969, c. 80, s. 2.2, eff. June 11, 1969.



Section 53:6-4 - Mid-atlantic State Police Administrator's Conference

53:6-4. Mid-Atlantic State Police Administrator's Conference
There is established the "Mid-Atlantic State Police Administrators' Conference," hereinafter called the "conference," to be composed of the administrative head of the State Police Department of each party State.

L.1969, c. 80, s. 3.1, eff. June 11, 1969.



Section 53:6-5 - Alternates

53:6-5. Alternates
If authorized by the laws of his party State, the administrative head of the State Police Department of a party State may provide for the discharge of his duties and the performance of his functions on the conference, for periods none of which shall exceed 15 days, by an alternate. No such alternate shall be entitled to serve unless notification of his identify and appointment shall have been given to the conference in such form as the conference may require.

L.1969, c. 80, s. 3.2, eff. June 11, 1969.



Section 53:6-6 - Selection Of Alternates

53:6-6. Selection of alternates
An alternate serving pursuant to subsection 3.2 of this article shall be selected only from among the officers and employees of the State Police Department, the head of which such alternate is to represent.

L.1969, c. 80, s. 3.3, eff. June 11, 1969.



Section 53:6-7 - Vote

53:6-7. Vote
The members of the conference shall be entitled to one vote each. No action of the conference shall be binding unless taken at a meeting at which a majority of the total number of votes on the conference are cast in favor thereof. Action of the conference shall be only at a meeting at which a majority of the members of the conference, or their alternates, are present.

L.1969, c. 80, s. 3.4, eff. June 11, 1969.



Section 53:6-8 - Seal

53:6-8. Seal
The conference shall have a seal.

L.1969, c. 80, s. 3.5, eff. June 11, 1969.



Section 53:6-9 - Officers

53:6-9. Officers
The conference shall elect annually, from among its members, a chairman, who shall not be eligible to succeed himself, a vice chairman and a treasurer. The conference shall appoint an executive secretary and fix his duties and compensation. Such executive secretary shall serve at the pleasure of the conference, and together with the treasurer shall be bonded in such amount as the conference shall determine. The executive secretary also shall serve as general secretary of the conference.

L.1969, c. 80, s. 3.6, eff. June 11, 1969.



Section 53:6-10 - Personnel

53:6-10. Personnel
Irrespective of the civil service, personnel or other merit system laws of any of the party States, the executive secretary, subject to the direction of the conference, shall appoint, remove or discharge such personnel as may be necessary for the performance of the conference functions and shall fix the duties and compensation of such personnel.

L.1969, c. 80, s. 3.7, eff. June 11, 1969.



Section 53:6-11 - Employee Benefits

53:6-11. Employee benefits
The conference may establish and maintain independently or in conjunction with any one or more of the party States, a suitable retirement system for its full-time employees. Employees of the conference shall be eligible for social security coverage in respect of old age and survivor's insurance, provided that the conference takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The conference may establish and maintain or participate in such additional programs of employee benefits as may be appropriate. Employment by the conference of a retired officer or employee of a party State shall not affect the pension or other retirement-connected benefits paid to such officer or employee by a party State.

L.1969, c. 80, s. 3.8, eff. June 11, 1969.



Section 53:6-12 - Utilization Of Services

53:6-12. Utilization of services
The conference may borrow, accept or contract for the services of personnel from any party State, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of 2 or more of the party States or their subdivisions.

L.1969, c. 80, s. 3.9, eff. June 11, 1969.



Section 53:6-13 - Acceptance Of Aid

53:6-13. Acceptance of aid
The conference may accept for any of its purposes and functions under this compact any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States or any other governmental agency, or from any person, firm or corporation and may receive, utilize and dispose of the same. The conference shall publish in its annual report the terms, conditions, character and amount of any resources accepted by it pursuant hereto together with the identity of the donor.

L.1969, c. 80, s. 3.10, eff. June 11, 1969.



Section 53:6-14 - Facilities

53:6-14. Facilities
The conference may establish and maintain such facilities as may be necessary for the transacting of its business. The conference may acquire, hold and convey real and personal property and any interest therein.

L.1969, c. 80, s. 3.11, eff. June 11, 1969.



Section 53:6-15 - By-laws

53:6-15. By-laws
The conference shall adopt by-laws for the conduct of its business and shall have the power to amend and rescind these by-laws. The conference shall publish its by-laws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States. The by-laws shall provide for appropriate notice to the conference members of all conference meetings.

L.1969, c. 80, s. 3.12, eff. June 11, 1969.



Section 53:6-16 - Annual Report

53:6-16. Annual report
The conference annually shall make to the Governor and Legislature of each party State a report covering the activities of the conference for the preceding year, and embodying such recommendations as may have been issued by the conference. The conference may make such additional reports as it may deem desirable.

L.1969, c. 80, s. 3.13, eff. June 11, 1969.



Section 53:6-17 - Powers

53:6-17. Powers
The conference shall have power to:

a. Mid-Atlantic Criminal Intelligence Bureau. Establish and operate a Mid-Atlantic Criminal Intelligence Bureau, hereinafter called "the bureau," in which shall be received, assembled and kept case histories, records, data, personal dossiers and other information concerning persons engaged or otherwise associated with organized crime.

b. Identification. Consider and recommend means of identifying leaders and emerging leaders of organized crime and their associates.

c. Promote co-operation. Promote co-operation in law enforcement and make recommendations to the party States and other appropriate law enforcement authorities for the improvement of such co-operation.

d. Other powers. Do all things which may be necessary and incidental to the exercise of the foregoing powers.

L.1969, c. 80, s. 4.1, eff. June 11, 1969.



Section 53:6-18 - Central Criminal Intelligence Service

53:6-18. Central criminal intelligence service
The bureau established and operated pursuant to Article IV of this compact is designated and recognized as the instrument for the performance of a central criminal intelligence service to the State Police Departments of the party States. The files, records, data and other information of the bureau and, when made pursuant to the by-laws of the conference, any copies thereof shall be available only to duly designated officers and employees of the State Police Departments of the party States acting within the scope of their official duty. In the possession of the aforesaid officers and employees, such records, data and other information shall be subject to use and disposition in the same manner and pursuant to the same laws, rules and regulations applicable to similar records, data and information of the officer's or employee's agency and the provision of this compact.

L.1969, c. 80, s. 5.1, eff. June 11, 1969.



Section 53:6-19 - Meetings

53:6-19. Meetings
The members of the conference from any 2 or more party States, upon notice to the chairman as to the time and purpose of the meeting, may meet as a section for the discussion of problems common to their States. Any 2 or more party States may designate the conference as a joint agency to maintain for them such additional common services as they may deem desirable for combating organized crime. Except in those cases where all party States join in such designation for common services, the representative of any group of such designating States in the conference shall constitute a separate section of such conference for the performance of the common service or services so designated provided that, if any additional expense is involved, the State so acting shall provide the necessary funds for this purpose. The creation of such a section or joint agency shall not affect the privileges, powers, responsibilities or duties of the States participating therein as embodied in the other articles of this compact.

L.1969, c. 80, s. 6.1, eff. June 11, 1969.



Section 53:6-20 - Budget

53:6-20. Budget
The conference shall submit to the Governor or designated officer or officers of each party State a budget of its estimated expenditures for such period as may be required by the laws of that party State for presentation to the Legislature thereof.

L.1969, c. 80, s. 7.1, eff. June 11, 1969.



Section 53:6-21 - Appropriations

53:6-21. Appropriations
Each of the conference's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States. The total amount of appropriations under any such budget shall be apportioned among the party States as follows: One-third in equal shares; 1/3 divided among the party States in the proportions that their populations bear to the total population of all the party States; and 1/3 divided among the party States in the proportions that the major crimes committed in each party state bear to the total number of major crimes committed in all the party States. In determining population pursuant to this subsection, the most recent decennial census compiled by the United States Government shall be used. Numbers of major crimes shall be as reported in the most recent annual "Uniform Crime Report" compiled by the Federal Bureau of Investigation of the United States Department of Justice, or by any agency which may assume responsibility for such compilation in the place of such bureau. In the event that any source of information required to be used for the purpose of this subsection shall be discontinued, the conference shall make its calculations on the basis of the best alternative sources of information and shall identify the sources used.

L.1969, c. 80, s. 7.2, eff. June 11, 1969.



Section 53:6-22 - Pledge Of Credit

53:6-22. Pledge of credit
The conference shall not pledge the credit of any party State. The conference may meet any of its obligations in whole or in part with funds available to it under Article III, subsection 3.10 of this compact, provided that the conference takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the conference makes use of funds available to it under Article III, subsection 3.10 hereof, the conference shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

L.1969, c. 80, s. 7.3, eff. June 11, 1969.



Section 53:6-23 - Receipts And Disbursements

53:6-23. Receipts and disbursements
The conference shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the conference shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the conference shall be audited yearly by a qualified, public accountant and the report of the audit shall be included in and become part of the annual report of the conference.

L.1969, c. 80, s. 7.4, eff. June 11, 1969.



Section 53:6-24 - Inspection Of Accounts

53:6-24. Inspection of accounts
The accounts of the conference shall be open at any reasonable time for inspection by duly constituted officers of the party States and any persons authorized by the conference.

L.1969, c. 80, s. 7.5, eff. June 11, 1969.



Section 53:6-25 - Audit

53:6-25. Audit
Nothing contained herein shall be construed to prevent conference compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the conference.

L.1969, c. 80, s. 7.6, eff. June 11, 1969.



Section 53:6-26 - Liberal Construction; Severability

53:6-26. Liberal construction; severability
This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any State participating herein, the compact shall remain in full force and effect as to the remaining party States and in full force and effect as to the State affected as to all severable matters.

L.1969, c. 80, s. 8.1, eff. June 11, 1969.



Section 53:6-27 - Compact Entered Into By State

53:6-27. Compact entered into by State
The Mid-Atlantic State Police Compact is hereby entered into and enacted into law with any and all of the States legally joining therein in the form substantially as aforegoing.

L.1969, c. 80, s. 9.1, eff. June 11, 1969.



Section 53:6-28 - Designation Of Alternate

53:6-28. Designation of alternate
The Superintendent of State Police is authorized to designate an alternate to serve in his place and stead on the Mid-Atlantic State Police Administrators' Conference as permitted by Article III, subsections 3.2 and 3.3 of the compact. However, it is the intention of the Legislature that such superintendent shall attend and participate in the work of the conference in person to the maximum extent practicable.

L.1969, c. 80, s. 9.2, eff. June 11, 1969.



Section 53:6-29 - Retirement Coverage

53:6-29. Retirement coverage
The employees of the Mid-Atlantic State Police Administrators' Conference may, upon the concluding of an agreement for coverage with the State Police Retirement System, be eligible for and covered by such system. Any such agreement shall provide, as nearly as may be, for the same ratio of employee contribution to total contribution as pertains for members of the State Police Retirement System generally.

The State Police Retirement System shall not conclude a retirement agreement pursuant to Article III, subsection 3.8, of the compact if the Mid-Atlantic State Police Administrators' Conference has in force a retirement agreement with any other party State.

L.1969, c. 80, s. 9.3, eff. June 11, 1969.



Section 53:6-30 - Short Title

53:6-30. Short title
This act shall be known and may be cited as the "Mid-Atlantic State Police Compact."

L.1969, c. 80, s. 9.4, eff. June 11, 1969.






Title 54 - Taxation

Section 54:1-1 - State Tax Department Continued; "Department" Defined

54:1-1. State tax department continued; "department" defined
The state tax department, hereinafter in this title referred to as the "department" , created and established by an act entitled "An act to establish a state tax department and to define its powers and duties; and vesting therein all the powers and duties now devolved by law upon the state board of taxes and assessment except those relating to the review, hearing and determination of all appeals concerning the assessment, collection, apportionment or equalization of taxes," approved April twenty-eighth, one thousand nine hundred and thirty-one (L.1931, c. 336, p. 823), is hereby continued.



Section 54:1-2 - Department; Powers And Duties

54:1-2. Department; powers and duties
The department shall exercise exclusively all the powers and perform all the duties formerly exercised or performed by or conferred and imposed upon the state board of taxes and assessment, except those relating to the review, hearing and determination of appeals concerning the assessment, collection, apportionment or equalization of taxes, and shall have such other and further powers and perform such other and further duties in connection with the assessment, collection, apportionment and equalization of taxes and the administration of the tax laws, as may from time to time be conferred or imposed upon it.



Section 54:1-6 - Commissioner To Replace Former Board; Exception

54:1-6. Commissioner to replace former board; exception
The commissioner shall perform all acts formerly required by law to be performed by the state board of taxes and assessment, except the hearing and determination of tax appeals, and shall carry into effect and execute the provisions of this chapter.



Section 54:1-7 - Official Seal; Form

54:1-7. Official seal; form
The commissioner may adopt a seal for the department, containing the coat of arms of the state and the words "state tax commissioner, New Jersey" . The seal shall be affixed to all documents and other papers when required.



Section 54:1-8 - Assistants; Employment, Duties And Compensation

54:1-8. Assistants; employment, duties and compensation
The commissioner may appoint, subject to the provisions of Title 11, Civil Service, such clerical, technical and other assistants as may be necessary and prescribe their duties. He may fix the compensation of all appointees, subject to the appropriations made therefor, and subject to the provisions of Title 11, Civil Service, except where otherwise provided by statute.



Section 54:1-11 - Special Deputy; Powers Continue Until Revoked; Salary And Status Unaffected

54:1-11. Special deputy; powers continue until revoked; salary and status unaffected
When the state tax commissioner is unable to perform any one or more of his public duties, through sickness, absence from his office, pressure of other public business, temporary inability to act or any other cause, and, from among any of the employees of the department under his supervision, he designates a deputy or a number of deputies to perform any or all of said duties in his stead and files a certificate with the secretary of state naming any such person as a deputy, then to the extent set forth in any such certificate, and for the period if any therein stated, any person so designated as a deputy may perform the duties imposed by law on the state tax commissioner until a revocation or modification of such certificate is so filed. The designation of any such employee as a deputy shall not affect or increase the salary received by him in his regular employment nor his rating or status in the state civil service.



Section 54:1-12 - Commissioner May Reorganize Department; Abolish Positions

54:1-12. Commissioner may reorganize department; abolish positions
The commissioner may establish and from time to time reorganize such divisions of the department as he may deem advisable, and abolish any office or position he may determine to be unnecessary.



Section 54:1-13 - Annual Report To Legislature; Recommendations

54:1-13. Annual report to legislature; recommendations
The commissioner shall annually report to the legislature, particularly specifying any means, practices or devices used for the evasion of proper taxation, and shall annually submit to the legislature such recommendations as he may find necessary to prevent the evasion of just and equal taxation. He shall, from time to time, report to the legislature any changes he considers should be made either in the laws governing the method of taxation or any change of the rate of tax upon property of any person or corporation, including railroad and canal companies, in order to produce equality of taxation.



Section 54:1-14 - Books, Records And Documents; Custody

54:1-14. Books, records and documents; custody
All books, blanks, papers, documents, and other records delivered and transferred to the commissioner by virtue of section three of an act entitled "An act to establish a state tax department and to define its powers and duties; and vesting therein all the powers and duties now devolved by law upon the state board of taxes and assessment except those relating to the review, hearing and determination of all appeals concerning the assessment, collection, apportionment or equalization of taxes," approved April twenty-eighth, one thousand nine hundred and thirty-one (L.1931, c. 336, s. 3, p. 823), shall remain in the state tax department in the charge and custody of the commissioner.



Section 54:1-15 - Municipal Maps For Tax Purposes; Preparation; Authority Of State Department

54:1-15. Municipal maps for tax purposes; preparation; authority of state department
L.1913, c. 175, p. 314 (1924 Suppl. s.s. 208-444d to 208-444i), entitled "An act providing for the preparation and use of maps for purposes of taxation in all taxing districts," approved April first, one thousand nine hundred and thirteen, saved from repeal, together with supplements thereto, approved on the following dates:

March 30, 1915. (L.1915, c. 122, p. 212; 1924 Suppl. s. 208-444j.)

April 6, 1915. (L.1915, c. 186, p. 349; 1924 Suppl. s. 208-444k.)

February 9, 1918. (L.1918, c. 18, p. 80; 1924 Suppl. s. 208-444 l .)

[This act provided for the making of assessment maps by every city, borough, village and town, the work to commence within six months and to be completed within two years after the passage of the act. If the work was not begun or completed within the required time the state board of equalization of taxes (superseded by the state tax department and, in matters of appeals, the state board of tax appeals) could cause the map to be prepared or completed at the expense of the dilatory municipality. In townships the act required outline maps to be prepared by the local authorities and in default thereof maps issued by the state geological survey were to be sent to the townships by the state board of equalization for completion by the local assessor. Section four provided for a public referendum in townships to determine whether or not the local authorities should cause a map to be prepared. A supplement (1918, c. 18, p. 80) exempted townships having less than 2,500 inhabitants.]



Section 54:1-16 - Commissioner May Issue Subpoenas To Witnesses

54:1-16. Commissioner may issue subpoenas to witnesses
When the commissioner is authorized by law to make an investigation or hold a hearing, he shall have full power by subpoena to compel the attendance of witnesses before him, or before any of the employees of the department by him delegated or deputized to sit for him, and to compel the production before him or before such employee, of any contracts, books, papers, accounts and documents deemed by him relevant or material to the conduct of the investigation or hearing, or upon request of any party to the hearing.



Section 54:1-17 - Oaths Administered; Order Compelling Person To Submit To Examination

54:1-17. Oaths administered; order compelling person to submit to examination
The Director of the Division of Taxation or any of the employees of the division delegated or deputized to sit for him shall have power to administer oaths to any person to ascertain any facts which will enable them properly to perform the duties of their office, and may reduce the statements of the person sworn to writing, and require him to swear and subscribe thereto, and may, ex parte, apply for and obtain from the Superior Court an order to compel any person to submit to examination in reference to such matters.

Amended by L.1953, c. 51, p. 890, s. 1.



Section 54:1-18 - Investigation Of Irregularity Or Inequality Of Assessments

54:1-18. Investigation of irregularity or inequality of assessments
If it shall appear, by written complaint of a taxing district or county, that another taxing district or county which is by taxes contributing to a common cause with the complainant, is by inequality of valuation or otherwise avoiding or escaping its fair share of the common burden, the commissioner shall cause an investigation of the complaint to be made, and shall render all possible assistance for the purpose of arriving at a fair and equitable adjustment of values of all real and personal property, including such property of railroad and canal companies as contributes to the common cause.



Section 54:1-19 - Examination Of Assessors And Other Witnesses; View Premises

54:1-19. Examination of assessors and other witnesses; view premises
In making the investigation upon such written complaint the Director of the Division of Taxation may examine any assessor under oath, as to his assessments, both as to the valuation as a whole and as to any particular piece of property or as to any property omitted from assessment, and inquire by the testimony of witnesses concerning the same. If he shall deem it proper, he may make a personal examination of any property in a taxing district or county, for the purpose of equalizing assessments between districts or between counties bearing a common burden of taxation.

Amended by L.1981, c. 393, s. 19, eff. Jan. 6, 1982.



Section 54:1-20 - Increase Of Assessments To Equalize Valuations

54:1-20. Increase of assessments to equalize valuations
If it shall appear that the value of any property contained in a taxing district or county, including railroad and canal property bearing the common burden, is relatively less than the value of other property contributing by taxation to a common burden, or that real or personal property which should be assessed therefor has been omitted from assessment, the commissioner may, after giving the notice required by sections 54:1-22 and 54:1-23 of this title, for the purpose of fixing or adjusting the proportion or quota of taxes to be levied as aforesaid, after a comparison of the values, or a like examination as to any omissions from the tax ratables, add thereto such sum or amount as shall seem equitable and to be warranted by the comparison and examination.



Section 54:1-21 - Decrease And Equalization Of Assessments

54:1-21. Decrease and equalization of assessments
If upon such investigation it shall appear to the Director of the Division of Taxation that the assessment of any property lying in a taxing district or county, including such property of a railroad or canal company, and taxed for a common benefit, is greater than the taxable value thereof, he may, for that purpose, in order to equalize the valuations throughout the territory which contributes to the common burden, reduce the assessment to the amount of the taxable value of the property therein, and at the same time make such increases in the valuation as shall be warranted and as in this article provided. He may further, in any year in which the reduction or increase is made and the tax rate has already been fixed, in order to do justice, equitably equalize the assessment of any piece or pieces of property.

Amended by L.1960, c. 51, s. 14.



Section 54:1-22 - Notice To Assessor And Owner Before Change

54:1-22. Notice to assessor and owner before change
Before a change shall be made in valuation, the assessor of the taxing district in which the change is proposed and the owner of the property affected shall be notified in writing that the commissioner proposes to make the change, and he shall be directed to show cause before the commissioner, at a time and place to be designated in the notice, why the change should not be made.



Section 54:1-23 - Notice And Publication; Service

54:1-23. Notice and publication; service
The notice shall be sufficient if published in one of the newspapers circulating in the county, at least five days before the hearing, and mailed to the postoffice address of the assessor and owner or served on them personally, at least five days before the hearing.



Section 54:1-24 - Taxes To Conform To Corrected Valuation

54:1-24. Taxes to conform to corrected valuation
When the taxes shall have been amended as provided in sections 54:1-18 to 54:1-23 of this title they shall be levied and collected upon the basis of the corrected valuation.



Section 54:1-25 - Investigation Of Method Of Local Assessors

54:1-25. Investigation of method of local assessors
The commissioner shall investigate the method adopted by local assessors in the assessment of real and personal property, furnish to them information to aid them in making assessments, examine all cases where evasion of proper taxation is alleged and ascertain wherein existing tax laws are defective or are improperly or negligently administered.



Section 54:1-26 - Authority Of Director To Reassess Property

54:1-26. Authority of director to reassess property
When the Director of the Division of Taxation has reason to believe that any property, including the property of railroad and canal companies, has been assessed at a rate lower than is consistent with the purpose of securing uniform taxable valuation of property according to law for the purpose of taxation, or that the assessment of property according to law in a taxing district is not in substantial compliance with the law and that the interests of the public will be promoted by a reassessment of such property, he may, after due investigation, order or make a reassessment of any property undervalued or a reassessment of all the property in the taxing district.

Amended by L.1960, c. 51, s. 15.



Section 54:1-27 - Order For Reassessment; Failure Of Assessor To Comply; Appointment Of Substitute

54:1-27. Order for reassessment; failure of assessor to comply; appointment of substitute
The Director of the Division of Taxation may, if necessary, direct an assessor or other taxing officer to make a reassessment of any or all of the property, according to rules which he shall prescribe. If the assessor or other taxing officer fails to comply forthwith with the order so given, the director may appoint or designate some other person to make the new assessment under his direction. The assessment so made and affirmed by the director when certified by him to the taxing district shall be the assessment of such property for the year.

Amended by L.1981, c. 393, s. 20, eff. Jan. 6, 1982.



Section 54:1-28 - Notice Of Investigation; Publication; Mailing

54:1-28. Notice of investigation; publication; mailing
Notice of the investigation preceding such reassessment shall be given by the commissioner by publication in a newspaper circulating in the taxing district to be affected. The notice shall set forth the purpose of the investigation and specify the time when and the place in the taxing district where the taxpayers therein and the municipal officers thereof may be heard concerning the value of the taxable property of the district. The notice shall be published at least ten days before the time appointed for the hearing and shall, not less than ten days before the hearing, be mailed to the chief executive officer and the clerk of the taxing district.



Section 54:1-29 - Completion Of Reassessments; Correction Of Duplicates; Expenses

54:1-29. Completion of reassessments; correction of duplicates; expenses
The reassessment shall be completed and the valuations made therein certified to the county board of taxation on or before March fifteenth following the date of the original assessment for that year. The valuations so certified shall take the place for all purposes of the tax duplicates required by law to be certified by the county board and delivered to the collectors of the taxing districts on or before April first in each year. The commissioner may make such rules and issue such orders as he may deem necessary fully to effectuate the reassessment. He may also assess and add to the tax list and duplicate any property omitted and may correct misnomers or other errors in assessment on notice to the parties concerned. For the investigation the commissioner may disburse as may be necessary in counties of the first class a sum not exceeding ten thousand dollars, in counties of the second, third and fifth classes a sum not exceeding five thousand dollars and in counties of the fourth and sixth classes a sum not exceeding three thousand dollars, which shall be paid by the state treasurer from a fund to be made available for that purpose, upon the commissioner filing in his office a certificate specifying in detail the items of the disbursement.



Section 54:1-30 - Investigation For Securing True Valuation Every Five Years

54:1-30. Investigation for securing true valuation every five years
The Director of the Division of Taxation shall, once in every 5 years beginning with the calendar year 1933, investigate in each county assessments made against any property, including the property of railroad and canal companies, for the purpose of securing a uniform taxable valuation of all such property within each county for the purpose of taxation. The investigation shall be conducted in the manner provided in sections 54:1-26 to 54:1-29 of this Title. The director may, after due investigation, order or make a reassessment of any property undervalued, or a reassessment of all property in the county.

Amended by L.1960, c. 51, s. 16.



Section 54:1-33 - State Equalization Table Prepared; Copies To County Boards And State Comptroller

54:1-33. State equalization table prepared; copies to county boards and state comptroller
The commissioner shall annually, after receiving from the county boards of taxation the abstracts of ratables as last certified by such boards, inquire into and determine the general ratio or percentage of full value at which the real property within each county is assessed and listed for taxation, and shall prepare a state equalization table of county ratables, showing the assessed valuation of real and personal property in each county, the ratio or percentage, if any, by which the assessed valuation of real property of each county should be increased or decreased to correspond to true value, and the true valuation of real property as determined by him. A copy of the table shall be mailed to the county board of taxation and director of the board of freeholders of each county, and to the state comptroller, and posted at the state house, at least ten days before the hearing provided for in section 54:1-34 of this title.



Section 54:1-34 - Equalization Of Assessments Between Counties; Annual Hearing

54:1-34. Equalization of assessments between counties; annual hearing
The commissioner shall sit annually on the second Tuesday in July at his office in Trenton, for the purpose of equalizing the assessments between the several counties. At that time a hearing shall be given to the county boards of taxation and representatives of the boards of freeholders for the purpose of determining the accuracy of the ratios and true valuations of property as shown in the state equalization table, and the commissioner shall confirm or revise such table in accordance with the facts. The hearing may be adjourned from time to time, but the equalization shall be completed by August twenty-fifth. At the first hearing any county may object to the ratio or valuation of any other county, but no increase in any valuation as shown in the table shall be made without giving a hearing, after five days' notice to the board of freeholders of the county affected.



Section 54:1-35 - Preparation Of Abstract Of Total Ratables

54:1-35. Preparation of abstract of total ratables
54:1-35. The Director of the Division of Taxation shall prepare an abstract of the total ratables of the State, as returned by the county boards of taxation and corrected or confirmed by him in accordance with the State equalization table, and transmit a certified copy thereof to the Tax Court, the county boards of taxation and the State Comptroller, who shall apportion the State school tax, State tax or State moneys, as provided by law, upon the ratables as shown in such abstract, which shall take the place for all such purposes of the annual abstracts heretofore filed by county boards of taxation in the office of the comptroller under the provisions of section 54:4-52 of this Title.

Amended 1938, c.279; 1999, c.208, s.1.



Section 54:1-35.1 - Table Of Equalized Valuations; Promulgation; Place To Be Kept

54:1-35.1. Table of equalized valuations; promulgation; place to be kept
On or before October 1 in each year the Director of the Division of Taxation, in the State Department of the Treasury shall promulgate a table of equalized valuations to be used in the calculation and apportionment of distributions pursuant to the State School Aid Act of 1954. Such table shall be deemed to have been promulgated on the day when the director shall have completed the delivery of a certified copy thereof to the Commissioner of Education and the mailing of a certified copy thereof to the municipal clerk of each municipality, to the secretary of each county board of taxation and, by certified mail, to the mayor or other chief executive officer of any municipality for which the equalized valuation so certified exceeds by 10% or more the equalized valuation determined for the preceding year. The table for each year and any revision thereof shall be kept as a public record in each office to which it is sent and in the office of the Director of Taxation.

L.1954, c. 86, p. 534, s. 1. Amended by L.1968, c. 339, s. 1, eff. Nov. 13, 1968.



Section 54:1-35.2 - Form And Contents Of Table

54:1-35.2. Form and contents of table
The table of equalized valuations shall be in columnar form and shall list each taxing district in the State, together with (1) its aggregate assessed valuation of real property (exclusive of Class II railroad property); (2) the average ratio of assessed to true value of such real estate in the taxing district, determined as hereafter provided; (3) the aggregate true value of real estate in each taxing district determined on the basis of such ratios; (4) the assessed valuation of Class II railroad property in the district; (5) assessed valuation of all personal property in the district; and (6) the sum of the foregoing items numbered (3), (4) and (5) for each taxing district, which shall be known as the "equalized valuation."

L.1954, c. 86, p. 534, s. 2.



Section 54:1-35.3 - True Value; Determination Of Ratio Of Aggregate Assessed To Aggregate True Valuation Of Real Estate

54:1-35.3. True value; determination of ratio of aggregate assessed to aggregate true valuation of real estate
True value for the purposes of this act shall be deemed to be valuation at current market prices or values, determined in such manner as the director may, in his discretion, select. The director shall determine the ratio of aggregate assessed to aggregate true valuation of real estate of each taxing district. He may make such determination by reference to the county equalization table whenever he is satisfied that the table has been prepared according to accepted methods and practices and that it properly reflects true value or a known percentage thereof for the several taxing districts in the county. The director, with respect to any and all taxing districts, may use the assessment ratios reported in the Sixth Report of the Commission on State Tax Policy (Trenton, 1953) and may consider such other assessment ratio studies as may be available. He may make such further and different investigations of assessment practices as he may deem necessary or desirable for the establishment of the assessment ratios required by this act.

L.1954, c. 86, p. 535, s. 3.



Section 54:1-35.4 - Review Of Equalization Table

54:1-35.4. Review of equalization table
An equalization table promulgated hereunder may be reviewed by the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

L.1954, c. 86, p. 535, s. 4. Amended by L.1969, c. 269, s. 1, eff. Jan. 12, 1970; L.1983, c. 36, s. 11, eff. Jan. 26, 1983.



Section 54:1-35.5 - Effective Date

54:1-35.5. Effective date
This act shall take effect immediately, provided that it shall be inoperative unless and until the "State School Aid Act of 1954" as introduced in the current session of the Legislature, shall be enacted.

L.1954, c. 86, p. 536, s. 6.



Section 54:1-35.6 - Real Estate Sales Ratio Records As Public Records

54:1-35.6. Real estate sales ratio records as public records
Real estate sales ratio records (Form SR 1-A) of the Local Property Tax Bureau, Division of Taxation, Department of the Treasury, in the possession of the boards of taxation of each county, and containing information relating to the sale of real property and the address or block and lot designation of such real property as reported by the register of deeds and mortgages or county clerk of the county in which such real property is situate are deemed to be public records for the purposes of P.L.1963, c. 73 (C. 47:1A-1 et seq.).

L.1973, c. 10, s. 1, eff. Jan. 25, 1973.



Section 54:1-35.25 - Examinations; Applications; Qualifications; Fee

54:1-35.25. Examinations; applications; qualifications; fee
Commencing in 1968, the Director of the Division of Taxation shall, annually, in March and September of each year, hold examinations of applicants for certification as tax assessor. An applicant for examination shall, not less than 30 days before an examination, present to the director written application on forms provided by the division together with satisfactory proof that the applicant is not less than 21 years of age, is a citizen of the United States, is of good health and free from disabling physical and mental defects, is of good moral character, has obtained a certificate or diploma issued after at least 4 years of study in an approved secondary school or has received an academic education considered and accepted by the Commissioner of Education as fully equivalent, and has graduated from a 4-year course at a college of recognized standing. An applicant who does not meet the college education requirement may substitute full-time experience in real estate appraisal work or experience in property tax assessment work on a year-for-year basis. Such application shall not be considered by the director unless accompanied by payment of a fee in the sum of $10.00 to the order of the State Treasurer. Examinations shall be written, or both written and oral, shall be of such character as fairly to test and determine the qualifications, fitness and ability of the person tested actually to perform the duties of assessor, and shall be weighted in a manner to be prescribed by the director.

L.1967, c. 44, s. 1, eff. May 4, 1967.



Section 54:1-35.25A - Dispensation With 4-year College Requirement; Duration

54:1-35.25a. Dispensation with 4-year college requirement; duration
Up until December 31, 1972, the 4-year college requirement, or the equivalency requirement in substitution therefor, set forth in section 1 of P.L.1967, chapter 44 (C. 54:1-35.25) shall be dispensed with and no applicant shall be prohibited from taking the examination for certification as tax assessor by reason of his failure to meet such requirement.

L.1970, c. 330, s. 1, eff. Dec. 29, 1970.



Section 54:1-35.25B - Continuing Education, Training Requirements For Certified Tax Assessors.

54:1-35.25b Continuing education, training requirements for certified tax assessors.

1. a. All tax assessor certificates issued prior to the effective date of P.L.1999, c.278 (C.54:1-35.25b et al.) shall expire five years following that effective date and shall be renewed in accordance with the procedure established in this section. All tax assessor certificates issued on or after the effective date of P.L.1999, c.278 (C.54:1-35.25b et al.) shall expire five years after the issuance of the certificate and shall be renewed in accordance with the procedure established in this section.

(1)All tax assessor certificates shall be renewed upon application, payment of the required renewal fee, and verification that the applicant has met continuing education requirements, as set forth in paragraph (2) and paragraph (3) of this subsection. After the initial expiration of any tax assessor certificates following the effective date of P.L.1999, c.278 (C.54:1-35.25b et al.), each renewal period shall thereafter be for a period of three years. The renewal date shall be 30 days prior to the expiration date of the tax assessor certificate.

(2)Prior to the first renewal date of a tax assessor certificate pursuant to P.L.1999, c.278 (C.54:1-35.25b et al.) every applicant for renewal shall, on a form prescribed by the Director of the Division of Taxation, furnish proof of having earned a total of at least 50 continuing education credit hours over the prior five-year period. Thereafter, prior to each succeeding renewal date of a tax assessor certificate, every applicant for renewal shall, on a form prescribed by the Director of the Division of Taxation, furnish proof of having earned a total of at least 30 continuing education credit hours over the prior three-year period. For the purposes of this section, one continuing education credit hour means 50 minutes of classroom or lecture time. After verifying that the applicant has fulfilled the continuing education requirement and after receiving a fee of not less than $50 paid by the applicant to the order of the Treasurer of the State of New Jersey, the Director of the Division of Taxation shall renew the tax assessor certificate. The Director of the Division of Taxation shall determine, by regulation, the circumstances under which an extension of time to complete the requirements for continuing education may be granted by the director.

(3)Commencing January 1, 2018, for any tax assessor of a municipality, and for any county assessor of a county, in which one or more Class 3B (Farm Qualified) properties subject to valuation, assessment and taxation pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.) are located, prior to every renewal date of a tax assessor certificate issued to that tax assessor pursuant to P.L.1999, c.278 (C.54:1-35.25b et al.), the applicant for renewal shall, on a form prescribed by the Director of the Division of Taxation, furnish proof of having taken, at least once in the prior three years, the continuing education course concerning certain aspects of farmland assessment required to be offered, free of charge, by the Division of Taxation, in conjunction with the Department of Agriculture, pursuant to subsection b. of section 1 of P.L.2013, c.43 (C.54:4-23.3d).

b.There is established within the Division of Taxation in the Department of the Treasury the Tax Assessor Continuing Education Eligibility Board. The board shall consist of six members and be comprised as follows: the Director of the Division of Taxation or his designee, the President of the Association of Municipal Assessors, and the President of the New Jersey Association of County Tax Board Commissioners and County Tax Administrators shall be permanent members. The Director of the Division of Taxation and the President of the Association of Municipal Assessors shall each appoint an additional member who shall serve for a term of two years. The Director of Government Services at Rutgers University shall serve ex officio. Any vacancy in the membership of the board shall be filled for the unexpired term in the manner provided by the original appointment. The first meeting of the board shall be held at the call of the Director of the Division of Taxation, and thereafter the board shall meet annually and shall hold at least one additional meeting within each 12-month period. The board shall establish the curriculum areas and the number of hours in each curriculum area that an assessor shall complete in order to renew certification.

c.When the holder of a tax assessor certificate has allowed the certificate to lapse by failing to renew the certificate, a new application and certificate shall be required. If application is made within six months of the expiration of the certificate, then application may be made in the same manner as a renewal, but with an additional late renewal fee of $50.

d.(Deleted by amendment, P.L.2013, c.15).

e.In addition to the requirements of this section, to address the introduction to, and competency of, municipal assessors and county tax board personnel with the technology, administrative procedures, and real property appraisal requirements within a demonstration county under a demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), the county tax administrator of a demonstration county, in consultation with the members of the county tax board of that demonstration county, shall develop a training program to provide annually, free of charge, an additional 10 credit hours of continuing education training concerning the requirements of the real property assessment function in the demonstration county for all assessors, deputy assessors, tax board commissioners, the county tax administrator, and the deputy county tax administrator, practicing within that demonstration county. Attendance at the training program shall be required for each of these professionals, and the county tax administrator of the demonstration county shall annually certify to the Director of the Division of Taxation in the Department of the Treasury that each of these professionals has completed this training. The continuing education credit hours required by this subsection shall be in addition to the requirements of subsection a. of this section, and shall not be used to satisfy any requirements of that subsection. Any person who does not meet the additional continuing education training requirement required by this subsection shall be ineligible to function as an assessor or deputy assessor in any municipality located in a demonstration county until such time as the additional continuing education training requirement has been satisfied.

The Director of the Division of Taxation, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such regulations as are necessary to effectuate the provisions of this section.

L.1999, c.278, s.1; amended 2013, c.15, s.5; 2013, c.43, s.6.



Section 54:1-35.26 - Tax Assessor Certificate; Fee

54:1-35.26. Tax assessor certificate; fee
Upon the successful completion of the examination by an applicant, a tax assessor certificate shall be issued to him, upon the payment of an additional fee of $25.00 to the order of the State Treasurer.

L.1967, c. 44, s. 2, eff. May 4, 1967.



Section 54:1-35.27 - Preservation Of Applications, Test Papers, Etc.; Records; Destruction

54:1-35.27. Preservation of applications, test papers, etc.; records; destruction
The director shall preserve the applications, test papers and other work, except such as may be returned to the applicants and shall keep a record of the results of the examinations and the date of issuance of tax assessor certificates. After 10 years, such records may at the discretion of the director be destroyed.

L.1967, c. 44, s. 3, eff. May 4, 1967.



Section 54:1-35.28 - Certificate Issued Without Examination; Fee

54:1-35.28. Certificate issued without examination; fee
In the case of an applicant who, on or after effective date of this act but not later than June 30, 1969, while actually in office as an assessor or performing the duties of an assessor, whether in the classified or unclassified service under Title 11, Civil Service, or in a municipality which has not adopted Title 11, Civil Service, shall furnish proof that he has received certificates indicating satisfactory completion on or before June 30, 1969 of training courses heretofore designated as Principles of Municipal Assessing I and Principles of Municipal Assessing II, or such other training courses as are certified as their equivalent by Rutgers, the State University, the director shall issue to such applicant a tax assessor certificate without examination, upon payment of an additional fee of $25.00 to the order of the State Treasurer.

L.1967, c. 44, s. 4, eff. May 4, 1967.



Section 54:1-35.29 - Revocation, Suspension Of Tax Assessor Certificate.

54:1-35.29 Revocation, suspension of tax assessor certificate.

5.Any tax assessor certificate may be revoked or suspended by the director for dishonest practices, or willful or intentional failure, neglect or refusal to comply with the constitution and laws relating to the assessment and collection of taxes, or other good cause. Failure to comply with requirements for continuing education pursuant to section 1 of P.L.1999, c.278 (C.54:1-35.25b) shall cause the automatic revocation, without a hearing, of the tax assessor certificate. Otherwise, no certificate shall be revoked or suspended except upon a proper hearing before the director or his designee after due notice. If the tax assessor certificate of a person serving as assessor shall be revoked, such person shall be removed from office by the director, his office shall be declared vacant, and such person shall not be eligible to hold that office for a period of five years from the date of his removal.

L.1967,c.44,s.5; amended 1999, c.278, s.3.



Section 54:1-35.30 - Certificate Necessary For Appointment Or Reappointment

54:1-35.30. Certificate necessary for appointment or reappointment
Except as herein otherwise provided, no person shall on and after July 1, 1971, be appointed or reappointed as tax assessor in any municipality in this State unless he shall hold a tax assessor certificate. The foregoing limitation shall not apply to an assessor who shall have served continuously in office from July 1, 1967 to the date of reappointment.

L.1967, c. 44, s. 6, eff. May 4, 1967. Amended by L.1981, c. 394, s. 19, eff. Jan. 6, 1982.



Section 54:1-35.31 - Reappointment Or Re-election; Term; Removal; Dismissal.

54:1-35.31 Reappointment or re-election; term; removal; dismissal.

7. a. Notwithstanding the provisions of any other law to the contrary, every person

(1)who, upon reappointment or re-election subsequent to having received a tax assessor certificate and having served as tax assessor or performed the duties of assessor for not less than four consecutive years immediately prior to such reappointment or re-election, or

(2)who, on or before June 30, 1969, shall have received a tax assessor certificate while actually in office as assessor or performing the duties of an assessor, and who, on or before June 30, 1969, shall have served as assessor or performed the duties of assessor for not less than four consecutive years,

shall hold his position during good behavior and efficiency and compliance with requirements for continuing education pursuant to section 1 of P.L.1999, c.278 (C.54:1-35.25b), notwithstanding that such reappointment or re-election was for a fixed term of years, and he shall not be removed therefrom for political reasons but only for good cause shown and after a proper hearing before the director or his designee after due notice. A person who was formerly an assessor, a secretary of a board of assessors or a member of a board of assessors who shall have become by virtue of this amendatory and supplementary act, P.L.1981, c.393, a deputy tax assessor or an assessor, and who has not met the requirements of (1) or (2) above shall not be removed during his term in office for political reasons, but only for good cause shown and after a proper hearing before the director or his designee after due notice. In municipalities operating under forms of government where the assessor served at the pleasure of the appointing authority for an unlimited term of office, receipt of a tax assessor certificate and continuance in service as assessor after completion of 4 consecutive years of service shall be deemed the equivalent of reappointment. The provisions of this section shall apply to every person actually in office as assessor or performing the duties of an assessor whether in the classified service under Title 11A, Civil Service, or in a municipality which has not adopted Title 11A, Civil Service. For the purpose of this section, "good cause" shall include the failure of a tax assessor to meet the continuing education requirement required by section 1 of P.L.1999, c.278 (C.54:1-35.25b), and such failure shall render a tax assessor ineligible for service as a tax assessor.

b.In the case of a pilot municipality, a tenured tax assessor may be dismissed to effectuate the sharing of a service entered into pursuant to the provisions of P.L.2007, c.63 (C.40A:65-1 et seq.) and such dismissal shall be deemed to be in the interest of the economy or efficiency of the participants in the shared service agreement. The removal of a tax assessor under this subsection shall not require the pilot municipality to fulfill the requirements of subsection a. of this section. Instead, the pilot municipality shall provide the tax assessor with a written copy of the shared service agreement entered into by the pilot municipality, and a letter stating that the position of tax assessor in the pilot municipality is being eliminated for reasons of economy or efficiency as the result of the shared service agreement.

L.1967, c.44, s.7; amended 1981, c.393, s.29; 1999, c.278, s.2; 2013, c.166, s.15.



Section 54:1-35.32 - Tenure Of Office

54:1-35.32. Tenure of office
On and after July 1, 1969 no assessor shall acquire tenure of office under any law of this State unless he shall have received a tax assessor certificate. Nothing herein contained shall be construed to affect tenure of office theretofore acquired nor to affect in any way the unexpired term of office of any assessor theretofore appointed or elected, nor shall any provision herein make void or change any provision of Title 11, Civil Service, nor any of the provisions of any other tenure of office act, except with respect to the acquisition of tenure by an assessor subsequent to June 30, 1969.

L.1967, c. 44, s. 8, eff. May 4, 1967.



Section 54:1-35.33 - Joint Municipal Tax Assessor; Eligibility

54:1-35.33. Joint municipal tax assessor; eligibility
No person shall be eligible to hold the office of joint municipal tax assessor unless he shall be the holder of a tax assessor certificate.

L.1967, c. 44, s. 9, eff. May 4, 1967.



Section 54:1-35.34 - Rules And Regulations

54:1-35.34. Rules and regulations
The director may promulgate such rules and regulations and prescribe such forms as he shall deem necessary to implement this act.

L.1967, c. 44, s. 10, eff. May 4, 1967.



Section 54:1-35.35 - Rules; Standards For Valuation And Revaluation Of Real Property; Qualifications For Firms And Individuals Under Contract With Municipality As Assessors

54:1-35.35. Rules; standards for valuation and revaluation of real property; qualifications for firms and individuals under contract with municipality as assessors
The Director of the Division of Taxation in the Department of the Treasury shall by rule establish standards to be used in the valuation and revaluation of real property to be used for assessment purposes and shall prescribe minimum qualifications for firms and individuals engaged in the business of valuing and revaluing all or designated portions of real property in a municipality under contract.

L.1971, c. 424, s. 1, eff. Jan. 1, 1972.



Section 54:1-35.36 - Contract By Municipality For Valuation Or Revaluation Of Real Property; Approval By Director Of Division Of Taxation

54:1-35.36. Contract by municipality for valuation or revaluation of real property; approval by director of division of taxation
Any municipality proposing to contract for a valuation or revaluation of all or designated portions of the real property in the municipality shall submit the proposed contract to the Director of the Division of Taxation for his review and approval and accord with the standards for such work established by him and for a determination that the proposed contractor meets the prescribed qualifications. The director shall take action on the proposed contract within 30 days of its submission.

L.1971, c. 424, s. 2, eff. Jan. 1, 1972.



Section 54:1-35.37 - Person Aggrieved By Determination; Hearing

54:1-35.37. Person aggrieved by determination; hearing
Any municipality, firm or individual aggrieved by any determination of the Director of the Division of Taxation made pursuant to this act shall be entitled to a formal hearing before the director who shall render his decision within 30 days of the date of the hearing. Such hearings shall be conducted pursuant to the "Administrative Procedure Act" (P.L. 1968, c. 410, C. 52:14B-1 et seq.).

L.1971, c. 424, s. 3, eff. Jan. 1, 1972.



Section 54:1-35.39 - Short Title

54:1-35.39. Short title
1. Sections 1 through 10 of this act shall be known and may be cited as the "Revaluation Relief Act of 1993."

L.1993,c.101,s.1.



Section 54:1-35.40 - Findings, Determinations

54:1-35.40. Findings, determinations
2. The Legislature finds and determines that:



a. Article VIII, Section I, paragraph 1 of the Constitution of the State of New Jersey requires that all real property in this State be assessed for taxation under the same standard of value, which the Legislature has defined as "true" or "market" value, and taxed at a uniform general tax rate within each taxing district;

b. Because of such factors as rapidly changing real estate markets, excessive workloads borne by local tax assessors and limited resources available thereto, a lack of uniform data processing standards, and the technological obsolescence of certain local assessment practices, it has been extremely difficult for many municipalities to maintain current market value assessments for all properties within their corporate boundaries;

c. Through the statutory equalization process, the Legislature has addressed certain difficulties arising from differential assessment levels, by directing county boards of taxation to adjust aggregate assessments to presumed market levels for the purpose of equitable inter-municipal apportionment of county and school tax burdens; however, adequate resources have not been available for the provision of an ongoing adjustment process to address the assessment discrepancies which often arise within individual municipalities;

d. When intra-municipal discrepancies become too severe, it is necessary to periodically revalue all parcels of real property within a municipality, in order to reestablish fair and equitable taxation pursuant to the intent of our constitutional mandate, and to avoid costly and time consuming litigation;

e. While revaluations are thus necessary to maintain tax equity, they generally result in shocking, immediate increases in individual property tax bills, which severely strain the financial resources of many property owners, particularly homeowners, and which threaten the stability and viability of long-standing neighborhoods and communities which are often already in need of rehabilitation; and

f. It is, therefore, incumbent upon the Legislature, as a compelling public purpose and a matter of the general public welfare, to provide municipalities with the authority to mitigate this fiscal shock by phasing in tax increases in areas determined to be in need of rehabilitation, thus maintaining the stability and viability of those neighborhoods and communities, while encouraging those governing bodies to conduct revaluations.

L.1993,c.101,s.2.



Section 54:1-35.41 - Definitions

54:1-35.41. Definitions
3.As used in P.L.1993, c.101 (C.54:1-35.39 et seq.) and P.L.1999, c.216 (C.54:1-35.51 et al.):

a."Base year" means the tax year immediately preceding the revaluation year;

b."Constant rate factor" means the result obtained by dividing the total tax levy for a municipality, excluding any special district tax levies, for the base year by the net valuation taxable for that municipality for the revaluation year, as both are listed in the Abstract of Ratables and Exemptions compiled from the Table of Aggregates prepared for the municipality pursuant to R.S.54:4-52;

c."Director" means the Director of the Division of Taxation in the Department of the Treasury;

d."Eligible property" means any parcel of real property containing a building or structure and located within an area declared in need of rehabilitation pursuant to this act in a municipality in which the director and municipal governing body have determined to implement a revaluation phase-in program, and for which the net assessed valuation of that parcel after exemptions and abatements as it appears on the assessor's duplicate for the revaluation year is scheduled to increase from the value as it appeared on the assessor's duplicate for the base year at a ratio equal to or greater than the total ratio change in net valuation taxable of that municipality for the revaluation year;

e."Revaluation" means the revaluation of all real property within the corporate boundaries of a municipality, performed under a contract approved by the director pursuant to P.L.1971, c.424 (C.54:1-35.35 et seq.);

f."Revaluation relief abatement" means an exemption of that portion of the assessed value of an eligible property which results in a reduction of tax liability equivalent to the amount deducted from the tax liability of an eligible property, as part of a revaluation phase-in program;

g."Revaluation impact study" means a calculation of the difference between the tax liability for each parcel of real property situated within the municipality for the revaluation year without benefit of a revaluation relief abatement, and that liability for the base year, and the average of all the differences within appropriate groupings of those parcels, which study is conducted under procedures established by the director and is reviewed and certified by the director;

h."Revaluation management analysis" means a revaluation impact study and a revaluation phase-in analysis;

i."Revaluation phase-in analysis" means a calculation of the increase in the tax liability for each parcel of eligible property within a municipality between the base year and the revaluation year after application of the constant rate factor, minus the revaluation relief abatement the municipality is authorized to allow for that property for each of the five years of a revaluation phase-in program provided for by this act, and the average of all such calculations within such groupings of those parcels as appropriate which study is conducted under procedures established by the director and is reviewed and certified by the director;

j."Revaluation phase-in program" means the provision of revaluation relief abatement by a municipality for eligible properties pursuant to this act;

k."Revaluation year" means the first tax year in which the tax liability of real property within a municipality is determined, pursuant to chapter 4 of Title 54 of the Revised Statutes, on the basis of assessed valuations of the property established by a revaluation within that municipality;

l."Area in need of rehabilitation" means a municipality or a portion of a municipality in which at least 60% of the housing units are at least 30 years of age; or which has been determined to be an area in need of rehabilitation or redevelopment pursuant to the "Local Redevelopment and Housing Law," P.L.1992, c.79 (C.40A:12A-1 et al.) or a "blighted area" as determined pursuant to the Blighted Area Act, P.L.1949, c.187 (C.40:55-21.1 et seq.); or which has been determined to be in need of rehabilitation pursuant to the "Five-Year Exemption and Abatement Law," P.L.1991, c.441 (C.40A:21-1 et seq.), P.L.1975, c.104 (C.54:4-3.72 et seq.), P.L.1977, c.12 (C.54:4-3.95 et seq.), or P.L.1979, c.233 (C.54:4-3.121 et al.); and

m."Act" means sections 1 through 10 of P.L.1993, c.101 (C.54:1-35.39 et seq.), as amended and supplemented by P.L.1999, c.216 (C.54:1-35.51 et al.).

L.1993,c.101,s.3; amended 1999, c.216, s.3.



Section 54:1-35.42 - Allowance Of Relvaluation Relief Abatements

54:1-35.42. Allowance of relvaluation relief abatements
4.The director and the governing body of a municipality which has undertaken a revaluation may allow revaluation relief abatements for eligible properties as hereinafter provided:

a.On or before April 15 of the revaluation year for municipalities operating on the January 1 to December 31 fiscal year, or one week following the date established by law for the adoption of the municipal budget for municipalities operating on the State fiscal year, whichever is appropriate, the governing body of the municipality shall conduct a revaluation management analysis; provided, however, that a municipality which has conducted a revaluation that has not yet been used as the basis for a tax billing as of the effective date of this act may undertake the revaluation management analysis without regard for the deadline established herein. The governing body shall, at the same time, notify the county board of taxation of the county in which the municipality is situated of its intention to conduct a revaluation management analysis.

b.Within three days of filling out the Table of Aggregates for the county, the county board of taxation shall transmit to each municipality which has notified the county board of taxation of its intention to conduct a revaluation management analysis certified copies of the assessor's duplicate for the revaluation year and the base year and include a certified copy of the Table of Aggregates for the municipality.

c.Upon receipt of the assessor's duplicates and Tables of Aggregates, as provided in subsection b. of this section, and the certified copy of the Table of Aggregates from the county treasurer, as provided in R.S.54:4-52, the municipality shall prepare a revaluation management analysis as soon as practicable thereafter.

d.After review of the revaluation management analysis, the governing body of the municipality may determine, by ordinance, to implement a revaluation phase-in program. That ordinance also shall contain a listing of the areas within the municipality declared in need of rehabilitation in accordance with subsection l. of section 3 of this act. A listing, by block and lot, shall be available for public inspection in the office of the municipal assessor immediately following adoption of the ordinance.

e.Upon the adoption of an ordinance pursuant to subsection d. of this section, the governing body shall immediately notify and transmit certified copies of the ordinance to the director and the county board of taxation. In addition, notwithstanding the provisions of R.S.54:4-64, the governing body shall direct the collector of the taxing district not to prepare and deliver any tax bills until the county board of taxation has prepared and delivered a revised tax duplicate for the municipality. Any collector so directed shall prepare and mail, or otherwise cause to be delivered, a statement to the individuals assessed and, if so authorized, to any mortgagee or other agent in substantially the following form: "The governing body of (municipality) has determined to phase in tax increases associated with the recently completed revaluation. Your tax bill incorporating the phase-in will be forthcoming."

L.1993,c.101,s.4; amended 1999, c.216, s.4.



Section 54:1-35.43 - Determination Of Eligible Properties

54:1-35.43. Determination of eligible properties
5. a. Upon the receipt of a certified copy of the ordinance, the director shall conduct a final review of the tax duplicate for the municipality, and make a final determination of which parcels of real property in the municipality are eligible properties.

b.The director shall determine the amount of the revaluation relief abatement for each eligible property for the revaluation year as follows:

RRA = 0.80 (A-B)

where:

"RRA" equals the revaluation relief abatement for the eligible property;

"A" equals the tax liability produced by multiplying the constant rate factor for the municipality for the revaluation year times the net assessed value of the eligible property as it appears on the assessor's duplicate for the revaluation year; and

"B" equals the tax liability produced by multiplying the general tax rate for the municipality for the base year times the net assessed value of the eligible property as it appeared on the assessor's duplicate for the base year.

L.1993,c.101,s.5; amended 1999, c.216, s.5.



Section 54:1-35.44 - Certification Of Aggregate Amount Of Revaluation Relief Abatements Allowable

54:1-35.44. Certification of aggregate amount of revaluation relief abatements allowable
6. a. The director shall certify to the county board of taxation the aggregate amount of revaluation relief abatements to be allowed eligible properties within the municipality. The county board of taxation shall forthwith prepare a revised Table of Aggregates. In the revised Table of Aggregates, the board shall include, as part of the amount which must be raised for local municipal purposes through taxation, the aggregate amount of the revaluation relief abatements to be allowed eligible properties within the municipality. The revised Table of Aggregates for the municipality shall be signed and transmitted as provided in R.S.54:4-52.

b.The director shall provide, at the same time, the county board of taxation with a certified list of the eligible properties within the municipality and the amount of the revaluation relief abatement to which each is entitled. The county board shall immediately thereafter cause the corrected, revised and completed duplicate, certified by it to be a true record of the taxes assessed, to be delivered to the collector of the municipality. The revised tax list shall remain in the office of the board as a public record. Thereafter neither the assessor nor the collector shall make or cause to be made any change or alteration in the tax duplicate except as may be provided by law.

L.1993,c.101,s.6; amended 1999, c.216, s.6.



Section 54:1-35.45 - Delivery Of Tax Bills To Individuals Assessed

54:1-35.45. Delivery of tax bills to individuals assessed
7. a. As soon as the tax duplicate is delivered to the collector of the municipality, the collector shall proceed with the work of preparing, completing, mailing or otherwise delivering tax bills to the individuals assessed pursuant to R.S.54:4-64 and R.S.54:4-66.

b.The tax bill shall be in a form prescribed by the Director of the Division of Local Government Services in the Department of Community Affairs, after consultation with the director, and shall include, in addition to such other information as may be required by law, rule or regulation, notification as to whether and to what extent the local municipal purposes tax rate for the municipality includes a rate to support the revaluation phase-in program. The bill shall also indicate the amount of the revaluation relief abatement the taxpayer received for his eligible property.

L.1993,c.101,s.7; amended 1999, c.216, s.7.



Section 54:1-35.46 - Alternate Payment Date

54:1-35.46. Alternate payment date
8. The provisions of R.S.54:4-66 and R.S.54:4-67 to the contrary notwithstanding, for a municipality which has implemented a revaluation phase-in program pursuant to this act, the Director of the Division of Local Government Services in the Department of Community Affairs may order that the third installment of taxes shall be payable in the revaluation year on a date other than that set forth in those statutes and shall not be deemed delinquent until the tenth calendar day following the new date.

L.1993,c.101,s.8.



Section 54:1-35.47 - Calculation Of Revaluation Relief Abatements

54:1-35.47. Calculation of revaluation relief abatements
9.Revaluation relief abatements for eligible properties in the revaluation year shall continue to be provided in the first, second and third tax year next following the revaluation year.

For the first, second and third year following the revaluation year, the director shall calculate, forthwith each year upon the receipt of a certified copy of a resolution from the municipality, the amount of the revaluation relief abatement for each eligible property.

For the purposes of this section:

"RRA" equals the revaluation relief abatement for the eligible property;

"A" equals the tax liability produced by multiplying the constant rate factor for the municipality for the revaluation year by the net assessed value of the eligible property as it appeared on the assessor's duplicate for the revaluation year; and

"B" equals the tax liability produced by multiplying the general tax rate for the municipality for the base year by the net assessed value of the eligible property as it appeared on the assessor's duplicate for the base year.

For the first tax year next following the revaluation year, the director shall determine the amount of the revaluation relief abatement as follows:

RRA=0.60 (A-B)

For the second tax year next following the revaluation year, the director shall determine the amount of the revaluation relief abatement for each eligible property as follows:

RRA= 0.40 (A-B)

For the third year next following the revaluation year, the director shall determine the amount of the revaluation relief abatement for each eligible property as follows:

RRA= 0.20 (A-B)

For the fourth year next following the revaluation year, there shall be no revaluation relief abatement given, and all properties shall be assessed and taxed at their taxable value.

In each of those tax years the director shall certify to the county board of taxation the aggregate amount of revaluation relief abatements to be provided for eligible properties within the municipality, and shall provide the county board of taxation with a certified list of eligible properties within the municipality and the amount of the revaluation relief abatement to which each is entitled. The county board of taxation shall incorporate the information provided on that list into the tax duplicate prepared for the taxing district pursuant to R.S.54:4-55.

L.1993,c.101,s.9; amended 1999, c.216, s.8.



Section 54:1-35.48 - Tax Liability Not Less Than Base Year

54:1-35.48. Tax liability not less than base year
10. The provision of revaluation relief abatements pursuant to this act shall not result in any tax year in a tax liability for an eligible property which is less than the tax liability for the base year.

L.1993,c.101,s.10; amended 1999, c.216, s.9.



Section 54:1-35.49 - Policies, Procedures

54:1-35.49. Policies, procedures
19. The director may establish policies and procedures to address technical problems which arise in overseeing implementation of this act.

L.1993,c.101,s.19.



Section 54:1-35.50 - Rules, Regulations

54:1-35.50. Rules, regulations
20. The director, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations necessary to effectuate the purposes of this act.

L.1993,c.101,s.20.



Section 54:1-35A - Definitions

54:1-35a. Definitions
a. The "average ratio" of assessed to true value of real property for a taxing district for the purposes of this act shall mean that ratio promulgated by the Director of the Division of Taxation pursuant to P.L.1954, c. 86 (C. 54:1-35.1 et seq.), as of October 1 of the year preceding the tax year, as revised by the tax court.

b. The "common level range" for a taxing district is that range which is plus or minus 15% of the average ratio for that district.

L.1973, c. 123, s. 1, eff. May 9, 1973. Amended by L.1979, c. 51, s. 1, eff. March 21, 1979; L.1983, c. 36, s. 10, eff. Jan. 26, 1983.



Section 54:1-35B - Average Ratio And Common Level Range; Determination; Certified List

54:1-35b. Average ratio and common level range; determination; certified list
a. On or before April 1 in each year the Director of the Division of Taxation shall determine the average ratio and the common level range.

b. On or before such date, the director shall mail to the secretary of each county board of taxation and to the assessor, and the municipal clerk of each municipality, a certified list setting forth such average ratio and the common level range determined by him for each taxing district.

L.1973, c. 123, s. 5, eff. May 9, 1973. Amended by L.1979, c. 51, s. 2, eff. March 21, 1979; L.1981, c. 393, s. 21, eff. Jan. 6, 1982.



Section 54:1-35C - Average Ratio; Determination Without Usable Real Estate Sales

54:1-35c. Average ratio; determination without usable real estate sales
Where it is not possible for purposes of this act, to determine the average ratio in any taxable district by reason of the fact that there are no usable real estate sales during the period referred to in section 1. a. of this act, the director may consider such other data and studies as may be available and he may make such further and different investigations of assessment practices as he may deem necessary or desirable for establishing the "average ratio" required by this act.

L.1973, c. 123, s. 6, eff. May 9, 1973.



Section 54:1-36 - Failure To Obey Constitution And Laws; Commissioner To Declare Vacancy

54:1-36. Failure to obey constitution and laws; commissioner to declare vacancy
If an assessor or other person charged with reviewing assessments in a taxing district shall willfully or intentionally fail, neglect or refuse to comply with the constitution and laws relating to the assessment and collection of taxes, the county board of taxation shall thereupon make complaint to the commissioner who may, upon a proper hearing, after due notice, dismiss him and declare his office vacant. The commissioner shall cause a certified copy of his judgment to be transmitted to the county board of taxation which shall cause notice thereof to be given to the governing body of the taxing district or officer having power to elect or appoint such successor or other person. Such governing body or officer shall appoint a successor, who shall hold office for the remainder of the then fiscal year.



Section 54:1-37 - Assessor Not Complying With Law Removable By Court

54:1-37. Assessor not complying with law removable by court
An assessor who shall willfully or intentionally fail, neglect or refuse to comply with the constitution and laws of this State relating to the assessment and collection of taxes shall be subject to removal from office by the Superior Court in an action brought therein by the Director of the Division of Taxation. The court may proceed in the action in a summary manner or otherwise. If the director shall, after investigation, find that an assessor has willfully or intentionally failed, neglected or refused so to do, the director shall bring the action and the Attorney-General shall conduct the action on his behalf.

Amended by L.1953, c. 51, p. 891, s. 2.



Section 54:1-39 - Order Of Removal; Successor Appointed

54:1-39. Order of removal; successor appointed
If the court removes the assessor, a certified copy of the judgment of removal shall be transmitted to the governing body or officer of the taxing district having power to elect or appoint a person to fill the vacancy caused by the removal. The governing body or officer shall thereupon appoint a successor who shall hold office for such time as may be fixed by law for assessors appointed to fill vacancies.

Amended by L.1953, c. 51, p. 891, s. 4.



Section 54:1-40 - Person Removed Ineligible For Same Office For Five Years

54:1-40. Person removed ineligible for same office for five years
A person removed from his office of assessor as provided in section 54:1-39 of this title, or who, to prevent such removal, may have resigned therefrom, shall not be eligible to hold that office for five years from the date of his removal or resignation.



Section 54:1-41 - Appeals To State Board Of Tax Appeals; Procedure

54:1-41. Appeals to state board of tax appeals; procedure
Any person, taxing district, municipality, or county aggrieved by any act, proceeding, ruling, decision, or determination of the state tax department or of the state tax commissioner, may appeal therefrom to the state board of tax appeals by filing a petition of appeal to the board in manner and form and within the time and subject to such terms and conditions as the board shall by reasonable rules and regulations prescribe unless the time and terms are fixed by statute, provided, however, that nothing herein contained shall be construed to permit any person to appeal to the board from the assessment or any other determination of the state tax department or commissioner in a transfer inheritance tax proceeding.



Section 54:1-42 - Commissioner May Acquire Property To Satisfy Claim; Limitation

54:1-42. Commissioner may acquire property to satisfy claim; limitation
The commissioner may bid for and purchase any property, real and personal, heretofore or hereafter exposed to sale under the order or decree of any court for the payment and satisfaction of any claim for taxes held by this state, and take and hold the title to the property, real and personal, so purchased in his official name, style and title, but he shall in no case bid a higher price for such property than shall be sufficient to save the amount due to the state upon its claim.



Section 54:1-43 - Sale Of Property; Approval By State House Commission; Use Of Proceeds

54:1-43. Sale of property; approval by state house commission; use of proceeds
The commissioner may sell, either at public or private sale, any property, real and personal, by him acquired under the provisions of this article, at such times, for such prices and on such terms of payment as will, in his judgment, be for the best interest of the state, and may convey, transfer and deliver by deed, assignment or other proper instrument, said property so acquired by him, provided the sale price and terms of payment shall be approved by the state house commission and that the proceeds of said sale shall be paid to the state treasurer for the general use of the state, to be credited as a receipt of taxes in accordance with the provisions of the particular statute under which the assessment has been levied.



Section 54:1-44 - Use Of Property Before Sale; Use Of Proceeds; Repairs

54:1-44. Use of property before sale; use of proceeds; repairs
Until the commissioner shall sell any property, real and personal, by him acquired under the provisions of this article, he may rent or lease the same on the best terms he can obtain, and may also appropriate and use so much of the moneys so collected as he may deem necessary to insure, protect and take care of such property, real and personal, and generally to manage and keep the same in good condition and repair.



Section 54:1-45 - Separate Accounts Kept

54:1-45. Separate accounts kept
The commissioner shall keep a separate account of the receipts and disbursements of any moneys which may come into his hands under the provisions of this article.



Section 54:1-46 - Short Title

54:1-46. Short title
This act shall be known and may be cited as the "Municipal Purposes Tax Assistance Act of 1980."

L.1980, c. 12, s. 1, eff. March 18, 1980.



Section 54:1-47 - Definitions

54:1-47. Definitions
As used in this act:

a. "Municipal equalized valuation" means the apportionment valuation of each municipality for the preceding tax year as shown in the Table of Aggregates prepared pursuant to R.S. 54:4-52;

b. "Municipal equalized valuation per capita" means the municipal equalized valuation divided by the population of the municipality;

c. "Municipal index of equalized valuation per capita" means the equalized valuation per capita of each municipality divided by the State equalized valuation per capita;

d. "Municipal purposes equalized tax rate" means the tax levy for "local municipal purposes" on which the tax rate is computed divided by the "apportionment valuation," both as shown for the preceding tax year in the table of aggregates prepared pursuant to R.S. 54:4-52;

e. "Participating municipality" means any municipality which is not a qualifying municipality, and which for the preceding tax year had a municipal purposes equalized tax rate not less than one-half of the State municipal purposes equalized tax rate, and a municipal index of equalized valuation per capita of less than 2.0; provided that any municipality which has had a municipal purposes tax rate of $0.10 or less for the 3 next preceding tax years shall be required to have a municipal purposes equalized tax rate of not less than one-half of the State municipal purposes equalized tax rate for 3 consecutive tax years before it shall be a participating municipality pursuant to this act;

f. "Population" means the most recent population estimates published by the New Jersey Department of Labor and Industry;

g. "Qualifying municipality" means any municipality which for the preceding tax year had a municipal purposes equalized tax rate not less than the State municipal purposes equalized tax rate, and the municipal index of equalized valuation per capita of less than 0.90.

h. "State equalized valuation" means the aggregate of the municipal equalized valuation of all municipalities;

i. "State equalized valuation per capita" means the State equalized valuation divided by the population of the State; and,

j. "State municipal purposes equalized tax rate" means the aggregate of the tax levies of all municipalities for "local municipal purposes" for the preceding tax year divided by the State equalized valuation.

L.1980, c. 12, s. 2, eff. March 18, 1980.



Section 54:1-48 - Municipal Purposes Tax Assistance Fund; Establishment; Distribution Of Deposits

54:1-48. Municipal purposes tax assistance fund; establishment; distribution of deposits
There is established in the Department of the Treasury for the purpose of providing State aid to qualifying and participating municipalities a "Municipal Purposes Tax Assistance Fund" to be administered by the State Treasurer. All amounts deposited in the fund pursuant to law shall be distributed to qualifying municipalities pursuant to this act.

L.1980, c. 12, s. 3, eff. March 18, 1980.



Section 54:1-49 - Qualifying Municipalities; Annual Payments; Computation; Limitations

54:1-49. Qualifying municipalities; annual payments; computation; limitations
The State Treasurer shall, upon the warrant of the State Comptroller, annually pay to each qualifying municipality a share of amounts annually deposited in the "Municipal Purposes Tax Assistance Fund" and set aside for qualifying municipalities, in an amount derived pursuant to the following formula:

MS = (F / D P) x P / I

Where: MS is the share to be received by the qualifying municipality. (A per capita share of the amounts so deposited and set aside for qualifying municipalities, weighted by the municipal index of equalized valuation per capita of each qualifying municipality.)

F is the total amount so deposited and set aside for qualifying municipalities.

P is the population of each qualifying municipality.

D P is the sum of the populations of all qualifying municipalities.

I is the municipal index of equalized valuation per capita of the qualifying municipality.

The amount to be distributed pursuant to this section to any qualifying municipality shall not be greater than an amount equal to 25% of the municipal purposes levy of the municipality for the tax year immediately preceding the tax year in which a payment is made under this act.

If in any year the amount of funds so deposited and set aside for qualifying municipalities is other than the sum of the municipal shares for all qualifying municipalities, then each qualifying municipality shall receive from the amount so deposited and set aside an amount which is equal in proportion to its municipal share of the sum of the municipal shares of all qualifying municipalities.

L.1980, c. 12, s. 4, eff. March 18, 1980.



Section 54:1-50 - Participating Municipalities; Annual Payments; Computation; Limitations

54:1-50. Participating municipalities; annual payments; computation; limitations
The State Treasurer shall, upon the warrant of the State Comptroller, annually pay to each participating municipality a share of amounts annually deposited in the "Municipal Purposes Tax Assistance Fund" and set aside for participating municipalities, in an amount derived pursuant to the following formula:

MS = (F / D P) x P / I

Where: MS is the share to be received by the participating municipality. (A per capita share of the amounts so deposited and set aside for participating municipalities, weighted by the municipal index of equalized valuation per capita of each participating municipality.)

F is the total amount so deposited and set aside for participating municipalities.

P is the population of each participating municipality.

D P is the sum of the populations of all participating municipalities.

I is the municipal index of equalized valuation per capita of the participating municipality.

The amount to be distributed pursuant to this section to any participating municipality shall not be greater than an amount equal to 25% of the municipal purposes levy of the municipality for the tax year immediately preceding the tax year in which a payment is made under this act.

If in any year the amount of funds so deposited and set aside for participating municipalities is other than the sum of the municipal shares for all participating municipalities, then each participating municipality shall receive from the amount so deposited and set aside an amount which is equal in proportion to its municipal share of the sum of the municipal shares of all participating municipalities.

L.1980, c. 12, s. 5, eff. March 18, 1980.



Section 54:1-51 - Allocation Of Funds

54:1-51. Allocation of funds
Of the amount deposited in any year in the "Municipal Purposes Tax Assistance Fund," twenty-three twenty-sevenths of such amount shall be set aside and used for the purposes of section 4 of this act, and four twenty-sevenths of such amount shall be set aside and used for the purposes of section 5 of this act.

L.1980, c. 12, s. 6, eff. March 18, 1980.



Section 54:1-52 - Date Of Payment

54:1-52. Date of payment
Amounts due each qualifying municipality shall be paid as follows: 50% on July 5 of each year and 50% on October 1 of each year.

L.1980, c. 12, s. 7, eff. March 18, 1980.



Section 54:1-53 - Appropriations

54:1-53. Appropriations
In addition to such amounts as are required by law to be deposited in the "Municipal Purposes Tax Assistance Fund," there shall be annually appropriated to the fund such sums as may be necessary to provide an amount annually available for the purposes of this act of not less than $27,000,000.00.

L.1980, c. 12, s. 8, eff. March 18, 1980.



Section 54:1-54 - Inclusion Of Amount Of State Aid In Municipal Budget

54:1-54. Inclusion of amount of state aid in municipal budget
It shall be lawful in any year for a municipality receiving State aid pursuant to this act, upon notification by the State Treasurer of the amount of State aid to be received, to include an amount equal to such amount in its annual budget or any amendments or supplements thereto. Immediately thereafter, commitments may be made by such a municipality against the amounts so included in its budget or amendments or supplements thereto.

L.1980, c. 12, s. 9, eff. March 18, 1980.



Section 54:1-58.1 - List Of Unlocated

54:1-58.1. List of unlocated
The Administrative Director of the Courts whenever possible shall, every calendar quarter, provide the Director of the Division of Taxation with a list, in a form and manner prescribed by the Director of the Division of Taxation, which shall contain the name and social security number of a person subject to an income execution and who cannot be located by the appropriate county probation office of the payer to effectuate the execution.

L. 1981, c. 417, s. 9.



Section 54:1-68 - Short Title

54:1-68. Short title
This act shall be known and may be cited as the "Pinelands Municipal Property Tax Stabilization Act of 1983."

L.1983, c. 551, s. 1, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-69 - Legislative Findings

54:1-69. Legislative findings
The Legislature finds: a. that since enactment of the "Pinelands Protection Act," P.L.1979, c. 111 (C. 13:18A-1 et seq.) there is an apparent causal relationship to a decline in the value of vacant land in the Pinelands area and a resultant shift in property taxes to other classes of property; b. that such a shift in property taxes is an inequitable and undesirable circumstance; c. that it is the responsibility of the State Government to protect the property owners in municipalities affected by the "Pinelands Protection Act" from a shift in property tax burden from vacant land to other classes of property owing directly to the enactment of that act; and d. that this protection is best provided by direct payments to municipalities experiencing a shift of property tax burden in amounts representing the property tax otherwise payable on vacant land but not being assessed by reason of the decline in the value of vacant land.

L.1983, c. 551, s. 2, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-70 - Definitions

54:1-70. Definitions
As used in this act:

a. "Base year" means the calendar year 1980 prior to any successful tax appeal.

b. "Board" means the Pinelands Municipal Property Tax Stabilization Board created pursuant to section 4 of this act.

c. "Current tax year" means the most recent year for which a report is filed pursuant to section 6 of this act.

d. "Director" means the Director of the Division of Taxation in the Department of the Treasury.

e. "Pinelands National Reserve" means the approximately 1,000,000 acre area so designated by section 502 of the "National Parks and Recreation Act of 1978," Pub.L. 95-625 (16 U.S.C. s. 471 i) and generally depicted on the map entitled "Pinelands National Reserve Boundary Map" numbered NPS/80.011A and dated September, 1978.

f. "Qualified municipality" means any municipality located, in whole or in part, in the Pinelands Area as designated in the "Pinelands Protection Act," P.L.1979, c. 111 (C. 13:18A-1 et seq.).

g. "Tax rate" means that portion of the effective property tax rate for the current tax year which reflects local taxes to be raised for district school purposes and local municipal purposes, calculated by dividing the total of column 12, section C by net valuation on which county taxes are apportioned in column 11, both as reflected in the Abstract of Ratables for the current tax year, and expressed as a rate per $100.00 of true value.

h. "True value of vacant land" or "true value" means the aggregate assessed value of vacant land divided by the average ratio of assessed-to-true value of real property (commonly known as the equalization rate) promulgated by the director and published in the table of equalized valuation.

i. "Valuation base" means the change in the aggregate true value of vacant land directly attributable to the implementation of the "Pinelands Protection Act," P.L.1979, c. 111 (C. 13:18A-1 et seq.) in a qualified municipality when comparing the current tax year to the base year.

L. 1983, c.551; amended by L. 1987,c.320,s.1; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-71 - Pinelands Municipal Property Tax Stabilization Board; Members; Duties

54:1-71. Pinelands municipal property tax stabilization board; members; duties
a. There is established in the Department of the Treasury the "Pinelands Municipal Property Tax Stabilization Board," which shall comprise three members to be appointed by the Governor, with the advice and consent of the Senate, who shall be recognized experts in the field of taxation.

b. The board shall, within 90 days of the effective date of this act, establish procedures for determining the valuation base of a qualified municipality, whether fiscal stress has been caused by the implementation of the "Pinelands Protection Act," P.L.1979, c. 111 (C. 13:18A-1 et seq.) in a qualified municipality, and the amount due a qualified municipality to compensate for a decline in the aggregate true value of vacant land directly attributable to the implementation of the "Pinelands Protection Act," P.L.1979, c. 111 (C. 13:18A-1 et seq.).

L.1983, c. 551, s. 4, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-72 - Pinelands Municipal Property Tax Stabilization Fund; State Budget Annual Request

54:1-72. Pinelands municipal property tax stabilization fund; state budget annual request
a. There is established in the General Fund, for the purpose of providing State aid to qualified municipalities a "Pinelands Municipal Property Tax Stabilization Fund." All moneys appropriated for purposes of this act shall be deposited in the "Pinelands Municipal Property Tax Stabilization Fund" . Every qualified municipality shall be entitled to a distribution from the fund as prescribed in this act.

b. The State Treasurer shall include in his annual budget request for State aid the amount required for deposit in the "Pinelands Municipal Property Tax Stabilization Fund" .

L.1983, c. 551, s. 5, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-73 - Report By Assessor

54:1-73. Report by assessor
The assessor of every qualified municipality shall certify to the county tax board on a form to be prescribed by the director, and on or before December 1 annually, a report of the assessed value of each parcel of vacant land in the base year and the change in the assessed value of each such parcel in the current tax year attributable to successful appeals of assessed values of vacant land to the county tax board pursuant to R.S. 54:3-21 et seq. or attributable to a revaluation approved by the director and implemented or a reassessment approved by the county board of taxation. If a judgment or an appeal is overturned or modified, upon a final judgment an appropriate adjustment shall be made by the director in the payment of the entitlement due next following the judgment. For the purposes of qualifying for an entitlement, as prescribed in section 7 of this act, for the 1983 tax year the assessor shall file the report within 15 days of the effective date of this act.

L.1983, c. 551, s. 6, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-74 - Valuation Base

54:1-74. Valuation base
a. Upon receipt of reports filed pursuant to section 6 of this act and using procedures developed by the board pursuant to section 4 of this act, the county tax board shall compute and certify to the director on or before December 20 of each year, in such manner as to identify for each qualified municipality the aggregate decline, if any, in the true value of vacant land, comparing the current tax year to the base year. The aggregate changes so identified for each qualified municipality shall constitute its valuation base for purposes of this act.

b. The director shall, on or before January 10 of each year, provide the board with all relevant information collected pursuant to the provisions of this act and any other information deemed necessary by the board to determine the valuation base.

c. Upon receipt of the information, the board shall make a final determination on the valuation base of each qualified municipality; calculate the amount due a qualified municipality, in accordance with the procedures developed pursuant to section 4 of this act, to compensate for a decline, if any, by multiplying its valuation base by its tax rate; and certify to the director and the State Treasurer, on or before February 1 of each year, that amount to which each qualified municipality is entitled.

L.1983, c. 551, s. 7, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-75 - Entitlement Amount

54:1-75. Entitlement amount
Upon receipt of the certification by the board, the State Treasurer shall certify to each qualified municipality, on or before February 15, its entitlement amount. A copy of the certified amounts shall be forwarded to the Director of the Division of Local Government Services.

L.1983, c. 551, s. 8, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-76 - Payment Of Entitlement

54:1-76. Payment of entitlement
The State Treasurer, upon warrant of the Director of the Division of Budget and Accounting, shall pay to each qualified municipality its entitlement as State aid from the sums available in the "Pinelands Municipal Property Tax Stabilization Fund" in two equal installments on or before August 1 and on or before November 1, annually.

L.1983, c. 551, s. 9, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-77 - Revision Of Land Use Ordinance

54:1-77. Revision of land use ordinance
Beginning in tax year 1984, no qualified municipality shall be entitled to a payment pursuant to section 7 of this act unless the municipality has revised its land use ordinance in compliance with subsection b. of section 11 of P.L.1979, c. 111 (C. 13:18A-12).

L.1983, c. 551, s. 10, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-78 - Priorities For Disbursements

54:1-78. Priorities for disbursements
If an appropriation made for purposes of this act is insufficient to pay all entitlements, those municipalities located in whole or in part in the preservation area, as designated in P.L.1979, c. 111 (C. 13:18A-1 et seq.) and which have suffered fiscal stress as a result of the implementation of P.L.1979, c. 111 (C. 13:18A-1 et seq.) shall have first priority in the disbursement of the amount due a qualified municipality under the procedures developed pursuant to section 4 of this act, and the entitlement for each qualified municipality not located in whole or in part in the preservation area shall be reduced in the same proportion as the remaining appropriation made is to the full entitlement amount.

L.1983, c. 551, s. 11, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-79 - Certified Entitlement Amount; Anticipation Of Sums In Budget

54:1-79. Certified entitlement amount; anticipation of sums in budget
Any municipality receiving a certification from the State Treasurer pursuant to section 8 of this act shall anticipate such sums in its annual budget or any amendments or supplements thereto as a direct offset to the amount to be raised by taxation.

L.1983, c. 551, s. 12, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-80 - Reports; Review; Budget Changes

54:1-80. Reports; review; budget changes
a. The Director of the Division of Taxation in reviewing the reports filed pursuant to section 6 of this act may make such changes therein as he deems necessary to ensure that such reports accurately reflect the change in the assessed value of vacant land.

b. The Director of the Division of Local Government Services shall make such changes in the budget of any qualified municipality to ensure that all sums received pursuant to this act are utilized as a direct offset to the amount to be raised by taxation and shall make such changes therein as he deems necessary to ensure that such offset occurs.

L.1983, c. 551, s. 13, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-81 - Sums Received Not Considered An Exception Or Exemption

54:1-81. Sums received not considered an exception or exemption
Any sum received by a qualified municipality pursuant to this act shall not be considered as an exception or exemption under P.L.1976, c. 68 (C. 40A:4-45.1 et seq.).

L.1983, c. 551, s. 14, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-82 - Pinelands Municipal Property Tax Stabilization Commission; Membership; Report; Hearings

54:1-82. Pinelands municipal property tax stabilization commission; membership; report; hearings
a. There is established a "Pinelands Municipal Property Tax Stabilization Commission" which shall comprise 10 members as follows: the Commissioner of Environmental Protection, the Director of the Division of Taxation in the Department of Treasury and the Chairman of the Pinelands Commission, or their designees, who shall serve ex officio; three members of the general public residing in the Pinelands National Reserve appointed by the Governor with the advice and consent of the Senate; and four members of the Legislature, two to be appointed by the President of the Senate, each from a different political party and two to be appointed by the Speaker of the General Assembly, each from a different political party.

b. The Pinelands Commission shall submit a report to this commission documenting the long-term fiscal and economic impacts of the "Pinelands Protection Act," P.L.1979, c. 111 (C. 13:18A-1 et seq.) on or before June 30, 1985. It shall be the duty of this commission to study and review this report, to conduct hearings as it deems necessary, and to submit a report to the Governor and the Legislature on or before December 31, 1985 on its findings and recommendations for appropriate executive or legislative action, to provide additional financial assistance which may be needed to stabilize property tax bases in qualified municipalities.

L.1983, c. 551, s. 15, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-83 - Anticipation Of Amount Of Entitlement In Budget; Rules And Regulations

54:1-83. Anticipation of amount of entitlement in budget; rules and regulations
Notwithstanding the provisions of the "Local Budget Law" (N.J.S. 40A:4-1 et seq.), a municipality which qualifies for an entitlement pursuant to section 7 of this act may anticipate the amount of the entitlement in its annual budget for the year in which the entitlement is made. The Director of the Division of Local Government Services in the Department of Community Affairs shall, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) establish rules and regulations necessary to effectuate the provisions of this section.

L.1983, c. 551, s. 16, eff. Jan. 17, 1984; per s.17 as amended by 1987, c.320, s.2, section expired December 31, 1989.



Section 54:1-84 - "Pinelands Property Tax Assistance Fund"; Administration, Definitions.

54:1-84 "Pinelands Property Tax Assistance Fund"; administration, definitions.

20. a. The "Pinelands Property Tax Assistance Fund" is established in the General Fund as a special nonlapsing fund for the purpose of providing State aid to qualifying municipalities in the pinelands area. The Commissioner of Community Affairs shall serve as administrator of the fund.

b.Every qualifying municipality in the pinelands area shall be eligible for State aid made with monies in the fund. The Commissioner of Community Affairs shall annually distribute to each qualifying municipality in the pinelands area a percentage of the monies annually allocated to the fund equal to the percentage the qualifying municipality received of the total sum distributed from the "Pinelands Municipal Property Tax Stabilization Fund" pursuant to P.L.1983, c.551 (C.54:1-68 et seq.).

c.The State Treasurer shall annually credit, in each of the first five years after the date of enactment of P.L.2004, c.120 (C.13:20-1 et al.), to the "Pinelands Property Tax Assistance Fund" from the "Highlands Protection Fund" established pursuant to section 21 of P.L.2004, c.120 (C.13:20-19), the sum of $1,800,000.

d.Any State aid made available with monies from the "Pinelands Property Tax Assistance Fund" pursuant to this section shall be in addition to any other moneys appropriated or otherwise made available pursuant to any other federal or State program for the same category of aid.

e.Any qualifying municipality receiving State aid pursuant to this section shall anticipate those sums in its annual budget or any amendments or supplements thereto as a direct offset to the amount to be raised by taxation.

f.The Director of the Division of Local Government Services in the Department of Community Affairs shall make such changes in the budget of any qualifying municipality to ensure that all sums received pursuant to this section are utilized as a direct offset to the amount to be raised by taxation and shall make such changes therein as the director deems necessary to ensure that the offset occurs.

g.Any sum received by a qualifying municipality pursuant to this section shall not be considered as an exception or exemption under P.L.1976, c.68 (C.40A:4-45.1 et seq.).

h.Notwithstanding the provisions of the "Local Budget Law" (N.J.S.40A:4-1 et seq.), a qualifying municipality which is due a payment pursuant to this section may anticipate the amount of the entitlement in its annual budget for the year in which the payment is made.

i.The Director of the Division of Local Government Services shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement the provisions of this section.

j.As used in this section:

"Pinelands area" means the area so designated in section 10 of P.L.1979, c.111 (C.13:18A-11); and

"Qualifying municipality" means any municipality that received State aid distributed from the "Pinelands Municipal Property Tax Stabilization Fund" pursuant to P.L.1983, c.551 (C.54:1-68 et seq.).

k.This section shall expire July 1 next following one year after the date the last State aid payment is made to a qualifying municipality in the fifth year as provided pursuant to subsection c. of this section.

L.2004,c.120,s.20.



Section 54:1-85 - Distribution Of Funds; Definitions.

54:1-85 Distribution of funds; definitions.

19. a. (1) (Deleted by amendment, P.L.2013, c.253)

(2)(Deleted by amendment, P.L.2013, c.253)

b.The "Highlands Municipal Property Tax Stabilization Fund" is established in the General Fund as a special nonlapsing fund for the purpose of providing State aid to qualified municipalities pursuant to this section. There shall be credited each State fiscal year from the "Highlands Protection Fund" created pursuant to section 21 of P.L.2004, c.120 (C.13:20-19) to the Highlands Municipal Property Tax Stabilization Fund such sums as shall be necessary to provide State aid to qualified municipalities pursuant to this section. Every qualified municipality shall be eligible for a distribution from the fund pursuant to the provisions of this section.

c.The assessor of every qualified municipality shall certify to the county tax board on a form to be prescribed by the Director of the Division of Taxation in the Department of the Treasury, and on or before December 1 annually, a report of the assessed value of each parcel of vacant land in the base year and the change in the assessed value of each such parcel in the current tax year attributable to successful appeals of assessed values of vacant land to the county tax board pursuant to R.S.54:3-21 et seq. or attributable to a revaluation approved by the director and implemented or a reassessment approved by the county board of taxation. If a judgment or an appeal is overturned or modified, upon a final judgment an appropriate adjustment shall be made by the director in the payment of the entitlement due next following the judgment.

d. (1) Upon receipt of reports filed pursuant to subsection c. of this section, the county tax board shall compute and certify to the director on or before December 20 of each year, in such manner as to identify for each qualified municipality the aggregate decline, if any, in the true value of vacant land, comparing the current tax year to the base year. The aggregate changes so identified for each qualified municipality shall constitute its valuation base for purposes of this section.

(2)(Deleted by amendment, P.L.2013, c.253)

(3)(Deleted by amendment, P.L.2013, c.253)

e.The State Treasurer shall certify to each qualified municipality, on or before February 15, its property tax stabilization amount. A copy of the certified amounts shall be forwarded to the Director of the Division of Local Government Services in the Department of Community Affairs.

f. (1) The State Treasurer, upon warrant of the Director of the Division of Budget and Accounting in the Department of the Treasury, shall pay to each qualified municipality its entitlement as State aid from the sums available in the "Highlands Municipal Property Tax Stabilization Fund" in two equal installments pursuant to a schedule prescribed by the Division of Local Government Services.

(2)If the amount available in the "Highlands Municipal Property Tax Stabilization Fund" in any year is insufficient to pay the full amount to which each qualified municipality is entitled pursuant to this section, the payments shall be made on a pro rata basis.

(3)Notwithstanding any provisions of this section to the contrary, in the sixth, seventh, eighth, ninth, and tenth years of the State aid program created by this section, a qualified municipality shall be entitled to receive, respectively, 90%, 70%, 50%, 30%, and 10% of the sum it otherwise would have been paid pursuant to this subsection, and thereafter the program shall expire.

g.Any municipality receiving a certification from the State Treasurer pursuant to subsection e. of this section shall anticipate such sums in its annual budget or any amendments or supplements thereto as a direct offset to the amount to be raised by taxation.

h.The Director of the Division of Taxation in reviewing the reports filed pursuant to subsection c. of this section may make such changes therein as the director deems necessary to ensure that the reports accurately reflect the change in the assessed value of vacant land.

i.The Director of the Division of Local Government Services shall make such changes in the budget of any qualified municipality to ensure that all sums received pursuant to this section are utilized as a direct offset to the amount to be raised by taxation and shall make such changes therein as the director deems necessary to ensure that the offset occurs.

j.Any sum received by a qualified municipality pursuant to this section shall not be considered as an exception or exemption under P.L.1976, c.68 (C.40A:4-45.1 et seq.).

k.Notwithstanding the provisions of the "Local Budget Law" (N.J.S.40A:4-1 et seq.), a qualified municipality which is due a property tax stabilization payment pursuant to this section may anticipate the amount of the entitlement in its annual budget for the year in which the payment is made.

l.The State Treasurer may deduct from the State aid a municipality would otherwise receive pursuant to this section an amount equivalent to that portion of any sums received by a municipality pursuant to section 1 of P.L.1999, c.225 (C.58:29-8) that the State Treasurer, in consultation with the Director of the Division of Local Government Services, determines to be duplicative of any State aid received pursuant to this section.

m.The Director of the Division of Taxation and the Director of the Division of Local Government Services shall each adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to implement the provisions of this section.

n.As used in this section:

"Base year" means the calendar year 2003;

"Current tax year" means the most recent year for which a report is filed pursuant to subsection c. of this section;

"Highlands preservation area" means the preservation area of the Highlands Region designated by subsection b. of section 7 of P.L.2004, c.120 (C.13:20-7);

"Qualified municipality" means any municipality located wholly or partially in the Highlands preservation area, provided however, that after the adoption of the Highlands regional master plan by the Highlands Water Protection and Planning Council pursuant to section 8 of P.L.2004, c.120 (C.13:20-8), qualified municipality shall mean only a municipality that has conformed its municipal master plan and development regulations to the Highlands regional master plan pursuant to section 14 of P.L.2004, c.120 (C.13:20-14);

"Tax rate" means that portion of the effective property tax rate for the current tax year which reflects local taxes to be raised for district school purposes and local municipal purposes, calculated by dividing the total of column 12, section C by net valuation on which county taxes are apportioned in column 11, both as reflected in the Abstract of Ratables for the current tax year, and expressed as a rate per $100 of true value;

"True value of vacant land" or "true value" means the aggregate assessed value of vacant land divided by the average ratio of assessed-to-true value of real property (commonly known as the equalization rate) promulgated by the Director of the Division of Taxation in the Department of the Treasury and published in the table of equalized valuation; and

"Valuation base" means the change in the aggregate true value of vacant land directly attributable to the implementation of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.) in a qualified municipality when comparing the current tax year to the base year.

o.This section shall expire July 1 next following one year after the date the last State aid payment is made to a qualified municipality in the tenth year as provided pursuant to paragraph (3) of subsection f. of this section.

L.2004, c.120, s.19; amended 2013, c.253, s.51.



Section 54:1-86 - Short Title.

54:1-86 Short title.



Section 54:1-87 - Findings, Declarations Relative To Property Tax Assessment Reform.

54:1-87 Findings, declarations relative to property tax assessment reform.

2.The Legislature finds and declares:

a.Under the current real property assessment system, each municipality within a county assesses its property at a different percentage of market value, requiring that property be equalized to apportion county taxes among the constituent municipalities in order to meet the requirements of the Uniformity Clause, Article VIII, Section I, paragraph 1 of the New Jersey Constitution.

b.Under the current real property assessment system each municipality has its own assessor. The decision to revalue is often postponed beyond what is prudent, causing some property taxpayers in a municipality to subsidize other property taxpayers for many years.

c.A county tax assessment system will help address the shortcomings of the municipal assessment system by removing local responsibility for local revaluation costs.

L.2009, c.118, s.2.



Section 54:1-88 - Definitions Relative To Property Tax Assessment Reform.

54:1-88 Definitions relative to property tax assessment reform.

3.As used in this act:

"County governing body" means the county board of chosen freeholders of the pilot county.

"County assessor" means the person appointed by the county governing body pursuant to section 4 of P.L.2009, c.118 (C.54:1-89) to assess property within the county for the purposes of taxation and exemption from taxation.

"Department" means the Department of the Treasury.

"Director" means the Director of the Division of Property Assessment in the Department of the Treasury.

"Deputy county assessor" means the holder of a certified property assessor certificate who is employed by the office of the county assessor within the pilot county and assigned to perform duties and responsibilities for the assessment of property for purposes of taxation under the supervision of the county assessor.

"Division" means the Division of Taxation in the Department of the Treasury.

"Pilot county" means the County of Gloucester.

L.2009, c.118, s.3.



Section 54:1-89 - Appointment Of County Assessor.

54:1-89 Appointment of county assessor.

4. a. On the first day of January of the first full calendar year next following the effective date of P.L.2009, c.118 (C.54:1-86 et al.), or as soon thereafter as may be practicable, the county governing body shall appoint a county assessor.

b. (1) The county assessor shall be an employee of the pilot county and shall serve on a full-time basis for an initial five-year term.

(2)No person shall be appointed as county assessor unless that person holds a certified property assessor's certificate and has at least five years of experience as a municipal tax assessor or deputy county assessor, or held the position of county tax administrator prior to the appointment of the first county assessor pursuant to this section.

(3)The county assessor shall acquire tenure in office upon reappointment to a second five-year term and thereafter shall hold office during good behavior and efficiency, and shall not be removed for political reasons or for any cause other than incapacity, misconduct, disobedience of rules or regulations established by the director or by the county governing body, failure to meet the standards of performance established by the director, or schedules or standards adopted pursuant to P.L.2009, c.118 (C.54:1-86 et al.).

c.The pilot county shall constitute a taxing district for the purpose of the assessment of property in the State.

L.2009, c.118, s.4.



Section 54:1-90 - Real Property Revaluation By Municipality.

54:1-90 Real property revaluation by municipality.

5. a. On or before December 31 of the third full calendar year next following the effective date of P.L.2009, c.118 (C.54:1-86 et al.) every municipality within the pilot county shall implement a real property revaluation.

b. (1) The county assessor appointed pursuant to subsection a. of section 4 of P.L.2009, c.118 (C.54:1-89) shall assist the municipalities in meeting the requirements of subsection a. of this section through the promulgation of a phase-in plan for the orderly completion and implementation of the municipal revaluations, or by any other means he deems appropriate.

(2)The county assessor may waive the revaluation requirement for a particular municipality under subsection a. of this section upon his finding that the municipality implemented a revaluation within 24 months of the effective date of P.L.2009, c.118 (C.54:1-86 et al.).

c.The cost of the revaluations required under subsection a. of this section shall be paid by the pilot county. The costs of a previous revaluation for a municipality that has been granted a waiver under paragraph (2) of subsection b. of this section shall be reimbursed by the pilot county. Following the completion of the three year period established pursuant to subsection a. of this section, the State shall reimburse the pilot county for those amounts using funds made available to the pilot county from either the SHARE program pursuant to section 30 of P.L.2007, c.63 (C.40A:65-30) or from the Consolidation Fund established by P.L.2008, c.35, or both in equal installments, over three years.

d.The monies required to be paid for municipal revaluations by a pilot county pursuant to subsection c. of this section and the pilot county's administrative start-up costs shall not be included or considered a part of the county tax levy under section 4 of P.L.1976, c.68 (C.40A:4-45.4) or a part of the county's adjusted tax levy under sections 9 and 10 of P.L.2007, c.62 (C.40A:4-45.44 and 40A:4-45.45).

L.2009, c.118, s.5.



Section 54:1-91 - Appointment Of Deputy County Assessors.

54:1-91 Appointment of deputy county assessors.

6. a. During the revaluation period set forth pursuant to section 5 of P.L.2009, c.118 (C.54:1-90), and subject to the requirements of section 13 of P.L.2009, c.118 (C.54:1-98), the governing body shall appoint deputy county assessors as needed.

b.The county assessor shall direct the work of all deputy county assessors.

c. (1) The county assessor shall be responsible to the county governing body for the efficient operation of his office and of the deputy county assessors within the pilot county.

(2)The county assessor shall determine employment jurisdictions for deputy county assessors under his supervision, however, the county governing body shall establish their hours of employment, the terms and conditions of their employment, and fix their compensation.

d.The county assessor shall establish a permanent central office within the pilot county, and may authorize additional permanent or temporary district offices within the pilot county, within the limits of funds made available for those purposes by the county governing body.

e. (1) The county assessor may request that the county governing body employ such additional professional and clerical assistants as are necessary for the performance of his duties.

(2)Any professional or clerical assistants supervised by the county assessor shall be employees of the pilot county.

f.After December 31 of the third full year next following enactment of P.L.2009, c.118 (C.54:1-86 et al.), the position of county tax administrator is abolished in the pilot county.

L.2009, c.118, s.6.



Section 54:1-92 - Duties Of County Assessor.

54:1-92 Duties of county assessor.

7.The county assessor shall:

a.supervise the deputy county assessors and, when appropriate, recommend the removal of a deputy county assessor for failure to adhere to standards of performance adopted by the director or schedules or standards adopted pursuant to P.L.2009, c.118 (C.54:1-86 et al.);

b.assure compliance with standards adopted by the director for staff of the deputy county assessors, office space, equipment, and other resources;

c.notify the county tax board of any revaluation, or complete or partial reassessment, which may be necessary and appropriate for a taxing district, and monitor the progress and review, revise or correct the results of any revaluation or reassessment which may be ordered by the county tax board;

d.monitor the progress, and review, revise, or correct the results of any other revaluation or reassessment conducted within his jurisdiction;

e.review, revise, and correct all property assessment lists prepared by the deputy county assessors within the pilot county;

f.provide such technical and professional assistance as may be requested by deputy county assessors, and as may be practicable within the support provided for the county assessor by the county governing body; and

g.perform any other tasks which the director deems necessary to ensure the valuation of property within the pilot county pursuant to law.

L.2009, c.118, s.7.



Section 54:1-93 - Determination Of Taxable Status Of Property.

54:1-93 Determination of taxable status of property.

8. a. The county assessor, through a staff of deputy county assessors, shall locate, identify, and determine the taxable status of property within every municipality within the pilot county, determine the taxable value of the property, and prepare tax lists and tables of aggregates and equalization in the same form and manner as is provided under chapter 4 of Title 54 of the Revised Statutes, pursuant to a schedule established by the county assessor.

b.The county assessor shall be responsible for reviewing, revising, and correcting all work done by the staff of deputy county assessors within the pilot county.

L.2009, c.118, s.8.



Section 54:1-94 - Review, Revision Or Correction.

54:1-94 Review, revision or correction.

9. a. Whenever any law, rule or regulation provides for the review, revision or correction of an assessor's list or duplicate, or a list of added or omitted properties, that review, revision or correction shall be performed by the county assessor in the pilot county, except any correction performed as the result of an assessment appeal, which correction shall be made by the county board of taxation after notice to the county assessor.

b.Any reference in any law, rule, or regulation to a revised and corrected assessor's list or duplicate in the pilot county, except in the case of a revision or correction made pursuant to an assessment appeal, shall mean the list or duplicate reviewed, revised or corrected by the county assessor.

L.2009, c.118, s.9.



Section 54:1-95 - Annual Tax List, Property Values Available For Public Inspection.

54:1-95 Annual tax list, property values available for public inspection.

10.Notwithstanding any law to the contrary, the county assessor shall make the annual tax list and property values for each municipality available for public inspection within that municipality. Following the completion of the three-year phase-in schedule pursuant to section 12 of P.L.2009, c.118 (C.54:1-97), sufficient staff shall be present in each district office authorized within the pilot county pursuant to subsection d. of section 6 of P.L.2009, c.118 (C.54:1-91) to assist the county assessor and to answer questions and address concerns that taxpayers have in reference to the assessment values and other property assessment and tax-related matters.

L.2009, c.118, s.10.



Section 54:1-96 - Hiring Preference.

54:1-96 Hiring preference.


11.A hiring preference shall be given to tenured, certified tax assessors, deputy assessors, and to county tax administrators for the filling of staff positions in the office of the county assessor. Pension rights for those hired for staff positions shall be transferred.

L.2009, c.118, s.11.



Section 54:1-97 - Schedule For Abolishment Of Office Of Municipal Tax Assessor.

54:1-97 Schedule for abolishment of office of municipal tax assessor.

12.The county assessor, in consultation with every municipal governing body and municipal tax assessor, shall promulgate a three-year schedule for the abolishment of the office of municipal tax assessor for every municipality within the pilot county. Thereafter, with respect to those municipalities, any reference in law to the duties and responsibilities of the office of municipal tax assessor pertaining to the assessment and reassessment of property shall be construed in the context of the statutory scheme of sections 1 through 15 of P.L.2009, c.118 (C.54:1-86 et seq.) to mean the deputy county assessor under the supervision of the county assessor. Any reference in law to the office of municipal tax assessor which conflicts in whole or in part with sections 1 through 15 of P.L.2009, c.118 (C.54:1-86 et seq.), particularly with regard to the appointment, employment, and removal of municipal tax assessors, shall be construed to have been repealed in whole or in conflicting part, with respect to municipalities located within the pilot county, by the provisions of sections 1 through 15 of P.L.2009, c.118 (C.54:1-86 et seq.).

L.2009, c.118, s.12.



Section 54:1-98 - Preference For Appointment As Deputy County Assessor; Tenure.

54:1-98 Preference for appointment as deputy county assessor; tenure.

13. a. A serving municipal tax assessor or deputy municipal tax assessor who holds tenure in the position, or who has obtained a certified tax assessor certificate immediately prior to the appointment of the first county assessor pursuant to section 4 of P.L.2009, c.118 (C.54:1-89), shall be entitled to preference with regard to the appointment of deputy county assessors pursuant to subsection a. of section 6 of P.L.2009, c.118 (C.54:1-91).

b.Each person appointed as a deputy county assessor shall acquire tenure in office after serving three continuous years in the office. Thereafter, a deputy county assessor shall hold office during good behavior and efficiency, and shall not be removed for political reasons or for any cause other than incapacity, misconduct, disobedience of rules or regulations established by the director or by the county governing body, failure to meet the standards of performance established by the director, or schedules or standards adopted pursuant to P.L.2009, c.118 (C.54:1-86 et al.).

L.2009, c.118, s.13.



Section 54:1-99 - Transfer Of Property Assessment Function.

54:1-99 Transfer of property assessment function.

14. a. In accordance with the phase-in schedule promulgated by the county assessor pursuant to section 12 of P.L.2009, c.118 (C.54:1-97), the county tax administrator for the pilot county, in consultation with the county governing body and the county assessor, shall effectuate the transfer of the property assessment function in all of the municipalities within the pilot county to the county assessor. All current or pending assessment and abatement programs and agreements under the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et seq.), and the "Five-Year Exemption and Abatement Law," P.L.1991, c.441 (C.40A:21-1 et seq.), shall continue to be approved by the municipality.

b.If a county assessor seeks to settle a property tax appeal, filed pursuant to R.S.54:3-21, the county assessor shall inform the municipality in which the property that is the subject of the appeal is located prior to entering into any final settlement agreement, pursuant to procedures promulgated by the director.

L.2009, c.118, s.14.



Section 54:1-100 - Rules, Regulations.

54:1-100 Rules, regulations.

15.The Director of the Division of Taxation in the Department of the Treasury shall adopt rules and regulations concerning the valuation of property in the pilot county to effectuate the purposes of sections 1 through 14 of P.L.2009, c.118 (C.54:1-86 through C.54:1-99). The rules and regulations shall include provisions permitting segmental assessment.

L.2009, c.118, s.15.



Section 54:1-101 - Short Title.

54:1-101 Short title.

1.Sections 1 through 4 of P.L.2013, c.15 (C.54:1-101 et seq.) shall be known and may be cited as the "Real Property Assessment Demonstration Program."

L.2013, c.15, s.1.



Section 54:1-102 - Findings, Declarations Relative To The "Real Property Assessment Demonstration Program."

54:1-102 Findings, declarations relative to the "Real Property Assessment Demonstration Program."

2.The Legislature finds and declares:

a.The current real property assessment system fails to take full advantage of a collaborative system of property assessment between a county board of taxation, through its administrator, and the municipal assessors employed by each municipality in a county, that would result in a cost-effective and accurate process of real property assessment to benefit real property owners and property taxpayers. The benefits of a more collaborative system of real property assessment would accrue to local property owners and property taxpayers through a system of a more precise, technology-driven real property assessment process that would ensure that each municipal assessor is using the same technology as his or her colleagues in assessing real property, and by modifications to the annual real property assessment calendar to better manage the assessment, and taxation, of real property in a manner that is more sensitive and responsive to the demands of the municipal budget calendar.

b.A collaborative system of real property assessment would also benefit municipalities by reducing the number of successful property assessment appeals filed annually with a county board of taxation and the Tax Court, thereby protecting the funding of municipal budgets through property tax dollars from the impact of successful property assessment appeals, which usually require the refund of excess property taxes paid by a taxpayer and impact the local budget by reducing the amount of property tax dollars available to fund municipal operations.

c.It is in the public interest of the State and its many real property taxpayers to implement a demonstration program to investigate whether systemic changes to the current system of real property assessment, including revisions to the assessment calendar and the assessment appeal process, will help address the shortcomings of the municipal assessment system and the effect of those shortcomings on local property taxpayers by enhancing the performance of local tax assessors through the use of cutting-edge technology under the direction of the county tax board.

L.2013, c.15, s.2.



Section 54:1-103 - Definitions Relative To The "Real Property Assessment Demonstration Program."

54:1-103 Definitions relative to the "Real Property Assessment Demonstration Program."

3.As used in this act:

"County board of taxation" or "county tax board" means the board of taxation of a demonstration county.

"County tax administrator" means the administrator of the board of taxation of a demonstration county.

"Demonstration county" means a county participating in the real property assessment demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104).

"Demonstration program" means the real property demonstration program for municipal real property assessment established in section 4 of P.L.2013, c.15 (C.54:1-104).

L.2013, c.15, s.3.



Section 54:1-104 - Real Property Assessment Demonstration Program.

54:1-104 Real property assessment demonstration program.

4. a. There is established a real property assessment demonstration program, which shall be open for participation therein to any county in the State, to evaluate the efficacy and functionality of a municipal system of real property assessment directed by a county tax board through the county tax administrator pursuant to a revised assessment, and assessment appeal, calendar.

A goal of the demonstration program is to demonstrate an enhanced system of municipal real property assessment as a complement to the county-based real property assessment system pilot program undertaken pursuant to the provisions of P.L.2009, c.118 (C.54:1-86 et seq.), under which the entire real property assessment function formerly performed by the municipal tax assessor, has been transferred to the county through the appointment of a county assessor and deputy county assessors. The existence of two programs under which the real property assessment function is performed using two different methods will allow the Legislature to evaluate the effectiveness of each system of real property assessment, and to determine whether the current statutory system of real property assessment function should be revised Statewide.

For the first two full tax years immediately following the enactment of P.L.2013, c.15 (C.54:1-101 et al.), no more than two counties shall participate in the demonstration program established in this section, and for the third and fourth full tax years immediately following the enactment of P.L.2013, c.15 (C.54:1-101 et al.), no more than two additional counties shall participate in the demonstration program established in this section. A county shall not institute a demonstration program pursuant to the provisions of P.L.2013, c.15 (C.54:1-101 et al.) unless it meets the following criteria, and provides the required information to the Director of the Division of Taxation and to the Director of the Division of Local Government Services:

(i)the county tax board by resolution, shall certify to the Director of the Division of Taxation and to the Director of the Division of Local Government Services that the county tax board has sufficient funds available to pay all of the costs associated with the demonstration program, including the conversion to the MOD-IV system and the associated expansion of the technology infrastructure to the municipalities in the county. The county tax board shall forward the resolution to the Director of the Division of Taxation and to the Director of the Division of Local Government Services;

(ii)the county is a State-certified MOD-IV vendor, or the county has contracted with a single State-certified MOD-IV vendor to provide MOD-IV technology to all of the municipalities in the county. The county shall provide a copy of its MOD-IV certification, or a copy of a valid contract for MOD-IV services;

(iii) the members of the county's assessors' association, by not less than 2/3rds of its voting membership, have approved the implementation of the demonstration program. The county tax board shall forward the resolution to the Director of the Division of Taxation and to the Director of the Division of Local Government Services.

b.There shall be no direct appropriation of State funds used to effectuate the provisions of the demonstration program established in subsection a. of this section. The technical costs of the demonstration program shall be paid by the county board of taxation using assessment appeal filing fees collected by the county board of taxation pursuant to section 18 of P.L.1979, c.499 (C.54:3-21.3a).

c. (1) Not later than September 1 immediately preceding demonstration program implementation, and using its own funds therefor, the county tax board of each demonstration county participating in the demonstration program established in subsection a. of this section shall provide MOD-IV and CAMA software to each municipality that does not use the software, at no cost to those municipalities, and shall provide, at no cost to those municipalities, training in the use of the software to the assessors of those municipalities, and to their respective staff members. Thereafter, each municipality shall pay an annual fee per each taxable line item in the municipality to the county tax board for the MOD-IV and CAMA service.

(2)On October 1 next following the provision of software under paragraph (1) of this subsection, each demonstration county shall commence the demonstration program under a plan developed by the county tax administrator of each demonstration county, approved by the county board of taxation, and submitted to the Director of the Division of Taxation and the Director of the Division of Local Government Services not less than 60 days prior to October 1. The Director of the Division of Taxation and the Director of the Division of Local Government Services shall not propose or require any changes to a demonstration program plan submitted by a county board of taxation unless a provision of the demonstration program shall be inconsistent with State law, or the decision of any court of this State, regarding the assessment of real property unless the changes have been agreed to by a majority of the members of a demonstration county's Assessment Demonstration Program Steering Committee created pursuant to paragraph (3) of this subsection. The demonstration program of each demonstration county shall operate under all statutory requirements and pursuant to all statutory dates and time frames concerning the assessment of real property in the State, as those statutory dates and time frames have been amended pursuant to the provisions of P.L.2013, c.15 (C.54:1-101 et al.).

(3)Each demonstration county shall establish an "Assessment Demonstration Program Steering Committee" to monitor and report on the activities within the demonstration county relative to the demonstration program. Members of the steering committee shall be the State Treasurer or his designee, the Director of the Division of Taxation or his designee, the Director of the Division of Local Government Services or his designee, a member of the County Assessor's Association of the demonstration county, and the county tax administrator of the demonstration county. Actions taken by the steering committee shall be approved by a majority of the members of the steering committee.

d.The Director of the Division of Taxation and the Director of the Division of Local Government Services shall, with the advice and the recommendations of the county tax administrator provide to the Governor and to the Legislature, not later than July 1 next following the fourth full tax year after the implementation of the demonstration program, a report detailing the experience of each demonstration county participating in the demonstration program, the successes of the program, any problems experienced under the program, and any recommendations for statutory or administrative changes to the current system of real property assessment in the State.

e.Under the demonstration program, each municipal assessor in a demonstration county shall utilize the same property assessment software as is used by the county tax board and provided to the municipalities by the county tax board pursuant to subsection c. of this section. All real property assessment functions required pursuant to State law, including the revaluation or reassessment of real property, as well as other assessment-based functions such as the development of a compliance plan, maintenance of assessments and the calculation of added assessments shall be performed using the property assessment software.

f.In accordance with the provisions of statutory law and with any rule or regulation promulgated pursuant thereto, the county board of taxation of a demonstration county shall compel the implementation of a revaluation or reassessment of real property in any municipality in the demonstration county at such time that the county board of taxation determines the need therefor. If a municipality fails to comply with a revaluation or reassessment, as appropriate, ordered by the county board of taxation in a timely manner, the county board of taxation shall cause the revaluation or reassessment, as appropriate, to be performed at the municipality's cost. The cost of a revaluation or reassessment, as appropriate, shall be directly billed to such a municipality, in addition to the apportionment valuation, through the adjustment of the county levy for that municipality pursuant to R.S.54:4-48 and R.S.54:4-49. A municipality feeling aggrieved by a decision of the county board of taxation to cause the revaluation or reassessment, as appropriate, to be performed at the municipality's cost may file an appeal of that decision of the county board of taxation to the Tax Court within 45 days of the approval by the Director of the Division of Taxation of the county tax board's order requiring the revaluation or reassessment, as appropriate.

g.The Director of the Division of Local Government Services in the Department of Community Affairs, and the Director of the Division of Taxation in the Department of the Treasury, shall have the authority to take any action as is deemed necessary and consistent with the intent of P.L.2013, c.15 (C.54:1-101 et al.) to implement its provisions, including but not limited to the authority to waive any provisions of statutory law and regulations that may be inconsistent with the intent or application of the provisions of P.L.2013, c.15 (C.54:1-101 et al.).

L.2013, c.15, s.4.



Section 54:2-40 - Copies Of Appeal To Be Served; Copies Of Judgment; Notice; Notices; Notice Of Withdrawal Or Dismissal Of Complaint

54:2-40. Copies of appeal to be served; copies of judgment; notice; notices; notice of withdrawal or dismissal of complaint
A copy of the complaint shall be served by the plaintiff upon the county board of taxation whose judgment is the subject of such review, or its secretary, and upon the assessor and the clerk of the taxing district who shall forthwith notify the collector, and such other municipal officials as the governing body shall direct of the content thereof. Service of such copies shall be evidenced by affidavit upon the original complaint filed with the tax court or service thereon acknowledged. A copy of each judgment of the tax court whether of affirmance, reversal, modification or otherwise shall be sent to the taxpayer and, at the same time, to the assessor, the clerk of the taxing district, the collector and the county tax administrator of the county in which said taxing district is situated. The tax court shall also give prompt notice to the taxpayer and, at the same time, to the assessor, the clerk of the taxing district, the collector and the county tax administrator of the county in which the taxing district is situated, of the withdrawal or dismissal of complaints filed with the tax court.

Amended by L.1945, c. 95, p. 436, s. 1; L.1946, c. 161, p. 727, s. 9; L.1947, c. 246, p. 920, s. 1; L.1978, c. 102, s. 1, eff. Aug. 16, 1978; L.1979, c. 114, s. 7, eff. July 1, 1979; L.1981, c. 393, s. 22, eff. Jan. 6, 1982; L.1981, c. 568, s. 1, eff. Jan. 18, 1982; L.1983, c. 164, s. 1, eff. May 3, 1983.



Section 54:3-1 - County Boards Of Taxation Continued

54:3-1. County boards of taxation continued
The several county boards of taxation created and established in the several counties for the equalization, revision, review and enforcement of taxes by the act entitled "A supplement to an act entitled "An act for the assessment and collection of taxes,' approved April eighth, one thousand nine hundred and three," approved April fourteenth, one thousand nine hundred and six (L.1906, c. 120, p. 210), as amended and supplemented, are hereby continued.



Section 54:3-2 - Taxation Board Members.

54:3-2 Taxation board members.

54:3-2. Each board shall, as heretofore, be known as the county board of taxation, and be composed of five members, except as hereinafter provided, to be appointed by the Governor by and with the advice and consent of the Senate. Each member shall be a resident and citizen of the county in and for which he is appointed. Members shall be chosen because of their special qualifications, knowledge and experience in matters concerning the valuation and taxation of property, particularly of real property. At no time shall more than three of the members belong to the same political party. In counties having a population of more than 510,000 there shall be seven members of whom no more than four shall belong to the same political party. For the purposes of this section, "population" means the State population according to the most recent federal decennial census. Each member shall, within 24 months of appointment, unless the member shall have served as a member of the county board of taxation continuously for at least 10 years prior to the effective date of P.L.1981, c.516, was reappointed to a five-year term prior to that date, and is currently serving that term, furnish proof that he has received certificates indicating satisfactory completion of training courses designated in section 4 of P.L.1967, c.44 (C.54:1-35.28) or that he possesses an assessor's certificate issued pursuant to P.L.1967, c.44, as supplemented. Each member serving on the effective date of P.L.1979, c.499, unless the member shall have served as a member continuously for at least 10 years prior to the effective date of P.L.1981, c.516, was reappointed to a five-year term prior to that date, and is currently serving that term, shall furnish such proof within 30 months of such effective date, if 30 months or more of his term are remaining thereafter.

If any member so required does not furnish such proof within said 24-month period, or 30-month period for any member serving on the effective date of P.L.1979, c.499, the county tax administrator shall immediately notify the president of the county board of taxation and the Director of the Division of Taxation. The director shall upon the receipt of such notification declare the position to be vacant, and shall notify the Governor of the existence of such vacancy. The Governor shall thereupon appoint, with the advice and consent of the Senate, a different citizen and resident of the relative county to fill such position for the unexpired term.

Amended 1940, c.113, s.1; 1973, c.320; 1979, c.499, s.1; 1981, c.192, s.1; 1981, c.516, s.1; 1984, c.188; 1991, c.203; 1993, c.129; 1995, c.30; 2002, c.51; 2005, c.44.



Section 54:3-3 - Terms; Vacancies

54:3-3. Terms; vacancies
The members shall be appointed for a term of three years and until their successors shall have been duly appointed and qualified. If there happens to be any vacancy in said office, during the recess of the Legislature, caused by reason of death, resignation or in any manner other than by the expiration of the term for which any person shall have been appointed, the Governor shall fill such a vacancy and the commission shall expire at the end of the next session of the Legislature unless a successor shall be sooner appointed. In filling vacancies other than those that have been created during the recess of the Legislature as herein provided for the Governor shall appoint with the advice and consent of the Senate for the unexpired term only. The members of the county boards of taxation in counties of the first class who are in office at the time this act (s. 54:3-2, s. 54:3-3 and s. 54:3-22.1) becomes effective shall, without further appointment or confirmation, continue in office for the balance of the term for which they and each of them were respectively appointed. The term of office of the members hereafter appointed by the Governor by and with the advice and consent of the Senate shall be five years and until their successors shall have been duly appointed and qualified; provided, however, that of the two additional members to be added, the term of one shall expire April thirtieth, one thousand nine hundred and forty-four, and the other April thirtieth, one thousand nine hundred and forty-five; and provided, further, that they shall continue in office until their respective successors shall have been duly appointed and qualified.

Amended by L.1940, c. 113, p. 253, s. 2; L.1941, c. 142, p. 484, s. 1.



Section 54:3-4 - Oath; Filing

54:3-4. Oath; filing
Before entering upon the discharge of his duties each member shall take and subscribe an oath that he will faithfully perform the duties of his office. The oath shall be filed in the office of the secretary of state.



Section 54:3-5 - President Of Board; Election; Duties On Written Memorandum Of Judgments

54:3-5. President of board; election; duties on written memorandum of judgments
a. Each county board shall upon organization elect from its members a president.

b. The president shall have responsibility for overseeing the writing of the written memorandum of judgment required pursuant to R.S. 54:3-26, and each shall be under his signature, as well as the signature of any other member of the board who participated in the rendering of the county board judgment on the appeal.

Amended by L.1979, c. 499, s. 2, eff. Jan. 1, 1980.



Section 54:3-5.1 - Annual Reports; President Of County Board Of Taxation; Director Of Division Of Taxation.

54:3-5.1 Annual reports; president of county board of taxation; director of division of taxation.

19. a. The president of each county board of taxation shall annually on or before August 15 report to the Director of the Division of Taxation in the Department of the Treasury, except that the president of a county board of taxation participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104) shall make this required report to the director annually on or before June 1. Such report shall be in such form as shall be prescribed by the director and shall contain such information and statistics as may be appropriate to demonstrate for the immediately preceding 3-month period during which tax appeals were heard by the county board: the total number of appeals filed with the county board; the disposition of the various appeals disposed of during that period; the character of appeals filed with regard to the classification of properties appealed; the total amount of assessments involved in those appeals; the number of appeals filed in each filing fee category during that period; and, the total amount of reductions and increases of assessed valuation granted by the board during that period.

b.The Director of the Division of Taxation shall annually review the reports required under subsection a. of this section, and shall include a summary of the information contained therein in the division's annual report.

L.1979, c.499, s.19; amended 2013, c.15, s.6.



Section 54:3-6 - Salaries Of Board Members.

54:3-6 Salaries of board members.

54:3-6. The salaries of the members of the several boards shall be paid biweekly in a biweekly amount by the State Treasurer upon warrants drawn by the Director of the Division of Budget and Accounting in the Department of the Treasury. Each biweekly payment shall be made at a time fixed by the State Treasurer and the Director of the Division of Budget and Accounting, but not later than the tenth working day following the biweekly period for which the salary is due. Salaries shall not be less than the amounts that follow: In counties having a population of more than 500,000, an annual salary of $20,125; in counties having at least 275,000 and not more than 500,000 inhabitants, an annual salary of $18,250; in counties having at least 200,000 and less than 275,000 inhabitants, an annual salary of $17,625; in counties having at least 150,000 and less than 200,000 inhabitants, an annual salary of $17,000; except as hereinafter provided, in counties having between 75,000 and 150,000 inhabitants an annual salary of $16,375; except as hereinafter provided, in counties having not more than 75,000 inhabitants, an annual salary of $15,750; in counties bordering upon the Atlantic ocean, and having not less than 50,000 nor more than 150,000 inhabitants, an annual salary of $17,000.

The president of each county board shall, in addition to the above, receive the further sum of $2,000.00 per annum. For the purposes of this section, "population" means the most recent official population count of each county of this State as reported by the New Jersey Department of Labor, Office of Demographic and Economic Analysis.

Amended 1939, c.217; 1953, c.197;
1961, c.132;1962, c.51, s.1;1979, c.499, s.3;1988, c.96, s.1;1999, c.380, s.14.



Section 54:3-7 - County Tax Administrator

54:3-7. County tax administrator
54:3-7. a. Each county board shall appoint a county tax administrator, who shall hold office for a term of three years, and who shall, subject to the personnel policies adopted by the governing body of the county, appoint such clerical assistants as may be necessary.

b. After the effective date of this 1979 amendatory and supplementary act, P.L.1979, c.499, any person holding the office of county tax administrator shall devote full time to his duties; provided, however, that any person currently holding office as a county board secretary may, at the option of the appointing authority, continue to serve on a part-time basis; provided he holds or obtains prior to July 1, 1981 a tax assessor certificate.

c. After the effective date of this 1979 amendatory and supplementary act, P.L.1979, c.499, no person shall be newly appointed as county tax administrator unless he shall hold a tax assessor certificate issued by the Director of Taxation pursuant to P.L.1967, c.44 (C.54:1-35.25 et seq.). No person shall be appointed to a first term as county tax administrator after the effective date of this 1988 amendatory and supplementary act, P.L.1988, c.96 unless the person has had four years of experience in property tax administration at the State, county or municipal level. In the first 24 months of his appointment, the appointee shall successfully complete a training program developed for tax administrators and offered by the Director of the Bureau of Government Research at Rutgers, The State University, except that, during the six month period provided for the development and approval of the tax administrator's program pursuant to this 1988 amendatory and supplementary act, a person with the requisite qualification and experience in property tax administration may be temporarily appointed county tax administrator for a period not to exceed one year.

d. If any county board secretary required to hold or obtain a tax assessor's certificate pursuant to subsection b. of this section does not submit proof thereof prior to the required date, the county tax board shall immediately declare the position vacant and notify the county governing body and the Director of Taxation of the existence of such vacancy. The county tax board shall then appoint a county tax administrator subject to the provisions of subsection c. of this section.

Amended 1944,c.189,s.1; 1979,c.499,s.4; 1981,c.192,s.2; 1988,c.96,s.2; 1991,c.363,s.1.



Section 54:3-7.1 - Reference To Secretary Of County Board Of Taxation To Mean And Refer To Office Of County Tax Administrator

54:3-7.1. Reference to secretary of county board of taxation to mean and refer to office of county tax administrator
Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the office of secretary of the county board of taxation, the same shall be considered to mean and refer to the office of the county tax administrator established pursuant to this act.

L.1979, c. 499, s. 21, eff. Jan. 1, 1980.



Section 54:3-7.2 - Training Program

54:3-7.2. Training program
The Director of the Bureau of Government Research at Rutgers, The State University, shall develop and offer a training program in tax board administration, which program shall emphasize, but need not be limited to, material on the laws and regulations governing the operation of county boards of taxation, and problems and procedures concerning the conduct of tax appeals. The content and format of the program shall be subject to the approval of the Director of the Division of Taxation, in the Department of the Treasury. The program shall be developed, approved and ready for initial offering no later than six months following the effective date of this 1988 amendatory and supplementary act.

L. 1988, c. 96, s. 4.



Section 54:3-8 - Salaries Of Administrator, Assistants

54:3-8. Salaries of administrator, assistants
54:3-8. The governing body of the county shall fix the annual salary to be paid to the county tax administrator and the annual compensation of any clerical assistants. The salary of the county tax administrator devoting full time to the duties of his office pursuant to R.S. 54:3-7 shall not be less than $55,000.00 per annum in counties having a population of more than 500,000, not less than $45,000.00 per annum in counties having a population of at least 275,000 and not more than 500,000, and not less than $35,000.00 per annum in counties having a population of less than 275,000. In the case of a county tax administrator, who, pursuant to the provisions of subsection b. of R.S. 54:3-7, is serving on a part-time basis, the governing body of the county shall fix an annual salary commensurate with the time that individual devotes to his duties as administrator. Notwithstanding the minimum salary requirement provisions of this section to the contrary, if the county tax administrator of a county is receiving an annual salary prior to the effective date of this 1988 amendatory and supplementary act, P.L. 1988, c. 96, which is less than the applicable minimum salary set forth herein, the governing body of that county may, by ordinance or resolution, as may be appropriate, provide for the phasing in of the administrator's salary increase required by this 1988 amendatory and supplementary act according to the following schedules. If the annual salary increase required is greater that $10,000.00 but less than $15,000.00, the annual increase may phased in by two equal installments, the first during the current year and the second in the following year. If the annual salary increase is $15,000.00 or more, the annual increase may be phased in by four equal installments, the first during the current year and the subsequent three in each of the three years following. Such salaries and compensation shall be paid by the county treasurer pursuant to the fiscal procedures established by the governing body of the county.

Notwithstanding any provisions of this section to the contrary, no county tax administrator devoting full time to the duties of his office on the effective date of this 1988 amendatory and supplementary act shall, as a result of the provisions of this 1988 amendatory and supplementary act, suffer any reduction in salary.

For the purposes of this section "population" means the most recent official population count of each county of this State as reported by the New Jersey Department of Labor, Office of Demographic and Economic Analysis.

Amended 1964,c.211; 1979,c.499,s.5; 1988,c.96,s.3.



Section 54:3-9 - Tenure

54:3-9. Tenure
54:3-9. Each county tax administrator hereafter appointed who shall have received two consecutive appointments for full terms as county tax administrator, and each county tax administrator serving a full term as secretary on the effective date of this amendatory and supplementary act who shall thereafter be appointed to another consecutive full term as county tax administrator, and each county tax administrator who has heretofore acquired tenure as secretary pursuant to this section shall hold office as county tax administrator during good behavior and efficiency, and shall not be removed for political reasons or for any cause other than incapacity, misconduct, or disobedience of just rules or regulations established by the Director of the Division of Taxation.

For the purposes of this section any person holding the position of county board secretary on the effective date hereof shall be considered to be serving a full term as secretary if he was appointed to serve a full term of 3 years or 5 years, as the case may be, or to serve more than 2 years of an unexpired term.

Amended 1944,c.189,s.2; 1979,c.499,s.6; 1991,c.363,s.2.



Section 54:3-10 - Administrator; Removal; Charges In Writing; Notice; Trial; Appeal

54:3-10. Administrator; removal; charges in writing; notice; trial; appeal
No county tax administrator who has heretofore acquired, or shall hereafter acquire, tenure pursuant to the provisions of R.S. 54:3-9, shall be removed from office except for just cause, as provided in section 54:3-9 of this Title, and after a written charge or charges of the cause of complaint shall have been preferred against him, signed by the person making the charge, and filed with the president of the county board of taxation, and, after the charge has been publicly examined into by the board, upon such reasonable notice to the person charged and in such manner and examination as the rules and regulations of the board may prescribe. Every county tax administrator against whom a charge for any cause may be preferred hereunder, shall receive a fair trial upon the charge and have every reasonable opportunity to make a defense thereto. An appeal from a determination of the board may be taken to the Director of the Division of Taxation by filing a written petition for review within 45 days from the date of the board determination.

Amended by L.1944, c. 189, p. 697, s. 3; L.1979, c. 499, s. 7, eff. Jan. 1, 1980.



Section 54:3-11 - County Boards Of Taxation Replace Predecessors

54:3-11. County boards of taxation replace predecessors
The county boards of taxation shall have all the powers formerly exercised by commissioners of appeal and local boards charged with the duty of reviewing taxes on appeal, under such rules as they may from time to time adopt, and shall perform all the duties formerly performed by county boards of equalization or other county boards charged with the review or equalization of tax assessments or tax lists, and all the duties formerly performed by the county boards of assessors, except as may be otherwise provided in this amendatory and supplementary act.

Amended by L.1979, c. 499, s. 8, eff. Jan. 1, 1980.



Section 54:3-12 - Other County And Local Boards Abolished; Exception

54:3-12. Other county and local boards abolished; exception
L.1906, c. 120, s. 13, p. 217 (C.S. p. 5121, s. 37a2), being section thirteen of an act entitled "A supplement to an act entitled "An act for the assessment and collection of taxes,' approved April eighth, one thousand nine hundred and three," approved April fourteenth, one thousand nine hundred and six, saved from repeal. [This section abolished all county boards theretofore created for the review or equalization of taxes and all commissioners of appeal and other local boards for the review of taxes on appeal, except that such local boards having other functions were continued as to such other functions.]



Section 54:3-13 - Secure Taxation At Taxable Value

54:3-13. Secure taxation at taxable value
Each county board of taxation shall secure the taxation of all property in the county at its taxable value as prescribed by law, in order that all property, except such as shall be exempt by law, shall bear its full and just share of taxes.

Amended by L.1960, c. 51, s. 18.



Section 54:3-14 - Petitions Of Appeal, Rules, Regulations And Procedures; Directions; Record; Transcript

54:3-14. Petitions of appeal, rules, regulations and procedures; directions; record; transcript
Each board shall adopt such standardized petitions of appeal, rules, regulations and procedures as are prescribed by the Director of the Division of Taxation, and issue such directions as may be necessary to carry into effect the provisions of this title. Each board may record any or all proceedings before it involving tax appeals, and, if recorded, shall furnish a transcript of the record of any appeal to any party to that appeal upon request and upon payment of a reasonable fee to be fixed by the board.

Amended by L.1973, c. 119, s. 1, eff. Jan. 1, 1974; L.1979, c. 499, s. 9, eff. Jan. 1, 1980; L.1980, c. 123, s. 1.



Section 54:3-15 - Boards To View Assessed Properties; Meetings

54:3-15. Boards to view assessed properties; meetings
The members of each county board, in carrying into effect the provisions of this title, shall view and inspect, so far as possible in all cases, the various assessed properties in the various taxing districts in the county, and make their revision and correction after such view and inspection. The board shall meet from time to time as it shall deem proper.



Section 54:3-16 - Administrator; Responsibility For Administrative Functions And Assessors; Rules

54:3-16. Administrator; responsibility for administrative functions and assessors; rules
Each county tax administrator, under the supervision and control of the county board of taxation, shall be responsible for the administrative functions of the board, and, pursuant to such supervision and control, shall direct all officers charged with the duty of making assessments for taxes in every taxing district in the county. Such officers shall be subject to, and shall, in making assessments, be governed by directions issued by the county tax administrator pursuant to such rules and orders as shall be issued by the county board, in the enforcement of the objects of this title. Before making any such rules or orders, the county board shall submit them to the Director of the Division of Taxation, and no rule or order shall be considered adopted by the county board until approved by him. Each county board shall, within 90 days of the effective date of this amendatory and supplementary act, promulgate rules governing the conduct and performance of such officers. If such rules are not promulgated within the time set forth herein, the conduct and performance of such officers shall be governed by such rules as the Director of the Division of Taxation shall promulgate, which rules shall be enforced by the county board.

Amended by L.1979, c. 499, s. 10, eff. Jan. 1, 1980.



Section 54:3-17 - Ascertain Ratio Of Assessments To Value; Equalization Table; Copies To Assessors.

54:3-17 Ascertain ratio of assessments to value; equalization table; copies to assessors.

54:3-17. Each county tax administrator shall annually ascertain and determine, according to his best knowledge and information, the general ratio or percentage of true value at which the real property of each taxing district is in fact assessed according to the tax lists laid before the board. On or before March 1 of each year, or on or before May 15 in the case of a county board of taxation participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), the county tax administrator shall prepare and submit to the county board an equalization table showing, for each district, the following items:

(a)The percentage level established pursuant to law for expressing the taxable value of real property in the county;

(b)The aggregate assessed value of the real property, exclusive of class II railroad property;

(c)The ratio of aggregate assessed to aggregate true value of the real property, exclusive of class II railroad property;

(d)The aggregate true value of the real property, exclusive of class II railroad property;

(e)The amount by which the valuation in item (b) should be increased or decreased in order to correspond to item (d);

(f)The aggregate assessed value of machinery implements and equipment and all other personal property used in business;

(g)The aggregate true value of machinery, implements and equipment and all other personal property used in business;

(h)The aggregate equalized valuation of machinery, implements and equipment and all other personal property used in business, computed by multiplying the aggregate true value thereof by the lower of (1) that percentage level established pursuant to law for expressing the taxable value of real property in the county, or (2) the average ratio of assessed to true value of real property as promulgated by the director on October 1 of the pretax year, pursuant to chapter 86, laws of 1954, for State school aid purposes, as the same may have been modified by the Tax Court;

(i)The amount by which the valuation in item (f) should be increased or decreased in order to correspond to item (h).

A copy of the table shall be mailed to the assessor of each district, and to the Division of Taxation, and be posted at the courthouse, not later than March 1, or not later than May 15 in the case of a county board of taxation participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104).

amended 1960, c.51, s.19; 1964, c.141, s.4; (1964, c.141; repealed 1966, c.138, s.12); 1966, c.138, s.8; 1979, c.499, s.11; 2013, c.15, s.7.



Section 54:3-18 - Meeting To Review Equalization Table; Hearing And Notice.

54:3-18 Meeting to review equalization table; hearing and notice.

54:3-18. The county board of taxation in each county shall meet annually for the purpose of reviewing the equalization table prepared pursuant to R.S.54:3-17 with respect to the several taxing districts of the county. At the meeting a hearing shall be given to the assessors and representatives of the governing bodies of the various taxing districts for the purpose of determining the accuracy of the ratios and valuations of property as shown in the equalization table, and the board shall confirm or revise the table in accordance with the facts. The hearings may be adjourned from time to time but the equalization shall be completed before March 10, or not later than May 25 in the case of a county board of taxation participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104). At the first hearing any taxing district may object to the ratio or valuation fixed for any other district, but no increase in any valuation as shown in the table shall be made by the board without giving a hearing, after 3 days' notice, to the governing body and assessor of the taxing district affected.

amended 1960, c.51, s.20; 1964, c.248; 1979, c.499, s.12; 2013, c.15, s.8.



Section 54:3-19 - Valuations Of Property As Confirmed To Be Final; Copies Of Table

54:3-19. Valuations of property as confirmed to be final; copies of table
After the equalization table is finally confirmed by the board, the valuations of property in each district as equalized shall be deemed to be the valuation of such property in computing the total ratables of each district for all apportionments of county and State taxes, charges or distribution of moneys, except as may be otherwise provided by law. A certified copy of the equalization table as confirmed shall be transmitted to the tax court, the Director of the Division of Taxation, and each taxing district in the county.

Amended by L.1960, c. 51, s. 21; L.1983, c. 36, s. 12, eff. Jan. 26, 1983.



Section 54:3-20 - Assessment Of Omitted Property

54:3-20. Assessment of omitted property
The county board of taxation shall have the power to hear and determine matters of taxable property omitted from assessments.

Amended by L.1947, c. 413, p. 1287, s. 13.



Section 54:3-20.1 - Reference To One Or More Members To Take Testimony

54:3-20.1. Reference to one or more members to take testimony
The board may, as occasion shall require, by order, refer to one or more of its members the duty of taking testimony in a matter pending before it, and to report thereon to the board, but no determination shall be made therein except by the board.

L.1940, c. 113, p. 254, s. 3.



Section 54:3-21 - Appeal By Taxpayer Or Taxing District; Petition; Complaint; Exception.

54:3-21 Appeal by taxpayer or taxing district; petition; complaint; exception.

54:3-21. a. (1) Except as provided in subsection b. of this section a taxpayer feeling aggrieved by the assessed valuation of the taxpayer's property, or feeling discriminated against by the assessed valuation of other property in the county, or a taxing district which may feel discriminated against by the assessed valuation of property in the taxing district, or by the assessed valuation of property in another taxing district in the county, may on or before April 1, or 45 days from the date the bulk mailing of notification of assessment is completed in the taxing district, whichever is later, appeal to the county board of taxation by filing with it a petition of appeal; provided, however, that any such taxpayer or taxing district may on or before April 1, or 45 days from the date the bulk mailing of notification of assessment is completed in the taxing district, whichever is later, file a complaint directly with the Tax Court, if the assessed valuation of the property subject to the appeal exceeds $1,000,000. In a taxing district where a municipal-wide revaluation or municipal-wide reassessment has been implemented, a taxpayer or a taxing district may appeal before or on May 1 to the county board of taxation by filing with it a petition of appeal or, if the assessed valuation of the property subject to the appeal exceeds $1,000,000, by filing a complaint directly with the State Tax Court. Within ten days of the completion of the bulk mailing of notification of assessment, the assessor of the taxing district shall file with the county board of taxation a certification setting forth the date on which the bulk mailing was completed. If a county board of taxation completes the bulk mailing of notification of assessment, the tax administrator of the county board of taxation shall within ten days of the completion of the bulk mailing prepare and keep on file a certification setting forth the date on which the bulk mailing was completed. A taxpayer shall have 45 days to file an appeal upon the issuance of a notification of a change in assessment. An appeal to the Tax Court by one party in a case in which the Tax Court has jurisdiction shall establish jurisdiction over the entire matter in the Tax Court. All appeals to the Tax Court hereunder shall be in accordance with the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

If a petition of appeal or a complaint is filed on April 1 or during the 19 days next preceding April 1, a taxpayer or a taxing district shall have 20 days from the date of service of the petition or complaint to file a cross-petition of appeal with a county board of taxation or a counterclaim with the Tax Court, as appropriate.

(2)With respect to property located in a county participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), and except as provided in subsection b. of this section, a taxpayer feeling aggrieved by the assessed valuation of the taxpayer's property, or feeling discriminated against by the assessed valuation of other property in the county, or a taxing district which may feel discriminated against by the assessed valuation of property in the taxing district, or by the assessed valuation of property in another taxing district in the county, may on or before January 15, or 45 days from the date the bulk mailing of notification of assessment is completed in the taxing district, whichever date is later, appeal to the county board of taxation by filing with it a petition of appeal; provided, however, that any such taxpayer, or taxing district, may on or before April 1, or 45 days from the date the bulk mailing of notification of assessment is completed in the taxing district, whichever date is later, file a complaint directly with the Tax Court, if the assessed valuation of the property subject to the appeal exceeds $1,000,000.

If a petition of appeal is filed on January 15 or during the 19 days next preceding January 15, or a complaint is filed with the Tax Court on April 1 or during the 19 days next preceding April 1, a taxpayer or a taxing district shall have 20 days from the date of service of the petition or complaint to file a cross-petition of appeal with a county board of taxation or a counterclaim with the Tax Court, as appropriate.

Within 10 days of the completion of the bulk mailing of notification of assessment, the assessor of the taxing district shall file with the county board of taxation a certification setting forth the date on which the bulk mailing was completed. If a county board of taxation completes the bulk mailing of notification of assessment, the tax administrator of the county board of taxation shall within 10 days of the completion of the bulk mailing prepare and keep on file a certification setting forth the date on which the bulk mailing was completed. A taxpayer shall have 45 days to file an appeal upon the issuance of a notification of a change in assessment. An appeal to the Tax Court by one party in a case in which the Tax Court has jurisdiction shall establish jurisdiction over the entire matter in the Tax Court. All appeals to the Tax Court hereunder shall be in accordance with the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

b.No taxpayer or taxing district shall be entitled to appeal either an assessment or an exemption or both that is based on a financial agreement subject to the provisions of the "Long Term Tax Exemption Law" under the appeals process set forth in subsection a. of this section.

amended 1945, c.125; 1978, c.102, s.2; 1979, c.113; 1981, c.568, s.2; 1983, c.36, s.13; 1987, c.185; 1991, c.75, s.28; 1999, c.208, s.2; 2003, c.125, s.13; 2007, c.256; 2009, c.251, s.1; 2013, c.15, s.9.



Section 54:3-21.3 - Fees

54:3-21.3. Fees
Upon the filing of a petition of appeal by any taxpayer with the county board of taxation in any county pursuant to section 54:3-21 of the Revised Statutes, such taxpayer or the person acting on his behalf shall pay to the county treasurer, through the county tax administrator, a fee for each such petition according to the following schedule:

(a) If the assessed valuation of the property under appeal is:

Less than $150,000.00, the fee shall be .................. $5.00

$150,000.00 or more but less than $500,000.00,

the fee shall be ..................................... $25.00

$500,000.00 or more but less than $1,000,000.00,

the fee shall be ..................................... $100.00

$1,000,000.00 or more, the fee shall be ..................... $150.00



(b) When the appeal shall involve only the classification of property, for each parcel of property sought to be reclassified the fee shall be $25.00.

(c) When the appeal shall involve both the assessed valuation of property and the classification of property, the fees shall be according to the provisions of (a) and (b) of this section.

(d) When the appeal shall involve a matter not covered by (a), (b) or (c), the full fee to be paid shall be $25.00.

(e) No filing fee shall be required hereunder to contest the denial of an application for a veteran's or veteran's widow's deduction under section 11 of P.L.1963, c. 171 (C. 54:4-8.20), for a senior citizen's or disabled person's deduction under section 10 of P.L.1963, c. 172 (C. 54:4-89), or for a homestead exemption under P.L.1976, c. 72 (C. 54:4-3.80 et seq.).

Each county tax administrator shall be liable for all such fees paid into his hands and he shall pay over all such fees to the treasurer of the county, who shall receive, account and dispose of such fees as revenues of the county, subject to the provisions of section 18 of this amendatory and supplementary act.

L.1947, c. 93, p. 500, s. 1. Amended by L.1968, c. 463, s. 1, eff. Feb. 21, 1969; L.1979, c. 499, s. 17, eff. Jan. 1, 1980.



Section 54:3-21.3A - Use Of Revenues From Fees.

54:3-21.3a Use of revenues from fees.

18.All revenues received by the county from fees, either established or increased pursuant to this amendatory and supplementary act, shall be used exclusively for the purposes of modernizing the record-retention capabilities of the county board of taxation, for defraying the costs incurred by the county board of taxation in recording and transcribing appeal proceedings, setting forth memorandums of judgment and in providing copies thereof, for paying any salary required to be paid by the county which is increased pursuant to this amendatory and supplementary act, and to effectuate the provisions of the real property assessment demonstration program established by section 4 of P.L.2013, c.15 (C.54:1-104).

L.1979, c.499, s.18; amended 2013, c.15, s.10.



Section 54:3-22 - Hearing Of Appeals; Witnesses; Evidence; Revision Of Taxable Value; Grounds; Computation

54:3-22. Hearing of appeals; witnesses; evidence; revision of taxable value; grounds; computation
a. The board shall thereupon make such order respecting the time and manner for hearing the appeal as it may deem just, and shall summarily hear and determine the appeal, and revise and correct the assessment in accordance with the value prescribed by law. All appeals filed pursuant to the provisions of chapter 3 of Title 54 of the Revised Statutes shall be heard and determined by the board. It may compel the attendance of witnesses, the production of books and papers before it, examine witnesses or cause witnesses to be examined under oath before it, which oath may be administered by a member of the board.

b. In any proceedings before the board where deeds or other instruments of conveyance do not state the true consideration or sale price of the property, which is the subject of appeal, the realty transfer fee paid upon the recording of such deeds or instruments as well as an affidavit of consideration attached to and filed with any such deed or instrument shall be admitted as prima facie evidence of the actual amount of money and the monetary value of any other thing of value constituting the entire compensation paid for such transfer of realty.

c. Whenever the county board of taxation is satisfied by the proofs that the ratio of the assessed valuation of the subject property to its true value exceeds the upper limit or falls below the lower limit of the common level range, it shall revise the taxable value of the property by applying the average ratio to the true value of the property except as hereinafter provided.

d. If the average ratio is below the county percentage level and the ratio of the assessed value of the subject property to its true value exceeds the county percentage level, the county board of taxation shall reduce the taxable value of the property by applying the average ratio to the true value of the property.

e. If both the average ratio and the ratio of the assessed value of the subject property to its true value exceed the county percentage level, the county board of taxation shall revise the taxable value of the property by applying the county percentage level to the true value of the property.

f. The provisions of this section shall not apply to any appeal from an assessment of real property taken with respect to the tax year in which the taxing district shall have completed and put into operation a district-wide revaluation program approved by the Director of Taxation pursuant to chapter 424, laws of 1971 (C. 54:1-35.35 et seq.)

Amended by L.1946, c. 161, p. 730, s. 17; L.1960, c. 51, s. 22; L.1973, c. 123, s. 3, eff. May 9, 1973.



Section 54:3-23 - Disobedience Of Witness, Punishment

54:3-23. Disobedience of witness, punishment
54:3-23. In case of the failure of a person to obey any such order or subpoena of a county board of taxation, or to answer any inquiry properly put to him upon such examination, the person shall be punishable by the Superior Court in the same manner as such failure is punishable by that court in a case therein pending.

Amended 1953,c.51,s.18; 1991,c.91,s.502.



Section 54:3-24 - Perjury

54:3-24. Perjury
A person making a false statement to the board under oath shall be guilty of perjury.



Section 54:3-25 - Quorum; Majority May Act

54:3-25. Quorum; majority may act
A majority of the members of the board shall constitute a quorum for the transaction of business, and an adjustment agreed to by such majority shall be taken to be the action of the board.



Section 54:3-26 - Hearing, Determination Of Appeals

54:3-26. Hearing, determination of appeals
54:3-26. The county board of taxation shall hear and determine all such appeals within three months after the last day for filing such appeals, and shall keep a record of its judgments thereon in permanent form, and shall transmit a written memorandum of its judgments to the assessor of the taxing district and to the taxpayer, setting forth the reasons on which such judgment was based, and in all cases where the amount of tax to be paid shall be changed as the result of an appeal, to the collector of the taxing district. The Director of the Division of Taxation shall prescribe such procedures and forms for the setting forth of such written memorandums of judgments as may be necessary.

Whenever any review is sought of the determination of the county board of taxation, the complaint shall contain a copy of the memorandum of judgment of the county board.

Where no request for review is taken to the Tax Court to review the action or determination of the county board involving real property the judgment of the county board shall be conclusive and binding upon the municipal assessor and the taxing district for the assessment year, and for the two assessment years succeeding the assessment year, covered by the judgment, except as to changes in value of the property occurring after the assessment date. The conclusive and binding effect of such judgment shall terminate with the tax year immediately preceding the year in which a program for a complete revaluation or complete reassessment of all real property within the district has been put into effect. If as of October 1 of the pretax year, the property in question has been the subject of an addition qualifying as an added assessment, a condominium or cooperative conversion, a subdivision or a zoning change, the conclusive and binding effect of such judgment shall terminate with said pretax year.

If the assessor increases the assessment or fails to reflect on the tax duplicate a county board of taxation or Tax Court judgment issued prior to the final preparation of the tax duplicate in either of the two years following the year for which the judgment of the county board was rendered, and if said judgment is a final judgment not further appealed, the burden of proof shall be on the taxing district to establish that the assessor acted reasonably in increasing the assessment. If the county board finds that the assessor did not act reasonably in increasing the assessment or failed to reflect said judgment on the tax duplicate, the county board shall award to the taxpayer reasonable counsel fees, appraisal costs and other costs which shall be paid by the taxing district.

Amended 1946, c.161, s.18; 1957, c.36, s.1; 1979, c.499, s.13; 1999, c.208, s.3.



Section 54:3-26.1 - Extension Of Time For Hearing Appeal

54:3-26.1. Extension of time for hearing appeal
1.In the event a county board of taxation cannot hear and determine any one or more appeals within the time prescribed in R.S.54:3-26, it may at any time apply to the Director of the Division of Taxation for extension of the time within which the appeal or appeals may be heard and determined. The application shall be granted upon a showing by the board that the number of appeals before it is disproportionate to the number of members hearing said appeals or that the number of appeals has increased sufficiently to warrant an extension of time or for other good cause shown. If the application is granted, the Director of the Division of Taxation shall indicate the amount of tax, if any, a taxpayer shall pay during the period of such extension.

L.1976,c.114,s.1; amended 1983, c.36, s.14; 1999, c.208, s.4.



Section 54:3-26A - Action Or Determination Of County Board Of Taxation; Review By Tax Court

54:3-26a. Action or determination of county board of taxation; review by tax court
Any action or determination of a county board of taxation may be reviewed by the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

L.1983, c. 36, s. 51, eff. Jan. 26, 1983.



Section 54:3-26B - Review Of Judgment Of County Board Of Taxation

54:3-26b. Review of judgment of county board of taxation
Any party who is dissatisfied with the judgment of the county board of taxation may seek review of that judgment in the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

L.1983, c. 36, s. 52, eff. Jan. 26, 1983.



Section 54:3-27 - Payment Of Taxes Pending Appeal

54:3-27. Payment of taxes pending appeal
54:3-27. A taxpayer who shall file an appeal from an assessment against him shall pay to the collector of the taxing district no less than the total of all taxes and municipal charges due, up to and including the first quarter of the taxes and municipal charges assessed against him for the current tax year in the manner prescribed in R.S.54:4-66.

A taxpayer who shall file an appeal from an added or omitted assessment shall, in order to maintain an action contesting the added or omitted assessment, pay to the collector of the taxing district all unpaid prior years' taxes and all of the taxes for the current year as said taxes become due and payable, exclusive of the taxes imposed under the added or omitted assessment.

If an appeal involves Class 3B (Farm Qualified) or Classes 15A, B, C, D, E and F (Exempt Property as defined in R.S.54:4-52) and the subject of the appeal is statutory qualification, the taxpayer shall not be required to meet the payment requirements specified herein.

The collector shall accept such amount, when tendered, give a receipt therefor and credit the taxpayer therewith, and the taxpayer shall have the benefit of the same rate of discount on the amount paid as he would have on the whole amount.

Notwithstanding the foregoing, the county board of taxation may relax the tax payment requirement and fix such terms for payment of the tax as the interests of justice may require. If the county board of taxation refuses to relax the tax payment requirement and that decision is appealed, the Tax Court may hear all issues without remand to the county board of taxation as the interests of justice may require.

The payment of part or all of the taxes upon any property, due for the year for which an appeal from an assessment upon such property has been or shall hereafter be taken, or of taxes for subsequent years, shall in nowise prejudice the status of the appeal or the rights of the appellant to prosecute such appeal, before the county board of taxation, the Tax Court, or in any court to which the judgment arising out of such appeal shall be taken, except as may be provided for in R.S.54:51A-1.

Amended 1938, c.151; 1975, c.361, s.1; 1977, c.357, s.1; 1991, c.75, s.30; 1999, c.208, s.5.



Section 54:3-27.2 - Refund Of Excess Taxes; Interest.

54:3-27.2 Refund of excess taxes; interest.

2.Except as required in paragraph (2) of subsection a. of section 2 of P.L.1983, c.137 (C.54:4-134), in the event that a taxpayer is successful in an appeal from an assessment on real property, the respective taxing district shall refund any excess taxes paid, together with interest thereon from the date of payment at a rate of 5% per annum, less any amount of taxes, interest, or both, which may be applied against delinquencies pursuant to section 2 of P.L.1983, c.137 (C.54:4-134), within 60 days of the date of final judgment.

L.1975, c.361, s.2; amended 1977, c.357, s.3; 1983, c.137, s.1; 2012, c.19, s.1.



Section 54:3-28 - Removal Of Member For Cause; Successor

54:3-28. Removal of member for cause; successor
A member of a county board of taxation who shall willfully or intentionally fail, neglect or refuse to comply with the constitution or laws of this state relating to the assessment and collection of taxes, or to perform a duty prescribed by this title, may, after a proper hearing, be dismissed by the governor, and his office declared vacant. The governor may thereupon appoint his successor in accordance with the provisions of this chapter.



Section 54:3-30 - Permanent Offices In Certain Counties; Records Public

54:3-30. Permanent offices in certain counties; records public
The governing body of the county shall provide the county board of taxation, and county tax administrator with permanent offices for the transaction of the business of the county board and the preservation of its records and papers, and shall supply such equipment and supplies as may be necessary. The records shall be open to the inspection of the public during ordinary business hours.

Amended by L.1979, c. 499, s. 14, eff. Jan. 1, 1980.



Section 54:3-31 - Traveling Expenses Of Members And Administrator Paid By Governing Body

54:3-31. Traveling expenses of members and administrator paid by governing body
The governing body of the county shall defray the actual traveling expenses of the members of the county board of taxation and the county tax administrator and shall, consistent with such procedures as may be adopted by the governing body, pay the bills therefor when duly attested.

Amended by L.1979, c. 499, s. 15, eff. Jan. 1, 1980.



Section 54:3-32 - Preparation Of Annual Budget Request By County Tax Administrator.

54:3-32 Preparation of annual budget request by county tax administrator.
4.A county tax administrator shall prepare the annual budget request for the county board of taxation pursuant to the requirements of section 3 of P.L.2015, c.249 (C.40A:4-45.45b).

L.2015, c.249, s.4.



Section 54:4-1 - Property Subject To Taxation.

54:4-1 Property subject to taxation.
54:4-1. All property real and personal within the jurisdiction of this State not expressly exempted from taxation or expressly excluded from the operation of this chapter shall be subject to taxation annually under this chapter. Such property shall be valued and assessed at the taxable value prescribed by law. Land in agricultural or horticultural use which is being taxed under the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), shall be valued and assessed as provided by that act. An executory contract for the sale of land, under which the vendee is entitled to or does take possession thereof, shall be deemed, for the purpose of this act, a mortgage of said land for the unpaid balance of purchase price. Personal property taxable under this chapter shall include, however, only the machinery, apparatus or equipment of a petroleum refinery that is directly used to manufacture petroleum products from crude oil in any of the series of petroleum refining processes commencing with the introduction of crude oil and ending with refined petroleum products, but shall exclude items of machinery, apparatus or equipment which are located on the grounds of a petroleum refinery but which are not directly used to refine crude oil into petroleum products and the tangible goods and chattels, exclusive of inventories, used in business of local exchange telephone, telegraph and messenger systems, companies, corporations or associations that were subject to tax as of April 1, 1997 under P.L.1940, c.4 (C.54:30A-16 et seq.) as amended, and shall not include any intangible personal property whatsoever whether or not such personalty is evidenced by a tangible or intangible chose in action except as otherwise provided by R.S.54:4-20. As used in this section, "local exchange telephone company" means a telecommunications carrier providing dial tone and access to 51% of a local telephone exchange. Property omitted from any assessment may be assessed by the county board of taxation, or otherwise, within such time and in such manner as shall be provided by law. Real property taxable under this chapter means all land and improvements thereon and includes personal property affixed to the real property or an appurtenance thereto, unless:

a. (1) The personal property so affixed can be removed or severed without material injury to the real property;

(2)The personal property so affixed can be removed or severed without material injury to the personal property itself; and

(3)The personal property so affixed is not ordinarily intended to be affixed permanently to real property; or

b.The personal property so affixed is machinery, apparatus, or equipment used or held for use in business and is neither a structure nor machinery, apparatus or equipment the primary purpose of which is to enable a structure to support, shelter, contain, enclose or house persons or property. For purposes of this subsection, real property shall include pipe racks, and piping and electrical wiring up to the point of connections with the machinery, apparatus, or equipment of a production process as defined in this section.

c.(Deleted by amendment, P.L.2004, c.42).

Real property, as defined herein, shall not be construed to affect any transaction or security interest provided for under the provisions of chapter 9 of Title 12A of the New Jersey Statutes (N.J.S.12A:9-101 et seq.). The provisions of this section shall not be construed to repeal or in any way alter any exemption from, or any exception to, real property taxation or any definition of personal property otherwise provided by statutory law.

The Director of the Division of Taxation in the Department of the Treasury may adopt rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as may be deemed necessary to implement and administer the provisions of this act.

Amended 1942, c.281, s.1; 1943, c.120, s.1; 1945, c.163, s.1; 1946, c.159; 1946, c.242, s.1; 1947, c.413, s.14; 1960, c.51, s.23; 1962, c.238; 1965, c.62, s.1; 1966, c.138, s.1; 1986, c.117, s.1; 1989, c.2, s.4; 1992, c.24, s.3; 1997, c.162, s.60; 2001, c.438; 2004, c.42, s.13.



Section 54:4-1.1 - Pending Litigation Unaffected; Effect On Existing Assessment, Lien, Or Obligation To Pay Taxes; Omitted Property

54:4-1.1. Pending litigation unaffected; effect on existing assessment, lien, or obligation to pay taxes; omitted property
Nothing herein shall be construed to affect any pending litigation, nor to repeal, abate, cancel, cause to lapse, or otherwise affect in any manner, any assessment or the lien or obligation to pay any taxes heretofore assessed to any taxpayer, or the legal authority to collect taxes, interest and penalties which have accrued under any provision of law repealed by this act, or under any other law, except as specifically provided in this act; provided, however, that on and after the effective date of this act no county board of taxation shall by resolution cause to be entered upon the tax duplicate an assessment against any intangible personal property omitted by the assessor, nor entertain any complaint for the adding of omitted intangible personal property, save that any proceeding heretofore actually instituted for the listing and assessment of omitted property may be prosecuted to its final conclusion without respect to the provisions of this section.

L.1945, c. 163, p. 581, s. 9.



Section 54:4-1.2 - Short Title

54:4-1.2. Short title
This act shall be known and may be cited as the "Manufactured Home Taxation Act."

L.1983, c. 400, s. 1, eff. Dec. 22, 1983.



Section 54:4-1.3 - Legislative Findings And Determinations

54:4-1.3. Legislative findings and determinations
The Legislature finds and determines that:

a. It is in the public interest that the Legislature address the difficult questions raised in litigation over the tax status of manufactured homes;

b. Manufactured homes located in mobile home parks receive fewer public services than manufactured homes or other single family dwelling units located on privately owned lots, and thus the former homes occasion a lower level of public expenditures than the latter homes;

c. With respect to purchaser financing, manufactured homes located in mobile home parks are not treated in the same manner as manufactured homes located on private lots owned by the homeowner or other residential property, and thus are not typically financed through mortgage arrangements, but are typically financed through installment credit;

d. Because of the differences in siting between manufactured homes in mobile home parks and manufactured homes otherwise located, it is difficult to equate the two for property title purposes, and thus for the purposes of property tax enforcement;

e. The Legislature has provided that certain property owned by public utilities which would otherwise constitute real property for the purposes of taxation is not real property for such purposes, and has provided an alternate means of ensuring that the owner of such property is responsible for reasonable payment for public services which that owner receives;

f. The factors which distinguish manufactured homes in mobile home parks from other dwelling units warrants a distinction between the former and the latter which is analogous to the distinction drawn in the case of public utilities property;

g. It is necessary to draw that distinction in a fair and equitable manner, which will not penalize the owners of the manufactured homes located in mobile home parks, nor absolve them of their responsibility to pay for the public services they receive;

h. It is further necessary to ensure parity, where taxation is concerned, between manufactured homes situated outside mobile home parks and other similar dwelling units;

i. The land and improvements thereto which together constitute a mobile home park, including those improvements added as part of the private provision of otherwise public services, are subject to taxation as real property, and the revenues derived from the assessment and levy of these real property taxes contribute to the defrayal of the costs of public services provided the owner of the park and lessees of sites in that park; and

j. It is appropriate and necessary to provide a method by which a municipality may receive reasonable payment for services provided the owners of manufactured homes in mobile home parks, the cost of which services is not defrayed by real property tax revenues.

L.1983, c. 400, s. 2, eff. Dec. 22, 1983.



Section 54:4-1.4 - Definitions

54:4-1.4. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Community Affairs;

b. "Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment, manufactured home or other unit of housing owned by the corporation or association, or to purchase a unit of housing constructed or erected by the corporation or association;

c. "Grade" means a reference plane consisting of the average finished ground level adjacent to a structure, building, or facility at all visible exterior walls;

d. "Manufactured home" means a unit of housing which:

(1) Consists of one or more transportable sections which are substantially constructed off site and, if more than one section, are joined together on site;

(2) Is built on a permanent chassis;

(3) Is designed to be used, when connected to utilities, as a dwelling on a permanent or nonpermanent foundation; and

(4) Is manufactured in accordance with the standards promulgated for a manufactured home by the secretary pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974," Pub.L. 93-383 (42 U.S.C. s. 5401 et seq.) and the standards promulgated for a manufactured or mobile home by the commissioner pursuant to the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.);

"Manufactured home" also means and includes any unit of housing manufactured before the effective date of the standards promulgated by the secretary or, as appropriate, by the commissioner, but which otherwise meets the criteria set forth in this subsection;

e. "Mobile home park" means a parcel of land, or two or more contiguous parcels of land, containing no fewer than 10 sites equipped for the installation of manufactured homes, where these sites are under common ownership and control, other than as a cooperative, for the purpose of leasing each site to the owner of a manufactured home for the installation thereof, and where the owner or owners provide services, which are provided by the municipality in which the park is located for property owners outside the park, which services may include but shall not be limited to:

(1) The construction and maintenance of streets;

(2) Lighting of streets and other common areas;

(3) Garbage removal;

(4) Snow removal; and

(5) Provisions for the drainage of surface water from home sites and common areas.

A parcel, or any contiguous parcels, of land which contain, on the effective date of this act, no fewer than three sites equipped for the installation of manufactured homes, and which otherwise conform to the provisions of this subsection, shall qualify as a mobile home park for the purposes of this act;

f. "Municipal service fee" means a fee imposed on manufactured homes installed in a mobile home park for the purpose of reasonable payment for services rendered the owners of the manufactured homes by the municipality or any other local taxing authority established pursuant to an ordinance of the municipal governing body, and for the reimbursement of the municipality for payments made thereby to the school district in which the mobile home park is located for educational costs occasioned by pupils residing in that park;

g. "Nonpermanent foundation" means any foundation consisting of nonmortared blocks, wheels, a concrete slab, runners, or any combination thereof, or any other system approved by the commissioner for the installation and anchorage of a manufactured home on other than a permanent foundation;

h. "Off site construction of a manufactured home or section thereof" means the construction of that home or section at a location other than the location at which the home is to be installed;

i. "On site joining of sections of a manufactured home" means the joining of those sections at the location at which the home is to be installed;

j. "Permanent foundation" means a system of support installed either partially or entirely below grade, which is:

(1) Capable of transferring all design loads imposed by or upon the structure into soil or bedrock without failure;

(2) Placed at an adequate depth below grade to prevent frost damage; and

(3) Constructed of any material approved by the commissioner;

k. "Runners" means a system of support consisting of poured concrete strips running the length of the chassis of a manufactured home under the lengthwise walls of that home;

l. "Secretary" means the Secretary of the United States Department of Housing and Urban Development; and

m. "Trailer" means a recreational vehicle, travel trailer, camper or other transportable, temporary dwelling unit, with or without its own motor power, designed and constructed for travel and recreational purposes to be installed on a nonpermanent foundation if installation is required.

L.1983, c. 400, s. 3, eff. Dec. 22, 1983.



Section 54:4-1.5 - Manufactured Homes Subject To Taxation As Real Property

54:4-1.5. Manufactured homes subject to taxation as real property
a. Except as otherwise provided for in subsection b. of this section and in P.L.1982, c. 220 (C. 54:4-23a), a manufactured home shall be subject to taxation as real property under chapter 4 of Title 54 of the Revised Statutes when that home:

(1) Is affixed to the land on which it is sited by a permanent foundation; or

(2) Is affixed to that land by a nonpermanent foundation and connected to utility systems in such manner as to render the home habitable as a dwelling unit on a permanent basis.

b. A manufactured home which is installed in a mobile home park shall not be subject to taxation as real property.

L.1983, c. 400, s. 4, eff. Dec. 22, 1983.



Section 54:4-1.6 - Municipal Service Fee; Ordinance; Imposition On Manufactured Homes In Mobile Home Park; Determination Of Amount; Collection By Owner Of Mobile Home Park; Transmittal; Interest On Delinquencies; Rent Surcharge

54:4-1.6. Municipal service fee; ordinance; imposition on manufactured homes in mobile home park; determination of amount; collection by owner of mobile home park; transmittal; interest on delinquencies; rent surcharge
a. A municipality, by ordinance, shall provide for the imposition of an annual municipal service fee, on manufactured homes installed in a mobile home park within its corporate boundaries. In setting this fee, the municipal governing body shall take into account the extent to which the taxes assessed and levied pursuant to Title 54 of the Revised Statutes against the land and improvements thereto which together constitute the mobile home park in which the homes are installed defray the costs of services provided, or paid for, by the municipality, or provided by any other appropriate taxing authority, for lessees of sites in the park. The ordinance imposing the municipal service fee shall provide for the proration of that fee, as necessary, in order to account for vacancies in the mobile home park.

b. The municipal service fee shall be collected from each owner of a manufactured home on a monthly basis by the owner of the mobile home park in which the home is installed. The park owner shall issue a receipt to the homeowner upon each collection.

The park owner shall transmit the fees collected, in a manner set forth in the ordinance imposing the fee, to the tax collector of the taxing district constituting the municipality in which the fee is imposed, and shall transmit therewith a copy of each receipt issued pursuant to this subsection.

The governing body of the municipality may, by ordinance, fix a rate of interest to be charged a homeowner by the municipality for failure to pay the municipal service fee when due and payable, and to be charged a park owner for failure to transmit fees actually collected when so required. This rate shall be fixed within the limits established for interest charged for delinquent property taxes pursuant to R.S. 54:4-67.

c. An ordinance adopted pursuant to subsection a. of this section shall set forth the manner in which the municipal service fee shall be allocated among the owners of manufactured homes within the mobile home park. To the extent that the respective portion of the municipal service fee allocated to the owner of a manufactured home constitutes a new fee or an increase of any similar fee imposed before the effective date of this act, this new fee or increase, as appropriate, shall in turn constitute a rent surcharge, collectible in addition to any surcharge or increase permitted by any rent control or rent levelling ordinance adopted by the municipality.

d. Notwithstanding any provision to the contrary of subsection c. of this section, the respective portion of a municipal service fee allocated to the owner of a manufactured home shall be deemed rent for eviction purposes.

L.1983, c. 400, s. 5, eff. Dec. 22, 1983.



Section 54:4-1.7 - Sales Tax; Imposition On Manufacturer's Invoice Price Of Manufactured Home On First Sale

54:4-1.7. Sales tax; imposition on manufacturer's invoice price of manufactured home on first sale
The sales tax imposed by the "Sales and Use Tax Act," P.L.1966, c. 30 (C. 54:32B-1 et seq.) shall be applied only against the manufacturer's invoice price of a manufactured home upon the first sale of that home.

L.1983, c. 400, s. 6, eff. Dec. 22, 1983.



Section 54:4-1.8 - Trailers; Inapplicability Of Act

54:4-1.8. Trailers; inapplicability of act
Trailers shall not be subject to the provisions of this act.

L.1983, c. 400, s. 8, eff. Dec. 22, 1983.



Section 54:4-1.9 - Transfer Inheritance And Estate Tax; Application To Manufactured Homes

54:4-1.9. Transfer inheritance and estate tax; application to manufactured homes
A manufactured home subject to real property taxation pursuant to this act shall be treated as real property for the purposes of imposing the transfer inheritance and estate tax pursuant to R.S. 54:34-1 et seq.

L.1983, c. 400, s. 9, eff. Dec. 22, 1983.



Section 54:4-1.10 - Tax Exempt Real Property; Activity Conducted For Profit; Tax Liability Of Private Party

54:4-1.10. Tax exempt real property; activity conducted for profit; tax liability of private party
When real property which is exempt from taxation is used by a private party in connection with an activity conducted for profit, and the use does not render the real property taxable pursuant to section 1 of P.L.1949, c. 177 (C. 54:4-2.3) or otherwise, the real property shall be assessed and taxed as real property of the private party. The private party is subject to liability for taxation to the same extent as though he owned the property or any portion thereof, unless the owner consents to the taxation thereof. For purposes of this act, "use" means the right or license, express or implied, to possess and enjoy the benefits from any real property, whether or not that right or license is actually exercised.

L.1984, c. 176, s. 1, eff. Nov. 2, 1984.



Section 54:4-1.11 - Procedures For Administration Of Tax

54:4-1.11. Procedures for administration of tax
The assessment, collection, apportionment, and payment of the real property tax imposed by section 1, the attachment of the lien for such taxes, the right of appeal, the entitlement to a proportionate cancellation of the assessment, and the authority granted to municipalities to anticipate taxes to be collected shall be governed by the procedures provided for the administration of leasehold estates owned by tax-exempt entities under sections 2 through 8 of P.L. 1949, c. 177 (C. 54:4-2.4 through C. 54:4-2.10).

L.1984, c. 176, s. 2, eff. Nov. 2, 1984.



Section 54:4-1.12 - Storage Tank Deemed Real Property

54:4-1.12. Storage tank deemed real property
3. For the purposes of chapter 4 of Title 54 of the Revised Statutes and notwithstanding the provisions of R.S.54:4-1, a storage tank having a capacity of more than 30,000 gallons is deemed to be real property. The fact that products are mixed, blended, heated or subjected to a similar non-production process within a storage tank shall not in itself render that tank personal property.

L.1986,c.117,s.3; amended 1992,c.24,s.5.



Section 54:4-1.13 - Short Title

54:4-1.13. Short title
1. This act shall be known and may be cited as the "Business Retention Act."

L.1992,c.24,s.1



Section 54:4-1.14 - Findings, Declarations

54:4-1.14. Findings, declarations
2. The Legislature finds and declares that since 1979 New Jersey has lost a major share of its manufacturing jobs and manufacturing plants and this trend has persisted throughout periods of economic recovery and periods of recession. The Legislature also finds that New Jersey's manufacturing sector, notwithstanding the recent losses, continues to be an important source of relatively high-paying employment for a large portion of the work force and an essential foundation for the rest of the economy, serving as a larger multiplier of jobs in the economy than any other sector. The Legislature further finds that in order to retain manufacturing jobs it is in the interest of the business community, municipalities and the State of New Jersey to maintain a policy regarding the taxation of business personal property which is historically consistent, equitable and competitive with neighboring states and which creates and maintains reasonable incentives for manufacturing interests to exist and thrive in New Jersey. The Legislature, therefore, declares that it is the policy of the State, through this act, to refine the definitions of real property and personal property in order to reaffirm the broad exclusion from local property taxes of business personal property used or held for use in business.

L.1992,c.24,s.2.



Section 54:4-1.15 - Definitions

54:4-1.15. Definitions
4. As used in R.S.54:4-1 and section 3 of P.L.1986, c.117 (C.54:4-1.12):

"Machinery, apparatus or equipment" means any machine, device, mechanism, instrument, tool, tank or item of tangible personal property used or held for use in business.

"Production process" means the process commencing with the introduction of raw materials or components into a systematic series of manufacturing, assembling, refining or processing operations and ceasing when the product is in the form in which it will be sold to the ultimate consumer.

"Structure" means any assemblage of building or construction materials fixed in place for the primary purpose of supporting, sheltering, containing, enclosing or housing persons or property.

"Used or held for use in business" means any item of machinery, apparatus or equipment used or held for use in a business transaction, activity, or occupation conducted for profit in New Jersey.

L.1992,c.24,s.4.



Section 54:4-1.16 - Schedule For Reducing Assessment

54:4-1.16. Schedule for reducing assessment
6. If a determination shall be made, either by an assessor or in a judicial proceeding, that a taxpayer is entitled to a reduction in assessment on the grounds that a municipality, on the date of this enactment, was taxing as real property items of machinery, apparatus, and equipment excluded from taxation by this enactment, the municipality shall be entitled to assess that property as personal property and to tax that property in decreasing amounts over a period of five years, at the municipality's general tax rate, in accordance with all laws and procedures established for taxing real property, and in accordance with the following schedule:

First year of reduction: 20% of the total reduction that the taxpayer would otherwise be entitled to;

Second year of reduction: 40% of the total reduction that the taxpayer would otherwise be entitled to;

Third year of reduction: 60% of the total reduction that the taxpayer would otherwise be entitled to;

Fourth year of reduction: 80% of the total reduction that the taxpayer would otherwise be entitled to;

Fifth year of reduction and all years thereafter: 100% of the total reduction;

Provided, however, that the taxpayer may challenge an assessor's determination under this section in a judicial proceeding, and that in such a proceeding the municipality shall bear the burden of proving by a preponderance of the evidence (a) that the item or items had previously been assessed and (b) the assessed value of the item or items.

L.1992,c.24,s.6.



Section 54:4-1.17 - Construction Of 1997 Utility Tax Act.

54:4-1.17 Construction of 1997 utility tax act.

70. a. Nothing in this act shall be construed to limit municipal taxation of real estate pursuant to R.S.54:4-1 of current or former remitters of the transitional energy facility assessment, or of a corporate or non-corporate legal successor or assignee of a current or former remitter of the transitional energy facility assessment whether through any reorganization, sale, bankruptcy, consolidation, merger or other transaction or occurrence of any kind without limitation. As used in this section, "real estate" means lands and buildings, but shall not include items of the type as set forth in the list of scheduled property for gas systems and electric light, heat and power systems in section 10 of P.L.1940, c.5 (C.54:30A-58) prior to January 1, 1998. As provided in that list, railways, tracks, ties, lines, wires, cables, poles, pipes, conduits, bridges, viaducts, dams and reservoirs (except that the lands upon which dams and reservoirs are situated shall be included as real estate), machinery, apparatus or equipment, notwithstanding any attachment thereof to lands or buildings owned by current or former remitters of the transitional energy facility assessment, or of a corporate or non-corporate legal successor or assignee of a current or former remitter of the transitional energy facility assessment whether through any reorganization, sale, bankruptcy, consolidation, merger or other transaction or occurrence of any kind without limitation, are not real estate.

b. No municipality, regional or county governmental agency shall directly or indirectly tax as real property, or include within the assessment of real property, the public utility owned electrical interconnect, water lines or gas lines, or any value thereof, which were set forth in the list of scheduled property for gas systems and electric light, heat and power systems in section 10 of P.L.1940, c.5 (C.54:30A-58), prior to enactment of this act whether or not on the real estate of current or former remitters of the transitional energy facility assessment.

L.1997,c.162,s.70.



Section 54:4-1.18 - Definitions Relative To Taxation Of Recreational Vehicles.

54:4-1.18 Definitions relative to taxation of recreational vehicles.

1.As used in this act:

"Campsite" means any parcel of land, or contiguous parcels of land under common ownership, designed and used for the purpose of camping and associated recreational uses.

"Nonpermanent foundation" means any foundation consisting of nonmortared blocks, wheels, a concrete slab, runners, or any combination thereof, or any other system for the installation and anchorage of a recreational vehicle on other than a permanent foundation.

"Recreational vehicle" means a unit which:

a.Consists of one or more transportable sections which are substantially constructed off-site and, if the unit consists of more than one section, is joined together on-site;

b.Is built on a permanent chassis;

c.Is designed to be used, when connected to utilities, as a temporary dwelling on a nonpermanent foundation and is not, in fact, used as a dwelling unit on a permanent basis; and

d.Is not a "manufactured home" as defined in section 3 of P.L.1983, c.400 (C.54:4-1.4).

L.1999,c.284,s.1.



Section 54:4-1.19 - Exemption From Taxation As Real Property For Certain Recreational Vehicles.

54:4-1.19 Exemption from taxation as real property for certain recreational vehicles.

2.A recreational vehicle which is installed in a campsite shall not be subject to taxation as real property.

L.1999,c.284,s.2.



Section 54:4-1.20 - Outdoor Advertising Sign, Structure Deemed Real Property.

54:4-1.20 Outdoor advertising sign, structure deemed real property.
14. For the purposes of chapter 4 of Title 54 of the Revised Statutes and notwithstanding the provisions of R.S.54:4-1, an outdoor advertising sign required to be permitted pursuant to the "Roadside Sign Control and Outdoor Advertising Act," P.L.1991, c.413 (C.27:5-5 et seq.), the sign's supporting structure having the primary purpose of supporting the outdoor advertising sign, its other constituent parts, and the foundation if any to which the supporting structure is attached, are deemed to be real property.

L.2004,c.42,s.14.



Section 54:4-2 - Taxation Of Property Of Corporations

54:4-2. Taxation of property of corporations
Except as otherwise provided as to particular corporations, all property, real and personal, of a corporation shall be taxed the same as the real and personal property of an individual.



Section 54:4-2.2A - State Property Defined

54:4-2.2a. State property defined
As used in this act:

"State property" means land and improvements owned by the State and includes but shall not be limited to State offices, hospitals, institutions, schools, colleges, universities, garages, inspection stations, warehouses, barracks and armories together with abutting vacant land held for future development for the same purposes. State property shall not include that used or held for future use for highway, bridge or tunnel purposes or property which is qualified under State law for any other State payment in lieu of taxes.

L.1977, c. 272, s. 1.



Section 54:4-2.2B - State Property; Assessment And Subjection To In Lieu Tax Payment

54:4-2.2b. State property; assessment and subjection to in lieu tax payment
Notwithstanding the provisions of any other law and to compensate municipalities for the impact upon local government costs of local services to State property, such property shall be assessed and subject to an in lieu tax payment provided in this act.

L.1977, c. 272, s. 2.



Section 54:4-2.2C - Statements Of Taxable Value

54:4-2.2c. Statements of taxable value
Commencing with the tax year 1977, each assessor annually on or before September 15 shall prepare and send to the Director of the Division of Taxation on a form prescribed by him statements of the taxable value assessments as if the same were not exempt from taxation on each parcel of State-owned real property, as described in section 1 of this act.

L.1977, c. 272, s. 3.



Section 54:4-2.2D - Review And Revision Of List And Assessment By Director; Notice; Finality Of Determination By Director

54:4-2.2d. Review and revision of list and assessment by director; notice; finality of determination by director
Upon the receipt of the assessments of State property, the director shall review and revise the list and the assessment of any parcel of State property, and annually on or before November 15 the director shall notify the county board of taxation and the taxing district affected by any such change, addition or revision. The determination by the director shall be final and there shall be no appeal taken with respect thereto, except to correct typographical and mathematical errors.

L.1977, c. 272, s. 4.



Section 54:4-2.2E - State's Liability For In Lieu Tax Payments; Computation; Limitations

54:4-2.2e. State's liability for in lieu tax payments; computation; limitations
After completion of the review of the assessments of State property, the director shall compute the State's liability for in lieu tax payments in each municipality affected. The in lieu payment shall be calculated by applying the effective local purpose tax rate of the municipality for the tax year 1977 and thereafter to the aggregate amount of State property, as defined in section 1, in the municipality and the sum of such calculations shall constitute the State's liability; provided, however, the State shall have no liability to any one municipality when the sum of its liability is less than $1,000.00, and no municipality shall receive an in lieu payment from the State greater than an amount equal to 35% of the local purpose tax levy, which for the purposes of this act shall include revenues which are used for municipal purposes and derived from tax abated properties, for the year for which the calculations are made; provided, however, that in any calendar year no municipality which receives or is entitled to receive any extraordinary payment for municipal services and in lieu of taxes under P.L.1977, c. 137 shall receive less under this act than the amount that it received under said P.L.1977, c. 137.

L.1977, c. 272, s. 5. Amended by L.1979, c. 26, s. 1, eff. Feb. 22, 1979; L.1983, c. 256, s. 1, eff. July 7, 1983.



Section 54:4-2.2E1 - Adjustments To In Lieu Of Tax Payment

54:4-2.2e1. Adjustments to in lieu of tax payment
Notwithstanding the provisions of section 5 of P.L.1977, c.272 (C.54:4-2.2e), if the State has provided, or by July 5 of the year immediately succeeding the year of the director's computation pursuant to that section is scheduled to provide, an advance payment or payments to a municipality subject to article IV of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-54 et seq.) for the State's liability for in lieu of tax payment on behalf of any new State facility, including the land on which the facility is located, to be constructed in the municipality; then, commencing with the computations and certifications for the first year for which the State is liable to the municipality for said payments, the Director of the Division of Taxation shall exclude from the amount certified in lieu of tax payment required each year by P.L.1977, c.272, an amount equal to that which the State would otherwise be obligated to pay the municipality pursuant to P.L.1977, c.272 for that facility including the land on which the facility is located until the total amount withheld from in lieu of tax payments to the municipality equals the amount of the advance payment or payments made to the municipality.

The Director of the Division of Local Government Services shall each year on or before November 1 provide the Director of the Division of Taxation with a certification of the amounts and dates of said advance payments or payments which have been provided or are scheduled to be provided by July 5 of the immediately succeeding year. These certifications for a municipality shall no longer be provided when the Director of the Division of Taxation notifies the Director of the Division of Local Government Services that the amount which has been excluded for a municipality equals what the State was otherwise obligated to pay the municipality pursuant to this section.

L.1981,c.211,s.22; amended 1990,c.16,s.1.



Section 54:4-2.2F - Certification Of Amount Of Liability

54:4-2.2f. Certification of amount of liability
Upon completion of the review of assessments of State property and the calculation of the State's liability for in lieu tax payments, the director shall certify to the State Treasurer, on or before December 1, 1977, and on or before December 1 annually thereafter, the total amount necessary therefor.

L.1977, c. 272, s. 6.



Section 54:4-2.2G - Annual Appropriation; Inclusion In Budget

54:4-2.2g. Annual appropriation; inclusion in budget
In lieu payments for local services to State property shall be appropriated for the tax year 1978 and annually thereafter and the State Treasurer shall include in his budget request for State aid to municipalities the funds necessary therefor which shall be appropriated by the Legislature.

L.1977, c. 272, s. 7.



Section 54:4-2.2H - Anticipation By Municipalities In Preparation Of Annual Budget

54:4-2.2h. Anticipation by municipalities in preparation of annual budget
Any municipality in which State property is situated and which shall qualify under the provisions of this act may anticipate its in lieu tax payment by the State as revenue in preparing its annual budget.

L.1977, c. 272, s. 8.



Section 54:4-2.2I - Payment; Dates

54:4-2.2i. Payment; dates
In lieu tax payments for local services to State property shall be made in two equal annual installments on July 5 and November 1.

L.1977,c.272,s.9; amended 1990,c.16,s.2.



Section 54:4-2.2J - Appropriation Lower Than Amount Necessary For Full Funding; Apportionment Of Payments

54:4-2.2j. Appropriation lower than amount necessary for full funding; apportionment of payments
In the event that an appropriation made for any year is less than the amount required for full payment in lieu of taxes to each municipality, the amount otherwise payable to each municipality shall be reduced in the same proportion as the appropriation made is to the amount required for full funding.

L.1977, c. 272, s. 10.



Section 54:4-2.2K - Rules And Regulations; Access To Facts And Information

54:4-2.2k. Rules and regulations; access to facts and information
The director is authorized to make such rules and regulations and to require such facts and information from local assessors, county boards of taxation and agencies of the State Government as he may deem necessary to carry out the provisions of this act.

L.1977, c. 272, s. 11.



Section 54:4-2.3 - Exempt Property Leased To Person Whose Property Is Not Exempt

54:4-2.3. Exempt property leased to person whose property is not exempt
When real estate exempt from taxation is leased to another whose property is not exempt, and the leasing of which does not make the real estate taxable, the leasehold estate and the appurtenances shall be listed as the property of the lessee thereof, or his assignee, and assessed as real estate.

L.1949, c. 177, p. 566, s. 1.



Section 54:4-2.4 - Leasehold Less Than Calendar Year; Proportionate Assessment

54:4-2.4. Leasehold less than calendar year; proportionate assessment
Where the whole or any part of the term of such leasehold estate in any calendar year is less than the whole of such calendar year, the assessment for such year shall be that proportion of the amount of the assessment for the full year which the number of days said leasehold estate exists in said calendar year bears to three hundred sixty-five.

L.1949, c. 177, p. 566, s. 2.



Section 54:4-2.5 - Added Assessment Lists

54:4-2.5. Added Assessment Lists
Assessments on such leasehold estates commencing between January first and October first of any year shall be entered in the Added Assessment List, 19, for such year, and assessments on such leasehold estates commencing between October first and January first of any year shall be entered in the Added Assessment List, 19, for the subsequent year; and taxes thereon, whether said leasehold estate consists of improved or unimproved real estate, shall be billed and shall be payable as are taxes on real estate, assessment of which is entered in said Added Assessment List, 19.

L.1949, c. 177, p. 567, s. 3.



Section 54:4-2.6 - Collection Of Taxes On Leasehold Estate

54:4-2.6. Collection of taxes on leasehold estate
Taxes on such leasehold estate shall be collected, accounted for, and the amount thereof to be paid to the county shall be determined and paid, as are taxes on real estate entered in the Added Assessment List, 19.

L.1949, c. 177, p. 567, s. 4.



Section 54:4-2.7 - Appeal

54:4-2.7. Appeal
Lessees of such leasehold estates shall have the same right of appeal and shall be subject to the same limitations thereon as owners of real estate; and said appeals shall be governed by the laws concerning appeals from other real property, assessment of which is entered in said Added Assessment List, 19.

L.1949, c. 177, p. 567, s. 5.



Section 54:4-2.8 - Lien Upon Leasehold Estate

54:4-2.8. Lien upon leasehold estate
Such taxes shall, until paid, be a lien upon said leasehold estate and the lessee, or his assignee, shall be personally liable therefor.

L.1949, c. 177, p. 567, s. 6.



Section 54:4-2.9 - Proportionate Cancellation On Termination Of Leasehold Estate

54:4-2.9. Proportionate cancellation on termination of leasehold estate
Any lessee or his assignee whose estate is terminated prior to the term granted by the lessor, upon presentation to the governing body of the municipality of proof of the cancellation by said lessor of said lease and of the surrender of his possession thereunder, shall be entitled to a proportionate cancellation of the assessment and to the refund of taxes paid on the portion of the assessment so canceled.

L.1949, c. 177, p. 567, s. 7.



Section 54:4-2.10 - Anticipation Of Taxes To Be Collected From Leasehold Estates

54:4-2.10. Anticipation of taxes to be collected from leasehold estates
Any municipality may anticipate as revenue for budget purposes the taxes to be collected from such leasehold estates which are or may be in existence on January first of any year and which, according to the terms of the letting, will continue to exist for the whole or part of such year.

L.1949, c. 177, p. 568, s. 8.



Section 54:4-2.11 - Leasehold Estates Existing October 1, 1949

54:4-2.11. Leasehold estates existing October 1, 1949
All such leasehold estates existing on October first, one thousand nine hundred and forty-nine, shall be assessed and taxed as if said leasehold estates commenced October first, one thousand nine hundred and forty-nine.

L.1949, c. 177, p. 568, s. 9.



Section 54:4-2.12 - Application Of Act

54:4-2.12. Application of act
This act shall not affect or apply to:

(1) property leased to or by any interstate agency existing under any interstate compact between the State of New Jersey and any other State or Commonwealth; or

(2) the leasehold estates and the appurtenances or tenancies of any person heretofore or hereafter renting or leasing real property owned by any municipality whether acquired by said municipality for public use pursuant to law or in any other manner or for any other lawful purpose whatsoever; or

(3) leasehold estates or tenancies of any person renting or leasing for residential use any house or apartment constructed or renovated under the "Local Housing Authorities Law" (P.L.1938, c. 19, as amended), "Housing Co-operation Law" (P.L.1938, c. 20), "Redevelopment Companies Law" (P.L.1944, c. 169), "Urban Redevelopment Law" (P.L.1946, c. 52), "Public Housing Law" (P.L.1933, c. 78), or any law of this State or of the United States granting, requiring, or authorizing tax assistance or total or partial tax exemption to real estate or improvements thereon used in connection with any public housing project or any veterans' housing project.

L.1949, c. 177, p. 568, s. 10.



Section 54:4-2.13 - Effective Date

54:4-2.13. Effective date
This act shall take effect October first, one thousand nine hundred and forty-nine.

L.1949, c. 177, p. 568, s. 11.



Section 54:4-2.25 - Standard Of Value For Assessment Of Real Property; Taxable Value

54:4-2.25. Standard of value for assessment of real property; taxable value
All real property subject to assessment and taxation for local use shall be assessed according to the same standard of value, which shall be the true value of such real property and the assessment shall be expressed in terms of the taxable value of such property, which taxable value shall be that percentage of true value as shall be established by each county board of taxation as the level of taxable value to be applied uniformly throughout the county.

L.1960, c. 51, s. 1.



Section 54:4-2.26 - Percentage Level Of Taxable Value; Limits

54:4-2.26. Percentage level of taxable value; limits
Every percentage level of taxable value of real property established by a county board of taxation shall be expressed as a multiple of 10%, and no level so established shall be lower than 20% or higher than 100% of the standard of value.

L.1960, c. 51, s. 2.



Section 54:4-2.27 - Time For Establishment Of Percentage Level Of Taxable Value; Uniform Application; Alteration; Failure To Establish

54:4-2.27. Time for establishment of percentage level of taxable value; uniform application; alteration; failure to establish
Each county board of taxation shall, by resolution, establish the percentage level of taxable value of real property on or before June 1, 1964 as to the tax year 1965 and thereafter on or before April 1 of the year preceding the tax year, and the level so established shall be applied uniformly in such county for the purpose of assessing the taxable values to be used in levying taxes for the calendar year next succeeding the year in which such level was established. The level so established may be altered by any such board by establishing, on or before the date fixed by this section in any year, a new level; but the percentage level last established pursuant to this act shall remain in full force and effect for a period of not less than 3 years and until altered as provided in this section. In the event that the county board of taxation for any county shall fail to initially establish the percentage level for such county, then until the same shall be done the level of assessment shall be 50% of the true value. The secretary of the county board of taxation, not later than June 10, 1964 and April 10 of each year, shall mail to the Director of the Division of Taxation, to each assessor and board of assessors, and to the municipal clerk of each municipality within the county, a copy of such resolution, or, if such resolution was not adopted, a statement to that effect.

L.1960, c. 51, s. 3. Amended by L.1964, c. 83, s. 1.



Section 54:4-2.31 - Personal Property Classifications; Rules And Regulations

54:4-2.31. Personal property classifications; rules and regulations
The director shall make, promulgate and enforce uniform rules and regulations for ascertaining whether property is real or personal and for identifying and determining the several personal property classifications.

L.1960, c. 51, s. 9.



Section 54:4-2.32 - Partial Invalidity

54:4-2.32. Partial invalidity
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1960, c. 51, s. 36.



Section 54:4-2.33 - Repeals

54:4-2.33. Repeals
Sections 54:1-31, 54:1-32, and 54:4-3.16 of the Revised Statutes are hereby repealed but only in respect to the taxation of property for the year 1962 and thereafter.

L.1960, c. 51, s. 37.



Section 54:4-2.34 - Applicability Of Act

54:4-2.34. Applicability of act
Section 13 of this act shall apply to taxes on tangible household personal property and personal effects due and payable in the year 1962 and thereafter, and the remainder of this act shall apply to real and personal property taxes due and payable in the year 1965 and thereafter, and shall not affect the obligation, lien, or duty to pay any taxes, interest or penalties which have accrued or may accrue by virtue of any assessment made or which may be made with respect to taxes levied for any year prior to the year 1965, nor shall this act affect the legal authority to assess and collect taxes which may be or have been due and payable prior to January 1, 1965, together with such interest and penalties as would have accrued thereon under any provision of law amended or repealed hereby; nor shall this act invalidate any assessments or affect any proceeding for the enforcement thereof pending upon the effective date of this act or upon January 1, 1965, or during the period between said dates.

L.1960, c. 51, s. 38. Amended by L.1961, c. 17, p. 93, s. 1; L.1961, c. 72, p. 599, s. 2; L.1962, c. 20, s. 1; L.1963, c. 9, s. 1, eff. April 1, 1963.



Section 54:4-2.35 - Intention Of Legislature

54:4-2.35. Intention of legislature
It is the intention of the Legislature that all pertinent statutes be revised in order that they may reflect the policies embodied in the provisions of this act, and for that purpose the State Treasurer is hereby directed to prepare, or cause to be prepared, an appropriate study and analysis of the statutory law relating to taxation and to report to the Legislature what provisions thereof require amendment, supplement or repeal in order that the same may be consistent with this act, and to recommend legislation for the purpose.

L.1960, c. 51, s. 39.



Section 54:4-2.37 - Time Of Performance

54:4-2.37. Time of performance
Whenever, under the act to which this act is amendatory and supplementary, an act is required to be performed upon a date in 1961, such act shall be performed on the corresponding date in 1963.

L.1962, c. 20, s. 2.



Section 54:4-2.38 - Time Of Performance

54:4-2.38. Time of performance
Whenever, under the act to which this act is amendatory and supplementary, an act is required to be performed upon a date in 1961, such act shall be performed on the corresponding date in 1964.

L.1963, c. 9, s. 2.



Section 54:4-2.39 - Return Of Tangible Personal Property Used In Business

54:4-2.39. Return of tangible personal property used in business
On or before August 1, 1963, each person owning tangible personal property used in business within the taxing district during any part of the 12-month period ending December 31, 1962 shall prepare and file with the Director of the Division of Taxation an appropriate return of such personal property in such form and containing such information relating thereto as the director prescribed for the year 1963 pursuant to the provisions of the act hereby supplemented, in Returns of Tangible Personal Property used in Business, forms PT-1, PT-1A and PT-1F and implementing instructions and regulations. Said forms, instructions and regulations shall be revised as necessary to carry out the purposes of this act. The returns shall list such property, valued in accordance with the provisions of the act hereby supplemented, as of the last accounting year for Federal income tax purposes completed prior to April 2, 1963, and a separate return shall be filed for personal property situated in each taxing district. All such returns shall set forth the penalties provided in section 4 of this act and shall be signed by the owner or his authorized agent.

Taxpayers whose personal property at net book value, aggregates not over $25,000.00, shall be permitted to file a simplified return requiring only the following information, in the following form:

(1) The name, business address and type of business of the taxpayer;

(2) The net book value of business machinery and equipment not including supplies and small tools;

(3) The net book value of inventory, not including raw materials;

(4) The net book value of all other tangible personal property, if any, used in business, not including those items exempted in (2) and (3) hereof; and

(5) The total net book value of all such personal property.

Net book value shall be that value computed by the taxpayer for Federal income tax purposes.

L.1963, c. 9, s. 3.



Section 54:4-2.40 - Failure To File Return; Penalty

54:4-2.40. Failure to file return; penalty
Any property owner required to file a return under this act, who fails or neglects to file a return within the time prescribed herein or who shall file a willfully false or fraudulent return, shall be assessed as a penalty of $25.00 per day for each day of delinquency provided that the total penalty for such property owner shall not exceed $500.00 and, provided, further, that in the case of a taxpayer whose business personal property, at cost, does not exceed $25,000.00, there shall be imposed in lieu of such a penalty the appropriate penalty listed below:

$5.00 where the delinquency does not exceed 30 days;

$10.00 where the delinquency does not exceed 60 days;

$20.00 where the delinquency does not exceed 90 days;

$25.00 for each additional 30 days in excess of 90 days, provided that in no event shall the total penalty for such property owner exceed $100.00.

All penalties shall be enforceable and collectible by the Director, Division of Taxation pursuant to the penalty enforcement law (chapter 58 of Title 2A of the New Jersey Statutes) in a summary manner. The director, if satisfied that the failure to file on time was excusable, may abate or remit the whole or part of any penalty.

L.1963, c. 9, s. 4.



Section 54:4-2.41 - Use Of Returns; Destruction

54:4-2.41. Use of returns; destruction
The returns required to be filed under this act shall not be used as a basis for determination of any assessment or any imposition of a tax but shall be used by the director only for the purpose of compiling and tabulating statistical information which he shall use for the purpose of analyzing the statutory law relating to the taxation of personal property used in business and making recommendations required under section 38 of the act hereby supplemented. All returns filed pursuant to this act shall be destroyed within 1 year from the date filed with the director.

L.1963, c. 9, s. 5.



Section 54:4-2.42 - Confidential Nature Of Returns

54:4-2.42. Confidential nature of returns
(a) All returns filed pursuant to this act shall be considered confidential and privileged and neither the director nor any employee in the Division of Taxation or any employee charged with the custody of such returns or any other person shall divulge or disclose or use in any manner any information obtained from said returns not shall any such information be referred to in any action or proceeding by way of direct examination, cross-examination, or otherwise. Neither the director nor any employee engaged in such administration or charged with the custody of any such returns shall be required or permitted to produce any of them for inspection of any person or for use in any action or proceeding.

(b) Nothing herein contained shall be construed to prevent the publication of statistics and information provided such materials have been so classified as to prevent the identification of a particular return and the items thereof and the director, in carrying out the purposes of this act, shall not disclose the names or addresses of any person required to file under this act nor any information as to whether such person has or has not complied with the provisions of this act, except for the purpose of enforcement of this act or the act hereby supplemented.

L.1963, c. 9, s. 6.



Section 54:4-2.43 - Co-operation And Assistance Of Assessors And Public Officials

54:4-2.43. Co-operation and assistance of assessors and public officials
The assessors and public officials of the municipalities of the State concerned with the application of the provisions of chapters 4 and 4a of Title 54 of the Revised Statutes shall co-operate with the Division of Taxation to the extent required by the director thereof and shall assist the director in distributing the forms provided for in section 3 of this act. On or before June 1, 1963, such assessors and public officials shall furnish to the director a list of the names and addresses of the taxpayers within their jurisdiction to whom they have mailed or distributed such forms. The director, within the limitation of available appropriations shall reimburse such municipalities for any costs incurred by them for printing and envelopes and for the cost incurred for postage used in mailing.

L.1963, c. 9, s. 7.



Section 54:4-2.44 - Standard Of Value; Assessment

54:4-2.44. Standard of value; assessment
The standard of value according to which tangible personal property used in business subject to taxation shall be assessed shall be the true value thereof. Such assessment shall be expressed in terms of the taxable value of the property.

L.1966, c. 138, s. 2, eff. June 17, 1966.



Section 54:4-2.45 - True Value Of Property; Determination And Reporting

54:4-2.45.True value of property; determination and reporting
The true value of taxable tangible personal property used in business owned by a taxpayer shall be presumed to be the original cost of such property less depreciation as of the assessment date, as shown by the books and records of the person assessed, provided that the true value of depreciable property shall, so long as such property remains in use or is held for use, be presumed to be not less than 20% of its original cost. Where it is impracticable with respect to items of like property, held by the taxpayer in more than one taxing district, to maintain cost records which account separately for each such item of such depreciable property or to assess each item separately, the taxpayer may maintain its costs, value and depreciation records relative to such property by averaging in group or composite accounts. The Director of the Division of Taxation may promulgate uniform rules and regulations for the determination and reporting of costs, depreciation and values of subject property as he may find necessary to provide for fair and equal assessments.

L.1966,c.138,s.3.



Section 54:4-2.46 - Time Of Determining True Value; Assessment Date

54:4-2.46. Time of determining true value; assessment date
The true value of tangible personal property used in business subject to taxation shall be determined as of January 1, 1967 which shall be the assessment date with respect to taxes payable in the year 1968, and as of January 1 annually thereafter, which date shall be the date as of which the assessment is made with respect to the taxes payable in the succeeding calendar year.

L.1966, c. 138, s. 4.



Section 54:4-2.47 - Taxable Value Of Tangible Personal Property; Computation

54:4-2.47. Taxable value of tangible personal property; computation
(a) The taxable value of tangible personal property used in business subject to taxation in each taxing district shall be at that percentage of true value as shall correspond to the average ratio of assessed to true value of real property promulgated by the Director of the Division of Taxation on October 1 of the pretax year, pursuant to P.L.1954, c. 86, for State school aid purposes, as the same may have been modified by the tax court; provided, nevertheless, that such average ratio shall not exceed the percentage level, in effect in the tax year, for expressing the taxable value of real property in the county. In the year in which a taxing district shall have completed and put into operation a district-wide adjustment of real property taxable valuations to conform to the percentage level established for expressing the taxable value of real property in the county, and if a statement to such effect has been included by the assessor in the affidavit prescribed by R.S. 54:4-36, the average ratio shall be presumed, subject to rebuttal, to be the same level as is established for the taxable value of real property in the county.

(b) The taxable value determined pursuant to subsection (a) of this section shall be taxed at the general real property tax rate of the taxing district wherein such property is found, for the use of such taxing district, in the manner provided by law. The person assessed for personal property shall be personally liable for the taxes thereon.

L.1966, c. 138, s. 5. Amended by L.1983, c. 36, s. 16, eff. Jan. 26, 1983.



Section 54:4-2.48 - Return Of Taxable Personal Property; Filing; Review, Audit And Determination

54:4-2.48. Return of taxable personal property; filing; review, audit and determination
On or before September 1, 1967, and on or before September 1 in each year thereafter, any person owning tangible personal property used in business subject to taxation on the preceding assessment date shall prepare and file with the assessor of the taxing district where the property is located a return of such taxable personal property in such form and containing such information relating thereto as the Director of the Division of Taxation shall prescribe. The return shall list such property for taxation according to its true value as of the preceding assessment date, and a separate return shall be required for personal property situated in each taxing district. All such returns shall be verified by the owner or his authorized agent under the penalty of perjury. The assessors of the respective taxing district shall review and audit the returns and determine the taxable valuations of each taxpayer. On or before January 10 in each year, the respective assessors shall complete such review, audit and determination. The assessor of each taxing district shall include in his tax list and duplicate the taxable valuations of tangible personal property determined by him.

L.1966, c. 138, s. 6.



Section 54:4-2.49 - Failure To File Return; Penalty

54:4-2.49. Failure to file return; penalty
If any taxpayer shall refuse or neglect to file a return as required by the preceding section, the assessor shall value the taxable personal property of such taxpayer at such amount as he may, from any information in his possession or available to him, reasonably determine to be the taxable value at which such property is assessable. Any taxpayer who fails or neglects to file a return within the time required shall be assessed a penalty of $100.00 for each day of such delinquency, but not in excess of the greater of $100.00 or 25% of the tax. All penalties shall be added to and become part of the tax and shall be enforceable and collectible in the same manner as the tax or pursuant to the penalty enforcement law (chapter 58 of Title 2A of the New Jersey Statutes) in a summary manner. Such penalties shall be assessed by the assessor and be payable to and recoverable by the tax collector of the taxing district. The assessor, upon request made on or before the last date for filing any return as fixed by law, may extend the time to file such return to a date not later than the end of a 2-month period next following such last date for filing, for good cause shown.

L.1966, c. 138, s. 7.



Section 54:4-2.49A - No First Year Payment

54:4-2.49a. No first year payment
Notwithstanding the provisions of chapter 4 of Title 54 of the Revised Statutes, there shall be no payment of the personal property taxes required by telecommunications carriers other than local exchange telephone companies that would be paid during the year in which this section takes effect, based on the prior January 1 assessment date of that property.

L. 1989, c. 2, s. 6.



Section 54:4-2.50 - Rules And Regulations

54:4-2.50. Rules and regulations
The director shall make, promulgate and enforce uniform rules and regulations for the administration of this act.

L.1966, c. 138, s. 10.



Section 54:4-2.51 - Partial Invalidity

54:4-2.51. Partial invalidity
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity.

L.1966, c. 138, s. 11.



Section 54:4-2.52 - Repealed

54:4-2.52Repealed



12.The following statutes are hereby repealed but only with respect to tangible personal property used in business for the year 1968 and thereafter.



a.Sections 4, 5, 6, 12 and 13 of chapter 51 of the laws of 1960 and all amendments of such sections;



b.Sections 54:4-9 and 54:4-11 of the Revised Statutes and all amendments of such sections;



c.Chapter 141 of the laws of 1964 and all amendments and supplements thereto.



L.1966,c.138,s.12.



Section 54:4-2.53 - Application Of Act

54:4-2.53. Application of act
This act shall apply to real and personal property taxes due and payable in the year 1968 and thereafter and shall not affect the obligation, lien or duty to pay any taxes, interest or penalties which have accrued or may accrue by virtue of any assessment made or which may be made with respect to taxes levied for any year prior to the year 1968, nor shall this act affect the legal authority to assess and collect taxes which may be or have been due and payable prior to January 1, 1968, together with such interest and penalties as would have accrued thereon under any provision of law amended or repealed hereby; nor shall this act invalidate any assessments or affect any proceeding for the enforcement thereof pending upon the effective date of this act or upon January 1, 1968, or during the period between said dates.

L.1966, c. 138, s. 13.



Section 54:4-3.3 - Exemption Of Public Property; Morris Canal And Banking Company Property

54:4-3.3. Exemption of public property; Morris Canal and Banking Company property
Except as otherwise provided by article 1 of this chapter (s. 54:4-1 et seq.), the property of the State of New Jersey; and the property of the respective counties, school districts and taxing districts used for public purposes, or for the preservation or exhibit of historical data, records or property; school district property which is leased to a nonprofit organization which is exempt from taxation under R.S. 54:4-3.6, for use by that organization in its exempt functions; school district property which is leased to another board of education or governmental agency; and property acquired by any municipality through tax title foreclosure or by deed in lieu of foreclosure, if not used for private purpose, shall be exempt from taxation under this chapter, but this exemption shall not include real property bought in for debts or on foreclosure of mortgages given to secure loans out of public funds or out of money in court, which property shall be taxed unless devoted to public use. The lands of counties, municipalities, and other municipal and public agencies of this State used for the purpose and for the protection of a public water supply shall be subject to taxation by the respective taxing districts where situated, at the taxable value thereof, without regard to any buildings or other improvements thereon, in the same manner and to the same extent as the lands of private persons, but all other property so used shall be exempt from taxation. Property, the title to which is in the Morris Canal and Banking Company, in trust for the State, shall, so long as the title is so vested, be deemed to be the property of the State within the meaning of any tax law.

Amended by L.1944, c. 24, p. 63, s. 1; L.1950, c. 269, p. 916, s. 1; L.1960, c. 51, s. 24; L.1983, c. 262, s. 1, eff. July 7, 1983.



Section 54:4-3.3A - Real Property Acquired By State, State Agency Or State Authority; Exemption During Period Following Acquisition

54:4-3.3a. Real property acquired by state, state agency or state authority; exemption during period following acquisition
Real property acquired by the State or by a State agency, or by an authority created by the State, shall not be exempt from taxation during the period or periods following such acquisition, as prescribed in this act.

L.1971, c. 370, s. 1, eff. Dec. 30, 1971.



Section 54:4-3.3B - Date Of Commencement Of Exemption

54:4-3.3b. Date of commencement of exemption
Where real property is acquired by the State or by a State agency, or by an authority created by the State, by purchase, condemnation or otherwise, such property shall become tax exempt on January 1 of the calendar year next following the date of acquisition, provided that the tax assessor of the municipality in which such property is located is given written notice of the acquisition by certified mail on or before January 10 of said calendar year next following; provided further that if real property is acquired between January 1 and January 10 inclusive and the prescribed notice is given on or before January 10, such real property shall become tax exempt as of the date of acquisition.

L.1971, c. 370, s. 2, eff. Dec. 30, 1971.



Section 54:4-3.3C - Acquisition Defined

54:4-3.3c. Acquisition defined
For the purposes of this act, the right of possession, subject to L.1970, c. 214, section 1, or vesting of title, whichever shall first occur, shall be deemed to be the acquisition with respect to such real property.

L.1971, c. 370, s. 3, eff. Dec. 30, 1971.



Section 54:4-3.3D - Liability Of State For Taxes After Acquisition

54:4-3.3d. Liability of state for taxes after acquisition
When, at the time of any such acquisition, the owner has paid the taxes for the current tax year in full or for a period beyond the date of the acquisition by the State or by a State agency, or by an authority created by the State, the owner shall be entitled to reimbursement for the taxes paid by him for the remaining portion of the calendar year beyond the date of acquisition, and if such taxes for the said remaining portion of the year shall not have been paid by the owner, they shall be paid to the municipality wherein the real property is located, by the State or by the State agency, or by the authority created by the State, acquiring the real property, as the case may be.

L.1971, c. 370, s. 4, eff. Dec. 30, 1971.



Section 54:4-3.3E - Jurisdiction Over Dispute

54:4-3.3e. Jurisdiction over dispute
5.In the event of any dispute between the owner and the State or State agency, or such authority, as the case may be, in respect to the apportionment and payment of the said taxes or proportion thereof, the Tax Court shall have jurisdiction to determine the matter in a summary manner on the application of either the owner or of the State, State agency, or authority, as the case may be, and make any order as may be required and appropriate to carry out the court's determination.

L.1971,c.370,s.5; amended 1999, c.208, s.6.



Section 54:4-3.3F - Inapplicability Of Act To Taxes Or Payments In Lieu Of Taxes Provided By Law; Priority Of Conflicting Laws

54:4-3.3f. Inapplicability of act to taxes or payments in lieu of taxes provided by law; priority of conflicting laws
Nothing contained in this act shall be deemed to grant any tax exemption in respect to real property acquired and owned by the State, or by a State agency, or by an authority created by the State, nor to relieve the State or any State agency, or any authority created by the State, from the payment of taxes where such payment is required by the provisions of any law, nor shall it be construed to prohibit payment of or agreements for the payment of fair and reasonable sums in lieu of taxes as provided by law. In the event of any conflict between the provisions of this act and the provisions of an act providing for the acquisition of real property by the State or by a State agency, or by an authority created by the State for a specific purpose or purposes, as to the payment of taxes to a municipality or for the prorating of taxes as between the owner and the State or a State agency, or an authority created by the State, the provisions of this act shall not be deemed to supersede the provisions of such other act.

L.1971, c. 370, s. 6, eff. Dec. 30, 1971.



Section 54:4-3.3G - Definitions Relative To Certain Properties Acquired By Municipalities.

54:4-3.3g Definitions relative to certain properties acquired by municipalities.

1. a. As used in P.L.2013, c.261 (C.54:4-3.3g et al.), "blue acres property tax exemption" means the property tax exemption established in subsection b. of this section.

b.A parcel of real property acquired by a municipality using funds made available under a federal, county, municipal, or State program for the acquisition of parcels of real property situated in flood-prone areas of the municipality shall become tax exempt on the date of its acquisition by the municipality. For the purposes of this section, the grant of the right of possession, or vesting of title, whichever shall first occur, to the municipality, shall be deemed to be the acquisition with respect to such parcel of real property.

c.A municipality shall provide written notice of its intention to acquire a parcel or parcels of real property situated in a flood-prone area of the municipality to the county, the school board, and any board of fire commissioners in the municipality, not less than 15 calendar days prior to the adoption of their respective budgets. If federal, county, municipal, or State funds are not made available to a municipality for the purpose of acquiring flood-prone properties before the adoption of the county, school, and fire district budgets, the municipality shall provide the written notice of its intention to acquire the real property as soon as it is practicable, but not later than 15 calendar days after the receipt of such funds.

d. (1) If, at the time of any acquisition pursuant to subsection b. of this section, the property owner has paid the taxes for a period beyond the date of the acquisition by the municipality, the municipality shall reimburse to the property owner the amount of the property taxes paid by the property owner for the period beyond the date of acquisition. Such reimbursement shall be made to that property owner not later than 15 calendar days after the next regular meeting of the governing body of the municipality following the acquisition of the parcel of real property by the municipality.

(2)In the event of any dispute between the property owner and the municipality with respect to the amount of a reimbursement of the property taxes paid by the property owner for the remaining portion of the tax year beyond the date of acquisition, the Tax Court shall have jurisdiction to determine the amount of the reimbursement in a summary manner on the application of the property owner, and shall make any order as may be required and appropriate to carry out the court's determination.

e.If, at the time of any acquisition pursuant to subsection b. of this section, the municipality has paid any tax due to a county, school district, or fire district for a period beyond the date of the acquisition by the municipality, the municipality shall be entitled to credit against the next installment of tax due to be paid to a county, school district, or fire district the amount of the property taxes paid by the municipality for the period beyond the date of acquisition.

L.2013, c.261, s.1.



Section 54:4-3.4 - Exemption Of Certain Property Of Passaic Valley Sewerage Commission

54:4-3.4. Exemption of certain property of Passaic valley sewerage commission
All real and personal property acquired by the Passaic valley sewerage commissioners, under the authority of chapter 14 of the title Waters and Water Supply (s. 58:14-1 et seq.) for use as part of or in connection with a main intercepting or trunk sewer, its branches or appurtenances, contracted by the Passaic valley sewerage commissioners to be constructed for two or more of the municipalities lying within the Passaic valley sewerage district, shall be exempt from all taxes levied by the municipality or taxing district in which such property is located.



Section 54:4-3.5 - Exemption Of Property Used For Military Purposes

54:4-3.5.Exemption of property used for military purposes
54:4-3.5. Real estate or personal property owned and used for military purposes by any organization under the jurisdiction of this State, shall be exempt from taxation under this chapter on condition that all income derived from the property above the expense of its maintenance and repair shall be used exclusively for such military purposes or for charitable purposes; and any building, real estate or personal property used by an organization composed entirely of veterans of any war of the United States shall be exempt from taxation under this chapter. No property shall lose its exemption or be denied an exemption from taxation under this section because of the use of the property for an income-producing activity that is not the organization's primary purpose so long as all net proceeds from that activity are utilized in furtherance of the primary purpose of the organization or for other charitable purposes.
Amended 1944, c.24, s.2; 1996, c.82, s.1.



Section 54:4-3.6 - Tax Exempt Property.

54:4-3.6 Tax exempt property.

54:4-3.6. The following property shall be exempt from taxation under this chapter: all buildings actually used for colleges, schools, academies or seminaries, provided that if any portion of such buildings are leased to profit-making organizations or otherwise used for purposes which are not themselves exempt from taxation, said portion shall be subject to taxation and the remaining portion only shall be exempt; all buildings actually used for historical societies, associations or exhibitions, when owned by the State, county or any political subdivision thereof or when located on land owned by an educational institution which derives its primary support from State revenue; all buildings actually and exclusively used for public libraries, asylum or schools for adults and children with intellectual disabilities; all buildings used exclusively by any association or corporation formed for the purpose and actually engaged in the work of preventing cruelty to animals; all buildings actually and exclusively used and owned by volunteer first-aid squads, which squads are or shall be incorporated as associations not for pecuniary profit; all buildings actually used in the work of associations and corporations organized exclusively for the moral and mental improvement of men, women and children, provided that if any portion of a building used for that purpose is leased to profit-making organizations or is otherwise used for purposes which are not themselves exempt from taxation, that portion shall be subject to taxation and the remaining portion only shall be exempt; all buildings actually used in the work of associations and corporations organized exclusively for religious purposes, including religious worship, or charitable purposes, provided that if any portion of a building used for that purpose is leased to a profit-making organization or is otherwise used for purposes which are not themselves exempt from taxation, that portion shall be subject to taxation and the remaining portion shall be exempt from taxation, and provided further that if any portion of a building is used for a different exempt use by an exempt entity, that portion shall also be exempt from taxation; all buildings actually used in the work of associations and corporations organized exclusively for hospital purposes, provided that if any portion of a building used for hospital purposes is leased to profit-making organizations or otherwise used for purposes which are not themselves exempt from taxation, that portion shall be subject to taxation and the remaining portion only shall be exempt; all buildings owned or held by an association or corporation created for the purpose of holding the title to such buildings as are actually and exclusively used in the work of two or more associations or corporations organized exclusively for the moral and mental improvement of men, women and children; all buildings owned by a corporation created under or otherwise subject to the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes and actually and exclusively used in the work of one or more associations or corporations organized exclusively for charitable or religious purposes, which associations or corporations may or may not pay rent for the use of the premises or the portions of the premises used by them; the buildings, not exceeding two, actually occupied as a parsonage by the officiating clergymen of any religious corporation of this State, together with the accessory buildings located on the same premises; the land whereon any of the buildings hereinbefore mentioned are erected, and which may be necessary for the fair enjoyment thereof, and which is devoted to the purposes above mentioned and to no other purpose and does not exceed five acres in extent; the furniture and personal property in said buildings if used in and devoted to the purposes above mentioned; all property owned and used by any nonprofit corporation in connection with its curriculum, work, care, treatment and study of men, women, or children with intellectual disabilities shall also be exempt from taxation, provided that such corporation conducts and maintains research or professional training facilities for the care and training of men, women, or children with intellectual disabilities; provided, in case of all the foregoing, the buildings, or the lands on which they stand, or the associations, corporations or institutions using and occupying them as aforesaid, are not conducted for profit, except that the exemption of the buildings and lands used for charitable, benevolent or religious purposes shall extend to cases where the charitable, benevolent or religious work therein carried on is supported partly by fees and charges received from or on behalf of beneficiaries using or occupying the buildings; provided the building is wholly controlled by and the entire income therefrom is used for said charitable, benevolent or religious purposes; and any tract of land purchased pursuant to subsection (n) of section 21 of P.L.1971, c.199 (C.40A:12-21), and located within a municipality, actually used for the cultivation and sale of fresh fruits and vegetables and owned by a duly incorporated nonprofit organization or association which includes among its principal purposes the cultivation and sale of fresh fruits and vegetables, other than a political, partisan, sectarian, denominational or religious organization or association. The foregoing exemption shall apply only where the association, corporation or institution claiming the exemption owns the property in question and is incorporated or organized under the laws of this State and authorized to carry out the purposes on account of which the exemption is claimed or where an educational institution, as provided herein, has leased said property to a historical society or association or to a corporation organized for such purposes and created under or otherwise subject to the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey Statutes.

As used in this section "hospital purposes" includes health care facilities for the elderly, such as nursing homes; residential health care facilities; assisted living residences; facilities with a Class C license pursuant to P.L.1979, c.496 (C.55:13B-1 et al.), the "Rooming and Boarding House Act of 1979"; similar facilities that provide medical, nursing or personal care services to their residents; and that portion of the central administrative or service facility of a continuing care retirement community that is reasonably allocable as a health care facility for the elderly.

amended 1941, c.243; 1949, c.85; 1960, c.119; 1962, c.154, s.1; 1964, c.42; 1966, c.318; 1977, c.370; 1983, c.224; 1985, c.395; 1993, c.166; 2001, c.18; 2010, c.50, s.81; 2011, c.35, s.4; 2011, c.171, s.4.



Section 54:4-3.6A - Exemption Of Property Of Nonprofit Association Used For Production And Broadcasting Of Educational Television And Radio

54:4-3.6a. Exemption of property of nonprofit association used for production and broadcasting of educational television and radio
In addition to the exemptions from taxation authorized by Revised Statutes 54:4-3.6 the following property shall be exempt from taxation under the chapter to which this act is a supplement: All buildings and structures located in this State and used exclusively by a nonprofit association or corporation organized under the laws of this or another state for the production and broadcasting of educational television or educational radio programs; the land whereon the buildings and structures are erected and which may be necessary for the fair enjoyment thereof, and which is devoted to the foregoing purpose, and no other purpose, and does not exceed 30 acres in extent; the furniture, equipment and personal property in said buildings and structures if used and devoted to the foregoing purpose. The foregoing exemption shall apply only where the association or corporation owns the property in question and is authorized to carry out the purpose on account of which the exemption is claimed.

L.1967, c. 24, s. 1, eff. April 18, 1967. Amended by L.1979, c. 50, s. 2, eff. May 21, 1979.



Section 54:4-3.6B - Continuation On Transfer From One To Another Nonprofit Organization

54:4-3.6b. Continuation on transfer from one to another nonprofit organization
Wherever an owner of real property, who has been granted an exemption from taxation pursuant to R.S. 54:4-3.6 or R.S. 54:4-3.26 shall make subsequent application for an exemption from taxation for property newly acquired by him, such application shall be deemed timely filed notwithstanding that the acquisition may have been made subsequent to October 1 of the pretax year, and the exemption shall be extended, provided:

a. The applicant and subject property meet all other requirements for exemption; and

b. The subject property was exempt from taxation under this article when acquired by the applicant.

L.1979, c. 454, s. 1, eff. Feb. 22, 1980.



Section 54:4-3.6C - Charitable Or Religious Associations Or Corporations; Failure To File Timely Claim; Refund; Ordinance Of Municipality

54:4-3.6c. Charitable or religious associations or corporations; failure to file timely claim; refund; ordinance of municipality
The governing body of each municipality, by ordinance, may, upon a showing of good cause as to why a timely claim was not filed, return all taxes collected on property owned by one or more associations or corporations organized exclusively for charitable or religious purposes, which would have been exempt pursuant to R.S. 54:4-3.6 had timely claim been made therefor; provided, however, that no refund shall be made if more than 3 years have passed since the last date for filing a timely application. No interest shall be paid by the municipality on any refund made pursuant to this section.

L.1981, c. 539, s. 1, eff. Jan. 12, 1982.



Section 54:4-3.6D - Lease Of Tax Exempt Property

54:4-3.6d. Lease of tax exempt property
The provisions of section R.S. 54:4-3.6 shall not be construed to disallow a college, school, academy, or seminary which is accorded exemption from taxation as a nonprofit organization under the section from leasing a building or a portion thereof, or a portion of its property which is regularly utilized for tax exempt purposes, to an organization or business during seasonal periods when such building or property is not being utilized by the college, school, academy or seminary in furtherance of tax exempt purposes, provided that:

a. The income derived from the lessee of such building or property is expended in furtherance of the organization's exempt purpose or purposes;

b. The income received from the lease transaction is not primarily a profit seeking transaction, but remains a "de minimis" operation not materially affecting the overall pursuit of the tax exempt organization's principal purpose; and

c. No lease under the provisions of this section shall be of a duration for a period of more than 4 consecutive months.

L.1983, c. 204, s. 1, eff. June 6, 1983.



Section 54:4-3.6E - Leased School District Property

54:4-3.6e. Leased school district property
Whenever a portion of school district property is leased to an organization other than those described in R.S. 54:4-3.3, that portion shall be subject to taxation and the remaining portion only shall be exempt.

L.1983, c. 262, s. 2, eff. July 7, 1983.



Section 54:4-3.6F - Exemption From Property Taxation, Special Assessments For Certain Sports And Entertainment Projects.

54:4-3.6f Exemption from property taxation, special assessments for certain sports and entertainment projects.

1.A sports and entertainment project constructed under a redevelopment plan adopted by an eligible city and owned by the eligible city, or an agency or instrumentality of the eligible city, which is used and operated by the eligible city, or the agency or instrumentality of the eligible city, or by a lessee thereof under a lease from the eligible city, or agency or instrumentality of the eligible city, to provide sports and entertainment events, shows, public meetings or events, exhibitions, or other expositions, shall be deemed to be devoted to an essential public and governmental use and purpose, and the property thereof and any such leasehold estate therein shall be exempt from all property taxation and special assessments of the State or any political subdivision thereof, imposed under chapter 4 of Title 54 of the Revised Statutes , so long as the agency or instrumentality of the eligible city complies with the requirements of section 2 of P.L.2009, c.6 (C.54:4-3.6g).

L.2009, c.6, s.1.



Section 54:4-3.6G - Payment Of Net Rents, Revenues To City, Independent Audits.

54:4-3.6g Payment of net rents, revenues to city, independent audits.

2.The agency or instrumentality of the eligible city shall pay over to the city all net rents and other revenues received by the agency or instrumentality from its ownership, operation, or leasing of the sports and entertainment project, after providing for payment of all costs, expenses, and other obligations payable by the agency or instrumentality from such rents or other revenues, including any amounts payable under any lease of the sports and entertainment project.

Prior to the funds being paid over to the eligible city, the agency or instrumentality of the eligible city shall cause independent audits to be conducted of: 1) all funds received and all costs, expenses, and obligations incurred by the agency or instrumentality that were associated with the operation of the sports and entertainment project and that are part of the calculation of the amount being paid over to the city; and 2) the financial records of any primary lessee of the sports and entertainment project that pertain to the amounts payable to the agency or instrumentality under a lease agreement. A report of each audit shall be filed with the governing body of the eligible city and with the Director of the Division of Local Government Services in the Department of Community Affairs. An individual or firm shall not be employed or otherwise engaged by an agency or instrumentality of an eligible city to conduct said audits without the prior written approval of the Director of the Division of Local Government Services in the Department of Community Affairs.

L.2009, c.6, s.2.



Section 54:4-3.6H - Powers, Rights, Privileges Exercised By City.

54:4-3.6h Powers, rights, privileges exercised by city.

3.So long as the eligible city, or agency or instrumentality of the eligible city, shall be the owner of the sports and entertainment project, the powers, rights, and privileges granted under law to the eligible city, or agency or instrumentality of the eligible city, for any of its purposes, may be exercised by it for the purposes of the sports and entertainment project.

L.2009, c.6, s.3.



Section 54:4-3.6I - Terms Defined.

54:4-3.6i Terms defined.

4.As used in sections 1 through 3 of P.L.2009, c.6 (C.54:4-36.f through C.54:4-36.h), the following terms are defined as follows:

"Sports and entertainment project" means a non-open air arena, stadium, pavilion, stands or playing fields, together with the buildings, structures, infrastructure, facilities, properties, and amenities related to or necessary for the operation, leasing, or use thereof; and

"Eligibile city" means a city of the first class within the State.

L.2009, c.6, s.4.



Section 54:4-3.7 - Charitable Institution Tax Exemption

54:4-3.7. Charitable institution tax exemption
The funds of all charitable and benevolent institutions and associations collected and held exclusively for the sick and disabled members thereof, or for the surviving spouses of deceased members, or for the education, support or maintenance of the children of deceased members, and all endowments and funds held and administered exclusively for charitable, benevolent, religious or hospital purposes within this State shall be exempt from taxation under this chapter.

Amended by L. 1985, c. 515, s. 1.



Section 54:4-3.9 - Exemption Of Burial Grounds And Vaults

54:4-3.9. Exemption of burial grounds and vaults
Graveyards and burial grounds used or intended to be used for the interment of bodies of the dead or the ashes thereof not exceeding ten acres of ground, and cemeteries and buildings for cemetery use erected thereon, and all mausoleums, vaults, crypts or structures intended to hold or contain the bodies of the dead or the ashes thereof, and solely devoted to or held for that purpose shall be exempt from taxation under this chapter.

Amended by L.1947, c. 235, p. 906, s. 1; L.1948, c. 290, p. 1202, s. 1.

54:4-3.10 Property of firefighters' association, exemption from taxation.

54:4-3.10. The real and personal property of any exempt firefighter's association, firefighter's relief association and volunteer fire company incorporated under the laws of this State and which is actually used for the purpose of the corporation shall be exempt from taxation under this chapter.

No property shall lose its tax exemption or be denied an exemption under this section because of the use of the property for an income-producing activity that is not the organization's primary purpose provided all net proceeds from that activity are utilized in furtherance of the primary purpose of the organization or for other charitable purposes. Commencing with the effective date of P.L.2001, c.85, exempt firefighter's associations, firefighter's relief associations and volunteer fire companies shall be required to record the dates the property has been utilized for income-producing activities and to maintain such records during the calendar year in which the income-producing activity takes place and for the two calendar years thereafter.

Amended 2001, c.85; 2001, c.354.



Section 54:4-3.10 - Property Of Firefighters' Association, Exemption From Taxation.

54:4-3.10 Property of firefighters' association, exemption from taxation.

54:4-3.10. The real and personal property of any exempt firefighter's association, firefighter's relief association and volunteer fire company incorporated under the laws of this State and which is actually used for the purpose of the corporation shall be exempt from taxation under this chapter.

No property shall lose its tax exemption or be denied an exemption under this section because of the use of the property for an income-producing activity that is not the organization's primary purpose provided all net proceeds from that activity are utilized in furtherance of the primary purpose of the organization or for other charitable purposes. Commencing with the effective date of P.L.2001, c.85, exempt firefighter's associations, firefighter's relief associations and volunteer fire companies shall be required to record the dates the property has been utilized for income-producing activities and to maintain such records during the calendar year in which the income-producing activity takes place and for the two calendar years thereafter.

Amended 2001, c.85; 2001, c.354.



Section 54:4-3.11 - Exemption Of Franchises; Railroad And Canal Property

54:4-3.11. Exemption of franchises; railroad and canal property
All offices and franchises, and all property used for railroad or canal purposes by a railroad or canal company subject under any other law of this State to a franchise tax imposed upon it for the privilege of operating within this State, shall be exempt from taxation under this chapter.

Amended by L.1964, c. 251, s. 1, effective Jan. 1, 1966.



Section 54:4-3.13 - Exemption Of Property Of Public Fire Patrol Or Salvage Corps

54:4-3.13. Exemption of property of public fire patrol or salvage corps
The real and personal property of an association or corporation organized under the laws of this state to maintain, and actually maintaining a public fire patrol or salvage corps for the public purpose of saving life and property from destruction by fire, used exclusively for the purpose of such association or corporation shall be exempt from taxation under this chapter.



Section 54:4-3.15 - Exemption Of Property Used By Crippled Soldiers

54:4-3.15. Exemption of property used by crippled soldiers
Any personal property or real estate not exceeding two hundred and fifty acres in extent, owned and actually and exclusively used by any corporation organized under the laws of New Jersey to provide instruction in agricultural pursuits for soldiers and sailors of the United States who have been permanently crippled while in active service in time of war, provided all income derived from the property in excess of the expense of its maintenance and operation, shall be used exclusively for the benefit of such crippled soldiers and sailors, shall be exempt from taxation under this chapter.



Section 54:4-3.18 - Exemption Of Turnpikes

54:4-3.18. Exemption of turnpikes
The turnpike road of any turnpike company used by the public without the payment of tolls shall be exempt from taxation under this chapter.



Section 54:4-3.19 - Exemption Of Metals In Transit

54:4-3.19. Exemption of metals in transit
The metal contents of ores and unrefined metals owned by nonresidents of New Jersey and stopped in transit through the state for the purpose of refining shall be exempt from taxation under this chapter.



Section 54:4-3.20 - Exemption Of Personal Property In Storage

54:4-3.20. Exemption of personal property in storage
All personal property stored in a warehouse of any person, copartnership or corporation engaged in the business of storing goods for hire shall be exempt from taxation under this chapter.



Section 54:4-3.21 - Exemption Of Motor Vehicles

54:4-3.21. Exemption of motor vehicles
All motor vehicles registered by the motor vehicle department of the state of New Jersey and upon which registration fees have been paid, in accordance with the provisions of Title 39, Motor Vehicles and Traffic Regulation, shall be exempt from taxation under this chapter.

Nothing in this chapter contained shall be construed to interfere in any way with the provisions of chapter 4 (s. 48:4-1 et seq.) or article 3 of chapter 16 (s. 48:16-23 et seq.) of the title Public Utilities, or in any way be construed to relieve any autobus from the payment of any license fee, franchise tax or other imposition in the nature thereof whether such fee, tax or imposition be paid to the state or to any municipality thereof.



Section 54:4-3.24 - Exemption Of Property Of Certain Young People's Associations; Limitation

54:4-3.24. Exemption of property of certain young people's associations; limitation
All real and personal property used for the purposes and in the work of 1 or more of the associations known as Young Men's Christian Associations, Young Women's Christian Associations, Young Men's and Young Women's Christian Associations, Young Men's Hebrew Associations, Young Women's Hebrew Associations or Young Men's and Young Women's Hebrew Associations or of the Boy Scouts of America or Girl Scouts of the United States of America in this State, whether incorporated or unincorporated, shall be exempt from taxation under this chapter if the legal or equitable ownership of such property is in 1 or more of said associations using said property and the land so exempt does not exceed 5 acres in extent or, in the case of improved land, the acreage limitation under section 54:4-3.6 of this Title. Any real property upon which construction of a building or other improvement has been begun for the purpose of putting the same to use for the work of such association shall be within the said exemption. The foregoing exemption shall not apply to any property or part thereof used for the purposes of pecuniary profit.

Amended by L.1953, c. 65, p. 977, s. 1; L.1954, c. 122, p. 598, s. 1; L.1959, c. 3, p. 40, s. 1.



Section 54:4-3.25 - Exemption Of Property Of Veterans' Associations; Limitation

54:4-3.25.Exemption of property of veterans' associations; limitation
54:4-3.25. All real and personal property used in the work, for the support and for the purposes of one or more bona fide national war veterans' organizations or posts, or bona fide affiliated associations, whether incorporated or unincorporated, existing and established on June eighteenth, one thousand nine hundred and thirty-six, shall be exempt from taxation under this chapter if the legal or beneficial ownership of such property is in one or more of said organizations, or posts, or affiliated associations. No property shall lose its exemption or be denied an exemption from taxation under this section because of the use of the property for an income-producing activity that is not the organization's primary purpose so long as all net proceeds from that activity are utilized in furtherance of the primary purpose of the organization or for other charitable purposes.
Amended 1996, c.82, s.2.



Section 54:4-3.26 - Exemption Of Certain Property Of Fraternal Organizations

54:4-3.26. Exemption of certain property of fraternal organizations
All real and personal property used in the work and for the purposes of one or more fraternal organizations or lodges, or any association or society organized on the lodge plan, or affiliated associations, whether incorporated or unincorporated, shall be exempt from taxation under this chapter, if the legal or beneficial ownership of such property is in one or more of said organizations, lodges, associations or societies, and no part of such property is used for pecuniary profit, provided that each such organization, lodge, association or society is also organized and operated in substantial part for charitable or educational purposes and demonstrates these aims in its programs and activities.

Amended by L.1971, c. 320, s. 1, eff. Oct. 21, 1971.



Section 54:4-3.26A - Exemption Of Property Of Fraternal Organizations; Date Of Application

54:4-3.26a. Exemption of property of fraternal organizations; date of application
The exemption provided in the act to which this act is a supplement shall apply to the tax year 1972 and thereafter.

L.1971, c. 339, s. 1, eff. Dec. 13, 1971.



Section 54:4-3.27 - Exemption Of Property Of Certain Volunteer Aid And Relief Associations Or Organizations

54:4-3.27. Exemption of property of certain volunteer aid and relief associations or organizations
All real and personal property used in the work and for the purposes of any association or organization, whether incorporated or unincorporated, organized for the purpose of furnishing volunteer aid to the sick and wounded of armies in time of war or for the purpose of continuing and carrying on a national and international system of relief in peacetime to mitigate the sufferings caused by pestilence, famine, fire, floods, or other great national calamities, or for both of said purposes, shall be exempt from taxation under this chapter, if the legal or beneficial ownership of such property is in such association or organization, and no part of such property is used for pecuniary profit.

L.1942, c. 10, p. 27, s. 1.



Section 54:4-3.28 - Growing Crops, Trees, Shrubs And Vines Not Taxable Before Severance

54:4-3.28. Growing crops, trees, shrubs and vines not taxable before severance
No commercially planted and growing crops, trees, shrubs or vines while in the ground shall be listed for taxation in this State as personal property or be taxed, and each assessment of real property shall be made at true value of said real property without regard to any enhancement in value of such real property because of any commercially planted and growing crops, trees, shrubs or vines while in the ground; provided, however, nothing herein contained shall prohibit the listing for taxation and the taxation of commercially planted and growing crops, trees, shrubs and vines, after severance from the ground.

L.1943, c. 63, p. 260, s. 1.



Section 54:4-3.29 - Veterans' Loans, Exemption From Taxation

54:4-3.29. Veterans' loans, exemption from taxation
All veterans' loans under the provisions of the Veterans' Business Loan Act (1944), or under the provisions of Title III of the Servicemen's Readjustment Act of 1944 (Public Law 346, 78th Congress, Chapter 268-2nd Session), as amended and supplemented from time to time, while held by a savings bank of this State, shall be exempt from taxation under this chapter.

L.1945, c. 80, p. 414, s. 1.



Section 54:4-3.30 - Disabled Veteran's Exemption.

54:4-3.30 Disabled veteran's exemption.

1. a. The dwelling house and the lot or curtilage whereon the same is erected, of any citizen and resident of this State, now or hereafter honorably discharged or released under honorable circumstances, from active service, in time of war, in any branch of the Armed Forces of the United States, who has been or shall be declared by the United States Veterans Administration or its successor to have a service-connected disability from paraplegia, sarcoidosis, osteochondritis resulting in permanent loss of the use of both legs, or permanent paralysis of both legs and lower parts of the body, or from hemiplegia and has permanent paralysis of one leg and one arm or either side of the body, resulting from injury to the spinal cord, skeletal structure, or brain or from disease of the spinal cord not resulting from any form of syphilis; or from total blindness; or from amputation of both arms or both legs, or both hands or both feet, or the combination of a hand and a foot; or from other service-connected disability declared by the United States Veterans Administration or its successor to be a total or 100% permanent disability, and not so evaluated solely because of hospitalization or surgery and recuperation, sustained through enemy action, or accident, or resulting from disease contracted while in such active service, shall be exempt from taxation, on proper claim made therefor, and such exemption shall be in addition to any other exemption of such person's real and personal property which now is or hereafter shall be prescribed or allowed by the Constitution or by law but no taxpayer shall be allowed more than one exemption under this act.

b. (1) The surviving spouse of any such citizen and resident of this State, who at the time of death was entitled to the exemption provided under this act, shall be entitled, on proper claim made therefor, to the same exemption as the deceased had, during the surviving spouse's widowhood or widowerhood, as the case may be, and while a resident of this State, for the time that the surviving spouse is the legal owner thereof and actually occupies the said dwelling house or any other dwelling house thereafter acquired.

(2)The surviving spouse of any citizen and resident of this State who was honorably discharged and, after the citizen and resident's death, is declared to have suffered a service-connected disability as provided in subsection a. of this section, shall be entitled, on proper claim made therefor, to the same exemption the deceased would have become eligible for. The exemption shall continue during the surviving spouse's widowhood or widowerhood, as the case may be, and while a resident of this State, for the time that the surviving spouse is the legal owner thereof and actually occupies the dwelling house or any other dwelling house thereafter acquired.

c.The surviving spouse of any citizen and resident of this State, who died in active service in time of war in any branch of the Armed Forces of the United States, shall be entitled, on proper claim made therefor, to an exemption from taxation on the dwelling house and lot or curtilage whereon the same is erected, during the surviving spouse's widowhood or widowerhood, as the case may be, and while a resident of this State, for the time that the surviving spouse is the legal owner thereof and actually occupies the said dwelling or any other dwelling house thereafter acquired.

d.The surviving spouse of any citizen and resident of this State who died prior to January 10, 1972, that being the effective date of P.L.1971, c.398, and whose circumstances were such that, had said law become effective during the deceased's lifetime, the deceased would have become eligible for the exemption granted under this section as amended by said law, shall be entitled, on proper claim made therefor, to the same exemption as the deceased would have become eligible for upon the dwelling house and lot or curtilage occupied by the deceased at the time of death, during the surviving spouse's widowhood or widowerhood, as the case may be, and while a resident of this State, for the time that the surviving spouse is the legal owner thereof and actually occupies the said dwelling house on the premises to be exempted.

e.Nothing in this act shall be intended to include paraplegia or hemiplegia resulting from locomotor ataxia or other forms of syphilis of the central nervous system, or from chronic alcoholism, or to include other forms of disease resulting from the veteran's own misconduct which may produce signs and symptoms similar to those resulting from paraplegia, osteochondritis, or hemiplegia.

L.1948, c.259, s.1; amended 1949, c.172, s.1; 1951, c.200; 1952, c.233; 1954, c.148, s.1; 1965, c.214; 1971, c.398, s.1; 1977, c.107, s.1; 1977, c.377, s.1; 1981, c.171, s.1; 1985, c.515, s.2; 2007, c.317, s.1.



Section 54:4-3.31 - Filing Of Claim.

54:4-3.31 Filing of claim.

2.All exemptions from taxation under P.L.1948, c.259 (C.54:4-3.30 et seq.) shall be allowed by the assessor upon the filing with him of a claim in writing under oath, made by or on behalf of the person claiming the same, showing the right to the exemption, briefly describing the property for which exemption is claimed and having annexed thereto a certificate of the claimant's honorable discharge or release under honorable circumstances, from active service, in time of war, in any branch of the armed forces and a certificate from the United States Veterans Administration or its successor, certifying to a service-connected disability of such claimant of the character described in section 1 of P.L.1948, c.259 (C.54:4-3.30). In the case of a claim by a surviving spouse of such veteran, the claimant shall establish in writing under oath that the claimant is the owner of the legal title to the premises on which exemption is claimed; that the claimant occupies the dwelling house on said premises as the claimant's legal residence in this State; that the veteran shall have been declared, either during the veteran's lifetime or after the veteran's death, by the United States Veterans Administration to have or to have had a service-connected disability of a character described in this act, or, in the case of a claim for an exemption under subsection c. of section 1 of P.L.1948, c.259 (C.54:4-3.30), that the veteran shall have been declared to have died in active service in time of war; that the veteran was entitled to an exemption provided for in this act, except for an exemption under paragraph (2) of subsection b. and subsection c. of section 1 hereof, at the time of death; and that the claimant is a resident of this State and has not remarried. Such exemptions shall be allowed and prorated by the assessor for the remainder of any taxable year from the date the claimant shall have acquired title to the real property intended to be exempt by this act. Where a portion of a multiple-family building or structure occupied by the claimant is the subject of such exemption, the assessor shall aggregate the assessment on the lot or curtilage and building or structure and allow an exemption of that percentage of the aggregate assessment as the value of the portion of the building or structure occupied by the claimant bears to the value of the entire building or structure.

L.1948, c.259, s.2; amended 1949, c.172, s.2; 1954, c.148, s.2; 1977, c.107, s.2; 1977, c.377, s.2; 1981, c.171, s.2; 1985, c.515, s.3; 2007, c.317, s.2.



Section 54:4-3.32 - Return Of Certain Taxes Collected On Exempt Property.

54:4-3.32 Return of certain taxes collected on exempt property.

3.The governing body of each municipality, by appropriate resolution, may return all taxes collected on property which would have been exempt had proper claim in writing been made therefor in the manner provided by P.L.1948, c.259 (C.54:4-3.30 et seq.). The governing body of each municipality, by appropriate resolution, may also return to the veteran or the veteran's surviving spouse all property tax payments made since the time of the veteran's actual disability or since the time of the veteran's death. No refunds shall be made under this section for any year or portion thereof prior to the effective date of P.L.1948, c.259 (C.54:4-3.30 et seq.).

L.1948, c.259, s.3; amended 2007, c.317, s.3.



Section 54:4-3.33 - "Dwelling House" Defined

54:4-3.33. "Dwelling house" defined
"Dwelling house," as used in this act, shall mean any one-family building or structure or any unit of a horizontal property regime established pursuant to the "Horizontal Property Act," P.L.1963, c. 168 (C. 46:8A-1 et seq.) or any unit of a condominium property established pursuant to the "Condominium Act," P.L.1969, c. 257 (C. 46:8B-1 et seq.) owned and occupied by a claimant as his legal residence in this State, or where a multiple-family building or structure is owned by a claimant, then that portion thereof which is occupied by the claimant as his legal residence in this State, and includes any outhouses or appurtenances belonging thereto or usually enjoyed therewith.

L.1948, c. 259, p. 1134, s. 4. Amended by L.1949, c. 172, p. 562, s. 3; L.1977, c. 293, s. 1, eff. Dec. 12, 1977.



Section 54:4-3.33A - Active Service In Time Of War Defined

54:4-3.33a. Active service in time of war defined
For the purposes of this act and the act hereby amended and supplemented "active service in time of war" means the periods of time set forth in section 1(a) of chapter 171 of the laws of 1963, and chapter 165 of the laws of 1965, except that "active service in time of war" for World War II means active service at some time during December 7, 1941 to December 31, 1946.

L.1971, c. 398, s. 2, eff. Jan. 10, 1972.



Section 54:4-3.34 - "Total Blindness" Defined

54:4-3.34. "Total blindness" defined
A person shall be deemed to have "total blindness," as used in this act, when the vision in his better eye with proper correction does not exceed 20/200 as measured by Snellen chart or when there is a field defect in his better eye with proper correction in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees.

L.1949, c. 172, p. 562, s. 4.



Section 54:4-3.35 - Exemption For Residences Of District Supervisors Of Religious Organizations

54:4-3.35. Exemption for residences of district supervisors of religious organizations
The dwelling house and the lot or curtilage whereon the same is erected, together with the accessory buildings located on the same premises, belonging to any religious association or corporation actually occupied as a residence by a clergyman of such association or corporation who is a district superintendent of such religious association or corporation who is acting as such, shall be exempt from taxation on proper claim made therefor.

L.1955, c. 148, p. 641, s. 1. Amended by L.1963, c. 135, s. 1, eff. July 24, 1963; L.1968, c. 287, s. 1, eff. Sept. 6, 1968.



Section 54:4-3.48 - Exemption Of Blast Or Radiation Fallout Shelters

54:4-3.48. Exemption of blast or radiation fallout shelters
The value of any blast or radiation fallout shelter erected upon real property occupied for residential purposes by not more than 2 families, to the extent that it has enhanced the value of such property, shall be exempt from taxation, provided, however, that such exemption shall not exceed $1,000.00 of the assessed value of such property based at 100% of true value.

L.1962, c. 87, s. 1, eff. June 18, 1962.



Section 54:4-3.49 - Definition

54:4-3.49. Definition
For the purposes of this act a "blast or radiation fallout shelter" is a structure erected within or without another building and designed and equipped, in compliance with standards to be established by the State Department of Defense, for temporary occupancy by human beings to minimize exposure to nuclear explosion or radioactive fallout resulting from nuclear explosion.

L.1962, c. 87, s. 2.



Section 54:4-3.50 - Application For Exemption

54:4-3.50. Application for exemption
Initial application for a tax exemption under this act shall be filed by the taxpayer with the assessor of the taxing district on or before October 1 of the pretax year on a form to be prescribed by the Director of the Division of Taxation and supplied by the assessor. The application shall contain an authorization to the assessor, or his authorized representative, to enter upon the premises to make periodic inspection of the blast or radiation fallout shelter.

L.1962, c. 87, s. 3.



Section 54:4-3.51 - Continuance Of Exemption

54:4-3.51. Continuance of exemption
A tax exemption granted pursuant to this act shall be continued in favor of the applicant from year to year without further application so long as the blast or radiation fallout shelter, as defined in section 2, is maintained.

L.1962, c. 87, s. 4.



Section 54:4-3.52 - Historic Sites; Conditions; Tax Exemption; Fee.

54:4-3.52 Historic sites; conditions; tax exemption; fee.

1. a. Any building and its pertinent contents and the land whereon it is erected and which may be necessary for the fair enjoyment thereof owned by a nonprofit corporation and which has been certified to be an historic site to the Director of the Division of Taxation in the Department of the Treasury by the Commissioner of Environmental Protection as hereinafter provided shall be exempted from real property taxation by the Director of the Division of Taxation after a determination by the director that the property meets the criteria set forth in section 2 of P.L.2004, c.183 (C.54:4-3.54b).

b.The municipal tax assessor shall annually certify to the Director of the Division of Taxation that each property certified for an historic site real property tax exemption continues to be qualified for its exempt status under the criteria set forth in section 2 of P.L.2004, c.183 (C.54:4-3.54b).

c.The Director of the Division of Taxation, by rule or regulation, shall set an annual fee, to be collected by the municipal assessor from the owner of an historic site that has been granted an historic site real property tax exemption, for the review of the real property tax exemption status of the historic site. The fee shall not exceed $50 per year and shall be used to offset the cost to the municipal assessor for the review and certification to the director.

L.1962, c.92, s.1; amended 1964, c.61; 2007, c.157, s.2.



Section 54:4-3.53 - Certification Of Historic Sites.

54:4-3.53 Certification of historic sites.

2.The Commissioner of Environmental Protection when requested for any such certification and after consultation with and the advice of the Historic Preservation Office within the Department of Environmental Protection shall certify a building to be an historic site whenever he finds such building to have material relevancy to the history of the State and its government warranting its preservation as an historical site and in the event of a restoration, heretofore or hereafter made, such building is or shall be of substantially the same kind, character and description as the original.

L.1962, c.92, s.2; amended 2007, c.157, s.3.



Section 54:4-3.54 - Cancellation Of Certification; Issuance Of New Certification.

54:4-3.54 Cancellation of certification; issuance of new certification.

3.In the event of any substantial change in the building or the premises, such certification as an historic site may be canceled by the commissioner, but no such cancellation shall preclude the issuance of a new certification.

L.1962, c.92, s.3; amended 2007, c.157, s.4.



Section 54:4-3.54A - Certain Historic Properties Exempt From Taxation; Qualifications.

54:4-3.54a Certain historic properties exempt from taxation; qualifications.

1.After the effective date of P.L.2004, c.183 (C.54:4-3.54a et seq.), any building, its pertinent contents and the land on which it is erected and which may be necessary for the fair enjoyment thereof, owned by a nonprofit corporation that: is organized under P.L.1983, c.127 (C.15A:1-1 et seq.); is qualified for tax exempt status under the Internal Revenue Code of 1986, 26 U.S.C. s.501(c) and meets all other State and federal requirements; has a primary mission as an historical organization to research, preserve and interpret history and architectural history; and has been certified to be an historic site by the Commissioner of Environmental Protection, shall be exempt from taxation upon application to, and certification by, the Director of the Division of Taxation in the Department of the Treasury.

L.2004, c.183, s.1; amended 2007, c.157, s.5.



Section 54:4-3.54A1 - Findings, Declarations Relative To Tax Exemptions For Certain Historic Site Real Property.

54:4-3.54a1 Findings, declarations relative to tax exemptions for certain historic site real property.

1.The Legislature finds and declares:

a.The decision of the New Jersey Supreme Court on May 30, 2007, in University Cottage Club of Princeton New Jersey Corp. v. New Jersey Department of Environmental Protection and the Borough of Princeton, 191 N.J. 38 (2007), which effectively granted to the University Cottage Club real property tax exempt status under the historic site real property tax exemption law, P.L.1962, c.92 (C.54:4-3.52 et seq.), and determined that revised requirements for an historic site real property tax exemption contained in a supplementary law to the 1962 historic site real property tax exemption law, approved by the Legislature and enacted as P.L.2004, c.183 (C.54:4-3.54a et seq.) on December 22, 2004, did not apply to the University Cottage Club, requires the Legislature to clarify its intent in approving that act.

b.The court's interpretation of intended effect of P.L.2004, c.183 is contrary to the intent of the Legislature and as a result, corrective legislation removing any question regarding the intent, scope and applicability of that act is necessary and appropriate.

c.The Legislature intended to preserve the tax exempt status of historic sites that had received tax exempt status from the Commissioner of Environmental Protection prior to enactment of the 2004 law because the owners of those properties relied upon the tax exemption, and municipalities had already removed those properties from their tax rolls. The Legislature intended to apply the standards set forth in P.L.2004, c.183 to historic sites that were not previously certified as tax exempt by the Commissioner of Environmental Protection.

d.It is also important to clarify and expand upon the Legislature's intent to require significant public access to any historic site determined to be eligible for an historic site real property tax exemption, and to require that the nonprofit corporation that owns the historic site must have a primary mission as an historical organization to research, preserve and interpret history and architectural history. It was the Legislature's intent in 2004, and remains the Legislature's intent today, that the granting of property tax exempt status to an historic site, which imposes an additional property tax burden on the residents of the taxing district in which the historic site is located, because the budgetary needs of the taxing district must be fulfilled regardless of the number of taxpaying properties located in the taxing district, must be contingent on the public's ability to regularly use and enjoy the historic site and also understand the history of the historic site through the research, preservation and interpretation of the history of the site, including the site's architectural history, prepared by its nonprofit corporate owner. It was not the intent of the Legislature in 2004, and it is not the intent of the Legislature today, that historic site real property tax exemptions be granted to private clubs and organizations that provide such minimal access and benefit to the public that financially support them that the access and benefit is of nominal or insignificant value to the public.

e.The Commissioner of Environmental Protection erred significantly in relying on informal standards rather than rules and regulations promulgated under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to award real property tax exemptions to historic sites; therefore, the Legislature is transferring all authority over the historic site real property tax exemption approval and certification process to the Director of the Division of Taxation in the Department of the Treasury, who has the expertise to administer this real property tax exemption along with the input and participation of municipal tax assessors.

f.It is important to preserve the integrity of the historic site real property tax exemption and so it is necessary and proper to amend the effective date of P.L.2004, c.183 to clarify that the 2004 act is applicable to properties designated as historic sites after July 1, 1999. Of the over 35,000 properties designated as historic sites in New Jersey, only two property owners, applied for real property historic site tax exempt status after July 1, 1999. In P.L.2004, c.183 the Legislature intended that the stricter public access requirements should apply to any historic site that had not been certified to be real property tax exempt prior to the effective date of the law, December 22, 2004.

L.2007, c.157, s.1.



Section 54:4-3.54A2 - Certain Tax Exemptions Null And Void; Liability For Certain Taxes.

54:4-3.54a2 Certain tax exemptions null and void; liability for certain taxes.

9.Any historic site real property tax exemption granted after July 1, 1999 on an historic site that is not in compliance with the provisions of section 2 of P.L.2004, c.183 (C.54:4-3.54b) is null and void, and the owner of the historic site shall be liable for the payment of real property taxes to the taxing district for each tax year during which the historic site property was not in compliance with P.L.2004, c.183 (C.54:4-3.54a et seq.).

L.2007, c.157, s.9.



Section 54:4-3.54B - Certification Of Building As Historic Site; Conditions; Rules, Regulations.

54:4-3.54b Certification of building as historic site; conditions; rules, regulations.

2. a. The Director of the Division of Taxation in the Department of the Treasury shall certify a building to be an historic site qualified for a real property tax exemption whenever the director finds such building to have the following characteristics:

(1)material relevancy to the history of the State and its government warranting its preservation as an historical site;

(2)the building is listed in the New Jersey Register of Historic Places;

(3)in the event of a restoration or rehabilitation, or both, heretofore or hereafter made, such restoration or rehabilitation shall be done in accordance with the United States Secretary of the Interior's Standards for the Treatment of Historic Properties; and

(4)the building is open to the general public and freely available to all people, without discrimination as to race, creed, color or religion, under reasonable terms and conditions, including but not limited to a nominal fee, that would ensure the preservation and maintenance of the site, for a minimum of 96 days per year. Notwithstanding the foregoing, the building can be open to the public for less than 96 days per year if the building meets the following three qualifications: (a) the nonprofit corporation that owns the building applies to the Director of the Division of Taxation for approval of fewer days; (b) the governing body of the municipality in which the building is located passes a resolution in support of the nonprofit corporation's application for fewer days; and (c) the director determines, based upon the financial resources of the nonprofit corporation, that 96 days is not feasible and approves a fewer number of days. In making this determination the director shall consider at least, but shall not be limited to, the following criteria: the financial condition and resources of the nonprofit corporate owner; whether the request is temporary because of a short-term constraint regarding the public's physical access to the building; whether the property relies on volunteers to manage public access; and the impact upon the public interest in restricting access to the real property tax exempt historic site property.

b.On or before January 30 annually, a nonprofit corporation that owns the building certified as an historic site pursuant to this section shall submit to the municipal tax assessor, the Historic Preservation Office in the Department of Environmental Protection, and the Director of the Division of Taxation a status report that contains the following information:

(1)evidence that the property was open to the public during the preceding calendar year, including proof of public notification or advertisement and a brief summary of visitation statistics;

(2)a copy of any amendments or modifications to the current corporation bylaws;

(3)evidence that the nonprofit corporation that owns the building certified as an historic site has current nonprofit status pursuant to P.L.1983, c.127 (C.15A:1-1 et seq.) and is qualified for tax exempt status under the Internal Revenue Code of 1986, 26 U.S.C. s.501(c);

(4)a brief description of any physical restoration or rehabilitation undertaken in the preceding calendar year, with photographs documenting the current condition of the building; and

(5)a description of any physical restoration or rehabilitation anticipated to be taken in the subsequent calendar year.

c.The Director of the Division of Taxation shall on or before September 15 of each year certify that a property owner and the real property for which an exemption is claimed pursuant to P.L.2004, c.183 (C.54:4-3.54a et seq.) have met all of the qualifications for an historic site real property tax exemption. If an owner and property are not yet qualified for such exemption because the property was not open to the public for at least the number of days required pursuant to subsection a. of this section by August 31 but is otherwise qualified, the director shall certify the number of days the property was open by August 31, and that the owner and property will be qualified for such exemption if the property is open to the public for at least the required number of days by December 31. The director shall deliver such certification to the property owner and the tax assessor of the taxing district in which the real property is located. In addition to the report required pursuant to subsection b. of this section, on or before August 31 annually, the nonprofit corporation that owns the building certified as an historic site pursuant to this section shall submit to the Historic Preservation Office in the Department of Environmental Protection, the municipal tax assessor, and the Director of the Division of Taxation an interim status report that contains current calendar year information that the director determines is necessary to fulfill the director's obligation pursuant to this subsection.

d.Not later than the first day of the third month next following the effective date of P.L.2007, c.157 (C.54:4-3.54a1 et al.) the Director of the Division of Taxation shall promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this section and section 1 of P.L.2004, c.183 (C.54:4-3.54a).

L.2004, c.183, s.2; amended 2007, c.157, s.6.



Section 54:4-3.54C - Cancellation Of Certification, Notification.

54:4-3.54c Cancellation of certification, notification.

3.Upon the cancellation of a certification as an historic site pursuant to section 3 of P.L.1962, c.92 (C.54:4-3.54), the commissioner shall, no later than the next business day, notify the Director of the Division of Taxation in the Department of the Treasury and the municipal tax assessor wherein the historic site is located, of the cancellation.

L.2004, c.183, s.3; amended 2007, c.157, s.7.



Section 54:4-3.55 - Pleasure Boats

54:4-3.55. Pleasure boats
All boats used solely for the pleasure and recreation of the owner, whether or not the same are required to be registered under State or Federal law, shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes.

L.1964, c. 249, s. 1.



Section 54:4-3.56 - Equipment For Abating Or Preventing Pollution; Exemption

54:4-3.56. Equipment for abating or preventing pollution; exemption
Any equipment, facility or device constructed or installed either prior to or subsequent to the effective date of this act and used primarily for the purpose of abating or preventing pollution of the atmosphere or the waters of this State and which has been certified to be an air or water pollution abatement facility by the State Commissioner of Health, as hereinafter in this act provided, shall be exempt from taxation under this chapter to which this act is a supplement.

L.1966, c. 127, s. 1. Amended by L.1967, c. 104, s. 2, eff. June 15, 1967.



Section 54:4-3.57 - Certification Of Air Pollution Abatement Facility

54:4-3.57. Certification of air pollution abatement facility
The State Commissioner of Health, when requested for any such certification, shall certify a facility as being an air or water pollution abatement facility whenever he finds the equipment, facility or device constructed or installed, or to be constructed or installed, was designed primarily for the control or abatement of pollution of air or water and is suitable and reasonably adequate for such purpose. Said certificate shall contain information identifying the facilities and the cost thereof and shall be in such form and detail as the commissioner shall prescribe and, further, said certificate shall be submitted to the applicant therefor with a copy to the assessor of the taxing district in which such facilities are located and have been installed; and the exemption from taxation for such equipment, facility or device shall become effective for the tax year following the year in which certification has been granted and thereafter during its use primarily for such purposes.

L.1966, c. 127, s. 2. Amended by L.1967, c. 104, s. 3, eff. June 15, 1967.



Section 54:4-3.58 - Revocation Of Pollution Abatement Certificate

54:4-3.58. Revocation of pollution abatement certificate
The State Commissioner of Health, after giving notice to the holder of a pollution abatement certificate and giving said holder an opportunity for a hearing, may revoke such certificate whenever any of the following appears:

(a) The certificate was obtained by fraud or misrepresentation;

(b) The claimant for tax exemption has failed substantially to proceed with the construction, reconstruction, installation or acquisition of pollution control facilities;

(c) The structure or equipment or both to which the certificate relates has ceased to be used for the primary purpose of pollution control and is being used for a different primary purpose;

(d) The claimant for tax exemption hereunder has so departed from the equipment, design and construction previously certified by the State Commissioner of Health that, in the opinion of said commissioner, the primary purpose of such installation is no longer the prevention of pollution as above defined or the installation is not suitable and reasonably adequate for the purpose for which certified;

(e) Performance of the equipment as installed is not, in the opinion of said commissioner, suitable and reasonably adequate for the primary purpose for which certified; and in lieu of revocation, the commissioner may modify such certificate in accordance with the facts presented.

The commissioner shall forward a copy of the notice of revocation or modification of any such certificate to the assessor of the taxing district in which the equipment involved is located.

L.1966, c. 127, s. 3.



Section 54:4-3.59 - Exemption Of Improvement To Water Supply Or Sewerage Disposal System

54:4-3.59. Exemption of improvement to water supply or sewerage disposal system
Notwithstanding the provisions of section 12 of "The Farmland Assessment Act of 1964," P.L.1964, c. 48, the value of any improvement to real estate, to the extent that said improvement has enhanced the value of such property, shall be exempt from general property taxation pursuant to Title 54 of the Revised Statutes.

L.1967, c. 260, s. 1, eff. Dec. 26, 1967.



Section 54:4-3.60 - Definition

54:4-3.60. Definition
For the purposes of this act, an "improvement to real estate" or "improvement" shall mean any structure, machinery, equipment, device or facility necessary to the installation or maintenance of a potable water supply system or a water-carried sewerage disposal system in accordance with the provisions of sections 26, 27 or 28 of chapter 71 of the laws of 1945, as amended and supplemented.

L.1967, c. 260, s. 2, eff. Dec. 26, 1967.



Section 54:4-3.61 - Application For Exemption

54:4-3.61. Application for exemption
Initial application for a tax exemption pursuant to this section shall be filed by the taxpayer with the assessor of the taxing district on or before October 1 of the pretax year on a form to be prescribed by the Director of the Division of Taxation and supplied by the assessor. The application shall contain an authorization to the assessor, or to his authorized representative, to enter upon the premises to make periodic inspection of the improvement.

L.1967, c. 260, s. 3, eff. Dec. 26, 1967.



Section 54:4-3.62 - Continuance Of Exemption

54:4-3.62. Continuance of exemption
A tax exemption granted pursuant to this act shall be continued in favor of the applicant from year to year without further application as long as the improvement, as shown by periodic inspection by the assessor, is maintained in working order.

L.1967, c. 260, s. 4, eff. Dec. 26, 1967.



Section 54:4-3.63 - Legislative Findings And Declaration

54:4-3.63. Legislative findings and declaration
The Legislature hereby finds and declares that natural open space areas for public recreation and conservation purposes are rapidly diminishing; that public funds for the acquisition and maintenance of public open space should be supplemented by private individuals and conservation organizations; and that it is therefore in the public interest to encourage the dedication of privately-owned open space to public use and enjoyment as provided for in this act.

L.1974, c. 167, s. 1, eff. Dec. 9, 1974.



Section 54:4-3.64 - Land For Conservation Or Recreation Purposes Owned By Nonprofit Corporation Or Organization; Certification Of Qualification

54:4-3.64. Land for conservation or recreation purposes owned by nonprofit corporation or organization; certification of qualification
All lands and the improvements thereon actually and exclusively used for conservation or recreation purposes, owned and maintained or operated for the benefit of the public by a nonprofit corporation or organization organized under the laws of this or any State of the United States authorized to carry out the purposes on account of which the exemption is claimed and which is qualified for exemption from Federal Income Tax under Section 501(c)(3) of the Internal Revenue Code shall be exempt from taxation; provided, however, that the Commissioner of the Department of Environmental Protection certifies that the real property and the property owner are qualified under the terms of this act.

L.1974, c. 167, s. 2, eff. Dec. 9, 1974.



Section 54:4-3.65 - Application; Filing; Contents

54:4-3.65. Application; filing; contents
Each owner of real property claiming the tax exemption provided by this act shall file the original and one copy of its initial application for certification with the Commissioner of the Department of Environmental Protection on or before August 1 of the pretax year on such forms as the commissioner shall prescribe. Such application shall include, but not be limited to, the following information: the taxing district in which the real property is located, the block and lot number of the property, a physical description of the land and improvements, a plan for the use and preservation of the property, a statement of the uses which may be made of the property by the public, and a statement of the terms under which the public may gain access to and enjoy the use of such lands. The application shall be accompanied by documentation to establish the organization and purposes of the property owner and its entitlement to exemption from Federal income tax under Section 501(c)(3) of the Internal Revenue Code.

L.1974, c. 167, s. 3, eff. Dec. 9, 1974.



Section 54:4-3.66 - Certification; Procedure; Qualifications

54:4-3.66. Certification; procedure; qualifications
The Commissioner of the Department of Environmental Protection may certify that the real property is maintained or operated for the benefit of the public only if he finds, after a public hearing on the application has been held, that the real property for which an application for tax exemption is made is open to all on an equal basis and that a tax exemption for such property would be in the public interest. Restrictions on the use of such real property by the public may be permitted if the commissioner finds that they are necessary for proper maintenance and improvement of the property or that significant natural features of the land may be adversely affected by unrestricted access. The commissioner may authorize that reasonable charges may be made for entrance onto or use of such real property. The commissioner may consult with the Natural Areas Council in making a determination as to whether the granting of a certificate for the real property covered by the application would serve the public interest.

L.1974, c. 167, s. 4, eff. Dec. 9, 1974.



Section 54:4-3.67 - Annual Certification Of Qualification

54:4-3.67. Annual certification of qualification
The Commissioner of the Department of Environmental Protection shall on or before September 15 of the pretax year certify that a property owner and the real property for which an exemption is claimed are qualified under the terms of this act and that a tax exemption would be in the public interest. The commissioner shall forthwith deliver such certification to the property owner and the tax assessor of the taxing district in which the real property is located.

L.1974, c. 167, s. 5, eff. Dec. 9, 1974.



Section 54:4-3.68 - Time For Filing Statements Of Exemption; Proof Of Right For Continuance Of Exemption

54:4-3.68. Time for filing statements of exemption; proof of right for continuance of exemption
The tax exemption established by this act shall be granted or revoked pursuant to the provisions of P.L.1951, c. 135 (C. 54:4-4.4), except as otherwise provided herein.

L.1974, c. 167, s. 6, eff. Dec. 9, 1974.



Section 54:4-3.69 - Use Of Property For Other Than Conservation Or Recreation Purposes; Roll-back Taxes

54:4-3.69. Use of property for other than conservation or recreation purposes; roll-back taxes
When real property which is exempted under the provisions of this act is applied to a use other than for conservation or recreation purposes, it shall be subject to taxes, hereinafter referred to as roll-back taxes, in an amount equal to the taxes which would have been payable on such property had it not been exempt, in the current tax year (the year of sale or change in use) and in each of the 2 tax years immediately preceding in which the real property was exempt, with interest compounded at 8% annually; provided, however, that no such roll-back taxes shall be payable when the property is sold, leased, donated or otherwise conveyed to a public agency, nonprofit corporation or organization.

L.1974, c. 167, s. 7, eff. Dec. 9, 1974.



Section 54:4-3.70 - Administrative Rules

54:4-3.70. Administrative rules
The Commissioner of the Department of Environmental Protection in consultation with the Director of the Division of Taxation shall have the power to adopt, amend and repeal administrative rules to effectuate the purposes of this act.

L.1974, c. 167, s. 8, eff. Dec. 9, 1974.



Section 54:4-3.71 - Severability

54:4-3.71. Severability
If the provisions of any section or clause of this act or any administrative rule or order adopted hereunder or the application thereof to any person shall be judged invalid by a court of competent jurisdiction, such order or judgment shall be confined in its operation to the controversy in which it was rendered, and shall not affect or invalidate the remainder of any provision of any section or clause of this act or any administrative rule or order adopted hereunder or the application of any part thereof to any person or circumstance and to this end, the provisions of each section and clause of this act and administrative rule or order are hereby declared to be severable.

L.1974, c. 167, s. 9, eff. Dec. 9, 1974.



Section 54:4-3.79 - Standards And Guidelines; Rules And Regulations

54:4-3.79. Standards and guidelines; rules and regulations
The Commissioner of the Department of Community Affairs is authorized to determine standards and guidelines and to promulgate rules and regulations to effectuate the purposes of this act.

L.1975, c. 283, s. 3, eff. Jan. 12, 1976. Amended by L.1977, c. 284, s. 6, eff. Nov. 4, 1977.



Section 54:4-3.113 - Definitions

54:4-3.113. Definitions
As used in this act:

a. "Solar energy" means energy which has recently originated in the sun, including direct and indirect solar radiation and intermediate solar energy from such as wind and sea thermal gradients;

b. "Solar energy system" means any system which uses solar energy to provide all or a portion of the heating, cooling, or general energy needs of a building through, but not limited to, such means as nocturnal heat radiation, evaporation cooling towers, flat plate or focusing solar collectors, photovoltaic solar cells or windmills;

c. "Commissioner" means the State Commissioner of Community Affairs;

d. "Enforcing agency" means the enforcing agency in any municipality provided for under the State Uniform Construction Code Act, P.L.1975, c. 217 (C. 52:27D-119 et seq.) and regulations promulgated thereunder;

e. "Board of appeals" means the municipal or county board provided for under the State Uniform Construction Code Act and regulations promulgated thereunder.

L.1977, c. 256, s. 1. Amended by L.1983, c. 44, s. 2, eff. Jan. 28, 1983; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.113A - Definitions Relative To Certain Renewable Energy Systems.

54:4-3.113a Definitions relative to certain renewable energy systems.

1.As used in this act:

"Board of appeals" means the construction board of appeals established under section 9 of P.L.1975, c.217 (C.52:27D-127), having jurisdiction in the municipality in which the property is located.

"Commissioner" means the Commissioner of Community Affairs.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Local enforcing agency" means the enforcing agency in any municipality provided for under the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) and rules and regulations adopted pursuant thereto.

"Renewable energy" means: (1) electric energy produced from solar technologies, photovoltaic technologies, wind energy, fuel cells, geothermal technologies, wave or tidal action, methane gas from landfills, a resource recovery facility, a hydropower facility or a biomass facility, provided that the biomass is cultivated and harvested in a sustainable manner, and provided further that the Commissioner of Environmental Protection has determined that the resource recovery facility, hydropower facility or biomass facility, as appropriate, meets the highest environmental standards and minimizes any impacts to the environment and local communities; and (2) energy produced from solar thermal or geothermal technologies.

"Renewable energy system" means any equipment that is part of, or added to, a residential, commercial, industrial, or mixed use building as an accessory use, and that produces renewable energy onsite to provide all or a portion of the electrical, heating, cooling, or general energy needs of that building.

L.2008, c.90, s.1.



Section 54:4-3.113B - Property Certified As Renewable Energy System Exempt From Taxation.

54:4-3.113b Property certified as renewable energy system exempt from taxation.

2.Property that has been certified by a local enforcing agency as a renewable energy system shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes. The owner of real property which is equipped with a certified renewable energy system may have exempted annually from the assessed valuation of the real property a sum equal to the assessed valuation of the real property with the renewable energy system included, minus the assessed valuation of the real property without the renewable energy system included.

L.2008, c.90, s.2.



Section 54:4-3.113C - Requirements For Certification By Local Enforcing Agency.

54:4-3.113c Requirements for certification by local enforcing agency.

3.No certification shall be made by the local enforcing agency as provided in this act, except upon written application therefor, which application shall be made under oath on a form prescribed by the director, and provided for the use of claimants by the local enforcing agency. The local enforcing agency may at any time inquire into the right of a claimant to the exemption, and for that purpose the local enforcing agency may require the filing of a new application or the submission of such proof as the local enforcing agency shall deem necessary to determine the right of the claimant to the continuance of the exemption. The local enforcing agency shall have the right to make an inspection of the premises which are the subject of the claim for exemption under this act.

L.2008, c.90, s.3.



Section 54:4-3.113D - Certification By Local Enforcing Agency.

54:4-3.113d Certification by local enforcing agency.

4.The local enforcing agency, when requested for a certification pursuant to this act, shall certify a system as being a renewable energy system whenever the local enforcing agency finds that the system installed was designed primarily as a renewable energy system in accordance with rules and regulations adopted by the commissioner pursuant to subsection b. of section 7 of this act. The certificate shall contain information identifying the renewable energy system and the cost thereof and shall be in such form and detail as the director shall prescribe. The certificate shall be provided to the applicant therefor, with a copy retained on file by the local enforcing agency, and a copy of the certificate shall be sent to the assessor of the taxing district in which the property containing the renewable energy system is located and has been installed. The exemption from taxation for the renewable energy system shall become effective for the tax year following the year in which certification has been granted and thereafter during its use primarily for such purposes.

L.2008, c.90, s.4.



Section 54:4-3.113E - Revocation Of Certificate.

54:4-3.113e Revocation of certificate.

5.The local enforcing agency, after giving notice to the holder of a renewable energy system certificate, may revoke a certificate whenever any of the following appears or occurs:

a.the certificate was obtained by fraud or misrepresentation;

b.the claimant for tax exemption has failed substantially to proceed with the construction, reconstruction, installation or acquisition of a renewable energy system;

c.the structure or equipment or both to which the certificate relates has ceased to be used for the primary purpose of providing renewable energy to provide all or a portion of the electrical, heating, cooling, or general energy needs of the structure and is being used for a different primary purpose; or

d.the claimant for the tax exemption has so departed from the equipment, design and construction previously certified by the local enforcing agency that, in the opinion of the local enforcing agency, the renewable energy system is not suitable and reasonably adequate for the purpose of using renewable energy to provide all or a portion of the electrical, heating, cooling, or general energy needs of the structure.

L.2008, c.90, s.5.



Section 54:4-3.113F - Review For Aggrieved Persons.

54:4-3.113f Review for aggrieved persons.

6. a. Any person aggrieved by any action of the local enforcing agency may seek review before the board of appeals.

b.Any person aggrieved by any action of the assessor or of the county tax board may seek a review of such action in the State Tax Court by filing a complaint in the Tax Court, pursuant to rules of court.

L.2008, c.90, s.6.



Section 54:4-3.113G - Rules, Regulations.

54:4-3.113g Rules, regulations.

7. a. The director, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt any rules and regulations necessary for the proper certification of any tax exemption pursuant to this act, the form of any certificate to be issued, and any other matter related to the exemption.

b.The commissioner, in consultation with the Board of Public Utilities, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), standards with respect to the technical sufficiency of renewable energy systems for the purposes of qualification for exemption.

L.2008, c.90, s.7.



Section 54:4-3.114 - Certified Solar Energy System

54:4-3.114. Certified solar energy system
Any solar energy system installed in any building, whether residential, commercial or industrial, which has been certified by the enforcing agency as a solar energy system, shall be exempt from taxation under the chapter to which this act is a supplement.

L.1977, c. 256, s. 2. Amended by L.1983, c. 44, s. 3, eff. Jan. 28, 1983; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.115 - Certification; Application; Inspection Of Premises

54:4-3.115. Certification; application; inspection of premises
No certification shall be made by the enforcing agency as provided herein, except upon written application herefore, which application shall be made under oath on a form prescribed by the Director, Division of Taxation, in the Department of the Treasury, and provided for the use of claimant hereunder by the local enforcing agency. The enforcing agency may at any time inquire into the right of a claimant to the exemption hereunder and for that purpose he may require the filing of a new application or the submission of such proof as he shall deem necessary to determine the right of the claimant to the continuance of such exemption, and the enforcing agency shall have the right to make an inspection of the premises which are the subject of the claim for exemption under this act.

L.1977, c. 256, s. 3; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.116 - Certification; Qualifications; Contents; Filing; Effective Date Of Exemption

54:4-3.116. Certification; qualifications; contents; filing; effective date of exemption
The enforcing agency, when requested for any such certification, shall certify a system as being a solar energy system whenever he finds the equipment, facility, device, or system installed was designed primarily as a solar energy system, in accordance with regulations prescribed by the commissioner. Said certificate shall contain information identifying the system and the cost thereof and shall be in such form and detail as the Director of the Division of Taxation shall prescribe and, further, said certificate shall be submitted to the applicant therefor, with a copy retained on file by the enforcing agency, and a copy thereof shall be sent to the assessor of the taxing district in which such facilities are located and have been installed; and the exemption from taxation for such equipment, facility or device shall become effective for the tax year following the year in which certification has been granted and thereafter during its use primarily for such purposes.

L.1977, c. 256, s. 4. Amended by L.1983, c. 44, s. 4, eff. Jan. 28, 1983; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.117 - Revocation; Grounds

54:4-3.117. Revocation; grounds
The enforcing agency, after giving notice to the holder of a solar energy certificate, may revoke such certificate whenever any of the following appears:

a. The certificate was obtained by fraud or misrepresentation;

b. The claimant for tax exemption has failed substantially to proceed with the construction, reconstruction, installation or acquisition of a solar energy system;

c. The structure or equipment or both to which the certificate relates has ceased to be used for the primary purpose of providing solar energy and is being used for a different primary purpose;

d. The claimant for tax exemption hereunder has so departed from the equipment, design and construction previously certified by the enforcing agency that, in the opinion of said enforcing agency, the solar energy system is not suitable and reasonably adequate for the purpose of providing solar energy.

L.1977, c. 256, s. 5. Amended by L.1983, c. 44, s. 5, eff. Jan. 28, 1983; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.118 - Review; Action Of Enforcing Agency; Action Of Assessor Or Director Of Division Of Taxation

54:4-3.118. Review; action of enforcing agency; action of assessor or director of division of taxation
a. Any person aggrieved by any action of the enforcing agency may seek review before the board of appeals.

b. Any person aggrieved by any action of the assessor or of the Director of the Division of Taxation may seek a review before the Director of the Division of Taxation pursuant to the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.).

L.1977, c. 256, s. 6; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.119 - Amount Of Exemption; Determination

54:4-3.119. Amount of exemption; determination
The owner of real property which is equipped with a certified solar energy system may have exempted annually from the assessed valuation of the real property a sum equal to the remainder of the assessed valuation of the real property with the solar energy system included, minus the assessed valuation of the real property without the solar energy system.

L.1977, c. 256, s. 7. Amended by L.1983, c. 44, s. 6, eff. Jan. 28, 1983; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.120 - Rules And Regulations

54:4-3.120. Rules and regulations
Subject to the "Administrative Procedure Act" P.L.1968, c. 410 (C. 52:14B-1 et seq.), the Director of the Division of Taxation is authorized to adopt all rules and regulations necessary for the proper certification of any tax exemption, the form of any certificate to be issued and any other matter related to the exemption. The Administrator of the State Energy Office shall establish standards with respect to the technical sufficiency of solar energy systems for purposes of qualification for exemption.

L.1977, c. 256, s. 8; per s.9 as amended by 1982, c.218 and 1983, c.44,s.7, section expired December 31, 1987.



Section 54:4-3.130 - Definitions

54:4-3.130. Definitions
As used in this act:

a. "Automatic fire suppression system" means a mechanical system designed and equipped to detect a fire, activate an alarm, and suppress or control a fire without the necessity of human intervention and activated as a result of a predetermined temperature rise, rate of rise of temperature, or increase in the level of combustion products.

b. "Commissioner" means the Commissioner of the Department of Community Affairs.

c. "Enforcing agency" means the enforcing agency in any municipality provided for under the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.) and regulations promulgated thereunder.

d. "Board of appeals" means the municipal or county board provided for under the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.) and regulations promulgated thereunder.

L.1983, c. 309, s. 1.



Section 54:4-3.131 - Certified Automatic Fire Suppression System; Tax Exemption

54:4-3.131. Certified automatic fire suppression system; tax exemption
An automatic fire suppression system installed after the effective date of this act in a residential, commercial, or industrial building and certified by the enforcing agency as an automatic fire suppression system shall be exempt from taxation under chapter 4 of Title 54 of the Revised Statutes.

L.1983, c. 309, s. 2.



Section 54:4-3.132 - Certification; Application; Inspection

54:4-3.132. Certification; application; inspection
The enforcing agency shall grant a certification pursuant to section 2 of this act upon receipt of a written application made under oath on a form prescribed by the Director of the Division of Taxation in the Department of the Treasury. The form shall be made available to claimants by the enforcing agency. The enforcing agency may at any time inquire into the right of a claimant to the exemption and for that purpose may require the filing of a new application or the submission of any proof necessary to determine the right of the claimant to the continuation of the exemption. The enforcing agency shall have the right to make an inspection of the premises which are the subject of the claim for exemption under this act.

L.1983, c. 309, s. 3.



Section 54:4-3.133 - Certificate; Issuance; Contents; Commencement Of Exemption

54:4-3.133. Certificate; issuance; contents; commencement of exemption
The enforcing agency shall certify that an automatic fire suppression system is exempt from taxation pursuant to section 2 of this act when the equipment, facility, or system installed was designed primarily as an automatic fire suppression system in accordance with regulations prescribed by the commissioner. The certificate shall contain information identifying the system and its cost and shall conform to any other requirements prescribed by the Director of the Division of Taxation. The certificate shall be submitted to the claimant; one copy of the certificate shall be retained on file by the enforcing agency and one copy shall be sent to the assessor of the taxing district in which the building equipped with the automatic fire suppression system is located. The exemption from taxation for the automatic fire suppression system shall commence in the tax year following the year in which certification has been granted.

L.1983, c. 309, s. 4.



Section 54:4-3.134 - Revocation

54:4-3.134. Revocation
The enforcing agency, after giving notice to the holder of an automatic fire suppression system certificate, may revoke the certificate whenever any of the following appears:

a. The certificate was obtained by fraud or misrepresentation;

b. The claimant for tax exemption has failed substantially to proceed with the construction, reconstruction, installation or acquisition of an automatic fire suppression system;

c. The mechanical system to which the certificate relates has ceased to be used for the primary purpose of providing automatic fire suppression and is being used for a different primary purpose;

d. The claimant for tax exemption hereunder has so departed from the equipment, design and construction previously certified by the enforcing agency that, in the opinion of the enforcing agency, the automatic fire suppression system is not suitable and reasonably adequate for the purpose of providing automatic fire suppression.

L.1983, c. 309, s. 5.



Section 54:4-3.135 - Appeals From Action Of Enforcing Agency, Director Of Division Of Taxation Or Assessor

54:4-3.135. Appeals from action of enforcing agency, director of division of taxation or assessor
a. A person aggrieved by an action of the enforcing agency may seek review before the board of appeals.

b. A person aggrieved by an action of the Director of the Division of Taxation may seek a review before the Director of the Division of Taxation pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.).

c. A person aggrieved by an action of the assessor may appeal to the county board of taxation or the tax court, as appropriate.

L.1983, c. 309, s. 6.



Section 54:4-3.136 - Amount Of Exemption From Assessed Valuation

54:4-3.136. Amount of exemption from assessed valuation
The owner of real property equipped with a certified automatic fire suppression system may have exempted annually from the assessed valuation of the real property a sum equal to the remainder of the assessed valuation of the real property with the automatic fire suppression system included, minus the assessed valuation of the real property without the automatic fire suppression system.

L.1983, c. 309, s. 7.



Section 54:4-3.137 - Rules And Regulations

54:4-3.137. Rules and regulations
Subject to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.):

a. The Director of the Division of Taxation shall adopt rules and regulations necessary for the proper certification of a tax exemption and the form of a certificate to be issued;

b. The commissioner shall adopt rules and regulations establishing technical standards for automatic fire suppression systems necessary to qualify those systems for exemption from taxation pursuant to this act.

L.1983, c. 309, s. 8.



Section 54:4-3.138 - Tax Exemption

54:4-3.138. Tax exemption
A pet cemetery which is dedicated to pet cemetery purposes pursuant to the provisions of section 3 of this act and which is organized as a nonprofit corporation pursuant to Title 15A of the New Jersey Statutes is exempt from taxation as real property under chapter 4 of Title 54 of the Revised Statutes, for as long as the dedication remains in effect. This exemption shall apply to land, disposal sites, structures, facilities and buildings which are the subjects of the dedication and are used for pet cemetery purposes.

L. 1985, c. 401, s. 9.



Section 54:4-3.139 - Findings, Determinations

54:4-3.139. Findings, determinations
The Legislature finds and determines that:



a. With the enactment of the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.), the State has endeavored to induce private business concerns to locate or expand operations in certain urban areas;

b. Similar encouragement should be provided for the construction of new single-family housing units, needed to provide housing convenient to this business activity and to stimulate neighborhood revitalization;

c. The deterioration of once-flourishing residential neighborhoods is a problem of enormous magnitude for the State of New Jersey, the solution to which has been, and should continue to be, an overriding public concern of federal, State and local governments;

d. The deterioration of those residential neighborhoods is in large measure the result of the unwillingness of the owners of, and investors in, residential properties to properly maintain and improve their properties, arising out of fear of the resulting increase in property taxes;

e. In many of those neighborhoods, particularly in urban centers, the deterioration of housing stock has resulted in vacant lots, abandoned buildings and poorly maintained properties, and the concomitant negative psychological and financial impact upon owners of, and investors in those residential neighborhoods;

f. In addition, the heavy tax burdens in many urban municipalities inhibit the development of new housing in those municipalities, notwithstanding the fact that those municipalities contain ample vacant land for the construction of new housing and numerous unused or underused buildings which may be converted to housing;

g. Further, while the rapidly growing demand for housing has begun to encourage some private investment in urban residential construction, the substantial property tax burdens in many of our urban areas have discouraged many prospective purchasers of newly constructed housing units in those municipalities;

h. These prospective purchasers may be further discouraged by the severe intra-municipal assessment discrepancies in certain urban areas, in which older residential properties remain assessed at a fraction of market value while newly constructed residential properties are assessed at full market values and the owners thereof pay substantially higher taxes than the owners of the older properties;

i. Property tax abatements for the construction of certain residential structures, and property tax abatements for the conversion of other structures to residential use, will constitute a substantial incentive for owners and investors to improve vacant land and underutilized structures;

j. The provision of property tax abatements for new residential structures in certain urban areas will assure the prospective purchasers of those properties that their property tax assessments will be no greater than the assessments of older homes, thus removing the fear of overly high tax burdens;

k. In certain urban areas, the encouragement of residential construction and conversion can be expected to make available older, more affordable housing stock, thus encouraging both the provision of affordable housing and general urban redevelopment, while in other urban areas, any new residential construction can be expected to contribute to the growth and neighborhood stability needed in conjunction with incentives for the rebirth of the business community;

l. Article VIII, Section I, paragraph 6 of the Constitution of this State authorizes the Legislature to enact general laws under which municipalities may adopt ordinances granting exemptions or abatements from taxation for limited periods of time not in excess of five years on buildings and structures in areas declared in need of rehabilitation in accordance with statutory criteria; and

m. It is, therefore, a compelling public purpose to provide qualified municipalities with the means of providing the appropriate abatements.

L.1989, c.207, s.1.



Section 54:4-3.140 - Definitions

54:4-3.140. Definitions
2. As used in this act:



"Abatement" means an exemption from real property taxes provided for the purposes of encouraging residential construction, conversion, improvement and redevelopment pursuant to this act;

"Assessor" means the municipal tax assessor appointed pursuant to the provisions of chapter 9 of Title 40A of the New Jersey Statutes;

"Average ratio" means the certified average ratio, used for determining the common level range for each taxing district pursuant to P.L.1973, c.123 (C.54:1-35a et al.) as prepared by the Director of the Division of Taxation for the preceding tax year;

"Completed," with respect to a parcel of qualified property, or the "completion" of that property, means substantially ready for the use for which it is intended and its occupancy as a principal residence;

"Condominium" means the form of real property ownership provided for under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.);

"Cooperative" means a housing corporation or association, wherein the holder of a share or membership interest thereof is entitled to possess and occupy for dwelling purposes a house, apartment, or other unit of housing owned by the corporation or association, or to purchase a unit of housing constructed or erected by the corporation or association;

"Cost," when used with respect to construction, or to an improvement or conversion alteration, means only the cost or fair market value of labor and materials used in constructing or improving qualified residential property, or in converting another building or structure to qualified residential property, including any architectural, engineering, and contractors' fees associated with the construction, improvement or conversion, as the owner of the property shall cause to be certified to the governing body by an independent and qualified architect, following the completion of the project;

"Equalized taxes otherwise due" means the tax amount derived by levying on a structure for which a five-year tax abatement has been granted, a property tax imposed in the same manner as other property taxes are levied pursuant to chapter 4 of Title 54 of the Revised Statutes, except that for all tax years subsequent to the last tax abatement year including and ending in the tax year prior to a municipal-wide revaluation, the total property tax prior to any tax deduction shall be equalized by the tax collector by multiplying that amount times the average ratio of the taxing district, but in no event shall the payment for equalized taxes otherwise due be less than the total property tax payment on the structure prior to any tax deduction due and payable during the third tax year following completion of construction, improvements or conversion alterations pursuant to section 7 of P.L.1989, c.207 (C.54:4-3.145). No appeal shall be taken by the property owner from the determination by the tax collector of equalized taxes otherwise due, except for mathematical or typographical errors;

"Horizontal property regime" means the form of real property ownership provided for under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.);

"Qualified municipality" means a municipality in which an urban enterprise zone or part of an urban enterprise zone has been designated pursuant to the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C.52:27H-60 et seq.), and shall include the entire area within the corporate boundaries of that municipality, whether or not that area is included within an urban enterprise zone; and

"Qualified residential property" means any building used or to be used or held for use as a home or residence, including accessory buildings located on the same premises and including condominiums, cooperatives and horizontal property regimes. No building shall be considered a qualified residential property if the certificate of occupancy for the construction, conversion, rehabilitation or renovation was issued on or before the date falling 30 months prior to the effective date of this act.

L.1989,c.207,s.2; amended 1991,c.469,s.1.



Section 54:4-3.141 - Determination Of Need Of Rehabilitation; Conversion Or Building Of Residential Properties By Municipal Governing Body

54:4-3.141. Determination of need of rehabilitation; conversion or building of residential properties by municipal governing body
The governing body of a qualified municipality may, by ordinance, determine that one or more areas within the municipality are in need of rehabilitation, and that one or more buildings or structures in any such area could be advantageously converted to qualified residential property or that vacant land in any such area could be advantageously used for the construction of qualified residential property. Any such determination shall be made in keeping with regulations which shall be promulgated by the Commissioner of Community Affairs pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), which shall take into consideration the following: existence of blighted areas in the municipality; deterioration of housing stock; age of housing stock; supply of and demand for housing in the municipality; and arrearage in real property taxes due on residential properties.

L.1989, c.207, s.3.



Section 54:4-3.142 - Abatements Of Real Property Taxes For Qualified Residential Property; Application, Approval, Requirement

54:4-3.142. Abatements of real property taxes for qualified residential property; application, approval, requirement
The governing body of a qualified municipality which has complied with the provisions of section 3 of this act may, by ordinance, provide for abatements of real property taxes for qualified residential property. The governing body shall include the following items in its enabling ordinance and shall select among the following options where appropriate:

a. A property tax abatement term of five years;



b. The application procedure for an abatement authorized under this act;



c. The method of computing payments in lieu of real property taxes pursuant to subsection b. or subsection c. of section 7 of this act;



d. An approval method for abatement applications by the assessor or by ordinance on a per applicant basis; and



e. A requirement that: (1) to be eligible for an abatement, a dwelling house, condominium unit or unit in a horizontal property regime shall be occupied by the owner thereof, and that a cooperative shall be occupied by residential shareholders therein; or (2) in a case in which paragraph (1) of this subsection is not satisfied, the annual payment in lieu of taxes on the unit or dwelling house shall be increased by 1% above the amount otherwise chargeable under section 7 of this act; and that, in the case of a cooperative, the annual payment in lieu of taxes shall be the amount chargeable under section 7 of this act plus an amount determined by multiplying 1% of the amount chargeable under section 7 of this act times the percentage of units not occupied by residential shareholders.

In the case of an abatement for the conversion of a building or structure to qualified residential property, the building or structure so converted may include, but need not be limited to, commercial or industrial buildings or structures, or underutilized school buildings.

L.1989, c.207, s.4.



Section 54:4-3.143 - Tax Abatements For Purchaser Of Residential Property In Urban Redevelopment Project

54:4-3.143. Tax abatements for purchaser of residential property in urban redevelopment project
When an urban redevelopment project, approved pursuant to section 19 of P.L.1961, c.40 (C.40:55C-58) includes the construction of qualified residential property, and the project is located in a qualified municipality which has adopted the provisions of this act, the urban renewal corporation or association carrying out the project may, upon completion of that qualified residential property, make application for tax abatements under this act on behalf of prospective purchasers of dwelling units whether the units be owner occupied or investor owned.

L.1989, c.207, s.5.



Section 54:4-3.144 - Application Procedure For Tax Abatement

54:4-3.144. Application procedure for tax abatement
a. No abatement shall be granted pursuant to this act except upon written application filed with the assessor of the taxing district wherein the improvement or conversion alteration is made and approved by the assessor or by ordinance, as required by the enabling ordinance. Every application shall be on a form prescribed by the Director of the Division of Taxation, in the Department of the Treasury, and provided for the use of claimants by the governing body of the municipality constituting the taxing district, and shall be filed with the assessor within 30 days, including Saturdays and Sundays, following the completion of the improvement or conversion alteration or the effective date of this act, whichever is later. Every application for an abatement which is filed within the time specified may be approved and allowed by the assessor to the degree that the application is consistent with the provisions of the enabling ordinance, provided that the property for which the application is made constitutes qualified residential property pursuant to the provisions of this act. An abatement that is granted shall take effect upon the issuance of a certificate of occupancy to the owner and it shall be recorded and made a permanent part of the official tax records of the taxing district, which record shall contain a notice of the termination date of the abatement.

b. The added assessment provisions of section 3 of P.L.1941, c.397 (C.54:4-63.3) and the omitted assessment provisions of section 9 of P.L.1947, c.413 (C.54:4-63.20) and section 1 of P.L.1968, c.184 (C.54:4-63.33) shall not be applicable to any property for which the owner-occupant has been granted a tax abatement under this act.

L.1989, c.207, s.6.



Section 54:4-3.145 - Financial Agreement; Payments In Lieu Of Taxes

54:4-3.145. Financial agreement; payments in lieu of taxes
7. a. Each approved abatement shall be evidenced by a financial agreement between the qualified municipality and the applicant. The agreement shall be prepared by the applicant and shall contain the representations that are required by the enabling ordinance. The agreement shall provide for the applicant to annually pay to the municipality an amount in lieu of real property taxes, to be computed according to either subsection b. or c. of this section, as provided for in the enabling ordinance.

b. Payments in lieu of taxes may be computed as two percent of the cost of the improvements or conversion alterations, as appropriate for five years following such completion and in the sixth and all subsequent tax years following completion, 100% of the equalized taxes otherwise due; or

c. Payments in lieu of taxes may be computed as a portion of the real property taxes otherwise due, according to the following schedule:

(1) In the first tax year following completion, no payment in lieu of taxes otherwise due;

(2) In the second tax year following completion, an amount not less than 20% of taxes otherwise due;

(3) In the third tax year following completion, an amount not less than 40% of taxes otherwise due;

(4) In the fourth tax year following completion, an amount not less than 60% of taxes otherwise due;

(5) In the fifth tax year following completion, an amount not less than 80% of taxes otherwise due;

(6) In the sixth and all subsequent tax years following completion, 100% of the equalized taxes otherwise due.

d. For the purposes of this section, the amount of "taxes otherwise due" (not to be confused with "equalized taxes otherwise due") shall be determined by including the appropriate percentage of the assessed valuation of the abated structure, improvement or conversion alteration, as the case may be, on the assessment list of the municipality as taxable property, and levying taxes thereon in the same manner as other taxes are levied pursuant to chapter 4 of Title 54 of the Revised Statutes; provided, however, that no value for a property subject to the provisions of this act shall be included in the calculation of the "net valuation on which county taxes are apportioned" until the first tax year for which a municipal-wide revaluation is implemented.

L.1989,c.207,s.7; amended 1991,c.469,s.2.



Section 54:4-3.146 - Annual Administration Fee Payable By Owner To Municipality

54:4-3.146. Annual administration fee payable by owner to municipality
In addition to the annual payment required pursuant to section 7 of this act, the enabling ordinance may require, as part of the financial agreement, that the owner pay an annual administration fee to the qualified municipality, which fee shall not exceed one percent of the payment provided for herein.

L.1989, c.207, s.8.



Section 54:4-3.147 - Payments To Be Made Quarterly, Failure To Pay; Penalty

54:4-3.147. Payments to be made quarterly, failure to pay; penalty
The payments required pursuant to sections 7 and 8 of this act shall be made in quarterly installments according to the same schedule as real property taxes are due and payable. Failure to make these payments shall result in the termination of the abatement. In addition to the remedy set forth herein, the requirements imposed pursuant to section 7 of this act shall be enforced in the same manner as is provided for real property taxes pursuant to Title 54 of the Revised Statutes.

L.1989, c.207, s.9.



Section 54:4-3.148 - Liability Of Owner For Real Property Taxes On Land

54:4-3.148. Liability of owner for real property taxes on land
In addition to the payments required in lieu of taxes pursuant to section 7 of this act, the owner of a parcel of qualified property granted an abatement pursuant to this act shall be liable for all real property taxes assessed and levied against the land on which the qualified residential property is situated.

L.1989, c.207, s.10.



Section 54:4-3.149 - No Abatement Granted For Properties On Which Taxes Are Delinquent

54:4-3.149. No abatement granted for properties on which taxes are delinquent
No abatement shall be granted pursuant to this act with respect to any property for which property taxes are delinquent or remain unpaid, or for which penalties for nonpayment of taxes are due.

L.1989, c.207, s.11.



Section 54:4-3.150 - Short Title

54:4-3.150.Short title
1.This act shall be known and may be cited as the "Environmental Opportunity Zone Act."

L.1995,c.413,s.1.



Section 54:4-3.151 - Findings, Declarations Relative To Contaminated Real Property

54:4-3.151. Findings, declarations relative to contaminated real property
2.The Legislature finds that there are numerous properties that are underutilized or that have been abandoned and that are not being utilized for any commercial use because of contamination that exists at those properties; that abandoned contaminated properties harm society by causing a burden on municipal services while failing to contribute to the funding of those services; that a disproportionate percentage of these properties are located in older urban municipalities given the fact that these municipalities were once the center for industrial production; that the revitalization of these properties will not only bring tax ratables to the municipality and other local governments, but will result in job creation and foster urban redevelopment; that one of the central tenets of the State Development and Redevelopment Plan is to redevelop urban areas with existing utilities and infrastructure and that the use of these now abandoned or underutilized sites for commercial purposes will make a significant contribution toward implementing the plan; that the federal "Clean Air Act" encourages the reindustrialization of urban areas as this would provide jobs near where people live thus reducing harmful air pollutants emitted from automobiles needed to travel distances to places of employment; and that it is in the economic interest of the State and the municipalities in which abandoned or underutilized contaminated properties are located to encourage the remediation of these properties so that they can be reused or fully used for commercial, residential, or other productive purposes.

L.1995,c.413,s.2; amended 1997, c.278, s.21.



Section 54:4-3.152 - Definitions

54:4-3.152. Definitions
3.As used in this act:

"Assessor" means the municipal tax assessor appointed pursuant to the provisions of chapter 9 of Title 40A of the New Jersey Statutes;

"Contamination" or "contaminant" means any discharged hazardous substance as defined pursuant to section 3 of P.L.1976, c.141 (C.58:10-23.11b), hazardous waste as defined pursuant to section 1 of P.L.1976, c.99 (C.13:1E-38), or pollutant as defined pursuant to section 3 of P.L.1977, c.74 (C.58:10A-3);

"Environmental opportunity zone" means any qualified real property that has been designated by the governing body as an environmental opportunity zone pursuant to section 4 of P.L.1995, c.413 (C.54:4-3.153);

"Limited restricted use remedial action" means any remedial action that requires the continued use of institutional controls but does not require the use of an engineering control;

"Qualified real property" means any parcel of real property that is now vacant or underutilized, which is in need of a remediation due to a discharge or threatened discharge of a contaminant;

"Remediation" means all necessary actions to investigate and clean up or respond to any known, suspected, or threatened discharge of contaminants, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action;

"Remediation cost" means cost associated with the implementation of a remediation, including all direct and indirect legal, administrative and capital costs, engineering costs, and annual operation, maintenance, and monitoring costs;

"Unrestricted use remedial action" means any remedial action that does not require the continued use of engineering or institutional controls in order to meet the established health risk or environmental standards.

L.1995,c.413,s.3; amended 1997, c.278, s.22.



Section 54:4-3.153 - Designation Of Environmental Opportunity Zones

54:4-3.153.Designation of environmental opportunity zones
4.The governing body of a municipality may, by ordinance, designate one or more qualified real properties in that municipality as an environmental opportunity zone. The ordinance adopted by the municipality shall list the qualified real properties designated as environmental opportunity zones. The designation of environmental opportunity zones shall be consistent with the permitted use of those properties pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

L.1995,c.413,s.4.



Section 54:4-3.154 - Ordinance Providing For Tax Exemptions

54:4-3.154. Ordinance providing for tax exemptions
5.The governing body of a municipality which has adopted an ordinance pursuant to section 4 of P.L.1995, c.413 (C.54:4-3.153), shall, by ordinance, provide for exemptions of real property taxes for environmental opportunity zones. The governing body shall include the following items in its enabling ordinance:

a.A property tax exemption term of ten years except that a tax exemption may be extended up to fifteen years, at the municipality's option, if the qualified real property is to be remediated with a limited restricted use remedial action or an unrestricted use remedial action. The property tax exemption shall end if the difference between the real property taxes otherwise due and payments made in lieu of those taxes equals the total remediation cost for the qualified real property;

b.The application procedure for an exemption authorized under P.L.1995, c.413 (C.54:4-3.150 et seq.);

c.The method of computing payments in lieu of real property taxes pursuant to subsection b. of section 7 of P.L.1995, c.413 (C.54:4-3.156);

d.An approval method for exemption applications by the assessor or by ordinance on a per application basis; and

e.A requirement that the environmental opportunity zone will be remediated in compliance with the remediation regulations adopted by the Department of Environmental Protection pursuant to P.L.1993, c.139 (C.58:10B-1 et al.), that the owner of the property will enter into a memorandum of agreement or administrative consent order with the department to perform the remediation and will complete the remediation pursuant to the agreement or order, and that, once remediated, the environmental opportunity zone will be used for a commercial, industrial, residential, or other productive purpose during the time period for which the real property tax exemption is given.

L.1995,c.413,s.5; amended 1997, c.278, s.23.



Section 54:4-3.155 - Required Application For Exemption

54:4-3.155.Required application for exemption
6.No exemption shall be granted pursuant to P.L.1995, c.413 (C.54:4-3.150 et seq.) except upon written application filed with the assessor of the taxing district wherein the environmental opportunity zone is located and is approved by the governing body by resolution or ordinance, as required by the enabling ordinance. Every application shall be on a form prescribed by the Director of the Division of Taxation, in the Department of the Treasury, and provided for the use of claimants by the governing body of the municipality constituting the taxing district. Every application for an exemption may be approved and allowed by the governing body to the degree that the application is consistent with the provisions of the enabling ordinance. The exemption shall not be granted by the governing body until the owner of the property enters into a memorandum of agreement or administrative consent order with the Department of Environmental Protection for the remediation. An exemption that is granted shall take effect upon the approval by the governing body and it shall be recorded and made a permanent part of the official tax records of the taxing district, which record shall contain a notice of the termination date of the exemption. The owner of the property shall deliver a copy of the approved exemption application to the Division of Local Government Services in the Department of Community Affairs.

L.1995,c.413,s.6.



Section 54:4-3.156 - Financial Agreement Evidencing Approved Exemption

54:4-3.156. Financial agreement evidencing approved exemption
7. a. Each approved exemption shall be evidenced by a financial agreement between the municipality and the applicant. The agreement shall be prepared by the applicant and shall contain the representations that are required by the enabling ordinance. The agreement shall provide for the applicant to annually pay to the municipality an amount in lieu of real property taxes, to be computed according to subsection b. of this section. With the approval of the governing body, the agreement may be assigned to a subsequent owner of the environmental opportunity zone.

b.Payments in lieu of real property taxes may be computed as a portion of the real property taxes otherwise due, according to the following schedule:

(1) In the first tax year following execution of a memorandum of agreement or administrative consent order, no payment in lieu of taxes otherwise due;

(2) In the second tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 10% of taxes otherwise due;

(3) In the third tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 20% of taxes otherwise due;

(4) In the fourth tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 30% of taxes otherwise due;

(5) In the fifth tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 40% of taxes otherwise due;

(6) In the sixth tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 50% of the taxes otherwise due;

(7) In the seventh tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 60% of the taxes otherwise due;

(8) In the eighth tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 70% of the taxes otherwise due;

(9) In the ninth tax year following execution of a memorandum of agreement or administrative consent order, an amount not less than 80% of the taxes otherwise due;

(10) In the tenth and all subsequent tax years following execution of a memorandum of agreement or administrative consent order, the exemption shall expire and the full amount of the assessed real property taxes, taking into account the value of the real property in its remediated state, shall be due.

Where a property tax exemption has been extended because of the proposed implementation of a limited restricted use remedial action or unrestricted use remedial action, the municipality may provide for a different schedule for the payment in lieu of real property taxes which payments may not exceed the length of the property tax exemption.

c.For the purposes of this section, only the amount of "taxes otherwise due" shall be determined by using the assessed valuation of the environmental opportunity zone at the time of the approval by the assessor of the exemption, regardless of any improvement made to the environmental opportunity zone thereafter and as if the designation of the environmental opportunity zone had not occurred.

d.Notwithstanding any other provision in P.L.1995, c.413 (C.54:4-3.150 et seq.), if at any time the governing body of the municipality finds that the memorandum of agreement for remediation of the environmental opportunity zone has been terminated at the option of the applicant, unless if an administrative consent order is issued in its place, or that any of the conditions in the ordinance as required by subsection e. of section 5 of P.L.1995, c.413 (C.54:4-3.154) are not met, the period of the property tax exemption shall end.

L.1995,c.413,s.7; amended 1997, c.278, s.24.



Section 54:4-3.157 - Payments In Quarterly Installments

54:4-3.157.Payments in quarterly installments
8.The payments required pursuant to section 7 of P.L.1995, c.413 (C.54:4-3.156) shall be made in quarterly installments according to the same schedule as real property taxes are due and payable. Failure to make these payments shall result in the termination of the exemption. In addition to the remedy set forth herein, the requirements imposed pursuant to section 7 of P.L.1995, c.413 (C.54:4-3.156) shall be enforced in the same manner as is provided for real property taxes pursuant to Title 54 of the Revised Statutes.

L.1995,c.413,s.8.



Section 54:4-3.158 - Remedial Action Workplan

54:4-3.158.Remedial action workplan
9. a. The Department of Environmental Protection shall take final action on a technically complete remedial action workplan, submitted for a remediation in an environmental opportunity zone for which an exemption from real property taxes has been granted pursuant to section 5 of P.L.1995, c.413 (C.54:4-3.154), within 45 days of receipt of the submission in the case of soil remediations, and within 90 days of receipt of the submission in the case of remediations involving groundwater or surface water.

b.Any owner or operator of an environmental opportunity zone for which an exemption from real property taxes has been granted pursuant to section 5 of P.L.1995, c.413 (C.54:4-3.154) shall be exempt from the requirement to establish a remediation funding source pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3).

L.1995,c.413,s.9.



Section 54:4-3.159 - Real Property Acquired By Meadowlands Conservation Trust Exempt From Taxation.

54:4-3.159 Real property acquired by Meadowlands Conservation Trust exempt from taxation.

15.Notwithstanding any law, rule, or regulation to the contrary, real property acquired by the Meadowlands Conservation Trust created pursuant to P.L.1999, c.31 (C.13:17-87 et al.) pursuant to purchase, conveyance, bequest, exchange, donation, acceptance, or otherwise shall become exempt from taxation and the payment of any in lieu of tax obligation as of the date of acquisition by the trust. If, at the time of acquisition by the trust, the prior owner has paid the taxes or any in lieu of tax obligation for the current tax year in full or for a period beyond the date of acquisition by the trust, the prior owner shall be entitled to a prorated refund from the taxing authority of the taxes or in lieu of tax obligations paid by the prior owner for the remaining portion of the tax year beyond the date of acquisition by the trust. If insufficient or no taxes, or insufficient or no in lieu of tax obligations, shall have been paid by the prior owner for the portion of the tax year prior to acquisition by the trust, the prior owner shall pay the amount due for that period to the appropriate taxing authority.

L.1999,c.31,s.15.



Section 54:4-3.160 - Resolution To Provide Property Tax Exemption For Medical Practices In Health Enterprise Zones.

54:4-3.160 Resolution to provide property tax exemption for medical practices in Health Enterprise Zones.

4.A municipality that has within its boundaries a Health Enterprise Zone as described in section 1 of P.L.2004, c.139 (C.54A:3-7) may adopt a resolution that provides for an exemption from taxation as real property of that portion of a structure or building that is used to house a medical or dental primary care practice as defined in N.J.S.18A:71C-32 and that is located in that designated area. The exemption shall be in effect for tax years that are within the period of designation as a State designated underserved area and shall be contingent upon an annual application therefor filed by the property owner with, and approved by, the local tax assessor.

L.2004,c.139,s.4.



Section 54:4-3.161 - Tenant Rebate To Medical Dental Practice, Administration.

54:4-3.161 Tenant rebate to medical dental practice, administration.

5. a. Upon the granting of an exemption from taxation as real property pursuant to section 4 of P.L.2004, c.139 (C.54:4-3.160), an owner of the building or structure granted the exemption shall rebate to a tenant engaged in the medical or dental primary care practice an amount equal to the exemption, which may be a lump sum or rebated through discounted rental payments.

b.The tenant engaged in the medical or dental primary care practice or the owner of the building or structure granted the exemption shall annually submit proof to the local tax assessor that the amount of the exemption was rebated to the eligible tenant. If proof satisfactory to the tax assessor is not provided in the manner that the tax assessor shall establish, the exemption shall not be allowed for the tax year and the owner of the property shall refund the amount of the exemption for that tax year to the municipal tax collector.

L.2004,c.139,s.5.



Section 54:4-4 - Certain Municipal Land Extending Into Another County

54:4-4. Certain municipal land extending into another county
Where land belonging to one municipality and used for public purposes extends into an adjoining municipality, and, by reason of the forming of a new county or the annexation of territory from one county to another, a portion thereof is thereby located in a different county from that in which the municipality owning it is located, the land and all improvements thereon shall be exempt from taxation, but the area of the land extending into the adjoining municipality in another county shall not exceed five acres.



Section 54:4-4.4 - Initial, Further Statements

54:4-4.4. Initial, further statements
Every municipal tax assessor shall, on or before October 1, 1951, obtain from each owner of real property in his taxing district, for which a tax exemption is claimed, an initial statement under oath in such form as shall be prescribed by the Director of the Division of Taxation, showing the right to the exemption claimed. Thereafter, and on or before November 1 of each year, said assessor shall obtain an initial statement, if one has not theretofore been filed. When an initial statement has theretofore been filed, then not later than November 1, 1954, and thereafter not later than November 1 of every third succeeding year, said assessor shall obtain a further statement under oath from each owner of real property for which tax exemption is claimed, provided, however, that nothing herein contained shall require a further statement to be filed in the same year in which an initial statement shall have been filed, but that the further statement shall thereafter be filed at the time and in the years hereinabove required for the filing of further statements. Each assessor may at any time inquire into the right of a claimant to the continuance of an exemption hereunder and for that purpose he may require the filing of a further statement or the submission of such proof as he shall deem necessary to determine the right of the claimant to continuance of the exemption. Such further statement shall be in such form as shall be prescribed by the director and shall set forth

(a) Whether there has been any change of use of any of such property initially determined as being entitled to exemption during any three-year period as aforesaid which would defeat the right of exemption therein, and

(b) Whether any new or additional property has been acquired for which a tax exemption is claimed and showing initially as to such new or additional property, the right to the exemption claimed.

The municipal tax assessor shall obtain the aforesaid statements in duplicate from the property owner, and the assessor shall file the duplicate copy thereof with the county board of taxation with his list of property exempt from taxation, on or before January 10 following.

The provisions of this section shall not apply to any claim for tax exemption under Article VIII, Section I, paragraph 3, of the Constitution, or under any law enacted pursuant thereto, for the benefit of veterans, disabled veterans and the surviving spouses of those citizens and residents of this State who have met or may hereafter meet their deaths while on active duty in time of war in any branch of the Armed Forces of the United States.

L. 1951, c. 135, p. 570, s. 1. Amended by L. 1954, c. 102, p. 573, s. 1; L. 1985, c. 515, s. 5.



Section 54:4-5A - Remission Of County Taxes

54:4-5a. Remission of county taxes
Any taxing district in which there has been located a county institution, other than an educational institution or parklands, regardless of whether such lands are owned and occupied by a park commission or by any other department, division, agency or instrumentality of the county government, which occupies more than 200 acres, and which constitutes at least 5% of the total land area of the taxing district, shall have remitted or rebated by the county treasurer a sum equal to a percentage of the county tax rate applied to the entire amount of ratables remaining subject to taxation, according to the following schedule:

1982 45%

1983 40%

1984 30%

1985 15%

1986 15%

1987 and thereafter 0%



L.1982, c. 36, s. 1.



Section 54:4-5B - County Institution; Defined

54:4-5b. County institution; defined
For the purposes of P.L.1982, c. 36 (C. 54:4-5a), "county institution" means any institution as defined in R.S. 30:4-23 or Article II of P.L.1956, c. 178 (C. 30:7B-2) which is owned, operated or maintained by a county in the State.

L.1982, c. 121, s. 1.



Section 54:4-6 - County Tax Rebate

54:4-6. County tax rebate
The county board of taxation shall by rule prescribe how the remission or rebate provided for in section 54:4-5 of this title shall be paid or credited to the collector of the taxing district by the county treasurer and how his proportionate part shall be returned or credited to each taxpayer. Where a remission or rebate provided for in section 54:4-5 of this title is for more than one year, the county board of taxation shall phase in and distribute the remission or rebate in the annual amounts and over the same number of years for which the remission or rebate is awarded. A municipality to which a remission or rebate is to be paid shall not receive any remission or rebate in any year during the phase in period greater than the amount to which it was entitled in the corresponding year of its eligibility for the remission or rebate.

Amended by L. 1985, c. 229, s. 1, eff. July 11, 1985.



Section 54:4-6.1 - Credit To Municipality Where Federal Agency Or Corporation Paid Portion Only Of Taxes For Municipal Purposes

54:4-6.1. Credit to municipality where federal agency or corporation paid portion only of taxes for municipal purposes
Whenever any public or quasi public agency or corporation of the Federal government shall have paid in any year or over a period of years, but a portion of the tax levied and assessed against it for municipal purposes, and the municipality wherein such property is located shall have paid in full its tax for State and county purposes for any or all of said years, the board of chosen freeholders is authorized and empowered by resolution to direct the county treasurer to allow to any such municipality, on application therefor, a credit or credits not to exceed fifty thousand dollars ($50,000.00) on account of future county taxes due from such municipality.

Whenever the board of chosen freeholders of any county shall direct the county treasurer to make and allow such credit or credits as in this act directed, the county treasurer is hereby authorized and empowered to make application to the State Treasurer for an allowance on the part of the State for all sums as aforesaid paid to the State on account of State taxes, and the State Treasurer shall allow to the county either a credit or credits or shall pay the amount aforesaid to such county on account of taxes heretofore paid as in this act authorized; provided, however, that the State Treasurer shall not be obligated in any case to pay or allow credit for any sum in excess of twenty-one thousand dollars ($21,000.00).

L.1940, c. 170, p. 528, s. 1.



Section 54:4-6.2 - Short Title

54:4-6.2. Short title
This act shall be known and may be cited as the "Tenants' Property Tax Rebate Act."

L.1976, c. 63, s. 1, eff. Aug. 17, 1976.



Section 54:4-6.3 - Definitions Relative To Tenants Property Tax Rebates.

54:4-6.3 Definitions relative to tenants property tax rebates.

2.As used in this act unless the context clearly indicates a different meaning:

a."Qualified real rental property" means any building or structure or complex of buildings or structures in which five or more housing units are rented or leased or offered for rental or lease for residential purposes except:

(1)hotels, motels or other guesthouses serving transient or seasonal guests;

(2)buildings or structures which are subject to an abatement agreement under which reduced or no property taxes are paid on the improvements pursuant to statute, notwithstanding that payments in lieu of taxes are paid in accordance with the agreement;

(3)buildings or structures located in municipalities in which a rent control ordinance which does not provide for an automatic increase in the amount of rent permitted to be charged by a property owner upon an increase in the amount of property tax levied upon the property is in effect for the base year and the current year;

(4)dwelling units in a residential cooperative or mutual housing corporation;

(5)dwelling units in a condominium, other than those dwelling units which are occupied by qualified tenants under the "Tenant Protection Act of 1992," P.L.1991, c.509 (C.2A:18-61.40 et al.);

(6)dwelling units in a continuing care retirement community; or

(7)dwelling units within residential health care facilities; assisted living residences; facilities with a Class C license pursuant to P.L.1979, c.496 (C.55:13B-1 et al.), the "Rooming and Boarding House Act of 1979" or similar facilities for which occupancy is predicated upon the receipt of medical, nursing or personal care services for the residents and the cost thereof is included in the rent.

Owner occupation of a building shall not be a factor in whether a building is qualified real rental property under P.L.1976, c.63 (C.54:4-6.2 et seq.).

b."Property tax reduction" means the difference between the amount of property tax paid or payable on any qualified real rental property in the base year, and the amount of property taxes paid or payable in the current year if less than the amount of property taxes paid or payable in the base year.

c."Base year" means calendar year 1998.

If any of the following events occur, "base year" shall then mean:

(1)any calendar year after 1998 in which property taxes levied for qualified real rental property exceed the property taxes levied for 1998 for that property;

(2)the first calendar year after 1998 during which qualified real rental property is first offered for rent or lease;

(3)the first full calendar year after 1998 in which qualified real rental property is no longer subject to a tax exemption or tax abatement program;

(4)a calendar year subsequent to 1998 for which the property tax calculation reflects an assessment reduction from the prior base year assessment; or

(5)a calendar year subsequent to 1998 in which the property taxes paid in the base year and the property taxes paid in the current year do not reflect consistent budgetary and tax item components because sewer, solid waste or similar services provided through a taxing entity budget and reflected in the tax rate are changed to a separately billed user fee.

d."Assessment reduction" means a decrease in the amount of assessed value of qualified real rental property resulting from an agreement entered into with a municipal taxing authority, an abatement, exemption, change in assessment imposed administratively by a municipal tax assessor or county board of taxation, or a judgment entered by a county board of taxation, the tax court, or by a court of competent jurisdiction.

L.1976,c.63,s.2; amended 1977, c.81, s.1; 1977, c.241, s.5; 1977, c.242, s.4; 1987, c.66, s.3; 1991, c.65; 1998, c.15, s.1; 2000, c.126, s.31.



Section 54:4-6.4 - Property Tax Rebate To Tenants By Owner Of Qualified Real Rental Property

54:4-6.4. Property tax rebate to tenants by owner of qualified real rental property
An owner of qualified real rental property shall provide a property tax rebate to the tenants thereof as provided in this act for each year in which he receives a property tax reduction.

L.1976, c. 63, s. 3, eff. Aug. 17, 1976. Amended by L.1977, c. 81, s. 2, eff. May 3, 1977.



Section 54:4-6.5 - Computation Of Amount Of Property Tax Reduction

54:4-6.5. Computation of amount of property tax reduction
4. a. At the time when municipal property tax bills are prepared pursuant to R.S.54:4-64 the municipal tax collector shall compute the amount of property tax reduction for the year for each property owner of qualified real rental property and shall provide a notice to inform the property owner receiving a property tax reduction of the amount thereof and of the owner's obligations under P.L.1976, c.63 (C.54:4-6.2 et seq.).

b.In computing the property tax reduction, if the current year property tax calculation reflects an assessment reduction from a base year assessment, other than as provided in subsection c. of this section, no property tax reduction has occurred and no rebate shall be due or payable for that property for the current tax year.

c.In the event a municipal-wide revaluation or reassessment is implemented in the current tax year, the property tax reduction shall be the difference between the amount of property tax paid or payable in the current tax year and the amount of property tax paid in the base year. The year in which a municipal-wide revaluation or reassessment is implemented shall become the base year in any subsequent tax year.

d.The tax collector shall compute the property tax reduction in accordance with any tax appeal judgments entered or tax appeal stipulations filed with a county tax board or court of competent jurisdiction as of the date of his calculation. If the tax collector receives notice of the entry of a tax appeal judgment or the filing of a stipulation with a county tax board or court of competent jurisdiction after the initial property tax reduction notice has been mailed to the property owner, he shall, within 30 working days, recalculate the property tax reduction accordingly and provide a revised notice of tax reduction to the property owner. For the purposes of this subsection, "receives notice" shall mean the tax collector has been notified by the owner of real property or the owner's agent, or otherwise made aware of the judgment or stipulation. A copy of the notice or any revised notice shall be provided to the rent leveling board, or similar agency charged with regulating rents or, where no such board exists, retained by the tax collector.

L.1976, c.63,s.4; amended 1977, c.81, s.3; 1998, c.15, s.2.



Section 54:4-6.6 - Computation Of Property Tax Rebate

54:4-6.6. Computation of property tax rebate
5.The property tax rebate for each tenant shall be computed by the property owner by subtracting from the total property tax reduction as calculated pursuant to section 4 of P.L.1976, c.63 (C.54:4-6.5) an amount equal to the proportion that nonresidential rents and the rental value of the owner's or the owner's employee's personal occupancy bears to total rental value, and then by dividing the remaining property tax reduction among all residential tenants in proportion to the rent each is required to pay.

L.1976, c.63,s.5;amended 1977, c.81, s.4; 1998, c.15, s.3.



Section 54:4-6.7 - Payment Of Property Tax Rebate, Credit

54:4-6.7. Payment of property tax rebate, credit
6.The property tax rebate or credit for each dwelling unit shall be paid to the tenant who was in residence of such unit during the calendar year. The rebate shall be paid monthly, except that the first rebate payment shall be cumulative to the month following receipt of the notice of property tax reduction pursuant to section 4 of P.L.1976, c.63 (C.54:4-6.5), and the last shall be made by December 31; provided however, that if a notice is received after November 1 of the tax year, the first rebate payment need not be cumulative and the rebate may be payable in monthly installments to the next following June 30. Such property tax reduction shall, at the option of the owner, either be credited as a rent reduction or paid directly to the tenant.

The amount of each monthly property tax rebate or credit shall be equal to one-twelfth of the annual amount of the rebate or credit; provided, however, that the amount of the rebate or credit due the tenant at the time the rent is paid shall be rounded off such that any amount less than $0.50 shall be reduced to the next lower dollar and any amount $0.50 or higher shall be increased to the next higher dollar. Rebates shall be paid to a tenant only for the number of months during the calendar year the tenant has been in residence. A landlord shall use his or her best efforts to obtain the forwarding address of a tenant who is entitled to a rebate and who has moved from the rental premises.

An owner shall adjust the payment or crediting of a rebate immediately upon the receipt of and in accordance with a revised notice of property tax reduction pursuant to section 4 of P.L.1976, c.63 (C.54:4-6.5); provided, however, that no amount of rebate previously paid or credited may be recovered by the owner.

In the case of a lease terminated pursuant to P.L.1971, c.318 (C.46:8-9.1), any property tax rebate or credit due and owing prior to that termination of the lease shall be paid to the executor or administrator of the estate of the tenant or the surviving spouse of the tenant terminating the lease.

L.1976,c.63,s.6; amended 1977, c.81, s.5; 1985, c.317, s.3; 1998, c.15, s.4.



Section 54:4-6.8 - Statement Of Amount Paid And Certification Of Compliance; Posting Notice Of List Of Rent Rebate

54:4-6.8. Statement of amount paid and certification of compliance; posting notice of list of rent rebate
Any person who is a property owner of qualified real rental property shall state on a form required to be filed with the rent leveling board or similar agency charged with regulating rents or, where no such board exists, with the municipal tax collector, the total property tax rebate paid with respect to such qualified real rental property and shall certify that he has complied with the provisions of this act. Said form shall be filed within 30 days following notification by the municipal tax collector of the amount of property tax reduction. Also at such time he shall post and maintain in a prominent place within such property a notice containing a listing of the specific amount of rent rebate per year and per month for each different category of rent payable.

L.1976, c. 63, s. 7, eff. Aug. 17, 1976. Amended by L.1977, c. 81, s. 6, eff. May 3, 1977.



Section 54:4-6.10 - Regulations

54:4-6.10. Regulations
9.The Director of the Division of Local Government Services shall by regulation prescribe the procedures for computing property tax reductions and rebates, and the necessary forms to be used for the notices required by this act and any additional information the director deems advisable to be provided in such notices, and such other rules or regulations as the director deems necessary or advisable for the efficient administration and implementation of the purposes and provisions of this act.

L.1976,c.63,s.9; amended 1998, c.15, s.5.



Section 54:4-6.11 - Double Damages

54:4-6.11. Double damages
Any property owner of qualified real rental property who fails to provide a tenant or, in the case of a lease terminated pursuant to P.L. 1971, c. 318 (C. 46:8-9.1), the executor or administrator of the estate of the tenant or the surviving spouse of the tenant so terminating the lease, with a property tax rebate in accordance with the provisions of this act shall be liable to the tenant executor, administrator or surviving spouse for twice the amount of the property tax rebate to which the tenant was entitled or $100.00, whichever is greater.

L. 1976, c. 63, s. 10, eff. Aug. 17, 1976. Amended by L. 1985, c. 317, s. 4, eff. Aug. 28, 1985.



Section 54:4-6.12 - Failure To Provide Rebate, Notice, Certification, Information Required, Penalty; Enforcement; Jurisdiction

54:4-6.12. Failure to provide rebate, notice, certification, information required, penalty; enforcement; jurisdiction
11.Any landlord who fails to provide property tax rebates to tenants in accordance with the provisions of this act, or who knowingly and willfully fails to provide or post any notice, certification, information or statement required by this act shall be liable for a penalty of not more than $100.00 for each offense. Such penalty shall be collected and enforced by summary proceedings pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court and the municipal court of the municipality in which the qualified real rental property is located shall have jurisdiction over such proceedings. Process shall be in the nature of a summons or warrant, and shall be issued upon the complaint of the local enforcement agency or any tenant of the qualified real rental property. Any money received as a result of such proceedings shall be paid over to the governing body of the municipality in which the qualified real rental property is located.

L.1976,c.63,s.11; amended 1991, c.91, s.503; 1998, c.15, s.6.



Section 54:4-6.13 - Severability

54:4-6.13. Severability
If any section, subsection, clause, sentence, paragraph, or part of this act or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this act.

L.1976, c. 63, s. 12, eff. Aug. 17, 1976.



Section 54:4-7 - Deductions For Slaughter Of Condemned Cattle

54:4-7. Deductions for slaughter of condemned cattle
The tax collector of each municipality shall annually deduct from the taxes on personal property due from the owners of cattle slaughtered under the provisions of sections 4:5-18 to 4:5-33 of the title Agriculture and Domestic Animals, which shall have been assessed on those cattle at the time other personal property is assessed, the amount of taxes due from the owners on the cattle so assessed and slaughtered. Before the deductions are made, the owners shall present to the collector proof in writing under oath that the cattle have been assessed for taxes in the name of the owner and that they were slaughtered under the provisions of law above referred to.



Section 54:4-8 - Deductions Made By Tax Collector; Resolution

54:4-8. Deductions made by tax collector; resolution
Upon the receipt of the proof required by section 54:4-7 of this title, the collector shall make the deduction and shall file the proof with the governing body of the municipality or the clerk thereof. Thereupon the governing body shall adopt a resolution relieving the owners of the cattle so slaughtered from further tax thereon for the fiscal year in which the taxes on the assessed valuation of the cattle are due or become due.



Section 54:4-8.10 - Definitions.

54:4-8.10 Definitions.

1. (a) "Active service in time of war" means active service at some time during one of the following periods:

Operation "Iraqi Freedom", on or after the date the President of the United States or the United States Secretary of Defense designates as the inception date of that operation, who served in Iraq or in another area in the region in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

Operation "Enduring Freedom", on or after September 11, 2001, who served in a theater of operation and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before the date the President of the United States or the United States Secretary of Defense designates as the termination date of that operation; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

Operation "Restore Hope" in Somalia, on or after December 5, 1992, or the date of inception of that operation as proclaimed by the President of the United States or Congress, whichever date is earliest, who has served in Somalia or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuously or in the aggregate, of at least 14 days in such active service commencing on or before March 31, 1994; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14-day service as herein provided;

Operations "Joint Endeavor" and "Joint Guard" in the Republic of Bosnia and Herzegovina, on or after November 20, 1995, who served in such active service in direct support of one or both of the operations for at least 14 days, continuously or in the aggregate, commencing on or before June 20, 1998, and (1) was deployed in that nation or in another area in the region, or (2) was on board a United States naval vessel operating in the Adriatic Sea, or (3) operated in airspace above the Republic of Bosnia and Herzegovina; provided that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person completed the 14-day service requirement;

Operation Northern Watch and Operation Southern Watch, on or after August 27, 1992, or the date of inception of that operation, as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of inception is earliest, who served in the theater of operation, including in the Arabian peninsula and the Persian Gulf, and in direct support of that operation for a period, continuously or in the aggregate, of at least 14 days in such active service, commencing on or before the date of termination as proclaimed by the President of the United States, Congress or United States Secretary of Defense, whichever date of termination is the latest; provided, that any person receiving an actual service-incurred injury or disability while engaged in such service shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

Operation "Desert Shield/Desert Storm" mission in the Arabian peninsula and the Persian Gulf, on or after August 2, 1990 or the date of inception of that operation, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in the Arabian peninsula or on board any ship actively engaged in patrolling the Persian Gulf for a period, continuous or in the aggregate, of at least 14 days commencing on or before the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

The Panama peacekeeping mission, on or after December 20, 1989 or the date of inception of that mission, as proclaimed by the President of the United States or Congress, whichever date of inception is earliest, who has served in Panama or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before January 31, 1990 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

The Grenada peacekeeping mission, on or after October 23, 1983, who has served in Grenada or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 21, 1983 or the date of termination of that mission as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

The Lebanon peacekeeping mission, on or after September 26, 1982, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before December 1, 1987 or the date of termination of that mission, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

The Vietnam conflict, December 31, 1960, to May 7, 1975;

The Lebanon crisis, on or after July 1, 1958, who has served in Lebanon or on board any ship actively engaged in patrolling the territorial waters of that nation for a period, continuous or in the aggregate, of at least 14 days commencing on or before November 1, 1958 or the date of termination of that conflict, as proclaimed by the President of the United States or Congress, whichever date of termination is the latest, in such active service; provided, that any person receiving an actual service-incurred injury or disability shall be classed as a veteran whether or not that person has completed the 14 days' service as herein provided;

The Korean conflict, June 23, 1950 to January 31, 1955;

World War II, September 16, 1940 to December 31, 1946;

World War I, April 6, 1917 to November 11, 1918, and in the case of service with the United States military forces in Russia, April 6, 1917 to April 1, 1920;

Spanish-American War, April 21, 1898 to August 13, 1898;

Civil War, April 15, 1861 to May 26, 1865; or, as to any subsequent war, during the period from the date of declaration of war to the date on which actual hostilities shall cease.

(b)"Assessor" means the assessor, board of assessors or any other official or body of a taxing district charged with the duty of assessing real and personal property for the purpose of general taxation.

(c)"Collector" means the collector or receiver of taxes of a taxing district.

(d)"Honorably discharged or released under honorable circumstances from active service in time of war," means and includes every form of separation from active, full-time duty with military or naval pay and allowances in some branch of the Armed Forces of the United States in time of war, other than those marked "dishonorable," "undesirable," "bad conduct," "by sentence of general court martial," "by sentence of summary court martial" or similar expression indicating that the discharge or release was not under honorable circumstances. A disenrollment certificate or other form of release terminating temporary service in a military or naval branch of the armed forces rendered on a voluntary and part-time basis without pay, or a release from or deferment of induction into the active military or naval service shall not be deemed to be included in the aforementioned phrase.

(e)"Pre-tax year" means the particular calendar year immediately preceding the "tax year."

(f)"Resident" means one legally domiciled within the State of New Jersey. Mere seasonal or temporary residence within the State, of whatever duration, shall not constitute domicile within the State for the purposes of this act. Absence from this State for a period of 12 months shall be prima facie evidence of abandonment of domicile in this State. The burden of establishing legal domicile within the State shall be upon the claimant.

(g)"Tax year" means the particular calendar year in which the general property tax is due and payable.

(h)"Veteran" means any citizen and resident of this State honorably discharged or released under honorable circumstances from active service in time of war in any branch of the Armed Forces of the United States.

(i)"Veteran's deduction" means the deduction against the taxes payable by any person, allowable pursuant to this act.

(j)"Surviving spouse" means the surviving wife or husband of any of the following, while he or she is a resident of this State, during widowhood or widowerhood:

1.A citizen and resident of this State who has died or shall die while on active duty in time of war in any branch of the Armed Forces of the United States; or

2.A citizen and resident of this State who has had or shall hereafter have active service in time of war in any branch of the Armed Forces of the United States and who died or shall die while on active duty in a branch of the Armed Forces of the United States; or

3.A citizen and resident of this State who has been or may hereafter be honorably discharged or released under honorable circumstances from active service in time of war in any branch of the Armed Forces of the United States.

(k)"Cooperative" means a housing corporation or association incorporated or organized under the laws of New Jersey which entitles a shareholder thereof to possess and occupy for dwelling purposes a house, apartment or other structure owned or leased by the corporation or association.

(l)"Mutual housing corporation" means a corporation not-for-profit incorporated under the laws of New Jersey on a mutual or cooperative basis within the scope of section 607 of the "National Defense Housing Act," Pub.L.76-849 (42 U.S.C.s.1521 et seq.), which acquired a National Defense Housing Project pursuant to that act.

L.1963,c.171,s.1; amended 1969, c.286; 1972, c.166, s.4; 1985, c.515, s.6; 1989, c.252, s.5; 1991, c.390, s.7; 1995, c.406, s.5; 1998, c.49, s.2; 2001, c.127, s.6; 2003, c.197, s.5; 2005, c.64, s.5.



Section 54:4-8.11 - Veteran's Tax Deduction

54:4-8.11. Veteran's tax deduction
2.Every person a citizen and resident of this State now or hereafter honorably discharged or released under honorable circumstances from active service in time of war in any branch of the Armed Forces of the United States and a surviving spouse as defined herein, during her widowhood or his widowerhood, and while a resident of this State, shall be entitled, annually, on proper claim being made therefor, to a deduction from the amount of any tax bill for taxes on real or personal property or both in the sum of $100 in tax year 2000, $150 in tax year 2001, $200 in tax year 2002, and $250 in each subsequent tax year, or if the amount of any such tax shall be less than $100 in tax year 2000, $150 in tax year 2001, $200 in tax year 2002, and $250 in each subsequent tax year, to a cancellation thereof.

L.1963,c.171,s.2; amended 1985, c.515, s.7; 2000, c.9, s.1.



Section 54:4-8.12 - Application For Tax Deduction

54:4-8.12 Application for tax deduction
3. No veteran's deduction from taxes assessed against real and personal property, as provided herein, shall be allowed except upon written application therefor, which application shall be on a form prescribed by the Director of the Division of Taxation, in the Department of the Treasury, and provided for the use of claimants hereunder by the governing body of the municipality constituting the taxing district in which such claim is to be filed and the application has been approved as provided in this act. An assessor shall not require the filing of an application for a veteran's deduction under this act of any person who has filed, or shall file, a claim for an exemption from taxation under chapter 184 of the laws of 1951, on or before December 31, 1963, but shall approve a veteran's deduction for such person, if it appears from such claim for exemption that such person meets all the other prerequisites required by law for the approval of a claim for a veteran's deduction. Each assessor may at any time inquire into the right of a claimant to the continuance of a veteran's deduction hereunder and for that purpose he may require the filing of a new application or the submission of such proof as he shall deem necessary to determine the right of the claimant to continuance of such deduction. No application for a veteran's deduction based upon service in the Armed Forces shall be allowed unless there is annexed thereto a copy, which may be photostatic, of claimant's certificate of honorable discharge or of his certificate of release under honorable circumstances from active service in time of war in a branch of the Armed Forces of the United States. In the case of an application by a surviving spouse said application shall not be allowed unless it clearly establishes that:

(a) Claimant's spouse died while on active duty in a branch of the Armed Forces of the United States, having had active service in time of war, as herein defined, in a branch of the Armed Forces of the United States, or in the case of a surviving spouse of a veteran, claimant shall establish that the veteran was honorably discharged or released under honorable circumstances from active service in time of war in any branch of the Armed Forces of the United States, (b) claimant's spouse was a citizen and resident of this State at the time of death, (c) claimant was the spouse of the veteran at the time of the veteran's death, and (d) claimant is a resident of this State and has not remarried.

L.1963, c.171, s.3; amended 1985, c.515, s.8; 1995, c.259, s.1; 1997, c.30, s.1.



Section 54:4-8.13 - Filing Of Application With Assessor

54:4-8.13. Filing of application with assessor
An application for a veteran's deduction hereunder may be filed with the assessor of the taxing district at any time on or before December 31 of the pretax year. If so filed and approved by the assessor, he shall allow a veteran's deduction from taxes on the real or personal property, or both, assessed to the claimant in the amount of the claim approved by him and shall indicate, upon the assessment list and duplicates, the approval thereof in such manner as shall be prescribed by rules of the Director of the Division of Taxation, together with the proportionate share of such property deemed to be owned by the claimant for the purposes of this act, if the claimant is not the sole owner thereof. The application, if not filed with the assessor within the time aforementioned, may be filed with the collector during the tax year and upon approval by the collector of such application he shall determine the amount of the reduction in tax to which the claimant is entitled and shall allow said amount as an offset against the tax then remaining unpaid. If the amount allowable as an offset shall exceed the amount of the tax then unpaid for that tax year, or if the application for a veteran's deduction is not filed with the collector until after all taxes for the tax year have been fully paid, the claimant may make application to the governing body of the municipality constituting the taxing district for the refund of any tax overpaid, but without interest, and the governing body may, in its discretion, direct the return of any tax deemed by it to have been overpaid by reason of claimant's failure to make timely application for a veteran's deduction; provided, however, that no application for a veteran's deduction for any previous tax year shall be allowed by any assessor, collector or governing body. Where an application for a veteran's deduction is filed with and allowed by a collector he shall promptly transmit such application and all exhibits attached thereto, or a photostatic copy thereof, to the assessor of the taxing district. Upon receipt thereof the assessor shall review the application and if approved by him it shall have the same force as if originally filed with him.

L. 1963, c. 171, s. 4. Amended by L. 1985, c. 515, s. 9.



Section 54:4-8.15 - Facts Essential To Support Claim For Deduction

54:4-8.15. Facts essential to support claim for deduction
Every fact essential to support a claim for a veteran's deduction hereunder shall exist on October 1 of the pretax year and in the case of an application by a veteran such application shall establish that the claimant was, on October 1 of the pretax year, (a) a veteran, as herein defined, (b) the owner of the legal title to the property as to which the veteran's deduction is claimed and (c) a citizen and resident of this State and, in the case of an application by a surviving spouse, as herein defined, such application shall establish that the surviving spouse was, on October 1 of the pretax year, (a) the owner of the legal title to the property as to which the veteran's deduction is claimed, (b) that he or she has not remarried and (c) that he or she is a resident of this State. For purposes of establishing a claim, a tenant shareholder in a cooperative or a mutual housing corporation shall be deemed the owner of legal title to his proportionate share of the taxable value of the real property of the corporation or any other entity holding title.

L.1963, c.171, s.6; amended 1985,c.515,s.10; 1989,c.252,s.6.



Section 54:4-8.16 - Continuance Of Deductions

54:4-8.16. Continuance of deductions
A claim having been filed with and allowed by the assessor shall continue in force from year to year thereafter without the necessity for further claim so long as the claimant shall be entitled to a veteran's deduction hereunder, but the assessor may at any time require the filing of a new application or such proof as he shall deem necessary to establish the right of the claimant to continuance of the deduction. It shall be the duty of every claimant to inform the assessor of any change in his or her status or property which may affect the claimant's right to continuance of the deduction.

L. 1963, c. 171, s. 7. Amended by L. 1985, c. 515, s. 11.



Section 54:4-8.17 - Apportionment Of Veteran's Deduction; Additional To Other Entitlements

54:4-8.17. Apportionment of veteran's deduction; additional to other entitlements
8.No person shall be allowed a veteran's deduction from the tax assessed against real and personal property of more than $100 in the aggregate in tax year 2000, $150 in the aggregate in tax year 2001, $200 in the aggregate in tax year 2002 and $250 in the aggregate in any subsequent tax year, but a veteran's deduction may be claimed in any taxing district in which the claimant has taxable property and may be apportioned, at the claimant's option, between two or more taxing districts; provided such claims shall not exceed $100 in the aggregate in tax year 2000, $150 in the aggregate in tax year 2001, $200 in the aggregate in tax year 2002 and $250 in the aggregate in any subsequent tax year. If a surviving spouse, as herein defined, shall have been honorably discharged or released under honorable circumstances from active service in time of war in any branch of the Armed Forces of the United States, the surviving spouse shall be entitled to a veteran's deduction for each status. The veteran's deductions herein provided shall be in addition to any exemptions now or hereafter provided by any other statute for disabled veterans or surviving spouses, as herein defined, and in addition to any deductions provided under P.L.1963, c.172 (C.54:4-8.40 et seq.) for senior citizens and the permanently and totally disabled, and certain surviving spouses thereof, to which the claimant is entitled. In addition, a claimant may receive any homestead rebate or credit provided by law.

L.1963,c.171,s.8; amended 1985, c.200, s.l; 1985, c.515, s.12; 2000, c.9, s.2.



Section 54:4-8.18 - Continuance To Deduction Right; Change In Status

54:4-8.18. Continuance to deduction right; change in status
Where title to property as to which a veteran's deduction is claimed is held by claimant and another or others, either as tenants in common or as joint tenants, a claimant shall not be allowed a veteran's deduction in an amount in excess of his or her proportionate share of the taxes assessed against said property, which proportionate share, for the purposes of this act, shall be deemed to be equal to that of each of the other tenants, unless the conveyance under which title is held specifically provides unequal interests, in which event claimant's interest shall be as specifically established in said conveyance. Property held by husband and wife, as tenants by the entirety, shall be deemed to be wholly owned by each tenant. Nothing herein shall preclude more than one tenant, whether title be held in common, joint tenancy or by the entirety, from claiming a veteran's deduction from the tax assessed against the property so held. Right to claim a veteran's deduction hereunder shall extend to property title to which is held by a partnership, to the extent of the claimant's interest as a partner therein, and by a guardian, trustee, committee, conservator or other fiduciary for any person who would otherwise be entitled to claim a veteran's deduction hereunder, but not to property the title to which is held by a corporation, except that a tenant shareholder in a cooperative or mutual housing corporation shall be entitled to claim a veteran's deduction to the extent of his proportionate share of the taxes assessed against the real property of the corporation or any other entity holding title.

L.1963, c.171, s.9; amended 1985,c.515,s.13; 1989,c.252,s.7.



Section 54:4-8.19 - Rules And Regulations; Forms

54:4-8.19. Rules and regulations; forms
The director is empowered to promulgate such rules and regulations and to prescribe such forms as he shall deem necessary to effectively administer the provisions of this act. He may, in his discretion, eliminate the necessity for sworn application, in which event all declarations by the claimant shall be considered as if made under oath and the claimant, as to false declarations, shall be subject to the penalties as provided by law for perjury.

Pending the promulgation of such rules and regulations, and the prescription of such forms, every application for an exemption from taxation as prescribed in chapter 184 of the laws of 1951 filed as prescribed by this act, shall be construed and treated as an application filed for a veteran's deduction under this act and if approved, such approval shall be construed and treated as an approval of a veteran's deduction accordingly.

L.1963, c. 171, s. 10.



Section 54:4-8.20 - Administration Of Oaths

54:4-8.20. Administration of oaths
Each assessor and collector and his duly designated assistants are hereby authorized to take and administer the oath, where required, on any claim for a veteran's deduction hereunder and no charge shall be made for the taking of any affidavit or the preparation of any form required by this act.

L.1963, c. 171, s. 11.



Section 54:4-8.21 - Appeals

54:4-8.21. Appeals
An aggrieved taxpayer may appeal from the disposition of a claim for a veteran's deduction under this act in the same manner as is provided for appeals from assessment generally.

L.1963, c. 171, s. 12.



Section 54:4-8.22 - Repeal

54:4-8.22. Repeal
Chapter 184 of the laws of 1951 with all amendments thereof and supplements thereto is repealed except so far as may be necessary to permit the allowance of any claim for exemption from taxation for the tax year 1963 filed pursuant to said act prior to January 1, 1964, and the taking of appropriate proceedings to make the same effective.

L.1963, c. 171, s. 13.



Section 54:4-8.23 - Application Of Act

54:4-8.23. Application of act
This act shall apply to real and personal property taxes due and payable in the year 1964 and thereafter, and shall not affect the obligation, lien, or duty to pay any taxes, interest or penalties which have accrued or may accrue by virtue of any assessment made or which may be made with respect to taxes levied for any year prior to the year 1964.

L.1963, c. 171, s. 14.



Section 54:4-8.24 - Reimbursement To Taxing District Relative To Veterans' Property Tax Deductions

54:4-8.24 Reimbursement to taxing district relative to veterans' property tax deductions
5. The State shall annually reimburse each taxing district in an amount equal to 102 percent of the amount of any veterans' property tax deductions granted in that taxing district.

L.1997, c.30,s.5.



Section 54:4-8.25 - Property Tax Deferment For Residents Deployed For Wartime Active Service.

54:4-8.25 Property tax deferment for residents deployed for wartime active service.
1.Every resident of this State who is enlisted in any branch of the United States Armed Forces shall be entitled to a deferment of the amount of any tax bill for taxes assessed against real and personal property solely owned by the resident, or with a spouse, that becomes due while the resident is deployed for active service in time of war. The deferment shall commence on the tax due date, and shall end 90 days after the last date of deployment. The tax amount deferred shall be due and owing on the first day following the 90-day grace period, and shall be paid to the tax collector of the municipality in which the property is located. No interest shall be charged when the deferred property tax amount is paid in full within the 90-day grace period. When the property tax amount is not paid in full within the grace period, interest shall be charged on any unpaid amount at the rate it would have accrued since the original property tax due date.

L.2015, c.277, s.1.



Section 54:4-8.26 - Written Application For Tax Deferral; Rules, Regulations.

54:4-8.26 Written application for tax deferral; rules, regulations.
2. a. No deferment of any tax amount assessed against real and personal property pursuant to section 1 of P.L.2015, c.277 shall be allowed except upon written application therefor, on a form prescribed by the Director of the Division of Taxation in the Department of the Treasury, and provided by the governing body of the municipality constituting the taxing district in which the application is to be filed. The application shall specify any documentation required to be submitted in order to ascertain that the applicant is qualified to receive the deferment. The Director of the Division of Taxation in the Department of the Treasury shall promulgate any rules and regulations necessary to implement the provisions of P.L.2015, c.277.

b.A resident eligible for a deferment of any tax amount assessed against real and personal property pursuant to section 1 of P.L.2015, c.277, or a person acting on behalf of the resident, shall file an application for deferment with the tax collector of the municipality in which the property is located. The application shall be accompanied by any documentation required to be submitted pursuant to subsection a. of this section.

L.2015, c.277, s.2.



Section 54:4-8.27 - State Payment To Municipality, Refund Upon Payment.

54:4-8.27 State payment to municipality, refund upon payment.
3.The State shall annually pay to the tax collector of each municipality the total amount of property tax deferred pursuant to section 1 of P.L.2015, c.277 (C.54:4-8.25) plus 2%, in the same manner as veteran's property tax deductions are reimbursed pursuant to section 5 of P.L.1997, c.30 (C.54:4-8.24). The tax collector of each municipality shall refund this amount to the State in installments upon collection of the deferred payments from the individual taxpayers along with any interest collected for payments made after the expiration of a taxpayer's grace period.

L.2015, c.277, s.3.



Section 54:4-8.40 - Definitions

54:4-8.40. Definitions
Definitions.



As used in this act:



(a) "Income" means all income from whatever source derived including, but not limited to, realized capital gains except for a capital gain resulting from the sale or exchange of real property owned and used by the taxpayer as his principal residence, and on which he received a deduction allowed by this act, and, in their entirety, pension, annuity and retirement benefits. For the purpose of claiming a deduction from taxes for any tax year, pursuant to this act, "income" shall be deemed to be equal in amount to the income which the taxpayer reasonably anticipates he will receive during the tax year for which such deduction is claimed and shall be exclusive of benefits under any one of the following:

(1) The federal Social Security Act and all amendments and supplements thereto;



(2) Any other program of the federal government or pursuant to any other federal law which provides benefits in whole or in part in lieu of benefits referred to in, or for persons excluded from coverage under, (1) hereof including but not limited to the federal Railroad Retirement Act and federal pension, disability and retirement programs; or

(3) Pension, disability or retirement programs of any state or its political subdivisions, or agencies thereof, for persons not covered under (1) hereof;

provided, however, that the total amount of benefits to be allowed exclusion by any owner under (2) or (3) hereof shall not be in excess of the maximum amount of benefits payable to, and allowable for exclusion by, an owner in similar circumstances under (1) hereof.

(b) "Permanently and totally disabled" means total and permanent inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment, including blindness. For purposes of this subsection, "blindness" means central visual acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye which is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.

(c) "Pretax year" means the calendar year immediately preceding the "tax year."



(d) "Post-tax year" means the calendar year immediately following the "tax year."



(e) "Resident" means one legally domiciled within the State of New Jersey for a period of one year immediately preceding October 1 of the pretax year. Mere seasonal or temporary residence within the State, of whatever duration, shall not constitute domicile within the State for the purposes of this act. Absence from this State for a period of 12 months shall be prima facie evidence of abandonment of domicile in this State. The burden of establishing legal domicile within the State shall be upon the claimant.

(f) "Deduction" means the senior citizen's deduction or the deduction for the permanently and totally disabled against the taxes payable by any person, allowable pursuant to this act.

(g) "Tax year" means the calendar year in which the general property tax is due and payable.



(h) "Cooperative" means a housing corporation or association incorporated or organized under the laws of New Jersey which entitles a shareholder thereof to possess and occupy for dwelling purposes a house, apartment or other structure owned or leased by the corporation or association;

(i) "Mutual housing corporation" means a corporation not-for-profit incorporated under the laws of New Jersey on a mutual or cooperative basis within the scope of section 607 of the "National Defense Housing Act," Pub. L.76-849 (42 U.S.C. s. 1521 et seq.), which acquired a National Defense Housing Project pursuant to that act.

L.1963, c.172, s.1; amended 1964,c.255,s.1; 1971,c.20,s.1; 1971,c.441; 1972,c.6; 1976,c.129,s.2; 1989,c.252,s.1.



Section 54:4-8.41 - Deduction Against Tax Assessed Against Real Property Of Resident Citizen Over 65 Or Permanently And Totally Disabled With Yearly Income Within Limitations; Maximum Amount

54:4-8.41. Deduction against tax assessed against real property of resident citizen over 65 or permanently and totally disabled with yearly income within limitations; maximum amount
Every person, a citizen and resident of this State of the age of 65 or more years, or less than 65 years of age who is permanently and totally disabled, having an annual income not in excess of the limitations provided in this section and residing in a dwelling house owned by him which is a constituent part of his real property or residing in a dwelling house owned by him which is assessed as real property but which is situated on land owned by another or others, or residing as a tenant shareholder in a cooperative or mutual housing corporation, shall be entitled, annually, on proper claim being made therefor, to a deduction against the tax or taxes assessed against such real property, to an amount not exceeding the amount of said tax, the proportionate share of said tax attributable to his unit, or the sum provided in this section, whichever is the lesser, but no such deduction from taxes shall be in addition to any other deduction or exemption from taxes to which said person may be entitled, except a veteran's deduction provided under P.L.1963, c.171 (C.54:4-8.10 et seq.). A citizen and resident granted a deduction pursuant to this section may receive in addition any homestead rebate or credit provided by law.

For the purposes of this section, the annual income limitation shall be: $5,000.00 for any year prior to 1981; $8,000.00 for the year 1981; $9,000.00 for the year 1982; and $10,000.00 for year 1983 and each year thereafter.

The sum deducted pursuant to this section shall not exceed: in any year prior to 1981, $160.00; in the year 1981, $200.00; in the year 1982, $225.00; and in the year 1983 and in each year thereafter, $250.00.

For the purposes of this act:



a. The income of a married person shall be deemed to include an amount equal to the income of the spouse during the applicable income year, except for such portion of that year as the two were living apart in a state of separation, whether under judicial decree or otherwise.

b. The requirement of ownership shall be satisfied by the holding of a beneficial interest in the dwelling house where legal title thereto is held by another who retains a security interest in the dwelling house.

L.1963, c.172, s.2; amended 1971,c.20,s.2; 1976,c.129,s.3; 1981,c.85,s.2; 1981, c.86,s.1; l985,c.200,s.2; 1989,c.252,s.2.



Section 54:4-8.41A - Surviving Spouse Over 55; Entitlement Of Deduction

54:4-8.41a. Surviving spouse over 55; entitlement of deduction
The surviving spouse of a deceased citizen and resident of this State who during his or her life received a real property tax deduction pursuant to this act shall be entitled, so long as he or she shall remain unmarried and a resident in the same dwelling house with respect to which said deduction was granted, to the same deduction, upon the same conditions, with respect to the same real property, notwithstanding that said surviving spouse is under the age of 65 and is not permanently and totally disabled, provided that said surviving spouse is 55 years of age or older at the time of the death of said citizen and resident.

L.1976, c. 129, s. 4, eff. Dec. 21, 1976.



Section 54:4-8.42 - Written Application For Deduction; Inquiry Into Right

54:4-8.42 Written application for deduction; inquiry into right
3. No deduction, as provided herein, shall be allowed except upon written application therefor, which application shall be on a form prescribed by the Director of the Division of Taxation, in the Department of the Treasury, and provided for the use of claimants hereunder by the governing body of the municipality constituting the taxing district in which such claim is to be filed and the application has been approved as provided in this act. As to claims for exemption from taxation filed with an assessor on or before November 1, 1963 on forms prescribed by the director, the assessor shall not require of any person who has filed such a claim the filing of an application for a tax deduction but shall approve such person for a tax deduction if it appears from the claim for exemption from taxation that such person meets all the other prerequisites required by this act for the approval of the tax deduction. Each assessor may at any time inquire into the right of a claimant to the continuance of a deduction hereunder and for that purpose he may require the filing of a new application or the submission of such proof as he shall deem necessary to determine the right of the claimant to continuance of such deduction.

L.1963,c.172,s.3; amended 1976, c.129, s.5; 1995, c.259, s.2; 1997, c.30, s.2.



Section 54:4-8.43 - Time For Filing Application For Deduction; Allowance; Contingent Liability For Taxes; Delayed Filing; Refund

54:4-8.43. Time for filing application for deduction; allowance; contingent liability for taxes; delayed filing; refund
An application for a deduction hereunder may be filed with the assessor of the taxing district on or before December 31 of the pretax year. If an application is approved by the assessor, he shall allow a deduction from the taxes assessed against the real property assessed to the claimant as described therein and shall indicate upon the assessment list and duplicates the approval thereof in such manner as shall be prescribed by rules of the Director of the Division of Taxation together with the proportionate share of such property deemed to be owned by the claimant for the purposes of this act if he is not the sole owner thereof.

Upon approval of the application for a tax deduction the tax collector shall note in his records the existence of a contingent liability for taxes in the amount of the deduction in the event the deduction is subsequently disallowed on the basis of the taxpayer's income, the transfer of title to the property to a person not entitled to such deduction, or on the basis of the failure to meet any other prerequisites required by this act for a tax deduction, which contingent liability shall be reported on any tax search made on the property for which the deduction was approved.

The application, if not filed with the assessor within the time aforementioned, may be filed with the collector during the tax year and upon approval by the collector of such application he shall determine the amount of the reduction in tax to which the claimant is entitled and shall allow said amount as an offset against the tax then remaining unpaid. If the amount allowable as an offset shall exceed the amount of the tax then unpaid for that tax year, or if the application for a tax deduction is not filed with the collector until after all taxes for the tax year have been fully paid, the claimant may make application to the governing body of the municipality constituting the taxing district for the refund of any tax overpaid, but without interest, and the governing body may, in its discretion, direct the return of any tax deemed by it to have been overpaid by reason of claimant's failure to make timely application for a tax deduction; provided, however, that no application for a tax deduction for any previous tax year shall be allowed by any assessor, collector or governing body. Where an application for a tax deduction is filed with and allowed by a collector he shall promptly transmit such application and all exhibits attached thereto, or a photostatic copy thereof, to the assessor of the taxing district. Upon receipt thereof the assessor shall review the application and if approved by him it shall have the same force as if originally filed with him.

L.1963, c. 172, s. 4. Amended by L.1968, c. 79, s. 2, eff. Jan. 1, 1969; L.1969, c. 140, s. 1; L.1976, c. 129, s. 6, eff. Dec. 21, 1976.



Section 54:4-8.44 - Facts Essential To Support Claims For Deduction

54:4-8.44. Facts essential to support claims for deduction
Every fact essential to support a claim for a deduction hereunder shall exist on October 1 of the pretax year, except as in this section otherwise provided. Every application by a claimant therefor shall establish that he is or will be on or before December 31 of the pretax year 65 or more years of age or on that date was permanently and totally disabled, and that he was, on October 1 of the pretax year, (a) a citizen and resident of this State for the period required, (b) the owner of a dwelling house which is a constituent part of the real property for which the deduction is claimed, the owner of a dwelling house which is assessed as real property but which is situated on land owned by another or others, or residing as a tenant shareholder in a cooperative or mutual housing corporation, (c) residing in said dwelling house. Said application shall also establish that his anticipated income, including the income of his or her spouse, for the tax year will not exceed the applicable annual income limitation set forth in section 2 of P.L.1963, c.172 (C.54:4-8.41). In the case of a claim for a deduction by a person who is permanently and totally disabled, said application shall include a physician's certificate verifying the claimant's permanent and total disability. The Director of the Division of Taxation may promulgate rules and regulations prescribing the form and content of the certificate.

In the case of claims for a deduction authorized by section 4 of this amendatory and supplementary act every application by a claimant therefor shall establish that he is or will be on or before December 31 of the pretax year 55 or more years of age and was 55 or more years of age at the time of the death of the decedent and unmarried and that he was, on October 1 of the pretax year, (a) a citizen and resident of this State for the period required, (b) the owner of a dwelling house which is a constituent part of the real property for which the deduction is claimed, or the owner of a dwelling house which is assessed as real property but which is situated on land owned by another or others, or residing as a tenant shareholder in a cooperative or mutual housing corporation, (c) residing in said dwelling house. Said application shall also establish that his anticipated income for the tax year will not exceed the applicable annual income limitation. The collector or the assessor of the taxing district as the case may be shall establish whether the deceased spouse of the claimant received a deduction.

L.1963, c.172, s.5; amended 1964,c.255,s.2; 1971,c.20,s.3; 1976, c.129,s.7; 1981, c.85,s.3; 1981,c.86,s.2; 1989,c.252,s.3.



Section 54:4-8.44A - Filing For Tax Deduction

54:4-8.44a Filing for tax deduction
5. Every person who is allowed a deduction shall, except as hereinafter provided, be required to file with the collector of the taxing district on or before March 1 of the post-tax year a statement under oath of his income for the tax year and his anticipated income for the ensuing tax year as well as any other information deemed necessary to establish his right to a tax deduction for such ensuing tax year. The collector may grant a reasonable extension of time for filing the statement required by this section, which extension shall terminate no later than May 1 of the post-tax year, in any event where it shall appear to the satisfaction of the collector, verified by a physician's certificate, that the failure to file by March 1 was due to illness or a medical problem which prevented timely filing of the statement. In any case where such an extension is granted by the collector, the required statement shall be filed on or before May 1 of the post-tax year.

Such statement shall be on a form prescribed by the Director of the Division of Taxation, in the Department of the Treasury and provided for the use of persons required to make such statement by the governing body of the municipality constituting the taxing district in which such statement is required to be filed and shall be mailed by the collector on or before February 1 of the post-tax year to each person within the taxing district who was allowed a deduction in the preceding year. Each collector may require the submission of such proof as he shall deem necessary to verify any such statement. Upon the failure of any such person to file the statement within time herein provided or to submit such proof as the collector deems necessary to verify a statement that has been filed, or if it is determined that the income of any such person exceeded the applicable income limitation for said tax year, his tax deduction for said tax year shall be disallowed. A notice of disallowance, on a form prescribed by the director, shall be mailed to that person by the collector on or before April 1 of the post-tax year or, where an extension of time for filing has been granted, no later than June 1, and his taxes to the extent represented by the amount of said deduction shall be payable on or before June 1 of the post-tax year or, where an extension of time for filing has been granted no later than 30 calendar days after the notice of disallowance was mailed, after which date if unpaid, said taxes shall be delinquent, constitute a lien on the property, and, in addition, the amount of said taxes shall be a personal debt of said person.

The amount of any lien and tax liability shall be prorated by the tax collector upon the transfer of title based on the number of days during the tax year that entitlement to the tax deduction is established. The lien shall be considered satisfied by the tax collector upon payment of the prorated amount for that portion of the tax year for which entitlement to the tax deduction is not established.

L.1964,c.255,s.5; amended 1968, c.79, s.3; 1969, c.140, s.2; 1971, c.331; 1976, c.129, s.8; 1981, c.85, s.4; 1985, c.505; 1995, c.259, s.3; 1997, c.30, s.3.



Section 54:4-8.45 - Continuance Of Deduction Right; Change In Status

54:4-8.45. Continuance of deduction right; change in status
A claim having been filed with and allowed by the assessor on and after the effective date of this act shall continue in force from year to year thereafter without the necessity for further claim so long as the claimant shall be entitled to a deduction hereunder, but the claimant shall be required yearly to establish by post-tax year statement, as provided for in this act, his income for the tax year, his anticipated income for the ensuing tax year and his compliance with all other prerequisites for eligibility for the tax deduction for such ensuing tax year and the assessor may at any time require the filing of a new application or such proof as he may deem necessary to establish the right of the claimant to continuance of such deduction. It shall be the duty of every claimant to inform the assessor of any change in his status or property which may affect his right to continuance of such deduction.

L.1963, c. 172, s. 6. Amended by L.1964, c. 255, s. 3; L.1968, c. 79, s. 4, eff. Jan. 1, 1969; L.1969, c. 140, s. 3; L.1976, c. 129, s. 9, eff. Dec. 21, 1976.



Section 54:4-8.46 - Tenants In Common, Joint Tenants, Tenants By Entirety, Partners, And Fiduciaries; Rights To Deductions

54:4-8.46. Tenants in common, joint tenants, tenants by entirety, partners, and fiduciaries; rights to deductions
Where title to property as to which a deduction is claimed is held by claimant and another or others, either as tenants in common or as joint tenants, claimant shall not be allowed a deduction in an amount in excess of his proportionate share of the taxes assessed against said property, which proportionate share, for the purposes of this act, shall be deemed to be equal to that of each of the other tenants, unless it is shown that the interests in question are not equal, in which event claimant's proportionate share shall be as shown. Nothing herein shall preclude more than one tenant, whether title be held in common or joint tenancy, from claiming a deduction from the taxes assessed against the property so held, but no more than the equivalent of one full deduction in regard to such property shall be allowed in any year, and in any case in which the claimants cannot agree as to the apportionment thereof, such deduction shall be apportioned between or among them in proportion to their interest. Property held by husband and wife, as tenants by the entirety, shall be deemed wholly owned by each tenant, but no more than one deduction in regard to such property shall be allowed in any year. Right to claim a deduction hereunder shall extend to property the title to which is held by a partnership, to the extent of the claimant's interest as a partner therein, and by a guardian, trustee, committee, conservator or other fiduciary for any person who would otherwise be entitled to claim such deduction hereunder, but not to property the title to which is held by a corporation; except that a residential shareholder in a cooperative or mutual housing corporation shall be entitled to claim a deduction he is otherwise eligible to receive, to the extent of the proportionate share of the taxes assessed against the real property of the corporation, or any other entity holding title, attributable to his unit therein.

L.1963, c.172, s.7; amended 1976,c.129,s.10; 1989,c.252,s.4.



Section 54:4-8.47 - Rules And Regulations; Forms; Applications Without Sworn Oaths

54:4-8.47. Rules and regulations; forms; applications without sworn oaths
The director may promulgate such rules and regulations and prescribe such forms as he shall deem necessary to implement this act. He may, in his discretion, eliminate the necessity for sworn application, in which event all declarations by the claimant shall be considered as if made under oath and the claimant, as to false declarations, shall be subject to the penalties as provided by law for perjury.

L.1963, c. 172, s. 8. Amended by L.1976, c. 129, s. 11, eff. Dec. 21, 1976.



Section 54:4-8.48 - Administration Of Oaths

54:4-8.48. Administration of oaths
Each assessor and collector and his duly designated assistants are hereby authorized to take and administer the oath, where required, on any claim for or statement in connection with a deduction hereunder and no charge shall be made for the taking of any affidavit or the preparation of any form required by this act.

L.1963, c. 172, s. 9. Amended by L.1964, c. 255, s. 4; L.1976, c. 129, s. 12, eff. Dec. 21, 1976.



Section 54:4-8.49 - Appeals

54:4-8.49. Appeals
An aggrieved taxpayer may appeal from the disposition of a claim for a deduction under this act in the same manner as is provided for appeals from assessments generally.

L.1963, c. 172, s. 10. Amended by L.1976, c. 129, s. 13, eff. Dec. 21, 1976.



Section 54:4-8.50 - Repeal

54:4-8.50. Repeal
Chapter 9 of the laws of 1961 with all amendments thereof and supplements thereto is repealed.

L.1963, c. 172, s. 11.



Section 54:4-8.51 - Application Of Act

54:4-8.51. Application of act
This act shall apply to real property taxes due and payable in the year 1964 and thereafter, and shall not affect the obligation, lien, or duty to pay any taxes, interest or penalties which have accrued or may accrue by virtue of any assessment made or which may be made with respect to taxes levied for any year prior to the year 1964.

L.1963, c. 172, s. 12. Amended by L.1964, c. 102, s. 3.



Section 54:4-8.52 - Certification Of Tax Deductions To Director

54:4-8.52. Certification of tax deductions to director
On or before June 15 of each year, each county board of taxation shall, on a form prescribed by the director, certify to the director from the tax lists certified with it for each taxing district for the current tax year the following:

a. Number of tax deductions allowed for the current tax year;

b. Total dollar amount of tax deductions allowed for the current tax year;

c. Separately, the number and dollar amount of tax deductions allowed or disallowed, as certified by the collector, from the time of certification made the previous year and prior to certification for the current year;

d. The totals for a., b., and c. above, by district and for the county as a whole.

L.1971, c. 20, s. 4, eff. Feb. 3, 1971. Amended by L.1976, c. 129, s. 15, eff. Dec. 21, 1976.



Section 54:4-8.53 - Inspection Of Records

54:4-8.53. Inspection of records
The director may inspect all records in the office of the collector and the assessor with respect to claims and allowances for tax deduction.

L.1971, c. 20, s. 5, eff. Feb. 3, 1971. Amended by L.1976, c. 73, s. 12, eff. Jan. 1, 1977; L.1976, c. 129, s. 16, eff. Dec. 21, 1976.



Section 54:4-8.53A - Reimbursement To Taxing District Relative To Deductions

54:4-8.53a Reimbursement to taxing district relative to deductions
5. The State shall annually reimburse each taxing district in an amount equal to 102 percent of the amount of any deductions permitted by that taxing district in the current tax year pursuant to the act of which this act is amendatory and supplementary.

L.1981,c.85,s.5; amended 1997, c.30, s.4.



Section 54:4-8.54 - Inclusion Of Deductions In Abstract Of Ratables For County

54:4-8.54. Inclusion of deductions in abstract of ratables for county
For each year, each county board of taxation shall include in the abstract of ratables prepared pursuant to R.S. 54:4-52 the full estimated amount of the tax deductions as provided for in this act, but said amount shall not be included in the total on which the tax rate is to be computed.

L. 1971, c. 20, s. 6, eff. Feb. 3, 1971. Amended by L. 1976, c. 73, s. 13; L. 1976, c. 129, s. 17, eff. Dec. 21, 1976.



Section 54:4-8.55 - Notification Of Deduction; Credit To Corporation, Cooperative, Shareholder

54:4-8.55. Notification of deduction; credit to corporation, cooperative, shareholder
a. When an application by a shareholder in a cooperative or mutual housing corporation is allowed, the assessor shall promptly notify the corporation, or any other entity holding title, setting forth the amount of the deduction, and shall send a duplicate of the notice to the shareholder.

b. The tax collector shall credit to each cooperative or mutual housing corporation the total amount of deductions allowed to its shareholders in each tax year against the taxes payable by the corporation, or any other entity holding title, in that year.

c. A cooperative or mutual housing corporation shall enter in its books a credit to each shareholder to whom a deduction has been allowed, and shall proportionately reduce the periodic charges made to him on account of taxes. Each statement of periodic charges presented to the shareholder shall distinctly indicate: (1) his proportional share of the corporation's taxes, or of the taxes of any other entity holding title, without allowance for the deduction, and (2) the amount by which that share is reduced for the period covered by the statement; and a copy of the statement shall be filed with the tax collector.

d. If a shareholder to whom a deduction has been allowed shall cease to be eligible for the deduction in the course of a tax year for which the deduction was allowed, the corporation shall promptly notify the tax collector who shall take appropriate action for the collection or adjustment of the amount of the deduction not actually used.

L.1989, c.252, s.8.



Section 54:4-8.56 - Regulations

54:4-8.56. Regulations
The Director of the Division of Taxation in the Department of the Treasury is authorized to adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) necessary to adapt the procedures for seeking, granting and allowing deductions under this act to the exigencies of time affecting the initial years of its operation.

L.1989, c.252, s.9.



Section 54:4-8.57 - Short Title.

54:4-8.57 Short title.

1.Sections 1 through 10 of P.L.1990, c.61 (C.54:4-8.57 through 54:4-8.66) and sections 3, 14 through 16, 18 and 19 of P.L.1999, c.63 (C.54:4-8.58a and C.54:4-8.66a through C.54:4-8.66e) shall be known and may be cited as the "Homestead Property Tax Credit Act".

L.1990, c.61, s.1; amended 1999, c.63, s.1; 2004, c.40, s.1; 2007, c.62, s.20.



Section 54:4-8.58 - Definitions Relative To Homestead Credit Act.

54:4-8.58 Definitions relative to homestead credit act.

2.As used in sections 2 through 10 of P.L.1990, c.61 (C.54:4-8.58 through 54:4-8.66) and sections 3 and 14 through 16 of P.L.1999, c.63 (C.54:4-8.58a and 54:4-8.66a through C.54:4-8.66c):

"Annualized rent" means, for tax years 2004 and thereafter, the rent paid by the claimant during the tax year for which the homestead rebate is being claimed, and if paid for a lease term covering less than the full tax year, the actual rent paid for the days during the term of the lease of the homestead proportionalized as if the term of the lease had been for 365 days of the tax year;

"Arm's-length transaction" means a transaction in which the parties are dealing from equal bargaining positions, neither party is subject to the other's control or dominant influence, and the transaction is entirely legal in all respects and is treated with fairness and integrity;

"Condominium" means the form of real property ownership provided for under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.);

"Continuing care retirement community" means a residential facility primarily for retired persons where lodging and nursing, medical or other health related services at the same or another location are provided as continuing care to an individual pursuant to an agreement effective for the life of the individual or for a period greater than one year, including mutually terminable contracts, and in consideration of the payment of an entrance fee with or without other periodic charges;

"Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment, manufactured or mobile home or other unit of housing owned or leased by the corporation or association, or to lease or purchase a unit of housing constructed or to be constructed by the corporation or association;

"Director" means the Director of the Division of Taxation in the Department of the Treasury;

"Dwelling house" means any residential property assessed as real property which consists of not more than four units, of which not more than one may be used for commercial purposes, but shall not include a unit in a condominium, cooperative, horizontal property regime or mutual housing corporation;

"Homestead" means:

a. (1) a dwelling house and the land on which that dwelling house is located which constitutes the place of the claimant's domicile and is owned and used by the claimant as the claimant's principal residence;

(2)a dwelling house situated on land owned by a person other than the claimant which constitutes the place of the claimant's domicile and is owned and used by the claimant as the claimant's principal residence;

(3)a condominium unit or a unit in a horizontal property regime which constitutes the place of the claimant's domicile and is owned and used by the claimant as the claimant's principal residence;

(4)for purposes of this definition as provided in this subsection, in addition to the generally accepted meaning of owned or ownership, a homestead shall be deemed to be owned by a person if that person is a tenant for life or a tenant under a lease for 99 years or more and is entitled to and actually takes possession of the homestead under an executory contract for the sale thereof or under an agreement with a lending institution which holds title as security for a loan, or is a resident of a continuing care retirement community pursuant to a contract for continuing care for the life of that person which requires the resident to bear a share of the property taxes that are assessed upon the continuing care retirement community, if a share is attributable to the unit that the resident occupies;

b.a unit in a cooperative or mutual housing corporation which constitutes the place of domicile of a residential shareholder or lessee therein, or of a lessee, or shareholder who is not a residential shareholder therein, and which is used by the claimant as the claimant's principal residence; and

c.a unit of residential rental property which unit constitutes the place of the claimant's domicile and is used by the claimant as the claimant's principal residence;

"Horizontal property regime" means the form of real property ownership provided for under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.);

"Gross income" means all New Jersey gross income required to be reported pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., other than income excludable from the gross income tax return, but before reduction thereof by any applicable exemptions, deductions and credits, received during the taxable year by the owner or residential shareholder in, or lessee of, a homestead;

"Manufactured home" or "mobile home" means a unit of housing which:

(1)Consists of one or more transportable sections which are substantially constructed off site and, if more than one section, are joined together on site;

(2)Is built on a permanent chassis;

(3)Is designed to be used, when connected to utilities, as a dwelling on a permanent or nonpermanent foundation; and

(4)Is manufactured in accordance with the standards promulgated for a manufactured home by the Secretary of the United States Department of Housing and Urban Development pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974," Pub.L.93-383 (42 U.S.C. s.5401 et seq.) and the standards promulgated for a manufactured or mobile home by the commissioner pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.);

"Mobile home park" means a parcel of land, or two or more parcels of land, containing no fewer than 10 sites equipped for the installation of manufactured or mobile homes, where these sites are under common ownership and control for the purpose of leasing each site to the owner of a manufactured or mobile home for the installation thereof, and where the owner or owners provide services, which are provided by the municipality in which the park is located for property owners outside the park, which services may include but shall not be limited to:

(1)The construction and maintenance of streets;

(2)Lighting of streets and other common areas;

(3)Garbage removal;

(4)Snow removal; and

(5)Provisions for the drainage of surface water from home sites and common areas;

"Mutual housing corporation" means a corporation not-for-profit, incorporated under the laws of this State on a mutual or cooperative basis within the scope of section 607 of the Lanham Act (National Defense Housing), Pub.L.849, 76th Congress (42 U.S.C. s.1521 et seq.), as amended, which acquired a National Defense Housing Project pursuant to that act;

"Principal residence" means a homestead actually and continually occupied by a claimant as the claimant's permanent residence, as distinguished from a vacation home, property owned and rented or offered for rent by the claimant, and other secondary real property holdings;

"Property tax" means payments to a municipality based upon an assessment made by the municipality upon real property on an ad valorem basis on land and improvements, but shall not include payments made in lieu of taxes;

"Rent" means the amount due in an arm's-length transaction solely for the right of occupancy of a homestead that is a unit of residential rental property. Rent shall not include any amount paid under the federal Housing Choice Voucher (Section 8) Program or paid as a rental assistance grant under section 1 of P.L.2004, c.140 (C.52:27D-287.1). If the director finds that the parties in a rental transaction have not dealt with each other in an arm's-length transaction and that the rent due was excessive, the director may, for purposes of the homestead rebate claim, adjust the rent claimed in the homestead rebate application to a reasonable amount of rent;

"Rent constituting property taxes" means 18% of the rent paid by the homestead rebate claimant during the tax year on a unit of residential rental property which constitutes the claimant's homestead, and in the case of a manufactured home or mobile home in a mobile home park which constitutes the claimant's homestead means 18% of the site fee paid by the claimant during the tax year to the owner of the mobile home park. Provided however, that for tax year 2004 and for each tax year thereafter, rent constituting property taxes shall equal 18% of annualized rent, and in the case of a manufactured home or mobile home in a mobile home park rent constituting property taxes shall equal 18% of a similarly annualized site fee;

"Resident" means an individual:

a.who is domiciled in this State, unless he maintains no permanent place of abode in this State, maintains a permanent place of abode elsewhere, and spends in the aggregate no more than 30 days of the tax year in this State; or

b.who is not domiciled in this State but maintains a permanent place of abode in this State and spends in the aggregate more than 183 days of the tax year in this State, unless the individual is in the Armed Forces of the United States;

"Residential rental property" means:

a.any building or structure or complex of buildings or structures in which dwelling units are rented or leased or offered for rental or lease for residential purposes;

b.a rooming house, hotel or motel, if the rooms constituting the homestead are equipped with kitchen and bathroom facilities;

c.any building or structure or complex of buildings or structures constructed under the following sections of the National Housing Act (Pub.L.73-479) as amended and supplemented: section 202, Housing Act of 1959 (Pub.L.86-372) and as subsequently amended, section 231, Housing Act of 1959; and

d.a site in a mobile home park equipped for the installation of manufactured or mobile homes, where these sites are under common ownership and control for the purpose of leasing each site to the owner of a manufactured or mobile home for the installation thereof;

"Residential shareholder in a cooperative or mutual housing corporation" means a tenant or holder of a membership interest in that cooperative or corporation, whose residential unit therein constitutes the tenant or holder's domicile and principal residence, and who may deduct real property taxes for purposes of federal income tax pursuant to section 216 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.216; and

"Tax year" means the calendar year in which property taxes are due and payable.

L.1990, c.61, s.2; amended 1999, c.63, s.2; 2004, c.40, s.2; 2007, c.62, s.21.



Section 54:4-8.58A - Homestead Rebate Determination In Tax Years 2003 To 2005; Rebates Or Credits For Tax Year 2006 And After.

54:4-8.58a Homestead rebate determination in tax years 2003 to 2005; rebates or credits for tax year 2006 and after.

3. a. For tax year 2003, the director shall determine the amount of the homestead rebate that shall be paid to each claimant pursuant to P.L.1990, c.61 (C.54:4-8.57 et al.), and P.L.1999, c.63 (C.54:4-8.58a et al.), as amended by P.L.2004, c.40, based upon the information provided by the individual applicant in the application for either a NJ SAVER rebate or for a homestead rebate, or from any other information as may be available to the director in order that each individual applicant shall be paid the homestead rebate that may be allowed to the claimant pursuant to sections 3 through 5 of P.L.1990, c.61 (C.54:4-8.59 through 54:4-8.61), as the director determines is appropriate.

b. (1) For tax year 2003, a resident of this State who has paid property taxes for the tax year on a homestead that is owned as such, who has filed an application for an NJ SAVER rebate pursuant to the provisions of P.L.1999, c.63 (C.54:4-8.58a et al.), or pursuant to that act as amended and supplemented by P.L.2004, c.40, and who meets the prerequisites for an NJ SAVER rebate at 12:01 A.M. on October 1, 2003 for that tax year, shall be considered to have applied for a homestead rebate and shall be allowed a homestead rebate instead of an NJ SAVER rebate for that tax year pursuant to P.L.1990, c.61 (C.54:4-8.57 et al.), and P.L.1999, c.63 (C.54:4-8.58a et al.), as amended by P.L.2004, c.40. An application for an NJ SAVER rebate shall be allowed as a homestead rebate for a homestead the title to which is held by a partnership, to the extent of the applicant's interest as a partner therein, and by a guardian, trustee, committee, conservator or other fiduciary for any individual who would otherwise be eligible for an NJ SAVER rebate. An application for an NJ SAVER rebate shall not be allowed for a homestead, the title to which is held partially or entirely by a corporate entity of any type, except as otherwise specifically allowed for applications from residents of properties owned by continuing care retirement community, cooperative or mutual housing corporations.

(2)For tax year 2004 and tax year 2005, any rebates applied for and paid pursuant to P.L.1990, c.61 (C.54:4-8.57 et al.), and P.L.1999, c.63 (C.54:4-8.58a et al.), as amended and supplemented by P.L.2004, c.40, shall be homestead rebates.

(3)For tax year 2006 and for tax years thereafter, any homestead benefit applied for and provided pursuant to this act shall be a rebate or credit, as annually determined by the Director of the Division of Taxation.

L.1999, c.63, s.3; amended 2004, c.40, s.3; 2007, c.62, s.22.



Section 54:4-8.59 - Homestead Rebate Or Credit, Amount; Eligibility; Determination.

54:4-8.59 Homestead rebate or credit, amount; eligibility; determination.

3. a. A resident of this State shall be allowed a homestead rebate or credit for the tax year equal to the amount determined as a percentage of property taxes not in excess of $10,000 paid by the claimant in that tax year on the claimant's homestead, rounded to the nearest whole dollar, as follows:

For Resident Taxpayer With
Tax Year Gross Income:
not overPercentage:
$100,00020%
over $100,000
but not over $150,00015%
over $150,000
but not over $250,00010%
b. (1) A resident who is 65 years of age or older at the close of the tax year, or who is allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection b. of N.J.S.54A:3-1, shall be allowed a homestead rebate or credit for the tax year equal to the greater of (a) the amount determined pursuant to subsection a. of this section or (b) the amount equal to an amount by which property taxes paid by the claimant in that tax year on the claimant's homestead exceed 5% of the claimant's gross income, rounded to the nearest whole dollar, but within the appropriate range, but not more than the amount of property taxes actually paid, as follows:
With Tax Year Gross Income:Range:
not over $70,000.$1,200 to $1,000
over $70,000
but not over $125,000$800 to $600
over $125,000
but not over $200,000$500
(2)Notwithstanding any provision of this act to the contrary, a homestead rebate or credit shall be allowed pursuant to this section in relation to the amount of the property taxes actually paid during the tax year for the homestead owned and occupied as such at 12:01 a.m. on October 1 of the tax year, whether paid for the entire tax year by the claimant or by any pre-October 1 owner or owners of that homestead during that tax year.

c. (1) If title to a homestead is held by more than one individual as joint tenants or tenants in common, each individual shall be allowed a homestead rebate or credit pursuant to this section only in relation to the individual's proportionate share of the property taxes assessed and levied against the homestead. The individual's proportionate share of the property taxes on that homestead shall be equal to the share of that individual's interest in the title. Title shall be presumed to be held in equal shares among all co-owners, but if the claimant satisfactorily demonstrates to the director that the title provides for unequal interests, either under the conveyance under which the title is held, or as otherwise may be demonstrated, that claimant's share of the property taxes paid on that homestead shall be in proportion to the claimant's interest in the title.

(2)Eligible claimants shall include individuals within any of the filing categories set forth in N.J.S.54A:2-1 and any individual or individuals not required to file a gross income tax return because their gross income was below the minimum taxable income threshold established in N.J.S.54A:2-4 and N.J.S.54A:8-3.1. In the case of a married individual filing a separate New Jersey gross income tax return, if the spouse of the claimant maintains the same homestead as the claimant and also files a separate gross income tax return in this State the homestead rebate or credit claimed under this subsection shall be equal to one-half of the amount of the homestead rebate or credit allowable had the spouses filed a joint return and homestead rebate or credit application.

(3)An application for a homestead rebate or credit shall be allowed for a homestead the title to which is held by a partnership, to the extent of the applicant's interest as a partner therein, and by a guardian, trustee, committee, conservator or other fiduciary for any individual who would otherwise be eligible for a rebate or credit. An application for a homestead rebate or credit shall not be allowed for a homestead, the title to which is held partially or entirely by a corporate entity of any type, except as otherwise specifically allowed for an application from a resident of a property owned by a continuing care retirement community, or a cooperative or mutual housing corporation.

d.If the homestead of a claimant is a residential property consisting of more than one unit, that claimant shall be allowed a homestead rebate or credit pursuant to this section only in relation to the proportionate share of the property taxes assessed and levied against the residential unit occupied by that claimant, as determined by the local tax assessor.

e.Nothing in this section shall preclude a co-owner, who is other than a husband or wife claiming a homestead rebate or credit on the same homestead, from receiving a homestead rebate or credit determined pursuant to this section if another co-owner claims a homestead rebate or credit pursuant to this section, provided however, that each claim for a homestead rebate or credit determined pursuant to this section shall be separately subject to the provisions of subsections c. and d. of this section.

f.(Deleted by amendment, P.L.2004, c.40.)

g.(Deleted by amendment, P.L.2004, c.40.)

h.(Deleted by amendment, P.L.2007, c.62.)

L.1990, c.61, s.3; amended 1999, c.63, s.5; 2001, c.159, s.1; 2004, c.40, s.4; 2007, c.62, s.23.



Section 54:4-8.60 - Rebates For Residential Rental Property Units, Amount; Eligibility, Conditions.

54:4-8.60 Rebates for residential rental property units, amount; eligibility, conditions.

4. a. A resident of this State who is 65 years of age or older at the close of the tax year, or who is allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection b. of N.J.S.54A:3-1, whose homestead is a unit of residential rental property shall be allowed a homestead rebate for the tax year equal to the sum of the following two amounts: the amount by which the claimant's rent constituting property taxes in that tax year exceeds 5% of the claimant's gross income, rounded to the nearest whole dollar, plus the amount of $50. For the tax year 2003 the homestead rebate shall be not more than $825 or less than $150, which maximum homestead rebate shall be subject to the cost-of-living adjustment for each tax year thereafter as provided in subsection g. of this section. Provided further, that for each tax year the following gross income limits apply:

(1)in the case of a married couple filing a joint New Jersey gross income tax return or an individual filing a return who determines gross income tax pursuant to subsection a. of N.J.S.54A:2-1, gross income does not exceed $70,000 for that year, or such individual or individuals not required to file a gross income tax return because their gross income was below the minimum taxable income threshold established in N.J.S.54A:2-4 and N.J.S.54A:8-3.1;

(2)in the case of an unmarried individual who determines gross income tax pursuant to subsection b. of N.J.S.54A:2-1, gross income does not exceed $35,000 for that year, or such individual not required to file a gross income tax return because their gross income was below the minimum taxable income threshold established in N.J.S.54A:2-4 and N.J.S.54A:8-3.1;

(3)in the case of a married individual filing a separate New Jersey gross income tax return, if the spouse of the claimant maintains the same homestead as the claimant and also files a separate gross income tax return in this State, the combined gross income of both spouses does not exceed $70,000 for that year, or such individual or individuals not required to file a gross income tax return because their gross income was below the minimum taxable income threshold established in N.J.S.54A:2-4 and N.J.S.54A:8-3.1, but in no event shall the homestead rebate claimed under this subsection exceed one-half of the amount of the homestead rebate allowable had the spouses filed a joint return and homestead rebate application; and

(4)in the case of a married individual filing a separate gross income tax return and maintaining a homestead apart from that individual's spouse, gross income does not exceed $35,000 for that year, or such individual not required to file a gross income tax return because their gross income was below the minimum taxable income threshold established in N.J.S.54A:2-4 and N.J.S.54A:8-3.1.

b.If more than one resident, other than a husband and wife, qualify for a homestead rebate by reason of their having occupied the same unit of residential rental property as their homestead, it shall be presumed that each claimant shall be allowed a homestead rebate pursuant to this section only in relation to the individual's proportionate share of the total rent constituting property taxes paid by that claimant which homestead rebate shall be in proportion to the percentage that the total rent paid by that claimant bears to the total rent paid by all tenants of the same unit. For the purposes of a homestead rebate claimed by an individual subject to this subsection, the names and social security numbers of each co-tenant shall be reported by the claimant and the total rent paid shall be presumed to be paid in equal parts among all co-tenants.

c.If a claimant for a tax year 2003 homestead rebate pursuant to this section has no other homestead in this State other than a unit of residential rental property, and that claimant was not a resident of this State for the full tax year, but paid rent for the full tax year for one or more units of residential rental property in this State, the claimant's total homestead rebate otherwise calculated pursuant to this section shall be prorated in the proportion which the number of days the claimant occupied residential rental property in this State as a homestead during the tax year bears to 365 days. A claimant for a homestead rebate pursuant to this section for tax year 2004 and any tax year thereafter shall meet all the prerequisites for the homestead occupied as such at 12:01 a.m. on October 1 of the tax year.

d.Nothing in this section shall preclude a co-tenant, other than a husband or wife claiming a homestead rebate on the same homestead, from receiving a homestead rebate determined pursuant to this section if another co-tenant claims a rebate pursuant to this section, provided however, that each such claim shall be separately subject to the provisions of subsections b. and c. of this section.

e.(Deleted by amendment, P.L.2004, c.40.)

f.Notwithstanding any provisions of subsection a. of this section to the contrary,

(1)A resident of this State whose homestead is a unit of residential rental property,

(a)who is 65 years of age or older at the close of the tax year, or who is allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection b. of N.J.S.54A:3-1, who has gross income for the tax year in excess of the gross income limits in subsection a. but not in excess of $100,000 for that year; or

(b)who is not 65 years of age or older at the close of the tax year, or who is not allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection b. of N.J.S.54A:3-1, who has gross income for the tax year, who has gross income not in excess of $100,000 for that year,

shall be allowed a homestead rebate pursuant to this subsection of $150 for property taxes paid through rent during the 2003 tax year and for any tax year thereafter, provided however, that the homestead rebate allowed pursuant to this subsection shall be subject to the limitations and reductions as may apply pursuant to the provisions of subsections b. and c. and d. of this section.

(2)The gross income limit imposed in paragraph (1) of this subsection for a claim for a homestead rebate made pursuant to this subsection that is based upon a homestead maintained by both spouses shall be based upon the combined gross income of both spouses if the claimants filed a joint New Jersey gross income tax return for the tax year. If a claim by a married individual for a homestead rebate made pursuant to this subsection is based upon a homestead maintained by both spouses who each file separate New Jersey gross income tax returns for the tax year, no homestead rebate for the tax year shall be paid to either spouse if their combined gross income exceeds the gross income limit imposed in paragraph (1) of this subsection. For such a claim, if the combined gross income of both spouses does not exceed the gross income limit imposed in paragraph (1) of this subsection, then each such spouse making a claim shall be allowed a homestead rebate amount equal to one-half of the homestead rebate amount otherwise allowed pursuant to this subsection.

g. (1) For the 2005 tax year and each tax year thereafter, the director shall annually recompute the maximum homestead rebate set forth in subsection a. of this section by multiplying the maximum homestead rebate allowed in the prior tax year by the cost-of- living adjustment, and recomputing the new maximum homestead rebate for the current tax year. The director shall round the recomputed maximum homestead rebate amount to the next highest multiple of $5.

(2)"Cost-of-living adjustment" for any tax year means the factor calculated by dividing the consumer price index for all urban consumers for the nation, as prepared by the United States Department of Labor as of the close of the 12-month period ending on August 31 of the tax year, by that index as of the close of the 12-month period ending on August 31 of the calendar year preceding the tax year in which the recomputation of the maximum homestead rebate is made.

L.1990,c.61,s.4; amended 1999, c.63, s.6; 1999, c.259, s.1; 2001, c.159, s.2; 2004, c.40, s.5.



Section 54:4-8.61 - Rebates For Property Taxes And Rent.

54:4-8.61 Rebates for property taxes and rent.

5. a. For tax year 2003, the director shall determine the amount of the homestead rebate that shall be paid to an applicant who was a resident of this State for the full tax year and whose homestead has been other than a unit of residential rental property for a part of the tax year and has been a unit of residential rental property for the remainder of that year, based upon a proportionate application of the provisions of both section 3 of P.L.1990, c.61 (C.54:4-8.59) and section 4 of P.L.1990, c.61 (C.54:4-8.60) as may apply for each part of the tax year, and based upon the information provided by the individual applicant in the applicant's application or from any other information as may be available to the director.

b.For tax year 2003, the director shall determine the amount of the homestead rebate that shall be paid to an applicant who was a resident of this State for less than the full tax year, and whose homestead has been other than a unit of residential rental property for a part of the tax year and has been a unit of residential rental property for the remainder of that year, based upon a proportionate application of the provisions of both section 3 of P.L.1990, c.61 (C.54:4-8.59) and section 4 of P.L.1990, c.61 (C.54:4-8.60) as may apply for each part of the tax year, and based upon the information provided by the individual applicant in the applicant's application or from any other information as may be available to the director.

c.(Deleted by amendment, P.L.2004, c.40.)

d.(Deleted by amendment, P.L.2004, c.40.)

L.1990,c.61,s.5; amended 1999, c.63, s.7; 1999, c.259, s.2; 2001, c.159, s.3; 2004, c.40, s.6.



Section 54:4-8.62 - Rebate, Credit Applications.

54:4-8.62 Rebate, credit applications.

6. a. No homestead rebate or credit shall be allowed pursuant to this act except upon annual application therefor, in any manner, upon any form, and in any format, whether in writing or otherwise, as shall be prescribed by the director. The director may require a claimant for a homestead rebate or credit to attach to the homestead rebate or credit application a copy of the appropriate property tax bill or proof of rent paid for the prior tax year. The director may require such other verification of eligibility for a homestead rebate or credit as the director may deem necessary. The director may require that the application for a homestead rebate for a unit of residential rental property authorized pursuant to section 4 of P.L.1990, c.61 (C.54:4-8.60) shall be submitted (1) as part of the claimant's gross income tax return filed pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or, (2) on any other form, in any manner or format and at any time and prior to any date as the director shall prescribe if (a) the claimant is not required to file a gross income tax return or (b) the claimant has filed an application for extension of time to file the claimant's gross income tax return. The director may require that the application for a homestead rebate or credit authorized pursuant to section 3 of P.L.1990, c.61 (C.54:4-8.59) shall be submitted (1) as part of the applicant's gross income tax return filed pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or (2) on any other form, in any other format and at any time and prior to any date as the director shall prescribe. The director shall, for good cause shown, extend the time of any applicant to file a claim for a homestead rebate or credit for a reasonable period, and in such case, the application shall be processed and payment of a homestead rebate or credit made in accordance with the procedures established in the case of applications timely filed, except the date for payment of the rebate or credit may be delayed for a reasonable period. If an applicant or an applicant's spouse has filed an application for an extension of time to file a gross income tax return, the date by which the applicant shall file the homestead rebate or credit application may, in the discretion of the director, be extended for a reasonable period, and the date for the payment of the rebate or credit may be delayed for a reasonable period. The director may require sworn applications. In the event that the director waives the requirement of sworn applications, all declarations by claimants shall be considered as if made under oath and claimants, as to false declarations, shall be subject to the penalties as provided by law for perjury.

For the purposes of this subsection, in order to establish good cause to extend the time of any applicant to file a claim for a homestead rebate or credit the applicant shall provide to the director either medical evidence, such as a doctor's certification, that the claimant was unable to file the claim by the date prescribed by the director because of illness or hospitalization, or evidence that the applicant attempted to file a timely application. Except as may be established by medical evidence of inability to file a claim, good cause shall not be established due to a claimant not having received an application from the director.

b.Upon approval of homestead rebate or credit applications by the director, the director shall prepare lists of individuals entitled to a rebate or credit, together with the respective amounts due each claimant and shall forward such lists to the State Treasurer, the Director of the Division of Budget and Accounting and any other officials as the director deems appropriate on or before the earliest of such date or dates as may be convenient for the director to compile such lists. The director may inspect all records in the offices of the tax collector and tax assessor of a municipality with respect to applications, claims and allowances for homestead rebates or credits.

c.If a homestead rebate application contains a claim for a rebate or credit that is incorrectly determined by the claimant or is based upon incorrect or insufficient information from which the director is to approve the claim, the director may determine the eligibility of the claimant for a homestead rebate or credit and the correct amount of a homestead rebate or credit to be paid to that claimant from such other information as may be available to the director. In addition, the director may adjust the amount of any homestead rebate or credit to which a claimant may be entitled by any part of the amount of any previous homestead rebate or credit erroneously claimed by and paid to that claimant.

d.In the case of a claimant for a homestead rebate whose homestead is a unit in a cooperative, mutual housing corporation or continuing care retirement community, the director may provide that the application shall include the name and address of the location of the property and the amount of real property taxes attributed to the cooperative, mutual housing residential unit or continuing care retirement community residential unit, as shall be indicated in an official notice which shall be furnished by the cooperative, mutual housing corporation or continuing care retirement community for the same year.

e.A homestead rebate or credit shall be allowed pursuant to this act for a claimant whose ownership of an interest in a homestead is satisfied by the holding of the beneficial interest if legal title thereto or share therein is held by another for the benefit of the claimant.

f.All provisions of this section shall apply to NJ SAVER rebate applications filed for and paid as homestead rebates for tax year 2003.

g.The director may, in writing, require the owner of residential rental property upon which property tax is not assessed, and the owner's agents and representatives, to provide the names of residents and tenants on the residential rental property and such other information, in such form, as the director deems reasonable to ensure that no claimant claiming a unit of that residential rental property as a homestead under this act receives a homestead rebate for which the claimant is not eligible. Any individual or entity failing to provide the required information within 60 days of the written request of the director shall be liable, in the discretion of the director, to a penalty of up to $500 for each month that the required information is not provided, unless it is shown that such failure is due to reasonable cause and not to willful neglect.

L.1990, c.61, s.6; amended 1999, c.63, s.8; 2004, c.40, s.7; 2007, c.62, s.24.



Section 54:4-8.63 - Rebates, Credits, Distribution, Payment.

54:4-8.63 Rebates, credits, distribution, payment.
7. a. The State Treasurer annually on or before October 31, upon certification of the director and upon warrant of the Director of the Division of Budget and Accounting, shall pay and distribute the amount of a homestead rebate payable under this act that is claimed for the prior tax year to each claimant whose rebate is approved by the director.

b.A homestead credit allowed by the Director of the Division of Taxation to a claimant who claimed a homestead credit pursuant to section 3 of P.L.1990, c.61 (C.54:4-8.59), and whose homestead is not a unit in a cooperative, mutual housing corporation or continuing care retirement community, shall be paid by the State Treasurer, through electronic funds transfer made by the director to the local property tax account maintained by the local tax collector for the homestead of the claimant as the claimant shall identify, in equal installments after the application for the credit has been approved, at the dates and in the manner as the director shall determine to best coincide with the next local property tax quarterly due dates of August 1 and November 1. Notice of payments of credit installments shall be provided to the claimant and the appropriate local tax collector.

c.Notwithstanding subsection b. of this section, the director shall provide a homestead benefit under this act as a credit only if the director can ensure that the benefit will be applied to the appropriate taxpayer. Otherwise, the director may remit a homestead benefit to an eligible taxpayer as a rebate.

d.Notwithstanding subsection b. of this section, a resident homeowner of this State who is 65 years of age or older at the close of the tax year or who is allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection (b) of N.J.S.54A:3-1, shall receive the credit in the form of a rebate payment in calendar year 2007, but will receive credits in future years starting in calendar year 2008, unless the claimant elects in the claimant's homestead credit application to receive a rebate.

e.Notwithstanding subsection b. of this section, if the director determines that homestead benefits for a particular tax year cannot be administered and delivered as credits efficiently, the director may remit homestead benefits for that year as rebates.

L.1990, c.61, s.7; amended 1999, c.63, s.9; 2004, c.40, s.8; 2007, c.62, s.25.



Section 54:4-8.64 - Property Tax Delinquency; Withholding Of Rebates, Credits.

54:4-8.64 Property tax delinquency; withholding of rebates, credits.

8. a. The tax collector of each municipality shall, on or before April 1 of each year, furnish the director with a list of property taxpayers in the district delinquent for taxes due and payable for the year immediately preceding and the amounts of such delinquencies. The collector shall report on such list the name, lot and block number on the property tax duplicate as may be applicable, and the address of each owner to whom a delinquency is attributable together with the amount of such delinquency so identified. No homestead rebate payment under this act shall be made to a property owner, and no homestead credit shall be applied as provided in subsection b. of section 7 of P.L.1990, c.61 (C.54:4-8.63), while that property owner's delinquency remains; provided however that for the purposes of this act, for an assessment on a property which is on appeal and for which the statutory percentage of the tax as provided in R.S.54:3-27 has been paid, the taxes assessed on that property shall not be regarded as delinquent.

b.If the director receives the list as provided for in subsection a. of this section, and the director determines that a property tax delinquency remains for the preceding tax year on April 1, the director shall ascertain the amount of the homestead rebate or credit required to be withheld because of such delinquency in each municipality in the State, and shall certify such amounts to the State Treasurer as soon thereafter as may be practicable.

c.On or before November 15, the director shall notify each homestead rebate or credit claimant whose rebate or credit has been withheld because of delinquency that the amount of the rebate or credit to which the claimant otherwise would have been entitled has been sent to the tax collector in the municipality to be credited against the claimant's delinquency.

d.Upon certification by the director as to the amount of homestead rebates or credits required to be withheld because of delinquency in the several municipalities, the State Treasurer upon the warrant of the Director of the Division of Budget and Accounting, shall pay such amount on or before October 30 to the tax collector in each municipality.

e.The tax collector in each municipality shall credit the tax delinquency of each property taxpayer who appears on the delinquency list set forth in subsection a. of this section in the amount that otherwise would have been returned to the property taxpayer as a homestead rebate or credit. In the event that the amount so credited by the tax collector exceeds the amount of delinquency, the tax collector may return the difference to the taxpayer or credit such amount to the subsequent property tax bill.

f.In the case of delinquency in the payment of property taxes by a cooperative, mutual housing corporation or continuing care retirement community, a homestead rebate that may be due an individual resident shall be paid by the State Treasurer to the tax collector of the municipality. The tax collector shall credit the cooperative, mutual housing corporation or continuing care retirement community with such payment and the cooperative, mutual housing corporation or continuing care retirement community shall, in turn, credit the individual unit owner to the extent of the rebate and notify the applicant of the amount to be credited.

g.If a tax collector fails to comply with the provisions of subsection a. of this section requiring the tax collector to furnish the director with a list, on or before April 1 of each year, of property taxpayers in the district delinquent for taxes due and payable for the year immediately preceding and the amounts of such delinquencies, the director shall either pay the homestead rebate directly to the delinquent applicant rather than to the tax collector of the municipality as set forth in subsection d. of this section or provide a credit for the applicant under this act.

h.All provisions of this section shall apply to NJ SAVER rebate applications filed for and paid as homestead rebates for tax year 2003.

L.1990, c.61, s.8; amended 1999, c.63, s.10; 2004, c.40, s.9; 2007, c.62, s.26.



Section 54:4-8.65 - Rebates, Credits Not Subject To Legal Process; Exceptions.

54:4-8.65 Rebates, credits not subject to legal process; exceptions.

9.The homestead rebates and credits authorized under this act shall not be subject to garnishment, attachment, execution or other legal process, except as provided in section 1 of P.L.1981, c.239 (C.54A:9-8.1), or except for an income withholding order issued pursuant to P.L.1981, c.417 (C.2A:17-56.8 et al.), nor shall the payment thereof be anticipated.

L.1990, c.61, s.9; amended 1999, c.63, s.11; 2004, c.40, s.10; 2007, c.62, s.27.



Section 54:4-8.66 - Appeal To Tax Court From Director's Determination Of Amount.

54:4-8.66 Appeal to tax court from director's determination of amount.

10. a. (1) The director shall determine the amount of the rebate or credit, if any, that shall be provided for each claimant pursuant to P.L.1990, c.61 (C.54:4-8.57 et al.) based upon the information provided by the individual applicant in the application or from any other information as may be available to the director and shall notify the applicant of the determined amount in the form of the homestead rebate check or credit or in any other manner as the director may deem appropriate. Subject to the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., such notification shall finally and irrevocably fix the amount of the rebate or credit unless the applicant, within 90 days after having been given notice of such determination, shall apply to the director for a hearing, or unless the director shall redetermine the same. After such hearing the director shall give notice of the final determination to the applicant.

(2)An applicant for a homestead rebate or credit authorized under this act who is aggrieved by any decision, order, finding, or denial by the director of all or part of that applicant's homestead rebate or credit may appeal therefrom to the New Jersey Tax Court in accordance with the provisions of the State Uniform Tax Procedure Law, R.S. 54:48-1 et seq.

b.The appeal provided by this section shall be the exclusive remedy available to an applicant for review of a decision of the director in respect to the determination of all or part of a homestead rebate or credit authorized under this act.

L.1990, c.61, s.10; amended 1999, c.63, s.13; 2004, c.40, s.12; 2007, c.62, s.28.



Section 54:4-8.66A - Misrepresentation, Penalty.

54:4-8.66a Misrepresentation, penalty.

14.Any individual who receives a homestead rebate or credit otherwise authorized under this act but as a result of an intentional misrepresentation of a material fact shall be required to repay to the director the amount of the homestead rebate or credit and shall be liable to a penalty equal to 150% of the amount of the homestead rebate or credit paid as a result of that misrepresentation.

L.1999, c.63, s.14; amended 2004, c.40, s.13; 2007, c.62, s.29.



Section 54:4-8.66B - Erroneous Rebates Or Credits.

54:4-8.66b Erroneous rebates or credits.

15.Any person who receives a homestead rebate or credit otherwise authorized under this act but which has been paid in error and which is recoverable by the director, and fails to return the payment within 45 days of receiving notice from the director that such payment was erroneous, shall pay, in addition to the amount of the erroneous rebate or credit, interest at the rate prescribed in R.S.54:49-3, assessed for each month or fraction thereof, compounded annually at the end of each year, from the date next following the 45th day after receiving the notice from the director that such payment was erroneous until the date of the return of the erroneous payment.

L.1999, c.63, s.15; amended 2004, c.40, s.14; 2007, c.62, s.30.



Section 54:4-8.66C - Recovery Of Erroneous Or Misrepresented Rebates Or Credits, Procedures.

54:4-8.66c Recovery of erroneous or misrepresented rebates or credits, procedures.

16.A homestead rebate or credit paid as a result of misrepresentation or paid in error and any penalties and interest as imposed thereon by this act, shall be payable to and recoverable by the director in the same manner as a deficiency with respect to the payment of a State tax in accordance with the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

L.1999, c.63, s.16; amended 2004, c.40, s.15; 2007, c.62, s.31.



Section 54:4-8.66D - Rules, Regulations.

54:4-8.66d Rules, regulations.

18.The Director of the Division of Taxation in the Department of the Treasury is empowered to promulgate rules and regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and to prescribe forms to administer the provisions of this act. Notwithstanding any provisions of P.L.1968, c.410 to the contrary, the director may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the director deems necessary to implement the provisions of P.L.1999, c.63 (C. 54:4-8.58a et al.) and P.L.2004, c.40 which regulations shall be effective for a period not to exceed 180 days from the date of the filing. Such regulations may thereafter be amended, adopted or readopted by the director as the director deems necessary in accordance with the requirements of P.L.1968, c.410.

L.1999,c.63,s.18; amended 2004, c.40, s.16.



Section 54:4-8.66E - Administrative Costs Appropriated Annually.

54:4-8.66e Administrative costs appropriated annually.

19.There shall be annually appropriated to the Department of the Treasury such amount as the Director of the Division of Budget and Accounting in the Department of the Treasury shall determine is necessary for the administrative costs of implementing the provisions of this act.

L.1999,c.63,s.19.



Section 54:4-8.67 - Definitions Relative To Homestead Property Tax Reimbursement.

54:4-8.67 Definitions relative to homestead property tax reimbursement.

1.As used in this act:

"Base year" means, in the case of a person who is an eligible claimant on or before December 31, 1997, the tax year 1997; and in the case of a person who first becomes an eligible claimant after December 31, 1997, the tax year in which the person first becomes an eligible claimant. In the case of an eligible claimant who subsequently moves from the homestead for which the initial eligibility was established, the base year shall be the first full tax year during which the person resides in the new homestead. Provided however, a base year for an eligible claimant after such a move shall not apply to tax years commencing prior to January 1, 2009.

"Commissioner" means the Commissioner of Community Affairs.

"Director" means the Director of the Division of Taxation.

"Condominium" means the form of real property ownership provided for under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

"Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment or other unit of housing owned or leased by the corporation or association, or to lease or purchase a unit of housing constructed or to be constructed by the corporation or association.

"Disabled person" means an individual receiving monetary payments pursuant to Title II of the federal Social Security Act (42 U.S.C. s.401 et seq.) on December 31, 1998, or on December 31 in all or any part of the year for which a homestead property tax reimbursement under this act is claimed.

"Dwelling house" means any residential property assessed as real property which consists of not more than four units, of which not more than one may be used for commercial purposes, but shall not include a unit in a condominium, cooperative, horizontal property regime or mutual housing corporation.

"Eligible claimant" means a person who:

is 65 or more years of age, or who is a disabled person;

is an owner of a homestead, or the lessee of a site in a mobile home park on which site the applicant owns a manufactured or mobile home;

has an annual income of less than $17,918 in tax year 1998, less than $18,151 in tax year 1999, or less than $37,174 in tax year 2000, if single, or, if married, whose annual income combined with that of the spouse is less than $21,970 in tax year 1998, less than $22,256 in tax year 1999, or less than $45,582 in tax year 2000, which income eligibility limits for single and married persons shall be subject to adjustments in tax years 2001 through 2006 pursuant to section 9 of P.L.1997, c.348 (C.54:4-8.68);

has an annual income of $60,000 or less in tax year 2007, $70,000 or less in tax year 2008, or $80,000 or less in tax year 2009, if single or married, which income eligibility limits shall be subject to adjustments in subsequent tax years pursuant to section 9 of P.L.1997, c.348 (C.54:4-8.68);

as a renter or homeowner, has made a long-term contribution to the fabric, social structure and finances of one or more communities in this State, as demonstrated through the payment of property taxes directly, or through rent, on any homestead or rental unit used as a principal residence in this State for at least 10 consecutive years at least three of which as owner of the homestead for which a homestead property tax reimbursement is sought prior to the date that an initial application for a homestead property tax reimbursement is filed. A person who has been an eligible claimant for a previous tax year shall qualify as an eligible claimant beginning the second full tax year following a move to another homestead in New Jersey, despite not meeting the three-year minimum residency and ownership requirement required for initial claimants under this paragraph; provided that the person satisfies the income eligibility limits for the tax year. Provided however, eligibility beginning in a second full tax year after such a move shall not apply to tax years commencing prior to January 1, 2010.

"Homestead" means:

a dwelling house and the land on which that dwelling house is located which constitutes the place of the eligible claimant's domicile and is owned and used by the eligible claimant as the eligible claimant's principal residence;

a site in a mobile home park equipped for the installation of manufactured or mobile homes, where these sites are under common ownership and control for the purpose of leasing each site to the owner of a manufactured or mobile home for the installation thereof and such site is used by the eligible claimant as the eligible claimant's principal residence;

a dwelling house situated on land owned by a person other than the eligible claimant which constitutes the place of the eligible claimant's domicile and is owned and used by the eligible claimant as the eligible claimant's principal residence;

a condominium unit or a unit in a horizontal property regime or a continuing care retirement community which constitutes the place of the eligible claimant's domicile and is owned and used by the eligible claimant as the eligible claimant's principal residence.

In addition to the generally accepted meaning of "owned" or "ownership," a homestead shall be deemed to be owned by a person if that person is a tenant for life or a tenant under a lease for 99 years or more, is entitled to and actually takes possession of the homestead under an executory contract for the sale thereof or under an agreement with a lending institution which holds title as security for a loan, or is a resident of a continuing care retirement community pursuant to a contract for continuing care for the life of that person which requires the resident to bear, separately from any other charges, the proportionate share of property taxes attributable to the unit that the resident occupies;

a unit in a cooperative or mutual housing corporation which constitutes the place of domicile of a residential shareholder or lessee therein, or of a lessee or shareholder who is not a residential shareholder therein, which is used by the eligible claimant as the eligible claimant's principal residence.

"Homestead property tax reimbursement" means payment of the difference between the amount of property tax or site fee constituting property tax due and paid in any year on any homestead, exclusive of improvements not included in the assessment on the real property for the base year, and the amount of property tax or site fee constituting property tax due and paid in the base year, when the amount paid in the base year is the lower amount; but such calculations shall be reduced by any current year property tax reductions or reductions in site fees constituting property taxes resulting from judgments entered by county boards of taxation or the State Tax Court.

"Horizontal property regime" means the form of real property ownership provided for under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.).

"Manufactured home" or "mobile home" means a unit of housing which:

(1)Consists of one or more transportable sections which are substantially constructed off site and, if more than one section, are joined together on site;

(2)Is built on a permanent chassis;

(3)Is designed to be used, when connected to utilities, as a dwelling on a permanent or nonpermanent foundation; and

(4)Is manufactured in accordance with the standards promulgated for a manufactured home by the Secretary of the United States Department of Housing and Urban Development pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974," Pub.L.93-383 (42 U.S.C. s.5401 et seq.) and the standards promulgated for a manufactured or mobile home by the commissioner pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

"Mobile home park" means a parcel of land, or two or more parcels of land, containing no fewer than 10 sites equipped for the installation of manufactured or mobile homes, where these sites are under common ownership and control for the purpose of leasing each site to the owner of a manufactured or mobile home for the installation thereof, and where the owner or owners provide services, which are provided by the municipality in which the park is located for property owners outside the park, which services may include but shall not be limited to:

(1)The construction and maintenance of streets;

(2)Lighting of streets and other common areas;

(3)Garbage removal;

(4)Snow removal; and

(5)Provisions for the drainage of surface water from home sites and common areas.

"Mutual housing corporation" means a corporation not-for-profit, incorporated under the laws of this State on a mutual or cooperative basis within the scope of section 607 of the Langham Act (National Defense Housing), Pub.L.849, (42 U.S.C. s.1521 et seq.), as amended, which acquired a National Defense Housing Project pursuant to that act.

"Income" means income as determined pursuant to P.L.1975, c.194 (C.30:4D-20 et seq.).

"Principal residence" means a homestead actually and continually occupied by an eligible claimant as his or her permanent residence, as distinguished from a vacation home, property owned and rented or offered for rent by the claimant, and other secondary real property holdings.

"Property tax" means the general property tax due and paid as set forth in this section, on a homestead, but does not include special assessments and interest and penalties for delinquent taxes. For the sole purpose of qualifying for a benefit under P.L.1997, c.348 (C.54:4-8.67 et seq.), property taxes paid by June 1 of the year following the year for which the benefit is claimed will be deemed to be timely paid.

"Site fee constituting property tax" means 18 percent of the annual site fee paid or payable to the owner of a mobile home park.

"Tax year" means the calendar year in which a homestead is assessed and the property tax is levied thereon and it means the calendar year in which income is received or accrued.

L.1997, c.348, s.1; amended 2001, c.251; 2008, c.119, s.1; 2009, c.129; 2012, c.17, s.431.



Section 54:4-8.68 - Income Eligibility Limits, Adjustment.

54:4-8.68 Income eligibility limits, adjustment.
9.The income eligibility limits provided in the definition of "eligible claimant" under section 1 of P.L.1997, c.348 (C.54:4-8.67) shall increase by the amount of the maximum Social Security benefit cost of living increase for that year for single and married persons, respectively. The director shall adopt new income limits annually by notice or regulation.

L.1997,c.348,s.9.



Section 54:4-8.69 - Annual Reimbursement Entitlement.

54:4-8.69 Annual reimbursement entitlement.

2.Every eligible claimant shall be entitled to reimbursement for each year subsequent to the base year and annually thereafter, on proper claim being made therefor to the director, to a homestead property tax reimbursement. The amount of the homestead property tax reimbursement shall not be reduced by the amount of the deductions taken by the eligible claimant pursuant to P.L.1963, c.171 (C.54:4-8.10 to 54:4-8.23) and P.L.1964, c.255 (C.54:4-8.40 to 54:4-8.45 et al.). The surviving spouse of a deceased resident of this State who during his or her life received a homestead property tax reimbursement pursuant to P.L.1997, c.348 (C.54:4-8.67 et seq.) shall be entitled, so long as he or she remains a resident in the same homestead with respect to which the homestead property tax reimbursement was granted, and so long as he or she is an eligible claimant, to the same homestead property tax reimbursement, upon the same conditions, with respect to the same homestead.

L.1997,c.348,s.2; amended 1999, c.63, s.17.



Section 54:4-8.70 - Filing Of Application For Homestead Property Tax Reimbursement

54:4-8.70. Filing of application for homestead property tax reimbursement
3.An application for a homestead property tax reimbursement hereunder shall be filed with the director annually on or before June 1 of the year following the year for which the claim is being made and shall reflect the prerequisites for a homestead property tax reimbursement on December 31 of the tax year for which the claim is being made; provided, however, that the director may, by rule, designate a later date as the date by which the application shall be filed or waive the requirement for filing an annual application for any year or years subject to any limitations and conditions the director may deem appropriate. The application shall be on a form prescribed by the director and provided for the use of applicants hereunder. Each applicant making a claim for a homestead property tax reimbursement under this act shall provide, if required by the director, to the director a copy of his or her current year property tax bill or current year site fee bill on the homestead constituting that person's principal residence and a copy of his or her property tax bill for the base year or site fee bill for the base year on the same homestead, or other equivalent proof as permitted by the director.

It shall be the duty of every eligible claimant to inform the director of any change in his or her status or homestead which may affect his or her right to continuance of the homestead property tax reimbursement.

If an eligible claimant receives an additional homestead property tax reimbursement to which the claimant was not entitled or greater than the reimbursement to which the claimant was entitled, the director may, in addition to all other available legal remedies, offset such amount against a gross income tax refund or amount due pursuant to P.L.1990, c.61.

L.1997,c.348,s.3; amended 2003, c.30, s.1.



Section 54:4-8.71 - Payments Mailed

54:4-8.71. Payments mailed
4.The director shall administer the homestead property tax reimbursement program. A payment for the homestead property tax reimbursement amount, as calculated by the director, shall be mailed to each person determined by the director to be an eligible claimant under this act on or before July 15, 1999 and July 15 annually thereafter, except that the payment of any homestead property tax reimbursement amount for an eligible claimant whose application is filed during the period May 1 through June 1 shall be mailed on or before September 1 annually. Provided further, however, that the payment of any homestead property tax reimbursement amount for an eligible claimant whose application is filed during a period after June 1 pursuant to an extended application deadline as may be designated by the director shall be mailed on or before such latter mailing date as the director may determine. All payments made pursuant to this section shall be appropriated from receipts in the Casino Revenue Fund.

L.1997,c.348,s.4; amended 2003, c.30, s.2.



Section 54:4-8.72 - Proportionate Shares, Forms Of Ownership.

54:4-8.72 Proportionate shares, forms of ownership.
5.When title to a homestead as to which a homestead property tax reimbursement is claimed is held by an eligible claimant and another or others, either as tenants in common or as joint tenants, the eligible claimant shall not be allowed a homestead property tax reimbursement in an amount in excess of his or her proportionate share of the taxes assessed against the homestead, which proportionate share, for the purposes of this act, shall be deemed to be equal to that of each of the other tenants, unless it is shown that the interests in question are not equal, in which event the eligible claimant's proportionate share shall be as shown. Nothing herein shall preclude more than one tenant, whether title be held in common or joint tenancy, from claiming a homestead property tax reimbursement from the taxes assessed against the property so held, but no more than the equivalent of one full homestead property tax reimbursement in regard to such homestead shall be allowed in any year. In any case in which the eligible claimants cannot agree as to the apportionment thereof, such homestead property tax reimbursement shall be apportioned between or among them in proportion to their interest. Property held by husband and wife, as tenants by the entirety, shall be deemed wholly owned by each tenant, but no more than one full homestead property tax reimbursement in regard to such homestead shall be allowed in any year. Right to claim a homestead property tax reimbursement hereunder shall extend to a homestead the title to which is held by a partnership, to the extent of the eligible claimant's interest as a partner therein, and by a guardian, trustee, committee, conservator or other fiduciary for any person who would otherwise be entitled to claim such homestead property tax reimbursement hereunder, but not to a homestead the title to which is held by a corporation; except that a residential shareholder in a cooperative or mutual housing corporation shall be entitled to claim a homestead property tax reimbursement if he or she is otherwise eligible to receive it, to the extent of the proportionate share of the taxes assessed against the homestead of the corporation, or any other entity holding title, attributable to his or her unit therein. No eligible claimant shall be entitled to payment under this act for a homestead property tax reimbursement on more than one homestead within the State in the same tax year.
L.1997,c.348,s.5.



Section 54:4-8.73 - Rules, Regulations.

54:4-8.73 Rules, regulations.

6.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the director shall promulgate such rules and regulations and prescribe such forms as the director shall deem necessary to implement this act. The director shall also promulgate rules and regulations to implement an appeals process for aggrieved persons to use if eligibility for a homestead property tax reimbursement rebate or credit is denied.

L.1997, c.348, s.6; amended 2007, c.62, s.32.



Section 54:4-8.74 - Determination Of Base Year.

54:4-8.74 Determination of base year.
7.In the event that a previously eligible claimant ceases to be an eligible claimant for any tax year, the base year for that claimant shall be the year prior to which the claimant again becomes an eligible claimant.

L.1997,c.348,s.7.


54:4-8.75 Violations, penalties.
10.Any person violating any provisions of this act shall be subject to the applicable civil and criminal penalties under New Jersey law. Any person who violates any provisions of this act shall be subject to a suspension of eligibility for one year for a first offense and permanent revocation of eligibility for a second offense.

L.1997,c.348,s.10.



Section 54:4-8.75 - Violations, Penalties.

54:4-8.75 Violations, penalties.
10.Any person violating any provisions of this act shall be subject to the applicable civil and criminal penalties under New Jersey law. Any person who violates any provisions of this act shall be subject to a suspension of eligibility for one year for a first offense and permanent revocation of eligibility for a second offense.

L.1997,c.348,s.10.



Section 54:4-8.76 - Short Title.

54:4-8.76 Short title.
1.This act shall be known and may be referred to as the "Regional Efficiency Aid Program Act."

L.1999,c.61,s.1.



Section 54:4-8.77 - Findings, Declarations Relative To Regionalization Of Certain Local Government Services.

54:4-8.77 Findings, declarations relative to regionalization of certain local government services.
2.The Legislature finds and declares:

a.One of the most effective ways to reduce property taxes is through the regionalization, consolidation or sharing of services by local units and school districts.

b.Due to institutional and financial limitations on these governmental units, regionalized, consolidated and shared alternatives have not been widely adopted, resulting in duplication of services and excess costs levied on property taxpayers.

c.A program of providing State aid to governmental units that successfully implement strategies to regionalize, consolidate and share services will be an innovative and important means of providing a financial incentive to overcome the institutional limitations of local units and school districts.

d.To overcome these institutional limitations and to ensure property tax relief, the State should provide State aid in the form of a property tax credit of a sum of money related to property taxes as authorized by Article VIII, Section I, paragraph 5 of the Constitution directly to the taxpayer, while the governmental unit realizes the budgetary savings from shared, regionalized or consolidated services and passes these additional savings through to taxpayers through a reduction in property tax obligations.

e.Further, combining State-funded property tax relief with fiscal assistance for the planning and start-up costs associated with new shared, regionalized or consolidated services will provide additional incentives for government units to take advantage of the potential savings.

L.1999,c.61,s.2.



Section 54:4-8.78 - Definitions Relative To Regionalization Of Certain Local Government Services.

54:4-8.78 Definitions relative to regionalization of certain local government services.

3.For the purposes of this act:

"Commissioner" means the Commissioner of Education with regard to local units that are school districts.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs with regard to local units that are not school districts.

"Local unit" means any municipal government, county government, board of education, fire or other special district that raises or relies upon property tax revenue as a budget revenue, or joint meeting.

"Residential property" means a homestead as defined in P.L.1990, c.61, s.2 (C.54:4-8.58).

"Regional service agreement" means any agreement entered into on or after July 1, 1997, between local units, or local units and authorities, pursuant to the "Interlocal Services Act," P.L.1973, c.208 (C.40:8A-1 et seq.), the "Municipal Consolidation Act," P.L.1977, c.435 (C.40:43-66.35 et seq.), the "Consolidated Municipal Service Act," P.L.1952, c.72 (C.40:48B-1 et seq.) or any agreement, entered into on or after July 1, 1997, between two or more boards of education to provide regional, consolidated, or joint services as may be allowed by law, which agreement shall contain projections by the local units or authorities of their total cost savings anticipated through the agreement.

L.1999,c.61,s.3.



Section 54:4-8.79 - Application For State Aid To Reduce Property Taxes; Reap Formula.

54:4-8.79 Application for State aid to reduce property taxes; REAP formula.

4. a. Local units that enter into regional service agreements, either as providers or receivers of services after July 1, 1997, may apply for State aid to reduce property taxes owed on residential property as provided in P.L.1999, c.61 (C.54:4-8.76 et seq.). Each residential property shall receive a reduction in the total property tax obligation during each calendar year in which the local unit receives aid based on the regional services that are entered into by the local units serving the residential property. Aid shall be granted for each calendar year during which a regional service agreement is in effect. This program shall be known as the "Regional Efficiency Aid Program" or "REAP."

b.The formula for allocating REAP aid shall use the following variables, where:

P = total number of points accumulated for the regional services of the local unit provided by or to the local unit

D = dollar value per point

C = latest population of a municipality using the most recent State population estimates provided by the New Jersey Department of Labor or the U.S. Bureau of the Census, whichever is most recent.

W = weighting factor of fiscal stress

T = total aid

and the formula shall be: T = P x C x D x W;

or: Total aid = total number of points times population, times dollar value of a point, times weighting factor.

c.A system of determining variables in the formula for allocating State aid, other than for determining the dollar value of a point, shall be proposed within six months of enactment of this act by the commissioner and director, and shall be adopted by each as rules pursuant to the "Administrative Procedure Act," P.L.1968, 410 (C.52:14B-1 et seq.). The dollar value (D) of a point shall be one dollar per point. The system shall have the following provisions:

(1)A schedule of the number of points for each type of service shall be set by the commissioner or director, as appropriate to the local government unit.

(2)The director or the commissioner may assign the amount of points for services that are not included on the schedule on a case-by-case basis.

(3)The assignment of the number of points may be based on the percentage of the cost of the service in the current budget of the local unit, a relative value scale of the importance of the service, a combination of the two, or such other criteria that shall be designated by the commissioner or the director to provide incentives as they deem necessary or appropriate.

(4)An increase to the number of points by an amount not to exceed 25% of the number provided to the recipient, to be granted to the provider of regional service.

(5)A formula for weighting points based on a local unit's degree of fiscal stress.

d.The commissioner and the director shall establish procedures for the administration of REAP aid and provide for an application and award process that:

(1)is concurrent with the timetable and process of setting property tax rates;

(2)ensures that regional services are bonafide;

(3)ensures that to qualify for the receipt of REAP aid under P.L.1999, c.61 (C.54:4-8.76 et seq.), regional services result in savings for the cost of services, including any new capital expenditures, reflected as current or future budget reductions, limits on future cost increases, minimizing the costs of a new service, or such other criteria as the commissioner or director may deem relevant; and

(4)provides for monitoring, oversight, and enforcement of the provisions of REAP.

e.Each year the director and commissioner shall review applications and calculate the allowable number of points accumulated by the respective local units and calculate the amount of REAP aid each local unit has earned. The commissioner shall properly allocate aid to ensure that the municipalities constituting sending districts, and regional and consolidated school districts receive their share of aid based on their proportion of taxes or tuition paid, or other appropriate measure.

f.All local unit appropriations for regional services for which REAP aid is provided shall be exempt from the limitations on appropriations pursuant to the provisions of the laws limiting local unit expenditures, P.L.1976, c.68 (C.40A:4-45.1 et seq.), and subsection d. of section 5 of P.L.1996, c.138 (C.18A:7F-5).

g.The tax assessor of each taxing district for which a local unit has applied to receive REAP aid shall identify those parcels that qualify as residential property.

(1)As a condition of eligibility for a REAP property tax credit, taxpayers of the taxing district may be required to answer questionnaires and to certify that the property for which a REAP property tax credit is sought is residential property as defined in section 3 of P.L.1999, c.61 (C.54:4-8.78). Such questionnaires and certifications may be appended to the notice required by section 32 of P.L.1991, c.75 (C.54:4-38.1), in a form to be adopted by the Director of the Division of Taxation. The assessor may also utilize any other information that will aid in determining whether a parcel qualifies as residential property. The determination of the tax assessor as to whether a parcel qualifies as residential property shall be final unless such determination is appealed to the county board of taxation.

(2)The assessor shall provide to each local unit making its first application for REAP aid an explanation of how residential properties shall be identified, which explanation shall be included in the application.

(3)By May 1 of each year, the assessor shall identify to the county board of taxation the properties which the assessor has identified as residential property, together with a certification that the assessor has made good faith efforts in so identifying those properties.

h.A REAP property tax credit shall be applied to each residential property each year as follows:

(1)The director and commissioner shall certify to each county board of taxation, the Director of the Division of Budget and Accounting, the Legislative Budget and Finance Officer, and the Senate President and the Speaker of the General Assembly, by May 1 of each year, the amount of REAP aid due to each local unit for that tax year.

(2)When the table of aggregates prepared pursuant to R.S.54:4-52 for each municipality is prepared, a tax credit rate shall be calculated using the calculation of total REAP aid divided by the total taxable value of residential property.

(3)The tax credit rate shall be multiplied by the taxable value for each residential property, the product of which shall be deducted from the total taxes due, before deductions, on each residential property for the tax year. The tax credit rate and amount of the credit shall be displayed on the tax bill.

i.The total amount of REAP aid shall be paid by the Director of the Division of Budget and Accounting as State aid to each municipality in two equal installments payable on August 1 and November 1 of each year.

j.The director shall establish a procedure for information about the aid program and the amount of REAP aid earned by each taxing district to be printed on, or mailed with, the tax bill.

k.The Director of the Division of Taxation shall assist in identifying residential properties as defined in this act and may make any additions to notices of assessments or to other forms or notices as the Director of the Division of Taxation deems appropriate, and may promulgate regulations for the identification of residential property, including a requirement that taxpayers timely complete certifications or questionnaires in order to be eligible for a REAP tax credit. Notwithstanding the provisions of R.S.54:50-8 to the contrary, the Director of the Division of Taxation may provide such information as he deems necessary to the commissioner, the director or the county boards of taxation to implement the provisions of P.L.1999, c.61 (C.54:4-8.76 et seq.). The Director of the Division of Taxation, the director and the commissioner may adopt rules to effectuate the purposes of P.L.1999, c.61 (C.54:4-8.76 et seq.) in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1999,c.61,s.4.



Section 54:4-8.80 - Regional Efficiency Aid Program.

54:4-8.80 Regional Efficiency Aid Program.

5. a. There is created a Regional Efficiency Aid Program within the Property Tax Relief Fund which shall be a non-lapsing revolving account which shall receive appropriations and repayments of loans as may be determined necessary by the State Treasurer.

b.Each year the Legislature shall appropriate such funds for REAP as are determined to be appropriate based upon certification by the commissioner and director, subject to the approval of the State Treasurer.

L.1999,c.61,s.5.



Section 54:4-8.81 - Rules For Reap Aid To Tenants.

54:4-8.81 Rules for REAP aid to tenants.

6.In addition to any provisions of the "Tenants' Property Tax Rebate Act," P.L.1976, c.63 (C.54:4-6.2 et seq.), the director shall, through rules adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), provide that REAP aid received by owners of residential property under P.L.1999, c.61 (C.54:4-8.76 et seq.) shall be provided to tenants as a tenant property tax rebate.

L.1999,c.61,s.6.



Section 54:4-8.82 - Limitation On Amount Of Deductions.

54:4-8.82 Limitation on amount of deductions.

2.Notwithstanding any other provision of law to the contrary, for tax year 2008 and all subsequent tax years, the total amount of rebates, credits, deductions, or exemptions received by a taxpayer, or on behalf of the taxpayer, for a tax year pursuant to the "Homestead Property Tax Credit Act," sections 1 through 10 of P.L.1990, c.61 (C.54:4-8.57 through 54:4-8.66) and sections 3, 14 through 16, 18 and 19 of P.L.1999, c.63 (C.54:4-8.58a and C.54:4-8.66a through C.54:4-8.66e); the homestead property tax reimbursement program, P.L.1997, c.348 (C.54:4-8.67 et al.); the annual veterans deduction, P.L.1963, c.171 (C.54:4-8.10 et seq.); or the property tax deduction for senior citizens and disabled persons, P.L.1963, c.172 (C.54:4-8.40 et seq.) may not exceed the total amount of property taxes or rent constituting property taxes and site fee constituting property tax paid by the taxpayer for the taxpayer's residence for the same tax year.

L.2008, c.119, s.2.



Section 54:4-9.1 - Tangible Personal Property Not Used In Business Other Than Household Property And Personal Effects; Assessment And Taxation; Valuation; Rate

54:4-9.1. Tangible personal property not used in business other than household property and personal effects; assessment and taxation; valuation; rate
Tangible personal property not used in business, other than tangible household personal property and personal effects, shall be assessed and taxed for local use at the general tax rate of the taxing district wherein such property is found. Such property shall be assessed according to the fair value thereof, which shall be the fair market value thereof, and the assessment shall be expressed at that percentage of such fair value as is established pursuant to law as the percentage level for the taxation of real property within the county in which the municipality is located. The taxable valuations of tangible personal property determined under this section shall be included by the assessor of each taxing district in his tax list and duplicate required to be filed on or before January 10 in each year.

L.1960, c. 51, s. 12.



Section 54:4-9.2 - Tangible Household Property And Personal Effects; Assessment And Taxation; Exception; Valuation; Rate

54:4-9.2. Tangible household property and personal effects; assessment and taxation; exception; valuation; rate
(a) Tangible household personal property and personal effects shall be assessed and taxed for local use unless the governing body of the municipality within which the same is located shall determine, by ordinance, not to tax the same, in which event such property shall not be so assessed and taxed so long as the ordinance is in effect. A certified copy of such ordinance shall be filed with the Division of Taxation in the Department of the Treasury, and with the county board of taxation. Such property shall be assessed according to the fair value thereof, and the assessment shall be expressed at that percentage of such fair value as is established pursuant to law as the percentage level for the taxation of real property within the county in which the municipality is located. Such property shall be taxed at the general tax rate of the taxing district for the year preceding the year in which the tax is payable. The valuations of such property shall not be included in computing the "apportionment valuation" to be determined under R.S. 54:4-49 or in computing the "equalized valuation" to be determined under section 2, chapter 86 of the laws of 1954, and the revenue from such taxation shall be treated as anticipated revenue from sources other than the general taxation of property. The taxable valuations of tangible household personal property and personal effects determined under this section shall be reported by the assessor of each taxing district on a separate tax list and duplicate which shall be filed with the county board of taxation on or before January 10 in each year.

(b) The fair value of tangible household personal property taxable pursuant to law shall be the value thereof for each household if offered for sale as a single lot. The owner of such property may file proofs with the assessor to assist in the determination of such fair value. In the absence of such proof, or of other proof, the assessor may assess the same by estimating the fair value thereof in terms of an average value per room, taking into account the size of the household, the general economic level of the neighborhood in which it is located, and such other relevant factors as will assist him in arriving at a fair, equitable and practicable valuation; but any such assessment shall be made according to standards and practices set forth in uniform rules and regulations promulgated by the Director of the Division of Taxation.

L.1960, c. 51, s. 13. Amended by L.1961, c. 72, p. 598, s. 1, eff. June 3, 1961.



Section 54:4-9.3 - Limitations; Increase In Taxable Value; Determination And Assessment Of Taxable Value Where No Return Filed

54:4-9.3. Limitations; increase in taxable value; determination and assessment of taxable value where no return filed
Except in the case of a willfully false or fraudulent return made with intent to evade valuation, assessment or taxation of personal property pursuant to chapter 4 of Title 54 of the Revised Statutes, no increase in any taxable valuation of property reported or required to be reported in such return shall be made by the assessor after the expiration of 2 years from the date of the filing of a return; provided that where no return required by law has been filed, the taxable value may be determined and assessed at any time within 6 years after the date upon which such return was required to be filed. Notwithstanding any other provision of law relating to the assessment of taxable property omitted from assessment under said chapter, the times within which such assessments of tangible personal property may be made shall be as provided in this section.

L.1960, c. 51, s. 33.



Section 54:4-10 - Guardians And Representatives; Assessments In Name Of; Estates

54:4-10. Guardians and representatives; assessments in name of; estates
Personal property in the possession or under the control of a person as trustee, guardian, executor or administrator, shall be assessed in his name as such, separate from his individual assessment, or in the name of any one of several joint trustees, guardians, executors or administrators, if the one of them having actual control or possession cannot be ascertained by the assessor, but the personal property belonging to the estate of a decedent shall be assessed in the taxing district wherein the decedent resided at the time of his death, except such part of the tangible property thereof as may be actually located in some other taxing district in this state and assessed therein.

54:4-11.1 Outdoor advertising space, fee; definitions.
1. a. (1) There is imposed and shall be paid a fee of the percentage rate for the period determined under paragraph (2) of this subsection on the gross amounts collected by a retail seller for advertising space on an outdoor advertising sign. The fee shall be imposed directly on the retail seller of the advertising space on the outdoor advertising sign.

(2)For the period beginning July 1, 2003 through June 30, 2006, the rate shall be 6%;

for the period beginning July 1, 2006 through June 30, 2007, the rate shall be 4%; and

for the period beginning July 1, 2007 and thereafter, there shall be no rate of fee imposed.

b.For purposes of this section, the following terms shall have the following meanings:

"Advertising space" means the placement of advertising on an outdoor sign;

"End user" means the person purchasing the advertising space on an outdoor advertising sign for the person's own use;

"Outdoor advertising sign" means a sign required to be permitted pursuant to the "Roadside Sign Control and Outdoor Advertising Act," P.L.1991, c.413 (C.27:5-5 et seq.);

"Gross amounts collected by a retail seller for advertising space on an outdoor advertising sign" include, but are not limited to, amounts collected, whether received in money or otherwise, from contracts to place advertising on outdoor advertising signs located in this State regardless of the location of the advertiser; provided however, such gross amounts shall not include fees received by an advertising agency that is not a related party of the retail seller and that are not received by the retail seller;

"Related party" means any licensee, permittee or other party that has authority to sell advertising space on an outdoor advertising sign; and

"Retail seller" means a permit holder or licensee who directly contracts with the end user for outdoor advertising space on an outdoor advertising sign or any party that is authorized on behalf of the permit holder or licensee to sell advertising space on an outdoor advertising sign.

c.The Director of the Division of Taxation shall collect and administer the fees imposed pursuant to this section. In carrying out the provisions of this section, the director shall have all of the powers and authority granted in P.L.1966, c.30 (C.54:32B-1 et seq.). The fees shall be reported and paid to the director on a quarterly basis in a manner prescribed by the Director of the Division of Taxation, which may include by electronic means.

d.The fees imposed pursuant to this section shall be governed by the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

e.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the director may adopt immediately upon filing with the Office of Administrative Law such regulations as the director deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 180 days and may thereafter be amended, adopted or readopted by the director in accordance with the requirements of P.L.1968, c.410.

f.The fee imposed by subsection a. of this section shall not be imposed on the gross amounts received from advertising space on an outdoor advertising sign if the end user is an entity exempt from the tax imposed under the "Sales and Use Tax Act" pursuant to subsection a. or b. of section 9 of P.L.1966, c.30 (C.54:32B-9).

g.The director may require a person who is the holder of any license to engage in the business of outdoor advertising or of any outdoor advertising permit issued pursuant to the provisions of P.L.1991, c.413 (C.27:5-5 et seq.) to supply that person's social security number and other taxpayer identification information to the Division of Taxation. The social security number and other taxpayer identification information supplied shall not be deemed a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.) or the common law concerning access to public records.

L.2003,c.124,s.1; amended 2004, c.42, s.15.



Section 54:4-11.1 - Outdoor Advertising Space, Fee; Definitions.

54:4-11.1 Outdoor advertising space, fee; definitions.
1. a. (1) There is imposed and shall be paid a fee of the percentage rate for the period determined under paragraph (2) of this subsection on the gross amounts collected by a retail seller for advertising space on an outdoor advertising sign. The fee shall be imposed directly on the retail seller of the advertising space on the outdoor advertising sign.

(2)For the period beginning July 1, 2003 through June 30, 2006, the rate shall be 6%;

for the period beginning July 1, 2006 through June 30, 2007, the rate shall be 4%; and

for the period beginning July 1, 2007 and thereafter, there shall be no rate of fee imposed.

b.For purposes of this section, the following terms shall have the following meanings:

"Advertising space" means the placement of advertising on an outdoor sign;

"End user" means the person purchasing the advertising space on an outdoor advertising sign for the person's own use;

"Outdoor advertising sign" means a sign required to be permitted pursuant to the "Roadside Sign Control and Outdoor Advertising Act," P.L.1991, c.413 (C.27:5-5 et seq.);

"Gross amounts collected by a retail seller for advertising space on an outdoor advertising sign" include, but are not limited to, amounts collected, whether received in money or otherwise, from contracts to place advertising on outdoor advertising signs located in this State regardless of the location of the advertiser; provided however, such gross amounts shall not include fees received by an advertising agency that is not a related party of the retail seller and that are not received by the retail seller;

"Related party" means any licensee, permittee or other party that has authority to sell advertising space on an outdoor advertising sign; and

"Retail seller" means a permit holder or licensee who directly contracts with the end user for outdoor advertising space on an outdoor advertising sign or any party that is authorized on behalf of the permit holder or licensee to sell advertising space on an outdoor advertising sign.

c.The Director of the Division of Taxation shall collect and administer the fees imposed pursuant to this section. In carrying out the provisions of this section, the director shall have all of the powers and authority granted in P.L.1966, c.30 (C.54:32B-1 et seq.). The fees shall be reported and paid to the director on a quarterly basis in a manner prescribed by the Director of the Division of Taxation, which may include by electronic means.

d.The fees imposed pursuant to this section shall be governed by the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

e.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the director may adopt immediately upon filing with the Office of Administrative Law such regulations as the director deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 180 days and may thereafter be amended, adopted or readopted by the director in accordance with the requirements of P.L.1968, c.410.

f.The fee imposed by subsection a. of this section shall not be imposed on the gross amounts received from advertising space on an outdoor advertising sign if the end user is an entity exempt from the tax imposed under the "Sales and Use Tax Act" pursuant to subsection a. or b. of section 9 of P.L.1966, c.30 (C.54:32B-9).

g.The director may require a person who is the holder of any license to engage in the business of outdoor advertising or of any outdoor advertising permit issued pursuant to the provisions of P.L.1991, c.413 (C.27:5-5 et seq.) to supply that person's social security number and other taxpayer identification information to the Division of Taxation. The social security number and other taxpayer identification information supplied shall not be deemed a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) and P.L.2001, c.404 (C.47:1A-5 et al.) or the common law concerning access to public records.

L.2003,c.124,s.1; amended 2004, c.42, s.15.



Section 54:4-12 - Assessor; Duties; Ascertain Persons And Property Taxable

54:4-12. Assessor; duties; ascertain persons and property taxable
On or before July 1, 1965 and on or before July 1 in each year thereafter, each person owning personal property used in business within the taxing district during any part of the 12-month period ending on the preceding listing date and taxable under this article shall prepare and file with the assessor a return of such taxable personal property in such form and containing such information relating thereto as the Director of the Division of Taxation shall prescribe. The return shall list such property for taxation according to its fair value as of the preceding listing date, and a separate return shall be required for personal property situated in each taxing district. All such returns shall be verified by the owner or his authorized agent under the penalties of perjury. The assessors of the respective taxing districts shall review, audit and determine the taxable valuations of each taxpayer required to file a return with them and shall also determine the taxable value of tangible personal property not used in business. On or before January 10 in each year, the respective assessors shall complete such review, audit and determination. The assessor of each taxing district shall include in his tax list and duplicate the taxable valuations of tangible personal property determined by him.

Amended by L.1945, c. 163, p. 577, s. 4; L.1960, c. 51, s. 10; L.1965, c. 20, s. 1.



Section 54:4-13 - Refusal Of Person To Be Sworn Or Answer; Penalty

54:4-13. Refusal of person to be sworn or answer; penalty
(a). If any taxpayer shall refuse or neglect to file a return as required by this chapter, the assessor shall value the taxable personal property of such taxpayer at such amount as he may, from any information in his possession or available to him, reasonably determine to be the taxable value at which such property is assessable.

(b). Any taxpayer who fails or neglects to file a return within the time prescribed by this chapter or who shall file a willfully false or fraudulent return, shall be assessed a penalty of $2.00 per day for each day of delinquency, provided that the total penalty shall not exceed $350.00 and, provided, further, that in the case of a taxpayer whose business personal property, at cost, does not exceed $25,000.00, there shall be imposed in lieu of such a penalty the appropriate penalty listed below:

$10.00 where the delinquency does not exceed 30 days;

$20.00 where the delinquency exceeds 30 days but does not exceed 60 days;

$30.00 where the delinquency exceeds 60 days but does not exceed 90 days;

$25.00 for each additional 30 days in excess of 90 days, provided that in no event shall the total penalty for such taxpayer exceed $100.00.

(c). In addition to the penalty imposed under subsection (b) of this section, any taxpayer who shall fail to file a return on or before September 1, or who shall file a willfully false or fraudulent return shall be subject to a further penalty of a sum equivalent to 25% of the amount of the tax determined to be due.

(d). The penalties imposed under subsections (b) and (c) of this section shall be added to and become part of the tax and shall be enforceable and collectible in the same manner as the tax or pursuant to the penalty enforcement law (chapter 58 of Title 2A of the New Jersey Statutes) in a summary manner. Such penalties shall be assessed by the assessor and be payable to and recoverable by the tax collector of the taxing district.

(e). The assessor, upon written request made on or before July 1, may extend the time to file the tax return to a date not later than September 1.

Amended by L.1960, c. 51, s. 11; L.1965, c. 20, s. 2.



Section 54:4-16 - Assessor Empowered To Examine Under Oath

54:4-16. Assessor empowered to examine under oath
54:4-16. The assessor shall have power to examine under oath any person or officer of a corporation with regard to the taxable property of himself, the corporation or others, or the truth of the matters contained in a claim for exemption of any person or corporation, and may compel the attendance of such persons and other witnesses and the production of books and papers by his order therefor, designating the time and place for such attendance and production. The order shall be served on the person, witness or corporation at least two days before the time named, either personally or by leaving it at the residence of the person or witness or at the office of the corporation. In case of failure to comply with the order, the assessor may apply ex parte to the Superior Court to compel the person or witness so to do.

Amended 1945,c.163,s.5; 1953,c.51,s.19; 1991,c.91,s.504.



Section 54:4-17 - Oath; Form And Content

54:4-17. Oath; form and content
The oath which the assessor shall administer to persons examined under section 54:4-16 of this title, shall be of the following or like tenor:

"I, , do swear (or affirm) that I will truly answer all questions put to me regarding my taxable property and I will speak the truth, the whole truth and nothing but the truth."

The powers conferred by this section and said section 54:4-16 upon assessors are also hereby vested in the county boards of taxation and the state board of tax appeals, or other reviewing authority, in the exercise of their duties.



Section 54:4-20 - Exemption Of Personal Property Of Life Insurance Companies Subject To Franchise Tax

54:4-20. Exemption of personal property of life insurance companies subject to franchise tax
The personal property of whatever kind and wherever located of any life insurance company incorporated under any law of this State subject under any law of this State to a franchise tax imposed upon it for the privilege of carrying on its business shall be and is hereby expressly exempted from taxation.

Amended by L.1945, c. 132, p. 492, s. 9; L.1950, c. 101, p. 194, s. 12.



Section 54:4-23 - Assessment Of Real Property; Conditions For Reassessment.

54:4-23 Assessment of real property; conditions for reassessment.

54:4-23. All real property shall be assessed to the person owning the same on October 1 in each year. The assessor shall ascertain the names of the owners of all real property situate in his taxing district, and after examination and inquiry, determine the full and fair value of each parcel of real property situate in the taxing district at such price as, in his judgment, it would sell for at a fair and bona fide sale by private contract on October 1 next preceding the date on which the assessor shall complete his assessments, as hereinafter required; provided, however, that in determining the full and fair value of land which is being assessed and taxed under the Farmland Assessment Act of 1964, chapter 48, laws of 1964, the assessor shall consider only those indicia of value which such land has for agricultural or horticultural use as provided by said act; and provided further however, that when the assessor has reason to believe that property comprising all or part of a taxing district has been assessed at a value lower or higher than is consistent with the purpose of securing uniform taxable valuation of property according to law for the purpose of taxation, or that the assessment of property comprising all or part of a taxing district is not in substantial compliance with the law and that the interests of the public will be promoted by a reassessment of such property, the assessor shall, after due investigation, make a reassessment of the property in the taxing district that is not in substantial compliance, provided that (1) the assessor has first notified, in writing, the mayor, the municipal governing body, the county board of taxation, and the county tax administrator of the basis of the assessor's determination that a reassessment of that property in the taxing district is warranted and (2) the assessor has submitted a copy of a compliance plan to the county board of taxation for approval. In the case of real property located in a county participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), the assessor of the municipality in which the real property is situate, after due investigation, shall make a reassessment of the property in the taxing district that is not in substantial compliance. Following a reassessment of a portion of the taxing district pursuant to the provisions of this section, the assessor shall certify to the county board of taxation, through such sampling as the county board of taxation deems adequate, that the reassessment is in substantial compliance with the portions of the taxing district that were not reassessed. For the purposes of assessment, the assessor shall compute and determine the taxable value of such real property at the level established for the county pursuant to law.

amended 1942, c.281, s.3; 1943, c.120, s.3; 1960, c.51, s.25; 1965, c.62, s.2; 2001, c.101; 2009, c.251, s.2; 2013, c.15, s.11.



Section 54:4-23.1 - Short Title

54:4-23.1. Short title
This act shall be known and referred to by its short title, the "Farmland Assessment Act of 1964."

L.1964, c. 48, s. 1.



Section 54:4-23.2 - Value Of Land Actively Devoted To Agricultural Or Horticultural Use

54:4-23.2. Value of land actively devoted to agricultural or horticultural use
For general property tax purposes, the value of land, not less than 5 acres in area, which is actively devoted to agricultural or horticultural use and which has been so devoted for at least the 2 successive years immediately preceding the tax year in issue, shall, on application of the owner, and approval thereof as hereinafter provided, be that value which such land has for agricultural or horticultural use.

L.1964, c. 48, s. 2.



Section 54:4-23.3 - Agricultural Use Of Land.

54:4-23.3 Agricultural use of land.

3.Land shall be deemed to be in agricultural use when devoted to the production for sale of plants and animals useful to man, including but not limited to: forages and sod crops; grains and feed crops; dairy animals and dairy products; poultry and poultry products; livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, including the breeding, boarding, raising, rehabilitating, training or grazing of any or all of such animals, except that "livestock" shall not include dogs; bees and apiary products; fur animals; trees and forest products; or when devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government, except that land which is devoted exclusively to the production for sale of tree and forest products, other than Christmas trees, or devoted as sustainable forestland, and is not appurtenant woodland, shall not be deemed to be in agricultural use unless the landowner fulfills the following additional conditions:

a.The landowner establishes and complies with the provisions of a forest stewardship plan for this land, approved by the Department of Environmental Protection pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31), or a woodland management plan for this land, prepared in accordance with policies, guidelines and practices approved by the Division of Parks and Forestry in the Department of Environmental Protection, in consultation with the Department of Agriculture and the Dean of Cook College at Rutgers, The State University, which policies, guidelines and practices are designed to eliminate excessive and unnecessary cutting;

b.The landowner, and a forester from a list of foresters approved by the Department of Environmental Protection or other professional from a list of other professionals authorized by the department in consultation with the forest stewardship advisory committee established pursuant to section 8 of P.L.2009, c.256 (C.13:1L-36), annually attest to compliance with subsection a. of this section; and

c.The landowner annually submits an application, as prescribed in section 13 of P.L.1964, c.48 (C.54:4-23.13), to the assessor, accompanied by a copy of the plan established pursuant to subsection a. of this section; written documentation of compliance with subsection b. of this section; a supplementary woodland data form setting forth woodland management actions taken in the pre-tax year, the type and quantity of tree and forest products sold, and the amount of income received or anticipated for same; a map of the land showing the location of the activity and the soil group classes of the land; and other pertinent information required by the Director of the Division of Taxation as part of the application for valuation, assessment and taxation, as provided in P.L.1964, c.48 (C.54:4-23.1 et seq.). The landowner shall, at the same time, submit to the Commissioner of the Department of Environmental Protection an exact copy of the application and accompanying information submitted to the assessor pursuant to this subsection. For the purposes of this amendatory and supplementary act, "appurtenant woodland" means a wooded piece of property which is contiguous to, part of, or beneficial to a tract of land, which tract of land has a minimum area of at least five acres devoted to agricultural or horticultural uses other than the production for sale of trees and forest products, exclusive of Christmas trees, to which tract of land the woodland is supportive and subordinate.

For the purposes of section 7 of P.L.2009, c.213 and P.L.1964, c.48 (C.54:4-23.1 et seq.):

(1)agricultural use shall also include biomass, solar, or wind energy generation, provided that the biomass, solar, or wind energy generation is consistent with the provisions of P.L.2009, c.213 (C.4:1C-32.4 et al.), as applicable, and the rules and regulations adopted therefor; and

(2)"biomass" means an agricultural crop, crop residue, or agricultural byproduct that is cultivated, harvested, or produced on the farm, or directly obtained from a farm where it was cultivated, harvested, or produced, and which can be used to generate energy in a sustainable manner, except with respect to preserved farmland, "biomass" means the same as that term is defined in section 1 of P.L.2009, c.213 (C.4:1C-32.4).

L.1964, c.48, s.3; amended 1986, c.201, s.1; 1995, c.276, s.1; 2009, c.213, s.7; 2009, c.256, s.13.



Section 54:4-23.3A - Application; Review For Compliance

54:4-23.3a. Application; review for compliance
a. Upon receipt of a copy of an application and accompanying information pursuant to section 3 of P.L. 1964, c. 48 (C. 54:4-23.3), the Commissioner of the Department of Environmental Protection shall acknowledge receipt of such to both the applicant and the assessor of the taxing district in which the land is situated.

b. The commissioner shall provide for a review of the application for compliance with subsection a. of section 3 of P.L. 1964, c. 48 (C. 54:4-23.3). The application review shall include an on-site inspection of the property during one of the first three years in which applications are received, and not less frequently than once every three years following the first inspection.

c. The commissioner shall notify the assessor of the taxing district, in writing, of his findings of compliance or noncompliance of each applicant with subsection a. of section 3 of P.L. 1964, c. 48 (C. 54:4-23.3). If the commissioner indicates to the assessor a finding of compliance, the assessor may, upon his own determination that the property is otherwise qualified for valuation, assessment and taxation, as provided in P.L. 1964, c. 48 (C. 54:4-23.1 et seq.), approve or disapprove the application. If the commissioner indicates to the assessor that the applicant is not in compliance, the assessor shall disapprove the application. The assessor's approval or disapproval shall be transmitted to the applicant as in the case of other applications for valuation, assessment and taxation, as provided in P.L. 1964, c. 48 (C. 54:4-23.1 et seq.).

d. In the event that the commissioner does not give timely notice to the assessor of his findings after review of the application, as timely notice is prescribed by rules and regulations adopted by the Director of the Division of Taxation, pursuant to section 3 of this amendatory and supplementary act, the assessor may approve or disapprove the application as in the case of other applications not subject to provisions of this amendatory and supplementary act.

L. 1986, c. 201, s. 2, eff. Aug. 1, 1987.



Section 54:4-23.3B - Disqualification

54:4-23.3b. Disqualification
Land used exclusively for the production of trees and forest products, other than Christmas trees, and previously deemed to be in agricultural use under section 3 of P.L. 1964, c. 48 (C. 54:4-23.3), the owner of which fails to meet the additional conditions imposed by this amendatory and supplementary act during the first tax year next following implementation of this act, is not subject to the rollback tax because of disqualification under this amendatory and supplementary act, but shall be treated as land for which an annual application has not been submitted.

L. 1986, c. 201, s. 4, eff. Aug. 1, 1987.



Section 54:4-23.3C - Land Use For Taxation Purposes.

54:4-23.3c Land use for taxation purposes.

4. a. (1) No land used for biomass, solar, or wind energy generation shall be considered land in agricultural or horticultural use or actively devoted to agricultural or horticultural use for the purposes of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), except as provided in this section.

(2)No generated energy from any source shall be considered an agricultural or horticultural product.

b.Land used for biomass, solar, or wind energy generation may be eligible for valuation, assessment and taxation pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.), provided that:

(1)the biomass, solar, or wind energy generation facilities, structures, and equipment were constructed, installed, and operated on property that is part of an operating farm continuing to be in operation as a farm in the tax year for which the valuation, assessment and taxation pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.) is applied for;

(2)in the tax year preceding the construction, installation, and operation of the biomass, solar, or wind energy generation facilities, structures, and equipment on an operating farm, the acreage used for the biomass, solar, or wind energy generation facilities, structures, and equipment was valued, assessed and taxed as land in agricultural or horticultural use;

(3)the power or heat generated by the biomass, solar, or wind energy generation facilities, structures, and equipment is used to provide, either directly or indirectly but not necessarily exclusively, power or heat to the farm or agricultural or horticultural operations supporting the viability of the farm;

(4)the owner of the property has filed a conservation plan with the soil conservation district, with provisions for compliance with paragraph (5) of this subsection where applicable, to account for the aesthetic, impervious coverage, and environmental impacts of the construction, installation, and operation of the biomass, solar, or wind energy generation facilities, structures, and equipment, including, but not necessarily limited to, water recapture and filtration, and the conservation plan has been approved by the district;

(5)where solar energy generation facilities, structures, and equipment are installed, the property under the solar panels is used to the greatest extent practicable for the farming of shade crops or other plants capable of being grown under such conditions, or for pasture for grazing;

(6)the amount of acreage devoted to the biomass, solar, or wind energy generation facilities, structures, and equipment does not exceed a ratio of one to five acres, or portion thereof, of land devoted to energy generation facilities, structures, and equipment and land devoted to agricultural or horticultural operations;

(7)biomass, solar, or wind energy generation facilities, structures, and equipment are constructed or installed on no more than 10 acres of the farmland for which the owner of the property is applying for valuation, assessment and taxation pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.), and if power is being generated, no more than two megawatts of power are generated on the 10 acres or less; and

(8)for biomass energy generation, the owner of the property has obtained the approval of the Department of Agriculture pursuant to section 5 of P.L.2009, c.213 (C.4:1C-32.5).

c.No income from any power or heat sold from the biomass, solar, or wind energy generation may be considered income for eligibility for valuation, assessment and taxation of land pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), and, notwithstanding the provisions of that act, or any rule or regulation adopted pursuant thereto, to the contrary, there shall be no income requirement for property valued, assessed and taxed pursuant to subsection b. of this section.

d.Notwithstanding any provision of this section, section 3 of P.L.1964, c.48 (C.54:4-23.3), or section 4 of P.L.1964, c.48 (C.54:4-23.4) to the contrary, the construction, installation, or operation of any biomass, solar, or wind energy generation facility, structure, or equipment in the pinelands area, as defined and regulated by the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), shall comply with the standards of P.L.1979, c.111 and the comprehensive management plan for the pinelands area adopted pursuant to P.L.1979, c.111.

e.The Division of Taxation, in consultation with the Department of Agriculture, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary for the implementation and administration of this section.

f.For the purposes of this section:

"Biomass" means an agricultural crop, crop residue, or agricultural byproduct that is cultivated, harvested, or produced on the farm, or directly obtained from a farm where it was cultivated, harvested, or produced, and which can be used to generate energy in a sustainable manner, except with respect to preserved farmland, "biomass" means the same as that term is defined in section 1 of P.L.2009, c.213 (C.4:1C-32.4).

"Land used for biomass, solar, or wind energy generation" means the land upon which the biomass, solar, or wind energy generation facilities, structures, and equipment are constructed, installed, and operated. In the case of biomass energy generation, "land used for biomass, solar, or wind energy generation" shall not mean the land upon which agricultural or horticultural products used as fuel in the biomass energy generation facility, structure, or equipment are grown.

"Preserved farmland" means land on which a development easement was conveyed to, or retained by, the State Agriculture Development Committee, a county agriculture development board, or a qualifying tax exempt nonprofit organization pursuant to the provisions of section 24 of P.L.1983, c.32 (C.4:1C-31), section 5 of P.L.1988, c.4 (C.4:1C-31.1), section 1 of P.L.1989, c.28 (C.4:1C-38), section 1 of P.L.1999, c.180 (C.4:1C-43.1), sections 37 through 40 of P.L.1999, c.152 (C.13:8C-37 through C.13:8C-40), or any other State law enacted for farmland preservation purposes.

L.2009, c.213, s.4.



Section 54:4-23.3D - Development Of Guidelines For Certain Agricultural, Horticultural Practices.

54:4-23.3d Development of guidelines for certain agricultural, horticultural practices.

1. a. (1) The State Board of Agriculture and the Department of Agriculture shall develop, within one year after the date of enactment of P.L.2013, c.43 (C.54:4-23.3d et al.), guidelines describing generally accepted agricultural and horticultural practices, which may be used by municipal tax assessors, county assessors, county tax administrators, and other appropriate local government officials to assist them in determining whether land may be deemed to be in agricultural use, horticultural use, or actively devoted to agricultural or horticultural use pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.). The Division of Taxation in the Department of the Treasury shall review the guidelines, and, upon its approval thereof, shall adopt them as rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The guidelines shall be advisory, and need not be exhaustive or comprehensive in terms of applicability, nor specifically tailored, to each and every possible agricultural or horticultural practice or use. The Director of the Division of Taxation shall distribute these guidelines to all municipal tax assessors, county assessors, county tax administrators, and other appropriate local government officials, by including them, to the maximum extent possible, with other information on real property taxation regularly distributed by the division to such individuals.

(2)Upon the request of a municipal tax assessor, county assessor, county tax administrator, or other appropriate local official, the Division of Taxation, in consultation with the State Board of Agriculture and the Department of Agriculture, shall provide advice to assist the municipal tax assessor, county assessor, county tax administrator, or other appropriate local official in determining whether or not a particular parcel may qualify for valuation, assessment and taxation pursuant to P.L.1964, c.48 based on the agricultural or horticultural activities taking place on the parcel.

b.The Division of Taxation, in conjunction with the Department of Agriculture, shall offer, at such time intervals as may be established by the Director of the Division of Taxation but at least biennially, and free of charge, a continuing education course to municipal tax assessors, county assessors, county tax administrators, and other appropriate local government officials on the guidelines developed and adopted pursuant to subsection a. of this section and other issues concerning the valuation, assessment and taxation of land pursuant to P.L.1964, c.48.

c.The State Board of Agriculture, the Department of Agriculture, and the Department of Environmental Protection shall consult with the New Jersey Forestry Association and the New Jersey Division of the Society of American Foresters on any issues pertaining to woodland management or forest stewardship and P.L.1964, c.48.

L.2013, c.43, s.1.



Section 54:4-23.4 - Land Deemed In Horticultural Use.

54:4-23.4 Land deemed in horticultural use.

4.Land shall be deemed to be in horticultural use when devoted to the production for sale of fruits of all kinds, including grapes, nuts and berries; vegetables; nursery, floral, ornamental and greenhouse products; or when devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the Federal Government.

For the purposes of this section and P.L.1964, c.48 (C.54:4-23.1 et seq.):

(1)horticultural use shall also include biomass, solar, or wind energy generation, provided that the biomass, solar, or wind energy generation is consistent with the provisions of P.L.2009, c.213 (C.4:1C-32.4 et al.), as applicable, and the rules and regulations adopted therefor; and

(2)"biomass" means an agricultural crop, crop residue, or agricultural byproduct that is cultivated, harvested, or produced on the farm, or directly obtained from a farm where it was cultivated, harvested, or produced, and which can be used to generate energy in a sustainable manner, except with respect to preserved farmland, "biomass" means the same as that term is defined in section 1 of P.L.2009, c.213 (C.4:1C-32.4).

L.1964, c.48, s.4; amended 2009, c.213, s.8.



Section 54:4-23.5 - Land Deemed Actively Devoted To Agricultural, Horticultural, Woodland Use.

54:4-23.5 Land deemed actively devoted to agricultural, horticultural, woodland use.

5. a. Except as otherwise provided in subsection d. of this section, land, five acres in area, shall be deemed to be actively devoted to agricultural or horticultural use when the amount of the gross sales of agricultural or horticultural products produced thereon, any payments received under a soil conservation program, fees received for breeding, raising or grazing any livestock, income imputed to cropland pastured and permanent pasture land used for grazing in the amount determined by the State Farmland Evaluation Committee created pursuant to section 20 of P.L.1964, c.48 (C.54:4-23.20), and fees received for boarding, rehabilitating or training any livestock where the land under the boarding, rehabilitating or training facilities is contiguous to land which otherwise qualifies for valuation, assessment and taxation under P.L.1964, c.48, have averaged at least $1,000 per year during the two-year period immediately preceding the tax year in issue, or there is clear evidence of anticipated yearly gross sales, payments, fees, and imputed income amounting to at least $1,000 within a reasonable period of time, or such amount as may be established by the State Farmland Evaluation Committee pursuant to this section. In the case of woodland subject to a woodland management plan pursuant to section 3 of P.L.1964, c.48 (C.54:4-23.3), the amount shall be at least $500, or such amount as may be established by the State Farmland Evaluation Committee pursuant to this section. Every three years, or sooner at the call of the Secretary of Agriculture or the Director of the Division of Taxation, the State Farmland Evaluation Committee shall review the minimum gross sales, payments, fees, and imputed income requirements, and anticipated yearly gross sales, payments, fees, and imputed income requirements, established in this section for the first five acres, and may, by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), raise the amounts of those minimums to such levels as the committee determines appropriate. Any increase made to the minimum gross sales, payments, fees, and imputed income requirements, and anticipated yearly gross sales, payments, fees and imputed income requirements, for the first five acres as authorized pursuant to this section shall not be enforced until the third tax year following adoption of the increase.

In addition, where the land is more than five acres in area, it shall be deemed to be actively devoted to agricultural or horticultural use when the amount of the gross sales of agricultural or horticultural products produced on the area above five acres, any payments received under a soil conservation program, fees received for breeding, raising or grazing any livestock, income imputed to cropland pastured and permanent pasture land used for grazing in the amount determined by the State Farmland Evaluation Committee created pursuant to section 20 of P.L.1964, c.48 (C.54:4-23.20), and fees received for boarding, rehabilitating or training any livestock where the land under the boarding, rehabilitating or training facilities is contiguous to land which otherwise qualifies for valuation, assessment and taxation under P.L.1964, c.48, have averaged at least $5.00 per acre per year during the two-year period immediately preceding the tax year in issue, or there is clear evidence of anticipated yearly gross sales, payments, fees, and imputed income amounting to an average of at least $5.00 per year within a reasonable period of time; except in the case of woodland and wetland, where the minimum requirement shall be an average of $0.50 per acre on the area above five acres.

In addition, in order for land to be deemed to be actively devoted to agricultural or horticultural use, the activity and use must be consistent with the guidelines describing generally accepted agricultural and horticultural practices developed and adopted pursuant to subsection a. of section 1 of P.L.2013, c.43 (C.54:4-23.3d).

As used in this section, "livestock" shall not include dogs.

For the purposes of this section, the presence of an intervening public thoroughfare shall not preclude a finding of contiguity.

b. (1) Land previously qualified as actively devoted to agricultural or horticultural use under P.L.1964, c.48, but failing to meet the additional requirement on acreage above five acres, shall not be subject to the roll-back tax because of such disqualification, but shall be treated as land for which an annual application has not been submitted, provided that the land remains in agricultural or horticultural use.

(2)Land previously qualified as actively devoted to agricultural or horticultural use under P.L.1964, c.48, but failing to meet any increase in the minimum amount of gross sales, payments and fees received, and imputed income requirements, and anticipated yearly gross sales, payments, fees, and imputed income requirements, established pursuant to subsection a. of this section, shall not be subject to the roll-back tax because of such disqualification, but shall be treated as land for which an annual application has not been submitted, provided that the land remains in agricultural or horticultural use.

(3)Land qualified as actively devoted to agricultural or horticultural use as of the day before the date of enactment of P.L.2013, c.43 (C.54:4-23.3d et al.) due to the use of payments or other compensation received under a soil conservation program agreement with any agency of the federal government, but which payments or other compensation do not meet the minimum amounts required pursuant to subsection a. of this section as amended by P.L.2013, c.43 (C.54:4-23.3d et al.), shall continue to be deemed to be actively devoted to agricultural or horticultural use for purposes of valuation, assessment and taxation under P.L.1964, c.48 until the end of the soil conservation program agreement period.

c.In determining the eligibility of land for valuation, assessment and taxation pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.), the assessor of the taxing district in which the land is located shall, upon request by the owner of the land, exempt the owner from the income requirements of this section if the owner demonstrates to the satisfaction of the assessor that the failure to meet the income requirements was due to an injury, illness or death of the person responsible for performing the activities which produce the income necessary to meet the income eligibility requirement of this section. The request of the owner shall be accompanied by a certificate of a physician stating that the person was physically incapacitated or by a certified copy of the death certificate, as the case may be. The assessor may only grant an exemption once for a particular illness, injury or death.

d.The gross sales, payments, fees, and imputed income received pursuant to the requirements of this section shall not apply to land that (1) is the subject of a forest stewardship plan approved by the Department of Environmental Protection pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31) which is fully implemented, and (2) otherwise qualifies under the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), for valuation, assessment and taxation as land in agricultural or horticultural use pursuant to section 3 of P.L.1964, c.48 (C.54:4-23.3).

L.1964, c.48, s.5; amended 1973, c.99; 1995, c.276, s.2; 2009, c.256, s.14; 2013, c.43, s.2.



Section 54:4-23.6 - Qualifications For Valuation, Assessment, Taxation

54:4-23.6. Qualifications for valuation, assessment, taxation
6.Land which is actively devoted to agricultural or horticultural use shall be eligible for valuation, assessment and taxation as herein provided when it meets the following qualifications:

(a) It has been so devoted for at least the two successive years immediately preceding the tax year for which valuation under this act is requested;

(b) The area of such land is not less than five acres when measured in accordance with the provisions of section 11 hereof; and

(c) Application by the owner of such land for valuation hereunder is submitted on or before August 1 of the year immediately preceding the tax year to the assessor of the taxing district in which such land is situated on the form prescribed by the Director of the Division of Taxation in the Department of the Treasury;

(d) The assessor may grant an extension of time for filing an application required by this section, which extension shall terminate no later than September 1 of the year immediately preceding the tax year, in any event where it shall appear to the satisfaction of the assessor that failure to file by August 1 was due to (1) the illness of the owner and a certificate of a physician stating that the owner was physically incapacitated and unable to file on or before August 1 and the application is filed with the assessor; or (2) the death of the owner or an immediate member of the owner's family and a certified copy of the death certificate and the application is filed with the assessor by the individual legally responsible for the estate of the owner, or the owner, as the case may be.

As used in this act, "immediate family member" means a person's spouse, child, parent or sibling residing in the same household.

L. 1964, c. 48, s. 6; amended 1970,c.243,s.1; 1987,c.418,s.1.



Section 54:4-23.7 - Considerations Of Assessor In Valuing Land.

54:4-23.7 Considerations of assessor in valuing land.

7.The assessor in valuing land which qualifies as land actively devoted to agricultural or horticultural use under the tests prescribed by P.L.1964, c.48 and the guidelines describing generally accepted agricultural and horticultural practices developed and adopted pursuant to subsection a. of section 1 of P.L.2013, c.43 (C.54:4-23.3d), and as to which the owner thereof has made timely application for valuation, assessment and taxation hereunder for the tax year in issue, shall consider only those indicia of value which such land has for agricultural or horticultural use. In addition to use of personal knowledge, judgment and experience as to the value of land in agricultural or horticultural use, the assessor shall, in arriving at the value of such land, consider available evidence of agricultural and horticultural capability derived from the soil survey data at Rutgers, The State University, the National Co-operative Soil Survey, the recommendations of value of such land as made by any county or Statewide committee which may be established to assist the assessor, and the guidelines describing generally accepted agricultural and horticultural practices developed and adopted pursuant to subsection a. of section 1 of P.L.2013, c.43 (C.54:4-23.3d).

L.1964, c.48, s.7; amended 2013, c.43, s.3.



Section 54:4-23.7A - Definitions Applicable To C.54:4-23.7a And C.54:4-23.7b.

54:4-23.7a Definitions applicable to C.54:4-23.7a and C.54:4-23.7b.

9.As used in this section and section 10 of P.L.2009, c.256 (C.54:4-23.7a and C.54:4-23.7b):

"Forest stewardship plan" means a plan prepared and implemented by an owner of forest land, and approved by the Department of Environmental Protection, pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31).

"Owner" means an owner of forest land.

"Woodland management plan" means a plan prepared and implemented by an owner of forest land or woodland pursuant to section 3 of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.3) and any rule or regulation adopted pursuant thereto.

L.2009, c.256, s.9.



Section 54:4-23.7B - Provision Of Plan With Application.

54:4-23.7b Provision of plan with application.

10. a. Notwithstanding any provision of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, an owner who annually submits an application pursuant to subsection c. of section 3 of P.L.1964, c.48 (C.54:4-23.3) may provide a forest stewardship plan or a woodland management plan to accompany the application.

b.When a forest stewardship plan is submitted with an application pursuant to subsection a. of this section, the forest land shall not be deemed to be actively devoted to agricultural or horticultural use for the two successive years immediately preceding the tax year in issue if the forest stewardship plan has expired during those two years and a new forest stewardship plan has not been approved prior to the expiration date of the current forest stewardship plan.

c.In the case where a forest stewardship plan was approved more than two years preceding the tax year in issue, the forest land shall be deemed to be actively devoted to agricultural or horticultural use and to have been so devoted for at least the two successive years immediately preceding the tax year in issue if the owner has implemented in full the approved forest stewardship plan for at least the two successive years immediately preceding the tax year in issue.

d.In the case where a forest stewardship plan was approved less than two years preceding the tax year in issue, the forest land shall be deemed to be actively devoted to agricultural or horticultural use and to have been so devoted for at least two successive years immediately preceding the tax year in issue if:

(1)the owner has implemented in full the forest stewardship plan once it was approved; and

(2)for at least the remaining portion of the two-year period immediately preceding the tax year in issue, prior to the approval of the forest stewardship plan, the forest land qualifies, pursuant to sections 5 and 6 of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.5 and C.54:4-23.6), to be deemed to have been actively devoted to agricultural or horticultural use. Additionally, if the land was devoted exclusively to the production for sale of tree and forest products, other than Christmas trees, and is not appurtenant woodland, the owner must have established a woodland management plan more than two years preceding the tax year in issue and complied with that plan until such time as a forest stewardship plan was approved pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31).

e.The Department of Environmental Protection, in consultation with the Department of Agriculture and the Department of the Treasury, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary for the implementation of this section.

L.2009, c.256, s.10.



Section 54:4-23.8 - Determination Of Amount Of Rollback Taxes

54:4-23.8. Determination of amount of rollback taxes
8.When land which is in agricultural or horticultural use and is being valued, assessed and taxed under the provisions of P.L.1964, c.48 (C.54:4-23.1 et seq.), is applied to a use other than agricultural or horticultural, it shall be subject to additional taxes, hereinafter referred to as roll-back taxes, in an amount equal to the difference, if any, between the taxes paid or payable on the basis of the valuation and the assessment authorized hereunder and the taxes that would have been paid or payable had the land been valued, assessed and taxed as other land in the taxing district, in the current tax year (the year of change in use) and in such of the two tax years immediately preceding, in which the land was valued, assessed and taxed as herein provided.

If the tax year in which a change in use of the land occurs, the land was not valued, assessed and taxed under P.L.1964, c.48 (C.54:4-23.1 et seq.), then such land shall be subject to roll-back taxes for such of the two tax years, immediately preceding, in which the land was valued, assessed and taxed hereunder.

Notwithstanding the provisions of any law, rule, or regulation to the contrary, land which is valued, assessed and taxed under the provisions of P.L.1964, c.48 (C.54:4-23.1 et seq.) and is acquired by the State, a local government unit, a qualifying tax exempt nonprofit organization, or the Palisades Interstate Park Commission for recreation and conservation purposes shall not be subject to roll-back taxes. As used in this section, "acquired," "local government unit," "qualifying tax exempt nonprofit organization," and "recreation and conservation purposes" mean the same as those terms are defined pursuant to section 3 of P.L.1999, c.152 (C.13:8C-3).

In determining the amounts of the roll-back taxes chargeable on land which has undergone a change in use, the assessor shall for each of the roll-back tax years involved, ascertain:

(a)The full and fair value of such land under the valuation standard applicable to other land in the taxing district;

(b)The amount of the land assessment for the particular tax year by multiplying such full and fair value by the county percentage level, as determined by the county board of taxation in accordance with section 3 of P.L.1960, c.51 (C.54:4-2.27);

(c)The amount of the additional assessment on the land for the particular tax year by deducting the amount of the actual assessment on the land for that year from the amount of the land assessment determined under (b) hereof; and

(d)The amount of the roll-back tax for that tax year by multiplying the amount of the additional assessment determined under (c) hereof by the general property tax rate of the taxing district applicable for that tax year.

L.1964,c.48,s.8; amended 1970, c.243, s.2; 1999, c.152, s.57; 2001, c.312, s.2.



Section 54:4-23.9 - Procedure For Assessment, Collection, Payment, Etc., Of Roll-back Taxes

54:4-23.9. Procedure for assessment, collection, payment, etc., of roll-back taxes
The assessment, collection, apportionment and payment over of the roll-back taxes imposed by section 8, the attachment of the lien for such taxes, and the right of a taxing district, owner or other interested party to review any judgment of the county board of taxation affecting such roll-back taxes, shall be governed by the procedures provided for the assessment and taxation of omitted property under chapter 413 of the laws of 1947. Such procedures shall apply to each tax year for which roll-back taxes may be imposed, notwithstanding the limitation prescribed in section 1 of said chapter respecting the periods for which omitted property assessments may be imposed.

L.1964, c. 48, s. 9.



Section 54:4-23.10 - Determination Of True Value Of Land For Purposes Of State School Aid And Determining Apportionment Valuation

54:4-23.10. Determination of true value of land for purposes of state school aid and determining apportionment valuation
The Director of the Division of Taxation in equalizing the value of land assessed and taxed under this act for the purposes of State school aid, and each county board of taxation in equalizing such land for the purposes of determining the "apportionment valuation" under section 54:4-49 of the Revised Statutes, shall determine the true value of such land on the basis of its agricultural or horticultural use. The director shall promulgate rules and regulations to effectuate the purposes of this section.

L.1964, c. 48, s. 10.



Section 54:4-23.11 - Area Of Land Included

54:4-23.11.Area of land included
11. In determining the total area of land actively devoted to agricultural or horticultural use there shall be included the area of all land under barns, sheds, seasonal farm marketsselling predominantly agricultural products, seasonal agricultural labor housing, silos, cribs, greenhouses and like structures, lakes, dams, ponds, streams, irrigation ditches and like facilities, but land under and such additional land as may be actually used in connection with the farmhouse shall be excluded in determining such total area.

L.1964,c.48,s.11; amended 1995,c.276,s.3.



Section 54:4-23.12 - Structures Valued, Assessed And Taxed; "Single Use Agricultural Or Horticultural Facility Defined; Rules, Regulations

54:4-23.12.Structures valued, assessed and taxed; "single use agricultural or horticultural facility defined; rules, regulations
12. a. All structures, which are located on land in agricultural or horticultural use and the farmhouse and the land on which the farmhouse is located, together with the additional land used in connection therewith, shall be valued, assessed and taxed by the same standards, methods and procedures as other taxable structures and other land in the taxing district, regardless of the fact that the land is being valued, assessed and taxed pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.); provided, however, that the term "structures" shall not include "single-use agricultural or horticultural facilities." As used in this act, "single-use agricultural or horticultural facility" means property employed in farming operations and commonly used for either storage or growing, which is designed or constructed so as to be readily dismantled and is of a type which can be marketed or sold separately from the farmland and buildings and shall include, but not be limited to, temporary demountable plastic covered framework made up of portable parts with no permanent understructures or related apparatus, commonly known as seed starting plastic greenhouses, or other readily dismantled silos, greenhouses, grain bins, manure handling equipment, and impoundments, but shall not include a structure that encloses a space within its walls used for housing, shelter, or working, office or sales space, whether or not removable.

b. The Director of the Division of Taxation shall adopt, in consultation with the Secretary of Agriculture and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing criteria for the assessment of all farm structures.

L.1964,c.48,s.12; amended 1979,c.70; 1993,c.251; 1995,c.276,s.4.



Section 54:4-23.13 - Determination Of Eligibility Of Land For Valuation, Assessment, Taxation

54:4-23.13.Determination of eligibility of land for valuation, assessment, taxation
13. Eligibility of land for valuation, assessment and taxation under this act shall be determined for each tax year separately. Application shall be submitted by the owner to the assessor of the taxing district in which such land is situated on or before August 1 or September 1, if an extension of time has been granted by the assessor under section 6 of P.L.1964, c.48 (C.54:4-23.6), of the year immediately preceding the tax year for which such valuation, assessment and taxation are sought. If the application is filed by delivery through the mails or a commercial courier or messenger service, compliance with the time limit for filing shall be established if there is satisfactory evidence that it was committed for delivery to the United States Postal Service or the courier or messenger service within the time allowed for filing. In the case of a courier or messenger service, the application shall be received by the tax assessor of the taxing district within three days after the statutory filing date. An application once filed with the assessor for the ensuing tax year may not be withdrawn by the applicant after August 1 or after September 1, in cases where an extension of time for filing the application has been granted by the assessor, of the pretax year.

If a change in use of the land occurs between August 1 and December 31 of the pretax year, either the assessor or the county board of taxation shall deny or nullify such application and, after examination and inquiry, shall determine the full and fair value of said land under the valuation standard applicable to other land in the taxing district and shall assess the same, according to such value. If, notwithstanding such change of use, the land is valued, assessed and taxed under the provisions of this act in the ensuing year, the assessor shall enter an assessment, as an added assessment against such land, in the "Added Assessment List" for the particular year involved in the manner prescribed in P.L.1941, c.397 (C.54:4-63.1 et seq.). The amount of the added assessment shall be in an amount equal to the difference, if any, between the assessment imposed under this act and the assessment which would have been imposed had the land been valued and assessed as other land in the taxing district. The enforcement and collection of additional taxes resulting from any additional assessments so imposed shall be as provided by said chapter. The additional assessment imposed under this section shall not affect the roll-back taxes, if any, under section 8 of this act.

The application review shall include an on-site inspection of the land at least once every three years. The municipality may impose a fee for an on-site inspection of not more than $25, except that contiguous and non-contiguous parcels of land owned by the same owner would be subject to a single fee.

L.1964,c.48,s.13; amended 1972,c.146,s.1; 1982,c.72,s.1; 1987,c.418,s.2; 1995,c.276,s.5.



Section 54:4-23.13B - Notice Of Disallowance

54:4-23.13b.Notice of disallowance
1. Where an application for valuation hereunder has been filed by the owner of land within the time provided herein, the assessor of the taxing district in which such land is situated shall, on or before November 1 of the pretax year, forward to such owner a notice of disallowance by regular mail when a claim has been disallowed. The assessor shall set forth in reason or reasons therefor together with a statement notifying the landowner of his right to appeal such determination to the county board of taxation on or before April 1 of the tax year. Any appeal made pursuant to this section shall be governed by the procedures provided for appeals in R.S.54:3-21.

L.1970,c.237,s.1; amended 1995,c.276,s.6.



Section 54:4-23.13C - Eligibility Of Land For Certain Use Relative To Livestock

54:4-23.13c.Eligibility of land for certain use relative to livestock
8. If any application for valuation, assessment and taxation under P.L.1964, c.48 (C.54:4-23.1 et seq.) made for the 1993 tax year or later, which was denied based on a determination that the use of land for breeding, boarding, raising, rehabilitating, training or grazing of livestock was not an agricultural use which met the eligibility requirements of section 3 of P.L.1964, c.48 (C.54:4-23.3), and for which an appeal was filed and which is resubmitted after the effective date of P.L.1995, c.276 and approved as a result of the amendments to section 3 of P.L.1964, c.48 (C.54:4-23.3) by section 1 of P.L.1995, c.276, and to section 5 of P.L.1964, c.48 (C.54:4-23.5) by section 2 of P.L.1995, c.276, the land for which the application was made shall be deemed to have been eligible for valuation, assessment, and taxation under P.L.1964, c.48 as of the first eligible tax year after the application, and the taxing district shall make retroactive payments to the landowner in the amount of the taxes paid which were in excess of the amount payable if taxed under P.L.1964, c.48.

L.1995,c.276,s.8.



Section 54:4-23.14 - Application Form; Contents; Violations, Penalties.

54:4-23.14 Application form; contents; violations, penalties.

14. a. Application for valuation, assessment and taxation of land in agricultural or horticultural use under P.L.1964, c.48 shall be on a form prescribed by the Director of the Division of Taxation in the Department of the Treasury, in consultation with the State Board of Agriculture, and provided for the use of claimants by the governing bodies of the respective taxing districts. The form of application shall provide for the reporting of information pertinent to the provisions of Article VIII, Section 1, paragraph 1(b) of the Constitution, as amended, and P.L.1964, c.48. The form shall include a plain language recitation and explanation of the guidelines describing generally accepted agricultural and horticultural practices developed and adopted pursuant to subsection a. of section 1 of P.L.2013, c.43 (C.54:4-23.3d) that may be used by municipal tax assessors, county assessors, county tax administrators, and other appropriate local government officials to assist them in determining whether land may be deemed to be in agricultural use, horticultural use, or actively devoted to agricultural or horticultural use pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.). The applicant shall include with the form of application, in a manner prescribed by the director, proofs of sales of agricultural or horticultural products, and of any other payments, fees, or imputed income received from the agricultural or horticultural use of the land, in the prior year, or clear evidence of anticipated yearly gross sales, payments, fees, or imputed income, amounting to at least $1,000 for the first five acres, or in the case of woodland subject to a woodland management plan pursuant to section 3 of P.L.1964, c.48 (C.54:4-23.3) amounting to at least $500 for the first five acres, or in either case amounting to such sums as may be established by the State Farmland Evaluation Committee pursuant to subsection a. of section 5 of P.L.1964, c.48 (C.54:4-23.5).

In the case of land that is the subject of a forest stewardship plan approved by the Department of Environmental Protection pursuant to section 3 of P.L.2009, c.256 (C.13:1L-31) which is fully implemented, and otherwise qualifies under the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), for valuation, assessment and taxation as land in agricultural or horticultural use pursuant to section 3 of P.L.1964, c.48 (C.54:4-23.3), no proofs required pursuant to this subsection of gross sales, payments, fees, or imputed income, or of clear evidence of anticipated yearly gross sales, payments, fees, or imputed income, need be included with the form or otherwise submitted. However, the applicant shall include documentation demonstrating implementation of the forest stewardship plan, including documentation of scheduled activities, a forest inventory and yield parameters to document forest productivity, and inspections performed, in accordance with rules and regulations adopted for the forest stewardship program by the Department of Environmental Protection.

b.A certification by the landowner that the facts set forth in the application are true may be prescribed by the director to be in lieu of a sworn statement to that effect. Statements so certified shall be considered as if made under oath and subject to the same penalties as provided by law for perjury.

In addition, for a gross and intentional misrepresentation on the application, the landowner shall be subject to a civil penalty of up to $5,000. Any such civil penalty may be imposed and collected by the municipality, the county, or the State, with costs, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this subsection. One-half of any civil penalties so collected by a municipality or county shall be dedicated and used by the municipality or county in administering and enforcing the provisions of the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.) in the municipality or county. The remaining one-half of any civil penalties so collected by a municipality or county shall be paid by the municipality or county to the State, and together with any civil penalties so collected directly by the State, shall be dedicated and used by the Department of Agriculture and the Division of Taxation in administering and enforcing the provisions of P.L.1964, c.48.

c.Any landowner, except those who have submitted a woodland management plan or a forest stewardship plan pursuant to section 3 of P.L.1964, c.48 (C.54:4-23.3), who is an applicant for valuation, assessment and taxation pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.) for lands not previously qualified under P.L.1964, c.48 shall submit with the application a map of land use classes and soil groups that conforms with standards established by the Division of Taxation in consultation with the State Board of Agriculture.

d.For any landowner whose farm management unit is less than seven acres in size, the landowner shall submit with the application form a narrative describing the agricultural or horticultural uses on the farm management unit, the number of acres that will be actively devoted to those uses, and a sketch of the location on the farm management unit of those uses. For the purposes of this subsection, "farm management unit" means a parcel or parcels of land, whether contiguous or noncontiguous, together with agricultural or horticultural buildings, structures and facilities, producing agricultural or horticultural products, and operated as a single enterprise.

e.The director, after consultation with the State Board of Agriculture, shall include with each application a letter or other document explaining any changes to the law, rules, regulations, and guidelines on the valuation, assessment and taxation of land pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.) that have occurred in the prior tax year and which shall be newly in effect in the tax year for which the application is being submitted.

f.The director shall devise a form for the extension of filing time for the valuation application, which form shall include the name and address of the applicant, the reason for the extension, and a space for the approval or rejection of the assessor.

L.1964, c.48, s.14; amended 1987, c.418, s.4; 1995, c.276, s.7; 2009, c.256, s.15; 2013, c.43, s.4.



Section 54:4-23.15 - Continuance Of Valuation, Assessment And Taxation Under Act

54:4-23.15. Continuance of valuation, assessment and taxation under act
Continuance of valuation, assessment and taxation under this act shall depend upon continuance of the land in agricultural or horticultural use and compliance with the other requirements of this act and not upon continuance in the same owner of title to the land. Liability to the roll-back tax shall attach when a change in use of the land occurs but not when a change in ownership of the title takes place if the new owner continues the land in agricultural or horticultural use, under the conditions prescribed in this act.

L.1964, c. 48, s. 15.



Section 54:4-23.15A - Mailing Of Form To Claim Continuance Of Valuation, Assessment And Taxation; Notice Of Filing Requirement

54:4-23.15a. Mailing of form to claim continuance of valuation, assessment and taxation; notice of filing requirement
On or before July 1 the assessor shall mail to each taxpayer whose land has been valued, assessed, and taxed for the then current tax year pursuant to the "Farmland Assessment Act of 1964" a copy of the form prescribed to claim a continuance of valuation, assessment and taxation under such act for the succeeding tax year together with a notice that the completed form is required to be filed with the assessor on or before August 1.

The failure of any taxpayer to receive a form for claiming continuance of a farmland assessment shall not relieve him of the requirement to claim and establish his right thereto as required by law.

L.1971, c. 400, s. 1, eff. Jan. 10, 1972.



Section 54:4-23.16 - Separation Or Split Off Of Part Of Land

54:4-23.16. Separation or split off of part of land
Separation or split off of a part of the land which is being valued, assessed and taxed under this act, either by conveyance or other action of the owner of such land, for a use other than agricultural or horticultural, shall subject the land so separated to liability for the roll-back taxes applicable thereto, but shall not impair the right of the remaining land to continuance of valuation, assessment and taxation hereunder, provided it meets the 5-acre minimum requirement and such other conditions of this act as may be applicable.

L.1964, c. 48, s. 16.



Section 54:4-23.18 - Location Of Contiguous Land In More Than One Taxing District

54:4-23.18. Location of contiguous land in more than one taxing district
Where contiguous land in agricultural or horticultural use in one ownership is located in more than one taxing district, compliance with the 5-acre minimum area requirement shall be determined on the basis of the total area of such land and not the area which is located in the particular taxing district.

L.1964, c. 48, s. 18.



Section 54:4-23.19 - Tax List And Duplicate; Factual Details

54:4-23.19. Tax list and duplicate; factual details
The factual details to be shown on the assessor's tax list and duplicate with respect to land which is being valued, assessed and taxed under this act shall be the same as those set forth by the assessor with respect to other taxable property in the taxing district.

L.1964, c. 48, s. 19.



Section 54:4-23.20 - State Farmland Evaluation Committee.

54:4-23.20 State Farmland Evaluation Committee.

20. a. There is hereby created a State Farmland Evaluation Committee, the members of which shall be the Director of the Division of Taxation; the Dean of the College of Agriculture, Rutgers, The State University; the Secretary of Agriculture; a municipal tax assessor, county assessor, or county tax administrator, who shall be appointed by the Governor with the advice and consent of the Senate; and a farmer who is a current or former member of the State Board of Agriculture, who shall be appointed by the Governor with the advice and consent of the Senate. Each appointed member shall serve for a term of three years and may be appointed to successive terms.

b.The committee shall meet from time to time on the call of the Secretary of Agriculture or the Director of the Division of Taxation and annually determine and publish a range of values for each of the several classifications of land in agricultural and horticultural use in the various areas of the State. The committee shall determine the ranges in fair value of such land based upon its productive capabilities when devoted to agricultural or horticultural uses. In making these annual determinations of value, the committee shall consider available evidence of agricultural or horticultural capability derived from the soil survey at Rutgers, The State University, the National Co-operative Soil Survey, and such other evidence of value of land devoted exclusively to agricultural or horticultural uses as it may in its judgment deem pertinent. On or before October 1 of each year, the committee shall make these ranges of fair value available to the assessing authority in each of the taxing districts in which land in agricultural and horticultural use is located.

c.The committee shall also conduct the review, required every three years, or sooner at the call of the Secretary of Agriculture or the Director of the Division of Taxation, of the minimum gross sales, payments, fees, and imputed income requirements, and anticipated yearly gross sales, payments, fees, and imputed income requirements, in order for land which is actively devoted to agricultural or horticultural use to be eligible for valuation, assessment and taxation under the provisions of P.L.1964, c.48 (C.54:4-23.1 et seq.), as prescribed by section 5 of P.L.1964, c.48 (C.54:4-23.5), and may raise the amounts of those minimums to such levels as the committee determines appropriate as authorized pursuant to section 5 of P.L.1964, c.48.

d.Within one year after the date of enactment of P.L.2013, c.43 (C.54:4-23.3d et al.), and every five years thereafter, the committee shall review the application form or forms for valuation, assessment and taxation of land in agricultural or horticultural use pursuant to P.L.1964, c.48 (C.54:4-23.1 et seq.), and provide any recommendations the committee may have thereon to the Director of the Division of Taxation.

L.1964, c.48, s.20; amended 2013, c.43, s.5.



Section 54:4-23.21 - Rules And Regulations; Forms

54:4-23.21. Rules and regulations; forms
The director is empowered to promulgate such rules and regulations and to prescribe such forms as he shall deem necessary to effectuate the purposes of this act.

L.1964, c. 48, s. 21.



Section 54:4-23.22 - Partial Invalidity

54:4-23.22. Partial invalidity
If any clause, sentence, subdivision, paragraph, section or part of this act be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the controversy in which said judgment shall have been rendered.

L.1964, c. 48, s. 22.



Section 54:4-23.23 - Applicability To Tax Year 1965 And Subsequent Tax Years

54:4-23.23. Applicability to tax year 1965 and subsequent tax years
The tax year 1965 shall be deemed to be the first tax year to which the provisions of this act shall apply, and this act shall apply to the tax year 1965 and subsequent tax years.

L.1964, c. 48, s. 24.



Section 54:4-23.24 - Residential Property Rezoned Into Commercial Or Industrial Zone; Valuation And Assessment

54:4-23.24. Residential property rezoned into commercial or industrial zone; valuation and assessment
All property which has been valued and assessed as residential property within a zone designated as residential and which has been so assessed for a period of 3 years or longer, and which upon the revision of a zoning ordinance becomes situate in a commercial or industrial zone, shall continue to be valued and assessed as residential property so long as the owner thereof at the time of the change in the zoning ordinance shall continue to occupy such property as his principal place of residence.

L.1977, c. 434, s. 1.



Section 54:4-23A - Single Family Dwelling; Date Of Addition To Assessment List; Issuance Of Certificate Of Occupancy And Actual Occupation; Limitation Of Time

54:4-23a. Single family dwelling; date of addition to assessment list; issuance of certificate of occupancy and actual occupation; limitation of time
Any other law to the contrary notwithstanding, no building or other structure newly constructed on any parcel of real property and intended for occupancy and use for residential purposes as a single family dwelling shall be added to the assessment list as real property subject to taxation, until a certificate of occupancy or temporary certificate of occupancy has been issued and unless the building or other structure is actually occupied and used for such purposes; provided, however, that such building or structure shall be omitted from taxation for a period not to exceed 24 months. At the termination of the 24 month period or following the granting of a certificate of occupancy or temporary certificate of occupancy and the occupation and use of the building for residential purposes, the building or structure shall be assessed and taxed as of the first day of the month following the date of such use for the proportionate part of said year then remaining.

For the purposes of this act, "newly constructed" refers to construction which commenced on or after December 29, 1982. Construction will be deemed to commence on the date of the footing inspection. Nothing in this act shall be construed as applicable to any addition to, or improvement or alteration of, any existing building or structure.

L.1982, c. 220, s. 1, eff. Dec. 29, 1982. Amended by L.1983, c. 155, s. 1.



Section 54:4-24 - Assessor's List; Form And Content

54:4-24. Assessor's list; form and content
The assessor shall make a list in tabular form of the names of the owners, and set down in proper columns opposite each name the description and area of each parcel sufficient to ascertain its location and extent and the taxable value of each parcel as determined by him. Property held in trust shall be assessed in the name of 1 or more of the trustees as such, separately from his individual assessment. If the name of the owner of a parcel shall be unknown, it shall be so entered in the list of names, and where an owner is not known to reside in the taxing district the list shall describe him as nonresident.

Amended by L.1960, c. 51, s. 26.



Section 54:4-25 - Tract Lying Between Two Districts; How Assessed

54:4-25. Tract lying between two districts; how assessed
When the line between taxing districts divides a tract of land, each part shall be assessed in the taxing district where located, unless the governing body of one of the taxing districts shall by resolution request that the entire tract be assessed by the adjoining taxing district in which a portion of the tract is located.



Section 54:4-26 - Assessor To Follow Forms And Methods Prescribed By Director

54:4-26. Assessor to follow forms and methods prescribed by director
In listing the names of owners and properties the assessor shall follow such forms and methods as may be prescribed by the Director of the Division of Taxation including, without limitation of the foregoing, a listing of the use of each parcel assessed, the taxable value of the land and of the buildings and improvements separately on each parcel, and the sum of such separate values as the assessed value of the parcel, and in such case the tax bill shall contain the separate valuations of land and of buildings and improvements.

In addition to the foregoing, the director may by rule require the assessor to certify land and improvements in his tax list according to such characteristics thereof as the director may prescribe and he may require the assessor to append to his tax list a statement showing the total valuation of each category of such property in the taxing district.

Amended by L.1955, c. 264, p. 983, s. 1; L.1960, c. 51, s. 27.



Section 54:4-27 - Exempt Property Listed Separately

54:4-27. Exempt property listed separately
The assessor shall enter in a separate list a description of all cemeteries, churches, public buildings and other real property exempt from taxation, and all exempt personal property, with the name of the owner, and shall value such land and buildings and personal property at the amount which would be the taxable value if the same were not exempt from taxation in the same manner as other real and personal property, and in each case he shall state the ground of exemption.

Amended by L.1960, c. 51, s. 28.



Section 54:4-28 - Assessments By Block System And House Number

54:4-28. Assessments by block system and house number
In taxing districts having adopted block assessment maps the assessor, in making assessments for taxes, shall describe the real property by block and lot numbers as shown upon the assessment map. In taxing districts having a system of numbering houses by street numbers the assessor shall add to any other description of real property required to be made, its proper street number.



Section 54:4-29 - Purchaser Of Realty May Present Deed To Assessor For Certificate

54:4-29. Purchaser of realty may present deed to assessor for certificate
In all taxing districts, whether assessment maps have been adopted or not, when a change of ownership of real estate occurs, the new owner may present his deed or other evidence of title to the assessor or other proper custodian of the assessment maps, if any there be. Such officer shall properly note and record on the books and maps, if any, the proper change of ownership, and shall certify that he has done so upon the deed or other instrument of transfer.



Section 54:4-30 - Duty Of County Recording Officer Where Deed Not Certified

54:4-30. Duty of county recording officer where deed not certified
If no assessor's certificate shall appear on a deed or similar instrument, the register of deeds and mortgages or county clerk with whom it is filed for record shall ascertain from the person leaving it for record, or otherwise, and if not recited therein, mark upon the face of the instrument, the post-office addresses of the grantee or grantees therein. The post-office address shall include the street and house number, and if no house number, the names of the streets or avenues or rural route numbers, of any or all grantees, if individuals, and if any grantee is a firm, partnership, association or corporation, the address shall include the location of the firm or partnership or the principal office of the association or corporation in this State, or if it be a corporation of a foreign State, then the principal office of the corporation in that State.

Amended by L.1964, c. 96, s. 1.



Section 54:4-31 - Abstract Of Deed Provided Electronically, Mailed To Assessor.

54:4-31 Abstract of deed provided electronically, mailed to assessor.

54:4-31. Unless provided electronically by the custodian of record, within one week thereafter the officer with whom the deed or other instrument shall have been recorded shall mail an abstract thereof, together with the address of the grantee, to such assessor, collector or other custodian who shall properly note the facts therein contained. The abstract shall contain the names of the grantor and grantee and an exact description of the property conveyed as set forth in the deed or instrument of conveyance, together with the date of presentation thereof for record.

amended 2013, c.15, s.12.



Section 54:4-32 - Fee; Refusal Of Deed For Lack Of Address

54:4-32. Fee; refusal of deed for lack of address
The county clerk or register of deeds and mortgages shall not receive such deed or instrument for record unless he is paid the fee provided by section 22A:4-4 of the Title Fees and Costs for the preparation of the abstract. He shall not require a fee from the assessor or custodian for the certification and abstract. The county clerk or register of deeds and mortgages shall refuse to record any such deed or other evidence of title unless the post-office address, street and house numbers, names of streets or avenues, or rural route numbers, as required by section 54:4-30, are contained in or marked upon the face of such instrument offered for record.

Amended by L.1964, c. 96, s. 2.



Section 54:4-33 - Taxation Of Mortgaged Property

54:4-33. Taxation of mortgaged property
No deduction from the assessed value of real property shall be made by the assessor on account of any mortgage debt, but the mortgagor or owner of the property paying the tax on mortgaged real property shall be entitled to credit on the interest payable on the mortgage for so much of the tax as is equal to the tax rate applied to the amount due on the mortgage, except where the parties have otherwise agreed, or where the mortgage is an investment of funds not subject to taxation, or where the parties have lawfully agreed that no deduction shall be made from the taxable value of the lands by reason of the mortgage.

Amended by L.1945, c. 163, p. 578, s. 6.



Section 54:4-34 - Statement By Owner; Written Request; Refusal To Render; Valuation Of Property By Assessor; Denial Of Appeal; Grounds

54:4-34. Statement by owner; written request; refusal to render; valuation of property by assessor; denial of appeal; grounds
Every owner of real property of the taxing district shall, on written request of the assessor, made by certified mail, render a full and true account of his name and real property and the income therefrom, in the case of income-producing property, and produce his title papers, and he may be examined on oath by the assessor, and if he shall fail or refuse to respond to the written request of the assessor within 45 days of such request, or to testify on oath when required, or shall render a false or fraudulent account, the assessor shall value his property at such amount as he may, from any information in his possession or available to him, reasonably determine to be the full and fair value thereof. No appeal shall be heard from the assessor's valuation and assessment with respect to income-producing property where the owner has failed or refused to respond to such written request for information within 45 days of such request or to testify on oath when required, or shall have rendered a false or fraudulent account. The county board of taxation may impose such terms and conditions for furnishing the requested information where it appears that the owner, for good cause shown, could not furnish the information within the required period of time. In making such written request for information pursuant to this section the assessor shall enclose therewith a copy of this section.

Amended by L.1960, c. 51, s. 29; L.1979, c. 91, s. 1, eff. May 16, 1979.



Section 54:4-34.3 - Allowance Of Additional Veterans' Exemptions Or Deductions After Apportionment; Adjustment

54:4-34.3. Allowance of additional veterans' exemptions or deductions after apportionment; adjustment
The county board of taxation upon proof of the allowance by the collector of additional veterans' exemptions for the year 1963 or deductions allowed according to law, after the amounts to be raised for State, State school, county and free county library purposes and for purposes of regional and consolidated school districts and school districts comprising 2 or more taxing districts have been apportioned for a given year, shall make an adjustment by credit in the year 1964 in accordance with the provisions of section 54:4-49 of the Revised Statutes.

L.1949, c. 295, p. 897, s. 2. Amended by L.1957, c. 8, p. 21, s. 3; L.1963, c. 173, s. 7; L.1964, c. 8, s. 1.



Section 54:4-35 - Period For Assessing; Assessor's Duplicate; Preliminary, Final Assessment List.

54:4-35 Period for assessing; assessor's duplicate; preliminary, final assessment list.

54:4-35. a. Except as provided in subsection b. of this section, the assessor shall determine his taxable valuations of real property as of October 1 in each year and shall complete the preparation of his assessment list by January 10 following, on which date he shall attend before the county board of taxation and file with the board his complete assessment list, and a true copy thereof, to be called the assessor's duplicate. Such list and duplicate shall include the assessments of personal property reported or determined pursuant to this chapter. They shall be properly made up in such manner and form required by the Director of the Division of Taxation pursuant to R.S.54:4-26, to be examined, revised and corrected by the board as provided by law.

b.In the case of a municipality located in a county where the county board of taxation is participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), the assessor shall determine the taxable valuations of real property as of October 1 in each year and shall complete the preparation of the preliminary assessment list by November 1, and the assessor shall appear on that date before the county board of taxation and shall certify to the board, on forms promulgated by the Director of the Division of Taxation in the Department of the Treasury, that the electronic file within the county's MOD-IV tax system is his complete preliminary assessment list.

After all of the assessment appeals filed with the county tax board have been decided, the assessor shall complete the preparation of the final assessment list by May 5, on which date the assessor shall appear before the county board of taxation and shall file with the board his completed final assessment list, and a true copy of the final assessment list, which true copy shall be the assessor's duplicate. The final assessment and the assessor's duplicate shall include the assessments of personal property reported or determined pursuant to the requirements of chapter 4 of Title 54 of the Revised Statutes, in such manner and form as shall be required by the director pursuant to R.S.54:4-26, and shall be examined, revised and corrected by the board as provided by law.

amended 1942, c.281, s.4; 1943, c.120, s.4; 1960, c.51, s.30; 1966, c.138, s.9; 2013, c.15, s.13.



Section 54:4-35.1 - Material Depreciation Of Structure Between October 1 And January 1; Determination Of Value

54:4-35.1. Material depreciation of structure between October 1 and January 1; determination of value
When any parcel of real property contains any building or other structure which has been destroyed, consumed by fire, demolished, or altered in such a way that its value has materially depreciated, either intentionally or by the action of storm, fire, cyclone, tornado, or earthquake, or other casualty, which depreciation of value occurred after October first in any year and before January first of the following year, the assessor shall, upon notice thereof being given to him by the property owner prior to January tenth of said year, and after examination and inquiry, determine the value of such parcel of real property as of said January first, and assess the same according to such value.

L.1945, c. 260, p. 789, s. 1.



Section 54:4-36 - Assessor's Affidavit; Form And Content

54:4-36. Assessor's affidavit; form and content
(a) The assessor shall annex to his assessment list and duplicate so filed, his affidavit in substantially the following form:

"I, , as assessor of the of , do swear (or affirm) that the foregoing list contains the valuations of all the property liable to taxation in the taxing district in which I am assessor, and that such property has been valued without favor or partiality, at its taxable value and I have allowed only such exemptions as are prescribed by law."

(b) If applicable, the following statement required by R.S. 54:4-11 shall be added to the foregoing affidavit:

"I do further swear (or affirm) that, for the tax year 19 , I have completed and put into operation a district-wide adjustment of real property taxable valuations and such taxable valuations conform to the percentage level established for such year for expressing the taxable value of real property in the county."

Amended by L.1942, c. 281, p. 1096, s. 5; L.1943, c. 120, p. 354, s. 5; L.1945, c. 163, p. 578, s. 7; L.1945, c. 260, p. 789, s. 2; L.1955, c. 244, p. 921, s. 1; L.1960, c. 51, s. 31.



Section 54:4-36.1 - Statement Of Estimated Total Amount Of Approved Tax Deductions

54:4-36.1. Statement of estimated total amount of approved tax deductions
Each assessor shall prepare, certify and file with his assessment list and duplicates a statement of the estimated total amount of approved tax deductions including the tax deductions allowable against taxes on household personal property and for the purposes of such estimate he shall calculate each approved deduction at the maximum allowed by law.

L.1963, c. 173, s. 2.



Section 54:4-37 - Penalty For Failure To File Duplicate; Removal Of Assessor

54:4-37. Penalty for failure to file duplicate; removal of assessor
Every assessor who shall fail to file his assessment list and duplicate with the county board of taxation at the time prescribed in section 54:4-35 of this title or within such further time as the board may allow, shall be subject to a penalty of ten dollars, and to an additional penalty of ten dollars for each additional day such failure shall continue. The penalties shall be collected by civil suit against the assessor at the instance of the county board of taxation, in any court of competent jurisdiction and the amount of the penalties when collected shall be paid into the county treasury. In case of the failure of an assessor to file his assessment list and duplicate the county board of taxation may summarily remove him from office, and itself make or cause to be made and filed the assessment list and duplicate.



Section 54:4-38 - Public Inspection; Notice; Advertisement.

54:4-38 Public inspection; notice; advertisement.

54:4-38. a. Except as provided in subsection b. of this section, every assessor, at least ten days before filing the complete assessment list and duplicate with the county board of taxation, and before annexing thereto his affidavit as required in section 54:4-36 of this title, shall notify each taxpayer of the current assessment and preceding year's taxes and give public notice by advertisement in at least one newspaper circulating within his taxing district of a time and place when and where the assessment list may be inspected by any taxpayer for the purpose of enabling the taxpayer to ascertain what assessments have been made against him or his property and to confer informally with the assessor as to the correctness of the assessments, so that any errors may be corrected before the filing of the assessment list and duplicate. Thereafter, the assessor shall notify each taxpayer by mail within 30 days of any change to the assessment. This notification of change of assessment shall contain the prior assessment and the current assessment.

b.In the case of a municipality located in a county where the county board of taxation is participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), every assessor, before filing the preliminary assessment list with the county board of taxation pursuant to subsection b. of R.S.54:4-35, shall notify each taxpayer of the preliminary assessment and preceding year's taxes and give public notice by advertisement in at least one newspaper circulating within his taxing district of a time and place when and where the assessment list may be inspected by any taxpayer for the purpose of enabling the taxpayer to ascertain what assessments have been made against the taxpayer or the taxpayer's property. Thereafter, the assessor shall notify each taxpayer by mail within 30 days of any change to the assessment. This notification of change of assessment shall contain the prior assessment and the current assessment.
amended 1991, c.75, s.31; 2013, c.15, s.14.



Section 54:4-38.1 - Notice Of Current Assessment, Preceding Year's Taxes, And Changed Assessments.

54:4-38.1 Notice of current assessment, preceding year's taxes, and changed assessments.

32. a. Except as provided in subsection b. of this section, every assessor, prior to February 1, shall notify by mail each taxpayer of the current assessment and preceding year's taxes. Thereafter, the assessor or county board of taxation shall notify each taxpayer by mail within 30 days of any change to the assessment. This notification of change of assessment shall contain the prior assessment and the current assessment. The director shall establish the form of notice of assessment and change of assessment. Any notice issued by the assessor or county board of taxation shall contain information instructing taxpayers on how to appeal their assessment.

b.In the case of a municipality located in a county where the county board of taxation is participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), every assessor, on or before November 15 of the pretax year, shall notify by mail each taxpayer of the preliminary assessment and preceding year's taxes. Thereafter, the assessor or county board of taxation shall notify each taxpayer by mail within 30 days of any change to the assessment. This notification of change of assessment shall contain the prior assessment and the current assessment. The director shall establish the form of notice of assessment and change of assessment. Any notice issued by the assessor or county board of taxation shall contain information instructing taxpayers on how to appeal their assessment.

c.The county board of taxation of the demonstration county shall make the preliminary data electronically accessible to the public by posting the data in searchable form on the county's website not later than 15 business days after the submission of the preliminary data.

L.1991, c.75, s.32; amended 2013, c.15, s.15.



Section 54:4-39 - Amount Appropriated For Schools; Notification By State Comptroller

54:4-39. Amount appropriated for schools; notification by state comptroller
The state comptroller shall, on or before February first in each year, transmit to the state board of education and to the county treasurer of each county a statement of the amount of tax appropriated by the state for that year and to be raised by taxation for the public schools. The comptroller shall apportion that tax among the several counties in proportion to the amount of taxable real and personal property of the counties respectively as shown by the last annual abstracts of ratables prepared by the state tax commissioner and transmitted by him to the comptroller.



Section 54:4-40 - Amount Required By General Tax For State Purposes; Notification

54:4-40. Amount required by general tax for state purposes; notification
The comptroller shall also, on or before February first in each year, transmit to each county treasurer a statement of the amount, if any, necessary to be raised by general taxation for state purposes in such county, which the comptroller shall apportion in the same manner as the school tax, adding thereto any deficiency of the previous year. The county treasurer shall lay the statements before the county board of taxation of his county on or before February tenth in each year, and such board shall apportion the amount required among the taxing districts, as provided in this chapter, charging any deficiency to the deficient taxing districts. The taxing districts shall be liable to make good to the state and county any deficiency arising from the default of their collecting and disbursing officers or otherwise, and the counties shall be liable to make good to the state any deficiency arising from the default of their respective county treasurers, by apportioning it in the next tax among the taxing districts.



Section 54:4-41 - County Requirements Certified By Clerk Of Freeholders; Apportionment Between Districts

54:4-41. County requirements certified by clerk of freeholders; apportionment between districts
The clerk of the board of chosen freeholders of each county, not later than the ninetieth day after the beginning of each budget year, shall transmit to the county board of taxation a statement of the total amount appropriated by the board of chosen freeholders to be raised for current expenses, debt and interest, public works and for all other county purposes, and all amounts otherwise required by law to be raised by taxation in that year for county purposes. The county board shall apportion the tax among the taxing districts as provided in this chapter.

Amended by L.1942, c. 316, p. 1151, s. 1.



Section 54:4-42 - Tax Requirements Certified To County Tax Board

54:4-42. Tax requirements certified to county tax board
54:4-42. The municipal clerk or other proper officer of each county and taxing district operating under the calendar fiscal year shall, not later than 15 days after the adoption of the budget, transmit to the county board of taxation a copy of the annual taxing ordinance or resolution, or other evidence showing the amount to be raised by taxation for the purposes of the county or taxing district.

Amended 1942,c.316,s.2; 1991,c.75,s.33; 1994,c.72,s.15.



Section 54:4-43 - Judgment Executions Added To Tax Requirements; Duty Of County Board

54:4-43. Judgment executions added to tax requirements; duty of county board
When, pursuant to section 2A:17-72 or section 2A:17-73 of the New Jersey Statutes, an officer shall serve upon a county board of taxation a copy of an execution against a taxing district, a board of education of a school district or a regional board of education, of the county, the board shall add the amount due upon the execution, with interest to February first of the year next ensuing, to the amounts certified to it to be raised by taxation in that taxing district, that school district or the school districts which have united in establishing such regional board of education, as the case may be, and the amount of the execution and interest shall thereupon be raised by taxation in such taxing district, school district or school districts, and paid, on or before February fifth of such next ensuing year, by the collector of the taxing district against which the execution was issued or by the collector or collectors of the taxing district or districts within which the school district or school districts may be situated.

Amended by L.1953, c. 51, p. 893, s. 20.



Section 54:4-44 - Inclusion In Next Levy In Certain Cases

54:4-44. Inclusion in next levy in certain cases
If the copy of the execution shall not be served upon the county board of taxation before it shall have determined and fixed the rate for the year for the taxing district against which the execution issued or for the taxing district or districts within which are situated the school district or districts against which the execution issued, the amount shall be included by the board in the amount to be raised by taxation in the next following year, and the interest shall be calculated to the date when the first installment of taxes in such following year shall become delinquent, unless the amount of the execution and interest shall have been included in the taxing ordinance or resolution of the taxing district or districts containing the property against which the levy is to be made, or unless the execution shall have been otherwise satisfied.



Section 54:4-45 - Certified Statement Of Amount Of Moneys Appropriated For School Purposes.

54:4-45 Certified statement of amount of moneys appropriated for school purposes.

54:4-45. The clerk or other proper officer of each Type II school district having no board of school estimate shall, on or before May 19 in each year or such other date as determined by the Commissioner of Education pursuant to N.J.S.18A:13-19 or N.J.S.18A:22-37, transmit to the county board of taxation a certified statement of the amount of moneys appropriated for school purposes, which shall include interest to be paid, principal payments of indebtedness, and sinking fund requirements for the school year for which such appropriations are made, to be raised by taxation in the school district.

amended 1978, c.136, s.23; 1992, c.159, s.23; 1995, c.94, s.3; 2011, c.202, s.40; 2013, c.173, s.3.



Section 54:4-46 - Tax Lists And Duplicates Revised By County Board

54:4-46. Tax lists and duplicates revised by county board
Upon the filing of the assessment lists and duplicates by the assessors with the county board of taxation, the board shall meet for the purpose of examining, revising and correcting the tax lists and duplicates. Any assessor shall attend before the board at such time and place as it may direct, and shall, under the direction and supervision of the board, make up and prepare corrected tax lists and duplicates.



Section 54:4-46.1 - Adding Amount Of Approved Tax Deductions To Net Amount To Be Raised By Taxation

54:4-46.1. Adding amount of approved tax deductions to net amount to be raised by taxation
In each county the county board of taxation in computing the amounts to be raised by taxation in the taxing districts of the county and in the preparation of the table of aggregates shall add the amount of the approved tax deductions to the net amount to be raised by taxation in the several municipalities.

L.1963, c. 173, s. 3.



Section 54:4-47 - Revision And Equalization; Functions Of County Board

54:4-47. Revision and equalization; functions of county board
The county board may adjourn from time to time in the discharge of its duties, and may, after investigation, revise, correct and equalize the assessed value of all property in the respective taxing districts, increase or decrease the assessed value of any property not valued at its taxable value, assess property omitted from any assessment, as provided by law, at its taxable value, and in general do everything necessary for the taxation of all property in the county at its taxable value.

Amended by L.1947, c. 413, p. 1287, s. 15; L.1960, c. 51, s. 32.



Section 54:4-48 - Changes Entered; Amount Of Total Tax Fixed

54:4-48. Changes entered; amount of total tax fixed
The county board of taxation shall enter all changes or additions on the various tax lists and duplicates, and, upon ascertaining the total amount of tax to be raised, fix and adjust the amount of State school, State and county tax to be levied in each taxing district in the county in proportion to the respective values hereof, and the amount to be levied in each taxing district for local purposes as certified to it. The county board of taxation shall also apportion the amount to be levied in each taxing district for purposes of consolidated and regional school districts and school districts comprising two or more taxing districts. It shall cause each assessor to enter in appropriate columns upon the tax lists and duplicates for his respective taxing district the net corrected value assessed to each person for both real and personal property, and to enter the addition of the items of each column at the foot thereof, on every page, the rates per dollar, which shall be such as according to the valuation on the duplicate will be sufficient to produce the sum required, and to extend on the duplicates,

(a) The amount of tax computed on each assessment at that rate, and

(b) The amount of tax to be paid on each such assessment which shall be computed by deducting from the amount of tax computed under subsection (a) of this section any deduction from the tax allowed according to law.

Notwithstanding the provisions of any law to the contrary, any real property for which State aid payments shall be made to a municipality pursuant to section 21 of P.L.1966, c. 139 (C. 54:29A-24.3), shall be included in the total ratables of the taxing district wherein such real property is located but shall not be included for the purpose of determining the net valuation upon which the tax rate of the municipality is computed.

Amended by L.1956, c. 93, p. 188, s. 1; L.1963, c. 173, s. 5; L.1978, c. 16, s. 2.



Section 54:4-49 - Apportionment Valuation; Amount To Be Apportioned Among Taxing Districts; Debits And Credits.

54:4-49 Apportionment valuation; amount to be apportioned among taxing districts; debits and credits.

54:4-49. (a) Except as to any State tax at a fixed rate provided for in sections 54:4-50 and 54:4-51 of this Title, each county board of taxation, after having received the tax lists and duplicates of the assessors and having revised and corrected the same and having equalized the aggregate valuations of all the real property in the respective taxing districts, as required by R.S.54:3-17 to 54:3-19, shall, after making adjustments for the debits and credits hereinafter mentioned, apportion the amount to be raised in the respective taxing districts for State, State school, county, free county library, free public library, and joint free public library purposes and for purposes of consolidated school districts and school districts comprising two or more taxing districts, on the basis of the total valuation so ascertained for each taxing district. The total valuation for each taxing district, so ascertained, shall be known as the "apportionment valuation."

(b)The amount to be apportioned among the respective taxing districts shall be the amount to be raised for the purposes specified in subsection (a), plus or minus the difference between the total debits and total credits of the taxing districts affected, determined as provided in subsection (c). The net amounts respectively to be raised, after making allowance to the affected districts for the debits and credits, shall be equivalent to the amount required for each of the purposes specified in subsection (a).

(c)The net debit or credit of each taxing district shall be the amount by which the taxing district has overpaid or underpaid its share of the specific tax or taxes for the purposes specified in subsection (a) for the preceding year or years because of increases or decreases in the amount of the assessments of the district subsequent to the apportionment in the preceding year or years by reason of final judgments on appeals, complaints and applications, the correction of clerical errors under R.S.54:4-53 and the allowance of additional veterans' exemptions or deductions during the prior tax year by the collector pursuant to law. When an assessment has been reduced or added to, or increased, on appeal, complaint or other application, and the judgment on that appeal, complaint or other application has been further appealed, no deduction or increase as herein provided for shall be made with respect to the appealed assessment until the further appeal has been finally determined.

(d)So that there shall be uniformity of application and treatment under this section in all of the counties, the Director, Division of Taxation, shall issue regulations for the guidance of the county boards of taxation in the determination of the apportionment valuations, the amounts to be apportioned and the amounts of the debits and credits.

amended 1942, c.79; 1956, c.93, s.2; 1957, c.8, s.1; 1963, c.173, s.6; 1975, c.212, s.38; 2011, c.38, s.4.



Section 54:4-49.1 - Apportionment Valuation; Property With Local Property Taxes In Default And Lien Unenforceable

54:4-49.1. Apportionment valuation; property with local property taxes in default and lien unenforceable
Notwithstanding any provisions of the law to the contrary, any real property on which local property taxes are in default and are uncollectible except Class II railroad property, and the lien therefor unenforceable by reason of any order of any State or Federal court, shall not be included in the total ratables of the taxing district wherein such real property is located for the purpose of apportioning the amount to be raised for county and free county library purposes, and for purposes of regional and consolidated school districts and school districts comprising two or more taxing districts. The county board of taxation shall maintain appropriate records showing the value of such real property not included in the total ratables in the apportioning of county taxes, and determine and record the amount of such taxes annually attributable thereto. When by reason of the rescinding of the State or Federal court order, or otherwise, the taxes in default or uncollectible on such real property are collected by a taxing district, the amount of county taxes attributable to such real property for prior years, as determined by the county board, shall be paid by the taxing district to the county.

L.1974, c. 168, s. 1, eff. Dec. 9, 1974.



Section 54:4-50 - Reductions In Assessments After Rate Fixed; Additional Payments; Determination

54:4-50. Reductions in assessments after rate fixed; additional payments; determination
When assessments in a taxing district are reduced subsequent to the date when the county board of taxation has determined the amount of money to be raised in the taxing district on account of a state tax at a fixed rate, so that, pursuant to that determination, an excess over the amount which would have been payable if the assessments had been reduced before that date, must be paid to the county treasurer from the taxing district, the county board shall ascertain the amount of such excess.



Section 54:4-51 - Excess Payment; Crediting And Application

54:4-51. Excess payment; crediting and application
The excess amount so ascertained shall be credited to the municipality in the taxing district in reduction of the next payments to be made on account of the same tax or a tax for the same or a similar purpose. Notwithstanding such credit, the state tax at the fixed rate shall be levied and collected as if there were no such credit. The tax collections which by reason of such credit need not be paid to the county treasurer, shall be applied by the municipality in the same manner as collections of delinquent taxes.



Section 54:4-52 - Table Of Aggregates For County; Prepared By County Board.

54:4-52 Table of aggregates for county; prepared by county board.

54:4-52. The county board of taxation shall, on or before May 20, or on or before May 31 in the case of a county board of taxation participating in the demonstration program established in section 4 of P.L.2013, c.15 (C.54:1-104), fill out a table of aggregates copied from the duplicates of the several assessors and the certifications of the Director of the Division of Taxation relating to second-class railroad property, and enumerating the following items:

(1)The total number of acres and lots assessed;

(2)The value of the land assessed;

(3)The value of the improvements thereon assessed;

(4)The total value of the land and improvements assessed, including:

a.Second-class railroad property;

b.All other real property.

(5)The value of the personal property assessed, stating in separate columns:

a.Value of household goods and chattels assessed;

b.Value of farm stock and machinery assessed;

c.Value of stocks in trade, materials used in manufacture and other personal property assessed under section 54:4-11;

d.Value of all other tangible personal property used in business assessed.

(6)Deductions allowed, stated in separate columns:

a.Household goods and other exemptions under the provisions of section 54:4-3.16 of this Title;

b.Property exempted under section 54:4-3.12 of this Title.

(7)The net valuation taxable;

(8)Amounts deducted under the provisions of sections 54:4-49 and 54:4-53 of this Title or any other similar law (adjustments resulting from prior appeals);

(9)Amounts added under any of the laws mentioned in subdivision 8 of this section (like adjustments);

(10) Amounts added for equalization under the provisions of sections 54:3-17 to 54:3-19 of this Title;

(11) Amounts deducted for equalization under the provisions of sections 54:3-17 to 54:3-19 of this Title;

(12) Net valuation on which county, State and State school taxes are apportioned;

(13) The number of polls assessed;

(14) The amount of dog taxes assessed;

(15) The property exempt from taxation under the following special classifications:

a.Public school property;

b.Other school property;

c.Public property;

d.Church and charitable property;

e.Cemeteries and graveyards;

f.Other exemptions not included in foregoing classifications subdivided showing exemptions of real property and exemptions of personal property;

g.The total amount of exempt property.

(16) State road tax;

(17) State school tax;

(18) County taxes apportioned, exclusive of bank stock taxes;

(19) Local taxes to be raised, exclusive of bank stock taxes, subdivided as follows:

a.District school tax;

b.Other local taxes.

(20) Total amount of miscellaneous revenues, including surplus revenue appropriated, for the support of the taxing district budget, which, for a municipality operating under the State fiscal year, shall be the amounts for the fiscal year ending June 30 of the year in which the table is prepared;

(21) District court taxes;

(22) Library tax;

(23) Bank stock taxes due taxing district;

(24) Tax rate for local taxing purposes to be known as general tax rate to apply per $100.00 of valuation, which general tax rate shall be rounded up to the nearest one-half penny after receipt in any year of a municipal resolution submitted to the county tax board on or before April 1 of that tax year requesting that the general tax rate be rounded up to the nearest one-half penny.

For municipalities operating under the State fiscal year, the amount for local municipal purposes shall be the amount as certified pursuant to section 16 of P.L.1994, c.72 (C.40A:4-12.1). The table shall also include a footnote showing the amount raised by taxation for municipal purposes as shown in the State fiscal year budget ending June 30 of the year the table is prepared.

In addition to the above such other matters may be added, or such changes in the foregoing items may be made, as may from time to time be directed by the Director of the Division of Taxation. The forms for filling out tables of aggregates shall be prescribed by the director and sent by him to the county treasurers of the several counties to be by them transmitted to the county board of taxation. Such table of aggregates shall be correctly added by columns and shall be signed by the members of the county board of taxation and shall within three days thereafter be transmitted to the county treasurer who shall file the same and forthwith cause it to be printed in its entirety and shall transmit certified copy of same to the Director of the Division of Taxation, the State Auditor, the Director of the Division of Local Government Services in the Department of Community Affairs, the clerk of the board of freeholders, and the clerk of each municipality in the county.

amended 1938, c.384; 1941, c.293, s.3; 1941, c.293, repealed 1948, c.40, s.18; 1942, c.316, s.3; 1945, c.163, s.8; 1948, c.41; 1978, c.136, s.20; 1991, c.75, s.34; 1992, c.159, s.24; 1994, c.72, s.17; 1995, c.94, s.4; 1995, c.345; 2013, c.15, s.16.



Section 54:4-52.1 - Effective Date

54:4-52.1. Effective date
This act shall take effect immediately, but amendments of the table of aggregates shall be effective beginning with one thousand nine hundred and forty-six.

L.1945, c. 163, p. 582, s. 10.



Section 54:4-53 - Clerical Errors; Adjustment In Following Year

54:4-53. Clerical errors; adjustment in following year
The county board of taxation upon proof of the discovery of a clerical error in the reported ratables of a taxing district, after the amounts to be raised for State, State school, county and free county library purposes and for purposes of regional and consolidated school districts and school districts comprising 2 or more taxing districts have been apportioned for a given year, shall make an adjustment by debit or credit in the following year in accordance with the provisions of section 54:4-49 of the Revised Statutes.

Amended by L.1957, c. 8, p. 21, s. 2.



Section 54:4-54 - Correction Of Errors; Assessment Against Or Payment On Wrong Property; Refund

54:4-54. Correction of errors; assessment against or payment on wrong property; refund
Where by mistake property real or personal has been twice entered and assessed on the tax duplicate, the governing body of the taxing district or county board of taxation may order and cause the tax record to be corrected and if the tax has been twice paid the governing body of the taxing district shall refund the excessive payment without interest. Where by mistake an assessment intended for one parcel has been placed upon another, the governing body may cancel the erroneous assessment, return without interest any money paid by one not the owner of the parcel intended to be assessed, and enter upon the record the assessment and tax against the proper parcel, after a hearing upon five days' notice to the owner. Where one person has by mistake paid the tax on the property of another supposing it to be his own, the governing body after a hearing, on five days' notice to the owner, may return the money paid in error without interest and restore the record of the assessment and tax against the property in the name of the true owner, provided the lien of the tax has not expired and no transfer or encumbrance has been put on record against the property since the date of the payment in error. No assessment of real or personal property shall be considered invalid because listed or assessed in the name of one not the owner thereof, or because erroneously classed as the land of an unknown or nonresident owner.



Section 54:4-55 - Corrected Duplicates Returned To Taxing Districts; Lists Remain On Record

54:4-55. Corrected duplicates returned to taxing districts; lists remain on record
54:4-55. The county board of taxation shall, on or before June 3 in each year, cause the corrected, revised and completed duplicates, certified by it to be a true record of the taxes assessed, to be delivered to the collectors of the various taxing districts in the county, and the tax lists shall remain in the office of the board as a public record. Thereafter neither the assessor nor the collector shall make or cause to be made any change or alteration in the tax duplicate except as may be provided by law.

Amended 1955,c.87,s.1; 1978,c.136,s.21; 1991,c.75,s.35; 1992,c.159,s.25; 1994,c.72,s.18; 1995,c.94,s.5.



Section 54:4-55.1 - Custody Of Duplicate Tax Lists By Collectors--failure To Return--penalty

54:4-55.1. Custody of duplicate tax lists by collectors--Failure to return--Penalty
At any time after the tax lists and duplicates shall have been delivered to the county board of taxation as provided in R.S. 54:4-35, the county board of taxation may, for such time and upon such terms and conditions as it deems proper, permit the collectors of the various taxing districts in the county to have custody of the duplicates. No collector shall make any change or alteration in assessments in the duplicate while it is in his possession. Every collector who shall fail to return the duplicates to the county board of taxation in accordance with the terms and conditions of its delivery or upon its demand shall be subject to a penalty of $10.00, and to an additional penalty of $10.00 for each additional day such failure shall continue. The penalties shall be collected by civil action against the collector at the instance of the county board of taxation, in any court of competent jurisdiction and the amount of the penalties when collected shall be paid into the county treasury.

L.1955, c. 87, p. 260, s. 2.



Section 54:4-56 - Taxes On Property Sold; Apportionment; Lien Unaffected

54:4-56. Taxes on property sold; apportionment; lien unaffected
Upon the sale and transfer for a valuable consideration or the acquisition through eminent domain or similar proceedings of any real estate in this state, unless otherwise provided in a written agreement between the seller and purchaser or the parties in said proceedings or unless otherwise expressly stipulated, the seller or owner of property to be acquired shall be liable for the payment of such proportion of the taxes for the current year upon the property to be conveyed or so acquired as the time between the previous January first and the date of the delivery of the deed by the seller to the purchaser or the date the condemning body acquired its title bears to a full calendar year. If the amount of the taxes for the current year shall not have been determined at the time of the delivery of the deed of conveyance or the taking of its title by the condemning body, the amount of the taxes last previously assessed against such real estate shall be used as the basis for computing the apportionment herein provided.



Section 54:4-57 - Taxes On Federal Property; Payment By Municipality Deferred Until Collected

54:4-57. Taxes on federal property; payment by municipality deferred until collected
When property of the United States shall be assessed for taxes, and the assessment levied by a municipality in which the property is situate, the municipality shall not be required to make payment of any part of those taxes to the county treasurer or state treasurer for county and state taxes respectively until they are actually collected by or paid to the municipality.



Section 54:4-58 - Tax, Assessment Or Water Rate Not Set Aside For Irregularities Or Illegality

54:4-58. Tax, assessment or water rate not set aside for irregularities or illegality
No tax, assessment or water rate imposed or levied in this state shall be set aside or reversed in any action, suit or proceeding for any irregularity or defect in form, or illegality in assessing, laying or levying any such tax, assessment or water rate, or in the proceeding for its collection if the person against whom or the property upon which it is assessed or laid is, in fact, liable to taxation, assessment or imposition of the water rate, in respect to the purposes for which the tax, assessment or rate is levied, assessed or laid.



Section 54:4-59 - Court To Amend And Fix Amount Due

54:4-59. Court to amend and fix amount due
The court in which any action, suit or proceeding is or shall be pending to review any such tax, assessment or water rate shall amend all irregularities, errors or defects, and may if necessary ascertain and determine the sum for which the person or property was legally liable and by order or decree fix the amount thereof. The sum so fixed shall be the amount of tax, assessment or water rate for which the person or property shall be liable.



Section 54:4-60 - Lien; Court May Make Proper Levy

54:4-60. Lien; court may make proper levy
The tax, assessment or water rate when so fixed shall be a first lien or charge upon the property and persons, and collectible in the manner provided by law, the same as if it had been legally levied, assessed or imposed in the first instance by the board or body attempting to make, impose or levy it. The court shall make a proper levy, imposition or assessment in all cases in which there may lawfully be an assessment, imposition or levy.



Section 54:4-61 - When Assessment Not To Be Set Aside

54:4-61. When assessment not to be set aside
No assessment of taxes shall be set aside by a proceeding in lieu of prerogative writ, because the State, county or municipal taxes, or any of them, are blended together, nor because the aggregate amount of money levied or assessed in a taxing district for taxes is greater than called for by the law or resolutions granting the same, nor because the assessment is made upon any person or property at a rate higher than authorized by the law, ordinance or resolutions granting the money for which the assessment of taxes is made.

Amended by L.1953, c. 51, p. 894, s. 21.



Section 54:4-62 - Amendment Of Assessment; Grounds; Computation

54:4-62. Amendment of assessment; grounds; computation
a. If it shall appear to the satisfaction of the Superior Court, in a proceeding in lieu of prerogative writ, that an assessment of taxes reviewed thereby is at a rate higher than authorized by the law or resolution authorizing the assessment, or that the value of taxable property for which a person is therein assessed, is too great, the court shall amend the assessment and reduce it to the proper and just amount, in accordance with the provisions of this act.

b. Whenever the Superior Court is satisfied by the proofs that the ratio of the assessed valuation of the subject property to its true value exceeds the upper limit or falls below the lower limit of the common level range, it shall revise the taxable value of the property by applying the average ratio to the true value of the property except as hereinafter provided.

c. If the average ratio is below the county percentage level, and the ratio of the assessed value of the subject property to its true value exceeds the county percentage level, the court shall reduce the taxable value of the property by applying the average ratio to the true value of the property.

d. If both the average ratio and the ratio of the assessed value of the subject property to its true value exceed the county's percentage level, the court shall revise the taxable value of the property by applying the county percentage level to the true value of the property.

e. The provisions of this act shall not apply to any appeal from an assessment of real property taken with respect to the tax year in which the taxing district shall have completed and put into operation a district-wide revaluation program approved by the Director of Taxation pursuant to chapter 424, laws of 1971.

Amended by L.1953, c. 51, p. 894, s. 22; L.1973, c. 123, s. 4, eff. May 9, 1973.



Section 54:4-63.1 - "Completed" Defined

54:4-63.1. "Completed" defined
As used in this act "completed" shall mean substantially ready for the use for which it was intended.

L.1941, c. 397, p. 1017, s. 1.



Section 54:4-63.2 - Valuation Of Real Property On Which Structures Erected, Etc., After October 1st And Completed Before January 1st; Assessment

54:4-63.2. Valuation of real property on which structures erected, etc., after October 1st and completed before January 1st; assessment
When any parcel of real property has been sold by any municipality as not needed for public use, and the deed has been delivered after October 1 in any year and before January 1 following, or when any parcel of real property contains any building or other structure which has been erected, added to or improved after October 1 in any year and completed before January 1 following, the assessor shall, after examination and inquiry, determine the taxable value of such parcel of real property as of the first day of the month following completion or sale of said property and if such parcel of real estate was not assessed as of October 1 preceding or if such value so determined exceeds the assessment made as of October 1 preceding, the assessor, shall enter the amount of such assessment or such excess, as an assessment or an added assessment against such parcel of real property, for the subsequent tax year in a list to be known as the "Added Assessment List, 19 . . . " (inserting the name of the year in which the assessment is made); such entry to be made opposite the name of the owner and the description and area of the parcel of real property. In addition, the assessor shall enter in such added assessment list an assessment for that portion of the pretax year between the first day of the month following completion or sale of said property and December 31 to be determined by multiplying the amount of such assessment or such excess by the number of whole months remaining in the pretax year after the completion or sale of said property, and by dividing the result by 12.

L.1941, c. 397, p. 1017, s. 2. Amended by L.1945, c. 137, p. 502, s. 1; L.1960, c. 51, s. 34; L.1974, c. 103, s. 1, eff. Oct. 1, 1974.



Section 54:4-63.3 - Structure Erected, Etc., After October 1st And Completed After January 1st; Valuation And Assessment

54:4-63.3. Structure erected, etc., after October 1st and completed after January 1st; valuation and assessment
When any parcel of real property has been sold by any municipality as not needed for public use, and the deed has been delivered between January 1 and October 1 in any year, or when any parcel of real property contains any building or other structure which has been erected, added to or improved after October 1 and completed between January 1 and October 1 following, the assessor shall, after examination and inquiry, determine the taxable value of such parcel of real property as of the first of the month following the date of delivery of such deed, or of such completion, and if such property was not assessed as of October 1 preceding or, if such value so determined exceeds the assessment made as of October 1 preceding, the assessor shall enter an assessment, as an added assessment against such parcel of real property, in the "Added Assessment List, 19," which assessment shall be determined as follows: by multiplying the amount of such assessment or such excess by the number of whole months remaining in the calendar year after the date of delivery of such deed, or of such completion, and dividing the result by 12.

L.1941, c. 397, p. 1018, s. 3. Amended by L.1945, c. 137, p. 502, s. 2; L.1960, c. 51, s. 35.



Section 54:4-63.4 - Forms And Methods Prescribed By State Tax Commissioner

54:4-63.4. Forms and methods prescribed by State Tax Commissioner
In listing the names and properties in the added assessment list the assessor shall follow such forms and methods as may be prescribed by the State Tax Commissioner.

L.1941, c. 397, p. 1018, s. 4.



Section 54:4-63.5 - Filing, Examination, Correction And Delivery To Collectors

54:4-63.5. Filing, examination, correction and delivery to collectors
On October first following the assessor shall file the added assessment list and a true copy thereof, to be called the assessor's added assessment duplicate, with the county board of taxation. The county board of taxation shall meet for the purpose of examining, revising and correcting the added assessment list and duplicates, and on or before October tenth in each year cause the corrected, revised and completed duplicates, certified by it to be a true record of the added taxes assessed, to be delivered to the collectors of the various taxing districts in the county, and the added assessment lists shall remain in the office of the board as a public record.

L.1941, c. 397, p. 1018, s. 5.



Section 54:4-63.6 - Entry Of Added Assessments; Extension Of Tax

54:4-63.6. Entry of added assessments; extension of tax
Added assessments shall be entered on the appropriate columns upon the added assessment lists and duplicates and there shall be extended on the duplicates the amount of tax computed on each assessment at the same rate as real property in the particular municipality is obliged to pay in the particular year.

L.1941, c. 397, p. 1019, s. 6.



Section 54:4-63.7 - Tax Bills For Added Taxes

54:4-63.7. Tax bills for added taxes
As soon as the added assessment duplicate is delivered to the collector of the taxing district, he shall at once begin the work of preparing, completing, mailing or otherwise delivering the tax bills to the individuals assessed for added assessments and shall complete that work at least one week before November first. The validity of any added tax or assessment or the time at which it shall be payable shall not be affected by the failure of a taxpayer to receive a tax bill but every taxpayer is put upon notice to ascertain from the proper official of the taxing district the amount which may be due for taxes or assessments against him or his property for added assessments.

L.1941, c. 397, p. 1019, s. 7.



Section 54:4-63.8 - Time Of Payment And Delinquency

54:4-63.8. Time of payment and delinquency
Taxes assessed under this act shall be payable on November first of the year of levy after which date, if unpaid, they shall become delinquent.

L.1941, c. 397, p. 1019, s. 8.



Section 54:4-63.9 - Collection And Accounting For Taxes

54:4-63.9. Collection and accounting for taxes
All taxes on account of assessments entered in the added assessment list shall be collected and accounted for in the same manner as other taxes.

L.1941, c. 397, p. 1019, s. 9.



Section 54:4-63.10 - Payments By Municipality To County

54:4-63.10. Payments by municipality to county
The municipality on February fifteenth of each year shall, in addition to the regular installment of county taxes to be paid on said date, pay to the county an amount determined by multiplying the total amount of assessments in the added assessment list for the previous year by the county and State rate for the preceding year, and such amount shall be for the use of the county.

L.1941, c. 397, p. 1019, s. 10.



Section 54:4-63.11 - Appeals From Added Assessments

54:4-63.11. Appeals from added assessments
11. Appeals from added assessments may be made to the county board of taxation on or before December 1 of the year of levy, or 30 days from the date the collector of the taxing district completes the bulk mailing of tax bills for added assessments, whichever is later, and the county board of taxation shall hear and determine all such appeals within one month after the last day for filing such appeals; provided, however, that appeals from added assessments may be made directly to the Tax Court on or before December 1 of the year of levy, or 30 days from the date the collector of the taxing district completes the bulk mailing of tax bills for added assessments, whichever is later, if the aggregate assessed valuation of the property exceeds $750,000.00. Within ten days of the completion of the bulk mailing of tax bills for added assessments, the collector of the taxing district shall file with the county board of taxation a certification setting forth the date on which the bulk mailing was completed. Appeals to the Tax Court from the judgment of the county board of taxation shall be made within 45 days from the date fixed for final decisions by the county board of taxation on appeals from added assessments. In all other respects such appeals shall be governed by the laws concerning appeals from real property assessments.

L.1941,c.397,s.11; amended 1983, c.36, s.18; 1999, c.208, s.7.



Section 54:4-63.11A - Extension For Hearing Of Appeal For Added Assessments

54:4-63.11a. Extension for hearing of appeal for added assessments
8.In the event a county board of taxation cannot hear and determine any one or more appeals from assessor's added assessments within the time prescribed in section 11 of P.L.1941, c.397 (C.54:4-63.11), it may at any time apply to the Director of the Division of Taxation for an extension of the time within which the appeal or appeals may be heard and determined. The application shall be granted upon a showing by the board that the number of appeals before it is disproportionate to the number of members hearing said appeals or that the number of appeals has increased sufficiently to warrant an extension of time or for other good cause shown.

L.1999,c.208,s.8.



Section 54:4-63.12 - Power Of County Board Of Taxation To Assess Omitted Property

54:4-63.12. Power of county board of taxation to assess omitted property
In any year or in the next succeeding year, the county board of taxation may, in accordance with the provisions of this act, assess any taxable property omitted from the assessment for the particular year.

L.1947, c. 413, p. 1283, s. 1.



Section 54:4-63.13 - Complaints Of Omitted Property; Procedure

54:4-63.13. Complaints of omitted property; procedure
2. On the written complaint of the tax assessor, the collector of taxes, or any taxpayer, of the taxing district, or of the governing body thereof, or upon a resolution by the county board of taxation, of its own motion, the county board of taxation shall hear the matter. Any such complaint or motion shall specify the property alleged to have been omitted and the particular year of the assessment. At least 15 days' notice in writing shall be given to the owner of the property of the time and place of the hearing and the notice shall specify the property alleged to have been omitted and the particular year of the assessment. The notice may be served by certified mail. The collector shall present such complaints and serve such notices as the governing body may direct and shall attend before the county board of taxation and subpoena proper witnesses and pay their fees. He shall receive reimbursement therefor and two dollars ($2.00) for every day he shall attend for his services from the taxing district. When the tax assessor files a complaint, the tax board shall send a notice of the complaint to the tax collector.

L.1947,c.413,s.2; amended 1991,c.439.



Section 54:4-63.14 - Summary Hearing; Judgment

54:4-63.14. Summary hearing; judgment
At the time and place of the hearing or of the adjournment thereof and upon proof of the service of the notice, the county board of taxation shall hear the matter in a summary manner and shall render such judgment as shall be proper upon the proofs presented. A copy of the judgment shall be sent to the assessor of the taxing district and to the owner of the property.

L.1947, c. 413, p. 1284, s. 3.



Section 54:4-63.15 - Assessment Of Omitted Property

54:4-63.15. Assessment of omitted property
If the county board, by its said judgment, shall determine that the property specified was omitted from the assessment for the particular year, the amount of the assessment shall be fixed by the judgment and the omitted property shall thereupon be assessed for the particular year in such amount. The amount of the assessment shall be entered by the assessor as an omitted assessment against such property in an "Omitted property assessment list, 19 ," according to the particular year.

L.1947, c. 413, p. 1284, s. 4.



Section 54:4-63.16 - Omitted Assessment List And Listing Of Assessments

54:4-63.16. Omitted assessment list and listing of assessments
The omitted assessment list and the listing of assessments therein shall follow such forms and methods as may be prescribed by the director of the division of taxation in the State Department of Taxation and Finance.

L.1947, c. 413, p. 1284, s. 5.



Section 54:4-63.17 - Filing Of Omitted Assessment List And Copy Thereof; Revision And Correction; Duplicate To Collectors

54:4-63.17. Filing of omitted assessment list and copy thereof; revision and correction; duplicate to collectors
On October first in any year wherein prior thereto the county board of taxation shall have rendered a judgment assessing omitted property for that year or the preceding year, the assessor shall file the omitted assessment list and a true copy thereof, to be called the "Assessor's omitted property assessment duplicate," with the county board of taxation. The county board of taxation shall examine, revise and correct the omitted assessment lists and duplicates, if any be filed, and, on or before October tenth in each year, cause the corrected, revised and completed duplicate, if any, certified by it to be a true record of the omitted taxes assessed, to be delivered to the collectors of the taxing districts in the county, affected by such omitted assessments and the omitted property assessment lists shall remain in the office of the board as a public record.

L.1947, c. 413, p. 1285, s. 6.



Section 54:4-63.18 - Entry Of Omitted Assessments; Extension

54:4-63.18. Entry of omitted assessments; extension
Omitted assessments shall be entered in the appropriate columns upon the omitted assessment lists and duplicates, and there shall be extended on the duplicates the amount of tax computed on each assessment at the same rate as similar property was taxed for the particular year.

L.1947, c. 413, p. 1285, s. 7.



Section 54:4-63.19 - Duties Of Collector; Taxpayer Put Upon Notice

54:4-63.19. Duties of collector; taxpayer put upon notice
As soon as an omitted property assessment duplicate is delivered to the collector of the taxing district, he shall at once begin the work of preparing, completing, mailing or otherwise delivering the tax bills therefor to the owners whose property has been assessed as omitted for the particular year; and shall complete that work at least one week before November first. The validity of any such tax or assessment or the time at which it shall be payable shall not be affected by the failure of a taxpayer to receive a tax bill, but every taxpayer, to whom a copy of any such judgment of a county board of taxation is sent, is put upon notice to ascertain from the proper official of the taxing district the amount which may be due for taxes upon the assessment of the omitted property according to such judgment.

L.1947, c. 413, p. 1285, s. 8.



Section 54:4-63.20 - Time For Payment Of Taxes; Delinquent Taxes; Lien

54:4-63.20. Time for payment of taxes; delinquent taxes; lien
Taxes assessed upon omitted property shall be payable on the first day of November following the rendering of the judgment of assessment by the county board of taxation; provided, such judgment be rendered before October first of that year. When the judgment of the county board of taxation is rendered subsequent to October first and prior to December thirty-first, the taxes assessed upon omitted property shall be payable on the first day of November in the following year. After the date when such taxes become payable, if unpaid, they shall become delinquent. Any such taxes, if upon real property, shall become a lien upon the real property assessed, from January first of the year in which the judgment of the county board of taxation shall be rendered.

L.1947, c. 413, p. 1286, s. 9.



Section 54:4-63.21 - Collection Of Taxes And Accounting

54:4-63.21. Collection of taxes and accounting
All taxes on account of assessments entered in the omitted property assessment list shall be collected and accounted for in the same manner as other taxes.

L.1947, c. 413, p. 1286, s. 10.



Section 54:4-63.22 - Payments By Municipalities To Counties

54:4-63.22. Payments by municipalities to counties
The municipality, on February fifteenth of each year, shall, in addition to the regular installment of county taxes to be paid on said date, pay to the county an amount determined by multiplying the total amount of assessments, if any, in the omitted property assessment list for the previous year by the county and State rate for the particular year of the assessment, and such amount shall be for the use of the county.

L.1947, c. 413, p. 1286, s. 11.



Section 54:4-63.23 - Review Of Judgment Of County Board Of Taxation

54:4-63.23. Review of judgment of county board of taxation
Any judgment of the county board of taxation assessing omitted property for a particular year may be reviewed by the tax court upon an appeal taken by the taxing district, owner or other interested party, taken and prosecuted in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

L.1947, c. 413, p. 1286, s. 12. Amended by L.1983, c. 36, s. 19, eff. Jan. 26, 1983.



Section 54:4-63.24 - Application Of Act

54:4-63.24. Application of act
This act shall be applicable to assessments for property omitted from assessments for the year one thousand nine hundred and forty-seven and thereafter.

L.1947, c. 413, p. 1288, s. 16.



Section 54:4-63.25 - Effective Date

54:4-63.25. Effective date
This act shall take effect July first, one thousand nine hundred and forty-seven.

L.1947, c. 413, p. 1288, s. 17.



Section 54:4-63.26 - Exempt Property Which Ceases To Be Exempt

54:4-63.26. Exempt property which ceases to be exempt
Whenever any real property is by law exempt from taxation and the right to such exemption ceases by reason of a change in use or ownership of such property, the same shall be assessable as omitted property as hereinafter provided. The county board of taxation shall, by resolution, cause such assessment to be made and entered upon the tax duplicate as in other cases of omitted property. Any such assessment shall be entered in the list known as the "Added Assessment List, 19 " of the municipality wherein said property is located.

L.1949, c. 144, p. 524, s. 1.



Section 54:4-63.27 - Valuation Of Property Previously Exempt

54:4-63.27. Valuation of property previously exempt
The valuation of any such property for the purpose of the assessment shall be based upon the assessor's valuation of the property previously made and listed separately as exempt property, subject to equalization and revision by the county board of taxation.

L.1949, c. 144, p. 525, s. 2.



Section 54:4-63.28 - Time When Exemption Ceased As Affecting Time Of Assessment

54:4-63.28. Time when exemption ceased as affecting time of assessment
All such property shall be assessed and taxed as follows:

If the right to exemption ceased in any tax year, the property shall be assessed and taxed as of the first day of the month following the date when the right to exemption ceased, for the proportionate part of the said year then remaining. The amount of tax shall be determined by multiplying the amount which the tax would be if such tax were for the entire year by the number of whole months remaining in the calendar year after the date when the right to exemption ceased and dividing the result by 12.

L.1949, c. 144, p. 525, s. 3. Amended by L.1974, c. 103, s. 2, eff. Oct. 1, 1974.



Section 54:4-63.29 - Law Applicable To Property Which Ceases To Be Exempt

54:4-63.29. Law applicable to property which ceases to be exempt
Except as otherwise provided herein, the provisions of "An act concerning the assessment and collection of taxes, and supplementing chapter four of Title 54 of the Revised Statutes," approved December twenty-seventh, one thousand nine hundred and forty-one (P.L.1941, c. 397), in respect to the entry of the assessments in the Added Assessment Lists, the preparation of the tax bills, the collection of the taxes, the times for the payment of the taxes and the other procedural provisions shall be applicable to assessments made under this act.

L.1949, c. 144, p. 525, s. 4.



Section 54:4-63.30 - Effective Date

54:4-63.30. Effective date
This act shall take effect October first, one thousand nine hundred and forty-nine.

L.1949, c. 144, p. 526, s. 5.



Section 54:4-63.31 - Assessment Of Omitted Property; Determination Of Taxable Value

54:4-63.31. Assessment of omitted property; determination of taxable value
In any tax year or in the next succeeding tax year the assessor of any taxing district, may in accordance with the provisions of this act, assess any taxable property omitted from the assessment list for the particular tax year. The taxable value of such property shall be determined as of October 1 of the preceding year.

L.1968, c. 184, s. 1, eff. July 19, 1968. Amended by L.1975, c. 365, s. 1, eff. March 3, 1976; L.1981, c. 393, s. 23, eff. Jan. 6, 1982.



Section 54:4-63.32 - Assessor's Omitted List; Filing; Public Record

54:4-63.32. Assessor's omitted list; filing; public record
On October 1 in any year in which prior thereto, the assessor has assessed omitted property, the assessor shall file an assessor's omitted list and a true copy thereof, to be called the "Assessor's Omitted Property Assessment Duplicate" with the county board of taxation. The county board of taxation shall examine, revise and correct the omitted assessment lists and duplicates, if any be filed, and, on or before October 10 in each year, cause the corrected, revised and completed duplicates, if any, certified by it to be a true record of the omitted taxes assessed, to be delivered to the assessors and the collectors of the taxing districts in the county, affected by such omitted assessments and the omitted assessments lists shall remain in the office of the board as a public record.

L.1968, c. 184, s. 2, eff. July 19, 1968. Amended by L.1981, c. 393, s. 24, eff. Jan. 6, 1982.



Section 54:4-63.33 - Listing Names And Properties; Forms And Methods

54:4-63.33. Listing names and properties; forms and methods
In listing the names and properties in the omitted assessment list, the assessor shall follow such forms and methods as may be prescribed by the Director of the Division of Taxation.

L.1968, c. 184, s. 3, eff. July 19, 1968.



Section 54:4-63.34 - Entry Of Omitted Assessments Upon Omitted Assessment List And Duplicates; Amount Of Tax

54:4-63.34. Entry of omitted assessments upon omitted assessment list and duplicates; amount of tax
Omitted assessments shall be entered on the appropriate columns upon the omitted assessment lists and duplicates, and there shall be extended on the duplicates the amount of tax computed on each assessment at the same rate as real and personal property in the particular taxing district is being taxed in the particular year.

L.1968, c. 184, s. 4, eff. July 19, 1968.



Section 54:4-63.35 - Notice To Owner Of Omitted Tax Assessment

54:4-63.35. Notice to owner of omitted tax assessment
As soon as the certified copy of the omitted assessment list is received by the assessor from the county board the assessor shall cause a notice to be sent by certified mail to the owner of each of the properties affected stating that an omitted tax assessment has been made as to the taxpayer's property and that the tax payable as a result thereof may be ascertained from the collector of taxes of the taxing district.

L.1968, c. 184, s. 5, eff. July 19, 1968. Amended by L.1981, c. 393, s. 25, eff. Jan. 6, 1982.



Section 54:4-63.36 - Tax Bills; Preparation And Delivery; Taxpayer Put Upon Notice

54:4-63.36. Tax bills; preparation and delivery; taxpayer put upon notice
As soon as the omitted assessment duplicate is delivered to the collector of the taxing district, he shall at once begin the work of preparing, completing, mailing or otherwise delivering the tax bills therefor to the owners whose property has been assessed as omitted assessments and shall complete that work at least 1 week before November 1. The validity of any omitted tax or assessment or the time at which it shall be payable shall not be affected by the failure of a taxpayer to receive a tax bill, but every taxpayer to whom a notice of an omitted assessment has been sent in accordance with section 5 of this act is put upon notice to ascertain from the collector of taxes of the taxing district the amount which may be due for taxes or assessments against him or his property for omitted assessments.

L.1968, c. 184, s. 6, eff. July 19, 1968.



Section 54:4-63.37 - Payment Of Taxes; Collection And Accounting

54:4-63.37. Payment of taxes; collection and accounting
Taxes assessed under this act shall be payable on November 1 of the year of levy after which date, if unpaid, they shall become delinquent, and all taxes on account of assessments entered in the omitted assessment list shall be collected and accounted for in the same manner as other taxes.

L.1968, c. 184, s. 7, eff. July 19, 1968.



Section 54:4-63.38 - Payments By Municipality To County

54:4-63.38. Payments by municipality to county
The municipality on February 15 of each year shall, in addition to the regular installment of county taxes to be paid on said date, pay to the county an amount determined by multiplying the total amount of assessments in the omitted assessment list for the previous year by the county and State rate for the preceding year, and such amount shall be for the use of the county.

L.1968, c. 184, s. 8, eff. July 19, 1968.



Section 54:4-63.39 - Appeals To County Board Of Taxation From Omitted Assessments

54:4-63.39. Appeals to county board of taxation from omitted assessments
9. Appeals from assessor's omitted assessments may be made to the county board of taxation on or before December 1 of the year of levy or 30 days from the date the collector of the taxing district completes the bulk mailing of tax bills for omitted assessments, whichever is later, and the county board shall hear and determine all such appeals within one month after the last day for filing such appeals, provided, however, that appeals from assessor's omitted assessments may be made directly to the Tax Court on or before December 1 of the year of levy, or 30 days from the date the collector of the taxing district completes the bulk mailing of tax bills for omitted assessments, whichever is later, if the aggregate assessed valuation of the property exceeds $750,000.00. Within ten days of completion of the bulk mailing of tax bills for omitted assessments, the collector of the taxing district shall file with the county board of taxation a certification setting forth the date on which the bulk mailing was completed. Appeals to the Tax Court from the judgment of the county board of taxation shall be made within 45 days from the date fixed for final decisions by the county board of taxation on appeals from assessor's omitted assessments. In all other respects such appeals shall be governed by the laws concerning appeals from real and personal property assessments.

L.1968,c.184,s.9; amended 1983, c.36, s.20; 1999, c.208, s.9.



Section 54:4-63.39A - Extension For Hearing Of Appeal For Omitted Assessments

54:4-63.39a. Extension for hearing of appeal for omitted assessments
10. In the event a county board of taxation cannot hear and determine any one or more appeals from assessor's omitted assessments within the time prescribed in section 9 of P.L.1968, c.184 (C.54:4-63.39), it may at any time apply to the Director of the Division of Taxation for an extension of the time within which the appeal or appeals may be heard and determined. The application shall be granted upon a showing by the board that the number of appeals before it is disproportionate to the number of members hearing said appeals or that the number of appeals has increased sufficiently to warrant an extension of time or for other good cause shown.

L.1999,c.208,s.10.



Section 54:4-63.40 - Application Of Act

54:4-63.40. Application of act
This act is intended to provide an additional and alternate method for the assessment of taxes on certain omitted property and shall not supersede the provisions of P.L.1947, chapter 413 or any other law.

L.1968, c. 184, s. 10, eff. July 19, 1968.



Section 54:4-64 - Delivery Of Tax Bills.

54:4-64 Delivery of tax bills.

54:4-64. a. (1) As soon as the tax duplicate is delivered to the collector of the taxing district, as provided in R.S.54:4-55, he shall at once begin the work of preparing, completing, mailing or otherwise delivering tax bills to the individuals assessed. He shall also prepare and mail, or otherwise deliver to the individuals assessed, a tax bill for such following first and second installments, computed as provided in R.S.54:4-66 or section 2 of P.L.1994, c.72 (C.54:4-66.1), as appropriate.

(2)When any individual assessed has authorized the collector to mail or otherwise deliver his tax bill to a mortgagee or any other agent, the collector shall, at the same time, mail or otherwise deliver a duplicate tax bill to the individual assessed and shall print across the face of such duplicate tax bill the following inscription: "This is not a bill -- for advice only."

(3)The validity of any tax or assessment, or the time at which it shall be payable, shall not be affected by the failure of a taxpayer to receive a tax bill, but every taxpayer is put on notice to ascertain from the proper official of the taxing district the amount which may be due for taxes or assessments against him or his property.

(4)Notwithstanding the provisions of any law to the contrary, the third installment of current year taxes shall not be subject to interest until the later of August 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill for the third installment was mailed or otherwise delivered. Any payment received after the later of August 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill for the third installment was mailed or otherwise delivered may be charged interest back to August 1. The tax bill shall contain a notice specifying the date on which interest may begin to accrue.

b.As provided in subsection a. of this section, a mortgagor as the individual assessed for property taxes or other municipal charges with respect to the property securing a mortgage loan, may authorize the tax collector to mail or otherwise deliver his tax bill to a mortgagee or servicing organization. This tax authorization form shall be assignable in the event the mortgagee or servicing organization sells, assigns or transfers the servicing of the mortgage loan to another mortgagee or servicing organization.

c.The tax collector of the taxing district shall, upon receipt of a written request from a mortgagee or servicing organization on a form approved by the commissioner, mail or otherwise deliver a mortgagor's tax bill to a property tax processing organization. The commissioner shall provide by regulation for a procedure by which the tax collector of a taxing district may request the Director of the Division of Local Government Services in the Department of Community Affairs to review the appropriateness of the request to mail or otherwise deliver a mortgagor's tax bill to a property tax processing organization.

d.If a mortgagee, servicing organization, or property tax processing organization requests a duplicate copy of a tax bill, the tax collector of a taxing district shall issue a duplicate copy and may charge a maximum of $5 for the first duplicate copy and a maximum of $25 for each subsequent duplicate copy of the same tax bill in the same fiscal year, the actual charge being set by municipal ordinance. The commissioner shall promulgate regulations to effectuate the provisions of this subsection d. which regulations shall include a procedure by which a mortgagee, servicing organization, or property tax processing organization may appeal and be reimbursed for the amount it has paid for a duplicate copy of a tax bill, or any part thereof.

e.As used in subsections a., b., c., and d. of this section, "mortgagee," "mortgagor," "mortgage loan," "servicing organization" and "property tax processing organization" shall have the same meaning as the terms have pursuant to section 1 of P.L.1990, c.69 (C.17:16F-15).

Amended 1973, c.69, s.3; 1978, c.136, s.22; 1990, c.69, s.9; 1991, c.75, s.36; 1991, c.89, s.1; 1991, c.410, s.1; 1994, c.32, s.1; 2007, c.62, s.33.



Section 54:4-64.1 - Flood Insurance; Notice Of Eligibility And Effect Of Failure To Carry

54:4-64.1. Flood insurance; notice of eligibility and effect of failure to carry
The tax collector of each local taxing district which has become eligible for flood insurance under the "National Flood Insurance Act of 1968," 42 U.S.C. 4001 et seq., shall, at the time of the mailing of the tax bill or duplicate prior to the date that the third installment falls due, send to each owner of record of property within the district a written notice advising that the district is eligible for Federal Flood Insurance and that no Federal Disaster Assistance will be available to reimburse owners for losses that occur to property in the district to the extent that the owner of record could have obtained Federal Flood Insurance and failed to do so.

L.1977, c. 349, s. 1, eff. Jan. 30, 1978.



Section 54:4-64A - Complete Tax Bill, Computation Of First And Second Installments

54:4-64a. Complete tax bill, computation of first and second installments
3. The complete tax bill delivered to each property taxpayer, mortgagee or any other agent by the tax collector pursuant to R.S.54:4-64 for the first half payment computed using the method set forth in R.S.54:4-66 shall be divided equally to obtain the first two post tax year quarterly payment installments.

L.1991,c.89,s.3; amended 1991,c.410,s.2.



Section 54:4-65 - Form And Content Of Property Tax Bills.

54:4-65 Form and content of property tax bills.

54:4-65. a. The Director of the Division of Local Government Services in the Department of Community Affairs shall approve the form and content of property tax bills.

b. (1) Each tax bill shall have printed thereon a brief tabulation showing the distribution of the amount raised by taxation in the taxing district, in such form as to disclose the rate per $100.00 of assessed valuation or the number of cents in each dollar paid by the taxpayer which is to be used for the payment of State school taxes, other State taxes, county taxes, local school expenditures, free public library taxes, and other local expenditures. The last named item may be further subdivided so as to show the amount for each of the several departments of the municipal government. In lieu of printing such information on the tax bill, any municipality may furnish the tabulation required hereunder and any other pertinent information in a statement accompanying the mailing or delivery of the tax bill.

(2)When a parcel receives a homestead property tax credit pursuant to the provisions of P.L.2007, c.62 (C.18A:7F-37 et al.), the amount of the credit shall be included with the tax calculation as a reduction in the total tax calculation for the year. One-half of the amount of the credit shall be deducted from taxes otherwise due for the third installment and the remaining one-half shall be deducted from taxes otherwise due for the fourth installment.

(3)There shall be included on or with the tax bill the delinquent interest rate or rates to be charged and any end of year penalty that is authorized and any other such information that the director may require from time to time.

c.The tax bill shall also include a statement about the availability of, on the Internet website of the Department of Community Affairs, the amounts of State aid and assistance received by the municipality, school districts, special districts, free public libraries, county governments that offset property taxes that are otherwise due on each parcel. The tax bill shall also include the link to the Internet website of the Department of Community Affairs containing this information. The director shall cause the amounts of said State aid and assistance that shall serve as the basis for the calculation for each parcel to be displayed on the Internet website of the Department of Community Affairs. The director shall set standards for the display of the statement on the tax bill.

d.The tax bill or form mailed with the tax bill shall include thereon the date upon which each installment is due.

e.If a property tax bill includes in its calculation a homestead property tax credit, the bill shall, in addition to the calculation showing taxes due, either display a notice concerning the credit on the face of the property tax bill or with a separate notice, with the content and wording as the director provides.

amended 1957, c.157; 1991, c.63, s.12; 1991, c.75, s.37; 1991, c.89, s.2; 1991, c.410, s.3; 1994, c.32, s.2; 1997, c.99, s.1; 2007, c.62, s.34; 2011, c.38, s.5; 2015, c.95, s.31.



Section 54:4-66 - When Calendar Year Taxes Payable, Delinquent

54:4-66. When calendar year taxes payable, delinquent

54:4-66. a. Taxes for municipalities operating under the calendar fiscal year shall be payable the first installment as hereinafter provided on February 1, the second installment on May 1, the third installment on August 1 and the fourth installment on November 1, after which dates if unpaid, they shall become delinquent and remain delinquent until such time as all unpaid taxes, including taxes and other liens subsequently due and unpaid, together with interest have been fully paid and satisfied;

b. From and after the respective dates hereinbefore provided for taxes to become delinquent, the taxpayer or property assessed shall be subject to the interest and penalties hereinafter prescribed;

c. The dates hereinbefore provided for payment of the first and second installments of taxes being before the true amount of the tax will have been determined, the amount to be payable as each of the first two installments shall be one-quarter of the total tax finally levied against the same property or taxpayer for the preceding year or, if directed to do so for the tax year by resolution of the municipal governing body, one-half of the tax levied for the second half of the preceding tax year, as appropriate; and the amount to be payable for the third and fourth installments shall be the full tax as levied for the current year, less the amount charged as the first and second installments; the amount thus found to be payable as the last two installments shall be divided equally for and as each installment. An appropriate adjustment by way of discount shall be made, if it shall appear that the total of the first and second installments exceeded one-half of the total tax as levied for the year;

d. (Deleted by amendment, P.L.1994, c.72).

e. Taxes may be received and credited as payments at any time, even prior to the dates hereinbefore fixed for payment, from the property owners, their agents or lien holders; however, no interest shall accrue until the delinquency date. Up to and including the payment date for each quarter, priority of payment shall be given to the property owner when third party tax liens exist against the property.

Amended 1991, c.75, s.38; 1991, c.89, s.4; 1991, c.410, s.4; 1994, c.32, s.3; 1994, c.72, s.1; 1997, c.99, s.2.



Section 54:4-66.1 - Fiscal Year Taxes Payable, Delinquent; Definitions; Formulas

54:4-66.1. Fiscal year taxes payable, delinquent; definitions; formulas

2. Taxes in municipalities operating under the State fiscal year shall be payable and shall be delinquent pursuant to the following provisions:

a. Taxes shall be payable the first installment as hereinafter provided on February 1, the second installment on May 1, the third installment on August 1 and the fourth installment on November 1, after which dates if unpaid, they shall become delinquent and remain delinquent until such time as all unpaid taxes, including taxes and other liens subsequently due and unpaid, together with interest have been fully paid and satisfied;

b. From and after the respective dates hereinbefore provided for taxes to become delinquent, the taxpayer or property assessed shall be subject to the penalties hereinafter prescribed;

c. The following terms and phrases shall have the meaning defined below when calculating taxes under this section:

"Assessed value" means the net valuation taxable of each parcel of property in a municipality in the current tax year.

"Billing percentage" is used to calculate the amount required to meet municipal and non-municipal fiscal obligations for the first six months of the calendar year.

"Calendar year" means the current calendar year.

"Certification of tax billing levies" is the form and associated procedures promulgated by the director on which the tax collector calculates the appropriate billing amounts for the first and second installments of the calendar year.

"Director" means the director of the Division of Local Government Services.

"Municipal tax levy" means the tax levy set in the municipal budget for the current fiscal year.

"Non-municipal tax levy" means the total of all of the tax levies certified by the county board of taxation for non-municipal purposes for the calendar year.

"Preliminary municipal tax levy" is the amount certified by the governing body for the purposes of third and fourth installment municipal tax levy.

"Prior year" means the calendar year just previous to the quarters being billed.

"Six month required non-municipal tax levy" means the amount necessary to be paid by the municipality to the county and non-municipal taxing districts for the first six months of the calendar year.

"Total adjusted prior year taxes" means the prior year taxes billed after adjustments are made to incorporate changes to tax bills between tax billings.

"Total assessed value" means the total net valuation taxable for the municipality pursuant to the most recent Table of Aggregates promulgated by the County Board of Taxation.

d. The following formulas shall be utilized in calculating the taxes for each parcel or property:

(1) the municipal rate shall be the preliminary municipal tax levy divided by the total assessed value per one hundred dollars of assessed valuation.

(2) the non-municipal rate shall be the non-municipal tax levy divided by the total assessed value per one hundred dollars of assessed value.

(3) "Municipal billing percentage" shall be the municipal tax levy less the sum of the adjusted taxes billed for the prior year third and fourth installments, divided by the total adjusted prior year taxes.

(4) "Non-municipal billing percentage" shall be calculated by dividing the six-month required non-municipal tax levy by the total adjusted prior year taxes.

e. Taxes for each parcel or property shall be calculated as follows:

(1) The tax collector shall prepare the certification of tax billing levies and calculate the first and second installments by computing the municipal portion, which shall be the municipal billing percentage multiplied by the total adjusted prior year taxes; and then the non-municipal portion, which shall be the non-municipal billing percentage multiplied by the total adjusted prior year taxes. The sum of the two shall be divided in half for each installment. A copy of the certification shall be filed with the director and the county board of taxation.

(2) The third and fourth installments shall be calculated by computing the municipal portion, which shall be the product of the municipal rate times the total assessed value per one hundred dollars of assessed value, and subtracting the taxes billed for the previous first and second installments; and then the non-municipal portion which shall be the product of the non-municipal rate times the total assessed value per one hundred dollars of assessed value, and subtracting the taxes billed for the previous first and second installments. The sum of the two shall be divided in half for each installment.

f. Taxes may be received and credited as payments at any time, even prior to the dates hereinabove fixed for payment, from the property owners, their agents or lien holders; however, no interest shall accrue until the delinquency date. Up to and including the payment date for each quarter, priority of payment shall be given to the property owner when third party tax liens exist against the property.

L.1994, c.72, s.2; amended 1997, c.99, s.3.



Section 54:4-66.2 - Estimated, Reconciled Tax Bills For Municipalities, Procedures.

54:4-66.2 Estimated, reconciled tax bills for municipalities, procedures.

3. a. Notwithstanding any provision of law, rule or regulation to the contrary, whenever a municipal governing body determines that the municipal tax collector will be unable to complete the mailing or delivery of tax bills in a municipality operating under a calendar fiscal year by June 14 or in a municipality operating under the State fiscal year by June 14 or December 1, as appropriate, because the county board of taxation has not certified a tax levy, or for any other reason, subject to regulations promulgated by the Local Finance Board, the governing body may direct, by resolution, the collector to prepare, complete, mail or otherwise deliver as soon as practicable to each individual assessed, or as provided in R.S.54:4-64 to the individual's mortgagee or servicing organization, estimated and reconciled tax bills in accordance with the procedures set forth in section 4 or 5, as appropriate, of P.L.1994, c.72 (C.54:4-66.3 or C.54:4-66.4).

b.Except as otherwise provided for by this section, an estimated tax bill and a reconciled tax bill issued pursuant to subsection a. of this section shall be considered the same as a regular tax bill with regard to other laws governing tax bills.

c.An estimated tax bill issued pursuant to this section may be used by a mortgagee or servicing organization in calculating the anticipated disbursements from mortgage escrow accounts as provided in section 6 of P.L.1990, c.69 (C.17:16F-20).

d.Notwithstanding anything in Title 54 of the Revised Statutes to the contrary, a municipality shall not issue more than four quarterly installment tax bills, whether estimated or final, during any calendar year. This subsection shall not apply to bills for added or omitted assessments.

e.The provisions of this section and sections 4 and 5 of P.L.1994, c.72 (C.54:4-66.3 and C.54:4-66.4) related to third installment tax bills shall not be operative in years when homestead property tax credits are provided through the property tax billing process. In such years, the director shall notify municipal officials of the suspension of this provision and that no estimated tax bills shall be printed or otherwise issued.

L.1994, c.72, s.3; amended 2007, c.62, s.35.



Section 54:4-66.3 - Estimated, Reconciled Tax Bills For Municipality Operating On Calendar Fiscal Year

54:4-66.3. Estimated, reconciled tax bills for municipality operating on calendar fiscal year
4. Whenever, pursuant to section 3 of P.L.1994, c.72 (C.54:4-66.2), a governing body of a municipality operating on the calendar fiscal year determines that the tax collector will be unable to complete the mailing or delivery of tax bills by June 14, the estimated and reconciled tax bills shall be mailed by June 30 and September 30 respectively, and shall be calculated in accordance with the following procedures:

a. (1) The tax collector in consultation with the chief financial officer shall compute an estimated annual tax levy range for the county and each taxing district whose levy has not yet been certified by the county board of taxation. The range shall be within the lower and upper amounts calculated by multiplying the levy of the county and each such taxing district for the previous calendar fiscal year by .95 and 1.05.

(2) The municipal governing body may authorize, by resolution, an estimated annual tax levy for the county and each such taxing district by setting an amount within the range computed by the tax collector in consultation with the chief financial officer.

b. An estimated bill for the third installment of taxes may be calculated as follows:

(1) The tax rate for the county and each taxing district shall be calculated by dividing the certified, if available, or estimated tax levy by the current year net valuation taxable. Each such tax rate shall be multiplied by the taxable value for each property to arrive at the estimated annual property tax due for each property assessed.

(2) The amount charged in the first and second installments of the current year shall be subtracted from the estimated annual property tax due for each property assessed. That amount shall then be divided in half and after being so divided shall be the amount of the estimated tax bill for the third installment of taxes.

c. A reconciled bill for the fourth installment of taxes shall be calculated as follows:

(1) The tax rate for the county and each taxing district shall be calculated by dividing the actual tax levies certified by the county board of taxation by the current year net valuation taxable. Each such tax rate shall be multiplied by the taxable value for each property to arrive at the actual annual property tax due for each property assessed.

(2) The amount charged in the first, second and third installments of the current year for each taxing district shall be subtracted from the actual annual property tax due for each property assessed. The difference of those amounts shall constitute the amount of the reconciled tax bill for the fourth installment of property tax.

d. The third installment of current year taxes shall not be subject to interest until the later of August 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the third installment was mailed or otherwise delivered. Any payment received after the later of August 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the third installment was mailed or otherwise delivered may be charged interest back to August 1. The estimated tax bill shall contain a notice specifying the date on which interest may begin to accrue.

e. The fourth installment of current year taxes shall not be subject to interest until the later of November 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or reconciled tax bill for the fourth installment was mailed or otherwise delivered. Any payment received after the later of November 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the third installment was mailed or otherwise delivered may be charged interest back to November 1. The reconciled tax bill shall contain a notice specifying the date on which interest may begin to accrue.

f. If the tax collector in consultation with the chief financial officer determines that the municipality is unable to calculate the tax bills utilizing the formulas set forth in this section, the collector in consultation with the chief financial officer may request the Director of the Division of Local Government Services to authorize an alternate method that will result in the most accurate bills possible utilizing the mechanisms available to the municipality. The director shall certify in writing the method approved for billings.

L.1994,c.72,s.4.



Section 54:4-66.4 - Estimated Reconciled Tax Bills For Municipality Operating On State Fiscal Year

54:4-66.4. Estimated reconciled tax bills for municipality operating on State fiscal year
5. a. Whenever, pursuant to section 3 of P.L.1994, c.72 (C.54:4-66.2), a governing body of a municipality operating on the State fiscal year determines that the tax collector will be unable to complete the mailing or delivery of tax bills by June 14 or December 1, as appropriate, the estimated and reconciled tax bills shall be mailed, prepared and calculated in accordance with the following procedures:

(1) An estimated tax bill for the first installment of taxes on or before December 31 and a reconciled tax bill for the second installment of taxes on or before March 31;

(2) An estimated tax bill for the third installment of taxes on or before June 30 and a reconciled tax bill for the fourth installment of taxes on or before September 30;

b. For estimated first and reconciled second installments:



(1) The resolution shall contain authorization of an estimated annual tax levy for the municipality.

(2) An estimated bill for the first installment of taxes shall be calculated in accordance with the provisions of paragraph (1) of subsection e. of section 2 of P.L.1994, c.72 (C.54:4-66.1), except that the estimated municipal fiscal year tax levy determined in paragraph (1) of this section shall be used in completing the municipal fiscal year levy section of the certification of billing levies; and only one installment shall be billed.

(3) A reconciled bill for the second installment of taxes shall be calculated in accordance with the provisions of paragraph (1) of subsection e. of section 2 of P.L.1994, c.72 (C.54:4-66.1), except that the billing amount shall be the true amount calculated pursuant to law, less the amount billed in the estimated first installment.

(4) The first installment of taxes shall not be subject to interest until the later of February 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the first installment was mailed or otherwise delivered. Any payment received after the later of February 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the first installment was mailed or otherwise delivered may be charged interest back to February 1. The estimated tax bill shall contain a notice specifying the date on which interest may begin to accrue.

(5) The second installment of taxes shall not be subject to interest until the later of May 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or reconciled tax bill for the second installment was mailed or otherwise delivered. Any payment received after the later of May 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the second installment was mailed or otherwise delivered may be charged interest back to May 1. The reconciled tax bill shall contain a notice specifying the date on which interest may begin to accrue.

c. For estimated third and reconciled fourth installments:



(1) The tax collector in consultation with the chief financial officer shall compute an estimated annual tax levy range for the county and each taxing district whose levy has not yet been certified by the county board of taxation. The range shall be within the lower and upper amounts calculated by multiplying the levy of the county and each such taxing district for the previous fiscal year by .95 and 1.05.

(2) The municipal governing body may authorize, by resolution, an estimated annual tax levy for the county and each such taxing district by setting an amount within the range computed by the tax collector in consultation with the chief financial officer. The municipal levy shall be calculated in accordance with paragraph (2) of subsection e. of section 2 of P.L.1994, c.72 (C.54:4-66.1).

(3) The tax rate for the county and each taxing district shall be calculated by dividing each estimated tax levy by the current year total net valuation taxable. Each such tax rate shall be multiplied by the net valuation taxable for each property to arrive at the estimated annual property tax due for each property assessed.

(4) The amount charged in the first and second installments of the current year shall be subtracted from the estimated annual property tax due for each property assessed. That amount shall then be divided in half and after being so divided shall be the amount of the estimated tax bill for the third installment of taxes.

(5) For the fourth installment of taxes, the tax rate for the county and each non-municipal taxing district shall be calculated by dividing the actual tax levies certified by the county board of taxation by the current year total net valuation taxable. The municipal tax rate shall be that used in paragraph (3) of this subsection. Each such tax rate shall be multiplied by the net valuation taxable for each property to arrive at the actual annual property tax due for each property assessed. The amount charged in the first, second and third installments of the current year for each taxing district shall be subtracted from the actual annual property tax due for the county and each taxing district for each property assessed. The difference of those amounts shall constitute the amount of the reconciled tax bill for the fourth installment of property tax.

(6) The third installment of taxes shall not be subject to interest until the later of August 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the third installment was mailed or otherwise delivered. Any payment received after the later of August 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the third installment was mailed or otherwise delivered may be charged interest back to August 1. The estimated tax bill shall contain a notice specifying the date on which interest may begin to accrue.

(7) The fourth installment of taxes shall not be subject to interest until the later of November 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or reconciled tax bill for the fourth installment was mailed or otherwise delivered. Any payment received after the later of November 1, the additional interest-free period authorized pursuant to R.S.54:4-67, or the twenty-fifth calendar day after the date that the tax bill or estimated tax bill for the fourth installment was mailed or otherwise delivered may be charged interest back to November 1. The reconciled tax bill shall contain a notice specifying the date on which interest may begin to accrue.

d. If the tax collector in consultation with the chief financial officer determines that the municipality is unable to calculate the tax bills utilizing the formulas set forth in this section, the collector in consultation with the chief financial officer may request the Director of the Division of Local Government Services to authorize an alternate method that will result in the most accurate bills possible utilizing the mechanisms available to the municipality. The director shall certify in writing the method approved for billings.

L.1994,c.72,s.5.



Section 54:4-66.5 - Regulations, Forms, Procedures

54:4-66.5. Regulations, forms, procedures
19. The Local Finance Board, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt such regulations, forms and procedures as may be necessary to effectuate the purposes of sections 2 through 5 of P.L.1994, c.72 (C.54:4-66.1 through C.54:4-66.4).

L.1994,c.72,s.19.



Section 54:4-67 - Discount For Prepayment; Interest For Delinquency; Exceptions.

54:4-67 Discount for prepayment; interest for delinquency; exceptions.
54:4-67. a. (1) The governing body of each municipality may by resolution fix the rate of discount to be allowed for the payment of taxes or assessments previous to the date on which they would become delinquent. The rate so fixed shall not exceed 6% per annum, shall be allowed only in case of payment on or before the thirtieth day previous to the date on which the taxes or assessments would become delinquent. No such discount shall apply to the purchaser of a total property tax levy pursuant to section 16 of P.L.1997, c.99 (C.54:5-113.5). The governing body may also fix the rate of interest to be charged for the nonpayment of taxes, assessments, or other municipal liens or charges, unless otherwise provided by law, on or before the date when they would become delinquent, and may provide that no interest shall be charged if payment of any installment is made within the tenth calendar day following the date upon which the same became payable. The rate so fixed shall not exceed 8% per annum on the first $1,500.00 of the delinquency and 18% per annum on any amount in excess of $1,500.00, to be calculated from the date the tax was payable until the date that actual payment to the tax collector is made.

(2)Notwithstanding the provisions of paragraph (1) of this subsection regarding delinquent payments, in the case of a municipality that has experienced a flood, hurricane, superstorm, tornado, or other natural disaster, interest shall not be charged by the municipality to a delinquent taxpayer if:

(a)a state of emergency has been declared as a result thereof by the Governor less than 30 days prior to the date upon which a property tax installment payment is payable pursuant to R.S.54:4-66 or section 2 of P.L.1994, c.72 (C.54:4-66.1), as appropriate, and

(b) the governing body of the municipality adopts a resolution providing that interest shall not be charged to a delinquent taxpayer if payment of the property tax installment is made on or before the first day of the next calendar month from the date upon which it became payable.

(3)The municipal clerk shall notify the Director of the Division of Local Government Services in the Department of Community Affairs of its adoption of the resolution not later than the third business day next following the municipal governing body's adoption of the resolution. If the municipality is under State supervision pursuant to the provisions of Article 4 of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-54 et seq.), is subject to the provisions of the "Municipal Rehabilitation and Economic Recovery Act," P.L.2002, c.43 (C.52:27BBB-1 et al.), or is otherwise subject to a memorandum of understanding or similar agreement with the division as a condition of receiving supplemental State aid, the resolution shall not be effective unless it is approved by the director.

b.In any year when the governing body changes the rate of interest to be charged for delinquent taxes, assessments or other municipal charges, or to be charged for the end of the year penalty, the governing body, after adoption of a resolution changing the rate of interest, shall provide a notice to all taxpayers, prior to the date taxes are next due or with the tax bill, stating the new rate or rates to be charged and the date that the new rate or rates take effect. The notice may be separate from the tax bill. No change in the rate of interest or the end of year penalty shall take effect until the required notice has been provided in accordance with this subsection.

c.In municipalities that have sold their property tax levy pursuant to section 16 of P.L.1997, c.99 (C.54:5-113.5), the rate of interest to be charged for the nonpayment of taxes, assessments or other municipal liens or charges shall be the same interest or delinquency rate or rates otherwise charged by the municipality, to be calculated from the date the tax was payable until the date of actual payment to the tax collector. The purchaser of the total property tax levy shall be paid only those amounts attributable to properties included in the total property tax levy purchase and actually collected by the tax collector and which amounts shall not include any delinquent interest collected by the municipal tax collector prior to the time that the total property tax levy purchaser makes the levy payment to the municipality.

d.Whenever the time period for a property tax installment payment has been extended pursuant to the provisions of subsection a. of this section, the Director of the Division of Local Government Services in the Department of Community Affairs may, by temporary order, extend the dates for payment of taxes by a municipality due to a county pursuant to R.S.54:4-74, any school district pursuant to R.S.54:4-75, and any other taxing district as provided by law.

"Delinquency" means the sum of all taxes and municipal charges due on a given parcel of property covering any number of quarters or years. The property shall remain delinquent, as defined herein, until such time as all unpaid taxes, including subsequent taxes and liens, together with interest thereon shall have been fully paid and satisfied. The delinquency shall remain notwithstanding the issuance of a certificate of sale pursuant to R.S.54:5-32 and R.S.54:5-46, the payment of delinquent tax by the purchaser of the total property tax levy pursuant to section 16 of P.L.1997, c.99 (C.54:5-113.5) and for the purposes of satisfying the requirements for filing any tax appeal with the county board of taxation or the State tax court. The governing body may also fix a penalty to be charged to a taxpayer with a delinquency in excess of $10,000 who fails to pay that delinquency as billed, prior to the end of the fiscal year. If any fiscal year delinquency in excess of $10,000 is paid by the holder of an outstanding tax sale certificate or a total property tax levy purchaser, the holder or purchaser, as appropriate, shall be entitled to receive the amount of the penalty as part of the amount required to redeem such certificate of sale providing the payment is made by the tax lien holder or tax levy purchaser prior to the end of the fiscal year. If the holder of the outstanding tax sale certificate or the levy purchaser, as appropriate, does not make the payment in full prior to the end of the fiscal year, then the holder or purchaser shall be entitled to a pro rata share of the delinquency penalty upon redemption, and the balance of the penalty shall inure to the benefit of the municipality. The penalty so fixed shall not exceed 6% of the amount of the delinquency with respect to each most recent fiscal year only.

amended 1965, c.105; 1970, c.46; 1979, c.435, s.1; 1991, c.75, s.39; 1994, c.32, s.4; 1997, c.99, s.4; 2015, c.203, s.1.



Section 54:4-67.1 - Accounts Of Unpaid Properties Deemed Delinquent

54:4-67.1. Accounts of unpaid properties deemed delinquent

15. Notwithstanding the payment of any property taxes, assessments or municipal charges by the purchaser of the total property tax levy pursuant to subsection c. of section 17 of P.L.1997, c.99 (C.54:5-113.6), the accounts of any unpaid properties shall be deemed delinquent for purposes of the creation, assignment, sale, redemption, or foreclosure of tax lien certificates, or for the purpose of filing a tax appeal with the county tax board or the State tax court.

The municipality shall comply with the notice and redemption provisions relating to the creation of tax certificates as hereinafter provided, except that the municipality shall be required to issue, and the levy purchaser shall be required to accept, the tax lien certificates if the contract for the sale of the total property tax levy provides that tax lien certificates shall be issued as partial consideration for the payment of the total property tax levy purchase in connection with the sale of the total property tax levy. The purchaser of the total property tax levy shall be obligated to accept any and all liens or tax sale certificates related thereto which are included within the total property tax levy as to which the levy purchaser has advanced monies to the municipality. Upon the receipt of a duly issued tax sale certificate any tax lien purchaser shall have the right to purchase subsequent property tax delinquencies relating to those properties upon payment of the full amount of the principal and interest due.

L.1997,c.99,s.15.



Section 54:4-68 - Tax Payable Earlier In Certain Cases; Basis

54:4-68. Tax payable earlier in certain cases; basis
When the governing body of a municipality shall by resolution so direct, the officer charged with the collection of taxes or assessments shall receive the tax or assessment due or to become due for any current year at any time during the year as provided in this section and section 54:4-69 of this title. The payments may be made on the basis of taxes and assessments levied for the preceding year and may be paid in full, or in installments in amounts of not less than one dollar or multiples thereof. The collecting officer shall issue a receipt therefor and credit the amount paid to the account of any tax or assessment so levied or to be levied.



Section 54:4-69 - Discount; Excess Refunded; Deficiency Collected

54:4-69. Discount; excess refunded; deficiency collected
The governing body may by resolution authorize a discount on all such advance payments at a rate not to exceed one-half of one per cent per month for each month for which the advance payments are made. Should the amount so paid for the current year be in excess of the tax or assessment levied, the collecting officer shall, on or before December first of the current year, refund the amount of the excess so paid. Should the payment made be insufficient to equal the assessment for the current year, the difference so due shall be paid or collected as other taxes are collected.



Section 54:4-69.1 - Payment Of Taxes By Mortgagee

54:4-69.1. Payment of taxes by mortgagee
Whenever a mortgagee shall pay any taxes on the mortgaged premises and give notice to the collector of taxes at the time of such payment that payment is being made of such taxes as mortgagee, and an appeal from the assessment placed or the taxes levied on such property is taken or is pending and a reduction in the assessment or the taxes levied is obtained by such an appeal, the collector of taxes shall credit any remission of taxes arising out of such appeal to the taxes next levied upon such premises, or the taxes due or to become due in the year the judgment is issued on such appeal.

The collector of taxes shall make a record of the fact that such taxes were paid by the mortgagee and shall give the payor a receipt as mortgagee for such payment, and place the amount of any remission of taxes obtained arising out of such appeal to the credit of the taxes next to be levied upon such premises or to the taxes due or to become due in the year the judgment is issued on such appeal.

L.1938, c. 152, p. 309, s. 1.



Section 54:4-69.2 - Credit, Against Taxes Due Or To Become Due, For Refund On Reduction Of Assessment

54:4-69.2. Credit, against taxes due or to become due, for refund on reduction of assessment
If any taxpayer shall have paid the taxes upon any assessment of property under the provisions of chapter four of Title 54 of the Revised Statutes and shall, upon appeal, have obtained a judgment of the county board of taxation granting a reduction in the said assessment from which neither the taxpayer nor the municipality shall have duly appealed, or shall have obtained a judgment of the State Board of Tax Appeals granting a reduction in such assessment or confirming a reduction granted by the county board or any part thereof, such taxpayer may claim and the collector of taxes of the municipality shall allow a credit, in an amount equal to the appropriate refund incident to such reduction of said assessment, against any taxes then due or to become due on such property; provided, such property is at that time assessed against the same owner as it was at the time the appealed assessment was made. If said assessment shall be further litigated the taxes found to be due as a result of such litigation, either by way of increase or reduction, shall be adjusted in like manner.

L.1940, c. 229, p. 901, s. 1.



Section 54:4-70 - Acceptance Of Orders Issued By School Board As Tax Payments

54:4-70. Acceptance of orders issued by school board as tax payments
Any municipality may receive for payment of taxes, assessments or other municipal charges, orders issued by the board of education for the payment of obligations to the amount of money due and owing by such municipality to the school district, and any such order may be assigned by mere indorsement by the holder thereof.

Any municipality may likewise receive for such payments orders issued by any board of education under regulations prescribed by the municipality.

Nothing in this section shall be construed as in conflict with or as a repeal of sections 40:2-56 to 40:2-58 of the title Municipalities and Counties.



Section 54:4-71 - Payments Entered In Duplicate; Cash Book; Mechanical Recordation

54:4-71. Payments entered in duplicate; cash book; mechanical recordation
The collector shall enter the date and amount of each payment on his duplicate in the proper column opposite the items of tax on account of which the payment is made, and shall make a similar entry in a proper cash book credited to the taxpayer, and shall also enter therein a designation of the property on which the tax was paid, the total amount of the tax and the discount allowed or the interest and penalty charged. The cash book shall be provided by the collector at the expense of the taxing district, shall be the property of the taxing district and be open at all reasonable times to public inspection. In lieu of recording payments on the duplicate in the manner herein provided, any taxing district may elect to use a payment record card wherein substantially similar information as herein required may be mechanically recorded. Such payment record card shall be the property of the taxing district and be open at all reasonable times to public inspection.

Amended by L.1957, c. 158, p. 572, s. 1.



Section 54:4-72 - Collector's Office; When Open

54:4-72. Collector's office; when open
In taxing districts having a public building, an office therein shall be set apart for the collector who shall attend there on such days in each week during the months next preceding the month in which taxes become delinquent, as the governing body may by resolution designate.



Section 54:4-73 - Collector's Monthly Report; Payments To Municipal Treasurer

54:4-73. Collector's monthly report; payments to municipal treasurer
The collector, or other officer having custody of collected taxes, shall, on the first day of each month or oftener if required by the governing body of the municipality, report his collections to the governing body of the municipality, and pay the amount collected to the treasurer or other official of the municipality authorized to receive the same. If the collector shall also be the treasurer of the municipality, he shall immediately upon collection deposit all moneys collected, in the name of the municipality to his account as treasurer in the place designated by the governing body of the municipality.



Section 54:4-74 - Payment Of State And County Taxes By Municipality.

54:4-74 Payment of State and county taxes by municipality.
54:4-74. For the purpose of this section:

"County tax due" or "tax due" means the amount so assessed less the county's proportionate share of the property taxes no longer owed by the municipality pursuant to the blue acres property tax exemption established by subsection b. of section 1 of P.L.2013, c.261 (C.54:4-3.3g) and less any applicable credit established by subsection e. of section 1 of P.L.2013, c.261 (C.54:4-3.3g), but shall include all amounts collected by the county under agreements entered into by municipalities pursuant to the "Long Term Tax Exemption Law," P.L.1991, c.431 (C.40A:20-1 et seq.).

The governing body of each municipality shall cause to be paid to the treasurer of the county, in four installments, the amount of county tax due, and the other county taxes required to be assessed and raised in such municipality, on the fifteenth day of the month in which each installment of taxes shall become payable, except, that in those years when the third installment has been determined by the tax collector to be due after August 10, the installment shall be due no later than five days after the twenty-fifth day from when the tax bill was mailed or otherwise delivered pursuant to subsection a. of R.S.54:4-64, but no later than September 15. The amount to be payable as each of the first two installments shall be one-quarter of the total county tax due and one-quarter of the other total county taxes finally levied against the municipality for the preceding year, and the amount to be payable for the third and fourth installments shall be the county tax due, and for the other county taxes the full tax as levied, for the current year, less the amount charged as the first and second installments. The total amount thus found to be payable as the last two installments shall be divided equally for and as each installment. The governing body of each municipality shall cause to be paid to the county treasurer on December fifteenth of each year all of the taxes required to be assessed and raised by taxation in such taxing district for State school and other State purposes.

amended 2007, c.62, s.36; 2013, c.261, s.3; 2015, c.247, s.2.



Section 54:4-75 - Payment By Municipality Of School Moneys To Board Secretary Or Treasurer.

54:4-75 Payment by municipality of school moneys to board secretary or treasurer.

54:4-75. For the purpose of this section:

"School tax due" or "tax due" means the amount so assessed less the school district's proportionate share of the property taxes no longer owed by the municipality pursuant to the blue acres property tax exemption established by subsection b. of section 1 of P.L.2013, c.261 (C.54:4-3.3g) and less any applicable credit established by subsection e. of section 1 of P.L.2013, c.261 (C.54:4-3.3g).

The governing body of each municipality shall pay over to the board secretary or treasurer of school moneys, as appropriate, in the case of school districts in which appropriations for school purposes are made by the inhabitants of the school district, within forty days after the beginning of the school year, twenty per centum (20%) of the moneys from school tax due, and thereafter, but prior to the last day of the school year, the balance of the moneys from school tax due for school purposes in such amounts as may be requested from time to time by the Board of Education, within thirty days after each request. The Board of Education shall not request any more money at any one time than shall be required for its expenditures for a period of eight weeks in advance; provided, however, that the Board of Education may at any time, but not earlier than fifteen days prior to the beginning of the school year, request sufficient moneys to meet all interest and debt redemption charges maturing during the first forty days of the school year. The governing body may make payments of such moneys in advance of the time and in excess of the amounts required by this section. Notwithstanding provisions of this section to the contrary, in those years when the third installment of property taxes has been determined by the tax collector to be due after August 10, the installment shall be due no later than five days after the twenty-fifth day from when the tax bill was mailed or otherwise delivered pursuant to subsection a. of R.S.54:4-64, but no later than September 1.

amended 1944, c.46; 1952, c.274; 2007, c.62, s.37; 2010, c.39, s.36; 2013, c.261, s.4.



Section 54:4-76 - Payment Of Taxes Due By Municipality, County; Borrowing Permitted, Interest.

54:4-76 Payment of taxes due by municipality, county; borrowing permitted, interest.

54:4-76. The governing body of the municipality or the county shall cause the county tax due, as calculated pursuant to R.S.54:4-74, and other county taxes levied, school tax due, as calculated pursuant to R.S.54:4-75, taxes due to other taxing districts, and State taxes to be paid as and when due for payment. If there shall not be sufficient funds in the treasury available for such payments, the governing body shall immediately borrow sufficient money and pay such taxes due. The board of chosen freeholders of each county may by resolution fix the rate of discount to be allowed for the payment to the county treasurer of county taxes previous to the date on which they will become due for payment. The rate so fixed shall not exceed six per centum per annum, and shall be allowed only in case of payment on or before the thirtieth day previous to the date on which said taxes will become due for payment to the county treasurer. On any part of the taxes payable to the county treasurer and on any part of the taxes payable to the State by the county treasurer, which shall remain unpaid after the time within which they are required to be paid by this chapter, the taxing district or county in arrears shall pay to the county or State, as the case may be, interest at the rate of six per centum per annum upon the delayed payment.

amended 1940, c.21; 2013, c.261, s.5.



Section 54:4-77 - State Taxes; Payment By County

54:4-77. State taxes; payment by county
The county treasurer shall pay the state taxes assessed in the taxing districts of his county to the state treasurer on or before December twentieth in each year.



Section 54:4-78 - Enforcement Of Payment Of Personal Taxes

54:4-78. Enforcement of payment of personal taxes
The collector shall, in person or by deputy, after the date when the last installment of the taxes for such year are due and delinquent, enforce the payment of all taxes on personal property and dog taxes by distress and sale of any of the goods and chattels of the delinquent in the State.

Amended by L.1944, c. 134, p. 365, s. 1; L.1953, c. 74, p. 988, s. 1; L.1967, c. 153, s. 2, eff. July 10, 1967.



Section 54:4-79 - Arrest And Imprisonment For Nonpayment Of Personal Taxes

54:4-79. Arrest and imprisonment for nonpayment of personal taxes
If goods and chattels of the delinquent cannot be found, or not sufficient to make all the money required to pay the taxes on personal property and dog tax, the collector may, in person or by deputy, take the body of the delinquent and unless the tax is at once paid with costs, deliver him to the sheriff or jailer of the county, to be kept in close and safe custody until payment be made of the amount due on the taxes with costs, but there shall be no arrest or imprisonment for default in payment of taxes on real estate.

Amended by L.1967, c. 153, s. 3, eff. July 10, 1967.



Section 54:4-80 - Warrant For Distress Or Imprisonment; Deputies; Liability Of Collector

54:4-80. Warrant for distress or imprisonment; deputies; liability of collector
A copy of the entry of the tax assessed against the delinquent, certified by the collector to be a copy truly taken from his duplicate, shall be a sufficient warrant for the distress and sale or arrest and imprisonment authorized by sections 54:4-78 and 54:4-79 of this title. The authority of a person to act as deputy shall be conferred by the collector in writing upon said copy of the tax entry and signed by the collector. The collector shall not be liable for deficiencies in collection happening without any neglect, fraud or default on his part. Failure to arrest and imprison any delinquent shall not be deemed neglect or default in the performance of his official duties.



Section 54:4-81 - Certificate Of Commitment; Certificate Of Release

54:4-81. Certificate of commitment; certificate of release
The collector who commits a person to jail shall give the sheriff or jailer thereof a certificate, signed by him, stating that he has committed the person for nonpayment of his tax, and for want of goods and chattels whereof to make a distress, and setting forth the amount of tax and costs. Upon the payment of the amount due to the collector, he shall give a certificate stating that the tax and costs have been paid, and directing his release from custody and upon delivery of such certificate to the sheriff or jailer he shall forthwith release the person named therein from imprisonment.



Section 54:4-82 - Hearing On Debtor's Ability To Pay

54:4-82. Hearing on debtor's ability to pay
54:4-82. Upon presentation of an application setting forth that the applicant is in the custody of the sheriff or jailer of the county for the nonpayment of a tax, that he applies for his discharge and is without sufficient goods and chattels whereof to make a distress and without means of payment of the tax and costs, the Superior Court shall thereupon direct the sheriff or jailer to cause the applicant to be brought before it for examination and for the hearing of the application. Notice of the application, and of the time appointed for the hearing thereof, shall be given to the legal representative of the municipality wherein the tax was levied, who may be heard in relation to the application. After the examination of the applicant and the hearing, the court may order his discharge, or order his release upon condition that he shall pay the tax and costs assessed against him in such manner as the circumstances of the case shall warrant. A person released upon condition that he shall pay the tax and costs, who shall violate the condition of the order releasing him, may be taken into custody and kept in confinement until the tax and costs are paid.

Amended 1953,c.51,s.24; 1991,c.91,s.505.



Section 54:4-83 - Limit To Imprisonment For Dog Tax

54:4-83. Limit to imprisonment for dog tax
A person committed for the nonpayment of a dog tax shall not be detained in jail for more than fourteen days.



Section 54:4-84 - Advertisement And Sale Of Personal Property For Taxes

54:4-84. Advertisement and sale of personal property for taxes
When goods and chattels have been distrained, the collector shall give public notice of the time and place of sale and of the property to be sold, the name of the delinquent and the amount of his tax in default, at least five days previous to the day of sale, by advertisement posted in at least five public places in the taxing district where the sale is to be made. The sale shall be at public auction and, if practicable, no more property shall be sold than is sufficient to pay the tax, interest and costs due. Any surplus shall be returned to the owner. If there shall be no purchaser for the goods and chattels exposed for sale, they may be purchased for the benefit of the taxing district by an authorized officer.



Section 54:4-85 - Collector's Fees

54:4-85. Collector's fees
The collector shall be entitled to and shall receive the following fees:

or serving warrant or notice thereof ..................... $ .50

For levying ............................................... .75

For advertising sale ...................................... .50

For selling ............................................... 1.00

For making an arrest ...................................... .50



nd in addition thereto such per cent of the amount of taxes collected, not exceeding five per cent, as the governing body shall fix by resolution, all of which shall be added to and collected with the tax.



Section 54:4-86 - Further Action To Collect Tax Due; Collector Of Arrears; Bond

54:4-86. Further action to collect tax due; collector of arrears; bond
If a sufficient amount shall not be realized by the first distress and sale, the collector may make further seizures and sales from time to time in the same manner, and the governing body may, after the collector has made his return of uncollected taxes, appoint by resolution some person other than the collector to be collector of arrears and to make the distress and sale or arrest and imprisonment. The resolution shall name the delinquents and the amounts to be made either specifically or by reference to the collector's list or other specific list thereof, on file with the clerk, and the body shall fix the amount of and approve the bond for the faithful performance of his duties which the collector of arrears shall give with sureties before he shall act.



Section 54:4-87 - Collectors Of Arrears; Powers And Duties

54:4-87. Collectors of arrears; powers and duties
The collector of arrears shall have the same powers, and shall receive the same compensation, except as hereinafter provided, and be subject to the same liabilities with respect to delinquent taxes as the collector, and shall account to the body appointing him. He shall pay the money collected within sixty days after his appointment to the collector who shall give proper credit therefor on the duplicate to the delinquents, but shall have no commission on the collection, and shall have no power to collect from taxpayers the delinquent taxes referred to the collectors of arrears during such term of sixty days. The collector shall deliver to the collector of arrears a copy of the tax entry against each delinquent certified by the collector to be a true copy taken from his duplicate, which shall be a sufficient warrant to the collector of arrears for his collection, distress, sale, arrest and imprisonment.



Section 54:4-88 - Collector Of Arrears; No Compensation In Certain Cases; Appointment Revocable

54:4-88. Collector of arrears; no compensation in certain cases; appointment revocable
No person appointed collector of arrears under section 54:4-86 of this title shall receive compensation for the payment of taxes in arrears where such taxes shall be paid as a result of litigation instituted by or on behalf of the taxing district, except the distress, sale or imprisonment proceedings provided by sections 54:4-84 to 54:4-87 of this title. The appointment of such person shall not prevent the governing body of the taxing district from directing the collection of any particular delinquent taxes by the law officer of the taxing district. The appointment of such person as collector of arrears shall be subject to revocation by the governing body at any time.



Section 54:4-90 - Sale Of Timber On Unimproved, Untenanted And Other Land

54:4-90. Sale of timber on unimproved, untenanted and other land
When delinquent taxes are assessed upon unimproved or untenanted land, or on land tenanted by one unable to pay the tax, the collector shall, in person or by deputy, levy the tax by distress and sale of so much of the timber, wood, herbage, or other vendible property of the owner on the premises as will be sufficient to pay the tax with costs. Notices of the sale shall be put up in five of the most public places in the taxing district at least thirty days before the sale, and published at least four weeks successively, once in each week, setting forth the name of the delinquent, the amount of the tax, the day and hour of the sale, which shall be between the hours of twelve and five, and the place, which shall be on the premises. The advertisement shall be published in a newspaper circulating within the taxing district. The purchaser, for the space of two months next after the sale and no longer, may enter on the premises to sever and carry away the property purchased.



Section 54:4-91 - Collector's Annual Statement Of Receipts

54:4-91. Collector's annual statement of receipts
54:4-91. Prior to the 60th day after the close of the preceding fiscal year of the municipality, annually, in all taxing districts, the collector shall file with the treasurer or chief financial officer of the taxing district and with the governing body thereof, a statement of the amount of his receipts during the preceding year, and of the amount of taxes added to the preceding year's assessment, taxes of the preceding year abated or canceled and taxes of the preceding year remaining unpaid at the end of said year. Such statement shall be in such form as may be prescribed by the Director of the Division of Local Government Services.

Amended 1944,c.115,s.1; 1991,c.75,s.40.



Section 54:4-91.1 - Collector's List Of Delinquent Taxes Believed Not Collectible

54:4-91.1. Collector's list of delinquent taxes believed not collectible
On or before May first annually, or in municipalities which operate on the State fiscal year, on or before November 1 annually, the collector shall file with the governing body, and in addition thereto he may, from time to time, file with the governing body, a list in duplicate of delinquent taxes which he believes are not collectible by reason of a fictitious, double or other palpably erroneous assessment or in the case of poll taxes, dog taxes or taxes on personal property, by reason of the removal, absence, death or insolvency of the taxpayer. Such list shall set forth the name of the delinquent if it appears on the tax rolls, the amount due from each delinquent, the type of tax assessed, the period for which the tax was levied and if the tax is upon real property, a description of the property assessed, and in each case the reason why the collector believes that such tax is not collectible.

L.1944, c.115, p. 318, s.2; amended 1991,c.75,s.41.



Section 54:4-91.2 - Release Of Collector; Cancellation Of Uncollectible Taxes

54:4-91.2. Release of collector; cancellation of uncollectible taxes
The governing body, within sixty days after the filing of any such delinquent list, shall examine such list and, on being satisfied that any of the taxes so listed are not collectible, it shall, by resolution, release the collector from the collection thereof and order the same canceled.

L.1944, c. 115, p. 318, s. 3.



Section 54:4-91.3 - Effective Date

54:4-91.3. Effective date
This act shall take effect July first, one thousand nine hundred and forty-four.

L.1944, c. 115, p. 318, s. 4.



Section 54:4-95 - List Of Delinquents Published; Cost Charged

54:4-95. List of delinquents published; cost charged
In cities of the first class the comptroller, and in all other municipalities the officer charged with the duty of the collection of taxes, shall annually, in the month of January unless otherwise directed by vote of one more than a majority of the governing body, publish a list of the names of all delinquents for personal taxes and the amounts due, in a newspaper published in the municipality, or where none is published therein a newspaper circulating in the municipality, and a second publication of the list shall be made two weeks after the first, omitting the names of those who have paid the tax in the interval. Ten cents per name for each insertion shall be paid to the publisher and added to the tax.



Section 54:4-96 - Taxes Exceeding Value Of Realty; Adjustment And Settlement

54:4-96. Taxes exceeding value of realty; adjustment and settlement
When taxes or assessments, or both, levied and assessed against real property are in arrears and unpaid and the owner of the real property or other person having an interest therein shall make application in writing to the governing body of the municipality in which the property is situate for a revision, adjustment and reduction of the taxes or assessments, or both, and the governing body shall determine that the sum of the taxes or assessments, or both, and the interest due thereon is greater in amount than the value of the real property upon which they were levied, assessed and fixed, the governing body may fix and determine an amount to be accepted by the municipality in full satisfaction of the taxes or assessments, or both, and the interest accrued thereon. If, within thirty days from the date of that determination, the petitioner shall pay to the collector of taxes or other proper officer of the municipality the amount so fixed and determined, it shall be accepted in full satisfaction of all such taxes, assessments and interest thereon. The collector or other proper municipal officer shall forthwith enter on his records the sum as in full payment, satisfaction and discharge of such taxes, assessments and interest, and they shall cease to be a lien upon the real property on which they were levied or assessed. If the sum so fixed and determined is not paid within thirty days after the determination by the governing body, all proceedings under this section shall be without force and effect.



Section 54:4-97 - Settlement Of Unpaid Taxes By City When Lien Is Questioned

54:4-97. Settlement of unpaid taxes by city when lien is questioned
In a city where taxes or assessments or both, levied and assessed upon or on account of real or personal property remain unpaid, and the lien of the city for those taxes and assessments is questioned, impaired or in litigation, the board having control of the finances thereof may, upon application and petition in writing presented to it by or on behalf of a person interested in the property, make a revision, alteration, adjustment or settlement of the taxes or assessments, or both, so levied, assessed and remaining unpaid, and the interest and penalties thereon, and fix and determine an amount to be accepted by the city in full satisfaction thereof.



Section 54:4-98 - Action When Payment Is Made; Cancellation Of Record

54:4-98. Action when payment is made; cancellation of record
When any such revision, alteration, adjustment or settlement of taxes or assessments, or both, and the interest or penalties thereon shall be made, and the person making the application shall, within thirty days after such revision, alteration, adjustment or settlement, pay the amount fixed or determined by the revision, alteration, adjustment or settlement, the tax collector or such person as may be authorized by law to receive them, shall make and deliver to the person so paying them a receipt therefor, and shall forthwith cancel the record of the taxes or assessments, or both, together with all interest and penalties which may have accrued thereon. The taxes or assessments, or both, together with all interest and penalties which may have accrued thereon, shall thereupon cease to be a lien upon the real estate upon which they were levied or assessed, or to affect the personal property or its owner, and shall be deemed to have been fully paid, satisfied and discharged.



Section 54:4-99 - Adjustment Of Past Due Taxes And Interest Charges; Lien Unaffected

54:4-99. Adjustment of past due taxes and interest charges; lien unaffected
The governing body of a municipality may, subject to the provisions of section 54:4-100 of this title, make such abatement, revision, alteration, adjustment and settlement of any past due taxes, assessments and other municipal charges, both of principal and of any and all interest and penalties thereon, as it shall deem equitable and just and be for the best interests of the municipality, but none of the provisions of this section or sections 54:4-100 to 54:4-102 of this title shall in any wise affect or impair the right, title, interest or estate, or the lien of any purchaser, other than such municipality, acquired under any sale made or to be made for past due taxes, assessments or other municipal charges.



Section 54:4-100 - Principal Sum Not To Be Abated Unless Market Value Exceeded

54:4-100. Principal sum not to be abated unless market value exceeded
No abatement of the principal sum of any such taxes, assessments or other municipal charges shall be made unless the governing body shall be satisfied that the market value of the property in question upon or against which such taxes, assessments or other charges have been levied, is less than such principal sum, or unless such governing body shall be satisfied that the taxes, assessments or other municipal charges are illegal in whole, or in part, or unless the proceedings taken to levy or enforce them are contrary to law. Where the taxes, assessments or other municipal charges concern personal property only, no such abatement shall be made unless the governing body shall be satisfied that the market value of the personal property which is subject to distraint to enforce payment of the said taxes, assessments or other municipal charges is less than the said principal sum.

Amended by L.1949, c. 202, p. 668, s. 1.



Section 54:4-101 - Payment Required In Sixty Days

54:4-101. Payment required in sixty days
In case of the abatement or revision of any such taxes, assessments or other municipal charges by the governing body, such abatement or revision shall be null and void unless the amount agreed upon by such governing body to be paid in satisfaction thereof shall be paid within sixty days thereafter.



Section 54:4-102 - Rules And Regulations

54:4-102. Rules and regulations
The governing body may adopt such rules as it may deem to be for the best interests of the municipality, subject to the terms hereof, to regulate the application of the provisions of sections 54:4-99 to 54:4-101 of this title and the procedure thereunder.



Section 54:4-103 - Collection Of Taxes And Assessments In Arrears January 1, 1933; Five-year Installments; Suspension Of Liens

54:4-103. Collection of taxes and assessments in arrears January 1, 1933; five-year installments; suspension of liens
L.1933, c. 109, p. 217, entitled "An act relating to the collection of delinquent municipal taxes," approved April eleventh, one thousand nine hundred and thirty-three, as amended December fourth, one thousand nine hundred and thirty-three (L.1933, c. 412, p. 1131), saved from repeal. [This act, as amended, provides for the suspension of municipal liens for taxes and assessments, other than water or sewer rents, in arrears on January 1, 1933, and for the payment of such arrearages in monthly or quarterly installments over a five-year period commencing January 1, 1934. The act is available to any municipality passing a resolution adopting its provisions and inures to the benefit of only those taxpayers who paid the first half of their 1933 taxes. Provision is made for enforcement of the liens suspended if prompt payment of any installment of the arrearages is not made.]



Section 54:4-104 - Collection Of Taxes And Assessments In Arrears January 1, 1934; Five-year Installments; Suspension Of Liens

54:4-104. Collection of taxes and assessments in arrears January 1, 1934; five-year installments; suspension of liens
L.1934, c. 174, p. 418, entitled "An act relating to the collection of delinquent municipal liens," approved May seventh, one thousand nine hundred and thirty-four, saved from repeal. [This act provides for the suspension of municipal liens for taxes and assessments, other than water or sewer rents, in arrears on January 1, 1934, and further provides for the payment of such arrearages in monthly or quarterly installments over a five-year period commencing August 1, 1934. The act is available to any municipality passing a resolution adopting its provisions and inures to the benefit of only those taxpayers who paid the first half of their 1934 taxes. Provision is made for enforcement of the liens suspended if prompt payment of any installment of the arrearages is not made.]



Section 54:4-104.1 - Collection Of Taxes And Assessments In Arrears January 1, 1935; Five-year Installments; Suspension Of Liens

54:4-104.1. Collection of taxes and assessments in arrears January 1, 1935; five-year installments; suspension of liens
L.1935, c. 42, p. 117, entitled "An act relating to the collection of delinquent municipal liens," approved February twenty-eighth, one thousand nine hundred and thirty-five, saved from repeal. [This act provides for the suspension of municipal liens for taxes and assessments, other than water or sewer rents, in arrears on January 1, 1935, and for the payment of such arrearages in monthly or quarterly installments over a five-year period commencing August 1, 1935. The act is available to any municipality passing a resolution adopting its provisions and inures to the benefit of only those taxpayers who paid the first half of their 1935 taxes. Provision is made for enforcement of the liens suspended if prompt payment of any installment of the arrearages is not made.]



Section 54:4-104.2 - Collection Of Taxes And Assessments In Arrears January 1, 1936; Five-year Installments; Suspension Of Liens

54:4-104.2. Collection of taxes and assessments in arrears January 1, 1936; five-year installments; suspension of liens
L.1936, c. 53, p. 139, entitled "An act relating to the collection of delinquent municipal liens," approved April seventh, one thousand nine hundred and thirty-six, saved from repeal. [This act provides for the suspension of municipal liens for taxes and assessments, other than water or sewer rents, in arrears on January 1, 1936, and further provides for the payment of such arrearages in monthly or quarterly installments over a five-year period commencing August 1, 1936. The act is available to any municipality passing a resolution adopting its provisions and inures to the benefit of only those taxpayers who paid the first half of their 1936 taxes. Provision is made for enforcement of the liens suspended if prompt payment of any installment of the arrearages is not made.]



Section 54:4-104.3 - Collection Of Taxes And Assessments In Arrears, January 1, 1937; Five-year Installments; Suspension Of Liens

54:4-104.3. Collection of taxes and assessments in arrears, January 1, 1937; five-year installments; suspension of liens
L.1937, c. 40, p. 82, entitled "An act relating to the collection of delinquent municipal liens," approved April twenty-seventh, one thousand nine hundred and thirty-seven, saved from repeal. [This act provides for the suspension of municipal liens for taxes and assessments, other than water or sewer rents, in arrears on January 1, 1937, and further provides for the payment of such arrearages in monthly or quarterly installments over a five-year period commencing August 1, 1937. The act is available to any municipality passing a resolution adopting its provisions and inures to the benefit of only those taxpayers who paid the first half of their 1937 taxes. Provision is made for enforcement of the liens suspended if prompt payment of any installment of the arrearages is not made.]



Section 54:4-105 - Remissions Credited On Second Half Of Taxes

54:4-105. Remissions credited on second half of taxes
All remissions granted by the county board of taxation shall be credited on the second half of the tax.



Section 54:4-106 - Payment Of Taxes By Receivers And Assignees; Wage Liens Unaffected

54:4-106. Payment of taxes by receivers and assignees; wage liens unaffected
The receiver of a corporation appointed by the Superior Court or an assignee in trust for the benefit of creditors shall take, receive and hold all personal property subject to all unpaid taxes and shall, out of the first moneys received by him, pay to the proper collecting officer of the municipality levying the tax all unpaid taxes, together with the interest and penalties thereon. This payment shall be made before any other payments are made by the receiver or assignee. Nothing in this section shall affect the lien of employees for wages preferred by law.

Amended by L.1953, c. 51, p. 895, s. 25.



Section 54:4-107 - Taxes And Assessments For Municipal Purposes Assessed Against State; Cancellation

54:4-107. Taxes and assessments for municipal purposes assessed against state; cancellation
The governing body of any municipality may cancel and satisfy any tax, assessment for street improvement, water rent or other municipal lien which has or shall have been levied on or assessed against lands belonging to the state of New Jersey or the commissioners of the sinking fund thereof.



Section 54:4-108 - Assessment And Collection Of Taxes In Districts Illegally Incorporated; Interest

54:4-108. Assessment and collection of taxes in districts illegally incorporated; interest
L.1903, c. 223, p. 487 (C.S. p. 5162, s.s. 146 and 147), entitled "Supplement to an act entitled "An act concerning taxes,' approved April fourteenth, one thousand eight hundred and forty-six," approved April eighth, one thousand nine hundred and three, saved from repeal. [This act provides for the assessment, levy and collection of taxes in certain municipalities formerly incapable of assessing, levying and collecting their taxes because of having been deprived of their franchises or having been illegally incorporated.]



Section 54:4-109 - Property Conveyed To Municipality To Satisfy Municipal Charges; Lease To Grantor With Option To Purchase

54:4-109. Property conveyed to municipality to satisfy municipal charges; lease to grantor with option to purchase
The governing body of any municipality may compromise, settle and adjust any past due municipal charges, as herein defined, by accepting, in full satisfaction thereof, a conveyance to the municipality of the property upon or against which such municipal charges have been levied and assessed, and simultaneously therewith leasing all or any part of said property so conveyed to such grantor or his assignee, for such period of time and upon such rental and other terms and conditions as such governing body shall by ordinance determine to be for the best interest of said municipality, among which terms and conditions may be included an option to purchase all or any part of said property, but the purchase price fixed in said option shall be not less than the following: the total amount due said municipality for such municipal charges upon said leased property at the date of the conveyance to the municipality, with interest at six per cent per annum to the time of the exercise of the option, plus or minus, as the case may be, the amount, if any, by which the municipal charges that would have been levied against the leased property, except for such conveyance, (calculated upon the assessment against the leased lands for the year the conveyance to the municipality is made), exceeds or is less than the rentals received for said property between the date of the conveyance to the municipality and the date of the exercise of the option, provided, that at the time of such conveyance to such municipality, said property shall be free and clear of all liens other than those existing in favor of such municipality by reason of such municipal charges.



Section 54:4-110 - "Municipal Charges" Defined

54:4-110. "Municipal charges" defined
The words "municipal charges" as used in sections 54:4-109 to 54:4-113 of this title shall include all taxes, assessments and other municipal charges, together with all interest and penalties thereon, including all advertising fees and costs of sale in the event that the property shall have been purchased by said municipality under any sale made pursuant to law to satisfy liens for past due municipal charges.



Section 54:4-111 - Other Rights Unimpaired

54:4-111. Other rights unimpaired
None of the provisions of sections 54:4-109 to 54:4-113 of this title shall be construed in anywise to affect or impair the right, title, interest, estate or lien of any purchaser, other than such municipality, under any sale made pursuant to law to satisfy liens for past due municipal charges.



Section 54:4-112 - Conditions Precedent To Compromise Settlement

54:4-112. Conditions precedent to compromise settlement
No such compromise settlement or adjustment shall be made unless the governing body shall be satisfied either that the property to be conveyed could not readily be sold at a price sufficient to pay and satisfy the amount of such municipal charges or that said municipal charges are illegal in whole or in part, or unless the proceedings taken to levy or enforce the same are at variance with the laws of this state in such case made and provided.



Section 54:4-113 - Other Laws Unaffected

54:4-113. Other laws unaffected
The provisions of sections 54:4-109 to 54:4-112 of this title shall be construed to be additional legislation on the subject matter therein set forth and not as a revision or repeal of any other law relating to the same subject matter.



Section 54:4-114 - Conveyance To Municipality Of Unencumbered Vacant Land In Settlement Of Past-due Municipal Charges

54:4-114. Conveyance to municipality of unencumbered vacant land in settlement of past-due municipal charges
The governing body of any municipality may compromise, settle and adjust any past-due municipal charges as hereinafter defined, by accepting in full settlement thereof, a conveyance to the municipality of free and clear unencumbered vacant land, against which said municipal charges have been levied and assessed, said conveyance to cover an entire parcel in arrears or so much thereof as to be worth acceptance by the municipality in settlement of such municipal charges past due; provided, that the purchase price fixed for said conveyance shall be not less than the total amount due said municipality with interest at six per cent per annum to the time of the passing of the title, plus any and all charges for tax sales or otherwise, covering said property proposed to be conveyed and all other property of such owner on which taxes, assessments and other municipal charges are in arrears; and provided, further, that at the time of such conveyance to said municipality, said property shall be free and clear of all liens, rights and encumbrances, other than those existing in favor of such municipality by reason of such municipal charges.



Section 54:4-115 - Method Of Procedure By Municipality

54:4-115. Method of procedure by municipality
Such settlement, being agreed to between the owner and the municipality, subject to the provisions of sections 54:4-114 to 54:4-121 of this title, the method of procedure shall be for the governing body of such municipality to introduce a resolution at a regular meeting, setting forth the amount of past-due municipal charges, and proposed settlement, adjustment by conveyance as aforesaid, and specifying the property proposed to be conveyed, which resolution shall fix a time for hearing thereon before the governing body of such municipality, so that an advertisement of such hearing may be made at least ten days prior to such hearing. Said advertisement of hearing shall be published once in a newspaper published in said municipality or county wherein the municipality is located. If favorable action is had upon said resolution and upon said hearing, a further resolution shall be introduced and if passed by such governing body, same shall confirm the transaction as proposed upon the submission of the entire matter to the funding commission as established by section 40:1-67 of the title Municipalities and Counties, for its approval or disapproval. With the papers presented to the funding commission shall be an appraisal of the property proposed to be conveyed, by a disinterested and licensed real estate agent, under oath, showing value of such property and its possibilities as an asset, if acquired by the municipality.



Section 54:4-116 - Acceptance Of Deed By Municipality

54:4-116. Acceptance of deed by municipality
The municipality is hereby authorized to close the transaction by the acceptance of a deed of conveyance to the municipality of such vacant land, which must be free and clear of all liens, other than those existing in favor of such municipality by reason of such municipal charges, upon the approval, after advertisement and hearing as aforesaid, of the funding commission.



Section 54:4-117 - When Settlement Prohibited

54:4-117. When settlement prohibited
This method of adjustment and settlement of past-due taxes, assessments and other municipal charges, shall not be undertaken wherein there has been, prior to May twenty-ninth, one thousand nine hundred and thirty-seven, a tax sale or lien for taxes created to any purchaser, except said municipality, and wherein such purchaser holds a valid tax sales certificate covering the land.



Section 54:4-118 - Not To Be At Variance With Law

54:4-118. Not to be at variance with law
These proceedings shall not be undertaken if at variance in any way with the laws of this state in such case made and provided.



Section 54:4-119 - Owner To Pay All Expenses

54:4-119. Owner to pay all expenses
The owner of the land proposed to be conveyed to any municipality under sections 54:4-114 to 54:4-121 of this title shall pay all expenses in connection with obtaining a free and clear title unencumbered by any lien, rights or charges against the same, and the municipality in payment for said deed, shall credit such owner with payment on account of any past-due taxes, assessments and other municipal charges on property conveyed, and any surplus shall be credited in payment of past-due taxes, assessments and other municipal charges on other property held by such owner located in the municipality, the municipality paying no cash in the transaction for the deed.



Section 54:4-120 - "Municipal Charges" Defined

54:4-120. "Municipal charges" defined
The words "municipal charges" as used in sections 54:4-114 to 54:4-121 of this title shall include all taxes, assessments and other municipal charges, together with all interest and penalties thereon, and including all advertising fees and costs of sale in the event that the property shall have been purchased by said municipality under any sale made pursuant to law to satisfy liens for past-due municipal charges.



Section 54:4-121 - Other Laws Unaffected

54:4-121. Other laws unaffected
The provisions of sections 54:4-114 to 54:4-120 of this title shall be construed to be additional legislation on the subject matter therein set forth and not as a revision or repeal of any other law relating to the same subject matter.



Section 54:4-121.1 - Poll Tax, Cancellation Of

54:4-121.1. Poll tax, cancellation of
Whenever poll taxes are in arrears for a period of at least ten years, any municipality may be resolution adopted at a regular meeting of its governing body cancel the said poll tax, and any and all interest or other charges due thereon, and release the collector of any responsibility for the collection of the said poll taxes.

L.1946, c. 40, p. 97, s. 1.



Section 54:4-122 - May Compromise, Adjust Or Cancel Cemetery Assessments

54:4-122. May compromise, adjust or cancel cemetery assessments
It shall be lawful for the governing body of any municipality in this State, by resolution, to compromise, adjust or cancel, any past due assessments with the accrued interest thereon, levied against any cemetery owned by a religious society or sect, used for the interment of its own members, where the assessment was levied for the sole reason that the religious society or sect was an unincorporated cemetery association.

Added L.1938, c. 16, p. 61, s. 1.



Section 54:4-122.1 - Receipt And Custody Of Municipal Tax Collections And Other Public Moneys; Purpose Of Act

54:4-122.1. Receipt and custody of municipal tax collections and other public moneys; purpose of Act
The purpose of this act is to further protect and safeguard the proceeds of municipal tax collections and other public moneys while in the custody of the local officer who receives them and to make more certain the existing laws relating to such custody of municipal funds.

L.1940, c. 257, p. 968, s. 1.



Section 54:4-122.2 - Definitions

54:4-122.2. Definitions
For the purposes of this act, unless the context clearly requires a different meaning:

"Collector" means the municipal officer charged with collection of taxes and his deputies and assistants, if any;

"State Board" means the local government board of the Division of Local Government in the State Department of Taxation and Finance;

"Clerk" means such person as the local governing body may designate, pursuant to sections seven or eight, who may be the municipal clerk or some other suitable person other than the collector.

L.1940, c. 257, p. 968, s. 2. Amended by L.1947, c. 118, p. 580, s. 1.



Section 54:4-122.3 - Deposit Of Tax Collections And Other Public Moneys In Designated Banks Or Trust Companies

54:4-122.3. Deposit of tax collections and other public moneys in designated banks or trust companies
Tax collections and other public moneys of municipalities shall continue to be deposited in banks or trust companies duly designated pursuant to the provisions of sections 40:5-3 and 40:5-4, and fiscal officers shall continue to be relieved of any liability for loss thereof, caused by the insolvency or closing of such depositories, pursuant to the provisions of section 40:5-5 of the Revised Statutes.

L.1940, c. 257, p. 968, s. 3.



Section 54:4-122.4 - Bond Of Municipal Collector; Conditions

54:4-122.4. Bond of municipal collector; conditions
Before entering upon the duties of his office or position, but within ten days after the commencement of his term of office or employment, and thereafter whenever required by the local governing body, the collector of each municipality shall give bond, in such form as shall be approved by the State Board and with a corporate surety authorized to do business in this State, conditioned for the faithful performance of his duties whether by himself or his subordinates. The condition shall include, but shall not be construed as limited to, the rendition at all times of a just and true account to the municipal governing body, when so required by it, of all municipal property which shall come into his hands or be committed to his charge, and the delivery of the same, together with all equipment, documents, papers and books belonging to or for the use of the municipality, to his successor in office.

L.1940, c. 257, p. 969, s. 4.



Section 54:4-122.5 - Penalty Of Collector's Bond; Minimum Penalties; Determination By Local Government Board

54:4-122.5. Penalty of collector's bond; minimum penalties; determination by Local Government Board
The penalty of each collector's surety bond shall be in such amount, not less than a minimum to be fixed by the State Board, as the local governing body shall determine. In fixing minimum penalties the State Board may classify municipalities according to risk on the basis of the largest sum that might normally be in the custody of the collector at any one time. In addition, particular municipalities or groups thereof may be raised or lowered, as the case may be, in the scale of risks on the basis of any knowledge or information that may be in the possession of the State Board relating to:

(a) The use of approved mechanical methods of accounting for cash receipts by the collector;

(b) Recurring delays, if any, in the making of entries and postings required by law in the collector's books of account;

(c) Recurring delays, if any, in the making of bank deposits, in excess of forty-eight hours from the time money is received;

(d) The collection and accounting for all interest and penalties provided by law on delinquent taxes and assessments;

(e) The annual clearing of the collector's tax duplicate not later than December thirty-first of each year succeeding the year of levy, by collection, proper remission or cancellation, or transfer to tax title lien of all taxes other than such taxes as are in litigation or under a plan of installment payments;

(f) Any other condition or factors affecting the safe-keeping of public moneys for which the collector is responsible.

L.1940, c. 257, p. 969, s. 5.



Section 54:4-122.6 - System Of Internal Checks In Lieu Of Minimum Penalties

54:4-122.6. System of internal checks in lieu of minimum penalties
Any municipality, in lieu of complying with the minimum penalties fixed by the State Board, pursuant to section five of this act, may maintain a system of internal checks upon the tax collection process in the manner prescribed by either section seven, section eight or section nine of this act, as the case may be, or in such other manner, adequate to insure verifiable accounting for cash receipts, as the State Board may authorize or approve.

L.1940, c. 257, p. 970, s. 6.



Section 54:4-122.7 - Quarterly List Of Delinquents; Verification Of Collector's Cash Accounts And Cash On Hand

54:4-122.7. Quarterly list of delinquents; verification of collector's cash accounts and cash on hand
In a municipality having less than an average of three million dollars ($3,000,000.00) in assessed valuations, as set forth in the annual debt statement last filed pursuant to chapter one, Title 40, of the Revised Statutes, the local governing body may designate the clerk to prepare quarterly lists of those persons whose taxes are delinquent according to the records of the collector, and to post copies of such lists in at least ten conspicuous places within the municipality. At the time of the preparation of each quarterly list of delinquents, the clerk shall verify the collector's cash accounts, count cash on hand, and determine whether the collector's duplicate is correctly posted and in balance, and shall certify the results of such check to the local governing body and to the collector's surety. In case any default, delinquency or official misconduct is discovered by the clerk as a result of the posting of quarterly lists pursuant to this section, he shall immediately report the same to the local governing body and to the collector's surety.

L.1940, c. 257, p. 970, s. 7.



Section 54:4-122.8 - Tax Bill Receipting Machine; Approval; Access; Duties Of Clerk

54:4-122.8. Tax bill receipting machine; approval; access; duties of clerk
In any municipality, the governing body may require the collector to use a tax bill receipting machine so constructed as to imprint duplicate figures on a continuous record locked within the machine, simultaneously as bills are receipted. Such machine shall be subject to approval as to design, type and function by the State Board. Access to the recording section of the machine shall be restricted to the clerk, who, not less than once each week, shall remove the recorded figures and compare them with the collector's bank deposits during the same period. Whenever such comparison reveals any default, delinquency or official misconduct, the clerk shall immediately report the results thereof to the local governing body and to the collector's surety. Not less than once each month, the clerk shall certify to the local governing body that he has complied with the requirements of this section during the next preceding thirty days.

L.1940, c. 257, p. 971, s. 8. Amended by L.1947, c. 118, p. 580, s. 2.



Section 54:4-122.9 - Official Tax Receiving Agency; Designation Of Bank Or Trust Company; Rules And Regulations

54:4-122.9. Official tax receiving agency; designation of bank or trust company; rules and regulations
a. The local governing body of any municipality may, by resolution, from time to time designate a bank or trust company as "Official Tax Receiving Agency of (insert name of municipality)," to receive current tax payments, current water and sewer rents, and other public moneys under the supervision of the tax collector of the municipality; and the local governing body shall have power to contract for the payment of a reasonable fee for such service. The local governing body shall designate a bank or trust company commonly and generally used by residents of the municipality and shall give preference to any one of such institutions as offers to render the service for the lowest net cost to the municipality. In the event that two or more such offers are equal, preference shall be given to the bank or trust company that has been the holder of the larger aggregate amount of the municipality's evidences of indebtedness during the period of 12 months next preceding.

b. The Director of the Division of Local Government Services shall establish, in accordance with the "Administrative Procedure Act," (P.L.1968, c. 410; C. 52:14B-1 et seq.), rules and regulations to be followed in municipalities adopting the provisions of subsection a. of this section, which shall include, but not be limited to:

(1) Procedures for the appropriate and timely notification of taxpayers of any such designation made;

(2) Provisions for the exercise of the supervision of the tax collector over the receipt by the designated bank and trust company of public moneys as required under this section; and,

(3) Requirements or restrictions concerning the holding, use, accounting, reporting, and payment to the municipality, of public moneys received by such a designated bank or trust company.

L.1940, c. 257, p. 971, s. 9. Amended by L.1979, c. 402, s. 1, eff. Feb. 8, 1980.



Section 54:4-122.10 - Office Deemed Vacant On Collector's Failure To Give Bond

54:4-122.10. Office deemed vacant on collector's failure to give bond
If any collector, including those appointed or elected to fill vacancies, shall fail to give bond as required by law, his office shall be deemed vacant, and the local governing body shall appoint some other suitable person to serve for the unexpired term and until the election or appointment and qualification of a successor.

L.1940, c. 257, p. 972, s. 10.



Section 54:4-122.11 - Release Of Surety On Tax Collector's Bond From Future Accruing Liability; Hearing

54:4-122.11. Release of surety on tax collector's bond from future accruing liability; hearing
The surety on the official bond of a tax collector may apply at any time to the State Board, subject to the board's rules of practice and procedure, to be released from all future accruing liability on such bond, on the ground that the collector has refused or neglected to comply with provisions of law regulating the tax collection process or the administration of the tax collector's office. The board shall conduct a hearing upon such application, after notice to the collector and governing body, and at the hearing the collector, the surety, any citizen or taxpayer, or any public agency having an interest in the municipal tax collections may appear and shall have an opportunity to be heard.

L.1940, c. 257, p. 972, s. 11.



Section 54:4-122.12 - Findings And Order Of State Board On Release From Bond

54:4-122.12. Findings and order of State Board on release from bond
After notice and hearing, as required by section eleven, the State Board shall make, and cause to be recorded in its minutes, appropriate findings of fact, upon the basis of which it shall order that:

a. the surety shall be released from its bond because of any default occurring subsequent to a date fixed in the order and that the collector be required to furnish new surety within ten days from the date of the order, in default of which the office shall be deemed vacant and the local governing body shall appoint a suitable person to serve for the unexpired term and until the election or appointment and qualification of a successor; or

b. the collector shall pay a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00) to the Director of the Division of Local Government in the State Department of Taxation and Finance, for the use of the said division, within ten days from the date of the order, in default of which the office shall be deemed vacant and the local governing body shall appoint a suitable person to serve for the unexpired term and until the election or appointment and qualification of a successor; or

c. that the application be dismissed.

L.1940, c. 257, p. 973, s. 12. Amended by L.1947, c. 118, p. 581, s. 3.



Section 54:4-122.13 - Rules And Regulations

54:4-122.13. Rules and regulations
The State Board shall formulate and prescribe appropriate rules and regulations for the administration of the provisions of this act, subject to and in pursuance of its powers and duties as provided by law.

L.1940, c. 257, p. 973, s. 13. Amended by L.1947, c. 118, p. 582, s. 4.



Section 54:4-122.14 - Application Of Act

54:4-122.14. Application of Act
This act shall not affect any litigation now pending and shall not be applied in such manner as to impair the obligation of any private contracts heretofore executed. Nor shall the provisions of this act be construed as a limitation or restriction of the powers and duties of the Division of Local Government in the State Department of Taxation and Finance otherwise provided by law, or so as to repeal, amend or affect the application of any existing provisions of law not inconsistent with the provisions hereof.

L.1940, c. 257, p. 974, s. 15. Amended by L.1947, c. 118, p. 582, s. 5.



Section 54:4-123 - Receiver Of Rents And Income From Real Property In Municipality For Collection And Satisfaction Of Delinquent Taxes; Bond Not Required

54:4-123. Receiver of rents and income from real property in municipality for collection and satisfaction of delinquent taxes; bond not required
That at any time after any taxes or any installment thereof heretofore or hereafter levied and assessed against real property in any municipality shall have been delinquent for more than six months and remain due and unpaid, the collector or other officer charged with the collection of taxes in such municipality, hereinafter designated the "collector," may, by and with the approval of the governing body of such municipality, bring an action in the Superior Court to be appointed receiver ex officio of the rents and income of such real property for the purpose of collecting and satisfying out of such rents and income the delinquent taxes against such real property, together with the penalties, interest and costs, and such costs and expenses of the receivership as may be adjudged by the court. The court may proceed in the action in a summary manner or otherwise. Such receiver shall not be required to give bond other than his official bond, and shall be appointed only for the purpose of collecting and satisfying the delinquent taxes, penalties, interest and costs and expenses as aforesaid.

L.1939, c. 362, p. 870, s. 1. Amended by L.1953, c. 51, p. 896, s. 26.



Section 54:4-124 - Receiver's Agent To Collect Rents And Income And Manage Property; Appointment; Removal; Accounting Of Rents And Income

54:4-124. Receiver's agent to collect rents and income and manage property; appointment; removal; accounting of rents and income
Upon his appointment, the receiver, by and with the approval of the governing body of such municipality, in all cases where the real property in question is encumbered by a first mortgage shall appoint such first mortgagee, if such mortgagee is a proper person and is willing to accept such appointment, as the receiver's agent to collect the rents and income from such real property and manage the same and in all other cases the receiver, by and with the approval of the governing body of such municipality may designate the person in charge or management of such real property or some other competent person as the receiver's agent to collect the rents and income from such real property and manage the same, which mortgagee or other person shall account promptly to the collector for the rents and income so collected; provided, however, that if the mortgagee or other person so designated is derelict in collecting or accounting for such rents and income or in the management of such real property, the collector shall apply to the court for the removal of such designated mortgagee or other person, upon notice in writing to him, and the court upon removing such designated mortgagee or other person, in its discretion, may designate another person to collect the rents and income from such real property and manage the same and account to the collector for the rents and income of such real property as aforesaid.

L.1939, c. 362, p. 871, s. 2.



Section 54:4-125 - Fees Not To Be Allowed To Receiver Or Counsel

54:4-125. Fees not to be allowed to receiver or counsel
In any such receivership no fees shall be allowed the receiver or his counsel for acting as such receiver or counsel.

L.1939, c. 362, p. 872, s. 3.



Section 54:4-126 - Expenses In Connection With Operation Of Property; Payment

54:4-126. Expenses in connection with operation of property; payment
Upon a proper showing, the receiver may be authorized by the court to pay out of the rents and income collected by him from such real property such expenses in connection with the operation thereof as may be necessary to secure the greatest income therefrom for the payment of the delinquent taxes, penalties, interest and costs and expenses as aforesaid.

L.1939, c. 362, p. 872, s. 4.



Section 54:4-127 - Real Property Sold Or To Be Sold For Delinquent Taxes As Subject To Act

54:4-127. Real property sold or to be sold for delinquent taxes as subject to Act
Real property which has been heretofore or may be hereafter sold for the nonpayment of delinquent taxes, shall be subject to the provisions of this act for the purpose of collecting such delinquent taxes, penalties, interest and costs and expenses as aforesaid.

L.1939, c. 362, p. 872, s. 5.



Section 54:4-128 - Facts To Be Established; Verification Of Complaint, Effect

54:4-128. Facts to be established; verification of complaint, effect
The plaintiff in the action shall establish:

(a) that such delinquent taxes remain due and unpaid at the commencement of the action,

(b) that the collector has exercised due diligence to collect such delinquent taxes, and

(c) that he verily believes that such real property is income-producing, or, if the property is not income-producing, that it can be leased and thereby made to become income-producing, and that the collection of such delinquent taxes can be made through a receivership of the rents and income from such real property.

A verification of the complaint in the action shall be prima facie evidence of the facts therein stated.

L.1939, c. 362, p. 872, s. 6. Amended by L.1940, c. 32, s. 1; L.1953, c. 51, p. 896, s. 27.



Section 54:4-129 - Appeal From Or Contest Of Taxes Assessed And Levied; Limitation On Taxes To Be Collected By Receiver; Stay Of Collection; Refund Or Collection On Disposition Of Appeal Or Contest

54:4-129. Appeal from or contest of taxes assessed and levied; limitation on taxes to be collected by receiver; stay of collection; refund or collection on disposition of appeal or contest
In the event that it is made to appear to the court that the owner or any person interested in such real property has filed an appeal from or is contesting the taxes assessed and levied against such real property, the court shall limit the amount of taxes to be collected by the receiver to the portion of such delinquent taxes which are not in substantial dispute and, if the parties are unable to agree upon the amount thereof, the same shall be ascertained by the court and the collection of the disputed portion of the taxes shall be stayed until the final determination of the proceedings to review said taxes. Thereupon, in the event that such appeal or contest shall be sustained as to any part or all of such taxes so collected, the court shall direct the collector to pay back and return to such owner or person interested in such real property, such part or all of such taxes so collected as to which the appeal or contest has been sustained. In the event that such appeal or contest is not sustained, then the receiver shall proceed to collect from such rents and income any uncollected portion of such delinquent taxes, penalties, interest and costs and expenses as aforesaid.

L.1939, c. 362, p. 872, s. 7. Amended by L.1953, c. 51, p. 897, s. 28.



Section 54:4-130 - Discharge Of Receiver; Abatement Of Receivership Proceedings Or Suit; Receipted Tax Bill Or Certificate Of Redemption

54:4-130. Discharge of receiver; abatement of receivership proceedings or suit; receipted tax bill or certificate of redemption
Whenever the delinquent taxes against any such real property and the delinquent taxes for which the property has been sold, together with all penalties, interest and costs and expenses as aforesaid, have been fully paid and satisfied out of the rents and income collected by the receiver from such real property, the collector shall apply to the court for his discharge as such receiver. The owner or any person interested in such real property, upon presentation to the collector of a certified copy of the order or judgment of discharge, may receive, as the case may be, receipted tax bills for the payment of such taxes or a certificate of redemption from such tax sale. For good cause shown, the receiver may be discharged by the court at any time.

L.1939, c. 362, p. 873, s. 8. Amended by L.1953, c. 51, p. 897, s. 29.



Section 54:4-131 - Intervention By Collector When Receiver In Possession In Mortgage Foreclosure Suit Or Other Suit Charged With Collection Of Rents And Income

54:4-131. Intervention by collector when receiver in possession in mortgage foreclosure suit or other suit charged with collection of rents and income
In all cases where a receiver is in possession of such real property by appointment of the court in a mortgage foreclosure suit or in any suit wherein a receiver is charged with the collection of the rents and income of such real property, and the owner or any person interested therein or the receiver thereof shall fail or refuse to make proper payments to the collector upon delinquent taxes against such real property or delinquent taxes for which such real property has been sold, including penalties, interest and other charges and costs, the collector, at any time during the pendency of any such suit, may intervene by verified petition in such suit and apply to the court for such order or orders as the court may deem proper for the payment of such delinquent taxes, penalties, interest and other charges and costs, in accordance with the priority of lien and right of such taxes, penalties, interest and other charges and costs, as is by law provided for other liens, rights and interests.

L.1939, c. 362, p. 874, s. 9.



Section 54:4-132 - Remedy As Cumulative

54:4-132. Remedy as cumulative
The remedy of collecting delinquent taxes herein provided for shall not be in lieu of or in derogation of any other remedy or remedies for the collection of delinquent taxes, but shall be in addition to all other remedies for such collection.

L.1939, c. 362, p. 874, s. 10.



Section 54:4-133 - Exceptions To Application Of Act

54:4-133. Exceptions to application of Act
This act shall not apply to real property occupied by the owner as his residence and from which he derives no rent or to farm property occupied by the owner thereof and from which he derives no rent.

L.1939, c. 362, p. 874, s. 11.



Section 54:4-134 - Application Of Refund To Delinquency.

54:4-134 Application of refund to delinquency.

2. a. (1) Whenever the owner of real property shall be entitled, pursuant to a determination of a county board of taxation or a judgment of the tax court, to a refund of all or any portion of the property taxes paid against the property in any given year, and any property taxes, water or sewer payments, or parking or payroll taxes imposed or to be collected by the municipality against that property or the owner or owners of that property are delinquent at the time of the determination or judgment, the governing body of the municipality constituting the taxing district in which the property is located may apply the refund, or such portion thereof as may be necessary, including any accrued interest, against the delinquency.

(2)In addition to the application of a refund against a delinquency as set forth in paragraph (1) of this subsection, a refund from an appeal on the assessment of a property that was a constituent part of an industrial site or complex that is currently vacant or underutilized, and that is subject to any federal or State court order, or administrative action or order, for environmental remediation, shall be deposited by the taxing district with the Commissioner of Environmental Protection, to be used to ensure required site remediation. Once the industrial site has been remediated, any remaining refund amounts shall be returned by the commissioner to the taxpayer within 30 days after completion of the site remediation. Any monies not returned within 30 days shall be paid, with interest, from the date of completion of the site remediation, at a rate of 5% per annum. The provisions of this paragraph shall not apply to any property for which a remediation trust fund has been established pursuant to the provisions of section 25 of P.L.1993, c.139 (C.58:10B-3).

b.If the total amount of the refund is equal to or exceeds the total amount of the delinquency, the lien against the property for unpaid taxes shall be extinguished, and the balance, if any, remaining after the application of the refund against the delinquency shall be forwarded to the owner not later than 60 days after the date of the determination of the county board of taxation or the tax court judgment, as the case may be. If the total amount of the delinquency exceeds the total amount of the refund, the balance of the delinquency remaining shall remain a lien against the property.

L.1983, c.137, s.2; amended 1987, c.100; 2012, c.19, s.2.



Section 54:4-135 - Construction Of Act

54:4-135. Construction of act
Nothing in this amendatory and supplementary act shall be construed as defining real property taxes, generally, as constituting a personal debt of the owner of the property against which the taxes are assessed and levied, or as authorizing the enforcement of that assessment and levy, other than where prescribed by law, by any legal action against that owner personally.

L.1983, c. 137, s. 3, eff. April 14, 1983.



Section 54:4-136 - Application Of Act

54:4-136. Application of act
This amendatory and supplementary act shall apply to:

a. Any action initiated on or after the effective date of this amendatory and supplementary act;

b. Any action pending before a county board of taxation or the tax court on or after that date; and

c. Any appeal of a determination of a county tax board or a judgment of the tax court, which appeal is pending before any court of this State on or after that date.

L.1983, c. 137, s. 4, eff. April 14, 1983.



Section 54:4A-1 - United States Or Agency Thereof, Contributions In Lieu Of Taxes, Procedure; Disposition.

54:4A-1 United States or agency thereof, contributions in lieu of taxes, procedure; disposition.

1.In case the Government of the United States or any agency thereof shall make contributions in lieu of taxes, the contributions shall be made and received as follows:

In the case of contributions made in lieu of the State school tax, such contribution shall be made to the Treasurer of the State and shall be considered as an addition to the State school tax levied against the county in which the property of the Government of the United States or any agency thereof is situated for which the in lieu contribution is made, and shall be apportioned in the same manner as the State school tax is apportioned.

In case of contribution made in lieu of county or county subdivision taxes, such contribution shall be made to the county treasurer to be used for such purposes as the tax is used for which the in lieu payment is made.

In case of contribution made in lieu of the local school tax, such contribution shall be made to the board secretary or treasurer of school moneys, as appropriate, of the school district in which the property is located, for which the in lieu contribution is made, and to be used for school purposes.

In case of contribution made in lieu of municipal or municipal subdivision purpose taxes, such contribution shall be made to the treasurer of the municipality to be used for such purposes as the tax is used for which the in lieu contribution is made.

L.1945, c.66, s.1; amended 2010, c.39, s.37.



Section 54:4A-2 - Contributions In Lieu Of Taxes For Prior Years; Disposition

54:4A-2. Contributions in lieu of taxes for prior years; disposition
Should be contribution be made in lieu of taxes levied for prior years, such contributions shall be made as provided by section one hereof and shall be used for the purposes designated in section one.

L.1945, c. 66, p. 345, s. 2.



Section 54:4A-3 - Receipt Given For Contributions In Lieu Of Taxes.

54:4A-3 Receipt given for contributions in lieu of taxes.

3.The treasurer, or board secretary or treasurer of school moneys, as appropriate, receiving any of the above contributions in lieu of taxes is authorized to give a receipt therefor.

L.1945, c.66, s.3; amended 2010, c.39, s.38.



Section 54:4A-4 - Palisades Interstate Park Lands; Compensation To Municipalities

54:4A-4. Palisades Interstate Park lands; compensation to municipalities
The assessor of any municipality, wherein is situate lands exempt from taxation and held by the Palisades Interstate Park Commission exceeding in the aggregate ten per centum (10%) of the total area thereof, shall file with the county board of taxation in each year, with his assessment list, a certificate that the area of such lands exceeds in the aggregate ten per centum (10%) of the total area of the municipality, briefly describing the same, and stating the value of such lands without the buildings and improvements, if any, as valued in his list of exempt property, prepared pursuant to section 54:4-27 of the Revised Statutes.

L.1947, c. 73, p. 441, s. 1.



Section 54:4A-5 - Estimate Of Sum Municipality Would Have Derived; Appropriation

54:4A-5. Estimate of sum municipality would have derived; appropriation
The county board of taxation shall, in each year, estimate the sum of money which the municipality would have derived during said year as tax revenue for local purposes from such lands, if the same were not exempt from taxation, as soon as practicable after the receipt of such certificate and shall forthwith certify such amount to the clerk of the municipality and to the State Department of Taxation and Finance and the State Department of Taxation and Finance shall transmit copies of said certificate to the Governor forthwith and to the chairmen of the Appropriation Committees of the Senate and General Assembly during the first week of the session of the Legislature held in the next ensuing calendar year, to the end that there may be appropriated by the Legislature to such municipality a sum to compensate such municipality for the loss of revenue occasioned by reason of the exemption from taxation of such lands.

L.1947, c. 73, p. 441, s. 2.



Section 54:4A-6 - Budget; Including Sum Appropriated

54:4A-6. Budget; including sum appropriated
Any sum so appropriated in any year shall be included by the municipality in its budget for the following year as anticipated revenue and shall be paid to the municipality on or before July first of that year, according to the warrant of the Commissioner of Taxation and Finance drawn on the State Treasurer to the order of the treasurer of the municipality.

L.1947, c. 73, p. 442, s. 3.



Section 54:4A-7 - Use Of Sum Appropriated

54:4A-7. Use of sum appropriated
The said sum, so appropriated and paid to the municipality, shall be used by the municipality for general municipal purposes.

L.1947, c. 73, p. 442, s. 4.



Section 54:4B-1 - Effect Of Administrative Or Judicial Proceedings Upon Apportionment, Collection Or Payment Of Taxes

54:4B-1. Effect of administrative or judicial proceedings upon apportionment, collection or payment of taxes
No proceeding before any administrative tribunal or before any court of this State or of the United States shall suspend the apportionment, collection or payment of county taxes, nor shall any official of any taxing district charged by law with such duty, fail to collect, or having collected, fail to transmit such county taxes to the county treasurer or other county official authorized by law to receive them, by reason of the pendency of any such proceeding.

L.1960, c. 175, p. 717, s. 1, eff. Jan. 10, 1961.



Section 54:4B-2 - Finding Of Invalidity, Excessiveness Or Inadequacy Of Tax; Debiting Or Crediting Difference Between Amount Paid And Lawful Share

54:4B-2. Finding of invalidity, excessiveness or inadequacy of tax; debiting or crediting difference between amount paid and lawful share
Whenever in any proceeding before any administrative tribunal or any court of this State or of the United States it shall be determined that any county tax assessed or allocated to any taxing district is unconstitutional or illegal, in whole or in part, or is excessive or inadequate for other reasons, such local taxing district shall be debited or credited as the case may be, on the county taxes next due, with the difference between the amount which it has paid and the amount ultimately determined as said taxing district's lawful share of county taxes.

L.1960, c. 175, p. 718, s. 2.



Section 54:4B-3 - Right Of Taxing District Entitled To Credit To Sue For Repayment Of Excess Taxes

54:4B-3. Right of taxing district entitled to credit to sue for repayment of excess taxes
In no case shall any taxing district entitled to credit on county taxes as provided in section 2 hereof, have the right to sue for or obtain a judgment directing the repayment of such excess taxes by the county treasurer or by any other county official.

L.1960, c. 175, p. 718, s. 3.



Section 54:4B-4 - Exclusive Remedy; Applicability

54:4B-4. Exclusive remedy; applicability
The remedy provided herein relating to excess county tax payments made by taxing districts shall be sole and exclusive and shall apply to excess taxes whether paid heretofore or hereafter and shall also apply where any such taxing district has heretofore obtained or may hereafter obtain a judgment for the repayment of such excess taxes.

L.1960, c. 175, p. 718, s. 4.



Section 54:5-1 - Short Title

54:5-1. Short title
This chapter shall be known as the "tax sale law" .



Section 54:5-2 - "Land" , "Municipality" And "Municipal Lien" Defined

54:5-2. "Land" , "municipality" and "municipal lien" defined
As used in this chapter:

"Land" or "lands" means and includes all real property;

"Municipality" means and includes every taxing district having the machinery for the assessment and collection of taxes;

"Municipal liens" means and includes all liens mentioned in this chapter, and all existing liens of like character.



Section 54:5-3 - Construction As Remedial Legislation

54:5-3. Construction as remedial legislation
This chapter shall be deemed to be a remedial statute and to operate both prospectively and retrospectively, and be liberally construed to effectuate the remedial objects thereof.



Section 54:5-4 - Deputy May Act For Officer; Officer Liable

54:5-4. Deputy may act for officer; officer liable
Any act authorized or directed by this chapter to be done by any officer may be done or performed by a deputy thereunto specially deputized for the purpose. The officer and his sureties shall be liable for all acts of the deputy.



Section 54:5-5 - Affidavits; Perjury

54:5-5. Affidavits; perjury
The filing of affidavits under this chapter shall be deemed a legal proceeding for the purpose of a prosecution for perjury or subornation thereof.



Section 54:5-6 - Unpaid Taxes A Continuous Lien; Penalties And Costs

54:5-6. Unpaid taxes a continuous lien; penalties and costs
54:5-6. Taxes on lands shall be a continuous lien on the land on which they are assessed and all subsequent taxes, interest, penalties and costs of collection which thereafter fall due or accrue shall be added to and be a part of such initial lien.

Amended 1944,c.247; 1991,c.75,s.42; 1994,c.32,s.5.



Section 54:5-7 - Assessments For Municipal Improvements, Continuous Liens.

54:5-7 Assessments for municipal improvements, continuous liens.

54:5-7. All assessments for benefits for municipal improvements, including, but not limited to local improvements pursuant to R.S.40:56-21, shall be a continuous lien on the land on which they are assessed on and after the date fixed in the laws, or the effective date of the ordinance or resolution, as the case may be, authorizing the assessment, or if no date is so fixed, then on and after the date on which they are payable. The lien shall be considered a statutory lien for all purposes, including the federal bankruptcy code, regardless of whether or not the amount of the assessment has been determined at the time that the lien attaches to the land. A confirmation hearing process to determine the amount of an assessment, such as is set forth in R.S.40:56-21, shall not affect the commencement or validity of a lien under this section. All subsequent interest, penalties and costs of collection which thereafter accrue shall be added to and be a part of the initial lien.

Amended 2002, c.15, s.11.



Section 54:5-8 - Other Liens; When Effective

54:5-8. Other liens; when effective
All other municipal charges which are liens on real property shall become liens on the respective dates fixed by law.



Section 54:5-9 - Municipal Liens Paramount

54:5-9. Municipal liens paramount
Every municipal lien shall be a first lien on such land and paramount to all prior or subsequent alienations and descents of such lands or encumbrances thereon, except subsequent municipal liens.



Section 54:5-10 - Judicial Proceedings Affect Liens Only When Lis Pendens Filed

54:5-10. Judicial proceedings affect liens only when lis pendens filed
No judicial proceeding shall operate to stay the enforcement of any municipal lien, unless the court shall so order, nor unless due notice of the order describing the land and naming the owner shall be filed as a notice of lis pendens in the office of the county clerk or register of deeds and mortgages, as the case may be, of the county where the lands are situate.

Amended by L.1953, c. 51, p. 898, s. 30.



Section 54:5-11 - Official Designated To Examine Records, Certify Unpaid Municipal Liens; Immunity

54:5-11. Official designated to examine records, certify unpaid municipal liens; immunity
54:5-11. The governing body of each municipality shall from time to time by resolution, designate an official of the municipality to make examinations of its records as to unpaid municipal liens and to certify the result thereof. The official so designated, and each new incumbent of the office, shall thereafter be vested with the power to make official certificates of searches for municipal liens until a new official has been designated for the purpose, and no other official than the one so designated shall make any such official certificate. No personal liability shall attach or be chargeable to the official so designated.

Amended 1994,c.32,s.6.



Section 54:5-12 - Certificate As To Taxes And Other Liens

54:5-12. Certificate as to taxes and other liens
Upon receipt of the fees hereinafter provided, and of a written application from any person containing a diagram or description showing the location and dimensions of the tract of land to be covered by the certificate, and the name of the owner of the tract, such official shall make an examination of the records of the municipality, and within 15 days after receipt of the application, issue a certificate certifying the taxes, assessments or other municipal liens or charges, levied or assessed against the property described in the application, which are liens thereon at the date of the certificate. He shall include therein all unpaid installments of assessments theretofore levied and in force, whether due or not and whether the land is or may be subject to roll-back taxes under the Farmland Assessment Act of 1964, P.L.1964, chapter 48 (C. 54:4-23.1 et seq.).

Amended by L.1964, c. 67, s. 1; L.1970, c. 293, s. 1, eff. Dec. 14, 1970.



Section 54:5-13 - Certificate To Include Statement Of Municipal Liens, Tax Sales And Assessments Under Farmland Assessment Act

54:5-13. Certificate to include statement of municipal liens, tax sales and assessments under Farmland Assessment Act
The certificate provided for in section 54:5-12 of this Title shall include a statement of all municipal liens and outstanding certificates of tax sale, whether held by the municipality or not, made at any time prior to the date of its certification and not redeemed at such date as shown on the records of the municipality, and in the case of a continuation search shall indicate whether the liens, if any, shown in the original certificate shall have been paid and satisfied or remain in force. In addition, the certificate shall state whether the land is being assessed or has been assessed within the 3 years last past under the Farmland Assessment Act of 1964, P.L.1964, chapter 48 (C. 54:4-23.1 et seq.) and may be subject to roll-back taxes thereunder.

Amended by L.1944, c. 97, p. 252, s. 1; L.1947, c. 356, p. 1156, s. 1; L.1970, c. 293, s. 2, eff. Dec. 14, 1970.



Section 54:5-14 - Schedule Of Fees For Searches

54:5-14. Schedule of fees for searches
The official appointed as provided in section 54:5-11 of this Title shall receive, for each certificate issued by him, a fee of $10.00.

Amended by L.1964, c. 256, s. 1; L.1977, c. 78, s. 1, eff. May 2, 1977.



Section 54:5-15 - Continuation Searches; Fee

54:5-15. Continuation searches; fee
When the holder of a certificate issued as hereinbefore provided shall, within 3 years from the date thereof, apply for a continuation thereof, the fees charged therefor shall not exceed $2.00 per calendar year.

Amended by L.1964, c. 256, s. 2; L.1977, c. 78, s. 2, eff. May 2, 1977.



Section 54:5-16 - Searches Certified As Correct; Duplicates Kept.

54:5-16 Searches certified as correct; duplicates kept.

54:5-16. Searches certified as correct; duplicates kept.

All searches so made shall be certified as correct by the designated official, and the fees collected shall be paid by him to the governing body of the municipality. The designated official shall keep a duplicate copy of each certificate, which shall be consecutively numbered and show the amount of fees charged. The Division of Archives and Records Management in the Department of State, with the approval of the State Records Committee, shall determine a retention schedule for all certificates made by the designated official.

Amended 2003, c.52.



Section 54:5-17 - Liens And Outstanding Certificates Of Tax Sale Not Shown By Search; Persons Protected

54:5-17. Liens and outstanding certificates of tax sale not shown by search; persons protected
A bona fide purchaser, lessee or mortgagee who shall acquire for a valuable consideration an interest in lands covered by an official tax search and in reliance on said search shall hold such interest free from any municipal lien and any outstanding certificate of tax sale held by the municipality and any outstanding certificate of tax sale not held by the municipality and not yet recorded within the three months period from date of sale allowed by section 54:5-51 of the Revised Statutes and not shown on that search, and it shall be the duty of the municipality to obtain at its own cost and expense the discharge of any such outstanding certificate of tax sale not held by the municipality not shown on that search.

Amended by L.1947, c. 356, p. 1157, s. 2.



Section 54:5-18 - Failure To Issue Search Or Disclose Official When Demanded; Effect

54:5-18. Failure to issue search or disclose official when demanded; effect
If the official designated in the manner provided in section 54:5-11 of this title fails to issue the tax search at his office within the time provided by this article, or if the municipal clerk upon written demand shall fail within fifteen days to state the name and place of office of the official of the municipality duly designated to make tax searches, a person acquiring an interest in lands described in the application or demand and relying thereon shall hold the lands free from municipal liens existing and held by the municipality at the date of the application or demand.



Section 54:5-18.1 - Searches For Municipal Improvements Not Assessed

54:5-18.1. Searches for municipal improvements not assessed
In addition to, but separate and apart from, the official certificates of searches for municipal liens as authorized by sections 54:5-11 et seq. of the Revised Statutes, the governing body of each municipality shall provide by resolution for the making of official certificates of searches as to municipal improvements authorized by ordinance of the municipality, but not assessed, affecting any parcel or tract of land in said municipality in that a future assessment will be made thereon pursuant to such ordinance.

L.1946, c. 269, p. 928, s. 1.



Section 54:5-18.2 - Certificates; Contents

54:5-18.2. Certificates; contents
Each such certificate shall, when such an ordinance has not been adopted, state that no ordinance has been adopted by the governing body of the municipality authorizing any improvement for which a future assessment will be made upon the parcel or tract of land covered by such certificate, or, if such an ordinance has been adopted, such certificate shall set forth the number of the ordinance, the date of its adoption and the type of improvement or improvements authorized by it.

L.1946, c. 269, p. 928, s. 2.



Section 54:5-18.3 - Title Of Certificate; Person Making; Issuance On Application

54:5-18.3. Title of certificate; person making; issuance on application
Said certificates shall be called "certificates as to liability for assessment for municipal improvements." The governing body of the municipality shall, by the resolution aforesaid, designate the municipal clerk or municipal engineer as the person who shall make such certificates. The official so designated shall issue such a certificate within fifteen days after receipt of the fees hereinafter provided and of a written application from any person containing a diagram showing the location and dimensions of the tract of land to be covered by the certificate and the name of the owner of the tract.

L.1946, c. 269, p. 928, s. 3.



Section 54:5-18.4 - Fee

54:5-18.4. Fee
The official appointed as herein provided shall be entitled to demand and receive for each such certificate issued by him a reasonable fee, not in excess of those provided for in sections 54:5-14 and 54:5-15 of article three, chapter five, of Title 54 of the Revised Statutes.

L.1946, c. 269, p. 929, s. 4.



Section 54:5-18.5 - Land Covered By Certificate Free From Subsequent Improvement Liens

54:5-18.5. Land covered by certificate free from subsequent improvement liens
Any person who shall acquire for a valuable consideration an interest in lands covered by any such certificate in reliance thereon shall hold such interest free from any subsequent liens of the municipality for any such municipal improvements which have been authorized by ordinance at the time such certificate was issued, but not assessed, and which are not shown in such certificate.

L.1946, c. 269, p. 929, s. 5.



Section 54:5-18.6 - Failure To Issue Certificate After Demand; Land Free From Future Lien

54:5-18.6. Failure to issue certificate after demand; land free from future lien
If the official designated to make and issue any such certificate fails to issue the same within fifteen days after receipt of an application therefor and the fees provided for herein, a person acquiring an interest in lands described in the application and in reliance thereon shall hold such interest free from any subsequent liens of the municipality for any such municipal improvements which have been authorized by ordinance prior to the expiration of said fifteen days but not then assessed.

L.1946, c. 269, p. 929, s. 6.



Section 54:5-19 - Power Of Sale, "Collector" And "Officer" Defined.

54:5-19 Power of sale, "collector" and "officer" defined.
54:5-19. The term "collector" as hereinafter used includes any such officer, and the term "officer" includes the collector.

A municipality shall have the authority to conduct both standard and accelerated tax sales.

When unpaid taxes or any municipal lien, or part thereof, on real property remain in arrears at the close of the fiscal year, the collector or other officer charged by law in the municipality with that duty, shall enforce the lien by selling the property in the manner set forth in this article by holding a standard tax sale in the following fiscal year.

When unpaid taxes or any municipal lien, or part thereof, on real property remains in arrears on the 11th day of the eleventh month in the fiscal year when the taxes or lien became in arrears, the collector or other officer charged by law in the municipality with that duty, shall enforce the lien by selling the property in the manner set forth in this article by conducting an accelerated tax sale by selling the property in the manner set forth in this article, provided that the sale is conducted and completed no earlier than in the last month of the fiscal year. Whenever the due date for the fourth quarter property tax installment payment has been extended for real property pursuant to the provisions of subsection a. of R.S.54:4-67, a municipality shall not conduct an accelerated tax sale with respect to that installment pursuant to this section.

In either a standard or an accelerated tax sale, the municipality may by resolution direct that when unpaid taxes or other municipal liens or charges, or part thereof, are in arrears as of the 11th day of the eleventh month of the fiscal year, such sale shall include only such unpaid taxes or other municipal liens or charges as were in arrears in the fiscal year designated in such resolution, and may by resolution, either general or special, direct that there shall be omitted from such sale any or all such unpaid taxes, and other municipal liens, or parts thereof, on real property, upon which regular, equal monthly installment payments are being made, in pursuance to such agreement as may be authorized by said resolution between the collector and the owner or person interested in the property upon which such delinquent taxes may be due; provided, that said agreement shall require payment of such installment payments in amounts large enough to pay in full all delinquent taxes, assessments and other municipal liens held by the municipality, in not more than five years from the date of such agreement; provided, that the extension of time for payment of such arrearages herein authorized shall not apply to any parcel of property which prior thereto has been included in any plan theretofore adopted by any municipality of this State under and pursuant to the provisions of any public statute of this State whereunder prior extensions for the payment of delinquent taxes were authorized; provided further, that the right of any person interested in such property to pay such arrears in such installments shall be conditioned on the prompt payment of the installments of taxes for the current year in which such agreement is made, and all subsequent taxes, assessments and other municipal liens imposed or becoming a lien thereafter, including all installments thereafter payable on assessments theretofore levied, and also the prompt payment of all installments of arrears as hereinbefore authorized; and provided further, that in case any such installment of arrears or any new taxes, assessments or other liens are not promptly paid, that is to say, within thirty days after the date when the same is due and payable, then such agreement shall be void, and in any such case the collector, or other officer charged by law with that duty, shall proceed to enforce such lien by selling in the manner in this article provided.

amended 1944, c.108; 1991, c.75, s.43; 1997, c.99, s.5; 2009, c.320, s.1; 2015, c.203, s.2.



Section 54:5-19.1 - Electronic Tax Lien Sales By Municipalities.

54:5-19.1 Electronic tax lien sales by municipalities.

1. a. Any provision of law to the contrary notwithstanding, a municipality may satisfy requirements of the "tax sale law," R.S.54:5-1 et seq., electronically through the use of any nationally recognized electronic municipal tax lien service, including, but not limited to, electronic publication of tax lien sale notices, electronic auctions, electronic payment for purchased liens, digital signature validation, or any other matters necessary for the conduct of electronic tax lien sales in accordance with rules, regulations and procedures promulgated by the Director of the Division of Local Government Services in the Department of Community Affairs in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

b.Any tax sale notices required to be sent to a property owner or lienholder shall continue to be made by mail pursuant to the "tax sale law," R.S.54:5-1 et seq.

c.The director may authorize "electronic tax lien sale" pilot programs on a case-by-case basis upon application of individual municipalities prior to the director's promulgation of rules, regulations and procedures pursuant to subsection a. of this section.

L.2001,c.160,s.1.



Section 54:5-19.2 - Definitions Relative To Contracts For Property Tax Lien Management Services.

54:5-19.2 Definitions relative to contracts for property tax lien management services.

1.As used in this act:

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Property" means parcels of land and their improvements on which the municipality holds a tax lien, or which were acquired by the municipality through the property tax foreclosure process, and including such parcels that the municipality possesses and for which it acts as a receiver pursuant to section 1 of P.L.1942, c.54 (C.54:5-53.1).

"Qualified municipality" means a municipality that is qualified to receive assistance under P.L.1978, c.14 (C.52:27D-178 et seq.), a municipality under the supervision of the Local Finance Board pursuant to the provisions of the "Local Government Supervision Act (1947)," P.L.1947, c.151 (C.52:27BB-1 et seq.), a municipality that has issued qualified bonds pursuant to the provisions of the "Municipal Qualified Bond Act," P.L.1976, c.38 (C.40A:3-1 et seq.) or a municipality identified by the director to be facing serious fiscal distress.

L.2001,c.266,s.1.



Section 54:5-19.3 - Contracts For Property Tax Lien Management Services.

54:5-19.3 Contracts for property tax lien management services.

2.Notwithstanding any other provision of law to the contrary, the governing body of a qualified municipality, by resolution, may enter into contracts for property tax lien management services with organizations for the purpose of assisting the qualified municipality in managing its property. For the purposes of this section, property tax lien management services shall be comprehensive in nature given the needs of the qualified municipality, and shall include the following activities as necessary for a comprehensive program of property tax lien management:

a.Developing and administering an asset management and disposition plan for properties owned by the municipality;

b.Developing and administering activities to encourage and assist property owners in satisfying their obligations and retaining their properties, which shall include, but not be limited to working with lenders and non-profit agencies to develop programs that help residential taxpayers address their credit problems and related service programs;

c.Educating property owners about financial alternatives in addressing back taxes, including making installment payments pursuant to R.S.54:5-65 et seq.;

d.Recommending and managing possession and receivership, foreclosure, and property sale activities;

e.Assembling and marketing properties to potential buyers and developers through public sale of properties to be sold, or by assignment sale of tax liens pursuant to N.J.S.54:5-112 and N.J.S.54:5-113;

f.Developing a database of information relating to all properties for which the qualified municipality holds a lien, where at the conclusion of the contract, the contents of the database shall be provided to that municipality in an electronic format that can be used by the municipality;

g.Providing regular reports to the governing body of the qualified municipality and the tax collector on the status of property tax lien management activities and the information obtained through the management process;

h.Managing property owned by the qualified municipality in preparation for its sale, assignment, or possession; or

i.Other similar programs and activities as approved by the director.


L.2001,c.266,s.2.



Section 54:5-19.4 - Contracts To Include Compensation To Contractor, Bases.

54:5-19.4 Contracts to include compensation to contractor, bases.

3.Contracts for property tax lien management services shall include compensation to the contractor based on any combination of the following mechanisms:

a.A percentage of proceeds earned by the qualified municipality from the outright sale of property or from an assignment sale;

b.A percentage of the proceeds from installment agreements entered into through the efforts of the contractor;

c.A percentage of the proceeds from the management of properties assigned to the contractor as part of possession and receivership, or preparing for a sale or assignment; or

d.A fixed amount for general services affecting all parcels whose tax lien is owned by the municipality, which may, at the option of the municipality, be either prorated and charged against such properties as a municipal charge, or be appropriated as if it were subject to the provisions of sections 1 through 5 of P.L.1961, c.22 (C.40A:4-55.1 through 40A:5-55.5).

L.2001,c.266,s.3.



Section 54:5-19.5 - Approval Process By Governing Body.

54:5-19.5 Approval process by governing body.

4.Contracts for property tax lien management shall be approved by the governing body of the qualified municipality and shall then be submitted to the director for approval. The mayor or other chief executive officer shall not execute the contract until the director approves the contract. If the director neither approves nor returns the contract with recommendations for amendment within 45 days of the director's receipt of the contract, then the contact shall be deemed as approved.

L.2001,c.266,s.4.



Section 54:5-19.6 - Provision Of Information.

54:5-19.6 Provision of information.

5.The municipal tax collector of the qualified municipality shall provide the property tax lien management service contractors with any and all information as the tax collector may have available that is related to tax liens, and shall make available records of the tax collector's office accessible to the contractor as the contractor may require. Nothing in P.L.2001, c.266 (C.54:5-19.2 et seq.) shall supersede the responsibility of the tax collector to collect and record property tax receipts and manage those responsibilities statutorily assigned to the tax collector.

L.2001,c.266,s.5.



Section 54:5-19.7 - Contracts Considered Professional Service; Duration.

54:5-19.7 Contracts considered professional service; duration.

6.Notwithstanding the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.) to the contrary, contracts for property tax lien management services shall be considered as a professional service and may be entered into for a period not to exceed three years.

L.2001,c.266,s.6.



Section 54:5-20.1 - Discretion Of Tax Collector As To Sale.

54:5-20.1 Discretion of tax collector as to sale.


12. When a tax on real property, or other municipal fee or charge levied against real property, together with the interest, penalties, charges and costs of advertising, would amount to less than $100, it shall be discretionary with the tax collector as to whether or not the property shall be advertised and sold for the enforcement of the lien. The tax, fee or charge shall remain a lien on the property and may be included in any tax sale or other municipal lien sale affecting the property, notwithstanding any other law to the contrary. When any such tax, lien or charge shall be due for a period of five years following the year in which it became in arrears, the collector shall sell the property.

L.2009, c.320, s.12.



Section 54:5-21 - Lands Listed For Sale; Liens Listed; Installments Added.

54:5-21 Lands listed for sale; liens listed; installments added.

54:5-21. The collector shall make a list of the lands so subject to sale, describing them in accordance with the last tax duplicate, including the name of the owner as shown on the duplicate, amplifying the description in the duplicate if necessary to better identify the parcel. He shall enter on the list all taxes, assessments and other municipal charges which were a lien at the close of the fiscal year. He shall add to the list all unpaid installments of assessments for benefits theretofore levied and existing as immediate or direct benefits, whether then payable or not, so that the list shall be a complete statement of all municipal charges against the property existing at the close of the fiscal year, together with all interest and costs on all of the items of the list computed to date of sale. If directed so to do by resolution, the collector shall omit from such list such lands as may be subject to sale for unpaid taxes or for any municipal lien, or part thereof, upon which regular installment payments are being made under any agreement or agreements approved by the municipality.

In the case of a standard tax sale, the list shall be prepared at least 50 calendar days prior to the date of sale. The collector may prepare the list after the 11th day of the eleventh month of the fiscal year, and prior to the close of the fiscal year, in order to start advertising the standard tax sale prior to the close of the current fiscal year.

In the case of an accelerated tax sale, the list shall be prepared as of the 11th day of the 11th month of the current fiscal year, and shall include only those taxes, assessments and other municipal charges that were delinquent as of that date.

amended 1945, c.232, s.2; 1991, c.75, s.44 2009, c.320, s.2.



Section 54:5-22 - Installments Not Yet Due May Be Excluded; Procedure

54:5-22. Installments not yet due may be excluded; procedure
When an assessment for benefits for municipal improvements is payable in installments by virtue of any law, ordinance or resolution and under the terms of that law, ordinance or resolution, or of any other law, the whole amount or unpaid balances of the assessment has become due and payable by reason of a default in the payment of any of the installments, or in the payment of any other municipal lien, the governing body of the municipality, or the board or body having charge of its finances, may by resolution determine that any subsequent installments which would not yet have become due except for the default shall be considered as not in default, and may by such resolution direct the collector to withhold from any tax sale the subsequent installments not yet due and offer the premises for sale only under the installments or other municipal liens which may be actually in default. The sale shall then be made subject to the lien of the installments not yet due.



Section 54:5-23 - List Of Installments Not Due; Statement In Certificate Of Sale

54:5-23. List of installments not due; statement in certificate of sale
When installments not yet due are not included in the amount for which sale is made, the amount of such installments shall, nevertheless, be included in the list made up under section 54:5-21 of this Title, but shall be entered in the list as an appendix to each parcel affected thereby under the heading "installments not due." In the notice of sale required by section 54:5-25 of this Title after the statement of the amount due on every such parcel, shall be added a statement substantially in the following form:

"To be sold subject to assessment installments not yet due, amounting to (stating the amount thereof) and interest thereon."

In the certificate of sale provided for under section 54:5-46 of this Title there shall be added to the statement that the sale is subject only to municipal liens accruing after December thirty-first, one thousand nine hundred , (insert year of last item of taxes or assessments for which sale is to be made) a statement substantially in the following form:

"And to assessment installments not yet due, amounting to (stating the amount thereof) and interest."

The title of a person claiming under a tax sale shall not be subject to any municipal lien except those recited in the certificate.

Amended by L.1945, c. 232, p. 749, s. 3.



Section 54:5-24 - Maintenance Of List.

54:5-24 Maintenance of list.

54:5-24. The list shall be maintained as a permanent record of that office. The list shall be either a bound book or a bound hard copy of a computer-generated list. The list may be made up in one or more sections and the term "list" as used in this chapter shall apply to any such section.

amended 2009, c.320, s.3.



Section 54:5-25 - Notice Of Sale; Contents

54:5-25. Notice of sale; contents
54:5-25. After completing the list or sections thereof the collector shall give public notice of the time and place of sale, stating the description of the several lots and parcels of land and the owner's name as contained in the list, together with the total amount due thereon respectively as computed to the date of tax sale and stating in substance that the respective lands will be sold to make the amounts severally chargeable against them on said date as computed in the list, together with interest to the date of sale, and the costs of sale. No other statements need be included in the notice.

Amended 1945,c.232,s.4; 1965,c.187,s.1; 1991,c.75,s.45.



Section 54:5-26 - Notice Of Tax Sale; Posting, Publication.

54:5-26 Notice of tax sale; posting, publication.

54:5-26. Copies of the notice of a tax sale shall be set up in five of the most public places in the municipality, and a copy of the notice shall be published in a newspaper circulating in the municipality, once in each of the four calendar weeks preceding the calendar week containing the day appointed for the sale. In lieu of any two publications, notice to the property owner and to any person or entity entitled to notice of foreclosure pursuant to section 20 of P.L.1948, c.96 (C.54:5-104.48) may be given by regular or certified mail, the costs of which shall be added to the cost of the sale in addition to those provided in R.S.54:5-38, not to exceed $25 for each notice for a particular property.

For the purposes of notice in connection with a special tax sale for eligible properties which are on an abandoned property list established by the municipality pursuant to section 36 of P.L.1996, c.62 (C.55:19-55), a single advertisement published in a newspaper circulating in the municipality no less than four and no more than six weeks prior to the sale, along with notice to the property owner and any person or entity entitled to notice of foreclosure pursuant to section 20 of P.L.1948, c.96 (C.54:5-104.48), shall constitute sufficient notice of sale on the part of the municipality.

Failure of the property owner to receive a notice of a tax sale properly mailed by the tax collector shall not constitute grounds to void the subsequent tax sale. If ordinances of the municipality are required to be published in any special newspaper or newspapers, the notice shall be published therein.

amended 1997, c.99, s.6; 2005, c.118, s.10; 2009, c.320, s.4.



Section 54:5-27 - Notice To Owner; Mailing

54:5-27. Notice to owner; mailing
When the owner's name appears in the list and his post-office address is known, the collector shall mail to him at that address, postage prepaid, a copy of the notice. Failure to mail the notice shall not invalidate any proceeding hereunder.



Section 54:5-28 - Sale; Adjournments; Restrictions; Readvertisement

54:5-28. Sale; adjournments; restrictions; readvertisement
At the time and place fixed for the sale and from time to time thereafter the collector may adjourn the sale in his discretion, either for want of bidders or at the request of persons interested, or for any other reason satisfactory to him, from day to day or from week to week, on making public announcement thereof, and noting the adjournment on the list. Adjournments shall not be made for more than eight weeks in all, after which new public notice shall be given as hereinbefore provided if further sale is to be made.



Section 54:5-29 - Payment Of Amount Due Prior To Tax Sale; Priority.

54:5-29 Payment of amount due prior to tax sale; priority.

54:5-29. At any time before sale the collector shall receive payment of the amount due on any property, together with the interest and costs set forth in R.S.54:5-38, incurred up to the time of payment. When a taxpayer whose property is included in a tax sale shall, prior to the sale, pay the full amount advertised in the sale, plus any interest on any other delinquencies, the tax collector shall then post the receipts, first to the interest, followed by the oldest delinquencies, costs and penalties which action shall then be cause for said property to be removed from the sale.

amended 1994, c.32, s.7; 2009, c.320, s.5.



Section 54:5-30 - Notice Of Sale Attached To List

54:5-30. Notice of sale attached to list
At or before the time advertised for sale the collector shall attach to the list or section thereof a copy of the notice of sale, with affidavits of the advertisement, posting and mailing thereof.



Section 54:5-30.1 - Bidding By Municipal Officers At Tax Sales

54:5-30.1. Bidding by municipal officers at tax sales
Whenever the governing body of a municipality shall by resolution determine that a particular parcel or parcels of real estate, scheduled to be sold at public auction pursuant to the tax sale law, would be useful for a public purpose, it may authorize and direct a municipal official to attend the auction and bid for such parcel or parcels at such sale on behalf of the municipality in the same manner as any other bidder.

L.1962, c. 161, s. 1, eff. Aug. 24, 1962.



Section 54:5-31 - Sale At Auction For Amount Advertised

54:5-31. Sale at auction for amount advertised
54:5-31. At the time and place specified in the notice of sale, or adjournment, the collector shall sell at public auction each parcel of real property which has been so advertised, upon which the municipal liens remain unpaid, unless an error is found requiring readvertisement. The sale shall be made for the amount for which the parcel was advertised, unless that amount is found to be in excess of the correct amount, and then for the correct amount together with the interest thereon unless such interest has already been included in the notice of sale and the costs of sale.

Amended 1965,c.187,s.2; 1991,c.75,s.46.



Section 54:5-32 - Sale In Fee Subject To Redemption.

54:5-32 Sale in fee subject to redemption.

54:5-32. The sale shall be made in fee to such person as will purchase the property, subject to redemption at the lowest rate of interest, but in no case in excess of 18% per annum. If at the sale a person shall offer to purchase subject to redemption at a rate of interest less than 1%, or at no interest, he may, in lieu of any rate of interest to redeem, offer a premium over and above the amount of taxes, assessments or other charges, as in this chapter specified, due the municipality, and the property shall be struck off and sold to the bidder who offers to pay the amount of such taxes, assessments or charges, plus the highest amount of premium.

amended 1975, c.210, s.1; 1979, c.435, s.2; 2009, c.320, s.6.



Section 54:5-33 - Payment; Resale; Redemption.

54:5-33 Payment; resale; redemption.

54:5-33. Payment for the sale shall be made before the conclusion of the sale, or the property shall be resold. Any premium payment shall be held by the collector and returned to the purchaser of the fee if and when redemption is made. If redemption is not made within five years from date of sale the premium payment shall be turned over to the treasurer of the municipality and become a part of the funds of the municipality. In the event that a petition of bankruptcy has been filed by the property owner, the five year limitation shall be extended for each day that the foreclosure action is precluded by that bankruptcy filing.

amended 1942, c.193; 2009, c.320, s.7.



Section 54:5-34 - Sale; Purchase By Municipality; Rights Of Municipality

54:5-34. Sale; purchase by municipality; rights of municipality
The officer making sale shall strike off and sell to the municipality in fee for redemption any parcel of real property purchased in accordance with a successful bid made pursuant to a resolution of the governing body or at 18% any parcel of real property for which there shall be no other purchaser, and the municipality shall have the same remedies and rights as other purchasers, including the right to bar or foreclose the right of redemption.

Amended by L.1962, c. 161, s. 2; L.1975, c. 210, s. 2, eff. Sept. 25, 1975; L.1979, c. 435, s. 3, eff. Feb. 14, 1980.



Section 54:5-34.1 - State To Purchase In Fee Subject To Redemption; Over 15% Of Tax Revenue Of Municipality Owed By Delinquent Taxpayer; Repurchase By Municipality

54:5-34.1. State to purchase in fee subject to redemption; over 15% of tax revenue of municipality owed by delinquent taxpayer; repurchase by municipality
Notwithstanding the provisions of R.S. 54:5-34, whenever in any municipality real property taxes due by a taxpayer are in default to the municipality, and the taxes owed by the taxpayer and so delinquent and uncollectible equaled, in the last local fiscal year in which the taxes were fully collectible, not less than 15% of the total revenue from real property taxes realizable by the municipality in that year, the State shall, at any tax sale conducted for the real property pursuant to the "tax sale law" (R.S. 54:5-1 et seq.), purchase in fee subject to redemption the property, if there be no other purchaser for the property, and the State shall have the same remedies and rights as other purchasers, including the right to bar or foreclose the right of redemption. If the tax sale certificate is not redeemed within the period of 2 years from the State's purchase of it, the municipality shall pay the State within a period of 3 years the full amount due the State on the certificate including interest pursuant to a payment schedule fixed by the State Treasurer after consultation with the municipal officials and the Director of Local Government Services. Once the State has received the total amount which it paid for the tax sale certificate plus interest due thereon, then ownership of the tax sale certificate, if still unredeemed, shall be transferred to the municipality. The State shall not be required to purchase any property at tax sale pursuant to this section, unless written notification of the proposed tax sale was furnished pursuant to section 2 of this act.

The State may foreclose the right of redemption of the property and if it does, it shall proceed under and in the manner provided in the "In Rem Tax Foreclosure Act (1948)," P.L.1948, c. 96 (C. 54:5-104.29 et seq.). The exercise of this right may continue during any period the certificate is unredeemed.

L.1981, c. 194, s. 1, eff. July 2, 1981.



Section 54:5-34.2 - Notice To State By Municipality

54:5-34.2. Notice to state by municipality
Any municipality may, upon written notification to the Director of the Division of Local Government Services in the Department of Community Affairs, delivered on or before the submission of the annual municipal budget to the director, that the municipality shall conduct in the current local budget year a tax sale of real property qualifying for State purchase under section 1 of this act, anticipate in its budget the revenues from the proceeds of the sale to be conducted.

L.1981, c. 194, s. 2, eff. July 2, 1981.



Section 54:5-34.3 - Certification Of State's Annual Obligation For Inclusion In Annual State Appropriations Act

54:5-34.3. Certification of state's annual obligation for inclusion in annual state appropriations act
The State Treasurer shall annually certify to the Governor and to the Legislature for inclusion in the annual State appropriations act under State aid for municipalities the amount necessary to meet the State's annual obligation under this act.

L.1981, c. 194, s. 3, eff. July 2, 1981.



Section 54:5-35 - Entries Made On List As Each Sale Is Concluded

54:5-35. Entries made on list as each sale is concluded
As each sale is concluded the officer shall enter on his list the word "sold" , the date of sale, the name and address of the purchaser, the items of cost and interest since said July first and the total for which the sale is made and the rate of redemption.



Section 54:5-37 - Time Limit On Enforcement; Failure To Comply; Effect; Exception

54:5-37. Time limit on enforcement; failure to comply; effect; exception
All municipal liens shall be enforced within one year after the date provided in section 54:5-19 of this title, but the failure of a municipal officer to enforce a municipal lien within that time shall not impair the lien, or prevent a sale thereunder after the time therein specified, except as to persons who may have acquired an interest in the premises in reliance upon an official tax search not disclosing that lien.



Section 54:5-38 - Fees For Cost Of Holding Sale.

54:5-38 Fees for cost of holding sale.

54:5-38. The officer conducting a tax sale shall collect and pay into the treasury of the municipality a fee for all costs incurred by the municipality in holding the sale. The amount of the fee so paid shall be 2% of the existing lien as stated in R.S.54:5-19 and R.S.54:5-2, but not less than $15.00 and not more than $100.00 for each parcel listed. In the case of a standard tax sale, the fee shall be payable and collected beginning the 50th calendar day prior to the date of the sale, and in the case of an accelerated tax sale, the fee shall be payable and collected beginning on the 11th day of the eleventh month of the current fiscal year. If unpaid prior to the tax sale, the fee shall form part of the tax lien and be paid by the purchaser at the tax sale.

amended 1983, c.478; 2009, c.320, s.8.



Section 54:5-39 - Land Held By Purchaser Assessed In Owner's Name; Resale By Municipality As Purchaser

54:5-39. Land held by purchaser assessed in owner's name; resale by municipality as purchaser
When a parcel of land is held by a purchaser under a sale not redeemed, until the right of redemption is barred, all subsequent taxes, assessments for benefits and other municipal charges shall be assessed in the name of the owner, as if no sale had been made. In the event the municipality is such purchaser, such subsequent taxes, assessments for benefits and other municipal charges, shall be additional liens on the land and be added to the amount of the sale, and shall be paid before the land can be redeemed from the sale. No further sale of a parcel while held by the municipality shall be made for subsequent municipal liens, unless directed by resolution of the governing body of the municipality. In that case the officer shall enter the property on his tax sale list, and make up a new calculation to July first preceding the time of the proposed sale, in the manner hereinbefore directed, the amount included in the former sale to be entered in the calculation as a sale, as if it were an independent lien originating on the date of the sale, the interest thereon to be computed from that date, so that whenever a sale is held to enforce a municipal lien it shall include all municipal liens or charges against the property mentioned in the notice of sale.

Amended by L.1945, c. 232, p. 750, s. 5; L.1979, c. 142, s. 1, eff. July 6, 1979.



Section 54:5-40 - Liens Certified To Officer Selling Land

54:5-40. Liens certified to officer selling land
When the officer charged with the duty of selling lands for municipal liens shall not have custody of the records of all municipal liens, the municipal officers having custody of any such liens shall on the demand of the selling official certify to him all such liens as are required by this article to be included in the list provided for in section 54:5-21 of this title. After sale, the selling officer shall make an appropriate report to every other officer who had made any such certificate. The governing body of the municipality may make such regulations respecting these certificates and reports and the allowance of proper credits to the officers concerned as may be necessary.



Section 54:5-41 - Statement Of Proceedings; Removal For Failure To Perform Duties

54:5-41. Statement of proceedings; removal for failure to perform duties
When required by the governing body of the municipality, the officer charged with the duty of selling lands for municipal liens, shall present to the governing body such an account in detail of his proceedings in respect to delinquent municipal charges as may be directed by the governing body. The failure of a municipal officer to comply with any provision of this section or section 54:5-40 of this title shall not invalidate any proceedings theretofore or thereafter taken by the selling official. A municipal officer may be removed from office by the governing body of the municipality after hearing, for failure to comply with any reasonable direction provided for in this section and said section 54:5-40, or for failure to comply with any other duties imposed on him by this chapter.



Section 54:5-42 - Lien Passes To Purchaser; Continued If Sale Set Aside

54:5-42. Lien passes to purchaser; continued if sale set aside
When a sale is made in the enforcement of a municipal lien, the lien shall pass, with the title, to the purchaser, and if the sale shall be set aside for defect in the proceedings to sell, the lien shall be thereby continued.



Section 54:5-43 - If Sale Set Aside; Tax Refunded To Purchaser

54:5-43. If sale set aside; tax refunded to purchaser
If the assessment itself is valid and the tax, assessment or other municipal charge, or any part thereof, is justly due, no sale shall be set aside, except on condition that the amount due shall be paid to the municipality for the use of the holder of the certificate of sale by the person applying to set it aside. If the sale shall be set aside, the municipality shall refund to the purchaser the price paid by him on the sale, with lawful interest, upon his assigning to the municipality the certificate of sale and all his interest in the tax, assessment or other charges and in the municipal lien therefor, and the municipality may readvertise and sell if the municipal lien remains in force.



Section 54:5-44 - When Sale Not To Be Set Aside

54:5-44. When sale not to be set aside
No sale of land for municipal liens shall be set aside by reason of including together taxes on real and personal property, but the sale shall be sustained as to the real property, subject to the right to redeem on payment of the amount of the lien thereon. No sale shall be set aside because of insufficient description in the original entry of the lien, or in the list made up for the sale, or because of a mistake in or omission of the name of the owner, or because of failure of a municipal officer to record the proceedings relative to the sale, if it shall appear by other legal evidence that the land sold was in fact that assessed, and that the sale was made pursuant to law. No sale shall be set aside because of variance between the date of a published notice and the actual publication thereof, if notice has actually been given for the time required.



Section 54:5-45.1 - Tax Sales Voidable Where Past-due Taxes Omitted And Municipality Is Purchaser

54:5-45.1. Tax sales voidable where past-due taxes omitted and municipality is purchaser
Whenever, prior to June twenty-ninth, one thousand nine hundred and thirty-five, a municipality has conducted a sale for unpaid taxes and assessments and has omitted certain taxes, assessments or other municipal charges, or any or all of them, which, under the provisions of this chapter should have been included in said sale and the municipality is the present holder of the tax sale certificate covering the property sold at said sale, such sale shall be considered to be voidable at the option of the municipality, and the municipality may by resolution declare said sale to be void and without effect. In that event the lien of all taxes, assessments and other municipal charges omitted from said sale, together with the taxes, assessments and other municipal charges included in the sale, shall be and remain as a lien on said land as though no sale had been made, and shall continue as liens until the amount thereof, with interest, has been paid, as provided in this chapter. The municipality may by resolution direct the officer charged by law in the municipality with the duty of collecting taxes, to hold another sale. In such case the officer shall enter said property in his tax sale list, and shall make up a new calculation to the first day of July preceding the time of the proposed sale, in the manner directed in this chapter, so that whenever a sale is held to enforce municipal liens, such sale shall include all municipal liens or charges against the property in existence, by virtue of any law, on the first day of July mentioned in the notice of sale.



Section 54:5-45.2 - Sales In Violation Of Statute; Subsequent Sales Void; Liens Preserved

54:5-45.2. Sales in violation of statute; subsequent sales void; liens preserved
Whenever, contrary to the provisions of this chapter, a municipality has conducted one or more sales for unpaid taxes and assessments, and the land sold at said sales has previously been sold to the municipality by tax sale, and has failed to include the amount of prior liens and tax sales purchased by such municipality, the first sale of any such land to the municipality, as held under the provisions of this chapter, shall be considered as the legal and binding sale of said land, and all subsequent sales thereof to the municipality where the former tax liens were purchased by the municipality are hereby declared to be void and without effect, and the lien of the subsequent taxes and assessments shall remain as a lien on said lands as though no sale had been made, and shall continue as liens until the amount thereof, with interest, as provided in this chapter has been paid.



Section 54:5-45.3 - Tax Sale Certificates And Titles Unaffected

54:5-45.3. Tax sale certificates and titles unaffected
The provisions of sections 54:5-45.1 and 54:5-45.2 of this title shall not be construed to affect in any manner tax sale certificates not held by the municipality or titles thereunder.



Section 54:5-45.4 - Application Of Section 54:5-45.1 To Sales After June 29, 1935; Certain Resales Validated

54:5-45.4. Application of section 54:5-45.1 to sales after June 29, 1935; certain resales validated
Whenever heretofore a municipality has conducted a sale for unpaid taxes and assessments and has omitted from the sale of any property certain taxes, assessments or other municipal charges, or any or all of them, which, under the laws of this State, should have been included in said sale, and the municipality while holding the tax sale certificate covering such property sold at said sale, has, by resolution heretofore adopted by its governing body, declared such sale of said property to be void and without effect, then and in that event the provisions of section 54:5-45.1 of the Revised Statutes of New Jersey of the year one thousand nine hundred and thirty-seven shall apply to every such case, notwithstanding the fact that said sale was conducted after the twenty-ninth day of June, one thousand nine hundred and thirty-five, and the said sale of said property shall be void and without effect and the lien of all such taxes, assessments and other municipal charges omitted from such sale, together with the taxes, assessments and other municipal charges included in such sale, shall be and remain liens on said property as if no sale had been made and shall continue as such liens until the amount thereof, with interest, shall have been paid, as provided by law, and any and all sales of said property for unpaid taxes, assessments or other municipal charges conducted in accordance with said section 54:5-45.1, after the adoption of said resolution by the governing body of the municipality, are hereby validated and confirmed.

L.1940, c. 241, p. 933, s. 1.



Section 54:5-46 - Certificate Of Sale Delivered To Purchaser

54:5-46. Certificate of sale delivered to purchaser
The officer holding the sale or his successor in office, if said officer shall not have executed a certificate during his term of office, shall deliver to the purchaser a certificate of sale under his hand and seal, acknowledged by him as a conveyance of land, which shall set forth that the property therein described was sold by him to the purchaser, setting up the date of sale, the amount paid by the purchaser, the description of the land, the name of the owner and the items of the several municipal liens or charges, interest and costs, all as contained in the list, the rate of redemption for which sold, the date to which liens are included, and the time when the right to redeem will expire. No other statements need be included in the certificate. The provisions of this act shall be applicable to pending as well as prospective proceedings.

Whenever a sale for unpaid taxes, assessments and other municipal charges on real property has heretofore been held in any municipality and the collector or other officer charged by law in such municipality to hold such sale has sold parcels of real property in such municipality to the said municipality but has failed within time to execute to the said municipality certificates of tax sale for such parcels of real property, the said certificates of tax sale shall thereafter be executed by the officer holding such sale or his successor in office which certificates shall be valid and effectual in all respects, notwithstanding that the equity of redemption of such tax sale certificates shall have been foreclosed or are in the process thereof; provided, however, that nothing herein contained shall affect the rights of any innocent purchaser for value who may have acquired an interest in the property described in any such certificate.

Amended by L.1939, c. 93, p. 186, s. 1.



Section 54:5-46.1 - Certificates Of Sale For Taxes, Assessments Or Municipal Charges; Execution By Successor Of Officer Making Sale

54:5-46.1. Certificates of sale for taxes, assessments or municipal charges; execution by successor of officer making sale
Whenever a collector of taxes or other officer authorized by law in any municipality has sold or shall sell any real property for unpaid taxes, assessments or other municipal charges, but fails or has failed to issue certificates of sale therefor and has since died or ceased to hold office, or shall die or cease to hold office, it shall be lawful for the successor in office of such collector or other officer to execute, acknowledge and deliver a certificate of sale for the real property so sold by the former collector or other officer to the purchaser thereof, and any such certificate of sale heretofore or hereafter made by the successor in office of such collector or other officer who sold the same for taxes or other municipal liens, shall be valid and effectual to all intents and purposes as though made by the officer who conducted such sale.

L.1939, c. 165, s. 1, p. 515.



Section 54:5-47 - Certificate Of Sale; Form And Content.

54:5-47 Certificate of sale; form and content.

54:5-47. The certificate shall be substantially in the following form:

"I,...................................., collector of taxes of................................................ (name of municipality), hereby certify that on......................................, 19........, I sold to................................. for........................................... dollars, the lands in the municipality described as........................................ on the tax duplicate of the municipality, and assessed thereon to.................................. as owner (followed by amplified description if desired). The amount of sale was made up of the following items (followed by the items, including interest and costs). The sale is subject to redemption on repayment of the amount of the sale, together with interest thereon at the rate of................... per cent per annum from the date of sale, and the costs incurred by the purchaser. The sale is subject only to municipal liens accruing after.................................... (insert date of last item of taxes or assessment for which sale is made).

"Witness my hand and seal this...................................... day of......................., 19........ (Followed by acknowledgment)."

Amended 1945, c.232, s.6;1974, c.91, s.1;1991, c.75, s.47;1997, c.190, s.3.



Section 54:5-48 - Description Of Property Sold In Certificate

54:5-48. Description of property sold in certificate
If the property is described by lot and block number in accordance with the assessment map of the municipality, no further description shall be required, either in the tax sale list, the notice of sale, or the certificate of sale. The collector may list, advertise and sell and make certificate of sale by description not in accordance with the last tax duplicate, in the following cases:

a. When municipal liens have been apportioned he may describe the property in accordance with the apportionment; and

b. If contiguous parcels in the same block are assessed in the last duplicate to the same owner he may consolidate some or all of the parcels and describe them by a consolidated description.



Section 54:5-49 - Certificate; Issuance To Purchaser

54:5-49. Certificate; issuance to purchaser

54:5-49. a. Each certificate shall cover only such property as is assessed as one parcel, and shall be prepared ready for delivery to the purchaser within ten days after the sale, including the date of sale as the first day, or the purchaser, other than a total property tax levy purchaser, may refuse to accept it and be entitled to repayment of the purchase price. Thereupon the lien shall be vested in the municipality and a certificate of sale shall be made to it as if originally struck off to it. The certificate shall not be invalid because delivered after the expiration of that period.

b. Tax sale certificates to be issued to the purchaser of a total property tax levy shall be issued within 10 days following the tax sale and after the final fiscal year total property tax levy payment, or thereafter, according to the contract with the municipality. A resolution of entitlement to a tax sale certificate shall be provided by the municipality on any delinquent properties in bankruptcy. Tax sale certificates shall be issued at the conclusion of the bankruptcy proceedings, or earlier, if permissible in connection with the bankruptcy proceeding, dated as of the next tax sale date upon surrender of the resolution of entitlement to the municipality.

Amended 1997, c.99, s.7.



Section 54:5-50 - Certificate Of Sale Recorded And Indexed As A Mortgage

54:5-50. Certificate of sale recorded and indexed as a mortgage
The purchaser may record the certificate of sale in the office of the clerk or register of deeds of the county in which the land is situate, as a mortgage of land. The register or county clerk, as the case may be, shall index the certificate in his index of mortgages in the name of the delinquent owner, as set forth in the certificate, and shall also index it in a separate block index, to be kept in his office, under the block and lot number as shown in the certificate, if the property is described by lot and block.



Section 54:5-51 - Disposition Of Certificate Of Sale; Permanent Record.

54:5-51 Disposition of certificate of sale; permanent record.

54:5-51. When the certificate of sale is not made to the municipality, it shall, unless so recorded within three months of the date of sale, be void as against a bona fide purchaser, lessee or mortgagee whose deed, lease or mortgage is recorded before the recording of the certificate. After recording the tax sale certificate, the lien holder shall deliver a copy of the recorded certificate showing the book, page, date, and cost of recording to the tax collector. The tax collector shall maintain the information as a permanent record.

amended 1997, c.190, s.4; 2009, c.320, s.9.



Section 54:5-52 - Certificate Of Sale As Evidence; Presumptions Raised; Effect Of Fraud

54:5-52. Certificate of sale as evidence; presumptions raised; effect of fraud
The certificate of sale shall be presumptive evidence in all courts in all proceedings by and against the purchaser, his representatives, heirs, and assigns, of the truth of the statements therein, of the title of the purchaser to the land therein described, and the regularity and validity of all proceedings had in reference to the sale. After two years from the record of the certificate of sale, no evidence shall be admitted in any court to rebut the presumption, unless the holder thereof shall have procured it by fraud, or had previous knowledge that it was fraudulently made or procured.



Section 54:5-52.1 - Destruction, Loss Of Tax Title Certificate; Issuance Of Duplicate; Fee

54:5-52.1. Destruction, loss of tax title certificate; issuance of duplicate; fee

1. In case of the destruction or loss of a tax title certificate which was issued by any municipality in this State at a tax sale held in that municipality, the collector of taxes, the receiver of taxes, or the person lawfully charged with the collection of taxes in said municipality shall issue and execute a new certificate of tax sale in place of the one which has been destroyed or lost; provided, he or she shall have been duly authorized so to do by a resolution of the governing body of the said municipality. There shall appear on the new certificate a statement that it is a duplicate of the original one which was destroyed or lost and the date of said original certificate and the date of the tax sale upon which it was issued and the name and title of the officer who issued same. The municipality may charge a fee not to exceed $100 for such a duplicate certificate.

L.1940,c.90,s.1; amended 1997, c.99, s.8.



Section 54:5-52.2 - Duplicate Certificate Not To Affect Time Limit For Redemption

54:5-52.2. Duplicate certificate not to affect time limit for redemption
The time limit within which the right to redeem from any such tax sale in which a duplicate certificate has been issued shall be the same as though the original certificate had not been destroyed or lost.

L.1940, c. 90, p. 220, s. 2.



Section 54:5-52.3 - Effect Of Duplicate Certificate; Cancellation On Finding Of Original

54:5-52.3. Effect of duplicate certificate; cancellation on finding of original
The said duplicate certificate shall be valid and effectual to all intents and purposes as though it were the original; and in the event the original certificate is thereafter found the same shall be cancelled forthwith by the proper officer of the municipality.

L.1940, c. 90, p. 220, s. 3.



Section 54:5-53 - Lapse Of Time Not To Bar Proceedings To Enforce Lien

54:5-53. Lapse of time not to bar proceedings to enforce lien
The lapse of time shall not bar a proceeding to enforce a municipal lien, but where an interested person claims the lien has been paid and satisfied, the lapse of twenty years shall afford a presumption of payment, which may be rebutted by proof to the contrary.



Section 54:5-53.1 - Possession By Municipality; Rents And Profits; Credits; Collection; Use Of Funds; Return To Owner; Liabilities

54:5-53.1. Possession by municipality; rents and profits; credits; collection; use of funds; return to owner; liabilities
Whenever a municipality has heretofore or shall hereafter become the purchaser of any real property at any tax sale and the certificate of sale has been or shall be recorded in the manner provided by chapter 5 of Title 54 of the Revised Statutes, such municipality shall be entitled to immediate possession of the property sold and described in the certificate and to all the rents and profits thereof while the holder thereof, until redemption, but all rents and profits collected by such municipality shall be credited, except as hereinafter provided, on the amount due upon said certificate of tax sale and for subsequent taxes, assessments or other municipal charges assessed against said lands and when the total amount due for the same, including all interests and costs, has been paid, the said lands shall be redeemed from said tax sale.

Whenever a municipality shall take possession of any property pursuant to the provisions of this section, the collector of taxes or other officer thereof, whose duty it shall be to collect taxes therein, or such other officer as may be designated by the governing body of a municipality, shall take possession of said property and collect the rents and profits thereof for said municipality and, with the approval of the governing body of said municipality, may designate any competent person to act as the agent of said municipality for the collection of the rents and profits of said property and for the management of the same and such person shall account promptly to such collector or other officer, and the collector or other officer shall account promptly to the municipality, for the rents and profits so collected.

No fees shall be allowed to such collector or other officer from the rents and profits collected from such property but he shall be allowed such expenses in connection with the operation and management thereof, including proper compensation to said agent, as the governing body of such municipality may deem necessary to secure the greatest income therefrom. Any moneys collected from any such property which is not needed for its operation and management, shall be used to remove or remedy any violations of the standards of fitness for human habitation as are set forth in State or local housing or health codes or regulations, or any other conditions dangerous to life, health or safety; provided that if a determination is made by a designated public officer that the abatement of code violations is economically unfeasible due to the structural unsoundness of the structure or building involved, said public officer shall proceed to require or to cause the closing or demolition of such structure or building, or any part thereof, pursuant to the provisions of P.L.1942, c. 112 (C. 40:48-2.3 et seq.). A record of all expenditures made pursuant to this act shall be kept by the collector of taxes or such other officer as may be designated by the governing body of the municipality. Nothing in this section shall, however, be construed as discharging the owner of any property, of which a municipality takes possession pursuant to said section, of the responsibility and liability for any violation of standards of fitness for human habitation or any other condition dangerous to life, health or safety which may be found to exist on such property within 60 days after the taking of possession of the property by the municipality.

The designated municipal officer in possession of any property pursuant to this section may, at any time, return to the owner of record such property, and any unobligated rents or profits collected therefrom, for the purpose of abating code violations or unsanitary or unsafe conditions, if said owner agrees to make the necessary improvements and submits a list of such improvements, along with an estimate of the costs and a satisfactory schedule for the completion thereof.

While all rents and profits collected and expenditures made pursuant to this section shall be accounted for by and credited to or charged against the individual accounts for each taxable unit of property from which collected or for which expenditures are made, such moneys as are not needed for operations and management of such property may be commingled and aggregated in a single fund for the purpose of abating violations of standards of fitness, as hereinabove required, in accordance with such priorities for expenditures and repairs as may be determined by the responsible officer after consultation with the construction official of the municipality. At no time, however, shall the unobligated moneys deposited in the fund be less than 10% of the total amount deposited and credited to the fund, and in no event shall the amount of moneys available in the fund deprive any person of the right to receive full credits for such rents and profits as would ordinarily be payable on the taxable unit of property at the time of its redemption.

Such municipality and its officers, agents or employees shall not be liable or accountable to the owner or to any other person having an interest in said property for failure to collect rents or profits therefrom but said officers, agents or employees shall remain so liable and accountable to said municipality and such municipality and its officers, agents or employees shall not be liable for injury to said property or to the person or property of any other person from the use of the property for the purposes of this section, any law to the contrary notwithstanding.

L.1942, c. 54, p. 292, s. 1. Amended by L.1943, c. 144, p. 393, s. 1; L.1975, c. 195, s. 1, eff. Aug. 21, 1975; L.1977, c. 444, s. 1, eff. March 2, 1978.



Section 54:5-53.2 - Cancellation Of Certificate Of Sale; Certificate Of Redemption

54:5-53.2. Cancellation of certificate of sale; certificate of redemption
Upon redemption of said lands from said tax sale as aforesaid, the owner thereof shall be entitled to have, upon demand, the certificate of tax sale, duly receipted for cancellation, or a certificate of redemption thereof, duly executed, to the end that said certificate of tax sale may be canceled of record in the manner prescribed by law.

L.1942, c. 54, p. 292, s. 2.



Section 54:5-54 - Right Of Redemption By Owner, Person Having Interest.

54:5-54 Right of redemption by owner, person having interest.

54:5-54. Except as hereinafter provided, the owner, his heirs, holder of any prior outstanding tax lien certificate, mortgagee, or occupant of land sold for municipal taxes, assessment for benefits pursuant to R.S.54:5-7 or other municipal charges, may redeem it at any time until the right to redeem has been cut off in the manner in this chapter set forth, by paying to the collector, or to the collector of delinquent taxes on lands of the municipality where the land is situate, for the use of the purchaser, his heirs or assigns, the amount required for redemption as hereinafter set forth.

The tax collector shall provide to any party entitled to redeem a certificate pursuant to this section two calculations of the amount required for redemption within a calendar year at no cost. The governing body of a municipality may, by ordinance, require a fee not to exceed $50 for each subsequent calculation requested of the tax collector. A request for a redemption calculation shall be made in writing to the tax collector.

amended 1974, c.91, s.2; 1994, c.32, s.8; 1997, c.190, s.4; 2009, c.320, s.10.



Section 54:5-54.1 - Redemptions Through Tax Collector's Office; Exceptions.

54:5-54.1 Redemptions through tax collector's office; exceptions.

14. All redemptions shall be made through the tax collector's office, unless authorized by court order or pursuant to federal bankruptcy law. Any lienholder who knowingly causes a redemption to be made outside a tax collector's office in violation of this section shall forfeit the tax sale certificate to the redeeming party.

L.2009, c.320, s.14.



Section 54:5-55 - Delivery Of Certificate Of Redemption; Record.

54:5-55 Delivery of certificate of redemption; record.

54:5-55. The collecting officer on receiving payment in full shall execute and deliver to the person redeeming a certificate of redemption which may be recorded with the register of deeds, or if there is no register, with the county clerk. The county clerk or register, as the case may be, shall, on request, note on the record of the original certificate of sale a reference to the record of the certificate of redemption, and shall be entitled therefor to the same fees as provided respectively for the cancellation of mortgages and for the record of discharges thereof, or, at the option of the person redeeming, the collecting officer shall procure and deliver to the owner the certificate of sale receipted for cancellation by indorsement in the same manner required by law to satisfy or cancel a mortgage, whereupon the record of the certificate of sale shall be canceled by the county clerk or register, as the case may be, in the same manner and for the same fees as in the case of mortgages.

Amended 1997, c.190, s.5.



Section 54:5-57 - Notice To Purchaser, Payment Of Redemption Moneys.

54:5-57 Notice to purchaser, payment of redemption moneys.

54:5-57. The collecting officer shall at once, on receipt of the redemption money, mail notice thereof to the purchaser, if his address can be ascertained, and shall pay all redemption moneys to him or his assigns on his surrender of the certificate of sale and compliance with the provisions of section 54:5-55 of this title.

Amended 1997, c.190, s.6.



Section 54:5-57.1 - Unclaimed Redemption Monies.

54:5-57.1 Unclaimed redemption monies.

13. In the event that the owner of a tax lien shall fail to surrender a tax sale certificate within five years of being notified of redemption pursuant to R.S.54:5-57, the unclaimed redemption monies shall escheat to the municipality. The provisions of this section shall apply to any redemption monies being held by a tax collector on or after the effective date of P.L.2009, c.320 (C.54:5-20.1 et al.).

L.2009, c.320, s.13.



Section 54:5-58 - Amount Required To Redeem

54:5-58. Amount required to redeem

54:5-58. The amount required to redeem within 10 days from and including the date of sale, unless a tax sale certificate has been duly issued during the 10-day period, shall be the sum paid at the sale, with interest from the date of sale at the rate of redemption for which the property was sold. After 10 days from the date of sale including the date of sale as the first day, or after issuance of the tax sale certificate during the 10-day period, the amount required for redemption shall be that amount plus the expenses incurred by the purchaser as hereinafter provided, and subsequent municipal liens, as provided in sections 54:5-59 and 54:5-60 of this Title. Where, because of municipal fiscal restrictions imposed upon the tax collector, the transmission of the redemption sum to the purchaser is dependent upon the approval of the governing body, or other officer, of the municipality, such interest shall be computed to the time when such governing body or officer may next act with respect thereto.

Amended 1965, c.187, s.4; 1997, c.99, s.10.



Section 54:5-59 - Amount Required For Redemption

54:5-59. Amount required for redemption
If the certificate of sale is held by the municipality, the amount required for redemption shall include all subsequent municipal liens, except so much of the taxes for the year in which the redemption is made as are not delinquent as of the date of redemption under the provisions of R.S. 54:4-66, with interest thereon at the rate chargeable by the municipality on delinquent taxes and costs; but with the consent of the governing body, redemption may be made in installments. The first installment shall include all past due taxes with interest thereon, all costs required to be paid upon redemption, and all installments of assessments past due, together with interest on the assessments to the date of the payment of the installment. The balance of the assessments shall be paid in such installments and at such times as they would have been payable but for a default in payment thereof, or for such sale for unpaid taxes or assessments. After the payment of the first installment, the municipality shall not assign the certificate or take any action to cut off or foreclose the right of redemption so long as the installments shall be paid when due and no default shall exist in the payment of municipal liens accruing subsequent to the date of the payment of the first installment. If redemption is made after the claim of the municipality under any sale for the enforcement of the taxes or other municipal liens or charges has been apportioned, the amount required for redemption shall be the charge or charges as apportioned to the subdivision being redeemed, with interest and costs, including all subsequent municipal liens thereon, with interest from the date of such apportionment.

Amended by L. 1979, c. 143, s. 1, eff. July 6, 1979; L. 1986, c. 168, s. 1, eff. Dec. 4, 1986.



Section 54:5-60 - Amount Required If Certificate Is Not Held By Municipality

54:5-60. Amount required if certificate is not held by municipality

54:5-60. If the certificate of sale is not held by the municipality, the amount required for redemption shall include all sums for subsequent taxes, municipal liens and charges, and interest and costs thereon, actually paid by the holder of the tax title or his predecessor therein, together with interest on the amount so paid at the rate or rates chargeable by the municipality, provided the holder of such title shall have made and filed with the collecting officer an affidavit showing the amount of such payment, which affidavit may be taken before such officer.

Amended 1997, c.99, s.11.



Section 54:5-61 - Holder Of Tax Title Entitled To Expenses; Limitation

54:5-61. Holder of tax title entitled to expenses; limitation
54:5-61. The holder of the tax title shall be entitled to fees and expenses in ascertaining the persons interested in the premises sold, but such fees and expenses shall not exceed in all the sum of twelve dollars, and the holder shall also be entitled for his expenses, to such sums as he may have actually paid for recording the certificate. In addition, and upon compliance with the provisions of R.S.54:5-62 the holder shall also be entitled for his expenses, to such sums as he may have actually paid for necessary advertising in a newspaper under this chapter and fees for services of notices necessarily and actually served. Such fees and expenses shall be separate, apart from and in addition to those fees permitted under section 7 of P.L.1965, c.187 (C.54:5-97.1) and R.S.54:5-98. Upon redemption in accordance with R.S.54:5-58, R.S.54:5-59 and R.S.54:5-60 the holder of the tax title shall be entitled to collect from the owner or other persons having a right of redemption pursuant to R.S.54:5-54, additional sums in accordance with the following schedule: When the tax title certificate amount shall exceed the sum of two hundred dollars, the holder, upon redemption of the tax title shall be entitled to collect from the owner or other person having an interest in the lands an additional sum equal to two per cent of the amount so paid for the tax title certificate.

When the tax title certificate amount shall exceed the sum of $5,000, such additional sum shall be equal to 4% of such amount paid; and when the tax title certificate amount exceeds $10,000, such additional sum shall be equal to 6% of such amount paid. This section shall also apply to all existing tax title certificates held by municipalities on the effective date of P.L.1991, c.75.

Amended 1991, c.75, s.48; 1994, c.32, s.9; 2001, c.72, s.1.



Section 54:5-62 - Conditions For Collection Of Fees, Expenses

54:5-62. Conditions for collection of fees, expenses
54:5-62. No such fees or expenses incurred pursuant to R.S.54:5-61, shall be collectible, unless such redemption is made by payment to the collecting officer and unless the holder of the tax title shall have made and filed with such collecting officer affidavits showing the amount or amounts of such expenses actually disbursed or incurred, affidavits of service, including copies of the notices served, and certificates of the searches made in the form of an abstract of title covering a period of not less than twenty years.

Amended 1941, c.84; 2001, c.72, s.2.



Section 54:5-63 - Fee For Serving Notice Upon Person Having Interest In Property

54:5-63. Fee for serving notice upon person having interest in property
When any title, interest, lien, claim, equity of redemption or other legal or equitable right remains in any person after the sale or conveyance of a lot or tract of real estate or any right therein by a municipality or municipal office under a law authorizing the sale or conveyance, and notice is given to such person in accordance with such law, the person serving the notice shall be entitled to receive one dollar per lot for each notice necessarily served.



Section 54:5-63.1 - Excessive Charges Or Fees Charged By Tax Sale Certificate Holder On Redemption; Forfeiture

54:5-63.1. Excessive charges or fees charged by tax sale certificate holder on redemption; forfeiture
Any holder of a tax sale certificate, excepting any municipal corporation, his agent, servant, employee or representative, who knowingly charges or exacts any fee or charge in connection with the redemption of any tax sale certificate owned by him, in excess of the amounts permitted by chapter five of Title 54 of the Revised Statutes, shall forfeit such tax sale certificate to the person who was charged such excessive or unlawful fee and the person paying such unlawful charge shall become vested with all the right, title and interest of such tax sale certificate holder in and to such tax lien. In addition thereto the person aggrieved shall have a right of action to recover back the full amount paid by him to such tax lien holder, by an action at law in any court of competent jurisdiction.

The collection of any excessive charge or fee in connection with the redemption or assignment of a tax sale certificate shall be deemed prima facie evidence of the fact that such tax sale certificate holder did knowingly charge and exact such excessive fee or charge within the intent of this act.

L.1941, c. 83, p. 195, s. 1.



Section 54:5-64 - Revival And Continuance Of Certain Liens

54:5-64. Revival and continuance of certain liens
Any lien which may have lapsed prior to March fourth, one thousand nine hundred and eighteen, by reason of delay in enforcement and which was revived by section fifty-seven of the act entitled "An act concerning unpaid taxes, assessments and other municipal charges on real property, and providing for the collection thereof by the creation and enforcement of liens thereon (Revision of 1918)," approved March fourth, one thousand nine hundred and eighteen, shall continue in effect to the end that it may be enforced under the provisions of this chapter, but such revival and continuance shall not operate as against any person who has acquired an interest in the property for value subsequent to such lapse, and without notice of the claim of the municipality.



Section 54:5-65 - Installment Redemption; Resolution

54:5-65. Installment redemption; resolution
A municipality holding a tax sale lien may provide by resolution, general or special, as to any one or more specific parcels of property, for the redemption of the lien by installment payments. The resolution may be amended, altered or supplemented from time to time.



Section 54:5-66 - Public Notice Of Installment Plan

54:5-66. Public notice of installment plan
The resolution may provide for distribution of an appropriate statement of the privilege of redemption in installments, either by publication, indorsement on current tax bills, slips inclosed with tax bills, or in such other manner as may be deemed proper.



Section 54:5-67 - Actions To Foreclose Redemption And Alienations Of Certificate Suspended

54:5-67. Actions to foreclose redemption and alienations of certificate suspended
The resolution may provide for the suspension pending such redemption of any action by the municipality to cut off or foreclose the right of redemption, or to assign, transfer or alienate the tax title held by the municipality, if the installment payments are regularly and promptly made in accordance with the schedule provided in the resolution.



Section 54:5-68 - Monthly Payments; Time Allowed

54:5-68. Monthly payments; time allowed
The resolution may provide for payment of the estimated total sum due the municipality on any one parcel in substantially equal monthly installments, over a period not exceeding 3 years.

Amended by L.1979, c. 133, s. 1, eff. July 6, 1979.



Section 54:5-69 - Form Of Receipt

54:5-69. Form of receipt
The resolution may provide for the use of a special form of certificate or receipt so arranged as to provide a space for entering the payment of each installment, with a statement of the respective dates when the installments are to fall due, and the amount of the installments as estimated by the collecting officer, including all municipal charges estimated to be payable prior to the date for final payment, and including interest calculated to that date, and any other particulars the municipality may desire to include.



Section 54:5-70 - Final Payment; Amount Included

54:5-70. Final payment; amount included
The final payment shall be sufficient to include all amounts due the municipality and secured by the tax sale lien, except the current year's taxes, and shall include interest properly chargeable on the respective unpaid balances.



Section 54:5-71 - Interest Computed

54:5-71. Interest computed
The resolution may provide that in making calculation of interest, it may be compounded annually, and that fractions of a month may be disregarded by the collector in giving credit in the computation of interest for payments made at irregular dates.



Section 54:5-72 - Duplicate Receipts; Inspection

54:5-72. Duplicate receipts; inspection
If a special installment certificate is used, the collecting officer shall keep a duplicate of each certificate appropriately indexed, and open to inspection of all interested persons during reasonable business hours, and shall enter each installment payment on the duplicate, as well as on the original certificate.



Section 54:5-73 - Record Of Payments Certified; Application; Fee

54:5-73. Record of payments certified; application; fee
The collecting officer, upon payment of a fee of fifty cents, and upon application in form substantially as required for tax searches, shall furnish to any interested party, a certified copy of the duplicate certificate of installment payments, if any, and if none, shall furnish a certified statement of such installment payments as have been made. If no installment redemption is in progress he shall so certify. The certificate or certified copy shall bind the municipality in the same manner as a tax search certificate.



Section 54:5-74 - Payments Credited

54:5-74. Payments credited
The amounts paid on account of a tax sale lien shall be credited thereon by the collecting officer, and if more than one item of charge is included in the lien, may be applied by him to such items as may be most convenient, or as may be directed by the governing body.



Section 54:5-75 - Installments Unpaid; Municipality To Proceed For Balance Only

54:5-75. Installments unpaid; municipality to proceed for balance only
If an installment is not paid when due, or redemption is not completed within the time fixed in the resolution, the municipality, in any subsequent proceedings to enforce or foreclose the tax sale lien, or sell, assign, transfer or alienate it, shall proceed only for the unpaid balance after proper credit of such installment payments as were made.



Section 54:5-76 - Records Kept By Collector; Open To Public Inspection

54:5-76. Records kept by collector; open to public inspection
The collecting officer shall keep proper cash book and other records in such form and with such spaces as to facilitate the correct keeping, in detail, of records of payments under this article, subject to the directions of the governing body of the municipality and the commissioner of municipal accounts. The records shall be provided at the expense of the municipality, be the property thereof and be open at all reasonable times for public inspection.



Section 54:5-77 - Municipal Action To Bar Redemption

54:5-77. Municipal action to bar redemption
54:5-77. a. (Deleted by amendment, P.L.1994, c.32.)



b. Any municipality which holds the tax title may at any time file an action with the Superior Court in the county wherein said municipality is situate, demanding that the right of redemption on such land be barred. Such action shall be heard in a summary manner, and the court shall grant a judgment barring the right of redemption if it finds that the land or any improvement thereon is hazardous to the public health, safety and welfare, or unfit for human habitation; any judgment rendered pursuant to such summary proceeding shall be subject to the appropriate provisions of R.S.54:5-54, except that in the case of an unknown owner or unknown claimant, the equity of redemption shall be barred pursuant to the provisions contained in R.S.54:5-90. Notice and service of process shall be made pursuant to the Rules Governing the Courts of the State of New Jersey. It shall be an absolute defense to the action that the owner, mortgagee, or other person having an interest therein has abated, removed, or corrected the condition or conditions which cause the improvement to be hazardous to the public health, safety and welfare, or unfit for human habitation, or has deposited with the court (1) the amount of money required, as determined by the court, to abate, remove or correct the condition or conditions, or (2) a performance bond in double the amount thereof. Thereupon, the owner, mortgagee, or other person having an interest in said land, shall proceed to abate, remove or correct said condition or conditions within such time as the court shall deem reasonable under the circumstances. Moneys deposited with the court may, in the court's discretion, be used to abate, remove or correct the condition or conditions involved, or may be paid to the depositor or such other persons, as the court determines, who have abated, removed or corrected such condition or conditions. The amount of any performance guarantee deposited with the court may be proportionately reduced by the court as portions of the work are completed.

Amended 1965,c.187,s.5; 1974,c.91,s.3; 1994,c.32,s.10.



Section 54:5-79 - When Title Void; Exception

54:5-79. When title void; exception
The title of a purchaser at a sale shall cease and determine and the certificate of sale except as otherwise provided in this section shall be void at the expiration of 20 years from the date of the sale, unless the purchaser, his heirs or assigns shall, before the expiration of that term, foreclose the right to redeem it by notice or by a civil action in the nature of a proceeding in equity and record the evidence thereof, as provided in this chapter; provided, however, that this act shall not apply to titles acquired by a municipality under certificates of tax sales purchased and held by it at tax sales conducted therein which titles so acquired and certificates of tax sales are hereby expressly exempted from said limitation period of 20 years. The limitation period of 20 years of this section shall not apply to a title and the certificate of tax sale acquired by a purchaser, his heirs or assigns when that purchaser, his heirs or assigns establish that all property taxes have been paid by him, his heirs or assigns in each year since the purchase of the certificate.

Amended by L. 1942, c. 73; 1954, c. 211; 1979, c. 182, s. 2; 1987, c. 79, s. 1.



Section 54:5-81 - Notice, Affidavits And Certificate; Indexing

54:5-81. Notice, affidavits and certificate; indexing
The county clerk or register, as the case may be, shall index the notice, affidavits and certificates in the alphabetical index of grantors in the name of the delinquent owner, as shown by the certificate, and in the name of every person who has been served with notice as an interested party, as shown by the affidavit, and shall note in the margin of the original record of the certificate in the books of mortgages a reference to the place where the certificate and affidavits have been re-recorded as a deed. The record shall be notice to all the world, and at the expiration of two years from the date of making the record shall, in the absence of fraud, be conclusive evidence of the service and facts therein stated.



Section 54:5-82 - No Action After Two Years

54:5-82. No action after two years
In the absence of fraud, no action shall be brought to contest or set aside the certificate of sale, notice and affidavit of service so recorded as a deed, or to recover possession of the lands so conveyed, after the expiration of two years from the date of their record.

Amended by L.1953, c. 51, p. 898, s. 32.



Section 54:5-84 - Persons In Need Of A Guardian.

54:5-84 Persons in need of a guardian.

R.S.54:5-84. If a delinquent owner or lienor is under the age of 18, a person with an intellectual disability, or a person who has been adjudicated incapacitated and in need of a guardianship available under Title 3B of the New Jersey Statutes, upon expiration of the time limit for the redemption of the real estate in which that person has an interest, the right to redeem shall not be barred by service of notice as provided in this article so long as the minority, disability, or incapacity continues, but shall be barred only by an action to foreclose brought in the Superior Court.

amended 1953, c.51, s.33; 2010, c.50, s.82; 2013, c.103, s.132.



Section 54:5-85 - Construction Of Article

54:5-85. Construction of article
The provisions of this article shall be liberally construed as remedial legislation to encourage the barring of the right of redemption by actions in the Superior Court to the end that marketable titles may thereby be secured.

Amended by L.1953, c. 51, p. 898, s. 34.



Section 54:5-86 - Action By Municipality To Foreclose Right Of Redemption.

54:5-86 Action by municipality to foreclose right of redemption.

54:5-86. a. When the municipality is the purchaser of a tax sale certificate, the municipality, or its assignee or transferee, may, at any time after the expiration of the term of six months from the date of sale, institute an action to foreclose the right of redemption. Except as provided in subsection a. of section 39 of P.L.1996, c.62 (C.55:19-58) or as provided in subsection b. of this section, for all other persons that do not acquire a tax sale certificate from a municipality, an action to foreclose the right of redemption may be instituted at any time after the expiration of the term of two years from the date of sale of the tax sale certificate. On instituting the action the right to redeem shall exist and continue until barred by the judgment of the Superior Court.

b.Any person holding a tax sale certificate on a property that meets the definition of abandoned property as set forth in P.L.2003, c.210 (C.55:19-78 et al.), either at the time of the tax sale or thereafter, may at any time file an action with the Superior Court in the county wherein said municipality is situate, demanding that the right of redemption on such property be barred, pursuant to the "tax sale law," R.S.54:5-1 et seq., or the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.). The filing shall include a certification by the public officer or the tax collector that the property is abandoned, provided pursuant to subsection d. of section 6 of P.L.2003, c.210 (C.55:19-83). In the event that the certificate holder has unsuccessfully sought such certification from the public officer or tax collector, as the case may be, the certificate holder may submit to the court evidence that the property is abandoned, accompanied by a report and sworn statement by an individual holding appropriate licensure or professional qualifications, and shall provide a copy of those documents submitted to the court to the public officer and the tax collector. On the basis of this submission and any submission provided by the public officer or tax collector, as the case may be, the court shall determine whether the property meets the definition of abandoned property.

c.Any person holding a tax sale certificate on a property that meets the definition of abandoned property as set forth in P.L.2003, c.210 (C.55:19-78 et al.), either at the time of the tax sale or thereafter, may enter upon that property at any time after written notice to the owner by certified mail return receipt requested in order to make repairs, or abate, remove or correct any condition harmful to the public health, safety and welfare, or any condition that is materially reducing the value of the property.

d.Any sums incurred or advanced pursuant to subsection c. of this section may be added to the unpaid balance due the holder of the tax sale certificate at the statutory interest rate for subsequent liens.

amended 1948, c.219; 1953, c.51, s.35; 1974, c.91, s.4; 1996, c.62, s.41; 2003, c.210, s.32; 2005, c.118, s.11; 2015, c.16, s.1.



Section 54:5-86.1 - One Acquiring Title May Request Municipality To Foreclose Tax Sale Certificate As Against Omitted Party

54:5-86.1. One acquiring title may request municipality to foreclose tax sale certificate as against omitted party
Any owner of lands purchased by such owner or his ancestor in title from a municipality, title to which lands was acquired by the municipality under a tax sale certificate and the foreclosure thereof, may request the municipality to foreclose such tax sale certificate as against any person having an estate or interest in, or encumbrance upon, said lands who was omitted as a party to the foreclosure action.

L.1953, c. 192, p. 1488, s. 1.



Section 54:5-86.2 - Foreclosure Against Omitted Party

54:5-86.2. Foreclosure against omitted party
The municipality, in any such case, shall have the right to foreclose the tax sale certificate against the omitted party, in any manner provided by law for the foreclosure of a tax sale certificate, notwithstanding the prior sale of the property by the municipality.

L.1953, c. 192, p. 1488, s. 2.



Section 54:5-86.3 - Owner As Party; Jurisdiction; Expense

54:5-86.3. Owner as party; jurisdiction; expense
In any such action, the owner shall be made a party and the court shall have jurisdiction fully to determine and protect the rights and interests of the respective parties and the expense of bringing and maintaining such action may be borne by the municipality.

L.1953, c. 192, p. 1488, s. 3.



Section 54:5-87 - Jurisdiction Of Court; Effect Of Judgment

54:5-87.Jurisdiction of court; effect of judgment
54:5-87. The Superior Court, in an action to foreclose the right of redemption, may give full and complete relief under this chapter, in accordance with other statutory authority of the court, to bar the right of redemption and to foreclose all prior or subsequent alienations and descents of the lands and encumbrances thereon, except subsequent municipal liens, and to adjudge an absolute and indefeasible estate of inheritance in fee simple, to be vested in the purchaser. The judgment shall be final upon the defendants, their heirs, devisees and personal representatives, and their or any of their heirs, devisees, executors, administrators, grantees, assigns or successors in right, title or interest and no application shall be entertained to reopen the judgment after three months from the date thereof, and then only upon the grounds of lack of jurisdiction or fraud in the conduct of the suit. Such judgment and recording thereof shall not be deemed a sale, transfer, or conveyance of title or interest to the subject property under the provisions of the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq.

In the event that any federal statute or regulation requires a judicial sale of the property in order to debar and foreclose a mortgage interest or any other lien held by the United States or any agency or instrumentality thereof, then the tax lien may be foreclosed in the same manner as a mortgage, and the final judgment shall provide for the issuance of a writ of execution to the sheriff of the county wherein the property is situated and the holding of a judicial sale as in the manner of the foreclosure of a mortgage.

Amended 1953,c.51,s.36; 1965,c.187,s.6; 1994,c.32,s.11; 1995,c.326,s.1.



Section 54:5-89.1 - Effect Of Judgment On Unrecorded Interests; Application By Person Recording Interest To Be Made Party

54:5-89.1. Effect of judgment on unrecorded interests; application by person recording interest to be made party
In any action to foreclose the right of redemption in any property sold for unpaid taxes or other municipal liens, all persons claiming an interest in or an encumbrance or lien upon such property, by or through any conveyance, mortgage, assignment, lien or any instrument which, by any provision of law, could be recorded, registered, entered or filed in any public office in this State, and which shall not be so recorded, registered, entered or filed at the time of the filing of the complaint in such action shall be bound by the proceedings in the action so far as such property is concerned, in the same manner as if he had been made a party to and appeared in such action, and the judgment therein had been made against him as one of the defendants therein; but such person, upon causing such conveyance, mortgage, assignment, lien, claim or other instrument to be recorded, registered, entered or filed as provided by law, may apply to be made a party to such action. No person, however, shall be admitted as a party to such action, nor shall he have the right to redeem the lands from the tax sale whenever it shall appear that he has acquired such interest in the lands for a nominal consideration after the filing of the complaint, except where such transferee is related by blood or marriage to, or who, because of other close or personal relationship with the transferor, would in normal course be a party to an instrument for little or no consideration, or where such party acquired his interest at a judicial sale.

L.1954, c. 186, p. 713, s. 1. Amended by L.1967, c. 149, s. 1, eff. July 10, 1967.



Section 54:5-90 - Judgment; Failure To Redeem; Notice Posted

54:5-90. Judgment; failure to redeem; notice posted
Where judgment is taken against unknown owners or claimants as provided by Rules of the Supreme Court, their equity of redemption shall be foreclosed and barred without further publication upon their failure to redeem the lands affected by the action, but notice of the date limited for redemption, the place to redeem and the amount necessary to redeem shall be posted upon the lands at least twenty days before the date so fixed. No such judgment, after it has been entered for more than five years, shall be attacked on the ground of insufficient inquiry for the identity, name or address of any defendant, his heirs, assigns or personal representatives, even though the same might have been ascertained by such inquiry.

Amended by L.1948, c. 220, p. 1053, s. 1; L.1953, c. 51, p. 900, s. 43.



Section 54:5-91 - Unknown Owner, Claimant Defined

54:5-91. Unknown owner, claimant defined
54:5-91. Any person whose interest in the lands cannot, in the exercise of reasonable diligence, be ascertained from the search of the title of the premises described in the certificate of sale, made of the indexes in the office of the surrogate and county clerk or register of deeds and mortgages in the county in which the lands are situate, and in the office of the Secretary of State, extending back sixty years next preceding the date of the sale, shall be deemed to be included in the term "unknown owner" or "unknown claimant."

Amended 1953,c.51,s.44; 1994,c.32,s.12.



Section 54:5-97.1 - Fees Allowed.

54:5-97.1 Fees allowed.

7.No search fee, counsel fee or other fee related to certified mailings shall be allowed a plaintiff other than a municipality in the foreclosure of a tax lien unless, prior to the filing of the complaint, the plaintiff shall have given 30 days' written notice to the parties entitled to redeem whose interests appear of record at the time of the tax sale, by certified mail with postage prepaid thereon, addressed to the last known address of such persons, of intention to file such complaint. The notice shall also contain the amount due on such tax lien as of the date of the notice. A copy of such notice shall also be filed with the municipal tax collector's office. Upon the filing and service of such notice, a plaintiff shall be entitled to such fees and expenses.

A municipality, by ordinance, may authorize the tax collector to charge to a lienholder a fee not to exceed $50 for the calculation of the amount due to redeem the tax lien required to be provided pursuant to this section. Any request for a redemption calculation shall specify the date to be used for the calculation, which shall be the date of the notice. Neither the tax collector or the municipality shall be liable for an incorrect calculation. The fee paid to the municipality shall not become part of the lien and shall not be passed on to any party entitled to redeem pursuant to R.S.54:5-54.

L.1965, c.187, s.7; amended 1994, c.32, s.13; 2009, c.320, s.11.



Section 54:5-98 - Redemption; Fees And Costs; Time And Place

54:5-98. Redemption; fees and costs; time and place
After the complaint has been filed redemption shall be made in that cause only, provided notice of the suit has been filed in the office of the tax collector. Such redemption shall be subject to the fixing of fees and costs at any time during the course of the action. In such proceedings the court may order that the redemption shall be made to the tax collector of the municipality at his official office during business hours, except in cases where the tax collector is a part-time official with no regular municipal office, in which case it may order that the redemption shall be made to the clerk of the county in which the premises lie.

Amended by L.1953, c. 51, p. 901, s. 51; L.1965, c. 187, s. 8.



Section 54:5-99 - Evidence Of Payment Of Subsequent Liens Required

54:5-99. Evidence of payment of subsequent liens required
No foreclosure judgment shall be entered, except in cases where a municipality is the plaintiff unless evidence is produced in the foreclosure action that all subsequent municipal liens have been paid to the time of the commencement of the action.

Amended by L.1953, c. 51, p. 901, s. 52.



Section 54:5-100 - Validity Of Sale And Proceedings Must Be Attacked By Answer

54:5-100. Validity of sale and proceedings must be attacked by answer
In an action in the Superior Court to foreclose the right of any defendant therein named to redeem lands from the lien of a certificate of sale thereof issued for nonpayment of taxes or other municipal lien, the validity of the tax or other municipal lien for which the sale was made and certificate issued, and the validity of the proceedings to sell the lands shall be conclusively presumed unless a defendant in the action shall set up as a defense thereto the invalidity of the tax or other municipal lien or the invalidity of the proceedings to sell or the invalidity of the sale. All questions as to such invalidity may be tried in the action.

Amended by L.1953, c. 51, p. 901, s. 53.



Section 54:5-104 - Judgment Bars Redemption Only In Lands Described Therein

54:5-104. Judgment bars redemption only in lands described therein
54:5-104. When in a judgment in an action to foreclose the right of redemption, the lands are described in a manner other than that contained in the certificate of tax sale, the judgment shall bar the defendant's right of redemption in and to all the lands described in the judgment, and that property only. Such judgment and recording thereof shall not be deemed a sale, transfer, or conveyance of title or interest to the subject property under the provisions of the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq.

Amended 1953,c.51,s.57; 1994,c.32,s.14.



Section 54:5-104.29 - Short Title

54:5-104.29. Short title
This act shall be known as the In Rem Tax Foreclosure Act (1948).

L.1948, c. 96, p. 534, s. 1.



Section 54:5-104.30 - Definitions.

54:5-104.30 Definitions.

2.When used in the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.):

(a)"Municipality" shall mean every taxing district having the power to assess and collect taxes.

(b)"Tax Collector" or "collector" shall mean the officer of the municipality charged by law with the duty of collecting general land taxes and the enforcement of tax liens.

(c)"County recording officer" shall mean the county officer in whose office deeds are recorded for the county in which the land affected by a proceeding under this act is located.

(d)"Land" or "lands" shall mean and include all real property.

(e)"Tax liens" shall mean all liens for general land taxes, and for all other municipal taxes which are liens on land, together with accrued interest, penalties and costs of collection thereon heretofore existing or hereafter arising pursuant to any law.

(f)"Tax lien title" shall mean the title derived from a sale according to law to satisfy any tax lien and evidenced by a tax sale certificate.

(g)"Person" or "persons" shall mean an individual, a corporation, an association, a municipal corporation, a body corporate and politic, a governing body of a municipality, or a governmental agency, and the singular may include the plural.

(h)"Abandoned property certificate holder" means a person authorized to file an action pursuant to subsection b. of R.S.54:5-86.

L.1948, c.96, s.2; amended 2015, c.16, s.2.



Section 54:5-104.31 - Construction As Remedial Legislation.

54:5-104.31 Construction as remedial legislation.

3.The In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.) shall be liberally construed as remedial legislation to encourage the barring of rights of redemption, and is an alternate and additional remedy to any other remedy provided by law, and shall apply to certificates of tax sales heretofore or hereafter issued and held by a municipality or an abandoned property certificate holder.

L.1948, c.96, s.3; amended 2015, c.16, s.3.



Section 54:5-104.32 - In Rem Proceedings.

54:5-104.32 In rem proceedings.

4.Any municipality or abandoned property certificate holder may proceed, In Rem, pursuant to the provisions of the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.), similarly to bar rights of redemption, after said certificate has been recorded in the office of the county recording officer. Neither the foreclosure nor the recording of any such judgment or certificate shall be construed to be a sale, transfer, or conveyance of title or interest to the subject property under the provisions of the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq.

L.1948, c.96, s.4; amended 1994, c.32, s.15; 2015, c.16, s.4.



Section 54:5-104.32A - Right Of State Or County To Foreclose

54:5-104.32a. Right of state or county to foreclose
In any case in which any municipality has conveyed to the State of New Jersey or a county thereof its right, title and interest in any real property, acquired through the purchase of any tax sale certificate covering said real property, the State or the county may, in the name of the municipality, foreclose the rights of redemption of said real property from tax sales, in the name of the municipality but for the use of the State or the county, as the case may be, under the In Rem Tax Foreclosure Act, 1948.

L.1964, c. 39, s. 2. Amended by L.1974, c. 22, s. 2, eff. April 25, 1974.



Section 54:5-104.32B - Proceedings By State Or County

54:5-104.32b. Proceedings by state or county
The proceeding shall be begun in the name of the municipality for the use of the State or the county, without the adoption of any resolution by the governing body of the municipality to foreclose any such tax sale certificate, and shall proceed in the same manner as is provided in such In Rem Tax Foreclosure Act and the Rules of the Supreme Court governing such proceeding, in the case in which the proceedings are brought and prosecuted by the municipality for its own use and if a judgment barring the rights of redemption and foreclosing all prior or subsequent alienations and descents of the lands and encumbrances thereon, is entered thereon, it shall adjudge an absolute and indefeasible estate in fee simple in the lands therein described, to be vested in the State or the county, as the case may be, and such judgment shall be binding and final upon all persons in the same manner as though it was entered in favor of the municipality for its own use.

L.1964, c. 39, s. 3. Amended by L.1974, c. 22, s. 3, eff. April 25, 1974.



Section 54:5-104.33 - No Personal Judgment Shall Be Entered

54:5-104.33. No personal judgment shall be entered
In any proceeding under this act no personal judgment shall be entered against any person.

L.1948, c. 96, p. 535, s. 5. Amended by L.1953, c. 51, p. 902, s. 58.



Section 54:5-104.34 - Time For Institution Of Action.

54:5-104.34 Time for institution of action.

6.No action may be instituted by a municipality under the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.), on any tax sale certificate unless:

a.More than six months have expired from the date of the tax sale out of which any such certificate arose; and

b. All or any portion of the general land taxes levied and assessed against the land for 21 months next preceding the commencement of the action, other than those subject to payment by installments authorized by a resolution adopted pursuant to R.S.54:5-65, remains unpaid.

Such action on a tax sale certificate may include the lien for unpaid taxes, utility liens or any other municipal liens in conjunction with or independent of one another.

L.1948, c.96, s.6; amended 1953, c.51, s.59; 1968, c.464; 1974, c.91, s.5; 1995, c.326, s.2; 2015, c.16, s.5.



Section 54:5-104.35 - Resolution By Governing Body

54:5-104.35. Resolution by governing body
The governing body of any municipality may, from time to time, determine, by resolution, to foreclose any of the tax sale certificates held by it, by the summary proceedings In Rem provided by this act. Such resolution shall list the lands against which such proceedings shall be instituted. Such list, to be known as the "tax foreclosure list," shall be prepared and certified by the tax collector. It shall schedule the lands and certificates in numerical sequence, and shall contain the following information:

(a) Schedule number.

(b) Description of the land as it appears on the tax duplicate and in the certificate of tax sale.

(c) Serial number, or, if no serial number, other identification of the certificate of tax sale.

(d) Date of tax sale.

(e) Book and page or date and instrument number of the record of the certificate in the office of the county recording officer if such certificate has been recorded at the time of the adoption of such resolution, and the prior recording of the tax certificate shall not be a prerequisite to the adoption of the resolution.

(f) The amount of the sale as set forth in the certificate.

(g) The amount of all tax liens accruing subsequent to the tax sale, including interest, penalties and costs.

(h) The amount required to redeem.

(i) The name of the person appearing as the owner of the land to be affected by the foreclosure proceedings as it appears on the last tax duplicate of the municipality, or the word "unknown" if no name appears thereon.

L.1948, c. 96, p. 535, s. 7. Amended by L.1953, c. 147, p. 1360, s. 1.



Section 54:5-104.36 - Jurisdiction

54:5-104.36. Jurisdiction
The Superior Court shall have jurisdiction to give full relief, in rem, as prescribed in this act.

L.1948, c. 96, p. 536, s. 8. Amended by L.1953, c. 51, p. 902, s. 60.



Section 54:5-104.37 - Fees To Be Paid On Institution Of Action

54:5-104.37. Fees to be paid on institution of action
The fees to be paid to the clerk of the court on the institution of an action shall be twenty-five dollars ($25.00), except when a foreclosure is sought as to more than twenty-five certificates, in which case the clerk shall be entitled to fifty cents ($0.50) for each certificate in excess of twenty-five.

L.1948, c. 96, p. 536, s. 9. Amended by L.1953, c. 51, p. 902, s. 61.



Section 54:5-104.41 - Complaint To Be Filed With Tax Collector; County Recording Officer And Attorney-general

54:5-104.41. Complaint to be filed with tax collector; county recording officer and Attorney-General
The plaintiff shall file a copy of the complaint in the offices of the municipal tax collector, the county recording officer and the Attorney-General of the State of New Jersey.

L.1948, c. 96, p. 537, s. 13. Amended by L.1953, c. 51, p. 903, s. 65.



Section 54:5-104.42 - Notice

54:5-104.42. Notice
The copy of the complaint filed in the office of the county recording officer and the publication, service and posting of the notice as provided by the Rules Governing the Courts of the State of New Jersey shall be notice to the world including all persons claiming any right, title, interest in or lien upon the land sought to be affected by said complaint, whether or not the names of said persons appear in said complaint, of the institution of said foreclosure proceedings in rem, and that unless said lands be redeemed in the cause as hereinafter provided, the right, title, interest or lien of any such persons and the claim of any or all other persons, whether such right, title, interest, lien or claim has or shall have become vested or shall have arisen or may arise prior to or subsequent to the filing of said complaint, shall be foreclosed and forever debarred and that an indefeasible estate in fee simple in said lands shall be vested in the plaintiff, by the judgment of the said court, as provided in this act.

L.1948, c. 96, p. 537, s. 14. Amended by L.1953, c. 51, p. 903, s. 66; L.1979, c. 414, s. 1, eff. Feb. 8, 1980.



Section 54:5-104.43 - Complaint To Have Effect Of Notice To State

54:5-104.43. Complaint to have effect of notice to State
The copy of said complaint filed in the office of the Attorney-General of the State of New Jersey shall be notice to the State of New Jersey, including any agency of the State, and any political subdivision thereof having an interest in or lien upon the land to be affected, that such action has been instituted, in rem, against said land.

L.1948, c. 96, p. 538, s. 15. Amended by L.1953, c. 51, p. 904, s. 67.



Section 54:5-104.44 - Duties Of County Recording Officers

54:5-104.44. Duties of county recording officers
Upon the filing of such copy of complaint, the county recording officer shall forthwith cause the action to be indexed in the name of all persons appearing in the tax foreclosure list and in the complaint in the same index used for notices of lis pendens, and the filing of said complaint shall be noted in the margin of the record of each certificate of tax sale referred to in said complaint.

L.1948, c. 96, p. 538, s. 16. Amended by L.1953, c. 51, p. 904, s. 68.



Section 54:5-104.45 - Fees Of County Recording Officer

54:5-104.45. Fees of county recording officer
The county recording officer for filing and indexing such copy of the complaint and the making of such marginal notation shall be entitled to the same fees to which he would be entitled for the filing, indexing and noting of a Notice of Lis Pendens.

L.1948, c. 96, p. 538, s. 17. Amended by L.1953, c. 51, p. 904, s. 69.



Section 54:5-104.48 - Notice To Municipality By Owners Or Parties In Interest; Notice Of Foreclosure

54:5-104.48. Notice to municipality by owners or parties in interest; notice of foreclosure
At any time after the enactment of this act, any person owning land or holding a mortgage thereon, or any person having a lien or claim thereon, or interest therein, may file with the tax collector of the taxing district wherein such land is located, a notice stating his name, residence and post-office address and a description, as shown in the last tax duplicate of the municipality, of the parcel of land in which such person has an interest, which notice shall continue in effect for a period of five years, unless earlier canceled by such person. A notice of foreclosure shall be served upon such persons and all others, as provided by Rules Governing the Courts of the State of New Jersey.

L.1948, c. 96, p. 540, s. 20. Amended by L.1953, c. 51, p. 904, s. 72; L.1979, c. 414, s. 2, eff. Feb. 8, 1980.



Section 54:5-104.53 - Certain Omissions No Defense

54:5-104.53. Certain omissions no defense
No omission of any of the procedures or actions required by law in relation to levy and assessment shall be a defense or objection to the foreclosure of any tax lien title, unless it be also made to appear to the court that such omission has been prejudicial to the answering defendant.

L.1948, c. 96, p. 541, s. 25. Amended by L.1953, c. 51, p. 905, s. 77.



Section 54:5-104.58 - Severance Upon Filing Of Answer

54:5-104.58. Severance upon filing of answer
If an action is severed by reason of the filing of an answer as to a parcel or parcels of land, the plaintiff shall be liable for and shall pay to the clerk of said court the fees and costs as in the case of the commencement and prosecution of a new, separate and distinct action.

L.1948, c. 96, p. 543, s. 30. Amended by L.1953, c. 51, p. 906, s. 82.



Section 54:5-104.59 - Apportionment, Allocation, Definition Of Costs And Fees

54:5-104.59. Apportionment, allocation, definition of costs and fees
31. a. All costs and fees in the action shall be equitably apportioned and allocated to the several parcels of land affected by the action, and added to the amount required to redeem.

b. For the purposes of this section "all costs and fees" includes all costs incurred for a standard title search and all reasonable attorney fees incurred in the action.

L.1948,c.96,s.31; amended 1953,c.51,s.83; 1993,c.278,s.1.



Section 54:5-104.60 - Redemption

54:5-104.60. Redemption
Redemption shall be made as provided in section 54:5-98 of the Revised Statutes.

L.1948, c. 96, p. 543, s. 32. Amended by L.1953, c. 51, p. 906, s. 84.



Section 54:5-104.61 - Statement Of Redemption To Be Filed By Plaintiff; To Operate As Discharge Of Notice; Tax Collector To Deliver Certificate Of Redemption

54:5-104.61. Statement of redemption to be filed by plaintiff; to operate as discharge of notice; tax collector to deliver certificate of redemption
Upon such redemption, the plaintiff or its attorney shall promptly file with the county recording officer a statement setting forth that redemption has been made in respect to any parcel of land described in the petition. The filing of the statement shall operate to discharge the notice hereinbefore provided in section fourteen insofar as the notice relates to the land so redeemed. Any person making such redemption shall be entitled to receive, from the tax collector or other official, a certificate of redemption and a duplicate thereof, and may file such duplicate with the county recording officer, in lieu of, and with the same effect as, a statement of redemption filed by a plaintiff or its attorney, as in this section provided.

L.1948, c. 96, p. 544, s. 33. Amended by L.1953, c. 51, p. 906, s. 85.



Section 54:5-104.62 - Right Of Plaintiff To Order Of Dismissal

54:5-104.62. Right of plaintiff to order of dismissal
The plaintiff shall have the right to an order of dismissal, without notice and without costs, as to any parcel of land affected by any action under this act. The filing of a copy of the order with the county recording officer shall operate as a discharge of the proceedings as to the parcel of land affected thereby. The recording officer shall charge fifty cents ($0.50) for each parcel of land affected by such discharge.

L.1948, c. 96, p. 544, s. 34. Amended by L.1953, c. 51, p. 907, s. 86.



Section 54:5-104.64 - Form And Effect Of Judgment

54:5-104.64.Form and effect of judgment
36. (a) The judgment shall give full and complete relief, in accordance with the provisions of this act, and in accordance with any other statutory authority, to bar the right of redemption, and to foreclose all prior or subsequent alienations and descents of the lands and encumbrances thereon, and to adjudge an absolute and indefeasible estate of inheritance in fee simple in the lands therein described, to be vested in the plaintiff.

(b) Such judgment shall be binding and final upon all persons having a vested or contingent title or interest in or lien or claim upon or against said lands, including the State of New Jersey, and any agency and political subdivision thereof, and their heirs, devisees and personal representatives, and their, or any of their heirs, devisees, executors, administrators, grantees, assigns or successors in right, title or interest, notwithstanding any infancy or incompetency of such person or persons, and upon all other persons, their heirs, devisees and personal representatives and their or any of their heirs, devisees, executors, administrators, grantees, assigns or successors in right, title or interest.

(c) In the event that any federal statute or regulation requires a judicial sale of the property in order to debar and foreclose a mortgage interest or any other lien held by the United States or any agency or instrumentality thereof, then the tax lien may be foreclosed in the same manner as a mortgage, and the final judgment shall provide for the issuance of a writ of execution to the sheriff of the county wherein the property is situated and the holding of a judicial sale as in the manner of the foreclosure of a mortgage.

L.1948,c.96,s.36; amended 1953,c.51,s.88; 1995,c.326,s.3.



Section 54:5-104.65 - Effect Of Recording Judgment

54:5-104.65. Effect of recording judgment
37. Upon the recording of a certified copy of such judgment in the office of the county recording officer, the plaintiff shall be seized of an estate in fee simple, in the lands described therein, absolute and free and clear of all liens and encumbrances, in accordance with the terms of said judgment. Neither the foreclosure nor the recording of any such judgment or certificate shall be construed to be a sale, transfer or conveyance of title or interest to the subject property under the provisions of the "Uniform Fraudulent Transfer Act," R.S.25:2-20 et seq.

L.1948,c.96,s.37; amended 1953,c.51,s.89; 1994,c.32,s.16.



Section 54:5-104.66 - Additional Duty Of County Recording Officer; Fee

54:5-104.66. Additional duty of county recording officer; fee
Upon the recording of such judgment, the county recording officer shall note, in the margin of each certificate referred to therein, the following: "Judgment recorded on

(here insert date)

," for which such recording officer

(here insert book and page or instrument number)

shall charge thirty-five cents ($0.35) for each notation.

L.1948, c. 96, p. 545, s. 38. Amended by L.1953, c. 51, p. 908, s. 90.



Section 54:5-104.67 - Application To Reopen Judgment

54:5-104.67. Application to reopen judgment
No application shall be entertained to reopen such judgment after three months from the date of the recording thereof in the office of the county recording officer, and then only upon the grounds of lack of jurisdiction or fraud in the conduct of the action.

L.1948, c. 96, p. 546, s. 39. Amended by L.1953, c. 51, p. 908, s. 91.



Section 54:5-104.68 - Constitutional Clause

54:5-104.68. Constitutional clause
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but such adjudication shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly invalidated in and by such judgment.

L.1948, c. 96, p. 546, s. 40.



Section 54:5-104.69 - Repealer

54:5-104.69. Repealer
"An act providing for the foreclosure by any municipality of rights of redemption of real property from tax sales and tax lien sales, and supplementing chapter five of Title 54 of the Revised Statutes," approved June twenty-third, one thousand nine hundred and forty-seven (P.L.1947, c. 333), is hereby repealed.

L.1948, c. 96, p. 546, s. 41.



Section 54:5-104.70 - Certain Acts And Decrees Valid

54:5-104.70. Certain acts and decrees valid
The repeal of said act by this act shall not affect any act done, or proceedings had or pending, and such repeal shall not invalidate any decree made by the Court of Chancery or to be made in any proceedings now pending or anything done under and by virtue of the act hereby repealed.

L.1948, c. 96, p. 546, s. 42.



Section 54:5-104.71 - To Take Effect Immediately

54:5-104.71. To take effect immediately
This act shall take effect immediately, but no proceeding hereunder shall be instituted until sixty days after the approval of this act.

L.1948, c. 96, p. 546, s. 43.



Section 54:5-104.72 - Irregularities In Proceedings; Instituting New Proceedings.

54:5-104.72 Irregularities in proceedings; instituting new proceedings.

1.Where

(a)any proceeding pursuant to the provisions of the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.), to which P.L.1955, c.278 (C.54:5-104.72 et seq.) is a supplement, or

(b)any other proceeding for the foreclosure of a right of redemption where the right could then have been, but was not, foreclosed in the manner provided by the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.) if that act had then been in effect,

has been heretofore or shall be hereafter instituted and judgment obtained, and after the entry of such judgment it is discovered that there were irregularities, or that there may have been irregularities, in the conduct of the proceedings, the municipality or abandoned property certificate holder that instituted the proceedings, may conduct a proceeding under the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.), in the same manner and with the same effect as the first proceeding would have had if it had been regularly prosecuted to judgment under that act.

L.1955, c.278, s.1; amended 1961, c.112; 2015, c.16, s.6.



Section 54:5-104.73 - Right Of Purchaser To Have Prior Foreclosure Proceedings Corrected.

54:5-104.73 Right of purchaser to have prior foreclosure proceedings corrected.

2.Where a municipality or abandoned property certificate holder has heretofore sold and transferred, or shall hereafter sell and transfer, lands to a purchaser, title to which was acquired by the municipality or abandoned property certificate holder under a tax sale certificate and the foreclosure thereof, the said purchaser may request the municipality or abandoned property certificate holder to further foreclose or reforeclose such tax sale certificate under the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.), to which P.L.1955, c.278 (C.54:5-104.72 et seq.) is a supplement, for the purpose of correcting and overcoming any irregularity in the prior foreclosure proceedings, or to bar any outstanding right of redemption of the lands from the tax sale which resulted in the said tax sale certificate, which right of redemption could have been but was not barred by the said prior foreclosure proceedings.

L.1955, c.278, s.2; amended 2015, c.16, s.7.



Section 54:5-104.74 - Further Foreclosure Proceedings By Municipality; Title Of Purchaser Not Affected; Contents Of Notice And Complaint.

54:5-104.74 Further foreclosure proceedings by municipality; title of purchaser not affected; contents of notice and complaint.

3.Notwithstanding the prior sale of the property by the municipality or abandoned property certificate holder, the municipality or abandoned property certificate holder in any case, as provided for in the preceding section, shall have the right to further so foreclose or reforeclose the tax sale certificates for the purpose of correcting or overcoming any irregularity in the prior foreclosure proceeding, or to bar any outstanding right of redemption of the lands from the tax sale which resulted in the said tax sale certificate, which right was not barred by the said prior foreclosure proceeding, but could have been, in the manner provided by the In Rem Tax Foreclosure Act (1948), P.L.1948, c.96 (C.54:5-104.29 et seq.), to which P.L.1955, c.278 (C.54:5-104.72 et seq.) is a supplement, if that act was then in effect; provided, however, that in any such foreclosure proceeding brought pursuant to section 2 of P.L.1955, c.278 (C.54:5-104.73) the judgment of foreclosure therein obtained shall not affect the right, title, and interest in said lands of the said purchaser from the municipality or abandoned property certificate holder or of any person deriving an interest therein from, through, or by any action of, the said purchaser, and the said judgment shall bar such outstanding interests as are foreclosed for the benefit of the said purchaser and the governing body of the municipality may by resolution or abandoned property certificate holder may as otherwise provided by law, as the case may be, authorize the giving to the said purchaser a confirmatory deed.

In every such further foreclosure, or reforeclosure proceeding, brought pursuant to the provisions of section 2 of P.L.1955, c.278 (C.54:5-104.73) or this section, the municipality or abandoned property certificate holder shall clearly set forth in the notice and in the complaint, that the proceeding is instituted pursuant to section 2 of P.L.1955, c.278 (C.54:5-104.73) or this section, and that the judgment to be obtained will specifically contain a provision giving full effect to the foregoing proviso and such judgment shall contain appropriate provisions to that effect.

L.1955, c.278, s.3; amended 2015, c.16, s.8.



Section 54:5-104.75 - Other Manner Of Foreclosure Not Precluded

54:5-104.75. Other manner of foreclosure not precluded
Nothing in this act contained shall be deemed to preclude a further foreclosure or reforeclosure of the tax sale certificate in any other manner provided by Title 54 of the Revised Statutes, as amended and supplemented, or by any other statute.

L.1955, c. 278, p. 1004, s. 4.



Section 54:5-104.100 - Conveyance Of Outstanding Interest Against Certain Residential Realty; Payment; Action To Compel Conveyance

54:5-104.100. Conveyance of outstanding interest against certain residential realty; payment; action to compel conveyance
Where premises are owned, or are thought to be owned, by an individual or individuals occupying, or intending to occupy the same himself or themselves as a single family residence, whether or not a home is partially or fully erected thereon, and whether said premises will constitute the full lot or yard for the home or a portion thereof, any claim of title, lien, encumbrance, restriction or limitation against a fee simple absolute title in said individual or individuals, whether or not asserted in litigation or in any other way, shall be conveyed by the owner of such claim to said individual or individuals upon his or their request and upon payment to said owner by or on behalf of said individual or individuals of the amount paid by the owner to acquire said interest (and, in the event property was all or part of the purchase price, then such payment to said owner shall include the fair value of the property given by the owner to acquire said interest) plus interest at the rate of 6% per annum from the date of such acquisition by said owner to the date of such payment; if for any reason such conveyance is not effected, either because of the refusal of the owner to convey, or the inability of the individual or individuals to contact said owner, or for any reason whatsoever, said individual or individuals may bring a civil action in the Superior Court, naming said owner as a defendant, and serving him by substituted service; upon the successful conclusion of such suit establishing a right to a conveyance the court shall either order such conveyance or may effect such conveyance by its own judgment as if same had been made by the owner. In any such action the amount to be paid to the owner pursuant to this statute plus the interest required herein shall be deposited with the court at the time of the filing of the complaint, and shall be turned over to the owner upon the successful completion of the action or retained by the court if said owner is not located, then and turned over to the owner when located.

L.1964, c. 184, s. 1.



Section 54:5-104.101 - Applicability Of Law

54:5-104.101. Applicability of law
This act shall apply only where the occupancy, or intention to occupy, or the ownership or belief of ownership of said individual or individuals or his or their predecessors in interest derives in whole or in part from defective tax sale or defective tax foreclosure proceedings, and where said individual or individuals acquire his or their interest or ownership or purported interest or ownership without actual knowledge of the outstanding claim of the owner or his predecessor as mentioned above, and where the owner of such outstanding claim acquires same with knowledge, constructive or actual, that said individual or individuals were attempting, or might attempt or might have attempted, to foreclose or purchase or otherwise acquire said outstanding interest or claim.

L.1964, c. 184, s. 2.



Section 54:5-104.102 - Benefits And Disabilities; Application To Successors In Interest; Agreements To Defeat Operation Of Act

54:5-104.102. Benefits and disabilities; application to successors in interest; agreements to defeat operation of Act
The benefits of this act shall inure to the successors in interest of said individual or individuals if said individual or individuals would have been entitled to the benefits of the provisions of this act, regardless of the state of knowledge of such successors, provided only that such successor is an individual or individuals occupying or intending to occupy said premises as a single family residence as set forth above. The successors in interest to said owner shall be subject to all of the disabilities of this act if said owner would have been so subjected, if at the time of the acquisition from said owner (or his or its successors) such successor knew or should have known, and would have known by a reasonable investigation, that said owner or his or its successors or any of them had acquired the interest or claim under the circumstances set forth in this act. The amount payable to such successor shall be the amount last paid to an owner or successor not subject to the disabilities of this act, plus interest at the rate of 6% per annum from the date such amount was paid, or the amount which said successor paid plus said 6%, whichever is smaller. Any agreement or arrangement with an owner who is not subject to the disabilities of this act whereby such owner's claim is pursued for the benefit of others (whether said owner is also benefited or not) under circumstances where such others had they acquired said owner's claim would have been subject to the disabilities of this act shall be null and void; the attempted enforcement, pursuant to such agreement or arrangement, of such owner's claim or interest shall be dismissed and any benefits paid to such others shall be recoverable by the individual or individuals entitled to the benefit of this act. Anyone knowingly attempting to defeat the operation of this act by entering into any such arrangement or agreement shall be adjudged a disorderly person.

L.1964, c. 184, s. 3.



Section 54:5-104.103 - Definition Of Phrase "Thought To Be Owned"

54:5-104.103. Definition of phrase "thought to be owned"
Within the meaning of this act, premises shall be deemed to be "thought to be owned" where an individual or individuals have color of title by virtue of any deed whatsoever, devise, inheritance, or by virtue of a tax sale certificate, if foreclosure proceedings on said certificate have been completed (whether by said individual or individuals or others) and have resulted in a judgment purporting to foreclose the interests named therein, even if said foreclosure proceedings resulting in said judgment are void as against an owner subject to the provisions of this act, or his predecessors in interest.

L.1964, c. 184, s. 4.



Section 54:5-105 - Jurisdiction Of Courts, Proof

54:5-105. Jurisdiction of courts, proof
54:5-105. The Superior Court in an action may direct the county clerk or register of deeds, as the case may be, to cancel of record any tax sale certificate of record in the county if it shall be satisfied by proof that the holder of the tax sale certificate has been fully paid all moneys expended by him for the tax sale certificate, including all expenses incurred by him, and lawful interest therein according to law. The court may proceed in the action in a summary manner or otherwise.

Amended 1953,c.51,s.92; 1991,c.91,s.506.



Section 54:5-106 - Persons Entitled To Apply For Order

54:5-106. Persons entitled to apply for order
Any of the owners, mortgagees, occupants, or any other person having either a legal or equitable right or interest in the land described in the tax sale certificate may apply for the order.



Section 54:5-107 - Parties Defendant

54:5-107. Parties defendant
The action shall be brought against the holder of record of the tax sale certificate, if living, and if not living, his executor or administrator, or if he shall have died intestate and there shall be no administrator, the next of kin of the holder of record of the tax sale certificate. Such other persons may be made defendants as the court may direct.

Amended by L.1953, c. 51, p. 909, s. 93.



Section 54:5-111 - Cancellation Of Record; Procedure

54:5-111. Cancellation of record; procedure
When the order is filed with the clerk or register of deeds of the county, such officer shall discharge and cancel of record the tax sale certificate and shall enter on the margin of the registry or record of the tax sale certificate, and opposite thereto, the words "canceled by order" , entering the date of the order and filing it.



Section 54:5-111.1 - Certificate Of Cancellation; Execution

54:5-111.1. Certificate of cancellation; execution
When a municipality has or shall have acquired a lien, against any lands in this State, or against any interest, right, title or estate therein, by tax, assessment or sale for taxes, assessments, or other municipal charges and has or shall have become the purchaser at a tax sale, held to enforce the collection of such lien, and has or shall have become the holder of the certificate of such tax sale, and has or shall have acquired said lands or any right, title, interest or estate therein and the equity of redemption thereof, by purchase or otherwise, without having taken or completed proceedings to enforce such lien or to foreclose the right of redemption, the governing body of the municipality, may, by resolution, authorize and direct such officer or officers of the municipality, as shall be designated in the resolution, to execute a certificate of cancellation of the lien and of the certificate of tax sale which certificate shall recite the acquisition in lieu of enforcement and foreclosure. Such certificate of cancellation may be made by an endorsement upon the certificate of tax sale which is to be canceled.

L.1945, c. 154, p. 541, s. 1.



Section 54:5-111.2 - Effect Of Certificate

54:5-111.2. Effect of certificate
Such certificate of cancellation, when filed or recorded, shall discharge the lands from the lien, tax sale and certificate of tax sale.

L.1945, c. 154, p. 542, s. 2.



Section 54:5-111.3 - Filing Or Recording Of Certificate

54:5-111.3. Filing or recording of certificate
Such certificate of cancellation may be filed or recorded in the same manner and with the same effect as though it were a certificate of redemption of the lands.

L.1945, c. 154, p. 542, s. 3.



Section 54:5-111.4 - Filing Fee

54:5-111.4. Filing fee
The officer receiving the certificate of cancellation for filing or recording shall be entitled to the same fees as for the filing or recording of a certificate of redemption of the lands.

L.1945, c. 154, p. 542, s. 4.



Section 54:5-112 - Private Sale Of Real Estate Acquired For Delinquent Taxes, Assessments By Municipality; Recording Of Assignments, Service On Tax Collector.

54:5-112 Private sale of real estate acquired for delinquent taxes, assessments by municipality; recording of assignments, service on tax collector.

54:5-112. When a municipality has or shall have acquired title to real estate by reason of its having been struck off and sold to the municipality at a sale for delinquent taxes or assessments, the governing body thereof may, by resolution adopted by a majority thereof by roll call, sell such real estate at private sale to such person and for such sums, not less than the amount of municipal liens charged against the same, except as provided in subsection a. of section 38 of P.L.1996, c.62 (C.55:19-57), as shall seem to be to the best interest of the municipality. Upon the adoption of the resolution and the payment of the consideration as stated therein, the officers of the governing body authorized by resolution shall make, execute, acknowledge and deliver a deed without covenants to the purchaser, which deed shall vest in the purchaser all of the right, title and interest of the municipality in the real estate therein described. The deed need not contain any recitals, except a statement of the actual consideration. Such sales shall not include real estate, title to which has been perfected by the municipality. Any and all further or additional assignments of the tax sale certificates shall be promptly recorded in the office of the county clerk or register of deeds, as the case may be, of the county wherein the real property is situate, and a photocopy of the recorded assignment shall be served upon the local tax collector by certified mail, return receipt requested. When assignments have not been recorded and served upon the tax collector, the tax collector and the municipality shall be held harmless for the payment of any redemption amounts to the holder of the tax sale certificate as appears on the records of the tax collector.

Amended 1996, c.62, s.43;1997, c.190, s.7.



Section 54:5-113 - Private Sale Of Certificate Of Tax Sale By Municipality; Recording Of Assignments, Service On Tax Collector.

54:5-113 Private sale of certificate of tax sale by municipality; recording of assignments, service on tax collector.

54:5-113. When a municipality has or shall have acquired title to real estate by reason of its having been struck off and sold to the municipality at a sale for delinquent taxes and assessments, the governing body thereof may by resolution authorize a private sale of the certificate of tax sale therefor, together with subsequent liens thereon, for not less than the amount of liens charged against such real estate, except as provided in section 2 of P.L.1993, c.113 (C.54:5-113.1) and subsection a. of section 38 of P.L.1996, c.62 (C.55:19-57). The sale shall be made by assignment executed by such officers as may be designated in the resolution. When the total amount of the municipal liens shall, at the time of the proposed sale or assignment, exceed the assessed value of the real estate as of the date of the last sale thereof for unpaid taxes and assessments, the certificates, together with subsequent liens thereon, may be sold and assigned for a sum not less than such assessed value. Any and all further or additional assignments of the tax sale certificates shall be promptly recorded in the office of the county clerk or register of deeds, as the case may be, of the county wherein the real property is situate, and a photocopy of the recorded assignment shall be served upon the local tax collector by certified mail, return receipt requested. When assignments have not been recorded and served upon the tax collector, the tax collector and the municipality shall be held harmless for the payment of any redemption amounts to the holder of the tax sale certificate as appears on the records of the tax collector.

Amended 1993, c.113, s.1;1996, c.62, s.44;1997, c.190, s.8.



Section 54:5-113.1 - Acceptance Of Bond, Note, Other Obligation As Consideration For Sale Of Certificate

54:5-113.1. Acceptance of bond, note, other obligation as consideration for sale of certificate
2. In connection with a sale of one or more certificates of tax sale pursuant to R.S.54:5-113, the governing body of a municipality, either on its own or jointly with other municipalities, may accept, as partial consideration for the sale of such certificate or certificates, which may be sold separately or in bulk with other such certificates as determined by resolution of the governing body or bodies, a bond, note or other obligation of the purchaser on the terms and conditions set forth in the resolution of the governing body; provided, however, that notwithstanding any other provision of R.S.54:5-113 to the contrary, the sale of such certificate or certificates pursuant to this section shall be approved by the Local Finance Board of the Division of Local Government Services in the Department of Community Affairs and shall be publicly advertised and publicly bid; and provided further that any bond, note or other obligation shall:

a. mature within 20 years from the date of the sale;



b. have a principal amount at maturity of not more than 75% of the total amount of the liens charged against the real estate, and the principal amount, when added to the value of the other consideration received by the municipality at the time of the sale, shall not be less than 70% of the total amount of the liens charged against the real estate;

c. bear interest at a fixed rate at least equal to 2% in excess of the discount rate in effect at the Federal Reserve Bank of New York on the date of the sale; and

d. be secured by and payable from a tax sale certificate and the proceeds thereof in such manner and on such terms and conditions as shall be agreed upon by the governing body.

L.1993,c.113,s.2; amended 1993,c.325,s.1.



Section 54:5-113.2 - Removal Of Lessee, Tenant

54:5-113.2. Removal of lessee, tenant
4. No lessee or tenant or the assign, under-tenant or legal representative of such lessee or tenant may be removed by a lienholder or successor thereof established under this act and any amendments and supplements thereto except for good cause as provided under section 2 of P.L. 1974, c.49 (C.2A:18-61.1). This section shall apply to any lienholder or successor thereof who has become a lienholder or successor as a result of the sale of tax sale certificates pursuant to section 2 of P.L.1993, c.113 (C.54:5-113.1).

L.1993,c.113,s.4; amended 1993,c.325,s.5.



Section 54:5-113.3 - Bond, Note, Obligation Deemed Asset Of Municipality

54:5-113.3. Bond, note, obligation deemed asset of municipality
3. To the extent of its value, the bond, note or other obligation referred to in section 2 of P.L.1993, c.113 (C.54:5-113.1) shall be deemed an asset of the municipality and, as such, be available to the municipality for appropriate use, including sale, publicly or privately, as approved by a vote of two-thirds of the full governing body of the municipality.

L.1993,c.325,s.3.



Section 54:5-113.4 - Pledge, Transfer Of Tax Sale Certificates; Assignments, Recording.

54:5-113.4 Pledge, transfer of tax sale certificates; assignments, recording.

4. Notwithstanding the provisions of any other law, rule or regulation to the contrary, a municipality may assign, pledge or transfer to the New Jersey Economic Development Authority tax sale certificates held by the municipality for property located within its boundaries, together with subsequent liens thereon, as collateral for any bonds or notes issued by the authority by or on behalf of the municipality on the same terms and conditions as set forth in section 2 of P.L.1993, c.113 (C.54:5-113.1) for any purposes permitted by law. For the purposes of this section "municipality" shall include municipalities acting jointly pursuant to section 2 of P.L.1993, c.113 (C.54:5-113.1). Any and all further or additional assignments of the tax sale certificates shall be promptly recorded in the office of the county clerk or register of deeds, as the case may be, of the county wherein the real property is situate, and a photocopy of the recorded assignment shall be served upon the local tax collector by certified mail, return receipt requested. When assignments have not been recorded and served upon the tax collector, the tax collector and the municipality shall be held harmless for the payment of any redemption amounts to the holder of the tax sale certificate as appears on the records of the tax collector.

L.1993,c.325,s.4; amended 1997, c.190, s.9.



Section 54:5-113.5 - Sale Of Total Property Tax Levy By Municipality

54:5-113.5. Sale of total property tax levy by municipality

16. a. Notwithstanding the provisions of any other law, rule or regulation to the contrary, a municipality may, by resolution of the governing body, agree to sell its total property tax levy, which may include the sale of any subsequently created property tax lien certificates relating to delinquent properties, to a third party at a public sale. If the municipality decides to sell its total property tax levy, the sale shall be either by public sale with sealed bids or by public auction, to the highest responsible bidder, subject to the terms and conditions of law and the bid specifications. The sale shall be held after a copy of the public notice of sale stating the manner of submitting and method of receiving the bids and the time and place of sale has been published in a legal newspaper circulating within the municipality at least 14 days in advance of the date fixed for receiving bids.

b. A municipality, by resolution, may determine to conclude its sale of the total property tax levy in the final month of its fiscal year provided that all statutory notice requirements are followed.

L.1997,c.99,s.16.



Section 54:5-113.6 - Terms, Conditions Of Bid Specifications

54:5-113.6. Terms, conditions of bid specifications

17. Bid specifications for a contract for the sale of the total property tax levy shall be subject to the following minimum terms and conditions:

a. The municipality shall have the right to set a minimum bid price, expressed in dollars, percent of levy, or both, which may include a premium over the total property tax levy amount or a discount from the total property tax levy amount. The municipality shall reserve the right to reject any and all bids if, in the discretion of the municipality, it determines that the bid sale price is inadequate.

b. The municipality shall require the successful bidder to secure its payment obligation with either an irrevocable letter of credit or a bond from a surety or insurance company, the form and sufficiency of which is acceptable to and approved by the municipality, but which initially shall not be less than 105% of the amount of the uncollected taxes levied and payable as of the last day of the prior year or 105% of the amount actually paid by the levy purchaser in the prior year for taxes levied and payable for that year, whichever is greater, or, in the case of a levy sale concluded in the final month of the fiscal year, an amount equal to 105% of the actual tax collection delinquency for the prior fiscal year. The amount of the letter of credit or surety bond may be reduced proportionately throughout the year as the total property tax levy purchaser satisfies its payment obligation. The irrevocable letter of credit or the bond shall be provided prior to the sale of the total property tax levy becoming effective.

c. The purchaser shall pay for the total property tax levy bid amount in quarterly installments or, if there is to be one annual installment, after the last fiscal year quarterly delinquent date as indicated in the contract for the sale of the total property tax levy. These installments shall be due no earlier than 10 days, and no later than 30 days after the appropriate quarterly tax due date. Whether there is one annual installment payment prior to the end of the fiscal year as indicated in the contract for the sale of the total property tax levy or quarterly installments, in either event, the installment shall be due upon the presentation of a certification from the tax collector stating; (1) the total amount of the total property tax levy for the quarter or year, as appropriate, (2) the amount of property taxes that are delinquent for the quarter or year, as appropriate, (3) a list of the amount of the delinquent property taxes for each property, which property shall be identified by block, lot and the name of the owner, and (4) the amount due and payable by the property tax levy purchaser pursuant to its contract with the municipality. The tax collector shall deliver the certification to the purchaser within five business days following 10 days after the quarterly tax due date. At the time of the quarterly or annual payment, as appropriate, the purchaser shall receive as a credit against the payment due, an amount equal to the taxes paid to the tax collector. If, within five business days of receipt of the certification from the tax collector, payment is not made by the total property tax levy purchaser in accordance with the contract, the municipality may charge a penalty not to exceed three times the maximum delinquent rate of interest permitted by statute until such time as the required payment is made in full. The penalty interest rate shall be set forth in the bid specifications and contract.

d. Subject to the payment of quarterly delinquent property taxes or the fiscal year delinquency by the total property tax levy purchaser as specified in the contract for the sale of the total property tax levy, the levy purchaser shall be paid, upon collection by the municipal tax collector, all delinquent taxes and other municipal charges that are owing, due and payable, subject to any contract provision pursuant to subsection h. of this section, including interest and penalties, if applicable. The municipal tax collector or chief financial officer shall remit such funds as authorized by the governing body to the levy purchaser only upon collection of the outstanding tax delinquencies, municipal liens or charges, or certificate redemptions, including interest or penalties that are due and paid to the tax collector. Such funds shall be remitted by the tax collector or chief financial officer to the total tax levy purchaser within 30 days of collection by the tax collector unless a different schedule is specified in the contract for the sale of the total property tax levy. Upon issuance of an appropriate tax sale certificate the total property tax levy purchaser may also pay subsequent taxes and other municipal liens and charges, subject to any limitations contained in the total property tax levy sale bid specifications and contract. The total property tax levy purchaser may file an action to foreclose the right to redeem the tax sale certificate, in personam, upon expiration of two years from the date of its issuance pursuant to R.S.54:5-86 et seq.

e. The collection and enforcement of taxes and the preparation of redemption statements and discharges of tax lien certificates shall remain the right and obligation of the municipal tax collector.

f. The purchaser shall provide reports as are requested by the municipality.

g. The purchaser of the total property tax levy may be obligated by the bid specifications and contract to pay all subsequent taxes, municipal liens or other municipal charges on each tax sale certificate acquired under the total property tax levy purchase until redemption or foreclosure of the tax sale certificate has been completed, whichever occurs first. The total property tax levy purchase contract may provide that failure to make such payments within each fiscal year shall result in the forfeiture of any such certificate and any amount due thereon and require the assignment of the certificate back to the municipality. The bid specifications and contract may include a sunset provision on provisions relating to the total property tax levy purchaser's right or obligation to pay subsequent taxes and other municipal liens and charges.

h. The bid specifications and contract may contain provisions relating to the resolution of tax appeals on properties for which the total property tax levy purchaser has acquired tax sale certificates from the municipality.

i. The bid specification and contract may permit the municipality to conduct a public tax sale and reimburse the total property tax levy purchaser from the proceeds of the tax sale.

j. In the event that a tax sale certificate is issued in connection with the sale of a total property tax levy, the account of the municipality with the total property tax levy purchaser shall be credited with the total face amount of the certificate as of the date of its issuance.

k. The bid specifications and contract may provide that the total property tax levy purchaser, at the closing of the levy sale, shall have the right, but not the obligation, to acquire by assignment all tax lien certificates held by the municipality, excluding those certificates relating to known or suspected sites of environmental contamination. This right of the purchaser may be exercised only if the purchaser's bid is equal to or greater than 98% of the combined dollar value of the total property tax levy and the full redemptive value of the municipal tax lien certificates so assigned.

L.1997,c.99,s.17.



Section 54:5-113.7 - Rules, Regulations; Biennial Report To Governor, Legislature

54:5-113.7. Rules, regulations; biennial report to Governor, Legislature

18. The Director of the Division of Local Government Services in the Department of Community Affairs, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may adopt such rules and regulations as are necessary to effectuate the purposes of this act.

In addition, the Department of Community Affairs shall prepare biennially a written report on those municipalities that have entered into contracts for the sale of the total property tax levy and the results of those executed contracts on the municipality and the property taxpayers in the municipality. The report shall be submitted to the Governor and the Legislature, with the first report to be submitted within 48 months following the effective date of P.L.1997, c.99 (C.40A:40.1 et al.) .

L.1997,c.99,s.18.



Section 54:5-114 - Notice Mailed To Owner; Publication And Posting

54:5-114. Notice mailed to owner; publication and posting
Before the assignment of the certificate shall be authorized notice shall be mailed to the owner at the address appearing on the tax books of the municipality at least five days prior to the taking of action by the governing body and public notice shall be posted in three public places in the municipality at the time of the mailing of the notice. In municipalities having over five thousand inhabitants the notice shall be published at least once in a public newspaper published or circulated in the municipality within five days prior to taking action.



Section 54:5-114.1 - Methods Of Sale Of Certificate Of Tax Sale By Municipality.

54:5-114.1 Methods of sale of certificate of tax sale by municipality.

1. In addition to any method now provided by law the governing body of any municipality may sell any certificate of tax sale held by such municipality by one of the following methods, but such sale shall not affect or impair any municipal lien subsequent to the certificate of tax sale:

(a) At public sale to the highest bidder. Such public sale shall be held after public notice of the time and place of sale, stating the description of the several lots and parcels of land covered by the certificate of sale and the name of the owner of the land as contained in the collector's list, together with the total amount required for redemption including all subsequent municipal liens with interest and costs, and stating in substance that the respective certificates of sale, not including any municipal lien subsequent thereto, will be sold to the highest bidder at said public sale, subject to confirmation by the governing body at its next regular meeting after the sale. Copies of the notice shall be set up in five of the most public places in the municipality and a copy of the notice shall be published in a newspaper circulating in the municipality once in each of two calendar weeks preceding the calendar week containing the day appointed for the sale. When the owner's name appears in the list and his post-office address is known, the collector shall mail to him at that address, postage prepaid, a copy of the notice, but failure to mail the notice shall not invalidate any proceeding hereunder. Such public sale may be adjourned once for a period not exceeding one week without readvertising; or

(b) The governing body may from time to time determine by resolution the certificates of tax sale held by such municipality which such municipality will agree to sell for an amount lower than the amount due on each such certificate of tax sale. After such determination the municipality shall give public notice set up in five of the most public places in such municipality, stating the description of the several lots and parcels of land covered by such certificate of sale and the name of the owner of the land as contained in the collector's list, together with the total amount required for redemption including all subsequent municipal liens with interest and costs, and stating in substance that the municipality will receive bids for any such certificate of sale, not including any municipal liens subsequent thereto, even though such bid be less than the amount due on such certificate of tax sale. Upon the receipt of any bid for any such certificate of sale, not including any municipal liens subsequent thereof, which the governing body may be inclined to accept, the governing body shall give public notice setting forth the amount of the bid for the certificate of sale, not including any municipal liens subsequent thereto, the description of the several lots and parcels of land covered by such certificate of sale, the name of the owner of the land as contained in the collector's list, and also the total amount which would otherwise be required for redemption, and stating in substance that the governing body will accept or reject such bid at a regular meeting of the governing body and setting forth the place, time and date of such regular meeting. A copy of this last-mentioned public notice shall be set up in five of the most public places in the municipality and a copy of the same shall be published in a newspaper circulating in the municipality at least once in the week preceding the date set for the regular meeting of the governing body at which meeting such bid will be passed upon. When the owner's name appears in the list and his post-office address is known, the collector shall mail to him at that address, postage prepaid, a copy of this last-mentioned notice, but failure to mail the notice shall not invalidate any proceeding hereunder. At the regular meeting of the governing body, as contained in said notice, the governing body may accept or reject any such bid as contained in such notice or may at such meeting accept or reject any higher bid which may then be made for said certificate of sale, not including any municipal liens subsequent thereto, by any person.

Any and all assignments of a tax sale certificate purchased pursuant to this section shall be promptly recorded in the office of the county clerk or register of deeds, as the case may be, of the county wherein the real property is situate, and a photocopy of the recorded assignment shall be served upon the local tax collector by certified mail, return receipt requested. When assignments have not been recorded and served upon the tax collector, the tax collector and the municipality shall be held harmless for the payment of any redemption amounts to the holder of the tax sale certificate as appears on the records of the tax collector.

L.1941,c.232,s.1; amended 1997, c.190, s.10.



Section 54:5-114.2 - Sale Of Certificate Of Tax Sale, Liens By Municipality.

54:5-114.2 Sale of certificate of tax sale, liens by municipality.

1. The governing body of any municipality may sell any certificate of tax sale including all subsequent municipal liens held by such municipality by one of the following methods:

(a) At public sale to the highest bidder. Such sale shall be held after public notice of the time and place stating the description of the several lots and parcels of land covered by the certificate of sale, and the name of the owner of the land as contained in the collector's list, together with the total amount required for redemption including interest and costs to the date of sale and the amount of subsequent liens with interest, and stating in substance that the respective certificates of sale, including subsequent municipal liens will be sold to the highest bidder at said public sale subject to confirmation by the governing body at its next regular meeting after the sale. Copies of the notice shall be set up in five of the most public places in the municipality, and a copy of the notice shall be published in a newspaper circulating in the municipality once in each of two calendar weeks preceding the calendar week containing the day appointed for the sale. When the owner's name appears on the list and his post-office address is known, the collector shall mail to him at that address, postage prepaid, a copy of the notice, but failure to mail the notice shall not invalidate any proceedings hereunder. Such public sale may be adjourned once for a period not exceeding one month without readvertising; or

(b) The governing body may from time to time determine by resolution the certificates of tax sale including all subsequent liens held by such municipality which such municipality deems advisable to sell for an amount lower than the total amount due, together with interest and costs on the certificate of sale. After such determination the municipality shall give public notice set up in five of the most public places in such municipality, stating the description of the several lots and parcels of land covered by such certificate of sale and subsequent municipal liens and the name of the owner of the land as contained in the collector's list, together with the total amount required for redemption including all subsequent municipal liens with interest and costs and stating in substance that the municipality will receive bids for any such certificate of tax sale and subsequent municipal liens, even though such bid be less than the total amount due on such certificate of tax sale including all subsequent liens plus interests and costs. Upon the receipt of any bid which the governing body may be inclined to accept, the governing body shall give public notice setting forth the amount of the bid for the certificate of tax sale including subsequent municipal liens together with interest and costs, the description of the several lots and parcels of land covered by such certificate of sale and subsequent municipal liens, the name of the owner of the land as contained in the collector's list and also the total amount which would otherwise be required for redemption to the date of proposed sale and stating in substance that the governing body will accept or reject such bid at a regular meeting of the governing body and setting forth the place, time and date of such regular meeting. A copy of this last-mentioned public notice shall be published in a newspaper circulating in the municipality at least once in the week preceding the date set for the regular meeting of the governing body at which meeting such bid will be passed on. When the owner's name appears in the list and his post-office address is known, the collector shall mail to him at that address, postage prepaid, a copy of this last-mentioned notice, but failure to mail the notice, shall not invalidate any proceeding hereunder. At the regular meeting of the governing body, as contained in said notice, the governing body may accept or reject any such bid as contained in such notice or may at such meeting accept or reject any higher bid which may then be made by any person for said certificate of sale, including subsequent municipal liens.

Any and all assignments of a tax sale certificate purchased pursuant to this section shall be promptly recorded in the office of the county clerk or register of deeds, as the case may be, of the county wherein the real property is situate, and a photocopy of the recorded assignment shall be served upon the local tax collector by certified mail, return receipt requested. When assignments have not been recorded and served upon the tax collector, the tax collector and the municipality shall be held harmless for the payment of any redemption amounts to the holder of the tax sale certificate as appears on the records of the tax collector.

L.1943,c.149,s.1; amended 1997, c.190, s.11.



Section 54:5-114.3 - Sales Subject To Current Taxes; Redemption

54:5-114.3. Sales subject to current taxes; redemption
Any and all sales as hereinabove described shall be subject to and exclusive of taxes for the current year and shall be subject to the right of redemption of the owner of said property and of any person having an interest therein.

Except as provided for by section 1 of chapter 45, P.L.1950, upon any such redemption, the municipality shall refund the full amount paid to the municipality by the holder of the tax sale certificate or by his predecessor in title upon the purchase of such tax sale certificate from the municipality, provided such redemption has been made within 5 years from the date of the sale and assignment of the tax sale certificate.

L.1943, c. 149, p. 427, s. 2. Amended by L.1964, c. 24, s. 1, eff. July 1, 1964.



Section 54:5-114.4 - Purchasers Of Tax Sale Certificates, Liens; Foreclosure, Right Of Redemption, Recording Of Final Judgment; Further, Additional Assignments Recorded.

54:5-114.4 Purchasers of tax sale certificates, liens; foreclosure, right of redemption, recording of final judgment; further, additional assignments recorded.

3. Any and all purchasers of the tax sale certificates and subsequent municipal liens purchased, as hereinabove described, must foreclose at their own expense, the right of redemption, and record the final judgment in the county wherein the land is situate within two years from the date of the confirmation of the sale by the governing body. Any and all further or additional assignments of the tax sale certificates shall be promptly recorded in the office of the county clerk or register of deeds, as the case may be, of the county wherein the real property is situate, and a photocopy of the recorded assignment shall be served upon the local tax collector by certified mail, return receipt requested. When assignments have not been recorded and served upon the tax collector, the tax collector and the municipality shall be held harmless for the payment of any redemption amounts to the holder of the tax sale certificate as appears on the records of the tax collector.

L.1943,c.149,s.3; amended 1947, c.415, s.1;1953, c.51, s.97;1997, c.190, s.12.



Section 54:5-114.4A - Foreclosure On Certain Tax Sale Certificates

54:5-114.4a. Foreclosure on certain tax sale certificates
1. Notwithstanding the provisions of any law, rule or regulation to the contrary, a purchaser of a tax sale certificate and subsequent municipal liens purchased as described in R.S.54:5-113, or that purchaser's heirs or assigns, may foreclose on a tax sale certificate which has been held at least 40 years by the purchaser, his heirs or assigns, provided that the purchaser, or his heirs or assigns, establish that the property taxes have been paid by the purchaser, his heirs or assigns in each year since the purchase of the tax sale certificate.

L.1991,c.403,s.1.



Section 54:5-114.5 - Extension Of Time For Recording Judgment; Failure To Record Within Time

54:5-114.5. Extension of time for recording judgment; failure to record within time
The governing body on good cause shown shall have the power to extend the time and to grant further extension or extensions of time within which the final decree or judgment must be recorded as hereinabove described; provided that an application for such extension, further extension or extensions of time shall be made to the governing body, before the expiration of the 2-year period or the expiration date or dates of said further extension or extensions as hereinabove provided.

If the final decree or judgment shall not have been recorded within 2 years from the date of the confirmation of the sale, or on the expiration of the extended time or times, then the sale shall be null and void, and the right, title and interest of the purchaser shall cease and revert to the municipality.

As to all sales of tax sale certificates made prior to July 3, 1956, under this act, where the final decree or judgment was not or has not been filed within 2 years from the date of the confirmation of the sale, or within the time limited by any extension or extensions theretofore granted, the governing body, on good cause shown, shall have the power to extend the time within which the final decree or judgment must be recorded; provided, that the first application for such extension shall be made to the governing body within 2 years after July 3, 1965, and in the event that such application is made within said time and is granted by said governing body said final decree or judgment and the sale, right, title and interest of the purchaser in the tax sale certificate shall be valid, anything contained in this act to the contrary notwithstanding.

L.1943, c. 149, p. 428, s. 4. Amended by L.1947, c. 415, p. 1289, s. 2; L.1948, c. 74, p. 439, s. 1; L.1950, c. 131, p. 248, s. 1; L.1951, c. 78, p. 469, s. 1; L.1953, c. 51, p. 909, s. 98; L.1953, c. 110, p. 1296, s. 1; L.1955, c. 150, p. 643, s. 1; L.1956, c. 224, p. 789, s. 1; L.1957, c. 126, p. 506, s. 1; L.1962, c. 147, s. 1; L.1965, c. 13, s. 1; L.1966, c. 45, s. 1, eff. May 24, 1966.



Section 54:5-114.6 - Failure To Foreclose Equity And Record Judgment

54:5-114.6. Failure to foreclose equity and record judgment
In all cases where the purchaser shall fail to foreclose the equity of redemption and record the final judgment within the time specified hereinabove, the moneys paid by the said purchaser to the municipality shall not be refundable to the purchaser nor shall the said moneys be credited by the tax collector to the credit of the owner of the land.

L.1943, c. 149, p. 428, s. 5. Amended by L.1953, c. 51, p. 910, s. 99.



Section 54:5-114.7 - Tax Sale Certificate Not To Be Delivered Before Final Judgment Recorded; Assignment; Original Certificate, Production Unnecessary Where Recorded; Collector's Duties Upon Recordation Of Final Judgment

54:5-114.7. Tax sale certificate not to be delivered before final judgment recorded; assignment; original certificate, production unnecessary where recorded; collector's duties upon recordation of final judgment
The collector shall not deliver up or give possession of the tax sale certificate or certificates to the purchaser, or his agents, or nominees prior to the recordation of a final judgment in the Superior Court, as hereinabove provided for; provided, however, that after said sale has been approved and the purchase price paid, the purchaser shall receive a properly executed written assignment of the tax sale certificate or certificates, executed by the mayor or chief finance officer and attested by the municipal clerk, certifying to the sale of the certificate or certificates, and the proceedings relating to the said sale, said assignment shall specifically state that the assignee's title to said certificate or certificates is subject to forfeiture upon his failure to foreclose within the time limited by this statute. The tax collector of the municipality shall not be obliged to produce the original certificate in the tax foreclosure proceedings; provided, it has been properly recorded in the office of the county clerk or the office of the register of deeds in the county where such office exists. When the certificate or certificates are recorded, the assignee shall submit certified copies of the record in evidence in place of the original certificate.

Upon the recordation of a final judgment of the Superior Court, as hereinabove provided for, within the time limited by this statute, the collector shall deliver the tax sale certificate or certificates to the purchaser, or his agents or nominees, and shall certify, by endorsement on the assignment previously executed pursuant to this section or by the execution of a certificate, that the assignee's title to said certificate or certificates is no longer subject to forfeiture for failure to foreclose and that such foreclosure has been completed within the time limited by this statute. Thereupon the purchaser may dispose of the tax sale certificate or certificates in the same manner as, and as fully as if such assignment were absolute and unconditional and the tax sale certificate or certificates had been delivered at the time of the execution of said assignment.

L.1943, c. 149, p. 428, s. 6. Amended by L.1947, c. 386, p. 1224, s. 1; L.1950, c. 82, p. 141, s. 1; L.1981, c. 462, s. 54.



Section 54:5-114.8 - Action To Bar Right Of Redemption; Redemption By Payment Into Court; Assignee's Rights

54:5-114.8. Action to bar right of redemption; redemption by payment into court; assignee's rights
When in any action, brought to bar the right of redemption, under a certificate or certificates sold pursuant to the provisions hereof, any defendant to said action or any other person in interest shall redeem said property by paying the full amount found to be due by the court, the assignee shall only be entitled to receive out of said moneys the amount actually paid to the municipality for said assignment together with lawful interest thereon from the date of payment and the taxed costs of said action, the balance shall be paid to the municipality.

L.1943, c. 149, p. 429, s. 7.



Section 54:5-114.9 - Cancellation Of Tax Sale Certificate

54:5-114.9. Cancellation of tax sale certificate
Any purchaser of a tax sale certificate under the act to which this act is a supplement, or any assignee of such purchaser, who has or shall have acquired legal title to the property affected by said tax sale certificate by voluntary conveyance instead of by foreclosure of said tax sale certificate and who at the public sale of such tax sale certificate shall have paid to the municipality a sum not less than the full amount due on such tax sale certificate together with all interest, costs and subsequent taxes, may apply to the municipality for a cancellation of said tax sale certificate, and the governing body of the municipality by resolution may order the tax sale certificate cancelled of record in the manner prescribed by law; provided, such application is made within five years from the date of said public sale and the municipality, prior to such application, shall not have resold such tax sale certificate; and provided further, that in no case shall the municipality refund any of the moneys paid to it for such tax sale certificate at public sale thereof under this act.

L.1950, c. 45, p. 84, s. 1.



Section 54:5-114.10 - Foreclosure Of Omitted Parties From Equity Of Redemption; Acquisition Or Cancellation Of Unforeclosed Outstanding Interest

54:5-114.10. Foreclosure of omitted parties from equity of redemption; acquisition or cancellation of unforeclosed outstanding interest
Any purchaser of a tax sale certificate under the act to which this act is a supplement, or his assignee, who has heretofore or who shall hereafter foreclose said tax sale certificate within the time in which he was or shall be required to foreclose the equity of redemption and record the final judgment or decree, or otherwise has or shall have complied with the conditions appertaining to his said purchase but who has or shall have failed to fully foreclose the said equity of redemption by reason of the inadvertent omission of a party or parties who had or shall have an interest in the property affected by said tax sale certificate, shall have the right to bring an action to foreclose the said omitted party or parties from his or their equity of redemption or interest in said property, either by an action in the nature of strict foreclosure or reforeclosure, or similar action. In lieu of any such action the purchaser may acquire any outstanding unforeclosed interest or obtain a cancellation thereof by release, discharge or otherwise. In the case of any such omission, the original foreclosure action or proceeding shall be deemed a substantial compliance with the act to which this act is a supplement, notwithstanding the omission. The bringing of a subsequent action or the acquisition or cancellation of an unforeclosed outstanding interest, under the provisions of this section shall in nowise invalidate the rights of the purchaser or his assignee in and to the said tax sale certificate.

L.1950, c. 169, p. 366, s. 1. Amended by L.1953, c. 51, p. 910, s. 100.



Section 54:5-115 - Certain Sales Confirmed; Subsequent Liens Continued

54:5-115. Certain sales confirmed; subsequent liens continued
When, prior to March twenty-ninth, one thousand nine hundred and twenty-eight, a municipality conducted one or more sales for unpaid taxes and assessments, and the land sold at said sales had previously been sold to the municipality by tax sale contrary to the provisions of this chapter and failed to include the amount of prior liens and tax sales purchased by the municipality, the first sale to the municipality, as held under the provisions of this chapter shall be considered as the legal and binding sale of the land, and all subsequent sales thereof to the municipality where the former tax liens were purchased by the municipality are hereby declared to be void and without effect, and the lien of the subsequent taxes and assessments shall remain as a lien on the lands as though no sale had been made, and shall continue as liens until the amount thereof, with interest, as provided in this chapter has been paid.



Section 54:5-116 - Lands Acquired At Tax Sale; Exchange For Park Lands

54:5-116. Lands acquired at tax sale; exchange for park lands
When a municipality shall acquire vacant lands by tax title foreclosure it may exchange the said lands, or any part thereof, for vacant lands of others that it may require for park purposes within the municipality, but the lands acquired for the municipality in exchange shall not be less in value than the lands of the said municipality given in exchange. The governing body of such municipality shall first adopt a resolution setting forth the lands to be exchanged and indicating therein such adjustments in taxes and assessments as it shall deem for the best interest of the municipality.



Section 54:5-121 - Conveyance Or Transfer Of Lands To State For Use As Forest Park Reservations; Consent Of Board Of Conservation And Development

54:5-121. Conveyance or transfer of lands to state for use as forest park reservations; consent of board of conservation and development
Any municipality is hereby authorized and empowered to convey and transfer to the State of New Jersey for use as forest park reservations, without receiving compensation therefor, all its right, title and interest in any woodland, brushland, wasteland, swamp or marsh land within the corporate limits of such municipality, where such lands have been acquired by such municipality by reason of the creation of lien thereon under the provisions of chapter five of Title 54 of the Revised Statutes. Such lands may be so conveyed only with the consent of the Board of Conservation and Development.

L.1940, c. 73, s. 1.



Section 54:5-122 - Release Of Obligation To Collect Taxes, Etc.; Exemption From Taxation

54:5-122. Release of obligation to collect taxes, etc.; exemption from taxation
Any conveyance or transfer made in pursuance of this act shall release the municipality from its obligation to collect any taxes, assessments or other municipal charges which may be a lien upon such lands, and such lands shall thereafter be exempt from taxation as long as the title thereto is vested in the State of New Jersey.

L.1940, c. 73, s. 2.



Section 54:5-123 - Right Of Redemption

54:5-123. Right of redemption
The owner, mortgagee, occupant or other person having an interest in such lands so conveyed or transferred shall have the same rights to redeem the said lands as are provided in chapter five of Title 54 of the Revised Statutes.

L.1940, c. 73, s. 3.



Section 54:5-124 - Amount Required To Redeem

54:5-124. Amount required to redeem
If the owner, mortgagee, occupant or other person having an interest in such lands shall redeem the same, he shall pay to the collector or to the collector of delinquent taxes of such municipality such payments as are required to be paid under the provisions of chapter five of Title 54 of the Revised Statutes, and in addition thereto shall reimburse the Board of Conservation and Development for such sums paid by it to said municipality in lieu of taxes and for such expenses incurred or expenditures made by said board on account of the acquisition of such lands.

L.1940, c. 73, s. 4.



Section 54:5-126A - Conveyance Of Land Not Suitable For Forest Park Reservation To Municipality; Approval

54:5-126a. Conveyance of land not suitable for forest park reservation to municipality; approval
When any municipality has heretofore conveyed and transferred to the State of New Jersey for use as forest park reservation all its right, title and interest in any land pursuant to the act to which this act is a supplement and the said land has not been used as a forest park reservation, such land may be conveyed to the municipality which made the conveyance and transfer to the State of New Jersey, as provided herein. The Commissioner of Conservation and Economic Development shall first determine that such land has neither been used nor is suitable for use as a forest park reservation and is not desired for said purpose. Any such determination shall be subject to the approval of the Division of Parks, Forestry and Recreation of the Department of Conservation and Economic Development. If so approved the said commissioner shall execute for and in the name of the State a deed of conveyance to said land in such form as the Attorney General shall approve. The municipal grantee shall accept the deed and cause it to be recorded.

L.1967, c. 196, s. 1, eff. Aug. 15, 1967.



Section 54:5-126B - Redemption Of Land From Municipality; Amount

54:5-126b. Redemption of land from municipality; amount
In any such case where there is an outstanding right of redemption of the land from the original tax sale the owner, mortgagee, occupant or other person having an interest in such land shall have the right to redeem the same upon payment to the municipal collector, an amount to be fixed by resolution of the governing body of the municipality. The amount to be fixed by any such resolution shall include those items specified in the act to which this act is a supplement and in addition a sum equivalent to the taxes which would have been assessed against the land had the municipality not made the conveyance and transfer to the State of New Jersey, calculated upon the latest assessed valuation and the several annual rates of taxation during the period between the conveyance and transfer by the municipality to the State and the conveyance and transfer back to the municipality by the State under this act; but in no event more than the market value to be determined by the local government body at time of redemption. If during the period when the lands were exempt from taxation by reason of the title being vested in the State of New Jersey as provided by the act to which this act is a supplement the State paid to the municipality any sums in lieu of taxes, the amount of such sums shall be deducted by the municipality in fixing that part of the amount added to the amount required to redeem as representing taxes that would have been assessed had not the municipality conveyed the land to the State. That part of the amount required to reimburse the Department of Conservation and Economic Development for such sums if any paid by it to the municipality in lieu of taxes and for such expenses incurred or expenditures made by said department on account of the acquisitions of such land shall be calculated and certified to the municipality by the Commissioner of Conservation and Economic Development at the time of the making of the conveyance by the State to the municipality. Upon any such redemption the municipal collector shall remit to the Department of Conservation and Economic Development the sums required to reimburse the said department.

L.1967, c. 196, s. 2, eff. Aug. 15, 1967.



Section 54:5-127 - Transfer To County For Park Purposes Of Lands Acquired At Tax Sales

54:5-127. Transfer to county for park purposes of lands acquired at tax sales
Any municipality is hereby authorized and empowered to convey and transfer to the county wherein such municipality is located, for park purposes, without receiving compensation therefor, all its right, title and interest in any lands within the corporate limits of such municipality, which have been acquired by such municipality by reason of the creation of a lien therein and the sale to the municipality to enforce municipal taxes or any municipal liens under the provisions of chapter five of Title 54 of the Revised Statutes. Such lands may be so conveyed only with the consent of the board of chosen freeholders of such county.

L.1950, c. 341, p. 1132, s. 1.



Section 54:5-128 - Redemption After Transfer Of Lands To County For Park Purposes

54:5-128. Redemption after transfer of lands to county for park purposes
The owner, mortgagee, occupant or other person having an interest in such lands so conveyed or transferred shall have the same rights to redeem the said lands as are provided in chapter five of Title 54 of the Revised Statutes; provided, however, that the owner, mortgagee or occupant upon redemption of such lands, in addition to paying the sums required to be paid to the collection of taxes of such municipality under the provisions of the above mentioned act, shall reimburse the county for all expenses incurred or paid by it for filing, recording and search fees, court costs and foreclosure fees.

L.1950, c. 341, p. 1132, s. 2.



Section 54:5-129 - Foreclosure By County Of Right To Redeem

54:5-129. Foreclosure by county of right to redeem
Any county acquiring lands pursuant to the provisions of this act shall possess all rights and remedies now held or hereafter granted to a municipality by any statute, to foreclose the right to redeem such lands and to acquire a marketable title therein.

L.1950, c. 341, p. 1132, s. 3.



Section 54:5-130 - Creation Of Joint Municipal Lien Pool Permitted.

54:5-130 Creation of joint municipal lien pool permitted.

1. a. The governing bodies of two or more municipalities, by adoption of parallel resolutions, may create a joint municipal lien pool for the purpose of undertaking bulk sales of municipal liens, the public sale of liens at auction or the issuance of notes and bonds backed solely by municipal liens held by the joint municipal lien pool through the adoption of resolutions for that purpose. A joint municipal lien pool created pursuant to this section shall be known as the "(name of region or other identifying characteristic) Joint Municipal Lien Pool."

b. (1) The powers of a joint municipal lien pool shall be vested in a board of directors which shall consist of one member from each participating municipality, who shall serve without compensation. The member shall be either the municipal tax collector or such other resident of the municipality as the mayor selects. The member shall serve at the pleasure of the mayor.

(2)The board of directors may delegate such authority as it deems appropriate to an executive committee of the board.

c.The members of the joint municipal lien pool shall establish procedures, times and locations for meetings as may be required for the operation of the pool.

d.Following the creation of a joint municipal lien pool, any additional municipality may participate in the pool through the adoption of an authorizing resolution by that municipality, subject to the approval of all of the members of the board of directors of the pool.

e. Prior to the commencement of its operations a joint municipal lien pool shall adopt bylaws to govern the conduct of its affairs. The bylaws shall include provisions regarding the responsibilities and obligations of the members of the pool, the termination of the joint municipal lien pool or the withdrawal of a member from the pool upon satisfaction by the member of all financial obligations to the pool. The bylaws shall be submitted to the Local Finance Board for approval. The contents of the bylaws shall be as determined necessary by the members of the pool and as may be required by the Local Finance Board. The Local Finance Board may approve the bylaws or require the adoption of specific changes for approval. Upon approval, a copy of the bylaws shall be filed in the Office of the Secretary of State and with the Director of the Division of Local Government Services. Upon proof of such filings, the joint municipal lien pool shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the joint municipal lien pool, be conclusively deemed to have been lawfully and properly created, organized and established and authorized to transact business and exercise its powers under this act. Copies of the filing, duly certified by the Secretary of State, shall be admissible in evidence in any suit, action or proceeding and shall be conclusive evidence of due and proper filing thereof.

L.1997,c.274,s.1.



Section 54:5-131 - Powers Of Joint Municipal Lien Pool.

54:5-131 Powers of joint municipal lien pool.

2.The powers of a joint municipal lien pool created and operating pursuant to section 1 of P.L.1997, c.274 (C.54:5-130) shall be as follows:

a.To accept transfers of municipal liens from member municipalities.

b.To sell municipal liens in bulk and to issue bonds and notes, using municipal liens held by the joint municipal lien pool as collateral, on behalf of its members, upon the approval of the Local Finance Board.

c. To assess initial and continuing membership fees to fund the operations of the joint municipal lien pool, such fees to be refunded from proceeds of sales of liens.

d.To create special purpose pools of certain liens, subject to approval of the Local Finance Board.

e.To employ or contract with professionals, such as administrators, trustees and other service providers, on such terms as the board of directors of the pool deems appropriate, to manage the affairs of the pool and to sell pooled liens and/or arrange for their use as collateral for bonds or notes.

f.To contract for the purchase of supplies and other such needs as the pool may require, including, but not limited to, acquisition of office space and the hiring of clerical and secretarial employees.

g.Notwithstanding any other provisions of law to the contrary, the joint municipal lien pool shall employ or contract with a person holding a tax collector certificate pursuant to P.L.1979, c.384 (C.40A:9-145.1 et seq.), to perform those functions and responsibilities normally performed by a municipal tax collector with regard to municipal liens.

L.1997,c.274,s.2.



Section 54:5-132 - Municipal Liens Defined; Exceptions.

54:5-132 Municipal liens defined; exceptions.

3.For the purposes of P.L.1997, c.274 (C.54:5-130 et seq.), municipal liens means municipal liens as defined under the "tax sale law," R.S.54:5-1 et seq., except that no lien for taxes shall be transferred to a joint municipal lien pool unless the taxes that are the basis for that lien continue to be delinquent after the tenth day of the eleventh month of the fiscal year of the municipality for which those taxes were due and payable.

L.1997,c.274,s.3.



Section 54:5-133 - Laws Applicable To Operation Of Pool.

54:5-133 Laws applicable to operation of pool.

4.The operations of a joint municipal lien pool shall be subject to the provisions of the "Local Public Contracts Law," P.L.1971, c.198 (C.40A:11-1 et seq.), the Open Public Meetings Act, P.L.1975, c.231 (C.10:4-6 et seq.),and the "Local Fiscal Affairs Law," N.J.S.40A:5-1 et seq.

L.1997,c.274,s.4.



Section 54:5-134 - Transfer Of Municipal Lien.

54:5-134 Transfer of municipal lien.

5. a. No municipal lien shall be transferred to a joint municipal lien fund unless the record owner of the property subject to the lien has first been sent notice, by regular and certified mail, of the intended transfer and been given an opportunity to redeem the lien at least 10 days prior to the transfer.

b.A municipal lien transferred to a joint municipal lien pool shall remain the property of the municipality transferring the lien until actually sold by the pool. Joint municipal lien pools shall not own or foreclose upon municipal liens. The sale or arrangement for use as collateral for a bond or note of a municipal lien shall not affect redemption rights or the existing foreclosure process.

L.1997,c.274,s.5.



Section 54:5-135 - Execution Of Lien Certificates.

54:5-135 Execution of lien certificates.

6.A joint municipal lien pool may act on behalf of any member municipal tax collector to execute lien certificates as part of a sale. All interests and penalties otherwise due shall be paid to the municipality in cash or notes up to and until the time the liens are sold or used as collateral for a bond or note.

L.1997,c.274,s.6.



Section 54:5-136 - Operating Plan Filed By Joint Municipal Lien Pool.

54:5-136 Operating plan filed by joint municipal lien pool.

7.Prior to any initial bulk sale, public sale at auction or arrangement for use as collateral for a bond or note of municipal liens by a joint municipal lien pool, the pool shall file an operating plan for review and approval of the Local Finance Board. The operating plan shall include the procedure by which the sale, auction or issuance of bonds or notes shall be accomplished along with a method of distribution of revenues that exceed the costs of operating the activities of the pool. The Local Finance Board shall ensure that the operating plan is fiscally prudent, that the fees and costs to be incurred, including those for professional contracts, are appropriate and reasonable, and that the plan meets such other criteria as the board deems necessary.

L.1997,c.274,s.7.



Section 54:5-137 - Rules, Regulations, Orders.

54:5-137 Rules, regulations, orders.

8.The Director of the Division of Local Government Services in the Department of Community Affairs may adopt rules and regulations and issue orders, as necessary, to effectuate the purposes of this act.

L.1997,c.274,s.8.



Section 54:6-1 - "Martin Act" With Amendments And Supplements; Appointment Of Commissioners Of Adjustment In Cities; Settlement And Collection Of Arrearages Of Unpaid Taxes, Assessments And Water Rates Or Water Rents; Procedure; Enforcement Of Payment; Sale Of Lands

54:6-1. "Martin Act" with amendments and supplements; appointment of commissioners of adjustment in cities; settlement and collection of arrearages of unpaid taxes, assessments and water rates or water rents; procedure; enforcement of payment; sale of lands
L.1886, c. 112, p. 149 (C.S. pp. 5205 to 5217, s.s. 308 to 320), entitled "An act concerning the settlement and collection of arrearages of unpaid taxes, assessments and water rates or water rents in cities of this state, and imposing and levying a tax, assessment and lien in lieu and instead of such arrearages, and to enforce the payment thereof, and to provide for the sale of lands subjected to future taxation and assessment," passed March thirtieth, one thousand eight hundred and eighty-six, known as the Martin act, saved from repeal, together with amendments and supplements and amendments to amendments and supplements thereto; approved on the following dates:

March 29, 1887 (L.1887, c. 51, p. 66; C.S. p. 5218, s.s. 321, 322).

April 21, 1887 (L.1887, c. 147, p. 184; C.S. p. 5207, s. 308a).

April 24, 1888 (L.1888, c. 330, p. 529; C.S. pp. 5208 to 5212, 5216, s.s. 310, 311, 311a to 311e, 318).

March 13, 1889 (L.1889, c. 33, p. 50).

April 18, 1889 (L.1889, c. 194, p. 308; C.S. pp. 5218 to 5221, s.s. 323 to 332, which act was further amended and supplemented by L.1891, c. 235, p. 452, L.1898, c. 209, p. 483 and L.1906, c. 268, p. 551).

March 5, 1890 (L.1890, c. 24, p. 38; C.S. p. 5222, s. 333).

May 5, 1890 (L.1890, c. 180, p. 285; C.S. p. 5222, s. 334).

May 23, 1890 (L.1890, c. 228, p. 356; C.S. pp. 5222, 5223, s.s. 335, 336).

April 14, 1891 (L.1891, c. 204, p. 393; C.S. p. 5223, s. 337).

April 16, 1891 (L.1891, c. 235, p. 450; C.S. pp. 5212, 5218, 5223, 5224, s.s. 312, 324, 338, 339).

April 5, 1892 (L.1892, c. 254, p. 395; C.S. pp. 5224, 5225, s.s. 340 to 344, which act was further amended and supplemented by L.1893, c. 211, p. 376, L.1898, c. 180, p. 420 and L.1902, c. 110, p. 344).

April 8, 1892 (L.1892, c. 268, p. 420; C.S. p. 5226, s. 345).

April 8, 1892 (L.1892, c. 275, p. 430; C.S. pp. 5226 to 5228; s.s. 346 to 353, which act was further amended and supplemented by L.1893, c. 211, p. 376).

March 16, 1893 (L.1893, c. 200, p. 350; C.S. pp. 5228, 5229, s.s. 354, 355).

March 16, 1893 (L.1893, c. 211, p. 376; C.S. pp. 5224, 5226, s.s. 340, 348).

May 8, 1894 (L.1894, c. 154, p. 227; C.S. p. 5229, s.s. 356, 357).

May 14, 1894 (L.1894, c. 191, p. 294; C.S. p. 5229, s.s. 358, 359).

March 20, 1895 (L.1895, c. 196, p. 376; C.S. p. 5214, s. 312a).

March 30, 1896 (L.1896, c. 134, p. 190; C.S. p. 5230, s.s. 360 to 362).

March 15, 1897 (L.1897, c. 23, p. 37; C.S. p. 5230, s. 363).

(Passed) March 8, 1898 (L.1898, c. 36, p. 58; C.S. p. 5231, s. 364).

April 2, 1898 (L.1898, c. 133, p. 229; C.S. p. 5231, s. 365).

April 21, 1898 (L.1898, c. 180, p. 420; C.S. p. 5224, s. 340).

June 13, 1898 (L.1898, c. 209, p. 483; C.S. p. 5220, s.s. 328, 329).

March 24, 1899 (L.1899, c. 195, p. 516; C.S. p. 5231, s. 366).

April 1, 1902 (L.1902, c. 76, p. 240; C.S. pp. 5231, 5232, s.s. 367 to 370).

April 3, 1902 (L.1902, c. 110, p. 344; C.S. p. 5224, s. 340).

April 3, 1902 (L.1902, c. 162, p. 552; C.S. p. 5214, s. 313).

April 3, 1902 (L.1902, c. 177, p. 570; C.S. p. 5232, s. 371).

March 29, 1904 (L.1904, c. 190, p. 345; C.S. p. 5232, s. 372).

March 29, 1904 (L.1904, c. 218, p. 381; C.S. p. 5232, s.s. 373, 374).

June 2, 1905 (L.1905, c. 251, p. 490; C.S. p. 5214, s. 313).

June 2, 1905 (L.1905, c. 255, p. 497; C.S. p. 5233, s. 375).

May 17, 1906 (L.1906, c. 268, p. 551; C.S. p. 5219, s. 326).

March 10, 1908 (L.1908, c. 10, p. 24; C.S. p. 5233, s. 376).

(Passed) April 12, 1909 (L.1909, c. 76, p. 107; C.S. p. 5233, s. 377).

May 1, 1911 (L.1911, c. 316, p. 681).

March 14, 1912 (L.1912, c. 81, p. 112; 1924 Suppl. s. 208-248a).

March 28, 1912 (L.1912, c. 228, p. 369; amends C.S. p. 5214, s. 313).

April 15, 1914 (L.1914, c. 210, p. 421).

April 8, 1915 (L.1915, c. 254, s.s. 2, 3, p. 456; 1924 Suppl. p. 3526, s.s. 208-248b and 208-248c).

April 13, 1915 (L.1915, c. 276, p. 503, which act was repealed by L.1916, c. 220, s. 3, p. 446, with a proviso that such repeal should in no way invalidate or affect any proceeding theretofore had or then pending thereunder).

March 17, 1916 (L.1916, c. 153, p. 314).

March 20, 1916 (L.1916, c. 220, p. 444).

March 23, 1917 (L.1917, c. 102, p. 215).

March 11, 1922 (L.1922, c. 164, p. 280).

March 2, 1925 (L.1925, c. 20, p. 76).

[This original act, together with its amendments and supplements, related to the settlement and collection of arrearages of unpaid taxes, assessments and water rates or water rents in cities of this state, provided for the appointment of commissioners of adjustment by the circuit court of the county, and contained a complete procedure for ascertaining an amount in lieu of all arrearages and for the collection of such ascertained amount. The act further provided for the sale of lands in satisfaction of the lien thereon for the amount ascertained to be due, for the redemption of lands from such sale, and for other remedies in connection therewith.]



Section 54:6-2 - Titles Under "Martin Act" Validated

54:6-2. Titles under "Martin act" validated
L.1929, c. 328, p. 745, entitled "A supplement to an act entitled "An act concerning unpaid taxes, assessments and other municipal charges on real property, and providing for the collection thereof by the creation and enforcement of liens thereon' (Revision of 1918)," approved May sixth, one thousand nine hundred and twenty-nine, saved from repeal. [This act validates, confirms and makes absolute titles derived through the so-called Martin act (L.1886, c. 112, p. 149) when the deed given therefor has been on record for more than thirty years.]



Section 54:6-3 - Land Sold For Taxes To Taxing District Subject To "Martin Act" Proceedings

54:6-3. Land sold for taxes to taxing district subject to "Martin act" proceedings
L.1904, c. 208, p. 371 (C.S. p. 5204, s. 306), entitled "An act for the sale in fee of land purchased by any taxing district for taxes, assessments or water rents," approved March thirtieth, one thousand nine hundred and four, saved from repeal. [This act subjected land purchased by a taxing district for unpaid taxes, assessments or water rents, to the proceedings provided by the act commonly known as the "Martin act" (L.1886, c. 112, p. 149) and its amendments and supplements.]



Section 54:6-4 - Act Relating To Settlement And Collection Of Arrearages Of Unpaid Taxes, Assessments And Water Rates Or Water Rents In Towns; Appointment Of Commissioners; Procedure; Enforcement Of Payment; Sale Of Lands

54:6-4. Act relating to settlement and collection of arrearages of unpaid taxes, assessments and water rates or water rents in towns; appointment of commissioners; procedure; enforcement of payment; sale of lands
L.1897, c. 196, p. 393 (C.S. pp. 5234 to 5245, s.s. 378 to 402), entitled "An act concerning the settlement and collection of arrearages of unpaid taxes, assessments and water rates or water rents in towns of this state, and imposing and levying a tax, assessment and lien in lieu and instead of such arrearages and to enforce the payment thereof, and to provide for the sale of lands subjected to future taxation and assessment," approved May eighteenth, one thousand eight hundred and ninety-seven, saved from repeal. [This act related to the settlement and collection of arrearages of unpaid taxes, assessments and water rates or rents in towns of this state, provided for the appointment of commissioners of adjustment by the circuit court of the county, and contained a complete procedure for ascertaining an amount in lieu of all arrearages and for the collection of such ascertained amount. The act further provided for the sale of lands in satisfaction of the lien thereon for the amount ascertained to be due, for the redemption of lands from such sale, and for other remedies in connection therewith.]



Section 54:6-5 - Act Relating To Settlement And Collection Of Arrearages Of Unpaid Taxes, Assessments And Water Rates Or Water Rents In Municipalities Other Than Cities; Appointment Of Commissioners; Procedure; Enforcement Of Payment; Sale Of Lands

54:6-5. Act relating to settlement and collection of arrearages of unpaid taxes, assessments and water rates or water rents in municipalities other than cities; appointment of commissioners; procedure; enforcement of payment; sale of lands
L.1898, c. 193, p. 442 (C.S. pp. 5246 to 5254, s.s. 403 to 418), entitled "An act concerning the settlement and collection of arrearages of unpaid taxes, assessment and water rates or water rents in towns, townships, boroughs and other municipalities except cities of this state, and imposing and levying a tax, assessment and lien in lieu and instead of such arrearages and to enforce the payment thereof, and to provide for the sale of lands subject to future taxation and assessment," approved May eighteenth, one thousand eight hundred and ninety-eight, saved from repeal, together with amendments and supplements approved on the following dates:

March 21, 1899 (L.1899, c. 58, p. 164; C.S. p. 5254, s. 419).

March 23, 1899 (L.1899, c. 114, p. 253; C.S. p. 5254, s.s. 420, 421).

March 23, 1900 (L.1900, c. 146, p. 341; C.S. pp. 5254, 5255, s.s. 422 to 425).

March 22, 1901 (L.1901, c. 170, p. 364; C.S. p. 5255, s. 426).

March 22, 1901 (L.1901, c. 200, p. 403; C.S. p. 5255, s. 427).

March 24, 1902 (L.1902, c. 30, p. 59; C.S. p. 5256, s. 428).

April 1, 1902 (L.1902, c. 75, p. 238; C.S. pp. 5256, 5257, s.s. 429 to 432).

April 3, 1902 (L.1902, c. 164, p. 555; C.S. p. 5252, s. 411).

April 8, 1902 (L.1902, c. 193, p. 626; C.S. p. 5257, s. 433).

April 22, 1902 (L.1902, c. 269, p. 792).

March 13, 1903 (L.1903, c. 33, p. 55).

April 14, 1903 (L.1903, c. 258, p. 692; C.S. p. 5248, s. 405).

April 6, 1905 (L.1905, c. 107, p. 211).

April 28, 1905 (L.1905, c. 201, p. 369).

May 17, 1906 (L.1906, c. 265, p. 548; C.S. p. 5253, s. 416).

March 28, 1912 (L.1912, c. 248, p. 447).

April 2, 1913 (L.1913, c. 229, p. 417).

April 15, 1915 (L.1915, c. 333, p. 607).

April 21, 1915 (L.1915, c. 375, p. 697).

February 9, 1918 (L.1918, c. 21, p. 87).

February 27, 1918 (L.1918, c. 145, p. 336).

March 4, 1918 (L.1918, c. 174, p. 506).

March 12, 1923 (L.1923, c. 51, p. 112).

[This original act, together with its amendments and supplements, related to the settlement and collection of arrearages of unpaid taxes, assessments and water rates or water rents in municipalities of this state, except cities, provided for the appointment of commissioners of adjustment by the circuit court of the county, and contained a complete procedure for ascertaining an amount in lieu of all arrearages and for the collection of such ascertained amount. The act further provided for the sale of lands in satisfaction of the lien thereon for the amount ascertained to be due, for the redemption of lands from such sale, and for other remedies in connection therewith.]



Section 54:7-1 - Action By Governing Body

54:7-1. Action by governing body
Any municipal assessment, charge or lien against a parcel of real estate may be apportioned among proper subdivisions of the parcel by the governing body of the municipality in which the parcel is located.



Section 54:7-2 - Liens Which May Be Apportioned

54:7-2. Liens which may be apportioned
The assessments, charges or liens which may be so apportioned shall include assessments for taxes, assessments for benefits for local improvements and all other municipal charges which are or may become liens upon real estate, due or to become due and payable to the municipality, including the claim of the municipality under a sale for the enforcement of taxes or other municipal liens or charges.



Section 54:7-3 - Apportionment By Application Or On Motion Of Governing Body

54:7-3. Apportionment by application or on motion of governing body
The apportionment shall be made on the written application of any person interested, or on motion of the governing body without application, and shall be made according to the values of the respective subdivisions at the time the respective charges were imposed or levied, unless the claim is justly chargeable only to a particular part of the whole parcel.



Section 54:7-4 - Apportionment; Resolution; Copies Filed

54:7-4. Apportionment; resolution; copies filed
The governing body may make the apportionment by resolution. A copy of the apportionment shall be filed with the clerk and with the collecting officer of the municipality, and the charge as apportioned to each subdivision shall then be a charge or lien thereon, in the same manner as if originally so assessed or imposed.



Section 54:7-5 - Apportionment Without Notice; Reapportionment; Effect Of Difference

54:7-5. Apportionment without notice; reapportionment; effect of difference
The apportionment may be made without notice to the interested parties, but in such case any interested party who did not waive notice may apply for a reapportionment on notice. If, on the reapportionment, a sum is apportioned to a subdivision in excess of the former apportionment, the amount of the excess shall be abated and lost to the municipality.



Section 54:7-6 - Notice; Publication; Service

54:7-6. Notice; publication; service
Notice under section 54:7-5 of this title shall state the time and place of hearing on the application, and shall be given at least one week in advance by publication in a newspaper in which ordinances of the municipality may be published, and by personal service of a copy of the notice on each interested person who resides in the municipality.



Section 54:7-7 - Apportionment By Designated Municipal Officer; Appointment

54:7-7. Apportionment by designated municipal officer; appointment
The governing body, either in a particular case or by standing resolution, may direct the apportionment to be made by a municipal official, and may impose such lawful regulations as the resolution shall provide.



Section 54:7-8 - Map And Deposit For Expenses May Be Required

54:7-8. Map and deposit for expenses may be required
The governing body or authorized officer may require that the written application shall be accompanied by a map showing the entire parcel and the subdivisions desired and the deposit of a sum sufficient to cover the expenses of the notice and advertisement provided for in this article, and to pay the estimated amount apportionable to the subdivision in which the applicant is interested.



Section 54:7-9 - Apportionment Of Liens On Lands Taken For Streets

54:7-9. Apportionment of liens on lands taken for streets
When part of a plot or parcel of land has or shall have been taken for the opening, widening or extension of a street in a municipality, all taxes, assessments and water rents which shall be liens upon the whole plot or parcel of land from which the plot or parcel has or shall have been taken, shall be equitably and justly apportioned between the plot or parcel so taken and the balance that shall remain in the same manner as other apportionments are made.



Section 54:8-1 - Reduction Of Interest On Amounts Due Where Records Destroyed

54:8-1. Reduction of interest on amounts due where records destroyed
In case of the destruction or loss of public records whereby the ordinary and usual documentary evidence of the levy and assessment of taxes or assessments upon real estate by the municipality, or of the collection or payment thereof is incapable of production, by reason whereof taxes and assessments which are unpaid are liable to be lost, or their collection is rendered doubtful or difficult, the body having control of the finances of the municipality, may, by resolution adopted by the same vote that may be required to expend moneys, reduce the rate of interest on the taxes or assessments, or both, or authorize the taxes or assessments, or both, to be received and paid and wholly discharged without interest, if paid within a certain time to be specified in the resolution, not exceeding one year after the adoption thereof.



Section 54:8-2 - Article Applicable To Special Assessments

54:8-2. Article applicable to special assessments
All the provisions of this article shall apply to special assessments for local improvements the records of which have been lost or destroyed.



Section 54:8-3 - Destruction Of Records; Determination Of Amounts Due; Jurisdiction Of Superior Court

54:8-3. Destruction of records; determination of amounts due; jurisdiction of Superior Court
In case of the loss or destruction of public records whereby taxes which are unpaid and are a lien upon real estate are liable to be lost by reason of the inability of the municipality to enforce them under existing law without further power which will enable it to ascertain in a judicial manner the amount of the taxes and the extent and character of the particular real estate upon which they constitute a lien, the Superior Court in an action shall have authority and jurisdiction to determine the amount of such taxes and the interest and penalties thereon, and to adjudge the extent and character of the particular real estate upon which the taxes constitute a lien, and to enforce the collection thereof. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 51, p. 911, s. 101.



Section 54:8-4 - Action By Municipality Desiring Relief; Facts To Be Established

54:8-4. Action by municipality desiring relief; facts to be established
The action shall be brought by the municipality desiring relief, whenever the governing board thereof shall by resolution deem it proper to proceed. The plaintiff shall establish the years for which taxes are claimed to be in arrears, the amount thereof as nearly as can be ascertained, the designation of the real estate by block and street number or other brief description, and the names of the owners thereof, if known or ascertainable by reference to the records of deeds of the county in which the real estate is situate.

Amended by L.1953, c. 51, p. 912, s. 102.



Section 54:8-5 - Service Upon Joint Tenants Or Tenants In Common

54:8-5. Service upon joint tenants or tenants in common
Service of process upon one of two or more joint tenants or tenants in common shall be sufficient to confer upon the court jurisdiction of all the joint tenants or tenants in common with respect to the subject matter of the action.

Amended by L.1953, c. 51, p. 912, s. 103.



Section 54:8-6 - Nonresident Owners Or Mortgagees; Service; Publication

54:8-6. Nonresident owners or mortgagees; service; publication
If the owner or mortgagee of any land concerning which an action is brought resides out of the State and cannot be served personally within the State, service of process may be made upon a tenant or occupant.

Amended by L.1953, c. 51, p. 912, s. 104.



Section 54:8-12 - Enforcement Of Lien; Alternative Procedure

54:8-12. Enforcement of lien; alternative procedure
When it shall be established by the judgment of the court in any case that there is a lien for unpaid taxes against any real estate, the lien may be enforced and collected by the municipality to which it is due in the same manner and to the same effect as provided by law with respect to other taxes upon real estate therein, and the judgment of the court shall be conclusive as to the existence of the lien and the amount due thereon, or, in the discretion of the court, execution may issue out of the court to enforce the lien by a sale of the property as in other cases.

Amended by L.1953, c. 51, p. 913, s. 110.



Section 54:8-14 - Costs And Fees Not Recoverable

54:8-14. Costs and fees not recoverable
No costs shall be recovered by either party against the other. No fees shall be charged or paid to the State for any services of the clerk, except that copies of papers certified by the clerk shall be paid for as in other cases. No costs shall be taxed on either side for fees of attorney or counsel.

Amended by L.1953, c. 51, p. 913, s. 112.



Section 54:8-15 - Copy Of Judgment Filed; Abstract; Contents

54:8-15. Copy of judgment filed; abstract; contents
A certified copy of the final judgment in every case wherein a lien for taxes is established shall be filed in the office of the collector or receiver of taxes or other officer charged by law with the custody of the records of unpaid taxes. An abstract thereof showing the land affected, the amount of the taxes, the years in which assessed, and the names of the defendants in the action, shall be entered in a suitable book kept for that purpose.

Amended by L.1953, c. 51, p. 913, s. 113.



Section 54:8-16 - Legal Assistants; Compensation

54:8-16. Legal assistants; compensation
The mayor or other chief executive officer of any city, town borough or village, the township committee of any township, and the governing body of any other municipality proceeding under this article may appoint one or more special attorneys and other necessary assistants to aid in the prosecution of these actions, but no such attorney shall be appointed in any city except with the concurrence of the city counsel or other regular legal advisor. The compensation of the special attorneys and other assistants shall be fixed in cities, boroughs and villages by the mayor or other chief executive officer, and in all other municipalities by the governing body. In all cases it shall be paid by the municipality.

Amended by L.1953, c. 51, p. 913, s. 114.



Section 54:8A-1 - Short Title

54:8A-1. Short title
This act shall be known and referred to by its short title, the "emergency transportation tax act."

L.1961, c. 32, p. 126, s. 1, eff. May 29, 1961.



Section 54:8A-2 - Imposition Of Tax; Levy; Collection; Payment; Exemption

54:8A-2. Imposition of tax; levy; collection; payment; exemption
A temporary emergency tax is hereby imposed, and shall be levied, collected and paid annually, at the rates specified in this act;

(a) Upon every resident of this State, who is not a resident of another critical area state under and pursuant to its laws, upon and with respect to the entire net income as defined in this act and subject to taxation under this act, for the taxable year, derived from sources within a critical area state other than New Jersey; and

(b) Upon and with respect to the entire net income as defined in this act and subject to taxation under this act, for the taxable year, derived from sources within this State by natural persons who are not residents of this State and who are residents of another critical area state under and pursuant to the law of such state.

(c) Notwithstanding the foregoing, for taxable years beginning on or after January 1, 1972 no tax shall be payable under section 6(c) (C. 54:8A-6(e)) by:

(1) Any individual whose entire gross income for the taxable year is $2,500.00 or less, provided such individual is not married nor the head of a household nor a surviving spouse;

(2) Any head of a household or surviving spouse whose entire gross income for the taxable year is $5,000.00 or less; and

(3) Any husband or wife whose entire gross income for the taxable year, determined jointly, is $5,000.00 or less, or the aggregate of whose gross income for the taxable year, determined separately, is $5,000.00 or less.

L.1961, c. 32, p. 126, s. 2, eff. May 29, 1961. Amended by L.1961, c. 129, p. 755, s. 1, eff. Dec. 22, 1961; L.1970, c. 304, s. 1; L.1972, c. 12, s. 1; L.1973, c. 244, s. 1, eff. Nov. 21, 1973.



Section 54:8A-3 - "Resident" Defined

54:8A-3. "Resident" defined
The word "resident" applies only to natural persons and includes any person domiciled in the State, except a person who, though domiciled in the State, maintains no permanent place of abode within the State, but does maintain a permanent place of abode without the State, and who spends in the aggregate not to exceed 30 days of the taxable year within the State. In addition, it includes any person who maintains a permanent place of abode within the State and spends in the aggregate more than 183 days of the taxable year within the State, whether or not domiciled in the State during any portion of said period, and such a person shall be taxed the same as though he had been domiciled in the State during the entire taxable year. However, it does not include a person in the Armed Forces of the United States, whether in a land, sea or air service or any auxiliary corps or guard thereof, during any period when individuals are liable for induction for training and service under applicable law, if not domiciled in the State notwithstanding his maintenance of a permanent place of abode within the State and his spending an aggregate of more than 183 days in the State.

L.1961, c. 32, p. 126, s. 3, eff. May 29, 1961. Amended by L.1962, c. 70, s. 1, eff. June 5, 1962.



Section 54:8A-4 - "Derived From Sources Within" Defined

54:8A-4. "Derived from sources within" defined
"Derived from sources within" 1 State or another, as applied to entire net income, means such income and gain from all property owned and from salaries, wages, or compensation for personal services of whatever kind and in whatever form paid, and from all business, trade, profession or occupation carried on, in the particular State. No person who is not a dealer holding property primarily for sale to customers in the ordinary course of his trade or business, shall be deemed to carry on a business, trade, profession or occupation in a State solely by reason of the purchase and sale of property for his own account.

L.1961, c. 32, p. 127, s. 4, eff. May 29, 1961. Amended by L.1961, c. 129, p. 755, s. 2, eff. Dec. 22, 1961.



Section 54:8A-5 - "Critical Area State" Defined; Legislative Findings; Certification Of State Highway Commissioner; Publication

54:8A-5. "Critical area state" defined; legislative findings; certification of state highway commissioner; publication
(a) "Critical area State" means this State and such other State bordering thereon within which there exists part of an area, another part of which is in this State, and within which area there is, as of January 1 of any year, a critical transportation problem in respect to the transportation of persons and property interstate.

(b) The Legislature finds and declares that a critical transportation problem exists in connection with transportation interstate between this State and another State bordering thereon when there is such number of daily commuters between said States as to create a severe peak-load demand requiring facilities and services, by any means or mode of transportation for in excess of those needed for normal travel outside of usual commuter hours, caused by the carrying on of activities in 1 of the States by persons residing in another, from which activities such persons derive income or gain from sources within the State other than that in which they reside. The Legislature further finds and declares that whenever the aggregate number of persons, residing in each of such States who are employed, or carry on a trade, business, occupation or profession in the other, exceeds 100,000, that fact reasonably indicates that a critical transportation problem exists.

(c) Within 40 days after the taking effect of this act, and within 40 days after the first day of each year hereafter so long as this act shall remain in effect, the State Highway Commissioner shall certify to the State Treasurer his findings with respect to the existence of the conditions herein set forth and the identity of any States which he determines to come within the definition in this section. Upon receipt of such certification, the State Treasurer shall cause public notice thereof to be given, by publication in such newspaper or newspapers, and in such form, as he shall find will fairly apprise all persons subject to taxation under this act, of the making of said certification and of the significance thereof to such persons. Any certification so made shall be effective for the entire calendar year as of the first day of which it ascertains the facts.

L.1961, c. 32, p. 127, s. 5, eff. May 29, 1961.



Section 54:8A-6 - Rates; Computation Of Tax Upon Entire Net Income

54:8A-6. Rates; computation of tax upon entire net income
(a) (Deleted by amendment.) P.L.1972, c. 12.



(b) For taxable years ending after December 31, 1971 through and including those ending in 1977, the tax imposed by this act upon entire net income shall be computed at the following rates:

On such of But

the amount does not

as exceeds exceed The tax is



$0 $1,000 2%

1,000 3,000 $20 plus 3% of excess over $1,000

3,000 5,000 80 plus 4% of excess over 3,000

5,000 7,000 160 plus 5% of excess over 5,000

7,000 9,000 260 plus 6% of excess over 7,000

9,000 11,000 380 plus 7% of excess over 9,000

11,000 13,000 520 plus 8% of excess over 11,000

13,000 15,000 680 plus 9% of excess over 13,000

15,000 17,000 860 plus 10% of excess over 15,000

17,000 19,000 1,060 plus 11% of excess over 17,000

19,000 21,000 1,280 plus 12% of excess over 19,000

21,000 23,000 1,520 plus 13% of excess over 21,000

23,000 25,000 1,780 plus 14% of excess over 23,000

25,000 2,060 plus 15% of excess over 25,000



(c)(1) For taxable years ending after December 31, 1977 through and including those ending in 1978, the tax imposed by this act upon entire net income shall be computed at the following rates:

On such of But

the amount does not

as exceeds exceed The tax is



$0 $1,000 2%

1,000 3,000 $20 plus 3% of excess over $1,000

3,000 5,000 80 plus 4% of excess over 3,000

5,000 7,000 160 plus 5% of excess over 5,000

7,000 9,000 260 plus 6% of excess over 7,000

9,000 11,000 380 plus 7% of excess over 9,000

11,000 13,000 520 plus 8% of excess over 11,000

13,000 15,000 680 plus 9% of excess over 13,000

15,000 17,000 860 plus 10% of excess over 15,000

17,000 19,000 1,060 plus 11% of excess over 17,000

19,000 21,000 1,280 plus 12% of excess over 19,000

21,000 23,000 1,520 plus 13% of excess over 21,000

23,000 30,000 1,780 plus 14% of excess over 23,000

30,000 2,760 plus 15% of excess over 30,000



(2) For taxable years ending after December 31, 1978, the tax imposed by this act upon entire net income shall be computed at the following rates:

On such of But

the amount does not

as exceeds exceed The tax is



$0 $1,000 2%

1,000 3,000 $20 plus 3% of excess over $1,000

3,000 5,000 80 plus 4% of excess over 3,000

5,000 7,000 160 plus 5% of excess over 5,000

7,000 9,000 260 plus 6% of excess over 7,000

9,000 11,000 380 plus 7% of excess over 9,000

11,000 13,000 520 plus 8% of excess over 11,000

13,000 15,000 680 plus 9% of excess over 13,000

15,000 17,000 860 plus 10% of excess over 15,000

17,000 19,000 1,060 plus 11% of excess over 17,000

19,000 21,000 1,280 plus 12% of excess over 19,000

21,000 23,000 1,520 plus 13% of excess over 21,000

23,000 1,780 plus 14% of excess over 23,000



(d)(1) For each taxable year beginning in 1977 and ending in 1978 two tentative taxes shall be computed, the first as provided in subsection (b) and the second as provided in subsection (c)(1), and the tax for such year shall be the sum of that proportion of each tentative tax which the number of days in 1977 and the number of days in 1978, respectively, bears to the number of days in the entire taxable year.

(2) For each taxable year beginning in 1978 and ending in 1979 two tentative taxes shall be computed, the first as provided in subsection (c)(1) and the second as provided in subsection (c)(2), and the tax for such year shall be the sum of that proportion of each tentative tax which the number of days in 1978 and the number of days in 1979, respectively, bears to the number of days in the entire taxable year.

(e) For taxable years beginning on or after January 1, 1972, the tax imposed by section 9 of P.L. 1970, c. 304 (C. 54:8A-6.1) on minimum taxable income, as defined in section 10 of P.L. 1970, c. 304 (C. 54:8A-6.2) shall be at the rate of 6%.



L. 1961, c. 32, s. 6; amended by L. 1968, c. 59; 1970, c. 304, s.2; 1972, c. 12, s. 2; 1978, c. 131, s. 1.



Section 54:8A-6.1 - Minimum Income Tax On Minimum Taxable Income Of Each Individual

54:8A-6.1. Minimum income tax on minimum taxable income of each individual
In addition to the tax imposed under section 2 (C. 54:8A-2), a minimum income tax determined in accordance with the rate set forth in subsection (e) of section 6 (C. 54:8A-6) is hereby imposed for each taxable year on the minimum taxable income of every individual.

L.1970, c. 304, s. 9. Amended by L.1973, c. 244, s. 3, eff. Nov. 21, 1973.



Section 54:8A-6.2 - Minimum Taxable Income

54:8A-6.2. Minimum taxable income
(a) The minimum taxable income shall be the sum of the items of tax preference, as described in subsection (b) of this section, reduced (but not below zero) by the aggregate of the following:

(1) The applicable specific deduction described in subsection (c) of this section;

(2) The tax determined under subsection (c) of section 6 of P.L.1961, c. 32 (C. 54:8A-6) for the taxable year, reduced by the sum of the credits allowable under subsection b. of section 7 of P.L.1978, c. 131 (C. 54:8A-15.1); and

(3) To the extent that the sum of the items of tax preference exceeds the applicable specific deduction described in subsection (c) of this section plus the tax described in paragraph 2 above, the amount of any net operating loss of the taxpayer, determined as provided in subsection (b)(5) of section 35 (C. 54:8A-35), which remains as a net operating loss carryover to a succeeding taxable year. In such case, however, the amount of such net operating loss used to reduce the sum of the items of tax preference shall be treated as an item of tax preference in the next succeeding taxable years, in order of time, to the extent that such net operating loss carryover reduces taxable income.

(b) For purposes of this act, the term "items of tax preference" shall mean the federal items of tax preference, as defined in the laws of the United States, derived from or connected with New Jersey sources, for the taxable year, with the modifications as may be prescribed by regulations of the Division of Taxation which relate to income derived from or connected with New Jersey sources.

(1) The federal items of tax preference for amortization of certified pollution control facilities shall be excluded from the computation of items of tax preference with respect to industrial waste treatment facilities and air pollution control facilities which qualify.

(2) The federal items of tax preference with respect to depletion shall be excluded from the computation of items of tax preference.

(3) The federal item of tax preference for capital gains shall be computed by subtracting from such tax preference item an amount sufficient (if necessary) to reduce such tax preference item to 60% of net capital gains.

(4) The federal item of tax preference for adjusted itemized deductions shall be computed as if the required reduction of federal adjusted gross income by the amount of the taxpayer's federal deduction for state and local taxes did not include any amount includible as a modification reducing federal itemized deductions pursuant to subparagraph (A) of paragraph (2) of subsection (b) of section 37 of P.L.1961, c. 32 (C. 54:8A-37).

(c) Specific deduction. An amount which bears the same ratio to $5,000.00, or $2,500.00 in the case of a married individual filing a separate return, as his items of tax preference computed under subsection (b) of this section bear to his total federal items of tax preference.

(d) (Deleted by amendment; P.L.1972, c. 12, section 3.)

L.1970, c. 304, s. 10. Amended by L.1972, c. 12, s. 3; L.1973, c. 244, s. 4, eff. Nov. 21, 1973; L.1978, c. 131, s. 4, eff. Oct. 18, 1978; L.1981, c. 374, s. 5, eff. Dec. 30, 1981.



Section 54:8A-6.3 - Tax Surcharge

54:8A-6.3. Tax surcharge
(a) In addition to the taxes imposed by sections 6(c) (C. 54:8A-6(c)) and 6(e) (C. 54:8A-6(e)), there is hereby imposed on the income of every taxpayer for the taxable years ending after December 31, 1971 and commencing on or before December 31, 1976 a tax at the rate of 2 1/2 % of the taxes imposed under sections 6(c) (C. 54:8A-6(c)) and 6(e) (C. 54:8A-6(e)) before the deduction of any credits against tax allowable for such year except with respect to the tax credit allowed under section 16 (C. 54:8A-16).

(b) Provided, however, that for each taxable year beginning in 1971 and ending in 1972, a tentative tax shall be computed as provided in subsection (a) except that the tax imposed under section 2 (C. 54:2A-2) shall be computed in accordance with the rates set forth in subsection 6(c) thereof; the additional tax imposed under this section for such year shall be that proportion of such tentative tax as the number of days in 1972 bears to the number of days in the entire taxable year.

(c) Provided further that for each taxable year beginning in 1976 and ending in 1977, a tentative tax shall be computed as provided in subsection (a) hereof and the additional tax imposed under this section for such year shall be that proportion of such tentative tax as the number of days in 1976 bears to the number of days in the entire taxable year.

(d) Notwithstanding the provisions of subsection (a) of this section, the tax imposed by such subsection shall not apply for taxable year ending after December 31, 1972 and commencing before January 1, 1975, provided further that for each taxable year beginning in 1972 and ending in 1973, a tentative tax shall be computed as provided in subsection (a) and the additional tax imposed under this section for such year shall be that proportion of such tentative tax as the number of days in 1972 bears to the number of days in the entire taxable year. Provided further that for each taxable year beginning in 1974 and ending in 1975, a tentative tax shall be computed as provided in subsection (a) and the additional tax imposed under this section for such year shall be that proportion of such tentative tax as the number of days in 1975 bears to the number of days in the entire taxable year.

L.1972, c. 12, s. 9. Amended by L.1973, c. 244, s. 5, eff. Nov. 21, 1973; L.1974, c. 187, s. 1, eff. Dec. 24, 1974.



Section 54:8A-6.4 - Maximum Tax Rate On Personal Service Income

54:8A-6.4. Maximum tax rate on personal service income
(a) If for any taxable year beginning in 1978 and thereafter an individual has personal service entire net income which exceeds the amount of entire net income specified in paragraph (1) of this subsection, the tax determined pursuant to subsection 6(c) of P.L.1961, c. 32 (C. 54:8A-6(c)) for such year shall be the sum of:

(1) The tax determined by subsection 6(c) of P.L.1961, c. 32 (C. 54:8A-6(c)) on the highest amount of entire net income on which the rate of tax does not exceed 10%, provided, however, that for taxable years beginning on or after January 1, 1978 and before January 1, 1980, it shall be the tax determined by subsection 6(c) of P.L.1961, c. 32 (C. 54:8A-6(c)) on the highest amount of entire net income on which the rate of tax does not exceed 12%, and provided further that for taxable years beginning on or after January 1, 1980 and on or before January 1, 1981, it shall be the tax determined on the highest amount of entire net income on which the rate of tax does not exceed 11%,

(2) 10% of the amount by which his personal service entire net income exceeds the amount of entire net income specified in paragraph (1) of this subsection, provided, however, that for taxable years beginning on or after January 1, 1978 and before January 1, 1980, the rate in this paragraph shall be 12% and that for taxable years beginning on or after January 1, 1980 and before January 1, 1981, the rate in this paragraph shall be 11%, and

(3) The excess of the tax determined under section 6(c) of P.L.1961, c. 32 (C. 54:8A-6(c)), without regard to this section, over the tax so determined with reference solely to his personal service entire net income.

(b) For purposes of this section the term "personal service income" means items of income includible as personal service income for purposes of section 1348 of the Internal Revenue Code; provided, however, that notwithstanding the provisions of such section of the Internal Revenue Code to the contrary with respect to the filing of returns by married individuals, the provisions of this section of this act shall be applicable in the case of a husband and wife who file separate New Jersey tax returns (whether or not on a single form).

(c) The personal service entire net income of an individual is the excess of:

(1) The amount which bears the same ratio (but not in excess of 100%) to his entire net income as his personal service gross income bears to his entire gross income, over

(2) The sum of his items of tax preference, as defined in this act, other than the item of tax preference for capital gains, for the taxable year.

For purposes of paragraph (1) of this subsection, the term "personal service gross income" means personal service income reduced by any deductions allowable under section 62 of the Internal Revenue Code which are properly allocable to or chargeable against such personal service income.

L.1978, c. 131, s. 6, eff. Oct. 18, 1978. Amended by L.1979, c. 437, s. 1, eff. Feb. 14, 1980; L.1981, c. 374, s. 6, eff. Dec. 30, 1981.



Section 54:8A-7 - Gross Income Defined; Manner Of Computing

54:8A-7. Gross income defined; manner of computing
The term "gross income" means the total of a taxpayer's gains, losses, profits and income derived from sources within his source State. Gross income shall be computed in accordance with the provisions of section 32 or section 36 of this act. In computing gross income, the items of gain, loss, profit or income set forth in section 33 of this act shall not be included except to the extent provided therein.

For the purpose of applying the deductions permitted in sections 9 and 37 of this act gross income computed in accordance with the provisions of section 32 of this act shall be reduced by the amount of the deduction allowed in section 35(a) of this act.

L.1961, c. 32, p. 129, s. 7, eff. May 29, 1961. Amended by L.1961, c. 129, p. 756, s. 3, eff. Dec. 22, 1961.



Section 54:8A-8 - "Taxpayer" Defined

54:8A-8. "Taxpayer" defined
"Taxpayer" means any person subject to a tax imposed by this act, or whose income is in whole or in part subject to a tax imposed by this act, and does not include corporations.

L.1961, c. 32, p. 129, s. 8, eff. May 29, 1961. Amended by L.1962, c. 70, s. 2.



Section 54:8A-9 - Standard Deduction

54:8A-9. Standard deduction
(a) Any taxpayer may elect to deduct 10% of his gross income, or $1,000.00, whichever is less, in lieu of all deductions otherwise permitted under this act. The deduction provided for by this section shall become known as the "standard deduction."

For taxable years beginning in 1971, the standard deduction shall be 13% of gross income or $1,500.00, whichever is less; for taxable years beginning in 1972, the standard deduction shall be 14% or $2,000.00, whichever is less; for taxable years beginning in 1973 the standard deduction shall be 15% or $2,000.00, whichever is less; for taxable years beginning in 1978 the standard deduction shall be 16% or $2,400.00, whichever is less; and for taxable years beginning in 1981 and thereafter the standard deduction shall be 17% or $2,500.00, whichever is less.

A husband and wife shall not be entitled to a standard deduction in an amount greater than one computed on their aggregate gross income, whether they file separate or joint returns. If they file separate returns, neither may elect the standard deduction unless the other also so elects. If both so elect, either may take such deduction, or they may divide it; except that for taxable years beginning in 1971 the standard deduction shall be 13% of gross income or $1,500.00, whichever is less: for taxable years beginning in 1972 the standard deduction shall be 14% or $2,000.00, whichever is less; for taxable years beginning in 1973 the standard deduction shall be 15% or $2,000.00, whichever is less; for taxable years beginning in 1978 the standard deduction shall be 16% or $2,400.00, whichever is less; and for taxable years beginning in 1981 and thereafter the standard deduction shall be 17% or $2,500.00, whichever is less.

Such election may be changed for a taxable year after the filing of the return, subject to regulations issued under this act. If a taxpayer wishing to make such change has a spouse who filed a separate return, the change shall not be allowed unless (1) such spouse also makes a change consistent with the change desired by the taxpayer and (2) both consent in writing to the assessment of any additional tax resulting from such change without regard to time limits otherwise preventing such assessment.

(b) Minimum New Jersey standard deduction. For taxable years beginning in 1978 and thereafter:

(1) The New Jersey standard deduction of an individual who is not married nor the head of the household nor a surviving spouse shall be the amount determined under subsection (a) of this section or $1,400.00, whichever is greater, except that for taxable years beginning in 1981 and thereafter the minimum amount shall be $1,500.00;

(2) The New Jersey standard deduction of a husband and wife whose New Jersey taxable income is determined jointly, or of the head of a household, or of a surviving spouse, shall be the amount determined under subsection (a) of this section or $1,900.00, whichever is greater, except that for taxable years beginning in 1981 and thereafter the minimum amount shall be $2,000.00; and

(3) The aggregate New Jersey standard deductions of a husband and wife whose New Jersey taxable incomes are determined separately shall be the amount determined under subsection (a) of this section or $1,900.00, whichever is greater, except that for taxable years beginning in 1981 and thereafter the minimum amount shall be $2,000.00 and such standard deductions may be taken by either or divided between them as they may elect.

L.1961, c. 32, p. 129, s. 9, eff. May 29, 1961. Amended by L.1961, c. 129, p. 756, s. 4; L.1962, c. 70, s. 3; L.1970, c. 304, s. 3; L.1972, c. 12, s. 4; L.1978, c. 131, s. 2, eff. Oct. 18, 1978; L.1981, c. 374, s. 1, eff. Dec. 30, 1981.



Section 54:8A-10 - Exemptions From Net Income

54:8A-10. Exemptions from net income
(a) Each taxpayer is allowed the following exemptions with respect to net income:

For each taxpayer, $650.00; for the taxpayer's spouse, if taxpayer does not file a joint return and if such spouse has no gross income for the eligibility year and is not a dependent of another taxpayer, an additional $650.00; for each taxpayer who is at least 65 years of age or over at the close of his taxable year, an additional $650.00, and for taxpayer's spouse under the same conditions and if the initial $650.00 exemption is allowable, an additional $650.00; for each taxpayer who is blind at the close of his taxable year, an additional $650.00, and for taxpayer's spouse under the same conditions and if the initial $650.00 exemption is allowable, an additional $650.00. Blindness shall be deemed to exist when central visual acuity in the better eye does not exceed 20/200 with correcting lenses, or when the widest diameter of the visual field subtends an angle of not more than 20 degrees;

For each dependent whose entire gross income for the eligibility year is less than $750.00, or who is taxpayer's child or stepchild and has not attained age 19 at the close of the eligibility year or is a student: $650.00.

For taxable years beginning in 1979, such exemption shall be $700.00, for taxable years beginning in 1980 such exemption shall be $750.00, and for taxable years beginning in 1982 and thereafter such exemption shall be $800.00.

With respect to all taxable years beginning on or after January 1, 1973, if (1) the taxpayer's gross income as defined in section 7 of P.L.1961, c. 32 (C. 54:8A-7), is exceeded by (2) his entire gross income by more than $100.00, his exemptions allowed in this section shall be limited by the percentage which (1) is of (2). The manner for determining a taxpayer's entire gross income shall be provided by regulation. Such regulations may authorize the use of federal adjusted gross income for this purpose.

(b) Husband and wife. For a husband and wife who have elected to file separate New Jersey returns on a single form pursuant to section 44(b) of P.L.1961, c. 32 (C. 54:8A-44(b)), the limitation under subsection (a) of this section shall be determined by reference to (1) their total New Jersey gross incomes and (2) the combined entire gross income of the husband and wife.

L.1961, c. 32, p. 130, s. 10, eff. May 29, 1961. Amended by L.1961, c. 129, p. 757, s. 5; L.1970, c. 304, s. 4; L.1973, c. 244, s. 2, eff. Nov. 21, 1973; L.1978, c. 131, s. 3, eff. Oct. 18, 1978; L.1981, c. 374, s. 2, eff. Dec. 30, 1981.



Section 54:8A-11 - "Dependent" Defined

54:8A-11. "Dependent" defined
"Dependent" means any individual related to taxpayer, over half of whose support (exclusive of any amount received by a child or stepchild as a scholarship for study at an educational institution) for the eligibility year was received from the taxpayer, in fact or constructively. No person may be claimed as a dependent by any taxpayer if such person has filed a joint return with his or her spouse.

L.1961, c. 32, p. 131, s. 11, eff. May 29, 1961. Amended by L.1961, c. 129, p. 757, s. 6.



Section 54:8A-12 - "Related To Taxpayer" Defined

54:8A-12. "Related to taxpayer" defined
"Related to taxpayer" means related by blood, to the extent of any lineal descendant or ancestor of taxpayer, other children or grandchildren of a parent of taxpayer, children of a grandparent of taxpayer, and grandchildren of a grandparent of taxpayer who are receiving institutional care for physical or mental disability and who had been members of taxpayer's household prior to institutionalization; or related by marriage, to the extent of a stepchild, stepparent, stepbrother or stepsister of taxpayer, the parents, brother or sister of the spouse of the taxpayer, or the spouse of a child of taxpayer; or related by household, to the extent of a person having taxpayer's home as his principal place of abode and being a member of taxpayer's household for the taxable year. Brothers and sisters of the half blood shall be regarded as though of the whole blood.

L.1961, c. 32, p. 131, s. 12, eff. May 29, 1961. Amended by L.1961, c. 129, p. 758, s. 7.



Section 54:8A-13 - Dependent; Claim By Person Contributing More Than Ten Per Cent Of Support

54:8A-13. Dependent; claim by person contributing more than ten per cent of support
An individual receiving over half of his support for the eligibility year from persons who would be entitled to claim him as a dependent except that no one of them contributed over half of such support, may be claimed as a dependent by any one of such persons who contributed over 10% of such support, provided that all other such persons execute written declaration, to be filed with the return of the person making the claim, not to claim the same dependent for the eligibility year of each of them.

L.1961, c. 32, p. 131, s. 13, eff. May 29, 1961.



Section 54:8A-14 - "Eligibility Year" Defined

54:8A-14. "Eligibility year" defined
"Eligibility year" means the calendar year in which the taxable year of the taxpayer begins.

L.1961, c. 32, p. 131, s. 14, eff. May 29, 1961.



Section 54:8A-15.1 - Household, And Household And Dependent Care Services Necessary For Gainful Employment Credits

54:8A-15.1. Household, and household and dependent care services necessary for gainful employment credits
a. Household credit. (1) For taxable years beginning on and after January 1, 1978, a credit shall be allowed against the tax imposed by subsection 6(c) of P.L.1961, c. 32 (C. 54:8A-6(c)). The credit, computed as described in paragraph (2) of this subsection, shall not exceed the tax imposed by subsection 6(c) of P.L.1961, c. 32 (C. 54:8A-6(c)) for the taxable year, reduced by the credits permitted under subsection (b) of this section and section 16 of P.L.1961, c. 32 (C. 54:8A-16).

(2) The amount of the credit allowed pursuant to this subsection for taxable years beginning prior to January 1, 1982, shall be determined in accordance with the following table:

CALL HELP DESK FOR FORMATTING

The credit If household gross income is shall be

CALL HELP DESK FOR FORMATTING

Less than $5,000.00 $65.00 $5,000.00 but less than $6,000.00 $50.00 $6,000.00 but less than $7,000.00 $40.00 $7,000.00 but less than $25,000.00 $35.00

The amount of the credit allowed pursuant to this subsection for taxable years beginning in 1982 and thereafter shall be determined in accordance with the following table:

CALL HELP DESK FOR FORMATTING

The credit If household gross income is shall be

CALL HELP DESK FOR FORMATTING

Less than $5,000.00 $70.00 $5,000.00 but less than $6,000.00 $55.00 $6,000.00 but less than $7,000.00 $45.00 $7,000.00 but less than $25,000.00 $40.00

(3) For the purposes of this subsection:

(A) "Household gross income" shall mean the aggregate entire gross income of a household, as the term household is defined in subparagraph (B) of this paragraph, for the taxable year, plus the aggregate entire minimum taxable income of that household.

(B) "Household" means a husband and wife, a head of a household, a surviving spouse, or an individual who is not married nor the head of a household nor a surviving spouse nor a taxpayer with respect to whom a deduction under subsection (e) of section 151 of the Internal Revenue Code is allowable to another taxpayer for the taxable year.

(C) "Household gross income of a husband and wife" shall be the aggregate of their entire gross incomes for the taxable year plus the aggregate of their entire minimum taxable incomes irrespective of whether joint or separate tax returns are filed; provided, however, that a husband or wife filing a separate New Jersey tax return shall be permitted one-half of the credit otherwise allowed his or her household, except as limited by paragraph (1) of this subsection.

(D) "Household gross income" shall be computed in all cases to reflect the entire gross income from all sources of each member of the household for the entire taxable year.

(E) If a taxpayer changes his status during his taxable year from resident to nonresident, or from nonresident to resident, the household credit shall be prorated to reflect the period that the taxpayer was subject to tax under this act. In the case of a husband and wife, if either or both change his or her status from resident to nonresident or from nonresident to resident and separate returns are filed, the credit computed for the entire year shall be divided first as provided in subparagraph (C) of this paragraph and then prorated according to each period that the taxpayer was subject to tax under this act.

b. Credit for certain household and dependent care services necessary for gainful employment.

(1) For taxable years beginning on and after January 1, 1977, a taxpayer shall be allowed a credit, to be computed as hereinafter provided, against the tax imposed by subsection 6(b) or 6(c) of P.L.1961, c. 32 (C. 54:8A-6(b) or 6(c)) of this act. Except as provided below, the amount of the credit shall be 20% of the credit allowed such taxpayer pursuant to the provisions of section 44A of the Internal Revenue Code for the same taxable year. The amount of such credit shall not exceed the tax imposed by subsection 6(b) or 6(c) of P.L.1961, c. 32 (C. 54:8A-6(b) or 6(c)), as may apply, of this act, for the taxable year, reduced by the credit permitted under section 16 of P.L.1961, c. 32 (C. 54:8A-16).

(2) In the case of a husband and wife who file a joint federal return, but who elect to determine their New Jersey taxes separately, the credit allowed pursuant to this subsection may only be applied against the tax imposed on the spouse with the lower entire net income computed without regard to such credit.

(3) Any taxpayer who is otherwise eligible to take the credit permitted by this subsection shall be permitted to take the full amount of such credit except that if (a) his gross income, as defined in section 7 of P.L.1961, c. 32 (C. 54:8A-7), is exceeded by (b) his entire gross income by more than $100.00, his credit shall be limited to the amount which represents the same percentage of the total allowable credit which (a) is of (b).

For a husband and wife whose federal taxable income is determined on a joint return but whose New Jersey entire net incomes are determined separately on a single form, the limitation contained in this subparagraph shall be determined by reference to (a) the total of their gross incomes as defined in section 7 of P.L.1961, c. 32 (C. 54:8A-7) and (b) the joint entire gross income they would be required to report if both were determining their tax on their joint entire gross income.

L.1978, c. 131, s. 7, eff. Oct. 18, 1978. Amended by L.1981, c. 374, s. 7, eff. Dec. 30, 1981.



Section 54:8A-16 - Credits For Tax Imposed By Another Critical Area State

54:8A-16. Credits for tax imposed by another critical area state
(A)(1) A nonresident of this State shall be allowed a credit against the tax otherwise due under this act for any income tax imposed for the taxable year by another critical area State, of which the taxpayer is a resident but such credit shall not exceed either:

(a) the percentage of the other tax determined by dividing the portion of the taxpayer's income subject to taxation under this act which is also subject to the other tax by the total amount of his income subject to such other tax, or

(b) the percentage of the tax otherwise due under this act, determined by dividing the portion of the taxpayer's income subject to taxation under this act which is also subject to the other tax by the total amount of the taxpayer's income which is taxable under this act.

(2) No credit shall be allowed under this section unless the jurisdiction of which the taxpayer is a resident:

(a) grants a substantially similar credit to residents of this State, or

(b) imposes an income tax on its own residents with respect to income derived from this State, and exempts from income tax the income of residents of this State.

(B) A resident of this State shall be allowed a credit against the tax otherwise due under this act for any income tax imposed for the taxable year by another critical area State, upon income both derived therefrom and subject to tax under this act.

(1) The credit allowable under this subsection shall not exceed the percentage otherwise due under this act determined by dividing the portion of the taxpayer's income subject to taxation by such other jurisdiction by the total amount of the taxpayer's income subject to taxation under this act.

(2) The credit allowable under this subsection shall not reduce the tax otherwise due under this act to an amount less than would have been due if the income subject to taxation by such other jurisdiction were excluded from the taxpayer's income subject to tax under this act.

(3) No credit shall be allowed under this subsection for a tax of a jurisdiction which allows residents of this State a credit against the taxes imposed by such other jurisdiction for the tax under this act, if such other credit is substantially similar to the credit granted to nonresident taxpayers by subsection (A) of this section.

L.1961, c. 32, p. 132, s. 16, eff. May 29, 1961. Amended by L.1961, c. 129, p. 758, s. 9; L.1962, c. 70, s. 4.



Section 54:8A-17 - Withholding Tax

54:8A-17. Withholding tax
From and after the first day of the first month following at least a full calendar month after the enactment of this act, every employer in this State of a taxpayer subject to tax in respect of wages, salaries or commissions derived from sources within this State shall deduct and withhold upon the same for each payroll period an amount computed in such manner as to result, as far as practicable, with due regard to the personal exemptions and standard deduction allowable under this act, in withholding during each calendar year a sum substantially equivalent to the amount of tax reasonably estimated to be due under this article. Methods for determining the amount to be withheld shall be prescribed by regulation, as shall procedures and requirements for the furnishing of written exemption certificates to the employer, the amending or substitution of the same, the furnishing by the employer of written statements showing the total compensation, the amount withheld and other specified information.

L.1961, c. 32, p. 132, s. 17, eff. May 29, 1961.



Section 54:8A-18 - Payment Of Tax; Returns; Extension Of Time

54:8A-18. Payment of tax; returns; extension of time
With respect to each taxpayer, the tax imposed by this act shall be due and payable annually hereafter, in the manner provided in this section:

(a) Every taxpayer shall annually pay the tax imposed by this act with respect to all or any part of each of his fiscal or calendar accounting years beginning after January 1, 1961, to be computed as in this act provided, for such fiscal or calendar accounting year or part thereof, on a return which shall be filed, in the case of a taxpayer reporting on a calendar year basis, on or before April 15 following the close of such calendar year, or, in the case of a taxpayer reporting on a fiscal year basis, on or before the fifteenth day of the fourth month following the close of such fiscal year, and the full amount of the tax shall be due and payable on or before the date prescribed herein for the filing of the return.

(b) Every taxpayer shall pay a like tax with respect to all or any part of the period beginning January 1, 1961 and extending through any subsequent part of its first fiscal or calendar accounting year ending after said date, to be computed as in this act provided, for such period, on a return which shall be filed on or before April 1, 1962, and the full amount of the tax shall be due and payable on or before the date prescribed herein for the filing of the return.

(c) Each return shall carry a certificate signed by the taxpayer to the effect that all statements contained therein are true, under the same penalties as for perjury committed. Blank forms of return shall be furnished on application, but failure to secure the form shall not relieve any taxpayer of the obligation of making any return herein required. Subject to regulations under this act and in such form as may be indicated thereby, taxpayers whose net income taxable under this act is or may be subject to tax under a similar law of another jurisdiction may be permitted to file a simple, short form return attached to a copy of his return as filed or about to be filed by him in such other jurisdiction.

Subject to regulations under this act, reasonable extensions of time for good cause shown, may be granted for not more than 6 months unless exceptional circumstances justify a longer period, within which returns may be filed.

In addition, persons in active service with the Armed Forces of the United States, who may be prevented by distance or injury or hospitalization arising out of such service, may be allowed such extension of time for the filing of returns, without interest or penalty, as may be fixed by regulations under this act.

L.1961, c. 32, p. 133, s. 18, eff. May 29, 1961. Amended by L.1961, c. 129, p. 759, s. 10; L.1962, c. 70, s. 5.



Section 54:8A-19 - Assignment Of Claim For Refund Of Money Paid Or Withheld In Other Jurisdiction

54:8A-19. Assignment of claim for refund of money paid or withheld in other jurisdiction
(a) Every resident of this State who is subject to tax in some other jurisdiction for income and gains derived from sources within such other jurisdiction, which jurisdiction grants to residents of this State a credit substantially similar to that allowed to non-residents of this State by section 16(A) of this act, and who is subject to tax under this act and who has made payment on the estimated amount of such tax, or who has, in such jurisdiction, been subject to deduction and withholding of money, otherwise payable to him, for the purpose of crediting the same to the payment of such tax, shall be entitled to satisfy his obligation to pay the tax due under this act by entering into an agreement with the division, in such form and containing such provisions as may be fixed by regulation, which shall constitute an assignment and transfer to the State of New Jersey of the chose in action consisting of his claim for refund of moneys so paid or deducted and withheld, as well as an agreement to pay to the division so much of any refund as may be received by him as equals the tax under this act, within such period, to be not longer than 1 month after receipt by him of any such refund, as may be fixed by regulation; and for said purposes shall execute, deliver and file such document or documents, in such forms, in such place or places and at such times as may be provided by regulation; and upon the making of any such assignment the State of New Jersey shall thereupon become the owner and holder of any such claims and shall be entitled to assert the same in its own right and as its own property, whether it asserts the same in its own name or in the name of the assigning taxpayers or otherwise.

In the event that the amount so paid or deducted and withheld, and received by the State of New Jersey pursuant to such agreement, shall exceed the amount necessary to satisfy the obligation of taxpayer under this act, the excess shall be repaid to taxpayer upon application therefor in accordance with procedures and forms fixed by regulation.

Every taxpayer exercising any option under this subsection shall be obliged to cooperate fully in any proceedings which may be taken for recovery of the claim for refund, and for that purpose shall execute and deliver such papers, affidavits, forms or other documents, shall appear and be available to give testimony at such place or places and at such time or times, shall furnish such information, shall permit the institution of such proceeding or proceedings in his name or otherwise, but at the sole cost and expense of the State, and do all other things, as the division shall deem appropriate or desirable for the effective recovery of any sum due and payable on such claim.

The provisions of this subsection shall not apply to any tax, or to any payment or deduction and withholding for the satisfaction of the same, imposed by any Federal law.

(b) If it shall appear to the satisfaction of the division, based upon an opinion of the Attorney General of this State, that any residents of this State, or class of residents of this State, who are subject to the tax imposed by this act, are liable for tax upon the same income under the law imposed for the taxable year by another critical area State and are thereby entitled to the credit allowed by section 16(B) of this act against the tax otherwise due under this act and that said credit is substantially sufficient to offset the taxes imposed hereunder, the division may by regulation relieve such residents or class of residents from being required to make any return under this act.

L.1961, c. 32, p. 134, s. 19, eff. May 29, 1961. Amended by L.1962, c. 70, s. 6.



Section 54:8A-20 - Transportation Fund; Purposes; Authorization To Use

54:8A-20. Transportation fund; purposes; authorization to use
(a) All moneys which shall be received by way of tax or by way of moneys deducted and withheld under this act, shall be kept in a special fund, to be known as the Transportation Fund, separate and apart from all other funds, and the moneys in such fund at any time shall be used only for 1 or more of the following purposes, within the limits of available appropriations made by law from time to time:

(1) to meet the expenses of administering the provisions of this act and of the regulations made hereunder and the expenses of any proceedings or actions involving the same;

(2) to defray the cost of, or to provide financing by way of advances, loans or otherwise for, projects and programs to meet transportation problems, whether such transportation be by motor vehicle, by rail or rapid transit, or by any other mode or vehicle of transportation whatever, when such project or program includes the transportation of persons or property interstate, between the State of New Jersey and the source State, from which States taxpayers derive income or gain subject to tax under this act, and for the furnishing of such other facilities, services or other benefits for which the class of taxpayers covered by this act will be the major eligible recipient and for which the tax imposed by this act may reasonably be exacted, as may be authorized by law from time to time;

(3) to make payment of refunds to taxpayers entitled to receive the same;

(4) to make payment to another State of moneys deducted and withheld from its residents subject to tax hereunder in lieu of and in satisfaction of credits to which such residents may be entitled under the reciprocity clause contained in this act, whenever such State so provides by or pursuant to its law.

(b) Funds in the Transportation Fund may not be used for any purpose except upon:

(1) presentation to the Attorney General of an itemization of the purposes for which funds are proposed to be used, stating the amount of each such proposed expenditure, which presentation shall be made by:

(A) The Director of the Division of Taxation, in the case of any purpose other than those described in subsection (a)(2) hereof, or

(B) The State Highway Commissioner in the case of any purpose described in said subsection (a)(2), and upon,

(2) transmittal of such itemization by the Attorney General to the State Treasurer, with a certification by the Attorney General endorsed thereon that the purposes for which funds are therein proposed to be used are within the terms and intent of the act and are otherwise in compliance with law.

L.1961, c. 32, p. 135, s. 20, eff. May 29, 1961. Amended by L.1961, c. 129, p. 761, s. 11, eff. Dec. 22, 1961.



Section 54:8A-21 - Endowment Fund; Investment; Use

54:8A-21. Endowment fund; investment; use
So much of the moneys as may be in the Transportation Fund at any time and as may be in excess of the amounts needed to meet anticipated uses thereof pursuant to this act during any fiscal year, shall be held and accumulated as an endowment fund, and may be invested and reinvested from time to time, in the same manner as any State funds may be invested, and the income thereof, as well as so much of the principal as may be necessary from time to time, shall be applied to the purposes authorized for the said Transportation Fund, within the limits of available appropriations.

L.1961, c. 32, p. 136, s. 21, eff. May 29, 1961.



Section 54:8A-22 - Misapplication Of Funds; Right To Refund

54:8A-22. Misapplication of funds; right to refund
In the event that any part of the moneys in the Transportation Fund shall, at any time, be applied to a purpose or purposes other than one set forth in this act, every taxpayer who shall have been subject to the tax imposed by this act and who shall have paid the same, shall thereupon be entitled to a refund, or to a credit against taxes subsequently accruing, equal to his pro rata share of the amount so applied, disregarding any amounts less than $1.00. Upon application made within 1 year after it shall be determined that any such moneys have been so applied, in such form and by such procedure as may be provided by regulation, the division shall determine the pro rata share of each taxpayer according to the following formula: (a) multiply the total amount of taxes paid by the taxpayer for all taxable years from the enactment hereof to July 1 of the year in which the right to refund arises under this section, by the dollar amount of the moneys determined to have been applied to a purpose other than one set forth in this act; then (b) divide the product by the total amount paid by all taxpayers during the same period; then (c) from the quotient strike off any amount less than $1.00 to obtain the sum to be refunded or credited. If the amount so applied to another purpose shall have been determined by a court of competent jurisdiction, the amount so determined shall be used in the computation, otherwise, the division shall make determination of the amount.

L.1961, c. 32, p. 136, s. 22, eff. May 29, 1961.



Section 54:8A-23 - "Source State" Defined

54:8A-23. "Source state" defined
"Source State" means, in the case of residents of this State, a critical area State other than the State of New Jersey; and in the case of non-residents of this State who are residents of another critical area State, the term means the State of New Jersey.

L.1961, c. 32, p. 137, s. 23, eff. May 29, 1961.



Section 54:8A-29 - Taxable Year; Annual Accounting Period; Calendar Year; Fiscal Year; Definitions

54:8A-29. Taxable year; annual accounting period; calendar year; fiscal year; definitions
(a) The term "taxable year" means

(1) the taxpayer's annual accounting period, if it is a calendar year or a fiscal year;

(2) the calendar year,

(A) if the taxpayer keeps no books, or

(B) the taxpayer does not have an annual accounting period, or,

(C) the taxpayer has an annual accounting period, but such period does not qualify as a fiscal year; or

(3) the period for which the return is made, if the return is made for a period of less than 12 months.

(b) The term "annual accounting period" means the annual period on the basis of which the taxpayer regularly computes his income in keeping his books.

(c) The term "calendar year" means a period of 12 months ending on December 31.

(d) The term "fiscal year" means a period of 12 months ending on the last day of any month other than December.

L.1961, c. 32, p. 140, s. 29, eff. May 29, 1961. Amended by L.1961, c. 129, p. 771, s. 17.



Section 54:8A-30 - "Partnership" Defined

54:8A-30. "Partnership" defined
"Partnership" includes all forms of unincorporated organization other than an estate or trust or a corporation, through or by means of which any business, financial operation or venture is carried on or liquidated.

L.1961, c. 32, p. 140, s. 30, eff. May 29, 1961.



Section 54:8A-31 - Partnership Liability; Inclusions In Gross Income

54:8A-31. Partnership liability; inclusions in gross income
(a) Individuals carrying on business in partnerships shall be liable for tax under this act only in their individual capacity. Each partner shall include in his gross income his distributive share, whether distributed or not, of the partnership's net income and net loss for the taxable year, or, where his taxable year is different, then for the taxable year of the partner in which ends the taxable year of the partnership.

(b) If a partner shall compute his gross income in accordance with section 32 of this act, he shall be entitled to take the deductions set forth in section 35(a) of the act. If such a partner's entire interest is sold, exchanged or liquidated, his distributive share of such income, gain or loss shall be included in his taxable year in which ends the partnership period ending with such transaction. Under this subsection, a partner's death does not constitute such liquidation.

Payments made in liquidation of the interest of a partner who retires or dies shall be taxed as a sale or exchange of such partner's interest in partnership assets, to the extent that they represent such interest, and the balance shall be taxed as the partner's distributive share of partnership income. Under this subsection, amounts paid for unrealized receivables or good will of the partnership shall not be included in payments representing a partner's interest in partnership assets except to the extent that the partnership agreement provides for payment with respect to good will.

(c) If a partner shall compute his gross income in accordance with the provisions of section 36 of this act, he shall not be entitled to take the deductions set forth in section 35(a) of this act.

(d) In determining the extent to which a partner's distributive share is derived from sources within his source State, no effect shall be given to a provision in the partnership agreement which

(1) characterizes payments to the partner as being for services or for the use of capital, or

(2) allocates to the partner, as income or gain derived from sources outside his source State, a greater proportion of his distributive share of partnership income or gain than the ratio of partnership income or gain derived from sources outside his source State to partnership income or gain from all sources, except as authorized in subsection (e), or

(3) allocates to the partner a greater proportion of a partnership item of loss or deduction derived from sources within his source State than his proportionate share of partnership loss or deduction from all sources, except as authorized in subsection (e).

(e) The Division of Taxation may adopt regulations to authorize the use of such other methods of determining a partner's portion of partnership items derived from sources within his source State, and the modifications related thereto, as may be appropriate and equitable to insure that only that portion of a partner's distributive share derived from sources within his source State shall be included within such share.

L.1961, c. 32, p. 141, s. 31, eff. May 29, 1961. Amended by L.1961, c. 129, p. 772, s. 18, eff. Dec. 22, 1961.



Section 54:8A-32 - Computation Of Gross Income Of Taxpayer

54:8A-32. Computation of gross income of taxpayer
Except as otherwise provided in this act or by regulations pursuant to this act, a taxpayer shall compute his gross income by totaling his gains, losses, profits and income derived from salaries, wages or compensation for personal services, of whatever kind and in whatever form paid, or from professions, vocations, trades, businesses, commerce, or sales, or dealings in property of whatever nature, growing out of the ownership or use of or interest in such property; also from interest, rent, royalties, dividends, securities, or the transaction of any business carried on for gain or profits and income derived from any source whatever within the source State, including prizes and awards (other than those primarily in recognition of some achievement in the arts, sciences or public interest without active entry by the recipient and without requirement that he render substantial future services as a condition), or gains or profits or income derived through estates or trusts by the beneficiaries thereof, whether as distributed or distributive shares. In any case, the term "gross income" shall include capital gains or capital losses only to the extent provided in section 39 of this act.

L.1961, c. 32, p. 141, s. 32, eff. May 29, 1961. Amended by L.1961, c. 129, p. 773, s. 19.



Section 54:8A-33 - Income Derived From Sources Within Taxpayer's Source State; Exclusions From Gross Income

54:8A-33. Income derived from sources within taxpayer's source state; exclusions from gross income
(a) Income from intangible personal property, including annuities, dividends, interest, and gains from the disposition of intangible personal property, shall constitute income derived from sources within the taxpayer's source State only to the extent that such income is from property employed in a business, trade, profession, or occupation carried on in his source State.

(b) Compensation paid by the United States for service in the Armed Forces of the United States, performed by an individual during an induction period, shall not constitute income derived from sources within his source State.

(c) There shall be excluded from gross income all amounts received:

(1) as a pension or retirement allowance,

(2) under a life insurance contract payable by reason of death,

(3) under a workmen's compensation act for personal injuries or sickness,

(4) through accident and health insurance for personal injuries or sickness except to the extent that such amounts are paid by or are attributable to contributions by the employer,

(5) by gift, bequest, devise or inheritance,

(6) which constitute wages or payments in lieu of wages for a period during which the employee is absent from work on account of personal injuries or sickness; but this subsection shall not apply to the extent that such amounts exceed a weekly rate of $100.00. This shall not apply to amounts attributable to the first 30 calendar days in such period, if such amounts are at a rate which exceeds 75% of the regular weekly rate of wages of the employee. If amounts attributable to the first 30 calendar days in such period are at a rate which does not exceed 75% of the regular weekly rate of wages of the employee, the first part of this subsection shall not apply to the extent that such amounts exceed a weekly rate of $75.00, and shall not apply to amounts attributable to the first 7 calendar days in such period unless the employee is hospitalized on account of personal injuries or sickness for at least 1 day during such period.

(d) In the case of a taxpayer who computes his gross income in accordance with the provisions of section 36, income and other amounts excluded from gross income under the provisions of this section shall be excluded only to the extent that such income and amounts would otherwise be included in Federal adjusted gross income.

L.1961, c. 32, p. 142, s. 33, eff. May 29, 1961. Amended by L.1961, c. 129, p. 774, s. 20; L.1964, c. 279, s. 1.



Section 54:8A-34 - "Net Income" Defined

54:8A-34. "Net income" defined
The term "net income" means the gross income of a taxpayer less the deductions allowed by this act.

L.1961, c. 32, p. 142, s. 34, eff. May 29, 1961.



Section 54:8A-35 - Computation Of Net Income; Deductions

54:8A-35. Computation of net income; deductions
(a) In the computation of net income, the taxpayer may deduct from gross income the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade or business; the ordinary and necessary nonbusiness or nontrade expenditures paid or incurred for the production or collection of income which, if and when realized, will be required to be included in income for the purpose of taxation under this act, or for the management, conservation or maintenance of property held for the production of such income but such deductions from gross income are allowable only if, and to the extent that, they are connected with income arising from sources within taxpayer's source State and taxable under this act.

(b) The taxpayer may also deduct from his gross income, in lieu of his standard deduction:

(1) Deductions for charitable contributions as defined in section 37(b) (4) but limited to his source State or to any political subdivision thereof, or to any corporation, trust, community chest, fund, foundation or other entity organized or operated under the laws of his source State;

(2) Deductions for alimony or separate maintenance payments includible in the gross income of a recipient subject to tax under this act;

(3) Deductions for losses of real or tangible personal property having an actual situs in his source State, arising from fire, storm, shipwreck or other casualty, or from theft, shall be allowed only to the extent that the amount of loss to an individual arising from each casualty, or from each theft, exceeds $100.00. For purposes of the $100.00 limitation, a husband and wife making a joint return for the taxable year in which the loss is allowed as a deduction shall be treated as one individual.

(4) Deductions, with respect to real or tangible personal property having an actual situs in his source State, for losses (other than capital losses) incurred in any transaction entered into for profit but not connected with the taxpayer's trade or business; and

(5) Deductions determined under regulations of the Division of Taxation to be connected with his gross income, except deductions for income taxes imposed by this State or any other taxing jurisdiction.

L.1961, c. 32, p. 143, s. 35, eff. May 29, 1961. Amended by L.1961, c. 129, p. 775, s. 21; L.1964, c. 279, s. 2.



Section 54:8A-36 - Computation Of Gross Income From Federal Adjusted Gross Income Figure

54:8A-36. Computation of gross income from federal adjusted gross income figure
(a) The Legislature hereby finds and determines that to permit taxpayers under this act to compute their gross income for tax purposes from the federal adjusted gross income figure used in their tax returns to the Federal Government will reduce the cost and simplify the administration of this act, and will simplify the preparation of State income tax returns by taxpayers. The Legislature further finds and determines that such method of computing gross income will not materially reduce and may increase the amount of revenue derived with respect to this act; and, therefore, directs that each taxpayer be permitted, as an alternative to the method prescribed by section 32 of this act, to compute his gross income as provided in subsection (b) of this section.

(b) A taxpayer computing his gross income under the provisions of this subsection shall:

(1) Determine the net amount of income, gain, loss and deduction entering into his federal adjusted gross income for the taxable year which is derived from sources within his source state, including:

(A) His distributive share of partnership income, gain, loss and deduction derived from sources within his source state, and

(B) His share of estate and trust income, gain, loss and deduction derived from sources within his source state.

(2) Add to such amount the following types of income and gain derived from the sources of income and gain listed below:

(A) Interest income from the obligations of any state or political subdivision thereof except where, by the laws of such state, its own taxpayers are exempted from taxation with respect to such interest income, subject to the provisions of section 33;

(B) Interest or dividend income from the obligations or securities of any authority, commission or instrumentality of the United States, which the laws of the United States exempt from federal income taxation, but not from State income taxation, subject to the provisions of section 33;

(C) Amounts deductible with respect to income taxes imposed by this State or any other taxing jurisdiction in determining federal adjusted gross income unless such amounts are credited against federal income tax; and

(D) Amounts deductible with respect to interest on indebtedness which is incurred or continued in order to purchase or retain securities or obligations the income from which is exempt from tax under this act, subject to the provisions of section 33;

(E) In the case of a taxpayer who has deducted 1/5 a percentage of a net capital gain pursuant to section 1202 of the Internal Revenue Code, the excess (if any) of the amount so deducted over 60% of such net capital gain.

(3) Subtract from such net amount the following types of income and gain derived from the sources of income and gain listed below:

(A) Interest income from obligations of the United States and its possessions to the extent that such interest is includible in gross income for federal income tax purposes;

(B) Interest or dividend income from the obligations or securities of any authority, commission or instrumentality of the United States, to the extent that such amounts of income are includible in gross income for federal income tax purposes, and exempt from State income taxation under the laws of the United States;

(C) Interest or dividend income from obligations or securities to the extent that such income is exempted from taxation by the laws of this State authorizing the issuance of the underlying obligations and securities and includible in gross income for federal income tax purposes;

(D) The amount of any refund or credit for overpayment of income taxes imposed by this State or any other taxing jurisdiction, to the extent that such refund is includible in gross income for federal income tax purposes.

(4) There may be provided by regulation such modifications as shall be necessary to insure that only that portion of the taxpayer's federal adjusted gross income which is derived from sources within his source state shall be included in his gross income for purposes of this act.

(c) A taxpayer who computes his gross income in accordance with the provisions of this section shall not be entitled to the deductions set forth by section 35(a) but, in lieu of the standard deduction, shall be permitted the deductions in sections 35(b) and 37 of this act.

(d) The amount of the gross income of a taxpayer computed in accordance with the provisions of this section shall be conclusively presumed by the Division of Taxation to be the same as such taxpayer's gross income would have been if computed in accordance with the provisions of section 32; except that if the amount of a taxpayer's federal adjusted gross income or federal items of tax preference is changed or corrected by the taxpayer or the United States Internal Revenue Service or other competent authority, or as the result of a renegotiation of a contract or subcontract with the United States, the taxpayer shall report such change or correction in federal taxable income or federal items of tax preference within 90 days after the final determination of such change, correction, or renegotiation, or as otherwise required by regulation, and shall concede the accuracy of such determination or state wherein it is erroneous. Any taxpayer filing an amended federal income tax return shall also file within 90 days thereafter an amended return under this act, and shall give such information as the Division of Taxation may require. There may be provided by regulation such exceptions to the requirements of this section as may be necessary to carry out the purposes of this section.

L.1961, c. 32, p. 144, s. 36, eff. May 29, 1961. Amended by L.1961, c. 129, p. 776, s. 22; L.1970, c. 304, s. 6; L.1972, c. 12, s. 5; L.1981, c. 374, s. 3, eff. Dec. 30, 1981.



Section 54:8A-37 - Additional Deductions

54:8A-37. Additional deductions
(a) In addition to the deductions authorized in section 35(b), any taxpayer shall be allowed the deductions itemized in this section to the same extent that such deductions are allowed to New Jersey residents who are subject to the income tax laws of a critical area state other than New Jersey. To the extent that any deduction itemized in this section has been taken by a taxpayer to compute his Federal adjusted gross income, such deductions shall not be allowed to a taxpayer computing his gross income in accordance with the provisions of section 36 of this act.

(b) Subject to the limitations expressed in subsection (a) hereof and any other limitations set forth in this act, the following deductions shall be allowed:

(1) Deduction of interest paid or accrued within the taxable year on indebtedness, except interest on indebtedness incurred or continued to purchase or carry obligations or securities the income from which is exempt from tax under this act.

(2) Deduction of taxes paid or accrued within the taxable year except--

(A) Income taxes imposed by this State or any other taxing jurisdiction,

(B) Federal import duties, excise and stamp taxes,

(C) Estate, inheritance, legacy, succession and gift taxes,

(D) Taxes assessed against local benefits of a kind tending to increase the value of the property assessed, and

(E) License fees payable for operation or ownership of motor vehicles; State and local license fees; taxes on cigarettes, other tobacco products and alcoholic beverages.

(3) Deduction of losses sustained during the taxable year, not compensated by insurance or otherwise, except--

(A) Losses, not incurred in a trade or business or in any transaction entered into for profit, shall be allowed only if they arise from fire, storm, shipwreck or other casualty or from theft, and only to the extent that the amount of loss to an individual arising from each casualty, or from each theft, exceeds $100.00;

(B) Losses from gambling activities shall be allowed only to the extent of the gains from such activities;

(4) Deduction of any charitable contribution payment of which is made within the taxable year to the extent that the aggregate of such contributions does not exceed 20% of the taxpayer's gross income.

In addition, there shall be allowed a deduction of any charitable contribution not in excess of 10% of the taxpayer's gross income which is made by the taxpayer within the taxable year to a religious organization, an educational organization which normally maintains a regular faculty and has a regularly enrolled body of students in attendance, an organization, the principal purposes or functions of which are the providing of medical or hospital care or medical education or medical or agricultural research, a governmental unit or an organization referred to in subparagraph (B) below which normally receives a substantial part of its support from a governmental unit described in subparagraph (A) below or from direct or indirect contributions from the general public.

In the case of an individual, if the amount of charitable contributions described above, payment of which is made within a taxable year beginning after December 31, 1963, exceeds 30% of the taxpayer's adjusted gross income for such year (computed without regard to any net operating loss carryback to such year), such excess shall be treated as a charitable contribution paid in each of the 5 succeeding taxable years in order of time.

For the purposes of this section, the term "charitable contribution" means a contribution or gift to or for the use of

(A) A state, territory, a possession of the United States, or any political subdivision of any of the foregoing, or the United States or the District of Columbia, but only if the contribution or gift is made for exclusively public purposes.

(B) A corporation, trust, community chest, fund or foundation--

(i) Created or organized in the United States or in any possession thereof, or under the law of the United States, any state or territory, the District of Columbia, or any possession of the United States;

(ii) Organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes or for the prevention of cruelty to children or animals;

(iii) No part of the net earnings of which inures to the benefit of any private shareholder or individual; and

(iv) No substantial part of the activities of which is carrying on propaganda, or otherwise attempting, to influence legislation.

(C) A post or organization of war veterans, or an auxiliary unit or society of, or trust or foundation for, any such post or organization--

(i) Organized in the United States or any of its possessions, and

(ii) No part of the net earnings of which inures to the benefit of any private shareholder or individual.

(D) A domestic fraternal society, order, or association, operating under the lodge system, but only if such contribution or gift is to be used exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals.

(E) A cemetery company owned and operated exclusively for the benefit of its members or any corporation chartered solely for burial purposes as a cemetery corporation and not permitted by its charter to engage in any business not necessarily incident to that purpose, if such company or corporation is not operated for profit and no part of the net earnings of such company or corporation inures to the benefit of any private shareholder or individual.

(5)(A) Deduction of expenses paid during the taxable year, not compensated for by insurance or otherwise, for medical care of the taxpayer, his spouse or a dependent as follows:

(i) If neither the taxpayer nor his spouse has attained the age of 65 before the close of the taxable year--

(a) The amount of such expenses for the care of any dependent who--

(1) Is the mother or father of the taxpayer or of his spouse, and

(2) Has attained the age of 65 before the close of the taxable year, and

(b) The amount by which such expenses for the care of the taxpayer, his spouse, and such dependents (other than any dependent described in paragraph (a) of this subsection) exceed 3% of gross income.

(ii) If either the taxpayer or his spouse has attained the age of 65 before the close of the taxable year--

(a) The amount of such expenses for the care of the taxpayer and his spouse,

(b) The amount of such expenses for the care of any dependent described in paragraph (i)(a), and

(c) The amount by which such expenses for the care of such dependents (other than any dependent described in paragraph (i)(a)) exceeds 3% of the gross income.

(B) Amounts paid during the taxable year for medicine and drugs which (but for this paragraph) would be taken into account in computing the deduction under subsection (A) shall be taken into account only to the extent that the aggregate of such amounts exceeds 1% of gross income, except that the gross income limitation herein shall not apply to amounts paid for the care of the taxpayer and his spouse, if either of them has attained the age of 65 before the close of the taxable year, or for the care of the mother or father of the taxpayer or of his spouse, and has attained the age of 65 before the close of the taxable year.

(C) Except as provided in subsection (E), the deduction under this section shall not exceed $5,000.00, multiplied by the number of $600.00 exemptions allowed for the taxable year as a deduction under section 10 of this act (other than exemptions relating to additional exemptions for age or blindness); except that the maximum deduction under this section shall be--

(i) $10,000.00, if the taxpayer is single and not the head of a household and not a surviving spouse or is married but files a separate return; or

(ii) $20,000.00, if the taxpayer files a joint return with his spouse or is the head of a household or a surviving spouse.

(D) For purposes of subsection (A), expenses for the medical care of the taxpayer which are paid out of his estate during the 1-year period beginning with the day after the date of his death shall be treated as paid by the taxpayer at the time incurred.

(E)(i) Subject to the provisions of paragraph (ii) hereunder the deduction under this subsection shall not exceed--

(a) $20,000.00, if the taxpayer has attained the age of 65 before the close of the taxable year and is disabled, or if his spouse has attained the age of 65 before the close of the taxable year and is disabled and if his spouse does not make a separate return for the taxable year, or

(b) $40,000.00, if both the taxpayer and his spouse have attained the age of 65 before the close of the taxable year and are disabled and if the taxpayer files a joint return with his spouse.

(ii) For purposes of paragraph (i) hereunder

(a) Amounts paid by the taxpayer during the taxable year for medical care, other than amounts paid for--

(1) His medical care, if he has attained the age of 65 before the close of the taxable year and is disabled, or

(2) The medical care of his spouse, if his spouse has attained the age of 65 before the close of the taxable year and is disabled, shall be taken into account only to the extent that such amounts do not exceed the maximum limitation provided in subsection (C) herein which would (but for the provisions of this subsection) apply to the taxpayer for the taxable year;

(b) If the taxpayer has attained the age of 65 before the close of the taxable year and is disabled, amounts paid by him during the taxable year for his medical care shall be taken into account only to the extent that such amounts do not exceed $20,000.00; and

(c) If the spouse of the taxpayer has attained the age of 65 before the close of the taxable year and is disabled, amounts paid by the taxpayer during the taxable year for the medical care of his spouse shall be taken into account only to the extent that such amounts do not exceed $20,000.00.

(iii) For purposes of paragraph (i) hereunder, an individual shall be considered to be disabled if he is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration. An individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the Division of Taxation may require.

(iv) For purposes of paragraph (i) hereunder, the determination as to whether the taxpayer or his spouse is disabled shall be made as of the close of the taxable year of the taxpayer, except that if his spouse dies during such taxable year such determination shall be made with respect to his spouse as of the time of such death.

(6) Deduction shall be allowed for expenses paid during the taxable year by a taxpayer who is a woman or a widower or is a husband whose wife is incapacitated or is institutionalized, for the care of the taxpayer's child or stepchild under the age of 13 years or is physically or mentally incapable of caring for himself, but only if such care is for the purpose of enabling the taxpayer to be gainfully employed but such deduction shall not exceed $600.00 for any taxable year. The $600.00 limit herein shall be increased (to an amount not above $900.00) by the amount of expenses incurred by the taxpayer for any period during which the taxpayer had two or more dependents.

In the case of a married woman, and in the case of a husband whose wife is incapacitated, this deduction shall be allowed only if a joint return is filed, and shall be reduced by the amount (if any) by which the adjusted gross income of the taxpayer and his spouse exceeds $6,000.00.

(7) Deduction for amounts paid by a husband to his wife for alimony, support or separate maintenance pursuant to a court decree or for support or maintenance pursuant to a written separation agreement.

(8) Deductions shall be allowed for moving expenses paid or incurred during the taxable year in connection with the commencement of work by the taxpayer as an employee at a new principal place of work.

(A) No deduction shall be allowed unless

(i) The taxpayer's new principal place of work

(a) Is at least 20 miles farther from his former residence than was his former principal place of work or

(b) If he had no former principal place of work, is at least 20 miles from his former residence, and

(ii) During the 12-month period immediately following his arrival at the general location of his new principal place of work, the taxpayer is a full-time employee, in such general location, during at least 39 weeks.

(B) Moving expenses means only the reasonable expenses

(i) Of moving household goods and personal effects from the former residence to the new residence and

(ii) Of traveling (including meals and lodging) from the former residence to the new place of residence.

In the case of any individual other than the taxpayer, expenses referred to herein shall be taken into account only if such individual has both the former residence and the new residence as his principal place of abode and is a member of the taxpayer's household.

(C) No deductions shall be allowed under this section for any item to the extent that the taxpayer received reimbursement or other expense allowance for such item which is not included in his gross income.

(9) In addition to any deduction taken under section 35(a) of this act or in the computation of Federal adjusted gross income in the case of a taxpayer who has computed his gross income in accordance with the provisions of section 36 of this act, there shall be allowed a deduction for all the ordinary and necessary expenses paid or incurred by a taxpayer, including traveling expenses while away from home, as an employer or an employee during the taxable year in carrying on or working at any trade or business.

(10) Deduction for net premiums paid or incurred by a taxpayer during the taxable year with respect to any life insurance or endowment policy upon his life, but such deduction shall not exceed $150.00 in the aggregate; provided, however, for taxable years beginning on or after January 1, 1971 such amount shall not exceed $100.00 in the aggregate; and for taxable years beginning on or after January 1, 1972, such amount shall not exceed $50.00 in the aggregate; and for taxable years beginning on or after January 1, 1973, no such deduction shall be allowed.

(c) Any taxpayer who elects to take the itemized deductions allowed in this section shall be permitted to take the full amount of the deduction permitted in section 35(b) and in this section except that if (a) his gross income, as defined in section 7, is exceeded by (b) his entire gross income by more than $100.00, his itemized deductions allowed in section 35(b) and this section shall be limited by the percentage which (a) is of (b). The manner for determining a taxpayer's entire gross income shall be provided by regulation. Such regulations may authorize the use of Federal adjusted gross income for this purpose.

L.1961, c. 32, p. 144, s. 37, eff. May 29, 1961. Amended by L.1961, c. 129, p. 779, s. 23; L.1964, c. 279, s. 3; L.1970, c. 304, s. 7.



Section 54:8A-38 - Inventories

54:8A-38. Inventories
Whenever the use of inventories is necessary in order clearly to determine the income of any taxpayer, inventories shall be taken by such taxpayer upon such basis as the regulations hereunder may prescribe, conforming as nearly as may be to the best accounting practice in the trade or business and most clearly reflecting the income.

L.1961, c. 32, p. 144, s. 38, eff. May 29, 1961.



Section 54:8A-39 - Net Capital Gain Or Loss; Computation; Deductions

54:8A-39. Net capital gain or loss; computation; deductions
(a) The net capital gain or loss of a taxpayer shall be computed by totaling the gains from sales or other dispositions during the taxable year of capital assets having an actual situs within the source state and subtracting therefrom the losses from sales or other dispositions of capital assets having an actual situs in the source state.

(b)(1) In any taxable year in which a taxpayer has a net capital loss such loss shall be allowed as a deduction from gross income only to the extent of $1,000.00 or the taxpayer's net income whichever is lower; provided, however, that with respect to taxable years beginning after 1978 a loss shall be allowed as a deduction from gross income only to the extent of $3,000.00 or the taxpayer's net income, whichever is lower.

(2) Subject to the limitation of paragraph (1) hereof, if for any taxable year the taxpayer has a net capital loss, the amount thereof shall be treated as a capital loss and deductible from gross income in each of the succeeding taxable years to the extent that such amount exceeds the total of any net capital gains of any taxable years intervening between the taxable year in which the net capital loss arose and such succeeding taxable year. For purposes of this section, a net capital gain shall be computed without regard to such net capital loss or to any net capital losses arising in any such intervening taxable years.

(c) In any taxable year in which net capital gain exceeds the net capital loss, 40% of the amount of excess shall be a deduction from gross income; provided, however, that in any taxable year commencing on and after January 1, 1982 in which net capital gain exceeds the net capital loss, 60% of the amount of such excess shall be a deduction from gross income.

L.1961, c. 32, p. 145, s. 39, eff. May 29, 1961. Amended by L.1961, c. 129, p. 787, s. 24; L.1962, c. 70, s. 7; L.1964, c. 279, s. 4; L.1972, c. 12, s. 6; L.1979, c. 437, s. 3, eff. Feb. 14, 1980; L.1981, c. 374, s. 4, eff. Dec. 30, 1981.



Section 54:8A-40 - Items Not Deductible

54:8A-40. Items not deductible
In computing net income and net capital gain no deduction shall in any case be allowed in respect of:

a. Personal, living, or family expenses.

b. Any amount paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate.

c. Any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made.

d. Any amount otherwise allowable as a deduction which is allocable to income not required to be included in gross income for the purposes of this act, unless allowed by regulation, which shall also provide for the apportionment or allocation of such deductions as between income which would be required to be included in gross income under this act and income which would not be required to be so included.

L.1961, c. 32, p. 145, s. 40, eff. May 29, 1961. Amended by L.1961, c. 129, p. 788, s. 25.



Section 54:8A-41 - "Capital Assets" Defined

54:8A-41. "Capital assets" defined
The words "capital assets" mean property held by the taxpayer (whether or not connected with his trade or business), but do not include stock in trade of the taxpayer or other property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable year, or property held by the taxpayer primarily for sale to customers in the ordinary course of his trade or business, or land used in the trade or business, or property used in the trade or business of a character which is subject to an allowance for depreciation.

L.1961, c. 32, p. 146, s. 41, eff. May 29, 1941.



Section 54:8A-42 - Basis Of Property; Gain Or Loss From Sale Or Other Disposition Of Property

54:8A-42. Basis of property; gain or loss from sale or other disposition of property
(a) The basis of property, except as otherwise provided in this act, shall be the cost of such property.

(1) If the property should have been included in the last inventory, the basis shall be the last inventory value thereof.

(2) The basis of property in the hands of a person acquiring the property from a decedent other than by purchase or to whom the property passed from a decedent shall, if not sold, exchanged, or otherwise disposed of before the decedent's death by such person, be the fair market value of the property at the date of the decedent's death.

(3) If the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift, except that if such basis is greater than the fair market value of the property at the time of the gift, then for the purpose of determining loss the basis shall be such fair market value.

(4) If the basis of property cannot otherwise be established, the basis of such property shall be the fair market value at the time of acquisition.

(b) The gain from the sale or other disposition of property shall be the excess of the amount realized over the basis of such property and the loss shall be the excess of the basis of such property over the amount realized.

L.1961, c. 32, p. 146, s. 42, eff. May 29, 1961. Amended by L.1961, c. 129, p. 788, s. 26, eff. Dec. 22, 1961.



Section 54:8A-43 - Agreements With Taxpayer Relating To Liability

54:8A-43. Agreements with taxpayer relating to liability
The Division of Taxation is authorized to enter into a written agreement with any taxpayer relating to the liability of such taxpayer in respect of any tax, fee, penalty or interest heretofore or hereafter imposed by this act, if it is found that such agreement is in the best interests of the State, which agreement shall be final and conclusive, and except upon a showing of fraud, malfeasance, or misrepresentation of a material fact:

(a) the case shall not be reopened as to the matters agreed upon or the agreement modified, by any officer, employee, or agent of this State, and

(b) in any suit, action, or proceeding, such agreement, or any determination, assessment, collection, payment, cancellation, refund or credit made in accordance therewith, shall not be annulled, modified, set aside or disregarded.

L.1961, c. 32, p. 146, s. 43, eff. May 29, 1961. Amended by L.1961, c. 129, p. 789, s. 27.



Section 54:8A-44 - Persons Required To File

54:8A-44. Persons required to file
(a) On or before the filing date prescribed in section 18 (C. 54:8A-18) of this act, an income tax return shall be made and filed by or for every individual having a gross income derived from sources within his source state in excess of the sum of his personal exemptions allowed in section 10 (C. 54:8A-10) of this act, or having any items of tax preference derived from or connected with New Jersey sources in excess of the specific deduction provided in section 6.2(c) (C. 54:8A-6.2(c)).

(b)(1) If the Federal income tax liability of husband or wife is determined on a separate Federal return, their New Jersey income tax liabilities and returns shall be separate.

(2) If the Federal income tax liabilities of husband and wife (other than a husband and wife described in paragraph (3)) are determined on a joint Federal return, or if neither files a Federal return:

(A) They shall file a joint New Jersey income tax return, and their tax liabilities shall be joint and several, or

(B) They may elect to file separate New Jersey income tax returns on a single form if they comply with the requirements of the Division of Taxation in setting forth information, and in such event their tax liabilities shall be separate.

(3) If either husband or wife is a resident and the other is a nonresident, they shall file separate New Jersey income tax returns on such single or separate forms as may be required by the Division of Taxation, and in such event their tax liabilities shall be separate.

(4) Marital or other status. An individual's marital or other status under subsection 2(c) (C. 54:8A-2(c)), subsection 9(b) of P.L.1961, c. 32 (C. 54:8A-9(b)) and subsection 7(a)(3)(B) of this amendatory and supplementary act shall be presumed to be the same as his marital or other status for purposes of establishing the applicable Federal income tax rates. However, an individual who is a nonresident alien for Federal income tax purposes and who fails to qualify under subsection 2(c), or subsection 9(b) of P.L.1961, c. 32 or subsection 7(a)(3)(B) of this amendatory and supplementary act solely by reason of his status for purposes of establishing the applicable Federal income tax rates shall, nevertheless, qualify under such provisions provided he files a statement with his return setting forth such information in respect to his status as the director shall prescribe.

(c) The return for any deceased individual shall be made and filed by his fiduciary or other person charged with his property.

(d) The return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by his fiduciary or other person charged with the care of his person or property (other than a receiver in possession of only a part of his property), or by his duly authorized agent.

(e) Any tax under this act, and any increase, interest or penalty thereon, shall, from the time it is due and payable, be a personal debt of the person liable to pay the same, to the State of New Jersey.

(f) If the amount of net income or Federal items of tax preference for any year of any taxpayer as returned to the United States Treasury Department or to an appropriate State officer is changed or corrected by the taxpayer or the Commissioner of Internal Revenue or other officer of the United States or other competent authority, or where a renegotiation of a contract or subcontract with the United States results in a change in net income, or Federal items of tax preference such taxpayer shall report such change or corrected net income, or Federal items of tax preference or the results of such renegotiation, within 90 days after the final determination of such change or correction or renegotiation, or as required by regulation, and shall concede the accuracy of such determination or state wherein it is erroneous. Any taxpayer filing an amended return with such department or officer shall also file within 90 days thereafter an amended return in this State which shall contain such information as the regulations shall require.

L.1961, c. 32, p. 147, s. 44, eff. May 29, 1961. Amended by L.1961, c. 129, p. 789, s. 28; L.1962, c. 70, s. 8; L.1970, c. 304, s. 8; L.1972, c. 12, s. 7; L.1978, c. 131, s. 5, eff. Oct. 18, 1978.



Section 54:8A-46 - Actions For Collection Of Tax

54:8A-46. Actions for collection of tax
(a) At the request of the Division of Taxation, the Attorney General may bring suit, in the name of this State, in the appropriate court of any other State to collect any tax legally due this State under this act.

(b) The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by any other State, upon incomes, which extends a like comity to this State, and the duly authorized officer of any such State may sue for the collection of such a tax in the courts of this State. A certificate by the Secretary of State of such other State that an officer suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority.

(c) For the purposes of this section, the words "tax" and "taxes" shall include interest and penalties due under this act, and liability for such interest or penalties or both, due under a taxing statute of another State shall be recognized and enforced by the courts of this State to the same extent that the laws of such other State permit the enforcement in its courts of liability for such interest or penalties or both, due under this act.

L.1961, c. 32, p. 149, s. 46, eff. May 29, 1961. Amended by L.1961, c. 129, p. 792, s. 30; L.1962, c. 70, s. 9.



Section 54:8A-47 - Payment Of Tax; Signing Of Documents; Certification Of Statements

54:8A-47. Payment of tax; signing of documents; certification of statements
(a) A person required to make and file a return under this act shall, without assessment, notice or demand, pay any tax due thereon to the Division of Taxation on or before the date fixed for filing such return (determined without regard to any extension of time for filing the return). The Division of Taxation shall prescribe by regulation the place for filing any return, declaration, statement, or other document required pursuant to this act and for payment of any tax.

(b) Any return, declaration, statement or other document required to be made pursuant to this act shall be signed in accordance with regulations or instructions prescribed by the Division of Taxation. The fact that an individual's name is signed to a return, declaration, statement, or other document, shall be prima facie evidence for all purposes that the return, declaration, statement or other document was actually signed by him.

(c) The making or filing of any return, declaration, statement or other document or copy thereof required to be made or filed pursuant to this act, including a copy of a Federal return, shall constitute a certification by the person making or filing such return, declaration, statement or other document or copy thereof that the statements contained therein are true and that any copy filed is a true copy.

L.1961, c. 32, p. 150, s. 47, eff. May 29, 1961. Amended by L.1961, c. 129, p. 792, s. 31.



Section 54:8A-48 - Taxable Year; Method Of Accounting

54:8A-48. Taxable year; method of accounting
(a) A taxpayer's taxable year under this act shall be the same as his taxable year for Federal income tax purposes.

(b) If a taxpayer's taxable year is changed for Federal income tax purposes, his taxable year for purposes of this act shall be similarly changed. If a taxable year of less than 12 months results from a change of taxable year, the standard deduction and the exemptions shall be prorated under regulations of the Division of Taxation.

(c) A taxpayer's method of accounting under this act shall be the same as his method of accounting for Federal income tax purposes. Net income shall be computed under such method as shall be prescribed by the Division of Taxation to reflect income.

(d)(1) If a taxpayer's method of accounting is changed for Federal income tax purposes, his method of accounting for purposes of this act shall be similarly changed.

(2) If a taxpayer's method of accounting is changed, other than from an accrual to an installment method, any additional tax which results from adjustments determined to be necessary solely by reason of the change shall not be greater than if such adjustments were ratably allocated and included for the taxable year of the change and the preceding taxable years, not in excess of 2, during which the taxpayer used the method of accounting from which the change is made.

(3) If a taxpayer's method of accounting is changed from an accrual to an installment method, any additional tax for the year of such change of method and for any subsequent year which is attributable to the receipt of installment payments properly accrued in a prior year, shall be reduced by the portion of tax for any prior taxable year attributable to the accrual of such installment payments, in accordance with regulations of the Division of Taxation.

L.1961, c. 32, p. 151, s. 48, eff. May 29, 1961. Amended by L.1961, c. 129, p. 793, s. 32; L.1972, c. 12, s. 8.



Section 54:8A-49 - Withholding Return

54:8A-49. Withholding return
(a) Every employer required to deduct and withhold tax under this act shall, for each calendar quarter, on or before the last day of the month following the close of such calendar quarter, file a withholding return as prescribed by the Division of Taxation and pay over to the Division of Taxation the taxes so required to be deducted and withheld; but the Division of Taxation may, by regulation, provide that every such employer shall on or before the fifteenth day of each month pay over to the Division of Taxation, or a depositary designated by the Division of Taxation, the taxes so required to be deducted and withheld if such taxes aggregate $100.00 or more for the preceding calendar month. Where the aggregate amount so deducted and withheld by any employer is less than $25.00 in a calendar quarter and the aggregate for the calendar year can reasonably be expected to be less than $100.00, the Division of Taxation may by regulation permit an employer to file an annual return. The Division of Taxation may, if it believes such action necessary for the protection of the revenues, require any employer to make such return and pay to it the tax deducted and withheld at any time, or from time to time.

(b) Whenever any employer fails to collect, truthfully account for, pay over the tax, or make returns of the tax as required in this section, the Division of Taxation may serve a notice requiring such employer to collect the taxes which become collectible after service of such notice, to deposit such taxes in a bank approved by the Division of Taxation in a separate account, in trust for and payable to the Division of Taxation and to keep the amount of such tax in such account until payment over to the Division of Taxation. Such notice shall remain in effect until a notice of cancellation is served by the Division of Taxation.

L.1961, c. 32, p. 151, s. 49, eff. May 29, 1961. Amended by L.1961, c. 129, p. 794, s. 33.



Section 54:8A-50 - Liability Of Employer Required To Withhold Tax; Special Fund; Right Of Action Against Employer

54:8A-50. Liability of employer required to withhold tax; special fund; right of action against employer
Every employer required to deduct and withhold tax under this act is hereby made liable for such tax. For such purposes any amount required to be withheld and paid over to the Division of Taxation shall be considered the tax of the employer. Any amount of tax actually deducted and withheld under this act shall be held to be a special fund in trust for the Division of Taxation. No employee shall have any right of action against his employer in respect to any moneys deducted and withheld from his wages and paid over to the Division of Taxation in compliance or in intended compliance with this act.

L.1961, c. 32, p. 152, s. 50, eff. May 29, 1961. Amended by L.1961, c. 129, p. 795, s. 34.



Section 54:8A-51 - Failure Of Employer To Deduct And Withhold Tax Or To Pay Tax Withheld

54:8A-51. Failure of employer to deduct and withhold tax or to pay tax withheld
(a) If an employer fails to deduct and withhold tax as required, and thereafter the tax against which such tax may be credited is paid, the tax so required to be deducted and withheld shall not be collected from the employer, but the employer shall not be relieved from liability for any penalties, interest, or additions to the tax otherwise applicable in respect of such failure to deduct and withhold.

(b) If any employer shall fail to make a return and pay a tax withheld by him at the time required by or under the provisions of this act, such employer shall be liable for such tax and shall pay the same together with all penalties and interest charges thereon as provided in the case of any taxpayer under section 53 of this act, and such additional amount of penalties and interest shall in no case be charged to or collected from the taxpayer by said employer. The Division of Taxation shall have the same rights and powers for the collection of such tax, penalties and interest against such employer as are now prescribed by this act for the collection of a tax against a taxpayer.

L.1961, c. 32, p. 152, s. 51, eff. May 29, 1961. Amended by L.1961, c. 129, p. 795, s. 35; L.1962, c. 70, s. 10.



Section 54:8A-52 - Reciprocity Credit; Relief From Withholding

54:8A-52. Reciprocity credit; relief from withholding
If it shall appear to the satisfaction of the division, based upon an opinion of the Attorney General of this State, that any person whose wages, salaries or commissions are subject to deduction and withholding are liable for tax upon the same income under the law of the State of which he is a resident, under circumstances such as will entitle him to a reciprocity credit under this act sufficient to offset all taxes imposed hereunder, and that such State makes payment to the division of amounts deducted and withheld on account of earnings and gains derived by residents of this State from sources within such State and subject to tax under this act, the division may, by regulation, relieve residents of such State from being required to make any return under this act, and, upon the filing of such proofs as the regulations may require, relieve the employer of such taxpayers from the requirement to deduct and withhold any amount otherwise required by this act, for such period as the conditions herein stated continue to be satisfied; but the division may, notwithstanding the existence of such conditions, continue to require the making of such returns and the deduction and withholding of such amounts whenever it determines such action is appropriate or reasonably required to insure compliance with this act or whenever an appropriate official of such other State certifies that such State desires that such deduction and withholding be continued.

The division may consider amounts withheld under the provisions of this act as withheld for the benefit of the State of which such persons are resident but such amounts shall not be paid over to such State unless such State has complied with the provisions of this act and is thereby entitled to such amounts. Any amounts withheld, however, may be expended for any of the purposes specified in section 20 of this act.

L.1961, c. 32, p. 152, s. 52, eff. May 29, 1961. Amended by L.1961, c. 129, p. 796, s. 36.



Section 54:8A-53 - Delinquent Return Or Taxes; Penalties; Interest; Abatement Or Remission

54:8A-53. Delinquent return or taxes; penalties; interest; abatement or remission
Any taxpayer who shall fail to file his return when due or to pay any tax when the same becomes due, as herein provided, shall be subject to such penalties and interest as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes. If the Division of Taxation determines that the failure to comply with any provision of this act was excusable under the circumstances, it may abate or remit such part or all of the penalty as shall be appropriate under such circumstances.

With respect to taxes paid not later than October 1, 1962, the Division of Taxation may also abate or remit such part or all of the interest as shall be appropriate under such circumstances.

L.1961, c. 32, p. 153, s. 53, eff. May 29, 1961. Amended by L.1961, c. 129, p. 797, s. 37; L.1962, c. 70, s. 11; L.1975, c. 177, s. 7, eff. Aug. 4, 1975.



Section 54:8A-54 - Applicability Of State Tax Uniform Procedure Law

54:8A-54. Applicability of State Tax Uniform Procedure Law
The taxes imposed by this act shall be governed in all respects by the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., except only to the extent that a specific provision of this act may be in conflict therewith.

L.1961, c. 32, p. 153, s. 54, eff. May 29, 1961. Amended by L.1983, c. 36, s. 21, eff. Jan. 26, 1983.



Section 54:8A-55 - Administration; Determination Of Amount Of Tax Due

54:8A-55. Administration; determination of amount of tax due
(a) The Division of Taxation in the Department of the Treasury shall administer the provisions of this act, adopt regulations necessary or desirable to effectuate its purposes or to make explicit the treatment of various items, authorize appropriate systems of accounting and computation, provide for the allocation of income, itemized deductions, gains and losses in cases where the source or connection thereof may be partly within and partly without the source State of the taxpayer, and prepare instructions for the guidance and information of taxpayers. Wherever possible, consistent with reasonable application of the provisions of this act, the division shall so prepare its regulations, forms, instructions and other acts to reduce the burden of making computations and returns under this act differently from similar computations and returns required of the same taxpayer with respect to the same income and gain to some other jurisdiction. The division shall also make procedural regulations for its review and correction of returns of taxpayers, the making of refunds or additional assessments of tax on such review or correction, and the assessment of the tax where no return is filed, as well as the method and time of giving due notice thereof and providing suitable methods for appropriate protest or hearing.

In addition to objects mentioned elsewhere in this act, such regulations may describe the treatment to be accorded to items of exchange of property and the recognition of non-recognition thereof, the deferment of gains from the sale of a personal residence, war losses, employee stock options, inclusions, exclusions and exemptions from gross income, pensions, common trust funds, and may provide for the determination and assessment of interest or penalties, extensions of time for performing any act or making any payment, suspension of penalty or interest or both for limited periods, waiver or reduction of additional taxes, gathering of information and filing of reports for information, and all other matters reasonably required for the fair, impartial and practical administration of this act.

(b) Except as otherwise provided, the amount of tax due on any return shall be determined by the division within 3 1/2 years after the return was made. When the return omits an amount greater than 25% of the gross income or capital gain reported, and which should have been included, such determination shall be made within 6 1/2 years after the return was made. When no return is made, or when a return is made willfully false or fraudulent with intent to evade the tax, or if taxpayer fails to report a change or correction made by another taxing jurisdiction or fails to file an amended return when required to by this act, the amount of the tax may be determined at any time. Where, for 1 taxable year, a deduction disallowed appears to have been allowable in some other taxable year not more than 5 years prior thereto, the return for such earlier year may be revised and the tax for said year resettled, and if the same shall result in a lower tax for said earlier year, the overpayment may be allowed as a credit against, but not in excess of, any assessment resulting from the disallowance for the later year.

L.1961, c. 32, p. 153, s. 55, eff. May 29, 1961.



Section 54:8A-56 - Exercise Of Powers And Duties Of Division Of Taxation By Director

54:8A-56. Exercise of powers and duties of Division of Taxation by director
All the powers, duties and responsibilities vested in the Division of Taxation by this act shall be exercised by the director thereof or his duly designated representative.

L.1961, c. 32, p. 155, s. 56, eff. May 29, 1961. Amended by L.1961, c. 129, p. 797, s. 38, eff. Dec. 22, 1961.



Section 54:8A-57 - Effective Date; Suspension Of Tax; Cessation

54:8A-57. Effective date; suspension of tax; cessation
This act shall take effect immediately, but the tax imposed hereby, and the obligation to pay the same as well as the obligation to deduct and withhold shall be suspended and inoperative in the event that any of the moneys in the Transportation Fund shall be applied to a purpose or purposes other than one set forth in this act, from the date when such application is made until the amounts to be refunded to taxpayers as a result thereof have been allowed and paid; and the tax hereby imposed shall cease to be imposed, assessed and collected after the assessment thereof for any taxable year ending December 31, 1990, and for any part of a taxable year beginning during the year 1990 and ending December 31, 1990.

L.1961, c. 32, p. 155, s. 57, approved May 29, 1961. Amended by L.1969, c. 36, s. 1, eff. May 9, 1969; L.1980, c. 89, s. 1, eff. Aug. 21, 1980.



Section 54:8A-58 - Short Title

54:8A-58. Short title
This act shall be known and referred to by its short title, the "Transportation Benefits Tax Act."

L.1971, c. 222, s. 1, approved June 17, 1971.



Section 54:8A-59 - Imposition Of Tax; Levy; Collection; Payment

54:8A-59. Imposition of tax; levy; collection; payment
A temporary tax is hereby imposed, and shall be levied, collected and paid annually, at the rate specified in this act,

(a) upon every resident of this State, who is not a resident of another critical area state under and pursuant to its laws, upon and with respect to the classes of income as defined in this act and subject to taxation under this act, for the taxable year, derived from sources within a critical area state other than New Jersey; and

(b) upon and with respect to the classes of income as defined in this act and subject to taxation under this act, for the taxable year, derived from sources within this State by natural persons who are not residents of this State and who are residents of another critical area state under and pursuant to the law of such state.

L.1971, c. 222, s. 2, approved June 17, 1971. Amended by L.1971, c. 354, s. 1; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-60 - Rate Of Tax

54:8A-60. Rate of tax
The tax imposed by this act shall be levied and imposed annually upon each taxpayer at the rate of 2.0% upon each of the classes of income hereinafter enumerated in section 16 (C. 54:8A-73).

L.1971, c. 222, s. 3, approved June 17, 1971. Amended by L.1971, c. 354, s. 2; L.1974, c. 185, s. 1, eff. Dec. 24, 1974; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-61 - Definitions

54:8A-61. Definitions
(a) "Critical area state" means this State and such other state bordering thereon within which there exists part of an area, another part of which is in this State, and within which area there is, as of January 1 of any year, a severe transportation problem in respect to the transportation of persons and property interstate.

(b) The Legislature finds and declares that a severe transportation problem exists in connection with transportation interstate between this State and another state bordering thereon due to the number of daily commuters between said states as to create a severe peak-load demand requiring facilities and services, by any means or mode of transportation far in excess of those needed for normal travel outside of usual commuter hours, caused by the carrying on of activities in one of the states by persons residing in another, from which activities such persons derive income or gain from sources within the state other than that in which they reside.

The Legislature finds and declares that whenever the total number of annual crossings by persons residing in one of such states who are employed, or carry on a trade, business, occupation or profession in the other state plus the number of annual crossings by persons residing in the other state who are employed, or carry on a trade, business, occupation or profession in the first state exceeds 100,000,000 but is less than 300,000,000, that fact reasonably demonstrates that a severe transportation problem exists. If the number of annual crossings as set forth in this section is found to exist by the Commissioner of Transportation in accordance with subsection (c) hereof, the provisions of this act shall take effect and the provisions of the Emergency Transportation Tax Act, P.L.1961, c. 32 (C. 54:8A-1 et seq.) shall not be applicable to persons subject to tax under this act.

(c) On or before December 31, 1971, and within 40 days after the first day of each year hereafter, so long as this act shall remain in effect, the State Transportation Commissioner shall certify to the State Treasurer his findings with respect to the existence of the conditions herein set forth and the identity of any states which he determines to come within the definition in this section. Upon receipt of such certification, the State Treasurer shall cause public notice thereof to be given, by publication in such newspaper or newspapers, and in such form, as he shall find will fairly apprise all persons subject to taxation under this act, of the making of said certification and of the significance thereof to such persons. Any certification so made shall be effective for the entire calendar year as of the first day of which it ascertains the facts.

L.1971, c. 222, s. 4, approved June 17, 1971. Amended by L.1971, c. 354, s. 3; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-62 - "Derived From Sources Within" Defined

54:8A-62. "Derived from sources within" defined
"Derived from sources within" one state or another, as applied to the classes of income enumerated in section 16 (C. 54:8A-73), means such income and gain from all property owned and from salaries, wages, or compensation for personal services of whatever kind and in whatever form paid, and from all business, trade, profession or occupation carried on, in the particular state. No person who is not a dealer holding property primarily for sale to customers in the ordinary course of his trade or business, shall be deemed to carry on a business, trade, profession or occupation in a state solely by reason of the purchase and sale of property for his own account.

L.1971, c. 222, s. 5, approved June 17, 1971. Amended by L.1971, c. 354, s. 4; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-63 - "Source State" Defined

54:8A-63. "Source state" defined
"Source state" means, in the case of residents of this State, a critical area state other than the State of New Jersey; and in the case of nonresidents of this State who are residents of another critical area state, the term means the State of New Jersey.

L.1971, c. 222, s. 6, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-64 - Resident Individual

54:8A-64. Resident individual
"Resident individual" means an individual who is domiciled in this State unless he maintains no permanent place of abode in this State and does maintain a permanent place of abode elsewhere and spends in the aggregate not more than 30 days of the taxable year in this State; or who is not domiciled in the State but maintains a permanent place of abode in this State and spends in the aggregate more than 183 days of the taxable year in this State.

L.1971, c. 222, s. 7, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-65 - Nonresident Individual

54:8A-65. Nonresident individual
"Nonresident individual" means any individual who is not a resident of this State.

L.1971, c. 222, s. 8, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-66 - "Taxpayer" Defined

54:8A-66. "Taxpayer" defined
"Taxpayer" means any person subject to a tax imposed by this act, or whose income is in whole or in part subject to a tax imposed by this act, and does not include corporations.

L.1971, c. 222, s. 9, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-69 - "Eligibility Year" Defined

54:8A-69. "Eligibility year" defined
"Eligibility year" means the calendar year in which the taxable year of the taxpayer begins.

L.1971, c. 222, s. 12, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-70 - "Taxable Year" ; "Annual Accounting Period" And "Calendar Year" Defined

54:8A-70. "Taxable year" ; "annual accounting period" and "calendar year" defined
(a) The term "taxable year" means:

(1) The taxpayer's or claimant's annual accounting period; if it is a calendar year or a fiscal year;

(2) the calendar year;

(A) If the taxpayer keeps no books; or

(B) The taxpayer does not have an annual accounting period; or

(C) The taxpayer has an annual accounting period but such period does not qualify as a fiscal year; or

(3) The period for which the return is made, if the return is made for a period of less than 12 months.

(b) The term "annual accounting period" means the annual period on the basis of which the taxpayer regularly computes his income in keeping his books.

(c) The term "calendar year" means a period of 12 months ending on December 31.

(d) The term "fiscal year" means a period of 12 months ending on the last day of any month other than December.

L.1970, c. 222, s. 13, approved June 17, 1971. Amended by L.1974, c. 185, s. 2, eff. Dec. 24, 1974; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-71 - "Partnership" Defined

54:8A-71. "Partnership" defined
"Partnership" includes all forms of unincorporated organization other than an estate or trust or a corporation through or by means of which any business, financial operation or venture is carried on or liquidated.

L.1971, c. 222, s. 14, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-73 - "Taxable Income" Defined

54:8A-73. "Taxable income" defined
The classes of taxable income are as follows:

(a)(1) Compensation. All salaries, wages, commissions, bonuses and incentive payments whether based on profits or otherwise, fees, tips and similar remuneration received for services rendered whether directly or through an agent and whether in cash or in property.

(2) Net profits. The net income from the operation of a business profession, or other activity, after provision for all costs and expenses incurred in the conduct thereof, determined either on a cash or accrual basis in accordance with accepted accounting principles and practices but without deduction of taxes based on income.

(3) Net gains or income from disposition of property. Net gains or net income, less net losses, derived from the sale, exchange or other disposition of property, including real or personal, whether tangible or intangible but only to the extent that the amount of such net gain or income exceeds the taxpayer's actual or attributed base as determined in accordance with accepted accounting principles and practices.

For the purpose of this act, for the determination of the basis of any property, real and personal, if acquired prior to June 1, 1971, the date of acquisition shall be adjusted to June 1, 1971 as if the property had been acquired on that date. If the property was acquired after June 1, 1971, the actual date of acquisition shall be used in determination of the basis.

The term "net gains or income" shall not include gains or income derived from obligations which are statutorily free from State or local taxation under the laws of the taxpayer's State of residence or under the laws of the United States.

(4) Net gains or income derived from or in the form of rents, royalties, patents and copyrights.

(5) Dividends.

(6) Interest derived from obligations which are not statutorily free from state or local taxation under the laws of the taxpayer's state of residence or under the laws of the United States.

(7) Gambling and lottery winnings, except prizes received pursuant to the provisions of the State Lottery Law, P.L.1970, c. 13.

(8) Net gains or income derived through estates or trusts.

(b) To the extent that income or gain is subject to tax under one of the classes of income enumerated in this section such income or gain shall not be subject to tax under another of such enumerated classes.

(c) The Director, Division of Taxation is empowered to issue rules and regulations governing the determination of items entering into the computations of taxable income pursuant to this section.

L.1971, c. 222, s. 16, approved June 17, 1971. Amended by L.1971, c. 354, s. 5; L.1974, c. 185, s. 3, eff. Dec. 24, 1974; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-74 - Division And Director Defined

54:8A-74. Division and director defined
As used in this act "division" means the Division of Taxation in the Department of the Treasury and "director" means the Director of said Division of Taxation.

L.1971, c. 222, s. 17, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-75 - Allocated Income Defined

54:8A-75. Allocated income defined
"Allocated income" means that portion of each class of a taxpayer's income derived from sources within his source state.

L.1971, c. 222, s. 18, approved June 17, 1971. Amended by L.1971, c. 354, s. 6; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-77 - Inclusions In And Exclusions From Income

54:8A-77. Inclusions in and exclusions from income
(a) Income from intangible personal property, including annuities, dividends, interest, and gains from the disposition of intangible personal property, shall constitute income derived from sources within the taxpayer's source state only to the extent that such income is from property employed in a business, trade, profession, or occupation carried on in his source state.

(b) Compensation paid by the United States for service in the Armed Forces of the United States, performed by an individual during an induction period, shall not constitute income derived from sources within his source state.

(c) There shall be excluded from income all amounts received:

(1) as a pension or retirement allowance,

(2) under a life insurance contract payable by reason of death,

(3) under a workmen's compensation act for personal injuries or sickness,

(4) through accident and health insurance for personal injuries or sickness except to the extent that such amounts are paid by or are attributable to contributions by the employer,

(5) by gift, bequest, devise or inheritance,

(6) as periodic payments for sickness and disability other than regular wages received during a period of sickness or disability.

(7) prizes received pursuant to the provisions of the State Lottery Law, P.L.1970, c. 13 shall be exempt from the tax imposed by this act.

(8) as payments commonly known as public assistance or unemployment compensation payments by any governmental agency; or

(9) as payments to reimburse actual expenses; or

(10) as payments made by employers or labor unions for programs covering hospitalization, sickness, disability or death, supplemental unemployment benefits, strike benefits, social security and retirement.

L.1971, c. 222, s. 20, approved June 17, 1971. Amended by L.1971, c. 354, s. 7; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-84 - Apportionment And Allocation

54:8A-84. Apportionment and allocation
If a business, trade, profession, or occupation is carried on partly within and partly without this State, the items of income and deduction derived from or connected with sources within this State shall be determined by apportionment and allocation under regulations to be prescribed by the director.

L.1971, c. 222, s. 27, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-91 - Procedure When Inventories Necessary To Compute Tax

54:8A-91. Procedure when inventories necessary to compute tax
Whenever the use of inventories is necessary in order clearly to determine the income of any taxpayer, inventories shall be taken by such taxpayer upon such basis as the regulations hereunder may prescribe, conforming as nearly as may be to the best accounting practice in the trade or business and most clearly reflecting the income.

L.1971, c. 222, s. 34, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-92 - Basis Of Property

54:8A-92. Basis of property
(a) The basis of property, except as otherwise provided in this act, shall be the cost of such property.

(1) If the property should have been included in the last inventory, the basis shall be the last inventory value thereof.

(2) The basis of property in the hands of a person acquiring the property from a decedent other than by purchase or to whom the property passed from decedent shall, if not sold, exchanged, or otherwise disposed of before the decedent's death by such person, be the fair market value of the property at the date of the decedent's death.

(3) If the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift, except that if such basis is greater than the fair market value of the property at the time of the gift, then for the purpose of determining loss the basis shall be such fair market value.

(4) If the basis of property cannot otherwise be established, the basis of such property shall be the fair market value at the time of acquisition.

(b) The gain from the sale or other disposition of property shall be the excess of the amount realized over the basis of such property and the loss shall be the excess of the basis of such property over the amount realized.

L.1971, c. 222, s. 35, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-93 - Individuals Of Partnership Liable For Tax; Computing; Liquidation Payments

54:8A-93. Individuals of partnership liable for tax; computing; liquidation payments
(a) Individuals carrying on business in partnerships shall be liable for tax under this act only in their individual capacity. Each partner shall include in his income his distributive share, whether distributed or not, of the partnership's net income and net loss for the taxable year, or, where his taxable year is different then for the taxable year of the partner in which ends the taxable year of the partnership.

(b) If a partner's entire interest is sold, exchanged or liquidated, his distributive share of such income, gain or loss shall be included in his taxable year in which ends the partnership period ending with such transaction. Under this subsection, a partner's death does not constitute such liquidation.

Payments made in liquidation of the interest of a partner who retires or dies shall be taxed as a sale or exchange of such partner's interest in partnership assets, to the extent that they represent such interest, and the balance shall be taxed as the partner's distributive share of partnership income. Under this subsection, amounts paid for unrealized receivables or good will of the partnership shall not be included in payments representing a partner's interest in partnership assets except to the extent that the partnership agreement provides for payment with respect to good will.

(C) In determining the extent to which a partner's distributive share is derived from sources within his source state, no effect shall be given to a provision in the partnership agreement which

(1) characterizes payments to the partner as being for services or for the use of capital, or

(2) allocates to the partner, as income or gain derived from sources outside his source state, a greater proportion of his distributive share of partnership income or gain than the ratio of partnership income or gain derived from sources outside his source state to partnership income or gain from all sources, except as authorized in subsection (d), or

(3) allocates to the partner a greater proportion of a partnership item of loss or deduction derived from sources within his source state than his proportionate share of partnership loss or deduction from all sources, except as authorized in subsection (d).

(d) The Division of Taxation may adopt regulations to authorize the use of such other methods of determining a partner's portion of partnership items derived from sources within his source state, and the modifications related thereto, as may be appropriate and equitable to insure that only that portion of a partner's distributive share derived from sources within his source state shall be included within such share.

L.1971, c. 222, s. 36, approved June 17, 1971. Amended by L.1971, c. 354, s. 8; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-94 - Income Taxes Imposed By Other States

54:8A-94. Income taxes imposed by other states
(a) A resident taxpayer shall be allowed a credit against the tax otherwise due under this act for the amount of any income tax, wage tax or tax on or measured by gross or net earned or unearned income imposed on him by another state with respect to income which is also subject to tax under this act.

(b) The credit provided under this section shall not exceed the proportion of the tax otherwise due under this act that the amount of the taxpayer's taxable income subject to tax by the other jurisdiction bears to his entire taxable income.

L.1971, c. 222, s. 37, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-96.1 - Special Tax Provisions For Poverty

54:8A-96.1. Special tax provisions for poverty
a. For the taxable year 1974 and each year thereafter any claimant as defined in subsection (e) hereof, who meets the following standards of eligibility established by this act as the test for poverty shall be entitled to the benefit of the special provisions of this section.

b. Any claim for special tax provisions hereunder shall be determined in accordance with the following:

(1) If the "poverty income" of the claimant during an entire taxable year is $3,000.00 or less, the claimant shall be entitled to a refund or forgiveness of any moneys which have been paid (or would except for the provisions of this act be payable) under the provisions of this act, with an additional income allowance of $1,200.00 for the first additional dependent and an additional income allowance of $750.00 for each additional dependent of the claimant.

(2) If the "poverty income" of the claimant during an entire taxable year does not exceed the "poverty income" limitations prescribed by subsection b. (1) of this section by more than the dollar category contained in the following table, the claimant shall be entitled to a refund or forgiveness based on the percentage prescribed in such table of any moneys which have been paid (or would except for the provisions herein be payable) under this act:

CALL HELP DESK FOR FORMATTING

Dollar Category Percentage in Excess of of Refund Poverty Income or Forgiveness

Not in excess of: $100 90% $200 80% $300 70% $400 60% $500 50% $600 40% $700 30% $800 20% $9 00 10%

c. "Poverty" means an economic condition wherein the total amount of poverty income is insufficient to adequately provide the claimant, his spouse and dependent children with the necessities of life.

d. "Poverty income" means for the purpose of determining eligibility for special tax provisions all moneys or property (including interest, gains or income derived from obligations which are statutorily free from state or local taxation under the laws of the taxpayer's state of residence or under the laws of the United States) received of whatever nature and from whatever source derived but not including (1) periodic payments for sickness and disability other than regular wages received during a period of sickness or disability; or (2) disability, retirement or other payments arising under workmen's compensation acts, occupational disease acts and similar legislation by any government; or (3) payments commonly recognized as old age or retirement benefits paid to persons retired from service after reaching a specific age or after a stated period of employment; or (4) payments commonly known as public assistance, or unemployment compensation payments by any governmental agency; or (5) payments to reimburse actual expenses; or (6) payments made by employers or labor unions for programs covering hospitalization, sickness, disability or death, supplemental unemployment benefits, strike benefits, social security and retirement; or (7) any compensation received by United States servicemen serving in a combat zone.

e. "Claimant" means a person who is subject to the tax imposed under this act, is not a dependent of another person, but is entitled to claim against such tax the poverty tax provisions as provided by this act.

f. "Dependent" means a spouse or child who derives more than one-half of his total support during the entire taxable year from a claimant entitled to claim the poverty exemption. Any person who is a dependent pursuant to the provisions of the Internal Revenue Code during a taxable year shall prima facie be deemed a dependent for purposes of this act.

L.1974, c. 185, s. 4, eff. Dec. 24, 1974; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-96.2 - Procedure For Claiming Special Tax Provisions

54:8A-96.2. Procedure for claiming special tax provisions
The following procedures shall be employed for claiming the special tax provisions:

a. The claimant may claim the special tax provisions upon the expiration of his taxable year in connection with his filing of an annual return under the provisions of this act. The director shall have the power to promulgate such rules or regulations as he may deem necessary to fairly and reasonably implement the provisions of this section.

b. Proof of eligibility. The director shall prescribe such regulations and require the submission of such forms and certifications as may be necessary to establish the eligibility of persons applying for the poverty tax exemption.

L.1974, c. 185, s. 5, eff. Dec. 24, 1974.



Section 54:8A-97 - Returns: Of Whom Required; Personal Liability; Report Of Changes

54:8A-97. Returns: of whom required; personal liability; report of changes
(a) On or before the filing date prescribed in section 41 of this act, an income tax return shall be made and filed by or for every individual having income derived from sources within his source state.

(b)(1) If the Federal income tax liability of husband or wife is determined on a separate Federal return, their New Jersey income tax liabilities and returns shall be separate.

(2) If the Federal income tax liabilities of husband and wife (other than a husband and wife described in paragraph (3)) are determined on a joint Federal return, or if neither files a Federal return:

(A) They shall file a joint New Jersey income tax return, and their tax liabilities shall be joint and several, or

(B) They may elect to file separate New Jersey income tax returns on a single form if they comply with the requirements of the Division of Taxation in setting forth information, and in such event their tax liabilities shall be separate.

(3) If either husband or wife is a resident and the other is a nonresident, they shall file separate New Jersey income tax returns on such single or separate forms as may be required by the Division of Taxation, and in such event their tax liabilities shall be separate.

(c) The return for any deceased individual shall be made and filed by his fiduciary or other person charged with his property.

(d) The return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by his fiduciary or other person charged with the care of his person or property (other than a receiver in possession of only a part of his property), or by his duly authorized agent.

(e) Any tax under this act, and any increase, interest or penalty thereon, shall, from the time it is due and payable, be a personal debt of the person liable to pay the same, to the State of New Jersey.

(f) If the amount of taxable income for any year of any taxpayer as returned to the United States Treasury Department or to an appropriate State officer is changed or corrected by the taxpayer or the Commissioner of Internal Revenue or other officer of the United States or other competent authority; or where a renegotiation of a contract or subcontract with the United States results in a change in taxable income, such taxpayer shall report such change or corrected taxable income, or the results of such renegotiation, within 90 days after the final determination of such change or correction renegotiation, or as required by regulation, and shall concede the accuracy of such determination or state wherein it is erroneous. Any taxpayer filing an amended return with such department or officer shall also file within 90 days thereafter an amended return in this State which shall contain such information as the regulations shall require.

L.1971, c. 222, s. 40, approved June 17, 1971. Amended by L.1971, c. 354, s. 9; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-98 - Time Of Filing Return; Extensions

54:8A-98. Time of filing return; extensions
With respect to each taxpayer, the tax imposed by this act shall be due and payable annually hereafter, in the manner provided in this section:

(a) Every taxpayer shall annually pay the tax imposed by this act with respect to all or any part of each of his fiscal or calendar accounting years beginning after June 1, 1971 to be computed as in this act provided, for such fiscal or calendar accounting year or part thereof, on a return which shall be filed, in the case of a taxpayer reporting on a calendar year basis, on or before April 15 following the close of such calendar year, or, in the case of a taxpayer reporting on a fiscal year basis, on or before the fifteenth day of the fourth month following the close of such fiscal year, and the full amount of the tax shall be due and payable on or before the date prescribed herein for the filing of the return.

(b) Every taxpayer shall pay a like tax with respect to all or any part of the period beginning June 1, 1971 and extending through any subsequent part of his first fiscal or calendar accounting year ending after said date, to be computed as in this act provided, for such period, on a return which shall be filed on or before April 15, 1972, and the full amount of the tax shall be due and payable on or before the date prescribed herein for the filing of the return. In the case of a taxpayer reporting on an accounting period ending after December 31, 1971, the return for such period shall be filed on or before the fifteenth day of the fourth month following the close of such period, and the full amount of the tax shall be due and payable on or before the date prescribed herein for the filing of the return.

(c) Each return shall carry a certificate signed by the taxpayer to the effect that all statements contained therein are true, under the same penalties as for perjury committed. Blank forms of return shall be furnished on application, but failure to secure the form shall not relieve any taxpayer of the obligation of making any return herein required. Subject to regulations under this act and in such form as may be indicated thereby, taxpayers whose taxable income taxable under this act is or may be subject to tax under a similar law of another jurisdiction may be permitted to file a simple, short form return attached to a copy of his return as filed or about to be filed by him in such other jurisdiction.

Subject to regulations under this act, reasonable extensions of time for good cause shown, may be granted for not more than 6 months unless exceptional circumstances justify a longer period, within which returns may be filed.

In addition, persons in active service with the Armed Forces of the United States, who may be prevented by distance or injury or hospitalization arising out of such service, may be allowed such extension of time for the filing of returns, without interest or penalty, as may be fixed by regulations under this act.

L.1971, c. 222, s. 41, approved June 17, 1971. Amended by L.1971, c. 354, s. 10; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-99 - Tax Due Upon Date Fixed For Filing Return; Effect Of Making Or Filing Return

54:8A-99. Tax due upon date fixed for filing return; effect of making or filing return
(a) A person required to make and file a return under this act shall, without assessment, notice or demand, pay any tax due thereon to the Division of Taxation on or before the date fixed for filing such return (determined without regard to any extension of time for filing the return). The Division of Taxation shall prescribe by regulation the place for filing any return, declaration, statement, or other document required pursuant to this act and for payment of any tax.

(b) Any return, declaration, statement or other document required to be made pursuant to this act shall be signed in accordance with regulations or instructions prescribed by the Division of Taxation. The fact that an individual's name is signed to a return, declaration, statement, or other document, shall be prima facie evidence for all purposes that the return, declaration, statement or other document was actually signed by him.

(c) The making or filing of any return, declaration, statement or other document or copy thereof required to be made or filed pursuant to this act, including a copy of a Federal return, shall constitute a certification by the person making or filing such return, declaration, statement or other document or copy thereof that the statements contained therein are true and that any copy filed is a true copy.

L.1971, c. 222, s. 42, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-100 - Taxable Year; Accounting Method

54:8A-100. Taxable year; accounting method
(a) A taxpayer's taxable year under this act shall be the same as his taxable year for Federal income tax purposes.

(b) If a taxpayer's taxable year is changed for Federal income tax purposes, his taxable year for purposes of this act shall be similarly changed.

(c) A taxpayer's method of accounting under this act shall be the same as his method of accounting for Federal income tax purposes. Taxable income shall be computed under such method as shall be prescribed by the Division of Taxation.

(d)(1) If a taxpayer's method of accounting is changed for Federal income tax purposes, his method of accounting for purposes of this act shall be similarly changed.

(2) If a taxpayer's method of accounting is changed, other than from an accrual to an installment method, any additional tax which results from adjustments determined to be necessary solely by reason of the change shall not be greater than if such adjustments were ratably allocated and included for the taxable year of the change and the preceding taxable years, not in excess of 2, during which the taxpayer used the method of accounting from which the change is made.

(3) If a taxpayer's method of accounting is changed from an accrual to an installment method, any additional tax for the year of such change of method and for any subsequent year which is attributable to the receipt of installment payments properly accrued in a prior year, shall be reduced by the portion of tax for any prior taxable year attributable to the accrual of such installment payments, in accordance with regulations of the Division of Taxation.

L.1971, c. 222, s. 43, approved June 17, 1971. Amended by L.1971, c. 354, s. 11; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-101 - Employer To Withhold Tax

54:8A-101. Employer to withhold tax
(a) General.

From and after January 1, 1972, every employer in this State of a taxpayer subject to tax in respect of wages, salaries or commissions derived from sources within this State shall deduct and withhold upon the same for each payroll period an amount computed in such manner as to result, as far as practicable, in withholding during each calendar year a sum substantially equivalent to the amount of tax reasonably estimated to be due under this act. Methods for determining the amount to be withheld shall be prescribed by regulation, as shall procedures and requirements for the furnishing by the employer of written statements showing the total compensation, the amount withheld and other specified information.

(b) Withholding agreements.

The director may enter into agreements with the tax departments of other states (which require income tax to be withheld from the payment of wages and salaries) so as to govern the amounts to be withheld from the wages and salaries of residents of such states under provisions of this act. Such agreements may provide for recognition of anticipated tax credits in determining the amounts to be withheld and, under regulations prescribed by the director, may relieve employers in this State from withholding income tax on wages and salaries paid to nonresident employees. The agreements authorized by this subsection are subject to the condition that the tax department of such other states grant similar treatment to residents of this State.

L.1971, c. 222, s. 44, approved June 17, 1971. Amended by L.1971, c. 354, s. 12; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-101.1 - When Withholding Not Required

54:8A-101.1. When withholding not required
Notwithstanding any provision of this act to the contrary, an employer on and after January 1, 1975, shall not be required to withhold any tax upon payment of wages to an employee if such employee can certify: (1) that he incurred no personal income tax liability in his state of residence or under this act for the preceding tax year; and (2) that he anticipates no liability under this act for the current taxable year.

L.1974, c. 185, s. 6, eff. Dec. 24, 1974.



Section 54:8A-102 - Withholding Returns; Notice To Employer

54:8A-102. Withholding returns; notice to employer
(a) Every employer required to deduct and withhold tax under this act shall, for each calendar quarter, on or before the last day of the month following the close of such calendar quarter, file a withholding return as prescribed by the Division of Taxation and pay over to the Division of Taxation the taxes so required to be deducted and withheld; but the Division of Taxation may, by regulation, provide that every such employer shall on or before the fifteenth day of each month pay over to the Division of Taxation, or a depositary designated by the Division of Taxation, the taxes so required to be deducted and withheld if such taxes aggregate $100.00 or more for the preceding calendar month. Where the aggregate amount so deducted and withheld by any employer is less than $25.00 in a calendar quarter and the aggregate for the calendar year can reasonably be expected to be less than $100.00, the Division of Taxation may by regulation permit an employer to file an annual return. The Division of Taxation may, if it believes such action necessary for the protection of the revenues, require any employer to make such return and pay to it the tax deducted and withheld at any time, or from time to time.

(b) Whenever any employer fails to collect, truthfully account for, pay over the tax, or make returns of the tax as required in this section, the Division of Taxation may serve a notice requiring such employer to collect the taxes which become collectible after service of such notice, to deposit such taxes in a bank approved by the Division of Taxation in a separate account, in trust for and payable to the Division of Taxation and to keep the amount of such tax in such account until payment over to the Division of Taxation. Such notice shall remain in effect until a notice of cancellation is served by the Division of Taxation.

L.1971, c. 222, s. 45, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-103 - Employer's Liability

54:8A-103. Employer's liability
Every employer required to deduct and withhold tax under this act is hereby made liable for such tax. For such purposes any amount required to be withheld and paid over to the Division of Taxation shall be considered the tax of the employer. Any amount of tax actually deducted and withheld under this act shall be held to be a special fund in trust for the Division of Taxation. No employee shall have any right of action against his employer in respect to any moneys deducted and withheld from his wages and paid over to the Division of Taxation in compliance or in intended compliance with this act.

L.1971, c. 222, s. 46, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-104 - Tax Not To Be Collected From Employer On Payment; Liability For Penalties; Interest; Failure To Pay Tax Withheld

54:8A-104. Tax not to be collected from employer on payment; liability for penalties; interest; failure to pay tax withheld
(a) If an employer fails to deduct and withhold tax as required, and thereafter the tax against which such tax may be credited is paid, the tax so required to be deducted and withheld shall not be collected from the employer, but the employer shall not be relieved from liability for any penalties, interest, or additions to the tax otherwise applicable in respect of such failure to deduct and withhold.

(b) If any employer shall fail to make a return and pay a tax withheld by him at the time required by or under the provisions of this act, such employer shall be liable for such tax and shall pay the same together with all penalties and interest charges thereon as provided in the case of any taxpayer under section 48 of this act, and such additional amount of penalties and interest shall in no case be charged to or collected from the taxpayer by said employer. The Division of Taxation shall have the same rights and powers for the collection of such tax, penalties and interest against such employer as are now prescribed by this act for the collection of a tax against a taxpayer.

L.1971, c. 222, s. 47, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-105 - Penalties; Interest; Abatement Or Remission

54:8A-105. Penalties; interest; abatement or remission
Any taxpayer who shall fail to file his return when due or to pay any tax when the same becomes due, as herein provided, shall be subject to such penalties and interest as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes. If the Division of Taxation determines that the failure to comply with any provision of this act was excusable under the circumstances, it may abate or remit such part or all of the penalty as shall be appropriate under such circumstances.

L.1971, c. 222, s. 48, approved June 17, 1971. Amended by L.1975, c. 177, s. 8, eff. Aug. 4, 1975; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-106 - Transportation Benefits Fund; Use Of Fund

54:8A-106. Transportation benefits fund; use of fund
(a) All moneys which shall be received by way of tax or by way of moneys deducted and withheld under this act, shall be kept in a special fund, to be known as the Transportation Benefit Fund, separate and apart from all other funds, and the moneys in such fund at any time shall be used only for one or more of the following purposes, within the limits of available appropriations made by law from time to time:

(1) to meet the expenses of administering the provisions of this act and of the regulations made hereunder and the expenses of any proceedings or actions involving the same;

(2) to defray the cost of, or to provide financing by way of advances, loans or otherwise for, projects and programs to meet transportation problems, whether such transportation be by motor vehicle, by rail or rapid transit, or by any other mode or vehicle of transportation whatever, when such project or program includes the transportation of persons or property interstate, between the State of New Jersey and the source state, from which states taxpayers derive income or gain subject to tax under this act, and for the furnishing of such other facilities, services or other benefits for which the class of taxpayers covered by this act will be the major eligible recipient and for which the tax imposed by this act may reasonably be exacted, as may be authorized by law from time to time;

(3) to make payment of refunds to taxpayers entitled to receive the same.

(b) funds in the Transportation Benefit Fund may not be used for any purpose except upon:

(1) presentation to the Attorney General of an itemization of the purposes for which funds are proposed to be used, stating the amount of each such proposed expenditure, which presentation shall be made by:

(A) The Director of the Division of Taxation, in the case of any purpose other than those described in subsection (a)(2) hereof, or

(B) The State Transportation Commissioner in the case of any purpose described in said subsection (a)(2), and upon

(2) transmittal of such itemization by the Attorney General to the State Treasurer, with a certification by the Attorney General endorsed thereon that the purposes for which funds are therein proposed to be used are within the terms and intent of the act and are otherwise in compliance with law.

L.1971, c. 222, s. 49, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-107 - Balances Accumulated As An Endowment Fund; Use

54:8A-107. Balances accumulated as an endowment fund; use
So much of the moneys as may be in the Transportation Benefit Fund at any time and as may be in excess of the amounts needed to meet anticipated uses thereof pursuant to this act during any fiscal year, shall be held and accumulated as an endowment fund, and may be invested and reinvested from time to time, in the same manner as any State funds may be invested, and the income thereof, as well as so much of the principal as may be necessary from time to time, shall be applied to the purposes authorized for the said Transportation Benefit Fund, within the limits of available appropriations.

L.1971, c. 222, s. 50, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-108 - Refund To Taxpayer Upon Unauthorized Use Of Fund; Formula For Computing Amount

54:8A-108. Refund to taxpayer upon unauthorized use of fund; formula for computing amount
In the event that any part of the moneys in the Transportation Benefit Fund shall, at any time, be applied to a purpose or purposes other than one set forth in this act, every taxpayer who shall have been subject to the tax imposed by this act and who shall have paid the same, shall thereupon be entitled to a refund, or to a credit against taxes subsequently accruing, equal to his pro rata share of the amount so applied, disregarding any amounts less than $1.00. Upon application made within 1 year after it shall be determined that any such moneys have been so applied, in such form and by such procedure as may be provided by regulation, the division shall determine the pro rata share of each taxpayer according to the following formula: (a) multiply the total amount of taxes paid by the taxpayer for all taxable years from the enactment hereof to July 1 of the year in which the right to refund arises under this section, by the dollar amount of the moneys determined to have been applied to a purpose other than one set forth in this act; then (b) divide the product by the total amount paid by all taxpayers during the same period; then (c) from the quotient strike off any amount less than $1.00 to obtain the sum to be refunded or credited. If the amount so applied to another purpose shall have been determined by a court of competent jurisdiction, the amount so determined shall be used in the computation, otherwise, the division shall make determination of the amount.

L.1971, c. 222, s. 51, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-109 - General Requirements Concerning Returns, Notices, Records, And Statements

54:8A-109. General requirements concerning returns, notices, records, and statements
The director may prescribe regulations as to the keeping of records, the content and form of returns and statements and the filing of copies of Federal income returns and determinations. The director may require any person, by regulation or notice served on such person, to make such returns, render such statements, or keep such records, as the director may deem sufficient to show whether or not such person is liable under this act for tax or for the collection of tax.

L.1971, c. 222, s. 52, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-110 - Information Returns

54:8A-110. Information returns
The director may prescribe regulations and instructions requiring returns of information to be made and filed on or before February 28 of each year by any person making payment or crediting in any calendar year the amounts of $10.00 or more to any person who may be subject to the tax imposed under this act. Such returns may be required of any person, including lessees or mortgagors of real or personal property, fiduciaries, employers, and all officers and employees of this State, or of any municipal corporation or political subdivision of this State, having the control, receipt, custody, disposal or payment of dividends, interest, rents, salaries, wages, premiums, annuities, compensations, remunerations, emoluments or other fixed or determinable gains, profits, or income, except interest coupons payable to bearer. A duplicate of the statement as to tax withheld on wages, required to be furnished by an employer to an employee, shall constitute the return of information required to be made under this section with respect to such wages.

L.1971, c. 222, s. 53, approved June 17, 1971. Amended by L.1971, c. 354, s. 13; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-111 - Review Of Director's Decision

54:8A-111. Review of director's decision
(a) Appeal to tax court. Any aggrieved taxpayer may, within 90 days after any decision, order, finding, assessment or action of the Director of the Division of Taxation made pursuant to the provisions of this act, appeal therefrom to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

(b) Appeal exclusive remedy of taxpayer. The appeal provided by this section shall be the exclusive remedy available to any taxpayer for review of a decision of the director in respect of the determination of the liability of the taxpayer for the taxes imposed by this act.

L.1971, c. 222, s. 54, approved June 17, 1971. Amended by L.1983, c. 36, s. 22, eff. Jan. 26, 1983.



Section 54:8A-112 - General Powers Of The Director

54:8A-112. General powers of the director
(a) General. The director shall administer and enforce the tax imposed by this act and is authorized to make such rules and regulations, and to require such facts and information to be reported as he may deem necessary to enforce the provisions of this act.

(b) Delegation of powers. The director may delegate to any officer or employee of his division such of his powers as he may deem necessary to carry out efficiently the provisions of this act, and the person or persons to whom such power has been delegated shall possess and may exercise all of the power and perform all of the duties herein conferred and imposed upon the director.

(c) Examination of books and witnesses. The director for the purpose of ascertaining the correctness of any return, or for the purpose of making an estimate of taxable income of any person, shall have power to examine or to cause to have examined, by any agent or representative designated by him for that purpose, any books, papers, records or memoranda bearing upon the matters required to be included in the return, and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for his information, with power to administer oaths to such person or persons.

L.1971, c. 222, s. 55, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-113 - Order To Compel Compliance

54:8A-113. Order to compel compliance
(a) Failure to file tax return. If any person willfully refuses to file a tax return required by this act, the director may apply to a judge of the superior court for an order directing such person to file the required return. If a person fails or refuses to obey such order, he shall be guilty of contempt of court.

(b) Failure to furnish records or testimony. If any person willfully refuses to make available any books, papers, records or memoranda for examination by the director or his representative or willfully refuses to attend and testify, pursuant to the powers conferred on the director under this act, the director may apply to a judge in the superior court in the county where such person resides, for an order directing that person to comply with the director's request for books, papers, records or memoranda or for his attendance and testimony. If the books, papers, records or memoranda required by the director are in the custody of a corporation, the order of the court may be directed to any principal officer of such corporation. If a person fails or refuses to obey such order, he shall be guilty of contempt of court.

L.1971, c. 222, s. 56, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-114 - Controlling Statute; Exception

54:8A-114. Controlling statute; exception
The taxes imposed by this act shall be governed in all respects by the provisions of the State tax uniform procedure law (subtitle 9 of Title 54 of the Revised Statutes) except only to the extent that a specific provision of this act may be in conflict therewith.

L.1971, c. 222, s. 57, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-115 - Relief Requirements On Residents

54:8A-115. Relief requirements on residents
If it shall appear to the satisfaction of the division, based upon an opinion of the Attorney General of this State, that any residents of this State, or class of residents of this State, who are subject to the tax imposed by this act, are liable for tax upon the same income under the law imposed for the taxable year by another critical area State and are thereby entitled to the credit allowed by section 37 of this act against the tax otherwise due under this act and that said credit is substantially sufficient to offset the taxes imposed hereunder, the division may by regulation relieve such residents or class of residents from being required to make any return under this act.

L.1971, c. 222, s. 58, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-116 - Administration Of Act

54:8A-116. Administration of act
(a) The Division of Taxation in the Department of the Treasury shall administer the provisions of this act, adopt regulations necessary or desirable to effectuate its purposes or to make explicit the treatment of various items, authorize appropriate systems of accounting and computation, provide for the allocation of income, gains and losses in cases where the source or connection thereof may be partly within and partly without the source state of the taxpayer, and prepare instructions for the guidance and information of taxpayers. Whenever possible, consistent with reasonable application of the provisions of this act, the division shall so prepare its regulations, forms, instructions and other acts to reduce the burden of making computations and returns under this act differently from similar computations and returns required of the same taxpayer with respect to the same income and gain to some other jurisdiction. The division shall also make procedural regulations for its review and correction of returns of taxpayers, the making of refunds or additional assessments of tax on such review or correction, and the assessment of the tax where no return is filed, as well as the method and time of giving due notice thereof and providing suitable methods for appropriate protest or hearing.

In addition to objects mentioned elsewhere in this act, such regulations may describe the treatment to be accorded to items of exchange of property and the recognition or nonrecognition thereof, the deferment of gains from the sale of a personal residence, war losses, employee stock options, inclusions, exclusions and exemptions from gross income, pensions, common trust funds, and may provide for the determination and assessment of interest or penalties, extensions of time for performing any act or making any payment, suspension of penalty or interest or both for limited periods, waiver or reduction of additional taxes, gathering of information and filing of reports for information, and all other matters reasonably required for the fair, impartial and practical administration of this act.

(b) Except as otherwise provided, the amount of tax due on any return shall be determined by the division within 3 1/2 years after the return was made. When the return omits an amount greater than 25% of the taxable income reported, and which should have been included, such determination shall be made within 6 1/2 years after the return was made. When no return is made, or when a return is made willfully false or fraudulent with intent to evade the tax, or if taxpayer fails to report a change or correction made by another taxing jurisdiction or fails to file an amended return when required to by this act, the amount of the tax may be determined at any time. Where, for 1 taxable year, a deduction disallowed appears to have been allowable in some other taxable year not more than 5 years prior thereto, the return for such earlier year may be revised and the tax for said year resettled, and if the same shall result in a lower tax for said earlier year, the overpayment may be allowed as a credit against, but not in excess of, any assessment resulting from the disallowance for the later year.

L.1971, c. 222, s. 59, approved June 17, 1971. Amended by L.1971, c. 354, s. 14; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-117 - Severability Clause

54:8A-117. Severability clause
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity.

L.1971, c. 222, s. 60, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-118 - Act Operative

54:8A-118. Act operative
This act shall take effect immediately, but the tax imposed hereby, and the obligation to pay the same as well as the obligation to deduct and withhold shall be suspended and inoperative in the event that any of the moneys in the Transportation Benefit Fund shall be applied to a purpose or purposes other than one set forth in this act, from the date when such application is made until the amounts to be refunded to taxpayers as a result thereof have been allowed and paid; and the tax hereby imposed shall cease to be imposed, assessed and collected after the assessment thereof for any taxable year ending December 31, 1980, and for any part of a taxable year beginning during the year 1980 and ending December 31, 1980.

L.1971, c. 222, s. 62, approved June 17, 1971; expired December 31, 1980 pursuant to L.1971,c.222,s.62.



Section 54:8A-119 - Liability For Either Income Tax Or Emergency Transportation Tax Or Transportation Benefits Tax

54:8A-119. Liability for either income tax or emergency transportation tax or transportation benefits tax
An individual subject to the New Jersey Gross Income Tax, Title 54A of the New Jersey Statutes, and to the Emergency Transportation Tax, P.L.1961, c. 32 (C. 54:8A-1 et seq.), or the Transportation Benefits Tax, P.L.1971, c. 222 (C. 54:8A-58 et seq.), shall only be liable for a sum equal to the amount of tax due and payable under

(1) the New Jersey Gross Income Tax Act or

(2) The Emergency Transportation Tax Act or the Transportation Benefits Tax Act, whichever is greater.

L.1976, c. 66, s. 1, eff. Aug. 17, 1976.



Section 54:8A-120 - Deposits In Transportation Fund Or Transportation Benefit Fund

54:8A-120. Deposits in transportation fund or transportation benefit fund
Notwithstanding the provisions of sections 20 and 22 of P.L.1961, c. 32 (C. 54:8A-20 and 54:8A-22), and 49 and 51 of P.L.1971, c. 222 (C. 54:8A-106 and 54:8A-108), relative to the purposes and application of the Emergency Transportation Tax and the Transportation Benefits Tax, there shall be deposited in the Transportation Fund or the Transportation Benefit Fund, as the case may be, a sum equal to the amount of tax due and payable under the Emergency Transportation Tax Act or the Transportation Benefits Tax Act, less a sum equal to the amount of tax due and payable under the New Jersey Gross Income Tax Act.

L.1976, c. 66, s. 2, eff. Aug. 17, 1976.



Section 54:8A-121 - Transfer Of Amounts Between Transportation Fund Or Transportation Benefit Fund And Property Tax Relief Fund; Authorization

54:8A-121. Transfer of amounts between transportation fund or transportation benefit fund and property tax relief fund; authorization
The State Treasurer is authorized to transfer any amounts between the Transportation Fund or the Transportation Benefit Fund and the Property Tax Relief Fund to effectuate the purposes of this act.

L.1976, c. 66, s. 3, eff. Aug. 17, 1976.



Section 54:8A-122 - Inapplicability Of Emergency Transportation Tax And Transportation Benefits Tax To Commuter If Reciprocal Agreement With Critical Area State Exists

54:8A-122. Inapplicability of emergency transportation tax and transportation benefits tax to commuter if reciprocal agreement with critical area state exists
Notwithstanding any provision to the contrary, in the event that the State enters into an agreement pursuant to N.J.S. 54A:9-17(e), with a "critical area state" as defined in P.L.1961, c. 32 (C. 54:8A-1 et seq.) or P.L.1971, c. 222 (C. 54:8A-58 et seq.), an individual who would otherwise be subject to the provisions of the act to which this act is a supplement shall not be subject to the provisions of P.L.1961, c. 32 (C. 54:8A-1 et seq.) or P.L.1971, c. 222 (C. 54:8A-58 et seq.).

L.1976, c. 126, s. 1, eff. Dec. 20, 1976.



Section 54:8A-123 - Effective Date; Time Of Application

54:8A-123. Effective date; time of application
This act shall take effect immediately and shall be applicable to income received or accrued subject to taxation by virtue of P.L.1976, c. 66.

L.1976, c. 126, s. 2, eff. Dec. 20, 1976.



Section 54:10A-1 - Short Title

54:10A-1. Short title
This act shall be known as the Corporation Business Tax Act (1945).

L.1945, c. 162, p. 563, s. 1.



Section 54:10A-2 - Payment Of Annual Franchise Tax.

54:10A-2 Payment of annual franchise tax.

2.Every domestic or foreign corporation which is not hereinafter exempted shall pay an annual franchise tax for each year, as hereinafter provided, for the privilege of having or exercising its corporate franchise in this State, or for the privilege of deriving receipts from sources within this State, or for the privilege of engaging in contacts within this State, or for the privilege of doing business, employing or owning capital or property, or maintaining an office, in this State. And such franchise tax shall be in lieu of all other State, county or local taxation upon or measured by intangible personal property used in business by corporations liable to taxation under this act.

A foreign corporation shall not be deemed to be deriving receipts, engaging in contacts, doing business, employing or owning capital or property in the State, for the purposes of this act, by reason of (1) the maintenance of cash balances with banks or trust companies in this State, or (2) the ownership of shares of stock or securities in this State if such shares or securities are pledged as collateral security, or deposited with one or more banks or trust companies or brokers who are members of a recognized security exchange, in safekeeping or custody accounts, or (3) the taking of any action by any such bank or trust company or broker, which is incidental to the rendering of safekeeping or custodian service to such corporation, or (4) notwithstanding any provisions of this section to the contrary, the operation of a motor vehicle or motorbus operated over public highways or public places in this State for the carriage of passengers in transit from a location outside this State to a destination in this State and for the carriage of those passengers in transit from a location in this State to a location outside this State.

A taxpayer's exercise of its franchise in this State is subject to taxation in this State if the taxpayer's business activity in this State is sufficient to give this State jurisdiction to impose the tax under the Constitution and statutes of the United States.

L.1945, c.162, s.2; amended 1973, c.95; 2002, c.40, s.1; 2013, c.98.



Section 54:10A-3 - Corporations Exempt.

54:10A-3 Corporations exempt.

3.The following corporations shall be exempt from the tax imposed by this act:

(a)Corporations subject to a tax assessed upon the basis of gross receipts, other than the alternative minimum assessment determined pursuant to section 7 of P.L.2002, c.40 (C.54:10A-5a), and corporations subject to a tax assessed upon the basis of insurance premiums collected;

(b)Corporations which operate regular route autobus service within this State under operating authority conferred pursuant to R.S.48:4-3, provided, however, that such corporations shall not be exempt from the tax on net income imposed by section 5(c) of P.L.1945, c.162 (C.54:10A-5);

(c)Railroad, canal corporations, production credit associations organized under the Farm Credit Act of 1933, or agricultural cooperative associations incorporated or domesticated under or subject to chapter 13 of Title 4 of the Revised Statutes and exempt under Subtitle A, Chapter 1F, Part IV, Section 521 of the federal Internal Revenue Code (26 U.S.C. s.521);

(d)Cemetery corporations not conducted for pecuniary profit or any private shareholder or individual;

(e)Nonprofit corporations, associations or organizations established, organized or chartered, without capital stock, under the provisions of Title 15, 16 or 17 of the Revised Statutes, Title 15A of the New Jersey Statutes or under a special charter or under any similar general or special law of this or any other state, and not conducted for pecuniary profit of any private shareholders or individual;

(f)Sewerage and water corporations subject to a tax under the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) or any statute or law imposing a similar tax or taxes;

(g)Nonstock corporations organized under the laws of this State or of any other state of the United States to provide mutual ownership housing under federal law by tenants, provided, however, that the exemption hereunder shall continue only so long as the corporations remain subject to rules and regulations of the Federal Housing Authority and the Commissioner of the Federal Housing Authority holds membership certificates in the corporations and the corporate property is encumbered by a mortgage deed or deed of trust insured under the National Housing Act (48 Stat.1246) as amended by subsequent Acts of Congress. In order to be exempted under this subsection, corporations shall annually file a report on or before August 15 with the commissioner, in the form required by the commissioner, to claim such exemption, and shall pay a filing fee of $25.00;

(h)Corporations not for profit organized under any law of this State where the primary purpose thereof is to provide for its shareholders or members housing in a retirement community as the same is defined under the provisions of the "Retirement Community Full Disclosure Act," P.L.1969, c.215 (C.45:22A-1 et seq.);

(i)Corporations which are licensed as insurance companies under the laws of another state, including corporations which are surplus lines insurers declared eligible by the Commissioner of Banking and Insurance pursuant to section 11 of P.L.1960, c.32 (C.17:22-6.45) to insure risks within this State; and

(j) (1) Municipal electric corporations that were in existence as of January 1, 1995 provided that all of their income is from sales, exchanges or deliveries of electricity derived from customers using electricity within their municipal boundaries; and (2) Municipal electric utilities that were in existence as of January 1, 1995 provided that all of their income is from sales, exchanges or deliveries of electricity derived from customers using electricity within their franchise area existing as of January 1, 1995. If a municipal electric corporation derives income from sales, exchanges or deliveries of electricity from customers using the electricity outside its municipal boundaries, such municipal electric corporation shall be subject to the tax imposed by this act on all income. If a municipal electric utility derives income from sales, exchanges or deliveries of electricity from customers using electricity outside its franchise area existing as of January 1, 1995, such municipal electric utility shall be subject to the tax imposed by the act on all income.

L.1945,c.162,s.3; amended 1949, c.236, s.1; 1951, c.130; 1960, c.174, s.1; 1963, c.59; 1967, c.48; 1972, c.211, s.4; 1973, c.275; 1975, c.170, s.1; 1991, c.184, s.22; 1993, c.338; 1997, c.162, s.1; 1998, c.114, s.1; 2002, c.40, s.2.



Section 54:10A-4 - Definitions.

54:10A-4 Definitions.

4.For the purposes of this act, unless the context requires a different meaning:

(a)"Commissioner" or "director" shall mean the Director of the Division of Taxation of the State Department of the Treasury.

(b)"Allocation factor" shall mean the proportionate part of a taxpayer's net worth or entire net income used to determine a measure of its tax under this act.

(c)"Corporation" shall mean any corporation, joint-stock company or association and any business conducted by a trustee or trustees wherein interest or ownership is evidenced by a certificate of interest or ownership or similar written instrument, any other entity classified as a corporation for federal income tax purposes, and any state or federally chartered building and loan association or savings and loan association.

(d)"Net worth" shall mean the aggregate of the values disclosed by the books of the corporation for (1) issued and outstanding capital stock, (2) paid-in or capital surplus, (3) earned surplus and undivided profits, and (4) surplus reserves which can reasonably be expected to accrue to holders or owners of equitable shares, not including reasonable valuation reserves, such as reserves for depreciation or obsolescence or depletion. Notwithstanding the foregoing, net worth shall not include any deduction for the amount of the excess depreciation described in paragraph (2)(F) of subsection (k) of this section. The foregoing aggregate of values shall be reduced by 50% of the amount disclosed by the books of the corporation for investment in the capital stock of one or more subsidiaries, which investment is defined as ownership (1) of at least 80% of the total combined voting power of all classes of stock of the subsidiary entitled to vote and (2) of at least 80% of the total number of shares of all other classes of stock except nonvoting stock which is limited and preferred as to dividends. In the case of investment in an entity organized under the laws of a foreign country, the foregoing requisite degree of ownership shall effect a like reduction of such investment from the net worth of the taxpayer, if the foreign entity is considered a corporation for any purpose under the United States federal income tax laws, such as (but not by way of sole examples) for the purpose of supplying deemed paid foreign tax credits or for the purpose of status as a controlled foreign corporation. In calculating the net worth of a taxpayer entitled to reduction for investment in subsidiaries, the amount of liabilities of the taxpayer shall be reduced by such proportion of the liabilities as corresponds to the ratio which the excluded portion of the subsidiary values bears to the total assets of the taxpayer.

In the case of banking corporations which have international banking facilities as defined in subsection (n), the foregoing aggregate of values shall also be reduced by retained earnings of the international banking facility. Retained earnings means the earnings accumulated over the life of such facility and shall not include the distributive share of dividends paid and federal income taxes paid or payable during the tax year.

If in the opinion of the commissioner, the corporation's books do not disclose fair valuations the commissioner may make a reasonable determination of the net worth which, in his opinion, would reflect the fair value of the assets, exclusive of subsidiary investments as defined aforesaid, carried on the books of the corporation, in accordance with sound accounting principles, and such determination shall be used as net worth for the purpose of this act.

(e)(Deleted by amendment, P.L.1998, c.114.)

(f)"Investment company" shall mean any corporation whose business during the period covered by its report consisted, to the extent of at least 90% thereof of holding, investing and reinvesting in stocks, bonds, notes, mortgages, debentures, patents, patent rights and other securities for its own account, but this shall not include any corporation which: (1) is a merchant or a dealer of stocks, bonds and other securities, regularly engaged in buying the same and selling the same to customers; or (2) had less than 90% of its average gross assets in New Jersey, at cost, invested in stocks, bonds, debentures, mortgages, notes, patents, patent rights or other securities or consisting of cash on deposit during the period covered by its report; or (3) is a banking corporation, a savings institution, or a financial business corporation as defined in the Corporation Business Tax Act.

(g)"Regulated investment company" shall mean any corporation which for a period covered by its report, is registered and regulated under the Investment Company Act of 1940 (54 Stat. 789), as amended.

(h)"Taxpayer" shall mean any corporation, and any partnership required, or consenting, to report or to pay taxes, interest or penalties under this act. "Taxpayer" shall not include a partnership that is listed on a United States national stock exchange.

(i)"Fiscal year" shall mean an accounting period ending on any day other than the last day of December on the basis of which the taxpayer is required to report for federal income tax purposes.

(j)Except as herein provided, "privilege period" shall mean the calendar or fiscal accounting period for which a tax is payable under this act.

(k)"Entire net income" shall mean total net income from all sources, whether within or without the United States, and shall include the gain derived from the employment of capital or labor, or from both combined, as well as profit gained through a sale or conversion of capital assets.

For the purpose of this act, the amount of a taxpayer's entire net income shall be deemed prima facie to be equal in amount to the taxable income, before net operating loss deduction and special deductions, which the taxpayer is required to report, or, if the taxpayer is classified as a partnership for federal tax purposes, would otherwise be required to report, to the United States Treasury Department for the purpose of computing its federal income tax, provided however, that in the determination of such entire net income,

(1)Entire net income shall exclude for the periods set forth in paragraph (2)(F)(i) of this subsection, any amount, except with respect to qualified mass commuting vehicles as described in section 168(f)(8)(D)(v) of the Internal Revenue Code as in effect immediately prior to January 1, 1984, which is included in a taxpayer's federal taxable income solely as a result of an election made pursuant to the provisions of paragraph (8) of that section.

(2)Entire net income shall be determined without the exclusion, deduction or credit of:

(A)The amount of any specific exemption or credit allowed in any law of the United States imposing any tax on or measured by the income of corporations.

(B)Any part of any income from dividends or interest on any kind of stock, securities or indebtedness, except as provided in paragraph (5) of subsection (k) of this section.

(C)Taxes paid or accrued to the United States, a possession or territory of the United States, a state, a political subdivision thereof, or the District of Columbia, or to any foreign country, state, province, territory or subdivision thereof, on or measured by profits or income, or business presence or business activity, or the tax imposed by this act, or any tax paid or accrued with respect to subsidiary dividends excluded from entire net income as provided in paragraph (5) of subsection (k) of this section.

(D)(Deleted by amendment, P.L.1985, c.143.)

(E)(Deleted by amendment, P.L.1995, c.418.)

(F) (i) The amount by which depreciation reported to the United States Treasury Department for property placed in service on and after January 1, 1981, but prior to taxpayer fiscal or calendar accounting years beginning on and after the effective date of P.L.1993, c.172, for purposes of computing federal taxable income in accordance with section 168 of the Internal Revenue Code in effect after December 31, 1980, exceeds the amount of depreciation determined in accordance with the Internal Revenue Code provisions in effect prior to January 1, 1981, but only with respect to a taxpayer's accounting period ending after December 31, 1981; provided, however, that where a taxpayer's accounting period begins in 1981 and ends in 1982, no modification shall be required with respect to this paragraph (F) for the report filed for such period with respect to property placed in service during that part of the accounting period which occurs in 1981. The provisions of this subparagraph shall not apply to assets placed in service prior to January 1, 1998 of a gas, gas and electric, and electric public utility that was subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to 1998.

(ii)For the periods set forth in subparagraph (F)(i) of paragraph (2) of this subsection, any amount, except with respect to qualified mass commuting vehicles as described in section 168(f)(8)(D)(v) of the Internal Revenue Code as in effect immediately prior to January 1, 1984, which the taxpayer claimed as a deduction in computing federal income tax pursuant to a qualified lease agreement under paragraph (8) of that section.

The director shall promulgate rules and regulations necessary to carry out the provisions of this section, which rules shall provide, among others, the manner in which the remaining life of property shall be reported.

(G) (i) The amount of any civil, civil administrative, or criminal penalty or fine, including a penalty or fine under an administrative consent order, assessed and collected for a violation of a State or federal environmental law, an administrative consent order, or an environmental ordinance or resolution of a local governmental entity, and any interest earned on the penalty or fine, and any economic benefits having accrued to the violator as a result of a violation, which benefits are assessed and recovered in a civil, civil administrative, or criminal action, or pursuant to an administrative consent order. The provisions of this paragraph shall not apply to a penalty or fine assessed or collected for a violation of a State or federal environmental law, or local environmental ordinance or resolution, if the penalty or fine was for a violation that resulted from fire, riot, sabotage, flood, storm event, natural cause, or other act of God beyond the reasonable control of the violator, or caused by an act or omission of a person who was outside the reasonable control of the violator.

(ii)The amount of treble damages paid to the Department of Environmental Protection pursuant to subsection a. of section 7 of P.L.1976, c.141 (C.58:10-23.11f), for costs incurred by the department in removing, or arranging for the removal of, an unauthorized discharge upon failure of the discharger to comply with a directive from the department to remove, or arrange for the removal of, the discharge.

(H)The amount of any sales and use tax paid by a utility vendor pursuant to section 71 of P.L.1997, c.162.

(I)Interest paid, accrued or incurred for the privilege period to a related member, as defined in section 5 of P.L.2002, c.40 (C.54:10A-4.4), except that a deduction shall be permitted to the extent that the taxpayer establishes by clear and convincing evidence, as determined by the director, that: (i) a principal purpose of the transaction giving rise to the payment of the interest was not to avoid taxes otherwise due under Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, (ii) the interest is paid pursuant to arm's length contracts at an arm's length rate of interest, and (iii)(aa) the related member was subject to a tax on its net income or receipts in this State or another state or possession of the United States or in a foreign nation, (bb) a measure of the tax includes the interest received from the related member, and (cc) the rate of tax applied to the interest received by the related member is equal to or greater than a rate three percentage points less than the rate of tax applied to taxable interest by this State.

A deduction shall also be permitted if the taxpayer establishes by clear and convincing evidence, as determined by the director, that the disallowance of a deduction is unreasonable, or the taxpayer and the director agree in writing to the application or use of an alternative method of apportionment under section 8 of P.L.1945, c.162 (C.54:10A-8); nothing in this subsection shall be construed to limit or negate the director's authority to otherwise enter into agreements and compromises otherwise allowed by law.

A deduction shall also be permitted to the extent that the taxpayer establishes by a preponderance of the evidence, as determined by the director, that the interest is directly or indirectly paid, accrued or incurred to (i) a related member in a foreign nation which has in force a comprehensive income tax treaty with the United States, provided however that the taxpayer shall disclose on its return for the privilege period the name of the related member, the amount of the interest, the relevant foreign nation, and such other information as the director may prescribe or (ii) to an independent lender and the taxpayer guarantees the debt on which the interest is required.

(J)Amounts deducted for federal tax purposes pursuant to section 199 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.199, except that this exclusion shall not apply to amounts deducted pursuant to that section that are exclusively based upon domestic production gross receipts of the taxpayer which are derived only from any lease, rental, license, sale, exchange, or other disposition of qualifying production property which the taxpayer demonstrates to the satisfaction of the director was manufactured or produced by the taxpayer in whole or in significant part within the United States but not qualified production property that was grown or extracted by the taxpayer. "Manufactured or produced" as used in this paragraph shall be limited to performance of an operation or series of operations the object of which is to place items of tangible personal property in a form, composition, or character different from that in which they were acquired. The change in form, composition, or character shall be a substantial change, and result in a transformation of property into a different or substantially more usable product.

(3)The commissioner may, whenever necessary to properly reflect the entire net income of any taxpayer, determine the year or period in which any item of income or deduction shall be included, without being limited to the method of accounting employed by the taxpayer.

(4)There shall be allowed as a deduction from entire net income of a banking corporation, to the extent not deductible in determining federal taxable income, the eligible net income of an international banking facility determined as follows:

(A)The eligible net income of an international banking facility shall be the amount remaining after subtracting from the eligible gross income the applicable expenses;

(B)Eligible gross income shall be the gross income derived by an international banking facility, which shall include, but not be limited to, gross income derived from:

(i)Making, arranging for, placing or carrying loans to foreign persons, provided, however, that in the case of a foreign person which is an individual, or which is a foreign branch of a domestic corporation (other than a bank), or which is a foreign corporation or foreign partnership which is controlled by one or more domestic corporations (other than banks), domestic partnerships or resident individuals, all the proceeds of the loan are for use outside of the United States;

(ii)Making or placing deposits with foreign persons which are banks or foreign branches of banks (including foreign subsidiaries) or foreign branches of the taxpayers or with other international banking facilities;

(iii) Entering into foreign exchange trading or hedging transactions related to any of the transactions described in this paragraph; or

(iv)Such other activities as an international banking facility may, from time to time, be authorized to engage in;

(C)Applicable expenses shall be any expense or other deductions attributable, directly or indirectly, to the eligible gross income described in subparagraph (B) of this paragraph.

(5)Entire net income shall exclude 100% of dividends which were included in computing such taxable income for federal income tax purposes, paid to the taxpayer by one or more subsidiaries owned by the taxpayer to the extent of the 80% or more ownership of investment described in subsection (d) of this section and shall exclude 50% of dividends which were included in computing such taxable income for federal income tax purposes, paid to the taxpayer by one or more subsidiaries owned by the taxpayer to the extent of 50% or more ownership of investment, such ownership of investment calculated in the same manner as the 80% or more of ownership of investment is calculated as described in subsection (d) of this section.

(6) (A) Net operating loss deduction. There shall be allowed as a deduction for the privilege period the net operating loss carryover to that period.

(B)Net operating loss carryover. A net operating loss for any privilege period ending after June 30, 1984 shall be a net operating loss carryover to each of the seven privilege periods following the period of the loss and a net operating loss for any privilege period ending after June 30, 2009 shall be a net operating loss carryover to each of the twenty privilege periods following the period of the loss. The entire amount of the net operating loss for any privilege period (the "loss period") shall be carried to the earliest of the privilege periods to which the loss may be carried. The portion of the loss which shall be carried to each of the other privilege periods shall be the excess, if any, of the amount of the loss over the sum of the entire net income, computed without the exclusions permitted in paragraphs (4) and (5) of this subsection or the net operating loss deduction provided by subparagraph (A) of this paragraph, for each of the prior privilege periods to which the loss may be carried.

(C)Net operating loss. For purposes of this paragraph the term "net operating loss" means the excess of the deductions over the gross income used in computing entire net income without the net operating loss deduction provided for in subparagraph (A) of this paragraph and the exclusions in paragraphs (4) and (5) of this subsection.

(D)Change in ownership. Where there is a change in 50% or more of the ownership of a corporation because of redemption or sale of stock and the corporation changes the trade or business giving rise to the loss, no net operating loss sustained before the changes may be carried over to be deducted from income earned after such changes. In addition where the facts support the premise that the corporation was acquired under any circumstances for the primary purpose of the use of its net operating loss carryover, the director may disallow the carryover.

(E)Notwithstanding the provisions of this paragraph (6) of subsection (k) of this section to the contrary, for privilege periods beginning during calendar year 2002 and calendar year 2003, no deduction for any net operating loss carryover shall be allowed and for privilege periods beginning during calendar year 2004 and calendar year 2005, there shall be allowed as a deduction for the privilege period so much of the net operating loss carryover as reduces entire net income otherwise calculated by 50%. If and only to the extent that any net operating loss carryover deduction is disallowed by reason of this subparagraph (E), the date on which the amount of the disallowed net operating loss carryover deduction would otherwise expire shall be extended by a period equal to the period for which application of the net operating loss was disallowed by this subparagraph.

Provided, that this subparagraph (E) shall not restrict the surrender or acquisition of corporation business tax benefit certificates pursuant to section 1 of P.L.1997, c.334 (C.34:1B-7.42a) and shall not restrict the application of corporation business tax benefit certificates pursuant to section 2 of P.L.1997, c.334 (C.54:10A-4.2).

(F)Reduction for discharge of indebtedness. A net operating loss for any privilege period ending after June 30, 2014, and any net operating loss carryover to such privilege period, shall be reduced by the amount excluded from federal taxable income under subparagraph (A), (B), or (C) of paragraph (1) of subsection (a) of section 108 of the federal Internal Revenue Code (26 U.S.C. s.108), for the privilege period of the discharge of indebtedness.

(7)The entire net income of gas, electric and gas and electric public utilities that were subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to 1998, shall be adjusted by substituting the New Jersey depreciation allowance for federal tax depreciation with respect to assets placed in service prior to January 1, 1998. For gas, electric, and gas and electric public utilities that were subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to 1998, the New Jersey depreciation allowance shall be computed as follows: All depreciable assets placed in service prior to January 1, 1998 shall be considered a single asset account. The New Jersey tax basis of this depreciable asset account shall be an amount equal to the carryover adjusted basis for federal income tax purposes on December 31, 1997 of all depreciable assets in service on December 31, 1997, increased by the excess, of the "net carrying value," defined to be adjusted book basis of all assets and liabilities, excluding deferred income taxes, recorded on the public utility's books of account on December 31, 1997, over the carryover adjusted basis for federal income tax purposes on December 31, 1997 of all assets and liabilities owned by the gas, electric, or gas and electric public utility as of December 31, 1997. "Books of account" for gas, gas and electric, and electric public utilities means the uniform system of accounts as promulgated by the Federal Energy Regulatory Commission and adopted by the Board of Public Utilities. The following adjustments to entire net income shall be made pursuant to this section:

(A)Depreciation for property placed in service prior to January 1, 1998 shall be adjusted as follows:

(i)Depreciation for federal income tax purposes shall be disallowed in full.

(ii)A deduction shall be allowed for the New Jersey depreciation allowance. The New Jersey depreciation allowance shall be computed for the single asset account described above based on the New Jersey tax basis as adjusted above as if all assets in the single asset account were first placed in service on January 1, 1998. Depreciation shall be computed using the straight line method over a thirty-year life. A full year's depreciation shall be allowed in the initial tax year. No half-year convention shall apply. The depreciable basis of the single account shall be reduced by the adjusted federal tax basis of assets sold, retired, or otherwise disposed of during any year on which gain or loss is recognized for federal income tax purposes as described in subparagraph (B) of this paragraph.

(B)Gains and losses on sales, retirements and other dispositions of assets placed in service prior to January 1, 1998 shall be recognized and reported on the same basis as for federal income tax purposes.

(C)The Director of the Division of Taxation shall promulgate regulations describing the methodology for allocating the single asset account in the event that a portion of the utility's operations are separated, spun-off, transferred to a separate company or otherwise desegregated.

(8)In the case of taxpayers that are gas, electric, gas and electric, or telecommunications public utilities as defined pursuant to subsection (q) of this section, the director shall have authority to promulgate rules and issue guidance correcting distortions and adjusting timing differences resulting from the adoption of P.L.1997, c.162 (C.54:10A-5.25 et al.).

(9)Notwithstanding paragraph (1) of this subsection, entire net income shall not include the income derived by a corporation organized in a foreign country from the international operation of a ship or ships, or from the international operation of aircraft, if such income is exempt from federal taxation pursuant to section 883 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.883.

(10) Entire net income shall exclude all income of an alien corporation the activities of which are limited in this State to investing or trading in stocks and securities for its own account, investing or trading in commodities for its own account, or any combination of those activities, within the meaning of section 864 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.864, as in effect on December 31, 1998. Notwithstanding the previous sentence, if an alien corporation undertakes one or more infrequent, extraordinary or non-recurring activities, including but not limited to the sale of tangible property, only the income from such infrequent, extraordinary or non-recurring activity shall be subject to the tax imposed pursuant to P.L.1945, c.162 (C.54:10A-1 et seq.), and that amount of income subject to tax shall be determined without regard to the allocation to that specific transaction of any general business expense of the taxpayer and shall be specifically assigned to this State for taxation by this State without regard to section 6 of P.L.1945, c.162 (C.54:10A-6). For the purposes of this paragraph, "alien corporation" means a corporation organized under the laws of a jurisdiction other than the United States or its political subdivisions.

(11) No deduction shall be allowed for research and experimental expenditures, to the extent that those research and experimental expenditures are qualified research expenses or basic research payments for which an amount of credit is claimed pursuant to section 1 of P.L.1993, c.175 (C.54:10A-5.24) unless those research and experimental expenditures are also used to compute a federal credit claimed pursuant to section 41 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.41.

(12) (A) Notwithstanding the provisions of subsection (k) of section 168 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.168, subsection (b) of section 1400L of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1400L, or any other federal law, for property acquired after September 10, 2001, the depreciation deduction otherwise allowed pursuant to section 167 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.167, shall be determined pursuant to the provisions of the federal Internal Revenue Code of 1986 (26 U.S.C. s.1 et seq.) in effect on December 31, 2001.

(B)The director shall prescribe the rules and regulations necessary to carry out the provisions of this paragraph, including, among others, those for determining the adjusted basis of the acquired property for the purposes of the Corporation Business Tax Act (1945), P.L.1945, c.162.

(13) (A) Notwithstanding the provisions of section 179 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.179, for property placed in service on or after January 1, 2004, the costs that a taxpayer may otherwise elect to treat as an expense which is not chargeable to a capital account shall be determined pursuant to the provisions of the federal Internal Revenue Code of 1986 (26 U.S.C. s.1 et seq.) in effect on December 31, 2002.

(B)The director shall prescribe the rules and regulations necessary to carry out the provisions of this paragraph, including, among others, those for determining the adjusted basis of the acquired property for the purposes of the Corporation Business Tax Act (1945), P.L.1945, c.162.

(14)Notwithstanding the provisions of subsection (i) of section 108 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.108), for privilege periods beginning after December 31, 2008 and before January 1, 2011, entire net income shall include the amount of discharge of indebtedness income excluded for federal income tax purposes pursuant to subsection (i) of section 108 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.108), and for privilege periods beginning on or after January 1, 2014 and before January 1, 2019, entire net income shall exclude the amount of discharge of indebtedness income included for federal income tax purposes, pursuant to subsection (i) of section 108 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.108).

(l)"Real estate investment trust" shall mean any corporation, trust or association qualifying and electing to be taxed as a real estate investment trust under federal law.

(m)"Financial business corporation" shall mean any corporate enterprise which is (1) in substantial competition with the business of national banks and which (2) employs moneyed capital with the object of making profit by its use as money, through discounting and negotiating promissory notes, drafts, bills of exchange and other evidences of debt; buying and selling exchange; making of or dealing in secured or unsecured loans and discounts; dealing in securities and shares of corporate stock by purchasing and selling such securities and stock without recourse, solely upon the order and for the account of customers; or investing and reinvesting in marketable obligations evidencing indebtedness of any person, copartnership, association or corporation in the form of bonds, notes or debentures commonly known as investment securities; or dealing in or underwriting obligations of the United States, any state or any political subdivision thereof, or of a corporate instrumentality of any of them. This shall include, without limitation of the foregoing, business commonly known as industrial banks, dealers in commercial paper and acceptances, sales finance, personal finance, small loan and mortgage financing businesses, as well as any other enterprise employing moneyed capital coming into competition with the business of national banks; provided that the holding of bonds, notes, or other evidences of indebtedness by individual persons not employed or engaged in the banking or investment business and representing merely personal investments not made in competition with the business of national banks, shall not be deemed financial business. Nor shall "financial business" include national banks, production credit associations organized under the Farm Credit Act of 1933 or the Farm Credit Act of 1971, Pub.L.92-181 (12 U.S.C. s.2091 et seq.), stock and mutual insurance companies duly authorized to transact business in this State, security brokers or dealers or investment companies or bankers not employing moneyed capital coming into competition with the business of national banks, real estate investment trusts, or any of the following entities organized under the laws of this State: credit unions, savings banks, savings and loan and building and loan associations, pawnbrokers, and State banks and trust companies.

(n)"International banking facility" shall mean a set of asset and liability accounts segregated on the books and records of a depository institution, United States branch or agency of a foreign bank, or an Edge or Agreement Corporation that includes only international banking facility time deposits and international banking facility extensions of credit as such terms are defined in section 204.8(a)(2) and section 204.8(a)(3) of Regulation D of the board of governors of the Federal Reserve System, 12 CFR Part 204, effective December 3, 1981. In the event that the United States enacts a law, or the board of governors of the Federal Reserve System adopts a regulation which amends the present definition of international banking facility or of such facilities' time deposits or extensions of credit, the Commissioner of Banking and Insurance shall forthwith adopt regulations defining such terms in the same manner as such terms are set forth in the laws of the United States or the regulations of the board of governors of the Federal Reserve System. The regulations of the Commissioner of Banking and Insurance shall thereafter provide the applicable definitions.

(o)"S corporation" means a corporation included in the definition of an "S corporation" pursuant to section 1361 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1361.

(p)"New Jersey S corporation" means a corporation that is an S corporation; which has made a valid election pursuant to section 3 of P.L.1993, c.173 (C.54:10A-5.22); and which has been an S corporation continuously since the effective date of the valid election made pursuant to section 3 of P.L.1993, c.173 (C.54:10A-5.22).

(q)"Public Utility" means "public utility" as defined in R.S.48:2-13.

(r)"Qualified investment partnership" means a partnership under this act that has more than 10 members or partners with no member or partner owning more than a 50% interest in the entity and that derives at least 90% of its gross income from dividends, interest, payments with respect to securities loans, and gains from the sale or other disposition of stocks or securities or foreign currencies or commodities or other similar income (including but not limited to gains from swaps, options, futures or forward contracts) derived with respect to its business of investing or trading in those stocks, securities, currencies or commodities, but "investment partnership" shall not include a "dealer in securities" within the meaning of section 1236 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1236.

(s)"Savings institution" means a state or federally chartered building and loan association, savings and loan association, or savings bank.

(t)"Partnership" means an entity classified as a partnership for federal income tax purposes.

L.1945, c.162, s.4; amended 1947, c.50, s.1; 1948, c.459, s.1; 1958, c.63, s.1; 1968, c.250, s.1; 1971, c.267, s.1; 1972, c.89, s.1; 1975, c.171, s.7; 1976, c.28, s.1; 1979, c.76, s.1; 1979, c.86, s.22; 1979, c.388, s.12; 1981, c.259, s.1; 1981, c.467, s.1; 1982, c.50, s.1; 1982, c.55, s.1; 1983, c.422, s.1; 1985, c.143; 1985, c.468; 1989, c.59; 1990, c.79, s.2; 1993, c.172; 1993, c.173, s.1; 1995, c.418; 1997, c.162, s.2; 1997, c.413; 1998, c.114, s.2; 1999, c.369; 2001, c.136, s.1; 2002, c.40, s.3; 2004, c.47; 2004, c.65, s.24; 2005, c.127, s.1; 2008, c.102; 2009, c.72, s.2; 2014, c.13, s.3.



Section 54:10A-4.1 - Tefa As State Tax.

54:10A-4.1 TEFA as State tax.
68. Notwithstanding the use of the term assessment, the transitional energy facility assessment tax is a State tax within the meaning of section 164 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.164, pursuant to which a deduction is allowed in arriving at federal taxable income for the taxable year within which it is paid or accrued and such amount shall be added back to entire net income pursuant to subparagraph (c) of paragraph (2) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4).

L.1997,c.162,s.68.



Section 54:10A-4.2 - Attachment Of Certificate To Return For Net Operating Loss Carryover

54:10A-4.2. Attachment of certificate to return for net operating loss carryover
2. a. Notwithstanding the provisions of paragraph (6) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4) to the contrary, a taxpayer that has acquired a corporation business tax benefit certificate pursuant to the provisions of section 1 of P.L.1997, c.334 (C.34:1B-7.42a), that includes the right to a net operating loss carryover deduction shall attach that certificate to any return the taxpayer is required to file under P.L.1945, c.162 (C.54:10A-1 et seq.), and shall determine the amount of its net operating loss carryover deduction by multiplying the surrendered net operating loss by the new or expanding emerging technology or biotechnology company's anticipated allocation factor determined pursuant to subsection b. of section 1 of P.L.1997, c.334 (C.34:1B-7.42a) and subsequently dividing the amount by the taxpayer's allocation factor determined pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6) for the tax year in which the surrendered tax benefit is used. The taxpayer shall otherwise apply the net operating loss carryover deduction as evidenced by the certificate according to the provisions of subsection (k) of section 4 of P.L.1945, c.162 and any rules or regulations the director may adopt to carry out the provisions of this section.

b.A new or expanding emerging technology or biotechnology company that has surrendered an unused net operating loss carryover pursuant to the provisions of section 1 of P.L.1997, c.334 (C.34:1B-7.42a), shall not be allowed a net operating loss carryover deduction based upon the right to such a deduction as evidenced by the corporation business tax benefit certificate and shall attach a copy of the certificate to any return the taxpayer is required to file under P.L.1945, c.162 (C.54:10A-1 et seq.).

L.1997,c.334,s.2; amended 1999, c.140, s.3.



Section 54:10A-4.3 - Carryover Of Net Operating Loss For Certain Taxpayers.

54:10A-4.3 Carryover of net operating loss for certain taxpayers.

1. a. Notwithstanding the provisions of paragraph (6) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4) to the contrary, a taxpayer that has for the fiscal or calendar accounting period (referred to hereinafter as the "tax year"), qualified research expenses as defined in section 41 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.41, as in effect on June 30, 1992, paid or incurred for research conducted in this State, in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, environmental technology, or medical device technology, shall be allowed to carry over a net operating loss for that tax year to each of the 15 tax years following the year of the loss.

b.As used in this section:

"Advanced computing" means a technology used in the designing and developing of computing hardware and software, including innovations in designing the full spectrum of hardware from hand-held calculators to super computers, and peripheral equipment;

"Advanced materials" means materials with engineered properties created through the development of specialized processing and synthesis technology, including ceramics, high value-added metals, electronic materials, composites, polymers, and biomaterials;

"Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge;

"Electronic device technology" means a technology involving microelectronics, semiconductors, electronic equipment, and instrumentation, radio frequency, microwave, and millimeter electronics, and optical and optic-electrical devices, or data and digital communications and imaging devices;

"Environmental technology" means assessment and prevention of threats or damage to human health or the environment, environmental cleanup, or the development of alternative energy sources; and

"Medical device technology" means a technology involving any medical equipment or product (other than a pharmaceutical product) that has therapeutic value, diagnostic value, or both, and is regulated by the federal Food and Drug Administration.

c.Notwithstanding the provisions of subsection a. of this section, for tax years beginning during calendar year 2002 and calendar year 2003, no deduction for any net operating loss carryover shall be allowed. If and only to the extent that any net operating loss carryover deduction is disallowed by reason of this subsection, the date on which the amount of the disallowed net operating loss carryover deduction would otherwise expire shall be extended by two years.

L.1997,c.350,s.1; amended 2002, c.40, s.4.



Section 54:10A-4.4 - Definitions Relative To Computing Entire Net Income And Related Member Transactions.

54:10A-4.4 Definitions relative to computing entire net income and related member transactions.

5. a. For the purposes of this section:

"Intangible expenses and costs" includes (1) expenses, losses and costs for, related to, or in connection directly or indirectly with the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange, or any other disposition of intangible property to the extent such amounts are allowed as deductions or costs in determining taxable income before operating loss deduction and special deductions for the taxable year under the federal Internal Revenue Code of 1986, 26 U.S.C. s.1 et seq.; (2) losses related to, or incurred in connection directly or indirectly with, factoring transactions or discounting transactions; (3) royalty, patent, technical and copyright fees; (4) licensing fees; and (5) other similar expenses and costs.

"Intangible property" means patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets and similar types of intangible assets.

"Interest expenses and costs" means amounts directly or indirectly allowed as deductions under section 163 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.163, for purposes of determining taxable income under the code to the extent such expenses and costs are directly or indirectly for, related to, or in connection with the direct or indirect acquisition, maintenance, management, ownership, sale, exchange or disposition of intangible property.

"Related member" means a person that, with respect to the taxpayer during all or any portion of the privilege period, is: (1) a related entity, (2) a component member as defined in subsection (b) of section 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1563, (3) is a person to or from whom there is attribution of stock ownership in accordance with subsection (e) of section 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1563, or (4) is a person that, notwithstanding its form of organization, bears the same relationship to the taxpayer as a person described in (1) through (3) of this definition.

"Related entity" means (1) a stockholder who is an individual, or a member of the stockholder's family enumerated in section 318 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.318, if the stockholder and the members of the stockholder's family own, directly, indirectly, beneficially or constructively, in the aggregate, at least 50% of the value of the taxpayer's outstanding stock; (2) a stockholder, or a stockholder's partnership, limited liability company, estate, trust or corporation, if the stockholder and the stockholder's partnerships, limited liability companies, estates, trusts and corporations own directly, indirectly, beneficially or constructively, in the aggregate, at least 50% per cent of the value of the taxpayer's outstanding stock; or (3) a corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of the federal Internal Revenue Code of 1986, 26 U.S.C. s.318, if the taxpayer owns, directly, indirectly, beneficially or constructively, at least 50% percent of the value of the corporation's outstanding stock. The attribution rules of the federal Internal Revenue Code of 1986, 26 U.S.C. s.318, shall apply for purposes of determining whether the ownership requirements of this definition have been met.

b.For purposes of computing its entire net income under section 4 of P.L.1945, c.162 (C.54:10A-4), a taxpayer shall add back otherwise deductible interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related members.

c. (1) The adjustments required in subsection b. of this section shall not apply if: (a) the interest expenses and costs and intangible expenses and costs are directly or indirectly paid, accrued or incurred to a related member in a foreign nation which has in force a comprehensive income tax treaty with the United States; or (b) the taxpayer establishes by clear and convincing evidence, as determined by the director, that the adjustments are unreasonable; or (c) the taxpayer and the director agree in writing to the application or use of an alternative method of apportionment under section 8 of P.L.1945, c.162 (C.54:10A-8). Nothing in this subsection shall be construed to limit or negate the director's authority to otherwise enter into agreements and compromises otherwise allowed by law.

(2)For the purposes of qualifying for the exception provided by subparagraph (a) of paragraph (1) of this subsection, the taxpayer shall disclose on its return for the privilege period the name of the related member, the amount of the interest expenses and costs and intangible expenses and costs deducted, the relevant foreign nation, and such other information as the director may prescribe.

(3)The adjustments required in subsection b. of this section shall not apply to the portion of interest expenses and costs and intangible expenses and costs that the taxpayer establishes by a preponderance of the evidence meets both of the following: (a) the related member during the same income year directly or indirectly paid, received, accrued or incurred the portion to or from a person that is not a related member, and (b) the transaction giving rise to the interest expenses and costs or the intangible expenses and costs between the taxpayer and the related member did not have as a principal purpose the avoidance of any portion of the tax due under Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes.

d.Nothing in this section shall require a taxpayer to add to its net income more than once any amount of interest expenses and costs and intangible expenses and costs that the taxpayer pays, accrues or incurs to a related member described in subsection b. of this section.

e.Nothing in this section shall be construed to limit or negate the director's authority to make adjustments under paragraph (3) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4), section 8 of P.L.1945, c.162 (C.54:10A-8), or section 10 of P.L.1945, c.162 (C.54:10A-10).

L.2002,c.40,s.5.



Section 54:10A-4.5 - Carryover Of Net Operating Loss For Privilege Period As Deduction.

54:10A-4.5 Carryover of net operating loss for privilege period as deduction.

27. Notwithstanding any provision of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4) or of the federal Internal Revenue Code, including but not limited to 26 U.S.C. s.381 or any successor or equivalent provision, that permits a corporation to use the net operating losses of another for federal income tax purposes following certain transactions, including but not limited to those qualifying as reorganizations under the provisions of subparagraph (A), (C), (D), (F) or (G) of paragraph (1) of subsection (a) of section 368 of the federal Internal Revenue Code, 26 U.S.C. s.368, a net operating loss for a privilege period ending after June 30, 1984, may be carried over and allowed as a deduction only by the corporation that sustained the loss; provided however, that in the case of a merger of two or more corporations pursuant to statute of this State or any other jurisdiction, the net operating loss may be carried over only by the corporation that sustained the loss and that is also the surviving corporation following the merger. The net operating loss may not be carried over by a taxpayer that changes its state of incorporation. No net operating loss shall be allowed as a deduction by a corporation resulting from a consolidation pursuant to statute of this State or of any other jurisdiction.

L.2002,c.40,s.27.



Section 54:10A-5 - Franchise Tax.

54:10A-5 Franchise tax.

5.The franchise tax to be annually assessed to and paid by each taxpayer shall be the greater of the amount computed pursuant to this section or the alternative minimum assessment computed pursuant to section 7 of P.L.2002, c.40 (C.54:10A-5a); provided however, that in the case of a taxpayer that is a New Jersey S corporation, an investment company, a professional corporation organized pursuant to P.L.1969, c.232 (C.14A:17-1 et seq.) or a similar corporation for profit organized for the purpose of rendering professional services under the laws of another state, or a person operating on a cooperative basis under Part I of Subchapter T of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1381 et seq., there shall be no alternative minimum assessment computed pursuant to section 7 of P.L.2002, c.40 (C.54:10A-5a).

The amount computed pursuant to this section shall be the sum of the amount computed under subsection (a) hereof, or in the alternative to the amount computed under subsection (a) hereof, the amount computed under subsection (f) hereof, and the amount computed under subsection (c) hereof:

(a)That portion of its entire net worth as may be allocable to this State as provided in section 6, multiplied by the following rates: 2 mills per dollar on the first $100,000,000.00 of allocated net worth; 4/10 of a mill per dollar on the second $100,000,000.00; 3/10 of a mill per dollar on the third $100,000,000.00; and 2/10 of a mill per dollar on all amounts of allocated net worth in excess of $300,000,000.00; provided, however, that with respect to reports covering accounting or privilege periods set forth below, the rate shall be that percentage of the rate set forth in this subsection for the appropriate year:

Accounting or Privilege

Periods Beginning on orThe Percentage of the Rate

after:to be Imposed Shall be:

April 1, 198375%

July 1, 198450%

July 1, 198525%

July 1, 19860

(b)(Deleted by amendment, P.L.1968, c.250, s.2.)

(c)(1) For a taxpayer that is not a New Jersey S corporation, 3 1/4% of its entire net income or such portion thereof as may be allocable to this State as provided in section 6 of P.L.1945, c.162 (C.54:10A-6) plus such portion thereof as is specifically assigned to this State as provided in section 5 of P.L.1993, c.173 (C.54:10A-6.1); provided, however, that with respect to reports covering accounting or privilege periods or parts thereof ending after December 31, 1967, the rate shall be 4 1/4%; and that with respect to reports covering accounting or privilege periods or parts thereof ending after December 31, 1971, the rate shall be 5 1/2%; and that with respect to reports covering accounting or privilege periods or parts thereof ending after December 31, 1974, the rate shall be 7 1/2%; and that with respect to reports covering privilege periods or parts thereof ending after December 31, 1979, the rate shall be 9%; provided however, that for a taxpayer that has entire net income of $100,000 or less for a privilege period and is not a partnership the rate for that privilege period shall be 7 1/2% and provided further that for a taxpayer that has entire net income of $50,000 or less for a privilege period and is not a partnership the rate for that privilege period shall be 6 1/2%.

(2)For a taxpayer that is a New Jersey S corporation:

(i)for privilege periods ending on or before June 30, 1998 the rate determined by subtracting the maximum tax bracket rate provided under N.J.S.54A:2-1 for the privilege period from the tax rate that would otherwise be applicable to the taxpayer's entire net income for the privilege period if the taxpayer were not an S corporation provided under paragraph (1) of this subsection for the privilege period; and

(ii)For a taxpayer that has entire net income in excess of $100,000 for the privilege period, for privilege periods ending on or after July 1, 1998, but on or before June 30, 2001, the rate shall be 2%,

for privilege periods ending on or after July 1, 2001, but on or before June 30, 2006, the rate shall be 1.33%,

for privilege periods ending on or after July 1, 2006, but on or before June 30, 2007, the rate shall be 0.67%, and

for privilege periods ending on or after July 1, 2007 there shall be no rate of tax imposed under this paragraph; and

(iii) For a taxpayer that has entire net income of $100,000 or less for privilege periods ending on or after July 1, 1998, but on or before June 30, 2001 the rate for that privilege period shall be 0.5%, and for privilege periods ending on or after July 1, 2001 there shall be no rate of tax imposed under this paragraph.

(iv)The taxpayer's rate determined under subparagraph (i), (ii) or (iii) of this paragraph shall be multiplied by its entire net income that is not subject to federal income taxation or such portion thereof as may be allocable to this State pursuant to sections 6 through 10 of P.L.1945, c.162 (C.54:10A-6 through 54:10A-10) plus such portion thereof as is specifically assigned to this State as provided in section 5 of P.L.1993, c.173 (C.54:10A-6.1).

(3)For a taxpayer that is a New Jersey S corporation, in addition to the amount, if any, determined under paragraph (2) of this subsection, the tax rate that would otherwise be applicable to the taxpayer's entire net income for the privilege period if the taxpayer were not an S corporation provided under paragraph (1) of this subsection for the privilege period multiplied by its entire net income that is subject to federal income taxation or such portion thereof as may be allocable to this State pursuant to sections 6 through 10 of P.L.1945, c.162 (C.54:10A-6 through 54:10A-10).

(d)Provided, however, that the franchise tax to be annually assessed to and paid by any investment company or real estate investment trust, which has elected to report as such and has filed its return in the form and within the time provided in this act and the rules and regulations promulgated in connection therewith, shall, in the case of an investment company, be measured by 40% of its entire net income and 40% of its entire net worth, and in the case of a real estate investment trust, by 4% of its entire net income and 15% of its entire net worth, at the rates hereinbefore set forth for the computation of tax on net income and net worth, respectively, but in no case less than $250, and further provided, however, that the franchise tax to be annually assessed to and paid by a regulated investment company which for a period covered by its report satisfies the requirements of Chapter 1, Subchapter M, Part I, Section 852(a) of the federal Internal Revenue Code shall be $250.

(e)The tax assessed to any taxpayer pursuant to this section shall not be less than $25 in the case of a domestic corporation, $50 in the case of a foreign corporation, or $250 in the case of an investment company or regulated investment company. Provided however, that for privilege periods beginning in calendar year 1994 and thereafter the minimum taxes for taxpayers other than an investment company or a regulated investment company shall be as provided in the following schedule:

Period Beginning DomesticForeign

In Calendar YearCorporationCorporation

Minimum TaxMinimum Tax

1994$ 50$100

1995$100$200

1996$150$200

1997$200$200

1998$200$200

1999$200$200

2000$200$200

2001$210$210

and for calendar years 2002 through 2005 the minimum tax for all taxpayers shall be $500, and for calendar year 2006 through calendar year 2011 the minimum tax for all corporations, and for privilege periods beginning in calendar year 2012 and thereafter the minimum tax for corporations that are not New Jersey S corporations shall be based on the New Jersey gross receipts, as defined for the purposes of this section pursuant to section 7 of P.L.2002, c.40 (C.54:10A-5a), of the taxpayer pursuant to the following schedule:

New Jersey Gross Receipts:Minimum Tax:

Less than $100,000. . . . . . . .$500

$100,000 or more but

less than $250,000 . . . . . . . $750

$250,000 or more but

less than $500,000. . . . . . $1,000

$500,000 or more but

less than $1,000,000 . . . . . . $1,500

$1,000,000 or more . . . . . . $2,000

and for privilege periods beginning in calendar year 2012 and thereafter the minimum tax for corporations that are New Jersey S corporations shall be based on the New Jersey gross receipts, as defined for the purposes of this section pursuant to section 7 of P.L.2002, c.40 (C.54:10A-5a), of the taxpayer pursuant to the following schedule:

New Jersey Gross Receipts:Minimum Tax:

Less than $100,000 . . . . . . .$375

$100,000 or more but

less than $250,000. . . . . . . $562.50

$250,000 or more but

less than $500,000. . . . . . $750

$500,000 or more but

less than $1,000,000 . . . . . . $1,125

$1,000,000 or more . . . . . . $1,500

provided however, that for a taxpayer that is a member of an affiliated group or a controlled group pursuant to section 1504 or 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1504 or 1563, and whose group has total payroll of $5,000,000 or more for the privilege period, the minimum tax shall be $2,000 for the privilege period.

(f)In lieu of the portion of the tax based on net worth and to be computed under subsection (a) of this section, any taxpayer, the value of whose total assets everywhere, less reasonable reserves for depreciation, as of the close of the period covered by its report, amounts to less than $150,000, may elect to pay the tax shown in a table which shall be promulgated by the director.

(g)Provided however, that for privilege periods beginning on or after January 1, 2001 but before January 1, 2002 the franchise tax annually assessed to and paid by a taxpayer:

(1)that is a limited liability company or foreign limited liability company classified as a partnership for federal income tax purposes shall be the amount determined pursuant to the provisions of section 3 of P.L.2001, c.136 (C.54:10A-15.6); or

(2)that is a limited partnership or foreign limited partnership classified as a partnership for federal income tax purposes shall be the amount determined pursuant to the provisions of section 4 of P.L.2001, c.136 (C.54:10A-15.7).

(h)Provided however, that for privilege periods beginning on or after January 1, 2002 the franchise tax annually assessed to and paid by a taxpayer that is a partnership shall be the amount determined pursuant to the provisions of section 12 of P.L.2002, c.40 (C.54:10A-15.11).

(i)(Deleted by amendment, P.L.2008, c.120)

L.1945, c.162, s.5; amended 1947, c.50, s.2; 1948, c.459, s.2; 1953, c.236; 1954, c.88, s.1; 1958, c.63, s.2; 1959, c.162; 1959, c.190; 1966, c.134, s.1; 1968, c.112, s.1; 1968, c.250, s.2; 1970, c.93, s.1; 1972, c.25, s.1; 1972, c.89, s.2; 1975, c.162, s.1; 1979, c.280, s.1; 1982, c.55, s.2; 1983, c.75; 1993, c.173, s.2; 1995, c.246; 1997, c.40; 2001, c.23; 2001, c.136, s.2; 2002, c.40, s.6; 2006, c.38, s.2; 2008, c.120, s.1; 2011, c.84, s.1.



Section 54:10A-5.1 - Corporation Surtax

54:10A-5.1. Corporation surtax
In addition to the franchise tax paid by each taxpayer under subsection (c) of section 5 of P.L. 1945, c. 162 (C. 54:10A-5), every taxpayer shall be assessed and shall pay a surtax equal to a percentage rate established pursuant to section 2 of this 1986 supplementary act applied to its entire net income or such portion thereof as may be allocable to this State as provided in section 6 of P.L. 1945, c. 162 (C. 54:10A-6). The surtax imposed under this section shall be due and payable in accordance with section 15 of P.L. 1945, c. 162 (C. 54:10A-15). The surtax shall be administered pursuant to the provisions of P.L. 1945, c. 162 (C. 54:10A-1 et seq.).

L. 1986, c. 144, s. 1, eff. Nov. 12, 1986, operative Nov. 12, 1986; per s.5 as amended by s.7 of 1988, c.106, section expired for accounting periods ending after June 30, 1994.



Section 54:10A-5.2 - Determination Of Rate

54:10A-5.2. Determination of rate
The Director of the Division of Taxation, in the Department of the Treasury shall, on or before May 30, 1988 and on or before May 30 annually thereafter, review the most recent annual revenue collections in order to estimate the revenue collections from the franchise tax paid pursuant to subsection (c) of section 5 of P.L. 1945, c.162 (C.54:10A-5), attributable solely to changes in federal income tax laws effectuated by the "Tax Reform Act of 1986," Pub.L.99-514 (100 Stat. 2085, 26 U.S.C.s.1 et seq.), which estimate shall be made in multiples of $1,000,000.00. The director on or before May 30, 1988 and on or before May 30 annually thereafter, shall provide a certification of the estimate of these revenues to the Legislature. The surtax rate in section 1 of this 1986 supplementary act shall be determined pursuant to the following formula: R = .5% x ((CA-FA)/60,000,000) where: R is the surtax percentage rate, which shall not be less than zero; FA is the corporate business tax revenue amount, estimated by the director, attributable solely to changes in federal income tax laws effectuated by the "Tax Reform Act of 1986," Pub.L.99-514 ; and, CA is equal to 40,000,000 for the first certification year, 45,000,000 for the second certification year, 50,000,000 for the third certification year, 45,000,000 for the fourth certification year, 45,000,000 for the fifth certification year, and 45,000,000 for the sixth certification year.

The rate of surtax determined shall only be for the report covering the accounting or privilege period ending on or after July 31 of the calendar year in which the certification is made but no later than June 30 of the calendar year next succeeding the calendar year in which the certification was made.

L. 1986, c. 144, s. 2; amended 1988,c.106,s.5; per s.5 as amended by s.7 of 1988, c.106, section expired for accounting periods ending after June 30, 1994.



Section 54:10A-5.3 - Recycling Equipment Tax Credit

54:10A-5.3 Recycling equipment tax credit
a. A taxpayer who purchases recycling equipment certified by the Commissioner of the Department of Environmental Protection pursuant to subsection b. of this section, to be used exclusively within this State, except for vehicles which are to be used primarily within this State, shall be entitled to a credit as provided herein against the tax imposed pursuant to section 5 of P.L. 1945, c. 162 (C. 54:10A-5) in an amount equal to 50% of the cost of the recycling equipment less the amount of any loan received pursuant to section 56 of P.L. 1981, c. 278 (C. 13:1E-96). The tax imposed pursuant to section 5 of P.L. 1945, c. 162 shall first be reduced by the amount of any credit allowable pursuant to section 19 of P.L. 1983, c. 303 (C. 52:27H-78) prior to applying the credit allowed pursuant to this section. The amount of the credit claimed in the tax year for which certification of equipment is received, and the amount of credit claimed therefor in each tax year thereafter, shall not exceed 20% of the amount of the total credit allowable, shall not exceed 50% of the tax liability which would be otherwise due, and shall not reduce the amount of tax liability to less than the statutory minimum provided in subsection (e) of section 5 of P.L. 1945, c. 162. For the purposes of this section, "recycling equipment" means new vehicles used exclusively for the transportation of post-consumer waste material, or new machinery or new apparatus used exclusively to process post-consumer waste material and manufacturing machinery used exclusively to produce finished products, the composition of which is at least 50% post-consumer waste materials.

"Post-consumer waste material" means any product generated by a business or consumer which has served its intended end use, and which has been separated from solid waste for the purposes of collection, marketing and disposition and which does not include secondary waste material or demolition waste; and "secondary waste material" means waste material generated after the completion of a manufacturing process.

b. In order to qualify for the tax credit pursuant to subsection a. of this section, the taxpayer shall apply for a certification from the Commissioner of the Department of Environmental Protection that certifies that the equipment purchased qualifies as recycling equipment as defined in subsection a. of this section. The certification shall specifically indicate the date of purchase, a description of the equipment, and the cost, and state that the equipment has not previously qualified for a credit pursuant to this section either for the owner or for a previous owner.

Upon certification, the Commissioner of the Department of Environmental Protection shall submit a copy thereof to the taxpayer and the Director of the Division of Taxation. When filing a tax return that includes a claim for a credit pursuant to this section, the taxpayer shall include a copy of the certification and a statement that the recycling equipment is in use in the applicable tax year and is used exclusively in New Jersey, except for vehicles which shall be used primarily in New Jersey. Any credit shall be valid in the tax year in which the certification is approved and any unused portion thereof may be carried forward into subsequent years as provided in subsection a. of this section.

The Commissioner of the Department of Environmental Protection, in consultation with the Director of the Division of Taxation, shall adopt rules and regulations establishing technical specifications and certification requirements for the qualification of recycling equipment for the credit established pursuant to this section.

c. On or before January 31 of each year, the Commissioner of the Department of Environmental Protection shall submit a report to the Governor, the State Treasurer, and the Legislature setting forth the number of certifications that were approved during the preceding calendar year and the cost of each type of recycling equipment which has been certified as qualifying for the credit.

L. 1987, c. 102, s. 42; per s.53, section expired December 31, 1996.



Section 54:10A-5.4 - Short Title

54:10A-5.4. Short title
1. This act shall be known and may be cited as the "New Jobs Investment Tax Credit Act."

L.1993,c.170,s.1.



Section 54:10A-5.5 - Definitions Relative To New Jobs Investment Tax Credit.

54:10A-5.5 Definitions relative to new jobs investment tax credit.

2.As used in this act:

"Business relocation or expansion or investment" means capital investment in a new or expanded business facility in this State.

"Business facility" means any factory, mill, plant, refinery, warehouse, building, complex of buildings or structural components of buildings, and all machinery, equipment and personal property located within this State, used in connection with the operation of the business of a corporation that is subject to the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), and all facility preparation and start-up costs of the taxpayer for the business facility which it capitalizes for federal income tax purposes.

"Compensation" means wages, salaries, commissions or any other form of remuneration paid to employees for personal services.

"Controlled group" means one or more chains of corporations connected through stock ownership with a common parent corporation if stock possessing at least 50% of the voting power of all classes of stock of each of the corporations is owned directly or indirectly by one or more of the corporations; and the common parent owns directly stock possessing at least 50% of the voting power of all classes of stock of at least one of the other corporations.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Expanded business facility" means any business facility, other than a new business facility, resulting from acquisition, construction, reconstruction, installation or erection of improvements or additions to existing property if such improvements or additions are purchased on or after the operative date of this act, but only to the extent of a taxpayer's qualified investment in such improvements or additions.

"New business facility" means a business facility which:

a.is employed by a taxpayer in the conduct of a business which is or will be taxable under P.L.1945, c.162 (C.54:10A-1 et seq.). Such facility shall not be considered a new business facility in the hands of a taxpayer if the taxpayer's only activity with respect to such facility is to lease it to another person;

b.is purchased by a taxpayer and is placed in service or use on or after the operative date of this act;

c.was not purchased by a taxpayer from a related person. The director may waive this requirement if the facility was acquired from a related person for its fair market value and the acquisition was not tax motivated;

d.was not in service or use during the 90-day period immediately prior to transfer of the title to the facility, provided that this restriction for the 90-day period may be waived by the director if the director determines that individuals employed at the facility may be considered as "new employees" as defined in this section.

"New employee" means an individual residing and domiciled in this State, hired by a taxpayer to fill a position or a job in this State which previously did not exist in the taxpayer's business enterprise in this State prior to the date on which the taxpayer's qualified investment is placed in service or use in this State provided that:

a.the individual's duties in connection with the operation of the business facility are on a regular, full-time and permanent basis or regular part-time and permanent basis;

b.the individual is not a related individual as defined in subsection (i) of section 51 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.51, or does not own 10% or more of the business with such ownership interest to be determined under the rules set forth in section 267 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.267;

c.the individual is not an individual who worked for the taxpayer during the six-month period ending on the date the taxpayer's qualified investment is placed in service or use and is rehired by the taxpayer during the six-month period beginning on the date the taxpayer's qualified investment is placed in service or use in this State; and

d.the individual is not an employee for whom the taxpayer is allowed a credit pursuant to section 19 of P.L.1983, c.303 (C.52:27H-78) or section 12 of P.L.1985, c.227 (C.55:19-13).

As used in this definition: "full-time" means employment for at least 140 hours per month at a wage not less than the State or federal minimum wage, if either minimum wage provision is applicable to the business and "permanent basis" does not include employment that is temporary or seasonal and therefore the compensation paid to temporary or seasonal employees will not be considered for purposes of sections 4 and 6 of this act; and "part-time" means customarily performing such duties at least 20 hours per week for at least six months during the tax year. In no event shall the number of new employees directly attributable to the qualified investment for the purpose of the credit allowed pursuant to this act exceed the total increase in the taxpayer's average employment in this State for the tax year over the average employment in this State for the previous tax year and in no event shall the number of new employees directly attributable to the qualified investment for the purpose of the credit allowed pursuant to this act exceed one-half of the average employment in this State for the tax year; and provided, that the director may require that the net increase in the taxpayer's employment in this State be determined and certified for the taxpayer's controlled group.

Provided further, however, that individuals filling jobs saved as a direct result of the taxpayer's qualified investment in property purchased for business relocation or expansion on or after the operative date of this act may be treated as new employees filling new jobs if the taxpayer certifies the material facts to the director and the director expressly finds that: but for the new employer purchasing the assets of a business in bankruptcy under chapter 7 or 11 of the United States Bankruptcy Code and such new employer making qualified investment in property purchased for business relocation or expansion, the assets would have been sold by the United States bankruptcy court in a liquidation sale and the jobs so saved would have been lost; or but for the taxpayer's qualified investment in property purchased for business relocation or expansion in this State, the business facility in this State would have closed and the employees located at the facility would have lost their jobs; provided that the director shall not make this certification unless the director finds that the business is insolvent as defined in paragraph (32) of 11 U.S.C. s.101 or that the business facility was destroyed in whole or in significant part by fire, flood or act of God.

"New job" means a job which did not exist in the business of the taxpayer in this State prior to the taxpayer's qualified investment being made, and which is filled by a new employee.

"Partnership" means a syndicate, group, pool, joint venture or other unincorporated organization through or by means of which any business, financial operation or venture is carried on, and which is not a trust or estate, a corporation or a sole proprietorship. The term "partner" includes a member in such a syndicate, group, pool, joint venture or organization.

"Property purchased for business relocation or expansion" means improvements to real property and tangible personal property, but only if that improvement or personal property was constructed or purchased and placed in service or use by the taxpayer, for use as a component part of a new or expanded business facility located in this State.

a.Property purchased for business relocation or expansion shall include only:

(1)improvements to real property placed in service or use on or after the operative date of this act by the taxpayer;

(2)tangible personal property placed in service or use by the taxpayer on or after the operative date of this act, with respect to which depreciation, or amortization in lieu of depreciation, is allowable in determining the corporation business tax liability of the taxpayer under P.L.1945, c.162, and which has a remaining recovery period of three or more years at the time the property is placed in service or use in this State; or

(3)tangible personal property owned and used by the taxpayer at a business location outside this State which is moved into this State on or after the operative date of this act, for use as a component part of a new or expanded business facility located in this State; provided that the property is depreciable or amortizable personal property for income tax purposes, and has a remaining recovery period of three or more years at the time the property is placed in service or use in this State.

b.Property purchased for business relocation or expansion shall not include:

(1)Repair costs, including materials used in the repair, unless for federal income tax purposes, the cost of the repair must be capitalized and not expensed;

(2)Airplanes;

(3)Property which is primarily used outside this State with that use being determined based upon the amount of time the property is actually used both within and without this State;

(4)Property which is acquired incident to the purchase of the stock or assets of the seller unless for good cause shown, the director consents to waiving this disqualification; or

(5)Property purchased on or after the operative date of this act, unless pursuant to a written contract to purchase executed prior to the operative date of this act, the cost or consideration for which cannot be quantified with any reasonable degree of accuracy at the time such property is placed in service or use; provided that if the contract of purchase specifies a minimum purchase price the amount thereof shall be used to determine the qualified investment in such property under section 5 of this act if the property otherwise qualifies as property purchased for business relocation or expansion.

c.Property shall be deemed to have been purchased prior to a specified date only if:

(1)the physical construction, reconstruction or erection of the property was begun prior to the specified date, or such property was constructed, reconstructed, erected or acquired pursuant to a written contract as existing and binding on the purchase prior to the specified date; or

(2)the machinery or equipment was owned by the taxpayer prior to the specified date, or was acquired by the taxpayer pursuant to a binding purchase contract which was in effect prior to the specified date.

"Purchase" means any acquisition of property, including an acquisition pursuant to a lease, but only if:

a.the property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of deductions under section 267 or subsection (b) of section 707 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.267 or s.707;

b.the property is not acquired by one member of a controlled group from another member of the same controlled group. The director may waive this requirement if the property was acquired from a related party for its then fair market value; and

c.the basis of the property for federal income tax purposes, in the hands of the person acquiring it, is not determined:

(1)in whole or in part by reference to the federal adjusted basis of such property in the hands of the person from whom it was acquired; or

(2)under subsection (e) of section 1014 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1014.

"Related person" means:

a.a corporation, partnership, association or trust controlled by the taxpayer;

b.an individual, corporation, partnership, association or trust that is in control of the taxpayer;

c.a corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in control of the taxpayer; or

d.a member of the same controlled group as the taxpayer.

As used in the definition of related person and as is applicable to the definitions of purchase and small or mid-size business taxpayer, "control," with respect to a corporation, means ownership, directly or indirectly, of stock possessing 50% or more of the total combined voting power of all classes of the stock of the corporation entitled to vote; "control," with respect to a trust, means ownership, directly or indirectly, of 50% or more of the beneficial interest in the principal or income of the trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in subsection (c) of section 267 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.267, other than paragraph (3) of subsection (c) of that section.

"Small or mid-size business taxpayer" means a taxpayer that has an annual payroll, as calculated pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6), of $5,000,000 or less and annual gross receipts, as calculated pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6), of not more than $10,000,000 for the tax year in which property purchased for business relocation or expansion is placed in service or use by the taxpayer; provided that beginning with tax years commencing on and after January 1 next following the operative date of P.L.2002, c.40 the director shall prescribe the amount of annual payroll and annual gross receipts which shall apply by increasing each such amount hereinabove by an annual inflation adjustment factor, which prescribed amount shall be rounded to the next lowest multiple of $50. "Annual inflation adjustment factor" means the factor calculated by dividing the consumer price index for urban wage earners and clerical workers for the nation, as prepared by the United States Department of Labor for September of the calendar year prior to the calendar year in which the tax year begins, by that index for September of the calendar year two years prior to the calendar year in which the tax year begins. The annual payroll of a taxpayer shall include the employees of its domestic and foreign affiliates, whether employed on a full-time, part-time, temporary, or other basis, during the preceding 12 months. If a taxpayer has not been in existence for 12 months, the payroll of the taxpayer shall be divided by the number of weeks, including fractions of a week, that it has been in business, and the result multiplied by 52. That amount shall then be added to the 12-month payrolls of its domestic and foreign affiliates to determine the annual payroll of the taxpayer for purposes of this definition. The annual gross receipts of a taxpayer shall include the annual gross receipts of its foreign and domestic affiliates. The annual gross receipts of a taxpayer which has been in business for three or more complete tax years means the average of the annual gross receipts of the business for the last three tax years. For purposes of this definition, the gross receipts of the taxpayer includes receipts from sales of tangible personal property and services, interests, rents, royalties, fees, commissions and receipts from any other source, but less returns and allowances, sales of fixed assets, interaffiliated transactions between a business and its domestic and foreign affiliates, and taxes collected for remittance to a third party, as shown on its books for federal income tax purposes. The annual receipts of a taxpayer that has been in business for less than three complete tax years means its total receipts for the period it has been in business, divided by the number of weeks including fractions of a week that it has been in business, and multiplied by 52. "Affiliates" includes all concerns that are affiliates of each other when either directly or indirectly one concern controls the other or a third party or parties controls both. In determining whether concerns are independently owned and operated and whether or not affiliation exists, the director shall consider all appropriate factors, including common ownership, common management and contractual relationships. "Concern" means any business entity organized for profit (even if its ownership is in the hands of a nonprofit entity), having a place of business located in this State, and which makes a contribution to the economy of this State through payment of taxes, or the sale or use in this State of tangible personal property, or the procurement or providing of services in this State, or the hiring of employees who work in this State. "Concern" includes but is not limited to any person as defined in R.S.1:1-2.

"Tax year" means the fiscal or calendar accounting year of a taxpayer.

L.1993,c.170,s.2; amended 2002, c.40, s.18.



Section 54:10A-5.6 - Determination Of Taxpayer Credit Allowed.

54:10A-5.6 Determination of taxpayer credit allowed.

3. a. A taxpayer shall be allowed a credit against the portion of the tax imposed in section 5 of P.L.1945, c.162 (C.54:10A-5), that is attributable to and the direct consequence of the taxpayer's qualified investment in a new or expanded business facility in this State which results in the creation of at least five new jobs in the case of a small or mid-size business taxpayer, or at least 50 new jobs in the case of any other taxpayer, provided that the median compensation of all new jobs included in the taxpayer's determination of the new jobs factor shall not be less than $27,000 per year, provided that beginning with tax years commencing on and after January 1 next following the operative date of this act the director shall adjust the median annual compensation which shall apply as provided in subsection e. of this section. The amount of this credit shall be determined and applied as hereinafter provided.

b.The amount of the credit allowed shall be determined by multiplying the amount of the taxpayer's "qualified investment," determined under section 5 of this act, in "property purchased for business relocation or expansion" by the taxpayer's new jobs factor determined under section 6 of this act. The product of this calculation shall establish the maximum amount of credit allowed under this act due to the qualified investment.

c.The amount of credit allowed shall be taken over a five-year period, at the rate of one-fifth of the amount thereof per tax year, beginning with the tax year in which the taxpayer places the qualified investment in service or use in this State.

d.For purposes of the credit allowed by this section, property shall be considered placed in service or use in the earlier of the following tax years:

(1)The tax year in which, under the taxpayer's depreciation practice, the period for depreciation with respect to such property begins; or

(2)The taxable year in which the property is placed in a condition or state of readiness and availability for a specifically assigned function.

e.Beginning with tax years commencing on and after January 1 next following the operative date of this act the director shall prescribe the annual median compensation of all new jobs included in the taxpayer's determination of new jobs factor by increasing the amount of median compensation set forth in subsection a. of this section by an annual inflation adjustment factor, which prescribed amount shall be rounded to the next lowest multiple of $50. "Annual inflation adjustment factor" means the factor calculated by dividing the consumer price index for urban wage earners and clerical workers for the nation, as prepared by the United States Department of Labor for September of the calendar year prior to the calendar year in which the tax year begins, by that index for September of the calendar year two years prior to the calendar year in which the tax year begins.

L.1993,c.170,s.3; amended 2002, c.40, s.19.



Section 54:10A-5.7 - Determination Of Aggregate Annual Credit Allowed

54:10A-5.7. Determination of aggregate annual credit allowed
4. a. The aggregate annual credit allowed for a tax year shall be an amount equal to the sum of:

(1) The one-fifth part allowed under section 3 for qualified investment placed into service or use during a prior tax year, plus

(2) The one-fifth part allowed under section 3 for qualified investment placed into service or use during the current tax year.

b. (1) The amount determined under subsection a. shall be allowed as a credit against that portion of the taxpayer's corporation business tax liability which is attributable to and the direct result of the taxpayer's qualified investment. The amount determined under subsection a. and allowed as a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162, for a tax year shall not reduce that tax liability by more than 50% of that portion of the taxpayer's tax liability otherwise due for the tax year which is attributable to and the direct result of the taxpayer's qualified investment and shall not reduce the tax liability for the tax year to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

(2) If any amount of credit determined under subsection a. remains after the amount allowed as a credit under the limitations of paragraph (1) of this subsection, that amount of credit remaining shall be refunded to the taxpayer. The amount refunded to the taxpayer shall not exceed 50% of the sum of the amount of property taxes timely paid in the taxable year pursuant to R.S.54:4-1 et seq. and the amount of implicit property taxes paid through rent or lease payments in respect of property taxable pursuant to R.S.54:4-1 et seq., and for which taxes another party that is not a related person is liable, which is attributable to and the direct result of the taxpayer's qualified investment.

c. (1) If the taxes due under section 5 of P.L.1945, c.162 (determined before application of allowable credits against the tax), the sum of the amount of property taxes timely paid in the taxable year pursuant to R.S.54:4-1 et seq. and the amount of implicit property taxes paid through rent or lease payments in respect of property taxable pursuant to R.S.54:4-1 et seq., and for which taxes another party that is not a related person is liable, are not solely attributable to and the direct result of the taxpayer's qualified investment, the amount of those taxes which are so attributable shall be determined by multiplying the amount of taxes due under those acts for the tax year (determined before application of allowable credits against tax) by a fraction, the numerator of which is all compensation paid during the tax year to all employees of the taxpayer employed in this State whose positions are directly attributable to the qualified investment. The denominator of the fraction is the compensation paid during the taxable year to all employees of the taxpayer employed in this State.

(2) Any credits allowable under section 42 of P.L.1987, c.102 (C.54:10A-5.3), section 19 of P.L.1983, c.303 (C.52:27H-78), and section 12 of P.L.1985, c.227 (C.55:19-13), shall be applied against and reduce only the amount of corporation business tax not apportioned to the qualified investment under this act. Provided, that any excess of those credits may be applied against the amount of corporation business tax apportioned to the qualified investment under this act that is not offset by the amount of annual credit against the tax allowed under this act for the tax year, unless their application is otherwise prohibited by P.L.1987, c.102, P.L.1983, c.303, or P.L.1985, c.227.

(3) If any credit for the tax year pursuant to this section remains after application of the provisions of subsections a. and b. of this section, the amount thereof shall be forfeited. No carryover to a subsequent tax year or carryback to a prior tax year shall be allowed for the amount of any unused portion of any annual credit allowance.

d. For the purposes of this act, "implicit property taxes" means 15% of the amount of the rent or lease payments made by the taxpayer in respect of property taxable pursuant to R.S.54:4-1 et seq., and for which taxes another party that is not a related person is liable.

L.1993,c.170,s.4.



Section 54:10A-5.8 - Qualified Investment In Property Purchased For Business Relocation, Expansion

54:10A-5.8. Qualified investment in property purchased for business relocation, expansion
5. a. The qualified investment in property purchased for business relocation or expansion shall be the applicable percentage of the cost of each property purchased for business relocation or expansion which is placed in service or use in this State by the taxpayer during the tax year. Provided, that only the cost of property purchased for business relocation or expansion placed in service or use in this State during the tax year for which the average value of the taxpayer's real and tangible personal property within the State as shall be determined pursuant to subsection (A) of section 6 of P.L.1945, c.162 (C.54:10A-6), is greater than that average value for the previous tax year, shall be considered in determining qualified investment.

b. For the purpose of subsection a., the applicable percentage of any cost of property purchased for business relocation or expansion shall be determined under the following table:

The applicable

If property has a: percentage is:



three year recovery period .................... 35%

five year recovery period ..................... 70%

seven year or more recovery period ............. 100%



The recovery period of any property, for purposes of this section, shall be determined as of the date such property is first placed in service or use in this State by the taxpayer, determined in accordance with section 168 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.168.

c. For purposes of subsection a., the cost of each property purchased for business relocation or expansion shall be determined under the following restrictions:

(1) cost shall not include the value of property given in trade or exchange for the property purchased for business relocation or expansion;

(2) if property is damaged or destroyed by fire, flood, storm or other casualty, or is stolen, the cost of replacement property shall not include any insurance proceeds received in compensation for the loss;

(3) in the case of self-constructed property, the cost thereof shall be the amount properly charged to the capital account for depreciation in accordance with federal income tax law; and

(4) the cost of property used by the taxpayer out-of-State and then brought into this State shall be determined based on the remaining recovery period of the property at the time it is placed in service or use in this State, and the cost shall be the original cost of the property to the taxpayer less straight line depreciation allowable for the tax years or portions thereof the taxpayer used the property outside this State.

(5) The cost of equipment acquired by written lease is the minimum amount required by the agreement, agreements, contract or contracts to be paid over the term of the lease, provided however, that the minimum amount shall not include any amount required to be paid, as determined by the director, after the expiration of the recovery period of the equipment.

d. No amount of cost for property the cost of which qualifies for the credit allowable under section 42 of P.L.1987, c.102 (C.54:10A-5.3), or for the credits allowed under the "Manufacturing Equipment and Employment Investment Tax Credit Act," P.L.1993, c.171 (C.54:10A-5.16 et al.), shall be allowed as qualified investment under this section.

L.1993,c.170,s.5.



Section 54:10A-5.9 - New Jobs Factor To Determine Amount Of Credit Allowed.

54:10A-5.9 New jobs factor to determine amount of credit allowed.

6. a. The new jobs factor used to determine the amount of credit allowed under this act shall be based on the number of new jobs created in this State that are directly attributable to the qualified investment of the taxpayer.

b. (1) (a) For a taxpayer that is not a small or mid-size business taxpayer, if 50 new jobs are created and filled during the tax year in which the qualified investment is placed in service or use in this State, the applicable new jobs factor shall be 0.005. For each 50 additional new jobs over the initial 50, up to 1000 total new jobs, the applicable new jobs factor of 0.005 shall be increased by adding thereto 0.005, up to a maximum new jobs factor of 0.10.

(b)During each of the remaining four years of the five-year credit period, the taxpayer shall redetermine the new jobs factor for the tax year on the annual return based on the average number of new employees employed in new jobs during that tax year (determined on a monthly basis) created as the direct result of the taxpayer's qualified investment.

(2) (a) For a taxpayer that is a small or mid-size business taxpayer, if five new jobs are created and filled during the tax year in which the qualified investment is placed in service or use in this State, the applicable new jobs factor shall be 0.01. For each five additional new jobs over the initial five, up to 100 total new jobs, the applicable new jobs factor of 0.01 shall be increased by adding thereto 0.01, up to a maximum new jobs factor of 0.20.

(b)During each of the remaining four years of the five-year credit period, the taxpayer shall redetermine the new jobs factor for the tax year on the annual return based on the average number of new employees employed in new jobs during that tax year (determined on a monthly basis) created as the direct result of the taxpayer's qualified investment.

c.An employee's position shall be directly attributable to the qualified investment if:

(1)the employee's service is performed or the employee's base of operations is at the new or expanded business facility;

(2)the position did not exist prior to the construction, renovation, expansion or acquisition of the business facility and the making of the qualified investment; and

(3)but for the qualified investment, the position would not have existed.

d.With the annual corporation business tax return filed under P.L.1945, c.162, for each tax year during the five-year credit period for a qualified investment, the taxpayer shall certify:

(1)the new jobs factor for that tax year for the qualified investment;

(2)the amount of the credit allowed for that year for the qualified investment;

(3)that the qualified investment property continued to be used in the business, or if any of it was disposed of during the year, the date of disposition, and that such property was not disposed of prior to expiration of its recovery period, as determined under section 5 of this act; and

(4)that the new jobs are directly attributable to the qualified investment, are filled by individuals who meet the definition of new employee, and the median annual compensation of all new employees is equal to or greater than the minimum median annual compensation required by section 3 of this act.

e.With the annual return for the corporation business tax imposed under P.L.1945, c.162, filed for the tax year in which the qualified investment is first placed in service or use in this State, the taxpayer shall estimate and certify the number of new jobs reasonably projected to be created by it in this State within the period prescribed in subsection g. of this section, that are, or will be directly attributable to the qualified investment of the taxpayer.

f.The hours of part-time employees shall be aggregated to determine the number of equivalent full-time employees for the purpose of determining the new jobs factor pursuant to subsection b. of this section but shall not be so aggregated for the purposes of subsection c. of this section.

g.With the annual return for the tax imposed under P.L.1945, c.162, filed for the third tax year in which the qualified investment is in service or use in this State, the taxpayer shall certify the actual number of new jobs created by it in this State, that are directly attributable to the qualified investment of the taxpayer.

(1)If the actual number of jobs created would result in a higher new jobs factor, the credit allowed under this act shall be redetermined and amended returns filed for the first and second tax years that the qualified investment was in service or use in this State.

(2)If the actual number of jobs created would result in a lower new jobs factor, the credit previously allowed under this act shall be redetermined and amended returns filed for the first and second tax years. Any additional taxes due under P.L.1945, c.162, shall be remitted with the amended returns filed with the director, together with any penalty and interest, for failure to pay any such tax when due as provided in the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.


L.1993,c.170,s.6; amended 2002, c.40, s.20.



Section 54:10A-5.10 - Changes Affecting Tax Credit

54:10A-5.10. Changes affecting tax credit
7. a. If during any tax year, property with respect to which a tax credit has been allowed under this act:

(1) is disposed of prior to the end of its recovery period, as determined under section 5 of this act; or

(2) ceases to be used in a new or expanded business facility of the taxpayer in this State prior to the end of its recovery period, as determined under section 5 of this act, then the unused portion of the credit allowed for such property shall be forfeited for the tax year and all ensuing years. Additionally, except when the property is damaged or destroyed by fire, flood, storm or other casualty, or is stolen, the taxpayer shall redetermine the amount of credit allowed in all earlier years by reducing the applicable percentage of cost of such property allowed under section 5 of this act, to correspond with the percentage of cost allowable for the period of time that the property was actually used in this State in the new or expanded business facility of the taxpayer. The taxpayer shall then file a reconciliation statement with its annual corporation business tax return for the year in which the forfeiture occurs and pay any additional tax owed due to reduction of the amount of credit allowable for such earlier years, together with any penalty and interest for failure to pay any such tax as provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

b. If during any tax year the taxpayer ceases operation of a new or expanded business facility in this State for which a credit was allowed under this act, before expiration of the recovery period of the property with respect to which a tax credit has been allowed under this act, then the unused portion of the allowed credit shall be forfeited for the tax year and all ensuing years. Additionally, except when the cessation is due to fire, flood, storm or other casualty, the taxpayer shall redetermine the amount of credit allowed in earlier years by reducing the applicable percentage of cost of such property allowed under section 5 of this act, to correspond with the percentage of cost allowable for the period of time that the property was actually used in this State in a new or expanded business facility of the taxpayer that is subject to tax under P.L.1945, c.162. The taxpayer shall then file a reconciliation statement with its annual corporation business tax return for the year in which the forfeiture occurs, and pay any additional taxes owed due to reduction of the amount of credit allowable for such earlier years, together with any penalty and interest for failure to pay any such tax as provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

c. If during any tax year subsequent to the tax year in which the new jobs factor is redetermined as provided in section 6 of this act, the average number of employees of the taxpayer, for the then current tax year, employed in positions created because of and directly attributable to the qualified investment falls below the minimum number of new jobs created upon which the taxpayer's annual credit allowance is based, the taxpayer shall calculate what the taxpayer's annual credit allowance would have been had the taxpayer's new jobs factor been determined based upon the average number of employees, for the then current tax year, employed in positions created because of and directly attributable to the qualified investment. The difference between the result of this calculation and the taxpayer's annual credit allowance for the qualified investment as determined under section 3 of this act, shall be forfeited for the then current tax year, and for each succeeding tax year unless for a succeeding tax year the taxpayer's average employment in positions directly attributable to the qualified investment once again meets the level required to enable the taxpayer to utilize its full annual credit allowance for that tax year.

L.1993,c.170,s.7.



Section 54:10A-5.11 - Disposal Of Property; Treatment Under Act.

54:10A-5.11 Disposal of property; treatment under act.

8. a. (1) Property of a small or mid-size business taxpayer shall not be treated as disposed of under section 7 of this act by reason of a mere change in the form of conducting the business as long as the property is retained in a business of a small or mid-size business taxpayer in this State, and the taxpayer retains a controlling interest in the successor business. In this event, the successor business shall be allowed to claim the amount of credit still available with respect to the new or expanded business facility or facilities transferred, and the small or mid-size business taxpayer-transferor shall not be required to redetermine the amount of credit allowed in earlier tax years.

(2)Property of a taxpayer that is not a small or mid-size business taxpayer shall not be treated as disposed of under section 7 of this act by reason of a mere change in the form of conducting the business as long as the property is retained in a business of a taxpayer in this State, and the taxpayer retains a controlling interest in the successor business. In this event, the successor business shall be allowed to claim the amount of credit still available with respect to the new or expanded business facility or facilities transferred, and the taxpayer-transferor shall not be required to redetermine the amount of credit allowed in earlier tax years.

b. (1) Property of a small or mid-size business taxpayer shall be treated as disposed of under section 7 of this act by reason of a change in the form of conducting the business if the property is not retained in a business of a small or mid-size business taxpayer in this State in which the small or mid-size business taxpayer retains a controlling interest.

(2) Property of a small or mid-size business taxpayer shall not be treated as disposed of under section 7 of this act by reason of any transfer or sale to a successor small or mid-size business taxpayer which continues to operate the new or expanded business facility in this State. Upon transfer or sale, the successor shall acquire the amount of credit that remains available under this act for each subsequent tax year and the taxpayer-transferor shall not be required to redetermine the amount of credit allowed in earlier years.

(3)Property of a business that is not a small or mid-size business taxpayer shall not be treated as disposed of under section 7 of this act by reason of any transfer or sale to a successor taxpayer which continues to operate the new or expanded business facility in this State. Upon transfer or sale, the successor shall acquire the amount of credit that remains available under this act for each subsequent tax year and the taxpayer-transferor shall not be required to redetermine the amount of credit allowed in earlier years.

(4)Property of a small or mid-size business taxpayer shall be treated as disposed of under section 7 by reason of any transfer or sale to a successor that is not a small or mid-size business taxpayer, whether or not the successor continues to operate the business in this State. Upon such transfer or sale, the successor shall not acquire any amount of credit under this act and the taxpayer-transferor shall redetermine, as required by this act, the amount of credit allowed in earlier years.

L.1993,c.170,s.8; amended 2002, c.40, s.21.



Section 54:10A-5.12 - Maintenance Of Records

54:10A-5.12. Maintenance of records
9. a. A taxpayer that claims credit under this act shall maintain sufficient records to establish the following facts for each item of qualified property:

(1) its identity;



(2) its actual or reasonably determined cost;



(3) its straight-line depreciation life;



(4) the month and tax year in which it was placed in service;



(5) the amount of credit taken; and



(6) the date it was disposed of or otherwise ceased to be qualified property.

b. A taxpayer that does not keep records required for identification of investment credit property shall be treated as having disposed of, during the tax year, any investment credit property which the taxpayer cannot establish was still on hand in this State at the end of that year.

c. If a taxpayer cannot establish when investment credit property reported for purposes of claiming this credit during a tax year was placed in service, the taxpayer shall be treated as having placed it in service in the most recent prior year in which similar property was placed in service unless the taxpayer can establish that the property placed in service in the most recent year is still on hand. In that event, the taxpayer shall be treated as having placed the property in service in the next most recent year.

L.1993,c.170,s.9.



Section 54:10A-5.13 - Entitlement To Credit Established By Taxpayer

54:10A-5.13. Entitlement to credit established by taxpayer
10. a. The burden of proof shall be on a taxpayer to establish by clear and convincing evidence that the taxpayer is entitled to the credit allowed pursuant to this act.

b. Notwithstanding any provision of this act to the contrary, no credit shall be allowed or applied under this act for any qualified investment property placed in service or use until the person asserting a claim for the allowance of credit under this act makes written application to the director for allowance of the credit as provided in this subsection and receives written acknowledgement of its receipt from the director. An application for credit is timely made if filed no later than the last day of the due date without extensions, for filing the tax return required under section 15 of P.L.1945, c.162 (C.54:10A-15), for the tax year in which the property to which the credit relates is placed in service or use and all information required by the director is provided as part of the application.

c. The failure to timely apply for the credit shall result in the forfeiture of 50% of the annual credit allowance otherwise allowable under this act. This penalty shall apply annually until such application is filed.

L.1993,c.170,s.10.



Section 54:10A-5.14 - Report To Governor, Legislature

54:10A-5.14. Report to Governor, Legislature
11. The Director of the Division of Taxation shall prepare and transmit to the Governor and the Legislature, on or before the second March 1 following the operative date of this section and annually thereafter, a report concerning the revenue cost and distributional impact of this act in such a manner as to facilitate an evaluation of its costs in State tax revenue forgone and its benefits in new job creation. To facilitate an understanding of the gross amount and percentage of credits claimed in relation to the size, number and income of corporations and the number of jobs created, the report shall include statistical analyses of the number and value of applications for credits, credits granted and anticipated to be granted, and the number of new jobs created and anticipated to be created. To facilitate an understanding of the distribution of the use of the credit, or any concentration of such use in a particular industry or by a particular taxpayer, and the creation of new jobs among corporations, the report shall include statistics of credit use and new jobs creation segregated by specific industry, displayed in a manner that facilitates an understanding of the relative distribution of credit claims and uses and the relative distribution of new jobs created. To facilitate an understanding of the distinction between the new jobs created as a result of the credit and the new jobs not resulting from the credit, the report shall include statistics concerning the mean cost in State tax revenue forgone of creating a new job in specific industries, the relative new job creation rates between corporations using the credit and those not using the credit, and increases in employment in the State and the region. The director shall include in the report such further observations and recommendations about the use or administration of the credit as the director deems appropriate.

L.1993,c.170,s.11.



Section 54:10A-5.15 - Provision Of Quarterly Employment Reports

54:10A-5.15. Provision of quarterly employment reports
12. Notwithstanding the provisions of subsection (g) of R.S.43:21-11 to the contrary, the Commissioner of the Department of Labor shall provide the Director of the Division of Taxation such copies of the quarterly reports filed by taxpayers with the Department of Labor pursuant to subparagraph (A) of paragraph (2) of subsection (a) of R.S.43:21-14 as the director may request to verify the qualifications of the taxpayers to the credits allowed under this act. The director shall not use the reports provided for any purpose other than the administration of the credits allowed under this act, and reports so provided shall be deemed files and records of the director pursuant to R.S.54:50-8.

L.1993,c.170,s.12.



Section 54:10A-5.16 - Short Title

54:10A-5.16. Short title
1. This act shall be known and may be cited as the "Manufacturing Equipment and Employment Investment Tax Credit Act."

L.1993,c.171,s.1.



Section 54:10A-5.17 - Definitions.

54:10A-5.17 Definitions.

2.For the purposes of this act:

"Control," with respect to a corporation, means ownership, directly or indirectly, of stock possessing 50% or more of the total combined voting power of all classes of the stock of the corporation entitled to vote; "control," with respect to a trust, means ownership, directly or indirectly, of 50% or more of the beneficial interest in the principal or income of the trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in subsection (c) of section 267 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.267, other than paragraph (3) of subsection (c) of that section.

"Controlled group" means one or more chains of corporations connected through stock ownership with a common parent corporation if stock possessing at least 50% of the voting power of all classes of stock of each of the corporations is owned directly or indirectly by one or more of the corporations; and the common parent owns directly stock possessing at least 50% of the voting power of all classes of stock of at least one of the other corporations.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Full-time employee" means an employee working for the taxpayer for at least 140 hours per month at a wage not less than the State or federal minimum wage, if either minimum wage provision is applicable to the business, on a permanent basis, which does not include employment that is temporary or seasonal.

"Investment credit base" means the cost of qualified equipment. The cost of qualified equipment shall not include the value of equipment given in trade or exchange for the equipment purchased for business relocation or expansion. If equipment is damaged or destroyed by fire, flood, storm or other casualty, or is stolen, the cost of replacement equipment shall not include any insurance proceeds received in compensation for the loss. In the case of self-constructed equipment, the cost thereof shall be the amount properly charged to the capital account for depreciation in accordance with federal income tax law. The cost of equipment acquired by written lease is the minimum amount required by the agreement, agreements, contract or contracts to be paid over the term of the lease, provided however, that the minimum amount shall not include any amount required to be paid, as determined by the director, after the expiration of the useful life of the equipment.

"Number of new employees" means the increase in the average number of full-time employees and full-time employee equivalents residing and domiciled in this State employed at work locations in this State from the employment base year to the employment measurement year. The employment base year is the tax year immediately preceding the tax year for which the credit pursuant to section 3 of P.L.1993, c.171 (C.54:10A-5.18), is allowed, provided that if the taxpayer was not subject to tax and did not have a tax year immediately precede the tax year for which a credit pursuant to section 3 of P.L.1993, c.171 (C.54:10A-5.18), was allowed the employment base year is the tax year in which the credit pursuant to section 3 of P.L.1993, c.171 (C.54:10A-5.18), was allowed. The measurement year is the tax year immediately following the tax year in which the credit pursuant to section 3 of P.L.1993, c.171 (C.54:10A-5.18), was allowed. The hours of part-time employees shall be aggregated to determine the number of full-time employee equivalents.

"Part-time employee" means an employee working for the taxpayer for at least 20 hours per week for at least six months during the tax year.

"Purchase" means any acquisition of property, including an acquisition pursuant to a lease, but only if:

a.the property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of deductions under section 267 or subsection (b) of section 707 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.267 or s.707;

b.the property is not acquired by one member of a controlled group from another member of the same controlled group. The director may waive this requirement if the property was acquired from a related person for its then fair market value; and

c.the basis of the property for federal income tax purposes, in the hands of the person acquiring it, is not determined:

(1)in whole or in part by reference to the federal adjusted basis of such property in the hands of the person from whom it was acquired; or

(2)under subsection (e) of section 1014 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1014.

"Qualified equipment" means machinery, apparatus or equipment acquired by purchase for use or consumption by the taxpayer directly and primarily in the production of tangible personal property by manufacturing, processing, assembling or refining, as defined pursuant to subsection a. of section 25 of P.L.1980, c.105 (C.54:32B-8.13), having a useful life of four or more years, placed in service in this State and machinery, apparatus or equipment acquired by purchase for use or consumption directly and primarily in the generation of electricity as defined pursuant to subsection b. of section 25 of P.L.1980, c.105 (C.54:32B-8.13) to the point of connection to the grid, or in the generation of thermal energy, having a useful life of four or more years, placed in service in this State. Qualified equipment does not include tangible personal property which the taxpayer contracts or agrees to lease or rent to another person or licenses another person to use.

"Related person" means:

a.a corporation, partnership, association or trust controlled by the taxpayer;

b.an individual, corporation, partnership, association or trust that is in control of the taxpayer;

c.a corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in control of the taxpayer; or

d.a member of the same controlled group as the taxpayer.

"Tax year" means the fiscal or calendar accounting year of a taxpayer.

L.1993,c.171,s.2; amended 2001, c.399.



Section 54:10A-5.18 - Taxpayer Credit.

54:10A-5.18 Taxpayer credit.

3. a. A taxpayer shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to 2% of the investment credit base of qualified equipment placed in service in the tax year, up to a maximum allowed credit for the tax year of $1,000,000; provided however, that if a taxpayer has 50 or fewer employees (an average number of full-time employees and full-time employee equivalents of 50 or less) and entire net income to be used as a measure of the tax determined pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6) of less than $5,000,000 for the tax year, the taxpayer shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to 4% of the investment credit base of qualified equipment placed in service in the tax year, up to a maximum allowed credit for the tax year of $1,000,000.

b. The tax imposed for the tax year pursuant to section 5 of P.L.1945, c.162, shall first be reduced by the amount of any credit allowed pursuant to section 19 of P.L.1983, c.303 (C.52:27H-78), then by any credit allowed pursuant to section 12 of P.L.1985, c.227 (C.55:19-13), then by any credit allowed pursuant to section 42 of P.L.1987, c.102 (C.54:10A-5.3), prior to applying any credits allowable pursuant to this section. Credits allowable pursuant to this section shall be applied in the order of the credits' tax years. The amount of the credits applied under this section and section 4 of P.L.1993, c.171 (C.54:10A-5.19), against the tax imposed pursuant to section 5 of P.L.1945, c.162, for a tax year shall not exceed 50% of the tax liability otherwise due and shall not reduce the tax liability to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

c.The amount of tax year credit otherwise allowable under subsection a. of this section which cannot be applied for the tax year due to the limitations of subsection b. of this section may be carried over, if necessary, to the seven tax years following a credit's tax year. Provided however, that a taxpayer may not carry over any amount of credit or credits allowed under subsection a. of this section to a tax year during which a corporate acquisition with respect to which the taxpayer was a target corporation occurred or during which the taxpayer was a party to a merger or a consolidation, or to any subsequent tax year, if the credit was allowed for a tax year prior to the year of acquisition, merger or consolidation; provided further, however, that if in the case of a corporate merger or corporate consolidation the taxpayer can demonstrate, through the submission of a copy of the plan of merger or consolidation and such other evidence as may be required by the director, the identity of the constituent corporation which was the acquiring person, a credit allowed to the acquiring person may be carried over by the taxpayer. "Acquiring person" means the constituent corporation the stockholders of which own the largest proportion of the total voting power in the surviving or consolidated corporation after the merger or consolidation.

d. (1) With respect to equipment that is three-year property, as described in subsection (e) of section 168 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.168, which is disposed of or ceases to be qualified equipment prior to the end of the 36-month period following being placed in service in this State, the amount of credit allowed shall be that portion of the credit provided for in subsection a. of this section which represents the ratio which the months of qualified use bear to 36, and the difference between the credit taken and the credit allowed for actual use shall be forfeited. Additionally, except when the property is damaged or destroyed by fire, flood, storm or other casualty, or is stolen, the taxpayer shall redetermine the amount of credit allowed for the tax year of the credit by reducing the investment credit base by the cost of the amount of the disposed or disqualified equipment. If the redetermination of the credit results in an increase in final liability for any tax year in which the credit was applied, then, notwithstanding the four year limitation of subsection b. of R.S.54:49-6 to the contrary, the amount of unpaid liability, if any, shall be considered a deficiency for the purposes of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq. The amount of credit allowed for actual use shall be determined by multiplying the original credit by the ratio which the months of qualified use bear to 36.

(2)With respect to property other than that described in subparagraph (1) of this subsection which is disposed of or ceases to be qualified equipment prior to the end of the 60-month period following being placed in service in this State, the amount of credit allowed shall be that portion of the credit provided for in subsection a. of this section which represents the ratio which the months of qualified use bear to 60, and the difference between the credit taken and the credit allowed for actual use shall be forfeited. Additionally, except when the property is damaged or destroyed by fire, flood, storm or other casualty, or is stolen, the taxpayer shall redetermine the amount of credit allowed for the tax year of the credit by reducing the investment credit base by the cost of the amount of the disposed or disqualified equipment. If the redetermination of the credit results in an increase in final liability for any tax year in which the credit was applied, then, notwithstanding the four year limitation of subsection b. of R.S.54:49-6 to the contrary, the amount of unpaid liability, if any, shall be considered a deficiency for the purposes of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq. The amount of credit allowed for actual use shall be determined by multiplying the original credit by the ratio which the months of qualified use bear to 60.

L.1993,c.171,s.3; amended 2004, c.65, s.25.



Section 54:10A-5.19 - Computation Of Tax Credit

54:10A-5.19. Computation of tax credit
4. a. A taxpayer allowed a credit under section 3 of P.L.1993, c.171 (C.54:10A-5.18), with respect to the investment credit base, shall be allowed a credit for the increase in employment by the taxpayer determined by the number of new employees for each of the two tax years next succeeding the tax year for which the credit under section 3 of P.L.1993, c.171 (C.54:10A-5.18), is allowed, in an amount equal to 3% of the investment credit base, not to exceed a maximum allowed amount for each of the two tax years of $1,000 multiplied by the number of new employees.

b. The tax imposed for the tax year pursuant to section 5 of P.L.1945, c.162, shall first be reduced by the amount of any credit allowed pursuant to section 19 of P.L.1983, c.303 (C.52:27H-78), then by any credit allowed pursuant to section 12 of P.L.1985, c.227 (C.55:19-13), then by any credit allowed pursuant to section 42 of P.L.1987, c.102 (C.54:10A-5.3), and then by any credit allowed pursuant to section 3 of P.L.1993, c.171 (C.54:10A-5.18), prior to applying any credits allowable pursuant to this section. Credits allowable pursuant to this section shall be applied in the order of the tax year of the credit allowed pursuant to section 3 of P.L.1993, c.171 (C.54:10A-5.18), to which the credit under this section relates and then by the order of the credits' tax years. The amount of the credits applied under this section and section 3 of P.L.1993, c.171 (C.54:10A-5.18), against the tax imposed pursuant to section 5 of P.L.1945, c.162, for a tax year shall not exceed 50% of the tax liability otherwise due and shall not reduce the tax liability to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

c. The amount of tax year credit otherwise allowable under subsection a. of this section which cannot be applied for the tax year due to the limitations of subsection b. of this section may be carried over, if necessary, to the seven tax years following a credit's tax year. Provided however, that a taxpayer may not carry over any amount of credit or credits allowed under subsection a. of this section to a tax year during which a corporate acquisition with respect to which the taxpayer was a target corporation occurred or during which the taxpayer was a party to a merger or a consolidation, or to any subsequent tax year, if the credit was allowed for a tax year prior to the year of acquisition, merger or consolidation; provided further, however, that if in the case of a corporate merger or corporate consolidation the taxpayer can demonstrate, through the submission of a copy of the plan of merger or consolidation and such other evidence as may be required by the director, the identity of the constituent corporation which was the acquiring person, a credit allowed to the acquiring person may be carried over by the taxpayer. "Acquiring person" means the constituent corporation the stockholders of which own the largest proportion of the total voting power in the surviving or consolidated corporation after the merger or consolidation.

d. (1) With respect to equipment that is three-year property, as described in subsection (e) of section 168 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.168, which is disposed of or ceases to be qualified equipment prior to the end of the 36 month period following being placed in service in this State, the amount of credit allowed shall be that portion of the credit provided for in subsection a. of this section which represents the ratio which the months of qualified use bear to 36, and the difference between the credit taken and the credit allowed for actual use shall be forfeited. Additionally, except when the property is damaged or destroyed by fire, flood, storm or other casualty, or is stolen, the taxpayer shall redetermine the amount of credit allowed for the tax year of the credit by reducing the investment credit base by the cost of the amount of the disposed or disqualified equipment. If the redetermination of the credit results in an increase in final liability for any tax year in which the credit was applied, then, notwithstanding the four year limitation of subsection b. of R.S.54:49-6 to the contrary, the amount of unpaid liability, if any, shall be considered a deficiency for the purposes of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq. The amount of credit allowed for actual use shall be determined by multiplying the original credit by the ratio which the months of qualified use bear to 36.

(2) With respect to property other than that described in subparagraph (1) of this subsection which is disposed of or ceases to be qualified equipment prior to the end of the 60 month period following being placed in service in this State, the amount of credit allowed shall be that portion of the credit provided for in subsection a. of this section which represents the ratio which the months of qualified use bear to 60, and the difference between the credit taken and the credit allowed for actual use shall be forfeited. Additionally, except when the property is damaged or destroyed by fire, flood, storm or other casualty, or is stolen, the taxpayer shall redetermine the amount of credit allowed for the tax year of the credit by reducing the investment credit base by the cost of the amount of the disposed or disqualified equipment. If the redetermination of the credit results in an increase in final liability for any tax year in which the credit was applied, then, notwithstanding the four year limitation of subsection b. of R.S.54:49-6 to the contrary, the amount of unpaid liability, if any, shall be considered a deficiency for the purposes of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq. The amount of credit allowed for actual use shall be determined by multiplying the original credit by the ratio which the months of qualified use bear to 60.

L.1993,c.171,s.4.



Section 54:10A-5.20 - Maintenance Of Records

54:10A-5.20. Maintenance of records
5. a. A taxpayer that claims credit under this act shall maintain sufficient records to establish the following facts for each item of qualified equipment:

(1) its identity;



(2) its actual or reasonably determined cost;



(3) its useful depreciation life;



(4) the month and tax year in which it was placed in service;



(5) the amount of credit taken; and



(6) the date it was disposed of or otherwise ceased to be qualified equipment.

b. A taxpayer that does not keep records required for identification of qualified equipment shall be treated as having disposed of, during the tax year, any qualified equipment which the taxpayer cannot establish was still on hand in this State at the end of that year.

c. If a taxpayer cannot establish when qualified equipment reported for purposes of claiming this credit during a tax year was placed in service, the taxpayer shall be treated as having placed it in service in the most recent prior year in which similar property was placed in service unless the taxpayer can establish that the property placed in service in the most recent year is still on hand. In that event, the taxpayer shall be treated as having placed the property in service in the next most recent year.

d. The burden of proof shall be on a taxpayer to establish by a preponderance of the evidence that the taxpayer is entitled to the credit allowed pursuant to this act.

L.1993,c.171,s.5.



Section 54:10A-5.21 - Required Reports

54:10A-5.21. Required reports
6. The Director of the Division of Taxation shall prepare and transmit to the Governor, the Legislature, and the State Revenue Forecasting Advisory Commission on or before the September 1 next following the January 1 next following enactment of this section and annually on or before each September 1 thereafter, a report concerning the revenue cost and distributional impact of this act in such a manner as to facilitate an evaluation of its costs in State tax revenue forgone and its benefits in new job creation. To facilitate an understanding of the gross amount and percentage of credits claimed in relation to the size, number and income of corporations and the number of new employees, the report shall include statistical analyses of the number and value of credits granted and anticipated to be granted, and the number of new employees. To facilitate an understanding of the distinction between the number of new employees resulting from the availability of the credits and the number of new employees not resulting from availability of the credits, the report shall include statistics concerning the mean cost, in State tax revenue forgone, of providing the credits resulting in employment of a single full-time employee in specific industries, the relative rate of increase in the number of new employees between corporations using the credit and those not using the credit, and increases in employment in the State and the region. The director shall include in the report such further observations and recommendations about the use or administration of the credit as the director deems appropriate.

The State Revenue Forecasting Advisory Commission shall prepare and transmit to the Governor and Legislature, on or before the November 1 next following the January 1 next following the enactment of this section and biennially on or before each second November 1 thereafter, a report providing a cost-benefit analysis of the credits provided under this act and the retention and stimulation of employment in the manufacturing sector, together with its recommendations as to whether the credits provided under this act should remain permanent.

L.1993,c.171,s.6.



Section 54:10A-5.22 - Election As A New Jersey S Corporation

54:10A-5.22. Election as a New Jersey S corporation
3. a. A corporation may elect, in accordance with the provisions of this section, to be a New Jersey S corporation. In order for an election to be valid, the corporation and each of its shareholders on the day on which the election is made (hereinafter "initial shareholders") must consent to such election and the jurisdictional requirements of becoming a New Jersey S corporation. The form of the election and consent to jurisdictional requirements and the place for filing shall be as prescribed by the Director of the Division of Taxation.

b. Each initial shareholder and the corporation shall consent to the following jurisdictional requirements:

(1) That this State shall have the right and jurisdiction to tax and collect the tax on each shareholder's S corporation income as defined pursuant to section 12 of P.L.1993, c.173 (C.54A:5-10);

(2) That New Jersey's right and jurisdiction to tax the income as set forth in paragraph (1) of this subsection shall not be affected by a change of a shareholder's residency, except as provided by the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.; and

(3) If shareholders that are not initial shareholders of the corporation, while the corporation is a New Jersey S corporation, fail to consent to New Jersey's jurisdiction to tax S corporation income to such shareholders, this State shall have the right and jurisdiction to collect a payment of tax each year directly from the corporation equal to the S corporation income allocated to this State, as defined pursuant to section 12 of P.L.1993, c.173 (C.54A:5-10), of the nonconsenting shareholders for the accounting or privilege period multiplied by the maximum tax bracket rate provided under N.J.S.54A:2-1 for the accounting or privilege period. In such case, the corporation shall have the right, but not the obligation, to recover payments made by the corporation pursuant to this paragraph from each nonconsenting shareholder.

c. A corporation may make an election to become a New Jersey S corporation with respect to an accounting or privilege period for which the corporation is or will be an S corporation. The election for an accounting or privilege period, along with the consents to jurisdictional requirements, shall be filed within one calendar month of the time at which a federal S corporation election would be required if such accounting or privilege period were a "taxable year" for which a federal S corporation election were to be made pursuant to section 1362 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1362. Such elections may only be revoked pursuant to subsection d. of this section. Such election shall terminate immediately upon the corporation's failure to satisfy the definition of a New Jersey S corporation pursuant to paragraph (p) of section 4 of P.L.1945, c.162 (C.54:10A-4).

d. A corporation may revoke an election pursuant to this section on or before the last day of the first accounting or privilege period to which the election would otherwise apply.

L.1993,c.173,s.3.



Section 54:10A-5.23 - Requirements For New Jersey S Corporation

54:10A-5.23. Requirements for New Jersey S corporation
4. a. With respect to each of its shareholders that is not an initial shareholder, a New Jersey S corporation shall satisfy the requirements of either paragraph b. or c. of this section.

b. Deliver a consent to the jurisdictional requirements as set forth in subsection b. of section 3 of P.L.1993, c.173 (C.54:10A-5.22).

c. Make payments to the Director of the Division of Taxation on behalf of each nonconsenting shareholder in an amount equal to the shareholder's pro rata share of S corporation income allocated to this State, as defined pursuant to section 12 of P.L.1993, c.173 (C.54A:5-10), reflected on the corporation's return for the accounting or privilege period, multiplied by the maximum tax bracket rate provided under N.J.S.54A:2-1 in effect at the end of the accounting or privilege period. The payments shall be made no later than the time for filing of the return for the accounting or privilege period. The director may, by regulation, require that amounts estimated to be equal to the liability expected to be due pursuant to this subsection be withheld from any distribution made to a nonconsenting shareholder.

d. If a shareholder that is not an initial shareholder of a New Jersey S corporation fails to deliver a consent to the jurisdictional requirements set forth in subsection b. of section 3 of P.L.1993, c.173 (C.54:10A-5.22), and objects to New Jersey's jurisdiction to withhold payments pursuant to subsection c. of this section, then this State shall have the right and jurisdiction to collect a tax each year directly from the corporation equal to the pro rata share of the S corporation income allocated to this State, as defined pursuant to section 12 of P.L.1993, c.173 (C.54A:5-10), of the nonconsenting shareholder times the maximum tax bracket rate provided under N.J.S.54A:2-1 for the appropriate accounting or privilege period. In such case, the corporation shall have the right, but not the obligation, to recover payments made by the corporation pursuant to this subsection from each nonconsenting shareholder.

L.1993,c.173,s.4.



Section 54:10A-5.24 - Taxpayer Credit For Certain Research Activities.

54:10A-5.24 Taxpayer credit for certain research activities.

1. a. A taxpayer shall be allowed a credit, subject to the provisions of subsection b. of this section, against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to

(1)10% of the excess of the qualified research expenses for the privilege period over the base amount; and

(2)10% of the basic research payments for the privilege period

determined in accordance with section 41 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.41, as in effect on June 30, 1992, and provided that subsection (h) of 26 U.S.C. s.41 relating to termination shall not apply. Provided however, that the terms "qualified research expenses," "base amount," "qualified organization base amount period," "basic research" and any other terms determined by the Director of the Division of Taxation to affect the calculation of the credit shall include only expenditures for research conducted in this State.

b.No credit shall be allowed under section 42 of P.L.1987, c.102 (C.54:10A-5.3), or under the "Manufacturing Equipment and Employment Investment Tax Credit Act," P.L.1993, c.171 (C.54:10A-5.16 et al.), or under P.L.1993, c.170 (C.54:10A-5.4 et seq.), for property or expenditures for which a credit is allowed, or which are includable in the calculation of a credit allowed, under this section.

The order of priority of the application of the credit allowed pursuant to this section and any other credits allowed by law shall be as prescribed by the director. Credits allowable pursuant to this section shall be applied in the order of the privilege periods for which the credits were allowed.

For privilege periods beginning before January 1, 2012, the amount of the credits applied under this section against the tax imposed pursuant to section 5 of P.L.1945, c.162, for the privilege period shall not exceed 50% of the tax liability otherwise due and shall not reduce the tax liability to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

For privilege periods beginning on or after January 1, 2012, the amount of the credits applied under this section against the tax imposed pursuant to section 5 of P.L.1945, c.162, for the privilege period shall not reduce the tax liability to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

The amount of credit otherwise allowable under this section which cannot be applied for the privilege period due to the limitations of this subsection may be carried over, if necessary, to the seven privilege periods following a credit's privilege period.

L.1993, c.175, s.1; amended 2011, c.83, s.1.



Section 54:10A-5.24A - Attachment Of Certificate To Return For Research And Development Tax Credit Carryover.

54:10A-5.24a Attachment of certificate to return for research and development tax credit carryover.

3. a. Notwithstanding the provisions of section 1 of P.L.1993, c.175 (C.54:10A-5.24) to the contrary, a taxpayer that has acquired a corporation business tax benefit certificate pursuant to the provisions of section 1 of P.L.1997, c.334 (C.34:1B-7.42a), that includes the right to a research and development tax credit carryover shall attach that certificate to any return the taxpayer is required to file under P.L.1945, c.162 (C.54:10A-1 et seq.), and shall otherwise apply the credit carryover as evidenced by the certificate according to the provisions of section 1 of P.L.1993, c.175 (C.54:10A-5.24) and any rules or regulations the director may adopt to carry out the provisions of this section.

b.A new or expanding emerging technology or biotechnology company that has surrendered an unused research and development tax credit carryover pursuant to the provisions of section 1 of P.L.1997, c.334 (C.34:1B-7.42a), shall not be allowed a research and development tax credit carryover based upon the right to such a credit carryover as evidenced by the corporation business tax benefit certificate and shall attach a copy of the certificate to any return the taxpayer is required to file under P.L.1945, c.162 (C.54:10A-1 et seq.).

L.1997,c.334,s.3.



Section 54:10A-5.24B - Carryover Of R & D Tax Credit For Certain Taxpayers.

54:10A-5.24b Carryover of R & D tax credit for certain taxpayers.
1. a. Notwithstanding the provisions of subsection b. of section 1 of P.L.1993, c.175 (C.54:10A-5.24) to the contrary, a taxpayer that has been allowed a credit pursuant to that section for the fiscal or calendar accounting period (referred to hereafter as the "tax year") in which the qualified research expenses have been incurred, and basic research payments have been made, for research conducted in this State in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, environmental technology, and medical device technology, shall be allowed to carry over the amount of the tax year credit which cannot be applied for the tax year to each of the 15 tax years following the credit's tax year.

b.As used in this section:

"Advanced computing" means a technology used in the designing and developing of computing hardware and software, including innovations in designing the full spectrum of hardware from hand-held calculators to super computers, and peripheral equipment;

"Advanced materials" means materials with engineered properties created through the development of specialized processing and synthesis technology, including ceramics, high value-added metals, electronic materials, composites, polymers, and biomaterials;

"Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge;

"Electronic device technology" means a technology involving microelectronics, semiconductors, electronic equipment, and instrumentation, radio frequency, microwave, and millimeter electronics, and optical and optic-electrical devices, or data and digital communications and imaging devices;

"Environmental technology" means assessment and prevention of threats or damage to human health or the environment, environmental cleanup, or the development of alternative energy sources; and

"Medical device technology" means a technology involving any medical equipment or product (other than a pharmaceutical product) that has therapeutic value, diagnostic value, or both, and is regulated by the federal Food and Drug Administration.

L.1997,c.351,s.1.



Section 54:10A-5.25 - Installment Payments Of Estimated Corporation Business Tax For Certain Public Utilities.

54:10A-5.25 Installment payments of estimated corporation business tax for certain public utilities.

3. a. Gas, electric, gas and electric and telecommunications public utilities that were subject to a public utility tax either pursuant to P.L.1940, c.4 (C.54:30A-16 et seq.) or P.L.1940, c.5 (C.54:30A-49 et seq.) as of December 31, 1996, shall be required to file and remit installment payments of estimated corporation business tax pursuant to the provisions of subsection (f) of section 15 of P.L.1945, c.162 (C.54:10A-15) during the calendar year in which those taxpayers first become subject to the corporation business tax, provided however, that the provisions of subsection d. of section 5 of P.L.1981, c.184 (C.54:10A-15.4) shall not apply to those taxpayers during that year.

b.A telecommunications public utility that makes an advance payment of its applicable gross receipts and franchise tax to the State in the final year of the existence of such tax and treated such advance payment as an asset on its books and records for that year shall be entitled to a credit against its corporation business tax liability equal to the amount of such advance payment. Any unused portion of the credit may be carried forward in full to future privilege periods, provided however, that in any one privilege period the total amount of such credit which the taxpayer may utilize to pay its corporation business tax liability shall not exceed $5,000,000. Any gas, electric, or gas and electric public utility taxpayer that has made any advance credit payment pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.), shall not be eligible for a credit for such amount or any part thereof to offset any liability under P.L.1945, c.162. Under no circumstances may any portion of an unused $5,000,000 per year credit be subject to refund.

c.All amounts remitted under P.L.1945, c.162 by any gas, electric, gas and electric or telecommunication public utility shall be separately accounted for by the State Treasurer.

d.A public utility, with gas, electric or telecommunications operations or any of them shall file with the Board of Public Utilities amendments to its existing tariffs, contracts or schedules of service designating the appropriate apportionment of its corporation business tax liability in these tariffs, contracts or schedules so that rates will not be increased for any class of ratepayer as a result of the transition to this tax. The board may permit gas, electric, gas and electric or telecommunications public utilities to establish new tariffs, contracts or schedules, or to amend existing tariffs, contracts or schedules, as necessary to comply with the provisions of this act.

e.A qualified taxpayer may claim a corporation business tax credit in accordance with the provisions of section 53 of P.L.1997, c.162 (C.54:30A-117) and for local energy utility franchise taxes paid and subject to the limitations of subparagraph (C) of paragraph (2) of subsection (k) of section 4 of P.L.1945, c.162 (C. 54:10A-4).

f.A municipal electric corporation or utility that is not exempt from the corporation business tax pursuant to subsection j. of section 3 of P.L.1945, c.162 (C.54:10A-3), that is required to file a corporation business tax return but that is not required to file a federal corporation tax return, shall file with the director a pro-forma federal corporation tax return at the same time it files its corporation business tax return. The director may promulgate rules and regulations and issue guidance with respect to all issues related to the pro-forma federal corporation tax return.

L.1997,c.162,s.3; amended 1998, c.114, s.3.



Section 54:10A-5.26 - Determination Of Taxpayer's Liability.

54:10A-5.26 Determination of taxpayer's liability.

4. If, in the first full privilege period commencing after the assessment under the Transitional Energy Facility Assessment Act, established in sections 36 through 49 of P.L.1997, c.162 (C.54:30A-100 through C.54:30A-113), has terminated, or in any subsequent privilege period thereafter, a taxpayer that was formerly subject to the Transitional Energy Facility Assessment Act and whose liability under the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.), for such privilege period after the assessment under the Transitional Energy Facility Assessment Act has terminated, is less than the taxpayer's liability for the first full privilege period as a taxpayer under P.L.1945, c.162, then that taxpayer or corporate or noncorporate legal successor or assignee whether through any reorganization, sale, bankruptcy, consolidation, merger, or other transaction or occurrence of any kind without limitation, shall pay as its liability under P.L.1945, c.162 for any of those privilege periods after the assessment under the Transitional Energy Facility Assessment Act has terminated an amount equal to the higher of:

a. The amount of its corporation business tax liability for that privilege period as would otherwise be computed under P.L.1945, c.162; or

b. The amount of corporation business tax it would be liable to pay for such privilege period if its gas or electric operations were accounted for on a separate basis, pursuant to regulations as may be promulgated by the director.

L.1997,c.162,s.4.



Section 54:10A-5.27 - Consequences Of Failure To Distribute Required Energy Tax Receipts Property Tax Relief.

54:10A-5.27 Consequences of failure to distribute required Energy Tax receipts property tax relief.

5. Notwithstanding the provisions of P.L.1945, c.162 (C.54:10A-1 et seq.) or any other law to the contrary, for a privilege period of a taxpayer, other than a taxpayer that is a gas, electric, and gas and electric, or telecommunications public utility as defined pursuant to subsection (q) of section 4 of P.L.1945, c.162 (C.54:10A-4) pursuant to the amendment to that section 4 made in section 2 of P.L.1997, c.162, in which the taxpayer would otherwise have had a tax liability or minimum tax due under P.L.1945, c.162, during which privilege period the Director of the Division of Budget and Accounting in the Department of the Treasury makes a certification that the provisions of subsection a. of section 4.of P.L.1997, c.167 (C.52:27D-441) have not been met or have been violated by an amendment or supplement to the annual appropriations act, there shall be no liability pursuant to the provisions of P.L.1945, c.162 for any such taxpayer's current privilege period.

L.1997,c.167,s.5.



Section 54:10A-5.28 - Short Title.

54:10A-5.28 Short title.

1.Sections 1 through 3 of P.L.1997, c.349 (C.54:10A-5.28 through 54:10A-5.30) and section 4 of P.L.2013, c.14 (C.54A:4-13) shall be known and may be cited as the "New Jersey Angel Investor Tax Credit Act."

L.1997, c.349, s.1; amended 2013, c.14, s.1.



Section 54:10A-5.29 - Definitions Relative To New Jersey Emerging Technology Businesses.

54:10A-5.29 Definitions relative to New Jersey emerging technology businesses.

2.As used in this act:

"Advanced computing" means a technology used in the designing and developing of computing hardware and software, including innovations in designing the full spectrum of hardware from hand-held calculators to super computers, and peripheral equipment.

"Advanced materials" means materials with engineered properties created through the development of specialized processing and synthesis technology, including ceramics, high value-added metals, electronic materials, composites, polymers, and biomaterials."Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge.

"Control" with respect to a corporation means ownership, directly or indirectly, of stock possessing 80% or more of the total combined voting power of all classes of the stock of the corporation entitled to vote; and "control" with respect to a trust means ownership, directly or indirectly, of 80% or more of the beneficial interest in the principal or income of the trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in subsection (c) of section 267 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.267), other than paragraph (3) of subsection (c) of that section.

"Controlled group" means one or more chains of corporations connected through stock ownership with a common parent corporation if stock possessing at least 80% of the voting power of all classes of stock of each of the corporations is owned directly or indirectly by one or more of the corporations and the common parent owns directly stock possessing at least 80% of the voting power of all classes of stock of at least one of the other corporations.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Electronic device technology" means a technology involving microelectronics, semiconductors, electronic equipment, and instrumentation, radio frequency, microwave, and millimeter electronics, and optical and optic-electrical devices, or data and digital communications and imaging devices.

"Information technology" means software publishing, motion picture and video production, television production and post-production services, telecommunications, data processing, hosting and related services, custom computer programming services, computer system design, computer facilities management services, other computer related services, and computer training.

"Life sciences" means the production of medical equipment, ophthalmic goods, medical or dental instruments, diagnostic substances, biopharmaceutical products; or physical and biological research.

"Medical device technology" means a technology involving any medical equipment or product (other than a pharmaceutical product) that has therapeutic value, diagnostic value, or both, and is regulated by the federal Food and Drug Administration.

"Mobile communications technology" means a technology involving the functionality and reliability of transmission of voice and multimedia data using a communication infrastructure via a computer or a mobile device, that shall include but shall not be limited to smartphones, electronic books and tablets, mp3 players, motor vehicle electronics, home entertainment systems, and other wireless appliances, without having connected to any physical or fixed link.

"New Jersey emerging technology business" means a company with fewer than 225 employees, of whom at least 75 percent are filling a position in New Jersey, that is doing business, employing or owning capital or property, or maintaining an office in this State and: (1) has qualified research expenses paid or incurred for research conducted in this State; (2) conducts pilot scale manufacturing in this State; or (3) conducts technology commercialization in this State in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, information technology, life sciences, medical device technology, mobile communications technology, or renewable energy technology.

"Partnership" means a syndicate, group, pool, joint venture or other unincorporated organization through or by means of which any business, financial operation or venture is carried on, and which is not a trust or estate, a corporation or a sole proprietorship.

"Pilot scale manufacturing" means design, construction, and testing of preproduction prototypes and models in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, information technology, life sciences, medical device technology, mobile communications technology, and renewable energy technology, other than for commercial sale, excluding sales of prototypes or sales for market testing if total gross receipts, as calculated in the manner provided in section 6 of P.L.1945, c.162 (C.54:10A-6), from such sales of the product, service or process do not exceed $1,000,000.

"Qualified investment" means the non-refundable transfer of cash to a New Jersey emerging technology business by a taxpayer that is not a related person of the New Jersey emerging technology business, the transfer of which is in connection with either (1) a transaction in exchange for stock, interests in partnerships or joint ventures, licenses (exclusive or non-exclusive), rights to use technology, marketing rights, warrants, options or any items similar to those included herein, including but not limited to options or rights to acquire any of the items included herein; or (2) a purchase, production, or research agreement.

"Qualified research expenses" means qualified research expenses as defined in section 41 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.41), as in effect on June 30, 1992, in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, information technology, life sciences, medical device technology, mobile communications technology, or renewable energy technology.

"Related person" means:

a.a corporation, partnership, association or trust controlled by the taxpayer;

b.an individual, corporation, partnership, association or trust that is in the control of the taxpayer;

c.a corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in the control of the taxpayer; or

d.a member of the same controlled group as the taxpayer.

"Renewable energy technology" means a technology involving the generation of electricity from solar energy; wind energy; wave or tidal action; geothermal energy; the combustion of gas from the anaerobic digestion of food waste and sewage sludge at a biomass generating facility; the combustion of methane gas captured from a landfill; and a fuel cell powered by methanol, ethanol, landfill gas, digestor gas, biomass gas, or other renewable fuel but not powered by a fossil fuel.

"Tax year" means the fiscal or calendar accounting period of a taxpayer.

L.1997, c.349, s.2; amended 2013, c.14, s.2.



Section 54:10A-5.30 - Taxpayer Allowed Credit.

54:10A-5.30 Taxpayer allowed credit.

3. a. A taxpayer, upon approval of the taxpayer's application therefor by the New Jersey Economic Development Authority and in consultation with the director, shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to 10% of the qualified investment made by the taxpayer in a New Jersey emerging technology business, up to a maximum allowed credit of $500,000 for the tax year for each qualified investment made by the taxpayer.

b.A credit shall not be allowed pursuant to section 1 of P.L.1993, c.175 (C.54:10A-5.24), for expenses paid from funds for which a credit is allowed, or which are includable in the calculation of a credit allowed, under this section.

Notwithstanding any other provision of law, the order of priority in which the credit allowed by this section and any other credits allowed by law may be taken shall be as prescribed by the director.

c.Except as provided in subsection d. of this section, the amount of tax year credit otherwise allowable under this section which cannot be applied for the tax year against tax liability otherwise due for that tax year may either be carried over, if necessary, to the 15 tax years following the tax year for which the credit was allowed or, at the election of the taxpayer, be claimed as and treated as an overpayment for the purposes of R.S.54:49-15, provided, however, that section 7 of P.L.1992, c.175 (C.54:49-15.1) shall not apply.

d.A taxpayer may not carry over any amount of credit allowed under subsection a. of this section to a tax year during which a corporate acquisition with respect to which the taxpayer was a target corporation occurred or during which the taxpayer was a party to a merger or a consolidation, or to any subsequent tax year, if the credit was allowed for a tax year prior to the year of acquisition, merger or consolidation, except that if in the case of a corporate merger or corporate consolidation the taxpayer can demonstrate, through the submission of a copy of the plan of merger or consolidation and such other evidence as may be required by the director, the identity of the constituent corporation which was the acquiring person, a credit allowed to the acquiring person may be carried over by the taxpayer. As used in this subsection, "acquiring person" means the constituent corporation the stockholders of which own the largest proportion of the total voting power in the surviving or consolidated corporation after the merger or consolidation.

e.The Executive Director of the New Jersey Economic Development Authority, in consultation with the director, shall adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement sections 1 through 3 of P.L.1997, c.349 (C.54:10A-5.28 through 54:10A-5.30) and section 4 of P.L.2013, c.14 (C.54A:4-13), including but not limited to: examples of and the determination of qualified investments of which applicants must provide documentation with their tax credit application; the promulgation of procedures and forms necessary to apply for a credit; and provisions for credit applicants to be charged an initial application fee, and ongoing service fees, to cover the administrative costs related to the credit.

The amount of credits approved by the Executive Director of the New Jersey Economic Development Authority, and in consultation with the director, pursuant to subsection a. of this section and pursuant to section 4 of P.L.2013, c.14 (C.54A:4-13) shall not exceed a cumulative total of $25,000,000 in any calendar year to apply against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) and the tax imposed pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. If the cumulative amount of credits allowed to taxpayers in a calendar year exceeds the amount of credits available in that year, then taxpayers who have first applied for and have not been allowed a credit amount for that reason shall be allowed, in the order in which they have submitted an application, the amount of the tax credit on the first day of the next succeeding calendar year in which tax credits under this section and section 4 of P.L.2013, c.14 (C.54A:4-13) are not in excess of the amount of credits available.

L.1997, c.349, s.3; amended 2013, c.14, s.3.



Section 54:10A-5.31 - Tax Credit For Purchase Of Effluent Treatment, Conveyance Equipment.

54:10A-5.31 Tax credit for purchase of effluent treatment, conveyance equipment.

1. a. (1) A taxpayer who in a privilege period purchases treatment equipment or conveyance equipment for use exclusively within this State, shall be allowed a credit as provided herein against the tax imposed for that privilege period pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) in an amount equal to 50% of the cost of the treatment equipment or conveyance equipment less the amount of any loan received pursuant to section 5 of P.L.1981, c.278 (C.13:1E-96) and excluding the amount of any sales and use tax paid pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.), provided that the Commissioner of the Department of Environmental Protection has issued a determination under subsection b. of this section that the operation of the system of equipment and the reuse of wastewater effluent that results therefrom are or will be beneficial to the environment. The amount of the credit claimed for the privilege period in which the purchase of treatment equipment or conveyance equipment is made, and the amount of credit claimed therefor in each privilege period thereafter, shall not exceed 20% of the amount of the total credit allowable, shall not, together with any other credits allowed by law, exceed 50% of the tax liability which would be otherwise due, and shall not reduce the amount of tax liability to less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162 (C.54:10A-5). An unused credit amount may be carried forward, if necessary, for use in future privilege periods. Notwithstanding any other provision of law, the order of priority in which the credit allowed under this section and any other credits allowed by law may be taken shall be as prescribed by the director.

A taxpayer who, in a privilege period, purchased treatment equipment or conveyance equipment, but who did not receive approval of an application for determination pursuant to subsection b. of this section before filing a return for that privilege period, may, in accordance with the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., and subject to the provisions of this section, file with the director a claim for the credit for that privilege period and any subsequent privilege period, as appropriate.

For the purposes of this section, "treatment equipment" means any equipment that is used exclusively to treat effluent from a primary wastewater treatment facility, which effluent would otherwise have been discharged into the waters of the State, for purposes of reuse in an industrial process thereafter, and "conveyance equipment" means any equipment that is used exclusively to transport that effluent to the facility in which the treatment equipment has been or is to be installed and to transport the product of that further treatment to the site of that reuse.

(2)If a person who purchases treatment equipment or conveyance equipment for which the Commissioner of the Department of Environmental Protection has issued a determination of environmentally beneficial operation pursuant to subsection b. of this section is a partnership, limited liability company, or other person classified as a partnership for federal tax purposes and not subject to the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), a portion of the amount of the credit otherwise allowed to the purchaser pursuant to paragraph (1) of this subsection shall be allowed to each owner of that purchaser that is subject to the tax in proportion to the owner's share of the income of the purchaser. The purchaser shall be treated as the taxpayer for the purpose of administering the provisions of this section.

b.In order to qualify for the tax credit pursuant to subsection a. of this section, the taxpayer shall apply for a determination from the Commissioner of the Department of Environmental Protection that the equipment with respect to which the credit is sought (1)qualifies as treatment equipment or conveyance equipment as defined in subsection a. of this section, and (2) is or will be in its operation, considered in conjunction with the reuse of the further treated wastewater effluent that results from that operation, beneficial to the environment. The application shall be submitted in writing in a form as the commissioner shall prescribe and shall specifically include; the date or anticipated date of purchase of the equipment, a physical and functional description of the equipment, the cost, the name and address or location of each primary wastewater treatment facility from which effluent is or is to be received for further treatment, the name and address or location of each facility to which the effluent is or is to be conveyed after the further treatment for reuse, the nature of the reuse, the location of any site at which the wastewater that has been or is to be further treated is being or is to be discharged either prior to or after reuse, the volume of such wastewater that is or is to be reused, the portion of that volume that is or is to be consumed in that reuse and the portion thereof that is or is to be discharged thereafter, and the taxpayer's explanation of how the operation of the system and the reuse of the wastewater effluent that has been further treated are or will be beneficial to the environment. The application shall also include the taxpayer's affidavit that, to the best of the taxpayer's knowledge, the equipment has not previously qualified for a credit pursuant to this section either for the taxpayer or other owner or for a previous owner.

Upon approval of the application, the Commissioner of the Department of Environmental Protection shall submit a copy of the determination of equipment qualification and environmentally beneficial operation to the taxpayer and the Director of the Division of Taxation. When filing a tax return that includes a claim for a credit pursuant to this section, the taxpayer shall include a copy of the determination and the taxpayer's affidavit that the treatment equipment or conveyance equipment is or will be used exclusively in New Jersey. Any credit shall be initially allowed for the privilege period in which the equipment is purchased, and any unused portion thereof may be carried forward into subsequent privilege periods as provided in subsection a. of this section.

The Commissioner of the Department of Environmental Protection, in consultation with the Director of the Division of Taxation, shall adopt rules and regulations establishing technical and administrative requirements for the qualification of treatment equipment and conveyance equipment, and for the determination that the operation of a system of such equipment and the reuse of wastewater effluent that has been treated thereby are beneficial to the environment, for the purpose of establishing a taxpayer's eligibility for a credit pursuant to this section. In the development and adoption of the rules and regulations prescribed under this act and of any procedure for making application for a credit under subsection a. of this section, the commissioner, in consultation with the director, shall to the greatest extent possible ensure that they are consolidated or consistent with any corresponding rules, regulations, and procedures established under P.L. , c. (C. ) (now pending before the Legislature as Senate Bill No. 1210 (1R) and Assembly Bill No. 2695 of 2000) and P.L.2001, c.322.

c.No amount of cost included in calculation of the credit allowed under this section shall be included in the costs for calculation of any other credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5).

d.On or before January 31 of each year, the Commissioner of the Department of Environmental Protection shall submit a report to the Governor, the State Treasurer, and the Legislature setting forth the number of taxpayer applications under subsection b. of this section that were approved during the preceding calendar year and the cost of each type of equipment which has been determined to qualify for the credit.

L.2001,c.321,s.1.



Section 54:10A-5.32 - Temporary Regulations For Effluent Treatment Tax Credit.

54:10A-5.32 Temporary regulations for effluent treatment tax credit.

2.Notwithstanding the provisions of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Commissioner of the Department of Environmental Protection may, immediately upon filing with the Office of Administrative Law, adopt such temporary regulations as the commissioner deems necessary to implement the provisions of section 1 of P.L.2001, c.321 (C.54:10A-5.31), which regulations shall be effective for a period not to exceed 270 days from the date of the filing, but in no case after one year from the effective date of that P.L.2001, c.321. The regulations may thereafter be amended, adopted or readopted by the commissioner as the commissioner deems necessary in accordance with the requirements of P.L.1968, c.410.

L.2001,c.321,s.2.



Section 54:10A-5.33 - Tax Credit For Remediation Of Contaminated Site.

54:10A-5.33 Tax credit for remediation of contaminated site.

1. a. A taxpayer shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to 100% of the eligible costs of the remediation of a contaminated site as certified by the Department of Environmental Protection pursuant to section 2 of P.L.2003, c.296 (C.54:10A-5.34) and the Director of the Division of Taxation in the Department of the Treasury pursuant to section 3 of P.L.2003, c.296 (C.54:10A-5.35) performed during privilege periods beginning on or after January 1, 2004 and before January 1, 2007.

b.The priority for the application of credit allowed pursuant to this section against the tax imposed for a privilege period pursuant to section 5 of P.L.1945, c.162, in relation to the application of any other credit allowed against the tax shall be prescribed by the Director of the Division of Taxation in the Department of the Treasury. Credits allowable pursuant to this section shall be applied in the order of the credits' privilege periods. The amount of the credits applied under this section against the tax imposed pursuant to section 5 of P.L.1945, c.162, for a tax year shall not exceed 50% of the tax liability otherwise due and shall not reduce the tax liability to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

c.Except as provided in subsection d. of this section, the amount of tax year credit otherwise allowable under this section which cannot be applied for the tax year due to the limitations of subsection b. of this section may be carried over, if necessary, to the five privilege periods following a credit's privilege period.

d.A taxpayer may not carry over any amount of credit or credits allowed under subsection a. of this section to a privilege period during which a corporate acquisition with respect to which the taxpayer was a target corporation occurred.

e.In no event shall the amount of the tax credit, when taken together with the property tax exemption received pursuant to the "Environmental Opportunity Zone Act," P.L.1995, c.413 (C.54:4-3.151), less any in lieu of tax payments made pursuant to that act, or any other State, local, or federal tax incentive or grant to remediate a site, exceed 100% of the total cost of the remediation.

L.2003,c.296,s.1.



Section 54:10A-5.34 - Eligibility For Tax Credit.

54:10A-5.34 Eligibility for tax credit.

2.To be eligible for a tax credit for the costs of remediation pursuant to section 1 of P.L.2003, c.296 (C.54:10A-5.33), a taxpayer shall submit an application, in writing, to the Department of Environmental Protection for review and certification of the eligible costs of the remediation for the remediation tax credit. The department shall review the request for certification upon receipt of an application therefor, and shall approve or deny the application for certification on a timely basis. The department shall certify the eligible costs of the remediation if the department finds that:

(1)the taxpayer had entered into a memorandum of agreement with the Commissioner of Environmental Protection for the remediation of a contaminated site and the taxpayer is in compliance with the memorandum of agreement;

(2)the taxpayer is not liable, pursuant to paragraph (1) of subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g) for the contamination at the site; and

(3)the costs of the remediation were actually and reasonably incurred.

When filing an application for certification of the eligible costs of a remediation pursuant to this section, the taxpayer shall submit to the department a certification of the total remediation costs incurred by the taxpayer for the remediation of the subject property, and such other information as the department deems necessary in order to make the certifications and findings pursuant to this section.

L.2003,c.296,s.2.



Section 54:10A-5.35 - Additional Requirements For Eligibility.

54:10A-5.35 Additional requirements for eligibility.

3.In addition to the requirements of section 2 of P.L.2003, c.296 (C.54:10A-5.34), to be eligible for a tax credit for the costs of remediation pursuant to section 1 of P.L.2003, c.296 (C.54:10A-5.33), the Director of the Division of Taxation in the Department of the Treasury shall certify that the remediation of the contaminated site has also satisfied the following:

a.the remediated site is located within an area designated as a Planning Area 1 (Metropolitan) or Planning Area 2 (Suburban) as designated pursuant to the "State Planning Act," sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.);

b.the subsequent business activity at the remediated site represents new corporation business tax, or sales and use tax or gross income tax receipts;

c.there is a high probability that the estimated new tax receipts deriving from the business activity at the remediated site, within a three-year period from the inception of the business activity, will equal or exceed the value of tax credits issued; and

d.if the subsequent business activity at the remediated site is as a result of a relocation of an existing business from within the State of New Jersey, then the tax credit authorized pursuant to section 1 of P.L.2003, c.296 (C.54:10A-5.33), shall be equal to the difference in aggregate value of tax receipts from the corporation business tax pursuant to P.L.1945, c.162 (C.54:10A-1 et seq.), the sales and use tax pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.) and the gross income tax pursuant to P.L.1976, c.47 (C.54A:1-1 et seq.) generated by the business activity in the privilege period immediately following the business relocation less the aggregate value of tax receipts generated in the privilege period immediately prior to relocation, up to 100% of the eligible costs, pursuant to section 1 of P.L.2003, c.296 (C.54:10A-5.33). If the difference in aggregate value is zero or less, no tax credit shall be awarded.

L.2003,c.296,s.3.



Section 54:10A-5.36 - Corporation Business Tax Benefit Certificate Transfer Program.

54:10A-5.36 Corporation business tax benefit certificate transfer program.

4. a. The Director of the Division of Taxation in the Department of the Treasury shall establish a corporation business tax benefit certificate transfer program to allow a person who performs a remediation in this State with remediation tax credits otherwise allowable, to surrender those tax benefits for use by other corporation business taxpayers in this State, provided that the taxpayer receiving the surrendered tax benefits is not affiliated with a corporation that is surrendering its tax benefits. For the purposes of this section, the test of affiliation is whether the same entity directly or indirectly owns or controls 5% or more of the voting rights or 5% or more of the value of all classes of stock of both the taxpayer receiving the benefits and a corporation that is surrendering the benefits. The tax benefits may be used on the corporation business tax returns to be filed by those taxpayers.

b.The director shall be authorized to approve the transfer of no more than $12,000,000 of tax benefits in each of the following State fiscal years: 2005, 2006, and 2007. The maximum value of surrendered tax benefits that a corporation shall be permitted to surrender over the three-year period pursuant to the program is $4,000,000. Applications must be received on or before February 1, 2005 and each February 1 thereafter.

c.The Director of the Division of Taxation in the Department of the Treasury, shall review and approve applications by taxpayers under the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.), to acquire surrendered tax benefits approved pursuant to subsection b. of this section which shall be issued in the form of corporation business tax benefit transfer certificates. No taxpayer who is liable pursuant to paragraph (1) of subsection c. of P.L.1976, c.141 (C.58:10-23.11) for contamination at any site in the State may acquire a surrendered tax benefit pursuant to this section. The applications shall be submitted and the division shall approve or disapprove the applications.

L.2003,c.296,s.4.



Section 54:10A-5.37 - Performance Evaluation Review Committee; Report.

54:10A-5.37 Performance evaluation review committee; report.

5.On or before August 1, 2006, the State Treasurer shall form a performance evaluation review committee which shall consist of representatives of the Division of Taxation, the Commerce and Economic Growth Commission, and the New Jersey Economic Development Authority, and five members from the private sector, at least two of whom shall represent the real estate development industry. This performance evaluation review committee shall be charged with thoroughly analyzing and documenting in a report:

a.the fiscal and economic impact to the State of the tax credit for the costs of remediation granted pursuant to section 1 of P.L.2003, c.296 (C.54:10A-5.33);

b.the total number of properties redeveloped and their local economic and fiscal impact;

c.any recommendations for legislative or regulatory amendments that would enhance the effectiveness of the program; and

d.a recommendation whether the program should be continued.

The report required pursuant to this section shall be delivered to the Governor and the chairs of the Senate Budget and Appropriations Committee and the Assembly Appropriations Committee, or the chairs of the successor committees, on or before November 30, 2006.

L.2003,c.296,s.5.



Section 54:10A-5.38 - Tax Credit For Employment Of Certain Handicapped Persons.

54:10A-5.38 Tax credit for employment of certain handicapped persons.
1.a.A taxpayer shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to 20% of the salary and wages paid by the taxpayer during the privilege period for the employment of a qualified person, but not to exceed $1,000 for each qualified person for the privilege period.

b.As used in this section:

"Qualified person" means an extended employee, within the meaning of that term as set forth in section 2 of P.L.1971, c.272 (C.34:16-40), to whom the Commissioner of Labor and Workforce Development, under subsection (b) of section 18 of P.L.1966, c.113 (C.34:11-56a17), shall have issued a special license authorizing employment at wages less than the minimum wage rate, and who, for at least 26 weeks during the privilege period, shall have performed at least 25 hours per week of work at or under the supervision of a sheltered workshop pursuant to a contract between the taxpayer and the sheltered workshop.



Section 54:10A-5.39 - Corporation Business Tax Credit For Certain Film Production, Digital Media Content Expenses; Definitions.

54:10A-5.39 Corporation business tax credit for certain film production, digital media content expenses; definitions.

1. a. A taxpayer, upon application to the Director of the Division of Taxation in the Department of the Treasury and the New Jersey Economic Development Authority, shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount equal to 20 percent of the qualified film production expenses of the taxpayer during a privilege period commencing after the effective date of P.L.2005, c.345, provided that (1) at least 60 percent of the total film production expenses, exclusive of post-production costs, of the taxpayer will be incurred for services performed and goods used or consumed in New Jersey, and (2) principal photography of the film commences within 150 days after the approval of the application for the credit.

b.A taxpayer, upon application to the Director of the Division of Taxation in the Department of the Treasury and the New Jersey Economic Development Authority, shall be allowed a credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), in an amount up to 20 percent, as determined by the authority of the qualified digital media content production expenses of the taxpayer during a privilege period commencing after the effective date of P.L.2007, c.257, provided that at least $2,000,000 of the total digital media content production expenses of the taxpayer will be incurred for services performed and goods used or consumed in New Jersey and at least a significant percentage, as determined by the authority, of the qualified digital media content production expenses of the taxpayer will include wages and salaries paid to one or more new full-time employees in New Jersey. For purposes of this subsection, "new full-time employee" means a person employed by the taxpayer for consideration for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, whose wages are subject to withholding as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or who is a partner of a taxpayer that is an eligible partnership, who works for the partnership for at least 35 hours a week, or who renders any other standard of service generally accepted by custom or practice as full-time employment, and whose distributive share of income, gain, loss, or deduction, or whose guaranteed payments, or any combination thereof, is subject to the payment of estimated taxes, as provided in the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., and who is determined by the authority to work in a newly created permanent position according to criteria it develops. "New full-time employee" shall not include any person who works as an independent contractor or on a consulting basis for the taxpayer. In determining the amount of any grant of tax credits made pursuant to this subsection, the authority shall consider the number of new full-time positions created by the taxpayer as well as the quality of the full-time positions created, including but not limited to the salaries and benefits provided to new full-time employees. The authority, in consultation with the Division of Taxation, shall establish rules for the recapture of all, or a portion of, the grant of tax credits pursuant to this subsection in the event the taxpayer fails to maintain the new full-time positions that were included in calculating the qualified digital media content production expenses of the taxpayer.

c.The amount of the credit applied under this section against the tax imposed pursuant to section 5 of P.L.1945, c.162, for a privilege period, when taken together with any other credits allowed against the tax imposed pursuant to section 5 of P.L.1945, c.162, shall not exceed 50 percent of the tax liability otherwise due and shall not reduce the tax liability to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162. The priority in which credits allowed pursuant to this section and any other credits shall be taken shall be as determined by the Director of the Division of Taxation. The amount of the credit otherwise allowable under this section which cannot be applied for the privilege period due to the limitations of this subsection or under other provisions of P.L.1945, c.162 may be carried over, if necessary, to the seven privilege periods following the privilege period for which the credit was allowed.

d.A taxpayer may, with an application for a credit provided for in subsection a. or subsection b. of this section, apply to the director and the executive director of the authority for a tax credit transfer certificate in lieu of the taxpayer being allowed any amount of the credit against the tax liability of the taxpayer. The director and the executive director of the authority may consult with the New Jersey Motion Picture and Television Development Commission in consideration of any application for approval of a tax credit or tax credit transfer certificate under this section. The tax credit transfer certificate, upon receipt thereof by the taxpayer from the director and the authority, may be sold or assigned, in full or in part, to any other taxpayer that may have a tax liability under P.L.1945, c.162 or N.J.S.54A:1-1 et seq., in exchange for private financial assistance to be provided by the purchaser or assignee to the taxpayer that has applied for and been granted the credit. The certificate provided to the taxpayer shall include a statement waiving the taxpayer's right to claim that amount of the credit against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) that the taxpayer has elected to sell or assign. The sale or assignment of any amount of a tax credit transfer certificate allowed under this section shall not be exchanged for consideration received by the taxpayer of less than 75% of the transferred credit amount. Any amount of a tax credit transfer certificate used by a purchaser or assignee against a tax liability under P.L.1945, c.162 shall be subject to the same limitations and conditions that apply to the use of a credit pursuant to subsection c. of this section. Any amount of a tax credit transfer certificate obtained by a purchaser or assignee under subsection a. of this section may be applied against the purchaser's or assignee's tax liability under N.J.S.54A:1-1 et seq. and shall be subject to the same limitations and conditions that apply to the use of a credit pursuant to section 2 of P.L.2005, c.345 (C.54A:4-12).

e.As used in this section:

"Digital media content" means any data or information that is produced in digital form, including data or information created in analog form but reformatted in digital form, text, graphics, photographs, animation, sound and video content. "Digital media content" does not mean content offerings generated by the end user (including postings on electronic bulletin boards and chat rooms); content offerings comprised primarily of local news, events, weather or local market reports; public service content; electronic commerce platforms (such as retail and wholesale websites); websites or content offerings that contain obscene material as defined pursuant to N.J.S.2C:34-2 and N.J.S.2C:34-3; websites or content that are produced or maintained primarily for private, industrial, corporate or institutional purposes; or digital media content acquired or licensed by the taxpayer for distribution or incorporation into the taxpayer's digital media content.

"Film" means a feature film, a television series or a television show of 15 minutes or more in length, intended for a national audience. "Film" shall not include a production featuring news, current events, weather and market reports or public programming, talk show, game show, sports event, award show or other gala event, a production that solicits funds, a production containing obscene material as defined under N.J.S.2C:34-2 and N.J.S.2C:34-3, or a production primarily for private, industrial, corporate or institutional purposes.

"Qualified digital media content production expenses" means an expense incurred in New Jersey for the production of digital media content. Qualified digital media content production expenses shall include but shall not be limited to wages and salaries of individuals employed in the production of digital media content on which the tax imposed by the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. has been paid or is due; the costs of computer software and hardware, data processing, visualization technologies, sound synchronization, editing, and the rental of facilities and equipment. Qualified digital media content production expenses shall not include expenses incurred in marketing, promotion or advertising digital media or other costs not directly related to the production of digital media content. Costs related to the acquisition or licensing of digital media content by the taxpayer for distribution or incorporation into the taxpayer's digital media content shall not be qualified digital media content production expenses.

"Qualified film production expenses" means an expense incurred in New Jersey for the production of a film including post-production costs incurred in New Jersey. Qualified film production expenses shall include but shall not be limited to wages and salaries of individuals employed in the production of a film on which the tax imposed by the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. has been paid or is due; the costs of construction, operations, editing, photography, sound synchronization, lighting, wardrobe and accessories and the cost of rental of facilities and equipment. Qualified film production expenses shall not include expenses incurred in marketing or advertising a film.

"Total digital media content production expenses" means costs for services performed and property used or consumed in the production of digital media content.

"Total film production expenses" means costs for services performed and tangible personal property used or consumed in the production of a film.

"Post-production costs" means the costs of the phase of production that follows principal photography, in which raw footage is cut and assembled into a finished film with sound synchronization and visual effects.

f.The Director of the Division of Taxation in the Department of the Treasury, in consultation with the New Jersey Motion Picture and Television Development Commission and the New Jersey Economic Development Authority, shall adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary to implement this act including examples of qualified film production and digital media content production expenses and the procedures and forms to apply for a credit and for a tax credit transfer certificate necessary for a taxpayer to sell or assign an amount of tax credit under this section. The value of credits, including tax credits allowed through the granting of tax credit transfer certificates, approved by the director and the authority pursuant to subsection a. of this section and pursuant to section 2 of P.L.2005, c.345 (C.54A:4-12) shall not exceed a cumulative total of $10,000,000 in any fiscal year to apply against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), and the tax imposed pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. If the cumulative total amount of credits and tax credit transfer certificates allowed to taxpayers for privilege periods or taxable years commencing during a single fiscal year under subsection a. of this section and section 2 of P.L.2005, c.345 (C.54A:4-12) exceeds the amount of credits available in that year, then taxpayers who have first applied for and have not been allowed a credit or tax credit transfer certificate amount for that reason shall be allowed, in the order in which they have submitted an application, the amount of tax credit or certificate on the first day of the next succeeding fiscal year in which tax credits and tax credit transfer certificates under subsection a. of this section and section 2 of P.L.2005, c.345 (C.54A:4-12) are not in excess of the amount of credits available. The value of credits, including tax credits allowed through the granting of tax credit transfer certificates, approved by the director and the authority pursuant to subsection b. of this section shall not exceed a total of $5,000,000 in any fiscal year to apply against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5). If the total amount of credits and tax credit transfer certificates allowed to taxpayers for privilege periods or taxable years commencing during a single fiscal year under subsection b. of this section exceeds the amount of credits available in that year, then taxpayers who have first applied for and have not been allowed a credit or tax credit transfer certificate amount for that reason shall be allowed, in the order in which they have submitted an application, the amount of tax credit or certificate on the first day of the next succeeding fiscal year in which tax credits and tax credit transfer certificates under subsection b. of this section are not in excess of the amount of credits available. The Executive Director of the New Jersey Economic Development Authority, in conjunction with the Director of the Division of Taxation shall prepare and submit a report to the Governor and the Legislature on the effectiveness of the credit as an incentive for encouraging film productions and digital media content productions to locate in New Jersey which shall be completed before the third taxable year or privilege period in which a credit may be claimed.

g.For the purpose of determining eligibility for or the amount of any grant of tax credits pursuant to this section, the authority shall not include any job that is included in the calculation of a business employment incentive grant pursuant to the provisions of P.L.1996, c.26 (C.34:1B-124 et al.) or a business retention and relocation grant pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.).

L.2005, c.345, s.1; amended 2007, c.257, s.1.



Section 54:10A-5.39A - Certain Tax Credits Prohibited.

54:10A-5.39a Certain tax credits prohibited.

2.Notwithstanding the provisions of subsection f. of section 1 of P.L.2005, c.345 (C.54:10A-5.39) or the provisions of any other law, rule, or regulation to the contrary, no credits, including tax credits allowed through the granting of tax credit transfer certificates, approved by the director and the authority pursuant to subsection a. of section 1 of P.L.2005, c.345 and pursuant to section 2 of P.L.2005, c.345 (C.54A:4-12) shall be allowed in State Fiscal Year 2011 to apply against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) and the tax imposed pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., and no credits, including tax credits allowed through the granting of tax credit transfer certificates, approved by the director and the authority pursuant to subsection b. of section 1 of P.L.2005, c.345 (C.54:10A-5.39) shall be allowed in State Fiscal Year 2011 to apply against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5).

L.2010, c.20, s.2.



Section 54:10A-5.40 - Imposition Of Surtax On Liability.

54:10A-5.40 Imposition of surtax on liability.

1.In addition to the franchise tax paid by each taxpayer determined pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), for privilege periods ending on or after July 1, 2006 but before July 1, 2010, each taxpayer shall be assessed and shall pay a surtax equal to 4% of the amount of the liability determined pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) remaining after application of any credits allowed against that liability other than credits for installment payments, estimated payments made with a request for an extension of time for filing a return, or overpayments from prior privilege periods. The surtax imposed under this section shall be due and payable in accordance with section 15 of P.L.1945, c.162 (C.54:10A-15), and the surtax shall be administered pursuant to the provisions of P.L.1945, c.162 (C.54:10A-1 et seq.). Notwithstanding the provisions of any other law to the contrary, no credits shall be allowed against the surtax liability computed under this section except for credits for installment payments, estimated payments made with a request for an extension of time for filing a return, or overpayments from prior privilege periods.

L.2006, c.38, s.1; amended 2009, c.72, s.1.



Section 54:10A-5A - Definitions Relative To Alternative Minimum Assessment.

54:10A-5a Definitions relative to alternative minimum assessment.

7. a. For the purposes of this section:

"Affiliated group" means a group of corporations defined as an affiliated group by section 1504 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1504, or any successor federal law, that files a consolidated federal income tax return for the privilege period pursuant to sections 1501 through 1504 of the federal Internal Revenue Code of 1986, 26 U.S.C. ss.1501-1504 or any successor federal law.

"Cost of goods sold" means the cost of goods sold calculated pursuant to the same method used by the taxpayer for the purpose of computing its federal income tax, or other input or expenditure, as determined by the director, as may be necessary to equitably measure the business activity of the taxpayer, multiplied by the allocation factor computed as set forth in section 6 of P.L.1945, c.162 (C.54:10A-6).

"Member of an affiliated group" means a taxpayer that is part of an affiliated group.

"New Jersey gross profits" means New Jersey gross receipts reduced by returns and allowances attributable to New Jersey gross receipts, less the cost of goods sold.

"New Jersey gross receipts" means the receipts of the taxpayer for the privilege period, computed on the cash or accrual basis according to the method of accounting used in the computation of its net income for federal tax purposes arising during the privilege period from:

(1)sales of its tangible personal property located within this State at the time of the receipt of or appropriation to the orders where shipments are made to points within this State,

(2)sales of tangible personal property located without the State at the time of the receipt of or appropriation to the orders where shipment is made to points within the State,

(3)services performed within the State,

(4)rentals from property situated, and royalties from the use of patents or copyrights, within the State,

(5)all other business receipts earned within the State.

b.For privilege periods beginning on or after January 1, 2002, the alternative minimum assessment shall be equal to the amount computed under paragraph (1) or (2) of this subsection pursuant to the election made pursuant to subsection c. of this section:

(1)If New Jersey gross profits are:the assessment is:

Not more than $1,000,000No amount is assessed
More than $1,000,000 but not .0025 times the gross profits in excess
over $10,000,000of $1,000,000 multiplied by 1.11111
More than $10,000,000 but not.0035 times the gross profits
over $15,000,000
More than $15,000,000 but not .006 times the gross profits
over $25,000,000
More than $25,000,000 but not.007 times the gross profits
over $37,500,000
More than $37,500,000.008 times the gross profits; or
(2)If New Jersey gross receipts are:the assessment is:
Not more than $2,000,000No amount is assessed
More than $2,000,000 but not.00125 times the gross receipts in excess
over $20,000,000of $2,000,000 multiplied by 1.11111
More than $20,000,000 but not .00175 times the gross receipts
over $30,000,000
More than $30,000,000 but not.003 times the gross receipts
over $50,000,000
More than $50,000,000 but not .0035 times the gross receipts
over $75,000,000
More than $75,000,000.004 times the gross receipts

(3)The sum of the amounts untaxed for all of the members of an affiliated group or a controlled group pursuant to section 1504 or 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1504 or 1563, shall not exceed $5,000,000 of gross profits, or shall not exceed $10,000,000 of gross receipts, or, for a group whose members have not all elected the same computation method under this subsection, shall not exceed five times the applicable amounts not subject to assessment of the individual members.

c.A taxpayer shall, for the first privilege period for which it is required to compute the alternative minimum assessment pursuant to this section, elect to employ the computation method set forth in paragraph (1) or the computation method set forth in paragraph (2) of subsection b. of this section, which computation method shall be employed by the taxpayer for the computation of the alternative minimum assessment for that privilege period and for the next succeeding four privilege periods, pursuant to regulations and forms as the director may prescribe. The taxpayer may change its election at any time after the initial five privilege periods; provided however, that any change in the method of computation of the alternative minimum assessment which the taxpayer elects shall be employed by the taxpayer for the privilege period for which the change is effective and for the next four succeeding privilege periods.

d. (1) Notwithstanding the provisions of subsection b. of this section, the alternative minimum assessment for a taxpayer for a privilege period, shall not exceed $5,000,000.

(2)If five or more taxpayers are members of an affiliated group, the sum of the alternative minimum assessments of each of the members of the affiliated group for a privilege period shall not exceed $20,000,000. If the sum of the alternative minimum assessment for all members of the affiliated group computed as set forth in subsection b. after application of the maximum set by paragraph (1) of this subsection would otherwise exceed $20,000,000, the alternative minimum assessment for a member of the affiliated group shall equal the alternative minimum assessment for that member of the affiliated group computed as set forth in subsection b. after application of the maximum set by paragraph (1) of this subsection multiplied by a fraction, the numerator of which is $20,000,000 and the denominator of which is the sum of the alternative minimum assessments for all members of the affiliated group computed as set forth in subsection b. after application of the maximum set by paragraph (1) of this subsection.

(3)For the purpose of calculating the alternative minimum assessment, the amount of the sum of the alternative minimum assessments of the members of an affiliated group shall not, when added to the amounts of the members' tax computed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), exceed $20,000,000.

e.The alternative minimum assessment computed pursuant to this section for privilege periods commencing after June 30, 2006 shall be $0.00, except that for taxpayers exempt from corporation net income taxation pursuant to 15 U.S.C. s.381 et seq. (Pub.L.86-272), 73 Stat. 555, such assessment shall continue to be computed as otherwise provided herein; provided however, that for privilege periods commencing after December 31, 2006, a taxpayer exempt from corporation net income taxation pursuant to 15 U.S.C. s.381 et seq. that has filed a consent, in the form as shall be prescribed by the director, to the jurisdiction of this State to impose and the duty of the taxpayer to pay the tax imposed pursuant to section 5 of P.L.1945, c.165 (C.54:10A-5) for the privilege period shall have an alternative minimum assessment for that period of $0.00.

f. (1) If the alternative minimum assessment for a taxpayer computed pursuant to this section exceeds the tax computed pursuant to section 5 of P.L.1945, c.165 (C.54:10A-5) for a privilege period, the taxpayer shall be allowed an amount of credit equal to the amount by which the alternative minimum assessment computed pursuant to this section for the privilege period exceeds the tax computed pursuant to section 5 of P.L.1945, c.165 (C.54:10A-5) for that privilege period; provided however, that a taxpayer shall not be allowed a credit for any amount of alternative minimum assessment for a privilege period for which a credit is allowed pursuant to section 29 of P.L.2002, c.40 (C.54:10A-5b). The amount of credit may be carried forward for application in subsequent privilege periods subject to the limitations of paragraph (2) of this subsection.

(2)A taxpayer may apply all or a portion of the credits allowed by paragraph (1) of this subsection against the tax computed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), for a privilege period for which the tax pursuant to that section exceeds the alternative minimum assessment computed for the privilege period pursuant to this section; provided however, that the amount of credit applied shall not reduce the amount of tax otherwise due to less than the alternative minimum assessment as computed pursuant to this section for the privilege period, shall not reduce the amount of tax otherwise due by more than 50%, and shall not reduce the amount of tax otherwise due below the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162 (C.54:10A-5).

L.2002,c.40,s.7.



Section 54:10A-5B - Credit For Air Carrier, Certain Circumstances.

54:10A-5b Credit for air carrier, certain circumstances.

29. An air carrier, within the meaning given that term pursuant to 49 U.S.C. s.40102, that contributes more than 25% of the total amortization for capital improvement projects at Newark International Airport paid by air carriers to the Port Authority of New York and New Jersey through rates and charges for a privilege period shall be allowed a credit against the alternative minimum assessment imposed pursuant to section 7 of P.L.2002, c.40 (C.54:10A-5a) for the privilege period in an amount equal to 50% of the portion of the total amortization for capital improvement projects at Newark International Airport paid by the air carrier to the Port Authority of New York and New Jersey through rates and charges for the privilege period; provided however, that the amount of the credit applied under this section against the alternative minimum assessment for a privilege period shall not exceed 50% of the alternative minimum assessment otherwise due and shall not reduce the alternative minimum assessment to an amount less than the statutory minimum provided in subsection (e) of section 5 of P.L.1945, c.162.

L.2002,c.40,s.29.



Section 54:10A-6 - Allocation Factor.

54:10A-6 Allocation factor.

6.The portion of a taxpayer's entire net worth to be used as a measure of the tax imposed by subsection (a) of section 5 of P.L.1945, c.162 (C.54:10A-5), and the portion of its entire net income to be used as a measure of the tax imposed by subsection (c) of section 5 of P.L.1945, c.162 (C.54:10A-5), shall be determined by multiplying such entire net worth and entire net income, respectively, by an allocation factor which is the property fraction, plus twice the sales fraction plus the payroll fraction and the denominator of which is four, and which, for privilege periods beginning on or after January 1, 2012, is the sum of the portions of the property fraction, the sales fraction, and the payroll fraction determined in accordance with the following schedule:

for privilege periods beginning on or after January 1, 2012 but before January 1, 2013, 15% of the property fraction plus 70% of the sales fraction plus 15% of the payroll fraction,

for privilege periods beginning on or after January 1, 2013 but before January 1, 2014, 5% of the property fraction plus 90% of the sales fraction plus 5% of the payroll fraction, and

for privilege periods beginning on or after January 1, 2014, 100% of the sales fraction,

except as the director may determine pursuant to section 8 of P.L.1945, c.162 (C.54:10A-8), that is:

(A)The property fraction is the average value of the taxpayer's real and tangible personal property within the State during the period covered by its report divided by the average value of all the taxpayer's real and tangible personal property wherever situated during such period; provided, however, that for the purpose of determining average value, the provisions with respect to depreciation as set forth in subparagraph (F) of paragraph (2) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4) shall be taken into account for arriving at such value.

(B)The sales fraction is the receipts of the taxpayer, computed on the cash or accrual basis according to the method of accounting used in the computation of its net income for federal tax purposes, arising during such period from

(1)sales of its tangible personal property located within this State at the time of the receipt of or appropriation to the orders where shipments are made to points within this State,

(2)sales of tangible personal property located without the State at the time of the receipt of or appropriation to the orders where shipment is made to points within the State,

(3)(Deleted by amendment.)

(4)services performed within the State,

(5)rentals from property situated, and royalties from the use of patents or copyrights, within the State,

(6)all other business receipts (excluding dividends excluded from entire net income by paragraph (1) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4)) earned within the State,

divided by the total amount of the taxpayer's receipts, similarly computed, arising during such period from all sales of its tangible personal property, services, rentals, royalties and all other business receipts, whether within or without the State.

(C)The payroll fraction is the total wages, salaries and other personal service compensation, similarly computed, during such period of officers and employees within the State divided by the total wages, salaries and other personal service compensation, similarly computed, during such period of all the taxpayer's officers and employees within and without the State.

In the case of a banking corporation which maintains a regular place of business outside this State other than a statutory office, and which elects to take the exclusion from net worth provided in subsection (d) of section 4 of P.L.1945, c.162 (C.54:10A-4) or the deduction from entire net income provided in paragraph (4) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4), the allocation factor shall be computed and applied in accordance with section 6 of P.L.1945, c.162 (C.54:10A-6); provided, however, that the numerators and the denominators of the fractions described in (A), (B) or (C) above shall include all amounts attributable, directly or indirectly, to the production of the eligible net income of an international banking facility as defined in paragraph (4) of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4), whether or not such amounts are otherwise attributable to this State.

L.1945, c.162, s.6; amended 1949, c.236, s.2; 1958, c.63, s.3; 1966, c.134, s.2; 1967, c.51; 1968, c.250, s.3; 1982, c.39, s.1; 1982, c.50, s.2; 1983, c.422, s.2; 1995, c.245; 2002, c.40, s.8; 2008, c.120, s.2; 2011, c.59, s.1.



Section 54:10A-6.1 - "Operational Income" Defined; Related Corporate Expenses Not Deductible; Conditions; Forms; Rules.

54:10A-6.1 "Operational income" defined; related corporate expenses not deductible; conditions; forms; rules.

5. a. "Operational income" subject to allocation to New Jersey means income from tangible and intangible property if the acquisition, management, or disposition of the property constitutes an integral part of the taxpayer's regular trade or business operations and includes investment income serving an operational function. Income that a taxpayer demonstrates with clear and convincing evidence is not operational income is classified as nonoperational income, and the nonoperational income of taxpayers is not subject to allocation but shall be specifically assigned; provided, that 100% of the nonoperational income of a taxpayer that has its principal place from which the trade or business of the taxpayer is directed or managed in this State shall be specifically assigned to this State to the extent permitted under the Constitution and statutes of the United States.

b.Corporate expenses related to nonoperational income are not deductible in determining entire net income. Notwithstanding the provisions of R.S.54:49-6 or any other law to the contrary:

(1)if in prior privilege periods property had been classified as operational property, and later is demonstrated to have been nonoperational property and is subsequently disposed of, all expenses, without limitation, deducted for prior privilege periods related to such nonoperational property shall be added back and recaptured as income in the period of disposition of such property;

(2)if in prior privilege periods income had been classified as serving an operational function, and later is demonstrated not to have been serving an operational function, all expenses, without limitation, deducted in prior privilege periods related to such income not serving an operational function shall be added back and recaptured as income; and

(3)the denominators of the fractions used to determine the allocation factor pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6), for privilege periods for which redeterminations are required pursuant to paragraphs (1) and (2) of this subsection shall be redetermined to exclude the amounts, if any, relating to the nonoperational property or the nonoperational income.

c.The Director of the Division of Taxation shall prescribe such forms for administration and adopt such administrative rules as the director deems necessary for the implementation of this section.

L.1993, c.173, s.5; amended 2002, c.40, s.9; 2014, c.13, s.1.



Section 54:10A-6.2 - Determination Of Receipts From Services, Alternative Minimum Assessment; Definitions.

54:10A-6.2 Determination of receipts from services, alternative minimum assessment; definitions.

26. a. (1) For the purposes of determining the receipts from services performed within the State under paragraph (4) of subsection (B) of section 6 of P.L.1945, c.162 (C.54:10A-6), and for the purposes of paragraph (3) of the definition of New Jersey gross receipts pursuant to section 7 of P.L.2002, c.40 (C.54:10A-5a), the receipts from the services of a registered securities or commodities broker or dealer and the receipts from asset management services shall be from services performed within the State if the customer is located within this State.

b.For purposes of this subsection:

"Asset management services" means the rendering of investment advice, making determinations as to when sales and purchases are to be made, or the selling or purchasing of assets, and related activities;

"Securities" has the meaning provided by paragraph (2) of subsection (c) of section 475 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.475;

"Commodities" has the meaning provided by paragraph (2) of subsection (e) of section 475 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.475; and

"Registered securities or commodities broker or dealer" means a broker or dealer registered as such by the federal Securities and Exchange Commission or the federal Commodities Futures Trading Commission.

L.2002,c.40,s.26.



Section 54:10A-6.3 - Determination Of Sales Fraction For Airline.

54:10A-6.3 Determination of sales fraction for airline.

2.Notwithstanding the provisions of section 6 of P.L.1945, c.162 (C.54:10A-6), the sales fraction for the transportation revenues of a taxpayer that is an airline shall be determined as the ratio of revenue miles in this State divided by total revenue miles; provided however, that if a taxpayer that is an airline is engaged in the transportation of passengers, the transportation of freight, or the rental of aircraft, the ratio under this section shall be determined by means of an average of a passenger revenue mile fraction, freight revenue mile fraction, and rental revenue mile fraction weighted to reflect the taxpayer's relative gross receipts from passenger transportation, freight transportation, and rentals.

L.2011, c.59, s.2.



Section 54:10A-7 - "Compensation Of Officers And Employees Within State" Defined

54:10A-7. "Compensation of officers and employees within state" defined
As used in section six (C), compensation of officers and employees within this State shall include the entire amount of wages, salaries and other personal service compensation for services performed within or both within and without this State if:

(a) The service is performed entirely within this State; or

(b) The service is performed both within and without this State, but the service performed without this State is incidental to the individual's service within the State, for example, is temporary or transitory in nature or consists of isolated transactions;

(c) The service is not performed entirely in any State but some of the service is performed in this State, and (1) the base of operation, or, if there is no base of operations, then the place from which such service is directed or controlled, is in this State; or (2) the base of operations or place from which such service is directed or controlled is not in any State in which some part of the service is performed, but the individual's residence is in this State;

(d) Contributions are not required and paid with respect to such services under an unemployment compensation law of any other State.

L.1945, c. 162, p. 568, s. 7.



Section 54:10A-8 - Adjustment Of Allocation Factor

54:10A-8. Adjustment of allocation factor
If it shall appear to the commissioner that an allocation factor determined pursuant to section 6 does not properly reflect the activity, business, receipts, capital, entire net worth or entire net income of a taxpayer reasonably attributable to the State, he may adjust it by:

(a) excluding one or more of the factors therein;

(b) including one or more other factors, such as expenses, purchases, contract values (minus subcontract values);

(c) excluding one or more assets in computing entire net worth; or

(d) excluding one or more assets in computing an allocation percentage; or

(e) applying any other similar or different method calculated to effect a fair and proper allocation of the entire net income and the entire net worth reasonably attributable to the State.

L.1945, c. 162, p. 569, s. 8. Amended by L.1949, c. 236, p. 742, s. 3; L.1958, c. 63, p. 193, s. 4; L.1968, c. 250, s. 4, eff. Aug. 16, 1968.



Section 54:10A-9 - Taxpayer Holding Stock Of Subsidiary; Deductions From Net Worth; "Subsidiary" Defined

54:10A-9. Taxpayer holding stock of subsidiary; deductions from net worth; "subsidiary" defined
Any taxpayer which holds capital stock of a subsidiary during all or part of any year may, for the purposes of the tax imposed by this act, deduct from its net worth, the following amount:

(a) In the case of a subsidiary which is taxable under this act, such proportion of the average value of such holdings, less net liabilities (if any) to such subsidiary, as corresponds to 50% of the ratio of the subsidiary's taxable net worth, for the same year under this act, to its entire net worth; or

(b) In the case of a subsidiary subject to a franchise tax measured by gross receipts under any other law of this State, such proportion of the average value of such holdings, less net liabilities (if any) to such subsidiary, as corresponds to 50% of the ratio of the subsidiary's business within the State to its business everywhere during its next preceding taxable year under such law; or

(c) In the case of a subsidiary which is a bank as defined in R.S. 54:9-1, 50% of the difference between the average value of such holdings for the same year and net liabilities (if any) to such subsidiary; or

(d) In the case of a subsidiary which is a financial business as defined in section 2 of P.L.1946, c. 174 (C. 54:10B-2(b)), such proportion of the average value of such holdings, less net liabilities (if any) to such subsidiary, as corresponds to 50% of the subsidiary's allocation fraction for the same year determined under section 8 of P.L.1946, c. 174 (C. 54:10B-8); or

(e) In the case of a subsidiary which is a stock, mutual or assessment insurance company organized or existing under the laws of this State or under the laws of another state or foreign country, such proportion of the average value of such holdings, less net liabilities (if any) to such subsidiary, as corresponds to 50% of the ratio which the amount of taxable premiums, as defined in sections 4 and 5 of P.L.1945, c. 132 and section 1 of P.L.1950, c. 186 (C. 54:18A-4, 54:18A-5, and 54:18A-5.1), collected by the subsidiary in the same year, bears to the total amount of all premiums collected by the subsidiary in the same year which would be taxable premiums if all such premiums were on account of business in this State; or

(f) In the case of a subsidiary which is a railroad as defined in section 2 of P.L.1941, c. 291 (C. 54:29A-2), such proportion of the average value of such holdings, less net liabilities (if any) to such subsidiary, as corresponds to 50% of the ratio which the number of miles of all track over which the subsidiary operates in this State in the same year bears to the total number of miles of all track over which the subsidiary operates everywhere in the same year.

For the purpose of this section, a subsidiary shall be deemed to be any corporation in which a taxpayer is the owner of at least 80% of the total combined voting power of all classes of stock entitled to vote and of at least 80% of the total number of shares of all other classes of stock except nonvoting stock which is limited and preferred as to dividends.

L.1945, c. 162, p. 569, s. 9. Amended by L.1954, c. 88, p. 540, s. 2; L.1955, c. 35, p. 90, s. 1; L.1968, c. 250, s. 5, eff. Aug. 16, 1968; L.1970, c. 93, s. 2; L.1976, c. 28, s. 2, eff. June 2, 1976.



Section 54:10A-10 - Evasion Of Tax; Adjustments And Redeterminations; Obtaining Information.

54:10A-10 Evasion of tax; adjustments and redeterminations; obtaining information.

10. a. Whenever it shall appear to the director that any taxpayer fails to maintain its records in accordance with sound accounting principles or conducts its business or maintains its records in such manner as either directly or indirectly to distort its true entire net income or its true entire net worth under this act or the proportion thereof properly allocable to this State, or whenever any taxpayer maintains a place of business outside this State, or whenever any agreement, understanding or arrangement exists between a taxpayer and any other corporation or any person or firm, for the purpose of evading tax under this act, or whereby the activity, business, receipts, expenses, assets, liabilities, income or net worth of the taxpayer are improperly or inaccurately reflected, the director is authorized and empowered, in the director's discretion and in such manner as the director may determine, to adjust and redetermine such items, and to adjust items of gross receipts, tangible or intangible property and payrolls within and without the State and the allocation of entire net income or entire net worth or to make any other adjustments in any tax report or tax returns as may be necessary to make a fair and reasonable determination of the amount of tax payable under this act.

b.Where (1) any taxpayer conducts its activity or business under any agreement, arrangement or understanding in such manner as either directly or indirectly to benefit its members or stockholders, or any of them, or any person or persons directly or indirectly interested in such activity or business, by entering into any transaction at more or less than a fair price which, but for such agreement, arrangement or understanding, might have been paid or received therefor, or (2) any taxpayer, a substantial portion of whose capital stock is owned either directly or indirectly by or through another corporation, enters into any transaction with such other corporation on such terms as to create an improper loss or net income, the director may include in the entire net income of the taxpayer the fair profits which, but for such agreement, arrangement or understanding, the taxpayer might have derived from such transaction. The director may require any person or corporation to submit such information under oath or affirmation, or to permit such examination of its books, papers and documents, as may be necessary to enable the director to determine the existence, nature or extent of an agreement, understanding or arrangement to which this section relates, whether or not such person or corporation is subject to the tax imposed by this act.

c.The entire net income of a taxpayer exercising its franchise in this State that is a member of an affiliated group or a controlled group pursuant to section 1504 or 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1504 or 1563, shall be determined by eliminating all payments to, or charges by, other members of the affiliated or controlled group in excess of fair compensation in all inter-group transactions of any kind. Notwithstanding the elimination of all inter-group transactions in excess of fair compensation, if the taxpayer cannot demonstrate by clear and convincing evidence that a report by a taxpayer discloses the true earnings of the taxpayer on its business carried on in this State, the director may, at the director's discretion, require the taxpayer to file a consolidated return of the entire operations of the affiliated group or controlled group, including its own operations and income to the extent permitted under the Constitution and statutes of the United States. The director shall determine the true amount of entire net income earned by the taxpayer in this State. The consolidated entire net income of the taxpayer and of the other members of its affiliated group or controlled group shall be allocated to this State by use of the applicable allocation formula that the director requires pursuant to P.L.1945, c.162 (C.54A:10A-1 et seq.) be used by the taxpayer. The return shall include in the allocation formula the property, payrolls, and sales of all corporations for which the return is made. The director may require a consolidated return under this section without regard to whether the other members of the affiliated or controlled group, other than the taxpayer, are or are not exercising their franchises in this State.

A consolidated return required by this section shall be filed within 60 days after it is demanded, subject to the penalties of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

The member of an affiliated group or a controlled group shall incorporate in its return required under this section information needed to determine under this section its taxable entire net income, and shall furnish any additional information the director requires, subject to the penalties of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq. A taxpayer shall furnish any additional information requested within 30 days after it is demanded, subject to the penalties of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

L.1945,c.162,s.10; amended 1947, c.50, s.3; 1958, c.63, s.5; 2002, c.40, s.10.



Section 54:10A-11 - Receivers And Others Subject To Tax

54:10A-11. Receivers and others subject to tax
Any receiver, referee, trustee, assignee, or other fiduciary, or any officer or agent appointed by any court, to conduct the business or conserve the assets of any corporation shall be subject to the tax imposed by this act in the same manner and to the same extent as a corporation hereunder.

L.1945, c. 162, p. 570, s. 11. Amended by L.1947, c. 50, p. 174, s. 4.



Section 54:10A-13 - Report Of Changed, Corrected Taxable Income

54:10A-13. Report of changed, corrected taxable income
13. If the amount of the taxable income for any year of any taxpayer as returned to the United States Treasury Department is changed or corrected by the Commissioner of Internal Revenue or other officer of the United States or other competent authority, or where a renegotiation of a contract or subcontract with the United States results in a change in said taxable income, or where a recovery of a war loss results in a computation or recomputation of any tax imposed by the United States, such taxpayer shall report such changed or corrected taxable income, or the results of such renegotiation, or such computation or recomputation, within 90 days after the final determination of such change or correction or renegotiation, or such computation or recomputation, or as required by the director, and shall concede the accuracy of such determination or state wherein it is erroneous. Any taxpayer filing an amended return with such department shall also file within 90 days thereafter an amended report with the director. The periods of limitation to make deficiency assessments under R.S.54:49-6 and to file claims for refund under R.S.54:49-14 shall commence to run for additional four year periods from the date that taxable income is finally changed or corrected by the Commissioner of Internal Revenue; provided, that the additional periods of limitation shall only be applicable to the increase or decrease in tax attributable to the adjustments in such changed or corrected taxable income.

L.1945,c.162,s.13; amended 1947,c.50,s.5; 1958,c.63,s.6; 1992,c.175,s.19.



Section 54:10A-14 - Copies Of Information May Be Demanded By Director; Records To Be Kept; Securing Information.

54:10A-14 Copies of information may be demanded by director; records to be kept; securing information.

14. (a) The director may by general rule or by special notice require any taxpayer to submit copies or pertinent extracts of its federal income tax returns, or of any other tax return made to any agency of the federal government, or of this or any other state, or of any statement or registration made pursuant to any state or federal law pertaining to securities or securities exchange regulation.

(b)The director may require all taxpayers to keep such records as the director may prescribe, and the director may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the tax hereunder and the enforcement and collection thereof. The director may, also, by general rule or by special notice require any taxpayer to make and file information returns, under oath, of facts pertinent to the determination of the tax or liability for tax hereunder, pursuant to such regulations, at such times and in such form and manner and to such extent as the director may prescribe pursuant to law.

(c)Each taxpayer filing a return that is a member of an affiliated group or a controlled group pursuant to section 1504 or 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1504 or 1563 shall, upon the request of the director and 90 days' notice thereof, disclose in its return for the privilege period the amount of all inter-member costs or expenses, including but not limited to management fees, rents, and other services, for the privilege period. If the taxpayer acquires products or services from another member of its affiliated group or controlled group, which it re-sells or otherwise uses to generate revenue, the taxpayer shall, upon the request of the director and 90 days' notice thereof, disclose the amount of revenue generated from those products or services. The director shall promulgate rules and procedures for the manner of disclosure. A failure to file such a disclosure shall be deemed the filing of an incomplete tax return, subject to the penalties of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

L.1945,c.162,s.14; amended 1949, c.236, s.4; 2002, c.40, s.11.



Section 54:10A-14.1 - Records Available For Inspection, Examination

54:10A-14.1. Records available for inspection, examination
Every domestic or foreign corporation subject to the tax imposed under the Corporation Business Tax Act (1945), P.L. 1945, c. 162 (C. 54:10A-1 et seq.), shall keep all records used to determine its tax liability and such other records as the Director of the Division of Taxation may by regulation require. The records shall be available for inspection and examination at any time upon demand by the director or his duly authorized agent or employee and shall be preserved for a period of five years, except that the director may consent to their destruction within that period or may require that they be kept longer.

L. 1987, c. 76, s. 49.



Section 54:10A-15 - Annual Tax Payable; Manner Of Payment.

54:10A-15 Annual tax payable; manner of payment.

15. The tax imposed by this act shall be due and payable annually hereafter, commencing with the calendar year 1959, in the manner provided under subsection (a), (b) or (c) of this section, whichever shall be applicable.

(a)Every taxpayer shall annually pay a franchise tax, with respect to all or any part of each of its fiscal or calendar accounting years beginning after January 1, 1959, to be computed as herein provided, for such fiscal or calendar accounting year or part thereof, on a report which shall be filed on or before April 15 next succeeding the close of each such accounting year, or, if any such fiscal year ends after the last day of December and prior to July 1, on or before the fifteenth day of the fourth month after the close of such fiscal year, and the full amount of the tax hereunder shall be due and payable on or before the date prescribed herein for the filing of the return.

(b)Every taxpayer shall pay a like franchise tax with respect to all or any part of the period beginning January 1, 1959 and extending through any subsequent part of its first fiscal or calendar accounting year ending after said date. Such tax shall be computed as herein provided, for each and every fiscal or calendar accounting year or part thereof begun not earlier than July 2, 1957 and ending not later than December 31, 1959 on the basis of which a franchise tax has not accrued under this act prior to January 1, 1959. The tax imposed pursuant to this subsection shall be deemed a single tax for such period but shall be computed separately with respect to each such fiscal or calendar accounting year or part thereof on the basis of which a franchise tax has not previously accrued as aforesaid, on a report which shall be filed on or before April 15, next succeeding the close of each such accounting year, or, if any such fiscal year ends after the last day of December and prior to July 1, on or before the fifteenth day of the fourth month after the close of such fiscal year, and the full amount of the tax hereunder shall be due and payable on or before the date prescribed herein for the filing of the report.

(c)With respect to all or any part of each of its privilege periods ending after June 30, 1967, every taxpayer shall annually pay a franchise tax on a report which shall be filed on or before the fifteenth day of the fourth month after the close of such privilege period, or part thereof, and the full amount of the tax hereunder shall be due and payable on or before the date prescribed herein for the filing of the return.

(d)With respect to its fiscal or calendar accounting years ending after February 29, 1968 and prior to March 1, 1969, every taxpayer shall pay as a partial payment of franchise tax in addition to the tax payable under subsection (c) of this section, an amount equal to one-quarter of the tax payable under said subsection (c). With respect to each of its fiscal or calendar accounting years ending after February 28, 1969, every taxpayer shall annually pay as a partial payment of franchise tax in addition to the tax payable under subsection (c) of this section, an amount equal to one-half of the tax payable under said subsection (c). In the calculation of the tax pertaining to each succeeding accounting period, due in accordance with subsection (c) hereof, every taxpayer shall be entitled to a credit in the amount of the tax paid under this subsection (d) as a partial payment and shall be entitled to the return of any amount so paid which shall be found in excess of the total amount payable in accordance with said subsection (c) and this subsection (d).

(e)With respect to its fiscal or calendar accounting years ending on or after June 30, 1974, every taxpayer shall annually pay as a partial payment of franchise tax in addition to the tax payable under subsection (c) of this section, an amount equal to 60% of the tax payable under said subsection (c). In the calculation of the tax pertaining to each succeeding accounting period, due in accordance with subsection (c) hereof, every taxpayer shall be entitled to a credit in the amount of the tax paid under this subsection (e) as a partial payment and shall be entitled to the return of any amount so paid which shall be found to be in excess of the total amount payable in accordance with said subsection (c) and this subsection (e).

(f)With respect to its privilege periods ending on or after December 31, 1984, in addition to the tax payable under subsection (c) of this section, every taxpayer, except a taxpayer with gross receipts of $50,000,000 or more for the prior privilege period, which shall make installment payments pursuant to subsection (g) of this section, shall make installment payments of its franchise tax at the following times and in the following amounts of its estimated tax for its current fiscal or calendar accounting year:

(1)25% thereof paid on or before the fifteenth day of the fourth month thereof;

(2)25% thereof paid on or before the fifteenth day of the sixth month thereof;

(3)25% thereof paid on or before the fifteenth day of the ninth month thereof; and

(4)the balance thereof paid on or before the fifteenth day of the twelfth month thereof.

(g)With respect to its privilege periods beginning on or after January 1, 2003, in addition to the tax payable under subsection (c) of this section, every taxpayer with gross receipts of $50,000,000 or more for the prior privilege period shall make installment payments of its franchise tax at the following times and in the following amounts of its estimated tax for its current privilege period:

(1)25% thereof paid on or before the fifteenth day of the fourth month thereof;

(2)50% thereof paid on or before the fifteenth day of the sixth month thereof; and

(3)the balance thereof paid on or before the fifteenth day of the twelfth month thereof.

(h)In the calculation of the tax due in accordance with subsection (c) hereof, a taxpayer shall be entitled to a credit in the amount of the tax paid under subsection (f) or subsection (g) of this section as a partial payment and shall be entitled to the return of any amount so paid which is in excess of the total amount payable in accordance with subsection (c) and this subsection.

(i)For the purpose of this act, every taxpayer shall use the same calendar or fiscal year upon which it reports to the United States Treasury Department for Federal Income Tax purposes.

L.1945,c.162,s.15; amended 1947, c.50, s.6; 1958, c.63, s.7; 1966, c.134, s.3; 1968, c.112, s.2; 1975, c.21; 1981, c.184, s.1; 2002, c.40, s.13.



Section 54:10A-15.1 - Fiscal Or Calendar Accounting Years Between December 31, 1980 And December 31, 1984; Schedule Of Installment Payments

54:10A-15.1. Fiscal or calendar accounting years between December 31, 1980 and December 31, 1984; schedule of installment payments
With respect to its fiscal or calendar accounting years ending on or after December 31, 1980 and prior to December 31, 1984, every taxpayer shall make installment payments of its franchise tax in addition to the tax payable pursuant to subsection (c) of section 15 of P.L.1945, c. 162 (C. 54:10A-15) in accordance with the following schedule:

CALL HELP DESK FOR FORMATTING

Where Accounting The % Payment Due On Or Before Fifteenth Year of Month of Current Accounting Year Is: Ended On

CALL HELP DESK FOR FORMATTING

or After 1st 4th 6th 9th 12th

CALL HELP DESK FOR FORMATTING

12/31/80 60% PYT AET 85% Bal. ET 12/31/81 15% ET 45% PYT AET 85% Bal. ET 12/31/82 15% ET 45% PYT AET 80% Bal. ET 12/31/83 30% ET AET 55% AET 80% Bal. ET.

For purposes of the above schedule:

"AET" means the amount of payment necessary to provide in the taxpayer's current fiscal or calendar accounting year for cumulative payment of that percentage set forth in the schedule of the taxpayer's estimated tax liability for that year.

"Accounting year" means the fiscal or calendar accounting year on which the tax is computed.

"Current accounting year" means the fiscal or calendar accounting year during which the estimated tax payments or prepayments are due.

"ET" means a taxpayer's estimated tax liability for the taxpayer's current fiscal or calendar accounting year pursuant to subsection (c) of section 15 of P.L.1945, c. 162 (C. 54:10A-15), and with respect to the payment due on or before the fifteenth day of the first month of the taxpayer's current fiscal or calendar accounting year ending on or after December 31, 1981 and on or after December 31, 1982, the estimated tax payment shall not be less than the last installment for the previous fiscal or calendar accounting year, but need not be more than 25% of the taxpayer's estimated tax liability for the previous fiscal or calendar accounting year.

"PYT" means a taxpayer's tax for the prior fiscal or calendar accounting year pursuant to subsection (c) of section 15 of P.L.1945, c. 162 (C. 54:10A-15).

In the calculation of the tax due in accordance with subsection (c) of section 15 of P.L.1945, c. 162 (C. 54:10A-15), a taxpayer shall be entitled to a credit in the amount of the installment payments made under the above schedule and shall be entitled to the return of any amount so paid which is in excess of the total amount payable in accordance with subsection (c) and the above schedule.

L.1981, c. 184, s. 2, eff. June 19, 1981.



Section 54:10A-15.2 - Tax Liability Under $500; Installment Payment

54:10A-15.2. Tax liability under $500; installment payment
With respect to its fiscal or calendar accounting years ending on or after December 31, 1980 and thereafter, any taxpayer with a tax liability of less than $500.00 under subsection (c) of section 15 of P.L.1945, c. 162 (C. 54:10A-15) shall not be required to make any installment payments other than an installment payment of 60%, and 50% with respect to accounting years ending on or after December 31, 1981, which is required to be paid at the time of the annual return.

L.1981, c. 184, s. 3, eff. June 19, 1981.



Section 54:10A-15.3 - Taxpayer In Bankruptcy Or Receivership, Or With Nonrecurring Extraordinary Gain Or Operating Loss For Year; Estimate Of Income For Installment Payment

54:10A-15.3. Taxpayer in bankruptcy or receivership, or with nonrecurring extraordinary gain or operating loss for year; estimate of income for installment payment
In the case of a taxpayer which is in bankruptcy, or receivership, or which has realized a nonrecurring extraordinary gain which would distort the amount of its installment payment, or which estimates that it will conduct its business at a loss in the current fiscal or calendar accounting year, the director, upon satisfactory proof, may require the taxpayer under oath, to submit details upon which it may estimate, subject to review by the director, its tax for the current fiscal or calendar accounting year, and make an installment payment in an amount based upon the percentage applicable to the installment payment.

L.1981, c. 184, s. 4, eff. June 19, 1981.



Section 54:10A-15.4 - Underpayment; Amount Added To Tax; Interest.

54:10A-15.4 Underpayment; amount added to tax; interest.

5. a. In case of any underpayment of an installment payment by a taxpayer, there shall be added to the tax for the fiscal or calendar accounting year an amount determined by applying the rate established in this section to the amount of the underpayment for the period of the underpayment.

b.For purposes of subsection a., the amount of underpayment shall be the excess of:

(1)The lesser of the amount of the installment payment which would be required to be paid if all installment payments and all payments of tax made pursuant to subsection a. of section 12 of P.L.2002, c.40 (C.54:10A-15.11) and credited to the taxpayer pursuant to subsection b. of section 12 of P.L.2002, c.40 were equal to 90% of the tax shown on the return for the fiscal or calendar accounting year, or if no return was filed, 90% of the tax for that year, or 100% of the tax shown on the tax return of the taxpayer for the preceding taxable year over

(2)The amount, if any, of the installment payment paid on or before the last date prescribed for payment.

c.For purposes of subsection a., the period of the underpayment shall run from the date the installment payment was required to be paid to whichever of the following dates is the earlier:

(1)The fifteenth day of the fourth month after the close of the fiscal or calendar accounting year.

(2)With respect to any portion of the underpayment, the date on which that portion is paid.

For purposes of this subsection, a payment of any installment payment shall be considered a payment of any previous underpayment only to the extent that payment exceeds the amount of the installment payment determined under subsection b. (1) for that installment payment.

d.Notwithstanding the provisions of the preceding subsections, the addition to the tax with respect to any underpayment of any installment payment shall not be imposed if the total amount of all installment payments made on or before the last date prescribed for the payment of that installment equals or exceeds the amount which would have been required to be paid on or before that date if the total amount of all installment payments were the lesser of (1) or (2) as follows:

(1)An amount equal to the tax computed at the rates applicable to the current fiscal or calendar accounting year but otherwise on the basis of the facts shown on the return of the taxpayer for, and the law applicable to, the preceding fiscal or calendar accounting year; or

(2)An amount equal to 90% of the tax for the current fiscal or calendar accounting year computed by placing on an annualized basis the taxable entire net income and entire net worth:

(a)For the first three months of the current fiscal or calendar accounting year, in the case of the installment payment required to be paid in the fourth month,

(b)For the first three months or for the first five months of the current fiscal or calendar accounting year, in the case of the installment payment required to be paid in the sixth month,

(c)For the first six months or for the first eight months of the current fiscal or calendar accounting year, in the case of the installment payment required to be paid in the ninth month,

(d)For the first nine months or for the first 11 months of the current fiscal or calendar accounting year, in the case of the installment payment required to be paid in the 12th month, and

(e)For the last three months of the preceding taxable year, in the case of the installment payment required to be paid in the first month of the current fiscal or calendar accounting year.

e.Any taxpayer who shall fail to pay, or shall underpay by more than 10% of the amount due, any installment payment required pursuant to this act, shall pay, in addition to the tax, interest on the amount of underpayment as provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

L.1981,c.184,s.5; amended 1981, c.343, s.1; 1987, c.76, s.50; 1998, c.106, s.1; 2005, c.288, s.2.



Section 54:10A-15.5 - Franchise Tax Payments

54:10A-15.5. Franchise tax payments
Telecommunications carriers other than local exchange telephone companies shall be required to file and remit installment payments of franchise tax pursuant to subsection (f) of section 15 of the Corporation Business Tax Act (1945), P.L. 1945, c. 162 (C. 54:10A-15) during the calendar year in which this section takes effect and the provisions of subsection d. of section 5 of P.L. 1981, c. 184 (C. 54:10A-15.4) shall not apply to such taxpayers during that year.

L. 1989, c. 2, s. 8.



Section 54:10A-15.6 - Provisions Concerning Certain Limited, Foreign Limited Liability Companies, Computation, Allocation For Members.

54:10A-15.6 Provisions concerning certain limited, foreign limited liability companies, computation, allocation for members.

3. a. A limited liability company or foreign limited liability company that is classified as a partnership for federal income tax purposes may obtain and retain in its records for inspection by the director the consent of each of its members that are not corporations exempt from tax pursuant to section 3 of P.L.1945, c.162 (C.54:10A-3), or individuals, trusts or estates subject to the "New Jersey Gross Income Tax Act", N.J.S.54A:1-1 et seq., to the following jurisdictional requirements in a form prescribed by the Director of the Division of Taxation: that this State shall have the right and jurisdiction to tax and collect the tax, hereby imposed, on the entire net income of the member (1) based upon combining the respective numerators and denominators of the allocation fractions of the member with the member's share of the numerators and denominators of the limited liability company or foreign limited liability company to determine an allocation factor to be applied to the member's entire net income, including the member's distributive share of the company income, to determine the portion of the member's entire net income allocated to this State if the relationship between the member and limited liability company or foreign limited liability company is unitary, or (2) based upon separately using the allocation fractions of the limited liability company or foreign limited liability company to determine the allocation factor to be applied to the member's distributive share of the company income, using the allocation fractions of the member to determine the allocation factor to be applied to the member's entire net income excluding the member's distributive share of the income of the limited liability company or foreign limited liability company, and then combining those allocated amounts of net income to determine the portion of the member's entire net income allocated to this State if the relationship between the member and limited liability company or foreign limited liability company is not unitary.

b.A limited liability company or foreign limited liability company that is not a qualified investment partnership and that has not obtained and retained the written consent of one or more of its members that are not corporations exempt from tax pursuant to section 3 of P.L.1945, c.162 (C.54:10A-3), or individuals, trusts or estates subject to the "New Jersey Gross Income Tax Act", N.J.S.54A:1-1 et seq., shall, on or before the 15th day of the fourth month succeeding the close of each privilege period, remit a payment of tax equal to the nonconsenting members' share of the entire net income of the limited liability company or foreign limited liability company for that privilege period, multiplied by an allocation factor determined, pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6), based on the allocation fractions of the limited liability company or foreign limited liability company for that privilege period, and multiplied by the maximum rate set forth at paragraph (1) of subsection (c) of section 5 of P.L.1945, c.162 (C.54:10A-5) for that privilege period. The limited liability company or foreign limited liability company shall have the right, but not the obligation, to recover from the nonconsenting members such payments made by the company.

c.An amount of tax paid by a limited liability company or foreign limited liability company pursuant to subsection b. of this section attributable to a nonconsenting member shall be credited to the member as of the date of its receipt by the director.

L.2001,c.136,s.3.



Section 54:10A-15.7 - Provisions Concerning Certain Limited, Foreign Limited Partnerships, Computation, Allocation For Partners.

54:10A-15.7 Provisions concerning certain limited, foreign limited partnerships, computation, allocation for partners.

4. a. A limited partnership or foreign limited partnership that is classified as a partnership for federal income tax purposes may obtain and retain in its records for inspection by the director the consent of each of its partners that are not corporations exempt from tax pursuant to section 3 of P.L.1945, c.162 (C.54:10A-3), or individuals, trusts or estates subject to the "New Jersey Gross Income Tax Act", N.J.S.54A:1-1 et seq., to the following jurisdictional requirements in a form prescribed by the Director of the Division of Taxation: that this State shall have the right and jurisdiction to tax and collect the tax, hereby imposed, on the entire net income of the partner (1) based upon combining the respective numerators and denominators of the allocation fractions of the partner with the partner's share of the numerators and denominators of the limited partnership or foreign limited partnership to determine an allocation factor to be applied to the partner's entire net income, including the partner's distributive share of the partnership income, to determine the portion of the partner's entire net income allocated to this State if the relationship between the partner and limited partnership or foreign limited partnership is unitary, or (2) based upon separately using the allocation fractions of the limited partnership or foreign limited partnership to determine the allocation factor to be applied to the partner's distributive share of the partnership income, using the allocation fractions of the partner to determine the allocation factor to be applied to the partner's entire net income excluding the partner's distributive share of the income of the limited partnership or foreign limited partnership, and then combining those two allocated amounts of net income to determine the portion of the partner's entire net income allocated to this State if the relationship between the partner and the limited partnership or foreign limited partnership is not unitary.

b.A limited partnership or foreign limited partnership that is not a qualified investment partnership and that has not obtained and retained the written consent of one or more of its partners that are not corporations exempt from tax pursuant to section 3 of P.L.1945, c.162 (C.54:10A-3), or individuals, trusts or estates subject to the "New Jersey Gross Income Tax Act", N.J.S.54A:1-1 et seq., shall, on or before the 15th day of the fourth month succeeding the close of each privilege period, remit a payment of tax equal to the nonconsenting partners' share of the entire net income of the limited partnership or foreign limited partnership for that privilege period, multiplied by an allocation factor determined, pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6), based on the allocation fractions of the limited partnership or foreign limited partnership for that privilege period, and multiplied by the maximum rate set forth at paragraph (1) of subsection (c) of section 5 of P.L.1945, c. 162 (C.54:10A-5) for that privilege period. The limited partnership or foreign limited partnership shall have the right, but not the obligation, to recover from the nonconsenting partners such payments made by the partnership.

c.An amount of tax paid by a limited partnership or foreign limited partnership pursuant to subsection b. of this section attributable to a nonconsenting partner shall be credited to the partner as of the date of its receipt by the director.

L.2001,c.136,s.4.



Section 54:10A-15.8 - Installment Payments.

54:10A-15.8 Installment payments.

5. a. Notwithstanding the provisions of subsection (f) of section 15 of P.L.1945, c.162 (C.54:10A-15) to the contrary, a taxpayer that is a limited liability company or a foreign limited liability company subject to the provisions of subsection b. of section 3 of P.L.2001, c.136 (C.54:10A-15.6) or that is a limited partnership or foreign limited partnership subject to the provisions of subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.7) shall, in addition to the tax payable pursuant to subsection b. of section 3 or subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.6 or C.54:10A-15.7), make an installment payment of its tax for the privilege period on or before the 15th day of the fourth month of the privilege period equal to the tax payable pursuant to subsection b. of section 3 or subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.6 or C.54:10A-15.7). Any amount of tax paid pursuant to this subsection shall be credited against the tax paid pursuant to subsection b. of section 3 or subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.6 or C.54:10A-15.7).

b.Notwithstanding the provisions of section 5 of P.L.1981, c.184 (C.54:10A-15.4) to the contrary, the amount of underpayment of an installment payment pursuant to subsection a. of this section shall, for the purposes of subsection e. of section 5 of P.L.1981, c.184, be the excess of 100% of the tax liability determined pursuant to subsection b. of section 3 or subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.6 or C.54:10A-15.7) at the rates and other facts in effect for the privilege period but on the basis of the entire net income for the prior privilege period over the amount paid pursuant to subsection a. of this section; provided however, that if the taxpayer did not have a prior privilege period consisting of a 12 month period, the amount of underpayment of an installment payment shall be the excess of 90% of the tax liability determined pursuant to subsection b. of section 3 or subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.6 or C.54:10A-15.7) for the current privilege period over the amount paid pursuant to subsection a. of this section.

L.2001,c.136,s.5.



Section 54:10A-15.9 - Liability Of Taxpayers For Privilege Periods Beginning In Cy2001.

54:10A-15.9 Liability of taxpayers for privilege periods beginning in CY2001.

6. a. Notwithstanding the provisions of subsection b. of section 3 of P.L.2001, c.136 (C.54:10A-15.6) and the provisions of subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.7), the liability of a taxpayer that is a limited liability company or a foreign limited liability company subject to the provisions of subsection b. of section 3 of P.L.2001, c.136 (C.54:10A-15.6) or that is a limited partnership or foreign limited partnership subject to the provisions of subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.7) shall, for privilege periods beginning in calendar year 2001, be 45% of the amount otherwise due.

b.Notwithstanding the provisions of subsection a. of section 5 of P.L.2001, c.136 (C.54:10A-15.8), no estimated payment shall be due from a taxpayer that is a limited liability company or a foreign limited liability company subject to the provisions of subsection b. of section 3 of P.L.2001, c.136 (C.54:10A-15.6) or that is a limited partnership or foreign limited partnership subject to the provisions of subsection b. of section 4 of P.L.2001, c.136 (C.54:10A-15.7) for privilege periods beginning in calendar year 2001.

L.2001,c.136,s.6.



Section 54:10A-15.10 - Regulations, Forms.

54:10A-15.10 Regulations, forms.

7. a. The director shall adopt regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and prescribe forms to administer the provisions of this act.

b.Notwithstanding the provisions of P.L.1968, c.410 to the contrary, the director may adopt immediately upon filing with the Office of Administrative Law, such regulations as the director deems necessary to implement the provisions of this act, which regulations shall be effective for a period not to exceed 180 days from the date of the filing. The regulations may thereafter be amended, adopted or readopted by the director as the director deems necessary in accordance with the requirements of P.L.1968, c.410.

L.2001,c.136,s.7.



Section 54:10A-15.11 - Tax Payment By Certain Partnerships; Definitions.

54:10A-15.11 Tax payment by certain partnerships; definitions.

12. a. (1) A partnership that is not a qualified investment partnership or an investment club and that is not listed on a United States national stock exchange shall, on or before the 15th day of the fourth month succeeding the close of each privilege period, remit a payment of tax. The amount of tax shall be equal to the sum of: all of the share of the entire net income of the partnership for that privilege period of all nonresident noncorporate partners, multiplied by an allocation factor determined, pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6), based on the allocation fractions of the partnership for that privilege period, and multiplied by .0637 plus all of the share of the entire net income of the partnership for that privilege period of all nonresident corporate partners, multiplied by an allocation factor determined, pursuant to section 6 of P.L.1945, c.162 (C.54:10A-6), based on the allocation fractions of the partnership for that privilege period, and multiplied by .09.

(2) (a) A partnership that is subject to the tax payment requirements of paragraph (1) of this subsection shall make installment payments of 25% of that tax on or before the 15th day of each of the fourth month, sixth month and ninth month of the privilege period and on or before the 15th day of the first month succeeding the close of the privilege period.

(b)A partnership required to make an installment payment pursuant to subparagraph (a) of this paragraph shall be deemed to make an installment payment subject to the provisions of section 5 of P.L.1981, c.184 (C.54:10A-15.4) and shall be liable for any additions to tax provided thereunder.

b.An amount of tax paid by a partnership pursuant to paragraph (1) of subsection a. of this section and an installment payment paid pursuant to subparagraph (a) of paragraph (2) of subsection a. of this section shall be credited to the partnership accounts of its nonresident partners in proportion to each nonresident partner's share of allocated entire net income and the multiplier rate for that partner class under subsection a. of this section, and each amount of tax so credited shall be deemed to have been paid by the respective partner in respect of the privilege period or taxable year of the partner. Provided, however, that only a nonresident partner who files a New Jersey tax return and reports income that is subject to tax in this State may apply the tax paid by the partnership and credited to the nonresident partner's partnership account against the partner's tax liability; and provided further that a partnership that pays tax pursuant to this section shall not be entitled to claim a refund of payments credited to any of its nonresident partners.

c.For the purposes of this section:

"Investment club" means an entity: that is classified as a partnership for federal income tax purposes; all of the owners of which are individuals; all of the assets of which are securities, cash, or cash equivalents; the market value of the total assets of which do not exceed, as measured on the last day of its privilege period, an amount equal to the lesser of $250,000 or $35,000 per owner of the entity; and which is not required to register itself or its membership interests with the federal Securities and Exchange Commission; provided that beginning with privilege periods commencing on or after January 1, 2003 the director shall prescribe the total asset value amounts which shall apply by increasing the $250,000 total asset amount and the per owner $35,000 amount hereinabove by an inflation adjustment factor, which amounts shall be rounded to the next highest multiple of $100. The inflation adjustment factor shall be equal to the factor calculated by dividing the consumer price index for urban wage earners and clerical workers for the nation, as prepared by the United States Department of Labor for September of the calendar year prior to the calendar year in which the privilege period begins, by that index for September of 2001;

"Nonresident noncorporate partner" means, an individual, an estate or a trust subject to taxation pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., that is not a resident taxpayer or a resident estate or trust under that act;

"Nonresident corporate partner" means a partner that is not an individual, an estate or a trust subject to taxation pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., that is not a corporation exempt from tax pursuant to section 3 of P.L.1945, c.162 (C.54:10A-3), and that does not maintain a regular place of business in this State other than a statutory office; and

"Partner" means an owner of an interest in the partnership, in whatever manner that owner and ownership interest are designated.

L.2002, c.40, s.12; amended 2003, c.256, s.1; 2005, c.288, s.1; 2014, c.13, s.2.



Section 54:10A-16 - Lien

54:10A-16. Lien
The tax imposed by this act shall constitute a lien on all of the taxpayer's property and franchises on and after January 1 of the year next succeeding the year in which it is due and payable, and all interest, penalties and costs of collection which fall due or accrue shall be added to and become a part of such lien. Notwithstanding the provisions of any other law, all such taxes, interest, penalties and costs heretofore or hereafter imposed or incurred, whether levied or assessed or not, under this act shall, unless sooner paid, continue and remain a lien on all of the taxpayer's property and franchises until the expiration of 10 years after January 1 of the year in which they became or become due and payable.

L.1945, c. 162, p. 571, s. 16. Amended by L.1946, c. 307, p. 1014, s. 1; L.1947, c. 51, p. 180, s. 2; L.1952, c. 170, p. 545, s. 1; L.1958, c. 63, p. 197, s. 8.



Section 54:10A-17 - Period Other Than Covered By Report To Federal Treasury Department Or Less Than 12 Calendar Months; Failure To File Or Make Payment

54:10A-17. Period other than covered by report to federal treasury department or less than 12 calendar months; failure to file or make payment
(a) If the period covered by the report under this act is other than the period covered by the report to the United States Treasury Department or is a period of less than 12 calendar months, the commissioner may, under regulations prescribed by him, determine the entire net worth and entire net income of the taxpayer in such manner as shall properly reflect its entire net worth and entire net income for the period covered by its report under this act.

(b) Any taxpayer which shall fail to file its return when due or to pay any tax when the same becomes due, as herein provided, shall be subject to such penalties and interest as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes. The commissioner, if satisfied that the failure to comply with any provision of this act was excusable, may abate or remit the whole or part of any penalty.

L.1945, c. 162, p. 572, s. 17. Amended by L.1946, c. 307, p. 1014, s. 2; L.1947, c. 50, p. 175, s. 7; L.1958, c. 63, p. 197, s. 9; L.1975, c. 177, s. 9, eff. Aug. 4, 1975.



Section 54:10A-18 - Forms; Certification; S Corporation, Professional Service Corporation Returns.

54:10A-18 Forms; certification; S corporation, professional service corporation returns.

18. a. The director shall design a form of return and forms for such additional statements or schedules as the director may require to be filed therewith. Such forms shall provide for the setting forth of such facts as the director may deem necessary for the proper enforcement of this act. The director shall cause a supply thereof to be printed and shall furnish appropriate blank forms to each taxpayer upon application or otherwise as he may deem necessary. Failure to receive a form shall not relieve any taxpayer from the obligation to file a return under the provisions of this act. Each such return shall have annexed thereto a certification by the president, vice-president, comptroller, secretary, treasurer, assistant treasurer, accounting officer of the taxpayer or any other officer of the taxpayer duly authorized so to act to the effect that the statements contained therein are true. The fact that an individual's name is signed on a certification of the report shall be prima facie evidence that such individual is authorized to sign and certify the report on behalf of the corporation. In the case of a corporation in liquidation or in the hands of a receiver or trustee, certification shall be made by the person responsible for the conduct of the affairs of such corporation.

b.The return of an S corporation shall, in addition to any information set forth pursuant to subsection a. of this section, set forth with respect to each shareholder: the shareholder's name, address and federal taxpayer identification number (social security number or employer identification number); whether the shareholder is a resident of this State; whether the shareholder has filed a consent to jurisdictional requirements pursuant to section 3 or section 4 of P.L.1993, c.173 (C.54:10A-5.22 or C.54:10A-5.23); the allocation factor determined pursuant to sections 6 through 10 of P.L.1945, c.162 (C.54:10A-6 through 54:10A-10); the amount of any distribution made to the shareholder, including any amount paid on behalf of the shareholder pursuant to subsection c. or d. of section 4 of P.L.1993, c.173 (C.54:10A-5.23); the balance of the accumulated earnings and profits account; the balance of the accumulated adjustments account described in section 16 of P.L.1993, c.173 (C.54A:5-14), which account the corporation shall maintain; and such other information as the director may prescribe by regulation. The S corporation shall, on or before the day on which such return is required to be filed, furnish to each person who was a shareholder during the privilege period a copy of such information shown on the return as the director may by regulation prescribe.

c. (1) The return of a taxpayer that is a professional corporation organized pursuant to P.L.1969, c. 232 (C.14A:17-1 et seq.) or a similar corporation for profit organized for the purpose of rendering professional services under the laws of another state, shall in addition to any information set forth pursuant to subsection a. of this section, set forth the name, address and federal taxpayer identification number (social security number or employer identification number) of each licensed professional of the corporation.

(2)Each professional corporation organized pursuant to P.L.1969, c.232 (C.14A:17-1 et seq.) or similar corporation for profit organized for the purpose of rendering professional services under the laws of another state that has more than two licensed professionals shall at the time such return is required to be filed make a payment of a filing fee of $150 for each licensed professional of the corporation, up to a maximum of $250,000.

(3)Each professional corporation or similar corporation for profit organized under the laws of another state required to make a payment pursuant to paragraph (2) of this subsection shall also make, at the same time as making its payment pursuant to paragraph (2) of this subsection, an installment payment of its filing fee for the succeeding return period in an amount equal to 50% of the amount required to be paid pursuant to paragraph (2). The amount of the installment payment shall be credited against the amount of the filing fee due for the succeeding return period, or, if the amount of the installment payment exceeds the amount of the filing fee due for the succeeding return period, successive return periods.

(4)Notwithstanding the provisions of R.S.54:48-2 and R.S.54:48-4 to the contrary, the fee required pursuant to paragraph (2) of this subsection and the installment payment required pursuant to paragraph (3) of this subsection shall, for purposes of administration, be payments to which the provisions of the State Uniform Tax Procedure Law, R.S.54:28-1 et seq., shall be applicable and the collection thereof may be enforced by the director in the manner therein provided.

L.1945,c.162,s.18; amended 1958, c.63, s.10; 1993, c.173, s.6; 2002, c.40, s.14.



Section 54:10A-18.1 - Consolidated Return Filed By Air Carrier.

54:10A-18.1 Consolidated return filed by air carrier.

30. An air carrier, within the meaning given that term pursuant to 49 U.S.C. s.40102, may elect to file a consolidated return with respect to the corporate income tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5) of the entire operation of the affiliated group, including its own operations and income. If such election is made, the group will be considered a single taxpayer and, for the purposes of section 5 of P.L.1945, c.162 (C.54:10A-5), the amount of the taxpayer's entire net income shall be deemed prima facie to be equal in amount to the taxable income, before net operating loss deduction and special deductions, that the taxpayer is required to report or, if the taxpayer is classified as a partnership for federal tax purposes, would otherwise be required to report, to the United States Treasury Department for the purpose of computing its consolidated federal taxable income.

L.2002,c.40,s.30.



Section 54:10A-19 - Extension For Filing Returns; Interest.

54:10A-19 Extension for filing returns; interest.

19. The director may grant a reasonable extension of time for the filing of returns or the payment of tax or both, under such rules and regulations as he shall prescribe, which rules and regulations may require the filing of a tentative return and the payment of an estimated tax. If the time for filing the return shall be extended, the payment of the portion of the tax remaining to be paid, if any, shall be postponed to the date fixed by the extension of the time for the filing of the return, but in every such case the corporation shall pay, in addition to the unpaid portion of the tax, interest thereon at the rate as provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., from the time when the return originally was required to be filed to the date of actual payment under the extension; provided, that if such unpaid portion of the tax is not paid within the time fixed under the extension, the interest on such unpaid portion shall be computed at the rate as provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., from the date the tax was originally due to the date of actual payment and if the amounts paid up to and including the time of the filing of the tentative return total less than the lesser of: 90% of the amount due; or for a taxpayer that had a preceding fiscal or calendar accounting year of 12 months and filed a return for that year showing a liability for tax, an amount equal to the tax computed at the rates applicable to the current fiscal or calendar accounting year but otherwise on the basis of the facts shown on the return of the taxpayer for, and the law applicable to, the preceding fiscal or calendar accounting year, the taxpayer shall be liable for a penalty of 5% per month or fraction thereof on the amount of underpayment, not to exceed 25% of that underpayment, which shall be in addition to the interest charges provided above.

L.1945,c.162,s.19; amended 1947, c.50, s.8; 1958, c.63, s.11; 1975, c.177, s.10; 1981, c.184, s.6; 1987, c.76, s.51; 1992, c.175, s.20; 1998, c.106, s.2.



Section 54:10A-19.1 - Examination Of Returns, Assessment.

54:10A-19.1 Examination of returns, assessment.

10. (a) (Deleted by amendment, P.L.1992, c.175).

(b)(Deleted by amendment, P.L.1992, c.175).

(c)(Deleted by amendment, P.L.1992, c.175).

(d)The examination of returns and the assessment of additional taxes, penalties and interest shall be as provided by the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., except as otherwise provided.

(e)The filing of a complaint by a taxpayer in the tax court shall suspend the running of the statute of limitations for the contested issue or issues for all subsequent privilege periods.

L.1947,c.50,s.10; amended 1949, c.236, s.5; 1975, c.177, s.11; 1992, c.175, s.21; 2002, c.40, s.15.



Section 54:10A-19.2 - Appeal To Tax Court, Claim For Refund.

54:10A-19.2 Appeal to tax court, claim for refund.

11. a. Any aggrieved taxpayer may, within 90 days after any action of the director made pursuant to the provisions of this act, appeal therefrom to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

b.Any aggrieved taxpayer that has neither protested or appealed from an additional assessment of tax may, pursuant to subsection b. of R.S.54:49-14, file a claim for refund of the assessment paid.

L.1947,c.50,s.11; amended 1953, c.51, s.115; 1953, c.428, s.6; 1983, c.36, s.23; 1998, c.106, s.3.



Section 54:10A-19.3 - Effective Date

54:10A-19.3. Effective date
This act shall take effect immediately, and shall apply to taxes due and payable in the year one thousand nine hundred and forty-seven and thereafter.

L.1947, c. 50, p. 178, s. 12.



Section 54:10A-20 - Injunctive Relief As One Of Remedies For Collection

54:10A-20. Injunctive relief as one of remedies for collection
In addition to other remedies for the collection of the tax imposed by this chapter, the Attorney-General may of his own motion or upon the request of the commissioner, whenever any tax due under this chapter shall have remained in arrears for a period of three months after the tax shall have become payable, bring an action in the Superior Court in the name of the State, against such corporation for injunctive relief to restrain it from the exercise of any franchise, or the transaction of any business within this State until the payment of such tax and penalties and interest due thereon, and the costs of such application, to be fixed by the court. The court may proceed in the action in a summary manner or otherwise and may grant the injunctive relief, if a proper case appear. Upon the granting and service of the order or judgment giving injunctive relief, it shall not be lawful for such company thereafter to exercise any franchise or transact any business in this State until such injunction be dissolved.

L.1945, c. 162, p. 573, s. 20. Amended by L.1953, c. 51, p. 914, s. 116.



Section 54:10A-21 - Foreign Corporations; Revocation Of Certificate For Failure To Pay Tax; Other Remedies Unimpaired

54:10A-21. Foreign corporations; revocation of certificate for failure to pay tax; other remedies unimpaired
In the event of failure or neglect of any taxpayer which is a foreign corporation to pay the tax imposed by this chapter, on or before the first day of December in each year, immediate notice thereof may be given by the commissioner to the Secretary of State who shall immediately revoke the certificate of authority of said corporation to do business in the State of New Jersey and notice of such revocation shall be given by the Secretary of State to the corporation affected and thereafter such corporation, so far as the further transaction of business in the State of New Jersey is concerned, shall be in the same condition as if no certificate of authority had ever been issued to it by the Secretary of State, but remedies provided by this chapter for the collection of the tax and interest and penalties shall remain unimpaired. After the revocation of any such certificate of authority, no new certificate shall be issued by the Secretary of State to such defaulting corporation until the payment of all assessments imposed hereunder and remaining unpaid with penalties and interest and any costs that may have accrued, such payment to be evidenced by a certificate of the commissioner.

L.1945, c. 162, p. 573, s. 21.



Section 54:10A-22 - Forfeiture Of Charter For Failure To Pay Tax

54:10A-22. Forfeiture of charter for failure to pay tax
Any corporation of this State failing to pay the tax imposed by this act shall be subject to the forfeiture of its charter as provided by chapter eleven of Title 54 of the Revised Statutes.

L.1945, c. 162, p. 574, s. 22.



Section 54:10A-23 - State Tax Uniform Procedure Law Governs

54:10A-23. State tax uniform procedure law governs
The administration, collection and enforcement of the tax imposed by this act shall be subject to the provisions of the State tax uniform procedure law as therein provided (chapters forty-eight through fifty-two of Title 54 of the Revised Statutes) to the extent that the provisions of such law are not inconsistent with any provision of this act.

L.1945, c. 162, p. 574, s. 23. Amended by L.1947, c. 50, p. 176, s. 9.



Section 54:10A-24 - Annual Appropriation For Free Public Schools

54:10A-24. Annual appropriation for free public schools
Out of the proceeds of the taxes, interest and penalties collected pursuant to this act, there is hereby appropriated, for the purpose of maintaining free public schools, the sum of four million dollars ($4,000,000.00) annually, which sum shall on or before December twentieth in each year be credited by the State Treasurer to the State public school account. Such appropriation shall be applied to the support of the free public schools, and shall be apportioned and distributed as provided by law.

L.1945, c. 162, p. 574, s. 24. Amended by L.1946, c. 89, p. 309, s. 1.



Section 54:10A-25 - Partial Invalidity

54:10A-25. Partial invalidity
If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered.

L.1945, c. 162, p. 574, s. 25.



Section 54:10A-26 - Repeal; Existing Obligations Not Affected

54:10A-26. Repeal; existing obligations not affected
Sections 54:13-1 through 54:13-8 and chapter thirty-two-A of Title 54 of the Revised Statutes are repealed; provided, however, that this shall not affect the obligation of any corporation to pay accrued taxes or interest, penalties or costs with respect thereto, nor to invalidate any assessments or proceedings pending upon the effective date hereof, nor to affect the legal authority to assess and collect taxes which may have been due and payable prior to the effective date hereof together with such interest and penalties as would have accrued thereon, under any provisions of law herein repealed; nor shall such repeal affect the tenure or employment of any employees heretofore appointed pursuant to any such repealed provision or section.

L.1945, c. 162, p. 575, s. 27.



Section 54:10A-27 - Rules And Regulations

54:10A-27. Rules and regulations
The commissioner shall prescribe and issue such rules and regulations, not inconsistent herewith, for the interpretation and application of the provisions of this act, as he may deem necessary.

L.1945, c. 162, p. 575, s. 28.



Section 54:10A-28 - Effective Date

54:10A-28. Effective date
This act shall take effect January first, one thousand nine hundred and forty-six, except that the commissioner may prior thereto take such action as he may deem appropriate in anticipation of or in preparation for the operation of the provisions hereof, and except further that the appropriation contained herein for the reduction of the State school tax shall be first made for the fiscal year beginning July first, one thousand nine hundred and forty-six.

L.1945, c. 162, p. 575, s. 29.



Section 54:10A-29 - Certificate; $25 Per Corporation

54:10A-29. Certificate; $25 per corporation
(a) Upon the receipt of a written application accompanied by the fee provided for in subsection (b) of this section, the director shall issue to the applicant a certificate certifying with respect to the corporation or corporations listed for certification in the application either that there are no liens in favor of the State for corporation franchise taxes due pursuant to the provisions of this act or of chapter 13 of Title 54 of the Revised Statutes or that there are such liens as may be stated in such certificate or such other status as the director's records may disclose.

(b) The fee for a certificate issued pursuant to this section shall be $25.00 for each corporation listed in the application for which a certificate is requested.

(c) The director may prescribe the form of the application and may require that it shall contain a concise and reasonably definite description of the property and of the type of transaction in connection with which the application is made as well as such other pertinent information as he may deem necessary.

(d) Any person who shall acquire for a valuable consideration an interest in lands, covered by such a certificate in reliance thereon, shall hold such interest free from any lien held by the State for unpaid corporation franchise taxes due pursuant to the provisions of this act or of chapter 13 of Title 54 of the Revised Statutes and not shown on such certificate.

L. 1947, c. 51, s. 3; amended by L. 1971, c. 91; 1987, c. 76, s. 52.



Section 54:10A-30 - Release Of Property From Lien For Corporation Franchise Taxes

54:10A-30. Release of property from lien for corporation franchise taxes
The Commissioner upon written application made to him and upon the payment of a fee of five dollars ($5.00), may release any property from the lien of any tax, interest or penalty imposed upon any corporation in accordance with the provisions of this act or of chapters thirteen or thirty-two-A of Title 54 of the Revised Statutes, or of any certificate, judgment or levy procured by him; provided, payment be made to the commissioner of such sum as he shall deem adequate consideration for such release or deposit be made of such security or such bond be filed as the commissioner shall deem proper to secure payment of any debt evidenced by any such tax, interest, penalty, certificate, judgment or levy, the lien of which is sought to be released, or provided the commissioner is satisfied that payment of the tax is otherwise provided for. The application for such release shall be in such form as shall be prescribed by the commissioner and shall contain an accurate description of the property to be released together with such other information as the commissioner may require. Such release shall be given under the seal of the commissioner, and may be recorded in any office in which conveyances of real estate may be recorded.

L.1947, c. 51, p. 181, s. 4.



Section 54:10A-31 - Limitations; Cancellation Of Taxes Barred; Rights Not Affected

54:10A-31. Limitations; cancellation of taxes barred; rights not affected
When a corporation franchise tax return shall have been duly filed in accordance with the provisions of this act or of chapters thirteen or thirty-two-A of Title 54 of the Revised Statutes, no tax shall be assessable or payable after ten years from the date of such filing or after one year from the effective date hereof, whichever is later. The director is hereby authorized to cancel all assessments of taxes, interest and penalties, the collection of which is barred by the limitations herein provided and to destroy returns and records relating thereto which are rendered useless by the provisions of this act. Nothing herein contained, however, shall affect the rights of the State (a) under any certificate of debt, decree or judgment for taxes, interest and penalties duly recorded with the Clerk of the Superior Court, or with any county clerk; or (b) to assess and enforce collection of any tax, interest and penalties pursuant to the terms of any bond or other agreement securing the payment of such tax, interest and penalties.

L.1947, c. 51, p. 181, s. 5. Amended by L.1953, c. 51, p. 915, s. 117.



Section 54:10A-32 - Effective Date

54:10A-32. Effective date
The provisions of this act shall be effective with respect to the tax payable in the year 1959 and thereafter and, with respect to the tax payable in 1958 and prior years, shall not affect the provisions of, or any obligations heretofore incurred under, the Corporation Business Tax Act (1945).

L.1958, c. 63, p. 199, s. 12.



Section 54:10A-33 - Banking Corporations; Collected Business Corporation And Business Personal Property Taxes; Apportionment; Certification; Payment

54:10A-33. Banking corporations; collected business corporation and business personal property taxes; apportionment; certification; payment
The taxes collected from banking corporations pursuant to the Corporation Business Tax Act (P.L.1945, c. 162) and the Business Personal Property Tax Act (P.L.1966, c. 136) shall be apportioned one-half thereof to the State, one-quarter thereof to the several counties of the State, and one-quarter thereof to the several local taxing districts of the State in which one or more banking corporations have one or more offices. Each county shall be paid by the State a sum equal to that proportion of one-quarter of the total tax collected by the State pursuant to this act from each banking corporation having one or more offices in such county, which the total deposit balances at all offices of such banking corporation in such county at the close of business on the day preceding the assessment date bear to the total deposit balances of such banking corporation in the State at the close of business on the day preceding the assessment date. Each local taxing district in which one or more banking corporations have one or more offices shall be paid by the State a sum equal to that proportion of one-quarter of the total tax collected by the State pursuant to this act from each such banking corporation, which the total deposit balances at all offices of such banking corporation in such district at the close of business on the day preceding the assessment date bear to the total deposit balances at all offices of such banking corporation in the county where such district is located, as such deposit balances stood at the close of business on the day preceding the assessment date. The amount due to each county and each local taxing district shall be annually certified by the Director, Division of Taxation on or before June 1, and shall be paid annually on or before July 10, by the State Treasurer to the counties and to the local taxing districts entitled thereto, setting forth in detail the amount of the tax received, the names of the banking corporations from which the tax was received, the aggregate amount thereof, and the basis of apportionment.

Laws 1975, c. 170, s. 2, eff. Aug. 4, 1975. Amended by L.1977, c. 142, s. 1, eff. June 30, 1977.



Section 54:10A-34 - Banking Corporations; Annual Franchise Tax; Deductions For International Banking Facilities

54:10A-34. Banking corporations; annual franchise tax; deductions for international banking facilities
Every banking corporation shall pay an annual franchise tax in the year 1976 and each year thereafter, as provided in the Corporation Business Tax Act, P.L.1945, c. 162 (C. 54:10A-1 et seq.) for the privilege of having or exercising its corporate franchise in this State, or for the privilege of doing business, employing or owning capital or property, or maintaining an office in this State. For the purposes of this act, (1) the privilege period of each banking corporation shall be the calendar year, and the initial privilege period shall be the calendar year ending December 31, 1976; (2) January 1, 1976 and January 1, of each year thereafter shall be the assessment dates; (3) the tax on income shall be based upon the income of the calendar year preceding the assessment date; (4) net worth shall be determined as of the December 31 preceding the assessment date; and (5) income of a banking corporation in any privilege period shall include the income of any banking corporation merged into or consolidated with such banking corporation in such privilege period. From and after January 1, 1976, no banking corporation shall be subject to the provisions of R.S. 54:9-1 through 54:9-18 and section 13 of P.L.1970, c. 8 (C. 54:9-19) but shall, to the extent and in the manner provided by this act, become and be subject to the provisions of the Corporation Business Tax Act and the Business Personal Property Tax Act, P.L.1966, c. 136 (C. 54:11A-1 et seq.). To effect the transition from taxation under R.S. 54:9-1 through 54:9-18 and section 13 of P.L.1970, c. 8, to taxation under the Corporation Business Tax Act, every banking corporation shall, within 90 days after the effective date of this act, but not later than December 1, 1975, pay to the State a sum equal to 60% of the amount of the tax that would have been due from such banking corporation had it been subject to taxation under the Corporation Business Tax Act during the calendar year ending December 31, 1974. Thereafter, as provided by the Corporation Business Tax Act, each banking corporation shall, on or before April 15 of each privilege period, commencing with the privilege period beginning January 1, 1976, file a tax return and pay the full amount of the tax determined to be due for the then current privilege period, and shall, in addition, pay a sum equal to 60% of the full amount of the tax due for such privilege period as an advance partial payment against the tax determined to be due for the next succeeding privilege period. Each such banking corporation shall, in the final calculation of the tax determined to be due from it for the 1976 privilege period, receive a credit for the 60% payment made by it on or before December 1, 1975 pursuant to this section, and thereafter, each banking corporation shall, in the final calculation of the tax determined to be due from it for any subsequent privilege period, receive credit for the advance partial payment made by it in the next preceding privilege year. No banking corporation shall, in calculating its income for any of the purposes of taxation under the Corporation Business Tax Act deduct from its income the amount of any tax paid pursuant to R.S. 54:9-1 through 54:9-18 and section 13 of P.L.1970, c. 8 (C. 54:9-19). Any excess payment made in any privilege year shall be returned as provided in section 15 of the Corporation Business Tax Act (C. 54:10A-15). Notwithstanding anything contained in this act to the contrary, during each of the privilege years 1976, 1977, 1978 and 1979, the amount to be paid by each banking corporation as taxes under this act shall be the greater of (1) the amount which such banking corporation paid in the calendar year 1975 as taxes pursuant to R.S. 54:9-1 through 54:9-18 and section 13 of P.L.1970, c. 8 or (2) a sum equal to the total of the taxes paid by such banking corporation pursuant to this section and section 5 of this act. In any case where the corporate existence of a banking corporation transacting business on the effective date of this act terminates during a privilege period by voluntary or involuntary dissolution, or by merger or consolidation, or otherwise, such banking corporation shall be liable for the payment of taxes under this section for the full privilege period in which such termination takes place.

The effect of the amendments to this act relating to international banking facilities shall be phased in over a 5 year period. In order to implement the transition, each banking corporation which elects to utilize the deduction from entire net income for eligible net income from international banking facilities (provided in subsection (k)(4) of section 4 of P.L.1945, c. 162 (C. 54:10A-4) ) or the exclusion from net worth for international banking facilities (provided in subsection (d) of section 4 of P.L.1945, c. 162) shall, with its return for the first year in which it makes that election, file an information return for 1981 which shall report its income and net worth attributable to the activities referred to in subsection (k)(4) of section 4 of P.L.1945, c. 162 as if the taxpayer had an established international banking facility during the entire calendar year 1981 and as if the amendments to this act relating to international banking facilities had been effective during that entire year. The difference between a taxpayer's corporate franchise tax liability for 1981 and the amount it would have been liable for if said amendments were in effect during 1981 shall be the taxpayer's base international banking facilities tax liability.

For each of the years 1982 through 1986 in which the taxpayer elects to utilize the deduction from entire net income for eligible net income from international banking facilities (provided in subsection (k)(4) of section 4 of P.L.1945, c. 162) or the exclusion from net worth for international banking facilities (provided in subsection (d) of section 4 of P.L.1945, c. 162), the taxpayer shall pay, in addition to the tax computed under section 5 of P.L.1945, c. 162 (C. 54:10-5) the following percentage of its base international banking facilities tax liability:

CALL HELP DESK FOR FORMATTING

1982 100% 1983 80% 1984 60% 1985 40% 1986 20%

L.1975, c. 170, s. 4, eff. Aug. 4, 1975. Amended by L.1978, c. 40, s. 1, eff. June 19, 1978; L.1983, c. 422, s. 3, eff. Jan. 5, 1984.



Section 54:10A-35 - Banking Corporation Tax Revenues; Distribution To Municipalities Under L.1966, C. 135; Prohibition

54:10A-35. Banking corporation tax revenues; distribution to municipalities under L.1966, c. 135; prohibition
No part of the taxes paid by banking corporations pursuant to the Corporation Business Tax Act (P.L.1945, c. 162) or the Business Personal Property Tax Act (P.L.1966, c. 136) shall be distributed pursuant to P.L.1966, c. 135.

L.1975, c. 170, s. 6, eff. Aug. 4, 1975.



Section 54:10A-36 - Banking Corporation Defined

54:10A-36. Banking corporation defined
As used in this act, "banking corporation" means a bank as defined in section 1 of The Banking Act of 1948, c. 67, and also means a national bank.

L.1975, c. 170, s. 8, eff. Aug. 4, 1975.



Section 54:10A-37 - Banking Corporations; Nonqualification As Investment Company Or Regulated Investment Company

54:10A-37. Banking corporations; nonqualification as investment company or regulated investment company
No banking corporation may qualify as an investment company or as a regulated investment company under paragraph (f) or paragraph (g) of section 4 of the Corporation Business Tax Act (C. 54:10A-4(f) or (g)).

L.1975, c. 170, s. 9, eff. Aug. 4, 1975.



Section 54:10A-38 - Financial Business Corporations; Revenues From Taxes, Penalties And Interest; Apportionment To Governmental Units; Certification; Payment

54:10A-38. Financial business corporations; revenues from taxes, penalties and interest; apportionment to governmental units; certification; payment
The aggregate amount of tax, penalty and interest payable by financial business corporations pursuant to this act shall upon payment be distributable among the State, the various taxing districts and counties in which taxpayers hereunder have maintained places of business at any time during the tax year. On or before November 1 in each year the director shall determine from receipts allocations contained in tax returns filed subsequent to June 30 of the previous calendar year and prior to July 1 of the current year the aggregate amount of tax, penalty and interest attributable to places of business located in each of the various taxing districts of this State during the tax year. The tax, penalty and interest collected by the director shall be apportioned one-half to the State, one-quarter to such county and one-quarter to the taxing districts in which the financial business corporation has an office or offices. Each county shall be entitled to receive out of the one-quarter allocated to the counties that proportion thereof which the receipts at all offices of such financial business corporations in such county during the taxpayers' fiscal or calendar year accounting period bear to the total receipts of all offices of such financial business corporations in this State during the taxpayers' fiscal or calendar year accounting period. Each taxing district is entitled to that proportion of one-quarter of the tax collected by the director as the receipts at all offices of such financial business corporations in such district during the taxpayers' fiscal or calendar year accounting period bear to the total receipts of all offices of such financial business corporations in such county during the taxpayers' fiscal or calendar year accounting period. The director shall forthwith certify such apportionment to the State Treasurer who shall upon proper audit transmit to each county treasurer a certificate showing the amounts allocated to the taxing district therein and shall on or before November 10 of the year in which the taxes are payable draw and transmit his warrant upon the State Treasurer in favor of the several county treasurers for the amounts allotted to their several counties. Each county treasurer shall forthwith and not later than December 15 pay to the collector or other proper officer of each taxing district the amount allotted thereto deducting, however, the amount due for county taxes from the taxing district. The amount thus paid to the county and taxing district shall be at the disposal of the proper authorities for public purposes.

L.1975, c. 171, s. 8, eff. Aug. 4, 1975.



Section 54:10A-39 - Financial Business Corporations; Revenue From Taxes; Distribution To Municipalities; Prohibition

54:10A-39. Financial business corporations; revenue from taxes; distribution to municipalities; prohibition
None of the taxes, penalties and interest collected from financial business corporations pursuant to this act shall be distributable to municipalities pursuant to P.L.1966, c. 135 as amended and supplemented (C. 54:11D-1 et seq.).

L.1975, c. 171, s. 9, eff. Aug. 4, 1975.



Section 54:10A-40 - Financial Business Corporations; Tax; Payment

54:10A-40. Financial business corporations; tax; payment
During each of the years 1976, 1977, 1978 and 1979, each financial business corporation shall pay as taxes under the provisions of the act to which this act is a supplement, the greater of a sum equal to the amount such financial business corporation paid pursuant to the "Financial Business Tax Law" P.L.1946, c. 174 (C. 54:10B-1, et seq.) in the calendar year 1975, or a sum equal to the total of the taxes payable by such financial business corporation pursuant to the "Corporation Business Tax Act," P.L.1945, c. 162 (C. 54:10A-1 et seq.).

L.1975, c. 171, s. 10, eff. Aug. 4, 1975. Amended by L.1978, c. 40, s. 2, eff. June 19, 1978.



Section 54:11-1 - Voiding Charter Of Delinquent Corporations; Extension Of Time For Payment

54:11-1. Voiding charter of delinquent corporations; extension of time for payment
If a corporation created under any law of this State shall for 2 consecutive years fail to pay the State a tax which has been or shall be assessed against it under any law of this State and made payable into the State Treasury, the charter of such corporation shall be declared void as provided in section 54:11-2 of this Title, unless the Secretary of State shall, for good cause shown to him, give further time for the payment of such tax, in which case a certificate thereof shall be filed by the Secretary of State in the office of the Director of the Division of Taxation, stating the reasons therefor.

Amended by L.1970, c. 282, s. 1, eff. Dec. 3, 1970.



Section 54:11-2 - Delinquents Reported To Secretary Of State; Proclamation Voiding Charter

54:11-2. Delinquents reported to secretary of state; proclamation voiding charter
On or before the first Monday in January in each year the Director of the Division of Taxation shall report to the Secretary of State a list of all corporations which for 2 years next preceding the report have failed to pay the taxes assessed against them under any law of this State as provided in section 54:11-1 of this Title. The Secretary of State shall forthwith issue his proclamation declaring under this Title and chapter, that the charters of these corporations are repealed, and all powers conferred by law upon them shall thereafter be inoperative and void. The proclamation of the Secretary of State shall be filed in his office.

Amended by L.1970, c. 282, s. 2, eff. Dec. 3, 1970.



Section 54:11-4 - Reinstatement Of Charters Voided By Mistake

54:11-4. Reinstatement of charters voided by mistake
When the Secretary of State is satisfied that a corporation named in such a proclamation has not failed to pay such tax within 2 consecutive years or has been inadvertently reported to the Secretary of State by the Director of the Division of Taxation as having failed to pay the tax within such time, the Secretary of State may correct the mistake and make the same known by issuing his proclamation to that effect.

Amended by L.1970, c. 282, s. 3, eff. Dec. 3, 1970.



Section 54:11-5 - Reinstatement Upon Payment Of Amount Fixed; Exceptions

54:11-5. Reinstatement upon payment of amount fixed; exceptions
If the charter of a corporation organized under any law of this State has or shall have become inoperative or void, by proclamation of the Secretary of State or by operation of law, for nonpayment of taxes, the Secretary of State, by and with the advice of the Attorney General, may, upon payment by the corporation to the Secretary of State of such sum in lieu of taxes and penalties as to them may seem reasonable, but in no case to be less than the fees required upon the filing of the original certificate of incorporation, permit the corporation to be reinstated and entitled to all its franchises and privileges. Upon such payment the Secretary of State shall issue his certificate entitling the corporation to continue its business and franchises.

The provisions of this section shall not apply to any gas, electric light, telephone, telegraph, water, pipe line, railroad, street railway company, or other corporation having the right to use the public streets or to take and condemn lands in this State. Nothing in this section contained shall relieve any such corporation from the penalty of forfeiture of its franchises in case of failure to pay future taxes imposed under this subtitle or under any other law of this State.

Amended by L.1970, c. 282, s. 4, eff. Dec. 3, 1970.



Section 54:11-6 - Action For Appointment Of A Receiver

54:11-6. Action for appointment of a receiver
After a corporation of this State has failed for the space of 2 consecutive years to pay the taxes imposed upon it by law and the Director of the Division of Taxation has reported the corporation to the Secretary of State as provided in this chapter, the Attorney General may apply in an action against such corporation in the Superior Court for the appointment of a receiver, or otherwise. The court may proceed in the action in a summary manner or otherwise.

Amended by L.1953, c. 51, p. 916, s. 119; L.1970, c. 282, s. 5, eff. Dec. 3, 1970.



Section 54:11-7 - Judgment For Tax Due; Execution To Issue

54:11-7. Judgment for tax due; execution to issue
In an action pursuant to section 54:11-6 of this Title, the court shall ascertain the amount of taxes remaining due and unpaid by the corporation to this State and enter judgment for the amount so ascertained. Thereupon execution or other process shall issue for the collection thereof as upon other judgments.

Amended by L.1953, c. 51, p. 916, s. 120.



Section 54:11-8 - Transfer Of Intangible Corporate Assets To Receiver For Sale

54:11-8. Transfer of intangible corporate assets to receiver for sale
If no property which may be seized and sold on execution shall be found within this State sufficient to pay the judgment, the court shall further order and adjudge that the corporation shall, within ten days after the service of notice of such judgment upon an officer of the corporation upon whom service of process may be lawfully made, or such notice as the court shall direct, assign and transfer to the trustee or receiver appointed by the court, any chose in action, or any patent or patents, or any assignment of, or license under any patented invention or inventions owned by, leased or licensed to or controlled in whole or in part by such corporation, to be sold by the receiver or trustee for the satisfaction of the judgment. No injunctive relief theretofore given nor any forfeiture of the charter of the corporation shall be held to exempt it from compliance with the order and judgment of the court.

If the corporation shall fail, within ten days after the service of notice of the judgment, to assign and transfer the same to such receiver or trustee for sale as aforesaid, the court shall appoint a trustee to make the assignment thereof, in the name and on behalf of the corporation, to the receiver or trustee appointed to make the sale.

Amended by L.1953, c. 51, p. 917, s. 121.



Section 54:11-9 - Sale Of Intangible Corporate Assets; Disposition Of Proceeds

54:11-9. Sale of intangible corporate assets; disposition of proceeds
After transfer to him of corporate assets as provided in section 54:11-8 of this title, the receiver or trustee shall, after such notice and in such manner as required for the sale under fieri facias of personal property, sell the same to the highest bidder, and, upon the payment of the purchase money, shall execute and deliver to the purchaser thereof an assignment and transfer of all the patents and interests of the corporation so sold. Such assignment or transfer shall vest in the purchaser a valid title to all the right, title and interest of the corporation therein. The proceeds of the sale shall be applied to the payment of the unpaid taxes, together with the costs of the proceedings.



Section 54:11D-1 - Annual Appropriation; Allocation

54:11D-1. Annual appropriation; allocation
The Legislature shall appropriate annually not less than the amount certified by the Director of the Division of Taxation on October 15, 1976, for payment to the municipalities of this State in replacement of the revenues derived by such municipalities from the local taxation of personal property used in business, pursuant to the act to which this act is amendatory. Such amount shall be allocated among the municipalities in accordance with the certification of October 15, 1976.

L.1966, c. 135, s. 1, eff. June 17, 1966. Amended by L.1976, c. 82, s. 1, eff. Jan. 1, 1977; L.1977, c. 3, s. 1.



Section 54:11D-5 - Annual Payment And Distribution To Municipalities

54:11D-5. Annual payment and distribution to municipalities
The State Treasurer annually, on or before the date set forth in section 6 of this act, upon the warrant of the State Comptroller, shall pay and distribute to each municipality its entitlement determined in accordance with the provisions of section 1 of this act.

L.1966, c. 135, s. 5. Amended by L.1977, c. 3, s. 2.



Section 54:11D-6 - Distribution

54:11D-6. Distribution
The distribution required to be made by the State Treasurer under this act shall be made annually as follows: 50 percent of the amount appropriated shall be payable annually on July 5, 25 percent on August 1 and 25 percent on November 1 of each year.

L.1966,c.135,s.6; amended 1967,c.261; 1976,c.13,s.1; 1977,c.3,s.3; 1978,c.177; 1990,c.16,s.3; 1991,c.136,s.1.



Section 54:11D-7 - Apportionment Of Amounts To Be Raised In Taxing Districts; Equalization Table; Assumed Assessed Value Of Property

54:11D-7. Apportionment of amounts to be raised in taxing districts; equalization table; assumed assessed value of property
For the purpose of apportioning the amounts to be raised in the respective taxing districts of the county under Revised Statutes 54:4-49, the county board of taxation shall, for each taxing district, include in the equalization table for the county the assumed assessed value of the property represented by the money received by each taxing district pursuant to the provisions of this act.

Commencing with the tax year 1969 and thereafter the assumed assessed value of such property in each taxing district shall be determined by the county board of taxation in the following manner: (a) the amount of money received by each taxing district during the preceding tax year pursuant to the provisions of this act, shall be divided by the general tax rate of the taxing district for such preceding tax year to obtain an assumed assessed value of such property; (b) this assumed assessed value shall be divided by the fraction produced by dividing the aggregate assessed value by the aggregate true value of the real property, as determined by the county board of taxation for equalization purposes in the previous tax year, exclusive of Class II railroad property, in the taxing district; and (c) the resulting quotient shall be included in the net valuation of each taxing district on which county taxes are apportioned.

For the tax year 1968, there shall be included in the equalization table for the county (a) 65% of the aggregate fair value of machinery, implements, and equipment and all other personal property used in business, other than inventories, farm machinery, farm livestock, crops and produce and (b) 25% of the aggregate fair value of inventories (except inventories of raw materials, supplies and small tools) including 25% of the aggregate fair value of farm machinery, farm livestock, crops and produce, used in business, as determined for county apportionment purposes for the tax year 1967. Provided, however, that in calculating the amounts to be included under (a) of the foregoing sentence, there shall be excluded the 1967 valuations determined for the personal property of persons, partnerships, associations or corporations subject to tax under chapter 4 of the laws of 1940.

L.1966, c. 135, s. 7. Amended by L.1967, c. 50, s. 3, eff. May 15, 1967; L.1971, c. 32, s. 1, eff. Feb. 18, 1971.



Section 54:11D-8 - Review

54:11D-8. Review
No appeal or review may be taken by any person or any municipality with respect to any of the provisions of this act except in the case of an arithmetical or typographical error in the calculation of the distribution hereunder.

L.1966, c. 135, s. 8.



Section 54:11D-9 - Rules And Regulations; Delegation Of Powers

54:11D-9. Rules and regulations; delegation of powers
(a) The Director of the Division of Taxation is authorized to make such rules and regulations, and to require such facts and information from local tax assessors, county boards of taxation and agencies of the State Government as he may deem necessary to carry out the provisions of this act.

(b) The director may delegate to any officer or employee of his division such of his powers as he may deem necessary to carry out efficiently the provisions of this act, and the person or persons to whom such power has been delegated shall possess and may exercise all of the powers and perform all of the duties herein conferred and imposed upon the director.

L.1966, c. 135, s. 9.



Section 54:12-1 - Books, Records And Documents; Custody

54:12-1. Books, records and documents; custody
All books, accounts, blanks, papers, documents and other records delivered and transferred to the state tax commissioner by virtue of an act entitled "A supplement to chapter three hundred and thirty-seven of the laws of nineteen hundred and twenty-one, being an act entitled "An act to amend an act entitled "An act to amend an act entitled "A further supplement to an act entitled "An act to provide for the imposition of state taxes upon certain corporations and for the collection thereof," approved April eighteenth, one thousand eight hundred and eighty-four,' which supplement was approved March twelfth, nineteen hundred and six," and which amendment was approved April fifteenth, one thousand nine hundred and twenty,' and which said chapter was approved April twelfth, one thousand nine hundred and twenty-one," approved April eighteenth, one thousand nine hundred and thirty-two (L.1932, c. 72, p. 122), shall remain in the state tax department in the charge and custody of the state tax commissioner.



Section 54:14-1 - Time When Taxes Due; Notification Of Deductions; Interest Charged

54:14-1. Time when taxes due; notification of deductions; interest charged
The taxes imposed under the provisions of articles one and two of chapter thirteen of this Title shall be due, in each case on the first day of January of the year with respect to which the tax is imposed and shall be paid to the State Tax Commissioner as hereinafter provided.

a. The taxes imposed under the provisions of article one of chapter thirteen of this Title, except those due from domestic corporations entitled to deductions under the provisions of section 54:13-8 of the Revised Statutes, shall be paid to the State Tax Commissioner on or before the fifteenth day of May in the year with respect to which they are imposed or assessed, unless the time for filing the return upon which the tax is computed shall be extended. If the time for filing the return shall be extended, the payment of the tax shall be postponed to the date fixed by the extension of the time for the filing of the return, but in every such case the corporation shall pay, in addition to the tax, interest thereon at the rate of six per centum per annum from the time when the return originally was required to be filed to the time of payment under the extension.

b. The taxes imposed under the provisions of article one of chapter thirteen of this Title upon domestic corporations which are entitled to deductions under the provisions of section 54:13-8 of the Revised Statutes, and the taxes imposed under the provisions of article two of chapter thirteen of this Title shall be paid to the State Tax Commissioner on or before the first day of September in the year with respect to which they are imposed.

c. On or before the first day of August in each year, the State Tax Commissioner shall prepare and mail to each corporation entitled to a deduction under the provisions of section 54:13-8, and to each corporation subject to the taxes imposed under the provisions of article two of chapter thirteen of this Title, an assessment, in such form as he shall prescribe, setting forth the amount of tax due from the corporation in that year. The failure to receive an assessment shall not relieve a corporation from the liability to pay any tax or interest thereon due from it to the State.

d. If any tax imposed under the provisions of articles one and two of chapter thirteen of this Title shall remain unpaid after the time it shall be payable as provided in this section, it shall bear interest until paid, at the rate of one per centum per month or fraction thereof.

e. The taxes, penalties and interest which shall be collected by the State Tax Commissioner under the provisions of chapters thirteen and fourteen of this Title shall be paid to the State Treasurer for the credit of the general State fund.

Amended by L.1939, c. 137, p. 467, s. 8.



Section 54:14-2 - Book, Records, Etc. To Director Of Division Of Taxation If Required

54:14-2. Book, records, etc. to Director of Division of Taxation if required
The Director of the Division of Taxation in the Department of Treasury may require of a corporation subject to tax under chapters 12 to 15 of Title 54 of the Revised Statutes (R.S. 54:12-1 et seq.), such information or reports touching its affairs as may be necessary to carry out the provisions thereof. He may also require the production of the books and other records of such company and he, or any of his duly authorized assistants, may examine such records and swear and examine witnesses in relation thereto.

Amended by L. 1987, c. 76, s. 48.



Section 54:14-3 - Penalty Upon Failure To Produce Books Or Records

54:14-3. Penalty upon failure to produce books or records
A company failing to produce its books and other records or submit them for examination upon demand of the state tax commissioner, shall be liable to a penalty of one hundred dollars and an additional penalty of ten dollars for each day for which such failure continues, recoverable by the state tax commissioner in the name of the state of New Jersey in an action at law.



Section 54:14-5 - Action At Law To Recover Tax; Preferred Debt In Case Of Insolvency

54:14-5. Action at law to recover tax; preferred debt in case of insolvency
A tax assessed and imposed by chapters 12 to 15 of this title (s. 54:12-1 et seq.), shall be a debt due from the corporation to the state for which an action at law may be maintained after the same shall have been in arrears for one month, and shall also be a preferred debt in case of insolvency.



Section 54:14-6 - Injunctive Relief Against Exercise Of Powers By Delinquent Corporation

54:14-6. Injunctive relief against exercise of powers by delinquent corporation
In addition to other remedies for the collection of a tax imposed by chapters twelve to fifteen of this Title (s. 54:12-1 et seq.), when the same shall have been in arrears for three months after becoming payable, the Attorney-General may of his own motion or upon the request of the Director of the Division of Taxation bring an action in the Superior Court in the name of the State, against the delinquent corporation for injunctive relief to restrain the corporation from the exercise of any franchise or the transaction of any business within this State until the payment of such tax and interest due thereon and the costs of such application as fixed by the court.

The court may proceed in the action in a summary manner or otherwise and may grant such injunctive relief, if a proper case appear. When the order or judgment giving such relief is granted and served, such corporation shall not thereafter exercise any franchise or transact any business in this State until the order or judgment is vacated.

Amended by L.1953, c. 51, p. 917, s. 122.



Section 54:15-1 - Appeal To Tax Court

54:15-1. Appeal to tax court
A corporation which considers a tax levied or assessed under the provisions of chapters 12 to 14 of this title ( R.S. 54:12-1 et seq.) to be excessive or otherwise unjust may appeal to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

Amended by L.1983, c. 36, s. 27, eff. Jan. 26, 1983.



Section 54:15-2 - Investigation By Board; Examination Of Corporation Officers And Books

54:15-2. Investigation by board; examination of corporation officers and books
The state board of tax appeals shall thereupon investigate the contentions raised by the petition of appeal. For the purpose of such hearing the officers of the corporation may be summoned to appear before the board, either in person or by attorney, and be questioned as to the statements set forth in the petition of appeal, and they may be required to produce the books of the corporation before the board.



Section 54:15-3 - Correction Of Tax; Penalties In Certain Cases

54:15-3. Correction of tax; penalties in certain cases
If a majority of the state board of tax appeals finds the tax so levied to be excessive or unjust, it shall thereupon require the officers of the corporation to file with the board a return or corrected return, and upon the return or corrected return the assessment shall be adjusted and the tax reduced or amended as in the opinion of the board shall seem proper. If the tax shall have been levied upon the full amount of capital stock of the corporation, due to the failure of the corporation to file its annual return, the board may impose a penalty of not more than fifty per cent of the tax so found to be due, in addition to the interest chargeable thereon from the date when it originally became due.



Section 54:15B-1 - Short Title

54:15B-1. Short title
1.This act shall be known and may be cited as the "Petroleum Products Gross Receipts Tax Act."

L.1990,c.42,s.1.



Section 54:15B-2 - Definitions

54:15B-2. Definitions
2.For the purposes of this act:

"Company" includes a corporation, partnership, limited partnership, association, individual, or any fiduciary thereof.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"First sale of petroleum products within this State" means the initial sale of a petroleum product delivered to a location in this State. A "first sale of petroleum products within this State" does not include a book or exchange transfer of petroleum products if such products are intended to be sold in the ordinary course of business.

"Gross receipts" means all consideration derived from the first sale of petroleum products within this State except sales of:

a. asphalt;

b. petroleum products sold pursuant to a written contract extending one year or longer to nonprofit entities qualifying under subsection (b) of section 9 of P.L.1966, c.30 (C.54:32B-9) as evidenced by an invoice in form prescribed by subsection b. of section 3 of P.L.1991, c.19 (C.54:15B-10);

c. petroleum products sold to governmental entities qualifying under subsection (a) of section 9 of P.L.1966, c.30 (C.54:32B-9) as evidenced by an invoice in form prescribed by subsection b. of section 3 of P.L.1991, c.19 (C.54:15B-10); and

d. polymer grade propylene used in the manufacture of polypropylene.

"Petroleum products" means refined products made from crude petroleum and its fractionation products, through straight distillation of crude oil or through redistillation of unfinished derivatives, but shall not mean the products commonly known as number 2 heating oil, number 4 heating oil, number 6 heating oil, kerosene and propane gas to be used exclusively for residential use.

"Quarterly period" means a period of three calendar months commencing on the first day of January, April, July or October and ending on the last day of March, June, September or December, respectively.

"Retail gasoline price survey" means a Statewide representative random sample of retail gasoline prices conducted by the Board of Public Utilities, Office of the Economist, or its successor, that shall be completed for the month of November and May of each year.

"Retail price per gallon" means the price posted by gasoline retailers in the State for unleaded regular gasoline.

"Unleaded regular gasoline" means gasoline of the octane rating equal to the lowest octane rated gasoline offered for sale at a majority of the gasoline retailers in the State.

L.1990,c.42,s.2; amended 1991,c.181,s.1.



Section 54:15B-2.1 - Receipts Not Included As Gross Receipts

54:15B-2.1. Receipts not included as gross receipts
"Gross receipts," as otherwise defined by section 2 of P.L.1990, c.42 (C.54:15B-2), shall not include receipts from sales of petroleum products used by marine vessels engaged in interstate or foreign commerce and sales of aviation fuels used by common carriers in interstate or foreign commerce other than the "burnout" portion which shall be taxable pursuant to rules promulgated by the director.

L.1991,c.181,s.7.



Section 54:15B-2.2 - Definitions; Phase Out Of Petroleum Products Gross Receipts Tax

54:15B-2.2. Definitions; phase out of petroleum products gross receipts tax
1. a. "Gross receipts" shall not include that percent of receipts, as provided in subsection b. of this section, from sales of petroleum products used by a utility, a co-generation facility or a wholesale generation facility to generate electricity that is sold for resale or to an end user other than the end user upon whose property is located the co-generation facility that generated the electricity or upon the property purchased or leased from the end user by the person owning the co-generation facility if such property is contiguous to the user's property and is the property upon which is located a co-generation facility that generated the electricity.

b. (1) For the first twelve calendar months in which this section shall apply, "gross receipts" from sales of petroleum products as described in subsection a. of this section made in those months shall not include 25% of those receipts;

(2) For the thirteenth through twenty-fourth calendar months in which this section shall apply, "gross receipts" from sales of petroleum products as described in subsection a. of this section made in those months shall not include 50% of those receipts;

(3) For the twenty-fifth through the thirty-sixth calendar months in which this section shall apply, "gross receipts" from sales of petroleum products as described in subsection a. of this section made in those months shall not include 75% of those receipts; and

(4) After the last day of the thirty-sixth calendar month in which this section shall apply, "gross receipts" from sales of petroleum products as described in subsection a. of this section made after that date shall not include any of those receipts.

c.For the purposes of P.L.1990, c.42 (C.54:15B-1 et seq.):

"Co-generation facility" means a facility the primary purpose of which is the sequential production of electricity and steam or other forms of useful energy that are used for industrial or commercial heating or cooling purposes and which is designated by the Federal Energy Regulatory Commission, or its successor, as a "qualifying facility" pursuant to the provisions of the "Public Utility Regulatory Policies Act of 1978," Pub.L. 95-617.

"Wholesale generation facility" means a facility the primary purpose of which is the sequential production of electricity to be sold exclusively at wholesale as determined by the Federal Energy Regulatory Commission, or its successor, as an "exempt wholesale generator" pursuant to the provisions of section 32 of the "Public Utility Holding Company Act of 1935," (15 U.S.C.s.79z-5a).

L.2000,c.156.



Section 54:15B-3 - Petroleum Products Tax

54:15B-3. Petroleum products tax
3. a. There is imposed on each company which is engaged in the refining or distribution, or both, of petroleum products and which distributes such products in this State a tax at the rate of two and three-quarters percent (2 3/4%) of its gross receipts derived from the first sale of petroleum products within this State; provided however, that the applicable tax rate for fuel oils, aviation fuels and motor fuels subject to tax under R.S.54:39-1 et seq. shall be converted to a cents per gallon rate, rounded to the nearest cent, that shall be calculated by the use of the average retail price per gallon of unleaded regular gasoline in December 1990, as determined in a survey of retail gasoline prices that included a Statewide representative random sample conducted in December 1990 for that month by the Board of Public Utilities, Office of the Economist, and shall be effective for the tax due for months ending after that date; and

b.There is imposed on each company that imports or causes to be imported, other than by a company subject to and having paid the tax on those imported petroleum products that have generated gross receipts taxable under subsection a. of this section, petroleum products for use or consumption by it within this State a tax at the rate of two and three-quarters percent (2 3/4%) of the consideration given or contracted to be given for such petroleum products if the consideration given or contracted to be given for all such deliveries made during a quarterly period exceeds $5,000; provided however, that the applicable tax rate for fuel oils, aviation fuels and motor fuels subject to tax under R.S.54:39-1 et seq. shall be converted to a cents per gallon rate, rounded to the nearest cent, that shall be calculated by the use of the average retail price per gallon of unleaded regular gasoline in December 1990, as determined in a survey of retail gasoline prices that included a Statewide representative random sample conducted in December 1990 for that month by the Board of Public Utilities, Office of the Economist, and shall be effective for the tax due for months ending after that date.

L.1990, c.42, s.3; amended 1991, c.181, s.2; 2000, c.48.



Section 54:15B-4 - Additional Tax

54:15B-4. Additional tax
4.The taxes imposed under the provisions of section 3 of this act shall be in addition to any other tax imposed by this State on such company.

L.1990,c.42,s.4.



Section 54:15B-5 - Gross Receipts; Credit Against Petroleum Products Tax

54:15B-5. Gross receipts; credit against petroleum products tax
5. a. Gross receipts of a company making first sales of petroleum products within this State shall not include consideration derived from the first sale of petroleum products within this State sold for exportation from this State for sale or use outside this State or sales within this State between companies licensed pursuant to section 6 of P.L.1991, c.181 (C.54:15B-12).

b. Gross receipts of a company making first sales of petroleum products within this State shall not include consideration derived from the first sale of petroleum products within this State to the United States government, or to any of its departments, agencies or instrumentalities, for use in a federal government function or operation. A company making a first sale of petroleum products the gross receipts from which are exempt from tax pursuant to this subsection shall report such sales to the director at such times and in such detail as the director may require. This exemption may be claimed by a company otherwise subject to the tax under this act at any time within two years after the date of the first sale of petroleum products within this State for which the exemption is claimed, but no claim made after the expiration of that two-year period shall be recognized for any purpose by the State or any agency thereof.

c. A company shall be allowed a credit against the tax imposed by subsection a. of section 3 of this act if a purchaser of petroleum products first sold within this State subsequently sells the petroleum products for exportation from this State for sale or use outside this State; provided:

(1) the purchaser who makes the sale for exportation from this State for sale or use outside this State issues a certification, on such form as the director may prescribe, evidencing a sale or use outside this State, and

(2) the company liable for the tax imposed under the provisions of this act has paid to the purchaser making the sale outside this State an amount equal to the tax imposed on the gross receipts derived from the first sale of petroleum products within this State to such purchaser.

d. A company shall be allowed a credit against the tax imposed by subsection b. of section 3 of this act pursuant to such form as may be required by the director if the company importing or causing to be imported petroleum products for use or consumption by it within this State subsequently exports the petroleum products for sale or use outside this State.

L.1990,c.42,s.5; amended 1991,c.19,s.1; 1991,c.181,s.3.



Section 54:15B-6 - Registration With Director

54:15B-6. Registration with director
6.A company subject to tax under the provisions of this act shall, within 20 days after the first transaction subjecting such company to the provisions of this act, register with the director on such forms as the director shall prescribe. The failure to register with the director shall not absolve a company from filing a return and paying the tax imposed under the provisions of this act.

L.1990,c.42,s.6.



Section 54:15B-7 - Filing Of Return; Payment Of Tax.

54:15B-7 Filing of return; payment of tax.

7. a. A company subject to tax under P.L.1990, c.42 (C.54:15B-1 et seq.) shall, on or before the 25th day of a month, file a remittance to the director on such forms as may be prescribed by the director and pay the full amount of the tax due on gross receipts subject to tax derived from the first sale of petroleum products within this State and the consideration given or contracted to be given for all deliveries of petroleum products for use or consumption by it within this State for the preceding month.

b.On or before the 25th day following the end of a quarterly period, a company subject to tax under P.L.1990, c.42 (C.54:15B-1 et seq.) shall file a reconciliation return under oath to the director on such forms as may be prescribed by the director reflecting such information and payments from the preceding quarterly period as the director shall deem necessary.

c.The tax payments of a company subject to tax under P.L.1990, c.42 (C.54:15B-1 et seq.) whose tax on sales is co-collected with the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) pursuant to regulations of the director shall pay the tax under P.L.1990, c.42 (C.54:15B-1 et seq.) at such times and on the returns for the tax imposed under P.L.2010, c.22 (C.54:39-101 et al.), and omit those sales from the returns required under this section.

L.1990, c.42, s.7; amended 1991, c.181, s.4; 2010, c.22, s.53.



Section 54:15B-8 - Determination Of Tax Due; Powers Of Director.

54:15B-8 Determination of tax due; powers of director.

8. a. (1) If a return required by this act is not filed, or if a return when filed is incorrect or insufficient in the opinion of the director, the amount of tax due shall be determined by the director from the information available.

(2)If because of an affiliation of interests between a company subject to tax under this act and any purchaser the gross receipts from sale transactions are not indicative of or representative of market price, the director may at the director's discretion, utilize external indices to establish gross receipts.

(3) (a) Notice of a determination pursuant to this subsection shall be given to the company liable for the payment of the tax. Such determination shall finally and irrevocably fix the tax unless the company against which it is assessed, within 30 days after receiving notice of the determination, shall apply to the director for a hearing, or unless the director on the director's own motion shall redetermine the same. After such hearing the director shall give notice of the determination to the company to which the tax is assessed.

(b)Any aggrieved taxpayer that has neither protested or appealed from an additional assessment of tax may, pursuant to subsection b. of R.S.54:49-14, file a claim for refund of the assessment paid.

b.The certificate of the director to the effect that a tax has not been paid, that a return has not been filed, that a prescribed certificate has not been issued, that information has not been supplied or that inaccurate information has been supplied pursuant to the provisions of this act or rules or regulations adopted hereunder shall be prima facie evidence thereof.

c.In addition to the other powers granted to the director in this section, the director is hereby authorized and empowered:

(1)To delegate to any officer or employee of the division such powers and duties as the director may deem necessary to carry out the provisions of this act, and the person or persons to whom such power has been delegated shall possess and may exercise all of said powers and perform all of the duties delegated by the director;

(2)To prescribe and distribute all necessary forms and certificates for the implementation of this act; and

(3)To administer and enforce the tax imposed by this act and to make and adopt such rules and regulations and to require such facts and information to be reported as the director may deem necessary to enforce the provisions of this act.

d.The tax imposed by this act shall be governed in all respects by the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., except only to the extent that a specific provision of this act may be in conflict therewith.

L.1990,c.42,s.8; amended 1991, c.181, s.5; 1998, c.106, s.6.



Section 54:15B-9 - Payment Of Petroleum Products Tax, Nonpayment, Fourth Degree Crime

54:15B-9. Payment of petroleum products tax, nonpayment, fourth degree crime
a. A person who shall purchase or otherwise acquire petroleum products, upon which the petroleum products gross receipts tax has not been paid and is not due pursuant to subsection b. of section 5 of P.L.1990, c.42 (C.54:15B-5) or upon which a reimbursement payment has been paid pursuant to section 3 of this act, from a federal government department, agency or instrumentality, or any agent or officer thereof, for use not specifically associated with any federal government function or operation, shall pay to the State a tax equivalent to two and three-quarters percent (2 3/4%) of the consideration given or contracted to be given for the purchase or acquisition of the petroleum products in accordance with the procedures set forth in the "Petroleum Products Gross Receipts Tax Act," P.L.1990, c.42 (C.54:15B-1 et seq.).

b. A person who knowingly uses, or who conspires with an official, agent or employee of a federal government department, agency or instrumentality, for the use of, a requisition, purchase order, or a card or an authority to which the person is not specifically entitled by government regulations, with the intent to obtain petroleum products from a federal government department, agency or instrumentality for a use not specifically associated with a federal government function or operation, upon which the petroleum products gross receipts tax has not been paid, is guilty of a crime of the fourth degree.

L.1991,c.19,s.2.



Section 54:15B-10 - Reimbursement Of Petroleum Products Tax To Federal Entity

54:15B-10. Reimbursement of petroleum products tax to federal entity
a. A federal government department, agency or instrumentality, that purchases petroleum products other than by the first sale of that product in this State for use in a federal government function or operation, upon which petroleum products the petroleum products gross receipts tax has been paid or is due and payable, shall be reimbursed and paid an amount equivalent to two and three-quarters percent (2 3/4%) of the consideration given or contracted to be given by the federal government department, agency or instrumentality for the purchase of the petroleum products.

b. The reimbursement shall be claimed by presenting to the Director of the Division of Taxation in the Department of the Treasury an application for the reimbursement, on a form prescribed by the director, which application shall be verified by a declaration of the applicant that the statements contained therein are true. Such application for reimbursement shall be supported by an invoice, or invoices, showing the name and address of the person from whom the petroleum products were purchased, the name of the purchaser, the date of purchase, the quantity of the product purchased, the price paid for the purchase of the product, and an acknowledgment by the seller that payment of the cost of the product to the seller, including the petroleum gross receipts tax due thereon, has been made. Such invoice, or invoices, shall be legibly written and shall be void if any corrections or erasures shall appear on the face thereof.

c. If petroleum products are sold to a federal government department, agency or instrumentality that shall be entitled to a reimbursement under this act, the seller of the petroleum products shall supply the purchaser with an invoice that conforms with the requirements of subsection b. of this section.

L.1991,c.19,s.3.



Section 54:15B-11 - Payment Of Reimbursement, Fraudulent Collection, Fourth Degree Crime

54:15B-11. Payment of reimbursement, fraudulent collection, fourth degree crime
a. Upon approval by the director of an application for reimbursement, a warrant shall be drawn upon the State Treasurer for the amount of such claim in favor of the claimant and the warrant shall be paid from the revenue collected from the petroleum products gross receipts tax. The application for reimbursement shall be filed with the director on or before the last business day of the month following the calendar quarter in which the petroleum products in question were purchased.

b. A person who makes a false or fraudulent statement in an application required for reimbursement under this act, or who shall knowingly collect or cause to be repaid to any person or claimant any such reimbursement without being entitled to the same, is guilty of a crime of the fourth degree.

L.1991,c.19,s.4.



Section 54:15B-12 - Recognition As Licensed Company, Direct Payment Of Taxes

54:15B-12. Recognition as licensed company, direct payment of taxes
Licensed distributors pursuant to R.S.54:39-17, "commercial consumers," that are deemed to include those companies that purchase, consume, blend or distribute substantial quantities of petroleum products in the State, companies making sales pursuant to a written contract extending for one year or longer to nonprofit entities qualifying under subsection (b) of section 9 of P.L.1966, c.30 (C.54:32B-9) as evidenced by an invoice in form prescribed by subsection b. of section 3 of P.L.1991, c.19 (C.54:15B-10), and companies making sales to governmental entities qualifying under subsection (a) of section 9 of P.L.1966, c.30 (C.54:32B-9) as evidenced by an invoice in form prescribed by subsection (b) of section 3 of P.L.1991, c.19 (C.54:15B-10), may, upon application to and approval by the director, elect to be recognized as a licensed company pursuant to this act and pay directly to the division the taxes imposed by this act. The director may impose limitations or restrictions on the direct payment of taxes permitted by licensed companies for purposes of effective implementation of the tax imposed by this act.

L.1991,c.181,s.6.



Section 54:15B-13 - Tax levied on persons holding certain fuels.

54:15B-13 Tax levied on persons holding certain fuels.
17. a. There is levied a tax on persons, other than licensed companies pursuant to section 6 of P.L.1991, c.181 (C.54:15B-12), holding the fuels enumerated in subparagraph (a) of paragraph (2) of subsection a. of section 3 of P.L.1990, c.42 (C.54:15B-3) in storage for sale as of the close of the last business day before the 2016 implementation date on which tax has previously been paid. The amount of tax shall be the difference between the tax per gallon specified by subsection a. of section 3 of P.L.1990, c.42 (C.54:15B-3) for the type of fuel sold on or after the 2016 implementation date and the tax previously paid per gallon, multiplied by the gallons in storage of that type of fuel as of the close of the business day on that day.

b. Persons in possession of those fuels in storage as of the close of the last business day before the 2016 implementation date shall:

(1) take an inventory at the close of the business day on that day;

(2) report the gallons listed in paragraph (1) of this subsection on forms provided by the director, not later than 45 days following the 2016 implementation date; and

(3) remit the tax levied under subsection a. of this section to the director no later than February 1, 2017.

c. Fuel not reflected in the inventory taken pursuant to subsection b. of this section is deemed to be previously untaxed, except to the extent that it is invoiced as delivered tax-paid on or after the 2016 implementation date.

d. There is levied a tax on persons, other than licensed companies pursuant to section 6 of P.L.1991, c.181 (C.54:15B-12), holding the fuels enumerated in subparagraph (b) of paragraph (2) of subsection a. of section 3 of P.L.1990, c.42 (C.54:15B-3) in storage for sale as of the close of the business day on December 31, 2016 on which tax has previously been paid. The amount of tax shall be the difference between the tax per gallon specified by subsection a. of section 3 of P.L.1990, c.42 (C.54:15B-3) for the type of fuel sold on or after January 1, 2017 and the tax previously paid per gallon, multiplied by the gallons in storage of that type of fuel as of the close of the business day on December 31, 2016.

e. Persons in possession of those fuels in storage as of the close of the business day on December 31, 2016 shall:

(1) take an inventory at the close of the business day on December 31, 2016;

(2) report the gallons listed in paragraph (1) of this subsection on forms provided by the director, not later than January 31, 2017; and

(3) remit the tax levied under subsection d. of this section to the director no later than June 1, 2017.

f. Fuel not reflected in the inventory taken pursuant to subsection e. of this section is deemed to be previously untaxed, except to the extent that it is invoiced as delivered tax-paid on or after January 1, 2017.

g. There is levied a tax on persons, other than licensed companies pursuant to section 6 of P.L.1991, c.181 (C.54:15B-12), holding the fuels enumerated in subparagraph (b) of paragraph (2) of subsection a. of section 3 of P.L.1990, c.42 (C.54:15B-3) in storage for sale as of the close of the business day on June 30, 2017 on which tax has previously been paid. The amount of tax shall be the difference between the tax per gallon specified by subsection a. of section 3 of P.L.1990, c.42 (C.54:15B-3) for the type of fuel sold on or after July 1, 2017 and the tax previously paid per gallon, multiplied by the gallons in storage of that type of fuel as of the close of the business day on June 30, 2017.

h. Persons in possession of those fuels in storage as of the close of the business day on June 30, 2017 shall:

(1) take an inventory at the close of the business day on June 30, 2017;

(2) report the gallons listed in paragraph (1) of this subsection on forms provided by the director, not later than July 31, 2017; and

(3) remit the tax levied under subsection g. of this section to the director no later than December 1, 2017.

i. Fuel not reflected in the inventory taken pursuant to subsection e. of this section is deemed to be previously untaxed, except to the extent that it is invoiced as delivered tax-paid on or after July 1, 2017.

j. In determining the amount of tax due under this section, a person may exclude the amount of fuel in dead storage in each storage tank.

k. As used in this section:

"Close of the business day" means the time at which the last transaction has occurred for that day.

"Dead storage" means the amount of fuel that cannot be pumped out of a fuel storage tank because the motor fuel is below the mouth of the draw pipe. The amount of motor fuel in dead storage is 200 gallons for a tank with a capacity of less than 10,000 gallons and 400 gallons for a tank with a capacity of 10,000 gallons or more.

L.2016, c.57, s.17.



Section 54:15B-14 - Fuel dealers, distributors, certain, refunds permitted, "bad debt" defined.

54:15B-14 Fuel dealers, distributors, certain, refunds permitted, "bad debt" defined.
1. a. A distributor of motor fuels licensed pursuant to section 33 of P.L.2010, c.22 (C.54:39-133) or a person that has been recognized as a licensed company pursuant to section 6 of P.L.1991, c.181 (C.54:15B-12) shall be allowed a refund for the portion of a bad debt from the sale of fuel that constitutes petroleum products gross receipts tax. The portion of a bad debt from the sale of fuel that constitutes petroleum products gross receipts tax shall be determined from the purchase and sale records concerning the person filing for the refund and shall be that portion of the charge for fuel and the charge for tax that is the charge for tax, without regard to any other charges reflected on the distributor's invoice.

b. As an alternative to applying for a refund, a taxpayer that has been recognized as a licensed company pursuant to section 6 of P.L.1991, c.181 (C.54:15B-12) may elect to receive the value of the portion of a bad debt from the sale of fuel that constitutes petroleum products gross receipts tax by taking a deduction from gallons sold against the payment otherwise required pursuant to section 7 of P.L.1990, c.42 (C.54:15B-7). The reduction of the payment required pursuant to section 7 of P.L.1990, c.42 (C.54:15B-7) shall be applied on the report for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. If the reduction of payment allowed pursuant to this subsection exceeds the amount of petroleum products gross receipts tax otherwise due for the period during which the bad debt is written off, that amount of excess may be carried forward to subsequent periods, as necessary, and applied against liability in those periods.

c. For the purposes of this section:

"Bad debt" means "bad debt" as defined by section 166 of the federal Internal Revenue Code (26 U.S.C. s.166) as the basis for calculating bad debt recovery; provided however, the amount calculated pursuant to section 166 of the federal Internal Revenue Code (26 U.S.C. s.166) shall be adjusted to consider any amount paid on an account to be a payment for motor fuel and petroleum products gross receipts tax, and any charges on the account for anything other than motor fuel and petroleum products gross receipts tax shall be disregarded in calculating the amount of bad debt.

d. If the refund for bad debt pursuant to subsection a. of this section or the deduction from the payment otherwise required pursuant to section 7 of P.L.1990, c.42 (C.54:15B-7) allowed pursuant to subsection b. of this section is taken for a bad debt and the debt is subsequently collected in whole or in part, any amount collected shall be considered payment for motor fuel, petroleum products gross receipts tax, and any associated service charges reflected on the account, and the proportion of the amount collected that is petroleum products gross receipts tax shall be paid and reported on the report filed for the period in which the collection is made.

L.2016, c.66, s.1.



Section 54:15C-1 - Tax On Transfer Over $1,000,000 Of Controlling Interest In Certain Commercial Property.

54:15C-1 Tax on transfer over $1,000,000 of controlling interest in certain commercial property.
3. a. (1) There is imposed and shall be paid a tax upon the sale or transfer for consideration in excess of $1,000,000 of a controlling interest in an entity which possesses, directly or indirectly, a controlling interest in classified real property, which shall be paid by the purchaser of the controlling interest and which shall be equal to 1% of the consideration paid on the sale or transfer; provided however that in the case of the sale or transfer of a controlling interest in an entity which possesses, directly or indirectly, an interest in classified real property and an interest in other property, real or personal, there shall be paid a tax upon the sale only if the equalized assessed value of the classified real property exceeds $1,000,000 which shall be paid by the purchaser of the controlling interest and which shall be equal to 1% of that percentage of the equalized assessed value of the classified real property that is equal to the percentage of the ownership interest transferred.

(2) The sale or transfer of a controlling interest subject to taxation pursuant to paragraph (1) of this subsection may occur in one transaction or in a series of transactions. Transactions which occur within six months of each other are presumed, unless shown to the contrary, to be a series of transactions constituting a single sale or transfer.

Sale or transfer of a controlling interest subject to taxation pursuant to paragraph (1) of this subsection may be accomplished by one purchaser or may be made by a group of purchasers acting in concert. Purchasers who are related parties are presumed, unless shown to the contrary, to be acting in concert.

b.On or before the last day of the month following the month in which the sale or transfer of a controlling interest which is subject to the tax imposed by subsection a. of this section is completed, the purchaser shall file a return with the director, in such form as the director may prescribe. Payment of the tax shall accompany the return.

c.The tax imposed by subsection a. of this section shall not apply to any sale or transfer:

(1)by or to the United States of America, this State, or any instrumentality, agency, or subdivision thereof;

(2)to a purchaser that is an organization determined by the federal Internal Revenue Service to be exempt from federal income taxation pursuant to paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.501;

(3)having the underlying characteristics of the transactions enumerated in section 6 of P.L.1968, c.49 (C.46:15-10);

(4)that is subject to the fee imposed tax pursuant to section 8 of P.L.2004, c.66 (C.46:15-7.2); or

(5)that is incidental to a corporate merger or acquisition if the equalized assessed value of the real property transferred is less than 20% of the total value of all assets exchanged in the merger or acquisition.

d.Notwithstanding the provisions of subsection a. of this section, the transfer of a controlling interest on or before November 15, 2006 in an entity which possesses, directly or indirectly, an interest in classified real property shall not be subject to tax if the interest was transferred pursuant to a contract or other binding agreement that was fully executed before July 1, 2006.

e.(1) The director may require all purchasers subject to a tax imposed under this section to keep such records as the director may prescribe, and the director may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the taxes imposed by this section and the enforcement and collection thereof.

(2)An entity with respect to which there is a sale or transfer of a controlling interest in that entity, shall keep a record of every transfer of a controlling interest in its stock or in its capital, profits or beneficial interests, as the case may be, and such other information as the director may prescribe. An entity shall report that information to the director in such form and at such times as the director may prescribe.

(3)The director may examine the books, papers, records and equipment of an entity with respect to which there is a sale or transfer of a controlling interest in that entity or of a purchaser liable under the provisions of this section.

(4)The director shall collect and administer the tax imposed pursuant to this section. The director is authorized to adopt rules and regulations to effectuate the purposes of this section pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

(5)The director may extend, for cause shown by general regulation or individual authorization, the time of filing any return on such terms and conditions as the director may require, and may, for cause shown, remit or waive penalties and interest as provided for in the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

(6)The director may delegate the director's functions hereunder to any officer or employee of the director's division such of the director's powers as the director may deem necessary to carry out efficiently the provisions of this section.

f.The tax imposed pursuant to this section shall be governed by the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

g.As used in this section:

"Classified real property" means property that is classified pursuant to the requirements of N.J.A.C.18:12-2.2 as Class 4A "commercial properties".

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Consideration" means the actual amount of money and the monetary value of any other thing of value constituting the entire compensation paid or to be paid for the transfer including the remaining amount of any prior mortgage to which the transfer is subject or which is to be assumed and agreed to be paid by the purchaser.

"Controlling interest" means, in the case of an entity that is a corporation, more than fifty per cent of the total combined voting power of all classes of stock of that corporation, and in the case of an entity that is a partnership, association, trust or other organization, more than fifty per cent of the beneficial ownership of classified real property of that partnership, association, trust or other organization.

"Related parties" means parties that have the relationship necessary for attribution of constructive ownership of stock pursuant to section 318 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.318, and members of an affiliated group or a controlled group pursuant to section 1504 or 1563 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1504 or 1563.

L.2006,c.33,s.3.



Section 54:16-1 - Definition Of Marine Insurances

54:16-1. Definition of marine insurances
As used in this chapter "marine insurances" means insurance contracts upon hulls, freights, or disbursements, or upon goods, wares, merchandise and all other personal property and interests therein, in course of exportation from, importation into any country, or transportation coastwise, including transportation by land or water from point of origin to final destination, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit or transportation and while being prepared for, and while awaiting shipment, and during any delays, storage, transshipment or reshipment incident thereto, including war risks and marine builder's risks.



Section 54:16-2 - Imposition Of Tax

54:16-2. Imposition of tax
With the exception of license fees, real estate and personal property taxes and taxes under the reciprocal provisions of section 17:32-12 of the title Corporations and Institutions for Finance and Insurance, every insurer organized, admitted or licensed to transact the business of marine insurance in this state shall, with respect to all marine insurances written within this state, be taxed only on that proportion of the total underwriting profit of such insurer from such marine insurances written within the United States, which the gross premiums of the insurer from such insurance written within this state bear to the gross premiums of such insurers from such insurance written within the United States.



Section 54:16-3 - Underwriting Profit; How Computed

54:16-3. Underwriting profit; how computed
The term "underwriting profit" as used herein shall be computed by deducting from the net earned premiums on the marine insurances written within the United States during the calendar year,

a. The losses incurred, and

b. Expenses incurred including all taxes, state and federal, in connection with such net earned premiums.



Section 54:16-4 - Net Earned Premiums; How Computed

54:16-4. Net earned premiums; how computed
Net earned premiums on marine insurances written within the United States during the calendar year shall be computed as follows:

a. Gross premiums on marine insurances written within the United States during the calendar year, less any and all return premiums, any and all premiums on policies not taken and any and all premiums paid for reinsurance;

b. Add unearned premiums on such outstanding marine business at the end of the preceding calendar year; and,

c. Deduct unearned premiums on such outstanding marine business at the end of the current calendar year.



Section 54:16-5 - Losses Incurred; Definition

54:16-5. Losses incurred; definition
As used in this chapter "losses incurred" means gross losses incurred during the calendar year under such marine insurances written within the United States, less reinsurance claims collected or collectible and salvages or recoveries collectible from any source applicable to such losses.



Section 54:16-6 - Expenses Incurred; How Computed

54:16-6. Expenses incurred; how computed
In computing the underwriting profit, expenses incurred shall include:

a. Specific expenses incurred on such earned marine premiums, consisting of all commissions, agency expenses, taxes, licenses, fees, loss-adjustment expenses, and all other expenses incurred directly and specifically in connection with such premiums, less recoveries or reimbursements on account of or in connection with such commissions or other expenses collected or collectible because of reinsurance or from any other source;

b. General expenses incurred on such earned premiums, consisting of that proportion of general or overhead expenses, such as salaries of officers and employees, printing and stationery, all taxes of this state and of the United States, except as otherwise provided herein, and all other expenses not chargeable specifically to a particular class of insurance, which the net premiums written bear to the total net premiums written by such insurer from all classes of insurance written by it during the current calendar year.

In computing the underwriting profit for purposes of taxation pursuant to section 54:16-3 of this title no deduction in respect to expenses incurred shall be made which in aggregate exceeds forty per cent of the gross premiums on such marine insurances.



Section 54:16-7 - Reports By Marine Insurance Companies

54:16-7. Reports by marine insurance companies
Every insurer transacting marine insurance in this state shall file, on or before the first day of April in each year, with the commissioner of banking and insurance, and in the form prescribed by him, a report of all the items pertaining to its insurance business as enumerated and prescribed in sections 54:16-1 to 54:16-6 of this title.

To determine the basis of the tax on underwriting profit, every insurer which has been writing such marine insurance in this state for three years shall furnish the commissioner of banking and insurance a statement of all the aforementioned items, in the form prescribed by him, for each of the preceding three calendar years. An insurer which has not been writing such marine insurance for three years shall furnish to the commissioner of banking and insurance a statement of all the aforementioned items for each of the calendar years during which it has written such marine insurance.



Section 54:16-8 - Computation Of Tax

54:16-8. Computation of tax
54:16-8. Computation of tax. If the Commissioner of Insurance finds the report of the insurer to be correct he shall ascertain the tax to be paid by the insurer, in the following manner:

a. If the insurer has written marine insurances in this State for three years the Commissioner of Insurance shall:

(1) Ascertain the average annual underwriting profit derived by the insurer from such marine insurances written within the United States during the last preceding three calendar years;

(2) Ascertain the proportion which the average annual premiums of the insurer from such marine insurances written by it in this State during the last preceding three years bear to the average total of such marine premiums of the insurer during the same three years;

(3) Compute an amount of five percent on this proportion of the aforementioned average annual underwriting profit of the insurer from such marine insurances , and compute an additional amount of twenty-five one-hundredths on that proportion which amount shall be dedicated to the Department of Insurance for payment of administrative costs related to its statutory duties; and

(4) Charge the amount of tax thus computed to such insurer as a tax upon such marine insurances written by it in this State during the current calendar year.

The Commissioner of Insurance shall each year compute the tax, according to the method described in this section, upon the average annual underwriting profit of such insurer from such marine insurances during the preceding three years, including the current calendar year, namely, at the expiration of each current calendar year, the profit or loss on such marine insurances of that year is to be added or deducted, and the profit or loss upon such marine insurances of the first calendar year of the preceding three-year period is to be dropped so that the computation of underwriting profit for purposes of taxation under this section will always be on a three-year average.

b. If the insurer has not been writing such marine insurances in this State for three years the Commissioner of Insurance shall, until the insurer has transacted such business in this State for that number of years, compute the tax upon the basis of its annual underwriting profit on such marine insurances written within the United States for the current calendar year, subject, however, to an adjustment in the tax as soon as the Commissioner of Insurance, in accordance with the provisions of this section, is enabled to compute the tax on the aforementioned three-year basis.

In the case of mutual companies, the Commissioner of Insurance shall not include in underwriting profit when computing the tax provided by this chapter, the amounts refunded by such companies on account of premiums previously paid by their policyholders.

Amended 1990,c.8,s.80.



Section 54:16-9 - Report Of Commissioner Of Banking And Insurance To Tax Commissioner

54:16-9. Report of commissioner of banking and insurance to tax commissioner
When the commissioner of banking and insurance has computed the tax on an insurer's underwriting profit he shall report to the state tax commissioner all facts necessary to enable the state tax commissioner to ascertain, fix and collect the amount of the tax to be paid by each and every insurer subject thereto under the provisions of this chapter.



Section 54:16-10 - Due Date Of Tax

54:16-10. Due date of tax
Each insurer subject to the tax provided by this chapter shall, within fifteen days after receipt of notice from the state tax commissioner of the amount thereof pay the same to the state tax commissioner.



Section 54:17-6 - Payments Reported To Comptroller

54:17-6. Payments reported to comptroller
The state tax commissioner shall annually make a complete report to the state comptroller of the amounts of money distributed by him in accordance with the provisions of section 54:17-4 of this title.



Section 54:18-1 - Annual Reports, Payments To New Jersey State Firemen's Association; Effects Of Noncompliance

54:18-1 Annual reports, payments to New Jersey State Firemen's Association; effects of noncompliance
54:18-1. Each insurer, not organized under the laws of the State of New Jersey, which takes fire insurance risks on property in this State, shall on or before March 1 in each year, for the period during the 12 months ending December 31 of the preceding year, cause to be made to the Treasurer of the New Jersey State Firemen's Association, on behalf of each municipality or fire district in this State, for any property on which the insurer has taken any fire insurance risk situate therein, a true return in writing, verified by the oath of an officer or representative of the insurer, showing the amount of all premiums received by or agreed to be paid to the insurer, for insurance underwritten by that insurer against loss or injury by fire upon real or personal property, except automobiles that are not stored for sale, including loss of use thereof in the municipality, or fire district. The return also shall contain the Insurance Services Office "ISO" numerical identification code or designation assigned by the New Jersey State Firemen's Association for such municipality or fire district. The insurer shall, on or before March 1 of each year, pay to the Treasurer of the New Jersey State Firemen's Association the sum of 2% upon the amount of all the premiums received or agreed to be paid during the 12 months ending December 31 of the preceding year.

If the insurer fails to comply herewith, and the failure is reported to the Commissioner of Banking and Insurance in writing, attested by the oath of the Treasurer of the New Jersey State Firemen's Association, then the commissioner shall forthwith revoke the certificate of authority issued to the insurer, and, until the provisions of this chapter have been complied with by the insurer, it shall not transact further business in this State.

Amended 1955, c.204, s.1; 1997, c.41, s.1.



Section 54:18-2 - Returns By Agents, Brokers, Insurers; Payments To Association

54:18-2 Returns by agents, brokers, insurers; payments to association
54:18-2. If any person residing or having an office or place of business in this State, in the capacity either of agent, broker, or insurer shall effect, or cause to be effected, any insurance, or shall receive any application for the effecting of insurance upon property in any municipality or fire district in this State, and shall directly or indirectly place the insurance or cause the same to be placed in an insurer not organized under the laws of this State, the agent, broker or insurer shall make a return to the Treasurer of the New Jersey State Firemen's Association on behalf of the municipality or fire district in which the property is situate, as set forth in R.S.54:18-1, on or before March 1 in each year. The return shall contain an account, under oath, of all premiums received by such agent, broker or insurer, or by any other person for him, or agreed to be paid, during the 12 months ending December 31 of the preceding year, for insurance against loss or injury by fire upon real or personal property, except automobiles that are not stored for sale, including loss of use thereof in the municipality or fire district. The return also shall contain the Insurance Services Office "ISO" numerical identification code or designation assigned by the New Jersey State Firemen's Association of such municipality or fire district. The agent, broker or insurer shall, on or before March 1 of each year, pay to the Treasurer of the New Jersey State Firemen's Association the sum of 2% upon the amount of all the premiums received or agreed to be paid as aforesaid within the 12 months ending December 31 of the preceding year. The Treasurer of the New Jersey State Firemen's Association shall allocate the tax monies received to the appropriate local firemen's relief association incorporated and affiliated with the State association, collected on behalf of the municipality or fire district under the control thereof, and to the Board of Managers of the New Jersey Firemen's Home. Any monies received, allocated or paid by any agent, broker or insurer pursuant to the provisions of this chapter on behalf of any municipality or fire district that does not have a local firemen's relief association affiliated with the New Jersey State Firemen's Association shall be allocated to the New Jersey Firemen's Home in accordance with the provisions of section 7 of P.L.1997, c.41 (C.54:18-8).

L.1945, c.132, s.2; amended 1955, c.204, s.2; 1997, c.41, s.2.



Section 54:18-3 - Account Books

54:18-3 Account books
54:18-3. Every agent, broker, or insurer residing or having an office or authorized or licensed to do business in this State shall make the return and payment as set forth in R.S.54:18-2 and shall keep accurate books of account of all business done by him. The agent, broker or insurer shall record the name of the insured, the date and expiration of the insurance, a description of the property insured, a statement of its location, including the Insurance Services Office "ISO" numerical identification code or designation of the municipality or fire district, the amount of the insurance and premiums paid therefor. If an agent, broker or insurer fails, neglects or refuses to comply with any provisions of this chapter, or if any fraud or dishonesty in the returns required pursuant to the provisions of this chapter is apparent or becomes known, the Treasurer of the New Jersey State Firemen's Association, on behalf of the municipality or fire district, may obtain from a judge of the Superior Court, in the county wherein the insured property is located, an order compelling the agent, broker or insurer to produce all books and records required to be kept by this chapter for an accounting and examination by the court.

Amended 1955, c.204, s.3; 1991, c.91, s.508; 1997, c.41, s.3.



Section 54:18-4 - Penalty For Noncompliance By Agent, Broker, Or Insurer

54:18-4 Penalty for noncompliance by agent, broker, or insurer
54:18-4. Any such agent, broker or insurer who fails, neglects or refuses to keep books of account as required, or to produce them in the Superior Court upon an order of the court, or to make proper and accurate returns as hereinbefore provided, or to pay over the percentage due upon any premium as required, at the time and in the manner specified in this chapter, or who is found, upon examination by the court, to have made a false return of the business done by him, shall, for each offense, be guilty of a crime of the fourth degree and forfeit and pay the amount owed to the Treasurer of the New Jersey State Firemen's Association.

Amended 1955, c.204, s.4; 1991, c.91, s.509; 1997, c.41, s.4.



Section 54:18-5 - Revocation Of Authority Of Agent, Broker, Or Insurer

54:18-5 Revocation of authority of agent, broker, or insurer
54:18-5. If any such agent, broker or insurer fails, neglects or refuses to pay any percentage herein provided for, or to pay and satisfy any forfeiture or penalty adjudged to be due under the provisions of this chapter, and that fact is reported to the Commissioner of Banking and Insurance in writing, attested by the oath of the Treasurer of the New Jersey State Firemen's Association, the commissioner shall forthwith revoke any certificate of authority previously issued under which the failure has occurred. The revocation of a certificate shall not release any penalty or forfeiture previously incurred.

Amended 1955, c.204, s.5; 1997, c.41, s.5.



Section 54:18-7 - Effect Of Chapter On Reciprocal Legislation

54:18-7 Effect of chapter on reciprocal legislation
54:18-7. This chapter shall not alter or abridge any reciprocal legislation existing between different states of the United States, in regard to the percentage of taxes collected and received for this State. The amount of premiums paid by any insurance company pursuant to this chapter shall be deemed part of the reciprocal tax to be collected for this State. The Commissioner of Banking and Insurance, in consultation with the Treasurer of the State of New Jersey, shall enforce the provisions of this chapter and shall require the Treasurer of the New Jersey State Firemen's Association to provide a certified annual accounting of the monies received and allocated under the provisions of this chapter and R.S.43:17-1 et seq., and shall hold the treasurer and officers accountable and subject to the penalties provided herein.

Amended 1997, c.41, s.6.



Section 54:18-8 - Use Of Monies

54:18-8 Use of monies
7. All monies received by the Treasurer of the New Jersey State Firemen's Association from the 2% tax on fire insurance premiums paid by insurance companies not organized in this State, on behalf of municipalities or fire districts which do not have a duly incorporated local firemen's relief association affiliated with the State Association under R.S.43:17-2 et seq., shall be dedicated to the New Jersey Firemen's Home. Upon adoption of the budget, subject to the approval of the Governor, in accordance with R.S.30:7-1 et seq., these funds shall be allocated to the Board of Managers for the operation of the New Jersey Firemen's Home. A certified copy of the budget approved by the Governor shall be filed immediately with the Treasurer of the New Jersey State Firemen's Association.

The Treasurer of the New Jersey State Firemen's Association shall return to the general fund of the State Association the balance of the monies not required for the annual operation of the New Jersey Firemen's Home.

If there are not sufficient funds in the account for the annual operating expenses of the New Jersey Firemen's Home in accordance with R.S.30:7-1 et seq., the Board of Managers of the New Jersey Firemen's Home shall certify the amount of the deficiency to the Treasurer of the New Jersey State Firemen's Association. The certification shall be filed before the fiscal year for the New Jersey Firemen's Home commences. The certification shall set forth the specific sum necessary to fund the operational expenses of the New Jersey Firemen's Home. The operational budget shall include all necessary costs for the maintenance and operation of the home, including purchase of equipment. Upon receipt of the certification, the Treasurer of the New Jersey State Firemen's Association shall pay the certified amount to the New Jersey Firemen's Home no later than May 1 of each year.

The procedure set forth below shall be followed if the Board of Managers proposes a capital project consisting of a building addition to the New Jersey Firemen's Home or the construction of a new facility:

a. At least 30 days before the capital project is submitted to the Governor, the Board of Managers of the New Jersey Firemen's Home shall submit to the officers and executive committee of the New Jersey State Firemen's Association, a description of the proposed project, and costs thereof, including future operational costs. Within 30 days of receipt of the notice the officers of the New Jersey Firemen's Home and New Jersey State Firemen's Association shall approve or disapprove the funding necessary therefor. After the project has been approved or disapproved, the executive committee shall meet in a special executive session to confirm the action of the officers.

b. If the officers or the executive committee disapproves the proposed capital project, the board of managers or the officers may appeal to the Commissioner of Banking and Insurance who shall issue a final decision within 30 days, but in any event not later than November 1 of any year. The budget then shall be submitted to the Governor for approval pursuant to law.

L.1997,c.41,s.7.



Section 54:18A-1 - Annual Tax Return; Payment By Companies; Dates Due; Credit

54:18A-1. Annual tax return; payment by companies; dates due; credit
(a) Every stock, mutual and assessment insurance company organized or existing under any general or special law of this State, hereinafter referred to as "domestic insurance company," and every stock, mutual and assessment insurance company organized or existing under the laws of another state or foreign country, hereinafter referred to as "foreign insurance company," and transacting business in this State shall annually on or before March 1, file with the Director of the Division of Taxation, in the form as the director and the Commissioner of Insurance may prescribe, a return under oath or affirmation signed by a duly authorized officer or agent of the company, containing such information as may be deemed necessary and shall at the same time pay to the director an annual tax, in each calendar year, in the amount specified in sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3). At the same time, a duplicate original of the return shall be filed with the Commissioner of Insurance. The tax shall be based on net premiums on contracts of insurance covering property and risks located within this State written during the calendar year ending December 31 next preceding.

(b) Effective for calendar years ending on December 31, 1980 and thereafter, every foreign insurance company subject to the provisions of subsection (a) of this section, shall pay to the Director of the Division of Taxation on or before March 1, 1981, and on or before March 1 of each year thereafter an amount equal to one-half of the tax payable under subsection (a) hereof on the company's business done during the preceding calendar year. Every foreign insurance company subject to the provisions of subsection (a) of this section, shall pay to the Director of the Division of Taxation on or before June 1, 1989, and on or before June 1 of each year thereafter an amount equal to one-half of the tax payable under subsection (a) hereof on the company's business done during the preceding calendar year. Each such payment shall be in addition to the tax payable under subsection (a) hereof and shall be considered as a partial payment of the tax which will become due under subsection (a) hereof, upon the following March 1.

(c) Effective for calendar years ending on December 31, 1981 and thereafter, every domestic insurance company shall:

(1) On March 1, 1982, pay the tax due under subsection (a) of this section based on the company's business done during the calendar year 1981 less any franchise tax paid to counties or municipalities in this State during the calendar year 1981.

(2) On March 1, 1982 make an installment payment of taxes due under subsection (a) of this section on the company's business done during the calendar year 1982, which payment shall amount to one-half of the prior year's premium tax without deduction for any franchise tax paid to counties or municipalities of this State.

(3) On June 1, 1982 and each June 1 thereafter, make a second installment payment on taxes due under subsection (a) of this section on the company's business done during the current calendar year, which payment shall amount to one-half of the prior year's premium tax without a deduction for any franchise tax paid to counties or municipalities of this State.

(4) On March 1, 1983 and each March 1 thereafter, pay the balance of any tax due under subsection (a) of this section based on the company's business during the preceding calendar year and make an installment payment in an amount equal to one-half of the tax payable under subsection (a) of this section on the company's business done during the preceding calendar year.

(d) Nothing in this section requiring a partial payment of tax shall be deemed to apply to premiums for fire insurance risks on properties in this State paid to an insurer which is not organized under the laws of this State or to premiums for marine insurance risks.

(e) In the calculation of the tax due in accordance with subsection (a) hereof, every insurance company shall be entitled to a credit in the amount of the tax paid as a partial payment in the preceding calendar year and shall be entitled to the return of any amount so paid which shall be found to be in excess of the total amount payable in accordance with this section.

(f) If the franchise tax paid to counties and municipalities of this State during the calendar year 1981 exceeds the amount of the tax due under subsection (a) of this section, no refund or credit shall be allowed.

L.1945,c.132,s.1; amended 1965,c.114,s.1; 1966,c.3; 1980,c.141,s.1; 1981,c.247,s.1; 1989,c.81,s.1.



Section 54:18A-1.1 - Extension Of Time Filing Return; Due Date For Payment

54:18A-1.1. Extension of time filing return; due date for payment
The director may for reasonable cause extend the time, not to exceed 30 days, for filing any return under the rules and regulations as he shall prescribe, which rules and regulations may require the filing of a tentative return and the payment of an estimated tax to the director. If the time for filing the return shall be extended, the payment of the portion of the tax remaining to be paid, if any, shall be postponed to the date fixed by the extension of the time for the filing of the return, but in every case the corporation shall pay, in addition to the unpaid portion of the tax, interest thereon at the rate as provided in the state tax uniform procedure law, subtitle 9 of Title 54 of the Revised Statutes, from the time when the return originally was required to be filed to the date of actual payment under the extension; provided, that if the unpaid portion of the tax is not paid within the time fixed under the extension, the interest on the unpaid portion shall be computed at the rate as provided in the state tax uniform procedure law, subtitle 9 of Title 54 of the Revised Statutes, from the date of the tax was originally due to the date of actual payment.

L.1980, c. 141, s. 3, eff. Nov. 12, 1980.



Section 54:18A-1.2 - Administration, Collection And Enforcement Of Tax Imposed

54:18A-1.2. Administration, collection and enforcement of tax imposed
The administration, collection and enforcement of the tax imposed by P.L.1945, c. 132 shall be subject to the provisions of the state tax uniform procedure law as therein provided (subtitle 9 of Title 54 of the Revised Statutes).

L.1980, c. 141, s. 4, eff. Nov. 12, 1980.



Section 54:18A-1.3 - Examination Of Returns, Assessment

54:18A-1.3. Examination of returns, assessment
5. (a) (Deleted by amendment, P.L.1992, c.175).



(b) (Deleted by amendment, P.L.1992, c.175).



(c) The examination of returns and the assessment of additional taxes, penalties and interest shall be as provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

L.1980,c.141,s.5; amended 1992,c.175,s.29.



Section 54:18A-1A - Equivalent Of Franchise Tax To Municipalities And Counties

54:18A-1a. Equivalent of franchise tax to municipalities and counties
a. To ensure that no county or municipality will experience a loss of revenue as a result of the repeal of the franchise tax on domestic insurance companies, the State Treasurer, upon warrant of the State Comptroller, shall, on or before August 1, 1982 and on or before August 1 annually thereafter, pay to the collector of the municipality and to the county treasurer of a county in which a domestic insurance company's principal office was situated on January 1, 1981, an amount determined by increasing the total amount of franchise taxes received by the municipality or county in the prior calendar year by the percentage rate of change of all taxes paid by all insurance companies pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), but excluding any surtax payments made pursuant to section 76 of P.L.1990, c.8 (C.17:33B-49) and excluding any tax payments made for the additional tax imposed to provide for Department of Insurance administrative costs pursuant to R.S.54:16-8 and sections 2 and 3 of P.L.1945, c.132 (C.54:18A-2 and 54:18A-3) as amended by P.L.1990, c.8 (C.17:33B-1 et al.), for the current and the immediately preceding tax years.

The payments shall continue to be made so long as the principal office of the domestic insurance company remains at the location established on January 1, 1981. No liability for payment under this section shall arise by virtue of the relocation of the principal office of a domestic insurance company to another municipality, whether or not within the same county.

b. To ensure that no municipality will experience an abrupt loss of revenue as a result of a domestic insurance company relocating its principal office from the municipality wherein it was established on January 1, 1981, the State Treasurer, upon warrant of the State Comptroller, shall, on or before August 1 of each year, pay to the collector of the municipality from which the principal office was removed, an amount as hereinafter provided:

(1) For the first year after relocation, an amount equal to 80% of the amount the municipality received in the year in which the relocation occurred;

(2) For the second year after relocation, an amount equal to 60% of the amount the municipality received in the year in which the relocation occurred;

(3) For the third year after relocation, an amount equal to 40% of the amount the municipality received in the year in which the relocation occurred;

(4) For the fourth year after relocation, an amount equal to 30% of the amount the municipality received in the year in which the relocation occurred; and

(5) For the fifth year after relocation, an amount equal to 15% of the amount the municipality received in the year in which the relocation occurred.

No municipality shall be entitled to any payment under this subsection for any year following the fifth year after relocation.

c. To ensure that no county will experience an abrupt loss of revenue as a result of a domestic insurance company relocating its principal office from the county wherein it was established on January 1, 1981, the State Treasurer, upon warrant of the State Comptroller, shall, on or before August 1 of each year, pay to the treasurer of the county from which the principal office was removed, an amount as hereinafter provided:

(1) For the first year after relocation, an amount equal to 80% of the amount the county received in the year in which the relocation occurred;

(2) For the second year after relocation, an amount equal to 60% of the amount the county received in the year in which the relocation occurred;

(3) For the third year after relocation, an amount equal to 40% of the amount the county received in the year in which the relocation occurred;

(4) For the fourth year after relocation, an amount equal to 30% of the amount the county received in the year in which the relocation occurred; and

(5) For the fifth year after relocation, an amount equal to 15% of the amount the county received in the year in which the relocation occurred.

No county shall be entitled to any payment under this subsection for any year following the fifth year after relocation.



L.1981,c.183,s.3; amended 1983,c.390; 1990,c.8,s.79.



Section 54:18A-2 - Amount Of Tax, Additional Tax, Percentage Reduction.

54:18A-2 Amount of tax, additional tax, percentage reduction.

2. (a) The tax specified in subsection (a) of section 1 of this act, except as to life insurance companies and except as to marine insurance as described by chapter 16 of Title 54 of the Revised Statutes, shall, except as hereinafter provided, be 2% upon the taxable premiums collected by such company during the year ending December 31 next preceding on all business of the company in this State, less the amount of taxes on its property, exclusive of taxes on real estate and of taxes payable pursuant to this section, paid in this State by the company pursuant to any law of this State during the said year. Any taxes paid to the treasurer of any firemen's relief association of this State pursuant to R.S.54:18-1 shall be considered a part of the tax payable under this act. An additional tax of 0.1% upon such taxable premiums of such insurers shall also be paid.

(b)Taxable premiums, collected after December 31, 1965 by an insurance company subject to the provisions of subsection (a) hereof under group accident and health insurance policies on residents of this State, and taxable premiums collected under legal insurance policies as defined in section 3 of P.L.1981, c.160 (C.17:46C-3) on residents of this State, shall be subject to tax at the following rates:

As to taxes payable in 1967 1 3/4 %
As to taxes payable in 1968 1 1/2 %
As to taxes payable in 1969 1 1/4 %
As to taxes payable in 1970 through 2008 1%
As to taxes payable in 2009 1.35%
As to taxes payable in 2010 and thereafter 1%

An additional tax of 0.05% upon such taxable premiums of such insurers shall also be paid.

(c)For the filing pursuant to subsection (a) of section 1 of P.L.1945, c.132 (C.54:18A-1) due on or before March 1, 2014 and each filing thereafter, every domestic insurance company subject to this section shall be allowed to reduce the amount owed pursuant to this section by 5% of any retaliatory tax liability incurred by that insurance company for the same filing period pursuant to the laws of any other state in which the insurance company transacts business. Such percentage reduction shall increase 1% per annual filing, until reaching 15% of any retaliatory tax liability for the filing due on or before March 1, 2024 and each year thereafter.

L.1945, c.132, s.2; amended 1965, c.114, s.2; 1981, c.160, s.27; 1981, c.183, s.1; 1981, c.511, s.22; 1990, c.8, s.82; 2009, c.75, s.1; 2010, c.21, s.2.



Section 54:18A-3 - Amount Of Tax, Life Insurance Companies; Additional Tax.

54:18A-3 Amount of tax, life insurance companies; additional tax.

3.Amount of tax, life insurance companies; additional tax. (a) The tax specified in subsection (a) of section 1 of this act as to life insurance companies, shall, except as hereinafter provided, be 2% upon the taxable premiums collected by the company during the year ending December 31 next preceding under all policies or contracts of insurance on residents of this State, less the amount of taxes on its property, exclusive of taxes on real estate and of taxes payable pursuant to this section, paid in this State by the company pursuant to any law of this State during the said year. An additional tax of 0.1% upon such taxable premiums of such insurers shall also be paid.

(b)Taxable premiums, collected after December 31, 1965 by an insurance company subject to the provisions of subsection (a) hereof under group accident and health insurance policies on residents of this State, and taxable premiums collected under legal insurance policies as defined in section 3 of P.L.1981, c.160 (C.17:46C-3) on residents of this State, shall be subject to tax at the following rates:

As to taxes payable in 1967 1 3/4%
As to taxes payable in 1968 1 1/2%
As to taxes payable in 1969 1 1/4%
As to taxes payable in 1970 through 2008 1%
As to taxes payable in 2009 1.35%
As to taxes payable in 2010 and thereafter 1%

An additional tax of 0.05% upon such taxable premiums of such insurers shall also be paid.

(c)For the filing pursuant to subsection (a) of section 1 of P.L.1945, c.132 (C.54:18A-1) due on or before March 1, 2014 and each filing thereafter, every domestic insurance company subject to this section shall be allowed to reduce the amount owed pursuant to this section by 5% of any retaliatory tax liability incurred by that insurance company for the same filing period pursuant to the laws of any other state in which the insurance company transacts business. Such percentage reduction shall increase 1% per annual filing, until reaching 15% of any retaliatory tax liability for the filing due on or before March 1, 2024 and each year thereafter.

L.1945, c.132, s.3; amended 1950, c.101, s.11; 1965, c.114, s.3; 1971, c.89, s.1; 1981, c.160, s.28; 1981, c.183, s.2; 1981, c.511, s.23; 1990, c.8, s.83; 2009, c.75, s.2; 2010, c.21, s.3.



Section 54:18A-4 - Taxable Premiums Collected

54:18A-4. Taxable premiums collected
Subject to the provisions of section six of this act, the taxable premiums collected, as specified in section two hereof, shall consist of all gross premiums, policy fees, premium deposits and assessments provided for by the respective policies or contracts and collected by the company, except reinsurance, less the amount of premiums, policy fees, premium deposits and assessments returned to the insured during the year on policies canceled, except reinsurance, and less any so-called dividends or unused or unabsorbed portion of all premiums, policy fees, premium deposits or assessments returned or credited to policyholders during the year for which the tax is determined.

L.1945, c. 132, p. 490, s. 4.



Section 54:18A-5 - Gross Contract Premiums

54:18A-5. Gross contract premiums
Subject to the provisions of section 6 of this act, the taxable premiums, as specified in section 3 of this act, are hereby defined to be gross contract premiums provided for by the respective policies or contracts of insurance and collected by the company, except premiums collected for reinsurance assumed and premiums collected after December 31, 1965 under policies or contracts of life insurance issued in connection with the funding of a pension, annuity or profit-sharing plan qualified or exempt under sections 401, 403, 404 or 501 of the United States Internal Revenue Code as now or hereafter amended or renumbered from time to time, less, to the extent related to policies or contracts not excluded above, the sum of the following:

(a) Premiums (excluding cash surrender values) returned on policies or contracts,

(b) Dividends paid in cash, used by policyholders in payment of renewal premiums, or left on deposit with the company, and

(c) Discount on premiums paid in advance.

L.1945, c. 132, p. 490, s. 5. Amended by L.1965, c. 114, s. 4, eff. July 1, 1965.



Section 54:18A-5.1 - Life Insurance Companies; Determination Of Annual Tax

54:18A-5.1. Life insurance companies; determination of annual tax
For determining the annual tax payable by a life insurance company pursuant to the provisions of Title 54 of the Revised Statutes, the taxable premiums collected by the company under all policies or contracts of insurance on residents of this State shall be deemed to include premiums collected by the company under similar policies and contracts of insurance on residents of other States where such business was written or procured or such premiums were collected through an office in this State and where no tax has been paid or is payable to any other State or States on such premiums.

L.1950, c. 186, p. 419, s. 1. Amended by L.1965, c. 114, s. 5, eff. July 1, 1965.



Section 54:18A-6 - Maximum Amount Of Taxable Premiums.

54:18A-6 Maximum amount of taxable premiums.

6. a. In the event that the taxable premiums collected by any company, as specified in sections 2 and 3 of this act, and all of its affiliates as defined in the chapter entitled "Insurance Holding Company Systems," P.L.1970, c.22 (C.17:27A-1 et seq.), during any year ending December 31, exceed twelve and one-half percentum (12 1/2%) of the total premiums collected by the company and all of its affiliates during the same year on all policies and contracts of insurance, whenever and wherever issued, the taxable premiums of such company shall not exceed a sum equal to twelve and one-half percentum (12 1/2%) of such company's total premiums collected during the same year on all policies and contracts of insurance, whenever and wherever issued, calculated as specified in sections 4 and 5 of this act; provided, however, a company to which section 2 of this act (C.54:18A-2) applies shall in no event be deemed to be an affiliate of a company to which section 3 of this act (C. 54:18A-3) applies and provided, further, that as to any company licensed in this State prior to June 30, 1984, the taxable premiums of that company shall be calculated without regard to the premiums collected by any affiliate.

b.On and after January 1, 2005 the provisions of subsection a. of this section shall not apply to a health service corporation established pursuant to the provisions of P.L.1985, c.236 (C.17:48E-1 et seq.).

L.1945,c.132,s.6; amended 1985, c.294; 1989, c.315; 2005, c.128, s.1.



Section 54:18A-7 - Time Of Payment

54:18A-7. Time of payment
The taxes imposed by this act shall be first payable in the year one thousand nine hundred and forty-five on the basis of taxable premiums and taxable considerations collected during the year ending December thirty-first, one thousand nine hundred and forty-four; provided, however, that any taxes paid prior to the effective date of this section or payable prior to the effective date of this section and subsequently paid under any law of this State in force on the effective date of this section, assessed on the basis of premiums and considerations collected during the year ending December thirty-first, one thousand nine hundred and forty-four, or on the basis of the net value of policies in force on December thirty-first, one thousand nine hundred and forty-four, shall be credited against the taxes imposed by section three of this act.

L.1945, c. 132, p. 491, s. 7.



Section 54:18A-8 - Reports

54:18A-8. Reports
Every insurance company subject to the provisions of this act shall, on or before the first day of March of each year, make to the Commissioner of Insurance an annual report, signed and sworn to by an officer of the company, or by its United States manager, if a company of a foreign country, in such form and containing such matters as may be necessary for the carrying out of the provisions of this act.

L.1945, c. 132, p. 492, s. 8. Amended by L.1980, c. 141, s. 2, eff. Nov. 12, 1980.



Section 54:18A-9 - Inapplicability To Fraternal Beneficiary Society, Certain Insurance Companies.

54:18A-9 Inapplicability to fraternal beneficiary society, certain insurance companies.

16. a. This act shall not apply to any fraternal beneficiary society. For the purposes of this act, "insurance company" shall include a corporation, and any person, partnership or unincorporated association required as an insurer to procure from the Commissioner of Banking and Insurance the certificate prescribed by section 1 of an act entitled "An act to regulate the transaction of the business of insurance by individuals, partnerships and unincorporated associations in this State" approved July 11, 1939 (P.L.1939, c.188; C.17:49-1), or under any other statute now in force or hereafter enacted, engaging in any kind or kinds of business specified in R.S.17:17-1, subject to the insurance laws of this State; provided, however, that no company or society, which by its act or certificate of incorporation has for its object the assistance of sick, needy or disabled members, the defraying of funeral expenses of deceased members and the provision for the wants of the surviving spouses and families of members after death, shall be deemed an insurance company within the purview of this act.

b. (1) For the purposes of P.L.1945, c.132 (C.54:18A-1 et al.), "insurance company" shall include, beginning January 1, 1992, a health service corporation established pursuant to the provisions of P.L.1985, c.236 (C.17:48E-1 et al.), with respect to its experience rated health insurance. An "insurance company" shall also include any life, accident, or health insurance company in which a health service corporation owns stock, controls, or otherwise becomes affiliated with, as provided in subsection e. of section 3 of P.L.1985, c.236 (C.17:48E-3).

(2)For the purposes of P.L.1945, c.132 (C.54:18A-1 et al.), "insurance company" shall include, beginning January 1, 2005, a health service corporation established pursuant to the provisions of P.L.1985, c.236 (C.17:48E-1 et al.), with respect to its experience rated and community rated health insurance. An "insurance company" shall also include any life, accident, or health insurance company in which a health service corporation owns stock, controls, or otherwise becomes affiliated with, as provided in subsection e. of section 3 of P.L.1985, c.236 (C.17:48E-3).

(3)For the purposes of P.L.1945, c.132 (C.54:18A-1 et al.), "insurance company" shall include, beginning January 1, 2009 through December 31, 2009, a dental service corporation established pursuant to the provisions of P.L.1968, c.305 (C.17:48C-1 et seq.), notwithstanding the provisions of section 32 of P.L.1968, c.305 (C.17:48C-32) and any other law to the contrary, and provided that notwithstanding section 1 of P.L.1945, c.132 (C.54:18A-1) as to the payment of tax, tax liability due on a dental service corporation's business done during that calendar year shall be paid on March 1, 2010, with the filing of a return in a manner as shall be specified by the Director of the Division of Taxation and the Commissioner of Banking and Insurance.

L.1945, c.132, s.16; amended 1985, c.515, s.14; 1989, c.295, s.3; 2005, c.128, s.2; 2009, c.75, s.3.



Section 54:18A-10 - Partial Invalidity

54:18A-10. Partial invalidity
If any section of this act, or any provision thereof, shall be declared to be unconstitutional, invalid or inoperative, in whole or in part, by a court of competent jurisdiction, such section or provision shall, to the extent that it is not unconstitutional, invalid or inoperative, be enforced and effectuated, and no such determination shall be deemed to invalidate or make ineffectual the remaining sections or provisions.

L.1945, c. 132, p. 499, s. 17.



Section 54:18A-11 - Effective Date

54:18A-11. Effective date
This act shall take effect immediately; except section nine which shall take effect July first, one thousand nine hundred and forty-five.

L.1945, c. 132, p. 499, s. 18.



Section 54:29A-1 - Short Title

54:29A-1. Short title
This act shall be known as the "railroad tax law of 1948."

L.1941, c. 291, p. 774, s. 1. Amended by L.1948, c. 40, p. 114, s. 1.



Section 54:29A-2 - Definitions

54:29A-2. Definitions
As used in this act, unless the context clearly requires a different meaning:

"Railroad" means any common carrier by railroad engaged in, owning or constructing facilities for, the transportation of persons or property in or through this State, other than a street railway or traction company using or occupying the public streets, highways, roads or other public places, the taxation of which is otherwise provided by law.

"System" means any independently operating railroad which operates its facilities and those of one or more other railroads as a single utility for furnishing transportation service. A system shall include all companies the property of which is so operated either by virtue of control through direct or indirect ownership of a majority or more of capital stock, or under lease, trackage rights or under any other form of contract, and for which separate operating accounts are not maintained.

"Main stem" of a railroad means the roadbed not exceeding 100 feet in width, as measured horizontally at the elevation of the base of the rail, including the full embankment or excavated area, with slopes, slope ditches, retaining walls or foundations necessary to provide a width not to exceed 100 feet at base of rail, together with all tracks, appurtenances, ballast and all structures erected thereon and used in connection therewith, but not including passenger or freight buildings erected thereon.

"Tangible personal property" means the rolling stock, cars, locomotives, ferryboats, all machinery, tools and other tangible personal property of a railroad company, and also the locomotives and cars not belonging to such railroad company but built for its use and actually used in this State, or run under its control in this State by a sleeping car company or other company; but the rolling stock of other persons or corporations temporarily used on any such road, but not forming part of the equipment of such road, shall not be included in the term.

"Taxpayer" shall mean any person, railroad or system subject to taxation under the provisions of this act.

"Facilities used in passenger service" means land, stations, terminals, roadbeds, tracks, appurtenances, ballast and all structures used in connection with rendering passenger service, including signal systems, power systems, equipment storage, repair and service facilities.

"Commissioner" or "State Tax Commissioner" means the Director of the Division of Taxation in the State Department of the Treasury.

L.1941, c. 291, p. 774, s. 2. Amended by L.1948, c. 40, p. 114, s. 2; L.1966, c. 139, s. 1, eff. June 17, 1966.



Section 54:29A-4 - Property Not Used For Railroad Purposes

54:29A-4. Property not used for railroad purposes
All the property of a railroad company not used for railroad purposes shall be assessed and taxed by the same assessors, in the same manner and at the same rate as the taxable property of other owners in the same taxing district.

L.1941, c. 291, p. 775, s. 4.



Section 54:29A-5 - Municipal Assessment Of Benefits; Delegation Of Powers By Commissioner

54:29A-5. Municipal assessment of benefits; delegation of powers by commissioner
Nothing in this act shall be construed to prohibit any municipality from assessing benefits for street, sidewalk, sewer or other municipal improvements against any of the property of a railroad in this State, but such assessments shall be made against railroad property by the same method and by the same officers as are provided by law in the case of assessments against the properties of individuals. The commissioner may delegate to any officer or employee of his department such of his powers as he may deem necessary to carry out efficiently the provisions of this act, including the power to appraise and assess any or all property in railroad use, and the person or persons to whom such power has been delegated shall possess and may exercise all of the power and perform all of the duties herein conferred and imposed upon the commissioner.

L.1941, c. 291, p. 775, s. 5. Amended by L.1948, c. 40, p. 116, s. 3.



Section 54:29A-6 - General Powers Of Commissioner

54:29A-6. General powers of commissioner
The commissioner is hereby authorized and empowered to carry into effect the provisions of this act and subject thereto he shall prescribe and publish all needful rules and regulations for its enforcement. He shall keep a record of his proceedings and shall report annually to the Legislature.

L.1941, c. 291, p. 775, s. 6.



Section 54:29A-7 - Property Taxable; Rate

54:29A-7. Property taxable; rate
There is hereby levied an annual property tax upon all property used for railroad purposes, other than (a) main stem, (b) tangible personal property and (c) facilities used in passenger service, which tax shall be assessed by the commissioner, in the manner hereinafter provided and at the rate of $4.75 for each $100.00 of the true value of such property for the year 1967 and each year thereafter.

L.1941, c. 291, p. 776, s. 7. Amended by L.1948, c. 40, p. 116, s. 4; L.1964, c. 251, s. 2; L.1966, c. 139, s. 2, eff. June 17, 1966.



Section 54:29A-7.1 - Real Property Deemed To Be In Railroad Use Regardless Of Ownership Or Possession

54:29A-7.1. Real property deemed to be in railroad use regardless of ownership or possession
For the purposes of the act to which this act is a supplement, real property shall be deemed to be in railroad use if such property is used for the transportation of persons or freight by a railroad, regardless of the ownership or possession of the real property.

L.1979, c. 95, s. 2.



Section 54:29A-8 - Leased Property

54:29A-8. Leased property
If the property of a railroad be leased to or operated by another corporation, foreign or domestic, the property of the lessor, or company whose property is operated, shall be subject to taxation in the manner provided in this act.

L.1941, c. 291, p. 776, s. 8.



Section 54:29A-10 - Grade Crossing Improvements Exempt

54:29A-10. Grade crossing improvements exempt
The value of the taxable property of each railroad used for railroad purposes shall be ascertained without including:

(a) Any part of the cost of improvements, relocation, reconstruction, elimination or avoidance of highway grade crossings, including State highways, made pursuant to Title 48 of the Revised Statutes, or pursuant to the provision of an agreement for any of such purposes with a municipality made after April 27, 1931, but such exemptions shall apply only to main lines and branches existing on April 27, 1931;

(b) The cost essential to the improvement, relocation or reconstruction of existing grade separation structures made after January 1, 1960, pursuant to said Title 48 or pursuant to a said agreement;

(c) Any part of the cost of installing or replacing protective devices for the protection of the traveling public at grade crossings, such devices to be exempt from and after the assessing date of January 1, 1960.

The exemptions specified in subparagraphs (a) and (b) above shall not apply to any additions and betterments voluntarily made by a railroad in connection with grade crossing projects.

L.1941, c. 291, p. 776, s. 10. Amended by L.1960, c. 151, p. 680, s. 1; L.1964, c. 251, s. 3, eff. Jan. 1, 1966.



Section 54:29A-11 - Assessment In Lieu

54:29A-11. Assessment in lieu
Taxes assessed pursuant to this act shall be in lieu of all other State or local taxation of or measured by property used for railroad purposes, including the main stem, tangible personal property and facilities used in passenger service, other than assessments for benefits.

L.1941, c. 291, p. 777, s. 11. Amended by L.1964, c. 251, s. 4; L.1966, c. 139, s. 3, eff. June 17, 1966.



Section 54:29A-12 - Assessment Procedure

54:29A-12. Assessment procedure
Property taxable under this act shall be assessed by the commissioner to each system and to each railroad not part of a system by which such property is used for railroad purposes. The assessment shall be made in the manner hereinafter provided.

L.1941, c. 291, p. 777, s. 12.



Section 54:29A-13 - Franchise Excise

54:29A-13. Franchise excise
An annual franchise tax is hereby levied upon all railroads operating within this State, which shall be assessed at the rate of 10% upon the net railway operating income of the preceding year, computed and allocated in the manner hereinafter provided, of each system and of each railroad not part of a system, provided, however, that the minimum franchise tax payable by any taxpayer shall be $100 as to taxpayers having total railway operating revenues of the preceding year allocated under section 14 not in excess of $1 million and $4,000 as to all other taxpayers.

L.1941, c. 291, p. 777, s. 13. Amended by L.1948, c. 40, p. 116, s. 5; L.1964, c. 251, s. 5, eff. Jan. 1, 1966.



Section 54:29A-14 - Measure Of Franchise Tax

54:29A-14. Measure of franchise tax
For the purpose of this article, net railway operating income shall be computed as total railway operating revenues from all sources, including any revenue whatever derived directly or indirectly from property which is used for railroad purposes, less costs of railroad maintenance, operation, depreciation and amortization, railway tax accruals, uncollectible railway revenues, rentals (both debits and credits) for equipment leased for less than 1 year or interchanged, and joint facility rents (both debits and credits); provided, however, that amounts paid by the State of New Jersey or any county or municipality, or any agency, authority or subdivision thereof, pursuant to contracts for passenger service, shall not be included as such operating revenues. Deductions from operating revenues for depreciation, additions and betterments, and compensation for personal services shall be subject to regulation by the commissioner, as to reasonableness of amount and appropriateness of accounting distribution.

Depreciation and amortization charges shall in no instance, however, exceed the amounts permitted by the Interstate Commerce Commission in determining the net railway operating income of the railroad for the year under consideration.

For the purpose of determining the measure of the tax imposed by this act, net railway operating income of each system, and of each railroad not part of a system, shall be allocated to this State in the proportion that the number of miles of all track over which the railroad or system operates in this State bears to the total number of miles of all track over which it operates.

L.1941, c. 291, p. 777, s. 14. Amended by L.1942, c. 169, p. 513, s. 1; L.1948, c. 40, p. 117, s. 6; L.1960, c. 154, p. 683, s. 1, eff. Dec. 27, 1960.



Section 54:29A-15 - Assessment; Franchise Tax

54:29A-15. Assessment; franchise tax
On or before July twenty-second in the year one thousand nine hundred and forty-eight and on or before June first in each year thereafter, the commissioner shall compute the franchise tax payable under this act and assess the amount thereof to each taxpayer.

L.1941, c. 291, p. 778, s. 15. Amended by L.1942, c. 169, p. 515, s. 2; L.1948, c. 40, p. 117, s. 7.



Section 54:29A-16 - Local Assessors; Information Returns

54:29A-16. Local assessors; information returns
The assessors in all taxing districts where property of a railroad not used for railroad purposes shall be assessed, if required so to do by the State Tax Commissioner, shall certify and send to the commissioner on or before the second Monday in June in each year, a statement giving the description of such property included in the local ratables for that year, and showing the assessed valuation thereof. They shall also, at the same time, certify and send to him a short description of all the real property in their respective taxing districts, used or owned for railroad purposes excepting the main stem or roadbed and track, not exceeding one hundred feet in width of each railroad.

L.1941, c. 291, p. 778, s. 16.



Section 54:29A-17 - Classification Of Railroad Property; Valuation Of Class II Property; Statement

54:29A-17. Classification of railroad property; valuation of class II property; statement
On or before November 1 in each year the commissioner shall determine and classify all real property used for railroad purposes in this State, into the following classes:

I. The length of the main stem of each railroad, and the length of such main stem in each taxing district;

II. The other real estate used for railroad purposes in each taxing district in this State, including the roadbed (other than main stem and facilities used in passenger service), tracks, buildings, water tanks, riparian rights, docks, wharves and piers, and all other real estate, except lands not used for railroad purposes;

III. Facilities used in passenger service.

In the event any railroad property is used for both freight and passenger service, the commissioner shall apportion such property between Class II and Class III, under such rules and regulations as he shall promulgate.

On or before November 1 in each year the commissioner shall determine the true value, as of the preceding January 1, of all Class II property used for railroad purposes in this State. There shall be excluded, however, any Class II property of a railroad which passed out of railroad ownership subsequent to January 1 and before October 1 and not used for railroad purposes on October 1.

Upon completion of his classification of Class I and Class III property and his classification and valuation of Class II property, but not later than November 10 in each year, the commissioner shall deliver a detailed statement thereof to each taxpayer.

L.1941, c. 291, p. 779, s. 17. Amended by L.1942, c. 337, p. 1188, s. 1; L.1948, c. 40, p. 118, s. 8; L.1952, c. 229, p. 774, s. 1; L.1964, c. 251, s. 6; L.1966, c. 139, s. 4, eff. June 17, 1966.



Section 54:29A-17.1 - Valuation; Improvements To Capital Facilities

54:29A-17.1. Valuation; improvements to capital facilities
The value of all property used for railroad purposes of each railroad shall be ascertained without including any part of the value of improvements to capital facilities undertaken pursuant to the provision of a contract with the State Highway Commissioner or pursuant to the provision of an agreement with a municipality, where such improvements were made after January 1, 1963. For the purpose of this section "improvements to capital facilities" shall mean the construction, reconstruction, relocation, establishment, improvement (by way of betterments, additions or otherwise) or rehabilitation in connection with passenger service of passenger stations and terminals, automobile parking facilities for railroad patrons, track connections, signal systems, power systems, roadbeds, equipment storage and service facilities, and shall include the reconstruction or rehabilitation of railroad passenger cars, locomotives, self-propelled passenger carrying rail cars.

L.1963, c. 96, s. 1. Amended by L.1964, c. 251, s. 10, eff. Jan. 1, 1966.



Section 54:29A-18.1 - Inspection Of Classifications And Valuations; Informal Conference; Delivery Of Statement

54:29A-18.1. Inspection of classifications and valuations; informal conference; delivery of statement
Any taxpayer may, prior to December 1 in each year, inspect the commissioner's classifications and valuations and confer informally with the commissioner as to the correctness of such classifications and valuations so that any errors may be corrected prior to the commissioner's assessment of Class II property.

Following any such informal conference with the taxpayer and not later than December 15 in each year the commissioner shall deliver to the taxpayer a detailed statement of the taxpayer's Class II property together with the assessment of such property for the following tax year at the rate hereinabove established.

L.1966, c. 139, s. 6, eff. June 17, 1966.



Section 54:29A-21 - Tax Statements

54:29A-21. Tax statements
Within 10 days after completion of his assessment of franchise tax, the commissioner shall serve upon each taxpayer a statement of the total amount of franchise tax payable and the manner of computation thereof.

The failure of any taxpayer to receive a statement of assessment as herein required shall not invalidate any such assessment or the lien thereof, nor shall it relieve the taxpayer of the obligation of payment of the assessment as required by this act.

L.1941, c. 291, p. 780, s. 21. Amended by L.1942, c. 337, p. 1190, s. 5; L.1964, c. 251, s. 7; L.1966, c. 139, s. 7, eff. June 17, 1966.



Section 54:29A-22 - Certification To Comptroller

54:29A-22. Certification to Comptroller
After completion of his assessments, the commissioner shall report and certify all assessments and the statements thereof to the State Comptroller. The several statements shall be recorded in books kept in the office of the State Comptroller, to be provided by him for that purpose, and shall be public records open to public inspection.

L.1941, c. 291, p. 780, s. 22. Amended by L.1966, c. 139, s. 8, eff. June 17, 1966.



Section 54:29A-23 - Tax For State Use

54:29A-23. Tax for State use
All receipts from taxation of Class II railroad property together with the receipts from the franchise tax imposed hereunder shall be applied to the uses of the State according to law.

L.1941, c. 291, p. 781, s. 23. Amended by L.1948, c. 40, p. 122, s. 12; L.1964, c. 251, s. 8; L.1966, c. 139, s. 9, eff. June 17, 1966.



Section 54:29A-24.1 - Replacement Revenue To Municipalities

54:29A-24.1. Replacement revenue to municipalities
In order to provide replacement revenue to municipalities in which railroad property is located as a result of the imposition of a State tax on railroad property pursuant to this act, and the elimination of the allotment and payment to taxing districts of the taxes assessed upon Class II railroad property under the Railroad Tax Law of 1948, State aid shall be appropriated and paid annually to each municipality in the manner and in an amount to be determined as hereinafter set forth. Each such municipality shall receive an amount which shall not be less than the revenues the municipality derived from such property in the tax year 1966. The amount payable to each municipality shall be adjusted for additions and withdrawals as hereinafter provided.

L.1966, c. 139, s. 19, eff. June 17, 1966.



Section 54:29A-24.2 - Definitions

54:29A-24.2. Definitions
As hereinafter used in this act, the following words and terms shall have the following meanings, unless the text indicates or requires another or different meaning or intent:

"Base year" means the year 1966.

"Base value" means the value assessed by the commissioner for Class II railroad property in each municipality for the base year. For the purpose of determining base value, "Class II" means the classification established by the act of which this act is amendatory and supplementary.

"Base tax rate" means the general real property tax rate in each municipality for the base year.

"Base tax revenue" means the amount determined for each municipality by applying the base tax rate to the base value.

L.1966, c. 139, s. 20, eff. June 17, 1966.



Section 54:29A-24.3 - Appropriation And Payment Of State Aid; Amount; Adjustments

54:29A-24.3. Appropriation and payment of state aid; amount; adjustments
State aid shall be appropriated and paid annually to each municipality in which railroad property is located in an amount equal to base tax revenue, subject to the following adjustments, except that no State aid shall be appropriated or paid to any municipality where the base tax revenue, as adjusted, is less than $1,000.00:

(a) If additional Class II property, as defined in this act, in a municipality is placed in railroad use after the base year, the base tax revenue shall be increased by an amount equal to the product of the assessed value of such additional property as of the base year times the base tax rate.

(b) If any real property in a municipality is withdrawn from railroad use after the base year, the base tax revenue shall be reduced by an amount equal to the product of the assessed value of such property in the base year times the base tax rate;

(1) Provided, however, that with respect to real property withdrawn from railroad use during 1976:

(A) Such reduction shall not become effective for the year 1977, and

(B) That if a municipality files with the State Treasurer and a copy thereof with the appropriate county board of taxation within 15 days after the effective date of this act a written request for a continuance of State aid payments for such property (or a part thereof) for the year 1978:

(i) Such reduction (and in the case of a request for extended State aid payments for only a portion of the property, such proportionate reduction) shall not become effective until the year 1979, or until such property is sold or conveyed for other than railroad use, whichever comes sooner;

(ii) The municipality shall be obligated to pay to the State Treasurer within 60 days of the receipt thereof any and all payments made by or on behalf of the taxpayer, a trustee of the taxpayer, or any other representative of the taxpayer, for taxes which the municipality assessed on such real property for the tax year 1978 for which extended State aid payments have been requested;

(iii) The State shall be entitled, but not required, to negotiate, litigate, or settle the municipality's real property tax claim described in subsection (b)(1)(B)(ii) of this section, with whatever assistance the State requires from the municipality in such negotiation, litigation, or settlement; and

(iv) In the event the State collects a greater amount of money under subsection (b)(1)(B)(ii) or (b)(1)(B)(iii) of this section than it paid to a municipality in extended State aid payments for the tax year 1978, the State Treasurer shall within 60 days return the excess payment to the municipality.

(2) Provided further, however, that with respect to real property withdrawn from railroad use during 1977 and thereafter, that if a municipality files with the State Treasurer and a copy thereof with the appropriate county board of taxation, a written request for a 2 year continuance of State aid payments for such real property (or a part thereof) on or before February 1 of the year following the initial notification by the Director of the Division of Taxation that such property has been withdrawn from railroad use or within 15 days after the effective date of this act, whichever comes later:

(A) Such reduction (and in the case of a request for extended State aid payments for only a portion of the property, such proportionate reduction) shall not become effective for 2 tax years following the year of initial notification to the municipality by the Director of the Division of Taxation that such real property is withdrawn from railroad use, or until such property is sold or conveyed for other than railroad use, whichever comes sooner;

(B) The municipality shall be obligated to pay to the State Treasurer within 60 days of the filing of the written request for extended State aid payments, or within 60 days of the receipt thereof, any and all payments made by or on behalf of the taxpayer, a trustee of the taxpayer, or any other representative of the taxpayer, for taxes which the municipality assessed on such real property for the tax years for which extended State aid payments were made;

(C) The State shall be entitled, but not required, to negotiate, litigate, or settle the municipality's real property tax claim described in subsection (b)(2)(B) of this section, with whatever assistance the State requires from the municipality in such negotiation, litigation, or settlement; and

(D) In the event the State collects a greater amount of money under subsection (b)(2)(B) or (b)(2)(C) of this proviso that it paid to a municipality in extended State aid payment for a given tax year, the State Treasurer shall within 60 days return the excess payment to the municipality.

(c) For the year 1967 the amount of State aid payable to each municipality shall be increased by an amount equal to the difference between the railroad tax revenue derived by such municipality for the year 1965 and the base tax revenue for such municipality. For each year thereafter, such increase shall be reduced by 10% until such time as the aforesaid difference is eliminated; provided, however, if any real property in a municipality is placed in or withdrawn from railroad use after 1967, the annual increase provided in this subsection (c) shall be adjusted to reflect any such additions or withdrawals.

(d) The authorities of any taxing district desiring to contest the validity or amount of the assessment on any such additions or withdrawals may appeal to the tax court in the manner provided in sections 31 and 32 of P.L. 1941, c. 291 (C. 54:29A-31 and C. 54:29A-32).

For the purposes of this section, real property shall be deemed to be in railroad use if such property is used for the transportation of persons or freight by a railroad, regardless of the ownership or possession of the real property.

L.1966, c. 139, s. 21, eff. June 17, 1966. Amended by L.1977, c. 283, s. 1; L.1978, c. 16, s. 1; L.1979, c. 95, s. 1; L.1983, c. 36, s. 28, eff. Jan. 26, 1983.



Section 54:29A-24.4 - Payment To Collector Or Other Proper Officer; Time; Manner

54:29A-24.4. Payment to collector or other proper officer; time; manner
The sums payable as State aid pursuant to this act shall be paid to the collector or other proper officer of each municipality entitled thereto on or before December 10 in each year by the State Treasurer on warrant of the Director of the Division of Budget and Accounting.

L.1966, c. 139, s. 22, eff. June 17, 1966.



Section 54:29A-24.5 - Delivery Of Statement To Municipality Concerning State Aid Payable In Following Year

54:29A-24.5. Delivery of statement to municipality concerning state aid payable in following year
Not later than December 15 of each year, the commissioner shall deliver to each municipality entitled to State aid under this act a statement of the State aid payable to such municipality for the following year.

L.1966, c. 139, s. 23, eff. June 17, 1966.



Section 54:29A-24.6 - Adjustments In Valuation

54:29A-24.6. Adjustments in valuation
Notwithstanding any other provision of this act the valuation of Class II railroad property in each municipality used in the tax year 1966 for the purpose of determining equalized valuation for apportionment of the costs of county government, State school aid, and State school building aid and in establishing county debt limits shall continue to be used for such purposes with appropriate annual adjustment to reflect adjustments in base value as determined under section 21 of this act. The commissioner shall certify any such adjustments to the several county boards of taxation on or before December 10 for use by the county boards in determining equalized valuation for the foregoing purposes in the succeeding tax year.

L.1966, c. 139, s. 24, eff. June 17, 1966.



Section 54:29A-25 - Reassessment; Property Omitted

54:29A-25. Reassessment; property omitted
a. Whenever the commissioner shall determine that any tax or taxes assessed pursuant to this act were less than or in excess of the amount thereof lawfully assessable, he may correct such deficiency or error by reassessing such tax, or any part thereof.

b. Whenever property subject to taxation under this act has or shall have been omitted from assessment by failure of the taxpayer to include it in a return of information, or otherwise, the commissioner may, if he finds that such property has been omitted from his assessment, cause such property to be assessed for any omitted years in accordance with the provisions of this act.

L.1941, c. 291, p. 782, s. 25.



Section 54:29A-26 - Review Of Assessments; Notice

54:29A-26. Review of assessments; notice
For the purpose of reviewing the assessments made pursuant to section twenty-five of this act, the commissioner shall sit on a day to be fixed by him, not later than twenty days after the making of the assessments, of which immediate notice shall be given by the commissioner to the taxpayers affected thereby. The commissioner may adjourn from time to time until he has finished the hearing. Not more than thirty days shall be spent in the review, and the amount of taxes fixed by him shall be due and payable into the State treasury on or before fifteen days after the time limited for the review of the assessments.

L.1941, c. 291, p. 782, s. 26.



Section 54:29A-27 - Period Of Limitations

54:29A-27. Period of limitations
27. Period of limitations. The power of the director to make reassessments or to assess omitted property under this act shall be as provided by the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

L.1941,c.291,s.27; amended 1942,c.169,s.3; 1948,c.40,s.14; 1966,c.139,s.11; 1992,c.175,s.30.



Section 54:29A-28 - Certification To Comptroller

54:29A-28. Certification to Comptroller
The commissioner shall certify the amount of the assessments to the Comptroller, in detail, and shall divide them into taxing districts so that the amount assessed for each year in each taxing district shall appear. The same remedies shall exist for the collection of these taxes as exist for the collection of taxes regularly assessed under this act.

L.1941, c. 291, p. 783, s. 28.



Section 54:29A-29 - Credit For Taxes Paid Locally

54:29A-29. Credit for taxes paid locally
Any company having paid any tax for the omitted years under an assessment made upon that property or any part thereof by the local assessors, shall be entitled to receive a credit for such payment upon the assessment made under this act by proving to the satisfaction of the State Tax Commissioner, and of the State Board of Tax Appeals when such matter is pending before it, during the time herein authorized for the review of such assessments, that such payment was made.

L.1941, c. 291, p. 783, s. 29.



Section 54:29A-30 - Disposition Of Receipts

54:29A-30. Disposition of receipts
Any taxes collected upon assessments for omitted property or reassessments made by the commissioner shall be apportioned by the comptroller for the uses of the State and for local uses in the same manner as provided by the law for taxes levied upon property of the same class for any year prior to 1967, and to the State thereafter.

L.1941, c. 291, p. 783, s. 30. Amended by L.1966, c. 139, s. 12, eff. June 17, 1966.



Section 54:29A-31 - Appeal To Tax Court

54:29A-31. Appeal to tax court
Any taxpayer desiring to contest the validity or amount of any assessment or reassessment of property or franchise tax made by the Director of the Division of Taxation under this act may appeal to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

L.1941, c. 291, p. 784, s. 31. Amended by L.1942, c. 337, p. 1191, s. 6; L.1966, c. 139, s. 13, eff. June 17, 1966; L.1983, c. 36, s. 29, eff. Jan. 26, 1983.



Section 54:29A-32 - Complaint And Notice

54:29A-32. Complaint and notice
A copy of the complaint and notice of application for hearing thereon shall be served upon the Attorney General 5 days before the filing of the complaint by having a copy of the complaint and notice at his office.

L.1941, c. 291, p. 784, s. 32. Amended by L.1966, c. 139, s. 14, eff. June 17, 1966.



Section 54:29A-33 - Hearing Upon Complaint

54:29A-33. Hearing upon complaint
The State Board of Tax Appeals shall meet on the third Monday of May in each year at the State House, Trenton, for the purpose of fixing a time and place for the hearing of any complaint as to the validity or amount of any assessment or reassessment of property tax filed under section thirty-one of this act.

The State Board of Tax Appeals shall meet on the first Tuesday of September in each year at the State House, Trenton, for the purpose of fixing a time and place for the hearing of any complaint as to the validity or amount of any assessment or reassessment of franchise tax filed under section thirty-one of this act.

The Attorney-General shall appear on behalf of the State before the State Board of Tax Appeals in person or by such deputy as he may appoint and designate for that purpose. If it shall be made to appear upon such hearing that any such assessment or tax is illegal, excessive, insufficient or that there has been illegal discrimination in the assessment, the board shall correct, adjust and equalize such assessment or tax.

L.1941, c. 291, p. 784, s. 33. Amended by L.1942, c. 337, p. 1192, s. 7.



Section 54:29A-34 - Conclusion Of Hearings

54:29A-34. Conclusion of hearings
The State Board of Tax Appeals shall conclude its hearings on all complaints provided for by section thirty-one of this act on or before the first day of November following the filing of the complaints, and between November fifth and November tenth following shall certify to the State Tax Commissioner its final determination.

L.1941, c. 291, p. 785, s. 34. Amended by L.1942, c. 337, p. 1192, s. 8.



Section 54:29A-35 - Certifications

54:29A-35. Certifications
Whenever a final determination of the tax court, as certified to the Director of the Division of Taxation, corrects, modifies, or otherwise affects the amount or classification of any assessment of property taxes or amends any assessment of franchise tax made by the Director of the Division of Taxation, he shall forthwith certify to the Director of the Division of Budget and Accounting in the Department of the Treasury all changes and corrections necessary to conform the assessment of tax to the determination of the tax court.

L.1941, c. 291, p. 785, s. 35. Amended by L.1983, c. 36, s. 30, eff. Jan. 26, 1983.



Section 54:29A-43.1 - Dual Assessment; Appeal To Tax Court

54:29A-43.1. Dual assessment; appeal to tax court
If property of a taxpayer has or shall have been, in any year, assessed by the local authorities of the taxing district, and also has or shall have been classified as Class I or Class III property or classified and assessed by the Director of the Division of Taxation of the State Department of the Treasury as Class II property, an appeal may be taken to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., which court shall determine, in a summary manner, the character of the property and whether used for railroad purposes and by whom it has lawfully been assessed. This determination shall be made whether the taxes in question have been paid or not and whether an appeal to review either assessment has been made or not.

L.1950, c. 343, p. 1134, s. 1. Amended by L.1964, c. 251, s. 9; L.1966, c. 139, s. 17, eff. June 17, 1966; L.1983, c. 36, s. 31, eff. Jan. 26, 1983.



Section 54:29A-43.6 - Repeals

54:29A-43.6. Repeals
Sections 41, 42 and 43 of the "railroad tax law of 1948" (P.L.1941, c. 291, as amended and supplemented) are hereby repealed.

L.1950, c. 343, p. 1135, s. 6.



Section 54:29A-44 - Returns Of Information

54:29A-44. Returns of information
a. On or before March first in each year, every taxpayer shall return to the commissioner statements or schedules showing the character and value of all its property, as it existed on the first day of January preceding, its capitalization and its indebtedness.

b. On or before April first in each year, every taxpayer shall also return to the commissioner statements or schedules showing its railway operating revenues of the preceding year, all deductions therefrom, and the net railway operating income remaining after such deductions.

L.1941, c. 291, p. 788, s. 44. Amended by L.1942, c. 337, p. 1192, s. 9.



Section 54:29A-45 - Returns; Form And Content

54:29A-45. Returns; form and content
All statements and schedules required to be returned to the commissioner shall be made and prepared in such detail, and shall contain such additional information necessary or convenient for the proper administration and collection of the taxes imposed by this act, as the commissioner may by regulation prescribe. Returns made by corporations shall be sworn to by the president, vice-president or other principal officer and by the treasurer, assistant treasurer, or chief accounting officer. Whenever a receiver, trustee or assignee is operating the property or business of a taxpayer, the receiver, trustee or assignee shall make returns and tax payments in the same manner and form as are required of the taxpayer.

L.1941, c. 291, p. 788, s. 45.



Section 54:29A-46 - Payments; Due Dates

54:29A-46. Payments; due dates
The full amount of franchise tax assessed by the commissioner for each year shall be due and delinquent on June 15.

On December 1 in each year, the full amount of the Class II property tax payable under this act shall be due and delinquent.

All payments shall be made to the State Treasurer.

L.1941, c. 291, p. 789, s. 46. Amended by L.1941, c. 363, p. 958, s. 1; L.1941, c. 371, p. 969, s. 1; L.1941, c. 387, p. 1001, s. 1; L.1942, c. 1, p. 11, s. 1; L.1942, c. 17, p. 38, s. 1; L.1942, c. 115, p. 388, s. 1; L.1948, c. 40, p. 123, s. 15; L.1966, c. 139, s. 18, eff. June 17, 1966.



Section 54:29A-46.1 - Payment Of Franchise Tax Assessed For 1941

54:29A-46.1. Payment of franchise tax assessed for 1941
Any taxpayer may pay the whole or any part of the franchise tax assessed for the year one thousand nine hundred and forty-one at any time prior to June fifth, one thousand nine hundred and forty-two, and the State Treasurer shall accept such payments and issue receipts therefor; provided, that if such franchise tax of any taxpayer shall be adjusted, corrected or revised, amounts heretofore or hereafter paid under this act shall be credited on account of such adjusted, corrected or revised tax, and if such payments should exceed the amount of such adjusted, corrected or revised tax, the excess shall be credited upon the taxes next legally levied and payable by such taxpayer.

L.1942, c. 1, p. 12, s. 2. Amended by L.1942, c. 17, p. 39, s. 2; L.1942, c. 115, p. 389, s. 2.



Section 54:29A-48 - Payment By Person Interested

54:29A-48. Payment by person interested
If a taxpayer shall be in default in the payment of taxes under this act, a person having an interest in a mortgage or other lien on the taxpayer's franchises or property, may pay the State Treasurer the amount of such State tax and the interest due thereon, and receive from the treasurer a certificate of such payment. He shall thereupon be entitled to be repaid the amount of the tax and interest thereon at the rate of twelve per centum (12%) per annum out of the first proceeds of any sale of the franchises or property of the company, and the tax and interest thereon shall continue a lien on the franchise and property of the company, for the benefit of the holder of or person interested in the mortgage or lien until paid by the company from the sale of its franchises or property. If proceedings have been taken by the Attorney-General to enforce the payment of the tax and interest thereon, the holder of or person interested in a mortgage or lien paying the tax and interest shall pay each additional amount as the Superior Court shall certify to be proper and reasonable for the expenses and services of the proceedings as far as they have progressed for the collection of the tax and interest thereon.

L.1941, c. 291, p. 789, s. 48. Amended by L.1953, c. 51, p. 920, s. 129.



Section 54:29A-49 - Payment Pending Litigation; Credits

54:29A-49. Payment pending litigation; credits
Any taxpayer may pay the amount of an assessment into the State treasury, notwithstanding litigation may be pending as to the validity of the whole or any part of said tax, and if it shall be determined in any litigation that the whole or any part of the tax so paid has been unlawfully assessed or imposed, the State Treasurer shall give credit for such overpayment to the taxpayer so paying, upon the taxes next legally levied and payable into the State treasury subsequent to the determination of any such litigation.

L.1941, c. 291, p. 790, s. 49.



Section 54:29A-50 - Payments Pending Litigation; Distribution

54:29A-50. Payments pending litigation; distribution
Notwithstanding any law prohibiting the distribution of money received by the treasurer in payment of railroad taxes during the pendency of a proceeding in lieu of prerogative writ involving the legality of such taxes, any money received by the treasurer under the provisions of section forty-nine of this act may be forthwith apportioned and disbursed by the treasurer to the agencies which would be entitled thereto if no such proceeding were pending.

L.1941, c. 291, p. 790, s. 50. Amended by L.1953, c. 51, p. 921, s. 130.



Section 54:29A-51 - Extension Of Time

54:29A-51. Extension of time
The commissioner, for good and sufficient cause, may grant reasonable extensions of time for the filing of returns required by this act on such terms as he may consider advisable.

L.1941, c. 291, p. 790, s. 51.



Section 54:29A-52 - Penalties

54:29A-52. Penalties
If any taxpayer shall willfully neglect to make returns as required by this act, the taxpayer shall forfeit as a penalty not exceeding ten thousand dollars ($10,000.00) for each offense to be assessed by a jury. The penalty shall be recovered by a civil action in the Superior Court, brought in the name of the State, and shall be paid into the State treasury. The commissioner shall certify any such default to the Attorney-General, who shall prosecute the action for the penalty.

L.1941, c. 291, p. 790, s. 52. Amended by L.1953, c. 51, p. 921, s. 131.



Section 54:29A-53 - Interest

54:29A-53. Interest
Taxes heretofore imposed pursuant to any law for the taxation of property used for railroad and canal purposes or hereafter imposed pursuant to this act, or any unpaid portion thereof, shall bear interest from and after the date upon which they became or may become due and delinquent at the rate as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes, notwithstanding the prosecution of any action or proceeding, including a proceeding in lieu of prerogative writ.

L.1941, c. 291, p. 791, s. 53. Amended by L.1953, c. 51, p. 921, s. 132; L.1975, c. 177, s. 30, eff. Aug. 4, 1975.



Section 54:29A-54 - Lien Of Taxes

54:29A-54. Lien of taxes
The taxes imposed by this act or heretofore imposed pursuant to any act for the taxation of property used for railroad and canal purposes shall be and remain a lien paramount to all other liens upon the revenues and all the real and personal property owned, used or controlled by the taxpayer within this State. The lien shall take effect as of the first day of the year in which the tax is payable.

L.1941, c. 291, p. 791, s. 54.



Section 54:29A-55 - Tax A Debt; Preference

54:29A-55. Tax a debt; preference
The taxes imposed by this act or heretofore imposed shall be and remain a debt due from the taxpayer to the State for which an action may be maintained, and shall be a preferred debt in case of insolvency.

L.1941, c. 291, p. 791, s. 55. Amended by L.1953, c. 51, p. 922, s. 133.



Section 54:29A-56 - Collection Not To Be Stayed

54:29A-56. Collection not to be stayed
The payment or collection of taxes heretofore or hereafter assessed to any taxpayer shall not be stayed by the writ or order of any court, except as otherwise provided in section thirty-eight of this act.

L.1941, c. 291, p. 791, s. 56.



Section 54:29A-57 - Additional Remedy; Certificate That Taxpayer Is Indebted, Under Act For Taxation Of Railroads; Entry

54:29A-57. Additional remedy; certificate that taxpayer is indebted, under act for taxation of railroads; entry
As an additional or alternative remedy, the State Comptroller may issue a certificate to the Clerk of the Superior Court that a taxpayer is indebted under this or any former act for the taxation of railroads in such an amount as shall be named in such certificate, and thereupon the clerk to whom such certificate shall have been issued shall immediately enter upon his record of docketed judgments the name of such taxpayer, and of the State, the amount of the debt so certified, a short name of the tax, and the date of making such entries. The making of the entries shall have the same force and effect as the entry of a docketed judgment in the office of such clerk, and the State Comptroller shall have all of the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in a civil action, but without prejudice to the taxpayer's right of appeal.

L.1941, c. 291, p. 792, s. 57. Amended by L.1953, c. 51, p. 922, s. 134.



Section 54:29A-58 - Action To Enforce Lien

54:29A-58. Action to enforce lien
In any case, where there has been a refusal or neglect to pay any tax heretofore or hereafter assessed to any taxpayer under this or any other act, and it has become necessary to seize and sell property and rights to property, whether real or personal, to satisfy the same, the Attorney-General at the request of the State Comptroller may institute an action in the Superior Court to enforce the lien of the State for the tax upon any property and rights to property, whether real or personal, or to subject any such property and rights to property owned by the delinquent taxpayer or in which it has any right, title, or interest, to the payment of such tax.

L.1941, c. 291, p. 792, s. 58. Amended by L.1953, c. 51, p. 922, s. 135.



Section 54:29A-59 - Parties To Proceedings

54:29A-59. Parties to proceedings
All persons having liens upon or claiming any interest in the property or rights to property sought to be subjected as aforesaid shall be made parties to such proceedings and be brought into court.

L.1941, c. 291, p. 792, s. 59.



Section 54:29A-60 - Determination Of Rights; Direction Of Sale

54:29A-60. Determination of rights; direction of sale
The court shall in the action finally determine the merits of all claims to and liens upon the property and rights to property in question, and, in all cases where a claim or interest of the State therein is established, may direct a sale of such property and rights to property, by the proper officer of the court, and a distribution of the proceeds of such sale according to the findings of the court in respect to the interests of the parties and of the State.

L.1941, c. 291, p. 793, s. 60. Amended by L.1953, c. 51, p. 923, s. 136.



Section 54:29A-61 - Receivership

54:29A-61. Receivership
In any such proceeding, at the instance of the Attorney-General, the court may appoint a receiver to enforce the lien, or, upon certification by the State Comptroller during the pendency of such proceedings that it is in the public interest, may appoint a receiver with all the powers of a receiver in equity.

L.1941, c. 291, p. 793, s. 61.



Section 54:29A-62 - Rules And Regulations

54:29A-62. Rules and regulations
The commissioner is hereby authorized and empowered to interpret and carry into effect the provisions of this act and in pursuance thereof to make and enforce such rules and regulations as he may deem necessary.

L.1941, c. 291, p. 793, s. 62.



Section 54:29A-63 - Audits And Investigations

54:29A-63. Audits and investigations
For the purpose of administering this act, the commissioner, whenever he deems it expedient, may make or cause to be made by an employee of the State Tax Department, engaged in the administration of this act, an audit, examination, or investigation of the books, records, papers, vouchers, accounts, and documents of any taxpayer, and also field surveys, inspections and examinations of all lands and physical property. It shall be the duty of every taxpayer and of every director, officer, agent or employee of every taxpayer to exhibit to the commissioner or to any such employee of the State Tax Department all such books, records, papers, vouchers, accounts, and documents of the taxpayer and to facilitate any such audit, examination, field examination or investigation so far as it may be in its or their power so to do. It shall be lawful for the commissioner, or any employee in the State Tax Department by him thereunto designated to take the oath of any person signing any application, deposition, statement, or report required by the commissioner in the administration of this act. If any returns are not made, the commissioner shall ascertain the necessary facts from the best information he can obtain and in such manner as he may find convenient, using his personal knowledge and judgment.

L.1941, c. 291, p. 794, s. 63.



Section 54:29A-64 - Hearings; Oaths

54:29A-64. Hearings; oaths
The commissioner, or any employee of the State Tax Department he may designate, may conduct hearings, administer oaths to, and examine under oath, any taxpayer and the directors, officers, agents, and employees of any taxpayer and as well all other witnesses relative to the liability of the taxpayer for any taxes pursuant to the provisions of this act.

L.1941, c. 291, p. 794, s. 64.



Section 54:29A-65 - Subpoenas

54:29A-65. Subpoenas
The commissioner may issue subpoenas to compel the attendance of witnesses and the production of books and papers. He shall have power to administer oaths to ascertain facts to enable him properly to perform his duties, and may reduce the statements of the person sworn to writing and require him to swear and subscribe thereto. The commissioner may, ex parte, apply for and obtain from the Superior Court an order to compel a person to submit to examination in reference to such matters.

L.1941, c. 291, p. 794, s. 65. Amended by L.1953, c. 51, p. 923, s. 137.



Section 54:29A-66 - Employment Of Technical Assistants

54:29A-66. Employment of technical assistants
In order to obtain the facts necessary for the discharge of his duties under this act, the commissioner may use such lawful means as he may deem necessary. He may employ such assistants in making his valuations as may be necessary to complete them in due time. All such persons, whose compensation is not fixed by statute or otherwise determinable by authority of law, shall be paid such reasonable compensation as may be fixed by the commissioner with the approval of the Governor, and within the limits of appropriations available therefor.

L.1941, c. 291, p. 795, s. 66.



Section 54:29A-67 - Personal Knowledge Of Commissioner

54:29A-67. Personal knowledge of commissioner
The commissioner, and any person delegated by him to value and assess property in railroad use, shall be entitled to use his personal knowledge and judgment as to the value of any property which he is required to assess, upon original assessment or upon review thereof.

L.1941, c. 291, p. 795, s. 67. Amended by L.1948, c. 40, p. 123, s. 16.



Section 54:29A-68 - Attendance Of Attorney-general

54:29A-68. Attendance of Attorney-General
The Attorney-General shall attend the hearings of the State Tax Commissioner in person or by such deputy as he may appoint for that purpose.

L.1941, c. 291, p. 795, s. 68.



Section 54:29A-69 - Employment Of Assistant Counsel

54:29A-69. Employment of assistant counsel
The Attorney-General may, with the approval of the Governor and Comptroller, employ such assistant attorneys or counsel as may be necessary to protect and properly defend the interest of the State, in carrying out the provisions of this act. All such persons, whose compensation is not fixed by statute or otherwise determinable by authority of law, shall be paid such compensation by the State as the Attorney-General and the Comptroller shall approve, within the limits of appropriations available therefor.

L.1941, c. 291, p. 795, s. 69.



Section 54:29A-70 - Criminal Penalties

54:29A-70. Criminal penalties
Any person who shall fail to file any report required to be filed pursuant to the provisions of this act, or shall file or cause to be filed with the commissioner any false or fraudulent report or statement, or shall aid or abet another in the filing with the commissioner of any false or fraudulent report or statement, with the intent to defraud the State or evade the payment of any tax, fee, penalty or interest or any part thereof, which shall be due pursuant to the provisions of this act, shall be guilty of a misdemeanor and, upon conviction, shall be fined not to exceed one thousand dollars ($1,000.00) or be imprisoned not to exceed three years, or both, at the discretion of the court.

L.1941, c. 291, p. 795, s. 70.



Section 54:29A-71 - False Swearing

54:29A-71. False swearing
Any person who shall swear to, affirm, or verify any false or fraudulent statement with intent to evade the payment of any tax or who being under oath, shall testify falsely at any hearing held pursuant to the provisions of this act shall be guilty of perjury.

L.1941, c. 291, p. 796, s. 71.



Section 54:29A-72 - Offenses Committed At Trenton

54:29A-72. Offenses committed at Trenton
The failure to do any act required to be done by, or under the provisions of, this act shall be deemed an act committed in part at the office of the commissioner in Trenton. The certificate of the commissioner to the effect that any act required to be done by, or under the provisions of, this act has not been done, shall be prima facie evidence that such act has not been done.

L.1941, c. 291, p. 796, s. 72.



Section 54:29A-73 - Payment And Returns For 1941

54:29A-73. Payment and returns for 1941
The commissioner is hereby authorized and required to accept, without interest or penalty, returns of information and payments of taxes for the first year in which this act is operative within the times specifically limited therefor, or at any time within thirty days after the effective date of this act, whichever date is later. In the first year for which this act is operative, valuations made by the commissioner for that year under chapters nineteen through twenty-nine, inclusive, of Title 54 of the Revised Statutes shall constitute the basis of property assessments under this act. Nothing in this section shall be construed to relieve any taxpayer of any requirement of payment or collection of taxes other than by temporary extension of time necessitated by the enactment hereof, after the respective dates for action required hereunder; provided, however, that, for the purpose of adjusting the taxes levied for the year one thousand nine hundred and forty-one in accordance with the provisions of this amendatory act, the commissioner is hereby directed to recompute and relevy, in accordance with the provisions of this amendatory act, the franchise tax for the year one thousand nine hundred and forty-one against each railroad system, or railroad not part of a system.

Said recomputation and relevy of the franchise tax shall be made by the commissioner within fifteen days after the effective date of this amendatory act, and within five days thereafter he shall (1) serve upon each taxpayer a statement of the total amount of franchise tax payable under said recomputation and relevy, setting forth the manner of computation thereof; and (2) report and certify all such recomputed and relevied assessments and the statements thereof to the State Comptroller. The several statements of the franchise tax so recomputed and relevied shall be recorded in books kept in the office of the State Comptroller to be provided by him for that purpose and shall be public records open to public inspection; and such record of such recomputed and relevied franchise taxes shall constitute the final assessment of franchise taxes payable by each taxpayer for the year one thousand nine hundred and forty-one.

The State Treasurer and State Comptroller are directed to credit against the amount of franchise tax for the year one thousand nine hundred and forty-one so recomputed and relevied by the State Tax Commissioner, the full amount of franchise tax which may have been heretofore paid by any railroad system or railroad not part of a system pursuant to the provisions of the act of which this act is amendatory or of any act amendatory thereof or supplemental thereto, and if the amount of any such franchise tax so heretofore paid shall exceed the amount of the franchise tax so recomputed and relevied by the commissioner pursuant to the provisions of this amendatory act, the excess shall be credited upon the tax next legally levied against and payable by such railroad system or railroad not part of a system.

One-half the receipts from the franchise tax for one thousand nine hundred and forty-one as recomputed and relevied hereunder shall be by the State Comptroller allotted to and paid over to the taxing districts in the proportion prescribed in section twenty-four-a of the act hereby amended; and the Comptroller shall transmit to each county treasurer a certificate showing the amounts so allotted to the taxing districts therein, and shall, on or before the tenth day following the date upon which said franchise taxes so recomputed and relevied for one thousand nine hundred and forty-one are payable, draw and transmit his warrant upon the State treasury in favor of the several county treasurers, for the amounts so allotted to their several counties. Each county treasurer shall forthwith pay to the collector or other proper officer of each taxing district the amount so allotted thereto. The amount thus paid to the county and taxing district shall be at the disposal of the proper authorities for public purposes.

Nothing in this amendatory act, or in the act hereby amended, shall be construed to deprive any interested party of the right of review of said relevied franchise taxes in the manner now provided by law.

L.1941, c. 291, p. 796, s. 73. Amended by L.1942, c. 169, p. 516, s. 4.



Section 54:29A-74 - Construction; Other Taxes

54:29A-74. Construction; other taxes
All other State and local taxes of or upon franchises or property used for railroad purposes, which may have been assessed for the first year in which this act becomes effective upon any taxpayer subject to taxation hereunder prior to the enactment of this act, shall abate and be canceled of record as of the effective date hereof. This act shall be construed as a revision of chapters nineteen through twenty-nine, inclusive, of Title 54 of the Revised Statutes, and nothing herein shall be construed to affect any pending litigation, nor to repeal, abate, cancel, cause to lapse or otherwise affect in any manner any assessment or the lien or obligation to pay any taxes heretofore assessed to any taxpayer, or the legal authority to collect taxes, interest and penalties which have accrued under any provision of law repealed by this act, or under any other law, except as specifically provided in this act, (or to affect the right of the State Tax Commissioner to assess omitted property, and apportion the tax so assessed, for any year prior to one thousand nine hundred and forty-one, according to the classifications and at the rates prescribed in the chapters aforesaid.) Nor shall this act affect in any manner any distribution allotment or apportionment of tax receipts made or required to be made under any provision of law repealed by this act.

L.1941, c. 291, p. 797, s. 74. Amended by L.1942, c. 169, p. 518, s. 5.



Section 54:29A-74.1 - Construction; In Lieu Of All Other Taxes

54:29A-74.1. Construction; in lieu of all other taxes
The taxes imposed by this act shall be in lieu of all other State and local taxation of or upon franchise and property used for railroad purposes. Nothing herein shall, however, be construed to affect any pending litigation, nor to repeal, abate, cancel, cause to lapse or otherwise affect in any manner any assessment or the lien or obligation to pay any taxes heretofore assessed to any taxpayer, or the local authority to collect taxes, interest and penalties which have heretofore accrued under the act to which this act is amendatory and supplementary, or under any other law, or to affect the authority of the commissioner to assess omitted property, and to apportion the tax so assessed for any year prior to the year one thousand nine hundred and forty-eight according to the classifications and at the rates then in effect.

L.1948, c. 40, p. 123, s. 17.



Section 54:29A-74.2 - Repeal

54:29A-74.2. Repeal
An act relating to taxation, supplementing chapter four of Title 54, and amending section 54:4-52 of the Revised Statutes, approved July twenty-second, one thousand nine hundred and forty-one (L.1941, c. 293), is repealed.

L.1948, c. 40, p. 124, s. 18.



Section 54:29A-75 - Repealers

54:29A-75. Repealers
Chapters nineteen through twenty-nine, inclusive, of Title 54 of the Revised Statutes are hereby repealed.

Chapter 91, of the laws of 1885;

Chapter 275, of the laws of 1886;

Chapter 333, of the laws of 1921; and

Chapter 423, of the laws of 1933;

are hereby repealed.

L.1941, c. 291, p. 798, s. 75.



Section 54:29A-76 - Warrants For Distribution Of Railroad Franchise Tax

54:29A-76. Warrants for distribution of railroad franchise tax
The State Comptroller shall not draw and transmit his warrant upon the State treasury, in favor of the several county treasurers, for the amounts of the railroad franchise tax allotted to their several counties for any year before the day following the date upon which such franchise tax shall be due and delinquent.

L.1942, c. 3, p. 21, s. 1.



Section 54:29A-77 - Release Of Property From Lien

54:29A-77. Release of property from lien
The State Comptroller upon written application made to him and upon the payment of a fee of $5.00, may release any property from the lien of any tax, interest or penalty imposed by this act or of any certificate, judgment or levy procured by him; provided, payment be made to the State Comptroller of such sum as he shall deem adequate consideration for such release or deposit be made of such security or such bond be filed as the State Comptroller shall deem proper to secure payment of any debt evidenced by any such tax, interest, penalty, certificate, judgment or levy, the lien of which is sought to be released, or provided the State Comptroller is satisfied that payment of the tax is otherwise provided for. The application for such release shall be in such form as shall be prescribed by the State Comptroller and shall contain an accurate description of the property to be released together with such other information as the State Comptroller may require. Such release shall be given under the seal of the State Comptroller, and may be recorded in any office in which conveyances of real estate may be recorded.

L.1963, c. 25, s. 1, eff. May 8, 1963.



Section 54:30-1 - Certain Receipts Of Public Utilities Not Taxable

54:30-1. Certain receipts of public utilities not taxable
A public utility which is required by the laws of this state to pay an annual franchise tax based upon gross receipts shall not include in the statement of the gross receipts upon which the tax is based, levied or assessed, any sum or sums of money received in payment for such portion of its products as may have been sold and furnished to another public utility which is also subject to the payment of a franchise tax based upon gross receipts.

A public utility which is required by the laws of this state to pay a tax based upon gross receipts in lieu of a tax on personal property shall not include in the statement of the gross receipts upon which such tax is based, levied or assessed, any sum or sums of money received in payment for such portion of its products as may have been sold and furnished to another public utility which is also subject to the payment of a tax based upon gross receipts in lieu of a tax on personal property.

All such sums so received shall not be included in the gross receipts upon which such taxes are levied or assessed.



Section 54:30-2 - Corrections In Errors In Apportionment

54:30-2. Corrections in errors in apportionment
The state tax commissioner shall, upon proof or discovery of any clerical error or omission in the apportionment of the taxes, or any of them, imposed under the provisions of chapters 30 to 32 of this title (s. 54:30-1 et seq.), whereby the taxing districts in this state entitled to such taxes, or any of them, shall fail to receive their or its just proportion of such taxes, correct the error, by reapportioning in the same year in which the error occurs if proved or discovered prior to the distribution of such moneys on apportionment, or by including in the amount of such tax apportioned to the respective taxing district or districts in the succeeding year after the proof or discovery of the error or omission, the amount of tax which was not paid and received by reason of the error or omission, and by deducting from the apportionment made to the several remaining districts which shall have benefited by the error or omission, the amount so erroneously paid to it or them.

The remedy for the correction of errors and omissions provided by this section shall be concurrent with and in addition to any other remedy now permitted or provided by law for such purpose.



Section 54:30-3 - Deduction Of Expenses From Gross Amount Of Tax; Apportionment Of Expenses

54:30-3. Deduction of expenses from gross amount of tax; apportionment of expenses
Before making the apportionment of the taxes on utilities using public highways, known as the franchise tax, provided for in chapter 31 of this title (s. 54:31-1 et seq.), and of the taxes in lieu of personal property tax imposed on certain utilities known as the gross receipts tax, provided for in chapter 32 of this title (s. 54:32-1 et seq.), the state tax commissioner shall:

a. Deduct from the gross amount of the several taxes the expenses of auditing and verifying the reports of the corporation or utility subject to such tax, and the expenses of making the apportionment between the municipalities entitled thereto, including the expenses of determining the respective values of utility property in each of the several districts, as such expenses may have been authorized in any appropriation bill or any other appropriate law, or are authorized in this section;

b. Apportion the expenses mentioned in paragraph "a" of this section among the several corporations in proportion to the relative expenses incurred in connection with the tax imposed on each of such corporations or utilities, and apportion any general expenses, which cannot be so allocated, in proportion to the amounts of the several taxes payable by the respective corporations or utilities, in order that the final apportionment of such taxes to the municipalities may be subject to, and less by, an equitable share of such expenses; and

c. Certify such expenses to the respective taxpayers, who shall then make payment thereof to the state tax commissioner on the same day as they are required by law to pay the shares apportioned to the municipalities.



Section 54:30A-30 - Rules, Regulations

54:30A-30. Rules, regulations
The Director of the Division of Taxation in the Department of the Treasury and the Board of Public Utilities shall promulgate such rules and regulations applicable to taxpayers subject to P.L.1940, c.4 (C.54:30A-16 et seq.) as may be necessary to effectuate the purposes and provisions of P.L.1991, c.184 (C.54:30A-18.6 et al.).

L.1991,c.184,s.29.



Section 54:30A-49 - Purpose Of Act.

54:30A-49 Purpose of act.

1. The purpose of this act is to provide a complete scheme and method for the taxation of sewerage and water corporations using or occupying the public streets, highways, roads or other public places, to exempt from taxation other than imposed by this act the franchises, stock, and certain property of such corporations and for the taxation of the property of such corporations not so exempted from taxation; and the reimbursement to the State of certain costs and expenses incurred in the imposition of such taxes.

L.1940,c.5,s.1; amended 1952, c.264, s.2; 1961, c.93, s.2; 1963, c.42, s.1; 1997, c.162, s.6.



Section 54:30A-50 - Definitions.

54:30A-50 Definitions.

2. Definitions. As used in this act--unless the context otherwise requires:

(a) "Taxpayer" means any corporation subject to taxation under the provisions of this act.

(b) "Real estate" means lands and buildings of taxpayers, but it does not include pipes, conduits, bridges, viaducts, dams and reservoirs (except that the lands upon which dams and reservoirs are situated are real estate), machinery, apparatus and equipment, notwithstanding any attachment thereof to lands or buildings.

(c) "Gross receipts" means all receipts from the taxpayer's business over, in, through or from the whole of its lines or mains but does not include any sum or sums of money received by the taxpayer in payment for water sold and furnished to another public utility which is also subject to the payment of a tax based upon its gross receipts, or to a gas, electric or gas and electric public utility subject to the payment of taxes pursuant to P.L.1997, c.162 (C.54:10A-5.25 et al.), nor any sum or sums of money received by the taxpayer in payment for water sold or furnished that is used to generate electricity that is sold for resale or to an end user other than the one on-site end user upon whose property is located a co-generation facility or self-generation unit that generated the electricity or upon the property purchased or leased from the one on-site end user by the person owning the co-generation facility or self-generation unit if such property is contiguous to the user's property and is the property upon which is located a co-generation facility or self-generation unit that generated the electricity, nor in the case of a sewerage corporation, an amount equal to any sum or sums of money payable by such sewerage corporation to any board, commission, department, branch, agency or authority of the State or of any county or municipality, for the treatment, purification or disposal of sewage or other wastes, nor in the case of a water purveyor, the amount which represents the water tax imposed by section 11 of P.L.1983, c.443 (C.58:12A-21) and which is included in the tariff altered pursuant to section 6 of P.L.1983, c.443 (C.58:12A-17).

(d)(Deleted by amendment, P.L.1997, c.162.)

(e)(Deleted by amendment, P.L.1997, c.162.)

(f)(Deleted by amendment, P.L.1997, c.162.)

(g) "Public street, highway, road or other public place" includes any street, highway, road or other public place which is open and used by the public, even though the same has not been formally accepted as a public street, highway, road, or other public place. However, for purposes of computing the tax in connection with lines or mains installed prior to February 19, 1991, "public street, highway, road or other public place" shall not mean or include non-restricted roadways, such as extended residential, commercial or recreational facility driveways, or dead end streets, cul-de-sacs or alleys which are connected to public roadways and are for access to or the use of supermarkets, shopping malls, planned communities and the connecting roads within or around the above facilities whether these roadways shall be located on public or private property, unless such shall have been determined a "public street, highway, road or other public place" for the purposes of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to February 19, 1991.

(h) "Service connections" means the pipes connecting the building or place where the service or commodity supplied by the taxpayer is used or delivered, or is made available for use or delivery, with a supply line or supply main in the street, highway, road, or other public place, or with such supply line or supply main on private property.

(i) "State Tax Commissioner" or "director" means the Director of the Division of Taxation in the Department of the Treasury.

(j)(Deleted by amendment, P.L.1997, c.l62.)

(k)(Deleted by amendment, P.L.1997, c.162.)

(l)(Deleted by amendment, P.L.1997, c.162.)

(m)(Deleted by amendment, P.L.1997, c.162.)

(n)(Deleted by amendment, P.L.1997, c.162.)

L.1940,c.5,s.2; amended 1954, c.21, s.1; 1961, c.93, s.3; 1963, c.42, s.2; 1977, c.397; 1983, c.95, s.1; 1983, c.443, s.18; 1985, c.359; 1991, c.184, s.8; 1997, c.162, s.7.



Section 54:30A-51 - Taxation Of Sewerage, Water Corporations.

54:30A-51 Taxation of sewerage, water corporations.

3. Sewerage and water corporations using or occupying public streets, highways, roads or other public places, and their property and franchises, shall be subject to taxation only as in this act provided. Any such corporation shall not be subject to any other taxes upon its property, franchises, stock or gross receipts, and the shares of stock of any such corporation shall not be taxed in the hands of shareholders.

L.1940,c.5,s.3; amended 1952, c.264, s.3; 1961, c.93, s.4; 1997, c.162, s.8.



Section 54:30A-52 - Taxation Of Real Estate.

54:30A-52 Taxation of real estate.

4. All the real estate as herein defined, owned or held by any taxpayer shall be assessed and taxed at local rates in the manner provided by law for the taxation of similar property owned by other corporations or individuals, and all proceedings for appeal, review and collection available to municipalities and other corporations or individuals with respect to similar property shall be applicable.

L.1940,c.5,s.4; amended 1997, c.162, s.9.



Section 54:30A-54 - Excise Tax For Sewerage, Water Corporation; Rate; Certain Amount Computed; Average Tax.

54:30A-54 Excise tax for sewerage, water corporation; rate; certain amount computed; average tax.

6. Every sewerage and water corporation using or occupying the public streets, highways, roads, or other public places in this State shall, annually, pay excise taxes for the privilege of exercising its franchises and using the public streets, highways, roads or other public places in this State, as follows:

(a) A tax computed at the rate of 5% of such proportion of the gross receipts of such taxpayer for the preceding calendar year as the length of the lines or mains in this State, located along, in or over any public street, highway, road or other public place, exclusive of service connections, bears to the whole length of its lines or mains, exclusive of service connections. In case the gross receipts of any such taxpayer for any calendar year shall not exceed $50,000.00 the tax on such taxpayer for such calendar year shall be computed at the rate of 2% instead of at the rate of 5%.

(b) A tax at the rate of 7 % upon the gross receipts of such taxpayer for the preceding calendar year from its business over, on, in, through or from its lines or mains in the State of New Jersey.

(c) In addition to the excise taxes imposed in subsections (a) and (b) hereof, every sewerage and water corporation which is subject to the taxes imposed thereunder shall also pay to the State excise taxes for the franchise to operate and conduct business within the State and to use the public streets, highways, roads or other public places in the State as follows:

(1) A tax computed at the rate of 0.625% of such proportion of the gross receipts of such taxpayer for the preceding calendar year as the length of the lines or mains in this State, located along, in or over any public street, highway, road or other public place, exclusive of service connections, bears to the whole length of its lines or mains, exclusive of service connections. In case the gross receipts of any such taxpayer for any calendar year shall not exceed $50,000.00 the tax on such taxpayer for such calendar year shall be computed at the rate of 0.25% instead of at the rate of 0.625%.

(2) A tax at the rate of 0.9375% upon the gross receipts of such taxpayer for the preceding calendar year from its business over, on, in, through or from its lines or mains in the State of New Jersey.

L.1940,c.5,s.6; amended 1941, c.21, s.2; 1941, c.401, s.1; 1948, c.217; 1952, c.264, s.4; 1955, c.268; 1956, c.15; 1960, c.50; 1961, c.93, s.5; 1963, c.42, s.4; 1991, c.184, s.9; 1997, c.162, s.10.



Section 54:30A-54.1 - Computation, Certification Of Excise Taxes.

54:30A-54.1 Computation, certification of excise taxes.

8. The director shall annually, on or before April 1, 1964, and April 1 in each year thereafter, compute the excise taxes payable to the State as provided in subsection (c) of section 6 hereof. Within five days after making such computation, the director shall certify such taxes and the taxes provided for in section 2 of this act as a partial payment to the respective taxpayers who shall make payment thereof to the director on or before May 1 next succeeding.

L.1963,c.42,s.8; amended 1971, c.108, s.1; 1997, c.162, s.11.



Section 54:30A-54.1A - Amount, Payment Of Tax.

54:30A-54.1a Amount, payment of tax.

2. a. For sewerage and water corporations, on or before May 1, 1971, except as hereinafter provided, and on or before May 1 of each year thereafter, every person, copartnership, association or corporation subject to the excise tax imposed by section 6 of P.L.1940, c.5 (C.54:30A-54) shall pay to the director an amount equal to 1/2 of the tax payable under section 6 of P.L.1940, c.5 (C.54:30A-54) upon its gross receipts determined thereunder for the preceding calendar year. Each such payment shall be in addition to the tax payable under section 6 of P.L.1940, c.5 (C.54:30A-54) and shall be considered as a partial payment of the tax which will become due under said section upon the following May 1. The additional taxes due on or before May 1, 1971 shall be payable in two equal installments. With respect to the additional taxes herein, the first installment shall be payable on May 1, 1971 and the second installment thereof shall be payable on or before June 15, 1971.

In the calculation of the tax due in accordance with section 6 of P.L.1940, c.5 (C.54:30A-54) in the year 1972 and each applicable year thereafter, every person, copartnership, association or corporation subject to tax hereunder shall be entitled to a credit in the amount of the tax paid hereunder as a partial payment in the preceding calendar year and shall be entitled to the return, or credit against taxes due and payable in the next year, of any amount so paid which shall be found to be in excess of the total amount payable in accordance with section 6 of P.L.1940, c.5 (C.54:30A-54).

b. (Deleted by amendment, P.L.1997, c.162.)

L.1971,c.108,s.2; amended 1991, c.184, s.13; 1997, c.162, s.12.



Section 54:30A-54.2 - Deductions From Or Additions To Subsection (C) Tax

54:30A-54.2. Deductions from or additions to subsection (c) tax
The director, in making the computation of excise taxes due the State under section 6(c) of this act from any taxpayer for any year, shall deduct from or add to the amounts so determined for such year the amount of any deduction or addition to the extent and in the manner which may heretofore have been or may hereafter be ordered or decreed by any judgment of the tax court or any court by reason of any error or omission in connection with the imposition of excise taxes under section 6(c) of this act upon such taxpayer in any prior year.

L.1963, c. 42, s. 10. Amended by L.1983, c. 36, s. 34, eff. Jan. 26, 1983.



Section 54:30A-54.3 - Administration, Collection And Enforcement Of Subsection (C) Taxes

54:30A-54.3. Administration, collection and enforcement of subsection (c) taxes
The administration, collection and enforcement of the tax imposed by subsection (c) of section 6 of this act shall be subject to the provisions of the State tax uniform procedure law as therein provided (chapters 48 through 52 of Title 54 of the Revised Statutes) to the extent that the provisions of such law are not inconsistent with any provision of this act.

L.1963, c. 42, s. 11.



Section 54:30A-54.4 - Advance Payment; Computation; Due Date.

54:30A-54.4 Advance payment; computation; due date.

14. a. For sewerage and water corporations, on or before April 1, 1979 and on or before June 1 in each year thereafter, the director shall compute an advance payment equal in amount to 55% of the increase in taxes due under subsections (a) and (b) of section 6 of P.L.1940, c.5 (C.54:30A-54) during the preceding calendar year over the taxes due under such subsections in the calendar year immediately preceding that year. The advance payment shall not be considered for the purpose of determining the amount of the increase. Each such payment shall be in addition to the taxes payable under section 6 of P.L.1940, c.5 (C.54:30A-54) and section 2 of P.L.1971, c.108 (C.54:30A-54.1a) and shall be considered as a partial payment of the tax to become due and payable in the following year.

b. Every taxpayer subject to tax under section 6 of P.L.1940, c.5 (C.54:30A-54) shall be required to remit to the State for the use of the State as an advance payment, an amount equal to the amount as computed in subsection a. of this section payable in two installments as follows: 60% on May 1, 1979 and 40% on August 1, 1979.

c. In the year 1980 and in each year thereafter an advance payment pursuant to subsection a. of this section shall be paid by each taxpayer subject to subsection a. of this section in the manner provided for by law for payment of the taxes due under section 6 of P.L.1940, c.5 (C.54:30A-54).

d. (Deleted by amendment, P.L.1997, c.162.)

L.1979, c.36, s.1; amended 1991, c.184, s.14; 1997, c.162, s.13.



Section 54:30A-54.5 - Credit Of Advance Payment As Partial Payment In Preceding Year

54:30A-54.5. Credit of advance payment as partial payment in preceding year
In the calculation of the tax due in accordance with section 6 of P.L.1940, c. 5 (C. 54:30A-54), in the year 1980 and in each year thereafter, every person, copartnership, association or corporation subject to tax hereunder shall be entitled to a credit in the amount of the tax hereunder as a partial payment in the preceding year and shall be entitled to the return of any amount so paid which shall be found to be in excess of the total amount payable in accordance with P.L.1940, c. 5 and this act.

L.1979, c. 36, s. 2, eff. March 2, 1979.



Section 54:30A-55 - Statements By Taxpayers Operating Public Utilities.

54:30A-55 Statements by taxpayers operating public utilities.

7. (A) Every taxpayer shall on or before the first day of September, 1941 and on or before the first day of September in each year thereafter return to the Director of the Division of Taxation a statement in such form, manner, and detail as the Director of the Division of Taxation shall require, showing, as of the first day of July of such year:

(1) Deleted by amendment, P.L.1997, c.162.)

(2) The length of the taxpayer's lines and mains along, in, on or over any public street, highway, road or other public place in this State, exclusive of service connections; and

(3) The whole length of the taxpayer's lines and mains, exclusive of service connections.

(4) (Deleted by amendment, P.L.1997,c.162.)

(B) Every taxpayer shall on or before February 1, 1998, and on or before February 1 in each year thereafter return to the Director of the Division of Taxation a statement showing:

(1) The gross receipts for the preceding calendar year from the business over, on, in, through or from the taxpayer's lines and mains in this State, stated separately for each class of business; and

(2) The gross receipts for the preceding calendar year from the business over, on, in, through or from the whole of the taxpayer's lines and mains.

(3) (Deleted by amendment, P.L.1997, c.162.)

(C) The statements herein provided for shall be subscribed and sworn to by the president, a vice-president or chief officer of the corporation making such return; any taxpayer or refusing or neglecting to make the statements herein provided for shall forfeit and pay to the State of New Jersey the sum of one hundred dollars ($100) per day for each day of such refusal or neglect, to be recovered in an action at law in the name of the State and which, when recovered, shall be paid into the State Treasury. It shall be the duty of the Director of the Division of Taxation to certify any such default to the Attorney General of the State who, thereupon, shall prosecute an action at law for such penalty.

(D) The Director of the Division of Taxation shall audit and verify the statements filed by taxpayers and whenever and in such respects as he shall deem necessary or advisable. The Director of the Division of Taxation may require any taxpayer to supply additional data and information in such form and detail as he shall request, whenever he may deem it necessary or helpful, for the proper performance of his duties under this act.

L.1940,c.5,s.7; amended 1941, c.21, s.3; 1987, c.76, s.38; 1991, c.184, s.17; 1997, c.162, s.14.



Section 54:30A-62 - Certification Of Excise Taxes; Statements To Taxpayer.

54:30A-62 Certification of excise taxes; statements to taxpayer.

14. Within five days after making the computation of the excise taxes under subsections (a) and (b) of section 6 of P.L.1940, c.5 (C.54:30A-54) the Director of the Division of Taxation shall certify to the State Treasurer the amount of such taxes. At the same time, the director shall issue directly to each taxpayer statements of taxes due, and payments with respect thereto shall be remitted by each taxpayer to the director in the following manner: 35% thereof within 15 days after the date of certification of the computation by the director, 35% thereof on or before August 15 and 30% thereof on or before November 15. The administration, collection and enforcement of the taxes payable by each taxpayer under subsections (a) and (b) of section 6 of P.L.1940, c.5 (C.54:30A-54) and any advance payment or payment of estimated tax liability required with regard to those taxes shall be subject to the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., to the extent that the provisions of that law are not inconsistent with the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.).

The director may, by regulation, require that any payment of tax made, on or before the date established pursuant to this section for the payment, shall be by electronic funds transfer to such depositories as the State Treasurer shall designate pursuant to section 1 of P.L.1956, c.174 (C.52:18-16.1). A payment by electronic funds transfer shall be deemed to be made on the date the payment is received by the designated depository. The form and content of the electronic funds transfer message, the circumstances under which an electronic funds transfer shall serve as a substitute for the filing of another form of return, the means by which taxpayers will be provided with acknowledgments of payments, and the classes of taxpayers subject to the electronic funds transfer requirement shall be as prescribed by the director.

For the purposes of this section "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

L.1940,c.5,s.14; amended 1963, c.42, s.7; 1980, c.11, s.3; 1991, c.184, s.15; 1997, c.162, s.15.



Section 54:30A-63 - Statements To Director.

54:30A-63 Statements to director.

15. When any corporation subject to taxation under this act shall acquire the rights, property and franchises of using and occupying public streets, highways, roads or other public places in this State of persons, copartnerships, associations or corporations then subject to an excise tax based upon its gross receipts, and shall retain such rights, property and franchises at the end of the calendar year in which such acquisition occurs, then and in such case on or before February 1 of the succeeding year, such acquiring corporation shall return to the Director of the Division of Taxation in the manner and form required by this act and in addition to the statements of gross receipts and length of lines to be filed under this act, a statement showing the gross receipts from the business over, on, in, through or from the lines or mains of the persons, copartnerships, associations or corporations whose rights, property and franchises were acquired as aforesaid, from January 1 of the year in which such property was acquired to the date of such acquisition, together with a statement showing the length of lines or mains as of July 1 of the year in which such acquisition took place, as hereinbefore required, unless such information has previously been supplied and filed with the Director of the Division of Taxation. The total of the gross receipts as shown in both of said statements to the Director of the Division of Taxation, or as otherwise ascertained by him, shall be used in ascertaining and fixing the excise tax imposed by section 6(a) of this act upon such acquiring corporation, and if said rights, property and franchises were acquired from a corporation subject to taxation under this act, then the total of the gross receipts as shown in both of said statements to the Director of the Division of Taxation, or as otherwise ascertained by him, shall be used in ascertaining and fixing the excise tax imposed by section 6(b) of this act upon such acquiring corporation.

The total of the gross receipts as shown in both of said statements to the Director of the Division of Taxation, or as otherwise ascertained by him, shall be used in ascertaining and fixing the excise tax imposed by section 6(c) of this act upon such acquiring corporation.

L.1940,c.5,s.15; amended 1963, c.42, s.9; 1997, c.162, s.16.



Section 54:30A-100 - Short Title; Purpose Of Act.

54:30A-100 Short title; purpose of act.

36. a. Sections 36 through 49 of this act shall be known and may be cited as the "Transitional Energy Facility Assessment Act."

b. The purpose of the Transitional Energy Facility Assessment Act is to provide a complete framework and method for the assessment of a transitional energy facility assessment on gas and electric light, heat and power corporations, municipal or otherwise, that were subject to tax pursuant to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998, or the corporate or non-corporate legal successor or assignee whether through any reorganization, sale, bankruptcy, consolidation, merger or other transaction or occurrence of any kind without limitation, and on municipal electric corporations or utilities that were in existence as of January 1, 1995 but only those corporations' or utilities' sales of electricity that are not exempt from sales tax under paragraph (1) of subsection a. of section 26 of P.L.1997, c.162 (C.54:32B-8.46).

L.1997,c.162,s.36.



Section 54:30A-101 - Definitions Relative To Transitional Energy Facility Assessment Act.

54:30A-101 Definitions relative to Transitional Energy Facility Assessment Act.

37. As used in this act, unless the context requires otherwise:

"Base year" means, for the purpose of determining the assessments to be made under this act, calendar year 1996 for those gas and electric light, heat and power corporations that were subject to tax pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998, and for those remitters identified subsequent to 1998 the first year of subjectivity to this act shall be the base year;

"Base year liability" means each remitter's unit energy tax liability in the base year pursuant to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) adjusted to reflect the remitter's total unit energy tax rates in effect on January 1, 1997 and local energy utility franchise taxes paid;

"Base year transitional energy facility assessment" means an amount equal to the base year liability less:

a. The pro forma corporation business tax that would have been booked by the remitter in the base year if the changes in the remitter's rates implemented pursuant to section 67 of P.L.1997, c.162 (C.48:2-21.34) had been in effect in that year. This amount shall reflect adjustments to the determination of the corporation business tax, if any, filed in accordance with section 67 of P.L.1997, c.162 (C.48:2-21.34);

b. The pro forma sales and use tax that would have been collected by the remitter in the base year if the changes in the remitter's rates implemented pursuant to section 67 of P.L.1997, c.162 (C.48:2-21.34) had been in effect in that year. The amount shall reflect adjustments to the sales and use tax, if any, filed in accordance with section 67 of P.L.1997, c.162 (C.48:2-21.34); and

c. The amount of tax derived pursuant to the customer-specific tax classifications described in section 59 of P.L.1997, c.162 (C.48:2-21.31);

"Board" means the Board of Public Utilities of the State of New Jersey;

"First year" means the year immediately following the initial year;

"Initial year" means the year immediately following the base year;

"Remitter" means any corporation subject to assessment under this act; and

"Sales and use tax" means the sales and use tax liability computed on sales and use of energy and utility service as defined in section 2 of P.L.1966, c.30 (C.54:32B-2).

L.1997,c.162,s.37.



Section 54:30A-102 - Establishment Of Remitter's Transitional Energy Facility Assessment.

54:30A-102 Establishment of remitter's transitional energy facility assessment.

38.Each remitter's transitional energy facility assessment shall be established pursuant to section 67 of P.L.1997, c.162 (C.48:2-21.34). Under no circumstances shall an assessment be made under this act for any year commencing after December 31, 2013.

L.1997, c.162, s.38; amended 2001, c.433, s.1; 2004, c.43, s.1; 2008, c.32, s.2.



Section 54:30A-103 - Payment Of Assessment By Corporation.

54:30A-103 Payment of assessment by corporation.

39. Every gas and electric light, heat and power corporation subject to tax pursuant to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998, or the corporate or non-corporate legal successor or assignee whether through any reorganization, sale, bankruptcy, consolidation, merger or other occurrence of any kind without limitation, and every corporation otherwise assessable set forth hereinbelow, shall annually pay the transitional energy facility assessment set forth in section 67 of P.L.1997, c.162 (C.48:2-21.34).

L.1997,c.162,s.39.



Section 54:30A-104 - Statement Of Sales From Remitter Due February 1.

54:30A-104 Statement of sales from remitter due February 1.

40. a. On or before February 1, 1999, and on or before February 1 of each year thereafter until the year after the final year in which there is imposed a transitional energy facility assessment, every remitter shall return to the Director of the Division of Taxation in the Department of the Treasury a statement in such form, manner and detail as the director shall require showing:

a. The therms of natural gas and kilowatthours of electricity sold or transported for sale to ultimate consumers in New Jersey during the prior calendar year; and

b. The transitional energy facility assessment unit rate surcharges (exclusive of the provision for corporation business taxes included therein) as calculated pursuant to section 67 of P.L.1997, c.162 (C.48:2-21.34) applicable to the prior calendar year.

L.1997,c.162,s.40.



Section 54:30A-105 - Statement Of Liability From Remitter Due October 15.

54:30A-105 Statement of liability from remitter due October 15.
41. a. Every remitter shall on or before October 15, 1998, and on or before October 15, in each year thereafter for years in which the transitional energy facility assessment is imposed, return to the Director of the Division of Taxation in the Department of the Treasury and the Board of Public Utilities a statement in such form, manner and detail as the director shall require showing the actual transitional energy facility assessment liability from January 1 through September 30 and estimated liability from October 1 through December 31 for the current calendar year.

b.On or before November 15, 1998, and on or before November 15 of each year thereafter for years in which the transitional energy facility assessment is imposed, the State Treasurer shall, with the cooperation of the Board of Public Utilities, calculate the percentage reduction, as may be applicable, in the initial TEFA unit rate surcharges or the calendar year 2001 TEFA unit rate surcharges based upon the formula set forth in section 67 of P.L.1997, c.162 (C.48:2-21.34) and the board shall report the amount of such reduction, if any, to the remitters subject to the transitional energy facility assessment.

c.Every remitter shall on or before February 1, 1998 file with the director a statement showing:

(1)The total public utility tax advance payments paid in the initial year pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.); and

(2)The remitter's base year liability and each of the amounts described in subsections (a), (b) and (c) in the definition of "base year transitional energy facility assessment" in section 37 of P.L.1997, c.162 (C.54:30A-101).

d.For any remitter owning or holding both gas and electric facilities and conducting both gas and electric business in this State each of the amounts reported on the return required to be filed pursuant to subsection c. shall be allocated by the director between those operations in the proportion that the sum of the unit-based taxes bore to the whole of the unit-based taxes in the base year or such other allocation methodology as the director shall prescribe.

e.The statements required pursuant to this section shall be subscribed and sworn to by the president, a vice-president or chief officer of the corporation preparing each statement. Any remitter refusing or neglecting to make the statements herein provided for shall forfeit and pay to the State of New Jersey the sum of $100 per day for each day of such refusal or neglect, to be recovered in an action at law in the name of the State and which, when recovered, shall be paid into the State Treasury. It shall be the duty of the director to certify any such default to the Attorney General of the State who, thereupon, shall prosecute an action at law for each penalty.

f.The Director of the Division of Taxation shall audit and verify the statements filed by remitters whenever and in such respects the director shall deem necessary or advisable. The director may require any remitter to supply additional data and information in such form, manner, and detail as the director shall request, whenever the director may deem it necessary or helpful, for the proper performance of the director's duties under this act.

g.The director may, by regulation, additionally require that all filings required for the calculation and certification of assessment to be paid by remitters established pursuant to this act shall be made in an electronic form. The form and content of the electronic filing message, the circumstances under which the electronic filing message shall serve as a substitute for the filing of another return and the means by which remitters shall be determined to be subject to this electronic filing requirement shall be prescribed by the director.

For the purpose of this act "electronic filing" or "electronic filings" means any message that is initiated through an electronic terminal, telecommunication device, or computer for the purpose of fulfilling the reporting responsibilities set forth hereinabove.

L.1997,c.162,s.41; amended 2001, c.433, s.2.



Section 54:30A-106 - Tefa Statement To Remitter.

54:30A-106 TEFA statement to remitter.

42. a. On or before April 1, 1999, and on or before April 1 of each year thereafter until the year after the final year in which the transitional energy facility assessment is imposed, the Director of the Division of Taxation shall send to each remitter a statement showing the transitional energy facility assessment liability for the prior calendar year, estimated payment received for the prior calendar year and any overpayment or underpayment of the tax liability for that calendar year.

b. Remitters shall make a payment of the underpayment as determined in subsection a. of this section, if any, to the director on or before May 15 of the current year.

c. Remitters shall treat any overpayment as determined in subsection a. of this section, if any, as an estimated payment as set forth in subsection d. of section 43 of P.L.1997, c.162 (C.54:30A-107).

L.1997,c.162,s.42.



Section 54:30A-107 - Liability For Tefa Assessment.

54:30A-107 Liability for TEFA assessment.
43. a. (1) The liability for the transitional energy facility assessment made against any remitter in the first year of assessment shall be an amount equal to TEFA unit rate surcharges (excluding the provision for corporation business taxes included therein) determined in section 67 of P.L.1997, c.162 (C.48:2-21.34) multiplied by the associated therms of natural gas and kilowatthours of electricity sold or transported for sale to ultimate consumers in New Jersey in the first year plus any advances paid in the initial year pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) by that remitter.

(2)The liability for the transitional energy facility assessment made against any remitter for each year subsequent to the first year shall be an amount equal to the TEFA unit rate surcharges (excluding the provision for corporation business taxes included therein) calculated in section 67 of P.L.1997, c.162 (C.48:2-21.34) for that year multiplied by the associated therms of natural gas and kilowatthours of electricity sold or transported for sale to ultimate consumers in New Jersey in that year.

b.A credit against the liability determined pursuant to paragraph (1) of subsection a. of this section shall be taken in the first year by the remitter in the amount of all advances paid in the initial year pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.).

c. (1) Each remitter shall make an estimated payment on May 15 of the first assessment year in the amount of the base year transitional energy facility assessment.

(2)Subsequent to the first year, each remitter shall make an estimated payment on May 15 of each assessment year in which the transitional energy facility assessment is in effect, in an amount equal to the transitional energy facility assessment liability described in subsection a. of this section for the immediately preceding assessment year, excluding advances paid in the initial year pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.), reduced by the applicable reduction percentage, if any, for the current assessment year determined pursuant to paragraphs (2), (3) and (4) or paragraph (5) of subsection d. of section 67 of P.L.1997, c.162 (C.48:2-21.34) less credits described in subsection d. of this section, if any.

d.Any excess of the estimated payment made pursuant to paragraph (1) or (2) of subsection c. of this section over the liability determined pursuant to subsection a. of this section shall be treated as a credit against the estimated payment for the subsequent assessment year and reduce the amount of the estimated payment required to be made for that subsequent year. Any excess of the estimated payment made pursuant to paragraph (2) of subsection c. of this section over the liability for the final year of the transitional energy facility assessment shall be utilized as a nonrefundable credit with an unlimited carryforward against that remitter's corporation business tax liability in the subsequent privilege period year. Such credit shall be applied in full to each estimated corporation business tax payment beginning in the subsequent privilege period until fully utilized.

L.1997,c.162,s.43; amended 2001, c.433, s.3.



Section 54:30A-108 - Payments Due May 15.

54:30A-108 Payments due May 15.

44. All payments shall be made in full on an annual basis to the State on or before May 15, 1998, and on or before May 15 of each year thereafter as long as this assessment shall remain in effect.

L.1997,c.162,s.44.



Section 54:30A-109 - Certification Of Amount Of Assessments.

54:30A-109 Certification of amount of assessments.

45. a. Within 30 days after making the computation of the assessments under this act, the Director of the Division of Taxation shall certify the amount of such assessments. Within five days after making the computation of the assessments, the director shall issue directly to each remitter statements of amounts due, and payments with respect thereto shall be made by each taxpayer to the director in the following manner: all assessments due shall be remitted to the director on or before May 15, for calendar year 1998, and for each calendar year thereafter. If for any reason the making and delivering of a certificate of assessments shall be delayed until after April 15 in any year, then all of the assessments for such year affected by such certificate of assessment shall become due and payable 30 days after the date of such certification of assessment. The administration, collection and enforcement of the assessments payable by each remitter under this act shall be subject to the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., to the extent that the provisions of that law are not inconsistent with the provisions of this act.

b. The director may, by regulation, require that any payment of assessment made on or before the date established therefor pursuant to this act shall be by electronic funds transfer to such depositories as the State Treasurer shall designate pursuant to section 1 of P.L.1956, c.174 (C.52:18-16.1). A payment by electronic funds transfer shall be deemed to be made on the date the payment is received by the designated depository. The manner, form, and content of the electronic funds transfer message, the circumstances under which an electronic funds transfer shall serve as a substitute for the filing of another form of return, the means by which taxpayers will be provided with acknowledgments of payments, and the classes of taxpayers subject to the electronic funds transfer requirement shall be as prescribed by the director.

c. For the purposes of this section "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telecommunication device, or computer for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.


L.1997,c.162,s.45.



Section 54:30A-110 - Municipal Electric Sales, Certain; Additional Assessment.

54:30A-110 Municipal electric sales, certain; additional assessment.

46. a. No municipal electric corporation or utility, not previously subject to assessment under P.L.1940, c.5 (C.54:30A-49 et seq.),shall be deemed a remitter for the purposes of enforcing the provisions of this act.

Notwithstanding the provisions of subsection a. of this section, sections 36 through 45, sections 47 through 49 and section 67 of P.L.1997, c.162 (C.54:30A-100 through C.54:30A-109, C.54:30A-111 through C.54:30A-113 and C.48:2-21.34) to the contrary, a municipal electric utility that collects sales tax for electricity sales that are not exempt from sales tax pursuant to the provisions of paragraph (1) of subsection a. of section 26 of P.L.1997, c.162 (C.54:32B-8.46), shall also collect on each such nonexempt sale during any year in which the transitional energy facility assessment is imposed, an additional assessment, in place of the transitional energy facility assessment otherwise determined pursuant to those sections, equal to the "TEFA unit rate surcharge" that would have been applicable to that sale if the sale had been made by the electric public utility, other than a municipal electric utility, within whose franchise area the customer is located.

L.1997,c.162,s.46.



Section 54:30A-111 - Remitter, Certain, Subject To Assessment.

54:30A-111 Remitter, certain, subject to assessment.

47. A corporation or utility determined to be a remitter pursuant to this act shall be subject to the transitional energy facility assessment. The amount of the transitional energy facility assessment liability and estimated payment shall be determined in accordance with this act and regulations as shall be promulgated by the Director of the Division of Taxation in the Department of the Treasury.

L.1997,c.162,s.47.



Section 54:30A-112 - Prior Year's Adjustment To Assessment.

54:30A-112 Prior year's adjustment to assessment.

48. The Director of the Division of Taxation in making the assessment imposed by this act on any remitter for any year shall deduct from or add to the assessment for the year any deduction or addition to the extent and in the manner which may heretofore have been or may hereafter be ordered or decreed by any judgment of the Tax Court or any court by reason of any error or omission in connection with the assessment of the remitter in any prior year.

L.1997,c.162,s.48.



Section 54:30A-113 - Rules, Regulations Applicable To Remitters.

54:30A-113 Rules, regulations applicable to remitters.

49. The Director of the Division of Taxation in the Department of the Treasury shall promulgate such rules and regulations applicable to remitters subject to this act as may be necessary to effectuate the purposes and provisions of this act.

L.1997,c.162,s.49.



Section 54:30A-114 - Short Title; Purpose Of Act.

54:30A-114 Short title; purpose of act.

50. a. Sections 50 through 58 of this act shall be known and may be cited as the "Uniform Transitional Utility Assessment Act."

b. The purpose of the Uniform Transitional Utility Assessment Act is to provide a complete framework and method for the making of a uniform transitional utility assessment on telephone companies that were subject to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) as of April 1, 1997, and gas and electric light, heat and power corporations that were subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.), municipal or otherwise, prior to January 1, 1998 or their corporate or non-corporate legal successor or assignee whether through any reorganization, sale, bankruptcy, consolidation, merger or other transaction or occurrence of any kind without limitation.

L.1997,c.162,s.50.



Section 54:30A-115 - Definitions Relative To Uniform Transitional Utility Assessment.

54:30A-115 Definitions relative to uniform transitional utility assessment.

51. As used in this act, unless the context requires otherwise:

"Annual assessment" means the assessment made against each remitter in any year;

"Base year" means calendar year 1996;

"Remitter" means any corporation subject to assessment under this act; and

"Sales and use tax" means the sales and use tax liability computed on sales and use of energy and utility service as defined in section 2 of P.L.1966, c.30 (C.54:32B-2).

L.1997,c.162,s.51.



Section 54:30A-116 - Annual Assessment.

54:30A-116 Annual assessment.

52. a. Every gas and electric light, heat and power corporation, municipal or otherwise, that was subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998 and every telephone company that was subject to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) as of April 1, 1997 shall annually pay an annual assessment annually determined by the Director of the Division of Taxation as provided in this section.

b. (1) For energy remitters, the uniform transitional utility assessment in the first year of assessment shall be equal to the remitters unit energy tax liability paid in the base year pursuant to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) adjusted to reflect the remitters unit energy tax rates in effect on January 1, 1997 less

(a) The sales and use tax remitted pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.) as of June 20 in the first year;

(b) The amount of estimated corporation business tax remitted pursuant to section 15 of P.L.1945, c.162 (C.54:10A-15) as of June 20 in the first year;

(c) the payment of base year transitional energy facility assessment as defined in section 37 of P.L.1997, c.162 (C.54:30A-101) made on May 15 of that year; and

(d) the tax remitted pursuant to customer specific tax classifications described in section 59 of this act.

Each remitter shall allocate a portion of the uniform transitional utility assessment to its liability for first year sales and use tax remittance and first year corporation business tax liability and notify the director of such allocation.

(2) For telecommunications remitters, the uniform transitional utility assessment in the first year of assessment shall be equal to the remitter's liability paid in the base year pursuant to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) less the amount of estimated corporation business tax remitted pursuant to section 15 of P.L.1945, c.162 (C.54:10A-15) as of June 20 in the first year.

c. (1) For energy remitters, the uniform transitional utility assessment in each year after the first year of assessment shall be equal to 50% of the total of the remitter's estimate of sales and use tax remittance for that year and corporation business tax liability for that year.

(2) For telecommunications remitters, the uniform transitional utility assessment in each year after the first year of assessment shall be equal to 50% of the remitter's estimate of its corporation business tax liability for that year.

(3) The estimates described in paragraphs (1) and (2) of this subsection, as applicable, shall be certified by the State Treasurer. The State Treasurer may, based upon each remitter's immediate prior year's sales tax remittances, immediate prior year's estimated corporation business tax liability and/or payments, current year sales tax remittances and current year estimated corporation business tax payments, as well as the economic conditions of the State, consideration of the State's revenues and expenditures and anticipated revenues and expenditures for the fiscal year and any other factor or factors which the State Treasurer deems relevant, reject the estimation and not certify the same. The remitter shall within five business days of the rejection recalculate the estimate and provide the recalculated estimate to the State Treasurer or provide the State Treasurer with sufficient justification of its original estimate. If the State Treasurer fails to certify the original, recalculated or other agreed estimate within five business days after the previous five business day period set forth herein, the dispute shall be resolved pursuant to a procedure to be established by regulations as shall be promulgated by the director. Prior to such resolution, the remitter shall pay as its uniform transitional utility assessment for that year an amount determined by the State Treasurer which (a) for energy remitters shall not exceed the greater of (i) 50% of the sum of the remitter's sales and use tax remittances for the preceding year and the tax shown on the remitter's corporation business tax return, or tentative return filed with an application for extension of time to file, for the preceding year, or (ii) 50% of the net of the remitter's base year liability less the base year transitional energy facility assessment both as defined in section 37 of P.L.1997, c.162 (C.54:30A-101), and (b) for telecommunications remitters shall not exceed the greater of (i) 50% of the tax shown on the remitter's corporation business tax return, or tentative return filed with an application for extension of time to file, for the preceding year, or (ii) 50% of the remitter's base year gross receipts and franchise tax liability pursuant to P.L.1940, c.4 (C.54:30A-16 et seq.).

d. Nothing in this section shall be construed to relieve an energy remitter of the requirement to collect and pay its current year transitional energy facility assessment.

L.1997,c.162,s.52.



Section 54:30A-117 - Amount Paid Available As Nonfundable Credit.

54:30A-117 Amount paid available as nonfundable credit.

53. Any amount paid by a remitter pursuant to this act shall be available as a nonrefundable credit. Credits established pursuant to payments made under the "Uniform Transitional Utility Assessment Act" shall be granted only on the basis of the remitters estimation as certified by the State Treasurer pursuant to section 52 of this act, only against the tax in which the estimation is made, and shall not be claimed until after July 1 for the first year of assessment and after August 1st of each subsequent calendar year in which the uniform transitional utility assessment is paid. If, in any calendar year, the credits available against payments in any tax exceed the total amount due in that tax, the remitter may elect to have the excess credits for that year applied to the amounts due in that tax in subsequent years or, if applicable, as a credit to the transitional energy facility assessment payments to be made in the next year. Such credit shall be applied in full to each estimated tax payment beginning in the subsequent year until fully utilized. These credits may not be applied against any other liability except as set forth hereinabove.

L.1997,c.162,s.53.



Section 54:30A-118 - Statements From Remitter.

54:30A-118 Statements from remitter.

54. a. Every remitter that was subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998 shall on or before June 20, 1998, return to the Director of the Division of Taxation a statement showing, as shall apply:

(1) The sales and use tax remitted pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.) as of June 20, 1998.

(2) The amount of estimated corporation business tax remitted pursuant to section 15 of P.L.1945, c.162 (C.54:10A-15) as of June 20, 1998.

(3) The percentage of the uniform transitional utility assessment the director shall allocate to the sales and use tax and to the corporation business tax.

b. Every remitter that was subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998 shall on April 20, 1999, and on or before April 20 of each year thereafter, return to the director a statement showing, as shall apply:

(1) The estimated sales and use tax to be remitted for that year and the assumptions upon which that estimate is based; and

(2) The estimated corporation business tax liability for that year and the assumptions upon which that estimate is based.

c. (1) Every remitter that was subject to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) on April 1, 1997 shall on or before June 20, 1998 return to the director a statement showing the amount of estimated corporation business tax remitted pursuant to section 15 of P.L.1945, c.162 (C.54:10A-15) as of June 20, 1998.

(2) Every remitter that was subject to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) on April 1, 1997 shall on or before April 20, 1999 and on or before April 20 of each year thereafter return to the director a statement showing the estimated corporation business tax liability for that year and the assumptions upon which that estimate is based.

d. The statements herein provided for shall be subscribed and sworn to by the president, a vice-president or chief officer of the corporation making such return. Any remitter refusing or neglecting to make the statements herein provided for shall forfeit and pay to the State of New Jersey the sum of $100 per day for each day of such refusal or neglect, to be recovered in an action at law in the name of the State and which, when recovered, shall be paid into the State Treasury. It shall be the duty of the director to certify any such default to the Attorney General of the State who, thereupon, shall prosecute an action at law for such penalty.

e. The director shall audit and verify the statements filed by remitters whenever and in such respects as the director shall deem necessary or advisable. The director may require any remitter to supply additional data and information in such form and detail as the director shall request, whenever the director may deem it necessary or helpful, for the proper performance of the director's duties under this act.

f. The director may, by regulation, additionally require that all filings required for the calculation and certification of assessments to be paid by remitters established pursuant to this act shall be made in an electronic form. The form and content of the electronic filing message, the circumstances under which an electronic filing shall serve as a substitute for the filing of another return, and the means by which remitters shall be determined to be subject to this electronic filing requirement shall be prescribed by the director.

For the purpose of this act "electronic filing" or "electronic filings" means any message that is initiated through an electronic terminal, telecommunication device, or computer for the purpose of fulfilling the reporting responsibilities set forth hereinabove.

L.1997,c.162,s.54.



Section 54:30A-119 - Calculation, Certification Of Assessment.

54:30A-119 Calculation, certification of assessment.

55. The Director of the Division of Taxation shall annually on or before June 23, 1998, and on or before May 10 of each year thereafter, calculate and certify to each remitter of the assessment the uniform transitional utility assessment to be paid by each remitter. All payments shall be made in full on an annual basis to the State on June 25, 1998 and on May 15 of each year thereafter as long as this tax shall remain in effect.

L.1997,c.162,s.55.



Section 54:30A-120 - Certification Of Amount Of Assessments.

54:30A-120 Certification of amount of assessments.

56. a. Upon making the computation of the assessments under this act, the Director of the Division of Taxation shall certify the amount of such assessments. If for any reason the making and delivering of a certificate of assessments shall be delayed until after May 15, 1999 and after May 15 in any year thereafter, then all of the assessments for such year affected by such certificate of assessment shall become due and payable 10 days after the date of such certification of assessment. The administration, collection and enforcement of the assessments payable by each remitter under this act shall be subject to the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., to the extent that the provisions of that law are not inconsistent with the provisions of this act.

b. The director may, by regulation, require that any payment of assessment made on or before the date established therefor pursuant to this act shall be by electronic funds transfer to such depositories as the State Treasurer shall designate pursuant to section 1 of P.L.1956, c.174 (C.52:18-16.1). A payment by electronic funds transfer shall be deemed to be made on the date the payment is received by the designated depository. The manner, form, and content of the electronic funds transfer message, the circumstances under which an electronic funds transfer shall serve as a substitute for the filing of another form of return, the means by which taxpayers will be provided with acknowledgments of payments, and the classes of taxpayers subject to the electronic funds transfer requirement shall be as prescribed by the director.

c. For the purposes of this section "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telecommunication device, or computer for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

L.1997,c.162,s.56.



Section 54:30A-121 - Prior Year's Adjustment To Assessment.

54:30A-121 Prior year's adjustment to assessment.

57. The Director of the Division of Taxation in making the assessment imposed by this act on any remitter for any year shall deduct from or add to the assessment for that year any deduction or addition to the extent and in the manner which may heretofore have been or may hereafter be ordered or decreed by any judgment of the Tax court or any court by reason of any error or omission in connection with the assessment such remitter in any prior year.

L.1997,c.162,s.57.



Section 54:30A-122 - Rules, Regulations Applicable To Remitters.

54:30A-122 Rules, regulations applicable to remitters.

58. The Director of the Division of Taxation in the Department of the Treasury shall promulgate such rules and regulations applicable to remitters subject to this act as may be necessary to effectuate the purposes and provisions of this act.

L.1997,c.162,s.58.



Section 54:30A-123 - Deposit Of Tax Monies, Certain.

54:30A-123 Deposit of tax monies, certain.

66. a. For State budgetary purposes, the State Treasurer shall direct that all tax monies collected pursuant to contracts executed pursuant to tariff rate schedules and associated gross receipts and franchise unit tax classes approved by separate written orders of the Board of Public Utilities prior to the effective date of this act shall be deposited in the State General Fund.

b. For State budgetary purposes, the collection of billings from customers of a utility for natural gas, electricity and utility service provided on and after January 1, 1998 and before the issuance by the Board of Public Utilities of a written order approving, upon either an interim or final basis, the rate filing of that utility required pursuant to section 67 of P.L.1997, c.162 (C.48:2-21.34), except for sales exempt as of December 31, 1997 from gross receipts and franchise taxes imposed pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) and sales to which section 59 of this act (C.48:2-21.31) shall apply, shall be deemed to include the collection of the full amount of sales and use tax that otherwise would have been due and owing for the billing as if the sales and use tax was imposed pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.) and P.L.1997, c.162 (C.54:10A-5.25 et al.) at the time that the natural gas, electricity or utility service was actually provided.

L.1997,c.162,s.66.



Section 54:30A-124 - Imposition Of Fees, Taxes, Levies, Assessments By Certain Local Units Prohibited.

54:30A-124 Imposition of fees, taxes, levies, assessments by certain local units prohibited.

69. a. No municipal, regional, or county governmental agency may impose any fees, taxes, levies or assessments in the nature of a local franchise, right of way, or gross receipts fee, tax, levy or assessment against energy companies subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998 or telecommunication companies . Nothing in this section shall be construed as a bar to reasonable fees for actual services made by any municipal, regional or county governmental agency. Nothing in this section shall be construed to affect the franchising process or the assessment of franchise fees with respect to the provision of cable television service in accordance with the provisions of P.L.1972, c.186 (C.48:5A-1 et seq.).

b. Nothing in this section shall be construed to limit municipal taxation of real or personal property pursuant to R.S.54:4-1 of local exchange telephone, telegraph and messenger systems, companies, corporations or associations that were subject to tax under P.L.1940, c.4 (C.54:30A-16 et seq.) as of April 1, 1997.

L.1997,c.162,s.69.



Section 54:30A-125 - Telecommunication Assessment.

54:30A-125 Telecommunication assessment.

72. Every telephone company that was subject to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.) as of April 1,1997, that makes an advance payment of its applicable gross receipts and franchise tax to the State in the final year of the existence of such tax and treated such advance payment as an expense on its books and records for that year, or its corporate or non-corporate legal successor or assignee whether through any reorganization, sale, bankruptcy, consolidation, merger or other occurrence of any kind without limitation, shall on May 15, 1998, pay a telecommunication assessment. The telecommunication assessment shall be equal to the amount of the advances paid in 1997 pursuant to P.L.1940, c.4 (C.54:30A-16 et seq.) by that remitter. A credit against the liability for the telecommunication assessment set forth in this section shall be taken by the remitter in the amount of the advances it paid in 1997 pursuant to P.L.1940, c.4 (C.54:30A-16 et seq.).

L.1997,c.162,s.72.



Section 54:30A-126 - Submission Of Final Tax Form By Energy Utilities.

54:30A-126 Submission of final tax form by energy utilities.

73. The repeal of and amendments to various provisions of law pursuant to P.L.1997, c.162 (C.54:10A-5.25 et al.), prospectively eliminating the imposition of unit-based energy taxes on gas, electric and gas and electric public utilities pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.) and amendatory and supplementary acts thereto shall not affect the obligation of each such public utility taxpayer, on or before April 1, 1998, to file a final tax form with the director pursuant to subsection c. of section 10 of P.L.1991, c.184 (C.54:30A-54.6). Any remaining tax liability due by the taxpayer on the final tax form shall be submitted with the final tax form. However, any overpayment shown on the final tax form shall be taken as a credit against the uniform transitional utility assessment to be paid June 25, 1998 pursuant to sections 50 through 58 of P.L.1997, c.162 (C.54:30A-114 through C.54:30A-122).

L.1997,c.162,s.73.



Section 54:32A-54 - Taxes And Penalties Not To Remain Lien After January 1, 1953

54:32A-54. Taxes and penalties not to remain lien after January 1, 1953
Notwithstanding the provisions of any other law, no taxes imposed, and no penalties and interest thereon incurred, pursuant to the provisions of chapter thirty-two-A of Title 54 of the Revised Statutes and no debt to the State of New Jersey thereby constituted, which is a lien upon any property, shall remain a lien on such property after January first, one thousand nine hundred and fifty-three.

L.1952, c. 168, p. 543, s. 1.



Section 54:32B-1 - Short Title

54:32B-1. Short title
This act shall be known and may be cited as the "Sales and Use Tax Act."

L.1966, c. 30, s. 1.



Section 54:32B-2 - Definitions.

54:32B-2 Definitions.

2.Unless the context in which they occur requires otherwise, the following terms when used in this act shall mean:

(a)"Person" includes an individual, trust, partnership, limited partnership, limited liability company, society, association, joint stock company, corporation, public corporation or public authority, estate, receiver, trustee, assignee, referee, fiduciary and any other legal entity.

(b)"Purchase at retail" means a purchase by any person at a retail sale.

(c)"Purchaser" means a person to whom a sale of personal property is made or to whom a service is furnished.

(d)"Receipt" means the amount of the sales price of any tangible personal property, specified digital product or service taxable under this act.

(e)"Retail sale" means any sale, lease, or rental for any purpose, other than for resale, sublease, or subrent.

(1)For the purposes of this act a sale is for "resale, sublease, or subrent" if it is a sale (A) for resale either as such or as converted into or as a component part of a product produced for sale by the purchaser, including the conversion of natural gas into another intermediate or end product, other than electricity or thermal energy, produced for sale by the purchaser, (B) for use by that person in performing the services subject to tax under subsection (b) of section 3 where the property so sold becomes a physical component part of the property upon which the services are performed or where the property so sold is later actually transferred to the purchaser of the service in conjunction with the performance of the service subject to tax, (C) of telecommunications service to a telecommunications service provider for use as a component part of telecommunications service provided to an ultimate customer, or (D) to a person who receives by contract a product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution or exhibition of the product, in whole or in part, to another person, other than rights to redistribute based on statutory or common law doctrine such as fair use.

(2)For the purposes of this act, the term "retail sale" includes: sales of tangible personal property to all contractors, subcontractors or repairmen of materials and supplies for use by them in erecting structures for others, or building on, or otherwise improving, altering, or repairing real property of others.

(3)(Deleted by amendment, P.L.2005, c.126).

(4)The term "retail sale" does not include:

(A)Professional, insurance, or personal service transactions which involve the transfer of tangible personal property as an inconsequential element, for which no separate charges are made.

(B)The transfer of tangible personal property to a corporation, solely in consideration for the issuance of its stock, pursuant to a merger or consolidation effected under the laws of New Jersey or any other jurisdiction.

(C)The distribution of property by a corporation to its stockholders as a liquidating dividend.

(D)The distribution of property by a partnership to its partners in whole or partial liquidation.

(E)The transfer of property to a corporation upon its organization in consideration for the issuance of its stock.

(F)The contribution of property to a partnership in consideration for a partnership interest therein.

(G)The sale of tangible personal property where the purpose of the vendee is to hold the thing transferred as security for the performance of an obligation of the seller.

(f)"Sale, selling or purchase" means any transfer of title or possession or both, exchange or barter, rental, lease or license to use or consume, conditional or otherwise, in any manner or by any means whatsoever for a consideration, or any agreement therefor, including the rendering of any service, taxable under this act, for a consideration or any agreement therefor.

(g)"Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses. "Tangible personal property" includes electricity, water, gas, steam, and prewritten computer software including prewritten computer software delivered electronically.

(h)"Use" means the exercise of any right or power over tangible personal property, specified digital products, services to property or products, or services by the purchaser thereof and includes, but is not limited to, the receiving, storage or any keeping or retention for any length of time, withdrawal from storage, any distribution, any installation, any affixation to real or personal property, or any consumption of such property or products. Use also includes the exercise of any right or power over intrastate or interstate telecommunications and prepaid calling services. Use also includes the exercise of any right or power over utility service. Use also includes the derivation of a direct or indirect benefit from a service.

(i)"Seller" means a person making sales, leases or rentals of personal property or services.

(1)The term "seller" includes:

(A)A person making sales, leases or rentals of tangible personal property, specified digital products or services, the receipts from which are taxed by this act;

(B)A person maintaining a place of business in the State or having an agent maintaining a place of business in the State and making sales, whether at such place of business or elsewhere, to persons within the State of tangible personal property, specified digital products or services, the use of which is taxed by this act;

(C)A person who solicits business either by employees, independent contractors, agents or other representatives or by distribution of catalogs or other advertising matter and by reason thereof makes sales to persons within the State of tangible personal property, specified digital products or services, the use of which is taxed by this act .

A person making sales of tangible personal property, specified digital products, or services taxable under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) shall be presumed to be soliciting business through an independent contractor or other representative if the person making sales enters into an agreement with an independent contractor having physical presence in this State or other representative having physical presence in this State, for a commission or other consideration, under which the independent contractor or representative directly or indirectly refers potential customers, whether by a link on an internet website or otherwise, and the cumulative gross receipts from sales to customers in this State who were referred by all independent contractors or representatives that have this type of an agreement with the person making sales are in excess of $10,000 during the preceding four quarterly periods ending on the last day of March, June, September, and December. This presumption may be rebutted by proof that the independent contractor or representative with whom the person making sales has an agreement did not engage in any solicitation in the State on behalf of the person that would satisfy the nexus requirements of the United States Constitution during the four quarterly periods in question. Nothing in this subparagraph shall be construed to narrow the scope of the terms independent contractor or other representative for purposes of any other provision of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.);

(D)Any other person making sales to persons within the State of tangible personal property, specified digital products or services, the use of which is taxed by this act, who may be authorized by the director to collect the tax imposed by this act;

(E)The State of New Jersey, any of its agencies, instrumentalities, public authorities, public corporations (including a public corporation created pursuant to agreement or compact with another state) or political subdivisions when such entity sells services or property of a kind ordinarily sold by private persons;

(F)(Deleted by amendment, P.L.2005, c.126);

(G)A person who sells, stores, delivers or transports energy to users or customers in this State whether by mains, lines or pipes located within this State or by any other means of delivery;

(H)A person engaged in collecting charges in the nature of initiation fees, membership fees or dues for access to or use of the property or facilities of a health and fitness, athletic, sporting or shopping club or organization; and

(I)A person engaged in the business of parking, storing or garaging motor vehicles.

(2)In addition, when in the opinion of the director it is necessary for the efficient administration of this act to treat any salesman, representative, peddler or canvasser as the agent of the seller, distributor, supervisor or employer under whom the agent operates or from whom the agent obtains tangible personal property or a specified digital product sold by the agent or for whom the agent solicits business, the director may, in the director's discretion, treat such agent as the seller jointly responsible with the agent's principal, distributor, supervisor or employer for the collection and payment over of the tax. A person is an agent of a seller in all cases, but not limited to such cases, that: (A) the person and the seller have the relationship of a "related person" described pursuant to section 2 of P.L.1993, c.170 (C.54:10A-5.5); and (B) the seller and the person use an identical or substantially similar name, tradename, trademark, or goodwill, to develop, promote, or maintain sales, or the person and the seller pay for each other's services in whole or in part contingent upon the volume or value of sales, or the person and the seller share a common business plan or substantially coordinate their business plans, or the person provides services to, or that inure to the benefit of, the seller related to developing, promoting, or maintaining the seller's market.

(j)"Hotel" means a building or portion of it which is regularly used and kept open as such for the lodging of guests. The term "hotel" includes an apartment hotel, a motel, boarding house or club, whether or not meals are served.

(k)"Occupancy" means the use or possession or the right to the use or possession, of any room in a hotel.

(l)"Occupant" means a person who, for a consideration, uses, possesses, or has the right to use or possess, any room in a hotel under any lease, concession, permit, right of access, license to use or other agreement, or otherwise.

(m)"Permanent resident" means any occupant of any room or rooms in a hotel for at least 90 consecutive days shall be considered a permanent resident with regard to the period of such occupancy.

(n)"Room" means any room or rooms of any kind in any part or portion of a hotel, which is available for or let out for any purpose other than a place of assembly.

(o)"Admission charge" means the amount paid for admission, including any service charge and any charge for entertainment or amusement or for the use of facilities therefor.

(p)"Amusement charge" means any admission charge, dues or charge of a roof garden, cabaret or other similar place.

(q)"Charge of a roof garden, cabaret or other similar place" means any charge made for admission, refreshment, service, or merchandise at a roof garden, cabaret or other similar place.

(r)"Dramatic or musical arts admission charge" means any admission charge paid for admission to a theater, opera house, concert hall or other hall or place of assembly for a live, dramatic, choreographic or musical performance.

(s)"Lessor" means any person who is the owner, licensee, or lessee of any premises, tangible personal property or a specified digital product which the person leases, subleases, or grants a license to use to other persons.

(t)"Place of amusement" means any place where any facilities for entertainment, amusement, or sports are provided.

(u)"Casual sale" means an isolated or occasional sale of an item of tangible personal property or a specified digital product by a person who is not regularly engaged in the business of making retail sales of such property or product where the item of tangible personal property or the specified digital product was obtained by the person making the sale, through purchase or otherwise, for the person's own use.

(v)"Motor vehicle" includes all vehicles propelled otherwise than by muscular power (excepting such vehicles as run only upon rails or tracks), trailers, semitrailers, house trailers, or any other type of vehicle drawn by a motor-driven vehicle, and motorcycles, designed for operation on the public highways.

(w)"Persons required to collect tax" or "persons required to collect any tax imposed by this act" includes: every seller of tangible personal property, specified digital products or services; every recipient of amusement charges; every operator of a hotel; every seller of a telecommunications service; every recipient of initiation fees, membership fees or dues for access to or use of the property or facilities of a health and fitness, athletic, sporting or shopping club or organization; and every recipient of charges for parking, storing or garaging a motor vehicle. Said terms shall also include any officer or employee of a corporation or of a dissolved corporation who as such officer or employee is under a duty to act for such corporation in complying with any requirement of this act and any member of a partnership.

(x)"Customer" includes: every purchaser of tangible personal property, specified digital products or services; every patron paying or liable for the payment of any amusement charge; every occupant of a room or rooms in a hotel; every person paying charges in the nature of initiation fees, membership fees or dues for access to or use of the property or facilities of a health and fitness, athletic, sporting or shopping club or organization; and every purchaser of parking, storage or garaging a motor vehicle.

(y)"Property and services the use of which is subject to tax" includes: (1) all property sold to a person within the State, whether or not the sale is made within the State, the use of which property is subject to tax under section 6 or will become subject to tax when such property is received by or comes into the possession or control of such person within the State; (2) all services rendered to a person within the State, whether or not such services are performed within the State, upon tangible personal property or a specified digital product the use of which is subject to tax under section 6 or will become subject to tax when such property or product is distributed within the State or is received by or comes into possession or control of such person within the State; (3) intrastate, interstate, or international telecommunications sourced to this State pursuant to section 29 of P.L.2005, c.126 (C.54:32B-3.4); (4) (Deleted by amendment, P.L.1995, c.184); (5) energy sold, exchanged or delivered in this State for use in this State; (6) utility service sold, exchanged or delivered in this State for use in this State; (7) mail processing services in connection with printed advertising material distributed in this State; (8) (Deleted by amendment, P.L.2005, c.126); and (9) services the benefit of which are received in this State.

(z)"Director" means the Director of the Division of Taxation in the State Department of the Treasury, or any officer, employee or agency of the Division of Taxation in the Department of the Treasury duly authorized by the director (directly, or indirectly by one or more redelegations of authority) to perform the functions mentioned or described in this act.

(aa) "Lease or rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration. A "lease or rental" may include future options to purchase or extend.

(1)"Lease or rental" does not include:

(A)A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(B)A transfer of possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of $100 or one percent of the total required payments; or

(C)Providing tangible personal property or a specified digital product along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subparagraph, an operator must do more than maintain, inspect, or set-up the tangible personal property or specified digital product.

(2)"Lease or rental" does include agreements covering motor vehicles and trailers where the amount of consideration may be increased or decreased by reference to the amount realized upon sale or disposition of the property as defined in 26 U.S.C. s.7701(h)(1).

(3)The definition of "lease or rental" provided in this subsection shall be used for the purposes of this act regardless of whether a transaction is characterized as a lease or rental under generally accepted accounting principles, the federal Internal Revenue Code or other provisions of federal, state or local law.

(bb) (Deleted by amendment, P.L.2005, c.126).

(cc) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points.

"Telecommunications service" shall include such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over Internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

"Telecommunications service" shall not include:

(1)(Deleted by amendment, P.L.2008, c.123);

(2)(Deleted by amendment, P.L.2008, c.123);

(3)(Deleted by amendment, P.L.2008, c.123);

(4)(Deleted by amendment, P.L.2008, c.123);

(5)(Deleted by amendment, P.L.2008, c.123);

(6)(Deleted by amendment, P.L.2008, c.123);

(7)data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(8)installation or maintenance of wiring or equipment on a customer's premises;

(9)tangible personal property;

(10) advertising, including but not limited to directory advertising;

(11) billing and collection services provided to third parties;

(12) internet access service;

(13) radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance, and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in section 47 U.S.C. s.522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in section 47 C.F.R. 20.3;

(14)ancillary services; or

(15)digital products delivered electronically, including but not limited to software, music, video, reading materials, or ringtones.

For the purposes of this subsection:

"ancillary service" means a service that is associated with or incidental to the provision of telecommunications services, including but not limited to detailed telecommunications billing, directory assistance, vertical service, and voice mail service;

"conference bridging service" means an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. Conference bridging service does not include the telecommunications services used to reach the conference bridge;

"detailed telecommunications billing service" means an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement;

"directory assistance" means an ancillary service of providing telephone number information or address information or both;

"vertical service" means an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services; and

"voice mail service" means an ancillary service that enables the customer to store, send, or receive recorded messages. Voice mail service does not include any vertical service that a customer may be required to have to utilize the voice mail service.

(dd) (1) "Intrastate telecommunications" means a telecommunications service that originates in one United States state or a United States territory or possession or federal district, and terminates in the same United States state or United States territory or possession or federal district.

(2)"Interstate telecommunications" means a telecommunications service that originates in one United States state or a United States territory or possession or federal district, and terminates in a different United States state or United States territory or possession or federal district.

(3)"International telecommunications" means a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. "United States" includes the District of Columbia or a United States territory or possession.

(ee) (Deleted by amendment, P.L.2008, c.123)

(ff) "Natural gas" means any gaseous fuel distributed through a pipeline system.

(gg) "Energy" means natural gas or electricity.

(hh) "Utility service" means the transportation or transmission of natural gas or electricity by means of mains, wires, lines or pipes, to users or customers.

(ii) "Self-generation unit" means a facility located on the user's property, or on property purchased or leased from the user by the person owning the self-generation unit and such property is contiguous to the user's property, which generates electricity to be used only by that user on the user's property and is not transported to the user over wires that cross a property line or public thoroughfare unless the property line or public thoroughfare merely bifurcates the user's or self-generation unit owner's otherwise contiguous property.

(jj) "Co-generation facility" means a facility the primary purpose of which is the sequential production of electricity and steam or other forms of useful energy which are used for industrial or commercial heating or cooling purposes and which is designated by the Federal Energy Regulatory Commission, or its successor, as a "qualifying facility" pursuant to the provisions of the "Public Utility Regulatory Policies Act of 1978," Pub.L.95-617.

(kk) "Non-utility" means a company engaged in the sale, exchange or transfer of natural gas that was not subject to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to December 31, 1997.

(ll) "Pre-paid calling service" means the right to access exclusively telecommunications services, which shall be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

(mm) "Mobile telecommunications service" means the same as that term is defined in the federal "Mobile Telecommunications Sourcing Act,'' 4 U.S.C. s.124 (Pub.L.106-252).

(nn) (Deleted by amendment, P.L.2008, c.123)

(oo) (1) "Sales price" is the measure subject to sales tax and means the total amount of consideration, including cash, credit, property, and services, for which personal property or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(A)The seller's cost of the property sold;

(B)The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, and any other expense of the seller;

(C)Charges by the seller for any services necessary to complete the sale;

(D)Delivery charges;

(E)(Deleted by amendment, P.L.2011, c.49); and

(F)(Deleted by amendment, P.L.2008, c.123).

(2)"Sales price" does not include:

(A)Discounts, including cash, term, or coupons that are not reimbursed by a third party, that are allowed by a seller and taken by a purchaser on a sale;

(B)Interest, financing, and carrying charges from credit extended on the sale of personal property or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(C)Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(D)The amount of sales price for which food stamps have been properly tendered in full or part payment pursuant to the federal Food Stamp Act of 1977, Pub.L.95-113 (7 U.S.C. s.2011 et seq.); or

(E)Credit for any trade-in of property of the same kind accepted in part payment and intended for resale if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

(3)"Sales price" includes consideration received by the seller from third parties if:

(A)The seller actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(B)The seller has an obligation to pass the price reduction or discount through to the purchaser;

(C)The amount of the consideration attributable to the sale is fixed and determinable by the seller at the time of the sale of the item to the purchaser; and

(D)One of the following criteria is met:

(i)the purchaser presents a coupon, certificate, or other documentation to the seller to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any seller to whom the coupon, certificate, or documentation is presented;

(ii) the purchaser identifies himself to the seller as a member of a group or organization entitled to a price reduction or discount; provided however, that a preferred customer card that is available to any patron does not constitute membership in such a group; or

(iii) the price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

(4)In the case of a bundled transaction that includes a telecommunications service, an ancillary service, internet access, or an audio or video programming service, if the price is attributable to products that are taxable and products that are nontaxable, the portion of the price attributable to the nontaxable products is subject to tax unless the provider can identify by reasonable and verifiable standards such portion from its books and records that are kept in the regular course of business for other purposes, including non-tax purposes.

(pp) "Purchase price" means the measure subject to use tax and has the same meaning as "sales price."

(qq) "Sales tax" means the tax imposed on certain transactions pursuant to the provisions of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

(rr) "Delivery charges" means charges by the seller for preparation and delivery to a location designated by the purchaser of personal property or services including, but not limited to, transportation, shipping, postage, handling, crating, and packing. If a shipment includes both exempt and taxable property, the seller should allocate the delivery charge by using: (1) a percentage based on the total sales price of the taxable property compared to the total sales price of all property in the shipment; or (2) a percentage based on the total weight of the taxable property compared to the total weight of all property in the shipment. The seller shall tax the percentage of the delivery charge allocated to the taxable property but is not required to tax the percentage allocated to the exempt property.

(ss) "Direct mail" means printed material delivered or distributed by United States mail or other delivery service to a mass audience or to addresses on a mailing list provided by the purchaser or at the direction of the purchaser in cases in which the cost of the items are not billed directly to the recipients. "Direct mail" includes tangible personal property supplied directly or indirectly by the purchaser to the direct mail seller for inclusion in the package containing the printed material. "Direct mail" does not include multiple items of printed material delivered to a single address.

(tt) "Streamlined Sales and Use Tax Agreement" means the agreement entered into as governed and authorized by the "Uniform Sales and Use Tax Administration Act," P.L.2001, c.431 (C.54:32B-44 et seq.).

(uu) "Alcoholic beverages" means beverages that are suitable for human consumption and contain one-half of one percent or more of alcohol by volume.

(vv) (Deleted by amendment, P.L.2011, c.49)

(ww) "Landscaping services" means services that result in a capital improvement to land other than structures of any kind whatsoever, such as: seeding, sodding or grass plugging of new lawns; planting trees, shrubs, hedges, plants; and clearing and filling land.

(xx) "Investigation and security services" means:

(1)investigation and detective services, including detective agencies and private investigators, and fingerprint, polygraph, missing person tracing and skip tracing services;

(2)security guard and patrol services, including bodyguard and personal protection, guard dog, guard, patrol, and security services;

(3)armored car services; and

(4)security systems services, including security, burglar, and fire alarm installation, repair or monitoring services.

(yy) "Information services" means the furnishing of information of any kind, which has been collected, compiled, or analyzed by the seller, and provided through any means or method, other than personal or individual information which is not incorporated into reports furnished to other people.

(zz) "Specified digital product" means an electronically transferred digital audio-visual work, digital audio work, or digital book; provided however, that a digital code which provides a purchaser with a right to obtain the product shall be treated in the same manner as a specified digital product.

(aaa) "Digital audio-visual work" means a series of related images which, when shown in succession, impart an impression of motion, together with accompanying sounds, if any.

(bbb) "Digital audio work" means a work that results from the fixation of a series of musical, spoken, or other sounds, including a ringtone.

(ccc) "Digital book" means a work that is generally recognized in the ordinary and usual sense as a book.

(ddd) "Transferred electronically" means obtained by the purchaser by means other than tangible storage media.

(eee) "Ringtone" means a digitized sound file that is downloaded onto a device and that may be used to alert the purchaser with respect to a communication.

L.1966, c.30, s.2; amended 1968, c.106, s.1; 1972, c.27, s.1; 1980, c.61, s.1; 1987, c.254; 1989, c.123, s.1; 1990, c.40, s.1; 1993, c.10, s.1; 1995, c.184, s.1; 1997, c.162, s.17; 1998, c.99, s.1; 1999, c.248, s.1; 2002, c.45, s.1; 2005, c.126, s.1; 2006, c.44, s.1; 2008, c.123, s.1; 2011, c.49, s.1; 2014, c.13, s.4.



Section 54:32B-2.1 - Filing Of List Of Persons Excluded From Tax On Telecommunications; Required

54:32B-2.1. Filing of list of persons excluded from tax on telecommunications; required
A person required to collect the tax imposed by subsection (f) of section 3 of P.L.1966, c.30 (C.54:32B-3) shall within 30 days of the operative date of this section, and annually as prescribed by the director thereafter, file with the director a list of the known names and addresses of persons that the person required to collect the tax provides telecommunications excluded from taxation pursuant to paragraph (2) of subsection (cc) of section 2 of P.L.1966, c.30 (C.54:32B-2).

L.1990,c.40,s.8.



Section 54:32B-3 - Imposition Of Sales Tax.

54:32B-3 Imposition of sales tax.

3.There is imposed and there shall be paid a tax of 7% upon:

(a)The receipts from every retail sale of tangible personal property or a specified digital product for permanent use or less than permanent use, and regardless of whether continued payment is required, except as otherwise provided in this act.

(b)The receipts from every sale, except for resale, of the following services:

(1)Producing, fabricating, processing, printing or imprinting tangible personal property or a specified digital product, performed for a person who directly or indirectly furnishes the tangible personal property or specified digital product, not purchased by him for resale, upon which such services are performed.

(2)Installing tangible personal property or a specified digital product, or maintaining, servicing, repairing tangible personal property or a specified digital product not held for sale in the regular course of business, whether or not the services are performed directly or by means of coin-operated equipment or by any other means, and whether or not any tangible personal property or specified digital product is transferred in conjunction therewith, except (i) such services rendered by an individual who is engaged directly by a private homeowner or lessee in or about his residence and who is not in a regular trade or business offering his services to the public, (ii) such services rendered with respect to personal property exempt from taxation hereunder pursuant to section 13 of P.L.1980, c.105 (C.54:32B-8.1), (iii) (Deleted by amendment, P.L.1990, c.40), (iv) any receipts from laundering, dry cleaning, tailoring, weaving, or pressing clothing, and shoe repairing and shoeshining and (v) services rendered in installing property which, when installed, will constitute an addition or capital improvement to real property, property or land, other than landscaping services and other than installing carpeting and other flooring.

(3)Storing all tangible personal property not held for sale in the regular course of business; the rental of safe deposit boxes or similar space; and the furnishing of space for storage of tangible personal property by a person engaged in the business of furnishing space for such storage.

"Space for storage" means secure areas, such as rooms, units, compartments or containers, whether accessible from outside or from within a building, that are designated for the use of a customer and wherein the customer has free access within reasonable business hours, or upon reasonable notice to the furnisher of space for storage, to store and retrieve property. Space for storage shall not include the lease or rental of an entire building, such as a warehouse or airplane hangar.

(4)Maintaining, servicing or repairing real property, other than a residential heating system unit serving not more than three families living independently of each other and doing their cooking on the premises, whether the services are performed in or outside of a building, as distinguished from adding to or improving such real property by a capital improvement, but excluding services rendered by an individual who is not in a regular trade or business offering his services to the public, and excluding garbage removal and sewer services performed on a regular contractual basis for a term not less than 30 days.

(5)Mail processing services for printed advertising material, except for mail processing services in connection with distribution of printed advertising material to out-of-State recipients.

(6) (Deleted by amendment, P.L.1995, c.184).

(7)Utility service provided to persons in this State, any right or power over which is exercised in this State.

(8)Tanning services, including the application of a temporary tan provided by any means.

(9)Massage, bodywork or somatic services, except such services provided pursuant to a doctor's prescription.

(10) Tattooing, including all permanent body art and permanent cosmetic make-up applications, except such services provided pursuant to a doctor's prescription in conjunction with reconstructive breast surgery.

(11) Investigation and security services.

(12) Information services.

(13) Transportation services originating in this State and provided by a limousine operator, as permitted by law, except such services provided in connection with funeral services.

(14) Telephone answering services.

(15) Radio subscription services.

Wages, salaries and other compensation paid by an employer to an employee for performing as an employee the services described in this subsection are not receipts subject to the taxes imposed under this subsection (b).

Services otherwise taxable under paragraph (1) or (2) of this subsection (b) are not subject to the taxes imposed under this subsection, where the tangible personal property or specified digital product upon which the services were performed is delivered to the purchaser outside this State for use outside this State.

(c) (1) Receipts from the sale of prepared food in or by restaurants, taverns, or other establishments in this State, or by caterers, including in the amount of such receipts any cover, minimum, entertainment or other charge made to patrons or customers, except for meals especially prepared for and delivered to homebound elderly, age 60 or older, and to disabled persons, or meals prepared and served at a group-sitting at a location outside of the home to otherwise homebound elderly persons, age 60 or older, and otherwise homebound disabled persons, as all or part of any food service project funded in whole or in part by government or as part of a private, nonprofit food service project available to all such elderly or disabled persons residing within an area of service designated by the private nonprofit organization; and

(2)Receipts from sales of food and beverages sold through vending machines, at the wholesale price of such sale, which shall be defined as 70% of the retail vending machine selling price, except sales of milk, which shall not be taxed. Nothing herein contained shall affect other sales through coin-operated vending machines taxable pursuant to subsection (a) above or the exemption thereto provided by section 21 of P.L.1980, c.105 (C.54:32B-8.9).

The tax imposed by this subsection (c) shall not apply to food or drink which is sold to an airline for consumption while in flight.

(3)For the purposes of this subsection:

"Food and beverages sold through vending machines" means food and beverages dispensed from a machine or other mechanical device that accepts payment; and

"Prepared food" means:

(i)A. food sold in a heated state or heated by the seller; or

B. two or more food ingredients mixed or combined by the seller for sale as a single item, but not including food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the Food and Drug Administration in Chapter 3, part 401.11 of its Food Code so as to prevent food borne illnesses; or

C.food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food;

provided however, that

(ii)"prepared food" does not include the following sold without eating utensils:

A.food sold by a seller whose proper primary NAICS classification is manufacturing in section 311, except subsector 3118 (bakeries);

B.food sold in an unheated state by weight or volume as a single item; or

C.bakery items, including bread, rolls, buns, biscuits, bagels, croissants, pastries, donuts, danish, cakes, tortes, pies, tarts, muffins, bars, cookies, and tortillas.

(d)The rent for every occupancy of a room or rooms in a hotel in this State, except that the tax shall not be imposed upon a permanent resident.

(e) (1) Any admission charge to or for the use of any place of amusement in the State, including charges for admission to race tracks, baseball, football, basketball or exhibitions, dramatic or musical arts performances, motion picture theaters, except charges for admission to boxing, wrestling, kick boxing or combative sports exhibitions, events, performances or contests which charges are taxed under any other law of this State or under section 20 of P.L.1985, c.83 (C.5:2A-20), and, except charges to a patron for admission to, or use of, facilities for sporting activities in which such patron is to be a participant, such as bowling alleys and swimming pools. For any person having the permanent use or possession of a box or seat or lease or a license, other than a season ticket, for the use of a box or seat at a place of amusement, the tax shall be upon the amount for which a similar box or seat is sold for each performance or exhibition at which the box or seat is used or reserved by the holder, licensee or lessee, and shall be paid by the holder, licensee or lessee.

(2)The amount paid as charge of a roof garden, cabaret or other similar place in this State, to the extent that a tax upon such charges has not been paid pursuant to subsection (c) hereof.

(f) (1) The receipts from every sale, except for resale, of intrastate, interstate, or international telecommunications services and ancillary services sourced to this State in accordance with section 29 of P.L.2005, c.126 (C.54:32B-3.4).

(2)(Deleted by amendment, P.L.2008, c.123)

(g)(Deleted by amendment, P.L.2008, c.123)

(h)Charges in the nature of initiation fees, membership fees or dues for access to or use of the property or facilities of a health and fitness, athletic, sporting or shopping club or organization in this State, except for: (1) membership in a club or organization whose members are predominantly age 18 or under; and (2) charges in the nature of membership fees or dues for access to or use of the property or facilities of a health and fitness, athletic, sporting or shopping club or organization that is exempt from taxation pursuant to paragraph (1) of subsection (a) of section 9 of P.L.1966, c.30 (C.54:32B-9), or that is exempt from taxation pursuant to paragraph (1) or (2) of subsection (b) of section 9 of P.L.1966, c.30 and that has complied with subsection (d) of section 9 of P.L.1966, c.30.

(i)The receipts from parking, storing or garaging a motor vehicle, excluding charges for the following: residential parking; employee parking, when provided by an employer or at a facility owned or operated by the employer; municipal parking, storing or garaging; receipts from charges or fees imposed pursuant to section 3 of P.L.1993, c.159 (C.5:12-173.3) or pursuant to an agreement between the Casino Reinvestment Development Authority and a casino operator in effect on the date of enactment of P.L.2007, c.105; and receipts from parking, storing or garaging a motor vehicle subject to tax pursuant to any other law or ordinance.

For the purposes of this subsection, "municipal parking, storing or garaging" means any motor vehicle parking, storing or garaging provided by a municipality or county, or a parking authority thereof.

L.1966, c.30, s.3; amended 1966, c.53, s.1; 1966, c.132, s.1; 1967, c.25, s.1; 1970, c.7, s.1; 1974, c.170; 1977, c.54; 1977, c.252; 1979, c.86, s.23; 1979, c.170; 1979, c.274; 1980, c.61, s.2; 1980, c.105, s.12; 1980, c.107, s.1; 1982, c.227, s.1; 1987, c.268, s.1; 1989, c.123, s.2; 1990, c.40, s.2; 1992, c.11, s.1; 1995, c.184, s.2; 1997, c.162, s.18; 1998, c.99, s.2; 1999, c.248, s.2; 2002, c.45, s.2; 2005, c.126, s.2; 2006, c.44, s.2; 2007, c.105; 2008, c.123, s.2; 2011, c.49, s.2; 2013, c.193.



Section 54:32B-3.1 - Sourcing Of Retail Sale Of Product; Definitions.

54:32B-3.1 Sourcing of retail sale of product; definitions.

26. a. The retail sale, excluding lease or rental, of a product shall be sourced as follows:

(1)If the product is received by the purchaser at a business location of the seller, then the sale shall be sourced to that business location.

(2)If the product is not received by the purchaser at a business location of the seller, then the sale shall be sourced to the location where receipt by the purchaser (or the purchaser's donee, designated as such by the purchaser) occurs, including the location indicated by instructions for delivery to the purchaser (or donee), known to the seller.

(3)If paragraphs (1) and (2) of this subsection do not apply, then the sale shall be sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith.

(4)If paragraphs (1), (2), and (3) of this subsection do not apply, then the sale shall be sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, if use of this address does not constitute bad faith.

(5)If the rules of paragraph (1), (2), (3), or (4) of this subsection do not apply, including the circumstance in which the seller is without sufficient information to apply the previous rules, then the location shall be determined by the address from which tangible personal property was shipped, from which the digital good or the computer software delivered electronically was first available for transmission by the seller, or from which the service was provided (disregarding for these purposes any location that merely provided the digital transfer of the product sold).

b.The lease or rental of tangible personal property, other than property identified in subsection c. or subsection d. of this section, shall be sourced as follows:

(1)If a lease or rental that requires recurring periodic payments, then the first periodic payment shall be sourced the same as a retail sale in accordance with the provisions of subsection a. of this section. Periodic payments made subsequent to the first payment shall be sourced to the primary property location for each period covered by the payment. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location shall not be altered by intermittent use at different locations, such as use of business property that accompanies employees on business trips and service calls.

(2)If a lease or rental does not require recurring periodic payments, then the payment shall be sourced the same as a retail sale in accordance with the provisions of subsection a. of this section.

(3)This subsection shall not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.

c.The lease or rental of motor vehicles, trailers, semi-trailers, or aircraft that do not qualify as transportation equipment, as defined in subsection d. of this section, shall be sourced as follows:

(1)If a lease or rental requires recurring periodic payments, then each periodic payment shall be sourced to the primary property location. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, if use of this address does not constitute bad faith. This location shall not be altered by intermittent use at different locations.

(2)If a lease or rental does not require recurring periodic payments, then the payment shall be sourced the same as a retail sale in accordance with the provisions of subsection a. of this section.

(3)This subsection shall not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.

d.The retail sale, including lease or rental, of transportation equipment shall be sourced the same as a retail sale in accordance with the provisions of subsection a. of this section, notwithstanding the exclusion of lease or rental under subsection a. of this section.

e.For the purposes of this section,

"Transportation equipment" means:

(1)Locomotives and railcars that are utilized for the carriage of persons or property in interstate commerce;

(2)Trucks and truck-tractors with a Gross Vehicle Weight Rating (GVWR) of 10,001 pounds or greater, trailers, semi-trailers, or passenger buses that are:

A.Registered through the International Registration Plan; and

B.Operated under authority of a carrier authorized and certificated by the U.S. Department of Transportation or another federal authority to engage in the carriage of persons or property in interstate commerce;

(3)Aircraft that are operated by air carriers authorized and certificated by the U.S. Department of Transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce; or

(4)Containers designed for use on and component parts attached or secured on the items set forth in subsections (d)(1) through (d)(3); and

"Receive" and "receipt" mean:

(1)Taking possession of tangible personal property,

(2).Making first use of services, or

(3)Taking possession or making first use of digital goods, whichever comes first.

The terms "receive" and "receipt" do not include possession by a shipping company on behalf of the purchaser.

L.2005,c.126,s.26.



Section 54:32B-3.3 - Direct Mail Form, Information To Seller.

54:32B-3.3 Direct mail form, information to seller.

28. a. Notwithstanding the general sourcing provisions of section 26 of P.L.2005, c.126 (C.54:32B-3.1), a purchaser of direct mail that is not a holder of a direct pay permit shall provide to the seller in conjunction with the purchase either a direct mail form or information to show the jurisdictions to which the direct mail is delivered to recipients.

(1)Upon receipt of the direct mail form, the seller shall be relieved of all obligations to collect, pay, or remit the applicable tax and the purchaser shall be obligated to pay or remit the applicable tax on a direct pay basis. A direct mail form shall remain in effect for all future sales of direct mail by the seller to the purchaser until it is revoked in writing.

(2)Upon receipt of information from the purchaser showing the jurisdictions to which the direct mail is delivered to recipients, the seller shall collect the tax according to the delivery information provided by the purchaser. In the absence of bad faith, the seller shall be relieved of any further obligation to collect tax on any transaction for which the seller has collected tax pursuant to the delivery information provided by the purchaser.

b.If the purchaser of direct mail does not have a direct pay permit and does not provide the seller with either a direct mail form or delivery information, as required by subsection a. of this section, the seller shall collect the tax according to paragraph (5) of subsection a. of section 26 of P.L.2005, c.126 (C.54:32B-3.1). Nothing in this subsection shall limit a purchaser's obligation for sales or use tax to any state to which the direct mail is delivered.

c.If a purchaser of direct mail provides the seller with documentation of direct pay authority, the purchaser shall not be required to provide a direct mail form or delivery information to the seller.

L.2005,c.126,s.28.



Section 54:32B-3.4 - Sourcing Of Certain Telecommunication Services; Definitions.

54:32B-3.4 Sourcing of certain telecommunication services; definitions.

29. a. Notwithstanding the general sourcing provisions of section 26 of P.L.2005, c.126 (C.54:32B-3.1), except for the telecommunication services enumerated in subsection c. of this section, the sale of telecommunication service sold on a call-by-call basis shall be sourced to:

(1)each level of taxing jurisdiction where the call originates and terminates in that jurisdiction; or

(2)each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

b.Except for the telecommunication services enumerated in subsection c. of this section, a sale of telecommunications services sold on a basis other than a call-by-call basis shall be sourced to the customer's place of primary use.

c.The sale of the following telecommunication services shall be sourced to each level of taxing jurisdiction as follows:

(1)A sale of mobile telecommunications services other than air-to-ground radiotelephone service and prepaid calling service shall be sourced to the customer's place of primary use as required by the federal "Mobile Telecommunications Sourcing Act," 4 U.S.C. s.116 et seq.

(2)A sale of post-paid calling service shall be sourced to the origination point of the telecommunications signal as first identified by either:

(a)the seller's telecommunications system; or

(b)information received by the seller from its service provider, if the system used to transport such signals is not that of the seller.

(3)A sale of prepaid calling service or a sale of a prepaid wireless calling service shall be sourced in accordance with the general sourcing provisions of section 26 of P.L.2005, c.126 (C.54:32B-3.1); provided however, that in the case of a sale of prepaid wireless calling service, the rule provided in paragraph (5) of subsection a. of that section shall include as an option the location associated with the mobile telephone number.

(4)A sale of a private communication service shall be sourced as follows:

(a)Service for a separate charge related to a customer channel termination point shall be sourced to each level of jurisdiction in which such customer channel termination point is located.

(b)Service for which all customer termination points are located entirely within one jurisdiction or levels of jurisdiction shall be sourced to such jurisdiction in which the customer channel termination points are located.

(c)Service for segments of a channel between two customer channel termination points located in different jurisdictions and which segments of channel are separately charged shall be sourced fifty percent to each level of jurisdiction in which the customer channel termination points are located.

(d)Service for segments of a channel located in more than one jurisdiction or levels of jurisdiction and which segments of channel are not separately billed shall be sourced to each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.

(5) A sale of an ancillary service shall be sourced to the customer's place of primary use.

d.For the purposes of this section:

"Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft;

"Ancillary service" means a service that is associated with or incidental to the provision of telecommunication services, including but not limited to detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

"Call-by-call basis" means any method of charging for telecommunications services in which the price is measured by individual calls;

"Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points;

"Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, then the end user of the telecommunications service is the customer of the telecommunication service, but this provision applies only for the purpose of sourcing sales of telecommunications services under this section. "Customer" does not include a reseller of telecommunications service or, for mobile telecommunications service, a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area;

"Customer channel termination point" means the location where the customer either inputs or receives the communications;

"End user" means the person who utilizes the telecommunication service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity;

"Home service provider" has the same meaning as that term is defined by the federal "Mobile Telecommunications Sourcing Act," 4 U.S.C. s.124;

"Mobile telecommunications service" has the same meaning as that term is defined by the federal "Mobile Telecommunications Sourcing Act," 4 U.S.C. s.124;

"Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which shall be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" shall be within the licensed service area of the home service provider;

"Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by a charge made to a telephone number which is not associated with the origination or termination of the telecommunications service. A post-paid calling service includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service except it is not exclusively a telecommunications service;

"Prepaid calling service" means the right to access exclusively telecommunications services, which shall be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

"Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other non-telecommunications services, including the download of digital products delivered electronically, content, and ancillary services, which must be paid for in advance and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

"Private communication service" means a telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

"Service address" means

(1)The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid;

(2)If the location in paragraph (1) of this definition is not known, "service address" means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, in the case that the system used to transport such signals is not that of the seller; or

(3)If the locations in paragraphs (1) and (2) of this definition are not known, "service address" means the location of the customer's place of primary use.

L.2005, c.126, s.29; amended 2008, c.123, s.3.



Section 54:32B-4 - Tax Bracket Schedule.

54:32B-4 Tax bracket schedule.

4. a. For the purpose of adding and collecting the tax imposed by this act, or an amount equal as nearly as possible or practicable to the average equivalent thereof, to be reimbursed to the seller by the purchaser, a seller shall use one of the two following options:

(1)a tax shall be calculated based on the following formula:

Amount of SaleAmount of Tax
$0.01 to $0.10No Tax
0.11 to 0.19$0.01
0.20 to 0.32 0.02
0.33 to 0.47 0.03
0.48 to 0.62 0.04
0.63 to 0.77 0.05
0.78 to 0.90 0.06
0.91 to $1.10 0.07

and in addition to a tax of $0.07 on each full dollar, a tax shall be collected on each part of a dollar in excess of a full dollar, in accordance with the above formula; or

(2)tax shall be calculated to the third decimal place. One-half cent ($0.005) or higher shall be rounded up to the next cent; less than $0.005 shall be dropped in order to round the result down.

Sellers may compute the tax due on a transaction on either an item or an invoice basis.

b.(Deleted by amendment, P.L.2008, c.123)

L.1966, c.30, s.4; amended 1970, c.7, s.2; 1982, c.227, s.2; 1990, c.40, s.3; 1992, c.11, s.2; 1993, c.10, s.2; 2005, c.126, s.3; 2006, c.44, s.3; 2008, c.123, s.4.



Section 54:32B-4.1 - Rate Of Tax Imposed From July 15, 2006 Through September 30, 2006.

54:32B-4.1 Rate of tax imposed from July 15, 2006 through September 30, 2006.
19. Notwithstanding the provisions of sections 3 and 6 of P.L.1966, c.30 (C.54:32B-3 and 54:32B-6) to the contrary, from July 15, 2006 through September 30, 2006 the rate of tax imposed pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) shall be 7%.

L.2006,c.44,s.19.



Section 54:32B-4.2 - Partial Tax Exemption For Sale, Use Of Certain Boats.

54:32B-4.2 Partial tax exemption for sale, use of certain boats.

1.Notwithstanding the provisions of P.L.1966, c. 30 (C.54:32B-1 et seq.) to the contrary, receipts from the sale of a boat or other vessel are exempt to the extent of 50 percent of the tax imposed under section 3 of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-3) and the maximum amount of tax imposed and collected on the sale or use of a boat or other vessel shall not exceed $20,000.

L.2015, c.170, s.1.



Section 54:32B-5 - Receipts Subject To Taxes.

54:32B-5 Receipts subject to taxes.

5. a. (1) Except as otherwise provided in this act, receipts received from all sales made and services rendered on and after January 3, 1983 but prior to July 1, 1990, are subject to the taxes imposed under subsections (a), (b), (c), and (f) of section 3 of this act at the rate, if any, in effect for such sales and services on June 30, 1990, except if the property so sold is delivered or the services so sold are rendered on or after July 1, 1990 but prior to July 1, 1992, in which case the tax shall be computed and paid at the rate of 7%; provided, however, that if a service or maintenance agreement taxable under this act covers any period commencing on or after January 3, 1983 and ending after June 30, 1990 but prior to July 1, 1992, the receipts from such agreement are subject to tax at the rate, if any, applicable to each period as set forth hereinabove and shall be apportioned on the basis of the ratio of the number of days falling within each of the said periods to the total number of days covered thereby.

(2)Except as otherwise provided in this act, receipts received from all sales made and services rendered on and after July 1, 1990 but prior to July 1, 1992, are subject to the taxes imposed under subsections (a), (b), (c) and (f) of section 3 of this act at the rate of 7%, except if the property so sold is delivered or the services so sold are rendered on or after July 1, 1992 but prior to July 15, 2006, in which case the tax shall be computed and paid at the rate of 6%, provided, however, that if a service or maintenance agreement taxable under this act covers any period commencing on or after July 1, 1990, and ending after July 1, 1992, the receipts from such agreement are subject to tax at the rate applicable to each period as set forth hereinabove and shall be apportioned on the basis of the ratio of the number of days falling within each of the said periods to the total number of days covered thereby.

(3)Except as otherwise provided in this act, receipts received from all sales made and services rendered on and after July 1, 1992 but prior to July 15, 2006, are subject to the taxes imposed under subsections (a), (b), (c), (f) and (g) of section 3 of P.L.1966, c.30 (C.54:32B-3) at the rate of 6%, except if the property so sold is delivered or the services so sold are rendered on or after July 15, 2006, in which case the tax shall be computed and paid at the rate of 7%, provided, however, that if a service or maintenance agreement taxable under this act covers any period commencing on or after July 1, 1992, and ending after July 15, 2006, the receipts from such agreement are subject to tax at the rate applicable to each period as set forth hereinabove and shall be apportioned on the basis of the ratio of the number of days falling within each of the said periods to the total number of days covered thereby; provided however, if a service or maintenance agreement in effect on July 14, 2006 covers billing periods ending after July 15, 2006, the seller shall charge and collect from the purchaser a tax on such sales at the rate of 6%, unless the billing period starts on or after July 15, 2006 in which case the seller shall charge and collect a tax at the rate of 7%.

b. (1) The tax imposed under subsection (d) of section 3 shall be paid at the rate of 7% upon any occupancy on and after July 1, 1990 but prior to July 1, 1992, although such occupancy is pursuant to a prior contract, lease or other arrangement. If an occupancy, taxable under this act, covers any period on or after January 3, 1983 but prior to July 1, 1990, the rent for the period of occupancy prior to July 1, 1990 shall be taxed at the rate of 6%. If rent is paid on a weekly, monthly or other term basis, the rent applicable to each period as set forth hereinabove shall be apportioned on the basis of the ratio of the number of days falling within each of the said periods to the total number of days covered thereby.

(2)The tax imposed under subsection (d) of section 3 shall be paid at the rate of 6% upon any occupancy on and after July 1, 1992 but prior to July 15, 2006, although such occupancy is pursuant to a prior contract, lease or other arrangement. If an occupancy, taxable under this act, covers any period on or after July 1, 1990 but prior to July 1, 1992, the rent for the period of occupancy prior to July 1, 1992 shall be taxed at the rate of 7%. If rent is paid on a weekly, monthly or other term basis, the rent applicable to each period as set forth hereinabove shall be apportioned on the basis of the ratio of the number of days falling within each of the said periods to the total number of days covered thereby.

(3)The tax imposed under subsection (d) of section 3 shall be paid at the rate of 7% upon any occupancy on and after July 15, 2006, although such occupancy is pursuant to a prior contract, lease or other arrangement. If an occupancy, taxable under this act, covers any period on or after July 1, 1992 but prior to July 15, 2006, the rent for the period of occupancy prior to July 15, 2006 shall be taxed at the rate of 6%. If rent is paid on a weekly, monthly or other term basis, the rent applicable to each period as set forth hereinabove shall be apportioned on the basis of the ratio of the number of days falling within each of the said periods to the total number of days covered thereby.

c. (1) Except as otherwise hereinafter provided, the tax imposed under subsection (e) of section 3 shall be applicable at the rate of 7% to any admission to or for the use of facilities of a place of amusement occurring on or after July 1, 1990 but prior to July 1, 1992, whether or not the admission charge has been paid prior to July 1, 1990, unless the tickets were actually sold and delivered, other than for resale, prior to July 1, 1990 and the tax imposed under this act during the period January 3, 1983 through June 30, 1990 shall have been paid.

(2)Except as otherwise hereinafter provided, the tax imposed under subsection (e) of section 3 shall be applicable at the rate of 6% to any admission to or for the use of facilities of a place of amusement occurring on or after July 1, 1992 but prior to July 15, 2006, whether or not the admission charge has been paid prior to July 1, 1992, unless the tickets were actually sold and delivered, other than for resale, prior to July 1, 1992 and the tax imposed under this act during the period July 1, 1990 through December 31, 1990 shall have been paid.

(3)Except as otherwise hereinafter provided, the tax imposed under subsection (e) of section 3 shall be applicable at the rate of 7% to any admission to or for the use of facilities of a place of amusement occurring on or after July 15, 2006, whether or not the admission charge has been paid prior to that date, unless the tickets were actually sold and delivered, other than for resale, prior to July 15, 2006 and the tax imposed under this act during the period July 1, 1992 through July 14, 2006 shall have been paid.

d. (1) Sales made on and after July 1, 1990 but prior to July 1, 1992 to contractors, subcontractors or repairmen of materials, supplies, or services for use in erecting structures for others, or building on, or otherwise improving, altering or repairing real property of others shall be subject to the taxes imposed by subsections (a) and (b) of section 3 and section 6 hereof at the rate of 7%; provided, however, that if such sales are made for use in performance of a contract which is either of a fixed price not subject to change or modification, or entered into pursuant to the obligation of a formal written bid which cannot be altered or withdrawn, and, in either case, such contract was entered into or such bid was made on or after January 3, 1983 but prior to July 1, 1990, such sales shall be subject to tax at the rate of 6%, but the vendor shall charge and collect from the purchaser a tax on such sales at the rate of 7%.

(2)Sales made on or after July 1, 1992 but prior to July 15, 2006 to contractors, subcontractors or repairmen of materials, supplies, or services for use in erecting structures for others, or building on, or otherwise improving, altering or repairing real property of others shall be subject to the taxes imposed by subsections (a) and (b) of section 3 and section 6 hereof at the rate of 6%; provided, however, that if such sales are made for use in performance of a contract which is either of a fixed price not subject to change or modification, or entered into pursuant to the obligation of a formal written bid which cannot be altered or withdrawn, and, in either case, such contract was entered into or such bid was made on or after July 1, 1990, but prior to July 1, 1992, such sales shall be subject to tax at the rate of 7%.

(3)Sales made on or after July 15, 2006 to contractors, subcontractors or repairmen of materials, supplies, or services for use in erecting structures for others, or building on, or otherwise improving, altering or repairing real property of others shall be subject to the taxes imposed by subsections (a) and (b) of section 3 and section 6 hereof at the rate of 7%; provided, however, that if such sales are made for use in performance of a contract which is either of a fixed price not subject to change or modification, or entered into pursuant to the obligation of a formal written bid which cannot be altered or withdrawn, and, in either case, such contract was entered into or such bid was made on or after July 1, 1992, but prior to July 15, 2006, such sales shall be subject to tax at the rate of 6%, but the seller shall charge and collect from the purchaser a tax on such sales at the rate of 7%.

e. (1) As to sales other than those referred to in d. above, the taxes imposed under subsections (a) and (b) of section 3 and section 6 hereof, and the taxes imposed under subsection (f) of section 3 and section 6 hereof, upon receipts received on or after July 1, 1990 and on or before December 31, 1990, shall be at the rate in effect on June 30, 1990, in case of sales made or services rendered pursuant to a written contract entered on or after January 3, 1983 but prior to July 1, 1990, and accompanied by a deposit or partial payment of the contract price, except in the case of a contract which, in the usage of trade, is not customarily accompanied by a deposit or partial payment of the contract price, but the vendor shall charge and collect from the purchaser on such sales at the rate of 7%, which tax shall be reduced to the rate, if any, in effect on June 30, 1990, only by a claim for refund filed by the purchaser with the director within 90 days after receipt of said receipts and otherwise pursuant to the provisions of section 20 of P.L.1966, c.30 (C.54:32B-20). A claim for refund shall not be allowed if there has been no deposit or partial payment of the contract price unless the claimant shall establish by clear and convincing evidence that, in the usage of trade, such contracts are not customarily accompanied by a deposit or partial payment of the contract price.

(2)As to sales other than those referred to in d. above, the taxes imposed under subsections (a) and (b) of section 3 and section 6 hereof, and the taxes imposed under subsections (f) and (g) of section 3 and section 6 hereof, upon receipts received on or after July 15, 2006 and on or before December 31, 2006, shall be at the rate in effect on July 14, 2006, in case of sales made or services rendered pursuant to a written contract entered on or after July 1, 1992 but prior to July 15, 2006, and accompanied by a deposit or partial payment of the contract price, except in the case of a contract which, in the usage of trade, is not customarily accompanied by a deposit or partial payment of the contract price, but the seller shall charge and collect from the purchaser on such sales at the rate of 7%, which tax shall be reduced to the rate, if any, in effect on July 14, 2006, only by a claim for refund filed by the purchaser with the director within 90 days after receipt of said receipts and otherwise pursuant to the provisions of section 20 of P.L.1966, c.30 (C.54:32B-20). A claim for refund shall not be allowed if there has been no deposit or partial payment of the contract price unless the claimant shall establish by clear and convincing evidence that, in the usage of trade, such contracts are not customarily accompanied by a deposit or partial payment of the contract price.

f. (1) The taxes imposed under subsections (a), (b), (c) and (f) of section 3 upon receipts received on or after July 1, 1990 but prior to July 1, 1992 shall be at the rate, if any, in effect on June 30, 1990 in the case of sales made or services rendered, if delivery of the property which was the subject matter of the sale has been completed or such services have been entirely rendered prior to July 1, 1990.

(2)The taxes imposed under subsections (a), (b), (c) and (f) of section 3 upon receipts received on or after July 1, 1992 but prior to July 15, 2006 shall be at the rate of 7% in the case of sales made or services rendered, where delivery of the property which was the subject matter of the sale has been completed or such services have been entirely rendered on or after July 1, 1990 but prior to July 1, 1992.

(3)The taxes imposed under subsections (a), (b), (c), (f) and (g) of section 3 upon receipts received on or after July 15, 2006 shall be at the rate of 6% in the case of sales made or services rendered, where delivery of the property which was the subject matter of the sale has been completed or such services have been entirely rendered on or after July 1, 1992 but prior to July 15, 2006.

g.The director is empowered to promulgate rules and regulations to implement the provisions of this section.

L.1966, c.30, s.5; amended 1966, c.53, s.2; 1970, c.7, s.3; 1970, c.25; 1982, c.227, s.3; 1990, c.40, s.4; 1992, s.11, s.3; 2006, c.44, s.4; 2011, c.49, s.3.



Section 54:32B-6 - Imposition Of Compensating Use Tax.

54:32B-6 Imposition of compensating use tax.

6.Unless property or services have already been or will be subject to the sales tax under this act, there is hereby imposed on and there shall be paid by every person a use tax for the use within this State of 7%, except as otherwise exempted under this act, (A) of any tangible personal property or specified digital product purchased at retail, including energy, provided however, that electricity consumed by the generating facility that produced it shall not be subject to tax, (B) of any tangible personal property or specified digital product manufactured, processed or assembled by the user, if items of the same kind of tangible personal property or specified digital products are offered for sale by him in the regular course of business, or if items of the same kind of tangible personal property are not offered for sale by him in the regular course of business and are used as such or incorporated into a structure, building or real property, (C) of any tangible personal property or specified digital product, however acquired, where not acquired for purposes of resale, upon which any taxable services described in paragraphs (1) and (2) of subsection (b) of section 3 of P.L.1966, c.30 (C.54:32B-3) have been performed, (D) of intrastate, interstate, or international telecommunications services described in subsection (f) of section 3 of P.L.1966, c.30, (E) (Deleted by amendment, P.L.1995, c.184), (F) of utility service provided to persons in this State for use in this State, provided however, that utility service used by the facility that provides the service shall not be subject to tax, (G) of mail processing services described in paragraph (5) of subsection (b) of section 3 of P.L.1966, c.30 (C.54:32B-3), (H) (Deleted by amendment, P.L.2008, c.123), (I) of any services subject to tax pursuant to subsection (11), (12), (13), (14) or (15) of subsection (b) of section 3 of P.L.1966, c.30 (C.54:32B-3), and (J) of access to or use of the property or facilities of a health and fitness, athletic, sporting or shopping club or organization in this State. For purposes of clause (A) of this section, the tax shall be at the applicable rate, as set forth hereinabove, of the consideration given or contracted to be given for such property or for the use of such property including delivery charges made by the seller, but excluding any credit for property of the same kind accepted in part payment and intended for resale. For the purposes of clause (B) of this section, the tax shall be at the applicable rate, as set forth hereinabove, of the price at which items of the same kind of tangible personal property or specified digital products are offered for sale by the user, or if items of the same kind of tangible personal property are not offered for sale by the user in the regular course of business and are used as such or incorporated into a structure, building or real property the tax shall be at the applicable rate, as set forth hereinabove, of the consideration given or contracted to be given for the tangible personal property manufactured, processed or assembled by the user into the tangible personal property the use of which is subject to use tax pursuant to this section, and the mere storage, keeping, retention or withdrawal from storage of tangible personal property or specified digital products by the person who manufactured, processed or assembled such property shall not be deemed a taxable use by him. For purposes of clause (C) of this section, the tax shall be at the applicable rate, as set forth hereinabove, of the consideration given or contracted to be given for the service, including the consideration for any tangible personal property or specified digital product transferred in conjunction with the performance of the service, including delivery charges made by the seller. For the purposes of clause (D) of this section, the tax shall be at the applicable rate on the charge made by the telecommunications service provider; provided however, that for prepaid calling services and prepaid wireless calling services the tax shall be at the applicable rate on the consideration given or contracted to be given for the prepaid calling service or prepaid wireless calling service or the recharge of the prepaid calling service or prepaid wireless calling service. For purposes of clause (F) of this section, the tax shall be at the applicable rate on the charge made by the utility service provider. For purposes of clause (G) of this section, the tax shall be at the applicable rate on that proportion of the amount of all processing costs charged by a mail processing service provider that is attributable to the service distributed in this State. For purposes of clause (I) of this section, the tax shall be at the applicable rate on the charge made by the service provider. For purposes of clause (J) of this section, the tax shall be at the applicable rate on the charges in the nature of initiation fees, membership fees or dues.

L.1966, c.30, s.6; amended 1966, c.53, s.3; 1970, c.7, s.4; 1982, c.227, s.4; 1989, c.350, s.1; 1990, c.40, s.5; 1992, c.11, s.4; 1995, c.184, s.3; 1997, c.162, s.19; 1998, c.99, s.3; 1999, c.248, s.3; 2002, c.45, s.3; 2005, c.126, s.4; 2006, c.44, s.5; 2008, c.123, s.5; 2011, c.49, s.4.



Section 54:32B-6.1 - Exemptions From Compensating Use Tax.

54:32B-6.1 Exemptions from compensating use tax.

2. a. Notwithstanding the provisions of P.L.1966, c. 30 (C.54:32B-1 et seq.) to the contrary, the use within this State of a boat or other vessel for temporary periods, not totaling more than 30 calendar days in a calendar year, shall not be subject to the compensating use tax imposed by section 6 of P.L.1966, c.30 (C.54:32B-6), provided that:

(1)the boat or other vessel is legally operated by the resident purchaser and meets all current requirements pursuant to applicable federal law or pursuant to a federally-approved numbering system for boats and vessels adopted by another state, and

(2)the resident purchaser is not engaged in or carrying on in this State any employment, trade, business, or profession in which the boat or vessel will be used in this State.

b.If any of the conditions specified by subsection a. of this section have not been met, or after having been met fail to continue to be met, the exemption provided by subsection a. of this section shall not apply.

L.2015, c.170, s.2.



Section 54:32B-7 - Special Rules For Computing Price And Consideration.

54:32B-7 Special rules for computing price and consideration.

7. (a) The retail sales tax imposed under subsection (a) of section 3 and the compensating use tax imposed under section 6, when computed in respect to tangible personal property and specified digital products wherever manufactured, processed or assembled and used by such manufacturer, processor or assembler in the regular course of business within this State, shall be based on the price at which items of the same kind of tangible personal property or specified digital products are offered for sale by him.

(b)Tangible personal property or a specified digital product, which has been purchased by a resident of the State of New Jersey outside of this State for use outside of this State and subsequently becomes subject to the compensating use tax imposed under this act, shall be taxed on the basis of the purchase price of such property or product, provided, however:

(1)That where a taxpayer affirmatively shows that the property or the product was used outside such State by him for more than six months prior to its use within this State, such property or product shall be taxed on the basis of current market value of the property or the product at the time of its first use within this State. The value of such property or product, for compensating use tax purposes, may not exceed its cost.

(2)That the compensating use tax on such tangible personal property or specified digital product brought into this State (other than for complete consumption or for incorporation into real property located in this State) and used in the performance of a contract or subcontract within this State by a purchaser or user for a period of less than six months may be based, at the option of the taxpayer, on the fair rental value of such property or product for the period of use within this State.

(c)Leased tangible personal property or specified digital product which has been purchased outside this State for lease outside of this State and subsequently becomes subject to the compensating use tax imposed under this act shall be taxed on the basis of the purchase price of such property or product, provided however, that the compensating use tax on such property or product brought into and used within this State may be based on the total of the lease payments attributable to the lease of that property or product attributable to the period of the lease remaining after first use in this State.

(d)Sales tax imposed on the lease or rental of tangible personal property or a specified digital product in New Jersey shall be based on either the total of the periodic payments required under the agreement or the original purchase price of the property or product. The full amount of sales tax due on the complete term of a lease or rental for more than six months shall be remitted with the monthly or quarterly sales and use tax return due for the period in which the leased personal property or product was delivered to the lessee in this State. However, if the tax is paid on a lease or rental based on the original purchase price of the tangible personal property or specified digital product, a subsequent lease or rental of the same property or product shall not be subject to the tax imposed under P.L.1966, c.30 (C.54:32B-1 et seq.).

If leased property or a product is subsequently removed on a permanent basis from this State, the lessee shall be entitled to a refund of the tax allocable to the portion of the lease or rental that remains in effect after the property or the product has been removed from this State, but only if the other state does not allow a credit for the sales or use tax paid to this State on the lease or rental transaction, and further, in the case of property or a product removed to a state that imposes or computes tax on leases or rentals based on a lump sum or accelerated basis, only if the other state also allows a corresponding refund with respect to the lease of property or product upon which a sales or use tax is due and paid to this State.

(e)The purchase of energy shall be subject to the compensating use tax imposed under section 6 on the basis of the purchase price of the energy, including any charges for utility service.

L.1966, c.30, s.7; amended 1989, c.123, s.3; 1997, c.162, s.20; 2005, C.126, s.5; 2006, c.44, s.6; 2011, c.49, s.5.



Section 54:32B-7.1 - Sales Tax Imposed On Sale Of Certain Race Horses; Refunds, Certain.

54:32B-7.1 Sales tax imposed on sale of certain race horses; refunds, certain.

1. a. The sale of a race horse through a claiming race within the State shall be subject to the sales tax imposed by section 3 of P.L.1966, c.30 (C.54:32B-3) on the sales price.

b.Notwithstanding the provisions of subsection a. of this section, the purchaser of the horse in the second or a subsequent sale through a claiming race of that horse within the State during a single calendar year shall be allowed a refund on that portion of the tax paid by the purchaser on the amount of the total sales price that does not exceed the highest of any prior sales price paid for the same horse within the State during that calendar year. Such claim for refund may be made by the purchaser by filing a claim, within four years of the date of purchase, with the New Jersey Division of Taxation for a refund of that part of the sales tax paid. If no previous purchases have been made within the calendar year, no such refund shall be allowed.

c.Each holder of a permit to conduct horse racing in this State pursuant to P.L.1940, c.17 (C.5:5-22 et seq.) shall maintain and make available to the Division of Taxation, upon reasonable request, an accurate and detailed list of those sales that may result in a refund claim pursuant to this section.

L.1993,c.226,s.1; amended 2005, c.126, s.6.



Section 54:32B-8.1 - Exemption For Certain Medical Supplies, Equipment; Definitions.

54:32B-8.1 Exemption for certain medical supplies, equipment; definitions.

13. a. Receipts from sales of the following sold for human use are exempt from the tax imposed under the "Sales and Use Tax Act":

(1)drugs sold pursuant to a doctor's prescription;

(2)over-the-counter drugs;

(3)diabetic supplies;

(4)prosthetic devices;

(5)tampons or like products;

(6)medical oxygen;

(7)human blood and its derivatives;

(8)durable medical equipment for home use;

(9)mobility enhancing equipment sold by prescription; and

(10) repair and replacement parts for any of the foregoing exempt devices and equipment.

b.As used in this section:

"Drug" means a compound, substance or preparation, and any component of a compound, substance or preparation, other than food and food ingredients, dietary supplements or alcoholic beverages:

(1)recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, and supplement to any of them; or

(2)intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease; or

(3)intended to affect the structure or any function of the body.

"Over-the-counter-drug" means a drug that contains a label which identifies the product as a drug, required by 21 CFR 201.66. The label includes:

(1)a "Drug Facts" panel or

(2)a statement of the "active ingredient" or "active ingredients" with a list of those ingredients contained in the compound, substance or preparation. "Over-the-counter drug" does not include a grooming and hygiene product.

"Grooming and hygiene product" is soap or cleaning solution, shampoo, toothpaste, mouthwash, anti-perspirant, or sun tan lotion or screen, regardless of whether the item meets the definition of "over-the-counter drug."

"Prescription" means an order, formula or recipe issued in any form of oral, written, electronic, or other means of transmission by a duly licensed practitioner authorized by the laws of this State.

"Prosthetic device" means a replacement, corrective, or supportive device including repair and replacement parts for same worn on or in the body in order to:

(1)artificially replace a missing portion of the body; or

(2)prevent or correct a physical deformity or malfunction; or

(3)support a weak or deformed portion of the body.

"Durable medical equipment" means equipment, including repair and replacement parts, but not including mobility enhancing equipment, that:

(1)can withstand repeated use;

(2)is primarily and customarily used to serve a medical purpose;

(3)is generally not useful to a person in the absence of illness or injury; and

(4)is not worn in or on the body.

"Mobility enhancing equipment" means equipment, including repair and replacement parts, other than durable medical equipment, that:

(1)is primarily and customarily used to provide or increase the ability to move from one place to another and which is appropriate for use either at home or in a motor vehicle; and

(2)is not generally used by persons with normal mobility; and

(3)does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer.

c.Receipts from sales of supplies purchased for use in providing medical services for compensation, but not transferred to the purchaser of the service in conjunction with the performance of the service, shall be considered taxable receipts from retail sales notwithstanding the exemption from the tax imposed under the "Sales and Use Tax Act" provided under this section.

L.1980, c.105, s.13; amended 1982, c.227, s.5; 1987, c.383; 2005, c.126, s.7; 2008, c.123, s.6.



Section 54:32B-8.2 - Food Items, Certain, Exemption From Tax; Definitions.

54:32B-8.2 Food items, certain, exemption from tax; definitions.

14. a. Receipts from the following are exempt from the tax imposed under the "Sales and Use Tax Act:" sales of food and food ingredients and dietary supplements, sold for human consumption off the premises where sold but not including (1) candy, and (2) soft drinks, all of which shall be subject to the retail sales and compensating use taxes.

b.The exemption in this section is not applicable to prepared food subject to tax under subsection (c) of section 3 of the Sales and Use Tax Act (C.54:32B-3).

c.As used in this section:

"Candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" does not include any preparation containing flour or requiring refrigeration;

"Dietary supplement" means any product, other than tobacco, intended to supplement the diet, that:

(1)contains one or more of the following dietary ingredients: a vitamin; a mineral; an herb or other botanical; an amino acid; a dietary substance for use by humans to supplement the diet by increasing the total dietary intake; a concentrate, metabolite, constituent, extract, or combination of any ingredient described herein;

(2)is intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or if not intended for ingestion in such a form, is not represented as conventional food and is not represented for use as a sole item of a meal or of the diet; and

(3)is required to be labeled as a dietary supplement, identifiable by the "Supplemental Facts" box found on the label and as required pursuant to 21 C.F.R. s.101.36;

"Food and food ingredients" means substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. "Food and food ingredients" does not include alcoholic beverages or tobacco;

"Soft drinks" means non-alcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" does not include beverages that contain: milk or milk products; soy, rice or similar milk substitutes; or greater than fifty percent of vegetable or fruit juice by volume; and

"Tobacco" means cigarettes, cigars, chewing or pipe tobacco, or any other item that contains tobacco.

L.1980, c.105, s.14; amended 1980, c.107, s.2; 2005, c.126, s.8; 2008, c.123, s.7.



Section 54:32B-8.3 - Food Sold In Schools

54:32B-8.3. Food sold in schools
Receipts from sales of food sold in an elementary or secondary school cafeteria, sales of food sold in an institution of higher education or in a fraternity, sorority or eating club operated in connection therewith, to students of such an institution are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 15, eff. Sept. 11, 1980.



Section 54:32B-8.4 - Clothing, Footwear, Exemption From Tax; Definitions.

54:32B-8.4 Clothing, footwear, exemption from tax; definitions.

16. a. Receipts from sales of articles of clothing and footwear for human use are exempt from the tax imposed under the "Sales and Use Tax Act." This exemption does not apply to fur clothing, clothing accessories or equipment, sport or recreational equipment, or protective equipment.

b.Receipts from sales of protective equipment necessary for the daily work of the user are exempt from the tax imposed under the "Sales and Use Tax Act."

c.Receipts from sales of sewing materials, such as fabrics, thread, knitting yarn, buttons and zippers, purchased by noncommercial purchasers for incorporation into clothing as a constituent part thereof, are exempt from the tax imposed under the "Sales and Use Tax Act."

d.As used in this section:

"Clothing" means all human wearing apparel suitable for general use. Clothing shall not include: clothing accessories or equipment, sport or recreational equipment, protective equipment, sewing equipment and supplies, or sewing materials that become part of clothing.

"Clothing accessories or equipment" means incidental items worn on the person or in conjunction with clothing.

"Fur clothing" means clothing that is required to be labeled as a fur product under 15 U.S.C. s.69, and the value of the fur components in the product is more than three times the value of the next most valuable tangible component. For the purposes of this section, "fur" means any animal skin or part thereof with hair, fleece, or fur fibers attached thereto, either in its raw or processed state, but shall not include such skins that have been converted into leather or suede, or which in processing the hair, fleece, or fur fiber has been completely removed.

"Protective equipment" means items for human wear and designed as protection of the wearer against injury or disease or as protections against damage or injury of other persons or property but not suitable for general use.

"Sport or recreational equipment" means items designed for human use and worn in conjunction with an athletic or recreational activity that are not suitable for general use.

L.1980, c.105, s.16; amended 2005, c.126, s.9; 2008, c.123, s.8.



Section 54:32B-8.5 - Newspapers, Magazines, Periodicals, Certain, Exemptions From Tax.

54:32B-8.5 Newspapers, magazines, periodicals, certain, exemptions from tax.
17. a. Receipts from sales of:

(1)newspapers,

(2)magazines and periodicals sold by subscription, and

(3)membership periodicals

are exempt from the tax imposed under the "Sales and Use Tax Act," whether or not accessed by electronic means.

b.For the purposes of this section, a "membership periodical" is any periodical distributed by a nonprofit organization to its members as a benefit of membership in the organization.

L.1980,c.105,s.17; amended 2006, c.44, s.7.



Section 54:32B-8.6 - Casual Sales, Exemption From Tax.

54:32B-8.6 Casual sales, exemption from tax.

18.Receipts from casual sales except as to sales of motor vehicles, whether for use on the highways or otherwise, except as to sales of boats or vessels registered or subject to registration under the "New Jersey Boat Act of 1962," P.L.1962, c.73 (C.12:7-34.36 et seq.), and all amendments and supplements thereto, are exempt from the tax imposed under the "Sales and Use Tax Act." A manufactured home, as defined in subsection d. of section 3 of P.L.1983, c.400 (C.54:4-1.4) shall not be deemed a motor vehicle for the purposes of this section.

L.1980,c.105,s.18; amended 1983, c.400, s.7; 1989, c.123, s.4; 2005, c.126, s.10.



Section 54:32B-8.7 - Utilities.

54:32B-8.7 Utilities.

19. Receipts from the following are exempt from the tax imposed under the Sales and Use Tax Act: sales of gas other than natural gas, water, steam, or fuel delivered to consumers through mains, lines, pipe, or in containers or bulk.

L.1980,c.105,s.19; amended 1990, c.40, s.6; 1997, c.162, s.21.



Section 54:32B-8.8 - Motor, Airplane Or Railroad Fuels.

54:32B-8.8 Motor, airplane or railroad fuels.

20.Receipts from sales of motor fuel, racing gasoline, liquefied petroleum gas, and aviation fuel as those fuels are defined by section 2 of P.L.2010, c.22 (C.54:39-102); and sales of fuel to an airline for use in its airplanes or to a railroad for use in its locomotives are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c.105, s.20; amended 2010, c.22, s.54.



Section 54:32B-8.9 - Exemption For Certain Sales From Coin-operated Vending Machines.

54:32B-8.9 Exemption for certain sales from coin-operated vending machines.

21.Receipts from sales of tangible personal property sold through coin-operated vending machines at $0.25 or less, provided the retailer is primarily engaged in making such sales and maintains records satisfactory to the director are exempt from the tax imposed under the "Sales and Use Tax Act".

L.1980,c.105,s.21; amended 1999, c.249.



Section 54:32B-8.10 - Sales Not Within Taxing Power Of State

54:32B-8.10. Sales not within taxing power of state
Receipts from sales not within the taxing power of this State under the Constitution of the United States are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 22, eff. Sept. 11, 1980.



Section 54:32B-8.11 - Transportation Charges, Exceptions.

54:32B-8.11 Transportation charges, exceptions.
23. Receipts from charges for the transportation of persons or property are exempt from the tax imposed under the "Sales and Use Tax Act," except for delivery charges; transportation services provided by a limousine operator; and the transportation of energy.

L.1980,c.105,s.23; amended 1997, c.162, s.22; 2006, c.44, s.8.



Section 54:32B-8.12 - Tax Exemption For Marine Terminal Services, Certain Vessels

54:32B-8.12. Tax exemption for marine terminal services, certain vessels
24. Receipts from sales or charges for repairs, alterations or conversion of commercial ships or any component thereof including cargo containers of any type whatsoever, barges and other vessels of 50-ton burden or over, primarily engaged in interstate or foreign commerce, machinery, apparatus and equipment for use at a marine terminal facility in loading, unloading and handling cargo carried by those commercial ships, barges and other vessels, and storage and other services rendered with respect to such loading, unloading and handling cargo at a marine terminal facility, ferryboats that are primarily engaged in the transportation of passengers during peak hours of commutation, or other vessels, regardless of tonnage, primarily engaged in commercial fishing or shell fishing, including equipment necessary for harvesting fish, shellfish and other crustaceans and aquatic organisms, or other vessels primarily engaged in commercial party boat (head boat) sport fishing and subject to annual inspection by the United States Coast Guard, and of governmentally-owned ships, barges and other vessels and property used by or purchased for the use of such vessels, machinery, apparatus and equipment for fuel, provisions, supplies, maintenance and repairs (other than articles purchased for the original equipping of a new ship) are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980,c.105,s.24; amended 1981, c.218, s.1; 1988, c.53; 1999, c.273.



Section 54:32B-8.13 - Sales, Use Tax Exempt, Machinery, Apparatus, Etc.

54:32B-8.13 Sales, use tax exempt, machinery, apparatus, etc.

25. Receipts from the following are exempt from the tax imposed under the Sales and Use Tax Act:

a. Sales of machinery, apparatus or equipment for use or consumption directly and primarily in the production of tangible personal property by manufacturing, processing, assembling or refining;

b. Sales of machinery, apparatus or equipment for use or consumption directly and primarily in the production, generation, transmission or distribution of gas, electricity, refrigeration, steam or water for sale or in the operation of sewerage systems;

c. Sales of telephones, telephone lines, cables, central office equipment or station apparatus, or other machinery, equipment or apparatus, or comparable telegraph equipment to a service provider subject to the jurisdiction of the Board of Public Utilities or the Federal Communications Commission, for use directly and primarily in receiving at destination or initiating, transmitting and switching telephone, telegraph or interactive telecommunications service for sale to the general public;

d. Sales of machinery, apparatus, equipment, building materials, or structures or portions thereof, used directly and primarily for cogeneration in a cogeneration facility. As used in this subsection, "cogeneration facility" means a facility the primary purpose of which is the sequential production of electricity and steam or other forms of useful energy which are used for industrial or commercial heating or cooling purposes and which is designated by the Federal Energy Regulatory Commission, or its successor, as a "qualifying facility" pursuant to the provisions of the "Public Utility Regulatory Policies Act of 1978," Pub.L.95-617. The Director of the Office of Energy in the Department of Environmental Protection, in consultation with the Director of the Division of Taxation, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations establishing technical specifications for eligibility for the exemption provided in this subsection;

e. Sales of machinery, apparatus or equipment, including transponders, earth stations, microwave dishes, transmitters and receivers which have a useful life exceeding one year, other than that used in the construction or operation of towers, to a commercial broadcaster operating under a broadcasting license issued by the Federal Communications Commission or to a provider of cable/satellite television program services who may or may not operate under a broadcasting license issued by the Federal Communications Commission for use or consumption directly and primarily in the production or transmission of radio or television information transmitted, delivered or archived through any medium or method.

The exemptions granted under this section shall not be construed to apply to sales, otherwise taxable, of machinery, equipment or apparatus whose use is incidental to the activities described in subsections a., b., c., d. and e. of this section.

The exemptions granted in this section shall not apply to energy, motor vehicles, or to parts with a useful life of one year or less or tools or supplies used in connection with the machinery, equipment or apparatus described in this section.

L.1980,c.105,s.25; amended 1985, c.266; 1989, c.2, s.1; 1995, c.317; 1996, c.26, s.18; 1997, c.162, s.23.



Section 54:32B-8.14 - Sales Of Tangible Personal Property, Specified Digital Products For Use In R&d Exempt; Exceptions.

54:32B-8.14 Sales of tangible personal property, specified digital products for use in R&D exempt; exceptions.

26.Receipts from sales of tangible personal property, except energy, and specified digital products purchased for use or consumption directly and exclusively in research and development in the experimental or laboratory sense are exempt from the tax imposed under the Sales and Use Tax Act. Such research and development shall not be deemed to include the ordinary testing or inspection of materials or products for quality control, efficiency surveys, management studies, consumer surveys, advertising, promotions or research in connection with literary, historical or similar projects.

L.1980, c.105, s.26; amended 1997, c.162, s.24; 2008, c.123, s.9; 2011, c.49, s.6.



Section 54:32B-8.15 - Exemption From Taxation For Certain Wrapping Supplies.

54:32B-8.15 Exemption from taxation for certain wrapping supplies.
27. Sales or use of wrapping paper, wrapping twine, bags, cartons, tape, rope, labels, nonreturnable containers, reusable milk containers, and all other wrapping supplies when such use is incidental to the delivery of any tangible personal property and containers for use in a "farming enterprise" as defined pursuant to section 28 of P.L.1980, c.105 (C.54:32B-8.16) are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980,c.105,s.23; amended 1999, c.314, s.1; 2006, c.44, s.9.



Section 54:32B-8.16 - Tangible Personal Property, Etc. For Use On Farms, Exceptions; Terms Defined.

54:32B-8.16 Tangible personal property, etc. for use on farms, exceptions; terms defined.

28. a. Receipts from sales of tangible personal property and production and conservation services to a farmer for use and consumption directly and primarily in the production, handling and preservation for sale of agricultural or horticultural commodities at the farming enterprise of that farmer are exempt from the tax imposed under the "Sales and Use Tax Act."

b.The exemptions provided by subsection a. of this section shall not apply to sales of:

(1)automobiles;

(2)energy; or

(3)materials used to construct a building or structure, other than a silo, greenhouse, grain bin, or manure handling equipment.

c.For the purposes of this section:

"Agricultural or horticultural commodities" means tangible personal property produced through the raising of plants or animals useful to people, including but not limited to: forages and sod crops; livestock; grains and feed crops; dairy animals and products; poultry and poultry products; game animals and fur-bearing animals; honey and other apiary products; the products of aquaculture; trees and forest products; fruits, nuts and berries; vegetables; and nursery, floral, ornamental and greenhouse products; and

"Farming enterprise" means a facility used primarily for the raising of agricultural or horticultural commodities for sale, including but not limited to truck farms, ranches, orchards, nurseries, greenhouses or other similar facilities.

L.1980,c.105,s.28; amended 1997, c.162, s.25; 1997, c.293, s.1; 1999, c.314, s.2.



Section 54:32B-8.16A - Rules, Regulations.

54:32B-8.16a Rules, regulations.

2.The director shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq), regulations concerning the implementation of section 28 of P.L.1980, c.105, as amended by section 1 of P.L.1997, c.293( C.54:32B-8.16).

L.1997,c.293,s.2.



Section 54:32B-8.17 - Tangible Personal Property Sold By Mortician, Undertaker Or Funeral Director

54:32B-8.17. Tangible personal property sold by mortician, undertaker or funeral director
Receipts from sales of tangible personal property sold by a mortician, undertaker or funeral director are exempt from the tax imposed under the Sales and Use Tax Act, but all tangible personal property sold to a mortician, undertaker or funeral director for use in the conducting of funerals shall not be deemed a sale for resale and shall not be exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 29, eff. Sept. 11, 1980.



Section 54:32B-8.18 - Films, Records, Etc. Used Through Medium Of Theaters, Radio And Television Broadcasting Stations

54:32B-8.18. Films, records, etc. used through medium of theaters, radio and television broadcasting stations
Receipts from sales of films, records, tapes or any type of visual or sound transcriptions to, or produced for exhibition in or use through the medium of, theaters and radio and television broadcasting stations or networks, and not used for advertising purposes are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 30, eff. Sept. 11, 1980.



Section 54:32B-8.19 - Property Taxable Under Municipal Ordinance.

54:32B-8.19 Property taxable under municipal ordinance.
31. Receipts from sales of tangible personal property and services taxable under any municipal ordinance which was adopted pursuant to P.L.1947, c.71 (C.40:48-8.15 et seq.) and was in effect on April 27, 1966 are exempt from the tax imposed under the Sales and Use Tax Act, subject to the following conditions:

a.To the extent that the tax that is or would be imposed under section 3 of P.L.1966, c.30 (C.54:32B-3) is greater than the tax imposed by such ordinance, such sales shall not be exempt under this section; and

b.Irrespective of the rate of tax imposed by such ordinance, such sales shall be exempt only to the extent that the rate of taxation imposed by the ordinance exceeds 6%, except that the combined rate of taxation imposed under the ordinance and under this section shall not exceed 13%.

L.1980,c.105,s.31; amended 1981, c.461, s.12; 1982, c.125, s.5; 1982, c.227, s.6; 1990, c.40, s.7; 1992, c.11, s.5; 2006, c.44, s.10.



Section 54:32B-8.20 - Materials Used To Induce Or Cause Refining Or Chemical Process

54:32B-8.20. Materials used to induce or cause refining or chemical process
Receipts from sales of materials, such as chemicals and catalysts, used to induce or cause a refining or chemical process, where such materials are an integral or essential part of the processing operation, but do not become a component part of the finished product are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 32, eff. Sept. 11, 1980.



Section 54:32B-8.21 - School Textbooks, Exemption From Tax.

54:32B-8.21 School textbooks, exemption from tax.

33.Receipts from sales of school textbooks for use by students in a school, college, university or other educational institution, approved as such by the Department of Education or by the New Jersey Commission on Higher Education, when the educational institution, upon forms and pursuant to regulations prescribed by the director, has declared the books are required for school purposes and the purchaser has supplied the seller with the form at the time of the sale are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980,c.105,s.33; amended 2005, c.126, s.11.



Section 54:32B-8.22 - Sales Tax Exemption For Certain Services, Supplies To Certain Exempt Organizations.

54:32B-8.22 Sales tax exemption for certain services, supplies to certain exempt organizations.
34. Receipts from sales made to contractors or repairmen of materials, supplies or services for exclusive use in erecting structures or building on, or otherwise improving, altering or repairing real property of:

a.Organizations described in subsections (a) and (b) of section 9 of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-9) that are exempt from the tax imposed under the "Sales and Use Tax Act";

b.Qualified businesses within an enterprise zone as authorized in section 20 of the "New Jersey Urban Enterprise Zones Act," P.L.1983, c.303 (C. 52:27H-79); and

c.Housing sponsors who have obtained financing for housing projects pursuant to the "New Jersey Housing and Mortgage Finance Agency Law of 1983," P.L.1983, c.530 (C.55:14K-1 et seq.), which projects have received other federal, State or local subsidies in order to achieve financial feasibility are exempt from the tax imposed under the "Sales and Use Tax Act," provided any person seeking to qualify for the exemption shall do so pursuant to such rules and regulations and upon forms as shall be prescribed by the director.

For the purposes of this section, a qualified business within an enterprise zone shall include any urban renewal entity established pursuant to P.L.1961, c.40 (C.40:55C-40 et seq.), provided, however, that the entity is the sole owner of an operating company which is a qualified business pursuant to subsection c. of section 3 of P.L.1983, c.303 (C.52:27H-62), and that the entity and its operating company are situated within the same zone.

L.1980,c.105,s.34; amended 1983, c.303, s.31; 1988, c.83, s.1; 1988, c.93, s.5; 2006, c.34, s.2.



Section 54:32B-8.25 - Bible Or Similar Sacred Scripture

54:32B-8.25. Bible or similar sacred scripture
Receipts from sales of the Bible or similar sacred scripture of a bona fide church or religious denomination are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 37, eff. Sept. 11, 1980.



Section 54:32B-8.26 - Flags Of The United States Of America Or State Of New Jersey

54:32B-8.26. Flags of the United States of America or State of New Jersey
Receipts from sales of the flag of the United States of America and of the flag of the State of New Jersey are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 38, eff. Sept. 11, 1980.



Section 54:32B-8.27 - Locomotives, Railroad Cars, Other Railroad Rolling Stock And Related Materials

54:32B-8.27. Locomotives, railroad cars, other railroad rolling stock and related materials
Receipts from sales of locomotives, railroad cars and other railroad rolling stock, including repair and replacement parts therefor, track materials, and communication, signal and power transmission equipment, to a railroad whose rates are regulated by the Interstate Commerce Commission or by the Board of Public Utilities are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 39, eff. Sept. 11, 1980.



Section 54:32B-8.28 - Buses For Public Transportation

54:32B-8.28. Buses for public transportation
40. Receipts from sales of buses for public passenger transportation, including repair and replacement parts and labor therefor, to bus companies whose rates are regulated by the Interstate Commerce Commission or the Department of Transportation or to an affiliate of said bus companies or to common or contract carriers for their use in the transportation of children to and from school are exempt from the tax imposed under the Sales and Use Tax Act. For the purposes of this section "affiliate" means a corporation whose stock is wholly owned by the regulated bus company or whose stock is wholly owned by the same persons who own all the stock of the regulated bus company.

L.1980,c.105,s.40; amended 1991,c.497,s.1.



Section 54:32B-8.29 - Sales Tax Exemptions

54:32B-8.29. Sales tax exemptions
Receipts from sales of production machinery, apparatus or equipment for use or consumption directly and primarily in the publication of newspapers in the production departments of a newspaper plant or in the production of tangible personal property for sale by persons engaged in the business of commercial printing, periodical, book, manifold business form, greeting card or miscellaneous publishing and typesetting, photoengraving, electrotyping and stereotyping and lithographic platemaking, including, but not limited to: engraving, enlarging and development equipment, internal process cameras and news and other similar transmission equipment, composing and pressroom apparatus and equipment, binding apparatus and equipment, type fonts, lead, mats, ink, plates, conveyors, stackers, sorting, bundling, stuffing, labeling and wrapping equipment and supplies for any of the foregoing are exempt from the tax imposed under the Sales and Use Tax Act; but sales of motor vehicles, typewriters, and other equipment and supplies otherwise taxable under this act are not exempt.

L. 1980, c. 105, s. 41, eff. Sept. 11, 1980. Amended by L. 1985, c. 440, s. 1, eff. March 1, 1986.



Section 54:32B-8.30 - Advertising To Be Published In A Newspaper

54:32B-8.30. Advertising to be published in a newspaper
Receipts from the sales of advertising to be published in a newspaper are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980, c. 105, s. 42, eff. Sept. 11, 1980.



Section 54:32B-8.32 - Gold Or Silver And Storage

54:32B-8.32. Gold or silver and storage
Receipts from the sales of gold or silver and storage thereof, in the form traded on any contract market or other board of trade or exchange licensed by the Federal Commodity Futures Trading Commission as defined in the Commodity Exchange Act, as amended are exempt from the tax imposed under the Sales and Use Tax Act; provided that the sale shall have been in fulfillment of the obligations of a contract for future delivery of gold or silver, or an option to purchase or sell such commodity, entered into on and in accordance with the rules of such licensed contract or options market; provided, further that this exemption shall not apply with respect to any gold or silver subsequently converted to use by a purchaser and in such event such purchaser shall be liable for the sales and use tax imposed thereunder.

L.1980, c. 105, s. 44, eff. Sept. 11, 1980.



Section 54:32B-8.33 - Solar Energy Devices Or Systems

54:32B-8.33. Solar energy devices or systems
Receipts from sales of solar energy devices or systems designed to provide heating or cooling, or electrical or mechanical power by collecting and transferring solar-generated energy and including mechanical or chemical devices for storing solar generated energy are exempt from the tax imposed under the Sales and Use Tax Act. The Director of the Division of Energy Planning and Conservation in the Department of Energy shall establish standards with respect to the technical sufficiency of solar energy systems for purposes of qualification for exemption.

L.1980, c. 105, s. 45, eff. Sept. 11, 1980.



Section 54:32B-8.35 - Exemption For Receipts From Aircraft Sales, Repairs.

54:32B-8.35 Exemption for receipts from aircraft sales, repairs.

1.Receipts from:

a.sales of aircraft and repairs thereto including machinery or equipment to be installed on such aircraft and replacement parts therefor when utilized by an air carrier as defined by the Civil Aeronautics Board or the Code of Federal Regulations having its principal place of operations within the State and engaging in interstate, foreign, or intrastate air commerce; and

b.repairs on aircraft having a maximum certificated takeoff weight, as contained in the certificate type issued by the Federal Aviation Administration, of 6,000 pounds or more, including machinery or equipment to be installed on such aircraft and replacement parts therefor;

are exempt from the tax imposed under the Sales and Use Tax Act.

L.1980,c.98,s.1; amended 1999, c.246.



Section 54:32B-8.36 - Recycling, Treatment, Conveyance Equipment, Exemption From Tax.

54:32B-8.36 Recycling, treatment, conveyance equipment, exemption from tax.

1. a. Receipts from the sales of recycling equipment are exempt from the tax imposed under the "Sales and Use Tax Act." For purposes of this subsection "recycling equipment" means any equipment which is used exclusively to sort and prepare solid waste for recycling or in the recycling of solid waste. "Recycling equipment" does not include conventional motor vehicles, or any equipment used in a process after the first marketable product is produced, or in the case of recycling iron or steel, any equipment used to reduce the waste to molten state and in any process thereafter.

b. (1) Receipts from the sales of treatment equipment or conveyance equipment are exempt from the tax imposed under the "Sales and Use Tax Act," provided that the Commissioner of the Department of Environmental Protection has determined that the operation of the system in which the equipment is being or is to be used, and the reuse of wastewater effluent that results from that operation, are or will be beneficial to the environment. For purposes of this subsection,"treatment equipment" means any equipment that is used exclusively to treat effluent from a primary wastewater treatment facility, which effluent would otherwise have been discharged into the waters of the State, for purposes of reuse in an industrial process thereafter, and "conveyance equipment" means any equipment that is used exclusively to transport that effluent to the facility in which the treatment equipment has been or is to be installed and to transport the product of that further treatment to the site of that reuse.

(2)Notwithstanding the provisions of paragraph (1) of this subsection, the seller shall charge and collect the tax from the purchaser on such sales at the rate then in effect, and the tax shall be refunded to the purchaser by the filing of a claim, within three years of the date of purchase, with the New Jersey Division of Taxation for a refund of sales or use tax paid. Proof of claim for refund shall be demonstrated by a copy of a determination of environmental benefit issued to the purchaser by the Commissioner of the Department of Environmental Protection pursuant to section 1 of P.L.2001, c.321 (C.54:10A-5.31), and by any additional information as the director may require, including but not limited to proof of tax paid.

L.1981,c.546,s.1; amended 2001, c.322; 2005, c.126, s.12.



Section 54:32B-8.39 - Certain Printed Advertising Material Receipts, Exemption From Tax.

54:32B-8.39 Certain printed advertising material receipts, exemption from tax.

1.Receipts from sales of printed advertising material for distribution to out-of-State recipients and receipts from sales of processing services in connection with distribution of printed advertising material to out-of-State recipients are exempt from the tax imposed under the "Sales and Use Tax Act." The exemption provided by this section shall apply to receipts from charges for the printing or production of printed advertising material whether prepared in, or shipped into New Jersey after preparation and stored for subsequent shipment to out-of-State customers. The mail processing services exemption provided by this section shall apply to receipts from charges for all mail processing services for distribution to out-of-State recipients, including but not limited to the following: preparing and maintaining mailing lists, addressing, separating, folding, inserting, sorting and packaging printed advertising materials and transporting to the point of shipment by the mail service or other carrier.

L.1985, c.24, s.1; amended 1987, c.268, s.2; 2005, c.126, s.13; 2008, c.123, s.10.



Section 54:32B-8.41 - Commercial Vehicles, Certain Services Or Repairs

54:32B-8.41. Commercial vehicles, certain services or repairs
Receipts from installing tangible personal property in, maintaining, servicing or repairing trucks, tractors, trailers or semitrailers by a person who is not engaged, directly or indirectly through subsidiaries, parents, affiliates or otherwise, in a regular trade or business offering such services to the public, are exempt from the tax imposed under the "Sales and Use Tax Act."

L.1990,c.115,s.1.



Section 54:32B-8.42 - Commercial Vehicles, Certain Rentals, Etc.

54:32B-8.42. Commercial vehicles, certain rentals, etc.
Receipts from the renting, leasing, licensing or interchanging of trucks, tractors, trailers or semitrailers by persons not engaged in a regular trade or business offering such renting, leasing, licensing or interchanging to the public, are exempt from the tax imposed under the "Sales and Use Tax Act," provided that such renting, leasing, licensing or interchanging is carried on with persons engaged in a regular trade or business involving carriage of freight by such vehicles.

L.1990,c.115,s.2.



Section 54:32B-8.43 - Commercial Vehicles, Certain; Sales, Leases, Repairs

54:32B-8.43. Commercial vehicles, certain; sales, leases, repairs
Receipts from: (a) sales, renting or leasing of commercial trucks, truck tractors, tractors, semitrailers, and vehicles used in combination therewith, as defined in R.S.39:1-1, which are registered in New Jersey and (1) have a gross vehicle weight rating in excess of 26,000 pounds, (2) are operated actively and exclusively for the carriage of interstate freight pursuant to a certificate or permit issued by the Interstate Commerce Commission, or (3) are registered pursuant to R.S.39:3-24 or R.S.39:3-25 and have a gross vehicle weight rating in excess of 18,000 pounds; and (b) repair and replacement parts for such vehicles, are exempt from the tax imposed under the "Sales and Use Tax Act." "Gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of the single or combination vehicle and, if the manufacturer has not specified a value for a towed vehicle, means the value specified for the towing vehicle plus the loaded weight of the towed unit.

L.1990,c.115,s.3.



Section 54:32B-8.44 - Disposable Household Paper Products Exemption

54:32B-8.44. Disposable household paper products exemption
1. Receipts from the following are exempt from the tax imposed under the "Sales and Use Tax Act:" sales of disposable household paper products, including towels, napkins, toilet tissues, cleaning tissues, diapers, paper plates and cups purchased for household use.

L.1991,c.209,s.1.



Section 54:32B-8.45 - Certain Retail Sales; Lower Tax Rate.

54:32B-8.45 Certain retail sales; lower tax rate.

1. a. Receipts of retail sales, except retail sales of motor vehicles, of alcoholic beverages, of specified digital products, and cigarettes as defined in the "Cigarette Tax Act," P.L.1948, c.65 (C.54:40A-1 et seq.), made by a seller from a place of business regularly operated by the seller for the purpose of making retail sales at which items are regularly exhibited and offered for retail sale and which is not utilized primarily for the purpose of catalogue or mail order sales, in which county is situated an entrance to an interstate bridge or tunnel connecting New Jersey with a state that does not impose a retail sales and use tax or imposes a retail sales and use tax at a rate at least five percentage points lower than the rate in this State, are exempt to the extent of 50% of the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.The exemption provided by subsection a. of this section shall apply unless a seller advises the director, in writing, that it intends to collect the tax at the full rate imposed under the "Sales and Use Tax Act".

L.1993, c.373, s.1; amended 2005, c.126, s.14; 2006, c.44, s.11; 2011, c.49, s.7.



Section 54:32B-8.46 - Receipts From Sale, Exchange, Delivery, Use Of Electricity; Purchase Or Use Of Natural Gas Or Utility Service.

54:32B-8.46 Receipts from sale, exchange, delivery, use of electricity; purchase or use of natural gas or utility service.

26. a. Receipts from the sale, exchange, delivery or use of electricity are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) if the electricity:

(1) (a) Is sold by a municipal electric corporation in existence as of December 31, 1995 and used within its municipal boundaries except if the customer is located within a franchise area served by an electric public utility other than the municipal electric corporation. If a municipal electric corporation makes sales of electricity used outside of its municipal boundaries or within a franchise area served by an electric public utility other than the municipal electric corporation, then receipts from those sales of electricity by the municipal electric corporation shall be subject to tax under P.L.1966, c.30; or

(b)Is sold by a municipal electric utility in existence as of December 31, 1995, and used within its municipal boundaries. However, a municipal electric utility's receipts from the sale, exchange, delivery or use of electricity used by customers outside of its municipal boundaries and within its franchise area existing as of December 31, 1995 shall be subject to tax. If a municipal electric utility makes sales of electricity used outside of its franchise area existing as of December 31, 1995, then receipts from those sales of electricity by the municipal electric utility shall be subject to tax under P.L.1966, c.30;

(2)Was generated by a facility located on the user's property or property purchased or leased from the user by the person owning the generation facility and such property is contiguous to the user's property, and the electricity was consumed by the one on-site end user on the user's property, and was not transported to the user over wires that cross a property line or public thoroughfare unless the property line or public thoroughfare merely bifurcated the user's or generation facility owner's otherwise contiguous property or the electricity was consumed by an affiliated user on the same site, or by a non-affiliated user on the same site with an electric distribution system which is integrated and interconnected with the user on or before March 10, 1997; the director may promulgate rules and regulations and issue guidance with respect to all issues related to affiliated users; or

(3)Is sold for resale.

For the purpose of electric sales by an on-site generation facility pursuant to this subsection, an end use customer's property shall be considered contiguous to the property on which the on-site generation facility serving that customer is located if the customer is purchasing thermal energy services produced by the facility, for use for heating or cooling, or both, regardless of any intervening property, public thoroughfare, or transportation or utility-owned right-of-way.

The State Treasurer shall monitor monies deposited into the Energy Tax Receipts Property Tax Relief Fund on an annual basis and may report the results of the State Treasurer's analysis on the fund to the Governor and the Legislature, along with any recommendations on the exemptions in this subsection.

b.Receipts from the purchase or use of the following are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.):

(1)Natural gas or utility service that is used to generate electricity that is sold for resale or to an end user other than the end user upon whose property is located a co-generation facility or self-generation unit that generated the electricity or upon the property purchased or leased from the end user by the person owning the co-generation facility or self-generation unit if such property is contiguous to the user's property and is the property upon which is located a co-generation facility or self-generation unit that generated the electricity;

(2)Natural gas and utility service that is used for co-generation at any site at which a co-generation facility was in operation on or before March 10, 1997, or for which an application for an operating permit or a construction permit and a certificate of operation in order to comply with air quality standards under P.L.1954, c.212 (C.26:2C-1 et seq.) has been filed with the Department of Environmental Protection on or before March 10, 1997, to produce electricity for use on that site; and

(3)Natural gas and utility service that is used for co-generation at a co-generation facility that is constructed after January 1, 2010.

c.Notwithstanding any provisions of this section to the contrary, any co-generation facility that was in operation prior to January 1, 2010 and was subject to the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) for the purchase and use of natural gas and utility service for co-generation purposes shall continue to be subject to, and responsible for payment of, such tax after the effective date of P.L.2009, c.240 (C.48:3-77.1 et al.).

L.1997, c.162, s.26; amended 1998, c.114, s.4; 1999, c.23, s.62; 2009, c.240, s.3.



Section 54:32B-8.47 - Energy And Utility Service, Certain, Exempt Sales, Refunds.

54:32B-8.47 Energy and utility service, certain, exempt sales, refunds.

33. a. Receipts from the sale or use of energy and utility service to or by a utility corporation or person that was subject to the provisions of P.L.1940, c.4 (C.54:30A-16 et seq.), as of April 1, 1997, or currently or formerly subject to taxation pursuant to P.L.1940, c.5 (C.54:30A-49 et seq.), for their own use and consumption, are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.Receipts from the sale or use of energy and utility service made pursuant to a contract described in section 59 of P.L.1997, c.162 (C.48:2-21.31) shall be exempt from the tax imposed under the "Sales and Use Tax Act."

c.(1) As used in this subsection, "manufacturing facility" means a facility:

(a)with respect to which the owner of the facility shall have entered into an off-tariff rate agreement with an electric public utility, pursuant to the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.);

(b)that manufactures products made from using "postconsumer material," as that term is defined in 40 C.F.R. s.247.3, and other recovered material feedstocks that meet the requirements of the Comprehensive Procurement Guideline For Products Containing Recovered Materials as promulgated by the United States Environmental Protection Agency in 40 C.F.R. s.247.1 et seq., pursuant to the "Resource Conservation and Recovery Act," Pub.L.94-580 (42 U.S.C. s.6901 et seq.) and Executive Order No. 13101, issued by the President of the United States on September 14, 1998, provided that at least 75 percent of the manufacturing facility's total annual sales dollar volume of such products that are produced in New Jersey meet the recycled content standards within such guidelines;

(c)for which a "comprehensive energy audit," as that term is defined in section 2 of P.L.1995, c.180 (C.48:2-21.25), shall have been undertaken within 90 days after the effective date of P.L.2007, c.94 (C.48:2-21.36 et al.), which audit shall have evaluated cost-effective energy efficiency and conservation measures as part of the efforts to reduce energy costs;

(d)that has been in operation in this State for at least 25 years as of the effective date of P.L.2007, c.94 (C.48:2-21.36 et al.); and

(e)at which at least 800 employees are employed on the first business or work day after the expiration of such off-tariff rate agreement.

(2)For a period of seven years commencing on the first day after the expiration of an off-tariff rate agreement, entered into or negotiated pursuant to the provisions of P.L.1995, c.180 (C.48:2-21.24 et seq.), receipts from the sale to or use by a manufacturing facility of energy and utility service for use or consumption directly and primarily in the production of tangible personal property, other than energy, shall be exempt from the tax imposed under the "Sales and Use Tax Act."

(3)Notwithstanding the provisions of the exemption provided in this section, a seller of energy and utility service shall charge and collect the tax from the owner of the manufacturing facility and the owner shall be refunded the tax paid by the filing, within 30 days following the close of a calendar quarter in which the exemption applies, of a claim with the New Jersey Division of Taxation for a refund of sales and use taxes paid for energy and utility service, which refund shall be paid within 30 days of the refund claim being filed. Proof of claim for refund shall be made by the submission of such records and other documentation as the Director of the Division of Taxation may require.

d.If the owner of the manufacturing facility at any time during the sales and use tax exemption period relocates the manufacturing facility to a location outside of this State, the owner shall pay to the Director of the Division of Taxation the amount of sales and use tax for which an exemption shall have been allowed and refund obtained under this section. The State Treasurer shall notify the director of the relocation of a manufacturing facility to a location outside of this State, and the director shall issue a tax assessment for the recapture of tax, equal to the amount of sales and use tax for which an exemption shall have been allowed and refund obtained under this section. The recapture of tax shall be a State tax subject to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., and shall be deposited in the General Fund.

L.1997, c.162, s.33; amended 2007, c.94, s.1.



Section 54:32B-8.47A - Annual Review Of Financial Records Of Certain Manufacturing Facilities.

54:32B-8.47a Annual review of financial records of certain manufacturing facilities.

4.The Division of Taxation in the Department of the Treasury shall annually review the financial records of a manufacturing facility that is eligible for a sales and use tax exemption pursuant to section 33 of P.L.1997, c.162 (C.54:32B-8.47) as amended by section 1 of P.L.2007, c.94 and that is eligible for a TEFA unit rate surcharge exemption pursuant to section 67 of P.L.1997, c.162 (C.48:2-21.34) as amended by section 2 of P.L.2007, c.94, in order to determine whether it is economically feasible for the State to continue to allow such manufacturing facility to receive such exemptions. Upon the completion of the review required by this section, the division shall prepare and submit a report to the Legislature containing the division's recommendation as to whether the sales and use tax exemption and TEFA unit rate surcharge exemption should be continued or whether the exemptions should be altered or repealed. The first such report shall be submitted to the Legislature within 90 days following the date of enactment of P.L.2007, c.94 (C.48:2-21.36 et al.) and shall review the period beginning with the first day after the expiration of an off-tariff rate agreement entered into or negotiated by a manufacturing facility and extending to the last day of the month in which P.L.2007, c.94 (C.48:2-21.36 et al.) is enacted. Thereafter, subsequent reports shall be submitted within 90 days following the expiration of each successive one-year period for the duration of the seven-year period prescribed by section 33 of P.L.1997, c.162 (C.54:32B-8.47) and section 67 of P.L.1997, c.162 (C.48:2-21.34) as amended respectively by sections 1 and 2 of P.L.2007, c.94 or until such time as the exemptions have been repealed, and such reports shall review the financial records of such a manufacturing facility for the preceding one-year period. As a condition of receiving the sales and use tax exemption and TEFA unit rate surcharge exemption, the manufacturing facility shall make its financial records available to the division and shall provide such other information as may be needed by the division to complete its review and assessment pursuant to this section.

L.2007, c.94, s.4.



Section 54:32B-8.48 - Imprinting Services On Manufacturing Equipment, Exempt.

54:32B-8.48 Imprinting services on manufacturing equipment, exempt.

1.Receipts from the following services are exempt from the "Sales and Use Tax Act:" imprinting services performed on machinery, apparatus or equipment for use or consumption directly and primarily in the production of tangible personal property for sale by manufacturing, processing, assembling or refining and exempt from taxation pursuant to subsection a. of section 25 of P.L.1980, c.105 (C.54:32B-8.13).

L.1997,c.333,s.1.



Section 54:32B-8.49 - Film And Video Industry, Sales, Use Tax Exemptions.

54:32B-8.49 Film and video industry, sales, use tax exemptions.

1.a. Receipts from sales of tangible personal property for use or consumption directly and primarily in the production of film or video for sale are exempt from the tax imposed under the "Sales and Use Tax Act." This exemption shall apply to tangible personal property including motor vehicles, replacement parts without regard to useful life, tools and supplies, but shall not apply to tangible personal property the use of which is incidental to the production of film or video.

b.The receipts from sales of the services of installing, maintaining, servicing, or repairing tangible personal property for use or consumption directly and primarily in the production of film or video for sale are exempt from the tax imposed under the "Sales and Use Tax Act."

c.For the purposes of this section, "film or video" means motion pictures including feature films, shorts and documentaries, television films or episodes, similar film and video productions whether for broadcast, cable, closed circuit or unit distribution and whether in the form of film, tape, or other analog or digital medium, but does not include any film or video that is produced by or on behalf of a corporation or other person for its own internal use for advertising, educational, training, or similar purposes

L.1999,c.221,s.1.



Section 54:32B-8.50 - Short Title; Receipts From Sales Of Firearm Trigger Locks, Tax Exempt

54:32B-8.50. Short title; receipts from sales of firearm trigger locks, tax exempt
1. a. This act shall be known and may be cited as "The Firearm Accident Prevention Act".

b.Receipts from sales of firearm trigger locks and other devices that enable the firearm to be made inoperable by anyone other than an authorized person are exempt from the tax imposed under the "Sales and Use Tax Act", P.L.1966, c.30 (C.54:32B-1 et seq.).

L.1999,c.253.



Section 54:32B-8.51 - Short Title; Receipts From Sales Of Firearm Vaults, Tax Exempt

54:32B-8.51. Short title; receipts from sales of firearm vaults, tax exempt
1. a. This act shall be known and may be cited as "The Secure Firearm Storage Act".

b.Receipts from sales of firearm vaults providing secure storage for firearms are exempt from the tax imposed under the "Sales and Use Tax Act", P.L.1966, c.30 (C.54:32B-1 et seq.).

L.1999,c.254.



Section 54:32B-8.52 - Certain Receipts For Purchase, Repair Of Limousine, Tax Exempt

54:32B-8.52. Certain receipts for purchase, repair of limousine, tax exempt
1.Receipts from the sale of a limousine to a person licensed under R.S.48:16-17 to operate a limousine service, and receipts from the repair, including replacement parts, of a limousine operated by a person so licensed or by a person licensed under the laws of another state or the United States to operate a limousine service, are exempt from the tax imposed under the "Sales and Use Tax Act." For the purposes of this section, "limousine" means a motor vehicle registered under the provisions of section 12 of P.L.1979, c.224 (C.39:3-19.5) or registered as a limousine under the laws of another state or the United States and used exclusively in the business of carrying passengers for hire to provide prearranged passenger transportation at a premium fare on a dedicated, nonscheduled, charter basis that is not conducted on a regular route and with a seating capacity in no event of more than 14 passengers, not including the driver, providing, that such a motor vehicle shall not have a seating capacity in excess of four passengers, not including the driver, beyond the maximum passenger seating capacity of the vehicle, not including the driver, at the time of manufacture. "Limousine" shall not include any taxicab, hotel or airport shuttle or bus, or bus employed solely in transporting schoolchildren or teachers to and from school, or any vehicle owned and operated without charge or remuneration by a business entity for its own purposes.

L.2001,c.90.



Section 54:32B-8.53 - Rentals Between Certain Closely Related Business Entities, Exemption

54:32B-8.53. Rentals between certain closely related business entities, exemption
1. a. Receipts from the rental of tangible personal property, on which sales tax was paid or use tax obligations have been satisfied, between related persons, not engaged in the regular trade or business of renting that property to other persons, are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.For the purposes of this section, "related persons" means persons that are 80% or more owned by each other or that are 80% or more owned by the same third parties.

L.2003,c.136.



Section 54:32B-8.54 - Residential Veterans' Facilities, Sales, Certain, Exempt From Sales And Use Tax.

54:32B-8.54 Residential veterans' facilities, sales, certain, exempt from sales and use tax.

1.Receipts from sales at concession stands located in or on the grounds of a State-owned and operated residential veterans' facility operated pursuant to N.J.S.38A:3-6, are exempt from the tax imposed under the "Sales and Use Tax Act", P.L.1966, c.30 (C.54:32B-1 et seq.).

L.2003,c.165,s.1.

54:32B-8.55 Exemption from sales tax for zero emission vehicles.

11. a. Receipts from sales of zero emission vehicles sold on or after the first day of the fourth month following the effective date of P.L.2003, c.266 (C.26:2C-8.15 et al.) are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.The Commissioner of Environmental Protection shall certify to the State Treasurer the make and model of those motor vehicles that are zero emission vehicles and eligible for the exemption provided pursuant to subsection a. of this section.

c.As used in this section, "zero emission vehicle" means a vehicle certified as a zero emission vehicle pursuant to the California Air Resources Board zero emission vehicle standards for the applicable model year, but shall not include any other type of vehicle that may be delivered by a manufacturer for sale or lease to satisfy the zero emission vehicle requirement established by the California Air Resources Board in lieu of a vehicle that qualifies as a pure zero emission vehicle.

L.2003,c.266,s.11.



Section 54:32B-8.55 - Exemption From Sales Tax For Zero Emission Vehicles.

54:32B-8.55 Exemption from sales tax for zero emission vehicles.

11. a. Receipts from sales of zero emission vehicles sold on or after the first day of the fourth month following the effective date of P.L.2003, c.266 (C.26:2C-8.15 et al.) are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.The Commissioner of Environmental Protection shall certify to the State Treasurer the make and model of those motor vehicles that are zero emission vehicles and eligible for the exemption provided pursuant to subsection a. of this section.

c.As used in this section, "zero emission vehicle" means a vehicle certified as a zero emission vehicle pursuant to the California Air Resources Board zero emission vehicle standards for the applicable model year, but shall not include any other type of vehicle that may be delivered by a manufacturer for sale or lease to satisfy the zero emission vehicle requirement established by the California Air Resources Board in lieu of a vehicle that qualifies as a pure zero emission vehicle.

L.2003,c.266,s.11.



Section 54:32B-8.55A - Report Of Number Of Zero Emission Vehicles Sold.

54:32B-8.55a Report of number of zero emission vehicles sold.

7.Before March 1 annually, all motor vehicle franchisors and motor vehicle franchisees in the State, as defined pursuant to section 1 of P.L.1985, c.361 (C.56:10-26), shall report to the Division of Taxation the number of zero emission vehicles sold in the State each calendar year and exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) pursuant to section 11 of P.L.2003, c.266 (C.54:32B-8.55).

L.2015, c.24, s.7.



Section 54:32B-8.56 - Certain Prewritten Software, Exemption From Tax; Definitions.

54:32B-8.56 Certain prewritten software, exemption from tax; definitions.

15.Receipts from sales of prewritten software delivered electronically and used directly and exclusively in the conduct of the purchaser's business, trade or occupation are exempt from the tax imposed under the "Sales and Use Tax Act", P.L.1966, c.30 (C.54:32B-1 et seq.). The exemption provided by this section shall not apply to receipts from sales of prewritten software delivered by a load and leave method.

"Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

"Computer software" means a set of coded instruction designed to cause a computer or automatic data processing equipment to perform a task.

"Delivered electronically" means delivered to the purchaser by means other than tangible storage media.

"Electronic" means relating to technology having electrical, digital magnetic, wireless, optical, electromagnetic, or similar capabilities.

"Load and leave" means delivery to the purchaser by the use of a tangible storage medium where the tangible storage medium is not physically transferred to the purchaser.

"Prewritten computer software" means computer software, including prewritten upgrades, which is not designed and developed by the author or other creator to the specifications of a specific purchaser. The combining of two or more prewritten computer software programs or prewritten portions thereof shall not cause the combination to be other than prewritten computer software. "Prewritten computer software" includes software designed and developed by the author or other creator to the specifications of a specific purchaser when it is sold to a person other than such purchaser. If a person modifies or enhances computer software of which that person is not the author or creator, the person shall be deemed to be the author or creator only of such person's modifications or enhancements. Prewritten software or a prewritten portion thereof that is modified or enhanced to any degree, where such modification or enhancement is designed and developed to the specifications of a specific purchaser, shall remain prewritten software; provided, however, that if there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for such modification or enhancement, such modification or enhancement shall not constitute pre-written computer software.

L.2005, c.126, s.15; amended 2006, c.44, s.12; 2008, c.123, s.11.



Section 54:32B-8.57 - Sale-leaseback Transaction, Exemption From Tax.

54:32B-8.57 Sale-leaseback transaction, exemption from tax.

16.Receipts from a sale-leaseback transaction are exempt from the tax imposed under the "Sales and Use Tax Act", P.L.1966, c.30 (C.54:32B-1 et seq.). For purposes of this section, a "sale-leaseback" means a transaction where the owner of tangible property sells the property to a lessor, who leases it back to the owner within 180 days from when the property was originally placed in service by the owner. A sale-leaseback shall be considered a financing arrangement and shall not be considered a separate sale, use, or lease of the property.

L.2005,c.126,s.16.



Section 54:32B-8.58 - Coin-operated Telephone Service Receipts Exempt.

54:32B-8.58 Coin-operated telephone service receipts exempt.

16. a. Receipts from sales of coin-operated telephone service are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.For purposes of this section:

"Coin-operated telephone service" means a telecommunications service paid for by inserting money into a telephone accepting direct deposits of money to operate.

L.2008, c.123, s.16.



Section 54:32B-8.59 - Receipts From Certain Telecommunications Services Exempt.

54:32B-8.59 Receipts from certain telecommunications services exempt.

17.Receipts from telecommunications services provided by a person, or by that person's wholly owned subsidiary, not engaged in the business of rendering or offering telecommunications services to the public, for private and exclusive use within its organization, are exempt from the tax imposed under the Sales and Use Tax Act; provided however, that the exemption provided by this section shall not apply to sales of telecommunications services attributable to the excess unused telecommunications capacity of that person to another.

L.2008, c.123, s.17.



Section 54:32B-8.60 - Exemption Of Certain Receipts To, By Postconsumer Manufacturing Facility From Certain Taxes.

54:32B-8.60 Exemption of certain receipts to, by postconsumer manufacturing facility from certain taxes.

50. a. Receipts from the sale or use of energy and utility service to or by a postconsumer material manufacturing facility for use or consumption directly and primarily in the production of tangible personal property, other than energy, shall be exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), during the tax exemption period.

b.Notwithstanding the provisions of subsection a. of this section, a seller of energy and utility service shall charge and collect from the purchaser that is a postconsumer material manufacturing facility the tax at the rate then in effect, and the tax shall be refunded to the purchaser by the filing, within 30 days of the close of the calendar quarter in which the sale or use is made or rendered, of a claim with the director for a refund of sales and use taxes paid for energy and utility service, which refund shall be paid within 60 days of the filing of a claim for refund. Proof of claim for refund shall be made by the submission of auditable receipts and such other documentation as the director may require.

c.If the owner of a postconsumer material manufacturing facility relocates the facility to a location outside this State during the tax exemption period, the owner of the facility shall pay the director the amount of tax for which an exemption shall have been allowed and refunded in accordance with subsection b. of this section. The State Treasurer shall notify the director of the relocation of a postconsumer material manufacturing facility to a location outside this State, and the director shall issue a tax assessment for the recapture of tax, equal to the amount of tax for which an exemption shall have been allowed and refunded in accordance with subsection b. of this section. The recapture of tax shall be a State tax subject to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., and shall be deposited in the General Fund.

d.For purposes of this section,

"Postconsumer material manufacturing facility," means a facility that:

(1)received service under an electric public utility rate schedule that applied only to the owner of the facility on January 1, 2004;

(2)manufactures products made from "postconsumer material," as that term is defined in 40 C.F.R. s.247.3; provided however, that not less than 75 percent of the facility's total annual sales dollar volume of such products produced in this State meet the definition of "postconsumer material";

(3)completed a "comprehensive energy audit," as that term is defined pursuant to section 2 of P.L.1995, c.180 (C.48:2-21.25), not more than 48 months before but not later than 90 days after the effective date of P.L.2009, c.90 (C.52:27D-489a et al.); and

(4)employed, individually or collectively with an affiliated facility, not less than 150 employees in this State on April 1, 2009.

"Tax exemption period" means the period on or after January 1, 2010 but before January 1, 2017.

L.2009, c.90, s.50.



Section 54:32B-8.61 - Exemption For Receipts From Sale Of Video Programming Services.

54:32B-8.61 Exemption for receipts from sale of video programming services.

8.Receipts from sales of video programming services, including video on demand television services, and broadcasting services, including content to provide such services, are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

L.2011, c.49, s.8.



Section 54:32B-8.62 - Exemption For Receipts From Sale Of Specified Digital Product.

54:32B-8.62 Exemption for receipts from sale of specified digital product.

9. a. Receipts from sales of a specified digital product that is accessed but not delivered electronically to the purchaser are exempt from the tax imposed under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

b.For purposes of this section, "delivered electronically" means delivered to the purchaser by means other than tangible storage media.

L.2011, c.49, s.9.



Section 54:32B-9 - Exempt Organizations.

54:32B-9 Exempt organizations.

9. (a) Except as to motor vehicles sold by any of the following, any sale, service or amusement charge by or to any of the following or any use or occupancy by any of the following shall not be subject to the sales and use taxes imposed under this act:

(1)The State of New Jersey, or any of its agencies, instrumentalities, public authorities, public corporations (including a public corporation created pursuant to agreement or compact with another state) or political subdivisions where it is the purchaser, user or consumer, or where it is a seller of services or property of a kind not ordinarily sold by private persons;

(2)The United States of America, and any of its agencies and instrumentalities, insofar as it is immune from taxation where it is the purchaser, user or consumer, or where it sells services or property of a kind not ordinarily sold by private persons;

(3)The United Nations or any international organization of which the United States of America is a member where it is the purchaser, user or consumer, or where it sells services or property of a kind not ordinarily sold by private persons.

(b)Except as otherwise provided in this section any sale or amusement charge by or to any of the following or any use or occupancy by any of the following, where such sale, charge, use or occupancy is directly related to the purposes for which the following have been organized, shall not be subject to the sales and use taxes imposed under this act: a corporation, association, trust, or community chest, fund or foundation, organized and operated exclusively (1) for religious, charitable, scientific, testing for public safety, literary or educational purposes; or (2) for the prevention of cruelty to children or animals; or (3) as a volunteer fire company, rescue, ambulance, first aid or emergency company or squad; or (4) as a National Guard organization, post or association, or as a post or organization of war veterans, or the Marine Corps League, or as an auxiliary unit or society of any such post, organization or association; or (5) as an association of parents and teachers of an elementary or secondary public or private school exempt under the provisions of this section. Such a sale, charge, use or occupancy by, or a sale or charge to, an organization enumerated in this subsection, shall not be subject to the sales and use taxes only if no part of the net earnings of the organization inures to the benefit of any private shareholder or individual, no substantial part of the activities of the organization is carrying on propaganda, or otherwise attempting to influence legislation, and the organization does not participate in, or intervene in (including the publishing or distributing of statements), any political campaign on behalf of any candidate for public office.

(c)Nothing in this section shall exempt from the taxes imposed under the "Sales and Use Tax Act":

(1)the sale of a motor vehicle by an organization described in subsection (b) of this section, unless the purchaser is an organization exempt under this section;

(2)retail sales of tangible personal property or specified digital products by any shop or store operated by an organization described in subsection (b) of this section, unless the tangible personal property or specified digital product was received by the organization as a gift or contribution and the shop or store is one in which substantially all the work in carrying on the business of the shop or store is performed for the organization without compensation and substantially all of the shop's or store's merchandise has been received by the organization as gifts or contributions or unless the purchaser is an organization exempt under this section; or

(3)the sale or use of energy or utility service to or by an organization described in paragraph (1) of subsection (a) or subsection (b) of this section.

(d)Any organization enumerated in subsection (b) of this section shall not be entitled to an exemption granted pursuant to this section unless it has complied with such requirements for obtaining a tax immunity authorization as may be provided in this act.

(e)Where any organization described in subsection (b) of this subsection carries on its activities in furtherance of the purposes for which it was organized, in premises in which, as part of those activities, it operates a hotel, occupancy of rooms in the premises and rents from those rooms received by the organization shall not be subject to tax under the "Sales and Use Tax Act."

(f) (1) Except as provided in paragraph (2) of this subsection, any admissions all of the proceeds of which inure exclusively to the benefit of the following organizations shall not be subject to any of the taxes imposed under subsection (e) of section 3 of P.L.1966, c.30 (C.54:32B-3):

(A)an organization described in paragraph (1) of subsection (a) or subsection (b) of this section;

(B)a society or organization conducted for the sole purpose of maintaining symphony orchestras or operas and receiving substantial support from voluntary contributions; or

(C)(Deleted by amendment, P.L.1999, c.416).

(D)a police or fire department of a political subdivision of the State, or a volunteer fire company, ambulance, first aid, or emergency company or squad, or exclusively to a retirement, pension or disability fund for the sole benefit of members of a police or fire department or to a fund for the heirs of such members.

(2)The exemption provided under paragraph (1) of this subsection shall not apply in the case of admissions to:

(A)Any athletic game or exhibition unless the proceeds shall inure exclusively to the benefit of elementary or secondary schools or unless in the case of an athletic game between two elementary or secondary schools, the entire gross proceeds from such game shall inure to the benefit of one or more organizations described in subsection (b) of this section;

(B)Carnivals, rodeos, or circuses in which any professional performer or operator participates for compensation;

(3)Admission charges for admission to the following places or events shall not be subject to any of the taxes imposed under subsection (e) of section 3 of P.L.1966, c.30 (C.54:32B-3):

(A)Any admission to agricultural fairs if no part of the net earnings thereof inures to the benefit of any stockholders or members of the association conducting the same; provided the proceeds therefrom are used exclusively for the improvement, maintenance and operation of such agricultural fairs.

(B)Any admission to a home or garden which is temporarily open to the general public as a part of a program conducted by a society or organization to permit the inspection of historical homes and gardens; provided no part of the net earnings thereof inures to the benefit of any private stockholder or individual.

(C)Any admissions to historic sites, houses and shrines, and museums conducted in connection therewith, maintained and operated by a society or organization devoted to the preservation and maintenance of such historic sites, houses, shrines and museums; provided no part of the net earnings thereof inures to the benefit of any private stockholder or individual.

L.1966, c.30, s.9; amended 1966, c.53, s.5; 1967, c.25, s.3; 1997, c.162, s.27; 1998, c.118; 1999, c.416, s.1; 2005, c.126, s.17; 2006, c.44, s.13; 2011, c.49, s.10.



Section 54:32B-10 - Sale Of Motor Vehicle, Aircraft, Boat, Vessel, Exemption From Tax.

54:32B-10 Sale of motor vehicle, aircraft, boat, vessel, exemption from tax.

10. (a) Receipts from any sale of a motor vehicle, an aircraft or a boat or other vessel shall not be subject to the retail sales tax imposed under subsection (a) of section 3, despite the taking of physical possession by the purchaser within this State, provided that the purchaser, at the time of taking delivery:

(1)is a nonresident of this State,

(2)has no permanent place of abode in this State,

(3)is not engaged in carrying on in this State any employment, trade, business or profession in which the motor vehicle, aircraft or boat or other vessel will be used in this State,

(4)prior to taking delivery, furnishes to the seller: any affidavit, statement or additional evidence, documentary or otherwise, which the director may require to assure proper administration of the tax imposed upon subsection (a) of section 3, and

(5)will not house, moor, base or otherwise place the aircraft, boat or other vessel in this State for use on other than a transient basis or for repairs at any time within 12 months from the date of purchase. In the event that any of the conditions specified in this subsection (a) have not been met, the exemption herein granted shall not be applicable and the purchaser shall be liable for the payment of the sales tax.

(b)A seller shall not be liable for failure to collect tax on receipts from any sale of a motor vehicle, an aircraft or a boat or other vessel; provided that the seller prior to making delivery obtains and keeps available for inspection by the director any affidavit, statement or additional evidence, documentary or otherwise, as may be required to be furnished under subsection (a) above; provided, that such affidavit, statement or additional evidence is not known by the seller, prior to making physical delivery of the motor vehicle, aircraft or boat or other vessel, to be false.

L.1966,c.30,s.10; amended 1981, c.332, s.1; 2005, c.126, s.18.



Section 54:32B-11 - Certain Uses Of Property Exempt From Tax.

54:32B-11 Certain uses of property exempt from tax.

11.The following uses of property shall not be subject to the compensating use tax imposed under this act:

(1)In respect to the use of property used by the purchaser in this State prior to July 1, 1966.

(2)In respect to the use of property purchased by the user while a nonresident of this State, except in the case of tangible personal property which the user, in the performance of a contract, incorporates into real property located in the State. A person while engaged in any manner in carrying on in this State any employment, trade, business or profession, not entirely in interstate or foreign commerce, shall not be deemed a nonresident with respect to the use in this State of property in such employment, trade, business or profession.

(3)In respect to the use of property or services upon the sale of which the purchaser would be expressly exempt from the taxes imposed under subsection (a) or (b) of section 3.

(4)In respect to the use of property which is converted into or becomes a component part of a product produced for sale or for market sampling by the purchaser.

(5)In respect to the use of paper in the application of newspapers and periodicals.

(6)In respect to the use of property or services to the extent that a retail sales or use tax was legally due and paid thereon, without any right to a refund or credit thereof, to any other State or jurisdiction within any other state but only when it is shown that such other State or jurisdiction allows a corresponding exemption with respect to the sale or use of tangible personal property or services upon which such a sales tax or compensating use tax was paid to this State. To the extent that the tax imposed by this act is at a higher rate than the rate of tax in the first taxing jurisdiction, this exemption shall be inapplicable and the tax imposed by section 6 of this act shall apply to the extent of the difference in such rates.

(7)In respect to the use of natural gas by an eligible person, other than a co-generation facility, as defined in section 34 of P.L.1997, c.162 (C.54:32B-14.1), up to the base level of volume as defined in section 34 of P.L.1997, c.162, but only as long as the eligible person remains at the same physical site that was occupied on December 31, 1995.

L.1966,c.30,s.11; amended 1966, c.53, s.6; 1966, c.132, s.3; 1989, c.123, s.5; 1997, c.162, s.28; 2005, c.126, s.19.



Section 54:32B-12 - Collection Of Tax From Customer.

54:32B-12 Collection of tax from customer.

12. (a) Every person required to collect the tax shall collect the tax from the customer when collecting the price, service charge, amusement charge or rent to which it applies. If the customer is given any sales slip, invoice, receipt or other statement or memorandum of the price, service charge, amusement charge or rent paid or payable, the tax shall be stated, charged and shown separately on the first of such documents given to him. The tax shall be paid to the person required to collect it as trustee for and on account of the State.

(b)For the purpose of the proper administration of this act and to prevent evasion of the tax hereby imposed, and subject to the rules regarding the administration of exemptions authorized by the Streamlined Sales and Use Tax Agreement, it shall be presumed that all receipts for property or services of any type mentioned in subsections (a), (b), (c), and (f) of section 3, all rents for occupancy of the type mentioned in subsection (d) of said section, all amusement charges of any type mentioned in subsection (e) of said section, all charges in the nature of initiation fees, membership fees or dues mentioned in subsection (h) of said section, and all receipts from parking, storing or garaging a motor vehicle mentioned in subsection (i) of said section are subject to tax until the contrary is established, and the burden of proving that any such receipt, charge or rent is not taxable hereunder shall be upon the person required to collect tax or the customer. Unless a seller shall have taken from the purchaser a certificate, signed by the purchaser if in paper form, and bearing the purchaser's name and address and the number of the purchaser's registration certificate, to the effect that the property or service was purchased for resale or was otherwise exempt pursuant to the provisions of the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), or the purchaser, prior to taking delivery, furnishes to the seller any affidavit, statement or additional evidence, documentary or otherwise, which the director may require demonstrating that the purchaser is an exempt organization described in section 9(b)(1), the sale shall be deemed a taxable retail sale. Provided however, the director may, in the director's discretion, authorize a purchaser, who acquires tangible personal property, specified digital products or services under circumstances which make it impossible at the time of acquisition to determine the manner in which the tangible personal property, specified digital products or services will be used, to pay the tax directly to the director and waive the collection of the tax by the seller or provide for direct pay authority under rules adopted under the Streamlined Sales and Use Tax Agreement. Provided further, the director shall authorize any eligible person, as defined in section 34 of P.L.1997, c.162 (C.54:32B-14.1), who purchases natural gas from a non-utility on and after January 1, 1998 through December 31, 2002, to pay the tax on the commodity directly to the director and waive the collection of the tax by the seller. No such authority shall be granted or exercised except upon application to the director, and the issuance by the director of a direct payment permit. If a direct payment permit is granted, its use shall be subject to conditions specified by the director, and the payment of tax on all acquisitions pursuant to the permit shall be made directly to the director by the permit holder.

(c)The director may provide by regulation that the tax upon receipts from sales on the installment plan may be paid on the amount of each installment and upon the date when such installment is due. He may also provide by regulation for the exclusion from taxable receipts, amusement charges or rents of amounts subject, as applicable, to the provisions of section 30 of P.L.2005, c.126 (C.54:32B-12.1), representing sales where the contract of sale has been canceled, the property returned or the receipt, charge or rent has been ascertained to be uncollectible or, in the case the tax has been paid upon such receipt, charge or rent, for refund or credit of the tax so paid.

L.1966, c.30, s.12; amended 1968, c.106, s.2; 1997, c.162, s.29; 2005, c.126, s.20; 2006, c.44, s.14; 2008, c.123, s.12; 2011, c.49, s.11.



Section 54:32B-12.1 - Deduction From Taxable Sales For Bad Debts.

54:32B-12.1 Deduction from taxable sales for bad debts.

30. a. A seller shall be allowed a deduction from taxable sales for bad debts.

b.The amount of the deduction from taxable sales allowed pursuant to subsection a. of this section shall not include interest.

c.For the purposes of this section, "bad debt" has the same meaning as that term is defined by 26 U.S.C. s.166 as the basis for calculating bad debt recovery; provided however, the amount calculated pursuant to 26 U.S.C. s.166 shall be adjusted to exclude: financing charges or interest; sales or use taxes charged on the purchase price; uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid; expenses incurred in attempting to collect any debt, and repossessed property.

d.The deduction from taxable sales allowed pursuant to subsection a. of this section shall be deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this subsection, a claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return.

e.If the deduction from taxable sales allowed pursuant to subsection a. of this section is taken for a bad debt and the debt is subsequently collected in whole or in part, the tax on the amount so collected shall be paid and reported on the return filed for the period in which the collection is made.

f.If the amount of the deduction from taxable sales allowed pursuant to subsection a. of this section exceeds the amount of taxable sales for the period during which the bad debt is written off, a refund claim may be filed within four years from the due date of the return on which the bad debt could first be claimed.

g.If filing responsibilities have been assumed by a certified service provider, the certified services provider may claim, on behalf of the seller, any deduction from taxable sales allowed pursuant to subsection a. of this section. The certified service provider shall credit or refund the full amount of any bad debt allowance or refund received to the seller.

h.For the purposes of reporting a payment received on a bad debt for which the deduction from taxable sales allowed pursuant to subsection a. of this section was previously claimed, any payments made on a debt or account shall first be applied proportionally to the taxable price of the property or service and the sales tax thereon, and secondly to interest, service charges, and any other charges.

i.In situations in which the books and records of the party claiming the deduction from taxable sales allowed pursuant to subsection a. of this section support an allocation of the bad debts among the member states, the allocation shall be permitted.

L.2005,c.126,s.30.



Section 54:32B-13 - Tax Payment Prerequisite To Registration

54:32B-13. Tax payment prerequisite to registration
Tax payment prerequisite to registration. (a) The Director of the Division of Motor Vehicles in the State Department of Law and Public Safety shall not issue a registration certificate for any motor vehicle, except in the case of a renewal of registration by the same owner, except upon proof, in a form approved by the Director of the Division of Taxation and the Director of the Division of Motor Vehicles, that any tax imposed by section 3 or section 6 of this act with respect to the sale of the motor vehicle to the registrant or to the lessor or the use thereof has been paid, or that no such tax is due.

(b) The Commissioner of the Department of Conservation and Economic Development shall not issue a registration certificate or an exempt certificate for any boat or vessel subject to registration under the New Jersey Boat Act of 1962 (c.73, laws of 1962, and all amendments thereto) except in the case of a renewal of registration by the same owner, except upon proof, in a form approved by the Director of the Division of Taxation and the Commissioner of the Department of Conservation and Economic Development, that any tax imposed by section 3 or section 6 of this act with respect to the sale of the boat or vessel to the registrant or to the lessor or the use thereof has been paid, or that no such tax is due.

L.1966,c.30,s.13; amended 1989,c.123,s.7.



Section 54:32B-14 - Liability For Tax.

54:32B-14 Liability for tax.

14. (a) Every person required to collect any tax imposed by this act shall be personally liable for the tax imposed, collected or required to be collected under this act. Any such person shall have the same right in respect to collecting the tax from that person's customer or in respect to non-payment of the tax by the customer as if the tax were a part of the purchase price of the property or service, amusement charge or rent, as the case may be, and payable at the same time; provided, however, that the director shall be joined as a party in any action or proceeding brought to collect the tax.

(b)Where any customer has failed to pay a tax imposed by this act to the person required to collect the same, then in addition to all other rights, obligations and remedies provided, such tax shall be payable by the customer directly to the director and it shall be the duty of the customer to file a return with the director and to pay the tax to the director within 20 days of the date the tax was required to be paid.

(c)The director may, whenever the director deems it necessary for the proper enforcement of this act, provide by regulation that customers shall file returns and pay directly to the director any tax herein imposed, at such times as returns are required to be filed and payment over made by persons required to collect the tax.

(d)No person required to collect any tax imposed by this act shall advertise or hold out to any person or to the public in general, in any manner, directly or indirectly, that the tax is not considered as an element in the price, amusement charge or rent payable by the customer, or except as provided by subsection (f) of this section that the person required to collect the tax will pay the tax, that the tax will not be separately charged and stated to the customer or that the tax will be refunded to the customer. Upon written application duly made and proof duly presented to the satisfaction of the director showing that in the particular business of the person required to collect the tax it would be impractical for the seller to separately charge the tax to the customer, the director may waive the application of the requirement herein as to such seller.

(e)All sellers of energy or utility service shall include the tax imposed by the "Sales and Use Tax Act" within the purchase price of the tangible personal property or service.

(f)A seller other than a seller subject to subsection (e) of this section making retail sales of tangible personal property or sales of services may advertise that the seller will pay the tax for the customer subject to the conditions of this subsection.

(1)The advertising shall indicate that the seller is, in fact, paying the tax for the customer and shall not indicate or imply that the sale or charge is exempt from taxation.

(2)Notwithstanding the provisions of section 12 of P.L.1966, c.30 (C.54:32B-12) to the contrary, any sales slip, invoice, receipt or other statement or memorandum of the price or service charge paid or payable given to the customer shall state that the tax will be paid by the seller; provided however that such record shall be otherwise subject to the provisions of section 12 of P.L.1966, c.30 (C.54:32B-12).

(3)The seller shall pay the amount of tax due on the retail sale or service receipt, as determined pursuant to section 4 of P.L.1966, c.30 (C.54:32B-4), as trustee for and on account of the State, and shall have the same liability for that amount of tax pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), as for an amount collected from a customer.

(g)No person required to collect any tax imposed by this act shall be held liable for having charged and collected the incorrect amount of sales and use tax by reason of reliance on erroneous data provided by the director with respect to tax rates, boundaries or taxing jurisdiction assignments or contained in the taxability matrix.

(h)In connection with a purchaser's request from a seller of over-collected sales or use taxes, a seller shall be presumed to have a reasonable business practice, if in the collection of such sales or use taxes, the seller: (1) uses either a provider or a system, including a proprietary system, that is certified by the State; and (2) has remitted to the State all taxes collected less any deductions, credits, or collection allowances.

(i)No purchaser shall be held liable for any tax, interest or penalty for failure to pay the correct amount of tax by reason of:

(1)the reliance of the purchaser's seller or certified service provider on erroneous data provided by the director with respect to tax rates, boundaries or taxing jurisdiction assignments or contained in the taxability matrix;

(2)the reliance of the purchaser holding a direct pay permit on erroneous data provided by the director with respect to tax rates, boundaries or taxing jurisdiction assignments or contained in the taxability matrix;

(3)the reliance of the purchaser on erroneous data provided by the director with respect to the taxability matrix; or

(4)the reliance of a purchaser using databases of taxing jurisdiction assignments on erroneous data provided by the director with respect to tax rates, boundaries or taxing jurisdiction assignments, provided however that, to the extent that the director provides or certifies an address-based database for assigning tax rates and jurisdictions and upon appropriate notice, no relief from liability shall be allowed for errors resulting from reliance on a zip code database for assigning tax rates and jurisdictions.

Provided however, that as to the relief from liability for tax, the relief from liability for tax by reason of reliance on the taxability matrix shall be limited to the director's erroneous classification in the taxability matrix of terms "taxable" or "exempt," "included in sales price" or "excluded from sales price" or "included in the definition" or "excluded from the definition."

(j)If the director provides less than 30 days between the date a rate change is enacted and the date that change takes effect, the director shall relieve the seller of liability for failing to collect tax at the new rate if: (1) the seller collected tax at the immediately preceding effective rate; and (2) the seller's failure to collect tax at the newly effective rate does not extend more than 30 days after the date of enactment of the new rate.

(k)Notwithstanding the provisions of subsection (j) of this section, if the director establishes that a seller fraudulently failed to collect tax due at the new rate or solicits purchasers based on the immediately preceding effective tax rate, this relief from liability shall not apply.

L.1966, c.30, s.14; amended 1966, c.53, s.7; 1997, c.162, s.30; 2003, c.42; 2005, c.126, s.21; 2008, c.123, s.13; 2011, c.49, s.12.



Section 54:32B-14.1 - Tax Treatment Of Certain Purchases Of Natural Gas, "Eligible Person" Defined.

54:32B-14.1 Tax treatment of certain purchases of natural gas, "eligible person" defined.

34. a. As used in this act, "eligible person" means any person other than a co-generation facility as defined in this act whose last purchase and delivery of natural gas on or before December 31, 1995 was from a non-utility, or a cogeneration facility which ceased operation in 1996 and subsequently began to purchase non-utility natural gas, and who satisfactorily documents such purchase to the director.

b.An eligible person shall determine and certify to the director, and satisfactorily document to the director, a base level of volume as of December 31, 1995 or December 31, 1996 in the case of a co-generation facility which ceased operation in 1996 and subsequently began to purchase non-utility natural gas, which shall be equal to the average annual volume of natural gas units purchased by the eligible person from any non-utility and delivered, but such computation shall not include any purchases delivered prior to January 1, 1992, provided however, that the base level of volume of an eligible person other than a co-generation facility shall be reduced on an annual basis beginning in 1999 by multiplying the base level of volume as of December 31, 1995 by the following reduction ratios: 0.8 in 1999, 0.6 in 2000, 0.4 in 2001 and 0.2 in 2002. In 2003 and thereafter there shall be no exemption for purchases of natural gas by an eligible person other than a co-generation facility.

c.For purchases of natural gas from a non-utility on and after January 1, 1998 through December 31, 2002, an eligible person shall issue a direct payment certificate to the non-utility and shall pay any sales or use tax due pursuant to the method prescribed by this section. Unless specifically exempt from the tax imposed under the Sales and Use Tax Act pursuant to subsection b. of section 26 of P.L.1997, c.162 (C.54:32B-8.46), utility service is subject to the tax imposed pursuant to section 3 of P.L.1966, c.30 (C.54:32B-3).

d.On an annual basis, each eligible person, other than a co-generation facility, shall be required to file with the director:

(1)An energy volume report, which shall contain a certification as to the gross annual volume of gas (in units) purchased and delivered in the previous 12-month period from any non-utility and utility, the purchase price per unit, and any additional information that the director deems necessary to effectuate the provisions herein; and

(2)An energy use tax return, wherein any tax due on natural gas purchased from a utility or non-utility shall be reported and remitted as follows:

(a)If the certified gross annual volume (in units) was purchased solely from a non-utility, and does not exceed the base level of volume, no sales and use tax shall be due on purchases of natural gas in that calendar year;

(b)If the certified gross annual volume (in units) was purchased solely from a non-utility, and exceeds the base level of volume, the sales and use tax shall be remitted on the purchases of natural gas that exceed the base level of volume, based on the purchase price of the gas; and

(c)If the certified gross annual volume in units was purchased from both a utility and non-utility seller or solely from a utility seller, the director shall refund to the eligible person all sales taxes paid on purchases not in excess of the base level of volume. The eligible person shall remit to the director all unpaid sales taxes on the purchases of natural gas that exceed the base level of volume, based on the purchase price.

L.1997,c.162,s.34; amended 2005, c.126, s.22.



Section 54:32B-15 - Certificate Of Registration; Streamlined Methods.

54:32B-15 Certificate of registration; streamlined methods.

15. (a) On or before June 20, 1966, or in the case of persons commencing business or opening new places of business after such date, within three days after such commencement or opening, every person required to collect any tax imposed by this act and every person purchasing tangible personal property or a specified digital product for resale shall file with the director a certificate of registration in a form prescribed by the director. In the case of a person commencing business or opening a new place of business on or after the first day of the third month following the enactment of P.L.1993, c.274 (C.40:52-1.3 et al.), the certificate shall be filed at least 15 business days before the commencement or opening. The director shall within five days after such registration issue, without charge, to each registrant a certificate of authority empowering the registrant to collect the tax and a duplicate thereof for each additional place of business of such registrant. Each certificate or duplicate shall state the place of business to which it is applicable. Such certificate of authority shall be prominently displayed in the place of business of the registrant. A registrant who has no regular place of doing business shall attach such certificate to his cart, stand, truck or other merchandising device. Such certificates shall be nonassignable and nontransferable and shall be surrendered to the director immediately upon the registrant's ceasing to do business at the place named.

(b)Any person who is not otherwise required to collect any tax imposed by this act and who makes sales to persons within the State of tangible personal property, specified digital products or services, the use of which is subject to tax under this act, may if he so elects file a certificate of registration with the director who may, in his discretion and subject to such conditions as he may impose, issue to him a certificate of authority to collect the compensating use tax imposed by this act.

(c)A seller that registers to pay or collect and remit sales or use tax in accordance with the terms of the Streamlined Sales and Use Tax Agreement may select one of the following methods of remittance or other method allowed by State law to remit the taxes collected, subject to the liabilities and conditions established pursuant to section 10 of P.L.2001, c.431 (C.54:32B-53):

(1)a model 1 seller, that selects a certified service provider as an agent to perform all the seller's sales or use tax functions, other than the seller's obligation to remit tax on its own purchases;

(2)a model 2 seller, that selects a certified automated system to use which calculates the amount of tax due on a transaction; or

(3)a model 3 seller, that uses its own proprietary automated sales tax system that has been certified as a certified automated system.

(d)A certified service provider in model 1 shall be allowed a monetary allowance in accordance with the terms of the contract that the states participating in the Streamlined Sales and Use Tax Agreement sign with the provider. The director shall prescribe the allowance in accordance with the terms of the contract, which shall be funded entirely from money collected in model 1.

A monetary allowance to a certified service provider may be based on one or more of the following incentives:

(1)A base rate that applies to taxable transactions processed by the provider.

(2)For a period not to exceed 24 months following a voluntary seller's registration through the Streamlined Sales and Use Tax Agreement's central registration process, a percentage of tax revenue generated for a member state by the voluntary seller for each member state for which the seller does not have a requirement to register to collect the tax.

(e)A model 2 seller shall be allowed a monetary allowance which the director shall prescribe in accordance with the terms arrived at by the member states of the Streamlined Sales and Use Tax Agreement. The member states initially anticipate that they will provide a monetary allowance to sellers under model 2 based on the following:

(1)Each seller shall receive a base rate for a period not to exceed 24 months following the commencement of participation by the seller.

(2)For a period not to exceed 24 months following a voluntary seller's registration through the Streamlined Sales and Use Tax Agreement's central registration process, a percentage of tax revenue generated for a member state by the voluntary seller for each member state for which the seller does not have a requirement to register to collect the tax.

(f)A model 3 seller and all other sellers that are not under model 1 or model 2 shall be allowed a monetary allowance which the director shall prescribe in accordance with the terms arrived at by the member states of the Streamlined Sales and Use Tax Agreement. The member states initially anticipate that they will provide a monetary allowance to sellers under model 3 and to all other sellers that are not under model 1 or 2 will be based on the following: for a period not to exceed 24 months following a voluntary seller's registration through the Streamlined Sales and Use Tax Agreement's central registration process, a percentage of tax revenue generated for a member state by the voluntary seller for each member state for which the seller does not have a requirement to register to collect the tax.

L.1966, c.30, s.15; amended 1989, c.123, s.8; 1993, c.274, s.1; 2005, c.126, s.23; 2006, c.44, s.15; 2011, c.49, s.13.



Section 54:32B-16 - Records To Be Kept.

54:32B-16 Records to be kept.

16.Every person required to collect any tax imposed by this act shall keep records of every purchase, purchase for lease, sale or amusement charge or occupancy and of all amounts paid, charged or due thereon and of the tax payable thereon, in such form as the director may by regulation require. Such records shall include a true copy of each sales slip, invoice, receipt, statement or memorandum upon which subsection (a) of section 12 requires that the tax be stated separately. Such records shall be available for inspection and examination at any time upon demand by the director or his duly authorized agent or employee and shall be preserved for a period of four years, except that the director may consent to their destruction within that period or may require that they be kept longer.

L.1966, c.30, s.16; amended 1989, c.123, s.9; 2008, c.123, s.14.



Section 54:32B-17 - Returns; Streamlined Systems; Amnesty.

54:32B-17 Returns; streamlined systems; amnesty.

17. (a) Every person required to collect or pay tax under this act shall on or before August 28, 1966, and on or before the twentieth day of each month thereafter, make and file a return for the preceding month with the director. The return of a seller of tangible personal property, specified digital products or services shall show his receipts from sales and also the aggregate value of tangible personal property, specified digital products and services sold by him, the use of which is subject to tax under this act, and the amount of taxes required to be collected with respect to such sales and use. The return of a recipient of amusement charges shall show all such charges and the amount of tax thereon, and the return of a person required to collect tax on leases or rentals shall show all lease or rental payments received or charged and the amount of tax thereon. The return of a recipient of initiation fees, membership fees or dues for access to or use of the property or facilities of a health and fitness, athletic, sporting or shopping club or organization shall show all such charges and the amount of tax thereon. The return of the recipient of charges from parking, storing or garaging a motor vehicle shall show all such charges and the amount of tax thereon.

(b)The director may permit or require returns to be made covering other periods and upon such dates as he may specify. In addition, the director may require payments of tax liability at such intervals and based upon such classifications as he may designate. In prescribing such other periods to be covered by the return or intervals or classifications for payment of tax liability, the director may take into account the dollar volume of tax involved as well as the need for insuring the prompt and orderly collection of the taxes imposed.

(c)The form of returns shall be prescribed by the director and shall contain such information as he may deem necessary for the proper administration of this act. The director may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

(d)Pursuant to the Streamlined Sales and Use Tax Agreement, the director is authorized to accept certified automated systems and certified service providers to aid in the administration of the collection of the tax imposed under the "Sales and Use Tax Act".

(e)Subject to the limitations of this subsection and other provisions of the "Sales and Use Tax Act":

(1)In addition to the powers of the director prescribed pursuant to section 24 of P.L.1966, c.30 (C.54:32B-24) and the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq., and notwithstanding the provisions of any other law to the contrary, the director shall grant "amnesty" for uncollected or unpaid sales or use tax to a seller that registers to collect and remit applicable sales or use tax on sales made to purchasers in this State in accordance with the terms of the Streamlined Sales and Use Tax Agreement, provided that the seller was not so registered in this State in the twelve-month period preceding the commencement of this State's participation in the agreement.

(2)Under terms of the "amnesty" granted pursuant to paragraph (1) of this subsection, a seller that registers shall not be assessed for uncollected or unpaid sales or use tax and shall not be assessed penalties or interest for sales made during the period the seller was not registered in this State, provided that the seller registers pursuant to paragraph (1) of this subsection within twelve months of the effective date of this State's participation in the Streamlined Sales and Use Tax Agreement.

(3)The limitations on deficiency assessments, penalties and interest pursuant to paragraph (2) of this subsection shall not be available to a seller with respect to any matter for which the seller received notice of the commencement of an audit and which audit is not yet finally resolved including any related administrative and judicial processes.

(4)The limitations on deficiency assessments, penalties and interest pursuant to paragraph (2) of this subsection shall not be available for sales or use taxes already paid or remitted to the State or to taxes already collected by the seller.

(5)The "amnesty" limitations on deficiency assessments, penalties and interest pursuant to paragraph (2) of this subsection shall be in full effect and the director shall not assess deficiencies for uncollected or unpaid sales or use tax and shall not assess penalties or interest for sales made during the period the seller was not registered in this State so long as the seller continues registration and continues collection and remittance of applicable sales or use taxes for a period of at least 36 months; provided however that the director may make such assessments by reason of the seller's fraud or intentional misrepresentation of a material fact. The statutes of limitations applicable to asserting tax liabilities, deficiencies, penalties and interest are tolled for this 36-month period.

(6)The "amnesty" granted pursuant to paragraph (1) of this subsection shall apply only to sales or use taxes due from a seller in its capacity as a seller and shall not apply to sales or use taxes due from a seller in its capacity as a buyer.

L.1966, c.30, s.17; amended 1966, c.53, s.8; 1967, c.25, s.4; 2005, c.126, s.24; 2006, c.44, s.16; 2008, c.123, s.15; 2011, c.49, s.14.



Section 54:32B-18 - Payment Of Tax.

54:32B-18 Payment of tax.

18.Every person required to file a return under this act shall, at the time of filing such return, pay to the director the taxes imposed by this act as well as all other moneys collected by such person acting or purporting to act under the provisions of this act. All the taxes for the period for which a return is required to be filed or for such lesser interval as shall have been designated by the director, shall be due and payable to the director on the date limited for the filing of the return for such period, or on the date limited for such lesser interval as the director has designated, without regard to whether a return is filed or whether the return which is filed correctly shows the amount of receipts, amusement charges or rents or the value of property or services sold or purchased or the taxes due thereon. Where the director, in the director's discretion, deems it necessary to protect the revenues to be obtained under this act, the director may require any person required to collect the tax imposed by this act to file a bond with the director, issued by a surety company authorized to transact business in this State and approved by the Commissioner of Banking and Insurance of this State as to solvency and responsibility, in such amount as the director may fix, to secure the payment of any tax or penalties or interest due or which may become due from such person under this act. In the event that the director determines that a seller is to file such bond, the director shall give notice to the seller to that effect, specifying the amount of the bond required. Such person shall file such bond within 5 days after the giving of such notice unless within such 5 days that person shall request in writing a hearing before the director at which the necessity, propriety and amount of the bond shall be determined by the director. Such determination shall be final and shall be complied with within 15 days after the giving of notice thereof. In lieu of such bond, securities approved by the director or cash in such amount as the director may prescribe, may be deposited, which shall be kept in the custody of the director who may at any time without notice to the depositor apply them to any tax or interest or penalties due, and for that purpose the securities may be sold by the director at public or private sale without notice to the depositor thereof.

L.1966,c.30,s.18; amended 1967, c.25, s.5; 2005, c.126, s.25.



Section 54:32B-19 - Determination Of Tax

54:32B-19. Determination of tax
19. Determination of tax. If a return required by this act is not filed, or if a return when filed is incorrect or insufficient, the amount of tax due shall be determined by the director from such information as may be available. If necessary, the tax may be estimated on the basis of external indices, such as stock on hand, purchases, rental paid, number of rooms, location, scale of rents or charges, comparable rents or charges, type of accommodations and service, number of employees or other factors. Notice of such determination shall be given to the person liable for the collection or payment of the tax. Subject to the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., such determination shall finally and irrevocably fix the tax unless the person against whom it is assessed, within 90 days after giving of notice of such determination, shall apply to the director for a hearing, or unless the director of his own motion shall redetermine the same. After such hearing the director shall give notice of his determination to the person against whom the tax is assessed.

L.1966,c.30,s.19; amended 1970,c.7,s.6; 1992,c.175,s.31.



Section 54:32B-20 - Refunds, Credit.

54:32B-20 Refunds, credit.

20. (a) In the manner provided in this section the director shall refund or credit any tax, penalty or interest erroneously, illegally or unconstitutionally collected or paid if application to the director for such refund shall be made within four years from the payment thereof. Such application may be made by a customer who has actually paid the tax. Such application may also be made by a person required to collect the tax, who has collected and paid over such tax to the director, provided that the application is made within four years of the payment to him by the customer, but no actual refund of moneys shall be made to such person until the person shall first establish to the satisfaction of the director, under such regulations as the director may prescribe, that the person has repaid to the customer the amount for which the application for refund is made. The director may, in lieu of any refund, allow credit on payments due from the applicant.

(b)A person shall not be entitled to a revision, refund or credit under this section of a tax, interest or penalty which had been determined to be due pursuant to the provisions of section 19 of P.L.1966, c.30 (C.54:32B-19) where the person has had a hearing or an opportunity for a hearing as provided in said section or has failed to use the remedies therein provided unless the person otherwise meets the requirements of subsection b. of R.S.54:49-14. No refund or credit shall be made of a tax, interest or penalty paid after a determination by the director made pursuant to section 19 of P.L.1966, c.30 (C.54:32B-19) unless it be found that such determination was erroneous, illegal or unconstitutional or otherwise improper, pursuant to law, in which event refund or credit shall be made of the tax, interest or penalty found to have been overpaid.

(c) (1) A purchaser may seek a refund of over-collected sales or use tax from the seller. This refund procedure shall provide the first course of remedy available to a purchaser seeking such a refund. A cause of action seeking a return of over-collected sales or use taxes from the seller shall not accrue until the purchaser has provided written notice to a seller and the seller has had sixty days to respond. Such notice shall contain the information necessary to determine the validity of the request.

(2)In connection with a purchaser's request from a seller of over-collected sales or use tax, the seller shall be presumed to have a reasonable business practice, if in the collection of such sales or use taxes, the seller:

(i)uses either a provider or a system including a proprietary system, certified by the State; and

(ii) has remitted to the State all taxes collected less any deductions, credits, or collection allowances.

L.1966,c.30,s.20; amended 1992, c.175, s.32; 1998, c.106, s.7; 2005, c.126, s.32.



Section 54:32B-20.1 - Credits For Certain Payments By Remitters; No Credit For Certain Tax Payments.

54:32B-20.1 Credits for certain payments by remitters; no credit for certain tax payments.

35. a. A corporation that was subject to tax pursuant to the provisions of P.L.1940, c.5 (C.54:30A-49 et seq.) prior to January 1, 1998 shall be entitled to claim a credit against remittances of sales and use tax after July 1, 1998 and after August 1 in each year thereafter pursuant to the provisions of section 53 of P.L.1997, c.162 (C.54:30A-117).

b. Any gas, electric, or telecommunications public utility taxpayer that has made any advance credit payment pursuant to P.L.1940, c.4 (C.54:30A-16 et seq.) or P.L.1940, c.5 (C. 54:30A-49 et seq.) shall not be eligible for a credit for such amount or any part thereof to offset any liability under the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

L.1997,c.162,s.35.



Section 54:32B-21 - Review Of Director's Decision

54:32B-21. Review of director's decision
(a) Appeal to tax court. Any aggrieved taxpayer may, within 90 days after any decision, order, finding, assessment or action of the Director of Taxation made pursuant to the provisions of this act, appeal therefrom to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R. S. 54:48-1 et seq.

(b) Appeal exclusive remedy of taxpayer. The appeal provided by this section shall be the exclusive remedy available to any taxpayer for review of a decision of the director in respect of the determination of the liability of the taxpayer for the taxes imposed by this act.

L.1966, c. 30, s. 21. Amended by L.1983, c. 36, s. 36, eff. Jan. 26, 1983.



Section 54:32B-22 - Proceedings To Recover Tax

54:32B-22. Proceedings to recover tax
(a) Whenever any person required to collect tax shall fail to collect or pay over any tax, penalty or interest imposed by this act as therein provided, or whenever any customer shall fail to pay any such tax, penalty or interest, the Attorney General shall, upon the request of the director, bring or cause to be brought an action to enforce the payment of the same on behalf of the State of New Jersey in any court of the State of New Jersey or of any other State or of the United States.

(b) As an additional or alternate remedy, the director may issue a warrant, directed to the sheriff of any county commanding him to levy upon and sell the real and personal property of any person liable for the tax, which may be found within his county, for the payment of the amount thereof, with any penalties and interest, and the cost of executing the warrant, and to return such warrant to the director and to pay to him the money collected by virtue thereof within 60 days after the receipt of such warrant. The sheriff shall within 5 days after the receipt of the warrant file with the county clerk a copy thereof, and thereupon such clerk shall enter in the judgment docket the name of the person mentioned in the warrant and the amount of the tax, penalties and interest for which the warrant is issued and the date when such copy is filed. Thereupon the amount of such warrant so docketed shall become a lien upon the title to and interest in real and personal property of the person against whom the warrant is issued. The sheriff shall then proceed upon the warrant, in the same manner, and with like effect, as that provided by law in respect to executions issued against property upon judgments of a court of record and for services in executing the warrant he shall be entitled to the same fees, which he may collect in the same manner. In the discretion of the director a warrant of like terms, force and effect may be issued and directed to any officer or employee of the Division of Taxation, and in the execution thereof such officer or employee shall have all the powers conferred by law upon sheriffs, but shall be entitled to no fee or compensation in excess of the actual expenses paid in the performance of such duty. If a warrant is returned not satisfied in full, the director may from time to time issue new warrants and shall also have the same remedies to enforce the amount due thereunder as if the State had recovered judgment therefor and execution thereon had been returned unsatisfied.

(c) Whenever a person required to collect tax shall make a sale, transfer, or assignment in bulk of any part or the whole of his business assets, otherwise than in the ordinary course of business, the purchaser, transferee or assignee shall at least 10 days before taking possession of the subject of said sale, transfer or assignment, or paying therefor, notify the director by registered mail of the proposed sale and of the price, terms and conditions thereof whether or not the seller, transferrer or assignor, has represented to, or informed the purchaser, transferee or assignee that he owes any tax pursuant to this act, and whether or not the purchaser, transferee, or assignee has knowledge that such taxes are owing, and whether any such taxes are in fact owing.

Whenever the purchaser, transferee or assignee shall fail to give notice to the director as required by the preceding paragraph, or whenever the director shall inform the purchaser, transferee or assignee that a possible claim for such tax or taxes exists, any sums of money, property or choses in action, or other consideration, which the purchaser, transferee or assignee is required to transfer over to the seller, transferrer or assignor shall be subject to a first priority right and lien for any such taxes theretofore or thereafter determined to be due from the seller, transferrer or assignor to the State, and the purchaser, transferee or assignee is forbidden to transfer to the seller, transferrer or assignor any such sums of money, property or choses in action to the extent of the amount of the State's claim. For failure to comply with the provisions of this section the purchaser, transferee or assignee, in addition to being subject to the liabilities and remedies imposed under the provisions of the uniform commercial code, Title 12A of the Revised Statutes of New Jersey, shall be personally liable for the payment to the State of any such taxes theretofore or thereafter determined to be due to the State from the seller, transferrer or assignor, and such liability may be assessed and enforced in the same manner as the liability for tax under this act.

L.1966, c. 30, s. 22.



Section 54:32B-23 - Actions For Collection Of Tax

54:32B-23. Actions for collection of tax
(a) At the request of the Division of Taxation, the Attorney General may bring suit, in the name of this State, in the appropriate court of any other State to collect any tax legally due this State under this act.

(b) The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by any other State, upon sales and use taxes, which extends a like comity to this State, and the duly authorized officer of any such State may sue for the collection of such a tax in the courts of this State. A certificate by the Secretary of State of such other State that an officer suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority.

(c) For the purposes of this section, the words "tax" and "taxes" shall include interest and penalties due under this act, and liability for such interest or penalties or both, due under a taxing statute of another State shall be recognized and enforced by the courts of this State to the same extent that the laws of such other State permit the enforcement in its courts of liability for such interest or penalties or both, due under this act.

L.1966, c. 30, s. 23.



Section 54:32B-24 - General Powers Of The Director.

54:32B-24 General powers of the director.

24.General powers of the director. In addition to the powers granted to the director in this act, the director is hereby authorized and empowered:

1.To make, adopt and amend rules and regulations appropriate to the carrying out of this act and the purposes thereof;

2.To extend, for cause shown by general regulation or individual authorization, the time of filing any return for a period not exceeding three months on such terms and conditions as the director may require; and for cause shown, to remit penalties and interest as provided for in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.;

3.To delegate the director's functions hereunder to any officer or employee of the director's division such of the director's powers as the director may deem necessary to carry out efficiently the provisions of this act, and the person or persons to whom such power has been delegated shall possess and may exercise all of the power and perform all of the duties herein conferred and imposed upon the director;

4.To prescribe methods for determining the amount of receipt, amusement charges, or rents and for determining which of them are taxable and which are nontaxable;

5.To require any person required to collect tax to keep detailed records of all receipts, amusement charges, or rents received, charged or accrued, including those claimed to be nontaxable, and also of the nature, type, value and amount of all purchases, sales, services rendered, admissions, occupancies, names and addresses of customers, and other facts relevant in determining the amount of tax due and to furnish such information upon request to the director;

6.To assess, determine, revise and readjust the taxes imposed by this act;

7.To publish and maintain, as the director deems necessary, lists of specific items of tangible personal property which are found to be foods and drugs exempt from tax under sections 13 and 14 of P.L.1980, c.105 (C.54:32B-8.1 and 54:32B-8.2);

8.To enter into agreements with other states and the District of Columbia, providing for the reciprocal enforcement of the sales and use tax laws imposed by the states entering into such an agreement. Such agreement may empower the duly authorized officer of any contracting state, which extends like authority to officers or employees of this State, to sue for the collection of that state's sales and use taxes in the courts of this State;

9.To require alcoholic beverage wholesalers to make report of sales to retailers, as wholesaler and retailer are defined pursuant to the "New Jersey Alcoholic Beverage Control Act," R.S.33:1-1 et seq., with such content, in such form and at such times as the director may prescribe. The information provided to the director under this paragraph shall identify retailers by their sales tax registration number issued pursuant to section 15 of P.L.1966, c.30 (C.54:32B-15) and shall be available for transmission to the director by electronic means, or computer tape or disc, as the director may require;

10.To give due regard to the provisions of the Streamlined Sales and Use Tax Agreement regarding rate changes.

L.1966,c.30,s.24; amended 1966, c.53, s.9; 1987, c.76, s.53; 1995, c.161, s.1; 2005, c.126, s.31.



Section 54:32B-24.1 - Retail Sales Tax In Fourth Class Cities; Collection And Administration By Director; Vendor Liability.

54:32B-24.1 Retail sales tax in fourth class cities; collection and administration by director; vendor liability.
1. a. The director shall collect and administer any tax imposed pursuant to the provisions of P.L.1947, c.71 (C.40:48-8.15 et seq.), amended and supplemented by P.L.1979, c.273, notwithstanding the provisions of any other law or ordinance to the contrary. In carrying out the provisions of this supplementary act the director shall have all the powers granted in P.L.1966, c.30 (C.54:32B-1 et seq.).

b.The director shall determine and certify to the State Treasurer on a monthly basis the amount of revenues payable to any municipality which has enacted a tax pursuant to P.L.1947, c.71 (C.40:48-8.15 et seq.) and collected by the director pursuant to this supplementary act. The State Treasurer upon the certification of the director and upon the warrant of the State Comptroller, shall pay and distribute on a monthly basis to each municipality the amount so determined and certified.

c.The director may furnish to a municipality, at his discretion, copies of tax reports or returns relating to taxes imposed under any municipal ordinance heretofore adopted by that municipality pursuant to P.L.1947, c.71 (C.40:48-8.15 et seq.).

d. (1) Each vendor required to collect the tax imposed by a municipal ordinance which was adopted pursuant to the provisions of P.L.1947, c.71 (C.40:48-8.15 et seq.) shall be personally liable for the tax imposed, collected, or required to be paid, collected, or remitted under the ordinance. Any such vendor shall have the same right in respect to collecting the tax from that vendor's customer or in respect to non-payment of the tax by the customer as if the tax were a part of the purchase price of the property or service, amusement charge or rent, as the case may be, and payable at the same time; provided however, that the director shall be joined as a party in any action or proceeding brought to collect the tax.

(2) For purposes of this subsection, "vendor" includes: an individual, partnership, corporation, or an officer, director, stockholder, or employee of a corporation, or a member or employee of a partnership, who as such officer, director, stockholder, employee, or member is under the duty to perform the act in respect of which the violation occurs.

L.1980, c.60, s.1; amended 2007, c.102, s.3.



Section 54:32B-25 - Reference To Tax

54:32B-25. Reference to tax
Whenever reference is made in placards or advertisements or in any other publications to any tax imposed by this act, such reference shall be in substantially the following form: "sales and use tax" ; except that in any bill, receipt, statement or other evidence or memorandum of sale, services rendered, amusement charges, rent or occupancy, issued or employed by a person required to collect tax, if the tax is required to be stated separately thereon as provided in subsection (a) of section 12, the word "tax" will suffice.

L.1966, c. 30, s. 25.



Section 54:32B-26 - Penalties And Interest

54:32B-26. Penalties and interest
Penalties and interest. (a) Any person failing to file a return or to pay or pay over any tax to the director within the time required by this act shall be subject to such penalties and interest as provided in the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq. Unpaid penalties and interest may be determined, assessed, collected and enforced in the same manner as the tax imposed by this act.

(b) (Deleted by amendment, P.L. 1987, c. 76.) (c) (Deleted by amendment, P.L. 1987, c. 76.)

L.1966, c.30, s.26; amended by L. 1967, c. 286, s. 20; 1970, c. 7, s. 7; 1975, c. 177, s. 31; 1987, c. 76, s. 39.



Section 54:32B-27 - Notice And Limitations Of Time

54:32B-27. Notice and limitations of time
27. Notice and limitations of time. (a) Any notice authorized or required under the provisions of this act may be given by mailing the same to the person for whom it is intended in a postpaid envelope addressed to such person at the address given in the last return filed by him pursuant to the provisions of this act or in any application made by him or, if no return has been filed or application made, then to such address as may be obtainable. The mailing of such notice shall be presumptive evidence of the receipt of the same by the person to whom addressed. Any period of time which is determined according to the provisions of this act by the giving of notice shall commence to run from the date of mailing of such notice.

(b) The provisions of law relative to limitations of time for the enforcement of a civil remedy shall not apply to any proceeding or action taken by the State or the director to levy, appraise, assess, determine or enforce the collection of any tax or penalty provided by this act. However, except in the case of a willfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than four years from the date of the filing of a return; provided, however, that where no return has been filed as provided by law the tax may be assessed at any time.

(c) Where, before the expiration of the period prescribed herein for the assessment of an additional tax, a taxpayer has consented in writing that such period be extended the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing made before the expiration of the extended period. If a taxpayer has consented in writing to the extension of the period for assessment, the period for filing an application for credit or refund pursuant to section 20 shall not expire prior to six months after the expiration of the period within which an assessment may be made pursuant to the consent to extend the time for assessment of additional tax.

L.1966,c.30,s.27; amended 1992,c.175,s.33.



Section 54:32B-28 - Uniform Act

54:32B-28. Uniform act
The taxes imposed by this act shall be governed in all respects by the provisions of the State Tax Uniform Procedure Law (subtitle 9 of Title 54 of the Revised Statutes) except only to the extent that a specific provision of this act may be in conflict therewith.

L.1966, c. 30, s. 28.



Section 54:32B-28.1 - Effective Date Of Rate Change; Conformance With Streamlined Agreement.

54:32B-28.1 Effective date of rate change; conformance with Streamlined Agreement.
33. a. The effective date of any sales and use tax rate change shall be the first day of a calendar quarter and a sales and use tax rate change for services covering a period starting before and ending after that effective date shall first apply as follows: for a rate increase, the new rate shall apply to the first billing period starting on or after the effective date, and for a rate decrease, the new rate shall apply to bills rendered on or after the effective date;

b.The State shall make a reasonable effort to: provide sellers with as much advance notice as practicable of a rate change, limit the effective date of a rate change to the first day of a calendar quarter, and notify sellers of legislative changes in the tax base and amendments to sales and use tax rules and regulations; however, failure of a seller to receive notice or failure of the State to provide notice or limit the effective date of a rate change shall not relieve the seller of its obligation to collect sales or use taxes;

c.Any exemption, exception or exclusion from sales and use taxation shall be enacted only in accordance with the applicable provisions of the Streamlined Sales and Use Tax Agreement;

d.The State shall be subject to the uniform rules for the remittance of funds as provided in the Streamlined Sales and Use Tax Agreement;

e.The State shall be subject to the privacy and confidentiality provisions provided in the Streamlined Sales and Use Tax Agreement for participants in the system and consumers who deal with Model 1 sellers;

f.The uniform rules for the recovery of bad debts contained in the Streamlined Sales and Use Tax Agreement shall be in effect; and

g.The State shall not use registration with the central registration system and the collection of sales and use taxes in the member states as a factor in determining whether the seller has nexus with this State for any tax at any time.

L.2005,c.126,s.33; amended 2006, c.44, s.17.



Section 54:32B-28.2 - Application Of Definition Of "Lease Or Rental."

54:32B-28.2 Application of definition of "lease or rental."

34.Notwithstanding the provisions of P.L.2005, c.126 to the contrary, the definition of "lease or rental" enacted by P.L.2005, c.126 shall be applied only prospectively from the date of enactment of P.L.2005, c.126 and shall have no retroactive impact on existing leases or rentals. The definition shall not have any impact on the treatment of sale-leaseback transactions entered into before the date of enactment of P.L.2005, c.126.

L.2005,c.126,s.34.



Section 54:32B-29 - Severability Clause

54:32B-29. Severability clause
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given affect despite the invalidity.

L.1966, c. 30, s. 29.



Section 54:32B-37 - Sales And Use Tax Review Commission.

54:32B-37 Sales and Use Tax Review Commission.

2.There is established a Sales and Use Tax Review Commission in but not of the Department of the Treasury. The commission shall consist of 10 members: the State Treasurer, ex officio, or the State Treasurer's designee, and three other members of the Executive Branch, who shall be designated by the Governor and who shall serve at the Governor's pleasure; two public members to be appointed by the President of the Senate, no more than one of whom shall be of the same political party; two public members to be appointed by the Speaker of the General Assembly, no more than one of whom shall be of the same political party; and two public members, no more than one of whom shall be of the same political party, to be appointed by the Governor with the advice and consent of the Senate.

Public members appointed by the Governor shall serve for a term of four years and until their respective successors are appointed and qualified, except that of the public members first appointed, one shall serve for a term of two years and one shall serve for a term of four years. Public members appointed by the President of the Senate or Speaker of the General Assembly shall serve during the two-year legislative term in which the appointment is made and until their respective successors are appointed and qualified. Any vacancy in the membership of the commission shall be filled for the balance of the unexpired term in the same manner as the original appointment was made.

A chairman of the commission shall be designated by the Governor from among its public members and shall serve at the pleasure of the Governor.

Members of the commission shall serve without compensation but shall be entitled to reimbursement for expenses actually incurred in the performance of their duties.

L.1999,c.416,s.2.



Section 54:32B-38 - Legislation Review Process.

54:32B-38 Legislation review process.

3. a. It shall be the duty of the commission to review any bill, joint resolution or concurrent resolution introduced in either House of the Legislature which expands or reduces the base of the New Jersey sales and use tax. Such a review shall include, but not be limited to, an analysis of the bill's or resolution's fiscal impact, any comments upon or recommendations concerning the legislation, and any alternatives to the legislation which the commission may wish to suggest.

b.Not later than the 20th day after the date of introduction of any bill or resolution in either House of the Legislature, the Legislative Budget and Finance Officer shall review it in order to determine whether the bill or resolution constitutes sales and use tax base expansion or reduction legislation. If, on the basis of that review, the Legislative Budget and Finance Officer determines that the bill or resolution constitutes such legislation, that officer shall promptly give written notice of that determination to the commission, the presiding officer of the House in which the bill or resolution was introduced and the chairman of the standing reference committee of that House to which the bill or resolution may have been referred. Not later than the 90th day after the date of introduction of any bill or resolution in either House of the Legislature which the Legislative Budget and Finance Officer has determined constitutes sales and use tax base expansion or reduction legislation, the commission shall complete its review and provide its comments and recommendations in writing to the presiding officer of the House in which the bill or resolution was introduced and to the chairman of the standing reference committee of that House to which the bill or resolution may have been referred. If the commission requests an extension prior to the 90th day after the date of introduction of a bill or resolution, the presiding officer of the House in which the bill or resolution was introduced may grant an extension for the commission to complete its review of the bill or resolution. The House or committee shall not consider or vote upon the bill or resolution until either the commission completes its review and provides its comments and recommendations in writing to the presiding officer and the chairman, or the 90th day after the date of introduction of the bill or resolution, or the designated day in the case of an extension. If the presiding officer of the House in which the bill or resolution was introduced determines that the bill or resolution is an urgent matter, he shall so notify in writing the commission and the chairman of the standing reference committee to which the bill or resolution may have been referred, and the House or committee may consider and vote upon the bill or resolution as soon as practicable.

L.1999,c.416,s.3.



Section 54:32B-39 - Review Of Legislation.

54:32B-39 Review of legislation.

4.Pursuant to P.L.1999, c.416, the Sales and Use Tax Review Commission shall review every bill, joint resolution, or concurrent resolution introduced in either House of the Legislature which constitutes sales and use tax base expansion or reduction legislation as defined by P.L.1999, c.416, and as determined by the Legislative Budget and Finance Officer pursuant to that act.

L.1999,c.416,s.4.



Section 54:32B-40 - Support To Commission.

54:32B-40 Support to commission.

5. a. The commission shall be entitled to the assistance and services of the employees of any State, county or municipal department, board, bureau, commission or agency as it may require and as may be available to it for these purposes, and to employ stenographic and clerical assistants and incur traveling and other miscellaneous expenses as necessary, to perform its duties, and within the limits of funds appropriated or otherwise made available to it for these purposes.

b.The Division of Taxation in the Department of the Treasury shall assist the commission in the performance of its duties. The commission may make use of existing studies, data or other materials in the possession of the division and may request the assistance and services of the division's employees.

c.The employees of any State agency or political subdivision of the State may serve at the request of the commission upon any advisory committee which the commission may create and these employees may serve upon these committees without forfeiture of office or employment and with no loss or diminution in the compensation, status, rights and privileges which they otherwise enjoy.

L.1999,c.416,s.5.



Section 54:32B-41 - Meetings, Hearings.

54:32B-41 Meetings, hearings.

6.The commission may meet and hold hearings at the place or places it designates, at which it may request the appearance of officials of any State agency or political subdivision of the State and may solicit the testimony of interested groups and the general public.

L.1999,c.416,s.6.



Section 54:32B-42 - Rules, Regulations.

54:32B-42 Rules, regulations.

7.The commission may adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as it shall deem necessary to carry out its functions.

L.1999,c.416,s.7.



Section 54:32B-43 - Annual Report.

54:32B-43 Annual report.
8.The commission shall report on its activities by December 31st of each year to the Legislature and may issue periodic reports concerning sales and use tax base expansion or reduction legislation.
L.1999,c.416,s.8.



Section 54:32B-44 - Short Title.

54:32B-44 Short title.
1.This act shall be known and may be cited as the "Uniform Sales and Use Tax Administration Act."

L.2001,c.431,s.1.



Section 54:32B-45 - Definitions Relative To "Uniform Sales And Tax Administration Act.

54:32B-45 Definitions relative to "Uniform Sales and Tax Administration Act.
2.As used in this Act:

"Agreement" means the Streamlined Sales and Use Tax Agreement;

"Certified automated system" means software certified jointly by the states that are signatories to the Agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction;

"Certified service provider" means an agent certified jointly by the states that are signatories to the Agreement to perform all of the seller's sales tax functions;

"Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

"Sales and use tax" means the tax imposed pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.);

"Seller" means a person making sales, leases, or rentals of personal property or services; and

"State" means a state of the United States and the District of Columbia.

L.2001,c.431,s.2.



Section 54:32B-46 - Legislative Findings.

54:32B-46 Legislative findings.
3.The Legislature finds that this State should enter into an Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

L.2001,c.431,s.3.



Section 54:32B-47 - Entry Into Multistate Discussions.

54:32B-47 Entry into multistate discussions.
4.For the purposes of reviewing, amending, or reviewing and amending the Agreement embodying the simplification requirements in section 7 of this act, the State shall enter into multistate discussions. For purposes of such discussions, the State shall be represented by the following four delegates or their designees: the State Treasurer, the Director of the Division of Taxation in the Department of the Treasury, a member of the Senate, as determined by the Senate President, and a member of the General Assembly, as determined by the Speaker of the General Assembly.

L.2001,c.431,s.4.



Section 54:32B-48 - Entry Into Streamlined Sales And Use Tax Agreement Authorized.

54:32B-48 Entry into Streamlined Sales and Use Tax Agreement authorized.
5.The State Treasurer is authorized and directed to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the Agreement, the State Treasurer is authorized to act jointly with other states that are members of the Agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

The State Treasurer is further authorized to take other actions reasonably required to implement the provisions set forth in this act. Other actions authorized by this section include, but are not limited to, the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The State Treasurer or the State Treasurer's designee is authorized to represent this State before the other states that are signatories to the Agreement.

L.2001,c.431,s.5.



Section 54:32B-49 - Existing Law Unaffected.

54:32B-49 Existing law unaffected.
6.No provision of the Agreement authorized by this act in whole or part shall invalidate or amend any provision of the law of this State. Adoption of the Agreement by this State shall not be deemed to amend or modify any law of this State. Implementation of any condition of the Agreement in this State, whether adopted before, at, or after membership of this State in the Agreement, shall be by the action of this State.

L.2001,c.431,s.6.



Section 54:32B-50 - Requirements For Entry Into Agreement.

54:32B-50 Requirements for entry into agreement.
7.The State Treasurer shall not enter into the Streamlined Sales and Use Tax Agreement unless the Agreement requires each state to abide by the following requirements:

a.Uniform State Rate. The Agreement shall set restrictions to achieve more uniform state rates through the following:

(1)Limiting the number of state rates.

(2)Limiting the application of maximums on the amount of state tax that is due on a transaction.

(3)Limiting the application of thresholds on the application of state tax.

b.Uniform Standards. The Agreement shall establish uniform standards for the following:

(1)The sourcing of transactions to taxing jurisdictions.

(2)The administration of exempt sales.

(3)The allowances a seller can take for bad debts.

(4)Sales and use tax returns and remittances.

c.Uniform Definitions. The Agreement shall require states to develop and adopt uniform definitions of sales and use tax terms. The definitions shall enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

d.Central Registration. The Agreement shall provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

e.No Nexus Attribution. The Agreement shall provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

f.Local Sales and Use Taxes. The Agreement shall provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1)Restricting and eliminating variances between the state and local tax bases.

(2)Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

(3)Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(4)Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

g.Monetary Allowances. The Agreement shall outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

h.State Compliance. The Agreement shall require each state to certify compliance with the terms of the Agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the Agreement while a member.

i.Consumer Privacy. The Agreement shall require each state to adopt a uniform policy for Certified Service Providers that protects the privacy of consumers and maintains the confidentiality of tax information.

j.Advisory Councils. The Agreement shall provide for the appointment of an advisory council of private sector representatives and an advisory council of non-member state representatives to consult with in the administration of the Agreement.

L.2001,c.431,s.7.



Section 54:32B-51 - Purpose Of Agreement.

54:32B-51 Purpose of Agreement.
8.The Agreement authorized by this Act is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The Agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

L.2001,c.431,s.8.



Section 54:32B-52 - Agreement Binds, Inures To Benefit Of Member States.

54:32B-52 Agreement binds, inures to benefit of member states.
9. a. The Agreement authorized by this act binds and inures only to the benefit of this State and the other member states. No person, other than a member state, is an intended beneficiary of the Agreement. Any benefit to a person other than a state shall be established by the law of this State and the other member states and not by the terms of the Agreement.

b.Consistent with subsection a. of this section, no person shall have any cause of action or defense under the Agreement or by virtue of this State's approval of the Agreement. No person shall challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this State, or any political subdivision of this State on the ground that the action or inaction is inconsistent with the Agreement.

c.No law of this State, or the application thereof, shall be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the Agreement.

L.2001,c.431,s.9.



Section 54:32B-53 - Certified Service Provider Serves As Agent Of A Seller.

54:32B-53 Certified service provider serves as agent of a seller.
10. a. A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider shall be liable for sales and use tax due each member state on all sales transactions it processes for the seller except as otherwise provided in this section.

A seller that contracts with a certified service provider shall not be liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller shall not be subject to audit on the transactions processed by the certified service provider. A seller shall be subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

b.A person that provides a certified automated system shall be responsible for the proper functioning of that system and shall be liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and shall be liable to the state for reporting and remitting tax.

c.A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system shall be liable for the failure of the system to meet the performance standard.

L.2001,c.431,s.10.



Section 54:32B-54 - "Streamlined Sales Tax Fund;" Use, Administration.

54:32B-54 "Streamlined Sales Tax Fund;" use, administration.

35. a. There is hereby created in the Department of Treasury a special account, to be known as the "Streamlined Sales Tax Fund." There shall be deposited into this account the sales and use tax revenue derived from amendments and supplements to P.L.1966, c.32 (C.54:32B-1 et seq.) by reason of the State's participation in the Streamlined Sales and Use Tax Agreement as authorized under section 5 of P.L.2001, c.431 (C.54:32B-48), and as enacted under the provisions of P.L.2005, c.126. The Director of the Division of Taxation, subject to review and approval by the Director of the Division of Budget and Accounting, shall certify to the Treasurer the amount to be deposited into the "Streamlined Sales Tax Fund" by the last day of the month following the close of each sales tax reporting quarter. The director may use for this purpose an estimate of an amount equal to the anticipated membership dues and other costs of participation in the Streamlined Sales and Use Tax Agreement. Amounts in the account shall be annually appropriated for the payment of dues payable by this State to the governing board and for other costs of administration of the Streamlined Sales and Use Tax Agreement allocated and assessed to this State by the governing board in consequence of this State participating in the agreement.

b.The Director of the Division of Taxation may request an additional annual allocation of funds to reimburse the division for costs incurred in administration and enforcement of the Sales and Use Tax Streamlining Agreement on behalf of this State. Such allocation shall be made within the limits of funds appropriated or otherwise made available for this purpose.

c.The Director of the Division of Taxation may request additional allocations of funds to reimburse the division for costs and expenses incurred by the division and its employees in participating in multi-state discussions as authorized pursuant to section 4 of P.L.2001, c.431 (C.54:32B-47). Such allocation shall be made within the limits of funds appropriated or otherwise made available for this purpose.

L.2005,c.126,s.35.



Section 54:32B-55 - Quarterly Reports Of Certain Revenues Under The Streamlined Agreement.

54:32B-55 Quarterly reports of certain revenues under the Streamlined Agreement.

36.For each quarterly sales tax reporting period, the Director of the Division of Taxation shall report to the State Treasurer the amount of sales and use tax revenue received from sellers that do not have a requirement to register to collect sales and use tax pursuant to New Jersey law and the total monetary allowance paid to certified service providers. If in any quarter, the monetary allowance provided to certified service providers exceeds 80 percent of the sales tax revenue received from sellers using a certified service provider that do not have a requirement to register to collect tax, the State Treasurer is authorized to withdraw from the agreement pursuant to the procedures specified in the Streamlined Sales and Use Tax Agreement.

L.2005,c.126,s.36.



Section 54:32D-1 - State Hotel And Motel Occupancy Fee.

54:32D-1 State hotel and motel occupancy fee.
1. a. In addition to any other tax, assessment or use fee authorized by law, there is imposed and shall be paid a hotel and motel occupancy fee of 7% for occupancies on and after August 1, 2003 but before July 1, 2004, and of 5% for occupancies on and after July 1, 2004, upon the rent for every occupancy of a room or rooms in a hotel subject to taxation pursuant to subsection (d) of section 3 of P.L. 1966, c.30 (C:54:32B-3), which every person required to collect tax shall collect from the customer when collecting the rent to which it applies; provided however, that on and after the tenth day following a certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection d. of section 2 of P.L.2003, c.114 (C.54:32D-2), no such fee shall be paid or collected; and provided further that:

(1)the combined rates of the fee imposed under this section, plus the tax imposed under the "Sales and Use Tax Act", P.L.1966, c.30 (C.54:32B-1 et seq.), plus any tax imposed under P.L.1947, c.71 (C.40:48-8.15 et seq.), shall not exceed a total rate of 14%, and to the extent that the total combined rate of taxation for the listed fees and taxes would exceed 14%, the fee imposed under this section shall be reduced so that the total combined rate equals 14%;

(2)the combined rates of the fee imposed under this section, plus the tax imposed under the "Sales and Use Tax Act", P.L.1966, c.30 (C.54:32B-1 et seq.), plus any tax and assessment imposed under section 4 of P.L.1992, c.165 (C.40:54D-4), shall not exceed a total rate of 14%, and to the extent that the total combined rate of taxation for the listed fees and taxes would exceed 14%, the fee imposed under this section shall be reduced so that the total combined rate equals 14%; and

(3)the fee imposed under this section shall be at the rate of 1% in a city in which the tax authorized under P.L.1981, c. 77 (C.40:48E-1 et seq.) is imposed.

b.The hotel and motel occupancy fee imposed by subsection a. of this section shall not be imposed on the rent for an occupancy if the purchaser, user or consumer is an entity exempt from the tax imposed on an occupancy under the "Sales and Use Tax Act" pursuant to subsection (a) of section 9 of P.L.1966, c.30 (C.54:32B-9).

c.Terms used in this section shall have the meaning given those terms pursuant to section 2 of P.L.1966, c.30 (C.54:32B-2).

L.2003,c.114,s.1; amended 2006, c.44, s.18.



Section 54:32D-2 - Collection, Administration Of Fee; Liability For Fees.

54:32D-2 Collection, administration of fee; liability for fees.
2. a. The Director of the Division of Taxation shall collect and administer the fee imposed pursuant to section 1 of P.L.2003, c.114 (C.54:32D-1). The fees collected shall be deposited to the General Fund, and shall be allocated as follows:

(1)of the fees collected for occupancies during State Fiscal Year 2004: $16,000,000 shall be allocated for appropriation to the New Jersey State Council on the Arts for cultural projects; $2,700,000 shall be allocated for appropriation to the New Jersey Historical Commission for the purposes of subsection a. of section 3 of P.L.1999, c.131 (C.18A:73-22.3); $9,000,000 shall be allocated for appropriation to the New Jersey Commerce and Economic Growth Commission for tourism advertising and promotion; and $500,000 shall be allocated for appropriation to the New Jersey Cultural Trust; and

(2)of the fees collected for occupancies during State Fiscal Year 2005 and thereafter: 22.68 percent shall be annually allocated for appropriation to the New Jersey State Council on the Arts for cultural projects, provided that the amount allocated shall not be less than $22,680,000; 3.84 percent shall be allocated for appropriation to the New Jersey Historical Commission for the purposes of subsection a. of section 3 of P.L.1999, c.131 (C.18A:73-22.3), provided that the amount allocated shall not be less than $3,840,000; 12.76 percent shall be allocated for appropriation to the New Jersey Commerce and Economic Growth Commission for tourism advertising and promotion, provided that the amount allocated shall not be less than $12,760,000; and .72 percent shall be allocated for appropriation to the New Jersey Cultural Trust, provided that the amount allocated shall not be less than $720,000.

b.(1) In carrying out the provisions of section 1 of P.L.2003, c.114 (C.54:32D-1) and this section, the director shall have all of the powers and authority granted in P.L.1966, c.30 (C.54:32B-1 et seq.). The tax shall be filed and paid in a manner prescribed by the Director of the Division of Taxation. The director shall promulgate such rules and regulations as the director determines are necessary to effectuate the provisions of section 1 of P.L.2003, c.114 (C.54:32D-1) and this section.

(2)Each person required to collect the hotel and motel occupancy fee shall be personally liable for the fee imposed, collected, or required to be paid, collected, or remitted under section 1 of P.L.2003, c.114 (C.54:32D-1). Any such person shall have the same right in respect to collecting the fee from that person's customer or in respect to non-payment of the fee by the customer as if the fee were a part of the purchase price of the occupancy or rent, as the case may be, and payable at the same time; provided however, that the director shall be joined as a party in any action or proceeding brought to collect the fee.

For purposes of this paragraph, "person" includes: an individual, partnership, corporation, or an officer, director, stockholder, or employee of a corporation, or a member or employee of a partnership, who as such officer, director, stockholder, employee, or member is under the duty to perform the act in respect of which the violation occurs.

c.The annual appropriations act for each State Fiscal Year, commencing with fiscal year 2005, shall appropriate and distribute during that fiscal year amounts not less than the amounts otherwise specified for State Fiscal Year 2004 in paragraph (1) of subsection a. of this section for the purposes specified in paragraph (1) of subsection a. of this section.

d.If the provisions of subsection c. of this section are not met on the effective date of an annual appropriations act for the State fiscal year, or if an amendment or supplement to an annual appropriations act for the State fiscal year should violate the provisions of subsection c. of this section, the Director of the Division of Budget and Accounting in the Department of the Treasury shall, not later than five days after the enactment of the annual appropriations act, or an amendment or supplement thereto, that violates the provisions of subsection c. of this section, certify to the Director of the Division of Taxation that the requirements of subsection c. of this section have not been met.

e.The Director of the Division of Taxation shall, no later than five days after certification by the Director of the Division of Budget and Accounting in the Department of the Treasury pursuant to subsection d. of this section that the provisions of subsection c. of this section have not been met or have been violated by an amendment or supplement to the annual appropriations act, notify each person required to collect tax of the certification and that the fee imposed pursuant to section 1 of P.L.2003, c.114 (C.54:32D-1) shall no longer be paid or collected.

L.2003,c.114,s.2; amended 2007, c.102, s.4.



Section 54:32E-1 - Tax Imposed On Gross Receipts From Cosmetic Medical Procedure; Definitions; Liability For Tax.

54:32E-1 Tax imposed on gross receipts from cosmetic medical procedure; definitions; liability for tax.
1. a. There is imposed and shall be paid a tax of 6% on the gross receipts from a cosmetic medical procedure, which shall be paid by the subject of the cosmetic medical procedure, and which shall be collected from the procedure subject by the person billing the gross receipts from the cosmetic medical procedure when collecting the payment for the cosmetic medical procedure. If more than one person bills gross receipts from a single cosmetic medical procedure, each person shall be responsible for the collection of the gross receipts tax on the portion of the gross receipts billed.

b.For the purposes of this section, the following terms shall have the following meanings:

"Cosmetic medical procedure" means any medical procedure performed on a individual which is directed at improving the procedure subject's appearance and which does not meaningfully promote the proper function of the body or prevent or treat illness or disease. "Cosmetic medical procedure" includes but is not limited to cosmetic surgery, hair transplants, cosmetic injections, cosmetic soft tissue fillers, dermabrasion and chemical peel, laser hair removal, laser skin resurfacing, laser treatment of leg veins, sclerotherapy, and cosmetic dentistry. "Cosmetic medical procedure" does not include reconstructive surgery or dentistry;

"Cosmetic surgery" means the surgical reshaping of normal structures on the body to improve the body image, self-esteem or appearance of an individual;

"Gross receipts from a cosmetic medical procedure" means all amounts paid for services, property or occupancy required for or associated with the performance of a cosmetic medical procedure and billed to the procedure subject's account;

"Reconstructive surgery or dentistry" includes any surgery or dentistry performed on abnormal structures caused by or related to congenital defects, developmental abnormalities, trauma, infection, tumors or disease, including procedures to improve function or give a more normal appearance.

c. (1) The Director of the Division of Taxation shall collect and administer the tax imposed pursuant to this section. In carrying out the provisions of this section, the director shall have all of the powers and authority granted in P.L.1966, c.30 (C.54:32B-1 et seq.). The tax shall be reported and paid to the director on a quarterly basis in a manner prescribed by the Director of the Division of Taxation.

(2)Each person billing the gross receipts from a cosmetic medical procedure shall be personally liable for the tax imposed, collected, or required to be paid, collected, or remitted under this section. Any such person shall have the same right in respect to collecting the tax from that person's customer or in respect to non-payment of the tax by the customer as if the tax were a part of the purchase price of the procedure and payable at the same time; provided however, that the director shall be joined as a party in any action or proceeding brought to collect the tax.

For purposes of this paragraph, "person billing the gross receipts from a cosmetic medical procedure" includes: an individual, partnership, corporation, or an officer, director, stockholder, or employee of a corporation, or a member or employee of a partnership, who as such officer, director, stockholder, employee, or member is under the duty to perform the act in respect of which the violation occurs.

d.The tax imposed pursuant to this section shall be governed by the provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

e.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the director may adopt immediately upon filing with the Office of Administrative Law such regulations as the director deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 180 days following enactment of P.L.2004, c.53 (C.54:32E-1) and may thereafter be amended, adopted or readopted by the director in accordance with the requirements of P.L.1968, c.410.

L.2004, c.53; amended 2007, c.102, s.5.



Section 54:32E-2 - Cosmetic Medical Procedure Gross Receipts Tax Phased Out.

54:32E-2 Cosmetic medical procedure gross receipts tax phased out.

1.Notwithstanding the provisions of section 1 of P.L.2004, c.53 (C.54:32E-1), the tax which shall be paid pursuant to P.L.2004, c.53 (C.54:32E-1) shall be imposed:

(1)at the rate of 4% on the gross receipts from a cosmetic medical procedure performed on or after July 1, 2012 but before July 1, 2013,

(2)at the rate of 2% on the gross receipts from a cosmetic medical procedure performed on or after July 1, 2013 but before July 1, 2014, and

(3)at the rate of 0% on the gross receipts from a cosmetic medical procedure performed on or after July 1, 2014.

L.2011, c.189, s.1.



Section 54:32F-1 - Definitions Relative To Local Tire Management Program; Fee, Imposition, Collection.

54:32F-1 Definitions relative to local tire management program; fee, imposition, collection.
1. a. As used in this section:

"Division" means the Division of Taxation in the Department of the Treasury;

"Director" means the Director of the Division of Taxation in the Department of the Treasury;

"Motor vehicle" includes any vehicle propelled otherwise than by muscular power, including trailers and semi trailers, or any other type of vehicle drawn by a motor vehicle, designed for use on the public highways, but excepting a vehicle that runs only upon rails or tracks;

"New motor vehicle tire" shall not include a recapped tire;

"Tire" means a continuous covering encircling a wheel for a motor vehicle in which a person or property is or may be transported or which is or may be drawn upon a road or highway; and

"Vendor" means any entity engaged in the retail sale of new motor vehicle tires, the retail sale of new motor vehicle tires sold as a component part of a motor vehicle, and the purchase for lease or rental of new motor vehicle tires transferred as a component part of a leased motor vehicle.

b.There is imposed on the purchaser a fee of $1.50 upon the sale of a new motor vehicle tire if: that sale is subject to the sales tax imposed pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), including new motor vehicle tires sold as a component part of a motor vehicle if the sale of the motor vehicle is subject to the sales tax and new motor vehicle tires transferred as a component part of the lease of a motor vehicle if the purchase for lease of the motor vehicle is subject to the sales tax. The fee imposed under this section shall be collected by the vendor and, except in the case of vendors engaged in the retail sale of new motor vehicle tires sold as a component part of a motor vehicle, and in the lease or rental of new motor vehicle tires transferred as a component part of a leased motor vehicle, shall be separately stated on any bill, receipt, invoice or similar document provided to the purchaser, but shall not be considered part of the receipt for purpose of determining tax pursuant to P.L.1966, c.30.

c.The fee shall not be imposed on the sale of a new motor vehicle tire, including new motor vehicle tires sold as a component part of a motor vehicle or transferred as a component part of a leased motor vehicle, if the purchaser or transferee is exempt from the tax imposed under the "Sales and Use Tax Act" pursuant to subsection (a) or (b) of section 9 of P.L.1966, c.30 (C.54:32B-9).

d.Each person required to collect the fee imposed by this section shall be personally liable for the fee imposed, collected or required to be collected under this section. Any such person shall have the same right in respect to collecting the fee from a purchaser as if the fee were a part of the sales price and payable at the same time.

e.In carrying out the provisions of this section, the director shall have all of the powers and authority granted in P.L.1966, c.30 (C.54:32B-1 et seq.). The fee shall be filed and paid in a manner prescribed by the director. The director shall promulgate such rules and regulations as the director determines are necessary to effectuate the provisions of this section.

f.The fee imposed by this section shall be governed by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq.

g.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the director may adopt immediately upon filing with the Office of Administrative Law such regulations as the director deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 180 days following enactment of P.L.2004, c.46 (C.54:32F-1 et al.) and may thereafter be amended, adopted or readopted by the director in accordance with the requirements of P.L.1968, c.410.

L.2004,c.46,s.1.



Section 54:32F-2 - Disbursement, Use Of Fees.

54:32F-2 Disbursement, use of fees.
2.After the Division of Taxation in the Department of the Treasury is reimbursed for costs incurred in the collection of the fee imposed pursuant to section 1 of P.L.2004, c.46 (C.54:32F-1), the first $2.3 million collected in each fiscal year shall be deposited in the Tire Management and Cleanup Fund, established pursuant to section 3 of P.L.2004, c.46 (C.13:1E-224). Any additional revenue collected shall be available for appropriation to the Department of Transportation to support snow removal operations.

L.2004,c.46,s.2.



Section 54:33-1 - Definitions

54:33-1. Definitions
As used in chapters 33 to 36 of this title (s. 54:33-1 et seq.):

"Estate" and "property" mean the interest of the testator, intestate, grantor, bargainor or vendor, passing or transferred to the individual or specific legatee, devisee, heir, next of kin, grantee, donee or vendee, not exempt from the provisions of said chapters 33 to 36, whether such property be situated within or without this state.

"Transfer" includes the passing of property, or any interest therein, in possession or enjoyment, present or future, by distribution by statute, descent, devise, bequest, grant, deed, bargain, sale or gift.



Section 54:33-2 - Jurisdiction Of Tax Court

54:33-2. Jurisdiction of tax court
The tax court on appeal shall have jurisdiction to hear and determine all questions in relation to a tax levied under the provisions of chapters 33 to 36 of this Title (s. 54:33-1 et seq.).

Amended by L.1953, c. 51, p. 923, s. 138; L.1978, c. 32, s. 1.



Section 54:33-3 - Rights And Remedies Under Prior Acts Saved

54:33-3. Rights and remedies under prior acts saved
Except as provided by the acts saved from repeal in section 54:33-4 of this title, nothing contained in chapters 33 to 36 of this title (s. 54:33-1 et seq.) shall affect or impair the lien of any tax assessed or due and payable under any heretofore existing law, or any remedy for the collection thereof, or to surrender any remedies, powers, rights or privileges acquired by this state under any such law, or to relieve any person or corporation from any penalty imposed by any such law; and for such purposes such laws are hereby continued in force.



Section 54:33-4 - Repeal Of Certain Tax Acts; Taxes And Liens Thereunder Discharged

54:33-4. Repeal of certain tax acts; taxes and liens thereunder discharged
L.1927, c. 248, p. 469, entitled "An act to repeal an act entitled "An act to tax intestates' estates, gifts, legacies and collateral inheritance in certain cases,' approved March twenty-third, one thousand eight hundred and ninety-two," approved March twenty-eighth, one thousand nine hundred and twenty-seven, saved from repeal.

L.1927, c. 249, p. 470, entitled "An act to repeal an act entitled "An act to revise and amend "An act to tax intestates' estates, gifts, legacies and collateral inheritance in certain cases," approved March twenty-third, one thousand eight hundred and ninety-two,' approved March sixteenth, one thousand eight hundred and ninety-three," approved March twenty-eighth, one thousand nine hundred and twenty-seven, saved from repeal.

L.1927, c. 247, p. 468, entitled "An act to repeal an act entitled "An act to tax intestates' estates, gifts, legacies, devises and collateral inheritance in certain cases,' approved May fifteenth, one thousand eight hundred and ninety-four," approved March twenty-eighth, one thousand nine hundred and twenty-seven, saved from repeal. [These acts repeal certain earlier tax acts and their amendments and supplements, and release, abate and discharge taxes due or to become due thereunder and liens created thereby, without creating a right to claim or have a refund or repayment of taxes which were paid thereunder prior to March 28, 1927.]



Section 54:33-5 - Powers Of Comptroller Exercised By Tax Commissioner

54:33-5. Powers of comptroller exercised by tax commissioner
The powers and duties heretofore exercised and performed by the state comptroller in relation to the assessment and collection of taxes under chapters 33 to 36 of this title (s. 54:33-1 et seq.) shall be exercised and performed by the state tax commissioner, and all proceedings and matters pending before the comptroller prior to July first, one thousand nine hundred and thirty-one, shall continue before and be determined by the state tax commissioner.



Section 54:33-6 - Books, Records And Documents; Custody

54:33-6. Books, records and documents; custody
The books, accounts, blanks, papers, documents and other records transferred from the custody and control of the comptroller of the treasury of this state to the state tax commissioner, pursuant to section one of an act entitled "An act to supplement chapter two hundred and twenty-eight of the laws of nineteen hundred and nine, being an act entitled "An act to tax the transfer of property, of resident and nonresident decedents, by devise, bequest, descent, distribution by statute, gift, deed, grant, bargain and sale, in certain cases,' approved April twentieth, nineteen hundred and nine," approved April twenty-first, one thousand nine hundred and thirty-one (L.1931, c. 197, s. 1, p. 496), shall remain in the state tax department, in the charge and custody of the state tax commissioner.



Section 54:33-7 - Records Kept By Tax Commissioner

54:33-7. Records kept by tax commissioner
The state tax commissioner shall keep a record in his department of all returns made by appraisers, cash value of annuities, life estates and terms of years, and the amount of all taxes assessed by him. The commissioner may also enter in such books all other information and data which he may deem desirable or proper.



Section 54:33-8 - Returns Of Appraisers And Other Data As Privileged Communications

54:33-8. Returns of appraisers and other data as privileged communications
The returns made by appraisers and all data otherwise gathered by the state tax commissioner, shall be considered privileged communications and shall not be inspected or copied by any person other than the executor, administrator or a beneficiary entitled by the will or by intestate law to share in the estate, or the duly authorized attorney of the executor, administrator or beneficiary.

Nothing in this section shall be construed to prohibit the use of such returns or data in legal proceedings involving the assessment, collection or abatement of taxes provided for by the various inheritance tax statutes of this state.



Section 54:33-9 - Appraisers And Employees; Employment By Tax Commissioner

54:33-9. Appraisers and employees; employment by tax commissioner
The state tax commissioner shall appoint all appraisers and employees necessary to carry out the provisions of chapters 33 to 36 of this title (s. 54:33-1 et seq.), subject always to the provisions of Title 11, Civil Service.



Section 54:33-9.1 - District Supervisor In Inheritance Tax Division; Residence Qualification

54:33-9.1. District supervisor in Inheritance Tax Division; residence qualification
No person shall be appointed a district supervisor in the Inheritance Tax Division of the State Tax Department for any county of this State unless such person has been a resident of said county for at least one year before the date of his appointment.

L.1940, c. 220, p. 889, s. 1.



Section 54:33-10 - Apportionment Of Tax Receipts To Counties

54:33-10. Apportionment of tax receipts to counties
After the close of each fiscal year the state comptroller shall draw his warrant on the state treasurer in favor of the county treasurer of each county for five per cent of the amount of tax collected under chapters 33 to 36 of this title (s. 54:33-1 et seq.), from property of resident decedents in the county during the fiscal year, as certified to the comptroller by the state tax commissioner, whereupon the same shall be paid out of the state treasury.



Section 54:33-11 - Certain Officers And Employees; Retention

54:33-11. Certain officers and employees; retention
The officers and employees formerly in the employ of the comptroller of the treasury, who were transferred to and continued as employees of the state tax department by virtue of an act entitled "An act to supplement chapter two hundred and seventy-eight of the laws of nineteen hundred and seventeen, being an act entitled "An act concerning the officers or employments of appraisers and employees appointed or employed by the comptroller of the treasury pursuant to the provisions of an act entitled "A supplement to an act entitled "An act to tax the transfer of property of resident and nonresident decedents by devise, bequests, descent, distribution by statute, gift, deed, grant, bargain and sale, in certain cases,' approved April twentieth, one thousand nine hundred and nine," approved March twenty-sixth, one thousand nine hundred and fourteen,' approved April fourth, nineteen hundred and seventeen," approved April twenty-first, one thousand nine hundred and thirty-one (L.1931, c. 202, p. 502), shall be retained in their offices and positions in the state tax department unless removed in accordance with the civil service laws.



Section 54:33-12 - Commissioner May Abolish Unnecessary Positions

54:33-12. Commissioner may abolish unnecessary positions
The state tax commissioner may, however, abolish any office or position which may be found to be unnecessary.



Section 54:33-14 - Annual Report

54:33-14. Annual report
The Director of the Division of Taxation shall prepare and transmit to the Governor and the Legislature, on or before October 1, 1986 and on or before October 1 annually thereafter, a report concerning the taxation of property transfers under the transfer inheritance tax, R.S. 54:34-1 et seq., in such a manner as to facilitate an evaluation of the comparability of this State's inheritance tax structure to selected other states. The report shall also include a statistical analysis of the number and value of estates, by gross estate value and taxable estate value, for each class of transfer, displayed in increments of value corresponding to the tax rate schedule in R.S. 54:34-2 for transfers made through June 30 of the immediately preceding fiscal year, that will enable an evaluation of the tax liability for gross and taxable estates. The report shall identify the number, value, and tax reduction on estates for the immediately preceding fiscal year, as a result of the change in exemptions applicable to transfers made in that year. The director shall include in the report such observations and recommendations as he shall deem appropriate concerning the taxation of property transfers under the inheritance tax, R.S. 54:34-1 et seq. In addition, the report to be transmitted on or before October 1, 1986 shall include observations concerning the equity of tax liabilities for transfers within the same class, specifically, but not limited to, the relationship between siblings under a broad range of circumstances.

L. 1985, c. 57, s. 2, eff. Feb. 27, 1985.



Section 54:34-1 - Transfers Taxable.

54:34-1 Transfers taxable.

54:34-1. Except as provided in section 54:34-4 of this Title, a tax shall be and is hereby imposed at the rates set forth in section 54:34-2 of this Title upon the transfer of property, real or personal, of the value of $500.00 or over, or of any interest therein or income therefrom, in trust or otherwise, to or for the use of any transferee, distributee or beneficiary in the following cases:

a.Where real or tangible personal property situated in this State or intangible personal property wherever situated is transferred by will or by the intestate laws of this State from a resident of this State dying seized or possessed thereof.

b.Where real or tangible personal property within this State of a decedent not a resident of this State at the time of his death is transferred by will or intestate law.

c.Where real or tangible personal property within this State of a resident of this State or intangible personal property wherever situate of a resident of this State or real or tangible personal property within this State of a nonresident, is transferred by deed, grant, bargain, sale or gift made in contemplation of the death of the grantor, vendor or donor, or intended to take effect in possession or enjoyment at or after such death.

A transfer by deed, grant, bargain, sale or gift made without adequate valuable consideration and within three years prior to the death of the grantor, vendor or donor of a material part of his estate or in the nature of a final disposition or distribution thereof, shall, in the absence of proof to the contrary, be deemed to have been made in contemplation of death within the meaning of subsection c. of this section; but no such transfer made prior to such three-year period shall be deemed or held to have been made in contemplation of death.

d.Where by transfer of a resident decedent of real or tangible personal property within this State or intangible property wherever situate, or by transfer of a nonresident decedent of real or tangible personal property within this State, a transferee, distributee or beneficiary comes into the possession or enjoyment therein of:

(1)An estate in expectancy of any kind or character which is contingent or defeasible, transferred by an instrument taking effect on or after July 4, 1909; or

(2)Property transferred pursuant to a power of appointment contained in an instrument taking effect on or after July 4, 1909.

e.When a decedent appoints or names one or more executors or trustees and bequeaths or devises property to him or them in lieu of commissions or allowances, the transfer of which property would otherwise be taxable, or appoints him or them his residuary legatee or legatees, and the bequest, devise or residuary legacy exceeds what would be reasonable compensation for his or their services, such excess shall be deemed a transfer liable to tax. The Superior Court having jurisdiction in the case, shall determine what is a reasonable compensation.

f.The right of the surviving joint tenant or joint tenants, person or persons, to the immediate ownership or possession and enjoyment of real or personal property held in the joint names of two or more persons, or deposited in banks or other institutions or depositories in the joint names of two or more persons and payable to either or the survivor, excluding, however, the right of a spouse, as a surviving joint tenant with his or her deceased spouse, or the right of a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), as a surviving joint tenant with that person's deceased domestic partner, to the immediate ownership or possession and enjoyment of a membership certificate or stock in a cooperative housing corporation, the ownership of which entitles such member or stockholder to occupy real estate for dwelling purposes as the principal residence of the decedent and spouse or domestic partner, as applicable, shall upon the death of one of such persons, be deemed a transfer taxable in the same manner as though such property had belonged absolutely to the deceased joint tenant or joint depositor and had been devised or bequeathed by his will to the surviving joint tenant or joint tenants, person or persons, excepting therefrom such part of the property as such survivor or survivors may prove to the satisfaction of the Director of the Division of Taxation to have originally belonged to him or them and never to have belonged to the decedent.

In the case of a nonresident decedent, subsection f. of this section shall apply only to real or tangible personal property within this State.

Amended 1951, c.250; 1953, c.51, s.139; 1979, c.413; 1991, c.91, s.510; 2003, c.246, s.36.



Section 54:34-1.1 - Irrevocable Disposition Of Reserved Income, Rights, Etc., Over Property Transferred 3 Years Prior To Death

54:34-1.1. Irrevocable disposition of reserved income, rights, etc., over property transferred 3 years prior to death
A transfer of property by deed, grant, bargain, sale or gift wherein the transferor is entitled to some income, right, interest or power, either expressly or by operation of law, shall not be deemed a transfer intended to take effect at or after transferor's death if the transferor, more than 3 years prior to death, shall have executed an irrevocable and complete disposition of all reserved income, rights, interests and powers in and over the property transferred.

L.1955, c. 135, p. 623, s. 1.



Section 54:34-2 - Transfer Inheritance Tax; Phase-out.

54:34-2 Transfer inheritance tax; phase-out.

54:34-2. a. (1) The transfer of property to a husband or wife, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), of a decedent shall be taxed at the following rates:

For transfers made through December 31, 1984:

On any amount in excess of $15,000.00, up to $50,000.00 ......... 2%

On any amount in excess of $50,000.00, up to $100,000.00 ........ 3%

On any amount in excess of $100,000.00, up to $150,000.00 ....... 4 %

On any amount in excess of $150,000.00, up to $200,000.00 ....... 5%

On any amount in excess of $200,000.00, up to $300,000.00 ....... 6%

On any amount in excess of $300,000.00, up to $500,000.00 ....... 7%

On any amount in excess of $500,000.00, up to $700,000.00 ....... 8%

On any amount in excess of $700,000.00, up to $900,000.00 ....... 9%

On any amount in excess of $900,000.00, up to $1,100,000.00 ... 10%

On any amount in excess of $1,100,000.00, up to $1,400,000.00 ..11%

On any amount in excess of $1,400,000.00, up to $1,700,000.00 ..12%

On any amount in excess of $1,700,000.00, up to $2,200,000.00 ..13%

On any amount in excess of $2,200,000.00, up to $2,700,000.00 ...14%

On any amount in excess of $2,700,000.00, up to $3,200,000.00 ..15%

On any amount in excess of $3,200,000.00 .............................. 16%

For transfers made on or after January 1, 1985 there shall be no tax imposed under this paragraph.

(2)The transfer of property to a father, mother, grandparent, child or children of a decedent, or to any child or children adopted by the decedent in conformity with the laws of this State, or of any of the United States or of a foreign country, or the issue of any child or legally adopted child of a decedent, shall be taxed at the following rates:

For transfers through June 30, 1985:

On any amount in excess of $15,000.00, up to $50,000.00 ........ 2%

On any amount in excess of $50,000.00, up to $100,000.00 ....... 3%

On any amount in excess of $100,000.00, up to $150,000.00 ...... 4%

On any amount in excess of $150,000.00, up to $200,000.00 ...... 5%

On any amount in excess of $200,000.00, up to $300,000.00 ...... 6%

On any amount in excess of $300,000.00, up to $500,000.00 ...... 7%

On any amount in excess of $500,000.00, up to $700,000.00 ...... 8%

On any amount in excess of $700,000.00, up to $900,000.00 ...... 9%

On any amount in excess of $900,000.00, up to $1,100,000.00 ... 10%

On any amount in excess of $1,100,000.00, up to $1,400,000.00 . 11%

On any amount in excess of $1,400,000.00, up to $1,700,000.00 . 12%

On any amount in excess of $1,700,000.00, up to $2,200,000.00 ..13%

On any amount in excess of $2,200,000.00, up to $2,700,000.00 ..14%

On any amount in excess of $2,700,000.00, up to $3,200,000.00 ..15%

On any amount in excess of $3,200,000.00 .............................. 16%

For transfers made from July 1, 1985 through June 30, 1986:

On any amount in excess of $50,000.00, up to $100,000.00 ....... 3%

On any amount in excess of $100,000.00, up to $150,000.00 ...... 4%

On any amount in excess of $150,000.00, up to $200,000.00 ...... 5%

On any amount in excess of $200,000.00, up to $300,000.00 ...... 6%

On any amount in excess of $300,000.00, up to $500,000.00 ...... 7%

On any amount in excess of $500,000.00, up to $700,000.00 ...... 8%

On any amount in excess of $700,000.00, up to $900,000.00 ...... 9%

On any amount in excess of $900,000.00, up to $1,100,000.00 ....10%

On any amount in excess of $1,100,000.00, up to $1,400,000.00 ..11%

On any amount in excess of $1,400,000.00, up to $1,700,000.00 ..12%

On any amount in excess of $1,700,000.00, up to $2,200,000.00 ..13%

On any amount in excess of $2,200,000.00, up to $2,700,000.00 ..14%

On any amount in excess of $2,700,000.00, up to $3,200,000.00 ..15%

On any amount in excess of $3,200,000.00 ............................. 16%

For transfers made from July 1, 1986 through June 30, 1987:

On any amount in excess of $150,000.00, up to $200,000.00 ...... 5%

On any amount in excess of $200,000.00, up to $300,000.00 ...... 6%

On any amount in excess of $300,000.00, up to $500,000.00 ...... 7%

On any amount in excess of $500,000.00, up to $700,000.00 ...... 8%

On any amount in excess of $700,000.00, up to $900,000.00 ...... 9%

On any amount in excess of $900,000.00, up to $1,100,000.00 ... 10%

On any amount in excess of $1,100,000.00, up to $1,400,000.00 . 11%

On any amount in excess of $1,400,000.00, up to $1,700,000.00 ..12%

On any amount in excess of $1,700,000.00, up to $2,200,000.00 ..13%

On any amount in excess of $2,200,000.00, up to $2,700,000.00 ..14%

On any amount in excess of $2,700,000.00, up to $3,200,000.00 ..15%

On any amount in excess of $3,200,000.00 .............................. 16%

For transfers made from July 1, 1987 through June 30, 1988:

On any amount in excess of $250,000.00, up to $300,000.00 ............ 6%

On any amount in excess of $300,000.00, up to $500,000.00 ...... 7%

On any amount in excess of $500,000.00, up to $700,000.00 ...... 8%

On any amount in excess of $700,000.00, up to $900,000.00 ...... 9%

On any amount in excess of $900,000.00, up to $1,100,000.00 ... 10%

On any amount in excess of $1,100,000.00, up to $1,400,000.00 . 11%

On any amount in excess of $1,400,000.00, up to $1,700,000.00 . 12%

On any amount in excess of $1,700,000.00, up to $2,200,000.00 ..13%

On any amount in excess of $2,200,000.00, up to $2,700,000.00 ..14%

On any amount in excess of $2,700,000.00, up to $3,200,000.00 ..15%

On any amount in excess of $3,200,000.00 .............................. 16%

For transfers made on or after July 1, 1988 there shall be no tax imposed under this subsection.

b.(Deleted by amendment.)

c.The transfer of property to a brother or sister of a decedent, wife or widow of a son of a decedent, or husband or widower of a daughter of a decedent shall be taxed at the following rates:

(1)For transfers through June 30, 1988:

On any amount up to $1,100,000.00 ......................................... 11%

On any amount in excess of $1,100,000.00, up to $1,400,000.00 ..13%

On any amount in excess of $1,400,000.00, up to $1,700,000.00 ..14%

On any amount in excess of $1,700,000.00 ..............................16%

(2)For transfers made on or after July 1, 1988:

On any amount in excess of $25,000.00, up to $1,100,000.00 .... .11%

On any amount in excess of $1,100,000.00, up to $1,400,000.00 ..13%

On any amount in excess of $1,400,000.00, up to $1,700,000.00 ..14%

On any amount in excess of $1,700,000.00 ......................... 16%

d.The transfer of property to every other transferee, distributee or beneficiary not hereinbefore classified shall be taxed at the following rates:

On any amount up to $700,000.00 ............................................. 15%

On any amount in excess of $700,000.00 .................................. 16%

For every purpose of this subtitle all persons, including the decedent, shall be deemed to have been born in lawful wedlock and this provision shall apply to the estate of every decedent whether said decedent died before March 25, 1935, or shall die thereafter, but it shall not entitle any person to a refund of any tax paid before the aforementioned date.

Amended 1962, c.15, s.1; 1962, c.61, s.1; 1977, c.219, s.1; 1985, c.57, s.1; 2003, c.246, s.37.



Section 54:34-2.1 - Mutually Acknowledged Relationship Of Parent And Child; Stepchildren

54:34-2.1. Mutually acknowledged relationship of parent and child; stepchildren
The transfer of property passing to any child to whom the decedent for not less than ten years prior to such transfer stood in the mutually acknowledged relation of a parent, provided such relationship began at or before the child's fifteenth birthday and was continuous for ten years thereafter, shall be taxed at the same rates and with the same exemptions as the transfer of property passing to a child of said decedent born in lawful wedlock.

The transfer of property passing to a stepchild of a decedent shall be taxed at the same rates and with the same exemptions as the transfer of property passing to a child of said decedent born in lawful wedlock.

This section shall apply to the estate of every decedent, whether the said decedent died prior to June second, one thousand nine hundred and thirty-seven, or shall die after said date, but this section shall not entitle any person to a refund of any tax paid prior to said date.



Section 54:34-3 - Ratio Tax On Transfer Of Property On Nonresident

54:34-3. Ratio tax on transfer of property on nonresident
A tax shall be assessed on the transfer of property made subject to tax as aforesaid in this state of a nonresident decedent if all or any part of the estate of such decedent, wherever situate, shall pass to transferees, distributees or beneficiaries, taxable under chapters 33 to 36 of this title (s. 54:33-1 et seq.), which tax shall bear the same ratio to the entire tax which the said estate would have been subject to under said chapters 33 to 36 if such nonresident decedent had been a resident of this state, and all his property, real and personal, had been located within this state, as such taxable property within this state bears to the entire estate, wherever situated.

Nothing in this section shall apply to a specific bequest or devise of property in this state.



Section 54:34-4 - Exemptions.

54:34-4 Exemptions.

54:34-4. The following transfers of property shall be exempt from taxation:

a.Property passing to or for the use of the State of New Jersey, or to or for the use of a municipal corporation within the State or other political subdivision thereof, for exclusively public purposes.

b.Property passing to a beneficiary or beneficiaries having any present or future, vested, contingent or defeasible interest under any trust deed or agreement heretofore or hereafter executed by a resident or nonresident decedent, to the extent that the trust fund results from the proceeds of contracts of insurance heretofore or hereafter in force, insuring the life of such decedent, and paid or payable, at or after the death of such decedent, to the trustee or trustees under such trust deed or agreement.

c.Property passing to (i) a trustee or trustees of any trust deed or agreement heretofore or hereafter executed or (ii) to a trustee or trustees of a trust created by the will of a decedent, by virtue of any contract of insurance heretofore or hereafter in force insuring the life of a resident or nonresident decedent and the proceeds of which are paid or payable at or after the death of such decedent to such trustee or trustees for the benefit of a beneficiary or beneficiaries having any present or future, vested, contingent or defeasible interest under such trust deed, agreement or will.

d.That part of the estate of any decedent which passes to, for the use of or in trust for any educational institution, church, hospital, orphan asylum, public library or Bible and tract society or to, for the use of or in trust for any institution or organization organized and operated exclusively for religious, charitable, benevolent, scientific, literary or educational purposes, including any institution instructing the blind in the use of dogs as guides, no part of the net earnings of which inures to the benefit of any private stockholder or other individual or corporation; provided, that this exemption shall not extend to transfers of property to such educational institutions and organizations of other states, the District of Columbia, territories and foreign countries which do not grant an equal, and like exemption of transfers of property for the benefit of such institutions and organizations of this State.

e.That part of the estate of any decedent who has heretofore died, or may hereafter die, received, either heretofore or hereafter, by the legal representatives of such decedent, whether directly from the United States, or through any intervening estate or estates, by reason of any war risk insurance certificate or policy, either term or converted, or any adjusted service certificate, issued by the United States. Nothing contained in this subsection e. shall entitle any person to a refund of any tax heretofore paid on the transfer of property of the nature aforementioned; and provided further, that the exemption provided for in this subsection e. shall not extend to that part of the estate of any decedent composed of property of the nature aforementioned, when such property was received by the decedent before death.

f.The proceeds of any contract of insurance heretofore or hereafter in force insuring the life of a resident or nonresident decedent paid or payable at or after the death of such decedent to any beneficiary or beneficiaries other than the estate or the executor or administrator of such decedent.

g.Any transfer, relinquishment, surrender or exercise at any time or times by a resident or nonresident of any right to nominate or change the beneficiary or beneficiaries of any contract of insurance heretofore or hereafter in force insuring the life of such resident or nonresident irrespective of whether such transfer, relinquishment, surrender or exercise of such right took place or whether the proceeds of such policy were paid or payable, before or after the taking effect of this act.

h.The value of any pension, annuity, retirement allowance, return of contributions, or benefit payable by the Government of the United States pursuant to the Civil Service Retirement Act to a beneficiary or beneficiaries other than the estate or the executor or administrator of a decedent.

i.The value of any annuity payable by the Government of the United States pursuant to the Retired Serviceman's Family Protection Plan or the Survivor Benefit Plan to a beneficiary or beneficiaries other than the estate or the executor or administrator of a decedent.

j.The value of any pension, annuity, retirement allowance or return of contributions, regardless of the source, which is a direct result of the decedent's employment under a qualified plan as defined by section 401(a), (b) and (c) or 2039(c) of the Internal Revenue Code, payable to a surviving spouse, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), and not otherwise exempted pursuant to this section or other law of the State of New Jersey.

Amended 1939, c.303; 1941, c.422; 1948, c.268; 1955, c.78; 1962, c.61, s.2; 1967, c.264; 1978, c.38; 1979, c.137; 1981, c.152, s.1; 2003, c.246, s.38.



Section 54:34-5 - Deductions To Ascertain Market Value

54:34-5. Deductions to ascertain market value
Taxes imposed by chapters 33 to 36 of this title (s. 54:33-1 et seq.) shall be computed upon the clear market value of the property transferred.

In determining the clear market value of the property the following deductions and no others shall be allowed:

Debts of decedent; exception. a. Debts of the decedent owing at the date of death, except that debts of a resident decedent owing for or secured by property outside this state shall not be allowed unless:

(1) The property for which the debt is owing or for which it is secured is subject to the tax imposed by said chapters 33 to 36; or,

(2) The foreign debt exceeds the value of the property securing it or for which it was contracted, when the excess may be deducted;

Funeral and last illness expenses. b. A reasonable sum for funeral expenses and last illness.

Administration expenses; fees of executors and attorneys. c. The ordinary expenses of administration, including the ordinary fees allowed executors and administrators and the ordinary fees of their attorneys.

Proportion of state, county and local taxes. d. Such proportion of the state, county and municipal taxes upon the property for the current fiscal year as the elapsed portion of the said year bears to the full calendar year.

Transfer taxes of other states or United States. e. Transfer taxes paid or payable to other states or territories or the District of Columbia or foreign countries on any property the transfer of which is taxable hereunder, but the amount due or paid the government of the United States as a federal estate tax shall not be considered as an expense of administration and shall not be allowed as a deduction.



Section 54:34-6 - Appointment Of Appraisers

54:34-6. Appointment of appraisers
In order to fix the value of property of persons whose estates are liable to the payment of a tax under this subtitle, whether the same be in the ownership of a resident or nonresident decedent, the state tax commissioner shall, upon application of an interested party, or upon his own motion, appoint a competent person as appraiser as often as and whenever occasion may require.



Section 54:34-7 - Compensation Of Appraisers

54:34-7. Compensation of appraisers
The compensation of an appraiser shall be a sum not exceeding five dollars per day, to be fixed and determined upon by the state tax commissioner and to be paid out of the state treasury. An appraiser shall be reimbursed for all actual expenses incurred in the discharge of his duties.



Section 54:34-8 - Misconduct Of Appraiser; Penalty

54:34-8. Misconduct of appraiser; penalty
If an appraiser takes a fee or reward, either directly or indirectly, from an executor or administrator or any other person liable to pay a tax or any portion thereof, under the provisions of this subtitle, he shall be guilty of a misdemeanor, and, on conviction, he shall be punished by a fine not exceeding one thousand dollars, or by imprisonment not exceeding one year, or both, at the discretion of the court. In addition, the state tax commissioner shall immediately dismiss the appraiser so offending from his employment.



Section 54:34-9 - Making Appraisement; Notice Of; Taking Evidence; Report

54:34-9. Making appraisement; notice of; taking evidence; report
An appraiser appointed pursuant to section 54:34-6 of this title shall forthwith give notice, by mail, to such persons as the state tax commissioner shall direct, of the time and place when and where he will appraise the property. He shall at such time and place appraise the same at its fair market value, and for that purpose the appraiser is authorized to issue subpoenas and compel the attendance of witnesses and to take the evidence of such witnesses under oath concerning such property and the value thereof. The appraiser shall make report thereof to the state tax commissioner, together with such other facts in relation thereto as the state tax commissioner may by order require. The report and other data shall be filed in the office of the commissioner.



Section 54:34-10 - Failure To Testify Before Appraiser; Penalty

54:34-10. Failure to testify before appraiser; penalty
A person failing to attend before an appraiser after service of a subpoena, or refusing to give information concerning an estate, shall be liable to a penalty of two hundred dollars, to be recovered in an action at law by the state tax commissioner.



Section 54:34-12 - Levying The Tax; Notice To Parties Interested

54:34-12. Levying the tax; notice to parties interested
From the report and other data filed in his office pursuant to section 54:34-9 of this title the state tax commissioner shall forthwith assess and fix the cash value of the estate and levy the tax to which the same is liable and he shall give immediate notice thereof, by mail, to all parties known by the state tax commissioner to be interested therein.



Section 54:34-13 - Appeal Of Appraisement, Assessment.

54:34-13 Appeal of appraisement, assessment.

54:34-13. a. Any interested person dissatisfied with the appraisement or assessment so made may appeal therefrom to the tax court within 90 days after the making and entering of the assessment, in accordance with the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

b.Any aggrieved taxpayer that has neither protested or appealed from an additional assessment of tax may, pursuant to subsection b. of R.S.54:49-14, file a claim for refund of the assessment paid.

Amended 1948, c.336, s.1; 1978, c.32, s.2; 1983, c.36, s.38; 1998, c.106, s.8.



Section 54:35-1 - Date When Tax Due

54:35-1. Date when tax due
Taxes under chapters 33 to 36 of this Title (s. 54:33-1 et seq.), shall be due and payable at the death of the testator, intestate, grantor, donor or vendor, unless otherwise provided by said chapters 33 to 36; but, with respect to any sum recovered as compensation for death of a person caused by a wrongful act, neglect or default, whether by award of damages or settlement of compromise, taxes thereon shall be due and payable on the date of said award or settlement.

Amended by L.1978, c. 172, s. 1, eff. Dec. 28, 1978.



Section 54:35-2 - Tax, How Payable; Liability For Nonpayment

54:35-2. Tax, how payable; liability for nonpayment
All taxes imposed by chapters 33 to 36 of this title (s. 54:33-1 et seq.), shall be paid to the state tax commissioner to be deposited by him when and as collected, with the treasurer of the state for the use of the state. Executors, administrators, trustees, grantees, donees or vendees shall be personally liable for any and all such taxes until paid as hereinafter directed, for which an action at law shall lie in the name of the state of New Jersey.



Section 54:35-3 - Delay In Payment; Penalty; Reduction Of Penalty; Interest; Postponement As To Estate Of Member Of Armed Forces

54:35-3. Delay in payment; penalty; reduction of penalty; interest; postponement as to estate of member of armed forces
If such tax is not paid within 8 months after the date on which it became due and payable pursuant to R.S. 54:35-1, the tax shall bear interest at the rate of 10% per annum from the expiration of 8 months after the date on which it became due and payable to the date when the tax is paid, unless, payment was tendered by the taxpayer within the 8 months period and is evidenced by the postmark on the letter conveying the payment, or by other acceptable proof, but was not credited through no fault of the taxpayer, in which case no interest shall be charged, or unless, by reason of claims made upon the estate, necessary litigation or other unavoidable cause of delay, the decedent's estate, or a part thereof, cannot be settled before the expiration of 8 months from the date on which said tax became due and payable, in which case only 6% per annum shall be charged from the expiration of such 8 months until the cause of delay is removed; provided, however, that if the decedent shall have heretofore died or shall hereafter die while a member of the Armed Forces of the United States, no such tax shall commence to bear such interest until the expiration of 8 months after receipt of official notification of the death of the decedent by the wife, husband, father, mother, or next of kin of such decedent.

Amended by L.1946, c. 70, p. 259, s. 1; L.1962, c. 15, s. 2; L.1976, c. 110, s. 1, eff. Oct. 29, 1976; L.1978, c. 172, s. 2, eff. Dec. 28, 1978.



Section 54:35-4 - Bond Required When Payment Delayed

54:35-4. Bond required when payment delayed
When executors, administrators, grantees, donees, vendees or trustees fail to pay the tax imposed by chapters 33 to 36 of this Title (section 54:33-1 et seq.), within 8 months from the date on which said tax became due and payable pursuant to R.S. 54:35-1, they shall be required to give a bond to the State of New Jersey in double the amount of the tax, conditioned to pay the tax and interest which may fall due, the bond to be approved as to form and sufficiency by the Director of the Division of Taxation.

Amended by L.1982, c. 15, s. 3; L.1978, c. 172, s. 3, eff. Dec. 28, 1978.



Section 54:35-4.1 - Death Of Person Caused By Wrongful Act, Neglect Or Default; Compensation; Failure To Timely Pay Tax; Interest And Bond

54:35-4.1. Death of person caused by wrongful act, neglect or default; compensation; failure to timely pay tax; interest and bond
Notwithstanding the provisions of R.S. 54:35-3 and R.S. 54:35-4, with respect to any sum recovered as compensation for death of a person caused by a wrongful act, neglect or default, interest shall accrue at the rates and in the manner provided in R.S. 54:35-3 and a bond shall be required to be given as provided in R.S. 54:35-4, if the tax is not paid within 30 days of the receipt of an award or settlement therefor.

L.1978, c. 172, s. 4, eff. Dec. 28, 1978.



Section 54:35-5 - Lien Of Tax; Duration

54:35-5. Lien of tax; duration
Notwithstanding the provisions of any other law, taxes heretofore or hereafter imposed, whether levied and assessed or not, under chapters 33 to 36 of this Title (s. 54:33-1 et seq.), shall be and remain a lien on all property owned by the decedent as of the date of his death for a period of 15 years after the date of such death, and no longer, unless sooner paid or secured by bond as provided by said chapters 33 to 36.

Amended by L.1947, c. 376, p. 1193, s. 1; L.1979, c. 417, s. 1, eff. Feb. 8, 1980.



Section 54:35-5.1 - Limitation Of Time For Commencing Proceedings To Collect Inheritance Tax

54:35-5.1. Limitation of time for commencing proceedings to collect inheritance tax
On the expiration of a period of 15 years after the date when any transfer inheritance tax assessed or assessable under chapters 33 to 36 of Title 54, or any amendment thereof or supplement thereto, or under P.L.1909, c. 228, as amended and supplemented, became or shall become due and payable, (1) no proceeding shall thereafter be instituted to assess or collect said tax, interest or penalties chargeable thereunder; (2) no notice to, or written consent of, the Director of the Division of Taxation, relative to the transfer of real or personal property, as required by sections 54:35-19 and 54:35-21 of the Revised Statutes, shall be necessary; (3) the personal liability of executors, administrators, trustees, grantees, donees, vendees, devisees, legatees, heirs, next-of-kin and beneficiaries for said tax, interest and penalties shall cease; and (4) the director is hereby authorized to cancel all assessments of taxes, interest and penalties, the collection of which is barred by the limitations herein provided and to destroy returns and records relating thereto which are rendered useless by the provisions of this act. Nothing herein contained, however, shall affect the rights of the State (a) under any certificate of debt, decree or judgment for taxes, interest and penalties duly recorded with the Clerk of the Superior Court, or with any county clerk; or (b) to assess and enforce collection of any tax, interest and penalties pursuant to the terms of any bond or other agreement securing the payment of such tax, interest and penalties.

L.1947, c. 369, p. 1182, s. 1. Amended by L.1953, c. 51, p. 926, s. 140; L.1979, c. 417, s. 2, eff. Feb. 8, 1980.



Section 54:35-5.2 - Effective Date

54:35-5.2. Effective date
This act shall take effect the first day of January, one thousand nine hundred and forty-eight.

L.1947, c. 369, p. 1182, s. 2.



Section 54:35-6 - Deduction Or Collection Of Tax Prior To Distribution

54:35-6. Deduction or collection of tax prior to distribution
Any executor, administrator or trustee having a legacy or property in charge or trust for distribution shall deduct the tax therefrom, unless the legacy or property be not money, in which event the executor, administrator or trustee shall collect the tax thereon upon the appraised value thereof from the legatee or person entitled to the property, and he shall not deliver or be compelled to deliver any such legacy or property to any person until he has collected such tax.

If a legacy is charged upon or payable out of real estate, the heir or devisee, before paying the legacy, shall deduct the tax therefrom and pay such tax to the executor, administrator or trustee, and the payment thereof shall be enforced by the executor, administrator or trustee in the same manner as the payment of such legacy might be enforced.

If a legacy is given in money to a person for a limited period, the executor, administrator or trustee shall retain the tax upon the whole amount, but, if not in money, he shall, if the case require it, apply to the court having jurisdiction of his accounts to make an apportionment of the sum to be paid into his hands by the legatees, and for such further order relative thereto as may be necessary.



Section 54:35-7 - Sale Of Property To Pay Tax

54:35-7. Sale of property to pay tax
Executors, administrators and trustees may sell so much of the property of the decedent as will enable them to pay the tax, in the same manner as they may sell property to pay debts of their decedent.



Section 54:35-8 - Payment Of Taxes Collected By Executor; Receipt

54:35-8. Payment of taxes collected by executor; receipt
Any sum of money retained by an executor, administrator or trustee, or paid into his hands for a tax due under chapters 33 to 36 of this title (s. 54:33-1 et seq.), shall, within thirty days thereafter, be paid by him to the state tax commissioner. The person so paying shall be entitled to receive a receipt for such payment, signed by the state treasurer and countersigned by the state tax commissioner, which receipt shall be a proper voucher in the settlement of the account of such executor, administrator or trustee.



Section 54:35-9 - Statement Of Payment Of Or Exemption From Tax; Issuance; Record

54:35-9. Statement of payment of or exemption from tax; issuance; record
When the tax and interest chargeable has been paid in full or secured by bond, or when an estate is determined by the State Tax Commissioner to be exempt from any inheritance tax of this State, a statement of such fact, signed by the State Tax Commissioner, shall be issued to the executor, administrator or other representative of the estate. The statement shall be in such form as the commissioner may adopt and shall include a concise but definite description of the real property disclosed in the proceeding. Such statement may be recorded in the office of the county clerk of the county wherein the real property is situate, in a book which shall be kept by the clerk for such purpose, labeled "inheritance tax," for which recording and indexing the clerk shall receive the fee prescribed therefor by section 22:2-19 of the Title Fees and Costs.

Amended by L.1938, c. 278, p. 605, s. 1.



Section 54:35-10 - Refund Of Erroneous Tax Payment

54:35-10. Refund of erroneous tax payment
When any amount of a tax assessed pursuant to chapters 33 to 36 of this Title (section 54:33-1 et seq.) shall have been paid erroneously to the Director of the Division of Taxation, the Director of the Division of Budget and Accounting may, on satisfactory proof of such erroneous payment to the Director of the Division of Taxation and duly certified by him to the Director of the Division of Budget and Accounting, draw his warrant on the State Treasurer, in favor of the executor, administrator, person or persons who have paid the tax in error, or who may be lawfully entitled to receive the same, for the amount of the tax so paid in error, but all applications for repayment of such tax shall be made within 3 years from the date of such payment, or from the date of the final determination of a court of competent jurisdiction which establishes the fact that the decedent had no legal or equitable interest in the property on which the tax was assessed and erroneously paid, whichever is later; provided, however, no refund shall be made where such final determination occurs more than 20 years after the date of death of the decedent.

Amended by L.1944, c. 74, p. 150, s. 1; L.1956, c. 54, p. 106, s. 1.



Section 54:35-10.1 - Applicability

54:35-10.1. Applicability
The provisions of this act shall apply to any tax erroneously paid on or after January 1, 1950.

L.1956, c. 54, p. 106, s. 2.



Section 54:35-11 - Refund When Debts Proved After Legacies And Distributive Shares Paid

54:35-11. Refund when debts proved after legacies and distributive shares paid
When a debt is proved against the estate of the decedent, after payment of legacies or distribution of property from which the tax has been deducted, or upon which the tax has been paid, and a refund is made by the legatee, devisee, heir or next of kin to pay such debt, a proportion of the tax so paid shall be repaid to him by the executor, administrator or trustee, if the tax has not been paid to the state tax commissioner, or, by the state treasurer if the same has been paid into the state treasury.



Section 54:35-12 - Notice Of Transfer Of Realty Filed With Tax Commissioner

54:35-12. Notice of transfer of realty filed with tax commissioner
When any of the real property of which a decedent dies seized passes to a body politic or corporate, or to a devisee or beneficiary other than the corporations, institutions and organizations specifically exempted under chapters 33 to 36 of this title (s. 54:33-1 et seq.), from the tax thereby imposed, the heirs, devisees, executors, administrators or trustees of such decedent shall give information thereof in writing to the state tax commissioner within six months after they obtain title thereto or undertake the execution of their respective duties, or, if the fact be not known to them within that period, then within one month after the same has come to their knowledge.



Section 54:35-13 - Report Of Probate Or Grant Of Letters; Penalty

54:35-13. Report of probate or grant of letters; penalty
The Clerk of the Superior Court or the surrogate of the county shall, within ten days after the probate of a foreign or domestic will, the filing of a copy of a foreign will or the taking out of letters of administration, notify the Director of the Division of Taxation thereof in writing. If the clerk or surrogate fails so to notify the director, he shall be liable to a penalty of two hundred dollars, ($200.00), to be recovered in a civil action in the name of the State.

Amended by L.1953, c. 51, p. 927, s. 141.



Section 54:35-14 - Search Of Records Of Clerk Of Superior Court Or Surrogate Of County

54:35-14. Search of records of Clerk of Superior Court or surrogate of county
The Director of the Division of Taxation or any of his employees may examine any and all papers, documents and files which now are or hereafter may be filed or lodged with the Clerk of the Superior Court or the surrogate of any county or with any other official of this State or of any municipality thereof, or with any person or corporation, for the purpose of ascertaining what property, if any, is or shall be liable to the tax provided for by chapters thirty-three to thirty-six of this Title (s. 54:33-1 et seq.).

Amended by L.1953, c. 51, p. 927, s. 142.



Section 54:35-15 - Action To Compel Payment Of Taxes

54:35-15. Action to compel payment of taxes
Any tax which has accrued under chapters thirty-three to thirty-six, inclusive, of this Title (s. 54:33-1 et seq.), and has not been paid, shall be sued for and shall be recoverable and the lien thereof, if any, shall be enforceable, by action instituted in the Superior Court, by and in the name of the Director of the Division of Taxation, Department of the Treasury. No issue which would have been cognizable on an appeal from the assessment of the tax under the provisions of section 54:34-13 of the Revised Statutes shall be heard or decided in the action for the collection of the tax and enforcement of the lien under the provisions of this section.

A judgment entered in any such action shall have the same effect as other judgments entered in the Superior Court and shall constitute a lien, and execution shall issue thereon.

Amended by L.1948, c. 336, p. 1322, s. 2; L.1953, c. 51, p. 927, s. 143.



Section 54:35-16 - Attorney General To Prosecute Action Against Tax Delinquent

54:35-16. Attorney general to prosecute action against tax delinquent
If the Director of the Division of Taxation shall determine to institute an action pursuant to section 54:35-15 of this Title he shall notify the Attorney General thereof, who shall, if he have probable cause to believe that the tax is due and unpaid, prosecute the action.

On warrant of the comptroller and certification of the Director of the Division of Taxation, the State Treasurer shall pay all expenses of such proceeding.

Amended by L.1953, c. 51, p. 928, s. 144.



Section 54:35-17 - Information As To Property Taxable; Reward To Informant

54:35-17. Information as to property taxable; reward to informant
When a resident or nonresident of this state has died or shall hereafter die testate or intestate, seized or possessed of property subject to a tax under the provisions of chapters 33 to 36 of this title (s. 54:33-1 et seq.), or any prior existing statute, or when there is real or personal property subject to a tax under said chapters 33 to 36 or any prior existing statute, as a tax upon the transfer of property by such decedent, and such decedent has been dead for a period of four years without notice of his death or information of the transfer of the property so liable to a tax having been received by the state tax department, the state tax commissioner may enter into an agreement in writing with the person first giving him information of the existence of property so liable to a tax, to pay him an amount computed as follows:

CALL HELP DESK FOR FORMATTING

a. On that portion of the tax and penalty collected, not exceeding $300,000 10% b. On any excess over $300,000 and under $2,000,000 5% c. On any excess over $2,000,000 2%

The agreement herein provided for shall apply only to the tax and penalty accruing and collected as a result of the information disclosed by the informant and no informant who has willfully or otherwise permitted or caused the delay in the filing of a full and complete record of the decedent's estate, including transfers made in contemplation of or to take effect at or after death, shall receive compensation under the provisions of this section and section 54:35-18 of this title.



Section 54:35-18 - Payment Of Reward To Informant

54:35-18. Payment of reward to informant
Upon the collection of such tax, and penalties thereon, if any, the comptroller of the treasury may, on satisfactory proof of the agreement and the amount of tax and penalties, if any, paid into the state treasury, duly certified to him by the state tax commissioner, draw his warrant on the state treasurer in favor of the person giving the information for the amount called for by the terms of the agreement.

All amounts becoming due under the provisions of this section shall be paid from the same fund provided in the annual appropriation bill for the payment of refunds to estates pursuant to section 54:35-10 of this title and refunds to counties pursuant to section 54:33-10 of this title.



Section 54:35-19 - Transfer Of Assets

54:35-19. Transfer of assets
54:35-19. Unless the Director of the Division of Taxation consents in writing thereto, no State or federally chartered bank, savings bank, savings and loan association or credit union, or safe deposit company, trust company or other institution, corporation or person shall deliver or transfer any securities, deposits or other assets within its or his control or possession, including capital stock of or other interests in the State or federally chartered bank, savings bank, savings and loan association or credit union or safe deposit company, trust company, institution, or corporation, which belong to or stand in the name of a resident decedent or in the joint names of a resident decedent and one or more persons, to an executor, administrator or legal representative of a resident decedent, or upon his or their order or request, or, to the survivor or survivors when held in the joint names of a resident decedent and one or more persons, or upon his or their order or request, without:

a. Notice of the time and place of such intended delivery or transfer being served upon the Director of the Division of Taxation at least 10 days prior thereto, and

b. The retention by the State or federally chartered bank, savings bank, savings and loan association or credit union, or safe deposit company, trust company, institution, corporation or persons of sufficient of the assets mentioned herein to pay any tax and interest which may be assessed on such delivery or transfer under authority of chapters 33 to 36 of Title 54 of the Revised Statutes.

The Director of the Division of Taxation may, either personally or by representative, examine such securities, deposits or assets of a resident decedent.

Notwithstanding the foregoing provisions of this section, a State or federally chartered bank, savings bank, savings and loan association or credit union, or safe deposit company, trust company, institution, corporation or person may transfer not in excess of the amounts hereinafter provided of funds of a resident decedent, on deposit or otherwise in its or his control or possession, without the written consent of the Director of the Division of Taxation, to a surviving spouse or $5,000.00, to any one other than the surviving spouse, $200.00; provided, such transferor shall first obtain from the transferee an affidavit, in such form as shall be prescribed by the director, establishing that the value of the gross estate, real and personal, of the decedent does not exceed $200.00 where the transferee is one other than the surviving spouse or $5,000.00 where the transferee is the surviving spouse, which affidavit, within 30 days after the transfer, shall be filed by the transferor with the director.

With respect to deaths occurring on or after July 1, 1988, the provisions of this section shall not apply to any securities, deposits or other assets which belong to or stand in the name of a resident decedent and are payable on death to his or her surviving spouse, parent, grandparent, child or children, child or children adopted by the decedent in conformity with the laws of the State, or of the United States or of a foreign country, or the issue of any child or legally adopted child of a decedent, either by virtue of joint ownership or pursuant to the decedent's will. It shall be lawful, notwithstanding the other provisions of this section, for any State or federally chartered bank, savings bank, savings and loan association or credit union, or safe deposit company, trust company, or other institution, corporation or person to deliver or transfer any securities, deposits, or other assets within its or his control or possession to a surviving spouse, parent, grandparent, child or children, child or children adopted by the decedent in conformity with the laws of this State, or of the United States, or of a foreign country, or the issue of any child or legally adopted child, without prior notice to the Director of the Division of Taxation and without the retention of any assets to pay any tax and interest which may be assessed on that delivery or transfer under the authority of chapters 33 to 36 of Title 54 of the Revised Statutes. The Director of the Division of Taxation may require affidavits or reports and records of the delivery or transfer of securities, deposits or other assets as he may deem necessary, but shall in no manner restrict the exercise of any right of a transferee to a transfer of securities, deposits or other assets subject to the provisions of this paragraph.

Amended 1951,c.177,s.1; 1964,c.217; 1979,c.217; 1988,c.103.



Section 54:35-20 - Penalty For Failure To Notify Or Obtain Consent Of Tax Commissioner

54:35-20. Penalty for failure to notify or obtain consent of tax commissioner
A safe deposit company, trust company, bank or other institution or corporation or person failing to serve notice, allow an examination or retain a sufficient portion or amount to pay the tax and interest, pursuant to the requirements of section 54:35-19 of this title, shall be liable to pay the amount of the tax and interest due or to become due upon the securities, deposits, shares of stock or other assets so transferred or delivered, and in addition shall be liable to a penalty of one thousand dollars. Such liability to pay the tax and interest and penalty, may be enforced in an action at law in the name of the state, and, when recovered, the same shall be paid into the treasury for the use of the state.

This section shall not be deemed to render a safe deposit company, trust company, bank or other institution or corporation or person liable to such tax and interest or penalty of one thousand dollars where it or he delivers securities, deposits, shares of stock or other assets belonging to or standing in the names of two or more persons to one of such persons without knowledge or reasonable ground to believe that another one of such persons is dead.



Section 54:35-21 - Transfer Of Stock Of Domestic Corporation; Notice And Consent Required; Penalty

54:35-21. Transfer of stock of domestic corporation; notice and consent required; penalty
No corporation of the state shall transfer any of its stock standing in the name of or belonging to a resident decedent or in joint names of such a decedent and one or more persons, or in trust for a resident decedent, unless notice of the time of the intended transfer be served upon the state tax commissioner at least ten days prior to the transfer, nor until the commissioner consents thereto in writing.

A corporation making such a transfer without first obtaining the consent of the state tax commissioner thereto shall be liable for the amount of any tax which may thereafter be assessed on account of the transfer of such stock, together with interest thereon, and in addition it shall be liable to a penalty of one thousand dollars. Such liability to pay the tax and interest and penalty prescribed may be enforced in an action at law in the name of the state, and, when recovered, the same shall be paid into the treasury for the use of the state.



Section 54:35-22 - Transfer Of Collateral; Consent Of Tax Commissioner

54:35-22. Transfer of collateral; consent of tax commissioner
A state bank, state banking association, trust company, national bank and national banking association shall, for the purpose of liquidating a loan or debt due from a resident decedent secured in whole or part by stocks, bonds or other personal securities, by assignment in blank or otherwise, have the same authority as the legal representative of such decedent has, or would have if appointed, to make demand upon the state tax commissioner for his consent to the transfer of the collateral so held, and, upon the granting of such consent, to have such collateral transferred by the assignment so held, on the books of a corporation having an office in this state, as such bank, banking association and trust company or the assignment may direct. The corporation upon whose books such transfer is made shall be forever discharged from all claims and demands whatsoever by reason of such transfer.



Section 54:35-23 - Consents To Transfer Assets

54:35-23. Consents to transfer assets
1. Before the Director of the Division of Taxation shall issue any consents to transfer assets of a person dying domiciled in the State of New Jersey, he shall require that proof be submitted to him that the will of such decedent was originally probated in New Jersey, or that letters of administration upon the estate of such decedent were originally granted in New Jersey; and if it shall appear that original probate or that original administration was had in a foreign jurisdiction, the director shall withhold issuance of all consents to transfer the decedent's assets, and shall make report thereof to the Superior Court, and shall await the further order of the court. This act shall not apply in cases where it shall appear to the director that neither the probate of a decedent's will nor the grant of letters of administration shall be required by the laws of this State respecting administration of estates. Notwithstanding the provisions of this act, the director may, in his discretion, issue any or all consents to transfer assets of a decedent in any case where, in his judgment, withholding issuance thereof would jeopardize the collection of transfer inheritance taxes payable to this State.

L.1939,c.122,s.1; amended 1943,c.38; 1953,c.51,s.145; 1991,c.91,s.511.



Section 54:36-1 - Vested Remainders After Estate For Life Or Years

54:36-1. Vested remainders after estate for life or years
When a person shall bequeath or devise, convey, grant, sell or give any property or interest therein, or income therefrom, to a person or corporation for life or for a term of years, and a vested interest in the remainder or corpus of such property to a person or to a body politic or corporate, the whole of the property so transferred shall be appraised immediately at its clear market value. The value of the life estate or estate for a term of years shall be fixed in the manner provided in section 54:36-2 of this title. The value of the remainder in the property so limited shall be ascertained by deducting the value of the life estate or estate for a term of years from the appraised market value of the property so limited. The tax on such estate or estates, remainder or remainders, interest or interests, shall be immediately due and payable and remain a lien upon the entire property so limited until paid.



Section 54:36-2 - Valuation Of Estates For Life Or Years

54:36-2. Valuation of estates for life or years
In determining the value of a life estate, annuity, or estate for a term of years, the United States Life Tables, after December 31, 1970, Single Life Male 6% and Single Life Female 6%, published by the United States Department of Health, Education and Welfare, Public Health Service, with interest at the rate of 6% per annum, shall be used and shall be effective with respect to estates of decedents dying on or after January 1, 1978.

Amended by L.1977, c. 219, s. 2, eff. July 1, 1978.



Section 54:36-3 - Executory Devises Or Contingent Or Defeasible Estates In Expectancy

54:36-3. Executory devises or contingent or defeasible estates in expectancy
When an instrument creates an executory devise, or an estate in expectancy of any kind or character which is contingent or defeasible, the property which is the subject of such devise or in which such contingent or defeasible interest is created shall be appraised immediately at its clear market value. The life estate or estate for a term of years shall be valued in accordance with section 54:36-2 of this title, and if taxable, the tax shall be assessed and levied thereon immediately and shall be immediately due and payable. Thereupon, the value of the estate for life or term of years shall be deducted from the appraised value of the property which is the subject of such devise or limitation and the tax on such balance of the estate shall not be levied or assessed until the person or corporation entitled thereto comes into the beneficial enjoyment, seizin or possession thereof, at which time, if taxable under the provisions of chapters 33 to 36 of this title (s. 54:33-1 et seq.), it shall be taxed.



Section 54:36-4 - Estates Subject To A Power Of Appointment

54:36-4. Estates subject to a power of appointment
When an instrument creates a power of appointment, the life estate, or estate for a term of years, created and transferred by such instrument shall, if taxable, be immediately appraised and taxed at its clear market value, but the appraisal and taxation of the interest or interests in remainder to be disposed of by the donee of the power shall be suspended until the exercise of the power of appointment. Such interest or interests in remainder shall then be taxed, if taxable, at the clear market value of such property, which value shall be determined as of the date of the death of the creator of the power.



Section 54:36-5 - Taxes On Executory Devises, Contingent Future Estates, Estates Subject To Power Of Appointment; When Payable

54:36-5. Taxes on executory devises, contingent future estates, estates subject to power of appointment; when payable
A tax on an estate for life, or on an estate for a term of years, levied and assessed as directed by sections 54:36-3 and 54:36-4 of this title, shall be due and payable as provided in section 54:35-1 of this title.

All other taxes levied and assessed as directed in said sections 54:36-3 and 54:36-4, and all taxes on property which may be transferred to the residuary legatees, heir or next of kin of a decedent, or which may revert to the heir of a decedent by reason of the failure of a contingency upon which a remainder may be limited, shall be due and payable within two months after the person entitled to the property shall come into the enjoyment, seizin or possession thereof, and if not paid shall thenceforth bear interest at the rate of ten per cent per annum until paid.



Section 54:36-6 - Composition Of Taxes In Certain Estates; Bond In Lieu Of Present Payment

54:36-6. Composition of taxes in certain estates; bond in lieu of present payment
Where an estate was so created that the remainders or expectant estates therein were of such nature or were so disposed or circumstanced that the taxes thereon were held to be not presently payable, or where the interests of legatees or devisees were not ascertainable at the death of the testator, grantor, donor or vendor, the State Tax Commissioner may enter into an agreement with the executors or trustees for the purpose of compounding such taxes upon such terms as may be deemed equitable and expedient.

The payment of the taxes provided for in such composition shall be conclusive in favor of the executor or trustee as against the interests of such cestuis que trustent as may possess present rights of enjoyment or fixed, absolute or indefeasible rights of future enjoyment, or of such as would possess such rights in the event of the immediate termination of particular estates.

If the executor or trustee elects to defer the adjustment of the taxes until the person or body politic or corporate beneficially interested in the property chargeable with the tax comes into actual possession or enjoyment of the property, such executor or trustee shall execute a bond to the State of New Jersey, in twice the amount of the tax imposed at the highest possible rate, with such surety or sureties as the State Tax Commissioner shall approve, conditioned to pay the tax and interest thereon at such time or period as hereinabove provided, which bond shall be filed in the office of the State Tax Commissioner. Upon the filing and approval of such bond, the State Tax Commissioner shall be authorized to issue consents permitting the transfer of any and all property disclosed in the proceeding.

Amended by L.1943, c. 165, p. 484, s. 1.



Section 54:36-7 - Executor Or Trustee Not To Deliver Property Until Tax Paid

54:36-7. Executor or trustee not to deliver property until tax paid
No executor or trustee shall turn over any property of an estate mentioned in sections 54:36-3 to 54:36-6 of this title until the tax due thereon, and interest, if any, shall have been paid to the state tax commissioner. Any executor or trustee who shall turn over any such property prior to the payment of the tax due thereon, together with interest, shall be personally liable for such tax and interest, which liability may be enforced in an action at law in the name of the state.



Section 54:37-1 - Definitions

54:37-1. Definitions
As used in this chapter:

"State" includes any territory of the United States, the District of Columbia and any foreign country.

"Probate court" means any court of this state having jurisdiction over the probate of wills.



Section 54:37-2 - Construction

54:37-2. Construction
The provisions of this chapter shall be liberally construed so that the state of domicile of a decedent shall receive any death taxes, together with interest and penalties thereon, due it.



Section 54:37-3 - Application Of Chapter; Reciprocity

54:37-3. Application of chapter; reciprocity
This chapter shall not apply to estates of resident decedents and shall apply to the estates of nonresident decedents only when:

a. The laws of the state of his domicile contain a provision, of any nature or however expressed, whereby this state is given reasonable assurance of the collection of its death taxes, interest and penalties, from the estates of decedents dying domiciled in this state in cases where the estates of such decedents are being administered by the probate court of such other state, or

b. The state of domicile does not grant letters in nonresident estates until after letters have been issued by the state of domicile.



Section 54:37-4 - Original Grant Of Letters; Notice To Domiciliary State

54:37-4. Original grant of letters; notice to domiciliary state
Within thirty days after the original, not ancillary, qualification in a probate court of this state of an executor of the will of, or administrator of the estate of, a nonresident decedent, notice thereof, by mail, shall be given by the clerk of such probate court to the official or body of the domiciliary state charged with the administration of the death tax law thereof with respect to such estate. Such notice shall state the full name of the decedent, date of decedent's death, name of the county and state wherein he resided at the date of death, and the name and address of each person to whom letters have been issued.



Section 54:37-5 - Proof Of Payment Of Death Taxes Of Domiciliary State

54:37-5. Proof of payment of death taxes of domiciliary state
Within eighteen months after so qualifying such executor or administrator shall file with the probate court of this state proof that all death taxes, with interest or penalties thereon, due to the state of domicile or its political subdivisions, have been paid or secured, or that no such taxes, interest or penalties are due, as the case may be, unless it appears that letters have been issued in the state of domicile. Such proof may be in the form of a certificate issued by the official or body charged with the administration of the death tax laws of the domiciliary state.



Section 54:37-6 - Failure To Prove Tax Payment; Notice To Domiciliary State

54:37-6. Failure to prove tax payment; notice to domiciliary state
If the proof required by section 54:37-5 of this title is not filed within the time therein limited, the clerk of such probate court shall forthwith notify by mail the official or body of the domiciliary state so charged with the administration of the death tax. The notice shall state:

a. The name, date of death and last domicile of the decedent;

b. The name and address of each executor or administrator;

c. The fact that the executor or administrator has not filed theretofore the proof so required; and

d. A summary of the values of the real estate and tangible and intangible personalty, wherever situate, belonging to the decedent at the time of his death, if known to the clerk.

The clerk shall attach to the notice a plain copy of the will and codicils if the decedent died testate, or, if he died intestate, a list of the heirs and next of kin so far as known to the clerk.



Section 54:37-7 - Enforcement Of Tax; Action For Accounting; Remission Of Intangibles

54:37-7. Enforcement of tax; action for accounting; remission of intangibles
If the official or body charged with the administration of the death tax laws of the domiciliary State shall, within sixty days after a notice is mailed pursuant to section 54:37-6 of this Title commence an action to compel an accounting in such estate with a court of this State having jurisdiction over the accounts of the estate, the court shall require such accounting. When the accounting has been filed and approved by the court, the court shall direct the remission to the fiduciary appointed by the domiciliary State of sufficient of the intangible personalty, after payment of creditors in this State and expenses of administration in this State, to satisfy the claims of the domiciliary State for death taxes, interest and penalties.

Amended by L.1953, c. 51, p. 929, s. 146.



Section 54:37-8 - Final Accounting Not Allowed Until Taxes Paid

54:37-8. Final accounting not allowed until taxes paid
No executor or administrator shall be entitled to a judgment settling his final account or to a discharge in any court of this State unless he has complied with the provisions of section 54:37-5 of this Title.

Amended by L.1953, c. 51, p. 929, s. 147.



Section 54:38-1 - Imposition Of Tax; Amount.

54:38-1 Imposition of tax; amount.

54:38-1. a. In addition to the inheritance, succession or legacy taxes imposed by this State under authority of chapters 33 to 36 of this title (R.S.54:33-1 et seq.), or hereafter imposed under authority of any subsequent enactment, there is hereby imposed an estate or transfer tax:

(1)Upon the transfer of the estate of every resident decedent dying before January 1, 2002 which is subject to an estate tax payable to the United States under the provisions of the federal revenue act of one thousand nine hundred and twenty-six and the amendments thereof and supplements thereto or any other federal revenue act in effect as of the date of death of the decedent, the amount of which tax shall be the sum by which the maximum credit allowable against any federal estate tax payable to the United States under any federal revenue act on account of taxes paid to any state or territory of the United States or the District of Columbia, shall exceed the aggregate amount of all estate, inheritance, succession or legacy taxes actually paid to any state or territory of the United States or the District of Columbia, including inheritance, succession or legacy taxes actually paid this State, in respect to any property owned by such decedent or subject to such taxes as a part of or in connection with the estate; and

(2) (a) Upon the transfer of the estate of every resident decedent dying after December 31, 2001 which would have been subject to an estate tax payable to the United States under the provisions of the federal Internal Revenue Code of 1986 (26 U.S.C. s.1 et seq.) in effect on December 31, 2001, the amount of which tax shall be, at the election of the person or corporation liable for the payment of the tax under this chapter, either

(i)the maximum credit that would have been allowable under the provisions of that federal Internal Revenue Code in effect on that date against the federal estate tax that would have been payable under the provisions of that federal Internal Revenue Code in effect on that date on account of taxes paid to any state or territory of the United States or the District of Columbia, or

(ii)determined pursuant to the simplified tax system as may be prescribed by the Director of the Division of Taxation in the Department of the Treasury to produce a liability similar to the liability determined pursuant to clause (i) of this paragraph reduced pursuant to paragraph (b) of this subsection.

(b)The amount of tax liability determined pursuant to subparagraph (a) of this paragraph shall be reduced by the aggregate amount of all estate, inheritance, succession or legacy taxes actually paid to any state or territory of the United States or the District of Columbia, including inheritance, succession or legacy taxes actually paid this State, in respect to any property owned by such decedent or subject to such taxes as a part of or in connection with the estate; provided however, that the amount of the reduction shall not exceed the proportion of the tax otherwise due under this subsection that the amount of the estates's property subject to tax by other jurisdictions bears to the entire estate taxable under this chapter.

b. (1) In the case of the estate of a decedent dying before January 1, 2002 where no inheritance, succession or legacy tax is due this State under the provisions of chapters 33 to 36 of this title or under authority of any subsequent enactment imposing taxes of a similar nature, but an estate tax is due the United States under the provisions of any federal revenue act in effect as of the date of death, wherein provision is made for a credit on account of taxes paid the several states or territories of the United States, or the District of Columbia, the tax imposed by this chapter shall be the maximum amount of such credit less the aggregate amount of such estate, inheritance, succession or legacy taxes actually paid to any state or territory of the United States or the District of Columbia.

(2)In the case of the estate of a decedent dying after December 31, 2001 where no inheritance, succession or legacy tax is due this State under the provisions of chapters 33 to 36 of this title or under authority of any subsequent enactment imposing taxes of a similar nature, the tax imposed by this chapter shall be determined pursuant to paragraph (2) of subsection a. of this section.

c.For the purposes of this section, a "simplified tax system" to produce a liability similar to the liability determined pursuant to clause (i) of subparagraph (a) of paragraph (2) of subsection a. of this section is a tax system that is based upon the $675,000 unified estate and gift tax applicable exclusion amount in effect under the provisions of the federal Internal Revenue Code of 1986 (26 U.S.C. s.1 et seq.) in effect on December 31, 2001, and results in general in the determination of a similar amount of tax but which will enable the person or corporation liable for the payment of the tax to calculate an amount of tax notwithstanding the lack or paucity of information for compliance due to such factors as the absence of an estate valuation made for federal estate tax purposes, the absence of a measure of the impact of gifts made during the lifetime of the decedent in the absence of federal gift tax information, and any other information compliance problems as the director determines are the result of the phased repeal of the federal estate tax.

Amended 2002, c.31, s.1.



Section 54:38-2 - Additional Tax In Certain Cases

54:38-2. Additional tax in certain cases
If subsequent to the determination of the tax due under this chapter an additional or increased estate tax shall become payable to the United States by reason of any redetermination, or additional or corrected assessment, as to a portion of which the estate is entitled to a credit on account of estate, inheritance, succession or legacy taxes paid to any state or territory of the United States or the District of Columbia, then an additional estate tax shall be due and payable to this state to be assessed in the same manner as provided by section 54:38-1 of this title.



Section 54:38-3 - Reduction Of Tax; Refund; Time For Filing Application For Refund

54:38-3. Reduction of tax; refund; time for filing application for refund
If, subsequent to the determination of the tax due under this chapter, the amount of the Federal estate tax shall be decreased and the amount of the Federal credit correspondingly reduced by reason of any corrected assessment or redetermination, the tax due hereunder shall be reduced accordingly upon satisfactory proof submitted to the State Tax Commissioner, and, if the tax due hereunder shall have theretofore been paid into the State treasury, the Comptroller of the Treasury, on satisfactory proof of such fact submitted to the State Tax Commissioner, and duly certified by him to the Comptroller, shall draw his warrant on the State Treasurer in favor of the executor, administrator, trustee, person or corporation who has paid said tax, or who may be lawfully entitled to receive the same, for the amount of such tax excessively paid and said warrant shall be paid by the State Treasurer out of any appropriation for the refund of transfer inheritance taxes the same as warrants for the refund of such taxes under the transfer inheritance tax statutes of this State are paid. The foregoing provisions respecting refund shall apply with the same force and effect to any other payments determined by the State Tax Commissioner to have been excessively made under this chapter.

All applications for the refund of taxes claimed to have been excessively or erroneously paid hereunder must be filed with the State Tax Commissioner within three years from the date of payment.

Amended by L.1944, c. 75, p. 151, s. 1.



Section 54:38-4 - Taxation Of Future Interests After Estate Tax Paid; Credit

54:38-4. Taxation of future interests after estate tax paid; credit
If after the payment of the tax hereby imposed there shall become due and payable a tax upon any future interest in any property under an instrument creating an executory devise or an estate in expectancy of any kind or character which is contingent or defeasible, under sections 54:36-3 to 54:36-7 of this title, or if by reason of any additional or corrected assessment by the state tax commissioner an additional inheritance, succession or legacy tax shall become due and payable under chapters 33 to 36 of this title (s. 54:33-1 et seq.), or under any subsequent enactment imposing taxes of a similar nature, the tax paid under this chapter shall be credited against the tax arising under said sections 54:36-3 to 54:36-7 or any additional tax as aforesaid, but the amount so credited shall not in any event exceed the amount of the tax so accruing. Nothing contained in this chapter shall reduce the amount of inheritance, succession or legacy taxes due and payable to the state under the provisions of said chapters 33 to 36 of this title, or under any subsequent enactment or entitle the estate of any resident decedent to a refund because the taxes paid thereunder shall exceed the amount of the credit under any federal revenue act in effect as of the date of death of the decedent.



Section 54:38-5 - Estate Taxes Due Upon Date Of Death, Extension, Interest

54:38-5. Estate taxes due upon date of death, extension, interest
54:38-5. All taxes imposed by R.S.54:38-1 and R.S.54:38-2 shall become due at the date of death of the decedent and if not paid before the expiration of nine months from the date of the death of the decedent shall bear interest at the rate of ten percent per annum from the expiration of said nine months until paid, unless an extension of time to file the federal estate tax return is granted, in which case the director may reduce the interest rate to six percent per annum until the expiration of the extension; provided however, that if the decedent shall have heretofore died or shall hereafter die while a member of the Armed Forces of the United States, no such tax shall commence to bear such interest until the expiration of nine months after receipt of official notification of the death of the decedent by the husband, wife, father, mother, or next of kin of such decedent. The director may, for cause shown, extend the time for payment with interest at the rate of ten percent per annum for such period as the circumstances, in his discretion, may require.

Amended 1992,c.39.



Section 54:38-6 - Assessment And Collection; Disposition Of Proceeds; Executors Personally Liable; Liens.

54:38-6 Assessment and collection; disposition of proceeds; executors personally liable; liens.

54:38-6. The Director of the Division of Taxation in the Department of the Treasury shall assess and collect all taxes imposed by this chapter. Such taxes when and as collected by the director shall be paid forthwith into the State Treasury for the exclusive use of the State, and all administrators, executors, trustees, grantees, donees and vendees, shall be personally liable for any and all such taxes until paid, for which an action at law shall lie in the name of the State. Notwithstanding the provisions of any other law to the contrary, taxes imposed under this chapter shall remain a lien on all property of the decedent as of the date of the decedent's death until paid. No property owned by the decedent as of the date of the decedent's death may be transferred without the written consent of the director, or pursuant to such rules as the director may prescribe.

Amended 2002, c.31, s.2.



Section 54:38-7 - Copy Of Federal Estate Tax; Alternate Forms.

54:38-7 Copy of federal estate tax; alternate forms.

54:38-7. The executor, administrator, trustee or other person or corporation liable for the payment of the tax hereunder shall file with the Director of the Division of Taxation in the Department of the Treasury a copy of the federal estate tax return within thirty days after the filing of the original with the federal government, and a copy of any communication from the federal government making any final change in said return, or confirming, increasing or diminishing the tax thereby shown to be due, which is to be filed within thirty days after receipt thereof. In the case of any decedent dying after December 31, 2001 the executor, administrator, trustee or other person or corporation liable for the payment of such tax shall prepare and file with the director, in addition to a copy of such return, if any, as shall have been filed with the federal government, a federal estate tax return in the form in which such return would have been required to be filed with the federal government under the provisions of the federal Internal Revenue Code of 1986 (26 U.S.C. s.l et seq.) in effect on December 31, 2001, within 30 days after the date on which such a filing would have been due under those provisions for a decedent dying on that date; provided however, that a person or corporation liable for the payment of the tax under this chapter that elects to determine tax pursuant to clause (ii) of subparagraph (a) of paragraph (2) of subsection a. of R.S.54:38-1 shall file such alternate New Jersey estate tax forms as may be prescribed by the director pursuant to the requirements of that clause.

In addition to the copy or copies of the federal estate tax return, or alternate tax forms, the executor, administrator, trustee or other person or corporation shall file any other evidence, information or data that the Director of the Division of Taxation shall in the director's discretion deem necessary. For the purposes of this chapter the Director of the Division of Taxation is hereby authorized and empowered to promulgate such rules and regulations, not inconsistent with the provisions hereof, as the director shall deem necessary.

Amended 2002, c.31, s.3.



Section 54:38-10 - Jurisdiction Of Tax Court; Claim For Refund.

54:38-10 Jurisdiction of tax court; claim for refund.

54:38-10. a. The tax court on appeal shall have jurisdiction to hear and determine all questions in relation to any tax imposed under the provisions of this chapter. Any executor, administrator, trustee, person or corporation liable for the payment of any tax imposed by this chapter may appeal to the tax court for a review thereof within 90 days of the date of notice assessing the tax complained of, in accordance with the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

b.Any aggrieved taxpayer that has neither protested or appealed from an additional assessment of tax may, pursuant to subsection b. of R.S.54:49-14, file a claim for refund of the assessment paid.

Amended 1953, c.51, s.148; 1978, c.32, s.3; 1983, c.36, s.39; 1998, c.106, s.9.



Section 54:38-11 - Funds Out Of Which Tax Is Payable

54:38-11. Funds out of which tax is payable
The tax imposed by this chapter shall be paid out of the same funds as those from which federal estate taxes are payable.



Section 54:38-12 - Certificate Of Inheritance Withheld Until Tax Paid; Exception

54:38-12. Certificate of inheritance withheld until tax paid; exception
The state tax commissioner shall not issue any certificate or other evidence of inheritance, succession or legacy tax paid this state in the estate of a resident decedent for use before the internal revenue bureau in an estate tax proceeding until all estate taxes imposed by this chapter have been paid or payment duly provided for, but the state tax commissioner may, in his discretion, pending final determination of all inheritance, succession, legacy, transfer or estate taxes due this state, issue temporary or preliminary certificates, so marked, showing payments on account of such taxes.



Section 54:38-13 - Purpose Of Chapter; Liberal Construction

54:38-13. Purpose of chapter; liberal construction
It is the intent and purpose of this chapter to obtain for this state the benefit of the credit allowed under the provisions of section three hundred and one, subsection "b" of the federal revenue act of one thousand nine hundred and twenty-six, the amendments thereof and supplements thereto and any subsequent modifications thereof. The provisions of this chapter shall be interpreted and construed liberally in order to accomplish the purpose thereof and the state tax commissioner shall have, in addition to his other powers and those in this chapter specified, all additional, implied and incidental powers which shall be proper and necessary to effect and carry out the expressed intent and purpose of this chapter.



Section 54:38-14 - Estates Subject To Tax

54:38-14. Estates subject to tax
This chapter shall apply to the estates of all decedents dying hereafter and to the estates of those who died subsequent to February twenty-sixth, one thousand nine hundred and twenty-six, which are still in process of settlement and subject to the jurisdiction of the courts of probate of this state, but shall not apply where the inheritance, succession or legacy tax due the state has been fully paid and the inheritance tax proceeding considered closed by the state tax commissioner, or where the estate tax due the United States has been fully paid and the time within which to claim the benefits of the credit provision of the federal revenue act of one thousand nine hundred and twenty-six, or any modifications thereof has expired prior to June twenty-second, one thousand nine hundred and thirty-four.



Section 54:38-15 - Constitutional Construction

54:38-15. Constitutional construction
If for any reason any section or any provision of this chapter shall be questioned in any court, and shall be held to be unconstitutional or invalid, the same shall not be held to affect any other section or provision hereof. If for any reason any section, or provision, or the chapter in its entirety, shall be held to be unconstitutional or invalid, the same shall not be held to affect or invalidate, in whole or in part, any inheritance, succession or legacy tax laws of this state either heretofore or hereafter effective.



Section 54:38-16 - Other State Taxes And Liens Unaffected

54:38-16. Other state taxes and liens unaffected
Nothing contained in this chapter shall be construed to decrease any inheritance, succession or legacy tax due or to become due the state or to impair the lien of the state for any such tax.



Section 54:38A-1 - Reasonable Doubt As To Domicile Of Decedent; Settlement

54:38A-1. Reasonable doubt as to domicile of decedent; settlement
1. Where the Director of the Division of Taxation claims that a decedent was domiciled in this state at the time of death and the taxing authorities of another state or states make a similar claim with respect to their state or states, and investigation discloses a reasonable doubt regarding domicile, the director may, in his discretion, enter into a written agreement with such taxing authorities and the executor, administrator or trustee, fixing the sum acceptable to this State in full settlement of the transfer inheritance tax imposable under chapters 33 to 36, inclusive, of Title 54 of the Revised Statutes; provided, that said agreement also fixes the sum acceptable to such other state or states in full settlement of the death taxes imposable by such state or states; and provided further, that said agreement has the approval of a judge of the Tax Court of New Jersey. If the aggregate amount payable under such agreement to the states involved is less than the maximum sum allowable as a credit to the estate against the federal estate tax imposed thereon, then the executor, administrator or trustee shall also pay to the director so much of the difference between such aggregate amount and the amount of such credit as the amount payable to the director under the agreement bears to such aggregate amount, and the agreement aforesaid shall so provide. Payment of the sum or sums fixed by said agreement shall be accepted by the director in full satisfaction of this State's claim for transfer inheritance and estate taxes which would otherwise be chargeable under subtitle five of Title 54 of the Revised Statutes, and the executor, administrator or trustee is hereby empowered to enter into the agreement provided for herein.

L.1944,c.220,s.1; amended 1999, c.208, s.11.



Section 54:38A-2 - Effective Date

54:38A-2. Effective date
This act shall take effect immediately and shall apply where death occurs on or after its effective date.

L.1944, c. 220, p. 761, s. 2.



Section 54:38A-3 - Compromise And Settlement Of Certain Tax Claims Or Liens; Waiver Of Defenses

54:38A-3. Compromise and settlement of certain tax claims or liens; waiver of defenses
Where any lien or claim for any past due transfer inheritance taxes or estate or transfer taxes shall be brought into question, claimed to be invalid or impaired, or shall be in the course of litigation, and the State Commissioner of Taxation and Finance or the Director of the Division of Taxation of the State Department of Taxation and Finance, shall, after investigation, determine that there is reasonable doubt of the State's ability to enforce said lien or claim or to collect the taxes due, or claimed to be due, or that there is a reasonable doubt that said lien is valid or unimpaired, such officer shall be empowered and authorized to enter into an agreement with the executor, administrator or trustee of any estate against whose assets said lien or claim shall be asserted, or the heirs, next of kin or beneficiaries succeeding to the property of any decedent against which such lien or claim is asserted, to alter, revise, compromise and settle all claims or liens for past due inheritance taxes or estate or transfer taxes, together with all interest or interest penalties thereon; provided, however, that the executor, administrator, trustee, heir or heirs, next of kin, beneficiary or beneficiaries, shall waive all defenses which might be set up against the claim or lien of the State and shall submit to such terms of payment and settlement as the Commissioner or Director shall deem to be equitable and just and in the best interest of the State.

L.1945, c. 127, p. 481, s. 1.



Section 54:38A-4 - Payment Pursuant To Compromise

54:38A-4. Payment pursuant to compromise
Any such alteration, revision, compromise or settlement shall be null and void unless the amount agreed to be paid pursuant thereto shall be paid within the time or times fixed in said agreement and in such event all payments made thereunder shall belong to the State and shall be credited upon the arrears of taxes and interest or interest penalties due. Upon payment in full of the amount agreed to be paid pursuant to the terms of such agreement of alteration, revision, compromise or settlement, the person or persons so paying shall be entitled to receive a receipt for such payment in the manner and form provided by section 54:35-8 of the Revised Statutes, which shall be a proper voucher as provided therein, and the commissioner or the director shall issue a statement in the manner and form provided in section 54:35-9 of the Revised Statutes, which may be recorded in the manner and form therein set forth. If a judgment or decree has been entered in favor of the State of New Jersey, the commissioner or the director, upon payment of the amount agreed upon or upon determination that the assessment be canceled, shall execute and record a proper satisfaction of the lien, claim, judgment or decree in accordance with the facts.

L.1945, c. 127, p. 482, s. 2.



Section 54:38A-5 - Act Cumulative; Liberal Construction

54:38A-5. Act cumulative; liberal construction
The provisions of this act shall be construed to be additional legislation on the subject matter covered hereby and not as a revision or repeal of any other act relating to the same or similar subject matter. The provisions of this act shall be interpreted and construed liberally in order to accomplish the purpose thereof, and the commissioner and the director shall have, in addition to their other powers and those in this act specified, all such additional implied and incidental powers as shall be proper and necessary to effect and carry out the expressed intent and purpose of this act.

L.1945, c. 127, p. 482, s. 3.



Section 54:38A-6 - Partial Invalidity

54:38A-6. Partial invalidity
The provisions of this act shall be severable and if any part or provision thereof shall be declared to be unconstitutional, invalid or inoperative, in whole or in part, by a court of competent jurisdiction, this act and any part or provision thereof shall to the extent that it is not unconstitutional, invalid or inoperative, be enforced and effectuated, and the decision of the court shall not affect the validity or effectiveness of the remainder of the act or any part or provision thereof; and this act or any part or provision thereof shall not be deemed to be invalidated or made ineffectual to the extent that its operation is not unconstitutional, by reason of the fact that a court of competent jurisdiction may declare any particular application or applications or operation of this act or any part or provision thereof to be unconstitutional.

L.1945, c. 127, p. 483, s. 4.



Section 54:39-101 - Short Title.

54:39-101 Short title.

1.Sections 1 through 49 of this act shall be known and may be cited as the "Motor Fuel Tax Act."

L.2010, c.22, s.1.



Section 54:39-102 - Definitions Relative To Taxation Of Motor Fuel.

54:39-102 Definitions relative to taxation of motor fuel.

2.For the purposes of P.L.2010, c.22 (C.54:39-101 et al.):

"Aviation fuel" means aviation gasoline or aviation grade kerosene or any other fuel that is used in aircraft.

"Aviation fuel dealer" means a person that acquires aviation fuel from a supplier or from another aviation fuel dealer for subsequent sale.

"Aviation gasoline" means fuel specifically compounded for use in reciprocating aircraft engines.

"Aviation grade kerosene" means any kerosene type jet fuel covered by ASTM Specification D 1655 or meeting specification MIL-DTL-5624T (Grade JP-5) or MIL-DTL-83133E (Grade JP-8).

"Biobased liquid fuel" means a liquid fuel that is derived principally from renewable biomass and meets the specifications or quality certification standards for use in residential, commercial, or industrial heating applications established under ASTM D6751, or the appropriate successor standard, as the case may be.

"Biodiesel fuel" means the monoalkyl esters of long chain fatty acids derived from plant or animals matters which meet the registration requirements for fuels and fuel additives established by the United States Environmental Protection Agency under section 211 of the Clean Air Act, 42 U.S.C. s.7545, and the requirements of ASTM D6751.

"Blend stock" means a petroleum product component of motor fuel, such as naphtha, reformate, toluene or kerosene, that can be blended for use in a motor fuel without further processing. The term includes those petroleum products defined by regulations issued pursuant to sections 4081 and 4082 of the federal Internal Revenue Code of 1986 (26 U.S.C. ss. 4081 and 4082), but does not include any substance that:

a.will be ultimately used for consumer nonmotor fuel use; and

b.is sold or removed in fifty-five gallon drum quantities or less at the time of the sale or removal.

"Blended fuel" means a mixture composed of motor fuel and another liquid, including blend stock other than a de minimis amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle. "Blended fuel" includes but is not limited to gasohol, biobased liquid fuel, biodiesel fuel, ethanol, methanol, fuel grade alcohol, diesel fuel enhancers and resulting blends.

"Blender" means a person that produces blended motor fuel outside the terminal transfer system.

"Blending" means the mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use or otherwise sold for use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. The term does not include the blending that occurs in the process of refining by the original refiner of crude petroleum or the blending of products known as lubricating oil and greases, or the commingling of products during transportation in a pipeline.

"Blocked pump" means a pump that, because of the pump's physical limitations, for example, a short hose, cannot be used to fuel a vehicle, or a pump that is locked by the vendor after each sale and unlocked by the vendor in response to a request by a buyer for undyed kerosene for use other than as a fuel in a diesel-powered highway vehicle or train.

"Bulk plant" means a bulk fuel storage and distribution facility that is not a terminal within the terminal transfer system and from which fuel may be removed by truck or rail car.

"Bulk transfer" means a transfer of motor fuel from one location to another by pipeline tender, marine delivery, or any other conveyance within the terminal transfer system and includes a transfer within a terminal.

"Consumer" means the ultimate user of fuel.

"Delivery" means the placing of fuel into the fuel tank of a motor vehicle or into a bulk fuel storage and distribution facility.

"Diesel fuel" means a liquid that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle. A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle. "Diesel fuel" includes biobased liquid fuel, biodiesel fuel, number 1 and number 2 diesel.

"Diesel-powered motor vehicle" means a motor vehicle that is propelled by a diesel-powered engine.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Distributor" means a person who acquires motor fuel from a supplier, permissive supplier or from another distributor for subsequent sale.

"Dyed fuel" means dyed diesel fuel or dyed kerosene that is required to be dyed pursuant to United States Environmental Protection Agency rules or is dyed pursuant to Internal Revenue Service rules or pursuant to any other requirements subsequently set by the United States Environmental Protection Agency or Internal Revenue Service including any invisible marker requirements.

"Export" means to obtain fuel in this State for sale or other distribution outside of this State. In applying this definition, fuel delivered out-of-State by or for the seller constitutes an export by the seller, and fuel delivered out-of-State by or for the purchaser constitutes an export by the purchaser.

"Exporter" means any person, other than a supplier, who purchases fuel in this State for the purpose of transporting or delivering the fuel outside of this State.

"Fuel" means:

a.a liquid or gaseous substance commonly or commercially known or sold as gasoline, regardless of its classification or use; and

b.a liquid or gaseous substance used, offered for sale or sold for use, either alone or when mixed, blended, or compounded, which is capable of generating power for the propulsion of motor vehicles upon the public highways.

"Fuel grade alcohol" means a methanol or ethanol with a proof of not less than one hundred ninety degrees (determined without regard to denaturants) and products derived from that methanol and ethanol for blending with motor fuel.

"Fuel transportation vehicle" means any vehicle designed for highway use which is also designed or used to transport fuel.

"Gasoline" means all products commonly or commercially known or sold as gasoline that are suitable for use as a motor fuel. Gasoline does not include products that have an ASTM octane number of less than seventy-five as determined by the "motor method," ASTM D2700-92. The term does not include racing gasoline or aviation gasoline, but for administrative purposes does include fuel grade alcohol.

"General aviation airport" means a civil airport located in this State other than the international airports located in Newark and Atlantic City.

"Gross gallons" means the total measured volume of fuel, measured in U.S. gallons, exclusive of any temperature or pressure adjustments.

"Import" means to bring fuel into this State by any means of conveyance other than in the fuel supply tank of a motor vehicle. In applying this definition, fuel delivered into this State from out-of-State by or for the seller constitutes an import by the seller, and fuel delivered into this State from out-of-State by or for the purchaser constitutes an import by the purchaser.

"Import verification number" means the number assigned by the director with respect to a single fuel transportation vehicle delivery into this State from another state upon request for an assigned number by an importer or the transporter carrying fuel into this State for the account of an importer.

"Importer" includes any person who is the importer of record, pursuant to federal customs law, with respect to fuel. If the importer of record is acting as an agent, the person for whom the agent is acting is the importer. If there is no importer of record of fuel imported into this State, the owner of the fuel at the time it is brought into this State from another state or foreign country is the importer.

"Invoiced gallons" means the gallons actually billed on an invoice for payment to a supplier which shall be either gross gallons or net gallons on the original manifest or bill of lading.

"Kerosene" means the petroleum fraction containing hydrocarbons that are slightly heavier than those found in gasoline and naphtha, with a boiling range of one hundred forty-nine to three hundred degrees Celsius.

"Liquefied petroleum gas dealer" means a person who acquires liquefied petroleum gas for subsequent sale to a consumer and delivery into the vehicle fuel supply tank.

"Liquid" means any substance that is liquid in excess of sixty degrees Fahrenheit and at a pressure of fourteen and seven-tenths pounds per square inch absolute.

"Motor fuel" means gasoline, diesel fuel, kerosene and blended fuel.

"Motor vehicle" means an automobile, truck, truck-tractor or any motor bus or self-propelled vehicle not exclusively operated or driven upon fixed rails or tracks. "Motor vehicle" does not include tractor-type, motorized farm implements and equipment but does include motor vehicles of the truck-type, pickup truck-type, automobiles, and other vehicles required to be registered and licensed each year pursuant to the provisions of the motor vehicle license and registration laws of this State. "Motor vehicle" does not include tractors and machinery designed for off-road use but capable of movement on roads at low speeds.

"Net gallons" means the total measured volume of fuel, measured in U.S. gallons, when corrected to a temperature of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute.

"Permissive supplier" means an out-of-State supplier that elects, but is not required, to have a supplier's license pursuant to P.L.2010, c.22 (C.54:39-101 et al.).

"Person" means an individual, a partnership, a limited liability company, a firm, an association, a corporation, estate, trustee, business trust, syndicate, this State, a county, city, municipality, school district or other political subdivision of this State, or any corporation or combination acting as a unit or any receiver appointed by any state or federal court.

"Position holder" means the person who holds the inventory position in fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in fuel when that person has a contract with the terminal operator for the use of storage facilities and terminating services for fuel at the terminal. The term includes a terminal operator who owns fuel in the terminal.

"Propel" means operate the drive engine of a motor vehicle, whether the vehicle is in motion or at rest.

"Qualified terminal" means a terminal which has been assigned a terminal control number by the federal Internal Revenue Service.

"Rack" means a mechanism for delivering fuel from a refinery or terminal into a railroad tank car, a fuel transportation vehicle or other means of transfer outside of the terminal transfer system.

"Racing gasoline" means gasoline that contains lead, has an octane rating of 110 or higher, does not have detergent additives, and is not suitable for use as a motor fuel in a motor vehicle used on public highways.

"Refiner" means a person that owns, operates, or otherwise controls a refinery.

"Refinery" means a facility used to produce fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which fuel may be removed by pipeline, by ship or barge, or at a rack.

"Removal" means any physical transfer of fuel from a terminal, manufacturing plant, pipeline, ship or barge, refinery, from customs custody, or from a facility that stores fuel.

"Renewable biomass" means a material, including crops and crop residues, trees and tree residues, organic portions of municipal solid waste, organic portions of construction and demolition debris, grease trap waste, and algae, that can be used for fuel but does not have a petroleum or other fossil fuel base.

"Retail dealer" means a person that engages in the business of selling or dispensing motor fuel to the consumer within this State.

"Supplier" means a person that is:

a.registered or required to be registered pursuant to section 4101 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.4101) for transactions in fuels in the terminal transfer system; and

b.satisfies one or more of the following:

(1)is the position holder in a terminal or refinery in this State;

(2)imports fuel into this State from a foreign country;

(3)acquires fuel from a terminal or refinery in this State from a position holder pursuant to either a two-party exchange or a qualified buy-sell arrangement which is treated as an exchange and appears on the records of the terminal operator; or

(4)is the position holder in a terminal or refinery outside this State with respect to fuel which that person imports into this State. A terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles fuel consigned to it within a terminal.

"Supplier" also means a person that produces fuel grade alcohol or alcohol-derivative substances in this State, produces fuel grade alcohol or alcohol-derivative substances for import to this State into a terminal, or acquires upon import by truck, rail car or barge into a terminal, fuel grade alcohol or alcohol-derivative substances.

"Supplier" includes a permissive supplier unless the "Motor Fuel Tax Act," P.L.2010, c.22 (C.54:39-101 et seq.) specifically provides otherwise.

"Terminal" means a bulk fuel storage and distribution facility:

a.which is a qualified terminal,

b.to which fuel is supplied by pipeline or marine vessel, or, for the purposes of fuel grade alcohol, is supplied by truck or railcar, and

c.from which fuel may be removed at a rack.

"Terminal bulk transfer" includes but is not limited to the following:

a.a boat or barge movement of fuel from a refinery or terminal to a terminal;

b.a pipeline movement of fuel from a refinery or terminal to a terminal;

c.a book transfer of product within a terminal between suppliers prior to completion of removal across the rack; and

d.a two-party exchange within a terminal between licensed suppliers.

"Terminal operator" means a person that owns, operates, or otherwise controls a terminal. A terminal operator may own the fuel that is transferred through, or stored in, the terminal.

"Terminal transfer system" means the fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Fuel in a refinery, pipeline, vessel, barge or terminal is in the terminal transfer system. Fuel in the fuel supply tank of an engine, or in a tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the terminal transfer system.

"Transmix" means the buffer or interface between two different products in a pipeline shipment, or a mix of two or more different products within a refinery or terminal that results in an off-grade mixture.

"Transporter" means an operator of a pipeline, barge, railroad or fuel transportation vehicle engaged in the business of transporting fuel.

"Two-party exchange" means a transaction in which:

a.the fuel is transferred from one licensed supplier or licensed permissive supplier to another licensed supplier or licensed permissive supplier;

b.the transaction includes a transfer from the person that holds the original inventory position for fuel in the terminal as reflected on the records of the terminal operator;

c.the exchange transaction is simultaneous with removal from the terminal by the receiving exchange partner; and

d.the terminal operator in its books and records treats the receiving exchange party as the supplier which removes the product across a terminal rack for purposes of reporting such events to this State.

"Ultimate vendor - blocked pumps" means a person that sells clear kerosene at a retail site through a blocked pump and who is registered with both the Division of Taxation in the Department of the Treasury and the federal Internal Revenue Service as an ultimate vendor - blocked pumps.

"Undyed diesel fuel" means diesel fuel that is not subject to the federal Environmental Protection Agency dyeing requirements, or has not been dyed in accordance with federal Internal Revenue Service fuel dyeing provisions.

"Undyed kerosene" means kerosene that is not subject to the federal Environmental Protection Agency dyeing requirements, or has not been dyed in accordance with federal Internal Revenue Service fuel dyeing provisions.

"Vehicle fuel supply tank" means any receptacle on a motor vehicle from which fuel is supplied to propel the motor vehicle.

L.2010, c.22, s.2; amended 2010, c.79, s.1; 2015, c.101, s.1.



Section 54:39-103 - Tax Imposed On Fuel Used, Consumed In State.

54:39-103 Tax imposed on fuel used, consumed in State.

3. a. A tax is imposed on fuel used or consumed in this State as follows:
(1)Motor fuel:
(a)at the rate of 10.5 cents per gallon for:
gasoline and
blended fuel that contains gasoline or that is intended for use as gasoline;
(b)at the rate of 13.5 cents per gallon for:
diesel fuel,
blended fuel that contains diesel fuel or that is intended for use as diesel fuel, and
kerosene;
(2)Liquefied Petroleum Gas:
at the rate of one-half of the tax imposed under subsection a. of this section on gasoline, or 5.25 cents per gallon;
(3)Aviation gasoline:
at the rate of 10.5 cents per gallon.

b.In addition to the tax, if any, imposed pursuant to subsection a. of this section a tax is imposed on aviation fuel for distribution to a general aviation airport at the rate of 2 cents per gallon.

c.The taxes imposed by this section are imposed on the consumer, but shall be precollected pursuant to the terms of the "Motor Fuel Tax Act," P.L.2010, c.22 (C.54:39-101 et seq.), for the facility and convenience of the consumer.

L.2010, c.22, s.3; amended 2010, c.79, s.2.



Section 54:39-104 - Measurement By Invoiced Gallons Of Fuel Removed.

54:39-104 Measurement by invoiced gallons of fuel removed.

4. a. The tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on the use of motor fuel and aviation fuel shall be measured by invoiced gallons of fuel removed, other than by a bulk transfer:

(1)From the terminal transfer system within this State;

(2)From the terminal transfer system outside this State for delivery to a location in this State as represented on the shipping papers, provided that the supplier imports the motor fuel or aviation fuel for the account of the supplier, or the supplier has made a tax precollection election pursuant to section 18 of P.L.2010, c.22 (C.54:39-118); and

(3)Upon sale in a terminal or refinery in this State to a person not holding a supplier's or permissive supplier's license.

b.Except as provided in paragraph (2) of subsection a. of this section, the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on the use of motor fuel and aviation fuel which is imported into this State, other than by a bulk transfer, is due at the time the product is imported into the State, which tax shall be paid within three business days from the date that the import verification number is assigned or within three business days from the date that the motor fuel or aviation fuel entered this State, whichever is sooner, and shall be measured by invoiced gallons received outside this State at a refinery, terminal or at a bulk plant for delivery to a destination in this State.

c.The tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on blended fuel made in this State is payable by the blender at the point the blended fuel is made in this State outside of the terminal transfer system. The tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on blended fuel imported into this State is payable by the importer of that blended fuel, provided the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) has not already been paid to a permissive supplier through a precollection agreement. The number of gallons of blended fuel on which the tax shall be imposed shall be equal to the difference between the number of gallons of blended fuel made and the number of gallons of motor fuel that was previously taxed by section 3 of P.L.2010, c.22 (C.54:39-103) and used to make the blended fuel.

d.The tax imposed on aviation fuel by subsection b. of section 3 of P.L.2010, c.22 (C.54:39-103) is payable by the person purchasing or acquiring the aviation fuel within this State and shall be precollected by the aviation fuel dealer or supplier making the sale. A person, whether or not licensed under P.L.2010, c.22 (C.54:39-101 et al.), who uses, acquires for use, sells or delivers for use in motor vehicles any aviation fuel taxable pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall be liable for the tax imposed by subsection a. of section 3 of P.L.2010, c.22 (C.54:39-103) as if the aviation fuel were gasoline or kerosene defined as motor fuel.

e.The tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on liquefied petroleum gas is payable by the person purchasing or acquiring the liquefied petroleum gas within this State for use in a motor vehicle and shall be precollected by the liquefied petroleum gas dealer making the sale. A person, whether or not licensed under P.L.2010, c.22 (C.54:39-101 et al.), who uses, acquires for use, sells or delivers for use in motor vehicles any liquefied petroleum gas taxable pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall be liable for the tax imposed by subsection a. of section 3 of P.L.2010, c.22 (C.54:39-103) along with applicable penalties.

L.2010, c.22, s.4; amended 2010, c.79, s.3.



Section 54:39-105 - Records Of Fuel Received, Sold, Used; Report.

54:39-105 Records of fuel received, sold, used; report.

5. a. A supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer shall keep a record of all fuel received, sold or used which shall include the name of the purchaser, the number of gallons used or sold and the date of the use or sale. A supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer shall also deliver with each consignment of fuel to a purchaser within this State a written statement containing the date and number of gallons delivered and the names of the purchaser and seller, and that statement shall show a separate charge for the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on each gallon; provided however, that a statement shall not be required to be delivered by the supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer if a sale of fuel is made at a service station and the fuel is delivered directly into a vehicle fuel supply tank. The records and written statements shall be preserved by a supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer and the purchaser respectively, for a period of a minimum of four years and shall be offered for inspection at the request of the director.

b.A supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer shall take a physical inventory of fuel on hand on the first or last day of each month and shall have the record of that inventory and of all other matters enumerated in this section available at all times for inspection by the director. Upon demand by the director each supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, and aviation fuel dealer shall furnish a statement under oath reflecting the contents of any records required to be kept by this section.

c.Each supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer shall, on or before the 22nd day of each month, render a report to the director, in the form and manner prescribed by the director, stating the number of gallons of fuel sold or used in this State by that person during the preceding calendar month. Upon application to the director, the period within which a report must be made may be extended up to an additional 10 days, if deemed advisable by the director. A tax at the rate imposed by section 3 of P.L.2010, c.22 (C.54:39-103) shall be paid by each supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer, on the number of gallons of fuel sold or used in this State by that person during the preceding calendar month and not exempted from taxation, the payment to accompany the filing of the report. The report shall contain further information as the director may prescribe or determine.

d.If a supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer shall fail, neglect or refuse to file the report within the time prescribed by this section, the director shall note that failure, neglect or refusal upon the director's records, and may estimate the sales, distribution and use of that supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer, assessing the tax thereon, and adding to that assessed tax a penalty of 20% thereof for failure, neglect or refusal to report, and that estimate shall be prima facie evidence of the true amount of tax due to the director from the supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer; provided that if a good and sufficient cause or reason is shown for a delinquency, the director may remit or waive the payment of the whole or any part of the penalty, as allowed by the State Uniform Tax Procedure Law, R.S.54:48-1 et seq. Reports required by this section, exclusive of schedules, itemized statements and other supporting evidence annexed to those reports, shall at all reasonable times be open to the public, notwithstanding any provision of R.S.54:50-8 to the contrary.

L.2010, c.22, s.5; amended 2010, c.79, s.4.



Section 54:39-106 - Report To Director.

54:39-106 Report to director.

6. a. Each supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer who sells aviation fuel for distribution to general aviation airports shall, on or before the 22nd day of each month, render a report to the director, stating the number of gallons of aviation fuel, sold in this State by that person for distribution to general aviation airports during the preceding month. In addition to the provisions of section 4 of P.L.2010, c.22 (C.54:39-104) and except as otherwise provided in section 12 of P.L.2010, c.22 (C.54:39-112), the tax of 2 cents per gallon as imposed by subsection b. of section 3 of P.L.2010, c.22 (C.54:39-103) on each gallon of aviation fuel so reported shall be paid by each supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer, the payment to accompany the filing of the report.

b.Each supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer who sells aviation grade kerosene for distribution to general aviation airports shall, on or before the 22nd day of each month, render a report to the director, stating the number of gallons of aviation grade kerosene sold by that person for distribution to general aviation airports during the preceding month. Except as otherwise provided by section 12 of P.L.2010, c.22 (C.54:39-112), the tax of 2 cents per gallon imposed under subsection b. of section 3 of P.L.2010, c.22 (C.54:39-103) on each gallon of aviation grade kerosene so reported shall be paid by each supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer, the payment to accompany the filing of the report.

c.If a supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer shall fail, neglect or refuse to file the report within the time prescribed by this section, the director shall note such failure, neglect or refusal upon the director's records, and may estimate the sales, distribution and use of that supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer, assessing the tax thereon, and adding to that assessed tax a penalty of 20% thereof for failure, neglect or refusal to report, and that estimate shall be prima facie evidence of the true amount of tax due to the director from the supplier, permissive supplier, importer, exporter, blender, distributor, liquefied petroleum gas dealer, or aviation fuel dealer provided that if a good and sufficient cause or reason is shown for a delinquency, the director may remit or waive the payment of the whole or any part of the penalty, as allowed by the State Uniform Tax Procedure Law, R.S.54:48-1 et seq. Reports required by this section, exclusive of schedules, itemized statements and other supporting evidence annexed to those reports, shall at all reasonable times be open to the public, notwithstanding any provision of R.S.54:50-8 to the contrary.

d.The monthly filing provisions of this section notwithstanding, the director may require payments of tax liability at intervals and based upon those classifications as the director may prescribe by regulation. In prescribing those other periods to be covered by the return or intervals or classifications for payment of tax liability, the director may take into account the dollar volume of tax involved and the need for assuring the prompt and orderly collection of the taxes imposed.

e.The refund provisions of section 12 of P.L.2010, c.22 (C.54:39-112) shall not apply to amounts paid pursuant to this section. However, a user of general aviation aircraft shall be allowed a refund or credit of the tax imposed by subsection a. of section 3 of P.L.2010, c.22 (C.54:39-103), provided the user complies with the provisions of section 12 of P.L.2010, c.22 (C.54:39-112).

L.2010, c.22, s.6; amended 2010, c.79, s.5.



Section 54:39-107 - Transporter Reports, Registration Of Fuel Conveyance.

54:39-107 Transporter reports, registration of fuel conveyance.

7. a. (1) Transporter reports shall cover monthly periods and shall be submitted within 30 days after the close of the month covered by the reports. The transporter reports shall show all quantities of each type of motor fuel delivered at points in the State or from points inside the State to points outside of the State during the month, giving the name and address of the consignor, the name and address of the consignee, place at which delivered, the date of shipment, the date of delivery, the numbers and initials of the car if shipped by rail, the name of the boat or barge, if shipped by water, or if delivery by other means, the method of delivery and the number of gallons in each shipment.

(2)The director shall have the right at any time during normal business hours to inspect the books of a transporter to determine if the requirements of this section are being properly complied with.

(3)Each person engaged in the business of hauling, transporting or delivering fuel shall, before entering upon the highways or waterways of this State with any conveyance used therein, apply to the director for the registration of a fuel conveyance on forms as the director shall prescribe. Upon receipt of an application, a license certificate and license plate shall be issued for each conveyance which shall show the license number assigned and which shall be displayed on the conveyance at all times in such a manner as the director may regulate. An annual license fee of $50 shall be paid for the licensing of each such conveyance. Nothing in this section shall in any manner relieve or discharge persons obtaining licenses pursuant to this section from complying with provisions of other laws.

(4)A person coming into this State in a motor vehicle may transport in the vehicle fuel supply tank, for the propulsion thereof, fuel without paying the tax, securing the license, or making any report required under P.L.2010, c.22 (C.54:39-101 et al.).

b. (1) The driver of a conveyance shall have in the driver's possession at all times while hauling, distributing or transporting fuel, a delivery ticket or other form approved by the director, which shall show the true names of the consignor and consignee and such information as the director may prescribe by regulation. The director or any police officer may stop a conveyance to determine if the provisions of this section are being complied with.

(2)The person in charge of any barge, tanker or other vessel in which fuel is being transported, or of a tank truck, truck tractor, semitrailer, trailer, or other vehicle used in transporting fuels other than fuel being transported for use in operating the engine which propels the vessel or vehicle, shall have in that person's possession an invoice, bill of sale or other evidence showing the name and address of the consignor or person from whom that fuel was received by the person in charge and the name and address of the consignee or person to whom the person in charge is to make delivery of the fuel, together with the number of gallons to be delivered to that person, and shall at the request of the director produce that invoice, bill of sale or other record evidence for inspection.

c.The license certificates issued for the operation over the highways or waterways of this State of any conveyance used for the transportation or hauling of fuels may be suspended or revoked upon reasonable grounds by the director in the same manner as other licenses may be suspended or revoked by the director under the provisions of P.L.2010, c.22 (C.54:39-101 et al.).

L.2010, c.22, s.7; amended 2010, c.79, s.6.



Section 54:39-108 - Licenses Required For Retail Sale Of Fuel.

54:39-108 Licenses required for retail sale of fuel.

8. a. A retail dealer, an aviation fuel dealer and a liquefied petroleum gas dealer shall, before engaging in the retail sale of fuel, apply to the director for a license for each establishment operated by that person. A license fee of $150 shall be paid for the issuance of a retail license, which shall be valid for a three-year period commencing on April 1 and expiring on March 31 of the third succeeding year, and the director shall supply a license plate or suitable substitute containing the number assigned to the licensee, and words denoting whether the license is a retail dealer's license, an aviation fuel dealer's license or a liquefied petroleum gas dealer's license, which the licensee shall publicly display at each establishment in the manner as the director shall prescribe. No applicant shall continue in business after the end of the 14th day following the date of application unless the license applied for has been procured and is publicly displayed at the establishment being operated.

b.A retail dealer, liquefied petroleum gas dealer and an aviation fuel dealer shall keep a daily record showing the total amount of fuels sold on each business day, daily dispensing pump totalizer readings, and monthly physical inventories, such records to be preserved for a period of a minimum of four years, and to be open for inspection by the director at all times.

L.2010, s.22, s.8; amended 2010, c.79, s.7.



Section 54:39-109 - Terminal Operator's License Required, Report.

54:39-109 Terminal operator's license required, report.

9. a. A person shall, before engaging in the business of a terminal operator, obtain a terminal operator's license from the director, for which a license fee of $450 shall be paid.

b.A terminal operator shall, on or before the 25th day of each month, render a report to the director, in such form as the director may prescribe, stating the quantities of fuel received at the terminal in the State or sold from it during the preceding month.

At the discretion of the director, a terminal operator's report as submitted under the federal ExSTARS reporting system may be accepted in lieu of the terminal operator's report required under this subsection.

c.The director shall have the right at any time during normal business hours to inspect the books of a terminal operator to determine if the requirements of this act are being properly observed.

d.The director may require those returns to be filed, in the form and manner, and at the intervals, that the director may prescribe by regulation.

L.2010, c.22, s.9; amended 2010, c.79, s.8.



Section 54:39-110 - Fuel Presumed To Be Used, Consumed On State Highways To Propel Motor Vehicles.

54:39-110 Fuel presumed to be used, consumed on State highways to propel motor vehicles.

10. a. Except as otherwise provided in this act, all fuel delivered in this State in a vehicle fuel supply tank is presumed to be used or consumed on the highways in this State in producing or generating power for propelling motor vehicles.

b.Subject to proof of exemption pursuant to section 12 of P.L.2010, c.22 (C.54:39-112), all motor fuel is presumed to be used or consumed on the highways of this State to propel motor vehicles if the fuel is:

(1)removed from a terminal in this State; or

(2)imported into this State other than by a bulk transfer within the terminal transfer system; or

(3)delivered into a consumer's bulk storage tank from which motor vehicles can be fueled.

L.2010, c.22, s.10; amended 2010, c.79, s.9.



Section 54:39-111 - Excise Tax Imposed, Determination Of Liability.

54:39-111 Excise tax imposed, determination of liability.

11. a. An excise tax at the applicable rate determined pursuant to section 3 of P.L.2010, c.22 (C.54:39-103) is imposed for a calendar year on unaccounted-for losses at a terminal that exceed one-half of one percent of the total number of net gallons removed from the terminal during the calendar year by a system transfer or at a rack. To determine liability for the excise tax, the terminal operator shall determine the terminal loss as the difference between:

(1) the total amount of all inventory at the applicable terminal at the beginning of the year plus the total amount of all fuel received at the terminal during the year; and

(2)the total amount of all inventory at the terminal at the end of the year plus the total amount removed from the terminal during the year.

b.The terminal operator whose fuel is unaccounted for is liable for the tax imposed by this section. Fuel received by a terminal operator and not shown on a report as having been removed from the terminal is presumed to be unaccounted for if not part of the physical inventory of the terminal. A terminal operator may provide documentation to substantiate otherwise unaccountable losses and at the discretion of the director may be relieved of all or a portion of the tax liability.

c.The tax at the applicable rate determined pursuant to section 3 of P.L.2010, c.22 (C.54:39-103) shall be reported, and the tax shall be due and payable, on or before the 22nd day of the second month following the end of the year.

L.2010, c.22, s.11; amended 2010, c.79, s.10.



Section 54:39-112 - Exemptions From Tax.

54:39-112 Exemptions from tax.

12. a. Fuel used for the following purposes is exempt from the tax imposed by the "Motor Fuel Tax Act," P.L.2010, c.22 (C.54:39-101 et seq.), and a refund of the tax imposed by subsection a. of section 3 of P.L.2010, c.22 (C.54:39-103) may be claimed by the consumer providing proof the tax has been paid and no refund has been previously issued:

(1)Autobuses while being operated over the highways of this State in those municipalities to which the operator has paid a monthly franchise tax for the use of the streets therein under the provisions of R.S.48:16-25 and autobuses while being operated over the highways of this State in a regular route bus operation as defined in R.S.48:4-1 and under operating authority conferred pursuant to R.S.48:4-3, or while providing bus service under a contract with the New Jersey Transit Corporation or under a contract with a county for special or rural transportation bus service subject to the jurisdiction of the New Jersey Transit Corporation pursuant to P.L.1979, c.150 (C.27:25-1 et seq.), and autobuses providing commuter bus service which receive or discharge passengers in New Jersey. For the purpose of this paragraph "commuter bus service" means regularly scheduled passenger service provided by motor vehicles whether within or across the geographical boundaries of New Jersey and utilized by passengers using reduced fare, multiple ride or commutation tickets and shall not include charter bus operations for the transportation of enrolled children and adults referred to in subsection c. of R.S.48:4-1 and "regular route service" does not mean a regular route in the nature of special bus operation or a casino bus operation,

(2)agricultural tractors not operated on a public highway,

(3)farm machinery,

(4)aircraft,

(5)ambulances,

(6)rural free delivery carriers in the dispatch of their official business,

(7)vehicles that run only on rails or tracks, and such vehicles as run in substitution therefor,

(8)highway motor vehicles that are operated exclusively on private property,

(9)motor boats or motor vessels used exclusively for or in the propagation, planting, preservation and gathering of oysters and clams in the tidal waters of this State,

(10) motor boats or motor vessels used exclusively for commercial fishing,

(11) motor boats or motor vessels, while being used for hire for fishing parties or being used for sightseeing or excursion parties,

(12) cleaning,

(13) fire engines and fire-fighting apparatus,

(14) stationary machinery and vehicles or implements not designed for the use of transporting persons or property on the public highways,

(15) heating and lighting devices,

(16) motor boats or motor vessels used exclusively for Sea Scout training by a duly chartered unit of the Boy Scouts of America,

(17) emergency vehicles used exclusively by volunteer first-aid or rescue squads, and

(18) three cents per gallon, the difference between the rate of tax on diesel fuel and the rate of tax on gasoline, for diesel fuel used by passenger automobiles and motor vehicles of less than 5,000 pounds gross weight.

b.Subject to the procedural requirements and conditions set out in the "Motor Fuel Tax Act," P.L.2010, c.22 (C.54:39-101 et seq.), the following uses are exempt from the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on fuel, and a deduction or a refund may be claimed by the supplier, permissive supplier or licensed distributor:

(1)fuel for which proof of export, satisfactory to the director, is available and is either:

(a)removed by a licensed supplier for immediate export to a state in which the supplier has a valid license;

(b)removed from a terminal by a licensed distributor for immediate export as evidenced by the terminal issued shipping papers; or

(c)acquired by a licensed distributor and which the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) has previously been paid or accrued either as a result of being stored outside of the terminal transfer system immediately prior to loading or as a diversion across state boundaries properly reported in conformity with P.L.2010, c.22 (C.54:39-101 et al.) and was subsequently exported from this State on behalf of the distributor.

The exemption pursuant to subparagraphs (a) and (b) of this paragraph shall be claimed by a deduction on the report of the supplier which is otherwise responsible for remitting the tax upon removal of the product from a terminal or refinery in this State. The exemption pursuant to subparagraph (c) of this paragraph shall be claimed by the distributor, upon a refund application made to the director within six months of the licensed distributor's acquisition of the fuel;

(2)undyed kerosene sold to a licensed ultimate vendor - blocked pumps; if the licensed ultimate vendor - blocked pumps does not sell the kerosene through dispensers that have been designed and constructed to prevent delivery directly from the dispenser into a motor vehicle fuel supply tank, the ultimate vendor - blocked pumps shall be responsible for the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) at the diesel fuel rate. Exempt use of undyed kerosene shall be governed by rules and regulations of the director. If rules or regulations are not promulgated by the director, then the exempt use of undyed kerosene shall be governed by rules and regulations of the Internal Revenue Service. An ultimate vendor-blocked pumps who obtained undyed kerosene upon which the tax levied by section 3 of P.L.2010, c.22 (C.54:39-103) had been paid and makes sales qualifying pursuant to this subsection may apply for a refund of the tax pursuant to an application, as provided by section 14 of P.L.2010, c.22 (C.54:39-114), to the director provided the ultimate vendor-blocked pumps did not charge that tax to the consumer;

(3)fuel sold to the United States or any agency or instrumentality thereof, and to the State of New Jersey and its political subdivisions, departments and agencies;

(4)aviation fuel sold to a licensed aviation fuel dealer;

(5)liquefied petroleum gas except when delivered to the tank of a highway vehicle;

(6)motor fuel on which tax has been paid under this act that is later contaminated in a manner making it unsuitable for taxable use. This credit or refund is limited to the remaining portion of taxed fuel in the contaminated mixture and is conditioned upon submitting to the director adequate documentation that the contaminated mixture was subsequently used in an exempt manner;

(7)fuel on which tax has been paid pursuant to P.L.2010, c.22 (C.54:39-101 et al.) that is either subsequently delivered back into the terminal transfer system for further distribution or delivered to a refinery for further processing;

(8)fuel on which tax has been previously imposed and paid pursuant to section 3 of P.L.2010, c.22 (C.54:39-103) and which is either subsequently exported, sold or distributed in this State in a manner which would result in a second tax being owed. If there is a second taxable distribution or sale, the party responsible for remittance of the second tax shall be the party eligible for claiming the refund or deduction;

(9)Fuel grade alcohol, biobased liquid fuel, or biodiesel fuel when sold to a licensed supplier and delivered to a qualified terminal.

L.2010, c.22, s.12; amended 2010, c.79, s.11; 2015, c.101, s.2.



Section 54:39-113 - Tax Exemption For Certain Sales; Documentation From Seller Required.

54:39-113 Tax exemption for certain sales; documentation from seller required.

13. The exemption under section 12 of P.L.2010, c.22 (C.54:39-112) for sales of fuel sold for use by the United States or any agency or instrumentality thereof and fuel sold for use by the Government of this State, or of any political subdivision of this State or to any department or agency of any of those governments for official use of those governments in motor vehicles, motor boats, or other implements owned or leased by this State or any political subdivision or agency thereof, or to fuels sold at retail to diplomatic missions and diplomatic personnel under a program administered by the director and predicated upon the United States Department of State, Office of Foreign Missions (or its successor office), national tax exemption program shall be claimed as follows:

a.The seller shall obtain from the purchasing entity a certificate in such form as the director may by regulation prescribe signed by the purchasing entity listed in this section setting forth:

(1)The name and address of the purchasing entity;

(2)The quantity of each type of fuel, or if the certificate is for all the fuel purchased by the purchasing entity, the certificate shall be for a period as the director may by regulation prescribe, but not to exceed four years;

(3)The exempt use of the fuel;

(4)The name and address of the seller from whom the fuel was purchased;

(5)The federal employer identification number of the purchasing entity; and

(6)A statement that the purchasing entity understands that the fraudulent use of the certificate to obtain fuel without paying the tax levied pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall result in the purchaser paying the tax, with penalties and interest, as well as such other penalties provided by P.L.2010, c.22 (C.54:39-101 et al.);

b.The seller, having obtained from the purchasing entity the certificate, which the seller shall retain for a period of not less than four years, shall be eligible for a deduction or to claim a refund of any taxes paid pursuant to P.L.2010, c.22 (C.54:39-101 et al.); and

c.If the sale of fuel to the purchasing entity occurs at a fixed retail pump available to the general public, the seller, having made the sale to the purchasing entity without the tax, may apply for a refund from the director by submitting the application and supporting documentation as the director shall reasonably prescribe. However, if the purchase is charged to a fleet or government fueling credit card, or to an oil company credit card issued to the purchasing entity, the party extending the credit shall be deemed the seller and may bill the purchasing entity without the tax and seek a refund, or use the provisions of this section.

L.2010, c.22, s.13; amended 2010, c.79, s.12.



Section 54:39-114 - Procedure For Claiming A Refund.

54:39-114 Procedure for claiming a refund.

14. a. To claim a refund in accordance with section 12 of P.L.2010, c.22 (C.54:39-112), a person shall present to the director a statement containing a written verification that the claim is made under penalties of perjury and listing the total amount of fuel purchased and used for exempt purposes. A claim shall not be transferred or assigned and shall be filed not more than four years after the date the fuel was imported, removed or sold if the claimant is a supplier, importer, exporter or distributor. If the claim is filed by the consumer, the consumer shall file the claim within six months of the date of purchase. The claim statement shall be supported by the original sales slip, invoice or other documentation as approved by the director and shall include the following information:

(1)Date of sale;

(2)Name and address of purchaser;

(3)Name and address of seller;

(4)Number of gallons purchased and base price per gallon;

(5)Number of gallons purchased and charged New Jersey fuel tax, as a separate item; and

(6)Number of gallons purchased and charged sales tax, if applicable, as a separate item.

b.If the original sales slip or invoice is lost or destroyed, a statement to that effect shall accompany the claim for refund, and the claim statement shall also set forth the serial number of the invoice. If the director finds the claim is otherwise regular, the director may allow such claim for refund.

c.The director may make any investigation necessary before refunding the fuel tax to a person and may investigate a refund after the refund has been issued and within the period in which a deficiency may be assessed pursuant to R.S.54:49-6.

d.In the case of a refund payable to a supplier pursuant to section 12 of P.L.2010, c.22 (C.54:39-112), the supplier may claim a credit in lieu of the refund for a period not to exceed four years from the date the fuel was imported, removed or sold.

e.To establish the validity of claims filed, the claimant shall maintain and preserve for a period of at least four years such fuel consumption records as may be prescribed by the director. The director may require a claimant to furnish such additional proof of the validity of a claim as the director may determine, and may examine the books and records of the claimant for such purpose. Failure of the claimant to maintain and preserve such records, furnish such additional proof or to accede to the demand for such examination by the director shall constitute a waiver of all rights to the claim or claims questioned and such subsequent claims as the director may determine.

f.Motor fuel tax that has been paid more than once with respect to the same gallon of fuel shall be refunded by the director to the person who last paid the tax after the subsequent taxable event upon submitting proof satisfactory to the director.

g.Fuel tax that has otherwise been erroneously paid by a person shall be refunded by the director upon proof shown satisfactory to the director.

h.A refund granted pursuant to section 12 of P.L.2010, c.22 (C.54:39-112) to a person for fuel used in aircraft, shall be paid from the moneys deposited in the Airport Safety Fund established by section 4 of P.L.1983, c.264 (C.6:1-92). Those refunds shall be granted on an annual basis.

i.Upon approval by the director of an application, a warrant shall be drawn upon the State Treasurer for the amount of the claim in favor of the claimant and the warrant shall be paid from the tax collected on fuel.

j.If the State or any political subdivision of the State heretofore shall have been reimbursed and repaid for the tax paid on fuel used for operating or propelling motor vehicles, motor boats or other implements, whether owned or leased by the State or any political subdivision of the State, the State or that political subdivision shall be entitled to retain such reimbursement and repayment, and further claim therefor shall not be required.

k.If fuel is sold to a person who claims to be allowed a refund of the tax imposed by the "Motor Fuel Tax Act," P.L.2010, c.22 (C.54:39-101 et seq.) the seller of that fuel shall furnish the purchaser with an invoice, or invoices, in conformity with the requirements of this section.

L.2010, c.22, s.14; amended 2010, c.79, s.13.



Section 54:39-115 - Personal Liability For Tax Imposed, Precollected, Paid.

54:39-115 Personal liability for tax imposed, precollected, paid.

15.A person who is required to precollect or pay a tax imposed pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall be personally liable for the tax imposed, precollected or paid. For purposes of assessment and collection, any amount required to be precollected and paid over to the director, and any additions to tax, penalties and interest with respect to that amount, shall be considered the tax of the person required to precollect the tax. A person required to precollect tax shall have the same right in respect to collecting the tax from a purchaser or in respect to non-payment of the tax by the purchaser as if the tax were a part of the purchase price of the fuel and payable at the same time; provided, however, that the director shall be joined as a party in any action or proceeding brought to collect the tax. Any amount of tax actually precollected or paid pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall be held to be a special fund in trust for the director.

A person required to precollect tax who fails to precollect or remit the tax or any part thereof is fully responsible for the unpaid tax. The director may recover any unpaid taxes pursuant to P.L.2010, c.22 (C.54:39-101 et al.) from any party who was under a duty to precollect or pay the tax. That person remains liable for the taxes even if, for whatever reason, the person failed to precollect or pay the taxes due. The liability to precollect and remit tax shall be separate from any duty that the consumer may have pursuant to P.L.2010, c.22 (C.54:39-101 et al.) to pay upon consumption, and the existence of such overlapping duties shall not be a defense for a failure to precollect and remit, although it may give rise to a refund claim in accordance with section 12 of P.L.2010, c.22 (C.54:39-112) if both parties pay the tax.

L.2010, c.22, s.15.



Section 54:39-116 - Responsibility For Precollection For Fuel Imported From Another State.

54:39-116 Responsibility for precollection for fuel imported from another state.

16. Except as otherwise provided by the "Motor Fuel Tax Act," P.L.2010, c.22 (C.54:39-101 et seq.), the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) on fuel imported from another state shall be precollected on behalf of the consumers and remitted to the director by the:

a.Importer who has imported the nonexempt fuel. The precollection shall be made and remitted when the tax return is due. If the importer was not subject to a precollection agreement with the supplier or permissive supplier, the precollection shall be remitted in the manner specified by the director; or

b.Importer who has imported the nonexempt fuel which is subject to a precollection agreement with the supplier or permissive supplier. If the importer is a licensed distributor, the precollection shall be made and remitted to the supplier or permissive supplier no later than two business days prior to the date on which the tax is required to be remitted by the supplier or permissive supplier pursuant to section 19 of P.L.2010, c.22 (C.54:39-119). The importer shall remit the tax to the supplier or permissive supplier, acting as trustee who shall remit to the director on behalf of the distributor under the same terms as a supplier payment pursuant to section 19 of P.L.2010, c.22 (C.54:39-119); or

c.Importer at the time the fuel is entered into this State. However, if the supplier of the fuel, as shown on the records of the terminal operator, has made a blanket election to precollect tax in accordance with section 18 of P.L.2010, c.22 (C.54:39-118), then the importer shall remit the tax to the supplier, acting as trustee, who shall remit to the director on behalf of the importer under the same terms as a supplier payment pursuant to section 19 of P.L.2010, c.22 (C.54:39-119), and no import verification number shall be required.

L.2010, c.22, s.16; amended 2010, c.79, s.14.



Section 54:39-117 - Import Verification Number Required, Certain Circumstances.

54:39-117 Import verification number required, certain circumstances.

17.An importer that acquires fuel for import by fuel transportation vehicle from a supplier that is not an elective supplier or a permissive supplier, and therefore will not be acting as trustee for the remittance of tax to the State on behalf of the importer, shall first obtain an import verification number from the director before importing the fuel. The importer shall write the import verification number on the shipping document issued for the fuel. The importer shall obtain a separate import verification number for each fuel transportation vehicle delivery of fuel into this State.

L.2010, c.22, s.17.



Section 54:39-118 - Elections Permitted By Certain Suppliers.

54:39-118 Elections permitted by certain suppliers.

18. a. A licensed supplier or licensed permissive supplier may make a blanket election with the director to treat all removals of fuel from all of its out-of-State terminals with a destination in this State as shown on the terminal-issued shipping paper as if the removals were removed across the rack by the supplier or permissive supplier from a terminal in this State for all purposes.

b.The election allowed by this section shall be made by filing a "notice of election" with the director, in the form and manner as the director by regulation may prescribe.

c.The director shall publish a list of suppliers electing pursuant to this section.

d.The absence of an election by a supplier in accordance with this section shall in no way relieve the supplier of responsibility for remitting the tax imposed by the "Motor Fuel Tax Act," P.L.2010, c.22 (C.54:39-101 et seq.) upon the removal from an out-of-State terminal for import into this State by the supplier.

e.A supplier that makes the election allowed by this section shall precollect the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) on all removals from a qualified terminal on its account as a position holder, or as a person receiving fuel from a position holder pursuant to a terminal bulk transfer, without regard to the license status of the person acquiring the fuel from the supplier, the point or terms of sale, or the character of delivery.

f.Each supplier who elects to precollect the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) agrees to waive any defense that this State lacks jurisdiction to require collection on all out-of-State sales by such person as to which the person had knowledge that the shipments were destined for this State and that this State imposes the requirement pursuant to this subsection under its general police powers to regulate the movement of fuels.

L.2010, c.22, s.18.



Section 54:39-119 - Precollection Remittance To State By Person Removing Fuel From Facility.

54:39-119 Precollection remittance to State by person removing fuel from facility.

19. a. The tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103), measured by fuel removed from a terminal or refinery in this State, other than a terminal bulk transfer, shall be precollected and remitted on behalf of the consumers to the State by the person removing the fuel from the facility through the supplier or permissive supplier of the fuel, as shown in the records of the terminal operator, acting as a trustee.

b.The supplier, permissive supplier and each reseller shall list the amount of tax as a separate line item on all invoices or billings.

c.All tax to be paid by a supplier or permissive supplier with respect to gallons removed on the account of the supplier or permissive supplier during a calendar month shall be due and payable on or before the 22nd day of the following month unless that day falls upon a weekend or State holiday in which case the liability shall be due the next succeeding business day.

d.A supplier or permissive supplier shall remit any late taxes remitted to the supplier or permissive supplier by a licensed distributor and shall notify the director within the twenty business day limit provided by section 24 of P.L.2010, c.22 (C.54:39-124) of any late remittances if that supplier or permissive supplier has previously given notice to the director that the tax amount was not received pursuant to section 24 of P.L.2010, c.22 (C.54:39-124).

e.The remittance of all amounts of tax due shall be paid on the basis of the amount invoiced.

L.2010, c.22, s.19; amended 2010, c.79, s.15.



Section 54:39-120 - Liability For Tax By Terminal Operator; Exemptions.

54:39-120 Liability for tax by terminal operator; exemptions.

20. a. The operator of a terminal in this State is jointly and severally liable for the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) and shall remit payment to this State at the same time and on the same basis as a supplier in accordance with section 19 of P.L.2010, c.22 (C.54:39-119) upon:

(1)The removal of fuel from the terminal on account of any supplier who is not licensed in this State; or

(2)The removal of motor fuel that is not dyed and marked in accordance with Internal Revenue Service requirements, if the terminal operator provides any person with any bill of lading, shipping paper, or similar document indicating that the motor fuel is dyed and marked in accordance with Internal Revenue Service requirements.

b.However, the terminal operator shall be relieved of liability for a removal of fuel from the terminal on account of a supplier who is not licensed in this State if the terminal operator establishes all of the following:

(1)the terminal operator has a valid terminal operator's license issued for the facility from which the fuel is withdrawn;

(2)the terminal operator has a copy of a valid license from the supplier as required by the director; and

(3)The terminal operator has no reason to believe that any information is false.

L.2010, c.22, s.20.



Section 54:39-121 - Election As To Timing Of Remittance By Licensed Distributor.

54:39-121 Election as to timing of remittance by licensed distributor.

21. A licensed distributor who removes fuel from a terminal or refinery who remits the tax through the supplier or permissive supplier, acting as a trustee, may make an election as to the timing of the remittance. At the election of a licensed distributor, which notice shall be evidenced by a written statement from the director as to the purchaser's eligibility status as determined pursuant to section 22 of P.L.2010, c.22 (C.54:39-122), the supplier or permissive supplier shall not require a payment of motor fuel tax on fuel transportation vehicle loads from the licensed distributor sooner than two business days prior to the date on which the tax is required to be remitted by the supplier pursuant to section 19 of P.L.2010, c.22 (C.54:39-119). This election shall be subject to a condition that the remittances by the licensed distributor of tax due the supplier or permissive supplier shall be paid by electronic funds transfer.

L.2010, c.22, s.21; amended 2010, c.79, s.16.



Section 54:39-122 - Evidence Presented By Purchaser.

54:39-122 Evidence presented by purchaser.

22. a. A purchaser desiring to make an election under section 21 of P.L.2010, c.22 (C.54:39-121) shall present evidence to the director that:

(1)The applicant was a licensee in good standing under R.S.54:39-1 et seq. as to which the applicant remitted tax to the director; or

(2)The applicant meets the financial responsibility and bonding requirements imposed by P.L.2010, c.22 (C.54:39-101 et al.), which bond shall conform to the specific requirements of this section.

b.The director shall require a purchaser who pays the tax to a supplier to file with the director a surety bond payable to the State, upon which the purchaser is the obligor, or other financial security, in an amount satisfactory to the director, calculated based on three times the potential monthly tax payments for gasoline and diesel fuel separately. The director shall require that the bond indemnify the director against the tax credits claimed by the suppliers pursuant to section 23 of P.L.2010, c.22 (C.54:39-123).

c.A purchaser desiring to make an election in accordance with section 21 of P.L.2010, c.22 (C.54:39-121) shall not be subject to the provisions of subsection b. of this section if the purchaser holds a valid distributor's license and meets the bonding requirements according to the law on the day prior to January 1, 2011. On and after January 1, 2011 each purchaser holding a valid distributor's license issued prior to January 1, 2011, may elect to become an eligible purchaser. An eligible purchaser shall have the option to provide bonding as provided for distributors in section 34 of P.L.2010, c.22 (C.54:39-134).

d.The director may revoke a purchaser's eligibility and election to defer fuel tax remittances for the purchaser's failure to make timely tax-deferred payment of tax to a supplier pursuant to section 21 of P.L.2010, c.22 (C.54:39-121), after five days' notice of and hearing on such proposed revocation or suspension conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The revocation shall be implemented by sending written notice to all suppliers and publishing notice of the revocation on the website of the Division of Taxation in the Department of the Treasury. As a condition of restoring a purchaser's eligibility, the director may require further assurance of the financial responsibility of the purchaser, including an increase in the amount of the bond or any other action that the director may reasonably require to ensure remittance of the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.).

An applicant may request a hearing on the denial of an application pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

e.The director shall publish a list of licensed distributors and make it available to all suppliers on at least a quarterly basis. The director may, at the director's discretion, provide more timely publication via the website of the Division of Taxation in the Department of the Treasury.

L.2010, c.22, s.22; amended 2010, c.79, s.17.



Section 54:39-123 - Fiduciary Duty Of Supplier To Remit Tax.

54:39-123 Fiduciary duty of supplier to remit tax.

23. A supplier has a fiduciary duty to remit to the director the amount of tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) paid to the supplier, in its role as a trustee, by any purchaser, importer, exporter or licensed distributor. In computing the amount of tax due, the supplier shall be allowed a credit against the tax payable in the amount of tax paid by the supplier that was accrued and remitted to a state, but not received from a licensed distributor. The director may recover any unpaid tax directly from the purchaser, importer, exporter or licensed distributor.

L.2010, c.22, s.23; amended 2010, c.79, s.18.



Section 54:39-124 - Eligibility Of Supplier For Credit.

54:39-124 Eligibility of supplier for credit.

24.For a supplier to be eligible for the credit provided by section 23 of P.L.2010, c.22 (C.54:39-123) the supplier shall provide notice to the director of a failure to collect the tax within 20 business days following the earliest date on which the supplier was entitled to collect the tax from the licensed distributor pursuant to section 21 of P.L.2010, c.22 (C.54:39-121).

A supplier shall supply with the claim for credit such information as the director may prescribe by regulation. The claim for credit shall identify the defaulting licensed distributor and any tax liability that remains unpaid. The credit of the supplier shall be limited to the amount due from the purchaser, plus any tax that accrues from that purchaser from the period from the date of the failure to pay to the date of notification to the director, not to exceed 20 days. Additional credit shall not be allowed to a supplier pursuant to this section with respect to that purchaser until the director has notified the supplier that the purchaser's eligibility to make deferrals in accordance with section 22 of P.L.2010, c.22 (C.54:39-122) has been restored.

L.2010, c.22, s.24.



Section 54:39-125 - Tax Remitted By Electronic Fund Transfer.

54:39-125 Tax remitted by electronic fund transfer.

25.If required by the director, all suppliers and other persons required to pay tax pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall remit tax by electronic fund transfer. The transfer shall be made on or before the date the tax is due.

L.2010, c.22, s.25.



Section 54:39-126 - Liability For Tax Upon Delivery; Exemptions.

54:39-126 Liability for tax upon delivery; exemptions.

26. a. If the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) is not otherwise precollected, the consumer shall be liable, unless the consumer is otherwise exempt pursuant to section 12 of P.L.2010, c.22 (C.54:39-112), for the tax upon the delivery into a motor vehicle fuel supply tank for the use of motor fuel on the highways including, but not limited to:

(1)Any dyed fuel; or

(2)Any motor fuel on which a claim for refund has been made.

b.A retail dealer, an aviation fuel dealer or liquefied petroleum gas dealer that sells fuel shall be jointly and severally liable for the tax precollected pursuant to subsection a. of this section if the retail dealer, aviation fuel dealer or liquefied petroleum gas dealer knows or has reason to know that the fuel, as to which tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) has not been paid, is or will be consumed in a nonexempt use.

L.2010, c.22, s.26.



Section 54:39-127 - Final Report.

54:39-127 Final report.

27. a. A licensee shall, upon the discontinuance, sale, or transfer of the business or upon the cancellation, revocation or termination by law of a license pursuant to section 35 of P.L.2010, c.22 (C.54:39-135), or as otherwise provided, within thirty days, make a report as required pursuant to P.L.2010, c.22 (C.54:39-101 et al.) marked "Final Report," and shall pay all taxes, penalties and interest that may be due the State except as may otherwise be provided by law.

b.The final report required by this section shall be accompanied by payment of the liability of the final month.

L.2010, c.22, s.27.



Section 54:39-128 - Application For License; Fee, Term.

54:39-128 Application for license; fee, term.

28. a. An applicant for a supplier's, distributor's or terminal operator's license issued pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall apply in the form and manner as the director shall prescribe by regulation. The application shall be subscribed to by the applicant and shall provide such information as the director may require, including the applicant's federal identification number.

b.A license issued pursuant to P.L.2010, c.22 (C.54:39-101 et al.) shall be issued for a three-year period, or the unexpired portion thereof, commencing on April 1 and ending on the third succeeding March 31 and shall be void thereafter, and that license may be suspended, revoked or cancelled by the director. A license fee of $450 shall be paid for the issuance of that license.

c.The director shall investigate each applicant for a license issued pursuant to P.L.2010, c.22 (C.54:39-101 et al.). A license shall not be issued if the director determines that any one of the following conditions exists:

(1)The application is not filed in good faith;

(2)The applicant is not the real party in interest;

(3)The license of the real party in interest has been revoked for cause;

(4)The applicant managed, operated, owned or controlled, directly or indirectly, a business which held a license issued pursuant to P.L.2010, c.22 (C.54:39-101 et al.) which business is indebted to this State for any tax, penalties or interest accruing hereunder;

(5)The applicant is managed, operated or controlled, directly or indirectly, by a person who held a license issued pursuant to P.L.2010, c.22 (C.54:39-101 et al.) who is indebted to this State for any tax, penalties, or interest accruing hereunder;

(6)The applicant is managed, operated, owned, or controlled, directly or indirectly, by a person who managed, operated, owned or controlled, directly or indirectly, a business that held a license issued pursuant to P.L.2010, c.22 (C.54:39-101 et al.) and which is indebted to this State for any tax, penalties, or interest accruing hereunder;

(7)Any good cause as the director may determine; or

(8)With respect to a distributor's license, the applicant intending to export is not licensed in the intended specific state or states of destination.

d.A person shall not be entitled to hold a license if it shall appear to the director that an officer, director or employee of that person has been convicted of violating any of the provisions of P.L.2010, c.22 (C.54:39-101 et al.) or of R.S.54:39-1 et seq. or if a license issued pursuant to the provisions of P.L.2010, c.22 (C.54:39-101 et al.) or of R.S.54:39-1 et seq. and held by an officer, director or employee of that person has been revoked by the director for cause.

e.Applicants, including corporate officers, partners, members and individuals, for a license issued by the director may be required to submit their fingerprints to the director at the time of application. Officers of a "publicly traded corporation," as that term is defined by section 39 of P.L.1977, c.110 (C.5:12-39), and its subsidiaries shall be exempt from this fingerprinting requirement. Persons, other than applicants for a distributor's license, who possessed licenses issued pursuant to R.S.54:39-1 et seq. continuously for three years prior to January 1, 2011, shall also be exempt from this provision. Fingerprints required by this section shall be submitted on forms prescribed by the director. The director may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The receiving agency shall issue its findings to the director. The director or another State agency may maintain a file of fingerprints.

L.2010, c.22, s.28; amended 2010, c.79, s.19.



Section 54:39-129 - Deposits In Lieu Of Bonds.

54:39-129 Deposits in lieu of bonds.

29. a. In lieu of any of the bonds required by P.L.2010, c.22 (C.54:39-101 et al.), a licensee may deposit with the director cash, a certificate of deposit or an irrevocable letter of credit. If the applicant files a bond or letter of credit it shall:

(1)Be with a surety company or bank approved by the director which may be an affiliate in the business of assuring such obligations;

(2)Name the applicant as the principal obligor and the State as the obligee; and

(3)Be on forms prescribed by the director.

b.The director may, at the discretion of the director, require a licensee or an applicant to furnish current verified financial statements. The director may make independent inquiry into the financial condition of the applicant and, in any case, shall not be required to accept as accurate financial statements which have not been certified or independently audited. If the director determines that the financial condition of a licensee warrants an increase in the bond, the director may require the licensee to furnish an increased bond.

c.The director may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:

(1)Liability upon the previous bond is discharged or reduced by a judgment rendered, payment made, or otherwise disposed of; or

(2)In the opinion of the director, any surety on the previous bond becomes unsatisfactory. If the new bond is unsatisfactory, the director shall cancel the license. If the new bond is satisfactorily furnished, the director shall release in writing the surety on the previous bond from any liability accruing after the effective date of the new bond.

d.If a licensee has cash, a certificate of deposit or a letter of credit with the director and it is reduced by a judgment rendered, payment made, or otherwise disposed of, the director may require the licensee to make a new deposit equal to the amount of the reduction.

e.If the director determines that the amount of the existing bond is insufficient to ensure payment to the State of the tax, fee, and any penalty and interest for which a licensee is or may become liable, the licensee shall, upon written demand of the director, file a new or increased bond. The director shall allow the licensee at least 30 days to secure the increased bond or cash deposit.

f.A new or increased bond shall meet the requirements set forth in P.L.2010, c.22 (C.54:39-101 et al.); if the new or increased bond required pursuant to this section is unsatisfactory, the director shall cancel the license.

g.Sixty days after making a written request for release to the director, the surety of a bond furnished by a licensee shall be released from any liability to the State accruing on the bond after the 60-day period. The release shall not affect any liability accruing before the expiration of the sixty-day period.

h.The director shall promptly notify the licensee furnishing the bond that a release has been requested. Unless the licensee obtains a new bond that meets the requirements of P.L.2010, c.22 (C.54:39-101 et al.) and files with the director the new bond within the sixty-day period, the director shall cancel the license.

i.Sixty days after the licensee makes a written request for release to the director, the cash deposit, letter of credit or certificate of deposit provided by a licensee shall be cancelled as security for any obligation accruing after the expiration of the sixty-day period. However, the director may retain all or part of the bond for up to three years and one day as security for any obligations accruing before the effective date of the cancellation. Any part not retained by the director shall be released to the licensee. Before the expiration of the 60-day period, the licensee shall provide the director with a bond that satisfies the requirements of P.L.2010, c.22 (C.54:39-101 et al.) or the director shall cancel the license.

L.2010, c.22, s.29.



Section 54:39-130 - Supplier's License, Permissive Supplier's License, Posting Of Bond.

54:39-130 Supplier's license, permissive supplier's license, posting of bond.

30. a. Before becoming a position holder in a terminal in this State or engaging in a terminal bulk transfer a person shall first obtain a supplier's license. A valid supplier's license allows the holder of the license to engage in all other activities without having to obtain any other license.

b.A person who desires to precollect the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license shall not in itself subject the applicant or licensee to the jurisdiction of this State for any other purpose than administration and enforcement of P.L.2010, c.22 (C.54:39-101 et al.).

c.A supplier or a permissive supplier shall be required to post a bond of not less than three months' potential tax liability based on the number of taxable gallons handled as estimated by the director, but in no event shall the bond be less than $25,000 or more than $2,000,000. An applicant who is a "publicly traded corporation," as that term is defined by section 39 of P.L.1977, c.110 (C.5:12-39) and has assets within the State having a book value of $5 million or more may, at the discretion of the director, be exempted from having to post a bond under this section.

d.For the purpose of determining the amount of precollected tax due, a supplier shall file with the director, on forms prescribed and furnished by the director, a verified statement. The director may require the reporting of any information necessary to determine the amount of precollected tax due.

e.The director may require each licensed supplier or licensed permissive supplier to separately disclose and identify, in a written statement to the director with the supplier or permissive supplier report, any removal and sale from the terminal transfer system in another state by that supplier to a person, other than a licensed supplier, permissive supplier or distributor, of gallons of fuel, other than dyed fuel, and which gallons are destined for this State, as shown by the terminal-issued shipping paper, and as to which gallons the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) has not been collected or accrued by the supplier upon the removal.

f.The reports required by this section shall be filed on or before the 22nd day of the current month with respect to information for the preceding calendar month.

L.2010, c.22, s.30.



Section 54:39-131 - Terminal Operator's License.

54:39-131 Terminal operator's license.

31. a. A person, other than a supplier licensed under section 30 of P.L.2010, c.22 (C.54:39-130), engaged in business in this State as a terminal operator shall first obtain a terminal operator's license for each terminal site in this State.

b.A terminal operator shall be required to post a bond of not less than three months' potential tax liability based on the number of gallons handled as estimated by the director.

c.A person operating a terminal in this State shall file with the director by the 25th day of the next month a sworn statement of operations within this State for each of the operator's terminals within this State, including information as the director may prescribe, on forms prescribed and furnished by the director.

d.For purposes of reporting and determining tax liability under P.L.2010, c.22 (C.54:39-101 et al.), a licensee shall maintain inventory records as the director by regulation shall require.

L.2010, c.22, s.31.



Section 54:39-132 - Report Of Deliveries Of Fuel In Bulk.

54:39-132 Report of deliveries of fuel in bulk.

32.Every railway or railroad company, water transportation company, and every person transporting fuels in bulk, between points within the State, and every railway or railroad company, water transportation company, and every person transporting fuel in bulk to a point outside the State from any point within the State, or to a point within the State from a point outside of the State, shall, (at any time, and from time to time, upon written request of the director) report, in a manner prescribed by the director, all deliveries of fuel in bulk so made to points within or without the State.

L.2010, c.22, s.32.



Section 54:39-133 - Distributor's License.

54:39-133 Distributor's license.

33. a. A person other than a supplier desiring to export fuel to a destination outside of this State shall first obtain a distributor's license. Issuance of a distributor's license shall be conditioned upon the applicant holding an appropriate license to import the fuel into the destination state or states.

b.A person desiring to deliver dyed fuel or undyed fuel into this State on the person's own behalf, for the person's own account, or for resale to a purchaser in this State, from another state in a fuel transportation vehicle or in a pipeline or barge shipment into storage facilities other than a qualified terminal, shall first make application for and obtain a distributor's license.

c.A person desiring to import fuel to a destination in this State from another state, and who has not entered into an agreement to remit the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) to the supplier or permissive supplier as trustee with respect to the imports shall do the following:

(1)apply for and obtain a distributor's license; and

(2)comply with the payment requirements of section 16 of P.L.2010, c.22 (C.54:39-116).

d.A person blending any motor fuel for sale shall apply for and obtain a distributor's license.

e.A distributor's license is a prerequisite to making the election permitted in section 21 of P.L.2010, c.22 (C.54:39-121).

L.2010, c.22, s.33; amended 2010, c.79, s.20.



Section 54:39-134 - Bond Posted By Distributor.

54:39-134 Bond posted by distributor.

34.A distributor shall post a bond of not less than three months' total liability for the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103), based on the number of gallons handled as estimated by the director for gasoline and diesel fuel separately. The tax on fuel exported from this State by a licensed distributor shall not be considered part of potential liability for calculation of the bond required of a distributor's licensee.

L.2010, c.22, s.34.



Section 54:39-135 - Issuance Of License.

54:39-135 Issuance of license.

35. a. If the license applicant and bond are approved, the director shall issue a license for the applicant's principal place of business and the applicant shall make copies for each other business location.

b.A license is valid until suspended, revoked for cause, cancelled or the license expires.

c.A license is not transferable to another person or to another place of business. For purposes of this section, a transfer of a majority interest in a business association, including corporations, partnerships, trusts, joint ventures and any other business association, shall be deemed to be a transfer of any license held by the business association to another person. Any change in ownership of a business association, other than a "publicly traded corporation," as that term is defined by section 39 of P.L.1977, c.110 (C.5:12-39), shall be reported to the director.

d.A license shall be preserved and conspicuously displayed at the principal place of business for which it is issued.

e.A person licensed under P.L.2010, c.22 (C.54:39-101 et al.) shall display the person's conveyance number on the back of any conveyance of fuel.

f.Upon the discontinuance, sale, transfer or change of ownership of the business, the license shall be immediately surrendered to the director. Any relocation of the business shall be immediately reported to the director.

g.If a person licensed to do business pursuant to P.L.2010, c.22 (C.54:39-101 et al.) discontinues, sells, or transfers the business, the licensee shall immediately notify the director in writing of the discontinuance, sale, or transfer. The notice shall give the date of discontinuance, sale, or transfer and if the business is sold or transferred, the name and address of the purchaser or transferee. The licensee shall be liable for all taxes, interest, and penalties that accrue or may be owing and any criminal liability for misuse of the license that occurs prior to cancellation of the license.

h.The director shall publish without charge a list of updates of all licensees, by category.

i.A licensee shall maintain and keep for a minimum of four years records of all transactions by which fuel is received, used, sold, delivered, or otherwise disposed of, together with invoices, bills of lading, and other pertinent records and papers as may be required by the director for reasonable administration of P.L.2010, c.22 (C.54:39-101 et al.).

L.2010, c.22, s.35; amended 2010, c.79, s.21.



Section 54:39-136 - Suspension, Revocation Of License.

54:39-136 Suspension, revocation of license.

36. a. A license required by P.L.2010, c.22 (C.54:39-101 et al.) may be suspended or revoked by the director for a violation of any of the provisions of P.L.2010, c.22 (C.54:39-101 et al.), or on other reasonable grounds, after five days' notice of and hearing on such proposed revocation or suspension conducted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). Upon receipt of a written request from the holder of any license issued pursuant to the provisions of P.L.2010, c.22 (C.54:39-101 et al.), the director may cancel a license effective as soon thereafter as it has been determined that all tax, fines, penalties and interest properly owing to the State have been paid. If the director finds that a person to whom a license has been issued is no longer engaged in the business for which the license was issued, the director may cancel that license by providing reasonable notice of the intent to cancel by mail to the last known address of such person. If a license is cancelled, the license certificate previously issued shall be surrendered to the director.

b.A person who fails to file any report required by P.L.2010, c.22 (C.54:39-101 et al.) and for which a penalty is not otherwise set forth in P.L.2010, c.22 (C.54:39-101 et al.), shall be liable for the penalties determined pursuant to R.S.54:49-4.

c.A person shall not engage in any business activity in this State for which a license is required by P.L.2010, c.22 (C.54:39-101 et al.) unless the person first obtains the license. A person who negligently violates this section is subject to a civil penalty in the amount of $1,000.

d.A supplier, permissive supplier, or distributor who knowingly fails to precollect or timely remit tax otherwise required to be paid over to the director pursuant to P.L.2010, c.22 (C.54:39-101 et al.), or pursuant to a tax precollection agreement pursuant to P.L.2010, c.22 (C.54:39-101 et al.), shall be liable for the uncollected tax plus any penalties determined pursuant to R.S.54:49-4.

L.2010, c.22, s.36.



Section 54:39-137 - Tax Due, Payable On 20th Day Of Month.

54:39-137 Tax due, payable on 20th day of month.

37. If the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) is not precollected and must be paid by the consumer in accordance with section 26 of P.L.2010, c.22 (C.54:39-126), the tax is due and payable by the consumer on the 20th day of each month for the purchases made in the preceding calendar month. The consumer shall file with the director, on forms furnished by the director, a return showing in detail the total purchase price of the fuel, the number of gallons purchased or blended, the location of the purchase, the blend stocks and motor fuel components, if any, and other information as the director may prescribe. With each return, the consumer shall remit to the director the amount of tax shown on the return to be due.

L.2010, c.22, s.37.



Section 54:39-137A - Distributor allowed credit against payment; "bad debt" defined.

54:39-137a Distributor allowed credit against payment; "bad debt" defined.
2. a. A distributor shall be allowed a credit against the payment required pursuant to subsection c. of section 5 of P.L.2010, c.22 (C.54:39-105) for the portion of a bad debt from the sale of motor fuel that constitutes motor fuel tax. The portion of a bad debt from the sale of motor fuel that constitutes motor fuel tax shall be determined from the statements required by subsection a. of section 5 of P.L.2010, c.22 (C.54:39-105) to be delivered with each consignment of fuel to a purchaser and shall be that portion of the charge for fuel and the charge for tax that is the charge for tax, without regard to any other charges reflected on the statement.

b. The credit against the payment required pursuant to subsection c. of section 5 of P.L.2010, c.22 (C.54:39-105) allowed pursuant to subsection a. of this section shall be applied on the report for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. If the amount of the credit allowed pursuant to subsection a. of this section exceeds the amount of motor fuel tax for the period during which the bad debt is written off, that amount of excess credit may be carried forward to subsequent periods, as necessary, and applied against liability in those periods.

c. For the purposes of this section:

"Bad debt" means "bad debt" as defined by section 166 of the federal Internal Revenue Code (26 U.S.C. s.166) as the basis for calculating bad debt recovery; provided however, the amount calculated pursuant to section 166 of the federal Internal Revenue Code (26 U.S.C. s.166) shall be adjusted to consider any amount paid on an account to be a payment for motor fuel and motor fuel tax, and any charges on the account for anything other than motor fuel and motor fuel tax shall be disregarded in calculating the amount of bad debt.

d. If the credit against the payment required pursuant to subsection c. of section 5 of P.L.2010, c.22 (C.54:39-105) allowed pursuant to subsection a. of this section is taken for a bad debt and the debt is subsequently collected in whole or in part, any amount collected shall be considered payment for motor fuel, motor fuel tax, and any associated service charges on the account and the portion of the amount collected that constitutes motor fuel tax shall be paid and reported on the report filed for the period in which the collection is made.

L.2016, c.66, s.2.



Section 54:39-138 - Provision Of Shipping Document To Driver Of Transportation Vehicle.

54:39-138 Provision of shipping document to driver of transportation vehicle.

38. a. A terminal operator and a refiner with a facility in this State shall prepare and provide to the driver of every fuel transportation vehicle receiving fuel into the vehicle storage tank at the facility a shipping document setting out on its face:

(1)Identification by city and state of the terminal or refinery from which the fuel was removed;

(2)The date the fuel was removed;

(3)The amount of fuel removed, gross gallons and net gallons;

(4)The state of destination as represented to the terminal operator or refiner by the transporter, the shipper or the agent of the shipper. A refinery or terminal operator may load fuel if a portion of the fuel is destined for sale or use in this State and a portion of the fuel is destined for sale or use in another state or states. However, such split loads removed shall be documented by the terminal operator or refiner by issuing shipping papers designating the state of destination for each portion of the fuel;

(5) The supplier, consignee and transporter of the fuel; and

(6) Any other information required by the director for the enforcement of P.L.2010, c.22 (C.54:39-101 et al.).

b.A terminal operator or refiner may manually prepare shipping papers if the terminal does not have the ability to prepare automated shipping papers or as a result of extraordinary unforeseen circumstances, including acts of God, which temporarily interfere with the ability of the terminal operator or refiner to issue automated machine-generated shipping papers.

c.No terminal operator or refiner shall imprint, and no supplier shall knowingly permit a terminal operator to imprint on behalf of the supplier, any false statement on a shipping paper relating to fuel to be delivered to this State or to a state having substantially the same shipping paper requirements with respect to the supplier of the fuel, whether or not it was dyed for the intended destination.

d.A terminal operator or refiner who shall knowingly imprint any false statement in violation of this section shall be jointly and severally liable for all the taxes imposed by P.L.2010, c.22 (C.54:39-101 et al.) which are not otherwise collected by this State as a result of that action.

e.A supplier who knowingly violates this section shall be jointly and severally liable with the terminal operator.

f.The director may impose a civil penalty of $500 for the first occurrence against a terminal operator or refiner that fails to meet shipping paper issuance requirements pursuant to P.L.2010, c.22 (C.54:39-101 et al.). Each subsequent occurrence described in this subsection against that terminal operator is subject to a civil penalty of $5,000.

L.2010, c.22, s.38.



Section 54:39-139 - Requirements For Transportation Of Fuel On Public Highways.

54:39-139 Requirements for transportation of fuel on public highways.

39. a. A person transporting fuel in a fuel transportation vehicle upon the public highways of this State shall:

(1)Carry on board the shipping document issued by the terminal operator or the bulk plant operator of the facility where the fuel was obtained, whether within or without this State. The shipping paper shall set out on its face the state of destination of the fuel transported in the vehicle as represented to the terminal operator at the time the fuel transportation vehicle was loaded;

(2)Show, and permit duplication of, the shipping document by a law enforcement officer or the director, upon request, when transporting, holding or off-loading the fuel described in the shipping document;

(3)Provide a copy of the shipping document to the distributor or other person who controls the facility to which the fuel is delivered; and

(4)Meet such other conditions as the director may require for the enforcement of P.L.2010, c.22 (C.54:39-101 et al.).

b.A person transporting fuel in fuel transportation vehicles upon the public highways of this State shall provide the original or a copy of the terminal-issued shipping document accompanying the shipment to the operator of the retail outlet, bulk plant or bulk end user bulk storage facility to which delivery of the shipment was made. However, a delivery ticket created by the person transporting the fuel may be provided in lieu of the terminal-issued shipping paper for deliveries into bulk end user bulk storage.

c.The operator of a fuel retail outlet, bulk plant or bulk end user bulk storage facility shall receive, examine, and retain for a period of 30 days at the delivery location the terminal-issued shipping document received from the transporter for every shipment of fuel that is delivered to that location with record retention of the shipping paper for a minimum of four years required off-site. If the delivery location is an unattended location, the operator may retain the shipping documents at the normal billing address of the operator.

d.A retail dealer, liquefied petroleum gas dealer, aviation fuel dealer, bulk plant operator, wholesale distributor or bulk end user shall not knowingly accept delivery of fuel into bulk storage facilities in this State if that delivery is not accompanied by a shipping paper issued by the terminal operator, or bulk plant operator as provided by regulations, that sets out on its face this State as the state of destination of the fuel.

e.A person who knowingly violates or knowingly aids and abets another to violate this section shall be jointly and severally liable for the tax on the fuel transported or delivered.

f.A person owning or operating a motor vehicle in violation of this section and sections 42 and 43 of P.L.2010, c.22 (C.54:39-142 and C.54:39-143) is guilty of a crime of the fourth degree for the first offense. For the second and each subsequent offense, a violator is guilty of a crime of the third degree.

g.The director shall impose a civil penalty of $500 on a person transporting fuel for the first occurrence of transporting fuel without adequate shipping papers annotated as required under this section and sections 42 and 43 of P.L.2010, c.22 (C.54:39-142 and C.54:39-143). Each of that person's subsequent occurrences described in this subsection is subject to a civil penalty of up to $5,000.

L.2010, c.22, s.39; amended 2010, c.79, s.22.



Section 54:39-140 - Reliance On Representation Of Transporter, Shipper, Agent.

54:39-140 Reliance on representation of transporter, shipper, agent.

40.The supplier and the terminal operator may rely for all purposes of P.L.2010, c.22 (C.54:39-101 et al.) on the representation by the transporter, the shipper or the agent of the shipper as to the intended state of destination and tax-exempt use by the shipper or the purchaser. The shipper, importer, transporter, agent of the shipper and any purchaser, not the supplier or terminal operator, shall be jointly liable for any tax otherwise due to the State as a result of a diversion of the fuel from the represented destination state. A terminal operator may rely on the representation of a licensed supplier with respect to the obligation of the supplier to precollect tax and the related shipping paper representation to be as shown on the shipping paper as provided by subsection a. of section 38 of P.L.2010, c.22 (C.54:39-138).

L.2010, c.22, s.40.



Section 54:39-141 - Payment Of Tax Required.

54:39-141 Payment of tax required.

41. a. A person shall not sell, use, deliver, or store in this State, or import for sale, use, delivery or storage in this State, fuel as to which the tax imposed by section 3 of P.L.2010, c.22 (C.54:39-103) has not been previously paid to or accrued by either a licensed supplier, or permissive supplier, at the time of removal from a terminal, or a licensed distributor provided all the conditions of section 43 of P.L.2010, c.22 (C.54:39-143) applicable to lawful import by the distributor shall have been met.

b.The provisions of subsection a. of this section shall not apply to:

(1)A supplier with respect to fuel held within the terminal transfer system in this State which was manufactured in this State or imported into this State in a bulk transfer;

(2)A consumer with respect to fuel placed in the vehicle fuel supply tank of that person's motor vehicle outside of this State;

(3)Dyed fuel, dyed in accordance with P.L.2010, c.22 (C.54:39-101 et al.);

(4)Fuel in the process of exportation by a supplier or a distributor in accordance with the shipping papers required by section 39 of P.L.2010, c.22 (C.54:39-139) and with a statement meeting the requirements of section 42 of P.L.2010, c.22 (C.54:39-142) shown on the shipping papers;

(5)Kerosene used in aircraft subject to the conditions and exceptions in subsection a. of section 12 of P.L.2010, c.22 (C.54:39-112);

(6)Fuel in possession of a consumer as to which a refund has been issued;

(7)Government and other exempt fuel under paragraphs (3) and (4) of subsection b. of section 12 of P.L.2010, c.22 (C.54:39-112); or

(8)A distributor who has met the conditions of section 21 of P.L.2010, c.22 (C.54:39-121).

L.2010, c.22, s.41; amended 2010, c.79, s.23.



Section 54:39-142 - Requirements For Operation Of Fuel Transportation Vehicle.

54:39-142 Requirements for operation of fuel transportation vehicle.

42. a. Except as provided in subsection c. of this section, a person shall not operate a fuel transportation vehicle that is engaged in the shipment of fuel on the public highways of this State without having on board a terminal-issued shipping paper bearing, in addition to the requirements of subsection a. of section 38 of P.L.2010, c.22 (C.54:39-138), a notation indicating that, with respect to diesel fuel acquired under claim of exempt use, a statement indicating the fuel is "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load. With respect to kerosene acquired under claim of exempt use, a statement shall indicate the fuel is "DYED KEROSENE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load.

b.A person is in violation of subsection a. of this section upon boarding the vehicle with a shipping paper which does not meet the requirements set forth in this section.

c. (1) The director may in the director's discretion provide an advance notification procedure with respect to documentation for imported fuel as to which the importer is unable to obtain terminal-issued shipping papers which comply with this section.

(2)Compliance with relevant federal standards shall satisfy the requirements of subsection a. of this section.

d.Any person who knowingly violates any part of this section is guilty of a crime of the fourth degree.

e.The director, the Office of Weights and Measures of the Division of Consumer Affairs in the Department of Law and Public Safety, and the Superintendent of State Police and the members of the State Police shall have full authority in enforcing the provisions of this section.

L.2010, c.22, s.42; amended 2010, c.79, s.24.



Section 54:39-143 - Conditions For Entering Onto State Highways Transporting Fuel.

54:39-143 Conditions for entering onto State highways transporting fuel.

43. a. If a distributor acquires fuel destined for this State which has neither been dyed in accordance with the Internal Revenue Code and the regulations issued thereunder, nor tax paid to or accrued by the supplier at the time of removal from the out-of-State terminal, a licensed distributor and transporter operating on behalf of the importer shall meet all of the following conditions prior to entering fuel onto the highways of this State by loaded fuel transportation vehicle:

(1)The terminal origin and the name and address of the importer shall also be set out prominently on the face of each copy of the terminal-issued shipping paper;

(2)The terminal-issued shipping paper data otherwise required by P.L.2010, c.22 (C.54:39-101 et al.), shall be present; and

(3)All tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) with respect to previously requested import verification number activity on the account of the distributor or the transporter shall be timely precollected or remitted.

b.A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a crime of the fourth degree, provided that a first offense related to a good faith belief that the distributor could import under the conditions will be punishable only by a fine not to exceed $1,000.

c.The director, the Office of Weights and Measures of the Division of Consumer Affairs in the Department of Law and Public Safety, and the Superintendent of State Police and the members of the State Police shall have full authority in enforcing the provisions of this section.

L.2010, c.22, s.43; amended 2010, c.79, s.25.



Section 54:39-144 - Prohibited Use Of Dyed Fuel.

54:39-144 Prohibited use of dyed fuel.

44. a. A person shall not operate or maintain a motor vehicle on any public highway in this State with dyed fuel contained in the vehicle fuel supply tank except for uses of dyed fuel on the highway which are lawful under the federal Internal Revenue Code and the regulations thereunder unless otherwise prohibited by P.L.2010, c.22 (C.54:39-101 et al.).

b.A person shall not sell or hold for sale dyed fuel for any use that the person knows or has reason to know is a taxable use of the dyed fuel.

c.A person shall not use or hold for use any dyed fuel for a taxable use when the person knows or has reason to know that the fuel is dyed fuel.

d.A person shall not willfully, with intent to evade tax, alter or attempt to alter the strength or composition of any dye or marker in any dyed fuel.

e.A person who knowingly violates or knowingly aids and abets another to violate the provisions of this section with the intent to evade the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) is guilty of a crime of the fourth degree.

f.A person, and an officer, employee, or agent of that person or entity who willfully participates in any act in violation of this section shall be jointly and severally liable with the person for the tax and penalty which shall be the same as imposed pursuant to section 6715 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.6715).

g.A person or business entity, and each officer, employee, or agent of the entity who willfully participates in any act in violation of this section shall be jointly and severally liable with the entity for the tax and penalty, which shall be the same as that imposed pursuant to section 6715 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.6715).

h.The director, the Office of Weights and Measures of the Division of Consumer Affairs in the Department of Law and Public Safety, and the Superintendent of State Police and the members of the State Police shall have full authority in enforcing the provisions of this section.

L.2010, c.22, s.44; amended 2010, c.79, s.26.



Section 54:39-145 - Notice Provided.

54:39-145 Notice provided.

45.A notice stating "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" or "DYED KEROSENE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" shall be:

a.Provided by the terminal operator to any person that receives dyed diesel fuel or dyed kerosene at a terminal rack of that terminal operator; and

b.Posted by a retail dealer on any pump where it sells dyed diesel fuel or dyed kerosene for use by its consumer. The form of notice required by this section shall be provided by the time of the removal or sale of the dyed fuel and shall appear on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed fuel.

L.2010, c.22, s.45.



Section 54:39-146 - Inspections Permitted By Director.

54:39-146 Inspections permitted by director.

46. a. The director, upon presenting appropriate credentials may conduct inspections and remove samples of fuel to determine the coloration of diesel fuel and kerosene, or to identify shipping paper violations at any place where fuel is or may be produced, stored or loaded into fuel transportation vehicles. Inspections shall be performed in a reasonable manner consistent with the circumstances, but in no event is prior notice required. Inspectors may physically inspect, examine or otherwise search any tank, reservoir, or other container that can or might be used for the production, storage, or transportation of fuel. Inspections may be made of any equipment used for, or in connection with, the production, storage, or transportation of fuel. Upon demand by the inspectors all shipping papers, documents and records required to be kept by a person transporting fuel shall be produced for immediate inspection. The places where inspections may occur include, but are not limited to:

(1)A terminal;

(2)A fuel storage facility that is not a terminal;

(3)A retail fuel facility;

(4)Highway rest stops; or

(5)A designated inspection site.

For purposes of this section, a "designated inspection site" means any state highway or waterway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the director, either fixed or mobile.

b.Inspections to determine violations under P.L.2010, c.22 (C.54:39-101 et al.) may be conducted by the director, the Chief Administrator of the New Jersey Motor Vehicle Commission, and any other law enforcement officer through procedures established by the director.

c.Inspectors may reasonably detain any person or equipment transporting fuel in or through this State for the purpose of determining whether the person is operating in compliance with the provisions of P.L.2010, c.22 (C.54:39-101 et al.) and any rules and regulations promulgated pursuant thereto. Detainment may continue for such time only as is necessary to determine whether the person is in compliance with P.L.2010, c.22 (C.54:39-101 et al.).

L.2010, c.22, s.46.



Section 54:39-147 - Audit, Examination Authorized.

54:39-147 Audit, examination authorized.

47. a. The director is authorized to audit and examine the records, books, papers, and equipment of a licensee or other person selling, transporting, storing or using fuel to verify the completeness, truth and accuracy of any statement or report and ascertain whether or not the tax imposed by P.L.2010, c.22 (C.54:39-101 et al.) has been paid.

b.Records shall be made available to the director during normal business hours at the physical location of the person in this State, or at the offices of the director within three business days after the director's request if the location at which records are located is outside of this State.

c.The director, may, upon showing credentials, inspect, and each fuel vendor, fuel transporter or bulk purchaser shall disclose, immediately upon request any shipping paper required by P.L.2010, c.22 (C.54:39-101 et al.) to be maintained at the physical location where the request is made which may include any place fuel is stored or held for sale or transportation.

d.A person who shall refuse to permit any inspection or audit authorized by P.L.2010, c.22 (C.54:39-101 et al.) shall be subject to a civil penalty of $5,000 in addition to any penalty imposed by any other provision of P.L.2010, c.22 (C.54:39-101 et al.).

e.A person who refuses, for the purpose of evading tax, to allow an inspection shall, in addition to being liable for any other penalties imposed by P.L.2010, c.22 (C.54:39-101 et al.), be guilty of a crime of the third degree.

L.2010, c.22, s.47.



Section 54:39-148 - Additional Powers Of Director.

54:39-148 Additional powers of director.

48.In addition to the powers granted to the director by P.L.2010, c.22 (C.54:39-101 et al.), the director is authorized and empowered:

a.to make, adopt and amend rules and regulations appropriate to carrying out P.L.2010, c.22 (C.54:39-101 et al.) and accomplishing its purposes;

b.to delegate the director's functions hereunder to any officer or employee of the director's division, or to federal government employees or persons operating under contract with this State, such of the director's powers as the director may deem necessary to carry out efficiently the provisions of P.L.2010, c.22 (C.54:39-101 et al.), and the person or persons to whom such power has been delegated shall possess and may exercise all of the power and perform all of the duties herein conferred and imposed upon the director;

c.to arrange for the institution of programs of cooperation with other departments, divisions, and agencies of the State of New Jersey such as but not limited to the Office of Weights and Measures of the Division of Consumer Affairs in the Department of Law and Public Safety, Motor Carrier Services in the Motor Vehicle Commission, or the Board of Regulatory Commissioners, if a program may be necessary to ensure effective administration and enforcement of P.L.2010, c.22 (C.54:39-101 et al.);

d.to conduct investigations as necessary to enforce the provisions of P.L.2010, c.22 (C.54:39-101 et al.);

e.to prescribe forms upon which reports are made to the director and all other forms and information the director deems necessary to enforce the provisions of P.L.2010, c.22 (C.54:39-101 et al.), and may require periodic submission of information from any person dealing in, transporting or storing fuel;

f.to conduct joint audits, subject to specific agreements with any agency of the United States of America, with another state, or through National or Regional Tax Associations, of the obligations of any license holder, arising out of P.L.2010, c.22 (C.54:39-101 et al.). Notwithstanding the provisions of R.S.54:50-8 to the contrary, if any, the agreements may provide for exchange of the records and files of the director respecting the administration of P.L.2010, c.22 (C.54:39-101 et al.) or of any other State tax law;

g.to require the licensure of any person not otherwise required to be licensed pursuant to P.L.2010, c.22 (C.54:39-101 et al.) dealing in, transporting or storing fuel, and to issue licenses for the terms and for the fees, as the director may prescribe; the director may decline to issue a license, or revoke a license issued, for good cause including, but not limited to, the standards provided by subsections c. and d. of section 28 of P.L.2010, c.22 (C.54:39-128);

h.to co-collect with the tax imposed pursuant to P.L.2010, c.22 (C.54:39-101 et al.), the tax imposed pursuant to the "Petroleum Products Gross Receipts Tax Act," P.L.1990, c.42 (C.54:15B-1 et seq.) pursuant to such procedures as the director may prescribe.

L.2010, c.22, s.48.



Section 54:39-149 - Disposition Of Moneys Received From Taxes On Aircraft Fuel.

54:39-149 Disposition of moneys received from taxes on aircraft fuel.

49.Moneys received from taxes on fuel used in aircraft, pursuant to subsection b. of section 3 of P.L.2010, c.22 (C.54:39-103), shall be accounted for and forwarded by the director to the State Treasurer, who shall credit these payments to the Airport Safety Fund established by section 4 of the "New Jersey Airport Safety Act of 1983," P.L.1983, c.264 (C.6:1-92).


L.2010, c.22, s.49.



Section 54:39-150 - Tax On Fuel Held In Storage.

54:39-150 Tax on fuel held in storage.

50. a. There is levied a tax on fuel held in storage as of the close of the business day preceding January 1, 2011. For the purpose of this section, "close of the business day" means the time at which the last transaction has occurred for that day. The tax on fuel shall be the tax rate specified by subsection a. of section 3 of P.L.2010, c.22 (C.54:39-103) for the type of fuel, multiplied by the gallons in storage of that type of fuel as of the close of the business day preceding January 1, 2011.

b.Persons in possession of fuel in storage as of the close of the business day immediately preceding January 1, 2011 shall:

(1)take an inventory at the close of the business day immediately preceding January 1, 2011;

(2)report the gallons listed in paragraph (1) of this subsection on forms provided by the director, not later than January 1, 2011; and

(3)Remit the tax levied under this section no later than July 1, 2011.

c.If tax due pursuant to subsection b. of this section is paid to the director on or before January 31, 2011, the person remitting the tax may deduct from that person's tax liability 10% of the tax liability otherwise due.

d.In determining the amount of tax due under this section, a person may exclude the amount of fuel in dead storage in each storage tank. For the purposes of this section, "dead storage" means the amount of fuel that cannot be pumped out of a fuel storage tank because the motor fuel is below the mouth of the draw pipe. The amount of motor fuel in dead storage is 200 gallons for a tank with a capacity of less than 10,000 gallons and 400 gallons for a tank with a capacity of 10,000 gallons or more.

L.2010, c.22, s.50; amended and allocated 2010, c.79, s.27.



Section 54:39A-1 - Short Title

54:39A-1. Short title
This act shall be known and may be cited as the "Motor Fuels Use Tax Act of 1963."

L. 1963, c. 44, s. 1. Amended by L. 1973, c. 117, s. 2.



Section 54:39A-1.1 - Operation, Effect Of 1995 Amendments

54:39A-1.1.Operation, effect of 1995 amendments
13. a. Notwithstanding the provisions of section 1 of P.L.1995, c.347, to the contrary, the change in definition of subject vehicles in subsection (b) of section 2 of P.L.1963, c.44 (C.54:39A-2) made by section 1 of P.L.1995, c.347 shall not affect any obligation, lien or duty to pay taxes, interest or penalties which have accrued or may accrue by virtue of any taxes imposed pursuant to the provisions of the law amended by this act, or which may be imposed with respect to any redetermination, correction, recomputation or deficiency assessment; and provided that all taxes and returns which would have been due and payable under the provisions of P.L.1963, c.44, prior to its amendment by P.L.1995, c.347 shall be due and payable as if P.L.1995, c.347 had not been enacted; and provided that P.L.1995, c.347 shall not affect the legal authority of the State to audit records and assess and collect taxes due or which may be due, together with such interest and penalties as have accrued or would have accrued thereon pursuant to P.L.1963, c.44, prior to its amendment by P.L.1995, c.347; and provided that P.L.1995, c.347 shall not affect any determination of, or affect any proceeding for, the enforcement thereof.

b. Notwithstanding the provisions of section 1 of P.L.1995, c.347 to the contrary, the change in definition of "motor fuel tax" in subsection (f) of section 2 of P.L.1963, c.44 (C.54:39A-2) made by section 1 of P.L.1995, c.347 shall not affect taxes, interest or penalties, continued pursuant to subsection a. of this section.

c. Notwithstanding the provisions of section 5 of P.L.1995, c.347 to the contrary, the amount of credit against tax paid allowed pursuant to subsection (a) of section 8 of P.L.1963, c.44 (C.54:39A-8), for a tax quarter ending prior to July 1, 1996 shall not be refundable, and shall be allowed as a credit in the next succeeding tax quarter, except as provided in subsection d. of this section.

d. Amounts of credit in excess of the tax due for the reporting period for bulk fuels pumped into the service tanks of vehicles for tax quarters ending prior to July 1, 1996 and refundable pursuant to subsection (b) of section 8 of P.L.1963, c.44 (C.54:39A-8), but for the amendments made thereto by section 5 of P.L.1995, c.347 shall be refunded if the user files an application for the refund within one year following the end of the reporting quarter in which the fuel was pumped into the service tanks of the vehicles, and shall otherwise be subject to the provisions of subsection (a) of section 8 of P.L.1963, c.44.

e. Notwithstanding the provisions of section 10 of P.L.1963, c.44 (C.54:39A-10) to the contrary, cards and markers issued prior to July 1, 1996, and still valid on that date shall remain valid through December 31, 1996, except as provided in subsection c. of section 10 of P.L.1963, c.44.

L.1995,c.347,s.13.



Section 54:39A-2 - Definitions.

54:39A-2 Definitions.

2.For the purpose of this act, unless inconsistent with the context:

(a)"User" means every person who operates or causes to be operated any qualified motor vehicle on any highway in this State. The term shall include a rental company in the case of a rental vehicle.

(b)"Qualified motor vehicle" means a motor vehicle that is not an exempt vehicle and that is used, designed or maintained for transportation of persons or property; and

(1)having two axles and a gross vehicle weight or registered gross vehicle weight in excess of 26,000 pounds;

(2)having three or more axles, regardless of weight; or

(3)that is used in combination, when the weight of such combination is in excess of 26,000 pounds gross vehicle weight or registered gross vehicle weight.

Notwithstanding this definition of qualified motor vehicle, if the director enters into the agreement authorized pursuant to subsection b. of section 24 of P.L.1963, c.44 (C.54:39A-24), the director shall, as may be required by the agreement, issue a card and markers pursuant to section 10 of P.L.1963, c.44 (C.54:39A-10) to the user of an exempt vehicle other than a recreational vehicle that is a New Jersey base jurisdiction vehicle and that would be a qualified motor vehicle but for being an exempt vehicle and the director shall administer the reporting and collection of tax imposed by other member jurisdictions with respect to such vehicle.

(c)"Exempt vehicle" means:

(1)Any vehicle owned or operated by an agency of this State or any political subdivision thereof, or any quasi-governmental authority of which this State is a participating member, or any agency of the federal government or the District of Columbia, or of any state or province or political subdivision thereof.

(2)School bus as defined in R.S.39:1-1.

(3)Vehicles operated under authority of dealer, manufacturer, converter and transporter general registration plates such as prescribed in R.S.39:3-18 and similar laws of other states.

(4)Special mobile equipment not designed or used primarily for the transportation of persons or property.

(5)Vehicles operated not for profit by any religious or charitable organization.

(6)Vehicles operated by a public utility as defined in R.S.48:2-13, or under a contract with the New Jersey Transit Corporation or under a contract with a county for special or rural transportation bus service subject to the jurisdiction of the New Jersey Transit Corporation pursuant to P.L.1979, c.150 (C.27:25-1 et seq.) whose operations are limited to the State of New Jersey, or vehicles providing commuter bus service which receive or discharge passengers in New Jersey.

(7)Vehicles operated, not for hire, by a farmer as defined in R.S.39:3-25.

(8)Vehicles used to transport farm labor.

(9)Recreational vehicles such as motor homes, pickup trucks with attached campers, and buses when used exclusively for personal pleasure by an individual. A recreational vehicle is a vehicle that is not used in connection with any business endeavor.

(d)"Operations" means operations of all qualified motor vehicles, whether loaded or empty, whether for compensation or not for compensation, and whether owned by, contracted for use by, or leased by the user who operates or causes them to be operated, except operations of an omnibus in a regular route bus operation as defined in R.S.48:4-1 and under operating authority conferred pursuant to R.S.48:4-3.

(e)The term "motor fuels" means any combustible liquid or gaseous substance used, or suitable, for the generation of power to propel motor vehicles.

(f)"Motor fuel tax" means a tax imposed at a rate equal to the sum of:

(1)the tax rate per gallon on motor fuels imposed by section 3 of P.L.2010, c.22 (C.54:39-103); and

(2)the tax rate per gallon on motor fuels imposed pursuant to section 3 of P.L.1990, c.42 (C.54:15B-3).

(g)"Director" shall mean the Director of the Division of Motor Vehicles in the Department of Transportation.

(h)"Purchaser" means the person, firm or corporation who or which purchased the fuel, and paid the motor fuel tax thereon, used in the qualified motor vehicles of the user.

(i)(Deleted by amendment, P.L.1995, c.347).

(j)(Deleted by amendment, P.L.1995, c.347).

(k)"Rental vehicle" means a vehicle owned by a rental company and rented to the general public on an hourly, daily, trip, or other short-term basis.

(l)"Rental company" means a person engaged in the business of renting vehicles to the general public, including motor carriers, on an hourly, daily, trip, or other short-term basis.

(m) "Commuter bus service" means regularly scheduled passenger service provided by qualified motor vehicles within or across the geographical boundaries of New Jersey and utilized by passengers using reduced fare, multiple ride or commutation tickets and shall not include charter bus operations or special bus operations as defined in R.S.48:4-1 or buses operated for the transportation of enrolled children and adults referred to in subsection c. of R.S.48:4-1.

L.1963, c.44, s.2; amended 1964, c.282; 1973, c.117, s.3; 1985, c.7, s.1; 1985, c.207, s.3; 1987, c.445, s.6; 1995, c.347, s.1; 2010, c.22, s.55.



Section 54:39A-3 - User's Tax

54:39A-3.User's tax
3. Every user shall pay a tax equivalent to the rate per gallon of the motor fuel tax which is in effect for the reporting period, calculated on the amount of motor fuels used in its operations within this State.

L.1963,c.44,s.3; amended 1973,c.117,s.4; 1995,c.347,s.2.



Section 54:39A-4 - Quarterly Reports; Exemptions

54:39A-4.Quarterly reports; exemptions
4. Every user shall, on or before the last day of January, April, July and October of each year, make to the director such aggregate reports of the user's entire operations during the quarter ending on the last day of the preceding month as the director may require.

If the director shall find that the administration and purpose of this act would not be adversely affected thereby, the director may in the director's discretion exempt any user who has insufficient liability to warrant quarterly reporting, as determined by the director, from the quarterly reporting requirements of this act. Said user may be permitted to make an annual report of the user's entire operations subject to such terms, conditions or limitations as the director may prescribe.

L.1963,c.44,s.4; amended 1973,c.117,s.5; 1995,c.347,s.3.



Section 54:39A-5 - Quarterly Payments; Calculation

54:39A-5. Quarterly payments; calculation
The tax hereby imposed shall be paid by each user quarterly to the director on or before the last day of the month following the end of the tax quarter and shall be calculated upon the amount of motor fuels used in its operations within this State by each such user during the quarter ending on the last day of the preceding month.

L.1963, c. 44, s. 5. Amended by L.1973, c. 117, s. 6, eff. July 1, 1972.



Section 54:39A-6 - Computation Of Fuel Use; Records

54:39A-6.Computation of fuel use; records
6. The amount of motor fuels used in the operations of any user within this State shall be computed to be such proportion of the total amount of such motor fuels used in the user's entire operations within and without this State as the total number of miles traveled within this State bears to the total number of miles traveled within and without this State. Every qualified motor vehicle operated by the user may be equipped with an accurate mileage recording instrument in good working order, as prescribed by the director, and its reading shall be taken and recorded at such intervals as the director shall prescribe.

L.1963,c.44,s.6; amended 1973,c.117,s.7; 1995,c.347,s.4.



Section 54:39A-8 - Credit For Motor Fuel Tax Paid

54:39A-8.Credit for motor fuel tax paid
8. Every user subject to the tax hereby imposed shall be entitled to a credit against such tax paid equivalent to the rate per gallon of the motor fuel tax which is in effect for the reporting period, for all motor fuels purchased within this State by the user or a lessor of the user at the time of purchase for use in the user's operations. Evidence of the purchase of such fuel and the payment of such tax shall be maintained by the user, as part of the records required by this act, in the form of a fuel purchase receipt or invoice in such form as the director may prescribe.

(a) (1) When the amount of the credit herein provided to which any user is entitled for any tax quarter exceeds the amount of the tax for which such user is liable for the same tax quarter, such excess shall be allowed as a credit. Such credit, if not refunded, shall be allowed as an offset of the liabilities of the user for the eight calendar quarters following the reporting period from which the credit derived or until the credit is exhausted, whichever occurs sooner.

(2) The user shall receive a refund of any accumulated credits claimed, notwithstanding the provisions of R.S.54:49-14 to the contrary, within the two-year period commencing with the end of the reporting period from which the credit derived; provided however, that refunds shall be withheld if the user is delinquent on any amounts due to be paid or collected under this act unless the unpaid amount is under appeal pursuant to the requirements of this act.

(3) Notwithstanding the provisions of section 7 of P.L.1992, c.175 (C.54:49-15.1), to the contrary, interest shall be allowed on a refund determined to be properly due at the rate of one percent per month or part thereof, and interest shall commence to accrue on the date of the filing by the taxpayer of a claim for refund of an amount paid; provided however, that no interest shall be allowed or paid on an amount refunded within 90 days after the receipt of the claim for refund by a user.

(b)(Deleted by amendment, P.L.1995, c.347).

(c) (Deleted by amendment, P.L.1995, c.347).

(d) (Deleted by amendment, P.L.1995, c.347).

(e) (Deleted by amendment, P.L.1995, c.347).

(f)(Deleted by amendment, P.L.1995, c.347).

L.1963,c.44,s.8; amended 1964,c.258,s.1; 1973,c.117,s.8; 1985,c.7,s.2; 1995,c.347,s.5.



Section 54:39A-9 - Records

54:39A-9.Records
9. Every user shall keep records, in such form as the director reasonably may prescribe, as will enable the user to report and enable the director to determine the total number of over-the-road miles traveled by the user's entire fleet of qualified motor vehicles, the total number of over-the-road miles traveled in New Jersey by said entire fleet, the total number of gallons of motor fuel used by said entire fleet, the total number of gallons of motor fuel purchased in New Jersey for said entire fleet, and such additional information as the director may prescribe as is required to determine the taxes payable or collectable under this act. All such records shall be safely preserved for a period of four years in such manner as to ensure their security and availability for inspection by the director or any authorized assistant engaged in the administration of this act. Upon application in writing, stating the reasons therefor, the director may, in the director's discretion, consent to the destruction of any such records at any time within said period. The director or the director's authorized agents and representatives may, at any reasonable time, inspect the books and records of any user subject to the tax imposed by this act. The director shall provide by regulation for any such examination of books and records to be conducted at the office or offices of the user where such books and records are maintained.

L.1963,c.44,s.9; amended 1964,c.258,s.2; 1973,c.117,s.9; 1995,c.347,s.6..



Section 54:39A-10 - Identification Cards, Markers; Registration Fee; Permit; Revocation

54:39A-10.Identification cards, markers; registration fee; permit; revocation
10. a. Upon application to the director, in such form as the director may prescribe, the director shall issue to every user a motor fuels user identification card, which shall be safely preserved in the user's offices for as long as the card is valid. The user shall place a photographic copy of said card in the cab of each qualified motor vehicle used in the user's operations. The director shall also issue for each qualified motor vehicle operated by the user one or more identification markers, which shall be affixed to the vehicle in such manner as shall be prescribed by the director. The fee for each original such marker and any replacement marker shall be $5.00. Every identification card and marker shall remain the property of the State and may be recalled for any violation of this act or of the regulations promulgated hereunder, or for failure to pay any monies due the State under this act or any other law administered by the director. Identification cards and markers shall be issued on an annual basis as of January 1 of the year and shall be valid through the next succeeding December 31. The form and content of the card and marker or markers shall be as prescribed by the director. Any card and marker issued pursuant to this act may be deemed by the director as satisfying the equivalent requirements of any other law administered by the director, and any marker and card issued by the director pursuant to any other law, regulation, reciprocity agreement or arrangement, or declaration may be deemed as satisfying the equivalent requirements of this act. It shall be illegal to operate or cause to be operated in this State any qualified motor vehicle, unless the vehicle bears the identification marker and carries the copy of the identification card required by this section; provided, however, that upon the request of a user the director may issue by mail or telecommunication a permit valid for the operation of a qualified motor vehicle for a period not exceeding 30 days, pending the application for and issuance of an identification card or marker, or both. The fee for such permit shall be $5.00, which may be credited against the identification marker fee applicable to the same vehicle. A user whose vehicles in the aggregate make not more than six trips into or through this State in a 12-month period may be issued single trip permits valid for 96 hours for each round trip so made. The fee for such trip permit shall be $25.00, which shall be in lieu of reports, fees and taxes which may otherwise be applicable to said trip under this act.

b. No card or markers shall be issued to a user previously issued a card or other license that is under revocation, or a user whose application contains any misrepresentation, misstatement, or omission of information required in the application.

c. A card may be suspended or revoked for failure to comply with all applicable provisions of this act, including the improper use of cards or markers.

L.1963,c.44,s.10; amended 1964,c.84,s.1; 1964,c.258,s.3; 1965,c.200; 1973,c.117, s.10; 1979,c.4; 1984,c.73,s.34; 1985,c.7,s.3; 1989,c.116; 1995,c.347,s.7.



Section 54:39A-11 - Examination Of Returns, Assessment Of Additional Taxes, Etc.

54:39A-11 Examination of returns, assessment of additional taxes, etc.

11. a. The examination of returns and the assessment of additional taxes, penalties and interest shall be as provided by the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., except as specifically provided pursuant to P.L.1963, c.44 (C.54:39A-1 et seq.).

b.Notwithstanding the provisions of R.S.54:49-1 to the contrary, for the taxes imposed or collected pursuant to P.L.1963, c.44 (C.54:39A-1 et seq.), no assessment of a deficiency in tax and no levy or proceeding in court for its collection shall be made or begun, except as otherwise provided in R.S.54:49-5 and R.S.54:49-7, until 30 days after a notice of deficiency has been mailed to the user and the time for the filing of a protest with the director has expired, or, if a protest with respect to the taxable period has been filed with the director, until the decision of the director has become final.

c.Notwithstanding the provisions of subsection a. of R.S.54:49-18 to the contrary, a user may appeal a finding or assessment of the director within 30 days after the giving of the notice of finding or assessment.

d. (1) Notwithstanding the provisions of R.S.54:49-4 or R.S.54:49-9 to the contrary, there shall be assessed a penalty of $50 or 10% of the taxes due, whichever is greater, for the failure to file a report, for the filing of a late report or for the underpayment of taxes due.

(2)Notwithstanding the provisions of R.S.54:49-11 to the contrary, the director: (a) shall waive the penalties imposed pursuant to paragraph (1) of this subsection if the user is not licensed under the International Fuel Tax Agreement and is not liable for tax with respect to that period; and (b) may waive those penalties in any other case if the director determines there is reasonable cause for the failure to file a report, for the filing of a late report or for the underpayment of taxes due.

e. (1) Notwithstanding the provisions of R.S.54:49-3 or R.S.54:49-6 to the contrary, the director shall assess interest at the rate of 1% per month or part thereof, from the date the tax was due until the tax is paid.

(2)The director shall waive the payment of any part of any interest attributable to the user's reasonable reliance on erroneous advice furnished to the user in writing by an employee of the Division of Motor Vehicles acting in the employee's official capacity, provided that the interest did not result from a failure of the user to provide adequate or accurate information.

L.1963,c.44,s.11; amended 1973, c.117, s.11; 1992, c.175, s.36; 1995, c.347, s.8; 1998, c.51.



Section 54:39A-19 - Claim For Refund

54:39A-19.Claim for refund
19. Except with respect to payment of a special assessment imposed by the director pursuant to section 11 of P.L.1963, c.44 (C.54:39A-11), or R.S.54:49-5 or R.S.54:49-7, a user, at any time within four years after payment of a tax, may file with the director a claim under oath for refund, in such form as the director may prescribe, stating the grounds therefor, but no claim for refund shall be permitted to be filed after proceedings on appeal have been commenced as provided in R.S.54:49-18. If, upon examination of such claim for refund, it shall be determined by the director that there has been an overpayment of tax, the amount of such overpayment shall be credited against any liability of the user under this act and if there be no such liability, the user shall be entitled to a refund of the tax so overpaid. If the director shall reject the claim for refund in whole or in part, the director shall make an order accordingly and serve a notice upon the user. This section shall not apply to applications for refunds provided for under section 8 of P.L.1963, c.44 (C.54:39A-8).

L.1963,c.44,s.19; amended 1964,c.258,s.4; 1973,c.117,s.18; 1992,c.175,s.37; 1995,c.347,s.9.



Section 54:39A-20 - False Statements; Violations; Penalties

54:39A-20.False statements; violations; penalties
20. a. (1) Any person who shall willfully and knowingly make a false statement orally, or in writing, or in the form of a receipt for the sale of motor fuel, for the purpose of obtaining or attempting to obtain or to assist any other person, partnership or corporation to obtain or attempt to obtain a credit or refund or reduction of liability for taxes under this act, shall be guilty of a misdemeanor.

(2) Any person who willfully violates any other provision of this act or any provision of the rules and regulations prescribed under this act, except provisions of this act or of such rules and regulations for the violation of which a penalty is otherwise provided in this act, shall be subject to a fine of not more than $500.00 to be recovered in a summary proceeding pursuant to the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.). For the purposes of such proceeding, such violation shall be deemed an act committed in part at the office of the director in Trenton.

b. In addition to the provisions and remedies contained in the Penalty Enforcement Law, the following provisions and remedies shall be applicable in any proceeding brought for a violation of any of the provisions of this act:

(1) The several municipal courts shall have jurisdiction of any such proceeding in addition to the courts prescribed in said Penalty Enforcement Law, provided, however, that the maximum fine which may be imposed by a municipal court in a proceeding involving failure to exhibit an identification marker or a registration card shall be $50.00;

(2) The complaint in any such proceeding may be made on information and belief by the director or by any member of the State Police;

(3) A warrant may be issued in lieu of summons;

(4) Any police or peace officer shall be empowered to serve and execute process in any such proceeding;

(5) The hearing in any such proceeding shall be without a jury;

(6) Any such proceeding may be brought in the name of the Director of the Division of Motor Vehicles, in the Department of Transportation or in the name of the State of New Jersey;

(7) Any sums received in payment of any fines imposed in any such proceeding shall be paid to the Director of the Division of Motor Vehicles and shall be paid by the director into the State Treasury .

L.1963,c.44,s.20; amended 1964,c.84,s.2; 1973,c.117,s.19; 1995,c.347,s.10.



Section 54:39A-21 - Additional Taxes And Fees

54:39A-21. Additional taxes and fees
The taxes and fees imposed on users under this act are in addition to any taxes and fees of whatever character imposed on such users by any other provisions of law.

L. 1963, c. 44, s. 21. Amended by L. 1973, c. 117, s. 20.



Section 54:39A-22 - Enforcement Assistance

54:39A-22. Enforcement assistance
The Division of State Police in the Department of Law and Public Safety and any other State agency are hereby authorized and directed to assist in the enforcement of the provisions of this act.

L.1963, c. 44, s. 22.



Section 54:39A-23 - Availability Of Records Of Other Agencies

54:39A-23. Availability of records of other agencies
The records of any other State agency to the extent that the same may be pertinent to the administration and enforcement of this act and the determination of liability thereunder shall be available to the director.

L.1963, c. 44, s. 23.



Section 54:39A-24 - Regulations, International Fuel Tax Agreement

54:39A-24.Regulations, International Fuel Tax Agreement
24. a. The director shall from time to time promulgate such regulations as may be necessary for the effective enforcement of this act.

b. The director is authorized to enter into the International Fuel Tax Agreement for the reporting and payment of tax to a single base state and the administration of motor fuel use taxes and their distribution to member states. Notwithstanding any provisions of this act to the contrary, in furtherance of the International Fuel Tax Agreement the director is authorized to:

(1) prescribe uniform rules in compliance with the International Fuel Tax Agreement to determine the base state for users, user records requirements, audit procedures, exchange of information, persons eligible for licensing with this State as their base state, the form of licenses and markers issued to this State's base licensees and the recognition of the licenses and markers issued by other base states, to maintain base jurisdiction accounting for such users, to require bonds to secure the payment of taxes, to specify reporting periods, to determine the methods for collecting and forwarding taxes and interest to other member taxing jurisdictions and such other provisions as will facilitate the administration of the agreement;

(2) forward to the proper officers of another member jurisdiction or their agent any information in the director's possession relating to the manufacture, distribution or sale of motor fuels, the administration of taxes pursuant to the agreement, or the location of the property or personnel of motor fuel users in this State or another member jurisdiction;

(3) assume the base jurisdiction auditing responsibilities; and

(4) adopt such other regulations as may be required to administer, enforce or maintain compliance with the agreement.

c. Notwithstanding the provisions of any other law to the contrary, the director may, in connection with the administration of taxes under an agreement entered into pursuant to subsection b. of this section, enter into an agreement with other member jurisdictions and any financial institutions with respect to the payment of taxes or interest to such financial institutions and the filing of tax reports with such financial institutions as agents of the director and such other member jurisdictions.

L.1963,c.44,s.24; amended 1995,c.347,s.11.



Section 54:39A-29 - "Motor Fuel Use Tax Distribution Fund" Created

54:39A-29."Motor fuel use tax distribution fund" created
12.There is created within the State General Fund a special fund to be known as the "motor fuel use tax distribution fund" into which there shall be deposited all fuel use taxes, and interest thereon, collected for other member taxing jurisdictions of the International Fuel Tax Agreement. Monies in the "motor fuel use tax distribution fund" shall be held in trust by the State on behalf of other member taxing jurisdictions until distributed pursuant to the agreement, and shall not be considered funds of the State and shall not be appropriated for any purpose other than distribution pursuant to the agreement.

L.1995,c.347,s.12.



Section 54:40A-1 - Short Title

54:40A-1. Short title
This act shall be known and may be cited as the "Cigarette Tax Act."

L.1948, c. 65, p. 153, s. 101.



Section 54:40A-2 - Cigarette Tax Definitions.

54:40A-2 Cigarette tax definitions.
102. For the purposes of this act and unless otherwise required by the context:

a."Cigarette" means any roll for smoking made wholly or in part of tobacco, or any other substance or substances other than tobacco, irrespective of size, shape or flavoring, the wrapper or cover of which is made of paper or any other substance or material, excepting tobacco. A "single cigarette" is a cigarette sold or offered for sale individually.

b."Director" means the Director of the Division of Taxation, in the Department of the Treasury.

c."Distributor" means and includes any person, wherever resident or located, who brings or causes to be brought into this State unstamped cigarettes purchased directly from the manufacturers thereof and stores, sells or otherwise disposes of the same after they shall reach this State.

d."Wholesale dealer" shall include any person, wherever resident or located, other than a distributor, as defined herein, who:

(1)Purchases cigarettes from any other person who purchases from the manufacturer and who acquires such cigarettes solely for the purpose of bona fide resale to retail dealers or to other persons for the purposes of resale only; or

(2)Services retail outlets by the maintenance of an established place of business for the purchase of cigarettes, including, but not limited to, the maintenance of warehousing facilities for the storage and distribution of cigarettes.

e."Retail dealer" means any person who is engaged in this State in the business of selling cigarettes at retail. Any person placing a cigarette vending machine at, on or in any premises shall be deemed to be a retail dealer for each such vending machine.

f."Consumer" means any person except a distributor or a manufacturer who acquires for consumption, storage or use in this State cigarettes to which New Jersey revenue stamps have not been attached.

g."Place of business" means and includes any place where cigarettes are sold or where cigarettes are brought or kept for the purpose of sale or consumption, including so far as applicable any vessel, vehicle, airplane, train or cigarette vending machine.

h."Licensed distributor" means any distributor, as defined in this act, licensed under the provisions of this act.

i."Licensed wholesale dealer" means any wholesale dealer, as defined in this act, licensed under the provisions of this act.

j."Licensed retail dealer" means any retail dealer, as defined in this act, licensed under the provisions of this act.

k."Licensed consumer" means any consumer, as defined in this act, licensed under the provisions of this act.

l."Person" means any individual, firm, corporation, copartnership, joint venture, association, receiver, trustee, guardian, executor, administrator, or any other person acting in a fiduciary capacity, or any estate, trust or group or combination acting as a unit, the State Government and any political subdivision thereof, and the plural as well as the singular, unless the intention to give a more limited meaning is disclosed by the context.

m. "Rules and regulations" means those made and promulgated by the director in the administration of this act.

n."Sale" means any sale, transfer, exchange, theft, barter, gift, or offer for sale and distribution, in any manner or by any means whatsoever.

o."Stamp" means any impression, device, stamp, label or print manufactured, printed or made as prescribed by the director.

p."Taxpayer" means any person subject to a tax imposed by this act, or any person required to be licensed under this act.

q."Treasurer" means the State Treasurer.

r."Use" means the exercise of any right or power incidental to the ownership of cigarettes.

s."Manufacturer" means and includes any person, wherever resident or located, who manufactures or produces, or causes to be manufactured or produced, cigarettes and sells, uses, stores or distributes the same regardless of whether they are intended for sale, use or distribution within or without this State.

t."Manufacturer's representative" means and includes any person, employed by a manufacturer, who, for promotional purposes, sells, stores, handles or distributes cigarettes, within this State, limited exclusively to cigarettes manufactured by the employing manufacturer.

u."Licensed manufacturer" means any manufacturer, as defined in this act, licensed under the provisions of this act.

v."Licensed manufacturer's representative" means any manufacturer's representative, as defined in this act, licensed under the provisions of this act.

L.1948,c.65,s.102; amended 1950, c.134, s.1; 1952, c.246, s.1;1968, c.351, s.2; 1976, c.31; 1985, c.515, s.15, 2004, c.96, s.3.



Section 54:40A-3 - Licenses Required

54:40A-3. Licenses required
After the effective date of this act, no person shall engage in, or conduct the business of manufacturing, purchasing, selling, consigning or distributing cigarettes in this State, nor shall any person acquire unstamped cigarettes for consumption, storage or use in this State without having first obtained the appropriate license for that purpose as prescribed by this act.

L.1948, c. 65, p. 155, s. 201. Amended by L.1952, c. 246, p. 815, s. 2.



Section 54:40A-4 - License; Issuance, Fees.

54:40A-4 License; issuance, fees.

202. a. All licenses shall be issued by the director, who shall make rules and regulations respecting applications therefor and issuance thereof.

b.The following individuals related to distributors, wholesale dealers, retail dealers operating more than nine cigarette vending machines, and retail dealers who sell cigarettes at retail at more than nine premises shall submit with applications for a license, fingerprints, which shall be processed through the Federal Bureau of Investigation and the New Jersey State Police, and such other information as the director may require:

(1)Individuals having any interest whatsoever in a proprietorship or company.

(2)Partners of a partnership, regardless of percentage.

(3)Joint venturers in a joint venture.

(4)Officers, directors, and all stockholders holding directly or indirectly a beneficial interest in more than 5% of the outstanding shares of a corporation.

(5)Employees receiving in excess of $30,000.00 per annum compensation whether as salary, commission, bonus or otherwise and persons who, in the judgment of the director are employed in a supervisory capacity or have the power to make or substantially affect discretionary business judgments of the applicant entity with regard to the cigarette business.

(6)Other persons who the director establishes have the ability to control the applicant entity through any means including but not limited to, contracts, loans, mortgages or pledges of securities where such control is inimical to the policies of this act because such person is a career offender or a member of a career offender cartel as defined in paragraph (2) of subsection e. of this section. Individuals licensed pursuant to the "Casino Control Act," P.L.1977, c.110 (C.5:12-1 et seq.) shall only be required to produce evidence of said licensure in satisfaction of the foregoing.

The provisions in this subsection as to wholesale dealers, retail dealers operating more than nine cigarette vending machines, and retail dealers who sell cigarettes at retail at more than nine premises do not apply to retail grocery stores and supermarkets primarily engaged in the self-service sale of foods and household supplies for off-premises consumption, to drug stores and pharmacies engaged in the retail sale of prescription drugs and patent medicines and which may carry a number of lines of related merchandise, or to restaurants, hotels and motels operated by national corporations with such premises in six or more states and primarily engaged in the sale of foods for retail consumption or in the rental of rooms for lodging.

c. (1) The director shall not issue any license under this act where he has reasonable cause to believe that anyone required to submit information under this act has willfully withheld information requested of him for the purpose of determining the eligibility of the applicant to receive a license or where the director has reasonable cause to believe that information submitted in the application is false and misleading and is not made in good faith.

(2)The director shall not issue a license under this act to a person that is a manufacturer or importer of cigarettes, tobacco products or processed tobacco if the manufacturer or importer does not possess a valid federal permit issued pursuant to section 5713 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.5713, that is not suspended or revoked.

d.The director shall not issue any license under this act where he has reasonable cause to believe that anyone required to be licensed or anyone required to submit information under this act, has been convicted of any offense in any jurisdiction which would be at the time of conviction a crime involving moral turpitude.

It is further provided that any applicant or person required to submit information who has a charge pending pursuant to any of the foregoing shall disclose that fact to the director. The director may then withhold action on new applications or, in the case of an application for the renewal of a license, issue a temporary license until there has been a disposition of the charge. The director shall have the discretion to waive the prohibition against licensure herein provided upon the presentation of proof that a period of not less than five years has elapsed since the last conviction or the expiration of any period of incarceration imposed with respect thereto.

e.The director shall not issue any license where the applicant or anyone required to submit information has been identified as a career offender or a member of a career offender cartel in such a manner as to create a reasonable belief that the association is of such a nature as to be inimical to the policies of this act or to the taxation, distribution, and sale of cigarettes within the State. The director may request the Attorney General for advice respecting whether a person is a "career offender" within the meaning of this subsection, or is a "contumacious defiant" within the meaning of subsection f. of this section.

As used in this subsection:

(1)"career offender" means any person whose behavior is pursued in an occupational manner or context for the purpose of economic gain, utilizing such methods as are deemed criminal violations of the public policy of this State; and (2) "career offender cartel" means any group of persons who operate together as career offenders.

f.The director shall not issue any license where the applicant or anyone required to submit information has been found to be contumaciously defiant before any legislative investigative body or other official investigative body of this State or of the United States when such body is engaged in the investigation of organized crime, official corruption or the cigarette industry itself.

g.Each such license shall lapse on March 31 of the period for which it is issued, and each such license shall be continued annually upon the conditions that the licensee shall have paid the required fee and complied with all the provisions of this act and the rules and regulations of the director made pursuant thereto.

h.For each license issued to a distributor there shall be paid to the director a fee of $350.00. If a distributor sells or intends to sell cigarettes at two or more places of business, whether established or temporary, a separate license shall be required for each place of business. Each license, or certificate, thereof, and such other evidence of license shall be exhibited in the place of business for which it is issued and in such manner as may be prescribed by the director. The director shall require each licensed distributor to file with him a bond in an amount not less than the average monthly value of the cigarette stamps used by the licensed distributor to guarantee the proper performance of his duties and the discharge of his liabilities under this act. The bond shall be executed by such licensed distributor as principal, and by a corporation approved by the director and duly authorized to engage in business as a surety company in the State of New Jersey, as surety. The bond shall run concurrently with the distributor's license.

For each license issued to a manufacturer, and for each continuance thereof, there shall be paid to the director a fee of $10.00.

For each license issued to a manufacturer's representative, and for each continuance thereof, there shall be paid to the director a fee of $5.00.

For each license issued to a wholesale dealer there shall be paid to the director a fee of $250.00. If a wholesale dealer sells or intends to sell cigarettes at 10 or more places of business, whether established or temporary, a separate license shall be required for each place of business. Each license, or certificate thereof, and such other evidence of license shall be exhibited in the place of business for which it is issued and in such manner as may be prescribed by the director.

For each license issued to a retail dealer and for each continuance thereof, excepting a retail dealer operating a cigarette vending machine, there shall be paid to the director a fee of $40 in 1996 and $50 in 1997 and each year thereafter. For each license issued to a retail dealer operating a vending machine for the sale of cigarettes and for each continuance thereof, there shall be paid to the director a fee of $40 in 1996 and $50 in 1997 and each year thereafter. Of the license fee of $40 and $50, respectively, $30 shall be credited in 1996 and $40 shall be credited in 1997 and each year thereafter to the special projects and development fund in the Department of Health and Senior Services established pursuant to section 7 of P.L.1966, c.36 (C.26:2F-7) for the purposes specified therein, and $5 shall be credited each year, beginning with 1996, to the division for administrative costs associated with the requirements established pursuant to subsection i. of this section and section 2 of P.L.1995, c.320 (C.26:3A2-20.1). The director shall determine and certify to the State Treasurer on a monthly basis the amount of revenues collected by the director which are to be credited to the special projects and development fund in the Department of Health.

If a retail dealer sells or intends to sell cigarettes at two or more places of business, whether established or temporary, or whether in the same building or not, a separate license shall be required for each place of business. Each vending machine for the sale of cigarettes shall be separately licensed and be deemed a separate place of business. Each license, or certificate thereof, and such other evidence of license shall be exhibited in the place of business for which it is issued and in such manner as may be prescribed by the director.

Any person licensed only as a distributor or as a manufacturer or as a manufacturer's representative or as a wholesale dealer or as a retail dealer shall not operate in any other capacity except under that for which he is licensed herein, unless the appropriate license or licenses therefor are first secured.

For each license issued to a consumer and for each continuance thereof there shall be paid to the director a fee of $1.00. Each license, or certificate thereof, or such other evidence of license as may be prescribed by the director, shall be so kept by the consumer as to be readily available for inspection.

No license shall be issued to any person except upon the payment of the full fee therefor, any statute or exemption to the contrary notwithstanding. No license shall be assignable or transferable, except as hereinafter provided, but in the case of death, bankruptcy, receivership, or incompetency of the licensee, or if for any other reason whatsoever the business of the licensee shall devolve upon another by operation of law, the director may, in his discretion, extend said license for a limited time to the executor, administrator, trustee, receiver, or person upon whom the same has devolved. A purchaser or assignee of a licensed wholesaler or licensed distributor, or any other person upon whom the business of a licensed wholesaler or licensed distributor shall devolve by operation of law, shall upon application to the director, be entitled to an assignment or transfer of the wholesale or distributor license for the balance of the existing license period upon payment of a transfer fee of $5.00 and subject to his qualification to be a licensed wholesaler or licensed distributor under the provisions of this act. The license issued for each vending machine for the sale of cigarettes may be transferred from machine to machine in the same ownership. No refund of the license fee shall be paid to any person upon the surrender or revocation of any license except a license fee paid or collected in error. But, upon payment of a $1.00 fee, there may be obtained (1) a duplicate license, or certificate thereof, in the event the original is lost, destroyed or defaced, and (2) an amended license, or certificate thereof, upon a change in the location of the place of business of any distributor or dealer.

i.The director shall require an applicant for a cigarette retail dealer license, including a license to operate a vending machine for the sale of cigarettes, to include on the application the address of the place of business where the cigarettes will be sold or the address where the vending machine will be located, as the case may be.

If the place of business or the vending machine is moved to a different address than that provided on the license application, the licensee shall notify the director within 30 days of the change of address.

L.1948, c.65, s.202; amended 1948, c.108, s.1; 1950, c.134, s.2; 1951, c.281, s.1; 1952, c.246, s.3; 1966, c.260, s.1; 1968, c.351, s.3; 1971, c.66; 1979, c.481, s.1; 1987, c.37, s.1; 1995, c.320, s.3; 1997, c.373; 2013, c.145, s.1.

54:40A-4.1 Sign required; violations, penalties.
2.Notwithstanding any other provision of law to the contrary, a person to whom a license is issued pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) shall, as a condition of the license, conspicuously post a legible sign at the point of display of the tobacco products and at the point of sale. The sign, which also shall be posted conspicuously on any licensed cigarette vending machine, shall be at least six inches by three inches in bold letters at least one-quarter inch high and shall read as follows:

"A person who sells or offers to sell a tobacco product to a person under 19 years of age shall pay a penalty of up to $1,000 and may be subject to a license suspension or revocation.

Proof of age may be required for purchase."

L.1987, c.423, s.2; amended 1995, c.304, s.2; 2005, c.384, s.6.



Section 54:40A-4.1 - Sign Required; Violations, Penalties.

54:40A-4.1 Sign required; violations, penalties.
2.Notwithstanding any other provision of law to the contrary, a person to whom a license is issued pursuant to P.L.1948, c.65 (C.54:40A-1 et seq.) shall, as a condition of the license, conspicuously post a legible sign at the point of display of the tobacco products and at the point of sale. The sign, which also shall be posted conspicuously on any licensed cigarette vending machine, shall be at least six inches by three inches in bold letters at least one-quarter inch high and shall read as follows:

"A person who sells or offers to sell a tobacco product to a person under 19 years of age shall pay a penalty of up to $1,000 and may be subject to a license suspension or revocation.

Proof of age may be required for purchase."

L.1987, c.423, s.2; amended 1995, c.304, s.2; 2005, c.384, s.6.



Section 54:40A-4.2 - Sale Of Single, Less Than Packs Of 20; Violations, Fine.

54:40A-4.2 Sale of single, less than packs of 20; violations, fine.
1. a. A person shall not sell, offer for sale, give away or deliver single cigarettes, as defined in section 102 of P.L.1948, c.65 (C.54:40A-2) or cigarettes in packs of less than 20 cigarettes from a vending machine or in a retail establishment.

b.A person who owns a vending machine that dispenses, sells, offers for sale, gives away or delivers single cigarettes or cigarettes in packs of less than 20 cigarettes shall be fined not less than $100 or more than $500 for each day that the vending machine is determined to be in violation of subsection a. of this section.

c.A person, either acting directly or indirectly through an agent, who, at retail, sells or offers for sale, gives away, delivers or otherwise furnishes to a person a single cigarette or cigarettes in packs of less than 20 cigarettes shall be fined $250 for a first offense and $500 for a second or subsequent offense.

L.2004,c.96,s.1.



Section 54:40A-4.3 - Enforcement Of Single, Less Than Packs Of 20 Sale Violations.

54:40A-4.3 Enforcement of single, less than packs of 20 sale violations.
2.A penalty imposed under this act shall be collected pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.), in a summary proceeding before the municipal court having jurisdiction. An official authorized by statute or ordinance to enforce the State or local health codes or a law enforcement officer having enforcement authority in that municipality may issue a summons for a violation of the provisions of this act, and may serve and execute all process with respect to the enforcement of this section consistent with the Rules of Court. A penalty recovered under the provisions of this subsection shall be recovered by and in the name of the State by the local health agency. The penalty shall be paid into the treasury of the municipality in which the violation occurred for the general uses of the municipality.

L.2004,c.96,s.2.



Section 54:40A-5 - Revocation Of License

54:40A-5. Revocation of license
The director may, upon notice and after hearing, suspend or revoke the license or all licenses issued to any person under this act who violates any of the provisions of this act, or who, after being issued a license becomes disqualified for licensure pursuant to this act or of any rule or regulation of the director, made pursuant thereto or if the licensee has ceased to act in the capacity for which the license was issued or for other good cause. No person whose license has been suspended or revoked shall sell cigarettes or permit cigarettes to be sold during the period of such suspension or revocation on the premises occupied by him or upon other premises controlled by him or others or in any other manner or form whatever. Nor shall any disciplinary proceeding or action be barred or abated by the expiration, transfer, surrender, continuance, renewal or extension of any license issued under the provisions of this act.

L.1948, c. 65, p. 157, s. 203. Amended by L.1950, c. 134, p. 263, s. 3; L.1952, c. 246, p. 818, s. 4; L.1979, c. 481, s. 2, eff. Feb. 28, 1980.



Section 54:40A-6 - License Required In Addition To Other License

54:40A-6. License required in addition to other license
Any license required by this act shall be in addition to any and all other licenses which may be required by law.

L.1948, c. 65, p. 158, s. 204.



Section 54:40A-7 - Reports Required; Penalty Required For Not Filing Reports.

54:40A-7 Reports required; penalty required for not filing reports.

205. Every licensed distributor shall file with the director on or before the twentieth day of each month, a report in such form as the director shall prescribe, which report shall disclose the number of cigarettes on hand by brand family, as defined pursuant to section 2 of P.L.2003, c.25 (C.52:4D-5), on the first and last days of the calendar month immediately preceding the month in which such report is required; together with the quantity, by brand family, of cigarettes purchased or sold during the report period, and such information concerning the amount of stamps purchased, used, and on hand during the report period; together with any other information for the report period that the director shall prescribe.

Every licensed manufacturer shall file with the director on or before the twentieth day of each month, a report in such form as the director shall prescribe, which report shall disclose the number of cigarettes sold, subject to the cigarette tax, for the calendar month immediately preceding the month in which such report is required; together with any other information for the report period that the director shall prescribe.

Every licensed manufacturer's representative, wholesale and retail dealer, upon notice from the director, shall file with the director a report in such form, and on such dates, as the director shall prescribe.

Every licensed consumer who has acquired cigarettes for use, storage or consumption subject to the tax shall, on or before the twentieth day of the month following receipt of such cigarettes, complete and file with the director, in such form as the director shall prescribe, a report showing the amount of cigarettes so received. Said report shall be accompanied by a remittance for the full amount of the tax due.

Any person, other than a licensed distributor, who transports unstamped cigarettes upon the public highways, roads, or streets of this State or who stores unstamped cigarettes in this State upon notice from the director, shall file with the director a report in such form, and on such dates, as the director shall prescribe.

Any person who shall fail to file any report on the day when it shall be due, shall forfeit as a penalty, an amount as provided in the State Uniform Tax Procedure Law, subtitle 9 of Title 54 of the Revised Statutes. The director, if satisfied that the failure to comply with any provision of this section was excusable, may remit the whole or any part of said penalty.

L.1948, c.65, s.205; amended 1963, c.32; 1968, c.351, s.4; 1975, c.177, s.34; 2013, c.145, s.2.



Section 54:40A-7.1 - Monthly Report Produced By Director.

54:40A-7.1 Monthly report produced by director.

3.The director shall produce a monthly report listing the quantity of cigarettes sold in this State by distributors, aggregated by manufacturer and by brand family as defined pursuant to section 2 of P.L.2003, c.25 (C.52:4D-5), during the month immediately preceding the monthly report, which shall be published on the website of the Division of Taxation in the Department of the Treasury on or before the 15th day of each month.

L.2013, c.145, s.3.



Section 54:40A-8 - Tax Imposed; Rate.

54:40A-8 Tax imposed; rate.

301. Tax imposed; rate. A tax is hereby imposed on the sale, use or possession for sale or use within this State of all cigarettes at the rate of $0.135 for each cigarette.

L.1948, c.65, s.301; amended 1956, c.10, s.1; 1960, c.158, s.1; 1962, c.75, s.1; 1963, c.45, s.1; 1966, c.105, s.1; 1968, c.51, s.1; 1972, c.24, s.1; 1982, c.40, s.1; 1985, c.261, s.1; 1985, c.341, s.1; 1990, c.39, ss.15,17; 1997, c.264, ss.1,2; 2002, c.33, ss.1,2; 2003, c.115, s.1; 2004, c.67, s.1; 2006, c.37, s.1; 2009, c.70, s.1.



Section 54:40A-9 - Sales To The State And Political Subdivisions Of The State

54:40A-9. Sales to the State and political subdivisions of the State
The taxes imposed by this act are hereby levied upon any sales of cigarettes made to the State Government or any department, institution, or agency thereof, and to the political subdivisions of this State, and their departments, institutions, and agencies.

L.1948, c. 65, p. 159, s. 302.



Section 54:40A-9.1 - Sales By Licensed Manufacturers To Licensed Distributors

54:40A-9.1. Sales by licensed manufacturers to licensed distributors
No tax imposed by this act shall be levied upon cigarettes in possession of licensed manufacturers prior to delivery to duly licensed distributors or on the sale of cigarettes made by licensed manufacturers to duly licensed distributors.

L.1968, c. 351, s. 11, eff. Nov. 18, 1968.



Section 54:40A-10 - Sales Exempt From Taxes

54:40A-10. Sales exempt from taxes
No tax imposed by this act shall be levied upon cigarettes or the sale of cigarettes which this State is prohibited from taxing under the Constitution or the statutes of the United States or where an authorized agent of the United States Veterans Administration purchases cigarettes from donations for free distribution to and for consumption by hospitalized veterans housed in State institutions.

L.1948, c. 65, p. 159, s. 303. Amended by L.1955, c. 18, p. 69, s. 1.



Section 54:40A-11 - Director To Provide Revenue Stamps.

54:40A-11 Director to provide revenue stamps.

401. a. Director to provide revenue stamps. The taxes imposed and levied by this act shall be paid through the use of stamps, except as provided in section 205 of P.L.1948, c.65 (C.54:40A-7) in the case of a licensed consumer.

b.The director shall secure stamps of such designs and denominations as the director shall prescribe, suitable to be affixed to packages, and provide for the sale thereof to licensed distributors.

c. (1) The director may implement a program requiring the affixation of counterfeit resistant tax stamps pursuant to this subsection beginning not later than the first day of the twelfth month next following the director's notice of the implementation of the program to all licensed distributors and other licensees under section 202 of P.L.1948, c.65 (C.54:40A-4). On and after the date of implementation of the program, no metering of evidence of tax payment in lieu of stamps, as otherwise allowed pursuant to section 407 of P.L.1948, c.65 (C.54:40A-17), shall be authorized; provided, however, that in the event that full implementation of the provisions of this act, including but not limited to the procurement of equipment or machinery, if any, necessary to ensure the integrity of the encrypted tax stamp program and the continuity of cigarette tax collections by the State, is not achieved on or before the first day of the twelfth month next following the director's notice of implementation, the director shall notify the Legislature and provide a full and complete report explaining the reason or reasons for the delay, and metering of evidence of tax payment in lieu of stamps, as otherwise permitted pursuant to section 407 of P.L.1948, c.65 (C.54:40A-17) shall continue to be authorized for an additional period not to exceed six months, as determined by the director.

(2)Stamps shall be counterfeit-resistant and encrypted to identify, at a minimum (a) the name and address of the distributor affixing the stamp; (b) the date the stamp was affixed to the cigarette package; and (c) the denominated value of the stamp. The stamp shall be readable and traceable from the point of stamp production to the point of sale and shall be readable by a scanner or similar device that may be utilized by the director or licensed cigarette distributor, wholesalers and retailers.

(3)The stamp shall be produced in a secure manner and shall incorporate such encryption, security, and counterfeit-resistant features as the director may prescribe.

(4)Distributors or other parties approved by the director shall acquire either by lease, lease-to-own or purchase, equipment or machinery, including equipment to affix stamps and equipment to read or scan information from stamps, that is approved by the director and necessary to carry out the requirements set forth in this section.

(5)The encrypted data collected from stamps shall be provided by distributors and retained by the State in a secure data collection, management and decision support system.

d.Only licensed distributors shall affix and cancel stamps and no distributor shall affix or cancel any stamp except at the tax rate in effect on the date of such affixing or cancellation; except that on the effective date of a tax rate increase imposed under this act, licensed distributors and wholesale dealers shall take a physical inventory of cigarettes on hand at the close of business prior to the date of the tax increase imposed under this act and must pay any additional tax for all cigarettes bearing stamps at the rate in effect prior to the tax increase. The director shall prescribe the method of collecting the additional tax. The director shall not authorize any person to sell revenue stamps except the director's duly constituted agents and assistants.

e.On sales of revenue stamps the director shall allow, as compensation for the services and expenses of the distributor in affixing and handling of such stamps, a discount of 1.80% of the face amount of any sale of 1,000 stamps or more; provided, that the distributor has complied with all the provisions of this act; and, provided, further, however, that the director shall be empowered to adjust such discount to provide equivalent compensation with respect to the face value of each 1,000 stamps or more. No discount shall be allowed on any sale of less than 1,000 stamps and stamps shall not be sold in blocks of less than 100 stamps.

L.1948, c.65, s.401; amended 1956, c.10, s.2; 1960, c.158, s.2; 1961, c.28, s.2; 1962, c.75, s.2; 1963, c.45, s.2; 1966, c.105, s.2; 1968, c.51, s.2; 1972, c.24, s.2; 1982, c.40, s.2; 1985, c.261, s.3; 1985, c.341, s.3; 1987, c.37, s.2; 1990, c.39, s.16; (2003, c.115, s.2; 2006, c.37, s.2 Notes); 2008, c.98, s.1.



Section 54:40A-11.1 - Cost Study

54:40A-11.1. Cost study
Within six months following the effective date of this 1987 amendatory and supplementary act and not less than every two years thereafter, the director shall conduct a study of the cost of stamping cigarettes in New Jersey. The results of each study shall be transmitted to the Governor and to the Legislature and may serve as the basis for any further modifications of the stamping discount, except insofar as the director is empowered to administratively adjust the discount pursuant to section 401 of P.L. 1948, c. 65 (C. 54:40A-11). Except for adjustments made by the director, no further modification of the stamping discount shall be permitted until the first cost study required by this section is completed.

In conducting this study, the licensed cigarette distributors of the State of New Jersey shall provide the director access to their books and records so that the director has all information necessary to accurately calculate the distributors' cost of stamping a unit of cigarettes. The distributors' projected cost shall also be considered for the purposes of this study.

L. 1987, c. 37, s. 3.



Section 54:40A-12 - Distributors Shall Not Sell Stamps; Exceptions

54:40A-12. Distributors shall not sell stamps; exceptions
Licensed distributors shall not sell, borrow, loan, buy or exchange unstamped cigarettes or stamps to, from or with other licensed distributors; exception cigarettes bearing the cigarette revenue stamps of other States.

L.1948, c. 65, p. 160, s. 402. Amended by L.1952, c. 246, p. 819, s. 5; L.1954, c. 225, p. 838, s. 1; L.1956, c. 10, p. 36, s. 3; L.1961, c. 28, p. 121, s. 3.



Section 54:40A-13 - Credit Sales Of Revenue Stamps

54:40A-13. Credit sales of revenue stamps
The director, in his discretion, may permit a licensed distributor to pay for revenue stamps within thirty days after the date of purchase; provided, a bond or an irrevocable letter of credit, issued by a State or federally chartered bank, that is satisfactory to the director in an amount not less than the sales price of such stamps shall have been filed with the director. The bond, conditioned to secure payment for such stamps, shall be executed by the licensed distributor, as principal, and by a corporation duly authorized to engage in business as a surety company in the State of New Jersey, as surety.

L.1948, c. 65, p. 160, s. 403. Amended by L.1948, c. 108, p. 567, 2; L.1983, c. 3, s. 1, eff. Jan. 17, 1983.



Section 54:40A-14 - Manner Of Affixing Stamps

54:40A-14. Manner of affixing stamps
The director shall regulate and prescribe the manner of affixing and canceling stamps.

L.1948, c. 65, p. 161, s. 404.



Section 54:40A-15 - Distributors To Affix Stamps.

54:40A-15 Distributors to affix stamps.
405. Distributors to affix stamps.
a.Unless stamps have been previously affixed, the stamps required by this act shall be affixed to packages of cigarettes and canceled by the licensed distributor within twenty-four hours of the receipt of all unstamped cigarettes, exclusive of Saturdays, Sundays and legal holidays, and prior to any and all deliveries except deliveries to points outside the State, deliveries by manufacturers to licensed distributors and those deliveries which this State is prohibited from taxing under the Constitution or the statutes of the United States.

b.Cigarette packages to which stamps shall not be affixed.

A distributor shall not affix a stamp to a package of cigarettes if the package:

(1)does not comply with all requirements imposed by or pursuant to federal law regarding warnings and other information on packages of cigarettes manufactured, packaged or imported for sale, distribution or use in the United States, including but not limited to the permanent imprinting on the primary packaging of such cigarettes of the package warning labels in the text and formats specified by subsections (a) and (b), respectively, of section 4 of the "Federal Cigarette Labeling and Advertising Act," Pub.L.89-92, 15 U.S.C. s.1333, and the rotation of such labels in accordance with the provisions of subsection (c) of that section;

(2)is labeled "For Export Only," "U.S. Tax Exempt," "For use Outside U.S.," or other wording indicating that the manufacturer did not intend that the product be sold in the United States;

(3)has been altered, through placement of a sticker on the package or other means, by adding or deleting wording, labels, or warnings described in paragraph (1) or paragraph (2) of this subsection;

(4)contains cigarettes with respect to which no list of ingredients used in their manufacture has been provided to the Secretary of Health and Human Services as required by subsection (a) of section 7 of Pub.L.89-92, 15 U.S.C. s.1335a;

(5)has been imported into the United States after January 1, 2000 in violation of 19 U.S.C. s.1681a or 26 U.S.C.s.5754; or

(6)in any way violates federal trademark or copyright laws.

L.1948,c.65,.s.405; amended 1950, c.134, s.4; 1952, c.246, s.6; 1999, c.328, s.1; 2001, c.396.



Section 54:40A-16 - Nonacceptance Of Unstamped, Illegally Stamped Cigarettes.

54:40A-16 Nonacceptance of unstamped, illegally stamped cigarettes.

406. Wholesale dealers and retail dealers shall not accept deliveries of unstamped or illegally stamped cigarettes.

Wholesale dealers and retail dealers shall not accept deliveries of unstamped or illegally stamped cigarettes. All packages of cigarettes shall be examined by wholesale and retail dealers immediately upon their receipt and they shall immediately return any and all unstamped and illegally stamped cigarettes to the vendor or consignor thereof or to a common carrier for return to such vendor or consignor. Unless substantial evidence to the contrary be shown, the possession of any unstamped or illegally stamped cigarettes by a wholesale or retail dealer shall be prima facie evidence that such cigarettes were possessed in violation of the provisions of this act. The director may, however, in the director's discretion and subject to such conditions as the director may prescribe, authorize wholesale dealers and retail dealers to acquire and have in their possession cigarettes bearing cigarette revenue stamps of other states, provided such cigarettes are intended for sale or other disposition in those states.

L.1948,c.65,s.406; amended 1952, c.246, s.7; 1954, c.225, s.2; 1999, c.328, s.2.



Section 54:40A-17 - Use Of Stamp Metering Machine.

54:40A-17 Use of stamp metering machine.

407. The director, if the director shall determine that it is practicable in any case to permit licensed distributors to impress on or attach to each package of cigarettes, evidence of tax payment, by means of a metering machine, in lieu of stamps, may, except as provided by paragraph (1) of subsection c. of section 401 of P.L.1948, c.65 (C.54:40A-11), authorize any licensed distributor to use any metering machine approved by the director, such machine to be sealed by the director before being used and used in accordance with rules and regulations prescribed by the director. Any licensed distributor authorized by the director to affix evidence of tax payment to packages of cigarettes by means of a metering machine shall either make a prepayment, allowing for the discount, if any, provided for herein and subject also to the same conditions as in the case of the sale of stamps, covering the amount of the tax for which the meter is set; or if prepayment is not made, subject to the same conditions as in the case of the consignment of stamps.

L.1948, c.65, s.407; amended 2008, c.98, s.2.



Section 54:40A-18 - Sale Of Stamps To Out-of-state Distributors

54:40A-18. Sale of stamps to out-of-State distributors
In case the director shall find that the collection of any tax imposed by this act would be facilitated thereby, he may authorize, under reasonable conditions, any person resident or located outside this State, engaged in the business of selling and shipping cigarettes into the State, upon complying with the requirements of the director, to affix or cause to be affixed on behalf of any purchaser of cigarettes who would otherwise be taxable therefor, the stamps required by this act, or may authorize the use of a machine by such persons as herein provided, except that the delivery of stamps or meterings to such persons shall be made upon a prepayment basis. Any such nonresident person shall be required to agree to submit his books, accounts, and records to reasonable examination, by the director or his duly authorized agent. Each such nonresident person, other than a foreign corporation which is authorized by law to transact business in this State shall, by a duly executed instrument filed in the office of the Secretary of State, constitute the Secretary of State his lawful attorney in fact upon whom any original process in any action or legal proceeding against such nonresident person may be served, and therein agree that any original process against him so served shall be of the same force and effect as if served on him within this State, and that the authority thereof shall continue in force irrevocably so long as any such nonresident person shall remain liable for any taxes, interest and penalties under this act. Service of process against any such nonresident person shall be made by leaving the process, with a fee of two dollars ($2.00) in the office of the Secretary of State. Upon the receipt of any such process the Secretary of State shall send forthwith by registered mail to such nonresident person a notice of such service and a copy of the process. Any nonresident person who shall comply with the provisions of this section may be licensed as a distributor.

L.1948, c. 65, p. 162, s. 408.



Section 54:40A-19 - Redemption And Refund Of Stamps

54:40A-19. Redemption and refund of stamps
The director shall redeem any unused or mutilated, but identifiable, stamps that any distributor or dealer may present for redemption, and refund therefor the face value of said stamps, less the discount allowed by the director at the time of the purchase of the stamps by said distributor or dealer. In the event any stamped cigarettes are shipped out of this State, or are sold to those agencies or instrumentalities which this State is prohibited from taxing under the Constitution or the statutes of the United States, by any distributor or dealer, a refund of the face value of said stamps, less the discount allowed by the director at the time of the purchase of the stamps by said distributor or dealer, shall be made upon the application of the distributor or dealer on forms prescribed by the director together with such evidence and proof of sale as the director shall require.

L.1948, c. 65, p. 163, s. 409. Amended by L.1957, c. 92, p. 179, s. 1.



Section 54:40A-20 - Power Of Director To Administer Act

54:40A-20. Power of director to administer act
The director is hereby authorized and empowered to administer and enforce the provisions of this act and in pursuance thereof to make and enforce such rules and regulations as he may deem necessary.

L.1948, c. 65, p. 163, s. 501.



Section 54:40A-21 - State Tax Uniform Procedure Law Applicable

54:40A-21. State Tax Uniform Procedure Law applicable
The provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., shall be applicable to the administration of this act.

Every person shall, by the acceptance of a license issued under this act, be deemed to have consented to the procedures set forth in the said State Tax Uniform Procedure Law and to the jurisdiction of the tax court.

L.1948, c. 65, p. 163, s. 502. Amended by L.1983, c. 36, s. 43, eff. Jan. 26, 1983.



Section 54:40A-22 - Power To Appoint Assistants; Special Agents; Powers

54:40A-22. Power to appoint assistants; special agents; powers
The director may, subject to the provisions of Title 11 of the Revised Statutes, as amended and supplemented, appoint a State supervisor to assist him in the administration of this act and such other assistants as he may deem necessary, and may establish, equip, and maintain one or more offices at such places in this State as he shall determine.

The director may appoint certain of such assistants as special agents to aid him in the enforcement of this act. Special agents shall carry credentials issued by the director identifying them in that capacity, are declared to be peace officers and are empowered to arrest without warrant any person who violates the provisions of this act in their presence. Special agents are empowered to seize and take possession of any counterfeit stamps, counterfeit impression devices or cigarettes which are unlawfully possessed and any vehicle, vessel, vending machine or other receptacle in which they are found which is subject to confiscation under this act.

L.1948, c. 65, p. 164, s. 503. Amended by L.1973, c. 198, s. 1, eff. July 31, 1973.



Section 54:40A-23 - Records To Be Kept By Taxpayer; Inventories

54:40A-23. Records to be kept by taxpayer; inventories
Every taxpayer shall keep complete and accurate records of all sales. The kind and form of such records may be prescribed by the director and all records shall be so kept as to be adequate to enable him to determine the tax liability. The director or any authorized assistant may, during reasonable business hours and without prior notice, make or cause to be made physical inventories and examinations of all cigarettes stamped or unstamped and records in the possession of any taxpayer. All such records shall be safely preserved for a period of 3 years in such a manner to insure their security and accessibility for inspection by the director, supervisor or any authorized assistant engaged in the administration of this act. The director may consent to the destruction of any such records at any time within said period.

L.1948, c. 65, p. 164, s. 504. Amended by L.1968, c. 351, s. 5, eff. Nov. 18, 1968.



Section 54:40A-24 - Penalties; Jurisdiction; Disposition; Costs; Expenses.

54:40A-24 Penalties; jurisdiction; disposition; costs; expenses.

601. a. Penalties. Any person who shall engage in any business or activity for which a license is required under the provisions of this act, without first having obtained a license to do so, or who, having had such a license, shall continue to engage in or conduct such business after any such license shall have been revoked, or during a suspension thereof, shall be liable to a penalty of not more than $1,000, which penalty shall be sued for, and shall be recoverable in the name of the director; and each day that any such business is so engaged in or conducted shall be deemed a separate offense.

b.Jurisdiction of court; proceedings. The Superior Court and every municipal court within their respective jurisdictions, and with respect to offenses occurring within the territorial jurisdiction of the court, shall have jurisdiction over proceedings to enforce and collect the penalty. The proceedings shall be brought by and in the name of the director. They shall be summary and in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). Process shall be either in the nature of a summons or warrant.

If judgment be rendered for the plaintiff, the court shall cause any defendant who refuses or fails to pay forthwith the amount of the judgment rendered against him and all the costs and charges incident thereto, to be committed to the county jail for such period as the court shall determine, not exceeding 60 days.

c.Penalty for further violations; recovery; proceedings in court. In case a person shall, after conviction of any violation of this act, be again convicted of violating the same provision thereof, he may be liable to a penalty for such further violation, in double the maximum penalty which might have been imposed on the first conviction, to be sued for and recovered in the manner above set forth. In case any defendant against whom judgment has been rendered for a money penalty under this subsection, shall fail or neglect to pay forthwith the amount of said penalty, the court shall commit him to jail for such number of days not exceeding 180 days, as the court shall determine.

d.Disposition of penalties. All penalties recovered for violations of this act shall be paid to the director and by him accounted for and paid to the State Treasurer as in the case of State taxes.

e.Costs; expenses. The costs recoverable in any such proceeding shall be recovered by the director in the event of judgment in his favor. If the judgment be for the defendant it shall be without costs against the director. All expenses incident to the recovery of any penalty pursuant to the provisions of this section shall be paid for as any other expense incident to the administration of this act.

L.1948, c.65, s.601; amended 1953, c.51, s.160; 1954, c.225, s.3; 1991, c.91, s.515; 2013, c.145, s.4.



Section 54:40A-24.1 - Penalty For Selling Cigarettes Not Of Employer's Manufacture.

54:40A-24.1 Penalty for selling cigarettes not of employer's manufacture.

10.Any manufacturer's representative, as defined in this act, who sells or exchanges cigarettes other than those of his employer's manufacture shall be liable to a penalty of not more than $1,000 for each separate offense.

L.1968, c.351, s.10; amended 2013, c.145, s.5.



Section 54:40A-25 - Possessing Cigarettes Not Bearing Required Revenue Stamps.

54:40A-25 Possessing cigarettes not bearing required revenue stamps.

602. Possessing cigarettes not bearing required revenue stamps.

Any wholesale dealer or retail dealer who violates the provisions of section four hundred six of this act, and any consumer who fails to report and remit the tax due as provided by section two hundred five of this act, shall be liable to a penalty of not more than $1,000 for each individual carton of unstamped or illegally stamped cigarettes in the dealer's possession, which penalty shall be sued for and recovered in the same manner as provided for the penalties imposed by section six hundred one of this act.

L.1948, c.65, s.602; amended 1951, c.281, s.2; 1999, c.328, s.3; 2011, c.80, s.3; 2013, c.145, s.6.



Section 54:40A-26 - Refusal Or Failure To Produce Records.

54:40A-26 Refusal or failure to produce records.

603. Any person engaged in the business of manufacturing, purchasing, selling, consigning, shipping, distributing, or transporting cigarettes, who shall refuse or fail to produce, on demand by the director or any designated assistant, invoices of all cigarettes purchased or received by him within three years prior to such demand, unless his inability to do so for reasons beyond his control shall be shown by satisfactory proof, shall be guilty of a disorderly persons offense and shall be fined $1,000.

L.1948, c.65, s.603; amended 1951, c.281, s.3; 2013, c.145, s.7.



Section 54:40A-27 - Interfering With Administration Of The Act.

54:40A-27 Interfering with administration of the act.

604. Any person who prevents or hinders the director or any designated assistant from making a cigarette inventory, examination and full inspection of any place where cigarettes are sold or stored, or prevents or hinders the inspection of invoices, books, records, or papers required to be kept, shall be guilty of a disorderly persons offense and shall be fined $1,000.

L.1948, c.65, s.604; amended 1951, c.281, s.4; 1968, c.351, s.6; 2013, c.145, s.8.



Section 54:40A-28 - Sale Of Cigarettes Without Required Stamp, Violations.

54:40A-28 Sale of cigarettes without required stamp, violations.

605. Any person who sells cigarettes without the stamp or stamps required by this act being affixed thereto or cigarettes stamped in violation of subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15) shall be guilty of a crime of the third degree.

L.1948, c.65, s.605; amended 1952, c.246, s.8; 1977, c.188, s.1; 1999, c.328, s.4; 2013, c.145, s.9.



Section 54:40A-28.1 - Possession Of Cigarettes Without Proper Stamp, Violations.

54:40A-28.1 Possession of cigarettes without proper stamp, violations.

2.Any person, other than a licensee permitted under this act to possess any unstamped cigarettes, who possesses 2,000 but fewer than 20,000 cigarettes without the stamp or stamps required by this act being affixed thereto or stamped in violation of subsection b. of section 405 shall be guilty of a crime of the fourth degree; and any such person who possesses 20,000 or more cigarettes without the stamp or stamps required by this act being affixed thereto or stamped in violation of subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15) shall be guilty of a crime of the third degree.

L.1977, c.188, s.2; amended 1999, c.328, s.5; 2013, c.145, s.10.



Section 54:40A-29 - Forging Or Counterfeiting Revenue Stamps

54:40A-29. Forging or counterfeiting revenue stamps
Forging or counterfeiting revenue stamps

a. Any person who falsely or fraudulently makes, forges, alters, or counterfeits, or causes or procures to be falsely or fraudulently made, forged, altered, or counterfeited, any stamps prepared or prescribed by the director under the authority of this act, or who knowingly and willfully utters, publishes, passes, or tenders as true, any such false, altered, forged or counterfeited stamp, or uses any stamp provided for and required by this act, which has already once been used, for the purpose of evading the tax hereby imposed, shall be guilty of a crime of the third degree.

b. Any person who secures, manufactures, or causes to be secured or manufactured, or has in his possession any stamp or any counterfeit impression device not prescribed or authorized by the director under the authority of this act, shall be guilty of a crime of the third degree and such fact shall be prima facie evidence that such person has counterfeited stamps.

c. Any person who has in his possession packages of cigarettes in a quantity equal to or greater than 2,000 cigarettes to which are affixed counterfeit stamps or impressions shall be guilty of a crime of the third degree.

Possession of such packages or cigarettes shall be deemed sufficient evidence to authorize conviction, unless the accused shall show to the satisfaction of the court (1) that when he bought the cigarettes he knew or made inquiries sufficient to satisfy a reasonable man, that the seller was in a regular and established business for dealing in cigarettes and was so licensed and (2) that the amount paid by him for the cigarettes represented its fair and reasonable value and that he received an invoice for the same.

d. (Deleted by amendment, P.L. 1987, c. 76.)

L. 1948, c. 65, s. 606; amended by L. 1950, c. 134, s. 5; 1968, c. 351, s. 7; 1987, c. 76, s. 41.



Section 54:40A-29.1 - Offenses Involving Counterfeit Cigarettes.

54:40A-29.1 Offenses involving counterfeit cigarettes.



Section 54:40A-30 - Unstamped Cigarettes Subject To Confiscation.

54:40A-30 Unstamped cigarettes subject to confiscation.

607. Unstamped cigarettes subject to confiscation.

a.All cigarettes, subject to the tax imposed by this act, to which stamps have not been affixed, as required by this act, and all cigarettes stamped in violation of subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15) found in any place in this State are declared to be prima facie contraband goods and may be seized by the director, the director's agents or employees, or by any peace officer of this State, when directed by the director so to do, without a warrant.

b.The director may upon satisfactory proof direct the return of any unstamped confiscated cigarettes when the director shall have reason to believe that the owner thereof has not willfully or intentionally evaded any tax imposed by this act. Any purchaser of such cigarettes shall be required to affix stamps as required by this act.

c. (1) Except as otherwise provided in this section, the director shall destroy any seized unstamped cigarettes or cigarettes that have been stamped in violation of subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15). The director may, prior to the destruction of such cigarettes, permit the true holder of the trademark rights in the cigarette brand to inspect the cigarettes, in order to assist the director in any investigation regarding such cigarettes.

(2)As an alternative to destruction, the director may resell such cigarettes to the manufacturer of those cigarettes, but such cigarettes shall be resold only for export or destruction.

(3)Notwithstanding the provisions of paragraph (1) of this subsection, the director may authorize the use for law enforcement purposes of cigarettes forfeited in accordance with this section.

d.The seizure and sale of any unstamped or illegally stamped cigarettes or any other contraband cigarettes under the provisions of this section shall not relieve any person from a fine, imprisonment or other penalty for violation of any of the provisions of this act. The director, the director's agents, employees, and any peace officer of this State, when directed so to do, shall not in any way be responsible in any court for the seizure or the confiscation of any unstamped or illegally stamped packages of cigarettes or any other contraband cigarettes.

L.1948, c.65, s.607; amended 1999, c.328, s.6; 2011, c.80, s.2.



Section 54:40A-32 - Records; Possession And Transportation Of Unstamped Cigarettes; Seizure And Confiscation Of Vessel Or Vehicles.

54:40A-32 Records; possession and transportation of unstamped cigarettes; seizure and confiscation of vessel or vehicles.

609. Records; possession and transportation of unstamped cigarettes; seizure and confiscation of vessel or vehicles. Every person who shall transport cigarettes not stamped as required by this act or stamped in violation of subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15) upon the public highways, waterways, roads or streets of this State shall have in his actual possession invoices or delivery tickets for such cigarettes which shall show the true name and complete and exact address of the consignor or seller, the true name and complete and exact address of the consignee or purchaser, the quantity and brands of the cigarettes transported and in addition shall show separately the true name and complete and exact address of the person who has or shall assume the payment of the New Jersey State tax or the tax, if any, of the State or foreign country at the point of ultimate destination, provided that any common carrier which has issued a bill of lading for a shipment of cigarettes and is without notice to itself or to any of its agents or employees that said cigarettes are not stamped as required by this act shall be deemed to have complied with this act and the vehicle or vessel in which said cigarettes are being transported shall not be subject to confiscation hereunder. In the absence of such invoices, delivery tickets or bills of lading, as the case may be, the cigarettes so transported, the vehicle, or vessel in which the cigarettes are being transported and any paraphernalia or devices used in connection with the unstamped cigarettes or cigarettes stamped in violation of subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15), are declared to be contraband goods and may be seized by the director, his agents or employees or by any peace officer of the State when directed by the director, his agents or employees so to do, without a warrant. The director shall immediately thereafter institute a proceeding for the confiscation thereof in the Superior Court or the municipal court within the jurisdiction of which the seizure is made. The owner or any person having a security interest in any such vehicle may secure release of the same by depositing with the clerk of the court, in which such proceeding is pending, a bond with good and sufficient sureties in an amount to be fixed by the court, conditioned upon the return of said vehicle to the director upon demand after completion of said proceeding. The court may proceed in a summary manner and may direct confiscation to the director; provided, however, anything to the contrary notwithstanding, that the owner or any person claiming to be the holder of a mortgage, conditional sales contract or other security interest in any vehicle or vessel, the disposition of which is provided for above, may present his petition so alleging and be heard, and in the event it appears to the court that the property was unlawfully used by a person other than the owner or such claimant, and if such owner or claimant acquired ownership or his security interest in good faith and without knowledge that the vehicle or vessel was going to be so used, the court shall either waive forfeiture in favor of such owner or claimant and order the vehicle or vessel returned or delivered to such owner or claimant, or if it is found that the value thereof exceeds the amount of the claim, the court shall order payment of the amount of the claim out of the proceeds of the sale. Every transporter who violates the provisions of this act shall be guilty of a crime of the fourth degree, and shall, in addition to such penalties as may be imposed therefor, be liable to a penalty equal to double the amount of tax due on any unstamped cigarettes transported by him, which penalty shall be sued for and recovered in the same manner as provided for the penalties imposed by section 601 of the act to which this act is amendatory (C.54:40A-24).

L.1948, c.65, s.609; amended 1951, c.281, s.6; 1952, c.246, s.9; 1954, c.225, s.4; 1957, c.214, s.2; 1966, c.176; 1966, c.312; 1968, c.351, s.8; 1981, c.361, s.1; 1991, c.91, s.516;1999, c.328, s.9; 2013, c.145, s.11.



Section 54:40A-32.1 - Cigarette Vending Machines, Certain Circumstances, Seized, Sealed.

54:40A-32.1 Cigarette vending machines, certain circumstances, seized, sealed.

9.Any cigarette vending machine not bearing a proper license or identification, or which is found to contain unstamped packages of cigarettes, or cigarettes bearing counterfeit impressions, or cigarettes stamped in violation of subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15), may be seized or sealed by the director, the director's agents or employees or by any peace officer of this State, when directed by the director so to do. If the owner or the owner's agent destroys or removes said seal, that individual may, upon conviction, be subject to a penalty of not more than $1,000. Any vending machine containing unstamped or counterfeit stamped cigarettes may be declared forfeited to the director.

L.1968, c.351, s.9; amended 1999, c.328, s.7; 2013, c.145, s.12.



Section 54:40A-37 - Proceeds Of The Collection Of Taxes And License Fees To Be Paid To State Treasurer

54:40A-37. Proceeds of the collection of taxes and license fees to be paid to State Treasurer
All taxes, fees, penalties and interest received or collected by the director, pursuant to the provisions of this act, shall be paid to the State Treasurer.

L.1948, c. 65, p. 171, s. 701.



Section 54:40A-37.1 - Cancer Research Fund

54:40A-37.1. Cancer Research Fund
The sum of $1,000,000.00 of the tax collected pursuant to section 301 of P.L.1948, c.65 (C.54:40A-8), shall be deposited by the State Treasurer in a special account to be known as the Cancer Research Fund, except that for Fiscal Year 1983 only $500,000.00 shall be deposited in that account. Moneys in the Cancer Research Fund shall be annually appropriated toward the funding of the New Jersey State Commission on Cancer Research established pursuant to P.L.1983, c.6 (C.52:9U-1 et seq.), or to projects authorized and approved by the commission.

L.1982,c.40,s.5; amended 1990,c.39,s.18.



Section 54:40A-38 - Appropriation For Enforcement Of Act

54:40A-38. Appropriation for enforcement of act
The sum of two hundred thirty thousand dollars ($230,000.00) is hereby appropriated for the purpose of carrying out the provisions of this act, and said sum shall be subject to disbursements from the date of approval of this act.

L.1948, c. 65, p. 171, s. 702.



Section 54:40A-39 - Appropriation For Refund Claims

54:40A-39. Appropriation for refund claims
For the period beginning July first, one thousand nine hundred and forty-eight, and ending June thirtieth, one thousand nine hundred and forty-nine, there is hereby appropriated the amount necessary to pay all claims for refund of taxes and license fees authorized by this act and upon the certification of the director, the Commissioner of Taxation and Finance is authorized and it shall be his duty to withdraw from the State fund so much as shall be necessary to pay such claims, and the State Treasurer shall pay such claims on receipt of warrants of the Commissioner of Taxation and Finance.

L.1948, c. 65, p. 171, s. 703.



Section 54:40A-40 - Powers Of Director Upon Approval Of Act

54:40A-40. Powers of director upon approval of act
Immediately upon approval of this act the director shall take such action and make all necessary provisions to put said act into full operation on its effective date, and in so doing he may incur obligations and enter into contracts, within the limits of the appropriation herein provided, issue licenses, sell stamps and promulgate such rules and regulations as herein required.

L.1948, c. 65, p. 171, s. 704.



Section 54:40A-41 - Constitutionality

54:40A-41. Constitutionality
The provisions of this act shall be severable and if for any reason any section or any provision hereof shall be determined to be unconstitutional or invalid, the same shall not be held to affect any other section or provision thereof.

L.1948, c. 65, p. 172, s. 705.



Section 54:40A-42 - Repealer

54:40A-42. Repealer
All acts and parts of acts inconsistent with the provisions of this act are hereby repealed; provided, however, that nothing contained herein shall be construed to repeal the provisions of "An act authorizing any city of the fourth class by ordinance, subject to referendum, to impose, in the municipality, certain retail sales and services taxes and providing for the collection thereof," filed April nineteenth, one thousand nine hundred and forty-seven (P.L.1947, c. 71), or of any ordinance adopted under the authority of said chapter seventy-one of the laws of one thousand nine hundred and forty-seven.

L.1948, c. 65, p. 172, s. 706. Amended by L.1948, c. 108, p. 567, s. 3.



Section 54:40A-43 - Effective Date

54:40A-43. Effective date
This act shall take effect on the first day of July, one thousand nine hundred and forty-eight.

L.1948, c. 65, p. 172, s. 707.



Section 54:40A-44 - Advertisements; Penalties Therefor.

54:40A-44 Advertisements; penalties therefor.

6.No radio or television broadcast originating in this State, or newspaper, or other publication published in this State, shall accept an advertisement from any out-of-State cigarette dealer for the sale of cigarettes by mail or express, unless there is included in said advertisement the following words: "Before any person may receive cigarettes in New Jersey by mail or express, a license for that purpose must be obtained from the Division of Taxation, New Jersey Department of the Treasury."

Any person who violates these provisions, upon conviction thereof, shall be fined not more than $1,000 for each individual offense.

L.1950, c.134, s.6; amended 2013, c.145, s.13.



Section 54:40A-45 - Tobacco Industry Advisory Council; Membership; Report

54:40A-45. Tobacco industry advisory council; membership; report
To advise and consult with the director and the supervisor in the administration and enforcement of the Cigarette Tax Act and the Unfair Cigarette Sales Act of 1952, there is established in the Cigarette Tax Bureau a tobacco industry advisory council to consist of 7 citizens to be appointed by the Governor for terms of 3 years and until the appointment of their successors.

The members of the council shall be holders of, or officers of corporations holding, cigarette distributor, wholesale dealer or retail licenses issued by the State; or representatives of such licensees. The members of the council shall serve without compensation. The council shall organize annually by selection of a chairman from among its members.

The council shall report to the Governor and to the director and supervisor at such times as it shall deem appropriate concerning the administration and enforcement of the Cigarette Tax Act and the Unfair Cigarette Sales Act.

L.1968, c. 351, s. 12, eff. Nov. 18, 1968.



Section 54:40A-46 - Short Title.

54:40A-46 Short title.

1.This act shall be known and may be cited as the "Cigarette Sales Act."

L.2005,c.85,s.1.



Section 54:40A-47 - Findings, Declarations Relative To Out-of-state Cigarette Sales.

54:40A-47 Findings, declarations relative to out-of-State cigarette sales.

2.The Legislature hereby finds and declares that:

a.Currently, the federal Jenkins Act, 15 U.S.C. s.375 et seq., requires any person that sells or transfers in interstate commerce cigarettes into a state that taxes the sale or use of cigarettes to file certain information with the tobacco tax administrator of that state; and

b.According to the U.S. General Accounting Office, the Jenkins Act is rarely enforced by the federal government and is currently unenforceable by the states; and

c.As the sales of cigarettes to residents of this State by out-of-State sellers increase and the difficulties associated with the collection of sales and use taxes continue, there will be a steady erosion of the sales and use tax revenues that this State is able to collect;

d.It is, therefore, the purpose of this act to facilitate the collection of all applicable sales and use taxes on cigarettes sold to residents of this State and to enforce the Jenkins Act.

L.2005,c.85,s.2.



Section 54:40A-48 - "Face-to-face Sale" Defined.

54:40A-48 "Face-to-face sale" defined.

3.As used in this act, face-to-face sale'' means a sale in which the purchaser is in the physical presence of the seller or the seller's employee or agent at the time of the sale. A "face-to-face sale" does not include any transaction conducted by mail order, the Internet, telephone, or any other anonymous transaction method in which the buyer is not in the seller's physical presence or the physical presence of the seller's employee or agent at the time of the sale.

L.2005,c.85,s.3.



Section 54:40A-49 - Conditions For Non-face-to-face Sale Of Cigarettes.

54:40A-49 Conditions for non-face-to-face sale of cigarettes.
4.A person shall not engage in a retail sale of cigarettes in this State unless the sale is a face-to-face sale, except that a person may engage in a non-face-to-face sale of cigarettes to a person in this State if the following conditions are met:

a.The seller has fully complied with all of the requirements of the Jenkins Act, 15 U.S.C. s.375 et seq., for shipments to this State;

b.The seller has verified payment of, paid, or collected all applicable State taxes, including the cigarette taxes imposed by the "Cigarette Tax Act," P.L.1948, c.65 (C.54:40A-1 et seq.) and the sales or use taxes imposed by the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), due on the cigarettes; and

c.The seller has, before mailing or shipping the cigarettes:

(1)obtained from the purchaser reliable confirmation that the purchaser is at least 19 years old and a statement by the purchaser under penalty of perjury certifying the purchaser's date of birth and address;

(2)made good faith effort to verify the information contained in the certification provided by the purchaser against a commercially available database or has obtained a photocopy or other image of a government-issued identification bearing the purchaser's image and stating the date of birth or age of the purchaser;

(3)received payment for the sale from the prospective purchaser by a credit or debit card that has been issued in the purchaser's name or by check; and

(4)verified that a credit or debit card used for payment has been issued in the purchaser's name, and the address to which the cigarettes are being shipped matches the credit or debit card company's address for the cardholder.

Sellers taking an order for a non-face-to-face sale may request that prospective purchasers provide their e-mail addresses.

L.2005,c.85,s.4; amended 2005, c.384, s.7.



Section 54:40A-50 - Additional Penalties, Schedule.

54:40A-50 Additional penalties, schedule.

5.In addition to any other remedies provided by law, the Director of the Division of Taxation in the Department of the Treasury shall assess penalties for violations of this act in accordance with the following schedule:

a.a penalty of not less than $2,000 and not more than $4,000 for the first violation;

b.a penalty of not less than $5,000 and not more than $7,000 for the second violation within a five-year period;

c.a penalty of not less than $8,000 and not more than $10,000 for the third violation within a five-year period;

d.a penalty of not less than $11,000 and not more than $13,000 for a fourth violation within a five-year period; and

e.a penalty of $20,000 for a fifth or subsequent violation within a five-year period.

L.2005, c.85, s.5; amended 2013, c.145, s.14.



Section 54:40A-51 - Annual Report.

54:40A-51 Annual report.

6.The Director of the Division of Taxation in the Department of the Treasury shall provide the Speaker of the General Assembly, the Senate President, and the chairpersons of the Assembly Appropriations Committee and the Senate Budget Committee, or the successor committees, an annual report regarding all actions taken to comply with and enforce this act.

L.2005,c.85,s.6.



Section 54:40A-52 - Vending Machine Sales Unaffected.

54:40A-52 Vending machine sales unaffected.

7.This act shall not prohibit any lawful sale of a tobacco product that occurs by means of a vending machine.

L.2005,c.85,s.7.



Section 54:40A-53 - Other Laws Applicable.

54:40A-53 Other laws applicable.

8.Nothing in this act shall relieve the seller of cigarettes from any other applicable requirement of law relating to the sale of cigarettes.

L.2005,c.85,s.8.



Section 54:40A-54 - Short Title.

54:40A-54 Short title.

1.This act shall be known and may be cited as the "The Reduced Cigarette Ignition Propensity and Firefighter Protection Act."

L.2007, c.86, s.1.



Section 54:40A-55 - Findings, Declarations Relative To Reduced Cigarette Ignition Propensity.

54:40A-55 Findings, declarations relative to reduced cigarette ignition propensity.

2.The Legislature finds and declares that:

a.Cigarettes are the leading cause of fire deaths in this State and the nation;

b.Each year in the United States, 1,000 persons are killed due to cigarette fires and 3,000 are injured in fires ignited by cigarettes, while in this State 1,885 residential fires and 19 fatalities were attributable to cigarettes in 2004 and 2005;

c.A high proportion of the victims of cigarette fires are non-smokers, including senior citizens and young children;

d.Cigarette-caused fires result in billions of dollars of property losses and damage in the United States and millions of dollars in this State;

e.Cigarette fires unnecessarily jeopardize firefighters and result in avoidable emergency response costs for municipalities;

f.In 2004, New York State implemented a cigarette fire safety regulation requiring cigarettes sold in that state to meet a fire safety performance standard; in 2005, Vermont and California enacted cigarette fire safety laws directly incorporating New York's regulation into statute; and, in 2006, Illinois, New Hampshire , and Massachusetts joined these states in enacting such laws;

g.In 2005, Canada implemented the New York State fire safety standard, becoming the first nation to have a cigarette fire safety standard;

h.New York State's cigarette fire safety standard is based upon decades of research by the National Institute of Standards and Technology, Congressional research groups and private industry;

i.This cigarette fire safety standard minimizes costs to the State and minimally burdens cigarette manufacturers, distributors and retail sellers, and, therefore, should become law in this State; and

j.It is therefore fitting and proper for this State to adopt the cigarette fire safety standard that is in effect in New York State to reduce the likelihood that cigarettes will cause fires and result in deaths, injuries and property damage.

L.2007, c.86, s.2.



Section 54:40A-56 - Definitions Relative To Reduced Cigarette Ignition Propensity.

54:40A-56 Definitions relative to reduced cigarette ignition propensity.

3.For the purposes of this act:

"Agent" shall mean any person authorized by the State to purchase and affix tax stamps on packages of cigarettes.

"Cigarette" shall mean any roll for smoking whether made wholly or in part of tobacco or any other substance, irrespective of size or shape and whether the tobacco or substance is flavored, adulterated or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material except tobacco.

"Director" shall mean the Director of the Division of Fire Safety in the Department of Community Affairs.

"Manufacturer" shall mean:

a.any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this State, including cigarettes intended to be sold in the United States through an importer; or

b.the first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

c.any entity that becomes a successor of an entity described in subsection a. or b.

"Quality control and quality assurance program" shall mean the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values stated in paragraph (6) of subsection a. of section 4 of this act for all test trials used to certify cigarettes in accordance with this act.

"Repeatability" shall mean the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.

"Retail dealer" shall mean any person other than a manufacturer or wholesale dealer engaged in selling cigarettes or tobacco products.

"Sale" shall mean any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any such agreement. In addition to cash and credit sales, the giving of cigarettes as samples, prizes or gifts, and the exchanging of cigarettes for any consideration other than money are considered sales.

"Sell" shall mean to sell, or to offer or agree to do the same.

"Wholesale dealer" shall mean any person who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and any person who owns, operates or maintains one or more cigarette or tobacco product vending machines in, at or upon premises owned or occupied by any other person.

L.2007, c.86, s.3.



Section 54:40A-57 - Testing, Certification Required For Sale Of Cigarettes; Exceptions.

54:40A-57 Testing, certification required for sale of cigarettes; exceptions.

4. a. Except as provided in subsection g. of this section, no cigarettes may be sold or offered for sale in this State or offered for sale or sold to persons located in this State unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the director in accordance with section 5 of this act , and the cigarettes have been marked in accordance with section 6 of this act.

(1)Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials ("ASTM") standard E2187-04 "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(2)Testing shall be conducted on 10 layers of filter paper.

(3)No more than 25 percent of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4)The performance standard required by this section shall only be applied to a complete test trial.

(5)Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to Standard ISO/IEC 17025 of the International Organization for Standardization, or other comparable accreditation standard required by the director.

(6)Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure to determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

(7)This section does not require additional testing if cigarettes are tested consistent with this act for any other purpose.

(8)Testing performed or sponsored by the director to determine a cigarette's compliance with the performance standard required in this section shall be conducted in accordance with this section.

b.Each cigarette listed in a certification submitted pursuant to section 5 of this act that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column, or 10 millimeters from the labeled end of the tobacco column for a non-filtered cigarette.

c.A manufacturer of a cigarette that the director determines cannot be tested in accordance with the test method prescribed in subsection a. of this section shall propose a test method and performance standard for the cigarette to the director. Upon approval of the proposed test method and a determination by the director that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subsection a. of this section, the manufacturer may employ the test method and performance standard to certify the cigarette pursuant to section 5 of this act. If the director determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that is the same as those contained in this act, and the director finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the director shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this State, unless the director demonstrates a reasonable basis why the alternative test should not be accepted under this act. All other applicable requirements of this section shall apply to the manufacturer.

d.Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the director and the Attorney General upon written request. Any manufacturer who fails to make copies of these reports available within sixty days of receiving a written request shall be subject to a civil penalty not to exceed $10,000 for each day after the sixtieth day that the manufacturer does not make such copies available.

e.The director may adopt a subsequent ASTM Standard Test Method for measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in subsection a. of this section.

f.The director shall review the effectiveness of this section and report, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), every three years to the Legislature his findings and, if appropriate, recommendations for legislation to improve the effectiveness of this section. The report and legislative recommendations shall be submitted no later than June 30th of each three-year period.

g.The requirements of subsection a. of this section shall not prohibit wholesale or retail dealers from selling their existing inventory of cigarettes on or after the effective date of this act if the wholesale or retailer dealer can establish that State tax stamps were affixed to the cigarettes prior to the effective date, and if the wholesale or retailer dealer can establish that the inventory was purchased prior to the effective date in comparable quantity to the inventory purchased during the same period of the prior year.

h.This act shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes.

L.2007, c.86, s.4.



Section 54:40A-58 - Certification Submitted To Director By Manufacturer; "Reduced Cigarette Ignition Propensity And Firefighter Protection Act Enforcement Fund."

54:40A-58 Certification submitted to director by manufacturer; "Reduced Cigarette Ignition Propensity and Firefighter Protection Act Enforcement Fund."


5. a. Each manufacturer shall submit to the director a written certification attesting that:

(1)Each cigarette listed in the certification has been tested in accordance with section 4 of this act; and

(2)Each cigarette listed in the certification meets the performance standard set forth under section 4 of this act.

b.Each cigarette listed in the certification shall be described with the following information:

(1)brand, or trade name on the package;

(2)style, such as light or ultra light;

(3)length in millimeters;

(4)circumference in millimeters;

(5)flavor, such as menthol or chocolate, if applicable;

(6)filter or non-filter;

(7)package description, such as soft pack or box;

(8)marking approved in accordance with section 6 of this act;

(9)the name, address, and telephone number of the laboratory, if different than the manufacturer, that conducted the test; and

(10) the date that the testing occurred.

c.The certifications shall be made available to the Attorney General for purposes consistent with this act and the Division of Taxation in the Department of the Treasury for the purposes of ensuring compliance with this section.

d.Each cigarette certified under this section shall be re-certified every three years.

e.For each cigarette listed in a certification, a manufacturer shall pay to the director a $250 fee. The director is authorized to annually adjust this fee to ensure it defrays the actual costs of the processing, testing, enforcement and oversight activities required by this act.

f.There is established in the State Treasury a separate, nonlapsing fund to be known as the "Reduced Cigarette Ignition Propensity and Firefighter Protection Act Enforcement Fund." The fund shall consist of all certification fees submitted by manufacturers, and shall, in addition to any other monies made available for such purpose, be available to the Division of Fire Safety for use solely to support processing, testing, enforcement and oversight activities under the act.

g.If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this act, that cigarette shall not be sold or offered for sale in this State until the manufacturer retests the cigarette in accordance with the testing standards set forth in section 4 of this act and maintains records of that retesting as required by section 4 of this act. An altered cigarette which does not meet the performance standard set forth in section 4 of this act shall not be sold in this State.

L.2007, c.86, s.5.



Section 54:40A-59 - Marking Of Cigarettes As Certified.

54:40A-59 Marking of cigarettes as certified.

6. a. Cigarettes that are certified by a manufacturer in accordance with section 5 of this act shall be marked to indicate compliance with the requirements of section 4 of this act. The marking shall be in eight point font type or larger and consist of:

(1)modification of the product UPC Code to indicate a visible mark printed at or around the area of the UPC Code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed or printed in conjunction with the UPC; or

(2)any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or

(3)printed, stamped, engraved or embossed text that indicates that the cigarettes meet the standards of this section.

b.A manufacturer shall use only one marking, and shall apply this marking uniformly for all packages, including, but not limited to packs, cartons, and cases, and brands marketed by that manufacturer.

c.The director shall be notified as to the marking that is selected.

d.Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the director for approval. Upon receipt of the request, the director shall approve or disapprove the marking offered, except that the director shall approve any marking in use and approved for sale in New York State pursuant to the New York Fire Safety Standards for Cigarettes. Proposed markings shall be deemed approved if the director fails to act within 10 business days of receiving a request for approval.

e.No manufacturer shall modify its approved marking unless the modification has been approved by the director in accordance with this section.

f.Manufacturers certifying cigarettes in accordance with section 5 of this act shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes, and shall also provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this section for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the director, the Director of the Division of Taxation, the Attorney General, their employees, or other law enforcement personnel to inspect markings of cigarette packaging marked in accordance with this section.

L.2007, c.86, s.6.



Section 54:40A-60 - Violations, Penalties.

54:40A-60 Violations, penalties.

7. a. A manufacturer, wholesale dealer, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of section 4 of this act, for a first offense shall be liable to a civil penalty not to exceed $10,000 per each sale of such cigarettes, and for a subsequent offense shall be liable to a civil penalty not to exceed $25,000 per each such sale of cigarettes provided that in no case shall the penalty against any such person or entity exceed $100,000 during a thirty-day period.

b.A retail dealer who knowingly sells cigarettes in violation of section 4 of this act shall:

(1)for a first offense be liable to a civil penalty not to exceed $500, and for a subsequent offense be liable to a civil penalty not to exceed $2,000, per each such sale or offer for sale of cigarettes, if the total number of cigarettes sold or offered for sale in such sale does not exceed 1,000 cigarettes; or

(2)for a first offense be liable to a civil penalty not to exceed $1,000, and for a subsequent offense be liable to a civil penalty not to exceed $5,000 per each such sale or offer for sale of such cigarettes, if the total number of cigarettes sold or offered for sale in such sale exceeds 1,000 cigarettes, provided that this penalty against any retail dealer shall not exceed $25,000 during a thirty-day period.

c.In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to section 5 of this act shall, for a first offense, be liable to a civil penalty of at least $75,000, and for a subsequent offense a civil penalty not to exceed $250,000 for each such false certification.

d.Any person violating any other provision in this section shall be liable to a civil penalty for a first offense not to exceed $1,000, and for a subsequent offense liable to a civil penalty not to exceed $5,000 for each such violation.

e.Any cigarettes that have been sold or offered for sale that do not comply with the safety standard required by section 4 of this act shall be subject to forfeiture under the provisions of N.J.S.2C:64-1 et seq.; provided, however, that prior to the destruction of any cigarette seized pursuant to these provisions, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

f.In addition to any other remedy provided by law, the director or Attorney General may file an action in Superior Court for a violation of this act, including petitioning for injunctive relief or to recover any costs or damages suffered by the State because of a violation of this section, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this section or of rules or regulations adopted under this section constitutes a separate civil violation for which the director may obtain relief.

L.2007, c.86, s.7.



Section 54:40A-61 - Rules, Regulations.

54:40A-61 Rules, regulations.

8. a. The director may promulgate rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

b.The Director of the Division of Taxation in the Department of the Treasury, in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers as authorized under the "Cigarette Tax Act," P.L.1948, c.65 (C.54:40A-1 et seq.), may inspect such cigarettes to determine if the cigarettes are marked as required by section 6 of this act. If the cigarettes are not marked as required, the Director of Taxation shall notify the director, notwithstanding the provisions of R.S.54:50-8.

L.2007, c.86, s.8.



Section 54:40A-62 - Procedures For Enforcement.

54:40A-62 Procedures for enforcement.

9.To enforce the provisions of this act, the Attorney General and the director are hereby authorized to examine the books, papers, invoices and other records of any person in possession, control or occupancy of any premises where cigarettes are placed, stored, sold or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control or occupancy of any premises where cigarettes are placed, sold or offered for sale, is hereby directed and required to give the Attorney General and the director the means, facilities and opportunity for the examinations authorized by this section.

L.2007, c.86, s.9.



Section 54:40A-63 - "Fire Prevention And Public Safety Fund."

54:40A-63 "Fire Prevention and Public Safety Fund."

10.There is hereby established in the State Treasury a special fund to be known as the "Fire Prevention and Public Safety Fund." The fund shall consist of all monies recovered as penalties under section 7 of this act. The monies shall be deposited to the credit of the fund and shall, in addition to any other monies made available for such purpose, be made available to the director to support fire safety and prevention programs.

L.2007, c.86, s.10.



Section 54:40A-64 - Construction Of Act As To Foreign Sales.

54:40A-64 Construction of act as to foreign sales.

11.Nothing in this act shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of section 4 of this act if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this State.

L.2007, c.86, s.11.



Section 54:40A-65 - Preemption By Adoption Of Federal Standard.

54:40A-65 Preemption by adoption of federal standard.

12.This act shall be inoperative if a federal reduced cigarette ignition propensity standard that preempts this act is adopted and becomes effective.

L.2007, c.86, s.12.



Section 54:40A-66 - Conflicting Local Ordinances, Preemption.

54:40A-66 Conflicting local ordinances, preemption.

13.Notwithstanding any other provision of law, local governmental units of this State shall not enact or enforce any ordinance or other local law or regulation conflicting with, or preempted by, any provision of this act or with any policy of this State expressed by this act, whether that policy be expressed by inclusion of a provision in the act or by exclusion of that subject from the act.

L.2007, c.86, s.13.



Section 54:40B-1 - Short Title

54:40B-1. Short title
Sections 1 through 14 of this act shall be known and may be cited as the "Tobacco Products Wholesale Sales and Use Tax Act."

L.1990,c.39,s.1.



Section 54:40B-2 - Definitions.

54:40B-2 Definitions.
2.As used in sections 2 through 14 and section 20 of this act:

"Consumer" means a person except a distributor, manufacturer or wholesaler who acquires a tobacco product for consumption, storage or use in this State;

"Director" means the Director of the Division of Taxation in the Department of the Treasury;

"Distributor" means

a person engaged in the business of selling tobacco products in this State who brings, or causes to be brought into this State from without the State a tobacco product for sale within this State,

a person who makes or manufactures tobacco products in this State for sale in the State,

a person engaged in the business of selling tobacco products without this State who ships or transports tobacco products to a person in this State to be sold to a retail dealer, or

a person who receives tobacco products on which the tax has not or will not be paid by another distributor;

"Dry snuff" means any finely cut, ground or powdered smokeless tobacco that is intended to be sniffed through the nasal cavity, but does not include moist snuff;

"Manufacturer" means a person, wherever resident or located, who manufactures or produces, or causes to be manufactured or produced, a tobacco product and sells, uses, stores or distributes the product regardless of whether it is intended for sale, use or distribution within or without this State;

"Moist snuff" means any finely cut, ground or powdered smokeless tobacco that is intended to be placed or dipped in the oral cavity, but does not include dry snuff;

"Person" means an individual, firm, corporation, copartnership, joint venture, association, receiver, trustee, guardian, executor, administrator, or any other person acting in a fiduciary capacity, or an estate, trust or group or combination acting as a unit, the State Government and any political subdivision thereof, and the plural as well as the singular, unless the intention to give a more limited meaning is disclosed by the context;

"Place of business" means a place where a tobacco product is sold or where a tobacco product is brought or kept for the purpose of sale or consumption, including so far as may be applicable a vessel, vehicle, airplane, train or vending machine;

"Retail dealer" means a person who is engaged in this State in the business of selling any tobacco product at retail. A person placing a tobacco product vending machine at, or on any premises shall be deemed to be a retail dealer for each vending machine;

"Sale" means any sale, transfer, exchange, barter, or gift, in any manner or by any means whatsoever;

"Tobacco product" means any product containing any tobacco for personal consumption including, but not limited to, cigars, little cigars, cigarillos, chewing tobacco, pipe tobacco, smoking tobacco and their substitutes, and dry and moist snuff, but does not include cigarette as defined in section 102 of the "Cigarette Tax Act," P.L.1948, c.65 (C.54:40A-1 et seq.);

"Treasurer" means the State Treasurer;

"Use" means the exercise of any right or power incidental to the ownership of a tobacco product, including a sale at retail;

"Wholesale price" means the actual price for which a manufacturer sells tobacco products to a distributor; and

"Wholesaler" means a person, wherever resident or located, other than a distributor as defined herein, who:

a.purchases tobacco products from any other person who purchases from the manufacturer and who acquires tobacco products solely for the purpose of bona fide resale to retail dealers or to other persons for the purposes of resale only; or

b.services retail outlets by the maintenance of an established place of business for the purchase of tobacco products including, but not limited to, the maintenance of warehousing facilities for the storage and distribution of tobacco products.

L.1990,c.39,s.2; amended 2001, c.448, s.1; 2006, c.37, s.4.



Section 54:40B-3 - Tax Of 30 Percent Imposed On Wholesale Sale, Use, Distribution Of Tobacco Product.

54:40B-3 Tax of 30 percent imposed on wholesale sale, use, distribution of tobacco product.
3. a. There is imposed a tax of 30% upon the wholesale price upon the sale, use or distribution of a tobacco product within this State, except that if the product is moist snuff, the tax shall be imposed as provided in section 3 of P.L.2006, c.37 (C.54:40B-3.1).

b.Unless a tobacco product has already been or will be subject to the wholesale sales tax imposed in subsection a. of this section, if a distributor or wholesaler uses a tobacco product within this State, there is imposed upon the distributor or wholesaler a compensating use tax of 30% measured by the sales price of a similar tobacco product to a distributor, except that if the product is moist snuff, the tax shall be imposed as provided in section 3 of P.L.2006, c.37 (C.54:40B-3.1).

c.Unless a wholesale use tax is due pursuant to subsection b. of this section, if a distributor or wholesaler has not paid the wholesale sales tax imposed in subsection a. of this section upon a sale that is subject to the wholesale sales tax imposed in that subsection a., there is imposed upon the retail dealer or consumer chargeable for the sale a compensating use tax of 30% of the price paid or charged for the tobacco product, except that if the product is moist snuff, the tax shall be imposed as provided in section 3 of P.L.2006, c.37 (C.54:40B-3.1), which shall be collected in the manner provided in subsection b. of section 5 of this act.

L.1990,c.39,s.3; amended 1997, c.264, s.3; 2001, c.448, s.2; 2006, c.37, s.5.



Section 54:40B-3.1 - Tax Imposed Upon Sale, Use, Distribution Of Moist Snuff.

54:40B-3.1 Tax imposed upon sale, use, distribution of moist snuff.
3. a. There is imposed a tax upon the sale, use or distribution of moist snuff within this State by a distributor or wholesaler to a retail dealer or consumer at the rate of $0.75 per ounce on the net weight, as listed by the manufacturer, of the moist snuff, and a proportionate rate on all fractional parts of an ounce of the net weight of moist snuff.

b.Unless a moist snuff product has already been or will be subject to the wholesale sales tax imposed in subsection a. of this section, if a distributor or wholesaler uses the moist snuff within this State, there is imposed upon the distributor or wholesaler a compensating use tax of $0.75 per ounce on the net weight, as listed by the manufacturer, of the moist snuff, and a proportionate rate on all fractional parts of an ounce of the net weight of moist snuff.

c.Unless a wholesale use tax is due pursuant to subsection b. of this section, if a distributor or wholesaler has not paid the wholesale sales tax imposed in subsection a. of this section upon a sale that is subject to the wholesale sales tax imposed in that subsection a., there is imposed upon the retail dealer or consumer chargeable for the sale a compensating use tax of $0.75 per ounce on the net weight, as listed by the manufacturer, of the moist snuff, and a proportionate rate on all fractional parts of an ounce of the net weight of moist snuff, which shall be collected in the manner provided in subsection b. of section 5 of P.L.1990, c.39 (C.54:40B-5).

L.2006,c.37,s.3.



Section 54:40B-4 - Payment Of Tax By Distributor, Wholesaler.

54:40B-4 Payment of tax by distributor, wholesaler.
4.Every distributor or wholesaler shall be liable to pay the tax when it has sold or otherwise disposed of the tobacco product to the retail dealer or consumer. The retail dealer or consumer shall be given an invoice, receipt or other statement or memorandum stating that the tax has been paid or will be paid by the distributor or wholesaler.

The director may provide by regulation that the tax upon tobacco products, sold to a retail dealer or consumer who pays the distributor or wholesaler in installments, may be paid and the return filed on the amount of each installment.

L.1990,c.39,s.4; amended 2001, c.448, s.3.



Section 54:40B-5 - Liability For Payment Of Tax.

54:40B-5 Liability for payment of tax.

5. a. Every distributor or wholesaler required to pay the tax imposed by this act shall be personally liable for the tax imposed under this act.

b.If a distributor or wholesaler fails to pay the tax imposed by this act when required to pay the same, then in addition to all other rights, obligations and remedies provided, the compensating use tax imposed in subsection c. of section 3 shall be payable by the retail dealer or consumer directly to the director, and it shall be the duty of the retail dealer or consumer to file a return, on a form prescribed by the director, with the director and to pay the tax to the director within 20 days of the date the tax was required to be paid or at other times as specified by the director.

L.1990, c.39, s.5; amended 2001, c.448, s.4.



Section 54:40B-6 - Filing Of Certificate Of Registration, Issuance Of Certificate Of Authority.

54:40B-6 Filing of certificate of registration, issuance of certificate of authority.

6.Within 15 days from the effective date of this act, or in the case of distributors or wholesalers commencing business or opening new places of business after that date, within three days after the commencement or opening, every distributor or wholesaler required to pay the taxes imposed by this act shall file with the director a certificate of registration in a form prescribed by the director unless a certificate of authority has been previously issued to any distributor or wholesaler. The director shall issue, without charge, to each registrant a certificate of authority requiring the registrant to pay the tax and a duplicate thereof for each additional place of business of the registrant. Each certificate or duplicate shall state the place of business to which it is applicable. The certificate of authority shall be prominently displayed in the place of business of the registrant. Certificates shall be nonassignable and nontransferable and shall be surrendered to the director immediately upon the registrant's ceasing to do business at the place named.

L.1990,c.39,s.6; amended 2001, c.448, s.5.



Section 54:40B-7 - Records Of Charges, Amounts To Be Kept By Distributor, Wholesaler.

54:40B-7 Records of charges, amounts to be kept by distributor, wholesaler.

7.Every distributor or wholesaler required to pay any tax imposed by this act shall keep records of every charge for and of all amounts of wholesale price paid or due thereon and of the tax payable thereon, in such form as the director may require. Records shall include a true copy of each invoice, receipt, statement or memorandum upon which the provisions of section 4 of this act require that the tax paid be stated. Records shall be available for inspection and examination at any time upon demand by the director or duly authorized agent or employee and shall be preserved for a period of three years, except that the director may consent to their destruction within that period or may require that they be kept longer.

L.1990,c.39,s.7; amended 2001, c.448, s.6.



Section 54:40B-8 - Contents Of Return.

54:40B-8 Contents of return.

8. a. Every distributor or wholesaler required to pay tax under this act shall on or before August 20, 1990, and on or before the 20th day of each month thereafter, make and file a return for the preceding month with the director. The return shall show the total amount of wholesale price paid for sales to the distributor or wholesaler for tobacco products that are payable during the period and the amount of taxes required to be paid with respect to such amount. The return shall also reflect any use tax due.

b.The director may permit or require returns to be made covering other periods and upon such dates as the director may specify. In addition, the director may require payments of tax liability at such intervals and based upon such classifications as the director may designate. In prescribing other periods to be covered by the return or intervals or classifications for payment of tax liability, the director may take into account the dollar volume of tax involved as well as the need for ensuring the prompt and orderly collection of the taxes imposed.

c.The form of returns shall be prescribed by the director and shall contain such information as the director may deem necessary for the proper administration of this act. The director may require amended returns to be filed within 20 days after notice and to contain the information specified in the notice.

L.1990,c.39,s.8; amended 2001, c.448, s.7.



Section 54:40B-9 - Payment Of Taxes; Bond; Security.

54:40B-9 Payment of taxes; bond; security.

9.Every distributor or wholesaler required to file a return under this act shall, at the time of filing the return, pay to the director the taxes imposed by this act. Taxes for the period for which a return is required to be filed or for a lesser interval as shall have been designated by the director, shall be due and payable to the director on the date limited for the filing of the return for the period, or on the date limited for such lesser interval as the director has designated, without regard to whether a return is filed or whether the return which is filed correctly shows the total amount of the wholesale price paid for sales to the distributor or wholesaler for tobacco products that are taxable during the period or the taxes due thereon. If the director deems it necessary to protect the revenues to be obtained under this act, the director may require a distributor or wholesaler required to pay the tax imposed by this act to file with the director a bond, issued by a surety company authorized to transact business in this State as to solvency and responsibility, in an amount as the director may fix, to secure the payment of any tax or penalties or interest due or which may become due from the distributor or wholesaler under this act. If the director determines that a distributor or wholesaler is to file a bond, the director shall give notice to the distributor or wholesaler to that effect specifying the amount of the bond required. The distributor or wholesaler shall file the bond within five days after the giving of notice unless within the five days the distributor or wholesaler requests in writing a hearing before the director at which the necessity, propriety and amount of the bond shall be determined by the director. The determination shall be final and shall be complied with within 15 days after the giving of notice thereof. In lieu of bond, securities approved by the director or cash in an amount as the director may prescribe, may be deposited, which shall be kept in the custody of the director who may at any time without notice to the depositor apply them to any tax or interest or penalties due, and for that purpose the securities may be sold by the director at public or private sale without notice to the depositor thereof.

L.1990,c.39,s.9; amended 2001, c.448, s.8.



Section 54:40B-10 - Estimation Of Taxes; Notice Of Determination.

54:40B-10 Estimation of taxes; notice of determination.

10.If a return required by this act is not filed, or if a return when filed is incorrect or insufficient, the amount of tax due shall be determined by the director from such information as may be available. If necessary, the tax may be estimated on the basis of external indices, such as purchases, location, scale of charges, comparable charges, number of employees or other factors. Notice of the determination shall be given to the distributor, wholesaler, retail dealer or consumer liable for the payment of the tax. The determination shall finally and irrevocably fix the tax unless the wholesaler, distributor, retail dealer or consumer against whom it is assessed, within 30 days after the notice date of the determination, shall apply to the director for a hearing, or unless the director on the director's motion shall redetermine the same. After the hearing the director shall give notice of the determination to the wholesaler, distributor, retail dealer or consumer against whom the tax is assessed.

L.1990,c.39,s.10; amended 2001, c.448, s.9.



Section 54:40B-11 - Taxes Governed By Tax Uniform Procedure Law

54:40B-11. Taxes governed by Tax Uniform Procedure Law
The taxes imposed by this act shall be governed in all respects by the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., except only to the extent that a specific provision of this act may be in conflict therewith.

L.1990,c.39,s.11.



Section 54:40B-12 - Powers Of Director.

54:40B-12 Powers of director.

12.In addition to the powers granted in this act, the director may:

a.Make, adopt and amend rules and regulations appropriate to the carrying out of this act.

b.Extend, for cause shown by general regulation or individual authorization, the time of filing any return for a period not exceeding three months on such terms and conditions as the director may require; and for cause shown, remit penalties and interest as provided for in the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

c.Delegate functions and powers to any officer or employee of the division, and such of the director's powers as the director may deem necessary to carry out efficiently the provisions of this act, and the person or persons to whom such power has been delegated shall possess and may exercise all of the power and perform all of the duties as delegated.

d.Require any distributor or wholesaler required to pay tax to keep detailed records of all amounts of wholesale prices paid for the tobacco products on which taxes are payable, and names and addresses of wholesalers, distributors, retail dealers and consumers, and other facts relevant in determining the amount of tax due and to furnish such information upon request to the director.

e.Assess, determine, revise and readjust the taxes imposed by this act.

f.Enter into agreements with other states and the District of Columbia, providing for the reciprocal enforcement of similar tax laws imposed by the states entering into such an agreement. The agreement may empower the duly authorized officer of any contracting state, which extends like authority to officers or employees of this State, to sue for the collection of that state's taxes in the courts of this State.

L.1990,c.39,s.12; amended 2001, c.448, s.10.



Section 54:40B-13 - Penalties And Interest For Failure To File Return, Pay Taxes

54:40B-13. Penalties and interest for failure to file return, pay taxes
Any person failing to file a return or to pay or pay over any tax to the director within the time required by this act shall be subject to such penalties and interest as are provided in the State Tax Uniform Procedure Law, R.S.54:48-1 et seq. Unpaid penalties and interest may be determined, assessed, collected and enforced in the same manner as the tax imposed by this act.

L.1990,c.39,s.13.



Section 54:40B-13.1 - Seizure Of Certain Contraband Tobacco Products And Cigarettes.

54:40B-13.1 Seizure of certain contraband tobacco products and cigarettes.

1. a. All tobacco products subject to the tax imposed under P.L.1990, c.39 (C.54:40B-1 et seq.), on which the tax has not been paid as required by section 4 or section 5 of P.L.1990, c.39 (C.54:40B-4 and 54:40B-5), found in any place in this State are declared to be prima facie contraband goods and may be seized by the director, the director's agents or employees, or by any peace officer of this State, when so ordered by the director, without a warrant.

b.The director may order the return of any seized tobacco product when the director shall have reason to believe, upon the presentation of satisfactory proof, that the owner has not willfully or intentionally evaded any tax imposed by P.L.1990, c.39 (C.54:40B-1 et seq.). Any tobacco product seized under the provisions of this section shall be disposed of according to law.

c. (1) Except as otherwise provided in this section, the director shall destroy any seized untaxed tobacco product not subject to other disposition pursuant to P.L.1990, c.39 (C.54:40B-1 et seq.).

(2)As an alternative to destruction, the director may resell any untaxed tobacco product to the manufacturer of that tobacco product, but such tobacco product shall be resold only for export or destruction.

(3)Notwithstanding the provisions of paragraph (1) of this subsection, the director may authorize the use for law enforcement purposes of any untaxed tobacco products forfeited in accordance with this section.

d.The seizure and sale of any untaxed tobacco product under the provisions of this section shall not relieve any person from a fine, imprisonment or other penalty for violation of any of the provisions of P.L.1990, c.39 (C.54:40B-1 et seq.). The director, the director's agents or employees, and any peace officer of this State, when so ordered, shall not in any way be responsible in any court for the seizure or the confiscation of any untaxed tobacco product.

L.2011, c.80, s.1.



Section 54:40B-14 - Appeal To Tax Court; Claim For Refund.

54:40B-14 Appeal to tax court; claim for refund.

14. a. Any aggrieved taxpayer may, within 90 days after any decision, order, finding, assessment or action of the director made pursuant to the provisions of this act, appeal therefrom to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

b.Any aggrieved executor, administrator, trustee, person or corporation liable for the payment of any tax imposed by this chapter that has neither protested or appealed from an additional assessment of tax may, pursuant to subsection b. of R.S.54:49-14, file a claim for refund of the assessment paid.

c.The appeal provided by this section shall be the exclusive remedy available to any taxpayer for review of a decision of the director in respect of the determination of the liability of the taxpayer for the taxes imposed by this act.

L.1990,c.39,s.14; amended 1998, c.106, s.10.



Section 54:41-1 - Short Title

54:41-1. Short title
This subtitle shall be known as the "Alcoholic beverage tax law."



Section 54:41-2 - Definitions

54:41-2. Definitions

54:41-2. As used in this subtitle:

"Alcoholic beverages" means liquors, beer, wines and sparkling wine, as defined in this section.

"Beer" means beer, lager beer, ale, stout, porter, and all similar fermented malt beverages having an alcoholic content of one-half of one per centum ( 1/2 of 1%) or more by volume.

"Bonded warehouse" means the warehouse of any licensed manufacturer or licensed wholesaler or licensed warehouseman for which the licensee has given special security to obtain certain privileges given by this subtitle.

"Bureau" means the Beverage Tax Bureau of the Division of Taxation in the State Department of the Treasury.

"Cider" means a beverage made from the alcoholic fermentation of the juice of apples, including but not limited to flavored, sparkling or carbonated cider.

"Commissioner," "State Tax Commissioner" or "Director" means the Director of the Division of Taxation in the State Department of the Treasury.

"Container" means the receptacle immediately surrounding the alcoholic beverage and not the carton, box, case, sack, bag or other covering in which such containers may be packed, placed, or transported.

"Department," "State Tax Department," or "Beverage Tax Bureau" means the Division of Taxation in the State Department of the Treasury.

"Licensed manufacturer" means any person holding a valid and unrevoked brewery, winery, distillery, or rectifier's license issued pursuant to the provisions of any relevant law of this State.

"Licensed transporter" means any person holding a valid and unrevoked license or permit to transport alcoholic beverages pursuant to the provisions of any relevant law of this State.

"Licensee" means the holder of any valid and unrevoked license or special permit issued pursuant to any relevant law of this State, pertaining to alcoholic beverages.

"Liquors" means all distilled or rectified spirits, alcohol, brandy, whisky, rum, gin and all similar distilled alcoholic beverages, including all dilutions and mixtures of one or more of the foregoing, such as liqueurs, cordials, and similar compounds, having an alcoholic content of one-half of one per centum ( 1/2 of 1%) or more by volume.

"Manufacturer" means any person holding a valid and unrevoked brewery, winery, distillery, supplemental limited distillery, or rectifier and blender's license, issued pursuant to the provisions of any relevant law of this State.

"Person" means a natural person, an association, a partnership or a corporation.

"Plenary retail transit licensee" means any person holding a valid and unrevoked plenary retail transit license issued pursuant to any relevant law of this State, authorizing the sale of alcoholic beverages for consumption only, on railroad trains, airplanes, and boats, while in transit in this State.

"Return" means the return of alcoholic beverages by a customer to the source from which such beverages were obtained, upon the cancellation of a sale, and shall include: (a) actual receipt of the beverages on the licensed premises of the source or in a licensed public warehouse for the account of the source; or (b) the sending of the beverages by the customer to another person upon instructions of the source; but shall not include any other disposition, such as samples, breakage, shortage, merchandising credits, or beverages dumped on the premises of the customer, except where such dumping is done under the supervision of the director or his representative.

"Sale" means and includes, in addition to its ordinary meaning, any exchange, gift, loss, theft, or other disposition. In every case where alcoholic beverages are exchanged, given, lost, stolen or otherwise disposed of, they shall be deemed to have been sold, unless, in case of loss by fire, proof is furnished to the satisfaction of the commissioner, that the alcoholic beverages have been so destroyed that they could not have been put to any use.

"Sparkling wine" means champagne and other effervescent wine charged with carbon dioxide, whether artificially or as the result of secondary fermentation of the wine within the container.

"State licensee" means any person holding a valid and unrevoked license or special permit, issued by the Director of the Division of Alcoholic Beverage Control, and who has posted a bond with the director to secure the payment of the alcoholic beverage taxes.

"Taxpayer" means a person chargeable with the payment of a tax pursuant to the provisions of this subtitle.

"Transportation licensee" means any person holding a valid and unrevoked license or special permit to transport alcoholic beverages pursuant to the provisions of any relevant law of this State.

"Treasurer" means the Treasurer of the State of New Jersey.

"Vermouth" means any compound made by the mixture of extracts from macerated aromatic flavoring materials with wines and manufactured in such manner that the product possesses the taste, aroma, and characteristics generally attributed to vermouth.

"Warehouse receipt" means a certificate or receipt given upon the storage of alcoholic beverages in a United States custom or United States internal revenue warehouse under federal bond.

"Warehouse receipts licensee" means any person holding a valid and unrevoked warehouse receipts license issued pursuant to any relevant law of this State.

"Wines" means all wines whether known as "dry wines," "sweet wines," "still wines," or "fortified wines" and any artificial or imitation wine or compound sold as wine, and any fruit juice containing one-half of one per centum (1/2 of 1%) or more of alcohol by volume, and any other beverage containing alcohol produced by the fermentation of the natural sugar content of fruits or other agricultural products containing sugar, which beverage contains one-half of one per centum (1/2 of 1%) or more of alcohol by volume, but shall not mean or include vermouth, or cider containing less than three and two-tenths per centum (3 2/10 %) of alcohol by volume.

Amended 1938, c.319, s.1; 1942, c.171, s.1; 1947, c.18, s.1; 1997, c.153, s.1.



Section 54:41-3 - Interest Of Employees In Alcoholic Beverage Business Prohibited; Suspension Or Dismissal

54:41-3. Interest of employees in alcoholic beverage business prohibited; suspension or dismissal
No officer or employee of the division of the state tax department which shall be concerned with the administration of the provisions of this subtitle, shall directly or indirectly, individually or as a member of a partnership or as a stockholder of a corporation or other association, have any interest whatsoever in the manufacture, distribution, transportation, storage, warehousing, importation or sale of alcoholic beverages, or in any enterprise or industry dealing with alcoholic beverages; nor shall any such person receive any commission or profit or have any interest whatsoever in any purchase or sale of alcoholic beverages. Nothing herein contained shall prevent any such person from purchasing or possessing for consumption and not for resale any alcoholic beverages.

Any person who shall violate any of the provisions of this section may be conditionally suspended or dismissed by the commissioner.



Section 54:41-4 - Expense Of Administration; Appropriations

54:41-4. Expense of administration; appropriations
The expense of administering this subtitle shall be paid by the treasurer upon the vouchers of the commissioner, out of the moneys collected pursuant to the provisions of this subtitle. Provision shall be made for the administration of this subtitle in the annual or supplemental appropriation bills.



Section 54:41-5 - Disposition Of Taxes, Penalties, And Interest; Credited To State

54:41-5. Disposition of taxes, penalties, and interest; credited to state
All moneys received and collected by the commissioner in accordance with the provisions of this subtitle shall be accounted for and forwarded by him to the treasurer who shall deposit the same in the general account of the state.



Section 54:42-1 - Administrative Powers; Regulations; Requiring Bond; Certificate Of Compliance; Report On Status Of Bond

54:42-1. Administrative powers; regulations; requiring bond; certificate of compliance; report on status of bond
The Director of the Division of Taxation in the Department of the Treasury may carry into effect and execute the provisions of this subtitle and in pursuance thereof may make and enforce such rules and regulations as he may deem necessary for the administration and enforcement of the same. He may require a bond or other security satisfactory to him for the payment of the taxes, penalties, and interest imposed by and payable pursuant to this subtitle, and for compliance with its provisions and with the rules and regulations of the director made pursuant hereto. Whenever requested he shall, upon payment to him for the use of the State of New Jersey of a fee of one dollar ($1.00) for each certificate or report requested, issue (1) a certificate of compliance with the terms of any bond filed pursuant to the provisions of subtitle eight of Title 54 of the Revised Statutes if his records show no outstanding indebtedness or (2) a report as to the status of any such bond.

Amended by L.1938, c. 319, p. 798, s. 2; L.1949, c. 95, p. 413, s. 1.



Section 54:42-2 - Examination Of Papers And Premises; Oaths; Re-examination

54:42-2. Examination of papers and premises; oaths; re-examination
The commissioner shall have power, whenever he deems it expedient, to make or cause to be made by his deputies, directors, or other employees, an examination or investigation of the books, records, papers, vouchers, accounts and documents of any person engaged in, or convicted under an indictment charging the performance of any act in violation of Federal or State statutes or charging conspiracy in connection with the manufacture, distribution, transportation, storage, warehousing, importation, solicitation, or sale of alcoholic beverages, or of any person engaged in purchasing, transferring, selling or agreeing to sell warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages, and of the premises of any such person, for the purpose of administering the provisions of this or any other law of this State imposing taxes upon the sale or delivery of alcoholic beverages. Every such person and every director, officer, agent or employee of every such person shall exhibit to the commissioner, his deputy, directors, or other employees, statements of assets under oath and all of the books, records, papers, vouchers, accounts, documents, and premises of said person, and facilitate as far as it may be in his or their power, any such examination or investigation. The commissioner, his deputies, directors, or other employees, may take the oath of any person signing a deposition, statement, return or report required by the commissioner in the administration of this or any other law of this State imposing taxes upon the sale or delivery of alcoholic beverages.

If, upon examination of the reports, books, records, papers, vouchers, accounts, and documents of any person, there shall appear any errors, inaccuracies, or willful omissions in connection with the recording of transactions covering the manufacture, distribution, transportation, storage, warehousing, importation, solicitation, or sale of alcoholic beverages, or if the commissioner, his deputy, directors, or other employees, has reason to believe that there are irregularities in the reports, books, records, papers, vouchers, accounts, and documents of any person, he may notify said person that he deems necessary a re-examination of all such reports, books, records, papers, vouchers, accounts, and documents, or any part thereof, and for the services of the commissioner, his deputies, directors, or other employees, whether permanent employees of the department or not, such person shall, where the re-examination has been made at the request of such person, become indebted to the commissioner in a sum equal to ten dollars ($10.00) per day for work done by the commissioner, or each deputy, director, or other employee in connection with such re-examination, and the commissioner may collect the same by suit on contract in any court of competent jurisdiction. The commissioner may remit or waive the payment of the whole or any part of the cost of any such re-examination.

Any person, against whom an assessment for taxes imposed by this subtitle is made in excess of fifty dollars ($50.00), may by written application made within thirty days from date of assessment request such re-examination after payment of the taxes or posting satisfactory security to cover the assessment and costs of re-examination at the rate herein above set forth.

Amended by L.1942, c. 171, p. 525, s. 2.



Section 54:42-3 - Hearings

54:42-3. Hearings
The commissioner, his deputies, directors, or other employee so designated by him shall have power to conduct hearings and to administer oaths to, and to examine under oath, any person engaged in, or convicted under an indictment charging the performance of any act in violation of Federal or State statutes or charging conspiracy in connection with the manufacture, distribution, transportation, storage, warehousing, importation, solicitation, or sale of alcoholic beverages, or of any person engaged in purchasing, transferring, selling or agreeing to sell warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages and the directors, officers, agents and employees of any such person and all other witnesses, relative to the alcoholic beverage business of such person, in respect to any matter incident to the administration of this subtitle or any other law of this State imposing taxes upon the sale or delivery of alcoholic beverages.

Amended by L.1938, c. 319, p. 799, s. 4; L.1942, c. 171, p. 526, s. 3.



Section 54:42-4 - Subpoenas For Witnesses; Fees

54:42-4. Subpoenas for witnesses; fees
The director shall have power by subpoena, to compel the attendance of witnesses and the production of any books, records, papers, vouchers, accounts and documents of any person engaged in the manufacture, distribution, transportation, storage, warehousing, importation, solicitation or sale of alcoholic beverages, or in purchasing, transferring, selling or agreeing to sell warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages, or of any other person, at any such hearing. The fees of the witnesses required to attend any such hearing shall be the same as those allowed to witnesses appearing in the Superior Court. Such fees shall be paid in the manner provided for the payment of other expenses incident to the administration of this subtitle.

Amended by L.1938, c. 319, p. 799, s. 5; L.1953, c. 51, p. 934, s. 161.



Section 54:42-5 - Procedure To Compel Witnesses To Attend And To Testify

54:42-5. Procedure to compel witnesses to attend and to testify
If a person subpoenaed to attend any hearing fails to appear, be examined or to answer any question, or to produce any books, records, papers, vouchers, accounts or documents, when ordered so to do by the director or any deputy, auditor or investigator designated by him to conduct such hearing, the commissioner or such deputy, auditor or investigator may apply to the Superior Court to compel compliance with the subpoena or order of the commissioner, or of the deputy, auditor or investigator so appointed by the commissioner.

Amended by L.1953, c. 51, p. 934, s. 162.



Section 54:42-6 - Deputies And Other Employees; Appointment; Tenure

54:42-6. Deputies and other employees; appointment; tenure
In the administration of this subtitle, the commissioner may appoint one or more deputies and such other employees as he may deem necessary, and establish, maintain and equip one or more offices at such places within the State as he shall determine. All deputies and other employees who are employed in the beverage tax division of the State Tax Department when this act becomes effective shall hold and thereafter continue to hold their respective positions within and as a part of the classified service of the State, in accordance with the provisions of Title 11 of the Revised Statutes, notwithstanding that any such deputy or deputies may now or hereafter be authorized to act generally for and in the place of the head of the State Tax Department during his absence or disability. Employees other than deputies who shall be appointed to employment in the beverage tax division of the State Tax Department after this act shall become effective shall be appointed and shall hold their positions subject to the provisions of Title 11 of the Revised Statutes; provided, however, that with respect to all such employees the working test period shall be one year and not as provided in Title 11 of the Revised Statutes.

Amended by L.1938, c. 391, p. 972, s. 1.



Section 54:42-7 - Dismissal Of Employees

54:42-7. Dismissal of employees
The commissioner may dismiss any deputies who shall be appointed to employment in the beverage tax division of the State Tax Department after this act shall become effective without assigning cause therefor.

Amended by L.1938, c. 391, p. 973, s. 2.



Section 54:43-1 - Tax Rates.

54:43-1 Tax rates.

54:43-1. Tax rates. There are hereby levied and imposed upon any sale of alcoholic beverages made within this State or upon any delivery of alcoholic beverages made within or into this State the following excise taxes:

a.Beer--From July 1, 1990 through June 30, 1992, at the rate of $0.10 a gallon or fraction thereof and on or after July 1, 1992, at the rate of $0.12 a gallon or fraction thereof.

b.Liquors--From July 1, 1990 through June 30, 1992, at the rate of $4.20 a gallon, on or after July 1, 1992 through July 31, 2009, at the rate of $4.40 a gallon and on or after August 1, 2009, at the rate of $5.50 a gallon.

c.(Deleted by amendment, P.L.1972, c.53.)

d.(Deleted by amendment, P.L.1972, c.53.)

e.Wines, vermouth and sparkling wines--From July 1, 1990 through June 30, 1992, at the rate of $0.50 a gallon, on or after July 1, 1992 through July 31, 2009, at the rate of $0.70 a gallon; and on or after August 1, 2009, at the rate of $0.875 a gallon, provided however, that cider containing at least three and two-tenths per centum (3 2/10 %) of alcohol by volume but not more than 7 per centum (7%) of alcohol by volume shall be taxed at the rate of $0.15 a gallon.

Amended 1938, c.319, s.6; 1940, c.168; 1942, c.171, s.4; 1947, c.18, s.2; 1963, c.43; 1969, c.52, s.1; 1972, c.53; 1981, c.280, s.2; 1985, c.233, s.1; 1990, c.41, s.1; 1997, c.153, s.2; 2009, c.71, s.1.



Section 54:43-1.1 - Deposit Of Tax Collected In Alcohol Education, Rehabilitation And Enforcement Fund

54:43-1.1. Deposit of tax collected in Alcohol Education, Rehabilitation and Enforcement Fund
Beginning on July 1, 1992, there shall annually be deposited in the Alcohol Education, Rehabilitation and Enforcement Fund established pursuant to section 3 of P.L.1983, c.531 (C.26:2B-32), the sum of $11,000,000 of the tax collected annually pursuant to the "Alcoholic Beverage Tax Law," R.S.54:41-1 et seq.

L.1990,c.41,s.2.



Section 54:43-1.2 - Rules, Regulations

54:43-1.2. Rules, regulations
The Director of the Division of Alcoholic Beverage Control in the Department of Law and Public Safety in conjunction with the Director of the Division of Taxation, is authorized to make, enforce, repeal or amend any administrative rule or regulation necessary to effectuate the purposes of this act, including any temporary transition provisions.

L.1990,c.41,s.9.



Section 54:43-1.3 - Allocation Of Amounts Collected

54:43-1.3. Allocation of amounts collected
5. Any amounts collected pursuant to the "Alcoholic Beverage Tax Law," R.S.54:41-1 et seq., from a restricted brewery license issued pursuant to subsection 1c. of R.S.33:1-10 shall be credited to the Governor's Council on Alcoholism and Drug Abuse to be allocated exclusively to the Alliance to Prevent Alcoholism and Drug Abuse for the purpose of awarding grants to municipalities and counties as provided in subsection b. of section 7 of P.L.1989, c.51 (C.26:2BB-7).

L.1993,c.216,s.5.



Section 54:43-2 - No Tax On Beverages Shipped Out Of State; Exception

54:43-2. No tax on beverages shipped out of state; exception
No tax imposed by this subtitle shall be payable on any sale of alcoholic beverages by any State licensee for resale and consumption outside of this State, or directly for consumption outside of this State, when said sale is accompanied by the actual transportation of such beverages out of this State and by the delivery of such beverages in full compliance with the laws of the place or places of delivery; provided, evidence of such sales and deliveries satisfactory to the commissioner is submitted. If any such beverages shall thereafter be brought back into this State the State licensee who shall have sold such beverages and transported or caused the same to be transported out of this State shall then pay such tax unless the same has been paid by some other person.

No tax imposed by this subtitle shall be payable by the holder of a special or temporary permit issued by the State Commissioner of Alcoholic Beverage Control to dispose of alcoholic beverages theretofore acquired by the permittee while engaged as a State licensee, on any sale heretofore or hereafter made of such beverages, for resale and consumption outside of this State, or directly for consumption outside of this State when the sale shall have been accompanied by the actual transportation of the beverages out of this State and by the delivery of such beverages in full compliance with the laws of the place or places of delivery; provided, evidence of such sales and deliveries satisfactory to the commissioner is submitted. If any such beverages shall thereafter be brought back into this State, the holder of said special or temporary permit shall then pay such tax unless the same has been paid or secured by some other person.

No tax imposed by this subtitle shall be payable by the holder of a transportation license issued by the State Commissioner of Alcoholic Beverage Control, when the delivery of alcoholic beverages from without this State shall have been made at the instance of or to the holder of a manufacturer's, wholesaler's, including State beverage distributor's or plenary retail transit license issued pursuant to the provisions of Title 33 of the Revised Statutes, as amended, or when such delivery is made to another person who has paid or secured the payment of the tax thereon, except that the holder of a transportation license shall be liable for the tax on all alcoholic beverages given into his custody as set forth on a waybill, bill of lading, or other evidence of delivery from a consignor without this State which are not delivered to the consignee within the State of New Jersey, unless proof is furnished satisfactory to the commissioner of other disposition out of this State.

No tax imposed by this subtitle shall be payable on any sale or delivery of alcoholic beverages or alcohol intended for use and actually used in the manufacture or sale or the following products or for the following purposes; provided, evidence of such sale, delivery, and intended use satisfactory to the commissioner is submitted:

a. Denatured alcohol produced and used pursuant to Acts of Congress and regulations promulgated thereunder.

b. Patent, proprietary, medicinal, pharmaceutical, antiseptic and toilet preparations.

c. Flavoring extracts, syrups and food products.

d. Scientific, chemical, mechanical and industrial products and purposes.

e. Use for medical and dental purposes.

The delivery of alcoholic beverages from without this State into a licensed public warehouse in this State for temporary storage by any person other than the holder of a license issued pursuant to the provisions of Title 33 of the Revised Statutes, shall be exempt from the tax imposed by this law; provided, such alcoholic beverages, when released from storage are actually transported outside of this State by a licensed transporter. If any such licensed transporter shall fail to consummate the delivery of any such alcoholic beverages to a point outside of this State, such licensed transporter and the person to whom he shall deliver such alcoholic beverages in this State shall be liable for the tax due by reason of the delivery or other disposition of such alcoholic beverages.

The importation into this State of alcoholic beverages by the individual owner thereof, in his personal possession and not by delivery by a carrier; for personal consumption and not for sale or delivery to any other person, in quantities not exceeding 1/4 barrel or one case containing not in excess of 12 quarts in all of beer, and one gallon of wine, and 2 quarts of other alcoholic beverages, within any consecutive period of 24 hours shall be exempt from the tax imposed by this law.

The importation into this State of alcoholic beverages which are not intended for sale or delivery herein and which pass through this State in continuous transportation and are delivered to a point outside of this State shall be exempt from the tax imposed by this law. If any transporter shall fail to consummate the delivery of any such alcoholic beverages to a point outside of this State, such transporter and the person to whom he shall deliver such alcoholic beverages in this State shall be liable for the tax due by reason of the delivery or other disposition of such alcoholic beverages.

Amended by L.1938, c. 319, p. 800, s. 7; L.1942, c. 171, p. 527, s. 5; L.1968, c. 298, s. 2.



Section 54:43-2.1 - Army Or Navy Personnel Organizations, Sales To Not Taxable

54:43-2.1. Army or Navy personnel organizations, sales to not taxable
No tax imposed by chapter 43 of Title 54 of the Revised Statutes shall be payable on any sale of alcoholic beverages by any person holding a valid and unrevoked license to sell alcoholic beverages, issued pursuant to the provisions of section 33:1-10 or section 33:1-11 of the Revised Statutes, to a voluntary unincorporated organization of army, air force, navy or coast guard personnel operating a place for the sale of goods pursuant to regulations promulgated by the Secretary of the Army, the Secretary of the Air Force, the Secretary of the Navy or the Secretary of Transportation, or if the consent of the State Department of Defense shall have been obtained, under the State National Guard regulations, when said sale is accompanied by the delivery of such beverages to any such organization.

L.1941, c. 327, p. 869, s. 1. Amended by L.1951, c. 68, p. 430, s. 1; L.1968, c. 157, s. 1, eff. July 12, 1968.



Section 54:43-3 - Tax To Be Paid But Once

54:43-3. Tax to be paid but once
Nothing in this subtitle shall require the payment of such tax more than once on any alcoholic beverages sold within this state.



Section 54:43-4 - Sale Of Alcoholic Beverage Warehouse Receipts Not Taxable Sales

54:43-4. Sale of alcoholic beverage warehouse receipts not taxable sales
For the purposes of this subtitle, sales of warehouse receipts, given upon the storage of alcoholic beverages in United States Customs or United States Internal Revenue warehouses under Federal bond, shall not be construed as sales of the beverages represented by the receipts, but the tax herein imposed upon the sale or delivery of such beverages, if not paid or the payment thereof secured prior thereto, shall be paid upon the removal of the same from the warehouse, if that shall occur in this State, if not, then upon the first subsequent sale or delivery of said beverages in this State.

Amended by L.1938, c. 319, p. 802, s. 8.



Section 54:43-5 - Cancellation Of Sale Or Destruction Of Alcoholic Beverages; Credit Or Refund Of Tax

54:43-5. Cancellation of sale or destruction of alcoholic beverages; credit or refund of tax
Where a sale has been rescinded or canceled and the alcoholic beverages if delivered have been returned, or where alcoholic beverages have been destroyed under the supervision of the commissioner, as unfit for consumption, the taxpayer shall be entitled to a credit for the amount of the tax which would have accrued had the alcoholic beverages not been destroyed or the sale not been rescinded or canceled. If the tax has already been paid to the commissioner, the credit shall be applied against any present or future liability of the taxpayer, under this subtitle, and if there be no such liability the taxpayer shall be entitled to a refund of the tax so paid, unless the taxpayer is indebted to the State of New Jersey for taxes, penalties or interest which have accrued under any statute imposing a tax payable to or collectible by the commissioner.

Amended by L.1938, c. 319, p. 802, s. 8a.



Section 54:43-6 - Tax Upon Alcoholic Beverages Involved In Illegal Acts; Persons Liable; Estimate Of Tax Liability; Other Provisions Invoked

54:43-6. Tax upon alcoholic beverages involved in illegal acts; persons liable; estimate of tax liability; other provisions invoked
A tax shall be levied and imposed, at the rates provided in the subtitle to which this act is a supplement, upon the seizure, destruction or other disposition of alcoholic beverages in this State by Federal or State law enforcement authorities or agencies by reason of the violation of a Federal or State statute. Any person who, prior to such disposition, shall manufacture, possess, distribute, transport, warehouse or offer for sale such alcoholic beverages in this State in violation of a Federal or State statute shall be liable for such tax, and any persons who conspire to do any of such acts in an unlawful manner, shall be jointly and severally liable for such tax.

The conviction of any person under an indictment charging performance of any such unlawful act or a conspiracy to perform the same, or the entry of a plea of guilty or of non vult thereto, shall, without other evidence, render such person liable for payment of the tax upon alcoholic beverages involved in such illegal act or acts in this State. The director may make an estimate of the tax liability of each such person from any information he may obtain, which estimate may be based upon the manufacturing facilities seized and the probable time of use of same, and according to such estimate so made by him, assess the taxes, penalties and interest due the State, give notice of such assessment in writing to each person involved at the last known address of such person and make demand upon him for payment within fifteen days. All of the other provisions of subtitle eight of Title 54 as amended and supplemented may be invoked to protect the revenue of the State.

L.1941, c. 209, p. 608, s. 1. Amended by L.1949, c. 95, p. 414, s. 3.



Section 54:44-1 - When Tax Due And Payable; Penalties; Exception

54:44-1. When tax due and payable; penalties; exception
The taxes imposed by this subtitle shall be due and payable at the time of the first sale or delivery, as the case may be, in this State. In case the tax so imposed has not been paid or secured by the person making the sale or delivery, or causing the delivery to be made, the purchaser or the person accepting delivery shall also be liable to the tax and the payment thereof. The commissioner, upon such terms and conditions as he may prescribe, may permit a postponement of payment until a subsequent resale thereof and in any case may permit a postponement to a date not later than the fifteenth day of the month next following the month in which the sales or resales or deliveries so taxed were made. If any tax be not paid when the same becomes payable as herein provided, there shall be added to the amount of the tax a sum equivalent to the penalties and interest as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes. Nothing herein contained shall be construed to relieve any subsequent seller of liability to pay the tax upon any sale or delivery should payment thereof not have been made. When alcoholic beverages are delivered into a United States Customs or United States Internal Revenue warehouse under Federal bond the commissioner may further postpone and by rule and regulation fix the time and method of payment of the tax. The commissioner, if satisfied that the failure to comply with any provisions of this section was excusable, may remit the whole or part of any penalty as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes.

Amended by L.1938, c. 319, p. 803, s. 9; L.1975, c. 177, s. 35, eff. Aug. 4, 1975.



Section 54:44-2 - Tax A Debt; Proceedings To Recover; Preferred In Insolvency; Certificate Of Indebtedness

54:44-2. Tax a debt; proceedings to recover; preferred in insolvency; certificate of indebtedness
The taxes imposed by this subtitle and interest and penalties thereon from the time the same shall be due and payable until the same be paid shall be a personal debt due from the taxpayer to the State, recoverable in any court of competent jurisdiction in a civil action and the proceeds of any judgment so obtained shall be paid to the director. Such debt, whether sued upon or not, shall be a lien on all the property of the debtor except as against an innocent purchaser for value in the usual course of business and without notice thereof, and shall be preferred in any distribution of the assets of the taxpayer whether in bankruptcy, insolvency or otherwise. The director, whenever requested in writing and provided there is paid to him for the use of the State of New Jersey a fee of one dollar ($1.00) for each person for whom a certificate is requested, shall issue a certificate stating whether or not any such person is indebted to the State for any taxes, penalties, and interest under the provisions of this subtitle, and, if so, the amount thereof.

Amended by L.1938, c. 319, p. 804, s. 10; L.1949, c. 95, p. 414, s. 2.



Section 54:44-2.1 - Additional Or Alternative Remedy For Enforcement Of Lien; Warrant By Commissioner; Procedure

54:44-2.1. Additional or alternative remedy for enforcement of lien; warrant by Commissioner; procedure
To enforce the lien created by section 54:44-2 of the Revised Statutes and as an additional remedy, or an alternative to the remedy provided in section 54:44-3 of the Revised Statutes, the commissioner, if any taxes, penalties or interest imposed by this subtitle shall remain unpaid after the same shall become due, may issue a warrant under his official seal directed to the sheriff of any county of this State commanding him to levy upon and sell the real and personal property of the taxpayer from whom such taxes, penalties and interest are due and owing, found within his county, for the payment of the said taxes, penalties and interest, and the cost of executing the warrant, and to return such warrant to the commissioner and pay to him the money collected by virtue thereof by a time to be therein specified, and not less than sixty days from the date of such warrant. Before delivering the warrant to the sheriff, the commissioner shall file a copy thereof with the clerk of the county in which the sheriff holds office, and thereupon the clerk shall enter in his judgment docket the name of the State of New Jersey as creditor, the name of the taxpayer as debtor, a short name of the tax, the amount of such taxes, penalties and interest as specified in such warrant, and the date when the copy of the warrant is filed in his office, and if requested shall record the same in the book of executions. The filing of the warrant shall operate as notice to all other persons of the existence of the lien of the State but shall not operate in any respect as a judgment. Upon filing the copy of the warrant the clerk shall endorse upon the original warrant the fact and the time of the filing of the copy and whether so recorded. Thereafter the sheriff shall proceed upon the warrant in all respects, with like effect, and in the manner prescribed by law in respect to executions issued upon judgments of a court of record, and he shall be entitled to the same fees for his services in executing the warrant, to be collected in the same manner. Nothing contained in this section shall be construed to prejudice the right of any taxpayer to appeal from the assessment upon which any proceedings under this section are taken, and if any appeal shall be taken from any such assessment, any court of competent jurisdiction may stay the proceeding instituted under this section, pending the determination of the appeal, provided the taxpayer shall have first paid into the court from which the stay is sought, a deposit in such sum as the court shall consider adequate to secure the payment of the full amount claimed by the State.

L.1938, c. 319, p. 805, s. 14.



Section 54:44-3 - Certification Of Debt; Judgment; Docket; Procedure Thereon

54:44-3. Certification of debt; judgment; docket; procedure thereon
54:44-3. As an additional or alternative remedy, the director may issue a certificate to the Clerk of the Superior Court that any person is indebted under this subtitle in an amount named in the certificate and thereupon the clerk to whom the certificate shall have been issued shall immediately enter upon his record of docketed judgments the name of such person as defendant, and of the State as plaintiff, the amount of the debt so certified, a short name of the tax, and the date of making the entries. The making of the entries shall have the same force and effect as the entry of a docketed judgment in the office of such clerk, and the director shall have all of the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in an action but without prejudice to the taxpayer's right of appeal. Every person who shall be licensed to manufacture, distribute, transport, store, warehouse, import, offer for sale or sell alcoholic beverages, or to sell warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages, under any law of this State shall, by the acceptance of such license, be deemed to have consented to the procedure set forth in this section.

Amended 1938,c.319,s.11(title amended 1941,c.267); 1953,c.51,s.163; 1991,c.91,s.517.



Section 54:44-4 - Release Of Lien; Reassessment Of Tax Or Penalty; Payment; Satisfaction Of Judgment; Joint And Several Liability

54:44-4. Release of lien; reassessment of tax or penalty; payment; satisfaction of judgment; joint and several liability
The Director of the Division of Taxation in the Department of the Treasury, upon application made to him may release any property from the lien of any certificate, judgment or levy procured by him provided payment be made to him or, a deposit be made with him of such bonds or other security as he shall deem adequate to secure the payment of any debt evidenced by any such certificate, judgment, or levy, the lien of which is sought to be released. The director when satisfied that any assessment of tax or of any penalty for which a certificate or judgment has been filed is not presently collectible, may, upon application made to him, reassess the tax or penalty in an amount deemed equitable and expedient and, after payment of the tax and penalty as reassessed, release any property from the lien of any certificate, or judgment for the amount of said tax and penalty obtained under the provisions of section 54:44-3 of this Title or cancel said judgment. Each such release or warrant of satisfaction of judgment shall be given under his seal, and may be recorded in any office in which conveyances of real estate may be recorded. The director upon application made to him may determine and fix such an amount as he shall deem to be proper for the satisfaction and discharge by one of several judgment debtors of his liability upon any judgment or certificate of debt heretofore or hereafter entered, in an action or otherwise, against persons jointly and severally liable, for any tax levied and unpaid pursuant to the provisions of subtitle eight of Title 54 of the Revised Statutes. Upon the payment by any such person of the amount so fixed and determined, the judgment debtor making the payment shall be discharged from any and all liability upon the said judgment and the director shall execute to the said judgment debtor a satisfaction and warrant to discharge said judgment as to such judgment debtor. The amount of any such payment shall be credited upon the judgment, but, except as to such credit, the payment by one of several judgment debtors and the satisfaction and discharge of the judgment as to him shall not operate to release or discharge the other judgment debtors from their joint and several liability for the amount remaining unpaid upon the judgment or certificate of debt.

Amended by L.1938, c. 319, p. 805, s. 12; L.1942, c. 171, p. 530, s. 6; L.1949, c. 95, p. 415, s. 4.



Section 54:44-5 - Compromise Of Claims

54:44-5. Compromise of claims
The commissioner may compromise any claim for taxes, penalties, or interest, which shall be alleged to be due pursuant to the provisions of this or any other law of this State imposing taxes upon the sale or delivery of alcoholic beverages.

Amended by L.1938, c. 319, p. 805, s. 13; L.1942, c. 171, p. 531, s. 7.



Section 54:44-5.1 - Compromise Or Cancellation Of Tax

54:44-5.1. Compromise or cancellation of tax
The commissioner shall have power to compromise or cancel any tax in the sum of not more than fifteen dollars ($15.00), heretofore or hereafter assessed pursuant to the provisions of subtitle eight of Title 54, and any interest charges or penalties thereon; provided, an appeal from said tax shall not be pending and said tax shall remain unpaid for at least one year; and provided, further, that it shall appear to the commissioner that such tax may not, with due diligence, be collected or that the expense thereby entailed renders collection of the tax, interest, and penalties impractical.

L.1941, c. 210, p. 609, s. 1.



Section 54:44-6 - Certificate To Issuing Authorities; Fee

54:44-6. Certificate to issuing authorities; fee
The Director of the Division of Taxation in the Department of the Treasury, whenever requested by any person licensed pursuant to the provisions of Title 33, Intoxicating Liquors, R.S. 33:1-1 et seq., shall issue to any governmental agency having authority to issue and transfer such licenses a certificate stating whether any such person is indebted to this State for any taxes, penalties, and interest, under the provisions of the "Alcoholic Beverage Tax Law," R.S. 54:41-1 et seq., and, if so, the amount of said debt; provided, there is paid to him for the use of the State of New Jersey a fee of $25.00 for each person for whom a certificate is requested.

Amended by L. 1949, c. 95, s. 5; 1971, c. 92; 1987, c. 76, s. 55.



Section 54:45-1 - Bi-monthly Reports To Director; Payment Of Tax; Failure To File; Penalty; Remission

54:45-1. Bi-monthly reports to director; payment of tax; failure to file; penalty; remission
Every person who, within this State, shall manufacture, distribute, transport, store, warehouse, import, offer for sale or sell any alcoholic beverages or who shall purchase, transfer, sell or agree to sell warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages, or who is the holder of a license permitting the doing of any such acts shall file with the director a report on such form as the director shall prescribe. Any such report shall be verified by oath whenever the director shall so require. Every such report shall accurately and truthfully disclose the amount of alcoholic beverages manufactured, distributed, transported, stored, warehoused, withdrawn from storage, imported, purchased and sold, and the number and kind of warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages purchased, transferred, sold and agreed to be sold by such person during the preceding 2 months, and such other information as the director may require. Such report shall be filed on or before the fifteenth day following each 2-month period. Holders of plenary retail consumption licenses, seasonal retail consumption licenses, plenary retail distribution licenses, limited retail distribution licenses and club licenses, issued pursuant to the provisions of Title 33 of the Revised Statutes or any other relative law of this State and the holders of permits, issued pursuant to the provisions of Title 33 of the Revised Statutes, authorizing the manufacture of wine for personal consumption only, shall not be required to file a report. Every such person shall pay to the director upon the filing of such report the amount of tax which shall be due from such person by reason of sales or deliveries of alcoholic beverages, unless previously paid.

Any such person who shall fail to file any such report on the day when it shall be due shall forfeit as a penalty an amount as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes. Such penalty shall not continue to accrue after the suspension or revocation of the license of any such person. Any such person who shall fail to pay any such tax on the day when it shall be due shall forfeit as a penalty an amount as provided in the State Tax Uniform Procedure Law, subtitle 9 of Title 54 of the Revised Statutes.

The director, if satisfied that the failure to comply with any provision of this section was excusable, may remit the whole or any part of any penalty herein imposed.

Amended by L.1938, c. 319, p. 807, s. 15; L.1939, c. 357, p. 864, s. 1; L.1947, c. 250, p. 924, s. 1; L.1950, c. 203, p. 446, s. 1; L.1956, c. 179, p. 687, s. 1; L.1972, c. 162, s. 1, eff. Sept. 27, 1972; L.1973, c. 288, s. 1, eff. Dec. 4, 1973; L.1975, c. 177, s. 36, eff. Aug. 4, 1975.



Section 54:45-2 - Records

54:45-2. Records
Every person, who, within this State, shall manufacture, import, distribute, transport, store, warehouse, sell or offer for sale alcoholic beverages, or who shall engage in purchasing, transferring, agreeing to sell or selling warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages, or who is the holder of a license permitting the doing of any such acts, shall keep complete and accurate records of all alcoholic beverages purchased, sold, manufactured, improved, brewed, fermented, distilled, produced, stored, warehoused, withdrawn from storage, imported or transported and of all warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages. Such records shall be of a kind and in the form prescribed by the director and shall be safely preserved for 3 years in such a manner as to insure permanency and accessibility for inspection by the director or any duly authorized employee of said director. The director may, by regulation, require that any of such records shall be so preserved for an additional period, not exceeding 2 years. All such records shall be kept and maintained in this State, but the director may, in his discretion, permit the records of any such person to be kept and maintained at a place outside of this State to be designated by him.

Amended by L.1938, c. 319, p. 808, s. 16; L.1955, c. 103, p. 564, s. 1.



Section 54:45-3 - Commissioner's Records; Authentication; Confidential Character; Use In Court

54:45-3. Commissioner's records; authentication; confidential character; use in court
The commissioner shall keep a record of all of his official acts and shall preserve copies of all decisions, rules, regulations and orders made by him. Copies of any rule, regulation, order or decision made by him and of any paper or papers filed in any office maintained by him in the administration of this subtitle may be authenticated under his official seal and when so authenticated shall be evidence in all courts of the same weight and force as the originals thereof. For authenticating any such copy he shall receive a fee of one dollar. The records and files of the commissioner respecting the administration of this subtitle shall be considered confidential and privileged and neither the commissioner nor any employee concerned with such administration or the custody of any such records or files shall be required to produce any of them for the inspection of any person or use in any action or proceeding in any court except in behalf of the commissioner in an action or proceeding under the provisions of this subtitle to which the commissioner is a party or in behalf of any party to any action or proceeding under the provisions of this subtitle when the reports or files or the facts shown thereby are directly involved in such action or proceeding. Nothing herein contained shall be construed to prohibit the delivery to a taxpayer or to his duly authorized representative of a certified copy of any report or other paper filed by him pursuant to the requirements of this subtitle nor to prohibit the publication of statistics so classified as to prevent the identification of particular reports and the items thereof nor to prohibit the inspection by the attorney general or other legal representative of this state of the reports or files relating to the claim of any taxpayer who shall bring an action to set aside or review any tax imposed hereunder or against whom an action or proceeding has been instituted in accordance with the provisions of this subtitle, nor to prohibit the examination of said records and files by the comptroller or auditor of this state or by their respective duly authorized employees, nor to prohibit the delivery to the United States Internal Revenue Department or the state commissioner of alcoholic beverage control of copies of any alcoholic beverage tax sales reports filed with the state tax commissioner nor to prohibit the exchange of any information disclosed by any alcoholic beverage tax sales reports by the commissioner with any official person or body of any other state concerned with the administration of any alcoholic beverage tax or control statute in that state.



Section 54:45-4 - Preservation Of Reports

54:45-4. Preservation of reports
All reports filed with the commissioner pursuant hereto shall be preserved for five years and thereafter may be destroyed by order of the commissioner.

Amended by L.1938, c. 319, p. 809, s. 17.



Section 54:45-5 - Examination, Assessment, Protest

54:45-5. Examination, assessment, protest
54:45-5. a. (Deleted by amendment, P.L.1992, c.175).



b. (Deleted by amendment, P.L.1992, c.175).



c. (Deleted by amendment, P.L.1992, c.175).



d. (Deleted by amendment, P.L.1992, c.175).



e. The examination of reports filed under this subtitle and the assessment of additional taxes, penalties and interest shall be as provided by the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

f. If any taxpayer shall be aggrieved by any finding or assessment of the director, he may, within 90 days of receipt of the notice of assessment or finding, file a protest in writing signed by himself or his duly authorized agent, which shall be under oath, and shall set forth the reason therefor, and may request a hearing. Thereafter the director shall grant a hearing to the taxpayer, if the same shall be requested. He may make an order confirming, modifying or vacating any such finding or assessment. The filing of any such protest shall not abate penalties for nonpayment.

Amended 1938,c.319,s.18 (title amended 1941,c.267); 1975,c.177,s.37; 1992,c.175,s.38.



Section 54:45-6 - Claim For Refund.

54:45-6 Claim for refund.

54:45-6. Any taxpayer, at any time within four years after the payment of any original or additional tax assessed against the taxpayer may file with the director a claim under oath for refund, in such form as the director may prescribe, stating the ground therefor, but no claim for refund shall be required or permitted to be filed with respect to a tax paid after protest has been filed with the director or after proceedings on appeal have been commenced as provided in this subtitle until after the protest or appeal has been finally determined.

Amended 1992, c.175, s.39; 1998, c.106, s.11.



Section 54:45-7 - Service Of Notice; Presumptive Evidence

54:45-7. Service of notice; presumptive evidence
Any notice required to be given by the commissioner pursuant to this subtitle may be served personally or by mailing the same to the person for whom it is intended, addressed to such person at the address given in the last report filed by him pursuant to the provisions of this subtitle, or if no report has been filed, then to such address as may be obtainable. The mailing of such notice shall be presumptive evidence of the receipt of the same by the person to whom it was addressed.

L.1938, c. 319, p. 811, s. 19.



Section 54:46-1 - Appeals From Decisions Of Director Of Division Of Taxation

54:46-1. Appeals from decisions of Director of Division of Taxation
Any person who shall be aggrieved by any decision of the Director of the Division of Taxation denying any hearing requested hereunder, or by any order, finding or assessment having the effect of fixing, correcting, amending or modifying the amount of any tax to be paid by such person, or by any decision declining so to do, or by any certification of debt to the clerk of a court, may appeal from the action of the director in making any such decision, assessment, finding or order, or issuing any such certificate, to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., within 90 days after date of such decision, order, finding, or assessment, in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

Amended by L.1938, c. 319, p. 811, s. 20; L.1942, c. 171, p. 531, s. 8; L.1953, c. 51, p. 935, s. 164; L.1983, c. 36, s. 44, eff. Jan. 26, 1983.



Section 54:46-2 - Refunds Upon Appeal

54:46-2. Refunds upon appeal
If by the decision or order of the tax court, or of any court of competent jurisdiction, the taxpayer shall be adjudged to be entitled to a refund, it shall be paid by the treasurer, upon presentation to him by the taxpayer of a certified copy of such decision or order, out of the tax moneys paid to him pursuant to the provisions of this subtitle.

Amended by L.1938, c. 319, p. 812, s. 21; L.1983, c. 36, s. 45, eff. Jan. 26, 1983.



Section 54:47-3 - Failure To File Report; Filing Of False Or Fraudulent Report

54:47-3. Failure to file report; filing of false or fraudulent report
Any person who shall fail to file any report required to be filed pursuant to the provisions of this subtitle, or shall file or cause to be filed, with the commissioner, any false or fraudulent report or statement, or shall aid or abet another in the filing, with the commissioner, of any false or fraudulent report or statement, with the intent to defraud the state or evade the payment of any tax, penalty or interest or any part thereof, which shall be due pursuant to the provisions of this subtitle, shall be guilty of a misdemeanor and punished accordingly.



Section 54:47-4 - False Swearing; False Testimony; Misdemeanor

54:47-4. False swearing; false testimony; misdemeanor
Any person who shall knowingly swear to, affirm, or verify any false or fraudulent statement, or who, being under oath, shall testify falsely at any hearing held pursuant to the provisions of this subtitle, with intent to evade the payment of any tax, penalty or interest hereunder, shall be guilty of a misdemeanor and punished accordingly.



Section 54:47-5 - Sales And Deliveries Prohibited Unless Tax Paid Or Secured; Misdemeanor

54:47-5. Sales and deliveries prohibited unless tax paid or secured; misdemeanor
Any person who shall sell or cause to be sold any alcoholic beverages in this state or who shall deliver or cause to be delivered any alcoholic beverages in this state when the tax upon the sale or delivery of such beverages as herein imposed shall not have first been paid or the payment thereof secured to the satisfaction of the commissioner shall be guilty of a misdemeanor and punished accordingly.



Section 54:47-6 - Punishment For Violation

54:47-6. Punishment for violation
Any person who shall violate any of the provisions of this subtitle, by any act or omission not heretofore mentioned in this chapter, shall be punished in accordance with the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

Amended by L. 1987, c. 76, s. 42.



Section 54:47-7 - Suspension Or Revocation Of License

54:47-7. Suspension or revocation of license
In case any person having a license to manufacture, distribute, transport, store, warehouse, import or sell alcoholic beverages, or warehouse receipts, receipts, certificates, contracts or other documents given upon the storage of alcoholic beverages, issued pursuant to any law of this State shall fail to pay any tax, penalty or interest which he is required to pay under the provisions of this subtitle, or fails to comply with any provision of this subtitle, or with any rule or regulation made by the commissioner pursuant to this subtitle, notice whereof has been given to such licensee, the commissioner may forward a statement of the facts showing such default to the authority which issued such license and request the suspension or the revocation of the license on account of such default, whereupon the license may be suspended or revoked and no new, restored or reissued license may thereafter be given or issued to such licensee without the consent of the commissioner.

Amended by L.1938, c. 319, p. 812, s. 22.



Section 54:47-8 - Gift Or Gratuity To Commissioner Or Employee

54:47-8. Gift or gratuity to commissioner or employee
In case the holder of a license or permit issued pursuant to the provisions of Title 33 of the Revised Statutes, as amended, or any officer, employee, agent or attorney thereof shall give, offer or promise any gift or gratuity to the commissioner or any deputy, director, or other employee of the commissioner, with intent to induce him to perform improperly or to neglect or omit to perform his duties under this subtitle, such act shall constitute a cause for revocation or suspension of said license or permit by the State Commissioner of Alcoholic Beverage Control or by any other issuing authority. The commissioner, upon ascertaining that such gift, offer or promise has been made, may forward to the issuing authority a statement of the facts relevant thereto.

L.1942, c. 171, p. 532, s. 9, supplementing Title 54, c. 47.



Section 54:47A-1 - Short Title

54:47A-1. Short title
This act shall be known and may be cited as the "Poultry Products Promotion Council and Tax Act."

L.1957, c. 47, p. 84, s. 1.



Section 54:47A-2 - Definitions

54:47A-2. Definitions
The following words and phrases, when used in this act, shall have the meanings respectively ascribed to them:

"Council" the agency created by this act.

"Department" the Department of Agriculture of the State of New Jersey.

"Distributor of poultry feed" any person who sells feed or grain for poultry consumption, or who imports feed or grain or raises grain for his own use as a grower or jointly for his own use as a grower and for use by other growers.

"Grower" any person who produces or causes to be produced poultry products in this State.

"Poultry" chickens and turkeys.

"Poultry feed" feed and grain for use and consumption by poultry.

"Poultry product" poultry eggs for table use, hatching or other purposes or poultry produced for meat, breeding or other purposes.

L.1957, c. 47, p. 84, s. 2. Amended by L.1957, c. 96, p. 186, s. 2; L.1960, c. 21, s. 1.



Section 54:47A-3 - Imposition Of Tax; Rate

54:47A-3. Imposition of tax; rate
There is hereby levied and imposed upon any sale, delivery or use within this State of poultry feed except poultry feed to be used for the production of meat chickens for use within the State an excise tax at the rate of $0.01 for each 100 pounds of poultry feed or fraction thereof.

L.1957, c. 47, p. 85, s. 3. Amended by L.1968, c. 207, s. 1, eff. July 19, 1968.



Section 54:47A-4 - Single Payment; Tax As Levy On Grower

54:47A-4. Single payment; tax as levy on grower
Nothing in this act shall require the payment of such tax more than once on any poultry feed sold, delivered, or used within this State. The liability for, and the incidence of, the tax on poultry feed is hereby declared to be a levy on the grower, but this provision shall in no way affect the method of collection of such tax as provided by this act.

L.1957, c. 47, p. 85, s. 4.



Section 54:47A-5 - Liability Of State And Municipalities

54:47A-5. Liability of state and municipalities
No State, county, municipality, or any agency thereof shall be required to pay the tax imposed by this act.

L.1957, c. 47, p. 85, s. 5.



Section 54:47A-6 - Collection By Distributor; Liability For Tax

54:47A-6. Collection by distributor; liability for tax
Every distributor of poultry feed shall charge and collect, or pay, as the case may be, and shall be liable for, the tax imposed by this act on all poultry feed handled by him as a distributor of poultry feed.

L.1957, c. 47, p. 85, s. 6.



Section 54:47A-7 - Report Of Distributor; Contents; Payment Of Tax

54:47A-7. Report of distributor; contents; payment of tax
Every distributor of poultry feed shall on or before February 1 and August 1 in each year file with the department a report of all poultry feed for which a tax is payable pursuant to this act handled by him as a distributor of poultry feed during the 6 months immediately preceding January 1 and July 1, respectively, and shall accompany such report with the payment of the tax collected or to be paid by him for such feed during the period covered by the report. Such report shall be made on forms prescribed and furnished by the department and shall contain such information as the department shall require for the proper administration of this act. No such report shall be subject to public inspection except pursuant to legal process.

L.1957, c. 47, p. 85, s. 7.



Section 54:47A-8 - Record Of Poultry Feed; Inspection

54:47A-8. Record of poultry feed; inspection
Every distributor of poultry feed shall keep a record of all poultry feed handled by him as a distributor of poultry feed which record shall be open to inspection by the authorized representatives of the department at all times during normal business hours.

L.1957, c. 47, p. 86, s. 8.



Section 54:47A-9 - Violations; Penalties; Enforcement

54:47A-9. Violations; penalties; enforcement
Any distributor of poultry feed who shall falsely or fraudulently make any report required by this act or who shall evade or violate any of the provisions of this act or who willfully interferes with any authorized person in the performance of such person's duties under this act or any grower who knowingly violates or aids in the violation of this act shall be liable in addition to his liabilities for any tax imposed hereunder to a penalty of not more than $100.00 for the first offense and a penalty of $200.00 for any subsequent offense to be enforced in a summary proceeding by the department pursuant to the provisions of the "Penalty Enforcement Law" (N.J.S. 2A:58).

L.1957, c. 47, p. 86, s. 9. Amended by L.1957, c. 96, p. 186, s. 3.



Section 54:47A-10 - Continued Violations; Injunction

54:47A-10. Continued violations; injunction
Continued or threatened continued violations of this act may be restrained by the Superior Court in a civil action brought by the department, but no such action shall be deemed to relieve the defendant of his liability for the tax or for any other penalty imposed herein.

L.1957, c. 47, p. 86, s. 10.



Section 54:47A-11 - Deposit Of Moneys; Appropriations; Purposes Of Use

54:47A-11. Deposit of moneys; appropriations; purposes of use
All moneys received from the tax imposed by this act, including any fines and forfeitures collected under the provisions of this act, shall be forthwith deposited as received with the State Treasurer and maintained by him as a special account entitled "Poultry Products Promotion Tax Account." Moneys credited to such special account shall be appropriated and used only for the following purposes:

(a) Cost of administration and collection of the tax;

(b) Programs of promotion of the products of the poultry industry of New Jersey as may from time to time be conducted by the council.

L.1957, c. 47, p. 86, s. 11.



Section 54:47A-12 - Poultry Products Promotion Council; Membership; Qualifications; Appointments; Term; Vacancies; Compensation

54:47A-12. Poultry products promotion council; membership; qualifications; appointments; term; vacancies; compensation
There is hereby created in the Department of Agriculture the Poultry Products Promotion Council to consist of 11 members, who shall be citizens of the State of New Jersey, of whom, 6 shall be growers, 3 shall be distributors of poultry feed, 1 shall be a representative of the New Jersey State Agricultural Experiment Station and 1 shall be the Secretary of Agriculture ex officio or his designee. Appointments to the council shall be made by the State Board of Agriculture for a term of 2 years except that of the first appointees 5 shall be for a term of 1 year and 5 shall be for a term of 2 years as designated by the board. The board in making its appointments to the council shall provide for equal representations from the 3 major growing areas of the State. Among the grower members of the council there shall be at all times at least 2 members representing the leading poultry product of the State, which poultry product shall be determined by the board from the annual statistical values of the several poultry products. The appointment of the grower members shall be made from a list containing not less than 12 names of growers submitted to the board by the New Jersey State Poultry Association, Inc. The appointment of the feed distributor members shall be made from amongst the co-operative and independent distributors of poultry feed who have registered pursuant to the provisions of chapter 4 of Title 4 of the Revised Statutes, so that at least 1 shall represent the co-operative feed distributors and at least 1 shall represent the independent distributors. If for any reason the list required by this section is not submitted within 30 days after the effective date of this act or after the occurrence of any vacancy however caused, the board may make appointments from among the growers at large. The appointment of the representative of the New Jersey State Agricultural Experiment Station shall be made on the recommendation of the director of said station from amongst the staff members thereof. Each member shall hold office after the expiration of his term until his successor shall be duly appointed and qualified. Vacancies in the membership of the council, however created, shall be filled in the same manner as the original appointment for the unexpired term only.

The members of the council shall serve without compensation but shall be entitled to be reimbursed for expenses incurred in the performance of their duties.

L.1957, c. 47, p. 87, s. 12.



Section 54:47A-13 - Organization Of Council; Election Of Officers; Quorum

54:47A-13. Organization of council; election of officers; quorum
The council shall organize as soon as practicable after their appointment by electing a chairman, vice chairman and secretary from amongst its membership to serve for a term of 1 year and until their successors are elected and qualified. Any 6 members shall constitute a quorum for the transaction of business.

L.1957, c. 47, p. 88, s. 13.



Section 54:47A-14 - Rules And Regulations; Employment Of Personnel; Duties And Compensation; Records Of Council; Annual Report

54:47A-14. Rules and regulations; employment of personnel; duties and compensation; records of council; annual report
The council subject to the approval of the State Board of Agriculture shall make and promulgate rules and regulations for the administration and to effectuate the purposes of this act. Subject to approval of the State Board of Agriculture the council may employ, prescribe the duties, and fix the compensation of such persons as it may determine to be necessary for the proper performance and execution of the duties and powers of the council within the limits of available appropriations. The council shall keep a complete record of all its proceedings and of its receipts and expenditures and shall file a report annually in January with the Secretary of Agriculture for transmittal to the Governor and the Legislature.

L.1957, c. 47, p. 88, s. 14.



Section 54:47A-15 - Estimate Of Revenues; Submission To State Board Of Agriculture; Inclusion In Budget

54:47A-15. Estimate of revenues; submission to state board of agriculture; inclusion in budget
The council shall annually prepare an itemized estimate of revenues from collection of the tax and of proposed expenditures which shall be submitted to the State Board of Agriculture. Subject to board approval, such proposal of expenditures shall be included in the regular budget request of the Department of Agriculture under the heading "Poultry Products Promotion Council" with the statement "Payable from the Poultry Products Promotion Tax Account."

L.1957, c. 47, p. 89, s. 15.



Section 54:47A-16 - Promotion Programs

54:47A-16. Promotion programs
The council subject to the approval of the State Board of Agriculture shall conduct such programs of promotion of the products of the poultry industry of New Jersey as will conserve and promote the prosperity of this State and the poultry industry of the State.

L.1957, c. 47, p. 89, s. 16.



Section 54:47A-17 - Appropriation

54:47A-17. Appropriation
In addition to any other appropriation to the Department of Agriculture there is hereby appropriated to the department for the use of the council during the fiscal year commencing on July 1, 1957, the sum of $100,000.00, which sum shall be reimbursed to the State from the first available tax receipts received under this act.

L.1957, c. 47, p. 89, s. 17.



Section 54:47A-18 - Effective And Operative Dates

54:47A-18. Effective and operative dates
This act shall take effect immediately but shall be inoperative as to the imposition of any tax until July 1, 1957.

L.1957, c. 47, p. 89, s. 18. Amended by L.1957, c. 96, p. 187, s. 4.



Section 54:47B-1 - Title

54:47B-1. Title
This act shall be known and may be cited as the "White Potato Industry Promotion and Tax Act."

L.1957, c. 169, p. 600, s. 1.



Section 54:47B-2 - Definitions

54:47B-2. Definitions
The following words and phrases, when used in this act, shall have the meanings respectively ascribed to them:

"Council" the White Potato Industry Council created by this act.

"Department" the Department of Agriculture of the State of New Jersey.

"State Board" the State Board of Agriculture.

"Distributor of Seed Potatoes" any person who sells seed potatoes, or who imports or grows seed potatoes for his own use as a grower or for use by other growers or jointly for his own use as a grower and for use by other growers.

"Grower" any person who plants or causes to be planted seed potatoes in this State in order to produce a crop for his own use or benefit.

"Seed Potatoes" white potatoes to be used for the purposes of planting in this State in order to produce a crop.

L.1957, c. 169, p. 600, s. 2.



Section 54:47B-3 - Excise Tax

54:47B-3. Excise tax
There is hereby levied and imposed upon any sale, delivery, or use within this State of seed potatoes an excise tax at the rate of $0.05 for each 100 pounds of seed potatoes or fraction thereof.

L.1957, c. 169, p. 601, s. 3.



Section 54:47B-4 - Single Payment Of Tax; Liability Of Grower

54:47B-4. Single payment of tax; liability of grower
Nothing in this act shall require the payment of such tax more than once on any seed potatoes sold, delivered, or used within this State. The liability for, and the incidence of, the tax on seed potatoes is hereby declared to be a levy on the grower, but this provision shall in no way affect the method of collection of such tax as provided by this act.

L.1957, c. 169, p. 601, s. 4.



Section 54:47B-5 - Distributors To Collect Tax; Exception

54:47B-5. Distributors to collect tax; exception
Every distributor of seed potatoes shall charge and collect, or pay, as the case may be, and shall be liable for, the tax imposed by this act on all seed potatoes handled by him as a distributor of seed potatoes. No State, county or municipal institution shall be required to pay the tax imposed by this act for seed potatoes purchased and used for purposes of raising potatoes for institutional use.

L.1957, c. 169, p. 601, s. 5.



Section 54:47B-6 - Payment Of Tax; Report

54:47B-6. Payment of tax; report
Every distributor of seed potatoes shall on or before August 1 in each year file with the department a report of all seed potatoes handled by him as a distributor of seed potatoes during the 12 months immediately preceding July 1, and shall accompany such report with the payment of the tax collected or to be paid by him for the period covered by the report. No such report shall be subject to public inspection except pursuant to legal process.

Such report shall be made on forms prescribed and furnished by the department and shall contain such information as the department shall require for the proper administration of this act.

L.1957, c. 169, p. 601, s. 6. Amended by L.1962, c. 176, s. 1, eff. Dec. 4, 1962.



Section 54:47B-7 - Records Of Distributor

54:47B-7. Records of distributor
Every distributor of seed potatoes shall keep a record of all seed potatoes handled by him as a distributor of seed potatoes which record shall be open to inspection by the authorized representatives of the department at all times during normal business hours.

L.1957, c. 169, p. 602, s. 7.



Section 54:47B-8 - Violations; Penalty

54:47B-8. Violations; penalty
Any distributor of seed potatoes who shall falsely or fraudulently make any report required by this act or who shall evade or violate any of the provisions of this act or who willfully interferes with any authorized person in the performance of such person's duties under this act or any grower who knowingly uses seed potatoes where the tax as provided by this act has not been paid shall be liable to a penalty of not more than $50.00 for the first offense and a penalty of not more than $100.00 for any subsequent offense to be enforced and collected by the department in a summary proceeding pursuant to the "Penalty Enforcement Law" (N.J.S. 2A:58).

L.1957, c. 169, p. 602, s. 8.



Section 54:47B-9 - Injunction

54:47B-9. Injunction
Continued or threatened continued violations of this act may be restrained by the Superior Court in a civil action brought by the department, but no such action shall be deemed to relieve the defendant of his liability for the tax or for any other penalty imposed herein.

L.1957, c. 169, p. 602, s. 9.



Section 54:47B-10 - Seed Potato Tax Account; Expenditures

54:47B-10. Seed potato tax account; expenditures
All moneys received by the department from the tax imposed by this act, including any fines and forfeitures collected under the provisions of this act, shall be forthwith deposited as received with the State Treasurer and maintained by him as a special account entitled "Seed Potato Tax Account." Moneys credited to such special account shall be appropriated and used for the following purposes:

(a) Cost of administration and collection of the tax;

(b) Programs of education and research, advertising, publicity, sales and promotion of the white potato industry as may from time to time be conducted or approved by the council.

L.1957, c. 169, p. 602, s. 10.



Section 54:47B-11 - Council; Qualifications; Term; Vacancies; Compensation

54:47B-11. Council; qualifications; term; vacancies; compensation
There is hereby created in the Department of Agriculture the White Potato Industry Council to consist of 8 members, of whom 5 shall be growers of white potatoes, 1 shall be a wholesale dealer in white potatoes, 1 shall be a representative of the New Jersey State Agricultural Experiment Station, and 1 shall be the Secretary of Agriculture ex officio or his designee. Appointments to the council shall be made by the State Board of Agriculture for a term of 2 years except that of the first appointees 3 shall be for a term of 1 year and 4 shall be for a term of 2 years as designated by the State board. The appointment of the grower members and the wholesale dealer member shall be made from lists containing not less than 15 names of growers and not less than 3 names of wholesale dealers, respectively, submitted to the State board by the New Jersey State Potato Association. If for any reason any list required by this section is not submitted, the State board may make appointments from among the growers and dealers at large. The appointment of the representative of the New Jersey State Agricultural Experiment Station shall be made on the recommendation of the director of the said station. Each member shall hold office after the expiration of his term until his successor shall be duly appointed and qualified. Vacancies in the membership of the council, however created, shall be filled in the same manner as the original appointment for the unexpired term only, but the list of nominees to be submitted by the New Jersey State Potato Association need contain but 3 names for each vacancy to be filled.

The members of the council shall serve without compensation but shall be entitled to be reimbursed for expenses incurred in the performance of their duties.

L.1957, c. 169, p. 603, s. 11.



Section 54:47B-12 - Organization Of Council

54:47B-12. Organization of council
The council shall organize as soon as practicable after their appointment at the call of the Secretary of Agriculture by electing a chairman, vice-chairman and secretary from amongst its membership to serve for a term of 1 year and until their successors are elected and qualified. Any 5 members shall constitute a quorum for the transaction of business.

L.1957, c. 169, p. 603, s. 12.



Section 54:47B-13 - Rules And Regulations; Employment; Records; Report

54:47B-13. Rules and regulations; employment; records; report
The council, subject to the approval of the State board, shall make and promulgate rules and regulations for the administration and to effectuate the purposes of this act. Subject to the approval of the State board, it may employ, prescribe the duties, and fix the compensation of such persons as it may determine to be necessary for the proper performance and execution of the duties and powers of the council within the limits of available appropriations. The council shall keep a complete record of all of its proceedings and of its receipts and expenditures and shall file a report annually in January with the Governor and the Legislature and furnish the New Jersey State Potato Association with a copy of such report.

L.1957, c. 169, p. 604, s. 13.



Section 54:47B-14 - Estimate Of Revenues

54:47B-14. Estimate of revenues
The council shall annually prepare an itemized estimate of revenues from collection of the tax and of proposed expenditures which shall be submitted to the State Board of Agriculture. Subject to State board approval, such proposal of expenditures shall be included in the regular budget request of the Department of Agriculture under the heading "White Potato Industry Council" with the statement "Payable from the Seed Potato Tax Account."

L.1957, c. 169, p. 604, s. 14.



Section 54:47B-15 - Promotion Of Industry

54:47B-15. Promotion of industry
The council, subject to the approval of the State Board of Agriculture, shall conduct such programs of promotion of the white potato industry of New Jersey as will conserve and promote the prosperity of this State and the white potato industry of the State.

L.1957, c. 169, p. 604, s. 15.



Section 54:47B-16 - Appropriation

54:47B-16. Appropriation
There is hereby appropriated to the Department of Agriculture for use of the council during the first year of its operation the sum of $10,000.00, which sum shall be reimbursed to the State from the first available tax receipts received by the department under this act.

L.1957, c. 169, p. 604, s. 16.



Section 54:47B-17 - Effective Date

54:47B-17. Effective date
This act shall take effect immediately but shall be inoperative as to the imposition of any tax until 60 days after its approval.

L.1957, c. 169, p. 604, s. 17.



Section 54:47C-1 - Title

54:47C-1. Title
This act shall be known and may be cited as the "Asparagus Industry Promotion and Tax Act."

L.1959, c. 18, p. 86, s. 1.



Section 54:47C-2 - Definitions

54:47C-2. Definitions
The following words and phrases, when used in this act, shall have the meanings respectively ascribed to them:

"Council" the New Jersey Asparagus Industry Council created by this act.

"Department" the Department of Agriculture of the State of New Jersey.

"State Board" the State Board of Agriculture.

"Distributor of Asparagus" or "Processor" a person who buys asparagus from a grower, or who receives consignments of asparagus from a grower and sells for the grower's account.

"Grower-Distributor" a person who produces asparagus and makes direct sales to out-of-State processors and brokers or to other vendors outside of or within the State.

"Grower" any person who grows asparagus for sale.

"Farmers Market" a farmer-owned or operated market which acts as a sales agent for growers offering asparagus for sale at the market.

"Asparagus" stalks or spears, either bunched or sold loose for either fresh market or processing.

L.1959, c. 18, p. 86, s. 2.



Section 54:47C-3 - Excise Tax

54:47C-3. Excise tax
There is hereby levied and imposed upon any sale, delivery, or use of asparagus produced within the State and sold for processing within the State an excise tax at the rate of $0.002 for each pound of pay weight of which $0.001 shall be deducted from payment to growers and $0.001 shall be paid by the processor or distributor, whichever pays the grower for the asparagus. Any asparagus sold to a processor by a distributor or grower-distributor shall have the distributor's share of the excise tax added to the invoice at the rate of $0.001 per pound of pay weight. The grower-distributor or distributor who sells, ships or hauls asparagus to out-of-State processing plants shall pay or deduct the growers' share of the tax at the rate of $0.001 per pound of pay weight sold.

There is hereby levied and imposed upon any sale, delivery or use of asparagus produced within this State for fresh market an excise tax at the rate of $0.02 for each standard crate of asparagus or its equivalent which shall be deducted from the payments to the growers by the farmers market or the distributor who buys from the grower. The grower-distributor who sells, ships or hauls directly to out-of-State markets shall be liable for the tax of $0.02 for each standard crate or its equivalent by weight.

A farmers market shall deduct and collect from the amount paid to the growers selling the asparagus, the growers' share of the tax as provided by this act.

Any grower or gardener who produces 3,000 pounds or less of asparagus annually shall be exempt from the levy imposed herein.

L.1959, c. 18, p. 87, s. 3.



Section 54:47C-4 - Single Payment Of Tax; Liability Of Grower

54:47C-4. Single payment of tax; liability of grower
Nothing in this act shall require the payment of such tax more than once on any asparagus sold, delivered or used. The liability for, and the incidence of, the tax on asparagus sold for fresh market is hereby declared to be a levy on the grower, but this provision shall in no way affect the method of collection of such tax as provided by this act.

L.1959, c. 18, p. 88, s. 4.



Section 54:47C-5 - Liability Of State And Municipalities

54:47C-5. Liability of state and municipalities
No State, county, municipality or any agency thereof shall be required to pay the tax imposed by this act.

L.1959, c. 18, p. 88, s. 5.



Section 54:47C-6 - Collection By Distributor, Processor, Grower-distributor Or Farmers Market; Liability For Tax

54:47C-6. Collection by distributor, processor, grower-distributor or farmers market; liability for tax
Every distributor, processor, grower-distributor or farmers market handling asparagus shall charge and collect, or pay, as the case may be, and shall be liable for, the tax imposed by this act on all asparagus handled by him as a distributor, processor, grower-distributor or farmers market handling asparagus.

L.1959, c. 18, p. 89, s. 6.



Section 54:47C-7 - Report Accompanying Payment Of Tax

54:47C-7. Report accompanying payment of tax
Every distributor, processor, grower-distributor or farmers market handling asparagus shall on or before August 1 in each year, file with the department a record of all asparagus handled by him as a distributor or processor, grower-distributor or farmers market handling asparagus during the 12 months immediately preceding August 1, and shall accompany such report with the payment of the tax collected or to be paid by him for the period covered by this report. No such report shall be subject to public inspection except pursuant to legal process. Such report shall be made on forms prescribed and furnished by the department and shall contain such information as the department and council shall require for the proper administration of this act.

L.1959, c. 18, p. 88, s. 7.



Section 54:47C-8 - Record Of Asparagus Handled; Inspection

54:47C-8. Record of asparagus handled; inspection
Every distributor, processor, grower-distributor or farmers market handling asparagus shall keep a record of all asparagus handled by him as a distributor or processor, grower-distributor or farmers market handling asparagus which record shall be open to inspection by the authorized representatives of the department at all times during normal business hours.

L.1959, c. 18, p. 88, s. 8.



Section 54:47C-9 - Violations; Penalties; Enforcement

54:47C-9. Violations; penalties; enforcement
Any distributor, processor, grower-distributor or farmers market handling asparagus who shall falsely or fraudulently make any report required by this act or who shall evade or violate any of the provisions of this act or who willfully interferes with any authorized person in the performance of such person's duties under this act, where the tax as provided by this act has not been paid shall be liable to a penalty of not more than $100.00 for the first offense and a penalty of not more than $200.00 for any subsequent offenses to be enforced and collected by the department in a summary proceeding pursuant to the "Penalty Enforcement Law" (N.J.S. 2A:58).

L.1959, c. 18, p. 89, s. 9.



Section 54:47C-10 - Continued Violations; Injunction

54:47C-10. Continued violations; injunction
The continued or threatened continued violation of this act may be restrained by the Superior Court in a civil action brought by the department, but no such action shall be deemed to relieve the defendant of his liability for the tax or for any other penalty imposed herein.

L.1959, c. 18, p. 89, s. 10.



Section 54:47C-11 - Collection Of Tax By Department; Enforcement Of Act

54:47C-11. Collection of tax by department; enforcement of act
The department shall collect the tax imposed by this act through its authorized agents and enforce the provisions of the act.

L.1959, c. 18, p. 89, s. 11.



Section 54:47C-12 - Deposit Of Moneys; Appropriation And Use; Purposes

54:47C-12. Deposit of moneys; appropriation and use; purposes
All moneys received from the tax imposed by this act, including any fines and forfeitures collected under the provisions of this act, shall be forthwith deposited as received with the State Treasurer and maintained by him as a special account entitled "Asparagus Tax Account." Moneys credited to such special account shall be appropriated and used for the following purposes:

(a) Cost of administration and collection of the tax:

(b) Programs of marketing, promotion and research for the asparagus industry as may from time to time be conducted or approved by the council. This money shall be spent for the above mentioned programs on either fresh market development, or processed market development in approximate proportion to the amount of money collected from each of these interests.

L.1959, c. 18, p. 89, s. 12.



Section 54:47C-13 - Asparagus Industry Council; Membership; Appointment; Term; Vacancies; Compensation

54:47C-13. Asparagus Industry Council; membership; appointment; term; vacancies; compensation
There is hereby created in the New Jersey Department of Agriculture the New Jersey Asparagus Industry Council to consist of 10 members who are citizens of the State of New Jersey to serve for a term of 2 years, except for the first year when 5 members shall be appointed for 1 year only, of whom 2 shall be growers of asparagus to be processed, 2 shall be representatives of processors, 2 shall be growers of asparagus for fresh market, 1 shall be a representative of an incorporated farmer owned or farmer operated market handling asparagus, 1 shall be a representative of buyers, brokers or commission men other than farmers market, 1 shall be a representative of the New Jersey Agricultural Experiment Station, and 1 shall be the Secretary of Agriculture ex officio or his designee.

The nominations of the processor grower members shall be made by the New Jersey Vegetable Growers Co-operative Association, Inc.; the nominations of representatives of the processors shall be made by the New Jersey Canners Association; the nominations of representatives of growers of asparagus for fresh market shall be made by The Co-operative Marketing Associations in New Jersey, Inc.; the nominations of a representative of the farmer owned or operated market shall be made by The Co-operative Marketing Associations in New Jersey, Inc.; the nominations of the representative of buyers, brokers or commission men other than farmers market, shall be made by the Garden State Branch of the United Fresh Fruit and Vegetable Association. The appointment of the representative of the New Jersey Agricultural Experiment Station shall be made on the recommendation of the director of said station. The State Board shall make the final appointments from the names submitted. Each member shall hold office after the expiration of his term until his successor shall be duly appointed and qualified. Vacancies in the membership of the council, however created, shall be filled in the same manner as the original appointment for the unexpired term only. If for any reason the list required by this section is not submitted within 30 days after the effective date of this act or because of vacancy however caused, the State Board shall appoint persons to those vacancies.

The members of the council shall serve without compensation but shall be entitled to be reimbursed for expenses incurred in the performance of their duties.

L.1959, c. 18, p. 90, s. 13.



Section 54:47C-14 - Organization Of Council

54:47C-14. Organization of council
The council shall organize as soon as practicable after their appointment at the call of the Secretary of Agriculture by electing a chairman, vice-chairman and secretary from amongst its membership to serve for a term of 1 year and until their successors are elected and qualified. Any 6 members shall constitute a quorum for the transaction of business.

L.1959, c. 18, p. 91, s. 14.



Section 54:47C-15 - Rules And Regulations; Employment Of Personnel; Records; Annual Report

54:47C-15. Rules and regulations; employment of personnel; records; annual report
The council, subject to the approval of the State Board of Agriculture, shall make and promulgate rules and regulations for the administration and to effectuate the purposes of this act. Subject to the approval of the State Board of Agriculture, it may employ, prescribe the duties, and fix the compensation of such persons as it may determine to be necessary for the proper performance and execution of the duties and powers of the council within the limits of available appropriations. The council shall keep a complete record of all its proceedings and of its receipts and expenditures and shall file a report annually in January with the Governor and the Legislature.

L.1959, c. 18, p. 91, s. 15.



Section 54:47C-16 - Estimate Of Revenues; Submission To Department Of Agriculture; Inclusion In Budget

54:47C-16. Estimate of revenues; submission to department of agriculture; inclusion in budget
The council shall annually prepare an itemized estimate of revenues from collection of the tax and of proposed expenditures which shall be submitted to the Department of Agriculture and copies sent to the Governor and the Legislature. Subject to the approval of the Department of Agriculture, the Governor and the Legislature such proposal of expenditures shall be included in the regular budget request of the Department of Agriculture under the heading "New Jersey Asparagus Industry Council" with the statement "Payable from the Asparagus Tax Account."

L.1959, c. 18, p. 91, s. 16.



Section 54:47C-17 - Appropriation

54:47C-17. Appropriation
There is hereby appropriated to the Department of Agriculture for use of the council during the first year of its operation the sum of $50,000.00 which sum shall be reimbursed to the State from the first available tax receipts received by the department under this act.

L.1959, c. 18, p. 92, s. 17.



Section 54:47D-1 - Short Title

54:47D-1. Short title
This act shall be known and may be cited as the "Apple Industry Promotion and Tax Act."

L.1959, c. 80, p. 201, s. 1.



Section 54:47D-2 - Definitions

54:47D-2. Definitions
The following words and phrases, when used in this act, shall have the meanings respectively ascribed to them:

"Council" --the New Jersey Apple Industry Council created by this act.

"Department" --the Department of Agriculture of the State of New Jersey.

"Bushel" --means a unit of 36 to 44 pounds of apples sold for fresh market use in boxes, cartons, baskets or other containers.

"State Board" --the State Board of Agriculture.

"Grower" --any person who produces apples for sale.

"Apples" --all pomaceous fruit identified under the botanical name of Pyrus malus (pears and crab apples excepted) produced in New Jersey.

L.1959, c. 80, p. 201, s. 2.



Section 54:47D-3 - Imposition Of Tax; Rate; Exemption

54:47D-3. Imposition of tax; rate; exemption
There is hereby levied and imposed upon any sale, delivery, or use of apples produced within the State an excise tax at the rate of $0.03 for each bushel when sold for marketing as fresh apples; $0.03 per hundredweight when sold for processing other than for cider or apple juice.

Any grower or gardener who produces 500 bushels or less of apples annually shall be exempt from the levy imposed by this act.

L.1959, c. 80, p. 202, s. 3.



Section 54:47D-4 - Report Of Grower; Payment Of Tax

54:47D-4. Report of grower; payment of tax
Every grower of apples shall on or before the fifteenth day of each October, January, April and July, file with the department a record of all apples sold by him as a grower during each preceding 3 months and shall accompany such report with the payment of the tax to be paid by him for the period covered by each report. No such report shall be subject to public inspection except pursuant to legal process.

L.1959, c. 80, p. 202, s. 4.



Section 54:47D-5 - Form Of Report; Contents

54:47D-5. Form of report; contents
Such report shall be made on forms prescribed and furnished by the department and shall contain such information as the department and council shall require for the proper administration of this act.

L.1959, c. 80, p. 202, s. 5.



Section 54:47D-6 - Record Of Apples Produced; Inspection

54:47D-6. Record of apples produced; inspection
Every grower of apples shall keep a record of all apples produced and sold by him--which record shall be open to inspection by the authorized representatives of the department at all times during normal business hours.

L.1959, c. 80, p. 202, s. 6.



Section 54:47D-7 - Violations; Penalties; Enforcement

54:47D-7. Violations; penalties; enforcement
Any grower who shall falsely or fraudulently make any report required by this act or who shall evade or violate any of the provisions of this act or who willfully interferes with any authorized person in the performance of such person's duties under this act, where the tax as provided by this act has not been paid shall be liable to a penalty of not more than $500.00 for the first offense and a penalty of not more than $1,000.00 for any subsequent offenses to be enforced and collected by the department in a summary proceeding pursuant to the "Penalty Enforcement Law" (N.J.S. 2A:58).

L.1959, c. 80, p. 202, s. 7.



Section 54:47D-8 - Continued Violations; Injunction

54:47D-8. Continued violations; injunction
The continued or threatened continued violation of this act may be restrained by the Superior Court in a civil action brought by the department, but no such action shall be deemed to relieve the defendant of his liability for the tax or for any other penalty imposed herein.

L.1959, c. 80, p. 203, s. 8.



Section 54:47D-9 - Collection Of Tax By Department; Enforcement

54:47D-9. Collection of tax by department; enforcement
The department shall collect the tax imposed by this act through its authorized agents and enforce the provisions of the act.

L.1959, c. 80, p. 203, s. 9.



Section 54:47D-10 - Deposit Of Moneys; Appropriations; Purposes Of Use

54:47D-10. Deposit of moneys; appropriations; purposes of use
All moneys received from the tax imposed by this act, including any fines and forfeitures collected under the provisions of this act, shall be forthwith deposited as received with the State Treasurer and maintained by him as a special account entitled "Apple Tax Account." Moneys credited to such special account shall be appropriated and used for the following purposes:

(a) Cost of administration and collection of the tax;

(b) Programs of marketing, promotion and research for the benefit of the apple industry as may from time to time be conducted or approved by the council. This money shall be spent for the above mentioned programs on either fresh market development, or processed market development in approximate proportion to the amount of money collected from each of these interests.

L.1959, c. 80, p. 203, s. 10.



Section 54:47D-11 - Apple Industry Council; Membership; Appointments; Terms; Vacancies

54:47D-11. Apple industry council; membership; appointments; terms; vacancies
There is hereby created in the New Jersey Department of Agriculture the New Jersey Apple Industry Council to consist of 9 members of whom 7 shall be growers of apples, 1 shall be a representative of the New Jersey Agricultural Experiment Station recommended by the director thereof, and the Secretary of Agriculture or his designee. Grower members of the council shall be appointed by the State Board of Agriculture for a term of 3 years except that for the first appointees 3 shall be appointed for a term of 3 years, 2 shall be appointed for a term of 2 years and 2 shall be appointed for a term of 1 year, as shall be designated by the State Board. There shall be appointed 1 grower member resident of each of the 3 principal apple growing counties as determined by the New Jersey Crop Reporting Service and 2 grower members resident of counties located in Southern New Jersey and 2 grower members resident of counties located in Northern New Jersey. For the purposes of this act the boundary dividing the counties of Ocean and Burlington from the counties lying to the north shall be the dividing line between Northern and Southern New Jersey.

Grower members of the council shall be appointed from nominations made by, and filed with the State Board by, the directors of the New Jersey Apple Institute and the New Jersey State Horticultural Society meeting in joint session. At least 2 nominations shall be made for each appointment to be made.

Each member shall hold office after the expiration of his term until his successor shall be duly appointed and qualified. Vacancies in the membership of the council, however created, shall be filled in the same manner as the original appointment for the unexpired term only. If for any reason the list required by this section is not submitted within 30 days after the effective date of this act or after the existence of a vacancy however caused, the State Board shall appoint qualified persons to those vacancies.

L.1959, c. 80, p. 203, s. 11.



Section 54:47D-12 - Compensation Of Council Members

54:47D-12. Compensation of council members
The members of the council shall serve without compensation but shall be entitled to be reimbursed for expenses incurred in the performance of their duties.

L.1959, c. 80, p. 204, s. 12.



Section 54:47D-13 - Organization Of Council; Election Of Officers; Quorum

54:47D-13. Organization of council; election of officers; quorum
The council shall organize as soon as practicable after their appointment at the call of the Secretary of Agriculture by electing a chairman, vice-chairman and secretary from amongst its membership to serve for a term of 1 year and until their successors are elected and qualified. Any 6 members shall constitute a quorum for the transaction of business.

L.1959, c. 80, p. 204, s. 13.



Section 54:47D-14 - Rules And Regulations; Employment Of Personnel; Duties And Compensation; Records Of Council; Annual Report

54:47D-14. Rules and regulations; employment of personnel; duties and compensation; records of council; annual report
The council shall make and promulgate rules and regulations subject to the approval of State Board of Agriculture for the administration and to effectuate the purposes of this act. It may employ, prescribe the duties, and fix the compensation of such persons as it may determine to be necessary for the proper performance and execution of the duties and powers of the council within the limits of available appropriations and subject to the approval of the State Board of Agriculture. The council shall keep a complete record of all its proceedings and of its receipts and expenditures and shall file a report annually in January with the Governor and the Legislature.

L.1959, c. 80, p. 204, s. 14.



Section 54:47D-15 - Budget Request

54:47D-15. Budget request
Such proposal of expenditures shall be included in the regular budget request of the Department of Agriculture under the heading "New Jersey Apple Industry Council" with the statement "Payable from the Apple Tax Account" and shall be subject to the approval by the Department of Agriculture, the Governor and the Legislature.

L.1959, c. 80, p. 205, s. 15.



Section 54:47D-16 - Appropriation

54:47D-16. Appropriation
There is hereby appropriated to the Department of Agriculture for use of the council during the first year of its operation the sum of $60,000.00 which sum shall be reimbursed to the State from the first available tax receipts received by the department under this act.

L.1959, c. 80, p. 205, s. 16.



Section 54:47E-1 - Short Title

54:47E-1. Short title
This act shall be known and may be cited as the "Sweet Potato Industry Promotion and Assessment Act."

L.1966, c. 283, s. 1.



Section 54:47E-2 - Definitions

54:47E-2. Definitions
Following words and phrases, to be used in this act, shall have the meanings respectively ascribed to them:

"Processor" --a person who receives or buys sweet potatoes from a grower for canning, freezing or dehydrating.

"Commission" --the New Jersey Sweet Potato Industry Commission created by this act.

"Distributor of sweet potatoes" --a person who buys sweet potatoes or receives consignments of sweet potatoes from a grower for resale.

"Department" --the Department of Agriculture of the State of New Jersey.

"Bushel" --means a unit of 50 pounds of sweet potatoes sold for fresh market use in boxes, cartons, baskets or other containers or a unit of 46 pounds of sweet potatoes sold for processing. For the purpose of this act, all containers shall be converted to units of 50 pounds or 46 pounds respectively.

"State board" --the State Board of Agriculture.

"Grower-distributor" --a person who produces sweet potatoes and makes sales direct to processors, distributors or other vendors outside of or within the State.

"Grower" --any person who produces sweet potatoes for sale, or who sells sweet potatoes at retail.

"Sweet potatoes" --all varieties of Ipomoea batatas known commonly as sweet potatoes or yams.

L.1966, c. 283, s. 2.



Section 54:47E-3 - Imposition Of Assessment; Rate; Liability

54:47E-3. Imposition of assessment; rate; liability
There is hereby levied and imposed upon any sale, delivery or use of sweet potatoes produced within the State an assessment at the rate of $0.02 for each bushel sold for marketing as fresh sweet potatoes and $0.02 per bushel for those sold for processing.

The $0.02 per bushel levied on those sweet potatoes marketed as fresh sweet potatoes shall be paid by the distributor of sweet potatoes who buys or receives on consignment from the grower.

A farmer's market or co-operative marketing association shall deduct and collect from the amount paid to the growers selling fresh market sweet potatoes, the assessment of $0.02 per bushel provided by this act.

The $0.02 per bushel levied on sweet potatoes sold for processing shall be deducted from payments to growers by the processor or distributor who pays the grower for the sweet potatoes.

If a grower-distributor makes direct sales of sweet potatoes for either fresh market or processing to retail stores, roadstands or out-of-State receivers, so that the assessment is not deducted and submitted for him, it becomes his responsibility to submit directly the assessment on such sweet potatoes.

The liability for, and the incidence of the assessment on sweet potatoes is hereby declared to be a levy on the grower but this provision shall in no way affect the method of collection of such assessments as provided by this act.

Nothing in this act shall require the payment of such assessment more than once on any sweet potatoes sold, delivered or used.

L.1966, c. 283, s. 3.



Section 54:47E-4 - Report Of Distributor, Processor, Grower-distributor Or Farmers Market; Payment Of Assessment

54:47E-4. Report of distributor, processor, grower-distributor or farmers market; payment of assessment
Every distributor, processor, grower-distributor or farmers market handling sweet potatoes shall on or before each February 1 and August 1, file with the department a report of all sweet potatoes showing the quantity handled by him during each of the 6 months immediately preceding January and July, respectively and shall accompany such report with the payment of the assessment to be paid by him for the period covered by the report. No such report shall be subject to public inspection except pursuant to legal process.

L.1966, c. 283, s. 4.



Section 54:47E-5 - Form Of Report; Contents

54:47E-5. Form of report; contents
Such report shall be made on forms prescribed and furnished by the department and shall contain such information as the department shall require for the proper administration of this act.

L.1966, c. 283, s. 5.



Section 54:47E-6 - Record Of Sweet Potatoes Handled; Inspection

54:47E-6. Record of sweet potatoes handled; inspection
Every distributor, processor, grower-distributor or farmers market handling sweet potatoes shall keep a record of all sweet potatoes handled by him. Which record shall be open to inspection by the authorized representatives of the department at all times during normal business hours.

L.1966, c. 283, s. 6.



Section 54:47E-7 - Violations; Penalty; Enforcement

54:47E-7. Violations; penalty; enforcement
Any distributor, processor, grower-distributor or farmers market who shall falsely or fraudulently make any report required by this act or who shall evade or violate any of the provisions of this act, or who willfully interferes with any authorized person in the performance of such person's duties under this act, or fails to pay the assessment provided by this act or any person who knowingly violates or aids in the violation of this act shall be liable in addition to his liabilities for any tax imposed hereunder to a penalty of not more than $200.00 for the first offense, and a penalty of not more than $500.00 for any subsequent offense, to be enforced and collected by the department in a summary proceeding pursuant to the "Penalty Enforcement Law" (N.J.S. 2A:58).

L.1966, c. 283, s. 7.



Section 54:47E-8 - Continued Violations; Injunction

54:47E-8. Continued violations; injunction
Continued or threatened violation of this act may be restrained by the Superior Court in a civil action brought by the department, but no such action shall be deemed to relieve the defendant of his liability for the assessment or for any other penalty imposed herein.

L.1966, c. 283, s. 8.



Section 54:47E-9 - Collection Of Assessment By Commission; Enforcement

54:47E-9. Collection of assessment by commission; enforcement
The commission shall collect the assessment imposed by this act through its authorized agents and enforce the provisions of the act.

L.1966, c. 283, s. 9.



Section 54:47E-10 - Deposit Of Moneys; Appropriations; Purpose Of Use

54:47E-10. Deposit of moneys; appropriations; purpose of use
All moneys received from the assessment imposed by this act, including any fines and forfeitures collected under the provisions of this act, shall be forthwith deposited as received with the State Treasurer and maintained by him as a special account entitled "Sweet Potato Assessment Account." Moneys credited to such special accounts shall be appropriated and used only for the following purposes:

(a) Cost of administration and collection of the tax.

(b) Programs of marketing, grading, promotion and research for the benefit of the sweet potato industry which may from time to time be conducted or approved by the commission. This money shall be spent on the above mentioned programs in approximate proportion to the needs of the industry.

L.1966, c. 283, s. 10.



Section 54:47E-11 - Sweet Potato Industry Commission; Membership; Appointments; Terms; Vacancies

54:47E-11. Sweet potato industry commission; membership; appointments; terms; vacancies
There is hereby created in the Department of Agriculture the New Jersey Sweet Potato Industry Commission to consist of 15 members, of whom 11 shall be growers of sweet potatoes, one shall be the Dean of the New Jersey College of Agriculture at Rutgers University or his designee, one shall be the Secretary of Agriculture or its designee, one shall be a distributor of sweet potatoes, and one a representative of the sweet potato processing industry. Grower members of the commission shall be appointed by the State Board of Agriculture for a term of 3 years, except that, from the first group of appointees, 4 shall be appointed for a term of 3 years, 4 shall be appointed for a term of 2 years and 3 shall be appointed for a term of 1 year, as designated by the State board. There shall be appointed 2 grower members resident of each of the 5 principal sweet potato growing counties as determined by the New Jersey Crop Reporting Service, and one member at large.

The representatives of the distributors and of the sweet potato processing industry shall be appointed for a term of 3 years. The Dean of the College of Agriculture or his designee and the Secretary of Agriculture or his designee shall serve for indefinite terms.

The State Board of Agriculture shall appoint the members of the commission from lists submitted by the organizations listed hereafter. Grower members of the commission shall be nominated by the New Jersey State Sweet Potato Industry Association, Inc. The processing member of the commission shall be nominated by the New Jersey Canners and Food Processors Association. The distributor member shall be nominated by the Garden State Branch of the United Fresh Fruit and Vegetable Association.

No person shall serve more than 2 full successive terms as a member of the Sweet Potato Industry Commission.

Each member shall hold office after the expiration of his term until his successor shall be duly appointed and qualified. Vacancies in the membership of the commission, however created, shall be filled in the same manner as the original appointment for the unexpired term only. If for any reason the list required for this section is not submitted within 30 days of the effective date of this act or of the development of a vacancy however caused, the State board shall appoint qualified persons to those vacancies.

L.1966, c. 283, s. 11.



Section 54:47E-12 - Compensation

54:47E-12. Compensation
The members of the commission shall serve without compensation, but shall be entitled to be reimbursed for expenses incurred in the performance of their duties.

L.1966, c. 283, s. 12.



Section 54:47E-13 - Organization Of Commission; Election Of Officers; Quorum

54:47E-13. Organization of commission; election of officers; quorum
The commission shall organize as soon as practicable after their appointment by electing a chairman, vice-chairman and secretary from its membership to serve for a term of 1 year and until their successors are elected and qualified. Any 8 members shall constitute a quorum for the transaction of business.

L.1966, c. 283, s. 13.



Section 54:47E-14 - Rules And Regulations; Employment Of Personnel; Records Of Proceedings; Annual Report

54:47E-14. Rules and regulations; employment of personnel; records of proceedings; annual report
The commission subject to the approval of the State Board of Agriculture shall promulgate rules and regulations for the implementation and administration of this act. It may employ, prescribe the duties, and fix the compensation of such persons as it may determine to be necessary for the proper performance and execution of the duties and powers of the commission within the limits of available appropriations subject to the approval of the State Board of Agriculture. Commission will keep a complete record of all its proceedings and of its receipts and expenditures and shall file a report annually in January with the Governor and the Legislature.

L.1966, c. 283, s. 14.



Section 54:47E-15 - Budget Request

54:47E-15. Budget request
The commission shall annually prepare an itemized estimate of revenues from collection of the assessment and of proposed expenditures which shall be submitted to the State Board of Agriculture. Subject to board approval such proposal of expenditures shall be included in the regular budget request of the Department of Agriculture under the heading "New Jersey Sweet Potato Industry Commission" with the statement "Payable From the Sweet Potato Assessment Account."

L.1966, c. 283, s. 15.



Section 54:47E-16 - Appropriation

54:47E-16. Appropriation
In addition to any other appropriation to the Department of Agriculture there is hereby appropriated to the department for the use of the commission during the fiscal year commencing July 1, 1966, the sum of $20,000.00 which sum shall be reimbursed to the State in 3 equal yearly installments, the first being due 1 year after the act becomes effective.

L.1966, c. 283, s. 16.



Section 54:47E-17 - Continuation Of Program; Referendum

54:47E-17. Continuation of program; referendum
After this act has been in effect for 3 years, a referendum will be conducted among the sweet potato growers of the State to determine whether or not it shall continue in effect. The program shall continue if

(a) Written assents are filed by not less than 65% of the affected producers who are engaged in the production of at least 51% of the sweet potatoes grown in the State or

(b) Written assents are filed by not less than 51% of the total number of producers engaged in the production of sweet potatoes, who are engaged in the production of 65% of the sweet potatoes grown in the State.

If the referendum conducted 3 years after the program is begun favors continuation, similar referenda will be held at the end of each 3-year period thereafter.

L.1966, c. 283, s. 17.



Section 54:48-1 - Short Title

54:48-1. Short title
54:48-1. This subtitle may be cited as the State Uniform Tax Procedure Law.

Amended 1983, c.36, s.46; 1999, c. 208, s.12.



Section 54:48-2 - Definitions.

54:48-2 Definitions.
54:48-2. As used in this subtitle:

"Commissioner" means the Director of the Division of Taxation in the Department of the Treasury.

"Department" means the Division of Taxation in the Department of the Treasury.

"Director" means the Director of the Division of Taxation.

"Prime rate" means the average predominant prime rate, as determined by the Board of Governors of the Federal Reserve System, quoted by commercial banks to large businesses as of the first business day of the calendar quarter within which the payment was due; except that as to the calculation of interest accruing on and after the July 1 next following enactment of P.L.1992, c.175 "prime rate" means that rate quoted as of December 1 of the calendar year immediately preceding the calendar year in which the payment was due, provided however, that if the director determines that the prime rate quoted by commercial banks to large businesses varies by more than one percentage point from the rate otherwise determined, the director shall redetermine the prime rate to be that quoted prime rate for subsequent calendar quarters of the calendar year in which payments become due.

"State tax" means any tax which is payable to or collectible by the director, and "State tax law" means any law which levies or imposes a State tax as herein defined.

"Taxpayer" means any person owing or liable to pay any State tax or any person deemed by the director to be so owing or liable.

"Tax preparer" means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax or claim for refund under any State tax law.

Amended 1987, c.76, s.1; 1992, c.175, s.1; 2006, c.36, s.1.



Section 54:48-3 - Purpose Of Subtitle

54:48-3. Purpose of subtitle
The purpose of this subtitle is to provide as far as feasible a uniform procedure to be followed by taxpayers in relation to any state taxes and to afford uniform remedies and procedures which may be resorted to by the state in the collection of any of its taxes.



Section 54:48-4 - Application Of Subtitle

54:48-4. Application of subtitle
When any law of this state heretofore or hereafter enacted levies or imposes any state tax, unless expressly prohibited by the law imposing or levying such tax the provisions of this subtitle shall be applicable to such tax, and the collection thereof may be enforced by the commissioner in the manner provided in this subtitle.



Section 54:48-4.1 - Tax Payments By Electronic Funds Transfer; Definitions.

54:48-4.1 Tax payments by electronic funds transfer; definitions.
1. a. All tax payments described in subsection b. of this section, other than those payments enumerated in subsection c. of this section, shall be made by electronic funds transfer to such depositories as the State Treasurer shall designate pursuant to section 1 of P.L.1956, c.174 (C.52:18-16.1). A payment by electronic funds transfer shall be deemed to be made on the date the payment is received by the designated depository. The acceptable method of transfer; the method, form and content of the electronic funds transfer message, giving due regard to developing uniform standards for formats among the several states; the circumstances under which an electronic funds transfer shall serve as a substitute for the filing of another form of return; and the means, if any, by which taxpayers will be provided with acknowledgements of payments shall be as prescribed by the Director of the Division of Taxation in the Department of the Treasury. Notwithstanding any other law to the contrary, persons required to make payments by electronic funds transfer pursuant to subsection b. of this section shall make payments by electronic funds transfer no more frequently than once per week. The director may, by regulation, provide for less frequent payments if the director deems such action in the best interest of the State.

b.Payments subject to the electronic funds transfer requirement of subsection a. of this section are:

(1)those payments due in the first twelve calendar months for which this section is operative made by a taxpayer that had a prior year liability of $200,000 or more;

(2)those payments due in the thirteenth through twenty-fourth calendar months for which this section is operative made by a taxpayer that had a prior year liability of $100,000 or more;

(3)those payments due in the twenty-fifth through the thirty-sixth calendar months for which this section is operative made by a taxpayer that had a prior year liability of $50,000 or more; and

(4)those payments due in the thirty-seventh calendar month for which this section is operative and thereafter made by a taxpayer that had a prior year liability of $20,000 or more; and

(5)those payments due after July 1, 2004 and thereafter made by taxpayers that had a prior year liability of $10,000 or more.

c.Subsection a. of this section shall not apply to a payment of estimated tax made pursuant to N.J.S.54A:8-5 or a payment of final taxpayer liability pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.; provided however, that the restriction of this subsection shall not apply to payment over to the director of taxes withheld pursuant to N.J.S.54A:7-1 or section 1 of P.L.1989, c.328 (C.54A:7-1.1). Subsection a. of this section shall not apply to a payment of the transfer inheritance tax imposed pursuant to R.S.54:33-1 et seq. or to a payment of the estate tax imposed pursuant to R.S.54:38-1 et seq.

d.If the availability of funds in payment of tax required to be made through electronic funds transfer is delayed, and the delay of availability is explained to the satisfaction of the director to be due to reasons beyond the control of the taxpayer, the director shall, notwithstanding any provision of R.S.54:49-11 to the contrary, abate up to the entire amount of penalty or interest that would otherwise be assessed.

e.As used in this section:

"Electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

"Prior year liability" means the total liability for any tax imposed on, collected by or withheld by the taxpayer in the calendar year or the fiscal or calendar privilege period, as determined under the specific law regarding that tax, ending before the calendar year or fiscal or calendar privilege period for which an electronic funds transfer payment is to be determined to be required pursuant to subsection b. of this section.

L.1992,c.140,s.1; amended 1995, c.160, s.2; 2004, c.52.



Section 54:48-4.2 - Definitions Relative To Establishment Of Automated State Tax Payment System.

54:48-4.2 Definitions relative to establishment of automated State tax payment system.

1. As used in this act:

"Cardholder" means the person or organization named on the face of a credit card or debit card to whom or for whose benefit the credit card or debit card is issued by an issuer.

"Card payment system" means a technical procedure by which tax obligations owed the State may be paid by credit card or debit card.

"Credit card" means any instrument or device linked to an established line of credit, whether known as a credit card, charge card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in satisfying outstanding financial obligations, obtaining money, goods, services or anything else of value on credit.

"Debit card" means any instrument or device, whether known as a debit card, automated teller machine card, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value through the electronic authorization of a financial institution to debit the cardholder's account.

"Electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

"Electronic funds transfer system" means a technical procedure by which tax obligations owed the State may be paid by an electronic transaction between the financial institution of the person or organization owing the obligation and the financial institution of the State.

"Issuer" means the business organization or financial institution that issues a credit card or debit card, or its duly authorized agent.

"Service charge" means a mandatory fee to be charged by the Division of Taxation in excess of the total obligation under this act owed by a person or organization to offset processing charges or discount fees for the use of a card payment system or an electronic funds transfer system.

L.1996,c.2.s.1.



Section 54:48-4.3 - Establishment Of Card Payment, Electronic Funds Transfer System.

54:48-4.3 Establishment of card payment, electronic funds transfer system.

2. Subject to the provisions of section 3 of P.L.1996, c.2 (C.54:48-4.4), the director may establish a card payment system or electronic funds transfer system for payments of State taxes.

L.1996,c.2.s.2.



Section 54:48-4.4 - Assessment, Collection Of Service Charges.

54:48-4.4 Assessment, collection of service charges.

3. Notwithstanding the provisions of any other law to the contrary and if not legally prohibited by an issuer or by an organization whose members are issuers, the director shall assess and collect service charges related to the payment of obligations owed to or collected by the Division of Taxation when credit cards, debit cards or electronic funds transfer systems are utilized.

L.1996,c.2.s.3.



Section 54:48-5 - Other Remedies Unaffected

54:48-5. Other remedies unaffected
Nothing in this subtitle shall be construed as depriving the state or the commissioner of any remedy for the enforcement of any state tax through any procedure or remedies expressly provided in the law imposing such tax or in any other law, nor shall this subtitle be construed as repealing or altering any such law or laws.



Section 54:48-6 - Preparation Of Statements Of Taxpayers' Rights

54:48-6. Preparation of statements of taxpayers' rights
8. The Director of the Division of Taxation shall prepare statements that set forth in simple and nontechnical terms:

a. the procedural and substantive rights of a taxpayer under the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., including information and notice standards, rights of representation and confrontation, and the standards for allowing closing agreements and compromises; and the obligations of the Division of Taxation under that law, including obligations of explanation, communication and confidentiality;

b. the procedures and time limits to protest an assessment or decision of the director;

c. the procedures and time limits to appeal a final decision of the director;

d. the procedures for making a claim for refund under that law, and under any other law or regulation which may prohibit the application of the refund provisions of that law; and

e. the procedures which the director may use in determining State tax liability, including the director's right to verify taxes through examination of records, hearings, and subpoena powers, and the procedures which the director may use in collecting a State tax liability, including deficiency assessment, arbitrary assessment, penalties and interest, liens, levies and criminal sanctions.

L.1992,c.175,s.8.



Section 54:48-7 - Applicability Of Act

54:48-7. Applicability of act
42. a. Sections 2 and 3 of this act concerning the assessment of penalties shall apply to penalties for failures to file, underpayments and deficiencies first assessed on and after the July 1 next following their enactment.

b. Section 3 of this act concerning periods of limitation shall apply to tax liabilities accruing on and after the July 1 next following its enactment and, notwithstanding the provisions of sections 3, 21, 24 and 26 through 30 of this act, any unexpired fifth year of a five year period of limitation remaining on the July 1 next following the enactment of those sections shall continue to be in full force and effect.

c. Section 5 of this act concerning claims for refunds shall apply to claims accruing on and after the July 1 next following its enactment, and, notwithstanding the provisions of sections 5, 32, 34, 37 and 39 of this act to the contrary, all claims barred by the applicable statutes of limitation on the July 1 next following the enactment of those sections shall continue to be barred as if those sections had not been enacted.

d. Section 11 of this act shall apply to determinations, collections, refund applications, and assessments of penalties and interest made on and after the July 1 next following enactment of that section.

e. Section 12 of this act shall apply to employee actions taken on and after the July 1 next following enactment of that section.

f. Sections 14 and 16 of this act shall apply to protests of the director's actions made, or complaints filed, on and after the July 1 next following its enactment and, notwithstanding the provisions of sections 14 and 33 of this act and the repeal of section 20 of P.L.1973, c.170 (C.54:10E-20) set forth in section 41 of this act, the time for filing a protest concerning a finding or assessment of the director made prior to the July 1 next following enactment of those sections shall continue to apply as if those provisions had not been enacted and the determination of any bond or bond amount required by law prior to that date shall remain in effect as if those sections had not been enacted.

g. Notwithstanding the repeal of sections 14 and 15 of P.L.1963, c.44 (C.54:39A-14 and 54:39A-15) set forth in section 41 of this act, the obligation, lien or duty to pay any taxes, interest or penalties which have accrued or may accrue by virtue of any assessment made or which may be made with respect to taxes due on sales made prior to the July 1 next following enactment of section 41 shall remain as if that section had not been enacted, nor shall this act affect the legal authority to assess and collect the taxes which may be or have been due and payable under P.L.1963, c.44, together with such interest and penalties as would have accrued thereon under any provision of law; nor shall this act invalidate any assessments or affect any proceeding for the enforcement thereof.

L.1992,c.175,s.42.



Section 54:49-1 - Tax A Debt And Lien; Preference; Proceeds Paid To Commissioner

54:49-1. Tax a debt and lien; preference; proceeds paid to commissioner
The taxes, fees, interest and penalties imposed by any such State tax law, or by this subtitle, from the time the same shall be due, shall be a personal debt of the taxpayer to the State, recoverable in any court of competent jurisdiction in an action in debt in the name of the State. Such debt, whether sued upon or not, shall be a lien on all the property of the debtor except as against an innocent purchaser for value in the usual course of business and without notice thereof, and except as may be provided to the contrary in any other law, and shall have preference in any distribution of the assets of the taxpayer, whether in bankruptcy, insolvency or otherwise. The proceeds of any judgment or order obtained hereunder shall be paid to the commissioner.

Amended by L.1952, c. 169, p. 544, s. 1.



Section 54:49-2 - Security For Payment Of Tax

54:49-2. Security for payment of tax
The commissioner may require a bond or other security satisfactory to him, for the payment of any taxes, interest, and penalties imposed pursuant to any state tax law or pursuant to this subtitle, when he shall find that the collection thereof may be prejudiced without such security.



Section 54:49-3 - Interest, Penalty On Unpaid Tax

54:49-3. Interest, penalty on unpaid tax
54:49-3. Any taxpayer who shall fail to pay any State tax on or before the day when the same shall be required by law to be paid shall pay in addition to the tax, unless otherwise provided in the law imposing such tax, interest and penalty, if any, on said tax at the rate of three percentage points above the prime rate assessed for each month or fraction thereof, compounded annually at the end of each year, from the date the tax was originally due until the date of actual payment. If the director is empowered by the law imposing such tax to grant an extension of time in which the tax shall be paid, the taxpayer shall be liable for the payment of interest on the unpaid tax at the rate of three percentage points above the prime rate assessed for each month or fraction thereof, compounded annually at the end of each year, from the date that such tax was originally due to the date of actual payment. Any amount of tax unpaid after the time when the same shall be required by law to be paid, or after an extension of time if granted, is an underpayment for the purposes of R.S.54:49-4.

Amended 1975,c.177,s.1; 1987,c.76,s.2; 1993,c.331,s.1.



Section 54:49-3.1 - Date Deemed Delivery Date, Acceptable Methods Of Filing; Transmittal As Filing.

54:49-3.1 Date deemed delivery date, acceptable methods of filing; transmittal as filing.
13. a. Except as another payment method may be specified by law, a tax return, report, notice, petition, protest, claim or other document to be filed or remittance containing payment of tax, required to be filed within a prescribed period, or on or before a prescribed date, under the provisions of any State tax that, after the period or the date, is delivered by United States mail to the director, bureau, office, officer or person with which or with whom the document is required to be filed shall be deemed to be delivered on the date of the United States postmark stamped on the envelope. This shall apply only if the postmark date falls within the prescribed period or on or before the prescribed date for the filing of the document, determined with regard to any extension granted for filing, and the document was deposited in the mail, postage prepaid, properly addressed to the director, bureau, office, officer or person with which or with whom the document is required to be filed. If any document is sent by United States registered or certified mail, such registration or certification shall be prima facie evidence that the document was delivered to the director, bureau, office, officer or person to which or to whom addressed. This section shall also apply to postmarks not made by the United States Postal Service to the extent the Director of the Division of Taxation in the Department of the Treasury may prescribe.

b.Notwithstanding any law to the contrary, the director is authorized to permit or mandate the acceptable methods of filing any return required to be filed and making any payment required to be remitted within a prescribed period, or on or before a prescribed date, under the provisions of any State tax law. The director may prescribe reasonable methods for filing and payment, including electronic filing and payment methods, at the director's discretion, by the promulgation of regulations. The provisions of this section shall not be deemed to authorize the director to require any individual taxpayer preparing the taxpayer's own gross income tax return pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., or any tax preparer preparing a gross income tax return pro bono, to file that return or to remit payment of the tax by electronic methods.

c. For returns required or permitted by law, or by regulation promulgated by the director, to be filed electronically, the date the return is transmitted to the division shall be deemed the date of filing.

L.1992, s.175, s.13; amended 2006, c.36, s.2.



Section 54:49-4 - Late Filing Penalty.

54:49-4 Late filing penalty.
54:49-4. a. In addition thereto any taxpayer failing to file a return with the director within the time prescribed under the act imposing such tax shall be liable to a late filing penalty of $100 for each month or fraction thereof that such return is delinquent, plus a penalty of 5% per month or fraction thereof of the underpayment not to exceed 25% of such underpayment, except that if no return has been filed within 30 days of the date on which the first notice of delinquency in filing the return was sent to the taxpayer, the penalty shall accrue at 5% per month or fraction thereof of the total tax liability not to exceed 25% of such tax liability. Unless any part of any underpayment of tax required to be shown on a return or report is shown to be due to reasonable cause, there shall be added to the tax an amount equal to 5% of the underpayment.

b.In addition to any other penalty for failing to file a return within the time prescribed or underpayment provided in this section or pursuant to any other provision of law, if a taxpayer or tax preparer fails to use electronic methods to file a return as may be required pursuant to the provisions of subsection b. of section 13 of P.L.1992, c.175 (C.54:49-3.1), section 4 of P.L.2006, c.36 (C.54A:8-6.1) or the law imposing the tax, or if a taxpayer fails to use electronic methods to pay tax as may be required pursuant to the provisions of subsection b. of section 13 of P.L.1992, c.175 (C.54:49-3.1), or the law imposing the tax, the taxpayer shall be liable for a penalty of $50 for each return or payment for which the taxpayer failed to file or pay electronically as may be applicable, and the tax preparer shall be liable for a penalty of $50 for each return for which the tax preparer failed to file electronically as may be applicable. The director may exercise discretion to abate all or any portion of the penalty in any circumstances the director determines appropriate, including but not limited to circumstances in which a taxpayer or tax preparer demonstrates to the director's satisfaction that the failure to file or pay electronically was due to reasonable cause.

Amended 1975, c.177, s.2; 1987, c.76, s.3; 1992, c.175, s.2; 1998, c.106, s.12; 2006, c.36, s.3.



Section 54:49-4.1 - Violations Of Registration Requirements; Penalties.

54:49-4.1 Violations of registration requirements; penalties.

5.A business organization that fails to provide a copy of a business registration as required pursuant to section 1 of P.L.2001, c.134 (C.52:32-44 et al.) or subsection e. or f. of section 92 of P.L.1977, c.110 (C.5:12-92), or that provides false information of business registration under the requirements of either of those sections, shall be liable for a penalty of $25 for each day of violation, not to exceed $50,000 for each business registration copy not properly provided under a contract with a contracting agency or under a casino service industry enterprise contract.

L.2004, c.57, s.5; amended 2009, c.36, s.32.



Section 54:49-5 - Arbitrary Assessment Where Taxpayer Withholds Report

54:49-5. Arbitrary assessment where taxpayer withholds report
If any taxpayer shall fail to make any report as required by any state tax law, the commissioner may make an estimate of the taxable liability of such taxpayer, from any information he may obtain, and according to such estimate so made by him, assess the taxes, fees, penalties and interest due the state from such taxpayer, give notice of such assessment to the taxpayer, and make demand upon him for payment.



Section 54:49-6 - Examination Of Return, Report; Assessment Of Additional Tax

54:49-6. Examination of return, report; assessment of additional tax
54:49-6. a. After a return or report is filed under the provisions of any State tax law, the director shall cause the same to be examined and may make such further audit or investigation as he may deem necessary, and if therefrom he shall determine that there is a deficiency with respect to the payment of any tax due under such law, he shall assess the additional taxes, penalties, if any, pursuant to any State tax law or pursuant to this subtitle, and interest at the rate of three percentage points above the prime rate due the State from such taxpayer assessed for each month or fraction thereof, compounded annually at the end of each year, from the date the tax was originally due until the date of actual payment, give notice of such assessment to the taxpayer, and make demand upon him for payment.

b. No assessment of additional tax shall be made after the expiration of more than four years from the date of the filing of a return; provided, that in the case of a false or fraudulent return with intent to evade tax, or failure to file a return, the tax may be assessed at any time. If a shorter time for the assessment of additional tax is fixed by the law imposing the tax, the shorter time shall govern. If, before the expiration of the period prescribed herein for the assessment of additional tax, a taxpayer consents in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing made before the expiration of the extended period. For purposes of this subsection, a return filed before the last day prescribed by law or by regulations promulgated pursuant to law for the filing thereof, shall be considered as filed on such last day.

Amended 1975,c.177,s.3; 1987,c.76,s.4; 1992,c.175,s.3; 1993,c.331,s.3.



Section 54:49-7 - Arbitrary Assessment Where Taxpayer Intends Absconding; Concealment; Immediate Payment Demanded

54:49-7. Arbitrary assessment where taxpayer intends absconding; concealment; immediate payment demanded
If the commissioner finds that a taxpayer designs quickly to depart from this state or to remove therefrom his property, or any property subject to any state tax, or to conceal himself or his property, or such other property, or to discontinue business, or to do any other act tending to prejudice or render wholly or partly ineffectual proceedings to assess or collect such tax, whereby it becomes important that such proceedings be brought without delay, the commissioner may immediately make an arbitrary assessment as hereinbefore provided in section 54:49-5 of this title whether or not any report is then due by law, and may proceed under such arbitrary assessment to collect the tax, or compel security for the same, and thereafter shall cause notice of such finding to be given to such taxpayer, together with a demand for an immediate report and immediate payment of such tax.



Section 54:49-8 - Payment Of Special Assessments; Fifteen-day Period

54:49-8. Payment of special assessments; fifteen-day period
All taxes, penalties and interest assessed pursuant to the provisions of sections 54:4-5 and 54:49-7 of this Title, unless earlier payment is provided by law, shall be paid within 15 days after notice and demand shall have been mailed to the taxpayer by the commissioner.

Amended by L.1975, c. 177, s. 4, eff. Aug. 4, 1975.



Section 54:49-9 - Penalty For Nonpayment Of Special Assessment

54:49-9. Penalty for nonpayment of special assessment
If such taxes, penalties and interest so assessed pursuant to sections 54:49-5 and 54:49-7 of this Title shall not be paid within the said 15 days, there shall be added to the amount of assessment, in addition to interest as already provided and any other penalties provided by law, a sum equivalent to 5% of the tax.

Amended by L.1975, c. 177, s. 5, eff. Aug. 4, 1975.



Section 54:49-9.1 - 50% Of Assessment For Civil Fraud

54:49-9.1. 50% of assessment for civil fraud
If any part of an assessment is due to civil fraud, there shall be added to the tax an amount equal to 50% of the assessment. This amount shall be in lieu of any other additions to the tax imposed by R.S. 54:49-4 and R.S. 54:49-9.

L. 1987, c. 76, s. 60.



Section 54:49-10 - Penalties, Interest, Collection Costs As Part Of Tax.

54:49-10 Penalties, interest, collection costs as part of tax.
54:49-10. All penalties and interest when imposed by this or by any State tax law as well as the fee imposed for the cost of collection under section 8 of P.L.1987, c.76 (C.54:49-12.1), R.S.54:49-13, and the compensation for debt collection services under section 2 of P.L.1992, c.172 (C.54:49-12.3) shall be payable to and recoverable by the director in the same manner as if they were a part of the tax imposed.

Amended 1987, c.76, s.5; 2007, c.100, s.1.



Section 54:49-11 - Remittance, Waiving Of Penalty

54:49-11. Remittance, waiving of penalty
54:49-11. a. If the failure to pay any such tax when due is explained to the satisfaction of the director, he may remit or waive the payment of the whole or any part of any penalty and may remit or waive the payment of any interest charge in excess of the rate of three percentage points above the prime rate including any such penalty or interest with respect to deficiency assessments made pursuant to R.S.54:49-6.

b. The director shall waive the payment of any part of any penalty or any part of any interest attributable to the taxpayer's reasonable reliance on erroneous advice furnished to the taxpayer in writing by an employee of the Division of Taxation acting in the employee's official capacity, provided that the penalty or interest did not result from a failure of the taxpayer to provide adequate or accurate information.

Amended 1975,c.177,s.6; 1987,c,76,s.6; 1992,c.175,s.4.



Section 54:49-12 - Alternate Remedy, Effect Of Judgment, Procedure

54:49-12. Alternate remedy, effect of judgment, procedure
54:49-12. As an additional remedy, the Director of the Division of Taxation may issue a certificate to the Clerk of the Superior Court that any person is indebted under such State tax law in such an amount as shall be stated in the certificate. The certificate shall contain a short name of the tax under which the said indebtedness arises. Thereupon the clerk to whom such certificate shall have been issued shall immediately enter upon his record of docketed judgments the name of such person, and of the State, the address of the place of business where such tax liability was incurred, if shown in the certificate, the amount of the debt so certified, a short name of the tax, and the date of making such entries. The making of the entries shall have the same force and effect as the entry of a docketed judgment in the office of such clerk, and the director shall have all the remedies and may take all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in an action, but without prejudice to the taxpayer's right of appeal.

Amended 1939,c.175,s.1; 1953,c.51,s.165; 1991,c.91,s.518.



Section 54:49-12.1 - Fees For Cost Of Collection.

54:49-12.1 Fees for cost of collection.
8. a. If any State tax is not paid within the time prescribed by law, and the director issues a certificate of debt pursuant to R.S.54:49-12, a fee for the cost of collection of the tax may be imposed by the director. In lieu of imposing the actual cost of collection as the fee, the director may impose a fee in the amount of 5% of the tax or $100.00, whichever is greater. In the event that the State tax remains unpaid following the issuance of the certificate of debt and the director takes any further collection action including referral of the matter to the Attorney General, the fee imposed, in lieu of the actual cost of collection, may be 10% of the tax or $200.00, whichever is greater. In the further event that the tax remains unpaid and suit is instituted for the collection of the tax, the fee imposed, in lieu of the actual cost of collection, may be 20% of the tax or $500.00, whichever is greater. The fees imposed pursuant to this section shall be in addition to any interest or penalty, or both, otherwise provided by law. The director shall promulgate regulations for determining the cost of collection.

b.A fee for the cost of collection of 10% of the tax assessed or $200.00, whichever is greater, shall be imposed by the director on the amount of an arbitrary assessment under R.S.54:49-5 or R.S.54:49-7 that is agreed to as final by the taxpayer.

L.1987,c.76,s.8; amended 2007, c.100, s.2.



Section 54:49-12.2 - Agreements For Collection, Fraud Prevention Services.

54:49-12.2 Agreements for collection, fraud prevention services.

1. a. Notwithstanding any other provision of law, the director may enter into agreements with one or more private persons, companies, associations or corporations providing debt collection services for the purpose of collecting past due taxes, interest, additions to tax and penalties. Any such agreement shall contain provisions prohibiting the use of unfair debt collection practices by the provider of debt collection services, which provisions shall include, without limitation, restrictions upon the conduct of the provider of debt collection services substantially similar to those contained in the "Fair Debt Collection Practices Act," 15 U.S.C. s.1692 et seq.

b.Notwithstanding any other provision of law, the director may enter into agreements with one or more private persons, companies, associations or corporations providing fraud prevention services.

L.1992, c.172, s.1; amended 2013, c.20, s.1.



Section 54:49-12.3 - Compensation For Debt Collection Services

54:49-12.3. Compensation for debt collection services
2. As part of any such agreement, the director may provide that compensation for the debt collection services may be added to the taxes, interest, additions to tax and penalties to be collected from the tax debtor by the provider of debt collection services. Any such agreement may authorize the provider of debt collection services to adjust, compromise or abate the taxes, interest, additions to tax and penalties, with the approval of the director. Any such authorization shall be subject to the same conditions and restrictions imposed upon the director by law, and may be further limited or subject to standards imposed by the director.

L.1992,c.172,s.2.



Section 54:49-12.4 - Provision Of Taxpayer Information.

54:49-12.4 Provision of taxpayer information.

3.The provisions of subsection a. of R.S.54:50-8 notwithstanding, the director may provide such taxpayer information as is necessary for the provider of debt collection services or fraud prevention services to fulfill its obligations under the collection agreement or fraud prevention agreement, provided that such disclosure is not contrary to the provisions of subsection (a) of section 6103 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.6103. Such persons, companies, associations or corporations providing debt collection services or fraud prevention services, and their employees, shall be specifically subject to the confidentiality provisions of R.S.54:50-8. The provider of debt collection services or fraud prevention services shall furnish the director with the affidavit of each of its principals and employees in which each such principal and employee shall acknowledge receipt of a copy of the confidentiality provisions of the "State Uniform Tax Procedure Law", R.S.54:48-1 et seq., understanding of the obligation to maintain, and agreement to maintain, the confidentiality of taxpayer information, and awareness that violation of the confidentiality provisions is punishable by law.

L.1992, c.172, s.3; amended 2013, c.20, s.2.



Section 54:49-12.5 - Regulations

54:49-12.5. Regulations
4. The director is authorized to promulgate regulations and take other necessary or useful measures for the purpose of efficiently administering this act, securing the largest possible recoveries for the State, ensuring the integrity of the collection program and assuring fairness to taxpayers.

L.1992,c.172,s.4.



Section 54:49-12.6 - Division Of Taxation Fee For Returned Check

54:49-12.6 Division of Taxation fee for returned check
41. The Director of the Division of Taxation may in the director's discretion charge a fee of $50 for each check, received for payment of any State tax or any penalty under the State Uniform Tax Procedure Law (R.S.54:48-1 et seq.), that is returned due to insufficient funds or as the result of a stop payment order.

L.2002,c.34,s.41.



Section 54:49-12.7 - Reciprocal Debt Collection Agreement With Federal Government.

54:49-12.7 Reciprocal debt collection agreement with federal government.
1.The State Treasurer or the State Treasurer's designee may enter into a reciprocal collection and offset of indebtedness agreement with the federal government, pursuant to which the State will offset from State tax refunds and from payments otherwise due to vendors and contractors providing goods or services to State departments, agencies or institutions, non-tax debt owed to the federal government; and the federal government will offset from federal payments to vendors, contractors and taxpayers debt owed to the State of New Jersey.

L.2006,c.32,s.1.



Section 54:49-12.8 - Definitions Relative To Reciprocal Debt Collection Agreement.

54:49-12.8 Definitions relative to reciprocal debt collection agreement.
2.As used in sections 2 through 6 of P.L.2006, c.32 (C.54:49-12.8 through 54:49-12.12):

"Federal official" means a unit or official of the federal government charged with the collection of non-tax liabilities payable to the federal government pursuant to 31 U.S.C. s.3716.

"Non-tax liability due the State" means a liability certified by the State Treasurer and shall include but shall not be limited to fines, fees, penalties and other non-tax assessments imposed by or payable to an agency of the State of New Jersey that is finally determined to be due and owing.

"Person" means an individual, partnership, society, association, joint stock company, corporation, public corporation, or any public authority, estate, receiver, trustee, assignee, referee, and any other person acting in a fiduciary or representative capacity whether appointed by a court or otherwise, and any combination of the foregoing.

"Refund" means an amount described as a refund of tax under the provisions of the State tax law that authorized its payment.

"Vendor payment" means any payment, other than a refund, made by the State to any person or entity, and shall include but shall not be limited to any expense reimbursement to an employee of the State; but shall not include a person's salary, wages, or pension.

L.2006,c.32,s.2.



Section 54:49-12.9 - Powers Of Federal Official.

54:49-12.9 Powers of federal official.
3. a. A federal official may:

(1)Certify to the State Treasurer the existence of a person's delinquent non-tax liability owed by the person to the federal government; and

(2)Request that the State Treasurer withhold any refund and vendor payment to which the person is entitled.

b.A federal official may certify and request the State Treasurer to withhold a refund or vendor payment only if the laws of the United States:

(1)Allow the State Treasurer, on behalf of the State, to enter into a reciprocal agreement with the United States, pursuant to which the federal official would be authorized to offset federal payments to collect delinquent tax and non-tax debts owed to the State; and

(2)Provide for the payment of the amount withheld to the State.

c.The Department of the Treasury may retain a portion of the proceeds of any collection setoff as provided under agreement with the federal official.

L.2006,c.32,s.3.



Section 54:49-12.10 - Certification By Federal Official To State Treasurer.

54:49-12.10 Certification by federal official to State Treasurer.
4. a. A certification by a federal official to the State Treasurer shall include:

(1)the full name and address of the person and any other names known to be used by the person;

(2)the social security number or federal tax identification number;

(3)the amount of the non-tax liability; and

(4)a statement that the debt is past due and legally enforceable in the amount certified.

b.The State Treasurer shall determine if a person for whom a certification is received is due a refund of New Jersey tax or a vendor payment.

c.The State Treasurer shall:

(1)withhold a refund or vendor payment that is due a person whose name has been certified by a federal official;

(2)in accordance with the provisions of the offset agreement, notify the person of the amount withheld in satisfaction of a liability certified by a federal official;

(3)pay to the federal official the lesser of:

(a)the entire refund and/or vendor payment; or

(b)the amount certified; and

(4)pay any refund or vendor payment in excess of the certified amount to the person.

L.2006,c.32,s.4.



Section 54:49-12.11 - Powers Of State Treasurer.

54:49-12.11 Powers of State Treasurer.
5.The State Treasurer may:

a.certify to a federal official the existence of a person's delinquent non-tax and tax liability owed by the person to the State government;

b.request that the federal official withhold any vendor payment to which the person is entitled; and

c.provide for the payment of the amount withheld to the State.

L.2006,c.32,s.5.



Section 54:49-12.12 - Certification By State Treasurer To Federal Official.

54:49-12.12 Certification by State Treasurer to federal official.
6.A certification by the State Treasurer to the federal official shall include:

a.the full name and address of the person and any other names known to be used by the person;

b.the social security number or tax identification number;

c.the amount of the tax or non-tax liability;

d.a statement that the debt is past due and legally enforceable in the amount certified; and

e.any other information required by federal statute or regulation applicable to the collection of the debt by offset of federal payments.

L.2006,c.32,s.6.



Section 54:49-13 - Release Of Property From Lien

54:49-13. Release of property from lien
The director, upon application made to him and upon the payment of an amount equal to the cost of collection may release any property from the lien of any certificate, judgment or levy, procured by him; provided, payment be made to the director of such sum as he shall deem adequate consideration for such release or provided a deposit shall be made with the director of such security as he shall deem adequate to secure the payment of any debt evidenced by any such certificate, judgment or levy, the lien of which is sought to be released. Such release shall be given under the seal of the director, and may be recorded in any office in which conveyances of real estate may be recorded.

When any lien or claim for past-due corporate franchise taxes, which may have been assessed upon a corporation's total authorized capital stock because of the corporation's failure to file a franchise tax return, shall be brought into question, the director of the Division of Taxation may, upon application of any party having an interest in the property against which such lien is claimed or asserted, and upon the receipt of satisfactory proof, redetermine and reassess the tax in an amount based upon the capital stock issued and outstanding as of January 1 of the year in question.

Amended by L. 1945, c. 306; 1987, c. 76, s. 7.



Section 54:49-13.1 - Reinstatement Of Corporation, Procedure

54:49-13.1. Reinstatement of corporation, procedure
1. Whenever in respect to any taxpaying corporation, the Clerk of the Superior Court or of any former court has or shall have entered upon his record of judgments the entries against such corporation required in and by section 54:49-12 of the Revised Statutes; and, whenever, acting pursuant to section 54:11-2 of the Revised Statutes, the Governor issues his proclamation, declaring the charter of such corporation is repealed, and the powers conferred upon them inoperative and void for failure to satisfy, in whole or in part, the tax and interest thereon, evidenced by the aforesaid judgment; and whenever, thereafter, such corporation pays to the Secretary of State a sum received by him, in whole or in part, in lieu of the tax and interest thereon evidenced by the aforesaid judgment, and the Governor, by and with the advice of the Attorney-General, permits such corporation to be reinstated to all its franchises and privileges, and the Secretary of State has issued his certificate, entitling such corporation to continue its business and franchises, all pursuant to section 54:11-5 of the Revised Statutes, the Attorney-General, either personally or through the agency of a legal assistant acting in his name, may affix his signature and official title on the margin of the record of such judgment in any such clerk's office and enter above said signature words and figures of the tenor following: "On (Date) the judgment-debtor herein was reinstated pursuant to R.S.54:11-5." Such signing and making of the entry shall operate as a satisfaction of such judgment.

L.1943,c.10,s.1; amended 1953,c.51,s.166; 1991,c.91,s.519.



Section 54:49-13A - Levy, Sale Of Property Of Person Liable For Any State Tax

54:49-13a. Levy, sale of property of person liable for any State tax
As an additional or alternate remedy, the director may issue a warrant, directed to the sheriff of any county commanding him to levy upon and sell the real and personal property of any person liable for any State tax, which may be found within his county, for the payment of the amount thereof, with any penalties, interest, fees imposed for the cost of collection as may be provided by law and the cost of executing the warrant, and to return such warrant to the director and to pay to him the money collected by virtue thereof within 60 days after the receipt of such warrant. The sheriff shall within five days after the receipt of the warrant file with the county clerk a copy thereof, and thereupon such clerk shall enter in the judgment docket the name of the person mentioned in the warrant and the amount of the tax, penalties, interest and any fees imposed for the cost of collection for which the warrant is issued and the date when such copy is filed. Thereupon the amount of such warrant so docketed shall become a lien upon the title to and interest in real and personal property of the person against whom the warrant is issued. The sheriff shall then proceed upon the warrant, in the same manner, and with like effect, as that provided by law in respect to executions issued against property upon judgments of a court of record and for services in executing the warrant he shall be entitled to the same fees, which he may collect in the same manner. In the discretion of the Director of the Division of Taxation, Department of the Treasury, a warrant of like terms, force and effect may be issued and directed to any officer or employee of the Division of Taxation, and in the execution thereof such officer or employee shall have all the powers conferred by law upon sheriffs, but shall be entitled to no fee or compensation in excess of the actual expenses paid in the performance of such duty. Except in the case of an arbitrary assessment, any warrant issued and directed to any officer or employee of the Division of Taxation prior to the time for filing an appeal to the tax court has expired, or after an appeal has been filed, shall not be executed upon unless a notice of intention to proceed upon the warrant shall have been directed to the person named in the warrant, which notice shall state the amount of taxes, penalties, interest and any fees imposed for the cost of collection as may be provided by law claimed to be owing, and shall specify the right of the taxpayer to contest the execution upon the warrant in the tax court or in the Superior Court, within three days following receipt by the taxpayer of that notice. The court shall restrain the execution upon the warrant upon a showing that the State's taxes, penalties, interest and any fees imposed for the cost of collection claimed to be owing will be adequately protected by bond or other security. If the warrant is returned not satisfied in full, the director may from time to time issue new warrants and shall also have the same remedies to enforce the amount due thereunder as if the State had recovered judgment therefor and execution thereon had been returned unsatisfied.

L. 1981, c. 392, s. 1; amended by L. 1987, c. 76, s. 9.



Section 54:49-14 - Filing Of Refund Claim.

54:49-14 Filing of refund claim.

54:49-14. a. Any taxpayer, at any time within four years after the payment of any original or additional tax assessed against him, unless a shorter limit is fixed by the law imposing the tax, may file with the director a claim under oath for refund, in such form as the director may prescribe, stating the grounds therefor, but no claim for refund shall be required or permitted to be filed with respect to a tax paid, after protest has been filed with the director or after proceedings on appeal have been commenced as provided in this subtitle, until such protest or appeal has been finally determined. The signing of an agreement by the taxpayer and the director extending the period for assessment shall likewise extend the period for filing a claim for refund.

b.No taxpayer shall be precluded from claiming a refund of additional tax assessed solely on the ground that the taxpayer neither protested or appealed from any part of the assessment. A taxpayer may, pursuant to this subsection, file a claim for the refund of the assessment of additional tax if (1) the taxpayer neither protested nor appealed from the assessment, (2) the taxpayer paid the assessment in full within one year after the expiration of the period allowed for filing a protest of the assessment, (3) the taxpayer files the claim for the refund within 450 days of the expiration of the period allowed for filing such a protest, and (4) the amount of the refund claimed pursuant to this subsection does not exceed the amount of the assessment paid. The time periods provided shall apply solely for purposes of refund claims under this subsection and shall be inapplicable with respect to any penalty and interest payments that may be due. A refund claim shall be filed under oath, in a form as the director may prescribe, and shall state the grounds therefor, which grounds shall be limited to those issues raised by the deficiency assessment itself and shall not include any additional issues with respect to the original assessment of tax. The filing of a claim for refund by the taxpayer under this subsection shall neither extend or toll the time to request a hearing or appeal an additional assessment of tax as otherwise provided by law. The denial of a claim for refund shall be an action of the director subject to review pursuant to R.S.54:51A-14.

c.Each taxpayer shall file a separate refund claim. A refund claim on behalf of a class is not permitted.

d.If a tax is declared to be discriminatory in a final judicial decision from which all appeals have been exhausted, the director may, within the director's sole discretion, refund or credit only the discriminatory portion of the tax.

Amended 1992, c.175, s.5; 1998, c.106, s.13.



Section 54:49-15 - Examination Of Claim For Refund

54:49-15.Examination of claim for refund



54:49-15. If upon examination of such claim for refund, it shall be determined by the director that there has been an overpayment of tax, the amount of such overpayment and the interest on the overpayment, if any, shall be credited against any liability of the taxpayer under any State tax law and if there be no such liability the taxpayer shall be entitled to a refund of the tax so overpaid and the interest on the overpayment, if any. If the director shall reject the claim for refund in whole or in part, the director shall make an order accordingly and serve a notice upon the taxpayer.



L.1992,c.175,s.6.



Section 54:49-15.1 - Interest On Overpayment

54:49-15.1. Interest on overpayment
7. For tax paid with respect to reports or returns due on and after the first day of the sixth month following the July 1 next following enactment of this section, interest shall be allowed and paid on every overpayment of tax at a rate determined by the director to be equal to the prime rate, determined for each month or fraction thereof, compounded annually at the end of each year, from the date that such interest commences to accrue to the date of refund. Interest shall commence to accrue on the later of the date of the filing by the taxpayer of a claim for refund or requested adjustment, the date of the payment of the tax, or the due date of the report or the return thereof; but no interest shall be allowed or paid on an overpayment of less than $1.00, nor upon any overpayment refunded within six months after the last date prescribed, or permitted by extension of time, for filing the return or within six months after the return is filed, whichever is later.

L.1992,c.175,s.7; amended 1993,c.331,s.4.



Section 54:49-16 - Refund, Credit To Taxpayer

54:49-16. Refund, credit to taxpayer
a. Where no questions of fact or law are involved and it appears from the records of the director that any moneys have been erroneously or illegally collected from any taxpayer or other person or have been paid by any taxpayer or other person under a mistake of fact or law, the director may at any time, within two years of payment, unless a shorter limit is fixed by the law imposing the tax, upon making a record in writing of his reasons therefor, certify to the comptroller that the taxpayer is entitled to such refund and thereupon the comptroller shall authorize the payment thereof from the appropriation for such purpose.

b. Where no questions of fact or law are involved and it appears from the audit of any taxpayer that a State tax has been erroneously or illegally collected from such taxpayer, or has been paid by such taxpayer under a mistake of fact or law, the director may, within the time in which a deficiency assessment of that tax may be made, credit the erroneous overpayment of tax to the account of the taxpayer to offset the amount of a deficiency assessment; provided, however, that a credit shall only be applied to offset a liability for a period covered by the assessment period and shall only be granted with respect to a deficiency assessment made by the director under the same State tax as the erroneous overpayment.

Amended by L. 1987, c. 76, s. 10.



Section 54:49-17 - Repayment Of Deposit; Application Of Deposit, Refund To Indebtedness

54:49-17. Repayment of deposit; application of deposit, refund to indebtedness
When, to secure compliance with any of the provisions of any State tax law or of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., any moneys shall have been deposited with the director by any taxpayer and shall have been paid over to the treasurer, and the director shall be satisfied that such taxpayer has fully complied with all such provisions, the director shall so certify to the comptroller who shall thereupon issue his warrant to the treasurer for the repayment to such taxpayer of such moneys or such part thereof as the director shall certify has not been applied by him to the satisfaction of any indebtedness arising under any State tax law or under the State Tax Uniform Procedure Law.

Whenever any taxpayer shall be entitled to any refund of taxes or to the repayment of any deposit, or to both, under the provisions of any State tax law or of the State Tax Uniform Procedure Law, and at the same time the said taxpayer shall be indebted to the State for taxes, penalties, interest or fees imposed for the cost of collection under the provisions of any other State tax law or of the State Tax Uniform Procedure Law, the director may apply or cause to be applied the said refund or deposit, or both, or so much of either or both as shall be necessary, to the satisfaction of the said indebtedness, so due from the taxpayer to the State, before making or certifying such refund or repayment.

Amended by L. 1938, c. 137; 1987, c. 76, s. 11.



Section 54:49-18 - Filing Of Protest

54:49-18. Filing of protest
54:49-18. a. If any taxpayer shall be aggrieved by any finding or assessment of the director, he may, within 90 days after the giving of the notice of assessment or finding, file a protest in writing signed by himself or his duly authorized agent, certified to be true, which shall set forth the reason therefor, and may request a hearing. Thereafter the director shall grant a hearing to the taxpayer, if the same shall be requested, and shall make a final determination confirming, modifying or vacating any such finding or assessment. The filing of a protest shall stay the right of the director to collect the tax in any manner if the taxpayer shall furnish security of the kind and in the amount determined pursuant to subsection b. of this section until 90 days after final determination by the director. The time for appeal to the Tax Court pursuant to subsection a. of R.S.54:51A-14, enacted pursuant to section 1 of P.L.1983, c.45, shall commence from the date of the final determination by the director.

b. Except in the case of an arbitrary assessment pursuant to R.S.54:49-5 or R.S.54:49-7, no security shall be required for an amount in controversy of less than $10,000. Contested assessments of $10,000 or more shall not require security unless the director determines that there is a substantial risk of the taxpayer's failure or inability to pay a liability, based on the compliance history and financial condition of the taxpayer.

Amended 1992,c.175,s.14.



Section 54:49-19 - Set Off Against Contract Payment Tax; Notification

54:49-19. Set off against contract payment tax; notification
1. a. Whenever any taxpayer under contract to provide goods or services to the State of New Jersey or its agencies or instrumentalities, and including the legislative and judicial branches of State government, or under contract for construction projects of the State of New Jersey or its agencies or instrumentalities, and including the legislative and judicial branches of State government, is entitled to payment for the goods or services or on that construction project and at the same time the taxpayer is indebted for any State tax, the Director of the Division of Taxation shall seek to set off so much of that payment as shall be necessary to satisfy the indebtedness. The director, in consultation with the Director of the Division of Budget and Accounting in the Department of the Treasury, shall establish procedures and methods to effect a set-off. The director shall give notice of the set-off to the taxpayer, the provider of goods or services or the contractor or subcontractor of construction projects and provide an opportunity for a hearing within 30 days of such notice under the procedures for protests established under R.S.54:49-18, but no request for conference, protest, or subsequent appeal to the Tax Court from any protest under this section shall stay the collection of the indebtedness. No payment shall be made to the taxpayer, the provider of goods or services or the contractor or subcontractor of construction projects pending resolution of the indebtedness. Interest that may be payable by the State pursuant to P.L.1987, c.184 (C.52:32-32 et seq.), to the taxpayer, the provider of goods and services or the contractor or subcontractor of construction projects shall be stayed.

b. The Department of the Treasury shall notify each provider of goods or services and contractor or subcontractor of a construction project under contract with the State, its agencies or instrumentalities in an amount of $500,000 or greater on the effective date of P.L.1995, c.159 (C.54:49-19 et seq.) of the provisions of this section in writing within 30 days after its effective date. A contract entered into by the State, its agencies or instrumentalities with a provider of goods or services or a contractor or subcontractor of a construction project after the effective date of P.L.1995, c.159 (C.54:49-19 et seq.) shall contain a notice of the provisions in this section.

L.1995,c.159,s.1.



Section 54:49-20 - Set-off For Partner, Shareholder; Notification

54:49-20. Set-off for partner, shareholder; notification
2. a. Notwithstanding any provision of law to the contrary, whenever any partnership or S corporation under contract to provide goods or services or construction projects to the State of New Jersey or its agencies or instrumentalities, including the legislative and judicial branches of State government, is entitled to payment for those goods or services or construction projects at the same time a partner or shareholder of that entity is indebted for any State tax, the director shall seek to set off that partner's or shareholder's share of the payment due the partnership or S corporation. The amount set off shall not allow for the deduction of any expenses or other deductions which might be attributable to the partner or shareholder subject to set-off under this act.

b. The Department of the Treasury shall notify each partnership and S corporation under contract with the State, its agencies or instrumentalities in an amount of $500,000 or greater on the effective date of P.L.1995, c.159 (C.54:49-19 et seq.) of the provisions of this section in writing within 30 days after its effective date. A contract entered into by the State, its agencies or instrumentalities with a partnership or S corporation after the effective date of P.L.1995, c.159 (C.54:49-19 et seq.) shall contain a notice of the provisions in this section.

L.1995,c.159,s.2.



Section 54:50-1 - General Powers Of Commissioner

54:50-1. General powers of commissioner
The commissioner is hereby authorized and empowered to carry into effect the provisions of this subtitle, and in pursuance thereof may make and enforce such rules and regulations as he may deem necessary.



Section 54:50-2 - Examination, Investigation

54:50-2. Examination, investigation
a. For the purpose of administering the State Tax Uniform Procedure Law, or any State tax law, the director, whenever he deems it expedient, may make or cause to be made by any employee of the Division of Taxation engaged in the administration of that law, or any State tax law, an examination or investigation of the place of business, if any, the tangible personal property and the books, records, papers, vouchers, accounts and documents of any taxpayer. Every taxpayer and every director, officer, agent or employee of every taxpayer shall exhibit to the director or to any such employee of the Division of Taxation, the place of business, the tangible personal property and all of the books, records, papers, vouchers, accounts and documents of the taxpayer and facilitate any such examination or investigation so far as it may be in his or their power so to do. The director or any employee of the division by him thereunto designated, may take the oath of any person signing any application, deposition, statement or report required by the director in the administration of the State Tax Uniform Procedure Law, or any State tax law.

b. For the purpose of administering the State Tax Uniform Procedure Law, or any State tax law, the director, whenever he deems it expedient, may enter into agreements with other states, the District of Columbia and the United States, providing for the reciprocal enforcement and administration of any tax imposed by those jurisdictions entering into such an agreement. The duly authorized officer of any jurisdiction which extends like authority to officers or employees of this State may sue for the collection of that jurisdiction's taxes in the courts of this State.

Amended by L. 1987, c. 76, s. 12.



Section 54:50-2.1 - Agent Of Taxpayer; Written Authorization; Display To Representative Of Division Of Taxation

54:50-2.1. Agent of taxpayer; written authorization; display to representative of division of taxation
When an examination of the books, records, papers, vouchers or accounts of a taxpayer is conducted on the premises of an agent of the taxpayer by the Director of the Division of Taxation or by any employee thereof, the taxpayer shall provide such agent evidence in writing that the agent is authorized to act in behalf of the taxpayer in making any application, deposition, statement, or report required by the director in the administration of any tax law, and the agent shall produce such authorization to the representative of the Division of Taxation.

L.1979, c. 67, s. 1, eff. April 4, 1979.



Section 54:50-2.2 - Taxpayer Interview

54:50-2.2. Taxpayer interview
10. An employee of the Division of Taxation, in connection with an in-person interview with a taxpayer relating to the determination or collection of tax:

a. shall, upon advance request of the taxpayer, allow the taxpayer to make a recording of the interview with the taxpayer's equipment and at the taxpayer's expense, provided however that the Division of Taxation shall have the same right of recording;

b. may, upon advance notice to the taxpayer, make a recording of the interview; provided however, that the employee shall provide the taxpayer with a copy of the recording if the taxpayer provides reimbursement for the cost of the copy; and

c. shall, before or at the initial interview, provide to the taxpayer an explanation of the audit process and the taxpayer's rights under the audit process in the case of an interview relating to the determination of a tax and provide to the taxpayer an explanation of the collection process and the taxpayer's rights under the collection process in the case of an interview relating to the collection of a tax, including the taxpayer's right to consult with the taxpayer's attorney or accountant

This section shall not apply to investigations relating to the integrity of a division employee or to criminal investigations.

L.1992,c.175,s.10.



Section 54:50-3 - Hearings

54:50-3. Hearings
The commissioner or any employee of the state tax department by him thereunto designated, may conduct hearings, administer oaths to, and examine under oath, any taxpayer and the directors, officers, agents and employees of any taxpayer and as well all other witnesses, relative to the business of such taxpayer in respect to any matter incident to the administration of this subtitle, or any state tax law.



Section 54:50-4 - Issuance Of Subpoenas; Fees

54:50-4. Issuance of subpoenas; fees
The Director of the Division of Taxation or his deputies may by subpoena compel the attendance of witnesses and the production of any books, records, papers, vouchers, accounts or documents of any taxpayer or of any person who, the director has reason to believe, has information pertinent to any matter under investigation by the director or any such deputy at any hearing held pursuant to this subtitle, or any State tax law. The fees of witnesses required to attend any such hearing shall be the same as those allowed to witnesses appearing in the Superior Court. Such fees shall be paid in the manner provided for the payment of other expenses incident to the administration of this subtitle, or any State tax law.

Amended by L.1953, c. 51, p. 938, s. 167.



Section 54:50-5 - Procedure To Compel Witnesses To Attend And To Testify

54:50-5. Procedure to compel witnesses to attend and to testify
If a person subpoenaed to attend any hearing under this subtitle fails to appear, be examined or answer any question, or produce any books, records, papers, vouchers, accounts or documents when subpoenaed so to do by the director or any deputy, the director or such deputy may apply to the Superior Court for an order to compel him to do so.

Amended by L.1953, c. 51, p. 938, s. 168.



Section 54:50-6 - Service Of Notice

54:50-6. Service of notice
54:50-6. a. Any notice required to be given by the director pursuant to the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., may be served personally or by mailing the same to the person for whom it is intended, addressed to such person at the address given in the last report filed by that person pursuant to the provisions of the State Tax Uniform Procedure Law, or of any State tax law, or if no report has been filed, then to such address as may be obtainable. The mailing of such notice shall be presumptive evidence of the receipt of the same by the person to whom it was addressed. A notice may at the prescription of the director include on its face a designation which shall identify the notice for purposes of communication.

b. An assessment notice pursuant to R.S.54:49-5, R.S.54:49-6 or R.S.54:49-7 shall contain the statements required pursuant to subsections a., b. and d. of section 8 of P.L.1992, c.175 (C.54:48-6).

c. An assessment notice pursuant to R.S.54:49-5, R.S.54:49-6 or R.S.54:49-7 shall include a statement of the reason for the assessment sufficient to inform a reasonable lay person of the statutory requirements which in the opinion of the director require the assessment, the actions or omissions of the taxpayer which require the assessment, or the nature of the insufficient documentary evidence, if any, which has prompted the assessment; including:

(1) in the case of an underpayment or failure of payment, a statement of the corresponding alleged correct amount and correct date of payment; and

(2) in the case of a failure to file a return, a statement of the alleged required filing date.

d. A refund determination notice pursuant to R.S.54:49-15 shall include the statement required pursuant to subsection c. of section 8 of P.L.1992, c.175 (C.54:48-6).

e. A final determination notice pursuant to R.S.54:49-18 shall include the statements required pursuant to subsections c. and e. of section 8 of P.L.1992, c.175 (C.54:48-6).

f. The lack of any statement otherwise required to be included with a notice pursuant to this section or the lack of any description otherwise required pursuant to subsection c. of this section shall not invalidate such notice.

Amended 1992,c.l75,s.15; 1993,c.331,s.2.



Section 54:50-6.1 - Notices Of Assessment, Rights Of Taxpayers

54:50-6.1. Notices of assessment, rights of taxpayers
9. a. All notices of assessment related to final audit determination and "Notice and Demand for Payment of Tax" letters will be sent by registered or certified mail.

b. All taxpayers have the right to ask officers and employees of the Division of Taxation questions about:

(1) the State tax implications of any specific situation;



(2) the amount of any State tax liability and how it has been determined;

(3) any notice of underpayment or overpayment sent by the Division; and

(4) their responsibilities and rights as taxpayers.



When taxpayers contact the officers and employees of the Division of Taxation at any location, whether in person, by telephone or by letter, the Division of Taxation personnel will accurately answer their questions within a reasonable time period.

L.1992,c.175,s.9.



Section 54:50-7 - Commissioner's Records; Authentication; Fee

54:50-7. Commissioner's records; authentication; fee
The commissioner shall keep a record of all his official acts and shall preserve copies of all rules, regulations, decisions and orders made by him. Copies of any rule, regulation, decision or order made by him and of any paper or papers filed in any office maintained by him in the administration of this subtitle or of any state tax law may be authenticated under his official seal and when so authenticated shall be evidence in all courts of this state of the same weight and force as the original thereof. For authenticating any such copy he shall be paid a fee of one dollar.



Section 54:50-8 - Confidentiality.

54:50-8 Confidentiality.

54:50-8. a. The records and files of the director respecting the administration of the State Uniform Tax Procedure Law or of any State tax law shall be considered confidential and privileged and neither the director nor any employee engaged in the administration thereof or charged with the custody of any such records or files, nor any former officer or employee, nor any person who may have secured information therefrom under subsection d., e., f., g. or p. of R.S.54:50-9 or any other provision of State law, shall divulge, disclose, use for their own personal advantage, or examine for any reason other than a reason necessitated by the performance of official duties any information obtained from the said records or files or from any examination or inspection of the premises or property of any person. Neither the director nor any employee engaged in such administration or charged with the custody of any such records or files shall be required to produce any of them for the inspection of any person or for use in any action or proceeding except when the records or files or the facts shown thereby are directly involved in an action or proceeding under the provisions of the State Uniform Tax Procedure Law or of the State tax law affected, or where the determination of the action or proceeding will affect the validity or amount of the claim of the State under some State tax law, or in any lawful proceeding for the investigation and prosecution of any violation of the criminal provisions of the State Uniform Tax Procedure Law or of any State tax law.

b.The prohibitions of this section, against unauthorized disclosure, use or examination by any present or former officer or employee of this State or any other individual having custody of such information obtained pursuant to the explicit authority of State law, shall specifically include, without limitation, violations involving the divulgence or examination of any information from or any copy of a federal return or federal return information required by New Jersey law to be attached to or included in any New Jersey return. Any person violating this section by divulging, disclosing or using information shall be guilty of a crime of the fourth degree. Any person violating this section by examining records or files for any reason other than a reason necessitated by the performance of official duties shall be guilty of a disorderly persons offense.

c.Whenever records and files are used in connection with the prosecution of any person for violating the provisions of this section by divulging, disclosing or using records or files or examining records and files for any reason other than a reason necessitated by the performance of official duties, the defendant shall be given access to those records and files. The court shall review such records and files in camera, and that portion of the court record containing the records and files shall be sealed by the court.

Amended 1938, c.175, s.2; 1978, c.165; 1987, c.76, s.13; 1999, c.42; 2007, c.294, s.3.



Section 54:50-9 - Certain Officers Entitled To Examine Records.

54:50-9 Certain officers entitled to examine records.

54:50-9. Nothing herein contained shall be construed to prevent:

a.The delivery to a taxpayer or the taxpayer's duly authorized representative of a copy of any report or any other paper filed by the taxpayer pursuant to the provisions of this subtitle or of any such State tax law;

b.The publication of statistics so classified as to prevent the identification of a particular report and the items thereof;

c.The director, in the director's discretion and subject to reasonable conditions imposed by the director, from disclosing the name and address of any licensee under any State tax law, unless expressly prohibited by such State tax law;

d.The inspection by the Attorney General or other legal representative of this State of the reports or files relating to the claim of any taxpayer who shall bring an action to review or set aside any tax imposed under any State tax law or against whom an action or proceeding has been instituted in accordance with the provisions thereof;

e.The examination of said records and files by the Comptroller, State Auditor or State Commissioner of Finance, or by their respective duly authorized agents;

f.The furnishing, at the discretion of the director, of any information contained in tax reports or returns or any audit thereof or the report of any investigation made with respect thereto, filed pursuant to the tax laws, to the taxing officials of any other state, the District of Columbia, the United States and the territories thereof, providing said jurisdictions grant like privileges to this State and providing such information is to be used for tax purposes only;

g.The furnishing, at the discretion of the director, of any material information disclosed by the records or files to any law enforcing authority of this State who shall be charged with the investigation or prosecution of any violation of the criminal provisions of this subtitle or of any State tax law;

h.The furnishing by the director to the State agency responsible for administering the Child Support Enforcement program pursuant to Title IV-D of the federal Social Security Act, Pub.L.93-647 (42 U.S.C. s.651 et seq.), with the names, home addresses, social security numbers and sources of income and assets of all absent parents who are certified by that agency as being required to pay child support, upon request by the State agency and pursuant to procedures and in a form prescribed by the director;

i.The furnishing by the director to the Board of Public Utilities any information contained in tax information statements, reports or returns or any audit thereof or a report of any investigation made with respect thereto, as may be necessary for the administration of P.L.1991, c.184 (C.54:30A-18.6 et al.) and P.L.1997, c.162 (C.54:10A-5.25 et al.);

j.The furnishing by the director to the Director of the Division of Alcoholic Beverage Control in the Department of Law and Public Safety any information contained in tax information statements, reports or returns or any audit thereof or a report of any investigation made with respect thereto, as may be relevant, in the discretion of the director, in any proceeding conducted for the issuance, suspension or revocation of any license authorized pursuant to Title 33 of the Revised Statutes;

k.The inspection by the Attorney General or other legal representative of this State of the reports or files of any tobacco product manufacturer, as defined in section 2 of P.L.1999, c.148 (C.52:4D-2), for any period in which that tobacco product manufacturer was not or is not in compliance with subsection a. of section 3 of P.L.1999, c.148 (C.52:4D-3), or of any licensed distributor as defined in section 102 of P.L.1948, c.65 (C.54:40A-2), for the purpose of facilitating the administration of the provisions of P.L.1999, c.148 (C.52:4D-1 et seq.);

l.The furnishing, at the discretion of the director, of information as to whether a contractor or subcontractor holds a valid business registration as defined in section 1 of P.L.2001, c.134 (C.52:32-44);

m.The furnishing by the director to a State agency as defined in section 1 of P.L.1995, c.158 (C.54:50-24) the names of licensees subject to suspension for non-payment of State tax indebtedness pursuant to P.L.2004, c.58 (C.54:50-26.1 et al.);

n.The release to the United States Department of the Treasury, Bureau of Financial Management Service, or its successor of relevant taxpayer information for purposes of implementing a reciprocal collection and offset of indebtedness agreement entered into between the State of New Jersey and the federal government pursuant to section 1 of P.L.2006, c.32 (C.54:49-12.7);

o.The examination of said records and files by the Commissioner of Health and Senior Services, the Commissioner of Human Services, the Medicaid Inspector General, or their respective duly authorized agents, pursuant to section 5 of P.L.2007, c.217 (C.26:2H-18.60e), section 3 of P.L.1968, c.413 (C.30:4D-3), or section 5 of P.L.2005, c.156 (C.30:4J-12);

p.The furnishing at the discretion of the director of employer provided wage and tax withholding information contained in tax reports or returns filed pursuant to N.J.S.54A:7-2, 54A:7-4 and 54A:7-7, to the designated municipal officer of a municipality authorized to impose an employer payroll tax pursuant to the provisions of Article 5 (Employer Payroll Tax) of the "Local Tax Authorization Act," P.L.1970, c.326 (C.40:48C-14 et seq.), for the limited purpose of verifying the payroll information reported by employers subject to the employer payroll tax.

Amended 1939, c.175, s.3; 1943, c.110; 1988, c.175; 1991, c.184, s.23; 1993, c.232, s.2; 1995, c.322, s.3; 2001, c.358; 2004, c.57, s.4; 2004, c.58, s.7; 2006, c.32, s.7; 2007, c.217, s.6; 2007, c.294, s.2; 2008, c.38, s.8.



Section 54:50-9.1 - Report To Aid Study Of Past, Present Discrimination In State Employment And Contracting, Tax Information, Certain.

54:50-9.1 Report to aid study of past, present discrimination in State employment and contracting, tax information, certain.
1. a. The Secretary of State, in overseeing the fulfillment of those duties assigned to the Governor's Study Commission on Discrimination in State Employment and Contracting, established by Executive Order No. 112 of 2000, may request that the Director of the Division of Taxation prepare a report which includes only that information which is necessary in order to allow for an assessment of the nature and scope of any past or present discrimination in State employment and contracting. This information shall be limited to the name of a taxpayer that is a vendor; the vendor's trade name; the vendor's address, county and municipality code, business code, size code indicating the number of employees, ownership code, standard industrial classification code, North American industry classification system code, business start date, business end date, and bond information; information on any subsidiaries of the vendor; and the income of the vendor. No additional tax information as it pertains to identifiable individuals, businesses or vendors shall be provided to the Secretary of State.

Upon receiving the request of the Secretary of State, the Director of the Division of Taxation shall forthwith prepare the report and forward it to the Secretary of State.

b.Upon receipt of the report, the Secretary of State shall make the report available to any consultant or agents and employees thereof who may be under contract with the commission in order to fulfill its responsibilities under the Executive Order. The consultant, and its agents and employees, shall be specifically subjected to the confidentiality provisions of R.S.54:50-8, including criminal penalties for unauthorized use and disclosure of information obtained from the report. Each such principal, agent and employee shall acknowledge by affidavit: receipt of a copy of the confidentiality provisions of the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.; an understanding of the obligation to maintain, and agreement to maintain, the confidentiality of taxpayer information; and an awareness that violation of the confidentiality provisions is punishable by law. The consultant shall furnish the director with the affidavit of each of its principals, agents and employees before gaining access to or examining the report.

c.In the event any portion of a study based on the information obtained pursuant to subsection a. of this section is challenged in the context of an administrative or judicial proceeding contesting the validity or accuracy of statistics, summaries or aggregates compiled from such information to create, update or expand a State study, and when it has been established that such information was actually used to create, update or expand the challenged State study, such information shall not be compelled through discovery or introduced into evidence without a prior court order sealing the record, entered after in camera examination of the relevant information sought. When appropriate, information from the records and files in the director's custody that is not relevant to the issues in the administrative or judicial proceeding shall be redacted or excluded.

d.Upon its completion, copies of the report of the Governor's Study Commission on Discrimination in State Employment and Contracting shall be transmitted to the Senate President, the Speaker of the General Assembly, the Minority Leader of the Senate, the Minority Leader of the General Assembly, each member of the Senate State Government Committee or its successor, each member of the Assembly Commerce and Economic Development Committee or its successor and any other member of the State Senate or General Assembly with an interest in the commission's report.

L.2004,c.79,s.1.



Section 54:50-10 - Reports Preserved For Two Years

54:50-10. Reports preserved for two years
All reports filed with the commissioner pursuant to this subtitle shall be preserved for two years and thereafter may be destroyed by order of the commissioner.



Section 54:50-12 - Definitions

54:50-12.Definitions
1. As used in P.L.1973, c.367 (C.54:50-12 et seq.):

a. "taxes" means all taxes, fees, penalties, and interest owing under any State tax law;

b. "foreign corporation" means any corporation other than a domestic corporation which is subject to taxation under any State tax law;

c. "business entity" means a corporation, partnership or limited liability company, whether organized under the laws of this State or under the laws of any other state or foreign jurisdiction, which is subject to taxation under any State tax law.

L.1973,c.367,s.1; amended 1995,c.279,s.22.



Section 54:50-13 - Merger, Consolidations; Dissolutions; Conditions

54:50-13. Merger, consolidations; dissolutions; conditions

2. Until all taxes owing by it have been paid, or provided for as set forth in section 4 of P.L.1973, c.367 (C.54:50-15):

a. no domestic or foreign corporation shall merge or consolidate into a foreign corporation not authorized to transact business in this State; and

b. no domestic corporation shall dissolve and no domestic or foreign corporation shall distribute any of its assets in dissolution or liquidation to any shareholder unless

(1) one or more domestic corporations or foreign corporations authorized to transact business in this State are owners in the aggregate of 50% or more of all classes of such corporation's capital stock and, prior to such dissolution or distribution, all such holders of the corporation's capital stock jointly and severally undertake in writing to pay all such taxes on or before the date such taxes are payable; or

(2) such corporate action is pursuant to a plan of reorganization under which a domestic corporation or a foreign corporation authorized to transact business in this State has purchased, or is about to purchase, all, or substantially all, of the assets of such corporation in exchange for shares of its capital stock and has undertaken in writing to pay all such taxes on or before the date such taxes are payable; and

c. no business entity shall merge or consolidate into any other business entity other than a domestic business entity or a foreign business entity authorized to transact business in this State.

L.1973,c.367,s.2; amended 1995, c.279, s.23; 1997, c.139,s.23.



Section 54:50-14 - Certificates, Various; Secretary Of State's Duties

54:50-14. Certificates, various; Secretary of State's duties

3. The Secretary of State shall not:

a. accept for filing a certificate of dissolution of a domestic corporation;

b. issue a certificate of withdrawal of a foreign corporation, unless such withdrawal is effected by its merger or consolidation into a domestic corporation or a foreign corporation authorized to transact business in this State;

c. accept for filing a certificate of merger or consolidation of a domestic corporation into a foreign corporation not authorized to transact business in this State; or

d. accept for filing a certificate of merger or consolidation of any business entity into any other business entity other than a domestic business entity or a foreign business entity authorized to transact business in this State;

unless the business entity files with the Secretary of State a certificate issued by the Director of the Division of Taxation dated not earlier than 45 days prior to the effective date of the business entity action evidencing that the business entity's taxes have been paid or provided for.

L.1973,c.367,s.3; amended 1995, c.279, s.24; 1997, c.139, s.24.



Section 54:50-15 - Issuance Of Tax Certificate

54:50-15.Issuance of tax certificate
4. The Director of the Division of Taxation shall, upon application, issue a certificate evidencing that a business entity's taxes have been paid or provided for if:

a. In his judgment the amount which has been deposited or paid on account by the business entity is adequate to cover estimated taxes up to the date of the relevant business entity action; or

b. In a case in which the action taken or proposed to be taken is one of the exceptions specified in paragraph (1) or (2) of subsection b. of section 2 of P.L.1973, c.367 (C.54:50-13), the application for such certificate is accompanied by

(1) An opinion signed by an attorney-at-law of the State of New Jersey, who states that he is familiar with the facts of the transaction and that the requirements for such exception have been met and

(2) The written undertaking of the corporation or corporations assuming the tax liability; or

c. The application for such certificate is accompanied by

(1) A written undertaking from another business entity authorized to transact business in this State, to pay all taxes of the applicant business entity on or before the date such taxes are payable and

(2) A certification that the business entity making such undertaking has a net worth or capital, as the case may be, not less than 10 times the amount of all taxes paid by the applicant business entity during the last complete year in which it filed tax returns with the State of New Jersey.

The Director of the Division of Taxation shall be entitled to receive as a fee for the issuance of such certificate the sum of $25.00.

L.1973,c.367,s.4; amended 1987,c.76,s.14; 1995,c.279,s.25.



Section 54:50-16 - Required Evidence

54:50-16.Required evidence
5. The Director of the Division of Taxation may require, as a condition of issuing a certificate evidencing that a business entity's taxes have been paid or provided for, evidence by affidavit or otherwise that any foreign business entity not qualified to transact business in this State, which is a party to the transaction causing the business entity to seek such a certificate, has paid all taxes, if any, owing by it.

L.1973,c.367,s.5; amended 1995,c.279,s.26.



Section 54:50-17 - Undertaking, Certification Executed Under Oath

54:50-17.Undertaking, certification executed under oath
6. Any written undertaking or certificate to be filed by a business entity with the Director of the Division of Taxation as provided in P.L.1973, c.367 (C.54:50-12 et seq.) shall be executed under oath on its behalf by its president, vice president, treasurer, partner, member or manager.

L.1973,c.367,s.6; amended 1995,c.279,s.27.



Section 54:50-18 - Personal Liability For Violations Or False Certification

54:50-18.Personal liability for violations or false certification
7. Any officer, director, partner, member or manager of a business entity who is instrumental in a business entity violating section 2 of P.L.1973, c.367 (C.54:50-13), or in a business entity filing any certification under paragraph (2) of subsection c. of section 4 of P.L.1973, c.367 (C.54:50-15) which is materially false, shall be personally liable for payment of the business entity's taxes, if such taxes are not paid by the taxpayer business entity, or by the business entity which has undertaken to pay them, when due and payable. The amount of such personal liability shall be recoverable by the State in any court of competent jurisdiction and the Director of the Division of Taxation shall have such additional remedies for the enforcement of such personal liability as may be available under any law of this State.

L.1973, c.367, s.7; amended 1995,c.279,s.28.



Section 54:50-19 - Repeals

54:50-19. Repeals
Section 12 of the Corporation Business Tax Act (C. 54:10A-12) and R.S. 54:50-11 are repealed.

L.1973, c. 367, s. 8, eff. Jan. 7, 1974.



Section 54:50-20 - Tax Preparer To Sign Return, Provide Tax Identification Number

54:50-20. Tax preparer to sign return, provide tax identification number
A person who is a tax preparer with respect to any State tax return or claim for refund, shall sign the return or claim and provide the tax identification number assigned to the preparer or his employer or both as provided for in section 6109 of the federal Internal Revenue Code of 1986 (26 U.S.C. s. 6109), as amended.

As used in this section, "tax preparer" means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax or claim for refund under Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes. For purposes of this section, the preparation of a substantial portion of a return or claim for refund shall be treated as if it were the preparation of such return or claim for refund.

Any tax preparer who fails to sign a return or claim or provide the assigned tax identification number shall be liable for a $25.00 penalty for each such failure.

L. 1987, c. 76, s. 61.



Section 54:50-21 - Failure To Follow Provisions Of State Tax Uniform Procedure Law

54:50-21. Failure to follow provisions of State Tax Uniform Procedure Law
The failure to do any act required to be done by or under the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., shall be deemed an act committed in part at the office of the Director of the Division of Taxation in Trenton. The certificate of the director, to the effect that any act required to be done by or under the provisions of the State Tax Uniform Procedure Law has not been done, shall be prima facie evidence that such act has not been done.

L. 1987, c. 76, s. 62.



Section 54:50-22 - Reproduction Admissible In Evidence

54:50-22. Reproduction admissible in evidence
If the Division of Taxation, in the regular course of business or activity has kept or recorded any State tax return, report, application, payment, memorandum, writing, entry, print, representation or combination thereof, or any act, transaction, occurrence, or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business. Such reproduction, when satisfactorily identified, shall be admissible in evidence as the original in any judicial or administrative proceeding, whether or not the original exists or is available, and an enlargement or facsimile of the reproduction shall be likewise admissible in evidence if the original reproduction is in existence and available for inspection under the direction of the court. The introduction of a reproduced record, enlargement, or facsimile into evidence shall not preclude the admission into evidence of the original. This section shall not be construed to exclude from introduction into evidence any document or copy thereof which is otherwise admissible under the New Jersey Rules of Evidence.

L. 1987, c. 76, s. 63.



Section 54:50-23 - Write Off Of Debts Classified Uncollectible

54:50-23. Write off of debts classified uncollectible
The Director of the Division of Taxation may write off those tax debts that are classified as uncollectible arising from the nonpayment of any State tax, penalty, interest or fee imposed for the cost of collection in compliance with generally accepted accounting principles. The term "debts that are classified as uncollectible" shall be defined by regulation promulgated by the Director of the Division of Taxation and adopted with the approval of the State Treasurer.

L. 1987, c. 76, s. 64.



Section 54:50-24 - Definitions Relative To State Agency Information.

54:50-24 Definitions relative to State agency information.
1.As used in this act:

"Business entity" means any person, including but not limited to an individual who is a sole proprietor, that uses a license to conduct or operate a trade, business, occupation or profession in the State, other than as an employee, and that may be subject to State taxes on business related income;

"Director" means the Director of the Division of Taxation in the Department of the Treasury;

"License" means the whole or part of any State agency permit, certificate, approval, registration, charter or similar form of permission to engage in a profession, trade, business or occupation and any notification required to be made to any State agency that a profession, trade, business or occupation is being engaged in or is expected to be commenced; provided however, that "license" shall not include any original charter or certificate of incorporation granted by any State agency;

"Person" means an individual, partnership, society, association, firm, joint stock company, corporation, estate, receiver, trustee, assignee, referee, or any other entity acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, or any entity that is a combination of the entities set forth herein;

"S corporation" means a corporation included in the definition of an "S corporation" pursuant to section 1361 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1361;

"State agency" means the Judicial, Legislative or Executive branch of the State of New Jersey, including but not limited to any department, board, bureau, commission, division, office, council, agency, or instrumentality thereof, or independent agency, public authority or public benefit corporation; and

"State tax indebtedness" means the amount of State tax, interest, penalties, and any related fees owed by a person, including any statutory fee for the cost of collection imposed pursuant to section 8 of P.L.1987, c.76 (C.54:49-12.1), to the director.

L.1995,c.158,s.1; amended 2004, c.58, s.1.



Section 54:50-25 - Information Required By State Agency

54:50-25. Information required by State agency
2. Notwithstanding any other provision of law, each State agency, as part of the procedure for granting, renewing, amending, supplementing, or reinstating the license of any person, or at the time the State agency contracts to purchase or purchases goods or services or leases real or personal property from any person, or contracts for the construction, alteration or renovation of real property, including the construction or repair of highways, roads, streets or similar projects, shall require each person to provide to the State agency that person's federal social security number or federal taxpayer identification number, or both numbers when the person has both numbers, or, where the person does not have a federal social security number or federal taxpayer identification number, the reason why such person does not have that number. The numbers or reasons shall be obtained by such agency as part of the administration of the taxes administered by the Director of the Division of Taxation for the purpose of establishing the identification of persons affected by such taxes.

Whenever a partnership or S corporation is under contract with a State agency, the partnership or S corporation shall provide to the State agency for each partner of the partnership or shareholder of the S corporation the federal social security number or federal taxpayer identification number, or both when the partner or shareholder has both numbers, or, when the partner or shareholder does not have either number, the reason or reasons why the partner or shareholder does not have either number. The partnership or S corporation shall identify the share of ownership attributable to each partner or shareholder whenever the partnership or S corporation is required to furnish the federal social security number of each partner or shareholder, or federal taxpayer identification number of each partner or shareholder, or both, if applicable under this section, or when the partner or shareholder does not have either number.

L.1995,c.158,s.2.



Section 54:50-26 - Information Furnished By State Agency.

54:50-26 Information furnished by State agency.
3. a. Notwithstanding any other provision of law, a State agency shall, upon request of the director, furnish the following information with respect to each person covered by this act:

(1)business name or the name under which the applicant for a license or licenses will be licensed or is licensed;

(2)business address or whatever type of address the State agency requires from the applicant for a license or the licensee to furnish to the agency including an Internet address;

(3)federal social security number or federal taxpayer identification number, or both numbers when the person has both numbers, or the reason or reasons, furnished by the person, why the person does not have either number; and

(4)as to holders of licenses, but not pending applicants for licenses, the information, if any, upon which the State agency has identified that a licensee is a business entity.

b.The reports of information required under subsection a. of this section shall be submitted on a compatible magnetic tape file or in some other form which is mutually acceptable to the State agency and the director. Information as to current licensees shall be submitted to the director within the time prescribed in the director's request, or at such other mutually agreeable time.

L.1995,c.158,s.3; amended 2004, c.58, s.2.



Section 54:50-26.1 - Preliminary Notice To Business Entity.

54:50-26.1 Preliminary notice to business entity.
3.If the director does not already possess the information set forth in paragraph (3) of subsection a. of section 3 of P.L.1995, c.158 (C.54:50-26) as to a licensee, the director shall send a preliminary notice to each person identified as a business entity by a State agency as a result of an initial request by the director, requesting verification, in a manner to be prescribed by the director, of the business name, business address and federal social security number or federal taxpayer identification number. If no federal social security number or federal taxpayer identification number was provided to the director by the State agency, the preliminary notice shall require a person identified as a business entity by a State agency to provide such information to the director, pursuant to the authority under 42 U.S.C. s.405(c)(2)(C)(i). The preliminary notice shall advise that person that the information required under section 3 of P.L.1995, c.158 (C.54:50-26) has been provided to the director for purposes of reviewing the person's compliance with appropriate State tax laws, as a condition to the continued licensing of the person by the State agency, and to update or correct, as necessary, the tax records and files of the director. The director shall forward a preliminary notice only after the initial request has been made to a State agency for the information required by section 3 of P.L.1995, c.158.

L.2004,c.58,s.3.



Section 54:50-26.2 - Responsibility Of State Agency Concerning Identification Of Licensees.

54:50-26.2 Responsibility of State agency concerning identification of licensees.
4.It shall be the responsibility of a State agency to require federal social security numbers and federal taxpayer identification numbers, as appropriate, from its licensees for the purpose of State tax administration and to provide appropriate notice of the requirements of this section for all requests by the director for such information that occur after the initial request by the director pursuant to section 3 of P.L.2004, c.58 (C.54:50-26.1) for the information required from licensees that the State agency has identified as a business entity.

L.2004,c.58,s.4.



Section 54:50-26.3 - Review, Verification Of Tax Compliance Status.

54:50-26.3 Review, verification of tax compliance status.
5. a. (1) Following the preliminary notice required by subsection a. of section 3 of P.L.2004, c.58 (C.54:50-26.1), the director shall review the State tax compliance status of each person identified by a State agency as a business entity pursuant to section 3 of P.L.1995, c.158 (C.54:50-26), and verify compliance with the business registration requirements of any State tax administered by the Division of Taxation. The director shall notify those persons not registered with the division and provide that person with 10 days to comply with that registration requirement.

(2)As to licensees for which the director has received any information set forth in paragraphs (1) through (3) of subsection a. of section 3 of P.L.1985, c.158 (C.54:50-26), from any State agency, including from the Division of Taxation, independent of any information identifying the licensee as a business entity, the director shall review the State tax compliance status of each such licensee and verify compliance with the business registration requirements of any State tax administered by the Division of Taxation. The director shall notify a person not registered with the division and provide that person with 10 days to comply with that registration requirement.

b. (1) If the State tax compliance review of any license holder discloses a State tax indebtedness of that person reduced to judgment by the filing of a certificate of debt by the director or a State tax indebtedness finally determined after the exhaustion of remedies provided pursuant to the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq., or following the failure of a person to exercise available remedies, then the director shall notify the person of the intent to demand the suspension of the person's license by the State agency. No additional right to protest or appeal the State tax indebtedness shall be available to any person pursuant to this paragraph.

(2)If the State tax compliance review discloses a State tax indebtedness that (a) is not a certificate of debt, (b) is not a State tax indebtedness that has been finally determined after the exhaustion of remedies provided pursuant to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., or (c) is not a State tax indebtedness that has followed the failure of a person to exercise available remedies, the director shall forward a notice of tax delinquency or tax deficiency, or both, and the person may remit the State tax indebtedness to the director or contest the State tax indebtedness in accordance with the State Uniform Tax Procedure Law, R.S.54:48-1 et seq. The director shall not seek to suspend a license during the time available to contest the notice of tax delinquency or tax deficiency.

c.By written notice to a State agency, the director shall demand the suspension of a license of a person (1) to whom a notice has been provided pursuant to paragraph (1) of subsection b. of this section, or (2) to whom a notice of tax delinquency or tax deficiency has been provided pursuant to paragraph (2) of subsection b. of this section after the time to contest the notice has expired or after the exhaustion of available remedies. Upon receipt of the director's notice, a State agency shall suspend the license effective as of a date mutually agreed upon by the director and the State agency. Notwithstanding any other law to the contrary, no person shall have the right to a hearing prior to the imposition of the suspension.

L.2004,c.58,s.5.



Section 54:50-27 - Information, Report Not Government Record, Confidentiality.

54:50-27 Information, report not government record, confidentiality.
4.Notwithstanding any other provision of law, the information and report to be furnished by the State agency to the director shall not constitute a public record under P.L.1963, c.73 (C.47:1A-1 et seq.) or any court decision, or a government record subject to access pursuant to P.L.2001, c.404, and shall not otherwise be open to the public for inspection. The information and report furnished by any State agency under the provisions of this act shall be a record or file subject to the provisions of R.S.54:50-8 and R.S.54:50-9.

L.1995,c.158,s.4; amended 2004, c.58, s.6.

54:50-28 Issuance of alcoholic beverage retail licensee clearance certificate, conditions.
3. a. The Director of the Division of Taxation shall, by December 31 of each calendar year, review the records pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the retail sales tax in fourth class cities, P.L.1947, c.71 (C.40:48-8.15 et seq.), and the tax on predominantly tourism related retail receipts pursuant to the "Tourism Improvement and Development District Act," P.L.1992, c.165 (C.40:54D-1 et seq.), as well as other State taxes to which the licensee is subject, of those alcoholic beverage retail licensees and holders of any license that confers the right to sell alcoholic beverages to consumers that are subject to review pursuant to subsection e. of this section to determine if the licensees have satisfied all requirements for filing those taxes and information returns and for paying those taxes for which they have been liable individually or as operators of current or past businesses. The same review shall be performed at any time upon request by a prospective alcoholic beverage retail licensee or prospective holder of any license that confers the right to sell alcoholic beverages to consumers subject to review pursuant to subsection e. of this section, within such time limits as the director may determine.

b.If the director determines that a licensee or prospective licensee has complied with all requirements for filing tax and information returns pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the retail sales tax in fourth class cities, P.L.1947, c.71 (C.40:48-8.15 et seq.), and the tax on predominantly tourism related retail receipts pursuant to the "Tourism Improvement and Development District Act," P.L.1992, c.165 (C.40:54D-1 et seq.) as well as any other State tax reviewed pursuant to subsection a., and for paying or remitting those taxes, the director shall issue to the licensee or prospective licensee an alcoholic beverage retail licensee clearance certificate.

c.If the director determines that the licensee or prospective licensee has not filed all required tax and information returns or has not paid or remitted all tax, penalties, interest or fees due pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the retail sales tax in fourth class cities, P.L.1947, c.71 (C.40:48-8.15 et seq.), and the tax on predominantly tourism related retail receipts pursuant to the "Tourism Improvement and Development District Act," P.L.1992, c.165 (C.40:54D-1 et seq.), and any other State tax reviewed pursuant to subsection a., the director shall issue a notice of delinquency or deficiency listing unfiled returns or balances due. The director may require a licensee or prospective licensee to resolve all delinquencies and deficiencies before an alcoholic beverage retail licensee clearance certificate is issued, or upon review of the total circumstances, the director shall issue an interim alcoholic beverage retail licensee clearance certificate if the director determines to the director's satisfaction that the licensee or prospective licensee will resolve all such delinquencies and deficiencies.

d.The director's issuance of a regular or interim alcoholic beverage retail licensee clearance certificate shall not constitute a waiver of authority to demand resolution of all deficiencies and delinquencies and shall not prevent further audit or the assessment of additional taxes, penalties, interest or fees as may be provided by law.

e.Alcoholic beverage retail licensees and holders of any license that confers the right to sell alcoholic beverages to consumers, or prospective licensees or holders, subject to the review required by this section are:

(1)in calendar year 1995, alcoholic beverage licensees and prospective licensees with business locations or prospective locations in Bergen, Burlington, Essex, Gloucester, Middlesex, Ocean and Salem counties;

(2)in calendar year 1996, alcoholic beverage licensees and prospective licensees with business locations or prospective locations in those counties listed in paragraph (1) of this subsection and in Hudson, Hunterdon, Mercer, Monmouth, Somerset, Union, and Warren counties; and

(3)in calendar year 1997 and each calendar year thereafter, alcoholic beverage licensees and prospective licensees with business locations or prospective locations in those counties listed in paragraphs (1) and (2) of this subsection and in Atlantic, Camden, Cape May, Cumberland, Morris, Passaic, and Sussex counties.

L.1995, c.161, s.3; amended 2007, c.100, s.4.



Section 54:50-28 - Issuance of alcoholic beverage retail licensee clearance certificate, conditions.

54:50-28 Issuance of alcoholic beverage retail licensee clearance certificate, conditions.
3. a. The Director of the Division of Taxation shall, by December 31 of each calendar year, review the records pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the retail sales tax in fourth class cities, P.L.1947, c.71 (C.40:48-8.15 et seq.), and the tax on predominantly tourism related retail receipts pursuant to the "Tourism Improvement and Development District Act," P.L.1992, c.165 (C.40:54D-1 et seq.), as well as other State taxes to which the licensee is subject, of those alcoholic beverage retail licensees and holders of any license that confers the right to sell alcoholic beverages to consumers that are subject to review pursuant to subsection e. of this section to determine if the licensees have satisfied all requirements for filing those taxes and information returns and for paying those taxes for which they have been liable individually or as operators of current or past businesses. The same review shall be performed at any time upon request by a prospective alcoholic beverage retail licensee or prospective holder of any license that confers the right to sell alcoholic beverages to consumers subject to review pursuant to subsection e. of this section, within such time limits as the director may determine.

b. If the director determines that a licensee or prospective licensee has complied with all requirements for filing tax and information returns pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the retail sales tax in fourth class cities, P.L.1947, c.71 (C.40:48-8.15 et seq.), and the tax on predominantly tourism related retail receipts pursuant to the "Tourism Improvement and Development District Act," P.L.1992, c.165 (C.40:54D-1 et seq.) as well as any other State tax reviewed pursuant to subsection a., and for paying or remitting those taxes, the director shall issue to the licensee or prospective licensee an alcoholic beverage retail licensee clearance certificate.

c. If the director determines that the licensee or prospective licensee has not filed all required tax and information returns or has not paid or remitted all tax, penalties, interest or fees due pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the retail sales tax in fourth class cities, P.L.1947, c.71 (C.40:48-8.15 et seq.), and the tax on predominantly tourism related retail receipts pursuant to the "Tourism Improvement and Development District Act," P.L.1992, c.165 (C.40:54D-1 et seq.), and any other State tax reviewed pursuant to subsection a., the director shall issue a notice of delinquency or deficiency listing unfiled returns or balances due. The director may require a licensee or prospective licensee to resolve all delinquencies and deficiencies before an alcoholic beverage retail licensee clearance certificate is issued, or upon review of the total circumstances, the director shall issue an interim alcoholic beverage retail licensee clearance certificate if the director determines to the director's satisfaction that the licensee or prospective licensee will resolve all such delinquencies and deficiencies.

d. The director's issuance of a regular or interim alcoholic beverage retail licensee clearance certificate shall not constitute a waiver of authority to demand resolution of all deficiencies and delinquencies and shall not prevent further audit or the assessment of additional taxes, penalties, interest or fees as may be provided by law.

e. Alcoholic beverage retail licensees and holders of any license that confers the right to sell alcoholic beverages to consumers, or prospective licensees or holders, subject to the review required by this section are:

(1) in calendar year 1995, alcoholic beverage licensees and prospective licensees with business locations or prospective locations in Bergen, Burlington, Essex, Gloucester, Middlesex, Ocean and Salem counties;

(2) in calendar year 1996, alcoholic beverage licensees and prospective licensees with business locations or prospective locations in those counties listed in paragraph (1) of this subsection and in Hudson, Hunterdon, Mercer, Monmouth, Somerset, Union, and Warren counties; and

(3) in calendar year 1997 and each calendar year thereafter, alcoholic beverage licensees and prospective licensees with business locations or prospective locations in those counties listed in paragraphs (1) and (2) of this subsection and in Atlantic, Camden, Cape May, Cumberland, Morris, Passaic, and Sussex counties.

L.1995, c.161, s.3; amended 2007, c.100, s.4.



Section 54:50-29 - Authority To Sell, Transfer, Assign Right, Title, Interest In State Tax Indebtedness, Taxpayer Rights.

54:50-29 Authority to sell, transfer, assign right, title, interest in State tax indebtedness, taxpayer rights.

1. a. The State Treasurer shall have the authority to sell, transfer or assign all right, title and interest in any State tax indebtedness and lien represented by any certificate of debt including any statutory fee for the cost of collection imposed pursuant to section 8 of P.L.1987, c.76 (C.54:49-12.1), issued pursuant to R.S.54:49-12 to any person for a fair, adequate and reasonable consideration; provided however, that the underlying State tax indebtedness and lien represented by the certificate is fixed and constitutes a final determination of the Director of the Division of Taxation not subject to protest or appeal pursuant to the provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

b.After a sale pursuant to this section and for the purpose of the proper administration of this section and to prevent untimely protests or appeals of the underlying tax indebtedness, it shall be presumed that the tax indebtedness is fixed and constitutes a final determination of the director not subject to protest or appeal unless the taxpayer or the taxpayer's authorized representative can establish by clear and convincing evidence that the contrary is true. If the taxpayer contests the underlying tax indebtedness after the sale, transfer or assignment of the State tax indebtedness and lien represented by any certificate of debt, then the taxpayer shall first file a protest with the director pursuant to R.S.54:49-18 before bringing an appeal to the tax court pursuant to chapter 51A of Title 54 of the Revised Statutes; provided however, that the director shall be joined as the primary party in interest with the person to whom the State tax indebtedness and lien has been sold, transferred or assigned in any action or proceeding brought to challenge the underlying tax indebtedness. The director shall advise by written notice the clerk of the court which has entered the certificate on its record of docketed judgments that the sale, transfer or assignment has been made in the name and address of the purchaser. Thereupon, the clerk shall, without cost, enter a notation of the sale and the name and address of the purchaser in the record of docketed judgments. This written notice shall also be given by the director to the taxpayer in accordance with R.S.54:50-6.

L.1998,c.39,s.1.



Section 54:50-30 - Sale, Transfer, Assignment To Highest Bidder.

54:50-30 Sale, transfer, assignment to highest bidder.

2.All sales, transfers or assignments of indebtedness and liens represented by certificates of debt shall be to the highest bidder after public advertisement for bids therefor. Specifications and invitations for bids shall permit such full and free competition as is consistent with what will be most advantageous to the State based upon a present value analysis taking into account the likelihood of the State collecting the indebtedness within a reasonable time and other factors as the State Treasurer may determine. Notice for bids shall be in such manner selected by the State Treasurer as will best give notice thereof to bidders and shall be sufficiently in advance of the sales, transfers or assignment to promote competitive bidding. Any or all bids may be rejected if the State Treasurer determines that it is in the public interest to do so.

L.1998,c.39,s.2.



Section 54:50-31 - Entitlement To Remedies.

54:50-31 Entitlement to remedies.

3.The purchaser, transferee or assignee of any State tax indebtedness and lien represented by a certificate of debt shall be entitled to exercise all the remedies and may take all of the proceedings for the collection of the indebtedness represented by the certificate that are available pursuant to the laws of this State to any judgment creditor, and shall be entitled to the same priority as the State may have respecting the certificate and underlying indebtedness and lien. Interest shall accrue at the rate provided by R.S.54:49-3.

L.1998,c.39,s.3.



Section 54:50-32 - Provision Of Taxpayer Information, Confidentiality.

54:50-32 Provision of taxpayer information, confidentiality.

4.Notwithstanding the provisions of subsection a. of R.S.54:50-8 to the contrary, the Director of the Division of Taxation may provide the purchaser, transferee or assignee of the indebtedness and lien represented by the certificate of debt such taxpayer information as is necessary for the purchaser to collect the indebtedness represented by the certificate, provided that such disclosure is not contrary to the provisions of subsection (a) of section 26 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.6103 or other State or federal law. Such purchaser, transferee or assignee and its employees shall be specifically subject to the confidentiality provisions of R.S.54:50-8; and the purchaser shall furnish the director with the affidavit of each of its principals and employees in which each such principal and employee shall acknowledge receipt of a copy of the confidentiality provisions of the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., understanding of the obligation to maintain, and agreement to maintain, the confidentiality of taxpayer information, and awareness that violation of the confidentiality provisions is punishable by law.

L.1998,c.39,s.4.



Section 54:50-33 - Warrant Of Satisfaction.

54:50-33 Warrant of satisfaction.

5.The purchaser, transferee or assignee of the indebtedness and lien represented by the certificate of debt shall promptly file any warrant of satisfaction with the clerk, and such warrant of satisfaction shall be recorded in the office of any recording officer in which such certificate has been filed.

L.1998,c.39,s.5.



Section 54:50-34 - Deposit Of Proceeds.

54:50-34 Deposit of proceeds.

6.All proceeds received by the State Treasurer from the sale, transfer or assignment of State tax indebtedness and lien represented by certificates of debt pursuant to sections 1 through 5 of P.L.1998, c.39 (C.54:50-29 through C.54:50-33) shall be deposited in the designated fund, if any, as may be provided by law for deposit of the proceeds collected pursuant to the State tax under which the indebtedness arises, including but not limited to the indebtedness pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., the proceeds of which sale, transfer or assignment of indebtedness and lien shall be deposited to the Property Tax Relief Fund established pursuant to N.J.S.54A:9-25.

L.1998,c.39,s.6.



Section 54:50-35 - Authority Of Director.

54:50-35 Authority of director.

7.The Director of the Division of Taxation is authorized to promulgate regulations and take other necessary or useful measures for the purpose of efficiently administering sections 1 through 6 of this act, securing the largest possible revenue for the State, ensuring the integrity of the collection program and assuring fairness to taxpayers.

L.1998,c.39,s.7.



Section 54:50-36 - Immunity From Damages.

54:50-36 Immunity from damages.

8.Under no circumstances shall any purchaser, transferee, or designee have any legal recourse against the State or its officers or employees for any damages of any sort whatsoever that might arise on account of or in connection with any sale, transfer or assignment made or proposed to be made pursuant to the provisions of sections 1 through 7 of P.L.1998 , c.39 (C.54:50-29 through C.54:50-35).

L.1998,c.39,s.8.



Section 54:50-37 - Definitions Relative To Reporting Of Certain Account Information By Financial Institutions; Report Requirements.

54:50-37 Definitions relative to reporting of certain account information by financial institutions; report requirements.
1. a. For purposes of this section:

"Account" means a demand deposit account, checking or negotiable order of withdrawal account, savings account, time deposit account, or money market mutual fund account. "Account" also includes an equity securities account if permitted under federal law. "Account" does not include: an account to which a tax debtor does not have access due to the pledge of funds as security for a loan or other obligation; funds deposited to an account after the time that a financial institution initially attaches an account; an account to which a financial institution has a present right to exercise a right of set off.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Financial institution" means a State or federally chartered bank, savings bank, savings and loan or credit union; a benefit association; insurance company; safe deposit company; money market mutual fund; or similar entity authorized to do business in this State. "Financial institution" also includes an investment and loan corporation if permitted under federal law.

"Tax debtor" means a person liable for a State tax indebtedness, including tax, interest, penalties and related fees, that has been reduced to judgment pursuant to a Certificate of Debt filed with the Clerk of the Superior Court by the director.

b.The director may request assistance and information from financial institutions in order to collect on the judgment of a tax debtor, as follows:

(1)Not more frequently than once every calendar quarter, or as otherwise agreed to by the financial institution, the director may provide to a financial institution information in an electronic format containing the names, social security numbers or other taxpayer identification numbers and any other identifying information within the director's records, of tax debtors and request that the financial institution provide a report to the director pursuant to paragraph (2) of this subsection.

(2)Within 30 days of the request by the director, or as otherwise agreed to by the financial institution, the financial institution shall provide a report, in an electronic format prescribed by the director, containing the following information appearing in the records of the financial institution with respect to each tax debtor having an account with that financial institution: full name; address; social security or other taxpayer identification number; any other identifying information; and all account numbers and the balances in each account.

c.A financial institution that complies with a request from the director by submitting a report to the director in accordance with this section shall not be liable under State law to any person for any disclosure of information to the director, or any other action taken in good faith to comply with the requirements of this section.

d.A financial institution furnishing a report to the director under this section is prohibited from disclosing to a tax debtor that the name of the debtor has been received from or furnished to the director unless authorized in writing by the director. A violation of this subsection shall result in the imposition of a civil penalty of $1,000 for each instance of unauthorized disclosure by a financial institution.

e.The director may institute civil proceedings to enforce the provisions of this section.

f.The procedures described in this section are in addition to any remedies available by law to the director for the collection of tax indebtedness.

g.The director may promulgate regulations concerning the administration of this section.

L.2004, c.56; amended 2007, c.100, s.3.



Section 54:50-38 - Notification To Director Of Proposed Sale, Transfer, Assignment Of Business Assets; Claim For State Taxes; Exemptions.

54:50-38 Notification to director of proposed sale, transfer, assignment of business assets; claim for State taxes; exemptions.

5. a. (1) Whenever a person shall make a sale, transfer, or assignment in bulk of any part or the whole of the person's business assets except as provided by paragraph (2) of this subsection, otherwise than in the ordinary course of business, the purchaser, transferee or assignee shall, at least 10 days before taking possession of the subject of the sale, transfer or assignment, or paying therefor, notify the director by registered mail, or other such method as the director may prescribe, of the proposed sale and of the price, terms and conditions thereof whether or not the seller, transferrer or assignor has represented to, or informed the purchaser, transferee or assignee that the seller, transferrer or assignor owes any State tax and whether or not the purchaser, transferee, or assignee has knowledge that such taxes are owing, and whether any such taxes are in fact owing. Within 10 days of receiving such notice, the director shall notify the purchaser, transferee or assignee by such means as the director may prescribe that a possible claim for State taxes exists and include the amount of the State's claim.

(2) (a) Paragraph (1) of this subsection shall not apply to the sale, transfer or assignment of a simple dwelling house if the seller, transferrer or assignor is an "individual," "estate," or "trust" as those terms are used for the purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.; paragraph (1) shall apply to the sale, transfer or assignment of a simple dwelling house if the seller, transferrer or assignor is a business entity, including but not limited to a corporation or a partnership. "Simple dwelling house" means a dwelling unit, attached or detached, and land appurtenant thereto, including but not limited to a one-family or two-family building or structure, a unit of a horizontal property regime established pursuant to the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.), a unit in a housing cooperative as defined under "The Cooperative Recording Act of New Jersey," P.L.1987, c.381 (C.46:8D-1 et seq.), or a unit of a condominium property established pursuant to the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.), but does not include a structure or structures containing more than two units of dwelling space or containing, according to the records of the municipal property tax assessor, commercial property including, or in addition to, the units of dwelling space.

(b)Paragraph (1) of this subsection shall not apply to the sale, transfer or assignment of a seasonal rental unit or the sale, transfer or assignment of a lease for the seasonal use or rental of real property if the seller, transferrer or assignor is an "individual," "estate," or "trust" as those terms are used for the purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.; paragraph (1) shall apply to the sale, transfer or assignment of a seasonal rental unit or the sale, transfer or assignment of a lease for the seasonal use or rental of real property if the seller, transferrer or assignor is a business entity, including but not limited to a corporation or a partnership.

For the purposes of this paragraph:

"seasonal rental unit" means

(i)a "timeshare estate" as that term is defined by section 2 of P.L.2006, c.63 (C.45:15-16.51); and

(ii)a dwelling unit rented for a term of not more than 125 consecutive days for residential purposes by a person having a permanent residence elsewhere; and

"lease for the seasonal use or rental of real property" means

(i)a "timeshare use" as that term is defined by section 2 of P.L.2006, c.63 (C.45:15-16.51); and

(ii)the use or rental for a term of not more than 125 consecutive days for residential purposes by a person having a permanent place of residence elsewhere.

b.If, upon receiving timely notice of a sale, transfer or assignment from a purchaser, transferee or assignee, the director fails to provide timely notice to the purchaser, transferee or assignee that a possible claim for such State tax or taxes exists, the purchaser, transferee or assignee may transfer over to the seller, transferrer or assignor any sums of money, property or choses in action, or other consideration to the extent of the amount of the State's claim. The purchaser, transferee or assignee shall not be subject to the liabilities and remedies imposed under the provisions of the uniform commercial code, Title 12A of the New Jersey Statutes, and shall not be personally liable for the payment to the State of any such taxes theretofore or thereafter determined to be due to the State from the seller, transferrer or assignor.

c.If the purchaser, transferee or assignee shall fail to give notice to the director as required by the preceding paragraph, or if the director shall inform the purchaser, transferee or assignee that a possible claim for such State tax or taxes exists, any sums of money, property or choses in action, or other consideration, which the purchaser, transferee or assignee is required to transfer over to the seller, transferrer or assignor shall be subject to a first priority right and lien for any such State taxes theretofore or thereafter determined to be due from the seller, transferrer or assignor to the State, and the purchaser, transferee or assignee is forbidden to transfer to the seller, transferrer or assignor any such sums of money, property or choses in action to the extent of the amount of the State's claim. For failure to comply with the provisions of this section the purchaser, transferee or assignee, in addition to being subject to the liabilities and remedies imposed under the provisions of the uniform commercial code, Title 12A of the New Jersey Statutes, shall be personally liable for the payment to the State of any such taxes theretofore or thereafter determined to be due to the State from the seller, transferrer or assignor, and such liability may be assessed and enforced in the same manner as the liability for any State tax under the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

L.2007, c.100, s.5; amended 2011, c.124, s.1.



Section 54:50-39 - Tax Clearance Certificate Required For Certain Awards; Incentive.

54:50-39 Tax clearance certificate required for certain awards; incentive.

1. a. A department or agency of State government, including independent authorities and instrumentalities of the State, shall, as a precondition to the award of business assistance or incentive or as a component of the application for business assistance or incentive as appropriate, require a person to submit a tax clearance certificate issued by the director prior to the department or agency making an award of business assistance or incentive to the person.

b.The person applying for business assistance or incentive may apply to the director for a tax clearance certificate and shall provide the director such information in such form as the director may prescribe necessary for the director to determine if the person has satisfied all requirements for filing those State tax and information returns and for paying those State taxes for which they have been liable as taxpayers or as collectors of tax.

c.If the director determines that the person has complied with all requirements for filing tax and information returns and for paying or remitting required State taxes and fees, the director shall issue to the person a tax clearance certificate.

If the director determines that the person has not filed all required tax and information returns or has not paid all tax, penalties, interest, or fees due, the director shall issue a notice of delinquency or deficiency listing unfiled returns or balances due. The director may require a person to resolve all delinquencies and deficiencies before a tax clearance certificate is issued, or upon review of the total circumstances, the director may issue an interim tax clearance certificate if the director determines to the director's satisfaction that the person will resolve all such delinquencies or deficiencies within the time period specified by the director.

The director's issuance of a regular or interim tax clearance certificate shall not constitute a waiver of authority to demand resolution of all deficiencies and delinquencies and shall not prevent further audit or the assessment of additional taxes, penalties, interest, or fees as may be provided by law. No additional right to protest or appeal the State tax indebtedness, filing deficiency, or penalties shall be available to any person pursuant to this section.

d.As used in this section:

"Business assistance or incentive" means monetary or financial assistance in any form, other than a tax credit or tax exemption granted pursuant to a claim made on a tax return filed with the Division of Taxation in the Department of the Treasury, including but not limited to a grant, loan, loan guarantee, or other monetary or financial benefit awarded to a person by a department or agency of State government, including independent authorities and instrumentalities of the State, to assist the person in the conduct or operation of a business, occupation, trade, or profession in the State, in connection with the following programs:

(1)the business employment incentive program established pursuant to P.L.1996, c.26 (C.34:1B-124 et al.);

(2)the business retention and relocation assistance program established pursuant to P.L.1996, c.25 (C.34:1B-112 et seq.);

(3)the customized training services provided pursuant to section 5 of P.L.1992, c.43 (C.34:15D-5), except for assistance provided to a person pursuant to paragraph (4) of subsection a. of section 1 of P.L.2001, c.152 (C.34:15D-21);

(4)the business, commercial and industrial components of the clean energy program administered by the Board of Public Utilities;

(5)the business grant, loan, and loan guarantee programs administered by:

(a)the New Jersey Economic Development Authority;

(b)the New Jersey Housing and Mortgage Finance Agency; and

(c)the Casino Reinvestment Development Authority;

(6)the science and technology grants provided by or through the New Jersey Commission on Science and Technology; and

(7)any other similar State program that confers a significant monetary or financial benefit upon a business or businesses, as prescribed by the State Treasurer pursuant to regulations promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), except for assistance provided to a person pursuant to paragraph (4) of subsection a. of section 1 of P.L.2001, c.152 (C.34:15D-21).

e.The director may charge and collect an application fee from a person applying for a tax clearance certificate, to reflect the administrative costs, and may charge and collect a reasonable service fee for the provision of any expedited services offered.

f.In order to better manage the workload of issuing tax clearance certificates, the director may prescribe a schedule by which tax clearance certificates will initially be issued for only one or more of the programs enumerated as business assistance or incentive, or one or more of the components of one or more of those programs, and by which tax clearance certificate issuance for other programs enumerated, or other components of those programs, will be instituted beginning on dates specified according to the schedule. In prescribing the schedule the director will give due regard to the monetary value of the assistance and incentive offered, the timing of the application process, the number of applicants, and necessary applicant and program administrator notice for a particular program or program component. Such a schedule adopted by the director shall be subject to change by the director, but in any case shall provide for issuance of tax clearance certificates for all enumerated programs before January 1, 2009.

Notwithstanding any provisions of this section to the contrary, no tax clearance certificate shall be required as a precondition to the award of business assistance or incentive or as a component of the application for business assistance or incentive prior to its program's, or its program's component's, scheduling by the director pursuant to this subsection.

g.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the director may adopt immediately upon filing with the Office of Administrative Law such regulations as the director deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 180 days following enactment of P.L.2007, c.101 (C.54:50-39) and may thereafter be amended, adopted or readopted by the director in accordance with the requirements of P.L.1968, c.410.

L.2007, c.101, s.1; amended 2009, c.199, s.4.



Section 54:51A-1 - Review Of Judgment, Action Or Determination Of County Board Of Taxation

54:51A-1. Review of judgment, action or determination of county board of taxation
54:51A-1. Review of judgment, action or determination of county board of taxation. a. Any party who is dissatisfied with the judgment, action or determination of the county board of taxation may seek review of that judgment, action or determination in the Tax Court by filing a complaint in the Tax Court, pursuant to rules of court.

b.At the time that a complaint has been filed with the Tax Court seeking review of judgment of county tax boards, all taxes or any installments thereof then due and payable for the year for which review is sought must have been paid. Notwithstanding the foregoing, the Tax Court may relax the tax payment requirement and fix such terms of payments as the interests of justice may require.

c.If the Tax Court shall determine that the appeal to the county board of taxation has been (1) withdrawn at the hearing, or previously thereto in writing by the appellant or his agent; (2) dismissed because of appellant's failure to prosecute the appeal at a hearing called by the county tax board; (3) settled by mutual consent of the taxpayer and assessor of the taxing district, there shall be no review. This provision shall not preclude a review by the Tax Court in the event that the appeal was "dismissed without prejudice" by the county board of taxation.

L.1983, c.45, s.54:51A-1; amended 1999, c.208, s.13.



Section 54:51A-2 - Direct Appeal To Tax Court In Certain Cases

54:51A-2. Direct appeal to tax court in certain cases
54:51A-2. Direct appeal to tax court in certain cases. Where any taxpayer or taxing district shall file a direct appeal to the Tax Court pursuant to R.S.54:3-21, a copy of the complaint shall also be filed with the assessor and the clerk of the taxing district, who shall forthwith notify the collector and all other municipal officials as the governing body shall direct of the content thereof.

L.1983, c.45, s. 54:51A-2; amended 1999,c.208,s.14.



Section 54:51A-3 - Exemption Of Class 3b (Farm Qualified) And Class 15d, E And F (Exempt Property) From Provisions Of Subsection B. Of R. S.54:51a-1

54:51A-3. Exemption of Class 3B (Farm Qualified) and Class 15D, E and F (Exempt Property) from provisions of subsection b. of R.S.54:51A-1
54:51A-3. Exemption of Class 3B (Farm Qualified) and Class 15D, E and F (Exempt Property) from provisions of subsection b. of R.S.54:51A-1. Class 3B (Farm Qualified) and Classes 15A, B, C, D, E and F (Exempt Property as defined in R.S.54:4-52) in appeal where a statutory qualification is the subject of the appeal are exempt from those provisions contained in subsection b. of R.S.54:51A-1.

L.1983, c.45, s.54:51A-3; amended 1999, c.208, s.15.



Section 54:51A-4 - Review And Revision Of Equalization Tables

54:51A-4. Review and revision of equalization tables
a. A county equalization table may be reviewed by the tax court on complaint of any taxing district or taxpayer in the county, or on its own motion, but the review shall not suspend the apportionment of moneys or collection of taxes. No change shall be made in the table except after a hearing in the county, of which 5 days' notice shall be given by mail to the governing body of each taxing district. If, after the hearing, the tax court shall determine that the aggregate valuation of any district or districts as fixed by the county board was erroneous, it shall revise and correct the equalization table, and ascertain the difference between the amount of State and county taxes actually charged against each district in the county or distributed to it and the amount which should have been charged or distributed according to the corrected table and enter judgment accordingly. The difference shall be debited or credited, as the case may be, to each taxing district on account of its share of State and county taxes next due or distributable, as the case may be. The tax court may make all orders necessary to carry out the provisions of this section, but the review shall be completed before September 10, annually. A certified copy of the revised and corrected table shall be transmitted to each official or board to whom the original table was required to be transmitted and also to the Director of the Division of Taxation in the Department of the Treasury.

b. The State equalization table, other than the equalization table promulgated pursuant to section 1 of P.L.1954, c. 86 (C. 54:1-35.1), may be reviewed by the tax court on complaint of any county, filed with it within 45 days after the table has been filed with it, or on its own motion, but the review shall not suspend the apportionment of moneys or collection of taxes. No change shall be made in the table except after a hearing, of which 5 days' notice shall be given by mail to the county board of taxation and the governing body of each county. If after the hearing the tax court shall determine that the aggregate valuation of any county as fixed by the Director of the Division of Taxation was erroneous, the tax court shall revise and correct the State equalization table, and then ascertain the difference between the amount of State taxes actually charged against each district in the county, and the State moneys paid the county, or district, and the amount which should have been charged or paid according to the corrected table. The difference shall be debited or credited, as the case may be, to each county or district on account of its share of State taxes or State moneys next due, and the tax court shall have the power to make all orders necessary to carry out the provisions of this section, but the review shall be completed before November 1, annually. A certified copy of the revised and corrected table shall be transmitted to each official or board to whom the original table was required to be transmitted and also to the director.

c. The State equalization table promulgated pursuant to section 1 of P.L.1954, c. 86 (C. 54:1-35.1) may be reviewed by the tax court on complaint of any taxing district made within 45 days after its promulgation, or on its own motion, but such review shall not suspend the apportionment of school aid moneys. No change shall be made in the table except after hearing, of which five days' notice shall be given by mail to the governing body of the taxing district. If, after the hearing, the tax court shall determine that the equalized valuation of any district or districts as fixed by the directors was erroneous, it shall revise and correct the equalization table. Such hearings, review and revisions shall be completed by January 30 next following the promulgation of the table. A certified copy of the revised and corrected table shall be transmitted to each official or board to whom the original table was required to be transmitted and also to the Director of the Division of Taxation. In any such proceeding, the director shall be entitled to be heard, and the assessment ratios as promulgated shall be presumed to be correct, and shall not be revised or modified by the tax court unless the complainant district shall present proof that upon all the evidence available such ratio or ratios could not reasonably be justified.

L.1983, c. 45, s. 54:51A-4, eff. Jan. 28, 1983.



Section 54:51A-5 - Service Of Copies Of Complaint, Copies Of Judgment, Notices And Notice Of Withdrawal Or Dismissal Of Complaint

54:51A-5. Service of copies of complaint, copies of judgment, notices and notice of withdrawal or dismissal of complaint
a. Except as provided in R.S. 54:51A-1, a copy of the complaint shall be served by the plaintiff upon the county board of taxation whose judgment is the subject of the review, or its county tax administrator, and upon the assessor and the clerk of the taxing district, who shall forthwith notify the collector and such other municipal officials as the governing body shall direct of the content thereof. Service of the copies shall be evidenced by affidavit upon the original complaint filed with the tax court or service thereon acknowledged. A copy of each judgment of the tax court, whether of affirmance, reversal, modification or otherwise, shall be sent to the taxpayer and, at the same time, to the assessor and the clerk of the taxing district, who shall forthwith notify the collector and the county tax administrator of the county in which said taxing district is situated. The tax court shall also give prompt notice to the taxpayer and, at the same time, to the assessor and the clerk of the taxing district, who shall forthwith notify the collector and the county tax administrator of the county in which the taxing district is situated, of the withdrawal or dismissal of the complaint filed with the tax court.

b. A copy of a complaint seeking review of a county equalization table pursuant to R.S. 54:51A-4a. shall be served upon the County Board of Taxation and upon the Chief Executive Officer and the Clerk of the Board of Chosen Freeholders of the county and upon the clerk of every taxing district in the county for which an equalization table is sought to be reviewed and upon the Attorney General.

c. Copies of complaints seeking review of State equalization tables pursuant to R.S. 54:51A-4b. and c. shall be served upon the Director of the Division of Taxation and upon the Attorney General.

L.1983, c. 45, s. 54:51A-5, eff. Jan. 28, 1983.



Section 54:51A-6 - Judgment Revising Taxable Value Of Property; Reduction Of Value; Applicability Of Section

54:51A-6. Judgment revising taxable value of property; reduction of value; applicability of section
a. Whenever the tax court is satisfied by the proofs that the ratio of the assessed valuation of the subject property to its true value exceeds the upper limit or falls below the lower limit of the common level range, it shall enter judgment revising the taxable value of the property by applying the average ratio to the true value of the property except as hereinafter provided.

b. If the average ratio is below the county percentage level and the ratio of the assessed value of the subject property to its true value exceeds the county percentage level, the tax court shall enter judgment revising the taxable value of the property by applying the average ratio to the true value of the property.

c. If both the average ratio and the ratio of the assessed value of the subject property to its true value exceed the county percentage level, the tax court shall enter judgment revising the taxable value of the property by applying the county percentage level to the true value of the property.

d. The provisions of this section shall not apply to any proceeding to review an assessment of real property taken with respect to the tax year in which the taxing district shall have completed and put into operation a district-wide revaluation program approved by the Director of the Division of Taxation pursuant to P.L.1971, c. 424 (C. 54:1-35.35 et seq.), or a reassessment program approved by the county board of taxation.

L.1983, c. 45, s. 54:51A-6, eff. Jan. 28, 1983.



Section 54:51A-7 - Correction Of Errors

54:51A-7. Correction of errors
The tax court may, upon the filing of a complaint at any time during the tax year or within the next 3 tax years thereafter, by a property owner, a municipality or a county board of taxation, enter judgment to correct typographical errors, errors in transposing, and mistakes in tax assessments, provided that such complaint shall set forth the facts causing and constituting the error or errors and mistake or mistakes, or either thereof sought to be corrected and that such facts be verified by affidavits submitted by the plaintiff. The tax court shall not consider under this section any complaint relating to matters of valuation involving an assessor's opinion or judgment. Any complaint so submitted shall contain a certification that a copy of the complaint and all exhibits thereto have been filed with the county board, and served upon the property owner or the municipality, or both, as may be appropriate in the case of each plaintiff. Any party required to receive a copy of the complaint pursuant to this section may file an answer to the complaint with the tax court pursuant to rules of court. The tax court may require further proof and grant or deny the complaint as it may deem necessary or proper.

L.1983, c. 45, s. 54:51A-7, eff. Jan. 28, 1983.



Section 54:51A-8 - Conclusiveness Of Judgment; Changes In Value; Effect Of Revaluation Program

54:51A-8. Conclusiveness of judgment; changes in value; effect of revaluation program
54:51A-8. Conclusiveness of judgment; changes in value; effect of revaluation program. Where a judgment not subject to further appeal has been rendered by the Tax Court involving real property, the judgment shall be conclusive and binding upon the municipal assessor and the taxing district, parties to the proceeding, for the assessment year and for the two assessment years succeeding the assessment year covered by the final judgment, except as to changes in the value of the property occurring after the assessment date. The conclusive and binding effect of the judgment shall terminate with the tax year immediately preceding the year in which a program for a complete revaluation or complete reassessment of all real property within the district has been put into effect. If as of October 1 of the pretax year, the property in question has been the subject of an addition qualifying as an added assessment, a condominium or cooperative conversion, a subdivision or a zoning change, the conclusive and binding effect of such judgment shall terminate with said pretax year.

If the assessor increases the assessment or fails to reflect on the tax duplicate a county board of taxation or Tax Court judgment issued prior to the final preparation of the tax duplicate in either of the two years following the year for which the judgment of the Tax Court was rendered and if said judgment is a final judgment not subject to further appeal, the burden of proof is on the taxing district to establish that the assessor acted reasonably in increasing the assessment. If the Tax Court finds that the assessor did not act reasonably in increasing the assessment or failed to reflect said judgment on the tax duplicate, the Tax Court shall award to the taxpayer reasonable counsel fees, appraisal costs and other costs which shall be paid by the taxing district.

L.1983, c.45, s.54:51-8; amended 1999,c.208,s.16.



Section 54:51A-9 - Time For Taking Real Property Tax Cases To Tax Court

54:51A-9. Time for taking real property tax cases to Tax Court
54:51A-9. Time for taking real property tax cases to tax court.

a.Except as otherwise provided in this section, a complaint seeking review of adjudication or judgment of the county board of taxation shall be filed within 45 days of the service of the judgment.

b.Direct appeals to the Tax Court of assessments of property with an assessed valuation in excess of $750,000.00 as provided in R.S.54:3-21 shall be filed on or before April 1 of the tax year or 45 days from the date the bulk mailing of notifications of assessment is completed for the taxing district, whichever is later, or with regard to added or omitted assessments, on or before December 1 of the year of levy, or 30 days from the date the collector of the taxing district completes the bulk mailing of tax bills for added assessment or omitted assessments, whichever is later.

c.All real property tax cases not provided for herein shall be taken in the manner and time prescribed for such appeals by the rules of the Tax Court.

L.1983, c.45, s.54:51A-9; amended 1999, c.208, s.17.



Section 54:51A-10 - Fees

54:51A-10. Fees
Upon the filing or entering of the first paper or proceeding in any action or proceeding in the tax court hereunder, the plaintiff or any person filing a counterclaim shall pay to the clerk of the court, for use of the State, $75.00 for the first paper filed by him, which shall cover all fees payable therein, except a lesser fee may be provided by rule of court, and except further that a taxing district shall not be required to pay a filing fee upon the filing of a counterclaim or upon the filing of any responsive pleading. Other or additional fees may be established by rules of court, except where a lesser fee is provided by law or rule of court, that fee shall be paid. The foregoing fees shall not be applicable to any proceeding in the small claims division. The fees in the small claims division shall be established pursuant to rules of court.

L.1983, c. 45, s. 54:51A-10, eff. Jan. 28, 1983.



Section 54:51A-11 - Complaint; Contents; Form; Service; And Practice

54:51A-11. Complaint; contents; form; service; and practice
Except as may be otherwise specifically provided by law, the form, contents, service, and all other matters with respect to the complaint and the practice in the tax court shall be as prescribed by rules of court.

L.1983, c. 45, s. 54:51A-11, eff. Jan. 28, 1983.



Section 54:51A-12 - Designation Of Certain Cases

54:51A-12. Designation of certain cases
The following matters shall be subject to article 2 of this chapter and shall not be subject to the provisions of article 1 of this chapter:

a. Any appeal with respect to property tax of railroads.

b. Except with respect to review and revision of equalization tables, any complaint seeking review of any proceeding, ruling, decision or determination of the Director of the Division of Taxation.

c. Any complaint seeking review of any proceeding, ruling, decision or determination of any other State agency or officer with respect to any tax matter, or of a county recording officer with respect to the realty transfer tax.

L.1983, c. 45, s. 54:51A-12, eff. Jan. 28, 1983.



Section 54:51A-13 - Appeals In General

54:51A-13. Appeals in general
Except with respect to review of equalization tables, all complaints seeking review of actions of the Director of the Division of Taxation or any other State agency or officer with respect to any tax matter or of a county recording officer with respect to the realty transfer tax or any appeal with respect to property tax of railroads shall be prosecuted in accordance with the provisions of article 2 of this chapter.

L.1983, c. 45, s. 54:51A-13, eff. Jan. 28, 1983.



Section 54:51A-14 - Time

54:51A-14. Time
a. Except as otherwise provided in this section, all complaints shall be filed within 90 days after the date of the action sought to be reviewed.

b. The complaint of a municipality filed pursuant to section 6 of P.L. 1940, c. 4 (C. 54:30A-21) shall be filed on or before the first Monday in March of the affected tax year.

L.1983, c. 45, s. 54:51A-14, eff. Jan. 28, 1983.



Section 54:51A-15 - Collection; Bond; Exception

54:51A-15. Collection; bond; exception
54:51A-15. Collection; bond; exception. a. Except as may otherwise be specifically provided, no complaint filed shall stay the collection of any tax or the enforcement thereof by entry of a judgment, unless security, if required pursuant to the standards and subject to the exceptions of subsection b. of R.S.54:49-18, approved by the Director of the Division of Taxation has been furnished to the Director of the Division of Taxation.

b. (Deleted by amendment, P.L.1992, c.175).



c. (Deleted by amendment, P.L.1992, c.175).



d. Except as otherwise specifically provided in R.S.54:49-5 and R.S.54:49-7 and pursuant to subsection a. of this section, a complaint filed in the Tax Court shall stay the collection of the tax at issue therein and the enforcement thereof by entry of any judgment pursuant to R.S.54:49-12. A stay of collection of tax or enforcement thereof by entry of a judgment shall expire and be of no effect upon the entry of a judgment by the Tax Court determining that all or any part of the tax assessed is due and owing.

L.1983, c.45, s.54:51A-15; amended 1992,c.175,s.16.



Section 54:51A-16 - Appeal Exclusive Remedy Of Taxpayer

54:51A-16. Appeal exclusive remedy of taxpayer
The appeal provided by this article shall be the exclusive remedy available to any taxpayer for review of an action of the Director of the Division of Taxation or any other State agency or officer with respect to any tax matter or of a county recording officer with respect to the realty transfer tax.

L.1983, c. 45, s. 54:51A-16, eff. Jan. 28, 1983.



Section 54:51A-17 - Special Rule For Appeals By Municipality Pursuant To Section 6 Of P. L. 1940, C. 4 (C. 54:30a-21)

54:51A-17. Special rule for appeals by municipality pursuant to section 6 of P.L. 1940, c. 4 (C. 54:30A-21)
Notwithstanding any provision of law or in the court rules to the contrary, any municipality bringing an action pursuant to section 6 of P.L. 1940, c. 4 (C. 54:30A-21), shall file a verified complaint, which shall be served within 10 days thereafter on the Attorney General and on the clerk or officer having like duties of each municipality entitled to any portion of the excise taxes imposed by law upon the taxpayer. The tax court shall give precedence to those appeals over any other appeals before the court.

L.1983, c. 45, s. 54:51A-17, eff. Jan. 28, 1983.



Section 54:51A-18 - Complaint; Contents; Form; Service; Practice

54:51A-18. Complaint; contents; form; service; practice
Except as otherwise specifically provided by law, the form, content, service and all other matters with respect to the complaint and practice in the tax court shall be as prescribed by rules of court.

L.1983, c. 45, s. 54:51A-18, eff. Jan. 28, 1983.



Section 54:51A-19 - Fees

54:51A-19. Fees
Upon the filing or entering of the first paper or proceeding in any action or proceeding in the tax court, the plaintiff or any person filing a counterclaim shall pay to the clerk of the court, for use of the State, $75.00 for the first paper filed by him, which shall cover all fees payable therein, except a lesser fee may be provided by rule of court, and except further, that no filing fee shall be required upon the filing of a responsive pleading by a taxing district.

L.1983, c. 45, s. 54:51A-19, eff. Jan. 28, 1983.



Section 54:51A-20 - Condition To Prosecuting Appeal Under Section 31 Of P. L. 1941, C. 291 (C. 54:29a-31)

54:51A-20. Condition to prosecuting appeal under section 31 of P.L. 1941, c. 291 (C. 54:29A-31)
If an appeal is brought pursuant to section 31 of P.L. 1941, c. 291 (C. 54:29A-31) by a taxpayer, the taxpayer shall pay to the State Treasurer, as a condition for prosecuting the proceeding, the amount of the taxes then not in substantial controversy. If the taxpayer and the Attorney General are unable to agree on the amount of taxes then not in substantial controversy, the amount shall be determined by the tax court. Upon the payment of the amount of taxes then not in substantial controversy, the payment or collection of the remainder of the taxes shall be stayed until the final determination by the tax court, notwithstanding any law to the contrary.

L.1983, c. 45, s. 54:51A-20, eff. Jan. 28, 1983.



Section 54:51A-21 - Laws Repealed

54:51A-21. Laws repealed
The following are repealed:

R.S. 54:2-34;

R.S. 54:2-35;

R.S. 54:2-37 to R.S. 54:2-41 inclusive;

R.S. 54:51-1 to R.S. 54:51-3 inclusive;

P.L. 1946, c. 161, ss. 14 and 15 (C. 54:2-40.4 and C. 54:2-43);

P.L. 1977, c. 357, s. 4 (C. 54:3-27.3).

L.1983, c. 45, s. 54:51A-21, eff. Jan. 28, 1983.



Section 54:51A-22 - Awarding Of Costs To Prevailing Taxpayer

54:51A-22. Awarding of costs to prevailing taxpayer
11. a. A prevailing taxpayer in a court proceeding in connection with the determination, collection or refund of any tax, penalty or interest may be awarded a judgment or settlement for the reasonable litigation costs, not to exceed $15,000, incurred in the proceeding, based upon:

(1) the reasonable expenses of expert witnesses,



(2) the reasonable costs of studies, reports or tests, and



(3) the reasonable fees of attorneys, not to exceed $75 per hour unless by special determination of the court of the existence of a special factor.

b. An award under subsection a. shall be made only for the costs allocable to the State, and not to any other party.

c. No award under subsection a. shall be made with respect to any portion of the proceedings during which the prevailing taxpayer has unreasonably protracted the proceedings.

d. Whenever it appears to the court that proceedings have been instituted or maintained by the taxpayer primarily for delay, that the taxpayer's position in the proceedings is without grounds, or that the taxpayer unreasonably failed to pursue administrative remedies, the State may be awarded a judgment or settlement for its reasonable litigation costs, not to exceed $15,000, incurred in the proceedings.

e. For the purposes of this section, "prevailing taxpayer" means a taxpayer that establishes that the position of the State was without reasonable basis in fact or law. The determination of whether a taxpayer is a prevailing taxpayer is to be determined by the court.

L.1992,c.175,11.



Section 54:51A-23 - Action For Damages By Taxpayer

54:51A-23. Action for damages by taxpayer
12. If an employee of the Division of Taxation knowingly disregards any tax law, any provision of this subtitle, or any regulation promulgated thereunder, in the collection of any tax; or if an employee of the Division of Taxation knowingly, recklessly or negligently fails to release a lien against or bond on a taxpayer's property, then the taxpayer may, within two years from the date the taxpayer could reasonably discover the actions of the employee or director, bring an action for damages against the State in the tax court, provided that the damages shall be limited to the actual direct economic damages suffered by the taxpayer as a proximate result of the actions of the employee or director, plus costs, reduced by the amount of such damages and costs as could reasonably have been mitigated by the taxpayer. Such civil action shall be the exclusive remedy for recovering damages resulting from such actions.

L.1992,c.175,s.12.



Section 54:52-5 - Charges Under Other Titles

54:52-5. Charges under other Titles
The fact that certain acts or omissions may constitute crimes and offenses under Title 2C of the New Jersey Statutes, Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes, and may be prosecuted under sections 16 through 29 of this 1987 amendatory and supplementary act (C. 54:52-6 through C. 54:52-19), shall not prevent a person from being charged under the provisions of Title 2C of the New Jersey Statutes, Title 54 of the Revised Statutes, or Title 54A of the New Jersey Statutes, if those acts or omissions constitute crimes or offenses under any of the provisions of those titles.

L. 1987, c. 76, s. 15.



Section 54:52-6 - Disorderly Persons Offenses

54:52-6. Disorderly persons offenses
A person commits a disorderly persons offense if he, recklessly or negligently:

a. Fails to file any return or report required by any State tax law;

b. Fails to pay over any tax required by any State tax law;

c. Files, causes to be filed, makes, causes to be made, gives, or causes to be given any return, certificate, affidavit, representation, information, testimony or statement, required or authorized by any State tax law, which is false;

d. Fails to file a bond required to be filed by any State tax law;

e. Fails to file an application for registration, certification, or such data in connection therewith as the director by regulation or otherwise may require under any State tax law;

f. Fails to display or surrender any certificate of authority as may be required by any State tax law;

g. Assigns or transfers any certificate of authority in violation of any State tax law;

h. Fails to charge any State tax as required by any State tax law;

i. Fails to separately state or account for any State tax as required by any State tax law;

j. Fails to withhold any State tax as required by any State tax law; or

k. Fails to keep any records required by any State tax law or regulation of the director issued thereunder.

The offenses provided in this section shall be in addition to any other penalties prescribed in this 1987 amendatory and supplementary act or otherwise prescribed by law.

In a prosecution of an offense under this section the State shall not be required to prove that the defendant acted purposely or knowingly with respect to the nature of his conduct.

The designation of certain acts or omissions as disorderly persons offenses under this section shall not prevent a person from being charged or convicted under any other provision of Title 2C of the New Jersey Statutes, Title 54 of the Revised Statutes, and Title 54A of the New Jersey Statutes if those acts are chargeable under those provisions.

L. 1987, c. 76, s. 16.



Section 54:52-7 - Providing False Information

54:52-7. Providing false information
A person is guilty of a crime of the fourth degree if he provides, or causes to be provided, false information with purpose to hinder an official investigation, inquiry, examination or audit by the director or a duly authorized representative.

L. 1987, c. 76, s. 17.



Section 54:52-8 - Failure To File Return

54:52-8. Failure to file return
A person is guilty of a crime of the third degree if he fails to file any return or report required to be filed pursuant to the provisions of any State tax law with the intent to defraud the State or to evade, avoid or otherwise not make timely payment of any tax, fee, penalty, interest or any part thereof which shall be due pursuant to the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., as amended and supplemented, or any State tax law.

L. 1987, c. 76, s. 18.



Section 54:52-9 - Failure To Pay

54:52-9. Failure to pay
a. A person is guilty of a crime of the third degree if he fails to pay or turn over when due any tax, fee, penalty or interest or any part thereof required to be paid pursuant to the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., as amended and supplemented, or any State tax law, with the intent to evade, avoid or otherwise not make timely payment or deposit of any tax, fee, penalty or interest or any part thereof.

b. The fact that any payment was made with a subsequently dishonored negotiable instrument shall constitute prima facie evidence that the actor failed to pay within the meaning of subsection a. of this section, and the trier of fact may draw a permissive inference therefrom that the actor did not intend to make the payment.

L. 1987, c. 76, s. 19.



Section 54:52-10 - Filing Of Fraudulent Return

54:52-10. Filing of fraudulent return
A person is guilty of a crime of the third degree if he files, prepares, causes to be filed or assists in the preparation or filing of a false or fraudulent return, report, statement, or application required to be filed pursuant to the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., as amended and supplemented, or any State tax law, with the intent to evade, avoid or otherwise not make timely payment of any tax, fee, penalty or interest, or any part thereof.

L. 1987, c. 76, s. 20.



Section 54:52-11 - Assisting In Preparation Of Fraudulent Return

54:52-11. Assisting in preparation of fraudulent return
A person is guilty of a crime of the third degree if he maintains, prepares or assists in the preparation of false or fraudulent books or records, or presents false or fraudulent books or records to the director for inspection or examination with intent to evade, avoid or otherwise not make timely payment of any tax, fee, penalty or interest, or any part thereof.

L. 1987, c. 76, s. 21.



Section 54:52-12 - Failure To Maintain Books, Records

54:52-12. Failure to maintain books, records
A person is guilty of a crime of the third degree if he fails to maintain books or records as required by the provisions of any State tax law and the regulations issued thereunder with intent to evade, avoid or otherwise not make timely payment of any tax, fee, penalty or interest, or any part thereof.

L. 1987, c. 76, s. 22.



Section 54:52-13 - Engaging In Conduct Requiring Registration Licensure Without Same

54:52-13. Engaging in conduct requiring registration licensure without same
A person is guilty of a crime of the fourth degree if he is not licensed or registered with the Division of Taxation, and engages in conduct which requires him to register with or obtain a license from the Division of Taxation, with intent to evade, avoid or otherwise not make timely payment of any tax, fee, penalty or interest, or any part thereof.

L. 1987, c. 76, s. 23.



Section 54:52-14 - Failure To Collect, Withhold State Tax

54:52-14. Failure to collect, withhold State tax
A person is guilty of a crime of the third degree if he fails to collect or withhold any State tax with the intent to evade, avoid, or otherwise not make timely payment of any tax, fee, penalty or interest, or any part thereof.

L. 1987, c. 76, s. 24.



Section 54:52-15 - Failure To Turn Over Collected, Withheld Tax

54:52-15. Failure to turn over collected, withheld tax
A person is guilty of a crime of the third degree if he, after having collected or withheld taxes as required by any State tax law, whether or not he is authorized, licensed, or registered to collect or withhold taxes, purposely fails to turn over the taxes to the Director of the Division of Taxation in the manner and at the time prescribed by law. The crime shall be of the second degree if the amount of the tax collected or withheld is $75,000.00 or more.

L. 1987, c. 76, s. 25.



Section 54:52-16 - Operating Under Voided Corporate Charter

54:52-16. Operating under voided corporate charter
A person is guilty of a crime of the fourth degree if he knowingly operates under a voided corporate charter.

L. 1987, c. 76, s. 26.



Section 54:52-17 - Dealing With Unlicensed Person

54:52-17. Dealing with unlicensed person
a. A person who is prohibited under the provisions of any State tax law from dealing with persons not properly licensed or registered with the Division of Taxation is a disorderly person if he knowingly deals with such an unlicensed person.

b. A person who is prohibited under the provisions of any State tax law from dealing with persons not properly licensed or registered with the Division of Taxation, who deals with an unlicensed person with the intent to evade, avoid, or otherwise not make timely payment or with the intent to assist the unlicensed person to evade, avoid, or otherwise not make timely payment of any tax, fee, penalty or interest, or any part thereof, is guilty of a crime of the fourth degree.

L. 1987, c. 76, s. 27.



Section 54:52-18 - Possession Of Goods Without Paying Tax

54:52-18. Possession of goods without paying tax
A person who knowingly possesses goods which are required to be taxed and on which the tax has not been paid is guilty of a disorderly persons offense.

L. 1987, c. 76, s. 28.



Section 54:52-19 - False Testimony; Verification Of False Statements

54:52-19. False testimony; verification of false statements
A person who knowingly swears to, affirms, certifies or verifies any false or fraudulent statement with intent to evade, avoid or otherwise not pay any tax, fee, penalty or interest, or any part thereof, or being under oath, testifies falsely at any hearing held pursuant to the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., is guilty of a crime of the fourth degree.

L. 1987, c. 76, s. 29.



Section 54:53-1 - Authorization For Director To Enter; Standards

54:53-1. Authorization for director to enter; standards
The Director of the Division of Taxation is authorized to enter into a written agreement with any person relating to the liability of such person, or of the person or estate for whom he acts, in respect of any State tax for any taxable period ending prior or subsequent to the date of such agreement. A closing agreement may be entered into in any case in which there appears to be an advantage in having the case permanently and conclusively closed, or if good and sufficient reasons are shown by the taxpayer for desiring a closing agreement and it is determined by the director that the State will sustain no disadvantage through consummation of such an agreement.

L.1975, c. 387, s. 1, eff. March 3, 1976.



Section 54:53-2 - Agreement Without Any Liability Or Series Of Agreements For Single Period; Authorization

54:53-2. Agreement without any liability or series of agreements for single period; authorization
A closing agreement may be executed even though under the agreement the taxpayer is not liable for any tax for the period to which the agreement relates. There may be a series of closing agreements relating to the tax liability for a single period.

L.1975, c. 387, s. 2, eff. March 3, 1976.



Section 54:53-3 - Relation To Total Tax Liability Or To One Or More Separate Items

54:53-3. Relation to total tax liability or to one or more separate items
a. Closing agreements with respect to taxable periods ended prior to the date of the agreement may relate to the total tax liability of the taxpayer or to one or more separate items affecting the tax liability of the taxpayer.

b. Closing agreements with respect to taxable periods ending subsequent to the date of the agreement may relate to one or more separate items affecting the tax liability of the taxpayer.

L.1975, c. 387, s. 3, eff. March 3, 1976.



Section 54:53-4 - Finality And Conclusiveness Of Closing Agreement

54:53-4. Finality and conclusiveness of closing agreement
A closing agreement which is approved within such time as may be stated in such agreement, or later agreed to, shall be final and conclusive, and, except upon a showing of fraud or malfeasance, or misrepresentation of fact:

a. The case shall not be reopened as to the matters agreed upon or the agreement modified by any officer, employee or agent of the State of New Jersey, and;

b. In any suit, action or proceeding, such agreement, abatement, refund or credit made in accordance therewith, shall not be annulled, modified, set aside or disregarded; provided, however, a closing agreement with respect to a taxable period ending subsequent to the date of the agreement is subject to any change in, or modification of the law enacted subsequent to the date of such agreement and made applicable to such taxable period, and each closing agreement shall so state.

L.1975, c. 387, s. 4, eff. March 3, 1976.



Section 54:53-5 - Request For Closing Agreement; Time For Submission For Prior Taxable Period; Forms; Procedure

54:53-5. Request for closing agreement; time for submission for prior taxable period; forms; procedure
A request for a closing agreement which relates to a prior taxable period may be submitted at any time before a case with respect to the tax liability involved is filed with the tax court. All requests for closing agreements shall be submitted on forms prescribed by the Director of the Division of Taxation. The procedure with respect to applications for entering into closing agreements shall be pursuant to such rules as may be promulgated from time to time by the Director of the Division of Taxation in accordance with the provisions of this act.

L.1975, c. 387, s. 5, eff. March 3, 1976. Amended by L.1983, c. 36, s. 47, eff. Jan. 26, 1983.



Section 54:53-6 - Tax, Deficiency Or Overpayment; Assessment, Collection, Credit Or Refund

54:53-6. Tax, deficiency or overpayment; assessment, collection, credit or refund
Any tax or deficiency in tax determined pursuant to a closing agreement shall be assessed and collected, and any overpayment determined pursuant thereto shall be credited or refunded, in accordance with the applicable provisions of law.

L.1975, c. 387, s. 6, eff. March 3, 1976.



Section 54:53-7 - Compromise Of Liability, Time For Payment Of Liability

54:53-7. Compromise of liability, time for payment of liability
7. a. The Director of the Division of Taxation may compromise criminal liabilities and any civil liability arising under the tax laws of the State prior to reference of a case involving such liability to the Attorney General for prosecution or defense. Any such liability may be compromised only upon one or both of the following grounds:

(1) Doubt as to liability; or



(2) Doubt as to collectability.



No such liability shall be compromised if the liability has been established by a court of competent jurisdiction or is certain, and there is no reasonable doubt as to the ability of the State to collect the amounts owing with respect to such liability.

b. The Director of the Division of Taxation may compromise the time for payment of a liability arising under the tax laws of the State. The time for payment of a liability shall be compromised under this subsection only on the grounds that the equities of the taxpayer's liability indicate that a compromise would be in the interest of the State and that without such a compromise the taxpayer would experience extreme financial hardship. A delayed payment or installment payment compromise agreement shall include interest on the unpaid balance of the liability at the rate of three percentage points above the prime rate.

L.1975,c.387,s.7; amended 1992,c.175,s.17.



Section 54:53-8 - Penalties And Liabilities; Allowable Subjects Of Compromise

54:53-8. Penalties and liabilities; allowable subjects of compromise
A compromise agreement may relate to a civil or criminal liability for taxes, interest, ad valorem penalties or specific penalties. A criminal liability may be compromised only if it involves a violation of a regulatory provision or a related statute in Title 54 or Title 56 of the Revised Statutes, and then only if such violation was not deliberately committed with intent to defraud.

L.1975, c. 387, s. 8, eff. March 3, 1976.



Section 54:53-9 - Compromise Agreement

54:53-9. Compromise agreement
9. A compromise agreement shall relate to the entire liability of the taxpayer (including taxes, ad valorem penalties and interest) with respect to which the offer in compromise is submitted and all questions of such liability are conclusively settled thereby. Specific penalties, however, shall be compromised separately and not in connection with taxes, interest or ad valorem penalties. Neither the taxpayer nor the State shall, upon the acceptance of an offer in compromise, be permitted to reopen the case except by reason of the following:

a. Falsification or concealment of assets by the taxpayer;



b. Mutual mistake of a material fact sufficient to cause a contract to be set aside; or

c. The significant change in the financial condition of a taxpayer with which the director has entered into an agreement under subsection b. of section 7 of P.L.1975, c.387 (C.54:53-7).

However, acceptance of an offer in compromise of a civil liability shall not operate to remit a criminal liability, nor shall acceptance of a compromise of a criminal liability operate to remit a civil liability.

For the purpose of administering subsection c. of this section, the director may require a taxpayer to provide periodic statements of financial condition in such form as the director may prescribe. Action may be taken by the director under subsection c. only if the director gives notice to the taxpayer 30 days before the date of any action and the notice includes a statement of the reasons the director has for believing a significant change in the financial condition of the taxpayer has occurred.

L.1975,c.387,s.9; amended 1992,c.175,s.18.



Section 54:53-10 - Offers In Compromise; Submission; Forms; Remittance Or Deposit

54:53-10. Offers in compromise; submission; forms; remittance or deposit
Offers in compromise shall be submitted on forms prescribed by the Director of the Division of Taxation and shall be accompanied by a remittance representing the amount of the compromise offer, or a deposit if the offer provides for future installment payments. If the final payment on an accepted offer is contingent upon the immediate or simultaneous release of a tax lien in whole or in part, such payment must be in cash, or in the form of a certified, cashier's or treasurer's check drawn on any bank or trust company incorporated under the laws of the United States or any State, Territory or possession of the United States, or by a United States postal, bank, express or telegraph money order.

L.1975, c. 387, s. 10, eff. March 3, 1976.



Section 54:53-11 - Stay Of Collection Of Tax Liability

54:53-11. Stay of collection of tax liability
The submission of an offer in compromise shall not operate automatically to stay the collection of any tax liability; however, enforcement of collection may be deferred only if the interests of the State shall not be jeopardized thereby.

L.1975, c. 387, s. 11, eff. March 3, 1976.



Section 54:53-12 - Acceptance Of Offer In Compromise; Notice; Conditions

54:53-12. Acceptance of offer in compromise; notice; conditions
An offer in compromise shall be considered accepted only when the proponent thereof is so notified in writing. As a condition to accepting an offer in compromise, the taxpayer may be required to enter into any collateral agreement or to post any security which is deemed necessary for the protection of the State.

L.1975, c. 387, s. 12, eff. March 3, 1976.



Section 54:53-13 - Withdrawal Or Rejection; Disposition Of Tendered Amount

54:53-13. Withdrawal or rejection; disposition of tendered amount
An offer in compromise may be withdrawn by the proponent at any time prior to its acceptance. In the event an offer is rejected, the proponent shall be notified promptly in writing. Frivolous offers or offers submitted for the purpose of delaying the collection of tax liabilities shall be rejected immediately. If an offer is withdrawn or rejected, the amount tendered with the offer, including all installments paid, shall be refunded without interest, unless the taxpayer has stated or agreed that the amount tendered may be applied to the liability with respect to which the offer was submitted.

L.1975, c. 387, s. 13, eff. March 3, 1976.



Section 54:53-14 - Opinion Of Attorney General On Compromise; Necessity; Contents; Exceptions

54:53-14. Opinion of attorney general on compromise; necessity; contents; exceptions
Except as otherwise provided in this section, before an offer in compromise is accepted, there shall be placed on file in the office of the director the opinion of the Attorney General or his designee with respect to such compromise, with his reasons therefor, and including a statement of:

a. The amount of tax assessed

b. The amount of interest, additional amount, addition to the tax, or assessable penalty, imposed by law on the person against whom the tax is assessed, and

c. The amount actually paid in accordance with the terms of the compromise;

provided, however, no such opinion shall be required with respect to the compromise of any civil case in which the unpaid amount of tax assessed, including any interest, additional amount, addition to the tax or assessable penalty, is less than $5,000.00.

L.1975, c. 387, s. 14, eff. March 3, 1976.



Section 54:53-15 - Waiver Of Statute Of Limitations By Taxpayer

54:53-15. Waiver of statute of limitations by taxpayer
No offer in compromise shall be accepted unless the taxpayer waives the running of the statutory period of limitations on both assessment or collection of the tax liability involved for the period during which the offer is pending, or the period during which any installment remains unpaid, and for one year thereafter.

L.1975, c. 387, s. 15, eff. March 3, 1976.



Section 54:53-16 - 90-day Amnesty Period

54:53-16. 90-day amnesty period
a. In addition to the powers of the Director of the Division of Taxation prescribed under the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., as amended and supplemented, and notwithstanding any other laws to the contrary, the director shall establish a period of 90 days' duration, which period shall end no later than one year after the date of enactment of this amendatory and supplementary act, during which a taxpayer who has failed to pay any State tax on or before the day on which the tax is required to be paid may remit the amount of that tax, plus any interest that may be due at the rate of 9% per annum, without the imposition of any civil or criminal penalties arising out of an obligation imposed under any State tax law. This section shall apply only to State tax liabilities for taxable periods ending or transactions or uses occurring prior to January 1, 1987 and shall not extend to any taxpayer under criminal investigation for any State tax matter, as certified by a county prosecutor or the Attorney General to the director.

b. The imposition of interest at the rate of 9% per annum upon any unpaid State tax liability as provided in subsection a. of this section shall only apply to payments made during the 90 day period.

L.1987, c.133, s.6.



Section 54:53-17 - Three Month Amnesty Period; Applicability, Procedure.

54:53-17 Three month amnesty period; applicability, procedure.
4. a. In addition to the powers of the director prescribed under the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., and notwithstanding the provisions of any other laws to the contrary, the director shall establish a period not to exceed three months in duration, which period shall end no later than one year after the date of enactment of this act, during which a taxpayer who has failed to pay any State tax on or before the day on which the tax is required to be paid may pay to the director on or before the last day of the period established by the director the amount of that tax, without any interest that may otherwise be due, without any costs of collection that may otherwise be due, and without the imposition of any civil or criminal penalties arising out of an obligation imposed under any State tax law. This section shall apply only to State tax liabilities for tax returns due on and after January 1, 1987 and prior to January 1, 1996 and shall not extend to any taxpayer who at the time of the payment is under criminal investigation or charge for any State tax matter, as certified by a county prosecutor or the Attorney General to the director.

b. There shall be imposed a 5% penalty, which shall not be subject to waiver or abatement, in addition to all other penalties, interest, or costs of collection otherwise authorized by law, upon any State tax liabilities eligible to be satisfied during the period established pursuant to subsection a. of this section that are not satisfied during the amnesty period.

c. Notwithstanding the provisions of any other law to the contrary, if a taxpayer elects to participate in the program established pursuant to this section, as that election shall be evidenced by full payment pursuant to this section of a State tax liability to which this section applies pursuant to subsection a. of this section, then that election shall constitute an express and absolute relinquishment of all administrative and judicial rights of appeal that have not run or otherwise expired as of the date payment is made. The relinquishment of rights of appeal pursuant to this subsection shall apply with respect to all rights of appeal established pursuant to the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., and the specific statutory provisions of any State tax. No tax payment made pursuant to this section shall be eligible for refund or credit, whether claimed by administrative protest or judicial appeal, except as may be permitted pursuant to R.S.54:49-16.

d. Notwithstanding the provisions of any other law to the contrary, no amnesty payment shall be accepted without the express approval of the director with respect to any State tax assessment which is the subject of any administrative or judicial appeal as of the effective date of this act.

e. Notwithstanding the provisions of any other law to the contrary, no taxpayer shall be entitled to the waiver of penalty, interest and cost of collection set forth in subsection a. of this section unless full payment of the tax due is made in accordance with the rules and procedures established by the director.

L.1996,c.2.s.4.



Section 54:53-18 - State Tax Amnesty Period In 2002 Established.

54:53-18 State tax amnesty period in 2002 established.

1. a. In addition to the powers of the Director of the Division of Taxation prescribed under the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., and notwithstanding the provisions of any other laws to the contrary, the director shall establish a period not to exceed 60 days in duration, which period shall end no later than June 10, 2002, during which a taxpayer who has failed to pay any State tax on or before the day on which the tax is required to be paid may pay to the director on or before the last day of the period established by the director the amount of that tax, without any interest that may otherwise be due, without any costs of collection that may otherwise be due, and without the imposition of any civil or criminal penalties arising out of an obligation imposed under any State tax law. This section shall apply only to State tax liabilities for tax returns due on or after January 1, 1996 and prior to January 1, 2002 and shall not extend to any taxpayer who at the time of the payment is under criminal investigation or charge for any State tax matter, as certified by a county prosecutor or the Attorney General to the director.

Notwithstanding the provisions of any other law to the contrary, no taxpayer shall be entitled to a waiver of penalty, interest and cost of collection pursuant to this subsection unless full payment of the tax due is made in accordance with rules and procedures established by the director.

b.There shall be imposed a 5% penalty, which shall not be subject to waiver or abatement, in addition to all other penalties, interest, or costs of collection otherwise authorized by law, upon any State tax liabilities eligible to be satisfied during the period established pursuant to subsection a. of this section that are not satisfied during the amnesty period.

c.Notwithstanding the provisions of any other law to the contrary, if a taxpayer elects to participate in the program established pursuant to this section, as that election shall be evidenced by full payment pursuant to this section of a State tax liability to which this section applies pursuant to subsection a. of this section, then that election shall constitute an express and absolute relinquishment of all administrative and judicial rights of appeal that have not run or otherwise expired as of the date payment is made. The relinquishment of rights of appeal pursuant to this subsection shall apply with respect to all rights of appeal established pursuant to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., and the specific statutory provisions of any State tax. No tax payment made pursuant to this section shall be eligible for refund or credit, whether claimed by administrative protest or judicial appeal, except as may be permitted pursuant to R.S.54:49-16.

d.Notwithstanding the provisions of any other law to the contrary, no amnesty payment shall be accepted without the express approval of the director with respect to any State tax assessment which is the subject of any administrative or judicial appeal as of the effective date of this act.

L.2002,c.6,s.1.



Section 54:53-19 - Establishment Of State Tax Amnesty Period.

54:53-19 Establishment of State tax amnesty period.

1. a. In addition to the powers of the Director of the Division of Taxation prescribed under the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., and notwithstanding the provision of any other law to the contrary, the director shall establish a period not to exceed 45 days in duration, which period shall end no later than June 15, 2009, during which a taxpayer who has failed to pay any State tax on or before the day on which the tax is required to be paid may pay to the director on or before the last day of the period established by the director the amount of that tax and one-half of the balance of interest that is due as of May 1, 2009, but without the remaining one-half of the balance of interest that is due as of May 1, 2009, without the recovery fee as set forth in section 2 of P.L.1992, c.172 (C.54:49-12.3) that may otherwise be due, and without the imposition of any civil or criminal penalties arising out of an obligation imposed under any State tax law. This section shall apply only to State tax liabilities for tax returns due on or after January 1, 2002 and prior to February 1, 2009 and shall not extend to any taxpayer who at the time of payment is under criminal investigation or charge for any State tax matter, as certified by a county prosecutor or the Attorney General to the director.

Notwithstanding the provisions of any other law to the contrary, no taxpayer shall be entitled to a waiver of one-half of the balance of interest due as of May 1, 2009, penalty and recovery fee pursuant to this subsection unless full payment of the tax and one-half of the balance of interest due as of May 1, 2009 is made in accordance with the rules and procedures established by the director.

b.There shall be imposed a 5% penalty, which shall not be subject to waiver or abatement, in addition to all other penalties, interest, or costs of collection otherwise authorized by law, upon any State tax liabilities eligible to be satisfied during the period established pursuant to subsection a. of this section that are not satisfied during the amnesty period.

c.Notwithstanding the provisions of any other law to the contrary, if a taxpayer elects to participate in the program established pursuant to this section, as that election shall be evidenced by full payment pursuant to this section of a State tax liability to which this section applies pursuant to subsection a. of this section, then that election shall constitute an express and absolute relinquishment of all administrative and judicial rights of appeal that have not run or otherwise expired as of the date payment is made. The relinquishment of rights of appeal pursuant to this subsection shall apply with respect to all rights of appeal established pursuant to the State Uniform Tax Procedure Law, R.S.54:48-1 et seq., and the specific statutory provisions of any State tax. No tax payment made pursuant to this section shall be eligible for refund or credit, whether claimed by administrative protest or judicial appeal.

d.Notwithstanding the provisions of any other law to the contrary, no amnesty payment shall be accepted without the express approval of the director with respect to any State tax assessment which is the subject of any administrative or judicial appeal as of the effective date of this act.

e.Notwithstanding any provision of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the director may adopt immediately upon filing with the Office of Administrative Law such regulations as the director deems necessary to implement the provisions of this section, which regulations shall be effective for a period not to exceed 180 days following the date of enactment of P.L.2009, c.21 and may thereafter be amended, adopted, or readopted by the director in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.21, s.1.



Section 54:54-1 - Covered Employees Considered Employees Of Client Company.

54:54-1 Covered employees considered employees of client company.

7.For purposes of determining economic incentives or benefit based on employment provided by law, rule or regulation by the State or other government entity, covered employees of a client company shall be considered employees solely of the client company, and the client company shall be entitled to the benefit of any economic incentive or other benefit based on the number of the client company's covered employees, notwithstanding that an employee leasing company is the W-2 reporting employer for the covered employees. Each client company shall be treated as employing only those covered employees co-employed by the client company, and not covered employees employed by other client companies of the employee leasing company. Each employee leasing company shall provide, upon request by the State or any political subdivision thereof, employment information reasonably required for the administration of any economic incentive or benefit program. Each employee leasing company shall provide, upon request by a client company, employment information necessary to support any request, claim, application, or other action by a client company seeking any such economic incentive or benefit. As used in this section, "covered employee," "client company," and "employee leasing company" shall have the same meaning as set forth in section 1 of P.L.2001, c.260 (C.34:8-67).

L.2011, c.118, s.7.



Section 54:54-2 - Taxes Paid By Client Company.

54:54-2 Taxes paid by client company.

8.For the purposes of implementing the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) any taxes due for services performed by covered employees shall be paid by the client company and not by the employee leasing company. As used in this section "covered employee," "client company" and "employee leasing company" shall have the same meaning as set forth in section 1 of P.L.2001, c.260 (C. 34:8-67).

L.2011, c.118, s.8.



Section 54:54-3 - Imposition Of Sales Tax On Certain Receipts.

54:54-3 Imposition of sales tax on certain receipts.

9.For the purposes of implementing the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.) any sales tax imposed on employee leasing services provided by an employee leasing company to a client company pursuant to a law enacted after the effective date of P.L.2011, c.118 (C.34:8-68.1 et al.) shall be imposed only on receipts that reflect the amounts charged to client companies for employee leasing services and not on receipts that represent the amounts charged for the payment of wages, salaries, benefits, workers' compensation costs, withholding taxes, or other assessments paid to or on behalf of a covered employee by the employee leasing company under an employee leasing agreement. As used in this section, "employee leasing company," "client company," "covered employee" and "employee leasing agreement" shall have the same meaning as set forth in section 1 of P.L.2001, c.260 (C.34:8-67).

L.2011, c.118, s.9.



Section 54:54-4 - Calculation Of Tax Imposed On Client Company, Employee Leasing Company.

54:54-4 Calculation of tax imposed on client company, employee leasing company.

10.For the purposes of implementing any tax imposed on an employer on a per employee basis, the tax imposed on a client company shall be calculated on the basis of its covered employees, and the tax imposed on an employee leasing company shall be calculated on the basis of its employees that are not covered employees. As used in this section, "employee leasing company," "client company," and "covered employee" shall have the same meaning as set forth in section 1 of P.L.2001, c.260 (C.34:8-67).

L.2011, c.118, s.10.



Section 54:54-5 - Tax Imposed On Basis Of Total Payroll.

54:54-5 Tax imposed on basis of total payroll.

11.For the purposes of implementing any tax imposed on an employer on the basis of total payroll, an employee leasing company, in computing the tax on behalf of the client company, shall be authorized to apply any small business allowance or exemption made available pursuant to law to the client company for covered employees. As used in this section, "employee leasing company," "client company," and "covered employee" shall have the same meaning as set forth in section 1 of P.L.2001, c.260 (C.34:8-67).

L.2011, c.118, s.11.



Section 54:54-6 - Determination Of Tax Credit.

54:54-6 Determination of tax credit.

12.For the purposes of determining any tax credit based on employment provided by law, rule or regulation by the State, covered employees of a client company shall be considered employees solely of the client company, and the client company shall be entitled to the tax credit based on the number of the client company's covered employees, notwithstanding that an employee leasing company is the W-2 reporting employer for the covered employees. Each client company shall be treated as employing only those covered employees co-employed by the client company, and not covered employees employed by other client companies of the employee leasing company. Each employee leasing company shall provide, upon request of the Division of Taxation in the Department of the Treasury, employment information reasonably required for the administration of any tax credit program. Each employee leasing company shall provide, upon request by a client company, employment information necessary to support any request, claim, application, or other action by a client company seeking any such tax credit. As used in this section, "employee leasing company," "client company," and "covered employee" shall have the same meaning as set forth in section 1 of P.L.2001, c.260 (C.34:8-67).

L.2011, c.118, s.12.






Title 54a - New Jersey Gross Income Tax Act

Section 54A:1-1 - Short Title

54A:1-1. Short title
This title shall be known and may be cited as the "New Jersey Gross Income Tax Act."

L.1976, c. 47, s. 54A:1-1, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:1-2 - Definitions.

54A:1-2 Definitions.

54A:1-2. As used in this act, unless the context clearly indicates otherwise, the following words and phrases shall have the following meaning:

a."Director" means the Director of the Division of Taxation in the Department of the Treasury.

b."Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any person acting in any fiduciary capacity for any person.

c."Excludable income" shall be limited to those payments set forth in chapter 6 hereunder.

d."Gross income" shall include that set forth in chapter 5 hereunder.

e."Dependent" means a spouse or child, or a domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), or any individual related to the taxpayer and who is a dependent pursuant to the provisions of the Internal Revenue Code during a taxable year.

f."Disabled" means total and permanent inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment, including blindness. For purposes of this subsection, "blindness" means central visual acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye which is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.

g."Medical expenses" means nonreimbursed payments for physicians, dental and other medical fees, hospital care, nursing care, medicines and drugs, prosthetic devices, X-rays and other diagnostic services conducted by or directed by a physician or dentist. In addition, medical expenses may also include amounts paid for transportation primarily for and essential to medical care and insurance (including amounts paid as premiums under part B of Title XVIII of the Social Security Act, relating to supplementary medical insurance for the aged) covering medical care.

h.Partnership and partner. The term "partnership" includes a syndicate, group, pool, joint venture, or other unincorporated organization, through or by means of which any business, financial operation, or venture is carried on, and which is not, within the meaning of this act, a trust or estate or a corporation; and the term "partner" includes a member in such a syndicate, group, pool, joint venture, or organization.

i.Blank.

j.Blank.

k."Taxable year" means the calendar or fiscal accounting period for which a tax is payable under this act.

l."Taxpayer" means any individual, estate or trust required to report or to pay taxes, interest and penalties under this act, or whose income in whole or in part is subject to the tax imposed by this act.

m."Resident taxpayer" means an individual:

1.Who is domiciled in this State, unless he maintains no permanent place of abode in this State, maintains a permanent place of abode elsewhere, and spends in the aggregate no more than 30 days of the taxable year in this State; or

2.Who is not domiciled in this State but maintains a permanent place of abode in this State and spends in the aggregate more than 183 days of the taxable year in this State, unless such individual is in the Armed Forces of the United States.

n."Nonresident taxpayer" means a taxpayer who is not a resident.

o.Resident estate or trust. A resident estate or trust means:

(1)The estate of a decedent who at his death was domiciled in this State,

(2)A trust, or a portion of a trust, consisting of property transferred by will of a decedent who at his death was domiciled in this State, or

(3)A trust, or portion of a trust, consisting of the property of:

(a)A person domiciled in this State at the time such property was transferred to the trust, if such trust or portion of a trust was then irrevocable, or if it was then revocable and has not subsequently become irrevocable; or

(b)A person domiciled in this State at the time such trust, or portion of a trust, became irrevocable, if it was revocable when such property was transferred to the trust but has subsequently become irrevocable.

For the purposes of the foregoing, a trust or portion of a trust is revocable if it is subject to a power, exercisable immediately or at any future time, to revest title in the person whose property constitutes such trust or portion of a trust, and a trust or portion of a trust becomes irrevocable when the possibility that such power may be exercised has been terminated.

p.Nonresident estate or trust. A nonresident estate or trust means an estate or trust which is not a resident.

q.Unless the context in which it occurs requires otherwise, the term "act" or "this act" shall mean the New Jersey Gross Income Tax Act, Title 54A of the New Jersey Statutes.

L.1976, c.47, s. 54A:1-2; amended 2003, c.246, s.39.



Section 54A:1-2.1 - Charitable Contributions Not A Factor In Determination Of Domicile.

54A:1-2.1 Charitable contributions not a factor in determination of domicile.

1.For purposes of determining whether a person is domiciled in this State or not domiciled in this State under subsections m., n. o. and p. of N.J.S.54A:1-2, the making of a financial contribution, gift, bequest, donation or any other financial instrument or pledge in any amount or the donation or loan of any object of any value qualifying for deduction as a charitable contribution under subsection (a) of section 170 of the federal Internal Revenue Code of 1986 (26 U.S.C.s.170(a)), or the volunteering, giving or donation of uncompensated time, or any combination of the foregoing, to any corporation, foundation, organization or institution, which is exempt from federal income tax under paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code of 1986 (26 U.S.C.s.501(c)(3), shall not be considered as a factor in any manner to determine a person's state of domicile.

L.2013, c.73, s.1.



Section 54A:2-1 - Imposition Of Tax.

54A:2-1 Imposition of tax.

54A:2-1. Imposition of tax. There is hereby imposed a tax for each taxable year (which shall be the same as the taxable year for federal income tax purposes) on the New Jersey gross income as herein defined of every individual, estate or trust (other than a charitable trust or a trust forming part of a pension or profit-sharing plan), subject to the deductions, limitations and modifications hereinafter provided, determined in accordance with the following tables with respect to taxpayers' taxable income:

a.For married individuals filing a joint return and individuals filing as head of household or as surviving spouse for federal income tax purposes:

(1)for taxable years beginning on or after January 1, 1991 but before January 1, 1994:



If the taxable income is:The tax is:

Not over $20,000.002% of taxable income

Over $20,000.00 but not

over $50,000.00$400.00 plus 2.5% of the excess over $20,000.00

Over $50,000.00 but not

over $70,000.00$1,150.00 plus 3.5% of the excess over $50,000.00

Over $70,000.00 but not

over $80,000.00$1,850.00 plus 5.0% of the excess over $70,000.00

Over $80,000.00 but not

over $150,000.00$2,350.00 plus 6.5% of the excess over $80,000.00

Over $150,000.00$6,900.00 plus 7.0% of the excess over $150,000.00



(2)for taxable years beginning on or after January 1, 1994 but before January 1, 1995:

If the taxable income is: The tax is:

Not over $20,000.001.900% of taxable income

Over $20,000.00 but not

over $50,000.00$380.00 plus 2.375% of the excess over $20,000.00

Over $50,000.00 but not

over $70,000.00$1,092.50 plus 3.325% of the excess over $50,000.00

Over $70,000.00 but not

over $80,000.00$1,757.50 plus 4.750% of the excess over $70,000.00

Over $80,000.00 but not

over $150,000.00$2,232.50 plus 6.175% of the excess over $80,000.00

Over $150,000.00$6,555.00 plus 6.650% of the excess over $150,000.00



(3)for taxable years beginning on or after January 1, 1995 but before January 1, 1996:



If the taxable income is:The tax is:

Not over $20,000.001.700% of taxable income



Over $20,000.00 but not

over $50,000.00$340.00 plus 2.125% of the excess over $20,000.00

Over $50,000.00 but not

over $70,000.00$977.50 plus 2.975% of the excess over $50,000.00

Over $70,000.00 but not

over $80,000.00$1,572.50 plus 4.250% of the excess over $70,000.00

Over $80,000.00 but not

over $150,000.00$1,997.50 plus 6.013% of the excess over $80,000.00

Over $150,000.00$6,206.60 plus 6.580% of the excess over $150,000.00

(4)for taxable years beginning on or after January 1, 1996 but before January 1, 2004:

If the taxable income is:The tax is:

Not over $20,000.001.400% of taxable income

Over $20,000.00 but not

over $50,000.00$280.00 plus 1.750% of the excess over $20,000.00

Over $50,000.00 but not

over $70,000.00$805.00 plus 2.450% of the excess over $50,000.00

Over $70,000.00 but not

over $80,000.00$1,295.50 plus 3.500% of the excess over $70,000.00

Over $80,000.00 but not

over $150,000.00$1,645.00 plus 5.525% of the excess over $80,000.00

Over $150,000.00$5,512.50 plus 6.370% of the excess over $150,000.00



(5)for taxable years beginning on or after January 1, 2004:



If the taxable income is: The tax is:

Not over $20,000.00 1.400% of taxable income

Over $20,000.00 but not

over $50,000.00 $280.00 plus 1.750% of the excess over $20,000.00

Over $50,000.00 but not

over $70,000.00$805.00 plus 2.450% of the excess over $50,000.00

Over $70,000.00 but not

over $80,000.00 $1,295.50 plus 3.500% of the excess over $70,000.00

Over $80,000.00 but not

over $150,000.00 $1,645.00 plus 5.525% of the excess over $80,000.00

Over $150,000.00 but not

over $500,000.00$5,512.50 plus 6.370% of the excess over $150,000.00

Over $500,000.00$27,807.50 plus 8.970% of the excess over $500,000.00



b.For married individuals filing separately, unmarried individuals other than individuals filing as head of household or as a surviving spouse for federal income tax purposes, and estates and trusts:



(1)for taxable years beginning on or after January 1, 1991 but before January 1, 1994:



If the taxable income is:The tax is:

Not over $20,000.002% of taxable income

Over $20,000.00 but not

over $35,000.00.$400.00 plus 2.5% of the excess over $20,000.00

Over $35,000.00 but not

over $40,000.00.$775.00 plus 5.0% of the excess over $35,000.00

Over $40,000.00 but not

over $75,000.00$1,025.00 plus 6.5% of the excess over $40,000.00

Over $75,000.00$3,300.00 plus 7.0% of the excess over $75,000.00



(2)for taxable years beginning on or after January 1, 1994 but before January 1, 1995:



If the taxable income is:The tax is:

Not over $20,000.001.900% of taxable income

Over $20,000.00 but not

over $35,000.00.$380.00 plus 2.375% of the excess over $20,000.00

Over $35,000.00 but not

over $40,000.00$736.25 plus 4.750% of the excess over $35,000.00

Over $40,000.00 but not

over $75,000.00$973.75 plus 6.175% of the excess over $40,000.00

Over $75,000.00$3,135.00 plus 6.650% of the excess over $75,000.00



(3)for taxable years beginning on or after January 1, 1995 but before January 1, 1996:

If the taxable income is: The tax is:

Not over $20,000.001.700% of taxable income

Over $20,000.00 but not

over $35,000.00$340.00 plus 2.125% of the excess over $20,000.00

Over $35,000.00 but not

over $40,000.00$658.75 plus 4.250% of the excess over $35,000.00

Over $40,000.00 but not

over $75,000.00$871.25 plus 6.013% of the excess over $40,000.00

Over $75,000.00$2,975.80 plus 6.580% of the excess over $75,000.00



(4)for taxable years beginning on or after January 1, 1996 but before January 1, 2004:



If the taxable income is:The tax is:

Not over $20,000.001.400% of taxable income

Over $20,000.00 but not

over $35,000.00$280.00 plus 1.750% of the excess over $20,000.00

Over $35,000.00 but not

over $40,000.00$542.50 plus 3.500% of the excess over $35,000.00

Over $40,000.00 but not

over $75,000.00.$717.50 plus 5.525% of the excess over $40,000.00

Over $75,000.00$2,651.25 plus 6.370% of the excess over $75,000.00



(5)for taxable years beginning on or after January 1, 2004:



If the taxable income is:The tax is:

Not over $20,000.00 1.400% of taxable income

Over $20,000.00 but not

over $35,000.00$280.00 plus 1.750% of the excess over $20,000.00

Over $35,000.00 but not

over $40,000.00 $542.50 plus 3.500% of the excess over $35,000.00

Over $40,000.00 but not

over $75,000.00 $717.50 plus 5.525% of the excess over $40,000.00

Over $75,000.00 but not

over $500,000.00$2,651.25 plus 6.370% of the excess over $75,000.00

Over $500,000.00$29,723.75 plus 8.970% of the excess over $500,000.00



c.For the purposes of this section, an individual who would be eligible to file as a head of household for federal income tax purposes but for the fact that such taxpayer is a nonresident alien, shall determine tax pursuant to subsection a. of this section.

L.1976, c.47, s. 54A:2-1; amended 1982, c.229, s.1; 1990, c.61, s.12; 1994, c.2, s.1; 1994, c.69; 1995, c.165; 2004, c.40, s.17.



Section 54A:2-1A - Determination Of Tax Due, Certain Circumstances.

54A:2-1a Determination of tax due, certain circumstances.

1. a. Notwithstanding the taxable income tables and tax rates provided in N.J.S.54A:2-1 or any other provision of law to the contrary, for taxable years beginning on or after January 1, 2009 but before January 1, 2010, the amount of tax due pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., for a taxpayer whose taxable income exceeds $400,000 shall be determined pursuant to subsections b. and c. of this section as is applicable.

b.For married individuals filing a joint return and individuals filing as head of household or as surviving spouse for federal income tax purposes:

If the taxable income is: The tax is:
Over $400,000.00 but not
over $500,000.00 . . . . . . . $21,437.50 plus 8.0% of the excess over $400,000.00
Over $500,000.00 but not
over $1,000,000.00 . . . . . . $29,437.50 plus 10.25% of the excess over $500,000.00
Over $1,000,000.00 . . . . . . .$80,687.50 plus 10.75% of the excess over

$1,000,000.00

c.For married individuals filing separately, unmarried individuals other than individuals filing as head of household or as a surviving spouse for federal income tax purposes, and estates and trusts:

If the taxable income is: The tax is:
Over $400,000.00 but not
over $500,000.00 . . . . . . . $23,353.75 plus 8.0% of the excess over $400,000.00
Over $500,000.00 but not
over $1,000,000.00 . . . . . . $31,353.75 plus 10.25% of the excess over $1,000,000.00

Over $1,000,000.00 . . . . . . .$82,603.75 plus 10.75% of the excess over $1,000,000.00

d.No additions to tax or penalty shall be imposed under N.J.S.54A:9-6 for insufficient payment of estimated tax that may otherwise be due on salaries, wages and other remuneration received before October 1, 2009 upon which there is a rate of tax imposed pursuant to subsections b. and c. of this section.

e.An employer maintaining an office or transacting business within this State and making payment of any salaries, wages and remuneration subject to New Jersey gross income tax or making payment of any remuneration for employment subject to contribution under the New Jersey "unemployment compensation law," pursuant to R.S.43:21-1 et seq., that is subject to New Jersey gross income tax shall not be subject to interest, penalties or other costs that may otherwise be imposed for insufficient withholding of salaries, wages and other remuneration made before October 1, 2009 that is directly attributable to the enactment of the taxable income tables and tax rates in subsections b. and c. of this section.

L.2009, c.69, s.1.



Section 54A:2-1.1 - Determination Of Tax, Income Of Nonresident

54A:2-1.1. Determination of tax, income of nonresident
4. a. For a taxable year to which a certification pursuant to section 3 of P.L.1993, c.320 (C.54A:2-1.2) does not apply, notwithstanding the provisions of N.J.S.54A:2-1, the tax due for each taxable year from a nonresident taxpayer shall be equal to the tax computed pursuant to N.J.S.54A:2-1 as if such nonresident were a resident, multiplied by a fraction, the numerator of which is the taxpayer's income from sources within this State determined in accordance with the provisions of N.J.S.54A:5-7 and N.J.S.54A:5-8 and the denominator of which is that taxpayer's gross income for the taxable year as if such taxpayer were a resident.

b. For a taxable year to which a certification pursuant to section 3 of P.L.1993, c.320 (C.54A:2-1.2) applies, the income of a nonresident individual shall be that part of the individual's income derived from sources within this State as defined in N.J.S.54A:1-1 et seq., except that income of a nonresident individual shall not include income derived from sources within this State from pensions and annuities as set forth in subsection j. of N.J.S.54A:5-1.

L.1993,c.178,s.4; amended 1993,c.320,s.2.



Section 54A:2-1.2 - Review Of New York Enactments By Attorney General

54A:2-1.2. Review of New York enactments by Attorney General
3. The Attorney General shall review the enactments of the State of New York to determine if the method of taxation of the income from New York sources of taxpayers that are not residents of New York, enacted pursuant to 1987 N.Y. Laws 28, compiled as subsection (e) of N.Y. Tax 601, and requiring that every New York nonresident taxpayer compute a tax as if such resident were a resident and multiply that liability by a fraction the numerator of which is the taxpayer's New York source income as therein determined and the denominator of which is the taxpayer's federal adjusted gross income for the taxable year, has been repealed or superceded by subsequent enactment so as to restrict the computation of liability owed to New York to a method based only on the New York source income of the taxpayer. If the Attorney General shall so determine, the Attorney General shall, not later than five days after such enactment, certify to the Director of the Division of Taxation the taxable years for which the fractional method of liability calculation for nonresident taxpayers has been repealed or superceded.

L.1993,c.320,s.3.



Section 54A:2-2 - Partners And Partnerships

54A:2-2. Partners and partnerships
A partnership as such shall not be subject to the New Jersey Gross Income Tax. Individuals carrying on business as partners shall be liable for the New Jersey Gross Income Tax only in their separate or individual capacities.

L.1976, c. 47, s. 54A:2-2, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:2-3 - Associations Taxable As Corporations

54A:2-3. Associations taxable as corporations
An association, trust, or other unincorporated organization which is taxable as a corporation for Federal income tax purposes shall not be subject to tax under this act.

L.1976, c. 47, s. 54A:2-3, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:2-4 - Minimum Taxable Income

54A:2-4. Minimum taxable income
54A:2-4. Minimum taxable income. Notwithstanding any other provisions of this act, a taxpayer shall not be subject to tax under this act if:

a.The taxpayer is filing as an unmarried individual, an estate or trust, with a gross income of

(1) $3,000 or less for taxable years beginning before January 1, 1994,

(2) $7,500 or less for taxable years beginning on or after January 1, 1994 but before January 1, 1999, and

(3) $10,000 or less for taxable years beginning on or after January 1, 1999;

b.The taxpayer is determining tax pursuant to subsection a. of N.J.S.54A:2-1, or is a married couple filing a joint return, with a gross income of

(1) $3,000 or less for taxable years beginning before January 1, 1994,

(2) $7,500 or less for taxable years beginning on or after January 1, 1994 but before January 1, 1999,

(3) $10,000 or less for taxable years beginning on or after January 1, 1999 but before January 1, 2000,

(4) $15,000 or less for taxable years beginning on or after January 1, 2000 but before January 1, 2001, and

(5) $20,000 or less for taxable years beginning on or after January 1, 2001; or

c.The taxpayer is a married person filing separately with a gross income of

(1) $1,500 or less for taxable years beginning before January 1, 1994,

(2) $3,750 or less for taxable years beginning on or after January 1, 1994 but before January 1, 1999,

(3) $5,000 or less for taxable years beginning on or after January 1, 1999 but before January 1, 2000,

(4) $7,500 or less for taxable years beginning on or after January 1, 2000 but before January 1, 2001, and

(5) $10,000 or less for taxable years beginning on or after January 1, 2001.

In the case of a nonresident, gross income shall mean gross income which such nonresident would have reported if he had been a resident.

L.1976, c.47, s. 54A:2-4; amended 1990, c.61, s.14; 1994, c.8, s.1; 1999, c.260, s.1.



Section 54A:3-1 - Personal Exemptions And Deductions.

54A:3-1 Personal exemptions and deductions.

54A:3-1. Personal exemptions and deductions. Each taxpayer shall be allowed personal exemptions and deductions against his gross income as follows:

(a)Taxpayer. Each taxpayer shall be allowed a personal exemption of $1,000.00 which may be taken as a deduction from his New Jersey gross income.

(b)Additional exemptions. In addition to the personal exemptions allowed in (a), the following additional personal exemptions shall be allowed as a deduction from gross income:

1.For the taxpayer's spouse, or domestic partner as defined in section 3 of P.L.2003, c.246 (C.26:8A-3), who does not file separately - $1,000.00.

2.For each dependent who qualifies as a dependent of the taxpayer during the taxable year for federal income tax purposes - $1,500.00.

3.Taxpayer 65 years of age or over at the close of the taxable year - $1,000.00.

4.Taxpayer's spouse 65 years of age or over at the close of the taxable year - $1,000.00.

5.Blind or disabled taxpayer - $1,000.00.

6.Blind or disabled spouse - $1,000.00.

(c)Special Rule. The personal exemptions allowed under this section shall be limited to that percentage which the total number of months within a taxpayer's taxable year under this act bears to 12. For this purpose 15 days or more shall constitute a month.

(d)(Deleted by amendment, P.L.1993, c.178).

(e)Nonresidents. For taxable years to which a certification pursuant to section 3 of P.L.1993, c.320 (C.54A:2-1.2) applies, a nonresident taxpayer shall be allowed the same deduction for personal exemptions as a resident taxpayer. However, if (1) the nonresident taxpayer's gross income which is subject to tax under this act is exceeded by (2) the gross income which the nonresident taxpayer would be required to report under this act if the taxpayer were a resident by more than $100.00, the taxpayer's deduction for personal exemptions shall be limited by the percentage which (1) is to (2).

L.1976, c.47, s. 54A:3-1, amended 1990, c.61, s.13; 1993, c.178, s.1; 1993, c.320, s.1; 2003, c.246, s.40.



Section 54A:3-1.1 - Dependent Under 22 In Attendance At Accredited Post-secondary Institution

54A:3-1.1. Dependent under 22 in attendance at accredited post-secondary institution
In addition to the exemptions allowed under N.J.S. 54A:3-1, each taxpayer shall be allowed an additional exemption which may be taken as a deduction from his New Jersey gross income in amount of $1,000.00 for each dependent under the age of 22 years who is attending an accredited post-secondary institution of higher education on a full time basis and for whom the taxpayer paid one-half or more of the costs of tuition and maintenance of the dependent's attendance at such institution.

L.1976, c. 84, s. 1, eff. Sept. 2, 1976.



Section 54A:3-2 - Alimony And Separate Maintenance Payments

54A:3-2. Alimony and separate maintenance payments
There shall be allowed as a deduction amounts includible under section 54A:5-1(n) with respect to payments included as income in the return of a former spouse or of a spouse receiving separate maintenance pursuant to a court decree (or which would have otherwise been includible if such payments were made to an individual subject to tax under this act).

L.1976, c. 47, s. 54A:3-2, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:3-3 - Medical Expenses.

54A:3-3 Medical expenses.

54A:3-3. Medical expenses. (a) Each taxpayer shall be allowed to deduct from the taxpayer's gross income medical expenses for the taxpayer, the taxpayer's spouse, and the taxpayer's dependents with respect to such expenses that were paid during the taxable year and to the extent that such medical expenses exceed 2% of the taxpayer's gross income. In the case of a nonresident, gross income shall mean gross income which such nonresident would have reported if the taxpayer had been subject to tax during the entire taxable year as a resident.

(b)Special Rule for Decedents.

(1)Treatment of expenses paid after death. Expenses for the medical care of the taxpayer which are paid out of the taxpayer's estate during the one-year period beginning with the day after the day of the death shall be treated as paid by the taxpayer at the time incurred.

(2)Limitation. Paragraph (1) shall not apply if the amount paid is not allowable as a deduction in computing medical expense deductions for federal income tax purposes.

(c)Disallowance of amounts allowed for other purposes.

(1)Any expenses allowed as a deduction of expenses for household and dependent care services necessary for gainful employment shall not be allowed as an expense paid for medical care for purposes of this section.

(2)Any amounts paid or distributed out of a medical savings account that are excluded from gross income pursuant to section 5 of P.L.1997, c.414 (C.54A:6-27) shall not be allowed as an expense paid for medical care for purposes of this section.

(3)Any amounts allowed as a deduction for the health insurance costs of the self-employed pursuant to section 1 of P.L.1999, c.222 (C.54A:3-5) shall not be allowed as an expense paid for medical care for purposes of this section.

L.1976, c.47, s. 54A:3-3; amended 1997, c.414, s.2; 1999, c.222, s.2.



Section 54A:3-4 - Deductions For Contributions To Medical Savings Account.

54A:3-4 Deductions for contributions to medical savings account.


3. a. A taxpayer may deduct from the taxpayer's gross income an amount equal to the contributions to a medical savings account that the taxpayer is allowed for the taxable year as a deduction for federal income tax purposes pursuant to section 220 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.220.

b.The deduction provided by subsection a. of this section shall, notwithstanding any amendment or supplement to federal law, be allowed only to "eligible individuals" qualifying under the limitations of subsection (i), and subject to the numerical limits of subsection (j), of section 220 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.220, as in effect on January 1, 1997.

L.1997,c.414,s.3.



Section 54A:3-5 - Self-employed Individuals, Deduction For Health Insurance Costs.

54A:3-5 Self-employed individuals, deduction for health insurance costs.

1.A taxpayer who is a "self-employed individual" within the meaning of clause (B) of paragraph (1) of subsection (c) of section 401 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.401, and a taxpayer treated as such a "self-employed individual" under that section pursuant to section 1372 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.1372, shall be allowed to deduct from the taxpayer's gross income an amount equal to the amount paid during the taxable year for insurance which constitutes medical care for the taxpayer, the taxpayer's spouse, and dependents; provided however, that the amount of such deduction shall not exceed the taxpayer's "earned income," as defined pursuant to subsection (c) of section 401 of the federal Internal Revenue Code of 1986, 26 U.S.C.s.401, derived by the taxpayer from the trade or business with respect to which the plan providing the medical care coverage is established, and provided further that no deduction shall be allowed for coverage of any month for which the taxpayer is eligible to participate in any subsidized health plan maintained by any employer of the taxpayer or of the spouse of the taxpayer.

L.1999,c.222,s.1.



Section 54A:3-6 - Deduction For Qualified Conservation Contribution

54A:3-6. Deduction for qualified conservation contribution
1.A taxpayer shall be allowed a deduction against gross income for a qualified conservation contribution, as defined under subsection (h) of section 170 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.170, made by the taxpayer of a qualified real property interest in property located in this State. The amount of the deduction in a taxable year shall be equal to the amount of the contribution allowed in the taxable year as a deduction pursuant to section 170 of the federal Internal Revenue Code of 1986 in computing the taxpayer's taxable income for federal income tax purposes.

L.1999,c.372.



Section 54A:3-7 - Designation Of "Health Enterprise Zones."

54A:3-7 Designation of "Health Enterprise Zones."

1.Each area that is designated by the Commissioner of Health and Senior Services as a State designated underserved area pursuant to N.J.S.18A:71C-35 shall be deemed to be a "Health Enterprise Zone" for the purposes of P.L.2004, c.139 (C.54A:3-7 et al.).

L.2004,c.139,s.1.



Section 54A:3-8 - Tax Deduction For Qualified Receipts, Definitions.

54A:3-8 Tax deduction for qualified receipts, definitions.

2. a. A taxpayer who is providing primary care as defined in N.J.S.18A:71C-32 at:

(1)a practice that is located in a Health Enterprise Zone as described in section 1 of P.L.2004, c.139 (C.54A:3-7); or

(2)a qualified practice that is located within 5 miles of a Health Enterprise Zone as described in section 1 of P.L.2004, c.139 (C.54A:3-7);

shall be allowed to deduct from the taxpayer's gross income in a taxable year an amount equal to that proportion of the taxpayer's net income deriving from that practice for the taxable year that the qualified receipts of that practice for the taxable year bear to the total amount received for services at that practice for the taxable year.

b.For the purposes of this section:

"Qualified practice" means a practice at which 50% or more of the total amount received for services at that practice for the taxable year are qualified receipts and 50% or more of the patients whose services are compensated by qualified receipts reside in a Health Enterprise Zone; and

"Qualified receipts" means amounts received for services from the Medicaid program pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.), including amounts received from managed care organizations under contract with the Medicaid program, the FamilyCare Health Coverage Program pursuant to P.L.2000, c.71 (C.30:4J-1 et seq.), and the Children's Health Care Coverage Program pursuant to P.L.1997, c.272 (C.30:4I-1 et seq.) for providing health care services to eligible program recipients.

L.2004,c.139,s.2.



Section 54A:3A-15 - Short Title

54A:3A-15. Short title
1. This act shall be known and may be cited as the "Property Tax Deduction Act."

L.1996,c.60,s.1.



Section 54A:3A-16 - Definitions Relative To Residential Property Taxes

54A:3A-16. Definitions relative to residential property taxes

2. As used in this act:

"Condominium" means the form of real property ownership provided for under the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

"Continuing care retirement community" means a residential facility primarily for retired persons where lodging and nursing, medical or other health related services at the same or another location are provided as continuing care to an individual pursuant to an agreement effective for the life of the individual or for a period greater than one year, including mutually terminable contracts, and in consideration of the payment of an entrance fee with or without other periodic charges.

"Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment, manufactured or mobile home or other unit of housing owned or leased by the corporation or association, or to lease or purchase a unit of housing constructed or to be constructed by the corporation or association.

"Dwelling house" means any residential property assessed as real property which consists of not more than four units, of which not more than one may be used for commercial purposes, but shall not include a unit in a condominium, cooperative, horizontal property regime or mutual housing corporation.

"Homestead" means:

a. a dwelling house and the land on which that dwelling house is located which constitutes the place of the taxpayer's domicile and is owned and used by the taxpayer as the taxpayer's principal residence;

b. a dwelling house situated on land owned by a person other than the taxpayer which constitutes the place of the taxpayer's domicile and is owned and used by the taxpayer as the taxpayer's principal residence;

c. a condominium unit or a unit in a horizontal property regime or a continuing care retirement community which constitutes the place of the taxpayer's domicile and is owned and used by the taxpayer as the taxpayer's principal residence.

In addition to the generally accepted meaning of owned or ownership, a homestead shall be deemed to be owned by a person if that person is a tenant for life or a tenant under a lease for 99 years or more, is entitled to and actually takes possession of the homestead under an executory contract for the sale thereof or under an agreement with a lending institution which holds title as security for a loan, or is a resident of a continuing care retirement community pursuant to a contract for continuing care for the life of that person which requires the resident to bear, separately from any other charges, the proportionate share of property taxes attributable to the unit that the resident occupies;

d. a unit in a cooperative or mutual housing corporation which constitutes the place of domicile of a residential shareholder or lessee therein, or of a lessee or shareholder who is not a residential shareholder therein, which is used by the taxpayer as the taxpayer's principal residence; and

e. a unit of residential rental property, which unit constitutes the place of the taxpayer's domicile and is used by the taxpayer as the taxpayer's principal residence.

"Horizontal property regime" means the form of real property ownership provided for under the "Horizontal Property Act," P.L.1963, c.168 (C.46:8A-1 et seq.).

"Mutual housing corporation" means a corporation not-for-profit, incorporated under the laws of this State on a mutual or cooperative basis within the scope of section 607 of the Lanham Act (National Defense Housing), Pub.L.849, 76th Congress (42 U.S.C.1521 et seq.), as amended, which acquired a National Defense Housing Project pursuant to that act.

"Principal residence" means a homestead actually and continually occupied by a taxpayer as the taxpayer's permanent residence, as distinguished from a vacation home, property owned and rented or offered for rent by the taxpayer, and other secondary real property holdings.

"Property taxes" means payments to municipalities for which an assessment by a municipality has been made on an ad valorem basis on both land and improvements, and shall not include payments made in lieu of taxes.

"Rent constituting property taxes" means 18% of the rent paid by the taxpayer for occupancy during the taxable year of a unit of residential rental property which the taxpayer occupies as a principal residence; notwithstanding the definition of "property taxes" herein, rent constituting property taxes includes the rent paid for the occupancy of a manufactured home installed in a mobile home park.

"Residential rental property" means:

a. any building or structure or complex of buildings or structures in which dwelling units are rented or leased or offered for rental or lease for residential purposes;

b. a rooming house, hotel or motel, if the rooms constituting the homestead are equipped with kitchen and bathroom facilities; and

c. any building or structure or complex of buildings or structures constructed under the following sections of the National Housing Act (Pub.L.73-479) as amended and supplemented: section 202, Housing Act of 1959 (Pub.L.86-372) and as subsequently amended, section 231, Housing Act of 1959.

"Residential shareholder in a cooperative or mutual housing corporation" means a tenant or holder of a membership interest in that cooperative or corporation, whose residential unit therein constitutes the tenant's or holder's domicile and principal residence, and who may deduct real property taxes for purposes of federal income tax pursuant to section 216 of the federal Internal Revenue Code of 1986, 26 U.S.C.216.

L.1996,c.60,s.2.



Section 54A:3A-17 - Resident Taxpayer Allowed Deduction From Gross Income For Property Taxes; Limitations.

54A:3A-17 Resident taxpayer allowed deduction from gross income for property taxes; limitations.

3. a. A resident taxpayer under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., shall be allowed a deduction from gross income for property taxes not in excess of $10,000, subject to the limitations of subsection f. of this section, due and paid for the calendar year in which the taxes are due and payable on the taxpayer's homestead.

b.A deduction for property taxes shall be allowed pursuant to this section in relation to the amount of the property taxes actually paid by or allocable to a resident taxpayer who has more than one homestead, but the aggregate amount of the property taxes claimed shall not exceed the total of the proportionate amounts of property taxes assessed and levied against or allocable to each homestead for the portion of the taxable year for which the taxpayer occupied it as the taxpayer's principal residence.

c.If title to a homestead is held by more than one individual as joint tenants or tenants in common, each individual shall be allowed a deduction pursuant to this section only in relation to the individual's proportionate share of the property taxes assessed and levied against the homestead. The proportionate share shall be equal to that of all other individuals who hold the title, but if the conveyance under which the title is held provides for unequal interests therein, a taxpayer's share of the property taxes shall be in proportion to the taxpayer's interest in the title.

d.If title to a homestead is held by a husband and wife who own the homestead as tenants by the entirety, or if that husband and wife are both residential shareholders of a cooperative or mutual housing corporation and occupy the same homestead therein, and who elect to file separate income tax returns pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., that husband and wife shall each be entitled to one-half of the deduction for property taxes for which they may be jointly eligible pursuant to this section.

e.If the homestead is a dwelling house consisting of more than one unit, that taxpayer shall be allowed a deduction for property taxes only in relation to the proportionate share of the property taxes assessed and levied against the residential unit occupied by the taxpayer, as determined by the local tax assessor.

f.Notwithstanding the provisions of subsection a. of this section to the contrary: (1) a resident taxpayer shall be allowed a deduction for a taxpayer's taxable year beginning during 1996 based on 50% of the property taxes not in excess of $5,000 paid on the taxpayer's homestead; and (2) a resident taxpayer shall be allowed a deduction for a taxpayer's taxable year beginning during 1997 based on 75% of the property taxes not in excess of $7,500 paid on the taxpayer's homestead.

g.Notwithstanding any other provision of this section, the deduction allowed under this section to a resident taxpayer eligible to receive a homestead property tax reimbursement pursuant to P.L.1997, c.348 (C.54:4-8.67 et al.) shall not exceed that resident taxpayer's base year property tax liability as determined pursuant to P.L.1997, c.348 (C.54:4-8.67 et al.).

h.Notwithstanding any other provision of this section, for the taxable year beginning January 1, 2009, a taxpayer who has gross income for the taxable year of more than $250,000 and is not:

(1)65 years of age or older at the close of the taxable year; or

(2)allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection (b) of N.J.S.54A:3-1,

shall not be allowed a deduction pursuant to this section;

provided however, the deduction for a taxpayer who has gross income for the taxable year of more than $150,000 but not exceeding $250,000 and is not:

(1)65 years of age or older at the close of the taxable year; or

(2)allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection (b) of N.J.S.54A:3-1,

shall not exceed $5,000.

L.1996, c.60, s.3; amended 1997, c.348, s.8; 2009, c.69, s.2.



Section 54A:3A-18 - Deduction Allowed Resident Taxpayer Whose Homestead Is A Unit Of Residential Rental Property; Limitations

54A:3A-18. Deduction allowed resident taxpayer whose homestead is a unit of residential rental property; limitations


4. a. A resident taxpayer whose homestead is a unit of residential rental property shall be allowed a deduction from gross income for that portion of the rent constituting property taxes not in excess of $10,000, subject to the limitations of subsection d. of this section, due and paid for the calendar year in which the rent constituting taxes is due and payable, for occupancy of that homestead.

b. A husband and wife who elect to file separate income tax returns pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., shall each be entitled to one-half of the property tax deduction allowed pursuant to this section.

c. If more than one taxpayer, other than husband and wife, qualify to deduct rent constituting property taxes by reason of their having occupied the same rented homestead, it shall be presumed that the deduction shall be equally divided. A taxpayer may, however, deduct an amount for rent constituting property taxes in the same proportion that the rent paid by that taxpayer bears to the total rent paid by all tenants of the same unit.

d. Notwithstanding the provisions of subsection a. of this section to the contrary: (1) a resident taxpayer whose homestead is a unit of residential rental property shall be allowed a deduction for the taxpayer's taxable year beginning during 1996 based on 50% of the rent constituting property taxes not in excess of $5,000 paid for the occupancy of that homestead; and (2) a resident taxpayer whose homestead is a unit of residential rental property shall be allowed a deduction for the taxpayer's taxable year beginning during 1997 based on 75% of the rent constituting property taxes not in excess of $7,500 paid for the occupancy of that homestead.

L.1996,c.60,s.4.



Section 54A:3A-19 - Deduction For Property Taxes; Limitations

54A:3A-19. Deduction for property taxes; limitations


5. a. If a taxpayer who is eligible for a deduction for property taxes under section 3 of this act for a part of the taxable year is also eligible for a deduction for rent constituting property taxes under section 4 of this act for a part of the taxable year, the taxpayer shall be allowed a deduction, not in excess of $10,000, subject to the limitations of subsection b. of this section, the amount of which shall be equal to the sum of the amount of property taxes due and paid for the calendar year in which the property taxes are due and payable on a homestead that is not a unit of residential rental property and the amount of rent constituting property taxes due and paid for the calendar year in which the rent constituting property taxes is due and payable for the occupancy of a homestead that is a unit of residential rental property, provided however, that the amount of property taxes shall be subject to the limitations set forth in subsections b. through e. of section 3 and the amount of rent constituting property taxes shall be subject to the limitations set forth in subsections b. and c. of section 4 as may be applicable.

b. Notwithstanding the provisions of subsection a. of this section to the contrary: (1) a taxpayer who is eligible for a deduction for property taxes under section 3 of this act for a part of the taxable year and is also eligible for a deduction for rent constituting property taxes under section 4 of this act for a part of the taxable year, shall be allowed a deduction for the taxpayer's taxable year beginning during 1996 based on 50% of an amount not in excess of $5,000, the amount of which shall be equal to the sum of the amount of property taxes paid on a homestead that is not a unit of residential rental property and the amount of rent constituting property taxes paid for the occupancy of a homestead that is a unit of residential rental property; and (2) a taxpayer who is eligible for a deduction for property taxes under section 3 of this act for a part of the taxable year and is also eligible for a deduction for rent constituting property taxes under section 4 of this act for a part of the taxable year, shall be allowed a deduction for the taxpayer's taxable year beginning during 1997 based on 75% of an amount not in excess of $7,500, the amount of which shall be equal to the sum of the amount of property taxes paid on a homestead that is not a unit of residential rental property and the amount of rent constituting property taxes paid for the occupancy of a homestead that is a unit of residential rental property.

L.1996,c.60,s.5.



Section 54A:3A-20 - Credit Instead Of Deduction; Limitations; Annual Application

54A:3A-20. Credit instead of deduction; limitations; annual application


6. a. (1) Notwithstanding any provision of this act to the contrary, commencing with the taxpayer's taxable year beginning on or after January 1, 1996:

(a) a taxpayer; or

(b) a resident of this State who is 65 years of age or older at the close of the taxable year or who is allowed to claim a personal deduction as a blind or disabled taxpayer pursuant to subsection b. of N.J.S.54A:3-1 but who, pursuant to N.J.S.54A:2-4, is not subject to tax; and,

who paid property taxes or rent constituting property taxes on a homestead during the calendar year may elect to take a credit instead of the deduction provided pursuant to section 3, 4, or 5 in the amount of $50, subject to the provisions of paragraph (2) of this subsection.

(2) Notwithstanding the provisions of paragraph (1) of this subsection, the amount of tax liability reduction or credit allowed for the taxpayer's taxable year beginning during 1996 shall be $25 and the amount of tax liability reduction or credit allowed for the taxpayer's taxable year beginning during 1997 shall be $37.50.

b. A husband and wife who elect to file separate income tax returns pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., shall each be entitled to one-half of the credit allowed pursuant to subsection a. of this section.

c. The credit shall be paid to the taxpayer as a refund of overpayment pursuant to N.J.S.54A:9-7, provided however, that subsection (f) of that section shall not apply. The credit for a claimant qualified under subsection a. of this section who, pursuant to N.J.S.54A:2-4, is not subject to tax, shall be applied for annually on an application as shall be made available by the director, to be filed with the director on or before the date for filing annual gross income tax returns. The director shall determine the form and manner by which a qualified applicant shall apply for a refund of an overpayment pursuant to this section, and the time of the refund of the overpayment. For the purposes of this section, refunds of overpayments may be combined with payments of rebates pursuant to P.L.1990, c.61 (C.54:4-8.57 et seq.).

L.1996,c.60,s.6.



Section 54A:3A-21 - Benefits Not Subject To Garnishment, Attachment, Other Legal Process

54A:3A-21. Benefits not subject to garnishment, attachment, other legal process
7. The benefits provided for in P.L.1996, c.60 (C.54A:3A-15 et al.) shall not be subject to garnishment, attachment or other legal process, except as provided in section 1 of P.L.1981, c.239 (C.54A:9-8.1) or except for an income withholding order issued pursuant to P.L.1981, c.417 (C.2A:17-56.7 et seq.), and the payment of the benefits shall not be anticipated.

L.1996,c.60,s.7.



Section 54A:3A-22 - Determination Of Form, Manner Of Application For Benefits; Regulations

54A:3A-22. Determination of form, manner of application for benefits; regulations
8. The director shall determine the form and manner of a qualified applicant's application for the benefits provided for in P.L.1996, c.60 (C.54A:3A-15 et al.). The director may prescribe such regulations as the director may deem necessary to administer and enforce the provisions of P.L.1996, c.60 (C.54A:3A-15 et al.), including but not limited to the method for determining an applicant's benefits as provided pursuant to sections 3, 4, 5 and 6 of P.L.1996, c.60 (C.54A:3A-17, C.54A:3A-18, C.54A:3A-19 and C.54A:3A-20), due dates, and the form of payment.

L.1996,c.60,s.8.



Section 54A:4-1 - Resident Credit For Tax Of Another State

54A:4-1. Resident credit for tax of another state
54A:4-1. Resident credit for tax of another state. (a) A resident taxpayer shall be allowed a credit against the tax otherwise due under this act for the amount of any income tax or wage tax imposed for the taxable year by another state of the United States or political subdivision of such state, or by the District of Columbia, with respect to income which is also subject to tax under this act, except as provided by subsections (c) and (d) of this section.

(b) The credit provided under this section shall not exceed the proportion of the tax otherwise due under this act that the amount of the taxpayer's income subject to tax by the other jurisdiction bears to his entire New Jersey income.

(c) No credit shall be allowed against the tax otherwise due under this act for the amount of any income tax or wage tax imposed for the taxable year on S corporation income allocated to this State.

(d) No credit shall be allowed for the amount of any taxes paid or accrued for the taxable year on or measured by profits or income imposed on or paid on behalf of a person other than the taxpayer, whether or not the taxpayer may be held liable for the tax.

(e) Readjustment of the tax of another state or political subdivision thereof--if the taxpayer is allowed credit under this section for more or less of the tax of another state or political subdivision thereof than he is finally required to pay, the taxpayer shall send notice of the difference to the director who shall redetermine the tax for any years affected regardless of any otherwise applicable statute of limitations.

L.1976, c.47, s. 54A:4-1; amended 1993,c.173,s.7.



Section 54A:4-2 - Credit For Taxes Withheld, Paid By S Corporation

54A:4-2. Credit for taxes withheld, paid by S corporation
54A:4-2. Credit for taxes withheld. a. Any amount of tax actually deducted and withheld by an employer under this act in any calendar year shall be deemed to have been paid to the director on behalf of the person from whom withheld, and such person shall be credited with having paid that amount of tax for the taxable year beginning in such calendar year. For a taxable year of less than 12 months, the credit shall be made under regulations of the director.

b. An amount of tax actually paid to the director by an S corporation pursuant to subsection c. of section 4 of P.L.1993, c.173 (C.54:10A-5.23), shall be credited to the shareholder of the S corporation on whose behalf the payment was made as of the date of its receipt by the director, except as otherwise provided by N.J.S.54A:9-11, and the shareholder shall be credited with having paid that amount of tax for the taxable year in which the S corporation's accounting or privilege period ends.

L.1976, c.47, s. 54A:4-2; amended 1993,c.173,s.8.



Section 54A:4-4 - Credit In Lieu Of Refund Of Unemployment Compensation Contributions

54A:4-4. Credit in lieu of refund of unemployment compensation contributions
a. Any employee who is a taxpayer and entitled, pursuant to the provisions of R.S. 43:21-7(d)(3) or section 1 of P.L.1944, c. 81 (C. 43:21-14.1), to a refund of contributions deducted during a tax year from his wages shall, in lieu of such refund, be entitled to a credit in the full amount thereof against the tax otherwise due on his New Jersey gross income for that tax year if he submits his claim for the credit and accompanies that claim with evidence of his right to the credit in such manner as the Director of the Division of Taxation may by regulation provide. In any case in which the amount, or any portion thereof, of any credit allowed hereunder results in or increases an excess of income tax payment over income tax liability, the amount of such new or increased excess shall be considered an overpayment and shall be refunded to the taxpayer in the manner provided by subsection (a) of N.J.S. 54A:9-7.

b. On the first day of each month, or at such other time as the director shall determine, the director shall forward to the Division of Unemployment and Temporary Disability Insurance a statement of the total amount of credits actually allowed pursuant to subsection a. of this section during the preceding month or period covered by the statement. Such statement shall indicate the totals of credits allowed on claims and shall be accompanied by such documents as the director and the Director of the Division of Unemployment and Disability Insurance shall prescribe. Moneys reimbursed by the Division of Unemployment and Temporary Disability Insurance to the director shall be treated as taxes collected under the provisions of this Title.

L.1981, c. 453, s. 2, eff. Jan. 11, 1982.



Section 54A:4-5 - Reimbursement Of Director By Division Of Unemployment And Temporary Disability Insurance

54A:4-5. Reimbursement of director by division of unemployment and temporary disability insurance
Upon receipt from the director of a statement of the total amount of State income tax credits allowed on claims, the Division of Unemployment and Temporary Disability Insurance shall within 5 days reimburse to the director from the respective funds sums equal to the amounts so allowed. No interest shall be paid with respect to the sums reimbursed.

L.1981, c. 453, s. 3, eff. Jan. 11, 1982.



Section 54A:4-6 - Findings, Declarations Relative To An Earned Income Tax Credit

54A:4-6. Findings, declarations relative to an earned income tax credit
1.The Legislature finds and declares that:

a.Since its enactment in 1975, the federal earned income tax credit has received bipartisan support and has proven to be one of the nation's most effective anti-poverty programs for working families by encouraging work, supplementing earnings and lifting nearly five million people out of poverty each year, approximately half of them children;

b.The federal earned income tax credit has contributed to a significant increase in labor force participation among New Jersey families;

c.A New Jersey Earned Income Tax Credit will build upon the federal program by cutting taxes for families struggling to provide for their children, reducing child poverty, supporting welfare-to-work efforts and making New Jersey a better place to live, work and raise a family;

d.Over the last six years, New Jersey's unemployment rate has fallen to its lowest rate in nearly a decade, and a significant number of the State's families who were dependent on welfare have made the transition from public assistance to work, often beginning in low-wage or entry-level positions; and

e.A New Jersey Earned Income Tax Credit can further promote work and job retention by supplementing the incomes of nearly 280,000 low-income working families as they move up the career ladder and remain independent from public assistance.

L.2000,c.80,s.1.



Section 54A:4-7 - New Jersey Earned Income Tax Credit Program.

54A:4-7 New Jersey Earned Income Tax Credit program.

2.There is established the New Jersey Earned Income Tax Credit program in the Division of Taxation in the Department of the Treasury.

a. (1) A resident individual who is eligible for a credit under section 32 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.32) shall be allowed a credit for the taxable year equal to a percentage, as provided in paragraph (2) of this subsection, of the federal earned income tax credit that would be allowed to the individual or the married individuals filing a joint return under section 32 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.32) for the same taxable year for which a credit is claimed pursuant to this section, subject to the restrictions of this subsection and subsections b., c., d. and e. of this section.

(2)For the purposes of the calculation of the New Jersey earned income tax credit, the percentage of the federal earned income tax credit referred to in paragraph (1) of this subsection shall be:

(a)10% for the taxable year beginning on or after January 1, 2000, but before January 1, 2001;

(b)15% for the taxable year beginning on or after January 1, 2001, but before January 1, 2002;

(c)17.5% for the taxable year beginning on or after January 1, 2002, but before January 1, 2003;

(d)20% for taxable years beginning on or after January 1, 2003, but before January 1, 2008;

(e)22.5% for taxable years beginning on or after January 1, 2008 but before January 1, 2009;

(f)25% for taxable years beginning on or after January 1, 2009 but before January 1, 2010;

(g)20% for taxable years beginning on or after January 1, 2010, but before January 1, 2015; and

(h)30% for taxable years beginning on or after January 1, 2015.

(3)To qualify for the New Jersey earned income tax credit, if the claimant is married, except for a claimant who files as a head of household or surviving spouse for federal income tax purposes for the taxable year, the claimant shall file a joint return or claim for the credit.

b.In the case of a part-year resident claimant, the amount of the credit allowed pursuant to this section shall be pro-rated, based upon that proportion which the total number of months of the claimant's residency in the taxable year bears to 12 in that period. For this purpose, 15 days or more shall constitute a month.

c.The amount of the credit allowed pursuant to this section shall be applied against the tax otherwise due under N.J.S.54A:1-1 et seq., after all other credits and payments. If the credit exceeds the amount of tax otherwise due, that amount of excess shall be an overpayment for the purposes of N.J.S.54A:9-7; provided however, that subsection (f) of N.J.S.54A:9-7 shall not apply. The credit provided under this section as a credit against the tax otherwise due and the amount of the credit treated as an overpayment shall be treated as a credit towards or overpayment of gross income tax, subject to all provisions of N.J.S.54A:1-1 et seq., except as may be otherwise specifically provided in P.L.2000, c.80 (C.54A:4-6 et al.).

d.The Director of the Division of Taxation in the Department of the Treasury shall have discretion to establish a program for the distribution of earned income tax credits pursuant to the provisions of this section.

e.Any earned income tax credit pursuant to this section shall not be taken into account as income or receipts for purposes of determining the eligibility of an individual for benefits or assistance or the amount or extent of benefits or assistance under any State program and, to the extent permitted by federal law, under any State program financed in whole or in part with federal funds.

L.2000, c.80, s.2; amended 2007, c.109; 2010, c.27; 2015, c.73.



Section 54A:4-8 - Annual Appropriation For Administration

54A:4-8. Annual appropriation for administration
3.There shall be annually appropriated to the Department of the Treasury such amount as the Director of the Division of Budget and Accounting in the Department of the Treasury shall determine is necessary for the administrative cost of implementing the provisions of this act.

L.2000,c.80,s.3.



Section 54A:4-9 - Availability Of Statistical Information

54A:4-9. Availability of statistical information
4.The Department of the Treasury shall make available to the Department of Human Services necessary statistical information obtained with respect to the New Jersey Earned Income Tax Credit program, in a usable format and in a timely manner, to prepare federal and other reports.

L.2000,c.80,s.4.



Section 54A:4-10 - Regulations

54A:4-10. Regulations
5. a. The Director of the Division of Taxation in the Department of the Treasury shall adopt regulations in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and prescribe forms to administer the provisions of this act.

b.Notwithstanding the provisions of P.L.1968, c.410 to the contrary, the director may adopt, immediately upon filing with the Office of Administrative Law, such regulations as the director deems necessary to implement the provisions of this act, which regulations shall be effective for a period not to exceed 180 days from the date of the filing. The regulation may thereafter be amended, adopted or readopted by the director as the director deems necessary in accordance with the requirements of P.L.1968, c.410.

L.2000,c.80,s.5.



Section 54A:4-11 - Gross Income Tax Credit For Employment Of Certain Handicapped Persons.

54A:4-11 Gross income tax credit for employment of certain handicapped persons.

2. a. A taxpayer shall be allowed a credit against the tax otherwise due for the taxable year under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., in an amount equal to 20% of the salary and wages paid by the taxpayer during the taxable year for the employment of a qualified person during the taxable year but not to exceed $1,000 for each qualified person for the taxable year.

b.As used in this section:

"Qualified person" means an extended employee, within the meaning of that term as set forth in section 2 of P.L.1971, c.272 (C.34:16-40), to whom the Commissioner of the Department of Labor and Workforce Development, under subsection (b) of section 18 of P.L.1966, c.113 (C.34:11-56a17), shall have issued a special license authorizing employment at wages less than the minimum wage rate, and who, for at least 26 weeks during the taxable year, shall have performed at least 25 hours per week of work at or under the supervision of a sheltered workshop pursuant to a contract between the taxpayer and the sheltered workshop.

"Sheltered workshop" means an occupation-oriented facility operated by a non-profit agency with which the Division of Vocational Rehabilitation Services in the New Jersey Department of Labor and Workforce Development shall have entered into a contract under section 4 of P.L.1971, c.272 (C.34:16-42) to furnish extended employment programs to eligible individuals.

c.The amount of the credits applied under this section for a taxable year, when taken together with any other credits allowed against the tax imposed pursuant to N.J.S.54A:1-1 et seq., shall not exceed 50% of the taxpayer's liability for tax for the taxable year that bears the same proportional relationship to the total amount of such liability as the amount of the taxpayer's gross income, derived from New Jersey sources and attributable to the business or professional activity in which the taxpayer employs the qualified person during that taxable year, bears to the taxpayer's entire gross income for that year. Credits allowed pursuant to this section shall be taken only after the taxpayer has taken all credits allowed under section 2 of P.L.2000, c.80 (C.54A:4-7). The amount of the credit otherwise allowable under this section which cannot be applied for the taxable year due to the limitations of this subsection may be carried over, if necessary to the seven taxable years following the taxable year for which the credit was allowed.

d.A partnership shall not be allowed a credit under this section directly, but the amount of credit of a taxpayer in respect of a distributive share of partnership income under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., shall be determined by allocating to the taxpayer that proportion of the credit acquired by the partnership that is equal to the taxpayer's share, whether or not distributed, of the total distributive income or gain of the partnership for its taxable year ending within or with the taxpayer's taxable year.

L.2005,c.318,s.2.



Section 54A:4-12 - Gross Income Tax Credit For Certain Film Production Expenses; Definitions.

54A:4-12 Gross income tax credit for certain film production expenses; definitions.

2. a. A taxpayer, upon application to the Director of the Division of Taxation in the Department of the Treasury and the New Jersey Economic Development Authority, shall be allowed a credit against the tax otherwise due for the taxable year under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., in an amount equal to 20 percent of the qualified film production expenses of the taxpayer during a taxable year commencing after the effective date of P.L.2005, c.345, provided that (1) at least 60 percent of the total production expenses, exclusive of post-production costs, of the taxpayer will be incurred for services performed and goods used or consumed in New Jersey, and (2) principal photography of the film commences within 150 days after the approval of the application for the credit.

b.The amount of the credit allowed pursuant to this section shall be applied against the tax otherwise due under N.J.S.54A:1-1 et seq. after all other credits and payments. If the credit exceeds the amount of tax otherwise due, that amount of excess shall be an overpayment for the purposes of N.J.S.54A:9-7.

c.A taxpayer may, with an application for a credit provided for in subsection a. of this section, apply to the director and the executive director of the authority for a tax credit transfer certificate in lieu of the taxpayer being allowed any amount of the credit against the tax liability of the taxpayer. The director and the executive director of the authority may consult with the New Jersey Motion Picture and Television Development Commission in consideration of any application for approval of a tax credit or tax credit transfer certificate under this section. The tax credit transfer certificate, upon receipt thereof by the taxpayer from the director and the authority, may be sold or assigned, in full or in part, to any other taxpayer that may have a tax liability under N.J.S.54A:1-1 et seq. or P.L.1945, c.162 (C.54:10A-1 et seq.), in exchange for private financial assistance to be provided by the purchaser or assignee to the taxpayer that has applied for and been granted the credit. The certificate provided to the taxpayer shall include a statement waiving the taxpayer's right to claim that amount of the credit against the tax imposed pursuant to N.J.S.54A:1-1 et seq., that the taxpayer has elected to sell or assign. The sale or assignment of any amount of a tax credit transfer certificate allowed under this section shall not be exchanged for consideration received by the taxpayer of less than 75% of the transferred credit amount. Any amount of a tax credit transfer certificate used by a purchaser or assignee against a tax liability under N.J.S.54A:1-1 et seq., shall be subject to the same limitations and conditions that apply to the use of a credit pursuant to subsection b. of this section. Any amount of a tax credit transfer certificate obtained by a purchaser or assignee under this section may be applied against the purchaser's or assignee's tax liability under P.L.1945, c.162 and shall be subject to the same limitations and conditions that apply to the use of a credit pursuant to section 1 of P.L.2005, c.345 (C.54:10A-5.39).

d.A partnership shall not be allowed a credit under this section directly, but the amount of credit or tax credit transfer certificate of a taxpayer in respect of a distributive share of partnership income under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., shall be determined by allocating to the taxpayer that proportion of the credit or certificate acquired by the partnership that is equal to the taxpayer's share, whether or not distributed, of the total distributive income or gain of the partnership for its taxable year ending within or with the taxpayer's taxable year. For the purposes of subsection b. of this section, the amount of tax liability that would be otherwise due of a taxpayer is that proportion of the total liability of the taxpayer that the taxpayer's share of the partnership income or gain included in gross income bears to the total gross income of the taxpayer. The provisions of subsection c. of this section shall apply to the amount of any credit or certificate of a taxpayer in respect of a distributive share of partnership income.

e.As used in this section:

"Film" means a feature film, a television series or a television show of 15 minutes or more in length, intended for a national audience. Film shall not include a production featuring news, current events, weather and market reports or public programming, talk show, game show, sports event, award show or other gala event, a production that solicits funds, a production containing obscene material as defined in N.J.S.2C:34-2 and N.J.S.2C:34-3, or a production primarily for private, industrial, corporate or institutional purposes.

"Qualified film production expenses" means an expense incurred in New Jersey for the production of a film including post-production costs incurred in New Jersey. Qualified film production expenses shall include but shall not be limited to wages and salaries of individuals employed in the production of a film on which the tax imposed by the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. has been paid or is due; the costs of construction, operations, editing, photography, sound synchronization, lighting, wardrobe and accessories and the cost of rental of facilities and equipment. Qualified film production expenses shall not include expenses incurred in marketing or advertising a film.

"Total film production expenses" means costs for services performed and tangible personal property used or consumed in the production of a film.

"Post production costs" means the costs of the phase of production that follows principal photography, in which raw footage is cut and assembled into a finished film with sound synchronization and visual effects.

f.The Director of the Division of Taxation in the Department of the Treasury, in consultation with the New Jersey Motion Picture and Television Development Commission and the New Jersey Economic Development Authority, shall adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary to implement this act including examples of qualified film production expenses and the procedures and forms to apply for a credit and for a tax credit transfer certificate necessary for a taxpayer to sell or assign an amount of tax credit under this section. The amount of credits, including tax credits allowed through the granting of tax credit transfer certificates, approved by the director and the authority pursuant to subsection a. of this section and pursuant to section 1 of P.L.2005, c.345 (C.54:10A-5.39) shall not exceed a cumulative total of $10,000,000 in any fiscal year to apply against the tax imposed under N.J.S.54A:1-1 et seq., and the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5). If the cumulative total amount of credits and tax credit transfer certificates allowed to taxpayers for taxable years or privilege periods commencing during a single fiscal year under this section and subsection a. of section 1 of P.L.2005, c.345 (C.54:10A-5.39) exceeds the amount of credits available in that year, then taxpayers who have first applied for and have not been allowed a credit or tax credit transfer certificate amount for that reason shall be allowed, in the order in which they have submitted an application, the amount of tax credit or certificate on the first day of the next succeeding fiscal year in which tax credits and tax transfer certificates under this section and subsection a. of section 1 are not in excess of the amount of credits available. The Executive Director of the New Jersey Economic Development Authority, in conjunction with the Director of the Division of Taxation shall prepare and submit a report to the Governor and the Legislature on the effectiveness of the credit as an incentive for encouraging film productions to locate in New Jersey which shall be completed before the third taxable year or privilege period in which a credit may be claimed.

L.2005, c.345, s.2; amended 2007, c.257, s.2.



Section 54A:4-12A - Application Of Certain Tax Credits Prohibited.

54A:4-12a Application of certain tax credits prohibited.

3.Notwithstanding the provisions of subsection f. of section 2 of P.L.2005, c.345 (C.54A:4-12) or the provisions of any other law, rule, or regulation to the contrary, no credits, including tax credits allowed through the granting of tax credit transfer certificates, approved by the director and the authority pursuant to subsection a. of section 2 of P.L.2005, c.345 and pursuant to section 1 of P.L.2005, c.345 (C.54A:4-12) shall be allowed in State Fiscal Year 2011 to apply against the tax imposed under N.J.S.54A:1-1 et seq. and the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5).

L.2010, c.20, s.3.



Section 54A:4-13 - Credit Against Tax Due.

54A:4-13 Credit against tax due.

4. a. A taxpayer, upon approval of the taxpayer's application therefor by the New Jersey Economic Development Authority, and in consultation with the director, shall be allowed a credit against the tax otherwise due for the taxable year under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., in an amount equal to 10 percent of the qualified investment made by the taxpayer in a New Jersey emerging technology business, up to a maximum allowed credit of $500,000 for the taxable year for each qualified investment made by the taxpayer.

b.The amount of the credit allowed pursuant to this section shall be applied against the tax otherwise due under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., after all other credits and payments. If the credit exceeds the amount of tax liability otherwise due, that amount of excess shall be an overpayment for the purposes of N.J.S.54A:9-7, provided, however, that subsection (f) of N.J.S.54A:9-7 shall not apply.

c.A partnership shall not be allowed a credit under this section directly, but the amount of credit of a taxpayer in respect of a distributive share of partnership income under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., shall be determined by allocating to the taxpayer that proportion of the credit acquired by the partnership that is equal to the taxpayer's share, whether or not distributed, of the total distributive income or gain of the partnership for its taxable year ending within or with the taxpayer's taxable year. For the purposes of subsection b. of this section, the amount of tax liability that would be otherwise due of a taxpayer is that proportion of the total liability of the taxpayer that the taxpayer's share of the partnership income or gain included in gross income bears to the total gross income of the taxpayer.

d.The Executive Director of the New Jersey Economic Development Authority, in consultation with the director, shall adopt rules in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as are necessary to implement sections 1 through 3 of P.L.1997, c.349 (C.54:10A-5.28 through 54:10A-5.30) and this section, including but not limited to: examples of and the determination of qualified investments of which applicants must provide documentation with their tax credit application; the promulgation of procedures and forms necessary to apply for a credit; and provisions for credit applicants to be charged an initial application fee, and ongoing service fees, to cover the administrative costs related to the credit.

The amount of credits approved by the Executive Director of the New Jersey Economic Development Authority and the Director of the Division of Taxation in the Department of the Treasury pursuant to subsection a. of this section and pursuant to section 3 of P.L.1997, c.349 (C.54:10A-5.30) shall not exceed a cumulative total of $25,000,000 in any calendar year to apply against the tax imposed pursuant to section 5 of P.L.1945, c.162 (C.54:10A-5), and the tax imposed pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. If the cumulative amount of credits allowed to taxpayers in a calendar year exceeds the amount of credits available in that year, then taxpayers who have first applied for and have not been allowed a credit amount for that reason shall be allowed, in the order in which they have submitted an application, the amount of the tax credit on the first day of the next succeeding calendar year in which tax credits under this section and section 3 of P.L.1997, c.349 (C.54:10A-5.30) are not in excess of the amount of credits available.

e.As used in this section:

"Advanced computing" means a technology used in the designing and developing of computing hardware and software, including innovations in designing the full spectrum of hardware from hand-held calculators to super computers, and peripheral equipment.

"Advanced materials" means materials with engineered properties created through the development of specialized processing and synthesis technology, including ceramics, high value-added metals, electronic materials, composites, polymers, and biomaterials."Biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and sub-atomic levels, as well as novel products, services, technologies and sub-technologies developed as a result of insights gained from research advances which add to that body of fundamental knowledge.

"Control" with respect to a corporation, means ownership, directly or indirectly, of stock possessing 80 percent or more of the total combined voting power of all classes of the stock of the corporation entitled to vote; and "control," with respect to a trust, means ownership, directly or indirectly, of 80 percent or more of the beneficial interest in the principal or income of the trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in subsection (c) of section 267 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.267), other than paragraph (3) of subsection (c) of that section.

"Controlled group" means one or more chains of corporations connected through stock ownership with a common parent corporation if stock possessing at least 80 percent of the voting power of all classes of stock of each of the corporations is owned directly or indirectly by one or more of the corporations and the common parent owns directly stock possessing at least 80 percent of the voting power of all classes of stock of at least one of the other corporations.

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Electronic device technology" means a technology involving microelectronics, semiconductors, electronic equipment, and instrumentation, radio frequency, microwave, and millimeter electronics, and optical and optic-electrical devices, or data and digital communications and imaging devices.

"Information technology" means software publishing, motion picture and video production, television production and post-production services, telecommunications, data processing, hosting and related services, custom computer programming services, computer system design, computer facilities management services, other computer related services, and computer training.

"Life sciences" means the production of medical equipment, ophthalmic goods, medical or dental instruments, diagnostic substances, biopharmaceutical products; or physical and biological research.

"Medical device technology" means a technology involving any medical equipment or product (other than a pharmaceutical product) that has therapeutic value, diagnostic value, or both, and is regulated by the federal Food and Drug Administration.

"Mobile communications technology" means a technology involving the functionality and reliability of transmission of voice and multimedia data using a communication infrastructure via a computer or a mobile device, that shall include but shall not be limited to smartphones, electronic books and tablets, mp3 players, motor vehicle electronics, home entertainment systems, and other wireless appliances, without having connected to any physical or fixed link.

"New Jersey emerging technology business" means a company with fewer than 225 employees, of whom at least 75 percent are filling a position in New Jersey, that is doing business, employing or owning capital or property, or maintaining an office in this State and: (1) has qualified research expenses paid or incurred for research conducted in this State; (2) conducts pilot scale manufacturing in this State; or (3) conducts technology commercialization in this State in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, information technology, life sciences, medical device technology, mobile communications technology, or renewable energy technology.

"Partnership" means a syndicate, group, pool, joint venture or other unincorporated organization through or by means of which any business, financial operation or venture is carried on, and which is not a trust or estate, a corporation or a sole proprietorship.

"Pilot scale manufacturing" means design, construction, and testing of preproduction prototypes and models in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, information technology, life sciences, medical device technology, mobile communications technology, or renewable energy technology, other than for commercial sale, excluding sales of prototypes or sales for market testing if total gross receipts, as calculated in the manner provided in section 6 of P.L.1945, c.162 (C.54:10A-6), from such sales of the product, service or process do not exceed $1,000,000.

"Qualified investment" means the non-refundable transfer of cash to a New Jersey emerging technology business by a taxpayer that is not a related person of the New Jersey emerging technology business, the transfer of which is in connection with either (1) a transaction in exchange for stock, interests in partnerships or joint ventures, licenses (exclusive or non-exclusive), rights to use technology, marketing rights, warrants, options or any items similar to those included herein, including but not limited to options or rights to acquire any of the items included herein; or (2) a purchase, production, or research agreement.

"Qualified research expenses" means qualified research expenses as defined in section 41 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.41), as in effect on June 30, 1992, in the fields of advanced computing, advanced materials, biotechnology, electronic device technology, information technology, life sciences, medical device technology, mobile communications technology, or renewable energy technology.

"Related person" means:

a.a corporation, partnership, association or trust controlled by the taxpayer;

b.an individual, corporation, partnership, association or trust that is in the control of the taxpayer;

c.a corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in the control of the taxpayer; or

d.a member of the same controlled group as the taxpayer.

"Renewable energy technology" means a technology involving the generation of electricity from solar energy; wind energy; wave or tidal action; geothermal energy; the combustion of gas from the anaerobic digestion of food waste and sewage sludge at a biomass generating facility; the combustion of methane gas captured from a landfill; and a fuel cell powered by methanol, ethanol, landfill gas, digestor gas, biomass gas, or other renewable fuel but not powered by a fossil fuel.

L.2013, c.14, s.4.



Section 54A:5-1 - New Jersey Gross Income Defined.

54A:5-1 New Jersey gross income defined.

54A:5-1. New Jersey Gross Income Defined. New Jersey gross income shall consist of the following categories of income:

a.Salaries, wages, tips, fees, commissions, bonuses, and other remuneration received for services rendered whether in cash or in property, and amounts paid or distributed, or deemed paid or distributed, out of a medical savings account that are not excluded from gross income pursuant to section 5 of P.L.1997, c.414 (C.54A:6-27).

b.Net profits from business. The net income from the operation of a business, profession or other activity after provision for all costs and expenses incurred in the conduct thereof, determined either on a cash or accrual basis in accordance with the method of accounting allowed for federal income tax purposes but without deduction of the amount of:

(1)taxes based on income;

(2)a civil, civil administrative, or criminal penalty or fine, including a penalty or fine under an administrative consent order, assessed and collected for a violation of a State or federal environmental law, an administrative consent order, or an environmental ordinance or resolution of a local governmental entity, and any interest earned on the penalty or fine, and any economic benefits having accrued to the violator as a result of a violation, which benefits are assessed and recovered in a civil, civil administrative, or criminal action, or pursuant to an administrative consent order. The provisions of this paragraph shall not apply to a penalty or fine assessed or collected for a violation of a State or federal environmental law, or local environmental ordinance or resolution, if the penalty or fine was for a violation that resulted from fire, riot, sabotage, flood, storm event, natural cause, or other act of God beyond the reasonable control of the violator, or caused by an act or omission of a person who was outside the reasonable control of the violator; and

(3)treble damages paid to the Department of Environmental Protection pursuant to subsection a. of section 7 of P.L.1976, c.141 (C.58:10-23.11f) for costs incurred by the department in removing, or arranging for the removal of, an unauthorized discharge upon the failure of the discharger to comply with a directive from the department to remove, or arrange for the removal of, a discharge.

c.Net gains or income from disposition of property. Net gains or net income, less net losses, derived from the sale, exchange or other disposition of property, including real or personal, whether tangible or intangible as determined in accordance with the method of accounting allowed for federal income tax purposes. For the purpose of determining gain or loss, the basis of property shall be the adjusted basis used for federal income tax purposes, except as expressly provided for under this act, but without a deduction for penalties, fines, or economic benefits excepted pursuant to paragraph (2), or for treble damages excepted pursuant to paragraph (3) of subsection b. of this section.

A taxpayer's net gain or loss on the sale, exchange or other disposition of a share of an S corporation shall be calculated by increasing the adjusted basis of the share by an amount equal to the shareholder's net losses and deductions in respect of the share allowed and deducted from income for federal income tax purposes, not including any personal net operating loss deductions, to the extent that such net losses were not offset by the taxpayer's pro rata share of S corporation income otherwise subject to taxation pursuant to subsection p. of this section in respect of another S corporation, subject to rules of priority and assignment determined by the director.

For the tax year 1976, any taxpayer with a tax liability under this subsection, or under the "Tax on Capital Gains and Other Unearned Income Act," P.L.1975, c.172 (C.54:8B-1 et seq.), shall not be subject to payment of an amount greater than the amount he would have paid if either return had covered all capital transactions during the full tax year 1976; provided, however, that the rate which shall apply to any capital gain shall be that in effect on the date of the transaction. To the extent that any loss is used to offset any gain under P.L.1975, c.172, it shall not be used to offset any gain under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.

The term "net gains or income" shall not include gains or income derived from obligations which are referred to in clause (1) or (2) of N.J.S.54A:6-14 of this act or from securities which evidence ownership in a qualified investment fund as defined in section 2 of P.L.1987, c.310 (C.54A:6-14.1). The term "net gains or net income" shall not include gains or income from transactions to the extent to which nonrecognition is allowed for federal income tax purposes. The term "sale, exchange or other disposition" shall not include the exchange of stock or securities in a corporation a party to a reorganization in pursuance of a plan of reorganization, solely for stock or securities in such corporation or in another corporation a party to the reorganization and the transfer of property to a corporation by one or more persons solely in exchange for stock or securities in such corporation if immediately after the exchange such person or persons are in control of the corporation. For purposes of this clause, stock or securities issued for services shall not be considered as issued in return for property.

For purposes of this clause, the term "reorganization" means--

(i)A statutory merger or consolidation;

(ii)The acquisition by one corporation, in exchange solely for all or part of its voting stock (or in exchange solely for all or a part of the voting stock of a corporation which is in control of the acquiring corporation) of stock of another corporation if, immediately after the acquisition, the acquiring corporation has control of such other corporation (whether or not such acquiring corporation had control immediately before the acquisition);

(iii) The acquisition by one corporation, in exchange solely for all or part of its voting stock (or in exchange solely for all or a part of the voting stock of a corporation which is in control of the acquiring corporation), of substantially all of the properties of another corporation, but in determining whether the exchange is solely for stock the assumption by the acquiring corporation of a liability of the other, or the fact that property acquired is subject to a liability, shall be disregarded;

(iv)A transfer by a corporation of all or a part of its assets to another corporation if immediately after the transfer the transferor, or one or more of its shareholders (including persons who were shareholders immediately before the transfer), or any combination thereof, is in control of the corporation to which the assets are transferred;

(v)A recapitalization;

(vi)A mere change in identity, form, or place of organization however effected; or

(vii) The acquisition by one corporation, in exchange for stock of a corporation (referred to in this subclause as "controlling corporation") which is in control of the acquiring corporation, of substantially all of the properties of another corporation which in the transaction is merged into the acquiring corporation shall not disqualify a transaction under subclause (i) if such transaction would have qualified under subclause (i) if the merger had been into the controlling corporation, and no stock of the acquiring corporation is used in the transaction;

(viii) A transaction otherwise qualifying under subclause (i) shall not be disqualified by reason of the fact that stock of a corporation (referred to in this subclause as the "controlling corporation") which before the merger was in control of the merged corporation is used in the transaction, if after the transaction, the corporation surviving the merger holds substantially all of its properties and of the properties of the merged corporation (other than stock of the controlling corporation distributed in the transaction); and in the transaction, former shareholders of the surviving corporation exchanged, for an amount of voting stock of the controlling corporation, an amount of stock in the surviving corporation which constitutes control of such corporation.

For purposes of this clause, the term "control" means the ownership of stock possessing at least 80% of the total combined voting power of all classes of stock entitled to vote and at least 80% of the total number of shares of all other classes of stock of the corporation.

For purposes of this clause, the term "a party to a reorganization" includes a corporation resulting from a reorganization, and both corporations, in the case of a reorganization resulting from the acquisition by one corporation of stock or properties of another. In the case of a reorganization qualifying under subclause (i) by reason of subclause (vii) the term "a party to a reorganization" includes the controlling corporation referred to in such subclause (vii).

Notwithstanding any provisions hereof, upon every such exchange or conversion, the taxpayer's basis for the stock or securities received shall be the same as the taxpayer's actual or attributed basis for the stock, securities or property surrendered in exchange therefor.

d.Net gains or net income derived from or in the form of rents, royalties, patents, and copyrights.

e.Interest, except interest referred to in clause (1) or (2) of N.J.S.54A:6-14, or distributions paid by a qualified investment fund as defined in section 2 of P.L.1987, c.310 (C.54A:6-14.1), to the extent provided in that section.

f.Dividends. "Dividends" means any distribution in cash or property made by a corporation, association or business trust that is not an S corporation, (1) out of accumulated earnings and profits, or (2) out of earnings and profits of the year in which such dividend is paid and any distribution in cash or property made by an S corporation, as specifically determined pursuant to section 16 of P.L.1993, c.173 (C.54A:5-14).

The term "dividends" shall not include distributions paid by a qualified investment fund as defined in section 2 of P.L.1987, c.310 (C.54A:6-14.1), to the extent provided in that section.

g.Gambling winnings.

h.Net gains or income derived through estates or trusts.

i.Income in respect of a decedent.

j.Amounts distributed or withdrawn from an employee trust attributable to contributions to the trust which were excluded from gross income under the provisions of chapter 6 of Title 54A of the New Jersey Statutes, amounts rolled over from an IRA, as defined pursuant to subsection (a) of section 408 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.408, that is not a Roth IRA, as defined pursuant to subsection b. of section 2 of P.L.1998,c.57 (C.54A:6-28) to an IRA that is a Roth IRA, and pensions and annuities except to the extent of exclusions in N.J.S.54A:6-10 hereunder, notwithstanding the provisions of N.J.S.18A:66-51, P.L.1973, c.140, s.41 (C.43:6A-41), P.L.1954, c.84, s.53 (C.43:15A-53), P.L.1944, c.255, s.17 (C.43:16A-17), P.L.1965, c.89, s.45 (C.53:5A-45), R.S.43:10-14, P.L.1943, c.160, s.22 (C.43:10-18.22), P.L.1948, c.310, s.22 (C.43:10-18.71), P.L.1954, c.218, s.32 (C.43:13-22.34), P.L.1964, c.275, s.11 (C.43:13-22.60), R.S.43:10-57, P.L.1938, c.330, s.13 (C.43:10-105), R.S.43:13-44, and P.L.1943, c.189, s.5 (C.43:13-37.5).

k.Distributive share of partnership income.

l.Amounts received as prizes and awards, except as provided in N.J.S.54A:6-8 and N.J.S.54A:6-11 hereunder.

m.Rental value of a residence furnished by an employer or a rental allowance paid by an employer to provide a home.

n.Alimony and separate maintenance payments to the extent that such payments are required to be made under a decree of divorce or separate maintenance but not including payments for support of minor children.

o.Income, gain or profit derived from acts or omissions defined as crimes or offenses under the laws of this State or any other jurisdiction.

p.Net pro rata share of S corporation income.

L.1976, c.47, s. 54A:5-1; amended 1977, c.40, s.1; 1977, c.273, s.1; 1981, c.423, s.1; 1983, c.571, s.1; 1987, c.76, s.56; 1987, c.310, s.1; 1990, c.79, s.1; 1993, c.173, s.9; 1997, c.414, s.4; 1998, c.57, s.1.



Section 54A:5-1.2 - Determination Of Category Of Income Net Of Expenses Or Depreciation, Certain; Timing.

54A:5-1.2 Determination of category of income net of expenses or depreciation, certain; timing.

26. a. For taxable years beginning on or after January 1, 2004, notwithstanding the provisions of N.J.S.54A:5-1, if any, or any other law to the contrary, for the purposes of determining the amount of a category of income pursuant to N.J.S.54A:5-1 that is net of expenses:

(1)notwithstanding the provisions of subsection (k) of section 168 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.168, subsection (b) of section 1400L of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1400L, or any other federal law, for property placed in service on or after January 1, 2004, the depreciation deduction otherwise allowed pursuant to section 167 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.167, shall be determined pursuant to the provisions of the federal Internal Revenue Code of 1986 (26 U.S.C. s.1 et seq.) in effect on December 31, 2001; and

(2)notwithstanding the provisions of section 179 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.179, for property placed in service on or after January 1, 2004, the costs that a taxpayer may otherwise elect to treat as an expense which is not chargeable to a capital account shall be determined pursuant to the provisions of the federal Internal Revenue Code of 1986 (26 U.S.C. s.1 et seq.) in effect on December 31, 2002.

b.The director shall prescribe the rules and regulations necessary to carry out the provisions of this section, including, among others, those for determining the adjusted basis of the acquired property for the purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.

L.2004,c.65,s.26.



Section 54A:5-1.1 - Certain Ira Roll Over Amounts Protected For 4 Years.

54A:5-1.1 Certain IRA roll over amounts protected for 4 years.

3.Notwithstanding the provisions of N.J.S.54A:5-1 or any other law to the contrary, in the case of a distribution before January 1, 1999, any amount required to be included in gross income by reason of the amendments to subsection j. of N.J.S.54A:5-1 enacted pursuant to section 1 of P.L.1998, c.57 shall be so included ratably over the 4-taxable year period beginning with the taxable year in which the payment or distribution is made.

L.1998,c.57,s.3.



Section 54A:5-2 - Losses

54A:5-2. Losses
Losses which occur within one category of gross income may be applied against other sources of gross income within the same category of gross income during the taxable year. However, a net loss in one category of gross income may not be applied against gross income in another category of gross income.

L.1976, c. 47, s. 54A:5-2, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:5-3 - Taxability Of Estates, Trusts And Their Beneficiaries

54A:5-3. Taxability of estates, trusts and their beneficiaries
The income of a beneficiary of an estate or trust in respect of such estate or trust shall consist of that part of the income or gains received by the estate or trust for its taxable year ending within or with the beneficiary's taxable year which, under the governing instrument and applicable State law, is required to be distributed currently or is in fact paid or credited to said beneficiary.

The income or gains of the estate or trust, if any, taxable to such estate or trust shall consist of the income or gains received by it which has not been distributed or credited to its beneficiaries.

Where an estate or trust has paid a tax under this act upon income distributed or to be distributed to a beneficiary, such beneficiary may exclude such income from his gross income in the year paid or credited to him.

L.1976, c. 47, s. 54A:5-3, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:5-4 - Taxability Of Partners

54A:5-4. Taxability of partners
A partnership or association as such shall not be subject to the tax imposed by this act, but the income or gain of a member of a partnership or association shall be subject to the tax and the tax shall be imposed on his share, whether or not distributed, of the income or gain received by the partnership or association for its taxable year ending within or with the partner's or member's taxable year.

L.1976, c. 47, s. 54A:5-4, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:5-6 - Husband And Wife

54A:5-6. Husband and wife
(a) Separate return. If the income of husband or wife who are both nonresidents of this State and are subject to tax under this act is determined on a separately filed return, their incomes from sources within this State shall be separately determined.

(b) One spouse a nonresident. If either husband or wife is a nonresident and the other a resident, separate taxes shall be determined on their separate incomes on such forms as the director shall prescribe, unless both elect to determine their joint income as if both were residents in which event their tax liabilities shall be joint and several.

(c) The filing requirements for nonresidents shall be governed by the provisions of section 54A:8-3.1 except with respect to the conditions set forth in subsection (b) of this section.

L.1976, c. 47, s. 54A:5-6, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:5-7 - Allocations Of Income Of Nonresidents

54A:5-7. Allocations of income of nonresidents
54A:5-7. Allocations of income of nonresidents. Where a nonresident taxpayer earns, receives or acquires income from sources partly within and partly without this State or engages in a business, trade, profession or occupation partly within and partly without this State, and, as a result thereof or for other reasons that portion of the income from sources within this State cannot readily or accurately be ascertained, the director may by regulation prescribe uniform rules for apportionment or allocation of so much of such taxpayer's income as fairly and equitably represents income, derived from sources within this State and subject to tax under this act.

L.1976, c.47, s. 54A:5-7; amended 1993,c.178,s.2.



Section 54A:5-8 - Income From Sources Within State For Nonresident.

54A:5-8 Income from sources within State for nonresident.

54A:5-8. a. Income from sources within this State for a nonresident individual, estate or trust means the income from the categories of gross income enumerated and classified under chapter 5 of this act to the extent that it is earned, received or acquired from sources within this State:

(1)By reason of ownership or disposition of any interest in real or tangible personal property in this State; or

(2)In connection with a trade, profession, occupation carried on in this State or for the rendition of personal services performed in this State; or

(3)As a distributive share of the income of an unincorporated business, profession, enterprise, undertaking or other activity as the result of work done, services rendered or other business activities conducted in this State except as allocated to another state pursuant to regulations promulgated by the director under this act; or

(4)From intangible personal property employed in a trade, profession, occupation or business carried on in this State; or

(5)As a result of any lottery or wagering transaction in this State other than that excluded from taxation pursuant to N.J.S.54A:6-11; or

(6)As S corporation income allocated to this State of a New Jersey S corporation.

b.Income from sources within this State for a nonresident individual shall not include income from pensions and annuities as set forth in subsection j. of N.J.S.54A:5-1.

c.For purposes of paragraphs (2) through (4) of subsection a. of this section, a nonresident taxpayer shall not be deemed to be carrying on a trade, profession, occupation, business, enterprise, undertaking or other activity in this State, or to be rendering personal services in this State, solely as a result of the purchase, holding and sale of intangible personal property by the trade, profession, occupation, business, enterprise or undertaking, to the extent that (1) the activities related to the intangible personal property are for the account of the trade, profession, occupation, business, enterprise, or undertaking and (2) the trade, profession, occupation, business, enterprise, or undertaking does not hold the intangible personal property for sale to customers. For the purposes of this subsection: "intangible personal property" includes, but is not limited to, "commodities", as defined in paragraph (2) of subsection (e), and "securities," as defined in paragraph (2) of subsection (c), of section 475 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.475; and "purchase, holding and sale of intangible personal property" includes activities incidental thereto giving rise to income, including commitment fees, breakup fees, income from securities lending, and any other incidental activities as prescribed or authorized by the director. The director shall adopt such regulations as the director deems necessary to accomplish the purposes of this section.

L.1976, c.47, s. 54A:5-8; amended 1989, c.219, s.2; 1993, c.143; 1993, c.173, s.10; 1998, c.106, s.14.



Section 54A:5-9 - Taxation Of S Corporation Shareholders

54A:5-9. Taxation of S corporation shareholders
11. An S corporation as such shall not be subject to the tax imposed by the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., but the S corporation income, dividends and gain of a shareholder of an S corporation shall be subject to the tax, and the tax shall be imposed on the shareholder's pro rata share, whether or not distributed, of the S corporation income for its taxable year ending within or with the shareholder's taxable year.

L.1993,c.173,s.11.



Section 54A:5-10 - Definitions

54A:5-10. Definitions
12. For the purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.:

"New Jersey S corporation" means a corporation that is an S corporation; which has made a valid election pursuant to section 3 of P.L.1993, c.173 (C.54:10A-5.22); and which has been an S corporation continuously since the effective date of the valid election made pursuant to section 3 of P.L.1993, c.173 (C.54:10A-5.22).

"Pro rata share" means the portion of any items attributable to an S corporation shareholder for a taxable year determined in the manner provided in, and subject to any election made under subsection (a) of section 1377 or subsection (e) of section 1362 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1377 and s.1362.

"Pro rata share of S corporation income" means the sum of the shareholder's proportionate share of:

For a New Jersey S corporation, the S corporation income allocated to this State of all New Jersey S corporations; and the S corporation income not allocated to this State.

"S corporation" means a corporation included in the definition of an "S corporation" pursuant to section 1361 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1361.

"S corporation income" means the net of an S corporation's items of income, loss or deduction taken into account by the shareholder in the manner provided in section 1366 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1366; provided however that:

a. S corporation income shall be determined without the exclusion, deduction or credit of:

(1) any dividend exclusion or deduction otherwise allowed pursuant to paragraph 5 of subsection (k) of section 4 of P.L.1945, c.162 (C.54:10A-4);

(2) taxes paid or accrued to the United States, a possession or territory of the United States, a state including this State, a political subdivision thereof, or the District of Columbia on or measured by profits or income, or business presence or business activity, of the corporation;

(3) any income taxes paid or accrued to the United States, a possession or territory of the United States, a state including this State, a political subdivision thereof, or the District of Columbia paid or accrued by the S corporation on behalf of, or in satisfaction of the liabilities of, shareholders of the corporation;

(4) interest income on obligations of any state other than this State, or of a political subdivision thereof, or of the federal government, except as deducted pursuant to subsection b. of this section; or

(5) interest on indebtedness incurred or continued, expenses paid and incurred to purchase, carry, manage or conserve, and expenses of collection of the income or gain from obligations the income or gain from which is deductible pursuant to subsection b. of this definition; and

b. S corporation income shall be determined after deduction of any gains or income derived from obligations which are referred to in N.J.S.54A:6-14 or from securities which evidence ownership in a qualified investment fund as defined in section 2 of P.L.1987, c.310 (C.54A:6-14.1), and any interest excluded from gross income pursuant to N.J.S.54A:6-14, or distributions excluded from income pursuant to section 2 of P.L.1987, c.310 (C.54A:6-14.1); and

c. The character of any S corporation item taken into account by a shareholder of an S corporation shall be determined as if such items were received or incurred by the S corporation and not its shareholder.

"S corporation income allocated to this State" means that portion of the S corporation income that is allocated to this State by the allocation factor of the corporation for the fiscal or calendar accounting period pursuant to sections 6 through 10 of P.L.1945, c.162 (C.54:10A-6 through 54:10A-10), reduced by any tax imposed pursuant to paragraph (3) of subsection (c) of section 5 of P.L.1945, c.162 (C. 54:10A-5).

"S corporation income not allocated to this State" means S corporation income less S corporation income allocated to this State.

L.1993,c.173,s.12.



Section 54A:5-11 - Initial Basis Of Shareholder Of S Corporation Stock

54A:5-11. Initial basis of shareholder of S corporation stock
13. a. A resident shareholder of S corporation stock held by the shareholder on the first day of the first taxable year following enactment of this section shall have an initial basis in the stock of that S corporation and any indebtedness of the S corporation equal to the basis of the stock determined as though the stock was stock of a corporation not an S corporation plus any indebtedness of the S corporation to the shareholder and shall be determined as of the first day of the first taxable year following enactment of this section

b. A resident shareholder of S corporation stock to which subsection a. of this section does not apply shall have an initial basis in the stock of the S corporation and any indebtedness of the S corporation as determined pursuant to the federal Internal Revenue Code of 1986, determined as of the date that is the latest to occur of: the date on which the shareholder last became a resident of this State; the date on which the shareholder acquired the stock of the corporation; or the effective date of the corporation's most recent S election under the federal Internal Revenue Code of 1986.

c. The initial basis of a resident shareholder in the stock and indebtedness of an S corporation shall be adjusted after the date specified in subsections a. or b. of this section in the manner required by section 1011 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1011, except that such adjustments shall be limited to that portion of S corporation income allocated to this State and S corporation income not allocated to this State that is included in the shareholder's pro rata share of S corporation income and except that, with respect to any taxable period during which the shareholder is a resident of this State:

(1) any modification made pursuant to the definition of S corporation income pursuant to section 12 of P.L.1993, c.173 (C.54A:5-10) other than those for income exempt from taxation by this State pursuant to paragraph (5) of subsection a. and subsection b. of that definition shall be taken into account; and

(2) any adjustments made pursuant to section 1367 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1367, for a taxable period during which this State did not measure the income of a shareholder of an S corporation by reference to the S corporation's income shall not be taken into account.

d. A nonresident shareholder of S corporation stock shall have an initial basis in the stock of the S corporation and any indebtedness of the S corporation of zero as of the date that is the latest to occur of: the date on which the shareholder last became a nonresident of this State; the date on which the shareholder acquired the stock of the corporation; the effective date of the corporation's most recent S election under the federal Internal Revenue Code of 1986; or the effective date of the corporation's most recent election pursuant to section 3 of P.L.1993, c.173 (C.54:10A-5.22).

e. The initial basis of a nonresident shareholder in the stock and indebtedness of an S corporation shall be adjusted after the date specified in subsection d. of this section as provided in section 1367 of the of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1367, except that such adjustments shall be limited to that portion of S corporation income allocated to this State that is included in the shareholder's pro rata share of S corporation income. In computing S corporation income allocated to this State any modification made pursuant to the definition of S corporation income pursuant to section 12 of P.L.1993, c.173 (C.54A:5-10) for income exempt from taxation by this State pursuant to paragraph (5) of subsection a. and subsection b. of that definition shall not be taken into account.

f. The basis in the hands of a resident shareholder of an S corporation in stock of the S corporation shall be reduced by the amount of any cash distribution which is not taxable to the shareholder as a result of the application of section 16 of P.L.1993, c.173 (C.54A:5-14).

g. For purposes of this section, any person acquiring stock or indebtedness of an S corporation by gift shall be considered to have acquired the stock or indebtedness at the time the donor acquired the stock or indebtedness.

L.1993,c.173,s.13.



Section 54A:5-12 - Limits On Shareholder's Losses

54A:5-12. Limits on shareholder's losses
14. a. The aggregate amount of losses or deductions of an S corporation taken into account by a shareholder of the S corporation for a taxable period pursuant to section 11 of P.L.1993, c.173 (C.54A:5-9), shall not exceed the shareholder's combined adjusted basis, determined in accordance with section 13 of P.L.1993, c.173 (C.54A:5-11), in the stock of the S corporation and any indebtedness of the S corporation to the shareholder.

b. Any loss or deduction of an S corporation which is disallowed for a taxable period pursuant to subsection a. of this section shall not be treated as incurred by the corporation in any succeeding taxable period with respect to that shareholder.

L.1993,c.173,s.14.



Section 54A:5-13 - Shareholder's Share Of S Corporation Income Prorated For Periods Of Residence

54A:5-13. Shareholder's share of S corporation income prorated for periods of residence
15. For purposes of this act, if a shareholder of an S corporation is both a resident and a nonresident of this State during any taxable year, the shareholder's pro rata share of the S corporation income allocated to this State and S corporation income not allocated to this State for the taxable period shall be further prorated between the shareholder's periods of residence and nonresidence during the taxable period, in accordance with the number of days in each period.

L.1993,c.173,s.15.



Section 54A:5-14 - Distributions Made By S Corporation, Treatment

54A:5-14. Distributions made by S corporation, treatment
16. a. Subject to subsection c. of this section, a distribution made by an S corporation with respect to its stock to a resident shareholder shall be taken into account by the shareholder for purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., to the extent that the distribution is treated as a dividend or as gain from the sale or exchange of property in the manner provided by section 1368 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1368.

b. Subject to subsection c. of this section, a distribution of money made by a corporation with respect to its stock to a resident shareholder during a post-termination transition period shall not be taken into account by the shareholder for purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., to the extent the distribution is applied against and reduces the adjusted basis of the stock of the shareholder in the manner provided by section 1371(e) of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1371.

c. In applying sections 1368 and 1371(e) of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1368 and 1371, to any distribution referred to in subsection a. or b. of this section:

(1) the term "adjusted basis of the stock" means the shareholder's adjusted basis in the stock of the S corporation, as determined under section 13 of P.L.1993, c.173 (C.54A:5-11); and

(2) the term "accumulated adjustments account" means an amount that is equal to, and adjusted in the same manner as, the S corporation's accumulated adjustments account defined in section 1368(e)(1)(A) of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1368, except that any modifications required to be made pursuant to the definition of S corporation income shall be taken into account.

L.1993,c.173,s.16.



Section 54A:5-15 - Determination Of Amount Of Category Of Income, Certain Disallowance.

54A:5-15 Determination of amount of category of income, certain disallowance.

2.Notwithstanding the provisions of N.J.S.54A:5-1, if any, or any other law to the contrary, for the purposes of determining the amount of a category of income pursuant to N.J.S.54A:5-1 that is net of expenses, no amounts shall be taken as a deduction pursuant to section 199 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.199, and the deduction of any amounts pursuant to section 199 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.199 shall be disallowed except that this disallowance shall not apply to amounts deducted pursuant to section 199 of the federal Internal Revenue Code of 1986 that are exclusively based upon domestic production gross receipts of the taxpayer or allocable to the taxpayer under that section which are derived only from any lease, rental, license, sale, exchange, or other disposition of qualifying production property which the taxpayer shall demonstrate to the satisfaction of the director was manufactured or produced by the taxpayer in whole or in significant part within the United States but not qualified production property that was grown or extracted by the taxpayer. "Manufactured or produced" as used in this paragraph shall be limited to performance of an operation or series of operations the object of which is to place items of tangible personal property in a form, composition, or character different from that in which they were acquired. The change in form, composition, or character shall be a substantial change, and result in a transformation of property into a different or substantially more usable product.

L.2005,c.127,s.2.



Section 54A:6-1 - Items In 54a:6-2 To 54a:6-9 Excluded

54A:6-1. Items in 54A:6-2 to 54A:6-9 excluded
The items in sections 54A:6-2 to 54A:6-9, inclusive, shall be specifically excluded from gross income.

L.1976, c. 47, s. 54A:6-1, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-2 - Federal Social Security Benefits

54A:6-2. Federal social security benefits
All payments received under the Federal Social Security Act, whether they be regularly monthly benefits or lump sum death benefits.

L.1976, c. 47, s. 54A:6-2, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-3 - Railroad Retirement Benefits

54A:6-3. Railroad retirement benefits
All payments received under the Railroad Retirement Act administered by the Federal Government.

L.1976, c. 47, s. 54A:6-3, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-4 - Certain Death Benefits

54A:6-4. Certain death benefits
a. Proceeds of life insurance contracts payable by reason of death.

b. Employees' death benefits, if such amounts are paid by or on behalf of an employer and are paid by reason of the death of the employee.

L.1976, c. 47, s. 54A:6-4, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-5 - Gifts And Inheritances

54A:6-5. Gifts and inheritances
a. The value of property acquired by gift, bequest, devise or inheritance.

b. Income. Subsection a. shall not exclude from gross income:

1. The income from any property referred to in subsection a.

2. Where the gift, bequest, devise or inheritance is of income from property, the amount of such income.

L.1976, c. 47, s. 54A:6-5, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-6 - Compensation For Injuries Or Sickness

54A:6-6. Compensation for injuries or sickness
a. Amounts received under workmen's compensation acts as compensation for personal injuries or sickness.

b. The amount of damages received, whether by suit or agreement, on account of personal injuries or sickness.

c. Amounts received through accident or health insurance for personal injuries or sickness.

d. Amounts received as a pension, annuity or similar allowance for personal injuries or sickness resulting from active service in the Armed Forces of the United States or in the Coast and Geodetic Survey or the Public Health Service, or as a disability annuity payable under the Foreign Service Act of 1946.

L.1976, c. 47, s. 54A:6-6, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-7 - Certain Pay Of Members Of The Armed Forces, Njng, Exemption From Taxable Gross Income.

54A:6-7 Certain pay of members of the armed forces, NJNG, exemption from taxable gross income.

54A:6-7. a. Compensation paid by the United States for service in the Armed Forces of the United States performed by an individual not domiciled in this State.

b.Amounts received during the taxable year as mustering-out payments with respect to service in the Armed Forces of the United States.

c.Amounts received during the taxable year as housing and subsistence allowances by members of the active and reserve components of the Armed Forces of the United States, and by New Jersey National Guard members while on State active duty.

L.1976, c.47, s. 54A:6-7; amended 2005, c.63.



Section 54A:6-8 - Scholarships And Fellowship Grants

54A:6-8. Scholarships and fellowship grants
a. Any amount received as a scholarship at an educational institution.

b. Any amount received as a fellowship grant.

c. Any amount received to cover expenses for travel, research or equipment which are incident to a scholarship or research grant, but only to the extent that the amount is so expended by the recipient.

L.1976, c. 47, s. 54A:6-8, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-9.1 - Gains From Sale, Exchange Of Principal Residence, Excludable From Gross Income; Conditions

54A:6-9.1. Gains from sale, exchange of principal residence, excludable from gross income; conditions
1. a. The gain realized from the sale or exchange of property by a taxpayer shall be excludable from the gross income of the taxpayer at the election of the taxpayer, which shall be in conformity with the election of the taxpayer made for federal income tax purposes pursuant to section 121 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.121, if, during the five-year period ending on the date of the sale or exchange, that property has been owned and used by the taxpayer as the taxpayer's principal residence for periods aggregating two years or more.

b.The amount of gain excludable from gross income under subsection a. of this section with respect to any sale or exchange shall not exceed:

(1)$250,000; or

(2)$500,000, in the case of a husband and wife filing jointly for the taxable year of the sale or exchange of the property, if:

(i)either spouse meets the ownership requirements of subsection a. with respect to the property;

(ii)both spouses meet use requirements of subsection a. of this section with respect to the property; and

(iii)neither spouse is ineligible for the exclusion provided in subsection a. of this section with respect to the property by reason of the limitations of subsection c. of this section.

c.The exclusion provided in subsection a. shall not apply to any sale or exchange by the taxpayer if, during the two-year period ending on the date of sale or exchange, there was another sale or exchange after May 6, 1997 by the taxpayer to which an election made pursuant to subsection a. applied, except that this limitation shall not prevent a husband and wife filing jointly from each excluding up to $250,000 of gain from the sale or exchange of each spouse's principal residence provided that each spouse would be allowed to exclude up to $250,000 of gain if each spouse had filed separately.

d.If a sale or exchange to which this section would apply but for the failure to meet the aggregate two-year period of ownership and use by the taxpayer as the taxpayer's principal residence during the five-year period ending on the date of the sale or exchange, and the sale or exchange is by reason of a change in place of employment, health, or unforeseen circumstances, to the extent provided for a similar exemption for federal income tax purposes pursuant to section 121 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.121, then notwithstanding the amount of excludable gain allowed under subsection b. of this section, the amount of gain excludable from gross income with respect to such sale or exchange shall not exceed the amount which bears the same ratio to the amount which would be so excluded under this section if such requirements had been met as the shorter of

(1)the aggregate periods, during the five-year period ending on the date of such sale or exchange, the property has been owned and used by the taxpayer as the taxpayer's principal residence, or

(2)the period after the date of the most recent prior sale or exchange by the taxpayer to which subsection a. of this section applied and before the date of such sale or exchange bears to two years.

e. (1) An exclusion allowed pursuant to this section shall be available if a husband and wife file jointly for the taxable year of the sale or exchange and either spouse meets the ownership and use requirements of subsection a. of this section with respect to the property.

(2)For the purposes of this section, in the case of an unmarried individual whose spouse is deceased on the date of sale or exchange of property, the period the unmarried individual owned and used the property shall include the period the deceased spouse owned and used the property before the deceased spouse's death.

(3)For the purposes of this section, in the case of an individual holding property transferred to the individual in a transaction described in subsection (a) of section 1041 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1041, the period the individual owns the property shall include the period the transferor owned the property. An individual shall be treated as using the property as the individual's principal residence during any period of ownership while the individual's spouse or former spouse is granted use of the property under a divorce or separation instrument as defined in paragraph (2) of subsection (b) of section 71 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.71.

f.The provisions of this section shall apply with respect to qualified tenant-shareholders in cooperatives.

g.The exclusion of gain allowed pursuant to this section shall not apply to so much of the gain from the sale of any property as does not exceed the portion of the depreciation adjustments (as deemed in paragraph (3) of subsection (b) of section 1250 of the federal Internal Revenue Code of 1986) attributable to periods after May 6, 1997, in respect of that property.

h.For the purposes of this section, the destruction, theft, seizure, requisition, or condemnation of property shall be treated as the sale of the property.

i.In the case of a taxpayer who

(1) becomes physically or mentally incapable of self-care, and

(2) owns property and uses that property as the taxpayer's principal residence for periods aggregating at least one year during the five-year period described in subsection a. of this section;

that taxpayer shall be treated as using that property as the taxpayer's principal residence during any time during such five-year period in which the taxpayer owns the property and resides in any facility (including a nursing home) licensed by the State or political subdivision to care for an individual in the taxpayer's condition.

j.At the election of the taxpayer, the exclusion provided pursuant to this section shall apply to the sale or exchange of an interest in a principal residence by reason of that interest being a remainder interest in that residence, but this section shall not apply to any other interest in such residence which is sold or exchanged separately. However, this subsection shall not apply to any sale to, or exchange with, any person who bears a relationship to the taxpayer which is described in subsection (b) of section 267 or subsection (b) of section 707 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.267 or 26 U.S.C. s.707.

k.This section shall not apply to any sale or exchange by an individual if the treatment provided by paragraph (1) of subsection (a) of section 877 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.877, applies to that individual for federal income tax purposes.

l.In the case of property the acquisition of which by the taxpayer resulted under N.J.S.54A:6-9 in the exclusion of any part of the gain realized on the sale or exchange of another residence, there shall be included in determining the period for which the taxpayer has owned and used such property as the taxpayer's personal residence, the aggregate periods for which such other residence had been so owned and used.

L.1998, c.3, s.1.



Section 54A:6-9.2 - Applicability Of Federal "Taxpayer Relief Act Of 1997"

54A:6-9.2. Applicability of federal "Taxpayer Relief Act of 1997"
3. a. Notwithstanding the provisions of any law to the contrary, a taxpayer who elects to apply the provisions of paragraph (2) or (4) of subsection (d) of section 312 of the federal "Taxpayer Relief Act of 1997" (Pub. L.105-34), for federal income tax purposes shall be subject to the same provisions for New Jersey gross income tax purposes.

b.Notwithstanding the provision of any law to the contrary, the exclusion of gain realized from the sale or exchange of property by a taxpayer that has been owned and used by the taxpayer as the taxpayer's principal residence shall be excludable from the gross income of the taxpayer, upon the election of the taxpayer made pursuant to paragraph (3) of subsection (d) of section 312 of the federal "Taxpayer Relief Act of 1997" (Pub. L.105-34), for federal income tax purposes, and shall be determined pursuant to the proration method allowed pursuant to subsection d. of section 1 of P.L.1998, c.3 (C.54A:6-9.1), notwithstanding that the sale or exchange is not by reason of a change in place of employment, health, or unforeseen circumstances, and notwithstanding that the taxpayer does not meet the use and ownership requirement for periods aggregating two years, if the sale or exchange takes place during the two-year period beginning on August 5, 1997 and the taxpayer held the property on August 5, 1997.

L.1998, c.3, s.3.



Section 54A:6-10 - Pensions And Annuities.

54A:6-10 Pensions and annuities.

54A:6-10. Pensions and annuities. Gross income shall not include that part of any amount received as an annuity under an annuity, endowment, or life insurance contract which bears the same ratio to such amount as the investment in the contract as of the annuity starting date bears to the expected return under the contract as of such date. Where (1) part of the consideration for an annuity, endowment, or life insurance contract is contributed by the employer, and (2) during the three-year period beginning on the date on which an amount is first received under the contract as an annuity, the aggregate amount receivable by the employee under the terms of the contract is equal to or greater than the consideration for the contract contributed by the employee, then all amounts received as an annuity under the contract shall be excluded from gross income until there has been so excluded an amount equal to the consideration for the contract contributed by the employee.

In addition to that part of any amount received as an annuity which is excludable from gross income as herein provided, gross income shall not include payments:

for taxable years beginning before January 1, 2000, of up to $10,000 for a married couple filing jointly, $5,000 for a married person filing separately, or $7,500 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for the taxable year beginning on or after January 1, 2000, but before January 1, 2001, of up to $12,500 for a married couple filing jointly, $6,250 for a married person filing separately, or $9,375 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for the taxable year beginning on or after January 1, 2001, but before January 1, 2002, of up to $15,000 for a married couple filing jointly, $7,500 for a married person filing separately, or $11,250 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for the taxable year beginning on or after January 1, 2002, but before January 1, 2003, of up to $17,500 for a married couple filing jointly, $8,750 for a married person filing separately, or $13,125 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for taxable years beginning on or after January 1, 2003, of up to $20,000 for a married couple filing jointly, $10,000 for a married person filing separately, or $15,000 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1, which are received as an annuity, endowment or life insurance contract, or payments of any such amounts which are received as pension, disability, or retirement benefits, under any public or private plan, whether the consideration therefor is contributed by the employee or employer or both, by any person who is 62 years of age or older or who, by virtue of disability, is or would be eligible to receive payments under the federal Social Security Act, but for taxable years beginning on or after January 1, 2005, only if the taxpayer has gross income for the taxable year of not more than $100,000.

Gross income shall not include any amount received under any public or private plan by reason of a permanent and total disability.

Gross income shall not include distributions from an employees' trust described in section 401(a) of the Internal Revenue Code of 1986, as amended (hereinafter referred to as "the Code" ), which is exempt from tax under section 501(a) of the Code if the distribution, except the portion representing the employees' contributions, is rolled over in accordance with section 402(a)(5) or section 403(a)(4) of the Code. The distribution shall be paid in one or more installments which constitute a lump-sum distribution within the meaning of section 402(e)(4)(A) (determined without reference to subsection (e)(4)(B)), or be on account of a termination of a plan of which the trust is a part or, in the case of a profit-sharing or stock bonus plan, a complete discontinuance of contributions under such plan.

L.1976, c.47, s. 54A:6-10; amended 1977, c.40, s.2; 1977, c.273, s.2; 1979, c.79, s.1; 1990, c.61, s.16; 1999, c. 177, s.1; 2005,c.130,s.1.



Section 54A:6-11 - Lottery Winnings.

54A:6-11 Lottery winnings.

54A:6-11. Lottery Winnings. Gross income shall not include lottery winnings from the New Jersey Lottery, except that New Jersey Lottery winnings from a prize in an amount exceeding $10,000 shall be included in gross income.

Amended 2009, c.69, s.3.6.



Section 54A:6-13 - Unemployment Insurance Benefits

54A:6-13. Unemployment insurance benefits
All payments and benefits received under any unemployment insurance law.

L.1976, c. 47, s. 54A:6-13, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-14 - Interest On Certain Obligations

54A:6-14. Interest on certain obligations
Gross income shall not include interest on obligations (1) issued by or on behalf of this State or any county, municipality, school or other district, agency, authority, commission, instrumentality, public corporation (including one created or existing pursuant to agreement or compact with this or any other state), body corporate and politic or political subdivision of this State, or (2) those obligations which are statutorily free from State or local taxation under any other act of this State or under the laws of the United States.

L.1976, c. 47, s. 54A:6-14, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:6-14.1 - Exemption Of Distributions Of Qualified Investment Fund

54A:6-14.1. Exemption of distributions of qualified investment fund
2. Gross income shall not include distributions paid by a qualified investment fund, to the extent that the distributions are attributable to interest or gain from obligations described in N.J.S.54A:6-14.

For the purposes of this act, "qualified investment fund" means any investment company or trust registered with the Securities and Exchange Commission, or any series of such investment company or trust, which for the calendar year in which the distribution is paid:

a. Has no investments other than interest-bearing obligations, obligations issued at a discount, and cash and cash items, including receivables, and financial options, futures, forward contracts, or other similar financial instruments related to interest-bearing obligations, obligations issued at a discount or bond indexes related thereto; and

b. Has not less than 80% of the aggregate principal amount of all of its investments, excluding financial options, futures, forward contracts, or other similar financial instruments related to interest-bearing obligations, obligations issued at a discount or bond indexes related thereto to the extent such instruments are authorized by section 851(b) of the federal Internal Revenue Code of 1986, 26 U.S.C. s.851(b), cash and cash items, which cash items shall include receivables, in obligations described in N.J.S.54A:6-14.

For purposes of this section, "series" means a segregated portfolio of assets, the beneficial interests in which are owned by the holders of a class or series of stock or shares of the investment company or trust that is preferred over all other classes or series in respect to the portfolio of assets.

L.1987,c.310,s.2; amended 1992,c.204,s.1.



Section 54A:6-15 - Other Retirement Income.

54A:6-15 Other retirement income.

3.Other retirement income. a. Gross income shall not include income:

for taxable years beginning before January 1, 2000, of up to $10,000 for a married couple filing jointly, $5,000 for a married person filing separately, or $7,500 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for the taxable year beginning on or after January 1, 2000, but before January 1, 2001, of up to $12,500 for a married couple filing jointly, $6,250 for a married person filing separately, or $9,375 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for the taxable year beginning on or after January 1, 2001, but before January 1, 2002, of up to $15,000 for a married couple filing jointly, $7,500 for a married person filing separately, or $11,250 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for the taxable year beginning on or after January 1, 2002, but before January 1, 2003, of up to $17,500 for a married couple filing jointly, $8,750 for a married person filing separately, or $13,125 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1;

for taxable years beginning on or after January 1, 2003, gross income shall not include income of up to $20,000 for a married couple filing jointly, $10,000 for a married person filing separately, or $15,000 for an individual filing as a single taxpayer or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1, when received in any tax year by a person aged 62 years or older who received no income in excess of $3,000 from one or more of the sources enumerated in subsections a., b., k. and p. of N.J.S.54A:5-1, but for taxable years beginning on or after January 1, 2005, only if the taxpayer has gross income for the taxable year of not more than $100,000, provided, however, that the total exclusion under this subsection and that allowable under N.J.S.54A:6-10 shall not exceed the amounts of the exclusions set forth in this subsection.

b.In addition to the exclusion provided under N.J.S.54A:6-10 and subsection a. of this section, gross income shall not include income of up to $6,000 for a married couple filing jointly or an individual determining tax pursuant to subsection a. of N.J.S.54A:2-1, or $3,000 for a single person or a married person filing separately, who is not covered under N.J.S.54A:6-2 or N.J.S.54A:6-3, but who would be eligible in any year to receive payments under either section if he or she were covered thereby.

L.1977,c.273,s.3; amended 1990, c.61, s.17; 1993, c.173, s.17; 1999, c.177, s.2; 2005,c.130,s.2.



Section 54A:6-21 - Contributions To Certain Employee Trusts

54A:6-21. Contributions to certain employee trusts
Gross income shall not include amounts contributed by an employer on behalf of and at the election of an employee to a trust which is part of a qualified cash or deferred arrangement which meets the requirements of Section 401(k) of the 1954 Internal Revenue Code, as amended.

L.1983, c. 571, s. 2, eff. Jan. 1, 1984.



Section 54A:6-22 - Gross Income Exclusion.

54A:6-22 Gross income exclusion.

2.Gross income shall not include payments and benefits directly received by a taxpayer under homeless persons' assistance programs, including but not limited to assistance in obtaining housing, temporary shelter and short-term financial assistance, as may be established pursuant to subsection h. of section 24 of P.L.1944, c.85 (C.52:27C-24), or benefits, including imputed income, received pursuant to the "Mortgage Stabilization and Relief Act," P.L.2008, c.127 (C.55:14K-82 et al.).

L.1988, c.29, s.2; amended 2008, c.127, s.20.



Section 54A:6-23 - Commuter Transportation Benefits Not Considered Gross Income.

54A:6-23 Commuter transportation benefits not considered gross income.

1. a. For the purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., "gross income" shall not include employer provided commuter transportation benefits as defined pursuant to section 3 of P.L.1992, c.32 (C.27:26A-3), up to and including the limit per taxable year per employee pursuant to subsection b. of this section. Should an employee receive commuter transportation benefits in excess of those limits in a taxable year, only the amount in excess of those limits shall be included in gross income. If an employee receives money towards commuter transportation benefits from the employee's employer, as an advance, a reimbursement, or both, the employee shall furnish suitable proof to the employer in the form of receipts, ticket stubs or the like that the employee used the employer provided money for alternative means of commuting as defined pursuant to section 3 of P.L.1992, c.32 (C.27:26A-3).

b. (1) The limit per taxable year per employee shall be $720 for the taxable years beginning on and after January 1, 1993 but before January 1, 1997.

(2)The limit per taxable year per employee shall be $1,000 for the taxable years beginning on and after January 1, 1997 but before January 1, 2002. For taxable years beginning on or after January 1, 1994 but before January 1, 2002, the director shall adjust the limit, rounded down to the nearest $5, in proportion to the change in the average consumer price index for all urban consumers in the New York and Northeastern New Jersey and the Philadelphia areas, as reported by the United States Department of Labor, from calendar year 1993 to the calendar year ending immediately before the taxable year.

(3)The limit per taxable year per employee shall be $1,200 for the taxable years beginning on or after January 1, 2002, provided however that in the case of any taxable year beginning in a calendar year after 2002 the director shall adjust the limit for inflation in parallel with the adjustment pursuant to paragraph (6) of subsection (f) of section 132 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.132, so that the taxable year limit pursuant to this paragraph is equal to 12 times the adjusted federal monthly limit pursuant to subparagraph (A) of paragraph (2) of subsection (f) of section 132 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.132.

c.The exclusion provided by subsection a. of this section shall not apply to any commuter transportation benefit unless such benefit is provided in addition to and not in lieu of any compensation otherwise payable to the employee.

d.Acceptance of the cash value of qualified parking, pursuant to section 132 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.132, on the part of one employee of an employer in place of qualified parking fringe benefits provided to the other employees of the employer in addition to and not in lieu of compensation, shall not cause the qualified parking fringe to become a taxable benefit for employees who do not accept the cash value.

L.1993,c.108,s.1; amended 1996, c.121, s.7; 2001, c.162, s.2.



Section 54A:6-24 - Cafeteria Plan, Qualified Option, Certain; Not Gross Income

54A:6-24. Cafeteria plan, qualified option, certain; not gross income
1. Gross income shall not include the value of an employee's qualified option under a cafeteria plan if the employee does not elect to receive cash and the value of the option is excludable from federal taxable income.

As used in this section:



"Cafeteria plan" means an employee benefit plan that meets the requirements of section 125 of the federal Internal Revenue Code of 1986, 26 U.S.C. s. 125;

"Qualified option" means an option to receive cash in lieu of a qualified employer-provided benefit which option may only be exercised if the employee derives a substantially similar benefit from a source other than the employer;

"Qualified employer-provided benefit" means a benefit the value of which is excludable from federal taxable income under a cafeteria plan but which is not a benefit provided pursuant to a salary reduction agreement; and

"Salary reduction agreement" means an agreement between an employer and an employee under which the employee individually chooses to reduce the employee's compensation, or to forgo increases in compensation, and to have the amount provided, as an employer-provided benefit, by the employer to the employee; including but not limited to the agreements commonly known as flexible spending accounts and premium conversion options.

L.1995,c.111.



Section 54A:6-25 - Certain Earnings, Distributions Excluded From Gross Income.

54A:6-25 Certain earnings, distributions excluded from gross income.
13. a. Gross income shall not include earnings on a Coverdell education savings account, a qualified State tuition program account, or a qualified ABLE account until the earnings are distributed from the account, at which time they shall be includible in the gross income of the distributee except as provided in this section.
b.Gross income shall not include qualified distributions as defined in paragraph (3) of subsection c. of this section.
c.For purposes of this section:
(1)"Coverdell education savings account" means a Coverdell education savings account as defined pursuant to paragraph (1) of subsection (b) of section 530 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.530.
(2)"Qualified State tuition program account" means an account established pursuant to the "New Jersey Better Educational Savings Trust (NJBEST) Program," (N.J.S.18A:71B-35 et seq.) or an account established pursuant to any qualified State tuition program, as defined pursuant to subsection (b) of section 529 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.529 or a tuition credit or certificate purchased pursuant to any such program.
(3)"Qualified distribution" means any of the following:
(a)a distribution from a qualified State tuition program account that is used for qualified higher education expenses as defined pursuant to paragraph (3) of subsection (e) of section 529 or a distribution from a qualified ABLE account that is used for qualified disability expenses as defined pursuant to paragraph (5) of subsection (e) of section 529A of the federal Internal Revenue Code of 1986, 26 U.S.C. s.529 or 529A;
(b)a rollover from one account to another account as described in clause (i) of subparagraph (C) of paragraph (3) of subsection (c) of section 529, clause (i) of subparagraph (C) of paragraph (1) of subsection (c) of section 529A, or paragraph (5) of subsection (d) of section 530 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.529, 529A, or 530; or
(c)a change in designated beneficiaries of an account as described in clause (ii) of subparagraph (C) of paragraph (3) of subsection (c) of section 529, clause (ii) of subparagraph (C) of paragraph (1) of subsection (c) of section 529A, or paragraph (6) of subsection (d) of section 530 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.529, 529A, or 530; and
(d)any other transfer involving a qualified ABLE account which is a qualified distribution for the purposes of section 529A of the federal Internal Revenue Code, 26 U.S.C. s.529A.
(4)"Qualified ABLE account" means an account established pursuant to P.L.2015, c.185 (C.52:18A-250 et al.) or an account established pursuant to any qualified State ABLE Program established pursuant to section 529A of the federal Internal Revenue Code of 1986, 26 U.S.C. s.529A.
d.The portion of a distribution from a Coverdell education savings account, a qualified ABLE account, or a qualified State tuition program account that is attributable to earnings shall be determined in accordance with the principles of section 72 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.72, as applied for purposes of sections 529, 529A, and 530 of the federal Internal Revenue Code of 1986, 26 U.S.C. ss.529, 529A, and 530.

L.1997, c.237, s.13; amended 1999, c.46, s.70; 1999, c.116; 2001, c.262, s.21; 2015, c.185, s.1.



Section 54A:6-25.1 - Loan Redemption Exempt From Taxation.

54A:6-25.1 Loan redemption exempt from taxation.
12. Gross income, for the purposes of the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., shall not include amounts received as a loan redemption under the "Social Services Student Loan Redemption Program," established pursuant to P.L.2005, c.157 (C.18A:71B-87 et al).

L.2005,c.157,s.12.



Section 54A:6-26 - Military Pension, Survivor's Benefit Payments Excluded From Gross Income.

54A:6-26 Military pension, survivor's benefit payments excluded from gross income.

1.Gross income shall not include military pension payments or military survivor's benefit payments paid to individuals by the United States with respect to service in the Armed Forces of the United States.

L.1997,c.409,s.1; amended 2001, c.84.



Section 54A:6-27 - Contributions To Medical Savings Account Not Included In Gross Income.

54A:6-27 Contributions to medical savings account not included in gross income.


5. a. Gross income shall not include contributions to a taxpayer's medical savings account that are excluded from the taxpayer's federal gross income pursuant to section 220 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.220.

b.Gross income shall not include amounts paid or distributed, or deemed paid or distributed, out of a taxpayer's medical savings account that are excluded from the taxpayer's federal gross income pursuant to section 220 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.220.

c.The exclusions provided by subsections a. and b. of this section shall, notwithstanding any amendment or supplement to federal law, be allowed only to "eligible individuals" qualifying under the limitations of subsection (i), and subject to the numerical limits of subsection (j), of section 220 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.220, as in effect on January 1, 1997.

L.1997,c.414,s.5.



Section 54A:6-28 - Roth Ira Distributions Excluded From Gross Income.

54A:6-28 Roth IRA distributions excluded from gross income.

2. a. Gross income shall not include distributions from a Roth IRA that are qualified distributions or that are rolled over to a Roth IRA.

b."Roth IRA" means an individual retirement plan, as defined pursuant to section 7701 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.7701, that is designated in the manner prescribed by the federal Secretary of the Treasury pursuant to section 408A of the federal Internal Revenue Code of 1986, 26 U.S.C. s.408A, as a Roth IRA and is subject to the contribution limits of that section.

"Qualified distribution" means any payment or distribution:

(1)made on or after the date on which the individual attains age 591/2,

(2)made to a beneficiary (or to the estate of the individual) on or after the death of the individual,

(3)attributable to the individual's being disabled within the meaning of paragraph (7) of subsection (m) of section 72 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.72, or

(4)which is a qualified first time home buyer distribution as defined by, and subject to the limitations of, paragraph (2) of subsection (t) of section 72 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.72;

provided, however, that a payment or distribution shall not be treated as a qualified distribution if it is made within the 5-taxable-year period beginning with the first taxable year for which the individual made a contribution to a Roth IRA (or such individual's spouse made a contribution to a Roth IRA) established for such individual, or in the case of a payment or distribution allocable to a qualified rollover contribution from an individual retirement plan other than a Roth IRA (or income allocable thereto), it is made within the 5-taxable year period beginning with the taxable year in which the rollover contribution was made.

L.1998,c.57,s.2.



Section 54A:6-29 - Holocaust Reparations, Restitution Excluded From Gross Income

54A:6-29. Holocaust reparations, restitution excluded from gross income
1.Gross income shall not include amounts received as reparations or restitution for the loss of liberty or damage to health by the victims of National Socialist (Nazi) persecution; returns of tangible or intangible property seized, misappropriated, or lost as a result of National Socialist (Nazi) actions or policies and any cash values in replacement of such property; payments of insurance policies purchased by the victims of National Socialist (Nazi) persecution; and any accumulated or accrued interest on such amounts.

National Socialist (Nazi) actions or policies include, but are not limited to, actions and policies taken by Germany and other countries, or by organizations and institutions within those countries, against the victims of the Nazi Holocaust.

L.1998,c.113,s.1.



Section 54A:6-30 - Victims Of September 11, 2001 Terrorist Attacks, Income Exempt From New Jersey Gross Income Tax

54A:6-30. Victims of September 11, 2001 terrorist attacks, income exempt from New Jersey gross income tax
1. a. Gross income shall not include the income otherwise taxable under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., of any individual who dies as a result of wounds or injury incurred as a result of the terrorist attacks against the United States on September 11, 2001, with respect to the taxpayer's taxable year in which falls the date of death of the taxpayer and with respect to any prior taxable year in the period beginning with the last taxable year ending before the taxable year in which the wounds or injury were incurred.

b.This section shall not apply to any individual identified by the Attorney General of the United States to have been a participant or conspirator in those attacks.

c.The amount of any income tax paid that is excludable pursuant to this section shall be an overpayment for the purposes of N.J.S.54A:9-7, provided however, that subsection (f) of N.J.S.54A:9-7 shall not apply. Notwithstanding the periods of limitation for refunds of overpayments set forth in N.J.S.54A:9-8, a claim for a refund of overpayment shall be filed on behalf of a taxpayer within four years after the taxpayer's taxable year in which falls the date of death of the taxpayer.

L.2003,c.9.



Section 54A:6-31 - Family Leave Benefits Not Included In Gross Income.

54A:6-31 Family leave benefits not included in gross income.

16.Gross income shall not include benefits for family temporary disability leave paid pursuant to P.L.1948, c.110 (C.43:21-25 et al.) and P.L.2008, c.17 (C.43:21-39.1 et al.).

L.2008, c.17, s.16.



Section 54A:7-1 - Requirement Of Withholding Tax From Wages.

54A:7-1 Requirement of withholding tax from wages.

54A:7-1. Requirement of withholding tax from wages.

(a)General.--From and after September 1, 1976, every employer maintaining an office or transacting business within this State and making payment of any wages subject to New Jersey personal income tax or making payment of any remuneration for employment subject to contribution under the New Jersey "unemployment compensation law" pursuant to R.S.43:21-1 et seq. that is subject to New Jersey personal income tax to a resident or nonresident individual shall deduct and withhold from such wages for each payroll period a tax computed in such manner as to result, so far as practicable, in withholding from the employee's wages during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due resulting from the inclusion in the employee's New Jersey income of his wages received during such calendar year. The method of determining the amount to be withheld shall be prescribed by regulations of the director, with due regard to the withholding exemptions of the employee.

(b)Withholding exemptions.--For purposes of this section:

An employee shall be entitled to the equivalent of the same number of New Jersey withholding exemptions as the number of withholding exemptions to which he is entitled for Federal income tax withholding purposes. An employer may rely upon the number of Federal withholding exemptions claimed by the employee.

(c)The payor of New Jersey gambling winnings shall withhold New Jersey gross income tax on those winnings at a rate of 3% in all instances where the payor is required to withhold for federal income tax purposes under subsection (q) of section 3402 of the federal Internal Revenue Code of 1986 (26 U.S.C. s.3402), as amended, except that this subsection shall not apply to the New Jersey State Lottery, except if winnings paid by the New Jersey State Lottery are included in gross income pursuant to N.J.S.54A:6-11. The rate of withholding for gambling winnings paid by the New Jersey State Lottery shall be determined by the director.

Amended 1987, c.76, s.57; 2006, c.85, s.1; 2009, c.69, s.4.



Section 54A:7-1.1 - Voluntary Withholding From Pensions And Annuities

54A:7-1.1. Voluntary withholding from pensions and annuities
Voluntary withholding from pensions and annuities. a. Every payor of a pension or annuity, under an annuity, endowment or life insurance contract, or payments of any such amounts which are received as pension disability or retirement benefits, to a taxpayer under any public or private plan, shall withhold the amount specified by the recipient of a pension or annuity.

b. The amount to be withheld shall be a minimum of $10.00 per payment period or an even dollar amount greater than the minimum as specified by the recipient of the pension or annuity.



c. The recipient of a pension or annuity shall make a request in writing to the payor for the amount to be withheld on a form and in the manner specified by the director. The amount being withheld may be changed or terminated upon request by the recipient of the pension or annuity in the same manner.

d. The director shall promulgate the regulations necessary to implement voluntary withholding from pensions and annuities.

L.1989, c.328, s.1.



Section 54A:7-1.2 - Entities Making Payments To Unincorporated Contractors, 7 Percent Withholding; Exceptions; Definitions.

54A:7-1.2 Entities making payments to unincorporated contractors, 7 percent withholding; exceptions; definitions.

2. a. A person, other than a governmental entity, homeowner, or tenant, maintaining an office or transacting business in this State and making a payment of compensation or remuneration for services rendered in this State to a resident unincorporated contractor or nonresident unincorporated contractor shall deduct and withhold from the payment a tax equal to 7 percent of the amount paid, except as otherwise provided by this section.

b.A person that obtains from its unincorporated contractor proof of the contractor's registration with the Division of Revenue in the Department of the Treasury shall not be required to withhold pursuant to subsection a. of this section. The types of proof required and the length of the retention period of the proofs shall be as prescribed by the Director of the Division of Taxation.

c.Withholding pursuant to subsection a. of this section shall not be required for payments for which withholding is required pursuant to N.J.S.54A:7-1 or such other payments as the director may prescribe by regulation.

d.A person required to deduct and withhold tax from a payment under subsection a. of this section shall furnish to each unincorporated contractor an annual written statement reflecting the total of all payments made and tax withheld in a calendar year on or before February 15 following the close of that calendar year in the form prescribed by the director.

e.Payments to an unincorporated contractor for which withholding is required by subsection a. of this section shall be taxable or subject to employer withholding under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., as if no withholding were required by this section, but any amount actually deducted and withheld under this section in any calendar year shall be deemed to have been paid to the director on behalf of the unincorporated contractor from whom withheld, and the contractor shall be credited with having paid that amount for the taxable year beginning in such calendar year.

A person required to deduct and withhold tax under subsection a. of this section shall, for each calendar month, on or before the 15th day of the month following the close of the calendar month, file a return as prescribed by the director and pay over to the director or to a depository designated by the director the amounts required to be deducted and withheld. The director may, if the director believes such action necessary for the protection of the revenues, require a person to make a return and pay to the director the amounts deducted and withheld at any time, or from time to time. The director may, by regulation, require the filing of withholding returns and the payment of withheld amounts on a semimonthly or more frequent basis or require the filing of returns on a quarterly basis, with payments of the amounts withheld on a monthly or more frequent basis, if the director deems such action in the best interest of the State.

Any reconciliation of withholding shall be filed on or before February 15 following the close of the calendar year in accordance with rules and regulations prescribed by the director.

f.If a person required to deduct and withhold tax under subsection a. of this section fails to collect, truthfully account for, pay over the withholding, or make returns of the withholding as required in this section, the director may serve a notice requiring such person to withhold the amounts that become withholdable after service of such notice, to deposit such withholdings in a bank approved by the director in a separate account, in trust for and payable to the State of New Jersey and keep the amount of such withholdings in such account until payment over to the director. Such notice shall remain in effect until a notice of cancellation is served by the director.

g. (1) A person required to deduct and withhold tax under subsection a. of this section is hereby made liable for such withholding, except as that person may be excused from that withholding pursuant to subsection b. of this section.

(2)The owner or lessor of the real property to which construction, improvement, alteration, or repair of a building, structure, or improvement shall be made, required to deduct and withhold tax under subsection a. of this section for a contractor with whom the owner or lessor is in direct privity of contract and who is liable pursuant to paragraph (1) of this subsection for such withholding, is hereby also made liable for that contractor's withholding from a subcontractor, or the subcontractor's withholding from a lower tier subcontractor on that contract, except as the contractor, subcontractor or lower tier subcontractor may be excused from that withholding pursuant to subsection b. of this section.

(3)For purposes of assessment and collection, any tax required to be withheld and paid over to the director and any additions to tax, penalties and interest with respect to that tax shall be considered the tax of that person required to deduct and withhold. Any amount actually withheld under this section shall be held to be a special fund in trust for the director. No unincorporated contractor shall have any right of action against a person required to deduct and withhold an amount of a payment in respect to any moneys deducted and withheld and paid over to the director in compliance or in intended compliance with this section.

h.If a person required to withhold under subsection a. of this section fails to deduct and withhold tax as required, and thereafter the tax against which the tax may be credited is paid, the tax required to be deducted and withheld shall not be collected from the person required to withhold under subsection a. of this section, provided however that the person required to withhold under subsection a. of this section shall not be relieved from liability for any additions to tax, penalties and interest with respect to that tax otherwise applicable in respect of that failure to deduct and withhold.

i.For the purposes of this section:

"Contractor" means a person entering into a contract for services to construct, improve, alter, or repair a building, structure, or improvement to real property and includes a subcontractor, but shall not include professional services as defined in section 1 of P.L.1960, c.40 (C.17:16C-1 );

"Governmental entity" means: the State of New Jersey, or any of its agencies, instrumentalities, public authorities, political subdivisions or public corporations, including a public corporation created pursuant to agreement or compact with another state; the United States of America and any of its agencies and instrumentalities; and the United Nations or any international organization of which the United States of America is a member;

"Homeowner" means an individual who makes a payment to a contractor to construct, improve, alter, or repair a dwelling which the individual owns and in which the individual resides or will reside;

"Subcontractor" means a person entering into a contract with a contractor for services to construct, improve, alter, or repair a building, structure, or improvement to real property, but shall not include professional services as defined in section 1 of P.L.1960, c.40 (C.17:16C-1 );

"Tenant" means an individual who makes a payment to a contractor to construct, improve, alter, or repair a dwelling unit which the individual rents or leases and in which the individual resides or will reside; and

"Unincorporated contractor" means an individual contractor or a contractor organized as a sole proprietorship, a partnership, or any other business form not taxable as a corporation for federal tax purposes.

L.2006, c.85, s.2.



Section 54A:7-2 - Information Statement For Employee Or Recipient Of Other Payments, Earned Income Credit.

54A:7-2 Information statement for employee or recipient of other payments, earned income credit.

54A:7-2. a. Every employer or payor of a pension or annuity required to deduct and withhold tax under this act from the wages of an employee or from the payment of a pension or annuity, or an employer who would have been required so to deduct and withhold tax if an employee had claimed no more than one withholding exemption, shall furnish to each such employee, or pension or annuity recipient or the estate thereof, in respect of the wages or pension or annuity payments paid by such employer or payor to such employee or pension or annuity recipient during the calendar year on or before February 15 of the succeeding year, or, if his employment or pension or annuity is terminated before the close of such calendar year, within 30 days from the date on which the last payment of the wages or pension or annuity is made, a written statement as prescribed by the director showing the amount of wages or pension or annuity payments paid by the employer or payor to the employee or pension or annuity recipient, the cost of commuter transportation benefits, as defined pursuant to section 3 of P.L.1992, c.32 (C.27:26A-3), excludable by the employee pursuant to section 1 of P.L.1993, c.108 (C.54A:6-23), and the cost of such benefits not so excludable, provided by the employer to the employee, the amount deducted and withheld as tax, the amount deducted and withheld as worker contributions for unemployment and disability insurance as provided under the New Jersey "Unemployment Compensation Law," and such other information as the director shall prescribe.

b.In addition to the statement furnished pursuant to subsection a. of this section, each employer shall notify an employee in writing of the availability of the earned income tax credit under the provisions of section 32 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.32, and the New Jersey earned income tax credit provided in section 2 of P.L.2000, c.80 (C.54A:4-7). The written notification shall use the statement developed by the State Treasurer pursuant to section 4 of P.L.2005, c.210 (C.52:18-11.3) for this purpose. The employer shall notify only those employees whom the employer knows, or reasonably believes, may be eligible for the federal credit based on the wages reported on the statement distributed pursuant to subsection a. of this section.

L.1976, c.47, s.54A:7-2; amended 1981, c.453, s.1; 1989, c.328, s.2; 1993, c.108, s.2; 2005, c.210, s.5.



Section 54A:7-3 - Credit For Tax Withheld

54A:7-3. Credit for tax withheld
54A:7-3. Credit for tax withheld. Wages or pensions or annuities upon which tax is required to be withheld shall be taxable under this act as if no withholding were required, but any amount of tax actually deducted and withheld under this act in any calendar year shall be deemed to have been paid to the director on behalf of the person from whom withheld, and such person shall be credited with having paid that amount of tax for the taxable year beginning in such calendar year. For a taxable year of less than 12 months the credit shall be made under regulations of the director.

L.1976, c.47, s.54A:7-3; amended 1989,c.328,s.3.



Section 54A:7-4 - Employer's Or Other Payor's Return And Payment Of Withheld Taxes

54A:7-4. Employer's or other payor's return and payment of withheld taxes
54A:7-4. Employer's or other payor's return and payment of withheld taxes. (a) General. -- Every employer or payor of a pension or annuity required to deduct and withhold tax under this act shall, for each calendar month, on or before the 15th day of the month following the close of such calendar month, file a withholding return as prescribed by the director and pay over to the director or to a depository designated by the director the taxes so required to be deducted and withheld. Any return due with respect to the last quarter of a calendar year shall be filed and the amount of the withholding shall be paid on or before January 31 next following. The director may, if the director believes such action necessary for the protection of the revenues, require any employer or payor of a pension or annuity to make such return and pay to the director the tax deducted and withheld at any time, or from time to time. Where the amount of wages paid by an employer is not sufficient under this act to require the withholding of tax from the wages of any of that employer's employees, the director may, by regulation, permit such employer to file an annual return on or before February 28 of the following calendar year.

The director may, by regulation, require the filing and payment of withholding returns and taxes on a semimonthly or more frequent basis or require the filing of returns on a quarterly basis, with payments of the taxes withheld on a monthly or more frequent basis, if the director deems such action in the best interest of the State.

(b) Deposit in trust for director. --Whenever any employer or payor of a pension or annuity fails to collect, truthfully account for, pay over the tax, or make returns of the tax as required in this section, the director may serve a notice requiring such employer or payor to collect the taxes which become collectible after service of such notice, to deposit such taxes in a bank approved by the director in a separate account, in trust for and payable to the State of New Jersey and keep the amount of such tax in such account until payment over to the director. Such notice shall remain in effect until a notice of cancellation is served by the director.

L.1976, c.47, s.54A:7-4; amended 1978,c.43; 1989,c.328,s.4; 1995,c.160,s.1.



Section 54A:7-5 - Liability For Withheld Taxes

54A:7-5. Liability for withheld taxes
54A:7-5. Liability for withheld taxes. Every employer or payor of pension or annuity required to deduct and withhold tax under this act is hereby made liable for such tax. For purposes of assessment and collection, any amount required to be withheld and paid over to the director, and any additions to tax, penalties and interest with respect thereto, shall be considered the tax of the employer or payor. Any amount of tax actually deducted and withheld under this act shall be held to be a special fund in trust for the director. No employee or pension or annuity recipient shall have any right of action against an employer or payor of a pension or annuity in respect to any moneys deducted and withheld from the wages or pension or annuity and paid over to the director in compliance or in intended compliance with this act.

L.1976, c.47, s.54A:7-5; amended 1989,c.328,s.5.



Section 54A:7-6 - Failure To Withhold

54A:7-6. Failure to withhold
54A:7-6. Failure to withhold. If an employer or payor of a pension or annuity fails to deduct and withhold tax as required, and thereafter the tax against which such tax may be credited is paid, the tax so required to be deducted and withheld shall not be collected from the employer or payor, but the employer or payor shall not be relieved from liability for any penalties, interest, or additions to the tax otherwise applicable in respect of such failure to deduct and withhold.

L.1976, c.47, s.54A:7-6; amended 1989,c.328,s.6.



Section 54A:7-7 - Filing Annual Reconciliation Of Tax Withheld

54A:7-7. Filing annual reconciliation of tax withheld
54A:7-7. Filing annual reconciliation of tax withheld. Any reconciliation of tax withheld shall be filed by the employer or payor of a pension or annuity with the Division of Taxation on or before February 15 following the close of the calendar year in accordance with rules and regulations prescribed by the director.

L.1976, c.47, s.54A:7-7; amended 1989,c.328,s.7.



Section 54A:8-1 - Payment Of Tax; Returns; Extension Of Time.

54A:8-1 Payment of tax; returns; extension of time.

54A:8-1. Payment of tax; returns; extension of time. With respect to each taxpayer, the tax imposed by this act shall be due and payable annually, hereafter, in the manner provided in this section:

a.Every taxpayer shall annually pay the tax imposed by this act with respect to all or any part of each of his fiscal or calendar accounting years beginning on and after July 1, 1976, to be computed as in this act provided, for such fiscal or calendar accounting year or part thereof, on a return which shall be filed, in the case of a taxpayer reporting on a calendar year basis, on or before April 15 following the close of such calendar year, or, in the case of a taxpayer reporting on a fiscal year basis, on or before the fifteenth day of the fourth month following the close of such fiscal year, and the full amount of the tax shall be due and payable on or before the date prescribed herein for the filing of the return.

In the case of a taxable year which ends on or after July 1, 1976, and prior to December 31, 1976, an income tax return for such taxable year shall be filed on or before April 15, 1977.

Notwithstanding any law to the contrary, the director may extend either the filing or payment due date, or both, for any return under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., to coincide with a similar extended filing or payment due date established for federal personal income tax returns and may adopt the same terms or conditions specified by federal law or regulation for any such filing extension or payment due date.

b.Each return shall carry a signature by the taxpayer certifying that all statements contained therein are true, under the same penalties as for perjury committed. The director is authorized to promulgate regulations and procedures setting forth the manner in which a taxpayer may satisfy the signature requirement. Blank forms of return shall be furnished on application, but failure to secure the form shall not relieve any taxpayer of the obligation of making any return herein required. Subject to regulations under this act and in such form as may be indicated thereby, taxpayers whose net income taxable under this act is or may be subject to tax under a similar law of another jurisdiction may be permitted to file a simple, short form return attached to a copy of his return as filed or about to be filed by him in such other jurisdiction.

Subject to regulations under this act, reasonable extensions of time for good cause shown, may be granted for not more than six months unless exceptional circumstances justify a longer period, within which returns may be filed.

In addition, persons in active service with the Armed Forces of the United States, who may be prevented by distance or injury or hospitalization arising out of such service, may be allowed such extension of time for the filing of returns, without interest or penalty, as may be fixed by regulations under this act.

L.1976, c.47, s.54A:8-2; amended 1996, c.10; 2005, c.297.



Section 54A:8-2 - Optional Tax Tables

54A:8-2. Optional tax tables
(a) General.--The director may promulgate uniform tax tables for individual taxpayers for any taxable year. An individual may elect to use or not to use any such tax table for which he is eligible.

(b) Preparation of tax tables.--Tax tables promulgated hereunder shall be based either upon (i) the individual's New Jersey income, or (ii) the individual's taxable income. In computing such tables, the director shall make allowance for the deductions and personal exemptions allowed under this act. In either case the director shall by regulation prescribe the conditions of eligibility for the use of a tax table. In no case shall the amount of tax calculated by use of a tax table deviate by more than $5.00 from the amount otherwise due under section 54A:2-1.

L.1976, c. 47, s. 54A:8-2, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:8-3 - Accounting Periods And Methods

54A:8-3. Accounting periods and methods
54A:10A-3. Accounting periods and methods. (a) Accounting periods. - A taxpayer's taxable year under this act shall be the same as his taxable year for Federal income tax purposes.

(b) Change of accounting periods. - If a taxpayer's taxable year is changed for Federal income tax purposes, his taxable year for purposes of this act shall be similarly changed.

(c) Accounting methods. - A taxpayer's accounting method under this act shall be the same as his accounting method for Federal income tax purposes. In the absence of any accounting method for Federal income tax purposes, New Jersey taxable income shall be computed under such method as in the opinion of the director clearly reflects income.

(d) Change of accounting methods. - (1) If a taxpayer's accounting method is changed for federal income tax purposes, his accounting method for purposes of this act shall be similarly changed.

(2) If a taxpayer's accounting method is changed, other than from an accrual to an installment method, any additional tax which results from adjustments determined to be necessary solely by reason of the change shall not be greater than if such adjustments were ratably allocated and included for the taxable year of the change and the preceding taxable years, not in excess of two, during which the taxpayer used the accounting method from which the change is made.

(3) If a taxpayer's accounting method is changed from an accrual to an installment method, any additional tax for the year of such change of method and for any subsequent year which is attributable to the receipt of installment payments properly accrued in a prior year, shall be reduced by the portion of tax for any prior taxable year attributable to the accrual of such installment payments, in accordance with regulations of the director.

L.1976,c.47, s.54A:8-3.



Section 54A:8-3.1 - Persons Required To File

54A:8-3.1. Persons required to file
54A:8-3.1. Persons required to file. a. On or before the filing date prescribed in section 1 of this chapter (N.J.S.54A:8-1), an income tax return shall be made and filed by or for:

(1) A taxpayer filing as an unmarried individual, an estate or trust, with a gross income

(a) in excess of $3,000 for taxable years beginning before January 1, 1994,

(b) in excess of $7,500 for taxable years beginning on or after January 1, 1994 but before January 1, 1999, and

(c) in excess of $10,000 for taxable years beginning on or after January 1, 1999;

(2) A taxpayer determining tax pursuant to subsection a. of N.J.S.54A:2-1 having gross income, or a married couple filing a joint return having joint gross income

(a) in excess of $3,000 for taxable years beginning before January 1, 1994,

(b) in excess of $7,500 for taxable years beginning on or after January 1, 1994 but before January 1, 1999,

(c) in excess of $10,000 for taxable years beginning on or after January 1, 1999 but before January 1, 2000,

(d) in excess of $15,000 for taxable years beginning on or after January 1, 2000 but before January 1, 2001, and

(e) in excess of $20,000 for taxable years beginning on or after January 1, 2001; or

(3) A taxpayer who is a married person filing separately with gross income of

(a) in excess of $1,500 for taxable years beginning before January 1, 1994,

(b) in excess of $3,750 for taxable years beginning on or after January 1, 1994 but before January 1, 1999,

(c) in excess of $5,000 for taxable years beginning on or after January 1, 1999 but before January 1, 2000,

(d) in excess of $7,500 for taxable years beginning on or after January 1, 2000 but before January 1, 2001, and

(e) in excess of $10,000 for taxable years beginning on or after January 1, 2001.

b.If the income tax liability of husband and wife is determined on a separate return for federal income tax purposes, they shall each also file a separate return for New Jersey income tax purposes and their income tax liabilities under this act shall be separate.

c.If the income tax liabilities of husband and wife, both residents, are determined on a joint return for federal income tax purposes, they shall also file a joint return for New Jersey income tax purposes and their tax liabilities under this act shall be joint and several.

d.If either husband or wife is a resident and the other is a nonresident, they shall file separate tax returns under this act on such single or separate forms as may be required by the director in which event their tax liabilities shall be separate unless both elect to determine their joint taxable income as if both were residents, in which event their liabilities shall be joint and several.

e.The return for any deceased individual shall be made and filed by his fiduciary or other person charged with his property.

f.The return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by his fiduciary or other person charged with the care of his person or property (other than a receiver in possession of only a part of his property), or by his duly authorized agent.

g.Any tax under this act, and any increase, interest or penalty thereon, shall, from the time it is due and payable, be a personal debt of the person liable to pay the same, to the State of New Jersey.

h.If both husband and wife are nonresidents but only one spouse earns, receives or acquires income from sources within this State, they shall file separate forms as may be required by the director and their tax liabilities shall be separate, unless both elect to determine their joint taxable income in accord with N.J.S.54A:5-7 and their liabilities under this act shall be joint and several.

L.1976, c.47, s.54A:8-3.1; amended 1990, c.61, s.15; 1993, c.178, s.3; 1994, c.8, s.2; 1999, c.260, s.2.



Section 54A:8-4 - Declarations Of Estimated Tax.

54A:8-4 Declarations of estimated tax.

54A:8-4. Declarations of estimated tax. (a) Requirement of filing. Every resident and nonresident individual shall make a declaration of the individual's estimated New Jersey personal income tax for each taxable year beginning after June 30, 1976, if the individual's estimated New Jersey personal income tax can reasonably be expected to be more than $400 in excess of any credits allowable against the individual's tax, whether or not the individual is required to file a federal declaration of estimated tax for such year.

(b)Definition of estimated tax. The term "estimated tax" means the amount which an individual estimates to be the individual's income tax under this act for the taxable year, less the amount which the individual estimates to be the sum of any credits allowable against the tax.

(c)Joint declaration of husband and wife. A husband and wife may make a joint declaration of estimated tax as if they were one taxpayer, in which case the liability with respect to the estimated tax shall be joint and several. No joint declaration may be made if husband and wife are separated under a decree of divorce or of separate maintenance, or if they have different taxable years. If a joint declaration is made but husband and wife elect to determine their taxes under this act separately, the estimated tax for such year may be treated as the estimated tax of either husband or wife, or may be divided between them, as they may elect.

(d)Time for filing declaration. Beginning in the taxable year 1976 and every taxable year thereafter a declaration of estimated tax of an individual other than a farmer shall be filed on or before April 15 of the taxable year, except that if the requirements of subsection (a) are first met:

(1)After April 1 and before June 2 of the taxable year, the declaration shall be filed on or before June 15; or

(2)After June 1 and before September 2 of the taxable year the declaration shall be filed on or before September 15; or

(3)After September 1 of the taxable year, the declaration shall be filed on or before January 15 of the succeeding year.

(e)Declaration of estimated tax by a farmer. A declaration of estimated tax of an individual having an estimated New Jersey income from farming (including oyster farming) for the taxable year which is at least two-thirds of the individual's total estimated New Jersey income for the taxable year may be filed at any time on or before January 15 of the succeeding year, in lieu of the time otherwise prescribed.

(f)Declaration of estimated tax of $400 or less. A declaration of estimated tax of an individual having a total estimated tax for the taxable year of $400 or less may be filed at any time on or before January 15 of the succeeding year under regulations of the director.

(g)Amendments of declaration. An individual may amend a declaration under regulations of the director.

(h)Return as declaration or amendment. If on or before February 15 of the succeeding taxable year an individual files his return for the taxable year for which the declaration is required, and pays therewith the full amount of the tax shown to be due on the return:

(1)Such return shall be considered as his declaration if no declaration was required to be filed during the taxable year, but is otherwise required to be filed on or before January 15;

(2)Such return shall be considered as the amendment permitted by subsection (g) to be filed on or before January 15 if the tax shown on the return is greater than the estimated tax shown in a declaration previously made.

(i)Fiscal year. This section shall apply to a taxable year other than a calendar year by the substitution of the months of such fiscal year for the corresponding months specified in this section.

(j)Short taxable year. An individual having a taxable year of less than 12 months shall make a declaration in accordance with regulations of the director.

(k)Declaration for individual under a disability. The declaration of estimated tax for an individual who is unable to make a declaration by reason of minority or other disability shall be made and filed by the individual's guardian, committee, fiduciary or other person charged with the care of the individual's person or property (other than a receiver in possession of only a part of the individual's property), or by the individual's duly authorized agent.

(l)In the taxable year 1976, no declaration shall be required until the lapse of at least one full calendar quarter following enactment of this act.

(m) This section shall also apply to an estate or trust taxpayer other than an estate or trust that meets the two-year limitation and other criteria of paragraph (2) of subsection (l) of section 6654 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.6654.

L.1976, c.47, s.54A:8-4; amended 1998, c.106, s.15.



Section 54A:8-5 - Payments Of Estimated Tax

54A:8-5. Payments of estimated tax
(a) General. The estimated tax with respect to which a declaration is required shall be paid as follows:

(1) If the declaration is filed on or before April 15 of the taxable year the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the filing of the declaration, and the second, third and fourth installments shall be paid on the following June 15, September 15, and January 15, respectively.

(2) If the declaration is filed after April 15 and not after June 15 of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the declaration, and the second and third installments shall be paid on or before the following September 15 and January 15, respectively.

(3) If the declaration is filed after June 15 and not after September 15 of the taxable year, and is not required to be filed on or before June 15 of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of the filing of the declaration, and the second shall be paid on or before the following January 15.

(4) If the declaration is filed after September 15 of the taxable year, and is not required to be filed on or before September 15 of the taxable year, the estimated tax shall be paid in full at the time of the filing of the declaration.

(5) If the declaration is filed after the time prescribed therefor, or after the expiration of any extension of time therefor, paragraphs (2), (3), and (4) of this subsection shall not apply, and there shall be paid at the time of such filing all installments of estimated tax payable at or before such time, and the remaining installments shall be paid at the times at which, and in the amounts in which, they would have been payable if the declaration had been filed when due.

(b) Farmers. If an individual referred to in subsection (e) of section 54A:8-4 (relating to income from farming) makes a declaration of estimated tax after September 15 of the taxable year and on or before the following January 15, the estimated tax shall be paid in full at the time of the filing of the declaration.

(c) Amendments of declaration. If any amendment of a declaration is filed, the remaining installments, if any, shall be ratably increased or decreased (as the case may be) to reflect any increase or decrease in the estimated tax by reason of such amendment, and if any amendment is made after September 15 of the taxable year, any increase in the estimated tax by reason thereof shall be paid at the time of making such amendment.

(d) Application to short taxable year. This section shall apply to a taxable year of less than 12 months in accordance with regulations of the director.

(e) Fiscal year. This section shall apply to a taxable year other than a calendar year by the substitution of the months of such fiscal year for the corresponding months specified in this section.

(f) Installments paid in advance. An individual may elect to pay any installment of his estimated tax prior to the date prescribed for its payment.

L.1976, c. 47, s. 54A:8-5, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:8-6 - Requirements Concerning Returns, Notices, Records And Statements.

54A:8-6 Requirements concerning returns, notices, records and statements.

54A:8-6. Requirements concerning returns, notices, records and statements. (a) General. The director may prescribe regulations as to the keeping of records, the content and form of returns and statements, and the filing of copies of federal income tax returns and determinations. The director may require any person, by regulation or notice served upon such person, to make such returns, render such statements, or keep such records, as the director may deem sufficient to show whether or not such person is liable under this act for tax or for collection of tax.

(b)Partnerships. (1) Each entity classified as a partnership for federal income tax purposes, including but not limited to a partnership, a limited liability partnership, or a limited liability company, having a resident owner of an interest in the entity or having any income derived from New Jersey sources, shall make a return for the taxable year setting forth all items of income, gain, loss and deduction and such other pertinent information as the director may by regulations and instructions prescribe. The director shall prescribe a State return form that, at a minimum, includes the name and address of each partner, member, or other owner of an interest in the entity however designated, of the entity for taxable years ending on or after December 31, 1994. Such return shall be filed on or before the fifteenth day of the fourth month following the close of each taxable year.

(2) (A) Each entity classified as a partnership for federal income tax purposes, other than an investment club, having any income derived from New Jersey sources, including but not limited to a partnership, a limited liability partnership, or a limited liability company, that has more than two owners shall at the prescribed time for making the return required under this subsection make a payment of a filing fee of $150 for each owner of an interest in the entity, up to a maximum of $250,000. For the purposes of this paragraph, "investment club" means an entity: that is classified as a partnership for federal income tax purposes; all of the owners of which are individuals; all of the assets of which are securities, cash, or cash equivalents; the market value of the total assets of which do not exceed, as measured on the last day of its taxable year, an amount equal to the lesser of $250,000 or $35,000 per owner of the entity; and which is not required to register itself or its membership interests with the federal Securities and Exchange Commission; provided that beginning with taxable years commencing on or after January 1, 2003 the director shall prescribe the total asset value amounts which shall apply by increasing the $250,000 total asset amount and the per owner $35,000 amount hereinabove by an inflation adjustment factor, which amounts shall be rounded to the next highest multiple of $100. The inflation adjustment factor shall be equal to the factor calculated by dividing the consumer price index for urban wage earners and clerical workers for the nation, as prepared by the United States Department of Labor for September of the calendar year prior to the calendar year in which the taxable year begins, by that index for September of 2001;

(B) Each entity required to make a payment pursuant to subparagraph (A) of this paragraph shall also make, at the same time as making its payment pursuant to subparagraph (A) of this paragraph, an installment payment of its filing fee for the succeeding return period in an amount equal to 50% of the amount required to be paid pursuant to subparagraph (A). The amount of the installment payment shall be credited against the amount of the filing fee due for the succeeding return period, or, if the amount of the installment payment exceeds the amount of the filing fee due for the succeeding return period, successive return periods.

(C) Notwithstanding the provisions of R.S.54:48-2 and R.S.54:48-4 to the contrary, the fee required pursuant to subparagraph (A) of this paragraph and the installment payment required pursuant to subparagraph (B) of this paragraph shall, for purposes of administration, be payments to which the provisions of the State Uniform Tax Procedure Law, R.S.54:28-1 et seq., shall be applicable and the collection thereof may be enforced by the director in the manner therein provided.

(3)Each entity required to file a return under this subsection for any taxable year shall, on or before the day on which the return for the taxable year is required to be filed, furnish to each person who is a partner or other owner of an interest in the entity however designated, or who holds an interest in such entity as a nominee for another person at any time during that taxable year a copy of such information required to be shown on such return as the director may prescribe.

(4)For the purposes of this subsection, "taxable year" means a year or period which would be a taxable year of the partnership if it were subject to tax under this act.

(c)Information at source. The director may prescribe regulations and instructions requiring returns of information to be made and filed on or before February 15 of each year as to the payment or crediting in any calendar year of amounts of $100.00 or more to any taxpayer under this act. Such returns may be required of any person, including lessees or mortgagors of real or personal property, fiduciaries, employers, and all officers and employees of this State, or of any municipal corporation or political subdivision of this State, having the control, receipt, custody, disposal or payment of interest, rents, salaries, wages, premiums, annuities, compensations, remunerations, emoluments or other fixed or determinable gains, profits or income, except interest coupons payable to bearer. A duplicate of the statement as to tax withheld on wages, required to be furnished by an employer to an employee, shall constitute the return of information required to be made under this section with respect to such wages.

(d)Notice of qualification as receiver, et cetera. Every receiver, trustee in bankruptcy, assignee for benefit of creditors, or other like fiduciary shall give notice of his qualification as such to the director, as may be required by regulation.

L.1976, c.47, s.54A:8-6; amended 1993, c.173, s.18; 1994, c.117; 1995, c.96, s.14; 2002, c.40, s.22; 2003, c.256, s.2.



Section 54A:8-6.1 - Certain Tax Preparers Required To Use Electronic Methods For Filing.

54A:8-6.1 Certain tax preparers required to use electronic methods for filing.
4. a. (1) Notwithstanding any other law to the contrary, for New Jersey gross income tax returns for taxable years beginning in 2006, if a tax preparer prepared or filed 100 or more gross income tax returns for the prior taxable year, the tax preparer shall use electronic methods for filing the returns and paying the tax for all the returns prepared or filed by the tax preparer for a taxable year, subject to such exceptions as the Director of the Division of Taxation may determine are reasonable. The director may exercise discretion to extend this requirement to a tax preparer that has prepared or filed 100 or more gross income tax returns for any of the five prior taxable years.

(2)The director is authorized to extend by regulation the electronic methods filing requirement, commencing with New Jersey gross income tax returns filed for taxable years beginning in 2007, to tax preparers that prepared or filed 50 or more gross income tax returns for the prior taxable year. The director , by regulation, may exercise discretion to extend this requirement to a tax preparer that has prepared or filed 50 or more gross income tax returns for any of the five prior taxable years.

b.As used in this section, "tax preparer" means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax or claim for refund under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq.

c.The director shall determine the method or methods of electronic filing of returns and paying tax that satisfy the requirements imposed in this section including a procedure by which a taxpayer may elect that the tax preparer not file the taxpayer's return by electronic methods.

d.The director is authorized to determine if the requirements of this section shall apply to declarations and payments of estimated tax made by a tax preparer. To the extent that the director determines it will not be unduly burdensome, the director is authorized to require employers and payors of gambling winnings that withhold tax under N.J.S.54A:7-1, and payors of voluntary withholdings under section 1 of P.L.1989, c.328 (C.54A:7-1.1), to file returns and pay tax by electronic methods.

e.A tax preparer, employer or payor, other than an individual taxpayer preparing the taxpayer's own gross income tax return or a tax preparer preparing a return pro bono, failing to use electronic methods as required in this section shall be liable for the penalties provided in subsection b. of R.S.54:49-4 or as otherwise provided under the State Uniform Tax Procedure Law, R.S.54:48-1 et seq.

L.2006,c.36,s.4.



Section 54A:8-6.2 - Status Of Health Care Coverage, Question On The New Jersey Gross Income Tax Return, Determination Of Eligibility; Definitions.

54A:8-6.2 Status of health care coverage, question on the New Jersey Gross Income Tax return, determination of eligibility; definitions.

7. a. Beginning with the 2008 tax year and for each tax year thereafter, the Department of the Treasury shall require that each individual who files a resident New Jersey Gross Income Tax return indicate on the taxpayer's income tax return whether the taxpayer and dependents, if applicable, has health insurance coverage on the date of filing of the return.

b.The department shall transmit to the Department of Human Services information permitting the Department of Human Services to identify taxpayers who are uninsured and may be eligible to enroll in the Medicaid or NJ FamilyCare program. The Department of Human Services shall use this information in furtherance of its Medicaid and NJ FamilyCare outreach and enrollment initiative established pursuant to section 26 of P.L.2008, c.38 (C.30:4J-18).

c.As used in this section:

"Medicaid" means the New Jersey Medical Assistance and Health Services Program established pursuant to P.L.1968, c.413 (C.30:4D-1 et seq.).

"NJ FamilyCare" or "program" means the NJ FamilyCare Program established pursuant to P.L.2005, c.156 (C.30:4J-8 et al.).

L.2008, c.38, s.7.



Section 54A:8-7 - Report Of Change In Federal Taxable Income Or Credit

54A:8-7. Report of change in federal taxable income or credit
54A:8-7. Report of change in federal taxable income or credit. If the amount of a taxpayer's federal taxable income or earned income tax credit reported on the taxpayer's federal income tax return for any taxable year is changed or corrected by the United States Internal Revenue Service or other competent authority, or as the result of a renegotiation of a contract or subcontract with the United States, the taxpayer shall report such change or correction in federal taxable income or earned income tax credit within 90 days after the final determination of such change, correction, or renegotiation, or as otherwise required by the director, and shall concede the accuracy of such determination or state wherein it is erroneous. Any taxpayer filing an amended federal income tax return shall also file within 90 days thereafter an amended return under this act, and shall give such information as the director may require. The director may by regulation prescribe such exceptions to the requirements of this section as the director deems appropriate.

L.1976, c.47, s.54A:8-7; amended 2000, c.80, s.6.



Section 54A:8-8 - Definitions Relative To Payment Of Estimated Gross Income Tax On Real Property Sales By Nonresidents.

54A:8-8 Definitions relative to payment of estimated gross income tax on real property sales by nonresidents.
1.As used in P.L.2004, c.55 (C.54A:8-8 et seq.):

"Administrative costs" means an amount equal to $10.00 per estimated gross income tax form filed with a county recording officer, which may be retained by the county treasurer from the estimated gross income tax payment accompanying such form to provide the resources necessary to offset the additional direct expenditures incurred by the county recording officer and the county treasurer for the implementation of their responsibilities under P.L.2004, c.55 (C.54A:8-8 et seq.);

"County recording officer" means the register of deeds and mortgages in counties having such an officer and the county clerk in the other counties;

"Date of sale or transfer" means the date the deed affecting the conveyance is delivered by the seller or transferor to the transferee;

"Gain" on the sale or transfer of real property means the amount determined pursuant to section 1001 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.1001, as that section applies to the sale or transfer of real property;

"Nonresident taxpayer" means:

a.an individual who qualifies as a nonresident taxpayer as defined in subsection (n) of N.J.S.54A:1-2, and an estate or trust that qualifies as a nonresident estate or trust as defined in subsection (p) of N.J.S.54A:1-2; or

b.An individual who is not domiciled in New Jersey but who may be considered a resident of New Jersey for tax purposes under paragraph (2) of subsection m. of N.J.S.54A:1-2 at the end of a taxable year, by virtue of maintaining a permanent place of abode in New Jersey for substantially all of the taxable year and by spending in aggregate more than 183 days of the taxable year in New Jersey, unless the individual has already qualified as a resident on the date of sale or transfer of real property;

"Sale or transfer of real property" means the change of ownership of a fee simple interest in real property by any method; and

"Seller or transferor" means the individual, estate or trust making the sale or transfer of a fee simple interest in real property.

L.2004,c.55,s.1.



Section 54A:8-9 - Payment Of Estimated Tax By Nonresident Taxpayer On Certain Gains.

54A:8-9 Payment of estimated tax by nonresident taxpayer on certain gains.
2. a. A nonresident taxpayer shall estimate and pay the gross income tax liability on the gain, if any, upon the sale or transfer of real property within this State. A nonresident taxpayer shall estimate the gross income tax due on a form prescribed by the director, using an estimated tax rate that is equal to the highest rate of tax for the taxable year provided in N.J.S.54A:2-1. The estimated tax due shall equal the gain, if any, multiplied by that rate. The amount of gain used in the computation shall equal the amount of gain reportable for federal income tax purposes for the taxable year, but the estimated tax payment shall not be less than 2% of the consideration for the sale or transfer stated in the deed affecting the conveyance.

b.If the real property sold or transferred is located partly with and partly without this State, the nonresident taxpayer shall estimate the tax due using only the portion of the gain reasonably attributable to the portion of the real property located within this State.

c.If the nonresident is an estate or trust, the taxpayer shall estimate the tax due based upon the gain, if any, computed without reduction for any distribution of income to the beneficiaries during the taxable year in which the sale or transfer occurred.

L.2004,c.55,s.2; amended 2005, c.20.



Section 54A:8-10 - Filing Of Estimated Tax Form Required, Exceptions.

54A:8-10 Filing of estimated tax form required, exceptions.
3. a. A nonresident taxpayer shall file the estimated tax form with the county recording officer, along with the payment of any estimated tax due, at the time the deed is filed with the county recording officer for recording using the procedures prescribed in such form and accompanying instructions as the director shall prescribe. The nonresident taxpayer shall make that estimated tax payment payable to the Department of the Treasury for the estimated tax which payment shall be separate from any other payment required to be made by the seller or transferor pursuant to law. Except for a nonresident taxpayer who meets one of the exemptions provided in subsection b. of this section, a nonresident taxpayer who is a seller or transferor of real property within this State shall file the estimated tax form, whether or not they have a gain on the sale or transfer.

b.The requirements of this section shall not apply if:

(1)the real property being sold or transferred is used exclusively as the principal residence of the seller or transferor within the meaning of section 121 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.121;

(2)the seller or transferor is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure or in a transfer in lieu of foreclosure with no additional consideration; or

(3)the seller or transferor, or transferee is an agency or authority of the United States of America, an agency or authority of the State of New Jersey, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, or a private mortgage insurance company.

c.The principal residence exemption set forth in paragraph (1) of subsection b. of this section, shall apply only if the property sold or transferred was used exclusively as the principal residence of the seller or transferor. If the real property sold or transferred includes both the principal residence and other real property, the taxpayer shall file and pay the estimated tax due based upon the gain on the other real property.

d.A county recording officer shall not record or accept for recording any deed for the sale or transfer of real property subject to P.L.2004, c.55 (C.54A:8-8 et seq.), unless accompanied by a form prescribed by the director pursuant to subsection a. of this section and the payment of any estimated tax shown as payable on such form, or unless such form includes a certification by the seller or transferor on the deed who is an individual, estate or trust that this section is not applicable to the sale or transfer. The method for the certification under this subsection shall be set forth in forms and instructions as shall be prescribed by the director.

e.A county recording officer shall act as an agent of the director for purposes of collecting the estimated gross income tax, if any, shown to be payable upon the form prescribed pursuant to subsection a. of this section. The director, by regulation, shall prescribe one or more methods for the county recording officer's collection of such estimated tax. Every county recording officer shall account for and remit to the county treasurer any funds collected and any returns filed with such county recording officer and the county treasurer shall remit those returns and those funds, net of administrative costs, to the director on such days as the director shall set by regulation consistent with the administration of the provisions of P.L.1968, c.49 (C.46:15-5 et seq.) as amended and supplemented. Every county recording officer also shall follow such procedures and keep such records in respect to the implementation of this section as the director may prescribe.

f.A county recording officer shall not be liable under this section for any inaccuracy in any statement on the form prescribed pursuant to subsection a. of this section or in the amount of estimated gross income tax a county recording officer shall collect under this section so long as the county recording officer shall collect the estimated gross income tax shown as payable on such form.

g.If a deed is recorded notwithstanding an omission or inaccuracy in the form prescribed pursuant to subsection a. of this section or in any certification by the transferor on such form or a deficiency in the payment of estimated gross income tax required by this section, the recording of such deed shall not be invalidated by reason of such omission, inaccuracy, erroneous certification or deficiency nor shall the title founded on such deed be impaired thereby.

h.If there has been an overpayment of tax required to be paid through the estimated tax payments made with the filing of the deed, the overpayment of tax may be refunded prior to the filing of a gross income tax return under such requirements and in a manner as the director shall prescribe, but no interest shall be allowed or paid on such overpayment.

L.2004,c.55,s.3.



Section 54A:9-1 - Applicability Of State Tax Uniform Procedure Law.

54A:9-1. Applicability of State Tax Uniform Procedure Law.
The taxes imposed by this act shall be governed in all respects by the provisions of the State Tax Uniform Procedure Law (subtitle 9 of Title 54 of the Revised Statutes) except only to the extent that a specific provision of this act may be in conflict therewith.

L.1976, c. 47, s. 54A:9-1, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-2 - Notice Of Deficiency.

54A:9-2. Notice of deficiency.
(a) General. If upon examination of a taxpayer's return under this act the director determines that there is a deficiency of income tax, he may mail a notice of deficiency to the taxpayer. If a taxpayer fails to file an income tax return required under this act, the director is authorized to estimate the taxpayer's New Jersey income and tax thereon, from any information in his possession, and to mail a notice of deficiency to the taxpayer. A notice of deficiency shall be mailed to the taxpayer at his last known address in or out of this State. If a husband and wife are jointly liable for tax, a notice of deficiency may be a single joint notice, except that if the director has been notified in writing by either spouse that separate residences have been established, then, in lieu of the single joint notice, a duplicate original of the joint notice shall be mailed to each spouse at his or her last known address in or out of this State. If the taxpayer is deceased or under a legal disability, a notice of deficiency may be mailed to his last known address in or out of this State, unless the director has received written notice of the existence of a fiduciary relationship with respect to the taxpayer.

(b) Notice of deficiency as assessment. After 90 days from the mailing of a notice of deficiency, such notice shall be an assessment of the amount of tax specified in such notice, together with the interest, additions to tax and penalties stated in such notice, except only for any such tax or other amounts as to which the taxpayer has within such 90-day period filed with the director a petition under section 54A:9-9. If the notice of deficiency is addressed to a person outside of the United States, such period shall be 150 days instead of 90 days.

(c) Restrictions on assessment and levy. No assessment of a deficiency in tax and no levy or proceeding in court for its collection shall be made, begun or prosecuted, except as otherwise provided in section 54A:9-14, until a notice of deficiency has been mailed to the taxpayer, nor until the expiration of the time for filing a petition contesting such notice, nor, if a petition with respect to the taxable year has been filed with the director, until the decision of the director has become final. For exception in the case of review of the decision of the director, see subsection (c) of section 54A:9-10.

(d) Exceptions for mathematical errors. If a mathematical error appears on a return (including an overstatement of the credit for income tax withheld at the source, or of the amount paid as estimated income tax), the director shall notify the taxpayer that an amount of tax in excess of that shown upon the return is due, and that such excess has been assessed. Such notice shall not be considered as a notice of deficiency for the purposes of this section, subsection (e) of section 54A:9-8 (limiting credits or refunds after petition to the director), or subsection (b) of section 54A:9-9 (authorizing the filing of a petition with the director based on a notice of deficiency) nor shall such assessment or collection be prohibited by the provisions of subsection (c).

(e) Exception where change in Federal taxable income is not reported.

(1) If the taxpayer fails to comply with section 54A:8-7 in not reporting a change or correction increasing his Federal taxable income as reported on his Federal income tax return or in not reporting a change or correction which is treated in the same manner as if it were a deficiency for Federal income tax purposes or in not filing an amended return, instead of the mode and time of assessment provided for in subsection (b) of this section, the director may assess a deficiency based upon such changed or corrected Federal taxable income by mailing to the taxpayer a notice of additional tax due specifying the amount of the deficiency, and such deficiency, together with the interest, additions to tax and penalties stated in such notice, shall be deemed assessed on the date such notice is mailed unless within 30 days after the mailing of such notice a report of the Federal change or correction or an amended return, where such return was required by section 54A:8-7, is filed accompanied by a statement showing wherein such Federal determination and such notice of additional tax due are erroneous.

(2) Such notice shall not be considered as a notice of deficiency for the purposes of this section, subsection (e) of section 54A:9-8 (limiting credits or refunds after petition to the director), or subsection (b) of section 54A:9-9 (authorizing the filing of a petition with the director based on a notice of deficiency), nor shall such assessment or the collection thereof be prohibited by the provisions of subsection (c).

(3) If a husband and wife are jointly liable for tax, a notice of additional tax due may be a single joint notice, except that if the director has been notified in writing by either spouse that separate residences have been established, then, in lieu of the joint notice, a duplicate original of the joint notice shall be mailed to each spouse at his or her last known address in or out of this State. If the taxpayer is deceased or under a legal disability, a notice of additional tax due may be mailed to his last known address in or out of this State, unless the director has received written notice of the existence of a fiduciary relationship with respect to the taxpayer.

(f) Waiver of restrictions. The taxpayer shall at any time (whether or not a notice of deficiency has been issued) have the right to waive the restrictions on assessment and collection of the whole or any part of the deficiency by a signed notice in writing filed with the director.

(g) Deficiency defined. For purposes of this act, a deficiency means the amount of the tax imposed by this act, less (i) the amount shown as the tax upon the taxpayer's return (whether the return was made or the tax computed by him or by the director), and less (ii) the amounts previously assessed (or collected without assessment) as a deficiency and plus (iii) the amount of any rebates. For the purpose of this definition, the tax imposed by this act and the tax shown on the return shall both be determined without regard to payments on account of estimated tax or the credit for withholding tax; and a rebate means so much of an abatement, credit, refund or other repayment (whether or not erroneous) made on the ground that the amounts entering into the definition of a deficiency showed a balance in favor of the taxpayer.

L.1976, c. 47, s. 54A:9-2, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-3 - Assessment.

54A:9-3. Assessment.
(a) Assessment date. The amount of tax which a return shows to be due, or the amount of tax which a return would have shown to be due but for a mathematical error, shall be deemed to be assessed on the date of filing of the return (including any amended return showing an increase of tax). In the case of a return properly filed without computation of tax, the tax computed by the director shall be deemed to be assessed on the date on which payment is due. If a notice of deficiency has been mailed, the amount of the deficiency shall be deemed to be assessed on the date specified in subsection (b) of section 54A:9-2 if no petition to the director is filed, or if a petition is filed, then upon the date when a decision of the director establishing the amount of the deficiency becomes final. If an amended return or report filed pursuant to section 54A:8-7 concedes the accuracy of a Federal change or correction, any deficiency in tax under this act resulting therefrom shall be deemed to be assessed on the date of filing such report or amended return, and such assessment shall be timely notwithstanding section 54A:9-4. If a notice of additional tax due, as prescribed in subsection (e) of section 54A:9-2 has been mailed, the amount of the deficiency shall be deemed to be assessed on the date specified in such subsection unless within 30 days after the mailing of such notice a report of the Federal change or correction or an amended return, where such return was required by section 54A:8-7 is filed accompanied by a statement showing wherein such Federal determination and such notice of additional tax due are erroneous. Any amount paid as a tax or in respect of a tax, other than amounts withheld at the source or paid as estimated income tax, shall be deemed to be assessed upon the date of receipt of payment, notwithstanding any other provisions.

(b) Other assessment powers. If the mode or time for the assessment of any tax under this act (including interest, additions to tax and assessable penalties) is not otherwise provided for, the director may establish the same by regulations.

(c) Estimated income tax. No unpaid amount of estimated tax under section 54:8-5 shall be assessed.

(d) Supplemental assessment. The director may, at any time within the period prescribed for assessment, make a supplemental assessment, subject to the provisions of section 54A:9-2 where applicable, whenever it is ascertained that any assessment is imperfect or incomplete in any material respect.

L.1976, c. 47, s. 54A:9-3, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-4 - Limitations On Assessment.

54A:9-4. Limitations on assessment.
(a) General. Except as otherwise provided in this section, any tax under this act shall be assessed within 3 years after the return was filed (whether or not such return was filed on or after the date prescribed).

(b) Time return deemed filed.

(1) Early return. for purposes of this section a return of income tax, except withholding tax, filed before the last day prescribed by law or by regulations promulgated pursuant to law for the filing thereof, shall be deemed to be filed on such last day.

(2) Return of withholding tax. For purposes of this section, if a return of withholding tax for any period ending with or within a calendar year is filed before April 15 of the succeeding calendar year, such return shall be deemed to be filed on April 15 of such succeeding calendar year.

(c) Exceptions.

(1) Assessment at any time. The tax may be assessed at any time if--

(A) No return is filed,

(B) A false or fraudulent return is filed with intent to evade tax, or

(C) The taxpayer fails to comply with section 54A:8-7, in not reporting a change or correction increasing his Federal taxable income as reported on his Federal income tax return, or in not reporting a change or correction which is treated in the same manner as if it were a deficiency for Federal income tax purposes, or in not filing an amended return.

(2) Extension by agreement. Where, before the expiration of the time prescribed in this section for the assessment of tax, both the director and the taxpayer have consented in writing to its assessment after such time, the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(3) Report of changed or corrected Federal income. If the taxpayer shall, pursuant to section 54A:8-7, report a change or correction or file an amended return increasing his Federal taxable income or report a change or correction which is treated in the same manner as if it were a deficiency for Federal income tax purposes, the assessment (if not deemed to have been made upon the filing of the report or amended return) may be made at any time within 2 years after such report or amended return was filed. The amount of such assessment of tax shall not exceed the amount of the increase in New Jersey tax attributable to such Federal change or correction. The provisions of this paragraph shall not affect the time within which or the amount for which an assessment may otherwise be made.

(4) Recovery of erroneous refund. An erroneous refund shall be considered an underpayment of tax on the date made, and an assessment of a deficiency arising out of an erroneous refund may be made at any time within 3 years from the making of the refund, except that the assessment may be made within 5 years from the making of the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact.

(5) Request for prompt assessment. If a return is required for a decedent or for his estate during the period of administration, the tax shall be assessed within 18 months after written request therefor (made after the return is filed) by the executor, administrator or other person representing the estate of such decedent, but not more than 3 years after the return was filed, except as otherwise provided in this subsection and subsection (d).

(d) Omission of income on return. The tax may be assessed at any time within 6 years after the return was filed if--

(1) An individual omits from his New Jersey income an amount properly includible therein which is in excess of 25% of the amount of New Jersey income stated in the return; or

(2) An estate or trust omits income from its return in an amount in excess of 25% of its income determined as if it were an individual, computing his New Jersey income under this act.

For purposes of this subsection there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the director of the nature and amount of such item.

(e) Suspension of running of period of limitation. The running of the period of limitations on assessment or collection of tax or other amount (or of a transferee's liability) shall, after the mailing of a notice of deficiency, be suspended for the period during which the director is prohibited under subsection (c) of section 54A:9-2 from making the assessment or from collecting by levy.

L.1976, c. 47, s. 54A:9-4, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-5 - Interest On Underpayment.

54A:9-5. Interest on underpayment.
54A:9-5. Interest on underpayment. (a) General. If any amount of income tax is not paid on or before the last date prescribed in this act for payment, interest on such amount at the rate as is required under the State Tax Uniform Procedure Law, R.S.54:48-1 et seq. If the time for filing of a return of tax withheld by an employer is extended, the employer shall pay interest for the period for which the extension is granted and may not charge such interest to the employee.

(b) Exception as to estimated tax. This section shall not apply to any failure to pay estimated tax under section 54A:8-5.

(c) (Deleted by amendment, P.L.1987, c.76.)



(d) (Deleted by amendment, P.L.1987, c.76.)



(e) Suspension of interest on deficiencies. If a waiver of restrictions on assessment of a deficiency has been filed by the taxpayer, and if notice and demand by the director for payment of such deficiency is not made within 30 days after the filing of such waiver, interest shall not be imposed on such deficiency for the period beginning immediately after such 30th day and ending with the date of notice and demand.

(f) Interest treated as tax. Interest under this section shall be paid upon notice and demand and shall be assessed, collected and paid in the same manner as income tax. Any reference in this act to the tax imposed by this act shall be deemed also to refer to interest imposed by this section on such tax.

(g) (Deleted by amendment, P.L.1992, c.175.)



(h) Payment prior to notice of deficiency. If, prior to the mailing to the taxpayer of a notice of deficiency under subsection (b) of section 54A:9-2, the director mails to the taxpayer a notice of proposed increase of tax and within 30 days after the date of the notice of proposed increase the taxpayer pays all amounts shown on the notice to be due to the director, no interest under this section on the amount so paid shall be imposed for the period after the date of such notice of proposed increase.

(i) Payment within 10 days after notice and demand. If notice and demand is made for payment of any amount under subsection (b) of section 54A:9-12, and if such amount is paid within 10 days after the date of such notice and demand, interest under this section on the amount so paid shall not be imposed for the period after the date of such notice and demand.

(j) Limitation on assessment and collection. Interest prescribed under this section may be assessed and collected at any time during the period within which the tax or other amount to which such interest relates may be assessed and collected, respectively.

(k) Interest on erroneous refund. Any portion of tax or other amount which has been erroneously refunded, and which is recoverable by the director, shall bear interest as is required under the State Tax Uniform Procedure Law, R.S.54:48-1 et seq.

(l) Satisfaction by credits. If any portion of a tax is satisfied by credit of an overpayment, then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which, if the credit had not been made, interest would have been allowable with respect to such overpayment.

L.1976, c.47, s.54A:9-5; amended 1987,c.76,s.58; 1992,c.175,s.43.



Section 54A:9-6 - Additions To Tax And Civil Penalties.

54A:9-6 Additions to tax and civil penalties.

54A:9-6. Additions to tax and civil penalties. (a) Failure to file tax return. In case of failure to file a tax return under this act on or before the prescribed date (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not due to willful neglect, there shall be added to the amount required to be shown as tax on such return such amount as is required under the State Tax Uniform Procedure Law, R.S.54:48-1 et seq. For this purpose, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

(b)Deficiency due to negligence. If any part of a deficiency is due to negligence or intentional disregard of this act or rules or regulations hereunder (but without intent to defraud), there shall be added to the tax an amount equal to 10% of the deficiency.

(c)Failure to file declaration or underpayment of estimated tax. If any taxpayer fails to file a declaration of estimated tax or fails to pay all or any part of an installment of estimated tax, the taxpayer shall be deemed to have made an underpayment of estimated tax except as provided pursuant to subsection (d) of this section. There shall be added to the tax for the taxable year an amount at the rate as is required under the State Tax Uniform Procedure Law, R.S.54:48-1 et seq., upon the amount of the underpayment for the period of the underpayment but not beyond the 15th day of the fourth month following the close of the taxable year. The amount of underpayment shall be the excess of the lesser of: (1) the amount of the installment which would be required to be paid if the estimated tax were equal to 80% of the tax (two-thirds of the tax for farmers referred to in subsection (e) of section 54A:8-4) shown on the return for the taxable year (or if no return was filed, of the tax for such year), or (2) 100% of the tax shown on the tax return of the taxpayer for the preceding taxable year; over the amount, if any, of the installment paid on or before the last day prescribed for such payment. No underpayment shall be deemed to exist with respect to a declaration or installment otherwise due on or after the taxpayer's death.

(d)Exception to addition for underpayment of estimated tax. The addition to tax under subsection (c) with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax and all payments of tax made pursuant to subsection a. of section 12 of P.L.2002, c.40 (C.54:10A-15.11) and credited to the taxpayer pursuant to subsection b. of section 12 of P.L.2002, c.40 made on or before the last date prescribed for the payment of such installment equals or exceeds whichever of the following set forth in paragraphs (1) and (2) and subject to paragraph (3) is the lesser--

(1)The amount which would have been required to be paid on or before such date if the estimated tax were whichever of the following is the least--

(A)An amount equal to 100% of the tax shown on the return of the taxpayer for the preceding taxable year, except as provided pursuant to paragraph (3) of this subsection, if a return showing a liability for tax was filed by the taxpayer for the preceding taxable year and such preceding year was a taxable year of 12 months, or

(B)An amount equal to 100% of the tax computed, except as provided pursuant to paragraph (3) of this subsection, at the rates applicable to the taxable year, on the basis of the taxpayer's status with respect to the taxpayer's personal exemptions for the taxable year, but otherwise on the basis of the facts shown on the taxpayer's return for, and the law applicable to, the preceding taxable year, or

(C)An amount equal to 80% of the tax for the taxable year (two-thirds of the tax for farmers referred to in subsection (e) of section 54A:8-4) computed by placing on an annualized basis the income for the months in the taxable year ending before the month in which the installment is required to be paid (or, in the case of a trust or estate, the income for the months ending before the date one month before the month in which the installment is required). For purposes of this subparagraph, the income shall be placed on an annualized basis by--

(i)Multiplying by 12 (or, in the case of a taxable year of less than 12 months, the number of months in the taxable year) the income for the months in the taxable year ending before the month in which the installment is required to be paid (or, in the case of a trust or estate, the income for the months ending before the date one month before the month in which the installment is required),

(ii) Dividing the resulting amount by the number of months in the taxable year ending before the month in which such installment date falls (or, in the case of a trust or estate, the number of months ending before the date one month before the month in which such installment date falls), and

(iii) Deducting from such amount the deductions for personal exemptions allowable for the taxable year (such personal exemptions being determined as of the last date prescribed for payment of the installment); or

(2)An amount equal to 90% of the tax computed, at the rates applicable to the taxable year, on the basis of the actual income for the months in the taxable year ending before the month in which the installment is required to be paid.

(3)If the taxable gross income shown on the return of the taxpayer for the preceding taxable year exceeds $150,000 ($75,000 in the case of a married individual within the meaning of section 7703 of the federal Internal Revenue Code of 1986, 26 U.S.C. s.7703, filing separately for the taxable year for which the amount of the installment is being determined) subparagraphs (A) and (B) of paragraph (1) of this subsection shall be applied by substituting "110%" for "100%". For purposes of this paragraph, "taxable gross income" means gross income after any allowable deductions under chapter 3 or 3A of the "New Jersey Gross Income Tax Act" (C.54A:3-1 et seq. or 54A:3A-1 et seq.); or, in the case of a trust or estate, gross income after any allowable deductions or exemptions, income commissions and amounts distributed or credited to beneficiaries; and "gross income" for a nonresident means gross income calculated as if such nonresident were a resident.

(e)Deficiency due to fraud. If any part of a deficiency is due to fraud, there shall be added to the tax an amount equal to 50% of the deficiency. This amount shall be in lieu of any other addition to tax imposed by subsection (a) or (b).

(f)Nonwillful failure to pay withholding tax. If any employer, without intent to evade or defeat any tax imposed by this act or the payment thereof, shall fail to make a return and pay a tax withheld by him at the time required by or under the provisions of section 54A:7-4, such employer shall be liable for such tax and shall pay the same together with interest thereon and the addition to tax provided in subsection (a), and such interest and addition to tax shall not be charged to or collected from the employee by the employer. The director shall have the same rights and powers for the collection of such tax, interest and addition to tax against such employer as are now prescribed by this act for the collection of tax against an individual taxpayer.

(g)Willful failure to collect and pay over tax. Any person required to collect, truthfully account for, and pay over the tax imposed by this act who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over. No addition to tax under subsection (b) or (c) shall be imposed for any offense to which this subsection applies.

(h)Failure to file certain information returns. In case of each failure to file a statement of a payment to another person, required under authority of subsection (c) of section 54A:8-6 (relating to information at source, including the duplicate statement of tax withheld on wages) on the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not to willful neglect, there shall, upon notice and demand by the director and in the same manner as tax, be paid by the person so failing to file the statement, a penalty of $2.00 for each statement not so filed, but the total amount imposed on the delinquent person for all such failures during any calendar year shall not exceed $2,000.00.

(i)Additional penalty. Any person who with fraudulent intent shall fail to pay, or to deduct or withhold and pay, any tax, or to make, render, sign or certify any return or declaration of estimated tax or to supply any information within the time required by or under this act, shall be liable to a penalty of not more than $5,000.00, in addition to any other amounts required under this act, to be imposed, assessed and collected by the director. The director shall have the power, in his discretion, to waive, reduce or compromise any penalty under this subsection.

(j)Additions treated as tax. The additions to tax and penalties provided by this section shall be paid upon notice and demand and shall be assessed, collected and paid in the same manner as taxes and any reference in this act to income tax or tax imposed by this act, shall be deemed also to refer to the additions to tax and penalties provided by this section. For purposes of section 54A:9-2, this subsection shall not apply to:

(1)Any addition to tax under subsection (a) except as to that portion attributable to a deficiency;

(2)Any addition to tax under subsection (e); and

(3)Any additional penalty under subsection (i).

(k)Determination of deficiency. For purposes of subsections (b) and (c), the amount shown as the tax by the taxpayer upon his return shall be taken into account in determining the amount of the deficiency only if such return was filed on or before the last day prescribed for the filing of such return, determined with regard to any extension of time for such filing.

(l)Person defined. For purposes of subsections (f), (g), (h) and (i), the term person or employer includes an individual, corporation or partnership or an officer or employee of any corporation (including a dissolved corporation) or a member or employee of any partnership, who as such officer, employee, or member is under a duty to perform the act in respect of which the violation occurs.

L.1976, c.47, s.54A:9-6; amended 1987, c.76, s.59; 1998, c.106, s.16; 2005, c.288, s.3.



Section 54A:9-7 - Overpayment.

54A:9-7. Overpayment.
54A:9-7. Overpayment. (a) General. The director, within the applicable period of limitations may credit an overpayment of income tax against any liability in respect of any tax imposed by the tax law on the person who made the overpayment, and the balance shall be refunded by the comptroller out of the proceeds of the tax retained by him for such general purpose. Any refund under this section shall be made only upon the filing of a return and upon a certificate of the director approved by the comptroller. The State Treasurer, as a condition precedent to the approval of such a certificate, may examine into the facts as disclosed by the return of the person who made the overpayment and other information and data available in the files of the director.

(b) Excessive withholding. If the amount allowable as a credit for tax withheld from the taxpayer exceeds his tax to which the credit relates, the excess shall be considered an overpayment.

(c) Overpayment by employer. If there has been an overpayment of tax required to be deducted and withheld under N.J.S.54A:7-4, refund shall be made to the employer only to the extent that the amount of the overpayment was not deducted and withheld by the employer.

(d) Credits against estimated tax. The director may prescribe regulations providing for the crediting against the estimated income tax for any taxable year of the amount determined to be an overpayment of the income tax for a preceding taxable year. If any overpayment of income tax is so claimed as a credit against estimated tax for the succeeding taxable year, such amount shall be considered as a payment of the income tax for the succeeding taxable year (whether or not claimed as a credit in the declaration of estimated tax for such succeeding taxable year), and no claim for credit or refund of such overpayment shall be allowed for the taxable year for which the overpayment arises.

(e) Rule where no tax liability. If there is no tax liability for a period in respect of which an amount is paid as income tax, such amount shall be considered an overpayment.

(f) Under regulations prescribed by the director with approval of the State Treasurer interest shall be allowed and paid at the rate determined by the director to be equal to the prime rate pursuant to R.S.54:48-2 upon any overpayment in respect of the tax imposed by this act, determined for each month or fraction thereof, compounded annually at the end of each year, from the date that such interest commences to accrue to the date of refund; but no interest shall be allowed or paid on an overpayment of less than $1.00, nor upon any overpayment refunded within six months after the last date prescribed, or permitted by extension of time, for filing the return or within six months after the return is filed, whichever is later.

L.1976, c.47, s.54A:9-7; amended 1992,c.175,s.40; 1993,c.331,s.5.



Section 54A:9-8 - Limitations On Credit Or Refund

54A:9-8. Limitations on credit or refund
(a) General. Claim for credit or refund of an overpayment of income tax shall be filed by the taxpayer within 3 years from the time the return was filed or 2 years from the time the tax was paid, whichever of such periods expires the later, or if no return was filed, within 2 years from the time the tax was paid. If the claim is filed within the 3-year period, the amount of the credit or refund shall not exceed the portion of the tax paid within the 3 years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If the claim is not filed within the 3-year period, but is filed within the 2-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the 2 years immediately preceding the filing of the claim. Except as otherwise provided in this section, if no claim is filed, the amount of a credit or refund shall not exceed the amount which would be allowable if a claim had been filed on the date the credit or refund is allowed.

(b) Extension of time by agreement. If an agreement under the provisions of paragraph (2) of subsection (c) of section 54A:9-4 (extending the period for assessment of income tax) is made within the period prescribed in subsection (a) for the filing of a claim for credit or refund, the period for filing a claim for credit or refund, or for making credit or refund if no claim is filed, shall not expire prior to 6 months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof. The amount of such credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection (a) if a claim had been filed on the date the agreement was executed.

(c) Notice of change or correction of Federal income. If a taxpayer is required by section 54A:8-7 to report a change or correction in Federal taxable income reported on his Federal income tax return, or to report a change or correction which is treated in the same manner as if it were an overpayment for Federal income tax purposes, or to file an amended return with the director, claim for credit or refund of any resulting overpayment of tax shall be filed by the taxpayer within 2 years from the time the notice of such change or correction or such amended return was required to be filed with the director. The amount of such credit or refund shall not exceed the amount of the reduction in tax attributable to such Federal change, correction or items amended on the taxpayer's amended Federal income tax return. This subsection shall not affect the time within which or the amount for which a claim for credit or refund may be filed apart from this subsection.

(d) Failure to file claim within prescribed period. No credit or refund shall be allowed or made, except as provided in subsection (e) of this section or subsection (d) of section 54A:9-10, after the expiration of the applicable period of limitation specified in this act, unless a claim for credit or refund is filed by the taxpayer within such period. Any later credit shall be void and any later refund erroneous. No period of limitations specified in any other law shall apply to the recovery by a taxpayer of moneys paid in respect of taxes under this act.

(e) Effect of petition to director. If a notice of deficiency for a taxable year has been mailed to the taxpayer under section 54A:9-2 and if the taxpayer files a timely petition with the director under section 54A:9-9, he may determine that the taxpayer has made an overpayment for such year (whether or not he also determines a deficiency for such year). No separate claim for credit or refund for such year shall be filed, and no credit or refund for such year shall be allowed or made, except--

(1) As to overpayments determined by a decision of the director which has become final; and

(2) As to any amount collected in excess of an amount computed in accordance with the decision of the director which has become final; and

(3) As to any amount claimed as a result of a change or correction described in subsection (c).

(f) Limit on amount of credit or refund. The amount of overpayment determined under subsection (e) shall, when the decision of the director has become final, be credited or refunded in accordance with subsection (a) of section 54A:6-6 and shall not exceed the amount of tax which the director determines as part of his decision was paid--

(1) After the mailing of the notice of deficiency; or

(2) Within the period which would be applicable under subsections (a), (b) or (c), if on the date of the mailing of the notice of a deficiency a claim had been filed (whether or not filed) stating the grounds upon which the director finds that there is an overpayment.

(g) Early return. For purposes of this section, any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day, determined without regard to any extension of time granted the taxpayer.

(h) Prepaid income tax. For purposes of this section, any tax paid by the taxpayer before the last day prescribed for its payment, any income tax withheld from the taxpayer during any calendar year, and any amount paid by the taxpayer as estimated income tax for a taxable year shall be deemed to have been paid by him on the fifteenth day of the fourth month following the close of his taxable year with respect to which such amount constitutes a credit or payment.

(i) Return and payment of withholding tax. Notwithstanding subsection (h), for purposes of this section with respect to any withholding tax--

(1) If a return for any period ending with or within a calendar year is filed before April 15 of the succeeding calendar year, such return shall be considered filed on April 15 of such succeeding calendar year; and

(2) If a tax with respect to remuneration paid during any period ending with or within a calendar year is paid before April 15 of the succeeding calendar year, such tax shall be considered paid on April 15 of such succeeding calendar year.

L.1976, c. 47, s. 54A:9-8, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-8.1 - Setoff Of Indebtedness To State Agencies; Precedence Of Child Support Indebtedness.

54A:9-8.1 Setoff of indebtedness to State agencies; precedence of child support indebtedness.

1. a. Whenever any taxpayer or resident shall be entitled to any refund of taxes pursuant to the "New Jersey Gross Income Tax Act" (N.J.S.54A:1-1 et seq.), including an earned income tax credit provided as a refund pursuant to P.L.2000, c.80 (C.54A:4-6 et al.), or whenever any individual is eligible to receive a homestead rebate or credit pursuant to P.L.1990, c.61 (C.54:4-8.57 et al.), P.L.1999, c.63 (C.54:4-8.58a et al.), P.L.2004, c.40 or P.L.2007, c.62 (C.18A:7F-37 et al.), and if the rebate or credit is not required to be paid over to the municipal tax collector under the provisions of section 8 of P.L.1990, c.61 (C.54:4-8.64), and at the same time the taxpayer or resident shall be indebted to any agency or institution of State Government, to the Victims of Crime Compensation Board for the portion of an assessment ordered pursuant to section 2 of P.L.1979, c.396 (2C:43-3.1) for deposit in the Victims of Crime Compensation Board Account or restitution ordered to be paid to the board pursuant to N.J.S.2C:44-2 for deposit in the Victims of Crime Compensation Board Account, or for child support under Title IV-A, Title IV-D, or Title IV-E of the federal Social Security Act (42 U.S.C. s.601 et seq.), or other indebtedness in accordance with section 1 of P.L.1995, c.290 (C.2A:17-56.11b) the Department of the Treasury shall apply or cause to be applied the refund, homestead rebate or credit, or all, or so much of any or all as shall be necessary, to satisfy the indebtedness. Child support indebtedness shall take precedence over all other indebtedness. The Department of the Treasury shall retain a percentage of the proceeds of any collection setoff as shall be necessary to provide for any expenses of the collection effort.

b.A State department or agency which is owed a debt shall notify the Department of the Treasury of the existence of the debt and shall request that the Department of the Treasury execute a setoff as provided for in this section.

L.1981, c.239, s.1; amended 1985, c.278, s.12; 1990, c.61, s.11;1995, c.290, s.3;1997, c.226; 1999, c.63, s.12; 2000, c.80, s.7;2004, c.40, s.11; 2005, c.124, s.12;2007, c.62, s.38.



Section 54A:9-8.2 - Regulations For Procedures And Methods.

54A:9-8.2 Regulations for procedures and methods.


2.The Department of the Treasury shall promulgate regulations concerning the procedures and methods to be employed by all agencies and institutions in the executive branch in the collection or the setting off of delinquent accounts. The regulations shall be consistent with all federal requirements or limitations regarding any information utilized in any collection or setoff, and shall in addition provide for due notice to the debtor and opportunity for a hearing upon request prior to any setoff; safeguards against the disclosure or inappropriate use of any personally identifiable information regarding the debtor obtained or maintained pursuant to this act; and the appropriate apportionment of any setoff in the case of a debtor's joint filing of a joint income tax return or homestead rebate or credit application.

L.1981, c.239, s.2; amended 2007, c.62, s.39.



Section 54A:9-8.3 - Appropriation Of Sums Collected

54A:9-8.3. Appropriation of sums collected
Any sums collected by the Department of the Treasury on behalf of State agencies or institutions during the fiscal year in which this act takes effect are appropriated for the expense of the collection effort.

L.1981, c. 239, s. 3, eff. July 27, 1981.



Section 54A:9-8.4 - Definitions Relative To Multistate Personal Income Tax Refund Setoff Program; Authorization, Procedure.

54A:9-8.4 Definitions relative to multistate personal income tax refund setoff program; authorization, procedure.

1. a. As used in this section:

"Taxpayer" means any person identified by a claimant state, under this section, as owing taxes to that claimant state, including the spouse of the taxpayer if the spouse filed a joint return with the taxpayer for the tax year for which tax is owed.

"Claimant state" means any other state of the United States, the City of Philadelphia, Pennsylvania, New York City, New York, or the District of Columbia that extends a like comity for the collection of tax owed to this State.

"Taxes" means any amount of tax imposed on the income of an individual or an estate and paid by the individual or estate under the laws of the claimant state, including any additions to tax for penalties and interest, which is finally due and payable to the claimant state, and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed, and which is legally enforceable under the laws of the claimant state, whether or not there is an outstanding judgment for such sum.

"Refund" means any taxpayer's claim to repayment of an overpayment of gross income tax determined by this State to be owed to the taxpayer by this State, after the overpayment has been applied to any other debt of the taxpayer to this State.

"Tax officer" means a unit or official of a claimant state, or the duly authorized agent of such unit or official, charged with the imposition, assessment or collection of taxes of that state.

b.Upon the request and certification of the tax officer of a claimant state, the director may withhold all or a portion of any refund to which such taxpayer would otherwise be entitled and pay a withheld amount to the claimant state, in accordance with the provisions of this section. The director shall not withhold a refund unless the laws of the claimant state: allow the director to certify that an individual or an estate owes gross income tax, including any additions to tax for penalties and interest, to this State and to request that the tax officer of the claimant state withhold all or a portion of any claim to repayment of an overpayment of tax imposed on the income of an individual or an estate and paid by the individual or estate under the laws of the claimant state to which such person would otherwise be entitled and provide for the payment of such withheld amount to this State.

c.A certification from a claimant state shall include the full name and address of the taxpayer; the taxpayer's Social Security number or federal employer identification number; the amount of individual income tax owed to that state, including a detailed statement for each taxable period showing tax, interest and penalty; and a statement that any administrative or judicial remedies, or both, have been exhausted or have lapsed and that the amount of individual income tax is legally enforceable under the laws of that state.

d.Upon receipt by the director of the required certification, the director shall notify the taxpayer: that the director received a request to withhold the refund; that the taxpayer has the right to protest the withholding of the refund; that failure to file a protest in accordance with subsection e. of this section shall constitute a waiver of any demand against this State on account of the withheld amount; and that the withheld amount will be paid to the claimant state. The notice shall include a copy of the certification by the tax officer of the claimant state. Ninety-one days after the date on which it is mailed, a notice under this subsection shall be final, except only for such amounts as to which the taxpayer has filed a written protest with the director, as provided in subsection e. of this section.

e.A taxpayer notified in accordance with subsection d. of this section may, on or before the ninetieth day after the mailing of the notice by the director, protest the withholding of a refund, by filing with the director a written protest in which the taxpayer shall set forth the grounds on which the protest is based. If a timely protest is filed, the director shall impound the claimed amount of the refund and send a copy of the protest to the claimant state for determination of the protest on its merits in accordance with the laws of that state. The director shall pay the impounded amount to the taxpayer, if the claimant state fails, within 45 days of the director mailing the copy of the protest to the claimant state, to certify that the claimant state has reviewed the grounds on which the protest is based and to recertify the amount of taxes which is finally due and payable to the claimant state.

f.Subject to the provisions of subsections d. and e. of this section, the director shall: pay the claimant state the entire amount withheld or the amount certified, whichever is less; pay any refund in excess of the certified amount to the taxpayer; and, if the amount certified exceeds the amount withheld, withhold amounts from subsequent refunds due to the taxpayer, provided that claimant state agrees to withhold subsequent claims to repayment of an overpayment of tax imposed on the income of an individual or an estate and paid by the individual or estate under the laws of the claimant state due to persons certified by the director as owing gross income tax to this State.

g.For any refund amount paid to a claimant state under this section, interest as provided under section 7 of P.L.1992, c.175 (C.54:49-15.1) or subsection (f) of N.J.S.54A:9-7 shall not be allowed or paid to the claimant state, the taxpayer, or any other person or entity.

h.The director may enter into agreements with the tax officers of claimant states relating to procedures and methods to be employed by a claimant state with respect to: the operation of this section; safeguards against the disclosure or inappropriate use of any tax record information that identifies, directly or indirectly, a particular taxpayer; and a minimum amount of taxes owed by a taxpayer to a claimant state, so that, if a taxpayer owes less than that amount to such claimant state, the claimant state will not avail itself of the provisions of this section with respect to that taxpayer.

i.The collection procedures prescribed by this section shall not be construed as a substitute for any other remedy available by law to the director.

L.2005,c.125,s.1.



Section 54A:9-9 - Petition To Director.

54A:9-9. Petition to director.
(a) General. The form of a petition to the director, and further proceedings before the director in any case initiated by the filing of a petition, shall be governed by such rules as the director shall prescribe. No petition shall be deemed in whole or in part without opportunity for a hearing on reasonable prior notice. Such hearing shall be conducted by the director, or by a hearing officer designated by him to take evidence and report to the director. The director shall decide the case as quickly as practicable. Notice of the decision shall be mailed promptly to the taxpayer at his last known address, and such notice shall set forth the director's findings of fact and a brief statement of the grounds of decision in each case decided in whole or in part adversely to the taxpayer.

(b) Petition for redetermination of a deficiency. Within 90 days, or 150 days if the notice is addressed to a person outside of the United States, after the mailing of the notice of deficiency authorized by section 54A:9-2, the taxpayer may file a petition with the director for a redetermination of the deficiency. Such petition may also assert a claim for refund for the same taxable year or years, subject to the limitations of subsection (f) of section 54A:9-8.

(c) Petition for refund. A taxpayer may file a petition with the director for the amounts asserted in a claim for refund if--

(1) The taxpayer has filed a timely claim for refund with the director;

(2) The taxpayer has not previously filed with the director a timely petition under subsection (b) for the same taxable year unless the petition under this subsection relates to a separate claim for credit or refund properly filed under subsection (e) of section 54A:9-8; and

(3) Either (A) 6 months have expired since the claim was filed, or (B) the director has mailed to the taxpayer a notice of disallowance of such claim in whole or in part.

No petition under this subsection shall be filed more than 2 years after the date of mailing of a notice of disallowance, unless prior to the expiration of such 2-year period it has been extended by written agreement between the taxpayer and the director. If a taxpayer files a written waiver of the requirement that he be mailed a notice of disallowance, the 2-year period prescribed by this subsection for filing a petition for refund shall begin on the date such waiver is filed.

(d) Assertion of deficiency after filing petition.--

(1) Petition for redetermination of deficiency. If a taxpayer files with the director a petition for redetermination of a deficiency, the director shall have power to determine a greater deficiency than asserted in the notice of deficiency and to determine if there should be assessed any addition to tax or penalty provided in section 54A:9-6, if claim therefor is asserted at or before the hearing under rules of the director.

(2) Petition for refund. If the taxpayer files with the director a petition for credit or refund for a taxable year, the director may

(A) Determine a deficiency for such year as to any amount of deficiency asserted at or before the hearing under rules of the director, and within the period in which an assessment would be timely under section 54A:9-4, or

(B) Deny so much of the amount for which credit or refund is sought in the petition, as is offset by other issues pertaining to the same taxable year which are asserted at or before the hearing under rules of the director.

(3) Opportunity to respond. A taxpayer shall be given a reasonable opportunity to respond to any matters asserted by the director under this subsection.

(4) Restriction on further notices of deficiency. If the taxpayer files a petition with the director under this section, no notice of deficiency under section 54A:9-2 may thereafter be issued by the director for the same taxable year, except in case of fraud or with respect to a change or correction in Federal taxable income required to be reported under section 54A:8-7.

(e) Burden of proof. In any case before the director under this act, the burden of proof shall be upon the petitioner except for the following issues, as to which the burden of proof shall be upon the director:

(1) Whether the petitioner has been guilty of fraud with intent to evade tax;

(2) Whether the petitioner is liable as the transferee of property of a taxpayer, but not to show that the taxpayer was liable for the tax; and

(3) Whether the petitioner is liable for any increase in a deficiency where such increase is asserted initially after a notice of deficiency was mailed and a petition under this section filed, unless such increase in deficiency is the result of a change or correction of Federal taxable income required to be reported under section 54A:8-7, and of which change or correction the director had no notice at the time he mailed the notice of deficiency.

(f) Evidence of related Federal determination. Evidence of a Federal determination relating to issues raised in a case before the director under this section shall be admissible, under rules established by the director.

(g) Jurisdiction over other years. The director shall consider such facts with relation to the taxes for other years as may be necessary correctly to determine the tax for the taxable year, but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid.

L.1976, c. 47, s. 54A:9-9, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-10 - Appeal To Tax Court, Claim For Refund.

54A:9-10 Appeal to tax court, claim for refund.

54A:9-10. (a) Appeal to tax court. Any aggrieved taxpayer may, within 90 days after any decision, order, finding, assessment or action of the Director of the Division of Taxation made pursuant to the provisions of this act, appeal therefrom to the tax court in accordance with the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq.

(b)Any aggrieved taxpayer that has neither protested or appealed from an additional assessment of tax may, pursuant to subsection b. of R.S.54:49-14, file a claim for refund of the assessment paid.

(c)Appeal exclusive remedy of taxpayer. The appeal provided by this section shall be the exclusive remedy available to any taxpayer for review of a decision of the director in respect of the determination of the liability of the taxpayer for the taxes imposed by this act.

(d)Credit, refund or abatement after review. If the amount of a deficiency determined by the director is disallowed in whole or in part, the amount so disallowed shall be credited or refunded to the taxpayer, without the making of claim therefor, or, if payment has not been made, shall be abated.

(e)Date of finality of director's decision. A decision of the director shall become final upon the expiration of the period specified in subsection (a) for filing a complaint with the tax court, if no such complaint has been filed within such time, or if such complaint has been duly made, upon expiration of the time for all further appeals, or upon the rendering by the director of a decision in accordance with the mandate of the tax court or the courts on appeal. Notwithstanding the foregoing, for the purpose of forming a complaint, the decision of the director shall be deemed final on the date the notice of decision is sent by mail to the taxpayer.

L.1976, c.47, s.54A:9-10; amended 1983, c.36, s.48; 1998, c.106, s.17.



Section 54A:9-11 - Mailing Rules; Holidays.

54A:9-11. Mailing rules; holidays.
(a) Timely mailing. If any claim, statement, notice, petition, or other document (including to the extent authorized by the director, a return or a declaration of estimated tax) required to be filed within a prescribed period or on or before a prescribed date under authority of any provision of this act is, after such period or such date, delivered by United States mail to the director, bureau, office, officer or person with which or with whom such document is required to be filed, the date of the United States postmark stamped on the envelope shall be deemed to be the date of delivery. This subsection shall apply only if the postmark date falls within the prescribed period or on or before the prescribed date for the filing of such document, determined with regard to any extension granted for such filing, and only if such document was deposited in the mail, postage prepaid, properly addressed to the director, bureau, office, officer or person with which or with whom the document is required to be filed. If any document is sent by United States registered mail, such registration shall be prima facie evidence that such document was delivered to the director, bureau, office, officer or person to which or to whom addressed. To the extent that the director shall prescribe by regulation, certified mail may be used in lieu of registered mail under this section. This subsection shall apply to the case of postmarks not made by the United States Post Office only if and to the extent provided by regulations of the director.

(b) Last known address. For purposes of this act, a taxpayer's last known address shall be the address given in the last return filed by him, unless subsequently to the filing of such return the taxpayer shall have notified the director of a change of address.

(c) Last day a Saturday, Sunday or legal holiday. When the last day prescribed under authority of this act (including any extension of time) for performing any act falls on Saturday, Sunday, or a legal holiday in the State of New Jersey, the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a Saturday, Sunday or a legal holiday.

L.1976, c. 47, s. 54A:9-11, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-12 - Collection, Levy And Liens

54A:9-12. Collection, levy and liens
(a) Collection procedures. The taxes imposed by this act shall be collected by the director, and he may establish the mode or time for the collection of any amount due him under this act if not otherwise specified. The director shall, upon request, give a receipt for any sum collected under this act. The director may authorize banks or trust companies which are depositaries or financial agents of the State to receive and give a receipt for any tax imposed under this act in such manner, at such times, and under such conditions as the director may prescribe; and the director shall prescribe the manner, times and conditions under which the receipt of such tax by such banks and trust companies is to be treated as payment of such tax to the director.

(b) Notice and demand for tax. The director shall as soon as practicable give notice to each person liable for any amount of tax, addition to tax, penalty or interest, which has been assessed but remains unpaid, stating the amount and demanding payment thereof. Such notice shall be left at the dwelling or usual place of business of such person or shall be sent by mail to such person's last known address. Except where the director determines that collection would be jeopardized by delay, if any tax is assessed prior to the last date (including any date fixed by extension) prescribed for payment of such tax, payment of such tax shall not be demanded until after such date.

(c) Issuance of Certificate of Debt after notice and demand. If any person liable under this act for the payment of any tax, addition to tax, penalty or interest neglects or refuses to pay the same within 10 days after the notice and demand therefor is given to such person under subsection (b), the director may within 6 years after the date of such assessment issue a certificate of debt, pursuant to the State Tax Uniform Procedure Law (Subtitle 9 of Title 54 of the Revised Statutes).

(d) Taxpayer not a resident. Where a notice and demand under subsection (b) shall have been given to a taxpayer who is not then a resident, and it appears to the director that it is not practicable to find in this State property of the taxpayer sufficient to pay the entire balance of tax or other amount owing by such taxpayer who is not then a resident, the director may, in accordance with subsection (c), issue a certificate of debt. Thereupon the director may authorize the institution of any action or proceeding to collect or enforce the certificate of debt in any place and by any procedure that a civil certificate of debt of the Superior Court of the State of New Jersey could be collected or enforced. The director may also, in his discretion, designate agents or retain counsel for the purpose of collecting, outside the State of New Jersey, any unpaid taxes, additions to tax, penalties or interest which have been assessed under this act against taxpayers who are not residents of this State, may fix the compensation of such agents and counsel to be paid out of money appropriated or otherwise lawfully available for payment thereof, and may require of them bonds or other security for the faithful performance of their duties, in such form and in such amount as the director shall deem proper and sufficient.

(e) Action by State for recovery of taxes. Action may be brought by the Attorney General at the instance of the director in the name of the State to recover the amount of any unpaid taxes, additions to tax, penalties or interest which have been assessed under this act within 6 years prior to the date the action is commenced.

(f) Actions for collection of tax. (1) At the request of the Division of Taxation, the Attorney General may bring suit, in the name of this State, in the appropriate court of any other state to collect any tax legally due this State under this act.

(2) The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by any other state, upon incomes, which extends a like comity to this State, and the duly authorized officer of any such state may sue for the collection of such a tax in the courts of this State. A certificate by the secretary of state of such other state that an officer suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority.

(3) For the purposes of this section, the words "tax" and "taxes" shall include interest and penalties due under this act, and liability for such interest or penalties or both, due under a taxing statute of another state shall be recognized and enforced by the courts of this State to the same extent that the laws of such other state permit the enforcement in its courts of liability for such interest or penalties or both, due under this act.

(g) Renewal and release of lien. Within 20 years from the date of the filing or from the date of the last extension of the lien, the lien may be extended by the filing of a new warrant with the county recording officer. The director if he finds that the interests of the State will not thereby be jeopardized, and upon such conditions as he may require, may release any property from the lien of any warrant for unpaid taxes, additions to tax, penalties and interest filed pursuant to this section, and such release may be recorded in the office of any recording officer in which such warrant has been filed.

L.1976, c. 47, s. 54A:9-12, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-13 - Transferees.

54A:9-13. Transferees.
(a) General. The liability, at law or in equity, of a transferee of property of a taxpayer for any tax, additions to tax, penalty or interest due the director under this act, shall be assessed, paid, and collected in the same manner and subject to the same provisions and limitations as in the case of the tax to which the liability relates, except that the period of limitations for assessment against the transferee shall be extended by 1 year for each successive transfer, in order, from the original taxpayer to the transferee involved, but not by more than 3 years in the aggregate. The term transferee includes, donee, heir, legatee, devisee and distributee.

(b) Exceptions.

(1) If before the expiration of the period of limitations for assessment of liability of the transferee, a claim has been filed by the director in any court against the original taxpayer or the last preceding transferee based upon the liability of the original taxpayer, then the period of limitation for assessment of liability of the transferee shall in no event expire prior to 1 year after such claim has been finally allowed, disallowed or otherwise disposed of.

(2) If, before the expiration of the time prescribed in subsection (a) or the immediately preceding paragraph of this subsection for the assessment of the liability, the director and the transferee have both consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. For the purpose of determining the period of limitation on credit or refund to the transferee of overpayments of tax made by such transferee or overpayments of tax made by the transferor as to which the transferee is legally entitled to credit or refund, such agreement and any extension thereof shall be deemed an agreement and extension thereof referred to in subsection (b) of section 54A:9-8. If the agreement is executed after the expiration of the period of limitation for assessment against the original taxpayer, then in applying the limitations under subsection (b) of section 54A:9-8 on the amount of the credit or refund, the periods specified in subsection (a) of section 54A:9-8 shall be increased by the period from the date of such expiration to the date of the agreement.

(c) Deceased transferor. If any person is deceased, the period of limitation for assessment against him shall be the period that would be in effect if he had lived.

(d) Evidence. Notwithstanding the provisions of R.S. 54:50-8 of the State Tax Uniform Procedure Law, Subtitle 9 of Title 54 of the Revised Statutes, the director shall use his powers to make available to the transferee evidence necessary to enable the transferee to determine the liability of the original taxpayer and of any preceding transferees, but without undue hardship to the original taxpayer or preceding transferee. See subsection (e) of section 54A:9-9 for rule as to burden of proof.

L.1976, c. 47, s. 54A:9-13, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-14 - Jeopardy Assessment.

54A:9-14. Jeopardy assessment.
(a) Authority for making. If the director believes that the assessment or collection of a deficiency will be jeopardized by delay, he shall, notwithstanding the provisions of N.J.S. 54A:9-2 and N.J.S. 54A:9-16, immediately assess such deficiency (together with all interests, penalties and additions to tax provided for by law), and notice and demand shall be made by the director for the payment thereof.

(b) Notice of deficiency. If the jeopardy assessment is made before any notice in respect of the tax to which the jeopardy assessment relates has been mailed under N.J.S. 54A:9-2, then the director shall mail a notice under such section within 60 days after the making of the assessment.

(c) Amount assessable before decision of director. The jeopardy assessment may be made in respect of a deficiency greater or less than of which notice is mailed to the taxpayer and whether or not the taxpayer has theretofore filed a petition with the director. The director may, at any time before rendering his decision, abate such assessment, or any unpaid portion thereof, to the extent that he believes the assessment to be excessive in amount. The director may in his decision redetermine the entire amount of the deficiency and of all amounts assessed at the same time in connection therewith.

(d) Amount assessable after decision of director. If the jeopardy assessment is made after the decision of the director is rendered, such assessment may be made only in respect of the deficiency determined by the director in his decision.

(e) Expiration of right to assess. A jeopardy assessment may not be made after the decision of the director has become final or after the taxpayer has filed a complaint with the tax court for review of the decision of the director.

(f) Collection of unpaid amounts. When a petition has been filed with the director and when the amount which should have been assessed has been determined by a decision of the director which has become final, then any unpaid portion, the collection of which has been stayed by bond, shall be collected as part of the tax upon notice and demand from the director, and any remaining portion of the assessment shall be abated. If the amount already collected exceeds the amount determined as the amount which should have been assessed, such excess shall be credited or refunded to the taxpayer as provided in N.J.S. 54A:9-7 without the filing of claim therefor. If the amount determined as the amount which should have been assessed is greater than the amount actually assessed, then the difference shall be assessed and shall be collected as part of the tax upon notice and demand from the director.

(g) Abatement if jeopardy does not exist. The director may abate the jeopardy assessment if he finds that jeopardy does not exist. Such abatement may not be made after a decision of the director in respect of the deficiency has been rendered or, if no petition is filed with the director, after the expiration of the period for filing such petition. The period of limitation on the making of assessments and levy or a proceeding for collection, in respect of any deficiency, shall be determined as if the jeopardy assessment so abated had not been made, except that the running of such period shall in any event be suspended for the period from the date of such jeopardy assessment until the expiration of the tenth day after the day on which such jeopardy assessment is abated.

(h) Bond to stay collection. The collection of the whole or any amount of any jeopardy assessment may be stayed by filing with the director, within such time as may be fixed by regulation, a bond in an amount equal to the amount as to which the stay is desired, conditioned upon the payment of the amount (together with interest thereon) the collection of which is stayed at the time at which, but for the making of the jeopardy assessment, such amount would be due. Upon the filing of the bond the collection of so much of the amount assessed as is covered by the bond shall be stayed. The taxpayer shall have the right to waive such stay at any time in respect of the whole or any part of the amount covered by the bond, and if as a result of such waiver any part of the amount covered by the bond is paid, then the bond shall, at the request of the taxpayer, be proportionately reduced. If any portion of the jeopardy assessment is abated, or if a notice of deficiency under N.J.S. 54A:9-2 is mailed to the taxpayer in a lesser amount, the bond shall, at the request of the taxpayer, be proportionately reduced.

(i) Petition to director. If the bond is given before the taxpayer has filed his petition under N.J.S. 54A:9-9, the bond shall contain a further condition that if a petition is not filed within the period provided in such section, then the amount, the collection of which is stayed by the bond, will be paid on notice and demand at any time after the expiration of such period, together with interest thereon from the date of the jeopardy notice and demand to the date of notice and demand under this subsection. The bond shall be conditioned upon the payment of so much of such assessment (collection of which is stayed by the bond) as is not abated by a decision of the director which has become final. If the director determines that the amount assessed is greater than the amount which should have been assessed, then the bond shall, at the request of the taxpayer, be proportionately reduced when the decision of the director is rendered.

(j) Stay of sale of seized property pending director's decision. Where a jeopardy assessment is made, the property seized for the collection of the tax shall not be sold--

(1) If subsection (b) is applicable, prior to the issuance of the notice of deficiency and the expiration of the time provided in N.J.S. 54A:9-9 for filing a petition with the director, and

(2) If a petition is filed with the director (whether before or after the making of such jeopardy assessment), prior to the expiration of the period during which the assessment of the deficiency would be prohibited if subsection (a) were not applicable.

Such property may be sold if the taxpayer consents to the sale, or if the director determines that the expenses of conservation and maintenance will greatly reduce the net proceeds, or if the property is perishable.

(k) Interest. For the purpose of subsection (a) of N.J.S. 54A:9-5, the last date prescribed for payment shall be determined without regard to any notice and demand for payment issued under this section prior to the last date otherwise prescribed for such payment.

( l ) Early termination of taxable year. If the director finds that a taxpayer designs quickly to depart from this State or to remove his property therefrom, or to conceal himself or his property therein, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect the income tax for the current or the preceding taxable year unless such proceedings be brought without delay, the director shall declare the taxable period for such taxpayer immediately terminated, and shall cause notice of such finding and declaration to be given the taxpayer, together with a demand for immediate payment of the tax for the taxable period so declared terminated and of the tax for the preceding taxable year or so much of such tax as is unpaid, whether or not the time otherwise allowed by law for filing return and paying the tax has expired; and such taxes shall thereupon become immediately due and payable. In any proceeding brought to enforce payment of taxes made due and payable by virtue of the provisions of this subsection, the finding of the director made as herein provided, whether made after notice to the taxpayer or not, shall be for all purposes presumptive evidence of jeopardy.

(m) Reopening of taxable period. Notwithstanding the termination of the taxable period of the taxpayer by the director, as provided in subsection ( l ), the director may reopen such taxable period each time the taxpayer is found by the director to have received income, within the current taxable year, since the termination of such period. A taxable period so terminated by the director may be reopened by the taxpayer if he files with the director a true and accurate return of taxable income and credits allowed under this act for such taxable period, together with such other information as the director may by regulation prescribe.

(n) Furnishing of bond where taxable year is closed by the director. Payment of taxes shall not be enforced by any proceedings under the provisions of subsection ( l ) prior to the expiration of the time otherwise allowed for paying such taxes if the taxpayer furnishes, under regulations prescribed by the director, a bond to insure the timely making of returns with respect to, and payment of, such taxes or any income taxes for prior years.

L.1976, c. 47, s. 54A:9-14, eff. July 8, 1976, operative Aug. 30, 1976. Amended by L.1983, c. 36, s. 49, eff. Jan. 26, 1983.



Section 54A:9-16 - Armed Forces Relief Provisions.

54A:9-16 Armed forces relief provisions.
54A:9-16. Armed forces relief provisions. (a) Time to be disregarded. In the case of an individual serving in the Armed Forces of the United States, or serving in support of such armed forces, in an area designated by the President of the United States by executive order as a "combat zone," or by federal statute as a "qualified hazardous duty area," at any time during the period designated by the President by executive order or by federal statute as the period of combatant activities in such zone or area, or hospitalized outside the State as a result of injury received while serving in such an area during such time, the period of service in such area, plus the period of continuous hospitalization outside the State attributable to such injury, and the next 180 days thereafter, shall be disregarded in determining, under this act, in respect of the income tax liability (including any interest, penalty, or addition to the tax) of such individual.

(1) Whether any of the following acts was performed within the time prescribed therefor:

(A) Filing any return of income tax (except withholding tax);

(B) Payment of any income tax (except withholding tax) or any installment thereof or of any other liability to the State, in respect thereof;

(C) Filing a petition with the director for credit or refund or for redetermination of a deficiency, or application for review of a decision rendered by the director;

(D) Allowance of a credit or refund of income tax;

(E) Filing a claim for credit or refund of income tax;

(F) Assessment of income tax;

(G) Giving or making any notice or demand for the payment of any income tax, or with respect to any liability to the State in respect of income tax;

(H) Collection, by the director, by levy or otherwise of the amount of any liability in respect of income tax;

(I) Bringing suit by the State, or any officer, on its behalf, in respect of any liability in respect of income tax; and

(J) Any other act required or permitted under this act or specified in regulations prescribed under this section by the director.

(2) The amount of any credit or refund (including interest).

(b) Action taken before ascertainment of right to benefits. The assessment or collection of the tax imposed by this act or of any liability to the State in respect of such tax, or any action or proceeding by or on behalf of the State in connection therewith, may be made, taken, begun, or prosecuted in accordance with law, without regard to the provisions of subsection (a), unless prior to such assessment, collection, action, or proceeding it is ascertained that the person concerned is entitled to the benefits of subsection (a).

(c) Members of armed forces dying in action. In the case of any person who dies during an induction period while in active service as a member of the Armed Forces of the United States, if such death occurred while serving in a combat zone or a qualified hazardous duty area during a period of combatant activities in such zone or area, as described in subsection (a), or as a result of wounds, disease or injury incurred while so serving, the tax imposed by this act shall not apply with respect to the taxable year in which falls the date of death, or with respect to any prior taxable year ending on or after the first day served in a combat zone, and no return shall be required in behalf of such person or such person's estate for such year, and the tax of any such taxable year which is unpaid at the date of death, including interest, additions to tax and penalties, if any, shall not be assessed and, if assessed, the assessment shall be abated and, if collected, shall be refunded to the legal representative of the estate if one has been appointed and has qualified, or, if no legal representative has been appointed or has qualified, to the surviving spouse.

L.1976, c.47, s.54A:9-16; amended 1985, c.515, s.16; 1997, c.207



Section 54A:9-17 - General Powers Of The Director.

54A:9-17. General powers of the director.
(a) General. The director shall administer and enforce the tax imposed by this act and is authorized to make such rules and regulations, and to require such facts and information to be reported as he may deem necessary to enforce the provisions of this act. The director may divide the State into districts in each of which a branch office may be maintained by him, but in no case shall a county be divided in forming a district.

(b) Delegation of powers. The director may delegate to any officer or employee of his division such of his powers as he may deem necessary to carry out efficiently the provisions of this act, and the person or persons to whom such power has been delegated shall possess and may exercise all of the power and perform all of the duties herein conferred and imposed upon the director.

(c) Examination of books and witnesses. The director for the purpose of ascertaining the correctness of any return, or for the purpose of making an estimate of taxable income of any person, shall have power to examine or to cause to have examined, by any agent or representative designated by him for that purpose, any books, papers, records or memoranda bearing upon the matters required to be included in the return, and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for his information, with power to administer oaths to such person or persons.

(d) Abatement authority. The director, on his own motion, may abate any small unpaid balance of an assessment of income tax, or any liability in respect thereof, if the director determines under uniform rules prescribed by him that the administration and collection costs involved would not warrant collection of the amount due. He may also abate, on his own motion, the unpaid portion of the assessment of any tax or any liability in respect thereof, which is excessive in amount, or is assessed after the expiration of the period of limitation properly applicable thereto, or is erroneously or illegally assessed. No claim for abatement under this subsection shall be filed by a taxpayer.

(e) The Department of the Treasury, Division of Taxation, may enter into an agreement with the taxing authorities of any state which imposes a tax on or is measured by income to provide that compensation paid in such state to residents of this State shall be exempt from such tax; in such case any compensation paid in this State to residents of such state shall be exempt from New Jersey personal income tax. The Division, in such agreements, may provide for reciprocal withholding, employer liability, exchange of information and all other matters relating to cooperation between the states.

L.1976, c. 47, s. 54A:9-17, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-17.1 - Identifying Numbers.

54A:9-17.1. Identifying numbers.
(a) Supplying of identifying numbers. When required by regulations prescribed by the director:

(1) Inclusion in returns. Any person required under the authority of this act to make a return, statement, or other document shall include in such return, statement, or other document such identifying number as may be prescribed for securing proper identification of such person.

(2) Furnishing number to other person. Any person with respect to whom a return, statement, or other document is required under the authority of this act to be made by another person shall furnish to such other person such identifying number as may be prescribed for securing his proper identification.

(3) Furnishing number of another person. Any person required under the authority of this act to make a return, statement, or other document with respect to another person shall request from such other person, and shall include in any such return, statement, or other document, such identifying number as may be prescribed for securing proper identification of such other person.

(b) Limitation. (1) Except as provided in paragraph (2), a return of any person with respect to his liability for tax, or any statement or other document in support thereof, shall not be considered for purposes of paragraphs (2) and (3) of subsection (a) as a return, statement, or other document with respect to another person.

(2) For purposes of paragraphs (2) and (3) of subsection (a), a return of an estate or trust with respect to its liability for tax, and any statement or other document in support thereof, shall be considered as a return, statement, or other document with respect to each beneficiary of such estate or trust.

(c) Requirement of information. For purposes of this section, the director is authorized to require such information as may be necessary to assign an identifying number to any person.

L.1976, c. 47, s. 54A:9-17.1, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-17.2 - Filing Of Tax Returns For Domestic Service Workers.

54A:9-17.2 Filing of tax returns for domestic service workers.

1. a. Notwithstanding the provisions of subsection (a) of N.J.S.54A:7-4 to the contrary, except for an employer also liable for withholding taxes with respect to remuneration for services rendered other than for domestic service, tax returns filed with respect to domestic service shall be filed on a calendar year basis. Such a return shall be filed on or before January 31 following the close of the calendar year and the amount of tax withheld shall be paid over to the Director of the Division of Revenue at that time, together with those contributions treated as taxes pursuant to the provisions of section 2 of P.L.1999, c.94 (C.43:21-11.3).

b.The director shall prescribe such regulations as the director deems necessary to carry out the purpose of allowing employers to convert from a quarterly system of payments and filing to annual filing, and to simplify employer filing by allowing the combination of unemployment compensation, disability benefits and gross income tax remittance for reporting and payment purposes for employees providing domestic services by treating the taxes payable pursuant to subsection a. of this section and those contributions treated as taxes pursuant to the provisions of section 2 of P.L.1999, c.94 (C.43:21-11.3) as taxes subject to the remittance requirements of N.J.S.54A:7-1 et seq. These regulations shall include:

(1)Provisions for the forwarding of contributions treated as taxes pursuant to the provisions of subsection b. of section 2 of P.L.1999, c.94 (C.43:21-11.3), together with such information as may be necessary, to the Office of the Assistant Commissioner for Administration and Finance of the Department of Labor for deposit in the proper funds and accounts established pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., and the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.);

(2)Provisions for the apportionment of interest and penalties imposed between liabilities pursuant to the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq. and those contributions treated as liabilities pursuant to the "New Jersey Gross Income Tax Act" pursuant to the provisions of subsection b. of section 2 of P.L.1999, c.94 (C.43:21-11.3), and forwarding the latter to the Office of the Assistant Commissioner for Administration and Finance and the Director of the Division of Accounting in the Department of Labor for deposit in the proper funds established pursuant to the "unemployment compensation law," R.S.43:21-1 et seq., and the "Temporary Disability Benefits Law," P.L.1948, c.110 (C.43:21-25 et seq.).

c.Notwithstanding the provisions of subsection a. of this section, an employer subject to the provisions of this section shall, within 10 days of the separation from employment of an employee in domestic service whose contributions are treated as taxes pursuant to the provisions of section 2 of P.L.1999, c.94 (C.43:21-11.3), report to the Commissioner of the Department of Labor, on a form determined by the commissioner, wage information for all completed calendar quarters of employment not previously reported and such other separation information as may be required to properly process an unemployment compensation claim.

d.For the purposes of this section, "domestic service" means domestic service as an employee in a private home of the employer, such as service as a babysitter, nanny, health aide, private nurse, maid, caretaker, yard worker or similar domestic employee.

L.1999,c.94,s.1.



Section 54A:9-18 - Order To Compel Compliance.

54A:9-18. Order to compel compliance.
(a) Failure to file tax return. If any person willfully refuses to file an income tax return required by this act, the director may apply to a judge of the superior court for an order directing such person to file the required return. If a person fails or refuses to obey such order, he shall be guilty of contempt of court.

(b) Failure to furnish records or testimony. If any person willfully refuses to make available any books, papers, records or memoranda for examination by the director or his representative or willfully refuses to attend and testify, pursuant to the powers conferred on the director under this act, the director may apply to a judge in the superior court in the county where such person resides, for an order directing that person to comply with the director's request for books, papers, records or memoranda or for his attendance and testimony. If the books, papers, records or memoranda required by the director are in the custody of a corporation, the order of the court may be directed to any principal officer of such corporation. If a person fails or refuses to obey such order, he shall be guilty of contempt of court.

L.1976, c. 47, s. 54A:9-18, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-19 - Exercise Of Powers And Duties Of Division Of Taxation By Director.

54A:9-19. Exercise of powers and duties of Division of Taxation by director.
All the powers, duties and responsibilities vested in the Division of Taxation by this act shall be exercised by the director thereof or his duly designated representative.

L.1976, c. 47, s. 54A:9-19, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-20 - Appropriation.

54A:9-20. Appropriation.
There is hereby appropriated to the Division of Taxation in the Department of the Treasury the sum of $5.0 million or so much thereof as shall be required to carry out the provisions of this act from the effective date hereof through the period ending June 30, 1977.

L.1976, c. 47, s. 54A:9-20, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-21 - Severability Clause.

54A:9-21. Severability clause.
If any provision of this act, or any application of any provision, is held invalid, the invalidity shall not affect other applications of the provision, or other provisions of the act, which reasonably can be given effect despite the invalidity.

L.1976, c. 47, s. 54A:9-21, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-24 - Repeal Of Tax On Capital Gains And Other Unearned Income.

54A:9-24. Repeal of Tax on Capital Gains and Other Unearned Income.
Chapter 172, Laws of 1975 (C. 54:8B-1 et seq.) is hereby repealed, effective July 1, 1976, and shall be inoperative with respect to capital gains and other unearned income subject to tax, under said act, paid or accrued on and after said date. Such repeal shall not affect the obligation, lien or duty to pay any taxes, interest or penalties which have accrued or may accrue by virtue of any assessment made or which may be made with respect to taxes levied for any taxable year or part of a taxable year prior to July 1, 1976, nor shall this act affect the legal authority to assess and collect the taxes which may be or have been due and payable under said chapter 172, laws of 1975 as amended, together with such interest and penalties as would have accrued thereon under any provision of law amended or repealed hereby; nor shall this act invalidate any assessments or affect any proceeding for the enforcement thereof. In the event of such repeal, the adjusted gross income requirements and the personal exemptions allowed shall be prorated according to the number of taxable months required to be reported divided by 12. The taxpayer may, at his option, determine actual adjusted gross income for the period required to be reported.

L.1976, c. 47, s. 54A:9-24, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-25 - Property Tax Relief Fund.

54A:9-25. Property Tax Relief Fund.
Taxes collected under the provisions of this act shall be deposited by the State Treasurer in a special account to be known as the Property Tax Relief Fund. Moneys in the Property Tax Relief Fund shall be annually appropriated, pursuant to formulas established from time to time by the Legislature, to the several counties, municipalities and school districts of this State exclusively for the purpose of providing property tax relief and for the purpose of reducing or offsetting property taxes, including the funding of the requirements of P.L.1975, c. 212, and homestead exemptions under 1976 Assembly Bill No. 1330, as said acts may hereafter be amended or supplemented and provided there may be deducted the administrative costs of the collection hereof and in replacement of revenues resulting from the repeal of certain laws under this and companion legislation.

L.1976, c. 47, s. 54A:9-25, eff. July 8, 1976, operative Aug. 30, 1976.



Section 54A:9-25.1 - Gubernatorial Election Fund Checkoff.

54A:9-25.1. Gubernatorial Election Fund checkoff.
There is hereby established within the General Treasury a special fund to be known as the "Gubernatorial Elections Fund." Where a taxpayer has indicated on a return filed pursuant to this act that one dollar of his taxes is to be reserved for such fund, the Treasurer shall credit such fund from the taxes collected under the provisions of this act. The fund shall be available for appropriation pursuant to section 5 of P.L.1974, c. 26 (C.19:44A-30), provided however that establishment of the "Gubernatorial Elections Fund" shall in no way affect the operation of said section.

Blank forms of return provided by the director for use in reporting under this act shall include, in a conspicuous place, the opportunity for a taxpayer to indicate his preference under this section in substantially the following manner:

Yes No

"Gubernatorial Elections Fund" Do you wish to

designate $1 of your

taxes for this fund?

NOTE: If you check the "Yes" If joint return, does

box(es) it will not increase your spouse wish to

your tax or reduce your refund. designate $1?



L.1976, c. 47, s. 54A:9-25.1, eff. July 8, 1976, operative Aug. 30, 1976. Amended by L.1980, c. 74, s. 16, eff. July 23, 1980.



Section 54A:9-25.2 - "Endangered And Nongame Species Of Wildlife Conservation Fund."

54A:9-25.2 "Endangered and Nongame Species of Wildlife Conservation Fund."

1.There is hereby established in the Department of the Treasury a special fund to be known as the "Endangered and Nongame Species of Wildlife Conservation Fund." Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution be deposited in such fund. The Director of the Division of Taxation shall provide the taxpayer with the opportunity to indicate his preference on the tax return in substantially the following way:

Endangered and Nongame Species of Wildlife Conservation Fund: I wish to contribute $10 , $20 , other amount $...... , to this fund. The State Treasurer shall deposit into the fund all moneys designated for the fund pursuant to this supplementary act.

L.1981,c.170,s.1; amended 1991, c.287, s.2; 1998, c.153, s.1.



Section 54A:9-25.3 - Appropriation Of Deposited Moneys.

54A:9-25.3. Appropriation of deposited moneys.
The Legislature shall annually appropriate all moneys deposited in the "Endangered and Nongame Species Conservation Fund" established pursuant to this act to the Department of Environmental Protection to effectuate the purposes of P.L.1973, c. 309 (C. 23:2A-1 et seq.).

L.1981, c. 170, s. 2, eff. June 19, 1981.



Section 54A:9-25.4 - "Children's Trust Fund."

54A:9-25.4 "Children's Trust Fund."

2. a. There is established in the Department of the Treasury a special fund to be known as the "Children's Trust Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution be deposited in the special fund. The Director of the Division of Taxation in the Department of the Treasury shall provide each taxpayer with the opportunity to indicate his preference on the tax return in substantially the following manner:

Children's Trust Fund: I wish to contribute $10 , $20 , other amount $...... , to this fund.

The State Treasurer shall deposit into the fund all moneys designated for the fund pursuant to this act.

L.1985,c.197,s.2; amended 1991, c.287, s.1; 1998, c.153, s.2.



Section 54A:9-25.5 - All Funds To Commission.

54A:9-25.5. All funds to commission.
The Legislature shall annually appropriate all moneys deposited in the "Children's Trust Fund" established by this act to the Child Life Protection Commission to effectuate the purposes of sections 4 and 5 of this act.

L. 1985, c. 197, s. 3.



Section 54A:9-25.6 - Contribution To Vietnam Veterans' Memorial Fund; Indication On Income Tax Return.

54A:9-25.6 Contribution to Vietnam Veterans' Memorial Fund; indication on income tax return.

1.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the Vietnam Veterans' Memorial Fund established pursuant to section 4 of P.L.1985, c.494 (C.52:18A-208). The Director of the Division of Taxation in the Department of the Treasury shall provide each taxpayer with the opportunity to indicate the taxpayer's preference on the tax return to contribute to the fund in substantially the following way:

"Vietnam Veterans' Memorial Fund: I wish to contribute $10 , $20 , other amount $........ to this fund."

Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting.

The State Treasurer shall deposit net contributions collected pursuant to this act into the Vietnam Veterans' Memorial Fund.

L.1994,c.139,s.1; amended 1998, c.153, s.3.



Section 54A:9-25.7 - "New Jersey Breast Cancer Research Fund."

54A:9-25.7 "New Jersey Breast Cancer Research Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "New Jersey Breast Cancer Research Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution be deposited in the special fund. The Director of the Division of Taxation in the Department of the Treasury shall provide each taxpayer with the opportunity to indicate the taxpayer's preference on the tax return in substantially the following way:

New Jersey Breast Cancer Research Fund: I wish to contribute $10 , $20 , other amount $....... to this fund.

Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting.

The State Treasurer shall deposit net contributions collected pursuant to this act into the New Jersey Breast Cancer Research Fund.

L.1995,c.26,s.1; amended 1998, c.153, s.4.



Section 54A:9-25.8 - Legislative Appropriations; Breast Cancer Research Project Defined.

54A:9-25.8. Legislative appropriations; breast cancer research project defined.
2. The Legislature shall annually appropriate all monies deposited in the "New Jersey Breast Cancer Research Fund" established pursuant to this act to the New Jersey State Commission on Cancer Research, established pursuant to P.L.1983, c.6 (C.52:9U-1 et seq.) for breast cancer research projects. As used in this act, "breast cancer research project" means a scientific research project which is approved by the commission and which focuses on the causes, prevention, screening, treatment or cure of breast cancer and may include, but is not limited to, basic, behavioral, clinical, demographic, epidemiologic and psychosocial research.

L.1995,c.26.s.2.



Section 54A:9-25.9 - U. S. S. New Jersey Educational Museum Fund; Tax Return Contribution.

54A:9-25.9 U.S.S. New Jersey Educational Museum Fund; tax return contribution.

1.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution be deposited in the U.S.S. New Jersey Educational Museum Fund established pursuant to this act. The Director of the Division of Taxation shall provide each taxpayer with the opportunity to indicate the taxpayer's preference on the tax return to contribute to the fund in substantially the following way:

"U.S.S. New Jersey Educational Museum Fund: I wish to contribute $10 , $20 , other amount $...... to this fund."

L.1995,c.299,s.1; amended 1998, c.153, s.5.



Section 54A:9-25.10 - U. S. S. New Jersey Educational Museum Fund Established.

54A:9-25.10 U.S.S. New Jersey Educational Museum Fund established.

2.There is established in the Department of the Treasury a special fund to be known as the U.S.S. New Jersey Educational Museum Fund. The State Treasurer shall deposit into the fund net contributions collected pursuant to this act. All moneys deposited in the U.S.S. New Jersey Educational Museum Fund shall be annually appropriated to the Home Port Alliance to support the maintenance and operation of the U.S.S. New Jersey as a memorial and museum.

L.1995, c.299, s.2; amended 1998, c.153, s.6; 2007, c.262, s.4.



Section 54A:9-25.11 - Cost Incurred, Deducted From Receipts.

54A:9-25.11.Cost incurred, deducted from receipts.
3. Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to section 1 of this act, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury.

L.1995,c.299,s.3.



Section 54A:9-25.12 - "Drug Abuse Education Fund."

54A:9-25.12. "Drug Abuse Education Fund."
1. a. There is established in the Department of the Treasury a special fund to be known as the "Drug Abuse Education Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "Drug Abuse Education Fund."

L.1999,c.12,s.1.



Section 54A:9-25.13 - Appropriation Of All Funds Deposited In "Drug Abuse Education Fund."

54A:9-25.13. Appropriation of all funds deposited in "Drug Abuse Education Fund."
2.The Legislature shall annually appropriate all funds deposited in the "Drug Abuse Education Fund" established pursuant to this act to the Department of Education for distribution to non-governmental entities operating in the public interest that, utilizing law enforcement personnel, provide drug abuse education programs on a Statewide basis, such as, but not limited to, Project DARE (Drug Abuse Resistance Education).

Any costs incurred by the Department of Education for administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting.

L.1999,c.12,s.2.



Section 54A:9-25.14 - Taxpayer Options To Contribute Portion Of Refund To Certain Funds, Methodology.

54A:9-25.14 Taxpayer options to contribute portion of refund to certain funds, methodology.


1.The Director of the Division of Taxation shall provide each taxpayer with the opportunity to indicate the taxpayer's preference on the tax return that a portion of the taxpayer's tax refund or an enclosed contribution be contributed to a fund that the taxpayer has, by statute, the opportunity to contribute to on the taxpayer's New Jersey gross income tax return. Except as may otherwise be provided by the authorizing statute, the taxpayer shall indicate the taxpayer's preference on the tax return by numerical designation coding or codings. The numbers used in the coding shall be in numerical sequence, with the lowest number to be assigned to the fund established by the first statute authorizing such a fund, and the coding of other funds to continue in that sequence assigned in order corresponding to the order in which the several statutes authorizing those other funds were enacted. Subject to the foregoing provisions of this section, the director shall determine the form and manner of the indication, and the presentation and explanation of the taxpayer's contribution options in the return instructions.

L.1999,c.21,s.1.



Section 54A:9-25.15 - Option To Contribute Portion Of Tax Refund To Korean Veterans' Memorial Fund.

54A:9-25.15 Option to contribute portion of tax refund to Korean Veterans' Memorial Fund.

1.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the "Korean Veterans' Memorial Fund," established pursuant to section 4 of P.L.1996, c.72 (C.52:18A-218).

Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "Korean Veterans' Memorial Fund."

L.1999,c.92,s.1.



Section 54A:9-25.16 - Appropriation Of Funds Deposited.

54A:9-25.16 Appropriation of funds deposited.

2.The Legislature shall annually appropriate all funds deposited in the "Korean Veterans' Memorial Fund" to the Department of Military and Veterans' Affairs.

L.1999, c.92, s.2; amended 2013, c.253, s.52.



Section 54A:9-25.17 - "Organ And Tissue Donor Awareness Education Fund."

54A:9-25.17 "Organ and Tissue Donor Awareness Education Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "Organ and Tissue Donor Awareness Education Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "Organ and Tissue Donor Awareness Education Fund."

d.Revenues derived from the issuance of special "Be An Organ Donor" license plates, pursuant to P.L.2001, c.164 (C.39:3-27.127 et al.), shall be deposited in the fund and shall be allocated as provided in subsection c. of section 1 of P.L.2001, c.164 (C.39:3-27.127).

L.1999,c.386,s.1; amended 2001, c.164, s.5.



Section 54A:9-25.18 - Appropriation Of Funds In Organ And Tissue Donor Awareness Education Fund.

54A:9-25.18 Appropriation of funds in Organ and Tissue Donor Awareness Education Fund.

2.Except for those funds deposited and allocated pursuant to paragraphs (1) and (2) of subsection c. of section 1 of P.L.2001, c.164 (C.39:3-27.127), the Legislature shall annually appropriate all funds deposited in the "Organ and Tissue Donor Awareness Education Fund" established pursuant to this act to the organ procurement organizations designated by the federal government to provide services in this State. These funds shall be proportionally distributed to the organ procurement organizations, based upon the adjusted population base specified by the federal Health Care Financing Administration for these organizations, for expenses and educational materials concerning organ donor and tissue sharing Statewide.

L.1999,c.386,s.2; amended 2001, c.164, s.6.



Section 54A:9-25.19 - Nj-aids Services Fund; Tax Return Contribution

54A:9-25.19. NJ-AIDS Services Fund; tax return contribution
1. a. There is established in the Department of the Treasury a special fund to be known as the "NJ-AIDS Services Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from the receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit into the "NJ-AIDS Services Fund" net contributions collected pursuant to this section for distribution to the Commissioner of Health and Senior Services, for grants to agencies within the State assisting and supporting individuals living with HIV/AIDS.

d.The Legislature shall annually appropriate all funds deposited in the "NJ-AIDS Services Fund" to the Department of Health and Senior Services and the Department of the Treasury in accordance with the purposes and provisions of this act.

L.2001,c.217.



Section 54A:9-25.20 - "Literacy Volunteers Of America - New Jersey Fund;" Tax Return Contribution

54A:9-25.20. "Literacy Volunteers of America - New Jersey Fund;" tax return contribution
1. a. There is established in the Department of the Treasury a special fund to be known as the "Literacy Volunteers of America - New Jersey Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "Literacy Volunteers of America - New Jersey Fund."

d.The Legislature shall annually appropriate all funds deposited in the "Literacy Volunteers of America - New Jersey Fund" established pursuant to this section to the Literacy Volunteers of America - New Jersey, Inc., for the purposes of literacy training, technical assistance, and program development.

L.2001,c.273.



Section 54A:9-25.21 - "New Jersey Prostate Cancer Research Fund"; Tax Return Contribution.

54A:9-25.21 "New Jersey Prostate Cancer Research Fund"; tax return contribution.

1. a. There is established in the Department of the Treasury a special fund to be known as the "New Jersey Prostate Cancer Research Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "New Jersey Prostate Cancer Research Fund."

L.2001,c.305,s.1.



Section 54A:9-25.22 - Appropriation Of Monies Deposited.

54A:9-25.22 Appropriation of monies deposited.

2.The Legislature shall annually appropriate all monies deposited in the "New Jersey Prostate Cancer Research Fund" established pursuant to this act to the New Jersey State Commission on Cancer Research, established pursuant to P.L.1983, c.6 (C.52:9U-1 et seq.) for prostate cancer research projects. As used in this act, "prostate cancer research project" means a scientific research project which is approved by the commission and which focuses on the causes, prevention, screening, treatment or cure of prostate cancer and may include, but is not limited to, basic, behavioral, clinical, demographic, epidemiologic and psychosocial research.

L.2001,c.305,s.2.



Section 54A:9-25.23 - Income Tax Returns, Option For Contribution To Nj World Trade Center Scholarship Fund.

54A:9-25.23 Income tax returns, option for contribution to NJ World Trade Center Scholarship Fund.

1. a. Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the New Jersey World Trade Center Scholarship Fund established pursuant to section 3 of P.L.2001, c.442 (C.18A:71B-23.3).

b.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the New Jersey World Trade Center Scholarship Fund.

c.The Legislature shall annually appropriate all funds deposited in the New Jersey World Trade Center Scholarship Fund to the New Jersey Higher Education Student Assistance Authority for the New Jersey World Trade Center Scholarship Board for the purposes of providing support to scholarship recipients for higher education.

L.2005,c.298,s.1.



Section 54A:9-25.24 - "New Jersey Veterans Haven Support Fund," Tax Return Contribution.

54A:9-25.24 "New Jersey Veterans Haven Support Fund," tax return contribution.

1. a. There is established in the Department of the Treasury a special fund to be known as the "New Jersey Veterans Haven Support Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit net contributions collected pursuant to this section to the "New Jersey Veterans Haven Support Fund."

d.The Legislature shall annually appropriate all funds deposited in the "New Jersey Veterans Haven Support Fund" to the Department of Military and Veterans' Affairs to support the vocational and transitional housing program at the New Jersey Veterans Haven facilities.

L.2007, c.233, s.1; amended 2013, c.260, s.3.



Section 54A:9-25.25 - "Community Food Pantry Fund."

54A:9-25.25 "Community Food Pantry Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "Community Food Pantry Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund in accordance with the provisions of P.L.1999, c.21 (C.54A:9-25.14).

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this section into the "Community Food Pantry Fund."

d.The Legislature shall annually appropriate all funds deposited in the "Community Food Pantry Fund" to the Department of Agriculture for distribution to community food pantries through the State Food Purchase Program. All such funds received by community food pantries shall be utilized exclusively for the purchase of food. The Department of Agriculture shall cooperate with the Department of Human Services and the Department of Health and Senior Services to distribute the funds.

L.2009, c.124, s.1.



Section 54A:9-25.26 - "Cat And Dog Spay/neuter Fund."

54A:9-25.26 "Cat and Dog Spay/Neuter Fund."

2. a. There is hereby established in the Department of the Treasury a special fund to be known as the "Cat and Dog Spay/Neuter Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution be deposited in such fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this section into the "Cat and Dog Spay/Neuter Fund."

d.The Legislature shall annually appropriate all moneys deposited in the "Cat and Dog Spay/Neuter Fund" established pursuant to subsection a. of this section to the "Animal Population Control Fund," established pursuant to section 6 of P.L.1983, c.172 (C.4:19A-5).

L.2009, c.124, s.2.



Section 54A:9-25.27 - "New Jersey Lung Cancer Research Fund."

54A:9-25.27 "New Jersey Lung Cancer Research Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "New Jersey Lung Cancer Research Fund."

b.The Legislature shall annually appropriate all monies deposited in the "New Jersey Lung Cancer Research Fund" established pursuant to this section to the New Jersey State Commission on Cancer Research, established pursuant to section 4 of P.L.1983, c.6 (C.52:9U-4), for lung cancer research projects. As used in this section, "lung cancer research project" means a scientific research project which is approved by the commission and which focuses on the causes, prevention, education, screening, treatment or cure of lung cancer and may include, but is not limited to, basic, clinical, and epidemiologic research.

c.A taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the "New Jersey Lung Cancer Research Fund".

d.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this section into the "New Jersey Lung Cancer Research Fund."

L.2009, c.172, s.1.



Section 54A:9-25.28 - "Boys And Girls Clubs In New Jersey Fund."

54A:9-25.28 "Boys and Girls Clubs in New Jersey Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "Boys and Girls Clubs in New Jersey Fund."

b.A taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the "Boys and Girls Clubs in New Jersey Fund."

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit net contributions collected pursuant to this section to the "Boys and Girls Clubs in New Jersey Fund."

d.The Legislature shall annually appropriate all monies deposited in the "Boys and Girls Clubs in New Jersey Fund" established pursuant to this section to the Boys and Girls Clubs in New Jersey, Inc. for the purposes of supporting programs and services.

L.2011, c.57, s.1.



Section 54A:9-25.29 - "Nj National Guard State Family Readiness Council Fund."

54A:9-25.29 "NJ National Guard State Family Readiness Council Fund."
1. a. There is established in the Department of the Treasury a special fund to be known as the "NJ National Guard State Family Readiness Council Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "NJ National Guard State Family Readiness Council Fund."

d.The Legislature shall annually appropriate all funds deposited in the "NJ National Guard State Family Readiness Council Fund" established pursuant to this section to the National Guard State Family Readiness Council for the purposes of providing support to members of the New Jersey National Guard and their families affected by extended deployment during Operations Enduring Freedom and Iraqi Freedom.

L.2011, c.117, s.1.



Section 54A:9-25.30 - "American Red Cross-nj Fund."

54A:9-25.30 "American Red Cross-NJ Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "American Red Cross-NJ Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit net contributions collected pursuant to this section to the "American Red Cross-NJ Fund."

d.The Legislature shall annually appropriate all funds deposited in the "American Red Cross-NJ Fund" to the American Red Cross of Central New Jersey for allocation to each of the New Jersey Chapters of the American Red Cross to support its programs of emergency response with its aim of preventing and relieving suffering.

L.2011, c.211, s.1.



Section 54A:9-25.31 - "Girl Scouts Councils In New Jersey Fund."

54A:9-25.31 "Girl Scouts Councils in New Jersey Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "Girl Scouts Councils in New Jersey Fund."

b.A taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the "Girl Scouts Councils in New Jersey Fund."

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit net contributions collected pursuant to this section to the "Girl Scouts Councils in New Jersey Fund."

d.The Legislature shall annually appropriate all monies deposited in the "Girl Scouts Councils in New Jersey Fund" established pursuant to this section for distribution in equal amounts among the chartered local councils of the Girl Scouts of the United States of America in New Jersey for the purposes of supporting their programs and services.

L.2011, c.227, s.1.



Section 54A:9-25.32 - "2014 Nj Special Olympics Home Team Fund."

54A:9-25.32 "2014 NJ Special Olympics Home Team Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "2014 NJ Special Olympics Home Team Fund."

b.For the taxable years beginning in calendar years 2012 and 2013, a taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the "2014 NJ Special Olympics Home Team Fund" in accordance with the provisions of section 1 of P.L.1999, c.21 (C.54A:9-25.14).

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit net contributions collected pursuant to this section into the "2014 NJ Special Olympics Home Team Fund."

d.The Legislature shall annually appropriate all funds deposited in the "2014 NJ Special Olympics Home Team Fund" to Special Olympics New Jersey. All monies appropriated to Special Olympics New Jersey shall be used solely to fund expenses associated with the training of New Jersey athletes participating in the 2014 Special Olympics USA Games and the participation of New Jersey athletes in the 2014 Special Olympics USA Games, including but not limited to: equipment, insurance, room and board, travel, and uniforms.

e.On the first day of the seventh month after the conclusion of the 2014 Special Olympics USA Games, monies within the "2014 NJ Special Olympics Home Team Fund" shall be appropriated to Special Olympics New Jersey and used solely to fund expenses associated with New Jersey athletes' training for and participation in future Special Olympics games, including but not limited to: equipment, insurance, room and board, travel, and uniforms.

L.2013, c.13, s.1.



Section 54A:9-25.33 - "Homeless Veterans Grant Fund."

54A:9-25.33 "Homeless Veterans Grant Fund."

4. a. There is established in the Department of the Treasury a special fund to be known as the "Homeless Veterans Grant Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in such fund in accordance with the provisions of section 1 of P.L.1999, c.21 (C.54A:9-25.14).

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit net contributions collected pursuant to this section into the "Homeless Veterans Grant Fund."

d.The Legislature shall annually appropriate all funds deposited in the "Homeless Veterans Grant Fund" to the Department of Military and Veterans' Affairs to be used exclusively for the awarding of grants to organizations that assist homeless veterans in this State under the New Jersey Homeless Veterans Grant Program established pursuant to section 3 of P.L.2013, c.239 (C.38A:3-6.2b). The Legislature may deposit funds not collected pursuant to this section into the "Homeless Veterans Grant Fund," as it may, from time to time, deem appropriate.

L.2013, c.239, s.4.



Section 54A:9-25.34 - "The Leukemia & Lymphoma Society - New Jersey Fund."

54A:9-25.34 "The Leukemia & Lymphoma Society - New Jersey Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as "The Leukemia & Lymphoma Society - New Jersey Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c. Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into "The Leukemia & Lymphoma Society - New Jersey Fund."

d.The Legislature shall annually appropriate all funds deposited in "The Leukemia & Lymphoma Society - New Jersey Fund" established pursuant to this section to the New Jersey chapter of The Leukemia & Lymphoma Society, for the purposes of providing support programs for leukemia and lymphoma patients and their families, advocacy for research, and public education on the issues of leukemia and lymphoma.

L.2013, c.244, s.1.



Section 54A:9-25.35 - "Northern New Jersey Veterans Memorial Cemetery Development Fund."

54A:9-25.35 "Northern New Jersey Veterans Memorial Cemetery Development Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "Northern New Jersey Veterans Memorial Cemetery Development Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "Northern New Jersey Veterans Memorial Cemetery Development Fund."

d.The Legislature shall annually appropriate all funds deposited in the "Northern New Jersey Veterans Memorial Cemetery Development Fund" established pursuant to this section to the Department of Military and Veterans' Affairs for the purposes of facilitating the development and operation of the Northern New Jersey Veterans Memorial Cemetery.

L.2013, c.4, s.1.



Section 54A:9-25.36 - "New Jersey Farm To School And School Garden Fund."

54A:9-25.36 "New Jersey Farm to School and School Garden Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "New Jersey Farm to School and School Garden Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this act may be deducted from receipts collected pursuant to this act, as determined by the Director of the Division of Budget and Accounting in the Department of Taxation. The State Treasurer shall deposit net contributions collected pursuant to this section to the "New Jersey Farm to School and School Garden Fund."

d.The Legislature shall annually appropriate all funds deposited in the "New Jersey Farm to School and School Garden Fund" established pursuant to this section to the New Jersey Department of Agriculture for use in support of its Farm to School program and grants for the development and expansion of the Farm to School program and school gardens activities.

L.2014, c.38, s.1.



Section 54A:9-25.37 - "Local Library Support Fund," Contributions Through Gross Income Tax Returns Permitted.

54A:9-25.37 "Local Library Support Fund," contributions through gross income tax returns permitted.

1. a. There is established in the Department of the Treasury a special fund to be known as the "Local Library Support Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's gross income tax refund or an enclosed contribution be deposited in the "Local Library Support Fund" and provided to the State Librarian, who shall annually distribute the moneys received from the "Local Library Support Fund" in accordance with the State Library Aid Law, N.J.S.18A:74-1 et seq.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to the "Local Library Support Fund" may be deducted from contributions collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this section into the "Local Library Support Fund."

d.The Legislature shall annually appropriate all moneys deposited in the "Local Library Support Fund" established pursuant to subsection a. of this section to the State Librarian, who shall annually distribute the moneys received from the "Local Library Support Fund" in accordance with the State Library Aid Law, N.J.S.18A:74-1 et seq.

e.As used in this section:

"County library" means a public library established pursuant to chapter 33 of Title 40 of the Revised Statutes.

"Local library" means a county library or a municipal library.

"Municipal library" means a public library established pursuant to chapter 54 of Title 40 of the Revised Statutes.

L.2014, c.47, s.1.



Section 54A:9-25.38 - "Als Association Support Fund."

54A:9-25.38 "ALS Association Support Fund."

1. a. There is established in the Department of the Treasury a special fund to be known as the "ALS Association Support Fund."

b.For taxable years beginning on or after the date of enactment of this section, a taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's gross income tax refund or an enclosed contribution be deposited in the ALS Association Support Fund and used in accordance with this section.

c.The costs incurred by the Division of Taxation for collection or administration attributable to the ALS Association Support Fund may be deducted from contributions collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this section into the ALS Association Support Fund.

d.The Legislature shall annually appropriate the moneys deposited in the ALS Association Support Fund established pursuant to subsection a. of this section to the ALS Association to provide support services to New Jersey residents as follows: 50 percent of the amounts deposited in the fund shall be appropriated to the Greater Philadelphia Chapter of the ALS Association serving residents in southern New Jersey and 50 percent shall be appropriated to the Greater New York Chapter of the ALS Association serving residents in central and northern New Jersey.

L.2014, c.80, s.1.



Section 54A:9-25.39 - "Fund For The Support Of New Jersey Nonprofit Veterans Organizations."

54A:9-25.39 "Fund for the Support of New Jersey Nonprofit Veterans Organizations."

1. a. There is established in the Department of the Treasury a special fund to be known as the "Fund for the Support of New Jersey Nonprofit Veterans Organizations."

b.A taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the Fund for the Support of New Jersey Nonprofit Veterans Organizations for the annual distribution of grants to private nonprofit veteran organizations for programs and services supporting New Jersey veterans.

c.Any costs incurred by the Division of Taxation or the Department of Military and Veterans' Affairs for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting in the Department of the Treasury. The State Treasurer shall deposit the net contributions collected pursuant to this section in the Fund for the Support of New Jersey Nonprofit Veterans Organizations.

d.The Legislature shall annually appropriate all monies deposited in the Fund for the Support of New Jersey Nonprofit Veterans Organizations to the Department of Military and Veterans' Affairs for annual grants to be distributed to applicant private nonprofit veteran organizations for programs and services supporting New Jersey veterans.

L.2015, c.26, s.1.



Section 54A:9-25.40 - "New Jersey Yellow Ribbon Fund."

54A:9-25.40 "New Jersey Yellow Ribbon Fund."
1. a. There is established in the Department of the Treasury a special fund to be known as the "New Jersey Yellow Ribbon Fund."

b.Each taxpayer shall have the opportunity to indicate on the taxpayer's New Jersey gross income tax return that a portion of the taxpayer's tax refund or an enclosed contribution shall be deposited in the special fund.

c.Any costs incurred by the Division of Taxation for collection or administration attributable to this section may be deducted from receipts collected pursuant to this section, as determined by the Director of the Division of Budget and Accounting. The State Treasurer shall deposit net contributions collected pursuant to this act into the "New Jersey Yellow Ribbon Fund."

d.The Legislature shall annually appropriate all funds deposited in the "New Jersey Yellow Ribbon Fund" established pursuant to this section to the Department of Military and Veterans' Affairs for the purposes of providing support that shall include, but not be limited to, support to defray the costs of food, housing, medical services, and other expenses to active duty members of the United States Armed Forces, the Reserve components thereof, and the National Guard from New Jersey and their families affected by extended deployment during Operations Enduring Freedom and Iraqi Freedom or their successor operations.

L.2015, c.278, s.1.



Section 54A:9-26 - Property Tax Relief Fund Saved Harmless.

54A:9-26. Property Tax Relief Fund saved harmless.
9. An amount equal to the revenue that would be available to the Property Tax Relief Fund but for the amount estimated to be foregone and due to be refunded during a fiscal year due to the "Property Tax Deduction Act," P.L.1996, c.60 (C.54A:3A-15 et al.), shall be made available to the Property Tax Relief Fund from State General Fund revenue sources during that fiscal year without a reduction in the level of State aid appropriated to municipalities, school districts and counties from the General Fund during that fiscal year.

L.1996,c.60,s.9.



Section 54A:9-27 - Effective Date.

54A:9-27. Effective date.
(a) This act shall take effect immediately and shall be applicable with respect to items of income, deduction, loss or gain occurring in taxable years ending on or after July 1, 1976 but only to the extent such items have been earned, or incurred on or after July 1, 1976.

(b) New Jersey taxable income for 1976 from a person or entity with an accounting period for Federal income tax purposes which begins before July 1, 1976 shall be determined by computing the total taxable income of the person or entity for the full accounting period and by multiplying such taxable income by the quotient of the number of days in such year after July 1, 1976, divided by 365. However, where the taxpayer's taxable year covers a period of less than 12 months, the taxpayer may determine total taxable income solely on the basis of the items of income, deductions, loss or gain occurring during such taxable year.

(c) This act shall remain inoperative unless and until the "Tenants' Property Tax Rebate Act" now pending before the Legislature as Senate Bill No. 1546 and Assembly Bill No. 1330 and Assembly Bill No. 1663 are enacted.

L.1976, c. 47, s. 54A:9-27.



Section 54A:9-29 - Certain Revenue Appropriated For Direct Real Property Taxpayer Relief.

54A:9-29 Certain revenue appropriated for direct real property taxpayer relief.

19.All revenue derived annually from the tax rate change effectuated in the amendment made to N.J.S.54A:2-1 in section 17 of P.L.2004, c.40 shall be annually appropriated for direct real property taxpayer relief.

L.2004,c.40,s.19.



Section 54A:10-1 - Short Title

54A:10-1. Short title
This act shall be known and may be cited as the "State Revenue Sharing Act of 1976" .

L.1976, c. 73, s. 1.



Section 54A:10-2 - Legislative Declaration.

54A:10-2. Legislative declaration.
It is hereby declared that because municipalities are limited in their means for raising revenues, that it is the obligation of the State to provide assistance which will benefit all local taxpayers, as a supplement to all other forms of aid.

L.1976, c. 73, s. 2.



Section 54A:10-3 - Definitions.

54A:10-3. Definitions.
For the purposes of this act, unless the context clearly requires a different meaning:

a. "Director" means the Director of the Division of Taxation in the Department of the Treasury.

b. "Fund" means the Revenue Sharing Fund created herein.

c. "Senior citizen deductions" and "deductions for citizens less than 65 years of age who are permanently and totally disabled, and their surviving spouses in certain cases" means the actual amount of the deductions allowed pursuant to section 4 of P.L.1971, c. 20 (C. 54:4-8.52).

d. "Veterans deductions" means the actual amount of the deduction allowed pursuant to section 2 of this act.

e. "Effective tax rate," with respect to each municipality, means the total tax levy for the current year for 1976 and the pretax year thereafter on which the tax rate is computed divided by the apportionment valuation for the current year for 1976 and the pretax year thereafter as shown in the Table of Aggregates, prepared pursuant to R.S. 54:4-52.

L.1976, c. 73, s. 3. Amended by L.1978, c. 66, s. 1, eff. July 3, 1978.



Section 54A:10-4 - Revenue Sharing Fund; Creation; Distributions To Municipalities.

54A:10-4. Revenue sharing fund; creation; distributions to municipalities.
There is hereby created within the General Treasury a Revenue Sharing Fund of $50 million of the net revenues from the New Jersey Gross Income Tax Act.

Distribution of the revenue from the fund shall be made annually to all municipalities with an effective tax rate in excess of $1.00 per $100.00 of true valuation in the proportion which the population of the qualifying municipality bears to the total population of all qualifying municipalities of the State according to the most recent State population estimates published by the New Jersey Department of Labor and Industry, except that in the year of promulgation of a Federal decennial census, the census figures shall be used.

L.1976, c. 73, s. 4.



Section 54A:10-5 - Distribution Of Additional Amount.

54A:10-5. Distribution of additional amount.
In addition to the amount determined in section 4 above, there shall be added to the amount to be distributed to each municipality the following:

a. An amount equivalent to the senior citizen deductions in each municipality, and;

b. An amount equivalent to the veterans' deductions in each municipality.

L.1976, c. 73, s. 5.



Section 54A:10-6 - Annual Computation Of Funds Due Each Municipality; Credit After Prepayment Of Tax.

54A:10-6. Annual computation of funds due each municipality; credit after prepayment of tax.
Prior to November 1, 1976 and prior to November 1 in each year thereafter the director shall compute the amount of revenue sharing funds due each municipality for the succeeding year, and shall thereupon notify the governing body and the tax collector or other chief fiscal officer of each municipality of the amounts so determined. If a taxpayer has prepaid his tax, he shall be given a credit upon his subsequent tax payment.

L.1976, c. 73, s. 6.



Section 54A:10-7 - Anticipation Of Revenues In Municipal Budget; Reduction Of Property Tax Levy.

54A:10-7. Anticipation of revenues in municipal budget; reduction of property tax levy.
Upon notification by the director of the amount of revenue sharing funds due, the governing body of each municipality shall anticipate such revenues in its budget for the succeeding year and shall apply all such revenues to the reduction of the property tax levy.

L.1976, c. 73, s. 7.



Section 54A:10-8 - Annual Certification Of Funds Due Each Municipality; Payments.

54A:10-8. Annual certification of funds due each municipality; payments.
On or before December 1 annually, the director shall certify to the State Treasurer the amount of revenue sharing funds due each municipality under the provisions of this act. The State Treasurer upon the certification of the director and upon the warrant of the State Comptroller shall pay to each municipality the amount due as follows:

Revenue sharing funds, except for funds to be distributed under section 5 shall be paid annually in quarterly installments on February 1, May 1, August 1 and November 1. Revenue sharing funds to be distributed under section 5 shall be paid on November 1, 1977 and annually thereafter. Each installment shall consist of 25% of the total amount due.

L.1976, c. 73, s. 8.



Section 54A:10-9 - Rules And Regulations.

54A:10-9. Rules and regulations.
The director is hereby authorized to make such rules and regulations as may be necessary to carry out the provisions of this act. The Director of the Division of Local Government Services is hereby authorized to make such rules and regulations as may be necessary to carry out the provisions of this act with respect to tax bills and revisions thereof.

L.1976, c. 73, s. 9.



Section 54A:10-10 - Inapplicability Of Act To Program Of Aid Or Assistance In Effect.

54A:10-10. Inapplicability of act to program of aid or assistance in effect.
Nothing herein contained shall affect any program of aid or assistance now in effect.

L.1976, c. 73, s. 10.



Section 54A:10-11 - Veterans Deductions; Certification Of Number And Amounts By County Board Of Taxation.

54A:10-11. Veterans deductions; certification of number and amounts by county board of taxation.
On or before June 15, 1978 and on or before June 15 of each year thereafter, each county board of taxation shall, on a form prescribed by the Director of the Division of Taxation, certify to the director from the tax lists certified to it for each taxing district for the current tax year the following:

a. The number of veterans deductions allowed for the current tax year including those allowed by the tax collector up to May 31 of the current tax year;

b. The total dollar amount of veterans deductions for the current year including those allowed by the tax collector up to May 31 of the current tax year;

c. Separately, the number and dollar amount of veterans deductions allowed, or disallowed, for the period from June 1 to December 31 of the previous tax year beginning in 1979;

d. The totals for a., b., and c. above by district and for the county as a whole.

L.1978, c. 66, s. 2, eff. July 3, 1978.



Section 54A:10-12 - Additional Amount Of Revenue Sharing Funds Due Each Municipality For Current Tax Year; Certification; Payment.

54A:10-12. Additional amount of revenue sharing funds due each municipality for current tax year; certification; payment.
On or before September 15, 1978, the director shall certify to the State Treasurer the additional amount of revenue sharing funds due each municipality for the current tax year. The State Treasurer upon the certification of the director and upon the warrant of the State Comptroller shall pay to each municipality such additional amounts on or before November 1, 1978. In each year thereafter there shall be paid to each municipality the full amount of revenue sharing funds which shall include the additional amounts provided for by this act.

L.1978, c. 66, s. 3, eff. July 3, 1978.






Title 55 - Tenement Houses And Public Housing

Section 55:13A-1 - Short Title

55:13A-1. Short title
This act shall be known as, and may be cited as, the "Hotel and Multiple Dwelling Law."

L.1967, c. 76, s. 1, eff. May 31, 1967. Amended by L.1970, c. 138, s. 1.



Section 55:13A-2 - Declaration Of Policy; Liberal Construction

55:13A-2. Declaration of policy; liberal construction
This act being deemed and hereby declared remedial legislation necessary for the protection of the health and welfare of the residents of this State in order to assure the provision therefor of decent, standard and safe units of dwelling space, shall be liberally construed to effectuate the purposes and intent thereof.

L.1967, c. 76, s. 2, eff. May 31, 1967.



Section 55:13A-3 - Definitions.

55:13A-3 Definitions.

3.The following terms whenever used or referred to in P.L.1967, c.76 (C.55:13A-1 et seq.) shall have the following respective meanings for the purposes thereof, except in those instances where the context clearly indicates otherwise:

(a)The term "act" shall mean P.L.1967, c.76 (C.55:13A-1 et seq.), any amendments or supplements thereto, and any rules and regulations promulgated thereunder.

(b)The term "accessory building" shall mean any building which is used in conjunction with the main building of a hotel, whether separate therefrom or adjoining thereto.

(c)(Deleted by amendment, P.L.2013, c.253.)

(d)The term "bureau" shall mean the Bureau of Housing Inspection in the Department of Community Affairs.

(e)(Deleted by amendment.)

(f)The term "commissioner" shall mean the Commissioner of Community Affairs.

(g)The term "department" shall mean the Department of Community Affairs.

(h)The term "unit of dwelling space" or the term "dwelling unit" shall mean any room or rooms, or suite or apartment thereof, whether furnished or unfurnished, which is occupied, or intended, arranged or designed to be occupied, for sleeping or dwelling purposes by one or more persons, including but not limited to the owner thereof, or any of the person's or persons' servants, agents or employees, and shall include all privileges, services, furnishings, furniture, equipment, facilities and improvements connected with the use or occupancy thereof.

(i)The term "protective equipment" shall mean any equipment, device, system or apparatus, whether manual, mechanical, electrical or otherwise, permitted or required by the commissioner to be constructed or installed in any hotel or multiple dwelling for the protection of the occupants or intended occupants thereof, or of the public generally.

(j)The term "hotel" shall mean any building, including but not limited to any related structure, accessory building, and land appurtenant thereto, and any part thereof, which contains 10 or more units of dwelling space or has sleeping facilities for 25 or more persons and is kept, used, maintained, advertised as, or held out to be, a place where sleeping or dwelling accommodations are available to transient or permanent guests.

This definition shall also mean and include any hotel, motor hotel, motel, or established guesthouse, which is commonly regarded as a hotel, motor hotel, motel, or established guesthouse, as the case may be, in the community in which it is located; provided, that this definition shall not be construed to include any building or structure defined as a multiple dwelling in P.L.1967, c.76 (C.55:13A-1 et seq.), registered as a multiple dwelling with the Commissioner of Community Affairs as hereinafter provided, and occupied or intended to be occupied as such nor shall this definition be construed to include a rooming house or a boarding house as defined in the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et al.) or, except as otherwise set forth in P.L.1987, c.270 (C.55:13A-7.5, 55:13A-7.6, 55:13A-12.1, 55:13A-13.2), any retreat lodging facility, as defined in this section.

(k)The term "multiple dwelling" shall mean any building or structure of one or more stories and any land appurtenant thereto, and any portion thereof, in which three or more units of dwelling space are occupied, or are intended to be occupied by three or more persons who live independently of each other. This definition shall also mean any group of ten or more buildings on a single parcel of land or on contiguous parcels under common ownership, in each of which two units of dwelling space are occupied or intended to be occupied by two persons or households living independently of each other, and any land appurtenant thereto, and any portion thereof. This definition shall not include:

(1)any building or structure defined as a hotel in P.L.1967, c.76 (C.55:13A-1 et seq.), or registered as a hotel with the Commissioner of Community Affairs as hereinafter provided, or occupied or intended to be occupied exclusively as such;

(2)a building section containing not more than four dwelling units, provided the building has at least two exterior walls unattached to any adjoining building section and the dwelling units are separated exclusively by walls of such fire-resistant rating as comports with the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) at the time of their construction or with a rating as shall be established by the bureau in conformity with recognized standards and the building is held under a condominium or cooperative form of ownership, or by a mutual housing corporation, provided that if any units within such a building section are not occupied by an owner of the unit, then that unit and the common areas within that building section shall not be exempted from the definition of a multiple dwelling for the purposes of P.L.1967, c.76 (C.55:13A-1 et seq.). A condominium association, or a cooperative or mutual housing corporation shall provide the bureau with any information necessary to justify an exemption for a dwelling unit pursuant to this paragraph; or

(3)any building of three stories or less, owned or controlled by a nonprofit corporation organized under any law of this State for the primary purpose to provide for its shareholders or members housing in a retirement community as same is defined under the provisions of the "Retirement Community Full Disclosure Act," P.L.1969, c.215 (C.45:22A-1 et seq.), provided that the corporation meets the requirements of section 2 of P.L.1983, c.154 (C.55:13A-13.1).

(l)The term "owner" shall mean the person who owns, purports to own, or exercises control of any hotel or multiple dwelling. The term "owner" shall also mean and include any person who owns, purports to own, or exercises control over three or more dwelling units within a multiple dwelling.

(m)The term "person" shall mean any individual, corporation, association, or other entity, as defined in R.S.1:1-2.

(n)The term "continuing violation" shall mean any violation of P.L.1967, c.76 (C.55:13A-1 et seq.) or any regulation promulgated thereunder, where notice is served within two years of the date of service of a previous notice and where violation, premise and person cited in both notices are substantially identical.

(o)The term "project" shall mean a group of buildings subject to the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.), which are or are represented to be under common or substantially common ownership and which stand on a single parcel of land or parcels of land which are contiguous and which group of buildings is named, designated or advertised as a common entity. The contiguity of such parcels shall not be adversely affected by public rights-of-way incidental to such buildings.

(p)The term "mutual housing corporation" means a corporation not-for-profit incorporated under the laws of New Jersey on a mutual or cooperative basis within the scope of Title VI, s.607 of the "Lanham Public War Housing Act," 54 Stat. 1125, 42 U.S.C. s.1501 et seq., as amended, which acquired a National Defense Housing Project pursuant to said act.

(q)"Condominium" means the form of ownership so defined in the "Condominium Act," P.L.1969, c.257 (C.46:8B-1 et seq.).

(r)"Cooperative" means a housing corporation or association which entitles the holder of a share or membership interest thereof to possess and occupy for dwelling purposes a house, apartment or other structure owned or leased by said corporation or association, or to lease or purchase a dwelling constructed or to be constructed by said corporation or association.

(s)"Retreat lodging facility" means a building or structure, including but not limited to any related structure, accessory building, and land appurtenant thereto, and any part thereof, owned by a nonprofit corporation or association which has tax-exempt charitable status under the federal Internal Revenue Code and which has sleeping facilities used exclusively on a transient basis by persons participating in programs of a religious, cultural or educational nature, conducted under the sole auspices of one or more corporations or associations having tax-exempt charitable status under the federal Internal Revenue Code, which are made available without any mandatory charge to such participants.

L.1967, c.76, s.3; amended 1970, c.138, s.2; 1976, c.40; 1983, c.2, s.1; 1983, c.154, s.1; 1983, c.447; 1987, c.270, s.1; 1997, c.311; 1999, c.384; 2013, c.253, s.53.



Section 55:13A-4 - Supervisor Of Bureau Of Housing Inspection; Administration And Enforcement Of Act

55:13A-4. Supervisor of bureau of housing inspection; administration and enforcement of act
The Bureau of Housing Inspection heretofore constituted in the Division of Housing and Urban Renewal in the Department of Community Affairs by section 23 of chapter 293 of the laws of 1966 shall be under the immediate supervision of a supervisor, who shall administer and enforce the provisions of this act, subject to the supervision and control of the commissioner, and who shall perform such other duties as the commissioner may direct or as may be provided by law. Said supervisor shall be a licensed architect or professional engineer of this State who shall be appointed by the commissioner subject to the provisions of Title 11 of the Revised Statutes, Civil Service.

L.1967, c. 76, s. 4, eff. May 31, 1967.



Section 55:13A-5 - Board Of Housing Inspection Abolished; Powers, Functions, Duties Transferred.

55:13A-5 Board of Housing Inspection abolished; powers, functions, duties transferred.

5. (a) The Board of Housing Inspection heretofore constituted in the Division of Housing and Urban Renewal in the Department of Community Affairs by section 23 of chapter 293 of the laws of 1966 is hereby abolished, except that the powers, functions and duties of said Board of Housing Inspection are hereby transferred to and vested in the commissioner.

(b)The office of supervisor of hotel fire safety heretofore constituted in the Bureau of Housing Inspection of the Division of Housing and Urban Renewal in the Department of Community Affairs by section 24 of chapter 293 of the laws of 1966 is hereby abolished, except that the powers, functions and duties of said office of supervisor of hotel fire safety are hereby transferred to and vested in the commissioner.

L.1967, c.76, s.5; amended 2013, c.253, s.54.



Section 55:13A-6 - Powers Of Commissioner.

55:13A-6 Powers of commissioner.

6.The commissioner is hereby granted and shall have and exercise, in addition to other powers herein granted, all the powers necessary and appropriate to carry out and execute the purposes of P.L.1967, c.76 (C.55:13A-1 et seq.), including but not limited to, the power:

(a)To provide owners or groups of owners with such advisory consultation and educational services as will assist said owners or groups of owners to discharge their responsibilities under P.L.1967, c.76 (C.55:13A-1 et seq.), and to suggest to said owners or groups of owners methods and procedures by which they may develop and implement health and safety programs;

(b)To enter and inspect, without prior notice, any hotel or multiple dwelling as provided by P.L.1967, c.76 (C.55:13A-1 et seq.), and to make such investigation as is reasonably necessary to carry out the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.);

(c)To administer and enforce the provisions of existing law, and any amendments and supplements thereto, and any rules or regulations promulgated thereunder, concerning the regulation of multiple dwellings, also commonly known as tenements, and hotels;

(d)To issue subpenas to any person subject to P.L.1967, c.76 (C.55:13A-1 et seq.) which shall compel attendance at any hearing as a witness and shall compel production of such reports, documents, books or papers, in any part of the State before the commissioner or a member of the department designated by the commissioner, as the commissioner may deem necessary to implement the purposes of P.L.1967, c.76 (C.55:13A-1 et seq.). In any case where a person neglects or refuses to obey the command of such subpena, the commissioner may apply ex parte to the Superior Court for an order compelling a person to testify or to produce files, books, papers, documents or other objects in accordance with the subpena issued by the commissioner and, in addition, said person shall be subject to a penalty of $100,000.00 for each instance in which the person does not comply with the subpena issued by the commissioner, said penalty to be recovered pursuant to section 18 of P.L.1967, c.76 (C.55:13A-18);

(e)To issue and promulgate such rules and regulations as the commissioner may deem necessary to implement the purposes of P.L.1967, c.76 (C.55:13A-1 et seq.), which rules and regulations shall have the force and effect of law until revised, repealed or amended from time to time by the commissioner in the exercise of the commissioner's discretion; provided, that any such rules and regulations shall be filed with the Office of Administrative Law;

(f)To enforce and administer the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.), enter complaints against any person violating the provisions thereof, and to prosecute or cause to be prosecuted violations of the provisions thereof in administrative hearings and civil actions in State or local courts;

(g)To assess penalties and to compromise and settle any claim for a penalty for any violation of the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) in such amount in the discretion of the commissioner as may appear appropriate and equitable under all of the circumstances of said violation in any of the actions or proceedings mentioned in subsection (f) of this section;

(h)To institute an in rem action against the property upon which a violation exists in cases where the owner, after diligent effort, cannot be served;

(i)To institute a quasi in rem action against the owner by attachment of the property upon which a violation exists, followed by service by publication, in cases where the owner, after diligent effort, cannot be served;

(j)To hold and exercise all the rights and remedies available to a judgment creditor where a judgment lien arises as a result of a penalty action or an administrative proceeding taken pursuant to enforcement of P.L.1967, c.76 (C.55:13A-1 et seq.); and

(k)To adopt, amend and repeal rules concerning the qualifications and licensing of persons employed by local agencies and municipalities to enforce this amendatory and supplementary act and fees to cover the cost of any licensing program.

L.1967, c.76, s.6; amended 1970, c.138, s.3; 1987, c.30, s.1; 2013, c.253, s.55.



Section 55:13A-7 - Rules, Regulations.

55:13A-7 Rules, regulations.

7.The commissioner shall issue and promulgate, in the manner specified in section 8 of P.L.1967, c.76 (C.55:13A-8), such regulations as the commissioner may deem necessary to assure that any hotel or multiple dwelling will be maintained in such manner as is consistent with, and will protect, the health, safety and welfare of the occupants or intended occupants thereof, or of the public generally.

Any such regulations issued and promulgated by the commissioner pursuant to this section shall provide standards and specifications for such maintenance materials, methods and techniques, fire warning and extinguisher systems, elevator systems, emergency egresses, and such other protective equipment as the commissioner shall deem reasonably necessary to the health, safety and welfare of the occupants or intended occupants of any units of dwelling space in any hotel or multiple dwelling, including but not limited to:

(a)Structural adequacy ratings;

(b)Methods of egress, including fire escapes, outside fireproof stairways, independent stairways, and handrails, railings, brackets, braces and landing platforms thereon, additional stairways, and treads, winders, and risers thereof, entrances and ramps;

(c)Bulkheads and scuttles, partitions, walls, ceilings and floors;

(d)Garbage and refuse collection and disposal, cleaning and janitorial services, repairs, and extermination services;

(e)Electrical wiring and outlets, and paints and the composition thereof;

(f)Doors, and the manner of opening thereof;

(g)Transoms, windows, shafts and beams;

(h)Chimneys, flues and central heating units;

(i)Roofing and siding materials;

(j)Lots, yards, courts and garages, including the size and location thereof;

(k)Intakes, open ducts, offsets and recesses;

(l)Windows, including the size and height thereof;

(m) Rooms, including the area and height thereof, and the permissible number of occupants thereof;

(n)Stairwells, skylights and alcoves;

(o)Public halls, including the lighting and ventilation thereof;

(p)Accessory passages to rooms;

(q)Cellars, drainage and air space;

(r)Water-closets, bathrooms and sinks;

(s)Water connections, including the provision of drinking and hot and cold running water;

(t)Sewer connections, privies, cesspools, and private sewers;

(u)Rain water and drainage conductors;

(v)Entrances and ramps; and

(w) Presence of lead-based paint hazards in multiple dwellings and in single-family and two-family dwellings, exclusive of owner-occupied dwelling units, subject to P.L.2003, c.311 (C.52:27D-437.1 et al.). In a common interest community, any inspection fee for and violation found within a unit which is solely related to this subsection shall be the responsibility of the unit owner and not the homeowners' association, unless the association is the owner of the unit.

L.1967, c.76, s.7; amended 2003, c.311, s.19; 2007, c.251, s.5.



Section 55:13A-7.1 - Equipment With Smoke Detectors Or Alarms; Rules And Regulations

55:13A-7.1. Equipment with smoke detectors or alarms; rules and regulations
Every hotel and multiple dwelling shall be equipped with smoke detectors or smoke alarms or both in conformance with rules and regulations promulgated by the Commissioner of the Department of Community Affairs. Such rules and regulations shall specify the number, location, specifications, maintenance and periodic testing of smoke detectors and smoke alarms based upon the construction, size and design of such building, and any other rules and regulations which the commissioner considers necessary for the administration of this supplemental act.

L.1979, c. 419, s. 1, eff. Feb. 8, 1980.



Section 55:13A-7.2 - No Code Or Standard To Exceed Standards Under "State Uniform Construction Code Act"

55:13A-7.2. No code or standard to exceed standards under "State Uniform Construction Code Act"
Nothing in this supplemental act shall permit the adoption of any code or standard which exceeds the standards adopted under the "State Uniform Construction Code Act," (P.L.1975, c. 217; C. 52:27D-119 et seq.).

L.1979, c. 419, s. 2, eff. Feb. 8, 1980.



Section 55:13A-7.3 - Parking For Handicapped

55:13A-7.3. Parking for handicapped
Any owner of a multiple dwelling which, as of the enactment of this act or at any time thereafter, provides parking to the occupants thereof, and in which a handicapped person resides, shall provide parking spaces for occupants who are handicapped located at the closest possible proximity to the principal accesses of the multiple dwelling.

A minimum of 1% of the total number of parking spaces provided for the occupants of the multiple dwelling, but not less than one parking space, shall be set aside as parking for the handicapped. Each space or group of spaces shall be identified with a clearly visible sign displaying the International Symbol of Access along with the following wording: "This space reserved for physically handicapped drivers." Where possible, the space shall be 12 feet wide to allow room for a person in a wheelchair or on braces or crutches to get in and out of either side of an automobile onto a level, paved surface suitable for wheeling and walking and shall be located so that a person in a wheelchair or using braces or crutches is not compelled to wheel or walk behind parked cars. Where applicable, curb ramps shall be provided to permit a handicapped person access from the parking area to the sidewalk.

For purposes of this section "handicapped" means a physical impairment which confines a person to a wheelchair; causes a person to walk with difficulty or insecurity; affects the sight or hearing to the extent that a person functioning in public areas is insecure or exposed to danger; causes faulty coordination; or reduces mobility, flexibility, coordination and perceptiveness to the extent that facilities are needed to provide for the safety of that person.

L. 1985, c. 280, s. 1.



Section 55:13A-7.4 - 5-unit Minimum

55:13A-7.4. 5-unit minimum
This act shall not apply to any multiple dwelling with fewer than 5 units.

L. 1985, c. 280, s. 2.



Section 55:13A-7.5 - Internal Security Exemption

55:13A-7.5. Internal security exemption
No regulation establishing unit door or other internal security requirements or any other requirement not substantially related to the protection of the health, safety or welfare of occupants or of the public generally shall be enforced in any retreat lodging facility.

L. 1987, c. 270, s. 4.



Section 55:13A-7.6 - Applicable Provisions

55:13A-7.6. Applicable provisions
Except as otherwise set forth in sections 2, 3 and 4 of P.L. 1987, c. 270 (C. 55:13A-12.1, 55:13A-13.2, 55:13A-7.5), all provisions of P.L. 1967, c. 76 (C. 55:13A-1 et seq.), as amended and supplemented, and of the regulations pursuant thereto, shall be applicable to retreat lodging facilities in the same manner as to hotels.

L. 1987, c. 270, s. 5.



Section 55:13A-7.7 - Hotel Room Notices, Procedures Followed In Event Of Fire Or Smoke

55:13A-7.7. Hotel room notices, procedures followed in event of fire or smoke
1. a. The owner of a hotel shall post, in a prominent place in each dwelling unit, a notice that states:

(1) The location of the nearest exits and fire alarms;



(2) The procedures to be followed when a smoke or fire alarm sounds;



(3) The procedures to be followed in the event of fire or smoke.



b. The Commissioner of the Department of Community Affairs shall adopt regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this act.

L.1991,c.218,s.1.



Section 55:13A-7.8 - Indirect Apportionment Of Heating Costs

55:13A-7.8. Indirect apportionment of heating costs
1. As used in this act, "indirect apportionment of heating costs" in a multiple dwelling means the charging to each dwelling unit within that multiple dwelling of a portion of the heating costs for the multiple dwelling as a whole on the basis of any method or device other than direct measurement of fuel or current consumption by separate metering devices, approved by the Board of Public Utilities pursuant to R.S.48:2-25, for each such dwelling unit.
L.1991,c.453,s.1.



Section 55:13A-7.9 - Method Or Device, Approval, Requirements

55:13A-7.9. Method or device, approval, requirements
2. a. Any method or device used, or intended to be used, for the indirect apportionment of heating costs in a multiple dwelling shall be subject to approval by the commissioner.

b. Except as provided in section 4 of this act, on and after the effective date of this act no method or device of measurement or calculation for the purpose of indirect apportionment of heating costs shall be installed or employed until the commissioner has certified, upon the basis of evidence and documentation presented in accordance with rules adopted pursuant to section 3 of this act, that:

(1) the method and any device proposed to be employed for that purpose are reliable and accurate;

(2) a schedule of inspection and maintenance sufficient to ensure the continued reliability and accuracy of the system will be maintained;

(3) the method of calculation and apportionment will result in an equitable distribution of heating costs among the dwelling units of the multiple dwelling upon the basis of actual usage;

(4) the system will incorporate a provision of individual thermostatic controls permitting heat usage in each dwelling unit to be varied by the tenants thereof;

(5) billing of heating costs to each dwelling unit shall include, for the period covered by each such billing, a statement of the actual fuel or current costs incurred during that period for the entire multiple dwelling and of the proportion thereof apportioned to each dwelling unit;

(6) no costs other than those for fuel or current be apportioned under this method.

c. Regulations adopted by the commissioner under authority of this act shall require adequate certification of the performance of inspection and maintenance pursuant to paragraph (2) of subsection b. of this section. Failure to maintain a required schedule of maintenance and inspection, or to correct promptly any failure or malfunction in the system of indirect apportionment of heating costs shall constitute a violation of the act to which this act is a supplement.

L.1991,c.453,s.2.



Section 55:13A-7.10 - Rules, Regulations

55:13A-7.10. Rules, regulations
3. The Commissioner of Community Affairs shall adopt and promulgate, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), all rules and regulations necessary or expedient to effectuate the provisions and purposes of this act.

L.1991,c.453,s.3.



Section 55:13A-7.11 - Existing Systems, Use

55:13A-7.11. Existing systems, use
4. Notwithstanding the provisions of section 2 of this act, in any multiple dwelling where a system of indirect apportionment of heating costs is in use upon the effective date of this act, that system may continue in use pending application for and issuance of approval by the commissioner, for not more than six months following that effective date.

L.1991,c.453,s.4.



Section 55:13A-7.12 - Definitions Relative To Child-protection Window Guards.

55:13A-7.12 Definitions relative to child-protection window guards.
1.As used in this act:

"child-protection window guard" or "window guard" means a bar, screen or grille assembly designed to be installed in a window for the purpose of preventing accidental fall or ejection of a child through the window. It shall be so designed, constructed and installed that no person of the age of 10 years or younger may through accident, ignorance or inadvertence, remove, open or dislodge it so as to permit such fall or ejection. Such window guards shall conform to specifications developed by the commissioner regarding design, construction and installation so as to accomplish the purpose of this act. A municipality may adopt standards that afford tenants greater protections than are provided pursuant to the commissioner's specifications.

The commissioner's specifications for double hung windows shall ensure that window guards protect the full openable area of each lower window. The specifications shall provide that all window guards shall be designed and installed as to ensure that any space between the lowest section of the top horizontal bar of the window guard and the bottom of the upper sash is less than four inches. Installation of rigid metal stops in the upper tracks of a bottom window or other attempts to limit the ability to raise the bottom window shall not be an acceptable method of satisfying the specifications provided for in this section. Window stops may be utilized as a safety enhancement when used in addition to installed window guards.

"common interest community" means a horizontal property regime, condominium, cooperative, or mutual housing corporation in which some of the property, known as common elements, is owned as tenants-in-common by all of the property owners.

"unit owners' association" means the association organized for the purpose of management of the common elements and facilities of a common interest community.

L.1995,c.120,s.1; amended 2006, c.55, s.1.



Section 55:13A-7.12A - Short Title.

55:13A-7.12a Short title.
7.P.L.1995, c.120 (C.55:13A-7.12 et seq.) shall be known and may be cited as the "Robert E. Dwight, Jr., Raquan Ellis and Zahir Atkins Memorial Child-Protection Window Guard Law."

L.2006,c.55,s.7.



Section 55:13A-7.13 - Installation Of Window Guards, Maintenance, Violations, Penalties.

55:13A-7.13 Installation of window guards, maintenance, violations, penalties.
2. a. (1) Except as provided in subsection b. of this section, the owner, lessor, agent or other person who manages or controls a multiple dwelling, other than a multiple dwelling which is part of a common interest community, shall, upon the written request of a tenant of a unit in which a child or children 10 years of age or under reside or will reside or are regularly present for a substantial period of time, provide, install and maintain approved child-protection window guards on the windows of the dwelling unit and on any windows in the public halls of a multiple dwelling in which any child or children of such age reside or are regularly present for a substantial period of time.

(2) (a) Except as provided in subsection b. of this section, the owner, lessor, agent or other person who controls a unit of dwelling space in a multiple dwelling within a common interest community, upon the written request of a tenant of a unit in which a child or children 10 years of age or under reside or will reside or are regularly present for a substantial period of time, shall provide, install and maintain child-protection window guards on the windows of the unit.

(b)The owner, lessor, agent or other person who controls a unit of dwelling space in a multiple dwelling within a common interest community shall provide written notice to the unit owners' association whenever a tenant of a unit, in which a child or children 10 years of age or under reside or will reside or are regularly present for a substantial period of time, has requested that child-protection window guards be installed on the windows in the common areas of the common interest community.

(3) (a) Except as provided in subsection b. of this section, upon the written request of an owner or an occupant of a dwelling unit of a multiple dwelling within a common interest community, in which dwelling unit a child or children 10 years of age or under reside or will reside or are regularly present for a substantial period of time, the unit owners' association shall install and maintain child-protection window guards on the windows which are determined to be in common areas of the community property and maintained by the association.

(b)A unit owners' association shall not adopt or seek to enforce any restrictions or architectural controls which would prohibit or impede the installation of a window guard in compliance with P.L.1995, c.120 (C.55:13A-7.12 et seq.).

b. (1) The requirements of subsection a. of this section shall apply to all windows, except those windows which give access to a fire escape, which are not designed to open, or which are on the first floor; provided, however, that the requirements of subsection a. of this section shall apply to first floor windows in such circumstances as the commissioner may provide by rule.

(2)The requirements of subsection a. of this section shall not apply to seasonal rental units. "Seasonal rental unit" means a dwelling unit rented for a term of not more than 125 consecutive days for residential purposes by a person having a permanent residence elsewhere, but shall not include use or rental of living quarters by migrant, temporary or seasonal workers in connection with any work or place where work is being performed. The owner, lessor, agent or other person who controls a dwelling unit shall have the burden of proving that the rental is seasonal.

c.Any child-protection window guard installed pursuant to P.L.1995, c.120 (C.55:13A-7.12 et seq.) shall conform to the requirements of the State Uniform Construction Code with respect to means of emergency egress, and a window guard installed on an emergency egress window shall be releasable or removable from the inside without use of a key, tool or excessive force. Window guards installed on all other windows shall be designed, constructed, and installed so that they may not deliberately or through accident, ignorance or inadvertence, be removed, opened, or dislodged without the use of a key or tool.

d. (1) Upon installation of a child-protection window guard in a dwelling unit, and annually thereafter, the owner, lessor, agent or other person who manages and controls that dwelling unit shall provide the tenant with an orientation concerning the safe use and manipulation of window guards in accordance with guidelines established by the Commissioner of Community Affairs pursuant to section 5 of P.L.1995, c.120 (C.55:13A-7.16).

(2)Upon installation of a child-protection window guard in the common areas of a multiple dwelling, and annually thereafter, the owner, lessor, unit owners' association, agent or other person who manages and controls the common areas of the multiple dwelling shall provide the occupants of the multiple dwelling with an orientation concerning the safe use and manipulation of window guards in accordance with guidelines established by the Commissioner of Community Affairs pursuant to section 5 of P.L.1995, c.120 (C.55:13A-7.16).

e.At least twice annually, the owner, lessor, unit owners' association, agent or other person who manages and controls a unit of dwelling space in a multiple dwelling, the common areas of the multiple dwelling, or both, in which child protection window guards have been installed, shall inspect each such window guard under their control to ensure that it remains sound and in conformance with the provisions of P.L.1995, c.120 (C.55:13A-7.12 et seq.), and shall enter a record of such inspection in a log, which shall be maintained as a permanent record so long as the window guard remains installed, and for five years thereafter, and which shall be available upon request to the department or its duly authorized representative.

f.A tenant or unit owner may file a complaint with the commissioner for the failure to comply with the provisions of P.L.1995, c.120 (C.55:13A-7.12 et seq.). The commissioner shall investigate complaints within a reasonable time period. The commissioner may impose penalties authorized under the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.) for violations concerning the installation of child-protection window guards and may institute a criminal complaint for a repeat conviction after the imposition of a $5,000 civil penalty for a continuing violation pursuant to section 19 of P.L.1967, c.76 (C.55:13A-19).

g.To the extent that a violation of P.L.1995, c.120 (C.55:13A-7.12 et seq.) has occurred within a rental unit in a common interest community, such violation shall be noticed to, and resultant penalties imposed upon, the unit owner of such rental unit and not the unit owners' association.

h.To the extent that a violation of P.L.1995, c.120 (C.55:13A-7.12 et seq.) has occurred within the common areas of a common interest community, such violation shall be noticed to, and resultant penalties imposed upon, the unit owners' association.

L.1995,c.120,s.2; amended 2006, c.55, s.2.



Section 55:13A-7.14 - Leases, Required Notices Advising Of Availability; Delivery, Posting.

55:13A-7.14 Leases, required notices advising of availability; delivery, posting.
3. a. All leases offered to tenants in multiple dwellings shall contain a notice, conspicuously set forth therein in prominent boldface type, advising tenants and prospective tenants of the availability of window guards under P.L.1995, c.120 (C.55:13A-7.12 et seq.) and the need for a tenant to request in writing the installation of window guards. In the case of a cooperative, as defined in P.L.1987, c.381 (C.46:8D-1 et seq.), formed prior to the effective date of P.L.2006, c.55 (C.55:13A-7.12a et al.), the notice required by this subsection shall not be required in proprietary leases.

b. (1) At the time of lease signing, the owner, lessor, agent or other person who manages or controls a unit of dwelling space in a multiple dwelling shall verbally inform the tenant of the tenant's right to request the installation of window guards under P.L.1995, c.120 (C.55:13A-7.12 et seq.). Verification that this verbal notice was provided and understood shall be set forth in a written document, aside from the lease document itself, which written document shall acknowledge that the tenant was made aware of the right to request the installation of window guards and which shall be signed by both the tenant and the owner, lessor, agent or other person who manages or controls the unit of dwelling space.

(2) (a) The owner, lessor, agent or other person who manages or controls a multiple dwelling unit or a rental unit within a common interest community shall cause to be delivered to each dwelling unit so managed or controlled, twice annually, a notice, in form and manner prescribed by the commissioner, advising occupants of the obligation of the said owner, lessor, agent or other person to install child-protection window guards pursuant to section 2 of P.L.1995, c.120 (C.55:13A-7.13). For the purposes of this section, an owner of a rental unit located within a common interest community, and not the unit owners' association, shall be deemed to be the managing agent of that rental unit. A lease provision notifying a tenant of the availability of window guards may satisfy one of the notice requirements of this subparagraph.

(b)The owner, lessor, unit owners' association, agent or other person who manages or controls the common areas of a multiple dwelling shall cause to be delivered to each dwelling unit, twice annually, a notice, in form and manner prescribed by the commissioner, advising occupants of the obligation of the said owner, lessor, unit owners' association, agent or other person to install child-protection window guards pursuant to section 2 of P.L.1995, c.120 (C.55:13A-7.13). A lease provision notifying a tenant of the availability of window guards may satisfy one of the notice requirements of this subparagraph.

(3)The owner, lessor, unit owners' association, agent or other person who manages or controls the common areas of a multiple dwelling shall cause to be conspicuously posted and prominently displayed in the common areas of that dwelling a notice advising the occupants of the obligation of the owner, lessor, unit owners' association, agent or other person to install child-protection window guards pursuant to section 2 of P.L.1995, c.120 (C.55:13A-7.13) and advising tenants to check their window guards on a regular basis and to report any problems or concerns to the owner, lessor, unit owners' association, agent or other person who manages or controls the multiple dwelling.

c.Notwithstanding any municipal ordinance to the contrary, expenditures not exceeding $20 per window guard installed in a dwelling unit that are made pursuant to P.L.1995, c.120 (C.55:13A-7.12 et seq.) may be passed on to the tenant who requested installation of the window guard.

L.1995,c.120,s.3; amended 2006, c.55, s.3.



Section 55:13A-7.15 - Noninterference With Window Guards; Removal, Certain.

55:13A-7.15 Noninterference with window guards; removal, certain.
4.No tenant or occupant of a multiple dwelling unit, or any other person, shall obstruct or interfere with the installation of child-protection window guards required under section 2 of P.L.1995, c.120 (C.55:13A-7.13), nor shall any person remove or otherwise render ineffective such window guards; provided, however, that the owner or the representative of the owner may remove window guards from an unoccupied unit or, with the consent of the tenant, from a unit in which no child 10 years of age or under resides or is regularly present for a substantial period of time; and provided, further, that the owner or the representative of the owner shall remove window guards when requested to do so by the tenant in writing.

L.1995,c.120,s.; amended 2006, c.55, s.4.



Section 55:13A-7.16 - Rules, Regulations; Guidelines For Use, Orientation Programs.

55:13A-7.16 Rules, regulations; guidelines for use, orientation programs.
5. a. The commissioner is hereby authorized to make and promulgate, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), all regulations necessary to carry out P.L.1995, c.120 (C.55:13A-7.12 et seq.), including, but not limited to, regulations regarding the design, construction, and installation of window guards. The commissioner shall promulgate model forms and lease provisions for the notices required to be provided pursuant to P.L.1995, c.120 (C.55:13A-7.12 et seq.) and specifications for inspections and log-keeping requirements.

b.The commissioner shall establish guidelines for orientation programs designed to educate tenants about the safe use and manipulation of window guards and their rights concerning child-protection window guards pursuant to P.L.1995, c.120 (C.55:13A-7.12 et seq.) and ensure that an orientation program is offered annually prior to March 1 of each year in the following:

(1)every multiple dwelling of at least four stories in height which was built with public funds or public assistance, or financed, in whole or in part, by a loan guaranteed or insured by the federal government or any agency thereof, including the allocation of low-income tax credits; and

(2)every multiple dwelling of at least four stories in height in which a recipient of State or federal rental assistance resides.

Notice of the orientation program shall be posted in appropriate common areas of the building at least two weeks prior to the date of the program.

L.1995,c.120,s.5; amended 2006, c.55, s.5.



Section 55:13A-7.17 - Carbon Monoxide Sensor Devices Required In Hotel, Multiple Dwelling

55:13A-7.17. Carbon monoxide sensor devices required in hotel, multiple dwelling
2.Every unit of dwelling space in a hotel and multiple dwelling shall be equipped with one or more carbon monoxide sensor devices that bear the label of a nationally recognized testing laboratory and have been tested and listed as complying with the most recent Underwriters Laboratories standard 2034, or its equivalent, unless it is determined that no potential carbon monoxide hazard exists for that unit. Any such installation or determination shall be made in accordance with the rules promulgated by the Commissioner of Community Affairs.

L.1999,c.15,s.2.



Section 55:13A-7.18 - Posting Of Drinking Water Test Reports In Multiple Dwellings.

55:13A-7.18 Posting of drinking water test reports in multiple dwellings.

8. a. The owner of a multiple dwelling who is required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996,"42 U.S.C.s.300f et al., or who receives a Consumer Confidence Report from the owner or operator of a public community water system, shall post each Consumer Confidence Report it prepares or receives in each common area routinely used by the tenants living in the multiple dwelling unit, or, if there is no common area routinely used by the tenants, the owner of the multiple dwelling shall transmit a copy of the Consumer Confidence Report to each dwelling unit.

b.The owner of a multiple dwelling unit who is a supplier of water but is not required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," and who is required to conduct tests of its drinking water by the Department of Environmental Protection, shall post a chart setting forth the results of the water tests, including the level of detection and, as appropriate for each contaminant, the maximum contaminant level, highest level allowed, action level, treatment technique, or other expression of an acceptable level, for each contaminant, in each common area routinely used by the tenants living in the multiple dwelling unit, or, if there is no common area routinely used by the tenants, the owner of the multiple dwelling shall transmit a copy of the chart to each dwelling unit. The chart also shall include in bold print the statement required to be included in a Consumer Confidence Report pursuant to 40 CFR s.141.154(a). The chart shall not include contaminants that are not detected.

c.The Commissioner of the Department of Community Affairs shall include in the statement of the established rights and responsibilities of residential tenants and landlords prepared pursuant to section 3 of P.L.1975, c.310 (C.46:8-45) the requirements imposed on owners of multiple dwellings pursuant to subsection a. and subsection b. of this section. The Department of Community Affairs shall enforce the provisions of this section. The Department of Community Affairs shall not be required to conduct on-site inspections to determine compliance with this section more frequently than any on-site inspections of multiple dwellings are conducted by the department pursuant to any other law.

d.As used in this section, "multiple dwelling" and "dwelling unit" shall have the same meaning as in section 3 of P.L.1967, c.76 (C.55:13A-3).

L.1999,c.362,s.8.



Section 55:13A-8 - Transmittal Of Copies Of Regulations To Board; Publication; Hearing; Effective Date

55:13A-8. Transmittal of copies of regulations to board; publication; hearing; effective date
(a) Prior to the adoption, amendment, or repeal of any regulations pursuant to this act, the commissioner shall:

(1) Transmit copies of the proposed regulations to the board for its review and recommendations. Within 30 days of the receipt of copies of said proposed regulations, the board shall provide the commissioner with such written recommendations thereon as it may have;

(2) Publish in the New Jersey Register a general notice of intention to promulgate regulations, which notice shall include (1) a reference to the authority under which the regulations are proposed; (2) a statement of the purpose of the proposed regulations; (3) either the terms or substance of the proposed regulations or a description of the subjects and issues involved; (4) a statement that a copy of the proposed regulations may be obtained by any person upon written request to the bureau; and (5) a statement of the date, time and place for a public hearing on the proposed regulations, which date shall not be less than 20 days nor more than 30 days after the publication of the notice of intention to promulgate proposed regulations, and not less than 50 days after transmittal by the commissioner of copies of said proposed regulations to the board.

(b) (Deleted by amendment.)

(c) Any person appearing at said public hearing shall be afforded an opportunity to be heard, either through the submission of written data, views, or arguments or the oral presentation of the same. Upon the expiration of the 30 days next succeeding the date of said public hearing, the commissioner shall issue and promulgate the regulations required to be issued and promulgated by section 7 of this act, either as originally proposed or as amended or revised by the commissioner subsequent to said public hearings, which regulations shall be effective on such date as may be provided therein.

L.1967, c. 76, s. 8, eff. May 31, 1967. Amended by L.1970, c. 138, s. 4.



Section 55:13A-9 - Effect Of Regulations; Revision, Repeal Or Amendment

55:13A-9. Effect of regulations; revision, repeal or amendment
(a) Any regulations issued by the commissioner pursuant to sections 7 and 8 of this act shall have the force and effect of law until revised, repealed or amended by the commissioner as hereinafter provided.

(b) The commissioner may, from time to time subsequent to the issuance and promulgation of regulations pursuant to sections 7 and 8 of this act, revise, repeal or amend any such regulation as he may deem necessary. No such regulation shall be revised, repealed or amended by the commissioner except pursuant to the provisions of section 8 of this act.

L.1967, c. 76, s. 9, eff. May 31, 1967.



Section 55:13A-10 - Construction Of Hotels Or Multiple Dwellings; Conversion Or Alteration; Compliance With Regulations

55:13A-10. Construction of hotels or multiple dwellings; conversion or alteration; compliance with regulations
(a) Any hotel or multiple dwelling the construction of which shall be commenced, or any building not constructed for use as a hotel or multiple dwelling but the conversion or alteration of which to such use shall be commenced, subsequent to the effective date of any regulations required to be issued and promulgated pursuant to sections 7 and 8 of this act, shall be subject to, and shall fully comply with, said regulations.

(b) Any hotel or multiple dwelling the construction of which shall have been commenced in good faith, or any hotel or multiple dwelling which is used or occupied, or any building not constructed for use as a hotel or multiple dwelling but the conversion or alteration of which to such use shall have been commenced in good faith, on or before the effective date of any regulations required to be issued and promulgated pursuant to sections 7 and 8 of this act, shall be subject to, and shall fully comply with, said regulations on or before the first anniversary of the effective date of said regulations.

L.1967, c. 76, s. 10, eff. May 31, 1967.



Section 55:13A-11 - Conversion Or Alteration Of Existing Buildings; Exception From Regulations; Written Notice To Occupants Of Exceptions Which Affect Safety

55:13A-11. Conversion or alteration of existing buildings; exception from regulations; written notice to occupants of exceptions which affect safety
(a) Upon the application of the owner of any hotel or multiple dwelling, or any building not constructed for use as a hotel or multiple dwelling but which has been or shall be converted or altered to such use, the commissioner may grant exceptions from the literal requirements of any regulation issued pursuant to sections 7 and 8 of this act. No such exceptions shall be granted in any particular case unless the commissioner shall find: (1) that strict compliance with any such regulation, if required, would result in undue hardship to such owner; and (2) that the exception, if granted, will not unreasonably jeopardize the health, safety and welfare of intended occupants and the public generally.

(b) An application for an exception pursuant to this section shall be filed in writing with the commissioner, and shall set forth specifically: (1) a statement of the requirements of the regulation from which an exception is sought; (2) a statement of the manner by which strict compliance with said regulation would result in undue hardship; (3) a statement of the nature and extent of such undue hardship; and (4) a statement of feasible alternatives to the requirements of the regulation which would adequately protect the health, safety and welfare of the occupants or intended occupants and the public generally.

(c) Within the 30 days next succeeding the receipt by the commissioner of an application for an exception, the commissioner shall grant or deny said application by written order, stating therein the reason or reasons for the grant or denial of said application. The commissioner shall maintain records of all applications for exceptions, and the action taken thereon, and shall make such records reasonably available for public inspection.

(d) The owner of each hotel or of each multiple dwelling granted an exception to any regulation which shall be deemed to affect the safety of the occupants of the structure by the commissioner shall provide to every applicant or occupant of such hotel or multiple dwelling a written notice citing the specific regulation for which an exception has been granted and stating the exceptions thereto granted by the commissioner to the owner of such hotel or multiple dwelling. Such written notice shall, in the case of a hotel or motel, be posted in a prominent place freely accessible to the occupants and to the general public, and, in the case of a multiple dwelling, such written notice shall be attached to the lease of each affected dwelling unit, and, in the case of a school dormitory, such written notice shall be attached to the housing agreement of each affected housing unit. In the case of exceptions granted to common areas in a multiple dwelling or in a school dormitory, such written notice shall be attached to all leases or housing agreements, as appropriate.

L.1967, c. 76, s. 11, eff. May 31, 1967. Amended by L.1979, c. 65, s. 1.



Section 55:13A-12 - Certificate Of Registration; Application; Fee; Appointment Of Agent; Notice Of Violation

55:13A-12. Certificate of registration; application; fee; appointment of agent; notice of violation
(a) The owner of each hotel, or of each multiple dwelling occupied or intended to be occupied by three or more persons living independently of each other, shall file with the commissioner, upon forms provided by the commissioner, a certificate of registration. Each such certificate of registration shall be accompanied by a fee of $10.00 and shall include such information as the commissioner shall prescribe to enforce the provisions of this law; provided, however, that in the case of a multiple dwelling, the information required shall be at least that required pursuant to section 2 of P.L.1974, c. 50 (C. 46:8-28). Upon the receipt of said certificate of registration and fee, the commissioner shall forthwith validate and issue to the owner of such hotel or multiple dwelling a validated copy of the certificate of registration, which validated copy shall be kept posted by the owner of such hotel or multiple dwelling at all times in the lobby or other conspicuous place on the premises. The posted certificate shall be reasonably protected from removal, alteration, defacement or damage by the elements in such manner as the commissioner may prescribe.

(b) The owner of each hotel, or of each multiple dwelling occupied or intended to be occupied by three or more persons living independently of each other shall appoint an agent for the purpose of receiving service of process and such orders or notices as may be issued by the commissioner pursuant to this act. Each such agent so appointed shall be a resident of the county in which the hotel or multiple dwelling is located or shall have an office in the county. If the agent is a corporation, it shall be licensed to do business in this State.

(c) In the case of any transfer of the ownership in any hotel, or of any multiple dwelling occupied or intended to be occupied by three or more persons living independently of each other, whether by sale, assignment, gift, intestate succession, testate devolution, reorganization, receivership, foreclosure or execution process, it shall be the duty of the new owner thereof to file with the commissioner, within 20 days of said transfer, a certificate of registration pursuant to subsection (a) of this section, and to appoint an agent for the service of process pursuant to subsection (b) of this section.

(d) In any case whether the owner of a hotel or multiple dwelling subject to the provisions of this act has not fulfilled the requirements of this section, the commissioner shall notify the owner of the violation of this section and order that registration be accomplished within 30 days. The notice and order shall include an accurate restatement of the subsection with which the owner has not complied. If the owner has not complied with the order of the commissioner within 30 days, he shall be liable for a penalty of $200.00 for each registration which the commissioner shall have ordered. The commissioner may issue a certificate to the clerk of the superior court that an owner is indebted for the payment of such penalty and thereupon the clerk shall immediately enter upon his record of docketed judgments the name of such owner, and of the State, a designation of the statute under which the penalty is imposed, the amount of the penalty so certified and the date such certification was made. The making of the entry shall have the same force and effect as the entry of the docketed judgment in the office of such clerk, and the commissioner shall have all of the remedies and maintain all of the proceedings for the collection thereof which may be had or taken upon the recovery of a judgment in a civil action, but without prejudice to the owner's right of appeal.

L.1967, c. 76, s. 12, eff. May 31, 1967. Amended by L.1970, c. 138, s. 5; L.1981, c. 442, s. 6.



Section 55:13A-12.1 - Retreat Lodging Facilities

55:13A-12.1. Retreat lodging facilities
Retreat lodging facilities shall be subject to registration pursuant to section 12 of P.L. 1967, c. 76 (C. 55:13A-12) in the same manner as hotels; provided, however, that the certificate of registration shall designate the building as a retreat lodging facility.

L. 1987, c. 270, s. 2.



Section 55:13A-12.2 - Lead Paint Inspection Requirements For Single And Two-family Rental Dwellings.

55:13A-12.2 Lead paint inspection requirements for single and two-family rental dwellings.

1. a. The commissioner shall inspect every single-family and two-family rental dwelling in accordance with the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.), at least once every five years for lead-based paint hazards and shall charge a fee sufficient to cover the cost of such inspection; provided, however, that the fee shall not exceed one-third of the inspection fee for a three-unit multiple dwelling, established pursuant to the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.), for each unit inspected.

b.Notwithstanding any other provisions of P.L.2007, c.251 (C.55:13A-12.2 et al.) to the contrary, a dwelling unit in a single-family or two-family dwelling shall not be subject to inspection and evaluation for the presence of lead-based paint hazards, or for the fees for such inspection or evaluation, if the unit:

(1)has been certified to be free of lead-based paint;

(2)was constructed during or after 1978;

(3)is a seasonal rental unit which is rented for less than six months' duration each year; or

(4)has been certified as having a lead-free interior by a certified inspector.

c.The commissioner shall have the power to enforce the corrections of any violations found pursuant to a lead-based paint hazard inspection conducted pursuant to this section as if the rental unit were in a multiple dwelling subject to the requirements of the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.).

L.2007, c.251, s.1.



Section 55:13A-13 - Inspection; Fees.

55:13A-13 Inspection; fees.

13. (a) Each multiple dwelling and each hotel shall be inspected at least once in every five years for the purpose of determining the extent to which each hotel or multiple dwelling complies with the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) and regulations promulgated hereunder.

(b)Within 90 days of the most recent inspection, the owner of each hotel shall file with the commissioner, upon forms provided by the commissioner, an application for a certificate of inspection. Said application shall include such information as the commissioner shall prescribe to enforce the provisions of this law. Said application shall be accompanied by a fee as follows: $15 per unit of dwelling space for the first 20 units of dwelling space in any building or project, $12 per unit of dwelling space for the 21st through 100th unit in any building or project, $8 per unit of dwelling space for the 101st through 250th unit in any building or project, and $5 per unit of dwelling space for all units over 250 in any building or project, except that in the case of hotels open and operating less than six months in each year the fee shall be one-half that which would otherwise be required. A certificate of inspection and the fees therefor shall not be required more often than once every five years.

Additionally, there shall be reinspection fees for hotels in the amount of $10 for each dwelling unit reinspected.

Within 90 days of the most recent inspection of any multiple dwelling occupied or intended to be occupied by three or more persons living independently of each other, the owner of each such multiple dwelling shall file with the commissioner, upon forms provided by the commissioner, an application for a certificate of inspection. Said application shall include such information as the commissioner shall prescribe to enforce the provisions of this law. Said application shall be accompanied by a fee of $33 per unit of dwelling space for the first 7 units in any building or project, $21 per unit of dwelling space for the 8th through the 24th unit in any building or project, $18 per unit for the 25th through the 48th unit in any building or project, and $12 per unit of dwelling space for all units of dwelling space over 48 in any building or project, provided that the maximum total fee for owner-occupied three-unit multiple dwellings shall be limited to $65 for owners having a household income that is less than 80 percent of the median income for households of similar size in the county in which the multiple dwelling is located, and the maximum total fee for owner-occupied four-unit multiple dwellings shall be limited to $80 for owners having a household income that is less than 80 percent of the median income for households of similar size in the county in which the multiple dwelling is located. A certificate of inspection and the fees therefor shall not be required more often than once every five years.

Additionally, there shall be reinspection fees for multiple dwellings in the amount of $40 for each dwelling unit reinspected, but only after the first reinspection.

The commissioner may waive the inspection fee for any unit upon a finding that the unit has been thoroughly inspected within the previous 12-month period under a municipal ordinance requiring inspection upon change of occupancy in accordance with the maintenance standards established by the commissioner under P.L.1967, c.76 (C.55:13A-1 et seq.), and has received a municipal certificate of occupancy as a result of that inspection.

If the commissioner finds that (1) a building has been thoroughly inspected prior to resale since the most recent inspection in accordance with this section, (2) the inspection prior to resale was conducted by the municipality in accordance with the maintenance standards established by the commissioner under P.L.1967, c.76 (C.55:13A-1 et seq.), and (3) a municipal certificate of occupancy was issued as a result of that inspection, the commissioner may accept the inspection done prior to resale in lieu of a current inspection under this section. If the commissioner accepts an inspection prior to resale in lieu of a current inspection, no fee shall be charged for any inspection done by the commissioner within five years after the date of the inspection so accepted.

(c)If the commissioner determines, as a result of the most recent inspection of any hotel or multiple dwelling as required by subsection (a) of this section, that any hotel or multiple dwelling complies with the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) and regulations promulgated hereunder, then the commissioner shall issue to the owner thereof, upon receipt of the application and fee as required by subsection (b) of this section, a certificate of inspection. Any owner to whom a certificate of inspection is issued shall keep said certificate posted in a conspicuous location in the hotel or multiple dwelling to which the certificate applies. The certificate of inspection shall be in such form as may be prescribed by the commissioner.

The commissioner may, upon finding a consistent pattern of compliance with the maintenance standards established under P.L.1967, c.76 (C.55:13A-1 et seq.) in at least 20 percent of the units in a building or project, issue a certificate of inspection for the building or project, in which case the inspection fee shall be charged on the basis of the number of units inspected.

The commissioner may by rule establish standards for self-inspection by condominium associations exercising control over buildings of not more than three stories, constructed after 1976, and certified by the local enforcing agency having jurisdiction as being in compliance with the Uniform Fire Code promulgated pursuant to P.L.1983, c.383 (C.52:27D-192 et seq.), in which at least 80 percent of the dwelling units are occupied by the unit owners. The commissioner shall issue a certificate of acceptance, which shall be in lieu of a certificate of inspection, upon acceptance of any such self-inspection and upon payment of a fee of $25.

(d)If the commissioner determines, as a result of the most recent inspection of any hotel or multiple dwelling as required by subsection (a) of this section, that any hotel or multiple dwelling does not comply with the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) and regulations promulgated thereunder, then the commissioner shall issue to the owner thereof a written notice stating the manner in which any such hotel or multiple dwelling does not comply with P.L.1967, c.76 (C.55:13A-1 et seq.) or regulations promulgated thereunder. Said notice shall fix such date, not less than 60 days nor more than 180 days, on or before which any such hotel or multiple dwelling must comply with the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) and regulations promulgated thereunder. If any such hotel or multiple dwelling is made to comply with the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) and regulations promulgated thereunder on or before the date fixed in said notice, then the commissioner shall issue to the owner thereof a certificate of inspection as described in subsection (c) of this section. If any such hotel or multiple dwelling is not made to comply with the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) and regulations promulgated thereunder on or before the date fixed in said notice, then the commissioner shall not issue to the owner thereof a certificate of inspection as described in subsection (c) of this section, and shall enforce the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.) against the owner thereof.

(e)The commissioner shall annually review the cost of implementing and enforcing P.L.1967, c.76 (C.55:13A-1 et seq.), including the cost to municipalities of carrying out inspections pursuant to section 21 of P.L.1967, c.76 (C.55:13A-21), and shall establish by rule, not more frequently than once every three years, such fees as may be necessary to cover the costs of such implementation and enforcement; provided, however, that any increase or decrease shall be applied as a uniform percentage to each category of fee established herein, and provided, further, that the percentage amount of any increase shall not exceed the percentage increase in salaries paid to State employees since the then current fee schedule was established. The commissioner shall provide by rule to owners the option of paying inspection fees in installments in the form of an annual fee. The commissioner shall annually prepare and file with the presiding officers of the Senate and General Assembly and the legislative committees having jurisdiction in housing matters a report setting forth the amounts of fees and penalties received by the Bureau of Housing Inspection, the cost to the bureau of enforcing this act, and information concerning the productivity of the bureau. Copies of the report shall also be submitted to the Office of Administrative Law for publication in the New Jersey Register. If in any State fiscal year the fee revenue received by the bureau exceeds the cost of enforcement of P.L.1967, c.76 (C.55:13A-1 et seq.), the excess revenue shall be distributed pro rata to persons who paid inspection fees during that fiscal year. Such distribution shall be made within three months after the end of the fiscal year.

(f)Except as otherwise provided in section 2 of P.L.1991, c.179 (C.55:13A-26.1), the fees established by or pursuant to the provisions of this section are dedicated to meeting the costs of implementing and enforcing P.L.1967, c.76 (C.55:13A-1 et seq.) and shall not be used for any other purpose. All receipts in excess of $2,200,000 are hereby appropriated for the purposes of P.L.1967, c.76 (C.55:13A-1 et seq.).

L.1967, c.76, s.13; amended 1970, c.138, s.6; 1971, c.229; 1987, c.30, s.2; 1991, c.179, s.1; 2013, c.253, s.56.



Section 55:13A-13A - Conduct Of Inspections

55:13A-13a. Conduct of inspections
a. Any inspection required under P.L. 1967, c. 76 (C. 55:13A-1 et seq.) shall be conducted by the commissioner except as provided in subsection b. of this section or where a municipality has a cooperative arrangement, with the bureau to perform these inspections in which case the inspection shall be conducted by the municipality; provided, however, that nothing in this section shall preclude the bureau from conducting inspections in any municipality for the purpose of monitoring or auditing the performance of local agencies, as provided hereinafter, or inspectors, or for the purpose of dealing with imminent hazards.

b. In any municipality which maintains a permanent local agency for the purpose of conducting inspections and enforcing laws, ordinances and regulations concerning buildings and structures within the municipality, and such agency is supervised by, and has all hotel and multiple dwelling inspections performed by persons licensed by, the commissioner under this act, the municipal governing body may by ordinance designate that agency to conduct the inspections and enforce the regulations prescribed by or pursuant to P.L. 1967, c. 76 (C. 55:13A-1 et seq.). Where an ordinance is in effect all inspections required pursuant to P.L. 1967, c. 76 within the territorial limits of the municipality shall be conducted by the agency so designated, subject to the supervision and control of the commissioner; and all applications otherwise directed by law to be filed with the commissioner, and all fees and penalties otherwise to be imposed or collected by the commissioner, shall in such a municipality be filed with, or imposed or collected by, the local agency designated by ordinance pursuant to this subsection; provided, that in no case shall the local agency collect or impose a penalty in excess of the minimum amount which the commissioner is authorized by law to collect or impose for the same violation, or to assess a continuing penalty, without the written prior approval of the bureau. The commissioner shall have the power to order corrective action as may be necessary where a local agency is found to be failing to carry out its responsibilities under this act and to suspend the authority of the local agency under this subsection where the local agency repeatedly or habitually fails to enforce the "Hotel and Multiple Dwelling Law," P.L. 1967, c. 76 (C. 55:13A-1 et seq.) and the regulations adopted pursuant thereto.

c. Any person affected by the determinations made pursuant to any inspection conducted under P.L. 1967, c. 76 (C. 55:13A-1 et seq.) may appeal those determinations to the Office of Administrative Law with the final decision to be issued by the commissioner; provided, however, that the cost of any such hearing to the department shall be borne by the local agency in any case where the inspection fee is required to be paid to a local agency or in which the notice, order or decision being contested was issued by a local agency.

L. 1987, c. 30, s. 3.



Section 55:13A-13.1 - Retirement Community; Exclusion From Definition Of Multiple Dwelling; Compliance With Fire Safety Standards; Self-inspection; Filing Checklist; Certification; Failure To Comply; Notice

55:13A-13.1. Retirement community; exclusion from definition of multiple dwelling; compliance with fire safety standards; self-inspection; filing checklist; certification; failure to comply; notice
a. Any retirement community as defined in the "Retirement Community Full Disclosure Act," P.L.1969, c. 215 (C. 45:22A-1 et seq.) shall be exempt from inclusion in the definition of multiple dwellings contained in paragraph (k) of section 3 of P.L.1967, c. 76 (C. 55:13A-3), provided that the retirement community complies with the basic standards relating directly to fire safety which are established for its buildings by rule or regulation of the commissioner and provided further, that the retirement community files with the commissioner, at least once every five years, as evidence of a satisfactory self-inspection, a completed checklist, which shall be provided by the commissioner, of items established under the fire safety regulations. The retirement community shall also file a certification, from the municipal fire protection subcode official or an equally competent person selected and paid by the municipality in which the retirement community is located, that the self-inspection has been properly carried out. A fee schedule for certification may be established by the municipality providing for a charge of up to $8.00 per dwelling unit for each of the first 100 units inspected and up to $5.00 per unit for each unit inspected thereafter.

b. The commissioner may require common area smoke detectors in buildings, and the retirement community may utilize detector units which are either (1) of the alternating current (AC) constantly active electric circuit type, which cannot be deactivated by the operation of any interconnected switching device and which comply with the latest NJPA-70 (National Electrical Code) requirements or (2) of the battery-powered single station type. The owners of each unit utilizing any common area shall be jointly responsible for inspecting the detector unit in the common area and for ensuring that its battery is inspected periodically and replaced at least annually.

c. If the municipality determines, as a result of the most recent self-inspection of any building or unit as required by this amendatory and supplementary act, that any building or unit does not comply with the provisions of this amendatory and supplementary act and regulations promulgated thereunder, then the municipality shall issue to the nonprofit corporation a written notice stating the manner in which a building or unit does not comply with this amendatory and supplementary act or regulations promulgated thereunder. The notice shall fix a date, not less than 60 days nor more then 180 days, upon which a building or unit shall comply with the provisions of this amendatory and supplementary act and regulations promulgated, thereunder. If building or unit does not comply with the provisions of this amendatory and supplementary act and regulations promulgated, on or before the date fixed in the notice, the municipality shall notify the commissioner, who shall enforce the provisions of P.L.1967, c. 76 (C. 55:13A-1 et seq.) against the nonprofit corporation or the unit owner thereof, based on their respective liabilities as contained in the nonprofit corporation's master deed, bylaws, and rules and regulations.

L.1983, c. 154, s. 2, eff. April 22, 1983.



Section 55:13A-13.2 - Fee Exemption

55:13A-13.2. Fee exemption
No fee shall be charged for the inspection of any retreat lodging facility, as otherwise required pursuant to section 13 of P.L. 1967, c. 76 (C. 55:13A-13).

L. 1987, c. 270, s. 3.



Section 55:13A-16 - Violations; Order To Terminate; Injunctive Relief

55:13A-16. Violations; order to terminate; injunctive relief
(a) If the commissioner shall discover any violation of the provisions of this act or any rules and regulations promulgated thereunder upon any inspection of any hotel or multiple dwelling, then the commissioner shall issue and cause to be served on the owner thereof a written order requiring said owner to terminate, or cause to be terminated, any such violation. Such written order shall state the nature of any such violation and a reasonable specified time within which any such violation must be terminated. Such written order shall also require and direct the owner to whom it is issued to take, or cause to be taken, such affirmative action as may be necessary to correct any such violation.

(b) The commissioner may petition the Superior Court of this State for mandatory injunctive relief enforcing any order issued by the commissioner pursuant to subsection (a) of this section. In any such proceeding the Superior Court may proceed in a summary manner or otherwise, and shall have power to grant such temporary relief or restraining order as it may deem just and proper, and to make and enter a decree enforcing, modifying, and enforcing as so modified, or setting aside in whole or in part any order issued by the commissioner pursuant to subsection (a) of this section.

L.1967, c. 76, s. 16, eff. May 31, 1967.



Section 55:13A-17 - Order To Vacate; Reinspection; Hearing; Injunctive Relief

55:13A-17. Order to vacate; reinspection; hearing; injunctive relief
(a) If upon any inspection of any hotel or multiple dwelling the commissioner shall discover any violation of the provisions of this act or any rules and regulations promulgated thereunder, which constitutes an imminent hazard to the health, safety or welfare of the occupants or intended occupants thereof, or of the public generally, the commissioner may issue and cause to be served on the owner thereof a written order directing: (1) that any such hotel or multiple dwelling be vacated forthwith or, (2) that the violation be corrected within the period specified in the order. Such written order shall state the nature of any such violation and the date and hour by which: (1) any such hotel or multiple dwelling must be vacated or (2) any such violation must be abated.

(b) Upon the receipt by the commissioner of written notice from the owner of any hotel or multiple dwelling vacated or ordered to be vacated stating that any such violation has been terminated, the commissioner shall reinspect said hotel or multiple dwelling within 1 working day of the receipt of said notice. If upon any such reinspection the commissioner shall determine that any such violation has been terminated, the commissioner shall rescind any order requiring the vacation of said hotel or multiple dwelling, and occupancy thereof may be resumed forthwith; provided, that if any such reinspection is not made by the commissioner within 1 working day of the receipt of said notice, occupancy of any such hotel or multiple dwelling may be resumed forthwith.

(c) Where the owner of any hotel or multiple dwelling denies that any violation justifying an order to vacate exists, said owner may apply to the commissioner for a reconsideration hearing, which hearing must be afforded and a decision rendered by the commissioner within 48 hours of the receipt by the commissioner of the application for said hearing. If the commissioner shall decide adversely to said owner, said owner may petition the Superior Court of this State for injunctive relief against any order of the commissioner directing that any such hotel or multiple dwelling be vacated forthwith. Such relief may be sought by an order to show cause and may be granted ex parte pending a hearing de novo; provided, that the only issue to be determined in the hearing de novo shall be the existence of any violation of the provisions of this act, or rules and regulations promulgated thereunder, which constitutes an imminent hazard to the health, safety or welfare of the occupants or intended occupants of any such hotel or multiple dwelling, or to the public generally.

(d) Where the owner of any hotel or multiple dwelling denies that any violation justifying an order to abate within a specific period exists, said owner may seek injunctive relief by an order to show cause and said relief may be granted ex parte pending a hearing de novo provided, that the only issue to be determined in the hearing de novo shall be the existence of any violation of the provisions of this act, or rules and regulations promulgated thereunder, which constitutes a hazard to the health, safety or welfare of the occupants or intended occupants of any such hotel or multiple dwelling, or to the public generally.

L.1967, c. 76, s. 17, eff. May 31, 1967. Amended by L.1970, c. 138, s. 9.



Section 55:13A-18 - Aggrieved Persons; Hearing; Notice

55:13A-18. Aggrieved persons; hearing; notice
Any person aggrieved by any ruling, action, order, or notice of the commissioner pursuant to this act, except any order or notice issued by the commissioner pursuant to sections 12(d), 15(e) and 17 of this act shall be entitled to a hearing before the commissioner. The application for such hearing must be filed with the commissioner within 15 days of the receipt by the applicant thereof of notice of the ruling, action, order or notice complained of. No such hearing shall be held except upon 15 days' written notice to all interested parties, and each such hearing shall be held within 30 days of the receipt of the application therefor. When a hearing officer is designated by the commissioner to conduct hearings, said hearing officer shall issue a recommended report and decision within 30 days after the completion of any hearing, a copy of which shall be filed with the commissioner and mailed to all parties of record. Each party of record shall be afforded 15 days in which to file exceptions, objections, and replies thereto, and to present argument to the commissioner. Within 15 days thereafter, the commissioner shall issue an order which adopts, rejects, or modifies the recommended report and decision, a copy of which shall be served on all parties of record. Pending the determination of the commissioner, and upon application therefor, the commissioner may grant a stay of the ruling, action, order, or notice complained of; provided, that no such stay shall be granted except upon such terms and conditions as will adequately protect the occupants or intended occupants of the hotel or multiple dwelling involved, or the public generally.

L.1967, c. 76, s. 18, eff. May 31, 1967. Amended by L.1970, c. 138, s. 10.



Section 55:13A-19 - Violations, Penalties.

55:13A-19 Violations, penalties.
19. (a) No person shall

(1)Obstruct, hinder, delay or interfere with, by force or otherwise, the commissioner in the exercise of any power or the discharge of any function or duty under the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.); or

(2)Prepare, utter or render any false statement, report, document, plans or specifications permitted or required to be prepared, uttered or rendered under the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.); or

(3)Render ineffective or inoperative any protective equipment installed, or intended to be installed, in any hotel or multiple dwelling; or

(4)Refuse or fail to comply with any lawful ruling, action, order or notice of the commissioner; or

(5)Violate, or cause to be violated, any of the provisions of P.L.1967, c.76 (C.55:13A-1 et seq.).

(b)Any person who violates, or causes to be violated, any provision of subsection (a) of this section shall be liable to a penalty of not less than $50.00 nor more than $500.00 for each violation, and a penalty of not less than $500.00 nor more than $5,000.00 for each continuing violation. Penalties imposed for violations relating to child-protection window guards pursuant to the provisions of P.L.1995, c.120 (C.55:13A-7.12 et seq.) shall be no less than $100 for each window or incident. Whenever a violator is convicted of knowingly continuing to violate a provision of P.L.1995, c.120 (C.55:13A-7.12 et seq.) relating to child-protection window guards after the imposition of a penalty of $5,000 pursuant to this section, the violator shall be guilty of a crime of the fourth degree. Where any violation of subsection (a) of this section is of a continuing nature, each day during which such continuing violation remains unabated after the date fixed by the commissioner in any order or notice for the correction or termination of such continuing violation, shall constitute an additional, separate and distinct violation, except during the time an appeal from said order may be taken or is pending. The commissioner, in the exercise of his administrative authority pursuant to this act, may levy and collect penalties in the amounts set forth in this section. Where the administrative penalty order has not been satisfied within 30 days of its issuance the penalty may be sued for, and recovered by and in the name of the commissioner in a civil action by a summary proceeding under "The Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.) in the Superior Court.

(c)Any person shall be deemed to have violated, or to have caused to be violated, any provision of subsection (a) of this section whenever any officer, agent or employee thereof, under the control of and with the knowledge of said person shall have violated or caused to be violated any of the provisions of subsection (a) of this section.

(d)The commissioner may cancel and revoke any permit, approval or certificate required or permitted to be granted or issued to any person pursuant to the provisions of this act if the commissioner shall find that any such person has violated, or caused to be violated, any of the provisions of subsection (a) of this section.

(e)Any penalties collected pursuant to this section levied as the result of a violation of subsection (w) of section 7 of P.L.1967, c.76 (C.55:13A-7) and which occurred pursuant to inspection for lead-based paint hazards shall be deposited in the Lead Hazard Control Assistance fund established pursuant to section 4 of P.L.2003, c.311 (C.52:27D-437.4). Penalties levied as the result of multiple violations shall be allocated to the Lead Hazard Control Assistance fund in such proportion as the commissioner shall prescribe.

L.1967,c.76,s.19; amended 1970, c.138, s.11; 2003, c.311, s.20; 2006, c.55, s.6.



Section 55:13A-20 - Service Of Ruling, Notice Or Order

55:13A-20. Service of ruling, notice or order
(a) Notices required or permitted to be issued and served pursuant to this act shall be served as follows:

(1). On the owner:

( i ) By mailing same by certified mail, return receipt requested, to the person designated as owner or agent on the certificate of registration or in the municipal tax records or in the records of the Secretary of State.

( ii ) If the above certified mailing is returned, the original letter shall be remailed to the last known address by common mail.

(2). On the occupant:

( i ) By mailing same by certified mail, return receipt requested, to said occupant, or

( ii ) If the above certified mailing is returned the original letter shall be remailed to the last known address by common mail.

(b) Rules, Decisions and Orders required or permitted to be issued and served pursuant to this act shall be served as follows:

(1). On the owner:

( i ) By mailing same by certified mail, return receipt requested, to the person designated as owner or agent on the certificate or registration or in the municipal tax records or in the records of the Secretary of State.

( ii ) By serving same on the Secretary of State, who shall be deemed the owner's agent for service of process, provided however, that reasonable efforts have first been made to serve the owner or his agent by certified mail and that a copy of such notice is posted in a conspicuous location on the premises. "Conspicuous location" shall include the walls of the front vestibule or in any common foyer or hallway immediately inside the main front entrance.

(2). On the occupant:

( i ) By mailing same by certified mail, return receipt requested, addressed to the occupant at the premises, or

( ii ) By leaving same at the dwelling unit of the occupant with a person of the age of 14.

(c) The date of service shall be considered the date of personal service or the date of the third day after mailing, whichever occurs later.

L.1967, c. 76, s. 20, eff. May 31, 1967. Amended by L.1970, c. 138, s. 12.



Section 55:13A-20.1 - Short Title

55:13A-20.1. Short title
This act shall be known and may be cited as the "Violation Disclosure Act."

L.1975, c. 191, s. 1, eff. Aug. 16, 1975.



Section 55:13A-20.2 - Mortgage Holder Of Record; Notice Of Failure By Owner To Abate Violations

55:13A-20.2. Mortgage holder of record; notice of failure by owner to abate violations
Whenever the Attorney General files an action in the Superior Court, on behalf of the Commissioner of Community Affairs, pursuant to section 6 (C. 55:13A-6) of the "Hotel and Multiple Dwelling Law" P.L.1967, c. 76 or the Penalty Enforcement Law (N.J.S. 2A:58-1 et seq.) following the failure of an owner of a building subject to the Hotel and Multiple Dwelling Law to abate violations of the regulations promulgated pursuant to the law after receipt of notices and orders to terminate violations as required by the law or the failure of the owner to pay a civil penalty assessed pursuant to the laws after receipt of notice and order to pay penalty the Commissioner of Community Affairs shall cause to be forwarded, by regular first class mail, to any mortgage holder of record a notice of filing of the action and copies of any notices and orders which provide the cause for said action. The mortgage holder of record shall be any holder of record as filed with the municipal clerk pursuant to P.L.1974, c. 50 (C. 46:8-27 et seq.).

L.1975, c. 191, s. 2, eff. Aug. 16, 1975.



Section 55:13A-21 - Enforcement Of Provisions

55:13A-21. Enforcement of provisions
Each municipality of this State is hereby authorized to enforce the provisions of this act, and any rules or regulations promulgated thereunder, within the corporate limits thereof, subject to the control and supervision of the commissioner and in accordance with such rules and regulations as the commissioner may issue and promulgate. The commissioner shall consult with and advise any municipality which enforces the provisions of this act, and any rules and regulations promulgated hereunder, and each such municipality shall furnish the commissioner with such reports, data and information as the commissioner may deem necessary.

L.1967, c. 76, s. 21, eff. May 31, 1967.



Section 55:13A-22 - Offenses

55:13A-22. Offenses
No offense committed, and no liability, penalty, or forfeiture, either civil or criminal, incurred, prior to the repeal or revision of any act or any part thereof by the enactment of this act, shall be discharged, released or affected by the repeal or revision of the act or part thereof under which such offense, liability, penalty or forfeiture was incurred, and indictments, prosecutions and actions for such offenses, liabilities, penalties or forfeitures committed or incurred prior to the effective date of this act shall be commenced or continued and be proceeded with in all respects as if the act or part thereof had not been repealed or revised; and all such matters or proceedings pending on the effective date of this act shall be continued by the commissioner.

L.1967, c. 76, s. 22, eff. May 31, 1967.



Section 55:13A-23 - Actions Or Proceedings; Records

55:13A-23. Actions or proceedings; records
The record or determination of any action or proceeding under this act, or any statement, report or record of any kind whatsoever obtained or received by the commissioner in connection with the administration or enforcement of the provisions of this act, shall be public records and reasonably available for public inspection.

L.1967, c. 76, s. 23, eff. May 31, 1967.



Section 55:13A-24 - Hearings; Rules Of Evidence

55:13A-24. Hearings; rules of evidence
In any hearing under this act required or permitted to be held before the commissioner, the commissioner shall not be bound to apply the strict rules of evidence prevailing in civil actions in courts of competent jurisdiction.

L.1967, c. 76, s. 24, eff. May 31, 1967.



Section 55:13A-25 - Powers And Duties Of Local Boards Of Health Not Impaired

55:13A-25. Powers and duties of local boards of health not impaired
(a) This act is not intended, and nothing in this act shall be construed, to abrogate or impair the powers and duties of local boards of health, of the Department of Health under chapter 177 of the laws of 1947.

(b) This act is not intended, and nothing in this act shall be construed, to preclude the right of any municipality to adopt and enforce ordinances or regulations more restrictive than this act or any rules or regulations promulgated thereunder.

L.1967, c. 76, s. 25, eff. May 31, 1967.



Section 55:13A-26 - Fees And Penalties; Deposit

55:13A-26. Fees and penalties; deposit
The commissioner shall deposit with the State Treasurer for inclusion in the State Treasury any fee or penalty required or permitted to be paid to and received by the commissioner pursuant to the provisions of this act.

L.1967, c. 76, s. 26, eff. May 31, 1967.



Section 55:13A-26.1 - Deposit Of 50% Of Penalty Moneys In Revolving Housing Development And Demonstration Grant Fund

55:13A-26.1. Deposit of 50% of penalty moneys in Revolving Housing Development and Demonstration Grant Fund
Fifty percent of all penalty moneys collected by the commissioner pursuant to section 19 of P.L.1967, c.76 (C.55:13A-19) shall be deposited in the Revolving Housing Development and Demonstration Grant fund established by section 5 of P.L.1967, c.82 (C.52:27D-63).

L.1991,c.179,s.2.



Section 55:13A-26.2 - Appropriation For Revolving Housing Development And Demonstration Grant Fund

55:13A-26.2. Appropriation for Revolving Housing Development and Demonstration Grant Fund
In the fiscal year beginning July 1, 1993, and in each fiscal year thereafter, there shall be appropriated to the Revolving Housing Development and Demonstration Grant Fund established by section 5 of P.L.1967, c.82 (C.52:27D-63) an amount not less than the amount by which hotel and multiple dwelling inspection program costs during the next preceding fiscal year exceeded inspection fee revenue under the program received by the Department of Community Affairs during Fiscal Year 1991.

L.1991,c.179,s.3.



Section 55:13A-27 - Partial Invalidity

55:13A-27. Partial invalidity
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgments shall have been rendered.

L.1967, c. 76, s. 27, eff. May 31, 1967.



Section 55:13A-28 - Repeal

55:13A-28. Repeal
(a) The following acts and parts of acts are repealed: chapters 9, 10 and 12 of Title 55 of the Revised Statutes; sections 55:11-1 to 55:11-8, both inclusive, of the Revised Statutes; sections 55:11-11 to 55:11-17, both inclusive, of the Revised Statutes; and sections 1, 2, 29, 31, 32, 33, 34, 35, 36, 38 and 40 of chapter 340 of the laws of 1948.

(b) The following acts and parts of acts are repealed: chapters 1, 2, 5, 6, 7, 8, and 13 of Title 55 of the Revised Statutes; sections 55:3-1 to 55:3-22, both inclusive, of the Revised Statutes; sections 55:3-23 to 55:3-60, both inclusive, of the Revised Statutes; sections 55:4-1 to 55:4-13, both inclusive, of the Revised Statutes; sections 55:4-14 to 55:4-27, both inclusive, of the Revised Statutes; section 1 of chapter 23 of the laws of 1958; chapter 172 of the laws of 1958; and sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 30 of chapter 340 of the laws of 1948.

L.1967, c. 76, s. 28.



Section 55:13B-1 - Short Title

55:13B-1. Short title
This act shall be known and may be cited as the "Rooming and Boarding House Act of 1979."

L.1979, c. 496, s. 1.



Section 55:13B-2 - Legislative Findings And Declarations

55:13B-2. Legislative findings and declarations
The Legislature hereby finds and declares that:

Whereas , Numerous citizens of this State reside in rooming and boarding houses which are either infrequently supervised or completely unsupervised, unlicensed and unregulated by the State and by other governmental bodies; and

Whereas , The residents of such facilities are predominantly elderly, disabled and poor, many of whom need social, personal and financial services, protection from building hazards and protection from unscrupulous and predatory neighbors; and

Whereas , There is a need to ascertain the costs and resources of facilities currently licensed by the State and known as boarding homes for sheltered care, so as to determine whether and under what conditions the number of such homes should be increased and their standards of care raised; and

Whereas , It is incumbent upon the government of this State to determine whether the residents of rooming houses, boarding houses, and currently licensed boarding facilities are in need of special services, care or treatment and might profit from referral to existing or available community agencies or alternative living arrangements; and

Whereas , Several State agencies have different yet appropriate responsibilities for protecting the health, safety and welfare of the residents of rooming houses, boarding houses and residential health care facilities and it is necessary that there be coordination among these agencies for the cost-effective fulfillment of their respective responsibilities.

This remedial legislation is therefore necessary to provide for the health, safety and welfare of all those who reside in rooming and boarding houses in this State, promote the growth and continued improvement of boarding homes for sheltered care, to be known henceforth as residential health care facilities, to ensure that all agencies of this State work in unison for the protection and care of the residents of rooming houses, boarding houses and residential health care facilities, and to ensure that needed social and remedial services are made available to the residents of such facilities through the efforts of county welfare boards.

L.1979, c. 496, s. 2.



Section 55:13B-3 - Terms Defined.

55:13B-3 Terms defined.

3.As used in this act:

a."Boarding house" means any building, together with any related structure, accessory building, any land appurtenant thereto, and any part thereof, which contains two or more units of dwelling space arranged or intended for single room occupancy, exclusive of any such unit occupied by an owner or operator, and wherein personal or financial services are provided to the residents, including any residential hotel or congregate living arrangement, but excluding any hotel, motel, or established guest house wherein a minimum of 85 percent of the units of dwelling space are offered for limited tenure only, any resource family home as defined in section 1 of P.L.1962, c.137 (C.30:4C-26.1), any community residence for the developmentally disabled and any community residence for the mentally ill as defined in section 2 of P.L.1977, c.448 (C.30:11B-2), any adult family care home as defined in section 3 of P.L.2001, c.304 (C.26:2Y-3), any dormitory owned or operated on behalf of any nonprofit institution of primary, secondary, or higher education for the use of its students, any building arranged for single room occupancy wherein the units of dwelling space are occupied exclusively by students enrolled in a full-time course of study at an institution of higher education approved by the New Jersey Commission on Higher Education, any facility or living arrangement operated by, or under contract with, any State department or agency, upon the written authorization of the commissioner, and any owner-occupied, one-family residential dwelling made available for occupancy by not more than six guests, where the primary purpose of the occupancy is to provide charitable assistance to the guests and where the owner derives no income from the occupancy. A dwelling shall be deemed "owner-occupied" within the meaning of this section if it is owned or operated by a nonprofit religious or charitable association or corporation and is used as the principal residence of a minister or employee of that corporation or association. For any such dwelling, however, fire detectors shall be required as determined by the Department of Community Affairs.

b."Commissioner" means the Commissioner of the Department of Community Affairs.

c."Financial services" means any assistance permitted or required by the commissioner to be furnished by an owner or operator to a resident in the management of personal financial matters, including, but not limited to, the cashing of checks, holding of personal funds for safekeeping in any manner or assistance in the purchase of goods or services with a resident's personal funds.

d."Limited tenure" means residence at a rooming or boarding house on a temporary basis, for a period lasting no more than 90 days, when a resident either maintains a primary residence at a location other than the rooming or boarding house or intends to establish a primary residence at such a location and does so within 90 days after taking up original residence at the rooming or boarding house.

e."Operator" means any individual who is responsible for the daily operation of a rooming or boarding house.

f."Owner" means any person who owns, purports to own, or exercises control of any rooming or boarding house.

g."Personal services" means any services permitted or required to be furnished by an owner or operator to a resident, other than shelter, including, but not limited to, meals or other food services, and assistance in dressing, bathing, or attending to other personal needs.

h."Rooming house" means a boarding house wherein no personal or financial services are provided to the residents.

i."Single room occupancy" means an arrangement of dwelling space which does not provide a private, secure dwelling space arranged for independent living, which contains both the sanitary and cooking facilities required in dwelling spaces pursuant to the "Hotel and Multiple Dwelling Law," P.L.1967, c.76 (C.55:13A-1 et seq.), and which is not used for limited tenure occupancy in a hotel, motel, or established guest house, regardless of the number of individuals occupying any room or rooms.

j."Unit of dwelling space" means any room, rooms, suite, or portion thereof, whether furnished or unfurnished, which is occupied or intended, arranged, or designed to be occupied for sleeping or dwelling purposes by one or more persons.

k.(Deleted by amendment, P.L.2015, c.125)

l.(Deleted by amendment, P.L.2015, c.125)

L.1979, c.496, s.3; amended 1985, c.364; 1987, c.112, s.8; 1997, c.260, s.1; 2001, c.304, s.12; 2004, c.130, s.123; 2015, c.125, s.12.



Section 55:13B-4 - Powers Of Commissioner

55:13B-4. Powers of commissioner
The commissioner, to effectuate the provisions and purposes of this act, shall have the power to:

a. Promulgate and amend rules and regulations in accordance with the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.);

b. Establish standards governing safety, security, recordkeeping, living conditions and services in rooming and boarding houses;

c. Issue, suspend and revoke licenses for rooming and boarding houses;

d. Enter and inspect any such facility without prior notice and review such records as may be required pursuant to this act;

e. Establish standards for the building, conversion and renovation of all such facilities;

f. Enforce the provisions of this act by entering complaints against any person in violation thereof through administrative proceedings and civil actions in State and local courts for injunctive relief and for the assessment of penalties, compromise and settle any penalties in such amounts as he may determine to be equitable under the circumstances of the violation, and take such other action as he may deem necessary in accordance with the provisions of this act;

g. Issue subpenas to compel attendance at any hearing in any part of the State, and the presentation of such reports, documents, books and papers as he may deem necessary;

h. Institute an in rem action against property, or a quasi in rem action against the owner by attachment of a property followed by service by publication, in connection with violations of the provisions of this act, in cases where the owner, after diligent effort, cannot be served; and

i. Hold and exercise all the rights and remedies available to a judgment creditor where a judgment is entered against an owner or operator as a result of a penalty action or administrative action taken pursuant to enforcement of this act.

L.1979, c. 496, s. 4.



Section 55:13B-5 - Regulations; Distinctions Among Types; Waiver, Modification Or Postponement Of Application

55:13B-5. Regulations; distinctions among types; waiver, modification or postponement of application
a. In promulgating any regulations pursuant to the provisions of this act , the commissioner may make distinctions among types of rooming and boarding houses according to the age, size, type of construction or nature of ownership of the facility and the type of services offered or limitations on occupancy therein.

b. Upon application of an owner, the commissioner may waive, modify or postpone the application of a regulation to the owner's facility, provided, however, that no such waiver, modification or postponement shall be granted unless the commissioner shall find that (1) Strict compliance with a regulation would result in undue hardship for residents of the facility, and (2) If granted, it would not unreasonably jeopardize the welfare of residents or of the public at large.

L.1979, c.496, s.5.



Section 55:13B-5.1 - Responsibilities Assumed By Doh; Inter-agency Agreement.

55:13B-5.1 Responsibilities assumed by DOH; inter-agency agreement.

15. a. The Department of Community Affairs shall cease its responsibilities for licensure, inspections, and the establishment and enforcement of standards with respect to each rooming or boarding house that provides services to residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, as of the date that the Department of Health assumes these responsibilities pursuant to section 18 of P.L.2015, c.125 (C.26:2H-149).

b.The Department of Community Affairs shall establish and enter into an inter-agency agreement with the Department of Health as necessary for the purposes of this section and section 18 of P.L.2015, c.125 (C.26:2H-149).

L.2015, c.125, s.15.



Section 55:13B-5.2 - Dca To Stop Issuing Licenses.

55:13B-5.2 DCA to stop issuing licenses.

16.The Department of Community Affairs shall not issue a license to any person to own or operate a new rooming or boarding house that provides services to residents with special needs, including, but not limited to, persons with Alzheimer's disease and related disorders or other forms of dementia, on or after the date of enactment of P.L.2015, c.125 (C.55:13B-5.1 et al.).

L.2015, c.125, s.16.



Section 55:13B-6 - Standards.

55:13B-6 Standards.

6.The commissioner shall establish standards to ensure that every rooming and boarding house in this State is constructed and operated in such a manner as will protect the health, safety, and welfare of its residents and at the same time preserve and promote a homelike atmosphere appropriate to such facilities, including, but not limited to, standards to provide for the following:

a.Safety from fire;

b.Safety from structural, mechanical, plumbing, and electrical deficiencies;

c.Adequate light and ventilation;

d.Physical security;

e.Protection from harassment, fraud, and eviction without due cause;

f.Clean and reasonably comfortable surroundings;

g.Adequate personal and financial services rendered in boarding houses;

h.Disclosure of owner identification information;

i.Maintenance of orderly and sufficient financial and occupancy records;

j.Referral of residents, by the operator, to social service and health agencies for needed services;

k.Assurance that no constitutional, civil, or legal right will be denied solely by reason of residence in a rooming or boarding house;

l.Reasonable access for employees of public and private agencies, and reasonable access for other citizens upon receiving the consent of the resident to be visited by them;

m.Opportunity for each resident to live with as much independence, autonomy, and interaction with the surrounding community as the resident is capable of doing.

n.(Deleted by amendment, P.L.2015, c.125)

L.1979, c.496, s.6; amended 1997, c.260, s.2; 2015, c.125, s.13.



Section 55:13B-6.1 - Carbon Monoxide Sensor Device Required In Rooming, Boarding Houses

55:13B-6.1. Carbon monoxide sensor device required in rooming, boarding houses
3.Every unit of dwelling space in a rooming or boarding house shall be equipped with one or more carbon monoxide sensor devices that bear the label of a nationally recognized testing laboratory and have been tested and listed as complying with the most recent Underwriters Laboratories standard 2034, or its equivalent, unless it is determined that no potential carbon monoxide hazard exists for that unit. Any such installation or determination shall be made in accordance with the rules promulgated by the Commissioner of Community Affairs.

L.1999,c.15,s.3.



Section 55:13B-7 - Rooming, Boarding House Licensure; Fee.

55:13B-7 Rooming, boarding house licensure; fee.

7. a. (1) No person shall own or operate a rooming or boarding house, hold out a building as available for rooming or boarding house occupancy, or apply for any necessary construction or planning approvals related to the establishment of a rooming or boarding house without a valid license to own or operate such a facility, issued by the commissioner and, if appropriate, by a municipality which has elected to issue such licenses pursuant to P.L.1993, c.290 (C.40:52-9 et seq.).

(2)(Deleted by amendment, P.L.2015, c.125)

(3)Any person found to be in violation of this subsection shall be liable for a civil penalty of not more than $5,000 for each building so owned or operated, which penalty shall be payable to the appropriate licensing entity.

b.The commissioner shall establish separate categories of licensure for owning and for operating a rooming or boarding house, provided, however, that an owner who himself operates such a facility need not also possess an operator's license.

If an owner seeking to be licensed is other than an individual, the application shall state the name of an individual who is a member, officer, or stockholder in the corporation or association seeking to be licensed, and the same shall be designated the primary owner of the rooming or boarding house.

Each application for licensure shall contain such information as the commissioner may prescribe and, unless the person is licensed by a municipality to own or operate a rooming and boarding house pursuant to P.L.1993, c.290 (C.40:52-9 et seq.), shall be accompanied by a fee established by the commissioner which shall not be less than $150 or more than $600, except as provided in subsection e. of this section. If, upon receipt of the fee and a review of the application, the commissioner determines that the applicant will operate, or provide for the operation of, a rooming or boarding house in accordance with the provisions of this act, the commissioner shall issue a license to the applicant.

Each license shall be valid for one year from the date of issuance, but may be renewed upon application by the owner or operator and upon payment of the same fee required for initial licensure.

c.Only one license shall be required to own a rooming or boarding house, but an endorsement thereto shall be required for each separate building owned and operated, or intended to be operated, as a rooming or boarding house. Each application for licensure or renewal shall indicate every such building for which an endorsement is required. If, during the term of a license, an additional endorsement is required, or an existing one is no longer required, an amended application for licensure shall be submitted.

d.A person making application for, or who has been issued, a license to own or operate a rooming or boarding house who conceals the fact that the person has been denied a license to own or operate a residential facility, or that the person's license to own or operate a residential facility has been revoked by a department or agency of state government in this or any other state is liable for a civil penalty of not more than $5,000, and any license to own or operate a rooming or boarding house which has been issued to that person shall be immediately revoked.

e.The commissioner shall annually review the cost of administering and enforcing this section and shall establish by rule such changes to the license application fee as may be necessary to cover the cost of such administration and enforcement.

L.1979, c.496, s.7; amended 1988, c.113, s.1; 1997, c.260, s.3; 1999, c.241, s.2; 2007, c.339; 2015, c.125, s.14.



Section 55:13B-8 - Operator; Residing In Facility; Acceptance Of Service; Primary Owner Deemed Operator If Operator Unavailable

55:13B-8. Operator; residing in facility; acceptance of service; primary owner deemed operator if operator unavailable
Each operator of a rooming or boarding house shall reside in the facility and shall be responsible for accepting service of any notices or orders issued by the commissioner pursuant to the provisions of this act. If an operator resigns, is dismissed or is otherwise unavailable to carry out his responsibilities, then the primary owner shall be deemed to be the operator of the facility until such time as the commissioner is notified of the appointment of a new operator, and shall have the same responsibilities and be subject to the same penalties otherwise prescribed for an operator under the provisions of this act.

L.1979, c. 496, s. 8.



Section 55:13B-9 - Inspection, Review Of Records; Violations.

55:13B-9 Inspection, review of records; violations.

9.The commissioner shall ensure that each rooming or boarding house whose owner possesses a valid license is inspected and its records reviewed at least once each year for the purpose of determining whether the owner or operator is complying with standards promulgated pursuant to the provisions of P.L.1979, c.496 (C.55:13B-1 et seq.). If the commissioner determines, as a result of any such inspection and review of records, that an owner or operator is in violation of such standards, he shall serve the owner or operator of the facility with a written notice thereof, which shall fix a date by which the owner or operator shall enter into compliance. The commissioner shall not be required to perform annual inspections of facilities licensed and inspected by a municipality pursuant to P.L.1993, c.290 (C.40:52-9 et seq.), but shall have the authority to oversee and ensure the enforcement of the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et seq.), and the rules and regulations adopted pursuant thereto in those facilities. A municipality shall file with the commissioner a copy of an inspection report prepared following an inspection of a rooming or boarding house performed by the municipality pursuant to P.L.1993, c.290 (C.40:52-9 et seq.). The commissioner may prescribe a standard inspection report format to be used by the municipality.

The Department of Community Affairs shall post on its Internet website each inspection report prepared following an inspection performed on behalf of or filed with the commissioner pursuant to this section, along with any other inspection report prepared by or on behalf of the department for a rooming or boarding house.

If an inspection reveals a serious health and safety violation at a rooming or boarding house, the department shall post the inspection report, including the name of the rooming or boarding house and the owner of the rooming or boarding house, on its website no later than 72 hours following the inspection. If a license of a rooming or boarding house is suspended, the department shall post the suspension on its website no later than 72 hours following the suspension. The department shall update its website to reflect the correction of a serious health and safety violation, and the lifting of a suspension.

The department shall notify, as soon as possible, the Commissioner of Human Services, or the commissioner's designee, and the director of the county board of social services or county welfare agency, as appropriate, in the county in which a rooming or boarding house is located, of a serious health and safety violation at the rooming or boarding house and of any suspension of a license to operate such rooming or boarding house.

L.1979, c.496, s.9; amended 1999, c.241, s.3; 2015, c.6, s.2.



Section 55:13B-10 - Corporate, Personal Liability For Violations

55:13B-10. Corporate, personal liability for violations
a. No person shall: (1) obstruct, hinder, delay or otherwise interfere with any action of the commissioner in the exercise of any power or duty under the provisions of this act; (2) prepare, utter or otherwise render any false statement, application, report or document which is permitted or required pursuant to this act; or (3) refuse to comply with any ruling, order, notice or action made by the commissioner pursuant to the provisions of this act.

b. Any person who violates any provision of subsection a. above shall be liable for a civil penalty of not less than $50.00 nor more than $5,000.00 for each violation. Each day during which any person violates any such provision after the date fixed for termination of the violation in any order for termination issued by the commissioner shall constitute an additional, separate and distinct violation, except during the time an appeal from such an order is taken or pending. If an administrative penalty order has not been satisfied within 30 days of its issuance, the penalty may be sued for and recovered by the commissioner in a summary proceeding in the Superior Court under "the penalty enforcement law" (N.J.S. 2A:58-1 et seq.).

c. The commissioner may suspend, cancel, revoke, or refuse to issue any endorsement to the license of any owner or operator who violates any provision of subsection a. above.

Where the owner or operator found to be in violation of subsection a. of this section is a corporation, then the commissioner may suspend, cancel, revoke, or refuse to issue any endorsement to the license of: (1) the officers, directors and shareholders of the corporation, and (2) any corporation owning or operating a rooming or boarding house that has among its officers, directors or shareholders any person whose license has been suspended, cancelled or revoked pursuant to paragraph (1) of this subsection.

d. Where either the owner or operator of a boarding or rooming house found to be in violation of subsection a. above is a corporation, then, in addition to the corporation being subject to the penalties set forth in subsection b., the officers and directors of the corporation are subject, individually and personally, to those penalties.

L. 1979, c. 496, s. 10. Amended by L. 1985, c. 413, s. 1.



Section 55:13B-10.1 - Owner, Operator Of Rooming, Boarding House Prohibited From Providing Health Care Services

55:13B-10.1 Owner, operator of rooming, boarding house prohibited from providing health care services
4. No person who owns or operates a rooming or boarding house shall provide health care services in that facility. Nothing in this section shall be construed to prohibit a licensed health care professional acting within the scope of that person's license from providing health care services to a resident of a rooming or boarding house in that facility.

L.1997,c.260,s.4.



Section 55:13B-11 - Violations Constituting Imminent Hazard To Health, Safety Or Welfare; Order Of Vacation Or Correction Of Violation; Reinspection After Notice Of Correction; Reconsideration Hearing; Injunction; Failure To Correct; Order For Submission Of Reports Or Receivership

55:13B-11. Violations constituting imminent hazard to health, safety or welfare; order of vacation or correction of violation; reinspection after notice of correction; reconsideration hearing; injunction; failure to correct; order for submission of reports or receivership
a. If, upon inspection of any rooming or boarding house, the commissioner shall discover any violation of the provisions of this act, or any rules or regulations promulgated thereunder, which constitutes an imminent hazard to the health, safety or welfare of the occupants or intended occupants thereof, or of the public generally, the commissioner may issue and cause to be served on the owner or operator thereof a written order directing: (1) that the rooming or boarding house be vacated forthwith or (2) that the violation be corrected within the period specified in the order. The written order shall state the nature of any violation, the date and hour by which the rooming or boarding house be vacated or the violation be abated and, if necessary, the manner in which the violation shall be abated. A copy of the written order to vacate shall be sent to relevant county and municipal officials within 24 hours of its issuance.

Upon the receipt by the commissioner of written notice from the owner or operator of any rooming or boarding house vacated or ordered to be vacated stating that the violation has been terminated, the commissioner shall reinspect the rooming or boarding house within one working day of the receipt of the notice. If, upon reinspection, the commissioner determines that the violation has been terminated, he shall rescind the order requiring the vacation of the rooming or boarding house and occupancy may be resumed forthwith. If reinspection is not conducted by the commissioner within one working day of the receipt of the notice, occupancy of the rooming or boarding house may be resumed forthwith.

Where the owner or operator of any rooming or boarding house denies that any violation justifying an order to vacate exists, he may apply to the commissioner for a reconsideration hearing, which shall be afforded and a decision rendered by the commissioner within 48 hours of the receipt of the application for the hearing. If the commissioner decides adversely to the owner or operator, the owner or operator may petition the Superior Court of this State for injunctive relief against any order of the commissioner directing that the rooming or boarding house be vacated forthwith.

Relief may be sought by an order to show cause and may be granted ex parte pending a hearing de novo, except that the only issue to be determined in the hearing de novo shall be the existence of any violation of the provisions of this act, or rules and regulations promulgated thereunder, which constitutes an imminent hazard to the health, safety or welfare of the occupants or intended occupants of the rooming or boarding house, or to the public generally.

Where the owner or operator of any rooming or boarding house denies that any violation justifying an order to abate within a specific period exists, the owner or operator may seek injunctive relief by an order to show cause, and relief may be granted ex parte pending a hearing de novo. However, the only issue to be determined in the hearing de novo shall be the existence of any violation of the provisions of this act, or rules and regulations promulgated thereunder, which constitutes a hazard to the health, safety or welfare of the occupants or intended occupants of the rooming or boarding house, or to the public generally.

b. If an owner or operator is found to be in violation of any of the provisions of this act, and notice thereof has been served which also fixes a date by which any such violations shall be terminated, and such owner or operator fails to terminate such violations by such date, then the commissioner may take any of the following actions:

(1) Issue an order directing that the owner submit monthly reports to the commissioner, in a form prescribed by the commissioner, listing all payments received and expenditures made by him, in connection with the operation of any rooming and boarding house owned by him, received and or made by the operator or any agent or employee of any such facility. In addition, the commissioner may require said owner to report such payments and expenditures for any past period which the commissioner shall determine, and to provide statements of personal or corporate assets and worth.

During the term of any such order, the owner shall not increase the amount of any payment due from, or require any new payment or charge from, any resident of any rooming or boarding house owned by him, without prior written approval from the commissioner.

During the term of any such order, the commissioner may direct that the owner make certain expenditures to terminate violations of any provisions of this act, or may prohibit any expenditure deemed by the commissioner to be not in the best interests of the residents of any rooming or boarding house belonging to the owner.

The commissioner shall rescind any such order whenever the violations which caused the order to be issued, and any other violations, have been terminated by the owner.

(2) Petition the Superior Court for an order appointing a receiver for the rooming or boarding house of such an owner. It shall be a sufficient defense to the proceeding if the owner establishes that the condition alleged in the petition of the commissioner does not in fact exist or that such condition has been remedied or that such condition, although periodically remedied, has not habitually existed as pattern and practice.

The court shall proceed in a summary manner and shall render a judgment either: (1) Dismissing the petition; (2) Granting the relief provided under subsection a. above or directing the commissioner to issue an order as provided under subsection b. above; or (3) Appointing a receiver from a list of nominees submitted by the commissioner or any other responsible person; provided, however, that the owner or operator of the home shall not be so appointed.

With the approval of the court, the receiver shall have the following powers: (1) To hire any consultants or to undertake any studies of the rooming or boarding house which he deems appropriate; (2) To make any repairs, improvements or expenditures he deems necessary to terminate conditions or violations specified in the complaint; (3) To hire or discharge any employees, including the operator; (4) To receive or expend in a reasonable and prudent manner the revenues of the facility due on the date of, or subsequent to, the entry of the court's judgment; (5) To continue to operate the facility in accordance with all standards promulgated by the commissioner; (6) To perform all acts necessary or appropriate to conserve the facility and to promote the health, safety and welfare of its residents; and (7) To exercise such other powers as he deems necessary or appropriate to implement the court's judgment.

The receiver may, in his discretion, either: (1) Assume the role of operator; or (2) Direct the operator to take such actions as will eliminate or rectify the conditions specified in the petition.

The court shall require the filing at periodic intervals of reports of action taken by the receiver and of accounts itemizing revenues and expenditures. Such reports shall be open to inspection by all parties in the case. Upon motion of the court, the receiver, or the owner, the court may require a presentation or settlement of the accounts. Notice of a motion for presentation or settlement of accounts shall be served on the owner and any party holding an interest in such revenues and expenditures.

The commissioner, receiver or owner may make a motion to terminate the receivership on the grounds that the conditions complained of have been terminated. The court may thereupon immediately terminate the receivership or terminate it subject to such terms as it feels are necessary or appropriate to prevent the conditions complained of from recurring.

The court shall allow from the revenues of the rooming or boarding houses a reasonable amount of compensation for the expenditures and services of the receiver. The receiver may be required to furnish a bond, the amount and form of which shall be approved by the court, and the cost of which shall be borne by the owner.

During the time such receivership is in effect, the receiver shall give priority to the termination of violations when determining the expenditure of any income, and the court shall ensure that any creditor aggrieved is satisfied only to the extent consistent with the health, safety and welfare of the residents of the rooming or boarding house. The receivership order shall remain in effect for as long after the termination of any violations as is necessary for the receiver to satisfy any creditors to whom payments were deferred in order to make funds available to effect such termination.

During the period when the receivership order is in effect, any action for possession initiated by any mortgage holder shall be brought before the court having jurisdiction in the receivership case and shall only be granted if it shall appear that the mortgage holder, when in possession, will terminate or remove the violations which caused the receivership order to be issued, and will operate the facility in accordance with standards promulgated by the commissioner.

No provision of this act shall limit the right of any owner to sell or mortgage any facility subject to receivership under the provisions of this section, provided, however, that the approval of the court having jurisdiction shall first be required and shall be granted only if it shall appear that the purchaser will terminate the violations which caused the receivership order to be issued and will operate the facility in accordance with standards promulgated by the commissioner, or if it appears that the granting of a mortgage will materially contribute to the ability of the owner to terminate such violations.

During the period when the receivership order is in effect, the owner shall have the right to use assets not under the receiver's control to terminate such violations.

L.1979, c. 496, s. 11.



Section 55:13B-11.1 - Criminal Offenses

55:13B-11.1. Criminal offenses
The penalties contained in this section are in addition to any other penalties which may be imposed for a violation of P.L. 1979, c. 496 (C. 55:13B-1 et seq.).

a. A person who knowingly owns or operates a boarding or rooming house without a valid license issued pursuant to section 7 of P.L. 1979, c. 496 (C. 55:13B-7) commits a disorderly persons offense.

b. An owner or operator of a boarding or rooming house who knowingly fails to correct or abate any violation within the time period specified in a notice or report of violation or any order of the Commissioner of Community Affairs rendered as a result of an inspection conducted by the Department of Community Affairs or any duly authorized municipal or county inspector commits a disorderly persons offense.

c. An owner or operator of a boarding or rooming house who knowingly fails to comply with an order of the commissioner issued after a finding of imminent hazard pursuant to section 11 of P.L. 1979, c. 496 (C. 55:13B-11) commits a crime of the fourth degree.

d. Where a corporation is the owner or operator of a boarding or rooming house, the corporate officers, as well as the corporation, are liable for violations of subsections a., b. and c. of this section.

e. It is no defense to a violation of this section that the owner or operator of the rooming or boarding house has not collected rent, or has been unable to collect rent, from the residents of the premises.

L. 1985, c. 413, s. 2.



Section 55:13B-11.2 - Each Violation Separate

55:13B-11.2. Each violation separate
Where a notice, order or report served or issued pursuant to the provisions of P.L. 1979, c. 496 (C. 55:13B-1 et seq.) specifies several conditions in need of correction or abatement, failure to correct or abate each condition constitutes a separate offense under that act.

L. 1985, c. 413, s. 3.



Section 55:13B-12 - Service Of Notices Or Orders

55:13B-12. Service of notices or orders
Notices or orders issued pursuant to this act shall be served upon the owner or operator by posting them by certified mail, return receipt requested, to the owner or operator of a rooming or boarding house or, if necessary, by leaving them with the owner or a person above the age of 14 at the owner's dwelling unit or place of business. The date of service shall be considered to be the third day after mailing or after the date the notice or order is left at the owner's dwelling unit or place of business.

L.1979, c. 496, s. 12.



Section 55:13B-13 - Continuance Of Powers And Duties Of Commissioner Under Hotel And Multiple Dwelling Law

55:13B-13. Continuance of powers and duties of commissioner under Hotel and Multiple Dwelling Law
Nothing in this act shall be construed to abrogate or impair the powers and duties of the commissioner under the "Hotel and Multiple Dwelling Law," P.L.1967, c. 76 (C. 55:13A-1 et seq.) with respect to any hotel, motel or established guest house, or any dormitory owned or operated by any nonprofit institution of primary, secondary or higher education to provide housing for its students, or any multiple dwelling except those defined herein as rooming or boarding houses.

L.1979, c. 496, s. 13.



Section 55:13B-14 - Prohibition Of Notice To Leave Or Other Action In Retaliation; Enforcement Of Rights Or Complaint By Resident

55:13B-14. Prohibition of notice to leave or other action in retaliation; enforcement of rights or complaint by resident
No owner, operator or employee shall serve notice upon a resident to leave the premises, or take any other action in retaliation for: (a) The efforts of the resident or a person acting on his behalf to secure or enforce any rights under a contract, the laws of this State or any of its subdivisions, or the laws of the United States; or (b) The good faith complaint of a resident or a person acting on his behalf to a governmental authority concerning the owner, operator or employee's alleged violation of this act or any health or safety law, regulation, code or ordinance, or other law or regulation which has as its objective the regulation of rooming houses or boarding houses.

L.1979, c. 496, s. 14.



Section 55:13B-15 - Local Governments Or Officers; Authorization To Inspect; Reports; Preemption Of Regulations; Supplying Information

55:13B-15. Local governments or officers; authorization to inspect; reports; preemption of regulations; supplying information
a. Any county or municipality in this State may be authorized by the commissioner to perform such inspection within its corporate limits as may be necessary to carry out the provisions of this act, subject to the control and supervision of the commissioner and in accordance with any rules and regulations promulgated by him governing the conduct of such inspections. Every county or municipality so authorized shall furnish the commissioner with such reports and information as he may require.

b. No owner or operator subject to the provisions of this act shall also be subject to regulation by any county or municipality of this State for the same purpose or end, except for construction regulations issued by a municipality pursuant to the "State Uniform Construction Code Act," P.L.1975, c. 217 (C. 52:27D-119 et seq.).

c. Any municipal tax assessor, tax collector, or official charged with responsibility for enforcing a housing or property maintenance ordinance or code, county recorder of deeds or local enforcing agency established pursuant to the "State Uniform Construction Code Act," shall, upon request of the commissioner provide him with such information as will assist him in determining the location of any building or structure subject to the provisions of this act.

L.1979, c. 496, s. 15.



Section 55:13B-16 - Severability

55:13B-16. Severability
If any section, subsection, paragraph, sentence or other part of this act is adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its effect to the section, subsection, paragraph, sentence or other part of this act directly involved in the controversy in which said judgment shall have been rendered.

L.1979, c. 496, s. 16.



Section 55:13B-17 - Legislative Findings And Declarations

55:13B-17. Legislative findings and declarations
The Legislature hereby finds and declares that the well-being of residents of rooming houses, boarding houses and residential health care facilities in the State of New Jersey requires a declaration of a bill of rights for such residents.

L.1979, c. 500, s. 1.



Section 55:13B-18 - Boarding Facility Defined

55:13B-18. Boarding facility defined
For the purposes of this act, "boarding facility" means rooming house, boarding house or residential health care facility.

L.1979, c. 500, s. 2.



Section 55:13B-19 - Rights Of Resident Of Boarding Facility

55:13B-19. Rights of resident of boarding facility
Every resident of a boarding facility shall have the right:

a. To manage his own financial affairs;

b. To wear his own clothing;

c. To determine his own dress, hair style, or other personal effects according to individual preference;

d. To retain and use his personal property in his immediate living quarters, so as to maintain individuality and personal dignity, except where the boarding facility can demonstrate that such would be unsafe, impractical to do so, infringes upon the rights of others and that mere convenience is not the facility's motive to restrict this right;

e. To receive and send unopened correspondence;

f. To unaccompanied access to a telephone at a reasonable hour and to a private phone at the resident's expense;

g. To privacy;

h. To retain the services of his own personal physician at his own expense or under a health care plan and to confidentiality and privacy concerning his medical condition and treatment;

i. To unrestricted communication, including personal visitation with any person of his choice, at any reasonable hour;

j. To make contacts with the community and to achieve the highest level of independence, autonomy, and interaction with the community of which he is capable;

k. To present grievances on behalf of himself or others to the operator, State governmental agencies or other persons without threat of reprisal in any form or manner whatsoever;

l . To a safe and decent living environment and considerate and respectful care that recognizes the dignity and individuality of the resident;

m. To refuse to perform services for the boarding facility, except as contracted for by the resident and the operator;

n. To practice the religion of his or her choice, or to abstain from religious practice; and

o . To not be deprived of any constitutional, civil or legal right solely by reason of residence in a boarding facility.

L.1979, c. 500, s. 3.



Section 55:13B-20 - Notice Of Rights; Giving To Residents; Posting; Contents

55:13B-20. Notice of rights; giving to residents; posting; contents
The operator of a boarding facility shall ensure that a written notice of the rights set forth in this act be given to every resident upon admittance to the boarding facility and to each individual already in residence. The operator shall also post this notice in a conspicuous public place in the boarding facility. This notice shall include the name, address and telephone numbers of the Office of the Ombudsman for the Institutionalized Elderly, county welfare agency and county office on aging.

L.1979, c. 500, s. 4.



Section 55:13B-21 - Violation Of Rights; Action For Damages; Costs And Attorney's Fees

55:13B-21. Violation of rights; action for damages; costs and attorney's fees
Any person or resident whose rights as defined herein are violated shall have a cause of action against any person committing such violation. The action may be brought in any court of competent jurisdiction to enforce such rights and to recover actual and punitive damages for their violation. Any plaintiff who prevails in any such action shall be entitled to recover reasonable attorney's fees and costs of the action.

L.1979, c. 500, s. 5.



Section 55:13C-1 - Findings, Determinations

55:13C-1. Findings, determinations
The Legislature finds and determines:

a. Recent high levels of unemployment and low levels of housing production, particularly of housing affordable to low income persons, have combined to increase the number of people lacking housing, beyond the capacity of existing facilities.

b. There is an ever present need for the emergency shelter for victims of fire, natural disasters, domestic violence and other causes of homelessness.

c. It is a matter of urgent public concern that safe and habitable shelter be available at all times to all residents of this State, and that governmental procedures be expedited if this shelter is to be provided.

d. The Department of Community Affairs is the agency of State government responsible for enforcing the "State Uniform Construction Code Act," P.L. 1975, c. 217 (C. 52:27D-119 et seq.), the "Hotel and Multiple Dwelling Law," P.L. 1967, c. 76 (C. 55:13A-1 et seq.), and the "Rooming and Boarding House Act of 1979," P.L. 1979, c. 496 (C. 55:13B-1 et aL. ), and it, therefore, has the staff and the expertise needed to establish uniform regulations concerning emergency shelters for the homeless; and the Departments of Human Services and Health are required to work together with the Department of Community Affairs in the implementation of the "Rooming and Boarding House Act of 1979."

L. 1985, c. 48, s. 1, eff. Feb. 13, 1985.



Section 55:13C-2 - Definitions.

55:13C-2 Definitions.

1.Section 2 of P.L.1985, c.48 (C.55:13C-2) is amended to read as follows:

As used in this act:

"Emergency condition" means and includes, but is not limited to, a snow emergency, excessive cold or heat, storms or other weather-related conditions.

"Emergency shelter for the homeless" means a building or structure in which a public entity or a private, nonprofit organization provides shelter, or food and shelter, to individuals and families having neither a home nor the means to obtain a home or other temporary lodging.

"Licensed capacity" means the number of individuals specified by a public officer of a municipality or the Department of Community Affairs as the maximum occupancy level of an emergency shelter for the homeless, or the number of individuals indicated on the certificate of occupancy of the shelter.

L.1985, c.48, s.2; amended 2013, c.204, s.1.



Section 55:13C-2.1 - Refusal Of Admittance To Homeless Shelter To Certain Mentally Ill People Prohibited; Exceptions.

55:13C-2.1 Refusal of admittance to homeless shelter to certain mentally ill people prohibited; exceptions.

1.No person shall be refused admittance to an emergency shelter for the homeless based on a perception or belief that the person has a mental illness, unless there is a reasonable basis to believe that the person poses a danger to self, others, or property, or if the basis for the refusal is otherwise authorized by law or regulation.

L.2013, c.203, s.1.



Section 55:13C-2.2 - Grounds For Refusal Of Services.

55:13C-2.2 Grounds for refusal of services.

2. a. Except as provided in subsection b. of this section, an emergency shelter for the homeless shall not refuse to provide shelter, or food and shelter, for a minimum of 72 hours, to an individual or family seeking these services, unless the shelter is at its licensed capacity or the basis for refusal is otherwise authorized by law or regulation.

b.In the event of an emergency condition, an emergency shelter for the homeless, which has been authorized by a public officer of a municipality or the Department of Community Affairs to provide shelter, or food and shelter, to a specified number of individuals in excess of its licensed capacity because of emergency conditions, shall not refuse to provide shelter, or food and shelter, for a minimum of 24 hours from the commencement of the emergency condition or for the duration of the emergency condition, whichever is longer, to an individual or family seeking these services, unless the shelter is at its licensed capacity plus any authorized excess capacity or the basis for refusal is otherwise authorized by law or regulation.

L.2013, c.204, s.2.



Section 55:13C-2.3 - Rules, Regulations.

55:13C-2.3 Rules, regulations.

3.The Commissioner of Community Affairs, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B- 1 et seq.), may adopt rules and regulations necessary to effectuate the purposes of this act.

L.2013, c.204, s.3.



Section 55:13C-3 - State Regulation.

55:13C-3 State regulation.

3.Notwithstanding any provision of any other statute or any municipal ordinance other than a zoning ordinance, or regulation to the contrary, the licensing, regulation and inspection of emergency shelters for the homeless in all municipalities of this State and the issuance of all necessary permits, approvals and certificates of occupancy shall be conducted by a public officer designated by the municipality in accordance with the regulations promulgated by the Commissioner of the Department of Community Affairs pursuant to section 5 of P.L.1985, c.48 (C.55:13C-5). A municipality shall file with the commissioner a copy of an inspection report prepared following an inspection conducted by the public officer pursuant to this section. The commissioner may prescribe a standard inspection report format to be used by the public officer.

The Department of Community Affairs shall post on its Internet website each inspection report filed with the commissioner pursuant to this section, along with any other inspection report prepared by or on behalf of the department for an emergency shelter for the homeless.

If an inspection reveals a serious health and safety violation at an emergency shelter for the homeless, the department shall post the inspection report, including the name of the shelter and the owner of the shelter, on its website no later than 72 hours following the inspection. If a license of an emergency shelter for the homeless is suspended, the department shall post the suspension on its website no later than 72 hours following the suspension. The department shall update its website to reflect the correction of a serious health and safety violation, and the lifting of a suspension.

The department shall notify, as soon as possible, the Commissioner of Human Services, or the commissioner's designee, and the director of the county board of social services or county welfare agency, as appropriate, in the county in which an emergency shelter for the homeless is located, of a serious health and safety violation at the shelter and of any suspension of a license to operate such shelter.

L.1985, c.48, s.3; amended 2015, c.6, s.3.



Section 55:13C-4 - Assistance To Operators

55:13C-4. Assistance to operators
Until the promulgation of permanent rules pursuant to section 5 of this act, the Department of Community Affairs shall encourage operators and prospective operators of emergency shelters for the homeless to apply for all applicable municipal licenses, permits, approvals and certificates of occupancy, and provide technical assistance to the operators and prospective operators in order to enable them to qualify for approval of their applications.

L. 1985, c. 48, s. 4, eff. Feb. 13, 1985.



Section 55:13C-5 - Standards

55:13C-5. Standards
Within one year of the effective date of this act, the Commissioner of the Department of Community Affairs shall, after consultation with the Commissioners of the Departments of Health and Human Services, promulgate administrative rules establishing standards for the licensing of emergency shelters for the homeless and for the issuance of permits, approvals and certificates of occupancy, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.). The standards shall not include any provision intended to supersede municipal zoning.

L. 1985, c. 48, s. 5, eff. Feb. 13, 1985.



Section 55:13C-6 - Subject To Regulation As Hotel

55:13C-6. Subject to regulation as hotel
Any emergency shelter for the homeless which has had its license, permit or approval revoked, or has its application for licensing denied, or has failed to file an application for licensing with the municipality within 30 days of receipt of written notice from public officer to file an application, is subject to regulation as a hotel under the "Hotel and Multiple Dwelling Law," P.L. 1967, c. 76 (C. 55:13A-1 et seq.) and other applicable statutes and municipal ordinances.

L. 1985, c. 48, s. 6, eff. Feb. 13, 1985.



Section 55:14A-7.5 - Not To Be Subject To Any Discrimination.

55:14A-7.5 Not to be subject to any discrimination.
1.For all of the purposes of the act to which this act is a supplement, no person shall because of race, religious principles, color, national origin or ancestry be subject to any discrimination.

L.1950, c.109, s.1.



Section 55:14A-39.1 - Not To Be Subject To Any Discrimination.

55:14A-39.1 Not to be subject to any discrimination.
1.For all of the purposes of the act to which this act is a supplement, no person shall because of race, religious principles, color, national origin or ancestry be subject to any discrimination.

L.1950, c.105, s.1.



Section 55:14A-59 - Housing Authority To Provide Written Notice Of Housing Development Project

55:14A-59. Housing authority to provide written notice of housing development project
a. The executive director or other chief executive officer of a local or regional housing authority shall provide written notice to a county or municipality, as appropriate, whenever the authority enters into a written agreement for the planning and construction of a housing development project within the county or municipality for which funding assistance shall be sought from State or federal agencies, or both. The executive director or other chief executive officer shall also provide notice to such officials when the authority makes application for such assistance. Such notification shall be made within five calendar days of the signing of the written agreement, or the application for funding assistance.

b. In the case of a county organized under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), written notice shall be provided to the county executive or other appropriate executive officer, and to the board of chosen freeholders. In all other counties, written notice shall be provided to the members of the board of chosen freeholders.

In the case of a municipality other than a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the mayor and to the members of the council. In the case of a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the manager and to the members of the council.

L.1990,c.90,s.1.



Section 55:14C-7.1 - Discrimination

55:14C-7.1. Discrimination
For all of the purposes of the act to which this act is a supplement, no person shall because of race, religious principles, color, national origin or ancestry be subject to any discrimination.

L.1950, c. 106, p. 199, s. 1.



Section 55:14D-15.1 - Redevelopment Company To Provide Written Notice Of Housing Development Project

55:14D-15.1. Redevelopment company to provide written notice of housing development project
a. The executive director or other chief executive officer of a redevelopment company created pursuant to section 4 of P.L.1944, c.169 (C.55:14D-4) shall provide written notice to a county or municipality, as appropriate, whenever the company enters into a written agreement for the planning and construction of a housing development project within the county or municipality for which funding assistance shall be sought from State or federal agencies, or both. The executive director or other chief executive officer shall also provide notice to such officials when the authority makes application for such assistance. Such notification shall be made within five calendar days of the signing of the written agreement, or the application for funding assistance.

b. In the case of a county organized under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), written notice shall be provided to the county executive or other appropriate executive officer, and to the board of chosen freeholders. In all other counties, written notice shall be provided to the members of the board of chosen freeholders.

In the case of a municipality other than a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the mayor and to the members of the council. In the case of a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the manager and to the members of the council.

L.1990,c.90,s.2.



Section 55:14E-5.1 - Corporation To Provide Written Notice Of Development Project

55:14E-5.1. Corporation to provide written notice of development project
a. The executive director or other chief executive officer of a corporation or entity which makes application to develop a project pursuant to the provisions of the "Urban Redevelopment Law," P.L.1946, c.52 (C.55:14E-1 et seq.) shall provide written notice to a county or municipality, as appropriate, whenever such a corporation or entity enters into a written agreement for the planning and construction of a housing development project within the county or municipality for which funding assistance shall be sought from State or federal agencies, or both. The executive director or other chief executive officer shall also provide notice to such officials when the authority makes application for such assistance. Such notification shall be made within five calendar days of the signing of the written agreement, or the application for funding assistance.

b. In the case of a county organized under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), written notice shall be provided to the county executive or other appropriate executive officer, and to the board of chosen freeholders. In all other counties, written notice shall be provided to the members of the board of chosen freeholders.

In the case of a municipality other than a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the mayor and to the members of the council. In the case of a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the manager and to the members of the council.

L.1990,c.90,s.3.



Section 55:14F-10 - Housing Accommodations Outside Municipal Limits In Conjunction With Other Municipalities

55:14F-10. Housing accommodations outside municipal limits in conjunction with other municipalities
Any municipality which desires to provide temporary or permanent housing for its veterans or other citizens in accordance with the provisions of the act to which this act is a supplement, may provide such housing in conjunction with other municipalities and may contract jointly with such municipalities for the erection, maintenance, and operation of such housing accommodations outside of the territorial limits of such municipality.

L.1947, c. 242, p. 914, s. 1.



Section 55:14G-17.1 - Bonds Of Municipality For Emergency Housing Authorized

55:14G-17.1. Bonds of municipality for emergency housing authorized
Notwithstanding the provisions of section seventeen or any other section of the act to which this act is a supplement, or of article one of chapter twenty-seven of Title 52, State Government, Departments, Officers, of the Revised Statutes, or of any other law, any municipality which pursuant to the act to which this act is a supplement shall have entered into a contract with the Administrator of the Public Housing and Development Authority in the Department of Conservation and Economic Development relating to the acquisition, construction, erection, alteration, reconstruction, furnishing, improvement or equipping of emergency housing as defined in said act, is hereby authorized and empowered to authorize and issue its bonds for the purpose of financing all or any part of the cost of such emergency housing including the installation of the necessary services and facilities or the acquisition of the necessary land therefor, in such principal amount as shall prior to final adoption of the ordinance hereinafter mentioned be certified by the Commissioner of Conservation and Economic Development as necessary to meet costs of such emergency housing not met or required to be met under said contract by the State of New Jersey.

L.1950, c. 204, p. 448, s. 1.



Section 55:14G-17.2 - "Emergency Housing Bonds" ; Ordinance; Provisions; Interest; Computation Of Net Debt

55:14G-17.2. "Emergency Housing Bonds" ; ordinance; provisions; interest; computation of net debt
Bonds authorized or issued pursuant to the provisions of this act shall be known as "Emergency Housing Bonds," and shall bear interest at a rate not exceeding six per centum (6%) per annum, payable semiannually. All such bonds shall be authorized by an ordinance which shall state the maximum amount of bonds to be issued, the maximum rate of interest to be borne by such bonds, a brief and general description of the emergency housing for the financing of which the bonds are to be issued, and a determination of the period of usefulness of such emergency housing within the limitations of sections 40:1-34 to 40:1-36 of the Revised Statutes, and such ordinance shall be passed and adopted by the board or body having charge of finances of the municipality in the manner or mode of procedure prescribed by the Local Bond Law, constituting sections 40:1-1 to 40:1-88 of the Revised Statutes, and said bonds shall be issued in the manner and mode of procedure prescribed by said law, except that (a) no supplemental debt statement need be filed and said bonds may be authorized and issued notwithstanding any debt or other limitation prescribed by said law, and (b) no down payment shall be required. Said bonds shall mature within the period of usefulness determined in the authorizing ordinance, in annual installments commencing not more than one year from the date of said bonds, and no annual installment shall exceed by more than fifty per centum (50%) the amount of the smallest prior installment of such issue; provided, however, that notwithstanding the determination of a lesser period of usefulness in the authorizing ordinance, said bonds may mature in not more than ten annual installments. The amount of such bonds shall be included in computing the net debt in any supplemental or annual debt statement thereafter made or filed in connection with subsequent borrowing for other purposes. Said bonds shall be general obligations of such municipality and a tax sufficient in amount to pay the principal of and interest on such bonds shall be levied and collected by such municipality in the year in which the same shall become due. The powers herein conferred shall be in addition to the powers conferred by any other laws and bonds may be issued hereunder for the purposes herein provided notwithstanding that other laws may provide for the issuance of bonds for like purposes.

L.1950, c. 204, p. 448, s. 2.



Section 55:14G-27 - Report By Administrator To Commissioner Of Taxation And Finance

55:14G-27. Report by Administrator to Commissioner of Taxation and Finance
It shall be the duty of the administrator of the Public Housing and Development Authority, constituted by the act to which this act is a supplement, to file with the Commissioner of Taxation and Finance, not later than the tenth day of July following the effective date of this act, a report of its operations, directly or under contract, under said act to June thirtieth next succeeding the effective date of this act, showing, in such detail and upon such forms as shall be prescribed by the Commissioner of Taxation and Finance, and indicating separately the State's share and the shares of the various municipalities in,

(a) All income received by the Authority from rentals or other sources;

(b) All expenses paid or incurred for operation, maintenance or other purposes;

(c) All moneys placed or held in reserve under contract; and

(d) All balances uncommitted;

and thereafter to furnish on the tenth day of each calendar month, beginning with the month of August next succeeding the effective date of this act, a report in the same detail and containing the same items for the preceding calendar month.

L.1948, c. 248, p. 1099, s. 1.



Section 55:14G-28 - Repeal

55:14G-28. Repeal
Sections nineteen and twenty of chapter three hundred twenty-three of the laws of one thousand nine hundred and forty-six are repealed.

L.1949, c. 186, p. 624, s. 3.



Section 55:14G-29 - "State Housing Fund Of 1949"

55:14G-29. "State Housing Fund of 1949"
All net revenues or proceeds of sale to be derived, obtained or received from the operations or sale of any emergency housing or emergency housing project heretofore or hereafter to be erected under this act shall be paid into the State treasury and credited to the "State Housing Fund of 1949," and shall be subject to such disposition as may be provided by law.

L.1949, c. 186, p. 624, s. 4.



Section 55:14G-29.1 - Disposition Of Proceeds Of Sale Of Emergency Housing Or Emergency Housing Projects

55:14G-29.1. Disposition of proceeds of sale of emergency housing or emergency housing projects
Notwithstanding the provisions of any other law to the contrary: all net State revenues, proceeds of sale or other receipts hereafter to be derived, obtained or received from the operations or sale of any emergency housing or emergency housing project heretofore erected or hereafter to be created under chapter three hundred twenty-three of the laws of one thousand nine hundred and forty-six, as amended and supplemented, shall be paid into the State treasury and become part of the General State Fund, available for general State purposes.

L.1950, c. 264, p. 909, s. 1.



Section 55:14G-30 - Offenses

55:14G-30. Offenses
Any person who attempts to or obtains financial aid for a project hereunder or occupancy of a dwelling unit therein by false or misleading information, or who shall willfully violate this act, or who shall fraudulently obtain or attempt to obtain moneys from the Authority, or its approval for the payment of moneys, or shall fraudulently prevent or attempt to prevent the collection of any moneys due it shall, for each offense be guilty of a misdemeanor and upon conviction thereof shall be fined one thousand dollars ($1,000.00) or be imprisoned for not more than three years, or both.

L.1949, c. 186, p. 625, s. 5.



Section 55:14G-31 - Extension Of Temporary Emergency Housing Contracts Upon Finding Of Need By Municipal Governing Body; New Contracts

55:14G-31. Extension of temporary emergency housing contracts upon finding of need by municipal governing body; new contracts
If, under the authority of the act hereby supplemented, the governing body of any municipality, by resolution, shall find that a need for temporary emergency housing continues in such municipality and shall certify therein that in the judgment of said governing body the existing temporary emergency housing in such municipality will be safe for occupancy for a further period of at least 1 year, and shall file a certified copy of such resolution with the administrator, any contract pertaining to such temporary emergency housing theretofore entered into by such municipality with the said administrator pursuant to said act shall thereupon be extended for the period provided in the resolution but not to exceed 1 year and shall continue in full force and effect during the period of the emergency as so extended by such resolution notwithstanding any terms or conditions of such contract and any provisions of said act to the contrary; provided, that, if the governing body of any municipality in which the maximum period of emergency provided in said act expired subsequent to February 15, 1954 and prior to the effective date of this supplement to said act, by resolution, shall find that a need for temporary emergency housing continues in such municipality and shall certify therein that in the judgment of said governing body the existing temporary emergency housing in such municipality will be safe for occupancy for a further period of at least 1 year, and shall file a certified copy of such resolution with the administrator, such municipality may enter into a contract pertaining to such temporary emergency housing with the said administrator for the period provided in the resolution but not to exceed 1 year, and any contract thereby entered into shall continue in full force and effect during the period of the emergency as so extended by such resolution notwithstanding any provisions of said act to the contrary; provided, further, that only 1 resolution of extension pursuant to this supplement to said act shall be adopted by any governing body.

L.1954, c. 25, p. 86, s. 1.



Section 55:14G-32 - Effective Date; Duration Of Act

55:14G-32. Effective date; duration of act
This act shall take effect immediately and shall continue in full force and effect so long as any of the provisions of the act to which this act is a supplement continues in force and effect.

L.1954, c. 25, p. 87, s. 2.



Section 55:14G-33 - Emergency Housing; Extension Of Contract

55:14G-33. Emergency housing; extension of contract
Whenever, under the authority of the act hereby supplemented, the governing body of any municipality, by resolution, shall find that a need for emergency housing continues in such municipality and shall file a certified copy of such resolution with the administrator, any contract theretofore entered into by such municipality with the said administrator pursuant to said act shall, thereupon be extended and shall continue in full force and effect during the period of the emergency as so extended by such resolution, but not in excess of the 2-year period provided for in the act hereby supplemented, notwithstanding any terms or conditions of such contract and any provisions of said act to the contrary.

L.1954, c. 206, p. 766, s. 1.



Section 55:14G-34 - Effective Date; Duration Of Act

55:14G-34. Effective date; duration of act
This act shall take effect immediately and shall continue in full force and effect so long as any of the provisions of the act to which this act is a supplement, continues in force and effect.

L.1954, c. 206, p. 766, s. 2.



Section 55:14G-35 - Emergency Housing; Extension

55:14G-35. Emergency housing; extension
Whenever, under the authority of the act hereby supplemented, the governing body of any municipality, by resolution, shall find that a need for emergency housing continues in such municipality and shall file a certified copy of such resolution with the administrator, any contract pertaining to such emergency housing theretofore entered into by such municipality with the said administrator pursuant to said act shall thereupon be extended for the period provided in the resolution but not to exceed 1 year and shall continue in full force and effect during the period of the emergency as so extended by such resolution notwithstanding any terms or conditions of such contract and any provisions of said act to the contrary.

L.1955, c. 50, p. 167, s. 1.



Section 55:14G-36 - Effective Date; Duration

55:14G-36. Effective date; duration
This act shall take effect immediately and shall continue in full force and effect until June 1, 1956.

L.1955, c. 50, p. 167, s. 2.



Section 55:14H-5 - Powers And Duties Of Council

55:14H-5. Powers and duties of council
The Council shall have power to make, amend, modify and repeal, such reasonable rules and regulations as it may deem necessary: (a) to adequately effectuate the provisions of this act; (b) for the exercise by the Authority of the functions, powers and duties conferred upon the Authority hereunder; and (c) to safeguard in the public interest the fund or funds heretofore or hereafter appropriated for the purposes herein. Such rules and regulations shall govern the exercise by the Authority of any and all functions, powers and duties vested in or conferred upon it by this act.

The functions, powers and duties conferred upon the Authority by this act shall, subject to the rules and regulations of the Council, be exercised and performed by the Administrator.

L.1949, c. 303, p. 933, s. 5.



Section 55:14H-6 - Division Of State Into Areas; Allocation Of Aid From Funds Available

55:14H-6. Division of State into areas; allocation of aid from funds available
The Council shall, for the purposes of this act, divide the State into areas on the basis of which allocation of funds, by way of aid or subsidy, may be made as herein provided. In establishing such areas the Council shall take into consideration the need for housing; density of population; the existence of blighted or slum areas; and the ability of private enterprise with or without the aids herein granted, to meet housing needs in the various localities of the State, and aid in the clearance, replanning, development or redevelopment of blighted areas therein.

The aggregate amount of funds to be allocated under this act in the areas so established shall be determined by the Council. In making such determination the Council may give consideration to the extent to which the governing bodies of municipalities within such areas have undertaken to improve housing conditions by the enforcement of sanitary and building regulations, by modernizing building codes, by encouraging the elimination of restrictive practices, by the use of city planning procedures, and by the adoption of master and redevelopment plans.

The Authority may, subject to the provisions of this section, allocate aid from funds available for its use for any type of project herein contemplated and may fix limits as to the amount of aid to be extended to any applicant hereunder, and the uses to be made therefor; provided, however, that, in accordance with procedures established by the Council, first consideration shall, within each area, be given to the following agencies in the order named: resident builders, co-operatives, housing corporations, redevelopment companies, municipalities, local housing authorities.

L.1949, c. 303, p. 933, s. 6.



Section 55:14I-6.1 - Disclosure Statements To Senior Citizen Housing Residents

55:14I-6.1. Disclosure statements to senior citizen housing residents
1. Every nonprofit corporation owning or operating a senior citizen rental housing project pursuant to the provisions of P.L.1965, c.92 (C.55:14I-1 et seq.) shall give to each lessee at the time of the signing of the lease or any renewal thereof, copies of the statements required to be provided in accordance with P.L.1974, c.50 (C.46:8-27 et seq.) and P.L.1975, c.310 (C.46:8-43 et seq.), together with a statement including the telephone numbers of the State and local office for the municipality designated to receive reports of housing emergencies or complaints where the tenant may report an owner's failure to respond to a housing emergency or complaint.

Upon receipt of these statements, the lessee shall sign a form indicating that the owner delivered the statements as required under the provisions of this section, P.L.1974, c.50 (C.46:8-27 et seq.) and P.L.1975, c.310 (C.46:8-43 et seq.). The owner shall keep the form on file for one year.

The owner shall post copies of the statements in one or more locations so that the statements are prominently displayed and accessible to all the tenants of the senior citizen rental housing project.

Nothing contained in this section shall be construed as affecting a right guaranteed, or a responsibility imposed, on any person by any other law.

L.1995,c.144,s.1.



Section 55:14J-2.1 - Legislative Findings And Declarations

55:14J-2.1. Legislative findings and declarations
The Legislature hereby finds and declares that blighted areas exist throughout the State; that one effective method of alleviating blight is to increase the supply of adequate, safe and sanitary housing available to persons of low and moderate income throughout the State; that the provision of an increased supply of adequate housing reduces the need for occupancy of substandard housing in blighted areas and thus facilitates the clearance or redevelopment of such areas; that the effect of the construction of new housing is not confined to the municipality in which such housing is located, and can and frequently does assist in the alleviation or elimination of blight in other municipalities within commuting distance of such new housing; that the New Jersey Housing Finance Agency was created for the purpose of increasing the supply of safe and sanitary housing affordable by low and moderate income families and has financed approximately 21,642 housing units already occupied or under construction; that all of the projects containing such units have required some form of tax abatement in order to make the projects financially feasible at rents affordable by families of low and moderate income; and that it is expected that tax abatement will similarly be required for future projects to be financed by the New Jersey Housing Finance Agency.

The Legislature hereby finds and determines that each housing project for low and moderate income families financed by the agency facilitates the clearance or redevelopment of blighted areas within the State and assists in the prevention of blight and accordingly should be eligible for a grant of tax exemption or abatement by the municipality in which it is located irrespective of whether the project is located in a blighted area or whether there is any blighted area within the municipality in which the project is located.

The Legislature further finds and declares that to finance its projects, the Agency has issued in excess of one-half billion dollars of its bonds to the investing public in part on the basis of the existence of tax abatement for such projects; that a recent court decision invalidated a resolution of the governing body of a municipality granting tax exemption pursuant to section 18 of P.L.1949, c. 184 (C. 55:16-18) for failure to comply with certain procedural steps, particularly the holding of a public hearing on whether conditions of blight exist in the municipality; and that many of the housing projects presently financed by the agency have received grants of tax exemption pursuant to municipal resolutions adopted without the procedural steps which a court has recently held to be required.

The Legislature further finds and declares that although the above mentioned case does not directly address the validity of tax exemption or abatement agreements for existing projects and although the tax exemption or abatement for such projects may be able to withstand any legal challenge, it is desirable and appropriate for the State to maintain the investing public's confidence in the agency's ability to repay its outstanding bonds in timely fashion and to maintain the agency's ability to market its bonds in the future and that to the extent that the agency should be unable, by reason of the unexpected nonexistence of tax exemptions or abatements, to pay principal and interest on its bonds now outstanding, the State would be faced with a claim for the deficiency pursuant to provisions of section 21 of P.L.1967, c. 81 (C. 55:14J-21).

The Legislature hereby finds and determines that municipal resolutions adopted prior to the effective date of this act granting or authorizing tax exemption or abatement in respect of housing projects for low and moderate income families financed or to be financed by the agency should be validated and confirmed.

L.1978, c. 122, s. 2, eff. Sept. 26, 1978.



Section 55:14J-41 - Definitions

55:14J-41. Definitions
Except as the context may otherwise require:

a. "Department" means the Department of Community Affairs.

b. "Commissioner" means the Commissioner of the Department of Community Affairs.

c. "Commission" means the New Jersey Commission on Capital Budgeting and Planning.

d. "Act" means this act, and any amendments and supplements thereto, and any rules and regulations promulgated thereunder.

e. "Low income," and "moderate income" shall be determined by the commissioner pursuant to regulations promulgated under this act, provided however, that the commissioner, in his determination, shall consider the Federal standards for low and moderate income for the various communities within the State of New Jersey.

f. "Qualified mortgagor" means any nonprofit or limited dividend housing sponsor, owner entity or individual, or any municipality, county or public authority, constructing, rehabilitating, maintaining or operating housing in New Jersey under a Federal low or moderate income housing program, the New Jersey Housing Finance Agency program, or other programs for low or moderate income occupancy.

g. "Qualified housing development" means any housing project built or rehabilitated or to be built or rehabilitated and operated by a qualified mortgagor.

h. "Senior citizen" means a person of low or moderate income, 62 years of age or older, or families of low or moderate income which consist of two or more persons and the head of which, or his spouse, is 62 years of age or older.

L.1976, c. 133, s. 1, eff. Dec. 27, 1976.



Section 55:14J-42 - Mortgage Assistance Account

55:14J-42. Mortgage assistance account
There is hereby created and established in the department a "Mortgage Assistance Account" which shall consist of:

a. All moneys derived from the sale of the "State Mortgage Assistance Bonds" and appropriated from the proceeds of such bond sales.

b. Any moneys which the department shall receive in repayment of loans or advances from the Mortgage Assistance Fund established pursuant to P.L.1976, c. 94, notwithstanding the provisions of any act or part thereof.

c. Any other moneys made available to the department from any source or sources which the commissioner shall allocate to the fund for the purposes authorized by this act.

L.1976, c. 133, s. 2, eff. Dec. 27, 1976.



Section 55:14J-43 - Payment To Housing Finance Agency For Reserve Fund

55:14J-43. Payment to housing finance agency for reserve fund
The Commissioner of the Department of Community Affairs is authorized to pay from the mortgage assistance account to the New Jersey Housing Finance Agency $6,000,000.00 for deposit in one or more reserve funds to assist the New Jersey Housing Finance Agency to provide permanent financing for developments financed or to be financed by it.

L.1976, c. 133, s. 3, eff. Dec. 27, 1976.



Section 55:14J-44 - Return Of Funds Free Of Pledge Or Lien; Retention Of Earnings

55:14J-44. Return of funds free of pledge or lien; retention of earnings
To the extent that moneys paid to the New Jersey Housing Finance Agency pursuant to section 3 of this act have been paid into any reserve fund or funds created by the New Jersey Housing Finance Agency, all moneys which are returned to or received by the agency from such reserve funds free of any pledge or lien in favor of any of the notes, bonds or other obligations of the agency and remain free of such obligations of the agency for 90 days shall be returned to the State Treasurer to be held by him in the Mortgage Assistance Fund. Any net earnings received from the investment or deposit of said reserve funds under the control of the New Jersey Housing Finance Agency shall be paid into the administrative fund of said agency.

L.1976, c. 133, s. 4, eff. Dec. 27, 1976.



Section 55:14J-46 - Financial Assistance For Senior Citizens And Low Or Moderate Income Families And For Qualified Housing Developments

55:14J-46. Financial assistance for senior citizens and low or moderate income families and for qualified housing developments
The commissioner is authorized to utilize $3,000,000.00 from the Mortgage Assistance Account for the purpose of granting financial assistance, including interest subsidy assistance, for senior citizens and low or moderate income families and for qualified housing developments, including but not limited to those constructed, financed, or rehabilitated under Federal, other State, or locally aided low and moderate income programs, where such assistance is necessary to provide financial feasibility and stability. Without limiting the generality of the foregoing, such assistance may include: a direct loan to qualified mortgagor, subordinated to the Federal or other State mortgage loan with repayment of principal, and interest, if any, deferred until such time as such Federal or other State loan is paid or otherwise discharged or released, a direct loan for maintenance and operating subsidy to a qualified mortgagor subordinated to the Federal or other State mortgage loan, with repayment of principal, and interest, if any, deferred to such time as the commissioner may deem appropriate, a reserve fund to assist the New Jersey Housing Finance Agency to provide construction or permanent financing for developments financed by it; grants or loans to municipalities for urban homesteading, code enforcement, neighborhood preservation activities, or rehabilitation and direct sale of properties acquired through tax foreclosure or from the United States Department of Housing and Urban Development; and grants or loans to residential property owners in viable urban neighborhoods threatened by the lack of private capital for mortgage loans and loans for rehabilitation.

L.1976, c. 133, s. 6, eff. Dec. 27, 1976. Amended by L.1977, c. 104, s. 1, eff. May 26, 1977.



Section 55:14J-47 - Rules And Regulations; Review Of Findings And Recommendations Of Commission By Commissioner

55:14J-47. Rules and regulations; review of findings and recommendations of commission by commissioner
The commissioner shall issue and promulgate such rules and regulations as are necessary and appropriate to carry out the provisions of this act. The commissioner shall review and consider the findings and recommendations of the commission in the administration of the provisions of this act.

L.1976, c. 133, s. 7, eff. Dec. 27, 1976.



Section 55:14J-48 - Appropriations From Proceeds Of Sale Of Bonds For Expenses

55:14J-48. Appropriations from proceeds of sale of bonds for expenses
There is also appropriated from the proceeds of the sale of the bonds hereinbefore mentioned such sums as may be necessary to meet any expense incurred by the issuing officials under the act hereinafter mentioned for advertising, engraving, printing, clerical, legal or other services necessary to carry out the duties imposed upon them by the provisions of said act.

L.1976, c. 133, s. 8, eff. Dec. 27, 1976.



Section 55:14J-49 - Maintenance Of Appropriations In Mortgage Assistance Fund

55:14J-49. Maintenance of appropriations in mortgage assistance fund
The State Treasurer is hereby authorized, empowered, and directed and it shall be his duty to set up and maintain the aforementioned appropriations in the Mortgage Assistance Fund, established heretofore pursuant to the act to which this act is a supplement. The funds herein appropriated may be requisitioned by the Department of Community Affairs for the uses and purposes specified herein, subject to the same restrictions and control as are exercised over all other appropriated State funds, but not inconsistent with the provisions of said act.

L.1976, c. 133, s. 9, eff. Dec. 27, 1976.



Section 55:14J-50 - Federal Grants; Establishment And Maintenance Of Mortgage Assistance Fund

55:14J-50. Federal grants; establishment and maintenance of mortgage assistance fund
The commissioner is hereby empowered to enter into negotiations with the Federal Government for the purpose of securing any available financial grants and to receive any such grants and thereafter the State Treasurer may cause them to be established and maintained in the aforementioned Mortgage Assistance Fund. Any such funds so established and maintained may be requisitioned by the Department of Community Affairs for the uses and purposes specified herein, subject to the same restrictions and control as are exercised over all other appropriated State funds, but not inconsistent with the provisions of the act hereinabove mentioned.

L.1976, c. 133, s. 10, eff. Dec. 27, 1976.



Section 55:14J-51 - Report To And Consultation With Legislative Committee Prior To Entry Into Agreement

55:14J-51. Report to and consultation with legislative committee prior to entry into agreement
Not less than 30 days prior to the commissioner entering into any contract, lease, obligation, or agreement to effectuate the purposes of this act the commissioner shall report to and consult with the special joint legislative committee created pursuant to Assembly Concurrent Resolution No. 66 of the 1968 Legislature as reconstituted and continued from time to time by the Legislature.

L.1976, c. 133, s. 11, eff. Dec. 27, 1976.



Section 55:14K-1 - Short Title

55:14K-1. Short title
This act shall be known as and may be cited as the "New Jersey Housing and Mortgage Finance Agency Law of 1983."

L.1983, c. 530, s. 1, eff. Jan. 17, 1984.



Section 55:14K-2 - Legislative Findings And Declarations

55:14K-2. Legislative findings and declarations
The Legislature hereby finds that:

a. Changing economic conditions and financial markets have reduced the availability in the private sector of feasible construction and permanent financing for (1) the construction of new housing, (2) the conversion of non-residential structures to housing, (3) the rehabilitation and improvement of existing housing and (4) the transfer of existing housing among owners; and these conditions pertain to both rental housing and owner-occupied housing;

b. The foregoing conditions adversely affect the economy of this State and reduce the number of opportunities for adequate and affordable housing in the State that are available to New Jersey residents;

c. Since their creation the New Jersey Mortgage Finance Agency and the New Jersey Housing Finance Agency have contributed significantly to the achievement of the housing goals of New Jersey, providing over 30,000 units of affordable rental housing, and nearly 30,000 loans for home ownership, as well as numerous loans for home improvement;

d. The continued contribution of these two agencies depends on the adaptation of their powers to changing federal housing programs and policies, financing availability for housing and the housing needs of New Jersey residents; and

e. The combination and enhancement of the powers of the two agencies with respect to the full range of housing types would achieve an economy of scale and better equip the State to deal with the changing housing needs of an increasingly diverse population and economy.

The Legislature therefore declares that it is in the best interests of the residents of New Jersey to create a strong, unified advocate for housing production, finance and improvement which will combine available talent, resources and experience to:

(1) Assure the availability for both rental housing and owner-occupied housing of feasible construction and permanent financing for new housing construction, the conversion of non-residential structures to housing, the rehabilitation and improvement of existing housing, and the transfer of existing housing among owners;

(2) Stimulate the construction, rehabilitation and improvement of adequate and affordable housing in the State so as to increase the number of opportunities for adequate and affordable housing in the State for New Jersey residents, including particularly New Jersey residents of low and moderate income;

(3) Enhance the productive capacity of the private sector in meeting the housing needs of the residents of the State;

(4) Assist in the revitalization of the State's urban areas; and

(5) Respond to changing housing demographic and economic circumstances by the development of innovative and flexible finance vehicles.

Therefore, this act provides for the consolidation of the New Jersey Housing Finance Agency and the New Jersey Mortgage Finance Agency into an agency to be known as the New Jersey Housing and Mortgage Finance Agency.

L.1983, c. 530, s. 2, eff. Jan. 17, 1984.



Section 55:14K-3 - Definitions.

55:14K-3 Definitions.

3.As used in this act:

a."Agency" means the New Jersey Housing and Mortgage Finance Agency as consolidated by section 4 of P.L.1983, c.530 (C.55:14K-4), or, if that agency shall be abolished by law, the person, board, body or commission succeeding to the powers and duties thereof or to whom its powers and duties shall be given by law.

b."Boarding house" means any building, together with any related structure, accessory building, any land appurtenant thereto, and any part thereof, which contains two or more units of dwelling space arranged or intended for single room occupancy, exclusive of any such unit occupied by an owner or operator, including:

(1)any residential hotel or congregate living arrangement, but excluding any hotel, motel or established guesthouse wherein a minimum of 85% of the units of dwelling space are offered for limited tenure only; (2) a residential health care facility as defined in section 1 of P.L.1953, c.212 (C.30:11A-1) or licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et seq.); (3) any resource family home as defined in section 1 of P.L.1962, c.137 (C.30:4C-26.1); (4) any community residence for the developmentally disabled as defined in section 2 of P.L.1977, c.448 (C.30:11B-2); (5) any dormitory owned or operated on behalf of any nonprofit institution of primary, secondary or higher education for the use of its students; (6) any building arranged for single room occupancy wherein the units of dwelling space are occupied exclusively by students enrolled in a full-time course of study at an institution of higher education approved by the Department of Higher Education; and (7) any facility or living arrangement operated by, or under contract with, any State department or agency.

c."Bonds" mean any bonds, notes, bond anticipation notes, debentures or other evidences of financial indebtedness issued by the agency pursuant to this act.

d."Continuing-care retirement community" means any work or undertaking, whether new construction, improvement or rehabilitation, which may be financed in part or in whole by the agency and which is designed to complement fully independent residential units with social and health care services (usually including nursing and medical services) for retirement families and which is intended to provide continuing care for the term of a contract in return for an entrance fee or periodic payments, or both, and which may include such appurtenances and facilities as the agency deems to be necessary, convenient or desirable.

e."Eligible loan" means a loan, secured or unsecured, made for the purpose of financing the operation, maintenance, construction, acquisition, rehabilitation or improvement of property, or the acquisition of a direct or indirect interest in property, located in the State, which is or shall be: (1) primarily residential in character or (2) used or to be used to provide services to the residents of an area or project which is primarily residential in character. The agency shall adopt regulations defining the term "primarily residential in character," which may include single-family, multi-family and congregate or other single room occupancy housing, continuing-care retirement communities, mobile homes and nonhousing properties and facilities which enhance the livability of the residential property or area; and specifying the types of residential services and facilities for which eligible loans may be made, which may include, but shall not be limited to, parking facilities, streets, sewers, utilities, and administrative, community, educational, welfare and recreational facilities, food, laundry, health and other services and commercial establishments and professional offices providing supplies and services enhancing the area. The term "loan" includes an obligation the return on which may vary with any appreciation in value of the property or interest in property financed with the proceeds of the loan, or a co-ventured instrument by which an institutional lender or the agency assumes an equity position in the property. Any undivided interest in an eligible loan shall qualify as an eligible loan.

f."Family" means two or more persons who live or expect to live together as a single household in the same dwelling unit; but any individual who (1) has attained retirement age as defined in section 216a of the federal Social Security Act, or (2) is under a disability as defined in section 223 of that act, or (3) such other individuals as the agency by rule or regulation shall include, shall be considered as a family for the purpose of this act; and the surviving member of a family whose other members died during occupancy of a housing project shall be considered as a family for the purposes of permitting continued occupancy of the dwelling unit occupied by such family.

g."Gross aggregate family income" means the total annual income of all members of a family, from whatever source derived, including but not limited to, pension, annuity, retirement and social security benefits; except that there may be excluded from income (1) such reasonable allowances for dependents, (2) such reasonable allowances for medical expenses, (3) all or any proportionate part of the earnings of gainfully employed minors, or (4) such income as is not received regularly, as the agency by rule or regulation may determine.

h."Housing project" or "project" means any work or undertaking, other than a continuing-care community, whether new construction, improvement, rehabilitation, or acquisition of existing buildings or units which is designed for the primary purpose of providing multi-family rental housing or acquisition of sites for future multi-family rental housing.

i."Housing sponsor" means any person, partnership, corporation or association, whether organized as for profit or not for profit, to which the agency has made or proposes to make a loan, either directly or through an institutional lender, for a housing project.

j."Institutional lender" means any bank or trust company, savings bank, national banking association, savings and loan association, or building and loan association maintaining an office in the State, or any insurance company or any mortgage banking firm or mortgage banking corporation authorized to transact business in the State.

k."Life safety improvement" means any addition, modification or repair to a boarding house which is necessary to improve the life safety of the residents of the boarding house, as certified by the Department of Community Affairs, including, but not limited to, the correction of a violation of the" State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et seq.), or the "Uniform Fire Safety Act," P.L.1983, c.383 (C.52:27D-192 et seq.) and the administrative regulations promulgated in accordance with these acts.

l."Life safety improvement loan" means an eligible loan the proceeds of which are to be used to finance, in whole or in part, the construction, acquisition or rendering of life safety improvements at or to boarding houses.

m. "Loan originator" means any bank or trust company, savings bank, national banking association, savings and loan association, or building and loan association maintaining an office in the State, or any insurance company or any mortgage banking firm or mortgage banking corporation authorized to transact business in the State, or any agency or instrumentality of the United States or the State or a political subdivision of the State, which is authorized to make eligible loans.

n."Municipality" means any city of any class or any town, township, village or borough.

o."Mutual housing" means a housing project operated or to be operated upon completion of construction, improvement or rehabilitation exclusively for the benefit of the families who are entitled to occupancy by reason of ownership of stock in the housing sponsor, or by reason of co-ownership of premises in a horizontal property regime pursuant to P.L.1963, c.168; but the agency may adopt rules and regulations permitting a reasonable percentage of space in such project to be rented for residential or for commercial use.

p."Persons and families of low and moderate income" mean persons and families, irrespective of race, creed, national origin or sex, determined by the agency to require assistance on account of personal or family income being not sufficient to afford adequate housing. In making such determination the agency shall take into account the following:

(1)the amount of the total income of such persons and families available for housing needs, (2) the size of the family, (3) the cost and condition of housing facilities available and (4) the eligibility of such persons and families to compete successfully in the normal housing market and to pay the amounts at which private enterprise is providing sanitary, decent and safe housing. In the case of projects with respect to which income limits have been established by any agency of the federal government having jurisdiction thereover for the purpose of defining eligibility of low and moderate income families, the agency may determine that the limits so established shall govern. In all other cases income limits for the purpose of defining low or moderate income persons shall be established by the agency in its rules and regulations.

q."Project cost" means the sum total of all costs incurred in the acquisition, development, construction, improvement or rehabilitation of a housing project, which are approved by the agency as reasonable or necessary, which costs shall include, but are not necessarily limited to, (1) cost of land acquisition and any buildings thereon, (2) cost of site preparation, demolition and development, (3) architect, engineer, legal, agency and other fees paid or payable in connection with the planning, execution and financing of the project, (4) cost of necessary studies, surveys, plans and permits, (5) insurance, interest, financing, tax and assessment costs and other operating and carrying costs during construction, (6) cost of construction, reconstruction, fixtures, and equipment related to the real property, (7) cost of land improvements, (8) necessary expenses in connection with initial occupancy of the project, (9) a reasonable profit or fee to the builder and developer, (10) an allowance established by the agency for working capital and contingency reserves, and reserves for any operating deficits, (11) costs of guarantees, insurance or other additional financial security for the project and (12) the cost of such other items, including tenant relocation, as the agency shall determine to be reasonable and necessary for the development of the project, less any and all net rents and other net revenues received from the operation of the real and personal property on the project site during construction, improvement or rehabilitation.

All costs shall be subject to approval and audit by the agency. The agency may adopt rules and regulations specifying in detail the types and categories of cost which shall be allowable if actually incurred in the development, acquisition, construction, improvement or rehabilitation of a housing project.

r."Retirement family" means one or more persons related by blood, marriage or adoption who live or expect to live together as a single household in the same dwelling unit, provided that at least one of the persons is an individual who (1) has attained retirement age as defined in section 216a of the Federal Social Security Act, or (2) is under a disability as defined in section 223 of that act, or (3) such individuals as the agency by rule or regulation shall include; and provided further, that the surviving member of a retirement family whose other members died during occupancy of a continuing-care retirement community shall be considered as a retirement family for purposes of permitting continued occupancy of the dwelling unit occupied by such retirement family.

L.1983,c.530,s.3; amended 1995, c.359, s.9; 1997, c.31; 2004, c.130, s.124.



Section 55:14K-4 - New Jersey Housing And Mortgage Finance Agency.

55:14K-4 New Jersey Housing and Mortgage Finance Agency.

4. a. The New Jersey Housing Finance Agency, created by section 4 of P.L.1967, c.81 (C.55:14J-4) and the New Jersey Mortgage Finance Agency created by section 4 of P.L.1970, c.38 (C.17:1B-7) are hereby consolidated into a single agency which shall be known as the New Jersey Housing and Mortgage Finance Agency, which shall be a continuance of the corporate existence of those agencies.

b.In this section, the words "original agencies" refer to the agencies which are consolidated pursuant to subsection a. of this section before their consolidation, and the word "agency" refers to the single agency resulting from that consolidation.

c.All property, rights and powers of each of the original agencies are hereby vested in and shall be exercised by the agency, subject, however, to all pledges, covenants, agreements and trusts made or created by the original agencies, respectively.

d.All debts, liabilities, obligations, agreements and covenants of the original agencies are hereby imposed upon the agency. Any property of the original agencies in which a mortgage or security interest has been granted to any bondholders or other creditors of either of the original agencies shall continue to be subject to that mortgage or security interest until the mortgage or security interest is defeased or terminated in accordance with its terms. All bondholders and other creditors of the original agencies and persons having claims against or contracts with the original agencies of any kind or character may enforce those debts, claims and contracts against the agency in the same manner as they might have against the original agencies respectively, and the rights and remedies of those bondholders, creditors and persons having claims or contracts shall not be limited or restricted in any manner by this act.

e.In continuing the functions and carrying out the contracts, obligations and duties of the original agencies, the agency is hereby authorized to act in its own name or in the name of either of the original agencies as may be convenient or advisable.

f.Any references to either of the original agencies in any other law or regulation shall be deemed to refer to and apply to the agency.

g.All regulations of the original agencies shall continue to be in effect as the regulations of the agency until amended, supplemented or rescinded by the agency in accordance with law.

h.All employees of the original agencies shall become employees of the agency. Nothing in this title shall affect the civil service status, if any, of those employees or their rights, privileges, obligations or status with respect to any pension or retirement system.

i.The agency is hereby established in, but not of, the Department of Community Affairs and constituted a body politic and corporate and an instrumentality exercising public and essential governmental functions, and the exercise by the agency of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

j.The agency shall consist of nine members as follows: the Commissioner of the Department of Community Affairs, the State Treasurer, the Attorney General, the Commissioner of Human Services and the Commissioner of Banking and Insurance, who shall be members ex officio, and four members appointed by the Governor with the advice and consent of the Senate for terms of three years. The four members appointed by the Governor shall be residents of the State and shall have knowledge in the areas of housing design, construction or operation; finance; urban redevelopment; or community relations. The members first appointed by the Governor shall serve for terms of one year, two years and three years respectively. Each member shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A member of the agency shall be eligible for reappointment.

k.Each ex officio member of the agency may designate an officer or employee of his department or agency to represent him at meetings of the agency, and each designee may lawfully vote and otherwise act on behalf of the member for whom he constitutes the designee. Any designation shall be in writing, delivered to the agency and shall continue in effect until revoked or amended by writing, delivered to the agency.

l.Each member of the agency may be removed from office by the Governor, for cause, after a public hearing and may be suspended by the Governor pending the completion of such a hearing. Each member of the agency before entering upon his duties shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of his ability. A record of these oaths shall be filed in the office of the Secretary of State.

m.Any vacancies in the membership of the agency occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

n.The Commissioner of the Department of Community Affairs shall be the chairman of the agency and the members shall elect one of their number as vice-chairman thereof. The agency shall elect a secretary and a treasurer who need not be members; but the same person may be elected to serve both as secretary and treasurer. The powers of the agency shall be vested in the members thereof in office from time to time and five members (which shall include at least two ex officio members) of the agency shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the agency at any meeting thereof by the affirmative vote of at least five members of the agency, which shall include at least two ex officio members. No vacancy in the membership of the agency shall impair the right of a quorum to exercise all the powers and perform all the duties of the agency.

o.A true copy of the minutes of every meeting of the agency shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the agency shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after such copy of the minutes shall have been so delivered unless during such 10-day period the Governor shall approve the same in which case such action shall become effective upon such approval. If, in said 10-day period, the Governor returns such copy of the minutes with veto of any action taken by the agency or any member thereof at such meeting, such action shall be null and void and of no effect. The Governor may approve all or part of the action taken at such meeting prior to the expiration of the said 10-day period.

p.The members of the agency shall serve without compensation, but the agency shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties.

q.Notwithstanding the provisions of any other law, no officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment or any benefits or emoluments thereof by reason of acceptance of the office of member of the agency or his services in such office.

r.The agency may be dissolved by act of the Legislature on condition that the agency has no debts or obligations outstanding or provision has been made for the payment or retirement of its debts or obligations. Upon dissolution of the agency all property, funds and assets thereof shall be vested in the State.

L.1983,c.530,s.4; amended 1999, c.388.



Section 55:14K-5 - Powers Of Agency

55:14K-5. Powers of agency
In order to carry out the purposes and provisions of this act, the agency, in addition to any powers granted to it elsewhere in this act, shall have the following powers:

a. To adopt bylaws for the regulation of its affairs and the conduct of its business; to adopt an official seal and alter the same at pleasure; to maintain an office at such place or places within the State as it may designate; to sue and be sued in its own name;

b. To conduct examinations and hearings and to hear testimony and take proof, under oath or affirmation, at public or private hearings, on any matter material for its information and necessary to carry out the provisions of this act;

c. To issue subpenas requiring the attendance of witnesses and the production of books and papers pertinent to any hearing before the agency, or before one or more of the members of the agency appointed by it to conduct a hearing;

d. To apply to any court, having territorial jurisdiction of the offense, to have punished for contempt any witness who refuses to obey a subpena, or who refuses to be sworn or affirmed to testify, or who is guilty of any contempt after summons to appear;

e. To acquire by purchase, gift, foreclosure or condemnation any real or personal property, or any interest therein, to enter into any lease of property and to hold, sell, assign, lease, encumber, mortgage or otherwise dispose of any real or personal property, or any interest therein, or mortgage lien interest owned by it or under its control, custody or in its possession and release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, including any equity or right of redemption, in property foreclosed by it and to do any of the foregoing by public or private sale, with or without public bidding, notwithstanding the provisions of any other law;

f. To acquire, hold, use and dispose of its income revenues, funds and moneys;

g. To adopt rules and regulations expressly authorized by this act and such additional rules and regulations as shall be necessary or desirable to carry out the purposes of this act. The agency shall adopt regulations which provide for consultation with housing sponsors regarding the formulation of agency rules and regulations governing the operation of housing projects and which require the agency to consult with the affected housing sponsor prior to taking any and all specific proposed agency actions relating to the sponsor's housing project. The agency shall publish all rules and regulations and file them with the Secretary of State;

h. To borrow money or secure credit on a temporary, short-term, interim or long-term basis, and to issue negotiable bonds and to secure the payment thereof and to provide for the rights of the holders thereof;

i. To make and enter into and enforce all contracts and agreements necessary, convenient or desirable to the performance of its duties and the execution of its powers under this act, including contracts or agreements with qualified financial institutions for the servicing and processing of eligible loans owned by the agency;

j. To appoint and employ an executive director, who shall be the chief executive officer of the agency, and additional officers, who need not be members of the agency as the agency deems advisable, and to employ architects, engineers, attorneys, accountants, construction and financial experts and other employees and agents as may be necessary in its judgment and to determine their qualifications, terms of office, duties and compensation; and to promote and discharge such officers, employees and agents, all without regard to the provisions of Title 11 of the Revised Statutes, Civil Service;

k. To contract for and to receive and accept any gifts, grants, loans or contributions from any source, of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this act subject to the conditions upon which the grants and contributions may be made, including, but not limited to, gifts or grants from any department or agency of the United States or the State for payment of rent supplements to eligible families or for the payment in whole or in part of the interest expense for a housing project or for any other purpose consistent with this act;

l. To enter into agreements to pay annual sums in lieu of taxes to any political subdivision of the State with respect to any real property owned or operated directly by the agency;

m. To procure insurance against any loss in connection with its operations, property and other assets (including eligible loans) in the amounts and from the insurers it deems desirable;

n. To the extent permitted under its contract with the holders of bonds of the agency, to consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security or any other terms of any loan to an institutional lender, eligible loan, loan commitment, contract or agreement of any kind to which the agency is a party;

o. To the extent permitted under its contract with the holders of bonds of the agency, to enter into contracts with any housing sponsor containing provisions enabling the housing sponsor to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges where, by reason of other income or payment from the agency, any department or agency of the United States or the State, these reductions can be made without jeopardizing the economic stability of the housing project;

p. To make and collect the fees and charges it determines are reasonable;

q. To the extent permitted under its contract with the holders of bonds of the agency, to invest and reinvest any moneys of the agency not required for immediate use, including proceeds from the sale of any obligations of the agency, in obligations, securities or other investments as the agency deems prudent. All functions, powers and duties relating to the investment or reinvestment of these funds, including the purchase, sale or exchange of any investments or securities may, upon the request of the agency, be exercised and performed by the Director of the Division of Investment in the Department of the Treasury, in accordance with written directions of the agency signed by an authorized officer, without regard to any other law relating to investments by the Director of the Division of Investment;

r. To provide, contract or arrange for, where, by reason of the financing arrangement, review of the application and proposed construction of a project is required by or in behalf of any department or agency of the United States, consolidated processing of the application or supervision or, in the alternative, to delegate the processing in whole or in part to any such department or agency;

s. To make eligible loans, and to participate with any department, agency or authority of the United States or of any state thereof, this State, a municipality, or any banking institution, foundation, labor union, insurance company, trustee or fiduciary in an eligible loan, secured by a single participating mortgage, by separate mortgages or by other security agreements, the interest of each having equal priority as to lien in proportion to the amount of the loan so secured, but which need not be equal as to interest rate, time or rate of amortization or otherwise, and to undertake commitments to make such loans;

t. To assess from time to time the housing needs of any municipality which is experiencing housing shortages as a result of the authorization of casino gaming and to address those needs when planning its programs;

u. To sell any eligible loan made by the agency or any loan to an institutional lender owned by the agency, at public or private sale, with or without bidding, either singly or in groups, or in shares of loans or shares of groups of loans, issue securities, certificates or other evidence of ownership secured by such loans or groups of loans, sell the same to investors, arrange for the marketing of the same; and to deposit and invest the funds derived from such sales in any manner authorized by this act;

v. To make commitments to purchase, and to purchase, service and sell, eligible loans, pools of loans or securities based on loans, insured or issued by any department or agency of the United States, and to make loans directly upon the security of any such loan, pools of loans or securities;

w. To provide such advisory consultation, training and educational services as will assist in the planning, construction, rehabilitation and operation of housing including but not limited to assistance in community development and organization, home management and advisory services for residents and to encourage community organizations and local governments to assist in developing housing;

x. To encourage research in and demonstration projects to develop new and better techniques and methods for increasing the supply, types and financing of housing and housing projects in the State and to engage in these research and demonstration projects and to receive and accept contributions, grants or aid, from any source, public or private, including but not limited to the United States and the State, for carrying out this purpose;

y. To provide to housing sponsors, through eligible loans or otherwise, financing, refinancing or financial assistance for fully completed, as well as partially completed, projects which may or may not be occupied, if the projects meet all the requirements of this act, except that, prior to the making of the mortgage loans by the agency, said projects need not have complied with sections 7a.(9) and 42 of this act;

z. To encourage and stimulate cooperatives and other forms of housing with tenant participation;

aa. To promote innovative programs for home ownership, including but not limited to lease-purchase programs, employer-sponsored housing programs, and tenant cooperatives;

bb. To set aside and designate, out of the funds that are or may become available to it for the purpose of financing housing in this State pursuant to the terms of this act, certain sums or proportions thereof to be used for the financing of housing and home-ownership opportunities, including specifically lease-purchase arrangements, provided by employers to their employees through nonprofit or limited-dividend corporations or associations created by employers for that purpose; and to establish priority in funding, offer bonus fund allocations, and institute other incentives to encourage such employer-sponsored housing and home-ownership opportunities;

cc. Subject to any agreement with bondholders, to collect, enforce the collection of, and foreclose on any property or collateral securing its eligible loan or loans to institutional lenders and acquire or take possession of such property or collateral and sell the same at public or private sale, with or without bidding, and otherwise deal with such collateral as may be necessary to protect the interests of the agency therein;

dd. To administer and to enter into agreements to administer programs of the federal government or any other entity which are in furtherance of the purposes of this act;

ee. To do and perform any acts and things authorized by this act under, through, or by means of its officers, agents or employees or by contract with any person, firm or corporation; and

ff. To do any acts and things necessary or convenient to carry out the powers expressly granted in this act.

L.1983, c. 530, s. 5, eff. Jan. 17, 1984.



Section 55:14K-5.1 - New Jersey Housing And Mortgage Finance Agency To Provide Written Notice Of Funding

55:14K-5.1. New Jersey Housing and Mortgage Finance Agency to provide written notice of funding
a. The executive director of the New Jersey Housing and Mortgage Finance Agency shall provide written notice to a county or municipality, as appropriate, when any funding is provided to a local or regional housing authority, or to a redevelopment corporation, agency or authority, for the purpose of financing a housing development project within the county or municipality. Such notification shall be made within five calendar days of the decision to provide the funding.

b. In the case of a county organized under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), written notice shall be provided to the county executive or other appropriate executive officer, and to the board of chosen freeholders. In all other counties, written notice shall be provided to the members of the board of chosen freeholders.

In the case of a municipality other than a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the mayor and to the members of the council. In the case of a municipality organized under the council-manager plan pursuant to the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), written notice shall be provided to the manager and to the members of the council.

L.1990,c.90,s.4.



Section 55:14K-5.2 - Additional Powers Of New Jersey Housing And Mortgage Finance Agency

55:14K-5.2. Additional powers of New Jersey Housing and Mortgage Finance Agency
1. In addition to the powers otherwise granted in P.L.1983, c.530 (C.55:14K-1 et seq.), the New Jersey Housing and Mortgage Finance Agency shall set aside and designate, out of the funds that are or may become available to it for the purpose of assisting the production of affordable housing in the State, certain amounts to be used for assisting in the development of homeownership opportunities for residents of public housing who seek to acquire ownership of their residential units as part of a resident management corporation, a cooperative corporation or a condominium association formed by the residents of that public housing project through the program established pursuant to Subtitle B of Title IV of Pub.L.101-625 (42 U.S.C. s.12871 et seq.) or any other program administered by the federal government for extending homeownership opportunities to residents of public housing. Nothing in this act shall, in any way, relieve a housing authority of the need to submit a plan for replacement housing, as required under 24 CFR 970.11.

L.1992,c.186.



Section 55:14K-5.3 - Transfer Of Certain Reserves To State For Housing Needs.

55:14K-5.3 Transfer of certain reserves to State for housing needs.

1.Notwithstanding the provisions of any law to the contrary, the New Jersey Housing and Mortgage Finance Agency established pursuant to P.L.1983, c.530 (C.55:14K-1 et seq.) shall transfer, on or before the fifth day after enactment of this supplementary act, from unencumbered reserves in the funds of the agency, an amount not to exceed $25,000,000, as shall be determined by the State Treasurer, to the State Treasury for deposit in the State General Fund. The amount deposited in the State General Fund shall be available to pay for appropriations made from the General Fund for housing and related needs of New Jersey residents.

L.2002,c.4,s.1.



Section 55:14K-6 - Financing Of Construction, Improvement Or Rehabilitation Of Housing Projects; Loans; Application; Priorities

55:14K-6. Financing of construction, improvement or rehabilitation of housing projects; loans; application; priorities
a. The agency, in order to encourage the development, operation, maintenance, construction, improvement and rehabilitation of safe and adequate housing in the State, is hereby authorized and empowered to finance, by the making of eligible loans or otherwise, the construction, improvement or rehabilitation of housing projects in the State.

b. The agency, in order to carry out the purposes of subsection a. of this section, may:

(1) accept applications for loans;

(2) enter into agreements with housing sponsors for permanent loans and temporary loans or advances in anticipation of permanent loans for the development, operation, maintenance, construction, improvement or rehabilitation of housing projects; and

(3) make permanent loans and temporary loans or advances in anticipation of permanent loans to housing sponsors under the provisions of this act.

c. No application for a loan for the construction, improvement or rehabilitation of a housing project containing rental units to be rented at below market rates to be located in any municipality shall be processed unless there is already filed with the secretary of the agency a certified copy of a resolution adopted by the municipality reciting that there is a need for such housing project in the municipality.

d. Every application for a loan to a housing sponsor shall be made on forms furnished by the agency and shall contain such information as the agency shall require.

e. In considering any application for a loan for a housing project, the agency shall give first priority to applications for loans for the construction, improvement or rehabilitation of housing projects which will be a part of or constructed in connection with an urban redevelopment program, and also shall give consideration to:

(1) the comparative need of the area to be served by the proposed project for housing;

(2) the ability of the applicant to construct, operate, manage and maintain the proposed housing project;

(3) the existence of zoning or other regulations to protect adequately the proposed housing project against detrimental future uses which could cause undue depreciation in the value of the project;

(4) the availability of adequate parks, recreational areas, utilities, schools, transportation and parking;

(5) the availability of adequate, accessible places of employment; and

(6) where applicable, the eligibility of the applicant to make payments to the municipality in which the housing project is located in lieu of local property taxes.

L.1983, c. 530, s. 6, eff. Jan. 17, 1984.



Section 55:14K-7 - Terms And Conditions Of Loans

55:14K-7. Terms and conditions of loans
a. Loans made by the agency to finance housing projects shall be subject to the following terms and conditions:

(1) The loan shall be for a period of time not in excess of 50 years as determined by the agency;

(2) The amount of the loan shall not exceed 90% of the total project cost as determined by the agency, except that as to projects to be owned, constructed, improved, rehabilitated, operated, managed and maintained as mutual housing or by any corporation or association organized not for profit which has as one of its purposes the construction, improvement or rehabilitation of housing projects, the amount of the loan shall not exceed 100% of the total project cost as determined by the agency; but the agency may make additional loans to a housing sponsor to which a loan by the agency for the cost of a project is outstanding if and to the extent that the agency finds that such additional loan is required to more adequately secure and protect the project or to avoid a default by the sponsor on the original loan for the cost of the project and is in the best interest of the agency and the holders of its bonds issued to finance the original loan for the cost of the project;

(3) The interest rate on the loan shall be established by the agency at the lowest level consistent with the agency's cost of operation and its responsibilities to the holders of its bonds;

(4) The loan shall be evidenced by a mortgage note or bond and by a mortgage which shall be a first lien on the project and which shall contain such terms and provisions and be in a form approved by the agency. The agency shall require the qualified housing sponsor receiving a loan or its contractor to post security in amounts related to the project cost as established by regulation and to execute such other assurances and guarantees as the agency may deem necessary and may require its principals or stockholders to also execute such other assurances and guarantees as the agency may deem necessary;

(5) The loan shall be subject to an agreement between the agency and the housing sponsor which will subject the housing sponsor and its principals or stockholders to limitations established by the agency as to rentals and other charges, builders' and developers' profits and fees, and the disposition of its property and franchises to the extent more restrictive limitations are not provided by the law under which the borrower is incorporated or organized;

(6) The loan shall be subject to an agreement between the agency and the housing sponsor limiting the housing sponsor and its principals or stockholders to such rate of return on its investment in the housing project to be assisted with a loan from the agency as shall be fixed from time to time by the agency in its regulations which shall take into account the prevailing rates of return available for similar investments and the risks associated with the development of the project, together with factors designed to promote the objectives of providing affordable housing, encouraging investment in urban development areas, maintaining and improving the existing housing stock, and other objectives of this act; but agreements entered into by the predecessors of the agency prior to the effective date of this act shall continue to be subject to any restrictions on rate of return imposed by prior law unless those restrictions are expressly modified pursuant to regulations of the agency. No housing sponsor which is permitted by the provisions of the law under which it is organized or incorporated to earn a return on its investment, nor any of the principals or stockholders of that housing sponsor, shall earn, accept or receive a return on investment greater than the rate of return fixed by the agency in any housing project assisted with a loan from the agency, whether upon the completion of the construction, improvement or rehabilitation of the project, or upon the operation thereof, or upon the sale, assignment or lease of the project to any other person, association or corporation. Any person, association or corporation who violates the provisions of this subsection is guilty of a crime of the fourth degree;

(7) No loan shall be executed except a loan made to a corporation or association organized not for profit which has as one of its purposes the development, construction, improvement or rehabilitation of housing projects or for mutual housing unless the housing sponsor agrees (a) to certify upon completion of project construction, improvement or rehabilitation, subject to audit by the agency, either that the actual project cost as defined herein exceeded the amount of the loan proceeds by 10% or more, or the amount by which the loan proceeds exceed 90% of the total project cost, and (b) to pay forthwith to the agency, for application to reduction of the principal of the loan, the amount, if any, of such excess loan proceeds, subject to audit and determination by the agency. No loan shall be made to a corporation or association organized not for profit or for mutual housing unless the corporation or association organized not for profit or for mutual housing agrees to certify the actual project cost upon completion of the project, subject to audit and determination by the agency, and further agrees to pay forthwith to the agency, for application to reduction of the principal of the loan, the amount, if any, by which the proceeds of the loan exceed the certified project cost subject to audit and determination by the agency. Notwithstanding the provisions of this paragraph, the agency may accept, in lieu of any certification of project cost as provided herein, such other assurances of the project cost in any form or manner whatsoever, as will enable the agency to determine with reasonable accuracy the amount of the project cost;

(8) No loan shall be made for the construction, improvement or rehabilitation of a housing project for which tax exemption is granted by a municipality unless the tax exemption remains in effect during the entire term of the loan, unless a lesser period of tax exemption is approved by the agency; and

(9) The loan shall be subject to an agreement between the agency and the qualified housing sponsor which contains a provision stating the prevailing wage rate, as determined by either the Commissioner of Labor and Industry or the Secretary of the United States Department of Labor in accordance with the provisions of section 42 of this act, which can be paid to the workmen employed in the performance of any contract for the construction or rehabilitation of any housing project, and which stipulates that the qualified housing sponsor, or any builder, contractor or subcontractor thereof, shall pay to such workmen not less than the applicable prevailing wage rate pursuant to that section.

b. As a condition of any loan to finance a housing project, the agency shall have the power at all times during the construction, improvement or rehabilitation of a housing project and the operation thereof:

(1) To enter upon and inspect without prior notice any project, including all parts thereof, for the purpose of investigating the physical and financial condition thereof, and its construction, improvement, rehabilitation, operation, management and maintenance, and to examine all books and records with respect to capitalization, income and other matters relating thereto and to make such charges as may be required to cover the cost of such inspections and examinations;

(2) To order such alterations, changes or repairs as may be necessary to protect the security of its investment in a housing project or the health, safety, and welfare of the occupants thereof;

(3) To order any managing agent, project manager or owner of a housing project to do such acts as may be necessary to comply with the provisions of all applicable laws or ordinances or any rule or regulation of the agency or the terms of any agreement concerning the project or to refrain from doing any acts in violation thereof and in this regard the agency shall be a proper party to file a complaint and to prosecute thereon for any violations of law or ordinances as set forth herein;

(4) To require the adoption and continuous use of uniform systems of accounts and records for a project and to require all owners or managers of a project to file annual reports containing that information and verified in such manner as the agency shall require, and to file at the times and on the forms as it may prescribe, reports and answers to specific inquiries required by the agency to determine the extent of compliance with any agreement, the terms of the loan, the provisions of this act and any other applicable law;

(5) To enforce, by court action if necessary, the terms and provisions of any agreement between the agency and the housing sponsor and the terms of any agreement between the housing sponsor and any municipality granting tax exemption, as to schedules of rental or carrying charges, income limits as applied to tenants or occupants, or any other limitation imposed upon the housing sponsor as to financial structure, construction or operation of the project;

(6) Subject to the provisions of paragraph (7) of subsection b. of this section, in the event of a violation by the housing sponsor of the terms of any agreement between the agency and the housing sponsor, or between the municipality granting tax exemption and the housing sponsor, or in the event of a violation by the housing sponsor of this act or of the terms of the loan agreement or of any rules and regulations of the agency duly promulgated pursuant to this act, or in the event that the agency shall determine that any loan or advance from the Housing Development Fund pursuant to section 30 of this act is in jeopardy of not being repaid, the agency may, without resort to any judicial process, assume all of the powers and duties of the housing sponsor in the management and operation of the project, including but not limited to the power to receive all revenues and pay all expenses of the project and the power to control all property, including bank accounts and cash, owned by the housing sponsor. The agency may appoint such person or persons whom the agency in its sole discretion deems advisable, including officers or employees of the agency, to perform the functions of the officers or other controlling persons of the housing sponsor. Persons so appointed need not be stockholders or meet other qualifications which may be prescribed by the certificate of incorporation, bylaws or partnership agreement of the housing sponsor. In the absence of fraud or bad faith, persons so appointed shall not be personally liable for debts, obligations or liabilities of the housing sponsor. Persons so appointed shall serve only for a period coexistent with the duration of the violation or until the agency is assured in a manner satisfactory to it that the violation, or violations of a similar nature, will not recur. Persons so appointed shall serve in such capacity without compensation, but shall be entitled to be reimbursed, if and as the certificate of incorporation, bylaws or partnership agreement of the housing sponsor may provide, for all necessary expenses incurred in the discharge of their duties as determined by the agency; and

(7) The provisions of this subsection and this act pertaining to the regulation of housing sponsors shall be for purposes of protecting the collateral for any loan or loans; implementing or enforcing any condition, requirement or criterion for loans as provided in this act or other applicable law; and securing the rights and remedies of lenders and bond holders to the extent of the undertakings of the agency. Subject to the foregoing, the agency shall permit, provide for and encourage the right of local housing sponsors to exercise their own initiative and competence in the administration of their assets and the conduct and operation of housing projects and exercise their rights and responsibilities to the fullest extent permitted by law. Therefore, the agency shall exercise its remedies and powers under paragraph (6) of this subsection only with regard to material violations and only after reasonable notice and reasonable opportunity to correct the violation is provided to the housing sponsor in accordance with regulations adopted by the agency.

L.1983, c. 530, s. 7, eff. Jan. 17, 1984.



Section 55:14K-7.1 - Shower, Bathtub Safety Rails Required In Certain Senior Rental Projects.

55:14K-7.1 Shower, bathtub safety rails required in certain senior rental projects.

1.Notwithstanding any law or regulation to the contrary, whenever a rental dwelling unit reserved for occupancy by an adult aged 55 or over is to be newly constructed and such construction is financed, in whole or in part, or through the allocation of low-income federal tax credits by the New Jersey Housing and Mortgage Finance Agency, the agency shall require that each shower or bathtub within the dwelling unit be equipped with safety rails which shall be reachable by a person of average height, in order to assist the person in maneuvering in or out of the shower or bathtub, as the case may be.

L.2003,c.101,s.1.



Section 55:14K-7.2 - Powers Of Agency As Condition Of Loan, Grant, Investment For Special Needs Housing Projects.

55:14K-7.2 Powers of agency as condition of loan, grant, investment for special needs housing projects.

2.As a condition of any loan, grant or other investment by the agency pursuant to P.L.2005, c.163 (C.34:1B-21.25a et al.), the agency shall have the power at all times during the construction, improvement, rehabilitation or operation of a special needs housing project:

a.To enter upon and inspect without prior notice any special needs housing project, including all parts thereof, for the purpose of investigating the physical and financial condition thereof, and its construction, improvement, rehabilitation, operation, management and maintenance, and to examine all books and records with respect to capitalization, income and other matters relating thereto and to make such charges as may be required to cover the cost of such inspections and examinations;

b.To order such alterations, changes or repairs as may be necessary to protect the security of its investment in a special needs housing project or the health, safety, and welfare of the occupants thereof;

c.To order any project sponsor to do such acts as may be necessary to comply with the provisions of all applicable laws or ordinances or any rule or regulation of the agency or the terms of any agreement concerning the special needs housing project or to refrain from doing any acts in violation thereof and in this regard the agency shall be a proper party to file a complaint and to prosecute thereon for any violations of laws or ordinances as set forth herein;

d.To require the adoption and continuous use of uniform systems of accounts and records for a special needs housing project and to require all project sponsors to file annual reports containing that information and verified in such manner as the agency shall require, and to file at the times and on the forms as it may prescribe, reports and answers to specific inquiries required by the agency to determine the extent of compliance with any agreement, the terms of the loan, the provisions of P.L.2005, c.163 (C.34:1B-21.25a et al.) and any other applicable law; and

e.To enforce, by court action if necessary, the terms and provisions of any agreement between the agency and the project sponsor.

L.2005,c.163,s.2.



Section 55:14K-7.3 - Tenants Forum; State-subsidized Rental Housing, Complaints.

55:14K-7.3 Tenants forum; State-subsidized rental housing, complaints.
1. a. The agency shall require every manager of rental housing which has been financed, in whole or in part, by the agency or any other State entity, to arrange meetings, to be held at least once every three months, with notification to tenants residing in such housing in order to provide a forum for the tenants to discuss complaints that the tenants may have concerning the rental housing. For the purposes of this section, "rental housing" means a multiple dwelling as defined in section 3 of P.L.1967, c.76 (C.55:13A-3).

b.Each meeting shall take place on the site of the rental housing at a time convenient for the tenants, although if the property has no suitable facility to accommodate the attendees, the meeting shall take place at a suitable nearby facility which is open to the public, such as a public library.

c.The tenants of a building, by a majority vote, may waive the holding of any meeting required pursuant to this section.

This section shall not apply to any property which is owned by a public housing authority, other than the Department of Community Affairs when acting as a public housing authority.

L.2007,c.8.



Section 55:14K-8 - Eligibility For Admission To Housing Projects; Termination Of Tenancy Or Interest; Excessive Income; Surcharge; Disposition.

55:14K-8 Eligibility for admission to housing projects; termination of tenancy or interest; excessive income; surcharge; disposition.

8. a. Admission to housing projects constructed, improved or rehabilitated under this act shall be limited to families whose gross aggregate family income at the time of admission does not exceed six times the annual rental or carrying charges, including the value or cost to them of heat, light, water, sewerage, parking facilities and cooking fuel, of the dwellings that may be furnished to such families, or seven times those charges if there are three or more dependents. There may be included in the carrying charges to any family for residence in any mutual housing project constructed, improved or rehabilitated with a loan from the agency an amount equal to 6% of the original cash investment of the family in the mutual housing project and, to the extent authorized by the agency where not included in the carrying charges, the value or cost of repainting the apartment and replacing any fixtures or appliances. Notwithstanding the provisions of this section, no family or individual shall be eligible for admission to any housing project constructed, improved or rehabilitated with a loan from the agency, whose gross aggregate family income exceeds such amount as shall be established from time to time by the agency, by rules or regulations promulgated hereunder; except that with respect to any project financed by an agency loan insured or guaranteed by the United States of America or any agency or instrumentality thereof, the agency may adopt the admission standards for such projects then currently utilized or required by the guarantor or insurer.

The provisions of this subsection shall not apply to any housing project that the agency determines is necessary to promote the long term development and viability of a neighborhood and spur its revitalization or is situated in a qualified municipality that is constructed, improved or rehabilitated on or after the date upon which the commissioner determines that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4).

b.The agency shall by rules and regulations provide for the periodic examination of the income of any person or family residing in any housing project constructed, improved or rehabilitated with a loan from the agency. If the gross aggregate family income of a family residing in a housing project increases and the ratio to the current rental or carrying charges of the dwelling unit becomes greater than the ratio prescribed for admission in subsection a. of this section but is not more than 25% above the family income so prescribed for admission to the project, the owner or managing agent of the housing project shall permit the family to continue to occupy the unit. The agency or (with the approval of the agency) the housing sponsor of any housing project constructed, improved or rehabilitated with a loan from the agency, may terminate the tenancy or interest of any family residing in the housing project whose gross aggregate family income exceeds by 25% or more the amount prescribed herein and which continues to do so for a period of six months or more; but no tenancy or interest of any such family in any such housing project shall be terminated except upon reasonable notice and opportunity to obtain suitable alternate housing, in accordance with rules and regulations of the agency; and any such family, with the approval of the agency, may be permitted to continue to occupy the unit, subject to payment of a rent or carrying charge surcharge to the housing sponsor in accordance with a schedule of surcharges fixed by the agency. The housing sponsor shall pay the surcharge to the municipality granting tax exemption, but only up to an amount that together with payments made to the municipality in lieu of taxes and for any land taxes equals 25% of the total rents or carrying charges of the housing project for the current and any prior years that the project has been in operation.

The provisions of this subsection shall not apply to any housing project situated in a qualified municipality that is constructed, improved or rehabilitated on or after the date upon which the commissioner determines that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4).

c.For projects on which the agency has made a loan and financed the loan with the proceeds of bonds issued prior to January 1, 1973, any remainder of the surcharge, or the total surcharge if tax exemption has not been granted, shall be paid into the housing finance fund securing the bonds issued to finance the project for the use of the agency; for projects financed on or after January 1, 1973, any remainder of the surcharge, or the total surcharge if tax exemption has not been granted, shall be paid to the agency.

d.Any family residing in a mutual housing project required to remove from the project because of excessive income as herein provided shall be discharged from liability on any note, bond or other evidence of indebtedness relating thereto and shall be reimbursed, in accordance with the rules of the agency, for all sums paid by the family to the housing sponsor on account of the purchase of stock or debentures as a condition of occupancy or on account of the acquisition of title for such purpose.

The provisions of this subsection shall not apply to any housing project situated in a qualified municipality that is constructed, improved or rehabilitated on or after the date upon which the commissioner determines that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4).

e.The agency shall establish admission rules and regulations for any housing project financed in whole or in part by loans authorized hereunder which shall provide priority categories for persons displaced by urban renewal projects, highway programs or other public works, persons living in substandard housing, persons and families who, by reason of family income, family size or disabilities, have special needs, elderly persons and families living under conditions violative of minimum health and safety standards.

The provisions of this subsection shall not apply to any housing project situated in a qualified municipality that is constructed, improved or rehabilitated on or after the date upon which the commissioner determines that the municipality fulfills the definition of a qualified municipality pursuant to section 4 of P.L.2002, c.43 (C.52:27BBB-4).

L.1983, c.530, s.8; amended 2002, c.43, s.65; 2002, c.108, s.15; 2008, c.127, s.19.



Section 55:14K-9 - Housing Sponsors; Action Or Proceeding By Agency To Enforce Rights; Appointment Of Receiver; Reorganizations

55:14K-9. Housing sponsors; action or proceeding by agency to enforce rights; appointment of receiver; reorganizations
a. The agency may institute any action or proceeding against any housing sponsor receiving a loan under the provisions hereof, or owning any housing project hereunder in any court of competent jurisdiction in order to enforce the provisions of this act, or to foreclose its mortgage, or to protect the public interest, the tenants, the stockholders or creditors of the sponsor. In connection with any such action or proceeding it may apply for the appointment of a receiver to take over, manage, operate and maintain the affairs of the housing sponsor, and the agency, through the agent as it shall designate, is authorized to accept appointment as receiver of the sponsor when so appointed by a court of competent jurisdiction.

b. The reorganization of any housing sponsor shall be subject to the supervision and control of the agency, and no reorganization shall be had without the consent of the agency. Upon a reorganization, the amount of capitalization, including stocks, income debentures and bonds and other evidences of indebtedness, shall be as authorized by the agency, but not in excess of the fair value of the property received.

L.1983, c. 530, s. 9, eff. Jan. 17, 1984.



Section 55:14K-10 - Foreclosure Action; Parties Defendant; Entry Of Judgment; Conditions; Orders; Qualification Of Buyers; Other Judgments; Notices Prior To Sale

55:14K-10. Foreclosure action; parties defendant; entry of judgment; conditions; orders; qualification of buyers; other judgments; notices prior to sale
a. In any foreclosure action involving a housing sponsor other than a foreclosure action instituted by the agency, the agency and the municipality in which any tax exemption or abatement is provided to the housing sponsor shall, in addition to other necessary parties, be made parties defendant. The agency and the municipality shall take all steps in the action necessary to protect the interest of the public therein, and no costs shall be awarded against the agency or the municipality.

b. Subject to the terms of any applicable loan agreement, contract or other instrument entered into or obtained pursuant to subsection a. of section 7 of this act, judgment of foreclosure in accordance with this section shall not be entered unless the court to which application therefor is made shall be satisfied that the interest of the lienholder or holders cannot be adequately secured or safeguarded except by the sale of the property; and in the proceeding the court shall be authorized to make an order increasing the rental or carrying charges to be charged for the housing accommodations in the housing project involved in the foreclosure, or appoint a member of the agency or any officer of the municipality in which any tax exemption or abatement with respect to the project is provided, as a receiver of the property, or grant such other and further relief as may be reasonable and proper; and in the event of a foreclosure or other judicial sale, the property shall be sold only to a housing sponsor which will manage, operate and maintain the project subject to the provisions of this act, unless the court finds that the interest and principal on the obligations secured by the lien which is the subject of foreclosure cannot be earned under the limitations imposed by the provisions of this act and that the proceeding was brought in good faith, in which event the property may be sold free of limitations imposed by this act or subject to such limitations as the court may deem advisable to protect the public interest.

c. In the event of a judgment against any housing sponsor in any action not pertaining to the foreclosure of a mortgage, there shall be no sale of any of the real property included in any housing project hereunder of the housing sponsor except upon 120 days' written notice to the agency. Upon receipt of the notice the agency shall take those steps as in its judgment may be necessary to protect the rights of all parties.

L.1983, c. 530, s. 10, eff. Jan. 17, 1984.



Section 55:14K-11 - Loans To Institutional Lenders

55:14K-11. Loans to institutional lenders
a. The agency may make loans to institutional lenders in order to furnish funds to institutional lenders to make eligible loans; but an eligible loan for a housing project shall be subject to all the provisions of this act applicable to agency loans to housing sponsors for housing projects.

b. The agency shall adopt rules and regulations governing the making of these loans to institutional lenders and the application of the proceeds thereof, including rules and regulations as to any of the following:

(1) procedures for the submission of requests or the invitation of proposals for loans;

(2) standards and requirements concerning allocations of loans to the institutional lenders or awards of loans and determining the amounts of interest rates thereof;

(3) limitations or restrictions as to the number of family units, location or other qualifications or characteristics of projects or residences to be financed by eligible loans;

(4) restrictions as to the maturities and interest rates on eligible loans or the return realized therefrom by institutional lenders;

(5) requirements as to commitments by institutional lenders with respect to eligible loans;

(6) schedules of any fees and charges necessary to provide for expenses and reserves of the agency; and

(7) any other matters related to the duties and the exercise of the powers of the agency under this section.

These rules and regulations shall be designed to effectuate the general purposes of this act and the following specific objectives: the expansion of the supply of funds in the State available for housing; the provision of the additional housing needed to remedy the shortage of adequate housing in the State and eliminate the existence of a large number of substandard dwellings; the provision of nonhousing facilities which enhance the livability of residential properties or areas being improved through financing by the agency and provide supplies and services primarily to the residents of such residential properties and areas; and the effective participation by institutional lenders in the programs authorized by this act and the restriction of the financial return and benefit thereto from such programs to that necessary and reasonable to induce such participation.

c. Loans to institutional lenders shall be general obligations of the respective institutional lenders owing the same and shall bear such date or dates, shall mature at such time or times, shall be evidenced by such note, bond or other certificate of indebtedness, shall be subject to prepayment, and shall contain such other provisions consistent with this section, all as the agency shall by resolution determine.

d. The agency shall require as a condition of each loan to an institutional lender that the institutional lender thereafter proceed as promptly as practicable to make and disburse from the loan proceeds, eligible loans in an aggregate principal amount equal to the amount of the loan.

e. The agency may require that loans to institutional lenders shall be additionally secured as to payment of both principal and interest by a pledge of and lien upon collateral security in such amounts as the agency shall by resolution determine to be necessary to assure the payment of the loans and the interest thereon as they become due. The agency may require that collateral mortgages be insured by a mortgage guaranty insurance company licensed to do business by the State. The agency may enter into an agreement with an institutional lender containing such provisions as the agency shall deem necessary to adequately identify and maintain such collateral and service the same and shall provide that the institutional lender shall hold the collateral as an agent for the agency and shall be held accountable as the trustee of an express trust for the application and disposition thereof and the income therefrom solely to the uses and purposes in accordance with the provisions of the agreement. A copy of each agreement and any revisions or supplements thereto shall be filed with the Secretary of State and no further filing or other action under Title 12A, Commercial Transactions, of the New Jersey Statutes or any other law of the State shall be required to perfect the security interest of the agency in the collateral or any additions thereto or substitutions therefor, and the lien and trust for the benefit of the agency so created shall be binding from the time made against all parties having claims of any kind in tort, contract, or otherwise against the institutional lender. The agency may also establish additional requirements as it deems necessary with respect to the pledging, assigning, setting aside, or holding of the collateral and the making of substitutions therefor or additions thereto and the disposition of income and receipts therefrom.

f. The agency shall require the submission to it by each institutional lender to which the agency has made a loan of evidence satisfactory to the agency of the making of eligible loans as required by this section and prescribed by rules and regulations of the agency and in connection therewith may inspect the books and records of the institutional lender.

g. The agency may require as a condition of any loans to institutional lenders such representations and warranties as it shall determine to be necessary to secure the loans and carry out the purposes of this act.

h. Compliance by any institutional lender with the terms of this section and its undertaking to the agency with respect to the making of eligible loans may be enforced by decree of the Superior Court. The agency may require as a condition of any loan to any institutional lender the consent of the institutional lender to the jurisdiction of the Superior Court over any such proceeding. The agency may also require agreement by any institutional lender, as a condition of the loan to the institutional lender, to the payment of penalties to the agency for violation by the institutional lender of any provision of this section or its undertaking to the agency with respect to the making of eligible loans, and these penalties shall be recoverable at the suit of the agency.

L.1983, c. 530, s. 11, eff. Jan. 17, 1984.



Section 55:14K-12 - Purchase And Sale Of Eligible Loans By Agency

55:14K-12. Purchase and sale of eligible loans by agency
a. The agency in order to encourage the development, operation, construction, improvement, and rehabilitation of an adequate supply of affordable housing, shall have the power:

(1) to make and to purchase or participate in the purchase, and to contract to purchase or participate in the purchase, of eligible loans and to enter into advance commitments for the making of or the purchase, or for participation in the purchase, of eligible loans, at the prices and upon the terms and conditions determined by the agency;

(2) to sell eligible loans acquired by the agency at public or private sale and at the price or prices and upon the terms and conditions as may be determined by the agency;

(3) to enter into arrangements or agreements with loan originators, which may be a part of any contract with the loan originators for the purchase or participation in the purchase of eligible loans, containing provisions determined by the agency to be necessary or appropriate to provide security for its bonds, including but not limited to provisions requiring the repurchase of eligible loans or participations therein by the loan originators at the option of the agency, payments of such premiums, fees, charges or other amounts by loan originators to provide a reserve or escrow fund for the purposes, among others, of protecting against defaults with respect to eligible loans, and provisions for the guarantee by, or for recourse against, loan originators with respect to defaults on eligible loans of the agency;

(4) to enter into contracts for the servicing and custody of eligible loans owned by the agency, which contracts may provide for the payment of the reasonable value of services rendered to the agency pursuant to the contracts;

(5) to renegotiate or refinance any eligible loan, or foreclose, or contract for the foreclosure of, any mortgage securing any eligible loan in default; to waive any default or consent to the modification of the terms of any mortgage; to commence any action to protect or enforce any right conferred upon by any law, mortgage, insurance policy, contract or other agreement, and to bid for and to purchase the property securing any eligible loan at any foreclosure or at any other sale, or acquire or take possession of any such property; to operate, manage, lease, dispose of, and otherwise deal with such property; all in the manner as may be necessary to protect the interest of the agency and the holders of its bonds;

(6) to procure insurance against any default with respect to eligible loans in such amounts and from such insurers as may be necessary or desirable;

(7) to establish, revise from time to time, charge and collect such premiums, fees or other charges in connection with the making or purchase of eligible loans, as the agency determines and to apply those premiums, fees or charges to the purposes or deposit them in funds or reserves, as the agency determines; and

(8) to provide subsidies or other reductions of interest rates with respect to eligible loans in order to encourage the availability of affordable housing or housing for persons and families of low and moderate income.

b. An eligible loan for a housing project made by the agency or purchased by the agency less than one year after construction of the project was commenced shall be subject to all the provisions of this act applicable to agency loans to housing sponsors for housing projects.

c. The agency shall from time to time adopt rules and regulations governing the making or purchase of eligible loans, including, without limitation, rules and regulations as to any of the following:

(1) procedures for the purchase of eligible loans by the agency, whether by auction, invitation of tenders, or negotiation;

(2) standards and requirements as to allocations of purchases of eligible loans among all or certain of the loan originators or among particular areas of the State;

(3) limitations or restrictions as to the number of family units, income levels for owners or occupants, or location or other qualifications or characteristics of residences to be financed by the eligible loans to be made by the agency or by loan originators;

(4) restrictions as to the maturities and interest rates on eligible loans and on the return realized from the origination and sale of eligible loans to the agency by loan originators;

(5) standards and requirements for eligible loans which are not secured by a mortgage; and

(6) any other matters related to the duties and the exercise of the powers of the agency in connection with the purchase of eligible loans under this act.

d. These rules and regulations and the terms and conditions for the making or purchase of eligible loans shall effectuate the general purposes of the act and the following specific objectives: (1) the expansion of the supply of funds in the State available for eligible loans, (2) the provision of the additional housing needed to remedy the shortage of adequate housing in the State and to eliminate the existence of a large number of substandard dwellings and (3) the provision of nonhousing facilities which enhance the livability of residential properties or areas being improved through financing by the agency and provide supplies and services primarily to the residents of those residential properties and areas.

e. The agency shall require as a condition of each purchase of eligible loans from a loan originator that the loan originator proceed as promptly as practicable to make and disburse from the proceeds thereof eligible loans in an aggregate principal amount equal, as nearly as practicable, to the amount of the proceeds from the purchase by the agency of eligible loans therefrom, but these requirements shall not apply if the eligible loans so purchased were originated pursuant to a commitment or other arrangement with the agency.

f. The agency shall require the submission to it by each loan originator from which the agency has purchased eligible loans evidence satisfactory to the agency of the making of eligible loans or the application of the proceeds from the purchase of eligible loans in accordance with commitments with the agency for the origination of eligible loans by the loan originator, as may be appropriate and in connection therewith may, through its employees or agents, inspect the books and records of the loan originator.

g. The agency may require as a condition of any purchase of eligible loans from loan originators representations and warranties it determines to be necessary in connection with that purchase and to carry out the purposes of this act.

h. Compliance by any loan originator with the terms of its agreement with or undertaking to the agency with respect to the making of any eligible loans may be enforced by decree of the Superior Court. The agency may require as a condition of purchase of eligible loans from any loan originator the consent of the loan originator to the jurisdiction of the Superior Court of any such proceeding. The agency may also require agreement by any loan originator, as a condition of the agency's purchase of eligible loans from the loan originator, to the payment of penalties to the agency for violation by the loan originator of its undertakings to the agency, and these penalties shall be recoverable at the suit of the agency.

i. Whenever any eligible loan purchased by the agency is to be held or serviced by a person other than the agency, a statement designating the eligible loan being so held or serviced and the person so holding or servicing the eligible loan and setting forth the agency's interest in the eligible loan may be filed in the records of the agency, which loan records shall be available for public inspection during regular business hours of the agency, and no possession, further filing, or other action under Title 12A, Commercial Transactions, of the New Jersey Statutes or any other law of the State shall be required to perfect any security interest which may be deemed to have been created in favor of the agency. The servicer shall, in any case, be and be deemed to be the trustee of an express trust for the benefit of the agency in all matters relating to any such eligible loan.

j. Notwithstanding the provisions of section 213.1 of P.L.1948, c. 67 (C. 17:9A-213.1) or any other provision of law to the contrary, any loan originator may, in connection with the sale of eligible loans to the agency pursuant to this act, enter into arrangements or agreements with the agency as are authorized under and contemplated by this act, including, without limitation, provisions requiring the repurchase of eligible loans or participation therein by the loan originator at the option of the agency, provisions requiring the payment of premiums, fees or charges or other amounts by the loan originator to provide a reserve or escrow for the purposes, among others, of protecting against defaults with respect to eligible loans, and provisions for the guarantee by, or for recourse against, the loan originator with respect to defaults on eligible loans of the agency.

L.1983, c. 530, s. 12, eff. Jan. 17, 1984.



Section 55:14K-13 - Life Safety Improvement Loans.

55:14K-13 Life safety improvement loans.

13. a. In order to encourage the construction, acquisition and rendering of life safety improvements at or to boarding houses, the agency is hereby authorized to finance by life safety improvement loans the construction, acquisition and rendering of life safety improvements at or to boarding houses and residences utilized by fraternities or sororities which are recognized by a public or private institution of higher education. For the purposes of this section, "boarding house" shall include reference to residences utilized by fraternities or sororities which are recognized by a public or private institution of higher education.

b.To carry out the purposes of this section, the agency may accept from boarding house owners applications for life safety improvement loans and enter into agreements with boarding house owners with respect thereto. In considering applications for life safety improvement loans, the agency shall give consideration to:

(1)the degree of need for the life safety improvement at the boarding house with respect to which the application is made;

(2)factors affecting the tax-exempt status of interest on the bonds issued by the agency to raise the money necessary to make the life safety improvement loan, including the location and ownership of boarding houses with respect to which applications have been and are being made;

(3)the extent of the benefit which, in the agency's opinion, can be expected to be achieved from the life safety improvement intended to be financed with the life safety improvement loan for which the application is made, giving effect to, among other things, the cost of such life safety improvement;

(4)the applicant's ability to obtain alternate financing; and

(5)the extent of the applicant's compliance with the "Rooming and Boarding House Act of 1979," P.L.1979, c.496 (C.55:13B-1 et seq.), if that act is applicable. This determination shall be accomplished through an inspection of the boarding house by either the New Jersey Department of Community Affairs or the New Jersey Department of Health and Senior Services. Deficiencies which are to be corrected through life safety improvement loans are not to be used as a basis for disapproving a loan under this section.

c.Life safety improvement loans made by the agency shall not be subject to the terms and conditions set forth in sections 6 through 10 of this act but shall be subject to the following terms and conditions:

(1)the amount of the loan shall not exceed 100% of the cost of the life safety improvement to be constructed, acquired or rendered, as determined by the agency.

(2)the interest rate on the loan shall be established by the agency at the lowest level consistent with the agency's cost of operation but not lower than the effective cost of the agency of the obligations of the agency sold to raise the money used to make the loan.

(3)the loan shall be evidenced by a promissory note which shall contain terms and provisions and be in a form approved by the agency . Except for loans made to owners of residences that are utilized as fraternities or sororities, but are not otherwise rooming and boarding houses, the terms and provisions shall include, but not be limited to, agency requirements that: (a) the boarding house owner remit to the agency the entire unpaid balance of all life safety improvement loans made by the agency to the boarding house owner as of the time when the facility ceases to be a boarding house, and the money shall be used for making new boarding house life safety improvement loans or any other lawful purpose; (b) the boarding house owner remit to the agency, for payment to the Department of Community Affairs for deposit in the "Boarding House Rental Assistance Fund," established under section 14 of this act, an amount equal to the rental assistance payments made to or on behalf of the residents of a boarding house, pursuant to this section, prior to the point in time when the facility ceases to be a boarding house, but the inclusion of this second requirement in the promissory note and the remittance of that amount shall be required if and to the extent that the agency determines it to be feasible and practicable; and (c) in the event of any sale which occurs during the period when the life safety improvement loan is being repaid to a purchaser who will maintain the facility as a boarding house, the boarding house owner shall either remit the entire unpaid balance of all life safety improvement loans made by the agency to the boarding house owner or require the purchaser to assume the loan.

(4)as a condition of the loan, the agency shall have the power at all times during the construction, acquisition or rendering of a life safety improvement at or to a boarding house and for a reasonable period of time subsequent thereto to enter without prior notice the boarding house with respect to which the loan is made in order to inspect the construction, acquisition or rendering of the life safety improvement being financed with the loan.

L.1983,c.530,s.13; amended 2000, c.56, s.13.



Section 55:14K-14 - Boarding House Rental Assistance Fund

55:14K-14. Boarding house rental assistance fund
There is hereby established in the Department of Community Affairs a fund to be known as the "Boarding House Rental Assistance Fund." The fund shall be under the control of the Commissioner of the Department of Community Affairs. The fund shall be maintained by the Department of the Treasury and may be invested by the Division of Investment in the Department of the Treasury in investments in which other State funds may be invested. There shall be deposited in the fund all moneys appropriated thereto by the Legislature and any other moneys made available for the purposes for which the fund is established. The fund is established for the purposes of (i) providing rental assistance to residents of boarding houses in need of assistance to meet the rental payments at the boarding houses in which they reside necessitated by the construction, acquisition or rendering of life safety improvements at or to the boarding houses with the proceeds of the life safety improvement loans made by the agency, (ii) providing a source of repayment for such life safety improvement loans, and (iii) subject to the approval of the treasurer, paying the cost to the Department of Community Affairs of discharging its obligations under sections 13 through 17 of this act. If needed to meet on a timely basis that part of the rental obligations of residents of boarding houses attributable to debt service (including fees and charges payable to the agency) on life safety improvement loans made by the agency to finance the construction, acquisition or rendering of life safety improvements at said boarding houses, the commissioner shall disburse from the fund to or on behalf of the residents of the boarding houses the amount of money which, together with amounts already disbursed and to be disbursed, will be sufficient to meet on a timely basis that part of the rental obligations of the residents of the boarding houses. If for any reason rental assistance payments made on behalf of residents are not sufficient to meet the debt service payments on the life safety improvement loans, then the commissioner shall disburse from the fund such amounts as are necessary to meet the debt service payments; or, upon the request of the agency, the commissioner shall disburse such amounts as are necessary to fully pay the life safety improvement loan and all related costs.

L.1983, c. 530, s. 14, eff. Jan. 17, 1984.



Section 55:14K-15 - Rental Assistance Agreements

55:14K-15. Rental assistance agreements
In furtherance of the purposes of sections 13 through 17 of this act, the Commissioner of the Department of Community Affairs is authorized to enter into rental assistance agreements with boarding house owners providing for the payment of rental assistance to or on behalf of the residents of the boarding houses in respect of that part of their rent that is attributable to debt service on life safety improvement loans, as determined by the agency. Rental assistance agreements may permit or require the commissioner to make (i) rental assistance payments on behalf of boarding house residents directly to the agency or (ii) direct payments to the agency in satisfaction of the boarding house owners' payment obligations on life safety improvement loans. As a condition to the payment of rental assistance, rental assistance agreements shall require that the boarding house owner remit to the commissioner for return to the Boarding House Rental Assistance Fund an amount equal to any rental assistance payment made by the commissioner to or on behalf of a resident of the boarding house who, were such resident a family as defined in subsection f. of section 3 of this act, would not have constituted a family qualified for admission to housing projects under section 8 of this act, at any time during the period covered by the rental assistance payment but the agency may establish a lower income standard for residents of boarding houses which would require remittance to the commissioner by the owners of boarding houses of rental assistance payments formerly made by the commissioner to or on behalf of residents with incomes above that income standard.

L.1983, c. 530, s. 15, eff. Jan. 17, 1984.



Section 55:14K-16 - Boarding House Rental Assistance Fund Annual Report

55:14K-16. Boarding house rental assistance fund annual report
On or before December 1 of each year, the Commissioner of the Department of Community Affairs shall submit to the Governor and the State Treasurer a Boarding House Rental Assistance Fund Annual Report which shall include the following: (i) a summary of the activities and transactions of the Boarding House Rental Assistance Fund during the preceding fiscal year; (ii) an estimate of the amount of rental charges which will be made during the ensuing 12 months by the residents of boarding houses on account of the debt service (including fees and charges payable to the agency) on life safety improvement loans made by the agency to finance the construction, acquisition or rendering of life safety improvements at or to the boarding houses, together with a brief description of each of the boarding house's life safety improvement loans and life safety improvements and a summary of various characteristics of the residents of the boarding houses, including their ages, disabilities, if any, and income levels; (iii) a statement as to the maximum amount of debt service payable in any one year on all outstanding obligations of the agency issued with respect to life safety improvement loans; and (iv) an estimate of, and request for, the amount of money in addition to the then current balance of the Boarding House Rental Assistance Fund which will be needed in the ensuing fiscal year to meet the disbursements from the fund which the commissioner anticipates will be made in furtherance of the purposes of the fund and in satisfaction of the commissioner's obligations under rental assistance agreements.

L.1983, c. 530, s. 16, eff. Jan. 17, 1984.



Section 55:14K-17 - Annual Appropriations To Boarding House Rental Assistance Fund

55:14K-17. Annual appropriations to boarding house rental assistance fund
a. To assure that there exists sufficient money in the Boarding House Rental Assistance Fund so as to permit the fund to be fully employed in furtherance of its purposes and to enable the Commissioner of the Department of Community Affairs to fulfill his commitments under rental assistance agreements, there shall be appropriated in each fiscal year and paid to the Department of Community Affairs for deposit in the Boarding House Rental Assistance Fund (1) from the Casino Revenue Fund, the amount of money requested for that fiscal year by the commissioner in the applicable Boarding House Rental Assistance Fund Annual Report, as amended by the commissioner from time to time, for the benefit of boarding house residents who are either senior citizens or disabled residents of the State within the meaning of regulations promulgated by the commissioner; and (2) from the General Fund of the State of New Jersey, the amount of money requested for that fiscal year by the commissioner in the applicable Boarding House Assistance Fund Annual Report, as amended by the commissioner from time to time, for the benefit of boarding house residents who are neither senior citizens nor disabled residents of the State within the meaning of regulations promulgated by the commissioner, either as rental assistance payments or direct debt service on loans.

b. After receipt of each Boarding House Rental Assistance Fund Annual Report, the State Treasurer shall determine whether or not during the preceding fiscal year rental assistance payments were made with funds appropriated from the Casino Revenue Fund to or on behalf of residents of boarding houses who, were they families as defined in subsection f. of section 3 of this act, would have constituted families qualified for admission to housing projects under section 8 of this act during such fiscal year, but who were not either senior citizens or disabled residents of the State within the meaning of regulations promulgated by the commissioner. Upon making a determination that funds were appropriated from the Casino Revenue Fund to or on behalf of one or more of such residents, the Treasurer shall request and the State shall appropriate from the General Fund to the Casino Revenue Fund an amount of money equal to payments so made from funds appropriated from the Casino Revenue Fund; but neither the request nor the appropriation shall be required if, or to the extent that, the amount of payments is reimbursed from any other available source, which may be, but shall not be limited to, a payment from unencumbered funds of the agency, as authorized by the agency.

c. If the Commissioner of the Department of Community Affairs is for any reason unable to make rental assistance payments on one or more rental assistance agreements, the agency may, but shall be under no obligation to, authorize payments from its unencumbered reserves. If no such authorization is made, or if the agency's payment is only intended to be a temporary source of funding in order to satisfy payments due on bonds issued to finance life safety improvement loans, or the amount authorized is insufficient to make full payments under the agreements, there shall be appropriated from the General Fund in each fiscal year and paid to the Department of Community Affairs, for disbursement to the agency, sufficient funds to make full payments. The commissioner shall annually report to the Governor and the Treasurer detailing the need for the appropriations.

L.1983, c. 530, s. 17, eff. Jan. 17, 1984.



Section 55:14K-18 - Subsidiary Corporations Of Agency

55:14K-18. Subsidiary corporations of agency
a. In order to carry out the purposes and provisions of this act, the agency, in addition to any powers granted to it elsewhere in this act, shall have the authority to form, purchase or assume control of one or more subsidiary corporations, in the manner and for the purposes set forth in this section.

b. The agency may form a subsidiary corporation by filing with the Secretary of State a certificate of incorporation, which may be amended from time to time and which shall set forth the name of the subsidiary corporation, its duration, the location of its principal office, the joint owners thereof, and the purposes of the corporation.

c. The directors of the subsidiary corporation shall be members or employees of the agency, who shall constitute at least a majority, and such other persons representing any joint owner or owners as may be provided for in the agreement in connection with the incorporation.

d. The subsidiary corporation shall have all the powers vested in the agency which the agency may delegate to it by terms of the agreement of incorporation, except that it shall not have power to contract indebtedness independently of the agency. The subsidiary corporation and any of its properties, functions and activities shall have all the privileges, immunities, tax exemptions and other exemptions as the agency's property, functions and activities. The subsidiary corporation shall also be subject to the restrictions and limitations to which the agency is subject. The subsidiary corporation shall be subject to suit as if it were the agency itself.

e. Whenever the State or any municipality, commission, public authority, agency, officer, department, board, or division is authorized and empowered for any purposes of this act to cooperate and enter into agreements with the agency or to grant any consent to the agency or to grant, convey, lease or otherwise transfer any property to the agency or to execute any document, the State or such municipality, commission, public authority, agency, officer, department, board, or division shall have the same authorization and power for any of such purposes to cooperate and enter into agreements with the subsidiary corporation and to grant consents to the subsidiary corporation and to grant, convey, lease or otherwise transfer property to the subsidiary corporation and to execute documents for the subsidiary corporation.

f. Among the powers that shall be granted to a subsidiary corporation established by agency, or which may be exercised by the agency itself, are:

(1) To act as receiver or interim owner of rental properties and in connection therewith to provide tenant education and training, with the goal of achieving cooperative or other private forms of resident ownership.

(2) To act as a housing service corporation to operate or complete the construction of agency-financed properties.

(3) To undertake acquisition, construction, rehabilitation and operation of housing and related activities on a demonstration or experimental basis.

(4) To participate as a co-owner or co-venturer in any activity financed by an eligible loan from the agency.

g. The agency shall establish at least one subsidiary corporation pursuant to this section, unless the agency shall, by resolution setting forth the reasons for its decision, determine that such establishment would be inexpedient, which resolution shall be forthwith communicated to the Governor and the Legislature.

L.1983, c. 530, s. 18, eff. Jan. 17, 1984.



Section 55:14K-19 - New Jersey Housing Development Corporation

55:14K-19. New Jersey housing development corporation
a. In order to carry out the purposes and provisions of this act, there is hereby chartered in, but not of, the agency the New Jersey Housing Development Corporation.

b. The corporation shall be organized, managed and operated as an entity distinct from the agency, except that members and employees of the agency may be officers and directors of the corporation; but it shall be empowered to act as agent of the agency under contractual agreements relating to matters set forth in subsection c. of this section.

c. The corporation may issue its stock and employ the proceeds of such sales:

(1) To purchase residential structures in need of rehabilitation and rehabilitate them for purposes of resale, including resale under lease-purchase agreements.

(2) To contract for the construction of new residential structures and to assume ownership of the same for the purposes of resale, including lease-purchase agreements.

(3) To co-venture with other public or private agencies or corporations as an investor in major rehabilitation or construction projects of the types described in paragraphs (1) and (2) of this subsection.

d. The agency is directed to complete the organization of the corporation unless the members of the agency vote not to so organize and so advise the Governor and the Legislature.

L.1983, c. 530, s. 19, eff. Jan. 17, 1984.



Section 55:14K-20 - Bonds Of Agency

55:14K-20. Bonds of agency
a. The agency shall have the power and is hereby authorized from time to time to issue its bonds in such principal amounts as in the opinion of the agency shall be necessary to provide sufficient funds for achieving any of its corporate purposes, including the making or purchase of eligible loans, the making of loans to institutional lenders, the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds issued by it, whether the bonds or interest to be funded or refunded have or have not become due, the establishment or increase of reserves to secure or to pay such bonds or interest thereon or to provide, insure or otherwise protect against defaults on or prepayment of eligible loans, and all other costs or expenses of the agency incident to and necessary or convenient to carry out its corporate purposes and powers; but the agency's power to issue its bonds in order (1) to make life safety improvement loans, (2) to fund reserves for these bonds (excluding therefrom for purposes of this calculation such bonds that have been refunded), and (3) to refund bonds originally issued to make life safety improvement loans and to fund reserves for these bonds is limited to the extent that the amount of debt service payable in any one year on all these bonds then outstanding may not exceed $4,000,000.00.

b. Except as may be otherwise expressly provided herein or by the agency, every issue of bonds shall be general obligations payable out of any moneys or revenues of the agency, subject only to any agreements with the holders of particular bonds pledging any particular moneys or revenues. The agency may issue such types of bonds as it may determine, including but not limited to bonds on which the principal and interest are payable (1) exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; (2) exclusively from the revenues of the agency derived from certain loans made to institutional lenders or derived from certain eligible loans made or purchased by the agency whether or not such loans were made or such eligible loans were purchased in whole or in part from the proceeds of such bonds; or (3) from its revenues generally. Bonds may be additionally secured by a pledge of any grant or contribution from any department, agency or instrumentality of the United States or of the State or from any person, firm or corporation or a pledge of any moneys, income or revenues of the agency from any source whatsoever.

c. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes, and each holder or owner of such a bond, or of any coupon appurtenant thereto, by accepting the bond or coupon shall be conclusively deemed to have agreed that the bond or coupon is and shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes.

d. Bonds of the agency shall be authorized by or in accordance with a resolution of the agency and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 50 years from the date thereof, bear interest at such rate or rates or bear interest at such variable or formula rate or rates not to exceed such maximum rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources, in such medium of payment, at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as such resolution or resolutions may provide.

e. Bonds of the agency may be sold at public or private sale at the price or prices as the agency determines.

f. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by this act.

g. Bonds of the agency issued under the provisions of this act shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the agency and shall not create or constitute any indebtedness, liability or obligation of the State or of any such political subdivision or be or constitute a pledge of the faith and credit of the State or of any such political subdivision but all such bonds, unless funded or refunded by bonds, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this act. Each bond shall contain on its face a statement to the effect that the agency is obligated to pay the principal thereof or the interest thereon only from revenues or funds of the agency and that neither the State nor any political subdivision thereof is obligated to pay such principal or interest and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds.

h. All expenses incurred in carrying out the provisions of this act shall be payable solely from revenues or funds provided or to be provided under the provisions of this act and nothing in this act shall be construed to authorize the agency to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

L.1983, c. 530, s. 20, eff. Jan. 17, 1984.



Section 55:14K-21 - Resolutions Of Authorization For Issuance Of Bonds; Contents

55:14K-21. Resolutions of authorization for issuance of bonds; contents
Any resolution or resolutions of the agency authorizing the issuance of bonds may contain provisions, except as expressly limited in this act and except as otherwise limited by existing agreements with the holders of the bonds, which shall be a part of the contract with the holders thereof, as to the following:

a. The pledging of or creating of a lien on, as security for the payment of the principal and redemption price of and interest on any bonds of the agency, all or any part of its revenues or assets to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, including the eligible loans made or purchased by the agency pursuant to this act and the revenues therefrom, the loans made to institutional lenders pursuant to this act and the revenues therefrom and the rights and interests of the agency in and to any collateral securing such loans and the collections and proceeds therefrom, the eligible loans purchased by the agency pursuant to this act and all payments on account of principal and interest with respect thereto, and all other premiums, fees and charges payable to the agency, all or any part of any money, funds or property held in trust or otherwise by others for the payment of any such mortgages, such loans to institutional lenders or such eligible loans, or any bonds of the agency, and all or any part of the proceeds of any bonds, and covenanting against pledging all or any part of such revenues, assets, moneys, funds or property, or against permitting or suffering any lien thereon;

b. Otherwise providing for the custody, collection, securing investment and payment of any revenues, assets, moneys, funds or property of the agency or with respect to which the agency may have any rights or interest;

c. The use and disposition of any and all payments of principal or interest received by the agency with respect to loans to institutional lenders or eligible loans or any income or proceeds from investments held by the agency or other income, revenues or receipts of the agency;

d. The establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof;

e. The custody, application and disposition of the proceeds of any bonds;

f. The rank or priority of any such bonds with respect to any lien or security or as to the acceleration of the maturity of any such bonds;

g. The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment or redemption of bonds, reserves against defaults or prepayments of eligible loans or loans to institutional lenders or for other purposes and as to the use and disposition of the moneys held in such funds;

h. Limitations on the purpose to which the proceeds of sale of bonds may be applied and pledging such proceeds to secure the payment of the bonds;

i. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the refunding or purchase of outstanding bonds of the agency;

j. The procedure, if any, by which the terms of any contract with the holders of any bonds of the agency may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

k. The vesting in a trustee or trustees within or without the State of such property, rights, powers and duties in trust as the agency may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds pursuant to section 22 of this act and limiting or abrogating the right of the holders of any bonds of the agency to appoint a trustee under this act or limiting the rights, powers and duties of such trustee;

l. Appointing and providing for the duties and obligations of a paying agent or paying agents or such other fiduciaries within or without the State;

m. Provision for a trust agreement by and between the agency and a corporate trustee which may be any trust company or bank having the powers of a trust company within the State, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the agency has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds of the agency and not otherwise in violation of law, and the agreement may provide for the restriction of the rights of any individual holder of bonds of the agency. All expenses incurred in carrying out the provisions of the trust agreement may be treated as a part of the costs of operation of the agency. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the agency, individual and collective holders of bonds of the agency, and the trustee;

n. The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

o. The time or manner of enforcement or restraint from enforcement of any rights of the agency arising by reason of or with respect to nonpayment of principal or interest with respect to mortgages or loans to institutional lenders or any rights to or security interest in the collateral securing such loans or arising with respect to the default with respect to any eligible loan;

p. Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the agency and providing for the rights and remedies of the holders of bonds in the event of such default;

q. Covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable to better secure any bonds of the agency, or which, in the discretion of the agency, will tend to make any bonds to be issued more marketable, notwithstanding that such covenants, act or things may not be enumerated herein; and

r. Any other matters of the like or different character, which in any way affect the security or protection of the bonds issued by the agency.

L.1983, c. 530, s. 21, eff. Jan. 17, 1984.



Section 55:14K-22 - Default In Payment Of Principal Or Interest On Bonds

55:14K-22. Default in payment of principal or interest on bonds
a. If the agency defaults in the payment of principal of or interest on any issue of bonds after the same becomes due, whether at maturity or upon call for redemption, and the default continues for a period of 30 days, or if the agency fails or refuses to comply with the provisions of this act or fails or refuses to carry out and perform the terms of any contract with the holders of bonds and the failure or refusal continues for a period of 30 days after written notice to the agency of its existence and nature, the holders of 25% in aggregate principal amount of such issue of bonds then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of those bonds for the purposes provided in this section.

b. The trustee may, and upon written request of the holders of 25% in aggregate principal amount of such bonds then outstanding shall, in the trustee's own name:

(1) by any action, writ, or other proceeding, enforce all rights of the holders of such bonds, including the right to collect and enforce the payment of principal of and interest due or becoming due on eligible loans and loans to institutional lenders and collect and enforce any collateral securing such loans or sell such collateral and the right to cause the foreclosure of any eligible mortgage loan, and to sell any property purchased at any such foreclosure, so as to carry out any contract as to, or pledge of, revenues, and to require the agency to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(2) bring suit upon all or any part of such bonds;

(3) by action, require the agency to account as if it were the trustee of an express trust for the holders of such bonds;

(4) by action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(5) declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the agency, and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

c. The trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds in the enforcement and protection of their rights.

d. In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee, if any, appointed pursuant to this act, shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any revenues, moneys, funds or property of the agency pledged for the payment or security of such issue of bonds.

L.1983, c. 530, s. 22, eff. Jan. 17, 1984.



Section 55:14K-23 - Pledges Of Income, Revenues Or Other Property

55:14K-23. Pledges of income, revenues or other property
Any pledge made by the agency of income, revenues or other property shall be valid and binding from the time the pledge is made. The income, revenue or other property so pledged by the agency shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the agency.

L.1983, c. 530, s. 23, eff. Jan. 17, 1984.



Section 55:14K-24 - Allocation Of State Ceiling On Aggregate Amount Of Qualified Mortgage Bonds Under I. R. C. S. 103a(g) To Agency

55:14K-24. Allocation of state ceiling on aggregate amount of qualified mortgage bonds under I.R.C. s. 103A(g) to agency
For purposes of subsection (g) of section 103A of the federal Internal Revenue Code of 1954, as amended, the State ceiling on the aggregate amount of qualified mortgage bonds which may be issued in the State shall be allocated 100% to the agency.

L.1983, c. 530, s. 24, eff. Jan. 17, 1984.



Section 55:14K-25 - Reservation Of Funds For Use In Municipalities Eligible For State Aid For Services And To Offset Property Taxes

55:14K-25. Reservation of funds for use in municipalities eligible for state aid for services and to offset property taxes
At least 25% of the funds made available by the agency for the acquisition, operation, construction, rehabilitation, conversion, improvement or ownership of residential properties of from one to four, or from five to 12, dwelling units shall be reserved for use in municipalities which qualify for State aid under P.L.1978, c. 14 (C. 52:27D-178 et seq.). The period of reservation shall be established by the agency at its discretion, but shall not be less than four months. The period may be extended at the agency's discretion, with or without adjusting the amount of funds so reserved.

L.1983, c. 530, s. 25, eff. Jan. 17, 1984.



Section 55:14K-26 - Inclusion Of Interest On Bonds In Gross Income For Purposes Of Federal Income Tax

55:14K-26. Inclusion of interest on bonds in gross income for purposes of federal income tax
The agency may consent, at or prior to the time of issuance of any issue of its bonds, to the inclusion of interest on such bonds in the gross income of holders of such bonds under the federal Internal Revenue Code of 1954, as amended, or any subsequent federal law, to the same extent and in the same manner as the interest on bills, notes, bonds and other obligations of the United States is includible in the gross income of the holders thereof under the federal Internal Revenue Code of 1954, as amended, or any subsequent federal law. Nothing contained in this act shall be construed to waive or to authorize the agency to waive any other exemption, privilege or immunity of the State or to consent or to authorize the agency to consent to the application of any other provision of any other laws, federal or State, to the agency or to its bonds, which would not otherwise be so applicable.

L.1983, c. 530, s. 26, eff. Jan. 17, 1984.



Section 55:14K-27 - No Personal Liability On Bonds

55:14K-27. No personal liability on bonds
Neither the members of the agency nor any person executing bonds issued pursuant to this act shall be liable personally on such bonds by reason of the issuance thereof.

L.1983, c. 530, s. 27, eff. Jan. 17, 1984.



Section 55:14K-28 - Purchase Of Bonds Of Agency By Agency

55:14K-28. Purchase of bonds of agency by agency
The agency shall have power to purchase bonds of the agency out of any funds available therefor. The agency may hold, cancel or resell such bonds subject to and in accordance with agreements with holders of its bonds.

L.1983, c. 530, s. 28, eff. Jan. 17, 1984.



Section 55:14K-29 - Housing Finance Funds

55:14K-29. Housing finance funds
a. The agency may create and establish one or more special funds to be known as housing finance funds and may pay into such housing finance funds any moneys appropriated and made available by the State for the purposes of such funds, any proceeds of the sale of the bonds to the extent provided in the resolution of the agency authorizing the issuance thereof, the moneys directed to be transferred by the agency to such funds, and any other moneys which may be made available to the agency for the purposes of such funds from any other source or sources. The moneys held in or credited to any housing finance fund established under this act, except as hereinafter provided, shall be used solely for the payment of the principal of and interest on bonds of the agency secured by such housing finance fund, as the same mature, required payments to any sinking fund established for the amortization of such bonds (hereinafter referred to as "sinking fund payments" ), the purchase or redemption of such bonds of the agency or the payment of any redemption premium to be paid when such bonds are redeemed prior to maturity; but moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the amount of principal (including sinking fund payments) and interest maturing and becoming due in the succeeding calendar year on the bonds of the agency then outstanding and secured by such housing finance fund (such amount being hereafter referred to as the "required minimum capital reserve" ), except for the purpose of paying principal and interest on the bonds of the agency secured by such housing finance fund maturing and becoming due and sinking funds payments for the payment of which other moneys of the agency are not available. Any income or interest earned by, or increment to, any such housing finance fund due to the investment thereof may be transferred to any other fund or account of the agency to the extent it does not reduce the amount of such housing finance fund below the required minimum capital reserve. In computing the amount of any housing finance fund for the purposes of this section, securities in which all or a portion of such housing finance fund are invested shall be valued at par if purchased at par or, if purchased at other than par, at amortized cost.

b. The agency shall not issue bonds secured by a housing finance fund at any time if the maximum amount of principal (including sinking fund payments) and interest maturing and becoming due in the succeeding calendar year on the bonds outstanding then to be issued and secured by a housing finance fund will exceed the amount of such housing finance fund at the time of issuance, unless the agency, at the time of issuance of such bonds, shall deposit in such housing finance fund from the proceeds of the bonds or other obligations so to be issued, or otherwise, an amount which together with the amount then in such housing finance fund, will be not less than the required minimum capital reserve.

c. The Housing Finance Fund established under the agency's existing General Housing Bond Resolution shall continue as a housing finance fund pursuant to the provisions of subsection a. of this section.

d. To assure the maintenance of the required minimum capital reserve in the housing finance funds, there shall be annually appropriated and paid to the agency for deposit in each of such funds, such sum, if any, as shall be certified by the chairman of the agency to the Governor as necessary to restore each of such funds to an amount equal to the required minimum capital reserve. The chairman shall annually, on or before December 1, make and deliver to the Governor his certificate stating the sum, if any, required to restore each of such funds to the amount aforesaid, and the sum or sums so certified shall be appropriated and paid to the agency during the then current State fiscal year.

L.1983, c. 530, s. 29, eff. Jan. 17, 1983.



Section 55:14K-30 - Housing Development Fund

55:14K-30. Housing development fund
a. The agency shall establish and maintain a Housing Development Fund which shall consist of all moneys appropriated by the State for inclusion therein, notwithstanding any inconsistent provisions of this or of any other law, any moneys which the agency shall receive in repayment of advances from the fund, and any other moneys available to the agency which it determines to utilize for this purpose.

b. The agency is hereby authorized to use the money held in the Housing Development Fund to make noninterest bearing advances to housing sponsors who are corporations or associations organized not for profit or for mutual housing to defray development costs for housing projects. No such advance shall be made unless it is reasonably anticipated by the agency that an eligible mortgage loan will be obtained for the housing project and the not for profit or mutual housing sponsor enters into an agreement with the agency to be regulated with respect to those matters provided in paragraphs (5) and (6) of subsection a. of section 7 of this act.

c. Each advance shall be repaid in full concurrent with the receipt by the not for profit or mutual housing sponsor of the proceeds of the eligible mortgage loan, unless the agency shall extend the period for the repayment of such advance, but no such extension shall be granted beyond the date of final payment under the eligible mortgage loan.

d. If the agency determines at any time that an eligible mortgage loan may not be obtained from the agency, the advance shall become immediately due and payable and shall be paid from any assets of the housing project. To the extent that repayment cannot be made from the assets of the housing project, the advance shall be treated as a grant.

e. The term "development cost" , as used in this section, means the amount approved by the agency as an appropriate expenditure which may be incurred prior to the first advance on an eligible mortgage loan, including but not limited to (1) payments for options, deposits or contracts to purchase properties on the proposed housing project site or, with the prior approval of the agency, payments for the purchase of such properties; (2) legal and organizational expenses, including attorney's fees and salaries, office rent and other incidental expenses for a project manager and clerical staff; (3) fees for preliminary feasibility studies, planning advances, borings, surveys, engineering and architectural work; (4) expenses for tenant surveys and market analyses; and (5) such other expenses as the agency may deem appropriate to effectuate the purpose of this section.

f. The term "eligible mortgage loan" , as used in this section, means a below-market interest rate mortgage loan insured by the Secretary of the Department of Housing and Urban Development, or a mortgage loan insured by the Secretary of the Department of Housing and Urban Development and augmented by a program of rent supplements, or an eligible loan made by the agency.

L.1983, c. 530, s. 30, eff. Jan. 17, 1984.



Section 55:14K-31 - General Fund Of Agency

55:14K-31. General fund of agency
a. The agency shall establish and maintain a fund called the "General Fund" which shall consist of all moneys of the agency not required to be deposited in any other fund of the agency, which the agency may deposit therein. To the extent available, after paying all the operating costs of the agency, the moneys remaining in the General Fund may be used for the payment of the principal of and interest on the bonds issued by the agency or for such other corporate purposes of the agency as this act authorizes.

b. The agency may establish such additional and further funds as may be necessary and desirable to accomplish any agency purpose or to comply with the provisions of any agreement made by the agency or any resolution approved by the agency. The resolution establishing such a fund shall specify the source of moneys from which it shall be funded and the purposes for which moneys held in the fund shall be disbursed.

L.1983, c. 530, s. 31, eff. Jan. 17, 1984.



Section 55:14K-32 - Pledge, Covenant And Agreement Of State With Bondholders

55:14K-32. Pledge, covenant and agreement of state with bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds issued pursuant to the authority of this act that the State will not limit, restrict or alter the rights or powers hereby vested in the agency to perform and fulfill the terms of any agreement made with the holders of such bonds, or in any way impair the rights or remedies of such holders until such bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or in behalf of such holders, are fully met, paid and discharged. The agency may include this pledge and agreement of the State in any agreement with the holders of bonds issued by the agency.

L.1983, c. 530, s. 32, eff. Jan. 17, 1984.



Section 55:14K-33 - Bonds As Legal Investment

55:14K-33. Bonds as legal investment
Notwithstanding any restriction contained in any other law, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this act, and such bonds shall be authorized security for any and all public deposits.

L.1983, c. 530, s. 33, eff. Jan. 17, 1984.



Section 55:14K-34 - Tax Exemptions

55:14K-34. Tax exemptions
a. All property of the agency is hereby declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds issued pursuant to this act are hereby declared to be issued by a body corporate and politic of this State and for an essential public and governmental purpose and such bonds, and the interest thereon and the income therefrom, and all fees, charges, funds, revenues, income and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation, except for transfer inheritance and estate taxes.

b. The sale to a housing sponsor of all materials and supplies to be used to construct, improve or rehabilitate a housing project financed by a loan made by the agency to the housing sponsor shall be exempt from all sales taxes of the State or any subdivision thereof.

L.1983, c. 530, s. 34, eff. Jan. 17, 1984.



Section 55:14K-35 - Exemption Of Property From Levy And Sale By Execution, Judicial Process Or Charge Or Lien Of Judgment

55:14K-35. Exemption of property from levy and sale by execution, judicial process or charge or lien of judgment
All property of the agency, except as otherwise provided herein, shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the agency be a charge or lien upon its property; except that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the agency on its revenues or other moneys.

L.1983, c. 530, s. 35, eff. Jan. 17, 1984.



Section 55:14K-36 - Insurance Or Guarantee Of Payment Of Interest Or Principal Of Loans Or Bonds; Obtaining From Federal Department Or Agency Or Other Person

55:14K-36. Insurance or guarantee of payment of interest or principal of loans or bonds; obtaining from federal department or agency or other person
a. The agency may obtain, or aid in obtaining, from any department or agency of the United States or any other person any insurance or guarantee as to, or of or for the payment or repayment of interest or principal, or both, or any part thereof, on any loan or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this act; and notwithstanding any other provisions of this act enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee, and accept payment in such manner and form as provided therein in the event of the default by the borrower.

b. The agency may obtain from any department or agency of the United States or any other person any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds issued by the agency pursuant to the provisions of this act; and notwithstanding any other provisions of this act enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the agency's ability to perform and fulfill the terms of any agreement made with the holders of the bonds of the agency.

L.1983, c. 530, s. 36, eff. Jan. 17, 1984.



Section 55:14K-37 - Other Laws, Rules Or Regulations Concerning Housing Sponsors Subordinate To This Act; Tax Exemption Of Project; Ordinance Or Resolution; Taxes Or Payments In Lieu Of Taxes

55:14K-37. Other laws, rules or regulations concerning housing sponsors subordinate to this act; tax exemption of project; ordinance or resolution; taxes or payments in lieu of taxes
a. It is the intent of the Legislature that in the event of any conflict or inconsistency in the provisions of this act and any other acts concerning housing sponsors or any rules and regulations adopted thereunder, to the extent of such conflict or inconsistency, the provisions of this act shall be enforced and the provisions of such other acts and rules and regulations adopted thereunder shall be of no effect.

b. The governing body of any municipality in which a housing project financed or to be financed by the agency is or is to be located may by ordinance or resolution, as appropriate, provide that such project shall be exempt from real property taxation, if the housing sponsor enters into an agreement with the municipality for payments to the municipality in lieu of taxes for municipal services. Any such agreement may require the housing sponsor to pay to the municipality an amount up to 20% of the annual gross revenue from each housing project situated on such real property for each year of operation thereof following the substantial completion thereof. For the purpose of this section, "annual gross revenue" means the total annual gross rental or carrying charge and other income of a housing sponsor from a housing project. If any such agreement is entered into from the date of recording the mortgage on the project to the date of substantial completion of the project, the annual amount payable to the municipality as taxes or as payments in lieu of taxes in respect of the project site shall not be in excess of the amount of taxes on the project site for the year preceding the recording of the mortgage. Any agreement between any housing sponsor and a municipality pursuant to this subsection shall be submitted to the agency for review in order to avoid duplicating, overlapping or inconsistent regulations or provisions. Any exemption from taxation pursuant to the provisions of this section shall not extend beyond the date on which the eligible loan made by the agency on the project is paid in full.

L.1983, c. 530, s. 37, eff. Jan. 17, 1984.



Section 55:14K-38 - Violations; Penalty

55:14K-38. Violations; penalty
Any person who attempts to or obtains an eligible loan hereunder or occupancy or continued occupancy of a dwelling unit financed by an eligible loan by false or misleading information or who violates this act or who by fraud attempts to obtain moneys from the agency or its approval for the payment of moneys or fraudulently attempts to or prevents the collection of any moneys due to the agency is, for each offense, guilty of a crime of the third degree.

L.1983, c. 530, s. 38, eff. Jan. 17, 1984.



Section 55:14K-39 - Conflicts Of Interest; Violations; Penalties

55:14K-39. Conflicts of interest; violations; penalties
a. No member, officer or employee of the agency shall have or attempt to have, for purposes of personal gain, directly or indirectly, any interest:

(1) In any contract or agreement of the agency;

(2) In the sale or purchase of any property by the agency;

(3) In any eligible loan, loan to institutional lender or application therefor;

(4) In any housing project constructed, improved, rehabilitated or operated, or to be constructed, improved, rehabilitated or operated under the provisions of this act; or

(5) In any boarding house at which or to which a life safety improvement is or is to be constructed, acquired or rendered with moneys provided by a life safety improvement loan from the agency;

but this section shall not be construed to prohibit a member, officer or employee of the agency from being the borrower on a loan purchased by the agency made to provide financing for a single family dwelling which is the primary residence of the borrower, and the agency shall adopt a policy governing the eligibility of agency members, officers and employees for such loans.

b. Any member, officer or employee of the agency who violates the provisions of this section is guilty of a crime of the fourth degree. Any such person shall be barred from public employment in this State in any capacity whatsoever for a period of five years from the date he was adjudged guilty.

L.1983, c. 530, s. 39, eff. Jan. 17, 1984.



Section 55:14K-40 - Annual Report And Audit Of Agency

55:14K-40. Annual report and audit of agency
On or before the last day of March in each year, the agency shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. Each report shall set forth a complete operating and financial statement covering its operations during the year. The agency shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof shall be considered an expense of the agency and a copy thereof shall be filed with the State Treasurer.

L.1983, c. 530, s. 40, eff. Jan. 17, 1984.



Section 55:14K-41 - Agency Financial Strategy; Biannual Revision; Annual Review Of Housing Program Content

55:14K-41. Agency financial strategy; biannual revision; annual review of housing program content
a. The agency shall develop and revise every two years an agency financial strategy. This strategy shall be submitted to the presiding officer of each House of the Legislature and to the Senate County and Municipal Government Committee and the General Assembly Housing and Urban Policy Committee, or their successors.

b. The strategy shall include, but need not be limited to:

(1) An inventory and description of the housing stock in New Jersey based on currently available data;

(2) An estimate of the housing needs;

(3) An estimate of the cost of construction, improvement, repair or rehabilitation of housing to meet those needs;

(4) Estimates of resources available to meet those needs;

(5) A list of the agency's priorities in meeting the housing needs of the residents of the State; and

(6) An estimate of the extent and nature of the agency's financial participation in housing projects for the next two years.

c. The agency shall annually review the housing program content of its actions in light of the powers granted in this act and of the goals and priorities established in its financing strategy.

L.1983, c. 530, s. 41, eff. Jan. 17, 1984.



Section 55:14K-42 - Wage Rate Of Workmen Employed By Qualified Housing Sponsors; Determination

55:14K-42. Wage rate of workmen employed by qualified housing sponsors; determination
Each qualified housing sponsor granted a loan from the agency, or any builder, contractor or subcontractor engaged by the qualified housing sponsor for the construction or rehabilitation of any housing project, shall pay the workmen employed in the performance of any contract for such construction or rehabilitation not less than the prevailing wage rate. The prevailing wage rate shall be determined by the Commissioner of the New Jersey Department of Labor in all cases, except that the prevailing rate shall be determined by the Secretary of the United States Department of Labor in accordance with the Davis-Bacon Act as amended (40 U.S.C. 276a to 276a-5), when the loan from the agency for the construction or rehabilitation of a housing project or the tenants of the housing project is the subject of direct or indirect federal assistance other than the federal tax exemption of the interest paid on the agency obligations.

The Commissioner of Labor is authorized to, and shall, determine the prevailing wage rate and shall establish the prevailing wage in the locality in which the construction or rehabilitation of any housing project is to be performed for each craft or trade or classification of all workmen employed in the performance of such construction or rehabilitation, as if such construction or rehabilitation were "public work" within the meaning of P. L. 1963, c. 150 (34:11-56.25 et seq.). For the purpose of carrying out the provisions of this section, the Commissioner of Labor and any workmen employed in the performance of any contract for the construction or rehabilitation of any housing project, shall have and may exercise or perform any right, power or duty granted or imposed upon them by P.L.1963, c. 150.

L.1983, c. 530, s. 42, eff. Jan. 17, 1984.



Section 55:14K-43 - Services To Agency By State Units Or Officers; Payment Of Costs And Expenses

55:14K-43. Services to agency by state units or officers; payment of costs and expenses
All officers, departments, boards, agencies, divisions and commissions of the State are hereby authorized and empowered to render any services to the agency as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the agency. The cost and expense of any such services shall be met and provided for by the agency.

L.1983, c. 530, s. 43, eff. Jan. 17, 1984.



Section 55:14K-44 - Discrimination; Prohibition; Violations; Penalty

55:14K-44. Discrimination; prohibition; violations; penalty
No person shall be discriminated against because of race, religious principles, color, national origin or ancestry by the agency, any housing sponsor, any institutional lender, or any loan originator or any agent or employee thereof in connection with any housing project or eligible loan. No person shall be discriminated against because of age in admission to, or continuance of occupancy in, any housing project receiving assistance under this act except for any housing project constructed under a governmental program restricting occupancy of at least 90% of the dwelling units to persons 62 years of age or older and any members of their immediate households or their occupant surviving spouses, or constructed as a retirement subdivision or retirement community as defined in the "Retirement Community Full Disclosure Act," P.L.1968, c. 215 (C. 45:22A-1 et seq.). Any person who violates the provisions of this section is a disorderly person.

L.1983, c. 530, s. 44, eff. Jan. 17, 1984.



Section 55:14K-45 - Short Title

55:14K-45. Short title
1. This act shall be known and may be cited as the "Housing Incentive Finance Act."

L.1992,c.114,s.1.



Section 55:14K-46 - Findings, Determinations, Declarations

55:14K-46. Findings, determinations, declarations
2. The Legislature finds, determines and declares:



a. Changing economic conditions and the current state of financial markets have curtailed the amount of capital available, upon terms tolerable and practicable to developers, for the development of land and construction of housing.

b. The factors that have led to these conditions -- such as changes in federal government supervision of institutional lenders, increased reserve requirements imposed on financial institutions, and other structural changes in financial markets -- will continue to affect the home-building industry for the foreseeable future.

c. The depressed state of this industry exerts a significant adverse impact on the national economy, particularly severe in this densely populated and highly industrialized State, by curtailing employment opportunities and depressing accustomed standards of living.

d. The distresses of the economy have fallen with exceptional severity upon the housing supply for home-seekers at all economic levels, and most particularly for those of mid-level and modest incomes.

e. Significant alleviation of the current economic situation requires cooperation between public and private institutions, which can be effectively fostered by a State program directed towards meeting short-term capital requirements.

f. The most logical State agency to administer such assistance is the New Jersey Housing and Mortgage Finance Agency (HMFA), with its many years of successful experience in actively but prudently financing a variety of housing initiatives.

g. It is, accordingly, the intention of this act to establish, under the administration of the HMFA, a program that will stimulate the housing industry in this State by making available, in adequate volume and on reasonable terms, construction loan guarantees that will enable builders to initiate development of housing of all types and for persons of all income levels in this State.

L.1992,c.114,s.2.



Section 55:14K-47 - Definitions

55:14K-47. Definitions
3. As used in this act:



"Agency" means the New Jersey Housing and Mortgage Finance Agency.



"Bonds" means bonds, notes or any other form of evidence of indebtedness of the agency, bearing either a fixed rate or variable rate of interest, issued pursuant to this act.

"Construction costs" means all expenditures made or incurred by a qualified housing developer, inclusive of reasonable pre-construction costs, prior to the obtaining of permanent financing on a completed housing development.

"Construction loan" means a loan made to a qualified developer for the financing of construction costs.

"Development" means development within the meaning of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

"Fund" means the Housing Incentive Finance Fund established pursuant to section 5 of this act.

"Housing developer" means any person, firm, corporation or association of persons that has undertaken or proposes to undertake a housing development.

"Housing development" means development undertaken for the purpose of creating one or more residential structures for owner occupancy, and whether in the form of detached units or attached units for separate occupancy, together with any structures or facilities appurtenant or ancillary thereto.

"Institutional lender" means any bank or trust company, savings bank, national banking association, savings and loan association, or building and loan association maintaining an office in this State, or any insurance company or any mortgage banking firm or mortgage banking corporation authorized to transact business in this State.

"Qualified housing developer" means a housing developer who has qualified for a loan guarantee pursuant to this act.

"Qualified housing development" means a housing development for which a loan guarantee may be made pursuant to this act.

L.1992,c.114,s.3.



Section 55:14K-48 - Issuance Of Housing Incentive Bonds

55:14K-48. Issuance of Housing Incentive Bonds
4. a. In addition to the bonding authority conferred by section 20 of P.L.1983, c.530 (C.55:14K-20), the agency is hereby authorized to issue bonds so that the total capital sum of the bonds does not exceed $200,000,000 of bonds outstanding at any one time, for the exclusive purpose of funding loan guarantees in the manner and to the extent provided in this act.

b. These bonds shall be designated as Housing Incentive Bonds and shall not be general obligations of the agency, but shall be special obligations of the agency; and the payment of interest on and repayment of principal of these bonds shall be secured by and paid out of the revenues accruing to the fund pursuant to section 5 of this act or, if at any time the revenue should prove insufficient for the full and punctual payment thereof, out of moneys provided through the credit enhancement arrangements authorized in section 8 of this act.

c. Except as otherwise explicitly authorized in this act, any bonds issued or to be issued pursuant to this section shall be subject to all the requirements, conditions and restrictions of P.L.1983, c.530 (C.55:14K-1 et seq.) upon the bonding authority of the agency.

d. The interest rate and other terms upon which bonds are issued pursuant to this section shall not create a prospective obligation of the agency in excess of the amount of revenues that can reasonably be expected from the fees that the agency can reasonably expect to charge pursuant to subsection d. of section 5 of this act.

L.1992,c.114,s.4.



Section 55:14K-49 - Housing Incentive Finance Fund Established

55:14K-49. Housing Incentive Finance Fund established
5. a. There is hereby established in the agency the Housing Incentive Finance Fund, which shall be continuing and nonlapsing, for the purpose of funding loan guarantees authorized pursuant to this act. Moneys in the fund not immediately required for payment or liquid reserves may be invested and reinvested by the agency in the same manner in which other agency funds may be invested.

b. There shall be paid into the fund: (1) all proceeds from the sale of bonds pursuant to section 4 of this act; (2) fees received pursuant to this act; (3) any income earned upon investment of moneys in the fund by the agency pursuant to subsection a. of this section; and (4) any other funds that may be available to the fund through appropriation by the Legislature or otherwise.

c. Moneys in the fund shall be used exclusively for (1) funding loan guarantees pursuant to this act; (2) paying the interest on and repaying the principal of bonds issued pursuant to section 4 of this act; (3) entering into agreements pursuant to section 8 of this act for credit enhancement of bonds issued by the agency pursuant to this act; (4) making payments in fulfillment of the terms of loan guarantees entered into pursuant to section 7 of this act; and (5) defraying the administrative costs of the agency in carrying out the purposes and provisions of this act.

d. Fees for the issuance of loan guarantees issued by the fund shall be established by the agency at the lowest rate compatible with the integrity of the fund and its proper administration, maintenance of adequate reserves for the actuarially sound funding of guarantee pledges, and the ability of the agency to pay the interest upon and repay the principal of bonds issued pursuant to section 4 of this act.

L.1992,c.114,s.5.



Section 55:14K-50 - Guarantee Of Construction Loans

55:14K-50. Guarantee of construction loans
6. a. The agency is hereby authorized to guarantee with moneys in the fund construction loans made to qualified housing developers of qualified housing developments, in compliance with the terms of this act and subject to the conditions set forth in this section.

b. A construction loan may be guaranteed only to a housing developer who has qualified therefor by demonstrating to the satisfaction of the agency that the housing developer has the ability to develop, construct and complete the housing development in which he is engaged or proposes to engage, and that he has sufficient ability, reputation and credit-worthiness to obtain permanent financing upon such completion.

c. A construction loan may be guaranteed only with respect to a housing development of 100 units or fewer, or to a segment not exceeding 100 units of a larger housing development projected or in progress; and no such loan shall be made for a subsequent unit of a larger housing development until the satisfaction of any loan made with respect to a prior segment of the same development.

d. A construction loan with respect to any housing development may be guaranteed only when it has been demonstrated to the satisfaction of the agency that, with respect to the size, location, potential sales market for units in that development, the proposed marketing policy and projected sales revenue to the housing developer, and other pertinent economic factors indicate an economic viability sufficient to qualify that development for such a loan guarantee within the terms and purposes of this act. Aside from this, no constraints may be placed upon the marketing or pricing policy of a qualified housing developer as a condition of a construction loan guarantee.

e. No construction loan guaranteed pursuant to this act shall be made for a period of more than two years; except that the agency may, by regulation, provide for cases in which unforseen economic changes or physical obstacles may warrant an extension.

f. Every loan guaranteed pursuant to this act shall be secured by a first lien upon the real property concerned in the development, or segment thereof, with respect to which the loan is made and such other collateral as the agency may consider necessary to secure the interests of the fund in accordance with the provisions and purposes of this act; and the agency may, if it deems necessary, require the loan to be secured by a personal loan guaranty by the developer or by a lien upon other real property contained in a development not included in the segment with respect to which the loan is made, or upon any other real property, or interest therein, belonging to the qualified housing developer to whom the loan is made.

g. No construction loan shall be guaranteed if the loan exceeds 80 percent of the sales price of the development, or segment thereof, or the total sales price of all units therein, as estimated to the satisfaction of the agency at the time when the loan is issued.

h. None of the restrictions or conditions attached to the issuance of an "eligible loan," and the qualifications of a "housing sponsor" to whom such a loan may be made, as those terms are defined and used in P.L.1983, c.530 (C.55:14K-1 et seq.), shall apply to any qualified housing development, qualified housing developer, or construction loan guaranteed pursuant to the terms of this act.

L.1992,c.114,s.6.



Section 55:14K-51 - Loan Guarantees

55:14K-51. Loan guarantees
7. a. The agency is hereby authorized to contract with institutional lenders to guarantee on behalf of a housing developer the repayment of the full principal balance of that loan outstanding at the time of any default, if (1) the loan was made for construction costs as defined in section 3 of this act; (2) the amount of the loan and the terms on which it was made conform substantially to the amount and terms then available to the borrower on such a construction loan; and (3) the regulations of the agency pursuant to subsection c. of this section are complied with.

b. The agency shall establish within the fund sufficient reserves and liquid reserves, aside from those moneys required to meet payments of interest and repayments of principal on bonds issued pursuant to section 4 of this act, to provide a sufficient and actuarially sound basis for its pledges contained in any guarantee contract entered into pursuant to subsection a. of this section.

c. The agency shall adopt rules and regulations governing the issuance of loan guarantees pursuant to this section, including:

(1) procedures for the submission of requests for such guarantees;



(2) standards and requirements governing the allocation of guarantees to applicant institutional lenders, and determining the fees to be charged therefor and the manner of payment of those fees;

(3) restrictions as to the maturities and interest rates of any loan, or the return realized therefrom by the institutional lender, upon which a guarantee is to be issued;

(4) requirements as to commitments by institutional lenders with respect to loans upon which guarantees may be issued; and

(5) any other matters related to the duties and the exercise of the powers of the agency under this section.

L.1992,c.114,s.7.



Section 55:14K-52 - Insurance Against Defaults

55:14K-52. Insurance against defaults
8. In order to secure purchasers of the bonds issued pursuant to section 4 of this act against any default arising out of insufficiency of moneys in the fund and resulting in failure to make full and punctual payments of interest and principal in accordance with the terms of their issuance, the agency is authorized to enter into a contract or contracts with one or more corporations authorized under Title 17 of the Revised Statutes to insure against loss from such defaults.

L.1992,c.114,s.8.



Section 55:14K-53 - Rules, Regulations

55:14K-53. Rules, regulations
9. The agency is hereby authorized to promulgate, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), all rules and regulations necessary or expedient to the effectuation of the purposes and provisions of this act.

L.1992,c.114,s.9.



Section 55:14K-54 - Short Title

55:14K-54.Short title
1. This act shall be known and may be cited as the "Affordable Home Ownership Opportunities Act of 1995."

L.1995,c.343,s.1.



Section 55:14K-55 - Findings, Etc. Relative To Housing For Low And Moderate Income Families

55:14K-55.Findings, etc. relative to housing for low and moderate income families
2. The Legislature finds, determines and declares:

a. Housing problems in this State have been, and continue to be, acute, especially in that adequate accommodations, at affordable cost, are increasingly unavailable to lower-income families, and prospective home buyers in all but the higher income categories are thwarted by the formidable costs of home acquisition.

b. Accordingly, it is the purpose of this act to establish a program to aid nonprofit organizations in endeavors to develop home-ownership opportunities for lower-income purchasers who are prepared to invest their personal efforts in the construction or rehabilitation of their own housing units.

L.1995,c.343,s.2.



Section 55:14K-56 - Definitions

55:14K-56.Definitions
3. As used in this act:

"Affordable Home Ownership Opportunities Bonds" means any bonds of the New Jersey Housing and Mortgage Finance Agency that provide funds to facilitate the provisions of this act.

"Agency" means the New Jersey Housing and Mortgage Finance Agency.

"Annual income" means total income, from all sources, during the last full calendar year preceding the filing of an application for a loan pursuant to this act.

"Bonds" means bonds, notes or any other form of evidence of indebtedness of the agency, bearing either a fixed rate or a variable rate of interest, issued by the agency.

"Eligible project" means a project for the creation of low or moderate income housing which meets the standards of eligibility for loans under the program created by this act.

"Eligible purchaser" means a purchaser of a dwelling unit in an eligible project to whom a loan may be made under the program pursuant to section 5 of this act.

"Fund" means the Affordable Home Ownership Opportunities Fund established by section 5 of this act.

"Housing region" means a housing region as defined in subsection b. of section 4 of the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-304) and determined by the Council on Affordable Housing pursuant to section 7 of that act, P.L.1985, c.222 (C.52:27D-307).

"Local enforcement authority" means any officer or agency of local government responsible for the implementation or enforcement of land-use and building regulations established by or pursuant to the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.) or the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

"Low income" means a gross annual household income equal to 50% or less of the median gross annual household income for households of the same size within the relevant housing region.

"Moderate income" means a gross annual household income equal to not more than 80%, but more than 50% of the median gross annual household income for households of the same size within the relevant housing region.

"Program" means the Affordable Home Ownership Opportunities Program created by this act.

"Qualified nonprofit organization" means any corporation or association of persons organized under Title 15A of the New Jersey Statutes, having for its principal purpose, or as a purpose ancillary to its principal purpose, the improvement of realistic opportunities for low income and moderate income housing, as defined pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), being within the description of section 501(c)(3) of the United States Internal Revenue Code (26 U.S.C. 501(c)(3)), having been determined by the agency to be a bona fide organization not under the effective control of any for-profit organization or governmental entity, and appearing capable, by virtue of past activities, qualifications of staff or board, or other features, of furthering the purposes of this act.

"Substantial rehabilitation" means repair, reconstruction or renovation which (1) costs in excess of 60% of the fair market value of a rehabilitated dwelling after such repair, reconstruction or renovation, or (2) renders a previously vacant and uninhabitable dwelling safe, sanitary and decent for residential purposes, or (3) converts to safe, sanitary and decent residential use a structure previously in non-residential use.

L.1995,c.343,s.3.



Section 55:14K-57 - Amount Set Aside To Provide Mortgage Loans

55:14K-57.Amount set aside to provide mortgage loans
4. a. In furtherance of the public policy of this act, the agency shall set aside, from the bonds of the agency, an amount to be determined by the agency of the total aggregate original principal amount of such bonds to provide mortgage loans to purchasers under the Affordable Home Ownership Opportunities Program created pursuant to this act.

b.The purpose of these bonds shall be to assist qualified nonprofit organizations in the creation of eligible low and moderate income housing projects in the manner and to the extent provided in the program established by this act.

c.The bonds shall bear the rate or rates of interest as may be determined by the agency, which interest shall be payable as may be determined by the agency.

L.1995,c.343,s.4.



Section 55:14K-58 - Affordable Home Ownership Opportunities Fund Established

55:14K-58.Affordable Home Ownership Opportunities Fund established
5. a. There is hereby established in the agency the Affordable Home Ownership Opportunities Program and the Affordable Home Ownership Opportunities Fund, which fund shall be continuing and nonlapsing, for the purpose of assisting the financing of eligible projects pursuant to this act. Moneys in the fund not immediately required for payment or liquid reserves may be invested and reinvested by the agency in the same manner in which other agency funds may be invested.

b. There shall be paid into the fund: (1) otherwise uncommitted reserves of the agency and available for this purpose, in amounts to be determined by the agency to be prudent and appropriate; (2) any income earned upon investment of moneys in the fund by the agency pursuant to subsection a. of this section; and (3) any other funds that may be available to the fund through appropriation by the Legislature or otherwise.

c. Moneys in the fund shall be used exclusively for (1) funding loans pursuant to section 6 of this act and (2) defraying the administrative costs of the agency in carrying out the purposes and provisions of this act, but not more than two per cent of the proceeds of the bonds authorized and actually expended pursuant to section 4 of this act shall be used for such administrative costs.

d. Interest upon loans to eligible purchasers shall be established by the agency at the lowest rate compatible with the integrity of the fund and its proper administration, maintenance of adequate reserves and the ability of the agency to pay the interest upon and repay the principal of bonds under the program.

L.1995,c.343,s.5.



Section 55:14K-59 - Loans By Agency Authorized

55:14K-59.Loans by agency authorized
6. a. The agency is hereby authorized to make loans under the program to qualified purchasers of dwelling units from nonprofit organizations undertaking eligible projects that meet the requirements of section 7 of this act.

b. Loans made pursuant to this act shall be to low and moderate income purchasers of dwelling units within the project for which the loan is made, who intend making such dwelling units their principal place of residence, and who have entered into agreements with a qualified nonprofit organization to participate to the extent of their abilities in the actual work of construction or substantial rehabilitation. The terms of any such agreement shall provide that, if the prospective purchaser fails or refuses to carry out his obligations thereunder, or withdraws from participation in the project before completion of the project or any portion thereof to which his obligation extends, the nonprofit organization shall provide for substitution of another prospective purchaser who shall succeed to all the rights and obligations of the previous participant subsisting at the time of substitution.

(1) Loans made pursuant to this subsection shall be made only to pre-qualified home purchasers whose eligibility for such loans under the terms of this act has been determined by the agency.

(2) A loan made to an eligible purchaser out of funds granted pursuant to this act shall be secured by a mortgage held by the agency. The mortgage shall be secured by the property purchased by the eligible purchaser and shall be amortized monthly, with interest not to exceed a rate consistent with the provisions of subsection d. of section 5 of this act. The loan shall be repayable in full upon sale, lease or other transfer of the property resulting in that property's ceasing to be the principal residence of that purchaser; except that such eligible purchaser shall be entitled at any prior time, and without ceasing to maintain the property as his principal residence, to make repayment in whole or part. The agency may forebear the payment of interest to the extent it deems prudent and as may be permitted by the conditions of the bonds in any case in which it finds good cause and that the exaction of such payment would work an exceptional hardship upon the borrower.

L.1995,c.343,s.6.



Section 55:14K-60 - Eligibility For Loans

55:14K-60.Eligibility for loans
7. A project of new construction or substantial rehabilitation by a nonprofit organization shall be eligible for a loan under this act if (1) the homes to be constructed or substantially rehabilitated under the project are located within an identifiable neighborhood in which median family income does not exceed the current standard of "moderate income" pursuant to the contemporaneous standards of the Council on Affordable Housing; (2) the homes to be constructed or substantially rehabilitated under the project are sufficient in number and located on the same or contiguous parcels of land or within such proximity to each other as to render the cost per unit of housing practicable for acquisition by lower-income purchasers; and (3) each home constructed or substantially rehabilitated within the project will conform to all requirements of the State Uniform Construction Code, except as to the waiver of any fee or other requirement pursuant to subsection b. of section 9 of this act.

L.1995,c.343,s.7.



Section 55:14K-61 - Selection Of Eligible Projects

55:14K-61.Selection of eligible projects
8. In selecting eligible projects to receive loans from the fund, the agency shall accord priority to programs in which:

a. Private donors or local units of government contribute land or money to make the program feasible.

b. Financial or other contributions from public or private sources, including tax abatements, waivers of fees relating to development, waivers of construction, development or zoning requirements, will reduce the cost of homes to be constructed or substantially rehabilitated.

c. Use of the loans will be efficient, as measured by the number of dwelling units produced in proportion to the amount of all loans, having due regard to the difference of construction costs in different housing regions and to the relative costs of different family-size units.

d. Construction costs per square foot compare favorably with average costs in the same housing region.

e. The project will contribute significantly to the rehabilitation of or removal or prevention of blight in the area in which it is located, in the judgment of the agency, regardless of whether the area has been formally designated, in accordance with statutory procedures, as blighted or in need of rehabilitation.

f. The design of the project provides for the involvement of local residents in its planning and execution.

g. The design of the project encourages the development of housing units suitable for and attractive to households consisting of extended families, comprising persons related by birth, marriage or descent, being of different generations or adult siblings of the same generation, or both, living together as a single household and sharing accommodations, facilities and functions within the family unit appropriate to their respective ages, abilities and resources.

L.1995,c.343,s.8.



Section 55:14K-62 - Eligible Project Declared Public Work

55:14K-62.Eligible project declared public work
9.Any eligible project that conforms to the standards and requirements of this act and the regulations promulgated pursuant thereto is hereby declared to be a public work in furtherance of the housing policy of this State, and any contribution of property, money or services in furtherance of such a program by a unit of local government shall be deemed an expense or cost incurred in furtherance of a public purpose.

L.1995,c.343,s.9.



Section 55:14K-63 - Rules, Regulations

55:14K-63.Rules, regulations
10. The agency is authorized to promulgate the rules and regulations necessary to effectuate the provisions and purposes of this act in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). In developing these regulations the agency shall examine and analyze any existing programs of similar type that have been successfully effectuated in other jurisdictions, and shall endeavor to formulate criteria and procedures, both for the design and operation of viable projects and for the selection of and obligations assigned to individual participants who shall be assisted by the program.

L.1995,c.343,s.10.



Section 55:14K-64 - Short Title

55:14K-64.Short title
1.This act shall be known and may be cited as the "Rental Housing Incentive Guarantee Program."

L.1995,c.359,s.1.



Section 55:14K-65 - Findings, Declarations Relative To Rental Housing Incentive Guarantee Program

55:14K-65.Findings, declarations relative to Rental Housing Incentive Guarantee Program
2. The Legislature hereby finds and declares:

a. The present depressed condition of the housing industry in this State is both an obstacle to economic recovery and a source of distress to those among our population for whom housing at affordable cost has become inadequate, insufficient or unavailable.

b. By enactment of P.L.1992, c.114 (C.55:14K-45 et seq.) this Legislature recognized the severity of this problem and endeavored to provide a stimulus to the housing industry through a program of loans and loan guarantees for housing development, to be administered by the New Jersey Housing and Mortgage Finance Agency (HMFA).

c. The aforesaid enactment, however, is limited to the encouragement of housing that is to be developed for sale to individual home owners; whereas for the foreseeable future the most pressing need for housing will be among those lower-income groups for whom home ownership remains out of reach, and to whom it is essential that affordable rental housing of a decent standard of habitability be made available.

d. The Assembly Task Force on HMFA Operations, which issued its general recommendations on January 27, 1993, recommended that additional resources be allocated towards significantly increasing rental housing production.

e. The Assembly Housing Committee, in both the 1992-1993 and 1994-1995 legislative sessions, has provided forums on numerous occasions to the banking industry, HMFA, and builders of rental housing, which enabled these parties to formulate a plan to remove the barriers to the construction of affordable rental housing.

f. It is, therefore, the intention of this act to make available, under administration of the HMFA, loan guarantees to developers of rental housing upon terms that include assurances of long-term affordability to low and moderate income renters of a significant proportion of the dwelling units thus developed.

g. It is the further intention of this act to suggest that a portion of the funding provided to the New Jersey Economic Development Authority (NJEDA) under the "Economic Recovery Act" P.L.1992, c.16 (C.34:1B-7.10 et al.), be directed to the development of affordable rental housing.

L.1995,c.359,s.2.



Section 55:14K-66 - Definitions

55:14K-66.Definitions
3.As used in this act:

"Agency" means the New Jersey Housing and Mortgage Finance Agency.

"Construction costs" means all expenditures made or incurred by a qualified housing developer, inclusive of reasonable pre-construction costs, prior to the obtaining of permanent financing on a completed housing development.

"Construction loan" means a loan made to a qualified developer for the financing of construction costs.

"Development" means development within the meaning of the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.).

"Fund" means the Rental Housing Incentive Guarantee Fund established pursuant to section 4 of this act.

"Housing developer" means any person, firm, corporation or association of persons that has undertaken or proposes to undertake a housing development.

"Housing development" means development undertaken for the purpose of creating one or more residential units, whether detached or attached or in the form of multiple dwellings, for occupancy under rental tenure by persons who shall occupy such units as their usual and permanent residence, together with any structures or facilities appurtenant or ancillary thereto.

"Institutional lender" means any bank or trust company, savings bank, national banking association, savings and loan association, or building and loan association maintaining an office in this State, or any insurance company or any mortgage banking firm or mortgage banking corporation authorized to transact business in this State.

"Loan guarantee" means an agreement by the agency to guarantee up to 30 percent of the remaining principal balance of a loan made to a qualified developer by an institutional lender, either through agreements to purchase loans or to otherwise indemnify the lender, up to an amount not to exceed $300,000.

"Permanent financing" means long-term financing secured by a qualified housing developer through an institutional lender, and may include construction costs and costs associated with developing, constructing, and managing a housing development.

"Pre-construction costs" means the amount approved by the agency as an appropriate expenditure that may be incurred prior to the obtaining of permanent financing on a completed housing development, exclusive of the actual costs of construction and preparatory and ancillary to actual construction, and may include, without limitation: (1) payments for options, deposits or contracts to purchase properties on the proposed housing development site; (2) legal and organizational expenses, including attorneys' fees, and salaries, office rent and other incidental expenses for a project manager and office staff; (3) fees for preliminary feasibility studies, planning advances, borings, surveys, engineering and architectural work, and fees for the services of architects, engineers, planners and attorneys in connection therewith; (4) expenses for tenant surveys and market analyses; and (5) such other expenses as the agency may deem necessary and appropriate to effectuate the purposes of this act.

"Qualified housing developer" means a housing developer who has qualified for a loan guarantee pursuant to section 5 of this act.

"Qualified housing development" means a housing development for which a loan guarantee may be made pursuant to section 5 of this act.

L.1995,c.359,s.3.



Section 55:14K-67 - Rental Housing Incentive Guarantee Fund Established

55:14K-67.Rental Housing Incentive Guarantee Fund established
4. a. There is hereby established in the agency the Rental Housing Incentive Guarantee Fund, which shall be non-revolving, for the purpose of funding loan guarantees authorized pursuant to this act.

b. There shall be paid into the fund: (1) moneys allocated to the agency under agreements made with the New Jersey Economic Development Authority pursuant to section 9 of this act and (2) any other funds that may be made available to the fund by the agency, such as funds available from bond redemptions or refundings, federal funds, available reserves, moneys available from the Revolving Housing Development and Demonstration Grant Program fund established pursuant to section 5 of P.L.1967, c.82 (C.52:27D-63), or any moneys available from any other program the purpose of which is to promote affordable housing, up to an amount not to exceed $10,000,000, which shall be based on lender participation and program demands.

c. Moneys in the fund shall be used exclusively for (1) making payments in fulfillment of the terms of loan guarantees entered into pursuant to section 5 of this act; and (2) defraying the administrative costs of the agency in carrying out the purposes and provisions of this act.

L.1995,c.359,s.4.



Section 55:14K-68 - Powers, Duties Of Agency

55:14K-68.Powers, duties of agency
5. a. The agency is hereby authorized to contract with institutional lenders to guarantee on behalf of a qualified housing developer the repayment of up to 30 percent of the full principal balance of a loan outstanding at the time of any default, up to a maximum of $300,000, provided subsection c. of this section is complied with.

b. The agency shall establish within the fund sufficient reserves and liquid reserves to provide a sufficient and actuarially sound basis for its pledges contained in any guarantee contract entered into pursuant to subsection a. of this section.

c. The agency shall adopt rules and regulations governing the issuance of loan guarantees pursuant to this section, including matters related to the duties and the exercise of the powers of the agency under this section, and the provision of technical assistance to developers, including:

(1) procedures for the submission of requests for such guarantees;

(2) standards and requirements governing the allocation of guarantees to applicant institutional lenders, and determining the fees to be charged therefor and the manner of payment of those fees; and

(3) after consultation with participating institutional lenders, reasonable restrictions as to the maturities and interest rates of any loan, or the return realized therefrom by the institutional lender, and requirements as to commitments by institutional lenders with respect to loans upon which guarantees may be issued.

d. A loan guarantee may be made only with respect to a housing development of 25 units or fewer, or to a segment not exceeding 25 units of a larger housing development projected or in progress.

e. A loan guarantee shall include assurances of long-term affordability to low and moderate income tenants for a portion of the units in the development.

f. A loan guarantee with respect to any housing development may be made when it has been demonstrated to the satisfaction of the agency that the qualified housing developer has met the criteria for a loan guarantee as specified in this section. The agency shall make such a determination within 30 days of submission of an application by a qualified housing developer.

g. Every loan subject to a loan guarantee made pursuant to this section shall be secured by a first lien upon the real property concerned in the development, or segment thereof, with respect to which the loan is made and such other collateral as the agency may consider necessary to secure the interests of the fund in accordance with the provisions and purposes of this act. The agency may, if it deems necessary, require the loan to be secured by a personal loan guarantee by the developer or by a lien upon other real property contained in a development not included in the segment with respect to which the loan is made, or upon any other real property, or interest therein, belonging to the qualified housing developer to whom the loan is made; provided, however, that no personal loan guarantee shall be required of any agent or officer of a nonprofit housing developer.

h. The provisions of P.L.1995, c.359 (C.55:14K-64 et al.), to the extent that they can be read to be in conflict with the provisions of P.L.1983, c.530 (C.55:14K-1 et seq.), shall be read to enlarge the powers granted by that act, or when directly contrary, supersede any such provision.

L.1995,c.359,s.5.



Section 55:14K-69 - Agreements Between Agency And Authority

55:14K-69.Agreements between agency and authority
6.For the purpose of carrying out the housing component of mixed use projects of the New Jersey Economic Development Authority consisting of both housing and commercial development, the agency may enter into agreements with that authority and receive funds from the authority for any of the purposes authorized by this act and specified in the agreement between the agency and the Economic Development Authority.

L.1995,c.359,s.6.



Section 55:14K-70 - Funding Provided By New Jersey Economic Development Authority

55:14K-70.Funding provided by New Jersey Economic Development Authority
7.The New Jersey Economic Development Authority shall provide funding for any agreements entered into pursuant to section 6 of P.L.1995, c.359 (C.55:14K-69) on the basis of demand, utilizing (1) such amounts from the Economic Recovery Fund established pursuant to P.L.1992, c.16 (C.34:1B-7.10 et al.) as the authority determines to be necessary, within the limits of funding available from that fund, based upon executed agreements between the authority and the Housing and Mortgage Finance Agency concerning mixed-use housing and commercial developments pursuant to section 3 of P.L.1974, c.80 (C.34:1B-3) and (2) other moneys of the authority, including but not limited to moneys available from other business loan programs administered by the authority, that the authority determines to be necessary.

L.1995,c.359,s.7.



Section 55:14K-71 - Rules, Regulations

55:14K-71.Rules, regulations
10.The agency is hereby authorized to promulgate, in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), all rules and regulations necessary to effectuate the purposes of this act.

L.1995,c.359,s.10.



Section 55:14K-72 - Short Title

55:14K-72. Short title
1.This act shall be known and may be cited as the "Senior and Disabled Cooperative Housing Finance Incentive Act."

L.1998,c.128,s.1.



Section 55:14K-73 - Findings, Declarations Relative To Cooperative Housing For Certain Purchasers

55:14K-73. Findings, declarations relative to cooperative housing for certain purchasers
2.The Legislature finds and declares that:

a.New Jersey has the second largest population of senior residents in the country and many persons with disability and each decennial census reveals a significant increase in this population;

b.Given the relatively onerous property tax burden within this State, the high cost of living, and increasing medical costs, many seniors and persons with disability on fixed incomes find it increasingly difficult to maintain a decent standard of living;

c.Cooperative housing arrangements, in which seniors or disabled persons share accommodations with others, whether as homeowners or renters, providing the opportunity for social interaction, housekeeping assistance, and other prerequisites of daily living, allow for the pooling of the cost of owning and maintaining or renting a residence while at the same time affording residents the privacy they desire and deserve;

d.In addition, given the astronomical costs of health care and nursing home care, this arrangement may prove to be a viable option for many seniors and persons with disability who do not have the financial or other resources necessary to remain economically independent and enjoy a high qualify of life; and

e.Accordingly, it is the purpose of this act to foster the creation of affordable housing arrangements for low and moderate income seniors and persons with disability by establishing a program to aid qualified housing sponsors in developing affordable cooperative housing for occupancy by seniors and persons with disability of limited economic means who will share certain responsibilities and costs for property maintenance and other necessities as may be agreed to.

L.1998,c.128,s.2.



Section 55:14K-74 - Definitions Relative To Cooperative Housing For Certain Purchasers

55:14K-74. Definitions relative to cooperative housing for certain purchasers
3.As used in this act:

"Agency" means the New Jersey Housing and Mortgage Finance Agency.

"Annual income" means total income, from all sources, during the last full calendar year preceding the filing of an application for a loan pursuant to this act.

"Bonds" means bonds, notes or any other form of evidence of indebtedness of the agency, bearing either a fixed rate or a variable rate of interest, issued by the agency.

"Eligible project" means a project undertaken by a qualified housing sponsor to create housing for shared occupancy by seniors or persons with disability of low or moderate income, whether for home ownership or rental, which meets the standards of eligibility for loans under the program created by section 4 of P.L.1998, c.128 (C.55:14K-75).

"Eligible purchaser" means a purchaser of a dwelling unit in an eligible project who fulfills the definition of a senior or person with disability pursuant to this section, is of low or moderate income and to whom a loan may be made under the program pursuant to section 4 of P.L.1998, c.128 (C.55:14K-75).

"Fund" means the Senior and Disabled Cooperative Housing Incentive Fund established by section 6 of P.L.1998, c.128 (C.55:14K-77).

"Housing region" means a housing region as defined in subsection b. of section 4 of P.L.1985, c.222 (C.52:27D-304) and determined by the Council on Affordable Housing pursuant to section 7 of P.L.1985, c.222 (C.52:27D-307).

"Low income" means a gross annual household income equal to 50% or less of the median gross annual household income for households of the same size within the relevant housing region.

"Moderate income" means a gross annual household income equal to not more than 80%, but more than 50% of the median gross annual household income for households of the same size within the relevant housing region.

"Person with disability" means any person who is 18 years of age or older and who fulfills the definition of having a "disability" pursuant to section 3 of the "Americans with Disabilities Act of 1990," 42 U.S.C. s.12102).

"Program" means the New Jersey Senior and Disabled Cooperative Housing Finance Incentive Program created by P.L.1998, c.128 (C.55:14K-72 et seq.).

"Qualified housing sponsor" means any corporation or association of persons organized under the New Jersey Statutes, or any other corporation having for one of its purposes the improvement of realistic opportunities for low income and moderate income housing, as defined pursuant to the "Fair Housing Act," P.L.1985, c.222 (C.52:27D-301 et al.), and appearing capable, by virtue of past activities, qualifications of staff or board, or other features, of furthering the purposes of P.L.1998, c.128 (C.55:14K-72 et seq.).

"Retrofitting" means renovating or remodeling an existing residential or non-residential structure to allow for cooperative living.

"Senior" means an individual who is 55 years of age or older.

"Substantial rehabilitation" means repair, reconstruction or renovation which (1) costs in excess of 60% of the fair market value of a rehabilitated dwelling after such repair, reconstruction or renovation, or (2) renders a previously vacant and uninhabitable dwelling safe, sanitary and decent for residential purposes or (3) converts to safe, sanitary and decent residential use a structure previously in non-residential use.

L.1998,c.128,s.3.



Section 55:14K-75 - "New Jersey Senior And Disabled Cooperative Housing Finance Incentive Program"

55:14K-75. "New Jersey Senior and Disabled Cooperative Housing Finance Incentive Program"
4. a. There is hereby established in the agency the "New Jersey Senior and Disabled Cooperative Housing Finance Incentive Program" for the purpose of assisting the financing of eligible projects and for making loans to any eligible purchaser of a dwelling unit in an eligible project pursuant to P.L.1998, c.128 (C.55:14K-72 et seq.) out of the Senior and Disabled Cooperative Incentive Fund created pursuant to section 6 of P.L.1998, c.128 (C.55:14K-77).

For the purposes of this act, any project undertaken by a qualified housing sponsor may include, but shall not be limited to, projects in which seniors or persons with disability reside in: an apartment unit in a small complex with a community room for informal gatherings; or a home within which the individual has a private bedroom or bedroom sitting area and shares common areas, housekeeping chores, and some meals regardless of whether the housing is produced for home ownership or rental. These living arrangements may also allow for the provision of housekeeping services and meals by professional workers with the sharing of the associated costs by residents.

b.Loans made to an eligible purchaser pursuant to subsection a. of this section shall be subject to the following conditions: (1) the unit is to be occupied as the principal place of residence of the eligible purchaser; and (2) that purchaser has entered into an agreement with a qualified housing sponsor to participate in the program. Loans shall also be made to qualified housing sponsors that will sponsor and manage cooperative housing for older adults.

Loans made pursuant to this subsection shall be made only to pre-qualified home purchasers whose eligibility for such loans under the terms of P.L.1998, c.128 (C.55:14K-72 et seq.) has been determined by the agency.

c.A loan made to an eligible purchaser out of funds made available pursuant to P.L.1998, c.128 (C.55:14K-72 et seq.) shall be secured by a mortgage held by the agency. The mortgage shall be secured by the property purchased by the eligible purchaser and shall be amortized monthly.

The loan shall be repayable in full upon sale, lease or other transfer of the property resulting in that property's ceasing to be the principal residence of that purchaser; except that such eligible purchaser shall be entitled at any prior time, and without ceasing to maintain the property as his principal residence, to make repayment in whole or part. The agency may forbear the payment of interest to the extent it deems prudent and as may be permitted by the conditions of the bonds in any case in which it finds good cause and that the exaction of such payment would work an exceptional hardship upon the borrower.

L.1998,c.128,s.4.



Section 55:14K-76 - Amount From Bonds Set Aside For Certain Mortgage Loans, Projects

55:14K-76. Amount from bonds set aside for certain mortgage loans, projects
5. a. In furtherance of the public policy of P.L.1998, c.128 (C.55:14K-72 et seq.), the agency shall set aside, from the bonds of the agency, an amount to be determined by the agency of the total aggregate original principal amount of such bonds to provide mortgage loans to purchasers under the "Senior and Disabled Cooperative Housing Finance Incentive Program" created pursuant to P.L.1998, c.128 (C.55:14K-72 et seq.).

b.In addition to being used to provide mortgage loans pursuant to subsection a. of this section, these bonds also shall be utilized to assist qualified housing sponsors in the development of eligible projects in the manner and to the extent provided in the program established by P.L.1998, c.128 (C.55:14K-72 et seq.).

c.The bonds shall bear the rate or rates of interest as may be determined by the agency, which interest shall be payable as may be determined by the agency.

L.1998,c.128,s.5.



Section 55:14K-77 - "Senior And Disabled Cooperative Housing Incentive Fund"

55:14K-77. "Senior and Disabled Cooperative Housing Incentive Fund"
6. a. There is hereby established in the agency the "Senior and Disabled Cooperative Housing Incentive Fund," which fund shall be continuing and nonlapsing, for the purpose of assisting the financing of eligible projects pursuant to this act. Moneys in the fund not immediately required for payment or liquid reserves may be invested and reinvested by the agency in the same manner in which other agency funds may be invested.

b.There shall be paid into the fund (1) otherwise uncommitted reserves of the agency available for this purpose, in amounts to be determined by the agency to be prudent and appropriate; (2) any income earned upon investment of moneys in the fund by the agency pursuant to subsection a. of this section; and (3) any other funds that may be available to the fund through appropriation by the Legislature or otherwise.

c.Moneys in the fund shall be used exclusively for (1) funding loans pursuant to section 4 of P.L.1998, c.128 (C.55:14K-75) and (2) defraying the administrative costs of the agency in carrying out the purposes and provisions of P.L.1998, c.128 (C.55:14K-72 et seq.), but not more than two per cent of the proceeds of the bonds authorized and actually expended pursuant to section 5 of P.L.1998, c.128 (C.55:14K-76) shall be used for such administrative costs.

d.Interest upon loans to eligible purchasers and to qualified housing sponsors shall be established by the agency at the lowest rate compatible with the integrity of the fund and its proper administration, maintenance of adequate reserves and the ability of the agency to pay the interest upon and repay the principal of bonds under the program.

L.1998,c.128,s.6.



Section 55:14K-78 - Eligibility For Loan

55:14K-78. Eligibility for loan
7.A project of new construction, substantial rehabilitation, or retrofitting by a qualified housing sponsor shall be eligible for a loan under P.L.1998, c.128 (C.55:14K-72 et seq.) if:

a.the housing units to be constructed or substantially rehabilitated are sufficient in number and located on the same or contiguous parcels of land or within such proximity to each other as to render the cost per unit of housing practicable for acquisition by low or moderate income purchasers; and

b.each housing unit which is constructed, substantially rehabilitated, or retrofitted will conform to all requirements of the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.).

L.1998,c.128,s.7.



Section 55:14K-79 - Selection Of Projects; Priority

55:14K-79. Selection of projects; priority
8.In selecting those eligible projects which shall receive loans from the fund, the agency shall accord priority to those projects for which:

a.Private donors or local units of government will contribute land, money or other in-kind resources to make the program feasible;

b.Financial or other contributions will be made from public or private sources, including tax abatements, waivers of fees relating to development or waivers of construction, development or zoning requirements, to the extent allowable by existing law, in order to reduce the cost of homes to be constructed, substantially rehabilitated, or retrofitted;

c.Use of the loans will be efficient, as measured by the number of dwelling units produced in proportion to the amount of all loans, having due regard to the difference of construction costs in different housing regions and to the relative costs of different family size units;

d.Construction costs per square foot compare favorably with average construction costs in the same housing region;

e.The project will contribute significantly to the rehabilitation of or removal or prevention of blight in the area in which it is located, in the judgment of the agency, regardless of whether the area has been formally designated, in accordance with statutory procedures, as blighted or in need of rehabilitation;

f.The design of the project encourages the development of housing units which are suitable for and attractive and accessible to senior households and households of persons with disability; and

g.The qualified housing sponsor will work with residents to both seek out and coordinate health care and social work services in order to make them available to the resident population.

L.1998,c.128,s.8.



Section 55:14K-80 - Project Declared Public Work

55:14K-80 Project declared public work
9.Any eligible project that conforms to the standards and requirements of P.L.1998, c.128 (C.55:14K-72 et seq.) and the regulations promulgated pursuant thereto is hereby declared to be a public work in furtherance of the housing policy of this State, and any contribution of property, money or services in furtherance of such a program by a unit of local government shall be deemed an expense or cost incurred in furtherance of a public purpose.

L.1998,c.128,s.9.



Section 55:14K-81 - Rules, Regulations

55:14K-81. Rules, regulations
10.`The agency is authorized to promulgate the rules and regulations necessary to effectuate the provisions and purposes of P.L.1998, c.128 (C.55:14K-72 et seq.) in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). In developing these regulations the agency shall examine and analyze any existing programs of similar type that have been successfully effectuated in other jurisdictions, and shall endeavor to formulate criteria and procedures, both for the design and operation of viable projects and for the selection of and obligations assigned to individual participants who shall be assisted by the program.

L.1998,c.128,s.10.



Section 55:14K-82 - Short Title.

55:14K-82 Short title.

1.This act shall be known and may be cited as the "Mortgage Stabilization and Relief Act."

L.2008, c.127, s.1.



Section 55:14K-83 - Findings, Declarations Relative To Residential Mortgage Assistance.

55:14K-83 Findings, declarations relative to residential mortgage assistance.

2.The Legislature finds and declares that:

a.Many thousands of New Jersey homeowners are at risk of losing their homes as a result of mortgage foreclosures.

b.Foreclosures involve the loss of a family's home, often the family's most valuable financial asset, and foreclosures especially undermine the health and economic vitality of the urban neighborhoods in which a disproportionate share of foreclosures take place.

c.Foreclosures result in the loss of millions of dollars in assets, not only those of the homeowners who are the victims of foreclosure, but also adversely affect the property values of homes located in the vicinity of foreclosed properties.

d.The loss of a house often results in abandonment of properties, leading to significant costs and lost revenue for local governments, as well as harm to the neighborhoods in which properties are abandoned.

e.Many of these foreclosures could be avoided if homeowners had greater access to high-quality, in-person foreclosure prevention counseling, emergency financial assistance, or additional time during which to negotiate loan modifications or obtain refinancing.

f.There is a compelling public policy need for the State of New Jersey to provide the means by which homeowners can obtain mortgage related counseling, emergency financial assistance, and time to adjust their finances in order to increase their ability to retain their homes, and to protect local governments and neighborhoods from the negative social, economic, and fiscal consequences of foreclosure and property abandonment.

g.New Jersey must ensure that neighborhoods are not adversely affected by properties that are abandoned as a result of foreclosure and become dilapidated eyesores in the community.

h.The Legislature recognizes that the difficulties encountered by homeowners who are delinquent, or are in danger of becoming delinquent, on their mortgage payment does not lend itself to a "one size fits all" solution and therefore it is necessary to establish a number of programs to assist these homeowners.

L.2008, c.127, s.2.



Section 55:14K-84 - Short Title.

55:14K-84 Short title.

3.Sections 3 through 7 of P.L.2008, c.127 (C.55:14K-84 et seq.) and sections 4 and 5 of P.L.2009, c.334 (C.55:14K-86.1 and C.55:14K-86.2) shall be known and may be referred to as the "Mortgage and Neighborhood Stabilization Financing Assistance Program."

L.2008, c.127, s.3; amended 2009, c.334, s.1.



Section 55:14K-85 - Definitions Relative To "Mortgage And Neighborhood Stabilization Financing Assistance Program."

55:14K-85 Definitions relative to "Mortgage and Neighborhood Stabilization Financing Assistance Program."

4.As used in sections 4 through 7 of P.L.2008, c.127 (C.55:14K-84 et seq.) and sections 4 and 5 of P.L.2009, c.334 (C.55:14K-86.1 and C.55:14K-86.2):

"Affordable mortgage payment" means a monthly mortgage payment that does not exceed the greater of either 33% or the applicable percentage required by governmental or private first mortgage loan insurance, of the household's monthly average annual gross income, towards the payment of principal, interest, taxes, and insurance (PITI) which is determined using traditional underwriting standards.

"Agency" means the New Jersey Housing and Mortgage Finance Agency established pursuant to P.L.1983, c.530 (C.55:14K-1 et seq.).

"Community Development Financial Institution" means any entity designated by the United States Department of the Treasury as a Community Development Financial Institution pursuant to 12 CFR 1805.

"Covered Mortgage" means a first mortgage loan that is in imminent danger of foreclosure.

"Eligible property" means any residential property that is vacant, is or has been the subject of mortgage or tax foreclosure proceedings, and is located in an area that has been impacted by foreclosures which is the subject of a program of neighborhood stabilization.

"Homeowner" means the individual who holds legal title to a residential real property that is the individual's principal dwelling and is in imminent danger of foreclosure.

"Lender" means any lawfully constituted mortgage lender, mortgage investor or mortgage loan servicer that owns and is willing to refinance or is authorized to negotiate the terms of the homeowner's mortgage.

"Maximum income limit" means a household income that does not exceed 120% of the area median income, as defined for New Jersey in guidelines published annually by the United States Department of Housing and Urban Development, or that does not exceed the New Jersey Housing and Mortgage Finance Agency's Mortgage Revenue Bond Program income limits, whichever is greater.

"Mortgage lender loan" means a loan provided by a lender that is secured by a lien holding second priority and equal to one-half of the difference between the new first mortgage loan and the current appraised value of the property.

"Mortgage Stabilization Program" or "program" means a financing program established pursuant to section 5 of P.L.2008, c.127 (C.55:14K-86).

"Mortgage stabilization program loan" means the loan provided to the homeowner by the agency pursuant to section 5 of P.L.2008, c.127 (C.55:14K-86).

"Program of neighborhood stabilization" means a concerted program to stabilize a neighborhood which has been impacted negatively by foreclosures or by vacant property, including, but not limited to, any program being carried out with federal funds provided by the United States Department of Housing and Urban Development or that is the subject of a comprehensive neighborhood stabilization plan.

"Property" means an owner-occupied primary residence, (1) that is either a single-family one-unit house; an attached, semi-detached, or detached house; a condominium unit; or an owner-occupied two- or three-unit house, and (2) that is the principal dwelling of a homeowner who has resided in the property for at least one year prior to applying for assistance.

"Qualified entity" means a non-profit or public entity whose purposes include the acquisition and rehabilitation of residential property and which has demonstrated experience in carrying out such activities in the State of New Jersey.

L.2008, c.127, s.4; amended 2009, c.334, s.2.



Section 55:14K-86 - Mortgage And Neighborhood Stabilization Assistance Program, Fund.

55:14K-86 Mortgage and Neighborhood Stabilization Assistance Program, Fund.

5.There is established in the New Jersey Housing and Mortgage Finance Agency a Mortgage and Neighborhood Stabilization Financing Assistance Program and Mortgage and Neighborhood Stabilization Financing Assistance Program Fund for the purpose of assisting homeowners and lenders willing to refinance covered mortgages in order to ensure that the homeowner has an affordable mortgage payment and assisting Community Development Financial Institutions to finance the acquisition and rehabilitation of eligible properties.

a.(Deleted by amendment, P.L.2009, c.334.)

b.(Deleted by amendment, P.L.2009, c.334.)

c.(Deleted by amendment, P.L.2009, c.334.)

d.(Deleted by amendment, P.L.2009, c.334.)

e.(Deleted by amendment, P.L.2009, c.334.)

f.(Deleted by amendment, P.L.2009, c.334.)

g.(Deleted by amendment, P.L.2009, c.334.)

h.(Deleted by amendment, P.L.2009, c.334.)

i.(Deleted by amendment, P.L.2009, c.334.)

j.(Deleted by amendment, P.L.2009, c.334.)

k.(Deleted by amendment, P.L.2009, c.334.)

l.(Deleted by amendment, P.L.2009, c.334.)

L.2008, c.127, s.5; amended 2009, c.334, s.3.



Section 55:14K-86.1 - Certain Funds Used For Acquisition, Rehabilitation Of Certain Properties.

55:14K-86.1 Certain funds used for acquisition, rehabilitation of certain properties.

4.The agency shall set aside all $10,800,000 of the funds appropriated to the Mortgage and Neighborhood Stabilization Financing Assistance Program Fund to be used for the purpose of financing the acquisition and rehabilitation of eligible properties by qualified entities subject to the following requirements:

a.$8,600,000 of the funds appropriated to the Mortgage and Neighborhood Stabilization Financing Assistance Program Fund shall be used to provide loans or permanent loan capital to Community Development Financial Institutions for such purposes.

b.In order to be eligible to receive funds under this section, a Community Development Financial Institution shall demonstrate to the agency, in such form and manner as the agency shall prescribe:

(1)that it is financially sound;

(2)that it has experience financing the acquisition and rehabilitation of housing in the State of New Jersey;

(3)that it has a plan for the utilization of funds received under this section compliant with the requirements of subsection c. of this section and appropriate to further the acquisition and rehabilitation of eligible properties by qualified entities; and

(4)any other eligibility criteria as the agency may prescribe.

c.A Community Development Financial Institution receiving funds under this section, shall use these funds to provide direct loans, establish lines of credit, or provide credit enhancements for loan pools or loans by third parties as may be appropriate to further the acquisition and rehabilitation of eligible properties by qualified entities.

d.A Community Development Financial Institution receiving funds under this section, shall maximize the extent to which those funds will leverage private financing.

e.All loans made by Community Development Financial Institutions under this section shall be secured by a mortgage on the subject property.

f.Community Development Financial Institutions receiving funds under this section shall adopt written loan criteria as the agency may prescribe for all loans made, which shall take into account the development capacity and financial soundness of the loan recipient, market conditions in the areas in which eligible properties are located, and the reuse potential of such properties.

g.A Community Development Financial Institution receiving funds under this section shall provide semi-annual reports to the agency, in such form and manner as the agency shall prescribe, on activities carried out with those funds and the compliance of the institution with the requirements of this section and the regulations adopted thereunder.

L.2009, c.334, s.4.



Section 55:14K-86.2 - Regulations.

55:14K-86.2 Regulations.

5.Notwithstanding any provision of P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the agency may adopt immediately upon filing with the Office of Administrative Law such regulations as the agency deems necessary to implement the provisions of this act, which shall be effective for a period not to exceed 180 days following enactment of P.L.2009, c.334 (C.55:14K-86.1 et al.) and which may thereafter be amended, adopted or readopted by the agency in accordance with the requirements of P.L.1968, c.410.

L.2009, c.334, s.5.



Section 55:14K-86.3 - Additional Uses For Funds.

55:14K-86.3 Additional uses for funds.


7.In addition to the uses specified for the Mortgage and Neighborhood Stabilization Financing Program Fund created by section 5 of P.L.2008, c.127 (C.55:14K-86) the agency shall use up to $2,200,000 in that fund to make grants to qualified non-profit agencies to support counseling on behalf of owner-occupant households at risk of foreclosure.

L.2009, c.334, s.7.



Section 55:14K-87 - Rules, Regulations.

55:14K-87 Rules, regulations.

6.The agency is authorized to promulgate rules and regulations, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate this program.

L.2008, c.127, s.6.



Section 55:14K-88 - Short Title.

55:14K-88 Short title.

8.Sections 8 through 14 of P.L.2008, c.127 (C.55:14K-88 et seq.) shall be known and may be referred to as the "New Jersey Housing Assistance and Recovery Program."

L.2008, c.127, s.8.



Section 55:14K-89 - Definitions Relative To "New Jersey Housing Assistance And Recovery Program."

55:14K-89 Definitions relative to "New Jersey Housing Assistance and Recovery Program."

9.As used in sections 9 through 14 of P.L.2008, c.127 (C.55:14K-89 et seq.):

"Affordable rent" means monthly rent or lease payments that do not exceed 33% of the household's monthly average gross income.

"Agency" means the New Jersey Housing and Mortgage Finance Agency established pursuant to P.L.1983, c.530 (C.55:14K-1 et seq.).

"Commissioner" means the Commissioner of Community Affairs.

"Homeowner" means the individual who holds legal title to a residential real property that is the individual's principal dwelling and is in imminent danger of foreclosure.

"Household" means a homeowner and individuals who resided with the homeowner at the time the lease-purchase agreement was executed and continue to reside with the homeowner at the time the agreement of sale is executed.

"HUD" means the United States Department of Housing and Urban Development.

"HUD certified housing counseling agency" means a community-based non-profit organization, as demonstrated by section 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. s.501(c)(3), which has been certified by the United States Department of Housing and Urban Development as experienced in housing counseling for at least one year prior to receiving certification.

"Fund" means the Housing Assistance and Recovery Program Support Fund established by section 10 of P.L.2008, c.127 (C.55:14K-90).

"Lease-purchase agreement" means a use and occupancy agreement approved by the agency whereby the sponsor acquires title to the homeowner's property and agrees to permit the former homeowner to use and occupy the property for a period not to exceed 36 months at an affordable rent.

"Lender" means the owner of the homeowner's mortgage.

"Maximum income limit" means a household income that does not exceed 120% of the area median income, as defined for New Jersey in guidelines published annually by the United States Department of Housing and Urban Development, or that does not exceed the New Jersey Housing and Mortgage Finance Agency's Mortgage Revenue Bond Program income limits, whichever is greater.

"Program" means the "New Jersey Housing Assistance and Recovery Program."

"Property" means a one-, two- or three-family dwelling that is the primary residence of the household.

"Sponsor" means a non-profit community development corporation, a non-profit housing counseling organization, or a public entity, including a municipality, county, or a municipal or county authority.

"Trained foreclosure prevention and default mitigation counselor" means a housing counselor employed by a HUD certified housing counseling agency who has successfully completed a foreclosure prevention and default mitigation training course provided by a nationally recognized homeownership education and counseling organization such as course HO345d-rq "Foreclosure Intervention and Default Counseling Certification Part I" provided by the NeighborWorks America Center for Homeownership Education and Counseling.

L.2008, c.127, s.9.



Section 55:14K-90 - Housing Assistance And Recovery Program Support Fund.

55:14K-90 Housing Assistance and Recovery Program Support Fund.

10. a. There is established in the New Jersey Housing and Mortgage Finance Agency a Housing Assistance and Recovery Program (HARP) Support Fund, for the purpose of providing support and aid to any sponsor who establishes a Housing Assistance and Recovery Program which meets the following requirements. The sponsor shall:

(1)upon application to the commissioner, be certified by the commissioner as eligible to participate in the Housing Assistance and Recovery Program;

(2)employ trained foreclosure prevention and default mitigation counselors or contract with a HUD certified counseling agency that employs trained foreclosure prevention and default mitigation counselors;

(3)provide counseling to the homeowner both before and after the execution of a lease-purchase agreement, which shall include contact information for legal services programs within the county where the property is located;

(4)screen and assess the eligibility of homeowners to repurchase the property and sustain the homeowner's mortgage payments;

(5)have prior experience in (a) negotiating mortgage debt reduction from lenders, and (b) the purchase of distressed properties; and

(6)receive a commitment from a regulated financial institution or a government entity for a line of credit or other financing mechanism to purchase properties under a housing assistance and recovery program.

b.The lease-purchase agreement shall:

(1)include terms and conditions under which the sponsor shall convey the property to the homeowner at the expiration of the agreed upon use and occupancy period;

(2)enable the homeowner to continue to live in the property during the use and occupancy period for an affordable rent; and

(3)include a provision that the property will be sold back to the homeowner at a price not to exceed the price at which the sponsor purchased the property, plus any reasonable sponsor funded repair and maintenance costs.

c.Monies from the fund may be allocated solely for:

(1)appraisal of the property to determine current market value;

(2)construction and rehabilitation of the property to ensure compliance with all codes and standards;

(3)payment of property taxes accrued during the sponsor's ownership of the property;

(4)maintenance of property insurance, including, but not limited to landlord liability and fire insurance coverage;

(5)payment of no more than $25,000 toward the difference between the appraised value and the purchase price of the property; and

(6)any other activity the agency deems necessary to effectuate the purposes of the program.

d.No money allocated from the fund shall be used for the purchase of real property, other than as provided for in paragraph (5) of subsection c. of this section.

e.The agency shall conduct a quarterly audit of all funds received and expended for the program. The agency shall issue an annual report at the end of the State fiscal year detailing the result of the quarterly audits for the prior State fiscal year. The annual report shall be completed no more than 60 days after the end of the State fiscal year. The annual report shall be provided to the commissioner and, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), to the Legislature and made available to the public on the Department of Community Affairs website.

L.2008, c.127, s.10.



Section 55:14K-91 - Execution Of Lease-purchase Agreement.

55:14K-91 Execution of lease-purchase agreement.

11.A sponsor who receives monies from the fund and the homeowner shall execute a lease-purchase agreement, not to exceed a term of 36 months, that includes the following:

a.The terms and conditions under which the sponsor shall convey the property to the homeowner or other member of the household upon termination of the use and occupancy period;

b.Provisions permitting the homeowner and other members of the household to remain in the property during the use and occupancy period in exchange for an affordable rent; and

c.A provision that the property will be sold back to the homeowner or to another member of the household at a price not to exceed the price at which the sponsor purchased the property plus reasonable sponsor maintenance costs.

L.2008, c.127, s.11.



Section 55:14K-92 - Notification Relative To Noncompliance Of Sponsor.

55:14K-92 Notification relative to noncompliance of sponsor.

12.The Department of Community Affairs shall notify the agency in the event a sponsor fails to maintain compliance with the department's certification process.

L.2008, c.127, s.12.



Section 55:14K-93 - Rules, Regulations.

55:14K-93 Rules, regulations.

13.The commissioner and the agency are authorized to promulgate rules and regulations, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate this program.

L.2008, c.127, s.13.



Section 55:14L-1 - Findings, Declarations

55:14L-1. Findings, declarations
1. The Legislature finds and declares that:



a. Many adults living with human immunodeficiency virus (HIV) or who have been diagnosed with acquired immune deficiency syndrome (AIDS) in New Jersey are currently homeless or at risk of homelessness. These persons would benefit greatly from a supportive housing program which coordinates community support services, including case management, counselling, assistance with tasks of daily living and medical treatment, while also providing shelter and services to their immediate families on a permanent basis;

b. Many existing State programs do not have the resources necessary to provide a supportive housing program which accommodates the need for a continuum of care for persons living with HIV or AIDS and support for their immediate families;

c. The inadequate supply of affordable supportive housing for persons living with HIV or AIDS results in excess health care costs, hinders the ability of service providers to deliver the most cost efficient services to such persons, and frequently leads to the premature placement of dependent children into the child welfare system;

d. The Scattered Site AIDS Permanent Housing Program in the New Jersey Housing and Mortgage Finance Agency will be administered by the agency in cooperation with the New Jersey Department of Health, the New Jersey Department of Human Services, the AFL-CIO Housing Investment Trust, and the United States Department of Housing and Urban Development to provide housing opportunities for persons with HIV or AIDS, and their families; and

e. In order for these persons to continue to live independently, it is only fitting and proper that this program be established in law and be provided with the resources necessary to carry out its vital work.

L.1995,c.75,s.1.



Section 55:14L-2 - Definitions

55:14L-2. Definitions
2. As used in this act, unless a different meaning clearly appears from the context:

"Agency" means the New Jersey Housing and Mortgage Finance Agency.



"Emancipated minor" means a person who is under 18 years of age, but who has been married, has entered military service, has a child or is pregnant, or has previously been declared by a court or an administrative agency to be emancipated.

"Immediate family" means the participant's spouse or partner, dependent children, parent or caregiver.

"Participant" means a person who is eligible to receive housing and services for himself and his immediate family in the Scattered Site AIDS Permanent Housing Program. To be eligible a participant must be:

a. Over the age of 18, or an emancipated minor;



b. Certified in writing by a medical professional as being HIV positive or having AIDS;

c. Eligible for a housing subsidy under section 8 of the federal Housing Act of 1937, 42 U.S.C. s.1437f;

d. Homeless or at risk of homelessness and in need of permanent, affordable housing and support services in order to maintain an independent and healthy lifestyle; and

e. Willing to abide by certain stated program regulations.



"Project" means the part of the program that is developed, operated and maintained by a particular sponsor.

"Scattered Site AIDS Permanent Housing Program" or "program" means the supportive housing program of the New Jersey Housing and Mortgage Finance Agency which has been designed for participants with HIV or AIDS and their immediate families.

"Sponsor" means a nonprofit organization which was selected as a partner in the development and ongoing operation of a project of the program in the request for proposal process executed by the New Jersey Housing and Mortgage Finance Agency in May, 1994.

"Supportive housing" means permanent affordable housing for participants and their immediate families combined with certain services as determined by individual needs, which may change over time.

L.1995,c.75,s.2.



Section 55:14L-3 - "Scattered Site Aids Permanent Housing Program" Established

55:14L-3. "Scattered Site AIDS Permanent Housing Program" established
3. There is established within the agency the "Scattered Site AIDS Permanent Housing Program," a program to provide supportive housing to participants and their immediate families.

L.1995,c.75,s.3.



Section 55:14L-4 - "Supportive Housing Fund" Established

55:14L-4. "Supportive Housing Fund" established
4. There is established within the agency a "Supportive Housing Fund," which shall be a nonlapsing, revolving fund and which shall be the repository for funds appropriated or otherwise made available for the purposes of this act, and any interest earned thereon. The fund shall be administered by the agency, in accordance with its authority under section 5 of P.L.1983, c.530 (C.55:14K-5) to manage funds for housing programs.

L.1995,c.75,s.4.



Section 55:14L-5 - Steering Committee Established

55:14L-5. Steering committee established
5. There is established within the agency a statewide steering committee for the Scattered Site AIDS Permanent Housing Program. The committee shall be comprised of representatives of: the agency, the Department of Health, the Department of Human Services, and project sponsors. Representatives will be appointed by the executive director, commissioner or project sponsor, as appropriate.

It shall be the duty of the steering committee to address issues that affect all projects in the program including, but not limited to: pursuing opportunities for additional grant funds, developing and revising policies related to supportive services and property management, nurturing statewide community relations, and evaluating the supportive housing program on an ongoing basis.

L.1995,c.75,s.5.



Section 55:17-1 - Continuation Of Lease Or Financial Arrangement On Default Or Foreclosure Of Mortgage Loan

55:17-1. Continuation of lease or financial arrangement on default or foreclosure of mortgage loan
Any lease or financial arrangement made by any governmental body or agency of this State pursuant to statute in connection with a project for redevelopment, renewal or rehabilitation shall continue in full force and effect beyond any default in or foreclosure of any mortgage loan made to finance the project, as though such default or foreclosure had not occurred, subject to the provisions of this act.

L.1967, c. 304, s. 1, eff. Feb. 15, 1968.



Section 55:17-2 - Records By Holder Of Mortgage Loan

55:17-2. Records by holder of mortgage loan
In the event of any default or foreclosure in respect to a project coming within this act, the holder of the mortgage loan shall establish a set of records, separate and distinct from those pertaining to its usual business or operations, to reflect with reasonable accuracy the appropriate debits and credits applicable to the project, from which all necessary and proper calculations can be made to continue to carry out the terms and provisions of the lease or financial arrangement, or both, as directed by this act. Such records shall be established and maintained in accordance with recognized accounting practices, to be certified to by independent certified public accountants, in order to assure the governmental body or agency involved that the terms and conditions of the lease or financial arrangement will continue to be applied according to their intent.

L.1967, c. 304, s. 2, eff. Feb. 15, 1968.



Section 55:17-3 - Project And Financial Records Equivalent To Person Or Entity Entering Into Lease Or Financial Arrangement For Continuation Purposes; Administration Of Project Arrangements; Summary Proceedings

55:17-3. Project and financial records equivalent to person or entity entering into lease or financial arrangement for continuation purposes; administration of project arrangements; summary proceedings
The project and the financial records herein provided for shall be considered to be equivalent to the person or entity entering into the lease or financial arrangement for all purposes of any applicable statute, including qualification and status under any such statute for the purpose of continuing such lease or financial arrangement beyond default or foreclosure. The holder of the mortgage loan and the governmental body or agency involved may enter into appropriate agreements to deal with administration of the project arrangements pursuant to this act; and in case of their inability to reach agreement on any one or more aspects thereof, either may apply to the Superior Court, Chancery Division, by a summary proceeding, to settle and resolve the details of such administration in such fashion as will tend to accomplish the purposes of this act.

L.1967, c. 304, s. 3, eff. Feb. 15, 1968.



Section 55:17-4 - Establishment And Maintenance Of Financial Records And Data

55:17-4. Establishment and maintenance of financial records and data
The financial records and data in respect to the administration of the project after default or foreclosure shall be so established and maintained as to permit the application of the terms of the lease or financial arrangement in respect to the calculation of payments to be made to a governmental body or agency, as well as of limitations upon profits, earnings, dividends and the like, separately and apart from the business operations of the holder of the mortgage loans arising from other transactions than the project itself.

L.1967, c. 304, s. 4, eff. Feb. 15, 1968.



Section 55:17-5 - Nature, Identity Or Status Of Person With Whom Lease Or Financial Agreement May Be Made

55:17-5. Nature, identity or status of person with whom lease or financial agreement may be made
Limiting and restrictive provisions of any statute otherwise applicable, in respect to the nature, identity or status of any person with whom a lease or financial agreement may be lawfully made shall be applied to the project only, in case of a default or foreclosure, and shall not be applicable to the holder of the mortgage loan.

L.1967, c. 304, s. 5, eff. Feb. 15, 1968.



Section 55:17-6 - Modifying Or Supplementing Mortgage Loan; Written Consent Of Holder

55:17-6. Modifying or supplementing mortgage loan; written consent of holder
So long as any mortgage loan remains unsatisfied in respect to any project, no agreement shall be made between the governmental body or agency on any lease or financial agreement and the other party thereto, either to modify or supplement any provision thereof, or to exercise any option or right thereunder, including any option to surrender a tax arrangement, without the prior written consent of the holder of the mortgage loan.

L.1967, c. 304, s. 6, eff. Feb. 15, 1968.



Section 55:17-7 - Notice Of Default To Holder

55:17-7. Notice of default to holder
In the event of any default in connection with the terms and provisions of any lease or financial arrangement affecting a project, the governmental body or agency shall not take any steps it may otherwise be entitled to take, until it has first notified the holder of any mortgage loan thereon and provided a reasonable opportunity, in light of the nature of the default and the available means to correct it to cure the same; but in any case shall allow not less than 30 days for such purpose.

L.1967, c. 304, s. 7, eff. Feb. 15, 1968.



Section 55:17-8 - Remedies To Holder Of Mortgage Loan

55:17-8. Remedies to holder of mortgage loan
In order to provide additional and supplemental remedies to the holder of a mortgage loan on a project, which remedies are deemed necessary and appropriate to the feasibility of making private funds available to finance a project, the holder of a loan may, in addition to any other remedy available by contract or by law:

(a) enter into possession of the project and operate the same, or engage some other person, association or corporation to do so;

(b) receive by transfer at least a majority of the capital stock of the mortgagor and assume operation and control of such mortgagor;

(c) receive and accept a deed or deeds of all of the right, title and interest of the mortgagor in and to the project and to enter into possession thereof and operate the same, or engage some other person to do so;

(d) apply to the Superior Court, Chancery Division, for the entry of a judgment of strict foreclosure in respect to any person or persons holding any claim or lien in respect to the project or the mortgagor, junior to that of the mortgage loan; and in such proceedings the court may provide for such marshaling of assets and application thereof as may be appropriate to maintain the relative positions of the parties;

(e) institute suit and recover judgment upon the underlying loan obligation without being first required to proceed with foreclosure on the mortgage;

(f) proceed to foreclosure of the mortgage, separately from or together with suit on the underlying obligation, and public sale of the project under the supervision and control of the court, to any person, association or corporation willing and able to assume the performance of the terms and provisions of the lease or financial arrangement, either by literal compliance therewith or by means of proper separate records for the project of the nature provided for in this act, all as the court may direct, in order that the highest possible bid may be realized while preserving and maintaining the position of the governmental body or agency under the lease or financial arrangement;

(g) pursue any remedy available either under this act or otherwise either in its own name or through a subsidiary or affiliate, and for such purpose any holder of a mortgage loan is authorized to cause such subsidiary or affiliate to be formed, to hold the stock thereof either in its own name or that of nominee or nominees, without regard to the restriction or limitations of any other law.

L.1967, c. 304, s. 8, eff. Feb. 15, 1968.



Section 55:17-9 - Definitions

55:17-9. Definitions
For the purposes of this act, the following terms shall have the designated meanings:

(a) "Lease or financial agreement" means any contractual arrangement between a governmental body or agency and some other person, pursuant to applicable statute, which is calculated to render financially feasible the undertaking of any project for redevelopment, renewal or rehabilitation, and shall include without limitation the granting of exemption from taxes, the payment of moneys for charges in lieu of taxes, and any other arrangement to assist in the realization of a project.

(b) "Governmental body or agency" means any governmental body or agency of the United States, of this State or of any subdivision thereof, which may be a party to or participant in any project.

(c) "Project" means any undertaking, whether of one or more units, which is the subject of any lease or financial arrangement for redevelopment, renewal or rehabilitation.

(d) "Holder of a mortgage loan" means any person, association or corporation advancing funds, either for construction loans or for temporary or permanent financing, in respect to lands, improvements or both which constitute a project or part of a project.

(e) "Mortgagor" means any person, association or corporation having an interest in a project which is subject to a mortgage loan, whether or not the original mortgagor or a successor or assignee subject to the mortgage.

(f) "Default or foreclosure" means any event entitling the holder of the mortgage loan to pursue any one or more remedies available under this act or by other law or by contract, without regard to whether a traditional foreclosure or strict foreclosure occurs in fact.

L.1967, c. 304, s. 9, eff. Feb. 15, 1968. Amended by L.1977, c. 368, s. 1, eff. Feb. 6, 1977.



Section 55:17-10 - Liberal Construction

55:17-10. Liberal construction
The provisions of this act shall be liberally construed in order that holders of mortgage loans on projects may rely, in the event of a default of foreclosure, upon the continuation of terms and provisions of the lease or financial arrangements evaluated at the time of the making of the loan to determine its financial feasibility, and in case of any conflict between the provisions of any statute authorizing such leases or financial arrangements and the provisions of this act, this act shall prevail.

L.1967, c. 304, s. 10, eff. Feb. 15, 1968.



Section 55:17-11 - Application

55:17-11. Application
The provisions shall apply to all mortgages executed and delivered on and after the effective date of this act, and, to the extent that it may be fairly and feasibly applied to mortgages heretofore made, shall be applicable thereto.

L.1967, c. 304, s. 11, eff. Feb. 15, 1968.



Section 55:18-1 - Definitions

55:18-1. Definitions
As used in this act:

a. "Dwelling unit" means a room or connected rooms within a residential structure forming a self-contained area within that structure and adapted to provide permanent living accommodations for a person or family, including the availability of heat, electricity, water and necessary equipment for the culinary and sanitary requirements of a household of a size for which it is intended.

b. "Resident first-time homebuyer" means a natural person, or the unit of husband and wife considered as joint tenants or tenants by the entirety, who is not and has never been the owner of, or holder of an ownership interest in, residential property in this State, exclusive of any interest as a stockholder or partner in a corporation or limited partnership, or as trustee for another person or persons; who enters or proposes to enter into a lease agreement with a municipality under the terms of this act; and who at the time of entering into such a lease is a bona fide resident of that municipality.

c. "Housing corporation" means any corporation formed under the provisions of Title 15 of the Revised Statutes, which by its certificate of incorporation as issued or amended is empowered to engage in the activity of developing, constructing and operating residential accommodations for persons of low and moderate income, or any private, limited-dividend or nonprofit housing corporation organized in accordance with the provisions of the "Limited-Dividend Nonprofit Housing Corporations or Associations Law," P.L.1949, c. 184 (C. 55:16-1 et seq.).

d. "Nonresidential structure" means any building designed and built for use as a factory or warehouse, or for retail or wholesale merchandising, office, workshop, school, hospital, hotel, or any other commercial, industrial or institutional purpose; or which, having been designed and built for residential use, has been altered, converted or reconstructed for nonresidential use.

e. "Persons and families of low and moderate income" means persons and families whose income is insufficient, in relation to the current cost and condition of housing facilities available in the normal private-enterprise housing market, to secure safe, sanitary and decent housing adequate for the size of the family.

f. "Residential structure" means any building constructed or reconstructed, rehabilitated, converted or altered for the purpose of providing dwelling units for the accommodation of nontransient tenants. A structure containing nonresidential space and facilities not exceeding 25% of its total rental value shall be "residential" within this definition.

L.1983, c. 335, s. 1, eff. Sept. 2, 1983.



Section 55:18-2 - Title In Municipality To Realty With Residential Or Nonresidential Structure; Determinations Of Feasibility Of Conversion Or Rehabilitation; Authorization To Lease And Subordinate Interest To Mortgage

55:18-2. Title in municipality to realty with residential or nonresidential structure; determinations of feasibility of conversion or rehabilitation; authorization to lease and subordinate interest to mortgage
When a municipality holds title to any lot, parcel, or tract of real property that includes a residential or nonresidential structure, if the municipal governing body determines that:

a. The structure if nonresidential cannot in the foreseeable future be put to economically feasible use in its intended purpose; or if residential, requires rehabilitation to provide safe, sanitary and decent housing accommodations; and

b. The property is not needed for public use by the municipality; and

c. Conversion of the nonresidential structure to a residential structure, or rehabilitation of the residential structure, would be practicable and would help to meet a need within the municipality for housing for persons of low to moderate income; then the municipal governing body may (1) lease the property and structure to a housing corporation or resident first-time homebuyer under terms requiring the lessee to undertake such rehabilitation or conversion and to maintain and operate the converted property for residential purposes in accordance with the provisions of this act and of the lease made under authority of this act and (2) subordinate the municipal interest in the property and structure to any mortgage provided pursuant to financing the rehabilitation or conversion of the structure.

L.1983, c. 335, s. 2, eff. Sept. 2, 1983.



Section 55:18-3 - Qualifications Of Prospective Lessee

55:18-3. Qualifications of prospective lessee
Before any lease is entered into under authority of this act the prospective lessee shall demonstrate to the satisfaction of the municipal governing body:

(1) Its financial capacity to undertake the proposed conversion, maintenance and operation, including reliable commitments for any financing reasonably required to meet its obligations under, and resulting from, the terms of the lease; and

(2) Its possession of adequate experience in, and qualification for, the management of projects of comparable type and magnitude, or firm agreements to acquire the same through contractual arrangements conditioned upon execution of the lease.

L.1983, c. 335, s. 3, eff. Sept. 2, 1983.



Section 55:18-4 - Terms Of Lease

55:18-4. Terms of lease
A lease entered into under authority of this act shall specify:

a. The term of the lease and the conditions, if any, under which the lessee may be entitled to renewal thereof or to the exercise of an option to purchase the leased property upon expiration, or during the term, of the lease. Such option to purchase shall be nontransferable.

b. The annual rental to be paid to the municipality, and the manner of payment.

c. The date, or a series of dates, running from the date of execution of the lease, upon which the rehabilitation or conversion, or specified stages thereof, shall be completed.

d. The number and type of dwelling units to be provided in the rehabilitated or converted structure or structures, including the respective numbers of units to be provided for single occupancy and for families of varying sizes, together with the facilities to be provided in each unit, or in varying types and sizes of units, and in common areas or for common use of all tenants.

e. The schedule of rents to be charged for units of varying type, size and location, which schedule shall be subject to the provisions of section 6 of this act.

f. The interest on the fair market value of the property and structure, as determined at the time of execution of the lease to which interest the municipality shall be entitled upon purchase by the lessee pursuant to options, or on any terms provided for in the lease or by the terms of this act.

g. Any other terms and conditions not inconsistent with the provisions of this act, or of any other law, to which the lessor municipality and lessee may agree.

L.1983, c. 335, s. 4, eff. Sept. 2, 1983.



Section 55:18-5 - Conformance To Codes

55:18-5. Conformance to codes
Every structure rehabilitated or converted by a lessee under authority of this act, and every dwelling unit in such structure, shall conform to all applicable codes relating to healthfulness, safety and structural soundness of comparable new construction in the municipality; except as the governing body may by ordinance grant modification of or exemption from applicable municipal codes or ordinances on reasonable grounds and without hazard to the health and safety of residents of the rehabilitated or converted structure.

L.1983, c. 335, s. 5, eff. Sept. 2, 1983.



Section 55:18-6 - Schedule Of Rents

55:18-6. Schedule of rents
a. A schedule of rents under subsection e. of section 4 of this act shall provide for total revenue sufficient to meet the necessary operating costs, debt service and other necessary commitments of the lessee over the entire term of the lease, including surcharges permitted under section 7 of this act; but shall not exceed amounts feasible for the accommodation of tenants of low and moderate income.

b. The schedule of rents may provide for adjustment of rents in accordance with income levels, family size, or extraordinary financial hardships of particular tenants, in order to assure adequate accommodation of the housing needs of persons of low and moderate income.

c. The schedule of rents shall not be altered during the term of the lease without consent of the lessor municipality, except as the lease may provide for automatic adjustments based on established operating costs; and the lease shall specify the manner in which such alterations may be from time to time proposed, negotiated, and allowed or disallowed.

L.1983, c. 335, s. 6, eff. Sept. 2, 1983.



Section 55:18-7 - Surcharge On Rents For Lessee With Option To Purchase; Deposit; Disposition

55:18-7. Surcharge on rents for lessee with option to purchase; deposit; disposition
a. If at the time of execution of the lease the municipality offers the lessee an option to purchase the property during, or at the expiration of, the lease, and if the lessee records in the lease its intention to exercise the option, then in establishing a schedule of rents the lessee shall be entitled to include charges designed to accumulate over the period of the lease a fund which, including accrued interest during that period, is agreed upon by the municipality and the lessee to be probably sufficient to meet the lessee's cash requirements in connection with the purchase; provided, however, that the surcharge shall not increase rents to a level inconsistent with subsection a. of section 6 of this act.

b. Charges added to rents for this purpose shall be deposited in a financial institution qualified to exercise appropriate fiduciary powers under the laws of this State and shall not be withdrawn or used for any purpose during the term of the lease, or for any purpose thereafter, except to make payments in connection with the financing of the purchase of the property pursuant to exercise of the option, or as provided in subsection c. of this section.

c. Upon expiration of the lease without exercise of an option to purchase for which a fund has been accumulated pursuant to this section, the fund so accumulated shall:

(1) If the lessee declines renewal or in renewing declines to continue an option for purchase, be used for a reduction of tenant's rental charges according to a formula determined by the municipality, except as otherwise provided pursuant to subsection c. of section 8 of this act;

(2) If the lessee accepts renewal with a continued option to purchase at the end of the extended term, but declines to continue accumulation of the fund, remain on deposit through the extended term subject to the restrictions of subsection b. of this section;

(3) If the lessee accepts renewal, with a continued option to purchase at the end of the extended term, remain on deposit and be added to in accordance with continuing charges for the purpose; but such charges shall be adjusted to take into account the longer term for accumulation, the new option price, if set under the terms of renewal, and any change in the fund's expected rate of earnings over the extended period.

L.1983, c. 335, s. 7, eff. Sept. 2, 1983.



Section 55:18-8 - Expiration Of Lease; Disposition Of Property

55:18-8. Expiration of lease; disposition of property
Upon expiration of a lease entered into under authority of this act:

a. If the lessee exercises an option to purchase, the municipality shall be entitled to the fair market value of the property and structure, as determined at the time of execution of the lease, plus interest on such value.

b. If the lessee declines to exercise such option, or to request or accept renewal of the lease on mutually agreeable terms, the property shall revert to the possession of the municipality, which may thereupon negotiate a lease or purchase with another housing corporation or resident first-time homebuyer under applicable terms and conditions authorized by this act.

c. (1) Upon sale of a property by the municipality under subsection b. of this section, any fund accumulated pursuant to section 8 of this act may be applied by the purchaser against the purchase price.

(2) Upon lease of a property by the municipality under subsection b. of this section, any fund accumulated pursuant to section 8 of this act shall be treated as in a renewal of lease by the original lessee, and the new lessee shall succeed to all the rights therein of the original lessee.

L.1983, c. 335, s. 8, eff. Sept. 2, 1983.



Section 55:18-9 - Waiver Of Requirements By Municipality; Conditions

55:18-9. Waiver of requirements by municipality; conditions
In order to avoid redundant or conflicting regulation, the municipal governing body may waive any requirement pursuant to the provisions of this act upon finding that the requirements for a federal or State program for provision of low- and moderate-income housing in which the resident first-time homebuyer or housing corporation is to participate and to which the property in question is to be subject fulfills the general purpose of the requirement waived or that the requirement if not waived would prevent or impede participation in the federal or State program.

L.1983, c. 335, s. 9, eff. Sept. 2, 1983.



Section 55:18-10 - Rules And Regulations

55:18-10. Rules and regulations
The Commissioner of the Department of Community Affairs shall have the power to adopt, amend, revise and repeal rules and regulations to promote implementation of the provisions of this act.

L.1983, c. 335, s. 10, eff. Sept. 2, 1983.



Section 55:19-1 - Short Title

55:19-1. Short title
This act shall be known and may be cited as the "New Jersey Urban Development Corporation Act."

L. 1985, c. 227, s. 1, eff. July 8, 1985.



Section 55:19-2 - Findings, Declarations

55:19-2. Findings, declarations
The Legislature finds and declares:

a. For several years past economic decline has persisted in the urban centers of the State, despite programs created by both State and federal governments to aid local governments in stemming the decline and stimulating redevelopment.

b. The economic decline of these areas is linked to obsolescence and decay of capital assets, both public and private, and insufficiency of new capital investment for public facilities and amenities, productive industrial plants, and adequate housing.

c. In establishing the Urban Development Corporation, with the powers and functions prescribed in this act, it is the intention of the Legislature to create an instrument for utilizing the widest possible range of financing techniques to coordinate available private and public resources for the revitalization of our urban communities.

d. The corporation is intended to complement and supplement private-sector financing and development activities, and should not unnecessarily compete with or supplant responsible private-sector interest in the implementation of its projects.

L. 1985, c. 227, s. 2, eff. July 8, 1985.



Section 55:19-3 - Definitions

55:19-3. Definitions
3. As used in this act, except as otherwise clearly required by the context:



a. "Board" or "board of directors" means the directors of the corporation appointed pursuant to section 4 of this act.

b. "Corporation" means the New Jersey Urban Development Corporation established pursuant to section 4 of this act.

c. "Department" means the New Jersey Department of Commerce and Economic Development.

d. "Director" means a director of the corporation.



e. "Project" means a specific work or improvement, including lands, buildings, improvements, real and personal property or any interest therein, including lands under water, riparian rights, space rights and air rights, acquired, owned, constructed, reconstructed, rehabilitated or improved by the corporation or a subsidiary, or by any other person, firm or corporation under agreement with the corporation or subsidiary pursuant to the provisions of this act in a qualified municipality, and which falls within any of the following classifications:

(1) "Industrial project"--a project designed and intended to provide facilities for manufacturing, industrial, commercial, wholesale, retail, warehousing, or research and development purposes, including but not limited to machinery and equipment deemed necessary for the operation thereof, when the board finds that there is a compelling public need to undertake such project and insufficient responsible interest by the private financial or development community to undertake the project without the corporation's assistance or involvement.

(2) "Land-use improvement project"--a project for the clearance, replanning, reconstruction, rehabilitation, renewal, redevelopment, conservation, restoration or improvement of an area, in cooperation or under agreement with a qualified municipality which has designated the area blighted or in need of rehabilitation.

(3) "Civil project"--a project designed and intended to provide facilities for educational, cultural, health, recreational, community or other civic purposes.

(4) "Utility project"--a project designed and intended to provide facilities for provision of water, sewerage, solid waste disposal, transportation, utility or other public services necessary for the accommodation of a project of another classification undertaken pursuant to this act, but accommodation of needs greater than those of the other project may be encompassed.

(5) "Mixed-use project"--a project consisting of housing development and commercial development, in which the prorated cost of the housing development is equivalent to no more than one-third of the cost of the total project.

(6) "Multi-purpose project"--a project combining the purposes of two or more of the foregoing classifications.

f. "Qualified municipality" means any municipality which at the time of the initiation of a project was eligible to receive State aid under P.L.1977, c.260 (C.52:27D-162 et seq.); or any municipality which in any year subsequent to the enactment of P.L.1978, c.14 (C.52:27D-178 et seq.) was eligible to receive State aid pursuant to that act; or any municipality which has: (1) a population of 15,000 or less, according to the most recent federal decennial census; (2) a population density of 5,000 or more per square mile; (3) 100 or more children enrolled in the Aid to Families with Dependent Children program, according to the data available to and utilized by the Director of the Division of Local Government Services in the Department of Community Affairs to determine eligibility for State aid under the provisions of P.L.1978, c.14 (C.52:27D-178 et seq.); (4) an equalized tax rate which exceeds the State equalized tax rate; and (5) an equalized valuation per capita which is less than the State equalized valuation per capita; or a municipality which has designated the corporation as its local redevelopment agency pursuant to subsection b.b. of section 6 of P.L.1985, c.227 (C.55:19-6).

g. "Subsidiary" means a subsidiary corporation formed by the corporation pursuant to section 7 of this act.

L.1985,c.227,s.3; amended 1991,c.228,s.1.



Section 55:19-4 - Urban Development Corporation

55:19-4. Urban Development Corporation
a. There is established the New Jersey Urban Development Corporation. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the Constitution, this corporation is allocated to the Department of Commerce and Economic Development; but, notwithstanding that allocation, the corporation shall be independent of any supervision or control by the department or by any other board or officer thereof.

b. The corporation shall constitute a body corporate and politic and an instrumentality exercising public and essential governmental functions, and the exercise by the corporation of the powers conferred by this act shall be deemed and held to be an essential governmental function of the State.

c. The directors of the corporation shall be: (1) the Commissioner of the Department of Commerce and Economic Development, the Commissioner of the Department of Community Affairs, the Commissioner of the Department of Labor and the State Treasurer, ex officio; and (2) five citizens and residents of the State appointed by the Governor, with the advice and consent of the Senate, for terms of four years, except that of the first five persons so appointed, two shall serve for a term of one year, one for a term of two years, one for a term of three years and one for a term of four years. Each director shall hold office for the term of his appointment and until his successor has been appointed and qualified. A director shall be eligible for reappointment. In nominating members the Governor shall have regard to providing an adequate depth and diversity of knowledge and experience in the financial, physical and social aspects of urban development, and of other relevant expertise in urban matters.

d. Each ex officio director may designate an officer or employee of his department to represent him at meetings of the directors, and each designee may lawfully vote and otherwise act on behalf of the director so designating him. The designation shall be in writing, delivered into the hands of the secretary of the corporation, and shall continue in effect until revoked or amended in the same manner.

e. Each director may be removed from office by the Governor, for cause, after a public hearing and may be suspended by the Governor pending the completion of the hearing. Each director before entering upon his duties shall take and subscribe an oath to perform the duties of the office faithfully, impartially and justly to the best of his ability. A record of these oaths shall be filed in the office of the Secretary of State.

f. Any vacancies in the membership of the board of directors occurring otherwise than by expiration of term shall be filled in the same manner as the original appointments, but for the unexpired terms only.

g. The members shall elect from among the citizens appointed by the Governor a chairman of the board of directors and a vice chairman. The board shall elect a secretary and a treasurer, who need not be members of the board; the same person may be elected to serve both as secretary and treasurer. The powers of the corporation shall be vested in the members of the board of directors thereof in office from time to time, and five members, when including at least two ex officio directors, shall constitute a quorum at any meeting of the board of directors. Actions may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of at least five members, including at least two ex officio members. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the agency.

h. A true copy of the minutes of every meeting of the board shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at a meeting shall have force or effect until 10 days, Saturdays, Sundays and public holidays excepted, after a copy of the minutes shall have been so delivered, unless within that period the Governor shall approve the same, in which case such action shall become effective upon his approval. If, within the 10-day period, the Governor returns the copy of the minutes with his veto of any action taken by the board or any member thereof at the meeting, that action shall be null and void and of no effect. The Governor may approve all or part of the action taken at such meeting prior to the expiration of the 10-day period.

i. Directors shall serve without compensation, but the corporation shall reimburse them for actual expenses necessarily incurred in the discharge of their duties.

j. Notwithstanding the provisions of any other law, no officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment or any benefits or emoluments thereof by reason of acceptance of the office of director or his service in that office.

k. The corporation may be dissolved by act of the Legislature if it has no debts or obligations outstanding, or if adequate provision has been made for the payment or retirement of any outstanding debts or obligations. Upon dissolution of the corporation all property, funds and assets thereof shall be vested in the State.

L. 1985, c. 227, s. 4, eff. July 8, 1985.



Section 55:19-5 - Coordination With Other State Programs; Advisory Council

55:19-5. Coordination with other State programs; advisory council
a. In planning for the development and execution of projects authorized by this act, or for the exercise of any of the other powers conferred upon the corporation or its subsidiaries, the board shall consult with the heads of the principal departments of State government having responsibilities or conducting programs relevant to the power to be exercised or the locality in which it is to be exercised, so that the projects of the corporation and its subsidiaries may be coordinated with parallel or complementary programs of other State agencies, to their mutual support and common benefit.

b. For the purpose of assuring regular and effective liaison between the corporation and other public agencies and officers having responsibilities in areas related to the operations of the corporation, the Governor shall establish an advisory council to the board of directors and shall, from time to time and with the advice and consent of the Senate, designate to serve upon the council such persons, and in such number, as he deems necessary or expedient to furthering this purpose, from among representative members of county and municipal governments, State, local and regional authorities, boards and commissions, and other public bodies, whose activities may affect, or be affected by, the operations of the corporation.

c. In planning and carrying out projects pursuant to this act the corporation and its subsidiaries shall endeavor to enlist the cooperation and assistance, on a volunteer basis, of private business firms and individual business executives whose experience and training qualify them to advise on the design and coordination of aid and development programs for the revitalization of urban centers, and upon the most efficient and businesslike manner of managing and directing such programs.

L. 1985, c. 227, s. 5, eff. July 8, 1985.



Section 55:19-6 - Powers Of The Corporation

55:19-6. Powers of the corporation
6. Except as otherwise limited in this act, the corporation shall have power:

a. to sue and be sued;



b. to have a seal and alter the same at pleasure;



c. to make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this act;

d. to make and alter bylaws for its organization and internal management and, subject to agreements with noteholders or bondholders, to make rules and regulations with respect to its projects, operations, properties and facilities;

e. to acquire, hold and dispose of real or personal property for its corporate purposes;

f. to appoint officers, agents and employees, prescribe their duties and fix their compensation;

g. to acquire or contract to acquire from any individual, partnership, trust, association or corporation, or any public agency, by grant, purchase or otherwise, real or personal property or any interest therein; to own, hold, clear, improve, rehabilitate and develop, and to sell, assign, exchange, transfer, convey, lease, mortgage or otherwise dispose of or encumber the same;

h. to create subsidiary corporations as provided in section 7 of this act;

i. to acquire, construct, reconstruct, rehabilitate, improve, alter or repair or provide for construction, reconstruction, rehabilitation, improvement, alteration or repair of any project;

j. to arrange or contract with a municipality for the planning, replanning, opening, grading or closing of streets, roads, roadways, alleys or other places, or for the furnishing of facilities or for the acquisition by a municipality of property or property rights or for the furnishing of property or services, in connection with a project;

k. to sell, lease, assign, transfer, convey, exchange, mortgage, or otherwise dispose of or encumber any project, and in the case of the sale of any project, to accept a purchase money mortgage in connection therewith; and to lease, repurchase or otherwise acquire and hold any project which the corporation has theretofore sold, leased or otherwise conveyed, transferred or disposed of;

l. to grant options to purchase any project or to renew any leases entered into by it in connection with any of its projects, on such terms and conditions as it may deem advisable;

m. to prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any project, and from time to time to modify such plans, specifications, designs or estimates;

n. to manage any project, whether then owned or leased by the corporation, and to enter into agreements with any individual, partnership, trust, association or corporation, or with any public agency, for the purpose of causing any project to be managed;

o. to provide advisory, consultative, training and educational services, technical assistance and advice to any individual, partnership, trust, association or corporation, or to any public agency, in order to carry out the purposes of this act;

p. to issue, purchase, pledge and sell stock in projects of the corporation and to purchase, sell or pledge the shares, or other obligations or securities of any subsidiary corporation, on such terms and conditions as the corporation may deem advisable;

q. subject to the provisions of any contract with noteholders, to consent to the modification, with respect to rate of interest, time of payment or any installment of principal or interest, security, or any other terms, of any loan, mortgage, commitment, contract or agreement of any kind to which the corporation is a party;

r. in connection with any property on which it has made a mortgage loan, to foreclose on the property or commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and to bid for or purchase the property at any foreclosure or at any other sale, or acquire or take possession of the property; and in such event the corporation may complete, administer, pay the principal of and interest on any obligations incurred in connection with the property, dispose of and otherwise deal with the property, in such manner as may be necessary or desirable to protect the interests of the corporation therein;

s. to invest any funds held in reserve or sinking funds, or any moneys not required for immediate use and disbursement, at the discretion of the corporation, in obligations of this State or of the United States, or obligations the principal and interest of which are guaranteed by this State or the United States;

t. to procure insurance against any loss in connection with its property and other assets and operations, in such amounts and from such insurers as it deems desirable;

u. to engage the services of consultants on a contract basis for rendering professional and technical assistance and advice;

v. to contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from the State or a municipality or any agency or instrumentality thereof, or from any other source, and, subject to the provisions of this act and any other applicable law, to comply with the terms and conditions thereof;

w. to establish, levy and collect, in connection with any civic project or utilities project managed or operated by the corporation, whether then owned or leased by the corporation, user fees and facility charges;

x. to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this act;

y. to borrow money or secure credit against the assets of the corporation on a temporary, short-term, interim or long-term basis;

z. to make short-term loans or advances to developers for construction in anticipation of the issuance of permanent loans;

a.a. to exercise sole authority for investment, reinvestment or expenditure of its revenues, fund balances and appropriations consistent with the purposes of this act on projects and investments utilizing revenues from the sale of government obligation bonds, which projects shall be subject to the approval of the State Treasurer, and the Treasurer's actions shall be based solely on his fiduciary role to ensure that all applicable federal and State tax laws are adhered to regarding the investment of bond funds;

b.b. notwithstanding any law to the contrary, and upon resolution of the municipal governing body, to act as the local redevelopment agency of any municipality in which there is not established a local redevelopment agency pursuant to P.L.1949, c.306 (C.40:55C-1 et seq.) and which is not precluded from establishing such an agency by the provisions of section 9 of P.L.1949, c.306 (C.40:55C-9); and

c.c. to act as a district agent pursuant to P.L.1991, c.228 (C.55:19-3 et al.).

L.1985,c.227,s.6; amended 1991,c.228,s.2.



Section 55:19-7 - Subsidiary Corporations

55:19-7. Subsidiary corporations
a. The corporation shall have the right to exercise and perform its powers and functions through one or more subsidiaries. The corporation by resolution may direct any of its directors, officers or employees to organize a subsidiary pursuant to the corporation laws of this State. The resolution shall prescribe the purposes for which the subsidiary corporation is to be formed.

b. Such corporation shall be deemed a subsidiary whenever and so long as (1) more than half of the outstanding voting shares of such corporation are owned by the corporation, or (2) the corporation has the power to designate, and has so designated, a majority of the directors of such corporation.

c. The corporation may transfer to any subsidiary any money, property, real or personal or mixed, or any project, in order to carry out the purposes of this act. Each subsidiary shall have all the powers, privileges, immunities, tax exemptions and other exemptions of the corporation to the extent the same are not inconsistent with the statute or statutes pursuant to which such subsidiary was incorporated.

d. No officer or director of the corporation shall receive any additional compensation, either direct or indirect, other than reimbursement for actual expenses necessarily incurred in the performance of his duties, by reason of his serving as an officer or director of any subsidiary.

L. 1985, c. 227, s. 7, eff. July 8, 1986.



Section 55:19-8 - Joint Ventures

55:19-8. Joint ventures
The corporation, or any subsidiary, may enter into agreements with any individual, partnership, trust, association or corporation, or any public agency, under which the corporation or subsidiary and such other entity or entities shall undertake a project as a joint venture, with the corporation or subsidiary providing such financial assistance, through loans, grants or the acquisition of an ownership interest in the project, and such technical or managerial assistance or advice, as the agreement may provide.

L. 1985, c. 227, s. 8, eff. July 8, 1986.



Section 55:19-9 - Loans For "Projects."

55:19-9. Loans for "projects."
The corporation, or any subsidiary, may make loans to any individual, partnership, trust, association or corporation for the purpose of enabling such entity to undertake any work, improvement or other activity in a qualified municipality which, if undertaken by the corporation or a subsidiary, would be a "project" within the meaning of section 3 of this act. The corporation, or any subsidiary, may also pledge its credit for the repayment of any such loan made for like purposes by any financial institution in the State.

L. 1985, c. 227, s. 9, eff. July 8, 1986.



Section 55:19-10 - Subsidiary Stock Issuance

55:19-10. Subsidiary stock issuance
Any subsidiary, upon authorization by the corporation, may issue its stock and employ the proceeds of such sales for capital investment in, or other expenses in connection with, the projects of the subsidiary.

L. 1985, c. 227, s. 10, eff. July 8, 1986.



Section 55:19-11 - Self-dealing Prohibition

55:19-11. Self-dealing prohibition
a. No director, officer, agent or employee of the corporation or of any of the corporation's subsidiaries shall take any official action on any matter in which he has a direct or indirect financial interest, except that the ownership of, or tenancy in, one's own private residence shall not be considered a financial interest for the purposes of this section.

b. Any action taken or approval granted by the corporation or any of its subsidiaries in violation of this subsection is voidable.

c. Any person who knowingly violates any provision of this section shall forfeit his office or employment and is guilty of a crime of the fourth degree.

L. 1985, c. 227, s. 10A, eff. July 8, 1985.



Section 55:19-12 - Authorized Investment

55:19-12. Authorized investment
Any public or private agency, organization, corporation, or association which is not legally barred from investing in the bonds or stock of the New Jersey Housing and Mortgage Finance Agency or any of its subsidiary corporations may lawfully invest in the corresponding securities of the corporation and its subsidiaries.

L. 1985, c. 227, s. 11, eff. July 8, 1985.



Section 55:19-13 - Employment Tax Credit

55:19-13. Employment tax credit
Any person, firm or corporation actively engaged in the conduct of business at a location within a project, as defined in this act, which is subject to the provisions of the "Corporation Business Tax Act (1945)," P.L. 1945, c. 162 (C.54:10A-1 et seq.), and the business of which at that location consists primarily of manufacturing or other business that is not retail sales or warehousing oriented, shall, for a period of two years from the date upon which an agreement for the undertaking of the project was entered into pursuant to section 8 or 9 of this act, be entitled to an annual credit against the amount of tax imposed under that act of $1,500.00 for each new employee employed at that location who is a resident of the qualified municipality and who immediately prior to such employment was unemployed at least 90 days or was dependent upon public assistance as the primary source of income. A credit for which an employer taxpayer qualifies under this section shall be allowed in the tax year next following the tax year of qualification, and may be continued into a second tax year if such qualification continues, but it shall be allowed only for those new employees who were employed for at least six consecutive months by the employer taxpayer in the year of qualification.

L. 1985, c. 227, s. 12, eff. July 8, 1985.



Section 55:19-14 - No Eminent Domain; Municipal Regulation

55:19-14. No eminent domain; municipal regulation
a. Neither the corporation nor any of its subsidiaries is authorized to acquire property by right of eminent domain.

b. Neither the corporation nor any of its subsidiaries shall undertake, or provide financial or other assistance for the undertaking of, a project involving any construction, demolition, improvement, alteration in the use or character of any tract of land, or alteration in the size, density or use of structures thereon, contrary to the applicable land-use regulations of the municipality in which the project is located, unless it shall first obtain, by variance, amending ordinance, or other lawful procedure, the consent of the municipality.

L. 1985, c. 227, s. 13, eff. July 8, 1985.



Section 55:19-15 - Prevailing Wage Rate

55:19-15. Prevailing wage rate
Any builder, contractor or subcontractor engaged upon a project within the meaning of this act, and any person, firm or corporation managing or operating such a project, including the corporation and its subsidiaries, shall pay the workmen employed in the construction, reconstruction, demolition, or rehabilitation thereof not less than the prevailing wage rate. The prevailing wage rate shall be determined by the Commissioner of the New Jersey Department of Labor in all cases, except that the prevailing wage rate shall be determined by the Secretary of the United States Department of Labor in accordance with the Davis-Bacon Act as amended (40 U.S.C. s. 276a to 276a-5), when the loan or other assistance given by the corporation in connection with the work, or the funds of the corporation or subsidiary thereof expended for the work, are the subject of direct or indirect federal assistance other than federal tax exemption of the interest paid on obligations of the corporation or a subsidiary thereof.

L. 1985, c. 227, s. 14, eff. July 8, 1985.



Section 55:19-16 - Annual Report; Strategy Document

55:19-16. Annual report; strategy document
a. On or before the last day of March in each year, the board of directors of the corporation shall make an annual report of its activities for the preceding calendar year to the Governor and the Legislature. The report shall set forth a complete operating and financial statement covering its operations during the year. The board shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants, and the cost thereof shall be considered an expense of the corporation, and a copy thereof shall be filed with the State Treasurer.

b. With its first annual report, and every second year thereafter, the board shall submit an Urban Development Strategy document, setting forth its assessment of the current needs for industrial, land-use improvement, civic, utility and multi-purpose projects in qualified municipalities of the State; its estimate of the resources available, under the provisions of this act, from public and private sources for the undertaking of such projects; and its anticipated participation in or assistance of such projects during the two years next succeeding the date of submission. The document shall set forth the goals and priorities governing the selection of the projects it anticipates participating in or assisting; and the board shall annually review and evaluate the projects actually undertaken in light of the goals and priorities established therefor by the Urban Development Strategy document. In selecting projects for its participation, and in evaluating those projects in which it has participated, the board shall devise and employ techniques for forecasting and measuring relevant indices of accomplishment of its goals of economic revitalization, including specifically: (1) the number of jobs created, or to be created, by, or as a result of, the project; (2) the cost, or estimated cost, to the State, involved in the creation of those jobs; (3) the amount of private capital investment in, or stimulated by, a project, in proportion to the public funds invested therein; and (4) in the case of an industrial project or a multi-purpose project which has, as one of its elements, a project classified as an industrial project, a determination, based upon written findings, that the project would not be undertaken but for the participation of the corporation.

c. In its first annual report, upon assessing and estimating needs, available resources and desirable projects, as provided in subsection b. of this section, the corporation shall determine and shall recommend: (1) whether or not it is expedient that the corporation should be granted, in addition to the revenues provided for by or pursuant to this act and any other grants or assets which the Legislature may from time to time provide, the power to issue bonds for the financing of its projects; and it shall make such recommendations as it deems proper with respect to the type of bonds, if any, and the manner and terms of their issuance; and (2) whether or not it is expedient that any exemptions from or abatements of taxation, including those provided for under section 12 of this act, be made available in connection with and in furtherance of projects undertaken pursuant to this act; and if so, in what form, to what extent and under what conditions and restrictions.

L. 1985, c. 227, s. 15, eff. July 8, 1985.



Section 55:19-17 - Urban Development Investment Fund Created

55:19-17. Urban Development Investment Fund created
16. a. There is hereby created the Urban Development Investment Fund, into which shall be paid:

(1) Funds appropriated by section 17 of this act;



(2) Repayments of loans or other payments received by the corporation pursuant to agreements made under authority of section 6, 7, 8 or 9 of this act;

(3) Any income derived from investment pursuant to subsection b. of this section;

(4) Moneys collected as user fees and facility charges in connection with any civic project or utilities project managed or operated by the corporation as authorized by subsection w. of section 6 of this act; and

(5) Such additional funds as the Legislature may from time to time appropriate for the purpose.

b. The fund shall be in the custody and control of the corporation, which may invest and reinvest any portion thereof not immediately required for the purposes of the corporation in the manner provided by law for investment of public funds on projects and investments utilizing revenues from the sale of general obligation bonds, which projects shall be subject to the approval of the State Treasurer, and the Treasurer's actions shall be based solely on his fiduciary role to ensure that all applicable federal and State tax laws are adhered to regarding the investment of bond funds.

L.1985,c.227,s.16; amended 1991,c.228,s.3.



Section 55:19-18 - Appropriation From Bond Fund

55:19-18. Appropriation from bond fund
a. There is appropriated to the Urban Development Investment Fund from the Community Development Bond Fund created by the "Community Development Bond Act of 1982" (P.L. 1981, c. 486) the sum of $30,000,000.00 for the purposes of this act, including so much thereof as may be necessary to meet any expense incurred by the issuing officials under P.L. 1981, c. 486 for advertising, engraving, printing, clerical, legal or other services necessary to carry out the duties imposed upon them by the provisions of that act.

b. It is the purpose of this act that the funds from which this appropriation shall be met shall be those funds which shall be derived from the sale of the Community Development Bonds, the issuance of which is provided for by subsection b. of section 5 of P.L. 1981, c. 486, which act was submitted to and approved by the people at the general election held on November 2, 1982.

c. The Director of the Division of Budget and Accounting in the Department of the Treasury is authorized and directed to make such correction of the title or text, or both, of any item in this act necessary to make an appropriation available for the purpose of its intention. The correction shall be by a written ruling reciting in appropriate detail the facts thereof and the reasons therefor, attested by the signature of the director and filed by him in his office as an official record, and any action thereunder, including disbursements, and the audit thereof, shall be legally binding, and of full force.

d. In order that all costs, whether direct or indirect of implementing the "Community Development Bond Act of 1982," P.L. 1981, c. 486 shall be paid from the fund established in section 14 thereof, the Director of the Division of Budget and Accounting, where appropriate and practicable, shall charge the fund and credit to the General State Fund or expenditure source such sums as may have been expended from other State appropriations for direct or indirect costs related to the programs herein authorized.

e. At any time prior to the issuance and sale of bonds under P.L. 1981, c. 486, the State Treasurer is authorized to transfer from available money in any fund of the Treasury of the State to credit of the Community Development Bond Fund, a sum as he may deem necessary. The sum so transferred shall be returned to the same fund of the Treasury by the State Treasurer from the proceeds of the sale of the bonds.

f. The State Treasurer or the Director of the Division of Budget and Accounting shall approve expenditures from the Community Development Bond Fund for administrative costs.

g. (Deleted by amendment, P.L. 1988, c. 120.)

h. Loan rates and maturities of loans made by the Urban Development Corporation shall be established by the State Treasurer taking into consideration rates available in capital markets for comparable maturities and comparable credit quality. Local governments may secure interim financing under this act to enable a project to be undertaken before permanent financing is secured or may secure permanent financing under this act with a final maturity related to the expected useful life of the project being so financed.

i. No interest-free loan shall be permitted without the written approval of the State Treasurer or his designee.

j. Pending their application to the purposes provided in this act, the monies in the Community Development Fund may be invested and reinvested as are other trust funds in the custody of the State Treasurer, in the manner provided by law. Net earnings received from the investment or deposit of that fund shall be paid into the General Fund.

L. 1985, c. 227, s. 17; amended 1988,c.120.



Section 55:19-19 - Project Initiation Within One Year

55:19-19. Project initiation within one year
The first projects under this act shall be initiated not later than one year from the date on which, following the appointment of its citizen members pursuant to the provisions of section 4 of this act, the board of directors shall organize the corporation.

L. 1985, c. 227, s. 18, eff. July 8, 1985.



Section 55:19-20 - Short Title

55:19-20.Short title

1. This act shall be known and may be cited as the "New Jersey Urban Redevelopment Act."

L.1996,c.62,s.1.



Section 55:19-21 - Findings, Determinations Relative To Urban Redevelopment

55:19-21. Findings, determinations relative to urban redevelopment

2. The Legislature finds and determines that:

a. As one of the nation's most densely populated States and one of the earliest settled, New Jersey is beset by a host of urban problems attendant upon economic obsolescence, an aging infrastructure, long-term underinvestment and de-industrialization;

b. Although the State Development and Redevelopment Plan has fostered a more coordinated and integrated State planning process and has placed renewed emphasis on urban revitalization goals, the realization of those revitalization goals still presents a critical challenge to the private sector and the myriad of governmental entities whose policies touch urban areas;

c. The rapid pace of technological change with which the late twentieth century is associated, represented by the development and growth of the "information superhighway," and increasing world competition, spurred on by recent and ongoing international free trade agreements, threatens to further marginalize our already distressed and beleaguered urban centers;

d. Environmentally compromised sites present a particular challenge to the State's urban centers, particularly those with major associated cleanup liability and, notwithstanding the impressive strides taken by this Legislature to address remediation issues, further remedies are necessary in order to imbue those sites with renewed economic potential;

e. Given the number of years over which these problems have developed and in light of the enormity of the challenges which lay ahead, it is incumbent upon this Legislature to designate an entity that has as its primary focus the State's urban centers, and to provide that entity with resources to effectuate renewal in these urban areas;

f. At present, a vast and complex network of State agencies and policies which should cooperate in the identification and resolution of urban problems too often work at cross-purposes and so it is vital that this new entity bring together those agencies whose policies are most strongly felt in urban areas in order to promote their economic and social viability in a coordinated fashion;

g. There is a need for a redevelopment agency whose focus is developing and implementing strategic revitalization plans and neighborhood empowerment plans for urban neighborhoods to serve as the State's primary community development agency with particular focus on technical assistance, grants, low and no interest loans, loan guarantees, and capacity building for community development organizations; and

h. This legislative initiative is intended to implement the urban redevelopment initiative concept and philosophy articulated by the sponsor which calls for the establishment of an independent entity which will allow for a coordinated approach to urban revitalization and succeed in achieving its goals where previous urban efforts have failed.

L.1996,c.62,s.2.



Section 55:19-22 - Definitions Relative To Urban Redevelopment.

55:19-22 Definitions relative to urban redevelopment.

3.As used in P.L.1996, c.62 (C.55:19-20 et al.), except as otherwise clearly required by the context:

"Authority" means the New Jersey Redevelopment Authority established pursuant to section 4 of P.L.1996, c.62 (C.55:19-23).

"Council" means the Urban Coordinating Council established pursuant to section 45 of P.L.1996, c.62 (C.55:19-60).

"Department" means the Department of Commerce and Economic Development.

"Project" means a specific work or improvement, including lands, buildings, improvements, real and personal property or any interest therein, including lands under water, riparian rights, space rights and air rights, acquired, owned, constructed, reconstructed, rehabilitated or improved by the authority or a subsidiary, or by any other person, firm or corporation under agreement with the authority or subsidiary pursuant to the provisions of P.L.1996, c.62 (C.55:19-20 et al.) in a qualified municipality, and which falls within any of the following classifications:

(1)"Industrial project"--a project designed and intended to provide facilities for manufacturing, industrial, commercial, wholesale, retail, warehousing, or research and development purposes, including but not limited to machinery and equipment deemed necessary for the operation thereof, when the authority finds that there is a compelling public need to undertake such project.

(2)"Land-use improvement project"--a project for the clearance, replanning, reconstruction, rehabilitation, renewal, redevelopment, conservation, restoration or improvement of an area, in cooperation or under agreement with a qualified municipality which has designated the area in need of redevelopment.

(3)"Civil project"--a project designed and intended to provide facilities for educational, cultural, health, recreational, community or other civic purposes.

(4)"Utility project"--a project designed and intended to provide facilities for provision of water, sewerage, solid waste disposal, transportation, utility or other public services necessary for the accommodation of a project of another classification undertaken pursuant to P.L.1996, c.62 (C.55:19-20 et al.), but accommodation of needs greater than those of the other project may be encompassed.

(5)"Mixed-use project"--a project consisting of housing development and commercial development, in which the prorated cost of the housing development is equivalent to no more than one-third of the cost of the total project.

(6)"Multi-purpose project"--a project combining the purposes of two or more of the foregoing classifications.

"Qualified municipality" means any municipality which at the time of the initiation of a project was either eligible to receive aid under the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.) or was coextensive with a school district which qualified for designation as a "special needs district" pursuant to the "Quality Education Act of 1990," P.L.1990, c.52 (C.18A:7D-1 et seq.) or, if no municipality in a county meets these requirements, the Commissioner of Community Affairs may nominate one municipality in that county for inclusion. The nominated municipality must have a rank in the top 20% of the current Municipal Distress Index (MDI), as promulgated by the Division of Housing and Community Resources in the Department of Community Affairs, and be approved by the New Jersey Redevelopment Authority Board. If approved, the municipality shall be eligible to participate in the program for a period of five years and may, thereafter, be re-nominated by the commissioner every five years.

"Subsidiary" means a subsidiary corporation formed by the authority pursuant to section 8 of P.L.1996, c.62 (C.55:19-27).

L.1996, c.62, s.3; amended 2015, c.56.



Section 55:19-23 - New Jersey Urban Development Corporation Reconstituted As New Jersey Redevelopment Authority

55:19-23. New Jersey Urban Development Corporation reconstituted as New Jersey Redevelopment Authority

4. a. The New Jersey Urban Development Corporation established pursuant to P.L.1985, c.227 (C.55:19-1 et seq.) is reconstituted as the New Jersey Redevelopment Authority. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the Constitution of the State of New Jersey, this authority is allocated to the Department of Commerce and Economic Development; but, notwithstanding that allocation, the authority shall be independent of any supervision or control by the department or by any other board or officer thereof. All references in any law, order, rule, regulation, contract, loan, document or otherwise to the New Jersey Urban Development Corporation in the Department of Commerce and Economic Development shall mean the New Jersey Redevelopment Authority in the Department of Commerce and Economic Development.

b. The authority shall constitute a body corporate and politic and an instrumentality exercising public and essential governmental functions, and the exercise by the authority of the powers conferred by P.L.1996, c.62 (C.55:19-20 et al.) shall be deemed and held to be an essential governmental function of the State.

c. The authority shall consist of the State Treasurer, the Attorney General, the Commissioner of Community Affairs, the Commissioner of Education, the Commissioner of Environmental Protection, the Commissioner of Health, the Commissioner of Human Services, the Commissioner of Labor, the Commissioner of Transportation, and the Commissioner of Commerce and Economic Development who shall be members and who shall serve ex officio, and eleven public members of whom seven shall be appointed by the Governor with the advice and consent of the Senate, two shall be appointed by the Senate President and two shall be appointed by the Speaker of the General Assembly, for terms of three years, except as provided hereunder. Of the seven members appointed by the Governor, one shall represent the interests of the for-profit development industry; one shall represent the interests of the nonprofit development community, two shall be mayors of municipalities which are coextensive with "special needs districts" as defined pursuant to section 3 of P.L.1990, c.52 (C.18A:7D-3); two shall be mayors of municipalities which are contiguous to municipalities which are coterminous with special needs districts; and one shall represent the interest of the banking, insurance or real estate financing industries. Each member shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A member shall be eligible for reappointment. Each mayor shall serve for a term of three years, but shall continue to serve only as long as the mayor continues to hold mayoral office. The members appointed by each of the presiding officers of both Houses of the Legislature shall not represent the same political party. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only. In appointing public members, the presiding officers shall have regard to providing an adequate depth and diversity of knowledge and experience in the financial, physical and social aspects of urban development, and of other relevant expertise in urban matters.

d. Each ex officio member may designate an officer or employee of his department to represent him at authority meetings. The designation shall be in writing, delivered into the hands of the secretary of the authority, and shall continue in effect until revoked or amended in the same manner.

e. Each member appointed by the Governor may be removed from office by the Governor, for cause, after a public hearing, and may be suspended by the Governor pending the completion of the hearing. Each member before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of such oaths shall be filed in the office of the Secretary of State.

f. The Commissioner of Commerce and Economic Development may, at the commissioner's discretion, serve as the chairperson of the authority or may appoint one of the public members of the authority as chairperson. Any such designation or appointment shall be made in writing and shall be delivered to the authority and to the Governor and shall continue in effect until revoked or amended by a writing delivered to the authority and the Governor. The members of the authority shall elect from their remaining number a vice chairperson and a treasurer thereof. The authority shall employ an executive director who shall be its secretary and chief executive officer. The powers of the authority shall be vested in the members thereof in office from time to time and eleven members of the authority shall constitute a quorum at any meeting thereof. Action may be taken, and motions and resolutions adopted, by the authority at any meeting thereof by the affirmative vote of at least eleven members of the authority. No vacancy in the membership of the authority shall impair the right of a quorum of the members to exercise all of the powers and perform all of the duties of the authority.

g. Each public member of the authority shall execute a bond to be conditioned upon the faithful performance of the duties of such member in such form and amount as may be prescribed by the State Comptroller. Such bonds shall be filed in the office of the Secretary of State. At all times thereafter the members and treasurer of the authority shall maintain such bonds in full force and effect. All costs of such bonds shall be borne by the authority.

h. The members of the authority shall serve without compensation, but the authority shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding the provisions of any other law, no officer or employee of the State shall be deemed to have forfeited or shall forfeit his or her office or employment or any benefits or emoluments thereof by reason of his or her acceptance of the office of ex officio member of the authority or his or her services therein.

i. The authority may be dissolved by act of the Legislature on condition that the authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the authority, all property, funds and assets thereof shall be vested in the State.

j. A true copy of the minutes of every meeting of the authority shall be forthwith delivered by and under the certification of the secretary thereof to the Governor. No action taken at such meeting by the authority shall have force or effect until 10 days, Saturdays, Sundays, and public holidays excepted, after a copy of the minutes shall have been so delivered unless during that 10-day period the Governor shall approve the same in which case such action shall become effective upon approval. If, within the 10-day period, the Governor returns the copy of the minutes with a veto of any action taken by the authority or any member thereof at the meeting, that action shall be null and void and of no effect. The powers conferred in this subsection upon the Governor shall be exercised with due regard for the rights of the holders of bonds and notes of the authority at any time outstanding, and nothing in or done pursuant to this subsection shall in any way limit, restrict or alter the obligation or powers of the authority or any representative or officer of the authority to carry out and perform in every detail each and every covenant, agreement or contract at any time made or entered into by or on behalf of the authority with respect to its bonds or notes or for the benefit, protection or security of the holders thereof. The Governor may approve all or part of the action taken at such meeting prior to the expiration of the 10-day period.

k. On or before March 31 of each year, the authority shall make an annual report of its activities for the preceding calendar year to the Governor and the Legislature. Each such report shall set forth a complete operating and financial statement covering the authority's operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and cause a copy thereof to be filed with the Secretary of State and the State Comptroller.

1. The State Comptroller and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts, books and records of the authority, including its receipts, disbursements, contracts, sinking funds, investments, and any other matters relating thereto and to its financial standing.

m. No member, officer, employee or agent of the authority shall be interested, either directly or indirectly, in any project or in any contract, sale, purchase, lease or transfer of real or personal property to which the authority is a party.

L.1996,c.62,s.4.



Section 55:19-24 - Powers Of Authority

55:19-24.Powers of authority
5. The authority shall have the following powers:

a. to sue and be sued;

b. to have a seal and alter the same at the authority's pleasure;

c. to enter into contracts upon such terms and conditions as the authority shall determine to be reasonable, including, but not limited to, reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of the project and to pay or compromise any claims arising therefrom;

d. to make and alter bylaws for its organization and internal management and, subject to agreements with noteholders or bondholders, to make rules and regulations with respect to its projects, operations, properties and facilities;

e. to invest any funds held in reserve or sinking funds, or any moneys not required for immediate use and disbursement, at the discretion of the authority, in obligations of this State or of the United States, or obligations the principal and interest of which are guaranteed by this State or the United States;

f. to sell, lease, assign, transfer, convey, exchange, mortgage, or otherwise dispose of or encumber any project, and in the case of the sale of any project, to accept a purchase money mortgage in connection therewith; and to lease, repurchase or otherwise acquire and hold any project which the corporation has theretofore sold, leased or otherwise conveyed, transferred or disposed of;

g. to acquire or contract to acquire from any individual, partnership, trust, association or corporation, or any public agency, by grant, purchase or otherwise, real or personal property or any interest therein; to own, hold, clear, improve, rehabilitate and develop, and to sell, assign, exchange, transfer, convey, lease, mortgage or otherwise dispose of or encumber the same;

h. to acquire in the name of the authority by purchase or otherwise, on such terms and conditions and such manner as it may deem proper any lands or interests therein or other property which it may determine is reasonably necessary for any project;

i. to acquire, construct, reconstruct, rehabilitate, improve, alter or repair or provide for construction, reconstruction, rehabilitation, improvement, alteration or repair of any project;

j. to arrange or contract with a municipality for the planning, replanning, opening, grading or closing of streets, roads, roadways, alleys or other places, or for the furnishing of facilities or for the acquisition by a municipality of property or property rights or for the furnishing of property or services, in connection with a project;

k. to grant options to purchase any project or to renew any leases entered into by it in connection with any of its projects, on such terms and conditions as it may deem advisable;

l. to prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any project, and from time to time to modify such plans, specifications, designs or estimates;

m. to manage any project, whether then owned or leased by the authority, and to enter into agreements with any individual, partnership, trust, association or corporation, or with any public agency, for the purpose of causing any project to be managed;

n. to hold any property owned or acquired by the authority in the name of the authority;

o. to provide advisory, consultative, training and educational services, technical assistance and advice to any individual, partnership, trust, association or corporation, or to any public agency, in order to carry out the purposes of P.L.1996, c.62 (C.55:19-20 et al.);

p. to issue, purchase, pledge and sell stock in projects of the authority and to purchase, sell or pledge the shares, or other obligations or securities of any subsidiary corporation, on such terms and conditions as the authority or subsidiary corporation may deem advisable;

q. subject to the provisions of any contract with noteholders, to consent to the modification, with respect to rate of interest, time of payment or any installment of principal or interest, security, or any other terms, of any loan, mortgage, commitment, contract or agreement of any kind to which the authority is a party;

r. in connection with any property on which it has made a mortgage loan, to foreclose on the property or commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and to bid for or purchase the property at any foreclosure or at any other sale, or acquire or take possession of the property; and in such event the authority may complete, administer, pay the principal of and interest on any obligations incurred in connection with the property, dispose of and otherwise deal with the property, in such manner as may be necessary or desirable to protect the interests of the authority therein;

s. to acquire, purchase, manage and operate, hold and dispose of real and personal property or interests therein, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the performance of its duties;

t. to purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness;

u. to extend credit or make loans to any person for the planning, designing, acquiring, constructing, reconstructing, improving, equipping and furnishing of a project, which credits or loans may be secured by loan and security agreements, mortgages, leases and any other instruments, upon such terms and conditions as the authority shall deem reasonable, including provision for the establishment and maintenance of reserve and insurance funds, and to require the inclusion in any mortgage, lease, contract, loan and security agreement or other instrument, such provisions for the construction, use, operation and maintenance and financing of a project as the authority may deem necessary or desirable;

v. to borrow money, secure credit against the assets of the authority on a temporary, short-term, interim or long-term basis and to issue bonds of the authority and to provide for the rights of the holders thereof, as provided in P.L.1996, c.62 (C.55:19-20 et al.);

w. to make short-term loans or advances to developers for construction in anticipation of the issuance of permanent loans;

x. to exercise sole authority for investment, reinvestment or expenditure of its revenues, fund balances and appropriations consistent with the purposes of P.L.1996, c.62 (C.55:19-20 et al.) on projects and investments utilizing revenues from the sale of revenue bonds, which projects shall be subject to the approval of the State Treasurer, and the Treasurer's actions shall be based solely on his fiduciary role to ensure that all applicable federal and State tax laws are adhered to regarding the investment of bond funds;

y. notwithstanding any law to the contrary, and upon resolution of the municipal governing body, to act as the redevelopment agency of any municipality in which there is not established a redevelopment agency pursuant to subsection a. of section 11 of P.L.1992, c.79 (C.40A:12A-11) and which is not precluded from establishing such an agency;

z. in connection with any application for assistance under P.L.1996, c.62 (C.55:19-20 et al.) or commitments therefor, to require and collect such fees and charges as the authority shall determine to be reasonable;

aa. to establish, levy and collect, in connection with any civic project or utilities project managed or operated by the authority, whether then owned or leased by the authority, user fees and facility charges;

bb. to procure insurance against any loss in connection with its property and other assets and operations, in such amounts and from such insurers as it deems desirable;

cc. to employ consulting engineers, architects, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the authority to carry out the purposes of the act, and to fix and pay their compensation from funds available to the authority therefor, all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes;

dd. to contract for, and to accept, any gifts or grants or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from the State or a municipality or any agency or instrumentality thereof, or from any other source, and, subject to the provisions of P.L.1996, c.62 (C.55:19-20 et al.) and any other applicable law, to comply with the terms and conditions thereof;

ee. to create subsidiary corporations as provided in section 8 of P.L.1996, c.62 (C.55:19-27);

ff. to assist municipalities, counties, public or private county and municipal development agencies, district management corporations created pursuant to section 4 of P.L.1972, c.134 (C.40:56-68), community action boards established pursuant to section 4 of P.L.1991, c.51 (C.52:27D-398), or sponsors of neighborhood empowerment organizations, in formulating and implementing community redevelopment plans, which shall include, but not be limited to, neighborhood restoration, residential development, and industrial and commercial development;

gg. to fund, or assist in funding, community redevelopment projects by municipalities, counties, public or private county and municipal development agencies, district management corporations created pursuant to section 4 of P.L.1972, c.134 (C.40:56-68), community action boards established pursuant to section 4 of P.L.1991, c.51 (C.52:27D-398), or sponsors of neighborhood empowerment organizations, which shall include, but not be limited to, direct loan assistance, including loan guarantees, procuring capital from private developers and lending institutions, and facilitating access to State, federal, and private sources of loans or grants, including, but not limited to, the New Jersey Economic Development Authority and the Casino Redevelopment Authority;

hh. to assist in providing access to support services, including technical assistance and job training programs, for projects developed in connection with comprehensive community redevelopment plans and neighborhood empowerment programs established pursuant to this act;

ii. to provide assistance to urban areas in attracting industrial and commercial projects, in rehabilitating existing industrial and commercial facilities to restore them to productive use through the establishment of marketing programs and incentive programs;

jj. to assist in facilitating the work of the Office of Neighborhood Empowerment established pursuant to this act, which assistance shall include, but not be limited to, providing professional or technical expertise and funding for the establishment and implementation of neighborhood empowerment plans developed pursuant to this act;

kk. to enter into partnerships with private developers, the New Jersey Economic Development Authority or any other public entity, for the purpose of community redevelopment, and establish fees therefor;

ll. to enter into agreements with municipalities or counties regarding projects to be financed through the use of payment in lieu of taxes, as provided for in section 33 of P.L.1996, c.62 (C.55:19-52); and

mm. to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in P.L.1996, c.62 (C.55:19-20 et al.).

L.1996,c.62,s.5.



Section 55:19-25 - Prioritization Of Projects

55:19-25.Prioritization of projects

6. The authority, in determining which projects to approve for financing, shall accord first priority to any project situated in a municipality which at the time the application for project financing is submitted is eligible to receive aid under the "Special Municipal Aid Act," P.L.1987, c.75 (C.52:27D-118.24 et seq.) and is coextensive with a "special needs district" designated pursuant to the "Quality Education Act of 1990," P.L.1990, c.52 (C.18A:7D-1 et seq.). Subsequent priority shall be assigned to projects in any municipality which, at the time the application for project financing is submitted, is coextensive with a "special needs district" and projects in a qualified municipality shall receive last priority. In making project financing decisions, the authority shall give preference to any project situated in an empowerment neighborhood designated pursuant to section 54 of P.L.1996, c.62 (C.55:19-69). With respect to projects for which costs are to be financed by the authority, the authority shall consider the following factors:

(1) the economic feasibility of the project;

(2) the extent of economic and related social distress in the municipality and the area to be affected by the project;

(3) the degree to which the project will advance State, regional and local development strategies;

(4) the likelihood that the project shall upon completion be capable of repaying all or part of any financing costs incurred;

(5) the relationship of the project to a comprehensive local development strategy, including other major projects undertaken within the municipality; and

(6) the degree to which the project interfaces with public transportation systems.

L.1996,c.62,s.6.



Section 55:19-26 - Volunteer Cooperation, Assistance Of Private Business Firms, Executives

55:19-26.Volunteer cooperation, assistance of private business firms, executives

7. In planning and carrying out projects pursuant to P.L.1996, c.62 (C.55:19-20 et al.) the authority and its subsidiaries shall endeavor to enlist the cooperation and assistance, on a volunteer basis, of private business firms and individual business executives whose experience and training qualify them to advise the authority and its subsidiaries on the design and coordination of aid and development programs for the revitalization of urban centers, and to advise upon the most efficient and businesslike manner of managing and directing such programs.

L.1996,c.62,s.7.



Section 55:19-27 - Additional Powers Of Authority

55:19-27.Additional powers of authority

8. a. In order to carry out the purposes and provisions of P.L.1996, c.62 (C.55:19-20 et al.), the authority, in addition to any powers granted to it elsewhere in P.L.1996, c.62 (C.55:19-20 et al.), shall have the authority to form, purchase or assume control of one or more subsidiaries, in the manner and for the purposes set forth in this section.

b. The authority may form a subsidiary by filing with the Secretary of State a certificate of incorporation, which may be amended from time to time and which shall set forth the name of the subsidiary, its duration, the location of its principal office, the joint owners thereof, and the purposes of the subsidiary.

c. The directors of the subsidiary shall be members or employees of the authority, who shall constitute at least a majority, and such other persons representing any joint owner or owners as may be provided for in the agreement in connection with the incorporation of the subsidiary.

d. The subsidiary shall have all the powers vested in the authority which the authority may delegate to it by terms of the agreement of incorporation, except that it shall not have the power to contract indebtedness independently of the authority. The subsidiary and any of its properties, functions and activities shall have all the privileges, immunities, tax exemptions and other exemptions as the authority's property, functions and activities. The subsidiary shall also be subject to the restrictions and limitations to which the authority is subject. The subsidiary shall be subject to suit as if it were the authority itself.

e. Whenever the State or any municipality, commission, public authority, agency, officer, department, board, or division is authorized and empowered for any purposes of P.L.1996, c.62 (C.55:19-20 et al.) to cooperate and enter into agreements with the authority or to grant any consent to the authority or to grant, convey, lease or otherwise transfer any property to the authority or to execute any document, the State or such municipality, commission, public authority, agency, officer, department, board, or division shall have the same authorization and power for any of such purposes to cooperate and enter into agreements with the subsidiary, to grant consents to the subsidiary, to grant, convey, lease or otherwise transfer property to the subsidiary and to execute documents for the subsidiary.

f. Among the powers that shall be granted to a subsidiary corporation established by the authority, or which may be exercised by the authority itself, are:

(1) the power to participate as a co-owner or co-venturer in any activity financed by a loan from the authority; and

(2) the power to issue its stock and employ the proceeds of such sales for capital investment in, or other expenses in connection with, the projects of the subsidiary, upon authorization by the authority.

L.1996,c.62,s.8.



Section 55:19-28 - Joint Ventures

55:19-28.Joint ventures

9. The authority, or any subsidiary, may enter into agreements with any individual, partnership, trust, association or corporation, or any public agency, under which the authority or subsidiary and such other entity or entities shall undertake a project as a joint venture, with the authority or subsidiary providing such financial assistance, through loans, grants or the acquisition of an ownership interest in the project, and such technical or managerial assistance or advice, as the agreement may provide.

L.1996,c.62,s.9.



Section 55:19-29 - Loans For Projects

55:19-29.Loans for projects

10. The authority, or any subsidiary, may make loans to any individual, partnership, trust, association or corporation for the purpose of enabling such entity to undertake any work, improvement or other activity in a qualified municipality which, if undertaken by the authority or a subsidiary, would be a "project" within the meaning of section 3 of P.L.1992, c.62 (C.55:19-22). The authority, or any subsidiary, may also pledge its credit for the repayment of any such loan made for like purposes by any financial institution in the State.

L.1996,c.62,s.10.



Section 55:19-30 - Authority Empowered To Issue Bonds

55:19-30.Authority empowered to issue bonds

11. For the purpose of providing funds to pay all or any part of the cost of any project or projects, to make loans in accordance with the provisions of P.L.1996, c.62 (C.55:19-20 et al.), and for the funding or refunding of any bonds, the authority shall have the power to authorize or provide for the issuance of bonds pursuant to P.L.1996, c.62 (C.55:19-20 et al.).

L.1996,c.62,s.11.



Section 55:19-31 - Issuance Of Bonds

55:19-31.Issuance of bonds

12. By resolution, the authority shall have power to incur indebtedness, borrow money and issue its bonds for the purposes stated in section 11 of P.L.1996, c.62 (C.55:19-30); provided, however, that the authority shall not issue more than $100 million of bonds in any one year. Except as may otherwise be expressly provided by the authority, every issue of its bonds shall be general obligations of the authority payable from any revenues or moneys of the authority or any other contracted with or agreed upon source, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or moneys. Bonds shall be authorized by resolution and may be issued in one or more series and shall bear that date or those dates, mature at that time or those times not exceeding 40 years from the date thereof, bear interest at a rate or rates, be in that denomination or those denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the resolution may provide. Bonds of the authority may be sold by the authority at public or private sale at such price or prices as the authority shall determine.

L.1996,c.62,s.12.



Section 55:19-32 - Bond, Other Obligation Deemed Fully Negotiable

55:19-32.Bond, other obligation deemed fully negotiable

13. Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to P.L.1996, c.62 (C.55:19-20 et al.) shall be fully negotiable within the meaning and for all purposes of Title 12A, Commercial Transactions, of the New Jersey Statutes, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of Title 12A of the New Jersey Statutes.

L.1996,c.62,s.13.



Section 55:19-33 - Power Of Authority To Covenant, Agree With Bondholders

55:19-33.Power of authority to covenant, agree with bondholders

14. In order to secure the payment of such bonds and in addition to its other powers, the authority shall have power by resolution to covenant and agree with the several holders of such bonds, as to:

a. the custody, security, use, expenditure or application of the proceeds of the bonds;

b. the use, regulation, operation, maintenance, insurance or disposition of all or any part of any project or projects;

c. payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

d. the use and disposition of any moneys of the authority, including all revenues or other moneys derived or to be derived from any project or projects;

e. pledging, setting aside, depositing or trusteeing all or any part of the revenues or other moneys of the authority to secure the payment of the principal of or interest on the bonds or any other obligations and the powers and duties of any trustee with regard thereto;

f. the setting aside out of the revenues or other moneys of the authority of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

g. the rents, fees or other charges for the use of any project or projects, including any parts thereof theretofore constructed or acquired and any parts, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same;

h. limitation on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the authority;

i. vesting in a trustee or trustees, fiscal or escrow agent or agents within or without the State such property, rights, powers and duties in trust as the authority may determine and limiting the rights, duties and powers of such trustee or agent;

j. payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the resolution or of any covenant or contract with the holders of the bonds;

k. the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

l. any other matter or course of conduct which, by recital in the resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of the resolution and all such covenants and agreements shall constitute valid and legally-binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action, suit or proceeding in any court of competent jurisdiction, or by proceeding in lieu of prerogative writ.

L.1996,c.62,s.14.



Section 55:19-34 - Pledge Of Revenues, Other Moneys Valid, Binding

55:19-34.Pledge of revenues, other moneys valid, binding

15. Any pledge of revenues or other moneys made by the authority shall be valid and binding from the time that the pledge is made. The revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

L.1996,c.62,s.15.



Section 55:19-35 - Lawful Investments In Authority Securities

55:19-35.Lawful investments in authority securities

16. Any public or private agency, organization, corporation, or association which is not legally barred from investing in the bonds or stock of the New Jersey Housing and Mortgage Finance Agency or any of its subsidiary corporations may lawfully invest in the corresponding securities of the authority and its subsidiaries.

L.1996,c.62,s.16.



Section 55:19-36 - Liability On Bonds

55:19-36.Liability on bonds

17. Neither the members of the authority nor any person executing bonds issued pursuant to P.L.1996, c.62 (C.55:19-20 et al.) shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued by the authority pursuant to P.L.1996, c.62 (C.55:19-20 et al.) shall not be in any way a debt or liability of the State or of any political subdivision thereof and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision, either legal, moral or otherwise, and nothing contained in P.L.1996, c.62 (C.55:19-20 et al.) shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the State or any political subdivision, and all such bonds shall contain on the face thereof a statement to that effect.

L.1996,c.62,s.17.



Section 55:19-37 - Conflicts Prohibited; Remedies

55:19-37.Conflicts prohibited; remedies

18. a. No member, officer, agent or employee of the authority or of any of its subsidiaries shall take any official action on any matter in which he or she has a direct or indirect financial interest, except that the ownership of, or tenancy in, one's own private residence shall not be considered a financial interest for the purposes of this section.

b. Any action taken or approval granted by the authority or any of its subsidiaries in violation of this section is voidable.

c. Any person who knowingly violates any provision of this section shall forfeit his office or employment and is guilty of a crime of the fourth degree.

L.1996,c.62,s.18.



Section 55:19-38 - Prevailing Wages

55:19-38.Prevailing wages

19. Any builder, contractor or subcontractor engaged upon a project within the meaning of P.L.1996, c.62 (C.55:19-20 et al.), and any person, firm or authority managing or operating such a project, including the authority and its subsidiaries, shall pay the workmen employed in the construction, reconstruction, demolition, or rehabilitation thereof not less than the prevailing wage rate. The prevailing wage rate shall be determined by the Commissioner of Labor in all cases, except that the prevailing wage rate shall be determined by the Secretary of the United States Department of Labor in accordance with the Davis-Bacon Act as amended (40 U.S.C. 276a to 276a-5), when the loan or other assistance given by the authority in connection with the work, or the funds of the authority or subsidiary thereof expended for the work, are the subject of direct or indirect federal assistance other than federal tax exemption of the interest paid on obligations of the authority or a subsidiary thereof.

L.1996,c.62,s.19.



Section 55:19-39 - Public Hearing On Project

55:19-39.Public hearing on project
20. a. Under the jurisdiction and at the discretion of the authority, there may be a public hearing on each project, the cost of which is estimated to exceed $250,000, within the municipality in which the project is to be located. In the event that a hearing is to be conducted, the authority shall cause notice of the hearing to be published in at least two newspapers of general circulation within the municipality at least 15 days prior to the date of the hearing and shall also file the notice at least 15 days prior to the date of the hearing with the governing body of the county and municipality in which the project is to be located.

The notice shall summarize the project and specify where and how additional information may be obtained.

b. All testimony presented at the hearing and all material submitted to the authority within 15 days following the hearing shall be included in a hearing record to be prepared and made available to the public by the authority.

c. The governing body of the county or municipality in receipt of the notice prescribed in subsection a. of this section may file with the authority, within 15 days following the hearing, a written objection to the project, stating in detail the nature of the objection.

d. The authority shall respond in writing to any objection filed pursuant to subsection c. of this section, including specific responses to the data, views, and arguments contained in the objection.

L.1996,c.62,s.20.



Section 55:19-40 - Property, Securities Of Authority, Tax Exempt; In Lieu Of Tax Payments

55:19-40.Property, securities of authority, tax exempt; in lieu of tax payments

21. The exercise of the powers granted by P.L.1996, c.62 (C.55:19-20 et al.) shall constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of a project, or any property or moneys of the authority, and the authority, its projects, property and moneys and any bonds and notes issued under the provisions of P.L.1996, c.62 (C.55:19-20 et al.), their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the State except for transfer, inheritance and estate taxes and by any political subdivision of the State; provided, that any person occupying a project whether as lessee, vendee or otherwise shall, as long as title thereto shall remain in the authority, pay to the political subdivision in which such project is located a payment in lieu of taxes which shall equal the taxes on real and personal property, including water and sewer service charges or assessments, which such person would have been required to pay had it been the owner of such property during the period for which such payment is made and neither the authority nor its projects, properties, money or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. If and to the extent the proceedings under which the bonds authorized to be issued under the provisions of P.L.1996, c.62 (C.55:19-20 et al.) so provide, the authority may agree to cooperate with such person occupying a project, in connection with any administrative or judicial proceedings for determining the validity or amount of such payments and may agree to appoint or designate and reserve the right in and for such person to take all action which the authority may lawfully take in respect of such payments and all matters relating thereto, provided such person shall bear and pay all costs and expenses of the authority thereby incurred at the request of such person or by reason of any such action taken by such person on behalf of the authority. If such person occupying a project has paid the amounts in lieu of taxes required by this section to be paid, such person shall not be required to pay any such taxes for which a payment in lieu thereof has been made to the State or to any political subdivision, any other statute to the contrary notwithstanding.

L.1996,c.62,s.21.



Section 55:19-41 - Agreements Between Contiguous Municipalities To Share Project Revenues

55:19-41.Agreements between contiguous municipalities to share project revenues

22. The governing bodies of any two contiguous municipalities within which is located or is to be located a New Jersey Redevelopment Authority project situated in part within each municipality, may by reciprocal ordinances enter into agreements with each other to share all tax revenues, payments in lieu of taxes or other revenues as shall be derived from the entire project, and to which they are by law entitled, in such proportion as they deem proper.

L.1996,c.62,s.22.



Section 55:19-42 - Responsibility Of Each Municipality Set Forth In Agreement

55:19-42.Responsibility of each municipality set forth in agreement

23. Any agreement entered into pursuant to section 22 of P.L.1996, c.62 (C.55:19-41) for the sharing of payments and revenues derived from a project shall also set forth the manner in which the costs of municipal services for such project are to be apportioned and specify the services to be supplied by each municipality in sufficient detail so as to permit the owners, occupants and users of property within the project to determine the responsibilities of each participating municipality.

L.1996,c.62,s.23.



Section 55:19-43 - Investments Permitted

55:19-43.Investments permitted

24. Notwithstanding any restriction contained in any other law, the State and all political subdivisions of this State, and all other persons who are or may hereafter be authorized to invest in bonds or other obligations of the State, may invest any sinking funds, moneys or other funds, including capital, belonging to them or within their control in any bonds or notes issued by the authority under the provisions of P.L.1996, c.62 (C.55:19-20 et al.).

L.1996,c.62,s.24.



Section 55:19-44 - P. L.1996, C.62 Complete Authority For Issuance Of Bonds

55:19-44.P.L.1996, c.62 complete authority for issuance of bonds

25. The foregoing sections of P.L.1996, c.62 (C.55:19-20 et al.) shall be deemed to provide a complete method for the doing of things authorized thereby and shall be regarded as not in conflict with, or as restrictive of, powers conferred by any other laws, and the provisions of P.L.1996, c.62 (C.55:19-20 et al.) shall be complete authority for the issuance of bonds by the authority and the provisions of any other laws shall not apply to the issuance of such bonds.

L.1996,c.62,s.25.



Section 55:19-45 - Submission Of New Jersey Redevelopment Strategy Document

55:19-45.Submission of New Jersey Redevelopment Strategy document

26. With its first annual report, and every second year thereafter, the authority shall submit a New Jersey Redevelopment Strategy document, setting forth the goals and priorities governing the selection of the projects it anticipates participating in or assisting; and the authority shall annually review and evaluate the projects actually undertaken in light of the goals and priorities established therefor by the New Jersey Redevelopment Strategy document. In selecting projects for its participation, and in evaluating those projects in which it has participated, the authority shall devise and employ techniques for forecasting and measuring relevant indices of accomplishment of its goals of economic revitalization, including specifically:

a. the number of jobs created, or to be created, by, or as a result of, the project;

b. the cost, or estimated cost, to the State, involved in the creation of those jobs;

c. the amount of private capital investment in, or stimulated by, a project, in proportion to the public funds invested therein; and

d. in the case of an industrial project or a multi-purpose project which has, as one of its elements, a project classified as an industrial project, a determination, based upon written findings, that the project would not be undertaken but for the participation of the authority.

L.1996,c.62,s.26.



Section 55:19-46 - New Jersey Redevelopment Investment Fund

55:19-46.New Jersey Redevelopment Investment Fund

27. a. There is hereby created the New Jersey Redevelopment Investment Fund, or "fund," a revolving loan pool to be used for the purpose of making loans, loan guarantees or grants pursuant to the provisions of this act, into which shall be paid:

(1) moneys received from the sale of authority bonds;

(2) funds appropriated by section 68 of P.L.1996, c.62 as may be determined by the authority;

(3) repayments of loans or other payments, including repayments of principal and interest on loans, received by the authority pursuant to agreements made under authority of section 5, 8, 9 or 10 of P.L.1996, c.62 (C.55:19-24, C.55:19-27, C.55:19-28 or C.55:19-29);

(4) any income derived from investment pursuant to subsection b. of this section;

(5) moneys collected as user fees and facility charges in connection with any civic project or utilities project managed or operated by the authority as authorized by subsection z. of section 5 of P.L.1996, c.62 (C.55:19-24); and

(6) such additional funds as the Legislature may from time to time appropriate for the purpose.

b. The fund shall be in the custody and control of the authority, which may invest and reinvest any portion thereof not immediately required for the purposes of the authority in the manner provided by law for investment of public funds on projects and investments utilizing revenues from the sale of general obligation bonds, which projects shall be subject to the approval of the State Treasurer, and the State Treasurer's actions shall be based solely on his fiduciary role to ensure that all applicable federal and State tax laws are adhered to regarding the investment of bond funds.

c. The authority may resell any loan or loans made by the authority pursuant to this act to any buyer or buyers; the proceeds of any such sales shall be returned to the fund established pursuant to this section.

L.1996,c.62,s.27.



Section 55:19-47 - Establishment Of Loan Rates, Maturities; Earnings Paid To The Fund

55:19-47.Establishment of loan rates, maturities; earnings paid to the fund

28. a. Loan rates and maturities of loans made by the New Jersey Redevelopment Authority shall be established by the Commissioner of Commerce and Economic Development taking into consideration rates available in capital markets for comparable maturities and comparable credit quality. Local governments may secure interim financing under this act to enable a project to be undertaken before permanent financing is secured or may secure permanent financing under P.L.1996, c.62 (C.55:19-20 et al.) with a final maturity related to the expected useful life of the project being so financed.

b. Net earnings received from the investment or deposit of the New Jersey Redevelopment Investment Fund shall be paid into the New Jersey Redevelopment Investment Fund.

L.1996,c.62,s.28.



Section 55:19-48 - County Empowered To Enter Into Contracts With Authority

55:19-48.County empowered to enter into contracts with authority

29. a. Any county, by resolution of its governing body, shall have power to enter into contracts with the authority relating to any project or projects situated within the county; provided, however, that any such resolution shall be introduced in writing at a meeting of the governing body and shall be passed upon first reading which may be by title, and thereafter, the resolution shall be published with notice of the introduction thereof and of the date, time and place of further consideration for final passage, and on the date and at the time and place so advertised, all persons interested shall be given the opportunity to be heard and after the hearing, the governing body may proceed to reject or finally adopt the resolution by the recorded affirmative votes of at least two-thirds of the full membership of the governing body; and provided, further, that the resolution shall contain findings and determinations of the governing body (1) that the project will maintain employment opportunities in the county or provide new employment opportunities in the county and (2) that the contract with the authority is a necessary inducement to the undertaking of the project in that it makes the financing thereof feasible. The contract or contracts may provide for the payment to the authority by the county annually or otherwise of such sum or sums of money, computed at fixed amounts or by any formula, or in any other manner as may be fixed in or pursuant thereto. Any contract may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by the county and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on the county whether or not an appropriation is made thereby prior to authorization or execution of the contract. Every county is hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to carry out and perform any contract entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of the county.

b. For the purpose of aiding the authority and cooperating in the planning, designing, acquiring, constructing, reconstructing, improving, equipping and furnishing of any project situate in any county, any county, by ordinance of its governing body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by the ordinance and accepted by the authority:

(1) to appropriate moneys for the purposes of the authority with respect to the project, and to loan or donate such money to the authority in such installments and upon such terms as may be agreed upon with the authority;

(2) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize or perform and after appropriation of the moneys, if any, necessary for that performance, to covenant and agree with the authority to do and perform any act and as to the time, manner and other details of its doing and performance; and

(3) to appropriate money for all or any part of the cost of the acquisition or construction of the project, and, in accordance with the limitations and exceptions thereto and in the manner or mode of procedure prescribed by the local bond law to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of the project and appropriation, and to pay the proceeds of those bonds to the authority.

c. Any contract, and any instrument making or evidencing the same, may be pledged or assigned by the authority, with the consent of the county executing the contract, to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of the pledge or assignment.

L.1996,c.62,s.29.



Section 55:19-49 - Property Of Authority Exempt From Levy, Sale

55:19-49.Property of authority exempt from levy, sale

30. All property of the authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its property; provided, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the authority on or with respect to any project or any revenues or other moneys.

L.1996,c.62,s.30.



Section 55:19-50 - Moneys Transferred To The Fund; Functions, Employees, Property Transferred To The Authority

55:19-50.Moneys transferred to the fund; functions, employees, property transferred to the authority

31. a. All sums appropriated, transferred or otherwise available to the New Jersey Redevelopment Authority from any source, are transferred to the New Jersey Redevelopment Investment Fund to carry out the purposes of P.L.1996, c.62 (C.55:19-20 et al.).

b. All of the functions, powers and duties of the New Jersey Urban Development Corporation are hereby transferred to and vested in the New Jersey Redevelopment Authority.

c. At the discretion of the board of the New Jersey Redevelopment Authority, all employees employed by the New Jersey Urban Development Corporation as of the effective date of this act may serve the New Jersey Redevelopment Authority.

d. All records, property, outstanding loans, loan guarantees and other obligations of the New Jersey Urban Development Corporation shall be transferred to, and assumed by, the New Jersey Redevelopment Authority.

L.1996,c.62,s.31.



Section 55:19-51 - Use Of Moneys, Priorities, Relative To Local Development Financing Fund

55:19-51.Use of moneys, priorities, relative to Local Development Financing Fund


32. Moneys deposited in the fund established pursuant to section 4 of P.L.1983, c.190 (C.34:1B-39), shall be used to provide financial assistance to sponsors for implementation of projects as defined pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.). Financial assistance provided by the fund shall be used to meet eligible project costs as defined pursuant thereto. Eligible projects to be undertaken by the New Jersey Redevelopment Authority pursuant to P.L.1996, c.62 (C.55:19-20 et al.), shall be given priority consideration by the Commissioner of Commerce and Economic Development in administering this fund.

L.1996,c.62,s.32.



Section 55:19-52 - Municipal Ordinance To Provide For Tax Abatement, Payment In Lieu Of Taxes

55:19-52.Municipal ordinance to provide for tax abatement, payment in lieu of taxes

33. In order to provide security for the bonds or other obligations authorized herein, a municipality may adopt an ordinance which provides for tax abatement within a redevelopment area and for a payment in lieu of taxes. Any tax abatement granted by the municipality and any agreement for the payment in lieu of taxes shall be included as part of a financial agreement between the municipality and the developer in accordance with the provisions of P.L.1991, c.431 (C.40A:20-1 et seq.); provided, however, that provisions of subsection b. of section 12 of P.L.1991, c.431 (C.40A:20-12), subsection a. of section 14 of P.L.1991, c.431 (C.40A:20-14) and subsection c. of section 18 of P.L.1991, c.431 (C.40A:20-18)shall not apply to any financial agreement entered into pursuant to this section.

L.1996,c.62,s.33.



Section 55:19-53 - Financial Agreements To Provide For Repayment Of Bonds

55:19-53.Financial agreements to provide for repayment of bonds

34. a. A financial agreement entered into pursuant to section 33 of P.L.1996, c.62 (C.55:19-52) shall provide for payments in lieu of taxes in an amount agreed upon, and, to the extent needed to pay debt service and other related costs of the bonds or other obligations authorized in this section, shall be pledged to the repayment of the bonds or other obligations authorized in this section.

b. The bonds or other obligations authorized in this section shall be special and limited obligations secured by the agreement for payment in lieu of taxes or other available sources.

c. The New Jersey Redevelopment Authority, New Jersey Economic Development Authority or county improvement authority may issue negotiable bonds or other obligations for the purpose of financing or refinancing the construction, reconstruction, repair, alteration, improvement and development of any infrastructure or parking or transportation facilities or work that reduces, abates or prevents environmental pollution or other improvements that provide a public benefit within or to a redevelopment area as defined pursuant to section 3 of P.L.1992, c.79 (C.40A:12A-3).

d. The financial agreement provided for in this section or other source of revenues may be assigned, by the municipality, in whole or in part, directly to the New Jersey Redevelopment Authority, New Jersey Economic Development Authority or county improvement authority or the trustee of bonds or other obligations as payment or security for the bonds or other obligations.

e. In the event the payment in lieu of taxes is secured by a mortgage, the mortgage may also be assigned and pledged to the repayment of the bonds authorized herein.

f. Notwithstanding any law to the contrary, the assignment of the agreement for payment in lieu of taxes may be an absolute assignment of all or part of the municipality's right, title and interest in such agreement or in the payment in lieu of taxes, and to the extent assigned, such agreement or payment shall not be included in the general funds of the municipality.

g. After the bonds or other obligations are paid and no longer deemed to be outstanding, the entire payment in lieu of taxes shall be paid directly to the municipality and shall be included within its general funds.

h. The assignment of any mortgage that secures a payment in lieu of taxes may also be an absolute assignment of all or part of the municipality's right, title and interest in such mortgage and, to the extent assigned, any moneys realized from the foreclosure of the mortgaged property shall not be included in the general funds of the municipality.

i. After the bonds or other obligations are paid and no longer deemed to be outstanding, the assignment of the mortgage shall terminate and any moneys realized from the foreclosure of the mortgaged property shall be included in the general funds of the municipality.

L.1996,c.62,s.34.



Section 55:19-54 - Definitions Relative To Abandoned Property

55:19-54. Definitions relative to abandoned property
35. For the purposes of this article:

"Abandoned property" means any property that is determined to be abandoned pursuant to P.L.2003, c.210 (C.55:19-78 et al.);

"Public officer" means a person designated or appointed by the municipal governing body pursuant to section 3 of P.L.1942, c.112 (C.40:48-2.5).

L.1996,c.62,s.35; amended 2003, c.210, s.27.



Section 55:19-55 - Identification Of Abandoned Property, Listing.

55:19-55 Identification of abandoned property, listing.
36. a. A qualified municipality that has designated or appointed a public officer pursuant to section 3 of P.L.1942, c.112 (C.40:48-2.5), may adopt an ordinance directing the public officer to identify abandoned property for the purpose of establishing an abandoned property list throughout the municipality, or within those parts of the municipality as the governing body may designate. Each item of abandoned property so identified shall include the tax block and lot number, the name of the owner of record, if known, and the street address of the lot.

b.In those municipalities in which abandoned properties have been identified in accordance with subsection a. of this section, the public officer shall establish and maintain a list of abandoned property, to be known as the "abandoned property list." The municipality may add properties to the abandoned property list at any time, and may delete properties at any time when the public officer finds that the property no longer meets the definition of an abandoned property. An interested party may request that a property be included on the abandoned property list following that procedure set forth in section 31 of P.L.2003, c.210 (C.55:19-105).

An abandoned property shall not be included on the abandoned property list if rehabilitation is being performed in a timely manner, as evidenced by building permits issued and diligent pursuit of rehabilitation work authorized by those permits. A property on which an entity other than the municipality has purchased or taken assignment from the municipality of a tax sale certificate which has been placed on the abandoned property list may be removed in accordance with the provisions of section 29 of P.L.2003, c.210 (C.55:19-103).

c.The Department of Community Affairs in conjunction with the Department of Environmental Protection shall prepare an information bulletin for distribution to every municipality describing the authority of a municipality under existing statutes and regulations to repair, demolish or otherwise deal with abandoned property.

d. (1) The public officer shall establish the abandoned property list or any additions thereto by publication in the official newspaper of the municipality, which publication shall constitute public notice and, within 10 days after publication, shall send a notice, by certified mail, return receipt requested, and by regular mail, to the owner of record of every property included on the list. The published and mailed notices shall identify property determined to be abandoned setting forth the owner of record, if known, the tax lot and block number and street address. The public officer, in consultation with the tax collector, shall also send out a notice by regular mail to any mortgagee, servicing organization, or property tax processing organization that receives a duplicate copy of the tax bill pursuant to subsection d. of R.S.54:4-64. When the owner of record is not known for a particular property and cannot be ascertained by the exercise of reasonable diligence by the tax collector, notice shall not be mailed but instead shall be posted on the property in the manner as provided in section 5 of P.L.1942, c.112 (C.40:48-2.7). The mailed notice shall indicate the factual basis for the public officer's finding that the property is abandoned property as that term is defined in section 35 of P.L.1996, c.62 (C.55:19-54) and the rules and regulations promulgated thereunder, specifying the information relied upon in making such finding. In all cases a copy of the mailed or posted notice shall also be filed by the public officer in the office of the county clerk or register of deeds and mortgages, as the case may be, of the county wherein the property is situate. This filing shall have the same force and effect as a notice of lis pendens under N.J.S.2A:15-6. The notice shall be indexed by the name of the property owner as defendant and the name of the municipality as plaintiff, as though an action had been commenced by the municipality against the owner.

(2)The authority or its subsidiaries, as appropriate, may reimburse the municipality for the postage costs and search fees associated with providing notice in accordance with paragraph (1) of this subsection in accordance with procedures and rules promulgated by the Department of Community Affairs.

(3)The public officer, within ten days of the establishment of the abandoned property list, or any additions thereto, shall send by regular mail, facsimile or electronic mail, a copy of the abandoned property list to the electric and gas utilities serving the municipality.

e.An owner or lienholder may challenge the inclusion of his property on the abandoned property list determined pursuant to subsection b. of this section by appealing that determination to the public officer within 30 days of the owner's receipt of the certified notice or 40 days from the date upon which the notice was sent. An owner whose identity was not known to the public officer shall have 40 days from the date upon which notice was published or posted, whichever is later, to challenge the inclusion of a property on the abandoned property list. For good cause shown, the public officer shall accept a late filing of an appeal. Within 30 days of receipt of a request for an appeal of the findings contained in the notice pursuant to subsection d. of this section, the public officer shall schedule a hearing for redetermination of the matter. Any property included on the list shall be presumed to be abandoned property unless the owner, through the submission of an affidavit or certification by the property owner averring that the property is not abandoned and stating the reasons for such averment, can demonstrate that the property was erroneously included on the list. The affidavit or certification shall be accompanied by supporting documentation, such as but not limited to photographs, repair invoices, bills and construction contracts. The sole ground for appeal shall be that the property in question is not abandoned property as that term is defined in section 35 of P.L.1996, c.62 (C.55:19-54). The public officer shall decide any timely filed appeal within 10 days of the hearing on the appeal and shall promptly, by certified mail, return receipt requested, and by regular mail, notify the property owner of the decision and the reasons therefor.

f.The property owner may challenge an adverse determination of an appeal with the public officer pursuant to subsection e. of this section, by instituting, in accordance with the New Jersey Court Rules, a summary proceeding in the Superior Court, Law Division, sitting in the county in which the property is located, which action shall be tried de novo. Such action shall be instituted within 20 days of the date of the notice of decision mailed by the public officer pursuant to subsection e. of this section. The sole ground for appeal shall be that the property in question is not abandoned property as that term is defined in section 35 of P.L.1996, c.62 (C.55:19-54). The failure to institute an action of appeal on a timely basis shall constitute a jurisdictional bar to challenging the adverse determination, except that, for good cause shown, the court may extend the deadline for instituting the action.

g.The public officer shall promptly remove any property from the abandoned property list that has been determined not to be abandoned on appeal.

h.The abandoned property list shall become effective, and the municipality shall have the right to pursue any legal remedy with respect to properties on the abandoned property list at such time as any one property has been placed on the list in accordance with the provisions of this section, upon the expiration of the period for appeal with respect to that property or upon the denial of an appeal brought by the property owner.

L.1996,c.62,s.36; amended 2003, c.210, s.28; 2005, c.118, s.1; 2006,c.24,s.4.



Section 55:19-56 - Sale Of Tax Lien On Abandoned Property; Remediation Costs.

55:19-56 Sale of tax lien on abandoned property; remediation costs.

37. a. Notwithstanding R.S.54:5-19 or the provisions of any other law to the contrary, if a property is included on the abandoned property list and the property taxes or other municipal liens due on the property are delinquent six or more quarters as of the date of expiration of the right to appeal inclusion on the list, or, if an appeal has been filed, as of the date that all opportunities for appeal of inclusion on the list have been exhausted, then the tax lien on the property may be sold in accordance with the procedures in the "tax sale law," R.S.54:5-1 et seq., on or after the 90th day following the expiration of that time of appeal or final determination on an appeal, as appropriate. The municipality may, at its option, require that the sale of the tax sale certificate or any subsequent assignment or transfer of a tax sale certificate held by the municipality be subject to the express condition that the purchaser or assignee shall be obliged to perform and conclude any rehabilitation or repairs necessary to remove the property from the abandoned property list pursuant to section 36 of P.L.1996, c.62 (C.55:19-55) and to post a bond in favor of the municipality to guarantee the rehabilitation or repair of the property. The public officer may waive a requirement to post a bond imposed by a municipality for any purchaser, assignee or transferee of a tax sale certificate that provides documentation acceptable to the public officer that the purchaser, assignee or transferee is a qualified rehabilitation entity as defined in section 3 of P.L.2003, c.210 (C.55:19-80). The cost of rehabilitation and repairs and the cost of the bond shall be added to the amount required to be paid by the owner for redemption of the property. The purchaser, assignee or transferee of the tax sale certificate who is required to rehabilitate and repair the property shall be required to file the appropriate affidavits with the tax collector, pursuant to R.S.54:5-62, representing the amounts of moneys expended periodically toward the rehabilitation or repair of the property. A purchaser, assignee or transferee shall be entitled to interest on the amounts expended, as set forth in the affidavits, at the delinquent rate of interest for delinquencies in excess of $1,500 pursuant to R.S.54:4-67 of the municipality in effect for the time period when the amounts were expended. The tax sale certificate purchaser, assignee or transferee, under the auspices and with the authority of the municipality, shall be permitted to enter in and upon the property for the purposes of appraising the costs of rehabilitation and repair and to perform all other acts required to guarantee the completion of the rehabilitation or repair of the property. No rehabilitation or repair work shall be commenced, however, until proof of adequate liability insurance and an indemnification agreement holding the municipality harmless is filed with the public officer. If the tax sale certificate is not purchased at the initial auction of the tax sale certificate and the municipality purchases the certificate pursuant to R.S.54:5-34, then the municipality is authorized and empowered to convey and transfer to the authority or any of its subsidiaries, without receiving compensation therefor, all of its right, title and interest in that certificate; however, any portion of the amount paid to the tax collector to redeem the tax sale certificate that represents tax or other municipal lien delinquencies and subsequent municipal liens, including interest, shall be returned by the tax collector to the municipality.

b. (1) If the municipality or the authority or its subsidiaries acquires the tax sale certificate for a property on the abandoned property list, then, upon 10 days' written notice to the property owner and any mortgagee as of the date of the filing of the lis pendens notice under subsection d. of section 36 of P.L.1996, c.62 (C.55:19-55), that entity shall be permitted to enter upon the property and remediate any conditions that caused the property to be included on the abandoned property list. No remediation shall be commenced, however, if within that 10-day period the owner or mortgagee shall have notified the municipality or authority or its subsidiary, as appropriate, in writing that the owner or mortgagee has elected to perform the remediation itself. When the owner or mortgagee elects to perform the remediation itself, it shall be required to post bond in favor of the municipality or authority or its subsidiaries, as appropriate, in order to ensure performance. The amount and conditions of the bond shall be determined by the public officer.

(2)The cost of remediation incurred by the municipality or the authority or its subsidiaries pursuant to this subsection, as so certified by the entity incurring the cost upon completion of the remediation, shall constitute a lien upon the property first in time and right to any other lien, whether the other lien was filed prior to, or after the filing of any lien by the municipality or the authority, except for municipal taxes, liens and assessments and any lien imposed pursuant to the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.), together with any interest thereon. The certification of cost shall be filed and recorded as a lien by the entity incurring the cost with the county clerk or register of deeds and mortgages, as appropriate, in the county in which the property is located.

c. (1) Failure of an owner or lienholder to remove a property from the abandoned property list within the period of time for appeal of inclusion of the property on the list pursuant to subsection e. of section 36 of P.L.1996, c.62 (C.55:19-55), shall be prima facie evidence of the intent of the owner to continue to maintain the property as abandoned property.

(2)The clearance, development, redevelopment, or repair of property being maintained as an abandoned property pursuant to paragraph (1) of this subsection shall be a public purpose and public use for which the power of eminent domain may be exercised.

L.1996,c.62,s.37; amended 2005, c.118, s.2.



Section 55:19-57 - Removal Of Property From List Of Abandoned Properties; Remediation

55:19-57.Removal of property from list of abandoned properties; remediation

38. a. An owner may remove a property from the list of abandoned properties prior to sale of the tax sale certificate by paying all taxes and municipal liens due, including interest and penalties and:

(1) by posting cash or a bond equal to the cost of remediating all conditions because of which the property has been determined to be abandoned pursuant to section 36 of P.L.1996, c.62 (C.55:19-55) and posting cash or a bond to cover the cost of any environmental cleanup required on the property, evidenced by a certification by a licensed engineer retained by the owner and reviewed and approved by the public officer stating that the cash or bond adequately covers the cost of the cleanup; or

(2) by demonstrating to the satisfaction of the public officer that the conditions rendering the property abandoned have been remediated in full; provided, however, that where the public officer finds that the owner is actively engaged in remediating the conditions because of which the property was determined to be abandoned pursuant to section 36 of P.L.1996, c.62 (C.55:19-55), as evidenced by significant rehabilitation activity on the property, the public officer may grant an extension of time of not more than 120 days for the owner to complete all work, during which time no further proceedings will be taken against the owner or the property.

b. If the owner has posted cash or a bond in order to have a property removed from the abandoned property list and the conditions because of which the property was determined to be abandoned have not been fully remediated within one year of the date of posting the cash or bond, or, in the case of a property which requires a remediation of any known, suspected or threatened release of contaminants, if the owner has failed to enter into a memorandum of agreement with the Department of Environmental Protection or an administrative consent order, as the case may be, or if an agreement or order is in effect but the owner has failed to perform the remediation in conformance with the agreement or order, then the cash or bond shall be forfeited to the municipality which shall use the cash or bond and any interest which has accrued thereon for the purpose of demolishing or rehabilitating the property or performing the environmental remediation. Any funds remaining after the property has been demolished, rehabilitated or cleaned up shall be returned to the owner.

L.1996,c.62,s.38.



Section 55:19-58 - Action To Foreclose Right Of Redemption

55:19-58.Action to foreclose right of redemption

39. a. When a person other than the municipality or the authority or its subsidiaries acquires a tax sale certificate for a property on the abandoned property list at tax sale, the purchaser may institute an action to foreclose the right of redemption at any time after the expiration of six months following the date of the sale of the tax sale certificate.

b. Notwithstanding section 6 of P.L.1948, c.96 (C.54:5-104.34), when the municipality is the purchaser at tax sale of any property on the abandoned property list pursuant to R.S.54:5-34, or when the authority or any of its subsidiaries acquires the tax sale certificate pursuant to subsection a. of section 37 of P.L.1996, c.62 (C.55:19-56), an action to foreclose the right of redemption may be instituted in accordance with the provisions of subsection b. of R.S.54:5-77.

c. After the foreclosure action is instituted, the right to redeem shall exist and continue to exist until barred by the judgment of the Superior Court; provided, however, that no redemption shall be permitted except where the owner:

(1) posts cash or a bond equal to the cost of remediating the conditions because of which the property was determined to be abandoned pursuant to section 36 of P.L.1996, c.62 (C.55:19-55), as determined by the court; or

(2) demonstrates to the court that the conditions because of which the property was determined to be abandoned pursuant to section 36 of P.L.1996, c.62 (C.55:19-55) have been remedied in full.

L.1996,c.62,s.39.



Section 55:19-59 - Final Judgment Barring Right Of Redemption; Grounds For Reopening

55:19-59.Final judgment barring right of redemption; grounds for reopening

40. Once a final judgment barring the right of redemption with respect to a property on the list of abandoned properties has been recorded, no court shall reopen such judgment at any time except on the grounds of lack of jurisdiction or fraud in the conduct of the action; in any such proceeding, the provisions of P.L.1996, c.62 (C.55:19-20 et al.) shall be construed liberally in favor of the purchaser, assignee or transferee of the tax sale certificate.

L.1996,c.62,s.40.



Section 55:19-60 - Urban Coordinating Council

55:19-60.Urban Coordinating Council

45. a. There is established in, but not of, the Department of Community Affairs an Urban Coordinating Council.

b. The Urban Coordinating Council shall be comprised of the Governor, the chief officer of each department of the executive branch, and the executive directors of the New Jersey Redevelopment Authority, the New Jersey Economic Development Authority, the Casino Reinvestment Development Authority, the State Planning Commission, the New Jersey Housing and Mortgage Finance Agency, the Juvenile Justice Commission and the Commission on Higher Education. The council shall be chaired by the Governor. Members of the council may be represented on the council by their designees.

L.1996,c.62,s.45.



Section 55:19-61 - Duties Of Urban Coordinating Council

55:19-61.Duties of Urban Coordinating Council

46. The Urban Coordinating Council shall:

a. Ensure that State agencies coordinate responses and provide assistance to projects and programs outlined in neighborhood empowerment plans developed pursuant to section 49 of P.L.1996, c.62 (C.55:19-64), and projects and programs established by the New Jersey Redevelopment Authority, the New Jersey Economic Development Authority, and development initiatives proposed by municipal and county governments, including making available the resources of the departments of the State in implementing those programs;

b. Supervise and control the Office of Neighborhood Empowerment created pursuant to section 48 of P.L.1996, c.62 (C.55:19-63);

c. Make available the resources of its member agencies to assist local sponsors in implementing neighborhood empowerment plans;

d. Form interagency teams of State representatives. The membership of each interagency team shall be determined by the needs outlined in the neighborhood empowerment plan. Each interagency team shall serve as the primary link between the neighborhood and State government in responding to programming needs, shall be co-chaired by a case manager from the Office of Neighborhood Empowerment established pursuant to section 48 of P.L.1996, c.62 (C.55:19-63); and by the community director, and shall include at least one representative of the council;

e. Have authority to adopt, amend and repeal rules relating to the exercise by the council and the Office of Neighborhood Empowerment established pursuant to section 48 of P.L.1996, c.62 (C.55:19-63), of their respective functions and duties pursuant to this act;

f. Publish an annual report on the status of redevelopment activity which shall describe the progress toward achieving the goals of this act; and

g. Assist in coordinating the activities of the New Jersey Redevelopment Authority, municipalities, counties, public or private county and municipal development agencies, district management corporations created pursuant to section 4 of P.L.1972, c.134 (C.40:56-68), and community action boards established pursuant to section 4 of P.L.1991, c.51 (C.52:27D-398) that have developed neighborhood empowerment plans pursuant to section 49 of P.L.1996, c.62 (C.55:19-64) or comprehensive community development plans.

L.1996,c.62,s.46.



Section 55:19-62 - Office Of Neighborhood Empowerment

55:19-62.Office of Neighborhood Empowerment

47. a. There is established in, but not of, the Department of Community Affairs an Office of Neighborhood Empowerment.

b. The Governor shall appoint an executive director of the Office of Neighborhood Empowerment who shall serve at the pleasure of the Governor. The executive director shall report solely to the Urban Coordinating Council, which shall supervise and control the office.

c. The executive director of the Office of Neighborhood Empowerment may hire employees as may be required to carry out the purposes of this section, and to fix and pay their compensation from funds available, all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes.

L.1996,c.62,s.47.



Section 55:19-63 - Duties Of Office Of Neighborhood Empowerment

55:19-63.Duties of Office of Neighborhood Empowerment

48. The Office of Neighborhood Empowerment shall:

a. Provide support for a community director who shall assist local sponsors in developing or implementing neighborhood empowerment plans;

b. Provide case management services to qualified local sponsors of neighborhood empowerment plans;

c. Assist neighborhoods in developing and implementing neighborhood empowerment plans;

d. Ensure that communities receive technical assistance in neighborhood planning;

e. Train and provide administrative support for interagency teams;

f. Assist local sponsors in evaluating progress through mutually agreed upon measures;

g. Provide assistance in obtaining private sector support for developing and implementing neighborhood empowerment plans;

h. Maintain and make available a complete inventory of State programs, services and funding that are available to municipalities; and

i. Enter into partnerships with qualified local sponsors.

L.1996,c.62,s.48.



Section 55:19-64 - Development Of Neighborhood Empowerment Plan

55:19-64.Development of neighborhood empowerment plan

49. a. In order to qualify to receive the services of the Office of Neighborhood Empowerment and of an interagency team, a community must first have developed a neighborhood empowerment plan which shall be submitted to the Urban Coordinating Council established pursuant to section 45 of P.L.1996, c.62 (C.55:19-60). A neighborhood empowerment plan shall incorporate and address the needs of the neighborhood as identified by the community. It shall be comprehensive and shall take into consideration and show the relationship to the municipal master plan, other locally adopted plans (including, but not limited to urban enterprise zone plans, redevelopment plans and neighborhood social service plans), and the State Development and Redevelopment Plan, and shall outline how residents, municipal government, the private sector and neighborhood organizations will cooperate with the State and with each other during implementation. Neighborhood empowerment plans shall focus on neighborhood restoration. They may include, but need not be limited to, projects for infrastructure improvement and expansion, rehabilitation and construction of affordable housing, increased public safety, facility rehabilitation and construction, economic development, recreation and open space, environmental cleanup, employment and training, improvement of educational opportunities for youth, and efficient and humane provision of social services dedicated to strengthening the community's human capital.

b. Neighborhood empowerment plans shall be developed by local sponsors with the guidance of a community director and under the direction of, and with the participation of, residents, community-based organizations, the private sector, and the municipal government. A local sponsor may be a municipality, county, public or private county and municipal development agency, district management corporation created pursuant to section 4 of P.L.1972, c.134 (C.40:56-68), community action board established pursuant to section 4 of P.L.1991, c.51 (C.52:27D-398), sponsors of neighborhood empowerment organizations, or an institution, such as a hospital, college or university, or a community-based organization.

The entity that will implement the neighborhood empowerment plan shall be either a new or existing community development organization or a consortium of existing community-based organizations.

L.1996,c.62,s.49.



Section 55:19-65 - Distribution Of Eligibility Guidelines For Participation In Neighborhood Empowerment Program

55:19-65.Distribution of eligibility guidelines for participation in neighborhood empowerment program

50 Within one year of the effective date of P.L.1996, c.62 (C.55:19-20 et al.), the Urban Coordinating Council established pursuant to P.L.1996, c.62 (C.55:19-20 et al.), shall distribute to the clerk of each qualified municipality eligibility guidelines for participation in the neighborhood empowerment program. The eligibility guidelines for participation in the neighborhood empowerment program shall be established by the Urban Coordinating Council established pursuant to section 46 of P.L.1996, c.62 (C.55:19-61) in consultation and in conjunction with the New Jersey Redevelopment Authority.

L.1996,c.62,s.50.



Section 55:19-66 - Preference Accorded To Certain Neighborhood Empowerment Plans

55:19-66.Preference accorded to certain neighborhood empowerment plans

51. In designating qualified municipalities for participation in the neighborhood empowerment program, the Urban Coordinating Council in consultation and in conjunction with the authority shall accord preference to neighborhood empowerment plans which:

a. have the greatest potential for success in stimulating primarily new economic activity in the area;

b. are designed to address the greatest degree of urban distress, as measured by existing levels of unemployment and poverty;

c. demonstrate the most substantial and reliable commitments of resources by empowerment neighborhood businesses, associations, voluntary community organizations and other private entities to the successful redevelopment of the empowerment neighborhood;

d. demonstrate the most substantial effort and commitment by the municipality to encourage economic activity in the area and to remove disincentives for job creation compatible with the fiscal condition of the municipality; and

e. demonstrate most convincingly how the proposed plan will increase jobs for neighborhood residents and ratables in the neighborhood, thereby lessening the need for municipal tax increases.

L.1996,c.62,s.51.



Section 55:19-67 - Additional Considerations In Evaluating Neighborhood Empowerment Plan

55:19-67.Additional considerations in evaluating neighborhood empowerment plan
52. In addition to the considerations set forth in section 51 of P.L.1996, c.62 (C.55:19-66), the Urban Coordinating Council in consultation and in conjunction with the authority in evaluating a neighborhood empowerment plan for designation purposes shall consider:

a. the likelihood of attracting other State or federal assistance or both to projects in the designated area;

b. the adverse or beneficial effects of an empowerment neighborhood located at the proposed area upon economic development activities or projects of State or other public agencies which are in operation or are approved for operation in the qualified municipality;

c. the degree of commitment made by public and private entities to utilize minority contractors and assure equal opportunities for employment in connection with any construction or reconstruction to be undertaken in the eligible area;

d. the impact of the plan upon the social, educational, natural and historic environment of the proposed empowerment neighborhood; and

e. the degree to which the implementation of the plan involves the relocation of residents from the proposed empowerment neighborhood and the adequacy of commitments and provisions with respect thereto.

L.1996,c.62,s.52.



Section 55:19-68 - Review Of Applications By Urban Coordinating Council, Authority

55:19-68.Review of applications by Urban Coordinating Council, authority

53.Upon receipt of an application from a qualified municipality, the Urban Coordinating Council in consultation and in conjunction with the authority shall review the application to determine whether or not it meets the eligibility guidelines established pursuant to section 50 of P.L.1996, c.62 (C.55:19-65). The Urban Coordinating Council shall complete its review within 90 days of receiving an application, but may extend this time period by an additional 60 days if necessary.

L.1996,c.62,s.53.



Section 55:19-69 - Public Hearings On Applications; Determination

55:19-69.Public hearings on applications; determination

54. a. Once the Urban Coordinating Council in consultation and in conjunction with the authority has identified those qualified municipalities whose neighborhood empowerment plans fulfill the criteria for designation set forth in sections 51 and 52 of P.L.1996, c.62 (C.55:19-66 and C.55:19-67), the Urban Coordinating Council may, at its discretion, hold public hearings for the purpose of receiving public comments on the applications. In the event that a hearing is to be conducted, at least one public hearing shall be held in a municipality which has applied for empowerment neighborhood designation. The Urban Coordinating Council shall give at least 30 days' public notice of each hearing in advertisements in at least two newspapers which circulate in the area served by the hearing and at least 30 days' notice to the governing body and planning board of each county and municipality in the area served by the hearing.

b. Taking full account of the testimony presented at the public hearings, the Urban Coordinating Council in consultation and in conjunction with the authority shall make a determination regarding the designation of empowerment neighborhoods within 30 days of the final hearing.

c. The Urban Coordinating Council in consultation and in conjunction with the authority shall designate as many empowerment neighborhoods as possible given available financial resources and the ability of the Urban Coordinating Council to oversee project implementation. The application process for each application cycle, including the public hearings, shall occur as set forth in this section.

L.1996,c.62,s.54.



Section 55:19-70 - Eligibility For Investments From New Jersey Redevelopment Investment Fund

55:19-70.Eligibility for investments from New Jersey Redevelopment Investment Fund

55. a. Any municipality in which an empowerment neighborhood has been designated shall be eligible for investments by the authority from the New Jersey Redevelopment Investment Fund in infrastructure improvements and any other projects which the authority may choose to invest in.

b. State programs shall give consideration to projects included in neighborhood empowerment plans developed pursuant to section 49 of P.L.1996, c.62 (C.55:19-64), or community development plans, as far as practicable.

L.1996,c.62,s.55.



Section 55:19-71 - Review Of Documents, Remedial Action Workplans

55:19-71.Review of documents, remedial action workplans

57. a. Where a person who is performing a remediation on real property located in a qualified municipality, as defined by section 3 of P.L.1996, c.62 (C.55:19-22) and who has entered into a memorandum of agreement with the department, subsequently submits to the department documents relating to the remediation of that property, the department shall:

(1) review those documents in a timely fashion and provide approval, disapproval or conditional approval, as required by section 58 of P.L.1996, c.62 (C.55:19-72), and

(2) provide in writing to that person a document detailing the basis for any disapproval or conditional approval.

b. Where a person who is performing a remediation on real property located in a qualified municipality, as defined by section 3 of P.L.1996, c.62 (C.55:19-22) and who has entered into a memorandum of agreement with the department, subsequently submits to the department a remedial action workplan which proposes innovative technologies, the department shall:

(1) review the remedial action workplan in a timely fashion and provide approval, disapproval or conditional approval, as required by section 58 of P.L.1996, c.62 (C.55:19-72), and

(2) provide in writing to that person a document detailing the basis for any disapproval or conditional approval.

L.1996,c.62,s.57.



Section 55:19-72 - Urban Site Remediation Coordinator

55:19-72.Urban Site Remediation Coordinator

58. a. The Commissioner of Environmental Protection shall appoint an Urban Site Remediation Coordinator. The coordinator shall be responsible for the oversight and approval of site remediations conducted in areas designated as empowerment neighborhoods pursuant to sections 45 to 55 of P.L.1996, c.62 (C.55:19-60 to C.55:19-70). The Commissioner of Environmental Protection shall vest in the coordinator sufficient authority to properly manage the timely approval of site remediation activities in empowerment neighborhoods. The coordinator shall report directly to the commissioner. The coordinator shall meet regularly with the commissioner to ensure the proper and efficient coordination of these projects.

b. Upon the submittal of the administratively and technically complete and accurate results of a phase of a remediation required to be submitted that requires the department's review and approval in order to comply with the applicable laws and regulations concerning a site remediation conducted in an area designated as an empowerment neighborhood, the department shall review and approve, approve with conditions, or disapprove the submission or other documents within the following time frames:

(1) preliminary assessment - 15 days;

(2) site investigation - 15 days;

(3) remedial investigation workplan - 30 days;

(4) remedial investigation report - 60 days;

(5) remedial action workplan - 90 days;

(6) remedial action progress reports - 30 days;

(7) remedial action final report - 45 days.

L.1996,c.62,s.58.



Section 55:19-73 - Allocation Of Loans, Loan Guarantees

55:19-73.Allocation of loans, loan guarantees

59. Beginning in the calendar year following the effective date of this act, the New Jersey Economic Development Authority shall allocate no less than 12-1/2 percent of the aggregate amount of loans and loan guarantees made by the New Jersey Economic Development Authority in any fiscal year to projects consistent with the provisions of "The New Jersey Economic Development Authority Act," P.L.1974, c.80 (C.34:1B-1 et seq.) and that are located in municipalities designated as qualified municipalities pursuant to section 3 of P.L.1996, c.62 (C.55:19-22).

L.1996,c.62,s.59.



Section 55:19-74 - Funding Of Projects Through Issuance Of Tax Exempt Bonds

55:19-74.Funding of projects through issuance of tax exempt bonds

60. The New Jersey Redevelopment Authority shall fund such projects as may be practicable in any municipality eligible for designation as an empowerment zone or enterprise zone under federal law through the issuance of tax exempt bonds as provided in section 1394 of P.L.103-66; 107 Stat. 548, which bonds shall also be exempt from any tax levied pursuant to Title 54 of the Revised Statutes or Title 54A of the New Jersey Statutes.

L.1996,c.62,s.60.



Section 55:19-75 - Application For Funding From "Water Supply Bond Act Of 1981"

55:19-75.Application for funding from "Water Supply Bond Act of 1981"

61. The authority may apply for funding from the "Water Supply Bond Act of 1981," P.L.1981, c.261. Consideration shall be given to funding such projects as may be practicable in a qualified municipality as defined pursuant to section 3 of P.L.1996, c.62 (C.55:19-22) or in an empowerment zone or enterprise community as designated under federal law, so long as those projects are consistent with the purposes of P.L.1981, c.261.

L.1996,c.62,s.61.



Section 55:19-76 - Application For Funding From P. L.1992, C.88 And P. L.1995, C.204

55:19-76.Application for funding from P.L.1992, c.88 and P.L.1995, c.204

62. The authority may apply for funding from the "Green Acres, Clean Water, Farmland and Historic Preservation Bond Act of 1992," P.L.1992, c.88 and the "Green Acres, Farmland and Historic Preservation, and Blue Acres Bond Act of 1995," P.L.1995, c.204. Consideration shall be given to funding such projects as may be practicable in a qualified municipality as defined pursuant to section 3 of P.L.1996, c.62 (C.55:19-22) or in an empowerment zone or enterprise community as designated under federal law, so long as those projects are consistent with the purposes of P.L.1992, c.88 or P.L.1995, c.204, as the case may be.

L.1996,c.62,s.62.



Section 55:19-77 - Application For Funding From "1992 New Jersey Employment And Workforce Development Act"

55:19-77.Application for funding from "1992 New Jersey Employment and Workforce Development Act"

63. The authority may apply for funding from the "1992 New Jersey Employment and Workforce Development Act," P.L.1992, c.43. Consideration shall be given to funding such projects as may be practicable in a qualified municipality as defined pursuant to section 3 of P.L.1996, c.62 (C.55:19-22) or in an empowerment zone or enterprise community as designated under federal law, so long as those projects are consistent with the purposes of P.L.1992, c.43.

L.1996,c.62,s.63.



Section 55:19-78 - Short Title

55:19-78. Short title
1.This act shall be known and may be cited as the "Abandoned Properties Rehabilitation Act."

L.2003,c.210,s.1.



Section 55:19-79 - Findings, Declarations Relative To Abandoned Properties

55:19-79. Findings, declarations relative to abandoned properties
2.The Legislature finds and declares that:

a.Abandoned properties, particularly those located within urban areas or in close proximity to occupied residences and businesses, create a wide range of problems for the communities in which they are located, fostering criminal activity, creating public health problems and otherwise diminishing the quality of life for residents and business operators in those areas.

b.Abandoned properties diminish the property values of neighboring properties and have a negative effect on the quality of life of adjacent property owners, increasing the risk of property damage through arson and vandalism and discouraging neighborhood stability and revitalization.

c.For these reasons, abandoned properties are presumptively considered to be nuisances, in view of their negative effects on nearby properties and the residents or users of those properties.

d.The continued presence of abandoned properties in New Jersey's communities acts as a significant barrier to urban revitalization and to the regeneration of the State's urban centers.

e.Abandonment is a local problem that must be addressed locally and the most important role of State government is to provide local governments, local community organizations, citizens, and residents with the tools to address the problem.

f.The responsibility of a property owner to maintain a property in sound condition and prevent it from becoming a nuisance to others extends to properties which are not in use and 'demolition by neglect', leading to the deterioration and loss of the property, or failure by an owner to comply with legitimate orders to demolish, stabilize or otherwise repair his or her property creates a presumption that the owner has abandoned the property.

g.Many abandoned buildings still have potential value for residential and other uses and such buildings should be preserved rather than demolished, wherever feasible, particularly buildings that have historic or architectural value, or contribute to maintaining the character of neighborhoods or streetscapes, or both, as the case may be.

L.2003,c.210,s.2.



Section 55:19-80 - Definitions Relative To Abandoned Property.

55:19-80 Definitions relative to abandoned property.
3.As used in sections 1 through 25 of P.L.2003, c.210 (C.55:19-78 through C.55:19-102) and section 3 of P.L.2006, c.24 (C.55:19-107):

"Department" means the New Jersey Department of Community Affairs.

"Lienholder" or "mortgage holder" means any person or entity holding a note, mortgage or other interest secured by the building or any part thereof.

"Municipality" means any city, borough, town, township or village situated within the boundaries of this State and shall include a qualified rehabilitation entity that may be designated by the municipality pursuant to section 13 of P.L.2003, c.210 (C.55:19-90) to act as its agent to exercise any of the municipality's rights pursuant thereto.

"Owner" means the holder or holders of title to an abandoned property.

"Property" means any building or structure and the land appurtenant thereto.

"Public officer" means the person designated by the municipality pursuant to section 3 of P.L.1942, c.112 (C.40:48-2.5) or any officer of the municipality qualified to carry out the responsibilities set forth in P.L.2003, c.210 (C.55:19-78 et al.) and designated by resolution of the governing body of the municipality, except that in municipalities organized under the "mayor-council plan" of the Optional Municipal Charter Law, P.L.1950, c.210 (C.40:69A-1 et seq.), the public officer shall be designated by the mayor.

"Qualified rehabilitation entity" means an entity organized or authorized to do business under the New Jersey statutes which shall have as one of its purposes the construction or rehabilitation of residential or non-residential buildings, the provision of affordable housing, the restoration of abandoned property, the revitalization and improvement of urban neighborhoods, or similar purpose, and which shall be well qualified by virtue of its staff, professional consultants, financial resources, and prior activities set forth in P.L.2003, c.210 (C.55:19-78 et al.) to carry out the rehabilitation of vacant buildings in urban areas.

"Utility" means any electric or natural gas public utility that is regulated under the jurisdiction of the Board of Public Utilities.

L.2003,c.210,s.3; amended 2005, c.118, s.12; 2006, c.24, s.2.



Section 55:19-81 - Determination That Property Is Abandoned.

55:19-81 Determination that property is abandoned.

4.Except as provided in section 6 of P.L.2003, c.210 (C.55:19-83), any property that has not been legally occupied for a period of six months and which meets any one of the following additional criteria may be deemed to be abandoned property upon a determination by the public officer that:

a.The property is in need of rehabilitation in the reasonable judgment of the public officer, and no rehabilitation has taken place during that six-month period;

b.Construction was initiated on the property and was discontinued prior to completion, leaving the building unsuitable for occupancy, and no construction has taken place for at least six months as of the date of a determination by the public officer pursuant to this section;

c.At least one installment of property tax remains unpaid and delinquent on that property in accordance with chapter 4 of Title 54 of the Revised Statutes as of the date of a determination by the public officer pursuant to this section; or

d.The property has been determined to be a nuisance by the public officer in accordance with section 5 of P.L.2003, c.210 (C.55:19-82).

A property which contains both residential and non-residential space may be considered abandoned pursuant to P.L.2003, c.210 (C.55:19-78 et al.) so long as two-thirds or more of the total net square footage of the building was previously legally occupied as residential space and none of the residential space has been legally occupied for at least six months at the time of the determination of abandonment by the public officer and the property meets the criteria of either subsection a. or subsection d. of this section.

L.2003,c.210,s.4; amended 2005,c.118,s.3.



Section 55:19-82 - Determination Of Property As Nuisance

55:19-82. Determination of property as nuisance
5.A property may be determined to be a nuisance if:

a.The property has been found to be unfit for human habitation, occupancy or use pursuant to section 1 of P.L.1942, c.112 (C.40:48-2.3);

b.The condition and vacancy of the property materially increases the risk of fire to the property and adjacent properties;

c.The property is subject to unauthorized entry leading to potential health and safety hazards; the owner has failed to take reasonable and necessary measures to secure the property; or the municipality has secured the property in order to prevent such hazards after the owner has failed to do so;

d.The presence of vermin or the accumulation of debris, uncut vegetation or physical deterioration of the structure or grounds have created potential health and safety hazards and the owner has failed to take reasonable and necessary measures to remove the hazards; or

e.The dilapidated appearance or other condition of the property materially affects the welfare, including the economic welfare, of the residents of the area in close proximity to the property, and the owner has failed to take reasonable and necessary measures to remedy the conditions.

A public officer who determines a property to be a nuisance pursuant to subsections b. through e. of this section shall follow the notification procedures set forth in P.L.1942, c.112 (C.40:48-2.3 et seq.).

L.2003,c.210,s.5.



Section 55:19-83 - Property Not To Be Placed On Abandoned Property List; Conditions.

55:19-83 Property not to be placed on abandoned property list; conditions.

6. a. If an entity other than the municipality has purchased or taken assignment from the municipality of a tax sale certificate on a property that has not been legally occupied for a period of six months, that property shall not be placed on the abandoned property list pursuant to section 36 of P.L.1996, c.62 (C.55:19-55) if (1) the owner of the certificate has continued to pay all municipal taxes and liens on the property in the tax year when due; and (2) the owner of the certificate takes action to initiate foreclosure proceedings within six months after the property is eligible for foreclosure pursuant to either subsection a. or subsection b. of R.S.54:5-86, as appropriate, and diligently pursues foreclosure proceedings in a timely fashion thereafter.

b.A property which is used on a seasonal basis shall be deemed to be abandoned only if the property meets any two of the additional criteria set forth in section 4 of P.L.2003, c.210 (C.55:19-81).

c.A determination that a property is abandoned property under the provisions of P.L.2003, c.210 (C.55:19-78 et al.) shall not constitute a finding that the use of the property has been abandoned for purposes of municipal zoning or land use regulation.

d.Upon the request of a purchaser or assignee of a tax sale certificate seeking to bar the right of redemption on an abandoned property pursuant to subsection b. of R.S.54:5-86, the public officer or the tax collector shall, in a timely fashion, provide the requester with a certification that the property fulfills the definition of abandoned according to the criteria set forth in sections 4 and 5 of P.L.2003, c.210 (C.55:19-81 and C.55:19-82).

L.2003,c.210,s.6; amended 2005, c.118, s.4



Section 55:19-84 - Action To Transfer Property To Municipality

55:19-84. Action to transfer property to municipality
7.A summary action or otherwise to transfer possession and control of abandoned property in need of rehabilitation to a municipality may be brought by a municipality in the Superior Court in the county in which the property is situated. If the court shall find that the property is abandoned pursuant to section 4 of P.L.2003, c.210 (C.55:19-81) and the owner or party in interest has failed to submit and initiate a rehabilitation plan, then the court may authorize the municipality to take possession and control of the property and develop a rehabilitation plan.

The municipality granted possession and control may commence and maintain those further proceedings for the conservation, protection or disposal of the property or any part thereof that are required to rehabilitate the property, necessary to recoup the cost and expenses of rehabilitation and for the sale of the property; provided, however, that the court shall not direct the sale of the property if the owner applies to the court for reinstatement of control of the property as provided in section 15 of P.L.2003, c.210 (C.55:19-92).

Failure by the owner, mortgage holder or lien holder to submit plans for rehabilitation to the municipality, obtain appropriate construction permits for rehabilitation or, in the alternative, submit formal applications for funding the cost of rehabilitation to local, State or federal agencies providing such funding within that six-month period shall be deemed prima facie evidence that the owner has failed to take any action to further the rehabilitation of the property.

L.2003,c.210,s.7.



Section 55:19-85 - Complaint, Content

55:19-85. Complaint, content
8.A complaint filed pursuant to section 7 of P.L.2003, c.210 (C.55:19-84) shall include:

a.documentation that the property is on the municipal abandoned property list or a certification by the public officer that the property is abandoned; and

b.a statement by an individual holding appropriate professional qualifications that there are sound reasons that the building should be rehabilitated rather than demolished based upon the physical, aesthetic or historical character of the building or the relationship of the building to other buildings and lands within its immediate vicinity.

L.2003,c.210,s.8.



Section 55:19-86 - Complaint, Lis Pendens, Notice; Entry On Property.

55:19-86 Complaint, lis pendens, notice; entry on property.

9. a. Within 10 days of filing a complaint pursuant to P.L.2003, c.210 (C.55:19-78 et al.), the plaintiff shall file a notice of lis pendens with the county recording officer of the county within which the building is located.

b.At least 30 days before filing the complaint, the municipality shall serve a notice of intention to take possession of an abandoned building. The notice shall inform the owner and interested parties that the property has not been legally occupied for six months and of those criteria that led to a determination of abandonment pursuant to section 4 of P.L.2003, c.210 (C.55:19-81).

The notice shall provide that unless the owner or a party in interest prepares and submits a rehabilitation plan to the appropriate municipal officials, the municipality will seek to gain possession of the building to rehabilitate the property and the associated cost shall be a lien against the property, which may be satisfied by the sale of the property, unless the owner applies to the court for reinstatement of control of the property as provided in section 15 of P.L.2003, c.210 (C.55:19-92).

After the complaint is filed, the complaint shall be served on the parties in interest in accordance with the New Jersey Rules of Court.

c.After serving the notice of intent pursuant to subsection b. of this section, the municipality or its designee may enter upon that property after written notice to the owner by certified mail, return receipt requested, in order to secure, stabilize or repair the property, or in order to inspect the property for purposes of preparing the plan to be submitted to the court pursuant to section 12 of P.L.2003, c.210 (C.55:19-89).

L.2003,c.210,s.9; amended 2005, c.118, s.5.



Section 55:19-87 - Defense By Owner Against Complaint.

55:19-87 Defense by owner against complaint.

10. a. Any owner may defend against a complaint filed pursuant to section 7 of P.L.2003, c.210 (C.55:19-84) by submitting a plan for the rehabilitation and reuse of the property which is the subject of the complaint and by posting a bond equal to 125 percent of the amount determined by the public officer or the court to be the projected cost of rehabilitation.

Any plan submitted by an owner to defend against a complaint shall be submitted within 60 days after the complaint has been filed, unless the court provides the owner with an extension of time for good cause shown.

b.A plan submitted by an owner pursuant to this section shall include, but not be limited to:

(1)A detailed financial feasibility analysis, including documentation of the economic feasibility of the proposed reuse, including operating budgets or resale prices, or both, as appropriate;

(2)A budget for the rehabilitation of the property, including sources and uses of funds, based on the terms and conditions of realistically available financing, including grants and loans;

(3)A timetable for the completion of rehabilitation and reuse of the property, including milestones for performance of major steps leading to and encompassing the rehabilitation and reuse of the property; and

(4)Documentation of the qualifications of the individuals and firms that will be engaged to carry out the planning, design, financial packaging, construction, and marketing or rental of the property.

c. (1) The court shall approve any plan that, in the judgment of the court, is realistic and likely to result in the expeditious rehabilitation and reuse of the property which is the subject of the complaint.

(2)If the court approves the owner's plan, then it may appoint the public officer to act as monitor of the owner's compliance. If the owner fails to carry out any step in the approved plan, then the municipality may apply to the court to have the owner's bond forfeited, possession of the building transferred to the municipality to complete the rehabilitation plan and authorization to use the bond proceeds for rehabilitation of the property.

(3)The owner shall provide quarterly reports to the municipality on its activities and progress toward rehabilitation and reuse of the property. The owner shall provide those reports to the court on its activities that the court determines are necessary.

d.The court may reject a plan and bond if it finds that the plan does not represent a realistic and expeditious means of ensuring the rehabilitation of the property or that the owner or his representatives or agents, or both, lack the qualifications, background or other criteria necessary to ensure that the plan will be carried out successfully.

L.2003,c.210,s.10; amended 2005, c.118, s.6.



Section 55:19-88 - Designation Of Possessor If Owner Unsuccessful In Defending Against Complaint.

55:19-88 Designation of possessor if owner unsuccessful in defending against complaint.

11. a. If an owner is unsuccessful in defending against a complaint filed pursuant to section 7 of P.L.2003, c.210 (C.55:19-84), the mortgage holder or lien holder may seek to be designated in possession of the property by submitting a plan and posting a bond meeting the same conditions as set forth in section 10 of P.L.2003, c.210 (C.55:19-87). The plan shall be submitted within 60 days after the court has rejected the owner's plan, unless the court provides the mortgage holder or lienholder with an extension of time for good cause shown. If the court approves any such mortgage holder or lien holder's plan, it shall designate that party to be in possession of the property for purposes of ensuring its rehabilitation and reuse and may appoint the public officer to act as monitor of the party's compliance.

The mortgage holder or lien holder, as the case may be, shall provide quarterly reports to the court and the municipality on its activities and progress toward rehabilitation and reuse of the property.

If the mortgage holder or lien holder fails to carry out any material step in the approved plan, then the public officer shall notify the court, which may order the bond forfeit, grant the municipality possession of the property, and authorize the municipality to use the proceeds of the bond for rehabilitation of the property.

b.Any sums incurred or advanced for the purpose of rehabilitating the property by a mortgage holder or lien holder granted possession of a property pursuant to subsection a. of this section, including court costs and reasonable attorney's fees, may be added to the unpaid balance due that mortgage holder or lien holder, with interest calculated at the same rate set forth in the note or security agreement; or, in the case of a tax lien holder, at the statutory interest rate for subsequent liens.

L.2003,c.210,s.11; amended 2005, c.118, s.7.



Section 55:19-89 - Submission Of Plan To Court By Municipality

55:19-89. Submission of plan to court by municipality
12. If no mortgage holder or lienholder meets the conditions of section 11 of P.L.2003, c.210 (C.55:19-88), then the municipality shall submit a plan to the court which conforms with the provisions of subsection b. of section 10 of P.L.2003, c.210 (C.55:19-87). The plan shall designate the entity which shall implement the plan, which may be the municipality or that entity designated in accordance with the provisions of section 13 of P.L.2003, c.210 (C.55:19-90).

The court shall grant the municipality possession of the property if it finds that:

a.the proposed rehabilitation and reuse of the property is appropriate and beneficial;

b.the municipality is qualified to undertake the rehabilitation and reuse of the property; and

c.the plan submitted by the municipality represents a realistic and timely plan for the rehabilitation and reuse of the property.

The municipality shall take all steps necessary and appropriate to further the rehabilitation and reuse of the property consistent with the plan submitted to the court. In making its findings pursuant to this section, the court may consult with qualified parties, including the Department of Community Affairs, and, upon request by a party in interest, may hold a hearing on the plan.

Where either a redevelopment plan pursuant to P.L.1992, c.79 (C.40A:12A-1 et seq.) or a neighborhood revitalization plan pursuant to P.L.2001, c.415 (C.52:27D-490 et seq.) has been adopted or approved by the Department of Community Affairs, as appropriate, encompassing the property which is the subject of a complaint, the court shall make a further finding that the proposed rehabilitation and reuse of the property are not inconsistent with any provision of either plan.

L.2003,c.210,s.12.



Section 55:19-90 - Municipality, Option Of Designating Qualified Rehabilitation Entity

55:19-90. Municipality, option of designating qualified rehabilitation entity
13. A municipality may exercise its rights under P.L.2003, c.210 (C.55:19-78 et al.) directly, or may designate a qualified rehabilitation entity to act as its designee for the purpose of exercising the municipality's rights where that designation will further the rehabilitation and reuse of the property consistent with municipal plans and objectives. This designation shall be made by resolution of the municipal governing body, except that in municipalities organized under the "mayor-council plan" of the "Optional Municipal Charter Law," P.L.1950, c.210 (C.40:69A-1 et seq.), it shall be made by the mayor. The governing body or mayor, as the case may be, may delegate this authority to the public officer.

Regardless of whether a municipality exercises its rights directly or designates a qualified rehabilitation entity pursuant to this section, while in possession of a property pursuant to P.L.2003, c.210 (C.55:19-78 et al.), a municipality shall maintain, safeguard, and maintain insurance on the property. Notwithstanding the municipality's possession of the property, nothing in P.L.2003, c.210 (C.55:19-78 et al.) shall be deemed to relieve the owner of the property of any civil or criminal liability or any duty imposed by reason of acts or omissions of the owner.

L.2003,c.210,s.13.



Section 55:19-91 - Municipality Deemed To Have Ownership Interest

55:19-91. Municipality deemed to have ownership interest
14. a. If a municipality has been granted possession of a property pursuant to section 12 of P.L.2003, c.210 (C.55:19-89), that municipality shall be deemed to have an ownership interest in the property for the purpose of filing plans with public agencies and boards, seeking and obtaining construction permits and other approvals, and submitting applications for financing or other assistance to public or private entities.

For the purposes of any State program of grants or loans, including but not limited to programs of the Department of Community Affairs and the New Jersey Housing and Mortgage Finance Agency, possession of a property under this section shall be considered legal control of the property.

Notwithstanding the granting of possession to a municipality, nothing in P.L.2003, c.210 (C.55:19-78 et al.) shall be deemed to relieve the owner of the property of any obligation the owner or any other person may have for the payment of taxes or other municipal liens and charges, or mortgages or liens to any party, whether those taxes, charges or liens are incurred before or after the granting of possession.

The granting of possession shall not suspend any obligation the owner may have as of the date of the granting of possession for payment of any operating or maintenance expense associated with the property, whether or not billed at the time of the granting of possession.

b.The court may approve the borrowing of funds by a municipality to rehabilitate the property and may grant a lien or security interest with priority over all other liens or mortgages other than municipal liens. Prior to granting this lien priority, the court shall find that (1) the municipality sought to obtain the necessary financing from the senior lienholder, which declined to provide such financing on reasonable terms; (2) the municipality sought to obtain a voluntary subordination from the senior lienholder, which refused to provide such subordination; and (3) lien priority is necessary in order to induce another lender to provide financing on reasonable terms.

No lien authorized by the court shall take effect unless recorded in the office of the clerk of the county in which the property is located. For the purposes of this section, the cost of rehabilitation shall include reasonable non-construction costs such as architectural fees or construction permit fees customarily included in the financing of the rehabilitation of residential property.

c.Where the municipality has been granted possession by the court in the name of the municipality, the municipality may seek the approval of the court to assign its rights to another entity, which approval shall be granted by the court when it finds that: (1) the entity to which the municipality's rights will be assigned is a qualified rehabilitation entity; and (2) the assignment will further the purposes of this section.

d.Where a municipality has designated a qualified rehabilitation entity to act on its behalf, the qualified rehabilitation entity shall provide quarterly reports to the municipality on its activities and progress toward rehabilitation and reuse of the property. The municipality or qualified rehabilitation entity, as the case may be, shall provide such reports to the court as the court determines to be necessary. If the court finds that the municipality or its designee have failed to take diligent action toward rehabilitation of the property within one year from the grant of possession, then the court may request the municipality to designate another qualified rehabilitation entity to exercise its rights, or if the municipality fails to do so, may terminate the order of possession and return the property to its owner.

e. The municipality shall file a Notice of Completion with the court, and shall also serve a copy on the owner and any mortgage holder or lien holder, at such time as the municipality has determined that no more than six months remain to the anticipated date on which rehabilitation will be complete. This notice shall include an affidavit of the public officer attesting that rehabilitation can realistically be anticipated to be complete within that time period, and a statement setting forth such actions as it plans to undertake to ensure that reuse of the property takes place consistent with the plan.

L.2003,c.210,s.14.



Section 55:19-92 - Petition For Reinstatement Of Owner's Control, Possession

55:19-92. Petition for reinstatement of owner's control, possession
15. An owner may petition for reinstatement of the owner's control and possession of the property at any time after one year from the grant of possession, but no later than 30 days after the municipality has filed a Notice of Completion with the court or, in the event the Notice of Completion is filed within less than one year of the grant of possession, within 30 days after the municipality has filed notice.

The court may allow additional time for good cause if that additional time does not materially delay completion of the rehabilitation, place undue hardship on the municipality, or affect any of the terms or conditions under which the municipality has applied for or received financing for the rehabilitation of the property.

L.2003,c.210,s.15.



Section 55:19-93 - Contents Of Petition

55:19-93. Contents of petition
16. Any petition for reinstatement of the owner's control and possession of the property filed pursuant to section 15 of P.L.2003, c.210 (C.55:19-92) shall:

a.include a plan for completion of the rehabilitation and reuse of the property consistent with the plan previously approved by the court;

b.provide legally binding assurances that the owner will comply with all conditions of any grant or loan secured by the municipality or repay those grants or loans in full, at the discretion of the maker of the loan or grant; and

c.be accompanied by payment equal to the sum of (1) all municipal liens outstanding on the property; (2) all costs incurred by the municipality in bringing action with respect to the property; (3) any costs incurred by the municipality not covered by grants or loans to be assumed or repaid pursuant to this section; and (4) any costs remaining to complete rehabilitation and reuse of the property, as determined by the public officer, which payment shall be placed in escrow with the Clerk of the Court pending disposition of the petition.

L.2003,c.210,s.16.



Section 55:19-94 - Security Obligations Of Owner Relative To Granting Of Petition

55:19-94. Security obligations of owner relative to granting of petition
17. Prior to the granting of a petition on the part of the owner by the court pursuant to section 15 of P.L.2003, c.210 (C.55:19-92), the owner may be required to post a bond or other security in an amount determined by the court, after consultation with the public officer, as likely to ensure that the owner will continue to maintain the property in sound condition. That bond or other security shall be made available to the municipality to make any repair on the property in the event of a code violation which is not corrected in timely fashion by the owner. The bond or other security may be forfeit in full in the event that the owner fails to comply with any requirement imposed as a condition of the reinstatement petition filed pursuant to section 15 of P.L.2003, c.210 (C.55:19-92).

The owner may seek approval of the court to be relieved of this requirement after five years, which shall be granted if the court finds that the owner has maintained the property in good repair during that period, that no material violations affecting the health and safety of the tenants have occurred during that period, and that the owner has remedied other violations in a timely and expeditious fashion.

L.2003,c.210,s.17.



Section 55:19-95 - Granting Of Title To Municipality, Authorization To Sell

55:19-95. Granting of title to municipality, authorization to sell
18. If the owner fails to petition for the reinstatement of control and possession of the property within 30 days after the entity in possession has filed a Notice of Completion or in any event within two years after the initial grant of possession, or if the owner fails to meet any conditions that may be set by the court in granting a reinstatement petition filed pursuant to section 15 of P.L.2003, c.210 (C.55:19-92), upon petition from the entity in possession, the court may grant the municipality title or authorize the municipality to sell the property, subject to the provisions of section 19 of P.L.2003, c.210 (C.55:19-96).

L.2003,c.210,s.18.



Section 55:19-96 - Procedure For Municipality To Purchase, Sell Property

55:19-96. Procedure for municipality to purchase, sell property
19. a. Where the municipality seeks to gain title to the property, it shall purchase the property for fair market value on such terms as the court shall approve, and may place the proceeds of sale in escrow with the court.

The court may authorize the municipality to sell the building free and clear of liens, claims and encumbrances, in which event all such liens, claims and encumbrances shall be transferred to the proceeds of sale with the same priority as existed prior to resale in accordance with the provisions of this section, except that municipal liens shall be paid at settlement.

The proceeds of the purchase of the property shall be distributed as set forth in section 20 of P.L.2003, c.210 (C.55:19-97).

b.The municipality may seek approval of the court to sell the property to a third party when the court finds that such conveyance will further the effective and timely rehabilitation and reuse of the property.

c.Upon approval by the court the municipality shall sell the property on such terms and at such price as the court shall approve, and may place the proceeds of sale in escrow with the court. The court shall order a distribution of the proceeds of sale after paying court costs in the order of priority set forth in section 20 of P.L.2003, c.210 (C.55:19-97).

L.2003,c.210,s.19.



Section 55:19-97 - Distribution Of Proceeds

55:19-97. Distribution of proceeds
20. The proceeds paid pursuant to subsection c. of section 19 of P.L.2003, c.210 (C.55:19-96) shall be distributed in the following order of priority:

a.The costs and expenses of sale;

b.Other governmental liens;

c.Repayment of principal and interest on any borrowing or indebtedness incurred by the municipality and granted priority lien status pursuant to subsection a. of section 21 of P.L.2003, c.210 (C.55:19-98);

d.A reasonable development fee to the municipality consistent with the standards for development fees established for rehabilitation programs by the New Jersey Department of Community Affairs or the New Jersey Housing and Mortgage Finance Agency;

e.Other valid liens and security interests, in accordance with their priority; and

f.The owner.

L.2003,c.210,s.20.



Section 55:19-98 - Lien, Special Tax Sales, Remedies

55:19-98. Lien, special tax sales, remedies
21. a. The public officer, with the approval of the court, may place a lien on the property to cover any costs of the municipality in connection with a proceeding under P.L.2003, c.210 (C.55:19-78 et al.) incurred prior to the grant by the court of an order of possession under P.L.2003, c.210 (C.55:19-78 et al.), which may include costs incurred to stabilize or secure the property to ensure that it can be rehabilitated in a cost-effective manner. Any such lien shall be considered a municipal lien for the purposes of R.S.54:5-9 with the rights and status of a municipal lien pursuant thereto.

b.With the exception of the holding of special tax sales pursuant to section 24 of P.L.2003, c.210 (C.55:19-101), the remedies available under P.L.2003, c.210 (C.55:19-78 et al.) shall be available to any municipality with respect to any abandoned property, whether or not the municipality has established an abandoned property list as provided in section 36 of P.L.1996, c.62 (C.55:19-55) and whether or not the property has been included on any such list.

L.2003,c.210,s.21.



Section 55:19-99 - Denial Of Rights, Remedies To Lienholder, Mortgage Holder

55:19-99. Denial of rights, remedies to lienholder, mortgage holder
22. Notwithstanding any provision to the contrary in P.L.2003, c.210 (C.55:19-78 et al.), a court may in its discretion deny a lienholder or mortgage holder of any or all rights or remedies afforded lienholders and mortgage holders under P.L.2003, c.210 (C.55:19-78 et al.), if the court finds that the owner of a property subject to any of the provisions of P.L.2003, c.210 (C.55:19-78 et al.) owns or controls more than a 50% interest in, or effective control of, the lienholder or mortgage holder or that the familial or business relationship between the lienholder or mortgage holder and the owner precludes a separate interest on the part of the lienholder or mortgage holder.

L.2003,c.210,s.22.



Section 55:19-100 - Municipal Recourse With Respect To Lien.

55:19-100 Municipal recourse with respect to lien.

23.With respect to any lien placed against any real property pursuant to the provisions of section 1 or section 3 of P.L.1942, c.112 (C.40:48-2.3 or C.40:48-2.5) or section 1 of P.L.1989, c.91 (C.40:48-2.3a) or any receiver's lien pursuant to P.L.2003, c.295 (C.2A:42-114 et al.), the municipality shall have recourse with respect to the lien against any asset of the owner of the property if an individual, against any asset of any partner if a partnership, and against any asset of any owner of a 10% interest or greater if the owner is any other business organization or entity recognized pursuant to law.

L.2003,c.210,s.23; amended 2005, c.118, s.8.



Section 55:19-101 - Special Tax Sales; Notice.

55:19-101 Special tax sales; notice.

24.Municipalities may hold special tax sales with respect to those properties eligible for tax sale pursuant to R.S.54:5-19 which are also on an abandoned property list established by the municipality pursuant to section 36 of P.L.1996, c.62 (C.55:19-55). Municipalities electing to hold a special tax sale shall conduct that sale subject to the following provisions:

a.The municipality shall establish criteria for eligibility to bid on properties at the sale, which may include, but shall not be limited to: documentation of the bidder's ability to rehabilitate or otherwise reuse the property consistent with municipal plans and regulations; commitments by the bidder to rehabilitate or otherwise reuse the property, consistent with municipal plans and regulations; commitments by the bidder to take action to foreclose on the tax lien by a date certain; and such other criteria as the municipality may determine are necessary to ensure that the properties to be sold will be rehabilitated or otherwise reused in a manner consistent with the public interest;

b.The municipality may establish minimum bid requirements for a special tax sale that may be less than the full amount of the taxes, interest and penalties due, the amount of such minimum bid to be at the sole discretion of the municipality, in order to ensure that the properties to be sold will be rehabilitated or otherwise reused in a manner consistent with the public interest;

c.The municipality may combine properties into bid packages, and require that bidders place a single bid on each package, and reject any and all bids on individual properties that have been included in bid packages;

d.The municipality may sell properties subject to provisions that, if the purchaser fails to carry out any commitment that has been set forth as a condition of sale pursuant to subsection a. of this section or misrepresents any material qualification that has been established as a condition of eligibility to bid pursuant thereto, then the properties and any interest thereto acquired by the purchaser shall revert to the municipality, and any amount paid by the purchaser to the municipality at the special tax sale shall be forfeit to the municipality;

e.In the event there are two or more qualified bidders for any property or bid package in a special tax sale, the municipality may designate the unsuccessful but qualified bidder whose bid was closest to the successful bid as an eligible purchaser;

f.In the event that the purchaser of that property or bid package fails to meet any of the conditions of sale established by the municipality pursuant to this section, and their interest in the property or properties reverts to the municipality, the municipality may subsequently designate the entity previously designated as an eligible purchaser as the winning bidder for the property or properties, and assign the tax sale certificates to that entity on the basis of that entity's bid at the special tax sale, subject to the terms and conditions of the special tax sale.

g.The municipality shall provide notice of a special tax sale pursuant to R.S.54:5-26. The notice shall include any special terms of sale established by the municipality pursuant to subsection b., c. or d. of this section. Nothing shall prohibit the municipality from holding a special tax sale on the same day as a standard or accelerated tax sale.

L.2003,c.210,s.24; amended 2005, c.118, s.9.



Section 55:19-102 - Establishment Of Fair Market Value Of Property

55:19-102. Establishment of fair market value of property
25. With respect to any eminent domain proceeding carried out under section 37 of P.L.1996, c.62 (C.55:19-56), the fair market value of the property shall be established on the basis of an analysis which determines independently:

a.the cost to rehabilitate and reuse the property for such purpose as is appropriate under existing planning and zoning regulations governing its reuse or to demolish the existing property and construct a new building on the site, including all costs ancillary to rehabilitation such as, but not limited to, marketing and legal costs;

b.the realistic market value of the reused property after rehabilitation or new construction, taking into account the market conditions particular to the neighborhood or subarea of the municipality in which the property is located; and

c.the extent to which the cost exceeds or does not exceed the market value after rehabilitation, or demolition and new construction, and the extent to which any "as is" value of the property prior to rehabilitation can be added to the cost of rehabilitation or demolition and new construction without the resulting combined cost exceeding the market value as separately determined. If the appraisal finds that the cost of rehabilitation or demolition and new construction, as appropriate, exceeds the realistic market value after rehabilitation or demolition and new construction, there shall be a rebuttable presumption in all proceedings under this subsection that the fair market value of the abandoned property is zero, and that no compensation is due the owner.

L.2003,c.210,s.25.



Section 55:19-103 - Removal From Abandoned Property List; Conditions

55:19-103. Removal from abandoned property list; conditions
29. If a property, which an entity other than the municipality has purchased or taken assignment from the municipality of a tax sale certificate, is placed on the abandoned property list, the property shall be removed from the list if the owner of the certificate pays all municipal taxes and liens due on the property within 30 days after the property is placed on the list; provided, however, that if the owner of the certificate fails to initiate foreclosure proceedings within six months after the property was first placed on the list, the property shall be restored to the abandoned property list.

L.2003,c.210,s.29.



Section 55:19-104 - Creation Of Abandoned Property List; Initiative Procedure

55:19-104. Creation of abandoned property list; initiative procedure
30. The voters of any municipality which has not adopted an ordinance directing the public officer to create an abandoned property list pursuant to section 36 of P.L.1996, c.62 (C.55:19-55) within one year after the effective date of P.L.2003, c.210 (C.55:19-78 et al.) may propose an ordinance directing the public officer to identify abandoned property for the purpose of establishing an abandoned property list in accordance with the provisions of section 36 of P.L.1996, c.62 and submit it to the municipal council by a petition signed by a number of the legal voters of the municipality equal in number to five percent of the total votes cast in the last election at which municipal officials were elected, but in no event fewer than 100 legal voters in a municipality with a population of 1,000 persons or more. This power of initiative shall be subject to the restrictions and procedures set forth in Article F. of P.L.1950, c.210 (C.40:69A-184 et seq.).

L.2003,c.210,s.30.



Section 55:19-105 - Request For Inclusion Of Property On Abandoned Property List

55:19-105. Request for inclusion of property on abandoned property list
31. a. Any interested party may submit in writing a request to the public officer that a property be included on the abandoned property list prepared pursuant to section 36 of P.L.1996, c.62 (C.55:19-55), specifying the street address and block and lot number of the property to be included, and the grounds for its inclusion. Within 30 days of receipt of any such request, the public officer shall provide a written response to the party, either indicating that the property will be added to the list of abandoned properties or, if not, the reasons for not adding the property to the list. For the purposes of this section, "interested party" shall include any resident of the municipality, any owner or operator of a business within the municipality or any organization representing the interests of residents or engaged in furthering the revitalization and improvement of the neighborhood in which the property is located.

b.Any interested party may participate in any redetermination hearing held by the public officer pursuant to subsection e. of section 36 of P.L.1996, c.62 (C.55:19-55). Upon written request by any interested party, the public officer shall provide the party with at least 20 days' notice of any such hearing. The party shall provide the public officer with notice at least 10 days before the hearing of its intention to participate, and the nature of the testimony or other information that is proposes to submit at the hearing.

L.2003,c.210,s.31.



Section 55:19-106 - Findings, Declarations Relative To Discontinuation Of Certain Utility Service From Abandoned Properties.

55:19-106 Findings, declarations relative to discontinuation of certain utility service from abandoned properties.
1.The Legislature finds and declares that:

a.Abandoned properties raise significant concerns for communities where they are located, including fostering criminal activity, posing possible public health problems and generally posing a risk to the quality of life for residents and businesses in the area.

b.Under current law and tariffs approved under Board of Public Utilities regulations, customers of electric and natural gas utilities are required to provide reasonable access at all reasonable times to such utilities for the purpose of inspection of the customers' premises incident to the rendering of service, reading meters or the repairing of utility facilities used in connection with supplying service or for the removal of utility property.

c.Public utilities are bound by law to provide safe, adequate and proper service and must be able to periodically inspect the customers' premises incident to rendering service, read meters, repair utility facilities or remove utility property.

d.As a result of certain properties being abandoned or vacant, electric and natural gas utilities are denied the reasonable access to their facilities provided for by law and this impacts the ability to provide safe, adequate and proper service.

e.The Legislature therefore determines that in the interest of the public safety of our communities, any electric and natural gas utility should be granted access to abandoned or vacant properties in order to inspect, repair and remove its facilities or property.

L.2006, c.24,s.1.



Section 55:19-107 - Access To Abandoned Property By Utility, Conditions.

55:19-107 Access to abandoned property by utility, conditions.
3.A utility may take all necessary steps to enter the premises of, discontinue utility service to, and remove utility equipment from, any property listed on an abandoned property list established pursuant to section 36 of P.L.1996, c.62 (C.55:19-55) or any property that is determined by a public officer to meet the definition of abandoned property as set forth in sections 4 through 6 of P.L.2003, c.210 (C.55:19-81 through C.55:19-83), provided that the utility is accompanied by a law enforcement officer from the municipality within which the property is located.

L.2006,c.24,s.3.






Title 56 - Trade Names, Trade-marks And Unfair Trade Practices

Section 56:1-1 - Filing Names Of Members Of Firm Or Partnerships; Requirements; Appointment By Nonresidents Of County Clerk As Attorney For Service Of Process

56:1-1. Filing names of members of firm or partnerships; requirements; appointment by nonresidents of county clerk as attorney for service of process
Any person conducting or transacting business and using the designation "and company," or "& Co.," as a part of a firm or partnership name, shall file a statement in the office of the clerk of the county within which such business is conducted or transacted, and a duplicate thereof for filing in the office of the Secretary of State, as provided in section 56:1-3 of this Title. Such statement shall be duly executed and sworn to before some person authorized by the laws of this State to administer oaths, and shall state the nature of the business and the full names and residences of all persons who are members of such firm or partnership and if, the members of said firm or partnership or any of them are or is not resident in this State, such statement shall contain a power of attorney constituting the county clerk of the county, his successors in office, the true and lawful attorney of said nonresident partner or partners upon whom all original process in an action or legal proceeding against said firm or partnership may be served and therein he or they shall agree that such original process, which may be served on the county clerk, shall be of the same force and validity as if served upon said nonresident partner or partners and that the authority thereof shall continue in force so long as the firm or partnership does business in this State under said name.

Amended by L.1951, c. 255, p. 900, s. 1.



Section 56:1-2 - Certificates Of True Names When Assumed Names Used; Contents; Filing; Appointment By Nonresidents Of County Clerk As Attorney For Service Of Process

56:1-2. Certificates of true names when assumed names used; contents; filing; appointment by nonresidents of county clerk as attorney for service of process
No person shall conduct or transact business under any assumed name, or under any designation, name or style, corporate or otherwise, other than the real name or names of the individual or individuals conducting or transacting such business, unless such person shall file a certificate in the office of the clerk of the county or counties in which such person conducts or transacts, or intends to conduct or transact, such business, together with a duplicate thereof for filing in the office of the Secretary of State, as provided in section 56:1-3 of this Title. Such certificate shall set forth the name under which such business is conducted or transacted, or is to be conducted or transacted, and the true name or names of the person or persons conducting or transacting the same, with his or their post-office address or addresses, and shall be duly executed and sworn to by the person or persons conducting or transacting, or intending to conduct or transact, such business, before some person authorized by the laws of this State to administer oaths and if any person or persons conducting or transacting business as aforesaid is or are not resident in this State, such statement shall contain a power of attorney constituting the county clerk of the county, his successors in office, the true and lawful attorney of said nonresident person or persons, upon whom all original process in an action or legal proceeding against said person or persons for any debt, damages or liability, contracted or incurred by them in, or growing out of, the conduct or transaction of said business, may be served and therein he or they shall agree that such original process which may be served on the county clerk shall be of the same force and validity as if served upon said nonresident person or persons and that the authority thereof shall continue in force so long as the person or persons conduct or transact said business in this State.

Amended by L.1951, c. 255, p. 901, s. 2.



Section 56:1-2.1 - Service Of Process On County Clerk

56:1-2.1. Service of process on county clerk
Whenever any person or persons shall have constituted the county clerk of any county his or their attorney for service of any process by any certificate filed pursuant to chapter one of Title 56 of the Revised Statutes, any such original process in any action or legal proceeding against such person or persons may be served on the county clerk by leaving a copy of such process in his office with a fee of five dollars ($5.00) to be taxed in the plaintiff's costs.

L.1951, c. 255, p. 902, s. 3.



Section 56:1-2.2 - County Clerk's Duties When Served As Attorney

56:1-2.2. County clerk's duties when served as attorney
When any such original process is served upon any county clerk as herein provided, he shall forthwith notify the person or persons upon whom service is intended to be made through him by letter directed to the post-office address given in the certificate and shall, within two days after such service, forward to such person or persons, in the same manner, a copy of the process served on him and such service shall be deemed sufficient service upon such person or persons. The county clerk shall keep a record of all such processes showing the day and hour of such service.

L.1951, c. 255, p. 902, s. 4.



Section 56:1-3 - Index Of Certificates; Filing Fees; Copies As Evidence

56:1-3. Index of certificates; filing fees; copies as evidence
The several county clerks and the Secretary of State shall each keep alphabetical indexes of all persons filing the statements or certificates provided for by sections 56:1-1 and 56:1-2 of this Title, and for the indexing and filing of such statements or certificates they shall each receive a fee of $5.00 from the person who presents the same for filing. Every person who presents for filing any such statement or certificate in the office of the county clerk shall present therewith a duplicate of such statement or certificate for filing with and indexing by the Secretary of State. The county clerk shall, at the time of the filing such statement or certificate with him, collect from the person presenting the same, in addition to the fee payable to him, the fee payable to the Secretary of State for filing and indexing such duplicate statement or certificate, and shall forward to the Secretary of State such duplicate statement or certificate together with the fee collected for the Secretary of State as aforesaid.

A copy of any such statement or certificate, duly certified by the county clerk in whose office the same shall have been filed or by the Secretary of State, shall be presumptive evidence in all courts of law in this State of the facts therein contained.

Amended by L.1965, c. 123, s. 8, eff. July 31, 1965.



Section 56:1-4 - Violations Of Sections 56:1-1 Or 56:1-2; Misdemeanor

56:1-4. Violations of sections 56:1-1 or 56:1-2; misdemeanor
Any person conducting or transacting business contrary to the provisions of either section 56:1-1 or 56:1-2 of this title shall be guilty of a misdemeanor.



Section 56:1-5 - Corporations Or Partnerships Not Affected

56:1-5. Corporations or partnerships not affected
Sections 56:1-1 to 56:1-4 of this title shall in no way affect or apply to any corporation duly organized under the laws of this state, or any corporation organized under the laws of any other state and lawfully doing business in this state, nor shall they be construed to prevent the lawful use of a partnership name or designation, if such partnership name or designation shall include the true or real names of all members of such partnership.



Section 56:1-6 - Recording Dissolution Of Partnership

56:1-6. Recording dissolution of partnership
When any partnership which has filed the statement or certificate provided for by sections 56:1-1 and 56:1-2 of this Title shall be dissolved and a certificate setting forth the name under which the trade-name has been carried on, the business which has been conducted or transacted, the true or full name of the person or persons who have conducted or transacted the same, with the post-office addresses of such person or persons, and a statement setting forth the facts showing such dissolution, duly executed and sworn to by the person or persons who have conducted or transacted business as such trade-name, is filed in the office of the clerk of the county wherein the statement or certificate above referred to shall have been filed, together with a duplicate for filing in the office of the Secretary of State, the county clerk shall file such certificate and record the dissolution.

Amended by L.1965, c. 123, s. 9, eff. July 31, 1965.



Section 56:1-7 - Place And Manner Of Recording Dissolution Of Partnership; Fees

56:1-7. Place and manner of recording dissolution of partnership; fees
The record of dissolution provided for by section 56:1-6 of this Title shall be made by the county clerk and by the Secretary of State by writing the word "dissolved," together with the date of the certificate of dissolution, in the margin of the book or books used for filing trade-name certificates, at or near the place where such trade-name certificate shall have been indexed. For the filing of such certificates and recording the dissolution of the trade-name the county clerk and the Secretary of State shall each receive a fee of $1.00. The county clerk, at the time of filing such certificate, shall collect from the person presenting the same, in addition to the fee payable to him, the fee payable to the Secretary of State for filing and recording the same, and shall immediately forward to the Secretary of State the duplicate of such certificate together with such fee collected for the Secretary of State as aforesaid.

Amended by L.1965, c. 123, s. 10, eff. July 31, 1965.



Section 56:2-1 - Registration, Alteration Or Cancellation Authorized

56:2-1. Registration, alteration or cancellation authorized
Any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military or veterans' organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, whether incorporated or unincorporated, the principles and activities of which are not repugnant to the constitution and laws of the United States or this state, may register in the office of the secretary of state of this state, a facsimile, duplicate, or description of its name, badge, motto, button, decoration, membership card, charm, emblem, rosette, or other insignia, and may, by reregistration, alter or cancel the same.



Section 56:2-2 - Application For Registration, Alteration Or Cancellation; Blanks; Object And Effect Of Registration

56:2-2. Application for registration, alteration or cancellation; blanks; object and effect of registration
Application for a registration, alteration or cancellation authorized by section 56:2-1 of this title shall be made by the chief officer or officers of the association or organization mentioned in said section 56:2-1, upon blanks to be furnished by the secretary of state. Any registration had under authority of this chapter shall be for the use, benefit, and on behalf of all associations, degrees, branches, subordinate lodges, and auxiliaries of such association or organization, or any other society, organization, or association, degree, branch, subordinate lodge, or auxiliary thereof, and the individual members and those thereafter becoming members thereof, throughout this state.



Section 56:2-3 - No Registration Or Alteration Of Registration Of Imitations Or Simulations

56:2-3. No registration or alteration of registration of imitations or simulations
When a name, badge, motto, button, decoration, membership card, charm, emblem, rosette, or other insignia has been registered in accordance with the provisions of this chapter, no registration or alteration in registration of a name, badge, motto, button, decoration, membership card, charm, emblem, rosette, or other insignia, imitating, or so nearly resembling as to be calculated to be deceptive of, a name, badge, motto, button, decoration, membership card, charm, emblem, rosette, or other insignia already registered, shall be accepted, unless the same was adopted and has been in actual use by any regularly organized association or organization mentioned in section 56:2-1 of this title, for at least three months prior to June twenty-first, one thousand nine hundred and thirty-three.



Section 56:2-4 - Certificates Of Registration Issued By Secretary Of State

56:2-4. Certificates of registration issued by secretary of state
Upon granting registration as provided in this chapter, the secretary of state shall issue his certificate to the applicant for registration, setting forth the fact of such registration.



Section 56:2-5 - Forging, Etc., Registered Badge Or Insignia; Misdemeanor; Punishment

56:2-5. Forging, etc., registered badge or insignia; misdemeanor; punishment
Any person who, without the permission or authority of any association or organization mentioned in section 56:2-1 of this title, makes, forges, counterfeits or causes to be made, forged, or counterfeited, or who, without such permission or authority, utters, distributes or causes to be uttered or distributed, knowing the same to be false, forged or counterfeited, any duly registered badge, motto, button, decoration, membership card, charm, emblem, rosette, or other insignia of any such association or organization, shall be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine not exceeding one hundred dollars, and in default of payment of such fine, shall be committed to jail for not to exceed sixty days.



Section 56:2-6 - Improper Use Of Registered Badge Or Insignia; Misdemeanor; Punishment

56:2-6. Improper use of registered badge or insignia; misdemeanor; punishment
Any person who willfully wears, exhibits, displays or uses, for any purpose, the badge, motto, button, decoration, membership card, charm, emblem, rosette, or other insignia of any association or organization mentioned in section 56:2-1 of this title, duly registered as provided in this chapter, or any imitation thereof, shall, unless he is entitled to use and wear the same under the constitution, by-laws, rules, or regulations of any such association or organization, be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine not exceeding one hundred dollars, and, in default of payment of such fine, shall be committed to jail for not to exceed sixty days.



Section 56:2-7 - Exceptions To Sections 56:2-5 And 56:2-6

56:2-7. Exceptions to sections 56:2-5 and 56:2-6
The provisions of sections 56:2-5 and 56:2-6 of this title shall not apply to the wearing, exhibiting, displaying or using, for any purpose, of the badge, motto, button, decoration, membership card, charm, emblem, rosette or other insignia of any association or organization which has, prior to June twenty-first, one thousand nine hundred and thirty-three, duly copyrighted the same under the laws of the United States, and the wearing, exhibiting, displaying or using thereof has been authorized or privileged thereunder by the constitution, by-laws, rules or regulations of the copyrighting association or organization.



Section 56:2-8 - Indexed Record Of Registrations Kept By Secretary Of State

56:2-8. Indexed record of registrations kept by secretary of state
The secretary of state shall keep a properly indexed record of the registration authorized by this chapter, which shall also show any altered or canceled registration.



Section 56:2-9 - Fees Of Secretary Of State

56:2-9. Fees of secretary of state
The fees of the secretary of state for registration, alteration, cancellation and searches made and certificates issued by him, pursuant to the provisions of this chapter, shall be the same as provided by law for similar services. All fees collected under authority of this chapter shall be paid by the secretary of state into the state treasury.

56:3-13a. Purpose of act, construction
16. This 1995 amendatory and supplementary act is intended to provide a system of State trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the federal Trademark Act of 1946, 15 U.S.C. s.1051 et seq. The interpretation and construction of the federal Trademark Act of 1946 shall be examined as persuasive authority for the interpretation and construction of this 1995 amendatory and supplementary act.

L.1995,c.171,s.16.



Section 56:3-13.1A - Definitions Relative To Trademarks

56:3-13.1a. Definitions relative to trademarks
1. As used in this act:



"Abandoned," when used with reference to a mark, means the occurrence of either of the following:

(1) When its use has been discontinued with intent not to resume that use. Intent not to resume may be inferred from circumstances. Nonuse for two consecutive years shall constitute prima facie evidence of abandonment.

(2) When any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

"Act" means and refers to P.L.1966, c.263 (C.56:3-13.2 et seq.) as amended and supplemented by: P.L.1971, c.171 (C.56:3-13.7a); P.L.1987, c.454 (C.56:3-13.16 et seq.); and P.L.1995, c.171 (C.56:3-13.1a et al.).

"Applicant" means the person filing an application for registration of a mark under this act, and the legal representatives, successors, or assigns of that person.

"Dilution" means the lessening of the capacity of the registrant's mark to identify and distinguish goods or services, regardless of the presence or absence of competition between the parties, or the likelihood of confusion, mistake, or deception.

"Mark" means any trademark or service mark entitled to registration under this act, whether registered or not.

"Owner" means a person who has legal rights to a mark either as a result of registration or at common law.

"Person" means a natural person, and also includes a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law.

"Registrant" means the person to whom the registration of a mark under this act is issued, and the legal representatives, successors, or assigns of that person.

"Secretary" or "Secretary of State" means the Secretary of State of New Jersey or the designee of the secretary charged with the administration of this act.

"Service mark" means any word, name, symbol, or device, or any combination thereof, used by a person to identify and distinguish the services of one person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown. Service mark includes titles, character names used by a person, and other distinctive features of radio or television programs, notwithstanding that they, or the programs, advertise the goods of the sponsor.

"Trademark" means any word, name, symbol, or device, or any combination thereof, used by a person to identify and distinguish the goods of the person, including a unique product, from those manufactured and sold by others, and to indicate the source of the goods, even if that source is unknown.

"Trade name" means any name used by a person to identify a business or vocation of the person.

"Use" means the bona fide use of a mark in the ordinary course of trade in this State, and not made merely to reserve a right in a mark. A mark shall be deemed to be in use: (1) on goods when it is placed in any manner on the goods or their containers, or the displays associated with the goods or containers, or on the tags or labels affixed to the goods or containers, or if the nature of the goods makes placement impracticable, then on the documents associated with the goods or their sale, and the goods are sold or transported in commerce in this State; and (2) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this State.

L.1995,c.171,s.1.



Section 56:3-13.2 - Registrability

56:3-13.2. Registrability
2. Registrability.

A mark by which the goods or services of an applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(a) consists of or comprises immoral, deceptive or scandalous matter; or

(b) consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute; or

(c) consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof; or

(d) consists of or comprises the name, signature or portrait identifying a particular living individual, except by the individual's written consent; or

(e) consists of a mark which, (1) when used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them, or (2) when used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them, or (3) is primarily merely a surname; provided, however, that nothing in this subsection (e) shall prevent the registration of a mark used by the applicant which has become distinctive of the applicant's goods or services. The Secretary of State may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this State for the five years before the date on which the claim of distinctiveness is made; or

(f) consists of or comprises a mark which so resembles a mark registered in this State or a mark or trade name previously used in this State by another and not abandoned or dissolved, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive.

L.1966,c.263,s.2; amended 1995,c.171,s.2.



Section 56:3-13.3 - Application For Registration

56:3-13.3. Application for registration
3. Application for registration.

Subject to the limitations set forth in this act, any person who uses a mark may file in the office of the Secretary of State, in a manner complying with the requirements of the Secretary of State, an application for registration of that mark setting forth, but not limited to, the following information:

(a) the name and business address of the person applying for registration; and, if a corporation the state of incorporation, or, if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the Secretary of State;

(b) the goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used on or in connection with such goods or services and the class in which such goods or services fall;

(c) the date when the mark was first used anywhere and the date when it was first used in this State by the applicant or a predecessor in interest; and

(d) a statement that the applicant is the owner of the mark, that the mark is in use, and that, to the knowledge of the person verifying the application, no other person has registered the mark, either with the United States Patent and Trademark Office or with the Secretary of State, or has the right to use such mark either in the identical form thereof or in such near resemblance thereto as to be likely, when used on or in connection with the goods or services of such other person, to cause confusion, or to cause mistake, or to deceive.

The Secretary of State may require a statement as to whether an application to register the mark, or portions of a composite of the mark, has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office; and, if so, the applicant shall provide the Secretary of State with information regarding any application, including the filing date and serial number of each application, the status of each application and, if any application was refused registration or has otherwise not resulted in a registration, the reasons for the refusal or for the application not resulting in registration.

The application shall be typed and prepared on 8-1/2" x 11" bond paper, or prepared using any other means approved by the Secretary of State. The Secretary of State shall also require that a drawing of the mark, complying with requirements that the Secretary of State may specify, accompany the application.

The application shall be signed and verified by oath, affirmation or declaration subject to punishment for perjury, by the applicant or by a member of the firm or an officer of the corporation or association applying.

The application shall be accompanied by three specimens showing the mark as actually used.

The application shall be accompanied by an application fee established by and payable to the Secretary of State.

L.1966,c.263,s.3; amended 1971,c.171,s.1; 1982,c.52,s.8; 1987,c.435,s.22; 1995,c.171,s.3.



Section 56:3-13.3A - Examination Of Applications, Procedures

56:3-13.3a. Examination of applications, procedures
11. a. Upon the filing of an application for registration and payment of the application fee, the secretary may cause the application to be examined for conformity with the requirements of this act.

b. The applicant shall provide any additional pertinent information requested by the secretary, including a description of a design mark, and may make, or authorize the secretary to make, any amendments to the application that may be reasonably requested by the secretary or deemed by the applicant to be advisable to respond to any rejection or objection.

c. The secretary may require the applicant to disclaim an unregistrable component of a mark otherwise registrable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. The disclaimer shall not prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter, or the applicant's or registrant's rights of registration on another application if the disclaimed matter is or becomes distinctive of the applicant's or registrant's goods or services.

d. Amendments may be made by the secretary to the application submitted by the applicant upon the applicant's agreement; or the secretary may require submission of a fresh application.

e. If the applicant is found not to be entitled to registration, the secretary shall notify the applicant and shall advise the applicant of the reasons for the denial of registration. The applicant shall have a reasonable period of time specified by the secretary in which to reply or to amend the application, in which event the application shall then be reexamined. This procedure may be repeated until:

(1) the secretary finally refuses registration of the mark; or



(2) the applicant fails to reply or amend within the specified period, in which case the application shall be deemed to have been abandoned.

f. If the secretary finally refuses registration of the mark, the applicant may seek a review in accordance with the procedures set forth in section 14 of P.L.1995, c.171 (C.56:3-13.3b).

g. In the instance of applications concurrently being processed by the secretary seeking registration of the same or confusingly similar marks for the same or related goods or services, the secretary shall grant priority to the applications in order of filing. If a prior-filed application is granted a registration, any other application for the same or confusingly similar marks shall be rejected. A rejected applicant may bring an action for cancellation of the registration of the same or confusingly similar mark upon grounds of prior or superior rights to the mark, in accordance with the provisions of subsection b. of section 14 of P.L.1995, c.171 (C.56:3-13.3b).

L.1995,c.171,s.11.



Section 56:3-13.3B - Review Of Registration Decisions, Procedure

56:3-13.3b. Review of registration decisions, procedure
14. a. An applicant or registrant shall have the right of appeal solely on the record to an administrative law judge designated by the Office of Administrative Law or to the Superior Court in Mercer County as follows:

(1) The grounds shall include:



(a) any decision by the Secretary of State refusing registration or renewal of an existing registration, or;

(b) the failure of the Secretary of State to update the register of marks in the manner provided by section 8 of P.L.1966, c.263 (C.56:3-13.8).

(2) An appeal shall not be taken until a formal request for reconsideration of the action at issue has been filed and denied by the Office of the Secretary of State.

(3) A notice of intent to appeal shall be filed with the Secretary of State at least 10 days prior to the taking of any appeal.

(4) An appeal may be taken by filing a complaint with the designated administrative law judge or with the Superior Court in Mercer County requesting equitable relief for the grounds on which the appeal is made. No money damages or costs shall be awarded if the requested relief is granted.

(5) A copy of the complaint shall be served on the Secretary of State, and the Secretary of State shall have the right to elect to intervene and defend, oppose or otherwise participate in the appeal.

(6) The Secretary of State shall promulgate the fees and charges for the appeal, which fees and charges shall be the same as that for other appeals, to an administrative law judge or to the New Jersey Superior Court.

b. Where grounds exist for cancellation as provided in section 8 of P.L.1966, c.263 (C.56:3-13.8), and the Secretary of State has not cancelled the mark, a third party with standing may, by petition to the Secretary of State, move to have the registration declared void and removed from the register of marks of record by acting as follows:

(1) A petition to cancel shall be filed with the Secretary of State, which shall state the facts in support of the petition, and shall be accompanied by a fee established by the Secretary of State.

(2) A copy of the petition shall be served on the registrant or the owner of the mark by certified mail, return receipt requested, and notice of the service shall be filed with the Secretary of State.

(3) The registrant or owner shall have 20 days from receipt of the petition within which to respond to the petition, providing evidence in support of the objection to the cancellation. The Secretary of State may provide an extension of time for the response.

(4) In the event that the registrant or owner files no objection to the cancellation, or in the event that grounds for cancellation are clear on the record, the Secretary of State shall order cancellation. In the event that the Secretary of State denies cancellation, the petitioner shall have a right of appeal to the designated administrative law judge or to the Superior Court in Mercer County in accordance with the procedures set forth in paragraphs (4), (5) and (6) of subsection a. of this section.

(5) Upon service of a copy of the complaint on the Secretary of State, the Secretary of State shall have the right to elect to intervene and defend, oppose or otherwise participate in the appeal.

c. In any action brought against a nonresident registrant under this section, service may be effected in accordance with the procedures established for service upon nonresident corporations and business entities as provided in Rule 4:4-4(c) of the Rules Governing the Courts of the State of New Jersey, or any amendment to that rule.

L.1995,c.171,s.14.



Section 56:3-13.4 - Certificate Of Registration

56:3-13.4. Certificate of registration
4. Certificate of registration.

Upon compliance by the applicant with the requirements of this act, the Secretary of State shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary of State and the Seal of the State, and it shall show the name and business address and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the Secretary of State, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this State, the class of goods or services and a description of the goods or services on or in connection with which the mark is used, a reproduction of the mark, the registration date and the term of the registration.

Any certificate of registration issued by the Secretary of State under the provisions of this act or a copy of a certificate of registration duly certified by the Secretary of State shall be admissible in evidence as competent and sufficient proof of the registration of the mark in any action or judicial proceedings in any court of this State.

L.1966,c.263,s.4; amended 1971,c.171,s.2; 1987,c.435,s.23; 1995,c.171,s.4.



Section 56:3-13.5 - Duration And Renewal

56:3-13.5. Duration and renewal
5. Duration and renewal.

Registration of a mark with the Secretary of State shall be effective for a term of five years from the date of registration and, upon application filed within six months prior to the expiration of the term, in a manner complying with the requirements of the Secretary of State, the registration may be renewed for a like term from the end of the expiring term. A renewal fee in an amount established by and payable to the Secretary of State, shall accompany the application for renewal of the registration.

A mark registration may be renewed for successive periods of five years in like manner.

Any registration in force on the effective date of P.L.1995, c.171 (C.56:3-13.1a et al.) shall continue in full force and effect for the unexpired term of the registration, and may be renewed by filing an application for renewal with the Secretary of State complying with the requirements of the Secretary of State and paying the renewal fee established by the Secretary of State within six months prior to the expiration of the registration.

All applications for renewal shall include a verified statement that the mark has been and is still in use and shall include a specimen showing actual use of the mark on or in connection with the goods or services.

L.1966,c.263,s.5; amended 1971,c.171,s.3; 1982,c.52,s.9; 1987,c.435,s.24; 1995,c.171,s.5.



Section 56:3-13.6 - Assignment, Other Instruments

56:3-13.6. Assignment, other instruments
6. Assignment, other instruments.

a. Any mark and its registration or application for registration shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed and shall be recorded with the Secretary of State upon the payment of the recording fee payable to the Secretary of State. An assignment of any registration under this act shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is filed for recording with the Secretary of State within 20 days after the date of the assignment or prior to the subsequent purchase or transfer.

b. Other instruments which relate to a mark registered or application pending pursuant to this act, including, but not limited to, a change of owner name, shall be recorded by the Secretary of State upon the payment of the recording fee established by and payable to the Secretary of State, provided that the instrument is in writing and executed by the applicant or registrant. Instruments recordable under the provisions of the Uniform Commercial Code, such as security interests and mortgages, and their recordation, shall continue to be governed by and recorded under the provisions of the Uniform Commercial Code.

c. Acknowledgement by the assignee or transferee shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the Secretary of State, the record shall be prima facie evidence of execution.

d. A photocopy of any instrument referred to in subsections a. and b. of this section shall be accepted for recording if it is certified by any of the parties to the instrument, or their successors, to be a true and correct copy of the original.

L.1966,c.263,s.6; amended 1971,c.171,s.4; 1982,c.52,s.10; 1987,c.435,s.25; 1995,c.171,s.6.



Section 56:3-13.7 - Records

56:3-13.7. Records
7. Records.

The Secretary of State shall keep for public examination a record of all marks registered or renewed under this act and applications for registration of a mark, and all documents recorded pursuant to section 6 of P.L.1966, c.263 (C.56:3-13.6). The Secretary of State shall provide copies of these records to the public upon payment of a fee established by and payable to the Secretary of State.

L.1966,c.263,s.7; amended 1995,c.171,s.7.



Section 56:3-13.7A - Certificate Of Availability

56:3-13.7a. Certificate of availability
Upon request of any person, the Secretary of State shall issue upon the payment of a fee of $25.00 a certificate of availability of a mark (one to three marks).

L. 1971, c. 171, s. 5; amended 1982,c.52,s.11; 1987,c.435,s.26.



Section 56:3-13.8 - Cancellation

56:3-13.8. Cancellation
8. Cancellation.

The Secretary of State shall cancel from the register:



(a) after one year from the effective date of this act, all registrations under prior acts which are more than 10 years old and not renewed in accordance with this act;

(b) any registration concerning which the Secretary of State shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(c) all registrations granted under this act and not renewed in accordance with the provisions of this act;

(d) any registration concerning which a federal court of competent jurisdiction or a court of competent jurisdiction in this State shall find:

(1) that the registered mark has been abandoned;



(2) that the registrant is not the owner of the mark;



(3) that the registration was granted contrary to the provisions of section 2 of P.L.1966, c.263 (C.56:3-13.2);

(4) that the registration was obtained fraudulently;



(5) that the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office, prior to the date of the filing of the application for registration by the registrant under this act, and not abandoned; provided, however, that should the registrant prove that he is the owner of a concurrent registration of his mark in the United States Patent and Trademark Office covering an area including this State, the registration under this act shall not be canceled;

(6) that the mark is or has become the generic name for the goods or services, or a portion thereof, for which it has been registered.

(e) when a federal court of competent jurisdiction or a court of competent jurisdiction in this State shall order cancellation of a registration on any ground.

L.1966,c.263,s.8; amended 1995,c.171,s.8.



Section 56:3-13.9A - Establishment Of Classification Of Goods, Services

56:3-13.9a. Establishment of classification of goods, services
12. The secretary shall by regulation establish a classification of goods and services for convenience of administration of this act, but which shall not limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include any or all goods or services on or in connection with which the mark is actually being used, indicating the appropriate class or classes of goods or services. When a single application includes goods or services which fall within multiple classes, the secretary shall require payment of a fee for each class. The classification of goods and services shall conform to the classification adopted by the United States Patent and Trademark Office pursuant to 15 U.S.C. s.1112.

L.1995,c.171,s.12.



Section 56:3-13.10 - Fraudulent Registration

56:3-13.10. Fraudulent registration
10. Fraudulent registration.

Any person who shall for himself or herself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary of State under the provisions of this act, by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of the filing or registration, to be recovered by or on behalf of the injured party in any court of competent jurisdiction.

L.1966,c.263,s.10; amended 1995,c.171,s.9.



Section 56:3-13.13 - Common Law Rights

56:3-13.13. Common law rights
Nothing herein shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.

L.1966, c. 263, s. 13.



Section 56:3-13.14 - Severability

56:3-13.14. Severability
If any provision hereof, or the application of such provision to any person or circumstance is held invalid, the remainder of this act shall not be affected thereby.

L.1966, c. 263, s. 14.



Section 56:3-13.15 - Repeal

56:3-13.15. Repeal
Sections 56:3-1 to 56:3-13 of the Revised Statutes are repealed, except that as to any suit, proceeding or appeal, and for that purpose only, pending at the time this act takes effect such repeal shall be deemed not to be effective until final determination of said pending suit, proceeding or appeal.

L.1966, c. 263, s. 15.



Section 56:3-13.16 - Action For Trafficking In Counterfeit Marks; Remedies.

56:3-13.16 Action for trafficking in counterfeit marks; remedies.

2. a. Subject to the provisions of section 13 of P.L.1966, c.263 (C.56:3-13.13), and with respect to a mark registered pursuant to this act and a mark protected at common law, any person who engages in the conduct specified in paragraphs (1) and (2) of this subsection shall be liable in a civil action by the owner or the designee of the owner of the mark for any or all of the remedies provided in subsections d., e. and f. of this section, except that under paragraph (2) of this subsection, the owner or designee shall not be entitled to recover profits or damages unless the conduct has been committed with the intent to cause confusion or mistake or to deceive.

(1)The use, without consent of the owner or designee, of any reproduction, counterfeit, copy, or colorable imitation of a mark in connection with the sale, distribution, offering for sale, or advertising in this State of any goods or services on or in connection with which the use is likely to cause confusion or mistake or to deceive as to the source of origin of the goods or services; or

(2)The reproduction, counterfeiting, copying or colorable imitation of a mark and the application of a reproduction, counterfeit, copy or colorable imitation of a mark to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this State of the goods or services.

b.The action shall be brought in the Superior Court of the county in which the defendant resides, is found, has an agent, transacts business, or in which the reproduction, counterfeit, copy or imitation of the mark is found.

c. (1) The plaintiff in the civil action shall establish violation of subsection a. of this section by a preponderance of the evidence. A jury trial shall be available at the request of either party. (2)If the Attorney General determines that the sale or distribution of goods or services related to the conduct specified in paragraph (1) or (2) of subsection a. of this section poses a threat to the health, safety or welfare of any member of the public, the Attorney General may intervene in a pending civil action filed by the owner or designee of the owner of a mark pursuant to subsection a. of this section in order to enforce the remedies provided in subsection d. or e. of section 1 of P.L.2004, c.150 (C.56:3-13.22).

d.In an action brought pursuant to subsection a. of this section, the court may grant temporary restraining orders and injunctions, as may be deemed just and reasonable by the court, to prevent any conduct described in paragraphs (1) and (2) of subsection a. of this section, and may require the defendants to pay to the owner or designee of the owner all profits derived from or all damages suffered by reason of such conduct, or both. The court may also order that any reproduction, counterfeit, copy or imitation in the possession or under the control of any defendant in the case be disposed of or destroyed in accordance with the provisions of section 3 of P.L.1987, c.454 (C.56:3-13.17). The court, in its discretion, may enter judgment for an amount not to exceed three times the profits or damages and may also award reasonable attorneys' fees and costs of suit to the prevailing party in cases where the court finds the other party committed the wrongful acts with knowledge or in bad faith or if the court finds the other party's conduct so egregious as to justify such an award. In assessing defendant's profits, plaintiff shall be required to prove defendant's sales only; defendant must prove all elements of cost or deduction claimed therefrom. In an action in which the Attorney General successfully intervenes in order to enforce the remedies provided in subsection d. or e. of section 1 of P.L.2004, c.150 (C.56:3-13.22)), the defendant also shall be liable to the State for the costs of the suit, including reasonable attorney's fees, costs of investigation and litigation.

e.Upon finding a violation of subsection a. of this section, the court may, in its discretion, award prejudgment interest on the monetary recovery awarded under subsection d. of this section, at an annual interest rate established pursuant to Rule 4:42-11 of the Rules Governing the Courts of the State of New Jersey, commencing on the date of the service of the plaintiff's pleadings which set forth the claim for monetary recovery and ending on the date the judgment is awarded or for a shorter time as the court deems appropriate.

f.Any provisional or equitable remedy that would be available in a comparable civil action commenced under the federal Trademark Act of 1946, 15 U.S.C. s.1051 et seq. may, to the same extent and upon a comparable showing, be made available to a party in an action commenced under this section, subject to the conditions and requirements imposed by the Civil Practice Rules of the Rules Governing the Courts of the State of New Jersey.

g.(Deleted by amendment, P.L.1995, c.171.)

h.In any civil proceeding brought under this section relating to the manufacture, use, display or sale of a counterfeit mark, in addition to the remedies available to an owner as provided in subsections d., e. and f. of this section, the court shall have jurisdiction to prevent and restrain the manufacture, use, display or sale of a counterfeit mark by issuing appropriate orders, including, in appropriate circumstances, an ex parte temporary restraining order without a seizure, or an ex parte order without notice for the seizure of counterfeit goods and the following materials:

(1)Spurious marks;

(2)The means of making the spurious marks;

(3)Articles in the defendant's possession bearing the spurious marks, or on or in connection with which the spurious marks are intended to be used;

(4)Business records documenting the manufacture, purchase or sale of counterfeit marks. Any business records seized through an ex parte seizure order under this subsection shall be taken into the custody of the court. The applicant or its representatives shall not be permitted to see these records during the course of the search or thereafter, except under an appropriate protective order, issued on notice to the person from whom the business records were seized, with respect to confidential business information.

i.Ex parte seizure orders under subsection h. of this section shall not be issued unless the applicant:

(1)Provides an affidavit clearly setting forth specific facts in support of the need for the seizure order, and

(2)Provides security in an amount as the court deems adequate for the payment of damages as any person may suffer as a result of a wrongful seizure or wrongful attempted seizure of his property under subsection h. of this section. These damages shall include but not be limited to lost profits, the cost of materials, and loss of good will. In any case in which it is shown that the applicant caused the seizure without adequate evidence that the goods or materials were counterfeit, damages shall include reasonable attorney's fees.

(3)The court shall place under seal any order for an ex parte seizure under subsection h. of this section, together with the papers upon which the order was granted, until the party in possession of the goods or materials has been given an opportunity to contest the order. j.No order for an ex parte seizure under subsection h. of this section shall be issued unless the court finds that a temporary restraining order on notice to the defendant or an ex parte temporary restraining order would be inadequate to protect the applicant's interest. In particular, no court shall issue an order for an ex parte seizure under subsection h. of this section unless it clearly appears from specific facts offered under oath or affirmation that:

(1)Counterfeit goods or the materials described above are located at the place identified in the affidavit;

(2)The applicant will suffer immediate and irreparable injury, loss or damage if the goods or materials are not seized through execution of an ex parte order, in that:

(a)The person from whom the goods or materials are to be seized would not comply with an order directing him to retain the goods or materials and to make them available to the court, but would instead make the goods or materials inaccessible by destroying, hiding or transferring them; or

(b)The person from whom the goods or materials are to be seized will otherwise act to frustrate the court in a proceeding under this section; and

(3)The applicant has made no effort to publicize the requested seizure and will refrain from doing so until the party in possession of the goods and materials has been given an opportunity to contest the order.

k.An order for a seizure under subsection h. of this section shall particularly describe the goods or materials to be seized, the place from which they are to be seized, and the amount of security provided by the applicant.

l.The court shall set a hearing date not more than 10 court days after the last date on which seizure is ordered at which any person from whom goods are seized may appear and seek release of the seized goods.

m. Except where the court authorizes the Attorney General to make the seizure in a matter in which the Attorney General has intervened in accordance with paragraph (2) of subsection c. of this section, where an order for seizure is made, the court shall direct the sheriff of the county in which the property is located to make the seizure or, where the property to be seized is located in more than one county, the direction shall issue to the sheriff of each of those counties. The sheriff shall make the seizure within 72 hours of the order.

L.1987,c.454,s.2; amended 1995, c.171, s.10; 2004, c.150, s.2.



Section 56:3-13.17 - Destruction Order

56:3-13.17. Destruction order
In any civil action brought pursuant to this act, if the court determines that a mark is counterfeit, the court may order the destruction of all marks, all means of making the marks, and all goods, articles or other matter bearing the marks, which are in the possession or control of the court or any party to the action; or, after obliteration of the counterfeit mark, the court may order the disposal of the aforesaid materials to the State, a civil plaintiff, an eleemosynary institution, or any appropriate private person other than the person from whom the materials were obtained.

L. 1987, c. 454, s. 3.



Section 56:3-13.18 - Not Exclusive Remedy

56:3-13.18. Not exclusive remedy
Nothing in this act shall supersede any provision of federal, State, or other law imposing criminal penalties or affording civil remedies in addition to those provided for in this act, except that no plaintiff who recovers treble damages or treble profits pursuant to subsection d. of section 2 of this act shall also be entitled to corresponding recovery under any other federal, State or other law in connection with the same underlying occurrences or transactions.

L. 1987, c. 454, s. 4.



Section 56:3-13.19 - Estoppel

56:3-13.19. Estoppel
A final judgment or decree rendered in favor of the State in a criminal proceeding brought under Chapter 20 or 21 of Title 2C of the New Jersey Statutes shall estop the defendant in the action or proceeding in any subsequent civil action as to all matters as to which the judgment in the action or proceeding would be an estoppel between the parties to it.

L. 1987, c. 454, s. 5.



Section 56:3-13.20 - Remedies For Dilution Of Famous Marks

56:3-13.20. Remedies for dilution of famous marks
13. The owner of a mark which is famous in this State shall be entitled, subject to the principles of equity, to an injunction, commencing after the owner's mark becomes famous, against another person's use of the mark which causes dilution of the distinctive quality of the owner's mark, and to obtain other relief provided in this section. In determining whether a mark is famous, a court may consider factors such as, but not limited to:

a. The degree of inherent or acquired distinctiveness of the mark in this State;

b. The duration and extent of use of the mark in connection with the goods and services;

c. The duration and extent of advertising and publicity of the mark in this State;

d. The geographical extent of the trading area in which the mark is used;

e. The channels of trade for the goods or services with which the registrant's mark is used;

f. The degree of recognition of the registrant's mark in its and in the other's trading areas and channels of trade in this State; and

g. The nature and extent of use of the same or similar mark by third parties.

The owner of a famous mark shall be entitled only to injunctive relief in this State in an action brought under this section, unless the subsequent user willfully intended to trade on the owner's reputation or to cause dilution of the owner's mark. If willful intent is proven, the owner shall also be entitled to any other remedies set forth in this act, subject to the discretion of the court and the principles of equity.

L.1995,c.171,s.13.



Section 56:3-13.21 - Regulations, Fees

56:3-13.21. Regulations, fees
15. The Secretary of State shall promulgate regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the provisions of this act. The regulations promulgated by the secretary shall include the fees payable for the various applications and recording fees and for related services. Unless specified by the secretary, the fees shall not be refundable.

L.1995,c.171,s.15.



Section 56:3-13.22 - Additional Enforcement Action For Certain Trademark Violations.

56:3-13.22 Additional enforcement action for certain trademark violations.

1. a. In addition to any civil action brought pursuant to subsection a. of section 2 of P.L.1987, c.454 (C.56:3-13.16) or any criminal prosecution brought for violation of N.J.S. 2C:21-21, N.J.S.2C:21-32 or any other criminal law, or any forfeiture proceeding brought pursuant to N.J.S. 2C:64-1 et seq., if the Attorney General determines that the sale or other distribution of goods or services related to the conduct specified in paragraph (1) or (2) of subsection a. of section 2 of P.L.1987, c.454 (C.56:3-13.16) poses a threat to the health, safety or welfare of any member of the public, the Attorney General may institute a civil action to enforce any or all of the remedies provided in subsection d. or e. of this section against any person who engages in the conduct specified in paragraphs (1) and (2) of subsection a. of section 2 of P.L.1987, c.454 (C.56:3-13.16).

b. (1) The action shall be brought in the Superior Court of the county in which the defendant resides, is found, has an agent, transacts business, or in which the reproduction, counterfeit, copy or imitation of the mark is found.

(2)The Attorney General may institute an action under subsection a. of this section without regard to whether the owner or the designee of the owner of the mark has brought a civil action pursuant to subsection a. of section 2 of P.L.1987, c.454 (C.56:3-13.16); however, a civil action brought by an owner or designee of an owner of the mark pursuant to subsection a. of section 2 of P.L.1987, c.454 (C.56:3-13.16) may be joined with an action brought by the Attorney General pursuant to subsection a. of this section, and the Attorney General also may seek to enforce the remedies provided in subsection d. or e. of this section by intervening in a pending civil action brought by an owner or designee of an owner of the mark pursuant to subsection a. of section 2 of P.L.1987, c.454 (C.56:3-13.16).

c.The Attorney General shall establish violation of subsection a. of this section by a preponderance of the evidence. A jury trial shall be available at the request of either party.

d. (1) In an action brought pursuant to subsection a. of this section, the court may grant temporary restraining orders and injunctions, as may be deemed just and reasonable by the court, to prevent any conduct specified in paragraphs (1) and (2) of subsection a. of section 2 of P.L.1987, c.454 (C.56:3-13.16).

(2)Upon proof, by a preponderance of the evidence, of a defendant's violation of subsection a. of this section, the court shall order that any reproduction, counterfeit, copy or imitation in the possession or under the control of any defendant in the case be disposed of or destroyed in accordance with the provisions of section 3 of P.L.1987, c.454 (C.56:3-13.17), and the defendant shall also be liable to the State for the costs of the suit, including reasonable attorney's fees, costs of investigation and litigation.

e.In any civil proceeding brought by the Attorney General under this section relating to the manufacture, use, display or sale of a counterfeit mark, in addition to the remedies in subsection d. of this section, the court shall have jurisdiction to prevent and restrain the manufacture, use, display or sale of a counterfeit mark by issuing appropriate orders, including, in appropriate circumstances, an ex parte temporary restraining order without a seizure, or an ex parte order without notice for the seizure of counterfeit goods and the following materials:

(1)Spurious marks;

(2)The means of making the spurious marks;

(3)Articles in the defendant's possession bearing the spurious marks, or on or in connection with which the spurious marks are intended to be used;

(4)Business records documenting the manufacture, purchase or sale of counterfeit marks.

Any business records seized through an ex parte seizure order under this subsection shall be taken into the custody of the court. The applicant or its representatives shall not be permitted to see these records during the course of the search or thereafter, except under an appropriate protective order, issued on notice to the person from whom the business records were seized, with respect to confidential business information.

f.Ex parte seizure orders under subsection e. of this section shall not be issued unless the Attorney General provides an affidavit clearly setting forth specific facts in support of the need for the seizure order.

(1)The court shall place under seal any order for an ex parte seizure under subsection e. of this section, together with the papers upon which the order was granted, until the party in possession of the goods or materials has been given an opportunity to contest the order.

(2)No order for an ex parte seizure under subsection e. of this section shall be issued unless the court finds that a temporary restraining order on notice to the defendant or an ex parte temporary restraining order would be inadequate to protect the health, safety or welfare of any member of the public.

(3)An order for a seizure under subsection e. of this section shall particularly describe the goods or materials to be seized and the place from which they are to be seized.

(4)The court shall set a hearing date not more than 10 court days after the last date on which seizure is ordered at which any person from whom goods are seized may appear and seek release of the seized goods.

(5)Where an order for seizure is made, the court shall authorize the Attorney General to make the seizure.

g.Nothing in this section shall be deemed to limit the authority of the Attorney General to investigate and prosecute violations of the criminal code, and the forfeiture procedures provided in this subsection are intended to supplement the forfeiture procedures set forth in chapter 64 of Title 2C of the New Jersey Statutes.

L.2004,c.150,s.1.



Section 56:3-13A - Purpose Of Act, Construction

56:3-13a. Purpose of act, construction
16. This 1995 amendatory and supplementary act is intended to provide a system of State trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the federal Trademark Act of 1946, 15 U.S.C. s.1051 et seq. The interpretation and construction of the federal Trademark Act of 1946 shall be examined as persuasive authority for the interpretation and construction of this 1995 amendatory and supplementary act.

L.1995,c.171,s.16.



Section 56:3-14 - Citation Of Article

56:3-14. Citation of article
This article shall be known and designated as the "New Jersey bottle law" , and may be so cited and referred to in all process and proceedings taken under it and in all courts and places.



Section 56:3-15 - Registration Of Names, Marks Or Devices Authorized

56:3-15. Registration of names, marks or devices authorized
Any person or corporation engaged in manufacturing soda waters, mineral or aerated waters, porter, ale, beer, cider, ginger ale, milk, cream, ice cream, ice cream mixtures or compounds or any other similar product frozen substantially to the consistency of ice cream, small beer, lager beer, weiss beer, white beer, near beer, or other beverages or medicines, medical preparations, perfumery, oils, compounds or mixtures, or any person or corporation engaged in bottling or selling any of the above-named articles or products in bottles, barrels, half-barrels, quarter-barrels, boxes, kegs, siphons, tins, ice cream containers, packages, wrappers, cabinets, refrigerators, equipment, or other receptacles or containers, upon which his or its name, or other marks or devices used by him or it, are branded, stamped, engraved, etched, blown, embossed, impressed, or otherwise produced, may register his or its name, mark or device in the manner hereinafter provided, and, upon completing such registration and the publication required by sections 56:3-16 and 56:3-17 of this title, shall be deemed the proprietor of such name, mark or device and of every container upon which such name, mark or device may be branded, stamped, engraved, etched, blown, embossed, impressed or otherwise produced.



Section 56:3-16 - Descriptions Of Names, Marks Or Devices Filed With County Clerk And Secretary Of State

56:3-16. Descriptions of names, marks or devices filed with county clerk and secretary of state
The registration of names, marks or other devices shall be by filing in the office of the clerk of the county in which the principal office of the person or corporation seeking registration is situated and in the office of the Secretary of State, descriptions of such names, marks or other devices. If the applicant for registration has no principal office in this State the names, marks or other devices may be registered by filing descriptions thereof in the office of the clerk of any county in which the applicant does business and in the office of the Secretary of State.

For each filing as herein provided the Secretary of State shall receive a fee of $20.00 and the county clerk shall receive a fee of $5.00.

Amended by L.1947, c. 102, p. 517, s. 2; L.1971, c. 171, s. 6, eff. June 1, 1971.



Section 56:3-17 - Descriptions Published In Newspaper

56:3-17. Descriptions published in newspaper
Any person or corporation seeking to register names, marks or other devices under authority of this article shall first cause the description mentioned in section 56:3-16 of this title to be printed once in each week, for two weeks successively, in a newspaper published in the county in which such description may be filed as provided by said section 56:3-16.



Section 56:3-19 - Affidavit Of Publication As Evidence Of Publication And Matters Therein Stated

56:3-19. Affidavit of publication as evidence of publication and matters therein stated
The affidavit of the printer or publisher of the newspaper, or of his foreman or clerk, in which the description mentioned in section 56:3-16 of this title has been printed as required by section 56:3-17 of this title, showing that the same has been published as so required, annexed to a printed copy of the description as published, shall be received as evidence of the required publication and also of the matters therein stated in all courts and places.



Section 56:3-20 - Unlawful Use Or Disposition Of Containers Marked With Registered Name, Mark Or Device

56:3-20. Unlawful use or disposition of containers marked with registered name, mark or device
No person or corporation, other than the owner or proprietor, of a name, mark or other device mentioned in section 56:3-15 of this title, shall fill or cause to be filled with any of the articles or products mentioned in said section 56:3-15, or shall sell, buy, give, take, possess, use, dispose of or traffic in, any bottle, container or receptacle enumerated in said section 56:3-15 which is so marked or distinguished with or by any name, mark or device, a description of which has been filed as provided by section 56:3-16 of this title; nor shall any person or corporation deface, obliterate, destroy, cover up, or otherwise remove or conceal any such name, mark or device on any such bottle, container or receptacle, without the written consent of the owner or proprietor thereof, unless the same has been purchased from such owner or proprietor.

No person or corporation, to whom or to which any of the articles or products mentioned in section 56:3-15 of this title has been delivered in any of the bottles, containers or receptacles mentioned in said section 56:3-15 by the owners or proprietors thereof, shall be deemed to have violated the provisions of this article by having in his possession any such marked receptacles, unless such person or corporation retains such bottles, containers or receptacles for a period longer than is reasonably necessary after the contents placed therein by the owner or proprietor thereof have been removed therefrom.



Section 56:3-21 - Violations Of Article; Imprisonment Or Fine

56:3-21. Violations of article; imprisonment or fine
Any person, acting for himself or as the agent of any person, firm or corporation, who violates the provisions of this article shall, for the first offense, be punished by imprisonment for not less than ten days nor more than one year, or by a fine of five dollars for each bottle, container or receptacle mentioned in section 56:3-15 of this title filled, sold, bought, given, taken, used, disposed of, trafficked in or possessed in contravention of this article, or by both such imprisonment and fine, and for each subsequent offense by imprisonment for not less than twenty days nor more than one year, or by a fine of ten dollars for each such bottle, container or receptacle so filled, sold, bought, given, taken, possessed, used, disposed of, or trafficked in, or by both such imprisonment and fine, in the discretion of the court or magistrate before which or whom the offense is tried.



Section 56:3-22 - Taking Possession Of Unlawfully Used Containers Marked With Registered Name, Mark Or Device

56:3-22. Taking possession of unlawfully used containers marked with registered name, mark or device
The owner or proprietor, or his or its agents, may take possession of any bottle, container or receptacle mentioned in section 56:3-15 of this title used in violation of this article, whether the same be empty, or full or partly full of any liquid, beverage or other substance, and shall not be liable in damages therefor, or for any trespass arising out of such taking possession. If any person having possession of any such bottle, container or receptacle refuses to empty the same of its contents, immediately, upon notice and demand by the owner or proprietor thereof, or his or its agents, such owner or proprietor or agents may empty such bottle, container or receptacle, and shall not be liable therefor.



Section 56:3-23 - Collection And Enforcement Of Penalties, Jurisdiction

56:3-23. Collection and enforcement of penalties, jurisdiction
56:3-23. The Superior Court and any municipal court shall have jurisdiction of proceedings for the collection and enforcement of a penalty imposed because of the violation, within the territorial jurisdiction of the court, of any provision of this article. The proceedings shall be summary and in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of any person.

Amended 1953,c.53,s.4; 1991,c.91,s.520.



Section 56:3-25 - Search Warrant For Unlawfully Used Containers Marked With Registered Name, Mark Or Device; Procedure Thereon

56:3-25. Search warrant for unlawfully used containers marked with registered name, mark or device; procedure thereon
56:3-25. Whenever any person makes oath before the Superior Court or any municipal court that he has reason to believe and does believe that any bottle, container or receptacle mentioned in section 56:3-15 of this Title, the property of any person or corporation who or which has complied with the provisions of sections 56:3-16 and 56:3-17 of this Title, are being filled, sold, bought, given, taken, possessed, used, disposed of or trafficked in by any person or corporation in violation of this article, the court shall issue a search warrant to discover and obtain such bottles, containers or receptacles, and to bring before the court the person in whose possession bottles, containers or receptacles may be found. If any such bottles, containers or receptacles are found in the possession of any such person in violation of the provisions of this article, the court issuing the search warrant shall proceed summarily in a criminal proceeding to trial and judgment, and, upon a conviction and judgment, shall also award possession of the bottles, containers or receptacles taken under the search warrant to the owners or proprietors thereof.

Amended 1953,c.53,s.6; 1991,c.91,s.521.



Section 56:3-26 - Presumptive Evidence Of Ownership Of Containers

56:3-26. Presumptive evidence of ownership of containers
The presence, upon any bottle, container or receptacle mentioned in section 56:3-15 of this title, of any name, mark or device which has been registered and published as provided by sections 56:3-16 and 56:3-17 of this title, shall be presumptive evidence, in any proceeding or trial, that the owner or proprietor of any such name, mark or device is the owner or proprietor of such bottle, container or receptacle.



Section 56:3-27 - Disposition Of Fines And Costs Imposed And Collected

56:3-27. Disposition of fines and costs imposed and collected
All fines and costs imposed and collected upon conviction for violations of this article in any city of the first class shall be paid into the treasury of such city and be disposed of as fines and costs in indictable cases are by law disposed of, and all such fines and costs imposed and collected in any other municipality shall be disposed of as provided by law.



Section 56:3-28 - Deposit Made On Delivery Of Containers Not Sale Thereof

56:3-28. Deposit made on delivery of containers not sale thereof
The requiring, taking or accepting of any deposit upon delivery of any bottle, container or receptacle mentioned in section 56:3-15 of this title, having thereon a name, mark or device which has been registered and published as provided by sections 56:3-16 and 56:3-17 of this title, shall not be deemed a sale of any such bottle, container or receptacle, either optional or otherwise.



Section 56:3-29 - Civil Penalties For Violations Of Article; Action At Law

56:3-29. Civil penalties for violations of article; action at law
Any person or corporation who or which violates the provisions of this article shall be liable to a penalty of five dollars, for the first offense, for each bottle, container or receptacle mentioned in section 56:3-15 of this title, filled, sold, bought, given, taken, used, disposed of, trafficked in or possessed in violation of the provisions of this article, and, for the second and each subsequent offense, a penalty of double that amount, recoverable by the owner or proprietor of any such bottle, container or receptacle, or his agent, in an action at law in any court of competent jurisdiction.



Section 56:3-32 - Rights Of Registrants Under Prior Laws

56:3-32. Rights of registrants under prior laws
Any person or corporation who has filed in any of the offices mentioned in section 56:3-16 of this title a description of the names, marks or devices upon his or its property therein mentioned, and has caused the same to be published according to the law existing at the time of such filing and publication, shall not be required to again file and publish such description in order to be entitled to the benefits of this article; but may avail himself or itself of any or all of the provisions, modes of procedure and methods of protection provided for in this article, as fully as if he or it had registered such names, marks or devices under and in accordance with the provisions of this article.



Section 56:3-33 - Proceedings Pending Under Prior Laws

56:3-33. Proceedings pending under prior laws
Any proceedings pending on July eleventh, nineteen hundred and thirty-three, under the act entitled "An act concerning bottles, boxes, siphons, tins, kegs or other articles used in the sale of soda waters, mineral or aerated waters, porter, ale, beer, cider, ginger ale, milk, cream, small beer, lager beer, weiss beer, white beer or other beverages or medicines, medical preparations, perfumery, oils, compounds or mixtures," approved March twenty-first, one thousand nine hundred and twenty-five (L.1925, c. 246, p. 678), or any other pre-existing law of a like nature, shall not abate, but may be proceeded into final judgment thereunder.



Section 56:3-34 - Laws Concerning Shippers Of Milk And Milk Cans Not Affected

56:3-34. Laws concerning shippers of milk and milk cans not affected
Nothing in this article contained shall be construed to repeal, modify or affect article 4 of this chapter (s. 56:3-42 et seq.), or any other existing law for the protection of producers or shippers of milk or concerning milk cans.



Section 56:3-35 - Filing Names, Marks Or Devices; Fee

56:3-35. Filing names, marks or devices; fee
Any person engaged in the business of supplying towels, coats, aprons, toilet devices or other kindred articles or supplies for hire or compensation, used for the purpose of providing cleanliness and sanitation, and having a name, or trade-mark or device branded, stamped, marked, sewed, or otherwise impressed thereon, may file, in the office of the clerk of the county in which his principal place of business is situated, a description of such name, trade-mark or device, and cause such description to be printed once a week for three successive weeks in a newspaper published in such county, or if his principal place of business is in another state such filing shall be made in the office of the clerk of any county in this state in which business is done, and such description printed for three successive weeks in any newspaper published in such county. For such filing there shall be paid to the county clerk two dollars for each such name, mark or device so filed.



Section 56:3-36 - Effect Of Filing

56:3-36. Effect of filing
Any person who has complied with the provisions of section 56:3-35 of this title shall thereupon be deemed the owner of such name, mark or device, and of every such towel, apron, coat, toilet cabinet or toilet device, so used as aforesaid, upon which such mark may be branded, stamped, marked, sewed, or otherwise impressed or produced thereon.



Section 56:3-37 - Assignment Of Business; Procedure

56:3-37. Assignment of business; procedure
When any person having complied with the provisions of sections 56:3-35 and 56:3-36 of this title assigns, by sale or otherwise, the business mentioned in section 56:3-35 of this title, his assignee shall, upon such assignment, file a certificate of such assignment in the office of the clerk of the county in which his principal place of business is situated, and cause such certificate to be printed once each week for three successive weeks in a newspaper published in such county, or, if the principal place of business of such assignee is in another state, the filing of such certificate of assignment shall be made in the office of the county clerk in any county of this state in which business is done, and printed once each week for three successive weeks in a newspaper published in such county.



Section 56:3-38 - Use Or Possession Of Supplies; Defacing Names, Etc.; Leases

56:3-38. Use or possession of supplies; defacing names, etc.; leases
No person other than as provided in sections 56:3-35 and 56:3-36 of this title shall use any towels, coats, aprons, toilet cabinets, towel devices, or any other articles or supplies used for the purpose of cleanliness and sanitation, by supplying, furnishing, selling, transferring or renting the same for hire or compensation, or otherwise, or shall deface, erase, obliterate, cover up, or otherwise remove or conceal the name, trade-mark or device thereon, or shall give, take or otherwise dispose of such towels, coats, aprons, toilet cabinets or other toilet devices branded and marked as provided in this article, without the written consent of the owner whose name, mark or device shall be or have been upon such article or articles as provided in said sections 56:3-35 and 56:3-36.

The use of such article or articles at the place where the same are placed or delivered by the owner under an agreement, lease, or license from such owner, shall not be unlawful; nor shall anything in this article contained make it unlawful for any bona fide hotel, restaurant, cafe, or other public hostelry, to permit and allow the use of such article or articles to any guest, boarder, or any regularly hired employee thereof, during the period of any lease, renting or hiring agreement of such article or articles with the owner thereof.

The possession by any junk dealer or dealer in rags or second-hand articles, or person other than by the owner, lessee or sublessee thereof as herein provided, of any such marked or distinguished article or articles without such written consent shall be presumptive evidence of traffic in such goods and a violation of this section.



Section 56:3-39 - Washing Marked Articles

56:3-39. Washing marked articles
No person, other than the owner, shall launder, wash, clean, renovate or cause to have laundered, washed, cleaned, or renovated, any towels, coats, aprons, toilet devices or other supplies used for the purpose of cleanliness and sanitation which are so marked, named or distinguished as aforesaid, the possession of which is claimed by lease, or rental from the owner thereof as herein provided, except by the written consent of the owner thereof.



Section 56:3-40 - Deposit For Safe-keeping Or Return Of Articles Not Sale Thereof

56:3-40. Deposit for safe-keeping or return of articles not sale thereof
The requiring, taking or acceptance of any sum of money by the owner of towels, coats, aprons, toilet cabinets, toilet devices, or any other articles or supplies used for the purpose of cleanliness and sanitation as a deposit for security for the safe-keeping and return of such article or articles shall not constitute a sale of such property, either optional or otherwise.



Section 56:3-41 - Penalty; Recovery; Jurisdiction; Procedure

56:3-41. Penalty; recovery; jurisdiction; procedure
56:3-41. Any person violating any of the provisions of this article shall, for the first offense, be liable to a penalty of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00), and for each subsequent offense to a penalty of two hundred dollars ($200.00), recoverable in a civil action before the Superior Court or municipal courts, which courts within their respective territorial jurisdictions, shall have jurisdiction to hear and determine actions brought under this article. An action for the recovery of a penalty under this article may be instituted by any person aggrieved or damnified by a violation of this article. The penalty, when recovered in the Superior Court shall be paid to the treasurer of the county, and, when recovered in a municipal court, shall be paid to the treasurer of the municipality.

Amended 1953,c.53,s.9; 1991,c.91,s.522.



Section 56:3-42 - Unlawful Use Or Other Disposition Of Milk Or Cream Cans

56:3-42. Unlawful use or other disposition of milk or cream cans
No person shall, without the written consent of the owner or owners or shipper, or shippers, or his or their agent, use, sell, dispose of, buy or traffic in any milk or cream can, belonging to any dealer in or shipper of milk or cream residing in this state or elsewhere, who may ship milk or cream to any city, town or place within this state, or who may buy or sell milk or cream within this state, which can has the name or initials of the owner or owners, dealer or dealers, or shipper or shippers, stamped, marked or fastened thereupon, or willfully mar, erase or change by remarking or otherwise such name or initials.



Section 56:3-43 - Agent Of Railroad For Protection Of Cans

56:3-43. Agent of railroad for protection of cans
The superintendent of any railroad over which milk or cream shall be carried or shipped to any place within this state, shall have the power to appoint an agent for the collection, protection and care of any milk or cream cans shipped over such railroad, on such terms of compensation as may be arranged between such railroad company and any such agent.



Section 56:3-44 - Presumptive Evidence Of Unlawful Use

56:3-44. Presumptive evidence of unlawful use
The fact of any person, without the written consent of the owner, dealer or shipper thereof, or his agent, either using, selling, disposing of, buying, trafficking in or having in his possession or under his control, or having on, in or about his premises, any such milk or cream can or cans, shall be presumptive evidence of the unlawful use, purchase or traffic in such can or cans.



Section 56:3-45 - Emptying And Taking Possession Of Cans Unlawfully Used

56:3-45. Emptying and taking possession of cans unlawfully used
Any can or cans mentioned in section 56:3-42 of this title, full or partly full of milk or cream, used in violation of the provisions of this article, may be emptied of their contents by the owner, dealer or shipper, or his agent, and taken possession of by any of such several parties, without being liable in damages therefor, upon first giving notice to the person having the possession of such can or cans to empty the same.



Section 56:3-46 - Penalty For Violations Of Article; Amount; Recovery; Procedure

56:3-46. Penalty for violations of article; amount; recovery; procedure
Any person who shall, in violation of this article, either use, sell, dispose of, buy, traffic in or have in his possession, or in, on or about his premises any such can or cans, or who shall willfully mar, erase or change by remarking or otherwise the name or initials of any such owner, dealer or shipper, so stamped, marked or fastened upon such can or cans, or who shall have any such can or cans on, in or about his premises as in this article provided, shall be liable to a penalty of fifty dollars for each and every such can either so used, sold, disposed of, bought, trafficked in, or found in his possession or in, on or about his premises.

The penalty prescribed by this section shall be recovered in an action at law, to be brought in the name of the owner, dealer or shipper in any court of this state having cognizance thereof, with costs of action and such reasonable disbursements as any such owner, dealer or shipper, or his agent, may incur in retaking possession of any such can or cans, to be determined in such action.



Section 56:3-47 - Complaint For Unlawful Use Of Cans; Jurisdiction; Search Warrant; Procedure

56:3-47. Complaint for unlawful use of cans; jurisdiction; search warrant; procedure
56:3-47. If any owner, dealer or shipper, or his agent, has reason to believe, and does believe, that any can or cans of the kind mentioned in section 56:3-42 of this Title, stamped or marked as provided in said section 56:3-42, is or are being used, or has or have been unlawfully used as aforesaid, by any person, or that any person has any such can or cans secreted in or upon his premises, or any other place, any such owner, dealer or shipper, or his agent, may go before the Superior Court or the municipal court in the municipality wherein such offenses may be or have been committed, and make complaint thereof under oath, which complaint may be wholly upon information and belief. Whereupon the court shall issue a process in the nature of a search warrant, directed to any constable, marshal or an executive officer of any municipality, which shall recite the complaint, or the substance thereof, and shall command such constable, marshal or executive officer to search immediately the premises, place or places mentioned in the complaint, and, if any milk or cream cans be found, to bring the same, together with the body of the person in whose possession they may be found, before the court which shall summarily inquire into the ownership of such can or cans, and, upon being satisfied that the same belong to such owner, dealer or shipper, or that his agent is entitled to the possession thereof, he shall deliver such can or cans to such owner, dealer or shipper, or his agent, who shall have the costs of the proceedings from the person so illegally having such can or cans in his or their possession. If the person illegally having such can or cans in his possession shall refuse to pay the costs, the court shall commit such person to the county jail of the county wherein he shall be arrested until such costs are paid.

Amended 1953,c.53,s.10; 1991,c.91,s.523.



Section 56:3-48 - Deposit For Return Of Marked Baskets Or Packages

56:3-48. Deposit for return of marked baskets or packages
No person engaged in selling the products of a farm or garden, on commission or otherwise, shall allow the basket or other package containing any of such products, upon which the name or mark of the owner is distinctly branded, stamped, painted or otherwise impressed, to go out of his possession without first demanding and receiving a sum of money equal to the full value of such basket or other package. Such sum of money shall be refunded to the purchaser of such products upon the return of the basket or other package in as good condition as when he received the same. The money collected on baskets or other packages not returned shall be paid to the owner at the end of each month.



Section 56:3-49 - Penalty For Violation Of Article

56:3-49. Penalty for violation of article
Any person who shall violate the provisions of section 56:3-48 of this title, or who shall, without the written consent of the owner, sell, dispose of, buy or traffic in, mar or erase the brands or marks on, willfully break, destroy or otherwise injure, fill or use for any other purpose than the sale of the original contents of any of such baskets or other packages, shall be liable to a penalty of twenty dollars, with costs, for each and every offense; which penalty may be sued for and recovered with costs, by any person in any court of competent jurisdiction.



Section 56:3A-1 - Short Title

56:3A-1. Short title
1. This act shall be known and may be cited as the "Music Licensing Practices Act."

L.1996,c.122,s.1.



Section 56:3A-2 - Definitions Relative To Music Licensing Practices

56:3A-2. Definitions relative to music licensing practices
2. As used in this act:

"Copyright owner" means the owner of a copyright of a musical work, other than a motion picture or audiovisual work;

"Performing rights society" means an association or corporation that licenses the nondramatic public performance of musical works on behalf of copyright owners, such as the American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI) and SESAC, Inc.;

"Proprietor" means the owner of a retail establishment, restaurant, inn, bar, tavern or any other similar place of business or professional office located in this State in which the public may assemble and in which musical works may be performed, broadcast, or otherwise transmitted for the enjoyment of the members of the public there assembled;

"Royalty" or "royalties" means the fees payable to a copyright owner or performing rights society for the nondramatic public performance of a musical work.

L.1996,c.122,s.2.



Section 56:3A-3 - Availability Of List Of Performed Copyrighted Musical Works

56:3A-3. Availability of list of performed copyrighted musical works
3. a. Every performing rights society licensing music in this State shall make available in electronic form on the largest nonproprietary cooperative public computer network a current list of not less than the titles of the performed copyrighted musical works for which the performing rights society collects royalties on behalf of copyright owners and shall update the list at least weekly and shall provide the electronic address to the Secretary of State.

b. Upon request, any person may view the list in electronic form through the Office of the Secretary of State.

c. The list in electronic form at the time that a proprietor enters into a contract with a performing rights society, as supplemented by subsequent additions to the list, shall be binding between the parties for the period of the contract.

d. Every performing rights society shall provide a copy of its current list at a reasonable cost to any person upon request.

e. Every performing rights society licensing music in this State shall establish a toll free telephone number which can be used to answer inquiries regarding specific musical works licensed by that performing rights society.

L.1996,c.122,s.3.



Section 56:3A-4 - Information Required To Be Provided To Proprietors

56:3A-4. Information required to be provided to proprietors
4. A performing rights society shall not enter into or execute a contract for the payment of royalties by a proprietor unless, no later than 72 hours prior to the execution of the contract, the performing rights society provides to the proprietor, in writing, the following:

a. a schedule of the rates and terms of royalties under the contract;

b. notice that the performing rights society shall, upon request by a proprietor, provide, before entering into a contract with that proprietor, a schedule of the rates and terms of royalties under agreements executed by the performing rights society and proprietors of comparable businesses in the same county;

c. in the case of a performing rights society which offers discounts to proprietors in the same county on any basis, the amounts and terms of those discounts;

d. notice of the provisions of section 3 of this act including the electronic address and the toll free telephone number; and

e. notice that the proprietor is entitled to the information required under this act and that the failure of the performing rights society to provide that information is a violation of this act.

L.1996,c.122,s.4.



Section 56:3A-5 - Contract Between Performing Rights Society And Proprietor

56:3A-5. Contract between performing rights society and proprietor
5. A contract between a performing rights society and a proprietor for the payment of royalties shall be offered for a term of one year, but the parties may agree to contract for a term other than one year. The provisions of this section shall not apply to a contract for a term negotiated between a performing rights society and a bona fide national trade association representing a substantial percentage of proprietors of the same type.

L.1996,c.122,s.5.



Section 56:3A-6 - Requirements For Contracts

56:3A-6. Requirements for contracts
6. Every contract between a performing rights society and a proprietor for the payment of royalties executed or renewed in this State shall:

a. be in writing;

b. be signed by the parties to the contract; and

c. include at least the following information:

(1) the proprietor's name and business address and the name and location of each place of business to which the contract applies;

(2) the name and business address of the performing rights society;

(3) the duration of the contract; and

(4) the schedule of rates and terms of royalties to be collected under the contract, including any sliding scale, discount or schedule for any increase or decrease of those rates for the duration of the contract.

L.1996,c.122,s.6.



Section 56:3A-7 - Performing Rights Society, Prohibited Practices

56:3A-7. Performing rights society, prohibited practices
7. No performing rights society, or any agent or employee thereof shall:

a. enter onto the premises of a proprietor's business for the purpose of discussing a contract for the payment of royalties by that proprietor without first identifying himself to the proprietor or his employees and disclosing that he is acting on behalf of the performing rights society and disclosing the purpose of the discussion;

b. collect or attempt to collect a royalty payment or any other fee except as provided in a contract executed pursuant to the provisions of this act on or after the effective date of this act;

c. use or attempt to use any unfair or deceptive act or practice in dealing with a proprietor;

d. use or attempt to use any act or practice that is substantially disruptive to a proprietor's business; or

e. commence or threaten to commence legal proceedings in connection with an alleged copyright violation unless that performing rights society shall have advised the proprietor that the proprietor may comply with the federal copyright law pursuant to Title 17 of the United States Code with respect to copyrighted musical works in that performing rights society's repertory by:

(1) obtaining a license from that performing rights society; or

(2) discontinuing all nondramatic public performances of music in that performing rights society's repertory; or

(3) obtaining authorization for nondramatic public performances directly from the copyright owners who are members of that performing rights society.

L.1996,c.122,s.7.



Section 56:3A-8 - Obligations Under Federal Copyright Law

56:3A-8. Obligations under federal copyright law
8. Nothing in this act shall be construed to prevent a performing rights society from informing a proprietor of the proprietor's obligations under the federal copyright law pursuant to Title 17 of the United States Code.

L.1996,c.122,s.8.



Section 56:3A-9 - Court Action By Proprietor

56:3A-9. Court action by proprietor
9. a. A proprietor may bring an action in a court of competent jurisdiction or assert a counterclaim against a performing rights society to enjoin a violation of this act and to recover actual damages sustained as a result of that violation.

b. The prevailing party in an action brought under this act shall be awarded reasonable attorney's fees and costs of suit.

L.1996,c.122,s.9.



Section 56:3A-10 - Application Of Act

56:3A-10. Application of act
10. a. This act shall not apply to contracts between performing rights societies and broadcasters licensed by the Federal Communications Commission, except that if a performing rights society is licensed by the Federal Communications Commission, this act shall apply to contracts between that performing rights society and a proprietor as otherwise provided herein.

b. This act shall not apply to any conduct by law enforcement officers or other persons engaged in the enforcement of section 1 of P.L.1991, c.125 (C.2C:21-21).

L.1996,c.122,s.10.



Section 56:4-1 - Appropriation Of Name, Brand, Trade-mark, Reputation Or Goodwill Of Maker By Dealer In Product Of Maker

56:4-1. Appropriation of name, brand, trade-mark, reputation or goodwill of maker by dealer in product of maker
No merchant, firm or corporation shall appropriate for his or their own use a name, brand, trade-mark, reputation or goodwill of any maker in whose product such merchant, firm or corporation deals.

Amended by L.1975, c. 107, s. 2.



Section 56:4-1.1 - Contracts To Restrain Resale Of Commodity At Lower Than Stipulated Price; Unenforceability

56:4-1.1. Contracts to restrain resale of commodity at lower than stipulated price; unenforceability
Any contract provision that purports to restrain a vendee of a commodity from reselling such commodity at less than the price stipulated by the vendor or producer shall not be enforceable or actionable at law.

L.1975, c. 107, s. 3.



Section 56:4-2 - Injunction; Damages

56:4-2. Injunction; damages
Any person, firm or corporation violating any of the provisions of section 56:4-1 of this title shall be liable, at the suit of the maker of such branded or trade-marked products, or any other injured person, to an injunction against such practices, and shall be liable in such suit for all damages, directly or indirectly caused, to the maker by such practices, which damages may be trebled in the discretion of the court.



Section 56:4A-1 - Definitions

56:4A-1. Definitions
As used in this act:

a. "Customer" means any person who causes or caused a molder to fabricate, cast or otherwise make a mold, die or form, or who causes or caused a molder to use a mold, die or form in the manufacture or assembly of products.

b. "Molder" means any person who fabricates, casts or otherwise makes a mold, die or form to produce plastic products, or who uses a mold, die or form in the manufacture or assembly of plastic products.

L.1983, c. 217, s. 1.



Section 56:4A-2 - Transfer Of Rights, Title And Interest To Molder Upon Customer's Failure To Take Possession; Notice

56:4A-2. Transfer of rights, title and interest to molder upon customer's failure to take possession; notice
Unless otherwise agreed to in writing, if a customer does not take possession from a molder of a mold, die or form situated in this State within 3 years following its last prior use, the customer's rights, title and interest to the mold, die or form may be transferred by operation of law to the molder for the purpose of destroying the mold, die or form consistent with this act. To transfer title, the molder shall send written notice by registered mail, return receipt requested, to the customer's designated address or, if there is none, to the customer's last known address, indicating that the molder intends to have the customer's rights, title and interest to the mold, die or form transferred pursuant to this act.

L.1983, c. 217, s. 2.



Section 56:4A-3 - Customer's Failure To Take Possession Following Notice; Destruction

56:4A-3. Customer's failure to take possession following notice; destruction
If a customer does not take possession of the particular die, mold, or form within 120 days following the date the molder receives acknowledgement or nonacknowledgement of the return receipt of the notice or does not make other contractual arrangements with the molder for taking possession or for the storage thereof, all rights, title, and interest of the customer shall transfer by law to the molder. Thereafter, the molder shall be entitled to destroy the particular die, mold, or form as the molder's own property without any risk of liability to the customer.

L.1983, c. 217, s. 3.



Section 56:4A-4 - Rights Of Customers Under Federal Patent Or Copyright Law Or Law Pertaining To Unfair Competition Unaffected

56:4A-4. Rights of customers under federal patent or copyright law or law pertaining to unfair competition unaffected
This act shall not be construed to affect the rights of customers under federal patent or copyright law, or any State or federal law pertaining to unfair competition. This act shall not apply if a molder retains title to and possession of a mold, die or form, nor shall this act be construed to grant a customer any rights, title or interest in a mold, die or form.

L.1983, c. 217, s. 4.



Section 56:4A-5 - "Within 3 Years Following Its Last Use" Construed

56:4A-5. "Within 3 years following its last use" construed
For purposes of this act, the term "within 3 years following its last use" shall be construed to include any period following the last prior use of any die, mold, or form regardless of whether or not the period precedes the effective date of this act.

L.1983, c. 217, s. 5.



Section 56:4A-6 - Molder's Lien On Dies, Molds, Forms Or Patterns.

56:4A-6 Molder's lien on dies, molds, forms or patterns.

1.A molder shall have a lien, dependent on possession, on all dies, molds, forms or patterns in the molder's hands belonging to a customer or owner, if the owner is different from the customer, for the balance due the molder from the customer for any manufacturing, engineering or fabrication work, and in the value of all material related to the work. The molder may retain possession of the die, mold, form or pattern, without process of law, until the balance due the molder is paid.

L.1999,c.235,s.1.



Section 56:4A-7 - Molder's Option To Sell Due To Unpaid Balance.

56:4A-7 Molder's option to sell due to unpaid balance.

2.If a balance due the molder remains unpaid 60 days after payment is due, the molder may sell the die, mold, form or pattern, subject to any existing perfected security interest, at a public auction in the county where the die, mold, form or pattern is being held.

L.1999,c.235,s.2.



Section 56:4A-8 - Notification To Customer By Molder Before Sale.

56:4A-8 Notification to customer by molder before sale.

3. a. Before a molder may sell the die, mold, form or pattern, the molder shall notify the customer and, if the owner is different from the customer, the owner by certified mail, return receipt requested. The notice shall include the following information:

(1)the molder's intention to sell the die, mold, form or pattern 30 days after the notice was mailed;

(2)a description of the die, mold, form or pattern to be sold;

(3)the time and place of the sale; and

(4)an itemized statement for the amount due.

b.If the die, mold, form or pattern is sold for an amount which is greater than the amount of the lien plus all reasonable expenses of the sale, any excess amount shall be paid to any prior lienholder known to the molder at the time of the sale and any remainder to the customer, or if the owner is different from the customer, to the owner. If there is no prior lienholder and the customer or, if the owner is different from the customer, the owner has not responded to the notices required to be sent pursuant to this act, any excess shall be paid to the State Treasurer for deposit in the General Fund.

c.A lien under this act shall not take priority over an existing perfected security interest.

d.A customer or, if the owner is different from the customer, the owner shall seek repossession of a mold, die, form or pattern subject to a lien under this act only by posting a bond in the amount of the charges outstanding.

L.1999,c.235,s.3.



Section 56:4A-9 - Sale Prohibited If Violation Of Federal Patent, Copyright Law.

56:4A-9 Sale prohibited if violation of federal patent, copyright law.

4.The sale of a die, mold, form or pattern shall not be made under this act if it is in violation of any right of a customer or owner, if the owner is different from the customer under federal patent or copyright law.

L.1999,c.235,s.4.



Section 56:5-1 - Offenses In Connection With Electric Storage Batteries Marked "Rental" Or With Other Word, Mark, Device Or Character

56:5-1. Offenses in connection with electric storage batteries marked "rental" or with other word, mark, device or character
When any electric storage battery has the word "rental" or any word, mark, device or character printed, painted, stamped, burned or otherwise placed upon or attached to it for the purpose of identifying the ownership thereof, it shall be unlawful for any person, copartnership or corporation, other than the owner of said storage battery:

a. To remove, deface, alter or destroy, or cause to be removed, defaced, altered or destroyed any such word, mark, device or character so placed thereon or attached thereto; or

b. To sell, dispose of, deliver, or give, or attempt to sell, dispose of, deliver, or give to any person, copartnership or corporation any such battery, so identified; or

c. To recharge, except in the case of an emergency and with the consent of the owner, or his duly authorized agent or employee, any such battery so identified; or

d. To retain in his, their or its possession, any such battery so identified, for a longer time than ten days after written demand for its return has been made by the owner thereof and sent by registered mail.

Any person, copartnership or corporation and the members, officers, agents and employees of any copartnership or corporation violating any provision of this section shall be guilty of a misdemeanor.



Section 56:5-2 - Failure To Mark "Rebuilt" Assembled Or Rebuilt Electric Storage Battery; Misdemeanor

56:5-2. Failure to mark "rebuilt" assembled or rebuilt electric storage battery; misdemeanor
Whoever assembles or rebuilds, in whole or in part, an electric storage battery for use on automobiles, out of secondhand or used material, such as containers, separators, plates, groups or other battery parts, and sells or offers the same for sale in this state, without the word "rebuilt" moulded into the side of the container in letters at least one inch high and five-eighths of an inch wide, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine not exceeding two hundred and fifty dollars, or be imprisoned for a term of not more than six months, or both.



Section 56:6-1 - Definitions

56:6-1. Definitions
Words used in this act, unless otherwise expressly stated, or unless the context or subject matter otherwise requires, shall have the following meaning:

"Person" shall mean and include natural persons and partnerships, firms, associations, joint stock companies, syndicates and corporations and any receiver, trustee, conservator or other officer appointed pursuant to law by any court, State or Federal. The use of the singular number shall include the plural number.

"Retail dealer" any person operating a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine.

"Motor fuel" shall mean (a) all products commonly or commercially known or sold as gasoline (including casinghead and absorption or natural gasoline), benzol, benzene, or naphtha regardless of their classification or uses; and (b) any liquid prepared, advertised, offered for sale or sold for use as or commonly and commercially used as a fuel in internal combustion engines, which when subjected to distillation in accordance with the standard method of test for distillation of gasoline, naphtha, kerosene and similar petroleum products (American Society of Testing Material Designation D-86) shows not less than ten per centum (10%) distilled (recovered) below three hundred forty-seven degrees (347`) Fahrenheit (one hundred seventy-five degrees (175`) Centigrade) and not less than ninety-five per centum (95%) distilled (recovered) below four hundred sixty-four degrees (464`) Fahrenheit (two hundred forty degrees (240`) Centigrade); and (c) any other product or liquid when sold for use as a fuel in any type of internal combustion engine furnishing power to operate a motor vehicle.

"Sale" shall have its ordinary meaning and, in addition, shall include any exchange, gift or other disposition; and "purchase" shall include any acquisition of ownership.

"Selling expense" includes all overhead and general business expense.

"Commissioner" shall mean the State Tax Commissioner.

L.1938, c. 163, p. 362, art. I, s. 101. Amended by L.1938, c. 401, p. 991, s. 1.



Section 56:6-2 - Regulations Relative To Sale Of Motor Fuels.

56:6-2 Regulations relative to sale of motor fuels.

201. (a) Every retail dealer shall publicly display and maintain, in the manner regulated by the Director of the Division of Taxation, a sign stating the price per gallon if sold by the gallon, and per gallon and per liter if sold by the liter of the motor fuel sold by said dealer. All taxes, State and Federal, imposed with respect to the manufacture or sale of motor fuel shall be included in the price shown on said sign, but said sign shall contain a statement of the amount of taxes included in said price, or, without specifying the amount thereof, said sign shall state that taxes are included in said price. A retail dealer shall not sell at any other price than the price, including tax, so posted. Any such price when posted shall remain posted and in effect for a period of not less than twenty-four (24) hours.

(b)No retail dealer shall sell motor fuel at a price which is below the net cost of such motor fuel to the retail dealer plus all selling expenses.

(c)No other price signs of motor fuel so dispensed, or signs relating to the price of such fuel shall be used or displayed on or about the premises where motor fuel is sold at retail, other than the signs provided by section 3 of P.L.1952, c.258 (C.56:6-2.3).

(d)No advertising or sign other than that provided for in section 3 of P.L.1952, c.258 (C.56:6-2.3), which directly or indirectly contains a statement of, or an implied reference to the price of motor fuel shall be displayed at any place where motor fuel is dispensed at retail. Any advertising of the retail price of motor fuel through any other medium which contains a reference to the per gallon or per liter price thereof, shall include all taxes in the price stated, and there shall be included in such advertising a statement that such price includes taxes, or a statement of the amount of taxes which are included in such price. Such advertising shall be identified by the name of the product, and the letters of the name shall be not less than one-half the size of the figures used in the price.

(e)No rebates, allowances, concessions or benefits shall be given, directly or indirectly, so as to permit any person to obtain motor fuels from a retail dealer below the posted price or at a net price lower than the posted price applicable at the time of the sale, except that credits earned through purchases on a credit card, debit card, or rewards card may be utilized by a person to receive a rebate, allowance, concession, or benefit in the purchase of motor fuels, provided that: (1) the use of credits earned through purchases on a credit card, debit card, or rewards card shall not change the retail price displayed on any sign required pursuant to section 3 of P.L.1952, c.258 (C.56:6-2.3); and (2) the retail dealer shall not be responsible for any of the costs associated with the rebate, allowance, concession, or benefit received by the motor fuel purchaser except for any interchange fees and transaction fees associated with the use of a credit card or debit card by a customer for the purchase of motor fuels.

As used in this subsection, "rewards card" means a card or certificate distributed by the issuer to a consumer pursuant to an awards, loyalty, rewards, or promotional program, or used to benefit frequent shoppers or to collect data on purchasing habits.

(f)It shall be unlawful for any retail dealer to use lotteries, wheels of fortune, punchboards or other games of chance, in connection with the sale of motor fuels.

(g)All above-ground equipment for storing or dispensing motor fuel operated by a retail dealer shall bear, in a conspicuous place, the name or trade-mark of the product stored therein or dispensed therefrom, and no retail dealer shall permit delivery into underground or above-ground containers, tanks or equipment of any motor fuel other than the brand represented or designated by the name or trade-mark appearing on such container or dispensing equipment attached thereto. No retail dealer shall be a party to the substitution of one grade of motor fuel for another.

(h)If the motor fuel stored in or dispensed from any above-ground equipment by a retail dealer shall not have a brand name or trade-mark, such container or dispensing equipment shall have conspicuously displayed thereon the words "No Brand."

L.1938, c.163, s.201; amended 1939, c.62, s.1; 1981, c.230, s.1; 1995, c.51; 2011, c.164; 2015, c.44.



Section 56:6-2.1 - Price Signs To Be Displayed In Accordance With Act

56:6-2.1. Price signs to be displayed in accordance with act
All signs relating to the price of motor fuel being sold or dispensed by a retail dealer shall be used and displayed in accordance with the provisions of this act and the act to which this is a supplement.

L.1952, c. 258, p. 880, s. 1.



Section 56:6-2.2 - Price Signs; Display And Maintenance

56:6-2.2. Price signs; display and maintenance
Signs under the control of the retail dealer, stating the price of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine, shall be displayed and maintained as provided for in section 3 of P.L.1952, c. 258 (C. 56:6-2.3). No other sign relating to the price of motor fuel shall be used or displayed on or about the premises where the motor fuel is sold at retail or on other premises under the control of the retail dealer.

L.1952, c. 258, p. 880, s. 2. Amended by L.1981, c. 230, s. 3.



Section 56:6-2.3 - Case For Displaying Prices; Manner Of Stating Prices.

56:6-2.3 Case for displaying prices; manner of stating prices.

3.No retail dealer shall sell or offer for sale any motor fuel without having a. attached by a suitable bracket or slot arrangement in a manner regulated by the Director of the Division of Taxation to each pump or other dispensing equipment from which motor fuel is sold or offered for sale a weather-proof case of such dimensions as shall be prescribed by the director, or b. displayed by a sign or signs located on the premises and visible from any adjacent roadway in a manner and of such dimensions as shall be prescribed by the director, or c. both, as the director may prescribe, stating the price per gallon, or the price per gallon and per liter, at which motor fuel may be purchased from such pumps or other dispensing equipment. The price signs shall show the unit price per gallon, or if sold by the liter the unit price per gallon and the unit price per liter. If sold by the liter, the price per gallon shall be located on the top half of the sign and the price per liter shall be located on the bottom half of the sign on differing background colors, such colors to be designated by the director. Such unit price shall include all taxes imposed, whether State or Federal. Beneath the unit price there shall be either the statement:

"Includes (insert the tax per gallon) N.J.Tax-- (insert the tax per gallon) Federal Tax," "Includes State and Federal Taxes," "Includes N.J. and U.S. Taxes," or "Includes all Taxes."

The colors of all price signs shall be of such combination that the sign may be easily read by any person purchasing motor fuel from the pump or other dispensing equipment to which the sign is attached. Any figure or fraction used in any price computing mechanism constituting a part of a computing pump or any other dispensing equipment shall not be considered a price sign under the provisions of this section.

Price signs displayed in accordance with the provisions of subsection b. of this section shall include the price per gallon, or the price per gallon and per liter, for both cash and credit card purchases of motor fuel.

L.1952, c.258, s.3; amended 1981, c.230, s.4; 2011, c.152.



Section 56:6-2.4 - No Signs Relating To Prices To Be Posted Except Those Authorized

56:6-2.4. No signs relating to prices to be posted except those authorized
No sign stating or relating to the price of motor fuel and no signs designed or calculated to cause the public to believe that they state or relate to the price of motor fuel other than the signs provided for herein, shall be posted or displayed on or about the premises where motor fuel is sold at retail and within view from any public highway or reservation.

L.1952, c. 258, p. 882, s. 4. Amended by L.1981, c. 230, s. 5.



Section 56:6-2.5 - Inconsistent Acts Superseded

56:6-2.5. Inconsistent acts superseded
This act shall supersede any and all acts or parts of acts inconsistent herewith.

L.1952, c. 258, p. 882, s. 5.



Section 56:6-3 - Violations And Penalties.

56:6-3 Violations and penalties.

301. Every retail dealer who shall fail to post and publicly display, in the manner herein required, a sign stating the price per gallon, or per gallon and per liter, of all motor fuel sold by said retail dealer, or who shall sell motor fuel at a price other than the per gallon or per liter price, as provided in article II hereof, or who shall violate any other provisions of article II of this act, shall, upon conviction, be subject to a penalty of not more than $1,500 for the first offense and not more than $3,000 for the second and any subsequent offense, and his license shall be suspended for a period of not less than five (5) days nor more than thirty (30) days, and in default of the payment of such penalty shall be imprisoned for a period not to exceed 30 days. If there shall be a conviction upon a second or subsequent offense, the license of the convicted retail dealer, issued under the provisions and procedure in chapter thirty-nine of Title 54 of the Revised Statutes, shall be revoked by the Director of the Division of Taxation.

L.1938, c.163, s.301; amended 1939, c.62, s.2; 1981, c.230, s.2; 2007, c.221.



Section 56:6-3.1 - Sale Of Motor Fuel During State Of Energy Emergency.

56:6-3.1 Sale of motor fuel during state of energy emergency.

1.Notwithstanding the provisions of section 201 of P.L.1938, c.163 (C.56:6-2) or any other law, rule, or regulation to the contrary, during a state of energy emergency, as declared by the Governor pursuant to section 15 of P.L.1977, c.146 (C.52:27F-17), when a retail dealer exhausts the dealer's supply of the lowest grade motor fuel, that dealer may sell any remaining supply of higher grade motor fuel at the same price per gallon or liter as the price the dealer charged for a gallon or liter of the lowest grade motor fuel.

L.2015, c.113, s.1.



Section 56:6-4 - Procedure For Collection Of Penalties

56:6-4. Procedure for collection of penalties
401. Procedure for collection of penalties

The following procedure shall be followed in actions for the enforcement of penalties set forth in Article III of this act:

(a) The said penalty shall be sued for in the name of the Director of the Division of Taxation. The Superior Court and every municipal court is hereby authorized, upon the filing of a complaint in writing, duly verified by the Director of the Division of Taxation, or by any assistant or employee of the Director of the Division of Taxation, which may be made upon information or belief, that any retail dealer has violated any of the provisions of Article II of this act, to issue process at the suit of the Director of the Division of Taxation as plaintiff. Such process shall be either in the nature of a summons or warrant, which may issue without any order of the court or judge first being obtained against the person or persons so charged. When such process shall be in the nature of a warrant, it shall be returnable forthwith, and when in the nature of a summons, it shall be returnable in not less than five nor more than ten days. Such process shall specify the section of the act which is alleged to have been violated by the defendant or defendants, and upon the return of such process or at any time to which the trial shall be adjourned, the said court shall proceed and summarily hear the testimony and, without the filing of any pleadings, determine the matter and give judgment, without a jury, either for the plaintiff for the recovery of such penalty with costs or for the defendant. If judgment shall be rendered for the plaintiff, the court shall cause any defendant who may refuse or fail to pay forthwith the amount of the judgment rendered against him and all costs and charges incident thereto to be committed to the county jail for any period not exceeding the period mentioned in Article III hereof.

(b) The officers to serve and execute all process under this act shall be officers authorized to serve all process out of said court. The court shall have the power to adjourn the hearing or trial in any case from time to time, but in such case, except in case where the first process was a summons, it shall be the duty of the judge to detain the defendant in safe custody unless he shall enter into a bond to the Director of the Division of Taxation with at least one sufficient surety, in a sum fixed by the court which shall be not less than fifty dollars ($50.00) nor more than two hundred dollars ($200.00), conditioned for his appearance on the day to which the hearing shall be adjourned and thence from day to day until the case is disposed of, and then to abide by the judgment of the said court, and such bond if forfeited may be prosecuted by said Director of the Division of Taxation.

(c) The form of conviction in prosecutions under this article shall be in the following or similar form:

State of New Jersey, )

)ss.

County of )



Be it remembered, that on this .......... day of .............. , at .................................... , in said County, X ......... , the defendant, was by (name of court) convicted of violating Section ................. of Article II of an act entitled 'An act to regulate the retail sale of motor fuels, and providing penalties for violations' (date of approval of act) in a summary proceeding at the suit of the Director of the Division of Taxation, upon a complaint by ..................... ; and, further, that the witnesses in said proceeding who testified for the plaintiff were (name them), and the witnesses who testified for the defendant were (name them).

Wherefore, the said court does hereby give judgment that the plaintiff recover of the defendant ........................ dollars penalty and ................................ dollars costs of this proceeding."

The conviction shall be signed by the judge before whom the conviction is had. In case the defendant is committed to jail in default of payment of the penalty, commitment in the following form shall be added beneath the judge's signature to the conviction:

"And the said X, neglecting and refusing to pay the amount of the penalty above mentioned, with costs, it is hereby ordered that the said X be and he is hereby committed to the common jail in the county of ......................... for a period of ........................ days, unless the said penalty and costs are sooner paid." Such commitment shall also be signed by the judge and, in case of commitment of any defendant to jail, the conviction and the commitment shall be signed in duplicate, and one of the duplicate copies shall serve the purpose of a warrant of commitment. If a defendant who is committed to jail in default of payment of the penalty shall serve the full period for which he shall be committed, upon his release from jail he shall be entitled to have the judgment satisfied of record, and the certificate of the warden of said jail that the said defendant has been detained for the period specified in the commitment shall be sufficient warrant for the clerk of any court in which the judgment for the penalty and costs is docketed to discharge the same of record.

(d) The clerk of the court may sign and seal any process required to issue under this act, except a warrant of commitment. The costs recoverable in any such proceeding shall be the same as costs taxed in actions in said court and shall be recoverable by said Director of the Division of Taxation in the event of the conviction of the defendant. Execution may issue for the collection of any judgment obtained under this act against the goods and chattels and body of the defendant without any order first obtained for such purpose.

(e) The Director of the Division of Taxation may file a bill in the Superior Court for an injunction to prohibit any habitual violation of this act, or any of the orders, rules, or regulations made by the director, and every such action shall proceed in the Superior Court according to the rules and practice of that court, and cases of emergency shall have precedence over other litigation pending at the time in the Superior Court, and final hearing may be had within such time and on such notice as the court shall direct.

L.1938,c.163,s.401; amended 1991,c.91,s.524.



Section 56:6-4.1 - Weights And Measures Officers May Recover Penalties

56:6-4.1. Weights and measures officers may recover penalties
6. a. The State Superintendent of Weights and Measures or any State, county, or municipal weights and measures officer may also recover penalties for violations of P.L.1938, c.163 (C.56:6-1 et seq.). The action shall be within the jurisdiction of and may be brought before the Superior Court or any municipal court in the county or municipality where the offense was committed, or where the defendant may reside, or where the defendant may be apprehended, which court is hereinafter referred to as the court, upon the filing of a complaint by a weights and measures officer, in a civil penalty action pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

b. The State Superintendent or any weights and measures official shall be authorized to serve all process out of said court.

c. Any judgment recovered for a penalty under the provisions of P.L.1938, c.163 (C.56:6-1 et seq.), in any municipal court may be docketed with the Superior Court. Execution may issue in a manner similar to that for other Superior Court judgments.

d. Any habitual violations of provisions of P.L.1938, c.163 (C.56:6-1 et seq.), or of any orders or rules or regulations made pursuant to said statutes may be restrained by the Superior Court in an action brought for such purpose by the Attorney General on behalf of the State Superintendent of Weights and Measures.

e. Penalties, when imposed or recovered in an action brought by a State weights and measures officer, shall be payable to the State Treasurer. When such action is brought by a county or municipal weights and measures officer, the penalty moneys shall be paid to the respective county or municipal treasury, as the case may be.

L.1981,c.230,s.6; amended 1991,c.91,s.525.



Section 56:6-5 - Disposition Of Penalties

56:6-5. Disposition of penalties
All moneys which shall be recovered as penalties under this act shall be paid by the commissioner to the State Treasurer to be transferred to the credit of the commissioner to defray the expenses of carrying into effect the provisions of this act.

L.1938, c. 163, p. 369, art. IV, s. 402.



Section 56:6-6 - Administration; Rules And Regulations

56:6-6. Administration; rules and regulations
The State Tax Commissioner is hereby authorized and empowered to carry into effect the provisions of this act and in pursuance thereof to make and enforce such rules and regulations as he may deem necessary.

L.1938, c. 163, p. 369, art. V, s. 501.



Section 56:6-7 - Audit, Examination Or Investigation Of Books, Records, Papers, Etc.

56:6-7. Audit, examination or investigation of books, records, papers, etc.
For the purpose of administering this act, the commissioner whenever he deems it expedient, may make or cause to be made by any employee of the State Tax Department engaged in the administration of this act an audit, examination or investigation of the books, records, papers, vouchers, accounts and documents of any retail dealer. It shall be the duty of every retail dealer, his agents or employees, to exhibit to the commissioner or to any such employee of the State Tax Department all such books, records, papers, vouchers, accounts and documents of the retail dealer and to facilitate any such audit, examination or investigation so far as it may be in his or their power so to do.

L.1938, c. 163, p. 369, art. V, s. 502.



Section 56:6-8 - Hearings; Oaths; Examination Of Witnesses

56:6-8. Hearings; oaths; examination of witnesses
The commissioner or any employee of the State Tax Department by him thereunto designated may conduct hearings, administer oaths to and examine under oath any retail dealer, his agents or employees and any other witnesses as well in investigating alleged violations of this act, or for the purpose of ascertaining facts to enable the commissioner to administer the provisions of this act.

L.1938, c. 163, p. 369, art. V, s. 503.



Section 56:6-9 - Subpoenas; Fees Of Witnesses

56:6-9. Subpoenas; fees of witnesses
The commissioner or any employee of the State Tax Department by him thereunto designated shall have the power by subpoena, signed by the commissioner and served in the same manner as like process in civil actions in the Supreme Court, to compel the attendance of witnesses and the production of any books, records, papers, vouchers, accounts or documents of any retail dealer at any hearing held pursuant to the provisions of this act. The fees of witnesses required to attend any such hearing shall be the same as those allowed to witnesses appearing in the Supreme Court. Such fees shall be paid in the manner provided for the payment of other expenses incident to the administration of this act.

L.1938, c. 163, p. 370, art. V, s. 504.



Section 56:6-10 - Refusal To Obey Subpoena; Compelling Compliance

56:6-10. Refusal to obey subpoena; compelling compliance
If a person subpoenaed to attend any hearing under this act fails to appear, be examined or answer any question or produce any books, records, papers, vouchers, accounts or documents when subpoenaed so to do by the Director of the Division of Taxation or by any employee of the Division of Taxation designated by the director, the director or such employee of the said division may apply to the Superior Court to compel the person to comply forthwith with the subpoena.

L.1938, c. 163, p. 370, art. V, s. 505. Amended by L.1953, c. 53, p. 950, s. 13.



Section 56:6-11 - Assistant Or Deputy Commissioner; Civil Service; Continuous Employment For 30 Months

56:6-11. Assistant or deputy commissioner; civil service; continuous employment for 30 months
The commissioner may appoint an assistant or a deputy to administer this act, and such other assistants as he may deem necessary, and may establish, equip and maintain one office at such place in this State as he shall determine, subject always to the appropriations provided therefor. The assistant or deputy appointed under this act and not more than three employees assigned to special and confidential duties in connection therewith or whose duties require them to be attorneys shall be in the unclassified civil service; provided, however, that when any person employed as one of the said three employees has served or shall have served continuously in said employment for thirty months, said person shall hold and thereafter continue to hold his said employment within and as a part of the classified service of the State, in accordance with the provisions of Title 11 of the Revised Statutes. In case an employee in the classified service is appointed as assistant or deputy, he shall continue to have such rights of tenure in the classified service as he formerly possessed.

L.1938, c. 163, p. 371, art. V, s. 506. Amended by L.1942, c. 260, p. 703, s. 1.



Section 56:6-12 - Records Kept By Retailers, Preservation

56:6-12. Records kept by retailers, preservation
507. Every retail dealer shall keep such records as may be prescribed by orders, rules or regulations of the director and as may be necessary to the determination of whether or not such retail dealer has observed the provisions of this act. All such records shall be safely preserved for a period of four years in such manner as to insure their security and accessibility for inspection by the director or any employee of the Division of Taxation engaged in the administration of this act. The director may consent to the destruction of any such records at any time within said period.

L.1938, c.163, p.371, art. V, s.507; amended 1992,c.23,s.63.



Section 56:6-12.1 - Aboveground Pumps, Totalizer Required When In Operation

56:6-12.1. Aboveground pumps, totalizer required when in operation
65. All aboveground pumps connected to storage tanks which are used to dispense fuels by a retail dealer or a seller of special fuels or a user of special fuels, as defined in chapter 39 of Title 54 of the Revised Statutes who delivers or places fuels into the fuel supply tank or other fueling receptacles or devices of a motor vehicle, or who uses fuels within the meaning of the word "use" as defined in that chapter, or who makes sales to unlicensed buyers, shall have in operation at all times the pump is in use, a working, sealed, gallons totalizer of at least six digits.

L.1992,c.23,s.65.



Section 56:6-12.2 - Ensuring Integrity Of Totalizers, Seals

56:6-12.2. Ensuring integrity of totalizers, seals
66. The director or his assistants may, by the use of seals or sealing devices, ensure that totalizers or seals cannot be removed, altered, or manipulated.

L.1992,c.23,s.66.



Section 56:6-12.3 - Interference With, Failure To Use Totalizer, Fourth Degree Crime

56:6-12.3. Interference with, failure to use totalizer, fourth degree crime
67. Any person who, without permission or authority and for the purpose of evading or circumventing any law of this State, alters, manipulates, replaces, or in any other manner tampers or interferes with or causes to be altered, manipulated, replaced, tampered or interfered with, a totalizer, or who operates a pump not equipped with a sealed totalizer required by this act, is guilty of a crime of the fourth degree.

L.1992,c.23,s.67.



Section 56:6-13 - Record Of Commissioner's Official Act; Copies Of Rules, Regulations, Etc.

56:6-13. Record of commissioner's official act; copies of rules, regulations, etc.
The commissioner shall keep a record of all of his official acts and shall preserve copies of all rules, regulations, decisions and orders made by him. Copies of any rule, regulation, decision or order made by him or of any paper or papers filed in any office maintained by him in the administration of this act may be authenticated under his official seal, and when so authenticated shall be evidence in all courts of this State of the same weight and force as the originals thereof. For authenticating any such copy the commissioner shall be paid a fee of one dollar ($1.00).

L.1938, c. 163, p. 371, art. V, s. 508.



Section 56:6-14 - Suspension, Revocation Of License

56:6-14. Suspension, revocation of license
509. The director may suspend or revoke the license held by any retail dealer for a violation of any of the provisions of this chapter, or on other reasonable ground or grounds, after five (5) days' notice of such proposed revocation or suspension, and the ground or grounds thereof to such retail dealer. Said notice shall be served personally or by registered mail upon the retail dealer and shall set forth the date, time, and place of a hearing to be conducted under the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), for that purpose.

L.1939,c.63; amended 1992,c.23,s.64.



Section 56:6-15 - Enforcement Expenses

56:6-15. Enforcement expenses
From and after January first, one thousand nine hundred and thirty-nine, the expenses of enforcing the provisions of this act shall be paid out of the moneys received under chapter thirty-nine of Title 54 of the Revised Statutes for license fees.

L.1938, c. 163, p. 372, art. VI, s. 601.



Section 56:6-16 - Separability Of Provisions

56:6-16. Separability of provisions
If any of the provisions of this act or the application thereof to any person or circumstances be held invalid, such invalidity shall not affect the validity of other provisions or applications of this act, which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared separable.

L.1938, c. 163, p. 372, art. VII, s. 701.



Section 56:6-17 - Title Of Act

56:6-17. Title of Act
This act shall be cited and referred to as "An act to regulate the retail sale of motor fuels."

L.1938, c. 163, p. 372, art. VIII, s. 802.



Section 56:6-19 - Legislative Declaration Of Policy

56:6-19. Legislative declaration of policy
(a) It is hereby declared that:

The methods and practices of the distribution and sale of motor fuels in this State have developed unfair methods of competition in the marketing of motor fuels; such conditions have produced waste harmful to the public and impaired the sale and distribution of motor fuel; that such conditions have caused unfair methods of competition in the industry resulting in the impairment of the supply of motor fuel needed by the general public and thereby affecting the general economic welfare of the people of this State.

(b) These conditions vitally concern the health, safety and general economic welfare of the people of this State.

(c) The distribution and sale of motor fuels within this State is hereby declared to be affected with a public interest. The provisions of this article are enacted in the exercise of the police powers of this State for the purpose of protecting the health, safety and general welfare of the people of this State.

L.1953, c. 413, p. 2072, s. 1.



Section 56:6-20 - Short Title

56:6-20. Short title
This act shall be known and may be cited as the "Unfair Motor Fuels Practices Act."

L.1953, c. 413, p. 2072, s. 2.



Section 56:6-21 - Definitions

56:6-21. Definitions
The following words, terms and phrases, when used in this act, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(a) "Distributor" or "refiner" or "supplier" means and includes every person, wherever resident or located, who imports or causes to be imported into this State motor fuels for distribution or sale after the same shall reach this State, whether in the original packages or containers in which it is imported or otherwise; and also any person who produces, refines, manufactures, blends or compounds or causes to be produced, refined, manufactured, blended or compounded fuels and distributes or sells the same within this State.

(b) "Wholesaler" means any person who engages in the business of selling motor fuels to other persons who resell the said motor fuel or who place or have the said fuel placed into their containers or storage tanks for future consumption. The words "containers" or "storage tanks" as herein used shall not apply to vehicle service tanks used only to carry motor fuels for use in propelling only the vehicle carrying such tanks.

(c) "Director" means the Director of the Division of Taxation in the Department of the Treasury.

(d) "Branded Motor Fuel" shall be that motor fuel which a retail dealer sells using the trade name of the refiner or supplier.

(e) "Tank wagon price" is the invoice cost of motor fuel to the retailer.

L.1953, c. 413, p. 2072, s. 3.



Section 56:6-22 - Rebates, Allowances And Discounts; Leases And Contracts; Discrimination In Price; Violations A Misdemeanor

56:6-22. Rebates, allowances and discounts; leases and contracts; discrimination in price; violations a misdemeanor
It shall be unlawful and a violation of this act for any distributor, refiner, wholesaler or supplier, with intent to injure competitors or destroy or substantially lessen competition:

(a) To offer, directly or indirectly, a rebate, concession, allowance, discount or benefit, of any kind or nature whatsoever, in connection with the sale or distribution of motor fuel or other products marketed by the distributor, refiner, wholesaler or supplier except that this shall not apply to discounts uniformly applied for timely payments, quantity, or quality; or

(b) To lease or make a contract on condition, promise, agreement or understanding, where the effect of such lease, contract on condition, promise, agreement or understanding may be to substantially lessen competition that the lessee or purchaser thereof shall not use or deal in goods, wares, merchandise, supplies or other commodities of a competitor of such distributor, refiner, wholesaler or supplier except that this shall not apply to tanks or pumps if furnished by the distributor, refiner, wholesaler or supplier to be used in the distribution of its motor fuel; or

(c) To discriminate, either directly or indirectly, in tank wagon price between different retail dealers purchasing the same grade, quality or quantity of branded motor fuel, except to meet competition.

(d) Any distributor, refiner, wholesaler or supplier who violates the provisions of this section shall be guilty of a misdemeanor.

L.1953, c. 413, p. 2073, s. 4.



Section 56:6-23 - Contracts In Violation Of Act

56:6-23. Contracts in violation of act
Any contract expressed or implied, made by any person in violation of any of the provisions of this act, is declared to be an illegal and void contract and no recovery thereon shall be had.

L.1953, c. 413, p. 2074, s. 5.



Section 56:6-24 - Rules And Regulations

56:6-24. Rules and regulations
The director may adopt rules and regulations for the enforcement of this act.

L.1953, c. 413, p. 2074, s. 6.



Section 56:6-25 - Action To Restrain Violation; Action For Damages

56:6-25. Action to restrain violation; action for damages
(a) An action may be maintained in any court of equitable jurisdiction to prevent, restrain or enjoin a violation, or threatened violation, of any of the provisions of this act. Such an action may be instituted by any person injured by any violation or threatened violation of this act or by the Attorney-General, upon the request of the director. If in such action a violation or threatened violation of this act shall be established, the court shall enjoin and restrain, or otherwise prohibit, such violation or threatened violation. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit, including reasonable attorney's fees, shall be entitled to recover from the defendant the actual damages sustained by such plaintiff.

(b) In the event that no injunctive relief is sought or required, any person injured by a violation of this act may maintain an action for damages and costs of suit in any court of competent jurisdiction.

L.1953, c. 413, p. 2074, s. 7.



Section 56:6-26 - Suspension Or Revocation Of License; Reinstatement

56:6-26. Suspension or revocation of license; reinstatement
(a) In addition to the provisions of this act, the director is empowered to suspend or revoke the license or any licenses of any person, licensed under the provisions of R.S. 54:39-1, et seq. No such license or licenses shall be suspended or revoked except upon notice to the licensee and after a hearing as prescribed by said director. The said director, upon a finding by him that the licensee has failed to comply with any provision of this act or any rule or regulation promulgated thereunder, shall, in the case of the first offender, suspend the license or licenses of the said licensee for a period of not less than five nor more than twenty consecutive business days, and, in the case of a second or plural offender, shall suspend said license or licenses for a period of not less than twenty consecutive business days nor more than twelve months, and, in the event said director finds the offender has been guilty of willful and persistent violations, he may revoke said person's license or licenses.

(b) Any person whose license or licenses have been so revoked may apply to the director at the expiration of one year for a reinstatement of his license or licenses. Such license or licenses may be reinstated by the director if it shall appear to the satisfaction of said director that the licensee will comply with the provisions of this act and the rules and regulations promulgated thereunder.

L.1953, c. 413, p. 2075, s. 8.



Section 56:6-27 - Sale During Suspension Or Revocation Of License Prohibited; Disciplinary Proceedings, Bar Or Abatement Of

56:6-27. Sale during suspension or revocation of license prohibited; disciplinary proceedings, bar or abatement of
No person whose license has been suspended or revoked shall sell motor fuel or permit motor fuel to be sold during the period of such suspension or revocation on the premises occupied by him or upon other premises controlled by him or others or in any other manner or form whatever. Nor shall any disciplinary proceedings or action be barred or abated by the expiration, transfer, surrender, continuance, renewal or extension of any license issued under the provisions of R.S. 54:39-1 et seq.

L.1953, c. 413, p. 2075, s. 9.



Section 56:6-28 - Review Of Suspension Or Revocation Or Refusal To Reinstate License

56:6-28. Review of suspension or revocation or refusal to reinstate license
Any determination by the director and any order of suspension or revocation of a license or licenses thereunder or refusal to reinstate a license or licenses after revocation shall be reviewable by the Superior Court by proceedings in lieu of the prerogative writs.

L.1953, c. 413, p. 2075, s. 10.



Section 56:6-29 - Enforcement Of Act; Employment Of Inspectors And Other Personnel

56:6-29. Enforcement of act; employment of inspectors and other personnel
In order to effectuate the purposes of this act it shall be the duty of the director to carry out the enforcement provisions of this act. In accordance with the provisions of Title 11, Civil Service, of the Revised Statutes, the director may, within the limits of available appropriations, employ and fix the duties and compensation of such inspectors and other personnel necessary to carry out the provisions of this act.

L.1953, c. 413, p. 2076, s. 11.



Section 56:6-30 - Powers Available In Enforcement Of Act

56:6-30. Powers available in enforcement of act
All of the powers vested in the Director of the Division of Taxation by the provisions of R.S. 54:39-1, et seq., aforesaid, shall be available to the said director in the enforcement of this Unfair Motor Fuels Practices Act.

L.1953, c. 413, p. 2076, s. 12.



Section 56:6-31 - Partial Invalidity

56:6-31. Partial invalidity
The provisions of this act shall be deemed to be severable and if for any reason any provision shall be determined to be unconstitutional or invalid, such determination shall not be held to affect any other provision hereof. And no such determination shall be deemed to invalidate or render ineffectual any of the provisions of R.S. 54:39-1 et seq.

L.1953, c. 413, p. 2076, s. 13.



Section 56:6-32 - Effective Date

56:6-32. Effective date
This act shall take effect July first, one thousand nine hundred and fifty-four.

L.1953, c. 413, p. 2076, s. 14.



Section 56:7-18 - Short Title

56:7-18. Short title
This act shall be known and may be cited as the "Unfair Cigarette Sales Act of 1952."

L.1952, c. 247, p. 822, s. 1.



Section 56:7-19 - Definitions

56:7-19. Definitions
The following words, terms and phrases, when used in this act, shall have the meaning ascribed to them in this section except where the context clearly indicates a different meaning;

a. "Person" shall mean and include any individual, firm, association, company, partnership, corporation, joint stock company, club, agency, syndicate, municipal corporation or other political subdivision of this State, trust, receiver, trustee, fiduciary and conservator.

b. "Cigarettes" shall mean and include any roll for smoking, made wholly or in part of tobacco, or of any other substance or substances other than tobacco, irrespective of size, shape or flavoring, the wrapper or cover of which is made of paper or any other substance or material, excepting tobacco.

c. "Sale" shall mean any transfer for a consideration, exchange, barter, gift, offer for sale and distribution in any manner or by any means whatsoever.

d. "Wholesaler" shall include any person who:

(1) Purchases cigarettes directly from the manufacturer; or

(2) Purchases cigarettes from any other person who purchases from the manufacturer and who acquires such cigarettes solely for the purpose of bona fide resale to retail dealers or to other persons for the purposes of resale only; or

(3) Service retail outlets by the maintenance of an established place of business for the purchase of cigarettes, including, but not limited to, the maintenance of warehousing facilities for the storage and distribution of cigarettes.

Nothing contained herein shall prevent a person from qualifying in different capacities as both a "wholesaler" and "retailer" under the applicable provisions of this act.

e. "Retailer" shall mean and include any person who operates a store, stand, booth, or concession for the purpose of making sales of cigarettes at retail.

f. "Sell at retail," "sale at retail" and "retail sales" shall mean and include any transfer of title to cigarettes for a valuable consideration, made in the ordinary course of trade or usual conduct of the seller's business, to the purchaser for consumption or use.

g. "Sell at wholesale," "sale at wholesale" and "wholesale sales" shall mean and include any bona fide transfer of title to cigarettes for a valuable consideration, made in the ordinary course of trade or in the usual conduct of the wholesaler's business, to a retailer for the purpose of resale.

h. "Basic cost of cigarettes" shall mean the invoice cost of cigarettes to the retailer or wholesaler, as the case may be, or the replacement cost of cigarettes, to the retailer or wholesaler, as the case may be, in the quantity last purchased, whichever is lower, less all trade discounts and the normal discount for cash afforded for prompt payment, but excluding any special, extraordinary, or anticipatory discounts for payment within a shorter period of time than the prompt payment date required for eligibility for the normal discount for cash, to which shall be added the full face value of any stamps which may be required by any cigarette tax act of this State and by ordinance of any municipality thereof, now in effect or hereafter enacted, if not already included by the manufacturer in his list price.

i. "Director" means the Director of the Division of Taxation, in the Department of the Treasury.

j. "Business day" shall mean any day other than a Sunday or a legal holiday.

L.1952, c. 247, p. 822, s. 2. Amended by L.1976, c. 32, s. 1, eff. June 7, 1976; L.1983, c. 441, s. 1, eff. Jan. 9, 1984.



Section 56:7-20 - Violations By Retailer, Wholesaler, Distributor.

56:7-20 Violations by retailer, wholesaler, distributor.

3.It shall be unlawful and a violation of this act:

a.For any retailer, wholesaler or distributor with intent to injure competitors or destroy or substantially lessen competition--

(1)to advertise, offer to sell, or sell, at retail or wholesale, cigarettes at less than cost to such retailer or wholesaler, as the case may be,

(2)to offer a rebate in price, to give a rebate in price, to offer a concession of any kind, or to give a concession of any kind or nature whatsoever in connection with the sale of cigarettes;

b.For any retailer, wholesaler or distributor--

(1)to induce or attempt to induce or to procure or attempt to procure the purchase of cigarettes at a price less than "cost to wholesaler" as defined in this act,

(2)to induce or attempt to induce or to procure or attempt to procure any rebate or concession of any kind or nature whatsoever in connection with the purchase of cigarettes,

(3)to sell, with or without a stamp, cigarette packages described in subsection b. of section 405 of P.L.1948, c.65 (C.54:40A-15);

c.Any retailer, wholesaler or distributor who violates the provisions of this section is a disorderly person and shall be prosecuted and punished by a fine of not more than $1,000 for each offense, in accordance with the provisions of Title 2C of the New Jersey Statutes.

d.Evidence of advertisement, offering to sell or sale of cigarettes by any retailer, wholesaler or distributor at less than cost to him, or evidence of any offer of a rebate in price or the giving of a rebate in price or an offer of a concession or the giving of a concession of any kind or nature whatsoever in connection with the sale of cigarettes or the inducing or attempt to induce or the procuring or the attempt to procure the purchase of cigarettes at a price less than cost to the wholesaler, retailer or distributor shall be prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.

L.1952,c.247,s.3; amended 1987, c.37, s.4; 1999, c.328, s.8.



Section 56:7-21 - "Cost To The Retailer" Defined

56:7-21. "Cost to the retailer" defined
a. The term "cost to the retailer" shall mean the "basic cost of cigarettes" to the retailer plus the "cost of doing business by the retailer," as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses, paid or incurred, and must include, without limitation, labor (including salaries of executives and officers), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance and advertising; provided, that any retailer who, in connection with the retailer's purchase, receives not only the discounts ordinarily allowed upon purchases by a retailer but also, in whole or in part, discounts ordinarily allowed upon purchases by a wholesaler shall, in determining "cost to the retailer," pursuant to this subsection, add the "cost of doing business by the wholesaler," as defined in section five of this act, to the "basic cost of cigarettes" to said retailer, as well as the "cost of doing business by the retailer."

b. In the absence of the filing with the director of satisfactory proof of a lesser or higher cost of doing business by the retailer making the sale, the "cost of doing business by the retailer" shall be presumed to be eight per centum (8%) of the "basic cost of cigarettes" to the retailer.

c. In the absence of the filing with the director of satisfactory proof of a lesser or higher cost of doing business, the "cost of doing business by the retailer," who, in connection with the retailer's purchase, receives not only the discounts ordinarily allowed upon purchases by a retailer but also, in whole or in part, the discounts ordinarily allowed upon purchases by a wholesaler, shall be presumed to be eight per centum (8%) of the sum of the "basic cost of cigarettes" and the "cost of doing business by the wholesaler."

L.1952, c. 247, p. 825, s. 4.



Section 56:7-22 - "Cost To The Wholesaler" Defined

56:7-22. "Cost to the wholesaler" defined
a. The term "cost to the wholesaler" shall mean the "basic cost of cigarettes" to the wholesaler plus the "cost of doing business by the wholesaler," as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses, paid or incurred, and must include, without limitation, labor costs (including salaries of executives and officers), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance and advertising.

b. In the absence of the filing with the director of satisfactory proof of a lesser or higher cost of doing business by the wholesaler making the sale, the "cost of doing business by the wholesaler" shall be presumed to be 5.25% of the "basic cost of cigarettes" to the wholesaler, plus cartage to the retail outlet, if performed or paid for by the wholesaler, which cartage cost, in the absence of the filing with the director of satisfactory proof of a lesser or higher cost, shall be deemed to be 3/4 of 1% of the "basic cost of cigarettes" to the wholesaler.

L.1952, c. 247, p. 826, s. 5. Amended by L.1974, c. 45, s. 1, eff. June 24, 1974.



Section 56:7-23 - Advertisements, Offers For Sale Or Sales Involving Two Or More Items

56:7-23. Advertisements, offers for sale or sales involving two or more items
In all advertisements, offers for sale or sales involving two or more items, at least one of which items is cigarettes, at a combined price, and in all advertisements, offers for sale, or sales, involving the giving of any gift or concession of any kind whatsoever (whether it be coupons or otherwise), the retailer's or wholesaler's combined selling price shall not be below the "cost to the retailer" or the "cost to the wholesaler," respectively, of the total costs of all articles, products, commodities, gifts and concessions included in such transactions.

L.1952, c. 247, p. 826, s. 6.



Section 56:7-24 - Sales By Wholesaler To Another Wholesaler

56:7-24. Sales by wholesaler to another wholesaler
When one wholesaler sells cigarettes to any other wholesaler, the former shall not be required to include in his selling price to the latter, "cost to the wholesaler," as provided by section five of this act, except that no such sale shall be made at a price less than the "basic cost of cigarettes" as defined in said section two of this act, but the latter wholesaler, upon resale to a retailer, shall be deemed to be the wholesaler governed by the provisions of said section five of this act.

L.1952, c. 247, p. 827, s. 7.



Section 56:7-25 - Provisions Inapplicable When

56:7-25. Provisions inapplicable when
The provisions of this act shall not apply to sales at retail or sales at wholesale made (a) as an isolated transaction and not in the usual course of business; (b) where cigarettes are advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes and said advertising, offer to sell, or sale shall state the reason thereof and the quantity of such cigarettes advertised, offered for sale, or to be sold; (c) where cigarettes are advertised, offered for sale, or sold as imperfect or damaged, and said advertising, offer to sell, or sale shall state the reason therefor and the quantity of such cigarettes advertised, offered for sale, or to be sold; (d) where cigarettes are sold upon the final liquidation of a business; or (e) where cigarettes are advertised, offered for sale, or sold by any fiduciary or other officer acting under the order or direction of any court.

L.1952, c. 247, p. 827, s. 8.



Section 56:7-26 - Sales To Meet Price Of Competitor

56:7-26. Sales to meet price of competitor
a. Any retailer may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is selling the same article at cost to him as a retailer as prescribed in this act. Any wholesaler may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to him as a wholesaler as prescribed in this act. The price of cigarettes advertised, offered for sale, or sold under the exceptions specified in section eight shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankrupt sale be considered the price of a competitor within the purview of this section.

b. In the absence of proof of the "price of a competitor," under this section, the "lowest cost to the retailer," or the "lowest cost to the wholesaler," as the case may be, determined by any "cost survey," made pursuant to section thirteen of this act, may be deemed the "price of a competitor," within the meaning of this section.

L.1952, c. 247, p. 827, s. 9.



Section 56:7-27 - Contracts In Violation Of Act

56:7-27. Contracts in violation of act
Any contract, expressed or implied, made by any person in violation of any of the provisions of this act, is declared to be an illegal and void contract and no recovery thereon shall be had.

L.1952, c. 247, p. 828, s. 10.



Section 56:7-28 - Determination Of Cost To Retailer Or Cost To Wholesaler; Evidence

56:7-28. Determination of cost to retailer or cost to wholesaler; evidence
a. In determining "cost to the retailer" and "cost to the wholesaler" the Director or a court shall receive and consider as bearing on the bona fides of such cost, evidence tending to show that any person complained against under any of the provisions of this act purchased cigarettes, with respect to the sale of which complaint is made, at a fictitious price, or upon terms, or in such a manner, or under such invoices, as to conceal the true cost, discounts or terms of purchase, and shall also receive and consider as bearing on the bona fides of such cost, evidence of the normal, customary and prevailing terms and discounts in connection with other sales of a similar nature in the trade area or State.

b. Merchandise given gratis or payment made to a retailer or wholesaler by the manufacturer thereof for display, or advertising, or promotion purposes, or otherwise, shall not be considered in determining the cost of cigarettes to the retailer or wholesaler.

L.1952, c. 247, p. 828, s. 11.



Section 56:7-29 - Sales Outside Ordinary Channels; Invoice Price May Not Be Used

56:7-29. Sales outside ordinary channels; invoice price may not be used
In establishing the cost of cigarettes to the retailer or wholesaler, the invoice cost of said cigarettes purchased at a forced, bankrupt, or closeout sale, or other sale outside of the ordinary channels of trade, may not be used as a basis for justifying a price lower than one based upon the replacement cost of the cigarettes to the retailer or wholesaler in the quantity last purchased, through the ordinary channels of trade.

L.1952, c. 247, p. 828, s. 12.



Section 56:7-30 - Cost Survey As Evidence

56:7-30. Cost survey as evidence
Where a cost survey, pursuant to recognized statistical and cost accounting practices, has been made for the trading area in which the offense is committed, to establish the lowest "cost to the retailer" and the lowest "cost to the wholesaler," said cost survey shall be deemed competent evidence to be used in proving the cost to the person complained against within the provisions of this act.

L.1952, c. 247, p. 829, s. 13.



Section 56:7-31 - Rules And Regulations

56:7-31. Rules and regulations
The director may adopt rules and regulations for the enforcement of this act and he is empowered to and may undertake a "cost survey" as provided for in section thirteen of this act.

L.1952, c. 247, p. 829, s. 14.



Section 56:7-32 - Action To Enjoin Violation; Action For Damages

56:7-32. Action to enjoin violation; action for damages
a. An action may be maintained in any court of equitable jurisdiction to prevent, restrain or enjoin a violation, or threatened violation, of any of the provisions of this act. Such an action may be instituted by any person injured by any violation or threatened violation of this act or by the Attorney-General, upon the request of the director. If in such action a violation or threatened violation of this act shall be established, the court shall enjoin and restrain, or otherwise prohibit, such violation or threatened violation. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit, including reasonable attorney's fees, shall be entitled to recover from the defendant the actual damages sustained by such plaintiff.

b. In the event that no injunctive relief is sought or required, any person injured by a violation of this act may maintain an action for damages and costs of suit in any court of competent jurisdiction.

L.1952, c. 247, p. 829, s. 15.



Section 56:7-33 - Suspension, Revocation Of License

56:7-33. Suspension, revocation of license
a. In addition to the provisions of section 3 and section 15 of this act, the director is empowered to suspend or revoke the license or any licenses of any person, licensed under the provisions of the "Cigarette Tax Act," P.L. 1948, c. 65 (C. 54:40A-1 et seq.). No such license or licenses shall be suspended or revoked except upon notice to the licensee and after a hearing as prescribed by said director. The said director, upon a finding by him that the licensee has failed to comply with any provision of this act or any rule or regulation promulgated thereunder, shall, in the case of the first offender, suspend the license or licenses of the said licensee for a period of not less than 10 nor more than 20 consecutive business days, in the case of a second offender, shall suspend the license or licenses for a period of not less than 30 consecutive business days nor more than 12 months, and, in the case of a third offender, shall suspend the license or licenses for a period of 12 months. If the director finds that an offender has been guilty of willful and persistent violations, he may revoke said person's license or licenses.

b. Any person whose license or licenses have been so revoked may apply to the director at the expiration of one year for a reinstatement of his license or licenses. Such license or licenses may be reinstated by the director if it shall appear to the satisfaction of said director that the licensee will comply with the provisions of this act and the rules and regulations promulgated thereunder.

P.L. 1952, c.247, s.16; amended 1987,c.37,s.5.



Section 56:7-34 - Sales During Suspension Or Revocation Of License Prohibited; Disciplinary Proceedings

56:7-34. Sales during suspension or revocation of license prohibited; disciplinary proceedings
No person whose license has been suspended or revoked shall sell cigarettes or permit cigarettes to be sold during the period of such suspension or revocation on the premises occupied, by him or upon other premises controlled by him or others or in any other manner or form whatever. Nor shall any disciplinary proceedings or action be barred or abated by the expiration, transfer, surrender, continuance, renewal or extension of any license issued under the provisions of the "Cigarette Tax Act."

L.1952, c. 247, p. 830, s. 17.



Section 56:7-35 - Review Of Order Of Suspension Or Revocation

56:7-35. Review of order of suspension or revocation
Any determination by the director and any order of suspension or revocation of a license or licenses thereunder or refusal to reinstate a license or licenses after revocation shall be reviewable by the Superior Court by proceedings in lieu of the prerogative writs.

L.1952, c. 247, p. 831, s. 18.



Section 56:7-36 - Enforcement Of Act

56:7-36. Enforcement of act
In order to effectuate the purposes of this act it shall be the duty of the director to carry out the enforcement provisions of this act. In accordance with the provisions of Title 11, Civil Service, of the Revised Statutes, the director may, within the limits of available appropriations, employ and fix the duties and compensation of such inspectors and other personnel necessary to carry out the provisions of this act.

L.1952, c. 247, p. 831, s. 19.



Section 56:7-37 - Powers Available

56:7-37. Powers available
All of the powers vested in the Director of the Division of Taxation by the provisions of the "Cigarette Tax Act," aforesaid, shall be available to the said Director in the enforcement of this Unfair Cigarette Sales Act.

L.1952, c. 247, p. 831, s. 20.



Section 56:7-38 - Severability; Partial Invalidity

56:7-38. Severability; partial invalidity
The provisions of this act shall be deemed to be severable and if for any reason any provision shall be determined to be unconstitutional or invalid, such determination shall not be held to affect any other provision hereof. And no such determination shall be deemed to invalidate or render ineffectual any of the provisions of the "Cigarette Tax Act."

L.1952, c. 247, p. 831, s. 21.



Section 56:8-1 - Definitions.

56:8-1 Definitions.

1. (a) The term "advertisement" shall include the attempt directly or indirectly by publication, dissemination, solicitation, indorsement or circulation or in any other way to induce directly or indirectly any person to enter or not enter into any obligation or acquire any title or interest in any merchandise or to increase the consumption thereof or to make any loan;

(b)The term "Attorney General" shall mean the Attorney General of the State of New Jersey or any person acting on his behalf;

(c)The term "merchandise" shall include any objects, wares, goods, commodities, services or anything offered, directly or indirectly to the public for sale;

(d)The term "person" as used in this act shall include any natural person or his legal representative, partnership, corporation, company, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestuis que trustent thereof;

(e)The term "sale" shall include any sale, rental or distribution, offer for sale, rental or distribution or attempt directly or indirectly to sell, rent or distribute;

(f)The term "senior citizen" means a natural person 60 years of age or older.

L.1960,c.39,s.1; amended 1967, c.301, s.1; 1999, c.298, s.2.



Section 56:8-1.1 - Temporary Help Services; Inclusion Within Definition Of Merchandise; Rules, Regulations; Fees, Charges On Firms; Transport Of Workers Regulated.

56:8-1.1 Temporary help services; inclusion within definition of merchandise; rules, regulations; fees, charges on firms; transport of workers regulated.
14.Services provided by a temporary help service firm shall constitute services within the term "merchandise" pursuant to P.L.1960, c.39, s.1 (C.56:8-1(c)), and the provisions of P.L.1960, c.39 (C.56:8-1 et seq.) shall apply to the operation of a temporary help service firm.

The Attorney General shall promulgate rules and regulations pursuant to section 4 of P.L.1960, c.39 (C.56:8-4). The Attorney General shall, by rule or regulation, establish, prescribe or change an annual registration fee or other charge on temporary help service firms to such extent as shall be necessary to defray all proper expenses incurred by his office in the performance of its duties under this section of this act but such registration fees or other charges shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required. In addition to any other appropriate requirements, the Attorney General shall, by rule or regulation require the following:

a.Each temporary help service firm operating within the State of New Jersey shall, prior to the effective date of this act or commencement of operation and annually thereafter, notify the Attorney General as to its appropriate name, if applicable; the trade name of its operation; its complete address, including street and street number of the building and place where its business is to be conducted; and the names and resident addresses of its officers. Each principal or owner shall provide an affidavit to the Attorney General setting forth whether such principal or owner has ever been convicted of a crime.

b.When a temporary help service firm utilizes any location other than its primary location for the recruiting of applicants, including mobile locations, it shall notify the Office of the Attorney General of such fact in writing or by telephone, and subsequently confirm in writing prior to the utilization of such facility.

c.Each temporary help service firm shall at the time of its initial notification to the Attorney General, and annually thereafter, post a bond of $1,000.00 with the Attorney General to secure compliance with P.L.1960, c. 39 (C. 56:8-1 et seq.), provided however that the Attorney General may waive such bond for any corporation or entity having a net worth of $100,000 or more.

d.Any temporary help service firm, as the term is used in P.L.1960, c.39 (C.56:8-1 et seq.), P.L.1989, c.331 (C.34:8-43 et seq.) or this section, which places individuals in work which requires them to obtain transportation services to get to, or return from, the site of the work shall be subject to the provisions of this subsection, except that the provisions of this subsection shall not apply if the firm requires the individuals to use their own vehicles or other transportation of their choice, for transportation to and from work and shall not apply if public transportation is available at the times needed for them to get to, and return from, the site of the work and the firm permits them to use the public transportation. If the firm provides transportation services with any vehicle owned, leased or otherwise under the control of the firm, the firm shall be responsible for compliance with the provisions of R.S.48:4-3 et seq. and any other applicable law or regulation regarding the vehicle and its use and shall keep records in the manner required by regulations adopted by the Attorney General in consultation with the New Jersey Motor Vehicle Commission. If the firm does not provide transportation services, but refers, directs or requires the individuals to use any other provider or providers of transportation services, or provides no practical alternative to the use of services of the provider or providers, the firm shall obtain, and keep on file, documentation that each provider is in compliance with the provisions of R.S.48:4-3 et seq. and any other applicable law or regulation in the manner required by regulations adopted by the Attorney General in consultation with the New Jersey Motor Vehicle Commission. The firm may not require the individuals to use transportation provided by the firm or another provider of transportation services if they have other transportation available. A failure to comply with the provisions of this subsection, including all record-keeping requirements of this subsection, shall be regarded as an unlawful practice and a violation of this section, of P.L.1960, c.39 (C.56:8-1 et seq.) and of R.S.48:4-3 et seq. and a temporary help service firm found to be in violation shall be subject to penalties provided for violations of those acts, and shall be jointly and severally liable with the provider of transportation services for any injury which occurs to the individuals while being transported in a vehicle owned, leased or otherwise under the control of the provider. In the case of noncompliance with the provisions of this section on more than one occasion, the Attorney General may suspend or revoke the firm's registration as a temporary help service firm for the purposes of this section, P.L.1960, c.39 (C.56:8-1 et seq.) and P.L.1989, c.331 (C.34:8-43 et seq.).

L.1981,c.1,s.14; amended 2007, c.14.



Section 56:8-1.2 - Unlawful Withholding Of Diversion Of Wages By Temporary Help Service Firm; Penalty.

56:8-1.2 Unlawful withholding of diversion of wages by temporary help service firm; penalty.
1.It shall be an unlawful practice for a temporary help service firm, as the term is used in P.L.1960, c.39 (C.56:8-1 et seq.), section 14 of P.L.1981, c.1 (C.56:8-1.1) and P.L.1989, c.331 (C.34:8-43 et seq.), to willfully withhold or divert wages for any purpose not expressly permitted by section 4 of P.L.1965, c.173 (C.34:11-4.4). In addition to any fine or penalty, the Attorney General may refuse to issue or renew, and may suspend or revoke a firm's registration to operate as a temporary help service firm for the purposes of P.L.1960, c.39 (C.56:8-1 et seq.), section 14 of P.L.1981, c.1 (C.56:8-1.1), P.L.1989, c.331 (C.34:8-43 et seq.) and related regulations for a violation of this section. A refusal, suspension or revocation shall not be made except upon reasonable notice to, and the opportunity to be heard by, the applicant or registrant.

L.2007,c.15.



Section 56:8-2 - Fraud, Etc., In Connection With Sale Or Advertisement Of Merchandise Or Real Estate As Unlawful Practice

56:8-2. Fraud, etc., in connection with sale or advertisement of merchandise or real estate as unlawful practice
The act, use or employment by any person of any unconscionable commercial practice, deception, fraud, false pretense, false promise, misrepresentation, or the knowing, concealment, suppression, or omission of any material fact with intent that others rely upon such concealment, suppression or omission, in connection with the sale or advertisement of any merchandise or real estate, or with the subsequent performance of such person as aforesaid, whether or not any person has in fact been misled, deceived or damaged thereby, is declared to be an unlawful practice; provided, however, that nothing herein contained shall apply to the owner or publisher of newspapers, magazines, publications or printed matter wherein such advertisement appears, or to the owner or operator of a radio or television station which disseminates such advertisement when the owner, publisher, or operator has no knowledge of the intent, design or purpose of the advertiser.

L.1960, c. 39, p. 138, s. 2. Amended by L.1967, c. 301, s. 2, eff. Feb. 15, 1968; L.1971, c. 247, s. 1, eff. June 29, 1971; L.1975, c. 294, s. 1, eff. Jan. 19, 1976.



Section 56:8-2.1 - Operation Simulating Governmental Agency As Unlawful Practice

56:8-2.1. Operation simulating governmental agency as unlawful practice
It shall be an unlawful practice for any person to operate under a name or in a manner which wrongfully implies that such person is a branch of or associated with any department or agency of the Federal Government or of this State or any of its political subdivisions, or use any seal, insignia, envelope or other format which simulates that of any governmental department or agency.

L.1968, c. 448, s. 1, eff. Feb. 19, 1969.



Section 56:8-2.2 - Scheme To Not Sell Item Or Service Advertised

56:8-2.2. Scheme to not sell item or service advertised
The advertisement of merchandise as part of a plan or scheme not to sell the item or service so advertised or not to sell the same at the advertised price is an unlawful practice and a violation of the act to which this act is a supplement.

L.1969, c. 131, s. 1.



Section 56:8-2.3 - Advertising Plan Involving Notification Of Winning Of Prize And Other Requirements Unlawful.

56:8-2.3 Advertising plan involving notification of winning of prize and other requirements unlawful.
The notification to any person by any means, as a part of an advertising plan or scheme, that he has won a prize and requiring him to do any act, purchase any other item or submit to a sales promotion effort is an unlawful practice and a violation of the act to which this act is a supplement.

L.1969,c.131,s.2.



Section 56:8-2.4 - Advertisement Of Unassembled Merchandise As Assembled In Picture Or Illustration; Prohibition

56:8-2.4. Advertisement of unassembled merchandise as assembled in picture or illustration; prohibition
It shall be an unlawful practice for a person to advertise merchandise for sale accompanied by a picture or illustration of the merchandise in an assembled condition when it is intended to be sold unassembled, unless the advertisement bears the notation that the merchandise is to be sold unassembled.

L.1973, c. 225, s. 1.



Section 56:8-2.5 - Sale, Attempt To Sell Or Offer For Sale Of Merchandise Without Tag Or Label With Selling Price

56:8-2.5. Sale, attempt to sell or offer for sale of merchandise without tag or label with selling price
It shall be an unlawful practice for any person to sell, attempt to sell or offer for sale any merchandise at retail unless the total selling price of such merchandise is plainly marked by a stamp, tag, label or sign either affixed to the merchandise or located at the point where the merchandise is offered for sale.

L.1973, c. 308, s. 1.



Section 56:8-2.6 - Daily Failure To Tag As Separate Violation

56:8-2.6. Daily failure to tag as separate violation
For the purposes of this act, each day for which the total selling price is not marked in accordance with the provisions of this act for each group of identical merchandise shall constitute a separate violation of this act and the act of which this act is a supplement.

L.1973, c. 308, s. 2.



Section 56:8-2.7 - Solicitation Of Funds Or Contributions, Or Sale Or Offer For Sale Of Goods Or Services Under False Representation Of Solicitation For Charitable Or Nonprofit Organization Or Of Benefit For Handicapped Persons

56:8-2.7. Solicitation of funds or contributions, or sale or offer for sale of goods or services under false representation of solicitation for charitable or nonprofit organization or of benefit for handicapped persons
It shall be an unlawful practice for any person to solicit funds or a contribution of any kind, or to sell or offer for sale any goods, wares, merchandise or services, by telephone or otherwise, where it has been falsely represented by such person or where the consumer has been falsely led to believe that such person is soliciting by or on behalf of any charitable or nonprofit organization, or that a contribution to or purchase from such person shall substantially benefit handicapped persons.

L.1975, c. 293, s. 1, eff. Jan. 9, 1976.



Section 56:8-2.8 - "Going Out Of Business Sale" ; Time Limits

56:8-2.8. "Going out of business sale" ; time limits
It shall be an unlawful practice for any person to advertise merchandise for sale as a "going out of business sale" or in terms substantially similar to "going out of business sale" for a period in excess of 90 days or to advertise more than one such sale in 360 days. The 360-day period shall commence on the first day of such sale. For any person in violation of this act, each day in violation shall constitute an additional, separate and distinct violation.

L.1979, c. 103, s. 1.



Section 56:8-2.9 - Misrepresentation Of Identity Of Food In Menus Or Advertisements Of Eating Establishments

56:8-2.9. Misrepresentation of identity of food in menus or advertisements of eating establishments
It shall be an unlawful practice for any person to misrepresent on any menu or other posted information, including advertisements, the identity of any food or food products to any of the patrons or customers of eating establishments including but not limited to restaurants, hotels, cafes, lunch counters or other places where food is regularly prepared and sold for consumption on or off the premises. This section shall not apply to any section or sections of a retail food or grocery store which do not provide facilities for on the premises consumption of food or food products.

L.1979, c. 347, s. 1.



Section 56:8-2.10 - Acts Constituting Misrepresentation Of Identity Of Food

56:8-2.10. Acts constituting misrepresentation of identity of food
The identity of said food or food products shall be deemed misrepresented if:

a. Its description is false or misleading in any particular;

b. Its description omits information which by its omission renders the description false or misleading in any particular;

c. It is served, sold, or distributed under the name of another food or food product;

d. It purports to be or is represented as a food or food product for which a definition of identity and standard of quality has been established by custom and usage unless it conforms to such definition and standard.

L.1979, c. 347, s. 2.



Section 56:8-2.11 - Violations; Liability

56:8-2.11. Violations; liability
Any person violating the provisions of the within act shall be liable for a refund of all moneys acquired by means of any practice declared herein to be unlawful.

L.1979, c. 347, s. 3.



Section 56:8-2.12 - Recovery Of Refund In Private Action

56:8-2.12. Recovery of refund in private action
The refund of moneys herein provided for may be recovered in a private action or by such persons authorized to initiate actions pursuant to P.L.1975, c. 376 (C. 40:23-6.47 et seq.).

L.1979, c. 347, s. 4.



Section 56:8-2.13 - Cumulation Of Rights And Remedies; Construction Of Act

56:8-2.13. Cumulation of rights and remedies; construction of act
The rights, remedies and prohibitions accorded by the provisions of this act are hereby declared to be in addition to and cumulative of any other right, remedy or prohibition accorded by the common law or statutes of this State, and nothing contained herein shall be construed to deny, abrogate or impair any such common law or statutory right, remedy or prohibition.

L.1979, c. 347, s. 5.



Section 56:8-2.14 - Short Title

56:8-2.14. Short title
This act shall be known and may be cited as the "Refund Policy Disclosure Act."

L.1982, c. 29, s. 1.



Section 56:8-2.15 - Definitions

56:8-2.15. Definitions
As used in this act:

a. "Merchandise" means any objects, wares, goods, commodities, or any other tangible items offered, directly or indirectly, to the public for sale.

b. "Proof of purchase" means a receipt, bill, credit card slip, or any other form of evidence which constitutes reasonable proof of purchase.

c. "Retail mercantile establishment" means any place of business where merchandise is exposed or offered for sale at retail to members of the consuming public.

L.1982, c. 29, s. 2.



Section 56:8-2.16 - Posting Of Signs; Locations

56:8-2.16. Posting of signs; locations
Every retail mercantile establishment shall conspicuously post its refund policy as to all merchandise on a sign in at least one of the following locations:

a. Attached to the item itself, or

b. Affixed to each cash register or point of sale, or

c. So situated as to be clearly visible to the buyer from the cash register, or

d. Posted at each store entrance used by the public.

L.1982, c. 29, s. 3.



Section 56:8-2.17 - Signs; Contents

56:8-2.17. Signs; contents
Any sign required by section 3 of this act to be posted in retail mercantile establishments shall state whether or not it is a policy of such establishment to give refunds and, if so, under what conditions, including, but not limited to, whether a refund will be given:

a. On merchandise which has been advertised as "sale" merchandise or marked "as is" ;

b. On merchandise for which no proof of purchase exists;

c. At any time or not beyond a point in time specified; or

d. In cash, or as credit or store credit only.

L.1982, c. 29, s. 4.



Section 56:8-2.18 - Penalties; Refunds Or Credits To Buyers

56:8-2.18. Penalties; refunds or credits to buyers
A retail mercantile establishment violating any provision of this act shall be liable to the buyer, for up to 20 days from the date of purchase, for a cash refund or a credit, at the buyer's option, provided that the merchandise has not been used or damaged by the buyer.

L.1982, c. 29, s. 5.



Section 56:8-2.19 - Posting Of Signs; Exceptions

56:8-2.19. Posting of signs; exceptions
The provisions of section 3 shall not apply to retail mercantile establishments or departments that have a policy of providing, for a period of not less than 20 days after the date of purchase, a cash refund for a cash purchase or providing a cash refund or issuing a credit for a credit purchase, which credit is applied to the account on which the purchase was debited, in connection with the return of its unused and undamaged merchandise.

L.1982, c. 29, s. 6.



Section 56:8-2.20 - Motor Vehicle; Perishables; Custom Merchandise; Non-returnable Merchandise; Application Of Act

56:8-2.20. Motor vehicle; perishables; custom merchandise; non-returnable merchandise; application of act
This act shall not apply to sales of motor vehicles, or perishables and incidentals to such perishables, or to custom ordered, custom finished merchandise, or merchandise not returnable by law.

L.1982, c. 29, s. 7.



Section 56:8-2.21 - Jurisdiction; Penalties; Cash Refund; Credit; Damages

56:8-2.21. Jurisdiction; penalties; cash refund; credit; damages
a. An individual action for a violation of this act may be brought in a municipal court in whose jurisdiction the sale was made.

b. In addition to the penalties provided for in section 5, a retail mercantile establishment that fails to comply with the requirements of this act and, in practice, does not have a policy as provided in section 6 and has refused to accept the return of the merchandise shall be liable to the consumer for:

(1) A cash refund or a credit, at the buyer's option, provided the merchandise has not been used or damaged, and

(2) Damages of not more than $200.00.

L.1982, c. 29, s. 8.



Section 56:8-2.22 - Copy Of Transaction Or Contract; Provision To Consumer

56:8-2.22. Copy of transaction or contract; provision to consumer
It shall be an unlawful practice for a person in connection with a sale of merchandise to require or request the consumer to sign any document as evidence or acknowledgment of the sales transaction, of the existence of the sales contract, or of the discharge by the person of any obligation to the consumer specified in or arising out of the transaction or contract, unless he shall at the same time provide the consumer with a full and accurate copy of the document so presented for signature but this section shall not be applicable to orders placed through the mail by the consumer for merchandise.

L.1982, c. 98, s. 1.



Section 56:8-2.23 - Disclosure Of Profit-making Nature

56:8-2.23. Disclosure of profit-making nature
It shall be an unlawful practice for any person, other than a charitable or nonprofit organization, engaged in the business of selling used goods, wares or merchandise for profit to solicit, by telephone, by the placement of collection boxes or otherwise, donations of used goods, wares or merchandise for resale for profit, without first disclosing to the person solicited the profit-making nature of the business, or if profits are to be shared with a charitable or nonprofit organization, the portion of profits which that organization will receive. For the purposes of this act, "engaged in the business of selling used goods, wares or merchandise" means anyone who conducts sales more than five times a year.

L. 1985, c. 254, s. 1, eff. July 31, 1985.



Section 56:8-2.25 - Transaction Of Business Under Assumed Name, Misrepresented Geographic Origin, Location.

56:8-2.25 Transaction of business under assumed name, misrepresented geographic origin, location.

1. a. It shall be an unlawful practice for any person conducting or transacting business under an assumed name and filing a certificate pursuant to R.S.56:1-2 to intentionally misrepresent that person's geographic origin or location or the geographic origin or location of any merchandise.

b.A person engaged in the business of advertising shall be immune from liability under this section for receiving, accepting or publishing any advertisement, irrespective of the medium or format, submitted or developed for any person conducting or transacting business under an assumed name.

L.1997,c.346,s.1.



Section 56:8-2.27 - Sale Of Baby Food, Non-prescription Drugs, Cosmetics, Certain; Unlawful.

56:8-2.27 Sale of baby food, non-prescription drugs, cosmetics, certain; unlawful.

1.It shall be an unlawful practice for any person to sell or offer to sell to the public:

a.any non-prescription drug, infant formula or baby food, which is subject to expiration dating requirements issued by the federal Food and Drug Administration, if the date of expiration has passed; and

b.any infant formula or baby food which is subject to expiration dating requirements issued by the federal Food and Drug Administration, any non-prescription drug, or any cosmetic as defined in subsection h. of R.S.24:1-1, unless that person presents, within five days of the request, a written record of the purchase of that product, which record or invoice shall specifically identify the product being sold by the product name, quantity purchased, that quantity being denoted by item, box, crate, pallet or otherwise, and date of purchase and shall contain the complete name or business name, address and phone number of the person from whom that product was purchased. The provisions of this subsection shall not apply to a transaction involving less than $50 of product between persons selling that product in the same general market area on the same day.

L.1998,c.5,s.1.



Section 56:8-2.28 - Short Title.

56:8-2.28 Short title.
1.This act shall be known and may be cited as the "Raincheck Policy Disclosure Act."

L.2006,c.59,s.1.



Section 56:8-2.29 - Definitions Relative To Raincheck Policy Disclosure.

56:8-2.29 Definitions relative to raincheck policy disclosure.
2.As used in this act:

"Advertised" means any attempt, other than by use of a price tag, catalogue or any offering for sale of a motor vehicle, to directly or indirectly induce the purchase or rental of merchandise at retail, appearing in any newspaper, magazine, periodical, circular, in-store or out-of-store sign or other written matter placed before the consuming public, or in any radio or television broadcast.

"Merchandise" means any objects, wares, merchandise, commodities, services or anything offered directly or indirectly to the public for sale or rental at retail.

"Raincheck" means a written statement issued by a retail mercantile establishment allowing the purchase of designated merchandise at a previously advertised price.

"Retail mercantile establishment" means any place of business where merchandise is exposed or offered for sale at retail to members of the consuming public.

L.2006,c.59,s.2.



Section 56:8-2.30 - Posting Of Raincheck Policy By Retail Mercantile Establishment.

56:8-2.30 Posting of raincheck policy by retail mercantile establishment.
3.Every retail mercantile establishment which issues rainchecks to consumers for the sale of advertised merchandise that is not available throughout the advertised period shall conspicuously post its raincheck policy on a sign in at least one of the following locations:

a.Affixed to a cash register or location of the point of sale;

b.So situated as to be clearly visible to the buyer;

c.Posted at each store entrance used by the public;

d.At the location where the merchandise was offered for sale;

e.In an advertisement for merchandise; or

f.Printed on the receipt of sale.

L.2006,c.59,s.3.



Section 56:8-2.31 - Unlawful Practices By Retail Mercantile Establishment Relative To Rainchecks.

56:8-2.31 Unlawful practices by retail mercantile establishment relative to rainchecks.
4.It shall be an unlawful practice for any retail mercantile establishment which provides a raincheck for any advertised merchandise that is not available for immediate purchase to fail to:

a.Honor or satisfy that raincheck within 60 days of issuance, unless an extension of such time period is agreed to by the holder of the raincheck, provided that if after a good faith effort a retail mercantile establishment cannot procure for the holder of the raincheck the advertised merchandise within the 60-day period, the retail mercantile establishment may offer the holder of the raincheck a different item of merchandise of substantially the same kind, quality and price of the original advertised merchandise; and

b.For all merchandise with an advertised price greater than $15 per unit, give written or telephonic notice to the holder of the raincheck when the merchandise is available and inform the holder of the raincheck that the advertised merchandise will be held for a period of no less than 10 days from the date of notification or to the end of the 60-day period for which the raincheck is valid, whichever is longer; and

c.Offer a raincheck to all customers who are unable, due to the unavailability of the merchandise, to purchase the advertised merchandise during the period of time that the merchandise has been advertised as available for sale.

L.2006,c.59,s.4.



Section 56:8-2.32 - Regulations.

56:8-2.32 Regulations.
5.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the provisions of this act.

L.2006,c.59,s.5.



Section 56:8-3 - Investigation By Attorney General; Powers And Duties

56:8-3. Investigation by attorney general; powers and duties
When it shall appear to the Attorney General that a person has engaged in, is engaging in, or is about to engage in any practice declared to be unlawful by this act, or when he believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in or is about to engage in, any such practice, he may:

(a) Require such person to file on such forms as are prescribed a statement or report in writing under oath or otherwise, as to all the facts and circumstances concerning the sale or advertisement of merchandise by such person, and such other data and information as he may deem necessary;

(b) Examine under oath any person in connection with the sale or advertisement of any merchandise;

(c) Examine any merchandise or sample thereof, record, book, document, account or paper as he may deem necessary; and

(d) Pursuant to an order of the Superior Court impound any record, book, document, account, paper, or sample of merchandise that is produced in accordance with this act, and retain the same in his possession until the completion of all proceedings in connection with which the same are produced.

L.1960, c. 39, p. 138, s. 3.



Section 56:8-3.1 - Violations; Penalty

56:8-3.1. Violations; penalty
Upon receiving evidence of any violation of the provisions of chapter 39 of the laws of 1960, the Attorney General, or his designee, is empowered to hold hearings upon said violation and upon finding the violation to have been committed, to assess a penalty against the person alleged to have committed such violation in such amount within the limits of chapter 39 of the laws of 1966 as the Attorney General deems proper under the circumstances. Any such amounts collected by the Attorney General shall be paid forthwith into the State Treasury for the general purposes of the State.

L.1967, c. 97, s. 1, eff. June 8, 1967. Amended by L.1971, c. 247, s. 11, eff. June 29, 1971.



Section 56:8-4 - Additional Powers

56:8-4. Additional powers
To accomplish the objectives and to carry out the duties prescribed by this act, the Attorney General, in addition to other powers conferred upon him by this act, may issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, promulgate such rules and regulations, and prescribe such forms as may be necessary, which shall have the force of law.

L.1960, c. 39, p. 139, s. 4.



Section 56:8-5 - Service Of Notice By Attorney General

56:8-5. Service of notice by attorney general
Service by the Attorney General of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made personally within this State, but if such cannot be obtained, substituted service therefor may be made in the following manner:

(a) Personal service thereof without this State; or

(b) The mailing thereof by registered mail to the last known place of business, residence or abode, within or without this State of such person for whom the same is intended; or

(c) As to any person other than a natural person, in accordance with the Rules Governing the Courts of the State of New Jersey pertaining to service of process, provided, however, that service shall be made by the Attorney General; or

(d) Such service as the Superior Court may direct in lieu of personal service within this State.

L.1960, c. 39, p. 139, s. 5.



Section 56:8-6 - Failure Or Refusal To File Statement Or Report Or Obey Subpoena Issued By Attorney General; Punishment

56:8-6. Failure or refusal to file statement or report or obey subpoena issued by attorney general; punishment
If any person shall fail or refuse to file any statement or report, or obey any subpoena issued by the Attorney General, the Attorney General may apply to the Superior Court and obtain an order:

(a) Adjudging such person in contempt of court;

(b) Granting injunctive relief without notice restraining the sale or advertisement of any merchandise by such persons;

(c) Vacating, annulling, or suspending the corporate charter of a corporation created by or under the laws of this State or revoking or suspending the certificate of authority to do business in this State of a foreign corporation or revoking or suspending any other licenses, permits or certificates issued pursuant to law to such person which are used to further the allegedly unlawful practice; and

(d) Granting such other relief as may be required; until the person files the statement or report, or obeys the subpoena.

L.1960, c. 39, p. 139, s. 6.



Section 56:8-7 - Self-incrimination; Exemption From Prosecution Or Punishment

56:8-7. Self-incrimination; exemption from prosecution or punishment
If any person shall refuse to testify or produce any book, paper or other document in any proceeding under this act for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him, convict him of a crime, or subject him to a penalty or forfeiture, and shall, notwithstanding, be directed to testify or to produce such book, paper or document, he shall comply with such direction.

A person who is entitled by law to, and does assert such privilege, and who complies with such direction shall not thereafter be prosecuted or subjected to any penalty or forfeiture in any criminal proceeding which arises out of and relates to the subject matter of the proceeding. No person so testifying shall be exempt from prosecution or punishment for perjury or false swearing committed by him in giving such testimony.

L.1960, c. 39, p. 140, s. 7.



Section 56:8-8 - Injunction Against Unlawful Practices; Appointment Of Receiver; Additional Penalties

56:8-8. Injunction against unlawful practices; appointment of receiver; additional penalties
Whenever it shall appear to the Attorney General that a person has engaged in, is engaging in or is about to engage in any practice declared to be unlawful by this act he may seek and obtain in a summary action in the Superior Court an injunction prohibiting such person from continuing such practices or engaging therein or doing any acts in furtherance thereof or an order appointing a receiver, or both. In addition to any other remedy authorized herein the court may enjoin an individual from managing or owning any business organization within this State, and from serving as an officer, director, trustee, member of any executive board or similar governing body, principal, manager, stockholder owning 10% or more of the aggregate outstanding capital stock of all classes of any corporation doing business in this State, vacate or annul the charter of a corporation created by or under the laws of this State, revoke the certificate of authority to do business in this State of a foreign corporation, and revoke any other licenses, permits or certificates issued pursuant to law to such person whenever such management, ownership, activity, charter authority license, permit or certificate have been or may be used to further such unlawful practice. The court may make such orders or judgments as may be necessary to prevent the use or employment by a person of any prohibited practices, or which may be necessary to restore to any person in interest any moneys or property, real or personal which may have been acquired by means of any practice herein declared to be unlawful.

L.1960, c. 39, p. 140, s. 8. Amended by L.1971, c. 247, s. 2, eff. June 29, 1971.



Section 56:8-9 - Powers And Duties Of Receiver

56:8-9. Powers and duties of receiver
When a receiver is appointed by the court pursuant to this act, he shall have the power to sue for, collect, receive and take into his possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of every description, derived by means of any practice declared to be illegal and prohibited by this act, including property with which such property has been mingled, if it cannot be identified in kind because of such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the court. Any person who has suffered damages as a result of the use or employment of any unlawful practices and submits proof to the satisfaction of the court that he has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent he has sustained out-of-pocket losses. In the case of a corporation, partnership or business entity the receiver shall settle the estate and distribute the assets under the direction of the court, and he shall have all the powers and duties conferred upon receivers by the provisions of Title 14, Corporations, General, so far as the provisions thereof are applicable. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

L.1960, c. 39, p. 141, s. 9.



Section 56:8-10 - Claims Against Persons Acquiring Money Or Property By Unlawful Practices

56:8-10. Claims against persons acquiring money or property by unlawful practices
Subject to an order of the court terminating the business affairs of any person after receivership proceedings held pursuant to this act, the provisions of this act shall not bar any claim against any person who has acquired any moneys or property, real or personal, by means of any practice herein declared to be unlawful.

L.1960, c. 39, p. 142, s. 10.



Section 56:8-11 - Costs In Actions Or Proceedings Brought By Attorney General

56:8-11. Costs in actions or proceedings brought by attorney general
In any action or proceeding brought under the provisions of this act, the Attorney General shall be entitled to recover costs for the use of this State.

L.1960, c. 39, p. 142, s. 11.



Section 56:8-12 - Partial Invalidity

56:8-12. Partial invalidity
If any provision of this law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the law which can be given effect without the invalid provision or application, and to this end the provisions of this law are severable.

L.1960, c. 39, p. 142, s. 12.



Section 56:8-13 - Penalties.

56:8-13 Penalties.
1.Any person who violates any of the provisions of the act to which this act is a supplement shall, in addition to any other penalty provided by law, be liable to a penalty of not more than $10,000 for the first offense and not more than $20,000 for the second and each subsequent offense. The penalty shall be exclusive of and in addition to any moneys or property ordered to be paid or restored to any person in interest pursuant to section 2 of P.L.1966, c.39 (C.56:8-14) or section 3 of P.L.1971, c.247 (C.56:8-15).

L.1966,c.39,s.1; amended 1971, c.247, s.9; 1991, c.332; 1999, c.298, s.3; 2001, c.394, s.10.



Section 56:8-14 - Enforcement Of Penalty; Process.

56:8-14 Enforcement of penalty; process.

2.The Superior Court and every municipal court shall have jurisdiction of proceedings for the collection and enforcement of a penalty imposed because of the violation, within the territorial jurisdiction of the court, of any provision of the act to which this act is a supplement. Except as otherwise provided in this act the penalty shall be collected and enforced in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant and shall issue in the name of the State, upon the complaint of the Attorney General or any other person.

In any action brought pursuant to this section to enforce any order of the Attorney General or his designee the court may, without regard to jurisdictional limitations, restore to any person in interest any moneys or property, real or personal, which have been acquired by any means declared to be unlawful under this act, except that the court shall restore to any senior citizen twice the amount or value, as the case may be, of any moneys or property, real or personal, which have been acquired by any means declared to be unlawful under P.L.1960, c.39 (C.56:8-1 et seq.).

In the event that any person found to have violated any provision of this act fails to pay a civil penalty assessed by the court, the court may issue, upon application by the Attorney General, a warrant for the arrest of such person for the purpose of bringing him before the court to satisfy the civil penalty imposed.

A person who fails to restore any moneys or property, real or personal, found to have been acquired unlawfully from a senior citizen shall be subject to punishment for criminal contempt pursuant to N.J.S.2C:29-9, which is a crime of the fourth degree.

L.1966,c.39,s.2; amended 1971, c.247, s.10; 1991, c.91, s.526; 1999, c.298, s.4.



Section 56:8-14.1 - Office Of Consumer Affairs Entitled To Penalties, Fines Or Fees.

56:8-14.1 Office of consumer affairs entitled to penalties, fines or fees.

1.In any action in a court of appropriate jurisdiction initiated by the director of any certified county or municipal office of consumer affairs, the office of consumer affairs shall be entitled, if successful in the action, to such penalties, fines or fees as may be authorized pursuant to chapter 8 of Title 56 of the Revised Statutes and awarded by the court, and to the reasonable costs of any such action, including investigative and legal costs, as may be filed with and approved by the court. Such costs shall be in addition to the taxed costs authorized in successful proceedings under the Rules Governing the Courts of the State of New Jersey.

As used in this section, "court of appropriate jurisdiction" includes a municipal court in the municipality where the offense was committed or where the defendant may be found and a central municipal court in the county where the offense was committed or where the defendant may be found. However, the term shall not include a municipal court in a city of the first class if the Chief Justice of the Supreme Court approves a recommendation submitted by the assignment judge of the vicinage in which the court is located to exempt that court from such jurisdiction.

All moneys collected pursuant to this section shall be paid to the officer lawfully charged with the custody of the general funds of the county or municipality.

L.1981, c.178, s.1; amended 1991, c.149; 2011, c.181, s.2.



Section 56:8-14.2 - Definitions Relative To Certain Deceptive Consumer Practices

56:8-14.2. Definitions relative to certain deceptive consumer practices
1.As used in this act:

"Fund" means the Consumer Fraud Education Fund created pursuant to section 5 of this act.

"Pecuniary injury" shall include, but not be limited to: loss or encumbrance of a primary residence, principal employment, or source of income; loss of property set aside for retirement or for personal or family care and maintenance; loss of payments received under a pension or retirement plan or a government benefits program; or assets essential to the health or welfare of the senior citizen or person with a disability.

"Person with a disability" means a natural person who has a physical disability, infirmity, malformation or disfigurement which is caused by bodily injury, birth defect or illness including epilepsy, and which shall include, but not be limited to, any degree of paralysis, amputation, lack of physical coordination, blindness or visual impediment, deafness or hearing impediment, muteness or speech impediment or physical reliance on a service or guide animal, wheelchair, or other remedial appliance or device, or from any mental, psychological or developmental disability resulting from anatomical, psychological, physiological or neurological conditions which prevents the normal exercise of any bodily or mental functions or is demonstrable, medically or psychologically, by accepted clinical or laboratory diagnostic techniques.

"Senior citizen" means a natural person 60 years of age or older.

L.1999,c.129,s.1; amended 2001, c.339.



Section 56:8-14.3 - Additional Penalties For Violation Of C.56:8-1 et Seq.

56:8-14.3. Additional penalties for violation of C.56:8-1 et seq.
2. a. In addition to any other penalty authorized by law, a person who violates the provisions of P.L.1960, c.39 (C.56:8-1 et seq.) shall be subject to additional penalties as follows:

(1) A penalty of not more than $10,000 if the violation caused the victim of the violation pecuniary injury and the person knew or should have known that the victim is a senior citizen or a person with a disability; or

(2) A penalty of not more than $30,000 if the violation was part of a scheme, plan, or course of conduct directed at senior citizens or persons with disabilities in connection with sales or advertisements.

The requirement of actual or constructive knowledge is applicable to the additional penalty provided under paragraph (1) of this subsection only, and is not required to prove a violation of any other provision of P.L. 1960, c. 39 (C.56:8-1 et seq.).

b.The civil penalties authorized and collected under subsection a. of this section shall be paid to the State Treasurer and credited to the Consumer Fraud Education Fund created pursuant to section 5 of P.L.1999, c.129 (C.56:8-14.6).

L.1999,c.129,s.2.



Section 56:8-14.4 - Restoration Of Money, Property Given Priority

56:8-14.4. Restoration of money, property given priority
3.Restoration of money or property ordered pursuant to section 2 of P.L.1966, c.39 (C.56:8-14) or section 3 of P.L.1971, c.247 (C.56:8-15) shall be given priority over imposition of the additional civil penalties authorized under section 2 of P.L.1999, c.129 (C.56:8-14.3).

L.1999,c.129,s.3.



Section 56:8-14.5 - Educational Program About Consumer Protection Laws, Rights.

56:8-14.5 Educational program about consumer protection laws, rights.

4.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the Director of the Division of Aging Services in the Department of Human Services, the directors of the New Jersey Association of Area Agencies on Aging, and the New Jersey Association of County Offices for Disabled Persons, shall develop and implement an educational program to inform senior citizens and persons with disabilities about consumer protection laws and consumer rights, subject to funds made available pursuant to subsection b. of section 5 of P.L.1999, c.129 (C.56:8-14.6) or any other source. Functions of the program may include:

a.The preparation of educational materials regarding consumer protection laws and consumer rights that are of particular interest to senior citizens and persons with disabilities and distribution of those materials to the appropriate State and county agencies for dissemination to senior citizens, persons with disabilities and the public; and

b.The underwriting of educational seminars and other forms of educational projects for the benefit of senior citizens and persons with disabilities.

L.1999, c.129, s.4; amended 2012, c.17, s.432.



Section 56:8-14.6 - Consumer Fraud Education Fund

56:8-14.6. Consumer Fraud Education Fund
5. a. There is established in the General Fund a special fund to be known as the Consumer Fraud Education Fund. The State Treasurer shall credit to the fund all moneys received by the State for penalties assessed pursuant to section 2 of P.L.1999, c.129 (C.56:8-14.3). The fund shall be continuing and nonlapsing. The fund shall be administered by the State Treasurer, and any interest earned on moneys in the fund shall be credited to the fund.

b.The Division of Consumer Affairs may draw upon the fund to effectuate the purposes of section 4 of P.L.1999, c.129 (C.56:8-14.5) and to pay reasonable and necessary administrative expenses incurred in implementing the provisions of this act to the extent that moneys are available.

L.1999,c.129,s.5.



Section 56:8-14.7 - Rules, Regulations

56:8-14.7. Rules, regulations
6.The Director of the Division of Consumer Affairs shall, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations necessary to effectuate the provisions of this act.

L.1999,c.129,s.6.



Section 56:8-15 - Additional Penalties.

56:8-15 Additional penalties.

3.In addition to the assessment of civil penalties, the Attorney General or his designee may, after a hearing as provided in P.L.1967, c.97 (C.56:8-3.1) and upon a finding of an unlawful practice under this act and the act hereby amended and supplemented, order that any moneys or property, real or personal, which have been acquired by means of such unlawful practice be restored to any person in interest, except that if any moneys or property, real or personal, have been acquired by means of an unlawful practice perpetrated against a senior citizen, the amount of moneys or property, real or personal, ordered restored shall be twice the amount acquired.

L.1971,c.247,s.3; amended 1999, c.298, s.5.



Section 56:8-16 - Remission Of Penalties

56:8-16. Remission of penalties
In assessing any penalty under this act and the act hereby amended and supplemented, the Attorney General or his designee may provide for the remission of all or any part of such penalty conditioned upon prompt compliance with the requirements thereof and any order entered thereunder.

L.1971, c. 247, s. 4, eff. June 29, 1971.



Section 56:8-17 - Noncompliance; Penalties.

56:8-17 Noncompliance; penalties.

5.Upon the failure of any person to comply within 10 days after service of any order of the Attorney General or his designee directing payment of penalties or restoration of moneys or property, the Attorney General may issue a certificate to the Clerk of the Superior Court that such person is indebted to the State for the payment of such penalty and the moneys or property ordered restored. A copy of such certificate shall be served upon the person against whom the order was entered. Thereupon the clerk shall immediately enter upon his record of docketed judgments the name of the person so indebted, and of the State, a designation of the statute under which the penalty is imposed, the amount of the penalty imposed and the amount of moneys ordered restored, a listing of property ordered restored, and the date of the certification. Such entry shall have the same force and effect as the entry of a docketed judgment in the Superior Court. Such entry, however, shall be without prejudice to the right of appeal to the Appellate Division of the Superior Court from the final order of the Attorney General or his designee.

A person who fails to restore moneys or property found to have been acquired unlawfully from a senior citizen shall be subject to punishment for criminal contempt pursuant to N.J.S.2C:29-9, which is a crime of the fourth degree.

L.1971,c.247,s.5; amended 1999, c.298, s.6.



Section 56:8-18 - Cease And Desist Order; Violations; Penalty

56:8-18. Cease and desist order; violations; penalty
Where the Attorney General or his designee, after a hearing as provided in P.L.1967, c. 97, finds that an unlawful practice has been or may be committed, he may order the person committing such unlawful practice to cease and desist or refrain from committing said practice in the future. When it shall appear to the Attorney General that a person against whom a cease and desist order has been entered has violated said order, the Attorney General may initiate a summary proceeding in the Superior Court for the violation thereof. Any person found to have violated a cease and desist order shall pay to the State of New Jersey civil penalties in the amount of not more than $25,000.00 for each violation of said order. In the event that any person fails to pay a civil penalty assessed by the court for violation of a cease and desist order, the court assessing the unpaid penalty is authorized, upon application of the Attorney General, to grant any relief which may be obtained under any statute or court rule governing the collection and enforcement of penalties.

L.1971, c. 247, s. 6, eff. June 29, 1971.



Section 56:8-19 - Action, Counterclaim By Injured Person; Recovery Of Damages, Costs.

56:8-19 Action, counterclaim by injured person; recovery of damages, costs.

7.Any person who suffers any ascertainable loss of moneys or property, real or personal, as a result of the use or employment by another person of any method, act, or practice declared unlawful under this act or the act hereby amended and supplemented may bring an action or assert a counterclaim therefor in any court of competent jurisdiction. In any action under this section the court shall, in addition to any other appropriate legal or equitable relief, award threefold the damages sustained by any person in interest. In all actions under this section, including those brought by the Attorney General, the court shall also award reasonable attorneys' fees, filing fees and reasonable costs of suit.

L.1971,c.247,s.7; amended 1997, c.359.



Section 56:8-19.1 - Exemption From Consumer Fraud Law, Certain Real Estate Licensees, Circumstances.

56:8-19.1 Exemption from consumer fraud law, certain real estate licensees, circumstances.
1.Notwithstanding any provision of P.L.1960, c.39 (C.56:8-1 et seq.) to the contrary, there shall be no right of recovery of punitive damages, attorney fees, or both, under section 7 of P.L.1971, c.247 (C.56:8-19), against a real estate broker, broker-salesperson or salesperson licensed under R.S.45:15-1 et seq. for the communication of any false, misleading or deceptive information provided to the real estate broker, broker-salesperson or salesperson, by or on behalf of the seller of real estate located in New Jersey, if the real estate broker, broker-salesperson or salesperson demonstrates that he:

a.Had no actual knowledge of the false, misleading or deceptive character of the information; and

b.Made a reasonable and diligent inquiry to ascertain whether the information is of a false, misleading or deceptive character. For purposes of this section, communications by a real estate broker, broker-salesperson or salesperson which shall be deemed to satisfy the requirements of a "reasonable and diligent inquiry" include, but shall not be limited to, communications which disclose information:

(1)provided in a report or upon a representation by a person, licensed or certified by the State of New Jersey, including, but not limited to, an appraiser, home inspector, plumber or electrical contractor, or an unlicensed home inspector until December 30, 2005, of a particular physical condition pertaining to the real estate derived from inspection of the real estate by that person;

(2)provided in a report or upon a representation by any governmental official or employee, if the particular information of a physical condition is likely to be within the knowledge of that governmental official or employee; or

(3)that the real estate broker, broker-salesperson or salesperson obtained from the seller in a property condition disclosure statement, which form shall comply with regulations promulgated by the director in consultation with the New Jersey Real Estate Commission, provided that the real estate broker, broker-salesperson or salesperson informed the buyer that the seller is the source of the information and that, prior to making that communication to the buyer, the real estate broker, broker-salesperson or salesperson visually inspected the property with reasonable diligence to ascertain the accuracy of the information disclosed by the seller.

Nothing in this section shall be interpreted to affect the obligations of a real estate broker, broker-salesperson or salesperson pursuant to the "New Residential Construction Off-Site Conditions Disclosure Act," P.L.1995, c.253 (C.46:3C-1 et seq.), or any other law or regulation.

L.1999,c.76,s.1; amended 2004, c.18, s.2.



Section 56:8-20 - Notice To Attorney General Of Action Or Defense By Injured Person; Intervention

56:8-20. Notice to attorney general of action or defense by injured person; intervention
Any party to an action asserting a claim, counterclaim or defense based upon violation of this act or the act hereby amended or supplemented shall mail a copy of the initial or responsive pleading containing the claim, counterclaim or defense to the Attorney General within 10 days after the filing of such pleading with the court. Upon application to the court wherein the matter is pending, the Attorney General shall be permitted to intervene or to appear in any status appropriate to the matter.

L.1971, c. 247, s. 8, eff. June 29, 1971.



Section 56:8-21 - Short Title

56:8-21. Short title
This act shall be known and may be cited as the "Unit Price Disclosure Act" .

L.1975, c. 242, s. 1.



Section 56:8-22 - Definitions

56:8-22. Definitions
As used in this act: "Consumer commodity" means any merchandise, wares, article, product, comestible or commodity of any kind or class produced, distributed or offered for retail sale for consumption by individuals other than at the retail establishment, or for use by individuals for purposes of personal care or in the performance of services rendered within the household, and which is consumed or expended in the course of such use.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Price per measure" means the retail price of a consumer commodity expressed per such unit of weight, standard measure or standard count as the director shall designate by regulation.

"Person" means any natural person, partnership, corporation or other organization engaged in the sale, display or offering for sale of consumer commodities at retail from one or more retail establishments whose combined total floor area exceeds 4,000 square feet or whose combined total annual gross receipts from the sale of consumer commodities in the preceding year exceed $2 million.

L.1975, c. 242, s. 2.



Section 56:8-23 - Exposure Or Offer For Sale At Retail Of Consumer Commodity; Mark Of Price Per Measure

56:8-23. Exposure or offer for sale at retail of consumer commodity; mark of price per measure
It shall be an unlawful practice for any person to expose or offer for sale at retail any consumer commodities, except as specifically exempted by the director in accordance with section 4 of this act, unless said consumer commodities shall be plainly marked by a stamp, tag, label or sign at the point of display with the price per measure of such consumer commodity.

L.1975, c. 242, s. 3.



Section 56:8-24 - Unit Pricing Regulations; Hearings; Exemptions; Retail Establishments And Commodities List

56:8-24. Unit pricing regulations; hearings; exemptions; retail establishments and commodities list
The Director of the Division of Consumer Affairs in the Department of Law and Public Safety may by regulation, and in each instance after public hearing, provide for the manner in which price per measure shall be calculated and displayed, establish and modify a list of commodities exempt from the provisions of this act, and define the classes of retail establishment exempted from the requirements of this act; provided that in no case shall persons with annual gross receipts from the sale of consumer commodities in the preceding tax year of more than $2 million from all retail establishments with a total floor area of more than 4,000 square feet each be exempt from the provisions of this act, and provided further that the director, in promulgating unit-pricing regulations, shall not exempt consumer commodities or retail establishments from the provisions of this act except where compliance therewith would be impractical, unreasonably burdensome or unnecessary for adequate protection of consumers. The Director of the Division of Consumer Affairs shall maintain at all times and make public a clearly defined list of specific commodities exempt from the provisions of this act and of all classes of retail commodities and all classes of retail establishments required to be in compliance with this act and any regulations issued hereunder.

L.1975, c. 242, s. 4.



Section 56:8-25 - Other Regulations

56:8-25. Other regulations
The director, pursuant to the provisions of the Administrative Procedures Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.), shall promulgate such other regulations as shall be necessary in his discretion to effectuate the purposes of this act.

L.1975, c. 242, s. 5.



Section 56:8-26 - Definitions.

56:8-26 Definitions.

1.As used in this act:

a."Director" means the director of the Division of Consumer Affairs in the Department of Law and Public Safety.

b."Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

c."Person" means corporations, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals.

d."Place of entertainment" means any privately or publicly owned and operated entertainment facility within this State, such as a theater, stadium, museum, arena, racetrack or other place where performances, concerts, exhibits, games or contests are held and for which an entry fee is charged.

e."Ticket" means any piece of paper which indicates that the bearer has paid for entry or other evidence which permits entry to a place of entertainment.

f."Ticket broker" means any person situated in and operating in this State who is involved in the business of reselling tickets of admission to places of entertainment and who charges a premium in excess of the price, plus taxes, printed on the tickets. For the purposes of this act, the term "ticket broker" shall not include an individual not regularly engaged in the business of reselling tickets, who resells less than 30 tickets during any one-year period, and who obtained the tickets for his own use, or the use of his family, friends, or acquaintances.

g."Resale" means a sale by a person other than the owner or operator of a place of entertainment or of the entertainment event or an agent of any such person.

h."Resell" means to offer for resale or to consummate a resale.

i."Digger" means a person temporarily hired for the purpose of securing tickets by intimidating a purchaser waiting in line to procure event tickets.

L.1983, c.135, s.1; amended 1983, c.220, s.1; 2001, c.394, s.1; 2008, c.55, s.1.



Section 56:8-27 - Requirements For Ticket Broker.

56:8-27 Requirements for ticket broker.
2.No ticket broker shall engage in or continue in the business of reselling tickets for admission to a place of entertainment without meeting the following requirements:

a.Owning, operating or maintaining a permanent office, branch office, bureau, agency, or other place of business, not including a post office box, for the purpose of reselling tickets;

b.Obtaining a certificate of registration to resell or engage in the business of reselling tickets from the director;

c.Listing the ticket broker's registration number in any form of advertisement or solicitation in which tickets are being sold for the purpose of purchase by the general public for events in this State;

d.Maintaining records of ticket sales, deposits and refunds for a period of not less than two years from the time of any of these transactions;

e.Disclosing to the purchaser, by means of verbal description or a map, the location of the seats represented by the tickets;

f.Disclosing to the purchaser the cancellation policy of that broker;

g.Disclosing that a service charge is added by the ticket broker to the stated price on the tickets and is included by the broker in any advertisement or promotion for an event;

h.Disclosing to the purchaser, whenever applicable, that the ticket broker has a guarantee policy. If a ticket broker guarantees delivery of tickets to a purchaser and fails to deliver the tickets, the ticket broker shall provide a full refund for the cost of the tickets;

i.Disclosing to the purchaser of tickets when he is utilizing a tentative order policy, popularly known as a "try and get." When a ticket broker fails to obtain tickets on a "try and get" basis, the broker shall refund any deposit made by a purchaser of those tickets within a reasonable time, as shall be determined by the director;

j.When guaranteeing tickets in conjunction with providing a tour package, a ticket broker who fails to provide a purchaser with those tickets shall refund fully the price of the tour package and tickets; and

k.Providing to a purchaser of tickets who cancels an order a full refund for the cost of the tickets less shipping charges, if those tickets are returned to the broker within three days after receipt; provided, that when tickets are purchased within seven days of an event, a refund shall be given only if the tickets are returned within one day of receipt; and further provided, that no refund shall be given on any tickets purchased within six days of an event unless the ticket broker is able to resell the tickets.

L.1983,c.135,s.2; amended 1983, c.220, s.2; 2001, c.394, s.2.



Section 56:8-28 - Application For Registration, Fee.

56:8-28 Application for registration, fee.
3. a. The division shall prepare and furnish to applicants for registration application forms and requirements prescribed by the director pertaining to the applications for and the issuance of certificates of registration to ticket brokers.

b.Every applicant for a certificate of registration to engage in the business of reselling tickets as a ticket broker shall file a written application with the division on the form furnished by, and consistent with, the regulations prescribed by the director.

c.Each application shall be accompanied by a fee which shall be determined by the director and shall not exceed $500, and a description of the location where the applicant proposes to conduct his business.

L.1983,c.135,s.3; amended 2001, c.394, s.3.



Section 56:8-29 - Issuance Of Certificate Of Registration.

56:8-29 Issuance of certificate of registration.
4. a. Within 120 days after receipt of the completed application, fee and bond, if any, and when the director is satisfied that the applicant has complied with all of the requirements of this act, the director shall grant and issue a certificate of registration to the applicant.

b.The certificate of registration granted may be renewed for a period of two years upon the payment of a renewal fee which shall be determined by the director and shall not exceed $500.

c.No certificate of registration shall be transferred or assigned without the approval of the director. Any request for a change in the location of the premises operated by any registrant situated in and operating in this State shall be submitted to the director in writing no less than 30 days prior to that relocation. The certificate of registration shall run to January 1 in the second year next ensuing the date thereof unless sooner revoked by the director.

L.1983,c.135,s.4; amended 2001, c.394, s.4.



Section 56:8-30 - Bond Required To Engage In Business Of Reselling Tickets As A Ticket Broker.

56:8-30 Bond required to engage in business of reselling tickets as a ticket broker.
5.The director shall require the applicant for a certificate of registration to engage in the business of reselling tickets as a ticket broker to file with the application a bond in the amount of $10,000.00 with two or more sufficient sureties or an authorized surety company, which bond shall be approved by the director.

Each bond shall be conditioned on the promise that the applicant, his agents or employees will not be guilty of fraud or extortion, will not violate any of the provisions of this act, will comply with the rules and regulations promulgated by the director, and will pay all damages occasioned to any person by reason of misstatement, misrepresentation, fraud or deceit or any unlawful act or omission in connection with the provisions of this act and the business conducted under this act.

L.1983,c.135,s.5; amended 2001, c.394, s.5.



Section 56:8-31 - Revocation Or Suspension Of License

56:8-31. Revocation or suspension of license
The director, after notice to the licensee and reasonable opportunity for the licensee to be heard, may revoke his license or may suspend his license for any period which the director deems proper, upon satisfactory proof that the licensee has violated this act, any condition of his license or any rule or regulation of the division promulgated pursuant to this act.

L.1983, c. 135, s. 6.



Section 56:8-32 - Display Of License; Copies

56:8-32. Display of license; copies
Immediately upon the receipt of the license issued pursuant to this act, the licensee shall display and maintain his license in a conspicuous place in his principal office for reselling tickets. He shall request copies of the license from the director for the purpose of displaying a copy of the license in each branch office, bureau or agency and the director may charge a fee for the copies.

L.1983, c. 135, s. 7.



Section 56:8-33 - Price Charged Printed On Ticket, Maximum Premium For Reseller; Exceptions.

56:8-33 Price charged printed on ticket, maximum premium for reseller; exceptions.

8. a. Each place of entertainment shall print on the face of each ticket and include in any advertising for any event the price charged therefor.

b.No person other than a registered ticket broker shall resell or purchase with the intent to resell a ticket for admission to a place of entertainment at a maximum premium in excess of 20% of the ticket price or $3.00, whichever is greater, plus lawful taxes. No registered ticket broker shall resell or purchase with the intent to resell a ticket for admission to a place of entertainment at a premium in excess of 50% of the price paid to acquire the ticket, plus lawful taxes.

c.Notwithstanding the provisions of subsection a. or b. of this section, nothing shall limit the price for the resale or purchase of a ticket for admission to a place of entertainment sold by any person other than a registered ticket broker, provided such resale or purchase is made through an Internet web site.

L.1983, c.135, s.8; amended 1983, c.220, s.3; 2001, c.394, s.6; 2008, c.55, s.2.



Section 56:8-34 - Reselling Tickets Prohibited In Certain Area; Exceptions.

56:8-34 Reselling tickets prohibited in certain area; exceptions.
9. a. No person shall resell or purchase with the intent to resell any ticket, in or on any street, highway, driveway, sidewalk, parking area, or common area owned by a place of entertainment in this State, or any other area adjacent to or in the vicinity of any place of entertainment in this State as determined by the director; except that a person may resell, in an area which may be designated by a place of entertainment in this State, any ticket or tickets originally purchased for his own personal or family use at no greater than the lawful price permitted under this act.

L.1983,c.135,s.9; amended 1983, c.220, s.4; 2001, c.394, s.7.



Section 56:8-35 - Special Treatment In Obtaining Tickets; Prohibition

56:8-35. Special treatment in obtaining tickets; prohibition
Any person who gives or offers anything of value to an employee of a place of entertainment in exchange for, or as an inducement to, special treatment with respect to obtaining tickets, or any employee of a place of entertainment who receives or solicits anything of value in exchange for special treatment with respect to issuing tickets, shall be in violation of this act.

L.1983, c. 135, s. 10. Amended by L.1983, c. 220, s. 5.



Section 56:8-35.1 - Withholding Tickets From Sale, Prohibited Amount.

56:8-35.1 Withholding tickets from sale, prohibited amount.
8.It shall be an unlawful practice for a person, who has access to tickets to an event prior to the tickets' release for sale to the general public, to withhold those tickets from sale to the general public in an amount exceeding 5% of all available seating for the event.

L.2001,c.394,s.8.



Section 56:8-35.2 - Refunds Prohibited Under Certain Circumstances.

56:8-35.2 Refunds prohibited under certain circumstances.
9.A purchaser of tickets who places a special order with a ticket broker for tickets that are not in stock or are obtained for a purchaser's specific need and are paid for in advance by the ticket broker, shall not be eligible to receive a refund for that purchase unless the ticket broker is able to find someone else to purchase the tickets and as long as the purchaser is notified in advance of this policy.

L.2001,c.394,s.9.



Section 56:8-35.3 - Method For Lawful Sell Back.

56:8-35.3 Method for lawful sell back.
11. The director and places of entertainment shall create a method for season ticket holders and other ticket holders to lawfully sell back tickets to the venue for events they will not be able to attend.

L.2001,c.394,s.11.



Section 56:8-35.4 - Use Of Digger Unlawful.

56:8-35.4 Use of digger unlawful.
12. It shall be an unlawful practice for a person to use a digger to acquire any ticket.

L.2001,c.394,s.12.



Section 56:8-36 - Rules And Regulations

56:8-36. Rules and regulations
The director, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.), shall promulgate rules and regulations necessary to implement this act.

L.1983, c. 135, s. 11.



Section 56:8-37 - Violations; Penalty

56:8-37. Violations; penalty
Any person who violates any provision of this act shall be guilty of a crime of the fourth degree.

L.1983, c. 135, s. 12.



Section 56:8-38 - Nonprofit Or Political Organizations; Application Of Act

56:8-38. Nonprofit or political organizations; application of act
The provisions of this act shall not apply to any person who sells, raffles or otherwise disposes of the ticket for a bona fide nonprofit or political organization when the premium proceeds are devoted to the lawful purposes of the organization.

L.1983, c. 135, s. 13.



Section 56:8-39 - Definitions

56:8-39. Definitions
As used in this act:

a. "Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

b. "Health club" means an establishment which devotes or will devote 40% or more of its square footage to providing services or facilities for the preservation, maintenance, encouragement or development of physical fitness or physical well-being. The term includes an establishment designated as "reducing salon," "health spa," "spa," "exercise gym," "health studio," "health club," or by other terms of similar import.

c. "Health club services" means those services offered by a health club for the preservation, maintenance, encouragement or development of physical fitness or physical well-being.

d. "Health club services contract" means an agreement under which the buyer of health club services purchases or becomes obligated to purchase health club services.

e. "Operating day" means any calendar day on which patrons may inspect and use the health club's facilities and services during a period of at least eight hours, except holidays and Sundays.

L. 1987, c. 238, s. 1.



Section 56:8-40 - Registration

56:8-40. Registration
Each person who sells or offers for sale health club services in this State shall register with the director on forms the director provides. The registration shall be renewed every two years. Upon the sale of the health club facility or a change in the majority ownership of the stock of the corporate owner, the health club facility shall reregister with the director and shall pay the registration fee. The person shall provide the full name and address of each business location where health club services are sold in the State as well as any other information regarding the ownership and operation of each health club that the director deems appropriate. The registration and renewal fees shall be established or changed by the director and shall be fixed at a level to allow for the proper administration and enforcement of this act, but shall not be fixed at a level that will raise amounts in excess of the amount estimated to be so required.

L. 1987, c. 238, s. 2.



Section 56:8-41 - Security

56:8-41. Security
a. A person who sells or offers for sale health club services shall, for each health club facility operated in the State, maintain a bond issued by a surety authorized to transact business in this State or maintain an irrevocable letter of credit by a bank or maintain with the director securities, moneys or other security acceptable to the director to fulfill the requirements of this subsection. The principal sum of the bond, letter of credit, or securities, moneys or other security shall be 10% of the health club's gross income for health club services during the club's last fiscal year, except that the principal sum of the bond, letter of credit, or securities, moneys or other security shall not be less than $25,000.00, nor more than $50,000.00. However, the principal sum of the bond, letter of credit, or securities, moneys or other security shall be $50,000.00 for any period of time that a person sells or offers for sale health club services prior to the opening of the health club facility. After the health club facility opens, the bond, letter of credit, or securities, moneys or other security shall be adjusted to the appropriate sum. The bond, letter of credit, or securities, moneys or other security shall be filed or deposited with the director and shall be executed to the State of New Jersey for the use of any person who, after entering into a health club services contract, is damaged or suffers any loss by reason of breach of contract or bankruptcy by the seller. Any person claiming against the bond, letter of credit, or securities, moneys, or other security may maintain an action at law against the health club and the surety, bank or director, as the case may be. The aggregate liability of the surety, bank, or the director to all persons for all breaches of the conditions of the bond, letter of credit, or the securities, moneys or other security held by the director shall not exceed the amount of the bond, letter of credit, or the securities, moneys or other security held by the director.

In the case of a bond, the health club shall file a copy of the bond with the director and a certificate by the surety that the surety will notify the director at least 10 days in advance of the date of any cancellation or material change in the bond.

b. The provisions of subsection a. of this section shall not be applicable to a person who sells or offers for sale health club services in which the buyer of the health club services purchases or becomes obligated to purchase health club services to be rendered over a period no longer than three months and in which the seller of the health club services requires or collects no more than three months' payment in advance. The person who sells or offers for sale health club services under contracts provided for in this subsection shall file with the director, within 30 days following the effective date of this act and no later than January 15 of every even-numbered year, a declaration, executed under penalty of perjury, stating he sells or offers for sale only health club services under contracts which comply with this subsection. Any person who has filed a declaration pursuant to this subsection and who intends to sell or offer for sale health club services under contracts with longer terms or greater payments in advance than those provided in this subsection shall comply with subsection a. of this section.

L. 1987, c. 238, s. 3.



Section 56:8-42 - Health Club Services Contract

56:8-42. Health club services contract
a. Every contract for health club services shall be in writing. A copy of the written contract shall be given to the buyer at the time the buyer signs the contract.

b. A health club services contract shall specifically set forth in a conspicuous manner on the first page of the contract the buyer's total payment obligation for health club services to be received pursuant to the contract.

c. A health club services contract of a health club facility which maintains a bond, irrevocable letter of credit or securities, moneys or other security pursuant to subsection a. of section 3 of this act shall set forth that a bond, irrevocable letter of credit or securities, moneys or other security is filed or deposited with the Director of the Division of Consumer Affairs to protect buyers of these contracts who are damaged or suffer any loss by reason of breach of contract or bankruptcy by the seller.

d. Services to be rendered to the buyer under the contract shall not obligate the buyer for more than three years from the date the contract is signed by the buyer.

e. A contract for new or increased health club services may be cancelled by the buyer for any reason at any time before midnight of the third operating day after the buyer receives a copy of the contract. In order to cancel a contract the buyer shall notify the health club of cancellation in writing, by registered or certified mail, return receipt requested, or personal delivery, to the address specified in the contract. All moneys paid pursuant to the cancelled contract shall be fully refunded within 30 days of receipt of the notice of cancellation. If the customer has executed any credit or loan agreement through the health club to pay all or part of health club services, the negotiable instrument executed by the buyer shall also be returned within 30 days. The contract shall contain a conspicuous notice printed in at least 10-point bold-faced type as follows:

"NOTICE TO CUSTOMER

You are entitled to a copy of this contract at the time you sign it.

You may cancel this contract at any time before midnight of the third operating day after receiving a copy of this contract. If you choose to cancel this contract, you must either:

1. Send a signed and dated written notice of cancellation by registered or certified mail, return receipt requested; or

2. Personally deliver a signed and dated written notice of cancellation to: ..................................... (Name of health club) ..................................... (Address of health club)

If you cancel this contract within the three-day period, you are entitled to a full refund of your money. If the third operating day falls on a Sunday or holiday, notice is timely given if it is mailed or delivered as specified in this notice on the next operating day. Refunds must be made within 30 days of receipt of the cancellation notice to the health club.

'Operating day' means any calendar day on which patrons may inspect and use the health club's facilities and services during a period of at least eight hours, except holidays and Sundays."

f. A health club services contract shall provide that it is subject to cancellation by notice sent by registered or certified mail, return receipt requested, or personally delivered, to the address of the health club specified in the contract upon the buyer's death or permanent disability, if the permanent disability is fully described and confirmed to the health club by a physician. In a cancellation under this subsection, the health club may retain the portion of the total contract price representing the services used plus reimbursement for expenses incurred in an amount not to exceed 10% of the total contract price.

g. A health club services contract shall provide that it is subject to cancellation by notice sent by registered or certified mail, return receipt requested, or personally delivered, to the address of the health club specified in the contract upon the buyer's change of permanent residence to a location more than 25 miles from the health club or an affiliated health club offering the same or similar services and facilities at no additional expense to the buyer. In a cancellation under this subsection, the health club may require proof of the new permanent residence and may retain a prorated share of the total contract price based upon the date the notice was received plus reimbursement for expenses incurred in an amount not to exceed 10% of the total contract price.

h. A health club services contract shall provide that if a health club facility is closed for a period longer than 30 days through no fault of the buyer of the health club services contract, the buyer is entitled to either extend the contract for a period equal to that during which the facility is closed or to receive a prorated refund of the amount paid by the buyer under the contract.

i. A health club services contract shall not obligate the buyer to renew the contract.

j. If a health club facility is not in existence on the date the contract is executed, the health club services contract shall provide that a buyer of a contract may cancel the contract if the facility is not open for business on a date which shall be set forth in the contract and receive a full refund of any deposit or payment on the contract.

L. 1987, c. 238, s. 4.



Section 56:8-43 - Right Of Action

56:8-43. Right of action
a. A health club services contract shall not require the execution of any note or series of notes by the buyer which, if separately negotiated, will cut off as to third parties any right of action or defense which the buyer has against the health club.

b. A right of action or defense arising out of a health club services contract which the buyer has against the health club shall not be cut off by assignment of the contract whether or not the assignee acquires the contract in good faith and for value.

L. 1987, c. 238, s. 5.



Section 56:8-44 - 25% Limit

56:8-44. 25% limit
A health club may not charge and accept a down payment exceeding 25% of the total contract price prior to opening the health club facility.

L. 1987, c. 238, s. 6.



Section 56:8-45 - Contracts Voidable

56:8-45. Contracts voidable
a. Any health club services contract entered into in reliance upon any fraudulent or substantially and willfully false or misleading information, representation, notice or advertisement of the health club is voidable at the option of the buyer of the contract. Any health club services contract which does not comply with the applicable provisions of this act is voidable at the option of the buyer of the contract.

b. Any waiver by the buyer of the provisions of this act is void.

L. 1987, c. 238, s. 7.



Section 56:8-46 - Violation

56:8-46. Violation
It is an unlawful practice and a violation of P.L. 1960, c. 39 (C. 56:8-1 et seq.) to violate the provisions of this act.

L. 1987, c. 238, s. 8.



Section 56:8-47 - Nonapplicability

56:8-47. Nonapplicability
The provisions of this act shall not apply to any nonprofit public or private school, college or university; the State or any of its political subdivisions; or any bona fide nonprofit, religious, ethnic, or community organization.

L. 1987, c. 238, s. 9.



Section 56:8-48 - Rules, Regulations

56:8-48. Rules, regulations
The director shall adopt pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to effectuate the purposes of this act.

L. 1987, c. 238, s. 10.



Section 56:8-49 - Definitions

56:8-49. Definitions
1. As used in this act:

"Dealer" means a person who sells a toy or other article intended for use by children at retail. A dealer who sells at wholesale a toy or article subject to this act shall, with respect to that sale, be considered the distributor of that toy or article.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Distributor" means a person who sells a toy or other article intended for use by children at wholesale.

"Manufacturer" means a person who manufactures or imports a toy or other article intended for use by children for distribution in this State, except that when the toy or other article is distributed or sold under a name other than that of the actual manufacturer or the toy or other article, the term "manufacturer" includes any person under whose name the toy or other article is distributed or sold.

L.1991,c.295,s.1.



Section 56:8-50 - Notice Of Defect Or Hazard In Children's Products To Director

56:8-50. Notice of defect or hazard in children's products to director
2. Any manufacturer, distributor or dealer who, pursuant to any law or any regulation of the U.S. Consumer Product Safety Commission, is required to give public notice with regard to a defect or hazard in any toy or other article intended for use by children of this State shall notify, at the same time and in like manner, the director. The requirements of this section also apply to any such notice that is given voluntarily.

L.1991,c.295,s.2.



Section 56:8-51 - Dealer Display Of Notification

56:8-51. Dealer display of notification
3. A dealer who is notified by a manufacturer, a distributor or the U.S. Consumer Product Safety Commission of a defective or hazardous toy or other article intended for use by children shall prominently display that notification for at least 120 days after its receipt in each premises where the toy or article would normally be sold. The notification shall be displayed in an area readily accessible to the public and its content shall be easily readable by a person of normal vision.

L.1991,c.295,s.3.



Section 56:8-52 - Inspection Program; Regulations

56:8-52. Inspection program; regulations
4. a. The director shall establish an inspection program to insure that dealers in toys and other articles intended for use by children comply with section 3 of this section. The director also shall periodically publish and disseminate to the public a summary of defective and hazardous toys and other articles intended for use by children.

b. The director shall adopt all regulations necessary to carry out the purposes of this act, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1991,c.295,s.4.



Section 56:8-53 - Allocation Of Penalty Monies

56:8-53. Allocation of penalty monies
5. The monies collected as penalties for violations of this act shall be allocated to the Division of Consumer Affairs in the Department of Law and Public Safety.

L.1991,c.295,s.5.



Section 56:8-53.1 - Definitions Relative To Child Product Safety.

56:8-53.1 Definitions relative to child product safety.
1.As used in this act:

"Child" means a person less than 14 years of age.

"Children's product" means a product, including, but not limited to, a full-size crib, non-full-size crib, toddler bed, bed, car seat, chair, high chair, booster chair, hook-on chair, bath seat, gate or other enclosure for confining a child, play yard, stationary activity center, carrier, stroller, walker, swing, or toy or play equipment, that meets the following criteria:

a.the product is designed or intended for the care of, or use by, a child; or

b.the product is designed or intended to come into contact with a child while the product is used.

Notwithstanding any other provision of this section to the contrary, a product is not a "children's product" for the purposes of this act if it may be used by or for the care of a child, but it is designed or intended for use by the general population or segments of the general population and not solely or primarily for use by or for the care of a child, or it is a balloon, medication, drug, or food or is intended to be ingested.

"Commercial user" means any person who deals in children's products or who otherwise by one's occupation holds oneself out as having knowledge or skill peculiar to children's products, or any person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing in the stream of commerce children's products.

"Crib" means a bed or containment designed to accommodate an infant.

"Full-size crib" means a full-size crib as defined in Sections 1508.1 and 1508.3 of title 16, Code of Federal Regulations regarding the requirements for full-size cribs.

"Non-full-size crib" means a non-full-size crib as defined in Section 1509.2 of title 16, Code of Federal Regulations regarding the requirements of non-full-sized cribs.

"Place in the stream of commerce" means to sell, offer for sale, give away, offer to give away, or allow the use of.

L.2007,c.124,s.1.



Section 56:8-53.2 - Unlawful Practices Relative To Children's Products Deemed Unsafe.

56:8-53.2 Unlawful practices relative to children's products deemed unsafe.
2. a. It shall be an unlawful practice for any commercial user to knowingly remanufacture, retrofit, sell, contract to sell or resell, lease, sublet, or otherwise place in the stream of commerce a children's product deemed unsafe in accordance with this section.

b.A children's product is deemed to be unsafe for purposes of this section if it meets any of the following criteria:

(1)it has been recalled for any reason by a federal agency or the product's manufacturer, distributor, or importer and the recall has not been rescinded; or

(2)a federal agency has issued a warning that a specific product's intended use constitutes a safety hazard and the warning has not been rescinded.

L.2007,c.124,s.2.



Section 56:8-53.3 - Duties Of Division Of Consumer Affairs; Immunity From Liability.

56:8-53.3 Duties of Division of Consumer Affairs; immunity from liability.
3. a. The Division of Consumer Affairs in the Department of Law and Public Safety shall:

(1)create, maintain, and update a comprehensive list of children's products that have been identified as meeting any of the criteria set forth in section 2 of P.L.2007, c.124 (C.56:8-53.2); and

(2)make the comprehensive list available to the public at no cost, including, but not limited to, posting the list on the Internet.

b.The Division of Consumer Affairs shall not be liable for any civil damages as a result of any acts or omissions undertaken in good faith in the creation, maintenance or updating of the list of children's products in accordance with subsection a. of this section.

L.2007,c.124,s.3.



Section 56:8-53.4 - Retrofitting Of Children's Products.

56:8-53.4 Retrofitting of children's products.
4.A children's product deemed unsafe in accordance with P.L.2007, c.124 (C.56:8-53.1 et al.) as a result of a recall or warning issued by a federal agency, may be retrofitted by the manufacturer if the retrofit has been approved by the federal agency issuing the recall or warning or another federal agency with the authority to approve the retrofit. A retrofitted children's product may be placed in the stream of commerce. A commercial user is responsible for maintaining a record of any notice provided by the manufacturer concerning a retrofitted children's product stating that the retrofit has been approved by the federal agency issuing the recall or warning or another federal agency with the authority to approve the retrofit.

L.2007,c.124,s.4.



Section 56:8-53.5 - Rules, Regulations.

56:8-53.5 Rules, regulations.
6. a. Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, may adopt rules and regulations to effectuate the purposes of sections 1 through 4 of this act.

b.Pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Children and Families shall adopt rules and regulations to effectuate the purposes of section 5 of this bill.

L.2007,c.124,s.6.



Section 56:8-54 - Application Of Consumer Fraud Act To Information Services

56:8-54. Application of consumer fraud act to information services
1. An information service constitutes a service within the term "merchandise" as defined in P.L.1960, c.39 (C.56:8-1 et seq.), and the provisions of that law concerning the advertisement and sale of merchandise shall have the same application to the advertisement and sale of an information service.

L.1991,c.416,s.1.



Section 56:8-55 - Definitions

56:8-55. Definitions
2. For the purposes of this act:

"Automatic dialing device" means equipment capable of being programmed to randomly or sequentially dial seven-digit or ten-digit telephone numbers and, upon connection, play back a pre-recorded message.

"Information service" means live or pre-recorded voice or computer-generated communication initiated by use of a telephone number for a fee or charge billed by or on behalf of the information service provider in addition to any charges for the local or long distance transmission or other services associated with the call which are subject to federal regulation or to regulation by the Board of Public Utilities pursuant to Title 48 of the Revised Statutes, but shall not include any regulated announcement services, directory or operator services offered by telephone companies, or services offered on a presubscription basis.

"Information service provider" means a person who advertises or sells an information service.

L.1991,c.416,s.2.



Section 56:8-56 - Unlawful Practice Without Disclosures Required

56:8-56. Unlawful practice without disclosures required
3. a. It shall be an unlawful practice for a person to advertise or sell an information service unless the following information is clearly and conspicuously disclosed in all advertisements offering the information service:

(1) An accurate description of the service;

(2) The total price of the service, or, where a charge is based in whole or in part on the passage of time; the rate, by minute or other unit of time upon which that charge is based; any other charges being imposed for the service; and the total cost of any information service of predetermined length;

(3) Instruction to minors to obtain parental consent before engaging the information service; and

(4) The legal name and street address of the information service provider.

b. In any case in which the total price of the information service may exceed $5, it shall be an unlawful practice for a person to advertise or sell the information service unless:

(1) The disclosures required by paragraphs (1) and (2) of subsection a. of this section and, in the case of an information service aimed at or likely to be of interest to minors, an additional instruction directing minors to hang up unless the minor has parental permission are clearly and prominently stated at the inception of the telephone call connecting the caller with the information service; and

(2) The caller is clearly notified of and afforded a reasonable opportunity to disconnect the call following the disclosure and prior to incurring any charge for the information service.

c. The preambles required for information services subject to the provisions of subsection b. of this section are intended to be consistent with the preambles required for interstate calls subject to the provisions of 56 Fed. Reg. 56165 (1991) (to be codified at 47 C.F.R. s.64.709). In the event that such regulations are amended or replaced by federal law or subsequent federal regulation, the Director of the Division of Consumer Affairs is authorized to promulgate regulations modifying the provisions of this section to avoid conflict with federal requirements.

L.1991,c.416,s.3.



Section 56:8-57 - Unlawful Practices

56:8-57. Unlawful practices
4. It shall be an unlawful practice for a person to advertise or sell an information service that involves:

a. Advertisement through use of an automatic dialing device;

b. Access to the information service through use of signals or tones provided directly or indirectly by the information service provider;

c. The dialing of more than one telephone number for a fee;

d. The participation in a contest, raffle, lottery or game of chance which is illegal under New Jersey law;

e. Job or employment opportunities in violation of licensing, registration or other requirements of New Jersey law;

f. Charitable solicitation where the charity and the information service provider are not registered as required by New Jersey law or are not otherwise in compliance with New Jersey law; or

g. Accessing an information service in order to claim or receive information or notice concerning entitlement to a prize, gift, award or other thing of value, other than in connection with a lottery, type of lottery, or lottery game offered by the New Jersey State Lottery Commission.

L.1991,c.416,s.4.



Section 56:8-58 - Blocking Of Telephone Access

56:8-58. Blocking of telephone access
5. The Board of Public Utilities is directed to adopt rules and regulations providing a procedure whereby a subscriber, or the legal representative, guardian, or personal representative of a subscriber may request the telephone company to block access to an information service from the telephone of the subscriber. For purposes of this section, a personal representative is a person designated by the subscriber to serve as the subscriber's representative to the telephone company in the case of billing, emergencies and related matters.

L.1991,c.416,s.5.



Section 56:8-59 - Rules, Regulations, Fees

56:8-59. Rules, regulations, fees
6. Pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Director of the Division of Consumer Affairs may adopt regulations as authorized in section 3 of P.L.1991, c.416 (C.56:8-56) and as otherwise necessary to effectuate the purposes of this act, require information service providers to register with the Division of Consumer Affairs in the Department of Law and Public Safety and establish fees for this registration at a level which allows for the proper administration and enforcement of this act.

L.1991,c.416,s.6.



Section 56:8-60 - Injunctive Relief, Restraints On Income

56:8-60. Injunctive relief, restraints on income
7. In addition to powers exercised by the Attorney General pursuant to the provisions of section 8 of P.L.1960, c.39 (C.56:8-8) or any other law, when it shall appear to the Attorney General that an information service provider is about to engage in, is continuing to engage in, or has engaged in conduct which is in violation of this law, or when it is in the public interest, the Attorney General shall have the authority to seek and obtain in summary action in the Superior Court an injunction prohibiting the information service provider from advertising or selling information services, and may seek and obtain an order directing restraints against receipt and withdrawal of all money due or payable to the information service provider on account of the unlawful activity.

L.1991,c.416,s.7.



Section 56:8-61 - Short Title

56:8-61. Short title
1. This act shall be known and may be cited as the "Kosher Food Consumer Protection Act."

L.1994,c.138,s.1.



Section 56:8-62 - Definitions

56:8-62. Definitions
2. As used in this act:



"Dealer" means any establishment that advertises, represents or holds itself out as selling, preparing or maintaining food as kosher. This shall include, but not be limited to, manufacturers, slaughterhouses, wholesalers, stores, restaurants, hotels, catering facilities, butcher shops, summer camps, bakeries, delicatessens, supermarkets, grocery stores, nursing homes, freezer dealers and food plan companies. These establishments may also sell, prepare or maintain food not represented as kosher.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety or the director's designee.

"Food" means a food, food product, food ingredient, dietary supplement or beverage.

L.1994,c.138,s.2.



Section 56:8-63 - Posting Of Kosher Information

56:8-63. Posting of kosher information
3. a. Any dealer who prepares, distributes, sells or exposes for sale any food represented to be kosher or kosher for Passover, shall disclose the basis upon which that representation is made by posting the information required by the director, pursuant to regulations adopted pursuant to the authority provided in section 4 of P.L.1960, c.39 (C.56:8-4), on a sign of a type and size specified by the director in a conspicuous place upon the premises at which the food is sold or exposed for sale as required by the director.

b. It shall be an unlawful practice for any person to violate the requirements of subsection a. of this section.

L.1994,c.138,s.3.



Section 56:8-64 - Unlawful Practice Not Committed; Proof Required

56:8-64. Unlawful practice not committed; proof required
4. Any person subject to the requirements of section 3 of this act shall not be deemed to have committed an unlawful practice if it can be shown by a preponderance of the evidence that the person relied in good faith upon the representations of a slaughterhouse, manufacturer, processor, packer or distributor of any food represented to be kosher or kosher for Passover.

L.1994,c.138,s.4.



Section 56:8-65 - Presumptive Evidence Of Intent To Sell

56:8-65. Presumptive evidence of intent to sell
5. Possession by a dealer of any food not in conformance with its disclosure is presumptive evidence that the person is in possession of that food with the intent to sell.

L.1994,c.138,s.5.



Section 56:8-66 - Compliance With Requirements

56:8-66. Compliance with requirements
6. Any dealer who prepares, distributes, sells or exposes for sale any food represented to be kosher or kosher for Passover shall comply with all requirements of the director, including, but not limited to, recordkeeping, labeling and filing, pursuant to regulations adopted pursuant to the authority provided in section 4 of P.L.1960, c.39 (C.56:8-4).

L.1994,c.138,s.6.



Section 56:8-67 - Definitions Relative To Sale And Warranty Of Certain Used Vehicles

56:8-67 Definitions relative to sale and warranty of certain used vehicles
1. As used in this act:

"As is" means a used motor vehicle sold by a dealer to a consumer without any warranty, either express or implied, and with the consumer being solely responsible for the cost of any repairs to that motor vehicle.

"Consumer" means the purchaser or prospective purchaser, other than for the purpose of resale, of a used motor vehicle normally used for personal, family or household purposes.

"Covered item" means and includes the following components of a used motor vehicle: Engine - all internal lubricated parts, timing chains, gears and cover, timing belt, pulleys and cover, oil pump and gears, water pump, valve covers, oil pan, manifolds, flywheel, harmonic balancer, engine mounts, seals and gaskets, and turbo-charger housing; however, housing, engine block and cylinder heads are covered items only if damaged by the failure of an internal lubricated part. Transmission Automatic/Transfer Case - all internal lubricated parts, torque converter, vacuum modulator, transmission mounts, seals and gaskets. Transmission Manual/Transfer Case - all internal lubricated parts, transmission mounts, seals and gaskets, but excluding a manual clutch, pressure plate, throw-out bearings, clutch master or slave cylinders. Front-Wheel Drive - all internal lubricated parts, axle shafts, constant velocity joints, front hub bearings, seals and gaskets, Rear-Wheel Drive - all internal lubricated parts, propeller shafts, supports and U-joints, axle shafts and bearings, seals and gaskets.

"Dealer" means any person or business which sells or offers for sale a used motor vehicle after selling or offering for sale three or more used motor vehicles in the previous 12-month period.

"Deduction for personal use" means the mileage allowance set by the federal Internal Revenue Service for business usage of a motor vehicle in effect on the date a used motor vehicle is repurchased by a dealer in accordance with section 5 of this act, multiplied by the total number of miles a used motor vehicle is driven by a consumer from the date of purchase of that vehicle until the time of its repurchase.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Excessive wear and tear" means wear or damage to a used motor vehicle beyond that expected to be incurred in normal circumstances.

"Material defect" means a malfunction of a used motor vehicle, subject to a warranty, which substantially impairs its use, value or safety.

"Repair insurance" means a contract in writing to refund, repair, replace, maintain or take other action with respect to a used motor vehicle for any period of time or any specified mileage and provided at an extra charge beyond the price of the used motor vehicle.

"Service contract" means a contract in writing to refund, repair, replace, maintain or take other action with respect to a used motor vehicle for any period of time or any specific mileage or provided at an extra charge beyond the price of the used motor vehicle.

"Used motor vehicle" means a passenger motor vehicle, excluding motorcycles, motor homes and off-road vehicles, title to, or possession of which has been transferred from the person who first acquired it from the manufacturer or dealer, and so used as to become what is commonly known as "secondhand," within the ordinary meaning thereof but does not mean a passenger motor vehicle, subject to a motor vehicle lease agreement which was in effect for more than 90 days , which is sold by the lessor to the lessee, or to a family member or employee of the lessee upon the termination of the lease agreement.

"Warranty" means any undertaking, in writing and in connection with the sale by a dealer of a used motor vehicle, to refund, repair, replace, maintain or take other action with respect to the used motor vehicle, and which is provided at no extra charge beyond the price of the used motor vehicle.

L.1995,c.373,s.1; amended 1997,c.22,s.1.



Section 56:8-67.1 - Sale Of Used Passenger Motor Vehicle, Upon Termination Of Lease Agreement

56:8-67.1 Sale of used passenger motor vehicle, upon termination of lease agreement
2. A lessor who is a dealer and who sells or offers for sale a used passenger motor vehicle, subject to a motor vehicle lease agreement which was in effect for more than 90 days, to a consumer who is not the lessee, or a family member or employee of the lessee upon the termination of the lease agreement, shall be subject to the provisions of P.L.1995, c.373 (C.56:8-67 et seq.) including the bonding requirement of section 11 of that act (C.56:8-77).

L.1997,c.22,s.2.



Section 56:8-68 - Unlawful Practices

56:8-68.Unlawful practices
2. It shall be an unlawful practice for a dealer:

a. To misrepresent the mechanical condition of a used motor vehicle;

b. To fail to disclose, prior to sale, any material defect in the mechanical condition of the used motor vehicle which is known to the dealer;

c. To represent that a used motor vehicle, or any component thereof, is free from material defects in mechanical condition at the time of sale, unless the dealer has a reasonable basis for this representation at the time it is made;

d. To fail to disclose, prior to sale, the existence and terms of any written warranty, service contract or repair insurance currently in effect on a used motor vehicle provided by a person other than the dealer, and subject to transfer to a consumer, if known to the dealer;

e. To misrepresent the terms of any written warranty, service contract or repair insurance currently in effect on a used motor vehicle provided by a person other than the dealer, and subject to transfer to a consumer;

f. To fail to disclose, prior to sale, the existence and terms of any written warranty, service contract or repair insurance offered by the dealer in connection with the sale of a used motor vehicle;

g. To misrepresent the terms of any warranty, service contract or repair insurance offered by the dealer in connection with the sale of a used motor vehicle;

h. To represent, prior to sale, that a used motor vehicle is sold with a warranty, service contract or repair insurance when the vehicle is sold without any warranty, service contract or repair insurance;

i. To fail to disclose, prior to sale, that a used motor vehicle is sold without any warranty, service contract, or repair insurance; and

j. To fail to provide a clear written explanation, prior to sale, of what is meant by the term "as is," if the used motor vehicle is sold "as is."

L.1995,c.373,s.2.



Section 56:8-69 - Written Warranty Required; Minimum Durations

56:8-69.Written warranty required; minimum durations
3. It shall be an unlawful practice for a dealer to sell a used motor vehicle to a consumer without giving the consumer a written warranty which shall at least have the following minimum durations:

a. If the used motor vehicle has 24,000 miles or less, the warranty shall be, at a minimum, 90 days or 3,000 miles, whichever comes first;

b. If the used motor vehicle has more than 24,000 miles but less than 60,000 miles, the warranty shall be, at a minimum, 60 days or 2,000 miles, whichever comes first; or

c. If the used motor vehicle has 60,000 miles or more, the warranty shall be, at a minimum, 30 days or 1,000 miles, whichever comes first, except that a consumer may waive his right to a warranty as provided under section 7 of this act.

L.1995,c.373,s.3.



Section 56:8-70 - Written Warranty; Requirements Of Dealer

56:8-70.Written warranty; requirements of dealer
4. The written warranty shall require the dealer, upon failure or malfunction of a covered item during the term of the warranty, to correct the malfunction or defect, provided the used motor vehicle is delivered to the dealer, at his regular place of business, and subject to a deductible amount of $50 to be paid by the consumer for each repair of a covered item. This written warranty shall exclude repairs covered by any manufacturer's warranty, or recall program, as well as repairs of a covered item required because of collision, abuse, or the consumer's failure to properly maintain such used motor vehicle in accordance with the manufacturer's recommended maintenance schedule, or from damage of a covered item caused as a result of any commercial use of the used motor vehicle, or operation of such vehicle without proper lubrication or coolant, or as a result of any misuse, negligence or alteration of such vehicle by someone other than the dealer.

L.1995,c.373,s.4.



Section 56:8-71 - Dealer's Failure To Correct Defect

56:8-71.Dealer's failure to correct defect
5. a. If, within the periods specified in section 3 of this act, the dealer or his agent fails to correct a material defect of the used motor vehicle, after a reasonable opportunity to repair the used motor vehicle, the dealer shall repurchase the used motor vehicle and refund to the consumer the full purchase price, excluding all sales taxes, title and registration fees, or any similar governmental charges, and less a reasonable allowance for excessive wear and tear and less a deduction for personal use of such vehicle. Refunds shall be made to the consumer and lienholder, if any, as their interests appear on the records of ownership kept by the Director of the Division of Motor Vehicles.

b. It shall be an affirmative defense to any claim under this section that:

(1)The alleged material defect does not substantially impair the use, value or safety of the used motor vehicle; or

(2)The material defect is the result of abuse, neglect or unauthorized modification or alteration of the used motor vehicle by anyone other than the dealer or his agent.

c. It shall be presumed that a dealer has a reasonable opportunity to correct or repair a material defect in a used motor vehicle, if:

(1)The same material defect has been subject to repair three or more times by the dealer or his agent within the warranty period, but the material defect continues to exist; or

(2)The used motor vehicle is out of service by reason of waiting for the dealer to begin or complete repair of the material defect for a cumulative total of 20 or more days during the warranty period.

L.1995,c.373,s.5.



Section 56:8-72 - Term Of Warranty Extended For Repairs

56:8-72.Term of warranty extended for repairs
6. The term of any written warranty offered by a dealer in connection with the sale of a used motor vehicle shall be extended by any time period during which the used motor vehicle is waiting for the dealer or his agent to begin or complete repairs of a material defect of the used motor vehicle.

L.1995,c.373,s.6.



Section 56:8-73 - Waiver Of Dealer's Obligation To Provide Warranty

56:8-73.Waiver of dealer's obligation to provide warranty
7. Notwithstanding any provision of this act to the contrary, a consumer, as a result of a price negotiation for the purchase of a used motor vehicle with over 60,000 miles, may elect to waive the dealer's obligation to provide a warranty on the used motor vehicle. The waiver shall be in writing and separately stated in the agreement of retail sale or in an attachment thereto and separately signed by the consumer. The waiver shall state the dealer's obligation to provide a warranty on used motor vehicles offered for sale, as set forth in sections 3 and 4 of this act. The waiver shall indicate that the consumer, having negotiated the purchase price of the used motor vehicle and obtained a price adjustment, is electing to waive the dealer's obligation to provide a warranty on the used motor vehicle and is buying the used motor vehicle "as is."

L.1995,c.373,s.7.



Section 56:8-74 - Warranty Given As A Matter Of Law

56:8-74.Warranty given as a matter of law
8. If a dealer fails to give a written warranty required by this act, the dealer nevertheless shall be deemed to have given the warranty as a matter of law, unless a waiver has been signed by the consumer in accordance with section 7 of this act.

L.1995,c.373,s.8.



Section 56:8-75 - Remedies, Rights Preserved

56:8-75.Remedies, rights preserved
9. Nothing in this act shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

L.1995,c.373,s.9.



Section 56:8-76 - Nonapplicability Of Act

56:8-76.Nonapplicability of act
10. The provisions of sections 3, 4, and 5 shall not apply to: any used motor vehicle sold for less than $3,000; any used motor vehicle over seven or more model years old; any used motor vehicle which has been declared a total loss by an insurance company and with respect to which the consumer, at or prior to the time of sale, has been advised in writing that the used motor vehicle has been declared a total loss by an insurance company; or, any used motor vehicle with more than 100,000 miles.

L.1995,c.373,s.10.



Section 56:8-77 - Bond To Assure Compliance

56:8-77.Bond to assure compliance
11. To assure compliance with the requirements of this act, a dealer shall provide a bond in favor of the State of New Jersey in the amount of $10,000, executed by a surety company authorized to transact business in the State of New Jersey by the Department of Insurance and to be conditioned on the faithful performance of the provisions of this act. This bond shall be for the term of 12 months and shall be renewed at each expiration for a similar period. The Director of the Division of Motor Vehicles shall not issue a dealer's license and shall not renew a license of any dealer who has not furnished proof of the existence of the bond required by this act.

L.1995,c.373,s.11.



Section 56:8-78 - Rules, Regulations

56:8-78.Rules, regulations
12. The Director shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the purposes of this act.

L.1995,c.373,s.12.



Section 56:8-79 - Consumer Awareness Program Required

56:8-79.Consumer awareness program required
13. The director shall implement a consumer awareness program which shall advise consumers of the requirements, protections and benefits provided by this act, within 120 days following enactment of this act.

L.1995,c.373,s.13.



Section 56:8-80 - Administrative Fee Established

56:8-80.Administrative fee established
14. The director may establish an administrative fee, to be paid by the consumer, in order to implement the provisions of this act, which fee shall be fixed at a level not to exceed the cost for the administration and enforcement of this act.

L.1995,c.373,s.14.



Section 56:8-81 - Short Title

56:8-81. Short title
1. This act shall be known and may be cited as the "Industrial Hygienist Truth in Advertising Act."

L.1996,c.130,s.1.



Section 56:8-82 - Findings, Declarations Relative To Industrial Hygiene

56:8-82. Findings, declarations relative to industrial hygiene
2. The Legislature finds and declares that it is necessary to provide assurance to the public that individuals who represent themselves as being involved in the profession of industrial hygiene have met certain qualifications.

L.1996,c.130,s.2.



Section 56:8-83 - Definitions Relative To Industrial Hygiene

56:8-83. Definitions relative to industrial hygiene
3. As used in this act:

"Accredited college or university" means a college or university that is accredited by one of the following six regional accrediting agencies: Middle States Association of Colleges and Schools, New England Association of Schools and Colleges, North Central Association of Colleges and Schools, Northwest Association of Schools and Colleges, Southern Association of Colleges and Schools, or Western Association of Schools and Colleges. A college or university that is located outside of the United States will be considered on the basis of its accreditation status in the education system that has jurisdiction.

"Certified industrial hygienist" or "CIH" means a person who has met the education, experience, and examination requirements of an industrial hygiene certification organization and whose certification has not lapsed or been revoked.

"Certified industrial hygienist in training" or "CIHIT" is a person who has received the designation industrial hygienist in training from an industrial hygiene certification organization and whose certification has not lapsed or been revoked.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Industrial hygiene" means the science and practice devoted to the anticipation, recognition, evaluation, and control of those factors and stresses arising in or from the workplace or the environment that may cause sickness, impaired health and well-being, or significant discomfort among workers or members of the community.

"Industrial hygiene certification organization" means a professional organization of certified industrial hygienists which has been in existence for at least five years and which has been established to improve the practice and educational standards of the profession of industrial hygiene by certifying individuals who meet its education, experience and examination requirements. The organization shall have its certifying examinations evaluated by a national testing service and shall maintain criteria that are at least the equivalent of the American Board of Industrial Hygiene.

"Industrial hygienist" means a person who has an industrial hygienist education as defined in this section.

"Industrial hygienist education" means a baccalaureate or graduate degree from an accredited college or university in industrial hygiene, biology, chemistry, engineering, physics, or a closely related physical or biological science; or a baccalaureate or graduate degree from an accredited college or university that contains at least 60 semester credit hours in undergraduate or graduate level courses in science, mathematics, engineering and technology, with at least 15 of those hours in courses offered at the upper (junior, senior or graduate) level. A degree that is heavily comprised of only one of those subject areas in the absence of others, may be judged unacceptable. An unacceptable baccalaureate degree may be remedied by additional science coursework from an accredited college or university or by completion of a related graduate degree from an accredited college or university.

L.1996,c.130,s.3.



Section 56:8-84 - Unlawful Practices

56:8-84. Unlawful practices
4. a. It shall be an unlawful practice for any person to advertise or hold himself out as a certified industrial hygienist in training or "CIHIT", or as a certified industrial hygienist or "CIH", unless that person is certified by an industrial hygiene certification organization.

b. It shall be an unlawful practice for any person who does not have an industrial hygienist education to advertise or hold himself out as an industrial hygienist.

L.1996,c.130,s.4.



Section 56:8-85 - Nonapplicability Of Act To Supervised Apprentices, Students

56:8-85. Nonapplicability of act to supervised apprentices, students
5. This act shall not apply to:

a. A person employed as an apprentice under the supervision of an industrial hygienist, certified industrial hygienist in training or certified industrial hygienist; or

b. A student studying industrial hygiene engaging in supervised activities related to industrial hygiene.

L.1996,c.130,s.5.



Section 56:8-86 - Definitions Relative To Telecommunications Service Providers

56:8-86. Definitions relative to telecommunications service providers
1.As used is this act:

"Board" means the Board of Public Utilities.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Telecommunications service provider" means any individual, firm, joint venture, partnership, corporation, association, public utility, cooperative association, joint stock association and includes any trustee, receiver, assignee, representative, provider of intrastate, interLATA, intraLATA or local exchange telecommunications service to an end-use customer.

"Service for which there are multiple providers" means a service for which customers have the ability to subscribe or select from more than one telecommunications service provider.

L.1998,c.82,s.1.



Section 56:8-87 - Change, Redirection Of Telecommunications Service Provider; Conditions

56:8-87. Change, redirection of telecommunications service provider; conditions
2.No telecommunications service provider or any person, firm or corporation acting as an agent or representative on behalf of a telecommunications service provider, shall, on behalf of a customer, make any change or direct a different telecommunications service provider to make any change in a provider of a telecommunications service for which there are multiple providers, unless the provider, agent or representative complies with authorization and confirmation procedures established by the board and by federal law and rules. In construing and enforcing the provisions of this section, the act of any person, firm or corporation acting as agent or representative acting on behalf of a telecommunications service provider within the parameters of the working agreement set forth by the telecommunications service provider shall be deemed to be the act of that telecommunications service provider.

L.1998,c.82,s.2.



Section 56:8-88 - Processing Of Change Orders

56:8-88. Processing of change orders
3.No telecommunications service provider or any person, firm or corporation acting as an agent or representative on behalf of a telecommunications service provider, shall, on behalf of a customer, fail to make any change in a provider of a telecommunications service for which there are multiple providers when such change order has been received in a manner that complies with federal and State rules and regulations. All such change orders shall be properly processed to assure that the order is completed and service will be provided by the new telecommunications service provider of choice within 30 business days of receipt of the compliant change order, which may be extended for good cause by the board for an additional 30-day period, unless otherwise agreed to by the customer, or as specified by rule or order of the board, or as agreed to by the telecommunications service providers involved in the change, or by federal law or rule.

L.1998,c.82,s.3.



Section 56:8-89 - Rules, Regulations Relative To Telecommunications Service Providers.

56:8-89 Rules, regulations relative to telecommunications service providers.

4.The board, in consultation with the director, shall adopt rules and regulations relating to changes in telecommunications service providers that are consistent with federal law, rules and regulations and which, among other requirements, shall establish procedures for a customer to confirm a change in a telecommunications service provider made by another telecommunications service provider on behalf of the customer, establish procedures by which the new telecommunications service provider shall notify a customer of a change in a telecommunications service provider, and set forth methods for enforcing those rules and regulations, pursuant to an agreement with the Federal Communications Commission. Such agreement shall include a provision which requires the board to issue an order citing the provision of federal law, rules or regulations of which a telecommunications service provider is in violation, citing the action which constituted the violation, ordering abatement of the violation, and giving notice to the telecommunications service provider of the right to a hearing on the matters contained in the order, whenever it appears to the board that the telecommunications service provider has violated any provision of federal law, rule or regulation relating to a change in telecommunications service providers where the customer of the telecommunications service provider is a resident of this State.

L.1998,c.82,s.4; amended 2001, c.330, s.1.



Section 56:8-89.1 - Rules, Regulations To Enforce Fcc Agreement.

56:8-89.1 Rules, regulations to enforce FCC agreement.

2.The board shall promulgate, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), such rules and regulations as may be necessary to effectuate the purposes of this act, including the methods for enforcing those rules and regulations pursuant to an agreement with the Federal Communications Commission.

L.2001,c.330,s.2.



Section 56:8-90 - Change Notification; Bill Information

56:8-90. Change notification; bill information
5.When an authorized change in a telecommunications service provider is made, the new telecommunications service provider shall be responsible for notifying the customer of the change within 30 days in the manner determined by the board pursuant to section 4 of this act. In addition, any bill for intrastate, interLATA, intraLATA or local exchange service shall contain the name and telephone number of each telecommunications service provider for which billing is provided, and any other information deemed applicable by the telecommunications service provider.

L.1998,c.82,s.5.



Section 56:8-91 - Violations, Penalties

56:8-91. Violations, penalties
6.A telecommunications service provider who is determined by the board, after notice and opportunity to be heard, to have willfully or intentionally violated any provision of this act or any rule, regulation or order adopted pursuant hereto or to have violated any federal law and rules relating to changes in telecommunications service providers applicable to intrastate service shall be liable to a civil penalty not to exceed $7,500 for a first violation and not to exceed $15,000 for each subsequent violation associated with a specific access line within the State. All moneys recovered from an administrative penalty imposed pursuant to this section shall be paid into the State Treasury to the credit of the General Fund.

L.1998,c.82,s.6.



Section 56:8-92 - Short Title.

56:8-92 Short title.

1.This act shall be known and may be cited as the "Pet Purchase Protection Act."

L.1999,c.336,s.1.



Section 56:8-93 - Definitions Relative To Sales Of Cats And Dogs.

56:8-93 Definitions relative to sales of cats and dogs.

2.As used in P.L.1999, c.336 (C.56:8-92 et al.):

"Animal" means a cat or dog.

"Breeder" means any person, firm, corporation, or organization in the business of breeding cats or dogs.

"Broker" means any person, firm, corporation, or organization who sells a cat or dog to a pet shop, whether or not the broker is also the breeder of the cat or dog.

"Consumer" means a person purchasing a cat or dog not for the purposes of resale.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Pet dealer" means any person engaged in the ordinary course of business in the sale of cats or dogs to the public for profit or any person who sells or offers for sale more than five cats or dogs in one year.

"Pet shop" means a pet shop as defined in section 1 of P.L.1941, c.151 (C.4:19-15.1).

"Quarantine" means to hold in segregation from the general population any cat or dog because of the presence or suspected presence of a contagious or infectious disease.

"Unfit for purchase" means any disease, deformity, injury, physical condition, illness or defect which is congenital or hereditary and severely affects the health of the animal, or which was manifest, capable of diagnosis or likely contracted on or before the sale and delivery of the animal to the consumer. The death of an animal within 14 days of its delivery to the consumer, except by death by accident or as a result of injuries sustained during that period, shall mean the animal was unfit for purchase.

"USDA" means the United States Department of Agriculture.

"USDA license number" means the license number issued to a breeder or broker by the United States Department of Agriculture pursuant to the federal "Animal Welfare Act," 7 U.S.C. s.2131 et seq., or any rules or regulations adopted pursuant thereto.

"Veterinarian" means a veterinarian licensed to practice in the State of New Jersey.

L.1999, c.336, s.2; amended 2015, c.7, s.1.



Section 56:8-94 - Construction Of Act.

56:8-94 Construction of act.

3.No provision of this act shall be construed in any way to alter, diminish, replace, or revoke the requirements for pet dealers that are not pet shops or the rights of a consumer purchasing an animal from a pet dealer that is not a pet shop, as may be provided elsewhere in law or any rule or regulation adopted pursuant thereto. Except as provided in section 4 and section 5 of P.L.1999, c.336 (C.56:8-95 and C.56:8-96), any provision of law pertaining to pet shops, or rule or regulation adopted pursuant thereto, shall continue to apply to pet shops. No provision of this act shall be construed in any way to alter, diminish, replace, or revoke any recourse or remedy that is otherwise available to a consumer purchasing a cat or a dog from a pet shop under any other law.

L.1999,c.336,s.3.



Section 56:8-95 - Noncompliance By Pet Shop Considered Deceptive Practice.

56:8-95 Noncompliance by pet shop considered deceptive practice.

4. a. Notwithstanding the provisions of any rule or regulation adopted pursuant to Title 56 of the Revised Statutes as such provisions are applied to pet shops, and without limiting the prosecution of any other practices which may be unlawful pursuant to Title 56 of the Revised Statutes, it shall be a deceptive practice for any owner or operator of a pet shop, or employee thereof, to sell animals within the State without complying with the provisions and requirements of this section and section 3 of P.L.2015, c.7 (C.56:8-95.1).

b.Within five days prior to the offering for sale of any animal, the owner or operator of a pet shop, or employee thereof, shall have the animal examined by a veterinarian licensed to practice in the State. The name and address of the examining veterinarian, together with the findings made and treatment, if any, ordered as a result of the examination, shall be noted on the animal history and health certificate for each animal as required by regulations adopted pursuant to Title 56 of the Revised Statutes. If 14 days have passed since the last veterinarian examination of the animal, the owner or operator of the pet shop, or employee thereof, shall have the animal reexamined by a veterinarian licensed to practice in the State as provided for in subsection g. of this section, except as otherwise provided in that subsection.

c.Every pet shop offering animals for sale shall post, in a conspicuous location on the cage or enclosure for each animal in the cage or enclosure, a sign declaring:

(1)The date and place of birth of each animal, and the actual age, or approximate age as established by a veterinarian, of the animal;

(2)The sex, color markings, and other identifying information of the animal, including any tag, tattoo, collar number, or microchip information;

(3)The name and address of the veterinarian attending to the animal while the animal is in the custody of the pet shop, and the date of the initial examination of the animal;

(4)The first and last name of the breeder of the animal, the full street address of where the breeder is doing business, an email address, if available, by which to contact the breeder, the breeder's USDA license number, and, if the breeder is required to be licensed in the state in which the breeder is located, the breeder's state license number;

(5)If the broker is different from the breeder, the first and last name of the broker of the animal, the full street address of where the broker is doing business, an email address, if available, by which to contact the broker, the USDA license number of the broker, and, if the broker is required to be licensed in the state in which the broker is located, the broker's state license number; and

(6)The statement "Know Your Rights" in bold type face and no less than 12 point type, followed by the statement in no less than 10 point type, "State law requires that every pet shop offering cats or dogs for sale post in a conspicuous location on or near each cat or dog's cage or enclosure the USDA inspection reports for the breeder and broker of each cat or dog for the two years prior to the first day that the cat or dog is offered for sale. If you do not see a required inspection report, please request the report from the pet shop. If you have any concerns, please contact the New Jersey Division of Consumer Affairs, 124 Halsey St., Newark, NJ 07102, (973) 504-6200. You may also view these and other USDA inspection reports for the breeder and broker of each cat or dog on the USDA Animal and Plant Health Inspection Service (APHIS) website. You are entitled to receive additional information from APHIS about the breeder's or broker's history through the federal Freedom of Information Act."

Every pet shop offering animals for sale shall also post, in a conspicuous location on or near the cage or enclosure for each animal in the cage or enclosure, the USDA inspection reports for the breeder and the broker of the animal for the two years prior to the first day that the animal is offered for sale by the pet shop.

The owner or operator of the pet shop shall regularly update the information required to be posted pursuant to this subsection and make changes as necessary to all signage required by this subsection so that the public has access to the correct information at all times.

d.The owner or operator of a pet shop, or employee thereof, shall quarantine any animal diagnosed as suffering from a contagious or infectious disease, illness, or condition and may not sell such an animal until such time as a veterinarian licensed to practice in the State treats the animal and determines that such animal is free of clinical signs of infectious disease or that the animal is fit for sale. All animals required to be quarantined pursuant to this subsection shall be placed in a quarantine area, separated from the general animal population of the pet shop.

e.The owner or operator of a pet shop, or designated employee thereof, may inoculate and vaccinate animals prior to purchase only upon the order of a veterinarian. No owner or operator of a pet shop, or employee thereof, may represent, directly or indirectly, that the owner or operator of the pet shop, or any employee thereof, other than a veterinarian, is qualified to, directly or indirectly, diagnose, prognose, treat, or administer for, prescribe any treatment for, operate concerning, manipulate or apply any apparatus or appliance for addressing, any disease, pain, deformity, defect, injury, wound, or physical condition of any animal after purchase of the animal, for the prevention of, or to test for, the presence of any disease, pain, deformity, defect, injury, wound, or physical condition in an animal after its purchase. These prohibitions include, but are not limited to, the giving of inoculations or vaccinations after purchase, the diagnosing, prescribing, and dispensing of medication to animals, and the prescribing of any diet or dietary supplement as treatment for any disease, pain, deformity, defect, injury, wound, or physical condition.

f.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall provide each owner or operator of a pet shop with notification forms, to be signed by the owner or operator of the pet shop, or employee thereof, and the consumer at the time of purchase of an animal. The notification form shall provide the following:

(1)The full text of the rights and responsibilities provided for in subsection h. of this section;

(2) The full text and description of the recourse to which the consumer is entitled pursuant to subsection i. of this section;

(3)The statement that it is the responsibility of the consumer to obtain such certification within the required amount of time provided by subsection h. of this section;

(4)The full text of the rights and responsibilities of the owner or operator of the pet shop, and the employees thereof, and the consumer provided in subsection l. of this section;

(5)The notification, reporting and enforcement provisions provided in section 5 of P.L.1999, c.336 (C.56:8-96), including the name and address of the local health authority with jurisdiction over the pet shop;

(6)The name, full street address, email address, if available, and USDA license number of the breeder of the animal and the broker of the animal, if the broker is different from the breeder;

(7)The breeder's state license number, if the breeder is required to be licensed in the state in which the breeder is located, and, if the broker is different from the breeder and the broker is required to be licensed in the state in which the broker is located, the broker's state license number; and

(8)An attestation by the owner or operator of the pet shop that, as of the date of purchase of the animal by the pet shop, which shall be specified in the attestation, the breeder and the broker of the animal were in compliance with the requirements concerning the maintenance and care of animals and the sanitary operation of kennels, pet shops, shelters and pounds established in rules and regulations adopted pursuant to section 14 of P.L.1941, c.151 (C.4:19-15.14), as required pursuant to section 3 of P.L.2015, c.7 (C.56:8-95.1).

The owner or operator of the pet shop, or an employee thereof, shall obtain the signature of the consumer on the form and shall also sign and date the form at the time of purchase of an animal by the consumer, and shall provide the consumer with a signed copy of the form and retain a copy of the form on the pet shop premises. Copies of all such notices shall be readily available for inspection by an authorized representative of the Division of Consumer Affairs, upon request. No pet shop owner or operator, or employee thereof, may construe or use the signed notification form required pursuant to this subsection as an abdication of the right to recourse provided for in subsection i., or as a selection of recourse pursuant to subsection k. of this section.

g.The owner or operator of a pet shop, or an employee thereof, shall have any animal that has been examined more than 14 days prior to the date of purchase, reexamined by a veterinarian for the purpose of disclosing its condition, within 72 hours of the delivery of the animal to the consumer, unless the consumer has waived the right to the reexamination in writing. The owner or operator of a pet shop, or an employee thereof, shall provide a copy of the written waiver to the consumer prior to the signing of any contract or agreement to purchase the animal and the written waiver shall be in the form established by the director by regulation.

h.If at any time within 14 days after the sale and delivery of an animal to a consumer, the animal becomes sick or dies and a veterinarian certifies, within the 14 days after the date of purchase of the animal by the consumer, that the animal is unfit for purchase due to a non-congenital cause or condition, or that the animal died from causes other than an accident, the consumer is entitled to the recourse described in subsection i. of this section.

If the animal becomes sick or dies within 180 days after the date of purchase and a veterinarian certifies, within the 180 days after the date of purchase of the animal by the consumer, that the animal is unfit for sale due to a congenital or hereditary cause or condition, or a sickness brought on by a congenital or hereditary cause or condition, or died from such a cause or condition or sickness, the consumer shall be entitled to the recourse provided in subsection i. of this section.

It shall be the responsibility of the consumer to obtain such certification within the required amount of time provided by this subsection, unless the owner or operator of the pet shop, or the employee thereof selling the animal to the consumer, fails to provide the notice required pursuant to subsection f. of this section. If the owner or operator of the pet shop, or the employee thereof, fails to provide the required notice, the consumer shall be entitled to the recourse provided for in subsection i. of this section.

i.Only the consumer shall have the sole authority to determine the recourse the consumer wishes to select and accept, provided that the recourse selected is one of the following:

(1)The right to return the animal and receive a full refund of the purchase price, including sales tax, plus the reimbursement of the veterinary fees, including the cost of the veterinarian certification, incurred prior to the receipt by the consumer of the veterinarian certification;

(2)The right to retain the animal and to receive reimbursement for veterinary fees incurred prior to the consumer's receipt of the veterinarian certification, plus the future cost of veterinary fees to be incurred in curing or attempting to cure the animal, including the cost of the veterinarian certification;

(3)The right to return the animal and to receive in exchange an animal of the consumer's choice, of equivalent value, plus reimbursement of veterinary fees, including the cost of the veterinarian certification, incurred prior to the consumer's receipt of the veterinarian certification; or

(4)In the event of the death of the animal from causes other than an accident, the right to a full refund of the purchase price of the animal, including sales tax, or another animal of the consumer's choice of equivalent value, plus reimbursement of veterinary fees, including the cost of the veterinarian certification, incurred prior to the death of the animal.

The consumer shall be entitled to be reimbursed an amount for veterinary fees up to and including two times the purchase price, including sales tax, of the sick or dead animal. No reimbursement of veterinary fees shall exceed two times the purchase price, including sales tax, of the sick or dead animal.

j.The veterinarian shall provide to the consumer in writing and within the seven days after the consumer consults with the veterinarian any certification that is appropriate pursuant to this section upon the determination that such certification is appropriate. The certification shall include:

(1)The name of the owner;

(2)The date or dates of examination;

(3)The breed, color, sex, and age of the animal;

(4)A statement of the findings of the veterinarian;

(5)A statement that the veterinarian certifies the animal to be "unfit for purchase";

(6)An itemized statement of veterinary fees incurred as of the date of certification;

(7)If the animal may be curable, an estimate of the possible cost to cure, or attempt to cure, the animal;

(8)If the animal has died, a statement establishing the probable cause of death; and

(9)The name and address of the certifying veterinarian and the date of the certification.

k.Upon the presentation of the veterinarian certification required in subsection j. of this section to the pet shop, the consumer shall select the recourse to be provided and the owner or operator of the pet shop, or the employee thereof, shall confirm the selection of recourse in writing. The confirmation of the selection shall be signed by the owner or operator of the pet shop, or an employee thereof, and the consumer and a copy of the signed confirmation shall be given to the consumer and retained by the owner or operator of the pet shop, or employee thereof, on the pet shop premises. The confirmation of the selection shall be in the form established by the director by regulation.

l.The owner or operator of the pet shop, or an employee thereof, shall comply with the selection of recourse by the consumer no later than 10 days after the receipt of the veterinarian certification and the signed confirmation of selection of recourse form. In the event the owner or operator of the pet shop, or an employee thereof, wishes to contest the selection of recourse of the consumer, the owner or operator of the pet shop, or an employee thereof, shall notify the consumer and the director in writing within the five days after the receipt of the veterinarian certification and the signed confirmation of selection of recourse form. After notification to the consumer and the director of the division, the owner or operator of the pet shop, or an employee thereof, may require the consumer to produce the animal for examination by a veterinarian chosen by the owner or operator of the pet shop, or employee thereof, at a mutually convenient time and place, except if the animal has died and was required to be cremated for public health reasons. The director shall set, upon receipt of such notice of contest on the part of the owner or operator of the pet shop, or an employee thereof, a hearing date and hold a hearing, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and the Uniform Administrative Procedure Rules adopted pursuant thereto, to determine whether the recourse selected by the consumer should be allowed. The consumer and the owner or operator of the pet shop, or employee thereof, shall be entitled to any appeal of the decision resulting from the hearing as may be provided for under the law, or any rule or regulation adopted pursuant thereto, but upon the exhaustion of such remedies and recourse, the consumer and the owner or operator of the pet shop shall comply with the final decision rendered.

m.Any owner or operator of a pet shop, or employee thereof, shall be guilty of a deceptive practice if the owner or operator, or employee thereof, secures or attempts to secure a waiver of any of the provisions of this section except as specifically authorized under subsection g. of this section.

n.The owner of a pet shop shall be responsible and liable for any recourse or reimbursement due to a consumer because of violations of any provisions of this section by the owner or operator of the pet shop, or any employee thereof, or because of any document signed pursuant to this section by the owner or operator of the pet shop, or any employee thereof.

o.Any pet shop in the State advertising for sale an animal bred by a USDA licensed breeder through print or electronic means, including those posted on the Internet or a website, shall continuously display the name, state of residence, and USDA license number of the breeder of the animal in the advertisement so that this information is easily legible to the consumer.

L.1999, c.336, s.4; amended 2015, c.7, s.2.



Section 56:8-95.1 - Certain Animals Offered By Breeder, Broker, Prohibited Sale By Pet Shop.

56:8-95.1 Certain animals offered by breeder, broker, prohibited sale by pet shop.

3. a. No pet shop shall sell or offer for sale, or purchase for resale whether or not actually offered for sale by the pet shop, any animal purchased from any breeder or broker who:

(1)is not in compliance with the requirements concerning the maintenance and care of animals and the sanitary operation of kennels, pet shops, shelters and pounds established in rules and regulations adopted pursuant to section 14 of P.L.1941, c.151 (C.4:19-15.14) at the time of purchase of the animal by the pet shop;

(2)is not in possession of a current license issued by the USDA pursuant to 9 C.F.R. s.1.1 et seq.;

(3)is not in possession of all other licenses required for a breeder or broker by the state in which the breeder or broker is located;

(4)has been cited on a USDA inspection report for a direct violation of the federal "Animal Welfare Act," 7 U.S.C. s.2131 et seq., or the corresponding federal animal welfare regulations at 9 C.F.R. s.1.1 et seq., during the two-year period prior to the purchase of the animal by the pet shop;

(5)has been cited on a USDA inspection report during the two-year period prior to the purchase of the animal by the pet shop for three or more indirect violations of the federal "Animal Welfare Act," 7 U.S.C. s.2131 et seq., or the corresponding federal animal welfare regulations at sections 2.4, 2.40, 2.50 through 2.55, 2.60, 2.75 through 2.80, 2.130 through 2.132, 3.1 through 3.19, or 3.125 through 3.142 of Title 9 of the Code of Federal Regulations;

(6)is cited on the two most recent USDA inspection reports prior to the purchase of the animal by the pet shop for no-access violations pursuant to enforcement of the federal "Animal Welfare Act," 7 U.S.C. s.2131 et seq., or the corresponding federal animal welfare regulations at 9 C.F.R. s.1.1 et seq.; or

(7)directly or indirectly obtained the animal from a breeder, broker, or other person, firm, corporation, or organization to whom paragraph (1), (2), (3), (4), (5), or (6) of this subsection applies.

b.Nothing in this subsection shall be construed as prohibiting or otherwise preventing a pet shop from:

(1)purchasing for resale or adoption, selling, or offering for adoption, an animal purchased or otherwise obtained from -

(a)a publicly operated animal control facility,

(b)an animal rescue organization or pound as defined in section 1 of P.L.1941, c.151 (C.4:19-15.1), or

(c)a shelter as defined in section 1 of P.L.1941, c.151 (C.4:19-15.1) whose primary mission and practice is the placement of abandoned, unwanted, neglected, or abused animals and that is also a tax exempt organization under paragraph (3) of subsection (c) of section 501 of the federal Internal Revenue Code (26 U.S.C. s.501), or any subsequent corresponding sections of the federal Internal Revenue Code, as from time to time amended; or

(2)transferring adopted animals to or from any entity enumerated in paragraph (1) of this subsection or to or from any pet shop.

c.Every pet shop shall submit, annually and no later than May 1 of each year, a report to the municipality in which it is located and licensed, providing:

(1)the name, full street address, email address, if available, and USDA license number of --

(a)any breeder from which the pet shop purchased an animal, whether or not the pet shop offered the animal for sale,

(b)any breeder that bred an animal that the pet shop purchased from a broker, whether or not the pet shop offered the animal for sale, and

(c)any broker from which the pet shop purchased an animal, whether or not the pet shop offered the animal for sale;

(2)if a breeder whose identity the pet shop is required to report pursuant to subparagraph (a) or (b) of paragraph (1) of this subsection is required to be licensed in the state in which the breeder is located, the breeder's state license number;

(3)if a broker whose identity the pet shop is required to report pursuant to subparagraph (c) of paragraph (1) of this subsection is different from any breeder whose identity the pet shop is required to report pursuant to subparagraph (a) or (b) of paragraph (1) of this subsection, and the broker is required to be licensed in the state in which the broker is located, the broker's state license number; and

(4)the total number of animals for each breeder and broker for which the pet shop has reporting requirements pursuant to subparagraphs (a), (b), and (c) of paragraph (1) of this subsection.

L.2015, c.7, s.3.



Section 56:8-95.2 - Construction Of Act.

56:8-95.2 Construction of act.

4.No provision of P.L.2015, c.7 (C.56:8-95.1 et al.) shall be construed to limit or restrict any municipality, county, local health agency, or municipal or county board of health from enacting or enforcing, or interfere with the implementation of, or otherwise invalidate, any law, ordinance, rule, or regulation that places additional obligations on pet shops or restrictions on pet shops or pet shop sales.

L.2015, c.7, s.4.



Section 56:8-95.3 - Violations, Penalties.

56:8-95.3 Violations, penalties.

5.Any person who violates subsection c. of section 4 of P.L.1999, c.336 (C.56:8-95) or section 3 of P.L.2015, c.7 (C.56:8-95.1), and any owner or operator who fails to provide information or provides false information pursuant to the requirements of subsection f. of section 4 of P.L.1999, c.336 (C.56:8-95), shall be subject to a fine of $500 for each violation, to be collected by the division in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2015, c.7, s.5.



Section 56:8-96 - Certification From Veterinarian, Recourse.

56:8-96 Certification from veterinarian, recourse.

5. a. Any consumer who purchases from a pet shop an animal that becomes sick or dies after the date of purchase may take the sick or dead animal to a veterinarian within the period of time required pursuant to the notification form provided upon the date of purchase, receive certification from the veterinarian of the health and condition of the animal, and pursue the recourse provided for under the circumstances indicated by the veterinarian certification, as required and provided for pursuant to section 4 of P.L.1999, c.336 (C.56:8-95).

b.Upon receipt of the certification from the veterinarian, the consumer may report the sickness or death of the animal and the pet shop where the animal was purchased to the local health authority with jurisdiction over the municipality in which the pet shop where the animal was purchased is located, and to the Director of the Division of Consumer Affairs in the Department of Law and Public Safety. The consumer shall provide a copy of the veterinarian certificate with any report. The director shall forward to the appropriate local health authority a copy of any report the division receives. The local health authority shall record and retain the records of any report and documentation submitted by a consumer.

c.By the May 1 immediately following the effective date of this act, and annually thereafter, the local health authority with jurisdiction over pet shops shall review any files it has concerning reports filed pursuant to subsection b. of this section and shall recommend to the municipality in which the pet shop is located the revocation of the license of any pet shop with reports filed as follows:

(1)15% of the total number of animals sold in a year by the pet shop were certified by a veterinarian to be unfit for purchase due to congenital or hereditary cause or condition, or a sickness brought on by a congenital or hereditary cause or condition;

(2)25% of the total number of animals sold in a year by the pet shop were certified by a veterinarian to be unfit for purchase due to a non-congenital cause or condition;

(3)10% of the total number of animals sold in a year by the pet shop died and were certified by a veterinarian to have died from a non-congenital cause or condition; or

(4)5% of the total number of animals sold in a year by the pet shop died and were certified by a veterinarian to have died from a congenital or hereditary cause or condition, or a sickness brought on by a congenital or hereditary cause or condition.

d.By the May 1 immediately following the effective date of this act, and annually thereafter, the local health authority with jurisdiction over pet shops shall review any files it has concerning reports filed pursuant to subsection b. of this section and shall recommend to the municipality in which the pet shop is located a 90-day suspension of the license of any pet shop with reports filed as follows:

(1)10% of the total number of animals sold in a year by the pet shop were certified by a veterinarian to be unfit for purchase due to congenital or hereditary cause or condition, or a sickness brought on by a congenital or hereditary cause or condition;

(2)15% of the total number of animals sold in a year by the pet shop were certified by a veterinarian to be unfit for purchase due to a non-congenital cause or condition;

(3)5% of the total number of animals sold in a year by the pet shop died and were certified by a veterinarian to have died from a non-congenital cause or condition; or

(4)3% of the total number of animals sold in a year by the pet shop died and were certified by a veterinarian to have died from a congenital or hereditary cause or condition, or a sickness brought on by a congenital or hereditary cause or condition.

e.Pursuant to the authority and requirements provided in section 8 of P.L.1941, c.151 (C.4:19-15.8), the owner of the pet shop shall be afforded a hearing and, upon the recommendation by the local health authority pursuant to subsection c. or d. of this section, the local health authority, in consultation with the Department of Health, shall set a date for the hearing to be held by the local health authority or the State Department of Health and shall notify the pet shop involved. The municipality may suspend or revoke the license, or part thereof, that authorizes the pet shop to sell cats or dogs after the hearing has been held and as provided in section 8 of P.L.1941, c.151 (C.4:19-15.8). At the hearing, the local health authority or the Department of Health, whichever entity is holding the hearing, shall receive testimony from the pet shop and shall determine if the pet shop: (1) failed to maintain proper hygiene and exercise reasonable care in safeguarding the health of animals in its custody, or (2) sold a substantial number of animals that the pet shop knew, or reasonably should have known, to be unfit for purchase.

f.No provision of subsection c. shall be construed to restrict the local health authority or the Department of Health from holding a hearing concerning any pet shop in the State irrespective of the criteria for recommendation of license suspension or revocation named in subsection c. or d., or from recommending to a municipality the suspension or revocation of the license of a pet shop within its jurisdiction for other violations under other sections of law, or rules and regulations adopted pursuant thereto.

g.No action taken by the local health authority or municipality pursuant to this section or section 8 of P.L.1941, c.151 (C.4:19-15.8) shall be construed to limit or replace any action, hearing or review of complaints concerning the pet shop by the Division of Consumer Affairs in the Department of Law and Public Safety to enforce consumer fraud laws or other protections to which the consumer is entitled.

h.The requirements of this section shall be posted in a prominent place in each pet shop in the State along with the name, address, and telephone number of the local health authority that has jurisdiction over the pet shop, and this information shall be provided in writing at the time of purchase to each consumer and to each licensed veterinarian contracted for services by the pet shop upon contracting the veterinarian.

i.The Director of the Division of Consumer Affairs may investigate and pursue enforcement against any pet shop reported by a consumer pursuant to subsection b. of this section.

L.1999, c.336, s.5; amended 2012, c.17, s.433.



Section 56:8-97 - Rules, Regulations.

56:8-97 Rules, regulations.

7.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.), any rules or regulations as the director deems necessary for the implementation of this act.

L.1999,c.336,s.7.



Section 56:8-98 - Short Title.

56:8-98 Short title.

1.Sections 1 through 6 of this act shall be known and may be cited as the "Halal Food Consumer Protection Act."

L.2000,c.60,s.1.



Section 56:8-99 - Definitions Relative To Food Represented As Halal.

56:8-99 Definitions relative to food represented as halal.

2.As used in this act:

"Dealer" means any establishment that advertises, represents or holds itself out as selling, preparing or maintaining food as halal, including, but not limited to, manufacturers, slaughterhouses, wholesalers, stores, restaurants, hotels, catering facilities, butcher shops, summer camps, bakeries, delicatessens, supermarkets, grocery stores, nursing homes, freezer dealers and food plan companies. These establishments may also sell, prepare or maintain food not represented as halal.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety or the director's designee.

"Food" means a food, food product, food ingredient, dietary supplement or beverage.

L.2000,c.60,s.2.



Section 56:8-100 - Posting Of Information By Dealer Representing Food To Be Halal.

56:8-100 Posting of information by dealer representing food to be halal.

3. a. Any dealer who prepares, distributes, sells or exposes for sale any food represented to be halal, shall disclose the basis upon which that representation is made by posting the information required by the director, pursuant to regulations adopted pursuant to the authority provided in section 4 of P.L.1960, c.39 (C.56:8-4), on a sign of a type and size specified by the director in a conspicuous place upon the premises at which the food is sold or exposed for sale as required by the director.

b.It shall be an unlawful practice for any person to violate the requirements of subsection a. of this section.

L.2000,c.60,s.3.



Section 56:8-101 - Reliance On Representation, Good Faith, Defense.

56:8-101 Reliance on representation, good faith, defense.

4.Any person subject to the requirements of section 3 of this act shall not have committed an unlawful practice if it can be shown by a preponderance of the evidence that the person relied in good faith upon the representations of a slaughterhouse, manufacturer, processor, packer or distributor of any food represented to be halal.

L.2000,c.60,s.4.



Section 56:8-102 - Possession Of Food Implies Intent To Sell.

56:8-102 Possession of food implies intent to sell.

5.Possession by a dealer of any food not in conformance with the disclosure required by section 3 of this act with respect to that food is presumptive evidence that the person is in possession of that food with the intent to sell.

L.2000,c.60,s.5.



Section 56:8-103 - Compliance Required By Dealer In Regard To Food Represented As Halal.

56:8-103 Compliance required by dealer in regard to food represented as halal.

6.Any dealer who prepares, distributes, sells or exposes for sale any food represented to be halal shall comply with all requirements of the director, including, but not limited to, recordkeeping, labeling and filing, pursuant to regulations adopted pursuant to the authority provided in section 4 of P.L.1960, c.39 (C.56:8-4).

L.2000,c.60,s.6.



Section 56:8-104 - Definitions Relative To Certain Loans For Senior Citizens.

56:8-104 Definitions relative to certain loans for senior citizens.

1.For the purposes of this act:

"Home solicitation" means any transaction made at the consumer's primary residence, except those transactions initiated by the consumer. A consumer response to an advertisement is not a home solicitation.

"Senior citizen" means an individual who is 60 years of age or older.

"Transaction" means a sale as defined in subsection e. of section 1 of P.L.1960, c.39 (C.56:8-1).

L.2000,c.125,s.1.



Section 56:8-105 - Certain Home Improvement Loans Unlawful.

56:8-105 Certain home improvement loans unlawful.

2.It shall be an unlawful practice for a person to make a home solicitation of a consumer who is a senior citizen where a loan is made encumbering the primary residence of that consumer for the purposes of paying for home improvements and where the transaction is part of a pattern or practice in violation of either subsection (h) or (i) of 15 U.S.C. s.1639 or subsection (e) of 12 C.F.R. s.226.32.

L.2000,c.125,s.2.



Section 56:8-106 - Immunity From Liability For Third Party, Exception.

56:8-106 Immunity from liability for third party, exception.

3.A third party shall not be liable for an unlawful practice under section 2 of this act unless there was an agency relationship between the person who engaged in the home solicitation and the third party.

L.2000,c.125,s.3.



Section 56:8-107 - Findings, Declarations Relative To Excessive Price Increases At Certain Times.

56:8-107 Findings, declarations relative to excessive price increases at certain times.

1.The Legislature finds and declares that during emergencies and major disasters, including, but not limited to, earthquakes, fires, floods or civil disturbances, some merchants have taken unfair advantage of consumers by greatly increasing prices for certain merchandise. While the pricing of merchandise is generally best left to the marketplace under ordinary conditions, when a declared state of emergency results in abnormal disruptions of the market, the public interest requires that excessive and unjustified price increases in the sale of certain merchandise be prohibited. It is the intention of the Legislature to prohibit excessive and unjustified price increases in the sale of certain merchandise during declared states of emergency in New Jersey.

L.2001,c.297,s.1.



Section 56:8-108 - Definitions Relative To Excessive Price Increases At Certain Times.

56:8-108 Definitions relative to excessive price increases at certain times.

2.As used in this act:

"Excessive price increase" means a price that is excessive as compared to the price at which the consumer good or service was sold or offered for sale by the seller in the usual course of business immediately prior to the state of emergency. A price shall be deemed excessive if:

(1)The price exceeds by more than 10 percent the price at which the good or service was sold or offered for sale by the seller in the usual course of business immediately prior to the state of emergency, unless the price charged by the seller is attributable to additional costs imposed by the seller's supplier or other costs of providing the good or service during the state of emergency;

(2)In those situations where the increase in price is attributable to additional costs imposed by the seller's supplier or additional costs of providing the good or service during the state of emergency, the price represents an increase of more than 10 percent in the amount of markup from cost, compared to the markup customarily applied by the seller in the usual course of business immediately prior to the state of emergency.

"State of emergency" means a natural or man-made disaster or emergency for which a state of emergency has been declared by the President of the United States or the Governor, or for which a state of emergency has been declared by a municipal emergency management coordinator.

L.2001,c.297,s.2.



Section 56:8-109 - Unlawful Practice To Sell Merchandise At Excessive Price During Emergency.

56:8-109 Unlawful practice to sell merchandise at excessive price during emergency.

3.It shall be an unlawful practice for any person to sell or offer to sell during a state of emergency or within 30 days of the termination of a state of emergency, in the area for which the state of emergency has been declared, any merchandise which is consumed or used as a direct result of an emergency or which is consumed or used to preserve, protect, or sustain the life, health, safety or comfort of persons or their property for a price that constitutes an excessive price increase.
L.2001,c.297,s.3.



Section 56:8-110 - Gift Certificate, Card, Validity, Terms, Required; Definitions.

56:8-110 Gift certificate, card, validity, terms, required; definitions.

1. a. A gift certificate or gift card sold after the effective date of this amendatory act shall retain full unused value until presented in exchange for merchandise, or shall have any and all conditions and limitations, as permitted in paragraphs (1) through (3) of this subsection, disclosed to the purchaser of the gift certificate or gift card at the time of purchase as provided in subsection b. of this section.

(1)In no case shall the underlying funds associated with a gift certificate or gift card expire within the 24 months immediately following the date of sale.

(2)No dormancy fee shall be charged against a gift certificate or a gift card within the 24 months immediately following the date of sale, nor shall one be charged within the 24 months immediately following the most recent activity or transaction in which the certificate or card was used.

(3)A dormancy fee charged against a gift certificate or gift card as permitted by this subsection shall not exceed $2.00 per month.

b.The terms of any expiration date or dormancy fee applicable to a gift certificate or gift card, as permitted by subsection a. of this section, shall be disclosed to a consumer by:

(1)written notice of the expiration date or dormancy fee or both printed in at least 10 point font, on the gift certificate or gift card, or the sales receipt for the certificate or card, or the package for the certificate or card; and

(2)written notice, in at least 10 point font, on the gift certificate or gift card, or the sales receipt for the certificate or card, or the package for the certificate or card, of a telephone number which the consumer may call, for information concerning any expiration date or dormancy fee.

c.Beginning September 1, 2012 if a stored value card deemed a gift card or gift certificate pursuant to section 5 of P.L.2010, c.25 (C.46:30B-42.1) is redeemed and a balance of less than $5 remains on the card after redemption, at the owner's request the merchant or other entity redeeming the card shall refund the balance in cash to the owner.

A merchant or other entity required to comply with the provisions of this subsection shall be liable to a penalty of $500 for each violation plus restitution of the amount of the cash value remaining on the stored value card, provided however that the amount of the penalty shall be trebled for an aggregate of 100 such violations occurring during any 12-month period. Failure to provide requested cash redemption for each stored value card shall be considered a separate violation. Upon receiving evidence of any violation of the provisions of this subsection, the Director of the Division of Consumer Affairs, or the director's designee, is empowered to hold hearings upon those violations and upon finding the violation to have been committed, to assess a penalty against the person alleged to have committed the violation in the amounts provided in this subsection. The director shall thereafter return to the owner of the card the amount of the cash value remaining on the card recovered under this subsection, and this shall be the sole remedy available to the owner for those violations.

This subsection does not impose on an issuer or merchant or other entity required to comply with the provisions of this subsection an obligation to advertise the availability of a refund balance redemption. Notwithstanding the foregoing or any provision in section 3 of P.L.1981, c.454 (C.56:12-16), an issuer, seller or redeemer of stored value cards may elect to include a disclosure or may, in the alternative, include a statement on the stored value card or other marketing materials that the card "is not redeemable for cash except as required by law" or similar statement.

This subsection shall not apply to (1) a non-reloadable stored value card with an initial value of $5 or less; or (2) a stored value card that is not purchased but is provided in lieu of a refund for returned merchandise; or (3) a stored value card that can be redeemed at multiple merchants that are not under common ownership or control, including but not limited to network-branded stored value cards; or (4) a rewards card; or (5) a stored value card that is donated or sold below face value to a nonprofit or charitable organization or an educational organization; or (6) a stored value card that is redeemable for admission to events or venues at a particular location or group of affiliated locations, or for goods or services in conjunction with admission to those events or venues, or both, at the event or venue or at specific locations affiliated with and in geographic proximity to the event or venue.

d.As used in this section:

"Dormancy fee" means a charge imposed against the unused value of a gift card or gift certificate due to inactivity;

"Gift card" means a tangible device, whereon is embedded or encoded in an electronic or other format a value issued in exchange for payment, which promises to provide to the bearer merchandise of equal value to the remaining balance of the device. "Gift card" does not include a prepaid telecommunications or technology card, prepaid bank card or rewards card;

"Gift certificate" means a written promise given in exchange for payment to provide merchandise in a specified amount or of equal value to the bearer of the certificate. "Gift certificate" does not include a prepaid telecommunications or technology card, prepaid bank card or rewards card;

"Merchandise" means and includes any objects, wares, goods, commodities, services or anything offered, directly or indirectly, to the public for sale;

"Prepaid bank card" means a general use, prepaid card or other electronic payment device that is issued by a bank or other financial institution, or a licensed money transmitter, in a pre-denominated amount usable at multiple, unaffiliated merchants or at automated teller machines, or both, but shall not include a card issued by a retail merchant;

"Prepaid telecommunications or technology card" includes, but is not limited to: a prepaid telephone calling card; prepaid technical support card; or prepaid Internet disk distributed to or purchased by a consumer; and

"Rewards card" means a card or certificate distributed by the issuer to a consumer pursuant to an awards, loyalty, rewards or promotional program, without any money or other consideration or thing of value by the consumer in exchange for the card or certificate.

L.2002, c.14, s.1; amended 2005, c.254; 2012, c.14, s.2.



Section 56:8-111 - Rules, Regulations.

56:8-111 Rules, regulations.

2.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement this act.

L.2002,c.14,s.2.



Section 56:8-112 - Violations Deemed Unlawful Practice.

56:8-112 Violations deemed unlawful practice.

3.It is an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) to violate the provisions of this act.

L.2002,c.14,s.3.



Section 56:8-113 - Short Title

56:8-113. Short title
1.This act shall be known and may be cited as the "Safety Professional Truth in Advertising Act."

L.2002,c.50,s.1.



Section 56:8-114 - Findings, Declarations Realtive To Qualification Of Safety Professionals

56:8-114. Findings, declarations realtive to qualification of safety professionals
2.The Legislature finds and declares that it is necessary to provide assurance to the public that individuals holding any safety certification have met certain qualifications.

L.2002,c.50,s.2.



Section 56:8-115 - Definitions Relative To Qualifications Of Safety Professionals

56:8-115 Definitions relative to qualifications of safety professionals
3.As used in this act:

"Safety profession" means the science and art concerned with the preservation of human and material resources through the systematic application of principles drawn from such disciplines as engineering, education, psychology, physiology, enforcement and management for anticipating, identifying and evaluating hazardous conditions and practices; developing hazard control designs, methods, procedures and programs; implementing, administering and advising others on hazard controls and hazard control programs; and measuring, auditing and evaluating the effectiveness of hazard controls and hazard control programs.

"Safety professional certification organization" means a professional organization of safety professionals which has been in existence for at least five years and which has been established to improve the practice and educational standards of the safety profession by certifying individuals who meet its education, experience and examination requirements. The organization shall be accredited by the National Commission of Certifying Agencies (NCCA) or the Council of Engineering and Scientific Specialty Boards (CESB), or a nationally recognized accrediting body which uses certification criteria equal to or greater than that of the NCCA or CESB.

L.2002,c.50,s.3.



Section 56:8-116 - Certification By Safety Professional Certification Organization Required

56:8-116 Certification by safety professional certification organization required
4.It shall be an unlawful practice for any person to advertise or hold himself out as possessing a professional safety certification from a safety professional certification organization unless that person is certified by the applicable safety professional certification organization.

L.2002,c.50,s.4.



Section 56:8-117 - Motor Vehicle Window Tinting, Informing Customer Of State Restrictions; Required.

56:8-117 Motor vehicle window tinting, informing customer of State restrictions; required.
1.It shall be an unlawful practice for a person engaged in the retail sale and installation of motor vehicle window tinting materials or film to:

a.Sell any such material or film without first notifying the purchaser that the application of these materials or film to the windshield or the front windows to the left and right of the driver of any motor vehicle registered in the State is a violation of State law and regulation. The notice required under this paragraph shall be given by the conspicuous posting of a sign at the point where the window tinting materials or film are offered for sale. The sign shall state substantially the following:

"NJ STATE LAW PROHIBITS ADD-ON TINTING ON
WINDSHIELDSAND FRONT SIDE WINDOWS"

The notice required under this paragraph shall not apply to catalog sales of motor vehicle tinting materials or film where the purchase and payment are made by mail, telephone or other telecommunications or electronic method; or

b.Install or apply any such material or film on or to the windshield or the windows to the left and right of the driver of any motor vehicle registered in the State unless the purchaser exhibits a certificate or card, issued pursuant to P.L.1999, c.308 (C.39:3-75.1 et seq.), authorizing the installation or application of the material or film on or to the windshield or front windows to the left and right of the driver of that car for medical reasons involving ophthalmic or dermatologic photosensitivity.

L.2003,c.21,s.1.



Section 56:8-118 - Rules, Regulations; Public Information Program

56:8-118. Rules, regulations; public information program
2.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall:

a.Pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations to effectuate the purposes of this act; and

b.Develop and undertake a public information program to inform persons engaged in the retail sale and installation of motor vehicle window tinting materials and film and the general public of the provisions of this act.

L.2003,c.21,s.2.



Section 56:8-119 - Findings, Declarations Relative To Telemarketing Calls

56:8-119. Findings, declarations relative to telemarketing calls
1. a. The Legislature finds and declares that telemarketing calls:

(1)Have interrupted the public's privacy, family life and home sanctity with unsolicited phone calls to sell products and services;

(2)Cannot be selectively ignored by recipients, since the calls are commonly made by means which do not enable the recipient to use caller I.D. to identify, in advance, a telemarketing call or an emergency;

(3)May arrive at inconvenient times when a resident or family member is retired for the night;

(4)May arrive when a resident or family member is having a meal and the interruption disrupts valuable time when family members are together, where family members are more remote from a telephone and when food may, during the interruption, cool, melt, thicken, dry, or undergo a change in palatability;

(5)May arrive at inconvenient times when a resident or family member is engaged in entertainment, a compelling activity or relaxation;

(6)Use a strategy called "predictive calling" which results in tens of thousands of call recipients rushing to answer phone calls, to find no one is on the line. This results in great aggravation and inconvenience to the public, merely to spare telemarketers (who won't identify themselves as the source of the aggravation) the inconvenience of finding no one home;

(7)Have been made to wireless phone lines resulting in cost to the recipient, and in some cases, endangering the recipient's safety when they may have been driving;

(8)Have been increasing in number, causing increased inconvenience, widespread public outrage and urgent appeals to protect the public from such calls;

(9)Are not the only means for marketers to promote their product or services to prospective customers, although marketers often claim it to be more economical and more productive than other means to provide the benefits of increased competition. Marketers have available mail, email, face to face personal solicitation and various forms of advertising;

(10) Are in some cases beyond the regulatory jurisdiction of this Legislature and any New Jersey statute, because they are forms of speech protected by State and federal constitutional case law.

b.The Legislature further declares it to be the policy of this State to provide the broadest possible protection to protect public privacy and the sanctity of homes and to protect families and individuals from unsolicited interruptions.

c.It is not the intent of the State to restrict telemarketing activity where such activity is protected by State and federal case law, where such restriction is prohibited by State and federal constitutional case law or to restrict purely charitable activities.

L.2003,c.76,s.1.



Section 56:8-120 - Definitions Relative To Telemarketing Calls

56:8-120. Definitions relative to telemarketing calls
2.As used in this act:

"Customer" means an individual who is a resident of this State and a prospective recipient of a telemarketing sales call.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Local exchange telephone company" means a telecommunications carrier authorized by the Board of Public Utilities to provide local telecommunications services.

"Merchandise" means merchandise as defined in subsection (c) of section 1 of P.L.1960, c.39 (C.56:8-1), including an extension of credit.

"No telemarketing call list" or "no call list" means a list of telephone numbers of customers in this State who desire not to receive unsolicited telemarketing sales calls.

"Telemarketer" means any entity, whether an individual proprietor, corporation, partnership, limited liability corporation or any other form of business organization, whether on behalf of itself or others, who makes residential telemarketing sales calls to a customer when the customer is in this State or any person who directly controls or supervises the conduct of a telemarketer.

"Telemarketing" means any plan, program or campaign which is conducted by telephone to encourage the purchase or rental of, or investment in, merchandise, but does not include the solicitation of sales through media other than a telephone call.

"Telemarketing sales call" means a telephone call made by a telemarketer to a customer as part of a plan, program or campaign to encourage the purchase or rental of, or investment in, merchandise, except for continuing services. A telephone call made to an existing customer for the sole purpose of collecting on accounts or following up on contractual obligations shall not be deemed a telemarketing sales call.

"Unsolicited telemarketing sales call" means any telemarketing sales call other than a call made:

(1)in response to an express written request of the customer called; or

(2)to an existing customer, which shall include the ability to collect on accounts and follow up on contractual obligations, unless the customer has stated to the telemarketer that the customer no longer desires to receive the telemarketing sales calls of the telemarketer.

L.2003,c.76,s.2; amended 2003, c.208, s.1.



Section 56:8-121 - Unsolicited Telemarketing Calls Prohibited, Telemarketer Registration Required; Fee

56:8-121. Unsolicited telemarketing calls prohibited, telemarketer registration required; fee
3. a. A person shall not make or cause to be made, or attempt to make or cause to be made, an unsolicited telemarketing sales call to a customer in the State of New Jersey unless that person is registered with or employed by a person who is registered with the Division of Consumer Affairs in the Department of Law and Public Safety in accordance with the provisions of this act.

b.Every telemarketer, including telemarketers whose residence or principal place of business is located outside of this State, shall annually register with the director. Application for registration shall be on a form provided by the director and shall include the name and address of the applicant and any other information which the director shall prescribe by rule. The application shall be accompanied by a reasonable fee, set by the director in an amount sufficient to defray the division's expenses incurred in administering and enforcing this act.

L.2003,c.76,s.3.



Section 56:8-122 - Additional Requirements For Registration

56:8-122. Additional requirements for registration
4.In addition to any other procedure, condition or information required by this act:

a.Every applicant for registration shall file a disclosure statement with the director stating whether the applicant has been convicted of any crime, which for the purposes of this act shall mean a violation of any of the following provisions of the "New Jersey Code of Criminal Justice," Title 2C of the New Jersey Statutes, or the equivalent under the laws of any other jurisdiction:

(1)Any crime of the first degree;

(2)Any crime which is a second or third degree crime and is a violation of chapter 20 or 21 of Title 2C of the New Jersey Statutes; or

(3)Any other crime which is a violation of N.J.S.2C:5-1, N.J.S.2C:5-2, N.J.S.2C:12-3, N.J.S.2C:15-1, N.J.S.2C:18-2, N.J.S.2C:20-4, N.J.S.2C:20-5, N.J.S.2C:20-7, N.J.S.2C:20-9, N.J.S.2C:21-1, N.J.S.2C:21-2, section 1 of P.L.1983, c.565 (C.2C:21-2.1), section 2 of P.L.1997, c.385 (C.2C:21-2.3), N.J.S.2C:21-3, N.J.S.2C:21-4, N.J.S.2C:21-5, N.J.S.2C:21-6, N.J.S.2C:21-7, N.J.S.2C:21-9 through N.J.S.2C:21-17, N.J.S.2C:21-19, or section 3 of P.L.1994, c.121 (C.2C:21-25),chapter 27 or 28 of Title 2C of the New Jersey Statutes, N.J.S.2C:30-2, or N.J.S.2C:30-3.

b.Each disclosure statement may be reviewed and used by the director as grounds for denying, suspending or revoking registration, except that in cases in which the provisions of P.L.1968, c.282 (C.2A:168A-1 et seq.) apply, the director shall comply with the requirements of that act.

c.An applicant whose registration is denied, suspended or revoked pursuant to this section shall, upon a written request transmitted to the director within 30 calendar days of that action, be afforded an opportunity for a hearing in a manner provided for contested cases pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.An applicant shall have the continuing duty to provide any assistance or information requested by the director, and to cooperate in any inquiry, investigation or hearing conducted by the director.

e.If any of the information required to be included in the disclosure statement changes, or if additional information should be added after the filing of the statement, the applicant shall provide that information to the director, in writing, within 30 calendar days of the change or addition.

L.2003,c.76,s.4.



Section 56:8-123 - Refusal To Issue, Renew; Revocation Of License

56:8-123. Refusal to issue, renew; revocation of license
5. a. The director may refuse to issue or renew, and may revoke, any registration for failure to comply with, or violation of, the provisions of this act or any regulation promulgated pursuant to this act. A refusal or revocation shall not be made except upon reasonable notice to, and opportunity to be heard by, the applicant or registrant.

b.The director, in lieu of revoking a registration, may suspend the registration for a reasonable period of time, or assess a penalty in lieu of suspension, or both, and may issue a new registration, notwithstanding the revocation of a prior registration, if the applicant is found to have become entitled to the new registration.

L.2003,c.76,s.5.



Section 56:8-124 - Registration Number To Remain Property Of State

56:8-124. Registration number to remain property of State
6. a. Any registration number issued by the director shall remain the property of the State and shall be immediately returned to the director upon its suspension, non-renewal or revocation pursuant to this act.

b.The issuance of a registration to an applicant who is a nonresident of this State shall be deemed to be the applicant's irrevocable consent that service of process in any action or proceeding may be made upon the applicant by service upon the director.

L.2003,c.76,s.6.



Section 56:8-125 - Reporting Of Change In Information

56:8-125. Reporting of change in information
7.Any material change in any information filed with the director pursuant to this act shall be reported in writing to the director within 30 business days of the change.

L.2003,c.76,s.7.



Section 56:8-126 - Maintenance Of Bond By Registrant

56:8-126. Maintenance of bond by registrant
8. a. The director may establish that any person required to be registered pursuant to this act maintain a bond issued by a surety authorized to transact business in this State. The principal sum of the bond shall not be less than $25,000, which amount the director may adjust by regulation. The bond shall be filed or deposited with the director for the use of any person who is damaged or suffers any loss for any violation of this act. Any person claiming against the bond may maintain an action at law against the surety or director, as the case may be. The aggregate liability of the surety or director to all persons for all breaches of the conditions of the bond held by the director shall not exceed the amount of the bond held by the director.

b.The director may also establish that any person required to be registered pursuant to this act file a copy of the bond with the director and a certificate by the surety that the surety will notify the director at least 10 days in advance of the date of any cancellation or material change in the bond.

L.2003,c.76,s.8.



Section 56:8-127 - Establishment, Maintenance Of No Telemarketing Call List, Use Of National Registry

56:8-127. Establishment, maintenance of no telemarketing call list, use of national registry
9.The division shall establish and maintain a no telemarketing call list and may utilize for this purpose, in any manner the director deems appropriate, the national do-not-call registry as maintained by the Federal Trade Commission. The division may contract with a private vendor to establish and maintain the no call list, provided:

a.the private vendor meets standards established by the division by regulations that require that the vendor:

(1)is financially sound;

(2)has the capacity to perform the service required;

(3)has a record of past performance; and

(4)does not have a conflict of interest with a telemarketer or an association thereof; and

b.the contract requires the vendor to provide the list in a printed hard copy format, and in any other format, as prescribed by the division.

L.2003,c.76,s.9; amended 2003, c.208, s.2.



Section 56:8-128 - Requirements Relative To Telemarketing Sales Calls.

56:8-128 Requirements relative to telemarketing sales calls.

10. a. No telemarketer shall make or cause to be made any unsolicited telemarketing sales call to any customer whose telephone number is included on the no telemarketing call list established pursuant to section 9 of this act, except for a call made within three months of the date the customer's telephone number was first included on the no call list but only if the telemarketer had at the time of the call not yet obtained a no call list which included the customer's telephone number and the no call list used by the telemarketer was issued less than three months prior to the time the call was made.

b.A telemarketer making a telemarketing sales call shall, within the first 30 seconds of the call, accurately identify the telemarketer's name, the person on whose behalf the call is being made, and the purpose of the call.

c.A telemarketer shall not make or cause to be made any unsolicited telemarketing sales call to any customer between the hours of 9 p.m. and 8 a.m., local time, at the customer's location.

d.A telemarketer shall not intentionally use any method that blocks a caller identification service from displaying caller identification information or otherwise circumvents a customer's use of a telephone caller identification service, including, but not limited to, the use of any technology or method which displays a telephone number or name not associated with the telemarketer or intentionally designed to misrepresent the telemarketer's identity.

L.2003,c.76,s.10; amended 2003, c.208, s.3; 2005, c.289.



Section 56:8-129 - Inclusion On List, Notice To Customers Of Existence Of List, Updating; Directory Information

56:8-129. Inclusion on list, notice to customers of existence of list, updating; directory information
11. a. A customer who desires to be included on the no telemarketing call list shall notify the division by calling a toll-free number provided or denominated by the division, or in any other manner and at a time prescribed by the division. A customer who is included on the no call list shall be removed from the no call list upon the customer's written request. The no call list shall be updated not less than quarterly and the division shall, if the no call list is not readily accessible through other means, make the no call list available to registered telemarketers for a fee that the division shall prescribe.

b.A local exchange telephone company shall include, in every telephone directory published after the effective date of this act, notice concerning the provisions of this act as those provisions relate to the rights of customers with respect to telemarketers and the no telemarketing call list. A local exchange telephone company shall also enclose, at least semiannually, in every telephone bill, a notice concerning the provisions of this act as those provisions relate to the rights of customers with respect to telemarketers and the no telemarketing call list.

L.2003,c.76,s.11; amended 2003, c.208, s.4.



Section 56:8-130 - Prohibited Practices; "Commercial Mobile Service," "Commercial Mobile Service Device" Defined.

56:8-130 Prohibited practices; "commercial mobile service," "commercial mobile service device" defined.

12. a. A telemarketer shall not make or cause to be made any unsolicited telemarketing sales call to a commercial mobile service device of any customer, except that a telemarketer that is a commercial mobile services company may call its customer using its commercial mobile services if its customer will not incur telecommunication charges or a usage allocation deduction as a result of the call and the call is directly related to the commercial mobile services of the commercial mobile services company, unless the customer has stated to the commercial mobile services company that the customer no longer desires to receive these calls.

b.For the purposes of this section, "commercial mobile service" means a type of mobile telecommunications service as defined in subsection (d) of section 332 of the Communications Act of 1934 (47 U.S.C. s.332(d)); and "commercial mobile service device" means any equipment used for the purpose of providing commercial mobile service.

c.The provisions of this section shall apply to those numbers for commercial mobile service devices which the division is able to distinguish from numbers for devices for telecommunications service, as defined in section 2 of P.L.1991, c.428 (C.48:2-21.17), on the 30th day following certification of such to the Governor and the Legislature.

L.2003, c.76, s.12; amended 2015, c.2, s.1.



Section 56:8-131 - Construction Of Act

56:8-131. Construction of act
13. Nothing in this act shall be construed to restrict any right which a person may have under any other statute or at common law.

L.2003,c.76,s.13.



Section 56:8-132 - Violations, Penalties; Exceptions

56:8-132. Violations, penalties; exceptions
14. A violation of any provision of this act shall be an unlawful practice subject to the penalties applicable pursuant to section 1 of P.L.1966, c.39 (C.56:8-13) and section 2 of P.L.1999, c.129 (C.56:8-14.3), except that a person may not be held liable for violating this act if:

a.the person has obtained a copy of, and updated quarterly, the no call list and has established and implemented written policies and procedures related to the requirements of this act;

b.the person has trained telemarketers in the person's employ in the requirements of this act;

c.the person maintains records demonstrating compliance with subsections a. and b. of this section and the requirements of this act; and

d.any unsolicited telemarketing sales call is an isolated call made no more than one time in a 12-month period.

L.2003,c.76,s.14.



Section 56:8-133 - "Consumer Protection Fund"

56:8-133. "Consumer Protection Fund"
15. There is hereby established in the General Fund a special dedicated, non-lapsing fund to be known as the "Consumer Protection Fund," which shall be administered by the State Treasurer. The State Treasurer shall deposit into the "Consumer Protection Fund" all fees and penalties collected pursuant to this act.

The Legislature shall annually appropriate from the fund monies to the division for the payment of costs of producing and distributing educational materials and conducting educational activities relating to the promotion of the no telemarketing call list and all related costs and expenditures incurred in the administration of this act.

L.2003,c.76,s.15.



Section 56:8-134 - Rules, Regulations

56:8-134. Rules, regulations
16. The division, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations necessary to implement this act, which shall include, but not be limited to:

a.provisions governing the availability and distribution of the no call list established pursuant to section 9 of this act;

b.any other matters relating to the no call list established pursuant to section 9 of this act that the division deems necessary; and

c.such procedures as may be most effective to ensure that the no call list is up-to-date and accurately reflects the telephone numbers of persons wishing to be on the no call list and procedures to identify telephone numbers that have been reallocated to persons other than those who have indicated that they wish to be on the no call list. Such procedures may include, but not be limited to, establishing a means of matching the no call list with the names and numbers of persons with current listings supplied by the local exchange telephone companies, or establishing a requirement for re-enrollment to the list from time to time.

L.2003,c.76,s.16; amended 2003, c.208, s.5.



Section 56:8-135 - Information Not Considered Government Record

56:8-135. Information not considered government record
17. Information submitted to the division by a customer pursuant to the provisions of this act shall not be a government record under P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to government records except as provided in this act.

L.2003,c.76,s.17.



Section 56:8-136 - Short Title.

56:8-136 Short title.

1. This act shall be known and may be cited as the "Contractors' Registration Act."

L.2004,c.16,s.1.



Section 56:8-137 - Definitions Relative To Home Improvement Contractors.

56:8-137 Definitions relative to home improvement contractors.

2.As used in this act:

"Contractor" means a person engaged in the business of making or selling home improvements and includes a corporation, partnership, association and any other form of business organization or entity, and its officers, representatives, agents and employees.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Home elevation" means any home improvement that involves raising an entire residential or non-commercial structure to a higher level above the ground.

"Home elevation contractor" means a contractor who engages in the practice of home elevation.

"Home improvement" means the remodeling, altering, renovating, repairing, restoring, modernizing, moving, demolishing, or otherwise improving or modifying of the whole or any part of any residential or non-commercial property. Home improvement shall also include insulation installation, home elevation, and the conversion of existing commercial structures into residential or non-commercial property.

"Home improvement contract" means an oral or written agreement for the performance of a home improvement between a contractor and an owner, tenant or lessee, of a residential or noncommercial property, and includes all agreements under which the contractor is to perform labor or render services for home improvements, or furnish materials in connection therewith.

"Residential or non-commercial property" means any single or multi-unit structure used in whole or in part as a place of residence, and all structures appurtenant thereto, and any portion of the lot or site on which the structure is situated which is devoted to the residential use of the structure.

L.2004, c.16, s.2; amended 2014, c.34, s.3.



Section 56:8-138 - Registration For Contractors; Application, Fee.

56:8-138 Registration for contractors; application, fee.

3. a. On or after December 31, 2005, no person shall offer to perform, or engage, or attempt to engage in the business of making or selling home improvements unless registered with the Division of Consumer Affairs in accordance with the provisions of this act.

b.Every contractor shall annually register with the director. Application for registration shall be on a form provided by the division and shall be accompanied by a reasonable fee, set by the director in an amount sufficient to defray the division's expenses incurred in administering and enforcing this act.

c.Every contractor required to register under this act shall file an amended registration within 20 days after any change in the information required to be included thereon. No fee shall be required for the filing of an amendment.

L.2004,c.16,s.3; amended 2004, c.155, s.1.



Section 56:8-138.1 - Identification Badge Required For Certain Contractors.

56:8-138.1 Identification badge required for certain contractors.

1. a. Every contractor required to register under the "Contractors' Registration Act," P.L.2004, c.16 (C.56:8-136 et seq.) shall have in his possession an identification badge, issued pursuant to subsection b. of this section, whenever the contractor is performing, or engaging, or attempting to engage, in the business of making or selling home improvements. The identification badge shall be plainly visible and worn on the upper left corner of his torso when the contractor is performing, or engaging, or attempting to engage, in the business of selling home improvements.

b.Upon the application of a registered contractor, the director shall issue, or cause to be issued, a personalized identification badge to the contractor. The identification badge shall include a color photograph of the contractor's face, the contractor's name, the contractor's registration number, and the name of the contractor's business displayed in a manner that will be plainly visible and permit recognition when worn by the contractor. The badge shall include a statement, written in such a way as to be plainly visible when worn by the contractor, that the badge is not for an electrical contractor, plumbing contractor or HVACR contractor license. The identification badge shall be made in such a way and of such material that any attempt to alter the badge will result in it being immediately, permanently and obviously ruined. The photograph included on the identification badge shall be taken no more than four weeks before the date upon which the identification badge is issued. A contractor shall apply for and obtain a new identification badge at least once every six years.

c.The director may charge the contractor a reasonable fee to cover the costs of the identification badge issued pursuant to this section.

d.A contractor who has been issued an identification badge pursuant to subsection b. of this section and whose registration has been suspended, revoked, or has not been renewed, shall, within three days of that suspension, revocation or nonrenewal, surrender the identification badge to the director.

e.A person who knowingly exhibits or displays an identification badge issued pursuant to subsection b. of this section and is not at that time registered as a contractor pursuant to the "Contractors' Registration Act," P.L.2004, c.16 (C.56:8-136 et seq.), including any contractor who has had his registration revoked, suspended, or not renewed, is guilty of a crime of the fourth degree.

L.2013, c.144, s.1.



Section 56:8-138.2 - Home Elevation Contractors, Rules, Regulations; Fees; Penalties.

56:8-138.2 Home elevation contractors, rules, regulations; fees; penalties.

1. a. In addition to complying with the other requirements of the "Contractors' Registration Act," P.L.2004, c.16 (C.56:8-136 et seq.), no person shall offer to perform, or engage, or attempt to engage in the business of home elevation unless registered with the division as a home elevation contractor.

b. The division shall adopt rules and regulations pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the provisions of P.L.2014, c.34 (C.56:8-138.2 et al.) with regard to registration of home elevation contractors, and may establish fees for this purpose. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Division of Consumer Affairs may adopt immediately upon filing with the Office of Administrative Law rules and regulations for this purpose, which shall be effective for a period not to exceed 270 days following the date of enactment of P.L.2014, c.34 (C.56:8-138.2 et al.), and may thereafter be amended, adopted, or readopted, by the division in accordance with the requirements of the "Administrative Procedure Act".

c.In addition to any other civil or criminal penalty that may apply, any person who makes a false statement in connection with the process for registration as a home elevation contractor pursuant to this section or in regard to any statement required to be made pursuant to section 7 of P.L.2004, c.16 (C.56:8-142) shall be liable for a civil penalty of not less than $10,000 or more than $25,000. Such penalty may be imposed by the director and shall be collected by summary proceedings instituted in accordance with the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

d.In addition to any other action that may be authorized by law, the director may suspend or revoke the home improvement contractor registration and home elevation contractor registration of any person who violates any provision of P.L.2014, c.34 (C.56:8-138.2 et al.).

L.2014, c.34, s.1.



Section 56:8-139 - Act Applicable To Contractors Who Publicly Advertise.

56:8-139 Act applicable to contractors who publicly advertise.

4.Except for persons exempted pursuant to section 5 of this act, any person who advertises in print or puts out any sign or card or other device on or after December 31, 2005, which would indicate to the public that he is a contractor in New Jersey, or who causes his name or business name to be included in a classified advertisement or directory in New Jersey on or after December 31, 2005, under a classification for home improvements covered by this act, is subject to the provisions of this act. This section shall not be construed to apply to simple residential alphabetical listings in standard telephone directories.

L.2004,c.16,s.4; amended 2004, c.155, s.2.



Section 56:8-140 - Inapplicability Of Act.

56:8-140 Inapplicability of act.

5.The provisions of this act shall not apply to:

a.Any person required to register pursuant to "The New Home Warranty and Builders' Registration Act," P.L.1977, c.467

(C.46:3B-1 et seq.);

b.Any person performing a home improvement upon a residential or non-commercial property he owns, or that is owned by a member of his family, a bona fide charity, or other non-profit organization;

c.Any person regulated by the State as an architect, professional engineer, landscape architect, land surveyor, electrical contractor, master plumber, or any other person in any other related profession requiring registration, certification, or licensure by the State, who is acting within the scope of practice of his profession;

d.Any person who is employed by a community association or cooperative corporation;

e.Any public utility as defined under R.S.48:2-13;

f.Any person licensed under the provisions of section 16 of P.L.1960, c.41 (C.17:16C-77); and

g.Any home improvement retailer with a net worth of more than $50,000,000, or employee of that retailer.

L.2004,c.16,s.5.



Section 56:8-141 - Additional Requirements; Refusal To Issue Or Suspend Or Revoke Registration; Grounds.

56:8-141 Additional requirements; refusal to issue or suspend or revoke registration; grounds.

6.In addition to any other procedure, condition or information required by this act:

a.Every applicant shall file a disclosure statement with the director stating whether the applicant has been convicted of any crime, which for the purposes of this act shall mean a violation of any of the following provisions of the "New Jersey Code of Criminal Justice," Title 2C of the New Jersey Statutes, or the equivalent under the laws of any other jurisdiction:

(1)Any crime of the first degree;

(2)Any crime which is a second or third degree crime and is a violation of chapter 20 or 21 of Title 2C of the New Jersey Statutes; or

(3)Any other crime which is a violation of N.J.S.2C:5-1, 2C:5-2, 2C:11-2 through 2C:11-4, 2C:12-1, 2C:12-3, 2C:13-1, 2C:14-2, 2C:15-1, subsection a. or b. of 2C:17-1, subsection a. or b. of 2C:17-2, 2C:18-2, 2C:20-4, 2C:20-5, 2C:20-7, 2C:20-9, 2C:21-2 through 2C:21-4, 2C:21-6, 2C:21-7, 2C:21-12, 2C:21-14, 2C:21-15, or 2C:21-19, chapter 27 or 28 of Title 2C of the New Jersey Statutes, N.J.S.2C:30-2, 2C:30-3, 2C:35-5, 2C:35-10, 2C:37-1 through 2C:37-4.

b.The director may refuse to issue or may suspend or revoke any registration issued by him upon proof that the applicant or holder of the registration:

(1)Has obtained a registration through fraud, deception or misrepresentation;

(2)Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false promise or false pretense;

(3)Has engaged in gross negligence, gross malpractice or gross incompetence;

(4)Has engaged in repeated acts of negligence, malpractice or incompetence;

(5)Has engaged in professional or occupational misconduct as may be determined by the director;

(6)Has been convicted of any crime involving moral turpitude or any crime relating adversely to the activity regulated by this act. For the purpose of this subsection a plea of guilty, non vult, nolo contendere or any other such disposition of alleged criminal activity shall be deemed a conviction;

(7)Has had his authority to engage in the activity regulated by the director revoked or suspended by any other state, agency or authority for reasons consistent with this section;

(8)Has violated or failed to comply with the provisions of any act or regulation administered by the director;

(9)Is incapable, for medical or any other good cause, of discharging the functions of a licensee in a manner consistent with the public's health, safety and welfare.

c.An applicant whose registration is denied, suspended, or revoked pursuant to this section shall, upon a written request transmitted to the director within 30 calendar days of that action, be afforded an opportunity for a hearing in a manner provided for contested cases pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.An applicant shall have the continuing duty to provide any assistance or information requested by the director, and to cooperate in any inquiry, investigation, or hearing conducted by the director.

e.If any of the information required to be included in the disclosure statement changes, or if additional information should be added after the filing of the statement, the applicant shall provide that information to the director, in writing, within 30 calendar days of the change or addition.

f.Notwithstanding the provisions of paragraph (6) of subsection b. of this section, no individual shall be disqualified from registration or shall have registration revoked on the basis of any conviction disclosed if the individual has affirmatively demonstrated to the director clear and convincing evidence of the individual's rehabilitation. In determining whether an individual has affirmatively demonstrated rehabilitation, the following factors shall be considered:

(1)The nature and responsibility of the position which the convicted individual would hold;

(2)The nature and seriousness of the offense;

(3)The circumstances under which the offense occurred;

(4)The date of the offense;

(5)The age of the individual when the offense was committed;

(6)Whether the offense was an isolated or repeated incident;

(7)Any social conditions which may have contributed to the offense; and

(8)Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work-release programs, or the recommendation of persons who have had the individual under their supervision.

L.2004,c.16,s.6.



Section 56:8-142 - Proof Of Commercial General Liability Insurance, Cargo, Other Insurance, Posting Of Bond; Requirements.

56:8-142 Proof of commercial general liability insurance, cargo, other insurance, posting of bond; requirements.

7. a. On or after December 31, 2005, every registered contractor who is engaged in home improvements shall secure, maintain and file with the director proof of a certificate of commercial general liability insurance in a minimum amount of $500,000 per occurrence.

b.Every registered contractor engaged in home improvements whose commercial general liability insurance policy is cancelled or nonrenewed shall submit to the director a copy of the certificate of commercial general liability insurance for a new or replacement policy which meets the requirements of subsection a. of this section before the former policy is no longer effective.

c.Every home elevation contractor engaged in performing home elevations, in addition to the insurance required pursuant to subsection a. of this section, shall secure and maintain cargo or other insurance that specifically covers home elevation activities, in a minimum amount of $1,000,000 per occurrence to cover damages or other losses to the homeowner, lessee, tenant or other party resulting from a home elevation, except as otherwise provided in this subsection. The Director of the Division of Consumer Affairs in consultation with the Department of Banking and Insurance may promulgate rules and regulations to implement this subsection, which rules and regulations also may require that home elevation contractors secure and maintain additional insurance of such kind and in such amounts as the director may determine in consultation with the Department of Banking and Insurance. In addition to or as an alternative to the insurance required by this subsection, the director may also require the posting of a bond in favor of the owner, lessee, tenant or other party to the home improvement contract for home elevation. Every bond and insurance policy required to be maintained under this subsection shall provide that the issuer of that bond or policy shall give the director written notice of cancellation or non-renewal of the bond or policy within 10 days of the cancellation or non-renewal.

d.A home elevation contractor, prior to entering into an agreement to perform a home elevation, shall provide proof of insurance to the homeowner including the issuing insurer, policy number, type, and amount of insurance coverage maintained by the contractor in accordance with this section.

L.2004, c.16, s.7; amended 2004, c.155, s.3; 2014, c.34, s.4.



Section 56:8-143 - Refusal To Issue, Renew, Revocation, Suspension Of Registration; Procedures.

56:8-143 Refusal to issue, renew, revocation, suspension of registration; procedures.

8. a. The director may refuse to issue or renew, and may revoke, any registration for failure to comply with, or violation of, the provisions of this act or for any other good cause shown within the meaning and purpose of this act. A refusal or revocation shall not be made except upon reasonable notice to, and opportunity to be heard by, the applicant or registrant.

b.The director, in lieu of revoking a registration, may suspend the registration for a reasonable period of time, or assess a penalty in lieu of suspension, or both, and may issue a new registration, notwithstanding the revocation of a prior registration, if the applicant is found to have become entitled to the new registration.

L.2004,c.16,s.8.



Section 56:8-144 - Display Of Registration Number; Requirements.

56:8-144 Display of registration number; requirements.

9. a. All registrants shall prominently display their registration numbers within their places of business, in all advertisements distributed within this State, on business documents, contracts and correspondence with consumers of home improvement services in this State, and on all commercial vehicles registered in this State and leased or owned by registrants and used by registrants for the purpose of providing home improvements, except for vehicles leased or rented to customers of registrants by a registrant or any agent or representative thereof.

b.Any invoice, contract or correspondence given by a registrant to a consumer shall prominently contain the toll-free telephone number provided pursuant to section 14 of this act.

L.2004,c.16,s.9.



Section 56:8-145 - Applicability Of Act To Out-of-state Contractors.

56:8-145 Applicability of act to out-of-State contractors.

10. The provisions of this act shall apply to any person engaging in any of the activities regulated by this act in this State, including persons whose residence or principal place of business is located outside of this State.

L.2004,c.16,s.10.



Section 56:8-146 - Violations, Fourth Degree Crime.

56:8-146 Violations, fourth degree crime.

11. a. It is an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) to violate any provision of this act.

b.In addition to any other penalty provided by law, a person who knowingly violates any of the provisions of this act is guilty of a crime of the fourth degree.

L.2004,c.16,s.11.



Section 56:8-147 - Supersedure Of Municipal Ordinance, Regulation.

56:8-147 Supersedure of municipal ordinance, regulation.

12. a. This act shall supersede any municipal ordinance or regulation that provides for the licensing or registration of contractors or for the protection of homeowners by bonds or warranties required to be provided by contractors, exclusive of those required by water, sewer, utility, or land use ordinances or regulations.

b.No municipality shall issue a construction permit for any home improvement to any contractor who is not registered pursuant to the provisions of this act.

L.2004,c.16,s.12.



Section 56:8-148 - Municipal Powers Preserved.

56:8-148 Municipal powers preserved.

13. This act shall not deny to any municipality the power to inspect a contractor's work or equipment, the work of a contractor who performs improvements to commercial property, or the power to regulate the standards and manners in which the contractor's work shall be done.

L.2004,c.16,s.13.



Section 56:8-149 - Public Information Campaign, Toll Free Number.

56:8-149 Public information campaign, toll free number.

14. a. The director shall establish and undertake a public information campaign to educate and inform contractors and the consumers of this State of the provisions of this act. The public information campaign shall include, but not be limited to, the preparation, printing and distribution of booklets, pamphlets or other written pertinent information.

b.The director shall provide a toll-free telephone number for consumers making inquiries regarding contractors.

L.2004,c.16,s.14.



Section 56:8-150 - Applicability Of C.56:8-1 et Seq.

56:8-150 Applicability of C.56:8-1 et seq.

15. Nothing in this act shall limit the application of P.L.1960, c.39 (C.56:8-1 et seq.), or any regulations promulgated thereunder, in regard to the registration or regulation of contractors.

L.2004,c.16,s.15.



Section 56:8-151 - Contracts, Certain, Required To Be In Writing; Contents.

56:8-151 Contracts, certain, required to be in writing; contents.

16. a. On or after December 31, 2005, every home improvement contract for a purchase price in excess of $500, and all changes in the terms and conditions of the contract, shall be in writing. The contract shall be signed by all parties thereto, and shall clearly and accurately set forth in legible form and in understandable language all terms and conditions of the contract, including but not limited to:

(1)The legal name, business address, and registration number of the contractor;

(2)A copy of the certificate of commercial general liability insurance required of a contractor pursuant to section 7 of this act and the telephone number of the insurance company issuing the certificate; and

(3)The total price or other consideration to be paid by the owner, including the finance charges.

b.On or after December 31, 2005, a home improvement contract may be cancelled by a consumer for any reason at any time before midnight of the third business day after the consumer receives a copy of it. In order to cancel a contract the consumer shall notify the contractor of the cancellation in writing, by registered or certified mail, return receipt requested, or by personal delivery, to the address specified in the contract. All moneys paid pursuant to the cancelled contract shall be fully refunded within 30 days of receipt of the notice of cancellation. If the consumer has executed any credit or loan agreement through the contractor to pay all or part of the contract, the agreement or note shall be cancelled without penalty to the consumer and written notice of that cancellation shall be mailed to the consumer within 30 days of receipt of the notice of cancellation. The contract shall contain a conspicuous notice printed in at least 10-point bold-faced type as follows:



"NOTICE TO CONSUMER

YOU MAY CANCEL THIS CONTRACT AT ANY TIME BEFORE MIDNIGHT OF THE THIRD BUSINESS DAY AFTER RECEIVING A COPY OF THIS CONTRACT. IF YOU WISH TO CANCEL THIS CONTRACT, YOU MUST EITHER:

1.SEND A SIGNED AND DATED WRITTEN NOTICE OF CANCELLATION BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED; OR

2.PERSONALLY DELIVER A SIGNED AND DATED WRITTEN NOTICE OF CANCELLATION TO:

(Name of Contractor)

(Address of Contractor)

(Phone Number of Contractor)

If you cancel this contract within the three-day period, you are entitled to a full refund of your money. Refunds must be made within 30 days of the contractor's receipt of the cancellation notice."

L.2004,c.16,s.16; amended 2004, c.155, s.4.



Section 56:8-152 - Rules, Regulations.

56:8-152 Rules, regulations.

17. The director, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate rules and regulations to effectuate the purposes of this act.

L.2004,c.16,s.17.



Section 56:8-153 - Definitions Relative To Unsolicited Credit Cards, Checks.

56:8-153 Definitions relative to unsolicited credit cards, checks.
1.As used in this act:

"Check" means a demand draft drawn on or payable through an office of a depository institution located in the United States that has imprinted on it the account holder's name and the depository institution's name, location and routing number.

"Credit card" means any card, plate, coupon book, or other single credit device that may be used from time to time to obtain credit.

"Unsolicited check" means any check mailed or otherwise delivered to a person for the purpose of drawing on an existing account that is an extension of credit or activating an account to obtain credit other than:

(1)in response to a request or application for a check or account; or

(2)as a substitute for a check or account previously issued to the person to whom the check is mailed or otherwise delivered.

"Unsolicited credit card" means any credit card mailed or otherwise delivered to a person other than:

(1)in response to a request or application for a credit card; or

(2)as a renewal or substitute for a credit card previously issued to the person to whom the credit card is mailed or otherwise delivered.

L.2004,c.159,s.1.



Section 56:8-154 - Delivery Of Unsolicited Credit Card, Unlawful Practice.

56:8-154 Delivery of unsolicited credit card, unlawful practice.
2.It shall be an unlawful practice for any person to mail or otherwise deliver an unsolicited credit card to a person in this State.

L.2004,c.159,s.2.



Section 56:8-155 - Unsolicited Credit Card, Unaccepted, Immunity From Liability For Use.

56:8-155 Unsolicited credit card, unaccepted, immunity from liability for use.
3.No person in whose name an unsolicited credit card is issued shall be liable for any amount resulting from use of that card, from which that person or a member of that person's family or household derives no benefit, unless the person has accepted the card by activating the card or using the card, or by authorizing use of the card by another person. Failure to destroy or return an unsolicited credit card shall not constitute acceptance of the card.

L.2004,c.159,s.3.



Section 56:8-156 - Unsolicited Check, Unaccepted, Immunity From Liability For Use.

56:8-156 Unsolicited check, unaccepted, immunity from liability for use.
4.No person in whose name an unsolicited check is issued shall be liable for any amount resulting from use of that check or account, unless the person who is the holder of the account upon which the check is to be drawn, or who is the payee on the check, as the case may be, has accepted the check or account by using the check or account. Failure to destroy or return an unsolicited check shall not constitute acceptance of the check or account.

L.2004,c.159,s.4.



Section 56:8-157 - Definitions Relative To Certain Unsolicited Advertisements Over Telephone Lines.

56:8-157 Definitions relative to certain unsolicited advertisements over telephone lines.
1.As used in this act:
"Existing business relationship" means a relationship formed by a voluntary two-way communication between a person or entity and a residential or business subscriber with or without an exchange of consideration, on the basis of an inquiry, application, purchase, membership or transaction by the residential or business subscriber regarding products or services offered by such person or entity.
"Nonprofit organization" means a nonprofit organization that is exempt from federal taxation pursuant to Section 501(c)(3) of the federal Internal Revenue Code (26 U.S.C. s. 501(c)(3)) or section 501(c)(6) of the federal Internal Revenue Code (26 U.S.C. s.501(c)(6)).
"Telephone facsimile machine" means equipment which has the capacity to transcribe text or images, or both, from paper into an electronic signal and to transmit that signal over a regular telephone line or to transcribe text or images, or both, from an electronic signal received over a regular telephone line onto paper.
"Unsolicited advertisement" means any material advertising the commercial availability or quality of any property, goods, or services which is transmitted to any person without that person's prior express invitation or permission.

L.2005,c.114,s.1.

56:8-158 Sending unsolicited advertisement to telephone facsimile machine prohibited, exceptions.
2. a. A person within this State shall not use any telephone facsimile machine, computer or other device to send an unsolicited advertisement to a telephone facsimile machine within this State. This subsection shall not be construed to cover the actions of an internet service provider or telecommunications service provider in the transmission, routing, relaying, handling, or storing of the facsimile through an automatic technical process.

b.Subsection a. of this section shall not apply where there is an existing business relationship between the sender of the unsolicited advertisement and the residential or business subscriber or where a member of a nonprofit organization including, but not limited to, professional or trade associations, sends an unsolicited advertisement to a member of the same organization, directly and not through a centralized facsimile database or facsimile number list maintained by the organization, provided that such unsolicited advertisement, whether sent pursuant to an existing business relationship between the sender and the residential or business subscriber or whether sent from one member of a nonprofit organization to another member of the same organization, shall provide clear and conspicuous notice on the first page of the unsolicited advertisement. Such notice shall include:

(1)disclosure to the recipient that the recipient may request the sender of the unsolicited advertisement not to send any future unsolicited advertisements to the recipient's telephone facsimile machine; and

(2)the domestic address and facsimile machine number for the recipient to transmit such a request to the sender.

c.A request not to send future unsolicited advertisements to a telephone facsimile machine shall:

(1)identify the telephone number of the telephone facsimile machine to which the request relates;

(2)be made to the sender's domestic address or the facsimile machine number of the sender provided in the notice to the recipient; and

(3)be sent in written form to the sender's domestic address or sent by return facsimile transmission to the sender's facsimile machine number, in order to be effective.

Such request is effective unless subsequently the person making the request provides express invitation or permission to the sender, in written form or by facsimile transmission, to send future unsolicited advertisements to such person at such telephone facsimile machine.

d.Failure to honor a valid request, in written form or by facsimile transmission, not to send future unsolicited advertisements pursuant to subsections c. through g. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

e.Nonprofit organizations, including but not limited to, professional or trade associations, shall be exempt from subsection a. of this section and shall be allowed to send unsolicited advertisements to their new and existing members in furtherance of the organization's purpose, without penalty, provided that the organization provides to each of its prospective new members at the time of membership application or to each of its existing members at the time of membership renewal, as the case may be, clear and conspicuous notice of:

(1)the member's right to request the organization not to send any future unsolicited advertisements to the member's telephone facsimile machine;

(2)the organization's domestic address and facsimile machine number to which its members may transmit such a request to the organization; and

(3)the requirement that any such request to the organization shall be sent in written form to the organization's domestic address or sent by return facsimile transmission to the organization's facsimile number, in order to be effective.

A request by a member to a nonprofit organization not to send future unsolicited advertisements to a member's telephone facsimile machine shall comply with the requirements of this subsection and with the requirements of subsection c. of this section, as applicable. Failure of a nonprofit organization to honor a valid request, in written form or by facsimile transmission, from a member not to send future unsolicited advertisements pursuant to the requirements of this subsection and the requirements of subsection c. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

f.Members of nonprofit organizations, including but not limited to, professional or trade associations, who send unsolicited advertisements to the telephone facsimile machines of other members of the same organization by initially sending such advertisements to a centralized facsimile database or facsimile number list maintained by the organization for the purpose of distributing such advertisements to its membership shall be exempt from subsection a. of this section and shall be allowed to send such unsolicited advertisements through such centralized facsimile database or facsimile number list to other members of the same organization, without penalty, provided that the organization provides to each of its prospective new members at the time of membership application or to each of its existing members at the time of membership renewal, as the case may be, clear and conspicuous notice of:

(1)the member's right to request that the organization not send any future unsolicited advertisements from one or more other members of the same organization through such centralized facsimile database or facsimile number list to the member's telephone facsimile machine;

(2)the organization's domestic address and facsimile machine number to which its members may transmit such a request to the organization; and

(3)the requirement that any such request to the organization shall be sent in written form to the organization's domestic address or sent by return facsimile transmission to the organization's facsimile number, in order to be effective.

A request by a member to a nonprofit organization that the organization not send any future unsolicited advertisements from one or more other members of the same organization through such centralized facsimile database or facsimile number list to a member's telephone facsimile machine shall comply with the requirements of this subsection and with the requirements of subsection c. of this section, as applicable. Failure of the nonprofit organization to honor a valid request, in written form or by facsimile transmission, from a member of the same organization not to send any future unsolicited advertisements from one or more other members through such centralized facsimile database or facsimile number list pursuant to the requirements of this subsection and the requirements of subsection c. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

g.Nonprofit organizations, including but not limited to, professional or trade associations, shall be exempt from subsection a. of this section and shall be allowed to send unsolicited advertisements to the telephone facsimile machine of any person, other than a new or existing member of the sending organization, within this State, without penalty, provided that such advertisements are intended to give the person notice of an event that is in furtherance of the organization's purpose, and further provided that, any such unsolicited advertisements to the person's telephone facsimile machine shall provide clear and conspicuous notice on the first page of the unsolicited advertisement. Such notice shall include:

(1)disclosure to the person that the person may request the organization not to send any such future unsolicited advertisements to the person's telephone facsimile machine;

(2)the domestic address and facsimile machine number for the person to transmit such a request to the organization; and

(3)the requirement that any such request to the organization shall be sent in written form to the organization's domestic address or sent by return facsimile transmission to the organization's facsimile number, in order to be effective.
A request by a person to a nonprofit organization that the organization not send future unsolicited advertisements to the person's telephone facsimile machine shall comply with the requirements of this subsection and with the requirements of subsection c. of this section, as applicable. Failure of a nonprofit organization to honor a valid request, in written form or by facsimile transmission, from a person not to send future unsolicited advertisements pursuant to the requirements of this subsection and the requirements of subsection c. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

L.2005,c.114,s.2; amended 2007, c.85.



Section 56:8-158 - Sending unsolicited advertisement to telephone facsimile machine prohibited, exceptions.

56:8-158 Sending unsolicited advertisement to telephone facsimile machine prohibited, exceptions.
2. a. A person within this State shall not use any telephone facsimile machine, computer or other device to send an unsolicited advertisement to a telephone facsimile machine within this State. This subsection shall not be construed to cover the actions of an internet service provider or telecommunications service provider in the transmission, routing, relaying, handling, or storing of the facsimile through an automatic technical process.

b. Subsection a. of this section shall not apply where there is an existing business relationship between the sender of the unsolicited advertisement and the residential or business subscriber or where a member of a nonprofit organization including, but not limited to, professional or trade associations, sends an unsolicited advertisement to a member of the same organization, directly and not through a centralized facsimile database or facsimile number list maintained by the organization, provided that such unsolicited advertisement, whether sent pursuant to an existing business relationship between the sender and the residential or business subscriber or whether sent from one member of a nonprofit organization to another member of the same organization, shall provide clear and conspicuous notice on the first page of the unsolicited advertisement. Such notice shall include:

(1) disclosure to the recipient that the recipient may request the sender of the unsolicited advertisement not to send any future unsolicited advertisements to the recipient's telephone facsimile machine; and

(2) the domestic address and facsimile machine number for the recipient to transmit such a request to the sender.

c. A request not to send future unsolicited advertisements to a telephone facsimile machine shall:

(1) identify the telephone number of the telephone facsimile machine to which the request relates;

(2) be made to the sender's domestic address or the facsimile machine number of the sender provided in the notice to the recipient; and

(3) be sent in written form to the sender's domestic address or sent by return facsimile transmission to the sender's facsimile machine number, in order to be effective.

Such request is effective unless subsequently the person making the request provides express invitation or permission to the sender, in written form or by facsimile transmission, to send future unsolicited advertisements to such person at such telephone facsimile machine.

d. Failure to honor a valid request, in written form or by facsimile transmission, not to send future unsolicited advertisements pursuant to subsections c. through g. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

e. Nonprofit organizations, including but not limited to, professional or trade associations, shall be exempt from subsection a. of this section and shall be allowed to send unsolicited advertisements to their new and existing members in furtherance of the organization's purpose, without penalty, provided that the organization provides to each of its prospective new members at the time of membership application or to each of its existing members at the time of membership renewal, as the case may be, clear and conspicuous notice of:

(1) the member's right to request the organization not to send any future unsolicited advertisements to the member's telephone facsimile machine;

(2) the organization's domestic address and facsimile machine number to which its members may transmit such a request to the organization; and

(3) the requirement that any such request to the organization shall be sent in written form to the organization's domestic address or sent by return facsimile transmission to the organization's facsimile number, in order to be effective.

A request by a member to a nonprofit organization not to send future unsolicited advertisements to a member's telephone facsimile machine shall comply with the requirements of this subsection and with the requirements of subsection c. of this section, as applicable. Failure of a nonprofit organization to honor a valid request, in written form or by facsimile transmission, from a member not to send future unsolicited advertisements pursuant to the requirements of this subsection and the requirements of subsection c. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

f. Members of nonprofit organizations, including but not limited to, professional or trade associations, who send unsolicited advertisements to the telephone facsimile machines of other members of the same organization by initially sending such advertisements to a centralized facsimile database or facsimile number list maintained by the organization for the purpose of distributing such advertisements to its membership shall be exempt from subsection a. of this section and shall be allowed to send such unsolicited advertisements through such centralized facsimile database or facsimile number list to other members of the same organization, without penalty, provided that the organization provides to each of its prospective new members at the time of membership application or to each of its existing members at the time of membership renewal, as the case may be, clear and conspicuous notice of:

(1) the member's right to request that the organization not send any future unsolicited advertisements from one or more other members of the same organization through such centralized facsimile database or facsimile number list to the member's telephone facsimile machine;

(2) the organization's domestic address and facsimile machine number to which its members may transmit such a request to the organization; and

(3) the requirement that any such request to the organization shall be sent in written form to the organization's domestic address or sent by return facsimile transmission to the organization's facsimile number, in order to be effective.

A request by a member to a nonprofit organization that the organization not send any future unsolicited advertisements from one or more other members of the same organization through such centralized facsimile database or facsimile number list to a member's telephone facsimile machine shall comply with the requirements of this subsection and with the requirements of subsection c. of this section, as applicable. Failure of the nonprofit organization to honor a valid request, in written form or by facsimile transmission, from a member of the same organization not to send any future unsolicited advertisements from one or more other members through such centralized facsimile database or facsimile number list pursuant to the requirements of this subsection and the requirements of subsection c. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

g. Nonprofit organizations, including but not limited to, professional or trade associations, shall be exempt from subsection a. of this section and shall be allowed to send unsolicited advertisements to the telephone facsimile machine of any person, other than a new or existing member of the sending organization, within this State, without penalty, provided that such advertisements are intended to give the person notice of an event that is in furtherance of the organization's purpose, and further provided that, any such unsolicited advertisements to the person's telephone facsimile machine shall provide clear and conspicuous notice on the first page of the unsolicited advertisement. Such notice shall include:

(1) disclosure to the person that the person may request the organization not to send any such future unsolicited advertisements to the person's telephone facsimile machine;

(2) the domestic address and facsimile machine number for the person to transmit such a request to the organization; and

(3) the requirement that any such request to the organization shall be sent in written form to the organization's domestic address or sent by return facsimile transmission to the organization's facsimile number, in order to be effective.
A request by a person to a nonprofit organization that the organization not send future unsolicited advertisements to the person's telephone facsimile machine shall comply with the requirements of this subsection and with the requirements of subsection c. of this section, as applicable. Failure of a nonprofit organization to honor a valid request, in written form or by facsimile transmission, from a person not to send future unsolicited advertisements pursuant to the requirements of this subsection and the requirements of subsection c. of this section, as applicable, shall constitute a violation of P.L.2005, c.114 (C.56:8-157 et seq.).

L.2005,c.114,s.2; amended 2007, c.85.



Section 56:8-159 - Action By Aggrieved Person.

56:8-159 Action by aggrieved person.

3. a. Any person aggrieved by a violation of this act may bring an action in the Superior Court in the county where the transmission was sent or was received, or in which the plaintiff resides, for damages or to enjoin further violations of this act.
b.The court shall proceed in a summary manner and shall, in the event the plaintiff establishes a violation of this act, enter a judgment for the actual damages sustained, or $500 for each violation, whichever amount is greater, together with costs of suit and reasonable attorney's fees.
c.If the plaintiff establishes that the sender was notified by return facsimile or written means of communication to cease and desist transmission of such unsolicited advertisements, the court shall enter a judgment, on account of each subsequent transmission, for actual damages or $1,000 for each transmission, whichever amount is greater, together with costs of suit and reasonable attorney's fees, not to exceed $1,000.

L.2005,c.114,s.3.



Section 56:8-160 - Violation Constitutes Unlawful Practice.

56:8-160 Violation constitutes unlawful practice.

4.A violation of this act shall constitute an unlawful practice pursuant to P.L. 1960, c. 39 (C.56:8-1 et seq.) and shall be subject to all remedies and penalties available pursuant to P.L. 1960, c. 39 (C. 56:8-1 et seq.), in addition to the remedies provided to an aggrieved person by section 3 of this act.

L.2005,c.114,s.4.



Section 56:8-161 - Definitions Relative To Security Of Personal Information.

56:8-161 Definitions relative to security of personal information.

10. As used in sections 10 through 15 of this amendatory and supplementary act:

"Breach of security" means unauthorized access to electronic files, media or data containing personal information that compromises the security, confidentiality or integrity of personal information when access to the personal information has not been secured by encryption or by any other method or technology that renders the personal information unreadable or unusable. Good faith acquisition of personal information by an employee or agent of the business for a legitimate business purpose is not a breach of security, provided that the personal information is not used for a purpose unrelated to the business or subject to further unauthorized disclosure.

"Business" means a sole proprietorship, partnership, corporation, association, or other entity, however organized and whether or not organized to operate at a profit, including a financial institution organized, chartered, or holding a license or authorization certificate under the law of this State, any other state, the United States, or of any other country, or the parent or the subsidiary of a financial institution.

"Communicate" means to send a written or other tangible record or to transmit a record by any means agreed upon by the persons sending and receiving the record.

"Customer" means an individual who provides personal information to a business.

"Individual" means a natural person.

"Internet" means the international computer network of both federal and non-federal interoperable packet switched data networks.

"Personal information" means an individual's first name or first initial and last name linked with any one or more of the following data elements: (1) Social Security number; (2) driver's license number or State identification card number; or (3) account number or credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual's financial account. Dissociated data that, if linked, would constitute personal information is personal information if the means to link the dissociated data were accessed in connection with access to the dissociated data.

For the purposes of sections 10 through 15 of this amendatory and supplementary act, personal information shall not include publicly available information that is lawfully made available to the general public from federal, state or local government records, or widely distributed media.

"Private entity" means any individual, corporation, company, partnership, firm, association, or other entity, other than a public entity.

"Public entity" includes the State, and any county, municipality, district, public authority, public agency, and any other political subdivision or public body in the State. For the purposes of sections 10 through 15 of this amendatory and supplementary act, public entity does not include the federal government.

"Publicly post" or "publicly display" means to intentionally communicate or otherwise make available to the general public.

"Records" means any material, regardless of the physical form, on which information is recorded or preserved by any means, including written or spoken words, graphically depicted, printed, or electromagnetically transmitted. Records does not include publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed.

L.2005,c.226,s.10.



Section 56:8-162 - Methods Of Destruction Of Certain Customer Records.

56:8-162 Methods of destruction of certain customer records.

11. A business or public entity shall destroy, or arrange for the destruction of, a customer's records within its custody or control containing personal information, which is no longer to be retained by the business or public entity, by shredding, erasing, or otherwise modifying the personal information in those records to make it unreadable, undecipherable or nonreconstructable through generally available means.

L.2005,c.226,s.11.



Section 56:8-163 - Disclosure Of Breach Of Security To Customers.

56:8-163 Disclosure of breach of security to customers.

12. a. Any business that conducts business in New Jersey, or any public entity that compiles or maintains computerized records that include personal information, shall disclose any breach of security of those computerized records following discovery or notification of the breach to any customer who is a resident of New Jersey whose personal information was, or is reasonably believed to have been, accessed by an unauthorized person. The disclosure to a customer shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subsection c. of this section, or any measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system. Disclosure of a breach of security to a customer shall not be required under this section if the business or public entity establishes that misuse of the information is not reasonably possible. Any determination shall be documented in writing and retained for five years.

b.Any business or public entity that compiles or maintains computerized records that include personal information on behalf of another business or public entity shall notify that business or public entity, who shall notify its New Jersey customers, as provided in subsection a. of this section, of any breach of security of the computerized records immediately following discovery, if the personal information was, or is reasonably believed to have been, accessed by an unauthorized person.

c. (1) Any business or public entity required under this section to disclose a breach of security of a customer's personal information shall, in advance of the disclosure to the customer, report the breach of security and any information pertaining to the breach to the Division of State Police in the Department of Law and Public Safety for investigation or handling, which may include dissemination or referral to other appropriate law enforcement entities.

(2)The notification required by this section shall be delayed if a law enforcement agency determines that the notification will impede a criminal or civil investigation and that agency has made a request that the notification be delayed. The notification required by this section shall be made after the law enforcement agency determines that its disclosure will not compromise the investigation and notifies that business or public entity.

d.For purposes of this section, notice may be provided by one of the following methods:

(1)Written notice;

(2)Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in section 101 of the federal "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. s.7001); or

(3)Substitute notice, if the business or public entity demonstrates that the cost of providing notice would exceed $250,000, or that the affected class of subject persons to be notified exceeds 500,000, or the business or public entity does not have sufficient contact information. Substitute notice shall consist of all of the following:

(a)E-mail notice when the business or public entity has an e-mail address;

(b)Conspicuous posting of the notice on the Internet web site page of the business or public entity, if the business or public entity maintains one; and

(c)Notification to major Statewide media.

e.Notwithstanding subsection d. of this section, a business or public entity that maintains its own notification procedures as part of an information security policy for the treatment of personal information, and is otherwise consistent with the requirements of this section, shall be deemed to be in compliance with the notification requirements of this section if the business or public entity notifies subject customers in accordance with its policies in the event of a breach of security of the system.

f.In addition to any other disclosure or notification required under this section, in the event that a business or public entity discovers circumstances requiring notification pursuant to this section of more than 1,000 persons at one time, the business or public entity shall also notify, without unreasonable delay, all consumer reporting agencies that compile or maintain files on consumers on a nationwide basis, as defined by subsection (p) of section 603 of the federal "Fair Credit Reporting Act" (15 U.S.C. s.1681a), of the timing, distribution and content of the notices.

L.2005,c.226,s.12.



Section 56:8-164 - Prohibited Actions Relative To Display Of Social Security Numbers.

56:8-164 Prohibited actions relative to display of social security numbers.

13. a. No person, including any public or private entity, shall:

(1)Publicly post or publicly display an individual's Social Security number, or any four or more consecutive numbers taken from the individual's Social Security number;

(2)Print an individual's Social Security number on any materials that are mailed to the individual, unless State or federal law requires the Social Security number to be on the document to be mailed;

(3)Print an individual's Social Security number on any card required for the individual to access products or services provided by the entity;

(4)Intentionally communicate or otherwise make available to the general public an individual's Social Security number;

(5)Require an individual to transmit his Social Security number over the Internet, unless the connection is secure or the Social Security number is encrypted; or

(6)Require an individual to use his Social Security number to access an Internet web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet web site.

b.Nothing in this section shall prevent a public or private entity from using a Social Security number for internal verification and administrative purposes, so long as the use does not require the release of the Social Security number to persons not designated by the entity to perform associated functions allowed or authorized by law.

c.Nothing in this section shall prevent the collection, use or release of a Social Security number, as required by State or federal law.

d.Notwithstanding this section, Social Security numbers may be included in applications and forms sent by mail, including documents sent as part of an application or enrollment process, or to establish, amend or terminate an account, contract or policy, or to confirm the accuracy of the Social Security number. A Social Security number that is permitted to be mailed under this subsection may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope, or visible on the envelope or without the envelope having been open.

e.Nothing in this section shall apply to documents that are recorded or required to be open to the public pursuant to Title 47 of the Revised Statutes. This section shall not apply to records that are required by statute, case law, or New Jersey Court Rules, to be made available to the public by entities provided for in Article VI of the New Jersey Constitution.

f.Nothing in this section shall apply to the interactive computer service provider's transmissions or routing or intermediate temporary storage or caching of an image, information or data that is otherwise subject to this section.

L.2005,c.226,s.13.



Section 56:8-165 - Regulations Concerning Security Of Personal Information.

56:8-165 Regulations concerning security of personal information.

14. The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the Commissioner of Banking and Insurance, shall promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate sections 4 through 15 of this amendatory and supplementary act.

L.2005,c.226,s.14.



Section 56:8-166 - Unlawful Practice, Violation.

56:8-166 Unlawful practice, violation.

15. It shall be an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) to willfully, knowingly or recklessly violate sections 10 through 13 of this amendatory and supplementary act.

L.2005,c.226,s.15.



Section 56:8-166.1 - Person, Business, Association Prohibited From Publishing Certain Information On The Internet.

56:8-166.1 Person, business, association prohibited from publishing certain information on the Internet.
3. a. A person, business, or association shall not disclose on the Internet the home address or unpublished home telephone number of a law enforcement officer or retired law enforcement officer under circumstances in which a reasonable person would believe that providing that information would expose another to harassment or risk of harm to life or property.

b.A person, business, or association that violates subsection a. of this section shall be liable to the law enforcement officer, retired law enforcement officer, or any other person residing at the home address of the law enforcement officer or retired law enforcement officer, who may bring a civil action in the Superior Court.

c.The court may award:

(1)actual damages, but not less than liquidated damages computed at the rate of $1,000 for each violation of this act;

(2)punitive damages upon proof of willful or reckless disregard of the law;

(3)reasonable attorney's fees and other litigation costs reasonably incurred; and

(4)any other preliminary and equitable relief as the court determines to be appropriate.

d.For the purposes of this section, "disclose" shall mean to solicit, sell, manufacture, give, provide, lend, trade, mail, deliver, transfer, publish, distribute, circulate, disseminate, present, exhibit, advertise or offer.

L.2015, c.226, s.3.



Section 56:8-167 - Sale, Offer Of Vehicle Protection Product By Unregistered Warrantor, Person Deemed Unlawful Practice.

56:8-167 Sale, offer of vehicle protection product by unregistered warrantor, person deemed unlawful practice.

4. a. It shall be an unlawful practice for a person to sell, or offer for sale, a vehicle protection product with a warranty issued by a warrantor that is not registered pursuant to P.L.2007, c.166 (C.17:18-19 et al.).

b.It shall be an unlawful practice for a person who is not registered pursuant to section 3 of P.L.2007, c.166 (C.17:18-21) to offer or issue a vehicle protection product warranty.

L.2007, c.166, s.4.



Section 56:8-168 - Short Title.

56:8-168 Short title.

1.This act shall be known and may be cited as the "Internet Dating Safety Act."

L.2007, c.272, s.1.



Section 56:8-169 - Findings, Declarations Relative To Internet Dating Safety.

56:8-169 Findings, declarations relative to Internet dating safety.

2.The Legislature finds and declares:

a.Residents of this State need to be informed of the potential risks of participating in Internet dating services. There is a public safety need to disclose whether criminal history background screenings have been performed and to increase public awareness of the possible risks associated with Internet dating activities. The primary purpose of this act is to enhance the safety of individuals who use Internet service to facilitate dating.

b.The offer of Internet dating services to residents of this State, and the acceptance of membership fees from residents of this State means that an Internet dating service is conducting business in this State and is subject to regulation by this State and the jurisdiction of the State's courts.

L.2007, c.272, s.2.



Section 56:8-170 - Definitions Relative To Internet Dating Safety.

56:8-170 Definitions relative to Internet dating safety.

3.As used in this act:

a."Criminal background screening" means a name search for a person's criminal convictions initiated by an on-line dating service provider and conducted by one of the following means:

(1)By searching available and regularly updated government public record databases for criminal convictions so long as such databases, in the aggregate, provide substantial national coverage; or

(2)By searching a database maintained by a private vendor that is regularly updated and is maintained in the United States with substantial national coverage of criminal history records and sexual offender registries.

b."Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

c."Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

d."Internet dating service" means a person or entity directly or indirectly in the business, for profit, of offering, promoting or providing access to dating, relationship, compatibility, matrimonial or social referral services principally on or through the Internet.

e."Internet service provider" means any person, business or organization qualified to do business in this State that provides individuals, corporations, or other entities with the ability to connect to the Internet through equipment that is located in this State.

f."Member" means a customer, client or participant who submits to an Internet dating service information required to access the service for the purpose of engaging in dating, relationship, compatibility, matrimonial or social referral.

g."New Jersey member" means a member who provides a New Jersey billing address or zip code when registering with the service.

h."Criminal conviction" means a conviction for any crime including but not limited to any sex offense that would qualify the offender for registration pursuant to section 2 of P.L.1994, c.133 (C.2C:7-2) or under another jurisdiction's equivalent statute.

L.2007, c.272, s.3.



Section 56:8-171 - Requirements For Internet Dating Services.

56:8-171 Requirements for Internet dating services.

4.An Internet dating service offering services to New Jersey members shall:

a.Provide safety awareness notification that includes, at minimum, a list and description of safety measures reasonably designed to increase awareness of safer dating practices as determined by the service. Examples of such notifications include:

(1)"Anyone who is able to commit identity theft can also falsify a dating profile."

(2)"There is no substitute for acting with caution when communicating with any stranger who wants to meet you."

(3)"Never include your last name, e-mail address, home address, phone number, place of work, or any other identifying information in your Internet profile or initial e-mail messages. Stop communicating with anyone who pressures you for personal or financial information or attempts in any way to trick you into revealing it."

(4)"If you choose to have a face-to-face meeting with another member, always tell someone in your family or a friend where you are going and when you will return. Never agree to be picked up at your home. Always provide your own transportation to and from your date and meet in a public place with many people around."

b.If an Internet dating service does not conduct criminal background screenings on its members, the service shall disclose, clearly and conspicuously, to all New Jersey members that the Internet dating service does not conduct criminal background screenings. The disclosure shall be provided in two or more of the following forms: when an electronic mail message is sent or received by a New Jersey member, in a "click-through" or other similar presentation requiring a member from this State to acknowledge that they have received the information required by this act, on the profile describing a member to a New Jersey member, and on the web-site pages or homepage of the Internet dating service used when a New Jersey member signs up. A disclosure under this subsection shall be in bold, capital letters in at least 12-point type.

c.If an Internet dating service conducts criminal background screenings on all of its communicating members, then the service shall disclose, clearly and conspicuously, to all New Jersey members that the Internet dating service conducts a criminal background screening on each member prior to permitting a New Jersey member to communicate with another member. The disclosure shall be provided on the website pages used when a New Jersey member signs up. A disclosure under this subsection shall be in bold, capital letters in at least 12-point type.

d.If an Internet dating service conducts criminal background screenings, then the service shall disclose whether it has a policy allowing a member who has been identified as having a criminal conviction to have access to its service to communicate with any New Jersey member; shall state that criminal background screenings are not foolproof; that they may give members a false sense of security; that they are not a perfect safety solution; that criminals may circumvent even the most sophisticated search technology; that not all criminal records are public in all states and not all databases are up to date; that only publicly available convictions are included in the screening; and that screenings do not cover other types of convictions or arrests or any convictions from foreign countries.

L.2007, c.272, s.4.



Section 56:8-172 - Unlawful Practices For Internet Dating Services.

56:8-172 Unlawful practices for Internet dating services.

5.It shall be an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) for an Internet dating service to fail to provide notice or falsely indicate that it has performed criminal background screenings in accordance with this act .

L.2007, c.272, s.5.



Section 56:8-173 - No Violation To Serve Solely As Intermediary.

56:8-173 No violation to serve solely as intermediary.

6.An Internet service provider does not violate this act solely as a result of serving as an intermediary for the transmission of electronic messages between members of an Internet dating service.

L.2007, c.272, s.6.



Section 56:8-174 - Rules, Regulations.

56:8-174 Rules, regulations.

7.The director, in consultation with the Attorney General and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall adopt rules and regulations to effectuate the purposes of this act.

L.2007, c.272, s.7.



Section 56:8-175 - Definitions Relative To Prepaid Telephone Calling Cards And Services.

56:8-175 Definitions relative to prepaid telephone calling cards and services.

1.As used in this act:

"Advertisement" means the attempt, directly or indirectly by publication, dissemination, solicitation, endorsement or circulation or in any other way, to induce directly or indirectly any person to purchase any prepaid calling card or service, appearing in any newspaper, magazine, periodical, circular, in-store or out-of-store sign or other written matter placed before the consuming public, or in any radio broadcast, television broadcast, electronic medium or delivered to or through any computer.

"Company" means any entity, corporation, company, association, firm, partnership or other business entity, or individual engaged in the business of a prepaid calling service provider or prepaid calling card distributor in this State.

"Director" means the Director of the Division of Consumer Affairs.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Government fees" means and includes any and all fees, taxes and charges assessed pursuant to State or federal law, regulation or other mandate or requirement, including universal service fees and charges.

"Payphone surcharge" means the surcharge that a provider may charge a customer when that customer places a call with a card from a payphone using a toll-free access number. The payphone surcharge shall be deducted from a card's balance.

"Permitted fee" means the fees and surcharges that a provider may charge to, or deduct from, a card's balance for the use of that card, in addition to the rate per minute to the particular destination called, which includes and is limited to any payphone surcharge, any recharge convenience fee, any directory assistance fee, and any government fees.

"Prepaid calling card" or "card" means any right of use purchased for a sum certain that contains an access number and authorization code that enables a consumer to use a prepaid calling service. Such rights of use may be embodied on a card or other physical object or may be purchased by an electronic or telephonic means through which the purchaser obtains access numbers and authorization codes that are not physically located on a card or other object. "Prepaid calling card" shall not be construed to include cards or other rights of use that provide access to:

(1)telecommunications service if the card or other rights of use and telecommunications service are provided:

(a)for free or at no additional charge as a promotional item accompanying a product or service purchased by a customer; or

(b)pursuant to an awards, loyalty, rebate or promotional program without any separate monetary consideration being given by the customer solely in exchange therefor; or

(2)a wireless telecommunications service account if the purchaser has a pre-existing relationship with the wireless service provider or establishes a carrier-customer relationship via the purchase of the object.

"Prepaid calling card distributor" or "distributor" means and includes: (1) any company that purchases or receives prepaid calling cards from a prepaid calling service provider or distributor and sells or distributes those cards to one or more distributors of prepaid calling cards or to one or more prepaid calling card retailers; and (2) any company that otherwise actively engages in the promotion, advertising or dissemination of prepaid calling cards and which is not a provider. "Prepaid calling card distributor" shall not include any prepaid calling card retailers engaged exclusively in point-of-sale transactions with customers.

"Prepaid calling card retailer" means any company that sells or offers to sell prepaid calling cards directly to customers.

"Prepaid calling service" or "service" means any prepaid telecommunications service that allows customers to originate calls through a local, long distance or toll-free access number and authorization code, whether manually or electronically dialed. "Prepaid calling service" shall not include any service that provides access to a wireless telecommunications service account wherein the purchaser has a pre-existing relationship with the wireless service provider or establishes a carrier-customer relationship via the purchase of the object.

"Prepaid calling service provider" or "provider" means any company, providing prepaid calling service to the public using its own, or a resold telecommunications network, or voice over Internet technology.

"Toll-free number" means an 800 number, or other telephone number widely understood to be toll-free, which, when called as the destination number or as an access number, shall not result in the calling party being assessed, by virtue of completing the call, any fee, charge or higher rate for the call unless such fee, charge or higher rate is disclosed pursuant to subsection a. of section 2 of this act.
L.2007, c.293, s.1.



Section 56:8-176 - Disclosure Of Certain Information Required.

56:8-176 Disclosure of certain information required.

2. a. Prepaid calling service providers and prepaid calling card distributors shall disclose the following information on cards or their packaging, as prescribed by the director by regulation, and in any advertising for the service or cards, including any Internet web site used to promote or distribute the service or cards:

(1)The name of the prepaid calling service provider;

(2)The provider's 24 hour customer service telephone number;

(3)The amount and frequency of any permitted fee that may be applicable to the use of the card or service for calls originating within the United States;

(4)Notice that additional or different per minute rates, charges or fees may apply to use of the card or the service for calls to or from international telephone numbers, international cellular and international wireless telephone numbers;

(5)Notice that per minute rates may be higher for calls made via toll-free numbers;

(6)The value of the card or service, in dollars or minutes;

(7)Any applicable policies relating to refund, recharge, decrement and expiration; and

(8)Such additional information as the director may prescribe by regulation, including, but not limited to, information concerning the notice and disclosure of any rates, charges or fees for the use of the card or the service for calls.

b.Prepaid calling service providers and prepaid calling card distributors shall make available through the customer service number, a website or other electronic medium, packaging, if any, or in a clear and conspicuous poster or other writing in plain language at the point of sale such information as the director may prescribe by regulation.

c.All minutes or rates, or both, promoted or advertised on any prepaid calling card, any point of sale material relating to that card or otherwise relating to any prepaid calling service, shall be available and achievable by the customer, and there shall be no limitations on the period of time for which the promoted or advertised minutes or rates, or both, will be available to the customer unless those limitations are clearly and conspicuously disclosed in the same location on the card, advertising or point of sale material where the minutes or rates, or both, are promoted or advertised. All minutes promoted, advertised or disclosed on any voice prompt given to a customer at the time the customer places a call with the card, whether or not required by regulation to be given to the customer, shall be immediately available and achievable by the customer on that call. The customer shall not be charged for any busy signal or unanswered call.

d.A provider may not charge, apply or deduct from a card's balance any fees, taxes, surcharges or other amounts for use of the card, except: (1) the rate per minute for the particular destination called; (2) any permitted fees; and (3) any rate per minute, fee or charge permitted pursuant to paragraph (4) or (5) of subsection a. of this section.

e.If a language other than English is predominantly used on a prepaid calling card, its packaging, or in point of sale advertising or promotion for the prepaid calling card or prepaid calling service, then the disclosures required by this section shall be disclosed in that language on that card, packaging, advertisement or promotion.

f.In the case of a prepaid calling service provider, the company's 24 hour customer service telephone number shall enable the customer to obtain, at no charge, any and all applicable information regarding the rates, any permitted fees, charges and minutes available and remaining on the card for use in a single, uninterrupted call to a single, requested destination through the card and prepaid calling service. Customer service may be provided by a combination of a live operator, interactive voice response, and electronic voice recording of customer inquiries and complaints, but live operator service shall be available 24 hours a day, seven days a week. If an electronic voice recorder is used, the provider shall attempt to contact the customer no later than the next day following the date of the recording.

g.Providers and distributors shall conspicuously display the applicable access numbers for the use of the card on the body of the card itself or on its packaging.

h.A company shall not impose any fee or surcharge that is not disclosed as required by this section or that exceeds the amount disclosed by the company.

L.2007, c.293, s.2.



Section 56:8-177 - Certain Cards Not To Be Offered For Sale.

56:8-177 Certain cards not to be offered for sale.

3.Prepaid calling card retailers shall not sell or offer for sale any prepaid calling card that the retailer knows provides fewer minutes than the number of minutes promoted or advertised for that card, including the number of minutes listed on the card, any advertising or point of sale material related to the card or any voice prompt indicating the number of minutes available for a call with the card.

L.2007, c.293, s.3.



Section 56:8-178 - Violation Deemed Unlawful Practice; Remedies, Penalties.

56:8-178 Violation deemed unlawful practice; remedies, penalties.

4.A violation of any provision of this act shall be an unlawful practice pursuant to P.L.1960, c.39 (C.56:8-1 et seq.) and shall be subject to all remedies and penalties available pursuant to P.L.1960, c.39 (C.56:8-1 et seq.).

L.2007, c.293, s.4.



Section 56:8-179 - Report To Governor, Legislature.

56:8-179 Report to Governor, Legislature.

5.Not later than 18 months after the date of adoption of regulations implementing this act, the division shall issue a report to the Governor and the Legislature, pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1), on the activities of the division, including their quantitative results, in enforcing this act and any recommendations for additional legislation regulating the industry.

L.2007, c.293, s.5.



Section 56:8-180 - Rules, Regulations.

56:8-180 Rules, regulations.

6.The Director of the Division of Consumer Affairs shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to effectuate the purposes of this act.

L.2007, c.293, s.6.



Section 56:8-181 - Effective Date; Applicability Of Act.

56:8-181 Effective date; applicability of act.

7.This act shall take effect on the first day of the seventh month next following enactment, but the director may take such anticipatory action in advance of that date as may be necessary for the timely implementation of this act. This act shall not apply to prepaid calling cards and point-of-sale materials related to those prepaid calling cards printed prior to the effective date. The act shall apply to any prepaid calling card printed after the effective date and to any advertisement, promotion, point-of-sale material or voice prompt that is created, aired, printed, distributed, or otherwise disseminated on or after the effective date.

L.2007, c.293, s.7.



Section 56:8-185 - Definitions Relative To International Labor Matching, Matchmaking Organizations.

56:8-185 Definitions relative to international labor matching, matchmaking organizations.

1.As used in this act:

"Client" means a resident of this State for whom an international labor matching organization seeks to locate labor assistance from non-citizens residing outside the country or for whom an international matchmaking organization renders dating, matrimonial or social referral services involving citizens of a foreign country.

"Criminal history record background check" means a determination of whether a person has a criminal record by cross-referencing that person's name and fingerprints with those on file with the Federal Bureau of Investigation, Identification Division and the State Bureau of Identification in the Division of State Police.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"International labor matching organization" means a corporation, partnership, sole proprietorship, or other entity that does business in the United States, whose primary purpose is to offer to State residents, opportunities to locate labor assistance from foreign recruits residing outside the country for the purpose of bringing the foreign recruit to the State.

"International matchmaking organization" means a corporation, partnership, sole proprietorship, or other entity that does business in the United States and whose primary purpose is offering, including to State residents, dating, matrimonial, or social referral services involving citizens of a foreign country or countries who are not residing in the United States, such as (1) an exchange of names, telephone numbers, addresses, or statistics; (2) a selection of photographs; or (3) a social environment in a country other than the United States. The term shall not include an on-line personal services organization.

"On-line personal services organization" means a corporation, partnership, sole proprietorship, or other entity that does business in the United States and for profit provides an on-line forum for persons to post personal profiles as a means of self-referral for dating, matrimonial, or other social purpose.

"Recruit" means a noncitizen, nonresident person that is recruited by an international labor matching organization for the purpose of bringing the laborer to the State or by an international matchmaking organization for the purpose of providing dating, matrimonial or social referral services.


L.2009, c.152, s.1.



Section 56:8-186 - Criminal History Record Background Checks Condition For Employment.

56:8-186 Criminal history record background checks condition for employment.

2. a. The division shall initiate criminal history record background checks of present and prospective owners and employees of an international labor matching organization or an international matchmaking organization.

b.No person shall own or be employed by an international labor matching organization or an international matchmaking organization unless the division certifies that the person has no criminal history record of a conviction for an offense enumerated in subsection d. of this section.

c.No international labor matching organization or international matchmaking organization shall employ a person who has not been certified pursuant to subsection b. of this section.

d.A person subject to subsection b. of this section whose criminal history record background check reveals a conviction for any of the following crimes and offenses shall be disqualified from owning or being employed by an international labor matching organization or an international matchmaking organization:

(1)If the conviction was in New Jersey for a crime:

(a)involving danger to the person, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:11-1 et seq., N.J.S.2C:12-1 et seq., N.J.S.2C:13-1 et seq., N.J.S.2C:14-1 et seq. or N.J.S.2C:15-1 et seq.; or

(b)against the family, children or incompetents, meaning those crimes and disorderly persons offenses set forth in N.J.S.2C:24-1 et seq. or the "Prevention of Domestic Violence Act," P.L.1991, c.261 (C.2C:25-17 et seq.); or

(c)involving theft as set forth in chapter 20 of Title 2C of the New Jersey Statutes; or

(d)involving any controlled dangerous substance or analog as set forth in chapter 35 of Title 2C of the New Jersey Statutes except paragraph (4) of subsection a. of N.J.S.2C:35-10; or

(e)involving terrorism as set forth in the "September 11th, 2001 Anti-Terrorism Act," P.L.2002, c.26 (C.2C:38-1 et seq.); or

(f)involving prostitution and related offenses as set forth in N.J.S.2C:34-1.

(2)If the conviction was in any other state or jurisdiction for conduct constituting any of the crimes described in paragraph (1) of this subsection.

L.2009, c.152, s.2.



Section 56:8-187 - Certification As Qualified To Own Enterprise.

56:8-187 Certification as qualified to own enterprise.

3. a. Every owner or prospective owner of an international labor matching organization or an international matchmaking organization shall apply to the director to be certified as qualified to own the enterprise.

b.Every owner of an international labor matching organization or an international matchmaking organization shall apply to the director to have certified as qualified any person who will be employed by the enterprise.

c.The owner of an international labor matching organization or an international matchmaking organization shall apply to the director, within 90 days of the effective date of this act, for the certifications of persons employed by the enterprise on the effective date. These persons shall be permitted to continue their employment pending the completion of the certification process.

d.An application for certification shall be accompanied by the fee required to perform a criminal history record background check.

e.The international labor matching organization or international matchmaking organization shall retain a copy of the certification of persons subject to certification under this act. The certifications shall be made available upon request to interested members of the public.

L.2009, c.152, s.3.



Section 56:8-188 - Authorization For Receipt Of Criminal History Record Information.

56:8-188 Authorization for receipt of criminal history record information.

4. a. The director is authorized to receive criminal history record information from the State Bureau of Identification in the Division of State Police and the Federal Bureau of Investigation consistent with applicable State and federal laws, rules and regulations. The applicant shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

b.The Division of State Police in the Department of Law and Public Safety, upon the request of the director, shall conduct a criminal history record background check requested by the director in accordance with the provisions of this act. The check shall be performed only upon certification by the director that the person has submitted to the director the person's name, address, fingerprints and written consent for a criminal history record background check to be performed.

For the purpose of conducting the criminal history record background check, the State Police shall examine its own files and arrange for a similar examination of federal criminal records. The information obtained as a result of any such check shall be forwarded to the director.

L.2009, c.152, s.4.



Section 56:8-189 - Written Consent For Criminal History Record Background Check.

56:8-189 Written consent for criminal history record background check.

5. a. The division shall not initiate a criminal history record background check pursuant to this act without the written consent of the person. The consent required under this section shall be in a manner and form prescribed by the director and shall include, but not be limited to, the signature, name, address and fingerprints of the person.

b.Upon receiving the results of a criminal history record background check, the director shall promptly notify any person who has not been convicted of a disqualifying offense. Along with that notice, the director shall forward a certification stating that the person has been subjected to a criminal history record background check and that the check has not revealed any record that the person has been convicted of a disqualifying offense. The certificate shall be in a form and contain any additional information as the director may prescribe by rule and regulation.

c.The director shall promptly notify a person whose criminal history record background check reveals a disqualifying criminal conviction of the results of the background check. The person shall have 30 days from the receipt of that notice to petition the director for a review and cite reasons substantiating the review. If the person successfully challenges the accuracy of the criminal history record information indicating a criminal conviction or the person demonstrates affirmatively to the director clear and convincing evidence of rehabilitation, the director may issue a certificate indicating that the person has successfully cleared a background check.

In determining whether the rehabilitation of a person has been affirmatively demonstrated, the director shall consider:

(1)The nature and seriousness of the offense;

(2)The circumstances under which the offense occurred;

(3)The date of the offense;

(4)The age of the person when the offense was committed;

(5)Whether the offense was repeated;

(6)Social conditions which may have contributed to the offense; and

(7)Any evidence of rehabilitation, including good conduct in the community; counseling, psychological or psychiatric treatment; additional academic or vocational training; or personal recommendations.

d.The director shall not certify a person subject to the provisions of this act who refuses to consent to, or cooperate in, the securing of a criminal history record background check.

L.2009, c.152, s.5.



Section 56:8-190 - Information Provided To Recruits Of International Matchmaking Organization.

56:8-190 Information provided to recruits of international matchmaking organization.

6.An international matchmaking organization conducting business in this State shall provide all recruits with the telephone numbers for the Statewide Domestic Violence Hotline and the National Domestic Violence Hotline and shall provide recruits with basic information concerning domestic violence. This may include information on what is considered domestic violence, statistics concerning domestic violence, legal rights of persons in abusive relationships and suggestions about what to do in the event of domestic violence.

L.2009, c.152, s.6.



Section 56:8-191 - Public Education Program.

56:8-191 Public education program.

7.The division shall develop and undertake a public education program designed to inform the citizens of this State of the provisions of this act. A component of this program shall be the establishment and maintenance of a file of certifications granted by the director in accordance with the provisions of this act. The certifications shall be made available to interested members of the public upon request. The program also shall publicize those international labor matching organizations and international matchmaking organizations which are in compliance with the provisions of this act.

L.2009, c.152, s.7.



Section 56:8-192 - Registration, Fee.

56:8-192 Registration, fee.

8.The division may require an international labor matching organization or an international matchmaking organization operating in this State to register with the division and to pay an annual registration fee sufficient to defray the cost of administering this act.

L.2009, c.152, s.8.



Section 56:8-193 - Criminal History, Provision Required Before Information Provided To Recruit.

56:8-193 Criminal history, provision required before information provided to recruit.

9. a. Upon receipt of a request for information from a recruit, an international labor matching organization or an international matchmaking organization shall refrain from providing any further services to the recruit or the client with regard to facilitating future interaction between the recruit and the client until the client has submitted to the organization the complete transcript of any criminal history record obtained from the State Bureau of Identification in the Division of State Police consistent with applicable State and Federal laws, rules and regulations. The client shall bear the cost for the criminal history record background check, including all costs of administering and processing the check.

b.The Division of State Police shall promptly notify the director if the person who was the subject of a criminal history record background check pursuant to subsection a. of section 2 of this act is convicted of a disqualifying crime or offense in this State after the date the background check was performed.

L.2009, c.152, s.9.



Section 56:8-194 - Violations.

56:8-194 Violations.

10. It is a violation of P.L.1960, c.39 (C.56:8-1 et seq.) to violate a provision of this act.

L.2009, c.152, s.10.



Section 56:8-195 - Rules, Regulations.

56:8-195 Rules, regulations.

11. The director, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), shall promulgate and enforce rules and regulations to effectuate the purposes of this act.

L.2009, c.152, s.11.



Section 56:8-196 - Definitions Relative To The Security Of Certain Personal Information.

56:8-196 Definitions relative to the security of certain personal information.

1.As used in this act:

"Computer" means an electronic, magnetic, optical, electrochemical or other high speed data processing device or another similar device capable of executing a computer program, including arithmetic, logic, memory, data storage or input-output operations and includes any computer equipment connected to such a device, computer system, or computer network.

"Computer equipment" means any equipment or device, including all input, output, processing, storage, software, or communications facilities, intended to interface with a computer.

"Computer network" means the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals, or a complex consisting of two or more interconnected computers.

"Computer program" means a series of instructions or statements executable on a computer, which directs the computer system in a manner to produce a desired result.

"Computer software" means a set of computer programs, data, procedures, and associated documentation concerning the operation of a computer system.

"Computer system" means a set of interconnected computer equipment intended to operate as a cohesive system.

"Computerized record" means any record, recorded or preserved on any computer, computer equipment, computer network, computer program, computer software, or computer system.

"End user computer system" means any computer system that is designed to allow end users to access computerized information, computer software, computer programs, or computer networks. End user computer system includes, but is not limited to, desktop computers, laptop computers, tablets or other mobile devices, or removable media.

"Health benefits plan" means a benefits plan which pays or provides hospital and medical expense benefits for covered services, and is delivered or issued for delivery in this State by or through a carrier. Health benefits plan includes, but is not limited to, Medicare supplement coverage and risk contracts to the extent not otherwise prohibited by federal law. For the purposes of this act, health benefits plan shall not include the following plans, policies, or contracts: accident only, credit, disability, long-term care, TRICARE supplement coverage, coverage arising out of a workers' compensation or similar law, automobile medical payment insurance, personal injury protection insurance issued pursuant to P.L.1972, c.70 (C.39:6A-1 et seq.), or hospital confinement indemnity coverage.

"Health insurance carrier" means an insurance company, health service corporation, hospital service corporation, medical service corporation, or health maintenance organization authorized to issue health benefits plans in this State.

"Identifiable health information" means individually identifiable health information as defined in 45 C.F.R. s.160.103.

"Personal information" means an individual's first name or first initial and last name linked with any one or more of the following data elements: (1) Social Security number; (2) driver's license number or State identification card number; (3) address; or (4) identifiable health information. Dissociated data that, if linked, would constitute personal information is personal information if the means to link the dissociated data were accessed in connection with access to the dissociated data.

"Public network" means a network to which anyone, including the general public, has access and through which a person can connect to other networks or the Internet.

"Record" means any material, regardless of the physical form, on which information is recorded or preserved by any means, including written or spoken words, graphically depicted, printed, or electromagnetically transmitted. Record does not include publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed.

L.2014, c.88, s.1.



Section 56:8-197 - Restrictions For Health Insurance Carrier Relative To Certain Computerized Records.

56:8-197 Restrictions for health insurance carrier relative to certain computerized records.

2. a. A health insurance carrier shall not compile or maintain computerized records that include personal information, unless that information is secured by encryption or by any other method or technology rendering the information unreadable, undecipherable, or otherwise unusable by an unauthorized person. Compliance with this section shall require more than the use of a password protection computer program, if that program only prevents general unauthorized access to the personal information, but does not render the information itself unreadable, undecipherable, or otherwise unusable by an unauthorized person operating, altering, deleting, or bypassing the password protection computer program.

b.This section shall only apply to end user computer systems and computerized records transmitted across public networks.

L.2014, c.88, s.2.



Section 56:8-198 - Violation, Unlawful Practice.

56:8-198 Violation, unlawful practice.

3.It shall be an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) to violate the provisions of this act.

L.2014, c.88, s.3.



Section 56:8-199 - Violations, Unlawful Practice.

56:8-199 Violations, unlawful practice.

2.A violation of the provisions of subsection b. or c. of section 1 of P.L.2015, c.121 (C.2C:21-7.5) shall be an unlawful practice in violation of P.L.1960, c.39 (C.56:8-1 et seq.). Each manufacture, importation, installation, reinstallation, sale, or offer for sale shall constitute a separate and distinct violation.

L.2015, c.121, s.2.



Section 56:8-200 - Escrow Agent Evaluation Services, Charging Certain Fees Prohibited.

56:8-200 Escrow agent evaluation services, charging certain fees prohibited.
1. a. It shall be an unlawful practice for any person or entity to prepare a report for use by a mortgage lender in evaluating the capacity of an escrow agent to perform real estate settlement services, in exchange for a fee charged to that escrow agent.

b.As used in this section, "escrow agent" means an independent person, including an independent bonded escrow company, an independent financial institution whose accounts are insured by a governmental agency or instrumentality, an independent licensed title insurance agent, or an attorney licensed to practice law in this State, who is responsible for the receipt of any written instrument, money, evidence of title to real or personal property, or other thing of value to be held until the happening of a specified event or the performance of a prescribed condition, when it is then to be delivered in connection with the transfer of real estate.

L.2015, c.196, s.1.



Section 56:8-201 - Definitions Relative To Coin Redemption Machine Fees.

56:8-201 Definitions relative to coin redemption machine fees.
1.As used in this act:

"Coin redemption machine" means a device that accepts, sorts, and counts coins deposited by a consumer and provides the consumer with a cash refund or refundable voucher.

"Operator" means any person, partnership, corporation or other organization that operates a coin redemption machine.

L.2015, c.267, s.1.



Section 56:8-202 - Notice Of Fee Required.

56:8-202 Notice of fee required.
2.No operator shall charge a fee to a consumer for the consumer's use of a coin redemption machine unless a notice is prominently displayed on the coin redemption machine disclosing to the consumer:

a.If a fee will be imposed for providing the coin redemption service; and

b.The amount of any fee.

L.2015, c.267, s.2.



Section 56:8-203 - Violations; Penalties, Unlawful Practice.

56:8-203 Violations; penalties, unlawful practice.
3.An operator in violation of section 2 of this act shall be subject to a civil penalty of up to $1,000 for a first offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court shall have jurisdiction of proceedings for the enforcement of the penalty provided by this section.

A second violation of section 2 of this act is an unlawful practice under P.L.1960, c.39 (C.56:8-1 et seq.), and for the purposes of this section shall be considered a first offense under P.L.1960, c.39 (C.56:8-1 et seq.).

A third or subsequent violation of section 2 of this act is an unlawful practice under P.L.1960, c.39 (C.56:8-1 et seq.), and for the purposes of this section shall be considered a subsequent offense under P.L.1960, c.39 (C.56:8-1 et seq.).

An action to recover a penalty under this act may not be maintained as a class action.

L.2015, c.267, s.3.



Section 56:8-204 - Rules, Regulations.

56:8-204 Rules, regulations.
4.The Director of the Division of Consumer Affairs shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules and regulations necessary to effectuate the purposes of this act.

L.2015, c.267, s.4.



Section 56:9-1 - Short Title

56:9-1. Short title
This act may be known and shall be cited as the "New Jersey Antitrust Act."

L.1970, c. 73, s. 1, eff. May 21, 1970.



Section 56:9-2 - Definitions

56:9-2. Definitions
a. As used in this act, unless the context otherwise requires "person" shall mean any natural person or persons, or any corporation, partnership, company, trust or association of persons.

b. "Trade or commerce" shall include all economic activity involving or relating to any commodity or service.

c. "Commodity" shall mean any kind of real or personal property.

d. "Service" shall mean any activity which is performed in whole or in part for the purpose of financial gain, including but not limited to sale, rental, leasing or licensing for use.

L.1970, c. 73, s. 2, eff. May 21, 1970.



Section 56:9-3 - Contracts And Combinations In Restraint Of Trade

56:9-3. Contracts and combinations in restraint of trade
Every contract, combination in the form of trust or otherwise, or conspiracy in restraint of trade or commerce, in this State, shall be unlawful.

L.1970, c. 73, s. 3, eff. May 21, 1970.



Section 56:9-4 - Monopolies; Unlawful Acquisitions

56:9-4. Monopolies; unlawful acquisitions
a. It shall be unlawful for any person to monopolize, or attempt to monopolize, or to combine or conspire with any person or persons, to monopolize trade or commerce in any relevant market within this State.

b. No corporation engaged in commerce shall acquire, directly or indirectly, the whole or any part of the stock or other share capital of another corporation engaged also in commerce, where the effect of such acquisition may be to substantially lessen competition within this State between the corporation whose stock is so acquired and the corporation making the acquisition, or to restrain such commerce in any section or community of this State, or tend to create a monopoly of any line of commerce within this State.

c. No corporation shall acquire, directly or indirectly, the whole or any part of the stock or other share capital of two or more corporations engaged in commerce where the effect of such acquisition, or the use of such stock by the voting or granting of proxies or otherwise, may be to substantially lessen competition within this State between such corporations, or any of them, or to restrain such commerce in any section or community of this State, or tend to create a monopoly of any line of commerce within this State.

d. This section shall not apply to corporations purchasing such stock solely for investment and not using the same by voting or otherwise to bring about, or in attempting to bring about, the substantial lessening of competition. Nor shall anything contained in this section prevent a corporation engaged in commerce from causing the formation of subsidiary corporations for the actual carrying on of their immediate lawful business, or the natural and legitimate branches or extensions thereof, or from owning and holding all or a part of the stock of such subsidiary corporations, when the effect of such formation is not to substantially lessen competition.

e. Nothing contained in this section shall be held to affect or impair any right heretofore legally acquired.

L.1970, c. 73, s. 4, eff. May 21, 1970.



Section 56:9-5 - Certain Activities Permitted

56:9-5. Certain activities permitted
5. a. This act shall not forbid the existence of trade and professional organizations created for the purpose of mutual help, and not having capital stock, nor forbid or restrain members of such organizations from lawfully carrying out the legitimate objects thereof not otherwise in violation of this act; nor shall those organizations or members per se be illegal combinations or conspiracies in restraint of trade under the provisions of this act.

b.No provisions of this act shall be construed to make illegal:

(1)The activities of any labor organization or of individual members thereof which are directed solely to labor objectives which are legitimate under the laws of either the State of New Jersey or the United States;

(2)The activities of any agricultural or horticultural cooperative organization, whether incorporated or unincorporated, or of individual members thereof, which are directed solely to objectives of such cooperative organizations which are legitimate under the laws of either the State of New Jersey or the United States;

(3)The activities of any public utility, as defined in R.S.48:2-13 to the extent that such activities are subject to the jurisdiction of the Board of Public Utilities, the Department of Transportation, the Federal Energy Regulatory Commission, the Federal Communications Commission, the Federal Department of Transportation or the Interstate Commerce Commission, except that this exemption, and that of subsection c. of this section, shall apply to the activities of any electric public utility or gas public utility or any related competitive business segment of an electric public utility or related competitive business segment of a gas public utility, or any public utility holding company or related competitive business segment of a public utility holding company as those terms are defined in section 3 of P.L.1999, c.23 (C.48:3-51), only to the extent such activities are expressly required by and supervised pursuant to State regulation or are required by federal or State law;

(4)The activities, including, but not limited to, the making of or participating in joint underwriting or joint reinsurance arrangements, of any insurer, insurance agent, insurance broker, independent insurance adjuster or rating organization to the extent that such activities are subject to regulation by the Commissioner of Banking and Insurance of this State under, or are permitted, or are authorized by, the "Department of Banking and Insurance Act of 1948," P.L.1948, c.88 (C.17:1-1.1 et al.) and the "Department of Insurance Act of 1970," P.L.1970, c.12 (C.17:1C-1 et seq.), provided, however, the provisions of this paragraph (4) shall not apply to private passenger automobile insurance business, except as provided in section 69 of P.L.1990, c.8 (C.17:33B-31);

(5)The bona fide religious and charitable activities of any not for profit corporation, trust or organization established exclusively for religious or charitable purposes, or for both purposes;

(6)The activities engaged in by securities dealers, issuers or agents who are (I) a. licensed by the State of New Jersey under the "Uniform Securities Law (1967)," P.L.1967, c.93 (C.49:3-47 et seq.); or (ii) members of the National Association of Securities Dealers, or (iii) members of any National Securities Exchange registered with the Securities and Exchange Commission under the "Securities Exchange Act of 1934," as amended, in the course of their business of offering, selling, buying and selling, or otherwise trading in or underwriting securities, as agent, broker, or principal, and activities of any National Securities Exchange so registered, including the establishment of commission rates and schedules of charges;

(7)The activities of any State or national banking institution to the extent that such activities are regulated or supervised by officers of the State government under the "Department of Banking and Insurance Act of 1948," P.L.1948, c.88 (C.17:1-1.1 et al.) or P.L.1970, c.11 (C.17:1B-1 et seq.), or the federal government under the banking laws of the United States;

(8)The activities of any state or federal savings and loan association to the extent that such activities are regulated or supervised by officers of the State government under the "Department of Banking and Insurance Act of 1948," P.L.1948, c.88 (C.17:1-1.1 et al.) or P.L.1970, c.11 (C.17:1B-1 et seq.), or the federal government under the banking laws of the United States;

(9)The activities of any bona fide not for profit professional association, society or board, licensed and regulated by the courts or any other agency of this State, in recommending schedules of suggested fees, rates or commissions for use solely as guidelines in determining charges for professional and technical services; or

(10) The activities permitted under the provisions of chapter 4 of Title 56 of the Revised Statutes, "An act to regulate the retail sale of motor fuels," P.L.1938, c.163 (C.56:6-1 et seq.), the "Unfair Motor Fuels Practices Act," P.L.1953, c.413 (C.56:6-19 et seq.) and the "Unfair Cigarette Sales Act of 1952," P.L.1952, c.247 (C.56:7-18 et seq.).

c.This act shall not apply to any activity directed, authorized or permitted by any law of this State that is in conflict or inconsistent with the provisions of this act, and the enactment of this act shall not be deemed to repeal, either expressly or by implication, any such other law in effect on the date of its enactment.

L.1970,c.73,s.5;amended 1990, c.8, s.70; 1994, c.188, s.2; 1999, c.23, s.61.



Section 56:9-6 - Duties Of Attorney General

56:9-6. Duties of attorney general
The Attorney General shall investigate suspected violations of, and institute such proceedings as are hereinafter provided for violation of the provisions of this act. The Attorney General may direct the county prosecutor of any county in which such proceedings may be brought to aid and assist him in the conduct of such investigations and proceedings.

L.1970, c. 73, s. 6, eff. May 21, 1970.



Section 56:9-7 - Violations; Dissolution And Other Relief

56:9-7. Violations; dissolution and other relief
Upon a violation of this act by any corporation or association organized under the laws of this State, or upon failure to comply with the terms of a final judgment or decree rendered by a court of this State for a violation of the provisions of this act, or to comply with a consent judgment or decree rendered by a court of this State concerning an alleged violation of this act, the Attorney General may institute proper proceedings in a court of competent jurisdiction for the forfeiture of charter rights, franchises, privileges and powers, and for the dissolution of the corporation or association, or for the suspension of the privilege to conduct business within the State. The court, in its discretion, and with due consideration of all relevant factors, including relevant public interests and competitive and economic factors, may order the dissolution, suspend the privilege to conduct business for a specific period, deny such relief, or provide other appropriate relief. A dissolution shall be conducted in accordance with the procedures specified by law for either voluntary or involuntary dissolution of the particular type of corporation or association.

L.1970, c. 73, s. 7, eff. May 21, 1970.



Section 56:9-8 - Foreign Corporations; Violations; Relief

56:9-8. Foreign corporations; violations; relief
Upon a violation of this act by a foreign corporation or association exercising the privilege of conducting business within this State, or upon a failure to comply with the terms of a final judgment or decree rendered by a court of this State issued for a violation of the provisions of this act, or to comply with a consent judgment or decree rendered by a court of this State concerning an alleged violation of this act, the Attorney General may institute appropriate proceedings for the revocation or suspension of franchises, privileges, and powers connected with doing business within the State. The court, in its discretion, and with due consideration of all relevant factors, including relevant public interests and competitive and economic factors, may order the revocation, suspend the privilege to conduct business for a specified period, deny relief, or provide other appropriate relief. A revocation shall have the same effect as a failure to qualify to do business in this State.

L.1970, c. 73, s. 8, eff. May 21, 1970.



Section 56:9-9 - Investigations; Subpoenas

56:9-9. Investigations; subpoenas
a. (1) Whenever the Attorney General, by his own inquiry or as the result of a complaint, suspects that a violation of this act or of the federal antitrust laws is occurring, has occurred or is about to occur, or, whenever the Attorney General believes it to be in the public interest that an investigation be made, the Attorney General or his designee may, prior to the institution of a criminal or civil action thereon, issue in writing and cause to be served upon any person who may have information relevant to such investigation a subpena to appear and be examined under oath before the Attorney General, his designee or a court of record; answer written interrogatories under oath; or produce documents or any other information or materials for inspection or copying.

(2) Any subpena issued pursuant to this subsection shall:

(a) Contain a general statement concerning the subject matter of the investigation;

(b) Contain a statement advising the person subpenaed that he has the right, at any time before the return date of the subpena, to seek a court order determining the validity of the subpena;

(c) Contain a statement advising the person subpenaed that he may have an attorney present when he appears and testifies or otherwise responds to the subpena;

(d) Describe the classes of documentary material to be produced thereunder with sufficient particularity to permit such materials to be reasonably identified;

(e) Prescribe a date and time at which the person subpenaed shall appear to testify, under oath, or by which the person shall answer written interrogatories or produce the documents or other information or materials for inspection or copying; provided that such date shall not be less than 15 days from the date of service of the subpena; and

(f) Specify a place for the taking of testimony or for the submission of answers or for the production of documents or other information or materials and identify the persons who are authorized to receive the return of the subpena.

(3) The powers of subpena and examination contained in this subsection shall not abate or terminate by reason of any action or proceeding brought by the Attorney General under this act.

b. (1) If a person in attendance upon such investigation pursuant to subpena, or if a person required to provide the Attorney General answers in writing under oath or otherwise, personally refuses to answer a question or produce evidence of any other kind or make the required answers on the ground that he may be incriminated thereby, and if the Attorney General or his designee, in a writing directed to the person, orders that person to answer the question or produce the evidence, that person shall comply with the order. After complying therewith, and if but for this section he would have been privileged to withhold the answer given or the evidence produced, such answer, testimony or evidence or any evidence directly or indirectly derived therefrom may not be used against the person in any prosecution for a crime or offense concerning which he gave answer or produced evidence; provided that the answer, testimony or evidence is responsive to the question propounded. However, he may nevertheless be prosecuted or subject to penalty or forfeiture for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing evidence or failing to produce evidence in accordance with the order.

(2) Any person who fails to obey the command of a subpena, after being ordered to do so by a court of competent jurisdiction, is guilty of a crime of the fourth degree. In the alternative, if a person fails to obey a subpena after being ordered to do so by a court of competent jurisdiction, the Attorney General may apply to that court to have that person adjudged in contempt and to commit him to jail until such time as he purges himself of contempt by responsively answering, testifying or producing evidence as ordered.

(3) A person shall not be excused from complying with the terms of a subpena on the ground of failure to tender or pay a witness fee for mileage, unless demand therefor is made at the time compliance is about to be made. Payment of a witness fee or mileage shall not apply to any officer, director or person in the employ of any person whose conduct or practices are being investigated.

c. (1) Except as otherwise provided in this subsection, no material produced pursuant to this section or information derived therefrom shall be available for examination, without the consent of the person who produced the material, by any person other than the Attorney General or his designee in connection with the enforcement of this act. However, nothing contained herein shall prevent the legitimate use of such information or materials by the Attorney General or his designee, without the consent of the person who produced the materials, for investigational purposes.

(2) The Attorney General or his designee may disclose, without the consent of the person who produced the material, the material produced pursuant to this section or information derived therefrom to officers and employees of appropriate federal or State law enforcement agencies upon the prior certification of an officer of the federal or State law enforcement agency that the information will be maintained in confidence and will be used only for official law enforcement purposes; provided, however, the Attorney General or his designee shall advise such person of his intent to disclose such material or information derived therefrom 10 days prior to the disclosure.

(3) The Attorney General or his designee may disclose, without the consent of the person who produced the material, material produced pursuant to this section or information derived therefrom to any court or grand jury.

d. Service of a subpena pursuant to this section shall be by any of those methods specified in the New Jersey Rules of Court for service of a summons and complaint in a civil action.

L.1970, c. 73, s. 9, eff. May 21, 1970. Amended by L.1983, c. 25, s. 1, eff. Jan. 25, 1983.



Section 56:9-10 - Injunctions And Other Relief; Jurisdiction

56:9-10. Injunctions and other relief; jurisdiction
a. The Superior Court shall have jurisdiction to prevent and restrain violations of this act. The Attorney General may institute proceedings to prevent and restrain violations. In addition to granting prohibitory injunctions and other restraints for a period and upon terms and conditions necessary to deter the defendant from, and insure against, the committing of a future violation of this act, the court may grant mandatory injunctions reasonably necessary to restore and preserve competition in the trade or commerce affected by the violation. The court may issue temporary restraining orders or prohibitions and the court may proceed in a summary manner.

b. Any person may institute proceedings for injunctive relief, temporary or permanent in the Superior Court against threatened loss or damage to his property or business by a violation of this act, when and under the same conditions and principles as injunctive relief against threatened conduct that will cause loss or damage is granted by courts of equity, under the rules governing such proceedings, and upon the execution of proper bond against damages for an injunction improvidently granted and a showing that the danger of irreparable loss or damage is immediate, a preliminary injunction may issue. If the court issues a permanent injunction, the plaintiff shall be awarded reasonable attorneys' fees, filing fees and reasonable costs of suit. Reasonable costs of suit may include, but shall not be limited to the expenses of discovery and document reproduction.

c. In addition to injunctive relief authorized pursuant to subsection a of this section, any person who violates the provisions of this act shall be liable to a penalty of not more than the greater of $100,000.00 or $500.00 per day for each and every day of said violation.

L.1970, c. 73, s. 10, eff. May 21, 1970.



Section 56:9-11 - Violations, Crime; Grading.

56:9-11 Violations, crime; grading.

11. a. Any person who shall knowingly violate any of the provisions of P.L.1970, c.73 (C.56:9-1 et seq.) or knowingly aid or advise in such violation is guilty of a crime.

b.Any person convicted pursuant to the provisions of subsection a. of this section of a violation involving or affecting trade or commerce of a value less than $1,000,000.00 shall be guilty of a crime of the third degree. Any person convicted pursuant to the provisions of subsection a. of this section of a violation involving or affecting trade or commerce of a value equal to or greater than $1,000,000.00 shall be guilty of a crime of the second degree. Any person convicted pursuant to the provisions of subsection a. of this section of a violation involving bid rigging on public contracts, regardless of the value of trade or commerce involved or affected, shall be guilty of a crime of the second degree.

c.Notwithstanding the provisions of subsections a. and b. of N.J.S.2C:43-3, a person convicted of a crime of the second degree under this section shall be subject to a fine of not less than $50,000.00 nor more than $300,000.00, or, in the case of a corporation, partnership, or other business entity, be subject to a fine of not less than $250,000.00 nor more than $1,000,000.00, or imprisonment, or both, and a person convicted of a crime of the third degree under this section shall be subject to a fine of not less than $25,000.00 nor more than $150,000.00, or, in the case of a corporation, partnership, or other business entity, be subject to a fine of not less than $100,000.00 nor more than $300,000.00, or imprisonment, or both.

L.1970,c.73,s.11; amended 1999, c.440, s.104.



Section 56:9-12 - Treble Damage Suit

56:9-12. Treble damage suit
a. Any person who shall be injured in his business or property by reason of a violation of the provisions of this act may sue therefor and shall recover threefold the damages sustained by him, together with reasonable attorneys' fees, filing fees and reasonable costs of suit. Reasonable costs of suit may include, but shall not be limited to the expenses of discovery and document reproduction.

b. The State and any of its political subdivisions and public agencies shall be deemed a person within the meaning of this section. The Attorney General, on behalf of the State or any of its political subdivisions or public agencies, or the political subdivision or public agency at the direction of or with the permission of the Attorney General, may institute an action to recover the damages provided for by this section or by any comparable provisions of Federal law.

L.1970, c. 73, s. 12, eff. May 21, 1970.



Section 56:9-13 - Final Judgment In Civil Or Criminal Proceeding As Prima Facie Evidence

56:9-13. Final judgment in civil or criminal proceeding as prima facie evidence
A final judgment heretofore or hereafter rendered in any civil or criminal proceeding brought by the State for violation of this act to the effect that a defendant has violated said act shall be prima facie evidence against such defendant in any proceeding brought by any other party against such defendant pursuant to section 12 of this act, as to all matters with respect to which said judgment or decree would be an estoppel as between the parties thereto; provided, that this section shall not apply to consent judgments or decrees entered before any testimony has been taken, or to judgments or decrees entered in actions brought under section 12 of this act.

L.1970, c. 73, s. 13, eff. May 21, 1970. Amended by L.1972, c. 37, s. 1, eff. May 25, 1972.



Section 56:9-14 - Limitation Period

56:9-14. Limitation period
Any action brought to enforce the provisions of this act shall be barred unless commenced within 4 years after the cause of action arose, or if the cause of action is based upon a conspiracy in violation of this act, within 4 years after the plaintiff discovered, or by the exercise of reasonable diligence should have discovered the facts relied upon for proof of the conspiracy. No cause of action barred on the effective date of this act shall be revived by this act. For the purpose of this section, a cause of action for a continuing violation is deemed to arise at any time during the period of such violation.

L.1970, c. 73, s. 14, eff. May 21, 1970.



Section 56:9-15 - Suspension Of Limitations Period

56:9-15. Suspension of limitations period
Whenever any civil or criminal proceeding shall be commenced by the State to prevent, restrain or punish a violation of this act, but not including an action brought by the State under section 12 of this act, the running of the statute of limitations in respect of every private right of action arising under this act and based in whole or in part on any matter complained of in said proceeding shall be suspended during the pendency thereof and for 1 year thereafter; provided that whenever the running of the statute of limitations in respect of a cause of action arising under section 12 shall be suspended hereunder, any action to enforce such cause of action shall be forever barred unless commenced either within the period of suspension or within 4 years after the cause of action accrued, whichever is later.

L.1970, c. 73, s. 15, eff. May 21, 1970.



Section 56:9-16 - Cumulative Remedies

56:9-16. Cumulative remedies
The remedies provided in this act shall be cumulative.

L.1970, c. 73, s. 16, eff. May 21, 1970.



Section 56:9-17 - Cooperation With Federal Government And With Other States

56:9-17. Cooperation with Federal Government and with other states
The Attorney General may cooperate with officials of the Federal Government and the several states in the enforcement of this act.

L.1970, c. 73, s. 17, eff. May 21, 1970.



Section 56:9-18 - Uniform Construction

56:9-18. Uniform construction
This act shall be construed in harmony with ruling judicial interpretations of comparable Federal antitrust statutes and to effectuate, insofar as practicable, a uniformity in the laws of those states which enact it.

L.1970, c. 73, s. 18, eff. May 21, 1970.



Section 56:9-19 - Appropriation

56:9-19. Appropriation
There is hereby appropriated out of the General State Fund to the Department of Law and Public Safety for the purpose of this act the sum of $100,000.00 for the period ending June 30, 1971, which sum shall be returned to the General State Fund from the sums derived from litigation instituted by the Attorney General under this act or the antitrust laws of the United States, as determined by the Director of the Division of Budget and Accounting. In addition to the sum hereinabove appropriated, there are hereby appropriated as a revolving fund the sums derived as aforesaid for the purpose of paying any additional expenses incurred by the Attorney General in the administration of this act or litigation instituted under the antitrust laws of the United States, provided, however, that the expenditure of such additional sums shall first be approved by the Director of the Division of Budget and Accounting and the Legislative Budget and Finance Director in the same manner as transfers of appropriations are approved.

L.1970, c. 73, s. 19, eff. May 21, 1970.



Section 56:10-1 - Short Title

56:10-1. Short title
This act shall be known and may be cited as the "Franchise Practices Act."

L.1971, c. 356, s. 1, eff. Dec. 21, 1971.



Section 56:10-2 - Legislative Findings.

56:10-2 Legislative findings.

2.The Legislature finds and declares that distribution and sales through franchise arrangements in the State of New Jersey vitally affects the general economy of the State, the public interest and the public welfare. It is therefore necessary in the public interest to define the relationship and responsibilities of franchisors and franchisees in connection with franchise arrangements and to protect franchisees from unreasonable termination by franchisors that may result from a disparity of bargaining power between national and regional franchisors and small franchisees. The Legislature finds that these protections are necessary to protect not only retail businesses, but also wholesale distribution franchisees that, through their efforts, enhance the reputation and goodwill of franchisors in this State. Further, the Legislature declares that the courts have in some cases more narrowly construed the Franchise Practices Act than was intended by the Legislature.

L.1971, c.356, s.2; amended 2009, c.235, s.1.



Section 56:10-3 - Definitions.

56:10-3 Definitions.

3.As used in this act:

a."Franchise" means a written arrangement for a definite or indefinite period, in which a person grants to another person a license to use a trade name, trade mark, service mark, or related characteristics, and in which there is a community of interest in the marketing of goods or services at wholesale, retail, by lease, agreement, or otherwise.

b."Person" means a natural person, corporation, partnership, trust, or other entity and, in case of an entity, it shall include any other entity which has a majority interest in such entity or effectively controls such other entity as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

c. "Franchisor" means a person who grants a franchise to another person.

d."Franchisee" means a person to whom a franchise is offered or granted.

e."Sale, transfer or assignment" means any disposition of a franchise or any interest therein, with or without consideration, to include but not be limited to bequest, inheritance, gift, exchange, lease or license.

f."Place of business" means a fixed geographical location at which the franchisee displays for sale and sells the franchisor's goods or offers for sale and sells the franchisor's services. Place of business shall not mean an office, a warehouse, a place of storage, a residence or a vehicle, except that with respect to persons who do not make a majority of their sales directly to consumers, "place of business" means a fixed geographical location at which the franchisee displays for sale and sells the franchisor's goods or offers for sale and sells the franchisor's services, or an office or a warehouse from which franchisee personnel visit or call upon customers or from which the franchisor's goods are delivered to customers.

L.1971, c.356, s.3; amended 2009, c.235, s.2.



Section 56:10-4 - Application Of Act

56:10-4. Application of act
4. This act applies only:



a. to a franchise (1) the performance of which contemplates or requires the franchisee to establish or maintain a place of business within the State of New Jersey, (2) where gross sales of products or services between the franchisor and franchisee covered by such franchise shall have exceeded $35,000.00 for the 12 months next preceding the institution of suit pursuant to this act, and (3) where more than 20% of the franchisee's gross sales are intended to be or are derived from such franchise; or

b. to a franchise for the sale of new motor vehicles as defined in R.S.39:10-2, the performance of which contemplates or requires the franchisee to establish or maintain a place of business within the State of New Jersey.

L.1971,c.356,s.4; amended 1993,c.189,s.1.



Section 56:10-5 - Termination Of Franchise; Notice; Grounds

56:10-5. Termination of franchise; notice; grounds
It shall be a violation of this act for any franchisor directly or indirectly through any officer, agent, or employee to terminate, cancel, or fail to renew a franchise without having first given written notice setting forth all the reasons for such termination, cancellation, or intent not to renew to the franchisee at least 60 days in advance of such termination, cancellation, or failure to renew, except (1) where the alleged grounds are voluntary abandonment by the franchisee of the franchise relationship in which event the aforementioned written notice may be given 15 days in advance of such termination, cancellation, or failure to renew; and (2) where the alleged grounds are the conviction of the franchisee in a court of competent jurisdiction of an indictable offense directly related to the business conducted pursuant to the franchise in which event the aforementioned termination, cancellation or failure to renew may be effective immediately upon the delivery and receipt of written notice of same at any time following the aforementioned conviction. It shall be a violation of this act for a franchisor to terminate, cancel or fail to renew a franchise without good cause. For the purposes of this act, good cause for terminating, canceling, or failing to renew a franchise shall be limited to failure by the franchisee to substantially comply with those requirements imposed upon him by the franchise.

L.1971, c. 356, s. 5, eff. Dec. 21, 1971.



Section 56:10-6 - Transfer Of Franchise; Notice; Approval; Agreement Of Compliance

56:10-6. Transfer of franchise; notice; approval; agreement of compliance
It shall be a violation of this act for any franchisee to transfer, assign or sell a franchise or interest therein to another person unless the franchisee shall first notify the franchisor of such intention by written notice setting forth in the notice of intent the prospective transferee's name, address, statement of financial qualification and business experience during the previous 5 years. The franchisor shall within 60 days after receipt of such notice either approve in writing to the franchisee such sale to proposed transferee or by written notice advise the franchisee of the unacceptability of the proposed transferee setting forth material reasons relating to the character, financial ability or business experience of the proposed transferee. If the franchisor does not reply within the specified 60 days, his approval is deemed granted. No such transfer, assignment or sale hereunder shall be valid unless the transferee agrees in writing to comply with all the requirements of the franchise then in effect.

L.1971, c. 356, s. 6, eff. Dec. 21, 1971.



Section 56:10-6.1 - Violations Of The "Franchise Practices Act."

56:10-6.1 Violations of the "Franchise Practices Act."

1.It shall be a violation of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.):

a.For a franchisor to transfer, assign, or sell an interest in one or more franchise premises which a franchisee who purchases motor fuels and engages in the retail sale thereof has occupied under a lease agreement or agreements for a period of at least three consecutive years, or occupies under a lease agreement for a term of at least three years, unless the franchisor:

(1)makes a bona fide offer to transfer, assign, or sell to the franchisee all of the franchisor's interest in the franchise premises, which offer the franchisee shall have 60 days to accept or reject; and

(2)if applicable, offers the franchisee a right of first refusal on any offer for the transfer, assignment, or sale of the franchise premises presented by another person acceptable to the franchisor as a successor to the franchisor's interest, which offer the franchisee shall have 60 days to accept or reject. If the franchisee accepts an offer by the franchisor made pursuant to this paragraph, the franchisor, as a condition for entering into the contract for the accepted offer, may request as a good faith acknowledgement of the contract, a deposit by the franchisee of up to 10% of the total amount payable under the terms of the contract, which shall be non-refundable if the franchisee willfully defaults on the contract. A franchisor shall not be prohibited from exercising other contractual provisions, and nothing in this paragraph shall be construed to hinder the rights of the franchisor to recover additional damages as provided under the law. Any modification of the offer presented to the franchisor by the other person acceptable to the franchisor as a successor shall require that offer, as modified, to be resubmitted to the franchisee in accordance with the foregoing provisions of this paragraph; except that nothing contained herein shall require the franchisor, having made a bona fide offer or offer under a right of first refusal to transfer, assign, or sell to the franchisee the franchisor's interest in the premises pursuant to paragraph (1) or paragraph (2), respectively, of this subsection, which offer the franchisee has rejected or failed to accept timely, to make a new offer upon the occurrence of a legitimate subsequent change at closing.

b.For any successor owner, following a transfer, assignment, or sale subsequent to the franchisee's rejection of, or failure to accept timely, an offer made by the franchisor pursuant to paragraph (1) or paragraph (2) of subsection a. of this section:

(1)not to maintain the requirements of the franchise arrangement in effect at the time of the transfer, assignment, or sale for each premises, unless that arrangement is changed only by mutual agreement of the franchisee and the successor owner;

(2)not to renew, at the expiration of the franchise arrangement in effect at the time of the transfer, assignment, or sale, the franchise arrangement of the franchisee for the same number of years as the franchise arrangement in effect at the time of the transfer, assignment, or sale, provided the renewal shall not exceed five years; and

(3)to require the franchisee to:

(a)participate in promotional campaigns of the successor owner's products;

(b)meet sales quotas;

(c)sell any product at a price suggested by the successor owner or successor owner's supplier;

(d)keep the premises open and operating during hours which are documented by the franchisee to be unprofitable to the franchisee; or

(e)disclose to the successor owner or successor owner's supplier any financial records of the operation of the franchisee's premises which are not related or necessary to the franchisee's obligations under the franchise arrangement.

Nothing in this subsection shall affect the successor owner's ability to terminate, cancel, or fail to renew a franchise arrangement for good cause shown in accordance with the provisions of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.).

c.For any successor owner, as set forth in subsection b. of this section, to transfer, assign, or sell an interest in a single franchise premises where a franchisee has engaged in the retail sale of motor fuel that is not part of two or more franchise premises, presented by the successor owner as a package to transfer, assign, or sell, and that the franchisee has occupied under a lease agreement or agreements for a period of three consecutive years, or occupies under a lease agreement for a term of at least three years, unless the successor owner makes an offer to transfer, assign, or sell to the franchisee the successor owner's interest, or offers the franchisee a right of first refusal on an offer presented by another person acceptable to the successor owner as a new successor to the interest, in accordance with the provisions of subsection a. of this section.

L.2009, c.63, s.1.



Section 56:10-6.2 - Inapplicability Of Act To Certain Distributors.

56:10-6.2 Inapplicability of act to certain distributors.

2.The provisions of P.L.2009, c.63 (C.56:10-6.1 et seq.) pertaining to franchisors shall not apply to any distributor which owns or otherwise controls through lease, fewer than 40 premises. For purposes of this section, "distributor" means any person, including any affiliate of such person, who: (1) purchases motor fuel for sale, consignment, or distribution to another; or (2) receives motor fuel for consignment or distribution to the person's or affiliate's own motor fuel accounts, but shall not include a person who merely serves as a common carrier providing transportation services for another.
L.2009, c.63, s.2.



Section 56:10-6.3 - Inapplicability Of Act Relative To Family Members.

56:10-6.3 Inapplicability of act relative to family members.

3.The provisions of P.L.2009, c.63 (C.56:10-6.1 et seq.) shall not apply to the sale, transfer, or assignment of one or more franchise premises from one family member to another family member. For the purposes of this section, "family member" means a spouse, child, parent, sibling, aunt, uncle, niece, nephew, first cousin, grandparent, grandchild, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepparent, stepchild, stepbrother, stepsister, half brother, or half sister, whether the individual is related by blood, marriage, or adoption.

L.2009, c.63, s.3.



Section 56:10-6.4 - Severability.

56:10-6.4 Severability.

4.If any provision of P.L.2009, c.63 (C.56:10-6.1 et seq.) or the application of any such provision to any person or circumstance should be held invalid by a court of competent jurisdiction, the remainder of P.L.2009, c.63 (C.56:10-6.1 et seq.) and the application of its provisions to persons or circumstances other than those with respect to whom or which it is held invalid shall not be affected thereby.

L.2009, c.63, s.4.



Section 56:10-7 - Prohibited Practices.

56:10-7 Prohibited practices.

7.It shall be a violation of this act for any franchisor, directly or indirectly, through any officer, agent or employee, to engage in any of the following practices:

a.To require a franchisee at time of entering into a franchise arrangement to assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability imposed by this act.

b.To prohibit directly or indirectly the right of free association among franchisees for any lawful purpose.

c.To require or prohibit any change in management of any franchisee unless such requirement or prohibition of change shall be for good cause, which cause shall be stated in writing by the franchisor.

d.To restrict the sale of any equity or debenture issue or the transfer of any securities of a franchise or in any way prevent or attempt to prevent the transfer, sale or issuance of equity securities or debentures to employees, personnel of the franchisee, or spouse, child or heir of an owner, as long as basic financial requirements of the franchisor are complied with, and provided any such sale, transfer or issuance does not have the effect of accomplishing a sale or transfer of control, including, but not limited to, change in the persons holding the majority voting power of the franchise. Nothing contained in this subsection shall excuse a franchisee's obligation to provide prior written notice of any change of ownership to the franchisor if that notice is required by the franchise.

e.To impose unreasonable standards of performance upon a franchisee.

f.To provide any term or condition in any lease or other agreement ancillary or collateral to a franchise, which term or condition directly or indirectly violates this act.

L.1971,c.356,s.7; amended 1999, c.45, s.1.



Section 56:10-7.1 - Prohibition Of Purchase Of Alternate Motor Fuel By Franchisee; Violation

56:10-7.1. Prohibition of purchase of alternate motor fuel by franchisee; violation
a. It shall be a violation of the act to which this act is a supplement for any franchisor, directly or indirectly, through any officer, agent, or employee, to prohibit any franchisee engaged in the retail sale of motor gasoline from purchasing any suitable alternate motor fuel from whatever authorized source that it is available; to reduce allocations of motor gasoline to any franchisee because of the purchase by the franchisee of an alternate motor fuel; or to prohibit the use of franchisor issued credit cards to purchase a suitable alternate motor fuel; provided that:

(1) The franchisee has shown that reasonable efforts to secure adequate supplies of the alternate motor fuel from the franchisor have failed;

(2) The franchisee continues to meet all other terms and conditions of the franchise agreement;

(3) The franchisee shall adequately inform consumers of the alternate motor fuel of the change in type or trade name with reasonable labeling of pumps dispensing the alternate motor fuel to indicate, where appropriate, that such alternate motor fuel is not manufactured, distributed, or sold by such franchisor.

b. As used in this section, "alternate motor fuel" means diesel fuel or any liquid which is the product of the combination of motor gasoline and any other liquid or gaseous substance which is not derivative of petroleum, and which is used for the purpose of operating a mechanical device powered by internal combustion.

L.1981, c. 127, s. 1, eff. April 27, 1981.



Section 56:10-7.2 - Findings, Declarations

56:10-7.2. Findings, declarations
The Legislature hereby finds and declares the following:

a. Notwithstanding the enactment of the "Franchise Practices Act," P.L. 1971, c. 356 (C. 56:10-1 et seq.), and other legislation dealing with the franchisor-franchisee relationship, including, but not limited to P.L. 1982, c. 156 (C. 56:10-17 et seq.), inequality of bargaining power continues to exist between motor vehicle franchisors and motor vehicle franchisees. This inequality of bargaining power exists even as to motor vehicle franchisees who have had their franchises for many years and who have expended large sums of money in the promotion of their franchises.

b. This inequality of bargaining power enables motor vehicle franchisors to compel motor vehicle franchisees to execute franchises and related leases and agreements which contain terms and conditions that would not routinely be agreed to by the motor vehicle franchisees absent the compulsion and duress which arise out of the inequality of bargaining power. These terms and conditions are detrimental to the interests of the motor vehicle franchisees in that they require the motor vehicle franchisees to relinquish their rights which have been established by the "Franchise Practices Act" and supplemental legislation and other statutes and laws of this State.

c. As a result, motor vehicle franchisees have been denied the opportunity to have disputes with their motor vehicle franchisors arising out of the franchisor-franchisee relationship heard in an appropriate venue, convenient to both parties, by tribunals established by statute for the resolution of these disputes. It is therefore necessary and in the public interest to ensure that motor vehicle franchisees voluntarily determine whether to agree to certain terms and conditions contained in franchises and related leases and agreements presented to them by motor vehicle franchisors and under circumstances unaffected by the compulsion which arises from the inequality of bargaining power.

L. 1989, c. 24, s. 1.



Section 56:10-7.3 - Prohibited Conditions, Terms Of Franchise.

56:10-7.3 Prohibited conditions, terms of franchise.

2. a. It shall be a violation of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.) for a motor vehicle franchisor to require a motor vehicle franchisee to agree to a term or condition in a franchise, or in any lease or agreement ancillary or collateral to a franchise, which:

(1)Requires the motor vehicle franchisee to waive trial by jury in actions involving the motor vehicle franchisor; or

(2)Specifies the jurisdictions, venues or tribunals in which disputes arising with respect to the franchise, lease or agreement shall or shall not be submitted for resolution or otherwise prohibits a motor vehicle franchisee from bringing an action in a particular forum otherwise available under the law of this State; or

(3)Requires that disputes between the motor vehicle franchisor and motor vehicle franchisee be submitted to arbitration or to any other binding alternate dispute resolution procedure; provided, however, that any franchise, lease or agreement may authorize the submission of a dispute to arbitration or to binding alternate dispute resolution if the motor vehicle franchisor and motor vehicle franchisee voluntarily agree to submit the dispute to arbitration or binding alternate dispute resolution at the time the dispute arises.

b.For the purposes of this section, it shall be presumed that a motor vehicle franchisee has been required to agree to a term or condition in violation of this section as a condition of the offer, grant or renewal of a franchise or of any lease or agreement ancillary or collateral to a franchise, if the motor vehicle franchisee, at the time of the offer, grant or renewal of the franchise, lease or agreement is not offered the option of an identical franchise, lease or agreement without the term or condition proscribed by this section.

c.In addition to any remedy provided in the "Franchise Practices Act," any term or condition included in a franchise, or in any lease or agreement ancillary or collateral to a franchise, in violation of this section may be revoked by the motor vehicle franchisee by written notice to the motor vehicle franchisor within 60 days of the motor vehicle franchisee's receipt of the fully executed franchise, lease or agreement. This revocation shall not otherwise affect the validity, effectiveness or enforceability of the franchise, lease or agreement.

L.1989, c.24, s.2; amended 2011, c.66, s.1.



Section 56:10-7.4 - Additional Practices Prohibited.

56:10-7.4 Additional practices prohibited.

5.It shall be a violation of P.L.1971, c.356 (C.56:10-1 et seq.) for any motor vehicle franchisor, directly or indirectly, through any officer, agent or employee, to engage in any of the following practices:

a.To impose unreasonable standards of performance or unreasonable facilities, financial, operating or other requirements upon a motor vehicle franchisee.

b.To base the disapproval of the transfer, sale or assignment of a motor vehicle franchise, or any interest therein, on the ground that the proposed transferee is not a natural person.

c.To fail to compensate a motor vehicle franchisee for all reasonable costs incurred by the franchisee in complying with the requirements imposed on the franchisee by the franchisor relating to a product recall.

d.To utilize an arbitrary or unreasonable formula or other calculation or process intended to gauge performance as a basis for making any decision or taking any action governed by P.L.1971, c.356 (C.56:10-1 et seq.).

e.Except as provided pursuant to section 6 of P.L.2015, c.24 (C.56:10-27.1), to own or operate or enter into an agreement with a person, other than an existing motor vehicle franchisee, to operate a retail facility for the servicing of motor vehicles, which is authorized to perform warranty service on motor vehicles manufactured or distributed by the motor vehicle franchisor. The establishment, relocation, reopening or reactivation of such a facility pursuant to an agreement with a motor vehicle franchisee shall be subject to the provisions of P.L.1982, c.156 (C.56:10-16 et seq.), except that paragraph (3) of subsection b. of section 8 of that act (C.56:10-23) shall not be applicable. Notice shall be given to motor vehicle franchisees in the same line make or makes within six miles of the proposed retail facility for the servicing of motor vehicles which is authorized to perform warranty service on motor vehicles manufactured or distributed by the motor vehicle franchisor.

f.To require an unconditional release from a motor vehicle franchisee without permitting the franchisee to except from the release any claims for outstanding financial obligations of the motor vehicle franchisor to the motor vehicle franchisee for which payment will not be made at or before the giving of the release.

g. (1) To require or attempt to require a motor vehicle franchisee to order or purchase a new or used motor vehicle, or any accessory or equipment thereof not required by law; or (2) to require or attempt to require a motor vehicle franchise to accept delivery of any motor vehicle, or any accessory or equipment thereof not required by law, which is not as ordered by the motor vehicle franchisee; or (3) to take or withhold or threaten to take or withhold any action, impose or threaten to impose any penalty, or deny or threaten to deny any benefit, as a result of the motor vehicle franchisee's failure or refusal to purchase, order or accept delivery of any such motor vehicle, accessory or equipment. This subsection shall not prevent a motor vehicle franchisor from requiring that a motor vehicle franchisee carry a representative inventory of models offered for sale by the motor vehicle franchisor.

h.To fail or refuse to sell or offer to sell to all motor vehicle franchisees in a line make every motor vehicle sold or offered for sale to any motor vehicle franchisee of the same line make, or to fail or refuse to sell or offer to sell such motor vehicles to all motor vehicle franchisees at the same price for a comparably equipped motor vehicle, on the same terms, with no differential in discount, allowance, credit or bonus, and on reasonable, good faith and non-discriminatory allocation and availability terms. However, the failure to deliver any such motor vehicle shall not be considered a violation of this section if the failure is not arbitrary and is due to a lack of manufacturing capacity or to a strike or labor difficulty, a shortage of materials, a freight embargo or other cause over which the franchisor has no control. A motor vehicle franchisor shall not require a motor vehicle franchisee to purchase unreasonable quantities of advertising materials, purchase special tools not required to properly service a motor vehicle or undertake sales person or service person training unrelated to the motor vehicle or meet unreasonable display requirements as a condition of receiving a motor vehicle.

i.Unless compelled by law or legal process, (1) if the customer has objected thereto in writing, to require a motor vehicle franchisee to publish, release, convey or otherwise provide information obtained with respect to any customers, contracts, products, services or other transactions of the motor vehicle franchisee which is not necessary for the motor vehicle franchisor to meet its obligations to consumers or the motor vehicle franchisee, including vehicle recalls or other requirements imposed by State or federal law, or for complying with the duties or obligations of the respective parties under the franchise; or (2) to release such information which has been provided to it by the motor vehicle franchisees to any third party.

j.To impose or attempt to impose any requirement, limitation or regulation on, or interfere or attempt to interfere with, the manner in which a motor vehicle franchisee utilizes the facilities at which a motor vehicle franchise is operated, including, but not limited to, requirements, limitations or regulations as to the line makes of motor vehicles that may be sold or offered for sale at the facility, or to take or withhold or threaten to take or withhold any action, impose or threaten to impose any penalty, or deny or threaten to deny any benefit, as a result of the manner in which the motor vehicle franchisee utilizes his facilities, except that the motor vehicle franchisor may require that the portion of the facilities allocated to or used for the motor vehicle franchise meets the motor vehicle franchisor's reasonable, written space and volume requirements as uniformly applied by the motor vehicle franchisor. The provisions of this subsection shall not apply if the motor vehicle franchisor and the motor vehicle franchisee voluntarily agree to the requirement and separate and valuable consideration therefor is paid.

k.To require or attempt to require a motor vehicle franchisee, or the owner or landlord of property on which a motor vehicle franchise is operated, to give a motor vehicle franchisor or any person under the control of the motor vehicle franchisor an interest in or option with respect to the real property on which the motor vehicle franchise is operated, to restrict the uses to which the facility at which the motor vehicle franchise is operated may be put during or after the term of the franchise, or to take or withhold or threaten to take or withhold any action, impose or threaten to impose any penalty, or deny or threaten to deny any benefit, as a result of the failure or refusal of a motor vehicle franchisee, property owner, or landlord to agree to or comply with any such demand or restriction. Nothing in this subsection shall be deemed to bar a voluntary agreement between a motor vehicle franchisor and a motor vehicle franchisee, or the owner or landlord of property on which a motor vehicle franchise is operated, to give the motor vehicle franchisor or the person under the control of the motor vehicle franchisor an interest in or option with respect to the real property on which a motor vehicle franchise is operated, or to restrict the uses to which the facility at which the motor vehicle franchise is operated is put, provided that separate and valuable consideration is paid for such interest, option or restriction.

l.To require or attempt to require a motor vehicle franchisee to relocate his franchise or to implement any facility or operational modification or to take or withhold or threaten to take or withhold any action, impose or threaten to impose any penalty, or deny or threaten to deny any benefit as a result of the failure or refusal of such motor vehicle franchisee to agree to any such relocation or modification, unless the motor vehicle franchisor can demonstrate that: (1) funds are generally available to the franchisee for the relocation or modification on reasonable terms; and (2) the motor vehicle franchisee will be able, in the ordinary course of business as conducted by such motor vehicle franchisee, to earn a reasonable return on his total investment in such facility or from such operational modification, and the full return of his total investment in such facility or from such operational modifications within 10 years; or (3) the modification is required so that the motor vehicle franchisee can effectively sell and service a motor vehicle offered by the motor vehicle franchisor based on the specific technology of the motor vehicle. This subsection shall not be construed as requiring a motor vehicle franchisor to guarantee that the return as provided in paragraph (2) of this subsection will be realized.

m.Directly, or through any financial institution having any commonality of ownership with the motor vehicle franchisor, to require or attempt to require, or to take or withhold or threaten to take or withhold any action, impose or threaten to impose any penalty, or deny or threaten to deny any benefit, as a result of the failure or refusal of a motor vehicle franchisee to maintain working capital, equity, floor plan financing or other indications of financial condition, greater than the lesser of (1) the minimum required to operate the motor vehicle franchise based on the operations of the franchise over the prior 12-month period; or (2) an increase of no more than 5% over the prior calendar year, unless the motor vehicle franchisor, or the financial institution having any commonality of ownership with a motor vehicle franchisor, can establish that such failure or refusal prevents the franchisee from operating the franchise in the ordinary course of business. This subsection shall not apply if the working capital, equity, floor plan financing or other indication of financial condition is the result of an accommodation by the motor vehicle franchisor, or financial institution with a commonality of ownership with the motor vehicle franchisor, to the motor vehicle franchisee, containing specific terms and deadlines for the restoration of the motor vehicle franchisee's working capital, inventory, floor plan financing or other indication of financial condition, which accommodation is agreed to in writing by the motor vehicle franchisee.

n.To impose or attempt to impose any conditions on the approval of the transfer of a motor vehicle franchise, except as provided in section 6 of P.L.1971, c.356 (C.56:10-6).

o.To amend or modify the franchise of a motor vehicle franchisee, or any lease or agreement ancillary or collateral to such franchise, including in connection with the renewal of a franchise, if such amendment or modification is not in good faith, is not for good cause, or would adversely and substantially alter the rights, obligations, investment or return on investment of the motor vehicle franchisee.

p.To take or withhold or threaten to take or withhold any action, impose or threaten to impose any penalty, or deny or threaten to deny any benefit, because the motor vehicle franchisee sold or leased a motor vehicle to a customer who exported the vehicle to a foreign country or who resold the vehicle, unless the motor vehicle franchisor can establish that the motor vehicle franchisee knew or reasonably should have known, prior to the sale or lease, that the customer intended to export or resell the motor vehicle; provided, however, that it shall be presumed that the motor vehicle franchisee did not know or should not have reasonably known that the vehicle would be exported if the vehicle is titled or registered in any state or the District of Columbia.

q.To require a motor vehicle franchisee, at the time of entering into a franchise arrangement, any lease or agreement ancillary or collateral to a motor vehicle franchise, or any amendment, modification, renewal or termination thereof, to assent to a release, assignment, novation, waiver or estoppel, which would relieve any person from liability imposed by P.L.1971, c.356 (C.56:10-1 et seq.); provided that nothing in this subsection shall be deemed to prohibit a voluntary agreement between the motor vehicle franchisor and the motor vehicle franchisee which contains a release, assignment, novation, waiver or estoppel for which separate and valuable consideration is paid by the motor vehicle franchisor to the motor vehicle franchisee.

r.To provide any term or condition in any motor vehicle franchise, in any lease or other agreement ancillary or collateral to a motor vehicle franchise or in any renewal, amendment or modification thereof, which term or condition directly or indirectly violates P.L.1971, c.356 (C.56:10-1 et seq.).

s.To allocate vehicles to or evaluate the performance of a motor vehicle franchise based on, or offer any discount, incentive, bonus, program, allowance or credit that differentiates between vehicle sales by a motor vehicle franchisee within a territory or geographic area assigned to the motor vehicle franchisee and vehicle sales outside of such territory or geographic area.

L.1999, c.45, s.5; amended 2011, c.66, s.2; 2015, c.24, s.2.



Section 56:10-8 - Application Of Act To Prior Grants Of Franchises

56:10-8. Application of act to prior grants of franchises
This act shall not apply to a franchise granted prior to the effective date of this act, provided, however, that a renewal of a franchise or an amendment to an existing franchise shall not be excluded from the application of this act.

L.1971, c. 356, s. 8, eff. Dec. 21, 1971.



Section 56:10-9 - Action Against Franchisor; Defenses

56:10-9. Action against franchisor; defenses
It shall be a defense for a franchisor, to any action brought under this act by a franchisee, if it be shown that said franchisee has failed to substantially comply with requirements imposed by the franchise and other agreements ancillary or collateral thereto.

L.1971, c. 356, s. 9, eff. Dec. 21, 1971.



Section 56:10-10 - Action Against Franchisor; Damages; Injunction; Costs

56:10-10. Action against franchisor; damages; injunction; costs
Any franchisee may bring an action against its franchisor for violation of this act in the Superior Court of the State of New Jersey to recover damages sustained by reason of any violation of this act and, where appropriate, shall be entitled to injunctive relief. Such franchisee, if successful, shall also be entitled to the costs of the action including but not limited to reasonable attorney's fees.

L.1971, c. 356, s. 10, eff. Dec. 21, 1971.



Section 56:10-11 - Severability

56:10-11. Severability
If any provision of this law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the law which can be given effect without the invalid provision or application, and to this end the provisions of this law are severable.

L.1971, c. 356, s. 11, eff. Dec. 21, 1971.



Section 56:10-12 - Limitation Of Liability Of Franchisor, Its Officers, Agents Or Employees For Furnishing Information

56:10-12. Limitation of liability of franchisor, its officers, agents or employees for furnishing information
No liability on the part of and no cause of action of any nature other than as provided by this act shall arise against any franchisor, its officers, agents or employees furnishing information as to reasons for termination, cancellation, intent not to renew, failure to renew, unacceptability of a proposed transferee, or relating to the character, financial ability or business experience of a proposed transferee, or for statements made or evidence submitted at any hearing or trial conducted in connection therewith.

L.1971, c. 356, s. 12, eff. Dec. 21, 1971.



Section 56:10-13 - Definitions

56:10-13. Definitions
1. For the purposes of this act:

"Motor vehicle franchisor" means a franchisor engaged in the business of manufacturing or assembling new motor vehicles, who will, under normal business conditions during the year, manufacture or assemble at least 10 new motor vehicles, and his motor vehicle distributors;

"Motor vehicle franchisee" means every franchisee actively engaged in the business of buying, selling or exchanging new motor vehicles and who has an established place of business;

"Motor vehicle franchise" means a franchise for the marketing of new motor vehicles;

"New motor vehicle" means only a newly manufactured motor vehicle, and includes all vehicles propelled otherwise than by muscular power, and motorcycles, trailers and tractors, excepting: (1) those vehicles as run only upon rails or tracks and motorized bicycles, and buses, including school buses; and (2) those motor vehicles not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway.

L.1977,c.84,s.1; amended 1991,c.459,s.1.



Section 56:10-13.1 - Violations Concerning Relocations

56:10-13.1. Violations concerning relocations
2. It shall be a violation of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.) for any motor vehicle franchisor, directly or indirectly, through any officer, agent or employee, to prohibit or restrict the relocation of a motor vehicle franchise unless:

a. the relocation will leave that franchisor without representation in the primary market area of the relocating motor vehicle franchisee;

b. the relocation will have a material adverse effect on an existing motor vehicle franchisee;

c. the place of business to which the motor vehicle franchisee proposes to relocate does not substantially satisfy the reasonable standards for franchise facilities established by the motor vehicle franchisor in writing and made available to its franchisees; or

d. the relocation is determined to be injurious pursuant to P.L.1982, c.156 (C.56:10-16 et seq.).

L.1991,c.459,s.2.



Section 56:10-13.2 - Repurchase Of Certain Vehicles And Equipment On Termination, Cancellation Or Nonrenewal.

56:10-13.2 Repurchase of certain vehicles and equipment on termination, cancellation or nonrenewal.

3.Within 90 days of the termination, cancellation or nonrenewal of a motor vehicle franchise as provided for in section 5 of P.L.1971, c.356 (C.56:10-5), or the termination, cancellation or nonrenewal of a motor vehicle franchise by the motor vehicle franchisee or by mutual agreement of the motor vehicle franchisee and motor vehicle franchisor, the motor vehicle franchisor shall repurchase from the motor vehicle franchisee:

a.any unused, undamaged and unsold vehicles from current and all prior year inventories with 500 miles or less registered on the odometer, or recreational vehicles that were acquired from the motor vehicle franchisor within 12 months before the effective date of the termination, and any unused, undamaged and unsold parts, supplies and accessories, listed in the franchisor's current price catalog and acquired from the franchisor or a source approved or recommended by the franchisor at the franchisee's net acquisition cost therefor, including transportation, delivery and similar charges paid by the franchisee, plus the franchisee's cost of handling, packing, loading and transporting the vehicle inventory, parts, supplies and accessories for return to the franchisor. For the purposes of this subsection, vehicle inventory, parts, supplies and accessories used by the franchisee or its employees for display, demonstration or other marketing purposes shall be deemed to be unused or unsold.

b.any special tools and signs which were required by the franchisor, at:

(1)the franchisee's net acquisition cost if the item was acquired in the 12 months immediately preceding the effective date of the termination, cancellation or nonrenewal;

(2)the greater of the fair market value or 75% of the franchisee's net acquisition cost if the item was acquired more than 12 but less than 24 months immediately preceding the effective date of the termination, cancellation or nonrenewal;

(3)the greater of the fair market value or 50% of the franchisee's net acquisition cost if the item was acquired more than 24 but less than 36 months immediately preceding the effective date of the termination, cancellation or nonrenewal;

(4)the greater of the fair market value or 25% of the franchisee's net acquisition cost if the item was acquired more than 36 but less than 60 months immediately preceding the effective date of the termination, cancellation or nonrenewal; or

(5)the fair market value if the item was acquired more than 60 months immediately preceding the effective date of the termination, cancellation or nonrenewal; plus the franchisee's cost of handling, packing, loading and transporting the item for return to the franchisor.

Payment shall be made by the motor vehicle franchisor within 30 days after the date on which the motor vehicle franchisee notifies the motor vehicle franchisor in writing that the property is available for repurchase.

Nothing in this section shall prohibit the franchise from containing provisions in addition to, but not inconsistent with, those required by this section.

L.1991, c.459, s.3; amended 1999, c.45, s.2; 2011, c.66, s.3.



Section 56:10-13.3 - Violations Related To Termination, Cancellation Or Nonrenewal.

56:10-13.3 Violations related to termination, cancellation or nonrenewal.

4. a. It shall be a violation of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.) for any motor vehicle franchisor, directly or indirectly, through any officer, agent or employee, to terminate, cancel or fail to renew a motor vehicle franchise as the result of:

(1)any change in the ownership, operation or control of all or any part of the franchisor's business, whether by sale or transfer of the assets, corporate stock or other equity interest; assignment; merger; consolidation; combination; reorganization; restructuring; redemption; operation of law or otherwise; or

(2)the termination, suspension or cessation of all or any part of the franchisor's business operations due to the discontinuance of a line make or otherwise, unless the franchisor complies with the provisions of subsections b., c., d. and e. of this section or unless the franchisor, or another motor vehicle franchisor, pursuant to an agreement with the franchisor, offers the franchisee a replacement motor vehicle franchise which takes effect no later than the date of the termination, cancellation or nonrenewal of the franchisee's existing motor vehicle franchise.

b.Within 90 days of the effective date of the termination, cancellation or nonrenewal, the motor vehicle franchisor shall compensate the motor vehicle franchisee in an amount at least equivalent to the fair market value of the motor vehicle franchise on

(1)the day before the date the franchisor announces the action which results in the termination, cancellation or nonrenewal; or

(2)the date on which the notice of termination, cancellation or nonrenewal is issued, whichever amount is higher.

c.The franchisor shall authorize the franchisee to continue servicing and supplying parts, including service and parts pursuant to a warranty issued by the franchisor, for any goods or services marketed by the franchisee pursuant to the motor vehicle franchise for a period of not less than five years from the effective date of the termination, cancellation or nonrenewal and shall continue to reimburse the franchisee for warranty parts and service in an amount and on terms no less favorable than those in effect prior to the termination, cancellation or nonrenewal and in accordance with section 3 of P.L.1977, c.84 (C.56:10-15).

d.The franchisor shall continue to supply the franchisee with replacement parts for any goods or services marketed by the franchisee pursuant to the motor vehicle franchise for a period of not less than five years from the effective date of the termination, cancellation or nonrenewal, at the same price and terms as the franchisor supplied them to the remaining franchisees of the franchisor, or if there are no such remaining franchisees, at a price and on terms no less favorable than those in effect prior to the termination, cancellation or nonrenewal.

e.If the franchisee continues to service motor vehicles and sell parts after the termination, cancellation or nonrenewal, as provided for in subsections c. and d. of this section, the compensation paid to the franchisee pursuant to subsection b. of this section shall be reduced to the extent, if any, of the fair market value of such rights as of the effective date of the termination, cancellation or nonrenewal.

L.1991, c.459, s.4; amended 2011, c.66, s.4.



Section 56:10-13.4 - Discontinuation Of A Series Or Line, Effective Termination

56:10-13.4. Discontinuation of a series or line, effective termination
5. For the purposes of sections 3 and 4 of this 1991 amendatory and supplementary act, and section 5 of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-5), the termination, cancellation or discontinuation of a series, line, brand or class of new motor vehicle marketed by a motor vehicle franchisor as a distinct series, line, brand or class shall be deemed to be the termination, cancellation or nonrenewal of the motor vehicle franchise of a motor vehicle franchisee holding a franchise which includes that series, line, brand or class, even if that series, line, brand or class of new motor vehicle is part of a motor vehicle franchise which includes other series, lines, brands or classes of new motor vehicles. Notwithstanding the provisions of this section, a franchisor may change, add or delete models, specifications, model names, numbers or identifying marks or similar characteristics of the new motor vehicles it markets, if those changes, additions or deletions do not result, directly or indirectly, in the termination, cancellation or discontinuation of a distinct series, line, brand or class of new motor vehicle.

L.1991,c.459,s.5.



Section 56:10-13.5 - Interest On Overdue Payments

56:10-13.5. Interest on overdue payments
6. If a motor vehicle franchisor fails to make any payment required by this 1991 amendatory and supplementary act within the time specified for payment, interest shall be added to that payment at the rate of 12% per annum from the date payment was due.

L.1991,c.459,s.6.



Section 56:10-13.6 - Violations By Franchisor

56:10-13.6. Violations by franchisor
5. It shall be a violation of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.), for a motor vehicle franchisor to exercise a right of first refusal or other right to acquire a motor vehicle franchise from a motor vehicle franchisee as a means to influence the consideration or other terms offered by a person in connection with the acquisition of the motor vehicle franchise or to influence a person to refrain from entering into, or to withdraw from, negotiations for the acquisition of the motor vehicle franchise.

L.1993,c.189,s.5.



Section 56:10-13.7 - Exceptions To Violations By Franchisor, "Acquiring Transferee" Defined

56:10-13.7. Exceptions to violations by franchisor, "acquiring transferee" defined
6. It shall be a violation of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.), for a motor vehicle franchisor to exercise a right of first refusal or other right to acquire a motor vehicle franchise from a motor vehicle franchisee unless the motor vehicle franchisor:

a. at the election of the motor vehicle franchisee, assumes the lease for or acquires the real property on which the motor vehicle franchise is conducted on the same terms as those on which the real property or lease was to be sold or transferred to the acquiring transferee in connection with the sale of the motor vehicle franchise, unless otherwise agreed to by the motor vehicle franchisee and motor vehicle franchisor; and

b. reimburses the acquiring transferee of the motor vehicle franchise for the reasonable expenses paid or incurred by him in evaluating and investigating the motor vehicle franchise and negotiating and pursuing the acquisition of the motor vehicle franchise prior to the motor vehicle franchisor's exercise of the right of first refusal or other right to acquire the motor vehicle franchise. For purposes of this subsection, expenses to evaluate and investigate the motor vehicle franchise means, in addition to any other expenses associated with the evaluation and investigation of the motor vehicle franchise, legal and accounting expenses, and expenses associated with the evaluation and investigation of any real property on which the motor vehicle franchise is conducted, including, but not limited to, expenses associated with title examinations, environmental assessments and other expenses directly related to the acquisition or lease of such real property by the acquiring transferee. Upon reimbursement, any title reports, or other reports or studies received by the acquiring transferee as a result of the evaluation or investigation of the motor vehicle franchise or the real property on which the motor vehicle franchise is conducted shall be provided to the motor vehicle franchisor. The acquiring transferee shall submit an itemized list of the expenses to be reimbursed along with supporting documents, if any, to the motor vehicle franchisor no later than 30 days after receipt of a written request for same from the motor vehicle franchisor. The motor vehicle franchisor shall make payment within 30 days of receipt of the itemized list.

c. For purposes of this section, "acquiring transferee" means the person to whom the motor vehicle franchise would have been transferred had the right of first refusal or other right to acquire the motor vehicle franchise not been exercised by the motor vehicle franchisor.

L.1993,c.189,s.6.



Section 56:10-14 - Indemnification And Holding Harmless Franchisees By Franchisors For Claims And Damages Due Third Parties

56:10-14. Indemnification and holding harmless franchisees by franchisors for claims and damages due third parties
All motor vehicle franchisors shall indemnify and hold harmless their motor vehicle franchisees from any and all claims, losses, damages, and expenses, including attorneys' fees, resulting from or related to complaints, claims or suits against the motor vehicle franchisee by third parties concerning defects or alleged defects in any of the merchandise or service systems, procedures or methods of the motor vehicle franchisors which are sold or performed by the motor vehicle franchisee. With regards to services rendered by a motor vehicle franchisee, the motor vehicle franchisor shall not be liable to the motor vehicle franchisee by virtue of this section for any claims, losses, expenses or damages arising as a result of negligence or willful malfeasance by the motor vehicle franchisee, but the motor vehicle franchisor shall be liable for damages arising from or in connection with any services rendered by a motor vehicle franchisee in accordance with any service system, procedure or method suggested or required by the motor vehicle franchisor. The foregoing provisions for indemnification shall specifically include, but without limiting the generality of the foregoing, any defects or damages to merchandise occurring in transit from the motor vehicle franchisor to the motor vehicle franchisee in situations in which the motor vehicle franchisor designates the carrier or method of transportation.

L.1977, c. 84, s. 2, eff. May 9, 1977.



Section 56:10-15 - Reimbursement For Services Or Parts Under Warranty Or Law.

56:10-15 Reimbursement for services or parts under warranty or law.

3.If any motor vehicle franchise shall require or permit motor vehicle franchisees to perform services or provide parts in satisfaction of a warranty issued by the motor vehicle franchisor:

a.The motor vehicle franchisor shall reimburse each motor vehicle franchisee for such services as are rendered and for such parts as are supplied, in an amount equal to the prevailing retail price charged by such motor vehicle franchisee for such services and parts in circumstances where such services are rendered or such parts supplied other than pursuant to warranty; provided that such motor vehicle franchisee's prevailing retail price is not unreasonable when compared with that of the holders of motor vehicle franchises from the same motor vehicle franchisor for identical merchandise or services in the geographic area in which the motor vehicle franchisee is engaged in business.

b.The motor vehicle franchisor shall not by agreement, by restrictions upon reimbursement, or otherwise, restrict the nature and extent of services to be rendered or parts to be provided so that such restriction prevents the motor vehicle franchisee from satisfying the warranty by rendering services in a good and workmanlike manner and providing parts which are required in accordance with generally accepted standards. Any such restriction shall constitute a prohibited practice hereunder.

c.The motor vehicle franchisor shall reimburse the motor vehicle franchisee pursuant to subsection a. of this section, without deduction, for services performed on, and parts supplied for, a motor vehicle by the motor vehicle franchisee in good faith and in accordance with generally accepted standards, notwithstanding any requirement that the motor vehicle franchisor accept the return of the motor vehicle or make payment to a consumer with respect to the motor vehicle pursuant to the provisions of P.L.1988, c.123 (C.56:12-29 et seq.).

d.For the purposes of this section, the "prevailing retail price" charged by: (1) a motor vehicle franchisee for parts means the price paid by the motor vehicle franchisee for those parts, including all shipping and other charges, multiplied by the sum of 1.0 and the franchisee's average percentage markup over the price paid by the motor vehicle franchisee for parts purchased by the motor vehicle franchisee from the motor vehicle franchisor and sold at retail. The motor vehicle franchisee may establish average percentage markup under this section by submitting to the motor vehicle franchisor 100 sequential customer paid service repair orders or 90 days of customer paid service repair orders, whichever is less, covering repairs made no more than 180 days before the submission, and declaring what the average percentage markup is. The average percentage markup so declared shall go into effect 30 days following the declaration subject to audit of the submitted repair orders by the motor vehicle franchisor and adjustment of the average percentage markup based on that audit. Only retail sales not involving warranty repairs, parts covered by subsection e. of this section, or parts supplied for routine vehicle maintenance, shall be considered in calculating average percentage markup. No motor vehicle franchisor shall require a motor vehicle franchisee to establish average percentage markup by a methodology, or by requiring information, that is unduly burdensome or time consuming to provide, including, but not limited to, part by part or transaction by transaction calculations. A motor vehicle franchisee shall not request a change in the average percentage markup more than twice in one calendar year; and (2) a recreational motor vehicle franchisee for parts means actual wholesale cost, plus a minimum 30% handling charge and any freight costs incurred to return the removed parts to the motor vehicle franchisor.

e.If a motor vehicle franchisor supplies a part or parts for use in a repair rendered under a warranty other than by sale of that part or parts to the motor vehicle franchisee, the motor vehicle franchisee shall be entitled to compensation equivalent to the motor vehicle franchisee's average percentage markup on the part or parts, as if the part or parts had been sold to the motor vehicle franchisee by the motor vehicle franchisor. The requirements of this section shall not apply to entire engine assemblies and entire transmission assemblies. In the case of those assemblies, the motor vehicle franchisor shall reimburse the motor vehicle franchisee in the amount of 30% of what the motor vehicle franchisee would have paid the motor vehicle franchisor for the assembly if the assembly had not been supplied by the franchisor other than by the sale of that assembly to the motor vehicle franchisee.

f.The motor vehicle franchisor shall reimburse the motor vehicle franchisee for parts supplied and services rendered under a warranty within 30 days after approval of a claim for reimbursement. All claims for reimbursement shall be approved or disapproved within 30 days after receipt of the claim by the motor vehicle franchisor. When a claim is disapproved, the motor vehicle franchisee shall be notified in writing of the grounds for the disapproval. No claim that has been approved and paid shall be charged back to the motor vehicle franchisee unless it can be shown that the claim was false or fraudulent, that the services were not properly performed, that the parts or services were unnecessary to correct the defective condition, or that the motor vehicle franchisee failed to reasonably substantiate the claim in accordance with reasonable written requirements of the motor vehicle franchisor, provided that the motor vehicle franchisee had been notified of the requirements prior to the time the claim arose and the requirements were in effect at the time the claim arose. A motor vehicle franchisor shall not audit a claim after the expiration of 12 months following the payment of the claim unless the motor vehicle franchisor has reasonable grounds to believe that the claim was fraudulent.

g.The obligations imposed on motor vehicle franchisors by this section shall apply to any parent, subsidiary, affiliate or agent of the motor vehicle franchisor, any person under common ownership or control, any employee of the motor vehicle franchisor and any person holding 1% or more of the shares of any class of securities or other ownership interest in the motor vehicle franchisor, if a warranty or service or repair plan is issued by that person instead of or in addition to one issued by the motor vehicle franchisor.

h.The provisions of this section shall also apply to franchisor administered service and repair plans:

(1)if the motor vehicle franchisee offers for sale only the franchisor administered service or repair plan; or

(2)if the motor vehicle franchisee is paid its prevailing retail price for all service or repair plans the motor vehicle franchisee offers for sale to purchasers of new motor vehicles; or

(3)for the first 36,000 miles of coverage under the franchisor administered service or repair plan, if the warranty offered by the motor vehicle franchisor on the motor vehicle provides coverage for less than 36,000 miles; or

(4)for motor vehicles covered by a franchisor administered service or repair plan, if the motor vehicle franchisee does not offer for sale the franchisor administered service or repair plan.

With respect to franchisor administered service or repair plans covering only routine maintenance service, this section applies only to those plans sold to customers on or after the effective date of P.L.1999, c.45.

i.A motor vehicle franchisor shall make payment to a motor vehicle franchisee pursuant to incentive, bonus, sales, performance or other programs within 30 days after receipt of a claim from the motor vehicle franchisee. When a claim is disapproved, the motor vehicle franchisee shall be notified in writing of the grounds for disapproval. No claim shall be disapproved unless it can be shown that the claim was false or fraudulent, or that the motor vehicle franchisee failed to reasonably substantiate the claim in accordance with reasonable written requirements of the motor vehicle franchisor, provided that the motor vehicle franchisee had been notified of the requirements prior to the time the claim arose and the requirements were in effect at the time the claim arose. A motor vehicle franchisor shall not audit a claim after the expiration of 12 months following the payment of the claim.

L.1977, c.84, s.3; amended 1991, c.459, s.7; 1999, c.45, s.3; 2011, c.66, s.5.



Section 56:10-16 - Definitions.

56:10-16 Definitions.

1. a. "Committee" means the Motor Vehicle Franchise Committee established in section 2 of this act;

b."Franchise" means a written arrangement for a definite or indefinite period in which a motor vehicle franchisor grants a right or license to use a trade name, trademark, service mark or related characteristics and in which there is a community of interest in the marketing of new motor vehicles at retail, by lease agreement or otherwise;

c."Franchisee" means a natural person, corporation, partnership or entity to whom a franchise is granted by a motor vehicle franchisor;

d."Motor vehicle" or "new motor vehicle" means only a newly manufactured motor vehicle, except a nonconventional type of motor vehicle, and includes all such vehicles propelled otherwise than by muscular power, and motorcycles, trailers and tractors, excepting such vehicles as run only upon rails or tracks and motorized bicycles; a "nonconventional type of motor vehicle" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway;

e."Motor vehicle franchisor" means a natural person, corporation, partnership or entity engaged in the business of manufacturing, assembling or distributing new motor vehicles, who will under normal business conditions during the year, manufacture, assemble or distribute at least 10 new motor vehicles;

f."Relevant market area" means a geographic area 14 miles in radius from a proposed franchise or business as it relates to the grant, reopening or reactivation of a franchise or the establishment, reopening or reactivation of a business; and a geographic area 8 miles in radius from a relocated franchise or business, but if there are no existing franchisees in the same line make within an 8-mile radius of the relocated franchise or business, then the relevant market area includes the next closest existing franchisee in the same line make within a 14-mile radius. Determining whether an existing franchisee is within the relevant market area of a proposed or relocated franchise or business, and ascertaining any other measurement of distance, shall be made by measuring the distance between the nearest surveyed boundary line of the existing franchise and the nearest surveyed boundary line of the proposed or relocated franchise or business.

L.1982, c.156, s.1; amended 2011, c.66, s.6.



Section 56:10-17 - Motor Vehicle Franchise Committee

56:10-17. Motor vehicle franchise committee
There is established in the Executive Branch of the State Government a committee which shall be known as the Motor Vehicle Franchise Committee. The committee shall consist of the Director of the Division of Motor Vehicles, the Commissioner of the Department of Commerce and Economic Development and the Director of the Division of Consumer Affairs. The Director of the Division of Motor Vehicles shall be the chairman of the committee. The committee shall meet from time to time at the call of the chairman, for the purpose of conducting hearings and rendering final determinations as provided for in this act. All papers required to be filed with the committee pursuant to this act shall be filed with the Director of the Division of Motor Vehicles. For purposes of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the committee is allocated within the Department of Law and Public Safety, but notwithstanding that allocation, the committee shall remain independent of any supervision or control by the department or by any personnel thereof.

L.1982, c. 156, s. 2, eff. Oct. 27, 1982.



Section 56:10-18 - Conditions For Franchise.

56:10-18 Conditions for franchise.

3.A motor vehicle franchisor may grant, relocate, reopen or reactivate a franchise or establish, relocate, reopen or reactivate a business, for the purpose of doing business on the retail level, only if the franchise or business will not be injurious as determined pursuant to section 8 of P.L.1982, c.156 (C.56:10-23).

L.1982, c.156, s.3; amended 2011, c.66, s.7.



Section 56:10-19 - Notice To Existing Franchisee, Protest, Appeal.

56:10-19 Notice to existing franchisee, protest, appeal.

4.A motor vehicle franchisor shall give its existing franchisees in the same line make within 20 miles of the proposed location for the proposed franchise or business as calculated using the methodology set forth in subsection f. of section 1 of P.L.1982, c.156 (C.56:10-16) not less than 90 days' advance written notice of its intention to grant, relocate, reopen or reactivate a franchise of the same line make or establish, relocate, reopen or reactivate a business. Any franchisee in the relevant market area of the proposed franchise or business may file with the committee a protest to the granting, relocating, reopening or reactivation of the franchise or the establishment, relocation, reopening or reactivation of the business within 30 days of receipt of the notice or 30 days after the end of any appeal procedure provided by the motor vehicle franchisor, whichever is later. Any motor vehicle franchisee entitled to file a protest that does not receive the written notice from the motor vehicle franchisor and consequently does not file a protest may file an action in the Superior Court against the motor vehicle franchisor and the court shall enjoin and nullify the grant, relocation, reopening or reactivation of the franchise or the establishment, relocation, reopening or reactivation of the business, regardless of whether a protest by such motor vehicle franchisee would have been successful. In any such action, a successful motor vehicle franchisee shall be entitled to an award of reasonable attorneys' fees, court costs and expenses. A protest shall set forth all reasons for objecting to the granting, reopening, or reactivation of a franchise and shall be accompanied by a concise statement of the facts and supporting affidavits for all issues raised in the protest. When a protest is filed, the chairman of the committee shall notify the motor vehicle franchisor and the franchisee in writing that it has been filed and shall forthwith determine either to transmit the protests to the Office of Administrative Law for hearing or to conduct a hearing directly.

L.1982, c.156, s.4; amended 2011, c.66, s.8.



Section 56:10-20 - Rights Of Franchisor.

56:10-20 Rights of franchisor.

5.The provisions of sections 3 and 4 of P.L.1982, c.156 (C.56:10-18 and 56:10-19) notwithstanding, a motor vehicle franchisor may:

a.Permit an existing franchisee to relocate his franchise within two miles of the franchisee's existing franchise location, except that a franchise may not be relocated pursuant to this subsection unless at least five years have elapsed since any previous relocation pursuant to this subsection;

b.Reopen or reactivate a franchise or business which has not been in operation for a period of two years or less at a site within two miles of the prior site, provided that the rights accorded to the franchisor herein shall not apply to a successor or assignee of the franchisor of the franchise or business at the time the franchise or business was closed or deactivated; or

c.Permit the purchaser of a controlling interest in the shares or substantially all of the operating assets of an existing franchise to relocate the place of business of the franchise within two miles of the previously approved franchise location within 180 days of the date of purchase.

L.1982, c.156, s.5; amended 1991, c.460; 1993, c.189, s.3; 2011, c.66, s.9.



Section 56:10-21 - Hearing On Protest.

56:10-21 Hearing on protest.

6.The hearing referred to in section 4 of P.L.1982, c.156 (C.56:10-19) shall be conducted as a contested case in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C.52:14B-1 et seq.) and P.L.1978, c.67 (C.52:14F-1 et seq.). The franchisor shall have the burden of proving by a preponderance of the evidence that the proposed franchise or business will not be injurious. The testimony taken at the hearing shall be under oath and recorded verbatim, but the parties shall not be bound by the rules of evidence. True copies of any transcript and of any other record made of or at the hearing shall be furnished to any party upon request and at that party's expense. The committee may subpena witnesses and compel their attendance, administer oaths and require the production for examination of any books or papers relating to any matter involved in the hearing. The committee, at the request of any party, may subpena and compel the attendance of such witnesses as the party may designate and require the production for examination of any books or papers relating to any matter involved in the hearing.

L.1982, c.156, s.6; amended 2011, c.66, s.10.



Section 56:10-22 - Motion For Determination That Final Determination Will Favor Franchisee; Prohibition Of Action By Franchisor

56:10-22. Motion for determination that final determination will favor franchisee; prohibition of action by franchisor
When a protest has been filed, as provided for in this act, the franchisee may move for a determination by the committee that a prima facie case has been made that the final determination will be in favor of the franchisee. If such a finding is made, the motor vehicle franchisor shall not grant, relocate, reopen or reactivate the proposed franchise or establish, relocate, reopen or reactivate the proposed business until the committee has made a final determination that that action does not violate this act.

L.1982, c. 156, s. 7, eff. Oct. 27, 1982.



Section 56:10-23 - Factors For Consideration If Proposed Franchise Will Harm Public Interest.

56:10-23 Factors for consideration if proposed franchise will harm public interest.

8. a. The grant, reopening or reactivation of a franchise or establishment, or the reopening or reactivation of a business shall be deemed injurious to existing franchisees or to the public interest unless the franchisor proves, by a preponderance of the evidence, that:

(1)The proposed franchise or business would materially enhance the availability of stable, adequate and reliable sales and service to purchasers of vehicles in the same line make in the market area served by the franchisees entitled to notice;

(2)The proposed franchise or business would not affect the stability of existing franchisees in the same line make;

(3)The existing franchisees in the same line make have not provided adequate representation of the line make in their market areas for a period of at least two years based on the availability of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts and qualified service personnel;

(4)The franchisor's action is in good faith.

b.In determining whether the grant, relocation, reopening or reactivation of a franchise or establishment, relocation, reopening or reactivation of a business will be injurious to existing franchisees or to the public interest, it shall be conclusively presumed that the proposed grant, relocation, reopening or reactivation of the franchise or establishment, relocation, reopening or reactivation of the business will be injurious to existing franchisees or to the public interest if:

(1)for the 24-month period prior to notice pursuant to section 4 of P.L.1982, c.156 (C.56:10-19), the average market penetration of the franchisees given notice pursuant to section 4 of P.L.1982, c.156 (C.56:10-19), in the area of primary responsibility or territory assigned to such franchises, is at least equal to the average market penetration of all franchisees in the same line make in this State;

(2)the proposed franchise or business is likely to cause not less than a 25% reduction in new vehicle sales or not less than a 25% reduction in gross income for the protesting franchisee;

(3)the proposed franchise or business will not operate a full service franchise or business at the proposed location; or

(4)an owner or operator of the proposed franchise or business has engaged in materially unfair or deceptive business practices with respect to a motor vehicle franchise or business.

c.The presumption in subsection b. of this section shall not apply to the grant, reopening or reactivation of a franchise or to the establishment, reopening or reactivation of a business if the proposed franchisee is a minority or a woman. For the purposes of this subsection, "minority" means a person who is:

(1)Black, which is a person having origins in any of the black racial groups in Africa; or

(2)Hispanic, which is a person of Spanish or Portuguese culture with origins in Mexico, South or Central America, or the Caribbean Islands, regardless of race; or

(3)Asian American, which is a person having origins in any of the original peoples of the Far East, Southeast Asia, Indian Subcontinent, Hawaii, or the Pacific Islands; or

(4)American Indian or Alaskan native, which is a person having origins in any of the original peoples of North America.

d.In determining whether the relocation of an existing franchise or business will be injurious to existing franchisees or the public interest, the committee shall consider in making its determination, whether the franchisor has proven, by a preponderance of the evidence, that:

(1)The relocation would materially enhance the availability of stable, adequate and reliable sales and service to purchasers of vehicles in the same line make in the market areas served by the franchisees entitled to notice;

(2)The relocation would not affect the stability of the existing franchises in the same line make;

(3)The existing franchisees in the same line make have not provided adequate representation of the line make in their market areas for a period of at least two years based on the availability of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts and qualified service personnel;

(4)The relocation is in good faith; and

(5)The effect on the relocating dealer of the denial of its relocation outweighs the injury to an existing franchisee.

L.1982, c.156, s.8; amended 1993, c.189, s.2; 1999, c.45, s.4; 2011, c.66, s.11.



Section 56:10-24 - Parties Responsible For Own Costs

56:10-24. Parties responsible for own costs
In any administrative proceeding under this act, each party shall be responsible for his own litigation costs and attorney fees. The committee shall assess and equally apportion among the parties to the hearing, and shall transfer to the Office of Administrative Law, the administrative hearing costs resulting from a protest filed pursuant to this act. Administrative hearing costs shall be based on a billing rate established by the Office of Administrative Law and approved by the Director of Budget and Accounting.

L. 1982, c. 156, s. 9; amended by L. 1987, c. 274, s. 1.



Section 56:10-25 - Rules And Regulations

56:10-25. Rules and regulations
The committee may promulgate such rules and regulations as are necessary to implement the provisions of this act.

L.1982, c. 156, s. 10, eff. Oct. 27, 1982.



Section 56:10-26 - Definitions.

56:10-26 Definitions.

1.As used in this act:

"Consumer" means the purchaser, other than for resale, of a motor vehicle.

"Franchise" means a written arrangement for a definite or indefinite period in which a motor vehicle franchisor grants a right or license to use a trade name, trademark, service mark or related characteristics and in which there is a community of interest in the marketing of new motor vehicles at retail, by lease, agreement or otherwise.

"Motor vehicle" means and includes all vehicles propelled otherwise than by muscular power, and motorcycles, trailers and tractors, excepting: (1) those vehicles as run only upon rails or tracks, motorized bicycles, and buses, including school buses; and (2) those motor vehicles not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway.

"Motor vehicle franchisee" means a person to whom a franchise is granted by a motor vehicle franchisor and who or which holds a current valid motor vehicle dealer's license issued pursuant to R.S.39:10-19 and has an established place of business.

"Motor vehicle franchisor" means a person engaged in the business of manufacturing, assembling or distributing new motor vehicles, or importing into the United States new motor vehicles manufactured or assembled in a foreign country, who will under normal business conditions during the year, manufacture, assemble, distribute or import at least 10 new motor vehicles.

"New motor vehicle" means a newly manufactured motor vehicle.

"Person" means a natural person, corporation, partnership, trust, or other entity and, in the case of an entity, it shall include any other entity which has a majority interest in that entity or effectively controls that other entity as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

"Place of business" means a fixed geographical location at which the motor vehicle franchisor's motor vehicles are offered for sale and sold, but shall not include an office, a warehouse, a place of storage, a residence or a vehicle.

"Zero emission vehicle" means a motor vehicle certified as a zero emission vehicle pursuant to the California Air Resources Board zero emission vehicle standards for the applicable model year, but shall not include an advanced technology partial zero emission vehicle, a partial zero emission vehicle, or a hybrid electric vehicle.

L.1985, c.361, s.1; amended 1991, c.409; 2015, c.24, s.3.



Section 56:10-27 - Sales Through Franchises Only.

56:10-27 Sales through franchises only.


2.Except as provided pursuant to section 6 of P.L.2015, c.24 (C.56:10-27.1), it shall be a violation of this act for any motor vehicle franchisor, directly or indirectly, through any officer, agent, employee, broker or any shareholder of the franchisor, except a shareholder of 1% or less of the outstanding shares of any class of securities of a franchisor which is a publicly traded corporation, or other person, to offer to sell or sell motor vehicles, to a consumer, other than an employee of the franchisor, except through a motor vehicle franchisee.

L.1985, c.361, s.2; amended 2015, c.24, s.4.



Section 56:10-27.1 - Sale Of Zero Emission Vehicle.

56:10-27.1 Sale of zero emission vehicle.

6.Notwithstanding the provisions of any law, rule or regulation to the contrary, a motor vehicle franchisor licensed pursuant to R.S.39:10-19 on or prior to January 1, 2014 and exclusively manufacturing zero emission vehicles may buy from and sell, offer to sell, or deal to a consumer a zero emission vehicle, provided that the franchisor owns or operates, directly or indirectly:

(1)no more than four places of business in the State; and

(2)at least one retail facility for the servicing, including warranty servicing, of zero emission vehicles sold, offered for sale, or otherwise distributed in this State. This facility shall be furnished with all the equipment required to service a zero emission vehicle.

A franchisor shall not be required to establish or operate a place of business at a retail facility for the servicing of zero emission vehicles.

L.2015, c.24, s.6.



Section 56:10-28 - Prohibition Of Ownership By Franchisor.

56:10-28 Prohibition of ownership by franchisor.

3.Except as provided pursuant to section 6 of P.L.2015, c.24 (C.56:10-27.1), it shall be a violation of this act for a motor vehicle franchisor, directly or indirectly, through any officer, agent, employee, broker or any shareholder of the franchisor, except a shareholder of 1% or less of the outstanding shares of any class of securities of a franchisor which is a publicly traded corporation, or other person, to own or operate a place of business as a motor vehicle franchisee, except that this section shall not prohibit the ownership or operation of a place of business by a motor vehicle franchisor for a period, not to exceed 24 consecutive months, during the transition from one motor vehicle franchisee to another; or the investment in a motor vehicle franchisee by a motor vehicle franchisor if the investment is for the sole purpose of enabling a partner or shareholder in that motor vehicle franchisee to acquire an interest in that motor vehicle franchisee and that partner or shareholder is not otherwise employed by or associated with the motor vehicle franchisor and would not otherwise have the requisite capital investment funds to invest in the motor vehicle franchisee, and has the right to purchase the entire equity interest of the motor vehicle franchisor in the motor vehicle franchisee within a reasonable period of time not to exceed 10 years.

L.1985, c.361, s.3; amended 1993, c.189, s.4; 2015, c.24, s.5.



Section 56:10-29 - Action By Franchisee

56:10-29. Action by franchisee
A motor vehicle franchisee may bring an action against the motor vehicle franchisor which has granted its franchise, or any other person, in the Superior Court to enjoin any violation of this act and to recover, where appropriate, any damages sustained by the franchisee as a result of a violation of this act. The franchisee, if successful, shall also be entitled to costs of the action, including, but not limited to, reasonable attorney fees.

L. 1985, c. 361, s. 4, eff. Nov. 12, 1985.



Section 56:10-30 - Actions, Alternate Dispute Resolution Proceedings Relative To Franchise Termination.

56:10-30 Actions, alternate dispute resolution proceedings relative to franchise termination.

12. a. Upon timely institution of an action or alternate dispute resolution proceeding to enjoin the termination of a motor vehicle franchise on the ground that such termination would be in violation of the "Franchise Practices Act," P.L.1971, c.356 (C.56:10-1 et seq.), the termination shall be automatically stayed pending the final disposition of such action or proceeding, and the motor vehicle franchisor shall accord the motor vehicle franchisee all rights and privileges of a franchisee as if notice of termination had not been given.

b.A successful motor vehicle franchisee in an action or alternate dispute resolution proceeding to enjoin the termination of a motor vehicle franchise shall be entitled to an injunction barring termination of the motor vehicle franchise in addition to any other relief provided for in section 10 of P.L.1971, c.356 (C.56:10-10).

c.In any action or alternate dispute resolution proceeding with respect to the termination of a motor vehicle franchise, the motor vehicle franchisor shall have the burden of proving that termination of the motor vehicle franchise does not violate section 5 of P.L.1971, c.356 (C.56:10-5). In proving good cause for termination in any such action, the motor vehicle franchisor shall be limited to the grounds for termination set forth in the written notice provided for in section 5 of P.L.1971, c.356 (C.56:10-5).

d.Notwithstanding the giving of notice of termination of a motor vehicle franchise pursuant to section 5 of P.L.1971, c.356 (C.56:10-5), at any time prior to the date on which the termination becomes effective, the motor vehicle franchisee may enter into an agreement for, and submit to the motor vehicle franchisor, notice of the transfer, assignment or sale of the motor vehicle franchise to another person. Thereupon, the motor vehicle franchisor shall proceed as provided for in section 6 of P.L.1971, c.356 (C.56:10-6). Upon approval of the transfer, assignment or sale by the motor vehicle franchisor and upon consummation of same, the notice of termination of the motor vehicle franchise shall be deemed withdrawn, and the transferee shall receive the motor vehicle franchise free and clear of all grounds for termination. Notwithstanding the terms of any notice, any court order or any other provision of law, a motor vehicle franchise termination shall not become effective while a notice of transfer, assignment or sale is pending with a motor vehicle franchisor.

L.2011, c.66, s.12.



Section 56:10-31 - Request For Additional Information By Franchisor.

56:10-31 Request for additional information by franchisor.

13.If a motor vehicle franchisor desires information about a transaction or a proposed transferee, in addition to that provided with the notice of intent pursuant to section 6 of P.L.1971, c.356 (C.56:10-6), the motor vehicle franchisor shall request all such additional information in writing within 15 days of receipt of the notice of intent. A request for additional information shall not extend the time within which the motor vehicle franchisor must approve or disapprove the transfer, provided that the additional information is submitted to the motor vehicle franchisor within 30 days after the additional information is requested by the motor vehicle franchisor. If the additional information is submitted to the motor vehicle franchisor more than 30 days after the request for that information, the time period for the motor vehicle franchisor to approve or disapprove the transfer shall be extended so that the motor vehicle franchisor has 30 days to approve or disapprove the transfer after receipt of the additional information.

L.2011, c.66, s.13.



Section 56:11-1 - Definitions

56:11-1. Definitions
As used in this act:

"Consumer" means a natural person.

"Creditor" means a person, partnership, corporation, association or other entity who, in the ordinary course of business, regularly extends consumer credit.

"Consumer credit" means credit extended to a consumer, primarily for personal, family or household purposes, pursuant to a plan under which the creditor may permit the consumer to make purchases or obtain loans, from time to time, directly from the creditor or indirectly by use of a credit card, check or other device, as the plan may provide.

"Billing error" means the initial occurrence of an error by omission or commission by the creditor in a billing statement given to the consumer by the creditor in (a) posting any debit or credit or (b) the computation of any amount or (c) any similar error of an accounting nature.

L.1974, c. 146, s. 1.



Section 56:11-2 - Inapplicability Of Act To Statements Of Accounts Of Public Utilities

56:11-2. Inapplicability of act to statements of accounts of public utilities
This act shall not apply to statements of accounts rendered to customers by public utilities whose billing practices are subject to the jurisdiction and regulation of the Board of Public Utility Commissioners.

L.1974, c. 146, s. 2.



Section 56:11-3 - Written Notice Of Billing Error By Consumer; Acknowledgment By Creditor; Prohibition Of Communication On Claimed Billing Error

56:11-3. Written notice of billing error by consumer; acknowledgment by creditor; prohibition of communication on claimed billing error
If a creditor, having transmitted to a consumer a statement of the consumer's account, receives from the consumer at an address designated therefor by the creditor in accordance with section 5 of this act, within 60 days of the mailing of said statement, a written notice, on a document other than a document provided by the creditor to accompany payment, by mail or other delivery setting forth sufficient information to enable the creditor to identify the consumer and the account, the amount and transaction shown in the statement which the consumer in good faith believes to be a billing error, and the facts providing the basis for the consumer's belief that the statement is in error; the creditor shall:

a. Not later than 30 days after receipt of the notice, mail a written acknowledgment to the consumer; and

b. Not later than 90 days after receipt of the notice and prior to taking any action to collect the amount believed by the consumer to be a billing error, (1) make appropriate corrections in the account of the consumer and mail to the consumer a written notice stating that the amount believed to be in error has been corrected and will be shown on the next statement mailed to the consumer or (2) send a written notice to the consumer setting forth the reasons why the creditor believes the account of the consumer was correctly shown in the statement; and

c. Not communicate unfavorable credit information concerning the consumer to any person, including but not limited to credit bureaus or credit reporting agencies, based upon the consumer's failure to pay the amount believed by him to be a billing error, until the creditor has complied with this section.

L.1974, c. 146, s. 3; L.1975, c. 94, s. 1, eff. May 14, 1975.



Section 56:11-4 - Transmittal Of Statements Of Account; Collections

56:11-4. Transmittal of statements of account; collections
Notwithstanding the receipt by a creditor of a notice from a consumer as described in section 3 of this act, a creditor may, subject to the provisions of section 7 of this act, transmit statements of account to the consumer which include an amount believed by the consumer to be a billing error, and the creditor, further, may undertake collection procedures not attributable to such consumer's failure to pay, nor directed at, such disputed amount.

L.1974, c. 146, s. 4.



Section 56:11-5 - Address Of Creditor On Statements Of Account

56:11-5. Address of creditor on statements of account
Every statement of account rendered by a creditor to a consumer shall include the address to be used by the consumer in making inquiries concerning his statement.

L.1974, c. 146, s. 5.



Section 56:11-6 - Written Notice Of Procedures To Consumers By Creditors

56:11-6. Written notice of procedures to consumers by creditors
In the case of any account under a consumer credit plan having an outstanding debit or credit balance of more than $1.00 at or after the close of the creditor's first billing cycle, after October 28, 1975, the procedures to be followed under section 3 of this act (C. 56:11-3) shall be disclosed by the creditor in a notice mailed or delivered to the consumer not later than the time of mailing of the next billing statement. With or before the first billing statement on any consumer credit plan issued or offered to a new consumer after October 28, 1975 and upon each subsequent renewal of a consumer's account a written notice shall be sent (by any means reasonably assuring the receipt thereof by the consumer) which describes the procedures to be followed under section 3 of this act (C. 56:11-3).

L.1974, c. 146, s. 6. Amended by L.1975, c. 94, s. 2, eff. May 14, 1975.



Section 56:11-7 - Failure To Comply; Penalty

56:11-7. Failure to comply; penalty
Any creditor, having received a notice from a consumer as provided in section 3 of this act, who fails to comply with the requirements of that section:

a. If such an amount is not in fact a billing error, forfeits any rights to collect from the consumer any finance charge or other charge imposed by the creditor in connection with the amount so specified, from the date of the mailing of such notice to the date the creditor complies with section 3 of this act; and

b. If such amount is in fact a billing error, is liable to the consumer in an amount equal to the sum of:

(1) the actual damages sustained by the consumer as a result of the failure of the creditor to comply with such section;

(2) twice the amount of the billing error shown in the statement of the consumer's account except that liability under this paragraph shall not be greater than $100.00; and (3) in the case of any successful action to enforce the foregoing liability, the costs of the action together with a reasonable attorney's fee as determined by the court.

c. If such amount is in fact a billing error but the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from bona fide error made despite the maintenance of procedures reasonably adopted to avoid any such error, the creditor shall be liable to the consumer only to the extent of the actual damages sustained by the consumer as a result of the failure of the creditor to comply with such section and the costs of any action brought to enforce collection of such erroneous bill together with a reasonable attorney's fee as determined by the court.

L.1974, c. 146, s. 7.



Section 56:11-8 - Conduct In Compliance With Fair Credit Billing As Compliance With This Act

56:11-8. Conduct in compliance with Fair Credit Billing as compliance with this act
With respect to any inconsistencies between the provisions of this act and the "Fair Credit Billing Act" (Public Law 93-495, 58 Stat. 1511) comprising Title III of the Federal Truth in Lending Act (Public Law 90-321, 82 Stat. 146, 15 U.S.C. 1601 et seq.) conduct in compliance with said Federal law and regulations shall be deemed and construed to be conduct in compliance with the provisions of this act.

L.1975, c. 94, s. 4, eff. May 14, 1975.



Section 56:11-9 - Liability Of Creditor

56:11-9. Liability of creditor
The liability of a creditor under this act is in lieu of, and not in addition to, the creditor's liability under the Federal Fair Credit Billing Act. An action brought by a consumer with respect to a violation of this act may not be maintained pursuant to this act if a final judgment has been rendered for or against that consumer with respect to the same violation pursuant to the Federal Fair Credit Billing Act. An action brought by a consumer with respect to a violation of this act shall be abated upon motion by the creditor if an action, with respect to the same conduct, is pending before any court pursuant to the Federal Fair Credit Billing Act. If a final judgment has been rendered in favor of a consumer pursuant to this act and thereafter a final judgment with respect to the same conduct is rendered in favor of the same consumer pursuant to the Federal Fair Credit Billing Act, a creditor liable under both judgments has a cause of action against the consumer for appropriate relief to the extent necessary to avoid double liability with respect to the same conduct.

L.1975, c. 94, s. 5, eff. May 14, 1975.



Section 56:11-16 - Definitions

56:11-16. Definitions
As used in this act:

"Consumer" means a natural person.

"Credit card" means any instrument or device, whether known as a credit card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the credit card holder in obtaining money, goods, services or anything else of value on credit.

"Credit card holder" means a consumer named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

"Consumer transaction" means the sale of goods, services or anything of value to a consumer, primarily for personal, family or household purposes.

"Issuer" means the person which issues a credit card or its duly authorized agent.

L.1990,c.72,s.1.



Section 56:11-17 - Personal Identification Information Not Required For Credit Card Transaction

56:11-17. Personal identification information not required for credit card transaction
No person which accepts a credit card for a consumer transaction shall require the credit card holder, as a condition of using a credit card in completing the consumer transaction, to provide for recordation on the credit card transaction form or any other form, any personal identification information that is not required by the issuer to complete the credit card transaction, including, but not limited to, the credit card holder's address or telephone number, or both; provided, however, that the credit card holder's telephone number may be required on a credit card transaction form if the credit card transaction is one for which the credit card issuer does not require authorization.

L.1990,c.72,s.2.



Section 56:11-18 - Violations, Penalties

56:11-18. Violations, penalties
Any person who violates any provision of this act shall be liable to a civil penalty of not more than $250 for the first offense and not more than $1,000 for the second and each subsequent offense. Any penalty imposed pursuant to this section shall be collected by summary proceedings instituted by the Attorney General in accordance with "the penalty enforcement law," N.J.S.2A:58-1 et seq.

L.1990,c.72,s.3.



Section 56:11-19 - Regulations

56:11-19. Regulations
The Attorney General of the State of New Jersey may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), to effectuate the purposes of this act.

L.1990,c.72,s.4.



Section 56:11-20 - Definitions

56:11-20 Definitions
1.As used in this act:

"Charge card" means a credit card on an account for which no periodic rate is used to compute a finance charge.

"Check" means a demand draft drawn on or payable through an office of a depository institution located in the United States that has imprinted on it the account holder's name and the depository institution's name, location and routing number.

"Consumer" means a natural person.

"Consumer transaction" means the sale of goods, services or anything of value to a consumer, primarily for personal, family or household purposes.

"Credit card" means any card, plate, coupon book, or other single credit device that may be used from time to time to obtain credit.

"Depository institution" means a state or federally chartered bank, savings bank, savings and loan association or credit union.

L.1991,c.281,s.1; amended 1999, c.234, s.1.



Section 56:11-21 - Accentance Of Checks For Consumer Transactions; Cashing Checks

56:11-21. Accentance of checks for consumer transactions; cashing checks
2. a. No person who receives a check in payment of an obligation resulting from a consumer transaction or who cashes a check for a consumer and which as a condition of such acceptance or the cashing of a check requires that the check drawer provide a credit card or charge card, shall record on the check or elsewhere, the card account number. Nothing in this section shall be construed to prohibit any person, as a condition for the acceptance of a check in payment for a consumer transaction or the cashing of a check for a consumer from doing either or both of the following:

(1) Requesting a consumer to display a credit card or charge card as a means of identification, or as an indication of credit worthiness or financial responsibility;

(2) Recording on the check the type of credit card or charge card so displayed and the credit card or charge card expiration date.

b.Nothing in this section shall:

(1) Require any person to accept a check in payment for a consumer transaction or to cash a check for a consumer regardless of whether a credit card or charge card is displayed; or

(2) Prohibit a person from recording a credit card number and expiration date on a check as the condition for cashing or accepting that check where that person has agreed with the card issuer to cash or accept checks from the issuer's cardholders and where the issuer guarantees those cardholders' checks.

L.1991,c.281,s.2; amended 1999, c.234, s.2.



Section 56:11-22 - Violations, Penalty

56:11-22. Violations, penalty
3. Any person who violates any provision of this act shall be liable to a civil penalty of not more than $250 for a first offense and not more than $1,000 for a second and each subsequent offense. Any penalty imposed pursuant to this section shall be collected by summary proceedings instituted in the name of the Attorney General in accordance with "the penalty enforcement law" (N.J.S.2A:58-1 et seq.).

L.1991,c.281,s.3.



Section 56:11-23 - Regulations

56:11-23. Regulations
4. The Attorney General of the State of New Jersey may promulgate regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.1991,c.281,s.4.



Section 56:11-24 - Credit Card Transctions Forms By Issuers

56:11-24. Credit card transctions forms by issuers
1. Any person, firm, partnership, association or corporation which issues forms used exclusively for credit card transactions between the credit cardholder and seller shall only issue credit card forms which:

a. are carbonless;

b. after the transaction is complete, do not render a separate piece of paper, carbon or otherwise, which readily identifies the cardholder by name or number, other than those necessary for use by the seller, credit cardholder and issuer to complete the credit card transaction;

c. are carbonized backed forms that may be retained for recordkeeping purposes of the seller, the seller's agent or subcontractor, the issuer or the credit cardholder; or

d. have a perforated or split carbon, half of which is disposable, and upon completion of the transaction the disposable portion of the carbon renders only half of the cardholder's name and account number.

L.1991,c.482,s.1.



Section 56:11-25 - Credit Card Transaction Forms By Accepters

56:11-25. Credit card transaction forms by accepters
2. a. Any person, firm, partnership, association or corporation which accepts credit cards used exclusively for credit card transactions shall only use credit card forms which:

(1) are carbonless;

(2) after the transaction is complete, do not render a separate piece of paper, carbon or otherwise, which readily identifies the cardholder by name or number, other than those necessary for use by the seller, credit cardholder and issuer to complete the credit card transaction;

(3) are carbonized backed forms that may be retained for recordkeeping purposes of the seller, the seller's agent or subcontractor, the issuer or the credit cardholder; or

(4) have a perforated or split carbon, half of which is disposable, and upon completion of the transaction the disposable portion of the carbon renders only half of the cardholder's name and account number.

b. No person, firm, partnership, association or corporation which accepts credit cards for the transaction of business shall be deemed to have violated the provisions of subsection a. of this section, if that person, firm, partnership, association or corporation shows by a preponderance of evidence that the violation was not intentional and resulted from bona fide error made notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

c. The provisions of subsection a. of this section shall not apply to forms used for a special purpose incidental to the credit card transaction but related to shipping, delivery or installment of purchased merchandise or special orders.

L.1991,c.482,s.2.



Section 56:11-26 - Violations, Fines

56:11-26. Violations, fines
3. A violation of section 1 of this act shall be punishable by a civil fine not to exceed $1,000. A violation of section 2 of this act, if the violation constitutes the first offense by the person shall be punishable by a civil fine not to exceed $250. The second offense and any offense committed thereafter shall be punishable by a civil fine not to exceed $1,000.

L.1991,c.482,s.3.



Section 56:11-27 - Injunctive Relief

56:11-27. Injunctive relief
4. Whenever there shall be a violation of this act an application may be made by the Attorney General in the name of the people of the State to a court having jurisdiction by a special proceeding to issue an injunction, and upon notice to the defendant of not less than five days, to enjoin and restrain the continuance of the violation; and if it shall appear to the satisfaction of the court that the defendant has, in fact, violated this act, an injunction may be issued by the court, enjoining and restraining any further violations, without requiring proof that any person has in fact, been injured or damaged thereby.

L.1991,c.482,s.4.

56:11-28 Short title.

1. This act shall be known and may be cited as the "New Jersey Fair Credit Reporting Act."

L.1997,c.172,s.1.



Section 56:11-28 - Short Title.

56:11-28 Short title.

1. This act shall be known and may be cited as the "New Jersey Fair Credit Reporting Act."

L.1997,c.172,s.1.



Section 56:11-29 - Findings, Declarations Relative To Consumer Credit Reports.

56:11-29 Findings, declarations relative to consumer credit reports.

2. The Legislature finds and declares that:

a. Recent amendments to the federal "Fair Credit Reporting Act," enacted as the "Consumer Credit Reporting Reform Act of 1996," (Subtitle D, Chapter 1, Pub.L.104-208), add important new substantive provisions, some of which strengthen the federal law and its enforcement.

b. Among these amendments is subsection (c) added to the enforcement section, 15 U.S.C. s.1681s, which specifically provides that a state can take action to enjoin a person from violating the provisions of the federal "Fair Credit Reporting Act" and to recover damages for residents of the state for such violations.

c. The designation of a specific agency of the State to have enforcement authority and to be a source of information for consumers about their rights under the federal law and this act will increase the confidence of consumers in the State that credit reporting problems will be vigorously investigated and that persons violating the federal law and the provisions of this act will be prosecuted;

d. While the amendments to the federal "Fair Credit Reporting Act" contained in the "Consumer Credit Reporting Reform Act of 1996" specifically preempt states from establishing requirements or prohibitions with respect to the provisions of certain sections of the federal "Fair Credit Reporting Act," the provisions of the other sections of that act are left subject to actions by states as long as the provisions enacted in state law are not inconsistent with federal law;

e. The purpose of this act therefore is to provide additional consumer protection with respect to consumer credit reports and credit reporting agencies consistent with the provisions of the"Federal Fair Credit Reporting Act."

L.1997,c.172,s.2.



Section 56:11-30 - Definitions Relative To Consumer Credit Reports.

56:11-30 Definitions relative to consumer credit reports.

3.As used in this act:

"Adverse action" has the same meaning as in subsection (k) of section 603 of the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681a.

"Consumer" means an individual.

"Consumer report" (1) means any written, oral or other communication of any information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for:

(a)credit or insurance to be used primarily for personal, family or household purposes;

(b)employment purposes; or

(c)any other purpose authorized under section 4 of this act.

(2)The term "consumer report" does not include:

(a)any:

(i)report containing information solely on transactions or experiences between the consumer and the person making the report;

(ii) communication of that information among persons related by common ownership or affiliated by corporate control; or

(iii) communication of other information among persons related by common ownership or affiliated by corporate control, if it is clearly and conspicuously disclosed to the consumer that the information may be communicated among those persons and the consumer is given the opportunity, before the time that the information is initially communicated, to direct that the information not be communicated among those persons;

(b)any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device;

(c)any report in which a person, who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer, conveys his decision with respect to that request, if the third party advises the consumer of the name and address of the person to whom the request was made, and the person makes the disclosures to the consumer required under 15 U.S.C. s.1681m; or

(d)communication excluded from the definition of consumer report pursuant to subsection (o) of section 603 of the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681a.

"Consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and which uses any means or facility for the purpose of preparing or furnishing consumer reports.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Employment purposes" means, when used in connection with a consumer report, a report used for the purpose of evaluating a consumer for employment, promotion, reassignment or retention as an employee.

"File" means, when used in connection with information on any consumer, all of the information on that consumer recorded and retained by a consumer reporting agency regardless of how the information is stored.

"Investigative consumer report" means a consumer report or a portion thereof in which information on a consumer's character, general reputation, personal characteristics or mode of living is obtained through personal interviews with neighbors, friends or associates of the consumer who is the subject of the report or with others with whom the consumer is acquainted or who may have knowledge concerning any of those items of information. However, this information shall not include specific factual information on a consumer's credit record obtained directly from a creditor of the consumer or from a consumer reporting agency when the information was obtained directly from a creditor of the consumer or from the consumer.

"Medical information" means information or records obtained, with the consent of the individual to whom it relates, from licensed physicians or medical practitioners, hospitals, clinics, or other medical or medically related facilities.

"Security freeze" means a notice placed in a consumer's consumer report, at the request of the consumer and subject to certain exceptions, that prohibits the consumer reporting agency from releasing the report or any information from it without the express authorization of the consumer, but does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer report.

L.1997,c.172,s.3; amended 2005, c.226, s.4.



Section 56:11-31 - Furnishing Of Consumer Report; Permissible Circumstances.

56:11-31 Furnishing of consumer report; permissible circumstances.

4. a. A consumer reporting agency may furnish a consumer report under the following circumstances and no other:

(1) In response to the order of a court having jurisdiction to issue such an order, or a subpoena issued in connection with proceedings before a State or federal grand jury.

(2) In accordance with the written instructions of the consumer to whom it relates.

(3) To a person which it has reason to believe:

(a) intends to use the information in connection with a credit transaction involving the consumer on whom the information is to be furnished and involving the extension of credit to, or review or collection of an account of, the consumer;

(b) intends to use the information for employment purposes;

(c) intends to use the information in connection with the underwriting of insurance involving the consumer;

(d) intends to use the information in connection with a determination of the consumer's eligibility for a license or other benefit granted by a governmental instrumentality required by law to consider an applicant's financial responsibility or status;

(e) intends to use the information, as a potential investor or servicer, or current insurer, in connection with a valuation of, or an assessment of the credit or prepayment risks associated with, an existing credit obligation; or

(f) otherwise has a legitimate business need for the information:

(i) in connection with a business transaction that is initiated by the consumer; or

(ii) to review an account to determine whether the consumer continues to meet the terms of the account.

(4) In response to a request by the head of a State or local child support enforcement agency (or a State or local government official authorized by the head of such an agency), if the person making the request certifies to the consumer reporting agency that:

(a) the consumer report is needed for the purpose of establishing an individual's capacity to make child support payments or determining the appropriate level of those payments;

(b) the paternity of the consumer for the child to which the obligation relates has been established or acknowledged by the consumer in accordance with State laws under which the obligation arises (if required by those laws);

(c) the person has provided at least 10 days' prior notice to the consumer whose report is requested, by certified or registered mail to the last known address of the consumer, that the report will be requested; and

(d) the consumer report will be kept confidential, will be used solely for a purpose described in paragraph (1) of this subsection, and will not be used in connection with any other civil, administrative, or criminal proceeding, or for any other purpose.

(5) To an agency administering a state plan under 42 U.S.C. s.654 for use to set an initial or modified child support award.

b. A consumer reporting agency may furnish a consumer report for employment purposes only if:

(1) the person who obtains the report from the agency certifies to the agency that:

(a) the person has complied with subsection c. of this section with respect to the consumer report, and the person will comply with subsection d. of this section with respect to the consumer report if that subsection becomes applicable; and

(b) information from the consumer report will not be used in violation of any applicable federal or state equal employment opportunity law or regulation; and

(2) the consumer reporting agency provides with the report a summary of the consumer's rights under the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681 et seq.

c. A person may not procure a consumer report, or cause a consumer report to be procured, for employment purposes with respect to any consumer, unless:

(1) a clear and conspicuous disclosure has been made in writing to the consumer at any time before the report is procured or caused to be procured, in a document that consists solely of the disclosure, that a consumer report may be obtained for employment purposes; and

(2) the consumer has authorized in writing the procurement of the report by that person.

d. A consumer reporting agency shall not furnish for employment purposes, or in connection with a credit or insurance transaction or a direct marketing transaction, a consumer report that contains medical information about a consumer unless the consumer consents to the furnishing of the report in writing.

e. In using a consumer report for employment purposes, before taking any adverse action based in whole or in part on the report, the person intending to take an adverse action shall provide to the consumer to whom the report relates:

(1) a copy of the report; and

(2) a description in writing of the rights of the consumer under this act and the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681 et seq.

f. Consumer reporting agencies may furnish a consumer report relating to any consumer pursuant to subparagraph (a) or (c) of paragraph (3) of subsection a. of this section in connection with any credit or insurance transaction that is not authorized by the consumer only if the consumer reporting agency complies with the requirements of subsections (c) and (e) of section 604 of the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681b.

g. A person shall not use or obtain a consumer report for any purpose unless:

(1) the consumer report is obtained for a purpose for which the consumer report is authorized to be furnished under this section; and

(2) the purpose for its use is certified in accordance with section 5 of this act by a prospective user of the report.

L.1997,c.172,s.4.



Section 56:11-32 - Procedures Designed To Limit Furnishing Of Consumer Reports.

56:11-32 Procedures designed to limit furnishing of consumer reports.

5. a. Every consumer reporting agency shall maintain reasonable procedures designed to limit the furnishing of consumer reports to the purposes listed under section 4 of this act. These procedures shall require that prospective users of the information identify themselves, certify each purpose for which the information is sought, and certify that the information will be used for no other purpose. Every consumer reporting agency shall make a reasonable effort to verify the identity of a new prospective user and each use certified by the prospective user prior to furnishing the user a consumer report. No consumer reporting agency may furnish a consumer report to any person if it has reasonable grounds for believing that the consumer report will not be used for a purpose listed in section 4 of this act.

b. Whenever a consumer reporting agency prepares a consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the information concerning the individual about whom the report relates.

c. A consumer reporting agency may not prohibit the user of a consumer report furnished by the agency from disclosing the contents of the report to the consumer, if adverse action against the consumer has been taken by the user based in whole or in part on the report.

d. A person may not procure a consumer report for the purpose of reselling the report unless the person discloses to the consumer reporting agency that originally furnishes the report:

(1) the identity of the end-user of the report; and

(2) each permissible purpose under section 4 of this act for which the report is furnished to the end-user of the report.

e. A person who procures a consumer report for the purposes of reselling the report shall:

(1) establish and comply with reasonable procedures designed to ensure that the report is resold by the person only for a purpose for which the report may be furnished under section 4 of this act, including procedures designed to ensure that each person to which the report is resold and that resells or provides the report to any other person:

(a) identifies to the person from whom the report was purchased each end-user of the resold report;

(b) certifies to the person from whom the report was purchased each purpose for which the report will be used; and

(c) certifies to the person from whom the report was purchased that the report will be used for no other purpose; and

(2) before reselling the report, make reasonable efforts to verify the identifications and certifications made under paragraph (1) of this subsection.

f. For the purposes of subsections d. and e. of this section, "report" means the consumer report as furnished by a consumer reporting agency or any information contained in that consumer report.

L.1997,c.172,s.5.



Section 56:11-33 - Procurement, Preparation Of Investigative Consumer Report.

56:11-33 Procurement, preparation of investigative consumer report.

6. a. A person may not procure or cause to be prepared an investigative consumer report on any consumer unless:

(1) It is clearly and accurately disclosed in writing to the consumer, prior to requesting the consumer reporting agency to prepare the report, that an investigative consumer report commonly includes information regarding the consumer's character, general reputation, personal characteristics, and mode of living, and the disclosure includes the precise nature and scope of the investigation requested and the right of the consumer to have a copy of the report upon request; and

(2) the consumer provides the person requesting the report written permission to obtain the investigative consumer report prior to the person making the request to the consumer reporting agency.

b. The consumer reporting agency shall, upon the request of the consumer, provide to the consumer a copy of the report upon its completion.

c. No person may be held liable for any violation of any provision of this section if that person proves by a preponderance of the evidence that at the time of the violation reasonable procedures to assure compliance with the provisions of this section were maintained.

L.1997,c.172,s.6.



Section 56:11-34 - Disclosure To Consumer.

56:11-34 Disclosure to consumer.

7. Every consumer reporting agency shall, upon request and proper identification of any consumer, clearly and accurately disclose to the consumer:

a. All information in the consumer's file at the time of the request.

b. The sources of the information; except that the sources of information acquired solely for use in preparing an investigative consumer report and actually used for no other purpose need not be disclosed: provided, that if an action is brought under this act or the federal "Fair Credit Reporting Act," such sources shall be available to the plaintiff under appropriate discovery procedures in the court in which the action is brought.

c. (1) The identification of each person, including each end-user identified under subsections d. and e. of section 5 of this act, who procured a consumer report:

(a) for employment purposes, during the two-year period preceding the date on which the request is made; or

(b) for any other purpose, during the one-year period preceding the date on which the request is made.

(2) An identification of a person under paragraph (1) shall include:

(a) the name of the person, or, if applicable, the trade name written in full under which the person conducts business; and

(b) upon request of the consumer, the address and telephone number of the person.

d. The dates, original payees, and amounts of any checks upon which is based any adverse characterization of the consumer, included in the file at the time of the disclosure.

e. A record of all inquiries received by the agency during the one-year period preceding the request that identified the consumer in connection with a credit or insurance transaction that was not initiated by the consumer.

L.1997,c.172,s.7.



Section 56:11-35 - Time, Notice For Making Disclosures.

56:11-35 Time, notice for making disclosures.

8. a. A consumer reporting agency shall make the disclosures required under section 7 of this act during normal business hours and on reasonable notice.

b. The disclosures required under section 7 of this act shall be made to the consumer:

(1) in person if the consumer appears in person and furnishes proper identification; or

(2) by telephone if the consumer has made a written request, with proper identification, for telephone disclosure and the toll charge, if any, for the telephone call is prepaid by or charged directly to the consumer.

c. Any consumer reporting agency shall provide trained personnel to explain to the consumer any information furnished to the consumer pursuant to section 7 of this act.

d. The consumer shall be permitted to be accompanied by one other person of the consumer's choosing, who shall furnish reasonable identification. A consumer reporting agency may require the consumer to furnish a written statement granting permission to the consumer reporting agency to discuss the consumer's file in that person's presence.

e. Except as provided in sections 11 and 12 of this act and sections 616 and 617 of the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681n and 15 U.S.C. s.1681o, no consumer may bring any action or proceeding in the nature of defamation, invasion of privacy, or negligence with respect to the reporting of information against any consumer reporting agency, any user of information, or any person who furnishes information to a consumer reporting agency, based on information disclosed pursuant to section 7 of this act or this section or section 609, 610 or 615 of the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681g, 15 U.S.C. s.1681h, or 15 U.S.C. s.1681m, or based on information disclosed by a user of a consumer report to or for a consumer against whom the user has taken adverse action, based in whole or in part on the report, except as to false information furnished with malice or willful intent to injure the consumer.

L.1997,c.172,s.8.



Section 56:11-36 - Dispute Of Information; Reinvestigation.

56:11-36 Dispute of information; reinvestigation.

9. a. (1) If the completeness or accuracy of any item of information contained in a consumer's file at a consumer reporting agency is disputed by a consumer and the consumer notifies the agency directly of the dispute, the agency shall reinvestigate free of charge and record the current status of the disputed information, or delete the item from the file in accordance with subsection e. of this section, before the end of the 30-day period beginning on the date on which the agency receives the notice of dispute from the consumer.

(2) Except as provided in paragraph (3) of this subsection, the 30-day period described in paragraph (1) of this subsection may be extended for not more than 15 additional days if the consumer reporting agency receives information from the consumer during that 30-day period that is relevant to the reinvestigation.

(3) Paragraph (2) of this subsection shall not apply to any reinvestigation in which, during the 30-day period described in paragraph (1) of this subsection, the information that is the subject of the reinvestigation is found to be inaccurate or incomplete or the consumer reporting agency determines that the information cannot be verified.

b. (1) Before the expiration of the five-business-day period beginning on the date on which a consumer reporting agency receives notice of a dispute from any consumer in accordance with subsection a. of this section, the agency shall provide notification of the dispute to any person who provided any item of information in dispute, at the address and in the manner established with the person. The notice shall include all relevant information regarding the dispute that the agency has received from the consumer.

(2) The consumer reporting agency shall promptly provide to the person who provided the information in dispute all relevant information regarding the dispute that is received by the agency from the consumer after the period referred to in paragraph (1) of this subsection and before the end of the period referred to in subsection a. of this section.

c. (1) Notwithstanding the provisions of subsection a. of this section, a consumer reporting agency may terminate a reinvestigation of information disputed by a consumer under that subsection if the agency reasonably determines that the dispute by the consumer is frivolous or irrelevant, including by reason of a failure by a consumer to provide sufficient information to investigate the disputed information.

(2) Upon determining that a dispute is frivolous or irrelevant, a consumer reporting agency shall notify the consumer of that determination not later than five business days after making that determination, by mail or, if authorized by the consumer for that purpose, by any other means available to the agency.

(3) A notice under paragraph (2) of this subsection shall include:

(a) the reasons for the determination under paragraph (1) of this subsection; and

(b) the identification of any information required to investigate the disputed information, which may consist of a standardized form describing the general nature of the information.

d. In conducting any reinvestigation under subsection a. of this section with respect to disputed information in the file of any consumer, the consumer reporting agency shall review and consider all relevant information submitted by the consumer in the period described in paragraph (1) of subsection a. of this section with respect to the disputed information.

e. (1) If after any reinvestigation under subsection a. of this section of any information disputed by a consumer, an item of the information is found to be inaccurate or incomplete or cannot be verified, the consumer reporting agency shall promptly delete that item of information from the consumer's file or modify that item of information, as appropriate, based on the results of the reinvestigation.

(2) (a) If any information is deleted from a consumer's file pursuant to paragraph (1) of this subsection, the information shall not be reinserted in the file by the consumer reporting agency unless the person who furnishes the information certifies that the information is complete and accurate.

(b) If any information that has been deleted from a consumer's file pursuant to paragraph (1) of this subsection is reinserted in the file, the consumer reporting agency shall notify the consumer of the reinsertion in writing not later than five business days after the reinsertion or, if authorized by the consumer for that purpose, by any other means available to the agency.

(c) As part of, or in addition to, the notice under subparagraph (b) of paragraph (2) of this subsection, a consumer reporting agency shall provide to the consumer in writing not later than five business days after the date of the reinsertion:

(i) a statement that the disputed information has been reinserted;

(ii) the business name and address of any furnisher of information contacted and the telephone number of the furnisher, if reasonably available, or of any furnisher of information that contacted the consumer reporting agency, in connection with the reinsertion of the disputed information; and

(iii) a notice that the consumer has the right to add a statement to the consumer's file disputing the accuracy or completeness of the disputed information.

(3) A consumer reporting agency shall maintain reasonable procedures designed to prevent the reappearance in a consumer's file, and in consumer reports on the consumer, of information that is deleted pursuant to this section, other than information that is reinserted in accordance with this section.

(4) Any consumer reporting agency that compiles and maintains files on consumers on a nationwide basis shall implement an automated system through which furnishers of information to a consumer reporting agency may report the results of a reinvestigation that finds incomplete or inaccurate information in a consumer's file to other consumer reporting agencies.

f. (1) A consumer reporting agency shall provide written notice to a consumer of the results of a reinvestigation under this subsection not later than five business days after the completion of the reinvestigation, by mail or, if authorized by the consumer for that purpose, by any other means available to the agency.

(2) As part of, or in addition to, the notice under paragraph (1) of this subsection, a consumer reporting agency shall provide to a consumer in writing before the expiration of the five-day period referred to in paragraph (1) of this subsection:

(a) a statement that the reinvestigation is completed;

(b) a consumer report that is based on the consumer's file as that file is revised as a result of the reinvestigation;

(c) a notice that, if requested by the consumer, a description of the procedure used to determine the accuracy and completeness of the information shall be provided to the consumer by the agency, including the business name and address of any furnisher of information contacted in connection with that information and the telephone number of the furnisher, if reasonably available;

(d) a notice that the consumer has the right to add a statement to the consumer's file disputing the accuracy or completeness of the information; and

(e) a notice that the consumer has the right to request that the consumer reporting agency furnish notifications under subsection k. of this section.

g. A consumer reporting agency shall provide to a consumer a description referred to in subparagraph (c) of paragraph (2) of subsection f. of this section not later than 15 days after receiving a request from the consumer for that description.

h. If a dispute regarding an item of information in a consumer's file at a consumer reporting agency is resolved in accordance with paragraph (1) of subsection e. of this section by the deletion of the disputed information not later than three business days after the date on which the agency receives notice of the dispute from the consumer in accordance with paragraph (1) of subsection a. of this section, then the agency shall not be required to comply with subsections b., f. and g. of this section with respect to that dispute if the agency:

(1) provides prompt notice of the deletion to the consumer by telephone;

(2) includes in that notice, or in a written notice that accompanies a confirmation and consumer report provided in accordance with paragraph (3) of this subsection, a statement of the consumer's right to request that the agency furnish notifications under subsection k. of this section; and

(3) provides written confirmation of the deletion and a copy of a consumer report on the consumer that is based on the consumer's file after the deletion, not later than five business days after making the deletion.

i. If the reinvestigation does not resolve the dispute, the consumer may file a brief statement setting forth the nature of the dispute. The consumer reporting agency may limit a statement to not more than one hundred words if it provides the consumer with assistance in writing a clear summary of the dispute.

j. Whenever a statement of a dispute is filed, unless there is reasonable grounds to believe that it is frivolous or irrelevant, the consumer reporting agency shall, in any subsequent consumer report containing the information in question, clearly note that it is disputed by the consumer and provide either the consumer's statement or a clear and accurate codification or summary thereof.

k. Following any deletion of information which is found to be inaccurate or whose accuracy can no longer be verified or any notation as to disputed information, the consumer reporting agency shall, at the request of the consumer, furnish notification that the item has been deleted or if disputed, the statement, codification or summary filed or developed pursuant to subsection i. or j. of this section, to any person specifically designated by the consumer who has within two years prior thereto received a consumer report for employment purposes, or within one year prior thereto received a consumer report for any other purpose, which contained the deleted or disputed information.

L.1997,c.172,s.9.



Section 56:11-37 - Imposition Of Charge On Consumer; Exceptions

56:11-37. Imposition of charge on consumer; exceptions
10. a. Except as provided in subsections b., c., d. and e. of this section, a consumer reporting agency may impose a reasonable charge on a consumer for:

(1)making a disclosure to the consumer pursuant to section 7 of this act if the request is the second or subsequent request in a 12-month period of time and is not made pursuant to subsection b. of this section; the charge for this disclosure shall not exceed $8 and shall be indicated to the consumer before making the disclosure;

(2)furnishing to a person designated by the consumer pursuant to subsection k. of section 9 of this act a statement, codification, or summary filed or developed under subsection i. or j. of section 9 of this act, after notification of the consumer under subsection f. of section 9 of this act with respect to the reinvestigation; this charge shall not exceed the charge that the agency would impose on each designated recipient for a consumer report and shall be indicated to the consumer before furnishing this information.

b.Each consumer reporting agency that maintains a file on a consumer shall make all disclosures required pursuant to section 7 of this act without charge to the consumer if, not later than 60 days after receipt by the consumer of a notification of an adverse action or notification from a debt collection agency affiliated with the consumer reporting agency stating that the consumer's credit rating may be or has been adversely affected, the consumer makes a request under section 7 of this act.

c.Upon the request of the consumer, a consumer reporting agency shall make all disclosures required pursuant to section 7 of this act once during any 12-month period without charge to the consumer.

d.A consumer reporting agency shall not impose any charge on a consumer for providing any notification required by this act, including but not limited to, the notification required pursuant to subsection k. of section 9 of this act following deletion of information from a consumer's file pursuant to section 9 of this act, or making any disclosure required by this act, except as authorized by subsection a. of this section.

e.Upon request of the consumer, a consumer reporting agency shall make all disclosures required pursuant to section 7 of this act once during any 12-month period without charge to that consumer if the consumer certifies in writing that the consumer:

(1)is unemployed and intends to apply for employment in the 60-day period beginning on the date on which certification is made;

(2)is a recipient of assistance under the Work First New Jersey Program;

(3)has reason to believe that the file on the consumer at the agency contains inaccurate information due to fraud; or

(4)has been a victim of a violation of N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (2C:21-2.1) or N.J.S.2C:21-17 and the court has ordered the deletion of those items of information that were the result of the unlawful use of the victim's personal identifying information.

L.1997,c.172,s.10; amended 2003, c.184, s.9.



Section 56:11-38 - Willful Noncompliance; Liability.

56:11-38 Willful noncompliance; liability.

11. a. Any person who willfully fails to comply with any requirement imposed under this act with respect to any consumer is liable to that consumer in an amount equal to the sum of:

(1) (a) any actual damages sustained by the consumer as a result of the failure or damages of not less than $100 and not more than $1,000; or

(b) in the case of liability of a natural person for obtaining a consumer report under false pretenses or knowingly without a permissible purpose, actual damages sustained by the consumer as a result of the failure or $1,000, whichever is greater;

(2) such amount of punitive damages as the court may allow; and

(3) in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorneys' fees as determined by the court.

b. Any person who obtains a consumer report from a consumer reporting agency under false pretenses or knowingly without a permissible purpose shall be liable to the consumer reporting agency for actual damages sustained by the consumer reporting agency or $1,000, whichever is greater.

c. Upon a finding by the court that an unsuccessful pleading, motion, or other paper filed in connection with an action under this section was filed in bad faith or for purposes of harassment, the court shall award to the prevailing party attorneys' fees reasonable in relation to the work expended in responding to the pleading, motion, or other paper.

L.1997,c.172,s.11.



Section 56:11-39 - Negligent Noncompliance; Liability.

56:11-39 Negligent noncompliance; liability.

12. a. Any person who is negligent in failing to comply with any requirement imposed under this act with respect to any consumer is liable to that consumer in an amount equal to the sum of:

(1) any actual damages sustained by the consumer as a result of the failure; and

(2) in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorneys' fees as determined by the court.

b. On a finding by the court that an unsuccessful pleading, motion, or other paper filed in connection with an action under this section was filed in bad faith or for purposes of harassment, the court shall award to the prevailing party attorneys' fees reasonable in relation to the work expended in responding to the pleading, motion, or other paper.

L.1997,c.172,s.12.



Section 56:11-40 - Obtaining Information Under False Pretenses, Fourth Degree Crime.

56:11-40 Obtaining information under false pretenses, fourth degree crime.

13. Any person who knowingly and willfully obtains information on a consumer from a consumer reporting agency under false pretenses shall be guilty of a crime of the fourth degree.

L.1997,c.172,s.13.



Section 56:11-41 - Enforcement Agency.

56:11-41 Enforcement agency.

14. a. Pursuant to subsection (c) of section 621 of the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681s, the Division of Consumer Affairs in the Department of Law and Public Safety is designated as the agency in this State to enforce the provisions of the federal "Fair Credit Reporting Act," and this act.

b. The director shall make every effort to keep the residents of this State informed with respect to their rights under the federal "Fair Credit Reporting Act," and this act, including, but not limited to, press releases upon the establishment of toll-free telephone numbers by the major credit reporting agencies as required under federal law and the provision, on the division's web page, of that same information and other information on basic consumer rights and protections with respect to credit reports under the federal act and this act.

L.1997,c.172,s.14.

56:11-42 Electronic printing of credit card numbers on sales receipts, regulated.

1.No retail sales establishment shall print electronically more than the last five digits of a customer's credit card account number or the expiration date of that credit card upon any sales receipt provided at the point of sale to the customer, except that the provisions of this section shall not apply to any sales receipt in which the sole means of recording the customer's credit card number is by handwriting or by an imprint or copy of the credit card.

L.2002,c.101,s.1.



Section 56:11-42 - Electronic Printing Of Credit Card Numbers On Sales Receipts, Regulated.

56:11-42 Electronic printing of credit card numbers on sales receipts, regulated.

1.No retail sales establishment shall print electronically more than the last five digits of a customer's credit card account number or the expiration date of that credit card upon any sales receipt provided at the point of sale to the customer, except that the provisions of this section shall not apply to any sales receipt in which the sole means of recording the customer's credit card number is by handwriting or by an imprint or copy of the credit card.

L.2002,c.101,s.1.



Section 56:11-43 - Rules, Regulations.

56:11-43 Rules, regulations.

2.The Attorney General of the State of New Jersey shall adopt those rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), necessary to effectuate the purposes of this act.

L.2002,c.101,s.2.



Section 56:11-44 - Short Title.

56:11-44 Short title.

1.This act shall be known and may be cited as the "Identity Theft Prevention Act."

L.2005,c.226,s.1.



Section 56:11-45 - Findings, Declarations Relative To Identity Theft.

56:11-45 Findings, declarations relative to identity theft.

2.The Legislature finds and declares that:

a.The crime of identity theft has become one of the major law enforcement challenges of the new economy, as vast quantities of sensitive, personal information are now vulnerable to criminal interception and misuse; and

b.A number of indicators reveal that, despite increased public awareness of the crime, incidents of identity theft continue to rise; and

c.An integral part of many identity crimes involves the interception of personal financial data or the fraudulent acquisition of credit cards or other financial products in another person's name; and

d.Identity theft is an act that violates the privacy of our citizens and ruins their good names: victims can suffer restricted access to credit and diminished employment opportunities, and may spend years repairing damage to credit histories; and

e.Credit reporting agencies and issuers of credit should have uniform reporting requirements and effective fraud alerts to assist identity theft victims in repairing and protecting their credit; and

f.The Social Security number is the most frequently used record keeping number in the United States. Social Security numbers are used for employee files, medical records, health insurance accounts, credit and banking accounts, university ID cards and many other purposes; and

g.Social Security numbers are frequently used as identification numbers in many computer files, giving access to information an individual may want kept private and allowing an easy way of linking data bases. Therefore, it is wise to limit access to an individual's Social Security number whenever possible; and

h.It is therefore a valid public purpose for the New Jersey Legislature to ensure that the Social Security numbers of the citizens of the State of New Jersey are less accessible in order to detect and prevent identity theft and to enact certain other protections and remedies related thereto and thereby further the public safety.

L.2005,c.226,s.2.



Section 56:11-46 - Election Of Placement Of Security Freeze On Consumer Report, Procedure.

56:11-46 Election of placement of security freeze on consumer report, procedure.

5. a. A consumer may elect to place a security freeze on his consumer report by:

(1)making a request in writing by certified mail or overnight mail to a consumer reporting agency; or

(2)making a request directly to the consumer reporting agency through a secure electronic mail connection, if an electronic mail connection is provided by the consumer reporting agency.

b.A consumer reporting agency shall place a security freeze on a consumer report no later than five business days after receiving a written request from the consumer.

c.The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within five business days of placing the freeze and at the same time shall provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of his credit for a specific party or period of time.

d.If the consumer wishes to allow his consumer report to be accessed for a specific party or period of time while a freeze is in place, he shall contact the consumer reporting agency via certified or overnight mail or secure electronic mail and request that the freeze be temporarily lifted, and provide all of the following:

(1)Information generally deemed sufficient to identify a person;

(2)The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection c. of this section; and

(3)The proper information regarding the third party who is to receive the consumer report or the time period for which the consumer report shall be available to users of the consumer report.

e.A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a consumer report pursuant to subsection d. of this section shall comply with the request no later than three business days after receiving the request.

f.A consumer reporting agency shall develop procedures involving the use of telephone, fax, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a freeze on a consumer report pursuant to subsection d. of this section in an expedited manner. The director shall promulgate regulations necessary to allow the use of electronic media to receive and process a request from a consumer to temporarily lift a security freeze pursuant to subsection d. of this section as quickly as possible, with the goal of processing a request within 15 minutes of that request.

g.A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer report only in the following cases:

(1)Upon consumer request, pursuant to subsection d. or j. of this section; or

(2)If the consumer report was frozen due to a material misrepresentation of fact by the consumer. If a consumer reporting agency intends to remove a freeze upon a consumer report pursuant to this paragraph, the consumer reporting agency shall notify the consumer in writing at least five business days prior to removing the freeze on the consumer report.

h.If a third party requests access to a consumer report on which a security freeze is in effect, and this request is in connection with an application for credit or any other use, and the consumer does not allow his consumer report to be accessed for that specific party or period of time, the third party may treat the application as incomplete.

i. (1) At any time that a consumer is required to receive a summary of rights required under section 609 of the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681g, the following notice shall be included:

New Jersey Consumers Have the Right to Obtain a Security Freeze

You may obtain a security freeze on your credit report to protect your privacy and ensure that credit is not granted in your name without your knowledge. You have a right to place a "security freeze" on your credit report pursuant to New Jersey law.

The security freeze will prohibit a consumer reporting agency from releasing any information in your credit report without your express authorization or approval.

The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. When you place a security freeze on your credit report, within five business days you will be provided a personal identification number or password to use if you choose to remove the freeze on your credit report or to temporarily authorize the release of your credit report for a specific party, parties or period of time after the freeze is in place. To provide that authorization, you must contact the consumer reporting agency and provide all of the following:

(i) The unique personal identification number or password provided by the consumer reporting agency;

(ii) Proper identification to verify your identity; and

(iii) The proper information regarding the third party or parties who are to receive the credit report or the period of time for which the report shall be available to users of the credit report.

A consumer reporting agency that receives a request from a consumer to lift temporarily a freeze on a credit report shall comply with the request no later than three business days or less, as provided by regulation, after receiving the request.

A security freeze does not apply to circumstances in which you have an existing account relationship and a copy of your report is requested by your existing creditor or its agents or affiliates for certain types of account review, collection, fraud control or similar activities.

If you are actively seeking credit, you should understand that the procedures involved in lifting a security freeze may slow your own applications for credit. You should plan ahead and lift a freeze, either completely if you are shopping around, or specifically for a certain creditor, a few days before actually applying for new credit.

You have a right to bring a civil action against someone who violates your rights under the credit reporting laws. The action can be brought against a consumer reporting agency or a user of your credit report.

(2)If a consumer requests information about a security freeze, he shall be provided with the notice provided in paragraph (1) of this subsection and with any other information, as prescribed by the director by regulation, about how to place, temporarily lift and permanently lift a security freeze.

j.A security freeze shall remain in place until the consumer requests that the security freeze be removed. A consumer reporting agency shall remove a security freeze within three business days of receiving a request for removal from the consumer, who provides the following:

(1)Proper identification; and

(2)The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection c. of this section.

k.A consumer reporting agency shall require proper identification of the person making a request to place or remove a security freeze.

l.The provisions of this section do not apply to the use of a consumer report by the following:

(1)A person, or subsidiary, affiliate, or agent of that person, or an assignee of a financial obligation owing by the consumer to that person, or a prospective assignee of a financial obligation owing by the consumer to that person in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this paragraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2)A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subsection d. of this section, for purposes of facilitating the extension of credit or other permissible use;

(3)Any State or local agency, law enforcement agency, trial court, or private collection agency acting pursuant to a court order, warrant, or subpoena;

(4)The Division of Taxation in the Department of the Treasury for the purpose of enforcing the tax laws of this State;

(5)A State or local child support enforcement agency;

(6)The use of credit information for the purposes of prescreening as provided for by the federal "Fair Credit Reporting Act," 15 U.S.C. s.1681 et seq.;

(7)Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed; or

(8)Any person or entity for the purpose of providing a consumer with a copy of the consumer's credit report upon the consumer's request.

m. (1) A consumer reporting agency shall not charge a consumer any fee to place a security freeze on that consumer's consumer report.

(2)A consumer reporting agency may charge a reasonable fee, not to exceed $5, to a consumer who elects to remove or temporarily lift a security freeze on that consumer's consumer report.

(3)A consumer may be charged a reasonable fee, not to exceed $5, if the consumer fails to retain the original personal identification number provided by the consumer reporting agency and must be reissued the same or a new personal identification number.

L.2005,c.226,s.5.



Section 56:11-47 - Actions Of Consumer Reporting Agency Relative To Security Freeze.

56:11-47 Actions of consumer reporting agency relative to security freeze.

6.If a security freeze is in place, a consumer reporting agency shall not change any of the following official information in a consumer report without sending a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer's file: name; date of birth; Social Security number; or address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

L.2005,c.226,s.6.



Section 56:11-48 - Inapplicability Of Sections 4 Through 9 Of Act Of Resellers.

56:11-48 Inapplicability of sections 4 through 9 of act of resellers.

7. The provisions of sections 4 through 9 of this amendatory and supplementary act shall not apply to a consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the data base of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent data base of credit information from which new consumer reports are produced, except that such a reseller of credit information shall honor any security freeze placed on a consumer report by another consumer reporting agency.

L.2005,c.226,s.7.



Section 56:11-49 - Entities Not Required To Place Security Freeze In Consumer Report.

56:11-49 Entities not required to place security freeze in consumer report.

8.The following entities are not required to place a security freeze in a consumer report, pursuant to section 5 of this amendatory and supplementary act:

a.A check services company or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments; and

b.A demand deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a demand deposit account at the inquiring bank or financial institution.

L.2005,c.226,s.8.



Section 56:11-50 - Noncompliance, Liability.

56:11-50 Noncompliance, liability.

9. a. Any person who willfully fails to comply with the requirements of sections 4 through 9 of this amendatory and supplementary act shall be liable to a consumer as provided in section 11 of P.L.1997, c.172 (C.56:11-38).

b.Any person who is negligent in failing to comply with the requirements of sections 4 through 9 of this amendatory and supplementary act shall be liable to a consumer as provided in section 12 of P.L.1997, c.172 (C.56:11-39).

L.2005,c.226,s.9.



Section 56:11-51 - Denial, Reduction Of Credit To Victims Of Identity Theft, Certain, Prohibited.

56:11-51 Denial, reduction of credit to victims of identity theft, certain, prohibited.
1. a. A creditor shall not deny credit to, or reduce the credit limit of, an individual solely because that individual was a victim of identity theft pursuant to N.J.S.2C:21-1, section 1 of P.L.1983, c.565 (C.2C:21-2.1) or N.J.S.2C:21-17. For purposes of this section, "victim of identity theft" means any individual who, prior to or at the time of applying for credit, or for increasing the individual's credit limit, presents to a creditor:

(1)a copy of a police report filed pursuant to section 3 of P.L.2005, c.226 (C.2C:21-17.6); or

(2)either:

(a)a properly completed copy of a standardized affidavit of identity theft, as established by the Federal Trade Commission pursuant to section 609 of the federal "Fair Credit Reporting Act," Pub.L.91-508 (15 U.S.C. s.1681g); or

(b)a similar, duly executed affidavit concerning the victim's identity theft.

b.The provisions of subsection a. of this section shall not abrogate the right of a creditor to deny credit to, or reduce the credit limit of, a victim of identity theft for any other reason authorized by law.

L.2007,c.33,s.1.



Section 56:11-52 - Violations, Penalties.

56:11-52 Violations, penalties.
2.Any creditor who violates any provision of this act shall be liable for a penalty of not more than $5,000 for each violation, to be collected by and in the name of the Commissioner of Banking and Insurance in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2007,c.33,s.2.



Section 56:12-1 - Definitions.

56:12-1 Definitions.

1.As used in this act:

"Consumer contract" means a written agreement in which an individual:

a.Leases or licenses real or personal property;

b.Obtains credit;

c.Obtains insurance coverage, except insurance coverage contained in policies subject to the "Life and Health Insurance Policy Language Simplification Act," P.L.1979, c.167 (C.17B:17-17 et seq.);

d.Borrows money;

e.Purchases real or personal property;

f.Contracts for services including professional services;

g.Enters into a service contract, as defined in section 1 of P.L.2013, c.197 (C.56:12-87),

for cash or on credit and the money, property or services are obtained for personal, family or household purposes. "Consumer contract" includes writings required to complete the consumer transaction. "Consumer contract" does not include a written agreement involving a transaction in securities with a broker-dealer registered with the Securities and Exchange Commission, or a transaction in commodities with a futures commission merchant registered with the Commodity Futures Trading Commission.

L.1980, c.125, s.1; amended 1981, c.464, s.1 (s.11 amended 1982, c.88, s.6); 1982, c.195; 2013, c.197, s.11.



Section 56:12-2 - Contracts To Be Written In Simple, Clear, Understandable And Easily Readable Way

56:12-2. Contracts to be written in simple, clear, understandable and easily readable way
A consumer contract entered into on or after the effective date of this amendatory and supplementary act shall be written in a simple, clear, understandable and easily readable way. In determining whether a consumer contract has been written in a simple, clear, understandable and easily readable way as a whole, a court, the Attorney General or the Commissioner of Insurance, in regard to contracts of insurance provided for in subsection c. of section 1 of this act (C. 56:12-1c.), shall take into consideration the guidelines set forth in section 10 of this act. Use of technical terms or words of art shall not in and of itself be a violation of this act.

L.1980, c. 125, s. 2, eff. Oct. 16, 1980. Amended by L.1981, c. 464, s. 2; L.1982, c. 88, s. 1, eff. July 23, 1982.



Section 56:12-2.1 - Cost Of Residential Construction Permits, Disclosure By Contractor; Violations, Penalties.

56:12-2.1 Cost of residential construction permits, disclosure by contractor; violations, penalties.

1. a. The final invoice regarding a consumer contract for construction or reconstruction at a residential premises shall contain a disclosure by the contractor of the cost of construction permits required to complete the construction or reconstruction of the residential premises, and the amount of any administrative or processing fees that the contractor will charge to obtain the required permits which amount shall not exceed the cost to the contractor to obtain the permit and to record any necessary documents. For the purpose of this section, "construction or reconstruction" means any work on a residence which will require a permit to be obtained under the "State Uniform Construction Code Act," P.L.1975, c.217 (C.52:27D-119 et seq.), or regulations promulgated thereto, but excluding work on any new home subject to the "New Home Warranty and Builders' Registration Act," P.L.1977, c.467 (C.46:3B-1 et seq.) and for which a certificate of occupancy has been issued

b.Upon written complaint filed by a consumer with the Division of Consumer Affairs in the Department of Law and Public Safety, a contractor found to be in violation of this provision shall be subject to a $500 penalty for each separate violation to be enforced pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

L.2005,c.291,s.1.



Section 56:12-3 - Failure To Comply; Liability

56:12-3. Failure to comply; liability
A creditor, seller, insurer or lessor who fails to comply with section 2 of this act shall be liable to a consumer who is a party to the consumer contract for actual damages sustained, if the violation caused the consumer to be substantially confused about the rights, obligations or remedies of the contract, plus punitive damages in an amount up to $50.00. The creditor, seller, insurer or lessor shall also be liable for the consumer's reasonable attorney's fees and costs, not to exceed $2,500.00.

L.1980, c. 125, s. 3, eff. Oct. 16, 1980. Amended by L.1981, c. 464, s. 3.



Section 56:12-4 - Class Actions; Limitation On Punitive Damages

56:12-4. Class actions; limitation on punitive damages
Class actions may be brought under the provisions of this act, but the amount of punitive damages shall be limited to $10,000.00 against any one seller, lessor, insurer or creditor and the amount of attorney's fees may not exceed $10,000.00.

L.1980, c. 125, s. 4, eff. Oct. 16, 1980. Amended by L.1981, c. 464, s. 4.



Section 56:12-4.1 - Reform Or Limit Of Provision Of Consumer Contract By Court; Findings

56:12-4.1. Reform or limit of provision of consumer contract by court; findings
In addition to the remedies provided in this act, a court reviewing a consumer contract may reform or limit a provision so as to avoid an unfair result if it finds that:

a. a material provision of the contract violates this act;

b. the violation caused the consumer to be substantially confused about any of the rights, obligations or remedies of the contract; and

c. the violation has caused or is likely to cause financial detriment to the consumer.

If the court reforms or limits a provision of a consumer contract, the court shall also make orders necessary to avoid unjust enrichment. Bringing a claim for relief pursuant to this section does not entitle a consumer to withhold performance of an otherwise valid contractual obligation. No relief shall be granted pursuant to this section unless the claim is brought before the obligations of the contract have been fully performed.

L.1981, c. 464, s. 9.



Section 56:12-5 - Nonliability Conditions

56:12-5. Nonliability conditions
There shall be no liability under sections 3 and 4 if: a. both parties to the contract have performed their obligations under the contract, b. the creditor, seller, insurer or lessor attempts in good faith to comply with this act in preparing the consumer contract, c. the contract is in conformity with a rule, regulation, or the opinion or interpretation of the Attorney General or the Commissioner of Insurance, in regard to contracts of insurance provided for in subsection c. of section 1 of this act (C. 56:12-1c.), or d. the consumer supplied the contract or the portion of the contract to which the consumer objects.

L.1980, c. 125, s. 5, eff. Oct. 16, 1980. Amended by L.1981, c. 464, s. 5; L.1982, c. 88, s. 2, eff. July 23, 1982.



Section 56:12-6 - Use Of Specific Language

56:12-6. Use of specific language
The use of specific language in a consumer contract required, permitted or approved by a law, regulation, rule or published interpretation of a State or Federal agency shall not violate this act.

L.1980, c. 125, s. 6, eff. Oct. 16, 1980.



Section 56:12-7 - Other Claims Not Precluded

56:12-7. Other claims not precluded
This act shall not preclude a debtor, buyer, insured or lessee from making any claims which would have been available to him if this act were not in effect.

L.1980, c. 125, s. 7, eff. Oct. 16, 1980.



Section 56:12-8 - Opinions On Compliance Of Consumer Contracts; Review By Attorney General; Certification; Fee

56:12-8. Opinions on compliance of consumer contracts; review by attorney general; certification; fee
a. A creditor, seller, insurer, lessor or any person in the business of preparing and selling forms of consumer contracts may request an opinion from the Attorney General, or the Commissioner of Insurance, in regard to contracts of insurance provided for in subsection c. of section 1 of this act (C. 56:12-1c.), as to whether a consumer contract complies with this act.

The Attorney General or the Commissioner of Insurance, as the case may be, shall furnish the opinion within a reasonable period of time.

b. After reviewing the contract the Attorney General or the Commissioner of Insurance, as the case may be, shall: (1) certify that the contract complies with this act; (2) decline to certify that the contract complies with this act and note his objections to the contractual language; (3) decline to review the contract and refer the party submitting the contract to other previously certified contracts of the same type; (4) decline to review the contract because the contract's compliance with this act is the subject of pending litigation; or (5) decline to review the contract because the contract is not subject to this act.

c. Actions of the Attorney General or the Commissioner of Insurance, as the case may be, pursuant to this section are not appealable.

d. Any consumer contract certified pursuant to this section is deemed to comply with this act. Certification of a consumer contract pursuant to this section is not otherwise an approval of the contract's legality or legal effect.

e. Failure to submit a contract to the Attorney General or the Commissioner of Insurance, as the case may be, for review pursuant to this section does not show a lack of good faith nor does it raise a presumption that the contract violates this act. If pursuant to this section the Attorney General or the Commissioner of Insurance, as the case may be, refers a party to a previously certified contract, that the party chooses not to use the contract does not show a lack of good faith nor does it raise a presumption that a contract used by that party violated this act.

f. The Attorney General or the Commissioner of Insurance, as the case may be, may charge a fee, not to exceed $50.00, for the costs of reviewing a consumer contract pursuant to this section.

L.1980, c. 125, s. 8, eff. Oct. 16, 1980. Amended by L.1981, c. 464, s. 6; L.1982, c. 88, s. 3, eff. July 23, 1982.



Section 56:12-8.2 - Power Of Commissioner Of Insurance To Review And Certify Insurance Contracts; Effect On Prior Certification By Attorney General

56:12-8.2. Power of commissioner of insurance to review and certify insurance contracts; effect on prior certification by Attorney General
The transfer to the Commissioner of Insurance of the power and duty to review and certify contracts of insurance provided for in subsection c. of section 1 of P.L.1980, c. 125 (C. 56:12-1c.) shall not affect any certification made by the Attorney General prior to the effective date of this act.

L.1982, c. 88, s. 7, eff. July 23, 1982.



Section 56:12-9 - Application To Dollar Limitation On Consumer Contracts; Nonapplication To Real Estate Or Insurance Contracts

56:12-9. Application to dollar limitation on consumer contracts; nonapplication to real estate or insurance contracts
This act shall not apply to consumer contracts involving amounts of more than $50,000.00, but no dollar limitation shall apply to consumer contracts involving real estate or insurance.

L.1980, c. 125, s. 9, eff. Oct. 16, 1980.



Section 56:12-10 - Guidelines

56:12-10. Guidelines
a. To insure that a consumer contract shall be simple, clear, understandable and easily readable, the following are examples of guidelines that a court, the Attorney General or the Commissioner of Insurance, in regard to contracts of insurance provided for in subsection c. of section 1 of this act (C. 56:12-1c.), may consider in determining whether a consumer contract as a whole complies with this act:

(1) Cross references that are confusing;

(2) Sentences that are of greater length than necessary;

(3) Sentences that contain double negatives and exceptions to exceptions;

(4) Sentences and sections that are in a confusing or illogical order;

(5) The use of words with obsolete meanings or words that differ in their legal meaning from their common ordinary meaning;

(6) Frequent use of Old English and Middle English words and Latin and French phrases.

b. The following are examples of guidelines that a court, the Attorney General or the Commissioner of Insurance, in regard to contracts of insurance provided for in subsection c. of section 1 of this act (C. 56:12-1c.), may consider in determining whether the consumer contract as a whole complies with this act:

(1) Sections shall be logically divided and captioned;

(2) A table of contents or alphabetical index shall be used for all contracts with more than 3,000 words;

(3) Conditions and exceptions to the main promise of the agreement shall be given equal prominence with the main promise, and shall be in at least 10 point type.

L.1980, c. 125, s. 10, eff. Oct. 16, 1980. Amended by L.1981, c. 464, s. 7; L.1982, c. 88, s. 4, eff. July 23, 1982.



Section 56:12-11 - Waiver Of Rights Under Act; Effect Of Violation Of Act

56:12-11. Waiver of rights under act; effect of violation of act
No consumer contract shall contain a waiver of any rights under this act. A violation of this act will not render any consumer contract void or voidable, or serve as a defense in an action to enforce the consumer contract for breach thereof.

L.1980, c. 125, s. 11, eff. Oct. 16, 1980.



Section 56:12-12 - Injunctions; Attorney Fees, Court Costs.

56:12-12 Injunctions; attorney fees, court costs.

12.The Office of the Attorney General, the Division of Consumer Affairs, the Division of Rate Counsel in, but not of, the Department of the Treasury, the Commissioner of Banking and Insurance, in regard to contracts of insurance provided for in subsection c. of section 1 of this act (C.56:12-1), or any interested person may seek injunctive relief. The court may authorize reasonable attorney's fees, not to exceed $2,500.00, and court costs in such a proceeding.

L.1980, c.125, s.12; amended 1981, c.464, s.8 (s.11 amended 1982, c.88, s.6); 1982, c.88, s.5; 1994, c.58, s.56; 2005, c.155, s.96; 2010, c.34, s.43.



Section 56:12-13 - Severability

56:12-13. Severability
If any provision of this act, or its application to any person or circumstances, is held invalid, the remainder of the act and its application to other persons or circumstances shall not be affected.

L.1980, c. 125, s. 13, eff. Oct. 16, 1980.



Section 56:12-14 - Short Title

56:12-14. Short title
This act shall be known and may be cited as the "Truth-in-Consumer Contract, Warranty and Notice Act."

L.1981, c. 454, s. 1.



Section 56:12-15 - Consumer Contract, Warranty, Notice Or Sign; Violation Of Legal Right Of Consumer Or Responsibility Of Seller, Lessor, Etc.; Prohibition; Exemptions

56:12-15. Consumer contract, warranty, notice or sign; violation of legal right of consumer or responsibility of seller, lessor, etc.; prohibition; exemptions
No seller, lessor, creditor, lender or bailee shall in the course of his business offer to any consumer or prospective consumer or enter into any written consumer contract or give or display any written consumer warranty, notice or sign after the effective date of this act which includes any provision that violates any clearly established legal right of a consumer or responsibility of a seller, lessor, creditor, lender or bailee as established by State or Federal law at the time the offer is made or the consumer contract is signed or the warranty, notice or sign is given or displayed. Consumer means any individual who buys, leases, borrows, or bails any money, property or service which is primarily for personal, family or household purposes. The provisions of this act shall not apply to residential leases or to the sale of real estate, whether improved or not, or to the construction of new homes subject to "The New Home Warranty and Builders' Registration Act," P.L.1977, c. 467 (C. 46:3B-1 et seq.).

L.1981, c. 454, s. 2.



Section 56:12-16 - Provision For Waiver Of Rights Under Act; Nullity; Statement Of Provisions Void, Unenforceable Or Inapplicable In New Jersey

56:12-16. Provision for waiver of rights under act; nullity; statement of provisions void, unenforceable or inapplicable in New Jersey
No consumer contract, warranty, notice or sign, as provided for in this act, shall contain any provision by which the consumer waives his rights under this act. Any such provision shall be null and void. No consumer contract, notice or sign shall state that any of its provisions is or may be void, unenforceable or inapplicable in some jurisdictions without specifying which provisions are or are not void, unenforceable or inapplicable within the State of New Jersey; provided, however, that this shall not apply to warranties.

L.1981, c. 454, s. 3.



Section 56:12-17 - Violations; Civil Liability To Aggrieved Consumer; Action; Termination Of Contract

56:12-17. Violations; civil liability to aggrieved consumer; action; termination of contract
Any person who violates the provisions of this act shall be liable to the aggrieved consumer for a civil penalty of not less than $100.00 or for actual damages, or both at the election of the consumer, together with reasonable attorney's fees and court costs. This may be recoverable by the consumer in a civil action in a court of competent jurisdiction or as part of a counterclaim by the consumer against the seller, lessor, creditor, lender or bailee or assignee of any of the aforesaid, who aggrieved him. A consumer also shall have the right to petition the court to terminate a contract which violates the provisions of section 2 of this act and the court in its discretion may void the contract.

L.1981, c. 454, s. 4.



Section 56:12-18 - Act As Additional To Other Rights, Remedies And Prohibitions

56:12-18. Act as additional to other rights, remedies and prohibitions
The rights, remedies and prohibitions accorded by the provisions of this act are hereby declared to be in addition to and cumulative of any other right, remedy or prohibition accorded by common law, Federal law or statutes of this State, and nothing contained herein shall be construed to deny, abrogate or impair any such common law or statutory right, remedy or prohibition.

L.1981, c. 454, s. 5.



Section 56:12-29 - Findings, Intentions.

56:12-29 Findings, intentions.

1.The Legislature finds that the purchase of a new motor vehicle is a major, high cost consumer transaction and the inability to correct defects in these vehicles creates a major hardship and an unacceptable economic burden on the consumer. It is the intent of this act to require the manufacturer of a new motor vehicle, or, in the case of a new motor vehicle that is an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier, to correct defects originally covered under warranty which are identified and reported within a specified period. It is the further intent of this act to provide procedures to expeditiously resolve disputes between a consumer and a manufacturer, co-manufacturer, or post-manufacturing modifier when defects in a new motor vehicle are not corrected within a reasonable time, and to provide to award specific remedies where the uncorrected defect substantially impairs the use, value, or safety of the new motor vehicle.

L.1988, c.123, s.1; amended 2009, c.324, s.1.



Section 56:12-30 - Definitions.

56:12-30 Definitions.
2.As used in this act:

"Co-manufacturer" means, solely with respect to an authorized emergency vehicle as defined in R.S.39:1-1, any person that fabricates the authorized emergency vehicle utilizing a component or components of a new motor vehicle made by a manufacturer, other than modifying an existing standard model of a vehicle manufactured by a manufacturer, which component or components are obtained by the co-manufacturer from the manufacturer to fabricate the vehicle for use as an authorized emergency vehicle prior to an initial retail sale or lease of the emergency vehicle.

"Consumer" means a buyer or lessee, other than for purposes of resale or sublease, of a motor vehicle; a person to whom a motor vehicle is transferred during the duration of a warranty applicable to the motor vehicle; or any other person entitled by the terms of the warranty to enforce the obligations of the warranty.

"Dealer" means a person who is actively engaged in the business of buying, selling or exchanging motor vehicles at retail and who has an established place of business.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety, or his designee.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Informal dispute settlement procedure" means an arbitration process or procedure by which the manufacturer, or, in the case of an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier, attempts to resolve disputes with consumers regarding motor vehicle nonconformities and repairs that arise during the vehicle's warranty period.

"Lease agreement" means a contract or other written agreement in the form of a lease for the use of a motor vehicle by a person for a period of time exceeding 60 days, whether or not the lessee has the option to purchase or otherwise become the owner of the motor vehicle at the expiration of the lease.

"Lessee" means a person who leases a motor vehicle pursuant to a lease agreement.

"Lessor" means a person who holds title to a motor vehicle leased to a lessee under a lease agreement or who holds the lessor's rights under such an agreement.

"Lien" means a security interest in a motor vehicle.

"Lienholder" means a person with a security interest in a motor vehicle pursuant to a lien.

"Manufacturer" means a person engaged in the business of manufacturing, assembling or distributing motor vehicles, who will, under normal business conditions during the year, manufacture, assemble or distribute to dealers at least 10 new motor vehicles.

"Motor vehicle" means a passenger automobile, farm tractor, authorized emergency vehicle, or motorcycle as defined in R.S.39:1-1 which is purchased or leased in the State of New Jersey or which is registered by the New Jersey Motor Vehicle Commission, except the living facilities of motor homes.

"Nonconformity" means a defect or condition which substantially impairs the use, value or safety of a motor vehicle.

"Post-manufacturing modifier" means, solely with respect to an authorized emergency vehicle as defined in R.S.39:1-1, any person who modifies the configuration of an existing standard model of a motor vehicle purchased from a manufacturer to adapt the vehicle for use as an authorized emergency vehicle prior to an initial retail sale or lease of the vehicle.

"Reasonable allowance for vehicle use" means the mileage at the time the consumer first presents the motor vehicle to the dealer, distributor, manufacturer, co-manufacturer, or post-manufacturing modifier for correction of a nonconformity times the purchase price, or the lease price if applicable, of the vehicle, divided by one hundred thousand miles.

"Warranty" means any warranty, whether express or implied of the manufacturer of a new motor vehicle, or, in the case of a new motor vehicle that is an authorized emergency vehicle, of the manufacturer, co-manufacturer or post-manufacturing modifier, of the vehicle's condition and fitness for use, including any terms or conditions precedent to the enforcement of obligations under the warranty.

L.1988, c.123, s.2; amended 1991, c.130; 1993, c.21, s.3; 2009, c.324, s.2; 2015, c.271, s.1.



Section 56:12-31 - Report Of Nonconformity; Repairs.

56:12-31 Report of nonconformity; repairs.
3.If a consumer reports a nonconformity in a motor vehicle to the manufacturer, or, in the case of a motor vehicle that is an authorized emergency vehicle, the manufacturer, co-manufacturer or post-manufacturing modifier, or its dealer or distributor, during the first 24,000 miles of operation or during the period of two years following the date of original delivery to the consumer, whichever is earlier, the manufacturer, co-manufacturer, or post-manufacturing modifier shall make, or arrange with its dealer or distributor to make, within a reasonable time, all repairs necessary to correct the nonconformity. Such repairs if made after the first 12,000 miles of operation or after the period of one year following the date of original delivery to the consumer, whichever is earlier, shall be paid for by the consumer, unless otherwise covered by a warranty of the manufacturer, co-manufacturer or post-manufacturing modifier, and shall be recoverable as a cost under section 14 of P.L.1988, c.123 (C.56:12-42). If a consumer reports a nonconformity in a motor vehicle that is a farm tractor to the manufacturer, or its dealer or distributor, during the period of two years following the date of original delivery to the consumer, the manufacturer shall make, or arrange with the dealer or distributor to make, within a reasonable time, all repairs necessary to correct the nonconformity, and such repairs if made after the period of one year following the date of original delivery to the consumer shall be paid for by the consumer, unless otherwise covered by a warranty of the manufacturer, and shall be recoverable as a cost under section 14 of P.L.1988, c.123 (C.56:12-42).

L.1988, c.123, s.3; amended 2009, c.128, s.1; 2009, c.324, s.3; 2015, c.271, s.2.



Section 56:12-32 - Refunds.

56:12-32 Refunds.

4. a. If, during the period specified in section 3 of this act, the manufacturer, or, in the case of an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier, of that part of the motor vehicle containing the nonconformity, or its dealer or distributor, is unable to repair or correct the nonconformity within a reasonable time, the manufacturer, co-manufacturer, or post-manufacturing modifier shall accept return of the motor vehicle from the consumer.

(1)In the case of a motor vehicle, other than an authorized emergency vehicle as set forth in paragraph (2) of this subsection, the manufacturer shall provide the consumer with a full refund of the purchase price of the original motor vehicle including any stated credit or allowance for the consumer's used motor vehicle, the cost of any options or other modifications arranged, installed, or made by the manufacturer or its dealer within 30 days after the date of original delivery, and any other charges or fees including, but not limited to, sales tax, license and registration fees, finance charges, reimbursement for towing and reimbursement for actual expenses incurred by the consumer for the rental of a motor vehicle equivalent to the consumer's motor vehicle and limited to the period during which the consumer's motor vehicle was out of service due to the nonconformity, less a reasonable allowance for vehicle use.

(2)In the case of an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier shall provide the consumer with a full refund of the purchase price of the original emergency vehicle, depending on the source of the nonconformity, including any stated credit or allowance for the consumer's used emergency vehicle, as well as any other charges or fees, including, but not limited to, sales tax, license and registration fees, reimbursement for towing and reimbursement for actual expenses incurred by the consumer for the rental of a substitute emergency vehicle, if applicable, for the period during which the consumer's emergency vehicle was out of service due to the nonconformity.

(3)Nothing in this subsection shall be construed to preclude a manufacturer, co-manufacturer, or post-manufacturing modifier from making an offer to replace the vehicle in lieu of a refund; except that the consumer may, in any case, reject an offer of replacement and demand a refund. Refunds shall be made to the consumer and lienholder, if any, as their interests appear on the records of ownership maintained by the Chief Administrator of the New Jersey Motor Vehicle Commission. In the event that the consumer accepts an offer to replace the motor vehicle in lieu of a refund, it shall be the manufacturer's, co-manufacturer's, or post-manufacturing modifier's responsibility to insure that any lien on the returned motor vehicle is transferred to the replacement vehicle.

b.A consumer who leases a new motor vehicle shall have the same remedies against a manufacturer, co-manufacturer, or post-manufacturing modifier under this section as a consumer who purchases a new motor vehicle. If it is determined that the lessee is entitled to a refund pursuant to subsection a. of this section, the consumer shall return the leased vehicle to the lessor or manufacturer, co-manufacturer, or post-manufacturing modifier, and the consumer's lease agreement with the motor vehicle lessor shall be terminated and no penalty for early termination shall be assessed. The manufacturer, co-manufacturer, or post-manufacturing modifier shall provide the consumer with a full refund of the amount actually paid by the consumer under the lease agreement, including any additional charges as set forth in subsection a. of this section if actually paid by the consumer, less a reasonable allowance for vehicle use. The manufacturer, co-manufacturer, or post-manufacturing modifier shall provide the motor vehicle lessor with a full refund of the vehicle's original purchase price plus any unrecovered interest expense, less the amount actually paid by the consumer under the agreement. Refunds shall be made to the lessor and lienholder, if any, as their interests appear on the records of ownership maintained by the Chief Administrator of the Motor Vehicle Commission.

L.1988, c.123, s.4; amended 2009, c.324, s.4.



Section 56:12-33 - Presumption Of Inability To Correct Nonconformity; Written Notification.

56:12-33 Presumption of inability to correct nonconformity; written notification.
5. a. It is presumed that a manufacturer, or, in the case of an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier, or its dealer or distributor, is unable to repair or correct a nonconformity within a reasonable time if, within the first 24,000 miles of operation or during the period of two years following the date of original delivery of the motor vehicle to the consumer, whichever is the earlier date , or in the case of a farm tractor, during the period of two years following the date of original delivery of the motor vehicle to the consumer:

(1)Substantially the same nonconformity has been subject to repair three or more times by the manufacturer, co-manufacturer, or post-manufacturing modifier, or its dealer or distributor, other than a nonconformity subject to examination or repair pursuant to paragraph (3) of this subsection because it is likely to cause death or serious bodily injury if the vehicle is driven, and the nonconformity continues to exist;

(2)The motor vehicle is out of service by reason of repair for one or more nonconformities for a cumulative total of 20 or more calendar days, or in the case of a motorhome, 45 or more calendar days, since the original delivery of the motor vehicle and a nonconformity continues to exist; or

(3)A nonconformity which is likely to cause death or serious bodily injury if the vehicle is driven has been subject to examination or repair at least once by the manufacturer, co-manufacturer, or post-manufacturing modifier, or its dealer or distributor, and the nonconformity continues to exist.

b.The presumption contained in subsection a. of this section shall apply against a manufacturer only if the manufacturer has received written notification, or, in the case of an authorized emergency vehicle, the manufacturer, and co-manufacturer or post-manufacturing modifier, if known, or the dealer or distributor, has received written notification, by or on behalf of the consumer, by certified mail return receipt requested, of a potential claim pursuant to the provisions of this act and has had one opportunity to repair or correct the defect or condition within 10 calendar days following receipt of the notification. Notification by the consumer shall take place any time after the motor vehicle has had substantially the same nonconformity subject to repair two or more times, or has been out of service by reason of repair for a cumulative total of 20 or more calendar days, or in the case of a motorhome, 45 or more calendar days, or with respect to a nonconformity which is likely to cause death or serious bodily injury if the vehicle is driven, the nonconformity has been subject to examination or repair at least once by the manufacturer, co-manufacturer, or post-manufacturing modifier, or its dealer or distributor, and the nonconformity continues to exist.

c.The two-year term and the 20-day period, or 45-day period for motorhomes, specified in this section shall be extended by any period of time during which repair services are not available to the consumer because of a war, invasion or strike, or a fire, flood, or other natural disaster.

d. (1) In the case of a motorhome where two or more manufacturers contributed to the construction of the motorhome, or in the case of an authorized emergency vehicle, it shall not be considered as any examination or repair attempt if the repair facility at which the consumer presented the vehicle is not authorized by the manufacturer, co-manufacturer, or post-manufacturing modifier to provide service on that vehicle.

(2)It shall be considered as one examination or repair attempt for a motorhome if the same nonconformity is addressed more than once due to the consumer's decision to continue traveling and to seek the repair of that same nonconformity at another authorized repair facility, rather than wait for the repair to be completed at the initial authorized repair facility.

(3)Days out of service for reason of repair for a motorhome shall be a cumulative total of 45 or more calendar days.

L.1988, c.123, s.5; amended 2009, c.128, s.2; 2009, c.324, s.5; 2015, c.271, s.3.



Section 56:12-34 - Statements To Consumers.

56:12-34 Statements to consumers.

6. a. At the time of purchase in the State of New Jersey, the manufacturer, or, in the case of an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier, through its dealer or distributor, or at the time of lease in the State of New Jersey, the lessor, shall provide directly to the consumer a written statement prescribed by the director, presented in a conspicuous and understandable manner on a separate piece of paper and printed in both the English and Spanish languages, which provides information concerning a consumer's rights and remedies under P.L.1988, c.123 (C.56:12-29 et seq.), and shall include, but not be limited to, a summary of the provisions of:

(1)section 3 of P.L.1988, c.123 (C.56:12-31), concerning the miles of operation of a motor vehicle and time period within which the consumer may report a nonconformity and seek remedies;

(2)sections 4 and 5 of P.L.1988, c.123 (C.56:12-32 and 56:12-33), concerning a manufacturer's, co-manufacturer's, or post-manufacturing modifier's obligations to a consumer based upon the manufacturer's, co-manufacturer's, or post-manufacturing modifier's, or its dealer's or distributor's, inability to repair or correct a nonconformity; and

(3)any other provisions of P.L.1988, c.123 (C.56:12-29 et seq.) the director deems appropriate.

b.Each time a consumer's motor vehicle is returned from being examined or repaired during the period specified in section 3 of P.L.1988, c.123 (C.56:12-31), the manufacturer, or, in the case of an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier, through its dealer or distributor, shall provide to the consumer an itemized, legible statement of repair which indicates any diagnosis made and all work performed on the vehicle and provides information including, but not limited to, the following: a general description of the problem reported by the consumer or an identification of the problem reported by the consumer or an identification of the defect or condition and the source of the defect; the amount charged for parts and the amount charged for labor, if paid for by the consumer; the date and the odometer reading when the vehicle was submitted for repair; and the date and odometer reading when the vehicle was made available to the consumer.

c.Failure to comply with the provisions of this section constitutes an unlawful practice pursuant to section 2 of P.L.1960, c.39 (C.56:8-2).

L.1988, c.123, s.6; amended 2009, c.128, s.3; 2009, c.324, s.6.



Section 56:12-35 - Sale, Leasing Of Returned Motor Vehicle.

56:12-35 Sale, leasing of returned motor vehicle.

7. a. If a motor vehicle is returned to the manufacturer, or, in the case of an authorized emergency vehicle, to the manufacturer, co-manufacturer, or post-manufacturing modifier, under the provisions of this act or a similar statute of another state or as the result of a legal action or an informal dispute settlement procedure, it shall not be resold or re-leased in New Jersey unless:

(1)The manufacturer, co-manufacturer, or post-manufacturing modifier provides to the dealer, distributor, or lessor, and the dealer, distributor or lessor provides to the consumer, the following written statement on a separate piece of paper, in 10-point bold-face type: "IMPORTANT: THIS VEHICLE WAS RETURNED TO THE MANUFACTURER OR OTHER RESPONSIBLE PARTY BECAUSE IT DID NOT CONFORM TO THE MANUFACTURER'S OR OTHER PARTY'S WARRANTY FOR THE VEHICLE AND THE NONCONFORMITY WAS NOT CORRECTED WITHIN A REASONABLE TIME AS PROVIDED BY LAW;"

(2)The dealer, distributor, or lessor obtains from the consumer a signed receipt certifying, in a conspicuous and understandable manner, that the written statement required under this subsection has been provided. The director shall prescribe the form of the receipt. The dealer, distributor, or lessor may fulfill his obligation to obtain a signed receipt under this paragraph by making such a notation, in a conspicuous and understandable manner, on the vehicle buyer order form accompanying the sale or lease of that vehicle; and

(3)The dealer, distributor, or lessor, in accordance with the provisions of section 1 of P.L.1993, c.21 (C.39:10-9.3), notifies the Chief Administrator of the Motor Vehicle Commission of the sale or transfer of ownership of the motor vehicle.

b.Nothing in this section shall be construed as imposing an obligation on a dealer, distributor, or lessor to determine whether a manufacturer, co-manufacturer, or post-manufacturing modifier is in compliance with the terms of this section, nor shall it be construed as imposing liability on a dealer, distributor, or lessor for the failure of a manufacturer, co-manufacturer, or post-manufacturing modifier to comply with the terms of this section.

c.Failure to comply with the provisions of this section constitutes an unlawful practice pursuant to section 2 of P.L.1960, c.39 (C.56:8-2).

L.1988, c.123, s.7; amended 1993, c.21, s.2; 2009, c.324, s.7.



Section 56:12-36 - Informal Dispute Settlement Procedure.

56:12-36 Informal dispute settlement procedure.

8. a. If a manufacturer, or, in the case of an authorized emergency vehicle, a manufacturer, co-manufacturer, or post-manufacturing modifier, has established, or participates in, an informal dispute settlement procedure pursuant to section 110 of Pub.L.93-637 (15 U.S.C. s.2310) and the rules promulgated thereunder, or the requirements of this section, a consumer may submit a dispute regarding motor vehicle nonconformities, including a dispute between a manufacturer, co-manufacturer, or post-manufacturing modifier regarding the source of nonconformities and resulting liability to the consumer, to the dispute settlement body provided by that procedure, but a consumer shall not be required to first participate in the informal dispute settlement procedure before participating in the division's summary hearing procedure under this act.

b.If a consumer chooses to use a manufacturer's, co-manufacturer's, or post-manufacturing modifier's informal dispute settlement procedure established pursuant to this section, the findings and decisions of the dispute settlement body shall state in writing whether the consumer is entitled to a refund under the presumptions and criteria set out in this act and the findings and decisions shall be admissible against the consumer and the manufacturer, co-manufacturer, or post-manufacturing modifier in any legal action.

c.If the dispute settlement body determines that a consumer is entitled to relief under this act, the consumer shall be entitled to a refund as authorized by section 4 of this act.

d.In any informal dispute settlement procedure established pursuant to this section:

(1)Participating arbitrators shall be trained in arbitration and familiar with the provisions of this act.

(2)Documents shall not be submitted to any dispute settlement body unless the documents have been provided to each of the parties in the dispute at least seven days prior to commencement of the dispute settlement hearing. The parties shall be given the opportunity to comment on the documents in writing or with oral presentation.

(3)No party shall participate in the informal dispute settlement procedure unless all other parties are also present and given an opportunity to be heard, or unless the other parties consent to proceeding without their presence and participation.

(4)A consumer shall be given an adequate opportunity to contest a manufacturer's, co-manufacturer's, or post-manufacturing modifier's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of this claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement procedure. If the dispute settlement body rules in favor of the consumer, his costs and reasonable attorney's fees shall also be awarded.

(5)A dispute shall not be heard if there has been a recent attempt by the manufacturer, co-manufacturer, or post-manufacturing modifier to repair a consumer's vehicle, but no response has yet been received by the dispute settlement body from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's right under this section.

(6)The manufacturer, co-manufacturer, or post-manufacturing modifier shall provide, and the dispute settlement body shall consider, any relevant technical service bulletins which have been issued by the manufacturer, co-manufacturer, or post-manufacturing modifier regarding motor vehicles of the same make and model as the vehicle that is the subject of the dispute.

e.Any manufacturer, co-manufacturer, or post-manufacturing modifier who establishes, or participates in, an informal dispute settlement procedure, whether it meets the requirements of this section or not, shall maintain, and forward to the director at six-month intervals, the following records:

(1)The number of purchase price and lease price refunds requested, the number awarded by the dispute settlement body, the amount of each award and the number of awards satisfied in a timely manner;

(2)The number of awards in which additional repairs or a warranty extension was the most prominent remedy, the amount or value of each award, and the number of awards satisfied in a timely manner;

(3)The number and total dollar amount of awards in which some form of reimbursement for expenses or compensation for losses was the most prominent remedy, the amount or value of each award and the number of awards satisfied in a timely manner; and

(4)The average number of days from the date of a consumer's initial request to use the manufacturer's, co-manufacturer's, or post-manufacturing modifier's informal dispute settlement procedure until the date of the decision and the average number of days from the date of the decision to the date on which performance of the award was satisfied.

L.1988, c.123, s.8; amended 2009, c.324, s.8.



Section 56:12-37 - Dispute Resolution.

56:12-37 Dispute resolution.

9. a. A consumer shall have the option of submitting any dispute arising under section 4 of this act to the division for resolution, including, in the case of an authorized emergency vehicle, a dispute between a manufacturer, co-manufacturer, or post-manufacturing modifier regarding the source of nonconformities and resulting liability to the consumer. The director may establish a filing fee, to be paid by the consumer, fixed at a level not to exceed the cost for the proper administration and enforcement of this act. This fee shall be recoverable as a cost under section 14 of this act. Upon application by the consumer and payment of any filing fee, the manufacturer, co-manufacturer, or post-manufacturing modifier shall submit to the State hearing procedure. The filing of the notice in subsection b. of section 5 of P.L.1988, c.123 (C.56:12-33) shall be a prerequisite to the filing of an application under this section.

b.The director shall review a consumer's application for dispute resolution and accept eligible disputes for referral to the Office of Administrative Law for a summary hearing to be conducted in accordance with special rules adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), by the Office of Administrative Law in consultation with the director. Immediately upon acceptance of a consumer's application for dispute resolution, the director shall contact the parties and arrange for a hearing date with the Clerk of the Office of Administrative Law. The hearing date shall, to the greatest extent possible, be convenient to all parties, but shall be no later than 20 days from the date the consumer's application is accepted, unless a later date is agreed upon by the consumer. The Office of Administrative Law shall render a decision, in writing, to the director within 20 days of the conclusion of the summary hearing. The decision shall provide a brief summary of the findings of fact, appropriate remedies pursuant to this act, and a specific date for completion of all awarded remedies. The director, upon a review of the proposed decision submitted by the administrative law judge, shall adopt, reject, or modify the decision no later than 15 days after receipt of the decision. Unless the director modifies or rejects the decision within the 15-day period, the decision of the administrative law judge shall be deemed adopted as the final decision of the director. If the manufacturer, co-manufacturer, or post-manufacturing modifier unreasonably fails to comply with the decision within the specified time period, that party shall be liable for penalties in the amount of $5,000.00 for each day it unreasonably fails to comply, commencing on the day after the specified date for completion of all awarded remedies.

c.The Office of Administrative Law is authorized to issue subpoenas to compel the attendance of witnesses and the production of documents, papers and records relevant to the dispute.

d.A manufacturer, co-manufacturer, or post-manufacturing modifier, or a consumer may appeal a final decision to the Appellate Division of the Superior Court. An appeal by a manufacturer, co-manufacturer, or post-manufacturing modifier shall not be heard unless the petition for the appeal is accompanied by a bond in a principal sum equal to the money award made by the administrative law judge plus $2,500.00 for anticipated attorney's fees and other costs, secured by cash or its equivalent, payable to the consumer. The liability of the surety of any bond filed pursuant to this section shall be limited to the indemnification of the consumer in the action. The bond shall not limit or impair any right of recovery otherwise available pursuant to law, nor shall the amount of the bond be relevant in determining the amount of recovery to which the consumer shall be entitled. If a final decision resulting in a refund to the consumer is upheld by the court, recovery by the consumer shall include reimbursement for actual expenses incurred by the consumer for the rental of a motor vehicle equivalent to the consumer's motor vehicle and limited to the period of time after which the consumer's motor vehicle was offered to the manufacturer, co-manufacturer, or post-manufacturing modifier for return under this act, except in those cases in which that party made a comparable vehicle available to the consumer free of charge during that period. If the court finds that the manufacturer, co-manufacturer, or post-manufacturing modifier had no reasonable basis for its appeal or that the appeal was frivolous, the court shall award treble damages to the consumer. Failure of the Office of Administrative Law to render a written decision within 20 days of the conclusion of the summary hearing as required by subsection b. of this section shall not be a basis for appeal.

e.The Attorney General shall monitor the implementation and effectiveness of this act and report to the Legislature after three years of operation, at which time a recommendation shall be made either to continue under the procedures set forth in this act or to make such modifications as may be necessary to effectuate the purposes of this act.

L.1988, c.123, s.9; amended 1993, c.21, s.4; 2009, c.324, s.9.



Section 56:12-38 - Statistics.

56:12-38 Statistics.

10. a. The Division of Consumer Affairs shall maintain an index of all motor vehicle disputes by make and model. The division shall, at six-month intervals, compile and maintain statistics indicating the record of manufacturer compliance, or, in the case of an authorized emergency vehicle, manufacturer, co-manufacturer, or post-manufacturing modifier compliance, with any settlement procedure decisions. The statistics shall be public record.

b.A manufacturer, co-manufacturer, or post-manufacturing modifier shall provide to the division all information on private arbitration or private buy-back programs maintained or instituted by the manufacturer, co-manufacturer, or post-manufacturing modifier. The information shall include the type and number of vehicles to which these programs apply and the reasons for establishing and maintaining the programs. The manufacturer, co-manufacturer, or post-manufacturing modifier shall provide the division with updated information at six-month intervals.

L.1988, c.123, s.10; amended 1993, c.21, s.5; 2009, c.324, s.10.



Section 56:12-39 - Decision Binding.

56:12-39 Decision binding.

11. A consumer shall not be required to participate in a manufacturer's, or, in the case of an authorized emergency vehicle, a manufacturer's, co-manufacturer's, or post-manufacturing modifier's, informal dispute settlement procedure or the division's summary hearing procedure before filing an action in the Superior Court. However, a decision rendered in a proceeding brought pursuant to the division's summary hearing procedure shall be binding on the consumer and the manufacturer, co-manufacturer, or post-manufacturing modifier, subject to the right of appeal as set forth in subsection d. of section 9 of this act, and shall preclude the institution of any other action in the Superior Court under this act.

L.1988, c.123, s.11; amended 2009, c.324, s.11.



Section 56:12-40 - Affirmative Defense.

56:12-40 Affirmative defense.

12. It shall be an affirmative defense to a claim under this act that the alleged nonconformity does not substantially impair the use, value, or safety of the new motor vehicle or that the nonconformity is the result of abuse, neglect, or unauthorized modifications or alterations of the motor vehicle by anyone other than the manufacturer, or, in the case of an authorized emergency vehicle, the manufacturer, co-manufacturer, or post-manufacturing modifier, or its dealer or distributor.

L.1988, c.123, s.12; amended 2009, c.324, s.12.



Section 56:12-41 - Pleading

56:12-41. Pleading
Any party to an action in the Superior Court of this State asserting a claim, counterclaim or defense based upon violations of this act shall mail a copy of the initial or responsive pleading containing the claim, counterclaim or defense to the Attorney General within 10 days after filing the pleading with the court. Upon application to the court in which the matter is pending, the Attorney General may intervene or appear in any status appropriate to this matter.

L. 1988, c. 123, s. 13.



Section 56:12-42 - Attorney, Expert Fees; Cost.

56:12-42 Attorney, expert fees; cost.

14. In any action by a consumer against a manufacturer, or, in the case of an authorized emergency vehicle, a manufacturer, co-manufacturer, or post-manufacturing modifier, brought in Superior Court or in the division pursuant to the provisions of this act, a prevailing consumer shall be awarded reasonable attorney's fees, fees for expert witnesses and costs.

L.1988, c.123, s.14; amended 1993, c.21, s.6; 2009, c.324, s.13.



Section 56:12-43 - Use Of Funds

56:12-43. Use of funds
All fees, penalties and costs collected by the division pursuant to this act shall be appropriated for purposes of offsetting costs associated with the handling and resolution of consumer automotive complaints.

L. 1988, c. 123, s. 15.



Section 56:12-44 - Inherent Design Defect.

56:12-44 Inherent design defect.

16. A manufacturer, or, in the case of an authorized emergency vehicle, a manufacturer, co-manufacturer, or post-manufacturing modifier, shall certify to the division, within one year of discovery, the existence of any inherent design defect common to all motor vehicles of a particular model or make. Failure to comply with this constitutes an unlawful practice pursuant to section 2 of P.L.1960, c.39 (C.56:8-2).

L.1988, c.123, s.16; amended 2009, c.324, s.14.



Section 56:12-45 - Proceedings.

56:12-45 Proceedings.

17. The director may institute proceedings against any manufacturer, or, in the case of an authorized emergency vehicle, any manufacturer, co-manufacturer, or post-manufacturing modifier, who fails to comply with any of the provisions of this act.

L.1988, c.123, s.17; amended 2009, c.324, s.15.



Section 56:12-46 - No Liability, Cause Of Action.

56:12-46 No liability, cause of action.

18. a. Nothing in this act shall be construed as imposing any liability on a dealer or distributor, or creating a cause of action by a manufacturer, or, in the case of an authorized emergency vehicle, a manufacturer, co-manufacturer, or post-manufacturing modifier, against a dealer or distributor, and nothing shall be construed as imposing any liability on a dealer or distributor, or creating a cause of action by a consumer against a dealer or distributor under section 4 of this act.

b.Nothing in this act, in the case of an authorized emergency vehicle and notwithstanding any other law to the contrary, shall be construed as creating, establishing or otherwise imposing joint and several liability for any action under P.L.1988, c.123 (C.56:12-29 et seq.), and a manufacturer, co-manufacturer, or post-manufacturing modifier shall only be liable for that percentage of negligence or fault in that action directly attributable to its respective degree of liability.

L.1988, c.123, s.18; amended 2009, c.324, s.16.



Section 56:12-47 - No Limitation On Rights

56:12-47. No limitation on rights
Nothing in this act shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

L. 1988, c. 123, s. 19..



Section 56:12-48 - Agreements Void

56:12-48. Agreements void
Any agreement entered into by a consumer for the purchase or lease of a new motor vehicle which waives, limits or disclaims the rights set forth in this act shall be void as contrary to public policy.

L. 1988, c. 123, s. 20.



Section 56:12-49 - Rules, Regulations

56:12-49. Rules, regulations
Within 120 days following enactment, the director shall, subject to approval by the Attorney General and pursuant to the provisions of the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations necessary to effectuate the purposes of this act.

L. 1988, c. 123, s. 21.



Section 56:12-60 - Short Title

56:12-60. Short title
1. Sections 1 through 8 and sections 11 through 14 of this act shall be known and may be cited as the "Consumer Protection Leasing Act."

L.1994,c.190,s.1.



Section 56:12-61 - Definitions

56:12-61 Definitions
2.As used in sections 1 through 8 and sections 11 through 14 of this act:

"Adjusted capitalized cost" means the agreed upon amount which serves as the basis for determining the periodic lease payment and a portion of the lessee's early termination liability, computed by subtracting from the gross capitalized cost any capitalized cost reduction.

"Business day" means every day other than a Saturday, a Sunday, or a day on which State-chartered banks in New Jersey are required to be closed.

"Capitalized cost reduction" means any payment made by cash, check, rebates or similar means that are in the nature of down payments made by the lessee and any net trade-in allowance granted by the lessor at the inception of the lease for the purpose of reducing the gross capitalized cost but does not include any periodic lease payments due at the inception of the lease or all of the periodic lease payments if they are paid at the inception of the lease.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Fair market value commercial lease" means a contract or other agreement between a lessor and a lessee in which the vehicle is to be used primarily for business or commercial purposes and which provides an option for the purchase of the vehicle by the lessee from the lessor at its fair market value at the end of the lease term.

"Fleet lease" means a contract or other agreement between a lessor and a lessee entered into after the effective date of this act and in which the vehicles are to be used primarily for business or commercial purposes that is either: a written agreement for the use of at least two vehicles that includes an agreement for an option to use at least one additional motor vehicle; or a written agreement for the lease of five or more vehicles.

"Gross capitalized cost" means the amount, which, when reduced by the amount of the capitalized cost reduction, equals the adjusted capitalized cost. The gross capitalized cost shall include, the cost of the vehicle and, without limitation, taxes, registration, license, acquisition, assignment and other fees and charges for insurance, for a waiver of the contractual obligation to pay certain liability in the event the motor vehicle is damaged, stolen or otherwise lost, for accessories and their installation, for delivering, serving, repairing or improving the motor vehicle and for other services and benefits incidental to the lease. It may also include, with respect to a vehicle or other property traded-in in connection with a lease, the unpaid balance of any amount financed under an outstanding vehicle loan agreement or vehicle retail installment contract or the unpaid portion of the early termination obligation under any other obligation of the lessee.

"Lease" means a contract or other agreement between a lessor and a lessee, other than a fleet lease, a fair market value commercial lease, or a TRAC lease, entered into after the effective date of this act for the use of a motor vehicle by the lessee for a period of time exceeding 120 days, whether or not the lessee has the option to purchase or otherwise become the owner of the motor vehicle at the expiration of the lease. A lease shall not be deemed to be a retail installment contract, as defined in subsection (b) of section 1 of P.L.1960, c.40 (C.17:16C-1), unless the lessee, for no or for a nominal consideration, becomes the owner, or has the option of becoming the owner, of the motor vehicle at the end of the term of the lease.

"Leasing dealer" means a person who, in the ordinary course of business, offers or enters into motor vehicle leases or who in the course of any 12-month period offers or enters into more than three motor vehicle leases. The term "leasing dealer" shall not include a person to whom a lease is assigned by a leasing dealer.

"Lessee" means a person who leases a motor vehicle under a lease.

"Lessor" means a leasing dealer who holds title to a motor vehicle leased to a lessee under a lease or a leasing dealer who holds the lessor's rights under the lease or a person to whom a lease is assigned. "Motor vehicle" or "vehicle" means a motor vehicle as defined in R.S.39:1-1, except the living facilities of motor homes.

"Purchase option price" means total cost to the lessee, excluding sales tax, to purchase the motor vehicle at the end of the lease term."Residual value" means the projected fair market value of the motor vehicle at the end of the lease term.

"TRAC lease" means a contract or other agreement between a lessor and a lessee which contains a "terminal rental adjustment clause," as that provision is defined in subsection (h) of 26 U.S.C. s.7701.

L.1994,c.190,s.2; amended 1999, c.293.



Section 56:12-62 - Lease Requirements

56:12-62. Lease requirements
3. Every lease:

a. Shall be in writing and contain all of the terms and conditions of the lease agreement between the lessor and the lessee and shall be signed by the lessor and lessee;

b. Shall state the names and addresses of all parties, and the phone number of the leasing dealer. If the dealer knows the identity of the party to whom the leasing dealer intends to assign the lease, the dealer shall include in the lease the name, address and telephone number of the assignee. If the leasing dealer does not include the name, address and telephone number of the assignee in the lease, the dealer or the assignee shall, promptly upon assignment, mail or personally deliver to the lessee the name, address and telephone number of the assignee;

c. Shall state the dates when the lease is executed by the parties;

d. Shall identify the lease with the term "lease" in 14-point bold type and shall be in a style and format to be determined by the director by regulation;

e. Shall be completed in full without any blank spaces to be filled in after the lease is signed by the lessee;

f. Shall specify the periodic basis or intervals when the lease payments shall be payable;

g. Shall provide the following information concerning the conditions of the lease:

(1) Whether or not the lessee has the option to purchase the motor vehicle at the end of the lease term, and if so, either:

(a) the purchase option price, or

(b) the method for ascertaining the purchase option price. If the lease includes a method for determining the purchase option price, and that method is based upon an amount set forth in a publication, the identity of the publication and the classification contained within the publication to be used, shall be included. If the publication ceases to exist, the lessor shall immediately notify the lessee of that fact and inform the lessee of the identity of the comparable publication which will be utilized to ascertain the purchase option price. If a method for ascertaining the purchase option price not set forth in a publication is included in the lease, the lease shall set forth a good faith estimate of the amount, using that method;

(2) The total amount of all payments required at the inception of the lease term, including any refundable security deposit , any trade-in allowance and any nonrefundable payment such as a down payment or capitalized cost reduction, required at the beginning of the lease, or a statement that no payment is required at the beginning of the lease;

(3) The number of periodic payments to be paid during the term of the lease and the amount of each payment;

(4) A description of the standards to be used by the lessor in determining excessive wear or damage, and any liability the lease imposes upon the lessee at the end of the term of the lease, including any liability which may be imposed upon the lessee because of excessive wear or damage of the motor vehicle and any disposition costs imposed upon the lessee;

(5) (a) If the lease contains a purchase option, the total cost of the lease, assuming there is no default and that the lessee exercises the purchase option at the end of the term of the lease , which shall be the sum of: (i) the total amount of all payments required at the beginning of the lease; (ii) the total amount to be paid in periodic payments during the term of the lease; (iii) the amount of any liability the lease imposes upon the lessee at the end of the term of the lease; and (iv) the purchase option price.

(b) If the lease does not contain a purchase option or if the purchase option price is not set forth in the lease, the total fixed cost of the lease , which shall be the sum of (i), (ii) and (iii) of subparagraph (a) of this paragraph.

(c) For purposes of calculating the total cost of the lease under subparagraph (a) of this paragraph or the total fixed cost of the lease under subparagraph (b) of this paragraph , the amount of the refundable security deposit and insurance shall be excluded;

(6) The formula which shall be used by the lessor to calculate the total liability of the lessee if the lease is terminated by the lessee;

(7) The residual value of the vehicle;

(8) The total number of miles or the number of miles per month or year which the vehicle may be driven without additional charge as permitted under the terms of the lease, and the charge per mile for the miles driven in excess of that permissible mileage;

(9) The liability of the lessee in the event the motor vehicle is damaged, stolen or otherwise lost. In the event the motor vehicle is damaged, stolen or lost and is deemed a total loss by the insurance company, and the lease contains a provision whereby the difference between the insurance proceeds and the amount due under the terms of the lease shall be waived if the lessor receives the insurance proceeds and if the lessee has otherwise complied with all other promises contained in the lease (including, where applicable, the requirement that the lessee pay the deductible under any insurance coverage), the lease shall disclose that the lessee shall have no further liability. Otherwise, the lease shall disclose the option on the part of the lessee to purchase from the lessor or from a third party, either insurance or damage waivers, if available, to indemnify him for the difference between the insurance proceeds and the amount due under the terms of the lease;

(10) The gross capitalized cost of the vehicle, the capitalized cost reduction and the adjusted capitalized cost when the cost of the vehicle for the purpose of calculating the gross capitalized cost exceeds the manufacturer's suggested retail price; and

h. Shall provide the following information concerning the motor vehicle to be leased:

(1) If the odometer reads in excess of 1,000 miles, an explanation of the prior use of the motor vehicle using the following terms, as applicable: personal, family or household, demonstrator, livery, daily rental, police, prior wreckage, unknown; provided that the lessor may insert "unknown" only if the lessor does not know the prior use of the motor vehicle;

(2) The odometer reading at the beginning of the lease term;

(3) The make, model, and year;

(4) The number of engine cylinders;

(5) Whether the transmission is automatic or manual;

(6) Whether the brakes and steering mechanism are power assisted or manual;

(7) Whether or not the vehicle is air conditioned;

(8) The vehicle identification number of the vehicle; and

(9) If the vehicle is required to have a Monroney label, the manufacturer's suggested retail price as set forth on the Monroney label.

L.1994,c.190,s.3.



Section 56:12-63 - Disclosures, Addendum

56:12-63. Disclosures, addendum
4. The disclosures required by subsections g. and h. of section 3 of this act may be made in the lease or in an addendum to the lease. If the required disclosures are made in an addendum to the lease, the addendum shall refer to the lease, and shall be separately signed by the lessee prior to signing the lease.

L.1994,c.190,s.4.



Section 56:12-64 - Compliance With Federal Requirements As Disclosure

56:12-64. Compliance with federal requirements as disclosure
5. Compliance with the requirements of the federal "Consumer Leasing Act of 1976," Pub. L. 94-240 (15 U.S.C. s.1667 et seq.) and Federal Reserve Board Regulation M, 12 CFR s.213, to the extent that they are substantially similar to the requirements of this act, as the same may be amended from time to time, shall constitute compliance with subsections f. and g. of section 3 of this act.

L.1994,c.190,s.5.



Section 56:12-65 - Default; Death Of Lessee

56:12-65. Default; death of lessee
6. a. If a lessee is 15 days or more in default of the periodic payments due on the lease and the lessor wishes to declare a default and cancel or terminate the lease, the lessor shall personally deliver to the lessee or send by first class, certified mail at the lessee's last known address as shown on the records of the lessor, a notice of cancellation. A lessee who is in default under a lease solely for failure to make a payment required by the lease shall have the right to reinstate the lease, subject to the provisions of this section. If the lessee has the right to reinstate the lease, the notice of cancellation shall provide that the lessee has 15 days to reinstate the lease by paying all past due periodic payments, late fees and other amounts due under the lease, and, if the motor vehicle has been repossessed, the cost to the lessor of repossessing, storing and transporting the motor vehicle. Such costs may include a reasonable attorney's fee and court costs, if actually incurred by the lessor and if provided for in the lease. Upon payment within the 15-day period to the lessor of the amounts due, the lessor shall reinstate the lease as if the lessee had not been in default of payment. The lessor shall not be required to reinstate a lease more than once during the term of the lease. The lessee has no right to reinstatement if the default is for any reason other than or in addition to the failure to make a payment required by the lease.

b. In the event of the death of a lessee before the expiration of a lease, there shall be no default if the lessee's surviving spouse continues to make payments to the lessor in accordance with the terms of the lease notwithstanding the death of the lessee.

L.1994,c.190,s.6.



Section 56:12-66 - Appraisal For Repair Or Replacement Of Parts, Or Reduced Value

56:12-66. Appraisal for repair or replacement of parts, or reduced value
7. a. Where the lessee is liable at the end of the lease term for charges for excessive wear and damage to the motor vehicle, the lease (or the addendum) shall contain a statement that the lessee may obtain at the end of the lease term, at the lessee's expense, a professional appraisal of the amount required to repair or replace parts or the amount which the excessive wear and damage reduces the value of the vehicle. This professional appraisal shall be performed by an independent third party agreed to by the lessee and the lessor, which appraisal shall be final and binding on the parties.

b. Within 10 business days of the return of the motor vehicle to the lessor, the lessor shall mail or deliver to the lessee an invoice for amounts claimed by the lessor for excess wear and damage. The invoice shall contain in 10 point bold face type a notice of the lessee's right under subsection a. of this section to obtain an independent appraisal of excess wear and damage. The notice shall also provide that: (i) the lessor must be advised in writing within seven business days following the earlier of the date of the mailing or delivery of the invoice if the lessee elects to obtain an independent appraisal; (ii) any such appraisal must be conducted within ten business days following the date that the lessor is notified of the lessee's election; and (iii) that if the lessee fails to notify the lessor within the time allotted that the lessee has elected an independent appraisal, the lessor's invoice will be deemed to be final and binding on the parties.

c. Within 15 business days after the lessee's obligations under the lease have been determined and satisfied, which shall include but not be limited to, the lessee's liability for excess wear and damage under this section, the lessor shall credit to the lessee's account or mail to the lessee any refund of any security deposit due to the lessee.

d. Nothing in this section shall limit the lessee's obligation for any charge for excess mileage as provided in the lease.

L.1994,c.190,s.7.



Section 56:12-67 - Credit Check On Lessee; Right To Review Contract

56:12-67. Credit check on lessee; right to review contract
8. a. No leasing dealer may permit a prospective lessee to take possession of a motor vehicle subject to a lease if such lease is contingent upon the approval of the lessee's credit unless the lessee is provided with, and acknowledges receipt of a notice on a separate page from any other notice, term or condition of the lease, which provides substantially the following: NOTICE: YOUR LEASE IS SUBJECT TO CREDIT APPROVAL. IF YOUR CREDIT IS NOT APPROVED YOU MUST RETURN THE VEHICLE. The notice may contain the name, address, phone number and logo of the leasing dealer, and shall contain an acknowledgement by the lessee of the receipt of the notice.

b. (1) No lease shall bind a lessee or lessor unless both the lessee and lessor have had one business day to review the lease contract before the signing of the contract.

(2) No leasing dealer may permit a prospective lessee to take possession of a motor vehicle subject to a lease unless the lessee is provided with a conspicuous notice which provides substantially the following: NOTICE: THE LESSEE AND THE LESSOR SHALL BE ENTITLED TO REVIEW THE CONTRACT FOR ONE BUSINESS DAY BEFORE SIGNING THE CONTRACT IMMEDIATELY ADJACENT TO THE SIGNATURE LINE OF THE CONTRACT.

c. The leasing dealer shall complete the credit check of the prospective lessee within 5 business days of both the leasing dealer and lessee signing the lease.

L.1994,c.190,s.8.



Section 56:12-68 - Consumer Awareness Program

56:12-68. Consumer awareness program
11. The director shall implement a consumer awareness program which shall advise consumers of the requirements, protections and benefits provided by this act.

L.1994,c.190,s.11.



Section 56:12-69 - Rules And Regulations

56:12-69. Rules and regulations
12. The director shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as may be needed to effectuate the purposes of this act.

L.1994,c.190,s.12.



Section 56:12-70 - Violations As Unlawful Practices

56:12-70. Violations as unlawful practices
14. It is an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) to violate any provision of this act.

L.1994,c.190,s.14.



Section 56:12-71 - Definitions

56:12-71. Definitions
1. As used in this act:

"Buyer" means a person who buys or leases a motor vehicle under a conditional sale contract.

"Conditional sale contract" means any contract for the leasing of a motor vehicle between a buyer and a seller, with or without accessories, by which the lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the vehicle and its accessories, if any, at the time the contract is executed, and by which it is agreed that the lessee will become, or for no other or for a nominal consideration has the option of becoming, the owner of the vehicle upon full compliance with the terms of the contract.

"Lease contract" means a contract for or in contemplation of the lease for the use of a motor vehicle, and the purchase of services incidental to the lease, for a term exceeding four months primarily for personal, family, household, business or commercial purposes, whether or not it is agreed that the lessee bears the risk of the motor vehicle's depreciation.

"Lessee" includes a bailee and means a person who leases, offers to lease or is offered the lease of a motor vehicle under a lease contract.

"Motor vehicle" means any vehicle required to be registered under Title 39 of the Revised Statutes.

"Person" means an individual, company, firm, association, partnership, trust, corporation, or other legal entity.

"Security agreement" means an agreement that creates and provides for a security interest.

"Security interest" means an interest in personal property which secures the payment or performance of an obligation.

"Seller" means a person engaged in the business of selling or leasing motor vehicles under a conditional sale contract.

L.1995,c.77,s.1.



Section 56:12-72 - Restrictions On Subleasing

56:12-72. Restrictions on subleasing
2. a. No person shall arrange, for compensation, the transfer, assignment or sublease of any right or interest in a motor vehicle subject to a lease contract, conditional sale contract or security agreement unless the transfer, assignment or sublease is made in compliance with the terms of the lease contract, conditional sale contract or security agreement.

b. This prohibition shall not apply to a person who is a party to the lease contract, conditional sale contract or security agreement.

L.1995,c.77,s.2.



Section 56:12-73 - Enforceability Of Agreements

56:12-73. Enforceability of agreements
3. This act shall not affect the enforceability of any provision of any lease contract, conditional sale contract or security agreement by any party thereto.

L.1995,c.77,s.3.



Section 56:12-74 - Violations

56:12-74. Violations
4. Any violation of the provisions of this act shall constitute an unlawful practice pursuant to section 2 of P.L.1960, c.39 (C.56:8-2).

L.1995,c.77,s.4.



Section 56:12-75 - Definitions Relative To Motorized Wheelchairs

56:12-75.Definitions relative to motorized wheelchairs
1. As used in this act:

"Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative wheelchair or other assistive device for mobility.

"Consumer" means any of the following:

(1) The purchaser of a motorized wheelchair, if the motorized wheelchair was purchased from a motorized wheelchair dealer or manufacturer for purposes other than resale.

(2) A person to whom the motorized wheelchair is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the motorized wheelchair.

(3) A person who may enforce the warranty.

(4) A person who leases a motorized wheelchair from a motorized wheelchair lessor under a written lease.

"Demonstrator" means a motorized wheelchair used primarily for the purpose of demonstration to the public.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Early termination cost" means any expense or obligation that a motorized wheelchair lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motorized wheelchair to a manufacturer pursuant to section 4 of this act. "Early termination cost" includes a penalty for prepayment under a finance arrangement.

"Early termination savings" means any expense or obligation that a motorized wheelchair lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motorized wheelchair to a manufacturer pursuant to section 4 of this act. "Early termination savings" includes an interest charge that the motorized wheelchair lessor would have paid to finance the purchase of the motorized wheelchair or, if the motorized wheelchair lessor does not finance the purchase of the motorized wheelchair, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

"Manufacturer" means a person who manufactures or assembles motorized wheelchairs and agents of that person, including an importer, a distributor, factory branch, distributor branch and any warrantors of the manufacturer's motorized wheelchairs, but does not include a motorized wheelchair dealer.

"Motorized wheelchair" means any motor-driven wheelchair, including a demonstrator, and all accompanying power accessories utilized to operate the wheelchair, that a consumer purchases or accepts transfer of in this State for the purpose of increasing independent mobility, in the activities of daily living, of an individual who has limited or no ambulation abilities, and includes motorized power scooters designed primarily for indoor use and retrofit power units designed to motorize power wheelchairs.

"Motorized wheelchair dealer" or "dealer" means a person who is in the business of selling motorized wheelchairs.

"Motorized wheelchair lessor" or "lessor" means a person who leases a motorized wheelchair to a consumer, or who holds the lessor's rights, under a written lease.

"Nonconformity" means a condition or defect that substantially impairs the use, value or safety of a motorized wheelchair, and that is covered by an express warranty applicable to the motorized wheelchair or to a component of the motorized wheelchair, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the motorized wheelchair by a consumer.

"Reasonable attempt to repair" means, within the term of an express warranty applicable to a new motorized wheelchair, or within one year after first delivery of the motorized wheelchair to a consumer, whichever is sooner, that:

(1) A nonconformity within the warranty has been subject to repair by the manufacturer, lessor or any of the manufacturer's authorized dealers at least three times and the nonconformity continues; or

(2) The motorized wheelchair is out of service for an aggregate of at least 20 days due to a nonconformity, after having been returned to the manufacturer, motorized wheelchair lessor or any of the manufacturer's authorized dealers for repair.

L.1995,c.233,s.1.



Section 56:12-76 - Manufacturer Warranty

56:12-76.Manufacturer warranty
2. A manufacturer who sells a motorized wheelchair to a consumer, either directly or through a motorized wheelchair dealer, shall furnish the consumer with an express warranty for the motorized wheelchair. The duration of the express warranty shall be not less than one year after first delivery of the motorized wheelchair to the consumer. In the absence of an express warranty from the manufacturer, the manufacturer shall be deemed to have expressly warranted to the consumer of a motorized wheelchair that, for a period of one year from the date of the first delivery to the consumer, the motorized wheelchair will be free from any condition or defect which substantially impairs the value of the wheelchair to the consumer.

L.1995,c.233,s.2.



Section 56:12-77 - Repair Of Nonconformity

56:12-77.Repair of nonconformity
3. If a new motorized wheelchair does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the motorized wheelchair lessor or any of the manufacturer's authorized motorized wheelchair dealers and makes the motorized wheelchair available for repair before one year after first delivery of the motorized wheelchair to a consumer, the nonconformity shall be repaired at no charge to the consumer by the manufacturer.

L.1995,c.233,s.3.



Section 56:12-78 - Manufacturer's Responsibility If Nonconformity Is Irreparable

56:12-78.Manufacturer's responsibility if nonconformity is irreparable
4. If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall:

a. At the direction of a consumer, other than a consumer who leases a motorized wheelchair from a motorized wheelchair dealer, do either of the following:

(1) Accept return of the motorized wheelchair and replace the motorized wheelchair with a comparable new motorized wheelchair and refund any collateral costs; or

(2) Accept return of the motorized wheelchair and refund to the consumer and to any holder of a perfected security interest in the consumer's motorized wheelchair, as their interest may appear, the full purchase price plus any finance charge amount paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use.

b. With respect only to a consumer who has leased a motorized wheelchair from a wheelchair lessor, accept return of the motorized wheelchair, refund to the motorized wheelchair lessor and to any holder of a perfected security interest in the motorized wheelchair, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use.

c. As used in this section, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the motorized wheelchair dealer's early termination costs and the value of the motorized wheelchair at the lease expiration date, if the lease sets forth that value, less the motorized wheelchair lessor's early termination savings.

d. Pursuant to this section, a reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the consumer drove the motorized wheelchair before first reporting the nonconformity to the manufacturer, motorized wheelchair lessor or motorized wheelchair dealer.

L.1995,c.233,s.4.



Section 56:12-79 - Transfer Of Possession Of Motorized Wheelchair

56:12-79.Transfer of possession of motorized wheelchair
5. In order to receive a comparable new motorized wheelchair or a refund pursuant to subsection a. of section 4 of this act, a consumer shall offer to transfer possession of the motorized wheelchair having the nonconformity to the manufacturer of that wheelchair. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable new motorized wheelchair or refund. When the manufacturer provides the new motorized wheelchair or refund, the consumer shall return the motorized wheelchair having the nonconformity to the manufacturer, along with any endorsements necessary to transfer legal possession to the manufacturer.

L.1995,c.233,s.5.



Section 56:12-80 - Obtaining A Refund

56:12-80.Obtaining a refund
6. In order to receive a refund pursuant to subsection b. of section 4 of this act, a consumer shall:

a.Offer to return the motorized wheelchair having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return to the manufacturer the motorized wheelchair having the nonconformity; and

b. Offer to transfer possession of the motorized wheelchair having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the motorized wheelchair lessor. When the manufacturer provides the refund, the motorized wheelchair lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

L.1995,c.233,s.6.



Section 56:12-81 - Lease Not Enforced After Refund

56:12-81.Lease not enforced after refund
7. The lease of a motorized wheelchair shall not be enforced against a consumer after the consumer receives a refund for the leased motorized wheelchair pursuant to subsection b. of section 4 of this act.

L.1995,c.233,s.7.



Section 56:12-82 - Disclosure Of Reasons For Return

56:12-82.Disclosure of reasons for return
8. No motorized wheelchair returned by a consumer or motorized wheelchair lessor in this State pursuant to section 4 of this act, or by a consumer or motorized wheelchair lessor in another state under a similar law of that state, shall be sold or leased again in this State unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

L.1995,c.233,s.8.



Section 56:12-83 - Dispute Resolution; Application, Hearing, Procedure

56:12-83. Dispute resolution; application, hearing, procedure
9. a. After a reasonable attempt to repair, a consumer shall have the option of submitting any dispute arising under section 4 of this act to the director for resolution. The director may establish a filing fee, to be paid by the consumer, fixed at a level not to exceed the cost for the proper administration and enforcement of this act. Upon application by the consumer and payment of any filing fee, the manufacturer shall submit to the hearing procedure established in this section.

b. The director shall review a consumer's application for dispute resolution and accept eligible disputes for referral to the Office of Administrative Law for a summary hearing to be conducted in accordance with special rules adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), by the Office of Administrative Law in consultation with the director. Immediately upon acceptance of a consumer's application for dispute resolution, the director shall contact the parties and arrange for a hearing date with the Office of Administrative Law. The hearing date shall, to the greatest extent possible, be convenient to all parties, but shall be no later than 20 days from the date the consumer's application is accepted, unless a later date is agreed upon by the consumer. The Office of Administrative Law shall render a decision, in writing, to the director within 20 days of the conclusion of the summary hearing. The decision shall provide a brief summary of the findings of fact, appropriate remedies pursuant to this act, and a specific date for completion of all awarded remedies. The director, upon a review of the proposed decision submitted by the administrative law judge, shall adopt, reject, or modify the decision no later than 15 days after receipt of the decision. Unless the director modifies or rejects the decision within the 15-day period, the decision of the administrative law judge shall be deemed adopted as the final decision of the director. If a final decision from the Office of Administrative Law results in a refund to the consumer, recovery by the consumer shall include attorney's fees, fees for expert witnesses and costs of suit, and reimbursement for actual expenses incurred by the consumer for the rental of a motorized wheelchair equivalent to the consumer's motorized wheelchair and limited to the period of time after which the consumer's motorized wheelchair was offered to the manufacturer for return under P.L.1995, c.233 (C.56:12-75 et seq.) except in those cases in which the manufacturer made a comparable motorized wheelchair available to the consumer free of charge during that period. If the manufacturer unreasonably fails to comply with the decision within the specified time period, the manufacturer shall be liable for penalties in the amount of $5,000 for each day the manufacturer unreasonably fails to comply, commencing on the day after the specified date for completion of all awarded remedies.

c. The Office of Administrative Law is authorized to issue subpoenas to compel the attendance of witnesses and the production of documents, papers and records relevant to the dispute.

d. A manufacturer or consumer may appeal a final decision to the Appellate Division of the Superior Court. An appeal by a manufacturer shall not be heard unless the petition for the appeal is accompanied by a bond in a principal sum equal to the money award made by the administrative law judge plus $2,500 for anticipated attorney's fees and other costs, secured by cash or its equivalent, payable to the consumer. The liability of the surety of any bond filed pursuant to this section shall be limited to the indemnification of the consumer in the action. The bond shall not limit or impair any right of recovery otherwise available pursuant to law, nor shall the amount of the bond be relevant in determining the amount of recovery to which the consumer shall be entitled. If a final decision resulting in a refund to the consumer is upheld by the court, recovery by the consumer shall include attorney's fees, fees for expert witnesses and costs of suit, and reimbursement for actual expenses incurred by the consumer for the rental of a motorized wheelchair equivalent to the consumer's motorized wheelchair and limited to the period of time after which the consumer's motorized wheelchair was offered to the manufacturer for return under this act, except in those cases in which the manufacturer made a comparable motorized wheelchair available to the consumer free of charge during that period. If the court finds that the manufacturer had no reasonable basis for its appeal or that the appeal was frivolous, the court shall award treble damages to the consumer. Failure of the Office of Administrative Law to render a written decision within 20 days of the conclusion of the summary hearing as required by subsection b. of this section shall not be a basis for appeal.

e. The Attorney General shall monitor the implementation and effectiveness of this act and report to the Legislature after three years of operation, at which time a recommendation shall be made either to continue under the procedures set forth in this act or to make such modifications as may be necessary to effectuate the purposes of this act.

L.1995,c.233,s.9; amended 1997,c.169.



Section 56:12-84 - Consumer's Rights Not Limited; Waivers, Void, Unenforceable

56:12-84.Consumer's rights not limited; waivers, void, unenforceable
10. a. This act shall not limit rights or remedies available to a consumer under any other law.

b. Any waiver by a consumer of rights under this act shall be void and unenforceable.

L.1995,c.233,s.10.



Section 56:12-85 - Consumer's Recovery For Damages

56:12-85.Consumer's recovery for damages
11. In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of this act. The court shall award to a consumer who prevails in an action brought pursuant to this section twice the amount of any pecuniary loss, together with costs, disbursements and reasonable attorney fees, and any equitable relief that the court determines is appropriate.

L.1995,c.233,s.11.



Section 56:12-86 - Rules, Regulations

56:12-86.Rules, regulations
12. The director of the Division of Consumer Affairs shall promulgate rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) as may be needed to effectuate the purposes of this act.

L.1995,c.233,s.12.



Section 56:12-87 - Definitions Relative To Service Contracts.

56:12-87 Definitions relative to service contracts.

1.As used in this act:

"Administrator" means a person who performs the third-party administration of a service contract, pursuant to the provisions of section 5 of this act, on behalf of a provider.

"Consumer" means a natural person who buys other than for purposes of resale any property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes.

"Director" means the Director of the Division of Consumer Affairs in the Department of Law and Public Safety.

"Emergency, life safety, or property safety goods" means any goods provided for installation in, as part of, or for addition to, a system designed to prevent, respond to, alert regarding, suppress, control, or extinguish an emergency or the cause of an emergency, or assist evacuation in the event of an emergency, which emergency could threaten life or property. Examples of these systems include fire alarm, fire sprinkler, fire suppression, fire extinguisher, security, gas detection, intrusion detection, access control, video surveillance and recording, mass notification, public address, emergency lighting, patient wandering, infant tagging, and nurse call.

"Maintenance agreement" means a contract of limited duration that provides for scheduled maintenance only, and does not include repair or replacement of the property subject to the contract.

"Motor vehicle ancillary protection product" means a contract or agreement between a provider and a consumer for a specific duration, for a provider fee or other separately stated consideration, to perform one or more of the following with respect to a motor vehicle:

(1)the repair or replacement of tires or wheels on a motor vehicle damaged as a result of coming into contact with road hazards including but not limited to potholes, rocks, wood debris, metal parts, glass, plastic, curbs, or composite scraps;

(2)the removal of dents, dings, or creases on a motor vehicle that can be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding, or painting;

(3)the repair of small motor vehicle windshield chips or cracks which may include replacement of the windshield for chips or cracks that cannot be repaired.

"Non-original manufacturer's part" means a replacement part not made for or by the original manufacturer of the property, commonly referred to as an "after market part."

"Person" means any natural person, company, corporation, association, society, firm, partnership, or other similar legal entity.

"Premium" means the consideration paid to an insurer for a reimbursement insurance policy, and is subject to any applicable premium tax.

"Provider" means a person who is contractually obligated to the service contract holder under the terms of the service contract.

"Provider fee" means the consideration paid by a consumer for a service contract, and is not subject to any premium tax.

"Reimbursement insurance policy" means a policy of insurance issued to a provider to either provide reimbursement to, or payment on behalf of, the provider under the terms of the insured service contracts issued or sold by the provider, or, in the event of the provider's non-performance, to provide or pay for, on behalf of the provider, all covered contractual obligations incurred by the provider.

"Service contract" means a contract or agreement between a provider and a consumer for any duration, for a provider fee or other separately stated consideration, to perform, or to provide indemnification for the performance of, the maintenance, repair, replacement, or service of property for the operational or structural failure of the property due to a defect in materials or workmanship or due to normal wear and tear, and which may include additional provisions for incidental payment of indemnity under limited circumstances. In the case of a motor vehicle, such circumstances may include towing, rental, and emergency road services, and other road hazard protections. A service contract may provide for the maintenance, repair, replacement, or service of the property for damage resulting from power surges or interruption, or accidental damage from handling. A service contract also includes a motor vehicle ancillary protection product. Service contracts may provide for leak or repair coverage to house roofing systems. A "service contract" does not include a contract in writing to maintain structural wiring associated with the delivery of cable, telephone, or other broadband communication services or a contract in writing related to the delivery of satellite television or broadband communication services.

"Service contract holder" or "contract holder" means a consumer who is the purchaser of a service contract or is entitled to the contractual benefits under the terms of the contract.

"Warranty" means a warranty made solely by the manufacturer, importer, or seller of property or services without additional consideration, that is incidental to, and not negotiated or separated from, the sale of the property or services, that guarantees indemnity for defective materials, parts, mechanical or electrical breakdown, labor, or workmanship, or provides other remedial measures, including repair or replacement of the property or repetition of services.

L.2013, c.197, s.1.



Section 56:12-88 - Provisions For Issuance Of Service Contracts; Exemptions.

56:12-88 Provisions for issuance of service contracts; exemptions.

2. a. Service contracts may be issued, offered for sale, or sold in this State only in accordance with the provisions of this act.

b.The following shall be exempt from the provisions of this act:

(1)warranties;

(2)maintenance agreements;

(3)service contracts on property if the property for which the service contract is sold has a purchase price of $250 or less, excluding sales tax;

(4)mechanical breakdown insurance policies offered by licensed insurers pursuant to the insurance laws of this State;

(5)motor club or association membership contracts that primarily provide for roadside assistance and towing services in situations that involve impairment of the operation of a member's motor vehicle, for reasons that include, but are not limited to, mechanical breakdown or adverse road conditions;

(6)newspapers that accept or publish advertising for items that fall within the scope of this act;

(7)service contracts on emergency, life safety, or property safety goods; and

(8)service contracts issued, offered, or sold:

(a)by a public utility to the extent that the public utility is regulated by the Board of Public Utilities, or by a person providing central heating and air conditioning services, but only with respect to a service contract regarding the product sold to a consumer or installed or repaired for the consumer at the consumer's household by a utility , a subsidiary of a utility, or a person providing central heating and air conditioning services; or

(b)to any person other than a consumer.

c.Service contracts are not insurance in this State or otherwise regulated under Title 17 of the Revised Statutes. The making, proposing to make, issuing, marketing, offering, selling, administering of, or providing contractual obligations for, a service contract shall not be construed to be the business of insurance and shall be exempt from regulation as insurance pursuant to Title 17 of the Revised Statutes, however nothing in this act shall be construed to exempt the making, issuing, marketing, offering, or selling of a reimbursement insurance policy from any applicable provisions of Title 17 of the Revised Statutes.

L.2013, c.197, s.2.



Section 56:12-89 - Permitted Names For Service Contract Providers.

56:12-89 Permitted names for service contract providers.

3.A provider of service contracts issued, offered for sale, or sold in this State, shall not use in its name the words "insurance," "casualty," "surety," "mutual" or any other word descriptive of the insurance, casualty, or surety business, or a name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider registered pursuant to section 4 of this act, but may use the word "guaranty" or similar word.

L.2013, c.197, s.3.



Section 56:12-90 - Assurance Of Faithful Performance Required To Sell Service Contracts.

56:12-90 Assurance of faithful performance required to sell service contracts.

4. a. A person shall not issue, offer to sell, or sell service contracts in this State unless the provider complies with one or more of the following means of assuring faithful performance to its contract holders:

(1) each service contract shall be insured under a reimbursement insurance policy issued by an insurer licensed, registered, or otherwise authorized to transact the business of insurance in this State, and which complies with the provisions of section 6 of this act;

(2) a funded reserve account shall be established and maintained for its obligations under each contract issued and outstanding in this State, with reserves calculated at not less than 40% of gross consideration received, then less the amount of claims paid under those contracts. If those reserves fall below the minimum required, the provider has 90 days to come into compliance without violating this section. The reserve account shall be subject to examination and review by the director pursuant to section 10 of this act; or

(3) alone or together with the provider's parent or other affiliated corporation, the provider shall maintain a net worth or stockholders' equity of not less than $100,000,000. Upon request by the director, the provider shall provide the director with a copy of the provider's or its parent's or other affiliated corporation's most recent Form 10-K or Form 20-F, or successor form containing substantially the same information, filed with the Securities and Exchange Commission within the last 12-month period, or if the provider, or parent or other affiliated corporation, does not file this form with the Securities and Exchange Commission, a copy of the entity's audited financial statements, which show a net worth of the provider, or parent or other affiliated corporation, of not less than $100,000,000. If the provider's parent's or other affiliated corporation's form or financial statements are filed to meet the provider's means of assuring faithful performance to its contract holders, the parent or other affiliated corporation shall agree to guarantee the obligations of the provider.

b.Except for the requirements set forth in subsection a. of this section, the provider shall not be subject to any additional financial security requirements by the director in order to issue, offer, or sell service contracts in this State.

c.In addition to any applicable damages and penalties pursuant to subsection a. of section 10 of P.L.2013, c.197 (C.56:12-96), a person who sells a service contract that is not in compliance with P.L.2013, c.197 (C.56:12-87 et al.) or that is issued by a provider that is not in compliance with P.L.2013, c.197 (C.56:12-87 et al.) shall be jointly and severally liable for all covered contractual obligations arising under the terms of such contract or any service contract sold at a time when the provider of the contract is non-compliant.

L.2013, c.197, s.4.



Section 56:12-91 - Appointment Of Administrator.

56:12-91 Appointment of administrator.

5.A provider of any service contract issued, offered for sale, or sold in this State may appoint an administrator to perform the third-party administration of any contract, which shall include, but not be limited to:

a.maintaining the accounts, books, papers, documents, and other records concerning the provider's activities and transactions regulated under this act;

b.performing or arranging the collection, maintenance, or disbursement of payments on behalf of the provider, related to any claim arising under the provider's contracts; or

c.participating in the processing or adjustment of any claim arising under the provider's contracts.

L.2013, c.197, s.5.



Section 56:12-92 - Requirements For Issuance Of Reimbursement Insurance Policy.

56:12-92 Requirements for issuance of reimbursement insurance policy.

6. a. An insurer issuing a reimbursement insurance policy to a provider for any service contract issued, offered for sale, or sold in this State shall:

(1)be deemed to have received the premium for the insurance upon the payment of the provider fee by a consumer for a service contract issued by an insured provider;

(2)(a) provide reimbursement to, or payment on behalf of, the provider under the terms of the contract; or

(b)in the event of the provider's non-performance, provide or pay for, on behalf of the provider, all covered contractual obligations incurred by the provider;

(3)accept a claim arising under the contract directly from a contract holder, if the provider does not comply with any contractual obligation pursuant to the contract within 60 days of presentation of a valid claim by the contract holder; and

(4)terminate or not renew the policy covering the contract only after a notice of termination or nonrenewal is presented to the director, at least 10 days prior to the termination or nonrenewal of the policy, which termination or nonrenewal shall not reduce the insurer's responsibility for any insured contract issued or sold prior to the date of termination or nonrenewal.

b.This section shall not be construed to limit the right of the insurer to seek indemnification or subrogation against the provider if the insurer provides or pays, or is obligated to provide or pay, for any covered contractual obligation incurred by the provider.

L.2013, c.197, s.6.



Section 56:12-93 - Contents Of Service Contract.

56:12-93 Contents of service contract.

7.A service contract issued, offered for sale, or sold in this State shall be written in a simple, clear, understandable, and easily readable way and shall contain the requirements set forth in this section, as applicable:

a.the provider's name, principal or other appropriate business address, and telephone number;

b.the administrator's name, principal or other appropriate business address, and telephone number;

c.the service contract holder's name and address, to the extent this information is furnished by the contract holder , provided, however, that a provider that bills a consumer for the provider fee on a periodic basis at a physical or electronic address provided by the service contract holder shall be exempt from the requirement of this subsection;

d.the provider fee, or a reference to any other documentation which contains the provider fee and the terms under which the contract is sold;

e.the property subject to coverage by the service contract, the contractual obligations of the provider with respect to that property , any limitations, exceptions, and exclusions, a toll-free telephone number for claim service, and complete instructions for making a claim for service on or replacement of the property covered by the contract , or for reimbursement for service on or replacement of the property;

f.the amount of any deductible or service fee, as applicable;

g.whether the provider's use of refurbished, reconditioned, or non-original manufacturer's parts is permitted;

h.whether the service contract provides for consequential damages or preexisting conditions;

i.the contractual obligations of the service contract holder, including, but not limited to, the duty of the contract holder to comply with the provisions of the owner's manual for the property and to protect the property against any further damage;

j.the conditions governing the transferability of the service contract;

k.the conditions governing the cancellation of the service contract by the service contract holder, which shall:

(1)permit the contract holder, if the contract holder makes no claim arising under the contract, to cancel the contract:

(a)within 10 days of receipt of the contract, or a longer period specified in the contract, if delivered at the time of purchase; or

(b)within 20 days of the date the contract was sent to the contract holder , or a longer period specified in the contract, if not delivered at the time of purchase; and

(2)if cancelled within the time period specified in subparagraph (a) or (b) of paragraph (1) of this subsection, require the provider to provide the contract holder with the full purchase price or amount paid on the contract by refund or credit to the account of the contract holder, and to additionally pay the contract holder a 10% per month penalty, based upon the purchase price of the contract, if the refund or credit is not completed within 45 days of the cancellation of the contract;

l.the conditions governing cancellation of the service contract by the provider, prior to the expiration of the contract, which shall:

(1)require, except as provided in paragraph (2) of this subsection, that the provider mail a written notice to the contract holder at the contract holder's last known address:

(a)which contains the reason for the cancellation and the effective date of the cancellation; and

(b)is delivered at least five days prior to the effective date of the cancellation; and

(2)explain that a written notice shall not be required if the reason for cancellation is nonpayment of the provider fee, a material misrepresentation or omission, or a substantial breach of contractual obligations concerning the property or its use; and

m.whether the service contract is insured by a reimbursement insurance policy, and:

(1)if insured, the contract shall contain:

(a)the insurer's name, principal or other appropriate business address, and telephone number accompanied by a conspicuous statement in substantially the following form: "Obligations of the provider under this service contract are insured under a service contract reimbursement insurance policy"; and

(b)information concerning the procedure for the contract holder to present a claim arising under the contract directly to the reimbursement insurance company, pursuant to the insurer's obligations set forth in section 6 of this act, in the event that the provider does not comply with any contractual obligation pursuant to the contract within 60 days of presentation of a valid claim by the contract holder; or

(2)if not insured, the contract shall contain a conspicuous statement in substantially the following form: "Obligations of the provider under this service contract are backed by the full faith and credit of the provider."

L.2013, c.197, s.7.



Section 56:12-94 - Receipt, Copy Of Service Contract.

56:12-94 Receipt, copy of service contract.

8.A service contract shall not be issued, offered for sale, or sold in this State unless the provider or seller, if not the provider, presents:

a.a receipt for, or other written evidence of, the purchase of the service contract to the contract holder; and

b.a copy of the service contract to the service contract holder , which may be presented electronically or in writing, at the point of sale or within a reasonable period of time from the date of purchase.

L.2013, c.197, s.8.



Section 56:12-95 - Records Kept By Provider; Contents.

56:12-95 Records kept by provider; contents.

9. a. A provider of any service contract issued, offered for sale, or sold in this State shall keep accurate accounts, books, papers, documents, and other records concerning the activities and transactions regulated under this act.

b.The provider's accounts, books, papers, documents, and other records shall include:

(1)a copy of each contract issued or sold;

(2)the name and address of each service contract holder, to the extent this information is furnished by the contract holder; and

(3)information concerning any claim arising under each contract, which shall include, but not be limited to, the date of claim filing, claim description, and provider's response.

c.(1) Except as provided by paragraph (2) of this subsection, the provider shall retain all records related to a contract required by the provisions of this section for at least one year after the expiration of all contractual obligations under the terms of the contract.

(2)A provider discontinuing business in this State shall maintain the means of assuring faithful performance to its contract holders as required by subsection a. of section 4 of this act and all records related to each contract issued or sold in this State until the provider submits appropriate proof, satisfactory to the director, that it discharged or transferred its contractual obligations for all contracts so issued or sold.

d.The records required and maintained pursuant to this section may be maintained electronically or through other record keeping technology, but if maintained in a format other than by hard copy, the records shall be capable of duplication to legible hard copy at the request of the director.

L.2013, c.197, s.9.



Section 56:12-96 - Violations Deemed Unlawful Practice.

56:12-96 Violations deemed unlawful practice.

10. a. A violation of any of the provisions of this act shall be an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.).

b.In order to enforce the provisions of this act, the director may conduct examinations of any provider, administrator, seller, or other person subject to the provisions of this act. Upon request by the director, a provider, administrator, seller, or other person shall make any accounts, books, papers, documents and other records required and maintained pursuant to section 9 of this act available to the director for inspection which are necessary to enable the director to reasonably determine compliance with this act.

L.2013, c.197, s.10.



Section 56:13-1 - Definitions Relative To Operators Engaged In Repair Or Removal Of Inoperable, Illegally Parked Vehicles.

56:13-1 Definitions relative to operators engaged in repair or removal of inoperable, illegally parked vehicles.

1.As used in this act:

"Charge card" means a credit card on an account for which no periodic rate is used to compute a finance charge.

"Credit card" means any card, plate, coupon book, or other single credit device that may be used from time to time to obtain credit.

"Operator" means a person who engages in the business of transporting motor vehicles that are inoperable or parked illegally or otherwise without authorization from public or private property to a site where repairs may be made or the vehicle may be stored and who may also perform motor vehicle repairs.

L.2002, c.67, s.1; amended 2007, c.193, s.19.



Section 56:13-2 - Operator's Compliance With Motorist's Reasonable Repair Or Transport Request

56:13-2. Operator's compliance with motorist's reasonable repair or transport request
2.An operator who either responds to a call for assistance from a motorist with an inoperable vehicle or who offers to transport or repair the vehicle of such a motorist shall comply with any reasonable request of the motorist either to repair the vehicle or to transport it to a site where the repair may be made.

L.2002,c.67,s.2.



Section 56:13-3 - Transport, Repair; Payment Rights Of Operator, Motorist.

56:13-3 Transport, repair; payment rights of operator, motorist.

3.If the operator cannot repair the inoperable vehicle to the satisfaction of the motorist he shall, with the motorist's consent, subject to the provisions of P.L.2007, c.193 (C.56:13-7 et al.), transport the vehicle to the operator's place of business or to another mutually agreed upon location. The vehicle, once repaired, may be retained in the possession of the operator or other repairer, as the case may be, pending payment, pursuant to N.J.S.2A:44-20 et seq. The operator, if other than the repairer, shall be eligible for reimbursement for transporting the vehicle to the repair site. If the estimated cost of repairs exceeds $50, the motorist shall be given a written estimate of the repair costs.

L.2002, c.67, s.3; amended 2007, c.193, s.20.



Section 56:13-4 - Acceptability Of Payment; Forms.

56:13-4 Acceptability of payment; forms.

4. a.For services rendered, or to redeem a motor vehicle from storage, the operator shall accept in payment either cash, a check issued by an insurance company, a valid debit card, or a valid major credit card or charge card subject to the provisions of subsection b. of this section.

b.The operator may request additional identification, as determined by the Director of the Division of Consumer Affairs, before proceeding with repairs or towing. Unless the motorist is unable to produce such identification, or the operator has a bona fide reason to believe the card or other identification is fictitious, altered, stolen, expired or revoked or not valid for any other cause or is clearly offered with intent to defraud the issuer, the debit card, charge card or credit card shall be deemed an acceptable form of payment in lieu of cash if the operator ordinarily accepts the card at his place of business. Nothing in this act shall preclude payment by a motorist in the form of check or money order, if this form of payment is acceptable to the operator.


L.2002, c.67, s.4; amended 2007, c.193, s.21.



Section 56:13-5 - Violation, Fine

56:13-5. Violation, fine
5.A violation of this act shall be punishable by a fine of $500. The second and any subsequent offense shall be punishable by a fine not to exceed $1,000.

L.2002,c.67,s.5.



Section 56:13-6 - Rules, Regulations

56:13-6. Rules, regulations
6.The Director of the Division of Consumer Affairs shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary to effectuate the purposes of this act.

L.2002,c.67,s.6.



Section 56:13-7 - Short Title.

56:13-7 Short title.

1.This act shall be known and may be cited as the "Predatory Towing Prevention Act."

L.2007, c.193, s.1.



Section 56:13-8 - Findings, Declarations Relative To Towing, Towing Operators.

56:13-8 Findings, declarations relative to towing, towing operators.

2.The Legislature finds and declares that:

a.While the majority of tow truck operators in New Jersey are reputable service providers, some unscrupulous towers are engaged in predatory practices victimizing consumers whose vehicles are parked on public streets and private property;

b.Predatory towing practices include charging unwarranted or excessive fees, particularly in connection with towing vehicles from private parking lots which do not display any warnings to the vehicle owners, or overcharging consumers for towing services provided under circumstances where the consumer has no meaningful opportunity to withhold consent;

c.The legitimate business interests of tow truck operators and the needs of private property owners for relief from unauthorized parking must be balanced with the interest in providing appropriate protection to consumers;

d.Whatever authority exists in the law to regulate towing and towing companies is fragmented among various State agencies and local governments, so that inconsistent or inadequate regulation often results, with insufficient recourse provided under the law; and

e.Therefore, it is in the public interest to create a coordinated, comprehensive framework to establish and enforce minimum standards for tow truck operators.

L.2007, c.193, s.2.



Section 56:13-9 - Definitions Relative To Towing, Towing Operators.

56:13-9 Definitions relative to towing, towing operators.

3.As used in this act:

"Basic towing service" means towing as defined in this section and other ancillary services as may be specified by the director by regulation.

"Consumer" means a natural person.

"Decoupling fee" means a charge by a towing company for releasing a motor vehicle to its owner or operator when the vehicle has been, or is about to be, hooked or lifted by a tower, but prior to the vehicle actually having been moved or removed from the property.

"Division" means the Division of Consumer Affairs in the Department of Law and Public Safety.

"Director" means the Director of the Division of Consumer Affairs.

"Motor vehicle" includes all vehicles propelled otherwise than by muscular power, excepting such vehicles as run only upon rails or tracks and motorized bicycles, motorized scooters, motorized wheelchairs and motorized skateboards.

"Non-consensual towing" means the towing of a motor vehicle without the consent of the owner or operator of the vehicle.

"Person" means an individual, a sole proprietorship, partnership, corporation, limited liability company or any other business entity.

"Private property owner" means the owner or lessee of private property, or an agent of such owner or lessee, but shall not include a private property towing company acting as an agent of such owner or lessee.

"Private property towing" means the non-consensual towing from private property or from a storage facility by a motor vehicle of a consumer's motor vehicle that is parked illegally, parked during a time at which such parking is not permitted, or otherwise parked without authorization, or the immobilization of or preparation for moving or removing of such motor vehicle, for which a service charge is made, either directly or indirectly. This term shall not include the towing of a motor vehicle that has been abandoned on private property in violation of section 1 of P.L.1967, c.305 (C.39:4-56.5), provided that the abandoned vehicle is reported to the appropriate law enforcement agency prior to removal and the vehicle is removed in accordance with section 1 of P.L.1973, c.137 (C.39:4-56.6).

"Private property towing company" means a person offering or performing private property towing services.

"Towing" means the moving or removing from public or private property or from a storage facility by a motor vehicle of a consumer's motor vehicle that is damaged as a result of an accident or otherwise disabled, is recovered after being stolen, or is parked illegally or otherwise without authorization, parked during a time at which such parking is not permitted, or otherwise parked without authorization, or the immobilization of or preparation for moving or removing of such motor vehicle, for which a service charge is made, either directly or indirectly. Dues or other charges of clubs or associations which provide towing services to club or association members shall not be considered a service charge for purposes of this definition.

"Vehicle" means any device in, upon or by which a person or property is or may be transported upon a highway.

L.2007, c.193, s.3; amended 2009, c.39, s.1.



Section 56:13-12 - Maintenance Of Liability Insurance By Towing Company.

56:13-12 Maintenance of liability insurance by towing company.

6. a. A towing company shall maintain liability insurance which meets or exceeds the requirements of this section, or such other amounts as the director may determine by regulation, including in the case of each light-medium duty tow truck, motor vehicle liability insurance coverage for the death of, or injury to, persons and damage to property for each accident or occurrence in the amount of at least $750,000 single limit, and in the case of each heavy-duty tow truck, motor vehicle liability insurance coverage for the death of or injury to persons and damage to property for each accident or occurrence in the amount of at least $1,000,000 single limit.

b.(Deleted by amendment, P.L.2009, c.39)

c.Nothing in this section shall preclude a State agency or political subdivision, or the independent authorities or instrumentalities thereof, from requiring additional or higher liability insurance coverage or amounts with respect to contracts for towing and storage services awarded under the authority of such agency, subdivision, authority or instrumentality.

L.2007, c.193, s.6; amended 2009, c.39, s.2.



Section 56:13-13 - Consent Required For Towing From Privately Owned Property.

56:13-13 Consent required for towing from privately owned property.

7. a. No person shall tow any motor vehicle parked for an unauthorized purpose or during a time at which such parking is not permitted from any privately owned parking lot, from other private property or from any common driveway without the consent of the motor vehicle owner or operator, unless:

(1)the person shall have entered into a contract for private property towing with the owner of the property;

(2)there is posted in a conspicuous place at all vehicular entrances to the property which can easily be seen by the public, a sign no smaller than 36 inches high and 36 inches wide stating:

(a)the purpose or purposes for which parking is authorized and the times during which such parking is permitted;

(b)that unauthorized parking is prohibited and unauthorized motor vehicles will be towed at the owner's expense;

(c)the name, address, and telephone number of the towing company that will perform the towing;

(d)the charges for the towing and storage of towed motor vehicles;

(e)the street address of the storage facility where the towed vehicles can be redeemed after payment of the posted charges and the times during which the vehicle may be redeemed; and

(f)such contact information for the Division of Consumer Affairs as may be required by regulation;

(3)the property owner has authorized the person to remove the particular motor vehicle; and

(4)the person tows the motor vehicle to a secure storage facility that is located within a reasonable distance of the property from which the vehicle was towed.

b.No private property owner shall authorize the towing of any motor vehicle parked for an unauthorized purpose or during a time at which such parking is not permitted from the private property owner's property without the consent of the motor vehicle owner or operator, unless:

(1)the private property owner has contracted with a private property towing company for removal of vehicles parked on the property without authorization; and

(2)a sign that conforms to the requirements of paragraph (2) of subsection a. of this section is posted on the property.

c.(Deleted by amendment, P.L.2009, c.39)

d.This section shall not apply to a motor vehicle parked on a lot or parcel on which is situated a single-family unit or an owner occupied multi-unit structure of not more than six units or in front of any driveway or garage entrance where the motor vehicle is blocking access to that driveway or garage entrance.

e.The requirements of paragraph (2) of subsection a. of this section shall not apply to a residential community in which parking spaces are specifically assigned to community residents, provided that:

(1)the assigned spaces are clearly marked as such;

(2)there is specific documented approval by the property owner authorizing the removal of the particular vehicle; and

(3)a sign, which can easily be seen by the public, is posted in a conspicuous place at all vehicular entrances to the residential community property, stating that unauthorized parking in an assigned space is prohibited and unauthorized motor vehicles will be towed at the owner's expense, and providing information or a telephone number enabling the vehicle owner or operator to immediately obtain information as to the location of the towed vehicle.

The exemption in this subsection shall not apply to any private parking lot or parcel owned or assigned to a commercial or other nonresidential entity located in such residential communities.

L.2007, c.193, s.7; amended 2009, c.39, s.3.



Section 56:13-14 - Schedule Of Services Eligible For Charging A Fee; Reasonable Fees.

56:13-14 Schedule of services eligible for charging a fee; reasonable fees.

8. a. The director by regulation shall establish a schedule of private property and other non-consensual towing and related storage services for which a towing company may charge a service fee, and shall specify services that are ancillary to and included as part of basic private property or other non-consensual towing services for which no fees in addition to the basic towing service fee may be charged.

b.All fees charged for private property or other non-consensual towing services and related storage services shall be reasonable and not excessive. Such fees shall be presumptively unreasonable and excessive if they exceed by more than 25 percent, or a different percentage established by the director by regulation, the usual and customary fee charged by the towing company or storage facility for such services when provided with the consent of the owner or operator of the vehicle, or if they exceed by more than 50 percent, or a different percentage established by the director by regulation, the usual and customary fee charged for such nonconsensual towing or related storage service by other towing companies or storage facilities operating in the municipality from which the vehicle was towed. Notwithstanding the foregoing, such fees may not exceed the maximum amounts that may be charged for such services in accordance with any applicable schedule of fees by municipal ordinance adopted pursuant to section 1 of P.L.1979, c.101 (C.40:48-2.49).

(1)(Deleted by amendment, P.L.2009, c.39)

(2)(Deleted by amendment, P.L.2009, c.39)

(3)(Deleted by amendment, P.L.2009, c.39)

c.(Deleted by amendment, P.L.2009, c.39)

d.(Deleted by amendment, P.L.2009, c.39)

L.2007, c.193, s.8; amended 2009, c.39, s.4.



Section 56:13-15 - Requirements For Storage Facility Used By Towing Company.

56:13-15 Requirements for storage facility used by towing company.

9. a. No person shall tow a motor vehicle pursuant to section 7 of P.L.2007, c.193 (C.56:13-13) to a storage facility or store such vehicle at a storage facility unless the storage facility:

(1)has a business office open to the public between 8 a.m. and 6 p.m. at least five (5) days a week, excluding holidays; and

(2)is secured and, if it is an outdoor storage facility, lighted from dusk to dawn.

b.A towing company shall provide reasonable accommodations for after-hours release of stored motor vehicles.

L.2007, c.193, s.9; amended 2009, c.39, s.5.



Section 56:13-16 - Unlawful Practices For Towing Company.

56:13-16 Unlawful practices for towing company.

10. It shall be an unlawful practice for any private property towing company or for any other towing company that provides non-consensual towing services:

a.(Deleted by amendment, P.L.2009, c.39)

b.(Deleted by amendment, P.L.2009, c.39)

c.(Deleted by amendment, P.L.2009, c.39)

d.To give any benefit or advantage, including a pecuniary benefit, to any person for providing information about motor vehicles parked for unauthorized purposes on privately owned property or otherwise in connection with private property towing of motor vehicles parked without authorization or during a time at which such parking is not permitted;

e.To fail, when so requested by the owner or operator of a vehicle subject to non-consensual towing, to release a vehicle to the owner or operator that has been, or is about to be, hooked or lifted but has not actually been moved or removed from the property when the vehicle owner or operator returns to the vehicle, or to charge the owner or operator requesting release of the vehicle an unreasonable or excessive decoupling fee. Such a fee shall be presumptively unreasonable and excessive if it exceeds by more than 25 percent, or a different percentage established by the director by regulation, the usual and customary decoupling fee charged by the towing company for a vehicle subject to consensual towing, or if it exceeds by more than 50%, or a different percentage established by the director by regulation, the usual and customary decoupling fee charged for vehicles subject to non-consensual towing by other private property towing companies operating in the municipality in which the vehicle was subjected to non-consensual towing;

f. (1) To charge a fee for a private property or other non-consensual towing or related storage service not listed on the schedule of services for which a fee may be charged as established by the director except as may be permitted by the director by regulation; or

(2)To charge an unreasonable or excessive fee;

g.To refuse to accept for payment in lieu of cash or an insurance company check for towing or storage services a debit card, charge card or credit card if the operator ordinarily accepts such card at his place of business, unless such refusal is authorized in accordance with section 4 of P.L.2002, c.67 (C.56:13-4) as amended by section 21 of P.L.2007, c.193; or

h.To monitor, patrol, or otherwise surveil a private property for the purposes of identifying vehicles parked for unauthorized purposes and towing a motor vehicle parked for an unauthorized purpose from such private property without having been specifically requested to tow such vehicle by the owner of the property.

L.2007, c.193, s.10; amended 2009, c.39, s.6.



Section 56:13-17 - Availability Of Records.

56:13-17 Availability of records.

11. Every towing company that performs private property or other non-consensual towing shall retain and make available for inspection by the division for a period of three years, invoices, job orders, logs, claims for reimbursement from insurance companies and other documentation relating to all consensual and non-consensual towing services performed and rates charged for the services.

L.2007, c.193, s.11; amended 2009, c.39, s.7.



Section 56:13-18 - "Towing And Storage Administration And Enforcement Fund."

56:13-18 "Towing and Storage Administration and Enforcement Fund."

12.There is created in the Department of the Treasury a special dedicated, non-lapsing fund to be known as the "Towing and Storage Administration and Enforcement Fund." The fund shall be the depository for fees, cost recoveries and penalties collected under P.L.2007, c.193 (C.56:13-7 et al.). Monies deposited in the fund and the interest earned thereon shall be used for the administration of this act. The Legislature shall annually appropriate from the fund monies to the division for the administration of this act.
L.2007, c.193, s.12.



Section 56:13-19 - Rules, Regulations.

56:13-19 Rules, regulations.

13. a. The director, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), may promulgate rules and regulations to effectuate the purposes of this act.

b.(Deleted by amendment, P.L.2009, c.39)

L.2007, c.193, s.13; amended 2009, c.39, s.8.



Section 56:13-20 - Effect Of Act On Local Government, Toll Road Authority Powers.

56:13-20 Effect of act on local government, toll road authority powers.

14. a. The provisions of P.L.2007, c.193 (C.56:13-7 et al.) shall not preempt any political subdivision from requiring or issuing any registration or license of any towing company.

(1)(Deleted by amendment, P.L.2009, c.39)

(2)(Deleted by amendment, P.L.2009, c.39)

b.The provisions of this act shall not be deemed to limit the authority of the New Jersey Turnpike Authority or the South Jersey Transportation Authority to establish rules and regulations governing the provision of towing and storage services on the roadways and properties under each entity's respective control.

L.2007, c.193, s.14; amended 2009, c.39, s.9.



Section 56:13-21 - Unlawful Practice, Violation.

56:13-21 Unlawful practice, violation.

15. a. It is an unlawful practice and a violation of P.L.1960, c.39 (C.56:8-1 et seq.) to violate any provision of this act.

b.In addition to any penalties or other remedies provided in P.L.1960, c.39 (C.56:8-1 et seq.), the director may order a towing company that has billed a consumer for any nonconsensual towing or related storage an amount determined by the director to be unreasonable to reimburse the consumer for the excess cost with interest.

L.2007, c.193, s.15; amended 2009, c.39, s.10.



Section 56:13-22 - Severability.

56:13-22 Severability.

25.If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the applicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstances.

L.2007, c.193, s.25.



Section 56:13-23 - Effective Date.

56:13-23 Effective date.

26.This act shall take effect on the 360th day following enactment, except that section 4 shall remain inoperative for 180 days following the effective date, but the director may take such anticipatory action as may be necessary to effectuate those provisions of this act.

L.2007, c.193, s.25.



Section 56:14-1 - Sale Of Fur Garments Regulated.

56:14-1 Sale of fur garments regulated.

1. a. No person shall sell or offer to sell any new coat, jacket, garment or other clothing apparel made wholly or in part of fur, regardless of the price of the clothing apparel or the amount of the value of the fur contained therein, unless it has attached and conspicuously displayed a tag or label including the following information:

(1)the name or names of the animal or animals that produced the fur, as set forth in the Fur Products Name Guide, promulgated by the Federal Trade Commission pursuant to section 7 of the federal "Fur Products Labeling Act," Pub.L.82-110 (15 U.S.C. s.69e); and

(2)the name of the country of origin of any imported furs used.

b.Labeling of a new article of clothing apparel pursuant to this section shall be accomplished by adding the required disclosures to a permanent or temporary tag attached to the clothing apparel, or by affixing in a conspicuous place a sticker listing these disclosures upon the clothing apparel.

c.As used in this section, "fur" means animal skin or part thereof, with hair, fleece, or fibers attached thereto, either in its raw or processed state.

d.A retail merchant shall not be held liable for a violation of this section if a manufacturer or supplier for the merchant certifies to that merchant, in the invoice or other written document describing the clothing apparel, that any tag or label attached by the manufacturer or supplier conforms to the requirements of this section, unless the retail merchant knew, or reasonably should have known, that the certification is false.

e.This section shall only apply to new clothing apparel sold or offered for sale to a retail consumer in the first instance, and shall not apply to the resale of that clothing apparel by any second-hand, consignment, goodwill or similar resale merchant. Additionally, nothing contained in this section shall be construed to apply to the isolated or occasional sale of new clothing apparel by an individual not regularly engaged in the business of selling clothing apparel and who originally purchased the clothing apparel for the individual's personal use.

L.2009, c.156, s.1.



Section 56:14-2 - Violations, Penalties.

56:14-2 Violations, penalties.

2.A person who violates this act shall be subject to a penalty of not more than $500 for the first offense and not more than $1,000 for each subsequent offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

Each article of clothing apparel that is not marked in accordance with the provisions of this act shall constitute a separate violation.

L.2009, c.156, s.2.



Section 56:14-3 - Rules, Regulations.

56:14-3 Rules, regulations.

3.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to effectuate the provisions of this act.

L.2009, c.156, s.3.



Section 56:15-1 - Short Title.

56:15-1 Short title.

1.This act shall be known and may be cited as the "New Jersey Trade Secrets Act."

L.2011, c.161, s.1.



Section 56:15-2 - Definitions Relative To Misappropriation Of Trade Secrets.

56:15-2 Definitions relative to misappropriation of trade secrets.

2.As used in this act:

"Improper means" means the theft, bribery, misrepresentation, breach or inducement of a breach of an express or implied duty to maintain the secrecy of, or to limit the use or disclosure of, a trade secret, or espionage through electronic or other means, access that is unauthorized or exceeds the scope of authorization, or other means that violate a person's rights under the laws of this State.

"Misappropriation" means:

(1)Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(2)Disclosure or use of a trade secret of another without express or implied consent of the trade secret owner by a person who:

(a)used improper means to acquire knowledge of the trade secret; or

(b)at the time of disclosure or use, knew or had reason to know that the knowledge of the trade secret was derived or acquired through improper means; or

(c)before a material change of position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired through improper means.

"Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

"Proper means" means discovery by independent invention, discovery by reverse engineering, discovery under a license from the owner of the trade secret, observation of the information in public use or on public display, obtaining the trade secret from published literature, or discovery or observation by any other means that is not improper.

"Reverse engineering" means the process of starting with the known product and working backward to find the method by which it was developed so long as the acquisition of the known product was lawful or from sources having the legal right to convey it, such as the purchase of the item on the open market.

"Trade secret" means information, held by one or more people, without regard to form, including a formula, pattern, business data compilation, program, device, method, technique, design, diagram, drawing, invention, plan, procedure, prototype or process, that:

(1)Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(2)Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

L.2011, c.161, s.2.



Section 56:15-3 - Actual, Threatened Misappropriation May Be Enjoined.

56:15-3 Actual, threatened misappropriation may be enjoined.

3. a. Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

b.In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

c.In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

L.2011, c.161, s.3.



Section 56:15-4 - Entitlement To Recovery Of Damages; Exceptions.

56:15-4 Entitlement to recovery of damages; exceptions.

4. a. Except to the extent that circumstances, including a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

b.If willful and malicious misappropriation exists, the court may award punitive damages in an amount not exceeding twice any award made under subsection a. of this section.

L.2011, c.161, s.4.



Section 56:15-5 - Prohibited Defense.

56:15-5 Prohibited defense.

5.A person who misappropriates a trade secret shall not use as a defense to the misappropriation that proper means to acquire the trade secret existed at the time of the misappropriation.

L.2011, c.161, s.5.



Section 56:15-6 - Award To Prevailing Party.

56:15-6 Award to prevailing party.

6.The court may award to the prevailing party reasonable attorney's fees and costs, including a reasonable sum to cover the service of expert witnesses, if:

a.willful and malicious misappropriation exists;

b.a claim of misappropriation is made in bad faith; or

c.a motion to terminate an injunction is made or resisted in bad faith.

For purposes of this section, "bad faith" is that which is undertaken or continued solely to harass or maliciously injure another, or to delay or prolong the resolution of the litigation, or that which is without any reasonable basis in fact or law and not capable of support by a good faith argument for an extension, modification or reversal of existing law.

L.2011, c.161, s.6.



Section 56:15-7 - Preservation Of Secrecy Of Alleged Trade Secret.

56:15-7 Preservation of secrecy of alleged trade secret.

7.In an action under this act, a court shall preserve the secrecy of an alleged trade secret by reasonable means consistent with the Rules of Court as adopted by the Supreme Court of New Jersey.

L.2011, c.161, s.7.



Section 56:15-8 - Three-year Limitation On Action.

56:15-8 Three-year limitation on action.

8.An action for misappropriation shall be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

L.2011, c.161, s.8.



Section 56:15-9 - Rights, Remedies, Prohibitions, Additional, Cumulative; Supercedure.

56:15-9 Rights, remedies, prohibitions, additional, cumulative; supercedure.

9. a. The rights, remedies and prohibitions provided under this act are in addition to and cumulative of any other right, remedy or prohibition provided under the common law or statutory law of this State and nothing contained herein shall be construed to deny, abrogate or impair any common law or statutory right, remedy or prohibition except as expressly provided in subsection b. of this section.

b.This act shall supersede conflicting tort, restitutionary, and other law of this State providing civil remedies for misappropriation of a trade secret.

c.In any action for misappropriation of a trade secret brought against a public entity or public employee, the provisions of the "New Jersey Tort Claims Act" (N.J.S.59:1-1 et seq.) shall supersede any conflicting provisions of this act.

L.2011, c.161, s.9.



Section 56:16-1 - Short Title.

56:16-1 Short title.

3.Sections 3 through 10 of P.L.2013, c.224 (C.56:16-1 et seq.) shall be known and may be cited as the "Bill of Rights for Customers of Certain Autobuses Act."

L.2013, c.224, s.3.



Section 56:16-2 - Definitions Relative To Autobuses.

56:16-2 Definitions relative to autobuses.

4.For the purposes of sections 3 through 9 of P.L.2013, c.224 (C.56:16-1 et seq.):

"Autobus" means a privately-owned autobus operated over the public highways in this State for the transportation of not more than 40 passengers for hire in intrastate or interstate business except that "autobus" shall not include:

(1)a vehicle engaged in motorbus regular route service as defined in section 3 of P.L.1979, c.150 (C.27:25-3);

(2)a vehicle engaged in the transportation of passengers for hire in the manner and form commonly called taxicab service unless that service becomes or is held out to be regular service between stated termini;

(3)a hotel bus used exclusively for the transportation of hotel patrons to or from local railroad or other common carrier stations including local airports;

(4)a bus operated for the transportation of enrolled children and adults only when serving as chaperones to or from a school, school connected activity, day camp, summer day camp, nursery school, child care center, pre-school center, or other similar places of education, including "School Vehicle Type I" and "School Vehicle Type II" as defined in R.S.39:1-1;

(5)an autobus with a carrying capacity of not more than 13 passengers operated under municipal consent upon a route established wholly within the limits of a single municipality or with a carrying capacity of not more than 20 passengers operated under municipal consent upon a route established wholly within the limits of not more than four contiguous municipalities within any county of the fifth or sixth class, which route in either case does not, in whole or in part, parallel upon the same street the line of any street railway or traction railway or any other autobus route;

(6)an autocab, limousine, or livery service as defined in R.S.48:16-13, unless that service becomes or is held out to be regular service between stated termini;

(7)a vehicle used in a "ridesharing" arrangement, as defined by the "New Jersey Ridesharing Act of 1981," P.L.1981, c.413 (C.27:26-1 et al.);

(8)a motor bus owned by, or operated under a contract with, the New Jersey Transit Corporation;

(9)charter bus operations, as defined in R.S.48:4-1;

(10) a vehicle designed to transport eight or more, but fewer than 16, persons, including the driver, which is used exclusively for the transportation of persons between an off-airport parking facility and an airport;

(11) a special paratransit vehicle, as defined in R.S.48:4-1 ; or

(12) a vehicle that is owned or leased by a "boarding or nursing home," as defined by section 2 of P.L.1977, c.238 (C.26:2H-37), by an "assisted living facility," as defined by section 1 of P.L.2009, c.61 (C.26:2H-12.56), by an adult day health care facility or pediatric day health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), or by any facility or other entity licensed or approved by the Department of Human Services or the Department of Health to render services to New Jersey residents, and which is used to transport eight or more, but fewer than 16 persons, including the driver, to and from recreational and social activities, shopping, and other health care providers; provided that no charge is assessed each time a patient, resident, or client utilizes the transportation service.

"Bill of Rights for Customers of Certain Autobuses" means the consumer protections, obligations of the owners and operators of autobuses, and basic expectations and guarantees of health, safety, and welfare established pursuant to section 6 of P.L.2013, c.224 (C.56:16-4).

"For hire" means for direct or indirect hire, any service for which the driver of the vehicle is compensated, or which is included in the duties of the person who renders services for compensation, but shall not include transportation services that are provided to patients or residents of a "boarding or nursing home," as defined by section 2 of P.L.1977, c.238 (C.26:2H-37), an "assisted living facility," as defined by section 1 of P.L.2009, c.61 (C.26:2H-12.56), an adult day health care facility or pediatric day health care facility licensed pursuant to P.L.1971, c.136 (C.26:2H-1 et al.), or to patients, residents, or clients of any facility or other entity that is licensed or approved by the Department of Human Services or the Department of Health to render services to New Jersey residents, unless a charge is assessed each time a patient, resident, or client utilizes the transportation services.

"Operator" means a person who is in actual physical control of an autobus.

"Owner" means a person who holds the legal title of an autobus, or if an autobus is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or if a mortgagor of an autobus is entitled to possession, then the conditional vendee, lessee or mortgagor shall be considered the owner.

L.2013, c.224, s.4; amended 2015, c.31, s.1.



Section 56:16-3 - Findings, Declarations Relative To Autobuses.

56:16-3 Findings, declarations relative to autobuses.

5.The Legislature finds and declares that:

a.The residents of this State rely on a variety of passenger vehicle transportation options. The provision of safe and lawful transportation options is vital to the economy of the State and to the health and welfare of New Jersey residents.

b.The proliferation of privately-owned autobuses which are operated in intrastate or interstate business over the public highways in this State for the transportation of not more than 40 passengers, often incorrectly referred to as jitneys, as a transportation option in the State has led to an increase in congestion on the roadways, presented public safety issues, engendered passenger service complaints, and posed environmental hazards.

c.In protecting the health, safety, and welfare of the thousands of New Jersey residents who use autobuses and other residents who encounter these autobuses on the highways, it is necessary and proper to ensure that the owners and operators of these autobuses uphold their obligations to provide safe and lawful services to their customers.

d.In order to ensure that autobuses provide safe and lawful services to the people of this State, it is appropriate for this Legislature to enact a bill of rights for customers of certain autobuses that establishes basic rights and guarantees that protect the health, safety, and welfare of customers.

L.2013, c.224, s.5.



Section 56:16-4 - "Bill Of Rights For Customers Of Certain Autobuses."

56:16-4 "Bill of Rights for Customers of Certain Autobuses."

6.There is created a "Bill of Rights for Customers of Certain Autobuses" which shall provide the following consumer protections, obligations of the owners and operators of autobuses, and basic expectations and guarantees of health, safety, and welfare:

a.The owner of an autobus shall provide clear and conspicuous notice of customer complaint contact information by prominently displaying the telephone number, established by the Division of Consumer Affairs in the Department of Law and Public Safety pursuant to subsection b. of section 7 of P.L.2013, c.224 (C.56:16-5), on the interior and exterior of the autobus.

b.The owner of an autobus shall respond to all complaints in a timely fashion and work to resolve any problems customers encounter regarding unsafe, poor, or inadequate service.

c.The owner of an autobus shall ensure that all operators are well-trained.

d.The operator of an autobus shall not allow an autobus to exceed the number of passengers that the autobus can safely accommodate.

e.The operator of an autobus shall ensure that the autobus is clean, well-maintained, and in good working condition at all times.

f.The operator of an autobus shall not operate an autobus while smoking or using a cellular telephone, or engage in any other action that may endanger the health, safety, or welfare of passengers.

g.The operator of an autobus shall comply with all federal and State laws governing the safe operation of a motor vehicle.

L.2013, c.224, s.6.



Section 56:16-5 - Duties Of Director.

56:16-5 Duties of director.

7.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall:

a.establish a telephone number where customers may submit complaints regarding service provided by autobus owners and operators; and

b.initiate, investigate, attempt to resolve, and, if necessary, refer to the Attorney General any matter or complaint received concerning a violation of the Bill of Rights for Customers of Certain Autobuses established pursuant to section 6 of P.L.2013, c.224 (C.56:16-4). The division may conduct an investigation and may request in writing the production of documents and records as part of its investigation. Trade secrets and proprietary business information contained in the documents or records received by the division pursuant to a written request or a subpoena shall be confidential and shall not be deemed a "government record" under section 1 of P.L.1995, c.23 (C.47:1A-1.1 et seq.).

If the person of whom such request was made fails to produce the documents or records within 30 days after the date of the request, the division may issue and serve subpoenas to compel the production of those documents and records. If any person refuses to comply with a subpoena issued under this section, the division may petition the Superior Court to enforce the subpoena by means of such sanctions as the court may direct. After completion of the investigation, the division shall either:

(1)dismiss the complaint following a determination that no violation occurred; or

(2)determine that a violation has likely occurred and, if so, shall attempt to resolve the matter by settlement, which may include a monetary settlement to cover the costs incurred by the division. If no settlement is achieved, then the division may take further action, including, if necessary, referring the matter to the Attorney General for further proceedings.

Any records, documents, papers, maps, books, tapes, photographs, files, sound recordings, or other business material, regardless of form or characteristics, obtained by the division pursuant to subpoena shall be confidential. At the conclusion of an investigation, any matter determined by the division, or by a federal or State judicial or administrative body, to be a trade secret or proprietary confidential business information held by the division pursuant to the investigation shall be considered confidential. The materials may be used in any administrative or judicial proceeding as long as the confidential or proprietary nature of the material is maintained.

L.2013, c.224, s.7.



Section 56:16-6 - Violations, Penalties.

56:16-6 Violations, penalties.

8.A person who violates any of the provisions of section 6 of P.L.2013, c.224 (C.56:16-4) shall be subject to a civil penalty of $1,000 for a first violation, $2,000 for a second violation, and $5,000 for a third or subsequent violation. Each day upon which the violation continues shall constitute a separate offense. The penalty prescribed in this section shall be collected in a civil action by a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court shall have jurisdiction of proceedings for the enforcement of the penalty provided by this section. Process shall be in the nature of a summons or warrant which shall issue upon the complaint of the Attorney General or any other person.

L.2013, c.224, s.8.



Section 56:16-7 - Rules, Regulations.

56:16-7 Rules, regulations.

9.The Director of the Division of Consumer Affairs in the Department of Law and Public Safety shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as are necessary to effectuate the purposes of sections 3 through 8 of P.L.2013, c.224 (C.56:16-1 through C.56:16-6).

L.2013, c.224, s.9.






Title 58 - Waters And Water Supply

Section 58:1A-1 - Short Title

58:1A-1. Short title
This act shall be known and may be cited as the "Water Supply Management Act."

L.1981, c. 262, s. 1, eff. Aug. 13, 1981.



Section 58:1A-2 - Legislative Findings And Declarations

58:1A-2. Legislative findings and declarations
The Legislature finds and declares that the water resources of the State are public assets of the State held in trust for its citizens and are essential to the health, safety, economic welfare, recreational and aesthetic enjoyment, and general welfare, of the people of New Jersey; that ownership of these assets is in the State as trustee of the people; that because some areas within the State do not have enough water to meet their current needs and provide an adequate margin of safety, the water resources of the State and any water brought into the State must be planned for and managed as a common resource from which the requirements of the several regions and localities in the State shall be met; that the present regulatory system for these water resources is ineffective and counterproductive; that it is necessary to insure that within each basin there exist adequate water supplies to accommodate present and future needs; that to ensure an adequate supply and quality of water for citizens of the State, both present and future, and to protect the natural environment of the waterways of the State, it is necessary that the State, through its Department of Environmental Protection, have the power to manage the water supply by adopting a uniform water diversion permit system and fee schedule, a monitoring, inspection and enforcement program, a program to study and manage the State's water resources and plan for emergencies and future water needs, and regulations to manage the waters of the State during water supply and water quality emergencies.

L.1981, c. 262, s. 2, eff. Aug. 13, 1981.



Section 58:1A-3 - Definitions.

58:1A-3 Definitions.

3.As used in the provisions of P.L.1981, c.262 (C.58:1A-1 et seq.), P.L.1993, c.202 (C.58:1A-7.3 et al.) and P.L.2003, c.251 (C.58:1A-13.1 et al.):

a."Commissioner" means the Commissioner of the Department of Environmental Protection or the commissioner's designated representative;

b."Consumptive use" means any use of water diverted from surface or ground waters other than a nonconsumptive use as defined in this section;

c."Department" means the Department of Environmental Protection;

d."Diversion" means the taking or impoundment of water from a river, stream, lake, pond, aquifer, well, other underground source, or other water body, whether or not the water is returned thereto, consumed, made to flow into another stream or basin, or discharged elsewhere;

e."Nonconsumptive use" means the use of water diverted from surface or ground waters in such a manner that it is returned to the surface or ground water at or near the point from which it was taken without substantial diminution in quantity or substantial impairment of quality;

f."Person" means any individual, corporation, company, partnership, firm, association, owner or operator of a water supply facility, political subdivision of the State and any state, or interstate agency or Federal agency;

g."Waters" or "waters of the State" means all surface waters and ground waters in the State;

h."Safe or dependable yield" or "safe yield" means that maintainable yield of water from a surface or ground water source or sources which is available continuously during projected future conditions, including a repetition of the most severe drought of record, without creating undesirable effects, as determined by the department;

i."Aquaculture" means the propagation, rearing and subsequent harvesting of aquatic species in controlled or selected environments, and the subsequent processing, packaging and marketing, and shall include, but need not be limited to, activities to intervene in the rearing process to increase production such as stocking, feeding, transplanting, and providing for protection from predators. "Aquaculture" shall not include the construction of facilities and appurtenant structures that might otherwise be regulated pursuant to any State or federal law or regulation;

j."Aquatic organism" means and includes, but need not be limited to, finfish, mollusks, crustaceans, and aquatic plants which are the property of a person engaged in aquaculture;

k."Six Mile Run Reservoir Site" means the land acquired by the State for development of the Six Mile Run Reservoir in Franklin Township, Somerset County, as identified by the Eastern Raritan Feasibility Study and the New Jersey Statewide Water Supply Plan prepared and adopted by the department pursuant to section 13 of P.L.1981, c.262 (C.58:1A-13).

L.1981,c.262,s.3; amended 1993, c.202, s.11; 1997, c.236, s.29; 2003, c.251, s.1.



Section 58:1A-4 - State Of Water Emergency; Emergency Water Supply Allocation Plan; Powers Of Governor And Commissioner; Orders; Review

58:1A-4. State of water emergency; emergency water supply allocation plan; powers of Governor and Commissioner; orders; review
a. Upon a finding by the commissioner that there exists or impends a water supply shortage of a dimension which endangers the public health, safety, or welfare in all or any part of the State, the Governor is authorized to proclaim by executive order a state of water emergency. The Governor may limit the applicability of any state of emergency to specific categories of water supplies or to specific areas of the State in which a shortage exists or impends.

b. The department shall, within 180 days of the effective date of this act, adopt an Emergency Water Supply Allocation Plan as a rule and regulation. This plan shall be utilized as the basis for imposing water usage restrictions during a declared state of water emergency and shall include a priority system for the order in which restrictions would be imposed upon the various categories of water usage.

c. During the duration of a state of water emergency the commissioner, to the extent not in conflict with applicable Federal law or regulation but notwithstanding any State or local law or contractual agreement, shall be empowered to:

(1) Order any person to reduce by a specified amount the use of any water supply; to make use of an alternate water supply where possible; to make emergency interconnections between systems; to transfer water from any public or private system; or to cease the use of any water supply;

(2) Order any person engaged in the distribution of any water supply to reduce or increase by a specified amount or to cease the distribution of that water supply; to distribute a specified amount of water to certain users as specified by the commissioner; or to share any water supply with other distributors thereof;

(3) Establish priorities for the distribution of any water supply;

(4) Adopt rules and regulations as are necessary and proper to carry out the purposes of this section; and

(5) Direct any person engaged in the retail distribution of water to impose and collect a surcharge on the cost of that water as a penalty for the violation of any order to reduce water usage issued pursuant to this subsection. The disposition of all sums collected pursuant to this subsection shall be as provided by law; and

(6) Otherwise implement the Emergency Water Supply Allocation Plan adopted pursuant to subsection b. of this section.

Any order issued by the commissioner pursuant to this subsection shall be based upon fair compensation, reasonable rate relief and just and equitable terms, to be determined after notice and hearing which may occur subsequent to the order and compliance therewith.

d. During the existence of a state of water emergency, the Governor may order the suspension of any laws, rules, regulations, or orders of any department or agency in State Government or within any political subdivision which deal with or affect water and which impede his ability to alleviate or terminate a state of water emergency.

e. Any aggrieved person, upon application to the commissioner, shall be granted a review of whether the continuance of any order issued by the commissioner pursuant to this section is unreasonable in light of then prevailing conditions of emergency.

f. During a state of water emergency the commissioner may require any other department or other agency within State Government to provide information, assistance, resources, and personnel as shall be necessary to discharge his functions and responsibilities under this act, rules and regulations adopted hereunder, or applicable Federal laws and regulations.

g. The powers granted to the Governor and the commissioner under this section shall be in addition to and not in limitation of any emergency powers now or hereafter vested in the Governor, the commissioner, or any other State department or agency pursuant to any other laws; except that, upon declaring a state of energy emergency, the Governor may supersede any other emergency powers.

h. The state of water emergency declared by the Governor pursuant to this section shall remain in effect until the Governor declares by a subsequent executive order that the state of water emergency has terminated.

L.1981, c. 262, s. 4, eff. Aug. 13, 1981.



Section 58:1A-5 - Supply And Diversion Of Water; Rules And Regulations

58:1A-5. Supply and diversion of water; rules and regulations
The commissioner shall have the power to adopt, enforce, amend or repeal, pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) rules and regulations to control, conserve, and manage the water supply of the State and the diversions of that water supply to assure the citizens of the State an adequate supply of water under a variety of conditions and to carry out the intent of this act. These rules and regulations may apply throughout the State or in any region thereof and shall provide for the allocation or the reallocation of the waters of the State in such a manner as to provide an adequate quantity and quality of water for the needs of the citizens of the State in the present and in the future and may include, but shall not be limited to:

a. A permit system to allocate or reallocate any or all of the waters of the State, which system shall provide for the issuance of permits to diverters of more than 100,000 gallons per day of the waters of the State, containing at a minimum the conditions required by this act;

b. Standards and procedures to be followed by diverters to ensure that:

(1) Proper methods are used to divert water;

(2) Only the permitted quantity of water is diverted and that the water is only used for its permitted purpose;

(3) The water quality of the water source is maintained and the water standards for the use of the water are met;

(4) The department is provided with adequate and accurate reports regarding the diversion and use of water;

c. Inspection, monitoring, reporting and enforcement procedures necessary to implement and enforce the provisions of this act;

d. Standards and procedures to be followed to determine the location, extent and quality of the water resources of the State and plan for their future use to meet the needs of the citizens of the State;

e. Standards and procedures to be followed to maintain the minimum water levels and flow necessary to provide adequate water quantity and quality;

f. Standards and procedures governing the maintenance of adequate capacity by, and withdrawal limits for, water purveyors.

L.1981, c. 262, s. 5, eff. Aug. 13, 1981.



Section 58:1A-5.1 - Establishment Of Permit System For Certain Diversions Of Water.

58:1A-5.1 Establishment of permit system for certain diversions of water.

39.Notwithstanding the provisions of subsection a. of section 5 of P.L.1981, c.262 (C.58:1A-5), or any rule or regulation adopted pursuant thereto, to the contrary, the Department of Environmental Protection, pursuant to section 34 of P.L.2004, c.120 (C.13:20-32), shall establish a permit system to provide for review of allocations or reallocations, for other than agricultural or horticultural purposes, of waters of the Highlands, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), to provide for the issuance of permits for diversions either individually or cumulatively of more than 50,000 gallons per day of waters of the Highlands in the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3).

L.2004,c.120,s.39.



Section 58:1A-6 - Permit System; Development Of Guidelines.

58:1A-6 Permit system; development of guidelines.

6. a. The department in developing the permit system established by P.L.1981, c.262 (C.58:1A-1 et al.) shall:

(1) Permit privileges previously allowed pursuant to lawful legislative or administrative action, except that the department may, after notice and public hearing, limit the exercise of these privileges to the extent currently exercised, subject to contract, or reasonably required for a demonstrated future need. All diversion permits issued by the Water Policy and Supply Council prior to August 13, 1981 shall remain in effect until modified by the department pursuant to P.L.1981, c.262 (C.58:1A-1 et al.). Persons having or claiming a right to divert more than 100,000 gallons of water per day pursuant to prior legislative or administrative action, including persons previously exempted from the requirement to obtain a permit, shall renew that right by applying for a diversion permit, or water usage certification, as the case may be, no later than February 9, 1982. Thereafter, the conditions of the new diversion permit or water usage certification shall be deemed conclusive evidence of such previously allowed privileges.

(2) Require any person diverting 100,000 or more gallons of water per day for agricultural or horticultural purposes to obtain approval of the appropriate county agricultural agent of a five-year water usage certification program. This approval shall be based on standards and procedures established by the department. This program shall include the right to construct, repair or reconstruct dams or other structures, the right to divert water for irrigation, frost protection, harvesting and other agriculturally-related purposes, including aquaculture, and the right to measure the amount of water diverted by means of a log or other appropriate record, and shall be obtained in lieu of any permit which would otherwise be required by P.L.1981, c.262 (C.58:1A-1 et al.).

(3) Require any person diverting more than 100,000 gallons per day of any waters of the State or proposing to construct any building or structure which may require a diversion of water to obtain a diversion permit. Prior to issuing a diversion permit, the department shall afford the general public with reasonable notice of a permit application, and with the opportunity to be heard thereon at a public hearing held by the department.

b. In exercising the water supply management and planning functions authorized by P.L.1981, c.262 (C.58:1A-1 et al.), particularly in a region of the State where excessive water usage or diversion present undue stress, or wherein conditions pose a significant threat to the long-term integrity of a water supply source, including a diminution of surface water supply due to excess groundwater diversion, the commissioner shall, after notice and public hearing as provided by and required pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), designate that region as an area of critical water supply concern.

In designating an area of critical water supply concern, the department shall be required to demonstrate that the specific area is stressed to a degree which jeopardizes the integrity and viability of the water supply source or poses a threat to the public health, safety, or welfare. This designation shall conform to and satisfy the criteria of an area of critical water supply concern as defined in rules and regulations adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

Those specific areas previously designated by the department as water supply critical and margin areas, considered as Depleted or Threatened Zones, respectively, prior to the effective date of P.L.1993, c.202 shall be considered to be areas of critical water supply concern for the purposes of P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.).

c. In designated areas of critical water supply concern, the department, in consultation with affected permittees and local governing bodies and after notice and public hearing, shall:

(1) study water supply availability;

(2) estimate future water supply needs;

(3) identify appropriate and reasonable alternative water supply management strategies;

(4) select and adopt appropriate water supply alternatives; and

(5) require affected permittees to prepare water supply plans consistent with the adopted water supply management alternatives.

d. Following implementation of the adopted water supply management alternatives, the department shall monitor water levels and water quality within the designated area of critical water supply concern to determine the effectiveness of the alternative water supply management strategies selected. If the department determines that the alternatives selected are not effective in protecting the water supply source of concern, the department may revise the designation and impose further restrictions in accordance with the procedures set forth in this section. The results of all monitoring conducted pursuant to this section shall be reported to all affected permittees on an annual basis.

e. Nothing in P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.) shall prevent the department from including, or require the department to include, the presently non-utilized existing privileges in any new, modified or future diversion permit issued to the present holder of these privileges, except as otherwise expressly provided in subsection b. of section 7 of P.L.1981, c.262 (C.58:1A-7).

L.1981,c.262,s.6; amended 1981, c.277, s.3; 1993, c.202, s.1; 1997, c.236, s.30.



Section 58:1A-7 - Diversion Of Water, Permit, Renewal; Criteria For Critical Water Supply Concerns

58:1A-7. Diversion of water, permit, renewal; criteria for critical water supply concerns
7. a. A person shall not divert more than 100,000 gallons per day of any waters of the State or construct any building or structure which may require a diversion of water unless the person obtains a diversion permit or water usage certification, as appropriate, pursuant to section 6 of P.L.1981, c.262 (C.58:1A-6).

b.Every diversion permit issued or water usage certification approved pursuant to section 6 of P.L.1981, c.262 (C.58:1A-6) shall be renewed by the department upon the expiration thereof, with any conditions deemed appropriate by the department, for the same quantity of water, except that the department may, after notice and public hearing, limit that quantity to the amount currently diverted, subject to contract, or reasonably required for a demonstrated future need. In designated areas of critical water supply concern, the department may, after notice and public hearing, modify the conditions of an existing diversion permit or water usage certification in order to (1) limit or reduce the quantity of water which lawfully may be diverted to the safe or dependable yield of the resource; (2) transfer the point of diversion; or (3) require a permittee to utilize alternate sources of water, upon a determination that the existing diversion or continued use of the same source in excess of the safe and dependable yield, as the case may be, adversely impacts or threatens to adversely impact the water resources of the State.

c.For any surface water or ground water source or area of the State that the department determines to be approaching conditions that may require the commissioner to designate that region as an area of critical water supply concern, and that meets the criteria established pursuant to subsection d. of this section, the department may, after notice and opportunity for public hearing, issue a temporary diversion permit which may be modified or terminated to any person seeking a new or modified permit to divert any waters of the State or to construct any building or structure or commence any activity which may require a diversion permit or water usage certification, as appropriate, pursuant to section 6 of P.L.1981, c.262 (C.58:1A-6).

The duration of any temporary permit issued by the department pursuant to this subsection shall be for no longer than five years. The department may alter the conditions or amount of water allowed to be diverted, terminate the permit or renew the temporary permit for a subsequent term.

For the duration of the temporary permit issued by the department pursuant to this subsection, the permittee shall actively seek an alternative for the permittee's long-term water supply needs which, in the department's opinion, may be viable for the permittee to replace the previously allowable diversion amount.

Whenever the department terminates or modifies the conditions of a temporary permit, the department shall provide adequate advance notice to the permittee of the department's intentions and the rationale therefor. The department's rationale may include, but need not be limited to, an explanation of the status of watershed and water supply planning and infrastructure conditions and improvement initiatives for surface water or ground water sources or areas and alternatives which, in the department's opinion, may be viable for the permittee to replace the previously allowable diversion amount. These alternatives may include, but need not be limited to, reuse of treated wastewater effluent or other alternatives approved by the department.

Nothing herein shall alter the authority of the department to administer and enforce the provisions of P.L.1981, c.262 (C.58:1A-1 et seq.) or P.L.1993, c.202 (C.58:1A-7.3 et al.) or any rules, regulations and orders adopted, issued or effective thereunder pertaining to designated areas of critical water supply concern.

Any procedures or requirements necessary to implement the provisions of this subsection shall be contained in rules and regulations adopted by the department pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

d.The department may issue a temporary permit pursuant to subsection c. of this section only when the proposed diversion, construction or activity is intended to serve the long-term water supply needs of the permittee and water users of Salem or Gloucester counties.

L.1981,c.262,s.7; amended 1993, c.202, s.2; 2001, c.319.



Section 58:1A-7.1 - Transport Of Water From Pinelands National Reserve; Prohibition

58:1A-7.1. Transport of water from Pinelands National Reserve; prohibition
The provisions of any law, rule or regulation to the contrary notwithstanding, no person shall transport, or cause to be transported, more than 10 miles outside the boundary of the Pinelands National Reserve, any ground or surface water therefrom; provided, however, that nothing in this section shall prohibit the continued transportation of any such water utilized for public water supply purposes prior to the effective date of this act.

As used in this section, "Pinelands National Reserve" means the approximately 1,000,000 acre area so designated by section 502 of the "National Parks and Recreation Act of 1978" (P.L. 95-625), and generally depicted on the map entitled "Pinelands National Reserve Boundary Map" numbered NPS/80,011A and dated September 1978.

L.1981, c. 277, s. 1, eff. Sept. 8, 1981.



Section 58:1A-7.2 - No Tax, Fee Imposed On Diversion Of Water; Exceptions; "Aquaculture" Defined.

58:1A-7.2 No tax, fee imposed on diversion of water; exceptions; "aquaculture" defined.

2. The provisions of any law, rule or regulation to the contrary notwithstanding, no tax, fee or other charge shall be imposed on the diversion, for agricultural or horticultural purposes, including aquaculture, of any ground or surface water of this State; provided, however, that nothing in this section shall prohibit the imposition of a fee, pursuant to law, for the cost of processing, monitoring and administering a water usage certification program for persons who divert any ground or surface water for agricultural and horticultural purposes, or other agriculturally-related purposes, including aquaculture.

As used in this section, "aquaculture" means the propagation, rearing, and subsequent harvesting of aquatic organisms in controlled or selected environments, and the subsequent processing, packaging and marketing, and shall include, but need not be limited to, activities such as stocking, intervention in the rearing process to increase production, feeding, transplanting, and providing for protection from predators and shall not include the construction of facilities and appurtenant structures that might otherwise be regulated pursuant to any State or federal law or regulation, and "aquatic organism" means and includes, but need not be limited to, finfish, mollusks, crustaceans, and aquatic plants which are the property of a person engaged in aquaculture.

L.1981,c.277,s.2; amended 1997, c.236, s.31.



Section 58:1A-7.3 - Limitations On Modification Of Existing Diversion Permit

58:1A-7.3 Limitations on modification of existing diversion permit
3. Notwithstanding the provisions of P.L.1981, c.262 (C.58:1A-1 et al.) or any other law, rule or regulation to the contrary, for a period not to exceed 10 years following the effective date of P.L.1993, c.202 (C.58:1A-7.3 et al.), the authority of the department to modify the conditions of an existing diversion permit issued or water usage certification approved pursuant to section 6 of P.L.1981, c.262 (C.58:1A-6) within the area designated and established by the department as Water Supply Critical Area II shall be limited as hereinafter provided:

a. No existing diversion permit or water usage certification shall be reduced to an amount less than that withdrawn from the Depleted and Threatened Zone in 1991 or that specified through application of the formulas set forth as follows, whichever is less:

(1) Depleted Zone base allocations:

DZ = (0.65 x D83) + (Dmax - D83) where:

DZ = Depleted Zone base allocation issued to a person and expressed in million gallons per year (MGY);

D83 = A person's total Annual Potomac-Raritan-Magothy aquifer system (PRM) withdrawal from the Depleted Zone in MGY in 1983; and

Dmax = A person's total Annual PRM withdrawal from the Depleted Zone in any year between 1983 and 1991 in MGY.

The calculation of the Depleted Zone base allocation shall be based on the selection of one year for each affected permittee.

(2) Threatened Zone base allocations:

The Threatened Zone base allocation shall be equal to the maximum annual withdrawal from the Threatened Zone in any year between 1983 and 1991 in MGY.

In the case of those permittees with diversion permits for Depleted Zone and Threatened Zone withdrawals, the same year shall be used to calculate Depleted Zone allocations and Threatened Zone allocations.

The allocation for continued withdrawals for those industrial users whose withdrawals in 1991 were less than that withdrawn in any year between 1983 and 1990 due to economic conditions shall be calculated based upon the Depleted Zone and Threatened Zone formulas set forth in paragraphs (1) and (2) of this subsection and shall not be limited to the amount withdrawn in 1991.

In the calculation of revised PRM diversion permit withdrawal levels, the department shall consider the permittee's historic water use from the Depleted Zone and Threatened Zone.

The allocation represented by one-half of the difference between the total PRM allocation based upon the formula set forth in this subsection and the total 1991 withdrawal shall be designated as water allocation credits pursuant to section 5 of P.L.1993, c.202 (C.58:1A-7.4). These credits shall be available for transfer to areas designated for growth within the Water Allocation Credit Receiving Area as defined in subsection b. of this section.

b. Within the area designated and established by the department as Water Supply Critical Area II, those areas:

(1) north of the Rancocas Creek from its confluence with the Delaware River to the intersection of the southwest branch of the Rancocas Creek with State Route 38;

(2) north of State Route 38 to the start of County Route 530; and (3) north of County Route 530 to the intersection of County Route 530 and State Route 70 near the Burlington-Ocean county boundary, shall be recognized as a Water Allocation Credit Receiving Area. The department shall not unreasonably withhold approval for the transfer of water allocation credits for local use only within this area unless it can be demonstrated that the withdrawals will result in a significant adverse impact on the aquifer system. The department shall not unreasonably withhold approval of a permit modification seeking an increase in allocation where the permittee has obtained water allocation credits in an amount equal to the requested increase in withdrawal.

The areas described in paragraphs (1), (2) and (3) of this subsection shall be recognized as a Water Allocation Credit Receiving Area because hydrogeologic studies have shown that increased withdrawals from the PRM may be possible in this portion of the acquifer system without adverse impacts. Permittees within this area may receive water allocation credits and water conservation credits.

Water conservation credits shall be granted to any permittee in the Water Allocation Credit Receiving Area who can demonstrate a net reduction in annual water use over the 13-year period from 1978 through 1991, inclusive. The water conservation credits shall be equal to 50% of the difference between the maximum year withdrawal during this period and 1991, where the reduction can be documented as attributable to water conservation. The department shall approve the diversion permit modification to reflect the water conservation credits granted.

Permittees that have established water supply system interconnections in order to develop alternate supplies pursuant to an administrative order issued by the department prior to the effective date of P.L.1993, c.202 (C.58:1A-7.3 et al.) shall have the continuing right to transfer water through the interconnection if the diversion permitted under subsection a. of this section provides for the withdrawal that exceeds the needs of the users of the suppliers' system exclusive of the interconnection.

The supplier of an interconnected system shall have the right to obtain water allocation credits in an amount that would allow transfer of additional volumes through the interconnection provided that such additional volume does not exceed 50% of the volume transferred through the interconnection in 1991.

c. As used in this section, the boundary of the designated Water Supply Critical Area II corresponds to the average potentiometric contour 30 feet below sea level for the Potomac-Raritan-Magothy Aquifer as published in Water Levels in Major Artesian Aquifers of the New Jersey Coastal Plain, Water Resources Investigations Report 86-4028 of the United States Department of the Interior Geological Survey, 1983, and the surrounding margin area.

L.1993,c.202,s.3.



Section 58:1A-7.4 - Water Allocation Credit Transfer Program

58:1A-7.4. Water Allocation Credit Transfer Program
5. a. There is established in the department the Water Allocation Credit Transfer Program. The purpose of this program is to provide for the transfer of a privilege to divert water within an area of critical water supply concern, as designated by the commissioner pursuant to section 6 of P.L.1981, c.262 (C.58:1A-6), without adversely impacting the aquifer.

b. Within 60 days of the effective date of P.L.1993, c.202, the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this section. These rules and regulations shall include:

(1) A procedure for the review and approval or disapproval of the transfer of water allocation credits; and

(2) A provision that a well for which all privileges to divert have been transferred shall be closed and capped to prevent the pumping of water from that well in the future.

c. The department shall provide for the expeditious review and approval of a plan submitted by a county which facilitates the transfer of water allocation credits. This review and approval may occur prior to the adoption of the rules and regulations required pursuant to this section.

L.1993,c.202,s.5.



Section 58:1A-7.5 - Establishment Of Water Allocation Credit Exchange; Regional Exchange

58:1A-7.5. Establishment of Water Allocation Credit Exchange; regional exchange
6. a. The governing body of a county wherein an area of critical water supply concern has been designated by the commissioner pursuant to section 6 of P.L.1981, c.262 (C.58:1A-6) may establish a Water Allocation Credit Exchange to facilitate the transfer of water allocation credits within the area of critical water supply concern.

(1) Any two or more adjacent or proximate counties located within any portion of a designated area of critical water supply concern may establish a Regional Water Allocation Credit Exchange to facilitate the transfer of water allocation credits within the area of critical water supply concern on a cooperative basis.

(2) Any Water Allocation Credit Exchange established in a county, by resolution of its governing body, prior to the effective date of P.L.1993, c.202 (C.58:1A-7.3 et al.) shall be vested with the authority provided herein.

(3) Any Regional Water Allocation Credit Exchange established in two or more adjacent or proximate counties, by resolution of their respective governing bodies, prior to the effective date of P.L.1993, c.202 (C.58:1A-7.3 et al.) shall be vested with the authority provided herein.

b. The owner of a sending well in a designated area of critical water supply concern may transfer a water allocation credit to the owner of a receiving well requiring the additional gallonage to meet the demand for water within its service area. This transfer may occur through a direct "arms length" transaction between the well owners, or between a well owner and a local government unit, or through the auspices of a county Water Allocation Credit Exchange established for this purpose pursuant to the provisions of this section.

The transfer shall be subject to confirmation by the department. The department shall issue a determination within 30 days of receipt of a request for confirmation and shall not unreasonably withhold confirmation of the transfer unless it can be demonstrated that the transfer will result in a significant adverse impact on the designated area of critical water supply concern. Upon confirmation of the transfer, the department shall modify the water allocation permits issued for diversions from the sending and receiving wells to reflect the water allocation credits being transferred, in accordance with the provisions of section 6 of P.L.1981, c.262 (C.58:1A-6).

c. The owner of a receiving well may increase the amount of gallons of water per year pumped from that well at a level equaling the amount of the water allocation credit.

L.1993,c.202,s.6.



Section 58:1A-7.6 - Report To Governor, Legislature

58:1A-7.6. Report to Governor, Legislature
7. The department shall prepare a report to the Governor and the Legislature on the Water Allocation Credit Transfer Program and make recommendations therein concerning the implementation and effectiveness of the program. The report shall be transmitted to the Governor, the President of the Senate and the Speaker of the General Assembly no later than 24 months following the effective date of P.L.1993, c.202 (C.58:1A-7.3 et al.), and every 24 months thereafter.

L.1993,c.202,s.7.



Section 58:1A-8 - Provisions Of Permit

58:1A-8. Provisions of permit
8. Every permit issued pursuant to P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.) shall include provisions:

a. Fixing the term of the permit;

b. Fixing the maximum allowable diversion, expressed in terms of a daily, monthly or annual diversion;

c. Identifying and limiting the use or uses to which the water may be put;

d. Requiring the diverter to meter the water being diverted and report the amount and quality of the water being diverted;

e. Allowing the department to enter the diverter's facilities or property to inspect and monitor the diversion;

f. Requiring that all water diverted for a nonconsumptive use be returned to a reasonably proximate body of water designated by the department;

g. Allowing the transfer of a permit with the consent of the department, but only for the identical use of the waters by the transferee;

h. Governing the operations and maintenance of the specific facilities, equipment or premises not otherwise established in regulations because of the unique nature of the facilities, equipment or premises;

i. Permitting the department to modify, suspend or terminate the permit, after notice and public hearing, for violations of its conditions, P.L.1981, c.262 (C.58:1A-1 et al.), P.L.1993, c.202 (C.58:1A-7.3 et al.), regulations adopted or orders issued by the department, and when deemed necessary for the public interest;

j. Permitting the department to modify the conditions of a diversion permit issued or water usage certification approved pursuant to section 6 of P.L.1981, c.262 (C.58:1A-6) in a designated area of critical water supply concern in order to (1) limit or reduce the quantity of water which lawfully may be diverted to the safe or dependable yield of the resource; (2) transfer the point of diversion; or (3) require a permittee to utilize alternate sources of water, upon a determination that the existing diversion or continued use of the same source in excess of the safe or dependable yield, as the case may be, adversely impacts or threatens to adversely impact the water resources of the State;

k. Allowing the transfer of water allocation to a different point of diversion within a designated area of critical water supply concern with the approval of the department.

L.1981,c.262,s.8; amended 1993,c.202,s.4.



Section 58:1A-9 - Rates

58:1A-9. Rates
9. The Board of Regulatory Commissioners shall fix just and reasonable rates for any public water supply system subject to its jurisdiction, as may be necessary for that system to comply with an order issued by the department or the terms and conditions of a permit issued pursuant to P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.).

L.1981,c.262,s.9; amended 1993,c.202,s.8.

58:1A-11 Administration fees; diversion permits; water use registration; disposition.
11. a. The department shall in accordance with a fee schedule adopted by rule and regulation, establish and charge reasonable administrative fees, which fees shall be based upon, and not exceed, the estimated cost of processing, monitoring, administering and enforcing the diversion permits issued by the department pursuant to the provisions of sections 6 and 7 of P.L.1981, c.262 (C.58:1A-6 and 58:1A-7) or section 39 of P.L.2004, c.120 (C.58:1A-5.1).

Any person who is required to apply for and obtain a water use registration pursuant to rules and regulations adopted by the department to administer and enforce the provisions of P.L.1981, c.262 (C.58:1A-1 et seq.), P.L.1993, c.202 (C.58:1A-7.3 et al.) or P.L.2004, c.120 (C.13:20-1 et al.) shall, in conjunction with a completed registration form, submit an initial registration fee.

Each person who holds a valid water use registration shall pay an annual renewal fee.

An annual renewal fee shall not be charged for a volunteer fire company created pursuant to N.J.S.40A:14-70.1.

b.The department shall deposit the fees in the "Environmental Services Fund" created by P.L.1975, c.232 (C.13:1D-30 et seq.). There shall be annually appropriated an amount equivalent to the amount anticipated to be collected as fees by the department for the administration of the water supply management program.

L.1981,c.262,s.11; amended 2006, c.90.



Section 58:1A-12 - Condemnation For New Or Additional Supply Of Water; Approval By Department

58:1A-12. Condemnation for new or additional supply of water; approval by department
No person supplying or proposing to supply water to any other person shall have the power to condemn lands, water or water privileges for any new or additional source of ground or surface water until that person has first submitted to the department an application for approval to divert the source of the water and the department has approved the application subject to such conditions as it may determine to be necessary to protect the public health and welfare.

L.1981, c. 262, s. 12, eff. Aug. 13, 1981.



Section 58:1A-13 - New Jersey Statewide Water Supply Plan.

58:1A-13 New Jersey Statewide Water Supply Plan.

13. a. The department shall prepare and adopt the New Jersey Statewide Water Supply Plan, which plan shall be revised and updated at least once every five years.

b.The plan shall include, but need not be limited to, the following:

(1)An identification of existing Statewide and regional ground and surface water supply sources, both interstate and intrastate, and the current usage thereof;

(2)Projections of Statewide and regional water supply demands for the duration of the plan;

(3)Recommendations for improvements to existing State water supply facilities, the construction of additional State water supply facilities, and for the interconnection or consolidation of existing water supply systems, both interstate and intrastate;

(4)Recommendations for the diversion or use of fresh surface or ground waters and saline surface or ground waters for aquaculture purposes;

(5)Recommendations for legislative and administrative actions to provide for the maintenance and protection of watershed areas;

(6)Identification of lands purchased by the State for water supply facilities that currently are not actively used for water supply purposes, including, but not limited to, the Six Mile Run Reservoir Site, with recommendations as to the future use of these lands for water supply purposes within or outside of the planning horizon for the plan; and

(7)Recommendations for administrative actions to ensure the protection of ground and surface water quality and water supply sources.

c.Prior to adopting the plan, including any revisions and updates thereto, the department shall:

(1)Prepare and make available to all interested persons a copy of the proposed plan or proposed revisions and updates to the current plan;

(2)Conduct public meetings in the several geographic areas of the State on the proposed plan or proposed revisions and updates to the current plan; and

(3)Consider the comments made at these meetings, make any revisions to the proposed plan or proposed revisions and updates to the current plan as it deems necessary, and adopt the plan.

d.Prior to the adoption of any revision to the New Jersey Statewide Water Supply Plan pursuant to this section, the department shall consult with the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), concerning the possible effects and impact of the plan upon the Highlands regional master plan, adopted pursuant to section 8 of P.L.2004, c.120 (C.13:20-8l), and the water and other natural resources of the Highlands Region, as defined in section 3 of P.L.2004, c.120 (C.13:20-3).

L.1981,c.262,s.13; amended 1997, c.236, s.32; 2003, c.251, s.2; 2004, c.120, s.73; 2005, c.285, s.1.



Section 58:1A-13.1 - Maintenance Of State-owned Lands In The Six Mile Reservoir Site And Other Unused Lands.

58:1A-13.1 Maintenance of State-owned lands in the Six Mile Reservoir Site and other unused lands.

3. a. The department shall take actions to assure that State-owned lands identified pursuant to paragraph (6) of subsection b. of section 13 of P.L.1981, c.262 (C.58:1A-13) shall be maintained in a manner to ensure that their future use for water supply purposes is not materially impaired or increased significantly in cost.

b.Until State-owned lands identified pursuant to paragraph (6) of subsection b. of section 13 of P.L.1981, c.262 (C.58:1A-13) are used for water supply purposes, these lands shall be dedicated to the protection of natural resources, including grasslands, wetlands, forests and reforestation, ecosystem improvement, natural ground water recharge, and agricultural purposes that are compatible with natural resource protection and water quality protection. The use of these lands shall be subject to the following conditions:

(1)The lands may be used for open space recreational purposes to the extent that these uses do not impair natural or historic resource protection;

(2)Except for the construction of walking paths or bicycle paths, or other structures for passive recreational uses in accordance with the purposes of this act, permanent structures and other impervious cover shall be less than two percent of the total land area. Permanent structures or extensive impervious cover shall not be constructed on those lands that would be used for water supply purposes;

(3)The use of these lands for non-water supply purposes shall not impair the planned water supply use in any material way. Active recreation shall be allowed only outside the perimeter of any proposed water supply facilities, including, but not limited to, reservoirs, pipelines, canals, pumping stations or dams;

(4)Passive recreation may be allowed within the perimeter of any proposed water supply facility; and

(5)Agricultural uses shall be allowed in the most suitable sites based on soils, water quality protection and site configuration and shall be sited in a manner that protects the agricultural uses from significant interference and damage from recreational uses. All agricultural activities shall be conducted in a manner that will protect natural resources and water quality, as determined by the department in conjunction with the Department of Agriculture.

L.2003,c.251,s.3.



Section 58:1A-13.2 - Existing Lease, Agreement Unaffected Concerning Unused Lands.

58:1A-13.2 Existing lease, agreement unaffected concerning unused lands.

4.The provisions of section 3 of P.L.2003, c.251 (C.58:1A-13.1) shall not abrogate or in any way affect the terms or conditions of any lease or other agreement that is in effect on the date of enactment between the department and any party relative to the management of land identified pursuant to paragraph (6) of subsection b. of section 13 of P.L.1981, c.262 (C.58:1A-13), nor shall the provisions of P.L.2003, c.251 (C.58:1A-13.1 et al.) restrict the authority of the department to enter into or extend a lease or agreement to manage those lands, provided that any lease or agreement is consistent with the provisions of section 3 of P.L.2003, c.251 (C.58:1A-13.1).

L.2003,c.251,s.4.



Section 58:1A-13.3 - Preparation, Adoption Of Revisions, Updates To New Jersey Statewide Water Supply Plan.

58:1A-13.3 Preparation, adoption of revisions, updates to New Jersey Statewide Water Supply Plan.

2. a. The department shall prepare and adopt appropriate revisions and updates to the current New Jersey Statewide Water Supply Plan no later than December 31, 2006 pursuant to the provisions of section 13 of P.L.1981, c.262 (C.58:1A-13).

b.In its preparation of proposed revisions and updates to the current plan, the department shall consult with the New Jersey Water Supply Authority established pursuant to section 4 of P.L.1981, c.293 (C.58:1B-4) and the New Jersey Environmental Infrastructure Trust created pursuant to section 4 of P.L.1985, c.334 (C.58:11B-4), as appropriate, as well as with the public and private water purveyors.

L.2005,c.285,s.2.



Section 58:1A-14 - Inadequate Supply Available To Water Purveyor; Order For Development Or Acquisition; Certification Of Amount In Local Budget

58:1A-14. Inadequate supply available to water purveyor; order for development or acquisition; certification of amount in local budget
a. When the department determines that the developed water supply available to a water purveyor is inadequate to service its users with an adequate supply of water under a variety of conditions, the department may order the water purveyor to develop or acquire, within a reasonable period of time, additional water supplies sufficient to provide that service.

b. The Division of Local Government Services in the Department of Community Affairs shall, when reviewing the annual budget of any municipality, county, or agency thereof which operates a public water supply system, certify that an amount sufficient to cover the cost of any order issued to the municipality, county or agency thereof pursuant to subsection a. of this section is included in that annual budget.

L.1981, c. 262, s. 14, eff. Aug. 13, 1981.



Section 58:1A-15 - Powers And Duties

58:1A-15. Powers and duties
15. The department may:

a. Perform any and all acts and issue such orders as are necessary to carry out the purposes and requirements of P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.);

b. Administer and enforce the provisions of P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.) and rules, regulations and orders adopted, issued or effective thereunder;

c. Present proper identification and then enter upon any land or water for the purpose of making any investigation, examination or survey contemplated by P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.);

d. Subpena and require the attendance of witnesses and the production by them of books and papers pertinent to the investigations and inquiries the department is authorized to make under P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.), and examine them and those public records as shall be required in relation thereto;

e. Order the interconnection of public water supply systems, whether in public or private ownership, whenever the department determines that the public interest requires that this interconnection be made, and require the furnishing of water by means of that system to another system, but no order shall be issued before comments have been solicited at a public hearing, notice of which has been published at least 30 days before the hearing, in one newspaper circulating generally in the area served by each involved public water supply system, called for the purpose of soliciting comments on the proposed action.

f. Order any person diverting water to improve or repair its water supply facilities so that water loss is eliminated so far as practicable, safe yield is maintained and the drinking water quality standards adopted pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et al.) are met;

g. Enter into agreements, contracts, or cooperative arrangements under such terms and conditions as the department deems appropriate with other states, other State agencies, federal agencies, municipalities, counties, educational institutions, investor-owned water companies, municipal utilities authorities, or other organizations or persons;

h. Receive financial and technical assistance from the federal government and other public or private agencies;

i. Participate in related programs of the federal government, other states, interstate agencies, or other public or private agencies or organizations;

j. Establish adequate fiscal controls and accounting procedures to assure proper disbursement of and accounting for funds appropriated or otherwise provided for the purpose of carrying out the provisions of P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.);

k. Delegate those responsibilities and duties to personnel of the department as deemed appropriate for the purpose of administering the requirements of P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.);

l. Combine permits issued pursuant to P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.) with permits issued pursuant to any other act whatsoever whenever that action would improve the administration of those acts;

m. Evaluate and determine the adequacy of ground and surface water supplies and develop methods to protect aquifer recharge areas.

L.1981,c.262,s.15; amended 1993,c.202,s.9.



Section 58:1A-15.1 - Actions Consistent With Pinelands, Highlands Regulation.

58:1A-15.1 Actions consistent with Pinelands, Highlands regulation.

10.No action taken by the department pursuant to the provisions of P.L.1981, c.262 (C.58:1A-1 et al.) or P.L.1993, c.202 (C.58:1A-7.3 et al.) shall be inconsistent with the provisions of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), the comprehensive management plan for the pinelands area adopted pursuant to section 7 of P.L.1979, c.111 (C.13:18A-8), the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), or the Highlands regional master plan adopted pursuant to section 8 of P.L.2004, c.120 (C.13:20-8).

L.1993,c.202,s.10; amended 2004, c.120, s.74.



Section 58:1A-16 - Violations Of Act; Remedies.

58:1A-16 Violations of act; remedies.

16. a. Whenever, on the basis of available information, the commissioner finds that a person is in violation of any of the provisions of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an order in accordance with subsection b. of this section requiring the person to comply;

(2)Bring a civil action in accordance with subsection c. of this section;

(3)Levy a civil administrative penalty in accordance with subsection d. of this section;

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

The exercise of any of the remedies provided in this section shall not preclude recourse to any other remedy so provided.

b.Whenever, on the basis of available information, the commissioner finds that a person is in violation of any of the provisions of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an order: (1) specifying the provision or provisions of P.L.1981, c.262, or the rule or regulation adopted, or order or permit issued pursuant thereto, of which the person is in violation; (2) citing the action that constituted the violation; (3) requiring compliance with the provision of P.L.1981, c.262, or the rule or regulation adopted, or order or permit issued pursuant thereto, of which the person is in violation; (4) requiring the restoration to address any adverse effects resulting from the violation; and (5) giving notice to the person of a right to a hearing on the matters contained in the order.

c.The commissioner is authorized to commence a civil action in Superior Court for appropriate relief from a violation of the provisions of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto. This relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, sampling or monitoring survey that led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation of P.L.1981, c.262 for which a civil action has been commenced and brought under this subsection;

(4)An order requiring the restoration of any adverse effects resulting from any unauthorized regulated activity for which a civil action is commenced under this subsection.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration, and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall include a reference to the section of the statute, regulation, or order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative order is in addition to all other enforcement provisions in P.L.1981, c.262, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

e.Any person who violates any provision of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto, or an order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay in full a civil administrative penalty levied pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 for each day during which the violation continues. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation. The Superior Court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this act.

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly, or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly, or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to the provisions of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g.Each applicant or permittee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of P.L.1981, c.262, or any rule or regulation adopted, or permit or order issued pursuant thereto.

L.1981, c.262, s.16; amended 1991, c.91, s.527; 2007, c.246, s.8.



Section 58:1A-17 - Continuation Of Prior Rules And Regulations

58:1A-17. Continuation of prior rules and regulations
Any rules and regulations promulgated pursuant to any statutes repealed by this act shall remain in effect until superseded by rules and regulations promulgated pursuant to this act. However, all such rules and regulations shall be reviewed and revised where necessary by the department within 2 years of the enactment of this act.

L.1981, c. 262, s. 25, eff. Aug. 13, 1981.



Section 58:1A-18 - Short Title.

58:1A-18 Short title.
1.This act shall be known, and may be cited, as the "Rahway River Intergovernmental Cooperation Committee Act."

L.1997,c.342,s.1.



Section 58:1A-19 - Findings, Determinations Relative To Rahway River Intergovernmental Cooperation Committee.

58:1A-19 Findings, determinations relative to Rahway River Intergovernmental Cooperation Committee.
2.The Legislature finds and declares that the Rahway river is an important natural, recreational, and economic resource utilized and enjoyed by the citizens of the State; that the value of this resource is heavily dependent upon water quality, and poor water quality is a potential threat to the public health, safety, and welfare, and to the environment; that the river has suffered in the past, and continues to suffer, from abuse and neglect due to point and nonpoint source pollution discharges, stormwater runoff, illegal dumping of litter and other debris, and is subject to flooding conditions, creating a threat to people and property throughout the river system.

The Legislature therefore determines that it is appropriate for the municipalities and counties within which the Rahway river is located to form an intergovernmental cooperative working group to (1) develop recommended regional planning strategies and other regional policies, procedures, and model ordinances and resolutions, which would be implemented by each member municipality and county on a voluntary basis, (2) where appropriate, coordinate efforts of member municipalities and counties to clean up the Rahway river system or any tributary or watershed land thereof and to alleviate flooding conditions in that river system, (3) recommend appropriate State legislation and administrative action, and (4) advocate, and where appropriate, act as a coordinating, distributing, or recipient agency for, federal and State funding of environmental protection projects in river municipalities and river counties, all for the purpose of achieving the State goal of fully restoring, promoting, preserving, and maintaining the environmental health and water quality of the Rahway river system.

L.1997,c.342,s.2.


58:1A-20 Definitions relative to Rahway River Intergovernmental Cooperation Committee.
3.As used in this act:
"Commissioner" means the Commissioner of Environmental Protection.

"Committee" means the "Rahway River Intergovernmental Cooperation Committee" created pursuant to section 4 of this act.

"Department" means the Department of Environmental Protection.

"Environmental protection project" means any work the purpose of which is to reduce point or nonpoint source pollution discharges, stormwater runoff, illegal dumping of litter and other debris, and other environmental and aesthetic insults to the Rahway river system, or to otherwise maintain or enhance the environmental health and water quality of the Rahway river system or any tributary or watershed land thereof.

"River counties" means Union county , Middlesex county, and Essex county.

"River municipalities" means the Union county municipalities of Clark, Cranford, Garwood, Kenilworth, Linden, Mountainside, Rahway, Scotch Plains, Springfield, Summit, Union, Westfield, and Winfield, the Middlesex county municipalities of Carteret, Edison, and Woodbridge, the Essex county municipalities of Maplewood, Millburn, Orange, South Orange, and West Orange, and any other Union , Middlesex, or Essex county municipality that chooses to participate, and is accepted, as a member of the committee as provided in section 4 of this act.

L.1997,c.342,s.3.



58:1A-21 "Rahway River Intergovernmental Cooperation Committee" created.



Section 58:1A-20 - Definitions Relative To Rahway River Intergovernmental Cooperation Committee.

58:1A-20 Definitions relative to Rahway River Intergovernmental Cooperation Committee.
3.As used in this act:
"Commissioner" means the Commissioner of Environmental Protection.

"Committee" means the "Rahway River Intergovernmental Cooperation Committee" created pursuant to section 4 of this act.

"Department" means the Department of Environmental Protection.

"Environmental protection project" means any work the purpose of which is to reduce point or nonpoint source pollution discharges, stormwater runoff, illegal dumping of litter and other debris, and other environmental and aesthetic insults to the Rahway river system, or to otherwise maintain or enhance the environmental health and water quality of the Rahway river system or any tributary or watershed land thereof.

"River counties" means Union county , Middlesex county, and Essex county.

"River municipalities" means the Union county municipalities of Clark, Cranford, Garwood, Kenilworth, Linden, Mountainside, Rahway, Scotch Plains, Springfield, Summit, Union, Westfield, and Winfield, the Middlesex county municipalities of Carteret, Edison, and Woodbridge, the Essex county municipalities of Maplewood, Millburn, Orange, South Orange, and West Orange, and any other Union , Middlesex, or Essex county municipality that chooses to participate, and is accepted, as a member of the committee as provided in section 4 of this act.

L.1997,c.342,s.3.



58:1A-21 "Rahway River Intergovernmental Cooperation Committee" created.
4. a. There is created the "Rahway River Intergovernmental Cooperation Committee," which shall be composed of: (1) a representative of each river municipality, who shall be selected by the governing body of that municipality and who shall be a voting member of the committee; (2) a representative of Union county, who shall be selected by the governing body of that county and who shall be a voting member of the committee; (3) a representative of Middlesex county, who shall be selected by the governing body of that county and shall be a voting member of the committee; (4) a representative of Essex county, who shall be selected by the county executive of that county and who shall be a voting member of the committee; and (5) the commissioner, or the commissioner's designee, who shall serve ex officio and who shall be a nonvoting member of the committee.
Any municipality in Union county , Middlesex county, or Essex county that is not a river municipality may, through its governing body, request membership, with full voting privileges, on the committee. Such membership shall be granted upon a majority vote of the voting membership of the committee.

b.Vacancies in the positions on the committee shall be filled in the same manner as the original appointments were made.

c.Members of the committee shall serve without compensation, but may, within the limits of funds appropriated or otherwise made available to the committee, be reimbursed for actual expenses necessarily incurred in the discharge of their official duties.

d.A member of the committee may be removed at any time for any reason by the municipal or county governing body, or the county executive, as the case may be, that appointed that member.

L.1997,c.342,s.4.



58:1A-22 Committee organization; quorum; meetings.
5. a. The committee shall organize as soon as may be practicable after the appointment of its members and shall select a chairperson and a vice-chairperson from among its members. The department shall provide technical and planning assistance to the committee.
b.A majority of the voting membership of the committee shall constitute a quorum for the transaction of committee business. Action may be taken and motions and resolutions adopted by the committee at any meeting thereof by the affirmative vote of a majority of the full voting membership of the committee.

c.The committee shall meet regularly as it may determine, and shall also meet at the call of the chairperson of the committee, the commissioner, or the Governor.

L.1997,c.342,s.5.



Section 58:1A-21 - "Rahway River Intergovernmental Cooperation Committee" Created.

58:1A-21 "Rahway River Intergovernmental Cooperation Committee" created.
4. a. There is created the "Rahway River Intergovernmental Cooperation Committee," which shall be composed of: (1) a representative of each river municipality, who shall be selected by the governing body of that municipality and who shall be a voting member of the committee; (2) a representative of Union county, who shall be selected by the governing body of that county and who shall be a voting member of the committee; (3) a representative of Middlesex county, who shall be selected by the governing body of that county and shall be a voting member of the committee; (4) a representative of Essex county, who shall be selected by the county executive of that county and who shall be a voting member of the committee; and (5) the commissioner, or the commissioner's designee, who shall serve ex officio and who shall be a nonvoting member of the committee.
Any municipality in Union county , Middlesex county, or Essex county that is not a river municipality may, through its governing body, request membership, with full voting privileges, on the committee. Such membership shall be granted upon a majority vote of the voting membership of the committee.

b.Vacancies in the positions on the committee shall be filled in the same manner as the original appointments were made.

c.Members of the committee shall serve without compensation, but may, within the limits of funds appropriated or otherwise made available to the committee, be reimbursed for actual expenses necessarily incurred in the discharge of their official duties.

d.A member of the committee may be removed at any time for any reason by the municipal or county governing body, or the county executive, as the case may be, that appointed that member.

L.1997,c.342,s.4.



58:1A-22 Committee organization; quorum; meetings.
5. a. The committee shall organize as soon as may be practicable after the appointment of its members and shall select a chairperson and a vice-chairperson from among its members. The department shall provide technical and planning assistance to the committee.
b.A majority of the voting membership of the committee shall constitute a quorum for the transaction of committee business. Action may be taken and motions and resolutions adopted by the committee at any meeting thereof by the affirmative vote of a majority of the full voting membership of the committee.

c.The committee shall meet regularly as it may determine, and shall also meet at the call of the chairperson of the committee, the commissioner, or the Governor.

L.1997,c.342,s.5.



Section 58:1A-22 - Committee Organization; Quorum; Meetings.

58:1A-22 Committee organization; quorum; meetings.
5. a. The committee shall organize as soon as may be practicable after the appointment of its members and shall select a chairperson and a vice-chairperson from among its members. The department shall provide technical and planning assistance to the committee.
b.A majority of the voting membership of the committee shall constitute a quorum for the transaction of committee business. Action may be taken and motions and resolutions adopted by the committee at any meeting thereof by the affirmative vote of a majority of the full voting membership of the committee.

c.The committee shall meet regularly as it may determine, and shall also meet at the call of the chairperson of the committee, the commissioner, or the Governor.

L.1997,c.342,s.5.



Section 58:1A-23 - Committee Duties.

58:1A-23 Committee duties.
6.In order to facilitate achievement of the State goal, as set forth in this act, to fully restore, promote, preserve, and maintain the environmental health and water quality of the Rahway river system, the committee shall:
a.develop recommended regional planning strategies and other regional policies, procedures, and model ordinances and resolutions, which would be implemented by each member municipality and county on a voluntary basis;

b.where appropriate, coordinate efforts of member municipalities and counties to clean up the Rahway river system or any tributary or watershed land thereof and to alleviate flooding conditions in that river system;

c.recommend appropriate State legislation and administrative action; and

d.advocate, and where appropriate, act as a coordinating, distributing, or recipient agency for, federal and State funding of environmental protection projects in river municipalities and river counties, which projects may include the work of the committee.

L.1997,c.342,s.6.



58:1A-24 Assistance provided to committee.
7.The committee shall be entitled to call to its assistance and avail itself of the services of such employees of any State, county, or municipal department, board, bureau, commission, agency, or authority as it may require and as may be available to it for the purpose of carrying out its duties under this act, and to employ such staff or experts and incur such traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for those purposes.

L.1997,c.342,s.7.



Section 58:1A-24 - Assistance Provided To Committee.

58:1A-24 Assistance provided to committee.
7.The committee shall be entitled to call to its assistance and avail itself of the services of such employees of any State, county, or municipal department, board, bureau, commission, agency, or authority as it may require and as may be available to it for the purpose of carrying out its duties under this act, and to employ such staff or experts and incur such traveling and other miscellaneous expenses as it may deem necessary in order to perform its duties, and as may be within the limits of funds appropriated or otherwise made available to it for those purposes.

L.1997,c.342,s.7.



Section 58:1A-25 - Meetings, Open; Public.

58:1A-25 Meetings, open; public.
8.The meetings of the committee shall be subject to the provisions and requirements of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.1997,c.342,s.8.



Section 58:1A-26 - Reports; Dissolution.

58:1A-26 Reports; dissolution.
9. a. The committee shall report its findings and conclusions, together with any recommendations for legislation or administrative action to abate environmental threats to the Rahway river system or to otherwise further the State goal to fully restore, promote, preserve, and maintain the environmental health and water quality of that river system, and to alleviate flooding conditions in that river system, to the Governor, the Legislature, and the commissioner within one year after the date of enactment of this act and periodically as necessary thereafter.
b.The committee shall dissolve ten years after the date of enactment of this act unless the voting membership of the committee unanimously votes to continue its existence. Thereafter, such a vote shall be held annually, and failing the receipt of a unanimous vote of the voting membership to continue the existence of the committee for another year, the committee shall thereupon dissolve.

L.1997,c.342,s.9.



Section 58:1B-1 - Short Title

58:1B-1. Short title
This act shall be known and may be cited as the "New Jersey Water Supply Authority Act."

L.1981, c. 293, s. 1, eff. Oct. 7, 1981.



Section 58:1B-2 - Legislative Findings

58:1B-2. Legislative findings
The Legislature finds that a State authority should be established to acquire, finance, construct and operate water systems pursuant to the provisions of this act.

L.1981, c. 293, s. 2, eff. Oct. 7, 1981.



Section 58:1B-3 - Definitions

58:1B-3. Definitions
As used in this act:

a. "Authority" means the New Jersey Water Supply Authority created by this act;

b. "Bonds" means bonds, notes, or other obligations issued or authorized pursuant to this act;

c. "Compensating reservoir" means the structures, facilities and appurtenances for the impounding, transportation and release of water for the replenishment in periods of drought or at other necessary times of all or a part of waters in or bordering the State diverted into a project;

d. "Cost" as applied to a project means the cost of acquisition and construction thereof, the cost of acquisition of lands, rights-of-way, property rights, easements, and interests required by the authority for acquisition and construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which buildings or structures may be moved, the cost of acquiring or constructing and equipping an office of the authority, the cost of machinery, furnishings, and equipment, financing expenses, reserves, interest prior to and during construction and for no more than 6 months after completion of construction, engineering, expenses of research and development with respect to any project, legal expenses, plans, specifications, surveys, estimates of cost and revenues, working capital, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing a project, administrative expense, and such other expense as may be necessary or incident to the acquisition or construction of the project;

e. "Construct" and "construction" means and includes acts of construction, reconstruction, replacement, extension, improvement and betterment of a project;

f. "Department" means the Department of Environmental Protection;

g. "Governmental agency" means any municipality, county, or any agency thereof, the State Government and any instrumentality or subdivision thereof;

h. "Project" means a water system or any part thereof;

i. "Real property" means lands both within or without the State, and improvements thereof or thereon, or any rights or interests therein;

j. "Revenue" means all rents, fees and charges for water sold from, or for the use and services of any project of the authority and payments in respect of any loans or advances made to governmental agencies pursuant to this act;

k. "Service charges" means water service charges established or collected by the authority pursuant to this act;

l . "Water system" means the plants, structures and other real and personal property financed, acquired, constructed or operated or to be financed, acquired, constructed or operated by the authority under this act or additions and improvements thereto, including reservoirs, basins, dams, canals, aqueducts, standpipes, conduits, pipelines, mains, pumping stations, water transmission systems, compensating reservoirs, waterworks or sources of water supply, wells, purification or filtration plants or other plants, equipment and works, connections, rights of flowage or diversion, and other plants, structures, boats, conveyances, and other real and personal property and rights therein, and appurtenances necessary or useful and convenient for the accumulation, supply, treatment or transmission of water.

L.1981, c. 293, s. 3, eff. Oct. 7, 1981.



Section 58:1B-4 - Establishment; Members; Officers; Quorum; Vote Necessary; Bonds; Approval; Veto Of Any Action By Governor; Official Bond; Reimbursement Of Expenses; Dissolution

58:1B-4. Establishment; members; officers; quorum; vote necessary; bonds; approval; veto of any action by Governor; official bond; reimbursement of expenses; dissolution
a. There is established in but not of the Department of Environmental Protection a public body corporate and politic, with corporate succession, to be known as the "New Jersey Water Supply Authority." The authority is hereby constituted as an instrumentality of the State exercising public and essential governmental functions.

b. The authority shall consist of the Commissioner of Environmental Protection, who shall be a member ex officio with full voting rights, and six public members appointed by the Governor with the advice and consent of the Senate for terms of 3 years; provided that of the members of the authority first appointed by the Governor, two shall serve for terms of 1 year, two shall serve for terms of 2 years, and two shall serve for terms of 3 years, of whom two shall be recognized experts in the fields of water resource management and distribution, and public finance, respectively. The remaining public members appointed by the Governor shall represent the following: the agricultural community, industrial water users, residential water users and private watershed associations. Each member shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

c. Each appointed member may be removed from office by the Governor, for cause, after a public hearing, and may be suspended by the Governor pending the completion of the hearing. Each member before entering upon his duties shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of these oaths shall be filed in the office of the Secretary of State.

d. The chairman, who shall be the chief executive officer of the authority, shall be the Commissioner of Environmental Protection, and the members of the authority shall elect one of their number as vice chairman thereof. The authority shall elect a secretary and a treasurer who need not be members, and the same person may be elected to serve both as secretary and treasurer. The powers of the authority shall be vested in the members thereof in office from time to time and four members of the authority shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the authority at any meeting thereof by the affirmative vote of at least four members of the authority. No vacancy in the membership of the authority shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the authority.

e. No resolution or other action of the authority providing for the issuance of bonds or the refunding of bonds shall be adopted or otherwise made effective by the authority without the prior approval, in writing, of the Governor and of the State Treasurer or the Comptroller of the Treasury. A true copy of the minutes of every meeting of the authority shall be prepared and forthwith delivered to the Governor. No action taken at such meeting by the authority shall have effect until 10 days, exclusive of Saturdays, Sundays and public holidays, after the copy of the minutes has been so delivered. If, in this 10-day period, the Governor returns the copy of the minutes with a veto of any action taken by the authority at that meeting, the action shall be of no effect.

f. Each member and the treasurer of the authority shall execute a bond to be conditioned upon the faithful performance of the duties of the member or treasurer, as the case may be, in a form and amount as may be prescribed by the Comptroller of the Treasury. The bonds shall be filed in the office of the Secretary of State. At all times thereafter the members and treasurer of the authority shall maintain these bonds in full force. The costs of the bonds shall be borne by the authority.

g. The members of the authority shall serve without compensation, but the authority shall reimburse its members for actual expenses necessarily incurred in the discharge of their duties. No officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment or any benefits or emoluments thereof by reason of his acceptance of the office of ex officio member of the authority.

h. The Commissioner of Environmental Protection may designate an officer or employee of the department to represent him at meetings of the authority, and the designee may lawfully vote and otherwise act on behalf of the commissioner. The designation shall be in writing delivered to the authority and shall continue in effect until revoked or amended by writing delivered to the authority.

i. The authority may be dissolved by act of the Legislature on condition that the authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of debts or obligations. Upon a dissolution of the authority all property, funds and assets thereof shall be vested in the State.

L.1981, c. 293, s. 4, eff. Oct. 7, 1981.



Section 58:1B-5 - Water Supply Facilities Operated By Authority, Disposition Of Revenue.

58:1B-5 Water supply facilities operated by authority, disposition of revenue.

5. a. All water supply facilities, owned or operated by the State, either now or hereafter, are transferred to the authority. The authority shall operate these facilities pursuant to the statutory authorizations enabling the State to operate and manage the facilities. The Delaware and Raritan Canal Transmission Complex, the Spruce Run-Round Valley Reservoir Complex and all other State-operated facilities now or hereafter authorized to be designed, constructed and operated pursuant to any past or future bond issues, including the "Water Supply Bond Act of 1981," P.L.1981, c.261, as amended by P.L.1983, c.355 and P.L.1997, c.223, are specifically included as State water supply facilities.

b.The revenue from all State water supply facilities, the disposition of which is not otherwise expressly provided for by law, is pledged to the authority for the purposes provided in the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.).

L.1981,c.293,s.5; amended 2001, c.82, s.4.



Section 58:1B-6 - Powers And Duties Of Authority.

58:1B-6 Powers and duties of authority.

6. a. The authority is hereby empowered to design, initiate, acquire, construct, maintain, repair and operate projects or cause the same to be operated pursuant to a lease, sublease, or agreement with any person or governmental agency, and to issue bonds of the authority to finance these projects, payable from the revenues and other funds of the authority. All projects undertaken by the authority shall conform to the recommendations of the New Jersey Statewide Water Supply Plan.

b.The authority shall be subject to compliance with all State health and environmental protection statutes and regulations and any other statutes and regulations not inconsistent herewith. The authority may, upon the request of a governmental agency, enter into a contract to provide services for any project.

c.The authority shall consult with the Water Supply Advisory Council from time to time prior to final action on any project or undertaking authorized pursuant to this section.

d.The authority shall consult with the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), from time to time prior to final action on any project or undertaking authorized pursuant to this section in the Highlands Region, as defined in section 3 of P.L.2004, c.120 (C.13:20-3). The provisions of section 16 of P.L.2004, c.120 (C.13:20-16) shall apply to the authority.


L.1981,c.293,s.6; amended 2004, c.120, s.75.



Section 58:1B-7 - Powers.

58:1B-7 Powers.

7.Except as otherwise limited by P.L.1981, c.293 (C.58:1B-1 et seq.), the authority shall have power:

a.To sue and be sued.

b.To have an official seal and alter the same at pleasure.

c.To make and alter bylaws for its organization and internal management and for the conduct of its affairs and business.

d.To maintain an office at such place or places within the State as it may determine.

e.To acquire, lease as lessee or lessor, rent, hold, use and dispose of real or personal property for its purposes.

f.To borrow money and to issue its negotiable bonds and to secure the same by a mortgage on its property or any part thereof and otherwise to provide for and secure the payment thereof and to provide for the rights of the holders thereof.

g.To fix and revise from time to time and charge and collect rents, fees and charges for any of the services rendered by the authority, which shall be equitably assessed.

h.To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable.

i.Subject to any agreement with bondholders to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds, in such obligations, securities and other investments as the authority shall deem prudent.

j.To appoint and employ an executive director and such additional officers who need not be members of the authority and accountants, financial advisors or experts and such other or different officers, agents and employees as it may require and determine their qualifications, terms of office, duties and compensation, all without regard to the provisions of Title 11A, Civil Service, of the New Jersey Statutes, except with respect to those officers and employees of the Water Supply Facilities Element who are transferred to the authority pursuant to section 24 of P.L.1981, c.293 (C.58:1B-24), and these officers and employees shall remain subject to the provisions of that Title.

k.To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from the State or any agency, instrumentality or political subdivision thereof, or from any other source and to comply, subject to the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.), with the terms and conditions thereof.

l.To acquire, hold, rent, lease, use and dispose of real or personal property in the exercise of its powers and the performance of its duties under P.L.1981, c.293 (C.58:1B-1 et seq.).

m.To acquire, subject to the provisions of any other statute, in the name of the authority by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, except with respect to property owned by the State, by the exercise of the power of eminent domain, any land and other property, which it may determine is reasonably necessary for any of its projects and any and all rights, title and interest in that land and other property, including, providing there is no prudent and feasible alternative, public lands, reservations, highways or parkways, owned by or in which the State or any county, municipality, public corporation, or other political subdivision of the State has any right, title or interest, or parts thereof or rights therein and any fee simple absolute or any lesser interest in private property, and any fee simple absolute in, easements upon or the benefit of restrictions upon, abutting property to preserve and protect the project.

n.To do and perform any acts and things authorized by P.L.1981, c.293 (C.58:1B-1 et seq.) under, through, or by means of its officers, agents or employees or by contract with any person.

o.To establish and enforce rules and regulations for the use and operation of its projects and the conduct of its activities, and provide for the policing and the security of its projects.

p.Upon the request of a customer: (1) to offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by the local unit or units to its customers and any additional information sent by the local unit or units to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of sewerage service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and (2) to provide the customer the option of paying any such periodic bill via electronic means.

q.To do any and all things necessary or convenient to carry out its purposes in accordance with the powers given and granted in P.L.1981, c.293 (C.58:1B-1 et seq.).

L.1981, c.293, s.7; amended 2010, c.91, s.8.



Section 58:1B-8 - Eminent Domain; Determination Of Compensation; Public Utility Facilities; Relocation Or Removal

58:1B-8. Eminent domain; determination of compensation; public utility facilities; relocation or removal
a. Upon the exercise of the power of eminent domain, the compensation to be paid thereunder shall be ascertained and paid in the manner provided in P.L.1971, c. 361 (C. 20:3-1 et seq.).

b. Whenever the authority shall determine that it is necessary that any public utility facilities such as tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances of any public utility, as defined in R.S. 48:2-13, which are now, or hereafter may be, located in, on, along, over or under any project, should be removed from such project, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights of the public utility paid to the public utility in connection with the relocation or removal of such property, shall be ascertained and paid by the authority as a part of the cost of such project. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location.

L.1981, c. 293, s. 8, eff. Oct. 7, 1981.



Section 58:1B-9 - Issuance Of Bonds.

58:1B-9 Issuance of bonds.

9. a. The authority is hereby empowered from time to time to issue its bonds in the principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds issued by it, whether the bonds or interest to be funded or refunded have or have not become due, the establishment or increase of the reserves to secure or to pay the bonds or interest thereon and all other costs or expenses of the agency incident to and necessary to carry out its corporate purposes and powers.

b.Except as may be otherwise expressly provided in the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.) or by the authority, every issue of bonds shall be general obligations payable out of and secured by any revenues or funds of the authority, subject only to any agreements with holders of particular bonds pledging any particular revenues or funds. The authority may issue the types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds as to which the principal and interest are payable (1) exclusively from the revenues and funds derived from or relating to the project or part thereof financed with the proceeds of the bonds; (2) exclusively from the revenues and funds derived from or relating to certain designated projects or parts thereof, whether or not the same are financed in whole or in part from the proceeds of bonds; (3) exclusively from certain designated funds of the authority; or (4) from the revenues and funds of the authority generally. The bonds may be additionally secured by a pledge of any grant, subsidy or contribution from the United States of America or any agency or instrumentality thereof or the State of New Jersey or any agency, instrumentality or political subdivision thereof, or any person, or a pledge of any income or revenues, funds or moneys of the authority from any source whatsoever.

c.Whether or not the bonds are of such form and character as to be negotiable instruments under the terms of Title 12A of the New Jersey Statutes, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of Title 12A of the New Jersey Statutes, subject only to the provisions of the bonds for registration.

d.Bonds of the authority shall be authorized by a resolution or resolutions of the authority and may be issued in one or more series and shall bear the date or dates, mature at the time or times, bear interest at the rate or rates of interest per annum, be in the denomination or denominations, be in the form, either coupon or registered, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources, in the medium of payment at the place or places within or without the State, and be subject to the terms of redemption, with or without premium, as the resolution or resolutions may provide.

e.Bonds of the authority may be sold at public or private sale at the price or prices and in the manner as the authority shall determine. Every bond shall mature and be paid not later than 40 years from the date thereof.

f.Bonds may be issued under the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.) without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.).

g.Bonds of the authority issued under the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.) shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability or obligation of the State or of the political subdivision or be or constitute a pledge of the faith and credit of the State or of the political subdivision but all the bonds, unless funded or refunded by bonds of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized pursuant to the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.). Each bond shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from revenues or funds of the authority and that neither the State nor any political subdivision thereof is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on the bonds.

h.Except as may be otherwise expressly provided in the provisions of subsection i. of this section, all expenses incurred in carrying out the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.) shall be payable solely from revenues or funds provided or to be provided under the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.) and nothing in the provisions of P.L.1981, c.293 (C.58:1B-1 et seq.) shall be construed to authorize the authority to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

i.The authority may receive moneys from the New Jersey Water Supply Authority Round Valley Fund created pursuant to section 7 of P.L.2001, c.82 (C.58:1B-9.2) to defray the additional, reasonable energy or water expenses incurred in replenishing the water released from the Round Valley reservoir for the purpose of sustaining water recreational activities at the Spruce Run reservoir as provided in subsection a. of section 8 of P.L.1958, c.34 (C.58:22-8).

L.1981,c.293,s.9; amended 2001, c.82, s.5.



Section 58:1B-9.1 - Annual Appropriation To Authority For Certain Energy Or Water Expenses.

58:1B-9.1 Annual appropriation to authority for certain energy or water expenses.

6. a. In order to defray the additional, reasonable energy or water expenses incurred by the New Jersey Water Supply Authority in replenishing the water released from the Round Valley reservoir for the purpose of sustaining water recreational activities at the Spruce Run reservoir as provided in subsection a. of section 8 of P.L.1958, c.34 (C.58:22-8), the Legislature shall annually appropriate from the General Fund to the authority such sums as may be necessary for this purpose.

b.The Commissioner of Environmental Protection shall certify to the Legislature the actual energy or water expenses incurred by the authority in replenishing the water released from the Round Valley reservoir for the purpose of sustaining water recreational activities at the Spruce Run reservoir. The commissioner may require the authority to provide additional information verifying that the additional energy or water expenses incurred by the authority are reasonable and based upon the lowest possible electric utility rates available.

L.2001,c.82,s.6.



Section 58:1B-9.2 - New Jersey Water Supply Authority Round Valley Fund.

58:1B-9.2 New Jersey Water Supply Authority Round Valley Fund.

7. a. The New Jersey Water Supply Authority Round Valley Fund is established as a nonlapsing, special fund in the Department of the Treasury. The moneys in the fund are specifically dedicated and allocated to, and shall be used to defray the additional, reasonable energy or water expenses incurred by the New Jersey Water Supply Authority in replenishing the water released from the Round Valley reservoir for the purpose of sustaining water recreational activities at the Spruce Run reservoir as provided in subsection a. of section 8 of P.L.1958, c.34 (C.58:22-8). Interest received on moneys in the fund shall be credited to the fund. Moneys in the fund may not be used for the routine operation and maintenance expenses of the authority. Moneys in the fund may be used by the Department of Environmental Protection for the additional, reasonable expenses incurred for additional monitoring which may be necessary, from time to time, to augment the continuous monitoring required of the department pursuant to section 8 of P.L.2001, c.82 (C.58:22-8.1).

(1)The fund shall be fully funded at a first year level of $350,000, and shall be fully funded annually thereafter at a level of not less than $225,000 but not more than $350,000 on July 1 of each fiscal year.

(2)The Legislature shall annually appropriate from the General Fund to the fund such sums as may be necessary to maintain the levels prescribed in this subsection, except that no annual appropriation shall be less than $40,000.

b.The sum of $350,000 shall be deposited in the fund from the moneys made available pursuant to section 9 of P.L.2001, c.82, and from all interest received from the investment of moneys in the fund, and from any moneys which, from time to time, may otherwise become available for the purposes of the fund.

c.Pending the use thereof as provided in subsection a. of this section, the moneys in the fund shall be held in interest-bearing accounts in public depositories as defined in section 1 of P.L.1970, c.236 (C.17:9-41), and may be invested and reinvested in such securities as are approved by the State Treasurer, in the manner provided by law.

L.2001,c.82,s.7.



Section 58:1B-10 - Bonds; Resolution; Covenants By Authority And Contracts With Holders

58:1B-10. Bonds; resolution; covenants by authority and contracts with holders
In any resolution of the authority empowering or relating to the issuance of any bonds the authority, in order to secure the payment of such bonds and in addition to its other powers, shall have power, by provisions therein which shall constitute covenants by the authority and contracts with the holders of the bonds:

a. To pledge all or any part of its rents, fees, tolls, revenues or receipts to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of any bonds.

b. To pledge any lease or other agreement or the rents or other revenues thereunder and the proceeds thereof.

c. To mortgage all or any part of its property, real or personal, then owned or thereafter to be acquired.

d. To covenant against pledging all or any part of its rents, fees, tolls, revenues or receipts or its leases or agreements or rents or other revenues thereunder or the proceeds thereof, or against mortgaging all or any part of its real or personal property then owned or thereafter acquired, or against permitting or suffering any lien on any of the foregoing.

e. To covenant with respect to limitations on any right to sell, lease or otherwise dispose of any project or any part thereof or any property of any kind.

f. To covenant as to any bonds to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment, and disposition of the proceeds thereof.

g. To covenant as to the issuance of additional bonds or as to limitations on the issuance of additional bonds and on the incurring of other debts by it.

h. To covenant as to the payment of the principal of or interest on the bonds, or any other obligations, as to the sources and methods of payment, as to the rank or priority of the bonds with respect to any lien or security or as to the acceleration of the maturity of the bonds.

i. To provide for the replacement of lost, stolen, destroyed or mutilated bonds.

j. To covenant against extending the time for the payment of bonds or interest thereon.

k. To covenant as to the redemption of bonds and privileges of exchange thereof for other bonds of the authority.

l . To covenant as to the rates of toll and other charges to be established and charged, the amount to be raised each year or other period of time by tolls or other revenues and as to the use and disposition to be made thereof.

m. To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds, reserves or other purposes and as to the use, investment, and disposition of the moneys held in those funds.

n. To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given.

o . To covenant as to the construction, improvement, or maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys.

p. To provide for the release of property, leases or other agreements, or revenues and receipts from any pledge or mortgage and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

q. To provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any such declaration and its consequences may be waived.

r. To vest in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the authority may determine, including the right to foreclose any mortgage, and to limit the rights, duties and powers of the trustee.

s. To execute all mortgages, bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties.

t. To pay the costs or expenses incident to the enforcement of such bonds or of the provisions of the resolution or of any covenant or agreement of the authority with the holders of its bonds; and

u. To limit the rights of the holders of any bonds to enforce any pledge or covenant securing bonds.

L.1981, c. 293, s. 10, eff. Oct. 7, 1981.



Section 58:1B-11 - Pledge Of Revenues, Moneys, Funds Or Other Property; Lien; Priority Over Other Claimants

58:1B-11. Pledge of revenues, moneys, funds or other property; lien; priority over other claimants
Any pledge of revenues, moneys, funds or other property made by the authority shall be valid and binding from the time when the pledge is made. The revenues, moneys, funds or other property so pledged and thereafter received by the authority unless otherwise agreed, shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge of revenues, moneys or funds is created need be filed or recorded except in the records of the authority.

L.1981, c. 293, s. 11, eff. Oct. 7, 1981.



Section 58:1B-12 - No Personal Liability On Bonds

58:1B-12. No personal liability on bonds
Neither the members of the authority nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof.

L.1981, c. 293, s. 12, eff. Oct. 7, 1981.



Section 58:1B-13 - Reserves, Funds Or Accounts; Establishment

58:1B-13. Reserves, funds or accounts; establishment
The authority may establish such reserves, funds or accounts as may be, in its discretion, necessary or desirable to further the accomplishment of the purposes of the authority or to comply with the provisions of any agreement made by or any resolution of the authority.

L.1981, c. 293, s. 13, eff. Oct. 7, 1981.



Section 58:1B-14 - Pledges, Covenants And Agreements With Holders Of Bonds By State

58:1B-14. Pledges, covenants and agreements with holders of bonds by state
The State of New Jersey pledges to and covenants and agrees with the holders of any bonds issued pursuant to authority of the act that the State will not limit or alter the rights or powers vested in the authority to acquire, construct, maintain, improve, and repair any project in any way that would jeopardize the interest of such holders, or to perform and fulfill the terms of any agreement made with the holders of the bonds, or to fix, establish, charge and collect such rents, fees, rates or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and fulfill the terms of any agreement made with the holders of the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, until the bonds, together with interest thereon, are fully met and discharged or provided for.

L.1981, c. 293, s. 14, eff. Oct. 7, 1981.



Section 58:1B-15 - Bonds As Legal Investment

58:1B-15. Bonds as legal investment
The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to the act, and such bonds shall be authorized security for any and all public deposits.

L.1981, c. 293, s. 15, eff. Oct. 7, 1981.



Section 58:1B-16 - Lease, Loan, Grant Or Conveyance Of Real Property By Any Governmental Entity

58:1B-16. Lease, loan, grant or conveyance of real property by any governmental entity
Any governmental entity, notwithstanding any contrary provision of law, except any requiring notice or public hearing, is authorized to lease, lend, grant or convey to the authority at its request upon such terms and conditions as the governing body or other proper utility of such governmental entity may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the ordinance, resolution or regular action thereof, any real property or interest therein which may be necessary or convenient to the effectuation of the purposes of the authority. No property of the State, other than meadowlands, riparian lands or lands under water and similar lands or interests therein referred to and whose disposition is controlled by the provisions in Title 12, Commerce and Navigation, and Title 13, Conservation and Development, of the Revised Statutes, shall be so granted, leased or conveyed to the authority, except upon the approval of the State House Commission and payment to the State of such price therefor as may be fixed by the State House Commission.

L.1981, c. 293, s. 16, eff. Oct. 7, 1981.



Section 58:1B-17 - Maintenance And Operation Of Projects; Employees

58:1B-17. Maintenance and operation of projects; employees
Every project, when constructed and placed in operation, shall be properly maintained and kept in good condition and repaired by the authority. Every project shall be operated by such operating employees as the authority may in its discretion employ or pursuant to a contract or lease with a governmental agency or person.

L.1981, c. 293, s. 17, eff. Oct. 7, 1981.



Section 58:1B-18 - Inapplicability Of Act To Construction, Operation Or Repair Of Retail Water System Or Project

58:1B-18. Inapplicability of act to construction, operation or repair of retail water system or project
Nothing in this act shall be construed to authorize or permit the authority to plan, initiate, acquire, construct, maintain, repair or operate any retail water system or project.

L.1981, c. 293, s. 18, eff. Oct. 7, 1981.



Section 58:1B-19 - Establishment And Collection Of Rates, Rents, Fees And Charges; Contracts For Acquisition; Cooperation With Public Or Private Entity For Acquisition Or Construction; Agreements

58:1B-19. Establishment and collection of rates, rents, fees and charges; contracts for acquisition; cooperation with public or private entity for acquisition or construction; agreements
The authority may establish and alter rates and charges, and collect rents, fees and charges for water sold from, and for the use of services of any water system project and contract in the manner provided in this section with one or more persons, one or more governmental entities, or any combination thereof, receiving the use or services of any project, and fix the terms, conditions, rents, rates, fees and charges for such use or services.

The contract may provide for acquisition by such person or governmental agency of all or any part of the project for such consideration payable over the period of the contract or otherwise as the authority in its discretion determines to be appropriate, but subject to the provisions of any resolution of the authority authorizing the issuance of bonds or any trust agreement securing the same. Any water supply entity which has the power to construct, operate and maintain water management facilities may enter into a contract or lease with the authority whereby the use or services of any project of the authority will be made available to the entity and pay for the use or services such rents, rates, fees and charges as may be agreed to by the authority and the entity.

Any one or more public or private entity may cooperate with the authority in the acquisition or construction of a project and shall enter into such agreements with the authority as are necessary, with a view to effective cooperative action and safeguarding of the respective interests of the parties thereto, which agreements shall provide for such contributions by the parties thereto in such proportion as may be agreed upon and such other terms as may be mutually satisfactory to the parties including without limitation the authorization of the construction of the project by one of the parties acting as agent for all of the parties and the ownership and control of the project by the authority to the extent necessary or appropriate for purposes of the issuance of bonds by the authority. Any governmental agency may provide such contribution as is required under such agreements by the appropriation of money or, if otherwise authorized by law to issue bonds or levy taxes or assessments and issue bonds in anticipation of the collection thereof, by the issuance of bonds or by the levying of taxes or assessments and the issuance of bonds in anticipation of the collection thereof, and by the payment of such appropriated money or the proceeds of the bonds to the authority pursuant to such agreements.

L.1981, c. 293, s. 19, eff. Oct. 7, 1981.



Section 58:1B-20 - Annual Report And Audit

58:1B-20. Annual report and audit
On or before the last day of February in each year the authority shall make an annual report of its activities for the preceding calendar year to the Governor and to the Legislature. The report shall set forth a complete operating and financial statement covering its operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof shall be considered an expense of the authority and a copy thereof shall be filed with the Comptroller of the Treasury.

L.1981, c. 293, s. 20, eff. Oct. 7, 1981.



Section 58:1B-21 - Services By State Agencies; Attorney General As Counsel

58:1B-21. Services by state agencies; Attorney General as counsel
All officers, departments, boards, agencies, divisions and commissions of the State are authorized to render such services to the authority as may be within the area of their respective governmental functions as fixed by law, and as may be requested by the authority. The cost and expense of the services shall be met and provided for by the authority. The Attorney General shall serve as counsel to the authority.

L.1981, c. 293, s. 21, eff. Oct. 7, 1981.



Section 58:1B-22 - Authority Contracts.

58:1B-22 Authority contracts.

22. a. The authority is hereby authorized to make and enter into contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers. No contract on behalf of the authority shall be entered into for the doing of any work, or for the hiring of equipment or vehicles, where the sum to be expended exceeds the sum of $25,000 or, after the effective date of P.L.1999, c.440, the amount determined pursuant to subsection b. of this section, unless the authority shall first publicly advertise for bids therefor, and shall award the contract to the lowest responsible bidder; but advertising shall not be required where the contract to be entered into is one for the furnishing or performing services of a professional nature, or for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utilities, and tariffs and schedules of the charges made, charged, or exacted by the public utility for any such products to be supplied or services to be rendered are filed with the board, or when the purchase is to be made through or by the Director of the Division of Purchase and Property pursuant to section 1 of P.L.1959, c.40 (C.52:27B-56.1), or through a contract made by any of the following: the New Jersey Sports and Exposition Authority established under section 4 of P.L.1971, c.137 (C.5:10-4); the Hackensack Meadowlands Development Commission established under section 5 of P.L.1968, c.404 (C.13:17-5); the New Jersey Highway Authority established under section 4 of P.L.1952, c.16 (C.27:12B-4); the New Jersey Turnpike Authority established under section 3 of P.L.1948, c.454 (C.27:23-3); the South Jersey Transportation Authority established under section 4 of P.L.1991, c.252 (C.27:25A-4); the Port Authority of New York and New Jersey established under R.S.32:1-4; the Delaware River Port Authority established under R.S.32:3-2; the Higher Education Student Assistance Authority established under N.J.S.18A:71A-3. This subsection shall not prevent the authority from having any work done by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires, or the exigency of the authority service will not admit of such advertisement. In such case the authority shall, by resolution, passed by the affirmative vote of a majority of its members, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be expended.

b.Commencing in the fifth year after the year in which P.L.1999, c.440 takes effect, and every five years thereafter, the Governor, in consultation with the Department of the Treasury, shall adjust the threshold amount set forth in subsection a. of this section, or after the effective date of P.L.1999, c.440, the threshold amount resulting from any adjustment under this subsection in direct proportion to the rise or fall of the index rate as that term is defined in section 2 of P.L.1971, c.198 (C.40A:11-2), and shall round the adjustment to the nearest $1,000. The Governor shall, no later than June 1 of every fifth year, notify the authority of the adjustment. The adjustment shall become effective on July 1 of the year in which it is made.

L.1981,c.293,s.22; amended 1981, c.509, s.1; 1985, c.469, s.14; 1999, c.440, s.88.



Section 58:1B-23 - Tax Exemption; Projects And Other Property; Exceptions; Bonds; Exemption From Local Zoning

58:1B-23. Tax exemption; projects and other property; exceptions; bonds; exemption from local zoning
a. All projects and other property of the authority is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any political subdivision thereof; provided, however, that when any part of the project site not occupied or to be occupied by facilities of the project is leased by the authority to another whose property is not exempt and the leasing of which does not make the real estate taxable, the estate created by the lease and the appurtenances thereto shall be listed as the property of the lessee thereof and be assessed and taxed as real estate. All bonds issued pursuant to this act are declared to be issued by a body corporate and politic of the State and for an essential public and governmental purpose and these bonds, and the interest thereon and the income therefrom, and all funds, revenues, income and other moneys received or to be received by the authority and pledged or available to pay or secure the payment of the bonds, or interest thereon, shall be exempt from taxation except for transfer inheritance and estate taxes.

b. Any project constructed, maintained or operated by the authority shall be exempt from compliance with local zoning regulations, but the authority shall wherever practicable adhere to the regulations.

L.1981, c. 293, s. 23, eff. Oct. 7, 1981.



Section 58:1B-24 - Transfer Of Water Supply Facilities Element In Division Of Water Resources Of Department Of Environmental Protection To Authority

58:1B-24. Transfer of water supply facilities element in division of water resources of department of environmental protection to authority
The Water Supply Facilities Element in the Division of Water Resources of the Department of Environmental Protection, together with all its functions, powers and duties, is hereby transferred to the authority established pursuant to this act. This act shall not affect the terms of office of, nor the salaries received by, the present officers or employees of the element.

L.1981, c. 293, s. 24, eff. Oct. 7, 1981.



Section 58:1B-25 - Transfers In Accordance With State Agency Transfer Act

58:1B-25. Transfers in accordance with state agency transfer act
The transfer of responsibilities directed by this act shall be made in accordance with the "State Agency Transfer Act," P.L.1971, c. 375 (C. 52:14D-1 et seq.).

L.1981, c. 293, s. 25, eff. Oct. 7, 1981.



Section 58:2-1 - Payment In The Case Of Diversion Of Surface Water Supplies; Exception

58:2-1. Payment in the case of diversion of surface water supplies; exception
Every municipality, corporation or private person diverting the waters of streams or lakes with outlets for the purpose of a public water supply shall make annual payments on May first to the state treasurer for all such water diverted in excess of a total amount equal to one hundred gallons daily for each inhabitant of the municipality or municipalities supplied, as shown by the census of one thousand nine hundred and five, or in excess of such greater amount as it may have been legally diverting on June seventeenth, one thousand nine hundred and seven.

The provisions contained in this chapter as to payment to the state for water diverted from surface sources shall not apply to waters obtained from wells, except as provided in section 58:2-4 of this title.



Section 58:2-2 - Fixing Of Charges For Surface Waters Diverted; Review

58:2-2. Fixing of charges for surface waters diverted; review
Payment for water diverted as provided in R.S. 58:2-1 shall be deemed to be a license and its amount shall be fixed by the department at a rate of not less than $1.00 nor more than $10.00 per million gallons. If at all times an amount equal to the average daily flow for the driest month, as shown by the existing records, or in lieu thereof 125,000 gallons daily for each square mile of unappropriated watershed above the point of diversion, shall be allowed to flow down the stream. The department shall fix the minimum rate and may increase the rate proportionally as a lesser amount is allowed to flow down the stream below the point of diversion, due account being taken in fixing said increase both of the duration and amount of the deficiency. The aforesaid 125,000 gallons daily for each square mile of unappropriated watershed shall be additional to the dry-season flow or any part thereof which may be allowed to flow from any appropriated watershed or watersheds above the point of diversion.

Water diverted within the corporate limits of a municipality for manufacturing and fire purposes only and returned without pollution to the stream from which it was taken within said corporate limits shall not be reckoned in making up the aggregate amount diverted.

Any party aggrieved by the action of the department upon filing written complaint on or before March twentieth, shall be heard and permitted to give evidence of the facts, and the sum fixed may be changed, reduced, or cancelled, as the facts may warrant.

Amended by L.1981, c. 262, s. 21, eff. Aug. 13, 1981.



Section 58:2-3 - Certification And Collection Of Amounts Due; Disposition

58:2-3. Certification and collection of amounts due; disposition
The department shall annually certify to the State Comptroller, as soon as practicable after January first, and not later than February fifteenth, the names of all municipalities, corporations or private persons owing money to the State for the diversion of water during the preceding year, with the amounts so due.

The State Comptroller shall promptly notify said municipalities, water companies or persons of their indebtedness to the State, and if said amounts are not paid to the State Treasurer on or before July first of the same year, the State Comptroller shall certify to the Attorney-General for collection the names of the delinquents and the amounts due from each, and the Attorney-General shall take immediate steps to collect the same in the name of the State.

All sums received as herein provided shall be deposited to the credit of the State and deemed as part of the Environmental Services Fund. The Legislature shall annually appropriate an amount equivalent to the amount anticipated to be collected as sums charged under this section in support of the water management programs.

Amended by L.1950, c. 44, p. 83, s. 1; 1981, c. 262, s. 22, eff. Aug. 13, 1981.



Section 58:2-4 - Payment In The Case Of Condemnation Of Subsurface, Well Or Percolating Water Supplies

58:2-4. Payment in the case of condemnation of subsurface, well or percolating water supplies
In the case of the condemnation of subsurface, well or percolating water supplies, there shall be charged by the State a fee of $1.00 per million gallons from that portion of the supply for the acquisition of which the State's right of eminent domain is exercised for all water diverted, which charge shall be certified to the State Comptroller by the department and its collection shall be enforced in the same manner as hereinbefore in this chapter provided in the case of excess diversion of surface water supplies.

Amended by L.1981, c. 262, s. 23, eff. Aug. 13, 1981.



Section 58:2-5 - Saving Clause

58:2-5. Saving clause
Nothing in this chapter shall be construed to confer upon any municipality, corporation or person, any franchise not already possessed by said municipality, corporation or person, but the approval of the department contained in its decision as provided in this chapter, shall constitute the assent of the State to the diversion of water as against the State in accordance with the terms of said decision.

Amended by L.1981, c. 262, s. 24, eff. Aug. 13, 1981.

58:4-1 Reservoir, dam restrictions.

58:4-1. a. No municipality, corporation or person shall, without the consent of the Commissioner of Environmental Protection, hereafter in this chapter designated as the commissioner, build any reservoir or construct any dam, or repair, alter or improve existing dams on any river or stream in this State or between this State and any other state which will raise the waters of the river or stream more than five feet above its usual mean low-water height.

No municipality, corporation or person shall, without the consent of the commissioner, build any reservoir or construct any dam, or repair, alter or improve existing dams in the pinelands area, as designated by subsection a. of section 10 of P.L.1979, c.111 (C.13:18A-11), which will raise the waters of any river or stream more than eight feet above the surface of the ground where the drainage area above the dam or reservoir is more than one square mile in extent and where the water surface created by the dam or reservoir is more than 100 acres in extent.

The commissioner may investigate and take appropriate action regarding any dam or reservoir about which the commissioner has a security or safety concern.

With respect to dams and reservoirs located on lands utilized for agricultural or horticultural purposes within the pinelands area, the commissioner's actions shall be undertaken after consultation with the Secretary of Agriculture.

b.The commissioner shall not require a permit for the repair of any dam used for agricultural purposes within a special agricultural production area designated pursuant to N.J.A.C.7:50-5.14 in the pinelands area.

Amended 1981, c.249, s.3; 1985, c.33; 1995, c.402, s.1; 2001, c.82, s.1.



Section 58:4-1 - Reservoir, Dam Restrictions.

58:4-1 Reservoir, dam restrictions.

58:4-1. a. No municipality, corporation or person shall, without the consent of the Commissioner of Environmental Protection, hereafter in this chapter designated as the commissioner, build any reservoir or construct any dam, or repair, alter or improve existing dams on any river or stream in this State or between this State and any other state which will raise the waters of the river or stream more than five feet above its usual mean low-water height.

No municipality, corporation or person shall, without the consent of the commissioner, build any reservoir or construct any dam, or repair, alter or improve existing dams in the pinelands area, as designated by subsection a. of section 10 of P.L.1979, c.111 (C.13:18A-11), which will raise the waters of any river or stream more than eight feet above the surface of the ground where the drainage area above the dam or reservoir is more than one square mile in extent and where the water surface created by the dam or reservoir is more than 100 acres in extent.

The commissioner may investigate and take appropriate action regarding any dam or reservoir about which the commissioner has a security or safety concern.

With respect to dams and reservoirs located on lands utilized for agricultural or horticultural purposes within the pinelands area, the commissioner's actions shall be undertaken after consultation with the Secretary of Agriculture.

b.The commissioner shall not require a permit for the repair of any dam used for agricultural purposes within a special agricultural production area designated pursuant to N.J.A.C.7:50-5.14 in the pinelands area.

Amended 1981, c.249, s.3; 1985, c.33; 1995, c.402, s.1; 2001, c.82, s.1.



Section 58:4-2 - Approval Of Plans Of Reservoirs And Dams

58:4-2. Approval of plans of reservoirs and dams
Every municipality, corporation or person, before constructing any reservoir or dam subject to the provisions of this chapter shall apply to the commissioner for the approval of the plans of such reservoir or dam, which approval the commissioner may grant with such modifications, limitations or changes as in his judgment may be necessary for the protection of life and property.

Amended by L.1981, c. 249, s. 4, eff. Aug. 6, 1981.



Section 58:4-3 - Descriptions, Surveys And Plans Of Existing Reservoirs And Dams

58:4-3. Descriptions, surveys and plans of existing reservoirs and dams
Every municipality, corporation or person owning and maintaining or having control of any reservoir or dam shall, upon written request therefor, furnish to the commissioner as full, true and particular description of the reservoir or dam as may be practicable, and shall, when so requested by the commissioner cause to be made such surveys, plans and drawings of the reservoir or dam as may be necessary to give sufficient information for the determination of its safety as may be required by the commissioner.

Amended by L.1981, c. 249, s. 5, eff. Aug. 6, 1981.



Section 58:4-4 - Inspection Of Reservoirs And Dams

58:4-4. Inspection of reservoirs and dams
Upon written application by any person owning or representing property liable to be injured or destroyed by the breaking of any reservoir or dam, or upon application by the mayor or governing body of any municipality on account of possible danger of loss of life or of injury to any property within the municipality from the breaking of any reservoir or dam, or without such complaint whenever the commissioner shall choose, he shall forthwith thoroughly inspect such reservoir or dam.

Amended by L.1981, c. 249, s. 6, eff. Aug. 6, 1981.



Section 58:4-5 - Alterations, Additions And Repairs Of Unsafe Reservoirs Or Dams; Duties Of Owner.

58:4-5 Alterations, additions and repairs of unsafe reservoirs or dams; duties of owner.

58:4-5. a. An owner or person having control of a reservoir or dam shall:

(1)Implement all measures required pursuant to this chapter or the provisions of P.L.1981, c.249 (C.58:4-8.1 et seq.), or any rule, regulation, code, permit or order issued pursuant thereto, including but not limited to, performance of periodic inspections required pursuant to section 2 of P.L.1981, c.249 (C.58:4-8.2) or development, updating and implementation of emergency action plans;

(2)Provide to the Department of Environmental Protection, upon request, any reports or information required pursuant to this chapter or the provisions of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto; and

(3)Implement any action ordered by the Commissioner of Environmental Protection to correct conditions that render the reservoir or dam to be considered, as determined by the commissioner, unsafe or improperly maintained or to bring the reservoir or dam into compliance with standards established pursuant to this chapter, or any rule or regulation adopted, or permit or order issued pursuant thereto.

b.If, in the judgment of the commissioner, any reservoir or dam is not sufficiently strong to resist the pressure of water that is or may be upon it or there is reasonable cause to believe that danger to life or property may be anticipated from the reservoir or dam, or if for any other cause the commissioner shall determine the reservoir or dam to be unsafe or improperly maintained, the commissioner shall take any action authorized pursuant to this section to compel compliance with the provisions of this chapter, or any rule or regulation adopted, or permit or order issued pursuant thereto, and shall determine whether the water in the reservoir or above the dam shall be drawn off in whole or in part, and what alterations, additions and repairs are necessary to be made to the reservoir or dam to make it safe and properly maintained or whether the dam or appurtenant structures located therein should be removed. The commissioner also may take action as authorized pursuant to R.S.58:4-6 against the owner or person having control of the reservoir or dam for such relief as the commissioner may determine. The commissioner shall forthwith in writing order the owner or person having control of the reservoir or dam to cause the alterations, additions and repairs to be made within the time to be limited in the order. A copy of any order issued by the commissioner pursuant to this section shall be sent to the clerk of the municipality and the clerk of the county in which the reservoir or dam is located. The commissioner also may order the water in the reservoir or above the dam to be drawn off in whole or in part as the commissioner may determine. The commissioner shall not approve the decommissioning of a reservoir or dam until the commissioner has provided 30 days' prior notice and the commissioner has complied with the provisions of R.S.58:4-10 as applicable. The notice of the proposed decommissioning shall be published at least 30 days prior to the decommissioning of the reservoir or dam in at least one newspaper of general circulation in the municipality in which the reservoir or dam is located. The commissioner shall have the right to enter upon any and all properties for the purpose of obtaining information about the safety and proper maintenance of any reservoir, dam or appurtenant structures located therein.

c.Any owner or person having control of a reservoir or dam who fails to comply with an order issued pursuant to this section or R.S.58:4-6 may be liable to the department in an amount equal to the cost of removal of the dam or appurtenant structures located therein undertaken by the department, including attorney's fees and court costs, pursuant to subsection d. of this section.

Whenever two or more owners or persons having control of a reservoir or dam are liable for the cost of removal, including attorney's fees and court costs, the department may allocate the cost of removal among the liable parties using such factors as the department determines are appropriate. Nothing in this subsection shall affect the right of any party to seek contribution from any other person responsible for the cost of removal of the dam pursuant to any other statute or under common law.

d. (1) Whenever the commissioner determines that a dam is in imminent danger of failure and has reasonable cause to believe that danger to life or property may be anticipated from the reservoir, dam or appurtenant structures located therein, and the owner of the dam or person having control of the reservoir or dam has failed to comply with an order to repair the dam issued pursuant to subsection a. of this section or R.S.58:4-6, or to take such interim measures as the department determines are appropriate, including reducing the amount of water impounded by the dam or breaching the dam, the department may, in addition to actions authorized pursuant to R.S.58:4-6, enter upon any and all properties wherein the reservoir, dam or appurtenant structures are located and, using resources and personnel available to the department, remove or cause to be removed the dam or appurtenant structures located therein, allowing the water to flow freely.

Prior to any action by the department pursuant to this subsection, the owner or person having control of the reservoir or dam, shall, no later than 60 days after receipt of a notice from the department of a pending removal action, submit to the department, in writing, an acceptable implementation plan addressing the proposed actions to be taken regarding the failed or failing reservoir or dam.

(2)Any expenditures made by the department pursuant to this section shall constitute, in each instance, a debt to the State. The debt shall constitute a lien on all property owned by the owner or person having control of the reservoir or dam when a certificate of debt, incorporating a description of the property of the owner or person having control of the reservoir or dam subject to the repair, and related costs, is duly filed with the clerk of the Superior Court. The clerk shall promptly enter upon the civil judgment and order docket the name and address of the owner or person having control of the reservoir or dam and the amount of the lien as set forth in the certificate of debt. Upon entry by the clerk, the lien, to the amount committed by the department for dam repair, shall attach to the revenues and all real and personal property of the owner or person having control of the reservoir or dam, whether or not the owner or person having control of the reservoir or dam is insolvent.

The certificate of debt filed pursuant to this paragraph which affects the property of an owner or person having control of a reservoir or dam subject to the dam repairs shall create a lien with priority over all other claims or liens which are or have been filed against the property, except if the property comprises six dwelling units or less and is used exclusively for residential purposes, this certificate of debt shall not affect any valid lien, right or interest in the property filed in accordance with established procedure prior to the filing of this certificate of debt.

The certificate of debt filed pursuant to this subsection which affects any property of an owner or person having control of a reservoir or dam, other than the property subject to the repairs, shall have priority from the day of the filing of the certificate of debt over all other claims and liens filed against the property, but shall not affect any valid lien, right, or interest in the property filed in accordance with established procedure prior to the filing of a certificate of debt pursuant to this subsection.

Whenever the owner or person having control of the reservoir or dam is a private lake association or other body representing owners of property adjacent to the reservoir or lake created by the dam or impoundment, liens may be imposed upon the individual owners of the property represented by the association. An owner whose property has such a lien imposed may release the property from a lien claimed under this subsection by filing with the clerk of the Superior Court a cash or surety bond, payable to the department in the amount of the sums expended by the department pursuant to this section, including attorney's fees and court costs, or the value of the property after the abatement action is complete, whichever is less.

e.The provisions of this section shall not limit the use of other remedies available to the department pursuant to law.

f.The commissioner may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), any rules or regulations necessary to implement the provisions of this section.

Amended 1981, c.249, s.7; 1994, c.84, s.1; 2005, c.228, s.1.



Section 58:4-6 - Enforcement Powers Of Department, Civil, Criminal; Violations, Penalties.

58:4-6 Enforcement powers of department, civil, criminal; violations, penalties.

58:4-6. a. Whenever, on the basis of available information, the Commissioner of Environmental Protection finds that a person has violated any provision of the "Safe Dam Act," P.L.1981, c.249 (C.58:4-8.1 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an order requiring any such person to comply in accordance with subsection b. of this section; or

(2)Bring a civil action in accordance with subsection c. of this section; or

(3)Levy a civil administrative penalty in accordance with subsection d. of this section; or

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies prescribed in this section or by any other applicable law.

b.Whenever, on the basis of available information, the commissioner finds a person in violation of any provision of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an administrative order: (1) specifying the provision or provisions of the law, rule, regulation, permit or order, of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration of the area which is the site of the violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the order.

c.The commissioner is authorized to institute a civil action in Superior Court for appropriate relief from any violation of any provision of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction, including an order or judgment as will effectually secure the persons interested from danger of loss from the breaking of a dam. The court may proceed in the action in a summary manner or otherwise;

(2)Recovery of the reasonable costs of any investigation, inspection, or monitoring survey which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation for which a civil action has been commenced and brought under this subsection;

(4)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by a violation for which a civil action has been commenced and brought under this subsection. Assessments under this subsection shall be paid to the "Environmental Services Fund," established pursuant to section 5 of P.L.1975, c.232 (C.13:1D-33), and kept separate from other receipts deposited therein, and appropriated to the department for the removal of dams in the State, except that compensatory damages to privately held resources shall be paid by specific order of the court to any persons who have been aggrieved by the unauthorized regulated activity;

(5)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of any provision of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration, and conduct; provided, however, that prior to adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty to be assessed under this subsection, and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall: (1) identify the section of the law, rule, regulation, permit or order violated; (2) recite the facts alleged to constitute a violation; (3) state the basis for the amount of the civil penalties to be assessed; and (4) affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order specifying the amount of the fine imposed. If no hearing is requested, the notice shall become final after the expiration of the 35-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy an administrative penalty is in addition to all other enforcement provisions in this act and in any other applicable law, rule, or regulation, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

e.A person who violates any provision of P.L.1981, c.249 or any rule or regulation adopted, or permit or order issued pursuant thereto, or an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 per day of the violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this section.

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and, notwithstanding any provision of N.J.S.2C:43-3 to the contrary, shall be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both, in addition to any other applicable penalties and provisions under Title 2C of the New Jersey Statutes. A person who purposely, knowingly, or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under the provisions of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly, or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to the provisions of P.L.1981, c.249, or of any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and, notwithstanding any provision of N.J.S.2C:43-3 to the contrary, shall be subject to a fine of not more than $50,000, or by imprisonment, or both, in addition to any other applicable penalties and provisions under Title 2C of the New Jersey Statutes.

g.In addition to the penalties prescribed in this section, the commissioner may record a notice for a violation of any provision of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto, which shall be recorded on the deed of the property wherein the violation occurred, on order of the commissioner, by the clerk or register of deeds and mortgages of the county wherein the affected property is located and shall remain attached thereto until such time as the violation has been remedied and the commissioner orders the notice of violation removed. Any fees or other charges that are assessed by either the clerk or register of deeds and mortgages of the county wherein the affected property is located or the department for the recording of the notice of violation on the deed required pursuant to this subsection shall be paid by the owner of the affected property or the person committing the violation. The commissioner shall immediately order the notice removed once the violation is remedied or upon conditions set by the commissioner.

h. Each owner or person having control of a reservoir or dam shall provide, upon request of the department, any information the department requires to determine compliance with any provision of P.L.1981, c.249, or any rule or regulation adopted, or permit or order issued pursuant thereto.

i.(Deleted by amendment, P.L.2007, c.246).

j.All penalties collected pursuant to this section or sums collected pursuant to R.S.58:4-5 shall be deposited in the "Environmental Services Fund," established pursuant to section 5 of P.L.1975, c.232 (C.13:1D-33), and kept separate from other receipts deposited therein, and appropriated to the department for the removal of dams in the State.

k.The department shall have the authority to enter any property, facility, premises, or site for the purpose of conducting inspections to determine the condition of any dam, or to conduct inspections of ordered repairs or to otherwise determine compliance with the provisions of P.L.1981, c.249.

Amended 1953, c.54, s.5; 1981, c.249, s.8; 2005, c.228, s.2; 2007, c.246, s.9.



Section 58:4-8 - Personnel To Conduct Inspections

58:4-8. Personnel to conduct inspections
The commissioner may, when provided with sufficient funds, employ personnel for the inspection of existing reservoirs and dams and the supervision of the erection of new reservoirs and dams in this State or between this and any other state so that said structures may be built with due regard for the safety of property and life which might be endangered by improper construction thereof.

Amended by L.1981, c. 249, s. 9, eff. Aug. 6, 1981.



Section 58:4-8.1 - Short Title

58:4-8.1. Short title
This act shall be known and may be cited as the "Safe Dam Act."

L.1981, c. 249, s. 1, eff. Aug. 6, 1981.



Section 58:4-8.2 - Periodic Dam Safety Inspection And Reporting Procedure

58:4-8.2. Periodic dam safety inspection and reporting procedure
The Commissioner of Environmental Protection shall, by rule, establish a periodic dam safety inspection and reporting procedure, on an annual or longer term basis, for the owner of any dam meeting the criteria contained in R.S. 58:4-1. The owner shall have a professional engineer inspect the dam and prepare and submit a report containing such information as the commissioner may require, concerning the safety of said dam and appurtenant structures. Every dam which raises the waters of any stream more than 70 feet above its usual mean low-water height or which impounds more than 10,000 acre-feet of water shall be inspected on an annual basis by a professional engineer retained by the owner, in the company of a professional engineer assigned from the Department of Environmental Protection.

L.1981, c. 249, s. 2, eff. Aug. 6, 1981.



Section 58:4-9 - Maintenance Of Existing Reservoirs And Dams; Petition Against Abandonment

58:4-9. Maintenance of existing reservoirs and dams; petition against abandonment
58:4-9. Where a reservoir or dam has been in existence 20 years and the owners of land along the shores above the dam or on the reservoir have made or shall have made permanent improvements on the land or where the shores have become a populated community, depending upon the permanency of the condition created, or where the reservoir or dam has become a valuable resource for the quality of life in the municipality in which the reservoir or dam is located, and a petition signed by a majority of the landowners along the shore of any pond formed by the reservoir or dam, or by any number of residents of the municipality in which the reservoir or dam is located, or by the governing body of the municipality, protesting against the removal of the reservoir, water or dam or the decommissioning of the reservoir or dam has been filed with the commissioner, the owner or owners of the reservoir or dam shall not, without the consent of the commissioner, tear down, destroy or abandon the reservoir or dam, or, except for the purpose of making necessary repairs, withdraw the water below the usual low-water mark, or maintain the water at the reduced level.

Amended 1981,c.249,s.10; 1994,c.84,s.2.



Section 58:4-10 - Hearing On Petition; Fixing Low-water Mark; Maintenance Expenses

58:4-10. Hearing on petition; fixing low-water mark; maintenance expenses
58:4-10. When a petition has been filed protesting against the removal of any reservoir, water or dam or against the decommissioning of any reservoir or dam as provided in R.S.58:4-9, the commissioner shall hold a public hearing, upon 30 days' notice to all parties interested, and following prior notice published 30 days before the hearing in at least one newspaper of general circulation in the municipality in which the reservoir or dam is located. Following this public hearing, the commissioner may make a determination concerning the removal of the reservoir, water or dam or decommissioning of the reservoir or dam and may then establish and fix a permanent low-water mark. Should it appear that the maintenance of the reservoir or dam would be an undue burden upon the owner thereof, the commissioner shall enter into negotiations with the landowners interested around the reservoir or above the dam, the governing body of the municipality in which the reservoir or dam is located, and any other parties to the petition filed with the commissioner protesting against the removal of the reservoir, water or dam or the decommissioning of the reservoir or dam, for the purpose of determining how and by whom the expenses of maintenance shall be paid.

Amended 1981,c.249,s.11; 1994,c.84,s.3.



Section 58:4-11 - Findings, Declarations Relative To Dam Repair, Lake Dredging And Stream Cleaning.

58:4-11 Findings, declarations relative to dam repair, lake dredging and stream cleaning.

1.The Legislature finds and declares that the condition of many dams, lakes, and streams throughout the State has been deteriorating at an alarming rate due to a chronic lack of maintenance, and that the deterioration was exacerbated by unusually heavy amounts of rainfall during the summer of 2000, particularly the storms occurring on August 12 and August 13 that created a state of emergency in several counties.

The Legislature further finds and declares that these conditions have led to the collapse of dams, polluted lakes, stream flooding and property damage to homes, businesses, lake communities and public utilities; and that federal, State and local financial resources have not met adequately the costs of remediating the sites and facilities affected by these conditions.

The Legislature therefore determines that it is in the public interest to provide additional funding for State programs that are responsible for remediating, and for providing assistance to other public or private entities to remediate, the conditions described herein.

L.2001,c.360,s.1.



Section 58:4-12 - "Dam, Lake And Stream Project Fund."

58:4-12 "Dam, Lake and Stream Project Fund."

2. a. There is established in the Department of Environmental Protection a dedicated, nonlapsing fund, designated the "Dam, Lake and Stream Project Fund." Moneys in the fund shall be used for the purpose of supplementing the department's capital construction programs that provide funding for dam restoration and repair, lake dredging and restoration, and stream cleaning and desnagging, and to fund the cost of dam inspection as prescribed under subsection f. of this section. There is appropriated from the "Surplus Revenue Fund," established pursuant to P.L.1990, c.44 (C.52:9H-14 et seq.), to the Dam, Lake and Stream Project Fund the sum of $6,730,000.

b.Moneys in the Dam, Lake and Stream Project Fund are appropriated for State, local or privately-owned projects and may be combined with other State or non-State funding sources.

c.Moneys appropriated from the Dam, Lake and Stream Project Fund may be used by the department to provide loans bearing an interest rate of not more than 2% or other forms of assistance, other than full or matching grants, to owners of private dams, lakes or streams, in accordance with criteria for existing programs established under previous State bond acts, legislative initiatives, or federal aid guidelines.

d. (1) Loans awarded under this section to owners of private dams or lake associations shall require local government units to act as co-applicants. The cost of payment of the principal and interest on these loans shall be assessed, in the same manner as provided for the assessment of local improvements generally under chapter 56 of Title 40 of the Revised Statutes, against the real estate benefited thereby in proportion to and not in excess of the benefits conferred, and such assessment shall bear interest and penalties from the same time and at the same rate as assessments for local improvements in the municipality in which they are imposed, and from the date of confirmation shall be a first and paramount lien upon the real estate assessed to the same extent, and be enforced and collected in the same manner, as assessments for local improvements.

(2)Notwithstanding the provisions of paragraph (1) of this subsection or of any other law to the contrary, no project for which loans to owners of private dams or lake associations are awarded under this section shall be considered a municipal capital improvement, nor shall the amount of any such loan be considered part of the municipal capital budget, and no such loan shall be subject to the review or approval of the Local Finance Board established under P.L.1974, c.35 (C.52:27D-18.1).

e.The moneys appropriated under this section shall be allocated commencing with the fiscal year of enactment in such a manner that (a) the amount allocated to dam restoration and repair shall be $4,730,000 (b) the amount allocated to lake dredging and restoration and to stream cleaning and desnagging shall be $2,000,000 and (c) the amount allocated to the Department of Environmental Protection for repair of department-owned dams shall be $0.00.

f.In addition to the number of individuals employed as inspectors of dams on October 1, 2000, the Department of Environmental Protection is directed to employ nine additional individuals as inspectors of dams and to keep all of the positions, including both those in which individuals were employed as inspectors of dams on October 1, 2000 and those to which the nine additional individuals shall have been appointed thereafter, with employees having educational backgrounds or skills in engineering necessary to conduct the inspection of dams and otherwise to carry out the objectives of this act. The salary costs for the nine additional staff positions shall be charged against the moneys appropriated under subsection a. of this section and allocated under subparagraph (a) of paragraph (2) of subsection e. hereof.

L.2001,c.360,s.2.



Section 58:4-13 - Annual Report.

58:4-13 Annual report.

3.On or before October 1, 2001, and on or before October 1 of each succeeding year, the Department of Environmental Protection shall submit a written report to the Joint Budget Oversight Committee, or its successor, specifying the nature and location of each project to which funds appropriated under this act shall have been allocated during the preceding State fiscal year; for each project, the names of the individuals, groups and political subdivisions to which the funds so allocated shall have been awarded; the amount awarded to each recipient; whether such amount shall have been awarded as a grant or loan; and in the case of each loan, the terms thereof.

L.2001,c.360,s.3.



Section 58:4-14 - Archaeological Findings On Reservoir Lands Protected.

58:4-14 Archaeological findings on reservoir lands protected.
5. a. (1) Except as may be provided pursuant to subsection c. of this section, no person may alter, deface, destroy, disturb, or remove any archaeological findings on any reservoir lands administered by the Department of Environmental Protection or by a State authority or commission, without written permission from the department or the respective administrative body as appropriate. As used in this section, "archaeological findings" shall include, but need not be limited to, relics, objects, fossils, or artifacts of an historical, prehistorical, geological, paleontological, archaeological or anthropological nature.

(2)As a condition of granting permission pursuant to paragraph (1) of this subsection, the Department of Environmental Protection or the respective administrative body shall require that all excavation and exploration for archaeological findings be conducted in the least destructive manner possible. The administering authority or commission may also, in its discretion, require a person or persons granted such permission to consult with the Department of Environmental Protection prior to undertaking an approved project to verify that the methods and techniques selected are the least destructive and most appropriate to the site.

(3)No person may sell, transfer, exchange, transport, purchase, receive or offer to sell, transfer, exchange, transport, purchase or receive any archaeological findings originating on any reservoir lands administered by the Department of Environmental Protection or by a State authority or commission without the written permission of the department or the respective administrative body as appropriate.

b.A person who knowingly violates, or who solicits or employs any other person to violate, the provisions of subsection a. of this section shall be subject to the following penalties: a fine of not less than $750 nor more than $1,500 for the first offense; a fine of not less than $1,500 nor more than $3,000 for the second offense; and a fine of not less than $3,000 nor more than $5,000 for any subsequent offense. Penalties assessed pursuant to this subsection shall be collected in a civil action by a summary proceeding. Any vessel, vehicle or equipment used in the commission of the violation shall be subject to confiscation and forfeiture to the department or to the State authority or commission, if warranted, as determined by the courts. All fines collected shall be remitted to the Department of Environmental Protection to be used for Statewide preservation, remediation or protection of archaeological sites. Further, restitution and damages may be ordered to compensate the department or State authority or commission for the cost of remediating any violation of this section and for the value of any lost, damaged, or destroyed archaeological findings. The State authority or commission shall consult with the department for proper remediation of affected lands. Any archaeological findings obtained as a result of a violation of this section shall be subject to confiscation, forfeiture, and return to the proper owner. Upon recovery, the archaeological findings shall be deposited with the Department of Environmental Protection for verification of ownership. The Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to ensure the appropriate disposition of any confiscated, forfeited, or returned archaeological findings. The return of archaeological findings to a State authority or commission shall be made upon verification of ownership by the Department of Environmental Protection that the State authority or commission owns the archaeological findings.

c.The Department of Environmental Protection and each State authority and commission administering reservoir lands shall provide for exceptions to the prohibitions set forth in subsection a. of this section for archaeological findings of de minimis value innocently discovered on any reservoir lands.

d.Notwithstanding any provision of this section to the contrary, examination or retrieval of artifacts, or scientific research, conducted by a State department, agency, commission, authority or corporation otherwise required or permitted by federal or State law are exempt from the provisions of this section.

L.2004,c.170,s.5.



Section 58:4A-4.1 - Responsibilities Of Well Owner, Drilling Contractors, Violations

58:4A-4.1.Responsibilities of well owner, drilling contractors, violations
2. The owner of any well shall be responsible for having the well sealed in accordance with the rules and regulations of the department if the well is not in use or if it endangers or threatens the subsurface or percolating waters by the intrusion of salt water or from any other cause, or if it endangers life. Notwithstanding the well owner's responsibility to seal a well, the drilling contractor is also and primarily responsible for sealing a borehole or well that is abandoned during construction or is not completed or constructed in accordance with rules and regulations in effect at the time of construction. Any person who violates the provisions of this section shall be guilty of a disorderly persons offense and shall be subject to the penalty provisions and other remedies set forth in section 20 of P.L.1947, c.377 (C.58:4A-24). Nothing in this section shall be construed to limit the ability of the owner of a well to seek indemnification, contribution, or other civil damages from the drilling contractor as may be authorized pursuant to any other statutory or common law.

L.1951,c.193,s.2; amended 1979,c.398,s.21; 1995,c.312,s.2.



Section 58:4A-4.2 - Sealing Of Abandoned Borehole, Well

58:4A-4.2.Sealing of abandoned borehole, well
3. The department shall have the power to direct the sealing of any abandoned borehole or well not in use, or any well when, in its judgment, the condition of the well endangers or threatens the subsurface or percolating waters by the intrusion of salt water or from any other cause, or if it endangers life. The department may, when it determines that an emergency condition exists, direct the prompt sealing of an abandoned borehole or well. An owner or drilling contractor of any abandoned borehole or well who is responsible for having that borehole or well sealed pursuant to section 2 of P.L.1951, c.193 (C.58:4A-4.1) but fails or refuses to seal it in the time and manner directed by the department shall be subject to the penalty provisions and other remedies set forth in section 20 of P.L.1947, c.377 (C.58:4A-24).

L.1951,c.193,s.3; amended 1979,c.398,s.22; 1995,c.312,s.3.



Section 58:4A-4.2A - Departmental Discretion To Seal Borehole Well; Treble Damages

58:4A-4.2a.Departmental discretion to seal borehole well; treble damages
4.If a well is not in use, or if a well is found by the department to endanger or threaten the subsurface or percolating waters by the intrusion of salt water or from any other cause, or if it endangers life, or if an abandoned borehole exists, and the responsible party cannot be found or refuses to seal the borehole or well as directed by the department pursuant to section 3 of P.L.1951, c.193 (C.58:4A-4.2), the department may, in its discretion, act to seal the borehole or well. A responsible party who fails to comply with a directive to seal a borehole or well shall be liable to the department in an amount equal to three times the cost of sealing the borehole or well. The amount shall be assessed and recovered in accordance with section 20 of P.L.1947, c.377 (C.58:4A-24), and the amount collected shall be deposited in the "well sealing fund" established pursuant to section 5 of P.L.1995, c.312 (C.58:4A-4.2b).

L.1995,c.312,s.4.



Section 58:4A-4.2B - "Well Sealing Fund" Established

58:4A-4.2b."Well sealing fund" established
5.There is established in the Department of Environmental Protection a nonlapsing, revolving fund, to be known as the "well sealing fund." All penalties collected by the department for violations of sections 2 and 3 of P.L.1951, c.193 (C.58:4A-4.1 and C.58:4A-4.2), and all monies recovered by the department pursuant to section 4 of P.L.1995, c.312 (C.58:4A-4.2a), shall be deposited into the "well sealing fund." The fund shall be utilized solely for the purpose of administering and conducting a well sealing program as provided in section 4 of P.L.1995, c.312 (C.58:4A-4.2a).

L.1995,c.312,s.5.



Section 58:4A-5 - Rules, Regulations

58:4A-5. Rules, regulations
1. The commissioner shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), as may be necessary to effectuate the provisions of P.L.1947, c.377 (C.58:4A-5 et seq.), including construction and other standards applicable to engaging in well drilling and pump installing.

L.1947,c.377,s.1; amended 1968,c.308,s.1; 1979,c.398,s.2; 1995,c.312,s.6.



Section 58:4A-6 - Requirements For Well Drilling, Pump Installation

58:4A-6. Requirements for well drilling, pump installation
2. a. No person, partnership or corporation shall engage in well drilling or pump installation in this State, except as provided in section 20 of P.L.1947, c.377 (C.58:4A-24), unless that individual, if a person, or member of the firm, if a partnership, or executive officer, if a corporation:

(1) possesses a valid New Jersey license of the proper class; or

(2)secures the services of a person possessing a valid New Jersey license of the proper class.

The department shall establish, by regulation, classes of licenses required for all well drilling and pump installing activities.

b.No person, partnership, or corporation shall employ more than three other well drillers in well drilling in this State unless the well drillers' supervisor is qualified as a master well driller pursuant to the criteria established therefor under the rules and regulations of the department.

c.No other agency or political subdivision of the State is authorized to license or to establish standards, requirements, or specifications for well drilling or pump installation regulated pursuant to P.L.1947, c.377 (C.58:4A-5 et seq.).

L.1947,c.377,s.2; amended 1968,c.308,s.2; 1979,c.398,s.3; 1995,c.312,s.7.



Section 58:4A-7 - Board Of Well Driller And Pump Installer Examiners Created

58:4A-7. Board of well driller and pump installer examiners created
3. A board of nine well driller and pump installer examiners is created, to be appointed by the commissioner, which shall function as an examining board of well drillers and pump installers, and as an advisory board to the department. The board shall be constituted as follows: three members of the board shall be employees of the department; one member shall be a person not employed by the State or pecuniarily involved in well drilling or pump installing; one member shall be licensed as a well driller in any classification established by the department; one member shall be licensed as a pump installer; and the remaining three members shall be licensed as master well drillers. Members of the board shall be appointed for terms of three years. A quorum of the board shall consist of five members, except that a quorum shall not exist unless at least three of the members present are the licensed well driller or pump installer members. No action may be approved by the board except upon the approval of a majority of the members present. All persons appointed to the board shall be citizens of the United States and residents of the State of New Jersey. The commissioner may remove any member of the board, after hearing, for misconduct, incompetence, neglect of duty or for any other sufficient cause.

L.1947,c.377,s.3; amended 1968,c.308,s.3; 1979,c.398,s.4; 1995,c.312,s.8.



Section 58:4A-8 - "State Well Drillers And Pump Installers Examining And Advisory Board"

58:4A-8. "State Well Drillers and Pump Installers Examining and Advisory Board"
4. The board so appointed shall be designated and known as the "State Well Drillers and Pump Installers Examining and Advisory Board."

Each member of the board, except those who are employees of the department, shall receive actual and necessary expenses, such charges to be approved by the commissioner and paid from monies in the "Environmental Services Fund" established pursuant to section 5 of P.L.1975, c.232 (C.13:1D-33), as are appropriated to the department for this purpose.

L.1947,c.377,s.4; amended 1968,c.308,s.4; 1979,c.398,s.5; 1995,c.312,s.9.



Section 58:4A-9 - Meetings Of Examining Board

58:4A-9. Meetings of examining board
The board shall meet on the call of the commissioner within 30 days after its members are first appointed and thereafter shall hold at least one meeting each year. A special meeting of the board shall be called by the commissioner, or his duly authorized representative, whenever the necessity for such a meeting exists.

L.1947, c. 377, p. 1195, s. 5. Amended by L.1968, c. 308, s. 5, eff. Sept. 26, 1968.



Section 58:4A-10 - Powers, Duties Of Board.

58:4A-10 Powers, duties of board.

6.The board shall be vested with the following powers and duties:

a.It shall be the duty of the board to recommend and consent to examination questions, review applications to ascertain the experience and qualifications of persons applying for a license, review examination results, review continuing education certification required for license renewals pursuant to section 7 of P.L.1947, c.377 (C.58:4A-11) and recommend to the department when licenses should be issued, renewed, or denied. A board recommendation that a license be issued or denied shall be adopted at the next scheduled meeting following completion of the examination therefor. A board recommendation that a license be renewed shall be adopted at the next scheduled meeting following acceptance of continuing education certification therefor. Examinations may be oral or written, and may include observation of applicants for any license in the field, or any combination thereof, and shall cover the proper methods and regulatory procedures of well drilling and pump installation.

b.It shall, by a majority of all its members, formulate and recommend to the department rules, regulations, and standards, including construction standards for engaging in well drilling or pump installing and a continuing education program for well drillers and pump installers which shall be applicable to any person licensed under the provisions of P.L.1947, c.377 (C.58:4A-5 et seq.).

L.1947,c.377,s.6; amended 1968, c.308, s.6; 1979, c.398, s.6; 1995, c.312, s.10; 2005, c.134, s.1.



Section 58:4A-11 - Licenses, Issuance; Classifications, Requirements, Rules, Regulations, Standards; Continuing Education Requirements.

58:4A-11 Licenses, issuance; classifications, requirements, rules, regulations, standards; continuing education requirements.

7. a. (1) The department shall, upon recommendation of the board and payment of the required fee, issue new licenses to persons to engage in well drilling or pump installing.

(2)The department shall require each well driller or pump installer, as a condition for license renewal pursuant to section 14 of P.L.1947, c.377 (C.58:4A-18), to complete any continuing education requirements established by rules and regulations adopted by the department pursuant to this section.

b.The department shall adopt various classifications of well driller licenses to reflect the different well drilling disciplines. Commencing July 5, 1997, the department:

(1)shall issue a new well driller license only for the classification of well driller for which an applicant qualifies, based upon passing a licensing examination for that classification;

(2)shall issue a new master well driller license only to an applicant who has passed the examination for each classification of well driller established by the department pursuant to section 1 of P.L.1947, c.377 (C.58:4A-5); and

(3)shall issue a renewal of a master well driller license, a well driller license, or a pump installer license only to an applicant who has provided evidence to the department of completion of the continuing education requirements established pursuant to subsection c. of this section.

c.The department shall establish rules, regulations and standards for continuing education of well drillers and pump installers as a condition for license renewal and shall develop and implement this continuing education program. The department may, in its discretion, waive requirements for continuing education on an individual basis for reasons of hardship, including, but not limited to, active duty in the military or reserves, illness or disability, or other good cause.

L.1947,c.377,s.7; amended 1979, c.398, s.7; 1995, c.312, s.11; 2005, c.134, s.2.



Section 58:4A-12 - Suspension, Revocation Of License; Charges; Hearing; Final Agency Action

58:4A-12. Suspension, revocation of license; charges; hearing; final agency action
8. The board may, after conducting a hearing, recommend that the commissioner revoke indefinitely or suspend for a period of less than one year the license of any well driller or pump installer, if the license was obtained through error or fraud, or if the board shall find the well driller or pump installer guilty of gross neglect, incompetency, or misconduct in the practice of well drilling or pump installing or if the holder thereof has willfully violated any provision of P.L.1947, c.377 (C.58:4A-5 et seq.) or of P.L.1951, c.193 (C.58:4A-4.1 et seq.), or any rule or regulation adopted pursuant thereto. The recommendation of the board shall be made in writing and shall be accompanied by all documentation resulting from the hearing held by the board. Any person whose license has been revoked may, after the expiration of one year from the date of revocation, apply for a new license. Any person whose license has been suspended may, after expiration of the period of suspension, be reinstated upon review and approval by the board.

The charges against any well driller or pump installer against whom complaint is made shall be in writing and sworn to by the complainant, and filed with the board.

Such charges, unless dismissed by the board as unfounded or trivial, shall be heard and determined by the board within three months after the date on which they are preferred unless the board shall determine that good cause exists for further delay. The board shall have the power at any such proceeding to require the attendance of witnesses before it, and the production of such books, papers and documents as it may require, and to issue or authorize the issuance of subpoena therefor.

The time and place of the hearing, which may be adjourned from time to time, shall be fixed by the board. A copy of the charges, together with a notice of the time and place of hearing, shall be served on the accused by the board personally or by certified mail, addressed to his last known place of residence at least 30 days before the day fixed for the hearing. At the hearing the accused shall have the right to appear personally or by counsel and to cross-examine witnesses against him and to produce evidence in his defense.

The commissioner may accept, reject, or modify the recommendation of the board. A decision of the commissioner shall represent final agency action for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1947,c.377,s.8; amended 1968,c.308,s.7; 1979,c.398,s.8; 1995,c.312,s.12.



Section 58:4A-13 - On-site Supervision Required

58:4A-13. On-site supervision required
9. a. Any operation on the drilling, boring, coring, driving, jetting, digging, sealing or other construction or repair of wells shall be under the immediate on-site supervision of a licensed well driller of the proper class, and the name of the well drilling contractor shall be displayed on the equipment used by such driller.

b. Any installation, removal, alteration, or repair of well pumping equipment or appurtenances shall be under the immediate on-site supervision of a licensed pump installer or a licensed well driller, and the name of the pump installing contractor or well drilling contractor shall be displayed on the equipment used in the installation, removal, alteration or repair.

c. Nothing in P.L.1947, c.377 (C.58:4A-5 et seq.) shall be construed as applying to the drilling of blast holes in quarries or mines; or to persons licensed pursuant to, and acting in accordance with, P.L.1968, c.362 (C.45:14C-1 et seq.); or to excavations that do not endanger or threaten subsurface or percolating waters or endanger life and that are not defined as a well pursuant to section 19 of P.L.1947, c.377 (C.58:4A-23), including, but not limited to, septic system installations, wetlands determinations, and site suitability studies.

L.1947,c.377,s.9; amended 1948,c.148; 1968,c.308,s.8; 1979,c.398,s.9; 1995,c.312,s.13.



Section 58:4A-14 - Permit Required, Application; Fees

58:4A-14. Permit required, application; fees
10. a. (1) Except in the case of an emergency or a general permit, no well requiring a permit shall be constructed until a permit has been issued therefor by the department. Application for a permit shall be made upon forms prescribed and supplied by the department, and the applicant shall give such information pertaining to the proposed well as the department shall require. The department may issue a site-wide permit for the construction of multiple wells at a site, subject to standards adopted by the department by regulation.

(2) The department shall adopt, by regulation, a general permit for the construction of certain categories of wells up to a depth of 50 feet and a maximum diameter to be set by the department to protect public health and safety.

b. The department shall adopt and periodically revise, by regulation, well permit requirements, including emergency permits, and regulations establishing a fee schedule setting forth reasonable application and permit fees to cover the costs of administering permit and permit enforcement programs. Permit fees shall not include the cost to the department of operating well drilling equipment, except when the department seals a well. The department may allocate a portion of the permit fees to local health agencies certified pursuant to P.L.1977, c.443 (C.26:3A2-21 et seq.) for administration and enforcement of permits issued pursuant to this act. Upon adoption of a fee schedule pursuant to this subsection, the fees set forth in the fee schedule shall supercede the fees set forth in subsection d. of this section.

c. As a further condition to the issuance of a permit, the department may require that accurate samples of the materials encountered in constructing the proposed well shall be preserved and delivered to the department. Within 90 days of the completion of the construction of any permitted well, a well record, on forms prescribed and supplied by the department, shall be filed by the driller with the department giving the log (i.e. description of materials penetrated), the size and depth of the well, the diameters and lengths of casing and screen installed therein, the static and pumping levels and the yield of the well, and such other information pertaining to the construction or operation of the well as the department may require.

d. Pending adoption by regulation of a permit fee schedule by the department in accordance with subsection b. of this section, the following permit fees shall be required: (1) a fee of $50 for each permit for a well with a pumping capacity of under 70 gallons per minute; (2) a fee of $125 for each permit for a well with a pumping capacity of 70 gallons or more per minute; and (3) a fee of $100 for each site-wide permit. Payment of the fee shall accompany each permit application.

L.1947,c.377,s.10; amended 1951,c.261,s.1; 1968,c.308,s.9; 1971,c.155,s.3; 1979,c.398,s.10; 1995,c.312,s.14.



Section 58:4A-14.1 - Expedited Permit Processing Service, Account Established

58:4A-14.1. Expedited permit processing service, account established
15. a. The department shall establish an expedited permit processing service for well permit applications. This service shall accept properly completed permit applications by electronic media, including but not limited to telefax machines. The department may establish, by regulation, an additional fee not to exceed the cost of maintaining this expedited service.

b. There is established within the department a special dedicated non-lapsing account into which any person licensed pursuant to P.L.1947, c.377 (C.58:4A-5 et seq.) may deposit and maintain such funds as shall be sufficient to cover permit or license renewal fees that the licensee may accrue from permit or license renewal applications. Upon authorization of the licensee, the department may withdraw from this account permit application or license renewal fees for any well permit or license renewal application.

L.1995,c.312,s.15.



Section 58:4A-16 - Licensing Without Examination

58:4A-16. Licensing without examination
12. The department may license without examination, upon payment of the required license fee, applicants who are duly licensed under the laws of any other state having requirements deemed by the department to be at least equivalent to those of this State.

L.1947,c.377,s.12; amended 1979,c.398,s.11; 1995,c.312,s.16.



Section 58:4A-17 - Expiration Of License

58:4A-17.Expiration of license
13. Every license issued under the authority of P.L.1947, c.377 (C.58:4A-5 et seq.), unless sooner revoked, shall expire on the thirtieth day of June three years following the date of issuance of such license, except that any license issued prior to the effective date of P.L.1995, c.312 (C.58:4A-4.2a et al.) shall expire on the thirtieth day of June next following the date of issuance of such license.

L.1947,c.377,s.13; amended 1995,c.312,s.23.



Section 58:4A-18 - Renewal Of License.

58:4A-18 Renewal of license.

14. a. No license shall be renewed unless the renewal applicant submits satisfactory evidence to the board that the renewal applicant has successfully completed the continuing education requirements established by the department pursuant to section 7 of P.L.1947, c.377 (C.58:4A-11).

b.A license once issued, unless revoked or suspended, may be renewed at any time within one year before its expiration date on application therefor and payment of the required renewal fee, and any such renewal shall become effective on and after July 1 next following the date of renewal. A license not renewed prior to its expiration date may be reinstated within six months of the expiration date by payment of the license renewal fee.

After the six-month period, renewal shall require the passing of an examination prescribed by the department pursuant to section 7 of P.L.1947, c.377 (C.58:4A-11) for applicants for new licenses.

L.1947,c.377,s.14; amended 1968, c.308, s.10; 1995, c.312, s.17; 2005, c.134, s.3.



Section 58:4A-19 - Fee Schedule.

58:4A-19 Fee schedule.

15. a. (Deleted by amendment, P.L.2005, c.134).

b.The department shall adopt, and may periodically amend, by regulation, a fee schedule setting forth reasonable fees for license applications and examinations, and for issuance and renewal of any license in amounts adequate to cover the costs of administering all licensing and license enforcement programs, including the continuing education program established by the department pursuant to section 7 of P.L.1947, c.377 (C.58:4A-11). All revenues derived from this section, section 10 of P.L.1947, c.377 (C.58:4A-14), and section 15 of P.L.1995, c.312 (C.58:4A-14.1) shall be deposited in the "Environmental Services Fund" established pursuant to section 5 of P.L.1975, c.232 (C.13:1D-33), and shall be used for the administration of well programs pursuant to P.L.1947, c.377 (C.58:4A-5 et seq.), including the continuing education program established by the department pursuant to section 7 of P.L.1947, c.377 (C.58:4A-11).

L.1947,c.377,s.15; amended 1979, c.398, s.12; 1995, c.312, s.18; 2005, c.134, s.4.



Section 58:4A-20 - Powers, Rights Of Department

58:4A-20.Powers, rights of department
16. The department shall have the power to make such inspections and take such samples as may be deemed necessary for the investigation of the construction, sealing, and repair of wells throughout the State. The department shall also have the right to enter upon any and all property for the purpose of obtaining information about wells, whether idle, in use or abandoned.

L.1947,c.377,s.16; amended 1951,c.261,s.2; 1968,c.308,s.11; 1979,c.398,s.13; 1995,c.312,s.19.



Section 58:4A-20.1 - Authority Of Master Well Driller

58:4A-20.1.Authority of master well driller
16. A master well driller shall have the authority to certify that the well, including well pumping equipment and appurtenances thereto, has been constructed to meet the standards promulgated pursuant to P.L.1954, c.199 (C.58:11-23 et seq.), P.L.1977, c.224 (C.58:12A-1 et seq.), and P.L.1947, c.377 (C.58:4A-5 et seq.).

L.1979, c.398, s.16; amended 1995, c .312, s.20.



Section 58:4A-23 - Definitions Relative To Well Drilling

58:4A-23.Definitions relative to well drilling
19. As used in this act:

"Commissioner" means the Commissioner of Environmental Protection.

"Well" means a hole or excavation larger than a minimum diameter and depth established by department regulations pursuant to section 1 of P.L.1947, c.377 (C.58:4A-5) that is drilled, bored, cored, driven, jetted, dug, or otherwise constructed for the purpose of removal or emplacement of, or investigation of, or exploration for, fluids, water, oil, gas, minerals, soil, or rock, or for the installation of an elevator shaft.

"Well drilling" means the drilling, digging, driving, boring, coring, sealing, jetting, or other construction or repair of any well.

"Well driller" means a person possessing a New Jersey license as a well driller of the proper class, including but not limited to test borers and such other classifications as the department establishes by regulation, who engages in well drilling or pump installing.

"Master well driller" means a well driller possessing a New Jersey master well driller's license who has at least five years' experience in the trade, business, or calling of well drilling, including at least two years of experience as a licensed journeyman well driller in this State, and is skilled in the planning, superintending, and practical construction of wells, and the installation and repair of well pumping equipment and appurtenances thereto.

"Journeyman well driller" means a well driller possessing a New Jersey journeyman well driller's license who has at least three years of experience under the supervision of a New Jersey licensed well driller in the trade, business, or calling of well drilling, with concentration in the practical construction of wells, and the installation and repair of well pumping equipment and appurtenances thereto, or who satisfies equivalent experience and other requirements as prescribed by the department.

"Pump" means a mechanical device used to remove or emplace gases, water or fluids from or into a well.

"Pump installer" means a person possessing a New Jersey license as a pump installer who has at least one year of experience under the supervision of a New Jersey licensed well driller or a New Jersey licensed pump installer, and is qualified to engage in pump installing.

"Pump installing" means the installation, removal, alteration, or repair of well pumping equipment and appurtenances thereto in connection with any well including connecting lines between a well and storage tank or appurtenance thereto.

"Board" means the "State Well Drillers and Pump Installers Examining and Advisory Board."

"Department" means the Department of Environmental Protection.

"License of the proper class" or "license" means a document issued to a person pursuant to section 7 of P.L.1947, c.377 (C.58:4A-11) authorizing the individual to engage and perform work in the trade, business, or calling of well drilling, or pump installing.

1947,c.377,s.19; amended 1951,c.261,s.3; 1952,c.84; 1968,c.308,s.12; 1979,c.398,s.14; 1995,c.312,s.21.



Section 58:4A-24 - Violations, Penalties

58:4A-24.Violations, penalties
20. a. Any person who shall engage in the trade, business, or calling of a well driller, or who shall operate a well drilling machine without having a New Jersey license, except in the presence and under the immediate on-site supervision of a New Jersey licensed well driller of the proper class, or any person, partnership, or corporation that engages in the trade, business, or calling of well drilling without employing a New Jersey licensed well driller to operate a well drilling machine, or that engages in the trade, business, or calling of pump installing without employing a New Jersey licensed pump installer or New Jersey licensed well driller, for the work or the immediate on-site supervision of the actual work, or that operates without a permit as provided in this act, or that negligently aids or abets in the commission of any violation, or that violates any provision of P.L.1947, c.377 (C.58:4A-5 et seq.), any rule or regulation adopted, or order or directive issued, pursuant thereto, shall be subject to, as applicable, any or all of the following:

(1) A civil administrative penalty imposed pursuant to subsection c. of this section;

(2) A civil penalty collected, as provided in subsection d. of this section, in an action by the department, or a political subdivision of the State, in a court of competent jurisdiction in a summary proceeding pursuant to "the penalty enforcement law," (N.J.S.2A:58-1 et seq.);

(3) A civil action in accordance with subsection b. of this section; or

(4) An order by the department requiring a violator to comply with the provisions of this act or any rules or regulations adopted pursuant thereto in accordance with subsection e. of this section.

Use of any remedy available pursuant to this subsection shall not preclude the use of any other remedy available thereunder, except that not more than one monetary penalty may be assessed for any single violation. Any penalties or costs collected in an action brought by a political subdivision pursuant to paragraph (2) of this subsection shall be payable to that political subdivision.

Acceptance by any person, partnership, or corporation of any money or other consideration of value for the construction of any well or installation or repair of a pump by anyone other than a licensed well driller of the proper class or licensed pump installer, shall be deemed prima facie evidence of the violation of this act.

b. The department may institute an action or proceeding in the Superior Court for injunctive and other relief for any violation of P.L.1947, c.377 or of any rule, regulation, order, or directive issued pursuant thereto, and the court may proceed in the action in a summary manner. Such relief may include, singly or in combination:

(1) Assessment of the reasonable costs of any investigation, inspection or monitoring survey that led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection;

(2) Assessment of the reasonable cost incurred by the State in terminating any adverse effects of a violation on water quality or other elements of the environment;

(3) Assessment of compensatory damages for any loss or destruction of wildlife, fish or other aquatic life, or other natural resources, and for any other actual damages;

(4) The recovery of the costs of sealing a well as may be required pursuant to section 4 of P.L.1995, c.312 (C.58:4A-4.2a); and

(5) A temporary or permanent injunction.

Compensatory damages collected pursuant to paragraph (3) of this subsection shall be paid to the General Fund, except that compensatory damages shall be paid by specific order of the court to any persons who have been aggrieved by the violation. Recovery of assessments pursuant to paragraph (4) of this subsection shall be paid into the "well sealing fund" established pursuant to section 5 of P.L.1995, c.312 (C.58:4A-4.2b).

c. The department may assess, in accordance with a uniform policy adopted therefor, a civil administrative penalty of not more than $5,000 for each violation directly related to the construction of a well, and a civil administrative penalty of not more than $1,000 for each violation that is not construction-related, and each day during which a violation continues shall constitute an additional, separate and distinct offense.

Any amount assessed under this subsection shall fall within a range established by regulation by the department for violations of a similar type, seriousness, and duration.

In adopting rules for a uniform civil administrative penalty policy for determining the amount of a civil administrative penalty to be assessed, the department shall take into account the type, seriousness, extent and frequency of a violation, the harm to the public health or the environment resulting from the violation, the economic benefits from the violation gained by the violator, the degree of cooperation or recalcitrance of the violator in remedying the violation, any measures taken by the violator to avoid a repetition of the violation, and any other pertinent factors that the department determines measure the seriousness or frequency of the violation, or conduct of the violator.

No civil administrative penalty shall be levied pursuant to this subsection until after the violator has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute, rule, regulation, or order or directive violated; a concise statement of the facts alleged to constitute a violation; a statement of the amount of the civil administrative penalties to be imposed; and a statement of the party's right to a hearing. The party shall have twenty days from the receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the department may issue a final order assessing a penalty up to the amount of the penalty specified in the order. If no hearing is requested, the notice shall become a final order on the twenty-first day after receipt of the notice. Payment of the assessment is due when a final order is issued, or the notice becomes a final order.

d. Any person who violates the provisions of P.L.1947, c.377, or any rule or regulation adopted, or order or directive issued pursuant thereto, or a court order issued pursuant to subsection b. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection c. of this section, shall be subject, upon order of a court, to a civil penalty of not more than $5,000 for each violation directly related to the construction of a well, and a civil administrative penalty of not more than $1,000 for each violation that is not construction-related, and each day the violation continues shall constitute an additional, separate, and distinct offense.

Any civil action to impose a penalty pursuant to this subsection may be commenced in the Superior Court or in the municipal court and that penalty may be enforced and collected with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq.

e. Whenever the department finds that a person has violated any provision of P.L.1947, c.377, or any rule or regulation adopted, or order or directive issued pursuant thereto, the department may issue an order specifying the provision or provisions of P.L.1947, c.377, or the rule, regulation, or order or directive issued, pursuant thereto, of which the person is in violation, citing the action which constituted the violation, ordering abatement of the violation, and giving notice to the person of the right to a hearing on the matters contained in the order. The ordered party shall have 20 calendar days from receipt of the order within which to deliver to the department a written request for a hearing. Such order shall be effective upon receipt and any person to whom such order is directed shall comply with the order immediately. A request for hearing shall not automatically stay the effect of the order.

f. The department may compromise any remedy and settle any claim for a penalty under this section in the amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

L.1947,c.377,s.20; amended 1968,c.308,s.13; 1979,c.398,s.15; 1995,c.312,s.22.



Section 58:4A-27 - Partial Invalidity

58:4A-27. Partial invalidity
If any part, section, subsection, sentence, clause or phrase of this act shall be held unconstitutional or void for any reason, such decisions shall not affect the validity of the remaining portions of this act.

L.1947, c. 377, p. 1199, s. 23.



Section 58:4A-28 - Effective Date

58:4A-28. Effective date
This act shall take effect immediately, except that section twenty shall be inoperative until ninety days thereafter.

L.1947, c. 377, p. 1199, s. 24.



Section 58:4A-29 - Rules, Regulations

58:4A-29.Rules, regulations
24.Within 18 months of the effective date of P.L.1995, c.312 (C.58:4A-4.2a et al.), the department shall adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of this act.

L.1995,c.312,s.24.



Section 58:4B-1 - Short Title.

58:4B-1 Short title.

1.This act shall be known, and may be cited, as the "Lake Hopatcong Protection Act."

L.2000,c.175,s.1.



Section 58:4B-2 - Findings, Determinations Relative To Lake Hopatcong.

58:4B-2 Findings, determinations relative to Lake Hopatcong.

2.The Legislature finds that the preservation and enhancement of the natural beauty of the State and the development of natural resources for public recreation and conservation purposes promote the public health and welfare; and that scenic Lake Hopatcong in Morris and Sussex counties is a unique example of that natural beauty and is therefore a natural resource worthy of special attention, consideration, and protection by all levels of government.

The Legislature further finds that the area around Lake Hopatcong, originally a seasonal community, has become a year-round residential community; that these residences and other buildings are currently served by individual septic systems, many of which have been failing for some time, causing a significant impact upon the lake's water quality; and that the installation of a sewer system for the residents currently living around Lake Hopatcong is necessary to eliminate the pollution caused by these septic systems.

The Legislature further finds that water quality in Lake Hopatcong has been degraded over time by the introduction of nutrients and other pollutants from significant sources other than septic systems, including stormwater runoff and other nonpoint sources of pollution, which reduce oxygen in the water, thereby causing weeds to grow uncontrollably on the lake bottom; and that these weeds are a hazard to recreational boaters and diminish fishing, swimming, and other recreational activities on the lake.

The Legislature further finds that Lake Hopatcong is the largest freshwater lake in the State; that it serves as an emergency source of drinking water for the region and supports a range of recreational uses that contribute significantly to the region's economy; and that improving water quality in the lake is important to protect both environmental and economic interests in the region.

The Legislature therefore determines that it is in the public interest to create a commission composed of both local and State officials and representatives to oversee and safeguard Lake Hopatcong as a natural, scenic, and recreational resource to ensure that the lake may be enjoyed to the fullest possible measure by citizens of, and visitors to, the State both now and in the future.

L.2000,c.175,s.2.



Section 58:4B-3 - Lake Hopatcong Commission.

58:4B-3 Lake Hopatcong Commission.

3.a. There is created, in but not of the Department of Environmental Protection, the Lake Hopatcong Commission, which shall comprise 11 voting members, as follows: a representative of Morris county appointed by the Board of Chosen Freeholders thereof; a representative of Sussex county appointed by the Board of Chosen Freeholders thereof; a representative of Hopatcong borough appointed by the governing body thereof; a representative of Jefferson township appointed by the governing body thereof; a representative of Mount Arlington borough appointed by the governing body thereof; a representative of Roxbury township appointed by the governing body thereof; two members of the public appointed by the Governor with the advice and consent of the Senate; a chairperson of the commission appointed by the Governor with the advice and consent of the Senate; the Commissioner of Community Affairs, or a designee thereof, who shall serve ex officio; and the Commissioner of Environmental Protection, or a designee thereof, who shall serve ex officio.

b.Each county and municipal appointing authority as prescribed pursuant to subsection a. of this section may also respectively appoint an alternate member for each regular member appointed by the county or municipal appointing authority to act in the absence or disability of the regular member, and while so acting an alternate member shall have all the powers, including voting powers, of the regular member.

c. (1) The chairperson of the commission shall serve a term of three years and until a successor shall have been appointed and qualified. A chairperson may be reappointed to successive terms.

(2)Each member of the public appointed by the Governor shall serve a term of two years and until a successor shall have been appointed and qualified; except that of the two members of the public first appointed, one shall serve a term of two years and the other a term of one year. Members of the public appointed by the Governor may be reappointed to successive terms.

(3)Each member or alternate member appointed by a county or a municipality shall serve a term of two years and until a successor shall have been appointed and qualified; except that each member and alternate member first appointed by Sussex county, Mount Arlington borough, and Roxbury township shall serve a term of one year, and thereafter each member and alternate member appointed by that county and those two municipalities shall serve a term of two years and until a successor shall have been appointed and qualified. Members and alternate members may be reappointed to successive terms.

d.Vacancies in the appointed positions on the commission shall be filled in the same manner as the original appointments were made but for the unexpired term only.

e.Members of the commission shall serve without compensation, but the commission may, within the limits of funds appropriated or otherwise made available to it, reimburse members for actual expenses necessarily incurred in the discharge of their official duties.

f.Members of the commission shall serve at the pleasure of the relevant appointing authority.

L.2000,c.175,s.3.



Section 58:4B-4 - Organization, Meetings Of Commission.

58:4B-4 Organization, meetings of commission.

4.a. The Lake Hopatcong Commission shall organize as soon as may be practicable after the appointment of its members, and shall elect a secretary who need not be a member.

b.The commission shall meet regularly as it may determine, but not less than on a quarterly basis. Meetings of the commission shall be at such times and places as the commission deems appropriate and shall be subject to the provisions and requirements of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

The commission shall also meet at the call of the Governor or of the chairperson.

c.A majority of the membership of the commission shall constitute a quorum for the transaction of commission business. Action may be taken and motions and resolutions adopted by the commission at any meeting thereof by the affirmative vote of a majority of the full membership of the commission, except that any action to recommend or adopt an annual operating or capital budget shall require an affirmative vote of at least two-thirds of the full membership of the commission.

d.The commission shall be entitled to call to its assistance, and avail itself of the services of, such employees of the State, the two member counties, or the four member municipalities, or any political subdivisions, instrumentalities, entities, agencies, or authorities thereof, as it may require and as may be made available to it for the purpose of carrying out its powers, duties, and responsibilities under this act.

e.The commission may, within the limits of funds appropriated or otherwise made available to it for those purposes, employ an executive director and other professional, technical, maintenance, and clerical staff, and incur such other miscellaneous expenses, as it may deem necessary in order to carry out its powers, duties, and responsibilities pursuant to this act.

L.2000,c.175,s.4.



Section 58:4B-5 - Powers Of Commission.

58:4B-5 Powers of commission.

5.The Lake Hopatcong Commission shall have power to:

a.sue and be sued;

b.adopt bylaws for the regulation of its affairs and the conduct of its business;

c.make and execute contracts and all other instruments necessary or convenient for the exercise of its powers, duties, and responsibilities under this act;

d.establish, construct if necessary, and maintain such offices and facilities as may be necessary for the transacting of its business; and, if deemed appropriate by the commission, establish, or construct if necessary, those offices and facilities on land at Lake Hopatcong State Park or on State land at other appropriate locations around or nearby the lake;

e.contract for professional and technical assistance; and

f.contract for and accept assistance, including but not limited to gifts, grants, or loans of funds or of property from the federal government or any agency or instrumentality thereof, from any agency or instrumentality of the State or local government, or from any other public or private source, and to comply, subject to the provisions of this act, with the terms and conditions thereof.

L.2000,c.175,s.5.



Section 58:4B-6 - Duties, Responsibilities Of Commission.

58:4B-6 Duties, responsibilities of commission.

6.The duties and responsibilities of the Lake Hopatcong Commission shall be to:

a.conduct water quality and water quantity monitoring of Lake Hopatcong to assess conditions and changes thereto over time, and identify the causes and sources of environmental threats and impacts to Lake Hopatcong and its watershed;

b.assess present and projected development, land use, and land management practices and patterns, and determine the effects of those practices and patterns upon the natural, scenic, and recreational resources of Lake Hopatcong and its watershed;

c.develop plans, strategies, policies, ordinances, and funding mechanisms necessary to protect, preserve, restore, maintain, manage, and enhance Lake Hopatcong and its watershed, to be implemented by those entities with representatives on the commission;

d.coordinate with, and make recommendations to, the Department of Environmental Protection with respect to any State plan or program for watershed management, water quality, water supply, stormwater management, nonpoint source pollution, or wastewater management for the area that includes Lake Hopatcong and its watershed;

e.recommend appropriate State legislation and administrative action pertaining to the protection, preservation, restoration, maintenance, management, and enhancement of Lake Hopatcong and its watershed;

f.encourage and assist in the creation of special local improvement districts for purposes beneficial to Lake Hopatcong and its watershed, including control of stormwater runoff and nonpoint source pollution, and the preservation of significant environmental areas, including wetlands, to control stormwater runoff and nonpoint source pollution;

g.review and assess the potential impact upon Lake Hopatcong and its watershed of environmental permit applications pending before or received by the Department of Environmental Protection and provided to the commission pursuant to subsection b. of section 8 of this act, and provide recommendations to the Department of Environmental Protection for appropriate action thereon;

h.review and assess the potential impact upon Lake Hopatcong and its watershed of proposed amendments and revisions to municipal master plans, zoning and other ordinances governing land use and development, and applications for specific development projects, which have been provided to the commission pursuant to section 9 of this act, and provide recommendations to the appropriate municipal agency for appropriate action thereon;

i.conduct, manage, and coordinate specific activities and projects pertaining to the protection, preservation, restoration, maintenance, management, and enhancement of Lake Hopatcong and its watershed, including, but not limited to, weed control measures, dredging, installation and maintenance of boat sewage pump outs, and environmental education;

j.encourage individuals, corporations, associations, and organizations to preserve and enhance the natural scenic beauty, and protect and preserve the purity of the waters, of Lake Hopatcong and its watershed, and to engage in environmental education of the public for such purposes; and

k.establish advisory committees and enlist and accept the support and cooperation of organizations of property owners and others interested in promoting the purposes and objectives of this act.

L.2000,c.175,s.6.



Section 58:4B-7 - Development Of Stormwater, Nonpoint Source Pollution Management Plan.

58:4B-7 Development of stormwater, nonpoint source pollution management plan.

7.The Lake Hopatcong Commission shall, in conjunction with each Lake Hopatcong municipality, develop a stormwater and nonpoint source pollution management plan for the region. The stormwater management and nonpoint source pollution plan shall be designed to reduce siltation and prevent pollution caused by stormwater runoff or nonpoint sources that would otherwise degrade the water quality of Lake Hopatcong and its tributaries, interfere with water-based recreation, or adversely affect aquatic life. The goals and purposes of the plan shall be to improve the quality of stormwater runoff entering Lake Hopatcong, identify cost effective measures to control stormwater runoff and nonpoint source pollution, and identify funding mechanisms for implementation of such measures. The commission shall consult with the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), in developing the stormwater and nonpoint source pollution management plan pursuant to this section. Any plan developed pursuant to this section that may impact upon or otherwise affect the Highlands preservation area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), shall be consistent with the Highlands regional master plan adopted by the council pursuant to section 8 of that act.

L.2000,c.175,s.7; amended 2004, c.120, s.76.



Section 58:4B-8 - Reports To Commission, Notices, Consultations, By State Agencies.

58:4B-8 Reports to commission, notices, consultations, by State agencies.

8. a. The Division of State Police in the Department of Law and Public Safety, with respect to State boating laws, the Division of Fish and Wildlife in the Department of Environmental Protection, with respect to State fish and wildlife laws, and the Department of Environmental Protection, with respect to environmental violations, shall each prepare and submit a report, on at least an annual basis, to the Lake Hopatcong Commission on the number and type of law enforcement stops made, violations for which citations, notices, or orders were issued, and crimes, offenses, and violations committed during the prior year either on Lake Hopatcong or in the immediate area of Lake Hopatcong as defined by the commission.

b.The Department of Environmental Protection shall provide to the commission notice of any permit application pending before or received by the department for an activity that may impact upon Lake Hopatcong or its watershed, and request that the commission review and evaluate the permit application to assess the potential impact of the activity proposed therein upon Lake Hopatcong and its watershed and provide the commission's recommendations for appropriate action thereon.

c.The Division of Fish and Wildlife shall consult with the commission prior to engaging in any fish stocking or fishery management activities affecting Lake Hopatcong.

L.2000,c.175,s.8.



Section 58:4B-9 - Notice Of Amendments, Revisions To Municipal Master Plans.

58:4B-9 Notice of amendments, revisions to municipal master plans.

9.Each municipality represented on the commission shall provide the commission notice of proposed amendments and revisions to municipal master plans, zoning and other ordinances governing land use and development, and applications for specific development projects, and request that the commission review and evaluate the proposed amendment, revision, or application to assess its potential impact upon Lake Hopatcong and its watershed and provide the commission's recommendations for appropriate action thereon. As part of the commission's review and evaluation, the commission shall consider the consistency of the amendment or revision with the Highlands regional master plan, adopted pursuant to section 8 of P.L.2004, c.120 (C.13:20-8), if it may impact upon or otherwise affect the Highlands preservation area, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), and shall consult with the Highlands Water Protection and Planning Council, established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4), on any such matter.

L.2000,c.175,s.9; amended 2004, c.120, s.77.



Section 58:4B-10 - Progress Report By Commission.

58:4B-10 Progress report by commission.

10.The Lake Hopatcong Commission shall, within 18 months after the date it organizes, prepare a progress report on its activities, and submit it, together with any recommendations for legislation, administrative action, or action by local governments, to the Governor, the Legislature, and the Senate Environment Committee, the Assembly Environment Committee, and the Assembly Agriculture and Natural Resources Committee or their respective successors.

L.2000,c.175,s.10.



Section 58:4B-11 - Lake Hopatcong Regional Planning Board Abolished.

58:4B-11 Lake Hopatcong Regional Planning Board abolished.

11. a. The Lake Hopatcong Regional Planning Board is abolished.

b.All files, papers, and records of the Lake Hopatcong Regional Planning Board are transferred to the Lake Hopatcong Commission.

c.All State and federal appropriations, grants and other moneys available and to become available to the Lake Hopatcong Regional Planning Board are transferred to the Lake Hopatcong Commission, and shall be available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by State or federal law.

L.2000,c.175,s.11.



Section 58:4B-12 - Allocation, Expenditure Of Funds.

58:4B-12 Allocation, expenditure of funds.

12.Notwithstanding any provision of law, rule, or regulation to the contrary, any State or federal funds appropriated, allocated, or designated by law, rule, regulation, or otherwise for the protection, preservation, restoration, maintenance, management, or enhancement of Lake Hopatcong shall be allocated to the Lake Hopatcong Commission for expenditure in furtherance of the purposes and objectives of this act. This section shall not apply to State or federal funds appropriated, allocated, or designated for Lake Hopatcong State Park.

L.2000,c.175,s.12.



Section 58:4B-13 - Appropriations; Annual Budget Requests.

58:4B-13 Appropriations; annual budget requests.

13.There is appropriated from the General Fund to the Lake Hopatcong Commission the sum of $3,000,000 to pay for startup costs and to carry out the purposes and objectives of this act in the first year after the date of enactment of this act, and any unspent monies after that first year shall be carried forward for use by the commission in future years. Each year after the first year, the commission shall submit its annual budget request for funds sufficient to carry out the purposes and objectives of this act as part of the annual budget request submitted by the Department of Environmental Protection to the Division of Budget and Accounting in the Department of the Treasury, which shall include it in the budget request submitted annually by the Governor for appropriation by the Legislature.

L.2000,c.175,s.13.



Section 58:5-1 - State Divided Into Two Water Supply Districts; Laws Applicable

58:5-1. State divided into two water supply districts; laws applicable
The North Jersey water supply district, consisting of the counties of Sussex, Warren, Hunterdon, Passaic, Morris, Monmouth, Somerset, Bergen, Hudson, Essex, Union and Middlesex, and the South Jersey water supply district, consisting of the remaining counties of the state, created and established by an act entitled "An act to create two water supply districts in the state of New Jersey, to be known respectively as the North Jersey water supply district and the South Jersey water supply district," approved March sixteenth, one thousand nine hundred and sixteen (L.1916, c. 70, p. 128), for the purpose of municipal water supplies, and the commission appointed pursuant to said statute, are continued. Each of said districts shall be entitled to all of the authority and shall be subject to all of the laws of this state concerning water districts so created.



Section 58:5-2 - Petition For Appointment Of Water Supply Commission

58:5-2. Petition for appointment of water supply commission
The body having charge of the water supply in any municipality may, by resolution, determine that it is in the interests of the municipality that a district water supply commission be appointed for the water supply district wherein the municipality is located for the purpose of developing, acquiring and operating a water supply or a new or additional water supply for the use of the municipality and such other municipalities as may be authorized to join with it according to the terms of this chapter, and that a petition be presented to the governor praying for the appointment of such a commission and setting forth in general terms the location and character of the water supply desired.



Section 58:5-3 - Appointment Of Commissioners; Terms; Vacancies.

58:5-3 Appointment of commissioners; terms; vacancies.

58:5-3. The governor shall, by and with the advice and consent of the senate, appoint a commission consisting of seven members who shall be residents of the water supply district which they represent and not more than four of whom shall be of the same political party. The commissioners first appointed shall hold office, one for one year, one for two years, one for three years and two for four years. The two commissioners first appointed pursuant to P.L.2001, c.374 shall hold office for four years. Upon the expiration of the term of office of any commissioner, his successor shall be appointed by the governor, by and with the advice and consent of the senate, for a term of four years. Each commissioner shall hold his office until his successor has been appointed, and any vacancy in the membership of the commission shall be filled for the unexpired term in the manner provided for an original appointment. If the senate is not in session at the time of making any such appointment, the governor may make an ad interim appointment for a time extending only until such time as the senate shall convene.

Amended 2001, c.374.



Section 58:5-4 - Salaries Of Commissioners

58:5-4. Salaries of commissioners
Each commissioner shall receive a salary at the rate of fifteen hundred dollars per annum from the time of appointment until the execution of a contract for a water supply with any municipality, which salary shall be accumulative and payable upon the execution of any such contract, and thereafter each commissioner shall receive a salary at the rate of $7,500.00 per annum payable monthly, except the chairman of the commission, chosen as hereinafter provided, who shall receive a salary at the rate of $8,500.00 per annum. Such salaries shall be charged as an expense of the development and operation of any water supply contracted for hereunder.

Amended by L.1984, c. 190, s. 1, eff. Nov. 19, 1984.



Section 58:5-5 - Name Of Commissions

58:5-5. Name of commissions
The commission appointed for the North Jersey water supply district shall be known as the North Jersey district water supply commission, and the commission appointed for the South Jersey water supply district shall be known as the South Jersey district water supply commission. Each of said commissions shall have the powers hereinafter provided for.



Section 58:5-6 - Organization Of Commission; Secretary And Employees

58:5-6. Organization of commission; secretary and employees
Each said commission shall, as soon as may be after its appointment and qualification, and annually thereafter, organize by the choice of one of its members as chairman, and may from time to time appoint and at its pleasure remove a secretary, counsel and such engineers, assistants, agents, officers and servants as it may deem necessary to carry out the purposes of this chapter, and may determine their duties and compensation.



Section 58:5-7 - Body Corporate; Powers

58:5-7. Body corporate; powers
Each said commission, when duly organized, shall be deemed to be and shall become a body corporate with power to sue and be sued, and with the right to acquire, hold, use, lease and dispose of all such property as may be necessary for the uses and purposes for which the commission was created, and with all other necessary powers incident to corporate bodies.



Section 58:5-7.1 - Acceptance Of Federal Grants Authorized

58:5-7.1. Acceptance of federal grants authorized
The commission for itself or in behalf of its participating municipalities is authorized to accept grants of funds, grants of material and property from the United States of America, its agencies or instrumentalities, and may comply with any rules or regulations pertaining thereto.

L.1945, c. 195, p. 675, s. 2, eff. April 17, 1945.



Section 58:5-8 - Accounts; Report

58:5-8. Accounts; report
Said commission shall keep accurate accounts of all receipts and disbursements, and shall make an annual report thereof to each of the municipalities with which it has a contract.



Section 58:5-9 - Petition Of Municipality For Water Supply; Preliminary Estimate Of Cost

58:5-9. Petition of municipality for water supply; preliminary estimate of cost
The board having charge of the water supply of any municipality in a water supply district for which a commission has been appointed as hereinbefore provided may, by resolution, petition the commission for a water supply or a new or additional water supply, and request that a preliminary estimate be made of the cost to the municipality of such supply, and shall agree to pay for the cost or its share of the cost of the preliminary estimate.



Section 58:5-10 - Hearing On Proposition; Notice

58:5-10. Hearing on proposition; notice
Upon the filing of such petition, the district water supply commission shall, after obtaining the consent of the state water policy commission, or its successor, to the diversion of waters for such water supply, as required by section 58:1-17 of this title, fix a time and place for a public hearing upon the application, and shall thereupon give notice of such hearing by publication by one insertion in at least one newspaper printed and published in each of the counties lying within the water supply district at least fifteen days prior to the hearing, at which hearing all persons and municipalities affected by the proposed plans may be heard for or against the granting of the application.



Section 58:5-11 - Other Municipalities May Join

58:5-11. Other municipalities may join
Upon said hearing any municipality appearing may signify its desire to acquire such existing water supply or to obtain such new or additional water supply, and its willingness to join with other municipalities to that end, and to bear its share of the preliminary expenses, and shall at the same time state the quantity of water which it desires.



Section 58:5-12 - Plans For Water Supply; Estimated Cost; Report; Form Of Contract.

58:5-12 Plans for water supply; estimated cost; report; form of contract.

58:5-12. The district water supply commission shall thereupon proceed to formulate plans for obtaining a water supply or a new or additional water supply for the municipality and any other municipalities that may desire water from such joint water supply, as provided for herein, and to estimate the cost thereof, the annual cost of operating the same, the probable share of the cost which each of the municipalities will be called upon to pay for its share of water supply and plant used in common with the other municipalities, and the cost of any distribution system, water supply or plant acquired or constructed for its individual use, and shall report the plans to the municipalities, together with a form of contract, providing for the raising and payment of the necessary funds to meet the cost of acquisition and operation.

If the plans to be formulated pursuant to this section involve obtaining water from the Highlands Region, as defined in section 3 of P.L.2004, c.120 (C.13:20-3), the district water supply commission shall consult with the Highlands Water Protection and Planning Council established pursuant to section 4 of P.L.2004, c.120 (C.13:20-4) prior to moving forward with any such plans or entering into any such contracts. The provisions of section 16 of P.L.2004, c.120 (C.13:20-16) shall apply to the district water supply commission.

Amended 2004, c.120, s.78.



Section 58:5-13 - Action Of Municipality On Contract; Time; Extension

58:5-13. Action of municipality on contract; time; extension
With the submission of its preliminary report and form of contract to the municipalities interested, the commission shall notify the municipalities of a time, which shall be not less than thirty days from the delivery of the notice at the office of the clerk of the respective municipalities, within which the municipalities shall respectively, through the board or body having charge of its water supply, submit suggested modifications to such form of contract, or signify their acceptance thereof or their intention to withdraw from further participation in the proposed development or acquisition. The commission may extend the time for municipal action, hereinbefore or hereinafter required, beyond the time fixed by it in any such notice.



Section 58:5-14 - Redrafted Contract; Submission; Resubmission

58:5-14. Redrafted contract; submission; resubmission
If such suggested modifications, the failure of any municipality to signify its acceptance of the contract, or the withdrawal of any municipality from further participation, necessitates the redrafting of the contract, the commission shall proceed so to do and shall submit the redrafted contract to the remaining municipalities, notifying them of a time, which shall not be less than fifteen days from the delivery of the notice at the office of the clerk of the respective municipalities, within which they shall signify their acceptance of the modified contract. Such process shall be continued by the resubmission of modified contracts for the consideration of which not less than fifteen days, as herein above provided, shall be allowed, until a form of contract has been agreed upon by the commission and one or more municipalities.



Section 58:5-15 - Duties Of Municipalities Upon Acceptance Of Contract; Failure Of Municipality To Act

58:5-15. Duties of municipalities upon acceptance of contract; failure of municipality to act
When said final form of contract shall have been accepted by all of the municipalities which are parties thereto, each of the municipalities shall forthwith introduce the proper ordinances or resolutions necessary to appropriate the moneys required to carry out the contract, and to authorize the execution thereof and take final action thereon as soon as it lawfully may. If any of the municipalities shall fail so to make the appropriations and to authorize the execution of the contract, the commission may, in its discretion, either take appropriate action to bring about the making of the appropriation and the execution of the contract by the municipality, or it may consider the project to have been abandoned by the municipality so failing and redraft the contract and submit the contract so redrafted to the remaining municipalities for action thereon as herein above provided in the case of the submission of modifications of the contract originally submitted.



Section 58:5-16 - Powers Of Commission In Carrying Out Contracts

58:5-16. Powers of commission in carrying out contracts
Upon the execution of said contract, the district water supply commission shall forthwith proceed to carry out the same. For such purpose the commission may, in its own corporate name, but at the expense of the contracting municipalities as herein provided, acquire by purchase or condemnation any part or all of the water plant, water rights, easements, distribution system or other property of any existing private corporation or of any water company, including any contracts which said corporation or water company may have with any municipal or other corporation for the supply of water and may carry out said contracts.

The commission may acquire by purchase or condemnation lands, easements, rights of way, water rights and all other property and rights needful for the construction of any reservoir or the obtaining of any water supply, or the laying of any pipes or mains, or the doing of any work, necessary for the acquisition, construction or operation of such water supply.

The commission may construct or cause to be constructed such reservoirs, pipe lines, mains, pumping or filtration plant, standpipes, tunnels, buildings or other structures, machinery and appliances as may be necessary for the purposes of this chapter, and may hire all employees and purchase all materials necessary for such purpose, and shall have all other powers necessary or proper to provide all of the contracting municipalities in the water supply district with a sufficient water supply, including the right to contract with any municipality, corporation, person or other district water supply commission for the purchase, sale or exchange of any water, lands or other property, but the commission or any municipality shall not enter into any new contracts for the sale or delivery of water to any corporation, firm or person for use within the limits of any other municipality without the written approval and consent of such other municipality.

The commission may also arrange the exchange of lands and of water rights and water in any watershed in the district between any of the municipalities of the district by contract with the municipalities interested.



Section 58:5-17 - Condemnation; Proceedings Upon Refusal Of Money Tendered For Property Taken; Payment Into Court; Withdrawal

58:5-17. Condemnation; proceedings upon refusal of money tendered for property taken; payment into court; withdrawal
Any district water supply commission instituting an action for the acquisition of land or other property under and by virtue of the provisions of chapter one of the Title, Eminent Domain (s. 20:1-1 et seq.), may upon offer made to and refused by the owner of such property of such sum of money as in the opinion of the commission is the reasonable value of the property, pay the sum of money so offered into the Superior Court, there to await the determination of the action. Nothing contained in this section shall apply to any property devoted to or held for any public use by any board, commission or agency of this State, municipality or county of this State, or by any public utility as the same is defined by section 48:2-13 of the Title, Public Utilities.

The payment of such sum into the court shall operate to stop the running of interest upon any award thereafter made to the amount of such deposit and upon said payment the condemning party may forthwith enter in and upon the property sought to be acquired in the same manner and with like power as though the action in condemnation had been completed.

If, during the pendency of the action in condemnation, a good and sufficient deed of conveyance for the rights and interests sought to be condemned shall be executed and delivered to the authority seeking to condemn, the owners may forthwith apply to the court for the withdrawal of said funds.

Amended by L.1945, c. 195, p. 674, s. 1; L.1953, c. 54, p. 953, s. 7.



Section 58:5-18 - Construction Of Pipe Lines And Reservoirs; Change Of Grade Or Location Of Streets, Canals And Railroads; Condemnation

58:5-18. Construction of pipe lines and reservoirs; change of grade or location of streets, canals and railroads; condemnation
The commission may construct water mains or pipe lines for the purposes provided for in this chapter along, under and over any watercourse, or under, over, along or across any street, turnpike, road, railroad, highway or other way, or public park or grounds, and in or upon private or public land under water, in such way and manner as not unnecessarily to obstruct or impede travel or navigation.

It may enter upon and dig up any street, highway or private or public land, for the purpose of constructing said work and appurtenances and for repairing and maintaining the same, and in a general way may do all other acts and things necessary, convenient and proper in connection with the acquisition, construction, operation and maintenance of said water supply. If any highway or public or private land is dug up and disturbed pursuant to the provisions of this chapter, the same shall be restored to its former condition as nearly as may be.

The commission may also alter or change the grade of any highway or public street, or relocate such highway or street where necessary for the purpose of constructing any reservoirs to be built in accordance with contracts authorized to be made by this chapter. If it shall become necessary to change the location or gradient of any canal or railroad, or the appurtenances thereof, the corporation owning or operating such canal or railroad shall be required to relocate or change the same as far as needful and to acquire the property necessary for such change and, if possible, to agree with the commission upon the details of such change, the cost thereof to be paid by the commission as a part of the expense of such reservoir construction. If the corporation is unable to agree with the owner of any land, property or right required to be taken by it in order to make such change, the commission shall, for the benefit of the corporation, acquire the same by condemnation or otherwise, provided such acquisition shall not impair the operation of the railroad or canal.



Section 58:5-19 - Acquisition From Canal Corporations Of Water Rights For Reservoirs; Condemnation

58:5-19. Acquisition from canal corporations of water rights for reservoirs; condemnation
If the commission decides to construct any reservoir which may intercept or interfere with the flow of waters that may be part of the feeder of any canal or which may be claimed by any canal corporation, the commission may acquire from the canal corporation the necessary water rights for the reservoir by agreement with the canal corporation; and if it shall prove impossible to make such agreement, the commission may acquire by condemnation the necessary water flowage or other rights from the canal corporation.



Section 58:5-20 - Commission Contracts

58:5-20. Commission contracts
a. Whenever any work to be performed or material to be furnished involves an expenditure exceeding $7,500.00 or the amount determined pursuant to subsection b. of this section, the commission shall cause to be prepared, and shall approve in public meeting, such form of contract or alternative contracts for the execution of the work or the furnishing of the materials, and payment therefor, as will in its judgment secure the execution of the work and the furnishing of the materials most efficiently, economically and expeditiously.

This subsection shall not prevent the commission from having any work done by its own employees, nor shall it apply to repairs, or to the furnishing of materials, supplies or labor, or the hiring of equipment or vehicles, when the safety or protection of its or other public property or the public convenience requires, or the exigency of the commission's service will not admit of such advertisement. In such case the commission shall, by resolution, passed by the affirmative vote of a majority of its members, declare the exigency or emergency to exist, and set forth in the resolution the nature thereof and the approximate amount to be so expended.

Thereupon the commission shall designate the time when it will meet at its usual place of meeting to receive proposals in writing for doing the work or furnishing the materials in accordance with, and upon the terms and conditions of, such form of contract or alternative contracts, and shall order its clerk to give notice, by advertisement inserted at least 10 days before the time of such meeting in at least two newspapers printed and circulating in the county or counties in which the municipalities in said water supply project are situated, of the work to be done and the materials to be furnished, particular plans and specifications of which shall, at the time of such order, be filed in the office of the commission.

All proposals shall be publicly opened by the commission, which shall award the contract to the lowest responsible and qualified bidder under the form of the contract originally adopted or the form of the alternative contract which shall then be adopted by it as most advantageous.

Each contractor shall be required to give bond satisfactory in amount and security to the commission for the faithful performance of his contract.

b. The Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of each odd-numbered year, adjust the threshold amount set forth in subsection a. of this section, or subsequent to 1985 the threshold amount resulting from any adjustment under this subsection or section 17 of P.L. 1985, c. 469, in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York City and the Philadelphia areas as reported by the United States Department of Labor. The Governor shall, no later than June 1 of each odd-numbered year, notify each commission of the adjustment. The adjustment shall become effective on July 1 of each odd-numbered year.

Amended by L. 1982, c. 93, s. 1, eff. July 28, 1982; L. 1985, c. 469, s. 15, eff. Jan. 16, 1986.



Section 58:5-21 - Conveyance Of Distribution Or Water Plant To Municipality

58:5-21. Conveyance of distribution or water plant to municipality
If the commission acquires any part or all of any distribution or water plant, it may convey the same to the municipality in which the same is situated or to whose use it is devoted, at the cost thereof as nearly as may be and upon such equitable terms as the commission may fix.



Section 58:5-22 - Payment By Municipalities Of Cost Of Construction Or Acquisition Of Water Supply

58:5-22. Payment by municipalities of cost of construction or acquisition of water supply
The cost of the construction or acquisition of said water supply shall be borne by the contracting municipalities in proportion to the amount of water contracted to be taken in the contract between each of the municipalities and the commission. The commission may call upon each of the contracting municipalities to pay from time to time an account of said costs such sums as the commission shall estimate to be needed for that purpose, and shall request payments from each of the municipalities in accordance with the contract until the total cost of the acquisition and construction of the water supply has been completed, and each municipality shall make such payments when so requested. Such cost shall include the salaries and expenses of the commission up to the time of the actual completion of the plant and the commencement of the actual supply of water therefrom.



Section 58:5-23 - Payment Of Cost Of Operation; Apportionment; Payment In Advance

58:5-23. Payment of cost of operation; apportionment; payment in advance
After the actual completion of the plant and the commencement of the actual supply of water therefrom, the expenses of the commission and its agents and employees shall be charged to operation and properly proportioned as between the several water supply projects which may be operated by the commission.

After the plant is completed or acquired the cost of operation shall be estimated yearly in advance and apportioned among the municipalities respectively in proportion to the amounts of water contracted to be used by each, and each of the municipalities shall pay said sums to the commission in advance when requested.

At the end of each year the commission shall make an apportionment of the actual cost of the operation of the plant among the contracting municipalities upon the basis of the actual water consumed by each municipality, but such amount shall be in no event less than the quantity contracted for. In apportioning said cost, no municipality shall be charged with any item of interest or rental upon, or cost of operation of, any part of any water plant which is not used in supplying water to the municipality, but any municipality may contract to bear the proportionate cost of acquisition and operation of any water plant which may be devoted in whole or in part to the service of one or more municipalities. Each municipality shall be charged with the amounts so apportioned, and credited with the amount previously paid on account of the estimated operating expenses for such year.



Section 58:5-24 - Control Of Plant After Completion

58:5-24. Control of plant after completion
Upon the completion of such water supply plant, works and appurtenances, the commission shall retain and have sole control and charge of the same, except such part thereof as it may convey to any one of the contracting municipalities as herein provided, in trust, however, for each of the contracting municipalities and such other municipalities as may be entitled to share in the water supply as provided in this chapter.



Section 58:5-25 - Petition Of Municipality For Water; Notice; Hearing

58:5-25. Petition of municipality for water; notice; hearing
Any municipality desiring to take water from any plant constructed, acquired or operated, or which is in course of construction or acquisition, by any district water supply commission under the authority conferred by this chapter, may file a petition with the commission setting forth the amount of water that the municipality desires to take and the period at which it desires to commence such taking. The commission shall thereupon fix a time and place for a hearing of the application and give to each municipal corporation under contract with the commission in relation to said water supply at least thirty days' notice in writing mailed to the clerk or secretary of the board or body having charge of the water supply of the municipal corporation.



Section 58:5-26 - Contract With Municipality Applying For Water; Payments

58:5-26. Contract with municipality applying for water; payments
After such hearing, the commission, if the water supply under its control is adequate for the supply of the applying municipality, may contract with the municipality for the supply to it of water at such price as shall impose upon the municipality an equitable share of the cost of constructing, acquiring and operating such supply; or the commission may allow the municipality to become part owner of the water supply plant controlled by the commission, or such part thereof as is necessary for the supply of the municipality by means of a contract whereby the municipality shall agree to pay to the commission its proportionate share of the cost of acquisition, construction and operation of the plant. Any money so paid to the commission by the municipality shall be paid over to the municipalities which have heretofore contributed to the cost of the water supply plant, upon such terms and in such proportion as the contracting municipalities have heretofore mutually agreed or as they shall hereafter mutually agree, and as shall be approved by the commission.

Amended by L.1941, c. 4, p. 15, s. 1.



Section 58:5-26.1 - Customers Of District Water Supply Commission, Electronic Billing, Payment Permitted.

58:5-26.1 Customers of district water supply commission, electronic billing, payment permitted.

9.Upon the request of a customer, a district water supply commission may:

a.offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by such district water supply commission to its customers and any additional information sent by the water commission to its customers as required by law, provided that any notice of disconnection, discontinuance or termination of water service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and

b.provide the customer of such district water supply commission the option of paying any such periodic bill via electronic means.

L.2010, c.91, s.9.



Section 58:5-27 - Consent For Obtaining New Or Additional Water Supply

58:5-27. Consent for obtaining new or additional water supply
No municipality within a water supply district for which a commission has been appointed as provided in this chapter shall, without the consent of the commission, obtain any new or additional water supply from any watershed, other than the watershed or watersheds from which the municipality obtains its existing supply.



Section 58:5-28 - Contracting Municipalities May Borrow Money; Issue Of Bonds And Notes

58:5-28. Contracting municipalities may borrow money; issue of bonds and notes
Each municipality entering into a contract with a district water supply commission as provided in this chapter may borrow upon its bonds, or upon its notes or other temporary obligations, the money necessary to make the payments required by such contract. Such bonds or other obligations shall be issued under and in accordance with article 1 of chapter 1 of the title Municipalities and Counties (s. 40:1-1 et seq.).



Section 58:5-29 - No State Indebtedness Authorized

58:5-29. No state indebtedness authorized
Nothing in this chapter contained shall be construed to authorize any district water supply commission to incur any indebtedness on behalf of the state of New Jersey.



Section 58:5-30 - Repeal Of Certain Laws; Saving Clause

58:5-30. Repeal of certain laws; saving clause
All acts and parts of acts passed prior to March sixteenth, one thousand nine hundred and sixteen, granting to the state water supply commission or its successors in authority the powers in this chapter granted to the boards of district water supply commissions, when created as herein provided, are hereby repealed, but nothing in this repealer contained shall be held to affect the powers of any municipality, by condemnation or otherwise, to develop, acquire, operate, enlarge or improve its water supply existing on March sixteenth, one thousand nine hundred and sixteen, from its then source of supply, nor the performance of any then existing contract relating to its water supply.



Section 58:5-31 - Short Title

58:5-31. Short title
This act shall be known as and may be cited as the "water transmission facilities act."

L.1962, c. 167, s. 1.



Section 58:5-32 - Legislative Findings

58:5-32. Legislative findings
The Legislature hereby finds that:

(a) the State has heretofore acquired certain real property for the purpose of providing additional supplies of water which will be needed to meet the future requirements of the people of the State;

(b) The State through the Commissioner of Conservation and Economic Development is establishing reservoirs and water supplies on real property acquired for said purpose pursuant to the New Jersey Water Supply Law of 1958; and

(c) many millions gallons per day of water will soon become available from said reservoirs.

L.1962, c. 167, s. 2.



Section 58:5-33 - Public Policy

58:5-33. Public policy
It is hereby declared to be in the public interest and to be the policy of the State to foster and promote by all reasonable means the prompt, efficient and economical transmission, treatment, filtration, distribution and use of the water supplies acquired and developed by the State. It is the purpose and object of this act further to implement such policy by, among other things, giving additional powers to certain public corporations heretofore authorized to supply and distribute water, to the end that such public corporations will be enabled to finance, construct and operate facilities necessary for the treatment, filtration, transmission and distribution of water made available by the State to municipalities and persons, pursuant to the provisions of the Water Supply Law.

L.1962, c. 167, s. 3.



Section 58:5-34 - Definitions

58:5-34. Definitions
As used in this act, the following words and terms shall have the following meanings, unless the context indicates another or different meaning or intent:

(1) "Bonds" means bonds or other obligations, including notes, issued pursuant to this act;

(2) "Commission" means (1) when used with reference to the North Jersey water supply district, or a water supply system or transmission facility in such district, the North Jersey district water supply commission heretofore appointed under section 3 of the original act as such commission may be constituted at any particular time; (2) when used with reference to the South Jersey water supply district, or a water supply system or transmission facility in such district, the commission described as the South Jersey district water supply commission in said section, and after the appointment thereof, such commission as it may be constituted at any particular time; (3) when used without particular reference to either water supply district, or without other words indicating a particular commission, both of said commissions;

(3) "Construct" and "construction" connote and include, in addition to the usual connotations thereof, acts of construction, reconstruction, replacement, extension, improvement and betterment of a water transmission facility;

(4) "Contracting municipality" means with reference to any particular project any municipality which shall enter into an agreement with a commission which provides among other things for periodic payments from said municipality to the commission for the purpose of paying all or part of the costs of financing the acquisition, construction, maintenance and operation of such project;

(5) "Cost" means, in addition to the usual connotations thereof, the cost incurred, or to be incurred, by the State or a commission, in planning, designing, constructing and putting fully in operation, all or any part of a water transmission facility, and of acquiring all or any real or personal property, or any agreements or franchises, necessary, useful or convenient therefor, or in connection therewith, and shall include without limiting the generality of the foregoing: the cost of engineering, architectural, legal, accounting and other professional surveys, studies, estimates, inspections, reports, plans, specifications and advice, including the repayment of any advances from the State or the United States, or any agency of either, or from any other source, for any of such purposes; financing charges and bond discount; interest, insurance, administrative and other operating expenses prior to, during and for 1 year after construction; operating deficits and other deficiencies in revenues; and all other expenses as may be necessary or incident to the financing, acquisition and construction of a water transmission facility and putting the same fully in operation;

(6) "Governing body" means the commission, council, board or body, by whatever name it may be known, having charge of the finances of a municipality;

(7) "Municipality" means any city of any class, any borough, village, town, township, or any other municipality (other than a county or a school district) any agency thereof or any 2 or more thereof acting jointly;

(8) "Operating expenses" means, in addition to the usual connotations thereof, all costs and expenses of operating, maintaining, managing, repairing and reconstructing a project and each and every part thereof including without limiting the generality of the foregoing: administrative expenses, premiums on insurance, including use and occupancy insurance and casualty, compensation and other insurance, costs of collection of any revenues, legal and engineering expenses, payments to pension, retirement, health and hospitalization funds, expenses, liabilities and compensation of fiduciaries, and any other expenses required to be paid for or with respect to proper operation or maintenance of such project all to the extent properly and directly attributable to such project, whether paid or incurred by the State or by the commission operating such project;

(9) "Original act" means chapter 5 of Title 58 of the Revised Statutes and the acts continued thereby and the acts heretofore adopted amendatory thereof and supplemental thereto;

(10) "Owner" means a person having any estate, interest or right in property being acquired under this act or any lien, charge or encumbrance thereon;

(11) "Participant" means any municipality which has accepted or which may hereafter accept a contract with a commission providing for the raising and payment of funds to meet the costs of acquisition and operation of a water supply or additional water supply pursuant to the terms of the original act;

(12) "Person" means any natural person, or any association, corporation, including any publicly or privately owned utility corporation, authority, county, municipality or the State and any agency or subdivision of any of them;

(13) "Project" means any water transmission facility, or any part of such a facility planned, acquired, constructed, or undertaken by a commission to carry out the purposes of this act;

(14) "Real property" means lands both within and without the State, and improvements thereof or thereon, any and all rights of way, water, riparian and other rights, any and all easements and privileges in real property, and any right or interest of any kind or description in, relating to or connected with real property;

(15) "Water supply system" or "supply system" means any water supply or additional water supply acquired or operated pursuant to the terms of the original act and all property of any kind used in connection therewith;

(16) "Water transmission facility" or "transmission facility" means any real property and rights therein, and any plants, structures, machinery and equipment and other property real, personal and mixed, acquired, constructed or operated, or to be acquired, constructed or operated for or in connection with the treatment, filtration, transmission or distribution by a commission of water made available by the State, including without limiting the generality of the foregoing, standpipes and other storage facilities, pumping stations, treatment plants, filtration plants, conduits, transmission mains, aqueducts, pipelines, mains, canals, open waterways and channels, connections and interconnections, roads and other plants, structures, machinery, tools, equipment, boats, conveyances, and other real and personal property, and rights therein, and any and all appurtenances necessary, useful, convenient or incidental to or in connection with the acquisition, construction, operation or maintenance of any of the foregoing;

(17) "Unused water" means with reference to any particular project any water allocated to but not presently required by a contracting municipality in such project and which would remain unused unless disposed of by the commission as provided in this act;

(18) "Water supply law" means the act of the Legislature of the State of New Jersey entitled "An act concerning water supplies, providing for increased water supplies for public potable, industrial, irrigation and other purposes, prescribing the functions, powers and duties of the Department of Conservation and Economic Development in connection therewith, and supplementing Title 58 of the Revised Statutes" approved May 12, 1958, constituting chapter 34 of the laws of 1958 (c. 58:22-1 et seq.) as heretofore amended and supplemented.

L.1962, c. 167, s. 4.



Section 58:5-35 - Commissions Public Corporations

58:5-35. Commissions public corporations
The North Jersey district water supply commission shall continue to be, and the South Jersey district water supply commission when appointed shall be, a public body politic and corporate established as an instrumentality exercising public and essential governmental functions and to provide for the public health and welfare.

L.1962, c. 167, s. 5.



Section 58:5-36 - Powers

58:5-36. Powers
A commission shall have the power in its own name and on its own behalf, to acquire, hold, use and dispose of its revenues and other moneys and to provide for and secure the payment of any bonds or notes and the rights of the holders thereof and to carry out the purposes of this act, shall have the power in addition to all other powers granted to it by law:

(a) to own, maintain, repair, reconstruct, operate and use water transmission facilities and, to that end, to acquire, by purchase, gift, condemnation or otherwise, and, to construct, maintain, repair, reconstruct, operate and use all plants, structures, equipment and other real and personal property, deemed necessary for, or incident to, any such facilities; and for said purposes may enter into any contracts or agreements, execute all instruments, and do all things necessary or convenient to carry out any power given in this act; provided, however, that a commission shall not have the power to condemn any waterworks, reservoir, transmission facility, water supply system, pipeline or any appurtenances thereto owned by a municipality or by a municipal or intermunicipal authority or commission;

(b) to enter into contracts pursuant to and in accordance with the provisions of the water supply law with the State to be executed on behalf of the State by the Commissioner of Conservation and Economic Development for the purchase of water from the State and determining the terms and conditions of such purchase; and

(c) to enter into contracts with any municipality or person for the sale or exchange of water and determining the terms and conditions of such sale or exchange.

L.1962, c. 167, s. 6. Amended by L.1962, c. 184, s. 1.



Section 58:5-36.1 - Participation In Oakland Flood Protection Project.

58:5-36.1 Participation in Oakland Flood Protection Project.

1.The North Jersey district water supply commission shall have the authority to participate in the Oakland Flood Protection Project at the Pompton Lake Dam, under the direction and supervision of the Department of Environmental Protection and other governmental entities.

L.2001,c.163,s.1.



Section 58:5-36.2 - Defense, Indemnification Of North Jersey District Water Supply Commission.

58:5-36.2 Defense, indemnification of North Jersey district water supply commission.

2.The State of New Jersey shall defend and indemnify the North Jersey district water supply commission and any of its members, officers, or employees for any act or omission with respect to any claims or any cause of action arising out of its participation in the Oakland Flood Protection Project. Nothing in this section shall diminish or limit in any way any procedural or substantive protection or defense available to the North Jersey district water supply commission or to the State, or to any officer, agent, or employee of the commission or the State pursuant to the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., or any other law.

L.2001,c.163,s.2.



Section 58:5-37 - Contracts With Municipalities Relating To Water Transmission Facilities

58:5-37. Contracts with municipalities relating to water transmission facilities
Subject to the provisions of the water supply law, but notwithstanding the provisions of any other law, a commission and any municipality or municipalities may enter into a contract or contracts providing for or relating to: the treatment, filtration, transmission or distribution of any supply of water made available by the State including the formulation of plans for a project, the necessary engineering, financial and other studies and investigations of the feasibility of such project and the method of payment of the costs of such studies and investigations; the acquisition and construction of a project and the financing of the costs thereof and of any additions, extensions and improvements thereof and the terms and conditions upon which such acquisition, construction and financing shall be undertaken; and the operation and maintenance of a project, the treatment, filtration, or transmission of water, and the apportionment and distribution of water among and to the municipalities participating in a project, and the payments to be made to the commission by the municipalities to meet the cost of purchase of water, operating and maintenance expenses and debt service including any payments into reserve or other funds for the security of bondholders and to meet or discharge other obligations to bondholders. Any such contract may provide for the payment to the commission by a municipality annually or at more frequent intervals of such sum or sums of money, computed at fixed amounts or by formula based on any pertinent factors or other matters or in any other manner as said contract may provide. Any such contract may be authorized on behalf of the municipality by ordinance and may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by such municipality and which may be agreed to by the commission in conformity with its contracts with the holders of any bonds, and shall be valid whether or not an appropriation with respect thereto is made by such municipality prior to authorization or execution thereof. Such municipality is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality. Subject to any such contracts with the holders of bonds, the commission is hereby authorized to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract.

L.1962, c. 167, s. 7.



Section 58:5-38 - Appropriation Of Funds By Municipality

58:5-38. Appropriation of funds by municipality
Any municipality shall have power, in the discretion of its governing body, to appropriate moneys for the purposes of the commission, and to pay, lend or donate such moneys to the commission in such installments and upon such terms as may be agreed upon between such municipality and the commission.

L.1962, c. 167, s. 8.



Section 58:5-39 - Property Held By A Commission Under The Original Act Not Subject To Certain Claims

58:5-39. Property held by a commission under the original act not subject to certain claims
No trustee or receiver appointed under this act, and no holder of any bond or coupon or other obligation issued pursuant to this act, no contracting municipality or person having any right or interest in any project acquired or constructed under this act and no creditor or other claimant whose claim arises out of or in connection with the acquisition, construction, operation or ownership of any project by a commission under or pursuant to this act, shall acquire or have any rights whatsoever against any part of any water supply or water supply system acquired or operated by a commission for and on behalf of one or more participants pursuant to the provisions of the original act or any agreements thereunder. No moneys or other property received by a commission for payment of the costs of acquiring, constructing, maintaining or operating a particular water supply system shall be used for or in connection with any other water supply system or project.

L.1962, c. 167, s. 9.



Section 58:5-40 - Annual Budgets And Apportionment Of Expenses

58:5-40. Annual budgets and apportionment of expenses
(a) A commission shall cause to be prepared, not later than December 31 of each year, a separate annual budget for the operating expenses of each water supply system and water transmission facility which it may operate pursuant to the original act or to the provisions of this act. The commission shall thereupon fix a time and place for a hearing on each of the said budgets. Notice of each hearing, together with a copy of each of the said budgets, shall be sent to the participants and contracting municipalities of all water supply systems and water transmission facilities administrated by or under the control of such commission at least 10 days before the date fixed for the hearing by mailing a copy of the same to the officer of the board or body having charge of the water supply of said municipality. The commission shall approve the budget not later than 15 days after the beginning of the municipal budget year. Copies thereof shall be filed with the respective municipal officials within 5 days after approval.

(b)1. The operating expenses of a water supply system operated by a commission pursuant to the original act shall be estimated in advance each year and be apportioned among participants in proportion to the amounts of water contracted to be used by each. Payment shall be made to the commission in advance upon request.

2. At the end of each year the commission shall apportion the actual cost of the operation of such system which it operates pursuant to the original act among participants upon the basis of the actual water consumed by each municipality, but such amount shall be in no event less than the quantity contracted for. In apportioning such cost, no municipality shall be charged with any item of interest or rental upon, or the cost of operation of, any part of a water supply system which is not used in supplying water to the municipality. Each participant and contracting municipality shall be charged with the amount so apportioned and credited with any amount previously paid on account of the estimated operating expenses for such year.

(c) Notwithstanding any other provision of this act, a commission may apportion to and among participants and contracting municipalities as part of the operating expenses of a project or water supply system in which they have an interest a portion of the commission's general expenses not wholly or directly attributable to the operation or maintenance of any particular project or water supply system. Such allocation shall be fair and equitable taking into account the amounts of direct cost of operating and maintaining, or the volume of water supplied or allocated by or to, particular projects and water supply systems and such other factors as may reasonably be considered for the purpose of such apportionment. Except as provided in this section, a commission shall not use any moneys received by it for use in connection with a particular water supply system or project to pay any costs or expenses incurred by it in connection with any other water supply system or project.

L.1962, c. 167, s. 10. Amended by L.1962, c. 184, s. 2.



Section 58:5-41 - Sale Of Unused Water By A Commission

58:5-41. Sale of unused water by a commission
(a) A commission shall have power to sell any unused water to any municipality or person for the account of any contracting municipality or municipalities having the right to use such water (herein called "interested municipality" ). Any such sale shall be subject however to the prior right of the interested municipality to use such water;

(b) Any such sale shall be made by an agreement in writing on such terms and for such periods as the commission shall determine, but not at a price lower than the cost of the water to the interested municipality unless such municipality shall consent thereto;

(c) No sale of unused water shall be made to any consumer without the consent of the municipality in which such water will be used, but such consent shall not unreasonably be withheld;

(d) No person and no municipality which is not a contracting municipality in a project shall have any right to require a commission to sell nor have any right to purchase any unused water available as a result of such project unless and until a party to a sale agreement and then only to the extent and upon the terms set forth therein.

L.1962, c. 167, s. 11.



Section 58:5-42 - Control Of Project After Payment Of Bonds

58:5-42. Control of project after payment of bonds
After all bonds issued by a commission to finance the acquisition of a project, and all obligations to the holders of any such bonds, have been fully met and discharged, the commission shall retain and have sole control and charge of such project, in trust however, for the contracting municipalities in the same manner and to the same extent as if the project were a water supply or water supply system acquired and constructed under the original act.

L.1962, c. 167, s. 12.



Section 58:5-43 - Bond Resolution

58:5-43. Bond resolution
For the purpose of raising funds to pay the cost of any part of any project or for the purpose of funding or refunding any bonds, including refunding by exchange of bonds for outstanding bonds, a commission shall have power to authorize or provide for the issuance of bonds pursuant to this act. Such commission shall adopt a resolution (in this act sometimes referred to as "bond resolution" ) which shall

(1) describe in brief and general terms sufficient for reasonable identification the project or part thereof to be constructed or acquired, or describe the bonds which are to be funded or refunded (if any);

(2) state the cost or estimated cost of the project (if any); and

(3) provide for the issuance of bonds in accordance with the provisions of this act.

No general bond resolution establishing an issuance of bonds of the commission shall become effective unless at least 10 days prior to its adoption the commission shall have given notice thereof to all participants and contracting municipalities having an interest in any water supply system or water transmission facility under the administration or control of the commission. Such notice shall specify the time and place at which such resolution will be considered by the commission for adoption and shall be served, together with a copy of the proposed resolution, either personally or by certified or registered mail upon the clerk of each such participant or contracting municipality.

L.1962, c. 167, s. 13. Amended by L.1962, c. 184, s. 3.



Section 58:5-44 - Issuance Of Bonds

58:5-44. Issuance of bonds
Upon adoption of a bond resolution, a commission shall have power to incur indebtedness, borrow money and issue its bonds (including bonds to be exchanged for outstanding bonds) for the purpose of financing the project or of funding or refunding the bonds described therein. Such bonds shall be authorized by the bond resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 50 years from the date thereof, bear interest at such rate or rates not exceeding 6% per annum, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the bond resolution may provide.

L.1962, c. 167, s. 14.



Section 58:5-45 - Sale Of Bonds

58:5-45. Sale of bonds
Bonds of a commission may be sold by the commission at public or private sale at such price or prices as the commission shall determine; provided, however, that the interest cost to maturity of the money received for any issue of bonds (computed according to standard tables of bond values) shall not exceed 6% per annum.

L.1962, c. 167, s. 15.



Section 58:5-46 - Publication Of Bond Resolution; Limitation On Actions

58:5-46. Publication of bond resolution; limitation on actions
A commission may cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of the governing body of the contracting municipality or municipalities and may thereupon cause to be published once in a newspaper or newspapers circulating in the contracting municipality or municipalities, a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also that any action or proceeding of any kind or nature in any court questioning the validity of its creation and establishment of the commission or the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contract provided for by the bond resolution shall be commenced within 20 days after the publication of such notice. If any such notice shall at any time be published and if no action or proceeding questioning the validity of the creation and establishment of the commission, or the validity or proper authorization of bonds provided for by the bond resolution referred to in said notice, or the validity of any covenants, agreements or contract provided for by said bond resolution shall be commenced or instituted within 20 days after the first publication of said notice, then all residents and taxpayers and owners of property in any contracting municipality and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity of the creation and establishment of the commission, or the validity of proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said commission shall be conclusively deemed to have been validly created and established and to be authorized to transact business and exercise powers as a commission under this act, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

L.1962, c. 167, s. 16.



Section 58:5-47 - Negotiability Of Bonds

58:5-47. Negotiability of bonds
Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the negotiable instruments law of the State, and each holder or owner of such a bond or obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said negotiable instruments law.

L.1962, c. 167, s. 17.



Section 58:5-48 - Agreements With Holders Of Bonds

58:5-48. Agreements with holders of bonds
Any bond resolution of a commission providing for or authorizing the issuance of any bonds may contain provisions, and such commission, in order to secure the payment of such bonds and in addition to its other powers, shall have power by provision in such bond resolution to covenant and agree with the several holders of such bonds, as to:

(1) the custody, security, use, expenditure or application of the proceeds of the bonds;

(2) the construction and completion, or replacement, of all or any part of a project;

(3) the use, regulation, operation, maintenance, insurance or disposition of all or any part of a project or restrictions on the exercise of the powers of the commission to dispose, or to limit or regulate the use, of all or any part of a project;

(4) payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security, or the acceleration of the maturity of any such bonds or obligations;

(5) the use and disposition of any moneys of the commission, including revenues (in this act sometimes called "project revenues") derived or to be derived from the operation of all or any part of a project, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired;

(6) pledging, setting aside, depositing or trusteeing all or any part of the facility revenues or other moneys of the commission to secure the payment of the principal of or interest on the bonds or any other obligations or the payment of expenses of operation or maintenance of a project, and the powers and duties of any trustee with regard thereto;

(7) the setting aside out of project revenues or other moneys of the commission of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof;

(8) determination or definition of project revenues or of the expenses of operation and maintenance of a project;

(9) the rents, rates, fees, or other charges for connection with or the use or services of a project, including any parts thereof theretofore constructed or acquired and any parts, extensions, replacements or improvements thereof thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same, the amount or amounts of project revenues to be produced thereby, and the disposition and application of the amounts charged or collected;

(10) the assumption or payment or discharge of any indebtedness, liens or other claims relating to any part of a project or any obligations having or which may have a lien on any part of the project revenues;

(11) limitations on the issuance of additional bonds or any other obligations or on the incurrence of indebtedness of the commission;

(12) limitations on the powers of the commission to construct, acquire or operate, or permit the construction, acquisition or operation of, any plants, structures, facilities or properties which may compete or tend to compete with a project;

(13) vesting in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the commission may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section 19 of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section 19 of this act or limiting the rights, duties and powers of such trustee;

(14) payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or contract with the holders of the bonds;

(15) the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced; or

(16) any other matter or course of conduct which, by recital in the bond resolution, is declared to further secure the payment of the principal of or interest on the bonds.

All such provisions of the bond resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the commission and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by appropriate action, suit or proceeding in any court of competent jurisdiction, or by proceeding in lieu of prerogative writ.

L.1962, c. 167, s. 18.



Section 58:5-49 - Trustees For Bondholders

58:5-49. Trustees for bondholders
(1) If the bond resolution of a commission authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of this section, then in the event that there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or in the event that the commission shall fail or refuse to comply with the provisions of this act shall fail or refuse to carry out and perform the terms of any contract with the holders of any such bonds, and such failure or refusal shall continue for a period of 30 days after written notice to the commission of its existence and nature, the holders of 25% in aggregate principal amount of the bonds of such series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section.

(2) Such trustee may and upon written request of the holders of 25% in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name:

(a) By any action, writ, proceeding in lieu of prerogative writ, or other proceeding, enforce all rights of the holders of such bonds, including the right to require the commission to charge and collect service charges adequate to carry out any contract as to, or pledge of, project revenues, and to require the commission to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act;

(b) Bring an action upon all or any part of such bonds or interest coupons or claims appurtenant thereto;

(c) By action, require the commission to account as if it were the trustee of an express trust for the holders of such bonds;

(d) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds; or

(e) Declare all such bonds due and payable, whether or not in advance of maturity, upon 30 days' prior notice in writing to the commission and, if all defaults shall be made good, then with the consent of the holders of 25% of the principal amount of such bonds then outstanding, annul such declaration and its consequences.

(3) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights.

(4) In any action or proceeding by such trustee, the fees, counsel fees and expenses of the trustee and of the receiver, if any, appointed pursuant to this act, shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any service charges and project revenues of the commission pledged for the payment or security of bonds of such series.

L.1962, c. 167, s. 19.



Section 58:5-50 - Receivers; Powers

58:5-50. Receivers; powers
If the bond resolution of a commission authorizing or providing for the issuance of a series of its bonds shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits of section 19 of this act and shall further provide in substance that any trustee appointed pursuant to said section or having the powers of such a trustee shall have the powers provided by this section, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the project, the revenues of which are pledged for the payment or security of bonds of such series. Such receiver may enter upon and take possession of said project and, subject to any pledge or contract with the holders of such bonds, shall take possession of all moneys and other property derived from or applicable to the acquisition, construction, operation, maintenance or reconstruction of said project and proceed with such acquisition, construction, operation, maintenance or reconstruction which the commission is under any obligation to do, and operate, maintain and reconstruct the said project and fix, charge, collect, enforce and receive all revenues from said project thereafter arising subject to any pledge thereof or contract with the holders of such bonds relating thereto and perform the public duties and carry out the contracts and obligations of the commission in the same manner as the commission itself might do and under the direction of the court.

L.1962, c. 167, s. 20.



Section 58:5-51 - Liability On Bonds

58:5-51. Liability on bonds
Neither the members of the commission nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State, or of any municipality or municipalities and shall not create or constitute any indebtedness, liability or obligation of the State or of any such municipality, either legal, moral or otherwise, and nothing in this act contained shall be construed to authorize any commission to incur any indebtedness on behalf of or in any way to obligate the State or any municipality.

L.1962, c. 167, s. 21.



Section 58:5-52 - Real Property; Acquisition

58:5-52. Real property; acquisition
(1) In addition to the powers granted to it by the provisions of the original act, to acquire or use for its purposes land and other property, each commission is hereby empowered, in its own name but for the contracting municipality or municipalities, to acquire by purchase, gift, grant or devise and to take for public use real property, within the district, in fee simple absolute, or any interest therein which may be deemed by the commission necessary for its purposes. Each commission is hereby empowered, subject to the limitations specified in subsection (a) of section 6 of this act, to acquire and take such property including public property or interest therein, by condemnation, in the manner provided by chapter 1 of Title 20, Eminent Domain, of the Revised Statutes (R.S. 20:1-1 et seq.) and, to that end, may invoke and exercise in the manner or mode of procedure prescribed in said chapter in its own name all of the powers of a municipality to acquire or take property for public use.

(2) Upon the filing by a commission of a complaint in any action to fix the compensation to be paid for any property, or at any time thereafter, the commission may file with the clerk of the county in which such property is located and also with the Clerk of the Superior Court a declaration of taking, signed by the commission, declaring that possession of one or more of the tracts or parcels of land or property described in the complaint is thereby being taken by and for the use of the commission. The said declaration of taking shall be sufficient if it sets forth (a) a description of each tract or parcel of land or property to be so taken sufficient for the identification thereof to which there may or may not be attached a plan or map thereof, (b) a statement of the estate or interest in the said land or property being taken, (c) a statement of the sum of money estimated by the commission by resolution to be just compensation for the taking of the estate or interest in each tract or parcel of land or property described in said declaration, and (d) an allegation that, in compliance with the provisions of this act, the commission has established and is maintaining a trust fund as hereinafter provided.

(3) Upon the filing by a commission of a declaration of taking of property as provided in this act, the commission shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration. In addition to the said deposits with the Clerk of the Superior Court, the commission at all times shall maintain a fund on deposit with a bank or trust company doing business in the State in an amount at least equal to 25% of the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court. Said fund shall consist of cash or securities readily convertible into cash constituting legal investments for trust funds under the laws of the State or may consist of all or some part of the proceeds of bonds of the commission held by any trustee for the holders of such bonds and available for payment for the land or other property described in such declarations of taking. Said fund shall be held by or on behalf of the commission to secure and may be applied to the payment of just compensation for the land or other property described in such declarations of taking. The commission shall be entitled to withdraw from said fund from time to time so much as may then be in excess of the aggregate amount deposited with the Clerk of the Superior Court as estimated compensation for all land or other property described in declarations of taking with respect to which the compensation has not been finally determined and paid to the persons entitled thereto or into court.

(4) Upon the filing by a commission of a declaration of taking of property as provided in this act and the depositing with the Clerk of the Superior Court of the amount of the estimated compensation stated in said declaration, the commission, without other process or proceedings, shall be entitled to the exclusive possession and use of each tract of land or property described in said declaration and may forthwith enter into and take possession of said land or property, it being the intent of this provision that the action to fix compensation to be paid or any other proceedings relating to the taking of said land or interest therein or other property shall not delay the taking of possession thereof and the use thereof by the commission for the purpose or purposes for which the commission is authorized by law to acquire or condemn such land or other property or interest therein.

(5) Each commission shall cause notice of the filing of a declaration of taking of property as provided in this act and of the making of the deposit required by this act with respect thereto to be served upon each party to the action to fix the compensation to be paid who resides in the State, either personally or by leaving a copy thereof at his residence if known, and upon each such party who resides out of the State, by mailing a copy thereof to him at his residence if known. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in a newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publication shall be made within 30 days' after filing such declaration.

(6) A commission shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the land or property as provided in this act.

L.1962, c. 167, s. 22. Amended by L.1962, c. 184, s. 4.



Section 58:5-53 - Limitations On Mortgage And Sale Of Facilities

58:5-53. Limitations on mortgage and sale of facilities
Neither a commission nor any contracting municipality shall have power to mortgage, pledge, encumber or otherwise dispose of any part of a water transmission facility, except that a commission may dispose of such part or parts thereof as may be no longer necessary for the purposes of the commission. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds. All property of the commission shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the commission be a charge or lien upon its property; provided, however, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the commission on its facility revenues or other moneys.

L.1962, c. 167, s. 23.



Section 58:5-54 - Investment In Bonds Of A Commission

58:5-54. Investment in bonds of a commission
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds of a commission and such bonds shall be authorized security for any and all public deposits.

L.1962, c. 167, s. 24.



Section 58:5-55 - Tax Exemption Of Interest And Revenues

58:5-55. Tax exemption of interest and revenues
All bonds of a commission are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be bonds of a public instrumentality exercising public and essential governmental functions and such bonds, and the interest thereon and the income therefrom, and all funds, income, facility revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for estate and transfer inheritance taxes and taxes on transfers by or in contemplation of death.

L.1962, c. 167, s. 25.



Section 58:5-56 - Pledge Of State To Bondholders

58:5-56. Pledge of State to bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds of a commission that the State will not limit or alter the rights hereby vested in the commission to acquire, construct, maintain, reconstruct and operate the project and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, and will not in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

L.1962, c. 167, s. 26.



Section 58:5-57 - Construction

58:5-57. Construction
This act shall be construed liberally to effectuate the legislative intent and purpose and as complete and independent authority for the performance of every act and thing herein authorized. The powers granted to and duties imposed upon a commission by this act are granted or imposed in addition to and not in substitution for existing powers or duties of a commission and of any municipality, and are not subject to any limitation or restriction prescribed in the original act or by any other law excepting only the water supply law. If there shall be any conflict between the terms or provisions of this act and the terms and provisions of the original act, the terms and provisions of this act shall govern, except that nothing contained herein shall be construed to alter the application of the terms and provisions of the original act to any water supply system or plant provided for thereunder, or to any water supply system or plant presently operating thereunder and the contracts entered into in connection therewith.

L.1962, c. 167, s. 27. Amended by L.1962, c. 184, s. 5.



Section 58:5-58 - Severability Clause

58:5-58. Severability clause
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provision of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

L.1962, c. 167, s. 28.



Section 58:5A-1 - Establishment Of Constabulary Authorized

58:5A-1. Establishment of constabulary authorized
Any district water supply commission owning, operating, controlling and maintaining any watershed property, reservoir and water system within this State and the governing body of any municipality owning, operating, controlling and maintaining a watershed property exceeding three thousand acres in area and a reservoir and water system may, by resolution, appoint and establish a constabulary for the purpose of preserving order thereon and of protecting, regulating and controlling the same and its pumping stations, dams, pipelines, buildings, machinery and structures located thereon and of enforcing rules and regulations promulgated from time to time by said commission or by the governing body of said municipality for said purpose.

L.1952, c. 355, p. 1144, s. 1.



Section 58:5A-2 - Separate Police System; Civil Service

58:5A-2. Separate police system; civil service
Said constabulary shall be organized into a police system to be known as the " Watershed Police," which shall be separate and distinct from any municipal, county or State police system. The commission or the governing body of such municipality, as the case may be, shall have sole control of the appointment, compensation, terms and duration of employment and management of the said constabulary, for the securing of proper discipline and efficiency among the members thereof; provided, however, that in the case of any such municipality now or hereafter operating under the provisions of Title 11 of the Revised Statutes, Civil Service, all members of said constabulary shall be appointed in accordance with the provisions of said Title 11 of the Revised Statutes.

L.1952, c. 355, p. 1144, s. 2.



Section 58:5A-3 - Rules And Regulations; Penalties

58:5A-3. Rules and regulations; penalties
The commission or the governing body of such municipality, as the case may be, may make, alter, amend and repeal rules and regulations for the protection, regulation and control of its watershed properties, reservoirs, pumping stations, dams, pipelines, buildings, machinery and structures, and all other properties and things contained therein, and may prescribe penalties for the violations of such rules and regulations, either by imprisonment in a county jail or in any place provided by a municipality for the detention of prisoners, for any term not exceeding ninety days, or by a fine not exceeding two hundred dollars ($200.00), or both. The proposed rules and regulations shall first be approved by the Department of Law and Public Safety of the State of New Jersey, and in the case of a municipality, by the district water supply commission, if any, of the water supply district within which said watershed properties are situated, as well, and, when so approved, they shall be advertised once a week for two weeks in at least two newspapers circulating in the county or counties in which said rules and regulations are to apply and shall not be adopted until a public hearing shall have first been held. Such rules and regulations shall not take effect until ten days after their adoption and after their publication once a week for two weeks in at least two newspapers circulating in the county or counties in which said rules and regulations are to apply.

L.1952, c. 355, p. 1145, s. 3.



Section 58:5A-4 - Service Of Process; Arrest Of Persons Violating Rules And Regulations

58:5A-4. Service of process; arrest of persons violating rules and regulations
The members and officers of the said constabulary may make service of summons or any other legal process, and may arrest on view and without warrant and conduct before the nearest magistrate of the municipality in which the arrest is made, or of a neighboring municipality, or any judge having jurisdiction to impose fines and penalties generally in said municipalities, any person found violating the rules and regulations so enacted and promulgated and in addition they shall have all the powers conferred by law on police officers or constables for the enforcement of the laws of this State in the municipalities in which the watershed properties, reservoirs, pumping stations, dams, pipelines, buildings, machinery and structures are located and the apprehension of violators thereof.

L.1952, c. 355, p. 1145, s. 4.



Section 58:5A-5 - Temporary Assignment To Enforce Anti-pollution Laws

58:5A-5. Temporary assignment to enforce anti-pollution laws
Any member or officer of any constabulary created hereunder may, at the option of the commission or the governing body of such municipality so creating the same, be temporarily assigned to or deputized by the State Commissioner of Health or any local board of health for the purpose of enforcing any anti-pollution law and preventing pollution of waters upon the watersheds and feeder streams supplying the reservoir and water system of such commission or municipality, as well as for the purpose of procuring evidence in the prosecution of any such violators.

L.1952, c. 355, p. 1146, s. 5.



Section 58:10-23.11 - Short Title

58:10-23.11. Short title
This act shall be known and may be cited as the "Spill Compensation and Control Act."

L.1976, c. 141, s. 1.



Section 58:10-23.11A - Findings And Declarations

58:10-23.11a. Findings and declarations
2.The Legislature finds and declares: that New Jersey's lands and waters constitute a unique and delicately balanced resource; that the protection and preservation of these lands and waters promote the health, safety and welfare of the people of this State; that the tourist and recreation industry dependent on clean waters and beaches is vital to the economy of this State; that the State is the trustee, for the benefit of its citizens, of all natural resources within its jurisdiction; and that the storage and transfer of petroleum products and other hazardous substances between vessels, between facilities and vessels, and between facilities, whether onshore or offshore, is a hazardous undertaking and imposes risk of damage to persons and property within this State. The Legislature finds and declares that the discharge of petroleum products and other hazardous substances within or outside the jurisdiction of this State constitutes a threat to the economy and environment of this State. The Legislature intends by the passage of this act to exercise the powers of this State to control the transfer and storage of hazardous substances and to provide liability for damage sustained within this State as a result of any discharge of said substances, by requiring the prompt containment and removal of such pollution and substances, and to provide a fund for swift and adequate compensation to resort businesses and other persons damaged by such discharges, and to provide for the defense and indemnification of certain persons under contract with the State for claims or actions resulting from the provision of services or work to mitigate or clean up a release or discharge of hazardous substances.
The Legislature further finds and declares that many former industrial sites in the State remain vacant or underutilized in part because they have been contaminated by a discharge of a hazardous substance; that these properties constitute an economic drain on the State and the municipalities in which they exist; that it is in the public interest to have these properties cleaned up sufficiently so that they can be safely returned to productive use; and that it should be a function of the Department of Environmental Protection to facilitate and coordinate activities and functions designed to clean up contaminated sites in this State.

L.1976,c.141,s.2; amended 1986, c.59, s.1; 1991, c.373, s.12; 1997, c.278, s.27.



Section 58:10-23.11B - Definitions.

58:10-23.11b Definitions.

3.Unless the context clearly indicates otherwise, the following terms shall have the following meanings:

"Act of God" means an act exclusively occasioned by an unanticipated, grave natural disaster without the interference of any human agency;

"Administrator" means the chief executive of the New Jersey Spill Compensation Fund;

"Barrel" means 42 United States gallons or 159.09 liters or an appropriate equivalent measure set by the director for hazardous substances which are other than fluid or which are not commonly measured by the barrel;

"Board" means a board of arbitration convened by the administrator to settle disputed disbursements from the fund;

"Cleanup and removal costs" means all direct costs associated with a discharge, and those indirect costs that may be imposed by the department pursuant to section 1 of P.L.2002, c.37 associated with a discharge, incurred by the State or its political subdivisions or their agents or any person with written approval from the department in the: (1) removal or attempted removal of hazardous substances, or (2) taking of reasonable measures to prevent or mitigate damage to the public health, safety, or welfare, including, but not limited to, public and private property, shorelines, beaches, surface waters, water columns and bottom sediments, soils and other affected property, including wildlife and other natural resources, and shall include costs incurred by the State for the indemnification and legal defense of contractors pursuant to sections 1 through 11 of P.L.1991, c.373 (C.58:10-23.11f8 et seq.);

"Commissioner" means the Commissioner of Environmental Protection;

"Contamination" or "contaminant" means any discharged hazardous substance, hazardous waste as defined pursuant to section 1 of P.L.1976, c.99 (C.13:1E-38), or pollutant as defined pursuant to section 3 of P.L.1977, c.74 (C.58:10A-3);

"Department" means the Department of Environmental Protection;

"Director" means the Director of the Division of Taxation in the Department of the Treasury;

"Discharge" means any intentional or unintentional action or omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of hazardous substances into the waters or onto the lands of the State, or into waters outside the jurisdiction of the State when damage may result to the lands, waters or natural resources within the jurisdiction of the State;

"Emergency response action" means those activities conducted by a local unit to clean up, remove, prevent, contain, or mitigate a discharge that poses an immediate threat to the environment or to the public health, safety, or welfare;

"Fair market value" means the invoice price of the hazardous substances transferred, including transportation charges; but where no price is so fixed, "fair market value" shall mean the market price as of the close of the nearest day to the transfer, paid for similar hazardous substances, as shall be determined by the taxpayer pursuant to rules of the director;

"Final remediation document" means a no further action letter issued by the department pursuant to P.L.1993, c.139 (C.58:10B-1 et al.), or a response action outcome issued by a licensed site remediation professional pursuant to section 14 of P.L.2009, c.60 (C.58:10C-14);

"Fund" means the New Jersey Spill Compensation Fund;

"Hazardous substances" means the "environmental hazardous substances" on the environmental hazardous substance list adopted by the department pursuant to section 4 of P.L.1983, c.315 (C.34:5A-4); such elements and compounds, including petroleum products, which are defined as such by the department, after public hearing, and which shall be consistent to the maximum extent possible with, and which shall include, the list of hazardous substances adopted by the federal Environmental Protection Agency pursuant to section 311 of the Federal Water Pollution Control Act Amendments of 1972, Pub.L.92-500, as amended by the Clean Water Act of 1977, Pub.L.95-217 (33 U.S.C.s.1251 et seq.); the list of toxic pollutants designated by Congress or the EPA pursuant to section 307 of that act; and the list of hazardous substances adopted by the federal Environmental Protection Agency pursuant to section 101 of the "Comprehensive Environmental Response, Compensation and Liability Act of 1980," Pub.L.96-510 (42 U.S.C.s.9601 et seq.); provided, however, that sewage and sewage sludge shall not be considered as hazardous substances for the purposes of P.L.1976, c.141 (C.58:10-23.11 et seq.);

"Licensed site remediation professional" means an individual who is licensed by the Site Remediation Professional Licensing Board pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) or the department pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12);

"Local unit" means any county or municipality, or any agency or other instrumentality thereof, or a duly incorporated volunteer fire, ambulance, first aid, emergency, or rescue company or squad;

"Major facility" includes, but is not limited to, any refinery, storage or transfer terminal, pipeline, deep-water port, drilling platform or any appurtenance related to any of the preceding that is used or is capable of being used to refine, produce, store, handle, transfer, process or transport hazardous substances. "Major facility" shall include a vessel only when that vessel is engaged in a transfer of hazardous substances between it and another vessel, and in any event shall not include a vessel used solely for activities directly related to recovering, containing, cleaning up or removing discharges of petroleum in the surface waters of the State, including training, research, and other activities directly related to spill response.

A facility shall not be considered a major facility for the purpose of P.L.1976, c.141 unless it has total combined aboveground or buried storage capacity of:

(1)20,000 gallons or more for hazardous substances which are other than petroleum or petroleum products, or

(2)200,000 gallons or more for hazardous substances of all kinds.

In determining whether a facility is a major facility for the purposes of P.L.1976, c.141 (C.58:10-23.11 et seq.), any underground storage tank at the facility used solely to store heating oil for on-site consumption shall not be considered when determining the combined storage capacity of the facility.

For the purposes of this definition, "storage capacity" shall mean only that total combined capacity which is dedicated to, used for or intended to be used for storage of hazardous substances of all kinds. Where appropriate to the nature of the facility, storage capacity may be determined by the intended or actual use of open land or unenclosed space as well as by the capacities of tanks or other enclosed storage spaces;

"Natural resources" means all land, fish, shellfish, wildlife, biota, air, waters and other such resources owned, managed, held in trust or otherwise controlled by the State;

"Owner" or "operator" means, with respect to a vessel, any person owning, operating or chartering by demise such vessel; with respect to any major facility, any person owning such facility, or operating it by lease, contract or other form of agreement; with respect to abandoned or derelict major facilities, the person who owned or operated such facility immediately prior to such abandonment, or the owner at the time of discharge;

"Person" means public or private corporations, companies, associations, societies, firms, partnerships, joint stock companies, individuals, the United States, the State of New Jersey and any of its political subdivisions or agents;

"Person responsible for conducting the remediation" means (1) any person who executes or is otherwise subject to an oversight document to remediate a contaminated site, (2) the owner or operator of an industrial establishment subject to P.L.1983, c.330 (C.13:1K-6 et al.), for the remediation of a discharge, (3) the owner or operator of an underground storage tank subject to P.L.1986, c.102 (C.58:10A-21 et seq.), for the remediation of a discharge, (4) any other person who discharges a hazardous substance or is in any way responsible for a hazardous substance, pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g), that was discharged at a contaminated site, or (5) any other person who is remediating a site;

"Petroleum" or "petroleum products" means oil or petroleum of any kind and in any form, including, but not limited to, oil, petroleum, gasoline, kerosene, fuel oil, oil sludge, oil refuse, oil mixed with other wastes, crude oils, and substances or additives to be utilized in the refining or blending of crude petroleum or petroleum stock in this State; however, any compound designated by specific chemical name on the list of hazardous substances adopted by the department pursuant to this section shall not be considered petroleum or a petroleum product for the purposes of P.L.1976, c.141, unless such compound is to be utilized in the refining or blending of crude petroleum or petroleum stock in this State;

"Preliminary assessment" means the first phase in the process of identifying areas of concern and determining whether contaminants are or were present at a site or have migrated or are migrating from a site, and shall include the initial search for and evaluation of, existing site specific operational and environmental information, both current and historic, to determine if further investigation concerning the documented, alleged, suspected or latent discharge of any contaminant is required. The evaluation of historic information shall be conducted from 1932 to the present, except that the department may require the search for and evaluation of additional information relating to ownership and use of the site prior to 1932 if such information is available through diligent inquiry of the public records;

"Remedial action" means those actions taken at a site or offsite if a contaminant has migrated or is migrating therefrom, as may be required by the department, including the removal, treatment, containment, transportation, securing, or other engineering or treatment measures, whether to an unrestricted use or otherwise, designed to ensure that any discharged contaminant at the site or that has migrated or is migrating from the site, is remediated in compliance with the applicable health risk or environmental standards;

"Remedial investigation" means a process to determine the nature and extent of a discharge of a contaminant at a site or a discharge of a contaminant that has migrated or is migrating from the site and the problems presented by a discharge, and may include data collected, site characterization, sampling, monitoring, and the gathering of any other sufficient and relevant information necessary to determine the necessity for remedial action and to support the evaluation of remedial actions if necessary;

"Remediation" or "remediate" means all necessary actions to investigate and clean up or respond to any known, suspected, or threatened discharge, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action, provided, however, that "remediation" or "remediate" shall not include the payment of compensation for damage to, or loss of, natural resources;

"Response action outcome" means a written determination by a licensed site remediation professional that the contaminated site was remediated in accordance with all applicable statutes and regulations, and based upon an evaluation of the historical use of the site, or of any area of concern at that site, as applicable, and any other investigation or action the department deems necessary, there are no contaminants present at the site, or at any area of concern, at any other site to which a discharge originating at the site has migrated, or that any contaminants present at the site or that have migrated from the site have been remediated in accordance with applicable remediation regulations, and all applicable permits and authorizations have been obtained;

"Site investigation" means the collection and evaluation of data adequate to determine whether or not discharged contaminants exist at a site or have migrated or are migrating from the site at levels in excess of the applicable remediation standards. A site investigation shall be developed based upon the information collected pursuant to the preliminary assessment;

"Taxpayer" means the owner or operator of a major facility subject to the tax provisions of P.L.1976, c.141;

"Tax period" means every calendar month on the basis of which the taxpayer is required to report under P.L.1976, c.141;

"Transfer" means onloading or offloading between major facilities and vessels, or vessels and major facilities, and from vessel to vessel or major facility to major facility, except for fueling or refueling operations and except that with regard to the movement of hazardous substances other than petroleum, it shall also include any onloading of or offloading from a major facility;

"Vessel" means every description of watercraft or other contrivance that is practically capable of being used as a means of commercial transportation of hazardous substances upon the water, whether or not self-propelled;

"Waters" means the ocean and its estuaries to the seaward limit of the State's jurisdiction, all springs, streams and bodies of surface or groundwater, whether natural or artificial, within the boundaries of this State.

L.1976, c.141, s.3; amended 1979, c.346, s.1; 1980, c.73, s.1; 1984, c.142, s.1; 1986, c.59, s.2; 1986, c.143, s.1; 1991, c.58, s.3; 1991, c.85, s.2; 1991, c.373, s.13; 1992, c.147, s.1; 1995, c.16, s.1; 1997, c.278, s.19; 2001, c.154, s.1; 2002, c.37, s.2; 2004, c.50, s.1; 2009, c.60, s.35.



Section 58:10-23.11C - Hazardous Substance Discharge Prohibited; Exceptions

58:10-23.11c. Hazardous substance discharge prohibited; exceptions
4. The discharge of hazardous substances is prohibited. This section shall not apply to discharges of hazardous substances pursuant to and in compliance with the conditions of a Federal or State permit, or to any discharge of petroleum to the surface waters of the State that occurs as a result of the process of recovering, containing, cleaning up or removing a discharge of petroleum in the surface waters of the State and that is undertaken in compliance with the instructions of a federal on-scene coordinator or of the commissioner or the commissioner's designee .

L.1976,c.141,s.4; amended 1995,c.16,s.2.



Section 58:10-23.11D1 - Definitions

58:10-23.11d1. Definitions
As used in this act:



"Major facility" has the same meaning as set forth in section 3 of P.L.1976, c.141 (C.58:10-23.11b);



"Transmission pipeline" means new and existing pipe and any equipment, facility, rights-of-way, or building used or intended for use in the transportation of a hazardous substance by a pipeline and having a throughput capacity as established by regulations adopted by the department. Transmission pipeline does not include the transportation of a hazardous substance through onshore production or flow lines, refining, or manufacturing facilities, or storage terminals or inplant piping systems associated with those facilities that are within the boundaries of a major facility.

L.1990,c.78,s.1.



Section 58:10-23.11D2 - Submission Of Discharge Prevention, Control And Countermeasure Plan

58:10-23.11d2. Submission of discharge prevention, control and countermeasure plan
a. Each owner or operator of a major facility or a transmission pipeline shall submit to the Department of Environmental Protection a discharge prevention, control, and countermeasure (DPCC) plan reviewed and certified by a professional engineer licensed pursuant to P.L.1938, c.342 (C.45:8-27 et seq.) who shall attest that the plan complies with all applicable departmental requirements and has been prepared in accordance with sound engineering practices.

b. The DPCC plan shall contain the following information:



(1) The name of the major facility or transmission pipeline;



(2) The name and address of the owner or operator of the major facility or transmission pipeline;



(3) The location of the major facility or transmission pipeline;



(4) A description of the major facility or transmission pipeline and a general site plan and maps showing, as applicable, the locations of all below-ground or above-ground structures in which hazardous substances are stored, handled, used, or transported, including off-site transmission pipelines from a major facility and respective pipeline terminuses in- or out-of-State, along with flow diagrams of major facility or transmission pipeline operations;

(5) The number of barrels or other storage capacity of the major facility, or, in the case of transmission pipelines, the transportation capacity of these pipelines, the type and amount of hazardous substances transferred, refined, processed, or stored at the major facility or transmission pipeline, and the average daily throughput of the major facility or transmission pipeline;

(6) Topographical and other maps of the major facility's or transmission pipeline's site and off-site land and water areas in proximity to the major facility or transmission pipeline that could be adversely affected by a discharge or other emergency. The maps shall identify and delineate residential and other land use areas, as well as all environmentally sensitive areas, and identify the nature of the threats from a discharge thereto;

(7) Drainage and diversion plans of the major facility or transmission pipeline, including the location of all major sewers, storm sewers, catchment or containment systems or basins, diversion systems, and all watercourses into which surface water run-off from the major facility or transmission pipeline drains, which drainage and diversion plans shall be designed, where applicable, to prevent hazardous substances, including nonpoint source pollutants, from draining off-site or into ground or surface waters of the State;

(8) A discharge prevention plan and policy statement that identifies (a) leak detection and discharge prevention safety systems, devices, equipment, procedures, or other measures established for the major facility or transmission pipeline to prevent an unauthorized discharge, (b) the schedules, methods, and procedures for testing, maintaining, and inspecting above-ground and below-ground storage tanks, pipelines, and other structures, and leak detection and other preventive or safety systems, devices, or equipment and (c) the qualifications of personnel specifically charged with implementing the DPCC plan and policy, and the authority delegated thereto;

(9) A summary of the nature, scope, and frequency of discharge prevention and emergency response training programs and requirements for major facility or transmission pipeline personnel;

(10) Any other information deemed necessary or useful by the department.



The department may determine the manner and form in which the above information is to be provided, including the form and technology to be used in complying with the mapping requirements of this subsection.

L.1990,c.78,s.2.



Section 58:10-23.11D3 - Submission Of Discharge Response, Cleanup And Removal Contingency Plan

58:10-23.11d3. Submission of discharge response, cleanup and removal contingency plan
a. Each owner or operator of a major facility or transmission pipeline shall submit to the Department of Environmental Protection a discharge response, cleanup, and removal contingency plan, attested to by the owner or operator, who shall certify the maximum emergency response capability at the major facility or transmission pipeline, that the trained personnel and response equipment as specified in the contingency plan are available or are at the disposal for the major facility or transmission pipeline, that the equipment is in good repair, and that the contingency plan is consistent with applicable local, regional, and State emergency response plans.

b. The contingency plan shall contain the following information:



(1) A summary and detailed description of the major facility's or transmission pipeline's action plan used by a major facility's or transmission pipeline's personnel and discharge cleanup contractors, as applicable, in responding to, and minimizing health and environmental dangers from, fires, explosions, or unauthorized discharges or releases of hazardous substances to the air, soil, or waters of the State, including the deployment of personnel and equipment in the event of a discharge or other emergency, and the chain of command for an emergency response action. The action plan shall provide for simulated emergency response drills, to be conducted at least once a year, to determine the currency and adequacy of, and personnel familiarity with, the emergency response action plan;

(2) An identification of all personnel and equipment available for cleanup and response activities, including all equipment and personnel located off-site that are either under the direct control of the owner or operator of the major facility or transmission pipeline, or that are available, by contract, to the major facility or transmission pipeline in the event of discharge or other emergency, and the amount of time that would be required to mobilize and deploy all response personnel and equipment. A copy of all current contracts or agreements between the owner or operator of a major facility or transmission pipeline and a discharge cleanup organization for emergency response service, including containment, cleanup, removal and disposal, shall be maintained at the facility, or in the case of a transmission pipeline, with a registered agent of the owner or operator or the transmission pipeline. Upon request the contracts or agreements shall be made available to the department;

(3) The names, home addresses, and qualifications of major facility or transmission pipeline emergency response coordinators, and alternates, and identification and qualifications of the other emergency response personnel trained and required to respond to a discharge or other emergency, and to operate containment, cleanup, and removal equipment. The contingency plan shall specify the authority and responsibilities of the coordinator or alternate in the event of a discharge or other emergency. A qualified coordinator or alternate shall be present at all times at a major facility;

(4) A plan identifying priorities for the off-site deployment of personnel and equipment to protect residential, environmentally sensitive, or other areas against a discharge or other emergency based on use, seasonal sensitivity, or other relevant factors;

(5) An environmentally sensitive areas and habitats protection plan, reviewed and certified by a marine biologist and an ornothologist, that shall (a) identify all environmentally sensitive areas and wildlife habitats that could be affected by a discharge from the major facility or transmission pipeline, (b) identify the seasonal sensitivity of the areas or habitats, (c) in the event of a discharge, provide for the protection from, and mitigation of, any potentially adverse impact of the discharge on the identified areas or habitats, and (d) provide for an environmental assessment of the impact of any discharge on the identified areas and habitats, including the effects on the habitat's flora, fauna or organisms. The environmentally sensitive areas and habitats protection plan shall, using criteria established by the department for identifying environmentally sensitive areas or habitats, identify any environmentally sensitive area or habitat that could be adversely affected by a discharge from a major facility or transmission pipeline;

(6) A copy of an agreement with the local emergency planning committee or committees that coordinate the emergency responses of the parties to the agreement;

(7) Any other information deemed necessary or useful by the department.



c. The department shall develop base maps, including but not limited to, waterways, wetlands, coastal areas, water supply areas, shellfish growing areas, and endangered and threatened species areas, to provide comprehensive, contiguous coverage of land and water areas.

L.1990,c.78,s.3.



Section 58:10-23.11D4 - Renewal Of Plans

58:10-23.11d4. Renewal of plans
Each DPCC plan and contingency plan shall be renewed every five years with the department unless the department requires a more frequent submission. Applications for plan renewals shall be accompanied by a summary of all unauthorized discharges at a major facility or transmission pipeline, and any other information as may be deemed necessary or useful by the department. Plan renewals may be limited to certifying that the existing plans on file with the department are current. Filing of a revised plan may be required by the department at the time of renewal so as to incorporate into the plan all amendments adopted since the filing of the original plan or its last renewal. Amendments to a DPCC plan, a contingency plan, or any other information required to be filed with the department pursuant to this act shall be filed within 30 days of the date of any modification of a facility or transmission pipeline necessitating a change in a plan or other information filed with the department. Plan renewals or amendments shall be certified in the same manner as the original plan.

L.1990,c.78,s.4.



Section 58:10-23.11D5 - Retention Of Evidence Of Financial Responsibility Of Cleanups.

58:10-23.11d5. Retention of evidence of financial responsibility of cleanups.
The owner or operator of a major facility or transmission pipeline shall, at all times, retain on file with the department evidence of financial responsibility for cleaning up and removing a discharge or release of a hazardous substance, and for the removal of any abandoned structure owned or operated, as the case may be, by the owner or operator of a major facility or transmission pipeline. The amount, nature, terms, and conditions of the financial responsibility shall be determined by the department. The owner or operator of a major facility or transmission pipeline shall file evidence of financial responsibility with the department within 180 days of the effective date of P.L.1990, c.78 (C.58:10-23.11d1 et al.).

L.1990,c.78,s.5.



Section 58:10-23.11D6 - Regulation Of Submitted Plans, Renewals, Amendments

58:10-23.11d6. Regulation of submitted plans, renewals, amendments
The department shall prescribe, by regulation, the manner, form and contents of the plans, renewals, amendments, and other submissions required to be filed pursuant to P.L.1990, c.78 (C.58:10-23.11d1 et al.) so as to ensure the consistency of plans, specifications, maps or other submissions filed with the department pursuant to this act as to form, content, clarity, geographical reference to State plan coordinates, or any other criteria deemed necessary by the department. The department shall prescribe by regulation the amount, nature, and conditions of financial responsibility of the owner or operator of a major facility or transmission pipeline as required pursuant to section 5 of P.L.1990, c.78 (C.58:10-23.11d5). The department shall establish, as applicable, minimum performance standards or requirements for any of the DPCC or contingency plan elements. Plans, plan renewals and amendments, plan components and any other required submissions to the department shall comply with departmental regulations, and, as applicable, shall be certified by a licensed engineer or land surveyor.

L.1990,c.78,s.6.



Section 58:10-23.11D7 - Filing Of Plans With Local Emergency Prevention Or Planning Committees

58:10-23.11d7. Filing of plans with local emergency prevention or planning committees
A copy of a DPCC plan and contingency plan, or plan renewal, and all plan amendments shall be filed by the owner or operator of a major facility or transmission pipeline with the local emergency prevention or local emergency planning committee or committees.

L.1990,c.78,s.7.



Section 58:10-23.11D8 - Distribution Of Submission, Filing Of Plans

58:10-23.11d8. Distribution of submission, filing of plans
The owner or operator of a major facility or transmission pipeline who has on file with the department as of the date of adoption of rules or regulations pursuant to section 14 of P.L.1990, c.78 (C.58:10-23.11d14) a DPCC plan and a contingency plan reviewed and approved pursuant to section 5 of P.L.1976, c.141 (C.58:10-23.11d), or the owner or operator of a major facility or transmission pipeline who does not have on file with the department a DPCC plan and a contingency plan reviewed and approved by the department, shall file a new DPCC plan and a contingency plan in accordance with a schedule provided by the department and promulgated pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) so as to evenly distribute the submittal and filing of DPCC plans and contingency plans.

The department shall use the following criteria to evenly distribute the submittal and filing of DPCC plans and contingency plans: size of the facility, material being stored, and proximity to environmentally sensitive areas or habitats. The schedule adopted by the department for submitting a DPCC plan or a contingency plan shall not extend beyond three years after the adoption of the rules or regulations pursuant to section 14 of P.L.1990, c.78 (C.58:10-23.11d14).

L.1990,c.78,s.8.



Section 58:10-23.11D9 - Review Of Plans Filed

58:10-23.11d9. Review of plans filed
a. Except as otherwise provided in subsection b. of this section, the department shall, as soon as practicable, but not later than six months following a filing of a DPCC plan, contingency plan, or a renewal thereof, or, in the case of plan amendments, within 60 days of the filing of the amendments, review the filing to determine compliance with all statutory requirements, including rules and regulations adopted thereunder.

b. The department may, at any time during the plan, plan renewal or plan amendment review period approve, conditionally approve, or disapprove a plan, plan renewal, or plan amendments. If a plan, plan renewal or plan amendments are disapproved, the owner or operator of the major facility or transmission pipeline shall have 30 days from receipt of written notice of the disapproval, and the reasons therefor, within which to submit a revised plan or plan amendments. The department may, at any time after an on-site inspection of a facility or pipeline, or a discharge or other emergency at a facility or pipeline, direct the owner or operator of the major facility or transmission pipeline to submit amendments to a DPCC plan or contingency plan on file with the department, or to submit additional documentation or information in conjunction with a filed plan or amendments. If within 30 days of receipt of a written request therefor, the owner or operator of the major facility or transmission pipeline fails to file a revised plan, amendments, or requested information satisfactory to the department, or fails to contest the department's request in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the DPCC plan, contingency plan, renewal plan, or plan amendments shall be deemed to have been disapproved by the department and the owner or operator of the facility or pipeline shall be in violation of section 2 or section 3, as appropriate, of P.L.1990, c.78 (C.58:10-23.11d2 or 58:10-23.11d3). The department may, for good cause, extend by up to an additional 30 days the time period for filing a revised plan or plan amendments, or for responding to a request for information.

L.1990,c.78,s.9.



Section 58:10-23.11D10 - Report Of Unauthorized Discharge, System Malfunction

58:10-23.11d10. Report of unauthorized discharge, system malfunction
a. The owner or operator of a major facility or transmission pipeline shall immediately report any unauthorized discharge occurring at the major facility or transmission pipeline. Within 30 days of the reporting of a discharge, the owner or operator of a major facility or transmission pipeline shall provide the department with a full report on the nature and causes of the discharge, the nature and chronology of the actions taken by the owner or operator and other parties to clean up and remove the discharged hazardous substance, an evaluation of all pertinent prevention and response plans and policies in light of the discharge, and the owner's or operator's response thereto, and the measures taken to avoid a recurrence of similar discharges and to remedy shortcomings in the prevention, detection, response, containment, cleanup, or removal plan components. The report shall be accompanied by any amendments that may be required to the DPCC and contingency plans. Upon evaluation of the report, the department may direct the owner or operator of the major facility or transmission pipeline to make appropriate amendments to its DPCC or contingency plan in order to prevent a recurrence of similar discharges, to improve the response capability at the major facility or transmission pipeline, or to minimize the possible adverse impacts of any future discharges on public safety and the environment. The owner or operator of the major facility or transmission pipeline shall provide the department with any other information that may be required by the department to evaluate the prevention and response capabilities at the major facility or transmission pipeline.

b. The owner or operator of a major facility or transmission pipeline shall immediately notify the department's environmental action line of any malfunction of a leak detection or other discharge monitoring system, or other discharge prevention, safety system, or device. The owner or operator of the major facility or transmission pipeline shall provide information as to the nature of the malfunction and the measures taken to avoid a recurrence. The department may, at any time, require the installation or replacement of a leak detection, discharge monitoring system, or other discharge prevention, safety system, or device because of severe or repeated malfunctions or other failures, or that fails to satisfy the standards prescribed therefor pursuant to section 11 of P.L.1990, c.78 (C.58:10-23.11d11).

Nothing in this section shall be construed to limit the authority of the department to direct the owner or operator of a facility or pipeline at any time to take immediate measures to strengthen its prevention or response capabilities.

L.1990,c.78,s.10.



Section 58:10-23.11D11 - Compliance With Construction, Performance Standards

58:10-23.11d11. Compliance with construction, performance standards
a. On or after the effective date of this act, any new, or substantial modification or replacement of an existing, above-ground storage tank or other above-ground enclosed storage space, or of an existing transmission pipeline, including appurtenant structures, or a leak detection or other monitoring system, and prevention or safety system or devices shall comply with construction or performance standards based upon best available technology, industry standards, or federal requirements, whichever may be more stringent, as may be prescribed by the department or required by law. Except in emergency situations as defined by the department, notice of a proposed new construction or installation, substantial modification or replacement of any structure, system, or device subject to the provisions of this subsection shall be provided to the department at least 60 days prior to the commencement of construction, installation, or modification. The department shall also adopt standards and requirements for retrofitting existing structures, systems, or devices subject to the provisions of this subsection in order to prevent, or to minimize the adverse impacts of, unauthorized discharges.

b. (1) The owner or operator of a major facility shall conduct, or cause to be conducted, a structural integrity test of above-ground storage tanks or other above-ground enclosed storage spaces storing hazardous substances, including connecting underground or above-ground pipelines.

(2) The owner or operator of a transmission pipeline shall conduct, or cause to be conducted, a structural integrity test of all parts of the pipeline, including all line pipe, valves, and other appurtenances connected to line pipe, or other facilities that store or transport hazardous substances associated with the pipeline.

The department shall prescribe the size of the tanks to be tested, where applicable, and the nature and frequency of the testing.

c. An above-ground storage tank or other enclosed storage space, and any transmission pipeline existing prior to and on the effective date of P.L.1990, c.78 (C.58:10-23.11d1 et al.), shall be tested in accordance with this subsection within two years of the adoption by the department of standards and regulations therefor. The sequence of testing of existing tanks, enclosed storage spaces, or transmission pipelines shall be determined by the age or suspected age of the structure, the proximity to potable water supplies, the discharge record of the structure for the preceding five years, and the date of the last structural integrity test performed on the structure. The test results and a summary of any remedial actions taken as a consequence thereof shall be submitted to the department within 30 days of completion.

d. Testing or inspection of leak detection or other monitoring systems, and preventive or safety systems or devices shall be conducted as frequently as may be required by the department.

e. In developing standards or testing procedures or other requirements pursuant to this section, the department shall consider applicable standards and procedures adopted or recommended by the United States Environmental Protection Agency, and the following organizations:

(1) American Petroleum Institute (API), 1220 L Street, N.W., Washington, D.C. 20005;



(2) American Society for Testing and Materials (ASTM), 1916 Race Street, Philadelphia, Pennsylvania 19103;



(3) National Association of Corrosion Engineers (NACE), P.O. Box 218340, Houston, Texas 77218;



(4) National Fire Protection Association (NFPA), Batterymarch Park, Quincy, Massachusetts 02269; and



(5) Underwriters Laboratories (UL), 333 Pfingston Road, Northbrook, Illinois 60062.



Standards or other requirements for transmission pipelines shall be at least as stringent as those established for pipeline facilities by the Secretary of the United States Department of Transportation pursuant to the "Hazardous Liquid Pipeline Safety Act of 1979," 49 U.S.C. s.2001 et seq.; except that transmission pipeline standards and requirements adopted pursuant to this section shall be consistent with applicable standards and requirements adopted pursuant to any other State law regulating transmission pipelines.

f. The Department of Community Affairs shall, within 60 days of the adoption of regulations by the department, adopt in the State Uniform Construction Code, all applicable rules and regulations adopted by the department pursuant to this section.

L.1990,c.78,s.11.



Section 58:10-23.11D12 - Inspection Of Facility Required

58:10-23.11d12. Inspection of facility required
The owner or operator of a major facility or transmission pipeline shall visually inspect, or cause to be visually inspected, at least once each month, all above-ground pipelines, above-ground storage tanks, and above-ground enclosed storage spaces for leaks, structural and foundation weaknesses, or other maintenance needs.

L.1990,c.78,s.12.



Section 58:10-23.11D13 - Maintenance Of Records

58:10-23.11d13. Maintenance of records
The owner or operator of a major facility or transmission pipeline shall maintain at the major facility, or in the case of a transmission pipeline, with a registered agent of the owner or operator, for at least 10 years, records of any testing, inspection, maintenance, and repair of all structures, equipment, and detection or monitoring, prevention or safety devices related to discharge prevention and response, and shall make these records available for inspection by the department or appropriate local agencies upon request. Records of employee training and simulated drills for discharge prevention and emergency response shall also be retained and be available for inspection by the department or appropriate local agencies.

L.1990,c.78,s.13.



Section 58:10-23.11D14 - Rules, Regulations

58:10-23.11d14. Rules, regulations
Within one year of the effective date of P.L.1990, c.78 (C.58:10-23.11d1 et al.), the department shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the provisions of P.L.1990, c.78 (C.58:10-23.11d1 et al.). Pending adoption of rules and regulations, the department may require a major facility or transmission pipeline to take such action to upgrade the discharge and prevention capabilities at the facility or pipeline as the department may deem appropriate.

L.1990,c.78,s.14.



Section 58:10-23.11D15 - Compliance Not Deemed Defense

58:10-23.11d15. Compliance not deemed defense
Compliance with any standard or plan required to be submitted or adopted pursuant to P.L.1990, c.78 (C.58:10-23.11d1 et al.) shall not be deemed a defense in addition to the defenses enumerated in subsection d. of section 8 of P.L.1976, c.141 (C. 58:10-23.11g).

L.1990,c.78,s.15.



Section 58:10-23.11D16 - Submission Of Status Report

58:10-23.11d16. Submission of status report
Eighteen months after the adoption of regulations pursuant to section 14 of P.L.1990, c.78 (C.58:10-23.11d14) the department shall prepare and submit to the Senate Environmental Quality Committee, the Assembly Energy and Environment Committee, or their successors, and to the library of the New Jersey Office of Legislative Services, a status report on the submittals of the DPCC and contingency plans required to be adopted pursuant to P.L.1990, c.78 (C.58:10-23.11d1 et al.). The status report shall contain, but need not be limited to, a copy of the schedule of DPCC and contingency plan submittals, the number of major facilities, the number of submittals received, and the submittal schedule for plans not yet received.

L.1990,c.78,s.16.



Section 58:10-23.11D17 - Maps Filed With Dep Before June 5, 1998 Under P. L. 1990, C.78

58:10-23.11d17 Maps filed with DEP before June 5, 1998 under P.L. 1990, c.78
4.Notwithstanding the provisions of section 6 of P.L.1990, c.78 (C.58:10-23.11d6) or any other law, rule or regulation to the contrary, the Department of Environmental Protection shall not require a map required to be filed pursuant to P.L.1990, c.78 (C.58:10-23.11d1 et al.) and filed with the department on or before the effective date of this section to be resubmitted in digital form prior to January 1, 2000.

L.1998,c.23,s.4.



Section 58:10-23.11E - Person Responsible For Discharge; Notice To Department

58:10-23.11e. Person responsible for discharge; notice to department
Any person who may be subject to liability for a discharge which occurred prior to or after the effective date of the act of which this act is amendatory shall immediately notify the department. Failure to so notify shall make persons liable to the penalty provisions of section 22 of this act.

L.1976, c. 141, s. 6. Amended by L.1979, c. 346, s. 3.



Section 58:10-23.11E1 - Hazardous Discharge By Aircraft To Be Reported

58:10-23.11e1. Hazardous discharge by aircraft to be reported
Whenever an aircraft discharges fuel into the airspace over the land or waters of this State, the operator shall note the amount of fuel discharged, location in flight path of the discharge, wind speed and direction, and area likely to be affected by the discharge. The operator shall include this information in its report of a hazardous discharge to the department. Whenever the department receives notice of a discharge from an overhead aircraft, the department shall notify the governing body of each affected municipality of the discharge.

L.1989, c.246, s.1.



Section 58:10-23.11E2 - Publication Of Information Relative To Contribution Suit Settlement.

58:10-23.11e2 Publication of information relative to contribution suit settlement.

2.At least 60 days prior to its agreement to any administrative or judicially approved settlement entered into pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.), the Department of Environmental Protection shall publish in the New Jersey Register and on the New Jersey Department of Environmental Protection's website the name of the case, the names of the parties to the settlement, the location of the property on which the discharge occurred, and a summary of the terms of the settlement, including the amount of any monetary payments made or to be made. The Department of Environmental Protection shall provide written notice of the settlement, which shall include the information listed above, to all other parties in the case and to any other potentially responsible parties of whom the department has notice at the time of the publication.

L.2005, c.348, s.2; amended 2009, c.60, s.36; 2015, c.166, s.1.



Section 58:10-23.11F - Cleanup And Removal Of Hazardous Substances.

58:10-23.11f Cleanup and removal of hazardous substances.

7. a. (1) Whenever any hazardous substance is discharged, the department may, in its discretion, act to clean up and remove or arrange for the cleanup and removal of the discharge or may direct the discharger to clean up and remove, or arrange for the cleanup and removal of, the discharge. If the discharge occurs at any hazardous waste facility or solid waste facility, the department may order the hazardous waste facility or solid waste facility closed for the duration of the cleanup and removal operations. The department may monitor the discharger's compliance with any such directive. Any discharger who fails to comply with such a directive shall be liable to the department in an amount equal to three times the cost of such cleanup and removal, and shall be subject to the revocation or suspension of any license issued or permit held authorizing that person to operate a hazardous waste facility or solid waste facility.

(2) (a) Whenever one or more dischargers or persons cleans up and removes a discharge of a hazardous substance, those dischargers and persons shall have a right of contribution against all other dischargers and persons in any way responsible for a discharged hazardous substance or other persons who are liable for the cost of the cleanup and removal of that discharge of a hazardous substance. In an action for contribution, the contribution plaintiffs need prove only that a discharge occurred for which the contribution defendant or defendants are liable pursuant to the provisions of subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), and the contribution defendant shall have only the defenses to liability available to parties pursuant to subsection d. of section 8 of P.L.1976, c.141 (C.58:10-23.11g). In resolving contribution claims, a court may allocate the costs of cleanup and removal among liable parties using such equitable factors as the court determines are appropriate. Nothing in this subsection shall affect the right of any party to seek contribution pursuant to any other statute or under common law.

(b)A person who has discharged a hazardous substance or is in any way responsible for the discharge of a hazardous substance who has resolved his liability to the State for cleanup and removal costs, including the payment of compensation for damage to, or the loss of, natural resources, or for the restoration of natural resources, and (i) has received a final remediation document, or (ii) has entered into an administrative or judicially approved settlement with the State, shall not be liable for claims for contribution regarding matters addressed in the settlement or the final remediation document, as the case may be. The settlement shall not release any other person from liability for cleanup and removal costs who is not a party to the settlement, but shall reduce the potential liability of any other discharger or person in any way responsible for a discharged hazardous substance at the site that is the subject of the final remediation document or the settlement by the amount of the final remediation document or the settlement.

(3)In an action for contribution taken pursuant to this subsection, a contribution plaintiff may file a claim with the court for treble damages. A contribution plaintiff may be granted an award of treble damages by the court from one or more contribution defendants only upon a finding by the court that: (a) the contribution defendant is a person who was named on or subject to a directive issued by the department, who failed or refused to comply with such a directive, and who is subject to contribution pursuant to this subsection; (b) the contribution plaintiff gave 30 days' notice to the contribution defendant of the plaintiff's intention to seek treble damages pursuant to this subsection and gave the contribution defendant an opportunity to participate in the cleanup; (c) the contribution defendant failed or refused to enter into a settlement agreement with the contribution plaintiff; and (d) the contribution plaintiff (i) on or after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), commenced remediation of the site and provided written notice to the department that the contribution plaintiff is remediating or has remediated the property pursuant to the provisions of section 30 of P.L.2009, c.60 (C.58:10B-1.3), or (ii) entered into an agreement with the department to remediate the site. Notwithstanding the foregoing requirements, any authorization to seek treble damages made by the department prior to the effective date of P.L.1997, c.278 (C.58:10B-1.1 et al.) shall remain in effect, provided that the department or the contribution plaintiff gave notice to the contribution defendant of the plaintiff's request to the department for authorization to seek treble damages.

A contribution defendant from whom treble damages is sought in a contribution action shall not be assessed treble damages by any court where the contribution defendant, for good cause shown, failed or refused to enter the settlement agreement with the contribution plaintiff or where principles of fundamental fairness will be violated. One third of an award of treble damages in a contribution action pursuant to this paragraph shall be paid to the department, which sum shall be deposited in the New Jersey Spill Compensation Fund. The other two thirds of the treble damages award shall be shared by the contribution plaintiffs in the proportion of the responsibility for the cost of the cleanup and removal that the contribution plaintiffs have agreed to with the department or in an amount as has been agreed to by those parties.

Cleanup and removal of hazardous substances and actions to minimize damage from discharges shall, to the greatest extent possible, be in accordance with the National Contingency Plan for cleanup and removal of oil and hazardous substances established pursuant to section 311(c)(2) of the Federal Water Pollution Control Act Amendments of 1972 (Pub.L.92-500, 33 U.S.C. s.1251 et seq.).

Whenever the department acts to clean up and remove a discharge or contracts to secure prospective cleanup and removal services, it is authorized to draw upon the money available in the fund. Such money shall be used to pay promptly for all cleanup and removal costs incurred by the department in cleaning up, in removing or in minimizing damage caused by such discharge. Nothing in this section is intended to preclude removal and cleanup operations by any person threatened by such discharges, provided such persons coordinate and obtain approval for such actions with ongoing State or federal operations. No action taken by any person to contain or clean up and remove a discharge shall be construed as an admission of liability for said discharge. No person who renders assistance in containing or cleaning up and removing a discharge shall be liable for any civil damages to third parties resulting solely from acts or omissions of such person in rendering such assistance, except for acts or omissions of gross negligence or willful misconduct. In the course of cleanup or removal operations, no person shall discharge any detergent into the waters of this State without prior authorization of the commissioner.

b.Notwithstanding any other provisions of P.L.1976, c.141 (C.58:10-23.11 et seq.), the department, subject to the approval of the administrator with regard to the availability of funds therefor, or a local unit as a part of an emergency response action and with the approval of the department, may clean up and remove or arrange for the cleanup and removal of any hazardous substance which:

(1)Has not been discharged from a grounded or disabled vessel, if the department determines that such cleanup and removal is necessary to prevent an imminent discharge of such hazardous substance; or

(2)Has not been discharged, if the department determines that such substance is not satisfactorily stored or contained and said substance possesses any one or more of the following characteristics:

(a)Explosiveness;

(b)High flammability;

(c)Radioactivity;

(d)Chemical properties which in combination with any discharged hazardous substance at the same storage facility would create a substantial risk of imminent damage to public health or safety or an imminent and severe damage to the environment;

(e)Is stored in a container from which its discharge is imminent as a result of contact with a hazardous substance which has already been discharged and such additional discharge would create a substantial risk of imminent damage to public health or safety or imminent and severe damage to the environment; or

(f)High toxicity and is stored or being transported in a container or motor vehicle, truck, rail car or other mechanized conveyance from which its discharge is imminent as a result of the significant deterioration or the precarious location of the container, motor vehicle, truck, rail car or other mechanized conveyance, and such discharge would create a substantial risk of imminent damage to public health or safety or imminent and severe damage to the environment; or

(3)Has been discharged prior to the effective date of P.L.1976, c.141.

c.If and to the extent that he determines that funds are available, the administrator shall approve and make payments for any cleanup and removal costs incurred by the department for the cleanup and removal of a hazardous substance other than petroleum as authorized by subsection b. of this section; provided that in determining the availability of funds, the administrator shall not include as available funds revenues realized or to be realized from the tax on the transfer of petroleum, to the extent that such revenues result from a tax levied at a rate in excess of $0.01 per barrel, pursuant to subsection b. of section 9 of P.L.1976, c.141 (C.58:10-23.11h), unless the administrator determines that the sum of claims paid by the fund on behalf of petroleum discharges or cleanup and removals plus pending reasonable claims against the fund on behalf of petroleum discharges or cleanup and removals is greater than 30% of the sum of all claims paid by the fund plus all pending reasonable claims against the fund.

d.The administrator may only approve and make payments for any cleanup and removal costs incurred by the department for the cleanup and removal of a hazardous substance discharged prior to the effective date of P.L.1976, c.141, pursuant to subsection b. of this section, if, and to the extent that, he determines that adequate funds from another source are not or will not be available; and provided further, with regard to the cleanup and removal costs incurred for discharges which occurred prior to the effective date of P.L.1976, c.141, the administrator may not during any one-year period pay more than $18,000,000 in total or more than $3,000,000 for any discharge or related set or series of discharges.

e.Notwithstanding any other provisions of P.L.1976, c.141, the administrator, after considering, among any other relevant factors, the department's priorities for spending funds pursuant to P.L.1976, c.141, and within the limits of available funds, shall make payments for the restoration or replacement of, or connection to an alternative water supply for, any private residential well destroyed, contaminated, or impaired as a result of a discharge prior to the effective date of P.L.1976, c.141; provided, however, total payments for said purpose shall not exceed $500,000 for the period between the effective date of this subsection e. and January 1, 1983, and in any calendar year thereafter.

f.Any expenditures of cleanup and removal costs and related costs made by the State pursuant to this act shall constitute, in each instance, a debt of the discharger to the fund. The debt shall constitute a lien on all property owned by the discharger when a notice of lien, incorporating a description of the property of the discharger subject to the cleanup and removal and an identification of the amount of cleanup, removal and related costs expended by the State, is duly filed with the clerk of the Superior Court. The clerk shall promptly enter upon the civil judgment or order docket the name and address of the discharger and the amount of the lien as set forth in the notice of lien. Upon entry by the clerk, the lien, to the amount committed by the State for cleanup and removal, shall attach to the revenues and all real and personal property of the discharger, whether or not the discharger is insolvent.

The notice of lien filed pursuant to this subsection which affects the property of a discharger subject to the cleanup and removal of a discharge shall create a lien with priority over all other claims or liens which are or have been filed against the property, except if the property comprises six dwelling units or less and is used exclusively for residential purposes, this notice of lien shall not affect any valid lien, right or interest in the property filed in accordance with established procedure prior to the filing of this notice of lien. The notice of lien filed pursuant to this subsection which affects any property of a discharger, other than the property subject to the cleanup and removal, shall have priority from the day of the filing of the notice of the lien over all other claims and liens filed against the property, but shall not affect any valid lien, right, or interest in the property filed in accordance with established procedure prior to the filing of a notice of lien pursuant to this subsection.

g.In the event a vessel discharges a hazardous substance into the waters of the State, the cleanup and removal and related costs resulting from that discharge that constitute a maritime lien on the discharging vessel pursuant to 33 U.S.C. s.1321 or any other law, may be recovered by the Department of Environmental Protection in an action in rem brought in the district court of the United States. An impoundment of a vessel resulting from this action shall continue until:

(1)the claim against the owner or operator of the vessel for the cleanup and removal and related costs of the discharge is satisfied;

(2)the owner or operator of the vessel, or a representative of the owner or operator, provides evidence of financial responsibility as provided in section 2 of P.L.1991, c.58 (C.58:10-23.11g2) and satisfactorily guarantees that these costs will be paid; or

(3)the impoundment is otherwise vacated by a court order. The remedy provided in this subsection is in addition to any other remedy or enforcement power that the department may have under any other law.

Any action brought by the State pursuant to this subsection and any impoundment of a vessel resulting therefrom shall not subject the State to be in any way liable for a subsequent or continued discharge of a hazardous substance from that vessel.

L.1976, c.141, s.7; amended 1979, c.346, s.4; 1981, c.25, s.1; 1982, c.122, s.1; 1983, c.182; 1984, c.142, s.2; 1985, c.11; 1985, c.115, s.1; 1986, c.59, ss.3,5-7; (s.5 repealed 1991, c.373, s.21); 1987, c.415; 1991, c.58, s.4; 1991, c.85, s.3; 1991, c.372; 1991, c.373, s.14; 1997, c.278, s.28; 2005, c.348, s.1; 2009, c.60, s.37.



Section 58:10-23.11F1 - Illumination For Non-daylight Hazardous Substance Transfers

58:10-23.11f1 Illumination for non-daylight hazardous substance transfers
An owner or operator of a refinery, storage, transfer terminal, or pipeline facility, or a vessel that transports a hazardous substance, shall provide during non-daylight hours illumination for any transfer of the hazardous substance between the facility and such vessel, or among two or more vessels. Illumination shall be provided at each transfer connection point in use, and for adjacent facility or vessel areas, and surrounding waters. The intensity and area of illumination shall be sufficient in the estimation of the department, to permit the visual detection of a discharge of a hazardous substance into the land or waters of the State. To the extent practicable and necessary to effectuate the purposes of this section, the department may require illumination of locations at which underwater transmission pipelines emerge onto the lands of the State.

The department shall, within one year of the effective date of this act, adopt guidelines for the implementation of its provisions. The guidelines shall, to the maximum extent practicable, be consistent with applicable United States Coast Guard standards or requirements adopted for hazardous substance transfers from vessels during non-daylight hours.

The department may use monies from the New Jersey Spill Compensation Fund, as authorized pursuant to paragraph (2) of subsection b. of section 9 of P.L.1976, c.141 (C.58:10-23.11h), for program costs incurred in implementing the provisions of this act.

L.1990,c.80,s.1.



Section 58:10-23.11F2 - Transfer Of Hazardous Liquids Regulated

58:10-23.11f2. Transfer of hazardous liquids regulated
a. On the 31st day following the adoption of rules and regulations pursuant to section 5 of this act, no owner or operator of a refinery, storage, transfer terminal, or pipeline facility, or a vessel while in the waters of the State, shall transfer, or authorize or allow to be transferred any hazardous liquid between any such facility and a vessel, or among two or more vessels, unless, as prescribed by the department, either a boom or other containment device is in place as hereinafter provided, or the containment device is available, along with trained personnel, at the site of transfer operations on a stand-by basis for immediate deployment in the event of a discharge, spill or release during the transfer.

In the case of (1) a transfer of a hazardous liquid between a land-based facility and a vessel, or between two or more vessels at a facility, the owner or operator of the facility shall be responsible for the containment device, trained personnel, or other containment or mitigation measures required by the department, or (2) a vessel-to-vessel transfer occurring away from a land-based facility, the owner or operator of each of the vessels involved shall be responsible therefor.

b. If a containment device is required by the department to be in place during a transfer of a hazardous liquid, the device shall be deployed not less than 15 feet from the vessel or vessels prior to commencement of the transfer operation, except that in the case of a docked vessel the dock may be used to complete the encirclement of a vessel with a containment device.

The provisions of this act shall not apply to the transfer of a hazardous liquid to be used solely as fuel to power a vessel.



As used in this act, "hazardous liquid" shall mean a hazardous substance as such term is defined in section 3 of P.L.1976, c.141 (C.58:10-23.11b) that is in liquid form at the time of transfer of the hazardous substance from facility to vessel or from vessel-to-vessel; "list hazardous liquid" means a hazardous liquid placed on a list prepared by the department pursuant to subsection a. of section 2 of this act.

L.1990,c.76,s.1.



Section 58:10-23.11F3 - Identification Of Hazardous Liquids; Use Of Containment Device; Prevention, Response Measures

58:10-23.11f3. Identification of hazardous liquids; use of containment device; prevention, response measures
a. The department shall identify individual or categories or classes of hazardous liquids, or the circumstances of a transfer of a hazardous liquid for which a containment device may be usefully and safely deployed without posing a substantial danger to the safety of a vessel or its crew. A list of all such hazardous liquids shall be identified and published by the department in the New Jersey Register.

b. The department (1) may require all facilities or vessels either to deploy, or to maintain on a stand-by basis a containment device during a transfer of any hazardous liquid listed by the department pursuant to subsection a. of this section, or (2) may require a particular facility or vessel to deploy a containment device during transfer operations for one or more list hazardous liquids, based upon the past record of the facility, or the owner or operator of a vessel, the nature of the hazards involved, including the characteristics of the hazardous liquid, the size, complexity or circumstances of the transfer, or the potential dangers to public health and safety, or to environmentally sensitive areas in reasonable proximity to the transfer operations.

c. In addition to requiring a containment device to be deployed or maintained on a stand-by basis during transfer operations for a list hazardous liquid, the department shall require such other equipment or chemicals to be maintained on a stand-by basis at the site of the transfer during the transfer of a hazardous liquid from any facility or vessel for purposes of minimizing the amount of a discharge, spill or release, and containing, removing or mitigating the adverse effects therefrom. The provisions of this subsection shall also apply to any hazardous liquid whether or not a list hazardous liquid.

d. The discharge prevention, control and countermeasure plan, and the discharge response, cleanup and removal contingency plan of a major facility shall set forth all of the prevention and response measures required by the department pursuant to this act. The department may, at any time, require amendments to plan provisions for transfer operations at a major facility in order to improve the discharge prevention and response capabilities of a facility.

L.1990,c.76,s.2.



Section 58:10-23.11F4 - County, Municipal Ordinances Etc., Superseded

58:10-23.11f4. County, municipal ordinances etc., superseded
Any ordinance, resolution, or regulation of a county or municipality inconsistent with the provisions of this act, including rules and regulations adopted hereunder, shall be of no effect upon final adoption of rules and regulations by the department pursuant to section 5 of this act.

L.1990,c.76,s.3.



Section 58:10-23.11F5 - Violations, Penalties

58:10-23.11f5. Violations, penalties
Any person violating the provisions of this act shall be subject to the penalty and injunctive relief provisions of section 22 of P.L.1976, c.141 (C.58:10-23.11u).

L.1990,c.76,s.4.



Section 58:10-23.11F6 - Rules, Regulations

58:10-23.11f6. Rules, regulations
Within one year of the effective date of this act, the department shall adopt, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to implement the provisions of this act. Nothing in this act shall be construed to limit the authority of the department pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.) to require a major facility, as defined in section 3 of P.L.1976, c.141 (C.58:10-23.11b), to take all necessary measures pursuant thereto to improve the discharge or prevention capabilities of the facility prior to, or after the adoption of rules and regulations by the department pursuant to this act.

L.1990,c.76,s.5.



Section 58:10-23.11F7 - Use Of New Jersey Spill Compensation Fund Monies For Program Costs

58:10-23.11f7. Use of New Jersey Spill Compensation Fund monies for program costs
The department may use monies from the New Jersey Spill Compensation Fund, as authorized pursuant to paragraph (2) of subsection b. of section 9 of P.L.1976, c.141 (C.58:10-23.11h), for program costs incurred in implementing the provisions of this act.

L.1990,c.76,s.6.



Section 58:10-23.11F8 - Short Title

58:10-23.11f8. Short title
1. This act shall be known and may be cited as the "Hazardous Substance Response Action Contractors Indemnification Act."

L.1991,c.373,s.1; per s.22, section expired January 10, 1995.



Section 58:10-23.11F9 - Findings And Declarations

58:10-23.11f9. Findings and declarations
2. The Legislature finds and declares that it is the public policy of this State to safely and expeditiously handle, treat, remove and dispose of hazardous substances released or spilled to the environment or at hazardous waste sites where no responsible party has been identified or has undertaken a cleanup; that the availability of an adequate supply of private contractors for performing the design, engineering and construction of cleanup or mitigation of sites contaminated by hazardous substances is essential for assuring both the expeditious cleanup of such sites and a competitive marketplace for contractor services; that hazardous substance response action contractors continue to experience considerable difficulties in obtaining environmental liability insurance at affordable prices; that even when environmental liability insurance coverage is available it is being written on a claims-made basis for limited durations; and that the interests of the State would be promoted by permitting the Department of Environmental Protection to offer indemnification to cleanup contractors where necessary to solicit qualified contractors.

L.1991,c.373,s.2; per s.22, section expired January 10, 1995.



Section 58:10-23.11F10 - Definitions

58:10-23.11f10. Definitions
3. As used in this act:



"Department" means the Department of Environmental Protection.



"Division" means the Division of Purchase and Property within the Department of the Treasury.

"Engineering services" means services or creative work such as consultation, investigation, the evaluation, planning, and design of engineering works and systems, planning the use of land and water, engineering studies, and the administration of construction for the purpose of determining compliance with drawings and specifications, the adequate performance of which requires engineering education, training, and experience, and the application of special knowledge of the mathematical, physical, and engineering sciences.

"Hazardous substance" means a hazardous substance as defined in section 3 of P.L.1976, c.141 (C.58:10-23.11b).

"Remediation" means the cleanup, removal, mitigation, control or management of a discharge of a hazardous substance.

"Response action contract" or "contract" means a contract entered into by a response action contractor with the department, or any other agency of the State, or with the division on behalf of the department to provide services or work for, or relating to, the remediation, or attempted remediation, of a hazardous substance, or to prevent or mitigate damages to the public health, safety, or welfare, including damages to public or private property, pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.), which services or work shall include evaluation, planning, engineering, surveying, design, construction, or other related services or work.

"Response action contractor" or "contractor" means a person, including an employee or subcontractor of a person, who enters into a response action contract, and, for the purposes of indemnification by the department, a surety that issues a bid, performance, or payment bond for the contractor on the response action contract, and who begins activities to meet the obligations under such bond but only in connection with such activities or obligations.

L.1991,c.373,s.3; per s.22, section expired January 10, 1995.



Section 58:10-23.11F11 - Indemnification Of The Contractor; Conditions

58:10-23.11f11. Indemnification of the contractor; conditions
4. As part of a response action contract awarded by or on behalf of the department, the department may agree to defend and indemnify the contractor against claims and judgments for death or bodily injury to persons or loss and damage to property resulting from the contamination of the environment by hazardous substances as a direct consequence of the performance of the response action contract. This provision applies only to contracts wholly funded with State monies, including monies in the New Jersey Spill Compensation Fund established pursuant to section 10 of P.L.1976, c.141 (C.58:10-23.11i).

The department may determine to offer indemnification when it is deemed necessary to solicit qualified contractors and to promote adequate competition among qualified bidders. The department may offer indemnification of up to $25 million per occurrence and $50 million per contract as it deems necessary to solicit qualified contractors, depending on the nature, risk and size of the job. Any indemnification offered by the department shall be subject to the exemptions and deductible limits established herein and to terms and conditions established by the department with the advice of the Attorney General.

As part of a bidding process, the department may give preference to the extent a bidder is covered by an occurrence based policy of environmental impairment liability insurance. Any such preference shall be based on determinations articulated in the bid documents as to the relative value and cost to the State of insurance and indemnification.

Nothing in this act shall be construed to: (1) limit the right of an eligible claimant to pursue any remedy available under statutory or common law against a discharger or person in any way responsible for a discharge pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g.), for any claim amount in excess of the liability limits established pursuant to this act; or (2) authorize indemnification of a response action contractor for a claim by a person in the employment of the contractor, including any subcontractor engaged by the contractor, or any employee thereof.

Nothing in this act shall be construed to authorize indemnification of a discharger or person in any way responsible for a discharge or of a response action contractor engaged in a remediation action on behalf of a discharger or person in any way responsible for a discharge whether or not the remediation action is funded in part by the State.

L.1991,c.373,s.4; per s.22, section expired January 10, 1995.



Section 58:10-23.11F12 - Indemnification Agreements

58:10-23.11f12. Indemnification agreements
5. a. An indemnification agreement entered into between the State and a response action contractor shall specify and allocate the responsibility of the parties for the payment of claims or judgments covered by the indemnification agreement as follows:

(1) the response action contractor shall be responsible, for all claims or judgments resulting from a single occurrence, for a total payment of an amount equal to either (a) 30% of the amount of the response action contract or (b) $1,500,000, whichever is less;

(2) the response action contractor shall be responsible, for all claims or judgments resulting from a single occurrence, for a total payment in an amount equal to 10% of either (a) the amount of the total claims or judgments that are in excess of the amount for which the response action contractor is responsible pursuant to paragraph (1) of this subsection, or (b) the amount of indemnification for such occurrence set forth in the indemnification agreement that is in excess of the amount for which the response action contractor is responsible pursuant to paragraph (1) of this subsection, whichever is less;

(3) the State shall be responsible for payment of one or more claims or judgments only up to the amount of indemnification set forth for such occurrence in the indemnification agreement, less the amounts for which the response action contractor is responsible pursuant to paragraphs (1) and (2) of this subsection;

(4) a response action contractor shall be responsible for the payment of a claim or judgment covered by an indemnification agreement only to the extent of the amounts for which the response action contractor is responsible pursuant to paragraphs (1) and (2) of this subsection. A response action contractor shall not be responsible for payment of any part of a claim or judgment arising from performance under a response action contract, covered by an indemnification agreement, where the amount of available indemnification for those claims or judgments has been exhausted. Nothing in this subsection shall be construed to limit the liability or responsibility of a response action contractor for payment of any claim or judgment except where the response action contractor has entered into an indemnification agreement with the State pursuant to this act and to the extent provided in that agreement.

The allocations and limits for the payment of claims or judgments for the State and response action contractors pursuant to this subsection do not apply to claims or judgments covered by the provisions of subsection c. of this section.

b. The department is authorized to lower, on a contract-by-contract or other basis, the amount for which the response action contractor shall be responsible, pursuant to subsection a. of this section, for all claims or judgments covered by the indemnification agreement. The department may lower the amount for which the response action contractor shall be responsible for specific kinds of services in a contract, including, but not limited to engineering services, or for all of the services provided in a contract. The department shall make the determination to lower the amount for which the response action contractor shall be responsible based on the availability of environmental liability insurance for contractors in the private market, on the number and quality of bidders, or on other factors the department deems relevant.

c. Legal defense and indemnification shall not apply to (1) claims that are found to have arisen from actions involving gross negligence, willful misconduct, fraud, intentional tort, bad faith, intentional breach of contract, or criminal misconduct by the contractor, (2) claims or judgments for punitive or exemplary damages, or (3) claims involving actions outside the scope of the response action contract.

d. Legal defense and indemnification provided to a contractor shall be on such terms and conditions as shall be prescribed by the department with the advice of the Attorney General consistent with the provisions of this act.

e. Legal defense and indemnification of a contractor pursuant to this section or section 9 of P.L.1991, c.373 (C.58:10-23.11f16), shall not bar the State from exercising any available legal remedies for the enforcement of a contract between, or on the behalf of, the department or other contracting agency and the contractor, the recovery of damages to which the department or agency may be entitled as a result of a contractor's failure to perform the contract, or for the recovery by the Attorney General of funds expended for the defense or indemnification of a contractor if the defense was undertaken in response to a claim brought against the contractor that is found to have arisen from gross negligence, willful misconduct, fraud, intentional tort, bad faith, intentional breach of contract, or criminal misconduct.

f. No person other than a contractor shall have the right to enforce a right of legal defense and indemnification pursuant to this section.

L.1991,c.373,s.5; per s.22, section expired January 10, 1995.

58:10-23.11f13. Initiation of defense and indemnification, cooperation
6. A contractor shall not, except for good and substantial cause, be entitled to legal defense and indemnification by the Attorney General pursuant to this act unless within 10 calendar days of receipt of any summons, complaint, process, notice, demand or pleading subject to legal defense and indemnification, the contractor delivers, by certified mail or personal delivery, the original or a copy of the summons, complaint, process, notice, demand or pleading to the department or other contracting agency, and the Attorney General. Delivery of notice shall constitute an agreement by the contractor that the Attorney General shall be responsible for the conduct of the defense for the claim amount in excess of the contractor's deductible in a manner that the Attorney General deems to be in the best interests of the contractor and the State, including authority to enter into a negotiated settlement of that excess amount. The contractor shall cooperate fully with the Attorney General's defense.

The Attorney General shall submit a certified voucher to the State for payment of the amount of the judgment or settlement and court costs.

No settlement shall be entered into by a contractor or his authorized representative if the amount of the settlement exceeds the contractor's deductible unless the settlement is approved by the Attorney General. If the contractor enters into such a settlement without the Attorney General's approval, this shall be deemed a waiver by the contractor of any right to indemnification for the settlement.

L.1991,c.373,s.6; per s.22, section expired January 10, 1995.



Section 58:10-23.11F13 - Initiation Of Defense And Indemnification, Cooperation

58:10-23.11f13. Initiation of defense and indemnification, cooperation
6. A contractor shall not, except for good and substantial cause, be entitled to legal defense and indemnification by the Attorney General pursuant to this act unless within 10 calendar days of receipt of any summons, complaint, process, notice, demand or pleading subject to legal defense and indemnification, the contractor delivers, by certified mail or personal delivery, the original or a copy of the summons, complaint, process, notice, demand or pleading to the department or other contracting agency, and the Attorney General. Delivery of notice shall constitute an agreement by the contractor that the Attorney General shall be responsible for the conduct of the defense for the claim amount in excess of the contractor's deductible in a manner that the Attorney General deems to be in the best interests of the contractor and the State, including authority to enter into a negotiated settlement of that excess amount. The contractor shall cooperate fully with the Attorney General's defense.

The Attorney General shall submit a certified voucher to the State for payment of the amount of the judgment or settlement and court costs.

No settlement shall be entered into by a contractor or his authorized representative if the amount of the settlement exceeds the contractor's deductible unless the settlement is approved by the Attorney General. If the contractor enters into such a settlement without the Attorney General's approval, this shall be deemed a waiver by the contractor of any right to indemnification for the settlement.

L.1991,c.373,s.6; per s.22, section expired January 10, 1995.



Section 58:10-23.11F14 - Notice Of Claim, Periods Of Limitations

58:10-23.11f14. Notice of claim, periods of limitations
7. a. Notwithstanding the provision of any other law to the contrary, a person shall be barred from recovering against a response action contractor indemnified pursuant to P.L.1991, c.373 (C.58:10-23.11f8 et al.) for injury to persons, or damage to, or loss of, property if:

(1) the claimant fails to file a notice of claim with the contractor within 90 days of accrual of the claim, except that the Superior Court may permit a claimant to file a notice at any time within one year of accrual of the claim provided that the contractor and the State are not substantially prejudiced thereby, and provided further that the claimant shows sufficient reasons for his failure to file a notice of claim within the 90 days;

(2) two years have elapsed since accrual of the claim and the claimant has failed to file an action therefor; or

(3) the claimant or his authorized representative entered into a settlement with respect to the claim.

b. The provisions of this section shall not apply to a claim not subject to legal defense and indemnification pursuant to P.L.1991, c.373 (C.58:10-23.11f8 et al.). Nothing in this section shall prohibit an infant or incompetent person from commencing an action under this act within the time limitations specified in this section, after his coming or being of full age or sane mind.

L.1991,c.373,s.7; per s.22, section expired January 10, 1995.



Section 58:10-23.11F15 - Representation Other Than By Attorney General; Intervention

58:10-23.11f15. Representation other than by Attorney General; intervention
8. a. In the event the Attorney General determines that (1) appearing and defending a contractor pursuant to P.L.1991, c.373 (C.58:10-23.11f8 et al.) involves an actual or potential conflict of interest between the State and the contractor, or (2) the act or omission giving rise to the claim is either not within the scope of the contract, or involves gross negligence, willful misconduct, fraud, intentional tort, bad faith, intentional breach of contract, or criminal misconduct by the contractor, the Attorney General shall decline in writing to appear or defend, or shall promptly withdraw as attorney for the contractor. The contractor thereupon may employ his own attorney to appear and defend against the claim.

b. If the Attorney General declines to appear and defend a contractor by reason of an actual or potential conflict of interest, the Attorney General shall authorize indemnification of the contractor for the amount of the judgment in excess of the amount of contractor's indemnification deductible and less the copayment, and reasonable legal expenses and court costs incurred by the contractor in defending against the amount of the claim or judgment in excess of the contractor's deductible.

c. If the Attorney General declines to appear and defend, or withdraws from defending, on the grounds that the act or omission giving rise to the claim or costs was not within the scope of the contract, or was the result of gross negligence, willful misconduct, fraud, intentional tort, bad faith, intentional breach of contract, or criminal misconduct on the part of the contractor, but the court finds that the act or omission was within the scope of the contract, or was not the result of gross negligence, willful misconduct, fraud, intentional tort, bad faith, intentional breach of contract, or criminal misconduct on the part of the contractor, the Attorney General shall authorize indemnification of the contractor for the amount of the judgment in excess of the amount of the contractor's indemnification deductible, and reasonable legal expenses and court costs incurred by the contractor in defending against the amount of the claim or judgment in excess of the contractor's deductible.

d. The State shall have the right to intervene in any case that may involve State indemnification and the court shall, at the request of the State, make a finding as to whether the contractor's actions were a result of gross negligence, willful misconduct, fraud, intentional tort, bad faith, intentional breach of contract, or criminal misconduct.

L.1991,c.373,s.8; per s.22, section expired January 10, 1995.



Section 58:10-23.11F16 - Submission Of Judgment To Attorney General

58:10-23.11f16. Submission of judgment to Attorney General
9. A certified copy of any judgment or settlement entered into pursuant to section 8 of P.L.1991, c.373 (C.58:10-23.11f15) shall be submitted to the Attorney General for a determination as to whether the judgment is final and subject to indemnification. If the judgment is final and subject to indemnification, the Attorney General shall submit a certified voucher to the State for payment of the amount in the manner specified in section 8.

L.1991, c.373.s.9; per s.22, section expired January 10, 1995.



Section 58:10-23.11F17 - Award For Damages

58:10-23.11f17. Award for damages
10. A judgment or settlement against a contractor, where indemnification is provided shall be subject to such applicable limitations or conditions as are set forth in N.J.S.59:9-2 through 59:9-5. In determining the amount of an award for damages to property subject to the provisions of this section, the court may reduce the amount of the award for damages to property by all or a portion of the enhancement value resulting from the remediation action taken or paid for by the State.

L.1991, c.373.s.10; per s.22, section expired January 10, 1995.



Section 58:10-23.11F18 - Subrogation; Construction With Other Law

58:10-23.11f18. Subrogation; construction with other law
11. a. The State is subrogated to any rights of a claimant paid by the State for an indemnified claim or judgment, including court and legal costs, against a discharger or person in any way responsible for a discharge pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g).

b. Nothing in P.L.1991, c.373 (C.58:10-23.11f8 et al.) shall be construed to limit the liability of a party responsible for a discharge for all costs recoverable pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g).

c. Nothing in this act shall be construed to affect any of the defenses and immunities available to the State pursuant to the "New Jersey Tort Claims Act," N.J.S.59:1-1 et seq., or any other provisions contained therein, for claims against the State or any of its employees.

L.1991, c.373.s.11; per s.22, section expired January 10, 1995.



Section 58:10-23.11F19 - Performance Surety Bond

58:10-23.11f19. Performance surety bond
17. a. When hazardous substance remediation is to be undertaken under contract with the department, and a surety bond is required pursuant to N.J.S.2A:44-143, the officer or agent contracting on behalf of the department shall require a performance surety bond with good and sufficient sureties, with an additional obligation for the payment by the contractor, and by all subcontractors and suppliers having a direct, contractual relationship with the response action contractor, or with the owner of the site, as the case may be, for all labor performed or materials, provisions, provender, or other supplies, fuels, oils, implements, or machinery used or consumed in such remediation work. When such contract is to be performed for a sum not exceeding $20,000, the department may at its discretion waive the bond requirement of this section.

b. A surety's obligation shall not extend to any claim for damages based upon alleged negligence that resulted in personal injury, wrongful death, or damage to real or personal property, and no bond shall in any way be construed as a liability insurance policy. The surety shall in no event be liable on bonds to indemnify or compensate the obligee for loss or liability arising from personal injury or property damage whether or not caused by a breach of the bonded contract. Nothing herein shall relieve the surety's obligation to guarantee the contractor's performance of all conditions of the contract. Only the obligee named on the bond, and any person performing labor for a contractor or subcontractor covered by the surety bond, or any person providing materials for remediation work for which the bond is required pursuant to this section, shall have any claim against the surety under the bond. Unless otherwise provided for by the division in the bond, in the event of a default, the surety's liability on a performance bond shall be only for the cost of completion of the contract work in accordance with the plans and specifications, less the balance of funds remaining to be paid under the contract, up to the penal sum of the bond.

L.1991,c.373,s.17.



Section 58:10-23.11F20 - Rules, Regulations

58:10-23.11f20. Rules, regulations
19. Within 120 days of the effective date of this act, the State Treasurer and the Attorney General as necessary shall, pursuant to "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), respectively adopt rules and regulations to implement the provisions of this act.

L.1991,c.373,s.19; per s.22, section expired January 10, 1995.



Section 58:10-23.11F22 - Owners Of Certain Contaminated Real Property, Immunity From Liability.

58:10-23.11f22 Owners of certain contaminated real property, immunity from liability.

1. a. The provisions of any other law, or any rule or regulation adopted pursuant thereto to the contrary notwithstanding, a person, who owns real property acquired on or after the effective date of P.L.1997, c.278 (C.58:10B-1.1 et al.), shall not be liable for the payment of compensation for damage to, or the loss of, natural resources, or for the restoration of natural resources on or off the property in connection with the discharge of a hazardous substance at the property, pursuant to any statutory or civil common law, to any person, or to the State, provided that:

(1)the person acquired the real property after the discharge of that hazardous substance at the real property;

(2)the person did not discharge the hazardous substance, is not in any way responsible for the hazardous substance, and is not a corporate successor to the discharger or to any person in any way responsible for the hazardous substance or to anyone liable for cleanup and removal costs pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g); and

(3)the person has not, by contract, using the term of art "natural resource damages," expressly assumed the liability for the payment of compensation for damage to, or loss of, natural resources, or for the restoration of natural resources, that were injured by a discharge of a hazardous substance at the property.

b.The provisions of any other law, or any rule or regulation adopted pursuant thereto to the contrary notwithstanding, a person, who owns real property acquired on or after the effective date of P.L.1997, c.278 (C.58:10B-1.1 et al.), shall not be liable for cleanup and removal costs for the discharge of a hazardous substance that has migrated from the property provided that:

(1)the person acquired the real property after the discharge of that hazardous substance at the real property;

(2)the person did not discharge the hazardous substance, is not in any way responsible for the hazardous substance, and is not a corporate successor to the discharger or to any person in any way responsible for the hazardous substance or to anyone liable for cleanup and removal costs pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g);

(3)the person can demonstrate through the performance of a remedial investigation that the contamination identified on nearby or adjoining property, which is similar or identical to contamination on the property, originates from more than one source;

(4)the person can demonstrate through the performance of a remedial investigation that a remedial action for the contamination off the property is not necessary to limit the risk to the public health and the environment from that contamination; and

(5)the person has not, by contract, voluntarily assumed the liability from the person liable for cleanup and removal costs, for addressing the risks to public health and the environment from a discharge of a hazardous substance on the property that has migrated from the property prior to that person's acquisition of the property.

Only the person who is liable to clean up and remove the contamination pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g) and who does not have a defense to liability pursuant to subsection d. of that section shall be liable for any additional remediation costs or cleanup and removal costs necessary.

L.2005,c.4,s.1.



Section 58:10-23.11G - Liability For Cleanup And Removal Costs.

58:10-23.11g Liability for cleanup and removal costs.

8. a. The fund shall be strictly liable, without regard to fault, for all cleanup and removal costs and for all direct and indirect damages no matter by whom sustained, including but not limited to:

(1)The cost of restoring, repairing, or replacing any real or personal property damaged or destroyed by a discharge, any income lost from the time such property is damaged to the time such property is restored, repaired or replaced, and any reduction in value of such property caused by such discharge by comparison with its value prior thereto;

(2)The cost of restoration and replacement, where possible, of any natural resource damaged or destroyed by a discharge;

(3)Loss of income or impairment of earning capacity due to damage to real or personal property, including natural resources destroyed or damaged by a discharge; provided that such loss or impairment exceeds 10% of the amount which claimant derives, based upon income or business records, exclusive of other sources of income, from activities related to the particular real or personal property or natural resources damaged or destroyed by such discharge during the week, month or year for which the claim is filed;

(4)Loss of tax revenue by the State or local governments for a period of one year due to damage to real or personal property proximately resulting from a discharge;

(5)Interest on loans obtained or other obligations incurred by a claimant for the purpose of ameliorating the adverse effects of a discharge pending the payment of a claim in full as provided by this act.

b.The damages which may be recovered by the fund, without regard to fault, subject to the defenses enumerated in subsection d. of this section against the owner or operator of a major facility or vessel, shall not exceed $50,000,000.00 for each major facility or $1,200 per gross ton for each vessel, except that such maximum limitation shall not apply and the owner or operator shall be liable, jointly and severally, for the full amount of such damages if it can be shown that such discharge was the result of (1) gross negligence or willful misconduct, within the knowledge and privity of the owner, operator or person in charge, or (2) a gross or willful violation of applicable safety, construction or operating standards or regulations. Damages which may be recovered from, or by, any other person shall be limited to those authorized by common or statutory law.

c. (1) Except as provided in section 2 of P.L.2005, c.43 (C.58:10-23.11g12), any person who has discharged a hazardous substance, or is in any way responsible for any hazardous substance, shall be strictly liable, jointly and severally, without regard to fault, for all cleanup and removal costs no matter by whom incurred. Such person shall also be strictly liable, jointly and severally, without regard to fault, for all cleanup and removal costs incurred by the department or a local unit pursuant to subsection b. of section 7 of P.L.1976, c.141 (C.58:10-23.11f).

(2)In addition to the persons liable pursuant to this subsection, in the case of a discharge of a hazardous substance from a vessel into the waters of the State, the owner or operator of a refinery, storage, transfer, or pipeline facility to which the vessel was en route to deliver the hazardous substance who, by contract, agreement, or otherwise, was scheduled to assume ownership of the discharged hazardous substance, and any other person who was so scheduled to assume ownership of the discharged hazardous substance, shall be strictly liable, jointly and severally, without regard to fault, for all cleanup and removal costs if the owner or operator of the vessel did not have the evidence of financial responsibility required pursuant to section 2 of P.L.1991, c.58 (C.58:10-23.11g2).

Where a person is liable for cleanup and removal costs as provided in this paragraph, any expenditures made by the administrator for that cleanup and removal shall constitute a debt of that person to the fund. The debt shall constitute a lien on all property owned by that person when a notice of lien identifying the nature of the discharge and the amount of the cleanup, removal and related costs expended from the fund is duly filed with the clerk of the Superior Court. The clerk shall promptly enter upon the civil judgment or order docket the name and address of the liable person and the amount of the lien as set forth in the notice of lien. Upon entry by the clerk, the lien, to the amount committed by the administrator for cleanup and removal, shall attach to the revenues and all real and personal property of the liable person, whether or not that person is insolvent.

For the purpose of determining priority of this lien over all other claims or liens which are or have been filed against the property of an owner or operator of a refinery, storage, transfer, or pipeline facility, the lien on the facility to which the discharged hazardous substance was en route shall have priority over all other claims or liens which are or have been filed against the property. The notice of lien filed pursuant to this paragraph which affects any property of a person liable pursuant to this paragraph other than the property of an owner or operator of a refinery, storage, transfer, or pipeline facility to which the discharged hazardous substance was en route, shall have priority from the day of the filing of the notice of the lien over all claims and liens filed against the property, but shall not affect any valid lien, right, or interest in the property filed in accordance with established procedure prior to the filing of a notice of lien pursuant to this paragraph.

To the extent that a person liable pursuant to this paragraph is not otherwise liable pursuant to paragraph (1) of this subsection, or under any other provision of law or under common law, that person may bring an action for indemnification for costs paid pursuant to this paragraph against any other person who is strictly liable pursuant to paragraph (1) of this subsection.

Nothing in this paragraph shall be construed to extend or negate the right of any person to bring an action for contribution that may exist under P.L.1976, c.141, or any other act or under common law.

(3)In addition to the persons liable pursuant to this subsection, any person who owns real property acquired on or after September 14, 1993 on which there has been a discharge prior to the person's acquisition of that property and who knew or should have known that a hazardous substance had been discharged at the real property, shall be strictly liable, jointly and severally, without regard to fault, for all cleanup and removal costs no matter by whom incurred. Such person shall also be strictly liable, jointly and severally, without regard to fault, for all cleanup and removal costs incurred by the department or a local unit pursuant to subsection b. of section 7 of P.L.1976, c.141 (C.58:10-23.11f). Nothing in this paragraph shall be construed to alter liability of any person who acquired real property prior to September 14, 1993.

d. (1) In addition to those defenses provided in this subsection, an act or omission caused solely by war, sabotage, or God, or a combination thereof, shall be the only defenses which may be raised by any owner or operator of a major facility or vessel responsible for a discharge in any action arising under the provisions of this act.

(2)A person, including an owner or operator of a major facility, who owns real property acquired on or after September 14, 1993 on which there has been a discharge, shall not be liable for cleanup and removal costs or for any other damages to the State or to any other person for the discharged hazardous substance pursuant to subsection c. of this section or pursuant to civil common law, if that person can establish by a preponderance of the evidence that subparagraphs (a) through (d) apply, or if applicable, subparagraphs (a) through (e) apply:

(a)the person acquired the real property after the discharge of that hazardous substance at the real property;

(b) (i) at the time the person acquired the real property, the person did not know and had no reason to know that any hazardous substance had been discharged at the real property, or (ii) the person acquired the real property by devise or succession, except that any other funds or property received by that person from the deceased real property owner who discharged a hazardous substance or was in any way responsible for a hazardous substance, shall be made available to satisfy the requirements of P.L.1976, c.141, or (iii) the person complies with the provisions of subparagraph (e) of paragraph (2) of this subsection;

(c)the person did not discharge the hazardous substance, is not in any way responsible for the hazardous substance, and is not a corporate successor to the discharger or to any person in any way responsible for the hazardous substance or to anyone liable for cleanup and removal costs pursuant to this section;

(d)the person gave notice of the discharge to the department upon actual discovery of that discharge.

To establish that a person had no reason to know that any hazardous substance had been discharged for the purposes of this paragraph (2), the person must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property. For the purposes of this paragraph (2), all appropriate inquiry shall mean the performance of a preliminary assessment, and site investigation, if the preliminary assessment indicates that a site investigation is necessary, as defined in section 23 of P.L.1993, c.139 (C.58:10B-1), and performed in accordance with rules and regulations promulgated by the department defining these terms.

Nothing in this paragraph (2) shall be construed to alter liability of any person who acquired real property prior to September 14, 1993; and

(e)For the purposes of this subparagraph the person must have (i) acquired the property subsequent to a hazardous substance being discharged on the site and which discharge was discovered at the time of acquisition as a result of the appropriate inquiry, as defined in this paragraph (2), (ii) performed, following the effective date of P.L.1997, c.278, a remediation of the site or discharge consistent with the provisions of section 35 of P.L.1993, c.139 (C.58:10B-12), or, relied upon a valid final remediation document for a remediation performed prior to acquisition, or obtained approval of a remedial action workplan by the department after the effective date of P.L.1997, c.278 and continued to comply with the conditions of that workplan, and (iii) established and maintained all engineering and institutional controls as may be required pursuant to sections 35 and 36 of P.L.1993, c.139. A person who complies with the provisions of this subparagraph by actually performing a remediation of the site or discharge as set forth in (ii) above shall be issued, upon application, a no further action letter by the department or a response action outcome by a licensed site remediation professional, as applicable. A person who complies with the provisions of this subparagraph either by receipt of a final remediation document following the effective date of P.L.1997, c.278, or by relying on a previously issued final remediation document shall not be liable for any further remediation including any changes in a remediation standard or for the subsequent discovery of a hazardous substance, at the site, or emanating from the site, if the remediation was for the entire site, and the hazardous substance was discharged prior to the person acquiring the property. Notwithstanding any other provisions of this subparagraph, a person who complies with the provisions of this subparagraph only by virtue of the existence of a previously issued final remediation document shall receive no liability protections for any discharge which occurred during the time period between the issuance of the final remediation document and the property acquisition. Compliance with the provisions of this subparagraph (e) shall not relieve any person of any liability for a discharge that is off the site of the property covered by the final remediation document, for a discharge that occurs at that property after the person acquires the property, for any actions that person negligently takes that aggravates or contributes to a discharge of a hazardous substance, for failure to comply in the future with laws and regulations, or if that person fails to maintain the institutional or engineering controls on the property or to otherwise comply with the provisions of the final remediation document.

(3)Notwithstanding the provisions of paragraph (2) of this subsection to the contrary, if a person who owns real property obtains actual knowledge of a discharge of a hazardous substance at the real property during the period of that person's ownership and subsequently transfers ownership of the property to another person without disclosing that knowledge, the transferor shall be strictly liable for the cleanup and removal costs of the discharge and no defense under this subsection shall be available to that person.

(4)Any federal, State, or local governmental entity which acquires ownership of real property through bankruptcy, tax delinquency, abandonment, escheat, eminent domain, condemnation or any circumstance in which the governmental entity involuntarily acquires title by virtue of its function as sovereign, or where the governmental entity acquires the property by any means for the purpose of promoting the redevelopment of that property, shall not be liable, pursuant to subsection c. of this section or pursuant to common law, to the State or to any other person for any discharge which occurred or began prior to that ownership. This paragraph shall not provide any liability protection to any federal, State or local governmental entity which has caused or contributed to the discharge of a hazardous substance. This paragraph shall not provide any liability protection to any federal, State, or local government entity that acquires ownership of real property by condemnation or eminent domain where the real property is being remediated in a timely manner at the time of the condemnation or eminent domain action.

(5)A person, including an owner or operator of a major facility, who owns real property acquired prior to September 14, 1993 on which there has been a discharge, shall not be liable for cleanup and removal costs or for any other damages to the State or to any other person for the discharged hazardous substance pursuant to subsection c. of this section or pursuant to civil common law, if that person can establish by a preponderance of the evidence that subparagraphs (a) through (d) apply:

(a)the person acquired the real property after the discharge of that hazardous substance at the real property;

(b) (i) at the time the person acquired the real property, the person did not know and had no reason to know that any hazardous substance had been discharged at the real property, or (ii) the person acquired the real property by devise or succession, except that any other funds or property received by that person from the deceased real property owner who discharged a hazardous substance or was in any way responsible for a hazardous substance, shall be made available to satisfy the requirements of P.L.1976, c.141;

(c)the person did not discharge the hazardous substance, is not in any way responsible for the hazardous substance, and is not a corporate successor to the discharger or to any person in any way responsible for the hazardous substance or to anyone liable for cleanup and removal costs pursuant to this section;

(d)the person gave notice of the discharge to the department upon actual discovery of that discharge.

To establish that a person had no reason to know that any hazardous substance had been discharged for the purposes of this paragraph (5), the person must have undertaken, at the time of acquisition, all appropriate inquiry on the previous ownership and uses of the property based upon generally accepted good and customary standards.

Nothing in this paragraph (5) shall be construed to alter liability of any person who acquired real property on or after September 14, 1993.

e.Neither the fund nor the Sanitary Landfill Contingency Fund established pursuant to P.L.1981, c.306 (C.13:1E-100 et seq.) shall be liable for any damages incurred by any person who is relieved from liability pursuant to subsection d. or f. of this section for a remediation that involves the use of engineering controls but the fund and the Sanitary Landfill Contingency Fund shall be liable for any remediation that involves only the use of institutional controls if after a valid final remediation document has been issued the department orders additional remediation except that the fund and the Sanitary Landfill Contingency Fund shall not be liable for any additional remediation that is required to remove an institutional control.

f.Notwithstanding any other provision of this section, a person, who owns real property acquired on or after the effective date of P.L.1997, c.278 (C.58:10B-1.1 et al.), shall not be liable for any cleanup and removal costs or damages, under this section or pursuant to any other statutory or civil common law, to any person, other than the State and the federal government, harmed by any hazardous substance discharged on that property prior to acquisition, and any migration off that property related to that discharge, provided all the conditions of this subsection are met:

(1)the person acquired the real property after the discharge of that hazardous substance at the real property;

(2)the person did not discharge the hazardous substance, is not in any way responsible for the hazardous substance, and is not a corporate successor to the discharger or to any person in any way responsible for the hazardous substance or to anyone liable for a discharge pursuant to this section;

(3)the person gave notice of the discharge to the department upon actual discovery of that discharge;

(4) (a) within 30 days after acquisition of the property, the person commenced a remediation of the discharge, including any migration, pursuant to a department oversight document executed prior to acquisition, or (b) for property acquired after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), the person provides written notice of the acquisition to the department prior to or on the date of acquisition and the person remediates the property pursuant to the provisions of section 30 of P.L.2009, c.60 (C.58:10B-1.3), and (c) the department is satisfied that remediation was completed in a timely and appropriate fashion; and

(5)Within ten days after acquisition of the property, or within 30 days after the expiration of the period or periods allowed for the right of redemption pursuant to tax foreclosure law, the person agrees in writing to provide access to the State for remediation and related activities, as determined by the State.

The provisions of this subsection shall not relieve any person of any liability:

(1)for a discharge that occurs at that property after the person acquired the property;

(2)for any actions that person negligently takes that aggravates or contributes to the harm inflicted upon any person;

(3)if that person fails to maintain the institutional or engineering controls on the property or to otherwise comply with the provisions of a final remediation document or a remedial action workplan and a person is harmed thereby;

(4)for any liability to clean up and remove, pursuant to the department's regulations and directions, any hazardous substances that may have been discharged on the property or that may have migrated therefrom; and

(5)for that person's failure to comply in the future with laws and regulations.

g.Nothing in the amendatory provisions to this section adopted pursuant to P.L.1997, c.278 shall be construed to remove any defense to liability that a person may have had pursuant to subsection e. of this section that existed prior to the effective date of P.L.1997, c.278.

h.Nothing in this section shall limit the requirements of any person to comply with P.L.1983, c.330 (C.13:1K-6 et al.).

L.1976, c.141, s.8; amended 1979, c.346, s.5; 1991, c.58, s.1; 1991, c.85, s.4; 1993, c.139, s.44; 1996, c.62, s.56; 1997, c.278, s.20; 2001, c.154, s.2; 2003, c.224, s.1; 2005, c.43, s.1; 2005, c.238; 2009, c.60, s.38.



Section 58:10-23.11G1 - Hazardous Discharge Cleanup Liability

58:10-23.11g1. Hazardous discharge cleanup liability
1. The provisions of P.L. 1976, c. 141 (C. 58:10-23.11 et seq.), or any other law, rule or regulation to the contrary notwithstanding, the liability of any person performing hazardous discharge mitigation or cleanup services in accordance with procedures established pursuant to State or federal law and a surety who issues a bid, performance or payment bond for such person for such services for any injury to a person or property caused by or related to these services shall be limited to acts or omissions of the person or surety during the course of performing these services which can be shown, based on a preponderance of the evidence, to have been negligent. For the purposes of this act, the demonstration that acts or omissions of a person or surety performing mitigation or cleanup services were in accordance with generally accepted practice and state-of-the-art scientific knowledge, and utilized the best technology reasonably available to the person at the time the mitigation or cleanup services were performed shall create a rebuttable presumption that the acts or omissions were not negligent.

L.1985,c.461,s.1; amended 1991,c.373,s.16.



Section 58:10-23.11G2 - Owners, Operators Of Vessels Shall Assure Financial Resources For Cleanup Costs, Enforcement

58:10-23.11g2. Owners, operators of vessels shall assure financial resources for cleanup costs, enforcement
The owners and operators of vessels shall establish and maintain evidence of financial responsibility for the purpose of assuring adequate financial resources to pay for the cost of cleanup and removal of a discharged hazardous substance as a result of the transportation of a hazardous substance by vessel or a transfer of that hazardous substance between a refinery, storage, transfer, or pipeline facility and a vessel or between two vessels. Evidence of financial responsibility shall be established by a method set forth under s.108 of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980" (42 U.S.C. s.9607) or s.1016 of the "Oil Pollution Act of 1990", any regulation adopted pursuant thereto, or any other federal law requiring evidence of financial responsibility to operate a vessel in the waters of the United States.

The evidence of financial responsibility required by this section shall be the only evidence required by the State that a vessel has the ability to meet the liabilities incurred for a violation of P.L.1976, c.141, but nothing in this section shall be construed to limit the liability of any person for a discharge of a hazardous substance for which the person is liable pursuant to P.L.1976, c.141 or under any other law or under common law. The State Police shall have the power to inspect any vessel and to require the display of evidence of financial responsibility in order to ensure compliance with this section. The State Police may deny entry to any vessel to any place in the State, or to the navigable waters under the jurisdiction of the State, or detain at the place, any vessel that, upon request, does not produce the evidence of financial responsibility required for that vessel pursuant to this section. Any vessel subject to the requirements of this section which is found in the navigable waters of the State without the necessary evidence of financial responsibility for the vessel shall be subject to seizure by and forfeiture to the State.

L.1991,c.58,s.2.



Section 58:10-23.11G3 - No Liability For Cleanup And Removal Costs For Actions Taken With Respect To Discharge Of Petroleum

58:10-23.11g3. No liability for cleanup and removal costs for actions taken with respect to discharge of petroleum
1. a. Notwithstanding the provisions of section 8 of P.L.1976, c.141 (C.58:10-23.11g) or any other law, including common law, to the contrary, a person is not liable for any cleanup and removal costs or damages of any kind, direct or indirect no matter by whom sustained, which result from actions taken or not taken in the course of rendering care, assistance, or advice with respect to the discharge or threatened discharge of petroleum into the State's surface waters where the care, assistance, or advice is consistent with or pursuant to any of the following:

(1) the federal National Contingency Plan prepared pursuant to 33 U.S.C. s.1321;

(2) a State contingency plan;



(3) a State or federal vessel-specific contingency plan;



(4) the direction of a federal on-scene coordinator or an appropriate State official; or

(5) the emergency request of a person who is attempting to prevent the threatened discharge of petroleum from a vessel or who is otherwise liable for cleanup and removal costs of the initial discharge from the vessel pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), provided that a person rendering care, assistance, or advice shall provide notification of the threatened discharge or emergency, to the extent actually known to such person, to the United States Coast Guard or an appropriate federal or State official, as soon as practicable (although not of necessity before rendering care, assistance or advice) in the event such person is attempting to unload petroleum from a vessel to prevent or mitigate a discharge, or to tow, push, maneuver or otherwise physically move a vessel transporting petroleum to end the emergency.

b. The defense from liability granted pursuant to subsection a. of this section shall not apply (1) to a person otherwise liable for cleanup and removal costs of the initial discharge pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), (2) with respect to personal injury or wrongful death, or (3) if the person is grossly negligent or engages in willful misconduct.

c. A person liable for the initial discharge or threat of discharge pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g) is liable for any cleanup and removal costs and damages that another person is relieved of under this section.

d. Nothing in this section shall limit other defenses or immunities to liability that may exist in P.L.1976, c.141.

e. For the purposes of this section "petroleum" does not include dredged spoil.

L.1991,c.260,s.1; amended 1993,c.382.



Section 58:10-23.11G4 - Definitions

58:10-23.11g4. Definitions
1.For purposes of sections 1 through 5 of P.L.1993, c.112 (C.58:10-23.11g4 through 58:10-23.11g8):

"Active participation in the management" or "participation in the management" means actual participation in the management or operational affairs by the holder of the security interest and shall not include the mere capacity, or ability to influence, or the unexercised right to control vessel, facility , or underground storage tank facility operations.

(1) A holder of a security interest shall be considered to be in active participation in the management, while the borrower is still in possession, only if the holder either:

(a) exercises decision making control over the borrower's environmental compliance, such that the holder has undertaken responsibility for the borrower's waste disposal or hazardous substance handling practices; or

(b) exercises control at a level comparable to that of a manager of the borrower's enterprise, such that the holder has assumed or manifested responsibility for the overall management of the enterprise encompassing the day-to-day decision making of the enterprise with respect to:

(i) environmental compliance; or

(ii) all, or substantially all, of the operational (as opposed to financial or administrative) aspects of the enterprise other than environmental compliance. Operational aspects of the enterprise include functions such as that of facility manager, underground storage tank facility manager, or plant manager, operations manager, chief operating officer, or chief executive officer. Financial or administrative aspects include functions such as that of credit manager, accounts payable or receivable manager, or both, personnel manager, controller, chief financial officer, or similar functions.

(2) No act or omission prior to the time that indicia of ownership are held primarily to protect a security interest constitutes evidence of participation in management. A prospective holder who undertakes or requires an environmental inspection of the vessel, facility, or underground storage tank facility in which indicia of ownership are to be held, or requires a prospective borrower to clean up a vessel, facility , or underground storage tank facility or to comply or come into compliance (whether prior or subsequent to the time that indicia of ownership are held primarily to protect a security interest) with any applicable law or regulation, is not by such action considered to be participating in the vessel's, facility's, or underground storage tank facility's management, provided however, that a holder shall not be required to conduct or require an inspection to qualify for the protection for holders granted pursuant to sections 1 through 5 of P.L.1993, c.112 (C.58:10-23.11g4 through 58:10-23.11g8), and the liability of a holder shall not be based on or affected by the holder not conducting or not requiring an inspection.

(3) Actions that are consistent with holding ownership indicia primarily to protect a security interest do not constitute participation in management for purposes of sections 1 through 5 of P.L.1993, c.112 (C.58:10-23.11g4 through 58:10-23.11g8). The authority for the holder to make such actions may, but need not, be contained in contractual or other documents specifying requirements for financial, environmental, and other warranties, covenants, conditions, representations or promises from the borrower. Loan policing and work out activities cover and include all activities up to foreclosure and its equivalents.

(a) A holder who engages in policing activities prior to foreclosure shall remain within the exemption provided that the holder does not by such actions participate in the management of the vessel, facility, or underground storage tank facility. Such actions include, but are not limited to, requiring the borrower to clean up the vessel, facility, or underground storage tank facility during the term of the security interest; requiring the borrower to comply or come into compliance with applicable federal, State, and local environmental and other laws, rules and regulations during the term of the security interest; securing or exercising authority to monitor or inspect the vessel, facility, or underground storage tank facility (including on-site inspections) in which indicia of ownership are maintained, or the borrower's business or financial conditions during the term of the security interest; or taking other actions to adequately police the loan or security interest (such as requiring a borrower to comply with any warranties, covenants, conditions, representations or promises from the borrower).

(b) A holder who engages in work out activities prior to foreclosure and its equivalents shall remain within the exemption provided that the holder does not by such action participate in the management of the vessel, facility, or underground storage tank facility. For purposes of this act, "work out" refers to those actions by which a holder, at any time prior to foreclosure and its equivalents, seeks to: prevent, cure, or mitigate a default by the borrower or obligor; or preserve or prevent the diminution of the value of the security. Work out activities include, but are not limited to: restructuring or renegotiating the terms of the security interest; requiring payment of additional rent or interest; exercising forbearance; requiring or exercising rights pursuant to an assignment of accounts or other amounts owing to an obligor; requiring or exercising rights pursuant to an escrow agreement pertaining to amounts owing to an obligor; providing specific or general financial or other advice, suggestions, counseling, or guidance; and exercising any right or remedy the holder is entitled to by law or under any warranties, covenants, conditions, representations or promises from the borrower.

(4) A holder does not participate in the management of a vessel, facility, or underground storage tank facility by making any response or performing any response action or undertaking any cleanup or removal or similar action under the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," Pub.L. 96-510 (42 U.S.C. s.9601 et seq.), the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.), P.L.1986, c.102 (C.58:10A-21 et seq.), or any other State or federal environmental law or regulation.

"Date of foreclosure" means the date on which the holder obtains legal or equitable title to the vessel or facility pursuant to or incident to foreclosure.

"Fair consideration" means the value of the security interest when calculated as an amount equal to or in excess of the sum of the outstanding principal (or comparable amount in the cases of a lease that constitutes a security interest) owed to the holder immediately preceding the acquisition of full title (or possession in the case of property subject to a lease financing transaction) pursuant to foreclosure and its equivalents, plus any unpaid interest, rent or penalties (whether arising before or after foreclosure and its equivalents), plus all reasonable and necessary costs, fees, or other charges incurred by the holder incident to work out, foreclosure and its equivalents, retention, maintaining the business activities of the enterprise, preserving, protecting and preparing the vessel, facility, or underground storage tank facility prior to sale, re-lease of property held pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee) or other disposition, plus response costs incurred under applicable federal or State environmental cleanup laws or regulations, or at the direction of an on-scene coordinator, less any amounts received by the holder in connection with any partial disposition of the property, net revenues received as a result of maintaining the business activities of the enterprise, and any amounts paid by the borrower subsequent to the acquisition of full title (or possession in the case of property subject to a lease financing transaction) pursuant to foreclosure and its equivalents. In the case of a holder maintaining indicia of ownership primarily to protect a junior security interest, fair consideration is the value of all outstanding higher priority security interests plus the value of the security interest held by the junior holder, each calculated as set forth in this definition.

"Foreclosure" or "foreclosure and its equivalents" means purchase at foreclosure sale; acquisition or assignment of title in lieu of foreclosure; termination of a lease or other repossession; acquisition of a right to title or possession; an agreement in satisfaction of the obligation; or any other form or informal manner (whether pursuant to law or under warranties, covenants, conditions, representations or promises from the borrower) by which the holder acquires title to or possession of the secured property.

"Holder" is a person who maintains indicia of ownership primarily to protect a security interest. A holder includes the initial holder (such as a loan originator), any subsequent holder (such as a successor-in-interest or subsequent purchaser of the security interest on the secondary market), a guarantor of an obligation, surety, or any other person who holds ownership indicia primarily to protect a security interest, or a receiver or other person who acts on behalf or for the benefit of a holder.

"Indicia of ownership" means evidence of a security interest, evidence of an interest in a security interest, or evidence of an interest in real or personal property securing a loan or other obligation, including any legal or equitable title to real or personal property acquired incident to foreclosure and its equivalents. Evidence of such interests include, but are not limited to, mortgages, deeds of trust, liens, surety bonds and guarantees of obligations, title held pursuant to a lease financing transaction in which the lessor does not select initially the leased property (hereinafter "lease financing transaction"), legal or equitable title obtained pursuant to foreclosure and their equivalents. Evidence of such interests also includes assignments, pledges, or other rights to or other forms of encumbrance against property that are held primarily to protect a security interest. A person is not required to hold title or a security interest in order to maintain indicia of ownership.

"Primarily to protect a security interest" means that the holder's indicia of ownership are held primarily for the purpose of securing payment or performance of an obligation but does not include indicia of ownership held primarily for investment purposes, nor ownership indicia held primarily for purposes other than as a protection for a security interest. A holder may have other, secondary reasons for maintaining indicia of ownership, but the primary reasons why any ownership indicia are held shall be as protection for a security interest.

"Security interest" means an interest in a vessel or facility created or established for the purpose of securing a loan or other obligation. Security interests include, but are not limited to, mortgages, deeds of trusts, liens, and title pursuant to lease financing transactions. Security interests may also arise from transactions such as sale and leasebacks, conditional sales, installment sales, trusts receipt transactions, certain assignments, factoring agreements, accounts receivable financing arrangements, and consignments, if the transaction creates or establishes an interest in a vessel or facility for the purpose of securing a loan or other obligation.

"Underground storage tank" shall have the same meaning as set forth in section 2 of P.L. 1986, c.102 (C.58:10A-22).

"Underground storage tank facility" shall mean one or more underground storage tanks.

L.1993,c.112,s.1; amended 1997, c.278, s.29.



Section 58:10-23.11G5 - Liability For Cleanup Costs, Damages

58:10-23.11g5. Liability for cleanup costs, damages
2. A person who maintains indicia of ownership of a vessel, facility, or underground storage tank facility primarily to protect a security interest in a vessel, facility, or underground storage tank facility and who does not participate in the management of the vessel or facility or underground storage tank facility is not deemed to be an owner or operator of the vessel, facility, or underground storage tank facility, shall not be deemed the discharger or responsible party for a discharge from the vessel, facility, or underground storage tank facility and shall not be liable for cleanup costs or damages resulting from discharges from the vessel or facility pursuant to sections 8, 18, and 22 of P.L.1976, c.141 (C.58:10-23.11g, 58:10-23.11q and 58:10-23.11u), section 2 of P.L.1990, c.75 (C.58:10-23.11u1), or section 8 of P.L.1986, c.102 (C.58:10A-28) except to the extent that liability may still apply to holders after foreclosure as set forth in section 3 of P.L. 1993, c.112 (C.58:10-23.11g6).

L.1993,c.112,s.2; amended 1997, c.278, s.30.



Section 58:10-23.11G6 - Status And Liability Of Holders After Foreclosure

58:10-23.11g6. Status and liability of holders after foreclosure
3.The indicia of ownership, held after foreclosure, continue to be maintained primarily as a protection for a security interest provided that the holder did not participate in management prior to foreclosure and that the holder undertakes to sell, re-lease property held pursuant to a lease financing transaction (whether by a new lease financing transaction or substitution of the lessee) or otherwise divest itself of the vessel, facility, or underground storage tank facility in a reasonably expeditious manner in accordance with the means and procedures specified in this section. Such a holder may liquidate, maintain business operations, undertake environmental response actions pursuant to State and federal law, and take measures to preserve, protect or prepare the secured asset prior to sale or other disposition, without losing status as a person who maintains indicia of ownership primarily to protect a security pursuant to section 2 of P.L.1993, c.112 (C.58:10-23.11g5).

a.For purposes of establishing that a holder is seeking to sell, re-lease property held pursuant to a new lease financing transaction (whether by a new lease financing transaction or substitution of the lessee), or divest a vessel, facility, or underground storage tank facility in a reasonably expeditious manner, the holder may use whatever commercially reasonable means are relevant or appropriate with respect to the vessel, facility, or underground storage tank facility, or may employ the means specified in this section.

b. (1) A holder that outbids, rejects or fails to act upon a written bona fide, firm offer of fair consideration within 90 days of receipt of the offer, and which offer is received at any time after six months following the date of foreclosure, shall not be deemed to be using a commercially reasonable means for the purpose of this section. A "written bona fide, firm offer" means a legally enforceable, commercially reasonable, cash offer solely for the foreclosed vessel, facility, or underground storage tank facility, including all material terms of the transaction, from a ready, willing, and able purchaser who demonstrates to the holder's satisfaction the ability to perform. For purposes of this subsection, the six-month period begins to run from the time that the holder acquires a marketable title, provided that the holder, after the expiration of any redemption or other waiting period provided by law, was acting diligently to acquire marketable title.

(2)A holder that outbids, rejects, or fails to act upon an offer of fair consideration for the vessel, facility, or underground storage tank facility within the 90-day period, establishes that the ownership indicia in the secured property are not held primarily to protect the security interest, unless the holder is required, in order to avoid liability under federal or State law, to make a higher bid, to obtain a higher offer, or to seek or obtain an offer in a different manner.

c.A holder establishes that it is proceeding in a commercially reasonable manner after foreclosure by, within 12 months following foreclosure, listing the vessel, facility, or underground storage tank facility with a broker, dealer, or agent who deals with the type of property in question, or by advertising the vessel, facility, or underground storage tank facility as being for sale or disposition on at least a monthly basis in either a real estate publication or a trade or other publication suitable for the vessel, facility, or underground storage tank facility in question, or a newspaper of general circulation (defined as one with a circulation over 10,000, or one suitable under any applicable federal, State, or local rules of court for publication required by court order or rules of civil procedure) covering the area where the property is located. For purposes of this subsection, the 12-month period begins to run from the time that the holder acquires marketable title, provided that the holder, after the expiration of any redemption or other waiting period provided by law, was acting diligently to acquire marketable title.

d.A holder shall sell, re-lease the property held pursuant to a new lease financing transaction, or otherwise divest such vessel, facility, or underground storage tank facility in a reasonably expeditious manner, but not later than five years after the date of foreclosure, except that a holder may continue to hold the property for a time period longer than five years without losing status as a person who maintains indicia of ownership primarily to protect a security interest if (1) the holder has made a good faith effort to sell, re-lease or otherwise divest itself of the property using commercially reasonable means or other procedures prescribed by this act; (2) the holder has obtained any approvals required pursuant to applicable federal or State banking or other lending laws to continue its possession of the property; and (3) the holder has exercised reasonable custodial care to prevent or mitigate any new discharges from the vessel, facility, or underground storage tank facility that could substantially diminish the market value of the property.

e. (1) The exemption granted to holders pursuant to this section shall not apply to the liability for any new discharge from the vessel, facility, or underground storage tank facility, occurring after the date of foreclosure, that is caused by acts or omissions of the holder which can be shown, based on a preponderance of the evidence, to have been negligent. In the event a property has both preexisting and new discharges, the liability, if any, allocable to the holder pursuant to this subsection shall be limited to those cleanup costs or damages that relate directly to the new discharge. In the event there is a substantial commingling of a new discharge with a preexisting discharge, the liability, if any, allocable to the holder pursuant to this subsection shall be limited to the cleanup costs or damages in excess of those cleanup costs or damages relating to the preexisting discharge.

In order to establish that a discharge occurred or began prior to the date of foreclosure, a holder may perform, but shall not be required to perform, an environmental audit, in accordance with any applicable Department of Environmental Protection regulations and guidelines, to identify such discharges at the vessel, facility, or underground storage tank facility. Upon receipt of a complete audit from the holder, the Department of Environmental Protection shall, within 90 days of its receipt of the audit, review the audit and transmit its findings to the holder. The Department of Environmental Protection may charge reasonable fees and adopt any additional regulations necessary to provide guidelines for the submission and review of such audits.

(2)Nothing in this subsection shall be deemed to impose liability for a new discharge from the vessel, facility, or underground storage tank facility that is authorized pursuant to a federal or State permit or cleanup procedure.

(3)The exemption granted to holders of indicia of ownership to protect a security interest shall not apply to liability, if any, pursuant to applicable law and regulation, for arranging for the offsite disposal or treatment of a hazardous substance or by accepting for transportation and disposing of a hazardous substance at an offsite facility selected by the holder.

f. (1) A holder who acquires an underground storage tank facility continues to hold the exemption from liability for the underground storage tank facility granted to holders pursuant to this section if there is an operator of the underground storage tank facility, other than the holder, who is in control of the underground storage tank facility or has responsibility for compliance with applicable federal and State requirements.

(2)If an operator does not exist, a holder continues to maintain the exemption from liability for the underground storage tank facility granted to holders pursuant to this section if the holder: ( i) empties all underground storage tank facilities within 60 days after foreclosure or within 60 days after the effective date of P.L.1997, c.278 (C.58:10B-1.1 et al.), whichever is later, so that no more than one inch of residue, or .3 percent by weight of the total capacity of the underground storage tank facility remains in the underground storage tank facility, leaves vent lines open and functioning, and caps and secures all other lines, pumps, manways, and ancillary equipment; (ii) empties those underground storage tank facilities that are discovered after foreclosure within 60 days of discovery or within 60 days of the effective date of P.L.1997, c.278, whichever is later, so that no more than one inch of residue, or .3 percent by weight of the total capacity of the underground storage tank facility remains in the system, leaves vent lines open and functioning, and caps and secures all other lines, pumps, manways, and ancillary equipment; and (iii) permanently closes the underground storage tank facility pursuant to the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.) or temporarily closes the underground storage tank facility.

g.An underground storage tank facility may be temporarily closed until a subsequent purchaser has acquired marketable title to the underground storage tank facility. When a subsequent purchaser acquires marketable title to the facility, the purchaser shall operate the underground storage tank facility in accordance with applicable State and federal laws or shall permanently close or remove the underground storage tank facility in accordance with the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.).

For the purposes of this section, an underground storage tank facility shall be considered temporarily closed if a holder continues to operate and maintain corrosion protection and reports suspected releases to the Department of Environmental Protection. If the underground storage tank facility has not been upgraded to comply with the provisions of P.L.1986, c.102 and the applicable federal law or does not comply with the standards for new underground storage tanks pursuant to State and federal law except for spill and overfill protection, and is temporarily closed for 12 months or more following foreclosure, the holder shall conduct a site investigation of the underground storage tank facility in accordance with rules and regulations adopted by the department and shall be required to take any emergency response actions necessary to prevent, contain or mitigate a continuing or new discharge that poses an immediate threat to the environment or to the public health, safety or welfare.

L.1993,c.112,s.3; amended 1997, c.278, s.31; 2001, c.145.



Section 58:10-23.11G7 - Departmental Rights Retained; Violations, Penalties

58:10-23.11g7. Departmental rights retained; violations, penalties
4. a. Nothing in sections 1 through 5 of P.L.1993, c.112 (C.58:10-23.11g4 through 58:10-23.11g8) shall be deemed to prohibit or limit the rights of the Department of Environmental Protection to clean up a property or to obtain a lien on the property of a discharger or holder in order to recover cleanup costs pursuant to section 7 of P.L.1976, c.141 (C.58:10-23.11f). Any recovery of cleanup costs from a holder pursuant to a lien obtained by the Department of Environmental Protection shall be limited to the actual financial benefit conferred on such holder by a cleanup or removal action, and shall not exceed the amount realized by the holder on the sale or other disposition of the property.

b.Nothing in sections 1 through 5 of P.L. 1993, c. 112 (C.58:10-23.11g4 through 58:10-23.11g8) shall be deemed to prohibit or limit the rights of the Department of Environmental Protection, pursuant to section 7 of P.L.1976, c.141 (C.58:10-23.11f), to direct the holder to take any emergency response actions, including closure of the vessel, facility, or underground storage tank facility, necessary to prevent, contain or mitigate a continuing or new discharge that poses an immediate threat to the environment or to the public health, safety or welfare.

c. (1) If a holder forecloses on a vessel, facility, or underground storage tank facility at which it has actual knowledge a discharge occurred or began prior to the date of foreclosure, the holder shall, within 30 days of the date of foreclosure, notify the Department of Environmental Protection that foreclosure has occurred. Any person who fails to give notice required pursuant to this subsection or knowingly gives or causes to be given false information in any such report, shall be subject to a civil penalty not to exceed $25,000. A court, in determining the amount of the penalty to be imposed, shall consider, among other relevant factors, the amount of any damages caused by the failure to give timely notice and whether the failure to notify was inadvertent or intentional.

(2) The holder shall immediately notify the Department of Environmental Protection of any new discharge, of which it has actual knowledge, occurring after the date of foreclosure, from the vessel, facility, or underground storage tank facility. Any person who fails to give notice required pursuant to this subsection or knowingly gives or causes to be given any false information in any such report, shall be subject to a civil penalty not to exceed $10,000 per day for each violation. A court, in determining the amount of the penalty to be imposed and the appropriateness of imposing multiple penalties for a continuing offense, shall consider, among other relevant factors, the amount of any damages caused by the failure to give timely notice and whether the failure to notify was inadvertent or intentional.

(3) Any penalty incurred under this section may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq., in the Superior Court or a municipal court. Failure to give any required notice pursuant to this subsection shall not cause the holder to lose its status as a person who maintains indicia of ownership primarily to protect a security interest.

L.1993,c.112,s.4; amended 1997, c.278, s.32.



Section 58:10-23.11G8 - Environmental Inspection Not Required

58:10-23.11g8. Environmental inspection not required
5. Nothing in sections 2 through 4 of this act shall be construed to require a holder of a security interest to conduct or require an environmental inspection and the liability of the holder of the security interest pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.) shall not be based on or affected by a failure to conduct an environmental inspection.

L.1993,c.112,s.5.



Section 58:10-23.11G8A - Compliance Not Required; Loss Of Exemption

58:10-23.11g8a. Compliance not required; loss of exemption
33. A holder of an interest in an underground storage tank shall not be required to comply with the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.) unless the holder loses the exemption under P.L.1993, c.112 (C.58:10-23.11g4 et seq.).

L.1997,c.278,s.33.



Section 58:10-23.11G9 - Obligations Of Trusts, Estates

58:10-23.11g9. Obligations of trusts, estates
6. In the event of the discharge of a hazardous substance from a vessel, facility, or underground storage tank facility, which vessel, facility , or underground storage tank facility is all or part of a trust, receivership estate, guardianship estate or estate of a deceased person, only the assets of the trust or estate, or assets of any discharger other than the fiduciary of such trust or estate, shall be subject to the obligation to pay for the cleanup of the discharge as set forth in the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.) or subject to any obligations imposed pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.).

L.1993,c.112,s.6; amended 1997, c.278, s.45.



Section 58:10-23.11G10 - Discharges On Certain Public Property; Definitions

58:10-23.11g10. Discharges on certain public property; definitions
1. a. As used in this section:

"Governmental unit" means the State, a municipality, county, or other political subdivision of the State, or any agency thereof authorized to administer, protect and maintain lands or structures for recreation or conservation purposes;

"Recreation or conservation purposes" means the use of lands for parks, natural areas, ecological and biological study, historic areas, historic buildings or structures, forests, trails, camping, fishing, water reserves, wildlife preserves, hunting, boating, winter sports and similar uses for either public outdoor recreation or conservation of natural resources, or both.

b.A governmental unit that holds an easement interest in any real property for recreation or conservation purposes on which there has been a discharge of a hazardous substance, shall not be liable pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.), any other law, or common law, for cleanup and removal costs, or for any direct or indirect damages, due to the discharge of a hazardous substance on the property. The provisions of this section shall not apply to a governmental unit if that entity has caused or contributed to the discharge of a hazardous substance on the property.

L.1995,c.270,s.1.



Section 58:10-23.11G11 - Immunity From Liability For Certain Discharges

58:10-23.11g11. Immunity from liability for certain discharges
6.Any person who has a defense to liability pursuant to paragraphs (2) and (5) of subsection d. of section 8 of P.L.1976, c.141 (C.58:10-23.11g) shall not be liable for the payment of compensation for damage to, or loss of, natural resources due to the discharge of a hazardous substance.

L.2001,c.154,s.6.



Section 58:10-23.11G12 - Exemption From Liability For Cleanup And Removal Costs, Certain; Limitations.

58:10-23.11g12 Exemption from liability for cleanup and removal costs, certain; limitations.

2. a. (1) Notwithstanding the provisions of section 8 of P.L.1976, c.141 (C.58:10-23.11g), any rule or regulation adopted pursuant thereto, or any other law to the contrary, any person who discharges, or is in any way responsible for a discharged hazardous substance, at a site included on the National Priorities List pursuant to the "Comprehensive Environmental Response, Compensation and Liability Act of 1980," 42 U.S.C. s.9601 et seq., where the total amount of material containing hazardous substances discharged by that person at the site is in an amount less than 110 gallons of liquid material or less than 200 pounds of solid material, shall not be liable for cleanup and removal costs or for the remediation of the site.

(2)The liability protection provided in paragraph (1) of this subsection shall not apply: (a) if the Commissioner of Environmental Protection determines, in writing, that the discharged hazardous substance contributed significantly, or could contribute significantly, to the cost of the remediation or the cleanup and removal; (b) if the person who discharges, or is in any way responsible for a discharged hazardous substance, impedes the performance of the cleanup at the site or fails to comply with a request for information issued by the department pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.); or (c) if the person has been convicted of a criminal offense for the conduct to which the liability protection would otherwise apply.

(3)In an action for contribution brought pursuant to paragraph (2) of subsection a. of section 7 of P.L.1976, c.141 (C.58:10-23.11f), the contribution plaintiff shall have the burden of proof to demonstrate that the person does not meet the conditions for the protection from liability as provided in paragraph (1) of this subsection.

b. (1) Notwithstanding the provisions of section 8 of P.L.1976, c.141 (C.58:10-23.11g), any rule or regulation adopted pursuant thereto, or any other law to the contrary, any person who discharges, or is in any way responsible for a discharged hazardous substance, at a site included on the National Priorities List pursuant to the "Comprehensive Environmental Response, Compensation and Liability Act of 1980," 42 U.S.C. s.9601 et seq., shall not be liable for cleanup and removal costs or for the costs of remediation of the site if the person can demonstrate:

(a)the discharged hazardous substance consisted solely of municipal solid waste; and

(b) (i) the discharged hazardous substance originated from a residence,

(ii)the discharged hazardous substance originated from a business entity that, during the three years preceding the discharge, employed an average of not more than 100 full-time workers, or the equivalent, and is a small business concern as defined in the federal "Small Business Act," 15 U.S.C. s.631 et seq., from which all of the municipal solid waste attributable to the entity at the site was generated, or

(iii) the municipal solid waste originated from an organization described in section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C. s.501(c)(3), that is exempt from taxation pursuant to section 501(a) of the federal Internal Revenue Code, 26 U.S.C. s.501(a), and during the taxable year prior to discharge, the organization employed not more than 100 full-time workers, or the equivalent, at the location from which the municipal solid waste originated.

(2)The liability protection provided in paragraph (1) of this subsection shall not apply: (a) if the Commissioner of Environmental Protection determines, in writing, that the municipal solid waste contributed significantly, or could contribute significantly, to the cost of the remediation or the cleanup and removal; (b) if the person who discharged, or is in any way responsible for a discharged hazardous substance, impedes the performance of the cleanup at the site or fails to comply with a request for information issued by the department pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.); or (c) if the person has been convicted of a criminal offense for the conduct to which the liability protection would otherwise apply.

(3)In an action for contribution brought pursuant to paragraph (2) of subsection a. of section 7 of P.L.1976, c.141 (C.58:10-23.11f), the contribution plaintiff shall have the burden of proof to demonstrate that the person does not meet the conditions for protection from liability as provided in paragraph (1) of this subsection.

c.Any person who brings a contribution action pursuant to paragraph (2) of subsection a. of section 7 of P.L.1976, c.141 (C.58:10-23.11f) after the effective date of this section shall be liable to the defendant for all reasonable costs of defending the action, including all reasonable attorney's fees and expert witness fees, if the defendant is not liable for contribution because of a protection from liability as provided in this section.

d.As used in this section, "municipal solid waste" means solid waste of the type generated by a household or solid waste generated by a commercial, industrial, or institutional entity that is essentially the same as waste generated by a household, is collected and disposed of with other municipal waste as part of the normal municipal solid waste collection service, and contains a relative quantity of hazardous substances contained in waste generated by a typical single family household. Municipal solid waste may include, but need not be limited to, food and yard waste, paper, clothing, appliances, consumer product packaging, disposable diapers, office supplies, cosmetics, glass and metal food containers, elementary or secondary school science laboratory waste, and household hazardous waste.

L.2005,c.43,s.2.



Section 58:10-23.11H - Imposition Of Tax; Measurement; Amount; Return; Filing; Failure To File, Penalty; Presumptive Evidence; Powers Of Director.

58:10-23.11h Imposition of tax; measurement; amount; return; filing; failure to file, penalty; presumptive evidence; powers of director.
9. a. There is hereby levied upon each owner or operator of one or more major facilities a tax to insure compensation for cleanup costs and damages associated with any discharge of hazardous substances to be paid by the transferee; provided, however, that in the case of a major facility which operates as a public storage terminal for hazardous substances owned by others, the owner of the hazardous substance transferred to such major facility or his authorized agent shall be considered to be the transferee or transferor, as the case may be, for the purposes of this section and shall be deemed to be a taxpayer for purposes of this act. Where such person has failed to file a return or pay the tax imposed by this act within 60 days after the due date thereof, the director shall forthwith take appropriate steps to collect same from the owner of the hazardous substance. In the event the director is not successful in collecting said tax, then on notice to the owner or operator of the public storage terminal of said fact said owner or operator shall not release any hazardous substance owned by the taxpayer. The director may forthwith proceed to satisfy any tax liability of the taxpayer by seizing, selling or otherwise disposing of said hazardous substance to satisfy the taxpayer's tax liability and to take any further steps permitted by law for its collection. For the purposes of this act, public storage terminal shall mean a public or privately owned major facility operated for public use which is used for the storage or transfer of hazardous substances. The tax shall be measured by the number of barrels or the fair market value, as the case may be, of hazardous substances transferred to the major facility; provided, however, that the same barrel, including any products derived therefrom, subject to multiple transfers from or between major facilities shall be taxed only once at the point of the first transfer.

When a hazardous substance other than petroleum which has not been previously taxed is transferred from a major in-State facility to a facility which is not a major facility, the transferor shall be liable for tax payment for said transfer.

b. (1) (a) The tax shall be $0.023 per barrel transferred and in the case of the transfer of hazardous substances other than petroleum or petroleum products, the tax shall be 1.53% of the fair market value of the product; provided, however, that with respect to transfers of hazardous substances other than petroleum or petroleum products which are or contain any precious metals to be recycled, refined, or rerefined in this State, which are transferred into this State subsequent to being recycled, refined or rerefined, or which are or contain elemental phosphorus, or which are elemental antimony or antimony trioxide sold for use in the manufacture or for the purpose of fire retardants, the tax shall be $0.023 per barrel of the hazardous substance; and provided further, however, that the total aggregate tax due for any individual taxpayer facility which has paid the tax in the 1986 tax year shall not exceed 125% of the tax due and payable by that taxpayer facility during the 1986 tax year plus an additional $0.0025 per barrel; except that for a hazardous substance which is directly converted to, and comprises more than 90% by weight of, a non-hazardous final product, the taxpayer facility shall pay no more than 100% of the tax due and payable in the 1986 tax year plus an additional $0.0025 per barrel. For major facilities established by the subdivision of a major facility which existed in 1986, including subsequent owners and operators of the subdivided major facilities, the total aggregated tax due shall not exceed 100% of the tax paid in 1999. For the purposes of applying the 125% of tax due limitation, a successor in interest pursuant to a sale or a reorganization, as defined pursuant to the Internal Revenue Code of 1986, on or before June 1, 2001 shall be entitled to the predecessor taxpayer's limitation. In computing 125% of the tax due and payable by the taxpayer during the 1986 tax year, for taxes due after January 1, 1996 from an owner or operator including the successor in interest pursuant to a sale or a reorganization as defined in this paragraph of one or more major facilities who has continuously since 1986 filed a combined tax return for more than one major facility but who prior to January 1, 1996 has entirely closed and decommissioned one or more of those major facilities, a taxpayer shall include 1986 taxes arising from major facilities which (1) caused the taxpayer to incur a tax liability in 1986, and (2) continue to cause the taxpayer to incur a tax liability during the current tax year. For transfers which are or contain elemental phosphorus, or which are elemental antimony or antimony trioxide sold for use in the manufacture or for the purpose of fire retardants, in computing the 125% of the taxes due and payable by the taxpayer during the 1986 tax year, a taxpayer, which shall include any subsequent owner or operator of a major facility which transfers elemental phosphorus, shall calculate the tax at $0.015 per barrel. For the purposes of this section, "precious metals" means gold, silver, osmium, platinum, palladium, iridium, rhodium, ruthenium and copper. In the event of a major discharge or series of discharges of petroleum or petroleum products resulting in reasonable claims against the fund exceeding the existing balance of the fund, the tax shall be levied at the rate of $0.04 per barrel of petroleum or petroleum products transferred, until the revenue produced by such increased rate equals 150% of the total dollar amount of all pending reasonable claims resulting from the discharge of petroleum or petroleum products; provided, however, that such rate may be set at less than $0.04 per barrel transferred if the administrator determines that the revenue produced by such lower rate will be sufficient to pay outstanding reasonable claims against the fund within one year of such levy. For the purposes of determining the existing balance of the fund, the administrator shall not include any amount in the fund collected from the $0.0025 per barrel increase in the tax imposed pursuant to P.L.1990, c.78 and dedicated for hazardous substance discharge prevention in accordance with paragraph (2) of this subsection.

(b)Notwithstanding any provision of subparagraph (a) of this paragraph to the contrary, in order to qualify for the reduced tax rate for elemental antimony or antimony trioxide sold for use in the manufacture or for the purpose of fire retardants authorized in that subparagraph, the taxpayer shall demonstrate, by December 31 of each year, to the satisfaction of the Department of the Treasury, acting in cooperation with the Department of Environmental Protection, all of the following: (i) that the taxpayer's sales of the hazardous substance constitute, in the calendar year immediately prior to the first calendar year in which the reduced tax rate shall apply, at least 75% of the taxpayer's total annual income in that immediately prior calendar year; (ii) that no other competitor of the taxpayer located in another state is subject to a tax in that other state, with respect to the hazardous substance, that is substantially similar to the tax imposed thereon pursuant to this section; (iii) that the taxpayer otherwise would suffer economic stress unless the benefit from the reduced tax rate is allowed; (iv) that the taxpayer has never filed a successful claim against the New Jersey Spill Compensation Fund; (v) that the taxpayer has never discharged a hazardous substance that required cleanup and removal in accordance with P.L.1976, c.141 (C.58:10-23.11 et seq.); and (vi) that, upon request of the State Treasurer, the taxpayer's accountant or counsel can provide a certified document detailing, with respect to the hazardous substance, the amount of tax that would have been paid each calendar year by the taxpayer had the reduced tax rate not been in effect and the amount that was actually paid each calendar year under the reduced tax rate, so that the State Treasurer may calculate the loss of tax revenue, if any, to the State attributable to the reduced tax rate. If the taxpayer fails to qualify under the provisions of this subparagraph for the reduced tax rate, the taxpayer shall pay, for that calendar year, the tax at the full rate imposed pursuant to subparagraph (a) of this paragraph.

(c)Interest received on moneys in the fund shall be credited to the fund.

(2)An amount of $0.0025 per barrel collected from the proceeds of the tax imposed pursuant to this subsection shall be deposited into the New Jersey Spill Compensation Fund and dedicated for the purposes of P.L.1990, c.78 and for other authorized purposes designed to prevent the discharge of a hazardous substance.

c. (1) Every taxpayer and owner or operator of a public storage terminal for hazardous substances shall on or before the 20th day of the month following the close of each tax period render a return under oath to the director on such forms as may be prescribed by the director indicating the number of barrels of hazardous substances transferred and where appropriate, the fair market value of the hazardous substances transferred to or from the major facility, and at said time the taxpayer shall pay the full amount of the tax due.

(2)Every taxpayer or owner or operator of a major facility or vessel which transfers a hazardous substance, as defined in this act, and who is subject to the tax under subsection a. shall within 20 days after the first such transfer in any fiscal year register with the director on such form as shall be prescribed by him.

(3)Those hazardous substances determined by the Department of Environmental Protection not to be subject to regulation pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.) or P.L.1990, c.78 shall not be subject to taxation pursuant to this section.

d.If a return required by this act is not filed, or if a return when filed is incorrect or insufficient in the opinion of the director, the amount of tax due shall be determined by the director from such information as may be available. Notice of such determination shall be given to the taxpayer liable for the payment of the tax. Such determination shall finally and irrevocably fix the tax unless the person against whom it is assessed, within 30 days after receiving notice of such determination, shall apply to the director for a hearing, or unless the director on his own motion shall redetermine the same. After such hearing the director shall give notice of his determination to the person to whom the tax is assessed.

e.Any taxpayer who shall fail to file his return when due or to pay any tax when the same becomes due, as herein provided, shall be subject to such penalties and interest as provided in the "State Tax Uniform Procedure Law," R.S.54:48-1 et seq. If the Division of Taxation determines that the failure to comply with any provision of this section was excusable under the circumstances, it may remit such part or all of the penalty as shall be appropriate under such circumstances.

f. (1) (Deleted by amendment, P.L.1987, c.76.)

(2)(Deleted by amendment, P.L.1987, c.76.)

g.In addition to the other powers granted to the director in this section, he is hereby authorized and empowered:

(1)To delegate to any officer or employee of his division such of his powers and duties as he may deem necessary to carry out efficiently the provisions of this section, and the person or persons to whom such power has been delegated shall possess and may exercise all of said powers and perform all of the duties delegated by the director;

(2)To prescribe and distribute all necessary forms for the implementation of this section.

h.The tax imposed by this act shall be governed in all respects by the provisions of the "State Uniform Tax Procedure Law," R.S.54:48-1 et seq., except only to the extent that a specific provision of this act may be in conflict therewith.

i.(Deleted by amendment, P.L.1986, c.143.)

L.1976,c.141,s.9; amended 1979, c.6; 1979, c.346, s.6; 1980, c.73, s.3; 1985, c.115, s.2; 1986, c.143, s.2; 1987, c.76, s.43; 1990, c.78, s.17; 1997, c.134; 1999, c.342; 2001, c.424; 2004, c.50, s.2.



Section 58:10-23.11H1 - List Of Major Facilities

58:10-23.11h1. List of major facilities
a. The Department of Environmental Protection shall compile a list of facilities which, based on all information made available to or collected by the department pursuant to any State or federal law, may have sufficient storage capacity to be classified as a major facility.

b. The department shall transmit this list to the Director of the Division of Taxation in the Department of the Treasury on January 1 of the year next following the enactment of this act and annually thereafter, provided that the department may update the list more frequently as it deems appropriate.

c. The director shall utilize the list compiled by the department to notify the owners or operators of the facilities thereon that they may be liable for the tax levied pursuant to section 9 of P.L. 1976, c. 141 (C. 58:10-23.11h).

d. The owner or operator of a facility so notified by the director shall pay the tax or provide an explanation as to why the facility should not be classified as a major facility.

L. 1986, c. 143, s. 3, eff. Nov. 12, 1986, operative Nov. 12, 1986.



Section 58:10-23.11H2 - List Of Facilities For Nonpetroleum Products

58:10-23.11h2. List of facilities for nonpetroleum products
The department shall compile a list of facilities which, based on all information made available to or collected by the department pursuant to any State or federal law, would be classified as a major facility if storage capacity therefor were set at 5,000 gallons of hazardous substances which are not petroleum or petroleum products.

L. 1986, c. 143, s. 4, eff. Nov. 12, 1986, operative Nov. 12, 1986.



Section 58:10-23.11I - Spill Compensation Fund

58:10-23.11i. Spill Compensation Fund
The New Jersey Spill Compensation Fund is hereby established as a nonlapsing, revolving fund in the department to carry out the purposes of this act. The fund shall be credited with all taxes and penalties related to this act. Interest received on moneys in the fund shall be credited to the fund.

L. 1976, c. 141, s. 10. Amended by L. 1985, c. 115, s. 3.



Section 58:10-23.11J - Administrator

58:10-23.11j. Administrator
The commissioner shall appoint and supervise an administrator of the fund. The administrator shall be the chief executive of the fund and shall have the following powers and duties:

a. To represent the State in meetings with the alleged discharger and claimants concerning liability for the discharge and the amount of the claims;

b. To determine if boards of arbitration are needed to settle particular claims;

c. To administer boards of arbitration;

d. To certify the amount of claims and names of claimants to the commissioner.

L. 1976, c. 141, s. 11. Amended by L. 1985, c. 115, s. 4.



Section 58:10-23.11J1 - Transfer To Environmental Protection

58:10-23.11j1. Transfer to Environmental Protection
a. Except as otherwise provided by this amendatory and supplementary act, all the functions, powers and duties of the administrator in the Department of the Treasury are continued in the administrator in the Department of Environmental Protection.

b. All files, books, papers, records, equipment and other property of the administrator in the Department of the Treasury are transferred to the administrator in the Department of Environmental Protection.

c. The rules, regulations and orders of the administrator in the Department of the Treasury shall continue with full force as the rules, regulations and orders of the administrator in the Department of Environmental Protection until amended or repealed.

L. 1985, c. 115, s. 8.



Section 58:10-23.11J2 - Moneys Transferred

58:10-23.11j2. Moneys transferred
After consultation between the commissioner and the State Treasurer, all relevant appropriations, grants and other moneys available to the administrator in the Department of the Treasury shall be transferred to the administrator in the Department of Environmental Protection and shall remain available for the objects and purposes for which appropriated, subject to any terms, restrictions, limitations or other requirements imposed by federal or State law.

L. 1985, c. 115, s. 9.



Section 58:10-23.11J3 - Transfer Of Employees

58:10-23.11j3. Transfer of employees
After consultation between the commissioner and State Treasurer, the employees of the administrator, including the administrator, in the Department of the Treasury may be transferred to the Department of Environmental Protection. Nothing in this amendatory and supplementary act shall be construed to deprive these employees of any rights or protection provided them by the civil service, pension or retirement laws of this State.

L. 1985, c. 115, s. 10.



Section 58:10-23.11J4 - Substitution

58:10-23.11j4. Substitution
Whenever in any law, rule, regulation, order, contract, document, judicial or administrative proceeding, or otherwise, reference is made to the administrator in the Department of the Treasury, the same shall be considered to mean and refer to the administrator in the Department of Environmental Protection.

L. 1985, c. 115, s. 11.



Section 58:10-23.11J5 - Pending Proceedings Unaffected

58:10-23.11j5. Pending proceedings unaffected
This amendatory and supplementary act shall not affect actions or proceedings, civil or criminal, brought by or against the administrator in the Department of the Treasury and pending on the effective date of this amendatory and supplementary act, but these actions or proceedings may be further prosecuted or defended in the same manner and to the same effect by the administrator in the Department of Environmental Protection.

L. 1985, c. 115, s. 12.



Section 58:10-23.11J6 - "Agency Transfer Act" Applicable

58:10-23.11j6. "Agency Transfer Act" applicable
The transfers directed by this amendatory and supplementary act, except as otherwise provided herein, shall be made in accordance with the "State Agency Transfer Act," P.L. 1971, c. 375 (C. 52:14D-1 et seq.).

L. 1985, c. 115, s. 14.



Section 58:10-23.11J7 - Services Of Other State Agencies

58:10-23.11j7. Services of other State agencies
In order to effectuate the purposes of this act, the Department of Environmental Protection may call to its assistance and avail itself of the services of any State department, board, commission or agency as may be required.

L. 1985, c. 115, s. 15.



Section 58:10-23.11K - Claims; Limitations; Forms And Procedures; False Information; Misdemeanor; Notice

58:10-23.11k. Claims; limitations; forms and procedures; false information; misdemeanor; notice
Claims shall be filed with the administrator not later than one year after the date of discovery of damage. The administrator shall prescribe appropriate forms and procedures for such claims, which shall include a provision requiring the claimant to make a sworn verification of the claim to the best of his knowledge. Any person who knowingly gives or causes to be given any false information as a part of any such claim shall, in addition to any other penalties herein or elsewhere prescribed, be guilty of a misdemeanor. Upon receipt of any claim, the administrator shall as soon as practicable inform all affected parties of the claim.

L.1976, c. 141, s. 12. Amended by L.1984, c. 142, s. 3, eff. Sept. 6, 1984.



Section 58:10-23.11K1 - Claim For Cost Recovery Filed By Local Unit

58:10-23.11k1. Claim for cost recovery filed by local unit
If a local unit files a claim pursuant to section 12 of P.L.1976, c.141 (C. 58:10-23.11k) seeking to recover cleanup, removal and related costs incurred as a result of an emergency response action, including costs related to the prevention, containment, or mitigation of a discharge, the administrator shall approve or deny the claim for reimbursable costs incurred pursuant to an emergency response action, without regard to the requirements of sections 13, 14, or 15 of P.L.1976, c.141, within 120 days of the filing of a completed claim, including all supportive information or documentation required by the administrator; provided, however, that the local unit shall obtain the approval of the department prior to initiating cleanup or removal, including prevention, containment or mitigation, activities. If the administrator fails to approve, in whole or in part, or deny the claim within the 120-day period, all costs in the claim shall be deemed approved. If the administrator denies the claim or approves only part of the costs claimed, the local unit shall not be precluded from seeking recovery of the costs denied by the administrator under any other provision of statutory law or in accordance with any remedies available under the common law.

L.1991,c.85,s.1.



Section 58:10-23.11L - Settlement Between Claimant And Alleged Discharger

58:10-23.11l. Settlement between claimant and alleged discharger
The administrator shall attempt to promote and arrange a settlement between the claimant and the person responsible for the discharge. If the source of the discharge can be determined and liability is conceded, the claimant and the alleged discharger may agree to a settlement which shall be final and binding upon the parties and which will waive all recourse against the fund.

L.1976, c. 141, s. 13.



Section 58:10-23.11M - Settlement Of Claim Against Fund

58:10-23.11m. Settlement of claim against fund
If the source of the discharge is unknown or cannot be determined, the claimant and the administrator shall attempt to arrange a settlement of any claim against the fund. The administrator is authorized to enter and certify payment of such settlement subject to such proof and procedures contained in regulations promulgated by the administrator.

L.1976, c. 141, s. 14.



Section 58:10-23.11N - Boards Of Arbitration

58:10-23.11n. Boards of arbitration
a. Boards of arbitration shall be convened by the administrator when persons alleged to have caused the discharge, the administrator or other persons contest the validity or amount of damage claims or cleanup and removal costs presented to the fund for payment. If the source of discharge is not known, any person may contest such claims presented for payment to the fund.

b. In the discretion of the administrator, a board of arbitration may consist of three persons or a single neutral person. In the case of three-person boards, one person shall be chosen by the person alleged to have caused the discharge, one person shall be chosen by the claimant, and one person shall be chosen by the first two to serve as chairman. If the two arbitrators cannot agree upon, select, and name the neutral arbitrator after their appointment, the administrator shall request the American Arbitration Association to utilize its procedures to select the neutral arbitrator. If the source of the discharge is unknown or liability is not conceded, the administrator shall request the American Arbitration Association to utilize its procedures to select the neutral arbitrator and an arbitrator normally selected by the absent or unknown person. Representation by any party on the board shall not be considered as an admission of liability for such discharges. In the case of a one-person board, such neutral arbitrator may, in the discretion of the administrator, be selected by the administrator, by agreement of the affected parties or by utilization of the procedures of the American Arbitration Association; provided, however, that the administrator or any regular employee of the department shall not act as an arbitrator.

(1) Arbitrators shall be designated by their principals within 30 calendar days after the administrator notifies the principals of claims against the fund arising from a discharge.

(2) Should either party fail to name an arbitrator within the designated time, then the administrator shall request the American Arbitration Association to utilize its procedures to select that arbitrator. The two arbitrators thus chosen shall select the neutral arbitrator required by this section.

c. One board of arbitration may be convened to hear and determine all claims arising from or related to a common discharge.

d. The boards shall have the power to order testimony under oath and may subpena attendance and testimony of witnesses and the production of such documentary materials pertinent to the issues presented to the board for determination. Each person appearing before the board shall have the right to counsel. e. All costs and expenses approved by the administrator attributable to the employment of any arbitrator shall be payable from the fund.

f. All decisions of the boards of arbitration shall be in writing with notification to all appropriate parties, and shall be rendered within 60 calendar days of the final appointment of the board unless the parties otherwise agree in writing to an extension.

g. Determinations made by the board shall be finaL. Any action for judicial review shall be filed in the Appellate Division of the Superior Court within 30 days of the filing of the decision with the administrator.

h. No sooner than 30 days after the determination of the arbitrators, nor more than 60 days thereafter, the arbitrators shall certify all claims settled or arbitrated to the administrator who, in turn, shall certify the amount of the award and the name of the claimant to the commissioner, who shall direct the administrator to pay the award from the fund. In any case in which the person responsible for the discharge seeks judicial review, reasonable attorney's fees and costs shall be awarded to the claimant if the decision of the board is affirmed.

L. 1976, c. 141, s. 15. Amended by L. 1985, c. 115, s. 5.



Section 58:10-23.11O - Disbursement Of Moneys From Fund; Purposes

58:10-23.11o. Disbursement of moneys from fund; purposes
16. a. Moneys in the New Jersey Spill Compensation Fund shall be disbursed by the administrator for the following purposes and no others:

(1) Costs incurred under section 7 of P.L.1976, c.141 (C.58:10-23.11f);

(2) Damages as defined in section 8 of P.L.1976, c.141 (C.58:10-23.11g);

(3) Such sums as may be necessary for research on the prevention and the effects of discharges of hazardous substances on the environment and public health, on methods of pollution prevention and recycling of hazardous substances, and on the development of improved cleanup, removal, and disposal operations as may be appropriated by the Legislature; provided, however, that such sums, together with sums appropriated pursuant to paragraph (5) of this subsection, shall not exceed, in any fiscal year, an amount equal to the amount of interest credited to the fund during the most recent State fiscal year for which the total amount of such interest income is known;

(4) Such sums as may be necessary for the boards, general administration of the fund, equipment and personnel costs of the department and any other State agency related to the enforcement of P.L.1976, c.141, including any costs incurred by the department pursuant to P.L.1990, c.78 or pursuant to any other law designed to prevent the discharge of a hazardous substance, as may be appropriated by the Legislature;

(5) Such sums as may be appropriated by the Legislature for research and demonstration programs concerning the causes and abatement of ocean pollution; provided, however, that such sums, together with sums appropriated pursuant to paragraph (3) of this subsection, shall not exceed, in any fiscal year, an amount equal to the amount of interest credited to the fund during the most recent State fiscal year for which the total amount of such interest income is known;

(6) Such sums as may be requested by the commissioner, up to a limit of $400,000 per year, to cover the costs associated with the administration of the "Environmental Cleanup Responsibility Act," P.L.1983, c.330 (C.13:1K-6 et seq.);

(7) Costs attributable to the State's obligation to defend and indemnify a contractor pursuant to sections 1 through 11 of P.L.1991, c.373 (C.58:10-23.11f8 et seq.);

(8) Administrative costs incurred by the department to implement the provisions of P.L.1977, c.74 (C.58:10A-1 et seq.), as amended and supplemented by P.L.1990, c.28, on a timely basis, except that the amounts used for this purpose shall not exceed $2,000,000. Any moneys disbursed by the department from the fund for this purpose shall be repaid to the fund in equal amounts from the penalties collected by the department pursuant to P.L.1977, c.74 and P.L. 1990, c.28, in annual installments beginning July 1, 1991 and annually thereafter until the full amount is repaid according to a schedule of repayments determined by the State Treasurer; and

(9) Such sums as may be necessary to reimburse a local unit for costs incurred in an emergency response action taken to prevent, contain, mitigate, clean up or remove a discharge of a hazardous substance.

b. The Treasurer may invest and reinvest any moneys in said fund in legal obligations of the United States, this State or any of its political subdivisions. Any income or interest derived from such investment shall be included in the fund.

L.1976,c.141,s.16; amended 1983,c.330,s.9; 1986,c.59,s.4; 1990,c.28,s.19; 1990,c.78,s.18; 1991,c.85,s.5; 1991,c.373,s.15; 1992,c.85.



Section 58:10-23.11Q - Payment Of Cleanup Costs Or Damages Arising From Single Incident

58:10-23.11q. Payment of cleanup costs or damages arising from single incident
Payment of any cleanup costs or damages by the fund arising from a single incident shall be conditioned upon the administrator acquiring by subrogation all rights of the claimant to recovery of such costs or damages from the discharger or other responsible party. The administrator shall then seek satisfaction from the discharger or other responsible party in the Superior Court if the discharger or other responsible party does not reimburse the fund. In any such suit, except as provided by subsection d. of section 8 of P.L.1976, c.141 (C.58:10-23.11g.), the administrator need prove only that an unlawful discharge occurred which was the responsibility of the discharger or other responsible party or that a hazardous substance was removed pursuant to subsection b. of section 7 of P.L.1976, c.141 (C.58:10-23.11f) for which the person was in any way responsible. The administrator is hereby authorized and empowered to compromise and settle the amount sought for costs and damages from the discharger or other responsible party and any penalty arising under this act.

L.1976,c.141,s.18; amended 1991,c.85,s.6.



Section 58:10-23.11R - Awards In Excess Of Current Balance Of Fund; Payment On Pro Rata Basis; Priorities

58:10-23.11r. Awards in excess of current balance of fund; payment on pro rata basis; priorities
In the event that the total awards for a specific occurrence exceed the current balance of the fund, the immediate award shall be paid on a prorated basis, and all claimants paid on a prorated basis shall be paid, as determined by the administrator, a pro rata share of all funds received by the fund until the total amount of the proven damages is paid to the claimant or claimants. The administrator may also provide through regulation to fix the priority for the payment of claims based on extreme hardship.

L.1976, c. 141, s. 19.



Section 58:10-23.11S - Actions Against Bond, Insurer Or Other Person Providing Evidence Of Financial Responsibility

58:10-23.11s. Actions against bond, insurer or other person providing evidence of financial responsibility
Any claims for costs of cleanup, civil penalties or damages by the State, and any claim for damages by any injured person, may be brought directly against the bond, the insurer, or any other person providing evidence of financial responsibility.

L.1976, c. 141, s. 20.



Section 58:10-23.11T - Rules And Regulations

58:10-23.11t. Rules and regulations
The commissioner, the State Treasurer and the director, respectively, are authorized to adopt, amend, repeal, and enforce such rules and regulations pursuant to the Administrative Procedure Act, P.L.1968, c. 410 (C. 52:14B-1 et seq.) as they may deem necessary to accomplish their respective purposes and responsibilities under this act.

L.1976, c. 141, s. 21.



Section 58:10-23.11U - Violations; Remedies; Enforcement

58:10-23.11u. Violations; remedies; enforcement
a. (1) Whenever, on the basis of available information, the department determines that a person is in violation of a provision of P.L.1976, c.141 (C.58:10-23.11 et seq.), including any rule, regulation, plan, information request, access request, order or directive promulgated or issued pursuant thereto, or that a person knowingly has given false testimony, documents or information to the department, the department may:

(a) bring a civil action in accordance with subsection b. of this section;



(b) levy a civil administrative penalty in accordance with subsection c. of this section; or

(c) bring an action for a civil penalty in accordance with subsection d. of this section.



Use of any remedy specified in this section shall not preclude use of any other remedy. The department may simultaneously pursue administrative and judicial remedies provided in this section.

b. The department may commence a civil action in Superior Court for, singly or in combination:



(1) a temporary or permanent injunction;



(2) the costs of any investigation, cleanup or removal, and for the reasonable costs of preparing and successfully litigating an action under this subsection;

(3) the cost of restoring, repairing, or replacing real or personal property damaged or destroyed by a discharge, any income lost from the time the property is damaged to the time it is restored, repaired or replaced, and any reduction in value of the property caused by the discharge by comparison with its value prior thereto;

(4) the cost of restoration and replacement, where practicable, of any natural resource damaged or destroyed by a discharge; and

(5) any other costs incurred by the department pursuant to P.L.1976, c.141.



Compensatory damages for damages awarded to a person other than the State shall be paid to the person injured by the discharge.

c. (1) The department may assess a civil administrative penalty of not more than $50,000 for each violation, and each day of violation shall constitute an additional, separate and distinct violation. A civil administrative penalty shall not be levied until a violator has been notified by certified mail or personal service of:

(a) the statutory or regulatory basis of the violation;



(b) the specific citation of the act or omission constituting the violation;



(c) the amount of the civil administrative penalty to be imposed;



(d) the right of the violator to a hearing on any matter contained in the notice and the procedures for requesting a hearing.

(2) (a) A violator shall have 20 calendar days following receipt of notice within which to request a hearing on any matter contained in the notice, and shall comply with all procedures for requesting a hearing. Failure to submit a timely request or to comply with all departmental procedures shall constitute grounds for denial of a hearing request. After a hearing and upon a finding that a violation has occurred, the department shall issue a final order assessing the amount of the civil administrative penalty specified in the notice. If a violator does not request a hearing or fails to satisfy the statutory and administrative requirements for requesting a hearing, the notice of assessment of a civil administrative penalty shall become a final order on the 21st calendar day following receipt of the notice by the violator. If the department denies a hearing request, the notice of denial shall become a final order upon receipt of the notice by the violator.

(b) A civil administrative penalty may be settled by the department on such terms and conditions as the department may determine.

(c) Payment of a civil administrative penalty shall not be deemed to affect the availability of any other enforcement remedy in connection with the violation for which the penalty was levied.

(3) If a civil administrative penalty imposed pursuant to this section is not paid within 30 days of the date that the penalty is due and owing, and the penalty is not contested by the person against whom the penalty has been assessed, or the person fails to make a payment pursuant to a payment schedule entered into with the department, an interest charge shall accrue on the amount of the penalty from the 30th day that amount was due and owing. In the case of an appeal of a civil administrative penalty, if the amount of the penalty is upheld, in whole or in part, the rate of interest shall be calculated on that amount as of the 30th day from the date the amount was due and owing under the administrative order. The rate of interest shall be that established by the New Jersey Supreme Court for interest rates on judgments, as set forth in the Rules Governing the Courts of the State of New Jersey.

(4) The department may assess and recover, by civil administrative order, the costs of any investigation, cleanup or removal, and the reasonable costs of preparing and successfully enforcing a civil administrative penalty pursuant to this subsection. The assessment may be recovered at the same time as a civil administrative penalty, and shall be in addition to the penalty assessment.

d. Any person who violates a provision of P.L.1976, c.141 (C.58:10-23.11 et seq.), or a court order issued pursuant thereto, or who fails to pay a civil administrative penalty in full or to agree to a schedule of payments therefor, shall be subject to a civil penalty not to exceed $50,000.00 per day for each violation, and each day's continuance of the violation shall constitute a separate violation. Any penalty incurred under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.) in the Superior Court or a municipal court.

e. All conveyances used or intended for use in the willful discharge of any hazardous substance are subject to forfeiture to the State pursuant to the provisions of P.L.1981, c.387 (C.13:1K-1 et seq.).

L.1976,c.141,s.22; amended 1979,c.346,s.7; 1984,c.240,s.2; 1986,c.170,s.2; 1990,c.75,s.1.



Section 58:10-23.11U1 - Additional Civil Penalties

58:10-23.11u1. Additional civil penalties
In addition to the penalties, charges, or other liabilities imposed pursuant to the provisions of P.L.1976, c.141 (C.58:10-23.11 et seq.), any person whose intentional or unintentional act or omission proximately results in an unauthorized releasing, spilling, pumping, pouring, emitting, emptying, or dumping of 100,000 gallons or more of a hazardous substance, or combination of hazardous substances, into the waters or onto the lands of the State, or entering the lands or waters of the State from a discharge occurring outside the jurisdiction of the State, is liable to a civil administrative penalty or civil penalty of not more than $10,000,000, to be collected in accordance with the procedures set forth in section 22 of P.L.1976, c.141 (C.58:10-23.11u). The penalty provisions of this section are in addition to assessments authorized by law for costs incurred by the State or local governmental agencies in the cleanup and removal of an unauthorized release or discharge, including supervision or oversight of the violator's cleanup activities, or compensation or damages recoverable for the loss of wildlife or destruction of the environment, and the restoration thereof. In assessing a penalty pursuant to this section, the department shall take into account the circumstances of the discharge, the conduct and culpability of the discharger, or both, prior to, during, and after the discharge, and the extent of the harm resulting from the discharge to persons, property, wildlife, or natural resources.

The provisions of this section shall not apply to any discharge which is contained in a containment area or areas approved by, or otherwise meeting the requirements of, the department, or which containment area is designed to, and reasonably capable of preventing the hazardous substance from entering the waters of the State or otherwise entering the lands of the State, except where 100,000 or more gallons of one or more hazardous substances escape beyond the containment area.

L.1990,c.75,s.2.



Section 58:10-23.11V - Inapplicability Of Act To Pursuit Of Other Remedy; Double Compensation For Same Damages Or Costs; Prohibition

58:10-23.11v. Inapplicability of act to pursuit of other remedy; double compensation for same damages or costs; prohibition
Nothing in this act shall be deemed to preclude the pursuit of any other civil or injunctive remedy by any person. The remedies provided in this act are in addition to those provided by existing statutory or common law, but no person who receives compensation for damages or cleanup costs pursuant to any other State or Federal law shall be permitted to receive compensation for the same damages or cleanup costs under this act.

L.1976, c. 141, s. 23.



Section 58:10-23.11W - Severability

58:10-23.11w. Severability
If any section, subsection, provision, clause or portion of this act is adjudged unconstitutional or invalid by a court of competent jurisdiction, the remainder of this act shall not be affected thereby.

L.1976, c. 141, s. 24.



Section 58:10-23.11X - Liberal Construction

58:10-23.11x. Liberal construction
This act, being necessary for the general health, safety, and welfare of the people of this State, shall be liberally construed to effect its purposes.

L.1976, c. 141, s. 25.



Section 58:10-23.11Y - Annual Report

58:10-23.11y. Annual report
The commissioner shall make an annual report to the Legislature and Governor, which shall describe the quality and quantity of spills of hazardous substances, the costs and damages paid by and recovered for the fund, and the economic and environmental impacts on the State as a result of the administration of this act.

L. 1976, c. 141, s. 26. Amended by L. 1985, c. 115, s. 7.



Section 58:10-23.11Y1 - Annual Report

58:10-23.11y1. Annual report
The department shall annually submit a written report to the Senate Energy and Environment Committee and to the Assembly Environmental Quality Committee, or their successors, which shall include the information required pursuant to section 26 of P.L. 1976, c. 141 (C. 58:10-23.11y) as well as the list transmitted to the Director of the Division of Taxation in the Department of the Treasury pursuant to section 3 of this amendatory and supplementary act and the list compiled by the department pursuant to section 4 of this amendatory and supplementary act.

L. 1986, c. 143, s. 5, eff. Nov. 12, 1986, operative Nov. 12, 1986.



Section 58:10-23.11Z - Recommendations For Amendments To This Act To Conform With Federal Legislation

58:10-23.11z. Recommendations for amendments to this act to conform with federal legislation
If the United States Congress enacts legislation providing compensation for the discharge of petroleum and hazardous products, the commissioner shall determine to what degree that legislation provides the needed protection for our citizens, businesses and environment and shall make the appropriate recommendations to the Legislature for amendments to this act.

L.1976, c. 141, s. 27.



Section 58:10-23.12 - Legislative Findings And Declarations

58:10-23.12. Legislative findings and declarations
The Legislature finds and declares that the incidence of hazardous waste discharges into the environment is increasing at an alarming rate; that public concern over the potential adverse health effects of exposure to such waste is growing; that estimation of risk to a community of exposure to toxic chemicals and the determination of any health consequences that may result from the exposure require sophisticated and costly biomedical and epidemiological investigation; that there is currently no Federal, State, or local program that provides the medical or financial assistance required to protect potential victims; and that a State program to conduct diagnostic examination of victims of exposure, evaluate the potential adverse health effects on affected communities of the exposure, and plan to reduce the risk of environmental contamination in areas with high potential for hazardous discharges is therefore necessary and appropriate.

L.1981, c. 456, s. 1, eff. Jan. 11, 1982.



Section 58:10-23.13 - Hazardous Waste Health Care Task Force; Establishment; Duties

58:10-23.13. Hazardous waste health care task force; establishment; duties
There is established within the Division of Epidemiology and Disease Control in the Department of Health a Hazardous Waste Health Care Task Force. It shall be the duty of this task force to develop and implement a program to classify and evaluate the threats to health posed by exposure to hazardous discharges, to determine those at greatest risk, to conduct such initial diagnostic testing as may be necessary or appropriate to identify potential victims of any hazardous discharge, and to plan to reduce the dangers to communities at high risk.

L.1981, c. 456, s. 2, eff. Jan. 11, 1982.



Section 58:10-23.14 - Rules And Regulations

58:10-23.14. Rules and regulations
The Commissioner of Health shall, within 45 days of the effective date of this supplementary act and in accordance with the provisions of the "Administrative Procedure Act" (P.L.1968, c. 410; C. 52:14B-1 et seq.) adopt rules and regulations necessary to carry out the purposes of this supplementary act.

L.1981, c. 456, s. 3, eff. Jan. 11, 1982.



Section 58:10-23.15 - Definitions

58:10-23.15. Definitions
As used in this act:

a. "Department" means the Department of Environmental Protection.

b. "Hazardous discharge" means a discharge of hazardous substances as defined in section 3 of P.L.1976, c. 141 (C. 58:10-23.11b) or a hazardous discharge as defined in P.L.1981, c. 275.

L.1982, c. 202, s. 1, eff. Dec. 16, 1982.



Section 58:10-23.16 - Database Listing Known Hazardous Discharge Sites, Cases, Areas Of Concern; Ranking System.

58:10-23.16 Database listing known hazardous discharge sites, cases, areas of concern; ranking system.

2.The department shall prepare and maintain a database that lists all known hazardous discharge sites, cases, and areas of concern. The database shall comprise an inventory of all the known hazardous discharge sites, cases, and areas of concern in the State. No later than one year after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.) the department shall establish a ranking system that establishes categories in which to rank sites based upon the level of risk to the public health, safety, or the environment, the length of time the site has been undergoing remediation, the economic impact of the contaminated site on the municipality and on surrounding property, and any other factors deemed relevant by the department. The database shall include information concerning each site that identifies the location of the known or suspected contaminated site, the status of the remediation, the contaminants of concern, and whether institutional or engineering controls are in use at the site. The department shall provide public access to reports from the database on its internet website.

L.1982, c.202, s.2; amended 2009, c.60, s.39.



Section 58:10-23.17 - Procedure For Preparation And Adoption

58:10-23.17. Procedure for preparation and adoption
The department shall prepare and adopt a master list as follows, the provisions of the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.) or any other law to the contrary notwithstanding:

a. Within 6 months of the effective date of this act, the department shall prepare a proposed master list and make it available to the governing body of each municipality in which there is located a hazardous discharge site, and to all other interested persons.

b. Within 8 months of the effective date of this act, the department shall conduct public hearings in the several geographic areas of the State on the proposed master list. Notice of these hearings shall be published at least 30 days in advance of the hearing in at least two newspapers circulating in the specific geographic area where the hearing will be held.

c. Within 1 year of the effective date of this act, the department shall consider all the testimony presented at the public hearings, make such revisions to the proposed master list as it deems necessary or appropriate, and adopt the master list.

L.1982, c. 202, s. 3, eff. Dec. 16, 1982.



Section 58:10-23.18 - Removal And Cleanup Of Hazardous Discharge Site By Municipality; Reimbursement Of Costs

58:10-23.18. Removal and cleanup of hazardous discharge site by municipality; reimbursement of costs
Any governing body of a municipality, which, after receiving approval from the department, removes and cleans up, or causes to be removed and cleaned up, a hazardous discharge site included on the master list prepared and adopted by the department pursuant to this act, shall be reimbursed from appropriate funding sources for the costs of that cleanup and removal, as established pursuant to the provisions of section 5 of this act. The reimbursement shall be made when funds are made available and, pursuant to the ranking of the hazardous discharge sites on the master list, the department would have acted to clean up and remove the hazardous discharge.

L.1982, c. 202, s. 4, eff. Dec. 16, 1982.



Section 58:10-23.19 - Plan For Cleanup And Removal By Municipality; Submission To And Disposition By Department

58:10-23.19. Plan for cleanup and removal by municipality; submission to and disposition by department
a. The governing body of any municipality which intends to remove or clean up a hazardous discharge site included on the master list shall submit to the department a plan for the cleanup and removal, which shall include a written estimate of the cost of the cleanup or removal.

b. The department shall, within 30 days of the receipt of the plan, approve, modify or disapprove the plan.

L.1982, c. 202, s. 5, eff. Dec. 16, 1982.



Section 58:10-23.20 - Legislative Findings And Declarations

58:10-23.20. Legislative findings and declarations
The Legislature finds and declares that:

a. The recognition of the threat of serious, and in some cases irreversible, environmental pollution by toxic chemicals stored, legally or otherwise, at various sites around the State has prompted the recent need for a systematic and consistent approach to the detoxification of those sites;

b. Pioneering efforts in responding to those environmental threats have been undertaken by agencies of this State thereby adding to the store of knowledge and experience necessary for prompt and efficient hazardous discharge response;

c. Serious allegations have been made that efforts to detoxify sites of hazardous discharge have been fraught with ineffective administration, resulting in less than the most cost effective approach to the cleanup of those sites, and the waste of funds made precious by scarcity and the large number of sites needing remedial action;

d. To assure the adequate and most cost effective response to chemical contamination, it is altogether fitting and proper to utilize the expertise of industry, academia and environmentally concerned citizens to study prior cleanup efforts, identify programmatic inefficiencies and ineffectiveness, and to recommend a contingency response plan which shall serve as the basis for a Statewide master plan for the cleanup of chemical contamination.

L.1983, c. 222, s. 1, eff. June 27, 1983.



Section 58:10-23.21 - Definitions

58:10-23.21. Definitions
As used in this act:

a. "Department" means the Department of Environmental Protection;

b. "Hazardous discharge" means a discharge of hazardous substances as defined in subsection h. of section 3 of P.L.1976, c. 141 (C. 58:10-23.11b);

c. "Sites of chemical contamination" means abandoned or retired sites of hazardous substance disposal posing present or imminent threats to public health, property or the natural environment, the owners of which are not identifiable or are judgment proof.

L.1983, c. 222, s. 2, eff. June 27, 1983.



Section 58:10-23.24 - Hazardous Substance Contingency Response Master Plan.

58:10-23.24 Hazardous substance contingency response master plan.

5.The department shall adopt, within 10 months of the effective date of this act and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a Hazardous Substance Contingency Master Plan.

L.1983, c.222, s.5; amended 2007, c.39, s.27.



Section 58:10-23.25 - Short Title

58:10-23.25. Short title
This act shall be known and may be cited as the "Clean Ocean Act."

L.1971, c. 177, s. 1, eff. June 1, 1971.



Section 58:10-23.26 - Legislative Findings

58:10-23.26. Legislative findings
The Legislature finds and determines that the ocean off the coast of the State is being used increasingly for the disposal of wastes, including sewage sludge, industrial wastes and dredged spoils; that ocean-dumped wastes contain materials which may have adverse effects on the public health, safety, and welfare; that many of these materials are toxic to human and marine life, and are damaging to the fish population and the food chain supporting all life including man, as well as to other valuable natural and economic resources; and that therefore the State must regulate and control this practice and encourage the development and utilization of advanced methods of waste disposal which do not utilize the ocean as the repository for harmful materials.

L.1971, c. 177, s. 2, eff. June 1, 1971.



Section 58:10-23.27 - Definitions

58:10-23.27. Definitions
For the purposes of this act unless the context clearly indicates another meaning:

a. "Commissioner" means the Commissioner of Environmental Protection;

b. "Department" means the Department of Environmental Protection;

c. "Vessel" means every description of watercraft or any other artificial contrivance used, or capable of being used, as a means of transportation on or into water;

d. "Person" means and shall include corporations, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals, and shall also include all political subdivisions of this State, and any other state, or any agencies or instrumentalities thereof.

L.1971, c. 177, s. 3, eff. June 1, 1971.



Section 58:10-23.28 - Loading Of Vessels With Materials Disposable At Sea; Rules And Regulations

58:10-23.28. Loading of vessels with materials disposable at sea; rules and regulations
The commissioner shall have the power to formulate and promulgate, amend and repeal rules and regulations preventing, conditioning and controlling the loading of a vessel within the State with materials of any composition whatsoever and the handling of such materials which if disposed of at sea cause, or may tend to cause, adverse effects on the waters of the State.

L.1971, c. 177, s. 4, eff. June 1, 1971.



Section 58:10-23.29 - Loading Of Vessels Or Handling Of Materials For Disposition At Sea; Permit; Fees For Services

58:10-23.29. Loading of vessels or handling of materials for disposition at sea; permit; fees for services
a. The commissioner may by rule or regulation require that the person responsible for the loading of a vessel or the handling of materials of any composition whatsoever which are to be disposed of at sea first obtain a permit.

The department may, in accordance with a fee schedule adopted as a rule or regulation, establish and charge fees for any of the services it performs in connection with this act, including the issuance of permits, which fees shall be annual or periodical as the department shall deem. The fees charged by the department pursuant to this section shall not be less than $100.00 nor more than $1,500.00 based on criteria contained in the fee schedule.

b. The permit required by this section may be conditioned upon compliance with all rules and regulations adopted pursuant to this act.

L.1971, c. 177, s. 5, eff. June 1, 1971.



Section 58:10-23.30 - Injunctive Relief; Penalties

58:10-23.30. Injunctive relief; penalties
6. If any person violates any of the provisions of this act, or any rule or regulation promulgated pursuant to the provisions of this act, the department may institute an action in a court of competent jurisdiction for injunctive relief to prohibit and prevent such violation or violations and the said court may proceed in the action in a summary manner. Any person who violates any of the provisions of this act, or any rule or regulation promulgated pursuant to this act shall be liable to a penalty of not more than $3,000.00 for each offense to be collected in a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), and in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court shall have jurisdiction to enforce said penalty enforcement law. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The department is hereby authorized and empowered to compromise and settle any claim for a penalty under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

L.1971,c.177,s.6; amended 1991,c.91,s.528.



Section 58:10-23.31 - Powers, Duties And Functions Under Other Laws; Effect Of Act

58:10-23.31. Powers, duties and functions under other laws; effect of act
The powers, duties and functions vested in the department under the provisions of this act shall not be construed to limit in any manner the powers, duties and functions vested therein or in any person under any other provisions of law or any civil or criminal remedies now or hereafter available.

L.1971, c. 177, s. 7, eff. June 1, 1971.



Section 58:10-23.32 - Severability

58:10-23.32. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.

L.1971, c. 177, s. 8, eff. June 1, 1971.



Section 58:10-23.33 - Construction Of Act

58:10-23.33. Construction of act
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1971, c. 177, s. 9, eff. June 1, 1971.



Section 58:10-23.34 - Hazardous Discharge Site Cleanup Fund

58:10-23.34. Hazardous Discharge Site Cleanup Fund
a. There is established in the Department of Environmental Protection a fund to be known as the "Hazardous Discharge Site Cleanup Fund." All interest earned on moneys in the fund shall be credited to the fund. Moneys in the fund shall be used by the Department of Environmental Protection for the purposes of preparing feasibility studies, engineering designs, and undertaking other work necessary to the cleanup or mitigation of hazardous discharge sites in this State included on the National Priorities List of hazardous discharge sites adopted by the federal Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," Pub.L. 96-510 (42 U.S.C. s. 9601 et seq.) or other hazardous discharge sites approved by the department.

b. Any monies received by the department from the federal government or from responsible parties as reimbursement for costs incurred by the department in connection with the cleanup of a hazardous discharge site on the federal National Priorities List shall be deposited by the department for additional hazardous discharge site cleanup activities.

L. 1985, c. 247, s. 1, eff. July 24, 1985.



Section 58:10-24 - Definitions

58:10-24. Definitions
As used in this article:

"Commission" means the state commissioners of water supply appointed under chapter one hundred and eighty-nine, laws of one thousand eight hundred and eighty-two, and their successors however appointed or designated.

"Fresh water" means any fresh water stream, spring, river, or the tributaries thereof, or the waters of any lake, pond, storage reservoir or conduit from which water is drawn, or which is used for furnishing a public water supply.

"Pipe line" means any conduit through which petroleum or any of its products is conveyed or intended to be conveyed.



Section 58:10-25 - Pipe Lines Across Fresh Water

58:10-25. Pipe lines across fresh water
No pipe line shall be constructed across any fresh water streams of this state except in the manner to be approved by the commission.



Section 58:10-26 - Reconstruction Or Removal Of Pipe Line

58:10-26. Reconstruction or removal of pipe line
Any pipe line so constructed that there is danger of the escape of its contents into any fresh water streams of this state shall be reconstructed or removed in accordance with the provisions of this article.



Section 58:10-27 - Action By Commission To Prevent Escape Of Pipe Line Contents; Notice

58:10-27. Action by commission to prevent escape of pipe line contents; notice
The commission, if in its opinion any pipe line is so constructed that there is danger of the escape of the contents thereof into any fresh water of this state, shall give notice in writing of such opinion to the owners or users of the pipe line, specifying the location and extent of the portion thereof which, in its opinion, is so constructed, and naming a time and place to hear the owners or users on the subject. This notice may be served on a corporation by service on any of its officers, agents, or servants.



Section 58:10-28 - Notice Of Decision Of Commission

58:10-28. Notice of decision of commission
If, after having afforded the owners or users of such pipe line an opportunity to be heard on such notice, the commission decides that the portion of the pipe line specified in the notice is so constructed that there is danger of the escape of its contents into any fresh water of this state, it shall give notice of its decision in like manner as provided for the giving of notice in section 58:10-27 of this title.



Section 58:10-29 - Specifications For Reconstruction Of Pipe Line

58:10-29. Specifications for reconstruction of pipe line
Within fifteen days after service of notice of the decision, the owners or users of such pipe line shall submit to the commission written specifications for the reconstruction of the portion of the pipe line specified in the decision. If the commission approves the same, it shall give like notice of its approval to such owners or users. If the commission does not approve the same, it shall specify by like notice the manner of reconstruction which it does approve, and said portion of such pipe line shall thereupon be reconstructed by the owners or users thereof, at their own expense, in the manner approved by the commission.



Section 58:10-30 - Removal Of Pipe Line On Failure To Reconstruct

58:10-30. Removal of pipe line on failure to reconstruct
The reconstruction, in the manner approved by the commission, of the portion of such pipe line specified in its decision, shall be begun within thirty days after service of the notice required by section 58:10-29 of this title, and shall be continued with such dispatch as shall seem reasonable to the commission. If such reconstruction is not begun and continued as herein provided, the commission shall remove, or cause to be removed, the portion of the pipe line specified in its decision, or any part thereof. The cost and expense of such removal shall be recoverable at law from the owners or users of the pipe line in any court of competent jurisdiction by the commission in the name of the state.



Section 58:10-31 - Right Of Commission To Enter Upon Lands; Damages

58:10-31. Right of commission to enter upon lands; damages
For the purpose of removing or causing the removal of the pipe line as aforesaid, the commission may enter upon any lands, bridges or structures and shall not be liable for any damage done thereto by such removal, nor for any damage resulting from such removal, but the damages shall be recoverable at law in any court of competent jurisdiction from the owners or users of the pipe line.



Section 58:10-32 - Review Of Commission's Decisions

58:10-32. Review of commission's decisions
Any order, decision, judgment or proceeding of the commission under the provisions of this article may be reviewed by the Superior Court by a proceeding in lieu of prerogative writ, and the court may reverse or modify such order, decision, judgment or proceeding in such manner as it shall deem reasonable and just.

Amended by L.1953, c. 54, p. 956, s. 14.



Section 58:10-33 - Remedy For Injury To Waters By Pipe Line

58:10-33. Remedy for injury to waters by pipe line
In any case where, by the rupture or leakage of a pipe line, injury is done to any fresh water of this State, the commission may apply directly to any court of competent jurisdiction for an immediate remedy, as it may deem advisable.

Amended by L.1953, c. 54, p. 957, s. 15.



Section 58:10-34 - Unlawful Construction Or Maintenance Of Pipe Line; Penalty

58:10-34. Unlawful construction or maintenance of pipe line; penalty
Any owner or user of a pipe line who shall construct or maintain the same across any fresh water stream of this state, except in the manner approved by the commission, shall be liable to a penalty of five hundred dollars for each day such owner or user shall delay reconstructing the same in the manner approved by the commission according to the provisions of this article. Such penalty shall be recoverable at law from the owner or user of the pipe line in any court of competent jurisdiction by the commission in the name of the state. The owners of pipe lines constructed prior to May ninth, one thousand eight hundred and eighty-four, shall not be liable to said penalty until after due notice and hearing as provided in this article.



Section 58:10-35 - Damages For Breakage Or Leakage Of Pipe Line

58:10-35. Damages for breakage or leakage of pipe line
Nothing shall be so construed in this article as to relieve the owners or users of pipe lines from liability for damages which may ensue by reason of breakage or leakage, notwithstanding such pipes were constructed according to the direction and with the approval of the commission.



Section 58:10-35.1 - Permit Required

58:10-35.1. Permit required
No person shall drill, bore, drive, dig, or otherwise conduct any operation for the purpose of obtaining access to a pocket or other underground area or place for the purpose of storing natural or artificial gas or petroleum products and their derivatives, unless a permit for such operation, construction and storage shall be first obtained from the Commissioner of the Department of Conservation and Economic Development. Nothing in this act shall be construed to apply to the installation or maintenance of underground tanks or vessels commonly used to store such products.

L.1951, c. 80, p. 471, s. 1.



Section 58:10-35.2 - Rules And Regulations; Restrictions In Permits; Violations

58:10-35.2. Rules and regulations; restrictions in permits; violations
The said commissioner shall prescribe rules and regulations to effectuate the provisions of this act and any such permit may contain such restrictions as the said commissioner shall determine to be necessary in the public interest to protect the waters of the State, including subsurface and percolating waters. Any person who shall violate the provisions of this act shall be guilty of a misdemeanor and the provisions of this act shall be enforceable by action or other proceeding in the Superior Court of New Jersey to obtain relief in the nature of injunctive relief, both restraining and mandatory, and also by action or proceeding in said court in lieu of prerogative writ.

L.1951, c. 80, p. 471, s. 2.



Section 58:10-35.3 - Application For Permit; Map

58:10-35.3. Application for permit; map
Every application for a permit shall be accompanied by not less than two copies of an accurate map prepared by a competent engineer or geologist showing the location, extent and depth of the proposed storage place and of all wells drilled or proposed to be drilled to such storage place. A copy of the map shall be sent to the State Geologist and to the Water Policy and Supply Council and they shall, after consideration thereof, advise the Commissioner of the Department of Conservation and Economic Development in relation thereto, by a written report as to the presence or absence of danger of pollution, contamination, diversion or depletion of subsurface and percolating waters. The commissioner may take the testimony of such other persons as he may determine. The commissioner shall determine whether the granting of any such application would be likely to endanger the public safety, health and welfare, and, in accordance with his determination and subject to the provisions of this act, grant or deny the application.

L.1951, c. 80, p. 472, s. 3.



Section 58:10-35.4 - Application Of Act

58:10-35.4. Application of act
The provisions of this act shall be applicable to any operation of drilling, boring, driving or digging heretofore commenced, as well as to any such operation hereafter commenced.

L.1951, c. 80, p. 472, s. 4.



Section 58:10-46 - Definitions

58:10-46. Definitions
As used in this act:



"Department" means the Department of Environmental Protection;



"Federal act" means the "Hazardous Liquid Pipeline Safety Act of 1979," 49 U.S.C. s.2001 et seq.;



"Hazardous liquid" means a hazardous liquid as defined pursuant to the federal act;



"Intrastate pipeline facilities" means pipeline facilities that a state may regulate pursuant to the federal act;



"Leak detection system" means a system consisting of sensing devices or monitoring devices capable of detecting leaks in pipeline facilities and designed to automatically shut off flow or initiate procedures to shut off flow in a pipeline facility if a leak is detected;

"Pipeline facility" means new and existing pipe, rights-of-way, and any equipment, facility, or building used or intended for use in the transportation of hazardous liquids that are intrastate;

"Secondary containment" means an additional layer of impervious material creating a space around a pipeline facility wherein a leak of a hazardous liquid from a pipeline facility may be detected before it enters the environment;

"Transportation of hazardous liquids" means the movement of hazardous liquids by pipeline, or their storage incidental to that movement.

L.1990,c.77,s.1.



Section 58:10-47 - Adoption Of Regulations Requiring Registration Of Pipeline Facility

58:10-47. Adoption of regulations requiring registration of pipeline facility
Within 18 months of the effective date of this act, the department shall adopt regulations requiring that the owner or operator of each pipeline facility register with the department. Every owner or operator of a pipeline facility shall register the pipeline facility with the department within six months of the adoption of the registration regulations, and shall renew the registration every five years. The registration and renewal shall be on forms prescribed by the department and shall include at least the following information:

a. The business name, address, and telephone number, including an operations emergency telephone number, of the operator;



b. An accurate map or maps, along with any appropriate geographic description, showing the location of each pipeline facility of that owner or operator in the State and the location at which that pipeline facility leaves the State;

c. A description of the characteristics of the owner's or operator's pipeline facilities within the State;



d. A description of all products transported through the owner's or operator's pipeline facility within the State;



e. An inventory with appropriate information with respect to all types of pipe used for the transmission of hazardous liquids in the owner's or operator's pipeline facility, along with additional information, including the repair, maintenance, and leak history of the pipeline facility. This inventory shall exclude equipment associated only with the pipeline pumps or storage facilities; and

f. Any other information the department considers useful and necessary.



L.1990,c.77,s.2.



Section 58:10-48 - Study On Feasibility And Necessity Of Certain Actions

58:10-48. Study on feasibility and necessity of certain actions
Within 36 months of the effective date of this act, the department shall complete a study on the feasibility and necessity, if any, of the following actions:

a. Adopting the pipeline facility safety standards regulations adopted by the United States Department of Transportation pursuant to the federal act, and of applying to the Secretary of the United States Department of Transportation for certification pursuant to the federal act for the regulation of intrastate pipeline facilities;

b. Adopting additional standards for accident and safety reporting, design requirements, construction standards, hydrostatic testing, operation and maintenance, and other standards more stringent than those adopted pursuant to the federal act, if otherwise compatible with the standards in the federal act;

c. Requiring the retrofitting of pipelines with leak detection systems based upon best available technology, industry standards, or federal requirements, whichever may be most stringent;

d. Requiring standards for the pressure, flow, or other applicable variances at which leak detection systems detect and indicate leaks, and maintenance, repair, and operational requirements for leak detection systems;

e. Requiring the removal or environmentally sound closure of abandoned pipeline facilities;



f. Requiring periodic practice drills of emergency leak response procedures and the submittal of reports thereon;



g. Requiring replacement pipeline facilities to be constructed, to the extent practicable, in a manner so as to accommodate the passage through those pipeline facilities of instrumented internal inspection devices commonly referred to as "smart pigs"; and

h. Requiring secondary containment for all underwater pipeline facilities.



L.1990,c.77,s.3.



Section 58:10-49 - Submission Of Written Report To Governor, Legislature

58:10-49. Submission of written report to Governor, Legislature
Within three months of the completion of the study required pursuant to section 3 of this act, the department shall submit to the Governor and the Legislature a written report summarizing the results of the study, including recommendations for administrative or legislative action.

L.1990,c.77,s.4.



Section 58:10-50 - Application Of Act To Intrastate Pipeline Facilities

58:10-50. Application of act to intrastate pipeline facilities
The provisions of this act shall apply to intrastate pipeline facilities and the transportation of hazardous liquids associated with those facilities. This act shall not apply to the transportation of a hazardous liquid through onshore production or flow lines, refining or manufacturing facilities, storage terminals, or inplant piping systems associated with those facilities or terminals that are within the boundaries of a pipeline facility.

L.1990,c.77,s.5.



Section 58:10A-1 - Short Title

58:10A-1. Short title
This act shall be known and may be cited as the "Water Pollution Control Act."

L.1977, c. 74, s. 1.



Section 58:10A-2 - Legislative Findings And Declarations

58:10A-2. Legislative findings and declarations
The Legislature finds and declares that pollution of the ground and surface waters of this State continues to endanger public health; to threaten fish and aquatic life, scenic and ecological values; and to limit the domestic, municipal, recreational, industrial, agricultural and other uses of water, even though a significant pollution abatement effort has been made in recent years. It is the policy of this State to restore, enhance and maintain the chemical, physical, and biological integrity of its waters, to protect public health, to safeguard fish and aquatic life and scenic and ecological values, and to enhance the domestic, municipal, recreational, industrial and other uses of water.

The Legislature further finds and declares that the Federal Water Pollution Control Act Amendments of 1972 (P.L. 92-500; 33 U.S.C. 1251 et seq.) establishes a permit system to regulate discharges of pollutants and provides that permits for this purpose will be issued by the Federal Government or by states with adequate authority and programs to implement the regulatory provisions of that act. It is in the interest of the people of this State to minimize direct regulation by the Federal Government of wastewater dischargers by enacting legislation which will continue and extend the powers and responsibilities of the Department of Environmental Protection for administering the State's water pollution control program, so that the State may be enabled to implement the permit system required by the Federal Act.

L.1977, c. 74, s. 2.



Section 58:10A-3 - Definitions.

58:10A-3 Definitions.

3. As used in this act, unless the context clearly requires a different meaning, the following words and terms shall have the following meanings:

a. "Administrator" means the Administrator of the United States Environmental Protection Agency or his authorized representative;

b. "Areawide plan" means any plan prepared pursuant to section 208 of the Federal Act;

c. "Commissioner" means the Commissioner of Environmental Protection or his authorized representative;

d. "Department" means the Department of Environmental Protection;

e. "Discharge" means an intentional or unintentional action or omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying, or dumping of a pollutant into the waters of the State, onto land or into wells from which it might flow or drain into said waters or into waters or onto lands outside the jurisdiction of the State, which pollutant enters the waters of the State. "Discharge" includes the release of any pollutant into a municipal treatment works;

f. "Effluent limitation" means any restriction on quantities, quality, rates and concentration of chemical, physical, thermal, biological, and other constituents of pollutants established by permit, or imposed as an interim enforcement limit pursuant to an administrative order, including an administrative consent order;

g. "Federal Act" means the "Federal Water Pollution Control Act Amendments of 1972" (Public Law 92-500; 33 U.S.C. s.1251 et seq.);

h. "Municipal treatment works" means the treatment works of any municipal, county, or State agency or any agency or subdivision created by one or more municipal, county or State governments and the treatment works of any public utility as defined in R.S.48:2-13;

i. "National Pollutant Discharge Elimination System" or "NPDES" means the national system for the issuance of permits under the Federal Act;

j. "New Jersey Pollutant Discharge Elimination System" or "NJPDES" means the New Jersey system for the issuance of permits under this act;

k. "Permit" means a NJPDES permit issued pursuant to section 6 of this act. "Permit" includes a letter of agreement entered into between a delegated local agency and a user of its municipal treatment works, setting effluent limitations and other conditions on the user of the agency's municipal treatment works;

l. "Person" means any individual, corporation, company, partnership, firm, association, owner or operator of a treatment works, political subdivision of this State and any state or interstate agency. "Person" shall also mean any responsible corporate official for the purpose of enforcement action under section 10 of this act;

m. "Point source" means any discernible, confined and discrete conveyance, including but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged;

n. "Pollutant" means any dredged spoil, solid waste, incinerator residue, sewage, garbage, refuse, oil, grease, sewage sludge, munitions, chemical wastes, biological materials, radioactive substance, thermal waste, wrecked or discarded equipment, rock, sand, cellar dirt, and industrial, municipal or agricultural waste or other residue discharged into the waters of the State. "Pollutant" includes both hazardous and nonhazardous pollutants;

o. "Pretreatment standards" means any restriction on quantities, quality, rates, or concentrations of pollutants discharged into municipal or privately owned treatment works adopted pursuant to P.L.1972, c.42 (C.58:11-49 et seq.);

p. "Schedule of compliance" means a schedule of remedial measures including an enforceable sequence of actions or operations leading to compliance with water quality standards, an effluent limitation or other limitation, prohibition or standard;

q. "Substantial modification of a permit" means any significant change in any effluent limitation, schedule of compliance, compliance monitoring requirement, or any other provision in any permit which permits, allows, or requires more or less stringent or more or less timely compliance by the permittee;

r. "Toxic pollutant" means any pollutant identified pursuant to the Federal Act, or any pollutant or combination of pollutants, including disease causing agents, which after discharge and upon exposure, ingestion, inhalation or assimilation into any organism, either directly or indirectly by ingestion through food chains, will, on the basis of information available to the commissioner, cause death, disease, behavioral abnormalities, cancer, genetic mutations, physiological malfunctions, including malfunctions in reproduction, or physical deformation, in such organisms or their offspring;

s. "Treatment works" means any device or systems, whether public or private, used in the storage, treatment, recycling, or reclamation of municipal or industrial waste of a liquid nature including intercepting sewers, outfall sewers, sewage collection systems, cooling towers and ponds, pumping, power and other equipment and their appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities; and any other works including sites for the treatment process or for ultimate disposal of residues resulting from such treatment. "Treatment works" includes any other method or system for preventing, abating, reducing, storing, treating, separating, or disposing of pollutants, including storm water runoff, or industrial waste in combined or separate storm water and sanitary sewer systems;

t. "Waters of the State" means the ocean and its estuaries, all springs, streams and bodies of surface or ground water, whether natural or artificial, within the boundaries of this State or subject to its jurisdiction;

u. "Hazardous pollutant" means:

(1) Any toxic pollutant;

(2) Any substance regulated as a pesticide under the Federal Insecticide, Fungicide, and Rodenticide Act, Pub.L.92-516 (7 U.S.C. s.136 et seq.);

(3) Any substance the use or manufacture of which is prohibited under the federal Toxic Substances Control Act, Pub.L.94-469 (15 U.S.C. s.2601 et seq.);

(4) Any substance identified as a known carcinogen by the International Agency for Research on Cancer;

(5) Any hazardous waste as designated pursuant to section 3 of P.L.1981, c.279 (C.13:1E-51) or the "Resource Conservation and Recovery Act," Pub.L.94-580 (42 U.S.C. s.6901 et seq.); or

(6) Any hazardous substance as defined pursuant to section 3 of P.L.1976, c.141 (C.58:10-23.11b);

v. "Serious violation" means an exceedance of an effluent limitation for a discharge point source set forth in a permit, administrative order, or administrative consent agreement, including interim enforcement limits, by 20 percent or more for a hazardous pollutant, or by 40 percent or more for a nonhazardous pollutant, calculated on the basis of the monthly average for a pollutant for which the effluent limitation is expressed as a monthly average, or, in the case of an effluent limitation expressed as a daily maximum and without a monthly average, on the basis of the monthly average of all maximum daily test results for that pollutant in any month; in the case of an effluent limitation for a pollutant that is not measured by mass or concentration, the department shall prescribe an equivalent exceedance factor therefor. The department may utilize, on a case-by-case basis, a more stringent factor of exceedance to determine a serious violation if the department states the specific reasons therefor, which may include the potential for harm to human health or the environment. "Serious violation" shall not include a violation of a permit limitation for color;

w. "Significant noncomplier" means any person who commits a serious violation for the same hazardous pollutant or the same nonhazardous pollutant, at the same discharge point source, in any two months of any six-month period, or who exceeds the monthly average or, in a case of a pollutant for which no monthly average has been established, the monthly average of the daily maximums for an effluent limitation for the same pollutant at the same discharge point source by any amount in any four months of any six-month period, or who fails to submit a completed discharge monitoring report in any two months of any six-month period. The department may utilize, on a case-by-case basis, a more stringent frequency or factor of exceedance to determine a significant noncomplier, if the department states the specific reasons therefor, which may include the potential for harm to human health or the environment. A local agency shall not be deemed a "significant noncomplier" due to an exceedance of an effluent limitation established in a permit for flow;

x. "Local agency" means a political subdivision of the State, or an agency or instrumentality thereof, that owns or operates a municipal treatment works;

y. "Delegated local agency" means a local agency with an industrial pretreatment program approved by the department;

z. "Upset" means an exceptional incident in which there is unintentional and temporary noncompliance with an effluent limitation because of an event beyond the reasonable control of the permittee, including fire, riot, sabotage, or a flood, storm event, natural cause, or other act of God, or other similar circumstance, which is the cause of the violation. "Upset" also includes noncompliance consequent to the performance of maintenance operations for which a prior exception has been granted by the department or a delegated local agency;

aa. "Bypass" means the anticipated or unanticipated intentional diversion of waste streams from any portion of a treatment works;

bb. "Major facility" means any facility or activity classified as such by the Administrator of the United States Environmental Protection Agency, or his representative, in conjunction with the department, and includes industrial facilities and municipal treatment works;

cc. "Significant indirect user" means a discharger of industrial or other pollutants into a municipal treatment works, as defined by the department, including, but not limited to, industrial dischargers, but excluding the collection system of a municipal treatment works;

dd. "Violation of this act" means a violation of any provisions of this act, and shall include a violation of any rule or regulation, water quality standard, effluent limitation or other condition of a permit, or order adopted, issued, or entered into pursuant to this act;

ee. "Aquaculture" means the propagation, rearing, and subsequent harvesting of aquatic organisms in controlled or selected environments, and the subsequent processing, packaging and marketing, and shall include, but need not be limited to, activities to intervene in the rearing process to increase production such as stocking, feeding, transplanting, and providing for protection from predators. "Aquaculture"shall not include the construction of facilities and appurtenant structures that might otherwise be regulated pursuant to any State or federal law or regulation;

ff. "Aquatic organism" means and includes, but need not be limited to, finfish, mollusks, crustaceans, and aquatic plants which are the property of a person engaged in aquaculture.

L.1977,c.74,s.3; amended 1990, c.28, s.1; 1997, c.236, s.26.



Section 58:10A-4 - Rules And Regulations

58:10A-4. Rules and regulations
The commissioner shall have power to prepare, adopt, amend, repeal and enforce, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), reasonable codes, rules and regulations to prevent, control or abate water pollution and to carry out the intent of this act, either throughout the State or in certain areas of the State affected by a particular water pollution problem. Such codes, rules and regulations may include, but shall not be limited to, provisions concerning:

a. The storage of any liquid or solid pollutant in a manner designed to keep it from entering the waters of the State;



b. The prior submission and approval of plans and specifications for the construction or modification of any treatment work or part thereof;



c. The classification of the surface and ground waters of the State and the determination of water quality standards for each such classification;

d. The limitation of effluents, including toxic effluents as indicated herein;



e. The determination of pretreatment standards;



f. The establishment of user charges and cost recovery requirements in conformance with the Federal Act;



g. The establishment of a civil penalty policy governing the uniform assessment of civil penalties in accordance with section 10 of P.L.1977, c.74 (C.58:10A-10).

L.1977,c.74,s.4; amended 1990,c.28,s.2.



Section 58:10A-5 - Powers Of Department.

58:10A-5 Powers of department.
5.The department is empowered to:

a.Exercise general supervision of the administration and enforcement of this act and all rules, regulations and orders promulgated hereunder;

b.Assess compliance of a discharger with applicable requirements of State and federal law pertaining to the control of pollutant discharges and the protection of the environment and, also, to issue certification with respect thereto as required by section 401 of the federal act;

c.Assess compliance of a person with applicable requirements of State and federal law pertaining to the control of the discharge of dredged and fill material into the waters of the State and the protection of the environment and, also, to issue, deny, modify, suspend, or revoke permits with respect thereto as required by section 404 of the "Federal Water Pollution Control Act Amendments of 1972," as amended by the "Clean Water Act of 1977," (33 U.S.C.s.1344), and implementing regulations;

d.Advise, consult, and cooperate with other agencies of the State, the federal government, other states and interstate agencies, including the State Soil Conservation Committee, and with affected groups, political subdivisions and industries in furtherance of the purposes of this act;

e.Administer State and federal grants and other forms of financial assistance to municipalities, counties and other political subdivisions, or any recipient approved by the commissioner according to terms and conditions approved by him in order to meet the goals and objectives of this act. The department shall establish, charge and collect reasonable loan origination and annual administrative fees, which shall be based upon, and shall not exceed the estimated cost of processing, monitoring and administering the financial assistance programs. Said fees shall be deposited in a separate fund, administered by the department, and the funds used for the sole purpose of administering the financial assistance programs authorized and established by State law, including, but not limited to, the costs of administering the "Wastewater Treatment Fund - State Revolving Fund Accounts" established pursuant to P.L.1988, c.133.

L.1977,c.74,s.5; amended 1987, c.156, s.31; 2002, c.34, s.44.



Section 58:10A-6 - Permits; Issuance; Exemptions; Prohibitions; Requirements.

58:10A-6 Permits; issuance; exemptions; prohibitions; requirements.

6. a. It shall be unlawful for any person to discharge any pollutant, except as provided pursuant to subsections d. and p. of this section, or when the discharge conforms with a valid New Jersey Pollutant Discharge Elimination System permit that has been issued by the commissioner pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.) or a valid National Pollutant Discharge Elimination System permit issued by the administrator pursuant to the Federal Act, as the case may be.

b. It shall be unlawful for any person to build, install, modify or operate any facility for the collection, treatment or discharge of any pollutant, except after approval by the department pursuant to regulations adopted by the commissioner.

c. The commissioner is hereby authorized to grant, deny, modify, suspend, revoke, and reissue NJPDES permits in accordance with P.L.1977, c.74, and with regulations to be adopted by him. The commissioner may reissue, with or without modifications, an NPDES permit duly issued by the federal government as the NJPDES permit required by P.L.1977, c.74.

d. The commissioner may, by regulation, exempt the following categories of discharge, in whole or in part, from the requirement of obtaining a permit under P.L.1977, c.74; provided, however, that an exemption afforded under this section shall not limit the civil or criminal liability of any discharger nor exempt any discharger from approval or permit requirements under any other provision of State or federal law:

(1) Additions of sewage, industrial wastes or other materials into a publicly owned sewage treatment works which is regulated by pretreatment standards;

(2) Discharges of any pollutant from a marine vessel or other discharges incidental to the normal operation of marine vessels;

(3) Discharges from septic tanks, or other individual waste disposal systems, sanitary landfills, and other means of land disposal of wastes;

(4) Discharges of dredged or fill materials into waters for which the State could not be authorized to administer the section 404 program under section 404(g) of the "Federal Water Pollution Control Act Amendments of 1972," as amended by the "Clean Water Act of 1977" (33 U.S.C. s.1344) and implementing regulations;

(5) Nonpoint source discharges;

(6) Uncontrolled nonpoint source discharges composed entirely of storm water runoff when these discharges are uncontaminated by any industrial or commercial activity unless these particular storm water runoff discharges have been identified by the administrator or the department as a significant contributor of pollution;

(7) Discharges conforming to a national contingency plan for removal of oil and hazardous substances, published pursuant to section 311(c)(2) of the Federal Act;

(8) Discharges resulting from agriculture, including aquaculture, activities.

e. The commissioner shall not issue any permit for:

(1) The discharge of any radiological, chemical or biological warfare agent or high-level radioactive waste into the waters of this State;

(2) Any discharge which the United States Secretary of the Army, acting through the Chief of Engineers, finds would substantially impair anchorage or navigation;

(3) Any discharge to which the administrator has objected in writing pursuant to the Federal Act;

(4) Any discharge which conflicts with an areawide plan adopted pursuant to law.

f. A permit issued by the department or a delegated local agency pursuant to P.L.1977, c.74 shall require the permittee:

(1) To achieve effluent limitations based upon guidelines or standards established pursuant to the Federal Act or to P.L.1977, c.74, together with such further discharge restrictions and safeguards against unauthorized discharge as may be necessary to meet water quality standards, areawide plans adopted pursuant to law, or other legally applicable requirements;

(2) Where appropriate, to meet schedules for compliance with the terms of the permit and interim deadlines for progress or reports of progress towards compliance;

(3) To insure that all discharges are consistent at all times with the terms and conditions of the permit and that no pollutant will be discharged more frequently than authorized or at a level in excess of that which is authorized by the permit;

(4) To submit application for a new permit in the event of any contemplated facility expansion or process modification that would result in new or increased discharges or, if these would not violate effluent limitations or other restrictions specified in the permit, to notify the commissioner, or delegated local agency, of such new or increased discharges;

(5) To install, use and maintain such monitoring equipment and methods, to sample in accordance with such methods, to maintain and retain such records of information from monitoring activities, and to submit to the commissioner, or to the delegated local agency, reports of monitoring results for surface waters, as may be stipulated in the permit, or required by the commissioner or delegated local agency pursuant to paragraph (9) of this subsection, or as the commissioner or the delegated local agency may prescribe for ground water. Significant indirect users, major industrial dischargers, and local agencies, other than those discharging only stormwater or noncontact cooling water, shall, however, report their monitoring results for discharges to surface waters monthly to the commissioner, or the delegated local agency. Discharge monitoring reports for discharges to surface waters shall be signed by the highest ranking official having day-to-day managerial and operational responsibilities for the discharging facility, who may, in his absence, authorize another responsible high ranking official to sign a monthly monitoring report if a report is required to be filed during that period of time. The highest ranking official shall, however, be liable in all instances for the accuracy of all the information provided in the monitoring report; provided, however, that the highest ranking official may file, within seven days of his return, amendments to the monitoring report to which he was not a signatory. The highest ranking official having day-to-day managerial and operational responsibilities for the discharging facility of a local agency shall be the highest ranking licensed operator of the municipal treatment works in those instances where a licensed operator is required by law to operate the facility. In those instances where a local agency has contracted with another entity to operate a municipal treatment works, the highest ranking official who signs the discharge monitoring report shall be an employee of the contract operator and not of the local agency. Notwithstanding that an employee of a contract operator is the official who signs the discharge monitoring report, the local agency, as the permittee, shall remain liable for compliance with all permit conditions. In those instances where the highest ranking official having day-to-day managerial and operational responsibilities for a discharging facility of a local agency does not have the responsibility to authorize capital expenditures and hire personnel, a person having that responsibility, or a person designated by that person, shall submit to the department, along with the discharge monitoring report, a certification that that person has received and reviewed the discharge monitoring report. The person submitting the certification to the department shall not be liable for the accuracy of the information on the discharge monitoring report due to the submittal of the certification. Whenever a local agency has contracted with another entity to operate the municipal treatment works, the person submitting the certification shall be an employee of the permittee and not of the contract operator. The filing of amendments to a monitoring report in accordance with this paragraph shall not be considered a late filing of a report for purposes of subsection d. of section 6 of P.L.1990, c.28 (C.58:10A-10.1), or for purposes of determining a significant noncomplier;

(6) At all times, to maintain in good working order and operate as effectively as possible, any facilities or systems of control installed to achieve compliance with the terms and conditions of the permit;

(7) To limit concentrations of heavy metal, pesticides, organic chemicals and other contaminants in the sludge in conformance with the land-based sludge management criteria established by the department in the Statewide Sludge Management Plan adopted pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) or established pursuant to the Federal Water Pollution Control Act Amendments of 1972 (33 U.S.C. s.1251 et seq.), or any regulations adopted pursuant thereto;

(8) To report to the department or delegated local agency, as appropriate, any exceedance of an effluent limitation that causes injury to persons, or damage to the environment, or poses a threat to human health or the environment, within two hours of its occurrence, or of the permittee becoming aware of the occurrence. Within 24 hours thereof, or of an exceedance, or of becoming aware of an exceedance, of an effluent limitation for a toxic pollutant, a permittee shall provide the department or delegated local agency with such additional information on the discharge as may be required by the department or delegated local agency, including an estimate of the danger posed by the discharge to the environment, whether the discharge is continuing, and the measures taken, or being taken, to remediate the problem and any damage to the environment, and to avoid a repetition of the problem;

(9) Notwithstanding the reporting requirements stipulated in a permit for discharges to surface waters, a permittee shall be required to file monthly reports with the commissioner or delegated local agency if the permittee:

(a) in any month commits a serious violation or fails to submit a completed discharge monitoring report and does not contest, or unsuccessfully contests, the assessment of a civil administrative penalty therefor; or

(b) exceeds an effluent limitation for the same pollutant at the same discharge point source by any amount for four out of six consecutive months.

The commissioner or delegated local agency may restore the reporting requirements stipulated in the permit if the permittee has not committed any of the violations identified in this paragraph for six consecutive months;

(10) To report to the department or delegated local agency, as appropriate, any serious violation within 30 days of the violation, together with a statement indicating that the permittee understands the civil administrative penalties required to be assessed for serious violations, and explaining the nature of the serious violation and the measures taken to remedy the cause or prevent a recurrence of the serious violation.

g. The commissioner and a local agency shall have a right of entry to all premises in which a discharge source is or might be located or in which monitoring equipment or records required by a permit are kept, for purposes of inspection, sampling, copying or photographing.

h. In addition, any permit issued for a discharge from a municipal treatment works shall require the permittee:

(1) To notify the commissioner or local agency in advance of the quality and quantity of all new introductions of pollutants into a facility and of any substantial change in the pollutants introduced into a facility by an existing user of the facility, except for such introductions of nonindustrial pollutants as the commissioner or local agency may exempt from this notification requirement when ample capacity remains in the facility to accommodate new inflows. The notification shall estimate the effects of the changes on the effluents to be discharged into the facility.

(2) To establish an effective regulatory program, alone or in conjunction with the operators of sewage collection systems, that will assure compliance and monitor progress toward compliance by industrial users of the facilities with user charge and cost recovery requirements of the Federal Act or State law and toxicity standards adopted pursuant to P.L.1977, c.74 and pretreatment standards.

(3) As actual flows to the facility approach design flow or design loading limits, to submit to the commissioner or local agency for approval, a program which the permittee and the persons responsible for building and maintaining the contributory collection system shall pursue in order to prevent overload of the facilities.

i. (1) All local agencies shall prescribe terms and conditions, consistent with applicable State and federal law, or requirements adopted pursuant thereto by the department, upon which pollutants may be introduced into treatment works, and shall have the authority to exercise the same right of entry, inspection, sampling, and copying, and to impose the same remedies, fines and penalties, and to recover costs and compensatory damages as authorized pursuant to subsection a. of section 10 of P.L.1977, c.74 (C.58:10A-10) and section 6 of P.L.1990, c.28 (C.58:10A-10.1), with respect to users of such works, as are vested in the commissioner by P.L.1977, c.74, or by any other provision of State law, except that a local agency, except as provided in P.L.1991, c.8 (C.58:10A-10.4 et seq.), may not impose civil administrative penalties, and shall petition the county prosecutor or the Attorney General for a criminal prosecution under that section. Terms and conditions shall include limits for heavy metals, pesticides, organic chemicals and other contaminants in industrial wastewater discharges based upon the attainment of land-based sludge management criteria established by the department in the Statewide Sludge Management Plan adopted pursuant to the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.) or established pursuant to the Federal Water Pollution Control Act Amendments of 1972 (33 U.S.C. s.1251 et seq.), or any regulations adopted pursuant thereto.

(2) Of the amount of any penalty assessed and collected pursuant to an action brought by a local agency in accordance with section 10 of P.L.1977, c.74 or section 6 of P.L.1990, c.28 (C.58:10A-10.1), 10% shall be deposited in the "Wastewater Treatment Operators' Training Account," established in accordance with section 13 of P.L.1990, c.28 (C.58:10A-14.5), and used to finance the cost of training operators of municipal treatment works. The remainder shall be used by the local agency solely for enforcement purposes, and for upgrading municipal treatment works.

j. In reviewing permits submitted in compliance with P.L.1977, c.74 and in determining conditions under which such permits may be approved, the commissioner shall encourage the development of comprehensive regional sewerage planning or facilities, which serve the needs of the regional community, conform to the adopted area-wide water quality management plan for that region, and protect the needs of the regional community for water quality, aquifer storage, aquifer recharge, and dry weather based stream flows.

k. No permit may be issued, renewed, or modified by the department or a delegated local agency so as to relax any water quality standard or effluent limitation until the applicant, or permit holder, as the case may be, has paid all fees, penalties or fines due and owing pursuant to P.L.1977, c.74, or has entered into an agreement with the department establishing a payment schedule therefor; except that if a penalty or fine is contested, the applicant or permit holder shall satisfy the provisions of this section by posting financial security as required pursuant to paragraph (5) of subsection d. of section 10 of P.L.1977, c.74 (C.58:10A-10). The provisions of this subsection with respect to penalties or fines shall not apply to a local agency contesting a penalty or fine.

l. Each permitted facility or municipal treatment works, other than one discharging only stormwater or non-contact cooling water, shall be inspected by the department at least once a year; except that each permitted facility discharging into the municipal treatment works of a delegated local agency, other than a facility discharging only stormwater or non-contact cooling water, shall be inspected by the delegated local agency at least once a year. Except as hereinafter provided, an inspection required under this subsection shall be conducted within six months following a permittee's submission of an application for a permit, permit renewal, or, in the case of a new facility or municipal treatment works, issuance of a permit therefor, except that if for any reason, a scheduled inspection cannot be made the inspection shall be rescheduled to be performed within 30 days of the originally scheduled inspection or, in the case of a temporary shutdown, of resumed operation. Exemption of stormwater facilities from the provisions of this subsection shall not apply to any permitted facility or municipal treatment works discharging or receiving stormwater runoff having come into contact with a hazardous discharge site on the federal National Priorities List adopted by the United States Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act," Pub.L.96-510 (42 U.S.C. s.9601 et seq.), or any other hazardous discharge site included by the department on the master list for hazardous discharge site cleanups adopted pursuant to section 2 of P.L.1982, c.202 (C.58:10-23.16). Inspections shall include:

(1) A representative sampling of the effluent for each permitted facility or municipal treatment works, except that in the case of facilities or works that are not major facilities or significant indirect users, sampling pursuant to this paragraph shall be conducted at least once every three years;

(2) An analysis of all collected samples by a State owned and operated laboratory, or a certified laboratory other than one that has been or is being used by the permittee, or that is directly or indirectly owned, operated or managed by the permittee;

(3) An evaluation of the maintenance record of the permittee's treatment equipment;

(4) An evaluation of the permittee's sampling techniques;

(5) A random check of written summaries of test results, prepared by the certified laboratory providing the test results, for the immediately preceding 12-month period, signed by a responsible official of the certified laboratory, certifying the accuracy of the test results; and

(6) An inspection of the permittee's sample storage facilities and techniques if the sampling is normally performed by the permittee.

The department may inspect a facility required to be inspected by a delegated local agency pursuant to this subsection. Nothing in this subsection shall require the department to conduct more than one inspection per year.

m. The facility or municipal treatment works of a permittee identified as a significant noncomplier shall be subject to an inspection by the department, or the delegated local agency, as the case may be, which inspection shall be in addition to the requirements of subsection l. of this section. The inspection shall be conducted within 60 days of receipt of the discharge monitoring report that initially results in the permittee being identified as a significant noncomplier. The inspection shall include a random check of written summaries of test results, prepared by the certified laboratory providing the test results, for the immediately preceding 12-month period, signed by a responsible official of the certified laboratory, certifying the accuracy of the test results. A copy of each summary shall be maintained by the permittee. The inspection shall be for the purpose of determining compliance. The department or delegated local agency is required to conduct only one inspection per year pursuant to this subsection, and is not required to make an inspection hereunder if an inspection has been made pursuant to subsection l. of this section within six months of the period within which an inspection is required to be conducted under this subsection.

n. To assist the commissioner in assessing a municipal treatment works' NJPDES permit in accordance with paragraph (3) of subsection b. of section 7 of P.L.1977, c.74 (C.58:10A-7), a delegated local agency shall perform a complete analysis that includes a complete priority pollutant analysis of the discharge from, and inflow to, the municipal treatment works. The analysis shall be performed by a delegated local agency as often as the priority pollutant scan is required under the permit, but not less than once a year, and shall be based upon data acquired in the priority pollutant scan and from applicable sludge quality analysis reports. The results of the analysis shall be included in a report to be attached to the annual report required to be submitted to the commissioner by the delegated local agency.

o. Except as otherwise provided in section 3 of P.L.1963, c.73 (C.47:1A-3), any records, reports or other information obtained by the commissioner or a local agency pursuant to this section or section 5 of P.L.1972, c.42 (C.58:11-53), including any correspondence relating thereto, shall be available to the public; however, upon a showing satisfactory to the commissioner by any person that the making public of any record, report or information, or a part thereof, other than effluent data, would divulge methods or processes entitled to protection as trade secrets, the commissioner or local agency shall consider such record, report, or information, or part thereof, to be confidential, and access thereto shall be limited to authorized officers or employees of the department, the local agency, and the federal government.

p. The provisions of this section shall not apply to a discharge of petroleum to the surface waters of the State that occurs as a result of the process of recovering, containing, cleaning up or removing a discharge of petroleum in the surface waters of the State and that is undertaken in compliance with the instructions of a federal on-scene coordinator or of the commissioner or the commissioner's designee.

q. The commissioner shall, in consultation with the Department of Agriculture and the Aquaculture Advisory Council, provide for the issuance of general permits for the discharge of pollutants from concentrated aquatic animal production facilities and aquacultural projects. In establishing general permits the commissioner shall take into consideration the source and receiving water quality and the type of aquaculture activity being conducted. The general permits issued pursuant to this subsection shall give priority to meeting best management practices rather than attaining numeric pollutant discharge parameter levels. If the commissioner determines that a permittee cannot perform the best management practices in order to obtain a general permit or that the performance of best management practices will not be protective of water quality as required by P.L.1977, c.74, the commissioner may require the permittee to obtain an individual permit which may contain numeric pollutant parameter discharge limits.

L.1977,c.74,s.6; amended 1987, c.156, s.32; 1988, c.56, s.7; 1990, c.28, s.3; 1993, c.23; 1995, c.16, s.3; 1997, c.236, s.27.



Section 58:10A-6.1 - Schedule Of Compliance; Administrative Consent Order; Public Hearing

58:10A-6.1. Schedule of compliance; administrative consent order; public hearing
a. Every schedule of compliance shall require the permittee to demonstrate to the commissioner the financial assurance, including the posting of a bond or other security approved by the commissioner, necessary to carry out the remedial measures required by the schedule of compliance; except that a local agency shall not be required to post financial security as a condition of a schedule of compliance.

b. The department or a delegated local agency shall afford an opportunity to the public to comment on a proposed administrative consent order prior to final adoption if the administrative consent order would establish interim enforcement limits that would relax effluent limitations established in a permit or a prior administrative order. The department or a delegated local agency shall provide public notice of the proposed administrative consent order, and announce the length of the comment period, which shall be not less than 30 days, commencing from the date of publication of the notice. A notice shall also include a summary statement describing the nature of the violation necessitating the administrative consent order and its terms or conditions; shall specify how additional information on the administrative consent order may be obtained; and shall identify to whom written comments are to be submitted. At least three days prior to publication of the notice, a written notice, containing the same information to be provided in the published notice, shall be mailed to the mayor or chief executive officer and governing body of the municipality and county in which the violation occurred, and to any other interested persons, including any other governmental agencies. The department or delegated local agency shall consider the written comments received during the comment period prior to final adoption of the administrative consent order. Not later than the date that final action is taken on the proposed order, the department or delegated agency shall notify each person or group having submitted written comments of the main provisions of the approved administrative consent order and respond to the comments received therefrom.

c. The commissioner or delegated local agency, on his or its own initiative or at the request of any person submitting written comments pursuant to subsection b. of this section, may hold a public hearing on a proposed administrative order or administrative consent order, prior to final adoption if the order would establish interim enforcement limits that would relax for more than 24 months effluent limitations established in a permit or a prior administrative order or administrative consent order. Public notice for the public hearing to be held pursuant to this subsection shall be published not more than 30 and not less than 15 days prior to the holding of the hearing. The hearing shall be held in the municipality in which the violation, necessitating the order, occurred. The department may recover all reasonable costs directly incurred in scheduling and holding the public hearing from the person requesting or requiring the interim enforcement limits.

L.1990,c.28,s.8.



Section 58:10A-6.2 - Findings, Declarations, Determinations

58:10A-6.2. Findings, declarations, determinations
3. The Legislature finds and declares that to enhance and improve the quality of the environment and to protect and foster the public health of the citizens of New Jersey it is altogether fitting and proper to allow private entities who, pursuant to law, have applied for a permit for the purpose of building, installing, maintaining or operating any facility for the collection, treatment or discharge of any pollutant or for the purpose of implementing pollution prevention process modifications to commence with that building, installation, maintenance or operation or to implement those modifications while the Department of Environmental Protection is reviewing the permit application; and that authorizing such pre-approval actions would lead to the environmental benefits that would result from the timely building, installation, maintenance and operation of facilities and the prompt implementation of pollution prevention process modifications.

The Legislature therefore determines that it is within the public interest to allow private entities who have applied for permits to build, install, maintain or operate any facility for the collection, treatment or discharge of any pollutant or for permits to implement pollution prevention process modifications to undertake such building, installation, maintenance or operation or to implement such process modifications while the department is reviewing their permit application, but with the clear and full understanding that they assume all risks for their actions.

L.1994,c.101,s.3.



Section 58:10A-6.3 - Installation, Etc. Of Water Pollution Control Facilities During Pendency Of Permit Application

58:10A-6.3. Installation, etc. of water pollution control facilities during pendency of permit application
4. Except where specifically prohibited under the "Federal Water Pollution Control Act Amendments of 1972" (33 U.S.C. s.1251 et seq.) or any other such federal requirement, any private entity who has submitted to the Department of Environmental Protection, pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), an application for a permit to build, install, maintain or operate any facility for the collection, treatment or discharge of any pollutant or to implement pollution prevention process modifications may build, install, maintain and operate such facilities or implement such pollution prevention process modifications during the pendency of the permit application review process. A private entity intending to take action authorized pursuant to this section during the pendancy of the permit application review process shall notify the department of the intent to undertake the action seven days prior to the commencement of the action. The prior notification may be made by certified mail or in a manner acceptable to the department.

Nothing in this section shall be construed to limit the department's discretion in establishing building, installation, maintenance and operating standards for such facilities, or in otherwise reviewing the permit application, nor shall the costs incurred by the applicant for the building, installation, maintenance or operation of such facilities or the implementation of pollution prevention process modifications during the pendency of the permit application review process be used by an applicant as grounds for an appeal of the department's decision on the permit application. If the department determines that any facilities or pollution prevention process modifications built, installed, maintained or implemented during the pendency of the permit application review process are not consistent with applicable federal and State laws, rules, or regulations, the department and the applicant shall enter into an agreement containing a schedule setting forth a date certain on which the applicant shall modify, replace or cease the operation of the facilities or implementation of the pollution prevention process modifications. If the department and the applicant shall fail to enter into an agreement, the department may issue a schedule setting forth a date certain on which the applicant shall comply.

Failure of the applicant to comply with the schedule setting forth a date for compliance shall constitute a violation of P.L.1977, c.74 (C.58:10A-1 et seq.), and shall subject the applicant to penalties as prescribed in that act. A person who builds, installs, maintains, or operates any facility for the collection, treatment, or discharge of pollutants or who implements pollution prevention process modifications in a manner which the department determines is not consistent with applicable federal or State laws, rules, or regulations, shall not be subject to civil or criminal penalties for that inconsistent action as long as the person's actions did not result in (1) the discharge of a pollutant which was not authorized to be discharged by the person's permit or (2) an exceedance of any applicable discharge parameter in the permit.

Nothing in this section shall be construed to authorize a person to discharge a pollutant not otherwise authorized to be discharged by a permit held by that person or to discharge a pollutant at a level in excess of the discharge parameters contained in the permit.

The provisions of this section shall not be construed to authorize or permit any building, installation, maintenance, or operation which would result in any new source of discharge but shall only apply to facilities for existing permitted sources of discharges.

As used in this section:



(1) "private entity" means any private individual, corporation, company, partnership, firm, association, owner or operator but shall not include, and the provisions of this section shall not apply to, any municipal, county, or State agency or authority or to any agency, authority or subdivision created by one or more municipal, county or State governments;

(2) "pollution prevention process modifications" means any physical or operational change to a process which reduces water pollution discharges to the environment.

L.1994,c.101,s.4.



Section 58:10A-6.4 - Definitions Relative To Certain Hazardous Discharge Sites.

58:10A-6.4 Definitions relative to certain hazardous discharge sites.

1.As used in P.L.2003, c.196 (C.58:10A-6.4 et seq.):

"Discharge" means an intentional or unintentional action or omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying, or dumping of a pollutant into the waters of the State, onto land or into wells from which it might flow or drain into said waters or into waters or onto lands outside the jurisdiction of the State, which pollutant enters the waters of the State. "Discharge" includes the release of any pollutant into a municipal treatment works;

"Municipal treatment works" means the treatment works of any municipal, county, or State agency or any agency or subdivision created by one or more municipal, county or State governments and the treatment works of any public utility as defined in R.S.48:2-13;

"Treatment works" means any device or systems, whether public or private, used in the storage, treatment, recycling, or reclamation of municipal or industrial waste of a liquid nature including intercepting sewers, outfall sewers, sewage collection systems, cooling towers and ponds, pumping, power and other equipment and their appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities; and any other works including sites for the treatment process or for ultimate disposal of residues resulting from such treatment. "Treatment works" includes any other method or system for preventing, abating, reducing, storing, treating, separating, or disposing of pollutants, including storm water runoff, or industrial waste in combined or separate storm water and sanitary sewer systems; and

"Waters of the State" means the ocean and its estuaries, all springs, streams and bodies of surface or ground water, whether natural or artificial, within the boundaries of this State or subject to its jurisdiction.

L.2003,c.196,s.1.



Section 58:10A-6.5 - Discharge Of Untreated, Pre-treated Wastewater, Prohibited In Certain Municipalities.

58:10A-6.5 Discharge of untreated, pre-treated wastewater, prohibited in certain municipalities.

2. a. The operator of a hazardous discharge site in the State that is: (1) situated within a municipality of the second class which is located within a county of the second class with a population density of 2,289.4 persons per square mile, according to the latest federal decennial census; (2) a former landfill; and (3) that is included on the National Priorities List of hazardous discharge sites adopted by the United States Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," Pub.L.96-510 (42 U.S.C. s.9601 et seq.) shall not discharge any untreated or pre-treated wastewater into a publicly owned municipal treatment works for treatment and subsequent release into the waters of the State or into any municipal utility sewer line or storm drain line for subsequent release into the waters of the State.

b.The owner or operator of a publicly owned municipal treatment works or municipal utility sewer line or storm drain line shall not accept any untreated or pre-treated wastewater discharged from a former landfill in the State that is situated within a municipality of the second class which is located within a county of the second class with a population density of 2,289.4 persons per square mile, according to the latest federal decennial census and that is a hazardous discharge site included on the National Priorities List of hazardous discharge sites adopted by the United States Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," Pub.L.96-510 (42 U.S.C. s.9601 et seq.).

L.2003,c.196,s.2.



Section 58:10A-6.6 - Regulations Relative To Handling Of Radionuclides.

58:10A-6.6 Regulations relative to handling of radionuclides.

4.If there are radionuclides in or about the waters at or near a former landfill that is situated within a municipality of the second class which is located within a county of the second class with a population density of 2,289.4 persons per square mile, according to the latest federal decennial census and that is a hazardous discharge site subject to the requirements of section 2 of P.L.2003, c.196 (C.58:10A-6.5), the operator of the hazardous discharge site shall:

a.Construct an on-site treatment facility designed to remediate the former landfill so that the treated wastewater is environmentally safe for discharge to the groundwater on-site, as part of a comprehensive on-site treatment program which shall also include remedial treatment for the radionuclides in or about the waters at or near the former landfill;

b.Make available to the public free of charge the results of the testing for any pollutants at the site immediately upon their production;

c.In conjunction with appropriate officials of the Department of Environmental Protection and, if applicable, the federal government, hold regular monthly public meetings concerning the remediation so that the public may be apprised of the progress of the remediation plan, the treatment options being proposed and considered, the cost for the various treatment options being considered, the content and concentrations of the various pollutants existing at the site, the time-frame for completion of construction of any treatment facility, and the time-frame for the completion of the remediation; and

d.For the purpose of engendering public trust in the cleanup process, give a public accounting of the funds that have been spent to remediate the site, which shall include providing the costs and expenditures associated with constructing and operating the treatment facility and with designing and operating the facility to also treat radionuclides, as well as any other costs and expenditures associated with the remediation.

L.2003,c.196,s.4.



Section 58:10A-7 - Term Of Permit; Modification, Suspension Or Revocation; Causes; Notice; Contested Cases

58:10A-7. Term of permit; modification, suspension or revocation; causes; notice; contested cases
a. All permits issued under this act shall be for fixed terms not to exceed five years. Any permittee who wishes to continue discharging after the expiration date of his permit must file for a new permit at least 180 days prior to that date.

b. (1) The commissioner may modify, suspend, or revoke a permit in whole or in part during its term for cause, including but not limited to the following:

(a) Violation of any term or condition of the permit;



(b) Obtaining a permit by misrepresentation or failure to disclose fully all relevant facts.



(2) If a toxic effluent limitation or prohibition, including any schedule of compliance specified in such effluent limitation or prohibition, is established under section 307(a) of the Federal Act for a toxic pollutant which is more stringent than any limitations upon such pollutant in an existing permit, the commissioner shall revise or modify the permit in accordance with the toxic effluent limitation or prohibition and so notify the permittee.

(3) The department shall include in a permit for a delegated local agency effluent limits for all pollutants listed under the United States Environmental Protection Agency's Categorical Pretreatment Standards, adopted pursuant to 33 U.S.C. s. 1317, and such other pollutants for which effluent limits have been established for a permittee discharging into the municipal treatment works of the delegated local agency, except those categorical or other pollutants that the delegated local agency demonstrates to the department are not discharged above detectable levels by the municipal treatment works. The department, by permit, may authorize the use by a delegated local agency of surrogate parameters for categorical and other pollutants discharged from a municipal treatment works, except that if a surrogate parameter is exceeded, the department shall require effluent limits for each categorical or other pollutant for which the surrogate parameter was used, for such period of time as may be determined by the department.

c. Notice of every proposed suspension, revocation or renewal, or substantial modification of a permit and opportunity for public hearing thereupon, shall be afforded in the same manner as with respect to original permit applications as provided for in this act. In any event notice of all modifications to a discharge permit shall be published in the DEP Bulletin.

d. A determination to grant, deny, modify, suspend, or revoke a permit shall constitute a contested case under the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). The permittee, or any other person considered a party to the action pursuant to subsection e. of this section, shall have the opportunity to contest the determination in an administrative hearing.

e. A person, other than the permittee, seeking to be considered a party to the action shall submit a request to be so considered to the commissioner within 30 days of the publication of the notice of the decision to grant, deny, modify, suspend, or revoke a permit. The administrative law judge upon referral, or the commissioner, if the commissioner decides to make the determination, shall find whether a person other than the permittee is a party to the action within 30 days of the submission of the request or the referral to the administrative law judge. A person shall be deemed a party to the action only if:

(1) the person's objections to the action to grant, deny, modify, suspend, or revoke a permit were raised by that person in the hearing held pursuant to section 9 of P.L.1977, c.74 (C.58:10A-9), or, if no hearing was held, the objections were raised in a written submission;

(2) the person demonstrates the existence of a significant issue of law or fact;



(3) the person shows that the significant issue of law or fact is likely to affect the permit determination;



(4) the person can show an interest, including an environmental, aesthetic, or recreational interest, which is or may be affected by the permit decision and that the interest fairly can be traced to the challenged action and is likely to be redressed by a decision favorable to that person. An organization may contest a permit decision on behalf of one or more of its members if (a) the organization's member or members could otherwise be a party to the action in their own right; and (b) the interests the organization seeks to protect are germane to the organization's purpose; and

(5) the person submits the following information with the request to be considered a party to the action:



(a) a statement of each legal or factual question alleged to be at issue and its relevance to the permit decision, together with a designation of the specific factual areas to be adjudicated and the hearing time estimated to be necessary for adjudication;

(b) information supporting the request which shall be submitted pursuant to adopted rules;



(c) the name, mailing address, and telephone number of the person making the request;



(d) a clear and concise factual statement of the nature and scope of the interest of the requester;



(e) the names and addresses of all affected persons whom the requester represents;



(f) a statement by the requester that, upon motion of any party granted by the hearing officer, or upon order of the hearing officer sua sponte, the requester shall make available to appear and testify at the administrative hearing, if granted, the following: the requester; all affected persons represented by the requester; and all officers, directors, employees, consultants, and agents of the requester;

(g) specific references to the contested permit conditions, as well as suggested revised or alternative permit conditions, including permit denials, which, in the judgment of the requester, would be required to implement the purposes of P.L.1977, c.74; and

(h) in the case of application of control or treatment technologies identified in the statement of basis or fact sheet, identification of the basis for the objection, and the alternative technologies or combination of technologies which the requester believes are necessary to meet the requirements of P.L.1977, c.74.

Whenever a person's request to be considered to be a party to the action is granted, the commissioner or the administrative law judge, as appropriate, shall identify the permit conditions which have been contested by the requester and for which an administrative hearing will be granted. Permit conditions which are not so contested shall not be affected by, or considered at, the administrative hearing. All requests by persons seeking to be considered a party to the action for a particular permit shall be combined in a single administrative hearing.

f. A permittee may contest the determination to grant, deny, modify, suspend, or revoke a permit in an administrative hearing pursuant to subsection d. of this section only upon the placement, in escrow, of money in an amount equal to the permit fee.

L.1977,c.74,s.7; amended 1990,c.28,s.4.



Section 58:10A-7.1 - Discharging Waste In Ocean Waters Prohibited After Dec. 31, 1991; "Aquaculture" Defined.

58:10A-7.1 Discharging waste in ocean waters prohibited after Dec. 31, 1991; "aquaculture" defined.

2. After December 31, 1991, the department may not issue a permit to any private, commercial, or industrial applicant for the discharge of any solid, semi-solid, or liquid wastes into the ocean waters of the State, the provisions of any other law, or rule or regulation to the contrary notwithstanding. Any permit issued by the department for the discharge of any such waste prior to January 1, 1992 shall expire on January 1, 1992, the provisions of any such permit to the contrary notwithstanding. The provisions of P.L.1989, c.119 shall not apply to permits applied for, or issued to, municipal treatment works, seafood processing facilities, public water supply desalinization plants, or aquaculture activities. As used in this act, "ocean waters" means those waters of the open seas lying seaward of the base line from which the territorial sea is measured, as provided for in the Convention on the Territorial Sea and the Contiguous Zone (15 UST 1606; TIAS 5639).

As used in this section, "aquaculture" means the propagation, rearing, and subsequent harvesting of aquatic organisms in controlled or selected environments, and the subsequent processing, packaging and marketing, and shall include, but need not be limited to, activities such as stocking, intervention in the rearing process to increase production, feeding, transplanting, and providing for protection from predators and shall not include the construction of facilities and appurtenant structures that might otherwise be regulated pursuant to any State or federal law or regulation, and "aquatic organism" means and includes, but need not be limited to, finfish, mollusks, crustaceans, and aquatic plants which are the property of a person engaged in aquaculture.

L.1989,c.119,s.2; amended 1997, c.236, s.28.



Section 58:10A-7.2 - Groundwater Remedial Action; Contents Of Application For Permit, Requiest For Consent; Definitions.

58:10A-7.2 Groundwater remedial action; contents of application for permit, requiest for consent; definitions.

1. a. An application for a permit issued by the Department of Environmental Protection pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.) for the discharge of groundwater to surface water involving a groundwater remedial action necessitated by a discharge from an underground storage tank containing petroleum products or a groundwater remedial action involving petroleum products, shall contain, in addition to a properly filled application form:

(1)such documentation or other information on the permit application as may be prescribed by the department on a checklist made available to a prospective applicant;

(2)if the discharge from the proposed groundwater remedial action is located within a wastewater service district or area of a local public entity, a certified statement that a request, dated at least 60 days prior to the filing of the permit application, had been made to the local public entity to discharge the groundwater into the wastewater collection or treatment facilities of that entity, and that no reply has been received from that entity, or a written statement by the local public entity, dated not more than 60 days prior to the filing of the permit application with the department, that the entity has approved or rejected a written request by the applicant to discharge the treated groundwater into the wastewater collection or treatment facilities of that entity. Notwithstanding that a local public entity has approved the request to discharge groundwater into its facilities, the department may approve the applicant's permit to discharge the groundwater to surface water upon a finding that it is in the public interest;

(3)a certified statement that a copy of the completed application form along with a consent request, as prescribed in subsection b. of this section, have been filed with the clerk of the municipality in which the site of the proposed groundwater remedial action is located, and setting forth the date of the filing with the host municipality, which filing shall be made prior to, or concurrent with, the filing of the application with the department;

(4)within the pinelands area, documentation from the Pinelands Commission that the application is consistent with the requirements of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.) or any regulations promulgated pursuant thereto and section 502 of the "National Parks and Recreation Act of 1978" (Pub.L. 95-625); and

(5)within the Highlands preservation area, documentation from the Highlands Water Protection and Planning Council that the application is consistent with the requirements of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), and any rules and regulations and the Highlands regional master plan adopted pursuant thereto.

b.The department shall prescribe the form and content of a request for consent filed with a municipality pursuant to paragraph (3) of subsection a. of this section. The municipal consent request shall be limited to an identification of all municipal approvals with which the applicant is required to comply, the status of any applications filed therefor, and whether or not the municipality consents to the application and the specific reasons therefor. The request for consent form shall also advise that documentation and other information relating to the application have been filed and are available for review at the department. A municipality receiving a request for consent form shall have 30 days from the date of receipt of a copy of the application and request for consent form to file with the department the information requested, and its consent of, or objections to, the application. Municipal consent or objection to a groundwater remedial action shall be by resolution of the governing body of the municipality unless the governing body has, by resolution, delegated such authority to a qualified officer or entity thereof, in which case the endorsement shall be signed by the designated officer or official of the entity. Notwithstanding that a municipality objects to a permit application or fails to file a consent or objection to the permit application, the department may approve the applicant's permit application to discharge groundwater to surface water.

c.An application pursuant to subsection a. of this section shall be deemed complete, for the purposes of departmental review, within 30 days of the filing of the application with the department unless the department notifies the applicant, in writing, prior to expiration of the 30 days that the application has failed to satisfy one or more of the items identified in subsection a. of this section. If an application is determined to be complete, the department shall review and take final action on the completed application within 60 days from commencement of the review, or, if the parties mutually agree to a 30-day extension, within 90 days therefrom. The review period for a completed application shall commence immediately upon termination of the 30-day period, or upon determination by the department that the application is complete, whichever occurs first. If the department fails to take final action on a permit application for a general permit in the time frames set forth in this subsection, that general permit shall be deemed to have been approved by the department. The department shall review an application for a permit pursuant to subsection a. of this section and shall take action on that application pursuant to the time frames set forth in this subsection, notwithstanding that all of the municipal approvals have not been obtained, unless such approvals would materially affect the terms and conditions of the permit, except that in such instances the department may condition its approval of the application on the necessary municipal approvals being subject to the terms and conditions of the application.

d.The department may issue a general permit for the discharge of groundwater to surface water pursuant to a groundwater remedial action of discharged petroleum products as provided in subsection a. of this section.

e. (1) The department may not require a municipal consent of a treatment works application for a groundwater remedial action for which a permit application is submitted pursuant to subsection a. of this section.

(2)If a completed application for a treatment works approval for a groundwater remedial action is filed with the department at the same time as an application for a general permit therefor, the department shall concurrently review the two applications, except that the review of the application for the treatment works approval for a groundwater remedial action shall not be subject to the time frames set forth in subsection c. of this section.

f.The provisions of this section shall apply to applications filed on or after the effective date of this act, except that the Department of Environmental Protection may implement any of the provisions of this section prior to that date.

g.The department may, in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations to implement the provisions of this act.

h.For purposes of this section:

"General permit" means a permit issued by the department for similar discharges.

"Groundwater remedial action" means the removal or abatement of one or more pollutants in a groundwater source.

"Local public entity" means a sewerage authority established pursuant to P.L.1946, c.138 (C.40:14A-1 et seq.), a municipal authority established pursuant to P.L.1957, c.183 (C.40:14B-1 et seq.), the Passaic Valley Sewerage Commissioners continued pursuant to R.S.58:14-2, a joint meeting established pursuant to R.S.40:63-68 et seq. or a local unit authorized to operate a sewerage facility pursuant to N.J.S.40A:26A-1 et seq., or any predecessor act.

"Underground storage tank" shall have the same meaning as in section 2 of P.L.1986, c.102 (C.58:10A-22), except that as used herein underground storage tanks shall include:

(1)farm underground storage tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2)underground storage tanks used to store heating oil for on-site consumption in a nonresidential building with a capacity of 2,000 gallons or less; and

(3)underground storage tanks used to store heating oil for on-site consumption in a residential building.

L.1993,c.351,s.1; amended 2004, c.120, s.79.



Section 58:10A-8 - Establishment Of More Stringent Effluent Limitations For Point Source Or Group Of Point Sources

58:10A-8. Establishment of more stringent effluent limitations for point source or group of point sources
Whenever the commissioner finds that discharges from a point source or a group of point sources with the application of the effluent limitations authorized in this act, which effluent limitations are as stringent as the best available technology economically achievable as provided for in the Federal Act or State law, would interfere with the attainment and maintenance of applicable water quality standards, the commissioner may establish more stringent effluent limitations for each such point source or group of point sources, which effluent limitations can reasonably be expected to contribute to the attainment and maintenance of the applicable water quality standards. Prior to the establishment of any more stringent effluent limitations under this section, the commissioner shall publish a notice of his intent to establish such limitations and, upon request of a person affected by any such limitations, the commissioner shall hold a public hearing to determine if there is a reasonable relationship between the economic and social costs of achieving such limitations, including any economic or social dislocation in the affected community or communities, and the social and environmental benefits to be obtained, including the objective of restoring and maintaining the water quality of the State, and to determine whether such effluent limitations can be implemented with available technology or with other control strategies. If a person affected by any such limitations demonstrates at the hearing that there is no reasonable relationship between the economic and social costs of compliance and the benefits to be obtained, the commissioner shall modify any such limitations as they may apply to that person.

L.1977, c. 74, s. 8.



Section 58:10A-9 - Applications For Permits; Fees; Public Notice; Public Inspection; Hearing; Employees To Administer Act

58:10A-9. Applications for permits; fees; public notice; public inspection; hearing; employees to administer act
Applications for permits shall be submitted within such times, on such forms, and with such signatures as may be prescribed by the commissioner and shall contain such information as he may require. The commissioner shall, in accordance with a fee schedule adopted by regulation, establish and charge reasonable annual administrative fees, which fees shall be based upon, and shall not exceed, the estimated cost of processing, monitoring and administering the NJPDES permits. Said fees shall be deposited to the credit of the State and be deemed as part of the General State Fund. The Legislature shall annually appropriate an amount equivalent to the amount anticipated to be collected as fees charged under this section in support of NJPDES program.

b. The commissioner shall give public notice of every complete application for a permit in a manner designed to inform interested and potentially interested persons, affected states and appropriate governmental agencies of his proposed determination to issue or deny a permit. The notice shall announce a period of at least 30 days during which the interested persons may request additional facts, submit written views, and request a public hearing on the proposed discharge or determination. All written comments so submitted shall be retained and considered by the commissioner in formulating his final determination with respect to the permit application. The commissioner may give combined notice of two or more permit applications and proposed determinations provided that the requirements of this section are observed for each application.

c. All permit applications, documented information concerning actual and proposed discharges, comments received from the public, and draft and issued permits shall be made available to the public for inspection and for duplication. At his discretion, the commissioner may also make available any other records, reports, plans or information pertaining to permit applicants or permittees, but he shall protect from disclosure any information, other than effluent data, upon a showing by any person that such information, if made public, would divulge methods or processes entitled to protection as trade secrets of such person. The commissioner may prescribe reasonable fees to reimburse the department for duplication expenses under this section.

d. The commissioner shall hold a public hearing on a permit application before a final determination, if a significant showing of interest on the part of the public appears in favor of holding such a hearing. At his discretion, the commissioner may also hold such a hearing on his own motion or if requested to so do by any other interested person. Public notices of every public hearing under this subsection, including a concise statement of the issues to be considered therein, shall be given at least 30 days in advance, and shall be circulated at least as widely as was the notice of the permit application. The commissioner may hold a single hearing on two or more applications. To the extent feasible, he shall afford all persons or representatives of all points of view an opportunity to appear, but may so allocate hearing time as to exclude repetitious, redundant, or irrelevant matter. All testimony and documentary material submitted at the hearing shall be considered by the commissioner in formulating his final determination.

e. The commissioner may appoint and employ such persons as he deems necessary to enforce and administer the provisions of this act, and determine their qualifications, term of office, duties and compensation, all without regard to the provisions of Title 11, Civil Service, of the Revised Statutes.

L.1977, c. 74, s. 9.



Section 58:10A-10 - Violation Of Act; Penalty

58:10A-10. Violation of act; penalty
a. Whenever the commissioner finds that any person is in violation of any provision of this act, he shall:



(1) Issue an order requiring any such person to comply in accordance with subsection b. of this section; or



(2) Bring a civil action in accordance with subsection c. of this section; or



(3) Levy a civil administrative penalty in accordance with subsection d. of this section; or



(4) Bring an action for a civil penalty in accordance with subsection e. of this section; or



(5) Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.



Use of any of the remedies specified under this section shall not preclude use of any other remedy specified.



In the case of one or more pollutants for which interim enforcement limits have been established pursuant to an administrative order, including an administrative consent order, by the department or a local agency, the permittee shall be liable for the enforcement limits stipulated therein.

b. Whenever the commissioner finds that any person is in violation of any provision of this act, he may issue an order (1) specifying the provision or provisions of this act, or the rule, regulation, water quality standard, effluent limitation, or permit of which he is in violation, (2) citing the action which caused such violation, (3) requiring compliance with such provision or provisions, and (4) giving notice to the person of his right to a hearing on the matters contained in the order.

c. The commissioner is authorized to commence a civil action in Superior Court for appropriate relief for any violation of this act or of a permit issued hereunder. Such relief may include, singly or in combination:

(1) A temporary or permanent injunction;



(2) Assessment of the violator for the reasonable costs of any investigation, inspection, or monitoring survey which led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection;

(3) Assessment of the violator for any reasonable cost incurred by the State in removing, correcting or terminating the adverse effects upon water quality resulting from any unauthorized discharge of pollutants for which the action under this subsection may have been brought;

(4) Assessment against the violator of compensatory damages for any loss or destruction of wildlife, fish or aquatic life, or other natural resources, and for any other actual damages caused by an unauthorized discharge;

(5) Assessment against a violator of the actual amount of any economic benefits accruing to the violator from a violation. Economic benefits may include the amount of any savings realized from avoided capital or noncapital costs resulting from the violation; the return earned or that may be earned on the amount of avoided costs; any benefits accruing to the violator as a result of a competitive market advantage enjoyed by reason of the violation; or any other benefits resulting from the violation.

Assessments under paragraph (4) of this subsection shall be paid to the State Treasurer, except that compensatory damages shall be paid by specific order of the court to any persons who have been aggrieved by the unauthorized discharge. Assessments pursuant to actions brought by the commissioner under paragraphs (2), (3) and (5) of this subsection shall be paid to the "Clean Water Enforcement Fund," established pursuant to section 12 of P.L.1990, c.28 (C.58:10A-14.4).

d. (1) (a) The commissioner is authorized to assess, in accordance with a uniform policy adopted therefor, a civil administrative penalty of not more than $50,000.00 for each violation and each day during which such violation continues shall constitute an additional, separate, and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, and duration. The commissioner shall adopt, by regulation, a uniform assessment of civil penalties policy by January 1, 1992.

(b) In adopting rules for a uniform penalty policy for determining the amount of a penalty to be assessed, the commissioner shall take into account the type, seriousness, including extent, toxicity, and frequency of a violation based upon the harm to public health or the environment resulting from the violation, the economic benefits from the violation gained by the violator, the degree of cooperation or recalcitrance of the violator in remedying the violation, any measures taken by the violator to avoid a repetition of the violation, any unusual or extraordinary costs directly or indirectly imposed on the public by the violation other than costs recoverable pursuant to paragraph (3) or (4) of subsection c. of this section, and any other pertinent factors that the commissioner determines measure the seriousness or frequency of the violation, or conduct of the violator.

(c) In addition to the assessment of a civil administrative penalty, the commissioner may, by administrative order and upon an appropriate finding, assess a violator for costs authorized pursuant to paragraphs (2) and (3) of subsection c. of this section.

(2) No assessment shall be levied pursuant to this subsection until after the discharger has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute, regulation, order or permit condition violated; a concise statement of the facts alleged to constitute a violation; a statement of the amount of the civil penalties to be imposed; and a statement of the party's right to a hearing. The ordered party shall have 20 days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, then the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order.

(3) If a civil administrative penalty imposed pursuant to this subsection is not paid within 30 days of the date that the penalty is due and owing, and the penalty is not contested by the person against whom the penalty has been assessed, or the person fails to make a payment pursuant to a payment schedule entered into with the department, an interest charge shall accrue on the amount of the penalty due and owing from the 30th day after the date on which the penalty was due and owing. The rate of interest shall be that established by the New Jersey Supreme Court for interest rates on judgments, as set forth in the Rules Governing the Courts of the State of New Jersey.

(4) The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in this act, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. Any civil administrative penalty assessed under this section may be compromised by the commissioner upon the posting of a performance bond by the violator, or upon such terms and conditions as the commissioner may establish by regulation, except that the amount compromised shall not be more than 50% of the assessed penalty, and in no instance shall the amount of that compromised penalty be less than the statutory minimum amount, if applicable, prescribed in section 6 of P.L.1990, c.28 (C.58:10A-10.1). In the case of a violator who is a local agency that enters into an administrative consent order, the terms of which require the local agency to take prescribed measures to comply with its permit, the commissioner shall have full discretion to compromise the amount of penalties assessed or due for violations occurring during a period up to 24 months preceding the entering into the administrative consent order; except that the amount of the compromised penalty may not be less than the statutory minimum amount, if applicable, prescribed in section 6 of P.L.1990, c.28 (C.58:10A-10.1). A civil administrative penalty assessed against a local agency for a violation of an administrative consent order may not be compromised by more than 50% of the assessed penalty. In no instance shall the amount of a compromised penalty assessed against a local agency be less than the statutory minimum amount, if applicable, prescribed in section 6 of P.L.1990, c.28 (C.58:10A-10.1). The commissioner shall not compromise the amount of any component of a civil administrative penalty which represents the economic benefit gained by the violator from the violation.

(5) A person, other than a local agency, appealing a penalty assessed against that person in accordance with this subsection, whether contested as a contested case pursuant to P.L.1968, c.410 (C.52:14B-1 et seq.) or by appeal to a court of competent jurisdiction, shall, as a condition of filing the appeal, post with the commissioner a refundable bond, or other security approved by the commissioner, in the amount of the civil administrative penalty assessed. If the department's assessed penalty is upheld in full or in part, the department shall be entitled to a daily interest charge on the amount of the judgment from the date of the posting of the security with the commissioner and until paid in full. The rate of interest shall be that established by the New Jersey Supreme Court for interest rates on judgments, as set forth in the Rules Governing the Courts of the State of New Jersey. In addition, if the amount of the penalty assessed by the department is upheld in full in an appeal of the assessment at an administrative hearing or at a court of competent jurisdiction, the person appealing the penalty shall reimburse the department for all reasonable costs incurred by the department in preparing and litigating the imposition of the assessment, except that no litigation costs shall be imposed where the appeal ultimately results in a reduction or elimination of the assessed penalty.

(6) A civil administrative penalty imposed pursuant to a final order:



(a) may be collected or enforced by summary proceedings in a court of competent jurisdiction in accordance with "the penalty enforcement law," N.J.S.2A:58-1 et seq.; or

(b) shall constitute a debt of the violator or discharger and the civil administrative penalty may be docketed with the clerk of the Superior Court, and shall have the same standing as any judgment docketed pursuant to N.J.S.2A:16-1; except that no lien shall attach to the real property of a violator pursuant to this subsection if the violator posts a refundable bond or other security with the commissioner pursuant to an appeal of a final order to the Appellate Division of the Superior Court. No lien shall attach to the property of a local agency.

(7) The commissioner shall refer to the Attorney General and the county prosecutor of the county in which the violations occurred the record of violations of any permittee determined to be a significant noncomplier.

e. Any person who violates this act or an administrative order issued pursuant to subsection b. or a court order issued pursuant to subsection c., or who fails to pay a civil administrative penalty in full pursuant to subsection d., or to make a payment pursuant to a payment schedule entered into with the department, shall be subject upon order of a court to a civil penalty not to exceed $50,000.00 per day of such violation, and each day's continuance of the violation shall constitute a separate violation. Any penalty incurred under this subsection may be recovered with costs, and, if applicable, interest charges, in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). In addition to any civil penalties, costs or interest charges, the court, in accordance with paragraph (5) of subsection c. of this section, may assess against a violator the amount of any actual economic benefits accruing to the violator from the violation. The Superior Court shall have jurisdiction to enforce "the penalty enforcement law" in conjunction with this act.

f. (1)(a) Any person who purposely, knowingly, or recklessly violates this act, and the violation causes a significant adverse environmental effect, shall, upon conviction, be guilty of a crime of the second degree, and shall, notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, be subject to a fine of not less than $25,000 nor more than $250,000 per day of violation, or by imprisonment, or by both.

(b) As used in this paragraph, a significant adverse environmental effect exists when an action or omission of the defendant causes: serious harm or damage to wildlife, freshwater or saltwater fish, any other aquatic or marine life, water fowl, or to their habitats, or to livestock, or agricultural crops; serious harm, or degradation of, any ground or surface waters used for drinking, agricultural, navigational, recreational, or industrial purposes; or any other serious articulable harm or damage to, or degradation of, the lands or waters of the State, including ocean waters subject to its jurisdiction pursuant to P.L.1988, c.61 (C.58:10A-47 et seq.).

(2) Any person who purposely, knowingly, or recklessly violates this act, including making a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under this act, or by falsifying, tampering with, or rendering inaccurate any monitoring device or method required to be maintained pursuant to this act, or by failing to submit a monitoring report, or any portion thereof, required pursuant to this act, shall, upon conviction, be guilty of a crime of the third degree, and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $75,000 per day of violation, or by imprisonment, or by both.

(3) Any person who negligently violates this act, including making a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under this act, or by falsifying, tampering with, or rendering inaccurate any monitoring device or method required to be maintained pursuant to this act, or by failing to submit a discharge monitoring report, or any portion thereof, required pursuant to this act, shall, upon conviction, be guilty of a crime of the fourth degree, and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or by both.

(4) Any person who purposely or knowingly violates an effluent limitation or other condition of a permit, or who discharges without a permit, and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury, as defined in subsection b. of N.J.S.2C:11-1, shall, upon conviction, be guilty of a crime of the first degree, and shall, notwithstanding the provisions of subsection a. of N.J.S.2C:43-3, be subject of a fine of not less than $50,000 nor more than $250,000, or, in the case of a corporation, a fine of not less than $200,000 nor more than $1,000,000, or by imprisonment or by both.

(5) As used in this subsection, "purposely," "knowingly," "recklessly," and "negligently" shall have the same meaning as defined in N.J.S.2C:2-2.

g. All conveyances used or intended for use in the purposeful or knowing discharge, in violation of the provisions of P.L.1977, c.74 (C.58:10A-1 et seq.), of any pollutant or toxic pollutant are subject to forfeiture to the State pursuant to the provisions of P.L.1981, c.387 (C.13:1K-1 et seq.).

h. The amendatory portions of this section, as set forth in P.L.1990, c.28 (C.58:10A-10.1 et al.), except for subsection f. of this section, shall not apply to violations occurring prior to July 1, 1991.

L.1977,c.74,s.10; amended 1984,c.240,s.3; 1986,c.170,s.3; 1990,c.28,s.5.



Section 58:10A-10.1 - Mandatory Civil Administrative Penalties

58:10A-10.1. Mandatory civil administrative penalties
a. The provisions of section 10 of P.L.1977, c.74 (C.58:10A-10), or any rule or regulation adopted pursuant thereto to the contrary notwithstanding, the department shall assess, with no discretion, a mandatory minimum civil administrative penalty for the violations enumerated in subsections b., c., and d. of this section.

b. The department shall assess a minimum mandatory civil administrative penalty of $1,000 against a violator for each serious violation, which assessment shall be made within six months of the serious violation.

c. The department shall assess a minimum mandatory civil administrative penalty of $5,000 against a violator for the violation that causes the violator to be, or to continue to be, a significant noncomplier.

d. The department shall assess a minimum mandatory civil administrative penalty of $100 for each effluent parameter omitted on a discharge monitoring report required to be submitted to the department, and each day during which the effluent parameter information is overdue shall constitute an additional, separate, and distinct offense, except that in no instance shall the total civil administrative penalty assessed pursuant to this subsection exceed $50,000 per month for any one discharge monitoring report. The civil administrative penalty assessed pursuant to this subsection shall accrue as of the fifth day following the date on which the discharge monitoring report was due and shall continue to accrue for 30 days. The commissioner may continue to assess civil administrative penalties beyond the 30-day period until submission of the overdue discharge monitoring report or overdue information. A permittee may contest the assessment of the civil administrative penalty required to be assessed pursuant to this subsection by notifying the commissioner in writing, within 30 days of the date on which the effluent parameter information was required to be submitted to the department, of the existence of extenuating circumstances beyond the control of the permittee, including circumstances that prevented timely submission of the discharge monitoring report, or portion thereof, or, if the civil administrative penalty is imposed because of an inadvertent omission of one or more effluent parameters, the permittee may submit, without liability for a civil administrative penalty assessed pursuant to this subsection or subsection c. of this section, the omitted information within 10 days of receipt by the permittee of notice of omission of the parameter or parameters.

e. If a violator establishes, to the satisfaction of the department, that a single operational occurrence has resulted in the simultaneous violation of more than one pollutant parameter, the department may consider, for purposes of calculating the mandatory civil administrative penalties to be assessed pursuant to subsections b. and c. of this section, the violation of the interrelated permit parameters to be a single violation.

f. The requirement that the department assess a minimum civil administrative penalty pursuant to this section shall in no way be construed to limit the authority of the department to assess a civil administrative penalty or bring an action for a civil penalty for a violation at any time after a violation occurred or to assess a more stringent civil administrative penalty or civil penalty against a person pursuant to section 10 of P.L.1977, c.74 (C.58:10A-10).

g. The provisions of this section shall not apply to violations occurring prior to the effective date of this section.

L.1990,c.28,s.6.



Section 58:10A-10.2 - Affirmative Defenses To Liability

58:10A-10.2. Affirmative defenses to liability
a. A person may be entitled to an affirmative defense to liability for a mandatory assessment of a civil administrative penalty pursuant to section 6 of P.L.1990, c.28 (C.58:10A-10.1) for a violation of an effluent limitation occurring as a result of an upset, an anticipated or unanticipated bypass, or a testing or laboratory error. A person shall be entitled to an affirmative defense only if, in the determination of the department or delegated local agency, the person satisfies the provisions of subsection b., c., e. or f., as applicable, of this section.

b. A person asserting an upset as an affirmative defense pursuant to this section, except in the case of an approved maintenance operation, shall notify the department or the local agency of an upset within 24 hours of the occurrence, or of becoming aware of the occurrence, and, within five days thereof, shall submit written documentation, including properly signed, contemporaneous operating logs, or other relevant evidence, on the circumstances of the violation, and demonstrating, as applicable, that:

(1) the upset occurred, including the cause of the upset and, as necessary, the identity of the person causing the upset, except that, in the case of a treatment works, the local agency may certify that despite a good faith effort it is unable to identify the cause of the upset, or the person causing the upset;

(2) the permitted facility was at the time being properly operated;



(3) the person submitted notice of the upset as required pursuant to this section, or, in the case of an upset resulting from the performance by the permittee of maintenance operations, the permittee provided prior notice and received an approval therefor from the department or the delegated local agency; and

(4) the person complied with any remedial measures required by the department or delegated local agency.



c. A person asserting an unanticipated bypass as an affirmative defense pursuant to this section shall notify the department or the local agency of the unanticipated bypass within 24 hours of its occurrence, and, within five days thereof, shall submit written documentation, including properly signed, contemporaneous operating logs, or other relevant evidence, on the circumstances of the violation, and demonstrating that:

(1) the unanticipated bypass occurred, including the circumstances leading to the bypass;



(2) the permitted facility was at the time being properly operated;



(3) the person submitted notice of the upset as required pursuant to this section; and



(4) the person complied with any remedial measures required by the department or delegated local agency;



(5) the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and



(6) there was no feasible alternative to the bypass such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of downtime, except that the provisions of this paragraph shall not apply to a bypass occurring during normal periods of equipment downtime or preventive maintenance if, on the basis of the reasonable engineering judgment of the department or delegated local agency, back-up equipment should have been installed to avoid the need for a bypass.

d. Nothing contained in subsection b. or c. of this section shall be construed to limit the requirement to comply with the provisions of paragraph (8) of subsection f. of section 6 of P.L.1977, c.74 (C.58:10A-6).

e. A person may assert an anticipated bypass as an affirmative defense pursuant to this section only if the person provided prior notice to the department or delegated local agency, if possible, at least 10 days prior to the date of the bypass, and the department or delegated local agency approved the bypass, and if the person is able to demonstrate that:

(1) the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and



(2) there was no feasible alternative to the bypass such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of downtime, except that the provisions of this paragraph shall not apply to a bypass occurring during normal periods of equipment downtime or preventive maintenance if, on the basis of the reasonable engineering judgment of the department or delegated local agency, back-up equipment should have been installed to avoid the need for a bypass.

f. A person asserting a testing or laboratory error as an affirmative defense pursuant to this section shall have the burden to demonstrate, to the satisfaction of the department, that a serious violation involving the exceedance of an effluent limitation was the result of unanticipated test interferences, sample contamination, analytical defects, or procedural deficiencies in sampling or other similar circumstances beyond the control of the permittee.

g. A determination by the department on a claim that a violation of an effluent limitation was caused by an upset, a bypass or a testing or laboratory error shall be considered final agency action on the matter for the purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), and shall be subject only to review by a court of competent jurisdiction.

h. An assertion of an upset, a bypass or a testing or laboratory error as an affirmative defense pursuant to this section may not include noncompliance to the extent caused by operational error, improperly designed treatment facilities, inadequate treatment facilities, lack of preventive maintenance, or careless or improper operation.

i. If the department determines, pursuant to the provisions of this section, that a violation of an effluent limitation was caused by an upset, a bypass or a testing or laboratory error, the commissioner shall waive any mandatory civil administrative penalty required to be assessed pursuant to section 6 of P.L.1990, c.28 (C.58:10A-10.1), and the violation shall not be considered a serious violation or violation causing a person to be designated a significant noncomplier.

j. The affirmative defense for an upset, a bypass or a testing or laboratory error provided in this section shall only apply to the imposition of mandatory penalties pursuant to section 6 of P.L.1990, c.28 (C.58:10A-10.1) for serious violations and for determining a significant noncomplier. Nothing in this act shall be construed to limit the authority of the department, or a delegated local agency, to adopt regulations or permit conditions that include or do not include an upset, a bypass or a testing or laboratory error, using different standards, as a defense for any other exceedance of an effluent limitation.

L.1990,c.28,s.7.



Section 58:10A-10.3 - Request By Department For Information; Testimony Of Witnesses

58:10A-10.3. Request by department for information; testimony of witnesses
a. The department may request that any person whom the department has reason to believe has, or may have, information relevant to a discharge or potential discharge of a pollutant, including, but not limited to, any person having generated, treated, transported, stored, or disposed of the pollutant, or any person having arranged for the transportation, storage, treatment or disposal of the pollutant, shall provide, upon receipt of written notice therefor, the following information to the department:

(1) The nature, extent, source, and location of the discharge, or potential discharge;



(2) Identification of the nature, type, quantity, source, and location of the pollutant or pollutants;



(3) The identity of, and other relevant information concerning, the generator or transporter of the pollutant, or any other person subject to liability for the discharge or potential discharge;

(4) The ability of any person liable, or potentially liable, for the discharge, or potential discharge, to pay for, or perform, the cleanup and removal, including the availability of appropriate insurance coverage.

Information requested by the department shall be provided in the form and manner prescribed by the department, which may include documents or information in whatever form stored or recorded.

b. The commissioner may issue subpoenas requiring attendance and testimony under oath of witnesses before, or the production of documents or information, in whatever form stored or recorded, to him or to a representative designated by the commissioner. Service of a subpoena shall be by certified mail or personal service. Any person who fails to appear, give testimony, or produce documents in response to a subpoena issued pursuant to this subsection, shall be subject to the penalty provisions of section 10 of P.L.1977, c.74 (C.58:10A-10). Any person who, having been sworn, knowingly gives false testimony or knowingly gives false documents or information to the department is guilty of perjury and is subject to the penalty provisions of section 10 of P.L.1977, c.74.

c. A person receiving a request for information made pursuant to subsection a. of this section, or to a subpoena issued pursuant to subsection b. of this section, shall:

(1) be required to conduct a diligent search of all documents in his possession, custody or control, and to make reasonable inquiries of present and past employees who may have knowledge or documents relevant thereto;

(2) have a continuing obligation to supplement the information if additional relevant information is discovered, or if it is determined that the information previously provided was false, inaccurate or misleading; and

(3) grant the department access, at reasonable times, to any vessel, facility, property or location to inspect and copy all relevant documents or, at the department's request, copy and furnish to the department all such documents.

d. No person may destroy any records relating to a discharge or potential discharge to surface water within five years of the discharge, or to a discharge or potential discharge to ground water at any time without the prior written permission of the commissioner.

L.1990,c.28,s.15.



Section 58:10A-10.4 - Department Of Environmental Protection Authorized To Issue Summons

58:10A-10.4. Department of Environmental Protection authorized to issue summons
The Department of Environmental Protection or a delegated local agency may issue a summons for a violation of any provision of P.L.1977, c.74 (C.58:10A-1 et seq.), including, in the case of a delegated local agency, a violation of any rule, regulation or pretreatment standard adopted by a delegated local agency if the amount of the civil penalty assessed is $5,000 or less. The summons shall be enforceable, in accordance with the "penalty enforcement law," N.J.S.2A:58-1 et seq., in the municipal court of the territorial jurisdiction in which the violation occurred. The summons shall be signed and issued by any person authorized to enforce the provisions of P.L.1977, c.74 (C.58:10A-1 et seq.). Proceedings before, and appeals from a decision of, a municipal court shall be in accordance with the Rules Governing the Court of the State of New Jersey. Of the penalty amount collected pursuant to an action brought in a municipal court pursuant to this section, 10% shall be paid to the municipality or municipalities in which the court retains jurisdiction for use for court purposes, with the remainder to be retained by the department or the delegated local agency.

L.1991,c.8,s.1.



Section 58:10A-10.5 - Delegated Local Agency Authorized To Issue Civil Administrative Penalty; Hearing

58:10A-10.5. Delegated local agency authorized to issue civil administrative penalty; hearing
A delegated local agency may, after consultation with a compliance officer designated by the department, issue a civil administrative penalty for any violation of the provisions of P.L.1977, c.74 (C.58:10A-1 et seq.), including a violation of any rule, regulation or pretreatment standard adopted by a delegated local agency, or assess, by civil administrative order, any costs recoverable pursuant to subsection c. of section 10 of that act, including the reasonable costs of investigation and inspection, and preparing and litigating the case before an administrative law judge pursuant to this section, except assessments for compensatory damages and economic benefits. Notice of the penalty or assessment shall be given to the violator in writing by the delegated local agency, and payment of the penalty or assessment shall be due and payable, unless a hearing is requested in writing by the violator, within 20 days of receipt of notice. If a hearing is requested, the penalty or assessment shall be deemed a contested case and shall be submitted to the Office of Administrative Law for an administrative hearing in accordance with sections 9 and 10 of P.L.1968, c.410 (C.52:14B-9 and 52:14B-10).

L.1991,c.8,s.2.



Section 58:10A-10.6 - Report On Decision Upon Conclusion Of Administrative Hearing; Exceptions, Objections, Replies

58:10A-10.6. Report on decision upon conclusion of administrative hearing; exceptions, objections, replies
Upon conclusion of an administrative hearing held pursuant to section 2 of P.L.1991, c.8 (C.58:10A-10.5), the administrative law judge shall prepare and transmit a recommended report and decision on the case to the head of the delegated local agency and to each party of record, as prescribed in subsection c. of section 10 of P.L.1968, c.410 (C.52:14B-10). The head of the delegated local agency shall afford each party of record an opportunity to file exceptions, objections and replies thereto, and to present arguments, either orally or in writing, as required by the delegated local agency. After reviewing the record of the administrative law judge, and any filings received thereon, but not later than 45 days after receipt of the record and decision, the head of the delegated local agency shall adopt, reject, or modify the recommended report and decision. If the head of the delegated local agency fails to modify or reject the report within the 45-day period, the decision of the administrative law judge shall be deemed adopted as the final decision of the head of the delegated local agency, and the recommended report and decision shall be made a part of the record in the case. For good cause shown, and upon certification by the Director of the Office of Administrative Law and the head of the delegated local agency, the time limits established herein may be extended.

L.1991,c.8,s.3.



Section 58:10A-10.7 - Final Decision By Delegated Local Agency

58:10A-10.7. Final decision by delegated local agency
A final decision or order of the head of the delegated local agency shall be in writing or stated in the record. A final decision shall include separately stated findings of fact and conclusions of law, based upon the evidence of record at the hearing of the administrative law judge. Findings of fact shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. A final decision or order may incorporate by reference any or all of the recommendations of the administrative law judge.

Parties of record shall be notified either by personal service or by mail of any final decision or order. Upon request, a copy of the decision or order shall be delivered or mailed forthwith by registered or certified mail to each party of record and to a party's attorney of record.

A final decision or order shall be effective on the date of delivery or mailing, whichever is sooner, to the party or parties of record, or shall be effective on any date thereafter, as the delegated local agency may provide in the decision or order. The date of delivery or mailing shall be stamped on the face of the final decision or order. A final decision or order shall be considered a final agency action, and shall be appealable in the same manner as a final agency action of a State department or agency.

L.1991,c.8,s.4.



Section 58:10A-10.8 - Appeal Of Civil Administrative Penalty, Collection, Interest Charged

58:10A-10.8. Appeal of civil administrative penalty, collection, interest charged
a. A person appealing a civil administrative penalty or assessment levied in accordance with section 2 of P.L.1991, c.8 (C.58:10A-10.5), whether contested as a contested case pursuant to P.L.1968, c.410 (C.52:14B-1 et seq.) or by appeal to a court of competent jurisdiction, shall, as a condition of filing the appeal, post with the delegated local agency a refundable bond, or other security approved by the delegated local agency, in the amount of the civil administrative penalty or assessment levied pursuant to a civil administrative hearing. If the civil administrative penalty or assessment is upheld in whole or in part, the delegated local agency shall be entitled to a daily interest charge on the amount of the judgment from the date of the posting of the security with the commissioner until that amount is paid in full. The rate of interest shall be that established by the New Jersey Supreme Court for interest rates on judgments, as set forth in the Rules Governing the Courts of the State of New Jersey.

b. A person who is assessed a civil administrative penalty, or is subject to an assessment levied pursuant to section 2 of P.L.1991, c.8 (C.58:10A-10.5), and fails to contest or to pay the penalty or assessment, or fails to enter into a payment schedule with the delegated local agency within 30 days of the date that the penalty or assessment is due and owing, shall be subject to an interest charge on the amount of the penalty or assessment from the date that the amount was due and owing. The rate of interest shall be that authorized pursuant to subsection a. of this section.

c. Any person who fails to pay a civil administrative penalty or assessment, in whole or in part, when due and owing, or who fails to agree to a payment schedule therefor, shall be subject to the civil penalty provisions of subsection e. of section 10 of P.L.1977, c.74 (C.58:10A-10).

d. A civil administrative penalty or assessment imposed pursuant to a final order:



(1) may be collected or enforced by summary proceeding in a court of competent jurisdiction in accordance with the "penalty enforcement law," (N.J.S.2A:58-1 et seq.); or

(2) shall constitute a debt of the violator, and the civil administrative penalty may be docketed with the clerk of the Superior Court, and shall have the same standing as any judgment docketed pursuant to N.J.S.2A:16-1.

L.1991,c.8,s.5.



Section 58:10A-10.9 - Adoption Of Schedule Of Reimbursement

58:10A-10.9. Adoption of schedule of reimbursement
The Director of the Office of Administrative Law shall establish by regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a schedule of reimbursement for the costs to that office of an administrative hearing provided pursuant to P.L.1991, c.8 (C.58:10A-10.4 et seq.). Reimbursements shall be paid by the delegated local agency, but shall be recoverable from the violator by that agency, if the prevailing party, along with such other costs as may be recoverable for preparing and litigating the case. An assessment for hearing costs shall be included in the final decision or order issued by the head of the delegated local agency.

L.1991,c.8,s.6.



Section 58:10A-10.10 - Commissioner To Take Action Against Owner Of Municipal Treatment Works Exceeding Effluent Limitations

58:10A-10.10. Commissioner to take action against owner of municipal treatment works exceeding effluent limitations
Whenever the commissioner finds that effluent limitations under a discharge permit, issued pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.), are being exceeded by a county or municipal utilities authority organized pursuant to P.L.1957, c.183 (C.40:14B-1 et seq.), which provides disposal or discharge but not treatment of the effluent of one or more municipal treatment works, and the commissioner further finds that the violation of the effluent limitation is caused by effluents discharged by one or more municipal treatment works into the disposal facilities of the county or municipal utilities authority, the commissioner shall, in accordance with the provisions of subsection a. of section 10 of P.L.1977, c.74 (C.58:10A-10), issue an order for compliance to, or take such other action authorized thereunder against, the owner or operator of the municipal treatment works determined to be discharging pollutants into the utilities authority's facilities in violation of the discharge permit limitations of the municipal treatment works. The commissioner shall prescribe uniform sampling and reporting requirements for the county or municipal utilities authority and each of the municipal treatment works discharging effluents into the disposal facilities of the authority for the purpose of determining the source and extent of violation of permit requirements.

L.1991,c.109,s.1.



Section 58:10A-10.11 - Affirmative Defense Against Liability For Certain Violations

58:10A-10.11. Affirmative defense against liability for certain violations
2. a. A permittee shall be entitled to an affirmative defense against liability for any penalty assessable pursuant to section 10 of P.L.1977, c.74 (C.58:10A-10) or section 6 of P.L.1990, c.28 (C.58:10A-10.1) for a violation of an effluent limitation of a permit issued pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.), which violation:

(1) occurs in the course of a permitted groundwater remedial action;



(2) is the first violation of that permit limitation; and



(3) involves an exceedance of a permit limitation that could not reasonably have been anticipated by the permittee, unless it is established by a preponderance of the evidence that the violation was the result of a negligent act or omission of the permittee.

Demonstration that an act or omission of a person performing groundwater remedial action accorded with generally accepted remedial action practices, and utilized the best technology reasonably available to the permittee for the approved remedial action at the time of the action, shall create a rebuttable presumption that the act or omission was not negligent.

b. An affirmative defense claim filed pursuant to subsection a. of this section shall be denied by the Department of Environmental Protection or a delegated local agency, as defined in section 3 of P.L.1977, c.74 (C.58:10A-3), as appropriate, if:

(1) the equipment used in the remedial action had not been properly maintained or was not being properly operated at the time of the violation, and the failure to properly maintain or operate the equipment was the proximate cause of the exceedance;

(2) the permittee fails, as required by law or rule or regulation, to provide in a prompt manner to the department or a delegated local agency:

(a) notification of the violation; and



(b) written information on the nature and extent of the permit exceedance and, if known, the reasons therefor;

(3) the permittee fails to take immediate measures, upon first becoming aware of the violation, to terminate the violation and to abate any adverse consequences therefrom; or

(4) the permittee fails to file with the department or delegated local agency a remedial action protocol, setting forth the procedures to be followed to prevent a recurrence of the exceedance.

c. A determination by the department or delegated local agency on an affirmative defense claim made pursuant to subsection a. of this section shall be considered final agency action on the matter for purposes of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) and paragraph (5) of subsection d. of section 10 of P.L.1977, c.74 (C.58:10A-10).

d. If the department approves an affirmative defense claim filed pursuant to subsection a. of this section, the permit exceedance shall not be considered a violation for the purposes of designating a person as a significant noncomplier under section 6 of P.L.1990, c.28 (C.58:10A-10.1).

e. Nothing in this section shall be construed to limit the authority of the department to adopt regulations or permit conditions for groundwater remedial actions that exempt a violation for which an affirmative defense claim may be filed pursuant to the provisions of this section, or for exceedances of one or more permit parameters occurring during the start-up phase of a remedial action, as defined in a permit.

As used in this section "groundwater remedial action" means the removal or abatement of one or more pollutants in a groundwater source.

L.1993,c.351,s.2.



Section 58:10A-10.12 - Additional Penalties For Illegal, Improper Disposal Of Regulated Medical Waste.

58:10A-10.12 Additional penalties for illegal, improper disposal of regulated medical waste.

6.If a violation of P.L.1977, c.74 (C.58:10A-1 et seq.) involves the willful, illegal or improper disposal of regulated medical waste, as defined pursuant to section 3 of P.L.1989, c.34 (C.13:1E-48.3), and the person found guilty or liable for the violation is a health care professional, facility, generator, or transporter, as also defined under P.L.1989, c.34, the violator shall also be subject to any applicable penalties under P.L.1989, c.34 (C.13:1E-48.1 et al.), including but not limited to the suspension and revocation provisions of section 23 of P.L.1989, c.34 (C.13:1E-48.23) and sections 4 and 5 of P.L.2012, c.65 (C.13:1E-48.23a and C.13:1E-48.23b).

L.2012, c.65, s.6.



Section 58:10A-11 - Person With Delegated Responsibility To Approve Permits; Qualifications

58:10A-11. Person with delegated responsibility to approve permits; qualifications
Notwithstanding any contrary provision of State law, no person to whom the commissioner has delegated responsibility to approve permits or portions thereof may accept this responsibility if such person receives, or has received during the previous two years, a significant portion of his income directly or indirectly from permit holders or applicants for a permit.

L.1977, c. 74, s. 11.



Section 58:10A-12 - Liberal Construction; Severability

58:10A-12. Liberal construction; severability
This act shall be construed liberally. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications which can be given effect without the invalid provisions or applications, and to this end the provisions of this act are declared to be severable.

L.1977, c. 74, s. 12.



Section 58:10A-13 - Pending Actions Or Proceedings, Orders, Regulations And Rules; Effect Of Act

58:10A-13. Pending actions or proceedings, orders, regulations and rules; effect of act
This act shall not affect, impair or invalidate any action or proceeding, civil or criminal, brought by or against the department, pending on the effective date of this act: all such actions or proceedings may and shall be continued to final judgment, decree or decision, as if the foregoing provisions had not taken effect; nor shall this act affect orders, rules and regulations heretofore made, promulgated or issued by the department or other matters or proceedings pending before the department on the effective date of this act. Such orders, rules, regulations, matters or proceedings shall continue in full force and effect until amended or repealed pursuant to law.

L.1977, c. 74, s. 13.



Section 58:10A-14 - Legislative Oversight Committees

58:10A-14. Legislative oversight committees
The Senate Committee on Energy and Environment and the Assembly Committee on Agriculture and Environment are hereby designated as the Legislative Oversight Committees for the Water Pollution Control Act. The Department of Environmental Protection is directed to submit any proposed rules or regulations to the Legislative Oversight Committees, prior to the holding of public hearings on such proposed rules or regulations and to promptly submit to either committee any information concerning the administration of said act which either Legislative Oversight Committee may request. The Legislative Oversight Committees shall review, evaluate and recommend alterations to any such proposed rules or regulations and shall recommend whatever administrative alterations it may choose in order to effectuate the Legislative intent of this act.

L.1977, c. 74, s. 15.



Section 58:10A-14.1 - Report On Implementation And Enforcement Actions; Notice Of Significant Noncompliers In Newspaper

58:10A-14.1. Report on implementation and enforcement actions; notice of significant noncompliers in newspaper
a. On or before March 15, 1992, and annually thereafter, the department shall prepare a report on implementation and enforcement actions taken during the preceding calendar year by the department and delegated local agencies pursuant to P.L.1977, c.74. Information in the report shall be compiled so as to distinguish, as applicable: enforcement actions taken by the department from those of delegated local agencies; violations of, and enforcement actions against, publicly owned treatment works from those of, or against, other permitted facilities; violations of effluent limitations from reporting violations--including discharging monitoring reports, compliance schedule progress reports, and pretreatment reports--and other violations; and violations of effluent limitations for hazardous pollutants from those for nonhazardous pollutants. The report shall be transmitted to the Governor, the members of the Legislature, the Assembly Environment Quality Committee and the Senate Energy and Environment Committee, or their successors, and to the Office of Legislative Services not later than March 31 of each year.

b. Within 30 days of publication of the report pursuant to this section, the commissioner shall transmit a written notice to at least one newspaper in each county, with circulation throughout that county which shall:

(1) Identify the owner, trade name and location of all facilities listed as significant noncompliers;



(2) Identify all of the significant noncompliers who have been assessed penalties pursuant to section 6 of P.L.1990, c.28 (C.58:10A-10.1), the amount of the penalties assessed against, and the amount paid by, each significant noncomplier;

(3) Indicate the availability of the annual reports required under this section, and the address and phone number for securing copies.

L.1990,c.28,s.9.



Section 58:10A-14.2 - Contents Of Annual Report

58:10A-14.2. Contents of annual report
a. The annual report provided pursuant to section 9 of P.L.1990, c.28 (C.58:10A-14.1) shall include, but need not be limited to, the following information for the preceding calendar year:

(1) the number of facilities permitted by the department or delegated local agencies pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.) as of the end of the calendar year, by surface water discharge permits;

(2) the number of new permits or permit renewals issued;



(3) the number of permit approvals contested by a permittee or other party;



(4) the number of permit modifications, other than permit renewals;



(5) the number of schedules of compliance adopted pursuant to administrative orders or administrative consent agreements involving interim enforcement limits that relax permit limitations;

(6) the number of facilities, including publicly owned treatment works, inspected at least once by the department or local agencies;

(7) the number of enforcement actions resulting from facility inspections;



(8) the number of actual permit violations;



(9) the number of actual effluent violations constituting serious violations, including violations that are being contested;



(10) the number of defenses for upsets, bypasses or testing or laboratory errors granted pursuant to section 7 of P.L.1990, c.28 (C.58:10A-10.2) that involved a serious violation;

(11) the number of permittees qualifying as significant noncompliers, including permittees contesting such designation;



(12) the number of unpermitted discharges;



(13) the number of pass throughs of pollutants;



(14) the number of enforcement orders--administrative and judicial--issued for violations;



(15) the number of violations for which civil penalties or civil administrative penalties have been assessed;



(16) the number of violations of administrative orders or administrative consent orders, including violations of interim enforcement limits, or of schedule of compliance milestones for starting or completing construction, or for failing to attain full compliance;

(17) the number of violations of schedules of compliance milestones for starting or completing construction, or attaining full compliance, that are out of compliance by 90 days or more from the date established in the compliance schedule;

(18) the dollar amount of all assessed civil penalties and civil administrative penalties;



(19) the dollar amount of enforcement costs recovered in a civil action or civil administrative action from a violator;



(20) the dollar amount of civil administrative penalties and civil penalties collected, including penalties for which a penalty schedule has been agreed to by the violator;

(21) The specific purposes for which penalty monies collected have been expended, displayed in line-item format by type of expenditure and including, but not limited to, position numbers and titles funded in whole or in part from these penalty monies; and

(22) the number of criminal actions filed by the Attorney General or county prosecutors pursuant to section 10 of P.L.1977, c.74 (C.58:10A-10).

b. In addition to the information required pursuant to subsection a. of this section, the report shall:



(1) list the trade name of each permittee determined to be a significant noncomplier by the department or delegated local agency, and the address and permit number of the facility at which the violations occurred, and provide a brief description and the date of each violation, and the date that the violation was resolved, as well as the total number of violations committed by the permittee during the year;

(2) list the trade name of each permittee who is at least six months behind in the construction phase of a compliance schedule, as well as the address and permit number of the facility, and provide a brief description of the conditions violated and the cause of delay;

(3) list the trade name, address and permit number, of each permittee who has been convicted of criminal conduct pursuant to subsection f. of section 10 of P.L.1977, c.74 (C.58:10A-10), or who has had any officer or employee convicted thereunder, and provide a brief description and the date of the violation or violations for which convicted;

(4) list the name and location of any local agency that has failed to file with the department information required by section 11 of P.L.1990, c.28 (C.58:10A-14.3; and

(5) provide a summary assessment of the water quality of surface and ground waters affected by discharges subject to regulation pursuant to P.L.1977, c.74 to the extent that such information is not otherwise required to be submitted to the United States Environmental Protection Agency.

c. The department may include in the report any other information it determines would provide a fuller profile of the implementation and enforcement of P.L.1977, c.74. The department shall also include in the report any information that may be requested, in writing, not later than November 30 of the preceding year, for inclusion in the annual report, by the Assembly Environmental Quality Committee or the Senate Environmental Quality Committee, or their successors.

L.1990,c.28,s.10.



Section 58:10A-14.3 - Guidelines

58:10A-14.3. Guidelines
The department shall adopt guidelines to be utilized by delegated local agencies, the Attorney General and county prosecutors in providing information to the department for inclusion in the report to be prepared in accordance with section 10 of this act, and prescribing the format in which the information is to be provided. Every delegated local agency, the Attorney General, and each county prosecutor shall file with the department, not later than February 1 of each year, such information and in such form as may be required by the department. In the event that information required to be reported pursuant to this section is also required to be reported to the department within the immediately preceding 12 month period pursuant to another law, rule, regulation, or permit requirement, to the extent that identical information is required to be reported, the local agency shall be required only to resubmit the information that was previously reported to the department.

L.1990,c.28,s.11.



Section 58:10A-14.4 - Clean Water Enforcement Fund

58:10A-14.4. Clean Water Enforcement Fund
There is created, in the Department of Environmental Protection, a special nonlapsing fund, to be known as the "Clean Water Enforcement Fund." Except as otherwise provided in P.L.1989, c.122, all monies from penalties, fines, or recoveries of costs or improper economic benefits collected by the department pursuant to section 10 of P.L.1977, c.74 (C.58:10A-10) on and after the effective date of this section, or section 6 of P.L.1990, c.28 (C.58:10A-10.1) shall be deposited in the fund. Unless otherwise specifically provided by law, monies in the fund shall be utilized exclusively by the department for enforcement and implementation of the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) and P.L.1990, c.28 (C.58:10A-10.1 et al.). Any unobligated monies in the fund at the end of each fiscal year or monies not required for enforcement purposes in the next fiscal year shall be transferred to the "Wastewater Treatment Fund" established pursuant to subsection a. of section 15 of P.L.1985, c.329, for use in accordance with the provisions of that act.

L.1990,c.28,s.12.



Section 58:10A-14.5 - Wastewater Treatment Operators' Training Account

58:10A-14.5. Wastewater Treatment Operators' Training Account
There is created in the Department of Environmental Protection a special nonlapsing account, to be known as the "Wastewater Treatment Operators' Training Account." Monies deposited in the account shall be used to provide training, including continuing education, courses for wastewater treatment operators. A court shall order to be deposited into the account 10% of the amount of any penalty assessed and collected in an action brought by a local agency pursuant to section 10 of P.L.1977, c.74 (C.58:10A-10) or section 6 of P.L.1990, c.28 (C.58:10A-10.1), or by a public entity pursuant to section 7 of P.L.1972, c.42 (C.58:11-55).

L.1990,c.28,s.13.



Section 58:10A-14.6 - Advisory Committee On Water Supply And Wastewater Licensed Operator Training

58:10A-14.6. Advisory Committee on Water Supply and Wastewater Licensed Operator Training
There is established in the Department of Environmental Protection an Advisory Committee on Water Supply and Wastewater Licensed Operator Training. Committee members shall be appointed by the commissioner for three-year terms as follows: four members who shall be representatives of the department; two members who shall be representatives selected from a list prepared by the New Jersey Section American Water Works Association; one member who shall be a licensed operator; two members of the Water Pollution Control Association; two members who shall be selected from a list prepared by the Authorities Association of New Jersey, one of whom shall be from a water authority, and one from a wastewater treatment authority; one member who shall be selected from a list prepared by the New Jersey Business and Industry Council; three members who shall be selected from a list prepared by educational institutions in the State conducting courses in water supply or wastewater treatment operations, or which conducted an appropriate course in the immediately preceding academic year, one of whom shall be the Director of the Office of Continuing Professional Education at Cook College, the State University of Rutgers; and two members who shall be selected from environmental groups in the State actively concerned or involved in water quality or wastewater treatment. Vacancies shall be filled in the same manner as the original appointment for the unexpired term.

The advisory committee shall meet at least once a year, and shall organize itself in such manner and hold its meetings in such places as it deems most suitable. The department shall provide staff assistance to the advisory committee, to the extent that monies are available therefor.

The advisory committee shall advise the department on the training and licensing of water supply and wastewater treatment operators and on related matters, or on any other matter referred to it by the department. The advisory committee shall review the training programs for, and identify the training needs of, water supply and wastewater treatment operators, and shall approve the annual allocations of monies for wastewater treatment operators' training programs from sums available in the "Wastewater Treatment Operators' Training Account," established pursuant to section 13 of P.L.1990, c.28 (C.58:10A-14.5).

L.1990,c.28,s.14.



Section 58:10A-15 - Legislative Findings

58:10A-15. Legislative findings
The Legislature finds that certain halogenated hydrocarbon chemicals and aromatic hydrocarbon chemicals used as sewage system cleaners are a significant and unnecessary source of water pollution and groundwater contamination. These chemicals are toxic and generally nonbiodegradable. When used to unblock sewage systems they are introduced into the groundwater where they have adverse effects on the health and environment of the citizens of this State. It is declared to be the policy of this State to eliminate the introduction of these toxic chemicals into the groundwaters of this State.

L.1981, c. 253, s. 1, eff. Aug. 12, 1981.



Section 58:10A-16 - Definitions

58:10A-16. Definitions
As used in this act:

a. "Sewage system cleaner" means any solid or liquid material intended or used primarily for the purpose of cleaning, treating, degreasing, unclogging, disinfecting or deodorizing any part of a sewage system but excluding those liquid or solid products intended or used primarily for manual cleaning, scouring, treating, deodorizing or disinfecting the surfaces of common plumbing fixtures.

b. "Sewage system" means any part of a wastewater disposal system, including but not limited to all toilets, piping, drains, sewers, septic tanks, distribution boxes, absorption fields, seepage pits, cesspools, and dry wells.

c. "Restricted chemical material" means any chemical material which contains concentrations in excess of one part per hundred, by weight of (1) any halogenated hydrocarbon chemical, aliphatic or aromatic, including but not limited to trichloroethane, trichloroethylene, tetrachloroethylene, methylene chloride, halogenated benzenes and carbon tetrachloride; (2) any aromatic hydrocarbon chemical, including but not limited to benzene, toluene, and naphthalene; (3) any phenol derivative in which a hydroxyl group and two or more halogen atoms are bonded directly to a six-carbon aromatic ring, including but not limited to trichlorophenol or pentachlorophenol; or (4) acrolein, acrylonitrile, or benzidine. Restricted chemical material does not, however, include any chemical material which is (1) biodegradable and (2) not a significant source, of contamination of the groundwaters of the State.

L.1981, c. 253, s. 2, eff. Aug. 12, 1981.



Section 58:10A-17 - Sewage System Cleaner Containing Restricted Chemical Material; Distribution Or Sale, Or Use, Introduction Or Application; Prohibition

58:10A-17. Sewage system cleaner containing restricted chemical material; distribution or sale, or use, introduction or application; prohibition
a. No person shall distribute, sell, offer or expose for sale in this State any sewage system cleaner containing any restricted chemical material.

b. No person shall use, introduce or apply or cause any other person to use, introduce or apply in any sewage system, surface waters, or groundwaters, any sewage system cleaner containing any restricted chemical material.

L.1981, c. 253, s. 3, eff. Aug. 12, 1981.



Section 58:10A-18 - Regulations; Identification And Quantification Of Ingredients; Information By Manufacturers; Deletion Or Addition To List Of Restricted Chemical Material

58:10A-18. Regulations; identification and quantification of ingredients; information by manufacturers; deletion or addition to list of restricted chemical material
a. The commissioner shall, within 90 days of the effective date of this act, promulgate regulations establishing methods for identification and quantification of ingredients in sewage system cleaners containing any restricted chemical material.

b. The commissioner shall, within 180 days of the effective date of this act, promulgate regulations requiring manufacturers of sewage system cleaners distributed, sold or offered for sale in this State to furnish to the commissioner any existing information regarding chemical components of such products, including the nature and extent of investigations and research performed by the manufacturer concerning the effects of such products on the quality of the groundwaters of the State, provided that, in lieu of furnishing this information, the manufacturers may refer the commissioner to any available information which has already been obtained by any Federal or State agency.

c. Whenever the commissioner finds, after investigation and public hearing, that any ingredient other than a restricted chemical material in a sewage system cleaner distributed, sold, offered or exposed for sale in this State is shown to be dangerous, deleterious or injurious to the public health in its impact on the quality of the groundwaters of the State, he shall prohibit or restrict the sale, distribution, offer or exposure for sale or use by any person of sewage system cleaners containing such ingredients.

d. Whenever the commissioner finds, after investigation and public hearing, that any restricted chemical material will not be dangerous, deleterious or injurious to the public health in its impact on the quality of the groundwaters of the State when used in a sewage system cleaner, he may authorize the use of such chemical material in such products.

L.1981, c. 253, s. 4, eff. Aug. 12, 1981.



Section 58:10A-19 - Confidentiality Of Information From Manufacturer

58:10A-19. Confidentiality of information from manufacturer
The commissioner shall hold confidential any information obtained pursuant to subsection b. of section 4 of this act when shown by any manufacturer that the information, if made public, would divulge competitive business information, methods or processes entitled to protection as trade secrets of the manufacturer.

L.1981, c. 253, s. 5, eff. Aug. 12, 1981.



Section 58:10A-20 - Violations; Penalties

58:10A-20. Violations; penalties
Any person who violates any provision of this act or any rule or regulation promulgated hereunder shall be subject to the provisions of P.L.1977, c. 74, s. 10 (C. 58:10A-10).

L.1981, c. 253, s. 6, eff. Aug. 12, 1981.



Section 58:10A-21 - Findings, Declarations

58:10A-21. Findings, declarations
The Legislature finds and declares that millions of gallons of gasoline and other hazardous substances are stored prior to use or disposal, in underground storage tanks; that a significant percentage of these underground storage tanks are leaking due to corrosion or structural defect; that this leakage of hazardous substances from underground storage tanks is among the most common causes of groundwater pollution in the State; and that it is thus necessary to provide for the registration and the systematic testing and monitoring of underground storage tanks to detect leaks and discharges as early as possible and thus minimize further degradation of potable water supplies. The Legislature further finds and declares that with the enactment by the United States Congress of the "Hazardous and Solid Waste Amendments of 1984," Pub.L. 98-616 (42 U.S.C. s. 6991) it is necessary to authorize the Department of Environmental Protection to adopt a regulatory program that permits the delegation of the authority to carry out the federal act, but also recognizes the need of this State to protect its natural resources in the manner consistent with well-established environmental principles.

L. 1986, c. 102, s. 1, eff. Sept. 3, 1986.



Section 58:10A-22 - Definitions.

58:10A-22 Definitions.

2.As used in this act:

a."Commissioner" means the Commissioner of the Department of Environmental Protection;

b."Department" means the Department of Environmental Protection;

c."Discharge" means the intentional or unintentional release by any means of hazardous substances from an underground storage tank into the environment;

d."Facility" means one or more underground storage tanks;

e."Hazardous substances" means motor fuels and those elements and compounds, including petroleum products which are liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute), which are defined as hazardous substances by the department after public hearing, and which shall be consistent to the maximum extent possible with and which shall include the list of hazardous wastes adopted by the United States Environmental Protection Agency pursuant to section 3001 of the "Resource Conservation and Recovery Act of 1976," Pub.L.94-580 (42 U.S.C. s.6921), the list of hazardous substances adopted by the United States Environmental Protection Agency pursuant to section 311 of the "Federal Water Pollution Control Act Amendments of 1972," Pub.L.92-500 (33 U.S.C. s.1321), the list of toxic pollutants designated by Congress or the Environmental Protection Agency pursuant to section 307 of that act (33 U.S.C. s.1317), and any substance defined as a hazardous substance pursuant to section 101(14) of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," Pub.L.96-510 (42 U.S.C. s.9601);

f."Leak" means the release of a hazardous substance from an underground storage tank into a space created by a method of secondary containment wherein it can be detected by visual inspection or a monitoring system before it enters the environment;

g."Monitoring system" means a system capable of detecting leaks or discharges, or both, other than an inventory control system, used in conjunction with an underground storage tank, or a facility, conforming to criteria established pursuant to section 5 of this act;

h."Nonoperational storage tank" means any underground storage tank in which hazardous substances are not contained, or from which hazardous substances are not dispensed;

i."Operator" means any person in control of, or having responsibility for, the daily operation of a facility;

j."Owner" means any person who owns a facility, or in the case of a nonoperational storage tank, the person who owned the nonoperational storage tank immediately prior to the discontinuation of its use;

k."Person" means any individual, partnership, company, corporation, consortium, joint venture, commercial or any other legal entity, the State of New Jersey, or the United States Government;

l."Residential building" means a single and multi-family dwelling, nursing home, trailer, condominium, boarding house, apartment house, or other structure designed primarily for use as a dwelling;

m."Secondary containment" means an additional layer of impervious material creating a space wherein a leak of hazardous substances from an underground storage tank may be detected before it enters the environment;

n."Substantially modify" means construction at, or restoration, refurbishment or renovation of, an existing facility which increases or decreases the in-place storage capacity of the facility or alters the physical configuration or impairs or affects the physical integrity of the facility or its monitoring systems;

o."Test" or "testing" means the testing of underground storage tanks in accordance with standards adopted by the department;

p."Underground storage tank" means any one or combination of tanks, including appurtenant pipes, lines, fixtures, and other related equipment, used to contain an accumulation of hazardous substances, the volume of which, including the volume of the appurtenant pipes, lines, fixtures and other related equipment, is 10% or more below the ground. "Underground storage tank" shall not include:

(1)Farm or residential tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2)Tanks used to store heating oil for on-site consumption in a nonresidential building with a capacity of 2,000 gallons or less;

(3)Tanks used to store heating oil for on-site consumption in a residential building;

(4)Septic tanks installed in compliance with regulations adopted by the department pursuant to "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.);

(5)Pipelines, including gathering lines, regulated under the "Natural Gas Pipeline Safety Act of 1968," Pub.L.90-481 (49 U.S.C. s.1671 et seq.), the "Hazardous Liquid Pipeline Safety Act of 1979," Pub.L.96-129 (49 U.S.C. s.2001 et seq.), or intrastate pipelines regulated under State law;

(6)Surface impoundments, pits, ponds, or lagoons, operated in compliance with regulations adopted by the department pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.);

(7)Storm water or wastewater collection systems operated in compliance with regulations adopted by the department pursuant to the "Water Pollution Control Act";

(8)Liquid traps or associated gathering lines directly related to oil or gas production and gathering operations;

(9)Tanks situated in an underground area, including, but not limited to, basements, cellars, mines, drift shafts, or tunnels, if the storage tank is situated upon or above the surface of the floor, or storage tanks located below the surface of the ground which are equipped with secondary containment and are uncovered so as to allow visual inspection of the exterior of the tank; and

(10)Any pipes, lines, fixtures, or other equipment connected to any tank exempted from the provisions of this act pursuant to paragraphs (1) through (9) of this subsection;

q."Wellhead protection area" means an aquifer area described in a plan view around a well, from within which groundwater flows to the well and through which groundwater pollution, if it occurs, may pose a significant threat to the water quality of the well. The wellhead protection area is delimited by the use of time-of-travel and hydrologic boundaries;

r."Unregulated heating oil tank" means any one or combination of tanks, including appurtenant pipes, lines, fixtures, and other related equipment, used to contain an accumulation of heating oil for on-site consumption in a residential building, or those tanks with a capacity of 2,000 gallons or less used to store heating oil for on-site consumption in a nonresidential building, the volume of which, including the volume of the appurtenant pipes, lines, fixtures and other related equipment, is 10% or more below the ground.

L.1986,c.102,s.2; amended 1994, c.14, s.1; 1999, c.322, s.1.



Section 58:10A-23 - Registration Of Underground Storage Facilities.

58:10A-23. Registration of underground storage facilities.
3. a. The owner or operator of a facility shall, within 180 days of the effective date of this act, on forms and in a manner prescribed by the commissioner, register that facility with the department. The department may extend the registration period for an additional 180 days.

b. The commissioner shall, within 120 days of the effective date of this act and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations to provide for the registration of all facilities in the State, prescribing the forms and procedures therefor.

This registration shall require the following:



(1) The name and address of the owner and operator of the facility;



(2) A site plan of the facility indicating the number and location of the underground storage tanks;



(3) The date of installation of each of the underground storage tanks;



(4) Any other relevant information requested by the commissioner.



These rules and regulations shall provide for the periodic, but in no case more frequent than annual, certification by the owner or operator of the facility that the information contained on the registration remains unchanged. The owner or operator of a facility shall, within 30 days of completing the activities for which a permit was acquired pursuant to section 4 of this act, register or reregister, as the case may be, in accordance with the provisions of this section.

L.1986,c.102,s.3; amended 1991,c.1,s.1.



Section 58:10A-24 - Permit For Modification

58:10A-24. Permit for modification
An owner or operator of a facility proposing to replace, install, expand or substantially modify the facility shall obtain a permit therefor from the commissioner. The commissioner shall not issue a permit unless the owner or operator demonstrates that:

a. The facility is constructed of materials that meet or exceed the standards contained in, and is installed in a manner consistent with, the State Uniform Construction Code adopted pursuant to the "State Uniform Construction Code Act," P.L. 1975, c. 217 (C. 52:27D-119 et seq.) and with the rules and regulations adopted pursuant to this act;

b. The facility is equipped with either an approved method of secondary containment or a monitoring system;

c. The facility utilizes corrosion control features necessary to protect the structural integrity of underground storage tanks susceptible to corrosion.

L. 1986, c. 102, s. 4, eff. Sept. 3, 1986.



Section 58:10A-24.1 - No Tank Services On Underground Storage Tank; Exceptions.

58:10A-24.1 No tank services on underground storage tank; exceptions.

1. a. Except as provided in subsection b. of this section, a person shall not perform, except in accordance with the provisions of this act, tank services on an underground storage tank at an underground storage tank site required for purposes of complying with the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.), including, but not limited to, tank testing, tank installation, tank removal, tank repair, installation of monitoring systems, and subsurface evaluations for corrective action, closure, and corrosivity. Except as provided in subsection b. of this section, a person shall not perform, except in compliance with the provisions of this act, tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on an unregulated heating oil tank. Routine maintenance performed on appurtenant pipes, lines, fixtures, and other related equipment on an unregulated heating oil tank may be performed by a person who is not certified pursuant to section 3 of P.L.1991, c.123 (C.58:10A-24.3).

b.Subsection a. of this section shall not apply to a person performing tank closure on an underground storage tank located on a farm or an unregulated heating oil tank located on a farm. A person performing tank closure on an underground storage tank located on a farm or an unregulated heating oil tank located on a farm shall comply with the guidelines and the criteria established pursuant to subsection c. of this section. For the purposes of this section, "farm" shall mean land that qualifies for a special tax assessment pursuant to the "Farmland Assessment Act of 1964," P.L.1964, c.48 (C.54:4-23.1 et seq.), or any land less than five acres in area that would otherwise qualify for that farmland assessment and that has produced agricultural or horticultural products with a wholesale value of $10,000 or more annually for at least the two successive years immediately preceding the year in which the tank removal is performed.

c.Within 90 days of the effective date of P.L.1997, c.430, the department shall implement guidelines establishing a protocol for the performance of tank closures on a farm. Within 18 months of the effective date of P.L.1997, c.430, the Department of Environmental Protection, in consultation with the Department of Agriculture and the State Soil Conservation Committee, shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt criteria for the performance of tank closures on farms. Both the guidelines and the criteria shall be developed with the objectives of reducing the cost and increasing the efficiency of the process of tank closure while also ensuring environmental protection and public safety.

L.1991,c.123,s.1; amended 1997, c.430, s.1; 1999, c.322, s.2.



Section 58:10A-24.2 - Services On Underground Storage Tanks By Certified Persons; Exceptions.

58:10A-24.2 Services on underground storage tanks by certified persons; exceptions.

2. a. A business firm shall not engage in the business of performing services on underground storage tanks at underground storage tank sites for purposes of complying with the requirements of P.L.1986, c.102 (C.58:10A-21 et seq.), or tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on an unregulated heating oil tank, unless the business firm has been certified in accordance with section 3 of P.L.1991, c.123 (C.58:10A-24.3), by certification of the owner, or, in the case of partnership, a partner in the firm, or, in the case of a corporation, an executive officer of the corporation.

b.Except as provided pursuant to subsection b. of section 1 of P.L.1991, c.123 (C.58:10A-24.1), any service performed on an underground storage tank at an underground storage tank site for the purpose of complying with the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.), or tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on an unregulated heating oil tank, shall be performed by, or under the immediate on-site supervision of, a person certified by the department in accordance with section 3 of P.L.1991, c.123 (C.58:10A-24.3).

c.A business firm or other person performing well drilling or pump installation services at the site of an underground storage tank or an unregulated heating oil tank who is licensed to perform such services pursuant to section 7 of P.L.1947, c.377 (C.58:4A-11), shall not be required to be certified pursuant to section 3 of P.L.1991, c.123 (C.58:10A-24.3), or to perform those services under the supervision of a person certified thereunder.

d.Professional engineers licensed pursuant to P.L.1938, c.342 (C.45:8-27 et seq.) shall be exempt from the certification requirements of section 3 of P.L.1991, c.123 (C.58:10A-24.3) and from the payment of a recertification or renewal fee required pursuant to section 4 of that act (C.58:10A-24.4), but shall be required to obtain a certification card issued by the department at no charge and to make the card available for inspection by a State or local official when performing tank services on an underground storage tank at an underground storage tank site or on an unregulated heating oil tank. Professional engineers exempt pursuant to this subsection shall be required to attend a department approved training course on the department's rules and regulations concerning underground storage tanks within one year of certification or recertification.

e.A plumbing contractor, as defined pursuant to section 2 of P.L.1968, c.362 (C.45:14C-2), engaged in the installation, repair, testing, or closure of a waste oil underground storage tank shall be exempt from the certification requirements of section 3 of P.L.1991, c.123 (C.58:10A-24.3) and from payment of a recertification or renewal fee required pursuant to section 4 of that act (C.58:10A-24.4), but shall be required to obtain a certification card issued by the department at no charge and to make the card available for inspection by a State or local official when performing tank services on an underground storage tank. Plumbing contractors exempt pursuant to this subsection shall be required to attend a department approved training course on the department's rules and regulations concerning underground storage tanks within one year of certification or recertification. A plumbing contractor engaged in the installation, repair, testing, or closure of an unregulated heating oil tank or an underground storage tank that is not a waste oil tank shall be required to comply with section 3 of P.L.1991, c.123 (C.58:10A-24.3).

L.1991,c.123,s.2; amended 1997, c.430, s.2; 1999, c.322, s.3.



Section 58:10A-24.3 - Examinations For Certification To Perform Services On Underground Storage Tanks.

58:10A-24.3 Examinations for certification to perform services on underground storage tanks.
3. a. The department shall establish and conduct examinations for certifying that a person is qualified to perform services on underground storage tanks at underground storage tank sites for purposes of complying with the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.) and for tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on unregulated heating oil tanks. Application to the department for examination for certification shall be made in a manner and on such forms as may be prescribed by the department. The department may prescribe training or continuing education, experience or other requirements as a condition for taking a certification examination, or for recertification. The filing of an application shall be accompanied by a nonrecoverable application fee of $35.00 to cover the costs of processing the application and conducting examinations. No person shall be certified by the department unless he or she satisfactorily completes the examination and satisfies any other requirements of this act, or of the department adopted pursuant thereto.

b.Notwithstanding the provisions of subsection a. of this section, any person who files, within 300 days of the effective date of this act, an application for certification under this subsection, and demonstrates to the department that he or she has adequately performed services on underground storage tanks at underground storage tank sites for at least five consecutive years immediately preceding the filing of the application, shall be certified without examination upon payment of an application and certification fee. Within one year of certification, a person certified pursuant to this subsection shall submit to the department evidence of attendance at a department approved training course on the department's rules and regulations concerning underground storage tanks. One year from the effective date of this act, no person applying for certification pursuant to this subsection shall perform services requiring certification until certified by the department.

c.A person certified pursuant to subsection b. of this section shall comply with the examination and other requirements adopted by the department pursuant to subsection a. of this section as a precondition for filing for a renewal of a certification issued pursuant to subsection b. of this section.

d.The department may establish a general certification for tank services and on-site supervisory responsibilities, and such other classes of certification for particular tank services or for on-site supervisory responsibilities as it deems appropriate, and may establish separate training, examination and working experience requirements therefor. The department shall establish a separate certification for tank testing, tank installation, tank removal, tank closure, and subsurface evaluations for corrective action, closure or corrosivity on unregulated heating oil tanks with separate training and examination requirements therefor. The certification program for persons who perform services on underground storage tanks or on unregulated heating oil tanks shall include standards for pricing, customer service, compliance with applicable rules and regulations, adequate submissions to the department, and any other standards relevant to the performance, qualifications, and business practices of persons or business firms seeking certification. Any person certified to perform services on underground storage tanks at underground storage tank sites for purposes of complying with the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.) shall not be required to obtain a separate certification to perform work on unregulated heating oil tanks.

L.1991,c.123,s.3; amended 1999, c.322, s.4; 2006, c.58, s.6.



Section 58:10A-24.4 - Certification, Renewal.

58:10A-24.4 Certification, renewal.

4. a. Certification shall be for a three-year period. Renewal of a certification, or recertification, shall be made to the department at least 60 days prior to the expiration date of the certification, and shall be accompanied by evidence of attendance at a department approved training course, within the preceding 12 months, on the department's rules and regulations concerning underground storage tanks or on tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on unregulated heating oil tanks. Certification shall not be transferable. No certification or recertification shall be issued until a certification fee of $250.00 has been paid in full to the department. Application and certification fees shall be in an amount sufficient to cover the costs to the department of administering and enforcing the provisions of this act and may be adjusted by the department through the adoption of rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.). A person shall have 90 days from the expiration date of a certification to renew an expired certification, after which date the person shall be required to apply for a new certification. The 90-day grace period shall not entitle a person to perform any services for which certification is required.

b.As a condition of certification or recertification, a business firm shall be required to provide the department with evidence of financial responsibility for the performance of services provided pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.), for the performance of tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on unregulated heating oil tanks, and for the cleanup or mitigation of a hazardous substance discharge resulting from the performance of such services. Financial responsibility shall be in an amount to be determined by the department but in no case less than $250,000. Financial responsibility may be in the form of insurance, a surety bond, letter of credit, or other security posted with the department, or self-insurance, as may be prescribed by the department. If the financial responsibility is in the form of insurance, a surety bond, or similar device, the business firm shall promptly notify the department of any cancellation or change in coverage. Financial responsibility in the amount and form required by the department shall be maintained for the term of certification by the business firm.

A copy of the certification shall be conspicuously displayed for public review in the business office of a firm engaged in tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on unregulated heating oil tanks or engaged in providing services for underground storage tanks at underground storage tank sites. If a firm maintains a business office at more than one location, the certification shall be conspicuously displayed at each location.

L.1991,c.123,s.4; amended 1999, c.322, s.5.

58:10A-24.5 Denial, revocation, etc. of certification.
5. a. The department may deny, suspend, revoke, or refuse to renew a certification for good cause, including:

(1)a violation, or abetting another to commit a violation, of any provision of this act, or of P.L.1986, c.102 (C.58:10A-21 et seq.), or rule or regulation adopted, or order issued under either act;

(2)making a false statement on an application for certification or other information required by the department pursuant to this act, or P.L.1986, c.102;

(3)misrepresentation or the use of fraud in obtaining certification , in performing tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on an unregulated heating oil tank, or in performing underground storage tank services;

(4)failure to meet the standards or requirements of the certification program, including standards relevant to the performance, qualifications, and business practices of persons or business firms who perform tank services.

b.Before suspending, revoking, or refusing to renew a certification, the department shall afford the applicant or certificate holder an opportunity to be heard in accordance with the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

c.Suspension, revocation, or refusal to renew a certification shall not bar the department from pursuing against the applicant or certificate holder any other lawful remedy available to the department.

d.Any business firm or person whose certification is revoked shall be ineligible to apply for certification for three years from the date of the revocation.

e.If the department has reason to believe that a condition exists that poses an imminent threat to the public health, safety or welfare, it may order the certificate holder to cease operations pending the outcome of the hearing.

L.1991,c.123,s.5; amended 1999, c.322, s.6; 2006, c.58, s.7.



Section 58:10A-24.6 - Violations, Penalties

58:10A-24.6. Violations, penalties
a. If a person violates any of the provisions of this act or any rule or regulation adopted, or order issued, thereunder, the department may institute a civil action in a court of competent jurisdiction for injunctive or other appropriate relief to prohibit and prevent the violation, and the court may proceed in the action in a summary manner.

b. Any person who violates the provisions of this act, or any rule or regulation adopted, or order issued, hereunder, is liable to a civil administrative penalty of not more than $5,000 for the first offense, not more than $10,000 for the second offense, and $25,000 for the third and each subsequent offense. If the violation is of a continuing nature, each day of violation subsequent to receipt of an order to cease the violation constitutes an additional, separate and distinct offense. No civil administrative penalty shall be levied except subsequent to the notification of the violator by certified mail or personal service. The notice shall include a reference to the section of the statute, regulation, order or permit condition violated; a concise statement of the facts alleged to constitute the violation; a statement of the amount of the civil penalty to be imposed; and a statement of the violator's right to a hearing. The violator shall have 20 days from receipt of notice within which to deliver to the department a written request for a hearing. Subsequent to the hearing and upon a finding that a violation has occurred, the department may issue a final order assessing the amount of the penalty. If no hearing is requested, the notice shall become a final order upon the expiration of the 20-day period. Payment of the penalty is due when a final order is issued or when the notice becomes a final order. Agreement to, or payment of a civil administrative penalty shall not be deemed to affect the availability of any other enforcement provision in connection with the violation for which the penalty is levied.

c. Any person who violates the provisions of this act, is liable to a civil penalty of not more than $5,000 for the first offense, not more than $10,000 for the second offense, and $25,000 for the third and each subsequent offense. Any person violating an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection a. of this section, or who fails to pay a civil administrative penalty when due and owing as provided in subsection b. of this section, is subject to a civil penalty not to exceed $25,000 per day of the violation. Each day's continuance of a violation constitutes a separate and distinct violation. Any penalty imposed under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Law Division of the Superior Court shall have jurisdiction to enforce "the penalty enforcement law."

d. The department may compromise and settle any claim for a penalty under this section in such amount as the department may determine to be appropriate and equitable under all of the circumstances.

e. Any person who fails to contest or to pay, in whole or in part, a penalty imposed pursuant to this section, or who fails to agree to a payment schedule therefor, within 30 days of the date that the penalty is due and owing, shall be subject to an interest charge on the amount of the penalty from the date that the amount was due and owing. The rate of interest shall be that established by the New Jersey Supreme Court for interest rates on judgments, as set forth in the Rules Governing the Courts of the State of New Jersey.

f. The penalty provisions of this section shall be in addition to such penalties as may be assessable pursuant to section 12 of P.L.1986, c.102 (C.58:10A-32) for violations of that act.

g. All penalties, monies, and any interest thereon, assessed and collected pursuant to this section shall be deposited into the "New Jersey Spill Compensation Fund," established pursuant to section 10 of P.L.1976, c.141 (C.58:10-23.11i) for use for any of the authorized purposes of the fund. The provisions of this subsection shall not apply to penalties assessed and collected pursuant to section 12 of P.L.1986, c.102 (C.58:10A-32).

L.1991,c.123,s.6.



Section 58:10A-24.7 - Guidelines, Rules, Regulations.

58:10A-24.7 Guidelines, rules, regulations.

7.The Department of Environmental Protection shall, within 120 days of the effective date of this section, establish guidelines to implement the provisions of this act, and shall, within 180 days of the effective date of this section, establish rules and regulations for such implementation.

L.1999,c.322,s.7.



Section 58:10A-24.8 - Interim Rules, Regulations Establishing Certification Program.

58:10A-24.8 Interim rules, regulations establishing certification program.
8. a. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the Department of Environmental Protection shall adopt, after notice, interim rules and regulations establishing a program for the certification of persons qualified to perform tank testing, tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on unregulated heating oil tanks as provided in P.L.1999, c.322 within 60 days after the effective date of this act. The rules and regulations shall be effective as regulations immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the department in accordance with the provisions of the "Administrative Procedure Act."

b.Upon the adoption of interim rules and regulations pursuant to this section, a grant or loan from the fund to close or replace an unregulated heating oil tank may only be made to reimburse the applicant for work performed by a person certified pursuant to section 3 of P.L.1991, c.123 (C.58:10A-24.3).

L.2006,c.58,s.8.



Section 58:10A-24.9 - Required Dep Submissions Copied To Municipality.

58:10A-24.9 Required DEP submissions copied to municipality.
9.Any person who performs tank installation, tank removal, tank closure, or subsurface evaluations for corrective action, closure or corrosivity on an unregulated heating oil tank shall provide to the governing body of the municipality in which the tank is located, copies of any submissions required by the Department of Environmental Protection concerning the tank installation, tank removal, tank closure, and subsurface evaluations for corrective action, closure or corrosivity on an unregulated heating oil tank within 10 days after their submission to the department.

L. 2006,c.58,s.9.



Section 58:10A-25 - Rules, Regulations

58:10A-25. Rules, regulations
5. a. The commissioner shall, within one year of the effective date of P.L.1986, c.102 (C.58:10A-21 et seq.), adopt, pursuant to the "Administrative Procedure Act," rules and regulations which:

(1) Establish a schedule for the testing of all facilities, taking into account the age of the underground storage tank, the hazardous substance stored therein, the proximity of the underground storage tank to potable water supplies, and the soil resistivity and other corrosive conditions which may precipitate a discharge, and for the periodic testing for structural integrity of facilities utilizing secondary containment which do not incorporate a monitoring system, and the reporting of results thereof to the department;

(2) Establish standards for the construction, installation, and operation of new and existing underground storage tanks, including standards for secondary containment, monitoring systems, release detection systems, corrosion protection, spill prevention, and overfill prevention, and other underground storage tank equipment. The standards adopted pursuant to this paragraph shall be substantially identical to the relevant standards adopted by the United States Environmental Protection Agency pursuant to 42 U.S.C. s.6991 et seq. for the regulation of underground storage tanks. The standards adopted by the department for any underground storage tank not regulated pursuant to 42 U.S.C. s.6991 et seq. shall not be more stringent than the standards adopted by the United States Environmental Protection Agency for underground storage tanks regulated pursuant to 42 U.S.C. s.6991 et seq. Notwithstanding any other provision in this paragraph to the contrary, standards adopted by the department for any underground storage tank located in a wellhead protection area may be more stringent than the standards adopted by the United States Environmental Protection Agency for underground storage tanks pursuant to 42 U.S.C. s.6991 et seq.;

(3) (Deleted by amendment, P.L.1994, c.14).



(4) Require the maintaining of records of any monitoring or leak detection system, inventory control system or underground storage tank testing system;

(5) Require the reporting of any discharges and the corrective action taken in response to a discharge from an underground storage tank;

(6) Require the taking of corrective action in response to a discharge from an underground storage tank by the owner or operator of the underground storage tank;

(7) Require the owner or operator of an underground storage tank to prepare plans for the closure of an underground storage tank to prevent the future discharge of hazardous substances into the environment;

(8) Require the maintaining of evidence of financial responsibility for taking corrective action and compensating third parties for bodily injury and property damage caused by a discharge; and

(9) (Deleted by amendment, P.L.1994, c.14).



(10) Require the notification of the department and local agencies of the existence of any operational or nonoperational underground storage tanks.

b. In developing the regulations required pursuant to this section the department shall consider the regulations concerning underground storage tanks adopted by the United States Environmental Protection Agency pursuant to the "Hazardous and Solid Waste Amendments of 1984," Pub.L.98-616 (42 U.S.C. s.6991 et al.) and shall use the recommendations and standard procedures of the following organizations:

(1) American Petroleum Institute (API), 1220 L Street, N.W., Washington, D.C. 20005;

(2) American Society for Testing and Materials (ASTM), 1916 Race Street, Philadelphia, Pennsylvania 19103;

(3) NACE International, P.O. Box 218340, Houston, Texas 77218;



(4) National Fire Protection Association (NFPA), 1 Batterymarch Park, P.O. Box 9101, Quincy, Massachusetts 02269; and

(5) Underwriters Laboratories (UL), 333 Pfingston Road, Northbrook, Illinois 60062.

c. The Department of Community Affairs shall adopt in the State Uniform Construction Code the rules and regulations adopted by the department pursuant to this section within 60 days.

L.1986,c.102,s.5; amended 1994,c.14,s.2.



Section 58:10A-26 - Monthly Inspections

58:10A-26. Monthly inspections
Monitoring systems shall be installed, maintained, and operated in accordance with the manufacturer's requirements. Each monitoring system shall be inspected at least monthly to determine that it is functionally unimpaired.

L. 1986, c. 102, s. 6, eff. Sept. 3, 1986.



Section 58:10A-27 - Inventory Records

58:10A-27. Inventory records
The owner or operator of a facility shall maintain inventory records for each underground storage tank which shall, at a minimum, record daily hazardous substance transfers and a periodic average. These records shall be maintained at the site of the facility for at least one year.

L. 1986, c. 102, s. 7, eff. Sept. 3, 1986.



Section 58:10A-28 - Leaks, Discharges

58:10A-28. Leaks, discharges
a. If the inventory records maintained pursuant to section 7 of this act or a monitoring system indicates a leak or discharge, the owner or operator of the facility shall, within 24 hours of discovery, notify the department and the appropriate local health agencies of the leak or discharge.

b. Upon notification, the department shall promptly conduct an inspection to determine the extent and impacts of the leak or discharge.

c. Upon a finding that the leak or discharge is not an imminent threat to the proximate groundwater resources or public health or safety, the commissioner shall order the owner of the underground storage tank to remove, replace, or repair the underground storage tank, establish a date by which the removal, replacement, or repair shall be effected, and take any other action, or require the owner of the tank to take any action, necessary to abate, contain, clean up, or remove, or any combination thereof, the leak or discharge.

d. Upon a finding that the leak or discharge has entered or threatens groundwater resources or public health or safety, the commissioner shall order the immediate removal of the contents of the underground storage tank, and shall take, or require the owner of the underground storage tank to take, all other appropriate actions necessary to abate, contain, clean up, or remove, or any combination thereof, the discharge.

e. If the commissioner provides for the removal, replacement or repair of an underground storage tank by any person other than the owner, or takes other appropriate actions necessary to mitigate the adverse effects of a leak or discharge, the costs of these measures shall be borne by the owner of the underground storage tank.

L.1986,c.102,s.8; amended 1991,c.1,s.2.



Section 58:10A-29 - Requirements To Meet Standards For Underground Storage Tanks.

58:10A-29 Requirements to meet standards for underground storage tanks.

9. a. The department shall adopt rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (52:14B-1 et seq.), requiring the owner or operator of a facility to meet the standards for the construction, installation, and operation of new and existing underground storage tanks, including standards for secondary containment, monitoring systems, release detection systems, corrosion protection, spill prevention, and overfill prevention, and other underground storage tank equipment adopted pursuant to paragraph (2) of subsection a. of section 5 of P.L.1986, c.102 (C.58:10A-25). The deadlines for compliance with the standards shall be identical to those deadlines established by the United States Environmental Protection Agency pursuant to 42 U.S.C. s.6991 et seq. for all underground storage tanks, including those underground storage tanks not regulated pursuant to 42 U.S.C. s.6991 et seq.

b.Notwithstanding the provisions of subsection a. of this section to the contrary, and except as provided in section 2 of P.L.1998, c.59 (C.58:10A-29.1), the deadline for compliance for underground storage tanks with a capacity of over 2,000 gallons used to store heating oil for onsite consumption in a non-residential building shall be five years after the deadline established pursuant to subsection a. of this section.

L.1986,c.102,s.9; amended 1991, c.1, s.3; 1994, c.14, s.3; 1998, c.59, s.1.



Section 58:10A-29.1 - Requirement For Contract For Leak Detection Testing.

58:10A-29.1 Requirement for contract for leak detection testing.

2.The owner or operator of any underground storage tank with a capacity of over 2,000 gallons used to store heating oil for onsite consumption in a non-residential building who does not meet the deadline for compliance pursuant to subsection a. of section 9 of P.L.1986, c.102 (C.58:10A-29), shall, no later than December 22, 1998, enter into a contract for the provision of leak detection testing on the underground storage tank using a method that is accepted by the Department of Environmental Protection, which testing shall be performed no later than August 31, 1999 and at least once every 36 months thereafter. The owner or operator of the underground storage tank shall provide a copy of the contract to the Department of Environmental Protection by December 22, 1998 and shall notify the department of the results of the test within 15 days of its performance. If an owner or operator of an underground storage tank fails to comply with the testing and notification requirements specified in this section, then the deadline for compliance shall not be extended as provided in subsection b. of section 9 of P.L. 1986, c. 102 (C.58:10A-29) and the owner or operator who fails to comply with the deadlines established in subsection a. of section 9 of P.L. 1986, c. 102 shall be subject to the penalties as provided in section 10 of P.L.1977, c.74 (C.58:10A-10).

L.1998,c.59,s.2.



Section 58:10A-30 - Inspection Authority

58:10A-30. Inspection authority
The department shall have the authority to enter, at reasonable hours, any property or place of business where underground storage tanks or nonoperational storage tanks are or may be located to inspect any underground storage tank or nonoperational storage tank, and to photograph any records related to the operation of an underground storage tank or a nonoperational storage tank; to obtain samples or evidence of a discharge from any underground storage tank or nonoperational storage tank, or from the surrounding air, soil, or surface or groundwater; and to conduct monitoring or testing of any underground storage tank or nonoperational storage tank or the surrounding air, soil or surface or groundwater. The owner or operator of a facility or a nonoperational storage tank shall allow and cooperate with any action taken by the department pursuant to the provisions of this section.

L. 1986, c. 102, s. 10, eff. Sept. 3, 1986.



Section 58:10A-30.1 - Underground Storage Tank Inspection Program, Established

58:10A-30.1. Underground storage tank inspection program, established
2.There shall be established an underground storage tank inspection program in the Department of Environmental Protection pursuant to provisions of the amendment of subparagraph (b) of paragraph 6 of Article VIII, Section II of the State Constitution, adopted at the 2003 general election and effective December 4, 2003 providing therefor.

L.2004,c.6,s.2.



Section 58:10A-31 - Rules, Regulations

58:10A-31. Rules, regulations
11. The commissioner may adopt, pursuant to the "Administrative Procedure Act," any rules and regulations in addition to those required pursuant to this act, necessary to carry out the provisions of this act, including rules and regulations imposing fees for the processing of initial registrations pursuant to section 3 of this act and for any renewal thereof, and for processing permits required pursuant to section 4 of this act.

Registration fees shall be established for subsequent registrations and shall not exceed the estimated yearly cost of implementing the provisions of this act. The commissioner may consider the size, contents and the location of the underground storage tanks in establishing these fees. The fee that may be imposed upon the owner or operator of a facility which comprises only two or more tanks used to store heating oil for on-site consumption in a residential building, where no individual tank has a capacity of more than 2,000 gallons, may not exceed $100 for that facility for an initial registration or a renewal thereof. These fees shall be deposited in the General Fund. The Legislature shall annually appropriate to the department an amount equivalent to the amount anticipated to be collected as fees charged under this section for the purposes of administering the provisions of this act.

L.1986,c.102,s.11; amended 1992,c.147,s.2.



Section 58:10A-32 - Penalties

58:10A-32. Penalties
A person violating the provisions of this act is liable to the penalties prescribed in section 10 of P.L. 1977, c. 74 (C. 58:10A-10).

L. 1986, c. 102, s. 12, eff. Sept. 3, 1986.



Section 58:10A-33 - Exemption

58:10A-33. Exemption
The owner or operator of a facility equipped with a monitoring system who has obtained a permit for groundwater discharges pursuant to section 6 of P.L. 1977, c. 74 (C. 58:10A-6) is exempt from the requirements of section 9 of this act.

L. 1986, c. 102, s. 13, eff. Sept. 3, 1986.



Section 58:10A-34 - Other Powers Unaffected

58:10A-34. Other powers unaffected
Nothing in this act shall be construed to limit the department's authority to respond to, or remove or clean up, a discharge pursuant to the provisions of any other State or federal law.

L. 1986, c. 102, s. 14, eff. Sept. 3, 1986.



Section 58:10A-35 - Local Laws Superseded

58:10A-35. Local laws superseded
a. It is the intent of the Legislature that the program established by this act for the regulation of underground storage tanks constitute the only program regulating underground storage tanks in this State. To this end no municipality, county, or political subdivision thereof shall enact any law or ordinance regulating underground storage tanks, and, further, the enactment of this act shall supersede any law or ordinance regulating underground storage tanks enacted by a municipality, county or political subdivision thereof prior to the enactment of this act.

b. However, the department shall develop criteria for determining in which case a municipal ordinance more stringent than the provisions of this act is warranted. If the conditions in the municipality are deemed to meet the criteria developed pursuant to this subsection, the ordinance is hereby deemed to be effective and not preempted and the municipality may enforce and administer its provisions. The department shall have 180 days to determine whether an ordinance meets the criteria developed pursuant to this section.

c. Any municipality, county or political subdivision may petition the department for a modification of any rule adopted under this act. The petition shall be forwarded to the department together with a written statement setting forth all provisions of the municipal ordinance which differ from the criteria identified, the reasons for the differences, and all supporting facts and data. The department shall evaluate the petition using the criteria adopted under subsection b. of this section and accept or reject the petition in a written statement which shall include the basis for the department's determination.

When the department determines that a rule change is justified it shall evaluate the applicability of that rule change on a regional or areawide basis and modify the rules to provide areawide requirements as appropriate.

L. 1986, c. 102, s. 16, eff. Sept. 3, 1986.



Section 58:10A-37.1 - Short Title.

58:10A-37.1 Short title.

1. This act shall be known and may be cited as the "Underground Storage Tank Finance Act."

L.1997,c.235,s.1.



Section 58:10A-37.2 - Definitions Relative To Upgrade, Remediation, Closure Of Underground Storage Tanks.

58:10A-37.2 Definitions relative to upgrade, remediation, closure of underground storage tanks.

2.As used in this act:

"Applicant" means a person who files an application for financial assistance from the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund for payment of eligible project costs of a remediation due to a discharge of petroleum from a petroleum underground storage tank, for payment of eligible project costs of a replacement or closure of a petroleum underground storage tank that is not regulated pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.) or 42 U.S.C. s.6991 et seq., and for payment of eligible project costs of an upgrade or closure of a regulated tank;

"Authority" means the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.);

"Closure" means the proper closure or removal of a petroleum underground storage tank necessary to meet all regulatory requirements of federal, State, or local law;

"Commissioner" means the Commissioner of Environmental Protection;

"Department" means the Department of Environmental Protection;

"Discharge" means the intentional or unintentional release by any means of petroleum from a petroleum underground storage tank into the environment;

"Eligible owner or operator" means (1) any owner or operator, other than the owner or operator of a petroleum underground storage tank storing heating oil for onsite consumption in a residential building, who owns or operates less than 10 petroleum underground storage tanks in New Jersey, who has a net worth of less than $3,000,000 and who demonstrates to the satisfaction of the authority, the inability to qualify for and obtain a commercial loan for all or part of the eligible project costs, (2) the owner or operator of a petroleum underground storage tank storing heating oil for onsite consumption in a residential building, (3) a public entity who owns or operates a petroleum underground storage tank in New Jersey, (4) an independent institution of higher education that owns or operates a petroleum underground storage tank, or (5) a nonprofit organization, corporation, or association with not more than 100 paid individuals that is qualified for exemption from federal taxation pursuant to section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C.s.501(c)(3), or a duly incorporated volunteer fire, ambulance, first aid, emergency, or rescue company or squad;

"Eligible project costs" means the reasonable costs for equipment, work or services required to effectuate a remediation, an upgrade, or a closure which equipment, work or services are eligible for payment from the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund. In the case of an upgrade or closure of a regulated tank, eligible project costs shall be limited to the cost of the minimal effective system necessary to meet all the regulatory requirements of federal and State law except that an eligible owner or operator who has met the upgrade requirements pursuant to 42 U.S.C. s.6991 et seq. or P.L.1986, c.102 (C.58:10A-21 et seq.) may be awarded a loan which shall not be limited to the cost of a minimal effective system, in order to finance the costs of the improvement or replacement of tanks to meet State and federal standards as provided in subsection g. of section 5 of P.L.1997, c.235 (C.58:10A-37.5). The limitation of eligible project costs to the minimal effective system shall not be construed to deem ineligible those project costs expended to replace a regulated tank rather than to improve the regulated tank. An owner or operator may perform an upgrade or a closure beyond the minimal effective system in which case the eligible project costs that may be awarded from the fund as financial assistance in the form of a grant shall be that amount that would represent the cost of a minimal effective system. In the case of a remediation, replacement, or closure of a petroleum underground storage tank that is unregulated pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.) or 42 U.S.C. s.6991 et seq., eligible project costs shall include the cost to replace a tank with an above-ground or underground storage tank. In the case of a remediation, eligible project costs shall not include the cost to remediate a site to meet residential soil remediation standards if the local zoning ordinances adopted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) do not allow for residential use. Eligible project costs shall include the cost of a preliminary assessment and site investigation, even if performed prior to the award of financial assistance from the fund if the preliminary assessment and site investigation were performed after the effective date of P.L.1997, c.235;

"Facility" means one or more operational or nonoperational petroleum underground storage tanks under single ownership at a common site;

"Financial assistance" means a grant or loan or a combination of both that may be awarded by the authority from the fund to an eligible owner or operator as provided in section 5 of P.L.1997, c.235 (C.58:10A-37.5);

"Independent institution of higher education" means those institutions of higher education incorporated and located in this State, which, by virtue of law or character or license, are nonprofit educational institutions empowered to grant academic degrees and which provide a level of education which is equivalent to the education provided by the State's public institutions of higher education as attested by the receipt of and continuation of regional accreditation by the Middle States Association of Colleges and Schools, and which are eligible to receive State aid under the provisions of the Constitution of the United States and the Constitution of the State of New Jersey. "Independent institution of higher education" does not include any educational institution dedicated primarily to the preparation or training of ministers, priests, rabbis, or other professional persons in the field of religion;

"Operator" means any person in control of, or having responsibility for, the daily operation of a facility;

"Owner" means any person who owns a facility;

"Person" means any individual, partnership, corporation, society, association, consortium, joint venture, commercial entity, or public entity, but does not include the State or any of its departments, agencies or authorities;

"Petroleum" means all hydrocarbons which are liquid at one atmosphere pressure (760 millimeters or 29.92 inches Hg) and temperatures between -20 F and 120 F (-29 C and 49 C), and all hydrocarbons which are discharged in a liquid state at or nearly at atmospheric pressure at temperatures in excess of 120 F (49 C) including, but not limited to, gasoline, kerosene, fuel oil, oil sludge, oil refuse, oil mixed with other wastes, crude oil, and purified hydrocarbons that have been refined, re-refined, or otherwise processed for the purpose of being burned as a fuel to produce heat or usable energy or which is suitable for use as a motor fuel or lubricant in the operation or maintenance of an engine;

"Petroleum Underground Storage Tank Remediation, Upgrade and Closure Fund" or "fund" means the fund established pursuant to section 3 of P.L.1997, c.235 (C.58:10A-37.3);

"Petroleum underground storage tank" means a tank of any size, including appurtenant pipes, lines, fixtures, and other related equipment, that normally and primarily stores petroleum, the volume of which, including the volume of the appurtenant pipes, lines, fixtures and other related equipment, is 10% or more below the ground. "Petroleum underground storage tank" does not include:

(1)Septic tanks installed or regulated pursuant to regulations adopted by the department pursuant to "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.) or the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.);

(2)Pipelines, including gathering lines, regulated under 49 U.S.C. s.60101 et seq., or intrastate pipelines regulated under State law;

(3)Surface impoundments, pits, ponds, or lagoons, operated or regulated pursuant to regulations adopted by the department pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.);

(4)Storm water or wastewater collection systems operated or regulated pursuant to regulations adopted by the department pursuant to the "Water Pollution Control Act";

(5)Liquid traps or associated gathering lines directly related to oil or gas production and gathering operations;

(6)Tanks situated in an underground area, including, but not limited to, basements, cellars, mines, drift shafts, or tunnels, if the storage tank is situated upon or above the surface of the floor, or storage tanks located below the surface of the ground which are equipped with secondary containment and are uncovered so as to allow visual inspection of the exterior of the tank; and

(7)Any pipes, lines, fixtures, or other equipment connected to any tank exempted from the provisions of this definition pursuant to paragraphs (1) through (6) above;

"Public entity" means any county, municipality, or public school district, but shall not include any authority created by those entities;

"Regulated tank" means a petroleum underground storage tank that is required to be upgraded pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.) or 42 U.S.C. s.6991 et seq.;

"Remediation" means all necessary actions to investigate and clean up any known, suspected, or threatened discharge of petroleum, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action, as those terms are defined in section 23 of P.L.1993, c.139 (C.58:10B-1);

"Upgrade" means the replacement of a regulated tank, the installation of secondary containment, monitoring systems, release detection systems, corrosion protection, spill prevention, or overfill prevention therefor, or any other necessary improvement to the regulated tank in order to meet the standards for regulated tanks adopted pursuant to section 5 of P.L.1986, c.102 (C.58:10A-25) and 42 U.S.C. s.6991 et seq.

L.1997, c.235, s.2; amended 2003, c.148, s.1; 2006, c.58, s.1; 2009, c.134, s.1.



Section 58:10A-37.3 - Petroleum Underground Storage Tank Remediation, Upgrade, And Closure Fund, Establishment.

58:10A-37.3 Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund, establishment.

3. a. The Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund is established in the authority as a special, revolving fund. The fund shall be administered by the authority and shall be credited with:

(1) such monies as are appropriated by the Legislature;

(2) sums received as repayment of principal and interest on outstanding loans made from the State Underground Storage Tank Improvement Fund established pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.);

(3) such monies as are appropriated pursuant to section 21 of P.L.1997, c.235 (C.58:10A-37.21);

(4) all non-refundable application fees collected pursuant to section 6 of P.L.1997, c.235 (C.58:10A-37.6);

(5) sums received as repayment of principal and interest on outstanding loans made from the fund;

(6) any monies recovered by the authority pursuant to sections 14 and 15 of P.L.1997, c.235 (C.58:10A-37.14 and C.58:10A-37.15);

(7) any return on investment of monies deposited in the fund;

(8) any monies recovered through liens pursuant to section 10 or 16 of P.L.1997, c.235 (C.58:10A-37.10 or C.58:10A-37.16); and

(9) payments of the annual surcharge imposed pursuant to section 18 of P.L.1997, c.235 (C.58:10A-37.18).

b. Monies in the fund shall be used by the authority solely for providing financial assistance pursuant to section 4 of P.L.1997, c.235 (C.58:10A-37.4) except that the authority may use any return on investment of monies deposited in the fund, application fees collected pursuant to section 6 of P.L.1997, c.235 (C.58:10A-37.6), monies recovered by the authority pursuant to sections 14 and 15 of P.L.1997, c.235 (C.58:10A-37.14 and C.58:10A-37.15), and payments of the annual surcharge imposed pursuant to section 18 of P.L.1997, c.235 (C.58:10A-37.18) for actual costs incurred in administering the fund, and for costs of any action to recover monies owing to the fund.

L.1997,c.235,s.3.



Section 58:10A-37.3A - Dep Notification To Municipalities Of Fund.

58:10A-37.3a DEP notification to municipalities of fund.
3.The Department of Environmental Protection shall notify the governing body of each municipality in the State of the existence of the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund and shall describe the eligibility criteria and the availability of loans and grants from the fund.

L.2007,c.10,s.3.



Section 58:10A-37.4 - Allocation Of Fund; Priorities.

58:10A-37.4 Allocation of fund; priorities.
4. a. Monies in the fund shall be allocated and used to provide financial assistance only to (1) eligible owners or operators of regulated tanks in this State in order to finance the eligible project costs of the upgrade or closure of those regulated tanks as may be required pursuant to 42 U.S.C. s.6991 et seq. or P.L.1986, c.102 (C.58:10A-21 et seq.); (2) eligible owners and operators of petroleum underground storage tanks in this State in order to finance the eligible project costs of remediations that are necessary due to the discharge of petroleum from one or more of those petroleum underground storage tanks ; (3) eligible owners or operators of petroleum underground storage tanks in this State that are not regulated pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.) or 42 U.S.C. s.6991 et seq. in order to finance the eligible project costs of the replacement or closure of those tanks; and (4) eligible owners or operators of regulated tanks in this State who have met the upgrade requirements pursuant to 42 U.S.C. s.6991 et seq. or P.L.1986, c.102 (C.58:10A-21 et seq.) in order to finance an improvement or replacement of a regulated tank. Priority for the issuance of financial assistance from the fund, and the terms and conditions of that financial assistance, shall be based upon the criteria set forth in this section.

b.Upon a determination that an application for financial assistance meets all established criteria for the award of financial assistance from the fund, the authority shall approve the application. Prior to December 22, 1998, the authority may approve only those applications given priority pursuant to paragraphs (1) and (2) of this subsection or pursuant to subsections c. and f. of this section, but the authority may receive, file, and deem complete any application for financial assistance it receives prior to that date.

Upon the authority's approval of an application for financial assistance, the authority shall award financial assistance to an applicant upon the availability of sufficient monies in the fund. When monies in the fund are not sufficient at any point in time to fully fund all applications for financial assistance that have been approved by the authority, the authority shall award financial assistance to approved applicants, notwithstanding the date of approval of the application, in the following order of priority:

(1)Upgrades of regulated tanks required to be upgraded pursuant to 42 U.S.C. s.6991 et seq., and including any necessary remediation at the site of the regulated tank, shall be given first priority;

(2)Closure of any regulated tank required to be upgraded pursuant to 42 U.S.C. s.6991 et seq., and including any necessary remediation at the site of the regulated tank, shall be given second priority;

(3)Upgrades of regulated tanks required to be upgraded pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.), but not pursuant to 42 U.S.C. s.6991 et seq., and including any necessary remediation at the site of the regulated tank, shall be given third priority;

(4)Any necessary remediations at the sites of petroleum underground storage tanks other than those given priority pursuant to paragraph (1), (2), or (3) of this subsection shall be given fourth priority;

(5)Closure of any regulated tank required to be upgraded pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.), but not pursuant to 42 U.S.C. s.6991 et seq., shall be given last priority.

c.Notwithstanding the priority for the award of financial assistance set forth in subsection b. of this section, whenever there has been a discharge, and the discharge poses a threat to a drinking water source, to human health, or to a sensitive or significant ecological area, an approved application for the award of financial assistance for the remediation and upgrade or closure, if necessary, shall be given priority over all other applications for financial assistance.

d.The priority ranking of applicants within any priority category enumerated in paragraphs (1), (2), (3), (4), and (5) of subsection b. and in subsection c. of this section shall be based upon the date an application for financial assistance is filed with the authority as determined pursuant to section 6 of P.L.1997, c.235 (C.58:10A-37.6).

e.Whenever a facility consists of petroleum underground storage tanks from more than one priority category as enumerated in paragraphs (1) through (5) of subsection b. of this section, and subsection c. of this section, all the petroleum underground storage tanks at that facility shall be accorded the priority that would be accorded the highest priority petroleum underground storage tank at that facility.

f.Notwithstanding the priority rankings established in this section, one-tenth of the amount annually appropriated to the Petroleum Underground Storage Tank Remediation, Upgrade and Closure Fund shall be used to provide financial assistance to owners or operators of petroleum underground storage tanks used to store heating oil for onsite consumption in a residential building, in order to finance the eligible project costs of remediations that are necessary due to the discharge of heating oil from those petroleum underground storage tanks. The authority shall provide financial assistance pursuant to this subsection notwithstanding the owner or operator's ability to obtain commercial loans for all or part of the financing. The priority ranking of applicants for these funds shall be based upon the date an application for financial assistance is filed with the authority as determined pursuant to section 6 of P.L.1997, c.235 (C.58:10A-37.6). If the authority does not receive qualified applications for financial assistance from owners and operators of petroleum underground storage tanks used to store heating oil for onsite consumption that meet the criteria set forth in this act and in any rules or regulations issued pursuant thereto, sufficient to enable the award of financial assistance an amount equal to one-tenth of the amount annually appropriated to the fund in any one year as required pursuant to this subsection, the authority may award that financial assistance in the order of priority as provided in this section. In addition to the monies dedicated pursuant to this subsection, the authority may award financial assistance to an owner or operator of a petroleum underground storage tank used to store heating oil for onsite consumption when the criteria enumerated in subsection c. of this section are met.

L.1997,c.235,s.4; amended 2003, c.148, s.2; 2006, c.58, s.2.



Section 58:10A-37.5 - Awarding Of Financial Assistance.

58:10A-37.5 Awarding of financial assistance.

5. a. (1) The authority may award financial assistance from the fund to an eligible owner or operator in the form of a loan or a conditional hardship grant as provided in this section. An award of financial assistance, either as a loan or a grant, or a combination of both, may, upon application therefor, be for 100% of the eligible project costs, except as provided in paragraph (1) of subsection c. and in subsections h., j. and k. of this section. However, a loan that any applicant may receive from the fund for an upgrade, remediation, or closure, or any combination thereof, for any one facility, may not exceed $2,000,000, except as provided below, and a grant that any applicant may receive from the fund for any one facility, may not exceed $500,000. A loan that an applicant may receive from the fund for a remediation of a discharge that poses a threat to a drinking water source may not exceed $3,000,000.

(2)Notwithstanding the provisions of paragraph (1) of this subsection to the contrary, an eligible owner or operator of a facility located within an area designated as a Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), a designated center as designated pursuant to the "State Planning Act," sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.), or the Highlands Region designated pursuant to section 7 of P.L.2004, c.120 (C.13:20-7), may receive a loan in an amount not to exceed $3,000,000 and a grant in an amount not to exceed $1,000,000 for each facility so located.

(3)Notwithstanding the provisions of paragraphs (1) and (2) of this subsection to the contrary, an applicant that is an independent institution of higher education may receive a grant from the fund for the eligible project costs of a remediation of a discharge from a petroleum underground storage tank in an amount not to exceed $1,500,000 for each independent institution of higher education. The maximum total amount in grants that an independent institution of higher education may receive pursuant to this section and subsection i. of section 7 of P.L.1997, c.235 (C.58:10A-37.7) shall not exceed $1,500,000.

b.A public entity applying for financial assistance from the fund may only be awarded financial assistance in the form of an interest free loan.

c.An applicant, other than a public entity, may apply for and receive a conditional hardship grant for the upgrade, closure or remediation as provided in paragraph (1) of this subsection or for a remediation as provided in paragraph (3) of subsection a. of this section, or a loan for an upgrade, closure or remediation as provided in paragraph (2) of this subsection, provided that an applicant for a conditional hardship grant or a loan for an upgrade may be eligible for financial assistance only for any underground storage tank with a capacity of over 2,000 gallons used to store heating oil for onsite consumption in a nonresidential building that has received an extension of the deadline for compliance with the standards pursuant to subsection b. of section 9 of P.L.1986, c.102 (C.58:10A-29). Financial assistance awarded an applicant pursuant to this subsection may consist entirely of a conditional hardship grant, a loan for an upgrade, a loan for a closure, or a loan for a remediation, or any combination thereof, except that the total amount of the award of financial assistance shall be subject to the per facility dollar limitation enumerated in subsection a. of this section. Notwithstanding any other provision of this subsection to the contrary, no tax exempt, nonprofit organization, corporation, or association shall be awarded a conditional hardship grant pursuant to paragraph (1) of this subsection, provided that an independent institution of higher education, a nonprofit organization, corporation, or association with not more than 100 paid individuals that is qualified for exemption from federal taxation pursuant to section 501 (c)(3) of the federal Internal Revenue Code, 26 U.S.C.s.501(c)(3), or a duly incorporated volunteer fire, ambulance, first aid, emergency, or rescue company or squad, may be awarded a conditional hardship grant pursuant to paragraph (1) of this subsection or a grant pursuant to paragraph (3) of subsection a. of this section, as appropriate.

(1)A conditional hardship grant for eligible project costs of an upgrade, closure or remediation shall be awarded by the authority based upon a finding of eligibility and financial hardship and upon a finding that the applicant meets the criteria set forth in this act.

In order to be eligible for a conditional hardship grant for closure or upgrade, in the case of a regulated tank, the applicant shall have owned or operated the subject regulated tank as of December 1, 2002 and continually thereafter or shall have inherited the property from a person who owned the regulated tank as of that date. In order to be eligible for a conditional hardship grant for remediation, in the case of a regulated tank, the applicant shall have owned or operated the subject regulated tank at the time of tank closure. No applicant shall be eligible for a conditional hardship grant if the applicant has a taxable income of more than $250,000 or a net worth, exclusive of the applicant's primary residence and pension, of over $500,000. Any applicant with a taxable income of more than $200,000 who qualifies for a grant shall be required to pay no more than $1,000 of the eligible project costs.

Notwithstanding the eligibility requirements for net worth and income, an independent institution of higher education, a nonprofit organization, corporation, or association with not more than 100 paid individuals that is qualified for exemption from federal taxation pursuant to section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C.s.501(c)(3), or a duly incorporated volunteer fire, ambulance, first aid, emergency, or rescue company or squad shall be eligible for a conditional hardship grant for eligible project costs of a closure or remediation of a petroleum underground storage tank.

A finding of financial hardship by the authority shall be based upon a determination that an applicant cannot reasonably be expected to repay all or a portion of the eligible project costs if the financial assistance were to be awarded as a loan. The amount of an award of a conditional hardship grant shall be the amount of that portion of the eligible project costs the authority determines the applicant cannot reasonably be expected to repay.

In making a finding of financial hardship for an application for the upgrade, closure, or remediation of a petroleum underground storage tank, where the petroleum underground storage tank is a part of the business property of the owner, the authority shall base its finding upon the cash flow of the applicant's business, whether or not any part of the applicant's business is related to the ownership or operation of that petroleum underground storage tank. In making a finding of financial hardship for an application for the upgrade or remediation of a petroleum underground storage tank, where the petroleum underground storage tank is not a part of the business property of the owner, the authority shall base its finding upon the applicant's taxable income in the year prior to the date of the application being submitted.

If the authority awards a conditional hardship grant in combination with a loan pursuant to this subsection, the authority shall release to the applicant the loan monies prior to the release of the conditional hardship grant monies.

Conditional hardship grants awarded to an applicant shall be subject to the lien provisions enumerated in section 16 of P.L.1997, c.235 (C.58:10A-37.16).

(2)A loan to an eligible owner or operator for the eligible project costs of an upgrade, closure, or remediation shall be awarded by the authority only upon a finding that the applicant other than a public entity is able to repay the amount of the loan.In making a finding of an applicant's ability to repay a loan for the upgrade, closure, and remediation of a regulated tank, or for the remediation of a discharge from a petroleum underground storage tank, the authority shall base its finding, as applicable, upon the cash flow of the applicant's business, the applicant's taxable income and the applicant's personal and business assets, except that the authority may not consider the applicant's primary residence as collateral, except that the authority may consider the applicant's primary residence as collateral with the permission of the applicant or where the subject petroleum underground storage tank or regulated tank is located at the primary residence.

d.The authority shall, where applicable, require an applicant applying for financial assistance from the fund to submit to the authority the financial statements of the applicant's business for three years prior to the date of the application, the most recent interim financial statement for the year of the application, the applicant's federal income tax returns, or other relevant documentation.

e.Nothing in this section is intended to alter the priority or criteria for awarding financial assistance established pursuant to section 4 of P.L.1997, c.235 (C.58:10A-37.4).

f.An eligible owner or operator may only be awarded that amount of financial assistance issued as a loan for which the applicant demonstrates he could not qualify for and obtain as a commercial loan. The provisions of this subsection shall not apply to an owner or operator of a petroleum underground storage tank used to store heating oil for onsite consumption in a residential building, to an independent institution of higher education, or to a duly incorporated volunteer fire, ambulance, first aid, emergency, or rescue company or squad.

g.An eligible owner or operator of a regulated tank in this State who has met the upgrade requirements pursuant to 42 U.S.C. s.6991 et seq. or P.L.1986, c.102 (C.58:10A-21 et seq.) may be awarded a loan in order to finance an improvement or replacement of a regulated tank to meet State and federal standards.

h. (1) In the case of a closure of a petroleum underground storage tank used to store heating oil for onsite consumption in a residential building in this State where no remediation is required, an eligible owner or operator may receive a grant for the eligible project costs in an amount consistent with the cost guidelines established by the department pursuant to section 4 of P.L.2009, c.134 (C.58:10A-37.5b) and in effect at the time the closure is performed.

(2)In the case of a replacement and closure of a petroleum underground storage tank used to store heating oil for onsite consumption in a residential building in this State where no remediation is required, an eligible owner or operator may receive a grant for the eligible project costs in an amount consistent with the cost guidelines established by the department pursuant to section 4 of P.L.2009, c.134 (C.58:10A-37.5b) and in effect at the time the replacement and closure is performed.

(3)If an eligible owner or operator applies for a grant pursuant to this subsection prior to the completion of the project and the authority determines that the eligible owner or operator qualifies for the grant, the authority shall issue written confirmation that the eligible owner or operator will receive the grant upon completion of the project. The written confirmation shall be valid for 45 days from the date of issuance. Any eligible owner or operator who has received written confirmation pursuant to this subsection and fails to submit the relevant documentation, certification or other information required by the rules and regulations adopted by the authority pursuant to section 8 of P.L.1997, c.235 (C.58:10A-37.8) before the expiration of the confirmation shall submit a new application for review.

(4)No person shall be eligible for grant monies from the fund to replace a petroleum underground storage tank that stores heating oil for onsite consumption in a residential building if the tank that stores heating oil for that residential building was previously replaced using a grant from the fund.

i.In the case of a closure and replacement of a petroleum underground storage tank used to store heating oil for onsite consumption in a residential building in this State, to the maximum extent feasible, the owner or operator shall replace the petroleum underground storage tank with an aboveground tank.

j.In the case of a closure or replacement of a petroleum underground storage tank with a capacity of 2,000 gallons or less, used to store heating oil for onsite consumption in a nonresidential building that is owned or operated by a nonprofit organization, corporation, or association with not more than 100 paid individuals that is qualified for exemption from federal taxation pursuant to section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C.s.501(c)(3), or by a duly incorporated volunteer fire, ambulance, first aid, emergency, or rescue company or squad, where no remediation is required, the eligible owner or operator may receive a grant for the eligible project costs of the closure or replacement in an amount consistent with the cost guidelines developed by the department pursuant to section 4 of P.L.2009, c.134 (C.58:10A-37.5b) and in effect at the time the closure or replacement is performed.

No person shall be eligible for grant monies from the fund pursuant to this subsection if the underground storage tank was previously replaced using a grant from the fund.

k.In the case of an emergency remediation of a discharge from a petroleum underground storage tank used to store heating oil for onsite consumption in a residential building in this State, an eligible owner or operator may receive a grant in an amount equal to the actual costs incurred by the department or an authorized agent thereof, and borne by the eligible owner or operator, except that no award of financial assistance shall be made from the fund for administrative costs incurred by the department.

L.1997, c.235, s.5; amended 1999, c.89, s.1; 2001, c.22, s.1; 2003, c.148, s.3; 2006, c.58, s.3; 2009, c.42; 2009, c.134, s.2.



Section 58:10A-37.5A - Underground Storage Tank Loans For School Districts.

58:10A-37.5a Underground storage tank loans for school districts.
1.Notwithstanding the provisions of N.J.S.18A:20-4.2 to the contrary, a board of education of a school district may determine, by resolution, to apply to borrow money from the Petroleum Underground Storage Tank Remediation, Upgrade and Closure Fund established pursuant to section 3 of P.L.1997, c.235 (C.58:10A-37.3). Upon adoption of the resolution, the board of education may apply for a loan from the fund and the New Jersey Economic Development Authority may provide financial assistance to the board of education pursuant to the provisions of P.L.1997, c.235 (C.58:10A-37.1 et seq.).

L.1999,c.321,s.1.



Section 58:10A-37.5B - Development Of Cost Guidance Document, Publication.

58:10A-37.5b Development of cost guidance document, publication.

4.The department shall develop a cost guidance document that establishes the maximum cost to be paid for the eligible project costs of the closure or replacement of a petroleum underground storage tank used to store heating oil for onsite consumption in a residential building or a petroleum underground storage tank with a capacity of 2,000 gallons or less used to store heating oil for onsite consumption in a nonresidential building. Within 90 days after the effective date of P.L.2009, c.134 (C.58:10A-37.5b et al.), the department shall publish the cost guidance document in the New Jersey Register. The department may revise the cost guidance document as necessary and shall publish the revised cost guidance document within 30 days following adoption of any revision. The adoption of a cost guidance document, or of any revision thereto, shall not be subject to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2009, c.134, s.4.



Section 58:10A-37.6 - Application For Financial Assistance; Fee.

58:10A-37.6 Application for financial assistance; fee.
6.An eligible owner or operator seeking financial assistance from the fund shall file an application on a form to be developed by the authority. The application form shall be submitted with the application fee. The application fee per facility for residential petroleum underground storage tanks shall be $250. The authority may establish the application fee per facility for nonresidential petroleum underground storage tanks.

The authority shall adopt rules and regulations listing the filing requirements for a complete application for financial assistance. If a financial assistance application is determined to be incomplete by the authority, an applicant shall have 30 days from the date of receipt of written notification of incompleteness to file such additional information as may be required by the authority for a completed application. If an applicant fails to file the additional information within the 30 days, the filing date for that application shall be the date that such additional information is received by the authority. If the additional information is filed within the 30 days and is satisfactory to the authority, the filing date for that application shall be the initial date of application with the authority. Notwithstanding the above, if a completed application has been submitted and the applicant fails to submit the filing fee, then the filing date for the application shall not be established until the date on which the authority receives the application fee. A change in the filing date resulting from failure to submit a completed application or from failure to submit the application fee in a timely fashion for applications filed for financial assistance for a regulated tank to meet the upgrade or closure requirements pursuant to 42 U.S.C. s.6991 et seq. or P.L.1986, c.102 (C.58:10A-21 et seq.) or for the remediation of a discharge from any such regulated tank shall not render the application ineligible for financial assistance as long as the initial date of application is prior to June 30, 2010, or for a regulated tank that is not operational, 18 months from the date of discovery of the tank or June 30, 2010, whichever is later.

An applicant shall have 120 days from receipt of notice of approval of a financial assistance award to submit to the authority an executed contract for the upgrade, closure, or remediation, or all three, as the case may be, that is consistent with the terms and conditions of the financial assistance approval. Failure to submit an executed contract within the allotted time, without good cause, may result in an alteration of an applicant's priority ranking.

L.1997,c.235,s.6; amended 1999, c.89, s.2; 2003, c.148, s.4; 2007, c.10, s.1.



Section 58:10A-37.7 - Conditions For Awarding Financial Assistance.

58:10A-37.7 Conditions for awarding financial assistance.

7. a. The authority shall award financial assistance to an owner or operator of a facility only if the facility is properly registered with the department pursuant to section 3 of P.L.1986, c.102 (C.58:10A-23), where applicable, and if all fees or penalties due and payable on the facility to the department pursuant to P.L.1986, c.102 have either been paid or the nature or the amount of the fee or penalty is being contested in accordance with law.

b.The authority may deny an application for financial assistance, and any award of financial assistance may be recoverable by the authority, upon a finding that:

(1)in the case of financial assistance awarded for a remediation, the discharge was proximately caused by the applicant's knowing conduct;

(2)in the case of financial assistance awarded for a remediation, the discharge was proximately caused or exacerbated by knowing conduct by the applicant with regard to any lawful requirement applicable to petroleum underground storage tanks intended to prevent, or to facilitate the early detection of, the discharge;

(3)the applicant failed to commence or complete a remediation, closure, or an upgrade for which an award of financial assistance was made within the time required by the department in accordance with the applicable rules and regulations, within the time prescribed in an administrative order, an administrative consent agreement, a memorandum of agreement, or a court order; or

(4)the applicant provided false information or withheld information on a loan or grant application, or other relevant information required to be submitted to the authority, on any matter that would otherwise render the applicant ineligible for financial assistance from the fund, that would alter the priority of the applicant to receive financial assistance from the fund, that resulted in the applicant receiving a larger grant or loan award than the applicant would otherwise be eligible, or that resulted in payments from the fund in excess of the actual eligible project costs incurred by the applicant or the amount to which the applicant is legally eligible.

Nothing in this subsection shall be construed to require the authority to undertake an investigation or make any findings concerning the conduct described in this subsection.

c.An application for financial assistance from the fund for an upgrade or closure of a regulated tank shall include all regulated tanks at the facility for which the applicant is seeking financial assistance. Except as provided in subsection g. of section 5 of P.L.1997, c.235 (C.58:10A-37.5), once financial assistance for an upgrade or closure is awarded for a facility, no additional award of financial assistance for upgrade or closure costs may be made for that facility. However, if an applicant discovers while performing upgrade or closure activities that a remediation is necessary at the site of a facility, and if financial assistance was previously awarded for that site only for an upgrade or closure of a regulated tank, the applicant may amend his application and apply for financial assistance for the required remediation subject to the limitations enumerated in section 5 of P.L.1997, c.235 (C.58:10A-37.5). An application for financial assistance for an upgrade or closure of a regulated tank shall be conditioned upon the applicant agreeing to perform, at the time of the upgrade or closure, any remediation necessary as a result of a discharge from the regulated tank and commencement of the remediation within the time prescribed and in accordance with the rules and regulations of the department.

d.Except as provided in this subsection, and in subsection g. of section 5 of P.L.1997, c.235 (C.58:10A-37.5), no financial assistance for upgrade shall be awarded for any regulated tank required to meet the upgrade or closure requirements pursuant to 42 U.S.C.s.6991 et seq. or P.L.1986, c.102 (C.58:10A-21 et seq.), unless the application is filed with the authority prior to January 1, 1999 and the application is complete and the application fee is received by August 1, 1999. Except as provided in subsection g. of section 5 of P.L.1997, c.235 (C.58:10A-37.5), no financial assistance for upgrade shall be awarded for any underground storage tank with a capacity of over 2,000 gallons used to store heating oil for onsite consumption in a nonresidential building required to be upgraded pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.) but not pursuant to 42 U.S.C.s.6991 et seq., unless the applicant has received an extension of the deadline for compliance with the standards pursuant to subsection b. of section 9 of P.L.1986, c.102 (C.58:10A-29), the application is filed with the authority prior to June 30, 2005 and the application is complete and the application fee is received by December 31, 2005.

No financial assistance for closure shall be awarded for any regulated tank required to meet the upgrade or closure requirements pursuant to 42 U.S.C.s.6991 et seq. or P.L.1986, c.102 (C.58:10A-21 et seq.), or for the remediation of a discharge from any such regulated tank except as provided in subsection c. of this section, unless the application is filed with the authority prior to June 30, 2010 and the application is complete and the application fee is received by December 31, 2010.

In the case of a regulated tank that is not operational, financial assistance for the closure or the remediation of any discharge therefrom may be awarded if the application is filed with the authority no more than 18 months after the date of discovery of the existence of the regulated tank, or no later than June 30, 2010, whichever is later.

e.The date of occurrence of a discharge shall not affect eligibility for financial assistance from the fund. Except for a preliminary assessment or a site investigation performed after the effective date of P.L.1997, c.235 (C.58:10A-37.1 et seq.), and except as provided in subsections g. through j. of this section, no award of financial assistance shall be made from the fund for the otherwise eligible project costs of a remediation, closure, or an upgrade, or parts thereof, completed prior to an award of financial assistance from the fund.

f.No financial assistance may be awarded from the fund for the remediation of a discharge from a petroleum underground storage tank if financial assistance from the Hazardous Discharge Site Remediation Fund established pursuant to section 26 of P.L.1993, c.139 (C.58:10B-4) has previously been made for a remediation at that site as a result of a discharge from that petroleum underground storage tank. No financial assistance may be awarded from the fund for the remediation of a discharge from a petroleum underground storage tank if the discharge began subsequent to the completion of an upgrade of that petroleum underground storage tank, which upgrade was intended to meet all applicable upgrade regulations of the department, no matter when the upgrade was performed.

g.Notwithstanding any provision of P.L.1997, c.235 (C.58:10A-37.1 et seq.), where an eligible owner or operator has filed an application for financial assistance from the fund, and there are either insufficient monies in the fund or the authority has not yet acted upon the application or awarded the financial assistance, the eligible owner or operator may expend its own funds for the upgrade, closure, or remediation, and upon approval of the application, the authority shall award the financial assistance as a reimbursement of the monies expended for eligible project costs.

h.Notwithstanding any provision of P.L.1997, c.235 (C.58:10A-37.1 et seq.) to the contrary, if an applicant has expended the applicant's own funds on a remediation after filing an application for financial assistance from the fund for the eligible project costs of the remediation, the authority, upon approval of the application, may make a grant from the fund pursuant to paragraph (1) of subsection c. of section 5 of P.L.1997, c.235 (C.58:10A-37.5) to reimburse the eligible owner or operator for the eligible project costs of the remediation.

i.Notwithstanding any provision of P.L.1997, c.235 (C.58:10A-37.1 et seq.) to the contrary, if an applicant that is an independent institution of higher education has expended the applicant's own funds on a remediation prior to filing an application for financial assistance from the fund for the eligible project costs of the remediation, the authority, upon approval of the application, may make a grant from the fund pursuant to paragraph (1) of subsection c. of section 5 of P.L.1997, c.235 (C.58:10A-37.5) to reimburse the applicant for expenditures for the eligible project costs of the remediation made on or after December 1, 1996 in an amount not to exceed $500,000 for each independent institution of higher education.

j.Notwithstanding any provision of P.L.1997, c.235 (C.58:10A-37.1 et seq.) to the contrary, if an applicant has expended the applicant's own funds for a remediation of a petroleum underground storage tank used to store heating oil at the applicant's primary residence prior to filing an application for financial assistance from the fund for the eligible project costs of the remediation, the authority, upon approval of the application, may make a grant from the fund pursuant to paragraph (1) of subsection c. of section 5 of P.L.1997, c.235 (C.58:10A-37.5) to reimburse the applicant for the eligible project costs of the remediation.

k.Notwithstanding any provision of P.L.1997, c.235 (C.58:10A-37.1 et seq.) to the contrary, if an applicant that is a nonprofit organization, corporation, or association with not more than 100 paid individuals that is qualified for exemption from federal taxation pursuant to section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C.s.501(c)(3), or a duly incorporated volunteer fire, ambulance, first aid, emergency, or rescue company or squad, has expended the applicant's own funds on a remediation of a discharge from a petroleum underground storage tank with a capacity of 2,000 gallons or less, used to store heating oil for onsite consumption in a nonresidential building on or after the effective date of P.L.2009, c.134 (C.58:10A-37.5b et al.) prior to filing an application for financial assistance from the fund for the eligible project costs of the remediation, the authority, upon approval of the application, may make a grant from the fund pursuant to paragraph (1) of subsection c. of section 5 of P.L.1997, c.235 (C.58:10A-37.5) to reimburse the applicant for expenditures for the eligible project costs of the remediation.

L.1997, c.235, s.7; amended 1998, c.59, s.3; 1999, c.89, s.3; 2001, c.22, s.2; 2003, c.148, s.5; 2006, c.58, S.4; 2007, c.10, s.2; 2009, c.134, s.3.



Section 58:10A-37.8 - Rules, Regulations Relative To Application Procedure.

58:10A-37.8 Rules, regulations relative to application procedure.

8. a. The authority shall adopt, pursuant to the"Administrative Procedure Act,"P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to:

(1) require an applicant:

(a) to submit documentation or other information on the nature and scope of the work to be performed, cost estimates thereon, and, as available, proofs of the actual costs of all work performed;

(b) to demonstrate, where applicable, an ability to repay the amount of any loan and to provide adequate collateral to secure the amount of a loan;

(c) to submit a certification that the applicant has not engaged in any of the conduct described in subsection b. of section 7 of P.L.1997, c.235 (C.58:10A-37.7);

(d) to submit a certification that any upgrade, closure, and remediation being undertaken will be or was completed or was in conformance with rules and regulations of the department;

(e) require the loan or grant recipient to provide access at reasonable times to the subject property to determine compliance with the terms and conditions of the loan or grant; and

(f) to submit documentation and a certification, as applicable, that the applicant was unable to qualify for and obtain a commercial loan for all or part of the eligible project costs;

(2) require any financial assistance awarded to be used only for the purposes for which the award is made and that the applicant is adhering to all of the terms and conditions of the loan agreement; and

(3) adopt such other requirements as may be deemed necessary to carry out its responsibilities pursuant to this act.

b. Information submitted as part of an application that results in the award of a grant from the fund shall be a public record subject to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.). Information submitted as part of an application that results solely in the award of a loan from the fund shall not be a public record subject to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

c. The authority may file a lien on real property owned by the applicant in addition to the property at which the subject facility is located to secure a loan, except that such a filing shall be subject to the restrictions on the use of the applicant's primary residence as collateral, as provided in section 5 of P.L.1997, c.235 (C.58:10A-37.5) and paragraph (3) of subsection d. of this section. Liens filed pursuant to this subsection shall not affect any valid lien, right or interest in the real property filed in accordance with established procedure prior to the filing of this notice of lien.

d. In establishing requirements for applications for financial assistance, the authority:

(1) may not impose conditions that interfere with the everyday normal operations of a financial assistance recipient's business activities, except to the extent necessary to ensure the recipient's ability to repay the loan and to preserve the value of any loan collateral;

(2) shall strive to minimize the complexity and costs to applicants or recipients of compliance with such requirements;

(3) may not require as collateral for any loan, except with the applicant's consent, the primary residence of the applicant, except that this paragraph shall not apply to a loan issued from the fund for the eligible project costs for a petroleum underground storage tank at the site of the primary residence; and

(4) shall expeditiously process all applications in accordance with a schedule established by the authority for the review thereof and the taking of final action, which schedule shall reflect the complexity of an application.

L.1997,c.235,s.8.



Section 58:10A-37.9 - Enforcement Action Prohibited; Exceptions.

58:10A-37.9 Enforcement action prohibited; exceptions.

9. a. The department and the Office of the Attorney General may not take any enforcement action pursuant to section 12 of P.L.1986, c.102 (C.58:10A-32) against the owner or operator of a regulated tank for failure to upgrade or close a regulated tank or for failure to maintain evidence of financial responsibility pursuant to section 5 of P.L.1986, c.102 (C.58:10A-25), if the owner or operator, (1) has submitted an application for financial assistance from the fund prior to the date upon which the upgrade or closure is required by law to be completed, (2) the authority has not yet acted on the application as of that date, (3) the owner or operator agrees to enter into a consent agreement or a memorandum of agreement with the department to comply with the upgrade, closure, remediation, and financial responsibility requirements, (4) the owner or operator complies with the provisions of the consent agreement or the memorandum of agreement, and (5) the owner or operator maintains an acceptable method of release detection for the regulated tanks that are the subject of the application for financial assistance as required pursuant to section 5 of P.L.1986, c.102 (C.58:10-25).

b. The provisions of subsection a. of this section shall not apply upon the denial of an application for financial assistance or in the case of a knowing discharge that may result in a serious threat to the public health or the environment. The department shall make an annual report to the Senate Environment Committee and the Assembly Agriculture and Waste Management Committee or their successors listing any enforcement actions taken against an owner or operator of a regulated tank who meets the requirements of subsection a. of this section. The report shall list the name of the violator, the specific statute or regulation alleged to have been violated, the status of the case at the time of the report, and the penalty imposed.

L.1997,c.235,s.9.



Section 58:10A-37.10 - Terms Of Loans.

58:10A-37.10 Terms of loans.

10. a. All loans awarded from the fund shall be for a term not to exceed ten years. Except as provided in subsection b. of section 5 of P.L.1997, c.235 (C.58:10A-37.5), all loans shall be at a rate between two percent and the prime rate at the time of approval, or at the time of loan closing if the prime rate is lower at that time. The authority shall determine the interest rate to be imposed based on the applicant's ability to repay the loan.

b.Upon the sale of the facility for which the loan was made, the unpaid balance of the loan shall become immediately payable in full. Upon the sale of a facility for which a conditional hardship grant was made pursuant to section 5 of P.L.1997, c.235 (C.58:10A-37.5), that amount of the conditional hardship grant that must be repaid, as calculated pursuant to section 16 of P.L.1997, c.235 (C.58:10A-37.16), shall become immediately payable in full except as provided below. No repayment of a conditional hardship grant shall be required upon transfer of ownership of the property for which the grant was made, pursuant to a condemnation proceeding or by the exercise of the power of eminent domain. No repayment of a conditional hardship grant awarded pursuant to paragraph (1) of subsection c. of section 5 of P.L.1997, c.235 (C.58:10A-37.5) for a remediation necessitated by a discharge from a petroleum underground storage tank used to store heating oil at the applicant's primary residence shall be required.

L.1997,c.235,s.10; amended 1999, c.89, s.4; 2005,c.315,s.1.



Section 58:10A-37.11 - Insurance Coverage For Costs Of Remediation.

58:10A-37.11 Insurance coverage for costs of remediation.

11. Notwithstanding any other provision of P.L.1997, c.235 (C.58:10A-37.1 et seq.), if an owner or operator maintains environmental liability or other insurance coverage for the remediation of a discharge, the insurance coverage shall be the primary coverage for the costs of a remediation. Eligible owners and operators may apply for financial assistance from the fund for any excess thereof, including any deductible, up to the per facility monetary limits set forth in section 5 of P.L.1997, c.235 (C.58:10A-37.5). An eligible owner or operator shall file a notice of a claim with its insurance carrier prior to filing an application for financial assistance from the fund. The notice of claim shall list the fund as a beneficiary of the claim to the extent of an award of financial assistance is made from the fund. As a condition of receiving an award of financial assistance from the fund, the eligible owner or operator shall agree to diligently pursue the claim against its insurance carrier.

L.1997,c.235,s.11.



Section 58:10A-37.12 - Memorandum Of Agreement Relative To Powers, Responsibilities.

58:10A-37.12 Memorandum of agreement relative to powers, responsibilities.

12. The authority and the department may enter into a memorandum of agreement whereby any of the powers or responsibilities that the authority may exercise pursuant to P.L.1997, c.235 (C.58:10A-37.1 et seq.), may be exercised by the department. The authority may require an applicant for financial assistance to enter into an agreement with the department prior to an application being deemed complete, which agreement shall provide that any upgrade, closure, or remediation will be performed pursuant to rules and regulations of the department. Any agreement, review of documents, or other powers to be exercised by the department pursuant to this section must be completed by the department within 45 days of the application being submitted to the department. Pursuant to the memorandum of agreement, the authority and the department may provide that any of the monies in the fund that may be used for administrative expenses by the authority pursuant to section 3 of P.L.1997, c.235 (C.58:10A-37.3), may be used by the department in carrying out its responsibilities under this section.

L.1997,c.235,s.12.



Section 58:10A-37.13 - Joint Application Filing, Review And Approval Procedure.

58:10A-37.13 Joint application filing, review and approval procedure.

13. The authority shall establish a joint application filing, review and approval procedure whereby a person who is eligible for financial assistance from the fund, created pursuant to section 3 of P.L.1997, c.235 (C.58:10A-37.3) and who is eligible for financial assistance from the Hazardous Discharge Site Remediation Fund, created pursuant to section 26 of P.L.1993, c.139 (C.58:10B-4), may file one application for financial assistance from both funds and receive a joint response from the authority that approves or disapproves the application in whole or in part.

L.1997,c.235,s.13.



Section 58:10A-37.14 - Authority's Right Of Subrogation, Recovery.

58:10A-37.14 Authority's right of subrogation, recovery.

14. a. Payment of any grant from the fund, or of a loan from the fund where the loan is in default and is uncollectible, for any costs relating to a remediation, shall be conditioned upon the authority being subrogated to all of the rights of an owner or operator against any insurance carrier, against any previous owner or operator of the facility where the previous owner or operator engaged in any conduct identified in paragraph (1) or (2) of subsection b. of section 7 of P.L.1997, c.235 (C.58:10A-37.7), and against any other person liable for the discharge pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), for the costs of the remediation necessitated by the discharge. In an action by the authority to enforce a right of subrogation, the authority shall be entitled to invoke all the rights and defenses available to the grant or loan recipient if the action had been brought by the grant or loan recipient against such other person. Nothing in this subsection shall be construed to affect or limit any right that an owner or operator of a petroleum underground storage tank may have under statutory or common law against any other person concerning a discharge of petroleum from that tank.

b. The authority may seek to recover any financial assistance or that part of an award of financial assistance that exceeds the eligible project costs or that was obtained as a result of conduct described in paragraph (4) of subsection b. of section 7 of P.L.1997, c.235 (C.58:10A-37.7). If the authority is the prevailing party in an action to recover financial assistance payments made from the fund, the authority shall be entitled to all investigative and legal costs incurred by the authority in bringing and prosecuting the action, as well as interest charges which shall accrue as of the date such payments were made from the fund, unless the court makes a finding of a lack of intent to defraud the fund. The rate of interest shall be the interest rate for judgments established pursuant to the Rules Governing the Courts of the State of New Jersey.

L.1997,c.235,s.14.



Section 58:10A-37.15 - Violations, Penalties.

58:10A-37.15 Violations, penalties.

15. a. A person who purposely, knowingly, recklessly, or negligently provides false documents or false information to the authority or to the department, or withholds documents or information, in relation to an application for financial assistance from the fund or in relation to documents or information that may be required as a condition of receiving an award of financial assistance from the fund, shall be subject to a civil penalty not to exceed $50,000. Any penalty incurred under this subsection may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law," N.J.S.2A:58-1 et seq. in the Superior Court.

b. (1) The authority may commence a civil action in Superior Court to recover any financial assistance awarded to an applicant from the fund if financial assistance was obtained, in whole or in part, as the result of providing false documents or false information to the authority or to the department or by withholding documents or information from the authority or the department. The action to recover money awarded by the authority may be combined with any action to impose penalties provided for in subsection a. of this section.

(2) The authority may commence a civil action in Superior Court to recover any financial assistance awarded as a loan where the recipient of the loan has not made loan repayments in accordance with the loan agreement, where any condition or provision of the loan agreement has been violated by the loan recipient, or to enforce any lien filed pursuant to the issuance of financial assistance.

c. (1) A person who purposely or knowingly provides false documents or false information to the authority or to the department, or withholds documents or information, in relation to an application for financial assistance from the fund or in relation to documents or information that may be required as a condition of receiving an award of financial assistance from the fund, with the intent to alter the applicant's eligibility for financial assistance from the fund, alter the priority of the applicant's application to receive financial assistance from the fund, cause the applicant to receive a larger grant award than the applicant would otherwise be eligible for, or obtain financial assistance from the fund in excess of the eligible project costs, shall be guilty of a crime of the third degree.

(2) A person who recklessly provides false documents or false information to the authority or to the department, or withholds documents or information, in relation to an application for financial assistance from the fund or in relation to documents or information that may be required as a condition of receiving an award of financial assistance from the fund, which results in the alteration of the applicant's eligibility for financial assistance from the fund, the alteration of the priority of the applicant's application to receive financial assistance from the fund, which causes the applicant to receive a larger grant award than the applicant would otherwise be eligible for, or obtain financial assistance from the fund in excess of the eligible project costs, shall be guilty of a crime of the fourth degree.

L.1997,c.235,s.15.



Section 58:10A-37.16 - Liens For Financial Assistance.

58:10A-37.16 Liens for financial assistance.
16. a. In addition to any other financial assistance requirements imposed by the authority pursuant to P.L.1997, c.235 (C.58:10A-37.1 et seq.), any award of financial assistance from the fund except for any grant awarded pursuant to paragraph (1) of subsection c. of section 5 of P.L.1997, c.235 (C.58:10A-37.5) for a replacement or closure of a petroleum underground storage tank used to store heating oil at the applicant's residence or for a remediation necessitated by a discharge from a petroleum underground storage tank used to store heating oil at the applicant's residence, shall constitute, in each instance, a debt of the applicant to the fund. The debt shall constitute a lien on the real property at which the subject facility is located. The lien shall be in the amount of the financial assistance awarded the applicant. The lien shall attach when a notice of lien, incorporating the name of the property owner, a description of the real property on which the subject facility is located and an identification of the amount of the financial assurance awarded, is duly filed with the county recording officer in the county in which the property is located.

Where financial assistance from the fund is awarded as a combination of a loan and a grant, separate liens for the loan and the grant shall be filed. No lien shall be placed on any real property of an applicant based on a conditional hardship grant awarded pursuant to paragraph (1) of subsection c. of section 5 of P.L.1997, c.235 (C.58:10A-37.5), for a replacement or closure of a petroleum underground storage tank used to store heating oil at the applicant's residence or for a remediation necessitated by a discharge from a petroleum underground storage tank used to store heating oil at the applicant's residence.

b.A lien that is filed on real property pursuant to a loan shall be removed upon repayment of the loan.

c.Except as provided below, the lien that is filed on real property pursuant to a conditional hardship grant shall be removed upon repayment of the amount of the grant that is unsatisfied or upon the end of a five-year period in which the site for which the financial assistance was awarded continued to be operated in substantially the same manner as it was operated at the time of the award of financial assistance. The period of operation need not run consecutively. Beginning with the second year of operating in substantially the same manner, 25% of the conditional hardship grant shall be deemed satisfied with an additional 25% to be satisfied each year until the entire amount of the conditional hardship grant is satisfied at the end of the five-year period. The owner or operator of the facility claiming to have satisfied a conditional hardship grant due to the five-year period of operation, shall submit a certification of this fact to the authority. Upon repayment of the unsatisfied grant award or upon submittal of this certification, unless the authority has made a finding that the certification is not correct, the authority shall remove the lien from the property.

Where real property for which a conditional hardship grant was awarded is not being operated in substantially the same manner, the five-year period to satisfy the lien shall be tolled. If at any time prior to the satisfaction of the lien the property is developed or operated for a purpose that is not substantially the same as its operation at the time of the award of the conditional hardship grant, the grant recipient shall so certify to the authority upon the change in operation. Upon receipt of this certification, the authority shall determine, based upon the new operation of the property if the financial assistance shall continue as a conditional hardship grant or if it shall be converted into a loan. In making this determination, the authority shall base its decision on the financial hardship factors used in determining the original eligibility for the conditional hardship grant.

A lien that is filed on real property pursuant to a grant shall be removed by the authority upon condemnation of the property or upon the exercise of the power of eminent domain, and the conditional hardship grant shall be deemed satisfied.

The authority may take whatever enforcement actions it deems necessary to verify the operation of any property for which a conditional hardship grant was made. The terms and conditions of any loan converted from a grant pursuant to this subsection shall be the same as those authorized pursuant to this act.

d.The provisions of this section do not apply to any real property of an applicant who is a public entity.

L.1997,c.235,s.16; amended 1999, c.89, s.5; 2005, c.315, s.2; 2006, c.58, s.5.



Section 58:10A-37.17 - Rules, Regulations.

58:10A-37.17 Rules, regulations.

17. a. Within 180 days of the effective date of this act, the New Jersey Economic Development Authority shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations for the administration of the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund and the issuance of financial assistance therefrom as necessary to implement this act.

b. Within 180 days of the effective date of this act, the Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations for the administration of the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund and the issuance of financial assistance therefrom as necessary to implement this act.

c. Prior to the adoption of rules and regulations pursuant to this section, the authority and the department may, notwithstanding the provisions of the "Administrative Procedure Act," adopt procedures for the acceptance and review of financial assistance applications from the fund. No financial assistance may be awarded however, until the rules and regulations are adopted pursuant to this section.

L.1997,c.235,s.17.



Section 58:10A-37.18 - Imposition Of Annual Surcharge.

58:10A-37.18 Imposition of annual surcharge.

18. There is imposed upon the owner or operator of a facility who is required to maintain evidence of financial responsibility pursuant to section 5 of P.L.1986, c.102 (C.58:10A-25) or pursuant to 42 U.S.C. s.6991 et seq., and any regulations adopted pursuant thereto, and who does not maintain that evidence of financial responsibility, an annual surcharge. The annual surcharge shall be $1,500 for facilities with one or two petroleum underground storage tanks, $3,500 for facilities with three to six petroleum underground storage tanks, and $6,000 for facilities with seven or more petroleum underground storage tanks. The owner or operator shall pay this surcharge to the authority for deposit into the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund. The New Jersey Spill Compensation Fund shall not be considered as evidence of financial responsibility for the purposes of this section.

Nothing in this section shall be construed to negate the requirement of an owner or operator of a facility to maintain evidence of financial responsibility as may be required pursuant to section 5 of P.L.1986, c.102 (C.58:10A-25) or pursuant to 42 U.S.C. s.6991 et seq.

The New Jersey Economic Development Authority, in consultation with the Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations imposing the surcharge.

L.1997,c.235,s.18.



Section 58:10A-37.19 - Joint Annual Report.

58:10A-37.19 Joint annual report.

19. a. The New Jersey Economic Development Authority and the Department of Environmental Protection shall present a joint annual report to the presiding officers of the two houses of the Legislature and to the chairmen and members of the Assembly Agriculture and Waste Management Committee and the Senate Environment Committee, or their successors, on the status of the financial assistance program, which shall include: a statement on receipts and expenditures for the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund; the number of applications for financial assistance received and the actions taken on the applications; the amount of financial assistance awarded as loans or as grants for both public entities and other applicants; the identity and location of the facilities receiving the financial assistance; an assessment of the adequacy of current funding levels in meeting the statutory objectives of the fund; an accounting of expenses incurred by the authority in administering the fund; and such other information, including any legislative or administrative recommendations for program changes, as the authority and the department may deem appropriate or useful. The annual reports shall be made not later than March 31 of each year beginning one year following the effective date of this act. The first report shall also contain a needs survey, which shall estimate the scope and projected costs of all potentially eligible remediation applications for financial assistance from the fund.

L.1997,c.235,s.19.



Section 58:10A-37.20 - Construction Of Act.

58:10A-37.20 Construction of act.

20. Nothing in P.L.1997, c.235 (C.58:10A-37.1 et seq.) shall be construed to:

(1) impose any liability on the State or the authority for any claims made to, or approved from, the Petroleum Underground Storage Tank Remediation, and Closure Upgrade Fund, and the extent of the State's or authority's responsibility for the payment or reimbursement of an approved application shall be limited to the amount of otherwise unobligated monies available in the fund;

(2) impose any liability on the State or the authority for the quality of any work performed pursuant to a remediation, closure or an upgrade for which financial assistance is made; or

(3) alter any obligation of an owner or operator of a facility, who is eligible for financial assistance from the fund, to comply in a timely manner with all lawful requirements relating to the facility.

L.1997,c.235,s.20.



Section 58:10A-37.21 - Appropriation For Petroleum Underground Storage Tank Remediation, Upgrade And Closure Fund.

58:10A-37.21 Appropriation for Petroleum Underground Storage Tank Remediation, Upgrade and Closure Fund.

21. There is appropriated from the special account in the General Fund created pursuant to Article VIII, Section II, paragraph 6 of the New Jersey Constitution $9,900,000 to the New Jersey Economic Development Authority which shall be deposited into the Petroleum Underground Storage Tank Remediation, Upgrade, and Closure Fund, established pursuant to section 3 of P.L.1997, c.235 (C.58:10A-37.3), for use for any of the purposes for which that fund has been established. Expenditures of monies in the fund shall be subject to the conditions set forth in Article VIII, Section II, paragraph 6 of the New Jersey Constitution and the provisions in P.L.1997, c.235 (C.58:10A-37.1 et seq.).

L.1997,c.235,s.21.



Section 58:10A-37.22 - Penalty For Failure To Register Underground Storage Tank; Exceptions.

58:10A-37.22 Penalty for failure to register underground storage tank; exceptions.

22. Any person who has owned or operated an underground storage tank as defined pursuant to section 2 of P.L.1986, c.102 (C.58:10A-22) who has not registered that tank pursuant to the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.), shall not be subject to a civil penalty for the failure to register that underground storage tank if the person, within one year of the effective date of this act, registers the tank pursuant to P.L.1986, c.102. The department may require that person to pay any registration fees that would have been paid had the underground storage tank been registered in accordance with law.

L.1997,c.235,s.22.



Section 58:10A-37.23 - Submission Of Evidence Of Financial Responsibility

58:10A-37.23. Submission of evidence of financial responsibility
24. Prior to July 1, 1997, or upon completion of the upgrade of an underground storage tank as required pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.), the owner or operator of that underground storage tank shall submit to the department evidence of financial responsibility for taking corrective action and compensating third parties as is required pursuant to section 5 of P.L.1986, c.102 (C.58:10A-25) or pursuant to 42 U.S.C. s.6991 et seq. The department may require that evidence of financial responsibility be submitted prior to the last disbursement of financial assistance from the fund. After a regulated tank is upgraded, the New Jersey Spill Compensation Fund, created pursuant to the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.) shall no longer serve as the evidence of financial responsibility for the regulated tank.

L.1997,c.235,s.24; amended 2003, c.148, s.6.



Section 58:10A-38 - Findings, Determinations

58:10A-38. Findings, determinations
The Legislature finds that contaminated sludges are often ocean dumped; that land-based disposal methods for sludge are environmentally preferable to the current practice of ocean dumping; that land-based disposal of sludge requires the removal of contaminants from the waste stream; that by requiring land-based sludge management criteria for sludges which are currently ocean dumped, the sewage treatment plants will have the option to cease ocean dumping in favor of a land-based disposal method; and that even if ocean dumping of sludge continues, it is prudent to minimize the presence of contaminants in the sludge.

The Legislature further finds that the State should work toward developing alternatives to ocean disposal of sludge in the event that the practice is prohibited, and that the land-based sludge management criteria already established for sludge should be used to develop the standards for limiting the levels of contaminants discharged by industrial establishments into the sewerage systems, which limits should be incorporated in the discharge permits issued to facilities.

The Legislature therefore determines that all sludge generated in the State from the operation of municipal treatment works should meet the quality standards established by the Department of Environmental Protection for the land-based sludge management of sludge and that the attainment of these standards should be reflected in the permits issued for pretreatment discharges.

P.L. 1988, c. 56, s. 1.



Section 58:10A-39 - Definitions

58:10A-39. Definitions
As used in this act:

"Land-based sludge management criteria" means those standards established by the department in the Statewide Sludge Management Plan adopted pursuant to the "Solid Waste Management Act," P.L. 1970, c. 39 (C. 13:1E-1 et seq.), or established pursuant to the Federal Water Pollution Control Act Amendments of 1972 (33 U.S.C. s.1251 et seq.), or any regulations adopted pursuant thereto.

"Pretreatment permit" means a permit issued by either the department or by a municipal treatment works or by both for the discharge of industrial wastewater into a sewerage system;

"Sludge" means the solid residue and associated liquid resulting from physical, chemical, or biological treatment of domestic or industrial wastewaters;

"Wastewater" means residential, commercial, industrial, or agricultural liquid waste, sewage, stormwater runoff, or any combination thereof, or other residue discharged to or collected by a sewerage system.

P.L. 1988, c. 56, s. 2.



Section 58:10A-40 - Pollutant Discharge Limits

58:10A-40. Pollutant discharge limits
All pretreatment permits shall include limits on the discharge of pollutants, which limits shall be based on the attainment of land-based sludge management criteria for sludge from the municipal treatment works. Sludge that meets the land-based sludge management criteria shall be of sufficient quality to be disposed of in a land-based manner without degrading the environment or posing a threat to human health.

P.L. 1988, c. 56, s. 3.



Section 58:10A-41 - Conformance To Land-based Sludge Management Criteria

58:10A-41. Conformance to land-based sludge management criteria
On or after March 17, 1991, all sludge generated in this State by municipal treatment works shall conform to the land-based sludge management criteria.

P.L. 1988, c. 56, s. 4.



Section 58:10A-42 - Plan For Land-based Management

58:10A-42. Plan for land-based management
Each municipal treatment works shall prepare a plan for the land-based management of sludges currently disposed of in the ocean. The plan shall provide for the termination of ocean disposal by March 17, 1991 and shall include, but need not be limited to, an analysis of the pretreatment, air pollution control, residuals management, funding requirements and potential sources thereof necessary for the implementation of the land-based management methods chosen by the municipal treatment works. Not later than April 30, 1989, each municipal treatment works shall develop a plan to implement land-based sludge management methods and shall so certify to the Department of Environmental Protection. Not later than June 30, 1989, the department shall submit the several plans to the Governor and the Legislature, together with its comments thereon and any recommendations for legislative or administrative action deemed appropriate.

P.L. 1988, c. 56, s. 5.



Section 58:10A-43 - Compliance Schedules

58:10A-43. Compliance schedules
The Department of Environmental Protection shall establish compliance schedules for municipal treatment works. The compliance schedules shall include deadlines for submittal of the permit application or applications for the chosen land-based sludge management method or methods, awarding of the construction contract, commencement of construction, and completion of construction. The department shall act either to approve, conditionally approve or deny permit applications within six months of their submittal.

P.L. 1988, c. 56, s. 6.



Section 58:10A-44 - Short Title

58:10A-44. Short title
This act shall be known and may be cited as the "Ocean Sludge Dumping Elimination Act."

P.L. 1988, c. 57, s. 1.



Section 58:10A-45 - Findings

58:10A-45. Findings
The Legislature finds that 2.8 million wet tons (1 million dry pounds) of sewage sludge generated by six New Jersey municipal treatment works each day are ocean disposed at the federally designated 106-mile dump site; that these sludges are ocean rather than land disposed in recognition of the threat posed by the presence of contaminants; that the United States Environmental Protection Agency has officially affirmed a termination of ocean dumping as its adopted policy, a goal undermined by continuing at-sea disposal of sewage sludge; and that experts in deepwater ocean ecosystems have attested to the deleterious effects of waste disposal on the ocean environment.

P.L. 1988, c. 57, s. 2.



Section 58:10A-46 - Ocean Disposal Prohibited

58:10A-46. Ocean disposal prohibited
The provisions of any other law, rule or regulation to the contrary notwithstanding, municipal treatment works are prohibited from disposing of sludge in ocean waters by March 17, 1991.

P.L. 1988, c. 57, s. 3.



Section 58:10A-47 - Short Title

58:10A-47. Short title
This act shall be known and may be cited as the "Ocean Dumping Enforcement Act."

P.L. 1988, c. 61, s. 1.



Section 58:10A-48 - Definitions

58:10A-48. Definitions
As used in this act:

"Dump" or "dumping" means the disposition of material. Dumping does not mean: (1) the disposition of any effluent from any outfall structure to the extent that the disposition is regulated under the provisions of the State "Water Pollution Control Act," P.L. 1977, c. 74 (C. 58:10A-1 et seq.); (2) a routine discharge of effluent incidental to the propulsion of, or operation of motor-driven equipment on, vessels; (3) the construction of any fixed structure or artificial island nor the intentional placement of any device in ocean waters, or on or in the submerged land beneath those waters, for a purpose other than disposal, when the construction or placement is otherwise regulated by federal or State law or occurs pursuant to an authorized federal or State program; (4) the deposit of fish, shellfish, and other animals and plants, or their body parts, for the purpose of developing, maintaining, or harvesting fishery, plant, or shellfish resources and is otherwise regulated by federal or State law or occurs pursuant to an authorized federal or State program; (5) the discharge of sewage as defined pursuant to 33 U.S.C. s.1322; or (6) any dumping activity permitted and not violative of the provisions of the federal "Marine Protection, Research, and Sanctuaries Act of 1972," 33 U.S.C. s.1401 et seq. or other State or federal law;

"Material" means matter of any kind or description, including, but not limited to, dredged material, solid waste, incinerator residue, garbage, sewage, sewage sludge, munitions, radiological, chemical, and biological warfare agents, radioactive materials, chemicals, biological and laboratory waste, wrecked or discarded equipment, rock, sand, excavation debris, and industrial, municipal, agricultural, and other waste;

"Ocean waters" means those waters of the open seas lying seaward of the base line from which the territorial sea is measured, as provided for in the Convention on the Territorial Sea and the Contiguous Zone, April 29, 1958, 15 U.S.T. 1606, T.I.A.S. No. 5639.

P.L. 1988, c. 61, s. 2.



Section 58:10A-48.1 - Dumping Material In Ocean Prohibited.

58:10A-48.1 Dumping material in ocean prohibited.

2.No person may intentionally dump any material into the ocean waters within the jurisdiction of this State, or into the waters outside the jurisdiction of this State, which material enters the ocean waters within the jurisdiction of this State.

L.2009, c.282, s.2.



Section 58:10A-49 - Crime Of Third Degree; Penalty; Reward.

58:10A-49 Crime of third degree; penalty; reward.

3. a. (1) A person who intentionally dumps any material into the ocean waters within the jurisdiction of this State, or into the waters outside the jurisdiction of this State, which material enters the ocean waters within the jurisdiction of this State, is guilty of a crime of the third degree.

(2)If the violation involves the willful illegal or improper disposal of regulated medical waste, as defined pursuant to section 3 of P.L.1989, c.34 (C.13:1E-48.3), and the person found guilty or liable for the violation is a health care professional, facility, generator, or transporter, as also defined under P.L.1989, c.34, the violator shall also be subject to any applicable penalties under P.L.1977, c.74 (C.58:10A-1 et seq.) and P.L.1989, c.34 (C.13:1E-48.1 et al.), including but not limited to the suspension and revocation provisions of section 23 of P.L.1989, c.34 (C.13:1E-48.23) and sections 4 and 5 of P.L.2012, c.65 (C.13:1E-48.23a and C.13:1E-48.23b).

b.Of the monetary penalty imposed pursuant to this section, 10% shall be paid to the Department of Environmental Protection from the General Fund if the Attorney General determines that a person or persons are entitled to a reward pursuant to subsection c. of this section.

c.Any person who provides information to an enforcing authority concerning a violation of this act that proximately results in the imposition and collection of a criminal penalty as the result of a criminal action brought pursuant to this act shall be entitled to a reward of 10% of the penalty collected. The reward shall be paid by the department from moneys received pursuant to subsection b. of this section. If more than one person is entitled to a reward, the Attorney General shall determine the percentage of the reward that each person shall receive. The Attorney General shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations necessary to implement this section, including procedures to assure the anonymity of the person or persons providing the information to the enforcing authority when appropriate.

L.1988, c.61, s.3; amended 2012, c.65, s.7.



Section 58:10A-49.1 - Actions By Commissioner.

58:10A-49.1 Actions by commissioner.

3. a. Whenever the Commissioner of Environmental Protection finds that a person has intentionally dumped material into the ocean waters within the jurisdiction of this State, or into the waters outside the jurisdiction of this State, which material enters the ocean waters within the jurisdiction of this State, the commissioner shall:

(1)bring a civil action in accordance with subsection b. of this section;

(2)levy a civil administrative penalty in accordance with subsection c. of this section;

(3)bring an action for a civil penalty in accordance with subsection d. of this section; or

(4)petition the Attorney General to bring a criminal action in accordance with section 3 of P.L.1988, c.61 (C.58:10A-49).

Pursuit of any of the remedies specified under this section shall not preclude the seeking of any other remedy specified.

b.The commissioner may institute an action or proceeding in the Superior Court for injunctive and other relief, including the appointment of a receiver for any violation of P.L.1988, c.61 (C.58:10A-47 et seq.), or of any rule or regulation adopted pursuant thereto, and the court may proceed in the action in a summary manner. In any such proceeding the court may grant temporary or interlocutory relief.

Such relief may include, singly or in combination:

(1)a temporary or permanent injunction;

(2)assessment of the violator for the costs of any investigation, inspection, or monitoring survey that led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection;

(3)assessment of the violator for any cost incurred by the State in removing, correcting, or terminating the adverse effects upon environmental quality or public health resulting from any violation of P.L.1988, c.61 (C.58:10A-47 et seq.), or any rule or regulation adopted pursuant thereto, for which the action under this subsection may have been brought;

(4)assessment against the violator of compensatory damages for any loss or destruction of wildlife, fish or aquatic life, and for any other actual damages caused by any violation of P.L.1988, c.61 (C.58:10A-47 et seq.), or any rule or regulation adopted pursuant thereto, for which the action under this subsection may have been brought; and

(5)assessment against the violator of the actual amount of any economic benefits accruing to the violator from a violation. Economic benefits may include the amount of any savings realized from avoided capital or noncapital costs resulting from the violation; the return earned or that may be earned on the amount of avoided costs; any benefits accruing to the violator as a result of a competitive market advantage enjoyed by reason of the violation; or any other benefits resulting from the violation.

Assessments under this subsection shall be paid to the State Treasurer, except that compensatory damages may be paid by specific order of the court to any persons who have been aggrieved by the violation.

c.The commissioner may assess a civil administrative penalty of not more than $100,000 for each violation. Each day that a violation continues shall constitute an additional, separate, and distinct offense. No assessment may be levied pursuant to this section until after the violator has been notified by certified mail or personal service. The notice shall include a reference to the section of the statute, rule, regulation, or order violated, a concise statement of the facts alleged to constitute a violation, a statement of the amount of the civil administrative penalties to be imposed, and a statement of the party's right to a hearing. The ordered party shall have 20 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final order after the expiration of the 20-day period. Payment of the assessment is due when a final order is issued or the notice becomes a final order. The authority to levy a civil administrative penalty is in addition to all other enforcement provisions in P.L.1988, c.61 (C.58:10A-47 et seq.), and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied.

d.A person who violates P.L.1988, c.61 (C.58:10A-47 et seq.), or any rule or regulation adopted pursuant thereto, shall be liable for a penalty of not more than $100,000 per day for each violation, to be collected in a civil action commenced by the Commissioner of Environmental Protection.

A person who violates a court order issued pursuant to subsection b. of this section or who fails to pay an administrative assessment in full pursuant to subsection c. of this section is subject upon order of a court to a civil penalty not to exceed $100,000 per day for each violation.

Any penalty imposed pursuant to this subsection may be collected, with costs, in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with P.L.1988, c.61 (C.58:10A-47 et seq.).

L.2009, c.282, s.3.



Section 58:10A-50 - Necessary Dumping

58:10A-50. Necessary dumping
The provisions of this act do not apply when the dumping of any material is necessary to secure the safety of human life or of vessels, aircraft, platforms, or other man-made structures at sea in cases of force majeure caused by stress of weather, or in any case that constitutes a danger to human life or a real threat to vessels, aircraft, platforms, or other man-made structures at sea, if dumping appears to be the only way of averting the threat and if there is every probability that the damage consequent upon the dumping will be less than would otherwise occur. In such instances dumping pursuant to this section shall be so conducted as to minimize the likelihood of damage to human or marine life.

P.L. 1988, c. 61, s. 4.



Section 58:10A-51 - Submission Of Proposals

58:10A-51. Submission of proposals
The Attorney General shall submit to the Administrator of the federal Environmental Protection Agency whatever proposals may be necessary pursuant to 33 U.S.C. s.1416 in order to allow enforcement of the provisions of this act.

P.L. 1988, c. 61, s. 5.



Section 58:10A-52 - Short Title

58:10A-52. Short title
This act shall be known, and may be cited, as the "Clean Ocean Education Act."

P.L. 1988, c. 62, s. 1.



Section 58:10A-53 - Findings, Declarations

58:10A-53. Findings, declarations
The Legislature finds and declares that the presence of plastic and other non-biodegradable materials in coastal waters has an adverse effect on the quality of ocean waters, on sea mammals and other marine life, and potentially on human health; that behavior which results in ocean and beach discharges of such materials is the product, at least in part, of a lack of information and awareness on the part of the general public of the consequences of their acts; and that a public education program can play a key role in supplementing State, federal, and international efforts to reduce ocean pollution and promote a healthy marine environment.

P.L. 1988, c. 62, s. 2.



Section 58:10A-54 - Educational Materials

58:10A-54. Educational materials
The Department of Environmental Protection, in consultation with the Department of Education and citizen, educational and environmental groups, shall prepare educational materials concerning the deleterious effects of plastics and other forms of pollution on the marine environment. The materials shall promote the values of litter control, oil recycling, street cleaning, and "pooper scooper" activities; encourage the use of biodegradable or recyclable alternatives to plastics where adequate alternatives exist; and inform citizens of the need to develop and participate in community programs for recycling, litter control, and other similar public benefit programs. The Department of Environmental Protection shall distribute these educational materials to civic, community, and other public interest organizations.

P.L. 1988, c. 62, s. 3.



Section 58:10A-55 - Distribution To School Districts

58:10A-55. Distribution to school districts
The Department of Education shall distribute the educational materials prepared by the Department of Environmental Protection pursuant to section 3 of this act to each school district in the State. Local school boards are encouraged to integrate these educational materials into the curricula where possible, and to otherwise make them available to elementary and secondary school children for extracurricular activities and to their parents.

P.L. 1988, c. 62, s. 4.



Section 58:10A-56 - Sewage Discharge Prohibited

58:10A-56. Sewage discharge prohibited
No person may discharge sewage from a watercraft into any coastal water area designated as a "no discharge" area by the Administrator of the federal Environmental Protection Agency pursuant to an application filed by the Department of Environmental Protection in accordance with 33 U.S.C. s.1322.

P.L. 1988, c. 117, s. 1.



Section 58:10A-57 - Sewage Pumpout Devices, Portable Toilet Emptying Receptacles

58:10A-57. Sewage pumpout devices, portable toilet emptying receptacles
a. Within 90 days of the effective date of this act, the Department of Environmental Protection shall conduct a study of the availability and location of, and demand or need for, sewage pumpout devices for Type III marine sanitation devices, and portable toilet emptying receptacles at public or private marinas and boatyards, or at other locations in coastal estuaries and their tributaries within the State's jurisdiction. This study shall include an identification of the wastewater treatment facilities at which waste from Type III marine sanitation devices and portable toilet emptying receptacles shall be disposed of and treated.

b. Within nine months of the completion of the study conducted pursuant to subsection a. of this section, the Department shall adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.) rules and regulations identifying the public or private marinas at which sewage pumpout devices for Type III marine sanitation devices and portable toilet emptying receptacles shall be located, and requiring the owners or operators of those public or private marinas to install or provide the required sewage pumpout devices or portable emptying receptacles, as the case may be.

P.L. 1988, c. 117, s. 2.



Section 58:10A-58 - Submittal Of Assessment Study, Recommendations

58:10A-58. Submittal of assessment study, recommendations
Not later than May 1, 1989, the department shall submit to the Assembly Environmental Quality Committee and the Senate Energy and Environment Committee the assessment study required pursuant to section 2 of this act, along with its recommendations for any legislative and administrative action that may be necessary to assure watercraft, using the coastal and intracoastal waters of the State, reasonable access to sewage pumpout facilities and portable toilet emptying receptacles. The recommendations shall include proposals for an information program to acquaint boaters with proper sewage disposal and the location of marine sewage disposal facilities.

P.L. 1988, c. 117, s. 3.



Section 58:10A-59 - Penalties For Violation

58:10A-59. Penalties for violation
A person who violates the provisions of section 1 of this act, or who violates the provisions of any rule and regulation adopted by the department pursuant to section 2 of this act, shall be subject to the penalty provisions of section 10 of P.L. 1977, c. 74 (C. 58:10A-10).

P.L. 1988, c. 117, s. 4.



Section 58:10A-60 - Application For Approval

58:10A-60. Application for approval
The department shall apply, within six months of the effective date of this act, to the United States Environmental Protection Agency for such approval as is necessary to implement the provisions of section 1 of this act.

P.L. 1988, c. 117, s. 5.



Section 58:10A-61 - Definitions Relative To The Application, Sale, Use Of Fertilizer.

58:10A-61 Definitions relative to the application, sale, use of fertilizer.

1.As used in sections 1 through 9 of this act:
"Commercial farm" means the same as that term is defined pursuant to section 3 of P.L.1983, c.31 (C.4:1C-3).
"Department" means the Department of Environmental Protection.
"Fertilizer" means a fertilizer material, mixed fertilizer or any other substance containing one or more recognized plant nutrients, which is used for its plant nutrient content, designed for use or claimed to have value in promoting plant growth, and sold, offered for sale, or intended for sale; except that it shall not include unmanipulated animal or vegetable manures, agricultural liming materials, wood ashes, or processed sewage wastewater solids.
"Impervious surface" means any structure, surface, or improvement that reduces or prevents absorption of stormwater into land, and includes porous paving, paver blocks, gravel, crushed stone, decks, patios, elevated structures, and other similar structures, surfaces, or improvements.
"Local health agency" means the same as that term is defined pursuant to section 3 of P.L.1975, c.329 (C.26:3A2-3).
"Manipulated animal or vegetable manure" means manure that is ground, pelletized, mechanically dried, or otherwise treated to assist with the use of manure as a fertilizer.
"Person" means any individual, corporation, company, partnership, firm, association, political subdivision, or government entity.
"Professional fertilizer applicator" means any individual who applies fertilizer for hire, including any employee of a government entity who applies fertilizer within the scope of employment.
"Slow release nitrogen" means nitrogen in a form that is released over time that is not water soluble.
"Soil test" means a technical analysis of soil conducted by a laboratory authorized by the New Jersey Agricultural Experiment Station at Rutgers, the State University, pursuant to section 6 of this act.
"Turf" means land, including residential property and publicly owned land, that is planted in closely mowed, managed grass, except golf courses or land used in the operation of a commercial farm.
"Waterbody" means a surface water feature, such as a lake, river, stream, creek, pond, lagoon, bay or estuary.
"Water-soluble nitrogen" means nitrogen in a water-soluble form that does not have slow or controlled release properties.

L.2010, c.112, s.1.



Section 58:10A-62 - Actions Prohibited When Applying Fertilizer.

58:10A-62 Actions prohibited when applying fertilizer.

2. a. No person shall:
(1)apply fertilizer to turf when a heavy rainfall, as shall be defined by the Office of the New Jersey State Climatologist at Rutgers, the State University, is occurring or predicted or when soils are saturated and a potential for fertilizer movement off-site exists;
(2)apply any fertilizer intended for use on turf to an impervious surface, and any fertilizer inadvertently applied to an impervious surface shall be swept or blown back onto the target surface or returned to either its original or another appropriate container for reuse; or
(3)apply fertilizer containing phosphorus or nitrogen to turf before March 1st or after November 15th in any calendar year, or at any time when the ground is frozen, except as provided otherwise in subsection b. of this section.
b.No professional fertilizer applicator shall apply fertilizer containing phosphorus or nitrogen to turf before March 1st or after December 1st in any calendar year, or at any time when the ground is frozen.

L.2010, c.112, s.2.



Section 58:10A-63 - Additional Requirements.

58:10A-63 Additional requirements.

3. a. In addition to the requirements set forth in section 2 of this act, no person, other than a professional fertilizer applicator, shall:
(1)apply fertilizer to turf in an amount that is more than an annual total of 3.2 pounds of total nitrogen per 1,000 square feet, except as provided otherwise in subsection b. of this section; or
(2)apply fertilizer containing: (a) nitrogen that is less than 20 percent slow release; (b) nitrogen to turf at a rate of more than 0.7 pounds of water-soluble nitrogen per 1,000 square feet per application; or (c) nitrogen to turf at a rate of more than 0.9 pounds of total nitrogen per 1,000 square feet per application, except as provided otherwise in subsection b. of this section.
b.No professional fertilizer applicator shall:
(1)apply fertilizer containing nitrogen to turf at a rate of (a) more than 0.7 pounds of water-soluble nitrogen per 1,000 square feet per application, and (b) more than one pound of total nitrogen per 1,000 square feet per application; or
(2)apply fertilizer to turf in an amount that is more than an annual total of 4.25 pounds of total nitrogen per 1,000 square feet.
c. (1) No professional fertilizer applicator may apply fertilizer to turf without first obtaining a fertilizer application certification, or training if applying fertilizer under the direct supervision of a certified professional fertilizer applicator, pursuant to section 4 of this act.
(2)No person, other than a certified professional fertilizer applicator or a person trained and under the direct supervision of a certified professional fertilizer applicator, may apply fertilizer to a golf course.
d.Except as provided otherwise in subsection e. of this section, no person may apply fertilizer containing phosphorus unless the person:
(1)determines that the fertilizer is necessary for the specific soils and target vegetation pursuant to a soil test performed no more than three years before the application, and pursuant to the associated annual fertilizer recommendation issued by the New Jersey Agricultural Experiment Station at Rutgers, the State University;
(2)is establishing vegetation for the first time, such as after land disturbance, provided the application is in accordance with the standards and requirements established under the "Soil Erosion and Sediment Control Act," P.L.1975, c.251 (C.4:24-39 et seq.), and the rules and regulations adopted pursuant thereto;
(3)is reestablishing or repairing a turf area; or
(4)is delivering liquid or granular fertilizer under the soil surface directly to the feeder roots.
e.A person may apply fertilizer containing phosphorus to turf if the fertilizer consists of manipulated animal or vegetable manure, includes no more than 0.25 pounds of phosphorus per 1,000 square feet when applied pursuant to the instructions on the container, and otherwise complies with the provisions of this act.
f. (1) Except as provided otherwise in paragraph (3) of this subsection, no person shall apply fertilizer containing phosphorus or nitrogen to turf within 25 feet of any waterbody, except that where a drop spreader, rotary spreader with a deflector or targeted spray liquid is used for fertilizer application, the buffer may be reduced to 10 feet.
(2)The establishment of buffers for fertilizer application pursuant to paragraph (1) of this subsection shall not preclude the establishment or applicability of, or compliance with, any other environmental standards established pursuant to any other State or federal law, rule or regulation.
(3)A professional fertilizer applicator may apply a rescue treatment to turf in a buffer area established pursuant to paragraph (1) of this subsection.
As used in this paragraph, "rescue treatment" means a fertilizer application, consistent with the nitrogen content applied by a professional fertilizer applicator pursuant to paragraph (1) of subsection b. of this section, applied no more than once a year to an area between 10 and 25 feet of a waterbody.
g.No person may apply fertilizer to turf exceeding the nitrogen standards set forth in subsections a. and b. of this section, unless the person is establishing vegetation for the first time, such as after land disturbance, provided the fertilizer application is in accordance with the standards and requirements established under the "Soil Erosion and Sediment Control Act," P.L.1975, c.251 (C.4:24-39 et seq.), and the rules and regulations adopted pursuant thereto.

L.2010, c.112, s.3.



Section 58:10A-64 - Fertilizer Application Certification Program.

58:10A-64 Fertilizer application certification program.

4. a. The New Jersey Agricultural Experiment Station at Rutgers, the State University, shall, in consultation with the Department of Environmental Protection, establish a fertilizer application certification program. The certification program shall provide professional fertilizer applicators with training and education in at least the following subject areas:
(1)the proper use and calibration of fertilizer application equipment;
(2)the hazards involved in, and the environmental impact of, applying fertilizer, including nutrient pollution to the State's waterbodies;
(3)all applicable State and federal laws, rules and regulations;
(4)the correct interpretation of fertilizer labeling information; and
(5)the best management practices developed by the New Jersey Agricultural Experiment Station for nutrient management in turf.
b.In establishing a fertilizer application certification program, the New Jersey Agricultural Experiment Station may:
(1)charge reasonable fees, including, but not limited to, an annual re-certification fee, to cover costs associated with the certification program;
(2)require continuing education or training for certified professional fertilizer applicators;
(3)designate one or more qualified organizations to train, certify, and recertify professional fertilizer applicators and provide that a designated organization may charge fees to cover reasonable costs associated with the certification training and education; and
(4)recognize the training program of any person employing professional fertilizer applicators if it meets the certification and recertification training and education standards established by the program pursuant to this section.
c.The New Jersey Agricultural Experiment Station shall conduct examinations to certify that an applicant possesses sufficient knowledge of the State and federal laws, rules and regulations, standards and requirements applicable to the use and application of fertilizer. No person may take the certification examination until the New Jersey Agricultural Experiment Station determines that the applicant has obtained the education and training established by the fertilizer application certification program pursuant to this section.
d.An application for certification shall be made in a manner and on such forms as may be prescribed by the New Jersey Agricultural Experiment Station. The filing of an application shall be accompanied by an application fee that shall cover the costs of processing the application and developing and conducting the examination.
e.The New Jersey Agricultural Experiment Station shall, in consultation with the department, establish a training program for those professional fertilizer applicators who will apply fertilizer only under the direct supervision of a certified professional fertilizer applicator. The New Jersey Agricultural Experiment Station shall establish minimum standards and criteria for a training program conducted pursuant to this subsection. In establishing the training program, the New Jersey Agricultural Experiment Station may:
(1)charge reasonable fees to cover costs associated with the training program;
(2)require continuing education or training for professional fertilizer applicators who apply fertilizer only under the direct supervision of a certified professional fertilizer applicator;
(3)designate one or more qualified organizations to train professional fertilizer applicators who will apply fertilizer only under the direct supervision of a professional fertilizer applicator certified pursuant to this section and provide that a designated organization may charge fees to cover reasonable costs associated with the training process; and
(4)recognize the training program of any person employing professional fertilizer applicators if it meets the training requirements established by the New Jersey Agricultural Experiment Station pursuant to this subsection.
f.The New Jersey Agricultural Experiment Station shall publish and maintain a list of all certified professional fertilizer applicators and make the list available on its Internet website.

L.2010, c.112, s.4.



Section 58:10A-65 - Violations, Penalties.

58:10A-65 Violations, penalties.

5. a. Any professional fertilizer applicator who violates this act, or any rule or regulation adopted pursuant thereto, shall be subject to a civil penalty of $500 for the first offense and up to $1,000 for the second and each subsequent offense, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense. The Superior Court and the municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" pursuant to this subsection.
b.Any person, other than a professional fertilizer applicator or person who sells fertilizer at retail, who violates this act, or any rule or regulation adopted pursuant thereto, may be subject to a penalty, as established by municipal ordinance, to be collected in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The municipal court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this subsection.
c. (1) This act, and the rules and regulations adopted pursuant thereto, may be enforced by any municipality, county, local soil conservation district or local health agency.
(2)A local soil conservation district may institute a civil action for injunctive relief in Superior Court to enforce this act and to prohibit and prevent a violation of this act, or any rule or regulation adopted pursuant thereto, and the court may proceed in the action in a summary manner.

L.2010, c.112, s.5.



Section 58:10A-66 - Program Of Public Education.

58:10A-66 Program of public education.

6. a. The New Jersey Agricultural Experiment Station shall, in consultation with the Department of Environmental Protection, develop a program of public education which shall include but need not be limited to the dissemination of information regarding nutrient pollution, best management practices for fertilizer use, soil testing, proper interpretation of fertilizer label instructions, and the proper use and calibration of fertilizer application equipment. The New Jersey Agricultural Experiment Station shall provide informational posters to retailers for display, and make any information and literature developed pursuant to this subsection available online on its Internet website.
b.The New Jersey Agricultural Experiment Station shall identify laboratories which participate in the North American Proficiency Testing Program of the Soil Science Society of America, follow the recommended soil testing procedures for the northeastern United States, are authorized to conduct soil tests to determine the level of nutrients required for turf, and provide a final report to the requestor with the results of the soil test that is consistent with the best management practices established by the New Jersey Agricultural Experiment Station.

L.2010, c.112, s.6.



Section 58:10A-67 - Preemption Of Existing Ordinances, Resolutions.

58:10A-67 Preemption of existing ordinances, resolutions.

7.The provisions of this act, and the rules and regulations adopted pursuant thereto, shall preempt any ordinance or resolution of a municipality, county or local health agency concerning the application of fertilizer to turf, except as authorized pursuant to subsection b. of section 5 of this act.

L.2010, c.112, s.7.



Section 58:10A-68 - Inapplicability To Commercial Farms.

58:10A-68 Inapplicability to commercial farms.

8.Sections 1 through 9 of this act shall not apply to the application of fertilizer to commercial farms.

L.2010, c.112, s.8.



Section 58:10A-69 - Rules, Regulations.

58:10A-69 Rules, regulations.

9.The Department of Environmental Protection, in consultation with the Department of Agriculture, may adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations to implement sections 1 through 8 of this act.

L.2010, c.112, s.9.



Section 58:10A-70 - Definitions Relative To Personal Care Products Containing Microbeads.

58:10A-70 Definitions relative to personal care products containing microbeads.

1.As used in this act:

"Over the counter drug" means a drug that contains a label which identifies the product as a drug, as required by 21 CFR s.201.66. The label shall include:

(1)a "Drug Facts" panel; or

(2)a statement of the "active ingredient" or "active ingredients" with a list of those ingredients contained in the compound, substance or preparation.

"Personal care product" means any article intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body for cleansing, beautifying, promoting attractiveness, or altering the appearance, or any item intended for use as a component thereof.

"Plastic" means a synthetic material made from linking monomers through a chemical reaction to create an organic polymer chain that can be molded or extruded at high heat into various solid forms retaining their defined shapes during the life cycle and after disposal.

"Synthetic plastic microbead" means any intentionally added non-biodegradable, solid plastic particle measuring less than five millimeters in size and used to exfoliate or cleanse in a rinse-off product.

L.2015, c.28, s.1.



Section 58:10A-71 - Production, Manufacture Of Personal Care Product Containing Synthetic Plastic Microbeads; Prohibited, Exceptions.

58:10A-71 Production, manufacture of personal care product containing synthetic plastic microbeads; prohibited, exceptions.

2. a. On or after January 1, 2018, no person shall produce or manufacture in the State a personal care product containing synthetic plastic microbeads, except for an over the counter drug.

b.On or after January 1, 2019, no person shall:

(1)sell, offer for sale, or offer for promotion in the State a personal care product containing synthetic plastic microbeads, except for an over the counter drug; or

(2)produce or manufacture in the State an over the counter drug that contains synthetic plastic microbeads.

c.On or after January 1, 2020, no person shall sell, offer for sale, or offer for promotion in the State an over the counter drug containing synthetic plastic microbeads.

L.2015, c.28, s.2.



Section 58:10A-72 - Violations, Penalties.

58:10A-72 Violations, penalties.

3. a. A person or entity who violates this act shall be subject to a penalty of not more than $500 for each offense, to be collected by the Commissioner of Environmental Protection in a civil action by a summary proceeding under the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). The municipal court and Superior Court shall have jurisdiction of proceedings for the enforcement of the penalty provided by this section.

b.The Commissioner of Environmental Protection may institute a civil action for injunctive relief to enforce the provisions of section 2 of this act and to prohibit and prevent a violation of this act, and the court may proceed in the action in a summary manner.

c.Nothing set forth in this act shall be construed as creating, establishing or authorizing a private cause of action by an aggrieved person against a person who has violated, or is alleged to have violated, the provisions of this act.

L.2015, c.28, s.3.



Section 58:10A-73 - Preemption Of Ordinance, Resolution Of Local Government Entity.

58:10A-73 Preemption of ordinance, resolution of local government entity.

4.The provisions of this act shall preempt any ordinance or resolution of a municipality, county or any other local government entity concerning synthetic plastic microbeads.

L.2015, c.28, s.4.



Section 58:10B-1 - Definitions.

58:10B-1 Definitions.

23. As used in sections 23 through 43 and section 45 of P.L.1993, c.139 (C.58:10B-1 et seq.), as may be amended and supplemented:

"Area of concern" means any location where contaminants are or were known or suspected to have been discharged, generated, manufactured, refined, transported, stored, handled, treated, or disposed, or where contaminants have or may have migrated;

"Authority" means the New Jersey Economic Development Authority established pursuant to P.L.1974, c.80 (C.34:1B-1 et seq.);

"Brownfield development area" means an area that has been so designated by the department, in writing, pursuant to the provisions of section 7 of P.L.2005, c.223 (C.58:10B-25.1);

"Brownfield site" means any former or current commercial or industrial site that is currently vacant or underutilized and on which there has been, or there is suspected to have been, a discharge of a contaminant;

"Contamination" or "contaminant" means any discharged hazardous substance as defined pursuant to section 3 of P.L.1976, c.141 (C.58:10-23.11b), hazardous waste as defined pursuant to section 1 of P.L.1976, c.99 (C.13:1E-38), or pollutant as defined pursuant to section 3 of P.L.1977, c.74 (C.58:10A-3);

"Department" means the Department of Environmental Protection;

"Discharge" means an intentional or unintentional action or omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying, or dumping of a contaminant onto the land or into the waters of the State;

"Engineering controls" means any mechanism to contain or stabilize contamination or ensure the effectiveness of a remedial action. Engineering controls may include, without limitation, caps, covers, dikes, trenches, leachate collection systems, signs, fences and physical access controls;

"Environmental opportunity zone" has the meaning given that term pursuant to section 3 of P.L.1995, c.413 (C.54:4-3.152);

"Final remediation document" means a no further action letter issued by the department pursuant to P.L.1993, c.139 (C.58:10B-1 et al.), or a response action outcome issued by a licensed site remediation professional pursuant to section 14 of P.L.2009, c.60 (C.58:10C-14);

"Financial assistance" means loans or loan guarantees;

"Institutional controls" means a mechanism used to limit human activities at or near a contaminated site, or to ensure the effectiveness of the remedial action over time, when contaminants remain at a contaminated site in levels or concentrations above the applicable remediation standard that would allow unrestricted use of that property. Institutional controls may include, without limitation, structure, land, and natural resource use restrictions, well restriction areas, and deed notices;

"Licensed site remediation professional" means an individual who is licensed by the Site Remediation Professional Licensing Board pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) or the department pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12);

"Limited restricted use remedial action" means any remedial action that requires the continued use of institutional controls but does not require the use of an engineering control;

"No further action letter" means a written determination by the department that based upon an evaluation of the historical use of a particular site, or of an area of concern or areas of concern at that site, as applicable, and any other investigation or action the department deems necessary, there are no discharged contaminants present at the site, at the area of concern or areas of concern, at any other site to which a discharge originating at the site has migrated, or that any discharged contaminants present at the site or that have migrated from the site have been remediated in accordance with applicable remediation regulations;

"Person" means an individual, corporation, company, partnership, firm, or other private business entity;

"Person responsible for conducting the remediation" means (1) any person who executes or is otherwise subject to an oversight document to remediate a contaminated site, (2) the owner or operator of an industrial establishment subject to P.L.1983, c.330 (C.13:1K-6 et al.), for the remediation of a discharge, (3) the owner or operator of an underground storage tank subject to P.L.1986, c.102 (C.58:10A-21 et seq.), for the remediation of a discharge, (4) any other person who discharges a hazardous substance or is in any way responsible for a hazardous substance, pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g), that was discharged at a contaminated site, or (5) any other person who is remediating a site;

"Preliminary assessment" means the first phase in the process of identifying areas of concern and determining whether contaminants are or were present at a site or have migrated or are migrating from a site, and shall include the initial search for and evaluation of, existing site specific operational and environmental information, both current and historic, to determine if further investigation concerning the documented, alleged, suspected or latent discharge of any contaminant is required. The evaluation of historic information shall be conducted from 1932 to the present, except that the department may require the search for and evaluation of additional information relating to ownership and use of the site prior to 1932 if such information is available through diligent inquiry of the public records;

"Presumptive remedy" means a remedial action established by the department pursuant to paragraph (10) of subsection g. of section 35 of P.L.1993, c.139 (C.58:10B-12);

"Recreation and conservation purposes" means the use of lands for beaches, biological or ecological study, boating, camping, fishing, forests, greenways, hunting, natural areas, parks, playgrounds, protecting historic properties, water reserves, watershed protection, wildlife preserves, active sports, or a similar use for either public outdoor recreation or conservation of natural resources, or both;

"Remedial action" means those actions taken at a site or offsite if a contaminant has migrated or is migrating therefrom, as may be required by the department, including the removal, treatment, containment, transportation, securing, or other engineering or treatment measures, whether to an unrestricted use or otherwise, designed to ensure that any discharged contaminant at the site or that has migrated or is migrating from the site, is remediated in compliance with the applicable health risk or environmental standards;

"Remedial action workplan" means a plan for the remedial action to be undertaken at a site, or at any area to which a discharge originating at a site is migrating or has migrated; a description of the remedial action to be used to remediate a site; a time schedule and cost estimate of the implementation of the remedial action; and any other information the department deems necessary;

"Remedial investigation" means a process to determine the nature and extent of a discharge of a contaminant at a site or a discharge of a contaminant that has migrated or is migrating from the site and the problems presented by a discharge, and may include data collected, site characterization, sampling, monitoring, and the gathering of any other sufficient and relevant information necessary to determine the necessity for remedial action and to support the evaluation of remedial actions if necessary;

"Remediation" or "remediate" means all necessary actions to investigate and clean up or respond to any known, suspected, or threatened discharge of contaminants, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action, provided, however, that "remediation" or "remediate" shall not include the payment of compensation for damage to, or loss of, natural resources;

"Remediation fund" means the Hazardous Discharge Site Remediation Fund established pursuant to section 26 of P.L.1993, c.139 (C.58:10B-4);

"Remediation funding source" means the methods of financing the remediation of a discharge required to be established by a person performing the remediation pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3);

"Remediation standards" means the combination of numeric standards that establish a level or concentration, and narrative standards to which contaminants must be treated, removed, or otherwise cleaned for soil, groundwater, or surface water, as provided by the department pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12) in order to meet the health risk or environmental standards;

"Response action outcome" means a written determination by a licensed site remediation professional that the contaminated site was remediated in accordance with all applicable statutes and regulations, and based upon an evaluation of the historical use of the site, or of any area of concern at that site, as applicable, and any other investigation or action the department deems necessary, there are no contaminants present at the site, or at any area of concern, at any other site to which a discharge originating at the site has migrated, or that any contaminants present at the site or that have migrated from the site have been remediated in accordance with applicable remediation regulations, and all applicable permits and authorizations have been obtained;

"Restricted use remedial action" means any remedial action that requires the continued use of engineering and institutional controls in order to meet the established health risk or environmental standards;

"Site investigation" means the collection and evaluation of data adequate to determine whether or not discharged contaminants exist at a site or have migrated or are migrating from the site at levels in excess of the applicable remediation standards. A site investigation shall be developed based upon the information collected pursuant to the preliminary assessment;

"Unrestricted use remedial action" means any remedial action that does not require the continued use of engineering or institutional controls in order to meet the established health risk or environmental standards;

"Voluntarily perform a remediation" means performing a remediation without having been ordered or directed to do so by the department or by a court and without being compelled to perform a remediation pursuant to the provisions of P.L.1983, c.330 (C.13:1K-6 et al.).

L.1993, c.139, s.23; amended 1997, c.278, s.9; 2001, c.154, s.3; 2005, c.223, s.1; 2009, c.60, s.40.



Section 58:10B-1.1 - Short Title

58:10B-1.1. Short title
1.Sections 23 through 43 and section 45 of P.L.1993, c.139 (C.58:10B-1 et seq.), as may be amended and supplemented, shall be known and may be cited as the "Brownfield and Contaminated Site Remediation Act."

L.1997,c.278,s.1.



Section 58:10B-1.2 - Findings, Declarations Relative To Remediation Of Contaminated Sites

58:10B-1.2. Findings, declarations relative to remediation of contaminated sites
2.The Legislature finds and declares that due to New Jersey's industrial history, large areas in the State's urban and suburban areas formerly used for commercial and industrial purposes are underused or abandoned; that many of these properties, often referred to as brownfields, are contaminated with hazardous substances and pose a health risk to the nearby residents and a threat to the environment; and that these sites can be a blight to the neighborhood and a financial drain on a municipality because they have no productive use, and fail to generate property taxes and jobs. The Legislature further finds that often there are legal, financial, technical, and institutional impediments to the efficient and cost-effective cleanup of brownfield sites as well as all other contaminated sites wherever they may be. The Legislature finds and declares that the State needs to ensure that the public health and safety and the environment are protected from the risks posed by contaminated sites and that strict standards coupled with a risk based and flexible regulatory system will result in more cleanups and thus the elimination of the public's exposure to these hazardous substances and the environmental degradation that contamination causes.

The Legislature therefore declares that strict remediation standards are necessary to protect public health and safety and the environment; that these standards should be adopted based upon the risk posed by discharged hazardous substances; that unrestricted remedies for contaminated sites are preferable and the State must adopt policies that encourage their use; that institutional and engineering controls should be allowed only when the public health risk and environmental protection standards are met; and that in order to encourage the cleanup of contaminated sites, there must be finality in the process, the provision of financial incentives, liability protection for innocent parties who clean up, cleanup procedures that are cost effective and regulatory action that is timely and efficient.

L.1997, c.278,s.2.



Section 58:10B-1.3 - Remediation Of Discharge Of Hazardous Substance; Requirements.

58:10B-1.3 Remediation of discharge of hazardous substance; requirements.

30. a. An owner or operator of an industrial establishment subject to the provisions of P.L.1983, c.330 (C.13:1K-6 et al.), the discharger of a hazardous substance or a person in any way responsible for a hazardous substance pursuant to the provisions of subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), or the owner or operator of an underground storage tank regulated pursuant to the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.), that has discharged a hazardous substance, shall remediate the discharge of a hazardous substance.

b.A person who initiates a remediation of a contaminated site at least 180 days after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.) shall:

(1)hire a licensed site remediation professional to perform the remediation;

(2)notify the department of the name and license information of the licensed site remediation professional who has been hired to perform the remediation;

(3)conduct the remediation without the prior approval of the department, unless directed otherwise by the department;

(4)establish a remediation funding source if a remediation funding source is required pursuant to the provisions of section 25 of P.L.1993, c.139 (C.58:10B-3);

(5)pay all applicable fees and oversight costs as required by the department;

(6)provide access to the contaminated site to the department;

(7)provide access to all applicable documents concerning the remediation to the department;

(8)meet the mandatory remediation timeframes and expedited site specific timeframes established by the department pursuant to section 28 of P.L.2009, c.60 (C.58:10C-28); and

(9)obtain all necessary permits.

c. (1) Any person who initiates a remediation prior to the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), or prior to the issuance of temporary licenses to site remediation professionals pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12), shall comply with the provisions of paragraphs (4) through (9) of subsection b. of this section.

(2)The department may require a person required to perform a remediation pursuant to subsection a. of this section, or a person who has initiated a remediation prior to the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), to comply with the provisions of subsection b. of this section if, after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), the department (a) issues a final order or a penalty becomes due and payable, concerning the performance of the remediation, or (b) issues a demand for stipulated penalties pursuant to the provisions of an oversight document in which the person waived a right to a hearing on the penalties.

(3)No later than three years after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), a person responsible for conducting the remediation, no matter when the remediation is initiated, shall comply with the provisions of subsection b. of this section.

d. (1) The provisions of this section shall not apply to any person who remediates a discharge from an unregulated heating oil tank. For any person who remediates a discharge from an unregulated heating oil tank, the provisions of section 15 of P.L.2009, c.60 (C.58:10C-15) shall apply.

(2)The provisions of this section shall not apply to any person who: (a) does not own a contaminated site, (b) conducts a preliminary assessment or site investigation of the contaminated site for the purpose of conducting all appropriate inquiry into the previous ownership and uses of the property as provided in section 8 of P.L.1976, c.141 (C.58:10-23.11g), and (c) has not discharged a hazardous substance at the site or is not in any way responsible for a hazardous substance discharged at the site pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g).

e.Any person who fails to comply with the provisions of this section shall be liable to the enforcement provisions established pursuant to section 22 of P.L.1976, c.141 (C.58:10-23.11u).

L.2009, c.60, s.30.



Section 58:10B-2 - Rules, Regulations, Deviations From Regulations.

58:10B-2 Rules, regulations, deviations from regulations.

24. a. The department shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations establishing criteria and standards necessary for the submission, evaluation and approval of plans or results of preliminary assessments, site investigations, remedial investigations, and remedial action workplans and for the implementation thereof. The documents for the preliminary assessment, site investigation, remedial investigation, and remedial action workplan required to be submitted for a remediation, shall not be identical to the criteria and standards used for similar documents submitted pursuant to federal law, except as may be required by federal law. In establishing criteria and standards for these terms the department shall strive to be result oriented, provide for flexibility, and to avoid duplicate or unnecessarily costly or time consuming conditions or standards.

b.The regulations adopted by the department pursuant to subsection a. of this section shall provide that a person performing a remediation may deviate from the strict adherence to the regulations, in a variance procedure or by another method prescribed by the department, if that person can demonstrate that the deviation and the resulting remediation would be as protective of human health, safety, and the environment, as appropriate, as the department's regulations and that the health risk standards established in subsection d. of section 35 of P.L.1993, c.139 (C.58:10B-12) and any applicable environmental standards would be met. Factors to be considered in determining if the deviation should be allowed are whether the alternative method:

(1)has been either used successfully or approved by the department in writing or similar situations;

(2)reflects current technology as documented in peer-reviewed professional journals;

(3)can be expected to achieve the same or substantially the same results or objectives as the method which it is to replace; and

(4)furthers the attainment of the goals of the specific remedial phase for which it is used.

c.To the extent practicable and in conformance with the standards for remediations as provided in section 35 of P.L.1993, c.139 (C.58:10-12), the department shall adopt rules and regulations that allow for certain remedial actions to be undertaken in a manner prescribed by the department without having to obtain prior approval from or submit detailed documentation to the department. A person who performs a remedial action in the manner prescribed in the rules and regulations of the department, and who certifies this fact to the department, shall obtain a final remediation document for that particular remedial action.

d.The department shall develop regulatory procedures that encourage the use of innovative technologies in the performance of remedial actions and other remediation activities.

e.Notwithstanding any other provisions of this section, all remediation standards and remedial actions that involve real property located in the pinelands area shall be consistent with the provisions of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), any rules and regulations adopted pursuant thereto, and with section 502 of the "National Parks and Recreation Act of 1978," 16 U.S.C. s.471i.

f.Notwithstanding any other provisions of this section, all remediation standards and remedial actions that involve real property located in the Highlands preservation area shall be consistent with the provisions of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), and any rules and regulations and the Highlands regional master plan adopted pursuant thereto.

L.1993, c.139, s.24; amended 1997, c.278, s.10; 2004, c.120, s.80; 2009, c.60, s.41.



Section 58:10B-2.1 - Departmental Oversight Of Cleanup, Remediation; Fee, Costs, Certain, Permitted.

58:10B-2.1 Departmental oversight of cleanup, remediation; fee, costs, certain, permitted.

1. a. In the case of an owner or operator of an industrial establishment or any other person required to perform remediation activities pursuant to P.L.1983, c.330 (C.13:1K-6 et al.), or a discharger, a person in any way responsible for a hazardous substance, or a person otherwise liable for cleanup and removal costs pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g) and who does not have a defense to liability pursuant to subsection d. of that section, the fees for department oversight of the cleanup and removal of a discharge of a hazardous substance performed after the effective date of P.L.2002, c.37 may include the indirect costs of the department and the costs related to the department's oversight charged to the department by other State departments or agencies.

b.In the case of the remediation of a contaminated site performed by any person not subject to the provisions of subsection a. of this section, the fees for department oversight of the remediation performed after the effective date of P.L.2002, c.37 shall not include any indirect costs, but may include those program costs directly related to the oversight of the remediation and the costs related to the department's oversight charged to the department by other State departments or agencies.

c.In the case of the cleanup and removal of a discharged hazardous substance at a person's primary residence, the fees for department oversight of the remediation performed after the effective date of P.L.2002, c.37 shall not include any indirect costs, but may include only those program costs directly related to the oversight of the remediation.

d.The department shall not establish or impose a fee for the oversight of any cleanup and removal of a discharged hazardous substance or for the remediation of a contaminated site that includes direct program costs and indirect costs which together exceed seven and one-half percent of the cost of the remediation of a contaminated site or the cleanup and removal of a discharged hazardous substance.

L.2002, c.37, s.1; amended 2009, c.60,s.42.



Section 58:10B-3 - Establishment, Maintenance Of Remediation Funding Source.

58:10B-3 Establishment, maintenance of remediation funding source.

25. a. Except as otherwise provided in section 27 of P.L.2009, c.60 (C.58:10C-27), the owner or operator of an industrial establishment or any other person required to perform remediation activities pursuant to P.L.1983, c.330 (C.13:1K-6 et al.), or a discharger, a person in any way responsible for a hazardous substance, or a person otherwise liable for cleanup and removal costs pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.) who has been issued a directive or an order by a State agency, who has entered into an administrative consent order with a State agency, or who has been ordered by a court to clean up and remove a hazardous substance or hazardous waste discharge pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.), shall establish and maintain a remediation funding source in the amount necessary to pay the estimated cost of the required remediation. A person who voluntarily undertakes a remediation pursuant to a memorandum of agreement with the department, or without the department's oversight, or who performs a remediation in an environmental opportunity zone is not required to establish or maintain a remediation funding source. A person who uses an innovative technology or who, in a timely fashion, implements an unrestricted use remedial action or a limited restricted use remedial action for all or part of a remedial action is not required to establish a remediation funding source for the cost of the remediation involving the innovative technology or permanent remedy. A government entity, a person who undertakes a remediation at their primary or secondary residence, the owner or operator of a child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.) who performs a remediation at the licensed child care center, or the person responsible for conducting a remediation at a public school or private school as defined in N.J.S.18A:1-1, or a charter school established pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.), shall not be required to establish or maintain a remediation funding source. A person required to establish a remediation funding source pursuant to this section shall provide to the department satisfactory documentation that the requirement has been met.

The remediation funding source shall be established in an amount equal to or greater than the cost estimate of the implementation of the remediation (1) as approved by the department or as determined by the licensed site remediation professional, as applicable, in accordance with rules and regulations adopted by the department pursuant to section 29 of P.L.2009, c.60 (C.58:10C-29), (2) as provided in an administrative consent order or remediation agreement or remediation certification as required pursuant to subsection e. of section 4 of P.L.1983, c.330, (3) as stated in a departmental order or directive, or (4) as agreed to by a court, and shall be in effect for a term not less than the actual time necessary to perform the remediation at the site. Whenever the remediation cost estimate increases, the person required to establish the remediation funding source shall cause the amount of the remediation funding source to be increased to an amount at least equal to the new estimate. Whenever the remediation cost estimate decreases, the person required to obtain the remediation funding source may file a written request to the department to decrease the amount in the remediation funding source or may submit written documentation to the department certified by the licensed site remediation professional of the details of the decrease in the cost estimate, as applicable. The remediation funding source may be decreased to the amount of the new estimate upon written approval by the department delivered to the person who established the remediation funding source or upon submission of the certification by the licensed site remediation professional, as applicable.

b.The person who established the remediation funding source may use the remediation funding source to pay for the actual cost of the remediation. The department may not require any other financial assurance by the person responsible for conducting the remediation other than that required in this section. In the case of a remediation performed pursuant to P.L.1983, c.330, the remediation funding source shall be established no more than 14 days after the approval by the department or the certification by the licensed site remediation professional of a remedial action workplan, upon approval of a remediation agreement pursuant to subsection e. of section 4 of P.L.1983, c.330 (C.13:1K-9), or upon submission of a remediation certification pursuant to subsection e. of P.L.1983, c.330, unless the department approves an extension. In the case of a remediation performed pursuant to P.L.1976, c.141, the remediation funding source shall be established as provided in an administrative consent order signed by the parties, as provided by a court, or as directed or ordered by the department. In the case of a remediation performed under the department's oversight pursuant to section 27 of P.L.2009, c.60 (C.58:10C-27), the remediation funding source shall be established at the time the person becomes subject to the department's oversight. The establishment of a remediation funding source for that part of the remediation funding source to be established by a grant or financial assistance from the remediation fund may be established for the purposes of this subsection by the application for a grant or financial assistance from the remediation fund and satisfactory evidence submitted to the department that the grant or financial assistance will be awarded. However, if the financial assistance or grant is denied or the department finds that the person responsible for establishing the remediation funding source did not take reasonable action to obtain the grant or financial assistance, the department shall require that the full amount of the remediation funding source be established within 14 days of the denial or finding. Except as provided in section 27 of P.L.2009, c.60 (C.58:10C-27), the remediation funding source shall be evidenced by the establishment and maintenance of (1) a remediation trust fund, (2) an environmental insurance policy, issued by an entity licensed by the Department of Banking and Insurance to transact business in the State of New Jersey, to fund the remediation, (3) a line of credit from a financial institution regulated pursuant to State or federal law and satisfactory to the department authorizing the person responsible for performing the remediation to borrow money, (4) a self-guarantee, or (5) a letter of credit from a financial institution regulated pursuant to State or federal law that guarantees the performance of the remediation by the person to the satisfaction of the department, or by any combination thereof. Where it can be demonstrated that a person cannot establish and maintain a remediation funding source for the full cost of the remediation by a method specified in this subsection, that person may establish the remediation funding source for all or a portion of the remediation, by securing financial assistance from the Hazardous Discharge Site Remediation Fund as provided in section 29 of P.L.1993, c.139 (C.58:10B-7).

c.A remediation trust fund shall be established pursuant to the provisions of this subsection. An originally signed duplicate of the trust agreement shall be delivered to the department by certified mail within 14 days of receipt of notice from the department that the remedial action workplan or remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330 is approved, upon submission of a remediation certification to the department as provided in subsection e. of section 4 of P.L.1983, c.330, or as specified in an administrative consent order, civil order, or order of the department, as applicable. The remediation trust fund agreement shall conform to a model trust fund agreement as established by the department and shall be accompanied by a certification of acknowledgment that conforms to a model established by the department. The trustee shall be an entity which has the authority to act as a trustee and whose trust operations are regulated and examined by a federal or New Jersey agency.

The trust fund agreement shall provide that the remediation trust fund may not be revoked or terminated by the person required to establish the remediation funding source or by the trustee without the written consent of the department. The trustee shall release to the person required to establish the remediation funding source, or to the department or transferee of the property, as appropriate, only those moneys as the department or the licensed site remediation professional authorizes, in writing, to be released. For any remediation subject to the oversight of the department pursuant to section 27 of P.L.2009, c.60 (C.58:10C-27), the person entitled to receive money from the remediation trust fund shall submit documentation to the department detailing the costs incurred or to be incurred as part of the remediation. Upon a determination by the department that the costs are consistent with the remediation of the site, the department shall, in writing, authorize a disbursement of moneys from the remediation trust fund in the amount of the documented costs.

The department shall return the original remediation trust fund agreement to the trustee for termination after the person required to establish the remediation funding source substitutes an alternative remediation funding source as specified in this section or the department notifies the person that that person is no longer required to maintain a remediation funding source for remediation of the contaminated site.

d.An environmental insurance policy shall be established pursuant to the provisions of this subsection. An originally signed duplicate of the insurance policy shall be delivered to the department by certified mail, overnight delivery, or personal service within 30 days of receipt of notice from the department that the remedial action workplan or remediation agreement, as provided in subsection e. of section 4 of P.L.1983, c.330, is approved, upon submission of a remediation certification to the department as provided in subsection e. of section 4 of P.L.1983, c.330, or as specified in an administrative consent order, civil order, or order of the department, as applicable. The insurance company shall release to the person required to establish the remediation funding source, or to the department or transferee of the property, as appropriate, only those moneys as the department or the licensed site remediation professional authorizes, in writing, to be released. The person entitled to receive money from the environmental insurance policy shall submit documentation to the department detailing the costs incurred or to be incurred as part of the remediation.

e.A line of credit shall be established pursuant to the provisions of this subsection. A line of credit shall allow the person establishing it to borrow money up to a limit established in a written agreement in order to pay for the cost of the remediation for which the line of credit was established. An originally signed duplicate of the line of credit agreement shall be delivered to the department by certified mail, overnight delivery, or personal service within 14 days of receipt of notice from the department that the remedial action workplan or remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330 is approved, upon submission of a remediation certification pursuant to subsection e. of P.L.1983, c.330 or as specified in an administrative consent order, civil order, or order of the department, as applicable. The line of credit agreement shall conform to a model agreement as established by the department and shall be accompanied by a certification of acknowledgment that conforms to a model established by the department.

The person or institution providing the line of credit shall release to the person required to establish the remediation funding source, or to the department or transferee of the property as appropriate, only those moneys as the department or the licensed site remediation professional authorizes, in writing, to be released. The person entitled to draw upon the line of credit shall submit documentation to the department detailing the costs incurred or to be incurred as part of the remediation. Upon a determination that the costs are consistent with the remediation of the site, the department shall, in writing, authorize a disbursement from the line of credit in the amount of the documented costs.

The department shall return the original line of credit agreement to the person or institution providing the line of credit for termination after the person required to establish the remediation funding source substitutes an alternative remediation funding source as specified in this section, or after the department notifies the person that that person is no longer required to maintain a remediation funding source for remediation of the contaminated site.

f.A person may self-guarantee a remediation funding source upon the submittal of documentation to the department demonstrating that the cost of the remediation as estimated in the remedial action workplan, in the remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330, in a remediation certification submitted pursuant to subsection e. of P.L.1983, c.330, in an administrative consent order, or as provided in a departmental or court order, would not exceed one-third of the tangible net worth of the person required to establish the remediation funding source, and that the person has a cash flow sufficient to assure the availability of sufficient moneys for the remediation during the time necessary for the remediation. Satisfactory documentation of a person's capacity to self-guarantee a remediation funding source shall consist of audited financial statements, in which the auditor expresses an unqualified opinion, that includes a statement of income and expenses or similar statement of that person and the balance sheet or similar statement of assets and liabilities as used by that person for the fiscal year of the person making the application that ended closest in time to the date of the self-guarantee application. In the case of a special purpose entity established specifically for the purpose of acquiring and redeveloping a contaminated site, and for which a statement of income and expenses is not available, the documentation shall include a statement of assets and liabilities certified by a certified public accountant. The self-guarantee application shall be certified as true to the best of the applicant's information, knowledge, and belief, by the chief financial, or similar officer or employee, or general partner, or principal of the person making the self-guarantee application. A person shall be deemed by the department to possess the required cash flow pursuant to this section if that person's gross receipts exceed its gross payments in that fiscal year in an amount at least equal to the estimated costs of completing the remedial action workplan schedule to be performed in the 12-month period following the date on which the application for self-guarantee is made. In the event that a self-guarantee is required for a period of more than one year, applications for a self-guarantee shall be renewed annually pursuant to this subsection for each successive year. The department may establish requirements and reporting obligations to ensure that the person proposing to self-guarantee a remediation funding source meets the criteria for self-guaranteeing prior to the initiation of remedial action and until completion of the remediation.

g. (1) If the person required to establish the remediation funding source fails to perform the remediation as required, or fails to meet the mandatory remediation timeframes or expedited site specific timeframes established pursuant to section 28 of P.L.2009, c.60 (C.58:10C-28) for the performance of the remedial action, the department shall make a written determination of this fact. A copy of the determination by the department shall be delivered to the person required to establish the remediation funding source and, in the case of a remediation conducted pursuant to P.L.1983, c.330 (C.13:1K-6 et al.), to any transferee of the property. Following this written determination, the department may perform the remediation in place of the person required to establish the remediation funding source. In order to finance the cost of the remediation the department may make disbursements from the remediation funding source, or, if sufficient moneys are not available from those funds, from the remediation guarantee fund created pursuant to section 45 of P.L.1993, c.139 (C.58:10B-20).

(2)The transferee of property subject to a remediation conducted pursuant to P.L.1983, c.330 (C.13:1K-6 et al.), may, at any time after the department's determination of nonperformance by the owner or operator required to establish the remediation funding source, petition the department, in writing, with a copy being sent to the owner and operator, for authority to perform the remediation at the industrial establishment. The department, upon a determination that the transferee is competent to do so, may grant that petition which shall authorize the transferee to perform the remediation as specified in an approved remedial action workplan, or to perform the activities as required in a remediation agreement, or as provided in a remediation certification, and to avail itself of the moneys in the remediation trust fund, letter of credit, or line of credit or to make claims upon the environmental insurance policy for these purposes. The petition of the transferee shall not be granted by the department if the owner or operator continues or begins to perform its obligations within 14 days of the petition being filed with the department.

(3)After the department has begun to perform the remediation in the place of the person required to establish the remediation funding source or has granted the petition of the transferee to perform the remediation, the person required to establish the remediation funding source shall not be permitted by the department to continue its performance obligations except upon the agreement of the department or the transferee, as applicable, or except upon a determination by the department that the transferee is not adequately performing the remediation.

h.A letter of credit shall be established pursuant to the provisions of this subsection. A letter of credit shall allow a person to guarantee the availability of funds up to a limit established in a written agreement in order to guarantee the payment of the cost of the remediation for which the letter of credit was established. An originally signed duplicate of the letter of credit agreement shall be delivered to the department by certified mail, overnight delivery, or personal service within 14 days of receipt of notice from the department that the remedial action workplan or remediation agreement as provided in subsection e. of section 4 of P.L.1983, c.330 (C.13:1K-9) is approved, upon submission of a remediation certification pursuant to subsection e. of P.L.1983, c.330, or as specified in an administrative consent order, civil order, or order of the department, as applicable. The letter of credit agreement shall conform to a model agreement as established by the department and shall be accompanied by a certification of acknowledgment that conforms to a model established by the department.

The financial institution that provides the letter of credit shall release to the department or to a person authorized to perform the remediation pursuant to subsection g. of this section, only moneys authorized by the department, or the authorized licensed site remediation professional, in writing, to be released. The department shall return the original letter of credit to the financial institution providing the letter of credit for termination after the person required to establish the remediation funding source substitutes an alternative remediation funding source as authorized in this section, or after the department notifies the person that that person is no longer required to maintain a remediation funding source for the remediation of the contaminated site.

L.1993, c.139, s.25; amended 1997, c.278, s.11; 2003, c.224, s.2; 2009, c.60, s.43.



Section 58:10B-3.1 - Authority To Perform Remediation Of Condemned Property By Local Government Unit, Certain Conditions.

58:10B-3.1 Authority to perform remediation of condemned property by local government unit, certain conditions.

1. a. If a local government unit condemns contaminated property pursuant to the "Eminent Domain Act of 1971," P.L.1971, c.361 (C.20:3-1 et seq.), and the property is undergoing a remediation, the local government unit may petition the Department of Environmental Protection, in writing, for authority to perform the remediation of the condemned property. The department, upon a determination that the local government unit has demonstrated sufficient resources to perform the remediation, may replace the person performing the remediation of the condemned property with the local government unit that has condemned the property, provided that, at the time the condemnation action is filed, more than four years have elapsed since the person performing the remediation first entered into an oversight document for the site with the Department of Environmental Protection and the person has not begun implementation of a remedial action workplan for each area of concern on the property. The department shall not replace the person performing the remediation of the condemned property unless the local government unit enters into an appropriate oversight document with the department to perform the remediation.

b.Upon the replacement of the person performing a remediation of contaminated property with a local government unit pursuant to subsection a. of this section, the department may release the person performing the remediation from the requirement to establish a remediation funding source as otherwise required pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3).

L.2005,c.355,s.1.



Section 58:10B-3.2 - Annual Charge For Prompt Remediation Of Certain Industrial Properties; Inapplicability.

58:10B-3.2 Annual charge for prompt remediation of certain industrial properties; inapplicability.

3. a. Except as provided in subsection b. of this section, whenever an industrial property that is subject to any federal or State court order, or administrative action or order, for environmental remediation becomes vacant or underutilized, the municipality in which the property is located may assess an annual charge to ensure the prompt remediation of the property. The charge shall not exceed the difference between the amount of property taxes paid on the property in the last year of full industrial operation and the amount of property taxes paid on the property for the current year. Unpaid charges shall constitute a lien on the property and shall be collected in the same manner as property taxes. The municipality shall deposit any funds collected pursuant to this section with the Commissioner of Environmental Protection, who shall credit the amounts deposited against the property owner's environmental remediation liability pursuant to law.

b.The provisions of this section shall not apply to any property for which a remediation trust fund has been established pursuant to the provisions of section 25 of P.L.1993, c.139 (C.58:10B-3).

L.2012, c.19, s.3.



Section 58:10B-4 - Hazardous Discharge Site Remediation Fund.

58:10B-4 Hazardous Discharge Site Remediation Fund.

26. a. There is established in the New Jersey Economic Development Authority a special, revolving fund to be known as the Hazardous Discharge Site Remediation Fund. Except as provided in section 4 of P.L.2007, c.135 (C.52:27D-130.7), moneys in the remediation fund shall be dedicated for the provision of financial assistance or grants to municipalities, counties, redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), and persons, for the purpose of financing remediation activities at sites at which there is, or is suspected of being, a discharge of hazardous substances or hazardous wastes.

b.The remediation fund shall be credited with:

(1)moneys as are appropriated by the Legislature;

(2)moneys deposited into the fund as repayment of principal and interest on outstanding loans made from the fund;

(3)any return on investment of moneys deposited in the fund;

(4)(Deleted by amendment, P.L.2009, c.60);

(5)moneys deposited in the fund as repayment of recoverable grants made by the New Jersey Redevelopment Authority for brownfield redevelopment;

(6)moneys deposited into the fund from cost recovery subrogation actions; and

(7)moneys made available to the authority for the purposes of the fund.

L.1993, c.139, s.26; amended 1997, c.278, s.12; 2005, c.223, s.2; 2007, c.135, s.1; 2009, c.60, s.44.



Section 58:10B-5 - Financial Assistance From Remediation Fund.

58:10B-5 Financial assistance from remediation fund.

27. a. (1) Except as provided in section 4 of P.L.2007, c.135 (C.52:27D-130.7), financial assistance from the remediation fund may only be rendered to persons who cannot establish a remediation funding source for the full amount of a remediation. Financial assistance pursuant to this act may be rendered only for that amount of the cost of a remediation for which the person cannot establish a remediation funding source. The limitations on receiving financial assistance established in this paragraph (1) shall not limit the ability of municipalities, counties, redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), persons who are not required to establish a remediation funding source for the part of the remediation involving an innovative technology, an unrestricted use remedial action or a limited restricted use remedial action, persons performing a remediation in an environmental opportunity zone, or persons who voluntarily perform a remediation, from receiving financial assistance from the fund.

(2)Financial assistance rendered to persons who voluntarily perform a remediation or perform a remediation in an environmental opportunity zone may only be made for that amount of the cost of the remediation that the person cannot otherwise fund by any of the authorized methods to establish a remediation funding source.

(3)Financial assistance rendered to persons who do not have to provide a remediation funding source for the part of the remediation that involves an innovative technology, an unrestricted use remedial action, or a limited restricted use remedial action may only be made for that amount of the cost of the remediation that the person cannot otherwise fund by any of the authorized methods to establish a remediation funding source.

b.Financial assistance may be rendered from the remediation fund to (1) owners or operators of industrial establishments who are required to perform remediation activities pursuant to P.L.1983, c.330 (C.13:1K-6 et al.), upon closing operations or prior to the transfer of ownership or operations of an industrial establishment, (2) persons who are liable for the cleanup and removal costs of a hazardous substance pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.), and (3) persons who voluntarily perform a remediation of a discharge of a hazardous substance or hazardous waste.

c.Financial assistance and grants may be made from the remediation fund to a municipality, county, or redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), for real property: (1) on which it holds a tax sale certificate; (2) that it has acquired through foreclosure or other similar means; or (3) that it has acquired, or in the case of a county governed by a board of chosen freeholders, has passed a resolution or, in the case of a municipality or a county operating under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), has passed an ordinance or other appropriate document to acquire, by voluntary conveyance for the purpose of redevelopment, for renewable energy generation or for recreation and conservation purposes. Financial assistance and grants may only be awarded for real property on which there has been a discharge or on which there is a suspected discharge of a hazardous substance or hazardous waste.

d.Grants may be made from the remediation fund to persons who own real property on which there has been a discharge of a hazardous substance or a hazardous waste and that person qualifies for an innocent party grant pursuant to section 28 of P.L.1993, c.139 (C.58:10B-6).

e.Grants may be made from the remediation fund to qualifying persons who propose to perform a remedial action that uses an innovative technology or that would result in an unrestricted use remedial action or a limited restricted use remedial action.

f.Grants may be made from the remediation fund to municipalities, counties, and redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), for the preliminary assessment, site investigation, remedial investigation and remedial action on contaminated real property within a brownfield development area. An ownership interest in the contaminated property shall not be required in order for a municipality, county, or redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) to receive a grant for a remediation of property in a brownfield redevelopment area. Notwithstanding the limitation on the total amount of financial assistance and grants that may be awarded in any one year pursuant to subsection b. of section 28 of P.L.1993, c.139 (C.58:10B-6), the authority may award an additional amount of financial assistance and grants in any one year, of up to $2,000,000, to any one municipality, county, or redevelopment entity for the remediation of property in a brownfield development area. Any property on which a municipality, county, or redevelopment entity makes expenditures for a remedial action and the property is not owned by that entity shall be subject to the provisions of section 8 of P.L.2005, c.223 (C.58:10B-25.2).

L.1993, c.139, s.27; amended 1996, c.62, s.64; 1997, c.278, s.13; 1999, c.214, s.1; 2005, c.223, s.3; 2007, c.135, s.2; 2009, c.302, s.1.



Section 58:10B-6 - Financial Assistance And Grants From The Fund; Allocations; Purposes.

58:10B-6 Financial assistance and grants from the fund; allocations; purposes.

28. a. Except for moneys deposited in the remediation fund for specific purposes, and as provided in section 4 of P.L.2007, c.135 (C.52:27D-130.7), financial assistance and grants from the remediation fund shall be rendered for the following purposes. A written report shall be sent to the Senate Environment Committee, and the Assembly Environment and Solid Waste Committee, or their successors at the end of each calendar quarter detailing the allocation and expenditures related to the financial assistance and grants from the fund.

(1)Moneys shall be allocated for financial assistance to persons, for remediation of real property located in a qualifying municipality as defined in section 1 of P.L.1978, c.14 (C.52:27D-178);

(2)Moneys shall be allocated to: (a) municipalities, counties, or redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), for:

(i)projects in brownfield development areas pursuant to subsection f. of section 27 of P.L.1993, c.139 (C.58:10B-5),

(ii)matching grants up to a cumulative total amount from the fund of $5,000,000 per year of up to 75% of the costs of the remedial action for projects involving the redevelopment of contaminated property for recreation and conservation purposes, provided that the use of the property for recreation and conservation purposes is included in the comprehensive plan for the development or redevelopment of contaminated property, up to 75% of the costs of the remedial action for projects involving the redevelopment of contaminated property for renewable energy generation, or up to 50% of the costs of the remedial action for projects involving the redevelopment of contaminated property for affordable housing pursuant to P.L.1985, c.222 (C.52:27D-301 et al.),

(iii)grants for preliminary assessment, site investigation or remedial investigation of a contaminated site,

(iv)financial assistance for the implementation of a remedial action, or

(v)financial assistance for remediation activities at sites that have been contaminated by a discharge of a hazardous substance or hazardous waste, or at which there is an imminent and significant threat of a discharge of a hazardous substance or hazardous waste, and the discharge or threatened discharge poses or would pose an imminent and significant threat to a drinking water source, to human health, or to a sensitive or significant ecological area; or

(b)persons for financial assistance for remediation activities at sites that have been contaminated by a discharge of a hazardous substance or hazardous waste, or at which there is an imminent and significant threat of a discharge of a hazardous substance or hazardous waste, and the discharge or threatened discharge poses or would pose an imminent and significant threat to a drinking water source, to human health, or to a sensitive or significant ecological area.

Except as provided in subsection f. of section 27 of P.L.1993, c.139 (C.58:10B-5), financial assistance and grants to municipalities, counties, or redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) may be made for real property: (1) on which they hold a tax sale certificate; (2) that they have acquired through foreclosure or other similar means; or (3) that they have acquired, or, in the case of a county governed by a board of chosen freeholders, have passed a resolution or, in the case of a municipality or a county operating under the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.), have passed an ordinance or other appropriate document to acquire, by voluntary conveyance for the purpose of redevelopment, or for recreation and conservation purposes. Financial assistance and grants may only be awarded for real property on which there has been or on which there is suspected of being a discharge of a hazardous substance or a hazardous waste. Grants and financial assistance provided pursuant to this paragraph shall be used for performing preliminary assessments, site investigations, remedial investigations, and remedial actions on real property in order to determine the existence or extent of any hazardous substance or hazardous waste contamination, and to remediate the site in compliance with the applicable health risk and environmental standards on those properties. No financial assistance or grants for a remedial action shall be awarded until the municipality, county, or redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), actually owns the real property, provided that a matching grant for 75% of the costs of a remedial action for a project involving the redevelopment of contaminated property for recreation and conservation purposes, or a matching grant for 50% of the costs of a remedial action for a project involving the redevelopment of contaminated property for affordable housing pursuant to P.L.1985, c.222 (C.52:27D-301 et al.) may be made to a municipality, county, or redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) even if it does not own the real property and a grant may be made to a municipality, county, or redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) for a remediation in a brownfield development area pursuant to subsection f. of section 27 of P.L.1993, c.139 (C.58:10B-5) even if the entity does not own the real property. No grant shall be awarded for a remedial action for a project involving the redevelopment of contaminated property for recreation or conservation purposes unless the use of the property is preserved for recreation and conservation purposes by conveyance of a development easement, conservation restriction or easement, or other restriction or easement permanently restricting development, which shall be recorded and indexed with the deed in the registry of deeds for the county. A municipality that has performed, or on which there has been performed, a preliminary assessment, site investigation or remedial investigation on property may obtain a loan for the purpose of continuing the remediation on those properties as necessary to comply with the applicable remediation regulations adopted by the department. No grant shall be awarded pursuant to this paragraph to a municipality, a county, or a redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) unless that entity has adopted by ordinance or resolution a comprehensive plan specifically for the development or redevelopment of contaminated or potentially contaminated real property in that municipality or the entity can demonstrate to the authority that a realistic opportunity exists that the subject real property will be developed or redeveloped within a three-year period from the completion of the remediation;

(3)Moneys shall be allocated for financial assistance to persons who voluntarily perform a remediation of a hazardous substance or hazardous waste discharge;

(4)Moneys shall be allocated for grants to persons who own real property on which there has been a discharge of a hazardous substance or a hazardous waste and that person qualifies for an innocent party grant. A person qualifies for an innocent party grant if that person acquired the property prior to December 31, 1983 and continues to own the property until such time as the authority approves the grant, the hazardous substance or hazardous waste that was discharged at the property was not used by the person at that site, and that person certifies that he did not discharge any hazardous substance or hazardous waste at an area where a discharge is discovered. A grant authorized pursuant to this paragraph may be for up to 50% of the remediation costs at the area of concern for which the person qualifies for an innocent party grant, except that no grant awarded pursuant to this paragraph to any person may exceed $1,000,000;

(5)Moneys shall be allocated for (a) financial assistance to persons who own and plan to remediate an environmental opportunity zone for which an exemption from real property taxes has been granted pursuant to section 5 of P.L.1995, c.413 (C.54:4-3.154), or (b) matching grants for up to 25% of the project costs to qualifying persons, municipalities, counties, and redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), who propose to perform a remedial action that uses an innovative technology, or for the implementation of a limited restricted use remedial action or an unrestricted use remedial action except that no grant awarded pursuant to this paragraph may exceed $250,000; and

(6)Twenty percent of the moneys in the remediation fund shall be allocated for financial assistance or grants for any of the purposes enumerated in paragraphs (1) through (5) of this subsection.

For the purposes of paragraph (5) of this subsection, "qualifying persons" means any person who has a net worth of not more than $2,000,000 and "project costs" means that portion of the total costs of a remediation that is specifically for the use of an innovative technology or to implement an unrestricted use remedial action or a limited restricted use remedial action, as applicable.

b.Loans issued from the remediation fund shall be for a term not to exceed ten years, except that upon the transfer of ownership of any real property for which the loan was made, the unpaid balance of the loan shall become immediately payable in full. The unpaid balance of a loan for the remediation of real property that is transferred by devise or succession shall not become immediately payable in full, and loan repayments shall be made by the person who acquires the property. Loans to municipalities, counties, and redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), shall bear an interest rate equal to 2 points below the Federal Discount Rate at the time of approval or at the time of loan closing, whichever is lower, except that the rate shall be no lower than 3 percent. All other loans shall bear an interest rate equal to the Federal Discount Rate at the time of approval or at the time of the loan closing, whichever is lower, except that the rate on such loans shall be no lower than five percent. Financial assistance and grants may be issued for up to 100% of the estimated applicable remediation cost, except that the cumulative maximum amount of financial assistance which may be issued to a person, in any calendar year, for one or more properties, shall be $1,000,000. Financial assistance and grants to any one municipality, county, or redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) may not exceed $3,000,000 in any calendar year except as provided in subsection f. of section 27 of P.L.1993, c.139 (C.58:10B-5). Grants to a municipality, county, or redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) may be for up to 100% of the total costs of the preliminary assessment, site investigation, or remedial investigation regardless of when the application was received by the department. Grants to a municipality, a county, or a redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4) may not exceed 75% of the total costs of the remedial action at any one site for any application received by the department on or after September 15, 2005. Repayments of principal and interest on the loans issued from the remediation fund shall be paid to the authority and shall be deposited into the remediation fund.

c.No person, other than a qualified person planning to use an innovative technology for the cost of that technology, a qualified person planning to use a limited restricted use remedial action or an unrestricted use remedial action for the cost of the remedial action, a person performing a remediation in an environmental opportunity zone, or a person voluntarily performing a remediation, shall be eligible for financial assistance from the remediation fund to the extent that person is capable of establishing a remediation funding source for the remediation as required pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3).

d.The authority may use a sum that represents up to 2% of the moneys issued as financial assistance or grants from the remediation fund each year for administrative expenses incurred in connection with the operation of the fund and the issuance of financial assistance and grants.

e.Prior to March 1 of each year, the authority shall submit to the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors, a report detailing the amount of money that was available for financial assistance and grants from the remediation fund for the previous calendar year, the amount of money estimated to be available for financial assistance and grants for the current calendar year, the amount of financial assistance and grants issued for the previous calendar year and the category for which each financial assistance and grant was rendered, and any suggestions for legislative action the authority deems advisable to further the legislative intent to facilitate remediation and promote the redevelopment and use of existing industrial sites.

L.1993, c.139, s.28; amended 1995, c.413, s.10; 1996, c.62, s.65; 1997, c.278, s.14; 1999, c.214, s.2; 2001, c.70; 2005, c.223, s.4; 2006, c.89; 2007, c.25; 2007, c.135, s.3; 2009, c.302, s.2; 2009, c.303.



Section 58:10B-6.1 - Grants, Hazardous Discharge Site Remediation Fund; Certain Brownfield Sites.

58:10B-6.1 Grants, Hazardous Discharge Site Remediation Fund; certain brownfield sites.

1. a. Notwithstanding the provisions of sections 27 and 28 of P.L.1993, c.139 (C.58:10B-5 and 58:10B-6), or any other law, or any rule or regulation adopted pursuant thereto to the contrary, the New Jersey Economic Development Authority may provide grants or removeable grants from the Hazardous Discharge Site Remediation Fund established pursuant to section 26 of P.L.1993, c.139 (C.58:10B-4) to a municipality that has received a commitment prior to the effective date of this act from the New Jersey Redevelopment Authority, established pursuant to P.L.1996, c.62 (C.55:19-20 et al.), for funding the implementation of a remedial action and any other activities within the approved scope of work associated with the redevelopment of a brownfield site.

b.Grants may be provided pursuant to the provisions of this act to the following municipalities for the following projects:

MunicipalityAmount

Bayonne$ 344,657

Camden 500,000

Camden-Nipper 1,500,000

Camden-Trailways 750,000

East Orange 100,000

Glassboro 94,000

Long Branch 350,000

Newark K-Mart 673,500

Newark Bergen Street 50,000

New Brunswick-Heldrich Center 1,000,000

Perth Amboy 845,000

Plainfield 750,000

Pleasantville 1,000,000

Rahway-80 East Milton 750,000

Rahway-Main & Monroe 25,000

Trenton 84,000



$8,816,157



c.Any repayments to the New Jersey Redevelopment Authority for grants or other financial assistance made for brownfields remediation or redevelopment pursuant to the provisions of this act shall be paid to the New Jersey Economic Development Authority and shall be deposited into the fund.

d.As used in this act, "brownfield site" means any former or current commercial or industrial site that is currently vacant or underutilized and on which there has been, or there is suspected to have been, a discharge of a contaminant.

L.2003,c.121,s.1.



Section 58:10B-7 - Awarding Of Financial Assistance, Grants, Priorities.

58:10B-7 Awarding of financial assistance, grants, priorities.

29. a. A qualified applicant for financial assistance or a grant from the remediation fund shall be awarded financial assistance or a grant by the authority upon the availability of sufficient moneys in the remediation fund for the purpose of the financial assistance or grant. The authority shall award financial assistance and grants in the following order of priority:

(1)Sites on which there has been a discharge and the discharge poses an imminent and significant threat to a drinking water source, to human health, or to a sensitive or significant ecological area shall be given first priority; and

(2)Sites in areas designated as Planning Area 1 (Metropolitan), Planning Area 2 (Suburban), designated centers, or areas receiving plan endorsement as designated pursuant to the "State Planning Act," sections 1 through 12 of P.L.1985, c.398 (C.52:18A-196 et seq.), sites that the Brownfields Redevelopment Task Force, established pursuant to section 5 of P.L.1997, c.278 (C.58:10B-23), determines are of immediate economic development potential, and sites in brownfield development areas, shall be given second priority. The priority ranking of applicants within any priority category enumerated in this section for awarding financial assistance and grants from the remediation fund shall be based upon the date of receipt by the authority of an application from the applicant. If an application is determined to be incomplete by the authority, an applicant shall have 30 days from receipt of written notice of incompleteness to file any additional information as may be required by the authority for a completed application. If an applicant fails to file the additional information within those 30 days, the filing date for that application for financial assistance or a grant for a site that is not within a priority category enumerated in this section, shall be the date that the additional information is received by the authority. An application shall be deemed complete when all the information required by the authority has been received in the required form.

b.Within 90 days, for a private entity, or 180 days for a municipality, county, or a redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), of notice of approval of a financial assistance or grant application, an applicant shall submit to the authority an executed contract for the remediation activities for which the financial assistance or grant application was made. The contract shall be consistent with the terms and conditions for which the financial assistance or grant was rendered. Failure to submit an executed contract within the time provided, without good cause, shall constitute grounds for the alteration of an applicant's priority ranking for the awarding of financial assistance or a grant.

L.1993,c.139,s.29; amended 1996, c.62, s.66; 2005, c.223, s.5.



Section 58:10B-8 - Financial Assistance, Grant Recipients' Compliance, Conditions.

58:10B-8 Financial assistance, grant recipients' compliance, conditions.

30. a. The authority shall, by rule or regulation:

(1)require a financial assistance or grant recipient to provide to the authority, as necessary or upon request, evidence that financial assistance or grant moneys are being spent for the purposes for which the financial assistance or grant was made, and that the applicant is adhering to all of the terms and conditions of the financial assistance or grant agreement;

(2)require the financial assistance or grant recipient to provide access at reasonable times to the subject property to determine compliance with the terms and conditions of the financial assistance or grant;

(3)establish a priority system for rendering financial assistance or grants for remediations identified by the department as involving an imminent and significant threat to a public water source, human health, or to a sensitive or significant ecological area pursuant to subsection a. of section 28 of P.L.1993, c.139 (C.58:10B-6);

(4)(Deleted by amendment, P.L.2009, c.60);

(5)provide that an applicant for financial assistance or a grant pay a reasonable fee for the application which shall be used by the authority for the administration of the loan and grant program;

(6)provide that where financial assistance to a person other than a municipality, a county, or a redevelopment entity authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4), is for a portion of the remediation cost, that the proceeds thereof not be disbursed to the applicant until the costs of the remediation for which a remediation funding source has been established has been expended;

(7)provide that the amount of a grant for the costs of a remedial action shall not include the cost to remediate a site to meet residential soil remediation standards if the local zoning ordinances adopted pursuant to the "Municipal Land Use Law," P.L.1975, c.291 (C.40:55D-1 et seq.) do not allow for residential use;

(8)adopt such other requirements as the authority shall deem necessary or appropriate in carrying out the purposes for which the Hazardous Discharge Site Remediation Fund was created.

b.An applicant for financial assistance or a grant shall be required to:

(1)provide proof, as determined sufficient by the authority, that the applicant, where applicable, cannot establish a remediation funding source for all or part of the remediation costs, as required by section 25 of P.L.1993, c.139 (C.58:10B-3). The provisions of this paragraph do not apply to grants to innocent persons, grants for the use of innovative technologies, or grants for the implementation of unrestricted use remedial actions or limited restricted use remedial actions or to financial assistance or grants to municipalities, counties, or redevelopment entities authorized to exercise redevelopment powers pursuant to section 4 of P.L.1992, c.79 (C.40A:12A-4); and

(2)demonstrate the ability to repay the amount of the financial assistance and interest, and, if necessary, to provide adequate collateral to secure the financial assistance amount.

c.Information submitted as part of a loan or grant application or agreement shall be deemed a public record subject to the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.).

d.In establishing requirements for financial assistance or grant applications and financial assistance or grant agreements, the authority:

(1)shall minimize the complexity and costs to applicants or recipients of complying with such requirements;

(2)may not require financial assistance or grant conditions that interfere with the everyday normal operations of the recipient's business activities, except to the extent necessary to ensure the recipient's ability to repay the financial assistance and to preserve the value of the loan collateral; and

(3)shall expeditiously process all financial assistance or grant applications in accordance with a schedule established by the authority for the review and the taking of final action on the application, which schedule shall reflect the degree of complexity of a financial assistance or grant application.

L.1993, c.139, s.30; amended 1997, c.278, s.15; 2005, c.223, s.6; 2009, c.60, s.45.



Section 58:10B-8.1 - Conditions For Payment Of Grant From Hazardous Discharge Site Remediation Fund.

58:10B-8.1 Conditions for payment of grant from Hazardous Discharge Site Remediation Fund.

32. a. The New Jersey Economic Development Authority shall require that payment of a grant or financial assistance from the Hazardous Discharge Site Remediation Fund shall be conditioned upon the subrogation to the department of all rights of the recipient to recover remediation costs from an insurance carrier, discharger, or person in any way responsible for a hazardous substance pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g) and who does not have a defense to liability pursuant to subsection d. of that section, upon the failure of the recipient to repay the financial assistance to the State. Nothing in this subsection shall be construed to limit or otherwise affect the authority or rights of the department concerning the discharge of a hazardous substance pursuant to P.L.1976, c.141, any other law, or pursuant to common law, against a discharger or a person in any way responsible for a hazardous substance.

b.The New Jersey Economic Development Authority shall not award a grant or financial assistance from the Hazardous Discharge Site Remediation Fund if the applicant relinquishes, impairs, or waives, or has relinquished, impaired, or waived, any right to recover the costs of the remediation against an insurance carrier, discharger, or person in any way responsible for a hazardous substance pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g).

c.In any action by the department to enforce a right of subrogation, the department shall be entitled to invoke any right or defense available to the recipient of a grant or financial assistance from the Hazardous Discharge Site Remediation Fund.

d.All moneys collected in a cost recovery subrogation action shall be deposited into the Hazardous Discharge Site Remediation Fund.

L.2009, c.60, s.32.



Section 58:10B-9 - Violators Of Environmental Law May Not Receive Financial Assistance, Grant

58:10B-9. Violators of environmental law may not receive financial assistance, grant
31. No financial assistance or grant from the remediation fund shall be rendered to a person who is currently in violation of an administrative or judicial order, judgment, or consent agreement regarding violation or threatened violation of an environmental law regarding the subject property, unless the violation, fee, penalty or assessment is currently being contested by the person in a manner prescribed by law or unless the violation resulted from a lack of sufficient money to perform required remediation activities.

L.1993,c.139,s.31.



Section 58:10B-10 - Legal Responsibility Of Applicant For Compliance

58:10B-10. Legal responsibility of applicant for compliance
32. a. The lack of sufficient moneys in the remediation fund to satisfy all financial assistance or grant applications shall not affect in any way an applicant's legal responsibility to comply with the requirements of P.L.1983, c.330 (C.13:1K-6 et al.), P.L.1976, c.141 (C.58:10-23.11 et seq.), or any other applicable provision of law.

b. Nothing in sections 23 through 43 of P.L.1993, c.139 (C.58:10B-1 et seq.) shall be construed to:

(1) impose any obligation on the State for any financial assistance or grant commitments rendered by the authority, and the authority's obligations shall be limited to the amount of otherwise unobligated moneys available in the fund therefor; or

(2) impose any obligation on the authority for the quality of any work performed pursuant to a remediation undertaken with financial assistance or a grant rendered pursuant to section 28 of P.L.1993, c.139 (C.58:10B-6).

L.1993,c.139,s.32.



Section 58:10B-11 - Remediation Funding Source Surcharge.

58:10B-11 Remediation funding source surcharge.

33. a. There is imposed upon every person who is required to establish a remediation funding source pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3) a remediation funding source surcharge. The remediation funding source surcharge shall be in an amount equal to 1% of the required amount of the remediation funding source required by the department to be maintained. No surcharge, however, may be imposed upon (1) that amount of the remediation funding source that is met by a self-guarantee as provided in subsection f. of section 25 of P.L.1993, c.139 (C.58:10B-3), (2) that amount of the remediation funding source that is met by financial assistance or a grant from the remediation fund, (3) any person who voluntarily performs a remediation pursuant to an administrative consent order, (4) any person who entered voluntarily into a memorandum of understanding with the department to remediate real property, as long as that person meets the mandatory remediation timeframes and expedited site specific timeframes established by the department pursuant to section 28 of P.L.2009, c.60 (C.58:10C-28), (5) any person performing a remediation in an environmental opportunity zone, or (6) that portion of the cost of the remediation that is specifically for the use of an innovative technology or to implement a limited restricted use remedial action or an unrestricted use remedial action. The surcharge shall be based on the cost of remediation work remaining to be completed and shall be paid on an annual basis as long as the remediation continues and until the Department of Environmental Protection issues a no further action letter or the licensed site remediation professional issues a response action outcome for the property subject to the remediation. The remediation funding source surcharge shall be due and payable within 14 days of the time of the department's approval of a remedial action workplan or signing an administrative consent order or as otherwise provided by law. The department shall collect the surcharge and shall remit all moneys collected to the Remediation Guarantee Fund established pursuant to section 45 of P.L.1993, c.139 (C.58:10B-20).

b.By February 1 of each year, the department shall issue a report to the Senate Environment Committee and to the Assembly Environment and Solid Waste Committee, or their successors, listing, for the prior calendar year, each person who owed the remediation funding source surcharge, the amount of the surcharge paid, and the total amount collected.

L.1993, c.139, s.33; amended 1997, c.278, s.16; 2009, c.60, s.46.



Section 58:10B-12 - Adoption Of Remedial Standards.

58:10B-12 Adoption of remedial standards.

35. a. The Department of Environmental Protection shall adopt minimum remediation standards for soil, groundwater, and surface water quality necessary for the remediation of contamination of real property. The remediation standards shall be developed to ensure that the potential for harm to public health and safety and to the environment is minimized to acceptable levels, taking into consideration the location, the surroundings, the intended use of the property, the potential exposure to the discharge, and the surrounding ambient conditions, whether naturally occurring or man-made.

Until the minimum remediation standards for the protection of public health and safety as described herein are adopted, the department shall apply public health and safety remediation standards for contamination at a site on a case-by-case basis based upon the considerations and criteria enumerated in this section.

The department may not require any person to perform an ecological evaluation of any area of concern that consists of an underground storage tank storing heating oil for on-site consumption in a one to four family residential building.

b.In developing minimum remediation standards the department shall:

(1)base the standards on generally accepted and peer reviewed scientific evidence or methodologies;

(2)base the standards upon reasonable assumptions of exposure scenarios as to amounts of contaminants to which humans or other receptors will be exposed, when and where those exposures will occur, and the amount of that exposure;

(3)avoid the use of redundant conservative assumptions. The department shall avoid the use of redundant conservative assumptions by the use of parameters that provide an adequate margin of safety and which avoid the use of unrealistic conservative exposure parameters and which guidelines make use of the guidance and regulations for exposure assessment developed by the United States Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C. s.9601 et seq. and other statutory authorities as applicable;

(4)where feasible, establish the remediation standards as numeric or narrative standards setting forth acceptable levels or concentrations for particular contaminants; and

(5)consider and utilize, in the absence of other standards used or developed by the Department of Environmental Protection and the United States Environmental Protection Agency, the toxicity factors, slope factors for carcinogens and reference doses for non-carcinogens from the United States Environmental Protection Agency's Integrated Risk Information System (IRIS).

c. (1) The department shall develop residential and nonresidential soil remediation standards that are protective of public health and safety. For contaminants that are mobile and transportable to groundwater or surface water, the residential and nonresidential soil remediation standards shall be protective of groundwater and surface water. Residential soil remediation standards shall be set at levels or concentrations of contamination for real property based upon the use of that property for residential or similar uses and which will allow the unrestricted use of that property without the need of engineering devices or any institutional controls and without exceeding a health risk standard greater than that provided in subsection d. of this section. Nonresidential soil remediation standards shall be set at levels or concentrations of contaminants that recognize the lower likelihood of exposure to contamination on property that will not be used for residential or similar uses, which will allow for the unrestricted use of that property for nonresidential purposes, and that can be met without the need of engineering controls. Whenever real property is remediated to a nonresidential soil remediation standard, except as otherwise provided in paragraph (3) of subsection g. of this section, the department shall require, pursuant to section 36 of P.L.1993, c.139 (C.58:10B-13), that the use of the property be restricted to nonresidential or other uses compatible with the extent of the contamination of the soil and that access to that site be restricted in a manner compatible with the allowable use of that property.

(2)The department may develop differential remediation standards for surface water or groundwater that take into account the current, planned, or potential use of that water in accordance with the "Clean Water Act" (33 U.S.C. s.1251 et seq.) and the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.).

d.The department shall develop minimum remediation standards for soil, groundwater, and surface water intended to be protective of public health and safety taking into account the provisions of this section. In developing these minimum health risk remediation standards the department shall identify the hazards posed by a contaminant to determine whether exposure to that contaminant can cause an increase in the incidence of an adverse health effect and whether the adverse health effect may occur in humans. The department shall set minimum soil remediation health risk standards for both residential and nonresidential uses that:

(1)for human carcinogens, as categorized by the United States Environmental Protection Agency, will result in an additional cancer risk of one in one million;

(2)for noncarcinogens, will limit the Hazard Index for any given effect to a value not exceeding one.

The health risk standards established in this subsection are for any particular contaminant and not for the cumulative effects of more than one contaminant at a site.

e.Remediation standards and other remediation requirements established pursuant to this section and regulations adopted pursuant thereto shall apply to remediation activities required pursuant to the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.), the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), P.L.1986, c.102 (C.58:10A-21 et seq.), the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.), the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), the "Comprehensive Regulated Medical Waste Management Act," sections 1 through 25 of P.L.1989, c.34 (C.13:1E-48.1 et seq.), the "Major Hazardous Waste Facilities Siting Act," P.L.1981, c.279 (C.13:1E-49 et seq.), the "Sanitary Landfill Facility Closure and Contingency Fund Act," P.L.1981, c.306 (C.13:1E-100 et seq.), the "Regional Low-Level Radioactive Waste Disposal Facility Siting Act," P.L.1987, c.333 (C.13:1E-177 et seq.), or any other law or regulation by which the State may compel a person to perform remediation activities on contaminated property. However, nothing in this subsection shall be construed to limit the authority of the department to establish discharge limits for pollutants or to prescribe penalties for violations of those limits pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.), or to require the complete removal of nonhazardous solid waste pursuant to law.

f.(1) A person performing a remediation of contaminated real property, in lieu of using the established minimum soil remediation standard for either residential use or nonresidential use adopted by the department pursuant to subsection c. of this section, may submit to the department a request to use an alternative residential use or nonresidential use soil remediation standard. The use of an alternative soil remediation standard shall be based upon site specific factors which may include (1) physical site characteristics which may vary from those used by the department in the development of the soil remediation standards adopted pursuant to this section; or (2) a site specific risk assessment. If a person performing a remediation requests to use an alternative soil remediation standard based upon a site specific risk assessment, that person shall demonstrate to the department that the requested deviation from the risk assessment protocol used by the department in the development of soil remediation standards pursuant to this section is consistent with the guidance and regulations for exposure assessment developed by the United States Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 42 U.S.C.s.9601 et seq. and other statutory authorities as applicable. A site specific risk assessment may consider exposure scenarios and assumptions that take into account the form of the contaminant present, natural biodegradation, fate and transport of the contaminant, available toxicological data that are based upon generally accepted and peer reviewed scientific evidence or methodologies, and physical characteristics of the site, including, but not limited to, climatic conditions and topographic conditions. Nothing in this subsection shall be construed to authorize the use of an alternative soil remediation standard in those instances where an engineering control is the appropriate remedial action, as determined by the department, to prevent exposure to contamination.

Upon a determination by the department that the requested alternative remediation standard satisfies the department's regulations, is protective of public health and safety, as established in subsection d. of this section, and is protective of the environment pursuant to subsection a. of this section, the alternative residential use or nonresidential use soil remediation standard shall be approved by the department. The burden to demonstrate that the requested alternative remediation standard is protective rests with the person requesting the alternative standard and the department may require the submission of any documentation as the department determines to be necessary in order for the person to meet that burden.

(2)The department may, upon its own initiative, require an alternative remediation standard for a particular contaminant for a specific real property site, in lieu of using the established minimum residential use or nonresidential use soil remediation standard adopted by the department for a particular contaminant pursuant to this section. The department may require an alternative remediation standard pursuant to this paragraph upon a determination by the department, based on the weight of the scientific evidence, that due to specific physical site characteristics of the subject real property, including, but not limited to, its proximity to surface water, the use of the adopted residential use or nonresidential use soil remediation standards would not be protective, or would be unnecessarily overprotective, of public health or safety or of the environment, as appropriate.

g.The development, selection, and implementation of any remediation standard or remedial action shall ensure that it is protective of public health, safety, and the environment, as applicable, as provided in this section. In determining the appropriate remediation standard or remedial action that shall occur at a site, the department and any person performing the remediation, shall base the decision on the following factors:

(1)Unrestricted use remedial actions, limited restricted use remedial actions and restricted use remedial actions shall be allowed except that unrestricted use remedial actions and limited restricted use remedial actions shall be preferred over restricted use remedial actions. For any remediation initiated one year after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), the department shall require the use of an unrestricted use remedial action, or a presumptive remedy or an alternative remedy as provided in paragraph (10) of this subsection, at a site or area of concern where new construction is proposed for residential purposes, for use as a child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.), or as a public school or private school as defined in N.J.S.18A:1-1, as a charter school established pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.), or where there will be a change in the use of the site to residential, child care, or public school, private school, or charter school purposes or another purpose that involves use by a sensitive population. For any remediation initiated on or after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), the department may require the use of an unrestricted use remedial action or a presumptive remedy as provided in guidelines adopted pursuant to paragraph (10) of this subsection for a site or area of concern that is to be used for residential, child care, or public school, private school, or charter school purposes or another purpose that involves use by a sensitive population. Except as provided in this subsection, and section 27 of P.L.2009, c.60 (C.58:10C-27), the department, however, may not disapprove the use of a restricted use remedial action or a limited restricted use remedial action so long as the selected remedial action meets the health risk standard established in subsection d. of this section, and where, as applicable, is protective of the environment. Except as provided in this subsection and section 27 of P.L.2009, c.60 (C.58:10C-27), the choice of the remedial action to be implemented shall be made by the person responsible for conducting the remediation in accordance with regulations adopted by the department and that choice of the remedial action shall be approved by the department if all the criteria for remedial action selection enumerated in this section, as applicable, are met. Except as provided in section 27 of P.L.2009, c.60 (C.58:10C-27), the department may not require a person to compare or investigate any alternative remedial action as part of its review of the selected remedial action. The department may disapprove the selection of a remedial action for a site on which the proposed remedial action will render the property unusable for future redevelopment or for recreational use;

(2)Contamination may, upon the department's approval, be left onsite at levels or concentrations that exceed the minimum soil remediation standards for residential use if the implementation of institutional or engineering controls at that site will result in the protection of public health, safety and the environment at the health risk standard established in subsection d. of this section, if the requirements established in subsections a., b., c. and d. of section 36 of P.L.1993, c.139 (C.58:10B-13), and paragraphs (1) and (10) of this subsection, are met. The department may also require the treatment or removal of contaminated material that would pose an acute health or safety hazard in the event of failure of an engineering control;

(3)Real property on which there is soil that has not been remediated to the residential soil remediation standards, or real property on which the soil, groundwater, or surface water has been remediated to meet the required health risk standard by the use of engineering or institutional controls, may be developed or used for residential purposes, or for any other similar purpose, if (a) all areas of that real property at which a person may come into contact with soil are remediated to meet the residential soil remediation standards, (b) it is clearly demonstrated that for all areas of the real property, other than those described in subparagraph (a) above, engineering and institutional controls can be implemented and maintained on the real property sufficient to meet the health risk standard as established in subsection d. of this section, and (c) a presumptive remedy established and approved by the department pursuant to paragraph (10) of this subsection, or an alternative remedy approved by the department pursuant to paragraph (10) of this subsection, has been approved, as provided in paragraphs (1) and (10) of this subsection;

(4)Remediation shall not be required beyond the regional natural background levels for any particular contaminant. The department shall develop regulations that set forth a process to identify background levels of contaminants for a particular region. For the purpose of this paragraph "regional natural background levels" means the concentration of a contaminant consistently present in the environment of the region of the site and which has not been influenced by localized human activities;

(5)Remediation shall not be required of the owner or operator of real property for contamination coming onto the site from another property owned and operated by another person, unless the owner or operator is the person who is liable for cleanup and removal costs pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.);

(6)Groundwater that is contaminated shall not be required to be remediated to a level or concentration for any particular contaminant lower than the level or concentration that is migrating onto the property from another property owned and operated by another person;

(7)The technical performance, effectiveness and reliability of the proposed remedial action in attaining and maintaining compliance with applicable remediation standards and required health risk standards shall be considered. In reviewing a proposed remedial action, the department or the licensed site remediation professional shall also consider the ability of the owner or operator to implement the proposed remedial action within a reasonable time frame without jeopardizing public health, safety or the environment;

(8)The use of a remedial action for soil contamination that is determined by the department to be effective in its guidance document created pursuant to section 38 of P.L.1993, c.139 (C.58:10B-14), is presumed to be an appropriate remedial action if it is to be implemented on a site in the manner described by the department in the guidance document and applicable regulations and if all of the conditions for remedy selection provided for in this section are met. The burden to prove compliance with the criteria in the guidance document is with the person responsible for conducting the remediation;

(9)(Deleted by amendment, P.L.1997, c.278);

(10) The department shall, by rule or regulation, establish presumptive remedies, use of which shall be required on any site or area of concern to be used for residential purposes, as a child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.), as a public school or private school as defined in N.J.S.18A:1-1, or as a charter school established pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.). The department may also issue guidelines that provide for presumptive remedies that may be required as provided in paragraph (1) of this subsection, on a site to be used for residential purposes, as a child care center, or as a public school, private school or charter school. The presumptive remedies shall be based on the historic use of the property, the nature and extent of the contamination at the site, the future use of the site and any other factors deemed relevant by the department. The department may include the use of engineering and institutional controls in the presumptive remedies authorized pursuant to this subsection. If the person responsible for conducting the remediation demonstrates to the department that the use of an unrestricted use remedial action or a presumptive remedy is impractical due to conditions at the site, or that an alternative remedy would be equally protective over time as a presumptive remedy, then an alternative remedy for the site that is protective of the public health and safety may be proposed for review and approval by the department;

(11) The department may authorize a person conducting a remediation to divide a contaminated site into one or more areas of concern. For each area of concern, a different remedial action may be selected provided the requirements of this subsection are met and the remedial action selected is consistent with the future use of the property; and

(12) The construction of single family residences, public schools, private schools, or charter schools, or child care centers shall be prohibited on a landfill that undergoes a remediation if engineering controls are required for the management of landfill gas or leachate.

The burden to demonstrate that a remedial action is protective of public health, safety and the environment, as applicable, and has been selected in conformance with the provisions of this subsection is with the person responsible for conducting the remediation.

The department may require the person responsible for conducting the remediation to supply the information required pursuant to this subsection as is necessary for the department to make a determination.

h. (1) The department shall adopt regulations which establish a procedure for a person to demonstrate that a particular parcel of land contains large quantities of historical fill material. Upon a determination by the department that large quantities of historic fill material exist on that parcel of land, there is a rebuttable presumption that the department shall not require any person to remove or treat the fill material in order to comply with applicable health risk or environmental standards. In these areas the department shall establish by regulation the requirement for engineering or institutional controls that are designed to prevent exposure of these contaminants to humans, that allow for the continued use of the property, that are less costly than removal or treatment, which maintain the health risk standards as established in subsection d. of this section, and, as applicable, are protective of the environment. The department may rebut the presumption only upon a finding by the preponderance of the evidence that the use of engineering or institutional controls would not be effective in protecting public health, safety, and the environment. The department may not adopt any rule or regulation that has the effect of shifting the burden of rebutting the presumption. For the purposes of this paragraph "historic fill material" means generally large volumes of non-indigenous material, no matter what date they were emplaced on the site, used to raise the topographic elevation of a site, which were contaminated prior to emplacement and are in no way connected with the operations at the location of emplacement and which include, but are not limited to, construction debris, dredge spoils, incinerator residue, demolition debris, fly ash, and non-hazardous solid waste. Historic fill material shall not include any material which is substantially chromate chemical production waste or any other chemical production waste or waste from processing of metal or mineral ores, residues, slags or tailings.

(2)The department shall develop recommendations for remedial actions in large areas of historic industrial contamination. These recommendations shall be designed to meet the health risk standards established in subsection d. of this section, and to be protective of the environment and shall take into account the industrial history of these sites, the extent of the contamination that may exist, the costs of remedial actions, the economic impacts of these policies, and the anticipated uses of these properties. The department shall issue a report to the Senate Environment Committee and to the Assembly Environment and Solid Waste Committee, or their successors, explaining these recommendations and making any recommendations for legislative or regulatory action.

(3)The department may not, as a condition of allowing the use of a nonresidential use soil remediation standard, or the use of institutional or engineering controls, require the owner of that real property, except as provided in section 36 of P.L.1993, c.139 (C.58:10B-13), to restrict the use of that property through the filing of a deed easement, covenant, or condition.

i.The department may not require a remedial action workplan to be prepared or implemented or engineering or institutional controls to be imposed upon any real property unless sampling performed at that real property demonstrates the existence of contamination above the applicable remediation standards.

j.Upon the approval by the department or by a licensed site remediation professional of a remedial action workplan, or similar plan that describes the extent of contamination at a site and the remedial action to be implemented to address that contamination, the department may not subsequently require a change to that workplan or similar plan in order to compel a different remediation standard due to the fact that the established remediation standards have changed; however, the department may compel a different remediation standard if the difference between the new remediation standard and the remediation standard approved in the workplan or other plan differs by an order of magnitude. The limitation to the department's authority to change a workplan or similar plan pursuant to this subsection shall only apply if the workplan or similar plan is being implemented in a reasonable timeframe, as may be indicated in the approved remedial action workplan or similar plan.

k.Notwithstanding any other provisions of this section, all remediation standards and remedial actions that involve real property located in the Pinelands area shall be consistent with the provisions of the "Pinelands Protection Act," P.L.1979, c.111 (C.13:18A-1 et seq.), any rules and regulations promulgated pursuant thereto, and with section 502 of the "National Parks and Recreation Act of 1978," 16 U.S.C. s.471i; and all remediation standards and remedial actions that involve real property located in the Highlands preservation area shall be consistent with the provisions of the "Highlands Water Protection and Planning Act," P.L.2004, c.120 (C.13:20-1 et al.), and any rules and regulations and the Highlands regional master plan adopted pursuant thereto.

l.Upon the adoption of a remediation standard for a particular contaminant in soil, groundwater, or surface water pursuant to this section, the department may amend that remediation standard only upon a finding that a new standard is necessary to maintain the health risk standards established in subsection d. of section 35 of P.L.1993, c.139 (C.58:10B-12) or to protect the environment, as applicable. The department may not amend a public health based soil remediation standard to a level that would result in a health risk standard more protective than that provided for in subsection d. of section 35 of P.L.1993, c.139 (C.58:10B-12).

m.Nothing in P.L.1993, c.139 shall be construed to restrict or in any way diminish the public participation which is otherwise provided under the provisions of the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.).

n.Notwithstanding any provision of subsection a. of section 36 of P.L.1993, c.139 (C.58:10B-13) to the contrary, the department may not require a person intending to implement a remedial action at an underground storage tank facility storing heating oil for on-site consumption at a one to four family residential dwelling to provide advance notice to a municipality prior to implementing that remedial action.

o.A person who has remediated a site pursuant to the provisions of this section, who was liable for the cleanup and removal costs of that discharge pursuant to the provisions of paragraph (1) of subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), and who remains liable for the discharge on that site due to a possibility that a remediation standard may change, undiscovered contamination may be found, or because an engineering control was used to remediate the discharge, shall maintain with the department a current address at which that person may be contacted in the event additional remediation needs to be performed at the site. The requirement to maintain the current address shall be made part of the conditions of the permit issued pursuant to section 19 of P.L.2009, c.60 (C.58:10C-19) and the final remediation document.

L.1993, c.139, s.35; amended 1997, c.278, s.17; 2004, c.120, s.81; 2009, c.60, s.47; 2010, c.87, s.3.



Section 58:10B-13 - Use Of Nonresidential Standards Or Other Controls, Requirements.

58:10B-13 Use of nonresidential standards or other controls, requirements.

36. a. When real property is remediated to a nonresidential soil remediation standard or engineering or institutional controls are used in lieu of remediating a site to meet an established remediation standard for soil, groundwater, or surface water, the person responsible for conducting the remediation shall, as a condition of the use of that standard or control measure:

(1)implement any engineering or institutional controls the department requires to prevent exposure to the contaminants, provide maintenance, as necessary, of those controls, and provide for the restriction of the use of the property by the owner in a manner that prevents exposure;

(2)with the consent of the owner of the real property, provide for the recording with the office of the county recording officer, in the county in which the property is located, a notice to inform prospective holders of an interest in the property that contamination exists on the property at a level that may statutorily restrict certain uses of or access to all or part of that property, a delineation of those restrictions, a description of all specific engineering or institutional controls at the property that exist and that shall be maintained in order to prevent exposure to contaminants remaining on the property, and the written consent to the notice by the owner of the property. The notice shall be recorded in the same manner as are deeds and other interests in real property. The department shall develop a uniform deed notice that ensures the proper filing of the deed notice. The provisions of this paragraph do not apply to restrictions on the use of surface water or groundwater;

(3)provide written notice to the governing body of each municipality in which the property is located that contaminants will exist at the property above residential use soil remediation standards or any other remediation standards and specifying the restrictions on the use of or access to all or part of that property and of the specific engineering or institutional controls at the property that exist and that shall be maintained;

(4)post signs, as required by the department, at any location at the site where access is restricted or in those areas that must be maintained in a prescribed manner, to inform persons on the property that there are restrictions on the use of that property or restrictions on access to any part of the site;

(5)maintain a list of the restrictions on site for inspection by governmental enforcement officials; and

(6)prior to commencing a remedial action, notify, in writing, the governing body of each municipality wherein the property being remediated is located. The notice shall include, but not be limited to, the commencement date for the remedial action; the name, mailing address and business telephone number of the person implementing the remedial action, or his designated representative; and a brief description of the remedial action.

b.If the owner of the real property does not consent to the recording of a notice pursuant to paragraph (2) of subsection a. of this section, the person responsible for conducting the remediation shall implement a remedial action that meets the residential soil remediation standard in the remediation of that real property.

c.Whenever engineering or institutional controls on property as provided in subsection a. of this section are no longer required, or whenever the engineering or institutional controls are changed because of the performance of subsequent remedial activities, a change in conditions at the site, or the adoption of revised remediation standards, the department shall require that the owner or operator of that property record with the office of the county recording officer a notice that the use of the property is no longer restricted or delineating the new restrictions. The person responsible for conducting the remediation shall notify, in writing, the municipality in which the property is located of the removal or change of the restrictive use conditions.

d.The owner or lessee of any real property, or any person operating a business on real property, which has been remediated to a nonresidential use soil remediation standard or on which a remedial action that includes engineering or institutional controls for soil, groundwater, or surface water has been implemented to protect the public health, safety, or the environment, as applicable, shall maintain the engineering or institutional controls as required by the department. An owner, lessee, or operator who takes any action that results in the improper alteration or removal of engineering or institutional controls or who fails to maintain the engineering or institutional controls as required by the department, shall be subject to the penalties and actions set forth in section 22 of P.L.1976, c.141 (C.58:10-23.11u) and, where applicable, shall be liable for any additional remediation and damages pursuant to the provisions of section 8 of P.L.1976, c.141 (C.58:10-23.11g). The provisions of this subsection shall not apply if a notification received pursuant to subsection c. of this section authorizes all restrictions or controls to be removed from the subject property.

e.Notwithstanding the provisions of any other law, or any rule, regulation, or order adopted pursuant thereto to the contrary, whenever contamination at a property is remediated in compliance with all applicable soil, groundwater or surface water remediation standards that were in effect or approved by the department at the completion of the remediation, no person, except as otherwise provided in this section, shall be liable for the cost of any additional remediation that may be required by a subsequent adoption by the department of a more stringent remediation standard for a particular contaminant. Upon the adoption of a regulation that amends a remediation standard, or where the adoption of a regulation would change a remediation standard which was otherwise approved by the department, only a person who is liable to clean up and remove that contamination pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g), and who does not have a defense to liability pursuant to subsection d. of that section, shall be liable for any additional remediation costs necessary to bring the site into compliance with the new remediation standards except that no person shall be so liable unless the difference between the new remediation standard and the level or concentration of a contaminant at the property differs by an order of magnitude. The department may compel a person who is liable for the additional remediation costs to perform additional remediation activities to meet the new remediation standard except that a person may not be compelled to perform any additional remediation activities on the site if that person can demonstrate that the existing engineering or institutional controls on the site prevent exposure to the contamination and that the site remains protective of public health, safety and the environment pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12). The burden to prove that a site remains protective is on the person liable for the additional remediation costs. A person liable for the additional remediation costs who is relying on engineering or institutional controls to make a site protective, shall comply with the provisions of subsections a., b., c. and d. of this section.

Nothing in the provisions of this subsection shall be construed to affect the authority of the department, pursuant to subsection f. of this section, to require additional remediation on real property where engineering controls were implemented.

Nothing in the provisions of this subsection shall limit the rights of a person, other than the State, or any department or agency thereof, to bring a civil action for damages, contribution, or indemnification as provided by statutory or common law.

f.Whenever the department approves or has approved, or a licensed site remediation professional implements a remedial action that includes, the use of engineering controls for the remediation of soil, groundwater, or surface water, to protect public health, safety or the environment, the department may require additional remediation of that site only if the engineering controls no longer are protective of public health, safety, or the environment.

g.Whenever the department approves or has approved, or a licensed site remediation professional implements a remedial action that includes, the use of engineering or institutional controls for the remediation of soil, groundwater, or surface water, to protect public health, safety or the environment, the department shall inspect that site at least once every five years in order to ensure that the engineering and institutional controls are being properly maintained and that the controls remain protective of public health and safety and of the environment.

h.A property owner of a site on which a deed notice has been recorded shall notify any person who intends to excavate on the site of the nature and location of any contamination existing on the site and of any conditions or measures necessary to prevent exposure to contaminants.

L.1993, c.139, s.36; amended 1997, c.278, s.18; 2009, c.60, s.48.



Section 58:10B-13.1 - No Further Action Letter; Covenant Not To Sue.

58:10B-13.1 No further action letter; covenant not to sue.

6. a. Whenever on or after October 16, 2009 the Department of Environmental Protection issues a no further action letter pursuant to a remediation, the person responsible for conducting the remediation shall be deemed by operation of law to have received a covenant not to sue with respect to the real property upon which the remediation has been conducted. The covenant not to sue shall be consistent with any conditions and limitations contained in the no further action letter. The covenant not to sue shall be for any area of concern remediated and may apply to the entire real property if the remediation included a preliminary assessment and, if necessary, a site investigation of the entire real property, and any other necessary remedial actions. The covenant remains effective only for as long as the real property for which the covenant was issued continues to meet the conditions of the no further action letter. Upon a finding by the department that real property or a portion thereof to which a covenant not to sue pertains, no longer meets with the conditions of the no further action letter, the department shall provide notice of that fact to the person responsible for maintaining compliance with the no further action letter. The department may allow the person a reasonable time to come into compliance with the terms of the original no further action letter. If the property does not meet the conditions of the no further action letter and if the department does not allow for a period of time to come into compliance or if the person fails to come into compliance within the time period, the covenant not to sue shall be deemed to be revoked by operation of law.

Except as provided in subsection e. of this section, a covenant not to sue shall by operation of law provide for the following, as applicable:

(1)a provision releasing the person who undertook the remediation from all civil liability to the State to perform any additional remediation, to pay compensation for damage to, or loss of, natural resources, for the restoration of natural resources in connection with the discharge on the property or for any cleanup and removal costs;

(2)for a remediation that involves the use of engineering or institutional controls:

(a)a provision requiring the person, or any subsequent owner, lessee, or operator during the person's period of ownership, tenancy, or operation, to maintain those controls, conduct periodic monitoring for compliance, and submit to the department, on a biennial basis, a certification that the engineering and institutional controls are being properly maintained and continue to be protective of public health and safety and of the environment. The certification shall state the underlying facts and shall include the results of any tests or procedures performed that support the certification; and

(b)a provision that the covenant is revoked by operation of law if the engineering or institutional controls are not being maintained or are no longer in place; and

(3)for a remediation that involves the use of engineering controls but not for any remediation that involves the use of institutional controls only, a provision barring the person or persons whom the covenant not to sue benefits, from making a claim against the New Jersey Spill Compensation Fund and the Sanitary Landfill Facility Contingency Fund for any costs or damages relating to the real property and remediation covered by the covenant not to sue. The covenant not to sue shall not bar a claim by any person against the New Jersey Spill Compensation Fund and the Sanitary Landfill Contingency Fund for any remediation that involves only the use of institutional controls if, after a valid no further action letter has been issued, the department orders additional remediation, except that the covenant shall bar such a claim if the department ordered additional remediation in order to remove the institutional control.

b.Unless a covenant not to sue issued under this section is revoked by the department, or by operation of law, the covenant shall remain effective. The covenant not to sue shall apply to all successors in ownership of the property and to all persons who lease the property or who engage in operations on the property.

c.If a covenant not to sue is revoked, liability for any additional remediation shall not be applied retroactively to any person for whom the covenant remained in effect during that person's ownership, tenancy, or operation of the property.

d.A covenant not to sue and the protections it affords shall not apply to any discharge that occurs subsequent to the issuance of the no further action letter which was the basis of the issuance of the covenant, nor shall a covenant not to sue and the protections it affords relieve any person of the obligations to comply in the future with laws and regulations.

e.The covenant not to sue shall be deemed to apply to any person who obtains a no further action letter as provided in subsection a. of this section. The covenant not to sue shall not provide relief from any liability, either under statutory or common law, to any person who is liable for cleanup and removal costs pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), and who does not have a defense to liability pursuant to subsection d. of that section.

f.(1) Except as provided in paragraphs (2) and (3) of this subsection, the department shall not issue covenants not to sue after the issuance of licenses to site remediation professionals pursuant to the provisions of section 12 of P.L.2009, c.60 (C.58:10C-12).

(2)The department may issue a covenant not to sue that is consistent with the provisions of this section when it issues a no further action letter for a remediation of a discharge from an unregulated heating oil tank.

(3)The department may issue a covenant not to sue as part of a settlement of litigation.

L.1997, c.278, s.6; amended 2001, c.154, s.4; 2005, c.4, s.3; 2009, c.60, s.49; 2009, c.300.



Section 58:10B-13.2 - Covenant Not To Sue, Provisions.

58:10B-13.2 Covenant not to sue, provisions.

31. a. After a licensed site remediation professional issues a response action outcome to the person responsible for conducting the remediation, the person shall be deemed, by operation of law, to have received a covenant not to sue with respect to the real property upon which the remediation has been conducted. The covenant not to sue shall be subject to any conditions and limitations contained in the response action outcome. The covenant not to sue shall be for any area of concern remediated and may apply to the entire real property if the remediation included a preliminary assessment and, if necessary, a site investigation of the entire real property, and any other necessary remedial actions. The covenant remains effective only for as long as the real property for which the covenant was deemed to have been issued continues to meet the conditions of the response action outcome. Upon a finding by the department that real property or a portion thereof to which a covenant not to sue pertains, no longer meets with the conditions of the response action outcome, the department shall provide notice of that fact to the person responsible for maintaining compliance with the response action outcome. The department may allow the person a reasonable time to come into compliance with the terms of the original response action outcome. If the property does not meet the conditions of the response action outcome and if the department does not allow for a period of time to come into compliance or if the person fails to come into compliance within the time period, the covenant not to sue shall be deemed to be revoked by operation of law.

Except as provided in subsection e. of this section, a covenant not to sue shall by operation of law provide for the following, as applicable:

(1)a provision releasing the person who undertook the remediation from all civil liability to the State to perform any additional remediation, to pay compensation for damage to, or loss of, natural resources, for the restoration of natural resources in connection with the discharge on the property or for any cleanup and removal costs;

(2)for a remediation that involves the use of engineering or institutional controls:

(a)a provision requiring the person, or any subsequent owner, lessee, or operator during the person's period of ownership, tenancy, or operation, to maintain those controls, conduct periodic monitoring for compliance, and submit to the department, on a biennial basis, a certification that the engineering and institutional controls are being properly maintained and continue to be protective of public health and safety and of the environment. The certification shall state the underlying facts and shall include the results of any tests or procedures performed that support the certification; and

(b)a provision that the covenant is revoked by operation of law if the engineering or institutional controls are not being maintained or are no longer in place; and

(3)for a remediation that involves the use of engineering controls but not for any remediation that involves the use of institutional controls only, a provision barring the person or persons whom the covenant not to sue benefits, from making a claim against the New Jersey Spill Compensation Fund and the Sanitary Landfill Facility Contingency Fund for any costs or damages relating to the real property and remediation covered by the covenant not to sue. The covenant not to sue shall not bar a claim by any person against the New Jersey Spill Compensation Fund and the Sanitary Landfill Contingency Fund for any remediation that involves only the use of institutional controls if, after a valid response action outcome has been issued, the department orders additional remediation, except that the covenant shall bar such a claim if the department ordered additional remediation in order to remove the institutional control.

b.The covenant not to sue shall apply to all successors in ownership of the property and to all persons who lease the property or who engage in operations on the property.

c.If a covenant not to sue is revoked, liability for any additional remediation shall not be applied retroactively to any person for whom the covenant remained in effect during that person's ownership, tenancy, or operation of the property.

d.A covenant not to sue and the protections it affords shall not apply to any discharge that occurs subsequent to the issuance of the response action outcome which was the basis of the issuance of the covenant, nor shall a covenant not to sue and the protections it affords relieve any person of the obligations to comply in the future with laws, rules and regulations.

e.The covenant not to sue shall be deemed to apply to any person who obtains a response action outcome as provided in subsection a. of this section. The covenant not to sue shall not provide relief from any liability, either under statutory or common law, to any person who is liable for cleanup and removal costs pursuant to subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), and who does not have a defense to liability pursuant to subsection d. of that section.

L.2009, c.60, s.31.



Section 58:10B-14 - Development Of Guidance Document

58:10B-14. Development of guidance document
38. Within 12 months of the effective date of this act, the department shall develop a guidance document for the remediation of contaminated soils. The guidance document shall include a description of remedial actions the department determines are effective in remediating soil contamination to the residential or nonresidential use soil remediation standards and that should be considered by a person performing a soil remediation. The department shall revise the guidance document periodically as it determines necessary. Adoption of the guidance document, or the revisions thereto, shall be published in the New Jersey Register but the adoption of the guidance document, or the revisions thereto, shall not otherwise be subject to the notice, comment, publication, or other requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1993,c.139,s.38.



Section 58:10B-15 - Responsibility For Prior Discharges, Exemptions; Penalties

58:10B-15. Responsibility for prior discharges, exemptions; penalties
39. a. Any person who, before the effective date of P.L.1993, c.139 (C.13:1K-9.6 et al.), has discharged a hazardous substance in violation of P.L.1976, c.141, and:

(1) has not been issued a directive to remove or arrange for the removal of the discharge pursuant to section 7 of P.L.1976, c.141 (C.58:10-23.11f);

(2) has not been assessed a civil penalty, a civil administrative penalty, or is not the subject of an action pursuant to the provisions of section 22 of P.L.1976, c.141 (C.58:10-23.11u);

(3) has not entered into an administrative consent order to clean up and remove the discharge; and

(4) has not been ordered by a court to clean up and remove the discharge, shall not be subject to a monetary penalty for the failure to report the discharge or for any civil violation of P.L.1976, c.141 (C.58:10-23.11 et seq.) or P.L.1977, c.74 (C.58:10A-1 et seq.) that resulted in the discharge if the person notifies the department of the discharge and enters into an administrative consent order or a memorandum of agreement with the department to remediate the discharge in accordance with the provisions of P.L.1976, c.141 (C.58:10-23.11 et seq.), or any rules or regulations adopted pursuant thereto, within one year of the effective date of P.L.1993, c.139 (C.13:1K-9.6 et al.). Any person who notifies the department of the discharge pursuant to this section shall be liable for all cleanup and removal costs as provided in section 8 of P.L.1976, c.141 (C.58:10-23.11g).

b. Notwithstanding the provisions of subsection a. of this subsection, any person who enters into a memorandum of agreement or administrative consent order pursuant to this section and fails to remediate the discharge in accordance with the memorandum of agreement or administrative consent order, shall be subject to all penalties for violations that occurred before the effective date of P.L.1993, c.139 (C.13:1K-9.6 et al.) as well as any penalties for subsequent violations.

c. The provisions of this section shall not apply to violations of a permit issued pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.).

d. Any documents or information provided to the department pursuant to this section may not be used in a criminal investigation or criminal prosecution against the person providing the information or documents for those violations that occurred before the effective date of this act as long as the person remediates the discharge in conformance with the administrative consent order or memorandum of agreement entered into pursuant to subsection a. of this section.

L.1993,c.139,s.39.



Section 58:10B-16 - Access To Property To Conduct Remediation

58:10B-16. Access to property to conduct remediation
40. a. (1) Any person who undertakes the remediation of suspected or actual contamination and who requires access to conduct such remediation on real or personal property that is not owned by that person, may enter upon the property to conduct the necessary remediation if there is an agreement, in writing, between the person conducting the remediation and the owner of the property authorizing the entry onto the property. If, after good faith efforts, the person undertaking the remediation and the property owner fail to reach an agreement concerning access to the property, the person undertaking the remediation shall seek an order from the Superior Court directing the property owner to grant reasonable access to the property and the court may proceed in the action in a summary manner.

(2) Such relief may include, singly or in combination:



(a) A temporary or permanent injunction;



(b) Assessment of the person undertaking the remediation for costs associated with any disruption in operations on the property;

(c) Assessment of the person undertaking the remediation for any costs to return the property to its condition before the commencement of the remediation;

(d) A requirement that the person undertaking the remediation indemnify the owner of the property for any damages, penalties or liabilities resulting from the remediation;

(e) A requirement that the person undertaking the remediation indemnify the owner of the property for any liability resulting from the entry of persons onto the property to perform the remediation.

b. The court shall promptly issue any access order sought pursuant to this section upon a showing that (1) a reasonable possibility exists that contamination from another site has migrated onto the owner's property, or (2) access to the property is reasonable and necessary to remediate contamination. The presence of an applicable department oversight document or a remediation obligation pursuant to law involving the property for which access is sought shall constitute prima facie evidence sufficient to support the issuance of an order.

Unless the court otherwise orders for notice and for good cause shown, an action for an access order shall not be joined with non-germane issues against the owner of the property for which access is sought or other person who may be liable for the contamination. Non-germane issues shall include, but not be limited to, issues concerning contribution, treble damages, or other damages involving either the contamination or the remediation.

The court may impose reasonable conditions as part of the access order, including without limitation, that the person undertaking the remediation take all reasonable measures to minimize the disruption to the property and the activities conducted there and return the property to its condition prior to the commencement of remediation.

c. The department may not impose or seek to impose any civil or civil administrative penalties upon any person for failure to perform a remediation on property not owned by that person within the time schedule required by regulation on property not owned by that person if (1) the failure to perform the remediation was the result of an inability of that person to enter upon real or personal property owned by another person, and (2) the person took all appropriate action pursuant to this section to obtain access to the property.

d. Nothing herein shall be construed as limiting the rights of the owner of the property against which the access order is issued to initiate a civil action to seek any damages available under law.

e. Nothing herein shall be construed as limiting the rights of the person conducting the remediation from initiating any subsequent civil action against the owner of the property upon which access was ordered.

L.1993,c.139,s.40.



Section 58:10B-17 - Review Of Department Decision Concerning Remediation

58:10B-17. Review of department decision concerning remediation
41. a. Any person conducting a remediation of a contaminated site may dispute a decision by the department concerning the remediation in accordance with the guidelines developed pursuant to subsection b. of this section. The disputed decision shall be reviewed, and a determination shall be made, by the next level of the department's management, and the review may continue, upon the request of the person seeking review, until the commissioner or his designee has issued a decision on the dispute. Each successive level of management review and the resulting determination on the dispute, shall occur within seven days of the department's receipt of the request for review.

b. Within 60 days of the effective date of P.L.1993, c.139, the department shall develop guidelines that establish a procedure through which a person conducting a remediation of a contaminated site may dispute a department decision concerning the remediation. Those guidelines shall include provisions for an expedited review procedure under which the commissioner, or his designee, shall issue a decision on the dispute within 21 calendar days of the date on which the request for that review was received.

L.1993,c.139,s.41.



Section 58:10B-17.1 - Commencement Of Civil Actions Under Environmental Laws, Limitations; Definitions.

58:10B-17.1 Commencement of civil actions under environmental laws, limitations; definitions.

5. a. (1) Except where a limitations provision expressly and specifically applies to actions commenced by the State or where a longer limitations period would otherwise apply, and subject to any statutory provisions or common law rules extending limitations periods, any civil action concerning the remediation of a contaminated site or the closure of a sanitary landfill facility commenced by the State pursuant to the State's environmental laws shall be commenced within three years next after the cause of action shall have accrued.

(2)For purposes of determining whether a civil action subject to the limitations periods specified in paragraph (1) of this subsection has been commenced within time, no cause of action shall be deemed to have accrued prior to January 1, 2002 or until the contaminated site is remediated or the sanitary landfill has been properly closed, whichever is later.

b. (1) Except where a limitations provision expressly and specifically applies to actions commenced by the State or where a longer limitations period would otherwise apply, and subject to any statutory provisions or common law rules extending limitations periods, any civil action concerning the payment of compensation for damage to, or loss of, natural resources due to the discharge of a hazardous substance, commenced by the State pursuant to the State's environmental laws, shall be commenced within five years and six months next after the cause of action shall have accrued.

(2)For purposes of determining whether a civil action subject to the limitations periods specified in paragraph (1) of this subsection has been commenced within time, no cause of action shall be deemed to have accrued prior to January 1, 2002 or until the completion of the remedial action for the entire contaminated site or the entire sanitary landfill facility, whichever is later.

c.As used in this section:

"State's environmental laws" means the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.), the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.), P.L.1986, c.102 (C.58:10A-21 et seq.), the "Brownfield and Contaminated Site Remediation Act," P.L.1997, c.278 (C.58:10B-1.1 et al.), the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.), the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.), the "Comprehensive Regulated Medical Waste Management Act," P.L.1989, c.34 (C.13:1E-48.1 et seq.), the "Major Hazardous Waste Facilities Siting Act," P.L.1981, c.279 (C.13:1E-49 et seq.), the "Sanitary Landfill Facility Closure and Contingency Fund Act," P.L.1981, c.306 (C.13:1E-100 et seq.), the "Regional Low-Level Radioactive Waste Disposal Facility Siting Act," P.L.1987, c.333 (C.13:1E-177 et seq.), or any other law or regulation by which the State may compel a person to perform remediation activities on contaminated property; and

"State" means the State, its political subdivisions, any office, department, division, bureau, board, commission or agency of the State or one of its political subdivisions, and any public authority or public agency, including, but not limited to, the New Jersey Transit Corporation.

d.Nothing in the amendatory provisions to this section adopted pursuant to P.L.2009, c.60 (C.58:10C-1 et al.) shall extend a limitations period that has expired prior to the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.).

L.2001, c.154, s.5; amended 2005, c.4, s.2; 2005, c.245; 2009, c.60, s.50; 2012, c.45, s.136.



Section 58:10B-18 - Preparation, Distribution Of Informational Materials

58:10B-18. Preparation, distribution of informational materials
42. The Division of Consumer Affairs in the Department of Law and Public Safety, in consultation with the Department of Environmental Protection and Energy, shall prepare, and the department shall distribute, for the cost of reproduction and postage, to any interested person, informational materials that set forth criteria that may be used to evaluate the qualifications of environmental consultants, environmental consulting firms, engineers, geologists or any other consultant, whose expertise or training may be required by a person to comply with the provisions of P.L.1986, c.102 (C.58:10A-21 et seq.), P.L.1983, c.330 (C.13:1K-6 et al.), P.L.1976, c.141 (C.58:10-23.11 et seq.), and P.L.1993, c.139 (C.13:1K-9.6 et al.) relating to the remediation of contaminated real property. The materials may describe the expertise or training necessary to address specific types of environmental cleanups, sites or contamination, the significance and availability of various types of professional liability insurance, issued by an entity licensed by the Department of Insurance to transact business in the State of New Jersey, the average cost of services and tests commonly performed by consultants, the significance of available accreditations or certifications, the ethics code applicable to any consultant, the references that may be requested and any other relevant factor that may be used to evaluate the qualifications and expertise of persons performing remediation services.

L.1993,c.139,s.42.



Section 58:10B-19 - Implementation Of Interim Response Action

58:10B-19. Implementation of interim response action
43. The owner or operator of an industrial establishment who has submitted a notice to the department pursuant to subsection a. of section 4 of P.L.1983, c.330 (C.13:1K-9), or any person who has discharged a hazardous substance or is liable for the remediation of that discharge pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.), or any person who has been directed to or has entered into an agreement with the department to remediate a discharge, may implement an interim response action prior to departmental approval of that action. The interim response action may be implemented when the expeditious temporary or partial remediation of a discharged hazardous substance or hazardous waste is necessary to contain or stabilize a discharge prior to implementation of an approved remedial action workplan in order to prevent, minimize, or mitigate damage to public health or safety or to the environment which may otherwise result from a discharge. The interim response action shall be implemented in compliance with the procedures and standards established by the department. The department may require submission of a notice of intent to implement an interim response action, what those actions will be, and may require, subsequent to completion of the interim response action, a report detailing the actions taken and a certification that the interim response action was implemented in accordance with all applicable laws and regulations. The department shall review these submissions to verify whether the interim response action was implemented in accordance with applicable laws and regulations. The department shall not require that additional remediation be undertaken at an area of concern subject to the interim response action except in instances when further remediation is necessary to bring that area of concern into compliance with the applicable remediation regulations.

The department may, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations establishing a fee schedule, as necessary, reflecting the actual costs associated with the review of the interim response action and any implementation thereof.

L.1993,c.139,s.43; amended 1997, c.278, s.44.



Section 58:10B-20 - Remediation Guarantee Fund.

58:10B-20 Remediation Guarantee Fund.

45. a. There is created in the Department of Environmental Protection a special, revolving fund to be known as the Remediation Guarantee Fund. The fund shall be credited with all remediation funding source surcharges imposed pursuant to section 33 of P.L.1993, c.139 (C.58:10B-11), all moneys appropriated to it by law, all moneys collected in subrogation actions to recover moneys expended from the fund, and all moneys earned from the investment of the moneys in the fund.

b.(Deleted by amendment, P.L.2009, c.60)

c. (1) Moneys in the fund shall be used by the Department of Environmental Protection to remediate, or contract for the remediation of, any real property for which a person was required to establish a remediation funding source pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3) and where that person fails to conduct or properly conduct that remediation.

(2)Moneys in the fund may be disbursed by the department as technical assistance grants to nonprofit organizations to evaluate remediation methods and monitor site conditions at specific sites of public concern in the local community in accordance with rules and regulations adopted by the department.

d.Any moneys expended by the department from the fund pursuant to this section shall constitute a debt of (1) the person required to establish the remediation funding source who fails to conduct or properly conduct a remediation and funds are expended pursuant to subsection c. of this section, and (2) against the discharger. The debt shall constitute a lien on all property owned by the person required to establish the remediation funding source and against the discharger to the same extent and in the same manner as provided for liens in subsection f. of section 7 of P.L.1976, c.141 (C.58:10-23.11f).

e.Whenever the department expends moneys from the fund for a remediation, it shall have a cause of action to recover from the person required to establish the remediation funding source or from any other person liable for the discharge pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g) triple the amount of moneys expended for the remediation.

f.Moneys in the fund may be appropriated to pay for the costs to administer the fund except that those appropriations may not exceed the amount of moneys deposited into the fund earned from the investment of moneys in the fund.

L.1993, c.139, s.45; amended 2009, c.60, s.51.



Section 58:10B-21 - Investigation, Determination Of Extent Of Contamination Of Aquifers.

58:10B-21 Investigation, determination of extent of contamination of aquifers.

3. a. The Department of Environmental Protection shall investigate and determine the extent of contamination of every aquifer in this State. The department shall prioritize its investigations of aquifers giving the highest priority to those aquifers underlying urban or industrial areas that are known or suspected of having large areas of contamination. This information shall be updated periodically as necessary. The information derived from the investigation shall be made available to the public by entering it into the Department of Environmental Protection's existing geographic information system, by making this information available on the system, and by making copies of any maps and data available to the public. The functions required pursuant to this section shall be considered a site remediation obligation of the State. The department may charge a reasonable fee for the reproduction of the maps and data which fee shall reflect the cost of their reproduction.

b.Upon completion of an investigation of an aquifer by the department and upon the department's determination of the extent of contamination of an aquifer, a person performing a remediation may rely upon that information for that person's submission of information to the department in the performance of a remediation.

c.The entire cost of the investigation required pursuant to this section shall be borne by the department from appropriations made to it by the Legislature specifically for this purpose. The department may not fund any part of this investigation by the imposition of a fee or charge on any person performing a remediation or upon any person who is in need of a permit or approval from the department.

d.Nothing in this section shall be construed to require or obligate the department to reclassify the groundwater of any aquifer.

e.Any information concerning the contamination of an aquifer that is submitted to the department in digital form by a person performing a remediation, shall be entered into the geographical information system maintained by the department and shall be made available to the public within 90 days of the receipt of the information by the department.

L.1997,c.278,s.3; amended 2003,c.224,s.3.



Section 58:10B-22 - Investigation, Mapping Of Historic Fill Areas.

58:10B-22 Investigation, mapping of historic fill areas.

4. a. Within 270 days of the effective date of P.L.2003, c.224, the Department of Environmental Protection shall investigate and map those areas of the State at which large areas of historic fill exist. The department shall prioritize its investigations of historic fill areas giving highest priority to those areas of the State that are known or suspected to contain historic fill. This information shall be updated periodically as necessary. The information derived from the investigation shall be made available to the public by entering it into the Department of Environmental Protection's existing geographic information system, by making this information available on the system, and by making copies of any maps and data available to the public. The functions required pursuant to this section shall be considered a site remediation obligation of the State. The department may charge a reasonable fee for the reproduction of the maps and data which fee shall reflect the cost of their reproduction.

b.Upon completion of an investigation of an area of historic fill by the department and upon the department's determination of the location of historic fill in an area, a person performing a remediation may rely upon that information for that person's performance of a remediation and selection of a remedial action pursuant to subsection h. of section 35 of P.L.1993, c.139 (C.58:10B-12).

c.The entire cost of investigation required pursuant to this section shall be borne by the department from appropriations made to it by the Legislature specifically for this purpose. The department may not fund any part of this investigation by the imposition of a fee or charge on any person performing a remediation or upon any person who is in need of a permit or approval from the department.

L.1997,c.278,s.4; amended 2003, c.224, s.4.



Section 58:10B-23 - "Brownfield's Redevelopment Task Force"; Duties

58:10B-23. "Brownfield's Redevelopment Task Force"; duties
5. a. There is created the "Brownfields Redevelopment Task Force." The task force shall consist of seven representatives from State agencies and six public members. The State agency representatives shall be from each of the following State agencies: the Office of State Planning in the Department of Community Affairs, the New Jersey Redevelopment Authority in the Department of Community Affairs, the New Jersey Commerce and Economic Growth Commission, the Department of Agriculture, the Economic Development Authority in, but not of, the Department of the Treasury, the Department of Transportation, and the Site Remediation Program in the Department of Environmental Protection. The six public members shall be appointed by the Governor with the advice and consent of the Senate. The public members shall include to the extent practicable: a representative of commercial or residential development interests, a representative of the financial community, a representative of a public interest environmental organization, a representative of a neighborhood or community redevelopment organization, a representative of a labor or trade organization, and a representative of a regional planning entity.

The Office of State Planning shall provide staff to implement the functions and duties of the task force. The public members of the task force shall serve without compensation but may be reimbursed for actual expenses in the performance of their duties. The Governor shall select the chairperson of the task force.

b.The task force shall prepare and update an inventory of brownfield sites in the State. In preparing the inventory, priority shall be given to those areas of the State that receive assistance from the Urban Coordinating Council. To the extent practicable, the inventory shall include an assessment of the contaminants known or suspected to have been discharged or that are currently stored on the site, the extent of any remediation performed on the site, the site's proximity to transportation networks, and the availability of infrastructure to support the redevelopment of the site. The information gathered for the inventory shall, to the extent practicable, be made available to the public by entering it into the Department of Environmental Protection's existing geographic information system, by making this information available on the system and by making copies of any maps and data available to the public. The department may charge a reasonable fee for the reproduction of maps and data which fee shall reflect the cost of their reproduction.

c.In addition to its functions pursuant to subsection b. of this section, the task force shall:

(1)coordinate State policy on brownfields redevelopment, including incentives, regulatory programs, provision of infrastructure, and redevelopment planning assistance to local governments;

(2)use the inventory to prioritize sites based on their immediate economic development potential;

(3)prepare a plan of action to return these sites to productive economic use on an expedited basis;

(4)actively market sites on the inventory to prospective developers;

(5)use the inventory to provide a targeted environmental assessment of the sites, or of areas containing several brownfield sites, by the Department of Environmental Protection;

(6)consult with the Pinelands Commission concerning the remediation and redevelopment of brownfield sites located in the pinelands area as designated pursuant to section 10 of P.L.1979, c.111 (C.13:18A-11);

(7)evaluate the performance of current public incentives in encouraging the remediation and redevelopment of brownfields; and

(8)make recommendations to the Governor and the Legislature on means to better promote the redevelopment of brownfields, including the provision of necessary public infrastructure and methods to attract private investment in redevelopment.

d.As used in this section, "brownfield" means any former or current commercial or industrial site that is currently vacant or underutilized and on which there has been, or there is suspected to have been, a discharge of a contaminant.

L.1997,c.278,s.5; amended 1998,c.44,s.35; 2003,c.63.



Section 58:10B-23.1 - Findings, Declarations Relative To Redevelopment Of Brownfield Sites.

58:10B-23.1 Findings, declarations relative to redevelopment of brownfield sites.
1.The Legislature finds and declares that the redevelopment of brownfield sites provides an alternative to the development of undeveloped land; that the redevelopment of brownfield sites would reinvigorate the surrounding areas, provide additional tax revenues to municipal government, and create jobs; and that it is vital that State, county and local governments concerned with the economic growth in the State have available an accurate and comprehensive list of known brownfield sites so that growth can be directed away from sensitive areas and into already developed areas or currently underutilized areas. The Legislature further finds and declares that landowners should be encouraged to list their property on the State's inventory of brownfield sites in order to enhance opportunities for reusing brownfield sites to the benefit of all redevelopment stakeholders and to promote a cleaner environment, a more robust economy, and a better quality of life.

L.2005,c.365,s.1.



Section 58:10B-23.2 - Preparation Of Inventory Of Brownfield Sites; Definitions.

58:10B-23.2 Preparation of inventory of brownfield sites; definitions.
2. a. In accordance with section 5 of P.L.1997, c.278 (C.58:10B-23), the Brownfields Redevelopment Task Force shall continue to prepare an inventory of brownfield sites in the State , and shall expedite its efforts to compile a State inventory of brownfield sites for listing on the New Jersey Brownfields Site Mart. Within 12 months after the effective date of this act, and annually thereafter, the Brownfields Redevelopment Task Force shall submit a progress report to the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, summarizing the efforts employed during the past 12 months toward compilation of an inventory of known brownfield sites in the State.

b.The inventory of brownfield sites shall include a list of known brownfield sites in the State, and at least the following information for each site:

(1)the street address, lot and block number, municipality and county;

(2)the size of the site;

(3)the last known municipal zoning classification for the site;

(4)the name and address of the owner of record of the site;

(5)an assessment of the contaminants known or suspected by the Department of Environmental Protection to have been discharged at the site;

(6)the extent and status of any remediation known by the Department of Environmental Protection to have been performed on the site; and

(7)the planning area designation and any center designation as shown on the State Plan Policy Map prepared by the State Planning Commission pursuant to P.L.1985, c.398 (C.52:18A-196 et seq.).

c.As used in this section, "brownfield site" means any former or current commercial or industrial site that is currently vacant or underutilized and on which there has been, or is suspected to have been, a discharge of a contaminant and "New Jersey Brownfields Site Mart" means an interactive database accessible on the Internet that provides information to developers, property owners, and State and local planners and officials, about brownfield sites in order to facilitate the sale and redevelopment of those properties.

L.2005,c.365,s.2.



Section 58:10B-24 - Duties Of Department Of Environmental Protection

58:10B-24. Duties of Department of Environmental Protection
25. The Department of Environmental Protection shall:

(1) Prepare materials for dissemination to the public that explain the environmental and health risks associated with site remediations in general and which are designed to assist local governments and the public in assessing the risks associated with particular site remediation projects;

(2) Serve as an informational resource for county improvement authorities who are involved in remediating and redeveloping contaminated redevelopment areas and for municipalities and residents of this State who may be impacted by the remediation or redevelopment of contaminated real property regardless of who is undertaking the remediation or redevelopment;

(3) Work with residents and municipalities to form neighborhood informational groups whose purpose is to research, understand and disseminate information in neighborhoods concerning the public health and environmental risks associated with site remediations and redevelopment, as well as the economic benefits to be gained; and

(4) Make recommendations to the Legislature and the Governor in order to improve the public understanding, perception and risk associated with site remediations in the State.

L.1997,c.278,s.25.



Section 58:10B-24.1 - Written Notification Of Contaminated Site Remediation.

58:10B-24.1 Written notification of contaminated site remediation.

1. a. Prior to the initiation of the remedial action phase of the remediation of a contaminated site, any person who is responsible for conducting a remediation of the contaminated site, including the Department of Environmental Protection when it conducts a remediation of a contaminated site using public monies, shall provide written notification describing the activities that are to take place at the contaminated site to the clerk of the municipality and to the county health department and the local health agency wherein the site is located. The written notice shall include notice of the location of the contaminated site, including address and the lot and block number of the contaminated site. The written notice shall also inform the municipality, county health department, and local health agency that they may receive a copy of the remedial action workplan and any updates or status reports, and a copy of the site health and safety plan, from the responsible party, upon request. For any remediation of a contaminated site that will take longer than two years to complete, notification shall be provided every two years until remediation is complete.

b.Notice required pursuant to this section shall not be required when the remediation of a contaminated site is caused by a leaking residential underground storage tank used to store heating oil for on-site consumption in a one to four family residential building or an emergency response action.

L.2006, c.65, s.1; amended 2007, c.276, s.1.



Section 58:10B-24.2 - Copy Of Remedial Action Plan, Site Health And Safety Plan To Municipality.

58:10B-24.2 Copy of remedial action plan, site health and safety plan to municipality.

2.Upon request of a municipality, any person who is responsible for conducting a remediation of a contaminated site shall submit a copy of a remedial action workplan and any updates or status reports pursuant to the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.), the "Brownfield and Contaminated Site Remediation Act," P.L.1997, c.278 (C.58:10B-1.1 et al.), or the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.), and a copy of the site health and safety plan, to the clerk of the municipality wherein the contaminated site is located at the same time as the workplan is submitted to the Department of Environmental Protection. Upon request of a county health department or a local health agency, the person who is responsible for conducting a remediation of a contaminated site shall also submit a copy of the remedial action workplan and any updates or status reports, and a copy of the site health and safety plan, to the county health department or local health agency, respectively.

L.2006, c.65, s.2; amended 2007, c.276, s.2.



Section 58:10B-24.3 - Notification To Public Of Remediation Of Contaminated Site; Requirements.

58:10B-24.3 Notification to public of remediation of contaminated site; requirements.

3. a. Any person who is responsible for conducting a remediation of a contaminated site shall be responsible for notifying the public of the remediation of the contaminated site pursuant to rules and regulations adopted by the Department of Environmental Protection pursuant to subsection b. of this section.

b.Within six months after the date of enactment of this act, the Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations setting forth the notice requirements pursuant to subsection a. of this section. The rules and regulations to be adopted by the department pursuant to this section shall require any person who is responsible for conducting a remediation of a contaminated site to provide written notification to any local property owners and tenants who reside within 200 feet of the contaminated site. The notification shall summarize site conditions and provide information about actions being taken to remediate the site and may require written notification or the posting of a sign visible to the public which shall be located on the boundaries of the contaminated site.

L.2006, c.65, s.3.



Section 58:10B-24.4 - Definitions Relative To Remediation Of Contaminated Sites.

58:10B-24.4 Definitions relative to remediation of contaminated sites.

4.For the purposes of P.L.2006, c.65 (C.58:10B-24.1 et seq.):

"Local health agency" means a "local health agency" as defined in section 3 of P.L.1966, c.36 (C.26:2F-3).

"Oversight document" means any document the Department of Environmental Protection or a court issues to define the role of a person participating in the remediation of a contaminated site or is of concern, and may include, without limitation, an administrative order, administrative consent order, court order, memorandum of understanding, memorandum of agreement, or remediation agreement.

"Person who is responsible for conducting a remediation" means any person who executes or is otherwise subject to an oversight document.

"Site health and safety plan" means a plan designed to protect the health and safety of persons working on a contaminated site and required pursuant to the rules and regulations establishing the technical requirements for site remediation adopted pursuant to P.L.1993, c.139 (C.58:10B-1 et seq.).

L.2006, c.65, s.4; amended 2007, c.276, s.3.



Section 58:10B-24.5 - Notification Of Master List Of Known Hazardous Discharge Sites; Dep Website.

58:10B-24.5 Notification of master list of known hazardous discharge sites; DEP website.

5.Within 30 days after the date of enactment of this act, the Department of Environmental Protection shall notify the governing body of each municipality in the State and each county health department and local health agency of the existence of the New Jersey master list of known hazardous discharge sites prepared pursuant to P.L.1982, c.202 (C.58:10-23.15 et seq.). The department shall notify the governing body of each municipality in the State and each county health department and local health agency that this list is also made available to the public on the Internet website maintained by the Department of Environmental Protection.

L.2006, c.65, s.5; amended 2007, c.276, s.4.



Section 58:10B-24.6 - Definitions Relative To Procedures Concerning Soil Contamination On School Property.

58:10B-24.6 Definitions relative to procedures concerning soil contamination on school property.

1.As used in this act:

"Charter school" means a school established pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.).

"Contamination" means any discharged hazardous substance as defined pursuant to section 3 of P.L.1976, c.141 (C.58:10-23.11b), hazardous waste as defined pursuant to section 1 of P.L.1976, c.99 (C.13:1E-38), or pollutant as defined pursuant to section 3 of P.L.1977, c.74 (C.58:10A-3).

"Licensed site remediation professional" means an individual who is licensed by the Site Remediation Professional Licensing Board pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) or the Department of Environmental Protection pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12).

"School" means any public or private school as defined in N.J.S.18A:1-1.

"School property" means any area inside and outside of the school buildings controlled, managed, leased, or owned by the school or school district.

"Staff member" means an employee of a school or school district, including administrators, teachers, and other persons regularly employed by a school or school district.

L.2009, c.175, s.1.



Section 58:10B-24.7 - Provision Of Notice To Parent, Guardian, Staff.

58:10B-24.7 Provision of notice to parent, guardian, staff.

2. a. Within 10 business days after the discovery of soil contamination on school property that has been found by the Department of Environmental Protection or a licensed site remediation professional to exceed the direct contact soil remediation standards for residential use adopted by the department pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12), the local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall provide to each parent or guardian of a student enrolled at the school, and staff member of the school, notice of the soil contamination that includes: (1) a description of the soil contamination and the conditions under which a student or staff member may be exposed to the contamination; (2) a description and timetable of the steps that have been taken and will be taken to ensure that there is no contact by any student or staff member with the soil contamination; and (3) a description and timetable of the steps that have been taken and will be taken to remediate the soil contamination.

b.The local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, may provide the notice required by subsection a. of this section by: (1) written notice sent home with the student and provided to the staff member; (2) telephone call; (3) direct contact; or (4) electronic mail.

c.The local school board, the board of trustees of a charter school, or the principal or chief administrator of a private school, as appropriate, shall post a copy of the notice required pursuant to subsection a. of this section in a conspicuous location near the site of the soil contamination to notify any other users of the school grounds of the existence of the contamination.

L.2009, c.175, s.2.



Section 58:10B-25 - Designation Of State Environmental Agency Under Federal Law

58:10B-25. Designation of State environmental agency under federal law
48. Pursuant to section 941 of the federal "Taxpayer Relief Act of 1997," Pub. L. 105-34, the Governor shall designate the Department of Environmental Protection as the appropriate State environmental agency to issue statements that an area is within a targeted area and that there has been a release, or threat of release, or disposal of any hazardous substance at or on that area. For the purposes of this section "targeted area" and "hazardous substance" shall have the meanings given to them in the federal act.

L.1997,c.278,s.48.



Section 58:10B-25.1 - Guidelines For Designation Of Brownfield Development Areas.

58:10B-25.1 Guidelines for designation of brownfield development areas.

7.The Department of Environmental Protection shall establish guidelines to establish a procedure for the designation of brownfield development areas. In establishing criteria for the establishment of a brownfield development area, the department shall require:

(1)that a brownfield development area includes at least two brownfield sites within a contiguous area;

(2)that the boundaries are consistent with the boundaries of a distinct neighborhood;

(3)broad community support for the establishment of a brownfield development area; and

(4)that the establishment of a brownfield development area will result in a benefit to the public health and safety, and the environment.

A brownfield development area shall be designated by the department, in writing, upon application by a person proposing to remediate a site or sites within the area, or upon the department's initiative.

The guidelines, and any subsequent revisions thereto, and a list of the brownfield development areas, and any subsequent revisions thereto, shall be published in the New Jersey Register. The adoption of the guidelines or of the revisions thereto, shall not be subject to the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.2005,c.223,s.7.



Section 58:10B-25.2 - Grant Expenditures For Remedial Action Constitutes Debt Of Property Owner To Fund; Lien.

58:10B-25.2 Grant expenditures for remedial action constitutes debt of property owner to fund; lien.

8.Any expenditure of grant moneys for a remedial action in a brownfield development area by a municipality, county, or redevelopment entity on property in which the municipality, county, or redevelopment entity does not have an ownership interest, shall constitute a debt of the property owner to the fund. The debt shall constitute a lien on the real property at which the remedial action is performed. The lien shall be in the amount of the grant awarded for the remedial action on that property. The lien shall attach when a notice of lien, incorporating the name of the property owner, a description of the property subject to the remedial action and an identification of the amount of the grant awarded from the fund, is duly filed with the county recording officer in the county in which the property is located. The lien filed pursuant to this section which affects the property subject to the remedial action shall create a lien with priority over all other claims or liens which are or have been filed against the property, except if the property comprises six dwelling units or less and is used exclusively for residential purposes, this notice of lien shall not affect any valid lien, right or interest in the property filed in accordance with established procedure prior to the filing of this notice of lien. A lien that is filed on real property pursuant to this section shall be removed upon transfer of ownership of the property to the municipality, county, or redevelopment entity that expended grant moneys for a remedial action on that property.

L.2005,c.223,s.8.



Section 58:10B-25.3 - Pilot Program For Awarding Grants To Nonprofit Organizations; Conditions.

58:10B-25.3 Pilot program for awarding grants to nonprofit organizations; conditions.

9. a. The Department of Environmental Protection, in consultation with the New Jersey Economic Development Authority, shall develop a pilot program to award grants from the Hazardous Discharge Site Remediation Fund established pursuant to section 26 of P.L.1993, c.139 (C.58:10B-4) to nonprofit organizations described in section 501(c)(3) of the federal Internal Revenue Code, 26 U.S.C. s.501(c)(3), that are exempt from taxation pursuant to section 501(a) of the federal Internal Revenue Code, 26 U.S.C. s.501(a), for the preliminary assessment, site investigation, and remedial investigation of real property that has been contaminated or is suspected of being contaminated by the discharge of a hazardous substance. All of the limitations and conditions for the award of financial assistance and grants applicable to municipalities pursuant to the provisions of the "Brownfield and Contaminated Site Remediation Act," P.L.1997, c.278 (C.58:10B-1.1 et al.) shall apply to the award of grants to a nonprofit organization pursuant to this section. The total amount awarded pursuant to this pilot program shall not exceed $5,000,000.

b.Prior to March 1 of each year, the Department of Environmental Protection shall prepare and transmit to the members of the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors, an annual report that provides a description of the projects for which grants have been awarded, the grant recipients for each project, the owner of the property being remediated, the amount of each grant, and the location of the property being remediated.

L.2005,c.223,s.9.



Section 58:10B-26 - Definitions Relative To Redevelopment Agreements.

58:10B-26 Definitions relative to redevelopment agreements.

34.As used in sections 34 through 39 of P.L.1997, c.278 (C.58:10B-26 through 58:10B-31):

"Contamination" or "contaminant" means any discharged hazardous substance as defined pursuant to section 3 of P.L.1976, c.141 (C.58:10-23.11b), hazardous waste as defined pursuant to section 1 of P.L.1976, c.99 (C.13:1E-38), or pollutant as defined pursuant to section 3 of P.L.1977, c.74 (C.58:10A-3).

"Developer" means any person that enters or proposes to enter into a redevelopment agreement with the State pursuant to the provisions of section 35 of P.L.1997, c.278 (C.58:10B-27).

"Director" means the Director of the Division of Taxation in the Department of the Treasury.

"Licensed site remediation professional" means an individual who is licensed by the Site Remediation Professional Licensing Board pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) or the Department of Environmental Protection pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12).

"No further action letter" means a written determination by the Department of Environmental Protection that based upon an evaluation of the historical use of a particular site, or of an area of concern or areas of concern at that site, as applicable, and any other investigation or action the department deems necessary, there are no discharged contaminants present at the site, at the area of concern or areas of concern, at any other site to which a discharge originating at the site has migrated, or that any discharged contaminants present at the site or that have migrated from the site have been remediated in accordance with applicable remediation regulations.

"Project" or "redevelopment project" means a specific work or improvement, including lands, buildings, improvements, real and personal property or any interest therein, including lands under water, riparian rights, space rights and air rights, acquired, owned, developed or redeveloped, constructed, reconstructed, rehabilitated or improved, undertaken by a developer within an area of land whereon a contaminated site is located, under a redevelopment agreement with the State pursuant to section 35 of P.L.1997, c.278 (C.58:10B-27).

"Redevelopment agreement" means an agreement between the State and a developer under which the developer agrees to perform any work or undertaking necessary for the remediation of the contaminated site located at the site of the redevelopment project, and for the clearance, development or redevelopment, construction or rehabilitation of any structure or improvement of commercial, industrial or public structures or improvements within an area of land whereon a contaminated site is located pursuant to section 35 of P.L.1997, c.278 (C.58:10B-27), and the State agrees that the developer shall be eligible for the reimbursement of up to 75% of the costs of remediation of the contaminated site from the fund established pursuant to section 38 of P.L.1997, c.278 (C.58:10B-30) as authorized pursuant to section 36 of P.L.1997, c.278 (C.58:10B-28).

"Remediation" or "remediate" means all necessary actions to investigate and clean up or respond to any known, suspected, or threatened discharge of contaminants, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action, as those terms are defined in section 23 of P.L.1993, c.139 (C.58:10B-1).

"Remediation costs" means all reasonable costs associated with the remediation of a contaminated site except that "remediation costs" shall not include any costs incurred in financing the remediation.

"Response action outcome" means a written determination by a licensed site remediation professional that the contaminated site was remediated in accordance with all applicable statutes and regulations, and based upon an evaluation of the historical use of the site, or of any area of concern at that site, as applicable, and any other investigation or action the department deems necessary, there are no contaminants present at the site, or at any area of concern, at any other site to which a discharge originating at the site has migrated, or that any contaminants present at the site or that have migrated from the site have been remediated in accordance with applicable remediation regulations, and all applicable permits and authorizations have been obtained.

L.1997, c.278, s.34; amended 2003, c.224, s.5; 2009, c.60, s.52.



Section 58:10B-27 - Terms And Conditions Of Agreements.

58:10B-27 Terms and conditions of agreements.

35. a. The provisions of any other law, or rule or regulation adopted pursuant thereto, to the contrary notwithstanding, any developer may enter into a redevelopment agreement with the State pursuant to the provisions of this section. The State may not enter into a redevelopment agreement with a developer who is liable, pursuant to paragraph (1) of subsection c. of section 8 of P.L.1976, c.141 (C.58:10-23.11g), for the contamination at the site proposed to be in the redevelopment agreement.

The decision whether or not to enter into a redevelopment agreement is solely within the discretion of the Chief Executive Officer and Secretary of the Commerce and Economic Growth Commission and the State Treasurer and both must agree to enter into the redevelopment agreement. Nothing in P.L.1997, c.278 (C.58:10B-1.1 et al.) may be construed to compel the Secretary and the State Treasurer to enter into any redevelopment agreement.

The Chief Executive Officer and Secretary of the Commerce and Economic Growth Commission, in consultation with the State Treasurer shall negotiate the terms and conditions of any redevelopment agreement on behalf of the State. The redevelopment agreement shall specify the amount of the reimbursement to be awarded the developer, the frequency of payments and the length of time in which that reimbursement shall be granted. In no event shall the amount of the reimbursement, when taken together with the property tax exemption received pursuant to the "Environmental Opportunity Zone Act," P.L.1995, c.413 (C.54:4-3.151), less any in lieu of tax payments made pursuant to that act, or any other State, local, or federal tax incentive or grant to remediate a site, exceed 75%of the total cost of the remediation.

The Secretary and the State Treasurer may only enter into a redevelopment agreement if they make a finding that the State tax revenues to be realized from the redevelopment project will be in excess of the amount necessary to reimburse the developer. This finding may be made by an estimation based upon the professional judgment of the Secretary and the State Treasurer.

The percentage of each payment to be made to the developer pursuant to the redevelopment agreement shall be conditioned on the occupancy rate of the residential dwelling units, buildings, or other work areas located on the property. The redevelopment agreement shall provide for the payments made in order to reimburse the developer to be in the same percentages as the occupancy rate at the site except that upon the attainment of a 90% occupancy rate, the developer shall be entitled to the entire amount of each payment toward the reimbursement as set forth in the redevelopment agreement. If the redevelopment of the property is performed in phases, then the redevelopment agreement shall provide for the payments to reimburse the developer to commence prior to the completion of the redevelopment at the entire site. The redevelopment agreement shall provide that payments to reimburse the developer be in the same percentages as the occupancy rate of that portion of the site for which the developer has received a no further action letter, and on which new residential construction is completed or a place of business is located, that has generated new tax revenues. The redevelopment agreement shall provide for the frequency of the director's finding of the occupancy rate during the payment schedule. If a redevelopment project is completed in phases, where a portion of the property subject to the redevelopment agreement is generating new tax revenues, then the redevelopment agreement shall provide for the frequency of the director's finding of the occupancy rate for each phase of the redevelopment.

b.In deciding whether or not to enter into a redevelopment agreement and in negotiating a redevelopment agreement with a developer, the Secretary shall consider the following factors:

(1)the economic feasibility of the redevelopment project;

(2)the extent of economic and related social distress in the municipality and the area to be affected by the redevelopment project;

(3)the degree to which the redevelopment project will advance State, regional and local development and planning strategies;

(4)the likelihood that the redevelopment project shall, upon completion, be capable of generating new tax revenue in an amount in excess of the amount necessary to reimburse the developer for the remediation costs incurred as provided in the redevelopment agreement;

(5)the relationship of the redevelopment project to a comprehensive local development strategy, including other major projects undertaken within the municipality;

(6)the need of the redevelopment agreement to the viability of the redevelopment project; and

(7)the degree to which the redevelopment project enhances and promotes job creation and economic development.

L.1997,c.278,s.35; amended 2002, c.87, s.1; 2003, c.224, s.6.



Section 58:10B-27.1 - State May Enter Into Certain Redevelopment Agreements At Certain Landfill Sites.

58:10B-27.1 State may enter into certain redevelopment agreements at certain landfill sites.

5. a. The provisions of any other law, or any rule or regulation adopted pursuant thereto to the contrary notwithstanding, the State may enter into a redevelopment agreement pursuant to section 35 of P.L.1997, c.278 (C.58:10B-27) for the redevelopment project at the site of the following landfills: (1) the Avon Sanitary Landfill; (2) the Kingsland Park Sanitary Landfill; (3) the Lyndhurst Sanitary Landfill; and (4) the Rutherford Sanitary Landfill, in which the State may agree to reimburse the developer for the closure and remediation costs associated with the proper closure and remediation of the area of land whereon the Avon Sanitary Landfill, the Kingsland Park Sanitary Landfill, the Lyndhurst Sanitary Landfill, and the Rutherford Sanitary Landfill are located.

b.As used in this section, "closure and remediation costs" means all reasonable costs associated with the closure and remediation of the Avon Sanitary Landfill, the Kingsland Park Sanitary Landfill, the Lyndhurst Sanitary Landfill, and the Rutherford Sanitary Landfill, except that "closure and remediation costs" shall not include any costs incurred in financing the remediation and closure of a particular landfill; and "closure" means all activities associated with the design, purchase, construction or maintenance of all measures required by the Department of Environmental Protection, pursuant to law, in order to prevent, minimize or monitor pollution or health hazards resulting from the Avon Sanitary Landfill, the Kingsland Park Sanitary Landfill, the Lyndhurst Sanitary Landfill, and the Rutherford Sanitary Landfill subsequent to the termination of operations at these landfills, or at any portion thereof, including, but not necessarily limited to, the placement of final earthen or vegetative cover, the installation of methane gas vents or monitors and leachate monitoring wells or collection systems, and long-term operations and maintenance, at the site of these landfills.

L.2001,c.398,s.5.



Section 58:10B-27.2 - Entry Of State Into Redevelopment Agreement, Certain Circumstances.

58:10B-27.2 Entry of State into redevelopment agreement, certain circumstances.
1. a. The provisions of any other law, or rule or regulation adopted pursuant thereto, to the contrary notwithstanding, the State may enter into a redevelopment agreement pursuant to sections 35 and 36 of P.L.1997, c. 278 (C.58:10B-27 and 58:10B-28) for a redevelopment project that was commenced prior to the effective date of sections 34 through 39 of P.L.1997, c.278 (C.58:10B-26 through 58:10B-31) in which the State may agree to reimburse a developer for 75% of remediation costs incurred subsequent to entering into the redevelopment agreement, provided that the Chief Executive Officer and Secretary of the Commerce and Economic Growth Commission, in consultation with the State Treasurer, finds that:

(1)the remediation that has not yet been performed on the subject real property is necessary to ensure that the public health and safety and the environment are protected; and

(2) (a) the cost or extent of remediation was unanticipated at the time the redevelopment project was commenced; (b) changes to the rules and regulations governing site remediation were adopted after the redevelopment project was commenced; (c) principles of fairness and consistency indicate that the reimbursement of remediation costs provided by P.L.1997, c.278 should be made available to the developer who agreed to remediate and redevelop a brownfield prior to the enactment of P.L.1997, c.278; (d) an estimate of the cost of the remediation to be performed subsequent to entry into the redevelopment agreement as approved by the Department of Environmental Protection exceeds $10 million; (e) the subject real property is situated within a Planning Area 1 as designated in the State Development and Redevelopment Plan; and (f) a phase of the redevelopment project has not been commenced.

b.A developer that enters into a redevelopment agreement pursuant to this section shall be eligible for reimbursement of remediation costs pursuant to sections 36 and 37 of P.L.1997, c.278 (C.58:10B-28 and 58:10B-29), provided that:

(1)in estimating the amount of State taxes that are anticipated to be derived from a redevelopment project the director shall only consider tax revenues generated subsequent to the date of the redevelopment agreement from a phase of the redevelopment project that has not generated tax revenues prior to January 1, 2006; and

(2)a developer has entered into a memorandum of agreement or other oversight document with the Commissioner of Environmental Protection for the remediation of a contaminated site located on the site of the redevelopment project and the developer is in compliance with the memorandum of agreement or oversight document.

c.Nothing in this section shall require that a no further action letter be obtained by a developer for remediation of groundwater beneath the subject real property prior to reimbursement of the remediation costs, provided that the developer has completed any capital construction or infrastructure required for the remediation of groundwater on the site.

L.2005,c.360.



Section 58:10B-28 - Eligibility For Reimbursement; Certification.

58:10B-28 Eligibility for reimbursement; certification.

36. a. The provisions of any other law, or rule or regulation adopted pursuant thereto, to the contrary notwithstanding, any developer that enters into a redevelopment agreement pursuant to section 35 of P.L.1997, c.278 (C.58:10B-27), may be eligible for reimbursement of up to 75% of the costs of the remediation of the subject real property pursuant to the provisions of this section upon the commencement of a business operation, or the completion of the construction of one or more new residences, within a redevelopment project.

b.To be eligible for reimbursement of the costs of remediation, a developer shall submit an application, in writing, to the director for review and certification of the reimbursement. The director shall review the request for the reimbursement upon receipt of an application therefor, and shall approve or deny the application for certification on a timely basis. The director shall also make a finding of the occupancy rate of the property subject to the redevelopment agreement in the frequency set forth in the redevelopment agreement as provided in section 35 of P.L.1997, c.278 (C.58:10B-27).

The director shall certify a developer to be eligible for the reimbursement if the director finds that:

(1)residential construction is complete, or a place of business is located, in the area subject to the redevelopment agreement that has generated new tax revenues;

(2)the developer had (i) entered into a memorandum of agreement, or other oversight document, with the Commissioner of Environmental Protection, after the developer entered into the redevelopment agreement, for the remediation of contamination located on the site of the redevelopment project pursuant to section 37 of P.L.1997, c.278 (C.58:10B-29) and the developer is in compliance with the memorandum of agreement, or (ii) complied with the requirements set forth in subsection b. of section 30 of P.L.2009, c.60 (C.58:10B-1.3); and

(3)the costs of the remediation were actually and reasonably incurred. In making this finding the director may consult with the Department of Environmental Protection.

c.When filing an application for certification for a reimbursement pursuant to this section, the developer shall submit to the director a certification of the total remediation costs incurred by the developer for the remediation of the subject property located at the site of the redevelopment project as provided in the redevelopment agreement, information concerning the occupancy rate of the buildings or other work areas located on the property subject to the redevelopment agreement, and such other information as the director deems necessary in order to make the certifications and findings pursuant to this section.

L.1997, c.278, s.36; amended 2002, c.87, s.2; 2003, c.224, s.7; 2009, c.60, s.53.



Section 58:10B-29 - Qualification For Certification Of Reimbursement For Remediation Costs; Memorandum Of Agreement.

58:10B-29 Qualification for certification of reimbursement for remediation costs; memorandum of agreement.

37. a. To qualify for the certification of reimbursement of the remediation costs authorized pursuant to section 36 of P.L.1997, c.278 (C.58:10B-28), a developer shall: (1) enter into a memorandum of agreement, or other oversight document with the Commissioner of Environmental Protection; or (2) comply with the requirements set forth in subsection b. of section 30 of P.L.2009, c.60 (C.58:10B-1.3), for the remediation of the site of the redevelopment project.

b.Under the memorandum of agreement, or other oversight document, the developer shall agree to perform and complete any remediation activity as may be required by the Department of Environmental Protection to ensure the remediation is conducted pursuant to the regulations adopted by the Department of Environmental Protection pursuant to P.L.1993, c.139 (C.58:10B-1 et al.).

c.After the developer has entered into a memorandum of agreement, or other oversight document with the Commissioner of Environmental Protection, or after the developer has notified the Department of Environmental Protection of the name and license information of the licensed site remediation professional who has been hired to perform the remediation as required pursuant to subsection b. of section 30 of P.L.2009, c.60 (C.58:10B-1.3), the commissioner shall submit a copy thereof to the developer, the clerk of the municipality in which the subject property is located, the Division of Business Assistance, Marketing and International Trade in the New Jersey Economic Development Authority, and the director.

L.1997, c.278, s.37; amended 2003, c.224, s.8; 2009, c.60, s.54.



Section 58:10B-30 - Brownfield Site Reimbursement Fund.

58:10B-30 Brownfield Site Reimbursement Fund.

38. a. There is created in the Department of the Treasury a special fund to be known as the Brownfield Site Reimbursement Fund. Moneys in the fund shall be dedicated to the purpose of reimbursing a developer who enters into a redevelopment agreement pursuant to section 35 of P.L.1997, c.278 (C.58:10B-27) and is certified for reimbursement pursuant to section 36 of P.L.1997, c.278 (C.58:10B-28). A special account within the fund shall be created for each developer upon approval of a certification pursuant to section 36 of P.L.1997, c.278 (C.58:10B-28). The Legislature shall annually appropriate the entire balance of the fund for the purposes of reimbursement of remediation costs as provided in section 39 of P.L.1997, c.278 (C.58:10B-31).

b.The fund shall be credited with an amount from the General Fund, determined sufficient by the Chief Executive Officer and Secretary of the Commerce and Economic Growth Commission, to provide the negotiated reimbursement to the developer. Moneys credited to the fund shall be an amount that equals the percent of the remediation costs expected to be reimbursed pursuant to the redevelopment agreement. In estimating the amount of new State taxes that is anticipated to be derived from a redevelopment project pursuant to section 35 of P.L.1997, c.278 (C.58:10B-27), the Chief Executive Officer and Secretary of the Commerce and Economic Growth Commission and the State Treasurer shall consider taxes from the following: the Corporation Business Tax Act (1945), P.L.1945, c.162 (C.54:10A-1 et seq.), "The Savings Institution Tax Act," P.L.1973, c.31 (C.54:10D-1 et seq.), the tax imposed on marine insurance companies pursuant to R.S.54:16-1 et seq., the tax imposed on fire insurance companies pursuant to R.S.54:17-4 et al., the tax imposed on insurers generally, pursuant to P.L.1945, c.132 (C.54:18A-1 et seq.), the public utility franchise tax, public utilities gross receipts tax and public utility excise tax imposed pursuant to P.L.1940, c.4, and P.L.1940, c.5 (C.54:30A-16 et seq. and C.54:30A-49 et seq.), the tax derived from net profits from business, a distributive share of partnership income, or a prorata share of S corporation income under the "New Jersey Gross Income Tax Act," N.J.S.54A:1-1 et seq., the tax derived from a business at the site of a redevelopment project that is required to collect the tax pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.), the tax imposed pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.) from the purchase of materials used for the remediation, the construction of new structures, or the construction of new residences at the site of a redevelopment project, or the portion of the fee imposed pursuant to section 3 of P.L.1968, c.49 (C.46:15-7) derived from the sale of real property at the site of the redevelopment project and paid to the State Treasurer for use by the State, that is not credited to the "Shore Protection Fund" or the "Neighborhood Preservation Nonlapsing Revolving Fund" pursuant to section 4 of P.L.1968, c.49 (C.46:15-8). For the purpose of computing the sales and use tax on the purchase of materials used for the remediation, the construction of new structures, or the construction of new residences at the site of a redevelopment project, it shall be presumed by the Director of the Division of Taxation, in lieu of an exact accounting from the developer, suppliers, contractors, subcontractors and other parties connected with the project, that the tax equals one percent of the developer's contract price for remediation and improvements or such other percentage, not to exceed three percent, that may be agreed to by the director upon the presentation of clear and convincing evidence that the tax on materials is greater than one percent of the contract price for the remediation and improvements.

L.1997,c.278,s.38; amended 2002, c.87, s.3; 2003, c.224, s.9.



Section 58:10B-31 - Reimbursement Of Remediation Costs.

58:10B-31 Reimbursement of remediation costs.

39. a. The State Treasurer shall reimburse the developer the amount of the remediation costs agreed upon in the redevelopment agreement, and as provided in sections 35 and 36 of P.L.1997, c.278 (C.58:10B-27 and C.58:10B-28) upon issuance of the certification by the director pursuant to section 36 of P.L.1997, c.278 (C.58:10B-28). The developer shall be entitled to periodic payments from the fund in an amount, in the frequency, and over the time period as provided in the redevelopment agreement. Notwithstanding any other provision of sections 34 through 39 of P.L.1997, c.278 (C.58:10B-26 through C.58:10B-31), the State Treasurer may not reimburse the developer any amount of the remediation costs from the fund until the State Treasurer is satisfied that the anticipated tax revenues from the redevelopment project have been realized by the State in an amount sufficient to pay for the cost of the reimbursements.

b.A developer shall submit to the director updated remediation costs actually incurred by the developer for the remediation of the contaminated property located at the site of the redevelopment project as provided in the redevelopment agreement. The reimbursement authorized pursuant to this section shall continue until such time as the aggregate dollar amount of the agreed upon reimbursement. To remain entitled to the reimbursement authorized pursuant to this section, the developer shall perform and complete all remediation activities as may be required pursuant to the memorandum of agreement or other oversight agreement entered into with the Commissioner of Environmental Protection pursuant to section 37 of P.L.1997, c.278 (C.58:10B-29) or as may be required by the licensed site remediation professional in order to issue a response action outcome for the site. The Department of Environmental Protection may review the remediation costs incurred by the developer to determine if they are reasonable.

Reimbursable remediation costs shall include costs that are incurred in preparing the area of land whereon the contaminated site is located for remediation and may include costs of dynamic compaction of soil necessary for the remediation.

L.1997, c.278, s.39; amended 2001, c.398, s.4; 2005, c.360, s.2; 2009, c.60, s.55.



Section 58:10C-1 - Short Title.

58:10C-1 Short title.

1.Sections 1 through 29 of P.L.2009, c.60 (C.58:10C-1 et seq.) shall be known and may be cited as the "Site Remediation Reform Act."

L.2009, c.60, s.1.



Section 58:10C-2 - Definitions Relative To Site Remediation.

58:10C-2 Definitions relative to site remediation.

2.As used in sections 1 through 29 of P.L.2009, c.60 (C.58:10C-1 et seq.):

"Area of concern" means any location where contaminants are or were known or suspected to have been discharged, generated, manufactured, refined, transported, stored, handled, treated, or disposed, or where contaminants have or may have migrated.

"Board" means the Site Remediation Professional Licensing Board established pursuant to section 3 of P.L.2009, c.60 (C.58:10C-3).

"Certified subsurface evaluator" means a person certified to perform services at the site of an unregulated heating oil tank pursuant to P.L.1991, c.123 (C.58:10A-24.1 et seq.) as a subsurface evaluator.

"Contamination" or "contaminant" means any discharged hazardous substance as defined pursuant to section 3 of P.L.1976, c.141 (C.58:10-23.11b), hazardous waste as defined pursuant to section 1 of P.L.1976, c.99 (C.13:1E-38), or pollutant as defined pursuant to section 3 of P.L.1977, c.74 (C.58:10A-3).

"Department" means the Department of Environmental Protection.

"Discharge" means any intentional or unintentional action or omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of hazardous substances into the waters or onto the lands of the State, or into waters outside the jurisdiction of the State when damage may result to the lands, waters or natural resources within the jurisdiction of the State.

"Engineering controls" means any mechanism to contain or stabilize contamination or ensure the effectiveness of a remedial action. Engineering controls may include, without limitation, caps, covers, dikes, trenches, leachate collection systems, signs, fences and physical access controls.

"Environmental crime" means any criminal violation of one of the following State laws: R.S.12:5-1 et seq.; P.L.1975, c.232 (C.13:1D-29 et al.); the "Solid Waste Management Act," P.L.1970, c.39 (C.13:1E-1 et seq.); section 17 of P.L.1975, c.326 (C.13:1E-26); the "Comprehensive Regulated Medical Waste Management Act," sections 1 though 25 of P.L.1989, c.34 (C.13:1E-48.1 et seq.); P.L.1989, c.151 (C.13:1E-99.21a et al.); the "New Jersey Statewide Mandatory Source Separation and Recycling Act," P.L.1987, c.102 (C.13:1E-99.11 et al.); the "Pesticide Control Act of 1971," P.L.1971, c.176 (C.13:1F-1 et seq.); the "Industrial Site Recovery Act," P.L.1983, c.330 (C.13:1K-6 et al.); the "Toxic Catastrophe Prevention Act," P.L.1985, c.403 (C.13:1K-19 et seq.); "The Wetlands Act of 1970," P.L.1970, c.272 (C.13:9A-1 et seq.); the "Freshwater Wetlands Protection Act," P.L.1987, c.156 (C.13:9B-1 et al.); the "Coastal Area Facility Review Act," P.L.1973, c.185 (C.13:19-1 et seq.); the "Air Pollution Control Act (1954)," P.L.1954, c.212 (C.26:2C-1 et seq.); the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et al.); P.L.1947, c.377 (C.58:4A-5 et seq.); the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.); the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.); P.L.1986, c.102 (C.58:10A-21 et seq.); the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et al.); the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.).

"Feasibility study" means a study to develop and evaluate options for remedial action using data gathered during the remedial investigation to develop the objectives of the remedial action, and to develop possible remedial action alternatives, to evaluate those alternatives and create a list of feasible alternatives, and to analyze the engineering, scientific, institutional, human health, environmental, and cost of each selected alternative.

"Hazardous substance" means the "environmental hazardous substances" on the environmental hazardous substance list adopted by the department pursuant to section 4 of P.L.1983, c.315 (C.34:5A-4); such elements and compounds, including petroleum products, which are defined as such by the department, after public hearing, and which shall be consistent to the maximum extent possible with, and which shall include, the list of hazardous substances adopted by the federal Environmental Protection Agency pursuant to section 311 of the Federal Water Pollution Control Act Amendments of 1972, Pub. L.92-500, as amended by the Clean Water Act of 1977, Pub. L.95-217 (33 U.S.C. s.1251 et seq.); the list of toxic pollutants designated by Congress or the federal Environmental Protection Agency pursuant to section 307 of that act; and the list of hazardous substances adopted by the federal Environmental Protection Agency pursuant to section 101 of the "Comprehensive Environmental Response, Compensation and Liability Act of 1980," Pub. L.96-510 (42 U.S.C. s.9601 et seq.); provided, however, that sewage and sewage sludge shall not be considered as hazardous substances for the purposes of P.L.1976, c.141 (C.58:10-23.11 et seq.).

"Immediate environmental concern" means a condition at a contaminated site where there is: (1) confirmed contamination in a well used for potable purposes at concentrations at or above the ground water remediation standards; (2) confirmed contamination that has migrated into an occupied or confined space producing a toxic or harmful atmosphere resulting in an unacceptable human health exposure, or producing an oxygen-deficient atmosphere, or resulting in demonstrated physical damage to essential underground services; (3) confirmed contamination at the site of a nature that either dermal contact, ingestion, or inhalation of the contamination could result in an acute human health exposure; or (4) any other condition that poses an immediate threat to the environment or to the public health and safety.

"Institutional controls" means a mechanism used to limit human activities at or near a contaminated site, or to ensure the effectiveness of the remedial action over time, when contaminants remain at a contaminated site in levels or concentrations above the applicable remediation standard that would allow unrestricted use of that property. Institutional controls may include, without limitation, structure, land, and natural resource use restrictions, well restriction areas, and deed notices.

"Licensed site remediation professional" means an individual who is licensed by the board pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) or the department pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12).

"Limited restricted use remedial action" means any remedial action that requires the continued use of institutional controls but does not require the use of an engineering control.

"Person" means an individual, public or private corporation, company, association, society, firm, partnership, joint stock company, the State, and any of its political subdivisions or agents.

"Person responsible for conducting the remediation" means (1) any person who executes or is otherwise subject to an oversight document to remediate a contaminated site, (2) the owner or operator of an industrial establishment subject to P.L.1983, c.330 (C.13:1K-6 et al.), for the remediation of a discharge, (3) the owner or operator of an underground storage tank subject to P.L.1986, c.102 (C.58:10A-21 et seq.), for the remediation of a discharge, (4) any other person who discharges a hazardous substance or is in any way responsible for a hazardous substance, pursuant to section 8 of P.L.1976, c.141 (C.58:10-23.11g), that was discharged at a contaminated site, or (5) any other person who is remediating a site.

"Preliminary assessment" means the first phase in the process of identifying areas of concern and determining whether contaminants are or were present at a site or have migrated or are migrating from a site, and shall include the initial search for and evaluation of, existing site specific operational and environmental information, both current and historic, to determine if further investigation concerning the documented, alleged, suspected or latent discharge of any contaminant is required. The evaluation of historic information shall be conducted from 1932 to the present, except that the department may require the search for and evaluation of additional information relating to ownership and use of the site prior to 1932 if such information is available through diligent inquiry of the public records.

"Receptor evaluation" means an evaluation of the potential impact of contamination on humans and environmentally sensitive natural resources.

"Remedial action" means those actions taken at a site or offsite if a contaminant has migrated or is migrating therefrom, as may be required by the department, including the removal, treatment, containment, transportation, securing, or other engineering or treatment measures, whether to an unrestricted use or otherwise, designed to ensure that any discharged contaminant at the site or that has migrated or is migrating from the site, is remediated in compliance with the applicable health risk or environmental standards.

"Remedial action workplan" means a plan for the remedial action to be undertaken at a site, or at any area to which a discharge originating at a site is migrating or has migrated; a description of the remedial action to be used to remediate a site; a time schedule and cost estimate of the implementation of the remedial action; and any other information the department deems necessary.

"Remedial investigation" means a process to determine the nature and extent of a discharge of a contaminant at a site or a discharge of a contaminant that has migrated or is migrating from the site and the problems presented by a discharge, and may include data collected, site characterization, sampling, monitoring, and the gathering of any other sufficient and relevant information necessary to determine the necessity for remedial action and to support the evaluation of remedial actions if necessary.

"Remediation" or "remediate" means all necessary actions to investigate and clean up or respond to any known, suspected, or threatened discharge of contaminants, including, as necessary, the preliminary assessment, site investigation, remedial investigation, and remedial action, provided, however, that "remediation" or "remediate" shall not include the payment of compensation for damage to, or loss of, natural resources.

"Remediation standards" means the combination of numeric standards that establish a level or concentration, and narrative standards to which contaminants must be treated, removed, or otherwise cleaned for soil, groundwater, or surface water, as provided by the department pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12) in order to meet the health risk or environmental standards.

"Response action outcome" means a written determination by a licensed site remediation professional that the contaminated site was remediated in accordance with all applicable statutes and regulations, and based upon an evaluation of the historical use of the site, or of any area of concern at that site, as applicable, and any other investigation or action the department deems necessary, there are no contaminants present at the site, or at any area of concern, at any other site to which a discharge originating at the site has migrated, or that any contaminants present at the site or that have migrated from the site have been remediated in accordance with applicable remediation regulations, and all applicable permits and authorizations have been obtained.

"Restricted use remedial action" means any remedial action that requires the continued use of engineering and institutional controls in order to meet the established health risk or environmental standards.

"Site investigation" means the collection and evaluation of data adequate to determine whether or not discharged contaminants exist at a site or have migrated or are migrating from the site at levels in excess of the applicable remediation standards. A site investigation shall be developed based upon the information collected pursuant to the preliminary assessment.

"Small business" means a business entity that does not acquire property for development or redevelopment, and that, during the prior three tax years, employed not more than 50 full-time employees or the equivalent thereof, and qualifies as a small business concern within the meaning of the federal "Small Business Act," 15 U.S.C. s.631 et seq.

"Temporary license" means a license issued by the department pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12) to conduct business as a licensed site remediation professional in the State.

"Unregulated heating oil tank" means any one or combination of tanks, including appurtenant pipes, lines, fixtures, and other related equipment, used to contain an accumulation of heating oil for on-site consumption in a residential building, or those tanks with a capacity of 2,000 gallons or less used to store heating oil for on-site consumption in a nonresidential building, the volume of which, including the volume of the appurtenant pipes, lines, fixtures and other related equipment, is 10% or more below the ground.

"Waters" means the ocean and its estuaries to the seaward limit of the State's jurisdiction, all springs, streams and bodies of surface or groundwater, whether natural or artificial, within the boundaries of the State.

L.2009, c.60, s.2.



Section 58:10C-3 - Site Remediation Professional Licensing Board.

58:10C-3 Site Remediation Professional Licensing Board.

3. a. There is established in, but not of, the Department of Environmental Protection, the Site Remediation Professional Licensing Board. The board shall establish licensing requirements for site remediation professionals and shall oversee the licensing and performance of site remediation professionals.

b.The board shall consist of 13 members to be selected and qualified as follows:

(1)The Commissioner of Environmental Protection, or a designee, who shall serve ex officio, and who shall be the chairperson of the board;

(2)The State Geologist, or a designee, who shall serve ex officio; and

(3)Eleven public members, residents of the State, who shall be appointed by the Governor with the advice and consent of the Senate as follows:

(a)six shall be site remediation professionals who hold a license from the board. Of the six members first appointed pursuant to this subparagraph, two shall be appointed to a term of one year, two shall be appointed to a term of two years, one shall be appointed to a term of three years, and one shall be appointed to a term of four years. Thereafter, all appointments shall be for a term of four years. The members first appointed to the board pursuant to this subparagraph shall hold a temporary site remediation professional license issued by the department pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12);

(b) three shall be members at the time of appointment of Statewide organizations that promote the protection of the environment and who are knowledgeable with respect to issues involving responding to discharges of hazardous substances. Of the members appointed pursuant to this subparagraph, one shall be a licensed site remediation professional. Of the three members first appointed pursuant to this subparagraph, one shall be appointed to a term of one year, one shall be appointed to a term of two years, and one shall be appointed to a term of three years. Thereafter, all appointments shall be for a term of four years;

(c)one shall be a person from the business community in the State who is knowledgeable with respect to issues involving responding to discharges of hazardous substances and whose initial appointment shall be for a term of three years. Thereafter, the appointment shall be for a term of four years; and

(d)one shall be a member of the academic community who is knowledgeable with respect to issues involving responding to discharges of hazardous substances and who shall be appointed for a term of four years.

c.Each member shall serve for the term of the appointment and until a successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment for the unexpired term only.

d. (1) The Governor may remove a member of the board for cause, after a public hearing.

(2)The 11 public members shall serve without compensation, but may be reimbursed for necessary expenses incurred in the performance of their duties within the limits of funding made available to the board.

e.The department shall provide such staff and other persons as are required to assist the board in the performance of its functions and duties pursuant to P.L.2009, c.60 (C.58:10C-1 et al.), including administrative law judges who may conduct adjudicatory proceedings. The board shall make all final decisions in such adjudicatory proceedings.

L.2009, c.60, s.3.



Section 58:10C-4 - Powers Of Board Vested In Members.

58:10C-4 Powers of board vested in members.

4.The powers of the board shall be vested in the members thereof in office. A majority of the total authorized membership of the board shall constitute a quorum and no action may be taken by the board except upon the affirmative vote of a majority of the total authorized membership of the board.

L.2009, c.60, s.4.



Section 58:10C-5 - Powers, Duties Of Board.

58:10C-5 Powers, duties of board.

5.The board shall have the following powers and duties:

a.To review and approve or deny applications for licensing site remediation professionals;

b.To administer and evaluate licensing examinations for site remediation professionals;

c.To issues licenses and license renewals to all qualifying site remediation professionals;

d.To establish standards and requirements for continuing education of licensed site remediation professionals;

e.To approve or offer continuing education courses;

f.To track fulfillment of continuing education requirements by licensed site remediation professionals;

g.To establish and collect fees for examinations, licenses, renewals, or any other services required for the licensing of site remediation professionals;

h.To adopt and administer standards for professional conduct for licensed site remediation professionals, as provided in sections 14 and 16 of P.L.2009, c.60 (C.58:10C-14 and C.58:10C-16);

i.To investigate complaints, impose discipline, and suspend and revoke licenses of site remediation professionals who violate the provisions of P.L.2009, c.60 (C.58:10C-1 et al.);

j.To publish and maintain the names and contact information of all site remediation professionals licensed pursuant to P.L.2009, c.60 (C.58:10C-1 et al.), and make the list available on the board's internet website;

k.To publish and maintain a list of all site remediation professionals whose license has been suspended or revoked by the board and make the list available on the board's internet website;

l.To provide public information on the licensed site remediation professional program; and

m.To maintain a record of complaints filed against licensed site remediation professionals and provide the public with information upon request.

L.2009, c.60, s.5.



Section 58:10C-6 - Rules, Regulations.

58:10C-6 Rules, regulations.

6. a. No later than 18 months after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), the board shall, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), adopt rules and regulations necessary for the implementation, administration, and enforcement of P.L.2009, c.60 (C.58:10C-1 et al.). The rules and regulations shall: (1) establish requirements for the education, continuing education, training, experience, examination and testing, and references for the licensing of site remediation professionals; (2) establish standards for professional conduct of, and the payment of fees by, licensed site remediation professionals; (3) establish procedures for the investigation of complaints concerning licensed site remediation professionals initiated by any person; (4) establish other forms of nonmonetary penalties that the board may impose on a licensed site remediation professional pursuant to section 17 of P.L.2009, c.60 (C.58:10C-17); and (5) provide for enforcement of the provisions of P.L.2009, c.60 (C.58:10C-1 et al.). The rules and regulations shall establish an expiration date for temporary site remediation professional licenses issued by the department pursuant to section 12 of P.L.2009, c.60 (C.58:10C-12).

b.The rules and regulations adopted pursuant to this section shall be sufficient to assure that any response action outcome issued by a site remediation professional licensed pursuant to P.L.2009, c.60 (C.58:10C-1 et al.) shall be consistent with all applicable laws, rules and regulations concerning the remediation of contaminated sites and shall protect public health and safety and the environment.

L.2009, c.60, s.6.



Section 58:10C-7 - Establishment Of Licensing Program, Requirements.

58:10C-7 Establishment of licensing program, requirements.

7. a. The board shall establish a licensing program and licensing requirements for site remediation professionals, and shall oversee their licensing and performance.

b.The board shall establish standards for education, training and experience that shall be required of any person who applies for a license or a license renewal. The board shall conduct examinations to certify that an applicant possesses sufficient knowledge of the State laws, rules and regulations, standards and requirements applicable to site remediation and that the applicant is qualified to obtain a license or a license renewal. The board shall also adopt standards for the professional conduct of licensed site remediation professionals pursuant to the provisions of section 16 of P.L.2009, c.60 (C.58:10C-16). The board shall require an applicant to submit references to ensure that the applicant meets the standards and requirements established for training, experience and professional conduct by licensed site remediation professionals. No person may take the licensing examination until the board determines that the applicant meets the standards for education, training and experience.

c.An application for a license shall be made in a manner and on such forms as may be prescribed by the board. The filing of an application shall be accompanied by an application fee that shall cover the costs of processing the application and developing and conducting the examinations. The board may also charge an annual license fee that shall cover the costs of the licensing program.

d.An applicant for a site remediation professional license shall demonstrate to the board that the applicant:

(1)holds a bachelor's degree or higher in natural, chemical or physical science, or an engineering degree in a discipline related to site remediation, from an accredited institution of higher education, or has been issued a temporary license to remediate discharges from underground storage tanks only pursuant to subsection d. of section 13 of P.L.2009, c.60 (C.58:10C-13) and meets the other requirements established in this subsection and in subsection f. of this section;

(2)has eight years of full-time professional experience, as described in subsection e. of this section, in the field of site remediation, of which five years shall have occurred in New Jersey and at least three years shall have occurred in New Jersey immediately prior to submission of the application;

(3)has a minimum of 5,000 hours of relevant professional experience within the State over the five years immediately prior to submission of the application that is of a professional grade and character that indicates the applicant is competent to issue a response action outcome;

(4)has attended and completed the minimum environmental health and safety education and training provided pursuant to 29 C.F.R. Section 1910.120 no more than one year prior to submission of an application for a license pursuant to this section;

(5)has attended and completed a course approved by the department on the State's rules and regulations concerning the technical requirements for site remediation no more than three years prior to submission of the application;

(6)has not been convicted of, or plead guilty to, an environmental crime, any similar or related criminal offense under federal or state law, or any crime involving fraud, theft by deception, forgery or any similar or related offense under federal or state law; and

(7)has not had a professional license revoked by any state licensing board or any other professional licensing agency within the previous 10 years.

e.For the purposes of this section, "full-time professional experience" includes experience in which the applicant is required to apply scientific or engineering principles to contaminated site remediation where the resulting conclusions form the basis for reports, studies or other documents connected with the remediation of a contaminated site. The board may consider the applicant's work activities, field of practice, duration of employment, and work products prepared in determining the credit to be allowed for professional experience. The board may allow applicants with relevant advanced degrees up to two years of credit for professional experience, of which one year of credit may be awarded for applicants who have earned a master's degree in a relevant field of study and up to two years of credit may be awarded for applicants who have earned a doctorate degree in a relevant field of study.

f.The board shall authorize an applicant who has been issued a temporary license pursuant to subsection d. of section 13 of P.L.2009, c.60 (C.58:10C-13), who meets all other requirements established pursuant to this section but does not hold a bachelor's degree from an accredited institution of higher education to take the licensing examination to qualify for a license pursuant to this section. An applicant who does not satisfactorily complete the examination authorized pursuant to this subsection shall not be authorized to reapply for a license.

g.No person may obtain a license unless that person meets the standards established for education, training and experience required in subsection b. of this section, satisfactorily passes the examination, and satisfies any other requirements established by the board to ensure that licensed site remediation professionals meet the requirements established pursuant to this section.

L.2009, c.60, s.7.



Section 58:10C-8 - Suspension, Revocation Of License; Reinstatement.

58:10C-8 Suspension, revocation of license; reinstatement.

8. a. The board may suspend or revoke a license pursuant to the provisions of section 17 of P.L.2009, c.60 (C.58:10C-17). The board shall establish standards and requirements for the reinstatement of a site remediation professional license that has been suspended or revoked.

b.The board may prohibit any person whose application for an initial license or for a license renewal is denied, or whose license is revoked, from applying for a license for a period of not more than three years. The term during which reapplication is prohibited shall be established as part of the determination of the board in the proceedings concerning the denial or revocation.

L.2009, c.60, s.8.



Section 58:10C-9 - Application For Renewal Of License; Fee.

58:10C-9 Application for renewal of license; fee.

9.A licensed site remediation professional shall submit an application for license renewal at least 90 days and no more than 120 days prior to expiration of the license. The board shall establish standards and requirements for the renewal of the site remediation professional license and may require training or continuing education, experience or other requirements as a condition for renewal of a license. An application for a license renewal shall be accompanied by an application fee.

L.2009, c.60, s.9.



Section 58:10C-10 - Term Of Validity For License.

58:10C-10 Term of validity for license.

10. Each license issued pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) shall be issued to an individual, shall be valid only for the individual to whom it is issued and shall not be transferable. Each license issued pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7) shall be valid for a period not to exceed three years, unless a shorter period is specified therein, or unless suspended or revoked.

L.2009, c.60, s.10.



Section 58:10C-11 - License Required For Site Remediation Professional.

58:10C-11 License required for site remediation professional.

11. No person shall be, act as, advertise as, or hold himself out to be, or represent himself as being, a licensed site remediation professional unless that person has been issued a valid license pursuant to P.L.2009, c.60 (C.58:10C-1 et al.).

L.2009, c.60, s.11.



Section 58:10C-12 - Temporary Site Remediation Professional License Program.

58:10C-12 Temporary site remediation professional license program.

12. a. No more than 90 days after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), the department shall establish a temporary site remediation professional license program. The department shall issue a temporary site remediation professional license to any individual who qualifies for the license pursuant to the provisions of section 13 of P.L.2009, c.60 (C.58:10C-13).

b.An application for a temporary license or license renewal shall be accompanied by an application fee established by the department that shall cover all costs of processing the application and developing and conducting license exams. The department may also establish an annual fee that shall be charged to a person who qualifies for a temporary license that shall cover all costs of administering and enforcing the temporary license program.

c.Each temporary license issued by the department shall be issued to an individual, shall be valid only for the individual to whom it is issued and shall not be transferable. Except as provided in this subsection, each temporary license issued by the department pursuant to this section and section 13 of P.L.2009, c.60 (C.58:10C-13) shall be valid for a period not to exceed three years, unless a shorter period is specified therein, or unless suspended or revoked. All temporary site remediation professional licenses shall expire as provided in rules and regulations adopted by the board pursuant to subsection a. of section 6 of P.L.2009, c.60 (C.58:10C-6).

d.The department may deny an application for a temporary license or an application for a license renewal. The department may prohibit any person whose application for a temporary license or for a license renewal is denied from applying for a license for a period of not more than three years. The term during which reapplication is prohibited shall be established as part of the determination of the department in the proceedings concerning the denial.

L.2009, c.60, s.12.



Section 58:10C-13 - Guidelines For Procedures For Issuance Of Temporary Licenses.

58:10C-13 Guidelines for procedures for issuance of temporary licenses.

13. a. No more than 90 days after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), the department shall issue guidelines which shall be published in the New Jersey Register that set forth the procedures for the issuance of temporary site remediation professional licenses. Application for a temporary license shall be made in a manner and on such forms as may be prescribed by the department.

b.An applicant for a temporary site remediation professional license shall demonstrate to the department that the applicant:

(1)holds a bachelor's degree or higher in natural, chemical or physical science, or an engineering degree in a discipline related to site remediation, from an accredited institution of higher education, except as provided in subsection d. of this section;

(2)has 10 years of full-time professional experience, as described in subsection c. of this section, in the field of site remediation, of which five years shall have occurred in New Jersey and at least three years shall have occurred in New Jersey immediately prior to submission of the application;

(3)has attended and completed the minimum environmental health and safety education and training provided pursuant to 29 C.F.R. Section 1910.120 no more than one year prior to submission of an application for a temporary license;

(4)has attended and completed a course approved by the department on the State's rules and regulations concerning the technical requirements for site remediation no more than three years prior to the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.);

(5)has not been convicted of, or pled guilty to, an environmental crime, or any similar or related criminal offense under federal or state law, or any crime involving fraud, theft by deception, forgery, or any similar or related criminal offense under federal or state law; and

(6)has not had a professional license revoked by any state licensing board or any other professional licensing agency within the previous 10 years.

c.For the purposes of this section, "full-time professional experience" includes experience in which the applicant is required to apply scientific or engineering principles to contaminated site remediation where the resulting conclusions form the basis for reports, studies or other documents connected with the remediation of a contaminated site. The department may consider the applicant's work activities, field of practice, duration of employment, and work products prepared in determining the credit to be allowed for professional experience. The department may allow applicants with relevant advanced degrees up to two years of credit for professional experience, of which one year of credit may be awarded for applicants who have earned a master's degree in a relevant field of study and up to two years of credit may be awarded for applicants who have earned a doctorate degree in a relevant field of study.

d.For the purposes of this section, the department may issue a temporary license to an applicant for the remediation of discharges from underground storage tanks only. For those temporary licenses issued pursuant to this subsection, the department may provide for the substitution of full-time professional experience in the field of contaminated site remediation for the holding of a bachelor's degree. An applicant who does not hold a bachelor's degree from an accredited institution of higher education shall have at least 14 years of full-time professional experience, of which at least five years shall have occurred in New Jersey immediately prior to submission of the application. The applicant shall meet all other requirements as provided in subsection b. of this section.

e.The department may issue temporary site remediation professional licenses by publishing a list of the names and identifying information of the licensees on its Internet website.

L.2009, c.60, s.13.



Section 58:10C-14 - Certification Of Documents By Site Remediation Professional.

58:10C-14 Certification of documents by site remediation professional.

14. a. For any site for which a licensed site remediation professional is required to be hired pursuant to the provisions of section 30 of P.L.2009, c.60 (C.58:10B-1.3), the person responsible for conducting the remediation shall certify all documents submitted to the department concerning the remediation of the contaminated site. The licensed site remediation professional shall certify that the work was performed, the licensed site remediation professional managed, supervised, or performed the work that is the basis of the submission, and that the work and the submitted documents are consistent with all applicable remediation requirements adopted by the department.

b.A licensed site remediation professional shall certify electronic submissions made to the department concerning the remediation of a contaminated site. The licensed site remediation professional shall attest that no other person is authorized or able to use any password, encryption method, or electronic signature provided to the licensed site remediation professional by the board or the department.

c.The licensed site remediation professional shall employ the following remediation requirements in providing professional services for the remediation of contaminated sites:

(1)The licensed site remediation professional shall make each decision concerning a contaminated site in order to meet the following standards:

(a)health risk and environmental standards established pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12);

(b)remediation standards adopted by the department pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12);

(c)maximum contaminant levels for building interiors adopted by the Department of Health and Senior Services pursuant to section 1 of P.L.2007, c.1 (C.52:27D-130.4) as applicable; and

(d)any other applicable standards adopted pursuant to law.

(2)The licensed site remediation professional shall apply the following regulations:

(a)technical standards for site remediation adopted by the department pursuant to P.L.1993, c.139 (C.58:10B-1 et al.);

(b)mandatory remediation timeframes and expedited site specific timeframes adopted by the department pursuant to section 28 of P.L.2009, c.60 (C.58:10C-28); and

(c)presumptive remedies adopted by the department pursuant to section 35 of P.L.1993, c.139 (C.58:10B-12).

(3)The licensed site remediation professional shall apply any available and appropriate technical guidelines concerning site remediation as issued by the department. The department shall provide interested parties the opportunity to participate in the development and review of technical guidelines issued for the remediation of contaminated sites.

(4)When there is no specific requirement provided by the technical standards for site remediation adopted by the department, and guidelines issued by the department are not appropriate or necessary, in the professional judgment of the licensed site remediation professional, to meet the remediation requirements listed in paragraph (1) of this subsection, the licensed site remediation professional may use the following additional guidelines to make decisions regarding a remediation, and shall set forth justification for such use, in the relevant submittal:

(a)relevant guidance from the federal Environmental Protection Agency or other states; and

(b)other relevant, applicable, and appropriate methods and practices that ensure the protection of the public health and safety, and of the environment.

d.Upon completion of the remediation, the licensed site remediation professional shall issue a response action outcome to the person responsible for conducting the remediation when, in the opinion of the licensed site remediation professional, the site has been remediated so that it is in compliance with all applicable statutes, rules and regulations protective of public health and safety and the environment. The licensed site remediation professional shall file the response action outcome with the department when it is issued to the person responsible for conducting the remediation.

L.2009, c.60, s.14.



Section 58:10C-15 - Use Of Certified Subsurface Evaluator Prohibited.

58:10C-15 Use of certified subsurface evaluator prohibited.

15. a. No person shall use a certified subsurface evaluator for the remediation of a discharge from an underground storage tank regulated pursuant to P.L.1986, c.102 (C.58:10A-21 et seq.).

b.Any person who remediates a discharge from an unregulated heating oil tank may hire a certified subsurface evaluator or a licensed site remediation professional to perform the remediation.

L.2009, c.60, s.15.



Section 58:10C-16 - Protection Of Public Health, Safety, Environment Highest Priority.

58:10C-16 Protection of public health, safety, environment highest priority.

16. a. A licensed site remediation professional's highest priority in the performance of professional services shall be the protection of public health and safety and the environment.

b.A licensed site remediation professional shall exercise reasonable care and diligence, and shall apply the knowledge and skill ordinarily exercised by licensed site remediation professionals in good standing practicing in the State at the time the services are performed.

c.A licensed site remediation professional shall not provide professional services outside the areas of professional competency, unless the licensed site remediation professional has relied upon the technical assistance of another professional whom the licensed site remediation professional has reasonably determined to be qualified by education, training, and experience. A licensed site remediation professional shall not perform services that constitute the practice of professional engineering unless the licensed site remediation professional is a professional engineer licensed in the State.

d.A licensed site remediation professional retained by a person responsible for conducting the remediation shall notify the department within 15 calendar days after being retained. In addition, a licensed site remediation professional shall notify the department within 15 calendar days after being released from responsibility for a remediation if the release occurs prior to issuance of the response action outcome for the site by the licensed site remediation professional.

e.A licensed site remediation professional and the person responsible for conducting the remediation shall correct any deficiency the department identifies in a document submitted concerning a remediation. The deficiency shall be corrected in accordance with timeframes established by the department.

f.A licensed site remediation professional may complete any phase of remediation based on remediation work performed under the supervision of another licensed site remediation professional, provided that the licensed site remediation professional: (1) reviews all available documentation on which he relies; (2) conducts a site visit to observe current conditions and to verify the status of as much of the work as is reasonably observable; and (3) concludes, in the exercise of independent professional judgment, that there is sufficient information upon which to complete any additional phase of remediation and prepare workplans and reports related thereto.

g.A licensed site remediation professional who has taken over the responsibility for the remediation of a contaminated site from another licensed site remediation professional shall correct all deficiencies in a document submitted by the previous licensed site remediation professional identified by the department in accordance with timeframes established by the department.

h.A licensed site remediation professional shall not certify any document submitted to the department unless the licensed site remediation professional has managed, supervised or performed the work that is the basis of the submission, or has periodically reviewed and evaluated the work performed by other persons that forms the basis for the information in the submission, or has completed the work of another licensed site remediation professional and has concluded such work is reliable pursuant to subsection f. of this section.

i.A licensed site remediation professional shall exercise independent professional judgment, comply with the requirements and procedures set forth in the provisions of P.L.2009, c.60 (C.58:10C-1 et al.), make a good faith and reasonable effort to identify and obtain the relevant and material facts, data, reports and other information evidencing conditions at a contaminated site for which he is responsible that is in possession of the owner of the property, or that is otherwise available, and identify and obtain whatever additional data and other information as the licensed site remediation professional deems necessary. The licensed site remediation professional shall disclose and explain in any document submitted to the department any facts, data, information, qualifications, or limitations known by the licensed site remediation professional that are not supportive of the conclusions reached in the document.

j.If a licensed site remediation professional identifies a condition at a contaminated site that in his independent professional judgment is an immediate environmental concern, then the licensed site remediation professional shall: (1) immediately verbally advise the person responsible for conducting the remediation of that person's duty to notify the department of the condition; and (2) immediately notify the department of the condition by calling the department's telephone hotline.

k.If a licensed site remediation professional obtains specific knowledge that a discharge has occurred on a contaminated site for which he is responsible, the licensed site remediation professional shall: (1) notify the person responsible for conducting the remediation of the existence of the discharge; and (2) notify the department of the discharge by calling the department's telephone hotline. The person responsible for conducting the remediation shall also be responsible for notifying the department of the existence of the discharge. The provisions of this subsection shall not apply to a discharge that may be a result of the existence of historic fill material.

l.If a licensed site remediation professional learns of an action or decision by a client that results in a deviation from the remedial action workplan or other report concerning the remediation developed by the licensed site remediation professional, the licensed site remediation professional shall promptly notify the client and the department, in writing, of the deviation.

m.A licensed site remediation professional shall not reveal information obtained in a professional capacity, except as may be authorized or required by law, without the prior consent of the client, if the client has notified the licensed site remediation professional, in writing, that the information is confidential. The provisions of this subsection shall not apply to information that is in the public domain.

n.A licensed site remediation professional who learns of material facts, data or other information subsequent to the completion of a report concerning a phase of remediation, which would result in a report with material differences from the report submitted, shall promptly notify the client and the department in writing of those facts, data, information, and circumstances.

o.A licensed site remediation professional who succeeds another licensed site remediation professional before the issuance of a response action outcome, and who learns of material facts, data or other information concerning a phase of the remediation for which a report was submitted to the department and the material facts, data or other information were not disclosed in the report, shall promptly notify the client and the department in writing of those facts, data, information, and circumstances.

p.A licensed site remediation professional shall not allow the use of his name by a person, and shall not associate with a person in a business venture, if the licensed site remediation professional knows or should know that the person engages in fraudulent or dishonest business or professional practices regarding the professional responsibilities of a licensed site remediation professional.

q.A licensed site remediation professional shall cooperate in an investigation by the board or the department by promptly furnishing, in response to formal requests, orders or subpoenas, any information the board or the department, or persons duly authorized by the board or the department, deems necessary to perform its duties. In an investigation by the board of a license application or a license suspension or revocation, a licensed site remediation professional shall not:

(1)knowingly make a false statement of material fact;

(2)fail to disclose a fact necessary to correct a material misunderstanding known by the licensed site remediation professional to have arisen in the matter;

(3)knowingly and materially falsify, tamper with, alter, conceal, or destroy any document, data record, remedial system, or monitoring device that is relevant to the investigation, without obtaining the prior approval of the department; or

(4)knowingly allow or tolerate any employee, agent, or contractor of the licensed site remediation professional to engage in any of the foregoing activities.

r.A licensed site remediation professional shall be jointly responsible for a violation of any provision of this section committed by another licensed site remediation professional whose work he supervises or reviews if:

(1)the licensed site remediation professional orders, directs, or agrees to the provision of professional services conducted or prepared by another licensed site remediation professional under his supervision;

(2)the licensed site remediation professional knows that the professional services constitute a violation of this section; and

(3)the licensed site remediation professional fails to take reasonable steps to avoid or mitigate the violation.

s.A licensed site remediation professional shall comply with all conditions imposed by the board as a result of a license suspension or other disciplinary proceeding conducted by the board.

t.A licensed site remediation professional shall inform a client or prospective client of any relevant and material assumptions, limitations, or qualifications underlying their communication. Evidence that a licensed site remediation professional has provided the client or prospective client with timely written documentation of these assumptions, limitations, or qualifications shall be deemed by the board or the department to have satisfied the requirements of this subsection.

u.A licensed site remediation professional shall not state or imply, as an inducement or a threat to a client or prospective client, an ability to improperly influence a government agency or official.

v.In any description of qualifications, experience, or ability to provide services, a licensed site remediation professional shall not knowingly:

(1)make a material misrepresentation of fact;

(2)omit a fact when the omission results in a materially misleading description; or

(3)make a statement that, in the opinion of the board, is likely to create an unjustified expectation about results the licensed site remediation professional may achieve, or state or imply that the licensed site remediation professional may achieve results by means that violate the provisions of applicable environmental statutes, rules or regulations, including the provisions of P.L.2009, c.60 (C.58:10C-1 et al.).

w.A licensed site remediation professional shall provide any notification to the board or the department required pursuant to this section, even if the licensed site remediation professional is discharged by the client prior to doing so.

x.A licensed site remediation professional shall not accept compensation, financial or otherwise, for professional services pertaining to a contaminated site from two or more persons whose interests are adverse or conflicting unless the circumstances are fully disclosed and agreed to by all clients engaging the licensed site remediation professional.

y.A licensed site remediation professional shall not be a salaried employee of the person responsible for conducting the remediation, or any related entities, for which the licensed site remediation professional is providing remediation services.

z.A licensed site remediation professional shall not allow any ownership interest, compensation, or promise of continued employment, of the licensed site remediation professional or any immediate family member, to affect the professional services provided by the licensed site remediation professional.

L.2009, c.60, s.16.



Section 58:10C-17 - Actions Of Board Relative To Violations.

58:10C-17 Actions of board relative to violations.

17. a. (1) Whenever, on the basis of available information, the board finds that a person is in violation of P.L.2009, c.60 (C.58:10C-1 et al.), or any rule, regulation, or order adopted or issued pursuant thereto, or who knowingly has made any false statement, representation, or certification in any documents or information required to be submitted to the board or the department, the board may:

(a)Suspend or revoke the license of a licensed site remediation professional or impose another penalty on the licensed site remediation professional as determined by the board in accordance with subsection b. of this section;

(b)Bring a civil action in accordance with subsection c. of this section;

(c)Issue an administrative order in accordance with subsection d. of this section;

(d)Bring an action for a civil penalty in accordance with subsection e. of this section;

(e)Assess a civil administrative penalty in accordance with subsection f. of this section; or

(f)Petition the Attorney General to bring a criminal action in accordance with paragraph (2) of this subsection.

The exercise of any of the remedies provided in this section shall not preclude recourse to any other remedy so provided.

(2)A licensed site remediation professional who purposely, knowingly, or recklessly violates a provision of P.L.2009, c.60 (C.58:10C-1 et al.), including making a false statement, representation, or certification in any application, record, or other document filed or required to be maintained pursuant to P.L.2009, c.60 (C.58:10C-1 et al.), or by falsifying, tampering with, or rendering inaccurate any monitoring device or method, institutional or engineering control, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $75,000 per day of violation, or by imprisonment, or both.

b. (1) The board may suspend or revoke a license issued to a licensed site remediation professional pursuant to section 7 of P.L.2009, c.60 (C.58:10C-7), or impose another penalty as determined by the board. The board may not suspend or revoke a license or impose another penalty until a violator has been notified by certified mail or personal service. The notice shall: (a) identify the statutory or regulatory basis of the violation; (b) identify the specific act or omission constituting the violation; (c) identify the license to be suspended or revoked, or the penalty to be imposed; and (d) affirm the right of the violator to a hearing on any matter contained in the notice and the procedures for requesting a hearing.

(2)A violator shall have 35 days from receipt of the notice within which to request a hearing on any matter contained in the notice, and shall comply with all procedures for requesting a hearing. Failure to submit a timely request or to comply with all procedures set forth by the board shall constitute grounds for denial of a hearing request. After a hearing and upon a finding that a violation has occurred, the board shall issue a final order suspending or revoking the license, or imposing the penalty specified in the notice. If a violator does not request a hearing or fails to satisfy the statutory and administrative requirements for requesting a hearing, the notice of intent to suspend or revoke the license or to impose the penalty shall become final after the expiration of the 35-day period. If the board denies a hearing request, the notice of denial shall become a final order, suspending or revoking the license, or imposing the penalty, upon receipt of the notice by the violator. Upon a determination of the board that the conduct of the licensed site remediation professional is so egregious as to pose an imminent threat to public health, safety, or the environment if the licensed site remediation professional is allowed to conduct remediation of sites or areas of concern pending a hearing on a revocation of the license, the board may suspend the license prior to the outcome of the hearing. Any order issued by the board suspending or revoking a license shall provide for the licensee's obligations regarding the maintenance and preservation of records regarding the licensee's remediation activities at contaminated sites.

c.If a person violates any provision of P.L.2009, c.60 (C.58:10C-1 et al.), or any rule, regulation, or order adopted or issued pursuant thereto, the board may institute a civil action in Superior Court for appropriate relief for any violation of P.L.2009, c.60 (C.58:10C-1 et al.), or any rule, regulation, or order adopted or issued pursuant thereto. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction; or

(2)Assessment of the violator for the reasonable costs of any investigation which led to the establishment of the violation, and for the reasonable costs of preparing and litigating the case under this subsection.

d. (1) Whenever the board finds that any person is in violation of P.L.2009, c.60 (C.58:10C-1 et al.), or any rule, regulation, or order adopted or issued pursuant thereto, the board may issue an order: (a) specifying the provision or provisions of P.L.2009, c.60 (C.58:10C-1 et al.), or the rule, regulation, or order adopted or issued pursuant thereto of which the person is in violation; (b) citing the action which caused the violation; (c) requiring compliance with the provision or provisions; and (d) giving notice to the person of the person's right to a hearing on the matters contained in the order.

(2)A violator shall have 35 days from receipt of the notice within which to request a hearing on any matter contained in the notice, and shall comply with all procedures for requesting a hearing. Failure to submit a timely request or to comply with all procedures set forth by the board shall constitute grounds for denial of a hearing request. After a hearing and upon a finding that a violation has occurred, the board shall issue a final order. If a violator does not request a hearing or fails to satisfy the statutory and administrative requirements for requesting a hearing, the administrative order shall become final after the expiration of the 35-day period. If the board denies a hearing request, the notice of denial shall become a final order, upon receipt of the notice by the violator.

e.Any person who violates P.L.2009, c.60 (C.58:10C-1 et al.), or any rule, regulation, code of conduct, or order adopted or issued pursuant thereto, or who fails to pay a civil penalty or civil administrative penalty in full or to agree to a schedule of payments therefor, shall be subject, upon order of a court, to a civil penalty not to exceed $10,000 for a first violation and not more than $20,000 for every subsequent violation. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.).

f. (1) The board may assess a civil administrative penalty of not more than $10,000 for a first violation and not more than $20,000 for every subsequent violation of the provisions of P.L.2009, c.60 (C.58:10C-1 et al.) or any rule, regulation, code of conduct, or order adopted or issued pursuant thereto.

Prior to assessment of a penalty under this subsection, the board shall notify the person committing the violation by certified mail or personal service that the penalty is being assessed. In the notice the board shall: (a) identify the statutory or regulatory basis of the violation; (b) identify the specific citation of the act or omission constituting the violation; (c) state the basis for the amount of the civil penalties to be assessed; and (d) affirm the right of the violator to a hearing on any matter contained in the notice and the procedures for requesting a hearing.

(2) (a) A violator shall have 35 days from the receipt of the notice within which to request a hearing on any matter contained in the notice, and shall comply with all procedures for requesting a hearing. Failure to submit a timely request or to comply with all procedures set forth by the board shall constitute grounds for denial of a hearing request. After a hearing and upon a finding that a violation has occurred, the board shall issue a final order assessing the amount of the civil administrative penalty specified in the notice. If a violator does not request a hearing or fails to satisfy the statutory and administrative requirements for requesting a hearing, the notice of assessment of a civil administrative penalty shall become a final order after the expiration of the 35-day period. If the board denies a hearing request, the notice of denial shall become a final order upon receipt of the notice by the violator.

(b)Payment of the assessed penalty is due when a final administrative enforcement order is issued or the notice becomes a final order. The authority to levy a civil administrative order is in addition to all other enforcement provisions, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The board may compromise any civil administrative penalty assessed under this section in an amount and with conditions the board determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the board, which is not paid within 30 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

(3)The board may assess and recover, by civil administrative order, the costs of any investigation incurred by the board, and any other State agency, and the reasonable costs of preparing and successfully enforcing a civil administrative penalty pursuant to this subsection. The assessment may be recovered at the same time as a civil administrative penalty, and shall be in addition to the penalty assessment.

g.A licensed site remediation professional may not apply for a new license for three years following the date of revocation of the license by the board or for the term established by the board pursuant to subsection b. of section 8 of P.L.2009, c.60 (C.58:10C-8). At the conclusion of the license revocation, the licensed site remediation professional shall follow the application procedures for licensure in accordance with section 7 of P.L.2009, c.60 (C.58:10C-7).

h.Upon the second revocation of a license, a licensed site remediation professional shall be permanently prohibited from applying for a site remediation professional license in this State.

L.2009, c.60, s.17.



Section 58:10C-18 - Authority Of Board, Department To Enter Site.

58:10C-18 Authority of board, department to enter site.


18. a. The board and the department shall have the authority to enter, at reasonable times and in a reasonable manner, any known or suspected site, vessel, or other location, whether public or private, for the purpose of investigating, sampling, inspecting, or copying any records, condition, equipment, practice, or property relating to activities subject to P.L.2009, c.60 (C.58:10C-1 et al.). The board or the department shall seek a warrant authorizing such entry upon denial of permission to enter. If the board or the department does not wish to provide prior notice to the inspection or entry, a court authorized to issue search warrants may issue a warrant authorizing entry by the board or the department upon a showing that the entry is necessary to allow the board or the department to verify compliance with the provisions of P.L.2009, c.60 (C.58:10C-1 et al.), or any rule, regulation, or order adopted or issued pursuant thereto.

b.Where necessary to ascertain facts relevant to, or not available at, such site, vessel, or other location, any person shall, upon request of any officer, employee, or duly authorized representative of the board or the department, furnish information relating to activities subject to the provisions of P.L.2009, c.60 (C.58:10C-1 et al.), and shall permit the officers, employees, or authorized representatives to have access to, and to copy, all records relating to the activities.

c.If the board or the department has reason to believe that any person has made fraudulent representations to the board or the department or has destroyed or concealed evidence relating to any activity subject to the provisions of P.L.2009, c.60 (C.58:10C-1 et al.), or any rule, regulation, license, or order issued pursuant thereto, the board or the department may seize any records, equipment, property, or other evidence it deems necessary.

d.Whenever, on basis of available information, the board finds that there is a violation of any provision of P.L.2009, c.60 (C.58:10C-1 et al.), or of any rule, regulation, license, or order issued or adopted pursuant thereto, the board may issue to a person causing or contributing, or likely to cause or contribute, to the violation an order pursuant to the provisions of section 17 of P.L.2009, c.60 (C.58:10C-17), requiring the production or analysis of samples, requiring the production of records, or imposing such restraints on or requiring such action by the person. Issuance of an order pursuant to this section shall not preclude, and shall not be deemed an election to forego, any action to suspend or revoke a license, recover damages, or seek injunctive relief, civil or criminal penalties, or any other remedy.

The board shall cause notice of each order, and of the results of all adjudicatory proceedings related thereto, to be given to the department in order to enable the department to implement and enforce the provisions of P.L.2009, c.60 (C.58:10C-1 et al.) and all other applicable laws, rules and regulations.

L.2009, c.60, s.18.



Section 58:10C-19 - Establishment Of Permit Program.

58:10C-19 Establishment of permit program.

19. a. The department shall establish a permit program to regulate the operation, maintenance and inspection of engineering or institutional controls and related systems installed as part of a remedial action of a contaminated site. The department may require periodic monitoring, inspections, and maintenance by the person responsible for the engineering or institutional controls and the submission of certifications regarding those activities. The department may issue a permit, permit by rule, or general permit pursuant to this section.

b.The department may require any person who is responsible for the monitoring, operation, and maintenance of an engineering or institutional control implemented before the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), and any person required to submit a certification on a biennial basis pursuant to section 6 of P.L.1997, c.278 (C.58:10B-13.1), that engineering or institutional controls and related systems are properly maintained and that periodic monitoring for compliance is conducted, to obtain a permit pursuant to this section.

c. (1) Except as provided in paragraph (2) of this subsection, the department may require that a person issued a permit pursuant to this section maintain insurance, financial assurance or another financial instrument to guarantee that funding is available to operate, maintain, and inspect the engineering controls installed as part of a remedial action of a contaminated site for the period that such controls are required. The person required to maintain the funding source pursuant to this section may petition the department on an annual basis to decrease the amount of funding required to be maintained.

(2)A government entity, a person who is not otherwise liable for cleanup and removal costs pursuant to P.L.1976, c.141 (C.58:10-23.11 et seq.) who purchases contaminated property before the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.) and undertakes a remediation of the property, a person who undertakes a remediation at their primary or secondary residence, the owner or operator of a child care center licensed pursuant to P.L.1983, c.492 (C.30:5B-1 et seq.) who performs a remediation at the licensed child care center, the person responsible for conducting a remediation at a public school or private school as defined in N.J.S.18A:1-1, or a charter school established pursuant to P.L.1995, c.426 (C.18A:36A-1 et seq.), or the owner or operator of a small business responsible for performing a remediation at their business property, shall not be required to establish or maintain a funding source pursuant to this section, for the operation, maintenance, and inspection of the engineering controls installed as part of a remedial action of a contaminated site.

d.The department may charge, in accordance with a schedule adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), reasonable application fees to cover the costs of processing the application, and reasonable annual fees to cover the costs of the administration and enforcement of the permits.

L.2009, c.60, s.19.



Section 58:10C-20 - Maintenance Of Data, Documents, Information.

58:10C-20 Maintenance of data, documents, information.

20. A licensed site remediation professional shall maintain and preserve all data, documents and information concerning remediation activities at each contaminated site the licensed site remediation professional has worked on, including but not limited to, technical records and contractual documents, raw sampling and monitoring data, whether or not the data and information, including technical records and contractual documents, were developed by the licensed site remediation professional or the licensee's divisions, employees, agents, accountants, contractors, or attorneys, that relate in any way to the contamination at the site. Three electronic copies of the records shall be submitted to the department at the time the response action outcome is filed with the department.

L.2009, c.60, s.20.



Section 58:10C-21 - Inspection Of Documents, Information; Review.

58:10C-21 Inspection of documents, information; review.

21. a. The department shall inspect all documents and information submitted by a licensed site remediation professional concerning a remediation upon receipt. The department may provide additional review of any document submitted for the remediation of a contaminated site upon a determination that: (1) the licensed site remediation professional did not comply with the provisions of section 16 of P.L.2009, c.60 (C.58:10C-16); (2) any deficiencies, errors or omissions will result in an inability to determine if the remediation is protective of the public health, safety, or the environment; or (3) the remediation will not be protective, of the public health, safety, or the environment.

b.The department shall perform additional review of any document, or shall review the performance of a remediation, if:

(1)the contamination at the site poses a significant detrimental impact on public health, safety, or the environment as determined by a receptor evaluation or the site is ranked by the department in the category requiring the highest priority pursuant to the ranking system developed pursuant to section 2 of P.L.1982, c.202 (C.58:10-23.16);

(2)the contamination at the site may affect a licensed child care center, school or other sensitive population;

(3)the contaminated site is located in a low-income community of color that has a higher density of contaminated sites and permitted discharges with the potential for increased health and environmental impacts, as compared to other communities; or

(4)State grants or loans are being used to remediate the site or area of concern.

c.The department may perform additional review of any document, or may review the performance of a remediation, if:

(1)the site or a portion thereof is in a brownfield development area or other economic development priority area;

(2)the remediation is subject to federal oversight;

(3)the person responsible for conducting the remediation or the licensed site remediation professional conducting the remediation has been out of compliance with P.L.2009, c.60 (C.58:10C-1 et al.), P.L.1993, c.139 (C.58:10B-1 et al.), P.L.1986, c.102 (C.58:10A-21 et seq.), P.L.1983, c.330 (C.13:1K-6 et al.), or P.L.1976, c.141 (C.58:10-23.11 et seq.), or any rules and regulations adopted pursuant to those laws;

(4)the contaminated site has had an impact on a natural resource;

(5)an oversight document, administrative order or remediation agreement is in effect for the contaminated site that requires department review and approval of submissions;

(6)there is substantial public interest in the contaminated site;

(7)the person responsible for conducting the remediation has proposed the use of alternative or site specific remediation standards for the contaminated site;

(8)the remediation requires the issuance of a permit by the department;

(9)the use of the contaminated site is changing from any use to residential or mixed use;

(10) the submission may not be in compliance with any rules and regulations applicable to contaminated site remediation; or

(11) the remediation may not be protective of the public health, safety, or the environment.

d.The licensed site remediation professional and the person responsible for conducting the remediation shall provide any data, documents or other information as requested by the department to conduct a review of the remediation pursuant to this section.

e.Unless directed otherwise by the department, the person responsible for conducting the remediation and the licensed site remediation professional may continue to conduct the remediation while the department conducts any inspection or additional review of documents pursuant to this section.

f.The department shall, at a minimum, provide additional review pursuant to this section of at least 10 percent of all documents submitted annually by licensed site remediation professionals.

L.2009, c.60, s.21.



Section 58:10C-22 - Invalidation Of Response Action Outcome.

58:10C-22 Invalidation of response action outcome.

22. The department shall invalidate a response action outcome issued by a licensed site remediation professional if the department determines that the remedial action is not protective of public health, safety, or the environment or if a presumptive remedy was not implemented as required pursuant to the provisions of subsection g. of section 35 of P.L.1993, c.139 (C.58:10B-12). However, if a presumptive remedy is not implemented as required pursuant to the provisions of subsection g. of section 35 of P.L.1993, c.139 (C.58:10B-12), but the department determines the remedial action is as protective of the public health, safety, and the environment as the presumptive remedy, the department shall not invalidate the response action outcome.

L.2009, c.60, s.22.



Section 58:10C-23 - Recommendation For Investigation Of Licensed Site Remediation Professional.

58:10C-23 Recommendation for investigation of licensed site remediation professional.

23. The department may recommend to the board that an investigation of a licensed site remediation professional be conducted to consider the suspension or revocation of the license of, or the taking of other appropriate action as necessary against, a licensed site remediation professional based upon the result of an audit performed pursuant to the provisions of section 24 or 25 of P.L.2009, c.60 (C.58:10C-24 or C.58:10C-25) or based upon a document review performed pursuant to section 21 of P.L.2009, c.60 (C.58:10C-21).

L.2009, c.60, s.23.



Section 58:10C-24 - Annual Audit.

58:10C-24 Annual audit.

24. The board shall audit annually the submissions and conduct of at least 10 percent of the total number of licensed site remediation professionals. A licensed site remediation professional and the person responsible for conducting the remediation shall cooperate with the board in the conduct of the audit and shall provide any information requested by the board as part of the audit.

L.2009, c.60, s.24.



Section 58:10C-25 - Conditions For Not Conducting An Audit.

58:10C-25 Conditions for not conducting an audit.

25. The department shall not audit a response action outcome more than three years after the date the licensed site remediation professional filed the response action outcome with the department, unless:

a.undiscovered contamination is found on a site for which a response action outcome has been filed;

b.the board conducts an investigation of the licensed site remediation professional; or

c.the licensed site remediation professional who issued the response action outcome has had his license suspended or revoked by the board.

L.2009, c.60, s.25.



Section 58:10C-26 - Retaliatory Action Against Licensed Site Remediation Professional Prohibited.

58:10C-26 Retaliatory action against licensed site remediation professional prohibited.

26. No person shall take retaliatory action if a licensed site remediation professional:

a.discloses, or undertakes to disclose, to the board or to the department an activity, policy or practice that the licensed site remediation professional reasonably believes: (1) is a violation of law, or a rule or regulation adopted pursuant to law, including any violation involving deception of, or misrepresentation to, any client, customer, the department, or any other governmental entity; or (2) is fraudulent or criminal, including any activity, policy or practice of deception or misrepresentation that the licensed site remediation professional reasonably believes may defraud any client, customer, the department, or any other governmental entity;

b.provides information to, or testifies before, any public body conducting an investigation, hearing, or inquiry into any violation of law, or a rule or regulation adopted pursuant to law, by a client or customer with whom there is a business relationship, including any violation involving deception of, or misrepresentation to, any client, customer, the department or any other governmental entity, or, in the case of a licensed site remediation professional, provides information to, or testifies before, any public body conducting an investigation, hearing, or inquiry into the quality of remediation of a contaminated site; or

c.objects to, or refuses to participate in, any activity, policy or practice which the licensed site remediation professional reasonably believes:

(1)is in violation of law, or a rule or regulation adopted pursuant to law, including any violation involving deception of, or misrepresentation to, any client, customer, the department or any governmental entity;

(2)is fraudulent or criminal, including any activity, policy or practice of deception or misrepresentation which the licensed site remediation professional reasonably believes may defraud any client, customer, the department, or any other governmental entity; or

(3)is incompatible with a clear mandate of public policy concerning the protection of the public health, safety, or the environment.

L.2009, c.60, s.26.



Section 58:10C-27 - Direct Oversight Of Remediation By Department; Conditions.

58:10C-27 Direct oversight of remediation by department; conditions.

27. a. Except as provided in section 1 of P.L.2013, c.283 (C. 58:10C-27.1), the department shall undertake direct oversight of a remediation of a contaminated site under the following conditions:

(1)the person responsible for conducting the remediation has a history of noncompliance with the laws concerning remediation, or any rule or regulation adopted pursuant thereto, that includes the issuance of at least two enforcement actions after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.) during any five-year period concerning a remediation;

(2)the person responsible for conducting the remediation at a contaminated site has failed to meet a mandatory remediation timeframe or an expedited site specific timeframe adopted by the department pursuant to section 28 of P.L.2009, c.60 (C.58:10C-28), including any extension thereof granted by the department, or a schedule established pursuant to an administrative order or court order; or

(3)unless a longer period has been ordered by a court, the person responsible for conducting the remediation has, prior to the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), failed to complete the remedial investigation of the entire contaminated site 10 years after the discovery of a discharge at the site and has failed to complete the remedial investigation of the entire contaminated site within five years after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.).

As used in this subsection, "enforcement action" means an administrative order, a notice of civil administrative penalty, or a court order.

b.The department may undertake direct oversight of a remediation of a contaminated site under the following conditions:

(1)the contamination at the site includes chromate chemical production waste;

(2)the department determines that more than one environmentally sensitive natural resource has been injured by contamination from the site;

(3)the site has contributed to sediments contaminated by polychlorinated biphenyl, mercury, arsenic, or dioxin in a surface water body; or

(4)the site is ranked by the department in the category requiring the highest priority pursuant to the ranking system developed pursuant to section 2 of P.L.1982, c.202 (C.58:10-23.16).

c.For any site subject to direct oversight by the department pursuant to this section:

(1)the department shall review each document submitted by a licensed site remediation professional and shall approve or deny the submission;

(2)a feasibility study shall be performed and submitted to the department for approval;

(3)the department shall select the remedial action for the site;

(4)the person responsible for conducting the remediation shall establish a remediation trust fund pursuant to section 25 of P.L.1993, c.139 (C.58:10B-3) in the amount of the estimated cost of the remediation;

(5)all disbursements of funds from the remediation trust fund shall require prior approval by the department;

(6)all submissions prepared by the licensed site remediation professional concerning the remediation required by the department shall be provided simultaneously to the department and the person responsible for conducting the remediation; and

(7)the person responsible for conducting the remediation shall implement a public participation plan approved by the department to solicit public comment from the members of the surrounding community concerning the remediation of the site.

d.The department shall issue guidelines establishing specific criteria for the conditions under which a site may be subject to direct oversight pursuant to subsection b. of this section.

e. (1) Any oversight procedure, remedy, or other obligation in P.L.2009, c.60 (C.58:10C-1 et al.) shall not affect a remediation conducted pursuant to and in compliance with a settlement of litigation to which the department is a party if the settlement (a) occurred prior to the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), or (b) is a settlement of litigation pending on the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.).

(2)For any litigation pending or settled on the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.), concerning a remediation performed pursuant to the "Resource Conservation and Recovery Act," 42 U.S.C. s.6921 et seq., nothing in P.L.2009, c.60 (C.58:10C-1 et al.) shall affect an oversight procedure, remedy, or other obligation imposed by a federal administrative order or federal court order.

L.2009, c.60, s.27; amended 2013, c.283, s.2.



Section 58:10C-27.1 - Extensions Permitted; Application.

58:10C-27.1 Extensions permitted; application.

1. a. Except as provided in subsection b. or c. of this section, for any site subject to the provisions of paragraph (3) of subsection a. of section 27 of P.L.2009, c.60 (C.58:10C-27), upon application by a person responsible for conducting the remediation, an extension of time until May 7, 2016 shall be provided to allow for the completion of the remedial investigation prior to the department taking direct oversight provided that the applicant continues to comply with the conditions imposed pursuant to this subsection. The applicant shall certify, in a document submitted electronically by the licensed site remediation professional retained by the applicant, that the following conditions have been met:

(1)a licensed site remediation professional has been retained to conduct a remediation of the site;

(2)any remediation requirements included in mandatory remediation timeframes adopted pursuant to section 28 of P.L.2009, c.60 (C.58:10C-28), for the site have been met at the time of the certification;

(3)technically complete submissions have been made in compliance with all rules and regulations for site remediation, as applicable, for the (a) initial receptor evaluation, (b) immediate environmental concern source control report, (c) light non-aqueous phase liquid interim remedial measure report, (d) preliminary assessment report, and (e) site investigation report;

(4)a remediation funding source has been established, if required of the applicant by section 25 of P.L.1993, c.139 (C.58:10B-3);

(5)if a remediation funding source is not required to be established by the applicant pursuant to law, then a remediation trust fund for the estimated cost of the remedial investigation has been established pursuant to the standards established in section 25 of P.L.1993, c.139 (C.58:10B-3);

(6)any oversight costs imposed by the department, known at the time of the application, and not in dispute on the date of enactment of P.L.2013, c.283 (C. 58:10C-27.1 et al.), have been paid to the department; and

(7)the annual fees imposed by the department for the remediation and remediation funding source surcharges imposed pursuant to section 33 of P.L.1993, c.39 (C.58:10B-11) have been paid to the department, as applicable.

An application pursuant to this subsection shall be submitted to the department by March 7, 2014 or 30 days after the date of enactment of P.L.2013, c.283 (C. 58:10C-27.1 et al.), whichever is later.

b.For any site subject to the provisions of paragraph (3) of subsection a. of section 27 of P.L.2009, c.60 (C.58:10C-27), if the failure to complete the remedial investigation of the contaminated site is due to a delay in the provision of State financial assistance for the remediation from the Hazardous Discharge Site Remediation Fund, upon application by a person responsible for conducting the remediation, an extension of time shall be provided to allow for the completion of the remedial investigation prior to the department taking direct oversight, except as provided in subsection c. of this section. The applicant shall submit to the department a certification that the person responsible for conducting the remediation filed a technically and administratively complete application for funding prior to March 7, 2014 or 30 days after the date of enactment of P.L.2013, c.283 (C. 58:10C-27.1 et al.), whichever is later, qualifies for funding, and remains eligible for funding. Every six months after the submission of the application for the extension of time pursuant to this subsection, the applicant shall submit to the department a certification with an update on the status of the funding application.

The extension of time for the completion of a remedial investigation of a contaminated site prior to the department taking direct oversight of the remediation pursuant to this subsection shall be no more than two years after receipt of funding, or no more than two years after the applicant is no longer eligible for funding.

An application for an extension of time pursuant to this subsection shall be submitted to the department by March 7, 2014 or 30 days after the date of enactment of P.L.2013, c.283 (C. 58:10C-27.1 et al.), whichever is later.

c.An application submitted pursuant to subsection a. or b. of this section shall be deemed approved upon receipt by the department. The department may undertake direct oversight of a remediation if, at any time during the extension of time: (1) the conditions imposed pursuant to subsection a. or b. of this section, as the case may be, are no longer met; or (2) the person responsible for conducting the remediation fails to meet a mandatory remediation timeframe after submission of the certification submitted pursuant to this section. The department shall so notify the person responsible for conducting the remediation, in writing, that the extension of time for completion of the remedial investigation is revoked because of the applicant's failure to continue to comply with the conditions required, or the applicant's failure to submit one or more of the certifications required pursuant to subsection a. or b. of this section, or that the information included in a certification is incomplete, incorrect, false, or otherwise deficient.

d.The department shall provide notice on its internet website of any extensions provided pursuant to this section. In the notice, the department shall provide the name and location of the site for which the extension is provided and the length of the extension of time.

L.2013, c.283, s.1.



Section 58:10C-28 - Establishment Of Mandatory Remediation Timeframes.

58:10C-28 Establishment of mandatory remediation timeframes.

28. a. The department shall establish mandatory remediation timeframes, and expedited site specific timeframes when necessary, to protect the public health and safety and the environment, for each of the following:

(1)a receptor evaluation;

(2)control of ongoing sources of contamination;

(3)establishment of interim remedial measures;

(4)addressing immediate environmental concern conditions;

(5)the performance of each phase of the remediation including preliminary assessment, site investigation, remedial investigation and remedial action;

(6)completion of remediation; and

(7)any other activities deemed necessary by the department to effectuate timely remediation.

b.In establishing remediation timeframes pursuant to subsection a. of this section, the department shall take the following into account:

(1)the potential risk to the public health, safety, and the environment;

(2)the results of the receptor evaluation;

(3)the ongoing industrial or commercial operations at the site;

(4)whether, for operating industrial or commercial facilities, there are no releases of contamination to the groundwater or surface water from the site; and

(5)the complexity of the contaminated site.

c.The department shall grant an extension to a mandatory remediation timeframe as a result of:

(1)a delay by the department in reviewing or granting a permit, provided that there was a timely filing of a technically and administratively complete permit application;

(2)a delay in the provision of State funding for remediation, provided that there was a timely filing of a technically and administratively complete application for funding; or

(3)a delay by the department for an approval or permit required for long-term operation, maintenance and monitoring of an engineering control at the site provided the request for approval or permit application is technically and administratively complete.

d.The department may grant an extension to a mandatory remediation timeframe on a case-by case basis as a result of:

(1)a delay in obtaining access to property, provided the person responsible for conducting the remediation demonstrates that good faith efforts have been undertaken to gain access, access has not been granted by the property owner, and, after good faith efforts have been exhausted, a complaint was filed with the Superior Court to gain access, in accordance with applicable rules and regulations;

(2)other circumstances beyond the control of the person responsible for conducting the remediation, such as fire, flood, riot, or strike; or

(3)other site-specific circumstances that may warrant an extension as determined by the department.

L.2009, c.60, s.28.



Section 58:10C-29 - Adoption Of Interim Rules, Regulations.

58:10C-29 Adoption of interim rules, regulations.

29. Notwithstanding the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to the contrary, the department shall adopt, after notice, interim rules and regulations establishing a program that provides for the responsibilities of persons responsible for conducting a remediation and licensed site remediation professionals in the remediation of contaminated sites pursuant to the provisions of P.L.2009, c.60 (C.58:10C-1 et al.), no later than 180 days after the date of enactment of P.L.2009, c.60 (C.58:10C-1 et al.). The interim rules and regulations may include amendments to rules and regulations adopted pursuant to other laws, in order to make them consistent with the provisions of P.L.2009, c.60 (C.58:10C-1 et al.). The interim rules and regulations shall be effective immediately upon filing with the Office of Administrative Law and shall be effective for a period not to exceed 18 months, and may, thereafter, be amended, adopted or readopted by the department in accordance with the provisions of the "Administrative Procedure Act."

L.2009, c.60, s.29.



Section 58:11-9.1 - Definitions Of Words And Phrases

58:11-9.1. Definitions of words and phrases
Definitions. As used in this act:

"Water supply system" means a system comprising structures which operating alone or with other structures result in the derivation, conveyance (or transmission), or distribution of water for potable or domestic purposes.

"Approved public potable water supply" means a water supply which has been approved by the Department of Health of the State of New Jersey under the provisions of article 1 of chapter 10 of Title 58 and article 1 of chapter 11 of Title 58 of the Revised Statutes, and is operating under said sections.

"Unapproved water supply" means a water supply which is not approved by the Department of Health of the State of New Jersey under the provisions of article 1 of chapter 10 of Title 58 and article 1 of chapter 11 of Title 58 of the Revised Statutes.

"A physical connection" means any cross-connection, by-pass, valve, pipeline, auxiliary intake, or any device which permits or may permit any flow of water into an approved public potable water supply from an unapproved water supply.

"Approved physical connection" means an installation constituting of a physical connection installed, owned, maintained, and operated in accordance with rules and regulations of the State department.

"State department" means State Department of Health.

L.1942, c. 308, p. 1139, s. 1. Amended by L.1966, c. 47, s. 1, eff. May 24, 1966.



Section 58:11-9.2 - Permits For Connections Required; Expiration

58:11-9.2. Permits for connections required; expiration
No person, corporation, or municipality shall maintain, own, or operate a physical connection between an approved public potable water supply and an unapproved water supply, unless the person, corporation, or municipality first obtains a permit from the State Department. All such permits shall expire on April first of each year unless an earlier date is specified in the permit.

L.1942, c. 308, p. 1140, s. 2.



Section 58:11-9.3 - Prerequisites To Issuance Of Permit

58:11-9.3. Prerequisites to issuance of permit
The State department, before it issues any permit under the provisions of this act, shall be satisfied of the following facts:

(a) That the physical connection between an approved public potable water supply and an unapproved water supply is protected by an approved physical connection.

(b) That the physical connection has the approval of the local board of health of the municipality whose approved public potable water supply may be affected; and

(c) That the physical connection has the approval of the person, corporation, or municipality owning the approved public potable water supply which may be affected.

L.1942, c. 308, p. 1140, s. 3. Amended by L.1966, c. 47, s. 2, eff. May 24, 1966.



Section 58:11-9.4 - Forms; Rules And Regulations

58:11-9.4. Forms; rules and regulations
The State department shall establish such rules and regulations, as in its judgment may be necessary for the design, installation, testing and maintenance of an approved physical connection, and shall establish such form or forms as in its judgment may be necessary to ascertain the facts that the approved physical connection is of the standard required and is operating in a satisfactory manner in accordance with the rules, regulations, or statutes set forth in section 3 of this act, and such other forms as may be necessary to the proper administration of this act.

Each application for the installation of an approved physical connection, and for the continuance of the approved physical connection, shall be made upon forms supplied by the State department.

L.1942, c. 308, p. 1141, s. 4. Amended by L.1966, c. 47, s. 3, eff. May 24, 1966.



Section 58:11-9.5 - Revocation Of Permit Restoration

58:11-9.5. Revocation of permit restoration
Upon evidence duly ascertained by the State department, or by the commissioner of health, or furnished to the department by any local board of health, or by the owner of an approved public water supply, that the person authorized under a permit issued under the provisions of this act to maintain an approved physical connection, is violating any of the rules, regulations, or statutes governing such physical connection, the State department or the commissioner of health shall, upon hearing, revoke such permit.

No such permit shall be renewed or restored until the State department is satisfied that all the provisions of this act are or have been strictly complied with.

L.1942, c. 308, p. 1141, s. 5. Amended by L.1966, c. 47, s. 4, eff. May 24, 1966.



Section 58:11-9.6 - Renewal Of Permit, Prerequisites To

58:11-9.6. Renewal of permit, prerequisites to
The State department, before it renews any permit, shall be satisfied of the following facts:

(a) That the approved physical connection has been tested for tightness under prevailing pressure conditions at least every 3 months;

(b) That the approved physical connection has been subjected to an internal inspection within 6 months prior to the application; and

(c) That the local board of health, the State department, and the owner of the water supply set forth in section 3 of this act, have determined that the approved physical connection was functioning satisfactorily.

L.1942, c. 308, p. 1141, s. 6. Amended by L.1966, c. 47, s. 5, eff. May 24, 1966.



Section 58:11-9.7 - Inspection Of Connection

58:11-9.7. Inspection of connection
The physical connection provided for in section two of this act shall be inspected by the engineers or inspectors of the State Department, by the local board of health whose approved public potable water supply may be affected, or, by the owner of the approved public potable water supply which may be affected.

L.1942, c. 308, p. 1142, s. 7.



Section 58:11-9.8 - Violations; Other Laws Respecting Remedies Not Affected

58:11-9.8. Violations; other laws respecting remedies not affected
Whoever violates any of the provisions of section two of this act shall be liable to a penalty of one hundred dollars ($100.00) for each offense, and each day's continuance of a violation after notice to abate or remove the unapproved physical connection shall have been given by the State Department, the local board of health having jurisdiction over the place where such violation was committed, or, the owner of the approved public potable water supply which is or may be affected by such violation, shall constitute a separate offense. Nothing in this section shall be construed to modify or otherwise affect any other law or statute conferring upon any local board of health or the owner of any approved public potable water supply the power or authority to institute any proceedings in any court of this State for the recovery of any penalty for, or obtaining any injunction against, the pollution of any of the public supplies of potable waters in this State.

L.1942, c. 308, p. 1142, s. 8.



Section 58:11-9.9 - Recovery Of Penalties, Procedure

58:11-9.9. Recovery of penalties, procedure
9. Any penalty incurred under any of the provisions of section 8 of this act shall be recovered in a civil action in the name of the State department, a local board of health, or the owner of the supply specified in said section eight. Such action may be maintained in the Superior Court or any municipal court, and jurisdiction is conferred upon said courts, within their respective territorial jurisdictions, to hear and determine such actions.

L.1942,c.308,s.9; amended 1953,c.54,s.21; 1991,c.91,s.529.



Section 58:11-9.10 - Injunctive Relief Against Violations

58:11-9.10. Injunctive relief against violations
If any person, corporation, or municipality, or any municipal authority shall violate any of the provisions of sections two and five of this act, the State department, whether or not the penalty prescribed by section eight of this act shall have been sued for or recovered, may institute a civil action in the Superior Court in the name of the State on the relation of the department for injunctive relief to prohibit the further violation of said sections two and five.

The local board of health having jurisdiction over the place where such offense was committed, or the owner of the potable water supply which is or may be affected by such offense, whether or not such penalty shall have been sued for or recovered, may institute a civil action in the Superior Court in the name of such board or owner for injunctive relief to prohibit further violation of the said sections two and five.

L.1942, c. 308, p. 1143, s. 10. Amended by L.1953, c. 54, p. 959, s. 22.



Section 58:11-9.11 - Approval Of Application By Local Board Or Owner Not Required

58:11-9.11. Approval of application by local board or owner not required
Nothing in this article shall be construed as requiring the local board of health or the owner of the supply specified in section three of this act, to approve an application to establish a physical connection.

L.1942, c. 308, p. 1143, s. 11.



Section 58:11-23 - Short Title

58:11-23. Short title
This act shall be known and may be cited as "The Realty Improvement Sewerage and Facilities Act (1954)."

L.1954, c. 199, p. 746, s. 1.



Section 58:11-24 - Definitions

58:11-24. Definitions
As used in this act, unless the context clearly indicates otherwise, the following words shall have the following meanings:

(a) "Approved potable water supply" means water supply which has been approved by the State Department of Environmental Protection pursuant to Title 58 of the Revised Statutes, or any other law.

(b) "Approved sewer system" means a sanitary sewer system which has been approved by the State Department of Environmental Protection pursuant to Title 58 of the Revised Statutes, or any other law.

(c) "Water supply system" means any installation or structure designed to provide domestic or potable water supply.

(d) "Sewerage facilities" means any installation or structure designed to provide for the collection and disposal of sewage.

(e) "Realty improvement" means any proposed new residence or other building the useful occupancy of which shall require the installation or erection of a water supply system or sewerage facilities, other than one which is to be served by an approved water supply and an approved sewerage system. For the purposes of this act, each family unit in a proposed multiple family dwelling shall be construed to be a separate realty improvement.

(f) "Board" or "board of health" means the board of health of any municipality or the boards, bodies or officers in such municipality lawfully exercising any of the powers of a board of health under the laws governing such municipality, and includes any consolidated board of health or county board of health created and established pursuant to law.

(g) "State department" means the State Department of Environmental Protection.

(h) "Professional engineer" means a person licensed to practice professional engineering in this State.

L.1954, c. 199, p. 746, s. 2. Amended by L.1971, c. 386, s. 1, eff. Jan. 7, 1972.



Section 58:11-24.1 - Establishment Of Septic System Density Standard.

58:11-24.1 Establishment of septic system density standard.

40.Notwithstanding the provisions of the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) and the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, the Department of Environmental Protection, pursuant to section 34 of P.L.2004, c.120 (C.13:20-32), shall establish a septic system density standard at a level to prevent the degradation of water quality or to require the restoration of water quality, as required pursuant to the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) or the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), or any rule or regulation adopted pursuant thereto, and to protect ecological uses from individual, secondary, and cumulative impacts, in consideration of deep aquifer recharge available for dilution, which standard shall be applied to any major Highlands development as defined in section 3 of P.L.2004, c.120 (C.13:20-3) located in the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3).

L.2004,c.120,s.40.



Section 58:11-25 - Proposed System Or Facility; Compliance With Standards Of Construction

58:11-25. Proposed system or facility; compliance with standards of construction
No building permit for the construction of a realty improvement shall be issued by any municipal or other authority in this State nor shall the construction of any realty improvement be begun until the board of health having jurisdiction shall have certified that the proposed water supply system and sewerage facilities for the proposed realty improvements are in compliance with the provisions of this act and the standards for construction of such water supply and sewerage facilities promulgated by the State Department as herein provided and those established by local ordinances, where such local ordinances prescribe higher standards than those promulgated by the State Department.

L.1954, c. 199, p. 747, s. 3.



Section 58:11-25A - Definitions

58:11-25a. Definitions
As used in this act:

a. "Acceptable alternative greywater system" means a system for the treatment and disposal of wastewater which normally does not receive human body wastes or industrial waste and is approved for use by a local health department.

b. "Acceptable alternative waste treatment system" means a waste system which has been approved for use by the State department and which is properly operated and maintained so as not to cause a health hazard or nuisance. An acceptable alternative waste treatment system may include an organic waste treatment system or compost toilet which operates on the principle of decomposition of heterogeneous organic materials by aerobic and facultatively anerobic organisms and utilizes an effectively aerobic composting process which produces a stabilized humus. Acceptable alternative waste treatment system does not include a septic tank--drain field system or other system that results in a discharge to the ground or surface water of this State.

c. "Structure" means a building in which toilet, kitchen, laundry, bathing, or other facilities which generate less than 2,000 gallons per day of water-carried sanitary sewage are used or are available for use for household, commercial, industrial, or other purposes.

L.1983, c. 26, s. 1, eff. Jan. 25, 1983.



Section 58:11-25B - Installation And Use Of Alternative Waste Treatment Systems And Greywater Systems

58:11-25b. Installation and use of alternative waste treatment systems and greywater systems
Notwithstanding any other law, rule, regulation or ordinance to the contrary, a person may install and use in a structure an acceptable alternative waste treatment system or an acceptable alternative waste treatment system in combination with an acceptable alternative greywater system. Installation and use of an acceptable alternative waste treatment system or an acceptable alternative waste treatment system in combination with an acceptable alternative greywater system shall be subject to local health department regulation and inspection by the appropriate subcode official in accordance with the State Uniform Construction Code, pursuant to P.L.1975, c. 217 (C. 52:27D-119 et seq.).

L.1983, c. 26, s. 2, eff. Jan. 25, 1983.



Section 58:11-25C - Special Assessments Against Alternative System Users

58:11-25c. Special assessments against alternative system users
A person who installs and uses an acceptable alternative waste treatment system or an acceptable alternative waste treatment system in combination with an acceptable alternative greywater system shall not be exempt from any special assessments levied by a municipality for the purpose of financing the construction of an approved sanitary sewer system and sewerage facilities.

L.1983, c. 26, s. 3, eff. Jan. 25, 1983.



Section 58:11-25D - Standards Regarding Installation And Use Of Alternative Systems

58:11-25d. Standards regarding installation and use of alternative systems
Within 180 days of the effective date of this act, the Department of Environmental Protection and the Department of Community Affairs shall jointly establish minimum standards regarding the appropriate installation and use of acceptable alternative waste treatment systems and acceptable alternative waste treatment systems in combination with acceptable alternative greywater systems.

L.1983, c. 26, s. 4, eff. Jan. 25, 1983.



Section 58:11-25.1 - Subdivision Approval To Cover 50 Or More Realty Improvements; Certification Of Proposed Water Supply And Sewerage Facilities

58:11-25.1. Subdivision approval to cover 50 or more realty improvements; certification of proposed water supply and sewerage facilities
No subdivision approval shall be granted by any municipal or other authority in the State to cover 50 or more realty improvements, or less than 50 where the subdivision extends into an adjoining municipality or municipalities and will, in the aggregate, cover 50 or more realty improvements, until the State Department of Environmental Protection has certified that the proposed water supply and sewerage facilities for realty improvements comply with applicable State standards.

L.1971, c. 386, s. 2, eff. Jan. 7, 1972. Amended by L.1973, c. 136, s. 1, eff. May 17, 1973.



Section 58:11-26 - Certification Of Compliance

58:11-26. Certification of compliance
Any board of health which has in its employ a licensed health officer or sanitary inspector of the first grade licensed by the State Department or a professional engineer shall issue certifications as provided in section 3 of this act if such health officer, sanitary inspector or professional engineer certifies to the board that the application and accompanying engineering data are in compliance with this act and the standards for construction hereinbefore referred to.

A board of health not having personnel as described above may issue such certification, if an applicant for certification files with the board a certificate made by a professional engineer stating that the proposed water supply system and sewerage facilities are in compliance with this act and said standards for construction.

L.1954, c. 199, p. 747, s. 4.



Section 58:11-27 - Application For Certification

58:11-27. Application for certification
Application for certification shall be in writing and shall be made on a formal application blank when such blanks are provided by the board, and each application shall include such engineering data as shall be prescribed by said standards for construction.

Copies of all applications and the accompanying engineering data for certifications to cover 50 or more realty improvements shall be filed with or mailed to the State Department on the date on which application is made to the board.

Copies of all certifications by boards of health covering 50 or more realty improvements shall be mailed to the State Department by the board issuing the same on the date of issue.

L.1954, c. 199, p. 748, s. 5.



Section 58:11-28 - Issuance Or Denial Of Certification; Time; Statement Of Reasons For Denial

58:11-28. Issuance or denial of certification; time; statement of reasons for denial
The board of health shall issue or deny certification within 15 days after receiving an application for certification except that, in case the board finds the data submitted by an applicant incomplete, the time for acting thereon shall be extended by 15 days beyond the date of submission of adequate supplementary or amendatory data. Denial of certification shall be supported by a statement of the reasons for such action.

L.1954, c. 199, p. 748, s. 6.



Section 58:11-29 - Revocation Of Certification By State Department In Certain Cases; Time; Statement Of Reasons

58:11-29. Revocation of certification by state department in certain cases; time; statement of reasons
The State Department may revoke any certification covering 50 or more realty improvements; provided, that such action is taken within 15 days of the date of certification by the board of health; and provided, that such action is supported by a statement of the reasons therefor. If after revocation of any certification by the State Department, or denial of certification by the board, in any such case, such application is amended or supplemented, a copy thereof shall be filed with or mailed to the department on the date of its submission.

L.1954, c. 199, p. 748, s. 7.



Section 58:11-30 - Change In Condition Of Land Affecting Operations Covered By Certification

58:11-30. Change in condition of land affecting operations covered by certification
If any change in the physical conditions of any lands of a realty improvement, which will materially affect the operation of the water supply system or sewerage facilities covered by any certification issued under this act, shall be made after certification, the certification shall become null and void and a new certification shall be obtained before construction shall proceed. If 50 or more realty improvements are covered by such a voided certificate a copy of the application for a new certificate shall be mailed to the State Department on the date upon which it is submitted to the board.

L.1954, c. 199, p. 749, s. 8.



Section 58:11-31 - Revocation Or Denial Of Certification; Hearing

58:11-31. Revocation or denial of certification; hearing
In case any certification is denied by the board of health or is denied or revoked by the State department, a hearing shall be held thereon before the board or the State department, as the case may be, within 15 days after request therefor is made by the applicant and upon such hearing the board of health or the State department, as the case may be, shall affirm, alter or rescind its previous determination and take action accordingly within 15 days after the date of such hearing.

L.1954, c. 199, p. 749, s. 9. Amended by L.1971, c. 386, s. 3, eff. Jan. 7, 1972.



Section 58:11-32 - Inspection And Tests; Right Of Entry

58:11-32. Inspection and tests; right of entry
A board of health or the State department shall have power to make, or cause to be made, such inspections and tests as may be necessary to carry out the purposes of this act and its authorized representatives shall at all times have the right to enter upon lands of realty improvements for said purposes.

L.1954, c. 199, p. 749, s. 10. Amended by L.1971, c. 386, s. 4, eff. Jan. 7, 1972.



Section 58:11-33 - Covering Sewerage Facilities; Permission

58:11-33. Covering sewerage facilities; permission
No septic tank, tile field, seepage pit or system or structure designed to provide sewerage facilities to any realty improvement shall be covered from view until the same has been inspected by an authorized representative of the board of health and permission to cover the same has been given by the board or its authorized representative.

L.1954, c. 199, p. 749, s. 11.



Section 58:11-34 - Filing Ordinances Establishing Similar Requirements And Minimum Standards For Construction

58:11-34. Filing ordinances establishing similar requirements and minimum standards for construction
Copies of any ordinances, which have been or shall be adopted by any municipality, establishing requirements equivalent to those required by this act and minimum standards for construction equivalent to those promulgated or to be promulgated by the State Commissioner of Health under this act, shall be filed with the State Department within 10 days after the effective date of this act or within 10 days after the adoption thereof, whichever shall be later.

L.1954, c. 199, p. 749, s. 12.



Section 58:11-35 - Advisory Committee; Duties; Personnel

58:11-35. Advisory committee; duties; personnel
There shall be appointed biennially an advisory committee to draft and recommend standards for the construction of water supply systems and sewerage facilities for realty improvements in order to insure their safety, adequacy and propriety for the purposes for which they are to be installed. One member of such committee shall be appointed by the Commissioner of Conservation and Economic Development from his department, 1 member shall be appointed by the State Commissioner of Health from his department and 1 member shall be appointed by the State Commissioner of Health from each list of 3 persons submitted by each of the following associations, namely:

New Jersey Association of Real Estate Boards,

New Jersey Health Officers Association,

New Jersey Society of Professional Engineers,

New Jersey State League of Municipalities,

New Jersey Home Builders Association,

New Jersey Institute of Municipal Attorneys, and

New Jersey Title Insurance Association.

In event that any of said associations shall fail to submit a list of such names within 10 days after written request to it by the State Commissioner of Health, the State Commissioner of Health may make the appointment according to his own discretion.

L.1954, c. 199, p. 750, s. 13.



Section 58:11-36 - Standards For Construction; Minimum Requirements; Promulgation

58:11-36. Standards for construction; minimum requirements; promulgation
Such draft of recommended standards shall be submitted to the State Commissioner of Health who, having given due consideration to the same, shall promulgate standards for the construction of water supply systems and sewerage facilities for realty improvements in order to insure their safety, adequacy and propriety for the purposes for which they are to be installed, which standards shall constitute the minimum requirements to be met by applicants for certifications under this act. The standards shall specify the engineering data required to be submitted with applications for certification which shall include a plan of the land to be used for the realty improvement, elevations of existing and proposed physical features, reasonable details on surface and subsurface soil conditions, and, details of the type of construction and the physical features of the proposed water and sewerage facilities, and shall specify minimum requirements for the construction or erection of proposed water supply systems and sewerage facilities. Amendments of standards for construction shall be made in the manner prescribed for the establishment of the original standards and the advisory committee shall be consulted on all proposed amendments.

L.1954, c. 199, p. 750, s. 14.



Section 58:11-37 - Appeal By Advisory Committee

58:11-37. Appeal by advisory committee
In case the State Commissioner of Health shall not concur in any of the advisory committee's recommendations as to the standards for construction or any amendments thereof or supplements thereto, and shall promulgate standards not in accord with the committee's recommendations, the committee may appeal to the State Public Health Council thereon and shall be entitled to a hearing before the Council. After such hearing the Council shall make appropriate recommendations to the State Commissioner of Health who shall in turn make such changes, if any, in the standards for construction promulgated by him, as he deems in the interest of the public health.

L.1954, c. 199, p. 751, s. 15.



Section 58:11-38 - Violations

58:11-38. Violations
No person or corporation shall construct or install any water supply system or sewerage facilities for a realty improvement, which are not in accordance with the provisions of the application or any amendment thereof or supplement thereto, made for any certification on which a certification shall be issued as herein provided, and any person or corporation violating any provisions of this section shall be subject to the penalties and remedies hereinafter provided for, which may be recovered and enforced by the board of health having jurisdiction in the municipality in which such violation shall occur.

L.1954, c. 199, p. 751, s. 16.



Section 58:11-39 - Penalties

58:11-39. Penalties
Any person or corporation violating any provision of this act shall be liable to a penalty of $200.00 for each offense and an additional penalty of $25.00 for each day of continuance of violation after notice of the violation shall have been given to such person or corporation by the State department or the board of health having jurisdiction in the municipality in which such violation occurs, to be collected and enforced by summary proceedings for the collection of penalties pursuant to the "Penalty Enforcement Law."

L.1954, c. 199, p. 752, s. 17. Amended by L.1966, c. 143, s. 7, eff. June 18, 1966.



Section 58:11-40 - Right Of Board To Order Work Stoppage; Service Of Copy Of Order; Violations; Penalties

58:11-40. Right of board to order work stoppage; service of copy of order; violations; penalties
The board of health having jurisdiction on the municipality in which any violation of any provision of this act occurs shall have the right to order all further work in and about any water supply system or sewerage facilities, which is being erected or installed in violation of this act, to be stopped forthwith, except such work as shall be necessary to remedy such violation, and, thereafter, to continue such work without any violation of any of the provisions of this act, and after the issuance of any such order and the service of a copy thereof upon any person connected with or working in and about the erection or installation of any such water supply system or sewerage facilities, or any part thereof, no further work shall be done thereon except as aforesaid and any person or corporation who, after having been served with a copy of such an order, shall do any work or cause or permit any work to be done in or about the same, except such as is hereinbefore provided, shall be liable to a penalty of $200.00 to be collected and enforced by summary proceedings for the collection of penalties pursuant to the "Penalty Enforcement Law."

L.1954, c. 199, p. 752, s. 18.



Section 58:11-41 - Injunction

58:11-41. Injunction
In case any water supply system or sewerage facilities or any part thereof is about to be, or is, or has been, erected or installed after the effective date of this act in violation of any of the provisions of this act as aforesaid, such erection or installation is hereby declared to be a nuisance and the State department or the board having jurisdiction in the municipality in which the realty improvement is situate, may institute a civil action for an injunction to prohibit the further violations of this act in any court of competent jurisdiction, which court shall have power to order an abatement of such nuisance, and to prevent its further maintenance, and any further violation of this act, by injunction or otherwise according to the practice of said court, and the court may proceed in a summary manner.

L.1954, c. 199, p. 752, s. 19. Amended by L.1966, c. 143, s. 8, eff. June 18, 1966; L.1971, c. 386, s. 5, eff. Jan. 7, 1972.



Section 58:11-42 - Effective Date

58:11-42. Effective date
This act shall take effect September 1, 1954.

L.1954, c. 199, p. 753, s. 20.



Section 58:11-43 - Study To Determine Restriction As To Types Of Sewerage Facilities

58:11-43. Study to determine restriction as to types of sewerage facilities
The State department shall study the various geographical areas of the State, from time to time, to determine whether any such areas should be restricted as to the types of sewerage facilities which may be thereafter constructed in such areas. In conducting such a study, the State department shall give consideration to factors such as soil conditions, ground-water table levels, population densities and projected growth trends and such other factors which could affect the safe and proper operation of sewerage facilities in the area under study.

L.1966, c. 143, s. 1, eff. June 18, 1966.



Section 58:11-44 - Designation Of Critical Areas By Regulation

58:11-44. Designation of critical areas by regulation
If the State department shall determine that it is essential to the public health and well-being of the inhabitants residing in the area to restrict or regulate the type or types of sewerage facilities which may thereafter be constructed in such area, it shall by appropriate regulation designate the area as a critical area for sewerage purpose.

L.1966, c. 143, s. 2.



Section 58:11-45 - Contents Of Regulation

58:11-45. Contents of regulation
A regulation designating an area as a critical area for sewerage purposes shall specify the specific geographical area contained within such critical area and the type or types of sewerage facilities which may thereafter be constructed in the critical area.

L.1966, c. 143, s. 3.



Section 58:11-46 - Notice And Hearing

58:11-46. Notice and hearing
Prior to promulgation of such regulation, the State department shall hold a public hearing thereon within such area. The State department shall cause to be published at least once not less than 15 days prior to such hearing in each of the municipalities within the critical area proposed to be designated as such by the department, in a newspaper published in each of said municipalities, or if no newspaper be published in any such municipalities, then in a newspaper circulated in such municipalities, a notice of such hearing specifying the time when and place where such hearing will be held, together with a description of the area proposed to be designated as a critical area and a brief summary of the type or types of sewerage facilities which may thereafter be constructed therein.

L.1966, c. 143, s. 4.



Section 58:11-47 - Adoption Of Regulations; Publication

58:11-47. Adoption of regulations; publication
Following such hearing and after consultation with the Department of Conservation and Economic Development, the State department shall adopt such regulations designating a critical area and specify the geographical area contained within such critical area, as well as the type or types of sewerage facilities which may thereafter be constructed therein, as may be reasonable and necessary to protect public health. No such regulations shall be promulgated until at least 60 days after the State department has conducted its public hearing. Such rules and regulations shall be published and distributed to local governing bodies and local boards of health in all designated critical areas.

L.1966, c. 143, s. 5.



Section 58:11-48 - Violation; Penalties

58:11-48. Violation; penalties
Any person who violates any of the provisions of this act or the rules and regulations adopted hereunder shall be liable to the penalties set forth in section 17 of the act of which this act is a supplement.

L.1966, c. 143, s. 6.



Section 58:11-49 - Legislative Findings

58:11-49. Legislative findings
The Legislature finds, determines and declares that sewage treatment plants are unable to adequately treat certain sewage discharged into the systems because of the characteristics and composition of the waste, that certain potent discharges have interfered with and damaged the sewage treatment plant processes, and that these occurrences should be prevented by the adoption and enforcement of rules and regulations requiring the treatment of certain wastes prior to their discharge into sewerage systems.

L.1972, c. 42, s. 1, eff. June 1, 1972.



Section 58:11-50 - Definitions

58:11-50. Definitions
As used in this act, unless otherwise clearly indicated or required by the context:

a. "Department" means the State Department of Environmental Protection.

b. "Commissioner" means the State Commissioner of Environmental Protection.

c. "Public sewage treatment plant" means any structure or structures by means of which domestic or industrial wastes are subjected to any artificial process in order to remove or so alter constituents as to render the wastes less offensive or dangerous to the public health, comfort or property of any of the inhabitants of this State before the discharge of the plant effluent into any of the waters of this State.

d. "Sewage" means any domestic or industrial waste which is or is intended, required or proposed to be subjected to treatment in a public sewage treatment plant. It shall include but not be limited to substances which are (a) nondegradable (b) highly toxic and (c) radioactive.

e. "Pretreatment standards" means those standards as to physical, chemical or biological characteristics to which sewage must conform before it may lawfully be discharged into a public sewage treatment plant under the provisions of this act.

f. "Person" means and shall include corporations, companies, associations, societies, firms, partnerships, and joint stock companies as well as individuals, and shall also include all political subdivisions of this State or any agencies or instrumentalities thereof.

L.1972, c. 42, s. 2, eff. June 1, 1972.



Section 58:11-51 - Rules And Regulations; Establishment, Alteration Or Abolition

58:11-51. Rules and regulations; establishment, alteration or abolition
The commissioner shall have the power to establish and from time to time alter or abolish rules and regulations establishing pretreatment standards to which sewage must conform before it may lawfully be discharged into the collection system of a public sewage treatment plant in this State. In establishing, altering or abolishing such rules and regulations, the commissioner shall give due consideration to: (1) the treatment capabilities and operating efficiency of the plant or plants to which they apply and (2) the standards required of the effluent of such plant or plants in conformity with established policy of the State and existing rules of the department concerning the prevention and abatement of water pollution.

L.1972, c. 42, s. 3, eff. June 1, 1972.



Section 58:11-51.1 - Findings, Declarations

58:11-51.1. Findings, declarations
The Legislature finds and declares that only the most contaminated sludges are ocean disposed; that these sludges are generated by sewage treatment plants, which receive large quantities of contaminated industrial wastewater; that land-based disposal of sludge requires the removal of these contaminants from the waste stream; that even if ocean dumping of sludge continues, it is prudent to minimize the presence of contaminants in the sludge; that the removal of contaminants from industrial wastewater requires additional standards, which the Department of Environmental Protection is singularly qualified to develop; and that to develop these stricter standards, the department requires additional resources.

P.L. 1988, c. 63, s. 1.



Section 58:11-51.2 - Pretreatment Of Industrial Discharges

58:11-51.2. Pretreatment of industrial discharges
The Department of Environmental Protection shall accelerate the industrial wastewater pretreatment program, hire additional personnel, develop stricter standards for industrial discharges, and increase enforcement and monitoring of pretreatment permittees.

P.L. 1988, c. 63, s. 2.



Section 58:11-52 - Effective Date Of Standards; Persons Subject To Standards

58:11-52. Effective date of standards; persons subject to standards
After the effective date of any pretreatment standards established as provided in this act, no person, firm or corporation, public or private, or any public agency or instrumentality shall discharge into the collection system of a public sewage treatment plant under the operation or control of any county or municipality, or of any public agency or instrumentality established by or pursuant to any law of this State and having as its purpose or one of its purposes the operation of a public sewage treatment plant, or permit to be discharged into the collection system of any such treatment plant under its operation or control, any sewage which does not comply with the aforesaid pretreatment standards. In setting a date for the conformance to pretreatment standards by public sewage treatment plants and their users the commissioner shall provide a reasonable amount of time to remedy the existing situation and to comply with the pretreatment standards.

L.1972, c. 42, s. 4, eff. June 1, 1972.



Section 58:11-53 - Enforcement By Agencies; Application By Users; Rules And Regulations; Inspection

58:11-53. Enforcement by agencies; application by users; rules and regulations; inspection
For the purpose of enforcing the provisions of this act and the rules and regulations adopted pursuant thereto, the municipalities, authorities, commissions, or any public bodies or agencies, owning, operating or controlling, separately or jointly, any public sewage treatment plant shall:

a. Require that any person, corporation, or municipality desiring to make any sewage connection or discharge or continue to discharge sewage which includes or consists of industrial wastes into such public sewage treatment plant make application therefor in writing on forms provided by said municipality, authority, commission, or other public body or agency;

b. Adopt rules and regulations setting forth the information required to be stated in the application aforesaid, in order to provide full information as to the quantity, character and composition of any sewage which may be discharged into the public sewage treatment plant, and establishing requirements and procedures for prompt amendment of said application in the event of significant changes in the quantity, character or composition of such sewage.

c. Make or cause to be made inspection of the discharging facilities of any person, corporation, or municipality who may be discharging sewage or permitting sewage to be discharged into sewerage systems under its jurisdiction, in order to determine compliance with the pretreatment standards set by the department.

L.1972, c. 42, s. 5, eff. June 1, 1972.



Section 58:11-54 - Violations; Injunction

58:11-54. Violations; injunction
If any person, corporation or municipality violates any of the provisions of this act or rules and regulations promulgated thereunder, the department or any county, municipality, authority, commission, or any other public body or agency owning, operating or controlling, separately or jointly, the sewage treatment works wherein the said violation occurs may institute a civil action in the Superior Court for injunctive relief to prohibit and prevent such violation and the said court may proceed in the action in a summary manner.

L.1972, c. 42, s. 6, eff. June 1, 1972.



Section 58:11-55 - Enforcement

58:11-55. Enforcement
a. Any person, corporation, or municipality who shall violate any of the provisions of this act or any rules or regulations promulgated thereunder shall be subject to the applicable provisions of section 10 of P.L.1977, c.74 (C.58:10A-10) and section 6 of P.L.1990, c.28 (C.58:10A-10.1), to be collected in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.), or in any case before a court of competent jurisdiction wherein injunctive relief has been requested. The Superior Court shall have jurisdiction to enforce "the penalty enforcement law".

b. A public entity operating and controlling a public sewage treatment plant shall, in accordance with subsection a. of this section, enforce any applicable pretreatment standard adopted by the public entity pursuant to section 9 of P.L.1972, c.42 (C.58:11-57), or shall obtain injunctive relief against a violation or threatened violation of a pretreatment standard. A public entity operating and controlling a public sewage treatment plant with pretreatment standards adopted by the commissioner pursuant to section 3 of P.L.1972, c.42 (C.58:11-51), may enforce applicable pretreatment standards in accordance with subsection a. of this section, or obtain injunctive relief as provided in this subsection. The action shall be brought in the name of the local public entity. Of the amount of any penalty assessed and collected pursuant to subsection a. of this section, 10% shall be deposited in the "Wastewater Treatment Operators' Training Account," established in accordance with section 13 of P.L.1990, c.28 (C.58:10A-14.5), and used to finance the cost of training operators of public sewage treatment plants. The remainder shall be used by the local agency solely for enforcement purposes, and for upgrading treatment works.

L.1972,c.42,s.7; amended 1988,c.170; 1990,c.28,s.18.



Section 58:11-56 - Violations; Closing Off Of Use Of Sewerage Connections

58:11-56. Violations; closing off of use of sewerage connections
If any county, municipality, authority, commission, or other public body or agency owning, operating or controlling, separately or jointly, a public sewage treatment plant or the department finds that any person, corporation or municipality is discharging sewage into a public sewage treatment plant in violation of the provisions of this act or regulations promulgated thereunder, the said county, municipality, authority, commission, or other public body or agency, and the department, may in addition to any remedies provided under sections 6 and 7 of this act, take such steps as may be necessary to seal or close off such sewerage connections from the public sewage treatment plant until it is satisfied that adequate measures have been taken to prevent the recurrence of such violation.

L.1972, c. 42, s. 8, eff. June 1, 1972.



Section 58:11-57 - Necessity For Issuance Of Permit For Use If Capacity Of Plant Exceeded; Additional Pretreatment Standards

58:11-57. Necessity for issuance of permit for use if capacity of plant exceeded; additional pretreatment standards
Nothing in this act shall be construed as requiring any public sewage treatment plant to grant a connection or permit the discharge into its treatment facilities of any sewage which, in the judgment of the official body responsible for the management and control of said plant, exceeds the capabilities of the plant to treat adequately. Such official body may, in addition to any pretreatment standards imposed under this act, require of any user or prospective user of its facilities such other pretreatment of industrial wastes as it deems necessary to make possible the adequate treatment of such wastes.

L.1972, c. 42, s. 9, eff. June 1, 1972.



Section 58:11-58 - Severability

58:11-58. Severability
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1972, c. 42, s. 10, eff. June 1, 1972.



Section 58:11-59 - Failure To Comply By Small Water, Sewer Companies.

58:11-59 Failure to comply by small water, sewer companies.

1. a. Whenever a small water company or a small sewer company, or both, are found to have failed to comply with any unstayed order of the Department of Environmental Protection concerning the availability of water, the potability of water, or the provision of water at adequate volume and pressure, or any unstayed order finding a small water company or a small sewer company or both a significant noncomplier or requiring the abatement of a serious violation, as those terms are defined pursuant to section 3 of P.L.1977, c.74 (C.58:10A-3), which the department is authorized to enforce pursuant to Title 58 of the Revised Statutes, the department and the Board of Public Utilities, and the Division of Rate Counsel in, but not of, the Department of the Treasury may, after 30 days' notice to capable proximate public or private water or sewer companies, municipal utilities authorities established pursuant to P.L.1957, c.183 (C.40:14B-1 et seq.), municipalities or any other suitable public or private entities wherein the small water company, small sewer company, or both, provide service, conduct a joint public hearing to announce: the actions that may be taken and the expenditures that may be required, including acquisition costs, to make all improvements necessary to assure the availability of water, the potability of water and the provision thereof at adequate volume and pressure, and the compliance with all applicable federal and State water pollution control requirements for a small sewer company, including, but not necessarily limited to, the acquisition of the small water company or small sewer company, or both, by the most suitable public or private entity.

At the hearing the department and the board shall state the costs that are expected to be borne by the current users of the small water company, small sewer company, or both. The department shall propose an administrative consent order setting forth an agreed upon time schedule by which the acquiring entity would be required to make improvements required to resolve existing violations of federal and State safe drinking water and water pollution control statutes and regulations. The administrative consent order shall stipulate that the acquiring entity shall not be liable for any fines or penalties for continuing violations arising from the deficiencies, obsolescence or disrepair of the facilities at the time of the acquisition, provided that:

(1)the stipulation shall be conditioned upon compliance by the acquiring entity with the time frames established for improving the facilities and eliminating the existing violations; and

(2)the stipulation shall not include any violation to the extent caused by operational error, lack of preventive maintenance or careless or improper operation by the acquiring entity.

Under no circumstances shall the acquiring entity be liable for violations occurring prior to the acquisition.

At the conclusion of a hearing conducted pursuant to this section the record of the hearing shall be kept open for 30 days to allow for the submission of additional comments.

b.As used in sections 1 through 4 of P.L.1981, c.347 (C.58:11-59 through 58:11-62):

"Small water company" means any company, purveyor or entity, other than a governmental agency, that provides water for human consumption and which regularly serves less than 1,000 customer connections; and

"Small sewer company" means any company, business, or entity, other than a governmental agency, which is a public utility as defined pursuant to R.S.48:2-13, that collects, stores, conveys, or treats primarily domestic wastewater, and that regularly serves less than 1,000 customer connections.

L.1981, c.347, s.1; amended 1994, c.58, s.57; 1999, c.296, s.2; 2005, c.155, s.97; 2010, c.34, s.44.



Section 58:11-60 - Compensation For Acquisition Of Small Water, Sewer Company.

58:11-60 Compensation for acquisition of small water, sewer company.

2. a. Compensation for the acquisition of a small water company, small sewer company, or both, shall be determined:

(1)By agreement between the parties, subject to the approval of the Board of Public Utilities, in consultation with the Department of Environmental Protection, and after the holding of a joint public hearing by the board and the department; or

(2)Through use of the power of eminent domain by the appropriate agencies or, the provisions of section 34 of P.L.1957, c.183 (C.40:14B-34) to the contrary notwithstanding, the designated acquiring public or private entity.

b.Compensation shall be the commercially reasonable value as determined by agreement between the small water company, small sewer company, or both, and the designated acquiring public or private entity, as approved by the board and the department, or the appraised value as established through eminent domain proceedings. Upon remittance of the compensation as set forth herein, the designated acquiring public or private entity shall obtain title to the assets of the small water company, small sewer company, or both, free and clear of all liens, claims and encumbrances, judgments, security interests, fines, penalties, and outstanding taxes incurred by the small water company, small sewer company, or both. The acquiring public or private entity shall place in escrow or deposit in court so much of the compensation amount as necessary to satisfy any liens, claims and encumbrances, judgments, security interests, fines, penalties, and outstanding taxes which are of record or of which the designated acquiring public or private entity has actual knowledge.

Nothing contained herein shall waive, or impair the right of any creditor, including a secured creditor, to obtain payment directly from the owner or operator of the small water company or small sewer company from the proceeds of any acquisition concluded pursuant to the provisions of P.L.1981, c.347 (C.58:11-59 et seq.), section 1 of P.L.1981, c.389 (C.58:11-63) and P.L.1999, c.296 (C.58:11-63.1 et al.).

No fines or penalties incurred by the owner or operator of a small water company or small sewer company shall be a liability of the owner or operator of the designated acquiring public or private entity, of the service users of the acquired small water company or small sewer company or any service user of the water supply or sewer system of the designated acquiring public or private entity. Any such incurred penalties shall remain the sole liability of the owner or operator who incurred the penalties.

c.If a small water company and a small sewer company serve a common residential development, were established by the developer to service that development, and are under common control and ownership, and if the small water company or the small sewer company, or both, have failed to comply with an order of the Department of Environmental Protection and are subject to the provisions of section 1 of P.L.1981, c.347 (C.58:11-59), they may be treated as one company for the purposes of sections 1 through 4 of P.L.1981, c.347 (C.58:11-59 through 58:11-62), section 1 of P.L.1981, c.389 (C.58:11-63) and P.L.1999, c.296 (C.58:11-63.1 et al.), provided that the proceeds of the acquisition shall be segregated and distributed based on the commercially reasonable or appraised value of each company.

L.1981,c.347,s.2; amended 1999, c.296, s.3.



Section 58:11-61 - Order For Acquisition Of Small Water, Sewer Company.

58:11-61 Order for acquisition of small water, sewer company.

3. a. The Department of Environmental Protection and the Board of Public Utilities, upon a determination that the costs of improvements to and the acquisition of the small water company, small sewer company, or both, are necessary and reasonable, may order the acquisition of the small water company, small sewer company, or both, by the most suitable public or private entity pursuant to this section. This order shall provide for the immediate inclusion in the rates of the designated acquiring public or private entity the anticipated costs of necessary improvements, or, if the determination of acquisition costs has been deferred, as soon as possible thereafter as may be practicable and feasible. No order may be issued pursuant to this section until at least 30 days following the date of the hearing conducted pursuant to section 1 of P.L.1981, c.347 (C.58:11-59).

b.The Board of Public Utilities shall extend the franchise area of the designated acquiring public or private entity to the extent necessary to cover the service area of the small water company, small sewer company, or both, taken over pursuant to the provisions of P.L.1981, c.347 (C.58:11-59 et seq.), section 1 of P.L.1981, c.389 (C.58:11-63) and P.L.1999, c.296 (C.58:11-63.1 et al.). The governing body of the municipality in which the small water company, small sewer company, or both, are located shall provide the board with the municipal consent that allows the designated acquiring public or private entity to operate within the franchise area. The board shall approve any municipal consent granted pursuant to this subsection necessary to cover the service area of the small water company, small sewer company, or both, acquired pursuant to the provisions of P.L.1981, c.347 (C.58:11-59 et seq.), section 1 of P.L.1981, c.389 (C.58:11-63) and P.L.1999, c.296 (C.58:11-63.1 et al.).

c.An order issued pursuant to this section designating a public or private entity to acquire a small water company, small sewer company, or both, shall authorize the public or private entity to commence eminent domain proceedings in accordance with P.L.1971, c.361 (C.20:3-1 et seq.), without further petition to, or further order by, the board. Prior to commencing eminent domain proceedings, an appropriate officer of the designated acquiring public or private entity shall transmit notice to the board, the department, and all parties affected by the order issued pursuant to this section, including, without limitation, any person or entity having a recorded interest in the land or property which may be subject to eminent domain proceedings pursuant to the provisions of P.L.1981, c.347 (C.58:11-59 et seq.), section 1 of P.L.1981, c.389 (C.58:11-63) and P.L.1999, c.296 (C.58:11-63.1 et al.). Notice provided to such parties pursuant to this section shall satisfy the notice requirements set forth in R.S.48:3-17.

d.An order issued pursuant to this section shall constitute revocation by the board of the franchise of the small water company, small sewer company, or both, to be acquired and shall render the owner or operator of the acquired small water company, small sewer company, or both, unfit to hold any other water or sewer franchise or municipal consent to provide water or sewer service.

L.1981,c.347,s.3; amended 1999, c.296, s.4.



Section 58:11-62 - Acquisition, Improvements To Assure Compliance.

58:11-62 Acquisition, improvements to assure compliance.

4.Any water company, sewer company, municipal utilities authority or other suitable public or private entity which receives an order pursuant to section 3 of P.L.1981, c.347 (C.58:11-61) shall acquire the small water company, small sewer company, or both, and shall make the necessary improvements to assure the availability of water, the potability of the water and the provision of water at adequate volume and pressure and the compliance with all applicable federal and State water pollution control requirements in the case of a small sewer company. The small water company, small sewer company, or both, as the case may be, shall immediately comply with the order and shall facilitate its sale to the water company, sewer company, municipal utilities authority, or other suitable public or private entity ordered to acquire the small water company, the small sewer company, or both, as the case may be.

L.1981,c.347,s.4; amended 1999, c.296, s.5.



Section 58:11-63 - Collection Of Differential Rate From Customers Of Acquired Company.

58:11-63 Collection of differential rate from customers of acquired company.

1.Whenever the Department of Environmental Protection and the Board of Public Utilities order the acquisition of a small water company, small sewer company, or both, by the most suitable public or private entity pursuant to the provisions of P.L.1981, c.347 (C.58:11-59 et seq.) and P.L.1999, c.296 (C.58:11-63.1 et al.), the board may, in its discretion, allow the designated acquiring public or private entity to charge and collect a differential rate from the customers of the small water company, small sewer company, or both, for the use or service of the acquiring public or private entity's water supply system or facilities, sewage system or facilities, or both.

As used in this section "small water company" and "small sewer company" shall have the same meaning as in section 1 of P.L.1981, c.347 (C.58:11-59).

L.1981,c.389,s.1; 1999, c.296, s.6.



Section 58:11-63.1 - Costs Of Acquisition, Improvements Eligible For Financing.

58:11-63.1 Costs of acquisition, improvements eligible for financing.

7. a. Whenever a public or private entity receives an order pursuant to section 3 of P.L.1981, c.347 (C.58:11-61) to acquire a small sewer company, the cost to the designated acquiring public or private entity of the improvements to the acquired small sewer company necessary to assure the compliance with all applicable federal and State water pollution control requirements for a small sewer company shall be eligible for financing pursuant to the "New Jersey Environmental Infrastructure Trust Act," P.L.1985, c.334 (C.58:11B-1 et seq.), as amended by P.L.1997, c.224. Any loan application made by an acquiring public entity pursuant to this subsection shall be expedited by the New Jersey Environmental Infrastructure Trust and the Department of Environmental Protection, to the maximum extent feasible while still maintaining compliance with all applicable laws, rules and regulations.

b.Whenever a public or private entity receives an order pursuant to section 3 of P.L.1981, c.347 (C.58:11-61) to acquire a small water company, the cost to the designated acquiring public or private entity of the improvements to the acquired small water company necessary to assure the availability of water, the potability of water, and the provision thereof at adequate volume and pressure and compliance with all applicable federal and State safe drinking water requirements for a small water company, shall be eligible for financing pursuant to the "New Jersey Environmental Infrastructure Trust Act," P.L.1985, c.334 (C.58:11B-1 et seq.), as amended by P.L.1997, c.224. Any loan application made by an acquiring public entity pursuant to this subsection shall be expedited by the New Jersey Environmental Infrastructure Trust and the Department of Environmental Protection, to the maximum extent feasible while still maintaining compliance with all applicable laws, rules and regulations.

c.The provisions of any other law or rule or regulation adopted pursuant thereto to the contrary notwithstanding, improvements to an acquired small water company pursuant to the provisions of P.L.1981, c.347 (C.58:11-59 et seq.), section 1 of P.L.1981, c.389 (C.58:11-63) and P.L.1999, c.296 (C.58:11-63.1 et al.) shall constitute a water supply project for the purposes of P.L.1981, c.261, as amended by P.L.1983, c.355 and P.L.1997, c.223.

d.As used in this section "small water company" and "small sewer company" shall have the same meaning as in section 1 of P.L.1981, c.347 (C.58:11-59).

L.1999,c.296,s.7.



Section 58:11-63.2 - Acquiring Entity Not Responsible For Prior Discharge Of Hazardous Substance; Immunity From Liability; Exceptions.

58:11-63.2 Acquiring entity not responsible for prior discharge of hazardous substance; immunity from liability; exceptions.

8.The provisions of any law, or rule or regulation adopted pursuant thereto to the contrary notwithstanding, whenever a public or private entity receives an order pursuant to section 3 of P.L.1981, c.347 (C.58:11-61) to acquire a small water company, small sewer company, or both, the designated acquiring public or private entity shall not be deemed the discharger or responsible party for a discharge of a hazardous substance that occurred prior to the acquisition and is attributed to the facilities being acquired, and shall not be liable for any required cleanup and removal costs or damages resulting from any such discharge of a hazardous substance. As a condition of, and at the time of the acquisition, the designated acquiring public or private entity shall conduct a preliminary assessment and a site investigation of the facilities to be acquired to ascertain the presence and the levels of any hazardous substance. Neither the designated acquiring public or private entity, the service users of the small water company or small sewer company being acquired, or the users of the designated acquiring public or private entity's services shall have any liability for cleanup and removal costs relating to any hazardous discharge identified by the site investigation conducted pursuant to this section as being a pre-acquisition hazardous discharge, provided that the designated acquiring public or private entity shall exercise reasonable care in addressing any environmental contamination at the facilities upon acquisition.

The exemption from liability granted to an acquiring public or private entity pursuant to this section shall not apply to the designated acquiring public or private entity's liability, pursuant to any law or rule or regulation, for arranging for the off-site disposal or treatment of a hazardous substance or for transporting and disposing of a hazardous substance at an off-site facility selected by the designated acquiring public or private entity.

Nothing in this section shall prohibit or limit the right of the Department of Environmental Protection to undertake a cleanup of the property or to obtain a lien on the property for the cost of a cleanup pursuant to section 7 of P.L.1976, c.141 (C.58:10-23.11f). Any recovery of cleanup and removal costs from an acquiring public or private entity pursuant to a lien obtained by the Department of Environmental Protection shall be limited to the actual financial benefit realized by the designated acquiring public or private entity solely due to a cleanup or removal action. Recovery by the Department of Environmental Protection shall be conditioned upon the department providing a detailed financial analysis to the designated acquiring public or private entity demonstrating that the actual financial gain realized by the designated acquiring public or private entity is due solely to the cleanup or removal action. The acquiring entity shall have 30 days to notify the department, in writing, of any dispute relating to the financial analysis or the department's determination of actual financial gain. The Department of Environmental Protection shall negotiate, for a period not to exceed 30 days, with the designated acquiring public or private entity to resolve any dispute relating to the financial analysis or the department's determination of actual financial gain identified by the designated acquiring public or private entity prior to imposition of a lien. The department may waive any lien or recovery if warranted by the circumstances.

As used in this section "small water company" and "small sewer company" shall have the same meaning as in section 1 of P.L.1981, c.347 (C.58:11-59).

L.1999,c.296,s.8.



Section 58:11-63.3 - Violations, Penalties.

58:11-63.3 Violations, penalties.

9.Any owner or operator of a small water company, small sewer company, or both, who violates the provisions of P.L.1981, c.347 (C.58:11-59 et seq.), section 1 of P.L.1981, c.389 (C.58:11-63), and P.L.1999, c.296 (C.58:11-63.1 et al.), or fails to comply with any order issued pursuant to section 3 of P.L.1981, c.347 (C.58:11-61), shall be subject upon order of a court to a civil penalty not to exceed $50,000 per day of such violation, and each day's continuance of the violation shall constitute a separate violation. Any penalty incurred pursuant to this section may be recovered with costs, and, if applicable, interest charges, in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Board of Public Utilities or the Department of Environmental Protection may also commence a civil action in the Superior Court for any other appropriate relief, including without limitation, a temporary or permanent injunction, and the reasonable costs of preparing and litigating the case. Use of any of the remedies in this section shall not preclude the use of any other remedy available to the Board of Public Utilities or the Department of Environmental Protection under this section or under any other applicable law. As used in this section "small water company" and "small sewer company" shall have the same meaning as in section 1 of P.L.1981, c.347 (C.58:11-59).

L.1999,c.296,s.9.



Section 58:11-63.4 - Construction Of Act As To Bpu Enforcement.

58:11-63.4 Construction of act as to BPU enforcement.

10.Nothing in the provisions of P.L.1981, c.347 (C.58:11-59 et seq.), section 1 of P.L.1981, c.389 (C.58:11-63), or P.L.1999, c.296 (C.58:11-63.1 et al.) shall be construed to prohibit the Board of Public Utilities from determining, after notice and hearing, that a franchise or other authority to operate should be revoked for good cause or that penalties as may otherwise be authorized, should be imposed.

L.1999,c.296,s.10.



Section 58:11-64 - Short Title

58:11-64. Short title
This act shall be known and may be cited as the "Water Supply and Wastewater Operators' Licensing Act."

L.1983, c. 230, s. 1, eff. June 29, 1983.



Section 58:11-65 - Definitions

58:11-65. Definitions
As used in this act:

a. "Commissioner" means the Commissioner of the Department of Environmental Protection or his designated representative;

b. "Department" means the Department of Environmental Protection;

c. "Licensed operator" means a licensee approved by the department holding any local title, designation, or job description who is on the premises of a system a significant amount of time, although not necessarily full-time, and who is actively involved in and responsible for the operation, maintenance, and effectiveness of the system and who holds a valid license equal or superior to that required for the system;

d. "Licensee" means a person who possesses a valid license issued by the department pursuant to this act;

e. "Industrial wastewater treatment system" means any treatment works regulated by the department pursuant to the "Water Pollution Control Act," P.L.1977, c. 74 (C. 58:10A-1 et seq.);

f. "Operating requirements" means any and all provisions of permits or approvals, administrative orders, directives, or rules and regulations which the department may issue or adopt to insure the safe and efficient operations of systems, consistent with its statutory authority;

g. "Public wastewater collection system" means any collection system regulated by the department pursuant to the "Water Pollution Control Act," P.L. 1977, c. 74 (C. 58:10A-1 et seq.), and which system consists of structures which, operating alone or with other structures, result in the collection and conveyance or transmission of wastewater from private, commercial, institutional or industrial sources, to public wastewater treatment systems for subsequent treatment;

h. "Public wastewater treatment system" means any structure or structures by means of which domestic, or combined domestic and industrial liquid wastes or sewage are subjected to any process in order to remove or so alter constituents as to render the wastes less offensive or dangerous to the public health, safety, welfare, comfort, property or environment of any of the inhabitants of the State before the discharge of the resulting effluent either directly or indirectly into any of the waters of the State, and which is regulated by the department pursuant to the "Water Pollution Control Act," P.L. 1977, c. 74 (C. 58:10A-1 et seq.);

i. "Public water supply system" means a system comprising structures which operating alone or with other structures results in the derivation, conveyance or transmission or distribution of potable water for human consumption and domestic purposes;

j. "Public water treatment system" means any structure or structures by means of which prior to discharge into a public water supply system is subjected to the addition or abstraction of a substance or substances in order to enhance the safety, palatability, public health or aesthetic qualities, or reduce the corrosive or hazardous properties of the water used for potable or domestic purposes;

k. "System" means any industrial wastewater treatment system, public wastewater collection system, public wastewater treatment system, public water supply system or public water treatment system defined in this act; and

l. "Waters of the State" means the ocean and its estuaries, all springs, groundwater, streams or bodies of surface waters, whether natural or artificial, within the boundaries of this State or subject to its jurisdiction.

L.1983, c. 230, s. 2, eff. June 29, 1983.



Section 58:11-66 - Systems; Licensed Operator; Classifications And Reclassifications

58:11-66. Systems; licensed operator; classifications and reclassifications
a. Every system shall be operated and maintained by at least one licensed operator. Any person employed in the capacity of a licensed operator not holding the license required for a system may continue in such capacity, at the discretion of the department, if he meets the other requirements of this act and the rules and regulations adopted thereto.

b. The commissioner shall, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt, and may amend or repeal rules and regulations to classify and reclassify licenses and systems.

c. The department shall upgrade or downgrade the classification of a system whenever the system changes sufficiently to place it in a different classification from the one in which it is classified.

d. If licenses are reclassified by the department, subject to new classification requirements, the licensee at the time of the reclassification shall be reissued, at the time of the next license renewal, the highest license corresponding to the new classification.

L.1983, c. 230, s. 3, eff. June 29, 1983.



Section 58:11-67 - Examinations; Issuance Of License; Board Of Examiners; Advisory Bodies

58:11-67. Examinations; issuance of license; board of examiners; advisory bodies
a. The department shall conduct examinations for licenses to operate systems to be held at least twice annually, by the persons and at the times and places it may appoint. The department shall determine the subject matter to be included in the examinations and the manner in which the examinations shall be conducted. Every applicant who has been admitted to an examination, and who has successfully passed the examination shall receive the license of the classification for which the examination was held.

b. The commissioner shall establish a board of examiners composed of licensed operators, and employees of the department, and any additional advisory bodies deemed necessary, to assist the department in administering the licensing program established pursuant to this act. The board of examiners shall annually review the programs and regulations adopted pursuant to this act and make recommendations to the department for their improvement.

c. The commissioner shall adopt, and may amend, or repeal rules and regulations establishing the board of examiners, and other advisory bodies, their composition and duties, and the qualifications for issuance of licenses, examination methods and procedures, and all other matters including fees necessary to implement and administer an adequate licensing program.

L.1983, c. 230, s. 4, eff. June 29, 1983.



Section 58:11-68 - Fees; Schedule; Disposition; Duration And Renewal Of Licenses

58:11-68. Fees; schedule; disposition; duration and renewal of licenses
a. The commissioner is authorized to adopt a fee schedule which shall reasonably cover the cost of examinations, licensing procedures, and the administration and enforcement of this act. All fees collected pursuant to the provisions of this act shall be deposited into the "Environmental Services Fund" created by P.L. 1975, c. 232 (C. 13:1D-29 et seq.). There shall be annually appropriated an amount equivalent to the amount anticipated to be collected as fees by the department for the administration of the licensing program.

b. The department shall issue or renew a license upon payment of the appropriate license fee to any applicant who in the opinion of the department has satisfactorily met all the appropriate requirements of this act and rules and regulations adopted pursuant to this act.

c. The department shall renew licenses annually and shall establish in its regulations the date on which licenses shall be renewed. Initial licenses shall be valid from issue date to the next effective date for license renewal. All other licenses shall be valid from the renewal date of the license to the next annual renewal date. The department may change the renewal date for all licenses. The department may charge a delinquent fee to any licensee who fails to renew his license prior to the renewal date. A licensee who fails to renew his license within 1 year following the renewal date of his license may not receive a new license until he successfully completes another qualifying examination.

L.1983, c. 230, s. 5, eff. June 29, 1983.



Section 58:11-69 - Issuance Of License Without Examination

58:11-69. Issuance of license without examination
The department may issue licenses, without examination, for the operation of systems to such persons who, in the judgment of the department, meet all the requirements of this act and the rules and regulations adopted pursuant to this act and who hold valid current licenses to operate a system with at least the equivalent classification in a state, country or territory other than the State of New Jersey, which state, country or territory also recognizes the validity of New Jersey licenses, and which has requirements for the issuance of licenses to operate systems at least as stringent as the requirements of the State of New Jersey.

L.1983, c. 230, s. 6, eff. June 29, 1983.



Section 58:11-70 - Revocation Or Suspension

58:11-70. Revocation or suspension
a. The department may revoke or suspend the license of a licensee if the department determines that the application for the license included false information or that the licensee is managing or operating the system in an incompetent manner, or is managing or operating the system in violation of this act or any operating requirements of the department, or has falsified records.

b. The order of revocation or suspension shall become a final order unless the licensee submits a written request for a hearing within 20 calendar days after receipt of the order. If a hearing is granted, the commissioner shall make the final decision for the department.

c. Any person whose license has been revoked for the first time shall be ineligible for admission to any examination authorized by this act for a period of not less than 1 year from the effective date of the revocation.

d. Any person whose license has been revoked for committing or omitting acts which the department determines with the concurrence of the board of examiners has caused substantial harm to the public, or whose license has been revoked more than once shall be ineligible for admission to any examination authorized by this act.

L.1983, c. 230, s. 7, eff. June 29, 1983.



Section 58:11-71 - Violations; Penalties

58:11-71. Violations; penalties
8. a. If any person violates any of the provisions of this act, or any operating requirements, the department may institute a civil action in a court of competent jurisdiction for injunctive relief to enforce said provisions and to prohibit and prevent that violation and the court may proceed in the action in a summary manner.

b. Any person who violates or causes the violation of any of the provisions of this act or any operating requirements shall be liable to a civil administrative penalty of not more than $5,000.00 for each offense to be imposed by the department pursuant to standards adopted in regulations, or a civil penalty of not more than $5,000.00 for each offense. If the violation is of a continuing nature, each day during which it continues shall constitute an additional, separate and distinct offense.

c. The department may recover in any civil action the State's reasonable costs of preparing and litigating the civil action pursuant to this act.

d. Any and all penalties prescribed by any provisions of this act may be recovered in a civil action by a summary proceeding under "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The Superior Court shall have jurisdiction to enforce the penalty enforcement law.

e. The department is authorized and empowered to compromise and settle any penalty imposed under this section in such amount in the discretion of the department as may appear appropriate and equitable under all of the circumstances.

f. All penalties received pursuant to the provisions of this act shall be paid into the "Environmental Services Fund" created by P.L.1975, c.232 (C.13:1D-29 et seq.), and expended for the functions authorized herein.

L.1983,c.230,s.8; amended 1991,c.91,s.530.



Section 58:11-72 - Inapplicability Of Act To Prior Or Pending Orders, Proceedings Or Actions

58:11-72. Inapplicability of act to prior or pending orders, proceedings or actions
a. Nothing herein contained shall be held to abate or render invalid any administrative order or proceeding, or suit at law or in equity, which may have been served, begun or instituted by the department, prior to the date hereof, in accordance with the powers and duties heretofore conferred upon it, but the same shall continue in full force and effect, and be further advanced and prosecuted in the name of the department; nor shall anything in this act be construed to anywise affect the protection afforded any person by section 3 of this act.

b. Any regulations concerning the licensing of operators promulgated by the department pursuant to P.L. 1938, c. 206 (C. 58:11-18.1 et seq.) shall remain in effect up to 1 year subsequent to the effective date of this act unless repealed by the department at an earlier date.

L.1983, c. 230, s. 9, eff. June 29, 1983.



Section 58:11-73 - Liberal Construction Of Act; Severability

58:11-73. Liberal construction of act; severability
The object and design of this act being the protection and preservation of the environment, and the protection and preservation of public health, safety, and welfare, this act shall be liberally construed and the powers granted and the duties imposed shall be construed to be independent and severable. If any one or more sections, clauses, sentences, or parts of this act shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, the judgment shall not affect, impair, or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

L.1983, c. 230, s. 10, eff. June 29, 1983.



Section 58:11A-1 - Short Title

58:11A-1. Short title
This act shall be known, and may be cited, as the "Water Quality Planning Act."

L.1977, c. 75, s. 1, eff. April 25, 1977.



Section 58:11A-2 - Legislative Findings

58:11A-2. Legislative findings
a. The Legislature finds that the people of the State have a paramount interest in the restoration, maintenance and preservation of the quality of the waters of the State for the protection and preservation of public health and welfare, food supplies, public water supplies, propagation of fish and wildlife, agricultural and industrial uses, aesthetic satisfaction, recreation, and other beneficial uses; and that the severity of the water pollution problem in the State necessitates continuing water quality management planning in order to develop and implement water quality programs in concert with other social and economic objectives. The Legislature further finds that water quality is dependent upon factors of topography, hydrology, population concentration, industrial and commercial development, agricultural uses, transportation and other such factors which vary among and within watersheds and other regions of the State and that pollution abatement programs should consider these natural and man-made conditions that influence water quality. The Legislature further finds that the State's groundwaters are a precious and vulnerable resource.

b. The Legislature declares that the objective of this act is, wherever attainable, to restore and maintain the chemical, physical and biological integrity of the waters of the State, including groundwaters, and the public trust therein; and that areawide waste treatment management planning processes should be developed and implemented in order to achieve this objective and to assure adequate control of sources of water pollutants in the State. The Legislature further declares that wherever practicable and feasible waste treatment management planning areas shall be coterminous with county boundaries, and that wherever appropriate county governments shall perform such areawide waste treatment management planning; that the Department of Environmental Protection shall conduct areawide waste treatment management planning for all areas of the State without a designated planning agency, and that said Department of Environmental Protection shall establish a continuing planning process which will encourage, direct, supervise and aid areawide planning and which will also incorporate water quality management plans into a comprehensive and cohesive Statewide program directed toward the achievement of water quality objectives; that the Department of Environmental Protection through the continuing planning process and the planning agencies through the areawide planning process shall coordinate and integrate water quality management plans with related Federal, State, regional and local comprehensive land use, functional and other relevant planning activities, programs and policies; and that opportunities for meaningful public participation shall be provided during all phases of the water quality planning management process.

L.1977, c. 75, s. 2, eff. April 25, 1977.



Section 58:11A-3 - Definitions

58:11A-3. Definitions
As used in this act, unless the context clearly requires a different meaning, the following words and terms shall have the following meanings:

a. "Areawide plan" means the areawide water quality management plan authorized in section 5 of this act;

b. "Commissioner" means the Commissioner of the Department of Environmental Protection.

c. "Continuing planning process" means the Statewide planning process conducted by the Department of Environmental Protection as authorized in section 7 of this act;

d. "Federal Act" means the "Federal Water Pollution Control Act Amendments of 1972" (Public Law 92-500; 33 U.S.C. 1251 et seq.).

e. "Planning agency" means a single representative organization capable of developing effective areawide waste treatment management plans for a designated or nondesignated planning area; and

f. "Planning area" means those areas designated or nondesignated herein or to be designated pursuant to section 4 of this act.

g. "Waters of the State" means the ocean and its estuaries, all springs, streams and bodies of surface or ground water, whether natural or artificial, within the boundaries of this State or subject to its jurisdiction.

L.1977, c. 75, s. 3, eff. April 25, 1977.



Section 58:11A-4 - Areawide Waste Treatment Management Planning Areas; Designation; County Board Of Chosen Freeholders As Designated Areawide Planning Agency

58:11A-4. Areawide waste treatment management planning areas; designation; county board of chosen freeholders as designated areawide planning agency
a. The Governor may designate such areas as he may deem appropriate as areawide waste treatment management planning areas pursuant to the provisions of section 208 of the Federal Act. Said designation should to the maximum extent practicable conform to county boundaries, with appropriate modifications made to take account of the major watersheds, as for example by including the south branch of the Raritan in a Hunterdon county designation and the north branch of the Raritan in a Somerset county designation. The existing designation of certain planning areas is hereby confirmed. The Governor may also amend the boundaries contained in any of the designated or nondesignated planning areas at any time after the effective date of this act pursuant to the procedures required by the Federal Act after he reviews the existing boundaries of the counties, the sewerage treatment agencies and the river basins and subbasins located in that area. The Governor shall take whatever additional steps are required to implement this section.

b. The Governor shall designate, where practicable and appropriate and wherever the county conforms to the applicable requirements of the Federal Act or regulations promulgated pursuant thereto, the county board of chosen freeholders as the designated areawide planning agency in accordance with section 208 of the Federal Act. The existing designation of certain areawide planning agencies for certain planning areas is hereby confirmed.

L.1977, c. 75, s. 4, eff. April 25, 1977.



Section 58:11A-5 - Areawide Plan; Preparation; Contents; County Water Quality Management Plan

58:11A-5. Areawide plan; preparation; contents; county water quality management plan
Every designated planning agency and the Department of Environmental Protection for all areas of the State without a designated planning agency, shall conduct an areawide waste treatment management planning process and submit an areawide plan for that area to the Governor for adoption. Every county planning board may also conduct a countywide waste treatment management planning process and prepare a county water quality management plan, which plan shall be consistent with the areawide plan or plans provided for herein. The areawide plan shall be consistent with the Statewide continuing planning process and shall be in conformance with the rules and regulations promulgated by the commissioner pursuant to section 9 of this act. Each planning agency shall coordinate its work with every other planning agency with which it shares a river basin or sub-basin and shall refer any conflicts between itself and any such planning agency to the commissioner for his mediation. The areawide plan shall include, but not be limited to:

a. The identification of treatment works necessary to meet the anticipated municipal and industrial waste treatment needs of the area over a twenty-year period, annually updated, including an analysis of alternative waste treatment systems and any requirements for the acquisition of land for treatment purposes; the identification of the necessary waste water collection and urban storm water runoff systems; and the determination of a program to provide the necessary financial arrangements for the development of such treatment works;

b. The establishment of construction priorities for such treatment works and time schedules for the initiation and completion of all treatment works;

c. The establishment of a regulatory program:

(1) to provide control or treatment of all point and nonpoint sources of pollution, including in-place or accumulated pollution sources, to the extent practicable;

(2) to regulate the location, modification, and construction of any facilities within such area which may result in any discharge in such area, and

(3) to assure that any industrial or commercial wastes discharged into any treatment works in such area meet applicable pretreatment requirements;

d. The identification of those existing or required agencies or political subdivisions necessary to construct, operate and maintain all facilities required by the plan and otherwise necessary to carry out the plan;

e. The identification of the measures necessary to carry out the plan, including financing, the period of time necessary to carry out the plan, the costs of carrying out the plan within such time, and the economic, social, and environmental impact of carrying out the plan within such time;

f. A process: (1) to identify, if appropriate, agriculturally and silviculturally related nonpoint sources of pollution, including runoff from manure disposal areas and from land used for livestock and crop production; and (2) to set forth procedures and methods including land use requirements, to control to the extent feasible such sources;

g. A process: (1) to identify, if appropriate, mine-related sources of pollution including new, current, and abandoned surface and underground mine runoff; and (2) to set forth procedures and methods, including land use requirements to control to the extent feasible such sources;

h. A process: (1) to identify construction activity related sources of pollution; and (2) to set forth procedures and methods, including land use requirements, to control to the extent feasible such sources;

i. A process: (1) to identify, if appropriate, salt water intrusion into rivers, lakes, and estuaries resulting from reduction of fresh water flow from any cause, including irrigation, obstruction, ground water extraction, and diversion; and (2) to set forth procedures and methods to control such intrusion to the extent feasible where such procedures and methods are otherwise a part of the waste treatment management plan;

j. A process to control the disposition of all residual waste generated in such area which could affect water quality;

k. A process to control the disposal of pollutants on land or in subsurface excavations within such area to protect ground and surface water quality.

L.1977, c. 75, s. 5, eff. April 25, 1977.



Section 58:11A-6 - Consultation With Concerned County Planning Board And Policy Or Technical Advisory Council

58:11A-6. Consultation with concerned county planning board and policy or technical advisory council
a. In every planning area in the State, the designated planning agency or the Department of Environmental Protection for all areas of the State without a designated planning agency, shall consult the concerned county planning board or boards and shall consider the advice of said county planning board or boards for the planning area, and shall prepare all appropriate reports, working papers, and plans in a manner which facilitates such consultation with said county planning board or boards.

b. To assist the areawide planning agency in formulating its plan, the agency shall appoint one or more policy and technical advisory councils, consisting of selected elective and appointive officials and members of the general public. The areawide plan shall be prepared by the areawide agency only after consultation with its policy or technical advisory council or councils.

L.1977, c. 75, s. 6, eff. April 25, 1977.



Section 58:11A-7 - Continuous Planning Process Of Commissioner

58:11A-7. Continuous planning process of commissioner
The commissioner shall conduct a continuing planning process which shall:

a. Integrate and unify the statewide and areawide water quality management planning processes;

b. Conduct a statewide assessment of water quality and establish water quality goals and water quality standards for the waters of the State;

c. Develop a statewide implementation strategy to achieve the water quality standards, which shall include, but not be limited to:

(1) the determination of effluent limitations and schedules of compliance at least as stringent as those required by the Federal Act;

(2) the determination of the total maximum daily load for pollutants necessary to meet the water quality standards;

(3) the incorporation of all elements of any areawide waste management plan prepared pursuant to this act;

(4) an inventory and ranking of needs, in order of priority, for the construction of municipal waste treatment works needed to meet the water quality goals and standards;

(5) methods for controlling all residual wastes from any water treatment processing.

The commissioner may delegate aspects of the continuing planning process to other State, Federal, interstate or local agencies. The commissioner shall coordinate and integrate the continuing planning process with related Federal, State, regional and local comprehensive, functional and other relevant planning activities, programs and policies.

L.1977, c. 75, s. 7, eff. April 25, 1977.



Section 58:11A-7.1 - Designated Sewer Service Areas, Certain, Approvals Revoked.

58:11A-7.1 Designated sewer service areas, certain, approvals revoked.

42.Notwithstanding the provisions of the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) and the "Water Quality Planning Act," P.L.1977, c.75 (C.58:11A-1 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, within the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3), designated sewer service areas for which wastewater collection systems have not been installed on the date of enactment of P.L.2004, c.120 (C.13:20-1 et al.) are hereby revoked, and any associated treatment works approvals in the impacted areas shall expire on the date of enactment of P.L.2004, c.120 (C.13:20-1 et al.), except that any designated sewer service area shall not be revoked and any associated treatment works approvals shall not expire if necessary to serve development in the Highlands preservation area that is exempt from the provisions of P.L.2004, c.120 (C.13:20-1 et al.) pursuant to subsection a. of section 30 of P.L.2004, c.120 (C.13:20-28). The Department of Environmental Protection shall implement measures to amend any water quality management plan as appropriate to reflect the revocation of designated sewer service areas pursuant to this section.

L.2004,c.120,s.42.



Section 58:11A-8 - Comprehensive Public Participation Program

58:11A-8. Comprehensive public participation program
The Department of Environmental Protection and all areawide waste treatment management planning agencies shall establish a comprehensive public participation program directed towards informing the public and involving it in the water quality management planning process. Opportunities for meaningful public participation shall be provided during determination of planning goals, plan development, review, and adoption in accordance with the policy of this act and all applicable requirements of law.

L.1977, c. 75, s. 8, eff. April 25, 1977.



Section 58:11A-9 - Rules And Regulations

58:11A-9. Rules and regulations
The commissioner may, pursuant to the "Administrative Procedures Act" P.L.1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations for the preparation and adoption of areawide plans by the areawide planning agencies and in order to effectuate the purposes of this act.

L.1977, c. 75, s. 9, eff. April 25, 1977.



Section 58:11A-10 - Development And Conduct Of Projects And Activities Affecting Water Quality Consistent With Adopted Areawide Plan

58:11A-10. Development and conduct of projects and activities affecting water quality consistent with adopted areawide plan
All projects and activities affecting water quality in any planning area shall be developed and conducted in a manner consistent with the adopted areawide plan. The commissioner shall not make any grant for construction of a publicly owned treatment works to any agency not identified as the necessary agency to construct said facilities pursuant to any adopted areawide plan. The commissioner shall not grant any permit which is in conflict with an adopted areawide plan.

L.1977, c. 75, s. 10, eff. April 25, 1977.



Section 58:11A-11 - Liberal Construction; Severability

58:11A-11. Liberal construction; severability
This act shall be liberally construed. If any one or more sections, clauses, sentences, or parts of this act shall for any reason be questioned in any court, and shall be judged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

L.1977, c. 75, s. 11, eff. April 25, 1977.



Section 58:11A-12 - Aquifer Recharge Area Defined

58:11A-12. Aquifer recharge area defined
As used in this act, "aquifer recharge area" means an area which may be composed of sand or gravel, may be located at points of substantial fracturing in geological formations, may extend to the ground surface in certain locations, and which transmits water to an aquifer under the influence of vertical head differentials and refills or "recharges" primarily by infiltration of precipitation through the ground surface.

P.L. 1988, c. 41, s. 1.



Section 58:11A-13 - Methodology

58:11A-13. Methodology
The Department of Environmental Protection, within two years of the effective date of this act, shall prepare and publish a methodology which shall allow the user to define, rank and map aquifer recharge areas. In conjunction with this methodology, the department shall prepare and publish model land use regulations or best management practices designed to encourage ecologically sound development in aquifer recharge areas and to restrict therein those activities known to cause groundwater contamination.

P.L. 1988, c. 41, s. 2.



Section 58:11A-14 - Map Of Aquifer Recharge Areas

58:11A-14. Map of aquifer recharge areas
The Department of Environmental Protection, within four years of the effective date of this act, shall prepare and publish a map of the aquifer recharge areas in the State, using, to the greatest extent possible, the revised State geologic map (scale 1:100,000), and any local and regional mapping efforts already completed or underway which the department shall verify. Periodically thereafter, as appropriate, the department shall update these maps.

P.L. 1988, c. 41, s. 3.



Section 58:11A-15 - Map, Methodology As Guidance

58:11A-15. Map, methodology as guidance
The map of aquifer recharge areas prepared pursuant to section 3 of this act and the suggested land use regulations prepared pursuant to section 2 of this act are to be used solely at the discretion of a municipality; and are to be considered guidance as to how orderly development may proceed in conjunction with the sound protection and management of groundwater quality.

P.L. 1988, c. 41, s. 4.



Section 58:11A-16 - Rules, Regulations.

58:11A-16 Rules, regulations.
The department shall adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), any rules and regulations necessary to implement the provisions of this act.

P.L. 1988, c. 41, s. 5.



Section 58:11B-1 - Short Title

58:11B-1. Short title
1. This act shall be known and may be cited as the "New Jersey Environmental Infrastructure Trust Act."

L.1985,c.334,s.1; amended 1997, c.224, s.2.



Section 58:11B-2 - Findings, Determinations

58:11B-2. Findings, determinations
2. a. The Legislature finds that the steady deterioration of older sewage and sewer systems and wastewater treatment plants endangers the availability and quality of uncontaminated water resources of the State, thereby posing a grave danger to the health, safety and welfare of the residents of the concerned communities and the State; that the construction, rehabilitation, operation, and maintenance of modern and efficient sewer systems and wastewater treatment plants are essential to protecting and improving the State's water quality; that in addition to protecting and improving water quality, adequate wastewater treatment systems are essential to economic growth and development; that many of the wastewater treatment systems in New Jersey must be replaced or upgraded if an inexorable decline in water quality is to be avoided during the coming decades; that the United States Congress in recognition of the crucial role wastewater treatment systems and plants play in maintaining and improving water quality, and with an understanding that the cost of financing and constructing these systems must be borne by local governments and authorities with limited sources of revenues, established in the "Federal Water Pollution Control Act Amendments of 1972," Pub.L.92-500 (33 U.S.C. s.1251 et al.) a program to provide local governments with grants for constructing these systems; that during the last several years the amount of federal grant money available to states and local governments for assistance in constructing and improving wastewater treatment systems has sharply diminished; that the current level of federal grant funding is inadequate to meet the cost of upgrading the State's wastewater treatment capacity to comply with State water quality standards; that the collective needs of the State and local governments for capital financing of wastewater treatment systems far exceed the sums of money presently available through revenue initiatives and State and federal aid programs; and that it is fitting and proper for the State to encourage local governments to undertake wastewater treatment projects through the establishment of a State mechanism to provide loans at the lowest reasonable interest rates and to guarantee or insure local capital improvement bonds.

b. The Legislature finds that stormwater runoff and combined sewer overflows are among the major sources of ocean pollution, contributing to beach closings; that combined sewer systems discharge untreated wastewater and stormwater into rivers, streams and coastal waters during wet weather, resulting in water pollution; that some combined sewer systems have deteriorated to the point that overflows occur regularly, even during dry weather; that many sewer systems are on inadequate repair and replacement programs, which may cause disturbances at sewage treatment plants; that many municipalities are under building moratoriums due to the inadequacy of their sewage and stormwater collection systems, which severely affect municipal budgets; and that large unmet capital expenses exist for combined sewer system separation and abatement projects.

The Legislature further finds that funding at the federal level for wastewater treatment, stormwater management and combined sewer system rehabilitation projects is insufficient; that State funds available for these projects are inadequate to meet current needs; that local revenues are insufficient to meet these expenses; and that additional funding at the State level is necessary to meet this financial obligation.

c. The Legislature finds that construction, rehabilitation, operation and maintenance of modern and efficient water supply facilities are essential to protecting and improving the State's water quality; that the citizens of this State, in recognition of the crucial role the construction of new and the upgrading of existing water supply facilities play in maintaining and augmenting the natural water resources of the State, and with an understanding that the cost of financing and constructing these systems is beyond the limited financial resource capabilities of local governments and authorities and must be subsidized by the State and repaid through a system of water supply user charges, approved the enactment of the "Water Supply Bond Act of 1981" (P.L.1981, c.261); that the water supply needs of the State are so great that the funds allocated for this purpose from the "Water Supply Fund" established by that 1981 bond act should be augmented and maximized, to the extent practicable, through the use of alternative methods of State financing to offset the costs of water supply projects and for the construction of new or the rehabilitation of antiquated or inadequate existing water supply facilities ; that the United States Congress in recognition of the essential role that safe drinking water plays in protecting the public health, and with an understanding that financing, constructing and maintaining water systems that meet the requirements of the "Safe Drinking Water Act," 42 U.S.C. s.300f et seq. exceed the financial and technical capacity of the operators of some water systems, has established in the "Safe Drinking Water Act Amendments of 1996," P.L.104-182, a program to provide public water systems with financial assistance to meet national primary drinking water regulations or to otherwise further the health protection objectives of the federal law and that the State must, in order to make use of the federal funds, provide State funds for the program; and therefore, State funding for the program is necessary to meet this financial obligation .

d. The Legislature therefore determines that it is in the public interest to establish a State authority authorized to issue bonds, notes and other obligations and to establish any reserve funds necessary therefor, and to make loans to and guarantee debt incurred by local government units for environmental infrastructure projects.

L.1985,c.334,s.2; amended 1997, c.224, s.3.



Section 58:11B-3 - Definitions Relative To The New Jersey Environmental Infrastructure Trust.

58:11B-3 Definitions relative to the New Jersey Environmental Infrastructure Trust.

3.As used in sections 1 through 27 of P.L.1985, c.334 (C.58:11B-1 through 58:11B-27) and sections 23 through 27 of P.L.1997, c.224 (C.58:11B-10.1 et al.):

"Bonds" means bonds issued by the trust pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

"Combined sewer system" means a sewer system designed to carry sanitary wastewater at all times, which is also designed to collect and transport stormwater runoff from streets and other sources, thereby serving a combined purpose;

"Combined sewer overflow" means the discharge of untreated or partially treated stormwater runoff and wastewater from a combined sewer system into a body of water;

"Commissioner" means the Commissioner of the Department of Environmental Protection;

"Cost" means the cost of all labor, materials, machinery and equipment, lands, property, rights and easements, financing charges, interest on bonds, notes or other obligations, plans and specifications, surveys or estimates of costs and revenues, engineering and legal services, and all other expenses necessary or incident to all or part of an environmental infrastructure project;

"Department" means the Department of Environmental Protection;

"Local government unit" means (1) a State authority, county, municipality, municipal, county or regional sewerage or utility authority, municipal sewerage district, joint meeting, improvement authority, or any other political subdivision of the State authorized to construct, operate and maintain wastewater treatment systems; or (2) a State authority, district water supply commission, county, municipality, municipal, county or regional utilities authority, municipal water district, joint meeting or any other political subdivision of the State authorized pursuant to law to operate or maintain a public water supply system or to construct, rehabilitate, operate or maintain water supply facilities or otherwise provide water for human consumption;

"Notes" means notes issued by the trust pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

"Onsite septic system ordinance or regulation" means an ordinance adopted by a municipality or county or regulation adopted by a regional planning agency establishing the requirements for construction, maintenance and repair of onsite wastewater treatment and disposal systems;

"Onsite wastewater treatment and disposal system" means an on-site system designed to treat and dispose of domestic sewage;

"Project" or "environmental infrastructure project" means the acquisition, construction, improvement, repair or reconstruction of all or part of any structure, facility or equipment, or real or personal property necessary for or ancillary to any (1) wastewater treatment system project, including any stormwater management or combined sewer overflow abatement projects; or (2) water supply project, as authorized pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), including any water resources project, as authorized pursuant to P.L.2003, c.162;

"Public water utility" means any investor-owned water company or small water company;

"Small water company" means any company, purveyor or entity, other than a governmental agency, that provides water for human consumption and which regularly serves less than 1,000 customer connections, including nonprofit, noncommunity water systems owned or operated by a nonprofit group or organization;

"Stormwater management system" means any equipment, plants, structures, machinery, apparatus, management practices, or land, or any combination thereof, acquired, used, constructed, implemented or operated to prevent nonpoint source pollution, abate improper cross-connections and interconnections between stormwater and sewer systems, minimize stormwater runoff, reduce soil erosion, or induce groundwater recharge, or any combination thereof;

"Trust" means the New Jersey Environmental Infrastructure Trust created pursuant to section 4 of P.L.1985, c.334 (C.58:11B-4);

"Wastewater" means residential, commercial, industrial, or agricultural liquid waste, sewage, septage, stormwater runoff, or any combination thereof, or other liquid residue discharged or collected into a sewer system or stormwater management system, or any combination thereof;

"Wastewater treatment system" means any equipment, plants, structures, machinery, apparatus, or land, or any combination thereof, acquired, used, constructed or operated by, or on behalf of, a local government unit for the storage, collection, reduction, recycling, reclamation, disposal, separation, or other treatment of wastewater or sewage sludge, or for the collection or treatment, or both, of stormwater runoff and wastewater, or for the final disposal of residues resulting from the treatment of wastewater, including, but not limited to, pumping and ventilating stations, treatment plants and works, connections, outfall sewers, interceptors, trunk lines, stormwater management systems, and other personal property and appurtenances necessary for their use or operation; "wastewater treatment system" shall include a stormwater management system or a combined sewer system;

"Wastewater treatment system project" means any work relating to the acquisition, construction, improvement, repair or reconstruction of all or part of any structure, facility or equipment, or real or personal property necessary for or ancillary to any wastewater treatment system that meets the requirements set forth in sections 20, 21 and 22 of P.L.1985, c.334 (C.58:11B-20, 58:11B-21 and 58:11B-22); or any work relating to any of the stormwater management or combined sewer overflow abatement projects identified in the stormwater management and combined sewer overflow abatement project priority list adopted by the commissioner pursuant to section 28 of P.L.1989, c.181; or any work relating to the purposes set forth in section 6 of P.L.2003, c.162; or any work relating to any other project eligible for financing under the Federal Water Pollution Control Act Amendments of 1972 (33 U.S.C. s.1251 et seq.), or any amendatory or supplementary acts thereto;

"Water resources project" means any work related to transferring water between public water systems during a state of water emergency, to avert a drought emergency in all or any part of the State, to plan, design or construct interconnections of existing water supplies, or to extend water supplies to areas with contaminated ground water supplies;

"Water supply facilities" means and refers to the real property and the plants, structures, interconnections between existing water supply facilities, machinery and equipment and other property, real, personal and mixed, acquired, constructed or operated, or to be acquired, constructed or operated, in whole or in part, by or on behalf of a public water utility, or by or on behalf of the State or a local government unit, for the purpose of augmenting the natural water resources of the State and making available an increased supply of water for all uses, or of conserving existing water resources, and any and all appurtenances necessary, useful or convenient for the collecting, impounding, storing, improving, treating, filtering, conserving or transmitting of water, and for the preservation and protection of these resources and facilities, whether in public or private ownership, and providing for the conservation and development of future water supply resources, and facilitating incidental recreational uses thereof;

"Water supply project" means any work relating to the acquisition, construction, improvement, repair or reconstruction of all or part of any structure, facility or equipment, or real or personal property necessary for or ancillary to water supply facilities that meets the requirements set forth in sections 24, 25 and 26 of P.L.1997, c.224 (C.58:11B-20.1, C.58:11B-21.1 and C.58:11B-22.1); or any work relating to the purposes set forth in section 4 of P.L.1981, c.261; or any work relating to the purposes set forth in section 6 of P.L.2003, c.162; or any work relating to any other project eligible for funding pursuant to the federal "Safe Drinking Water Act Amendments of 1996," Pub.L.104-182, and any amendatory and supplementary acts thereto.

L.1985, c.334, s.3; amended 1997, c.224, s.4; 1999, c.175, s.1; 2001, c.223, s.1; 2004, c.111, s.1; 2009, c.103, s.1.



Section 58:11B-4 - "New Jersey Environmental Infrastructure Trust"

58:11B-4. "New Jersey Environmental Infrastructure Trust"
4. a. There is established in, but not of, the Department of Environmental Protection a body corporate and politic, with corporate succession, to be known as the "New Jersey Environmental Infrastructure Trust." The trust is constituted as an instrumentality of the State exercising public and essential governmental functions, no part of whose revenues shall accrue to the benefit of any individual, and the exercise by the trust of the powers conferred by the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), shall be deemed and held to be an essential governmental function of the State.

b. The trust shall consist of a seven-member board of directors composed of the State Treasurer, the Commissioner of the Department of Community Affairs, and the Commissioner of the Department of Environmental Protection, who shall be members ex officio; one person appointed by the Governor upon the recommendation of the President of the Senate and one person appointed by the Governor upon the recommendation of the Speaker of the General Assembly, who shall serve during the two-year legislative term in which they are appointed; and two residents of the State appointed by the Governor with the advice and consent of the Senate, who shall serve for terms of four years, except that the first two appointed shall serve terms of two and three years respectively. Each appointed director shall serve until his successor has been appointed and qualified. A director is eligible for reappointment. Any vacancy shall be filled in the same manner as the original appointment, but for the unexpired term only.

With respect to those public members first appointed by the Governor, the appointment of each of the two members upon the advice and consent of the Senate shall become effective 30 days after their nomination by the Governor if the Senate has not given advice and consent on those nominations within that time period; the President of the Senate and the Speaker of the General Assembly each shall recommend to the Governor a public member for appointment within 20 days following the effective date of this act, and a recommendation made in this manner shall become effective if the Governor makes the appointment in accordance with the recommendation, in writing, within 10 days of the Governor's receipt thereof. In each instance where the Governor fails to make the appointment, the President of the Senate and the Speaker of the General Assembly shall make new recommendations subject to appointment by the Governor as determined in this section.

c. Each appointed director may be removed from office by the Governor for cause, upon the Governor's consideration of the findings and recommendations of an administrative law judge after a public hearing before the judge, and may be suspended by the Governor pending the completion of the hearing. Each director, before entering upon his duties, shall take and subscribe an oath to perform the duties of his office faithfully, impartially and justly to the best of his ability. A record of oaths shall be filed in the office of the Secretary of State.

d. The Governor shall designate one of the appointed members to be the chairman and chief executive officer of the trust and the directors shall biannually elect a vice-chairman from among the appointed directors. The chairman shall serve as such for a term of two years and until a successor has been designated. A chairman shall be eligible to succeed himself for one additional two-year term. The directors shall elect a secretary and treasurer, who need not be directors, and the same person may be elected to serve as both secretary and treasurer.

The powers of the trust are vested in the directors in office from time to time and four directors shall constitute a quorum at any meeting. Action may be taken and motions and resolutions adopted by the trust by the affirmative majority vote of those directors present, but in no event shall any action be taken or motions or resolutions adopted without the affirmative vote of at least four members. No vacancy on the board of directors of the trust shall impair the right of a quorum of the directors to exercise the powers and perform the duties of the trust.

e. Each director and the treasurer of the trust shall execute a bond to be conditioned upon the faithful performance of the duties of the director or treasurer in a form and amount as may be prescribed by the State Treasurer. Bonds shall be filed in the office of the Secretary of State. At all times thereafter, the directors and treasurer shall maintain these bonds in full effect. All costs of the bonds shall be borne by the trust.

f. The directors of the trust shall serve without compensation, but the trust shall reimburse the directors for actual and necessary expenses incurred in the performance of their duties. Notwithstanding the provisions of any other law to the contrary, no officer or employee of the State shall be deemed to have forfeited or shall forfeit his office or employment or any benefits or emoluments thereof by reason of his acceptance of the office of ex officio director of the trust or his services thereon.

g. Each ex officio director may designate an officer of his department to represent him at meetings of the trust. Each designee may lawfully vote and otherwise act on behalf of the director for whom he constitutes the designee. The designation shall be delivered in writing to the trust and shall continue in effect until revoked or amended in writing and delivered to the trust.

h. The trust may be dissolved by law; provided the trust has no debts or obligations outstanding or that provision has been made for the payment or retirement of these debts or obligations. The trust shall continue in existence until dissolved by act of the Legislature. Upon any dissolution of the trust all property, funds and assets of the trust shall be vested in the State.

i. A true copy of the minutes of every meeting of the trust shall be forthwith delivered by and under the certification of the secretary thereof to the Governor and at the same time to the Senate and General Assembly. The time and act of this delivery shall be duly recorded on a delivery receipt. No action taken or motion or resolution adopted at a meeting by the trust shall have effect until 10 days, exclusive of Saturdays, Sundays and public holidays, after a copy of the minutes has been delivered to the Governor, unless during the 10-day period the Governor shall approve all or part of the actions taken or motions or resolutions adopted, in which case the action or motion or resolution shall become effective upon the approval.

If, in the 10-day period, the Governor returns the copy of the minutes with a veto of any action taken by the trust or any member thereof at that meeting, the action shall be of no effect. The Senate or General Assembly shall have the right to provide written comments concerning the minutes to the Governor within the 10-day period, which comments shall be returned to the trust by the Governor with his approval or veto of the minutes.

The powers conferred in this subsection upon the Governor shall be exercised with due regard for the rights of the holders of bonds, notes and other obligations of the trust at any time outstanding, and nothing in, or done pursuant to, this subsection shall in any way limit, restrict or alter the obligation or powers of the trust or any representative or officer of the trust to carry out and perform each covenant, agreement or contract made or entered into by or on behalf of the trust with respect to its bonds, notes or other obligations or for the benefit, protection or security of the holders thereof.

j. No resolution or other action of the trust providing for the issuance of bonds, refunding bonds, notes or other obligations shall be adopted or otherwise made effective by the trust without the prior approval in writing of the Governor and the State Treasurer. The trust shall provide the Senate and General Assembly with written notice of any request for approval of the Governor and State Treasurer at the time the request is made, and shall also provide the Senate and General Assembly written notice of the response of the Governor and State Treasurer at the time that the response is received by the trust.

L.1985,c.334,s.4; amended 1987, c.459; 1997, c.224, s.5.



Section 58:11B-5 - Powers Of Trust.

58:11B-5 Powers of trust.

5.Except as otherwise limited by the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), the trust may:

a.Make and alter bylaws for its organization and internal management and, subject to agreements with holders of its bonds, notes or other obligations, make rules and regulations with respect to its operations, properties and facilities;

b.Adopt an official seal and alter it;

c.Sue and be sued;

d.Make and enter into all contracts, leases and agreements necessary or incidental to the performance of its duties and the exercise of its powers under the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), and subject to any agreement with the holders of the trust's bonds, notes or other obligations, consent to any modification, amendment or revision of any contract, lease or agreement to which the trust is a party;

e.Enter into agreements or other transactions with and accept, subject to the provisions of section 23 of P.L.1985, c.334 (C.58:11B-23), grants, appropriations and the cooperation of the State, or any State agency, in furtherance of the purposes of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), and do anything necessary in order to avail itself of that aid and cooperation;

f.Receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), subject to the conditions upon which that aid and those contributions may be made, including, but not limited to, gifts or grants from any department or agency of the State, or any State agency, for any purpose consistent with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), subject to the provisions of section 23 of P.L.1985, c.334 (C.58:11B-23);

g.Acquire, own, hold, construct, improve, rehabilitate, renovate, operate, maintain, sell, assign, exchange, lease, mortgage or otherwise dispose of real and personal property, or any interest therein, in the exercise of its powers and the performance of its duties under the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

h.Appoint and employ an executive director and any other officers or employees as it may require for the performance of its duties, without regard to the provisions of Title 11A of the New Jersey Statutes;

i.Borrow money and issue bonds, notes and other obligations, and secure the same, and provide for the rights of the holders thereof as provided in the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

j.Subject to any agreement with holders of its bonds, notes or other obligations, invest moneys of the trust not required for immediate use, including proceeds from the sale of any bonds, notes or other obligations, in any obligations, securities and other investments in accordance with the rules and regulations of the State Investment Council or as may otherwise be approved by the Director of the Division of Investment in the Department of the Treasury upon a finding that such investments are consistent with the corporate purposes of the trust;

k.Procure insurance to secure the payment of its bonds, notes or other obligations or the payment of any guarantees or loans made by it in accordance with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), or against any loss in connection with its property and other assets and operations, in any amounts and from any insurers as it deems desirable;

l.Engage the services of attorneys, accountants, engineers, and financial experts and any other advisors, consultants, experts and agents as may be necessary in its judgment and fix their compensation;

m. (1) Make and contract to make loans to local government units, or to a local government unit on behalf of another local government unit, to finance the cost of wastewater treatment system projects or water supply projects and acquire and contract to acquire notes, bonds or other obligations issued or to be issued by any local government units to evidence the loans, all in accordance with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

(2)Make and contract to make loans to public water utilities, or to any other person or local government unit on behalf of a public water utility, to finance the cost of water supply projects in accordance with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

(3)Make and contract to make loans to private persons other than local government units, or to any other person or local government unit on behalf of a private person, to finance the cost of onsite wastewater treatment and disposal systems or stormwater management systems in accordance with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

n.Subject to any agreement with holders of its bonds, notes or other obligations, purchase bonds, notes and other obligations of the trust and hold the same for resale or provide for the cancellation thereof, all in accordance with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

o. (1) Charge to and collect from local government units, private persons or public water utilities any fees and charges in connection with the trust's loans, guarantees or other services, including, but not limited to, fees and charges sufficient to reimburse the trust for all reasonable costs necessarily incurred by it in connection with its financings and the establishment and maintenance of reserve or other funds, as the trust may determine to be reasonable. The fees and charges shall be in accordance with a uniform schedule published by the trust for the purpose of providing actual cost reimbursement for the services rendered;

(2)Any fees and charges collected by the trust pursuant to this subsection may be deposited and maintained in a special fund separate from any other funds held by the trust pursuant to section 10 of P.L.1985, c.334 (C.58:11B-10) or section 23 of P.L.1997, c.224 (C.58:11B-10.1), including the Emergency Loan Fund established pursuant to section 4 of P.L.2007, c.138 (C.58:11B-9.1), and shall be available for any corporate purposes of the trust, including the Emergency Financing Program pursuant to section 4 of P.L.2007, c.138 (C.58:11B-9.1);

p.Subject to any agreement with holders of its bonds, notes or other obligations, obtain as security or to provide liquidity for payment of all or any part of the principal of and interest and premium on the bonds, notes and other obligations of the trust or for the purchase upon tender or otherwise of the bonds, notes or other obligations, lines of credit, letters of credit and other security agreements or instruments in any amounts and upon any terms as the trust may determine, and pay any fees and expenses required in connection therewith;

q.Provide to local government units any financial and credit advice as these local government units may request;

r.Make payments to the State from any moneys of the trust available therefor as may be required pursuant to any agreement with the State or act appropriating moneys to the trust; and

s.Take any action necessary or convenient to the exercise of the foregoing powers or reasonably implied therefrom.

L.1985, c.334, s.5; amended 1997, c.224, s.6; 1999, c.175, s.2; 2001, c.223, s.2; 2007, c.138, s.1; 2009, c.103, s.2.



Section 58:11B-6 - Issuance Of Bonds, Notes, Other Obligations.

58:11B-6 Issuance of bonds, notes, other obligations.

6. a. Except as may be otherwise expressly provided in the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), the trust may from time to time issue its bonds, notes or other obligations in any principal amounts as in the judgment of the trust shall be necessary to provide sufficient funds for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes or other obligations issued by it, whether the bonds, notes or other obligations or the interest or redemption premiums thereon to be funded or refunded have or have not become due, the establishment or increase of reserves or other funds to secure or to pay the bonds, notes or other obligations or interest thereon and all other costs or expenses of the trust incident to and necessary to carry out its corporate purposes and powers.

b.Whether or not the bonds, notes or other obligations of the trust are of a form and character as to be negotiable instruments under the terms of Title 12A of the New Jersey Statutes, the bonds, notes and other obligations are made negotiable instruments within the meaning of and for the purposes of Title 12A of the New Jersey Statutes, subject only to the provisions of the bonds, notes and other obligations for registration.

c.Bonds, notes or other obligations of the trust shall be authorized by a resolution or resolutions of the trust and may be issued in one or more series and shall bear any date or dates, mature at any time or times, bear interest at any rate or rates of interest per annum, be in any denomination or denominations, be in any form, either coupon, registered or book entry, carry any conversion or registration privileges, have any rank or priority, be executed in any manner, be payable in any coin or currency of the United States which at the time of payment is legal tender for the payment of public and private debts, at any place or places within or without the State, and be subject to any terms of redemption by the trust or the holders thereof, with or without premium, as the resolution or resolutions may provide. A resolution of the trust authorizing the issuance of bonds, notes or other obligations may provide that the bonds, notes or other obligations be secured by a trust indenture between the trust and a trustee, vesting in the trustee any property, rights, powers and duties in trust consistent with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) as the trust may determine.

d.Bonds, notes or other obligations of the trust may be sold at any price or prices and in any manner as the trust may determine. Each bond, note or other obligation shall mature and be paid not later than 30 years from the effective date thereof, or the certified useful life of the project or projects to be financed by the bonds, whichever is less, or a shorter period of time as may be applicable to any companion loan issued pursuant to federal law or regulation.

All bonds of the trust shall be sold at such price or prices and in such manner as the trust shall determine, after notice of sale, a summary of which shall be published at least once in at least three newspapers published in the State of New Jersey and at least once in a publication carrying municipal bond notices and devoted primarily to financial news published in New Jersey or the city of New York, the first summary notice to be at least five days prior to the day of bidding. The notice of sale may contain a provision to the effect that any or all bids made in pursuance thereof may be rejected. In the event of such rejection or of failure to receive any acceptable bid, the trust, at any time within 60 days from the date of such advertised sale, may sell such bonds at private sale upon terms not less favorable to the State than the terms offered by any rejected bid. The trust may sell all or part of the bonds of any series as issued to any State fund or to the federal government or any agency thereof, at private sale, without advertisement.

e.Bonds, notes or other obligations of the trust may be issued under the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) without obtaining the consent of any department, division, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or things, other than those consents, proceedings, conditions or things which are specifically required by P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.).

f.Bonds, notes or other obligations of the trust issued under the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) shall not be a debt or liability of the State or of any political subdivision thereof other than the trust and shall not create or constitute any indebtedness, liability or obligation of the State or any political subdivision, but all these bonds, notes and other obligations, unless funded or refunded by bonds, notes or other obligations, shall be payable solely from revenues or funds pledged or available for their payment as authorized in P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.). Each bond, note and obligation shall contain on its face a statement to the effect that the trust is obligated to pay the principal thereof or the interest thereon only from its revenues, receipts or funds pledged or available for their payment as authorized in P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), and that neither the State, nor any political subdivision thereof, is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the State, or any political subdivision thereof, is pledged to the payment of the principal of or the interest on the bonds, notes or other obligations.

g.The aggregate principal amount of bonds, notes or other obligations, including subordinated indebtedness of the trust, shall not exceed (1) $5,000,000,000 with respect to bonds, notes or other obligations issued to finance the Disaster Relief Emergency Financing Program established pursuant to section 1 of P.L.2013, c.93 (C.58:11B-9.5), and (2) $2,800,000,000 with respect to bonds, notes or other obligations issued for all other purposes of the trust. In computing the foregoing limitations there shall be excluded all the bonds, notes or other obligations, including subordinated indebtedness of the trust, which shall be issued for refunding purposes, whenever the refunding shall be determined to result in a savings.

(1)Upon the decision by the trust to issue refunding bonds, except for current refunding, and prior to the sale of those bonds, the trust shall transmit to the Joint Budget Oversight Committee, or its successor, a report that a decision has been made, reciting the basis on which the decision was made, including an estimate of the debt service savings to be achieved and the calculations upon which the trust relied when making the decision to issue refunding bonds. The report shall also disclose the intent of the trust to issue and sell the refunding bonds at public or private sale and the reasons therefor.

(2)The Joint Budget Oversight Committee or its successor shall have the authority to approve or disapprove the sales of refunding bonds as included in each report submitted in accordance with paragraph (1) of this subsection. The committee shall notify the trust in writing of the approval or disapproval within 30 days of receipt of the report. Should the committee not act within 30 days of receipt of the report, the trust may proceed with the sale of the refunding bonds, provided that the sale of refunding bonds shall realize not less than 3.00% net present value debt service savings.

(3)No refunding bonds shall be issued unless the report has been submitted to and approved by the Joint Budget Oversight Committee or its successor as set forth in paragraphs (1) and (2) of this subsection.

(4)Within 30 days after the sale of the refunding bonds, the trust shall notify the committee of the result of that sale, including the prices and terms, conditions and regulations concerning the refunding bonds, the actual amount of debt service savings to be realized as a result of the sale of refunding bonds, and the intended use of the proceeds from the sale of those bonds.

(5)The committee shall review all information and reports submitted in accordance with this subsection and may, on its own initiative, make observations to the trust, or to the Legislature, or both, as it deems appropriate.

h.Each issue of bonds, notes or other obligations of the trust may, if it is determined by the trust, be general obligations thereof payable out of any revenues, receipts or funds of the trust, or special obligations thereof payable out of particular revenues, receipts or funds, subject only to any agreements with the holders of bonds, notes or other obligations, and may be secured by one or more of the following:

(1)Pledge of revenues and other receipts to be derived from the payment of the interest on and principal of notes, bonds or other obligations issued to the trust by one or more local government units, and any other payment made to the trust pursuant to agreements with any local government units, or a pledge or assignment of any notes, bonds or other obligations of any local government unit and the rights and interest of the trust therein;

(2)Pledge of rentals, receipts and other revenues to be derived from leases or other contractual arrangements with any person or entity, public or private, including one or more local government units, or a pledge or assignment of those leases or other contractual arrangements and the rights and interest of the trust therein;

(3)Pledge of all moneys, funds, accounts, securities and other funds, including the proceeds of the bonds, notes or other obligations;

(4)Pledge of the receipts to be derived from the payments of State aid, payable to the trust pursuant to section 12 of P.L.1985, c.334 (C.58:11B-12);

(5)A mortgage on all or any part of the property, real or personal, of the trust then owned or thereafter to be acquired, or a pledge or assignment of mortgages made to the trust by any person or entity, public or private, including one or more local government units and the rights and interest of the trust therein.

i.The trust shall not issue any bonds, notes or other obligations, or otherwise incur any additional indebtedness, on or after June 30, 2033.

j.(Deleted by amendment, P.L.1996, c.88).

L.1985, c.334, s.6; amended 1985, c.336, s.1; 1993, c.194; 1994, c.107; 1995, c.220; 1996, c.88; 1997, c.224, s.7; 2001, c.223, s.3; 2002, c.69, s.1; 2004, c.111, s.2; 2005, c.202, s.2; 2006, c.69, s.1; 2007, c.138, s.2; 2008, c.69, s.1; 2009, c.103, s.3; 2010, c.64, s.1; 2013, c.93, s.2; 2015, c.106, s.1.



Section 58:11B-7 - Covenants By Trust

58:11B-7. Covenants by trust
7. In any resolution of the trust authorizing or relating to the issuance of any of its bonds, notes or other obligations, the trust, in order to secure the payment of the bonds, notes or other obligations and in addition to its other powers, may by provisions therein which shall constitute covenants by the trust and contracts with the holders of the bonds, notes or other obligations:

a. Secure the bonds, notes or other obligations as provided in section 6 of P.L.1985, c.334 (C.58:11B-6);

b. Covenant against pledging all or part of its revenues or receipts;

c. Covenant with respect to limitations on any right to sell, mortgage, lease or otherwise dispose of any notes, bonds or other obligations of local government units, or any part thereof, or any property of any kind;

d. Covenant as to any bonds, notes or other obligations to be issued by the trust, and the limitations thereon, and the terms and conditions thereof, and as to the custody, application, investment and disposition of the proceeds thereof;

e. Covenant as to the issuance of additional bonds, notes or other obligations of the trust or as to limitations on the issuance of additional bonds, notes or other obligations and on the incurring of other debts by it;

f. Covenant as to the payment of the principal of or interest on bonds, notes or other obligations of the trust, as to the sources and methods of payment, as to the rank or priority of the bonds, notes or other obligations with respect to any lien or security or as to the acceleration of the maturity of the bonds, notes or other obligations;

g. Provide for the replacement of lost, stolen, destroyed or mutilated bonds, notes or other obligations of the trust;

h. Covenant against extending the time for the payment of bonds, notes or other obligations of the trust or interest thereon;

i. Covenant as to the redemption of bonds, notes and other obligations by the trust or the holders thereof and privileges of exchange thereof for other bonds, notes or other obligations of the trust;

j. Covenant to create or authorize the creation of special funds or accounts to be held in trust or otherwise for the benefit of holders of bonds, notes and other obligations of the trust, or reserves for other purposes and as to the use, investment, and disposition of moneys held in those funds, accounts or reserves;

k. Provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and prescribe the events of default and terms and conditions upon which any or all of the bonds, notes or other obligations of the trust shall become or may be declared due and payable before maturity and the terms and conditions upon which the declaration and its consequences may be waived;

l. Vest in a trustee or trustees within or without the State any property, rights, powers and duties in trust as the trust may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations of the trust pursuant to section 18 of P.L.1985, c.334 (C.58:11B-18), including rights with respect to the sale or other disposition of notes, bonds or other obligations of local government units pledged pursuant to a resolution or trust indenture for the benefit of the holders of bonds, notes or other obligations of the trust and the right by suit or action to foreclose any mortgage pledged pursuant to the resolution or trust indenture for the benefit of the holders of the bonds, notes or other obligations, and to limit or abrogate the right of the holders of any bonds, notes or other obligations of the trust to appoint a trustee under the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), and to limit the rights, duties and powers of the trustee;

m. Pay the costs or expenses incident to the enforcement of the bonds, notes or other obligations of the trust or of the provisions of the resolution authorizing the issuance of those bonds, notes or other obligations or of any covenant or agreement of the trust with the holders of the bonds, notes or other obligations;

n. Limit the rights of the holders of any bonds, notes or other obligations of the trust to enforce any pledge or covenant securing the bonds, notes or other obligations; and

o. Make covenants other than or in addition to the covenants authorized by P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) of like or different character, and make covenants to do or refrain from doing any acts and things as may be necessary, or convenient and desirable, in order to better secure the bonds, notes or other obligations of the trust, or which, in the absolute discretion of the trust, would make the bonds, notes or other obligations more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

L.1985,c.334,s.7; amended 1997, c.224, s.8.



Section 58:11B-8 - Pledges Binding

58:11B-8. Pledges binding
Any pledge of revenues, receipts, moneys, funds, or other property or instruments made by the trust shall be valid and binding from the time when the pledge is made. The revenues, receipts, moneys, funds or other property so pledged and thereafter received by the trust shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the trust, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge under this section is created need be filed or recorded, except in the records of the trust.

L. 1985, c. 334, s. 8, eff. Nov. 5, 1985.



Section 58:11B-9 - Loans To Local Governments.

58:11B-9 Loans to local governments.

9. a. (1) The trust may make and contract to make loans to local government units, or to a local government unit on behalf of another local government unit, in accordance with and subject to the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to finance the cost of any wastewater treatment system project or water supply project, which the local government unit may lawfully undertake or acquire and for which the local government unit is authorized by law to borrow money.

(2)The trust may make and contract to make loans to public water utilities, or to any other person or local government unit on behalf of a public water utility, in accordance with and subject to the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to finance the cost of any water supply project, which the public water utility may lawfully undertake or acquire.

(3)The trust may make and contract to make loans to private persons other than local government units, or to any other person or local government unit on behalf of a private person, in accordance with and subject to the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to finance the cost of stormwater management systems.

The loans may be made subject to those terms and conditions as the trust shall determine to be consistent with the purposes thereof. Each loan by the trust and the terms and conditions thereof shall be subject to approval by the State Treasurer, and the trust shall make available to the State Treasurer all information, statistical data and reports of independent consultants or experts as the State Treasurer shall deem necessary in order to evaluate the loan. Each loan to a local government unit, public water utility or any other person shall be evidenced by notes, bonds or other obligations thereof issued to the trust. In the case of each local government unit, notes and bonds to be issued to the trust and, if applicable, the State, acting by and through the Department of Environmental Protection, by the local government unit (1) shall be authorized and issued as provided by law for the issuance of notes and bonds by the local government unit, (2) notwithstanding any provisions of the "Local Authorities Fiscal Control Law," P.L.1983, c.313 (C.40A:5A-1 et seq.) to the contrary, shall be approved by the Director of the Division of Local Government Services in the Department of Community Affairs, and (3), notwithstanding the provisions of N.J.S.40A:2-27, N.J.S.40A:2-28 and N.J.S.40A:2-29 or any other provisions of law to the contrary, may be sold at private sale to the trust or the State, as the case may be, at any price, whether or not less than par value, and shall be subject to redemption prior to maturity at any times and at any prices as the trust or the State, as the case may be, and local government units may agree. Each loan to a local government unit, public water utility or any other person and the notes, bonds or other obligations thereby issued shall bear interest at a rate or rates per annum as the trust or the State, as the case may be, and the local government unit, public water utility or any other person, as the case may be, may agree.

b.The trust is authorized to guarantee or contract to guarantee the payment of all or any portion of the principal and interest on bonds, notes or other obligations issued by a local government unit to finance the cost of any wastewater treatment system project or water supply project, which the local government unit may lawfully undertake or acquire and for which the local government unit is authorized by law to borrow money, and the guarantee shall constitute an obligation of the trust for the purposes of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.). Each guarantee by the trust and the terms and conditions thereof shall be subject to approval by the State Treasurer, and the trust shall make available to the State Treasurer all information, statistical data and reports of independent consultants or experts as the State Treasurer shall deem necessary in order to evaluate the guarantee.

c.The trust shall not make or contract to make any loans or guarantees to local government units, public water utilities or any other person, or otherwise incur any additional indebtedness, on or after June 30, 2033.

d.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may receive funds from any source including, without limitation, any funds drawn by the trust from a revolving line of credit or other similar financial vehicle that may be procured by the trust, either through a competitive or negotiated process, pursuant to section 5 of P.L.1985, c.334 (C.58:11B-5), for deposit into the Interim Financing Program Fund or the trust may issue its bonds, notes or other obligations in any principal amounts, in either case, as in the judgment of the trust shall be necessary to provide sufficient funds to finance or refinance short-term or temporary loans to local government units, public water utilities or private persons for any wastewater treatment system projects included on the project priority list and eligible for approval pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20) or water supply projects included on the project priority list and eligible for approval pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1), as applicable, without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, any administrative or legislative approvals.

The trust shall create and establish a special fund (hereinafter referred to as the "Interim Financing Program Fund") for the short-term or temporary loan financing or refinancing program (hereinafter referred to as the "Interim Financing Program").

Any short-term or temporary loans made by the trust pursuant to this subsection may only be made in advance of the anticipated loans the trust may make and contract to make under the provisions of subsection a. of this section from any source of funds anticipated to be received by the trust. Any such short-term or temporary loan made pursuant to the Interim Financing Program shall mature no later than the last day of the third succeeding fiscal year following the closing date on which the short-term or temporary loan was made by the trust to the project sponsor. The trust may make short-term or temporary loans pursuant to the Interim Financing Program to any one or more of the project sponsors, for the respective projects thereof, identified in the interim financing project priority list (hereinafter referred to as the "Interim Financing Program Eligibility List") in the form provided to the Legislature by the Commissioner of Environmental Protection.

The Interim Financing Program Eligibility List, including any revision thereof or supplement thereto, shall be submitted to the Secretary of the Senate and the Clerk of the General Assembly on or before June 30 of each year. The Interim Financing Program Eligibility List shall be submitted to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) at least once in each fiscal year. The Secretary and the Clerk shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively. Any environmental infrastructure project or the project sponsor thereof not identified in the Interim Financing Program Eligibility List shall not be eligible for a short-term or temporary loan from the Interim Financing Program Fund.

e.Notwithstanding any provisions of the "Local Bond Law" (N.J.S.40A:2-1 et seq.), the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.), or the "municipal and county utilities authority law," P.L.1957, c.183 (C.40:14B-1 et seq.) to the contrary, short-term or temporary loans made by the trust pursuant to section 9 of P.L.1985, c.334 (C.58:11B-9), section 4 of P.L.2007, c.138 (C.58:11B-9.1), section 1 of P.L.2009, c.59 (C.58:11B-9.2), section 5 of P.L.2009, c.103 (C.58:11B-9.3), section 2 of P.L.2011, c.94 (C.58:11B-9.4), section 1 of P.L.2013, c.93 (C.58:11B-9.5), or section 1 of P.L.2014, c.28 (C.58:11B-9.6), and the obligations issued by project sponsors to evidence such loans, may, at the discretion of the trust and upon application by the project sponsor, bear interest at a variable rate determined pursuant to a methodology as may be established by the trust from time to time.

Further, notwithstanding any provisions of the "Local Bond Law" (N.J.S.40A:2-1 et seq.), the "sewerage authorities law," P.L.1946, c.138 (C.40:14A-1 et seq.), or the "municipal and county utilities authority law," P.L.1957, c.183 (C.40:14B-1 et seq.) to the contrary, any short-term or temporary loans made by the trust pursuant to section 9 of P.L.1985, c.334 (C.58:11B-9), section 4 of P.L.2007, c.138 (C.58:11B-9.1), section 1 of P.L.2009, c.59 (C.58:11B-9.2), section 5 of P.L.2009, c.103 (C.58:11B-9.3), section 2 of P.L.2011, c.94 (C.58:11B-9.4), section 1 of P.L.2013, c.93 (C.58:11B-9.5), or section 1 of P.L.2014, c.28 (C.58:11B-9.6), and any notes or other obligations issued by project sponsors to evidence such short-term or temporary loans, except as provided in section 1 of P.L.2009, c.59 (C.58:11B-9.2), shall mature no later than the last day of the third succeeding fiscal year following the date of issuance of such notes or other obligations, without payment by project sponsors of any portion of the principal thereof prior to maturity.

L.1985, c.334, s.9; amended 1997, c.224, s.9; 1999, c.175, s.3; 2001, c.223, s.4; 2004, c.111, s.3; 2006, c.69, s.2; 2007, c.138, s.3; 2008, c.69, s.2; 2009, c.59, s.2; 2009, c.103, s.4; 2010, c.64, s.2; 2013, c.93, s.3; 2015, c.95, s.32; 2015, c.106, s.2.



Section 58:11B-9.1 - "Emergency Loan Fund."

58:11B-9.1 "Emergency Loan Fund."

4. a. The trust shall create and establish a special emergency fund (hereinafter referred to as the "Emergency Loan Fund") for the emergency short-term or temporary loan financing or refinancing program (hereinafter referred to as the "Emergency Financing Program").

The Emergency Loan Fund shall be credited with:

(1)moneys deposited in the fund as administrative fees received by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5);

(2)moneys received by the trust as repayment of the principal of and the interest or premium on loans made from the fund;

(3)any interest earnings received on the moneys in the fund;

(4)such other moneys as the Legislature may appropriate to the trust for deposit into the fund at any time to finance or refinance emergency short-term or temporary loans pursuant to the Emergency Financing Program; and

(5)any other source of available funds deemed by the trust to be necessary or appropriate to provide sufficient funds for deposit into the Emergency Loan Fund to finance or refinance emergency short-term or temporary loans pursuant to the Emergency Financing Program, including, without limitation, any funds drawn by the trust from a revolving line of credit or other similar financial vehicle that may be procured by the trust, either through a competitive or negotiated process, pursuant to section 5 of P.L.1985, c.334 (C.58:11B-5), for deposit into the Emergency Loan Fund to finance or refinance emergency short-term or temporary loans pursuant to the Emergency Financing Program.

b.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may make emergency short-term or temporary loans to (1) local government units to finance or refinance wastewater treatment system projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20); or (2) public water utilities or private persons to finance or refinance water supply projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1), as applicable, whenever the Commissioner of Environmental Protection has determined and certified, in writing, that any such project constitutes an emergency project because of an imminent threat to the environment or the public health, safety or welfare caused by structural or mechanical failure, sabotage or act of God, without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, the provisions of section 20 of P.L.1985, c.334 (C.58:11B-20), section 24 of P.L.1997, c.224 (C.58:11B-20.1), the Interim Financing Program Eligibility List pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), or any administrative or legislative approvals.

L.2007, c.138, s.4; amended 2015, c.106, s.3.



Section 58:11B-9.2 - "Planning And Design Fund.

58:11B-9.2 "Planning and Design Fund.

1. a. The trust shall create and establish a special fund (hereinafter referred to as the "Planning and Design Fund") for the short-term or temporary financing or refinancing of environmental planning and engineering design costs (hereinafter referred to as the "Planning and Design Financing Program").

The Planning and Design Fund shall be credited with:

(1)moneys deposited in the fund as administrative fees received by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5);

(2)moneys received by the trust as repayment of the principal of and the interest or premium on loans made from the fund;

(3)any interest earnings received on the moneys in the fund;

(4)moneys deposited in the Interim Financing Program Fund established pursuant to section 9 of P.L.1985, c.334 (C.58:11B-9) subject to the provisions of subsection c. of this section;

(5)such other moneys as the Legislature may appropriate to the trust for deposit into the fund at any time to finance or refinance short-term or temporary loans pursuant to the Planning and Design Financing Program; and

(6)any other source of available funds deemed by the trust to be necessary or appropriate to provide sufficient funds for deposit into the Planning and Design Fund to finance or refinance short-term or temporary loans pursuant to the Planning and Design Financing Program, including, without limitation, any funds drawn by the trust from a revolving line of credit or other similar financial vehicle that may be procured by the trust, either through a competitive or negotiated process, pursuant to section 5 of P.L.1985, c.334 (C.58:11B-5), for deposit into the Planning and Design Fund to finance or refinance short-term or temporary loans pursuant to the Planning and Design Financing Program.

b.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may make short-term or temporary loans for environmental planning and engineering design costs to (1) local government units to finance or refinance wastewater treatment system projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20); or (2) public water utilities or private persons to finance or refinance water supply projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1), as applicable, without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, the provisions of section 20 of P.L.1985, c.334 (C.58:11B-20), section 24 of P.L.1997, c.224 (C.58:11B-20.1), the Interim Financing Program Eligibility List pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), or any administrative or legislative approvals. Except for Combined Sewer Overflow Abatement Projects, any such short-term or temporary loan made pursuant to the Planning and Design Financing Program shall mature no later than the last day of the third succeeding fiscal year following the closing date on which the Planning and Design loan was made by the trust to the project sponsor. Planning and Design loans made to Combined Sewer Overflow Abatement Projects shall mature no later than the last day of the tenth succeeding fiscal year following the closing date on which the Planning and Design loan was made by the trust to the project sponsor.

c.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may utilize moneys deposited in the Interim Financing Program Fund established pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9) to make short-term or temporary loans for environmental planning and engineering design costs to (1) local government units to finance or refinance wastewater treatment system projects included on the project priority list pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20); or (2) public water utilities or private persons to finance or refinance water supply projects included on the project priority list pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1), as applicable, in advance of the anticipated loans the trust may make and contract to make under the provisions of subsection a. of section 9 of P.L.1985, c.334 (C.58:11B-9) to be financed or refinanced through the issuance of bonds, notes or other obligations of the trust authorized under section 6 of P.L.1985, c.334 (C.58:11B-6), without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, the provisions of section 20 of P.L.1985, c.334 (C.58:11B-20), section 24 of P.L.1997, c.224 (C.58:11B-20.1), the Interim Financing Program Eligibility List pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), or any administrative or legislative approvals.

L.2009, c.59, s.1; amended 2015, c.106, s.4.



Section 58:11B-9.3 - "Onsite Wastewater Disposal Loan Fund."

58:11B-9.3 "Onsite Wastewater Disposal Loan Fund."

5. a. The trust shall create and establish a special fund (hereinafter referred to as the "Onsite Wastewater Disposal Loan Fund") for the purposes of an onsite wastewater disposal loan financing or refinancing program (hereinafter referred to as the "Onsite Wastewater Disposal Financing Program").

The Onsite Wastewater Disposal Loan Fund shall be credited with:

(1)moneys deposited in the fund as administrative fees received by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5);

(2)moneys received by the trust as repayment of the principal of and the interest or premium on loans made from the fund;

(3)any interest earnings received on the moneys in the fund; and

(4)such other moneys as the Legislature may appropriate to the trust for deposit into the fund at any time to finance or refinance onsite wastewater disposal loans pursuant to the Onsite Wastewater Disposal Financing Program.

b.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may make onsite wastewater disposal loans for a period not to exceed 10 years to private persons or to local government units on behalf of private persons to finance the cost of alterations, repairs or replacements to individual subsurface sewage disposal systems performed pursuant to an onsite septic system ordinance approved by the Department of Environmental Protection, the New Jersey Pinelands Commission or the New Jersey Highlands Council, without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, the provisions of section 20 of P.L.1985, c.334 (C.58:11B-20), section 24 of P.L.1997, c.224 (C.58:11B-20.1), the Interim Financing Program Eligibility List pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), or any administrative or legislative approvals.

L.2009, c.103, s.5; amended 2011, c.94, s.1.



Section 58:11B-9.4 - "Supplemental Loan Fund."

58:11B-9.4 "Supplemental Loan Fund."

2. a. The trust shall create and establish a special fund (hereinafter referred to as the "Supplemental Loan Fund") for the short-term or temporary supplemental loan financing or refinancing program (hereinafter referred to as the "Supplemental Financing Program").

The Supplemental Loan Fund shall be credited with:

(1)moneys deposited in the fund as administrative fees received by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5);

(2)moneys received by the trust as repayment of the principal of and the interest or premium on loans made from the fund;

(3)any interest earnings received on the moneys in the fund;

(4)such other moneys as the Legislature may appropriate to the trust for deposit into the fund at any time to finance or refinance short-term or temporary supplemental loans pursuant to the Supplemental Financing Program; and

(5)any other source of available funds deemed by the trust to be necessary or appropriate to provide sufficient funds for deposit into the Supplemental Loan Fund to finance or refinance short-term or temporary loans pursuant to the Supplemental Financing Program, including, without limitation, any funds drawn by the trust from a revolving line of credit or other similar financial vehicle that may be procured by the trust, either through a competitive or negotiated process, pursuant to section 5 of P.L.1985, c.334 (C.58:11B-5), for deposit into the Supplemental Loan Fund to finance or refinance short-term or temporary loans pursuant to the Supplemental Financing Program.

b.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may make short-term or temporary loans for a project for which a loan has been previously issued pursuant to subsection a. of section 9 of P.L.1985, c.334 (C.58:11B-9) to pay for eligible costs incurred in excess of the previous loan amount for activities specifically approved in the previous project loan to: (1) local government units to finance or refinance wastewater treatment system projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20); or (2) public water utilities or private persons to finance or refinance water supply projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1), as applicable, without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, the provisions of section 20 of P.L.1985, c.334 (C.58:11B-20), section 24 of P.L.1997, c.224 (C.58:11B-20.1), the Interim Financing Program Eligibility List pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), or any administrative or legislative approvals.

L.2011, c.94, s.2; amended 2015, c.106, s.5.



Section 58:11B-9.5 - "Disaster Relief Emergency Financing Program Fund."

58:11B-9.5 "Disaster Relief Emergency Financing Program Fund."

1. a. The trust shall create and establish a special fund (hereinafter referred to as the "Disaster Relief Emergency Financing Program Fund") for the disaster relief emergency short-term or temporary loan program of the trust (hereinafter referred to as the "Disaster Relief Emergency Financing Program").

The Disaster Relief Emergency Financing Program Fund shall be credited with:

(1)moneys deposited in the fund as administrative fees received by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5);

(2)moneys received by the trust as repayment of the principal of and the interest or premium on loans made from the fund;

(3)any interest earnings received on the moneys in the fund;

(4)such other moneys as the Legislature may appropriate to the trust for deposit into the fund at any time to finance or refinance emergency short-term or temporary loans pursuant to the Disaster Relief Emergency Financing Program;

(5)the proceeds of any bonds, notes or other obligations that may be issued by the trust from time to time in any principal amounts as in the judgment of the trust shall be necessary or appropriate to provide sufficient funds for deposit into the fund to finance or refinance emergency short-term or temporary loans pursuant to the Disaster Relief Emergency Financing Program; and

(6)any other source of available funds that may be deemed by the trust to be necessary or appropriate to provide sufficient funds for deposit into the fund to finance or refinance emergency short-term or temporary loans pursuant to the Disaster Relief Emergency Financing Program, including, without limitation, any funds drawn by the trust from a revolving line of credit or other similar financial vehicle, either through a competitive or negotiated process, that may be procured by the trust pursuant to the provisions of section 5 of P.L.1985, c.334 (C.58:11B-5), for deposit into the fund to finance or refinance emergency short-term or temporary loans pursuant to the Disaster Relief Emergency Financing Program.

b.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may make emergency short-term or temporary Disaster Relief Emergency Financing Program loans to: (1) local government units to finance or refinance the costs incurred in the environmental planning and design associated with such wastewater treatment system projects, and wastewater treatment system projects, as applicable; or (2) local government units, public water utilities, or private persons to finance or refinance the costs incurred in the environmental planning and design of water supply projects, and water supply projects, as applicable.

Emergency short-term or temporary loans may be made upon the determination and certification in writing by the department that any such project is necessary and appropriate to: repair damages to a wastewater treatment system or water supply facility directly arising from an act of terrorism, seismic activity, or weather conditions that occurred within the prior three fiscal years that gave rise to a declaration by the Governor of a state of emergency, provided the wastewater treatment system or water supply facility is located in a county included in the Governor's state of emergency declaration; or mitigate the risk of future damage to a wastewater treatment system or water supply facility from an act of terrorism, seismic activity, or weather conditions comparable in scope and severity to the act of terrorism, seismic activity, or weather conditions that occurred within the prior three fiscal years that gave rise to a declaration by the Governor of a state of emergency, provided the wastewater treatment system or water supply facility is located in a county included in the Governor's state of emergency declaration, without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, the provisions of section 20 of P.L.1985, c.334 (C.58:11B-20), section 24 of P.L.1997, c.224 (C.58:11B-20.1), the Interim Financing Program Eligibility List pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), or any administrative or legislative approvals. Any such short-term or temporary loan pursuant to the Disaster Relief Emergency Financing Program shall mature no later than the last day of the third succeeding fiscal year following the closing date on which the short-term or temporary loan was made by the trust to the project sponsor.

c.The trust may make short-term or temporary loans pursuant to the Disaster Relief Emergency Financing Program to one or more of the project sponsors, for the respective projects thereof, identified on the Disaster Relief Emergency Financing Program project priority list (hereinafter referred to as the "Disaster Relief Emergency Financing Program Eligibility List") in the form provided to the Legislature by the Commissioner of Environmental Protection. The Disaster Relief Emergency Financing Program Eligibility List shall be submitted to the Legislature pursuant to section 2 of P.L.1991, c.164 (C.52:14-19.1) at least once in each fiscal year. An environmental infrastructure project or a project sponsor thereof not identified on the Disaster Relief Emergency Financing Program Eligibility List submitted to the Legislature shall not be eligible for a short-term or temporary loan from the Disaster Relief Emergency Financing Program Fund.

L.2013, c.93, s.1; amended 2015, c.106, s.6.



Section 58:11B-9.6 - "Equipment Loan Fund," "Equipment Loan Program."

58:11B-9.6 "Equipment Loan Fund," "Equipment Loan Program."

1. a. The trust shall create and establish a special fund (hereinafter referred to as the "Equipment Loan Fund") for the short-term or temporary equipment loan program of the trust (hereinafter referred to as the "Equipment Loan Program").

The Equipment Loan Fund shall be credited with:

(1)moneys deposited in the fund as administrative fees received by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5);

(2)moneys received by the trust as repayment of the principal of and the interest or premium on loans made from the fund;

(3)any interest earnings received on the moneys in the fund;

(4)such other moneys as the Legislature may appropriate to the trust for deposit into the fund at any time to finance or refinance short-term or temporary loans pursuant to the Equipment Loan Program;

(5)the proceeds of any bonds, notes or other obligations that may be issued by the trust from time to time in any principal amounts as in the judgment of the trust shall be necessary or appropriate to provide sufficient funds for deposit into the fund to finance or refinance short-term or temporary loans pursuant to the Equipment Loan Program; and

(6)any other source of available funds that may be deemed by the trust to be necessary or appropriate to provide sufficient funds for deposit into the fund to finance or refinance short-term or temporary loans pursuant to the Equipment Loan Program, including, without limitation, any funds drawn by the trust from a revolving line of credit or other similar financial vehicle, that may be procured by the trust, either through a competitive or negotiated process, pursuant to the provisions of section 5 of P.L.1985, c.334 (C.58:11B-5), for deposit into the fund to finance or refinance short-term or temporary loans pursuant to the Equipment Loan Program.

b.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may make short-term or temporary equipment loans to: (1) local government units to finance wastewater treatment system equipment projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 20 of P.L.1985, c.332 (C.58:11B-20); or (2) public water utilities or private persons to finance water supply equipment projects not included on the project priority list for the ensuing fiscal year or eligible for approval pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1).

The loans may be made without regard to any other provisions of P.L.1985, c.334 or P.L.1997, c.224, including, without limitation, the provisions of section 20 of P.L.1985, c.334 (C.58:11B-20), section 24 of P.L.1997, c.224 (C.58:11B-20.1), the Interim Financing Program Eligibility List pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), or any administrative or legislative approvals.

L.2014, c.28, s.1; amended 2015, c.106, s.7.



Section 58:11B-10 - "Wastewater Treatment System General Loan Fund"

58:11B-10. "Wastewater treatment system general loan fund"
10. The trust shall create and establish a special fund to be known as the "wastewater treatment system general loan fund."

Subject to the provisions of the legislation appropriating moneys to the trust, subject to any other provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) providing otherwise, and subject to agreements with the holders of bonds, notes and other obligations of the trust, the trust shall deposit into the wastewater treatment system general loan fund all revenues and receipts of the trust, including moneys received by the trust as payment of the principal of and the interest or premium on loans made from moneys in any wastewater treatment system fund or account held by the trust under P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), and the earnings on the moneys in any wastewater treatment system fund or account of the trust, and all grants, appropriations, other than those referred to in section 11 of P.L.1985, c.334 (C.58:11B-11), contributions, or other moneys from any source, available for the making of loans to local government units. The amounts in the wastewater treatment system general loan fund shall be available for application by the trust for loans to local government units for the cost of wastewater treatment system projects, and for other corporate purposes of the trust related to wastewater treatment systems, subject to agreements with the holders of bonds, notes or other obligations of the trust.

L.1985,c.334,s.10; amended 1997, c.224, s.10.



Section 58:11B-10.1 - "Water Supply Facilities General Loan Fund"

58:11B-10.1. "Water supply facilities general loan fund"
23. The trust shall create and establish a special fund to be known as the "water supply facilities general loan fund."

Subject to the provisions of the legislation appropriating moneys to the trust, subject to any other provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) providing otherwise, and subject to agreements with the holders of bonds, notes and other obligations of the trust, the trust shall deposit into the water supply facilities general loan fund all revenues and receipts of the trust, including moneys received by the trust as payment of the principal of and the interest or premium on loans made from moneys in any fund or account held by the trust under the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), and the earnings on the moneys in any fund or account of the trust, and all grants, appropriations, other than those referred to in section 11 of P.L.1985, c.334 (C.58:11B-11), contributions, or other moneys from any source, available for the making of loans to local government units, public water utilities, or to any other person or local government unit on behalf of a public water utility, for water supply projects. The amounts in the water supply facilities general loan fund shall be available for application by the trust for loans to local government units, public water utilities or any other person for the cost of water supply projects, and for other corporate purposes of the trust, subject to agreements with the holders of bonds, notes or other obligations of the trust.

L.1997,c.224,s.23; amended 1999, c.175, s.4.



Section 58:11B-10.2 - Loan Origination Fee Fund.

58:11B-10.2 Loan Origination Fee Fund.

1. a. There is established in the New Jersey Environmental Infrastructure Trust a special fund to be known as the Loan Origination Fee Fund.

The Loan Origination Fee Fund shall be credited with:

(1)moneys deposited into the fund as loan origination fees received by the Department of Environmental Protection and paid by project sponsors of wastewater treatment system projects or water supply projects financed under the New Jersey Environmental Infrastructure Financing Program; and

(2)any interest accumulated on the amounts of the loan origination fees.

b.Moneys in the Loan Origination Fee Fund shall be used by the Department of Environmental Protection for administrative and operating expenses incurred by the department in administering the New Jersey Environmental Infrastructure Financing Program, except that the total amount utilized by the department for administrative and operating expenses in any fiscal year shall not exceed $5,000,000. The amounts in the Loan Origination Fee Fund shall also be available for application by the department for State matching funds or loans to local government units for the cost of wastewater treatment system or water supply projects. Amounts in excess of revenue anticipation shall be carried forward into the following year.

c.As used in this section, "loan origination fee" means the fee charged by the Department of Environmental Protection and financed under the trust loan to pay a portion of the costs incurred by the department in the implementation of the New Jersey Environmental Infrastructure Financing Program.

L.2005, c.202, s.1; amended 2015, c.106, s.8.



Section 58:11B-11 - Reserve, Guarantee Funds

58:11B-11. Reserve, guarantee funds
a. The trust shall establish reserve and guarantee funds into which shall be deposited the proceeds from any State bond issue authorized for deposit in the trust or other funds appropriated by law to the trust for deposit in the reserve or guarantee funds. The reserve fund shall be used by the trust to secure debt issued by the trust. The guarantee fund shall be used by the trust to secure debt issued by a local government unit.

b. The trust may establish any reserves, funds or accounts as it may determine necessary or desirable to further the accomplishment of the purposes of the trust or to comply with the provisions of any agreement made by or authorized in any resolution of the trust.

L. 1985, c. 334, s. 11, eff. Nov. 5, 1985. Amended by L. 1985, c. 336, s. 2, eff. Sept. 23, 1985.



Section 58:11B-12 - Unpaid Obligations Of Local Government Units

58:11B-12. Unpaid obligations of local government units
a. To assure the continued operation and solvency of the trust, the trust may require that if a local government unit fails or is unable to pay to the trust in full when due any obligations of the local government unit to the trust, an amount sufficient to satisfy the deficiency shall be paid by the State Treasurer to the trust from State aid payable to the local government unit. As used in this section, obligations of the local government unit include the principal of or interest on bonds, notes or other obligations of a local government unit issued to or guaranteed by the trust, including the subrogation of the trust to the right of the holders of those obligations, any fees or charges payable to the trust, and any amounts payable by a local government unit under any service contract or other contractual arrangement the payments under which are pledged to secure any bonds or notes issued to the trust by another local government unit. State aid includes business personal property tax replacement revenues, State urban aid and State revenue sharing, as these terms are defined in section 2 of P.L. 1976, c. 38 (C. 40A:3-3), or other similar forms of State aid payable to the local government unit and to the extent permitted by federal law, federal moneys appropriated or apportioned to the local government unit by the State.

(1) If the trust requires, and there has been a failure or inability by a local government unit to pay its obligations to the trust remaining uncured for a period of 30 days, the chairman of the trust shall certify to the State Treasurer, with written notice to the fiscal officer of the local government unit and to the Legislature, the amount remaining unpaid, and the State Treasurer shall pay that amount to the trust, or if the right to receive those payments has been pledged or assigned to a trustee for benefit of the holders of bonds, notes or other obligations of the trust, to that trustee, out of the State aid payable to the local government unit, until the amount so certified is paid.

(2) The amount paid over to the trust shall be deducted from the corresponding appropriation or apportionment of State aid payable to the local government unit and shall not obligate the State to make, nor entitle the local government unit to receive, any additional appropriation or apportionment. The obligation of the State Treasurer to make payments to the trust or trustee and the right of the trust or trustee to receive those payments shall be subject and subordinate to the rights of holders of qualified bonds issued or to be issued pursuant to P.L. 1976, c. 38 (C. 40A:3-1 et seq.).

(3) In those instances where the local government units are municipal or county sewerage, utility or improvement authorities created pursuant to P.L. 1946, c. 138 (C. 40:14A-1 et seq.) or P.L. 1957, c. 183 (C. 40:14B-1 et seq.), the trust may require the municipalities or counties which receive service or other benefits from the districts or authorities to enter into service contracts or other contractual arrangements under which they would be required to make payments which would satisfy any deficiencies in the revenues of the districts or authorities to repay the loans made by the trust, which contracts would be pledged to secure the payment of the loans of the trust. b. Whenever a local government unit covenants or pledges to or secures the payment of its obligations to the trust by, in whole or in part, certain revenues of the local government unit derived by the local government unit from the imposition of rates, fees and charges, and the local government unit, and if payments by another local government unit under a service contract or other contractual arrangement are pledged to the payment of the obligations, the other local government unit, fails or is unable to pay in full when due any of the obligations and the State aid revenues for any reason have not been made available for the payment of the obligations or have not been made available in sufficient amounts to pay the obligations in full, the trust is authorized during the period of such failure to cause the local government unit, in accordance with the covenants or pledges established in any loan or other agreement relating thereto, to establish and collect rates, fees and charges in the amounts required to pay the obligations in accordance with the covenants or pledges established in the loan or other agreement relating thereto.

L. 1985, c. 334, s. 12, eff. Nov. 5, 1985.



Section 58:11B-13 - No Personal Liability

58:11B-13. No personal liability
13. Neither the directors of the trust nor any person executing bonds, notes or other obligations of the trust issued pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) shall be liable personally on the bonds, notes or other obligations by reason of the issuance thereof.

L.1985,c.334,s.13; amended 1997, c.224, s.11.



Section 58:11B-14 - Pledge To Bondholders

58:11B-14. Pledge to bondholders
14. The State does pledge to and covenant and agree with the holders of any bonds, notes or other obligations of the trust issued pursuant to authorization of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) that the State shall not limit or alter the rights or powers vested in the trust to perform and fulfill the terms of any agreement made with the holders of the bonds, notes or other obligations or to fix, establish, charge and collect any rents, fees, rates, payments or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the trust and to fulfill the terms of any agreement made with the holders of bonds, notes or other obligations, including the obligations to pay the principal of and interest and premium on those bonds, notes or other obligations, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, and shall not limit or alter the rights and powers of any local government unit to pay and perform its obligations owed to the trust in connection with loans received from the trust, until the bonds, notes and other obligations of the trust, together with interest thereon, are fully met and discharged or provided for.

L.1985,c.334,s.14; amended 1997, c.224, s.12.



Section 58:11B-15 - Authorized Investment

58:11B-15. Authorized investment
15. The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, notes or other obligations issued pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), and those bonds, notes or other obligations shall be authorized security for any and all public deposits.

L.1985,c.334,s.15; amended 1997, c.224, s.13.



Section 58:11B-16 - Conveyance Of Government Property

58:11B-16. Conveyance of government property
All State agencies and governmental units, notwithstanding any contrary provision of law, may lease, lend, grant or convey to the trust at its request upon any terms and conditions as the governing body or other proper authorities of the State agencies or governmental units may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the authorizing ordinance of the governing body concerned, any real property or interest which may be necessary or convenient to the effectuation of the purposes of the trust.

L. 1985, c. 334, s. 16, eff. Nov. 5, 1985.



Section 58:11B-17 - Tax Exemption

58:11B-17. Tax exemption
17. All property of the trust is declared to be public property devoted to an essential public and governmental function and purpose and the revenues, income and other moneys received or to be received by the trust shall be exempt from all taxes of the State or any political subdivision thereof. All bonds, notes and other obligations of the trust issued pursuant to P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) are declared to be issued by a body corporate and politic of the State and for an essential public and governmental purpose and those bonds, notes and other obligations, and interest thereon and the income therefrom and from the sale, exchange or other transfer thereof shall at all times be exempt from taxation, except for transfer inheritance and estate taxes.

L.1985,c.334,s.17; amended 1997, c.224, s.14.



Section 58:11B-18 - Default

58:11B-18. Default
18. a. If the trust defaults in the payment of principal of, or interest on, any issue of its bonds, notes or other obligations after these are due, whether at maturity or upon call for redemption, and the default continues for a period of 30 days or if the trust defaults in any agreement made with the holders of any issue of bonds, notes or other obligations, the holders of 25% in aggregate principal amount of the bonds, notes or other obligations of the issue then outstanding, by instrument or instruments filed in the office of the clerk of any county in which the trust operates and has an office and proved or acknowledged in the same manner as required for a deed to be recorded, may direct a trustee to represent the holders of the bonds, notes or other obligations of the issuers for the purposes herein provided.

b. Upon default, the trustee may, and upon written request of the holders of 25% in principal amount of the bonds, notes or other obligations of the trust of a particular issue then outstanding shall, in his or its own name:

(1) By suit, action or proceeding enforce all rights of the holders of bonds, notes or other obligations of the issue, to require the trust to carry out any other agreements with the holders of the bonds, notes or other obligations of the issue and to perform its duties under P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.);

(2) Bring suit upon the bonds, notes or other obligations of the issue;

(3) By action or suit, require the trust to account as if it were the trustee of an express trust for the holders of the bonds, notes or other obligations of the issue;

(4) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds, notes or other obligations of the issue;

(5) Sell or otherwise dispose of bonds and notes of local government units pledged pursuant to resolution or trust indenture for benefit of holders of bonds, notes, or other obligations of the issue on any terms as resolution or trust indenture may provide;

(6) By action or suit, foreclose any mortgage pledged pursuant to the resolution or trust indenture for the benefit of the holders of the bonds, notes or other obligations of the issue;

(7) Declare all bonds, notes or other obligations of the issue due and payable, and if all defaults are made good, then with the consent of the holders of 50% of the principal amount of the bonds, notes or other obligations of the issue then outstanding, to annul the declaration and its consequences.

c. The trustee shall, in addition to the foregoing, have those powers necessary or appropriate for the exercise of any function specifically set forth herein or incident to the general representation of holders of bonds, notes or other obligations of the trust in the enforcement and protection of their rights.

d. The Superior Court shall have jurisdiction over any suit, action or proceeding by the trustees on behalf of the holders of bonds, notes or other obligations of the trust. The venue of any suit, action or proceeding shall be in the county in which the principal office of the trust is located.

e. Before declaring the principal of bonds, notes or other obligations of the trust due and payable as a result of a trust default on any of its bonds, notes or other obligations, the trustee shall first give 30 days' notice in writing to the trust and to the Governor, State Treasurer, President of the Senate and Speaker of the General Assembly.

L.1985,c.334,s.18; amended 1997, c.224, s.15.



Section 58:11B-19 - Application Of Trust Funds

58:11B-19. Application of trust funds
19. Sums of money received pursuant to the authority of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), whether as proceeds from the sale of particular bonds, notes or other obligations of the trust or as particular revenues or receipts of the trust, are deemed to be trust funds, to be held and applied solely as provided in the resolution or trust indenture under which the bonds, notes or obligations are authorized or secured. Any officer with whom or any bank or trust company with which those sums of money are deposited as trustee thereof shall hold and apply the same for the purposes thereof, subject to any provision as the aforementioned acts and the resolution or trust indenture authorizing or securing the bonds, notes or other obligations of the trust may provide.

L.1985,c.334,s.19; amended 1997, c.224, s.16.



Section 58:11B-19.1 - Receipt Of Federal Funds By Trust.

58:11B-19.1 Receipt of federal funds by trust.

6.Notwithstanding any provision of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) to the contrary, the trust may receive federal funds to make loans or grants in the implementation of the New Jersey Environmental Infrastructure Financing Program for 2009 to local government units, public water utilities or private persons for any wastewater treatment system projects included on the project priority list for the ensuing fiscal year and eligible for approval pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20) or water supply projects included on the project priority list for the ensuing fiscal year and eligible for approval pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1), as applicable.

L.2009, c.59, s.6.



Section 58:11B-20 - Project Priority List.

58:11B-20 Project priority list.

20. a. The Commissioner of Environmental Protection shall for each fiscal year develop a priority system for wastewater treatment systems and shall establish the ranking criteria and funding policies for the projects therefor. The commissioner shall set forth a project priority list for funding by the trust for each fiscal year and shall include the aggregate amount of funds of the trust to be authorized for these purposes. The project priority list may include any stormwater management or combined sewer overflow abatement project identified in the stormwater management and combined sewer overflow abatement project priority list adopted by the commissioner pursuant to section 28 of P.L.1989, c.181.

The project priority list, which shall include for each wastewater treatment system the date each project is scheduled to be certified as ready for funding, shall be in conformance with applicable provisions of the "Federal Water Pollution Control Act Amendments of 1972," Pub.L. 92-500 (33 U.S.C. s.1251 et al.), and any amendatory or supplementary acts thereto, and State law. The project priority list shall include a description of each project and its purpose, impact, cost, and construction schedule, and an explanation of the manner in which priorities were established. The priority system and project priority list for the ensuing fiscal year shall be submitted to the Secretary of the Senate and the Clerk of the General Assembly on or before January 15 of each year. The Secretary and the Clerk shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively. Incremental revisions or supplements to the project priority list may be submitted to the Legislature at any time between January 15th and May 15th of each year. On or before May 15 of each year, the trust shall submit the project priority list, including any revision thereof or supplement thereto, to be introduced in each House in the form of legislative appropriations bills, which shall be referred to the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors, for their respective consideration.

b.The Senate Environment Committee and the Assembly Environment and Solid Waste Committee shall, either individually or jointly, consider the legislation containing the project priority list, and shall report the legislation, together with any modifications, out of committee for consideration by each House of the Legislature. On or before July 1 of each year, the Legislature shall approve an appropriations act containing the project priority list, including any amendatory or supplementary provisions thereto, which act shall include the authorization of an aggregate amount of funds of the trust to be expended for loans and guarantees for the specific projects, including the individual amounts therefor, on the list.

c.The trust shall not expend any money for a loan or guarantee during a fiscal year for any wastewater treatment system project unless the expenditure is authorized pursuant to an appropriations act as provided in the provisions of this section, or as otherwise set forth in an appropriations act.

L.1985, c.334, s.20; amended 1997, c.224, s.17; 2001, c.223, s.5; 2002, c.69, s.2; 2009, c.59, s.3; 2015, c.106, s.9.



Section 58:11B-20.1 - Priority System For Water Supply Projects; Policies.

58:11B-20.1 Priority system for water supply projects; policies.

24. a. The Commissioner of Environmental Protection shall for each fiscal year develop a priority system for water supply projects and shall establish the ranking criteria and funding policies therefor. The commissioner shall set forth a project priority list for funding by the trust for each fiscal year and shall include the aggregate amount of funds of the trust to be authorized for these purposes. The commissioner may include a water supply project on the project priority list if it meets the eligibility requirements for funding pursuant to the federal "Safe Drinking Water Act Amendments of 1996," Pub.L.104-182. The project priority list shall include a description of each project and an explanation of the manner in which priorities were established. The priority system and project priority list for the ensuing fiscal year shall be submitted to the Secretary of the Senate and the Clerk of the General Assembly on or before January 15 of each year. The Secretary and the Clerk shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively. Incremental revisions or supplements to the project priority list may be submitted to the Legislature at any time between January 15th and May 15th of each year. On or before May 15 of each year, the trust shall submit the project priority list, including any revision thereof or supplement thereto, to be introduced in each House in the form of legislative appropriations bills, which shall be referred to the Senate Environment Committee and the Assembly Environment and Solid Waste Committee, or their successors, for their respective consideration.

b.The Senate Environment Committee and the Assembly Environment and Solid Waste Committee shall, either individually or jointly, consider the legislation containing the project priority list, and shall report the legislation, together with any modifications, out of committee for consideration by each House of the Legislature. On or before July 1 of each year, the Legislature shall approve an appropriations act containing the project priority list, including any amendatory or supplementary provisions thereto, which act shall include the authorization of an aggregate amount of funds of the trust to be expended for loans and guarantees for the specific water supply projects, including the individual amounts therefor, on the list.

c.The trust shall not expend any money for a loan or guarantee during a fiscal year for any water supply project unless the expenditure is authorized pursuant to an appropriations act as provided in the provisions of this section, or as otherwise set forth in an appropriations act.

L.1997, c.224, s.24; amended 2001, c.223, s.6; 2002, c.69, s.3; 2009, c.59, s.4; 2015, c.106, s.10.



Section 58:11B-21 - Financial Plan.

58:11B-21 Financial plan.

21.On or before May 15 of each year, the trust shall submit to the Legislature a financial plan designed to implement the financing of the wastewater treatment system projects either on the project priority list approved pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20) or as otherwise approved by the Legislature. The financial plan shall contain an enumeration of the bonds, notes or other obligations of the trust which the trust intends to issue, including the amounts thereof and the terms and conditions thereof, a list of loans to be made to local government units or private persons, including the terms and conditions thereof and the anticipated rate of interest per annum and repayment schedule therefor, and a list of loan guarantees or contracts to guarantee the payment of all or a portion of the principal and interest on bonds, notes or other obligations issued by a local government unit to finance the cost of a wastewater treatment system project, and the terms and conditions thereof.

The financial plan shall also set forth a complete operating and financial statement covering its proposed operations during the forthcoming fiscal year, including amounts of income from all sources, and the uniform schedule of fees and charges established by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5), and the amounts to be derived therefrom, and shall summarize the status of each wastewater treatment system project for which loans or guarantees have been made by the trust, and shall describe major impediments to the accomplishment of the planned wastewater treatment system projects.

The financial plan shall identify the wastewater treatment system projects financed during the prior fiscal year through the Disaster Relief Emergency Financing Program established pursuant to section 1 of P.L.2013, c.93 (C.58:11B-9.5), including a project description, the amount of the Disaster Relief Emergency Financing Program loan for each project, and the duration of such Disaster Relief Emergency Financing Program loan.

The financial plan shall also identify the wastewater treatment system projects financed during the prior fiscal year by the Interim Financing Program established pursuant to subsection d. of section 9 of P.L.1985, c.224 (C.58:11B-9) and the Equipment Loan Program established pursuant to section 1 of P.L.2014, c.28 (C.58:11B-9.6) including a project description, the amount of the loan provided for each project, and the duration of each loan.

L.1985, c.334, s.21; amended 1997, c.224, s.18; 2001, c.223, s.7; 2013, c.93, s.4; 2014, c.28, s.2.



Section 58:11B-21.1 - Submission Of Financial Plan To Legislature.

58:11B-21.1 Submission of financial plan to Legislature.

25.On or before May 15 of each year, the trust shall submit to the Legislature a financial plan designed to implement the financing of the water supply projects either on the project priority list approved pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1) or as otherwise approved by the Legislature. The financial plan shall contain an enumeration of the bonds, notes or other obligations of the trust which the trust intends to issue, including the amounts thereof and the terms and conditions thereof, a list of loans to be made to local government units, public water utilities, or to any other person or local government unit on behalf of a public water utility, including the terms and conditions thereof and the anticipated rate of interest per annum and repayment schedule therefor, and a list of loan guarantees or contracts to guarantee the payment of all or a portion of the principal and interest on bonds, notes or other obligations issued by a local government unit to finance the cost of a water supply project, and the terms and conditions thereof.

The financial plan shall also set forth a complete operating and financial statement covering its proposed operations during the forthcoming fiscal year, including amounts of income from all sources, and the uniform schedule of fees and charges established by the trust pursuant to subsection o. of section 5 of P.L.1985, c.334 (C.58:11B-5), and the amounts to be derived therefrom, and shall summarize the status of each water supply project for which loans or guarantees have been made by the trust, and shall describe major impediments to the accomplishment of the planned water supply projects.

The financial plan shall identify the water supply projects financed during the prior fiscal year through the Disaster Relief Emergency Financing Program established pursuant to section 1 of P.L.2013, c.93 (C.58:11B-9.5), including a project description, the amount of the Disaster Relief Emergency Financing Program loan for each project, and the duration of such Disaster Relief Emergency Financing Program loan.

The financial plan shall also identify the water supply projects financed during the prior fiscal year by the Interim Financing Program established pursuant to subsection d. of section 9 of P.L.1985, c.224 (C.58:11B-9) and the Equipment Loan Program established pursuant to section 1 of P.L.2014, c.28 (C.58:11B-9.6), including a project description, the amount of the loan provided for each project, and the duration of each loan.

L.1997, c.224, s.25; amended 2001, c.223, s.8; 2013, c.93, s.5; 2014, c.28, s.3.



Section 58:11B-22 - Submission Of Financial Plan, Details; Approval.

58:11B-22 Submission of financial plan, details; approval.

22. a. The trust shall submit the financial plan required pursuant to section 21 of P.L.1985, c.334 (C.58:11B-21) to the Secretary of the Senate and the Clerk of the General Assembly on the same day on or before May 15 of each year. The Secretary and the Clerk shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively.

b.Unless the financial plan as described in the submission is approved by adoption of a concurrent resolution of both houses within the time period prescribed in this subsection, the financial plan shall be deemed disapproved and the trust shall not undertake any of the proposed activities contained therein. The President and the Speaker shall cause a concurrent resolution of approval of the trust's financial plan to be placed before the members of the respective houses for a recorded vote within the time period. The time period shall commence on the day of submission and expire on June 30 of the year of submission.

L.1985, c.334, s.22; amended 1997, c.224, s.19; 2014, c.28, s.4.



Section 58:11B-22.1 - Submission Of Financial Plan, Details; Approval.

58:11B-22.1 Submission of financial plan, details; approval.

26. a. The trust shall submit the financial plan required pursuant to section 25 of P.L.1997, c.224 (C.58:11B-21.1) to the Secretary of the Senate and the Clerk of the General Assembly on the same day on or before May 15 of each year. The Secretary and the Clerk shall cause the date of submission to be entered upon the Senate Journal and the Minutes of the General Assembly, respectively.

b.Unless the financial plan as described in the submission is approved by adoption of a concurrent resolution of both houses within the time period prescribed in this subsection, the financial plan shall be deemed disapproved and the trust shall not undertake any of the proposed activities contained therein. The President and the Speaker shall cause a concurrent resolution of approval of the trust's financial plan to be placed before the members of the respective houses for a recorded vote within the time period. The time period shall commence on the day of submission and expire on June 30 of the year of submission.

L.1997, c.224, s.26; amended 2014, c.28, s.5.



Section 58:11B-22.2 - Submission Of Consolidated Financial Plan.

58:11B-22.2 Submission of consolidated financial plan.

27. As an alternative to the individual annual submissions required by the provisions of sections 21 and 22 of P.L.1985, c.334 (C.58:11B-21 and 58:11B-22), sections 25 and 26 of P.L.1997, c.224 (C.58:11B-21.1 and C.58:11B-22.1) and subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), the trust may develop and submit to the Legislature a consolidated financial plan designed to implement the financing of the wastewater treatment system projects on the project priority list approved pursuant to section 20 of P.L.1985, c.334 (C.58:11B-20), the water supply projects on the project priority list approved pursuant to section 24 of P.L.1997, c.224 (C.58:11B-20.1), the water resources projects and wastewater treatment system projects on the water resources project and wastewater treatment system project priority list developed pursuant to section 31 of P.L.2003, c.162, the environmental infrastructure projects identified in the Interim Financing Program Eligibility List developed pursuant to subsection d. of section 9 of P.L.1985, c.334 (C.58:11B-9), and any other environmental infrastructure projects approved by the Legislature.

L.1997, c.224, s.27; amended 2001, c.223, s.9; 2004, c.111, s.4; 2009, c.59, s.5.



Section 58:11B-23 - Expenditure Of Funds

58:11B-23. Expenditure of funds
23. a. No funds from State sources or State bond issues used to capitalize the trust shall be available for use by the trust unless appropriated by law to the trust.

b. No funds shall be expended by the trust for its annual operating expenses unless appropriated by law to the trust. Unless required to be otherwise applied pursuant to law, funds generated by the operation of the trust, including, but not limited to: proceeds from the sale of the trust's bonds, notes or other obligations; revenues derived from investments by the trust; loan repayments from local government units; and fees and charges levied by the trust, may thereafter be applied in accordance with the provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) for any corporate purpose of the trust without appropriation; except that the funds shall only be used to make loans or guarantees approved by the Legislature in accordance with the provisions of sections 20, 21 and 22 of P.L.1985, c.334 (C.58:11B-20, 58:11B-21 and 58:11B-22), or sections 24, 25 and 26 of P.L.1997, c.224 (C.58:11B-20.1, C.58:11B-21.1 and C.58:11B-22.1).

c. The trust shall not apply for any federal funds, including funds which are authorized pursuant to the "Federal Water Pollution Control Act Amendments of 1972," Pub.L. 92-500 (33 U.S.C. s.1251 et al.), and any amendatory or supplementary acts thereto.

The trust, with the concurrence of the Commissioner of Environmental Protection, may receive, accept or utilize moneys received from local government units as repayments of principal and interest on loans made from the State Revolving Fund Accounts established pursuant to section 1 of P.L.1988, c.133.

L.1985,c.334,s.23; amended 1997, c.224, s.20.



Section 58:11B-24 - Annual Audit

58:11B-24. Annual audit
a. The trust shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants selected by the State Treasurer and the cost thereof shall be considered as an expense of the trust and a copy thereof shall be filed with the Governor, State Treasurer, Senate and General Assembly. Notwithstanding the provision of any law to the contrary, the State Auditor or his legally authorized representative may examine the accounts or books of the trust.

b. All officers, departments, boards, units, divisions and commissions of the State are authorized to render any services to the trust as may be within the area of their respective governmental functions as fixed or established by law, and as may be requested by the trust. The cost and expense of those services shall be met and provided for by the State governmental units rendering the services.

L. 1985, c. 334, s. 24, eff. Nov. 5, 1985.



Section 58:11B-25 - Rules, Regulations For Loans, Guarantees

58:11B-25. Rules, regulations for loans, guarantees
25. The trust shall establish the rules and regulations governing the making and use of loans or guarantees, including, but not limited to, procedures for the submission of loan guarantee requests, standards for the evaluation of requests, provisions implementing priority systems for projects, reporting requirements of the recipient of any loan or guarantee concerning the progress and the expenditure of funds, and limitations, restrictions or requirements concerning the use of loan funds as the trust shall prescribe; provided that the rules and regulations shall be in compliance with the terms and provisions of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.) relating to the making of or eligibility for loans or guarantees for environmental infrastructure projects generally or for any particular type or class of wastewater treatment system or water supply projects.

L.1985,c.334,s.25; amended 1997, c.224, s.21.



Section 58:11B-26 - Affirmative Action Program

58:11B-26. Affirmative action program
a. The trust shall adopt the rules and regulations requiring a local government unit which receives a loan or guarantee for a project to establish an affirmative action program for the hiring of minority workers in the performance of any construction contract for that project and to establish a program to provide opportunities for socially and economically disadvantaged contractors and vendors to supply materials and services for the contract, consistent with the provisions of the "Law Against Discrimination," P.L. 1945, c. 169 (C. 10:5-1 et seq.). Not less than 10% of the amount of any contract for construction, materials or services for a project shall be awarded to small business concerns owned and controlled by socially and economically disadvantaged individuals as defined in section 8(a) and 8(d) of the "Small Business Act," Pub.L. 75-536 (15 U.S.C. s. 637(a) and (d)), and any regulations promulgated pursuant thereto.

b. The trust shall adopt the rules and regulations requiring a local government unit which receives a loan or guarantee for a project to pay not less than the prevailing wage rate to workers employed in the performance of any construction contract for that project, in accordance with the rate determined by the Commissioner of Labor pursuant to P.L. 1963, c. 150 (C. 34:11-56.25 et seq.).

L. 1985, c. 334, s. 26, eff. Nov. 5, 1985.



Section 58:11B-27 - Rules, Regulations, Adoption Procedure

58:11B-27. Rules, regulations, adoption procedure
27. The trust shall adopt such rules and regulations as it deems necessary to effectuate the purposes of P.L.1985, c.334 (C.58:11B-1 et seq.) or P.L.1997, c.224 (C.58:11B-10.1 et al.), including those required pursuant to sections 25 and 26 of P.L.1985, c.334 (C.58:11B-25 and 58:11B-26), in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.).

L.1985,c.334,s.27; amended 1997, c.224, s.22.



Section 58:12A-1 - Short Title

58:12A-1. Short title
This act shall be known and may be cited as the "Safe Drinking Water Act."

L.1977, c. 224, s. 1, eff. Sept. 17, 1977.



Section 58:12A-2 - Legislative Findings And Declarations

58:12A-2. Legislative findings and declarations
The Legislature finds and declares that it is a paramount policy of the State to protect the purity of the water we drink and that the Department of Environmental Protection shall be empowered to promulgate and enforce regulations to purify drinking water by filtration or such other treatment method as it may require, prior to the distribution of said drinking water to the public; that the maintenance of high-quality potable water is essential in order to safeguard the health and welfare of the people of the State; that the Federal Safe Drinking Water Act provides a comprehensive framework, at a minimum, for establishing standards, providing technical assistance, and for regulating the collection, treatment, monitoring, storage, and distribution of potable water, and for consolidating and improving existing State law regarding potable water; and that it is in the best interests of the people of the State for the State, through its Department of Environmental Protection, to assume primary enforcement responsibility under the Federal Safe Drinking Water Act.

L.1977, c. 224, s. 2, eff. Sept. 17, 1977. Amended by L.1983, c. 443, s. 12, eff. Jan. 9, 1984.



Section 58:12A-3 - Definitions.

58:12A-3 Definitions.

3.As used in P.L.1977, c.224 (C.58:12A-1 et seq.):

a."Administrator" means the Administrator of the United States Environmental Protection Agency or his authorized representative;

b."Contaminant" means any physical, chemical, biological or radiological substance or matter in water;

c."Commissioner" means the Commissioner of Environmental Protection or his designated representative;

d."County" means any county or any agency or instrumentality of one or more thereof;

e."Department" means the Department of Environmental Protection;

f."Federal act" means the Safe Drinking Water Act, P.L.93-523, 42 U.S.C. s.300 et al.;

g."Federal agency" means any department, agency, or instrumentality of the United States;

h."Municipality" means any city, town, township, borough or village or any agency or instrumentality of one or more thereof;

i."National primary drinking water regulations" means primary drinking water regulations promulgated by the administrator pursuant to the federal act;

j."Person" means any individual, corporation, company, firm, association, partnership, municipality, county, State agency or federal agency;

k."Primary drinking water regulation" means a regulation which:

(1)Applies at a minimum to public water systems;

(2)Specifies contaminants which, in the judgment of the commissioner, may have any adverse effect on the health of persons;

(3)Specifies for each such contaminant either: (a) a maximum contaminant level if, in the judgment of the commissioner, it is economically and technologically feasible to ascertain the level of such contaminant in water in public water systems, or (b) if, in the judgment of the commissioner, it is not economically or technologically feasible to ascertain the level of such contaminant, each treatment technique known to the commissioner which leads to a reduction in the level of such contaminant sufficient to satisfy the requirements of section 4 of P.L.1977, c.224 (C.58:12A-4);

(4)Contains criteria and procedures to assure a supply of drinking water which dependably complies with such maximum contaminant levels, including quality control, sampling frequencies, and testing procedures to insure compliance with such levels and to insure proper operation and maintenance of the system, and requirements as to: (a) the minimum quality of water which may be taken into the system, and (b) siting for new facilities for public water systems;

l."Public water system" means a system for the provision to the public of water for human consumption through pipes or other constructed conveyances, if such system has at least 15 service connections or regularly serves an average of at least 25 individuals daily at least 60 days out of the year. Such term includes: (1) any collection, treatment, storage and distribution facilities under control of the operator of such system and used primarily in connection with such system, and (2) any collection or pre-treatment storage facilities not under such control which are used primarily in connection with such system. "Public community water system" means a public water system which serves at least 15 service connections used by year-round residents or regularly serves at least 25 year-round residents;

m."State agency" means any department, agency or instrumentality of this State or of this State and any other state or states;

n."Supplier of water" means any person who owns or operates a public water system;

o."Maximum contaminant level" means the maximum permissible level of a contaminant in water which is delivered to the free-flowing outlet of the ultimate user of a public water system or other water system to which State primary drinking water regulations apply, except in the case of turbidity, where the maximum permissible level is measured at the point of entry to the distribution system. Contaminants added to the water under circumstances controlled by the user, except those resulting from corrosion of piping and plumbing caused by water quality, are excluded from this definition;

p."Nonpublic water system" means a water system that is not a public water system;

q."Sanitary survey" means an on-site review of the water source, facilities, equipment, operation and maintenance of a public or nonpublic water system for the purpose of evaluating the adequacy of the source, facilities, equipment, operation and maintenance for producing and distributing safe drinking water with adequate pressure and volume;

r."Secondary drinking water regulation" means a regulation applying to one or more water systems, and which specifies the maximum contaminant levels that are required to protect the public welfare; such regulations may apply to any contaminant in drinking water: (1) which may adversely affect the taste, odor, or appearance of such water and consequently may cause a substantial number of persons served by such water systems to discontinue their use, or (2) which may otherwise adversely affect the public welfare;

s."Water system" means a system for providing potable water to any person.

L.1977, c.224, s.3; amended 1983, c.443, s.13; 1999, c.176, s.5.



Section 58:12A-4 - Powers, Duties Of Commissioner Relative To Drinking Water Regulations.

58:12A-4 Powers, duties of commissioner relative to drinking water regulations.

4. a. The commissioner shall prepare, promulgate and enforce and may amend or repeal:

(1)State primary drinking water regulations that at any given time shall be no less stringent than national regulations in effect at that time;

(2)State secondary drinking water regulations; and

(3)other regulations to protect potable waters, regulate public and nonpublic water systems, and carry out the intent of the provisions of P.L.1977, c.224 (C.58:12A-1 et seq.) in any one or more areas of the State requiring a particular safe drinking water program.

b.Subject to section 5 of P.L.1977, c.224 (C.58:12A-5), State primary drinking water regulations shall apply to each public water system in the State, except that such regulations shall not apply to a public water system:

(1)Which consists only of distribution and storage facilities and which does not have any collection and treatment facilities;

(2)Which obtains all of its water from, but is not owned or operated by, a public water system to which such regulations apply;

(3)Which does not sell water to any person; and

(4)Which does not provide water for potable purposes to any carrier which conveys passengers in interstate commerce.

c.The commissioner shall adopt and implement adequate procedures, promulgate appropriate rules and regulations, and issue such orders as are necessary for the enforcement of State primary drinking water regulations and for the provision of potable water of adequate volume and pressure; such regulations and procedures to include but not be limited to:

(1)Monitoring and inspection procedures;

(2)Maintenance of an inventory of public water systems in the State;

(3)A systematic program for conducting sanitary surveys of public water systems throughout the State or in a part thereof, whenever the commissioner determines that such surveys are necessary or advisable;

(4)The establishment and maintenance of a program for the certification of laboratories conducting analytic measurements of drinking water contaminants specified in the State primary and secondary drinking water regulations; and the assurance of the availability to the department of laboratory facilities certified by the administrator and capable of performing analytic measurements of all contaminant specified in the State primary and secondary drinking water regulations;

(5)The establishment and maintenance of programs concerning plans and specifications for the design, construction and operation of water systems, which programs:

(a)require all such plans and specifications to be first approved by the department before any work thereunder shall be commenced;

(b)assure that all new public water systems have adequate technical, managerial and financial capacity to comply with the provisions of the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), and all regulations promulgated by the department pursuant to that act prior to approval of such systems to distribute water for potable purposes;

(c)assure that all water systems will comply with any rules and regulations of the department; and

(d)assure and certify compliance with the State primary drinking water regulations or such requirements of the State secondary drinking water regulations as the commissioner deems applicable, and will deliver water with sufficient quality, volume and pressure to the users of such systems.

d.The commissioner shall keep such records and make such reports with respect to the duties, powers and responsibilities of the commissioner under subsections a. and c. of this section as may be required by regulations established by the administrator pursuant to the federal act.

e.The commissioner may require any public water system to install, use, and maintain such monitoring equipment and methods, to perform such sampling, to maintain and retain such records of information from monitoring and sampling activities, to submit such reports of monitoring and sampling results, and to provide such other information as he may require to assist in the establishment of regulations under the provisions of P.L.1977, c.224 (C.58:12A-1 et seq.), or to determine compliance or noncompliance with the provisions of P.L.1977, c.224 (C.58:12A-1 et seq.) or with regulations promulgated pursuant to the provisions of P.L.1977, c.224 (C.58:12A-1 et seq.).

f.The commissioner shall have the right to enter any premises upon presentation of appropriate credentials during regular business hours, in order to test, inspect or sample any feature of a public water system, and in order to inspect, copy or photograph any monitoring equipment or records required to be kept under provisions of P.L.1977, c.224 (C.58:12A-1 et seq.).

g.(Deleted by amendment, P.L.1999, c.176).

L.1977,c.224,s.4; amended 1979, c.313; 1983, c.443, s.14; 1999, c.176, s.6.



Section 58:12A-4.1 - Limitation On Construction Of New Or Extension Of Public Water Systems.

58:12A-4.1 Limitation on construction of new or extension of public water systems.

41.Notwithstanding the provisions of the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, the Department of Environmental Protection, pursuant to section 34 of P.L.2004, c.120 (C.13:20-32), within the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3), shall limit or prohibit the construction of new public water systems or the extension of existing public water systems to serve development in the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3), except in the case of a demonstrated need to protect public health and safety, and except to serve development in the Highlands preservation area that is exempt from the provisions of P.L.2004, c.120 (C.13:20-1 et al.) pursuant to subsection a. of section 30 of P.L.2004, c.120 (C.13:20-28).

L.2004,c.120,s.41.



Section 58:12A-5 - Regulations; Variances Or Exemptions; Duration

58:12A-5. Regulations; variances or exemptions; duration
The commissioner may authorize variances or exemptions from the regulations issued pursuant to section 4. of this act under conditions and in such manner as he deems necessary and desirable; provided, however, that such variances or exemptions shall be granted only under conditions and in a manner which are no less stringent than the conditions under, and the manner in which, variances and exemptions may be granted under the Federal act. Notwithstanding the foregoing variances may be granted for no longer than 5 years, subject to one or more renewals of no longer than 5 years each.

L.1977, c. 224, s. 5, eff. Sept. 17, 1977.



Section 58:12A-6 - Knowledge Of Contaminant In Or Likely To Enter Water System; Actions By Commissioner

58:12A-6. Knowledge of contaminant in or likely to enter water system; actions by commissioner
The commissioner, upon receipt of information that a contaminant which is present in or is likely to enter a water system may present an imminent and substantial endangerment to the health of persons, may take such actions as he may deem necessary in order to protect the health of such persons. Such actions may include, but shall not be limited to: a. issuing such orders as may be necessary to protect the health of persons who are or may be users of such system, including travelers; and b. commencing a civil action for appropriate relief, including a restraining order or permanent or temporary injunction.

L.1977, c. 224, s. 6, eff. Sept. 17, 1977. Amended by L.1983, c. 443, s. 15, eff. Jan. 9, 1984.



Section 58:12A-7 - Emergency Circumstances; Provision Of Safe Drinking Water

58:12A-7. Emergency circumstances; provision of safe drinking water
The commissioner shall promulgate an adequate plan for the provision of safe drinking water under emergency circumstances. When, in the judgment of the commissioner, emergency circumstances exist in the State with respect to a need for safe drinking water, he may take such actions, including the issuance of orders, as he may deem necessary in order to provide such water where it otherwise would not be available.

L.1977, c. 224, s. 7, eff. Sept. 17, 1977.



Section 58:12A-8 - Failure Of Public Water Supply System To Comply With Regulations Or Requirements; Notice Requirements

58:12A-8. Failure of public water supply system to comply with regulations or requirements; notice requirements
Whenever a public water supply system: a. is not in compliance with the State primary drinking water regulations; b. fails to perform monitoring required by regulations adopted by the commissioner; or, c. fails to comply with the requirements prescribed by a variance or exemption, the supplier of water shall as soon as practicable give notice of that fact and of the nature, and extent and possible health effects of such fact to the municipal and county health departments, the department, the administrator, and communications media serving the area served by the system of such fact. Such notice also shall be given by the supplier of water by publication in a newspaper of general circulation, as determined by the commissioner, within the area served by such public water system at least once every 3 months so long as the violation continues. If the water bills of a public water system are issued more often than once every 3 months, such notice shall also be included in at least one water bill of the public water system for each customer every 3 months; if the public water system issues its water bills less often than once every 3 months, such notice shall be included in each of the water bills issued by the system for each customer; provided, however, that the commissioner may prescribe by regulations alternative notice requirements.

L.1977, c. 224, s. 8, eff. Sept. 17, 1977.



Section 58:12A-9 - General Powers And Duties Of Commissioner.

58:12A-9 General powers and duties of commissioner.
9.The commissioner is authorized, in order to carry out the provisions and purposes of this act, to:

a.Perform any and all acts necessary to carry out the purposes and requirements of this act relating to the adoption and enforcement of any regulations authorized pursuant to this act;

b.Administer and enforce the provisions of this act and all rules, regulations, and orders promulgated, issued, or effective hereunder;

c.Enter into agreements, contracts, or cooperative arrangements, under such terms and conditions as he deems appropriate, with the Department of Health and Senior Services and any other state agency, federal agencies, municipalities, counties, educational institutions, municipal or county health departments, or other organizations or individuals;

d.Receive financial and technical assistance from the federal government and other public or private agencies;

e.Participate in related programs of the federal government, other states, interstate agencies, or other public or private agencies or organizations;

f.Establish adequate fiscal controls and accounting procedures to assure proper disbursement of and accounting for funds appropriated or otherwise provided for the purpose of carrying out the provisions of this act;

g.Delegate those responsibilities and duties as deemed appropriate for the purpose of administering the requirements of this act;

h.Establish and collect fees, in accordance with a fee schedule adopted as a rule or regulation, for conducting inspections and laboratory analyses and certifications as may be necessary;

i.Prescribe such regulations and issue such orders as are necessary or appropriate to carry out his functions under this act;

j.Conduct research, investigations, experiments, demonstrations, surveys, and studies relating to the causes, effects, extent, prevention, and control of contaminants in drinking water;

k.Provide for the education of the public as to the causes, effects, extent, prevention, and control of contaminants in drinking water;

l.Collect and make available, through publications, a data management system and other appropriate means, the results of and other information, including appropriate recommendations by the institute in connection therewith, pertaining to such research and other activities;

m. Cooperate with and contract with other public and private agencies, institutions, and organizations and with any industries involved, in the preparation and conduct of such research and other activities;

n.Review treatment methods used for removal of contaminants from drinking water;

o.Provide for the education and training of departmental personnel in those areas relating to the causes, effects, extent, prevention and control of contaminants in drinking water;

p.Establish and collect reasonable fees, in accordance with a fee schedule adopted as a rule or regulation, for the estimated costs of administering and enforcing the programs pursuant to this amendatory and supplementary act, to the extent that the costs are not available from the fund, including but not limited to conducting inspections, laboratory analyses and certifications as may be necessary;

q.The authority to collect fees pursuant to this section may be delegated by the commissioner to the appropriate county agency consistent with a delegation, pursuant to the provisions of the "County Environmental Health Act," P.L.1977, c.443 (C.26:3A2-21 et seq.), of any authority to administer the provisions of this act;

r.Administer State and federal grants and other forms of financial assistance to municipalities, counties and other political subdivisions, or any recipient approved by the commissioner according to the terms and conditions approved by him in order to meet the goals and objectives of this act. The commissioner shall establish, charge and collect reasonable loan origination and annual administrative fees, which shall be based upon, and shall not exceed the estimated cost of processing, monitoring and administering the financial assistance programs. Said fees shall be deposited in a separate fund, administered by the Department of Environmental Protection, and the funds used for the sole purpose of administering the financial assistance programs authorized and established by State law, including, but not limited to, the costs of administering the "Drinking Water - State Revolving Fund Accounts".

L.1977,c.224,s.9; amended 1983, c.443, s.16; 2002, c.34, s.45.



Section 58:12A-10 - Violations; Remedies.

58:12A-10 Violations; remedies.

10. a. Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et al.), or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an administrative enforcement order requiring any such person to comply in accordance with subsection b. of this section;

(2)Bring a civil action in accordance with subsection c. of this section;

(3)Levy a civil administrative penalty in accordance with subsection d. of this section;

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies.

b.Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an administrative enforcement order: (1) specifying the provision or provisions of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration of the area which is the site of the violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the administrative enforcement order.

c.The commissioner is authorized to institute a civil action in Superior Court for appropriate relief from any violation of the provisions of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, or monitoring survey which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation of the provisions of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, for which a civil action has been commenced and brought under this subsection;

(4)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection, and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall include a reference to the section of the statute, regulation, order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final administrative enforcement order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final administrative enforcement order after the expiration of the 35-day period. Payment of the assessment is due when a final administrative enforcement order is issued or the notice becomes a final administrative enforcement order. The authority to levy a civil administrative order is in addition to all other enforcement provisions in P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

e.A person who violates any provision of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, or an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 per day of the violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation. The Superior Court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this act.

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly, or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly, or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g.Each applicant or permittee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of P.L.1977, c.224, or any rule or regulation adopted, or permit or order issued pursuant thereto.

L.1977, c.224, s.10; amended 1983, c.443, s.17; 1991, c.91, s.531; 2007, c.246, s.11.



Section 58:12A-11 - Severability; Liberal Construction; Continuation Of Rules And Regulations Promulgated Pursuant To Repealed Statutes

58:12A-11. Severability; liberal construction; continuation of rules and regulations promulgated pursuant to repealed statutes
If any provision of this act or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby. This act shall be liberally construed to effectuate the purpose and intent thereof. All rules and regulations promulgated pursuant to any statutes repealed by this act are continued in full force and effect until superseded and repealed by rules and regulations promulgated pursuant to this act.

L.1977, c. 224, s. 11, eff. Sept. 17, 1977.



Section 58:12A-12 - Public Community Water System; Periodic Tests For Hazardous Contaminants

58:12A-12. Public community water system; periodic tests for hazardous contaminants
The owner or operator of each public community water system shall undertake the periodic testing of the water provided to customers by the system in order to determine the presence of hazardous contaminants, as identified pursuant to section 2 of this amendatory and supplementary act. A schedule for the periodic testing shall be established by the commissioner within six months of the effective date of this amendatory and supplementary act and pursuant to the "Administrative Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.). The tests shall be conducted during periods of representative demand by a laboratory certified by the department. The initial tests for the substances identified in subsection a. of section 2 of this amendatory and supplementary act shall be administered within 12 months of the effective date of this amendatory and supplementary act and semiannually thereafter, pursuant to the schedule established by the commissioner, unless the commissioner shall determine, on a case-by-case basis, that greater or lesser frequency of testing is necessary or sufficient to ensure the public health and safety. The tests for the substances for which maximum contaminant levels will be established pursuant to subsection b. of section 2 of this amendatory and supplementary act shall be conducted within one year of the effective date of this act and annually thereafter, unless the commissioner shall determine, on a case-by-case basis, that greater or lesser frequency of testing is necessary to ensure the public health and safety.

L.1983, c. 443, s. 1, eff. Jan. 9, 1984.



Section 58:12A-12.1 - Additional Information Included In Consumer Confidence Report By Public Community Water Systems.

58:12A-12.1 Additional information included in Consumer Confidence Report by public community water systems.

1. a. The owner or operator of every public community water system required to prepare a Consumer Confidence Report pursuant to the "Safe Drinking Water Act Amendments of 1996," 42 U.S.C.s. 300f et al., shall include in the Consumer Confidence Report such additional information as required by the Department of Environmental Protection pursuant to rules and regulations adopted, in consultation with the Drinking Water Quality Institute established pursuant to section 10 of P.L.1983, c.443 (C.58:12A-20), pursuant to section 2 of this act.

b.The provisions of subsection a. of this section shall apply to the first Consumer Confidence Report required to be prepared after the adoption of rules and regulations by the Department of Environmental Protection, in consultation with the Drinking Water Quality Institute, pursuant to section 2 of this act.

L.1999,c.362,s.1.



Section 58:12A-12.2 - Rules, Regulations.

58:12A-12.2 Rules, regulations.

2.The Department of Environmental Protection, in consultation with the Drinking Water Quality Institute, shall adopt, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), rules and regulations that shall provide that the Consumer Confidence Report, in addition to meeting the specific requirements of the "Safe Drinking Water Act Amendments of 1996," shall set forth the environmental and health information concerning the drinking water provided by the public community water system in a format designed to make this information easily accessible and understandable to all customers of the public community water system. These rules and regulations shall include, but need not be limited to, provisions requiring the Consumer Confidence Report to be formatted in such a way that the statement required pursuant to 40 CFR s.141.154(a) shall be included in bold print within the header of any chart displaying levels of detection and maximum contaminant levels for contaminants included in the Consumer Confidence Report.

L.1999,c.362,s.2.



Section 58:12A-12.3 - Certain Notice Exemption Not Exercised.

58:12A-12.3 Certain notice exemption not exercised.

9.The authority granted pursuant to the "Safe Drinking Water Act Amendments of 1996," 42 U.S.C.s.300f et al., to exempt public community water systems serving fewer than 10,000 persons from the requirement to mail a Consumer Confidence Report to each customer shall not be exercised.

L.1999,c.362,s.9.



Section 58:12A-13 - Maximum Contaminant Levels Of Certain Organic Compounds; List Of Contaminants; Rules And Regulations

58:12A-13. Maximum contaminant levels of certain organic compounds; list of contaminants; rules and regulations
a. The commissioner, after considering the recommendations of the Drinking Water Quality Institute created pursuant to section 10 of this amendatory and supplementary act, shall, within 18 months of the effective date of this amendatory and supplementary act and pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations which establish a maximum contaminant level for each of the following organic compounds:

Trichlorethylene Tetrachloroethylene Carbon tetrachloride 1,1,1-Trichloroethane 1,2-Dichloroethane Vinyl chloride Methylene chloride Benzene Chlorobenzene Dichlorobenzene (s) Trichlorobenzene (s) 1,1--Dichloroethylene Cis--1,2-dichloroethylene Trans--1,2-dichloroethylene Polychlorinated biphenyls (PCBs) Xylenes Ethylene glycol Chlordane Kerosene Formaldehyde n-Hexane Methyl ethyl ketone

b. The commissioner, after considering the recommendations of the Drinking Water Quality Institute, shall, within two years of the effective date of this amendatory and supplementary act and pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), adopt rules and regulations which develop, within the limits of medical, scientific, and technological feasibility, a list of those pesticides and related compounds, metals, and base/neutral extractable organic compounds and acid extractable organic compounds which he believes may be found in drinking water and the presence of which above maximum contaminant levels in drinking water, upon ingestion or assimilation, may, on the basis of the best information available to the commissioner, cause death, disease, behavioral abnormalities, cancer, genetic mutations, physiological malfunction (including malfunctions in reproduction), or physical deformity; and establish, within the limits of medical scientific and technological feasibility, maximum contaminant levels for each chemical or chemical compound on the list which, with respect to carcinogens, permit cancer in no more than one in one million persons ingesting that chemical for a lifetime, and, with respect to other chemicals or chemical compounds on the list and those carcinogens resulting from compounds with public health benefits, eliminate within the limits of practicability and feasibility all adverse physiological effects which may result from ingestion; provided, however, that in no case shall the standard adopted by the commissioner for any chemical or chemical compound on the list be less stringent than that established for the same chemical or chemical compound by the United States Environmental Protection Agency, pursuant to the "Safe Drinking Water Act," Pub.L. 93-523 (42 U.S.C. s. 300f et seq.), or any other federal agency.

No maximum contaminant level need be established for any substance identified pursuant to subsection a. or b. of this section until the presence of the substance in drinking water is established by any test required by this act.

L.1983, c. 443, s. 2, eff. Jan. 9, 1984.



Section 58:12A-14 - Test Results; Submission To Department; Spot Checks

58:12A-14. Test results; submission to department; spot checks
The water purveyor whose water was submitted for a potability test required by this amendatory and supplementary act shall forward to the department a copy of all test results. The certified laboratory conducting the potability test may, upon written approval by the department, submit the test results on behalf of the water purveyor. The department is authorized to conduct spot checks to assure compliance with this amendatory and supplementary act and the accuracy and integrity of the reported results.

L.1983, c. 443, s. 3, eff. Jan. 9, 1984.



Section 58:12A-15 - Excessive Contaminant In System; Compliance Within One Year Or Earlier; Extension; Failure To Comply; Remedies

58:12A-15. Excessive contaminant in system; compliance within one year or earlier; extension; failure to comply; remedies
a. The owner or operator of each public community water system which has been determined to contain a chemical or chemical compound identified pursuant to section 2 of this amendatory and supplementary act at a level exceeding the maximum contaminant level shall, within a year after receipt of the test results, take any action required to bring the water into compliance with the standard; provided, however, that the commissioner may require compliance as promptly as necessary to abate an immediate public health threat, or extend the period of compliance if new construction is required therefor; provided further, however, that the extension shall be granted only upon a determination by the commissioner, after a public hearing, that the extension will not pose an imminent threat to public health.

b. In the event that the owner or operator of a public water system fails to bring the water supplied to consumers into compliance pursuant to subsection a. of this section, the commissioner may enjoin the water purveyor from continuing to supply water to the public, and establish, in conjunction with the local board of health or county health department, or other appropriate agency, a program to bring the water supply into compliance or provide an alternate potable water supply for the customers of the system.

L.1983, c. 443, s. 4, eff. Jan. 9, 1984.



Section 58:12A-16 - Voluntary Procedures For Testing For Homeowners With Well

58:12A-16. Voluntary procedures for testing for homeowners with well
Local health departments, in cooperation with the department, shall develop voluntary procedures for the testing of water for homeowners whose principal source of potable water is a well, to be paid by the homeowner, or who are served by a nonpublic water system or a public water system which is not a public community water system, to be paid for by the owner or operator thereof.

L.1983, c. 443, s. 5, eff. Jan. 9, 1984.



Section 58:12A-17 - Tariffs; Increase By Order To Equal Service Costs Of Tests

58:12A-17. Tariffs; increase by order to equal service costs of tests
Within 90 days of the effective date of this amendatory and supplementary act, the Board of Public Utilities shall issue appropriate orders increasing current tariffs established pursuant to law for the supplying of water service by an amount equal to the total increase in the relevant water supply service costs resulting from the testing of water required by the provisions of this amendatory and supplementary act and the tax levied pursuant to section 11 of this amendatory and supplementary act. In issuing this order, the board shall not be bound to find a rate base under the provisions of section 31 of P.L.1962, c. 198 (C. 48:2-21.2).

L.1983, c. 443, s. 6, eff. Jan. 9, 1984.



Section 58:12A-18 - Budget Certification; Cost Of Treatment Technique

58:12A-18. Budget certification; cost of treatment technique
When the department orders a municipality, county, or agency thereof which operates a public water supply system to install treatment techniques or other apparatus or equipment for the purpose of achieving a maximum contaminant level established by the department, the Division of Local Government Services in the Department of Community Affairs shall, when reviewing the annual budget of the municipality, county, or agency thereof, certify that an amount sufficient to cover the cost of the treatment technique specified in the order issued to the municipality, county, or agency thereof is included in the annual budget.

L.1983, c. 443, s. 8, eff. Jan. 9, 1984.



Section 58:12A-19 - Annual Report

58:12A-19. Annual report
The commissioner shall make an annual report to the Legislature and the Governor and to the Chairmen of the Senate Energy and Environment Committee and General Assembly Agriculture and Environment Committee, or their successors, which shall summarize and analyze the results and effects of the testing program mandated by this amendatory and supplementary act, and make any recommendations concerning the "Safe Drinking Water Act" deemed appropriate. This report shall be due on October 1, 1984 and annually thereafter.

L.1983, c. 443, s. 9, eff. Jan. 9, 1984.



Section 58:12A-20 - Drinking Water Quality Institute

58:12A-20. Drinking water quality institute
a. There is established in the department the Drinking Water Quality Institute. The institute shall comprise 15 members as follows: the Commissioner of Environmental Protection, the Commissioner of Health, and the Chairman of the Water Supply Advisory Council, the Director of the Division of Water Resources in the department, the Director of the Office of Science and Research in the department and the Director of the Office of Occupational and Environmental Health in the Department of Health, all of whom shall serve ex officio; and nine appointed members, three of whom shall represent the water purveyors, at least one of which has as its primary water source an underground source; three of whom shall represent the academic scientific community and three of whom, having backgrounds in environmental health issues, shall represent the public, with one of each group of three set forth hereinbefore to be appointed by the Governor, the President of the Senate and the Speaker of the General Assembly. Of the members first appointed, three shall serve for terms of three years, three for terms of two years and three for terms of one year. Thereafter, all terms shall be for three years. Each member shall serve for the term of his appointment and until his successor shall have been appointed and qualified. Any vacancy shall be filled in the same manner as the original appointment for the unexpired term only. Any member of the institute may be removed by the appointing authority, for cause, after public hearing.

b. Members of the institute shall serve without compensation, but the institute may, within the limits of funds appropriated or otherwise made available to it for such purposes, reimburse its members for necessary expenses incurred in the discharge of their official duties.

c. The institute shall meet at such times and places as may be determined by its chairman, who shall be designated by the Governor. A majority of the membership of the institute shall constitute a quorum for the transaction of business. Action may be taken and motions and resolutions adopted by the institute at any meeting by the affirmative vote of a majority of the full membership of the institute.

d. The institute shall make recommendations for the implementation of the Drinking Water Quality Program by the department. These recommendations shall consist of:

(1) The development of a list of contaminants for which testing shall be required;

(2) The development of maximum contaminant levels;

(3) The development of appropriate testing techniques to measure maximum contaminant levels;

(4) The development of testing frequencies;

(5) The review of all activities undertaken pursuant to the "Safe Drinking Water Act" and any amendments or supplements thereto.

e. The Drinking Water Quality Institute shall have the authority to call to its assistance and avail itself of the services of the employees of any State, county or municipal department, board, commission or agency that may be required and made available for such purposes.

L.1983, c. 443, s. 10, eff. Jan. 9, 1984.



Section 58:12A-21 - Water Tax

58:12A-21. Water tax
a. There is levied upon the owner or operator of every public community water system a water tax of $0.01 per 1,000 gallons of water delivered to a consumer, not including water purchased for resale, on or after first day of the first full fiscal quarter following enactment of P.L. 1983, c. 443 (C. 58:12A-12 et al.), and quarterly thereafter.

b. (1) The owner or operator of every public community water system shall, on or before the 20th day of the month following the close of each tax period, render a return under oath to the Director of the Division of Taxation, on such form as may be prescribed by the director, indicating the number of gallons of water delivered to a consumer, and at said time owner or operator shall pay the full amount of tax due.

(2) The owner or operator of every public community water system shall, within 20 days, register with the director on forms prescribed by him.

c. If a return required by this act is not filed, or if a return when filed is incorrect or insufficient in the opinion of the director, the amount of tax due shall be determined by the director from such information as may be available. Notice of such determination shall be given to the taxpayer liable for the payment of the tax. Such determination shall finally and irrevocably fix the tax, unless the person against whom it is assessed, within 30 days after receiving notice of such determination, shall apply to the director for a hearing, or unless the director on his own motion shall redetermine the same. After such hearing the director shall give notice of his determination to the person to whom the tax is assessed.

d. Any taxpayer who shall fail to file his return when due or to pay any tax when the same becomes due, as herein provided, shall be subject to such penalties and interest as provided in the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq. If the Division of Taxation determines that the failure to comply with any provision of this section was excusable under the circumstances, it may remit such part or all of the penalty as shall be appropriate under such circumstances.

e. (1) (Deleted by amendment, P.L. 1987, c. 76)

(2) (Deleted by amendment, P.L. 1987, c. 76)

f. In addition to the other powers granted to the director in this section, he is authorized:

(1) To delegate to any officer or employee of his division such of his powers and duties as he may deem necessary to carry out efficiently the provisions of this section, and the person to whom such power has been delegated shall possess and may exercise all of said powers and perform all of the duties delegated by the director;

(2) To prescribe and distribute all necessary forms for the implementation of this section.

g. The tax imposed by this section shall be governed in all respects by the provisions of the State Tax Uniform Procedure Law, R.S. 54:48-1 et seq., except only to the extent that a specific provision of this section may be in conflict therewith.

h. The "Safe Drinking Water Fund" (hereinafter referred to as the "fund") is established as a nonlapsing, revolving fund. The fund shall be administered by the department, and shall be credited with all tax revenue collected by the division pursuant to this section. Interest received on moneys in the fund shall be credited to the fund. Moneys in the fund shall be appropriated to the department for all costs associated with the department's administration of all aspects of the programs set forth in the "Safe Drinking Water Act," P.L. 1977, c. 224 (C. 58:12A-1 et seq.), in the annual budget request of the department.

L. 1983, c. 443, s. 11; amended by L. 1987, c. 76, s. 44.



Section 58:12A-22 - Water Supply Replacement Trust Fund.

58:12A-22 Water Supply Replacement Trust Fund.

1. a. There is established in the Department of Environmental Protection a non-lapsing revolving fund to be known as the "Water Supply Replacement Trust Fund," hereinafter referred to as the fund. The department shall administer the fund, and monies in the fund shall be used to (1) provide loans to individuals, municipalities or municipally-owned or privately-owned public water systems as defined in section 3 of P.L.1977, c.224 (C.58:12A-3) for the purposes of providing interim or permanent alternate water supplies to persons whose principal source of potable water is contaminated or is threatened with contamination by hazardous substances as identified by the department, or fails to meet the State primary drinking water standards contained in regulations developed pursuant to this act, or fails to meet a standard for sodium, chloride, lead, mercury, iron, or manganese established by the department pursuant to section 4 of P.L.1991, c.456 (C.58:12A-22.4), and (2) provide funds to the department to conduct feasibility studies to determine appropriate remedies for contaminated potable water supplies, including the evaluation of water treatment systems, to conduct confirmatory tests to determine the presence of hazardous substances in potable water supplies, to study the extent to which water supplies are contaminated or are threatened by contamination with hazardous substances, to develop recommendations for remediating contaminated or threatened water supplies, and to defray administrative costs incurred by the department in implementing the provisions of this act. Payments of principal and interest on loans issued under the authority of this act shall be deposited in the fund, and shall remain available for further disbursements as new loans to be awarded pursuant to this act. Any monies deposited in the "Water Supply Replacement Trust Fund" are hereby appropriated to the Department of Environmental Protection to carry out the purposes of this act.

b.Loans made to local government units pursuant to this act shall bear interest at a rate fixed by the State Treasurer, which rate shall not exceed two percent per year for a term of not more than 20 years.

c.As used in this act, "hazardous substance" means any substance defined as a hazardous substance by the Department of Environmental Protection pursuant to rules and regulations adopted pursuant to section 3 of P.L.1976, c.141 (C.58:10-23.11b).

L.1988,c.106,s.1; amended 1989, c.311, s.1; 1991, c.456, s.1; 1999, c.266, s.1.



Section 58:12A-22.1 - Radium-contaminated Water Supply Sub-account; Indication Of Radium; Confirmatory Test; Loans

58:12A-22.1. Radium-contaminated water supply sub-account; indication of radium; confirmatory test; loans
a. There is established in the "Water Supply Replacement Trust Fund" established pursuant to section 1 of P.L.1988, c.106 (C.58:12A-22) a Radium-Contaminated Water Supply sub-account. Monies in the Radium-Contaminated Water Supply sub-account shall be used by the Department of Environmental Protection for the purpose of testing and mapping those aquifers identified by the department to determine the extent of radium contamination of the aquifer, and by the department or a municipal or regional health agency certified by the department pursuant to section 15 of P.L.1977, c.443 (C.26:3A2-33) for the purpose of financing confirmatory tests to determine the presence of radium in potable water supplies.

b. Any owner of a single family residence who has conducted a gross alpha or a gross beta screen test of the potable water supply relied upon by the occupants of the single family residence, the results of which indicate the presence of radium in the potable water supply in excess of a safety level established by the department, may petition the department to conduct a confirmatory test, which may be based on representative sampling, to determine the accuracy of the initial test. Upon receipt of such a request, the department shall conduct the confirmatory test. No request for a confirmatory test may be made by a person pursuant to this subsection until the department has completed the testing and mapping of aquifers required pursuant to subsection a. of this section.

c. Of the amount appropriated to the Radium-Contaminated Water Supply sub-account, the sum of $1,000,000 is allocated to the New Jersey Housing and Mortgage Finance Agency established pursuant to P.L.1983, c.530 (C.55:14K-1 et seq.) and dedicated for the purposes of providing low interest loans to owners of single family residences whose source of potable water is contaminated or threatened by contamination with radium to provide a permanent alternative potable water supply or adequate treatment technology.

The agency shall establish a program to provide the loans authorized pursuant to this subsection. The loans issued pursuant to this subsection shall bear an interest of not more than 2 percent per year, and shall be for a term of not more than five years. The maximum amount for any single loan shall be $10,000. Loan applicants shall provide certification from the Department of Environmental Protection or from a municipal or regional health agency certified pursuant to section 15 of P.L.1977, c.443 (C.26:3A2-33) of the contamination or the threat of this contamination when applying for loans on forms prescribed by the agency.

d. There is appropriated to the Radium-Contaminated Water Supply sub-account the sum of $3,500,000 from the "Clean Waters Fund" established pursuant to P.L.1976, c.92 from amounts in the fund received as repayments of emergency water supply loans made pursuant to P.L.1981, c.28.

L.1989, c.311, s.4.



Section 58:12A-22.2 - Water Supply Remediation Sub-account.

58:12A-22.2 Water Supply Remediation sub-account.

2. a. There is established in the "Water Supply Replacement Trust Fund" established pursuant to section 1 of P.L.1988, c.106 (C.58:12A-22) a Water Supply Remediation sub-account.

b.Of the monies appropriated to the Water Supply Remediation sub-account pursuant to section 6 of P.L.1991, c.456, $500,000 shall be used by the Department of Environmental Protection for the evaluation of water treatment systems, and the Department of Community Affairs to administer the loan program established pursuant to section 3 of P.L.1991, c.456 (C.58:12A-22.3).

c.Any owner of a single family residence who has conducted a test of the potable water supply used by the occupants of the single family residence, the results of which indicate a violation of a primary drinking water standard or a violation of a standard for sodium, chloride, lead, mercury, iron, or manganese, established by the department pursuant to section 4 of P.L.1991, c.456 (C.58:12A-22.4) , may apply for a loan pursuant to section 3 of P.L.1991, c.456 (C.58:12A-22.3).

L.1991,c.456,s.2; amended 1999, c.266, s.2.



Section 58:12A-22.3 - Njhmfa Loans To Homeowners.

58:12A-22.3 NJHMFA loans to homeowners.

3. a. Of the amount appropriated to the Water Supply Remediation sub-account pursuant to section 6 of P.L.1991, c.456, $3,500,000 is allocated to the New Jersey Housing and Mortgage Finance Agency established pursuant to P.L.1983, c.530 (C.55:14K-1 et seq.) and dedicated for the purposes of providing zero interest loans to owners of single family residences, whose source of potable water violates primary drinking water standards, or violates a standard for sodium, chloride, lead, mercury, iron, or manganese established by the department pursuant to section 4 of P.L.1991, c.456 (C.58:12A-22.4), to provide an interim or permanent alternative potable water supply or adequate and appropriate treatment technology. The purposes for which a loan may be issued pursuant to this section include, but are not necessarily limited to: (1) replacing the contaminated well with a new well or an interim or permanent alternative potable water supply, and sealing the contaminated well, (2) deepening, encasing, or otherwise modifying the contaminated well to prevent contamination, or (3) purchasing adequate and appropriate water treatment technology or equipment to render the water drawn from the contaminated well potable. For the purposes of qualifying for a loan pursuant to this section, the cause or source of contamination of the potable water shall not be relevant.

b.The New Jersey Housing and Mortgage Finance Agency shall establish, within 120 days of the date of enactment of P.L.1999, c.266, a program to provide the loans authorized pursuant to this section, which shall include, but need not be limited to, funding priorities based on the priority system developed by the Department of Environmental Protection pursuant to section 4 of P.L.1991, c.456 (C.58:12A-22.4). The loans issued pursuant to this section shall bear zero interest and shall be for a term of not more than 10 years. The maximum amount for any single loan shall be $10,000. Loan applicants shall provide certification from the Department of Environmental Protection or from a municipal or regional health agency certified pursuant to section 15 of P.L.1977, c.443 (C.26:3A2-33) of the contamination or the threat of contamination when applying for loans on forms prescribed by the agency. Any loan issued pursuant to this section shall be secured and the New Jersey Housing and Mortgage Finance Agency may assess a loan servicing fee on each loan not to exceed one percent per year on the balance of the loan.

Notwithstanding any provision of P.L.1991, c.456 (C.58:12A-22.2 et al.) to the contrary, the New Jersey Housing and Mortgage Finance Agency may issue up to $1,000,000 in loans pursuant to this section prior to the Department of Environmental Protection developing the priority system required pursuant to section 4 of P.L.1991, c.456 (C.58:12A-22.4).

L.1991,c.456,s.3; amended 1999, c.266, s.3.



Section 58:12A-22.4 - Dep Water Standards; Priority System For Njhmfa Loans.

58:12A-22.4 DEP water standards; priority system for NJHMFA loans.

4.The Department of Environmental Protection shall establish, within 90 days of the date of enactment of P.L.1999, c.266, standards for sodium, chloride, lead, mercury, iron, and manganese for the purpose of awarding loans to owners of single family residences whose source of potable water violates those standards. The department shall develop, within 90 days of the date of enactment of P.L.1999, c.266, a priority system, based on the nature and extent of the human health or environmental danger posed by a violation of a primary drinking water standard or a standard adopted pursuant to this section, for use by the New Jersey Housing and Mortgage Finance Agency in making zero interest rate loans in accordance with section 3 of P.L.1991, c.456 (C.58:12A-22.3).

L.1991,c.456,s.4; amended 1999, c.266, s.4.



Section 58:12A-22.5 - Homeowner Loans Repaid By Spill Compensation Claims

58:12A-22.5. Homeowner loans repaid by spill compensation claims
5. An owner of a single family residence eligible for financial assistance pursuant to the "Spill Compensation and Control Act," P.L.1976, c.141 (C.58:10-23.11 et seq.), who receives a loan from the Water Supply Remediation sub-account pursuant to P.L.1991, c.456 (C.58:12A-22.2 et al.) shall submit a claim against the "New Jersey Spill Compensation Fund," created pursuant to section 10 of P.L.1976, c.141 (C.58:10-23.11i), in the amount of the loan. Any amount paid by the "New Jersey Spill Compensation Fund" to a person submitting a claim pursuant to this section shall be utilized to repay the loan within 7 days of receipt of the payment.

L.1991,c.456,s.5.



Section 58:12A-23 - Funding Of Study To Determine Extent Water Supplies Contaminated With Hazardous Substances; Allocation For Loans To Municipalities To Provide Alternate Water Supply For Persons With Contaminated Water Supply

58:12A-23. Funding of study to determine extent water supplies contaminated with hazardous substances; allocation for loans to municipalities to provide alternate water supply for persons with contaminated water supply
a. Of the monies made available for the cleanup of hazardous discharge sites pursuant to P.L.1986, c.144 (C.54:10A-5.1 et seq.) and transferred to the "Water Supply Replacement Trust Fund" pursuant to section 3 of this act, the sum of $1,000,000 is allocated for the purpose of funding a study to be conducted by the department to determine the extent to which water supplies are contaminated or are threatened by contamination with hazardous substances and to develop recommendations for dealing with such contaminated or threatened water supplies, and $2,000,000.00 is allocated for conducting site specific feasibility studies authorized pursuant to section 1 of this act.

b. Of the monies made available for the cleanup of hazardous discharge sites pursuant to P.L.1986, c.144 (C.54:10A-5.1 et seq.) and transferred to the "Water Supply Replacement Trust Fund" pursuant to section 3 of this act, the sum of $57,000,000 is allocated for the purpose of providing loans to municipalities or municipally-owned or privately-owned public water systems as defined in section 3 of P.L.1977, c.224 (C.58:12A-3) for the purpose of providing a permanent alternate water supply to persons whose principal source of potable water is contaminated or is threatened with contamination by hazardous substances as identified by the department.

L.1988, c.106, s.2; amended 1989,c.311,s.2.



Section 58:12A-24 - 5% Limit On Administration Costs

58:12A-24. 5% limit on administration costs
a. Of the $40,000,000.00 appropriated pursuant to P.L. 1987, c. 154 to the Department of Environmental Protection for hazardous site mitigation Statewide, the sum of $30,000,000.00 is transferred to the "Water Supply Replacement Trust Fund" to carry out the purposes of this act. Of this amount, the Department is authorized to utilize not more than 5% of the total appropriated per year to cover costs incurred in the administration of sections 2a. and 2b. of this act.

b. Of the $45,000,000.00 appropriated pursuant to P.L. 1988, c. 47 to the Department of Environmental Protection for hazardous site mitigation Statewide, $30,000,000.00 is transferred to the "Water Supply Replacement Trust Fund" to carry out the purposes of this act. Of this amount, the Department is authorized to utilize not more than 5% of the total appropriated per year to cover costs incurred in the administration of sections 2a. and 2b. of this act.

L. 1988, c. 106, s. 3.



Section 58:12A-25 - Loans To Qualifying Municipality Or Municipally-owned Or Privately-owned Public Water Supply System For Extension Of Public Water Supply System To Residential Area

58:12A-25. Loans to qualifying municipality or municipally-owned or privately-owned public water supply system for extension of public water supply system to residential area
The Department of Environmental Protection shall utilize $8,000,000.00 of the monies deposited in the "Water Supply Replacement Trust Fund" to provide loans to a qualifying municipality for the extension of a public water supply system to a residential area or to a municipally-owned or privately-owned public water supply system for the extension of a public water supply system to a residential area in a qualifying municipality. A qualifying municipality is one with a residential area of more than 1,500 residential units that has been found by the local department of health, or board of health, and the county board of health, or department of health, to have at least 25% of the wells supplying potable water to the area with contaminants at the Class II, Class III or Class IV interim action levels for hazardous contaminants in drinking water of the Department of Environmental Protection, or in excess of the maximum contaminant levels adopted by the department pursuant to P.L.1983, c.443 (C.58:12A-12 et seq.), as may be applicable, and:

a. (1) The potable water supply for the residential area is deemed by the county board of health or department of health to be unfit for human consumption, and (2) the governing body of the municipality has adopted a resolution banning new construction in the area pending connection of the area to a public water supply system; or

b. The Department of Environmental Protection determines all or a portion of the ground water serving the residential area to be a well-restriction area.

A municipality applying for a loan under this section shall certify to the department the estimated costs for extending a public water supply system to an eligible residential area that satisfies the criteria of this section. Monies from a loan made hereunder are to be expended solely for the purpose of expanding the public water supply system to residences with contaminated wells.

L.1988, c.106, s.4; amended 1989,c.311,s.3.



Section 58:12A-26 - Short Title

58:12A-26. Short title
1.This act shall be known and may be cited as the "Private Well Testing Act."

L.2001,c.40,s.1.



Section 58:12A-27 - Water Testing Of Private Well As Provision Of Contract Of Sale; Reviewing Water Testing Results

58:12A-27. Water testing of private well as provision of contract of sale; reviewing water testing results
2. a. Every contract of sale of (1) real property the potable water supply for which is a private well located on the property, or (2) any other real property the potable water supply for which is a well that has less than 15 service connections or that does not regularly serve an average of at least 25 individuals daily at least 60 days out of the year, shall include a provision requiring, as a condition of the sale, the testing of that water supply for at least the parameters prescribed pursuant to sections 3 and 4 of this act.

b.Closing of title on the sale of the real property shall not occur unless both the buyer and the seller have received and reviewed a copy of the water test results. At closing, the buyer and seller both shall certify in writing that they have received and reviewed the water test results.


L.2001,c.40,s.2.



Section 58:12A-28 - Water Test Parameters

58:12A-28. Water test parameters
3.Every water test conducted in accordance with this act shall include a test for at least the following parameters: bacteria (total coliform); nitrates; iron; manganese; pH; all volatile organic compounds for which maximum contaminant levels have been established pursuant to P.L.1977, c.224 (C.58:12A-1 et seq.); and lead.

In addition, the water test shall include a short term 48-hour gross alpha test to screen for the presence of radium, provided that the Department of Environmental Protection has made a finding pursuant to subsection b. of section 4 of this act that there are a sufficient number of laboratories certified to perform the test.

L.2001,c.40,s.3.



Section 58:12A-29 - Rules, Regulations; Additional Parameters

58:12A-29. Rules, regulations; additional parameters
4. a. The Department of Environmental Protection, in consultation with the Drinking Water Quality Institute, established pursuant to section 10 of P.L.1983, c.443 (C.58:12A-20), shall develop, by rule or regulation adopted pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), a list of additional parameters which the department deems significant in each county or in any specific area within a county and which shall be tested for as part of any water test to be conducted in accordance with this act. These additional parameters may include, but need not be limited to, arsenic and mercury.

b. (1) The Department of Environmental Protection shall conduct an annual review to determine if there are a sufficient number of laboratories certified to perform the short term 48-hour gross alpha test to screen for the presence of radium that are able to provide results at a reasonable cost within 10 days of a request for testing. This review shall be based upon the projected number of transactions for which the test is required. The department shall publish its findings in the New Jersey Register.

For the purposes of section 3 of this act, if the department finds that there are a sufficient number of laboratories to conduct the short term 48-hour gross alpha test to screen for the presence of radium only within a limited area in the State, as determined by the department, and which laboratories are able to provide results at a reasonable cost within 10 days of a request for testing, then the test shall be required only within that limited area until such time as the department finds that there are a sufficient number of laboratories to provide service elsewhere in the State.

(2)The department shall establish, by rule or regulation adopted pursuant to the "Administrative Procedure Act," a protocol for proper conducting of the short term 48-hour gross alpha test to screen for the presence of radium.

c.The Department of Environmental Protection, in consultation with the Drinking Water Quality Institute and by rule or regulation adopted pursuant to the "Administrative Procedure Act," may exclude or limit by geographic area or geologic formation, or based upon well record information, any parameter listed in section 3 of this act that the department deems is not significant in a county or in any specific area within a county and which need not be tested for as part of any water test to be conducted in accordance with this act.

d.For each parameter to be tested for in accordance with this act, the Department of Environmental Protection shall establish, by rule or regulation adopted pursuant to the "Administrative Procedure Act," a maximum time period for which a test result shall remain valid for the purposes of section 2 of this act without necessitating retesting for that parameter. A retest of the water supply shall not be required pursuant to section 2 of this act if the contract of sale is entered into within the period of test validity established pursuant to this subsection. Notwithstanding any provision of this subsection to the contrary, a buyer and seller subject to the provisions of section 2 of this act may mutually agree to retest for a parameter even though the maximum time period for test validity for that parameter established pursuant to this subsection has not expired.

L.2001,c.40,s.4.



Section 58:12A-30 - Water Testing By Laboratories; Conditions

58:12A-30. Water testing by laboratories; conditions
5. a. Any water test conducted in accordance with this act shall be conducted by a laboratory certified by the Department of Environmental Protection pursuant to subsection c. of section 4 of P.L.1977, c.224 (C.58:12A-4) to test for drinking water contaminants.

b.Any water test results provided by a laboratory to the person or persons requesting the test shall include the maximum contaminant levels or other established water quality standards, if any, prescribed by the Department of Environmental Protection for each parameter tested and shall be transmitted on a standardized private well water test reporting form prescribed by the department. The form shall provide information regarding remediation funding alternatives available, and shall refer the buyer and seller of the real property in question to the appropriate office or person within the Department of Environmental Protection, or to the department's website, for further information regarding such alternatives.

c.The laboratory, within five business days after completion of the water test, shall also submit the water test results to the Department of Environmental Protection together with the following information:

(1)A statement that the testing is for the purpose of complying with the "Private Well Testing Act," P.L.2001, c.40 (C.58:12A-26 et seq.);

(2)The location of the real property, described by block and lot number, street address, municipality, and county;

(3)The name and mailing address of the person or persons making the request for the test;

(4)The name of the employee or authorized representative of the laboratory who collected the well sample;

(5)The date and time that the water sample was collected and the specific point of collection;

(6)The date and time the sample was analyzed by the laboratory; and

(7)Such other information as may be required by the Department of Environmental Protection, in consultation, if deemed necessary or appropriate by the department, with each county health department, health agency, or designated health officer, as appropriate to each county.

d.The Department of Environmental Protection may require laboratories to submit electronically the information required pursuant to subsection c. of this section.

e.A laboratory shall not release water test results to any person except the buyer and seller of the real property at issue as provided pursuant to section 2 of this act, the lessor of the real property as provided pursuant to section 7 of this act, any person authorized by the buyer, seller, or lessor, as the case may be, the Department of Environmental Protection, or any person designated by court order.

f.The Department of Environmental Protection shall compile the data accumulated from the water test results submitted by laboratories pursuant to this section in a manner that shall be useful to the department, counties, municipalities, or other governmental entities for the purposes of studying groundwater supplies or contamination in the State.

L.2001,c.40,s.5.



Section 58:12A-31 - Actions On Water Testing Results; Information For Public Record

58:12A-31. Actions on water testing results; information for public record
6. a. The Department of Environmental Protection, within five business days after receiving any report of a water test failure in accordance with this act, shall provide notice thereof to the county health department, health agency, or designated health officer, as appropriate to each county in which the private well that failed the water test is located. The county health department, health agency, or designated health officer, as appropriate to each county, may issue a general notice to owners of real property served by private wells located in the vicinity of the real property experiencing the water test failure suggesting or recommending that those property owners may wish to have their private wells tested for at least the parameters at issue. The specific address or location of the private well that failed a water test shall not be identified in the notice or by any other means or in any other manner. The department shall establish criteria for notification which may include, but shall not be limited to, the level of exceedance recommended for notification, and the distance or location of the properties in the vicinity of the contaminated well for which testing is recommended. It shall be at the sole discretion of the county health department, health agency, or designated health officer, as appropriate to each county, whether or not to issue such a notice and to whom and by what means it shall be given.

b.Notwithstanding the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) or any other law to the contrary, water test results received by the Department of Environmental Protection, a county health department, health agency, or designated health officer, or any other State or local governmental entity in compliance with or as authorized by this act shall be confidential and shall not be open for public examination, inspection, or copying, except that general compilations of water test results data arranged or identified by county and municipality or appropriate geographic areas therein, which do not include specific address or location information, may be made available to the public.

L.2001,c.40,s.6.



Section 58:12A-32 - Lessor's Water Testing Responsibilities For Private Wells.

58:12A-32 Lessor's water testing responsibilities for private wells.

7.Within 18 months after September 14, 2002, and at least once every five years thereafter, the lessor of any real property the potable water supply for which is a private well for which testing of the water is not required pursuant to any other State law, shall test that water supply in the manner established pursuant to P.L.2001, c.40 (C.58:12A-26 et seq.) for at least the parameters required pursuant to sections 3 and 4 of P.L.2001, c.40 (C.58:12A-28 and 29). Within 30 days after receipt of the test results, the lessor shall provide a written copy thereof to each rental unit on the property. The lessor shall also provide a written copy of the most recent test results to a new lessee of a rental unit on the property. In the case of the seasonal use or rental of real property as "seasonal use or rental" is defined at section 1 of P.L.1967, c.265 (C.46:8-19), the lessor of such property shall post the test results in a readily visible location inside the seasonal use or rental unit or the lessor shall provide a written copy of the most recent test results to the new lessee of a seasonal use or rental unit.

L.2001,c.40,s.7; amended 2003, c.236.



Section 58:12A-33 - Public Information, Education Program, Established

58:12A-33. Public information, education program, established
8.The Department of Environmental Protection, in consultation with county health departments, health agencies, and designated health officers, shall establish a public information and education program to inform the public and appropriate professional disciplines of the enactment of this act and the substance of its provisions and requirements, the potential health effects of consuming water from a private well that does not meet maximum contaminant levels and other established water quality standards, the potential presence of radium in at least some potable groundwater supplies in the State, the geographic areas in the State subject to an actual or potential threat of danger from contaminated groundwater, the importance of testing private wells regularly for contaminants, and suggested water treatment techniques, equipment, strategies and public funding sources available for treating water from private wells that have failed a water test conducted in accordance with this act.

The department shall make available to the public a general compilation of water test results data arranged or identified by county and municipality or appropriate geographic areas therein, but which does not include specific address or location information.

L.2001,c.40,s.8.



Section 58:12A-34 - Local Health Authority Not Preempted

58:12A-34. Local health authority not preempted
9.Nothing in this act shall be construed to limit or preempt the authority of a county, county health department, health agency, or designated health officer from making or causing to be made such inspection and testing of a water supply as may be necessary to ensure the health and safety of the residents of the State.

L.2001,c.40,s.9.



Section 58:12A-35 - Report To Legislature, Governor

58:12A-35. Report to Legislature, Governor
10. Within five years after the date of enactment of this act, the Department of Environmental Protection, in consultation with county health departments, health agencies, and designated health officers, shall prepare, and transmit to the Governor and Legislature, a report on the implementation and operation of this act, which report shall also describe the benefits and deficiencies realized as a result of the act and include recommendations for any appropriate legislative action. This report shall also be made available free of charge to the public.

L.2001,c.40,s.10.



Section 58:12A-36 - Staffing For Dep

58:12A-36. Staffing for DEP
11. The Department of Environmental Protection shall hire, pursuant to Title 11A (Civil Service) of the New Jersey Statutes, a sufficient number of new employees as may be deemed necessary by the department to implement this act.

L.2001,c.40,s.11.



Section 58:12A-37 - Annual Budget Request By Dep For Implementation And Staffing

58:12A-37. Annual budget request by DEP for implementation and staffing
12. a. Notwithstanding any provision of section 11 of P.L.1983, c.443 (C.58:12A-21) or any other law to the contrary, there is appropriated from the "Safe Drinking Water Fund," established pursuant to section 11 of P.L.1983, c.443 (C.58:12A-21), to the Department of Environmental Protection the sum of $1,000,000 to pay the initial costs of (1) implementing this act, including but not limited to the costs of hiring any new employees needed to implement this act and of establishing and administering the data base required by this act, and (2) providing grants to county health departments, health agencies, and designated health officers to pay for any costs incurred by those entities resulting from implementation of this act.

b.For each State fiscal year after the State fiscal year in which this act is enacted, the Commissioner of Environmental Protection shall include in the annual budget request of the Department of Environmental Protection submitted for the annual appropriations act a sufficient sum to meet the costs, as set forth in subsection a. of this section and in section 11 of this act, for the particular State fiscal year.

L.2001,c.40,s.12.



Section 58:14-1 - Boundaries Of Passaic Valley Sewerage District

58:14-1. Boundaries of Passaic Valley Sewerage District
58:14-1. All portions of Essex, Union, Passaic, Bergen and Hudson counties, beginning in the center of Newark Bay where the boundary line between the cities of Newark and Elizabeth also being the boundary line between the counties of Essex and Union meets the boundary of Hudson County; thence running westerly along the boundary line between the city of Newark and the city of Elizabeth, including the area of Newark International Airport in the city of Elizabeth with flows tributary to the airport, to the point where it meets the boundary line of the township of Hillside; thence running northerly along the boundary line between the city of Newark and the township of Hillside until it intersects Bergen Street; thence running southwesterly along Bergen Street and Bergen Street extended to a point halfway between Bailey Avenue and Williamson Avenue in the township of Hillside; thence running northwesterly and halfway between Bailey Avenue and Williamson Avenue to Maple Avenue; thence running northwesterly and approximately 150 feet north of and parallel to the center line of Williamson Avenue to a point halfway between Bayview Avenue and Summit Avenue; thence running northeasterly and halfway between Bayview Avenue and Summit Avenue in the township of Hillside, and this line extended, to a point which is halfway between Weequahic Avenue and Lyons Avenue and approximately 500 feet west of the center line of Aldine Street in the city of Newark; thence running southeasterly and halfway between Weequahic Avenue and Lyons Avenue to a point which is approximately 125 feet east of Aldine Street; thence running northeasterly and halfway between Aldine Street and Clinton Place to a point on Bragaw Avenue which is again halfway between Aldine Street and Clinton Place; thence running northwesterly to a point on Aldine Street which is halfway between Bragaw Avenue and Demerest Street; thence running northerly to the intersection of Demerest Street and Nye Avenue; thence running westerly along Nye Avenue to a point halfway between Hobson Street and Dewey Street; thence running southerly and halfway between Hobson Street and Dewey Street to a point approximately 300 feet south of Nye Avenue; thence running westerly to a point on Leslie Street which is approximately 400 feet south of Nye Avenue; thence running southwesterly to the intersection of Wainright Street and Bragaw Avenue; thence running northerly to the intersection of Nye Avenue and Schley Street; thence running westerly along Nye Avenue to the boundary line between the city of Newark and the township of Irvington; thence running northerly along the boundary line between the city of Newark and the township of Irvington to a point which is approximately 600 feet north of Hopkins Place at the extension of Madison Avenue from the township of Irvington; thence running northerly to the intersection of Montgomery Street and South 20th Street in the city of Newark; thence running northeasterly to a point on Avon Avenue which is halfway between South 19th Street and South 20th Street; thence running northerly, and halfway between South 19th Street and South 20th Street to a point which is approximately 400 feet north of Springfield Avenue; thence running easterly and perpendicular to South 19th Street to a point halfway between South 19th Street and South 18th Street; thence running northerly, and halfway between South 19th Street and South 18th Street to a point which is approximately 400 feet north of 19th Avenue; thence running easterly and perpendicular to South 18th Street to a point halfway between South 18th Street and South 17th Street; thence running northerly and halfway between South 18th Street and South 17th Street to a point which is approximately 350 feet north of 18th Avenue; thence running easterly and perpendicular to South 17th Street to a point approximately 150 feet east of South 17th Street; thence running northerly, parallel to and approximately 150 feet east of South 17th Street to a point approximately 100 feet south of 15th Avenue; thence running easterly, parallel to and approximately 100 feet south of 15th Avenue to a point which is halfway between South 16th Street and South 15th Street; thence running northerly and halfway between South 16th Street and South 15th Street to a point which is approximately 200 feet north of 14th Avenue; thence running northeasterly to a point which is halfway between South 14th Street and Ashland Street and approximately 350 feet north of 14th Avenue; thence running northeasterly, parallel to and approximately 150 feet west of Ashland Street to a point which is approximately 150 feet north of South Orange Avenue; thence running northwesterly, parallel to and approximately 150 feet north of South Orange Avenue to a point which is approximately 150 feet east of South 18th Street; thence running northerly, parallel to and approximately 150 feet east of South 18th Street to a point approximately 350 feet south of 12th Avenue; thence running westerly to a point on South 20th Street which is approximately 250 feet south of 12th Avenue; thence running southerly on South 20th Street to a point which is approximately 150 feet north of Grain Street; thence running westerly, parallel to and approximately 150 feet north of Grain Street to a point which is halfway between South 20th Street and Grove Street; thence running northerly, and halfway between Grove Street and South 20th Street for approximately 300 feet to a point; thence running westerly and perpendicular to Grove Street to a point approximately 100 feet west of Grove Street; thence running northeasterly, parallel to and approximately 100 feet west of Grove Street to the boundary line between the city of Newark and the city of East Orange; thence running westerly along the boundary between the city of Newark and the city of East Orange for approximately 500 feet to a point; thence running northerly to a point which is halfway between Hawthorne Place and Birchwood Avenue and approximately 150 feet south of Garfield Place, all in the city of East Orange; thence running northerly and halfway between Hawthorne Place and Birchwood Avenue to a point on Central Avenue; thence running westerly along Central Avenue to its intersection with South Oraton Parkway; thence running northerly along South Oraton Parkway for approximately 150 feet to a point; thence running westerly, parallel to and approximately 150 feet north of Central Avenue to a point which is approximately 150 feet east of South Munn Avenue; thence running southerly parallel to South Munn Avenue and then halfway between South Munn Avenue and Watson Avenue to a point on this line approximately 150 feet south of Elmwood Avenue extended; thence running westerly, parallel to and 150 feet south of Elmwood Avenue to a point halfway between South Munn Avenue and Freeman Avenue; thence running southerly halfway between South Munn Avenue and Freeman Avenue to a point which is approximately 150 feet north of Rhode Island Avenue; thence running westerly, parallel to and approximately 150 feet north of Rhode Island Avenue to a point which is halfway between Freeman Avenue and Oak Street; thence running northerly and halfway between Oak Street and Freeman Avenue to the intersection of Elmwood Avenue and South Arlington Avenue; thence running northerly along South Arlington Avenue to a point which is approximately 100 feet south of Central Avenue; thence running westerly, parallel to and 100 feet south of Central Avenue to Nassau Place; thence running northerly along Nassau Place to its intersection with Central Avenue; thence running westerly along Central Avenue to a point approximately 150 feet east of Shepard Avenue; thence running northerly, parallel to and approximately 150 feet east of Shepard Avenue to a point approximately 150 feet south of Carnegie Avenue; thence running westerly, parallel to and approximately 150 feet south of Carnegie Avenue to a point approximately 150 feet west of Shepard Avenue; thence southerly, parallel to and approximately 150 feet west of Shepard Avenue to a point which is halfway between Carnegie Avenue and Central Avenue; thence running westerly and halfway between Carnegie Avenue and Central Avenue to a point which is approximately 150 feet east of South Burnet Street; thence running southerly, parallel to and approximately 150 feet east of South Burnet Street to a point which is approximately 150 feet north of Central Avenue to a point halfway between South Burnet Street and South Clinton Street; thence running southerly and halfway between South Burnet Street and South Clinton Street to a point which is approximately 400 feet south of Central Avenue; thence running westerly to a point which is halfway between Amherst Street and Halsted Street and approximately 700 feet south of Central Avenue; thence running northerly and halfway between Amherst Street and Halsted Street to a point which is approximately 100 feet south of Freeway Drive East; thence running westerly, parallel to and approximately 100 feet south of Freeway Drive East to a point which is halfway between Evergreen Place and South Harrison Street; thence running southerly and halfway between Evergreen Place and South Harrison Street for a distance of approximately 650 feet; thence running westerly to a point on the boundary line between the city of East Orange and the township of the City of Orange, said point being approximately 200 feet south of Berwin Street along said boundary; thence running southwesterly along the boundary line between the township of the City of Orange and city of East Orange to where it meets the boundary line of the village of the Township of South Orange; thence running southerly to the intersection of South Center Street and Sterling Avenue, both being in the village of the Township of South Orange; thence running westerly to the corner boundary between the township of the City of Orange and the village of the Township of South Orange which is approximately 200 feet south of Stirling Avenue; thence running northwesterly along said boundary between the township of the City of Orange and the village of the Township of South Orange to an angle point which is halfway between Mosswood Avenue and Irving Terrace; thence running northerly to the intersection of Irving Terrace and Lawn Ridge Road; thence running westerly to where Berkeley Avenue intersects the boundary line between the township of the City of Orange and the village of the Township of South Orange; thence running northwesterly along the boundary line between the township of the City of Orange and the village of the Township of South Orange for a distance of approximately 100 feet; thence running northeasterly, parallel to and approximately 100 feet west of Berkeley Avenue to Lawn Ridge Road; thence running southeasterly along Lawn Ridge Road to a point approximately 100 feet east of Berkeley Avenue; thence running northeasterly, parallel to and approximately 100 feet east of Berkeley Avenue to Heywood Avenue; thence running northwesterly along Heywood Avenue to a point approximately 150 feet west of Berkeley Avenue; thence running northeasterly, parallel to and approximately 150 feet west of Berkeley Avenue to a point which is approximately 150 feet south of Tremont Avenue; thence running northwesterly, parallel to and approximately 150 feet south of Tremont Avenue to Scotland Road; thence running northeasterly along Scotland Road to its intersection with Glebe Street; thence running northwesterly along Glebe Street to its intersection with South Jefferson Street; thence running northerly to a point on the center line of Interstate Highway Route 280 in the township of West Orange being approximately 100 feet west of the boundary line between the township of West Orange and the township of the City of Orange; thence running northerly, parallel to and approximately 100 feet west of said boundary between township of West Orange and the township of the City of Orange to a point which is approximately 200 feet south of White Street; thence running northwesterly to the intersection of Main Street and White Street; thence running northerly and halfway between Main Street and Ashland Avenue to the intersection of Main Street and Park Avenue; thence running northerly along Main Street to its intersection with Babcock Place; thence running northerly to the intersection of Main Street and William Street with the district boundary to include the properties on Babcock Place, Kling Street, Washington Street and William Street but exclude the property along Main Street; thence running easterly to the intersection of Whittesley Avenue and Ridge Avenue; thence running northerly and halfway between Whittesley Avenue and Watson Avenue to the intersection of Watson Avenue and Samuel Street; thence running northerly, crossing the boundary between the township of West Orange and the township of Montclair to the intersection of High Street and Amelia Street in the township of Montclair; thence running northwesterly to the intersection of Virginia Avenue and Fremont Street; thence running westerly to where Nishuane Road intersects the boundary line between the township of Montclair and the township of West Orange; thence running northwesterly along said boundary line between the township of West Orange and township of Montclair to an angle; thence running northerly further along said boundary line between the township of West Orange and township of Montclair to its intersection with the boundary line of the township of Verona; thence running northerly along the boundary line between the township of Montclair and the township of Verona to where it intersects the boundary line of Cedar Grove Township; thence running northerly along the boundary line between the township of Montclair and Cedar Grove Township to its intersection with the boundary line of the township of Little Falls; thence running northwesterly along the boundary line between Cedar Grove Township and the township of Little Falls to where it intersects Lindsley Road; thence running northwesterly along Lindsley Road within Cedar Grove Township to where it intersects with New Jersey State Highway Route Number 23; thence running southerly along New Jersey State Highway Route Number 23 for a distance of approximately 1,200 feet; thence running westerly for approximately 1,200 feet to the boundary between Cedar Grove Township and the township of North Caldwell, said point being approximately 1,000 feet south of an angle in said boundary near Lindsley Road; thence running northerly for approximately 1,000 feet along said boundary between Cedar Grove Township and the township of North Caldwell to an angle; thence running northwesterly in said boundary between Cedar Grove Township and the township of North Caldwell to another angle; thence running northwesterly in said boundary between Cedar Grove Township and the township of North Caldwell to where it intersects the water transmission line of the Jersey City Water Company; thence running westerly along said water transmission line of the Jersey City Water Company within the township of North Caldwell to where it intersects Grandview Place; thence running northeasterly along the center line of Grandview Place and then Grandview Avenue to a point approximately 175 feet south of Fairfield Road; thence running northwesterly and then northeasterly along and encompassing Lot Number 3, Block Number 105 on the North Caldwell Tax Map to a point where Lot Number 3 intersects Fairfield Road; thence running northwesterly along Fairfield Road for approximately 85.61 feet to a point; thence running southwesterly and then northwesterly along and encompassing Lot Numbers 4, 7 and 8 in Block Number 105 on the North Caldwell Tax Map to a point where it intersects Fairfield Road and the boundary line between the township of North Caldwell and the township of Fairfield; thence running northeasterly along the boundary line between the township of Fairfield and the township of North Caldwell to a point in the center of the Passaic River and the intersection with the boundary lines of the township of Little Falls and the township of Wayne; thence running downstream along the Passaic River in a northeasterly and then southeasterly direction, the river being the boundary line between the township of Little Falls and the township of Wayne, to where it intersects with the boundary line of the borough of Totowa; thence running northwesterly along the boundary line between the township of Wayne and the borough of Totowa to the intersection with the northerly right-of-way limit with U.S. Interstate Highway Route 80; thence running westerly along the U.S. Interstate Highway Route 80 right-of-way for a distance of approximately 1,200 feet and thence in a northerly and westerly direction to a point in the center line of Singac Brook and thence northeasterly to the boundary line between the township of Wayne and the borough of Totowa to encompass Lot 1 in Block 402 on the Wayne tax map; thence running northerly and then northeasterly along the boundary line between the township of Wayne and the borough of Totowa to where it intersects the boundary line of the borough of Haledon; thence running northerly along the boundary line between the township of Wayne and the borough of Haledon to where it intersects the boundary line of the borough of North Haledon; thence running northerly along the boundary line between the township of Wayne and the borough of North Haledon to where it intersects the boundary line of the borough of Franklin Lakes; thence running easterly along the boundary line between the borough of Franklin Lakes and the borough of North Haledon to where it intersects the boundary line of the township of Wyckoff; thence running easterly along the boundary line between the township of Wyckoff and the borough of North Haledon to the boundary line of the borough of Hawthorne; thence running northerly along the boundary line of the township of Wyckoff and the borough of Hawthorne to an angle on Goffle Hill Road; thence running southeasterly along said boundary line between the township of Wyckoff and the borough of Hawthorne to the boundary line of the village of the Township of Ridgewood; thence running southeasterly along the boundary line between the village of the Township of Ridgewood and the borough of Hawthorne to the boundary line of the borough of Glen Rock; thence running northeasterly along the boundary line between the village of the Township of Ridgewood and the borough of Glen Rock for 2,730 feet to an angle; thence running easterly along said boundary line between the village of the Township of Ridgewood and the borough of Glen Rock for 3,230 feet to an angle; thence running along said boundary line between the village of the Township of Ridgewood and the borough of Glen Rock for the 12 angles, courses and distances until it intersects Grove Street and the center line of Hohokus Brook; thence running southerly still along said boundary line between the village of the Township of Ridgewood and the borough of Glen Rock, it being the center line of Hohokus Brook, to its intersection with the center line of the Saddle River which is also where the boundary lines of the borough of Fair Lawn and the borough of Paramus meet; thence running southerly along the boundary line between the borough of Fair Lawn and the borough of Paramus which is generally the center line of the Saddle River to its intersection with the boundary lines of the township of Saddle Brook and the township of Rochelle Park; thence running southerly along the boundary line between the township of Saddle Brook and the township of Rochelle Park which is generally the center line of the Saddle River to its intersection with the boundary line of the borough of Lodi; thence running southeasterly along the boundary line between the borough of Lodi and the township of Rochelle Park to its intersection with the boundary line of the borough of Maywood; thence running southeasterly along the boundary line between the borough of Lodi and the borough of Maywood being the center line of Essex Street to the center line of New Jersey State Highway Route Number 17; thence running southerly along New Jersey State Highway Route Number 17 southbound within the borough of Lodi to the boundary line of the city of Hackensack; thence running southerly along the boundary line between the borough of Lodi and the city of Hackensack to a point which is approximately 620 feet north of the center line of West Pleasantview Avenue along said boundary line; thence running south 52 degrees, 51 minutes, 11 seconds east and within the city of Hackensack for 533.97 feet to a point; thence running south 36 degrees, 36 minutes, 34 seconds west for 384.60 feet to a point; thence running north 52 degrees, 50 minutes west for 15.00 feet to a point; thence running south 36 degrees, 36 minutes, 34 seconds west for approximately 198 feet to the center line of West Pleasantview Avenue; thence running northwesterly along West Pleasantview Avenue to where it intersects the boundary line between the city of Hackensack and the borough of Lodi; thence running southerly along the boundary line between the borough of Lodi and the city of Hackensack to the boundary line of the borough of Hasbrouck Heights; thence running southerly along the boundary line between the borough of Lodi and the borough of Hasbrouck Heights through angles at Church Street, Williams Avenue, Oak-Grove Avenue and between Paterson Avenue and Ottawa Street in a northwesterly direction to Woodside Avenue; thence running southwesterly along Woodside Avenue within the borough of Hasbrouck Heights to where it intersects the boundary line between the borough of Hasbrouck Heights and the borough of Lodi, between LaSalle Avenue and Hunter Street; thence running southwesterly along the boundary line between the borough of Lodi and the borough of Hasbrouck Heights to the boundary line of the borough of Wood-Ridge; thence running southeasterly along the boundary line between the borough of Hasbrouck Heights and the borough of Wood-Ridge to an angle on Passaic Avenue; thence running southwesterly along said boundary line between the borough of Hasbrouck Heights and the borough of Wood-Ridge to an angle between Lincoln Avenue and Sussex Road; thence running southwesterly within the borough of Wood-Ridge in prolongation of the line above and along the property line of Curtis-Wright Inc. to Highland Avenue; thence running northwesterly along the property line of Curtis-Wright Inc. which is a prolongation of Highland Avenue extended northwesterly to where it intersects the boundary line between the borough of Wood-Ridge and the borough of Wallington; thence running southerly along the boundary line between the borough of Wood-Ridge and the borough of Wallington to where it meets the boundary line of the borough of Carlstadt; thence running southerly along the boundary line between the borough of Wallington and the borough of Carlstadt to where it meets the boundary line of the borough of East Rutherford; thence running northwesterly along the boundary line between the borough of Wallington and the borough of East Rutherford to a point halfway between Shepard Terrace and Atkins Terrace; thence running southwesterly within the borough of East Rutherford and halfway between Shepard Terrace and Atkins Terrace with an angle to the south and another to the southwest to a point on the boundary line between the borough of Rutherford and the borough of East Rutherford which is halfway between Atkins Terrace and Willow Street; thence running southerly to a point on Erie Avenue in the borough of Rutherford which is halfway between Walnut Street and Carmita Avenue; thence running southwesterly and halfway between Walnut Street and Carmita Avenue to the center of Washington Avenue; thence running southeasterly along Washington Avenue to the intersection of Washington Avenue and Carmita Avenue; thence running southwesterly along Carmita Avenue for a distance of approximately 130 feet to a point; thence running southeasterly parallel to and approximately 130 feet south of Washington Avenue to a point which is halfway between Carmita Avenue and Prospect Place; thence running southwesterly and halfway between Carmita Avenue and Prospect Place to a point which is approximately 127 feet north of the center line of Union Avenue; thence running southeasterly parallel to and approximately 127 feet north of Union Avenue to the center of Prospect Place; thence running southwesterly along Prospect Place to the intersection of Union Avenue; thence running northwesterly along Union Avenue to a point halfway between Carmita Avenue and Prospect Place; thence running southwesterly and halfway between Carmita Avenue and Prospect Place to a point approximately 150 feet north of the center line of Alwyn Terrace; thence running southeasterly to a point which is approximately 165 feet east of Prospect Place and in a prolongation of the center line of Circle Lane; thence running southwesterly parallel to and approximately 165 feet east of Prospect Place to a point which is approximately 170 feet north of Fairview Avenue; thence running southeasterly, parallel to and approximately 170 feet north of Fairview Avenue to the center of Montross Avenue; thence running southwesterly along Montross Avenue to a point which is approximately 170 feet south of the center of Fairview Avenue; thence running southeasterly, parallel to and approximately 170 feet south of Fairview Avenue for approximately 230 feet to a point; thence running southwesterly, parallel to and approximately 230 feet east of Montross Avenue to the center of Passaic Avenue; thence running southeasterly along Passaic Avenue for approximately 250 feet to a point; thence running southwesterly and parallel to Montross Avenue to a point halfway between Passaic Avenue and Donaldson Avenue; thence running southeasterly and halfway between Passaic Avenue and Donaldson Avenue for approximately 306 feet; thence running southwesterly and parallel to Montross Avenue to a point halfway between Donaldson Avenue and Woodward Avenue; thence running southeasterly and halfway between Donaldson Avenue and Woodward Avenue to the center of Mortimer Avenue; thence running southwesterly along Mortimer Avenue to the center of Park Place; thence running southeasterly along Park Place a distance of approximately 131 feet to a point; thence running southwesterly, parallel to and approximately 131 feet east of Mortimer Avenue for a distance of approximately 150 feet; thence running southeasterly, parallel to and approximately 151 feet south of Park Place to the center of Park Avenue; thence running southwesterly along Park Avenue to a point halfway between Newell Avenue and Addison Avenue; thence running southeasterly and halfway between Newell Avenue and Addison Avenue to a point approximately 130 feet west of the center line of Lincoln Avenue; thence running southwesterly, parallel to and approximately 130 feet west of Lincoln Avenue to a point which is approximately 170 feet north of the center of Pierrepont Avenue; thence running southeasterly, parallel to and approximately 170 feet north of Pierrepont Avenue to a point which is approximately 190 feet west of the center of Ridge Road; thence running southwesterly, parallel to and approximately 190 feet west of Ridge Road to a point which is approximately 200 feet north of Woodland Avenue; thence running southeasterly, parallel to and approximately 200 feet north of Woodland Avenue to a point halfway between Ridge Road and Sylvan Street; thence running southwesterly and halfway between Ridge Road and Sylvan Street and this line extended to the boundary line between the borough of Rutherford and the township of Lyndhurst; thence running southeasterly along the boundary line between the borough of Rutherford and the township of Lyndhurst which is Rutherford Avenue and Rutherford Avenue extended to the center line of Berry's Creek; thence running southerly along the center line of Berry's Creek, being said boundary line between the borough of Rutherford and the township of Lyndhurst to where it intersects the boundary line of the town of Secaucus at the center of the Hackensack River; thence running southerly along the center line of the Hackensack River being the boundary line between the township of Lyndhurst and the town of Secaucus to where it intersects the boundary line of the town of Kearny at Sawmill Creek; thence running southerly still along the center line of the Hackensack River being the boundary line between the town of Kearny and the town of Secaucus to where it intersects the boundary line of the city of Jersey City at Penhorn Creek; thence running northeasterly along the center of Penhorn Creek being the boundary line between the town of Secaucus and the city of Jersey City to where it intersects the boundary line of the township of North Bergen at Secaucus Road; thence running southwesterly along the center of Secaucus Road being the boundary line between the city of Jersey City and the township of North Bergen to where it intersects the boundary of the city of Union City at J.F. Kennedy Boulevard; thence running northerly along J.F. Kennedy Boulevard being the boundary line between the township of North Bergen and the city of Union City to 18th Street; thence running easterly along 18th Street within the city of Union City to Summit Avenue; thence running southerly along Summit Avenue to 17th Street; thence running easterly along 17th Street to Central Avenue; thence running southerly along Central Avenue to 16th Street; thence running easterly on 16th Street to Palisade Avenue; thence running southerly on Palisade Avenue to Paterson Plank Road which is the boundary line between the city of Jersey City and the city of Union City; thence running easterly along Paterson Plank Road being the boundary line between the city of Union City and the city of Jersey City until it intersects the boundary line of the city of Hoboken; thence running southwesterly between the city of Hoboken and the city of Jersey City to a point just crossing over Hoboken Avenue; thence running easterly and parallel to Hoboken Avenue along said boundary line between the city of Hoboken and the city of Jersey City to Henderson Street; thence running easterly along said boundary line between the city of Hoboken and the city of Jersey City to a point in the Hudson River being the modified Pierhead Line of January 12, 1931; thence running southerly along the modified Pierhead Line of January 12, 1931 10,250 feet to a point; thence running southwesterly for 935 feet to a point; thence continuing in a southwesterly direction for 2,354 feet to a point which is on the west side of Ellis Island; thence running southwesterly for 1,945 feet to a point which is on the southwest side of Ellis Island; thence running southerly for 557 feet to a point; thence running easterly 984 feet to a point; thence running southerly for 1,363 feet to a point north of Liberty Island; thence running westerly for 300 feet to the Pierhead and Bulkhead Line adopted March 6, 1939; thence running southwesterly for 1,525 feet to the south side of Morris Pesin Drive if projected eastwardly 1,650 feet; thence running in a southerly direction along the Pierhead and Bulkhead Line for 9,500 feet to a point that intersects the boundary line between the city of Jersey City and the city of Bayonne; thence running southeasterly along the boundary line between the city of Jersey City and the city of Bayonne to where it intersects with the boundary line between the State of New Jersey and the State of New York; thence running southerly and westerly along the boundary line between the states of New York and New Jersey through New York Bay, the Kill Van Kull and Newark Bay to where it intersects the boundary line between Union County and Hudson County; thence running northerly along the boundary between Union County and Hudson County, being the boundary line between the city of Elizabeth and the city of Bayonne in Newark Bay to its intersection with the boundary line of the county of Essex to the point or place of the beginning, constituted a sewerage district under the name and title of Passaic Valley Sewerage District by the act entitled "An act to create a sewerage district to be called Passaic Valley Sewerage District," approved March 27, 1902 (L.1902, c.48, p.190), as supplemented by the act approved April 14, 1914 (L.1914, c.160, p.294), and by the act approved March 8, 1924 (L.1924, c.94, p.184), hereinafter in this chapter designated as the "district" and the commission appointed thereunder, are continued, and it shall be entitled to all the authority and be subject to all the laws of this State concerning sewerage districts so created. < Amended 1964,c.139; 1979,c.426; 1991,c.212,s.1; 1995,c.122,s.1.



Section 58:14-1.9 - Passaic Valley Sewerage District To Include Part Of Borough Of Franklin Lakes

58:14-1.9. Passaic Valley Sewerage District to include part of borough of Franklin Lakes
2. The boundary lines of the sewerage district known as the Passaic Valley sewerage district, created pursuant to P.L.1902, c.48, as supplemented and continued pursuant to R.S.58:14-1, are altered, amended and extended to include that portion of the borough of Franklin Lakes as hereinafter described: Beginning at the center point of the intersection of High Mountain Road and Franklin Lake Road within the borough of Franklin Lakes and proceeding: south 8 degrees, 13 minutes, 12 seconds east distant 2.47 feet along the centerline of High Mountain Road to an angle point; thence south 23 degrees, 43 minutes, 17 seconds east distant 1,030.48 feet along the same to a point of curvature; thence southeasterly an arc distance of 99.99 feet along the same on a curve to the left having a radius of 2,447.04 feet to a point of tangency; thence south 26 degrees, 3 minutes, 45 seconds east distant 167.07 feet along the same to a point of curvature; thence southeasterly an arc distance of 35.45 feet along the same on a curve to the right having a radius of 4,256.20 feet to a point in the same; thence on a line radial to the centerline of High Mountain Road south 64 degrees, 24 minutes, 53 seconds west distant 16.5 feet to a point in the westerly right-of-way line of said road; thence; south 65 degrees, 17 minutes, 1 second west distant 216.01 feet along the southerly line of Lot 1, Block 2203 to a monument designated as No. 80 on a map filed in the Bergen County Clerk's Office on March 22, 1960 as Map No. 5505; thence south 65 degrees, 36 minutes, 56 seconds west distant 522.32 feet along said southerly line of Lot 1 Block 2203 and of Lot 2, Block 2101.01 being also the rear property lines of the lots on the northerly side of the Osage Lane which were created on the aforesaid Filed Map No. 5505 to an angle point; thence south 78 degrees, 17 minutes, 46 seconds east distant 192.25 feet along the southerly line of said Lot 2 Block 2101.01 and said rear property lines of the northerly lots on Osage Lane and crossing the northerly terminus of Wyandotte Drive (50 feet wide) which was also created on said Filed Map No. 5505 to a point in the westerly right-of-way line of said Wyandotte Drive at its northerly terminus; thence southwesterly an arc distance of 17.35 feet along the westerly right-of-way line of Wyandotte Drive on a curve to the right having a radius of 875.00 to a point in the same; thence north 77 degrees, 9 minutes, 37 seconds west distant 228.74 feet still along the southerly line of Lot 2 Block 2101.01 being also on the northerly line of Lot 30 Block 2101.08 (which was created as Lot 30 Block 2101-C by a minor subdivision approved by the Franklin Lakes Planning Board on July 28, 1980) to an angle point; thence south 12 degrees, 50 minutes, 23 seconds west distant 176.76 feet along the southerly line of said Lot 2 Block 2101.01 being the rear line of said Lot 30 Block 2101.08 to a angle point; thence south 72 degrees, 2 minutes, 39 seconds west distant 203.69 feet along said southerly line of Lot 2 Block 2101.01 and being also the rear property line of a lot on the westerly side of Wyandotte Drive created on said Filed Map No. 5505 to an angle point; thence south 64 degrees, 8 minutes, 9 seconds west distant 165.79 feet still along the southerly line of Lot 2 Block 2101.01, being also the rear property lines of lots on the northerly and northwesterly side of Scioto Drive which were created on a map filed in the Bergen County Clerk's Office on October 8, 1958 as Map No. 5298 to an angle point; thence north 82 degrees, 50 minutes, 44 seconds west distant 258.83 feet along the same to an angle point; thence south 81 degrees, 21 minutes, 52 seconds west distant 286.59 feet along the same to an angle point; thence north 30 degrees, 16 minutes, 41 seconds west distant 25 feet more or less leaving the rear property lines of said lots on Scioto Drive but still along the southerly line of Lot 2 Block 2101.01 to a point in the easterly shoreline of Franklin Lake; thence returning to the point of the Beginning and running thence; north 8 degrees, 13 minutes, 12 seconds west distant 543.99 feet along the centerline of High Mountain Road to a point of curvature; thence northwesterly an arc distance of 119.18 feet along the same on a curve to the left having a radius of 416.99 feet to a point of tangency; thence north 24 degrees, 35 minutes, 46 seconds west distant 64.40 feet along the same to a point in the same; thence south 65 degrees, 24 minutes, 14 seconds west distant 30.00 feet to a point in the westerly right-of-way line of said High Mountain Road and at the northeasterly corner of a lot now known as Lot 2 Block 2201.08 on the Franklin Lakes Assessment Map and which lot was created as Lot 2 Block 2201 on a map filed in the Bergen County Clerk's Office on January 17, 1973, as Map No. 7146; thence south 56 degrees, 7 minutes, 37 seconds west distant 211.39 feet along the outside boundary of said Lot 2 Block 2201 (now known as Lot 2 Block 2201.08) as laid out on said Filed Map No. 7146 to an angle point; thence south 68 degrees, 19 minutes, 25 seconds west distant 288.21 feet continuing along said outside boundary of said lot now known as Lot 2 Block 2201.08 to an angle point; thence south 21 degrees, 29 minutes, 49 seconds west distant 191.87 feet along the same to an angle point; thence south 44 degrees, 35 minutes, 20 seconds west distant 135.00 feet along the same to an angle point; thence south 19 degrees, 55 minutes, 18 seconds west distant 75.69 feet along the same to an angle point; south 57 degrees, 25 minutes, 39 seconds west distant 196.05 feet along the same to an angle point; thence south 18 degrees, 10 minutes, 1 second east distant 200.87 feet along the same to a point in the northerly right-of-way line of Franklin Lake Road (35 feet wide from centerline); thence south 11 degrees, 1 minute, 56 seconds east distant 35.00 feet to a point in the centerline of said Franklin Lake Road; thence south 78 degrees, 58 minutes, 4 seconds west distant 102.28 feet along the centerline of Franklin Lake Road to a point of curvature; thence southwesterly an arc distance of 199.42 feet along the same on a curve to the right having a radius of 1,066.17 feet to a point of tangency; thence south 89 degrees, 41 minutes, 4 seconds west distant 203.66 feet along the same to an angle point; thence south 84 degrees, 59 minutes, 18 seconds west distant 338.79 feet along the same to a point of curvature; thence southwesterly an arc distance of 199.68 feet along the same on a curve to the left having a radius of 1,436.33 feet to a point of tangency; thence south 72 degrees, 1 minute, 23 seconds west distant 107.69 feet along the same to an angle point; thence south 72 degrees, 17 minutes, 57 seconds west distant 161.67 feet along the same to a point in the same; thence south 17 degrees, 42 minutes, 3 seconds east distant 25.00 feet to a point in the southerly right-of-way line of Franklin Lake Road at the Point of Beginning of a lot designated as Lot 1.01 Block 2203 as recorded in the Bergen County Clerk's Office in Deed Book 7019, Page 677; thence south 17 degrees, 42 minutes, 3 seconds east distant 86 feet more or less along the boundary line between said Lot 1.01 Block 2203 on the east and Lot 1.05 Block 2101 (lands now or formerly of Myron and Elaine Adler) as described in Deed Book 7019 , Page 677 to a point in the northerly shoreline of the aforesaid Franklin Lake; thence northeasterly, easterly, southeasterly, southerly, and southwesterly along the northerly, northeasterly, and easterly shoreline of Franklin Lake the various courses thereof and along Lots 1.01 and 1.03 in Block 2203 and Lot 2 in Block 2101.01 distant 2,102 feet more or less to a point at the end of the above described 17th course and there to close. Amended 1991,c.212,s.2.



Section 58:14-1.10 - Boundary Lines Of Passaic Valley Sewerage District, Altered, Amended, Extended

58:14-1.10. Boundary lines of Passaic Valley sewerage district, altered, amended, extended
1. The boundary lines of the sewerage district known as the Passaic Valley sewerage district, created pursuant to P.L.1902, c.48, as supplemented and continued pursuant to R.S.58:14-1, are altered, amended and extended to include that portion of the Village of Ridgewood, the Borough of Midland Park, the Borough of Waldwick, the Borough of Ho-Ho-Kus and the Township of Washington, as hereinafter described: Beginning at the point of the intersection of the center lines of the Saddle River and the Ho-Ho-Kus Brook, said point being also the point of common boundary between the Village of Ridgewood, the Borough of Glen Rock, the Borough of Fair Lawn and the Borough of Paramus; thence running northerly along the centerline of the Ho-Ho-Kus Brook, said centerline also being the boundary line between the Village of Ridgewood and the Borough of Glen Rock to an angle point at the centerline of Grove Street; thence running along said boundary line between the Village of Ridgewood and the Borough of Glen Rock for the various courses and distances to an angle point at the southeasterly line of South Broad Street; thence running westerly along the boundary line between the Village of Ridgewood and the Borough of Glen Rock to an angle point at the centerline of Lincoln Avenue; thence running southwesterly along the centerline of Lincoln Avenue also being the boundary line between the Village of Ridgewood and the Borough of Glen Rock to an angle point being the mutual municipal boundary of the Village of Ridgewood, the Borough of Glen Rock and the Borough of Hawthorne; thence running northwesterly along the boundary line between the Village of Ridgewood and the Borough of Hawthorne to the centerline of the Goffle Brook; thence northerly along the centerline of the Goffle Brook to the point of intersection of the centerline of the Goffle Brook and the mutual municipal boundary of the Village of Ridgewood and the Borough of Midland Park; thence southeasterly along the mutual municipal line of the Village of Ridgewood and the Borough of Midland Park a distance of approximately 340 feet to the westerly property line of Lot 1, Block 2.01, Midland Park; thence north 32 degrees, 50 minutes east along the westerly line of Lot 1, Block 2.01, Midland Park, a distance of 156.80 feet to the centerline of Lake Avenue; thence easterly along the centerline of Lake Avenue a distance of 260.36 feet to an angle point on the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park; thence northerly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park, said boundary line being within the Cottage Street R.O.W. a distance of 475.20 feet to the centerline of Godwin Avenue; thence easterly along the centerline of Godwin Avenue a distance of 39.49 feet to a point on the center line of Godwin Avenue; thence northerly along the extension of the westerly line of Lot 28, Block 4, Midland Park a distance of 119.01 feet to the southerly line of Lot 3, Block 4, Midland Park; thence along the various courses of Lot 3 and Lot 28, Block 4, Midland Park, north 47 degrees, 26 minutes east a distance of 59.63 feet, north 33 degrees, 00 minutes west a distance of 60.00 feet, south 48 degrees, 02 minutes, 50 seconds east a distance of 72.22 feet, north 45 degrees, 04 minutes east a distance of 54.00 feet, south 43 degrees, 56 minutes, 50 seconds east a distance of 50.00 feet, south 45 degrees, 04 minutes west a distance of 225.01 feet to a point on the centerline of Godwin Avenue; thence easterly along the centerline of Godwin Avenue, also being the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park a distance of 125.01 feet to an angle point in the municipal boundary, also being the centerline of Maltbie Avenue; thence northerly along the centerline of Maltbie Avenue, also being the mutual municipal boundary of the Village of Ridgewood and the Borough of Midland Park a distance of 325.01 feet to the extension of the southerly line of Lot 24, Block 4, Midland Park; thence along the various courses of Lot 24, Block 4, Midland Park, north 52 degrees west a distance of 152.62 feet, north 36 degrees, 00 minutes, 50 seconds east a distance of 50.00 feet, south 52 degrees east a distance of 152.62 feet to the centerline of Maltbie Avenue and the municipal boundary of the Village of Ridgewood and the Borough of Midland Park; thence northerly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park, also being the centerline of Maltbie Avenue a distance of 687.55 feet to an angle point in the municipal boundary line; thence northerly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park a distance of approximately 3,362 feet to the centerline of West Glen Avenue; thence north 75 degrees, 53 minutes, 39 seconds west along the center line of West Glen Avenue a distance of 134.21 feet to the point of intersection of West Glen Avenue and Morningside Road; thence north 53 degrees, 29 minutes, 21 seconds east along the centerline of Morningside Road a distance of 256.69 feet to a point on the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park; thence northwesterly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park a distance of 935.24 feet to the westerly line of Farview Avenue; thence along the various courses of Lot 3.02, Block 9.02, Midland Park, south 23 degrees, 58 minutes west, a distance of approximately 80 feet, north 65 degrees, 04 minutes west a distance of 70.00 feet, north 23 degrees, 58 minutes west a distance of approximately 80 feet to a point on the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park; thence northwesterly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park a distance of 555.20 feet to an angle point in the mutual municipal boundary line; thence northerly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park a distance of 2,825.56 feet to an angle point on the mutual municipal boundary line, also being the centerline of North Monroe Street; thence northerly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Midland Park, also being the centerline of North Monroe Street, a distance of 1,223.28 feet to the point of intersection of the boundary lines of the Village of Ridgewood, the Borough of Midland Park, and the Borough of Waldwick; thence north 8 degrees, 46 minutes east along the centerline of North Monroe Street a distance of 88.20 feet to an angle point on the centerline of North Monroe Street; thence north 24 degrees, 47 minutes east along the centerline of North Monroe Street a distance of 504.11 feet to the extension of the northerly line of Lot 34, Block 120.01, Waldwick; thence south 65 degrees 13 minutes east along the northerly line of Lot 34, Block 120.01, Waldwick, a distance of 160.00 feet to the easterly line of Lot 34, Block 120.01; thence south 24 degrees, 47 minutes west along the easterly lines of Lot 34 and Lot 33, Block 120.01, Waldwick, a distance of 117.37 feet to the northerly line of Lot 24, Block 120.01; thence north 79 degrees, 23 minutes, 05 seconds east along the northerly lines of Lot 24 and Lot 22, Block 120.01, and the extension easterly of said lines, a distance of 221.95 feet to the centerline of Salrit Avenue, Waldwick; thence northerly along the centerline of Salrit Avenue, Waldwick, on a curve to the right having a radius of 279.05 feet an arc distance of 64.70 feet to the extension westerly of the southerly line of Brearly Crescent, Waldwick; thence south 87 degrees, 20 minutes, 50 seconds east along the southerly line of Brearly Crescent, Waldwick, and the Brearly Crescent southerly line westerly extension a distance of 138.00 feet to the easterly line of Lot 19, Block 120, Waldwick; thence south 16 degrees, 35 minutes, 50 seconds east along the easterly lines of Lot 19 and Lot 20, Block 120, Waldwick a distance of 148.18 feet to a point on the mutual municipal boundary of the Village of Ridgewood and the Borough of Waldwick; thence north 67 degrees, 10 minutes, 50 seconds east along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Waldwick a distance of 26.69 feet to an angle point on the mutual municipal boundary; thence north 23 degrees, 54 minutes, 30 seconds east along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Waldwick a distance of 34.95 feet to an angle point on the mutual municipal boundary line; thence south 66 degrees, 48 minutes, 30 seconds east along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Waldwick a distance of approximately 20 feet to the centerline of the Ho-Ho-Kus Brook, said centerline also being the mutual municipal boundary line of the Village of Ridgewood and the Borough of Waldwick; thence southerly along the centerline of the Ho-Ho-Kus Brook, said centerline also being the mutual municipal boundary line of the Village of Ridgewood and the Borough of Waldwick, to the point of intersection of the mutual municipal boundary of the Village of Ridgewood, the Borough of Waldwick, and the Borough of Ho-Ho-Kus; thence southerly along the centerline of the Ho-Ho-Kus Brook, said centerline being the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus, to an angle point in the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus; thence southerly along the mutual boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus, a distance of approximately 2,795 feet to an angle point in the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus; thence easterly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus, a distance of approximately 140 feet to the westerly line of Lot 1, Block 7, Ho-Ho-Kus; thence northerly along the westerly line of Lot 1, Block 7, a distance of approximately 665 feet to the southerly line of Brookside Avenue (50 feet wide), Ho-Ho-Kus; thence north approximately 40 degrees east a distance of 25.00 feet to the centerline of Brookside Avenue, Ho-Ho-Kus; thence southeasterly along the centerline of Brookside Avenue a distance of approximately 695 feet to the centerline of Cliff Street, Ho-Ho-Kus; thence southerly along the centerline of Cliff Street, Ho-Ho-Kus, a distance of approximately 225 feet to the extension westerly of the northerly line of Lot 17, Block 21, Ho-Ho-Kus; thence south approximately 75 degrees east along the northerly line of Lot 17, Block 21, Ho-Ho-Kus and said westerly extension, a distance of approximately 125 feet to the westerly line of Lot 16, Block 21; thence north approximately 16 degrees east along the westerly line of Lot 16, Block 21, Ho-Ho-Kus, a distance of 108.59 feet to the northerly line of Lot 16, Block 21; thence south approximately 79 degrees east along the northerly lines of Lot 16, Lot 15, and Lot 14, Block 21, Ho-Ho-Kus a distance of 151.93 feet to the easterly line of Lot 14, Block 21; thence north approximately 16 degrees east along the westerly lines of Lot 7.01, Lot 7, and Lot 6, Block 21, Ho-Ho-Kus a distance of 100.00 feet to the southerly line of Brookside Avenue, Ho-Ho-Kus; thence south approximately 79 degrees east along the southerly line of Brookside Avenue, Ho-Ho-Kus, and the extension easterly of the southerly line of Brookside Avenue a distance of approximately 122 feet to the centerline of Maple Avenue, Ho-Ho-Kus; thence southerly along the centerline of Maple Avenue, Ho-Ho-Kus a distance of approximately 353 feet to the centerline of the easterly part of First Street, said centerline also being the mutual municipal boundary line of the Village of Ridgewood and the Borough of Ho-Ho-Kus; thence easterly along the centerline of First Street a distance of approximately 355 feet to the centerline of Barnett Place; thence northerly along the centerline of Barnett Place a distance of approximately 310 feet to the centerline of the Ho-Ho-Kus Brook; thence southerly along the centerline of the Ho-Ho-Kus Brook to the mutual municipal boundary line of the Village of Ridgewood and the Borough of Ho-Ho-Kus; thence easterly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus to an angle point on the mutual municipal boundary; thence northerly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus to the centerline of Franklin Turnpike, said centerline also being the mutual municipal boundary line; thence easterly along the mutual municipal boundary line of the Village of Ridgewood and the Borough of Ho-Ho-Kus, also being the centerline of Franklin Turnpike to the centerline of Race Track Road, also being the mutual municipal boundary; thence easterly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus, also being the centerline of Race Track Road to the centerline of West Saddle River Road; thence easterly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Ho-Ho-Kus on a many varied course to the centerline of East Saddle River Road; thence northerly along the centerline of East Saddle River Road a distance of 258.95 feet to the northerly line of Lot 27, Block 93, Ho-Ho-Kus; thence northerly and easterly along the lines of Lot 27, Lot 26, and Lot 28, Block 93.01, Ho-Ho-Kus, north 69 degrees, 05 minutes, 00 seconds east a distance of 314.14 feet; north 7 degrees, 48 minutes, 30 seconds east a distance of 99.20 feet, south approximately 82 degrees east a distance of 161.19 feet, north approximately 10 degrees east a distance of 268.72 feet, north approximately 80 degrees east a distance of approximately 288 feet to the centerline of Deerhill Drive, Ho-Ho-Kus; thence northerly along the centerline of Deerhill Road, Ho-Ho-Kus a distance of approximately 48 feet to the extension westerly of the northerly line of Lot 4, Block 93.03, Ho-Ho-Kus; thence easterly along the northerly lines of Lot 4, Lot 5, Lot 6, Lot 7, and Lot 8, Block 93.03, Ho-Ho-Kus, south 68 degrees, 16 minutes, 20 seconds east a distance of approximately 500 feet, north 21 degrees, 43 minutes, 40 seconds east a distance of 154.60 feet, south 38 degrees, 27 minutes, 34 seconds east a distance of 230.50 feet, south 21 degrees, 43 minutes, 40 seconds west a distance of 40.00 feet, south 68 degrees, 16 minutes, 20 seconds east a distance of approximately 382 feet to the centerline of East Gate Road, Ho-Ho-Kus; thence southerly along the centerline of East Gate Road, Ho-Ho-Kus, a distance of approximately 132 feet to the westerly extension of the northerly line of Lot 7, Block 93.02, Ho-Ho-Kus; thence easterly along the northerly line of Lot 7, Block 93.02 and its extension a distance of 235.00 feet to the westerly line of Lot 15, Block 93.02, Ho-Ho-Kus; thence north 9 degrees, 50 minutes, 23 seconds west along the westerly line of Lot 15, Block 93.02, Ho-Ho-Kus, a distance of 600.00 feet to the northerly line of Lot 15, Block 93.02; thence south approximately 66 degrees east along the northerly line of Lot 15, Block 93.02 a distance of approximately 516 feet to the mutual municipal boundary of the Borough of Ho-Ho-Kus and the Township of Washington; thence easterly along the northerly line of Lot 1, Block 1302, Township of Washington south approximately 66 degrees east a distance of approximately 795 feet to the centerline of Van Emburgh Avenue, Township of Washington; thence southwesterly along the centerline of Van Emburgh Avenue, Township of Washington, a distance of 200.00 feet to the extension westerly of the northerly line of Lot 1.01, Block 1305, Township of Washington; thence easterly along the northerly line of Lot 1.01, Block 1305, Township of Washington and the extension of the northerly line of Lot 1.01, Block 1305, south approximately 66 degrees east a distance of 373.58 feet to the westerly line of Lot 2, Block 1305, Township of Washington; thence southerly along the westerly line of Lot 2, Block 1305, Township of Washington, south approximately 23 degrees east a distance of 467.98 feet to the southerly line of Lot 2, Block 1305, Township of Washington; thence easterly along the southerly line of Lot 2, Block 1305, Township of Washington, south approximately 78 degrees east a distance of approximately 298 feet to the westerly line of the Garden State Parkway; thence southerly along the westerly line of the Garden State Parkway a distance of approximately 1,185 feet to the southerly line of Lot 1, Block 1401, Township of Washington; thence northwesterly along the southerly line of Lot 1, Block 1401, Township of Washington, north approximately 77 degrees west a distance of 518.27 feet to the centerline of Douglas Drive, Township of Washington; thence southerly along the centerline of Douglas Drive, Township of Washington, a distance of approximately 106 feet to the centerline of Barry Drive, Township of Washington; thence westerly along the centerline of Barry Drive, Township of Washington, a distance of approximately 193 feet to the northerly extension of the easterly line of Lot 6, Block 1404.01, Township of Washington; thence southerly along the extension of the easterly line of Lot 6, Block 1404.01, Township of Washington, and the easterly line of Lot 6, Lot 7, Lot 8, Lot 9, Lot 10, Lot 11, and Lot 13, Block 1404.01, Township of Washington, south approximately 22 degrees east a distance of approximately 835 feet, north approximately 88 degrees east a distance of 10.52 feet, south approximately 22 degrees east a distance of 86.69 feet, south approximately 4 degrees west a distance of 224.38 feet to the centerline of Hampshire Road, Township of Washington; thence westerly along the centerline of Hampshire Road a distance of 158.29 feet to the extension of the easterly line of Lot 11, Block 1403.01, Township of Washington; thence southerly along the extension of the easterly line of Lot 11, Block 1403.01, Township of Washington, and the easterly line of Lot 11, Block 1403.01, south approximately 3 degrees west a distance of 245.14 feet to the southerly line of Lot 11; Block 1403.01, Township of Washington; thence westerly along the southerly lines of Lot 11, Lot 12, Lot 13, and Lot 14, Block 1403.01, Township of Washington, north approximately 78 degrees west a distance of 370.78 feet to the easterly line of Lot 2, Block 1403, Township of Washington; thence southerly along the easterly line of Lot 2, Block 1403, Township of Washington, south approximately 17 degrees west a distance of 414.06 feet to the northerly line of Lot 5, Block 2505, Township of Washington; thence easterly along the northerly lines of Lot 5 and Lot 1, Block 2505, Township of Washington, south approximately 77 degrees east a distance of 79.65 feet to the easterly line of Lot 1, Block 2505, Township of Washington; thence southerly along the easterly line of Lot 1, Block 2505, Township of Washington, south approximately 9 degrees west a distance of 406.55 feet to the centerline of East Glen Avenue, Township of Washington; thence southerly along the extension northerly of the easterly line of Lot 2, Block 2501, Township of Washington and the easterly line of Lot 2, Lot 5, Lot 6, Lot 7, Lot 8, Lot 9, and Lot 10, Block 2501, and Lot 1 and Lot 2, Block 2502, Township of Washington, south approximately 9 degrees west a distance of 740.74 feet, south approximately 76 degrees east a distance of 70.59 feet, south approximately 15 degrees west a distance of 541.19 feet to the centerline of Linwood Avenue, said centerline also being the mutual municipal boundary line of the Township of Washington and the Borough of Paramus; thence westerly along the centerline of Linwood Avenue a distance of 120.16 feet to the mutual municipal boundary point of the Village of Ridgewood, the Township of Washington, and the Borough of Paramus; thence westerly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Paramus a distance of approximately 2,540 feet to the extension southerly of the easterly line of Lot 3, Block 4807, Ridgewood; thence northerly along the extension southerly and the easterly line of Lot 3, Block 4807, Ridgewood, north 24 degrees, 02 minutes east a distance of 288.90 feet to the northerly line of Lot 3, Block 4807; thence westerly and southerly along the northerly and westerly lines of Lot 3, Block 4807, Ridgewood, north 65 degrees, 45 minutes west a distance of 70.00 feet, south 24 degrees, 02 minutes west a distance of 290.40 feet to the centerline of Linwood Avenue, said centerline also being the mutual municipal boundary of the Village of Ridgewood and the Borough of Paramus; thence westerly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Paramus a distance approximately 1,005 feet to the centerline of the Saddle River; thence southerly along the mutual municipal boundary of the Village of Ridgewood and the Borough of Paramus; also being the centerline of the Saddle River to the confluence of the Saddle River and the Ho-Ho-Kus Brook; said confluence being the mutual municipal boundary point of the Village of Ridgewood, the Borough of Paramus, the Borough of Fair Lawn and the Borough of Glen Rock, and the principle point or place of beginning. L.1993,c.53.



Section 58:14-2 - Passaic Valley Sewerage Commissioners; Body Corporate; General Powers

58:14-2. Passaic valley sewerage commissioners; body corporate; general powers
The board of commissioners known as the Passaic valley sewerage commissioners, the first members of which were appointed under the act entitled "An act authorizing the appointment and defining the powers and duties of commissioners in sewage and drainage districts created for the purpose of relieving the streams and rivers therein from pollution, and to provide a plan for the prevention thereof and providing for the raising, expenditure and payment of moneys necessary for this purpose," approved March twenty-seventh, one thousand nine hundred and two (L.1902, c. 49, p. 195), is continued as a body politic and corporate, with perpetual succession under said name of Passaic valley sewerage commissioners, hereinafter in this chapter designated as the "commissioners" , with power to sue and be sued and to adopt and use a corporate seal, and with the right, power and authority to acquire, hold, use and dispose of all such property, real and personal, as may be proper or necessary, and with all other power and authority proper or necessary to carry out and effectuate the purposes for which the board is created.



Section 58:14-3 - Appointment Of Commissioners; Removal; Vacancies

58:14-3. Appointment of commissioners; removal; vacancies
58:14-3. The board shall consist of nine members who shall be appointed by the Governor in the following manner. Each county in the district shall be represented on the board by two members, of different political parties, both of whom shall reside in the district and in the county they represent. At least one of the two members from each county must reside in a contracting municipality as defined in R.S.58:14-34.11 or in a leasing municipality. Not more than five of the nine members of the board shall be from the same political party. The ninth member shall be an at-large member appointed by the Governor, with the advice and consent of the Senate, and shall serve during the term of office of the Governor. As used in this section, "at-large member" means a resident of the Passaic Valley Sewerage District as defined in R.S.58:14-1. Upon the expiration of the term of office of a commissioner, his successor shall be appointed by the Governor, by and with the advice and consent of the Senate, for a term of five years, except that the term of the at-large member shall be concurrent with the term of office of the Governor. The Governor may remove any commissioner from office for cause. Each commissioner shall hold his office until his successor has been appointed, and any vacancy in the membership of the commission because of death, resignation or removal, shall be filled for the unexpired term in the manner provided for on original appointment. In making any appointment hereunder, either for a full term or to fill a vacancy, regard shall be had to ability and fitness, and also locality, so that each section of the district may be represented as far as practicable. Amended 1941,c.99; 1975,c.151; 1991,c.145,s.1.



Section 58:14-4 - $10,000 Salary

58:14-4. $10,000 salary
58:14-4. Each of the commissioners shall, before entering upon the duties of his office, take and subscribe an oath that he will faithfully and impartially execute and perform the duties imposed upon him by law, and shall cause the same to be filed in the office of the Secretary of State. The commissioners shall each receive for service under this chapter an annual salary of $10,000.00, payable in equal monthly installments, and they shall receive no other compensation than that herein provided. Amended by L. 1953,c.370; 1975,c.153; 1987,c.337.



Section 58:14-5 - Commissioners Not To Be Interested In Contracts; Removal Of Offender; Contracts Void

58:14-5. Commissioners not to be interested in contracts; removal of offender; contracts void
No commissioner shall be directly or indirectly interested in any contract awarded under the provisions of this chapter, nor in furnishing materials or supplies therefor to any contractor, nor in furnishing security for the performance of any contract. If at any time it shall appear to the satisfaction of the governor that any commissioner is or has been so interested, or is or has been a stockholder in any corporation furnishing material or supplies to any contractor for work done or to be done under the provisions of this chapter, or that he is the owner of any lands or water or water rights taken or to be taken or used in or for the construction of any work under the provisions of this chapter, or a stockholder in any corporation owning or leasing any such lands or waters or water rights, the governor shall remove such commissioner from office forthwith, and all contracts made by the commissioners wherein any such commissioner shall have been interested, directly or indirectly, as aforesaid, or otherwise, shall thereupon become and be null and void, and no further payments on account thereof shall be made by the commissioners.



Section 58:14-6 - Annual Organization; Officers, Agents And Employees

58:14-6. Annual organization; officers, agents and employees
The commissioners shall annually on the first Tuesday in May organize by the choice of a chairman and a vice chairman, who shall be members of the board, and a treasurer and a clerk, who may or may not be members of the board. The commissioners may, from time to time, appoint such other officers, attorneys, agents, engineers, employees and assistants as they may deem necessary to carry out the purposes of this chapter, and may prescribe their duties, fix their compensation and remove them at pleasure.



Section 58:14-6.1 - Group Hospital Service; Deductions

58:14-6.1. Group hospital service; deductions
Whenever the employees of Passaic Valley Sewerage Commissioners shall have formed themselves into a group for the purpose of obtaining the advantages of a group plan for any hospital service and have filed with said commissioners written petition and authorizations signed by the employees, said commissioners may by resolution authorize the deductions specified in the written petition and authorizations of the payment thereof. L.1956, c. 103, p. 478, s. 1.



Section 58:14-6.2 - Premium Payments By Commissioners Permissive

58:14-6.2. Premium payments by Commissioners permissive
Passaic Valley Sewerage Commissioners may pay as additional compensation to the individual members of the group a part or all of the premium or charge for such hospital service plan provided, however, that anything herein contained shall not be construed as compelling Passaic Valley Sewerage Commissioners to pay such premium or part thereof. L.1956, c. 103, p. 478, s. 2.



Section 58:14-7 - Discharge Of Sewage Or Other Polluting Matter Into Certain Waters Prohibited; Enforcement

58:14-7. Discharge of sewage or other polluting matter into certain waters prohibited; enforcement
No sewage or other polluting matter shall be discharged, directly or indirectly, into the waters of the Passaic river at any point between the Great falls in the city of Paterson and the mouth of said river at Newark bay, or into the waters of any of the tributaries of said river which empty into it between said points, and the commissioners may enforce the provisions of this chapter over and throughout all municipalities which may, or the inhabitants of which may, directly or indirectly, discharge sewage or other polluting matter into said waters. The commissioners may institute in their corporate name such civil actions as may be deemed necessary or appropriate to enforce the provisions of this section, and the Superior Court is hereby vested with jurisdiction to enforce said provisions by such actions brought by the commissioners. The court may proceed in such actions in a summary manner or otherwise. Amended by L.1953, c. 54, p. 963, s. 32.



Section 58:14-8 - Discharge Of Sewage Or Certain Other Matter, Articles Or Substances Into Enumerated Waters Prohibited; Penalty

58:14-8. Discharge of sewage or certain other matter, articles or substances into enumerated waters prohibited; penalty
No sewage, waste matter, article or substance, liquid or solid, of any kind which creates odors, gases or fumes, due to the putrefaction of organic matter or the presence of chemicals, or results in the presence of oil or grease on the surface of the waters of the Passaic river, or its tributaries, shall be placed or discharged, or be permitted to be placed or discharged, into the waters of said river between the points designated in section 58:14-7 of this title, or into its tributaries so designated. Whoever, other than a municipal corporation, after not less than ten days' nor more than six months' notice by the commissioners, violates the provisions of this section shall be liable to a penalty of one hundred dollars, and a further penalty of twenty-five dollars a day for each day the offense is continued, to be sued for and recovered by and in the name of the commissioners.



Section 58:14-9 - Municipalities May Request Commissioners To Prepare Plans And Estimates For Construction Of Intercepting Sewers

58:14-9. Municipalities may request commissioners to prepare plans and estimates for construction of intercepting sewers
The governing body or board having charge of finances of any municipality, lying in whole or in part within the district may, by resolution, determine that it is advisable and to the interest of the municipality, in order to comply with the provisions of this chapter, to cause the sewage and other polluting matter discharging or which may be discharged into the waters of the Passaic river from its territory within the district to be intercepted by a trunk or main intercepting sewer or sewers and to be conducted to a safe and proper place for discharge and disposal thereat, and may, by said resolution, request the commissioners to prepare and submit maps, plans and specifications for the construction of a joint trunk or main intercepting sewer or sewers and the necessary works for the conduct, discharge and disposal of sewage and other polluting matter as aforesaid, together with an estimate of the probable cost of such construction, and the operation and maintenance thereof, and of obtaining the necessary property rights for said construction, and an estimate of the sewage capacity in said trunk sewer or sewers required by each municipality lying in whole or in part within the district, and also an estimate of the proportion of said cost of construction, as near as may be, which would be apportioned to each of said municipalities, upon the basis expressed in section 58:14-13 of this title.



Section 58:14-10 - Payment Of Preliminary Expenses By Municipality

58:14-10. Payment of preliminary expenses by municipality
The municipality making such request shall, in and by said resolution, agree to pay the commissioners the cost, not exceeding ten thousand dollars, of preparing the maps, plans, specifications and estimates so requested, and shall, at the time of making such request, pay as part of said expenses the sum of five thousand dollars to the commissioners. Such municipality, acting by the body or board having charge of its finances, may, at its discretion, by resolution, agree also to advance and pay to the commissioners for their use in making further investigations and preparing detail plans and specifications, moneys in installments or otherwise, not exceeding sixty thousand dollars, and if more than one municipality lying in whole or in part within the district agree to advance and pay moneys to the commissioners for said purposes, the amount of moneys so to be advanced and paid by said municipalities shall not exceed, in the aggregate, one hundred and fifty thousand dollars. Money so to be paid by a municipality may be appropriated and paid from any fund or balance not otherwise appropriated, and may be raised by temporary loans, notes or bonds, and shall be repaid to it, with interest at the rate of five per cent per annum, when the contract shall have been entered into for the building of said sewer, plant or works as hereinafter provided.



Section 58:14-11 - Preparation And Delivery Of Plans And Estimates To Municipalities; Records

58:14-11. Preparation and delivery of plans and estimates to municipalities; records
Upon receiving a copy of such resolution authenticated by the clerk or other like officer of one or more of such municipalities, the commissioners shall forthwith prepare the maps, plans, specifications and estimates so requested, and copies thereof shall be delivered by the clerk of the commissioners to each of the clerks or other like officers of all the municipalities lying in whole or in part within the district. An accurate record of the time and manner of the delivery by him of such copies to the clerks of such municipalities shall be made by the clerk of the commissioners and entered upon the minutes of the commissioners. A like record shall be kept by the clerks of the municipalities and be entered upon the minutes of the boards or bodies having charge of the finances in such municipalities respectively. The commissioners, in preparing the maps, plans and specifications as herein provided, and in making the estimate of the sewage capacity required for each municipality, shall have regard both to the area and population to be provided for, making provision, however, for not more than ten per cent of the factory waste and excluding all waste from gas works and all substances or discharges which may injuriously affect the integrity of the sewer when constructed.



Section 58:14-12 - Contracts For Construction, Maintenance And Operation Of Intercepting Sewer; Contents

58:14-12. Contracts for construction, maintenance and operation of intercepting sewer; contents
Any two or more of said municipalities, at any time after the expiration of three months from the date of the delivery of copies of the maps, plans, specifications and estimates as aforesaid, may, by resolution of their governing bodies or boards having charge of their finances, enter into a contract in writing with each other and with the commissioners, in their corporate capacities, for the construction, maintenance and operation of said sewer, plant and works, with the appurtenances, or of so much thereof as may be necessary and appropriate for the contracting municipalities, together with works, machinery, appliances and other things requisite or useful for the purposes to be accomplished by the intercepting sewer, and for the purchase of lands, rights in lands and other property requisite or useful therefor. The contract herein authorized shall generally describe the route, line, size and capacity of such intercepting sewer and shall fix the percentage of the capacity therein, to the use of which each of the contracting municipalities shall be entitled, together with the percentage of the cost and expense of construction, repair, maintenance and operation of the same to be paid by each of the contracting municipalities.



Section 58:14-13 - Apportionment Of Cost Of Construction; Valuation Of Taxable Property

58:14-13. Apportionment of cost of construction; valuation of taxable property
The cost of the construction of said sewer, plant and works shall in the contract be apportioned to the respective contracting municipalities in such proportion as the taxable property, real and personal, within so much of the municipality so contracting as is embraced in the sewerage district bears to the total amount of taxable property, real and personal, within so much of all the municipalities so contracting as is embraced within the sewerage district, as returned and certified by the respective taxing boards and taxing officers of the municipalities for the year one thousand nine hundred and seven. For said purpose, all taxable property, real and personal, shall be assessed at its true value and each assessor, taxing board and taxing officer for the several municipalities so contracting shall examine, compute and determine, and certify to the commissioners on or before the first day of October, one thousand nine hundred and seven, the amount of taxable property, real and personal, assessed for the year one thousand nine hundred and seven to and upon persons and property within so much of the several municipalities so contracting as lie within the district. The books of each of said assessors, taxing boards and taxing officers shall at all times be open for examination to the commissioners and to the contracting municipalities, and their officers and agents, for the purpose of examining, checking and verifying said certificates.



Section 58:14-14 - Provision For Increase Of Sewer Capacity

58:14-14. Provision for increase of sewer capacity
In case any contracting municipality shall request sewage capacity in excess of what would be allotted to it for sewage, including ten per cent of factory waste, provision may be made in the contract for the enlargement of the sewer, plant and works, in order to accommodate and dispose of a larger quantity of factory waste, such increase in accommodation to be made at the expense of the municipality making requisition therefor.



Section 58:14-15 - Annual Apportionment Of Cost Of Maintenance, Repair And Operation

58:14-15. Annual apportionment of cost of maintenance, repair and operation
The cost of maintenance, repair and operation of said sewer, plant and works shall, by the terms of the contract, be apportioned annually to the respective municipalities entering into the contract, according to the amount of sewage delivered or discharged by them respectively into any sewer or other receptacle provided or constructed by the commissioners for the reception of the same. Included in the cost of operation shall be an amount to compensate any municipality for the loss of real estate taxes which would be due otherwise on the land exempted from taxation for the location thereon of a sewer plant serving other municipalities. The annual lost real estate taxes shall be calculated by applying the general tax rate of the municipality to the assessed value of the lands so exempted. The assessed value of such exempt lands shall be determined by multiplying the number of acres and the average assessed value per acre of taxable lands contiguous to the exempt land. The moneys received by the commissioners for this purpose shall be paid annually by them to the municipality in which the sewer plant is located. Amended by L.1975, c. 254, s. 1, eff. Nov. 25, 1975; L.1979, c. 40, s. 1, eff. March 14, 1979.



Section 58:14-15.1 - Installment Payments For Cost Of Maintenance, Repair And Operation

58:14-15.1. Installment payments for cost of maintenance, repair and operation
Payments by municipalities to the commissioners pursuant to any contract entered into for the cost of maintenance, repair and operation of a sewer, plant or works constructed by the commissioners, shall be made in equal quarterly installments on February 1, May 1, August 1 and November 1 of each year. L.1982, c. 92, s. 1, eff. July 28, 1982.



Section 58:14-16 - Contract Provisions As To Construction, Repair And Operation; Purchase Of Lands

58:14-16. Contract provisions as to construction, repair and operation; purchase of lands
The contract shall provide for the construction by the commissioners of an intercepting sewer or sewers, plant and works, reasonably sufficient in size and capacity to intercept and dispose of sewage and other polluting matter of the contracting municipalities for the present, and, so far as can be estimated and foreseen, for the future, and the sewer or sewers, plant and works may differ substantially in details from the preliminary maps, plans, specifications and estimates submitted to the municipalities as hereinbefore directed. The several contracting municipalities and the commissioners are hereby vested with absolute discretion in the determination of the size and capacity of each such intercepting sewer, plant and works. The contract shall also provide for the building, repair, operation, maintenance and cleaning of any such intercepting sewer, plant and works, and for the purchase of the necessary lands, rights in land and other property by the commissioners, and for the payment of the cost and expense thereof by the several contracting municipalities to the commissioners.



Section 58:14-17 - Items Included In Cost Of Construction

58:14-17. Items included in cost of construction
The total cost and expense of constructing said intercepting sewer, plant and works shall include the expenses of the commissioners incurred prior to March eighteenth, one thousand nine hundred and seven, and not otherwise provided for, not exceeding the sum of twenty-five thousand dollars, also the cost of preliminary maps, plans, specifications and estimates herein referred to, also the salary or other compensation of the commissioners up to the completion of such intercepting sewer, plant and works, together with all incidental expenses of maintaining their corporate organization and of clerical and engineering services, and the reasonable compensation of counsel which they are hereby authorized to employ.



Section 58:14-18 - Items Included In Cost Of Maintenance, Repairs And Operation

58:14-18. Items included in cost of maintenance, repairs and operation
The cost and expense of maintaining, repairing and operating said intercepting sewer, works and plant, shall include the salaries or other compensation of the commissioners, also charges for clerical and engineering services, compensation of counsel and incidental expenses of maintaining their corporate organization.



Section 58:14-19 - Contracting Municipalities To Exercise Powers Of Eminent Domain

58:14-19. Contracting municipalities to exercise powers of eminent domain
In all the contracts to be made between the municipalities and the commissioners pursuant to the terms of this chapter, the several municipalities so contracting shall undertake and agree, upon the request of the commissioners, to exercise and put in operation all their powers of eminent domain for the condemnation of lands, rights in lands and other property for the benefit of such joint enterprise, either within or outside the territory of such contracting municipalities.



Section 58:14-20 - Commissioners May Acquire And Condemn Lands; Construction And Operation Of Sewer

58:14-20. Commissioners may acquire and condemn lands; construction and operation of sewer
Upon the making of the contract hereby authorized, the commissioners may, in their own corporate name, purchase and acquire all lands, and rights and interest in lands, either within or outside the territory of the joint contracting municipalities, which may be necessary for the construction of such intercepting sewer and its appurtenances, and for this purpose may condemn the same in the manner provided by the general laws of this state relating to the condemnation of lands for public use, and may construct, maintain and operate such intercepting sewer and its appurtenances, together with all works, machinery, appliances and other things requisite or useful for the purposes to be accomplished by the same.



Section 58:14-21 - Location Of Sewer; Entry Upon And Digging Up Of Streets, Etc.

58:14-21. Location of sewer; entry upon and digging up of streets, etc.
The commissioners, in the execution of said works, may construct said intercepting sewer and the necessary appurtenances thereto to the point or points of discharge and disposal determined by the contract, and for this purpose may pass through or partly through territory situated within the bounds of any municipality, whether or not it is one of those contracting with it for the construction of said works, and they may construct any such intercepting sewer and its appurtenances along, under and over any watercourse, or under or over or along or across any street, turnpike, road, railroad, highway or other way, or public park or grounds, and in or upon private or public land under water, in such way and manner, however, as not unnecessarily to obstruct or impede travel or navigation, and may enter upon and dig up any street, highway or private or public land for the purpose of constructing said works and appurtenances and for repairing and maintaining the same, and in a general way may do all other acts and things necessary, convenient and proper in connection with the making and maintaining of the improvement contemplated by the provisions of this chapter. The highways dug up and disturbed shall be restored to their former condition as near as may be.



Section 58:14-22 - $7,500 Bid Threshold

58:14-22. $7,500 bid threshold
a. Whenever any work to be performed or any material to be furnished shall involve an expenditure of money exceeding the sum of $7,500.00 or, after June 30, 1985, the amount determined pursuant to subsection b. of this section, the commissioners shall designate the time when they will meet at their usual place of meeting to receive proposals in writing for doing the work and furnishing the material, and the commissioners shall order their clerk to give notice by advertisement, inserted in at least two newspapers printed and circulating, respectively, in two of the counties of the district, at least 10 days before the time of such meeting, of the work to be done and the material to be furnished, particular specifications of which they shall cause to be filed in their office at the time of such order. All proposals received shall be publicly opened by the commissioners or the chief administrative officer of the commission and the commissioners shall award the contract to the lowest responsible bidder. All contractors shall be required to give bond satisfactory in amount and security to the commissioners. b. Commencing January 1, 1985, the Governor, in consultation with the Department of the Treasury, shall, no later than March 1 of each odd-numbered year, adjust the threshold amount set forth in subsection a. of this section, or subsequent to 1985, the threshold amount resulting from any adjustment under this subsection, in direct proportion to the rise or fall of the Consumer Price Index for all urban consumers in the New York City and Philadelphia areas, as reported by the United States Department of Labor. The Governor shall, no later than June 1 of each odd-numbered year, notify the commissioners about the adjustment. The adjustment shall become effective on July 1 of each odd-numbered year. c. Nothing in this act shall prohibit the commissioners from entering into a joint agreement pursuant to section 10 of P.L. 1971, c. 198 (C. 40A:11-10) for the purchase of work related to sewage sludge disposaL. All such agreements shall be entered into by resolution of the commissioners and shall be subject to the requirements of P.L. 1971, c. 198 (C. 40A:11-1 et seq.). Amended by L. 1980, c. 85, s. 1, eff. Aug. 21, 1980; L. 1984, c. 220, s. 1, eff. Dec. 20, 1984; L. 1985, c. 452, s. 3, eff. Jan. 14, 1986.



Section 58:14-23 - Contracting Municipalities May Borrow Money And Issue Bonds; Limit Of Indebtedness

58:14-23. Contracting municipalities may borrow money and issue bonds; limit of indebtedness
For the purpose of defraying the cost and expense of the construction of any such intercepting sewer, plant and works, and the appurtenances thereof, and of making the payments which shall be designated and required to be made by such joint contract, the governing body or board in charge of the finances of each contracting municipality may borrow the money necessary to make such payments upon the notes or other temporary obligations of such municipality, which notes or obligations may be renewed from time to time until permanent bonds shall have been issued by such municipality to take up and pay for the same. Each contracting municipality may, from time to time, issue its bonds for the purpose of raising money necessary to pay its notes or other temporary obligations, including interest, issued and outstanding for the purpose hereinbefore stated, or to make any of the payments required by said contract, which said bonds shall be in such amounts and bear interest at such rate, not exceeding six per cent per annum, and shall be payable at such time and place, as the governing body or board having charge of the finances of such municipality shall by resolution duly adopted determine. The total amount of indebtedness incurred and of bonds issued by any municipality under the authority of this chapter shall not exceed five per cent of the tax ratables within such municipality, as shown by its official books of the last assessment for taxes therein, but said indebtedness and bonds shall be held to be authorized in addition to the amount of indebtedness and bonds fixed by the charter or any general law as a limitation beyond which the municipality may not incur indebtedness or issue bonds, and said indebtedness and bonds authorized by this chapter shall not be taken to be included within or governed by any such limitation; nor shall the method of issuing bonds authorized by this chapter be governed or determined by any provisions of any other special or general law.



Section 58:14-24 - Commissioners May Borrow Money; Security

58:14-24. Commissioners may borrow money; security
Upon the making of any such contract as is herein provided for, the commissioners may borrow upon their corporate notes, or other obligations, any moneys which may be required by them in the performance of said contract, and for the payment of moneys so borrowed, the contract with the several municipalities executing the same shall be security.



Section 58:14-25 - Contracts With Certain Municipalities And Persons For Use Of Sewers, Etc.

58:14-25. Contracts with certain municipalities and persons for use of sewers, etc.
At any time after the making of a contract in accordance with the provisions of this chapter, the commissioners may, with the consent of each of the municipalities which have contracted with them, evidenced by resolution of the body or board having charge of its sewer system or authorized to construct sewers therein, enter into a contract with any municipality lying in whole or in part within the drainage area of the Passaic river between the Great falls at the city of Paterson and Newark bay, and including the boroughs of Totowa, West Paterson and North Haledon in Passaic county, for the following purposes: a. The use of said intercepting sewer and its appurtenances and for participation in the benefits and in the cost of the construction, operation and maintenance of the same. b. To permit any municipality already a party to the original contract to allot a portion of its capacity in said sewer to any other municipality within the drainage area for the purpose of providing an outlet for the sewage of such other municipality. The commissioners may, with like consent, enter into a contract with any person owning or occupying lands in said drainage area for the use of said intercepting sewer and appurtenances, and for participation in the benefits and in the cost of construction and maintenance of the same. All of said contracts shall be entered into by the commissioners upon such terms and conditions as may be agreed upon in any such contract, and any moneys paid in accordance with the terms of such further contract by such municipality or person may be used and applied by the commissioners to the cost of the completion of the intercepting sewer and appurtenances, or to the payment of the cost of the operation and maintenance of the same, or to the reduction of the amount which any contracting municipality may be called upon to pay to the commissioners by virtue of its said contract, as may be agreed upon in any such contract. Amended by L.1975, c. 18, s. 1, eff. Feb. 27, 1975.



Section 58:14-26 - Municipalities Contracting Under Section 58:14-25 May Borrow Money

58:14-26. Municipalities contracting under section 58:14-25 may borrow money
Every municipality which shall have contracted with the commissioners under the authority of section 58:14-25 of this title shall have as full power to borrow money and make an issue of notes or other temporary obligations and bonds for the purpose of making the payments designated and required to be made under any such contract as is given by this chapter to the municipalities first entering into contract with the commissioners for the purpose of defraying the cost and expense of the construction of such intercepting sewer, plant and works, and the appurtenances thereof, and of making the payments designated and required to be made by and under such contracts.



Section 58:14-27 - Contract With Certain Municipalities To Pay Their Portion Of Cost Of Operation And Maintenance

58:14-27. Contract with certain municipalities to pay their portion of cost of operation and maintenance
Where any municipality party to the original contract has made an agreement to allot a portion of its capacity in said sewer to another municipality as provided by section 58:14-25 of this title, and such other municipality has a population of not less than five thousand nor more than ten thousand, the commissioners may enter into a contract with the latter municipality to pay its portion of the cost of operation and maintenance of said sewer, based on the amount of use thereof by the municipality. Upon the execution of such a contract, the municipality shall have the right to participate in the use and benefit of said sewer, but not in excess of the capacity allotted to it under said agreement, as provided for in said section 58:14-25, and the rights to the use and benefits of the sewer by the municipality making the allotment shall be decreased to the extent of the allotment so made. It shall not be necessary to have the consent of the municipalities that were parties to the original contract with the commissioners for the execution of such contract as is authorized by this section.



Section 58:14-28 - Contracts By Municipalities With Others For Use Of Reserve Sewer Capacity

58:14-28. Contracts by municipalities with others for use of reserve sewer capacity
One or more of the municipalities which are parties to the contract with the commissioners, or to contracts supplementary thereto, as authorized by this chapter, may enter into a contract with any municipality or person, or any two or more of them, whether within or without the district, for the use of any reserve or unused sewer capacity owned by any such municipality in the intercepting sewer, plant and works constructed and operated by the commissioners, for the disposal of sewage or other polluting matter originating in the territory tributary to the Passaic river between the Great falls and Newark bay, either by a continuous or an intermittent flow to the extent and for so long only as such flow shall not interfere with the capacity of such sewer, plant or works belonging to such municipality, upon such annual rental or compensation for such use as may be agreed upon and the payment of the annual cost of maintenance, repair and operation upon the same basis as the municipalities who are parties to the contract with the commissioners or contracts supplementary thereto authorized by this chapter. A copy of any such contract shall be filed with the commissioners and approved by them before becoming operative. Any such contract as hereby authorized shall terminate and all rights thereunder shall cease upon one year's written notice given by either of the parties thereto or by the commissioners.



Section 58:14-29 - Annual Statement Of Reserve Sewer Capacity

58:14-29. Annual statement of reserve sewer capacity
The commissioners shall prepare annually a statement showing the maximum sewage flows and sewer capacity requirements for each municipality participating in the use of said sewer, plant and works and determine the difference between the capacity allotments and the sewer capacity requirements for each municipality for the ensuing year, which shall be known as "reserve sewer capacity" .



Section 58:14-30 - Supplementary Contracts

58:14-30. Supplementary contracts
The commissioners and the municipalities contracting with them for the construction and operation of an intercepting sewer and its appurtenances in accordance with the provisions of this chapter, may enter into further contract or contracts supplementary to or amendatory of any such existing contract, relating to any matter embodied in such existing contract.



Section 58:14-31 - Control Of Sewers; Payment By Municipalities Of Cost Of Maintenance And Operation

58:14-31. Control of sewers; payment by municipalities of cost of maintenance and operation
Upon the completion of any such intercepting sewer, plant and works, and the appurtenances thereof, the commissioners shall retain and have the sole control and charge thereof, and every municipality using the same shall pay annually to the commissioners, on demand, its proportion of the cost of maintenance and operation thereof, as the same may be certified to it from time to time by the commissioners pursuant to the terms of said contract, which cost of maintenance and operation shall be raised and provided for by said municipalities by taxation, or by the issuance of temporary loan bonds in anticipation of taxation.



Section 58:14-32 - Audit Of Accounts Of Commissioners; Financial Report; Liability Of Commissioners

58:14-32. Audit of accounts of commissioners; financial report; liability of commissioners
The state comptroller shall cause the accounts of the commissioners to be annually audited at the expense of the commissioners, and the result of such audit shall be printed with the financial report of the commissioners. The commissioners shall at all times keep full and accurate account of their receipts and expenditures and liabilities, and shall annually cause a detailed statement thereof to be published and a copy thereof mailed to the clerk of each of the contracting municipalities. The commissioners shall be liable for any unlawful act the same as members or officers of any public body.



Section 58:14-33 - Suits To Enforce Provisions Of Chapter

58:14-33. Suits to enforce provisions of chapter
Any municipality, corporation or individual injured by the discharge, directly or indirectly, of any sewage or other polluting matter into the waters of the Passaic river at any point between the limits in which such discharge is prohibited by this chapter may institute and prosecute in the name of the commissioners such suit or suits at law or in equity as may be necessary or appropriate to enforce the provisions of this chapter, the same as the commissioners could or might do, but nothing herein contained shall be construed to take from, deprive, or otherwise limit any right of action which any such municipality, corporation or individual might have in its or his own name to secure or obtain the abatement of, or damages for any injuries sustained as the result of, the discharge of sewage or polluting matter in violation of the provisions of this chapter. Whenever any prosecution shall be instituted under the provisions of this section, the name and address of the municipality, corporation or individual instituting or prosecuting the same shall be set forth in the pleadings therein.



Section 58:14-34 - Lease Of Lands To Municipalities Maintaining Joint Sewers; Contracts For Disposal Of Sludge; Use Of Moneys Received

58:14-34. Lease of lands to municipalities maintaining joint sewers; contracts for disposal of sludge; use of moneys received
The Passaic valley sewerage commissioners are hereby given the right, power and authority to lease unto any two or more municipalities in this state, organized in joint meeting, under the provisions of an act entitled "An act to authorize two or more municipalities in this state to jointly construct and maintain outlet or trunk sewers," approved March fifteenth, one thousand eight hundred and ninety-nine, and the supplements thereto and amendments thereof, or under the provisions of article 2 of chapter 63 of the title Municipalities and Counties (s. 40:63-68 et seq.), for such period of years as may be agreed upon, any portion of its lands deemed necessary by the contracting parties for the purpose of constructing and maintaining on and in such leased lands, pipe lines and sewage storage tanks with appurtenances, and to enter into any agreements concerning the same, upon such terms and conditions as may be agreed upon; and shall further have the right, power and authority to enter into a contract or contracts with such municipalities, organized in joint meeting as aforesaid, for the disposal of sludge by barge to sea or otherwise. All moneys received by the commissioners pursuant to any such lease and contract or contracts shall be applied first to all costs and expenses in connection with said lease and contract or contracts, and the balance of the moneys, if any, shall be applied toward the payment of the cost of operation and maintenance of the intercepting sewer and appurtenances operated and maintained by the commissioners.



Section 58:14-34.1 - Definitions

58:14-34.1. Definitions
Certain terms as used in this act or any amendment of, or supplement to, this act, are defined as follows: "Intercepting sewer" means the "Passaic Valley intercepting sewer" together with its branches and appurtenances, as constructed, maintained and operated by the Passaic Valley Sewerage Commissioners. "Commissioners" means the "Passaic Valley Sewerage Commissioners." "Contracting agency" means any municipality entitled to the rights in and use of the intercepting sewer by virtue of contributions made by it to the commissioners toward the costs of the construction of the intercepting sewer, pursuant to the provisions of chapter 14 of Title 58 of the Revised Statutes (s. 58:14-1 et seq.), as amended, and the original and supplemental contracts between the commissioners and the various municipalities in the Passaic Valley Sewerage District. "Lessee" means any municipality, governmental agency, person, firm or corporation, entering into a lease agreement under the provisions of this act. "District" means the "Passaic Valley Sewerage District" as defined in section 58:14-1 of the Revised Statutes and chapter 151 of the laws of 1942. "Sewage" means sanitary sewage, trade wastes, storm waters and any other liquids and substances which customarily and regularly flow through sewers. L.1943, c. 76, p. 289, s. 1. Amended by L.1962, c. 31, s. 1.



Section 58:14-34.2 - Leases For Use Of Intercepting Sewer Authorized

58:14-34.2. Leases for use of intercepting sewer authorized
At any time hereafter, the commissioners may enter into a lease with any municipality, governmental agency, person, firm or corporation, for the use of the intercepting sewer for the disposal of additional sewage originating from a drainage area of the Passaic river below the Great Falls in the city of Paterson. L.1943, c. 76, p. 290, s. 2.



Section 58:14-34.3 - Determination Of Capacity Before Making Lease; Hearing; Notice

58:14-34.3. Determination of capacity before making lease; hearing; notice
Before entering into any such lease, the commissioners shall determine that the intercepting sewer has sufficient capacity at the proposed point of intake of such additional sewage and at all other points of the intercepting sewer, after taking into consideration the estimated rate of flow and hours of discharge of such additional sewage, without preventing or interfering with the actual use being made of said intercepting sewer by any contracting agency therein or lessee. The commissioners shall hold a public hearing at which time opportunity shall be afforded the contracting agencies and all interested parties to present objections and suggestions with reference to the proposed lease, and if it shall appear that contracting agencies representing more than seventy-five per centum (75%) of allotted capacity in said intercepting sewer, object to said lease, the commissioners shall not enter into it. Notice of said public hearing, with all relative information and data, shall be mailed to each contracting agency, at least twenty days before the date set for the hearing. L.1943, c. 76, p. 290, s. 3.



Section 58:14-34.4 - Required Provisions In Lease

58:14-34.4. Required provisions in lease
The said lease shall provide as follows: that (a) the lessee shall bear his proportionate share of the annual cost of maintenance, repairs and operation of the intercepting sewer in the same manner and on the same terms as the contracting agencies; (b) the lessee shall, in addition, pay to the commissioners, an annual rental at the rate of twenty-five hundred dollars ($2,500.00) per million gallons of average daily flow or discharge received into the intercepting sewer as a result of said lease; said annual rental to be not less than fifteen hundred dollars ($1,500.00); (c) the lease shall terminate on December thirty-first of the year in which made and thenceforth renew itself annually for calendar year periods, unless either party shall give six months' notice prior to the renewal date of his or its intention not to renew; (d) the flow or discharge to be received under such lease shall be received during prescribed hours of the day or night and at a prescribed rate of flow per minute and per day with a right or privilege in the commissioners to vary such prescribed hours or rates of flow at any time during the term of the lease or any of its renewals; (e) the lessee shall at all times be subject to the rules and regulations of the commissioners governing the use of said intercepting sewer, and the lessee shall not discharge or permit to be discharged into the intercepting sewer any substances or liquids containing oils, gasoline or any explosive or inflammable materials, or acids or other substances or liquids which alone or in combination with other substances or liquids in the sewer, may or might, directly or indirectly, cause or threaten or tend to cause, injury to the sewer structures or to the life and health of persons. Such prohibited substances or liquids shall also include live steam and excessively hot liquids, as well as any other substances or liquids which directly or indirectly, alone or in combination with other liquids or substances, may or might generate or tend to generate explosive or dangerous gases; (f) the flow or discharge to be received under a lease shall be metered by an approved measuring device or meter, to be approved by the commissioners, but to be erected by and at the sole expense of the lessee. Said measuring device or meter, however, shall be under the exclusive control of the commissioners; all expenditures for installations and connections made necessary by the lease, including the construction of a shut-off or closing valve under the control of the commissioners shall be borne by the lessee and said lessee shall be required to maintain in a good state of repair and operation, such measuring device, meter, installations and connections at its own costs and expenses; provided, that the lessee shall not be required to bear the expense of reading the meter or the general expense of maintaining, repairing and operating the intercepting sewer except as above provided; (g) the commissioners and the contracting agencies shall not be responsible in damages for any stoppage in the flow or discharge received under the terms of the lease; (h) where the lessee shall find it necessary in order to connect up with the intercepting sewer to construct lines over the property or through the streets or make use of the sewer lines, of any municipality, or of any individual, firm or private corporation, then said lessee shall be obligated to make such arrangements or contracts with said parties as may be necessary, as a condition to the making of the lease with the commissioners; (i) the lessee shall conform to such other conditions, terms, requirements and safeguards as the commissioners may deem necessary and provide for in said lease; (j) for breach in any of the provisions of the lease, the commissioners may give notice to the lessee and, unless such breach is corrected, the commissioners may forthwith terminate the lease. L.1943, c. 76, p. 291, s. 4.



Section 58:14-34.5 - Distribution Of Rentals

58:14-34.5. Distribution of rentals
The said annual rentals, exclusive of charges for maintenance, repairs and operations, paid by such lessees for the use of the intercepting sewer for any calendar year or portion of the same, shall be distributed proportionately among the contracting agencies according to their unused capacity in the intercepting sewer for such year. L.1943, c. 76, p. 293, s. 5.



Section 58:14-34.6 - Lessees' Use Not To Interfere With Use By Contracting Agencies

58:14-34.6. Lessees' use not to interfere with use by contracting agencies
Nothing herein contained shall be construed to limit or abridge the right of any contracting agency to make use of the intercepting sewer to the full extent of its allotted capacity, and if it shall appear that the actual use of such intercepting sewer by any contracting agency is being or probably will be impaired, lessened or destroyed, then the commissioners shall take action to curtail or bring to an end the use of said intercepting sewer by any lessee whose use of the same is, in actual operation, impairing, lessening or destroying or tending to impair, lessen or destroy the actual use of the intercepting sewer by such contracting agency. L.1943, c. 76, p. 293, s. 6.



Section 58:14-34.7 - Use Of Intercepting Sewer In Excess Of Allotted Capacity; Restraining Or Permitting; Rental For Excess Use

58:14-34.7. Use of intercepting sewer in excess of allotted capacity; restraining or permitting; rental for excess use
Whenever any contracting agency is using said intercepting sewer in excess of its allotted capacity, the commissioners may, in addition to the right to restrain such excess use, by application to the court having jurisdiction over the same, in their judgment, permit such excess use whenever they ascertain and determine that such excess use will not interfere with the use of said intercepting sewer to the extent of its allotted capacity by any other contracting agency, and that the capacity of said intercepting sewer is sufficient to carry such excess, permit such contracting agency to continue to use said intercepting sewer for such excess and charge the municipality using such excess at an annual rental at the rate of fifteen hundred dollars ($1,500.00) annually per million gallons of average daily flow, in addition to its proportionate share of the annual costs of maintenance, repairs and operation of the intercepting sewer with respect to its total discharge of sewage into such intercepting sewer. The said rental collected by the commissioners shall be disbursed by the commissioners to the contracting agencies in the same manner as provided herein for the disbursement and distribution of the rentals arising from leases between the commissioners and lessees. L.1943, c. 76, p. 293, s. 7.



Section 58:14-34.8 - Repeal

58:14-34.8. Repeal
All acts and parts of acts inconsistent with the provisions of this act be and the same are hereby repealed. L.1943, c. 76, p. 294, s. 8.



Section 58:14-34.9 - Lease With Minimum Annual Rental

58:14-34.9. Lease with minimum annual rental
Notwithstanding the restrictions and limitations prescribed by the act to which this act is a supplement, the commissioners may enter into a lease with a lessee at such minimum annual rental and with such other terms as to the flow and discharge to be received and the computation of the quantities thereof as may be approved by the commissioners; provided, such lessee shall be a municipality, or a sewer district created under the provisions of section 40:63-32 of the Revised Statutes, which for more than ten years past shall have had a contract or arrangement with a contracting agency for the discharge of sewage into the intercepting sewer of not more than one hundred thousand gallons average daily flow. L.1944, c. 214, p. 752, s. 1.



Section 58:14-34.10 - Legislative Declaration As To Need For Repair, Replacement And Improvement

58:14-34.10. Legislative declaration as to need for repair, replacement and improvement
It has been ascertained by the Legislature of the State of New Jersey and is hereby declared: (a) that there is imperative need for repair, replacement and improvement of the sewerage system (hereinafter defined) operated by the commissioners (hereinafter defined), including particularly immediate enlargement and betterment of the sewage treatment and disposal works thereof; (b) that the existence of such need threatens the waters of the Passaic river and Newark bay with pollution, and failure or delay in meeting such need will jeopardize the health, safety and welfare of residents of the State and impair property and other economic values and, by reason of discharge of effluent from the sewerage system in waters of New York bay, will harm the relations of the State with other States and with public health agencies; (c) that such need arises principally from the long, continuous and heavy use made and being made of the sewerage system since its operation began in one thousand nine hundred and twenty-four, the impracticability during such use of making on an annual or any other periodic basis the alterations and improvements required in order to provide for the increase of population and the rise in acceptable standards for sewage treatment and disposal, and the damage, wear and tear, depreciation and obsolescence incident to such use; (d) that the expense of meeting such need and providing such repair, replacement and improvement, together with any amortization or interest charges in connection with such expense, is in substance and effect part of the cost of maintenance, repair and operation of the sewerage system; (e) that the provisions of the statutes and of contracts made or to be made pursuant thereto whereby the contracting municipalities (hereinafter defined) or the commissioners could raise funds to meet such expense in the amounts required are not sufficiently flexible and are impracticable, and application thereof would result in oppressive or inequitable taxation to meet such expense; and (f) that it is necessary, as in this act provided, to afford a practical means of relief in the premises and to permit and require the contracting municipalities as users of the sewerage system to meet and pay the expense of meeting such need on an economical and reasonable basis over a reasonable number of years. L.1953, c. 388, p. 2008, s. 1.



Section 58:14-34.11 - Definitions

58:14-34.11. Definitions
As used in this act, unless a different meaning clearly appears from the context: (a) "Original act" shall mean chapter 14 of Title 58 of the Revised Statutes (section 58:14-1, et seq.) and the acts continued thereby and the acts heretofore adopted amendatory thereof or supplemental thereto; (b) "Commissioners" shall mean the Passaic Valley Sewerage Commissioners, the body politic and corporate of the State of New Jersey appointed, organized, created and existing pursuant to the original act; (c) "Sewerage system" shall mean the Passaic Valley intercepting sewer together with its branches and appurtenances and all plants, structures and other real and tangible personal property acquired, constructed or operated by the commissioners and such other plants, structures and other real and tangible personal property as may be acquired or constructed by the commissioners pursuant to this act; (d) "Municipality" shall mean any city of any class, any borough, village, town, township, or any other municipality other than a county or a school district; (e) "Contracting municipality" shall mean any municipality entitled to rights in and use of the sewerage system by virtue of contributions heretofore made by it to the commissioners toward the costs of construction of the sewerage system pursuant to the provisions of the original act and any contract heretofore made between the commissioners and one or more municipalities with respect to such construction and contributions; (f) "Governing body" shall mean the commission, council, board or body, by whatever name it may be known, having charge of the finances of a municipality; (g) "Project" shall mean any or all sewers, conduits, pipe lines, mains, pumping and ventilating stations, sewage or other water-borne waste treatment or disposal systems, plants, works or apparatus, connections or outfalls deemed by the commissioners to be necessary or desirable as part of the sewerage system, including equipment or appurtenances thereof and any real or tangible personal property necessary or desirable therefor and including also all improvements necessary to relieve or prevent pollution of the Passaic river and Newark bay; (h) "Bonds" shall mean bonds or other obligations of the commissioners issued pursuant to this act; and (i) "System revenues" shall mean the moneys paid or required to be paid by any contracting municipality or any other user of the sewerage system to the commissioners on account of the cost of maintenance, repair and operation of the sewerage system. L.1953, c. 388, p. 2009, s. 2. Amended by L.1971, c. 141, s. 1, eff. May 12, 1971.



Section 58:14-34.12 - Additional Powers Of Commissioners

58:14-34.12. Additional powers of commissioners
For the purpose of carrying out any of said projects the commissioners shall have the power, in addition to the powers granted by the original act, to own, maintain, repair, reconstruct, operate and use the sewerage system and, to that end, to acquire, by purchase, gift, condemnation or otherwise, and, to construct, maintain, repair, reconstruct, operate and use all plants, structures, equipment and facilities, and other real and personal property, deemed necessary for, or incident to, any of said projects; and for said purpose only the commissioners may enter into any contracts, execute all instruments, and do all things necessary or convenient to carry out any power expressly given in this act. L.1953, c. 388, p. 2011, s. 3.



Section 58:14-34.13 - Continuation Of Status Of Commissioners

58:14-34.13. Continuation of status of commissioners
The commissioners shall be or continue to be a public body politic and corporate established as an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall have the power, in its own name and on its own behalf, to acquire, hold, use and dispose of its system revenues and other moneys, and to provide for and secure the payment of any bonds and the rights of the holders thereof. L.1953, c. 388, p. 2011, s. 4.



Section 58:14-34.14 - Bond Issue Authorized; Resolution; Notice And Hearing; Issuance And Sale; Bond Anticipation Notes

58:14-34.14. Bond issue authorized; resolution; notice and hearing; issuance and sale; bond anticipation notes
(a) For the purpose of raising funds to pay the cost of any of the projects, as defined in section 1 of this act, or any part of said projects, the commissioners shall have power from time to time to authorize and provide for the issuance of its bonds pursuant to this act. Such bonds shall be authorized by and be issued pursuant to a resolution or resolutions (in this act sometimes referred to as "bond resolution" ) of the commissioners which shall (1) describe the project or projects in brief and general terms sufficient for reasonable identification, and (2) state the amount of bonds authorized thereby for or with respect to said project or projects. There shall be included in such cost of such project or projects such amounts as the commissioners shall deem necessary or advisable to provide for the cost of issuance of bonds and of financial, legal and accounting services and advice, for discount on bonds, for engineering, inspection and professional costs, and for all such other expenses as may be necessary and incident to the financing, acquisition, construction and completion of such project or projects and the placing of the same in operation, and also such provision or reserves for working capital, operating, maintenance or replacement expenses, or payment or security of principal of or interest on any bonds or notes of the commissioners during or after such financing, acquisition, construction and completion as the commissioners may determine to be necessary or advisable. (b) After adoption of a bond resolution, the commissioners shall (1) cause copy thereof, certified by its secretary, and a notice of the date, time and place of the hearing hereinafter mentioned to be mailed to the governing body of each contracting municipality; (2) cause such notice to be published at least once in a newspaper of general circulation published in the city of Newark, New Jersey; and (3) not sooner than 30 days after such publication and after such mailing, hold a public hearing in the Passaic Valley Sewerage District on said bond resolution at which any contracting municipality may appear in person or by agent or attorney and be heard with respect thereto. Said bond resolution shall take effect on the thirtieth day after the conclusion of such public hearing unless prior to such thirtieth day the governing bodies of contracting municipalities shall have caused to be filed with the secretary of the commissioners copies, certified by their respective clerks of resolutions adopted by such governing bodies respectively objecting to said bond resolution and it shall appear that the contracting municipalities on behalf of which such objecting resolutions were adopted paid 25% or more of the total amount of moneys received by the commissioners, exclusive of moneys received because of lease arrangements or because of surcharges or default payments, from contracting municipalities during the calendar year ending on the last day of December next preceding the date of such public hearing. (c) Upon the taking effect of a bond resolution, the commissioners shall have power to incur indebtedness, borrow money and issue its bonds for the purpose or respective purposes described therein. Such bonds shall be authorized by the bond resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding 40 years from the date thereof, bear interest at such rate or rates and payable at such times, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the State, and be subject to such terms of redemption (with or without premium) as the bond resolution may provide or as may be determined by the commissioners in such other manner as the bond resolution may authorize. (d) Bonds of the commissioners shall be sold by the commissioners at public sale not less than 6 nor more than 40 days after notice of such sale has been published at least once in a newspaper published in the city of Newark and in a financial newspaper published and circulating in New York City, which shall state the terms of sale as determined by the commissioners. The bonds of each issue sold by the commissioners shall be offered at such public sale by the commissioners on the basis of the interest cost to maturity of the money received for such issue (computed according to standard tables of bond values) and at such public sale, unless all proposals for the bonds are rejected, shall be awarded upon the proposal offering the lowest such interest cost. (e) After adoption of a bond resolution, the commissioners, in anticipation of the issuance of bonds, shall have power to incur indebtedness, borrow money and issue negotiable notes. Any such note shall be designated "bond anticipation note" and shall contain a recital that it is issued in anticipation of the issuance of bonds. Such notes may be issued for a period of not exceeding 1 year and may be renewed from time to time for periods of not exceeding 1 year, but all such notes, including renewals thereof, shall mature and be paid not more than 5 years from the date of the original notes. Such notes may be sold at public or private sale, bear interest at such rate or rates, be in such denomination or denominations, be in such form, have such rank or priority, be executed in such manner, and be payable at such place or places within or without the State as a resolution of the commissioners may provide. Bond anticipation notes may be sold at private sale pursuant to resolution of the commissioners, or by its treasurer expressly designated by resolution to sell such notes. The treasurer making any such sale shall report in writing to the commissioners at the next meeting thereof as to the principal amount, interest rate, and maturities of the notes sold, the price obtained and the name of the purchaser. L.1953, c. 388, p. 2011, s. 5. Amended by L.1969, c. 235, s. 1, eff. Dec. 17, 1969; L.1971, c. 141, s. 2, eff. May 12, 1971.



Section 58:14-34.15 - Notice Limiting Time For Questioning Validity; Bar Of Actions And Defenses

58:14-34.15. Notice limiting time for questioning validity; bar of actions and defenses
After the taking effect of a bond resolution, the commissioners may cause to be published in a newspaper of general circulation published in the city of Newark the title of said bond resolution together with a notice stating the date of its adoption and also the date of the first publication of such notice and also that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the commissioners, or the validity or proper authorization of the bonds provided for by said bond resolution, or the validity of this act or of any obligations, covenants, agreements or contracts provided for by this act or said bond resolution shall be commenced within twenty days after the first publication of such notice. If no such action or proceeding shall be commenced or instituted within twenty days after the first publication of such notice, then all contracting municipalities and residents and taxpayers and owners of property therein and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, and from pleading in any action or proceeding any defense, questioning the validity of the creation and establishment of the commissioners, the validity or proper authorization of such bonds, or the validity of this act or of any such obligations, covenants, agreements or contracts, and all such bonds, obligations, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor. L.1953, c. 388, p. 2013, s. 6.



Section 58:14-34.16 - Negotiability Of Bonds, Obligations And Coupons

58:14-34.16. Negotiability of bonds, obligations and coupons
Any provision of any law to the contrary notwithstanding, any bond or other obligation issued pursuant to this act shall be fully negotiable within the meaning and for all purposes of the uniform commercial code of the State, and each holder or owner of such a bond or other obligation, or of any coupon appurtenant thereto, by accepting such bond or coupon shall be conclusively deemed to have agreed that such bond, obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said uniform commercial code. L.1953, c. 388, p. 2014, s. 7. Amended by L.1971, c. 141 s. 3, eff. May 12, 1971.



Section 58:14-34.17 - Contractual Provisions Of Bond Resolution

58:14-34.17. Contractual provisions of bond resolution
Any bond resolution of the commissioners authorizing the issuance of any bonds may contain provisions, which regardless of the time of issuance thereof shall be a part of the contract with the holders thereof, as to: (a) the custody, security, use expenditure or application of the proceeds of the bonds; (b) payment of the principal of or interest on the bonds, or any other obligations, and the sources and methods thereof, the rank or priority of any such bonds or obligations as to any lien or security; (c) the use and disposition of any moneys of the commissioners; (d) pledging, setting aside, depositing or trusteeing all or any part of the system revenues or other moneys or any contracts of the commissioners to secure the payment of the principal of or interest on the bonds or any other obligations, or the payment of expenses of operation or maintenance of the sewerage system, and the powers and duties of any trustee with regard thereto; (e) the setting aside out of the system revenues or other moneys of the commissioners of reserves and sinking funds, and the source, custody, security, regulation, application and disposition thereof; (f) System revenues and the rents, rates, fees, or other charges for connection with or the use or services of the sewerage system; (g) vesting in a trustee or trustees such property, rights, powers and duties in trust as the commissioners may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of bonds pursuant to section ten of this act, and limiting or abrogating the right of such holders to appoint a trustee pursuant to section ten of this act or limiting the rights, duties and powers of such trustee; (h) payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the bond resolution or of any covenant or contract with the holders of the bonds; (i) the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced. L.1953, c. 388, p. 2014, s. 8.



Section 58:14-34.18 - Remedies Of Bond Holders

58:14-34.18. Remedies of bond holders
(a) The provisions of this section shall be applicable to a series of bonds authorized or issued under this act only if the bond resolution of the commissioners authorizing or providing for the issuance of such bonds, or an amendment thereof, shall provide in substance that the holders of the bonds of such series shall be entitled to the benefits, and be subject to the provisions of this section. (b) In the event that there shall be a default in the payment of principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the commissioners shall fail or refuse to comply with the provisions of this act or shall fail or refuse to carry out and perform the terms of any contract with the holders of any of such bonds, and such failure or refusal shall continue for a period of ninety days after written notice to the commissioners of its existence and nature, the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds of such series for the purposes provided in this section. (c) Such trustee may and upon written request of the holders of twenty-five per centum (25%) in aggregate principal amount of the bonds of such series then outstanding shall, in his or its own name: (1) By action, suit or proceeding in the nature of mandamus, injunction, certiorari or otherwise, enforce all rights of the holders of such bonds, including the right to require the commissioners to charge and collect system revenues and other charges adequate to carry out any contract as to, or pledge of, such moneys, and to require the commissioners to carry out and perform the terms of any contract with the holders of such bonds or its duties under this act; (2) Bring action upon all or any part of such bonds or interest coupons or claims appurtenant thereto; (3) By action, suit or other proceeding, as if in equity, require the commissioners to account as if it were the trustee of an express trust for the holders of such bonds; (4) By action, suit or other proceeding, as if in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds. (d) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of the functions specifically set forth herein or incident to the general representation of the holders of bonds of such series in the enforcement and protection of their rights. (e) In any action, suit or other proceeding by such trustee, the fees, counsel fees and expenses of the trustee shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court, shall be a first charge upon any system revenues of the commissioners pledged for the payment or security of bonds of such series. L.1953, c. 388, p. 2016, s. 9.



Section 58:14-34.19 - Exemptions From Liability

58:14-34.19. Exemptions from liability
Neither the members of the commission nor any person executing bonds issued pursuant to this act shall be liable personally on the bonds by reason of the issuance thereof. Bonds or other obligations issued pursuant to this act shall not be in any way a debt or liability of the State or of any county or municipality and shall not create or constitute any indebtedness, liability or obligation of the State or of any such county or municipality, either legal, moral or otherwise, and nothing in this act contained shall be construed to authorize the commissioners to incur any indebtedness on behalf of or in any way to obligate the State or any county or municipality. L.1953, c. 388, p. 2017, s. 10.



Section 58:14-34.20 - Interest On Indebtedness As Cost Of System

58:14-34.20. Interest on indebtedness as cost of system
11. For all purposes of the original act, and of any contract made or hereafter made thereunder or for the purposes thereof, the cost and expense of maintenance, repair and operation of the sewerage system for any year shall be deemed to include, and shall include, in addition to all other items heretofore included, all interest becoming due prior to the end of such year on bonds or other obligations of the commissioners issued pursuant to this act, plus the principal or redemption premium of any such bonds or obligations becoming due prior to the end of such year, plus such sums as the commissioners may determine or by the terms of any contract be required to set aside during such year as a reserve for payment or security of principal of or interest on any such bonds or obligations or be by the terms of any contract required to set aside during such year as a reserve for any other purpose. The contracting municipalities and other users of the sewerage system are hereby authorized and directed to do and perform any and all acts and things necessary, convenient or desirable to pay to the commissioners annually the total cost and expense (as herein referred to and described) of maintenance, repair and operation of the sewerage system apportioned as above provided. If any payment on account of the cost and expense (as herein referred to and described) of maintenance, repair and operation of the sewerage system, or any part thereof, due to the commissioners under the original act or any such contract from a contracting municipality or other user shall remain unpaid for 30 days after the commissioners have notified such contracting municipality or other user by mail of the amount due and the due date, such contracting municipality or other user shall be charged with and shall pay to the commissioners interest on the amount unpaid from 30 days after such notice of the commissioners was mailed until paid, at a rate equal to two percentage points over the average prime rate for the 30-day period beginning on the date the notice of the commissioners was mailed. Every obligation assumed by or imposed upon any contracting municipality or other user by the original act or any such contract or this act shall be enforceable by the commissioners by appropriate action, suit or proceeding, and the commissioners may have and pursue any and all remedies provided by law for the enforcement of such obligation. L.1953,c.388,s.11; amended 1971,c.141,s.4; 1983,c.150; 1993,c.54.



Section 58:14-34.21 - Mortgage, Pledge, Encumbrance Or Disposal Of System; Exemption From Judicial Process

58:14-34.21. Mortgage, pledge, encumbrance or disposal of system; exemption from judicial process
Neither the commissioners nor any municipality shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the sewerage system, except that the commissioners may dispose of such part or parts thereof as may be no longer necessary for the purposes of the commissioners. The provisions of this section shall be deemed to constitute a part of the contract with the holder of any bonds. All property of the commissioners shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the commissioners be a charge or lien upon its property; provided, however, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the commissioners on its system revenues or other moneys. L.1953, c. 388, p. 2021, s. 12.



Section 58:14-34.22 - Investments In Bonds; Security For Deposits

58:14-34.22. Investments in bonds; security for deposits
Notwithstanding any restriction contained in any other law, the State and all public officers, municipalities, counties, political subdivisions and public bodies, and agencies thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds, and such bonds shall be authorized security for any and all public deposits. L.1953, c. 388, p. 2021, s. 13.



Section 58:14-34.23 - Exemption From Taxation

58:14-34.23. Exemption from taxation
The sewerage system and all other property of the commissioners are hereby declared to be public property of a political subdivision of the State and devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any subdivision thereof. All bonds are hereby declared to be issued by a political subdivision of this State and for an essential public and governmental purpose and to be a public instrumentality and such bonds, and the interest thereon and the income therefrom, and all funds, income, system revenues and other moneys pledged or available to pay or secure the payment of such bonds, or interest thereon, shall at all times be exempt from taxation except for estate and transfer inheritance taxes and taxes on transfers by or in contemplation of death. L.1953, c. 388, p. 2022, s. 14.



Section 58:14-34.24 - Pledge, Covenant And Agreement With Bondholders

58:14-34.24. Pledge, covenant and agreement with bondholders
The State of New Jersey does hereby pledge to and covenant and agree with the holders of any bonds that the State will not limit or alter the rights hereby vested in the commissioners to acquire, construct, maintain, reconstruct and operate the sewerage system and to fulfill the terms of any agreement made with the holders of such bonds or other obligations, and will not in any way impair the rights or remedies of such holders, and will not modify in any way the exemptions from taxation provided for in this act, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged; provided that such pledge to and covenant and agreement with the holders of any bonds issued on or after January 1, 1971 does not prohibit authorization hereafter for the commissioners, notwithstanding any other provision of this act or of the original act or acts amendatory thereof or supplemental thereto, to apportion the cost and expense of maintenance, repair and operation of the sewerage system (as in section 11 hereof referred to and described) among the contracting municipalities and other users thereof, upon any basis or bases in addition to or other than the proportion of the amount of sewage by them delivered and discharged into the sewerage system. L.1953, c. 388, p. 2022, s. 15. Amended by L.1971, c. 141, s. 5, eff. May 12, 1971.



Section 58:14-34.25 - Powers And Duties Cumulative And Additional

58:14-34.25. Powers and duties cumulative and additional
The powers granted and duties imposed by this act are cumulative and are granted or imposed in addition to and not in substitution for existing powers or duties of the commissioners or any municipality, and are not subject to any limitation or restriction prescribed by any other laws. L.1953, c. 388, p. 2023, s. 16.



Section 58:14-34.26 - Partial Invalidity

58:14-34.26. Partial invalidity
If any section, subsection, clause or provision of this act shall be adjudged unconstitutional or to be ineffective in whole or in part, to the extent that it is not adjudged unconstitutional or is not ineffective it shall be valid and effective and no other section, subsection, clause or provision of this act shall on account thereof be deemed invalid or ineffective, and the inapplicability or invalidity of any section, subsection, clause or provisions of this act in any one or more instances or under any one or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance. L.1953, c. 388, p. 2023, s. 17.



Section 58:14-34.27 - Agreement With Contracting Agency For Use Of Pumping Station And Treatment Facilities

58:14-34.27. Agreement with contracting agency for use of pumping station and treatment facilities
At any time hereafter the commissioners may enter into an agreement with any contracting agency solely for the use of the commissioners' pumping station and treatment facilities for the disposal of sewage originating from within the municipal boundaries of the contracting agency. No sewage presently being discharged into the commissioners' system may be received under these sections. L.1962, c. 31, s. 2.



Section 58:14-34.28 - Hearing On Proposed Agreement

58:14-34.28. Hearing on proposed agreement
Before entering into any such agreement the commissioners shall hold a public hearing at which time opportunity shall be afforded the remaining contracting agencies to present objections and suggestions with reference to the proposed agreement, and if it shall appear that the contracting agencies, representing more than 75% of the remaining allowed capacity in the commissioners' facilities, object to said agreement, the commissioners shall not enter into it. Notice of said public hearing with the relative information and data shall be mailed to each contracting agency at least 20 days before the date set for the hearing. L.1962, c. 31, s. 3.



Section 58:14-34.29 - Contents Of Agreement

58:14-34.29. Contents of agreement
The said agreement shall provide as follows: A. The contracting agency entering into said agreement shall pay to the commissioners for this sewage at a rate which shall be a specified percentage, but in no event less than 75%, of the rate which all contracting agencies pay for the use of the commissioners' facilities including the intercepting sewer. B. The agreement shall commence upon signing and shall terminate on December 31, of an agreed upon year, but not later than 25 years after the date of entry, after which time the said agreement shall renew itself annually for calendar year periods, unless either party shall give 6 months notice prior to the renewal date of its intention not to renew. C. The involved contracting agency shall at all times be subject to the rules and regulations of the commissioners governing the use of said intercepting sewer, and the involved contracting agency shall not discharge or permit to be discharged into the commissioners' facilities any substances or liquids containing oils, gasoline or any explosive or inflammable materials, or acids or other substances or liquids which alone or in combination with other substances or liquids in the sewer, may or might, directly or indirectly, cause or threaten or tend to cause, injury to the sewer structures or to the life and health of persons. Such prohibited substances or liquids shall also include live steam and excessively hot liquids, as well as any other substances or liquids which directly or indirectly, alone or in combination with other liquids or substances, may or might generate or tend to generate explosive or dangerous gases; D. The flow or discharge to be received under an agreement shall be metered by an approved measuring device or meter, to be approved by the commissioners, but to be erected by and at the sole expense of the involved contracting agency. Said measuring device or meter, however, shall be under the conclusive control of the commissioners; all expenditures for installations and connections made necessary by the agreement, including the construction of a shut-off or closing valve under the control of the commissioners shall be borne by the involved contracting agency and said involved contracting agency shall be required to maintain in a good state of repair and operation, such measuring device, meter, installations and connections at its own costs and expenses; provided, that the involved contracting agency shall not be required to bear the expense of reading the meter or the general expense of maintaining, repairing and operating the commissioners' facilities except as above provided; E. The commissioners and the contracting agencies shall not be responsible in damages for any stoppage in the flow or discharge received under the terms of the agreement; F. Where the involved contracting agency shall find it necessary in order to connect up with the commissioners' facilities to construct lines over the property or through the streets or make use of the sewer lines, of any municipality, or of any individual, firm or private corporation, then said involved contracting agency shall be obligated to make such arrangements or contracts with said parties as may be necessary, as a condition to the making of the agreement with the commissioners; G. The involved contracting agency shall conform to such other conditions, terms, requirements and safeguards as the commissioners may deem necessary and provide for in said agreement; H. For breach in any of the provisions of the agreement, the commissioners may give notice to the involved contracting agency and, unless such breach is corrected, the commissioners may forthwith terminate the agreement. L.1962, c. 31, s. 4.



Section 58:14-34.30 - Agreements Limited By Capacity Of Facilities

58:14-34.30. Agreements limited by capacity of facilities
No contracting agency shall be permitted to enter into any agreement for the discharge of a quantity of sewage, which, in addition to any other sewage discharged to the commissioners' facilities, shall exceed its allotted capacity. In no event shall the peak flow under this agreement exceed twice the capacity permitted hereunder. L.1962, c. 31, s. 5.



Section 58:14-35 - Rules And Regulations; Civil Penalty For Violations

58:14-35. Rules and regulations; civil penalty for violations
The commissioners shall have the power to adopt rules and regulations in conformity with requirements imposed by the federal government as a condition of federal assistance, which shall be binding upon all contracting municipalities and lessees delivering or discharging sewage into the system of the commissioners. Such rules and regulations may include pretreatment requirements, requirements for the adoption of sewer use ordinances and of user charge and industrial cost recovery systems in accordance with applicable federal statutes and the implementing regulations promulgated by the U.S. Environmental Protection Agency, and requirements concerning infiltration-inflow, as well as such other rules and regulations as the commissioners may deem to be necessary or proper for the operation of the system or to apply for and receive financial assistance from the federal government or any agency thereof for the construction, acquisition or rehabilitation of waste treatment works as part of the system, and to enter any agreement with the federal government for the purpose of obtaining such financial assistance. Any person who violates any provision of any rule or regulation adopted by the commissioners pursuant to this section shall be subject to a civil penalty of up to $50,000.00 per day for each violation, and each day's continuance of the violation shall constitute a separate violation. Penalties imposed under this section may be recovered with costs in a summary proceeding pursuant to "the penalty enforcement law" (N.J.S.2A:58-1 et seq.). The commissioners may institute a civil action in the Superior Court for injunctive relief to prevent or restrain any act or activity which adversely affects or threatens to adversely affect public health or safety or the operation of the system. L.1976, c.125, s.1; amended 1989,c.237,s.1.



Section 58:14-36 - Passaic Valley Sewerage Commissioners, Establishment Of Reduced Rates For Certain Affordable Housing Projects.

58:14-36 Passaic Valley Sewerage Commissioners, establishment of reduced rates for certain affordable housing projects.

6. a. Notwithstanding the provisions of section 1 of P.L.1976, c.125 (C.58:14-35) or any other provision of law, rule or regulation to the contrary, the Passaic Valley Sewerage Commissioners shall establish within its leases, contracts, rates or schedules, as appropriate, a 50% reduction in the connection fee or tapping fee assessed for new connections to the sewerage system which are to be charged to public housing authorities and to non-profit organizations building affordable housing projects.

b.For units previously connected to the sewerage system that were demolished or refurbished to allow for new affordable housing units and for which a connection fee was previously paid, the commissioners shall establish within its leases, contracts, rates or schedules, as appropriate, a credit against the connection fee or tapping fee to be assessed for connection with the sewerage system to public housing authorities and non-profit organizations building affordable housing projects. The credit shall be the connection fee or tapping fee previously assessed and paid for connection with the sewerage system for units previously connected to the sewerage system.

c.The connection fee or tapping fee assessable against a public housing authority or non-profit organization, for units previously connected to the sewerage system that were demolished or refurbished to allow for new affordable housing units, shall be the lesser of the reduced rate provided for in subsection a. of this section, or the current non-reduced rate applicable to other types of housing developments minus the credit provided under subsection b. of this section for units for which a connection fee or tapping fee was previously paid, provided that said public housing authority or non-profit organization can establish that the connection fee or tapping fee was previously assessed and paid for connection with the system. If the same cannot be established, the reduced rate provided for in subsection a. of this section shall be assessed.

L.2005,c.29,s.6.



Section 58:14-37 - Customers Of Passaic Valley Sewerage Commissioners, Electronic Billing, Payment Permitted.

58:14-37 Customers of Passaic Valley Sewerage Commissioners, electronic billing, payment permitted.

10. Upon the request of a customer, the Passaic Valley Sewerage Commissioners may:

a.offer the customer the ability to receive or access, in electronic format, any periodic bill for service sent by such commissioners to their customers and any additional information sent by the commissioners to their customers as required by law, provided that any notice of disconnection, discontinuance or termination of water service shall be sent to a customer in written form at the customer's legal mailing address in addition to being sent or being made available in electronic format; and

b.provide the customer the option of paying any such periodic bill of the commissioners via electronic means.

L.2010, c.91, s.10.



Section 58:16A-1 - Short Title; Declaration Of Advisability

58:16A-1. Short title; declaration of advisability
a. This act shall be known and may be cited as the "State Flood Control Facilities Act." b. It is hereby declared that the State deems it advisable to participate in a program of flood control in the State of New Jersey in the manner hereinafter described. L.1948, c. 351, p. 1409, s. 1. Amended by L.1979, c. 358, s. 2, eff. Jan. 31, 1980.



Section 58:16A-2 - Receipt Of Moneys From Federal Government, Counties And Municipalities For Reimbursement

58:16A-2. Receipt of moneys from Federal Government, counties and municipalities for reimbursement
The State Treasurer is hereby authorized to receive from the Federal Government any moneys which the Federal Government shall offer to the State of New Jersey for reimbursement for expenditures or otherwise in connection with any Federal flood control project in the State of New Jersey. The treasurer is also authorized to receive from any county or municipality of the State reimbursement for expenditures made by the State in the first instance for flood control projects, the cost of which expenditures is to be borne by the counties or municipalities of the State as hereinafter described. The treasurer is authorized, upon the receipt of any allotment of moneys from the Federal Government for reimbursement of expenditures or otherwise in connection with a flood control project and upon the receipt of any money from a county or municipality of the State in connection with a flood control project, to deposit such moneys to the credit of the general fund. L.1948, c. 351, p. 1409, s. 2.



Section 58:16A-4.1 - Flood Control Facilities; Authorization To Plan, Acquire, Construct And Operate

58:16A-4.1. Flood control facilities; authorization to plan, acquire, construct and operate
The Commissioner of Environmental Protection is authorized to plan, acquire, construct and operate flood control facilities upon concluding that the public safety, health and welfare can best be assured by the acquisition or construction of such a facility and that the flood control facility will contribute to the overall management of the surface water of the river basin or subbasin to be affected by such a facility. The commissioner may construct any such facility either separately or in conjunction with the Federal Government or with any municipality, county or any agency or instrumentality of any of the above. L.1979, c. 358, s. 3, eff. Jan. 31, 1980.



Section 58:16A-5 - Authority Of Commissioner Of Environmental Protection

58:16A-5. Authority of commissioner of environmental protection
The Commissioner of Environmental Protection is hereby authorized and directed for and in behalf of the State to carry out the State's participation in a Federal program of flood control, if and when such program shall be authorized by law, to sign all necessary agreements, and to do and perform all necessary acts in connection therewith to consummate the intent and purpose running with the approval by the Federal Government of flood control projects in the State of New Jersey and the allotment of moneys for such projects, if, as and when made by the Federal Government. He is authorized and empowered, notwithstanding any other law of this State, to carry out the provisions of this act and to perform and do such other and further acts not hereby specifically provided in this act as may be necessary to carry out the projects herein authorized and so as to conform with the act and the rules, regulations and requirements of the Federal Government made to govern the expenditures. Work, except work which shall be done under and pursuant to section 7 of this act, may be carried out by contract or by department forces or by a combination of these two methods. However, if the commissioner deems it to be in the interest of the public, he may agree with a local government affected by such work, to have its contractor or its forces and equipment perform such work, upon such terms as the commissioner may deem advantageous to the State. The commissioner shall exercise his powers and duties with respect to the said flood control projects in a manner that will comply with any Act of Congress applicable thereto and any rules and regulations made and promulgated by virtue thereof. L.1948, c. 351, p. 1411, s. 5. Amended by L.1979, c. 358, s. 4, eff. Jan. 31, 1980.



Section 58:16A-6 - Relocation And Reconstruction For Flood Control Project

58:16A-6. Relocation and reconstruction for flood control project
The commissioner shall carry out the relocation and reconstruction of streets, sidewalks, public grounds, parks, cemeteries, water supply systems, sewer systems and lighting systems of municipal corporations, county roads, and town and township highways made necessary by the construction of State flood control projects. The total cost of such relocation and reconstruction for a flood control project shall be paid by the State. L.1948, c. 351, p. 1412, s. 6. Amended by L.1979, c. 358, s. 5, eff. Jan. 31, 1980.



Section 58:16A-7 - Participation By Municipalities Or Counties, Or Agency Or Instrumentality Thereof

58:16A-7. Participation by municipalities or counties, or agency or instrumentality thereof
The governing body of any municipality or county or any agency or instrumentality thereof may participate with the State of New Jersey in a program of flood control and, in such case, the cost to be borne by the local government shall be determined in written agreement executed between the commissioner and the local government. The money so required shall be paid by the State to such local government or by such local government to the State and, in the latter case, shall be raised by tax or pursuant to the local finance law, or in accordance with any local charter or law, as the case may be. All such funds receivable by the State shall be deposited with the State Treasurer and shall be payable on the audit and warrant of the Treasurer on vouchers approved by the commissioner. L.1948, c. 351, p. 412, s. 7. Amended by L.1979, c. 358, s. 6, eff. Jan. 31, 1980.



Section 58:16A-8 - Public Utilities To Remove, Relocate And Reconstruct Facilities

58:16A-8. Public utilities to remove, relocate and reconstruct facilities
Whenever the commissioner shall determine that the construction of a flood control project requires the removal, relocation and reconstruction of any plants, works, holders, pumping stations, pipes, mains, tunnels, bridges, tracks, generating or switching stations, substations, transformers, conduits, cables, wires, towers, poles, or other structures, equipment, apparatus, or appurtenances (herein called "facilities" ) of any public utility, as defined in R.S. 48:2-13, the public utility owning or operating such facilities shall remove, relocate and reconstruct the same, upon the order of the commissioner, and the total cost and expense of the removal, relocation and reconstruction of such facilities, including the cost of installing such facilities in a new location or new locations, and the cost of any lands or any rights or interests in lands, or any other rights, required to accomplish such removal, relocation and reconstruction, shall be considered as a part of the cost of the work. In case of any such removal, relocation and reconstruction of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations for as long a period and upon the same terms and conditions as it had the right to maintain and operate such facilities in their former location. No order of the commissioner for the removal, relocation and reconstruction of any such facilities shall be effective unless such order shall have been approved by the Board of Public Utilities. L.1948, c. 351, p. 1412, s. 8. Amended by L.1979, c. 358, s. 7, eff. Jan. 31, 1980.



Section 58:16A-9 - Acquisition Of Property; Eminent Domain; Entry On Property

58:16A-9. Acquisition of property; eminent domain; entry on property
(1) The commissioner, for the people of the State of New Jersey, shall acquire any property or interest therein necessary for purposes connected with the flood control project by gift, devise or purchase, or by condemnation in the manner provided by the "Eminent Domain Act of 1971," (P.L.1971, c. 361; C. 20:3-1 et seq.). (2) Awards and judgments after condemnation proceedings shall be paid out of State treasury from moneys appropriated for purposes connected with flood control projects. (3) The expense of such acquisitions including the cost of making surveys, and preparing descriptions and maps of property to be acquired, serving notices of appropriation, making appraisals and agreements and of searches ordered and examinations and readings of title, and expenses incurred by the commissioner or Attorney General in proceedings for removal of owners and occupants, shall be deemed part of the cost of such flood control projects. (4) Notwithstanding the provisions of any general, special or local law, the commissioner, his officers or agents, and the officers, agents or contractor of the United States when engaged on flood control projects, may enter upon property for the purpose of making surveys, test pits, test borings, or other investigations. Claim for any damage caused by such work may be adjusted by agreement by the commissioner without taking such property, and payment shall be made in like manner as provided in this act for property taken for flood control purposes. L.1948, c. 351, p. 1413, s. 9. Amended by L.1979, c. 358, s. 8, eff. Jan. 31, 1980.



Section 58:16A-10 - Lease, Sale Or Exchange Of Property Taken; Conveyance To United States

58:16A-10. Lease, sale or exchange of property taken; conveyance to United States
The commissioner (a) may determine whether any property taken for any of the purposes connected with flood control projects pursuant to this act may be leased, sold or exchanged on terms beneficial to the State, and in all cases of such determination he may lease, sell or exchange such property; in order to carry any such lease, sale or exchange into effect the commissioner is hereby authorized to execute and deliver, in the name of the people of the State, a quit-claim or lease of such property. (b) May also convey to the United States for flood control purposes all right, title and interest of the State in and to any property heretofore or hereafter so taken for any of such purposes for which reimbursement by the United States is made in accordance with section 2 of the Federal Flood Control Act of 1938 being public, numbered 761, Seventy-Fifth Congress, and including improvements made thereon for such purposes. Such conveyance shall be by deed or instrument of quit-claim, executed by the commissioner in the name of the people of the State, delivered to the Federal authority having jurisdiction. This paragraph shall not prevent reservations, if any, in such a conveyance, agreed to by such commissioner and Federal authority, to protect leases or easement, if any, theretofore lawfully made or created by such commissioner. Whenever the United States, acting by and through said Federal authority having jurisdiction, shall cause to be filed in the office of the Secretary of State of this State, a duplicate original of the deed or instrument of conveyance to the United States of any such property for the purposes therein specified, such jurisdiction as may be required for flood control purposes is thereupon ceded to the United States over the property described in said deed or instrument of conveyance, during the time that the United States shall be or remain the owner thereof and shall use such property for flood control purposes. (c) Is hereby authorized to agree with the United States as to the value of the property taken and for legal damages caused by any such taking thereof, as and for reimbursement by the United States and the commissioner is authorized to convey such property to the United States, in the manner herein provided, specifying in such conveyance that the consideration stated therein is the agreed value of such property and legal damages, and is in full reimbursement thereof by the United States. L.1948, c. 351, p. 1414, s. 10. Amended by L.1979, c. 358, s. 9, eff. Jan. 31, 1980.



Section 58:16A-11 - Certification By Attorney-general Of Title Or Interest Of State In Property

58:16A-11. Certification by Attorney-General of title or interest of State in property
The Attorney-General is hereby authorized and empowered to certify to the United States of America or a department, agency or authority thereof having jurisdiction therein, the right, title or interest vested in the people of the State of New Jersey in and to property acquired for the purpose of this act for which reimbursement is to be made by the United States of America to the people of the State of New Jersey. L.1948, c. 351, p. 1415, s. 11.



Section 58:16A-12 - Easement Rights; Termination

58:16A-12. Easement rights; termination
If the commissioner shall determine subsequent to the taking of a temporary easement right in property that the purposes for which such easement right was acquired have been accomplished and that the use and occupancy of said property for flood control purposes are no longer necessary, and that, therefore, the term of such easement should be further limited, or if the taking of such easement was for an indefinite period, that such period should be fixed and determined, or that the period of such easement has by its terms expired, he shall make his certificate that the use and occupancy of such property for flood control purposes are no longer necessary, that the property in which such easement right was acquired is surrendered back to the affected owner of said property and that such easement rights are thereupon terminated, released and extinguished. The said commissioner shall cause a copy of such certificate to be filed in the office of the Clerk of the Superior Court. Upon the filing of such certificate in the office of the Clerk of the Superior Court all rights acquired by the State in such property shall cease and determine. The said commissioner shall cause a copy of such certificate together with notice of the filing thereof in the office of the Clerk of the Superior Court to be mailed to the owner of the property affected, as certified by the Attorney General, if the place of residence of such owner is known or can be ascertained by a reasonable effort. A further copy of such certificate and notice of filing shall be filed in the office of the recording officer of each county wherein the property affected is situated. On the filing of such certificate and notice with such officer it shall be the duty of such officer to record same in the books used for recording deeds in the office of such officer. L.1948, c. 351, p. 1416, s. 12. Amended by L.1953, c. 54, p. 963, s. 33; L.1979, c. 358, s. 10, eff. Jan. 31, 1980.



Section 58:16A-14 - Completed Works; Maintenance

58:16A-14. Completed works; maintenance
After the completion of any Federal flood control project or a portion thereof and after such project or portion thereof has been formally turned over to the State by the Federal Government, such completed works shall be maintained by the commissioner under the controlling principle that flood control is the primary purpose. L.1948, c. 351, p. 1417, s. 14. Amended by L.1979, c. 358, s. 11, eff. Jan. 31, 1980.



Section 58:16A-15 - Payment Of Moneys Appropriated

58:16A-15. Payment of moneys appropriated
The moneys hereby appropriated shall be payable on the audit and warrant of the treasurer on vouchers approved by the commissioner. L.1948, c. 351, p. 1417, s. 15. Amended by L.1979, c. 358, s. 12, eff. Jan. 31, 1980.



Section 58:16A-16 - Approval Of Projects By Legislature

58:16A-16. Approval of projects by legislature
Notwithstanding any other paragraph of this act, the Commissioner of Conservation shall not exercise any of the powers granted hereinunder until said project or projects shall have been first approved by an act of the Legislature. L.1948, c. 351, p. 1417, s. 16.



Section 58:16A-17 - Money Received Pursuant To Federal Flood Control Act Of 1938; Disbursement; Expenditures

58:16A-17. Money received pursuant to Federal Flood Control Act of 1938; disbursement; expenditures
Whenever, pursuant to the Federal Flood Control Act of 1938 as supplemented by the Act of August 18, 1941 as amended, the State Treasurer has received or shall receive from the Federal Government all or any part of the moneys received and deposited in the Treasury of the United States on account of the leasing of lands acquired by the United States for flood control, navigation and allied purposes, the State Treasurer shall forthwith pay over said funds to the county or counties in which such property is situate, in proportion to the receipts obtained from the leases of the properties in the respective counties, to be expended by said county or counties for the benefit of any of the public schools and public roads either under the jurisdiction of the county or of the municipality in which any of the aforesaid properties may lie, or for defraying the expenses of county government in such county; provided, that when such property is situated in more than one county, the distributive share to each county from the proceeds of such property shall be proportional to its area therein; and all of said moneys received by the State Treasurer as aforesaid are hereby appropriated to the several counties as hereinbefore provided for the purposes set forth herein. L.1957, c. 67, p. 131, s. 1. Amended by L.1977, c. 181, s. 1, eff. Aug. 18, 1977.



Section 58:16A-50 - Short Title; Declaration Of Policy

58:16A-50. Short title; declaration of policy
a. This act shall be known and may be cited as the "Flood Hazard Area Control Act." b. It is in the interest of the safety, health, and general welfare of the people of the State that legislative action be taken to empower the Department of Environmental Protection to delineate and mark flood hazard areas, to authorize the Department of Environmental Protection to adopt land use regulations for the flood hazard area, to control stream encroachments, to coordinate effectively the development, dissemination, and use of information on floods and flood damages that may be available, to authorize the delegation of certain administrative and enforcement functions to county governing bodies and to integrate the flood control activities of the municipal, county, State and Federal Governments. L.1962, c. 19, s. 1. Amended by L.1972, c. 185, s. 2, eff. Dec. 14, 1972; L.1979, c. 359, s. 2, eff. Jan. 31, 1980.



Section 58:16A-51 - Definitions

58:16A-51. Definitions
As used in this act, unless the context indicates another or different meaning or intent: (a) "Channel" means a watercourse with definite bed and banks which confine and conduct continuously or intermittently flowing water; (b) "Floodway" means the channel of a natural stream and portions of the flood hazard area adjoining the channel, which are reasonably required to carry and discharge the flood water or flood flow of any natural stream; (c) "Flood hazard area" means the floodway and the flood fringe area as determined by the department under section 3 hereof; (d) "Relative risk" means the varying degrees of hazard to life and property in a flood hazard area which are occasioned by differences in depth and velocity of flood waters covering and flowing over it; (e) "Flood fringe area" means that portion of the flood hazard area not delineated as the floodway; (f) "Department" means the Department of Environmental Protection. (g) "Person" means and shall include corporations, companies, associations, societies, firms, partnerships and joint stock companies as well as individuals, and shall also include all political subdivisions of this State or any agencies or instrumentalities thereof.

L.1962, c. 19, s. 2. Amended by L.1972, c. 185, s. 3, eff. Dec. 14, 1972; L.1979, c. 359, s. 3, eff. Jan. 31, 1980.



Section 58:16A-52 - Delineation Of Flood Hazard Areas.

58:16A-52 Delineation of flood hazard areas.
3. a. The department shall study the nature and extent of the areas affected by flooding in the State. After public hearing upon notice, and pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the department shall adopt rules and regulations which delineate as flood hazard areas such areas as, in the judgment of the department, the improper development and use of which would constitute a threat to the safety, health, and general welfare from flooding. These delineations shall identify the various subportions of the flood hazard area for reasonable and proper use according to relative risk, including the delineation of floodways necessary to preserve the flood carrying capacity of natural streams. The department shall, within the limits of funds appropriated or otherwise made available therefor, update delineations of flood hazard areas as appropriate as provided in subsection b. of this section. The department shall update its delineations of flood hazard areas at least once every 15 years and shall prioritize the preparation of updates based upon flood risk. The department may, after public hearing upon notice and pursuant to the "Administrative Procedure Act," revoke, amend, alter, or modify such regulations if in its judgment the public interest so warrants.

b. (1) The department shall wherever practicable, make flood hazard area delineations at least as protective as the floodplain delineations approved by the Federal Emergency Management Agency for the National Flood Insurance Program. Immediately upon adoption of a floodplain delineation approved by the Federal Emergency Management Agency for the National Flood Insurance Program, the department shall include the federal floodplain delineation as the department's minimum flood hazard area delineation for that watercourse, provided that the department has determined that the federal floodplain delineation is sufficient to carry and discharge the flood flow of the watercourse and is at least as protective of the public safety, health, and general welfare as the department's delineation.

(2)Notwithstanding any other provision of law, or rule or regulation adopted pursuant thereto, to the contrary, a person shall apply for a permit or other approval or authorization issued by the department pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), for a site based upon a floodplain delineation at least as protective as one approved by the Federal Emergency Management Agency for the National Flood Insurance Program, provided that (a) the federal floodplain delineation is more recent than the department's delineation for the same watercourse, and (b) the department has determined that the federal floodplain delineation is sufficient to carry and discharge the flood flow of the watercourse and is at least as protective of the public safety, health, and general welfare as the department's delineation.

c.The department shall establish a procedure for reducing any delineated flood hazard area when a change has been made which increases the flood carrying capacity of the concerned stream at that location.

L.1962, c.19, s.3; amended 1979, c.359, s.4; 2015, c.270.



Section 58:16A-53 - Markers

58:16A-53. Markers
The department may conspicuously mark in the field (1) any flood hazard area delineated by the department, and (2) any other area the department may deem necessary to effectuate the purposes of this act. The department may erect markers on any property belonging to the State, or any agency or instrumentality thereof. Such markers may be erected on any county, municipal, or private property provided that such county, municipality, or owner shall have consented thereto. No person may remove, deface or otherwise disturb any marker erected under the provisions of this act. L.1962, c. 19, s. 4. Amended by L.1979, c. 359, s. 13, eff. Jan. 31, 1980.



Section 58:16A-55 - Land In Designated Floodway; Rules, Regulations And Orders Concerning Development And Use; Waiver

58:16A-55. Land in designated floodway; rules, regulations and orders concerning development and use; waiver
(a) The department is authorized to adopt, amend and repeal rules and regulations and to issue orders concerning the development and use of land in any delineated floodway which shall be designed to preserve its flood carrying capacity and to minimize the threat to the public safety, health and general welfare. Such rules and regulations or orders may require the approval of the department for specified changes in the use of land within any such floodway. (b) Provision shall be made by the department for the waiver, according to definite criteria, of strict compliance with the rules and regulations, where necessary to alleviate hardship. L.1972, c. 185, s. 4, eff. Dec. 14, 1972. Amended by L.1979, c. 359, s. 5, eff. Jan. 31, 1980.



Section 58:16A-55.1 - Repair Or Rebuilding Of Lawful Preexisting Structure Within Flood Hazard Area

58:16A-55.1. Repair or rebuilding of lawful preexisting structure within flood hazard area
No rule or regulation adopted pursuant to section 4 or 7 of P.L.1972, c. 185 (C. 58:16A-55 or 58) shall prevent the repair or rebuilding within a flood hazard area of any lawful preexisting structure which was damaged by a flood or by any other means. L.1977, c. 385, s. 1, eff. Feb. 10, 1978.



Section 58:16A-55.2 - Structure Or Alteration Within Area Subject To Inundation By 100 Year Design Flood Of Nondelineated Stream; Approval; Conditions

58:16A-55.2. Structure or alteration within area subject to inundation by 100 year design flood of nondelineated stream; approval; conditions
a. No structure or alteration within the area which would be inundated by the 100 year design flood of any nondelineated stream shall be made, rebuilt or renewed by any person without the approval of the department and without complying with such conditions as the department may prescribe for preserving such area and providing for the flow of water therein to safeguard the public against danger from the waters impounded or affected by such structure or alteration. No such approval by the department shall impair or affect any property rights otherwise existing which might be invaded by the construction or maintenance of any such structure or alteration. b. The department is authorized, pursuant to the "Administrative Procedure Act" P.L.1968, c. 410 (C. 52:14B-1 et seq.), to adopt, amend or repeal rules and regulations and to issue orders concerning the making, rebuilding or renewing of any structure or alteration and the development or use of land in the area which would be inundated by the 100 year design flood of any nondelineated stream, which rules and regulations shall be designed to preserve the flood carrying capacity of the stream to minimize the threat to the public safety, health and general welfare. Such rules and regulations shall include a provision which exempts, according to definite criteria, certain minor structures or alterations of a specific size or type from the provisions of subsection a. of this section. L.1979, c. 359, s. 6, eff. Jan. 31, 1980.



Section 58:16A-55.3 - Application For Development Under Municipal Land Use Law; Approval By Department

58:16A-55.3. Application for development under Municipal Land Use Law; approval by department
No application for development as defined in the "Municipal Land Use Law," P.L.1975, c. 291 (C. 40:55D-1 et seq.), for a structure within the area which would be inundated by the 100 year design flood of any nondelineated stream or for a change in land use within a delineated floodway or any State-administered and delineated flood fringe area when such change would require departmental approval, may be granted by any municipality to any person without application to and approval by the department as required pursuant to this act. L.1979, c. 359, s. 9, eff. Jan. 31, 1980.



Section 58:16A-55.4 - County Stormwater Control And Drainage Plans; Utilization On Determinations Of Approval

58:16A-55.4. County stormwater control and drainage plans; utilization on determinations of approval
Any county governing body may prepare a stormwater control and drainage plan for the county. Such plans shall be prepared after consultation and discussion with the Department of Environmental Protection and with adjacent counties and shall consider and evaluate the impact of any developments within the county or upstream from the county on the streams within the county and downstream from the county. Such plans may be financed in part from the "Emergency Flood Control Bond Act" (P.L.1978, c. 78). County stormwater control and drainage plans prepared as herein provided shall be utilized by the department in deciding to approve or disapprove any application submitted pursuant to this act. L.1979, c. 359, s. 10, eff. Jan. 31, 1980.



Section 58:16A-55.5 - County Water Resources Associations

58:16A-55.5. County water resources associations
Any county governing body may by ordinance or resolution as appropriate, create a county water resources association which may include the chief administrative officer of any county planning agency, county engineers office, county utilities authority, county health department, county mosquito commission, county soil conservation district, or county parks agency and any other public or private members. The county water resources association shall advise the county governing body, shall coordinate the flood control and water management programs for the county and shall have such powers as the county governing body may delegate to it concerning water management in the ordinance or resolution of creation. L.1979, c. 359, s. 11, eff. Jan. 31, 1980.



Section 58:16A-55.6 - Delegation Of Power To Approve Or Disapprove Application To County Governing Body

58:16A-55.6. Delegation of power to approve or disapprove application to county governing body
The Department of Environmental Protection may delegate its power to approve or disapprove any application made to it pursuant to this act and its power to enforce any aspect of this act to a county governing body which agrees to accept such designation and in the department's judgment is capable of utilizing the rules, regulations and standards adopted by the department for the administration of this program. The department shall review this delegation at least biannually and may revoke such delegation for failure to properly administer such delegated powers. The county governing body may charge the same fees promulgated by the commissioner pursuant to P.L.1975, c. 232 (C. 13:1D-33), when such powers are delegated to it. L.1979, c. 359, s. 12, eff. Jan. 31, 1980.



Section 58:16A-55.7 - Exemptions To Requirement For Permit To Repair Dam

58:16A-55.7.Exemptions to requirement for permit to repair dam
2.The Commissioner of Environmental Protection shall not require a permit for the repair of any dam used for agricultural purposes within a special agricultural production area designated pursuant to N.J.A.C.7:50-5.14 in the pinelands area.

L.1995,c.402,s.2.



Section 58:16A-55.8 - Hazardous Substances, Placing, Storing In Certain Flood Plains, Prohibited.

58:16A-55.8 Hazardous substances, placing, storing in certain flood plains, prohibited.
2. a. No person shall place or store, or cause to be placed or stored, any containers holding hazardous substances as defined in section 3 of P.L.1976, c.141 (C.58:10-23.11b) in a 100-year flood plain, as defined by the Commissioner of Environmental Protection in rules and regulations adopted pursuant to the provisions of the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), unless:

(1)The facility at which any containers holding hazardous substances are to be placed or stored is in compliance with flood protection measures to prevent the release of hazardous substances due to flooding, as follows: (a) an approved engineering design of site-specific flood protection devices designed to prevent washout; or (b) an approved written plan of emergency procedures for removing the containers to safety or out of the facility before the facility is flooded; and

(2)Every container is visibly marked in a manner determined in rules and regulations adopted by the department pursuant to the "Administrative Procedure Act" with a label designed and affixed to ensure that the label shall remain visible and in place if there is a flood or other natural disaster stating the following:

Caution: Hazardous Contents

To be handled and opened only by authorized personnel

If found, please contact

The New Jersey Department of Environmental Protection

1-877-927-6337

b.The labeling requirements of subsection a. of this section shall not apply to containers required to be labeled pursuant to other State or federal laws or containers labeled pursuant to the "Federal Insecticide, Fungicide, and Rodenticide Act," 7 U.S.C. s.136 et seq.

c.For the purposes of this section, "container" means a receptacle used to hold a liquid, solid, or gaseous substance, including, but not limited to, bottles, bags, barrels, boxes, cans, cylinders, drums, cartons, vessels, vats, and stationary or mobile storage tanks; except that "container" shall not include process containers, pipelines or underground storage tanks.

L.2007,c.190,s.2.



Section 58:16A-56 - Minimum Standards For Local Rules And Regulations

58:16A-56. Minimum standards for local rules and regulations
The department shall promulgate minimum standards for the adoption of local rules and regulations concerning the development and use of land in the flood fringe area designed to minimize the threat to the public safety, health and general welfare. L.1972, c. 185, s. 5, eff. Dec. 14, 1972.



Section 58:16A-57 - Rules And Regulations By Affected Municipality Or Other Responsible Entity For Development And Use Of Land In Flood Fringe Area

58:16A-57. Rules and regulations by affected municipality or other responsible entity for development and use of land in flood fringe area
Within 12 months after the delineation of any flood hazard area, and at least 12 months after the promulgation of standards by the department, the affected municipality or other responsible entity shall adopt rules and regulations concerning the development and use of land in the flood fringe area which at least conform to the standards promulgated by the department. L.1972, c. 185, s. 6, eff. Dec. 14, 1972.



Section 58:16A-58 - Failure To Adopt Or Enforce Local Rules And Regulations; Action By Department

58:16A-58. Failure to adopt or enforce local rules and regulations; action by department
If any affected municipality or other responsible entity fails to adopt or fails to enforce rules and regulations concerning the development and use of land in the flood fringe area which at least conform to the standards promulgated by the department within the specified period, thereafter the department may adopt such rules and regulations which shall be applicable to the particular flood fringe area. Such rules and regulations may require application to and approval by the department for such development or use within any such flood fringe area. L.1972, c. 185, s. 7, eff. Dec. 14, 1972. Amended by L.1979, c. 359, s. 14, eff. Jan. 31, 1980.



Section 58:16A-59 - Adoption Of Rules And Regulations By Department; Requirements

58:16A-59. Adoption of rules and regulations by department; requirements
No rule or regulation adopted by the department pursuant to sections four or seven of this act shall become effective until after notice and public hearing before the department as required by the Administrative Procedures Act (C. 52:14-1 et seq.). L.1972, c. 185, s. 8, eff. Dec. 14, 1972.



Section 58:16A-60 - Inapplicability Of Rules And Regulations To Lands Regulated By Wetlands Act Of 1970

58:16A-60. Inapplicability of rules and regulations to lands regulated by Wetlands Act of 1970
Any rules and regulations adopted pursuant to this act shall not apply to the extent that lands affected thereby are regulated pursuant to "the Wetlands Act of 1970" (P.L.1970, c. 272) (C. 13:9A-1 et seq.).

L.1972, c. 185, s. 9, eff. Dec. 14, 1972.



Section 58:16A-60.1 - Zero Net Fill Requirement In Flood Hazard Areas, Certain.

58:16A-60.1 Zero net fill requirement in flood hazard areas, certain.

43.Notwithstanding the provisions of the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), or any rule or regulation adopted pursuant thereto, to the contrary, the Department of Environmental Protection, pursuant to section 34 of P.L.2004, c.120 (C.13:20-32), shall establish a zero net fill requirement within any flood hazard area located in the Highlands preservation area as defined in section 3 of P.L.2004, c.120 (C.13:20-3).

L.2004,c.120,s.43.



Section 58:16A-61 - Establishment Of Full Value Of Lands For Assessment

58:16A-61. Establishment of full value of lands for assessment
Local assessors shall consider the impact of rules or regulations issued pursuant to this act in establishing full value of lands designated as floodways or as flood fringe areas.

L.1972, c. 185, s. 10, eff. Dec. 14, 1972.



Section 58:16A-62 - Local Rules And Regulations More Restrictive Than State Standards; Authorization

58:16A-62. Local rules and regulations more restrictive than state standards; authorization
Any municipal or other entity vested with authority to adopt rules and regulations concerning the development and use of land may adopt requirements more restrictive than those contained in the rules and regulations adopted by the department for the floodway and than those contained in the minimum standards promulgated by the department.

L.1972, c. 185, s. 11, eff. Dec. 14, 1972.



Section 58:16A-63 - Violations Of Act; Remedies.

58:16A-63 Violations of act; remedies.

12. a. Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may:

(1)Issue an administrative enforcement order requiring any such person to comply in accordance with subsection b. of this section;

(2)Bring a civil action in accordance with subsection c. of this section;

(3)Levy a civil administrative penalty in accordance with subsection d. of this section;

(4)Bring an action for a civil penalty in accordance with subsection e. of this section; or

(5)Petition the Attorney General to bring a criminal action in accordance with subsection f. of this section.

Recourse to any of the remedies available under this section shall not preclude recourse to any of the other remedies.

b.Whenever, on the basis of available information, the commissioner finds that a person is in violation of any provision of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, the commissioner may issue an administrative enforcement order: (1) specifying the provision or provisions of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, of which the person is in violation; (2) citing the action which constituted the violation; (3) requiring compliance with the provision or provisions violated; (4) requiring the restoration of the area which is the site of the violation; and (5) providing notice to the person of the right to a hearing on the matters contained in the administrative enforcement order.

c.The commissioner is authorized to institute a civil action in Superior Court for appropriate relief from any violation of the provisions of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto. Such relief may include, singly or in combination:

(1)A temporary or permanent injunction;

(2)Recovery of reasonable costs of any investigation, inspection, or monitoring survey which led to the discovery of the violation, and for the reasonable costs of preparing and bringing a civil action commenced under this subsection;

(3)Recovery of reasonable costs incurred by the State in removing, correcting, or terminating the adverse effects resulting from any violation of the provisions of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, for which a civil action has been commenced and brought under this subsection;

(4)Recovery of compensatory damages for any loss or destruction of natural resources, including but not limited to, wildlife, fish, aquatic life, habitat, plants, or historic or archeological resources, and for any other actual damages caused by a violation of the provisions of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto for which a civil action has been commenced and brought under this subsection. Assessments under this subsection shall be paid to the State Treasurer;

(5)An order requiring the violator restore the site of the violation to the maximum extent practicable and feasible or, in the event that restoration of the site of the violation is not practicable or feasible, provide for off-site restoration alternatives as approved by the department.

d.The commissioner is authorized to assess a civil administrative penalty of not more than $25,000 for each violation of the provisions of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, and each day during which each violation continues shall constitute an additional, separate and distinct offense. Any amount assessed under this subsection shall fall within a range established by regulation by the commissioner for violations of similar type, seriousness, duration, and conduct; provided, however, that prior to the adoption of the regulation, the commissioner may, on a case-by-case basis, assess civil administrative penalties up to a maximum of $25,000 per day for each violation, utilizing the criteria set forth herein. In addition to any administrative penalty assessed under this subsection, and notwithstanding the $25,000 maximum penalty set forth above, the commissioner may assess any economic benefits from the violation gained by the violator. Prior to assessment of a penalty under this subsection, the property owner or person committing the violation shall be notified by certified mail or personal service that the penalty is being assessed. The notice shall include a reference to the section of the statute, regulation, order or permit condition violated; recite the facts alleged to constitute a violation; state the basis for the amount of the civil penalties to be assessed; and affirm the rights of the alleged violator to a hearing. The ordered party shall have 35 calendar days from receipt of the notice within which to deliver to the commissioner a written request for a hearing. After the hearing and upon finding that a violation has occurred, the commissioner may issue a final administrative enforcement order after assessing the amount of the fine specified in the notice. If no hearing is requested, the notice shall become a final administrative enforcement order after the expiration of the 35-day period. Payment of the assessment is due when a final administrative enforcement order is issued or the notice becomes a final administrative enforcement order. The authority to levy a civil administrative order is in addition to all other enforcement provisions in P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, and the payment of any assessment shall not be deemed to affect the availability of any other enforcement provisions in connection with the violation for which the assessment is levied. The department may compromise any civil administrative penalty assessed under this section in an amount and with conditions the department determines appropriate. A civil administrative penalty assessed, including a portion thereof required to be paid pursuant to a payment schedule approved by the department, which is not paid within 90 days of the date that payment of the penalty is due, shall be subject to an interest charge on the amount of the penalty, or portion thereof, which shall accrue as of the date payment is due. If the penalty is contested, no additional interest charge shall accrue on the amount of the penalty until after the date on which a final order is issued. Interest charges assessed and collectible pursuant to this subsection shall be based on the rate of interest on judgments provided in the New Jersey Rules of Court.

e.A person who violates any provision of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, or an administrative order issued pursuant to subsection b. of this section, or a court order issued pursuant to subsection c. of this section, or who fails to pay a civil administrative penalty in full pursuant to subsection d. of this section, or who fails to make a payment pursuant to a penalty payment schedule entered into with the department, or who knowingly makes any false or misleading statement on any application, record, report, or other document required to be submitted to the department, shall be subject, upon order of a court, to a civil penalty not to exceed $25,000 per day of the violation, and each day during which the violation continues shall constitute an additional, separate, and distinct offense. Any civil penalty imposed pursuant to this subsection may be collected with costs in a summary proceeding pursuant to the "Penalty Enforcement Law of 1999," P.L.1999, c.274 (C.2A:58-10 et seq.). In addition to any penalties, costs or interest charges, the court may assess against the violator the amount of economic benefit accruing to the violator from the violation. The Superior Court shall have jurisdiction to enforce the provisions of the "Penalty Enforcement Law of 1999" in connection with this act.

f.A person who purposely, knowingly or recklessly violates any provision of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment, or both. A person who purposely, knowingly, or recklessly makes a false statement, representation, or certification in any application, record, or other document filed or required to be maintained under any provision of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, or who falsifies, tampers with or purposely, knowingly, or recklessly renders inaccurate, any monitoring device or method required to be maintained pursuant to P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, shall be guilty, upon conviction, of a crime of the third degree and shall, notwithstanding the provisions of subsection b. of N.J.S.2C:43-3, be subject to a fine of not more than $50,000 per day of violation, or by imprisonment, or both.

g.In addition to the penalties prescribed in this section, the commissioner may record a notice for a violation of any provision of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto, which shall be recorded on the deed of the property wherein the violation occurred, on order of the commissioner, by the clerk or register of deeds and mortgages of the county wherein the affected property is located and shall remain attached thereto until such time as the violation has been remedied and the commissioner orders the notice of violation removed. Any fees or other charges that are assessed by either the clerk or register of deeds and mortgages of the county wherein the affected property is located or the department for the recording of the notice of violation on the deed required pursuant to this subsection shall be paid by the owner of the affected property or person committing the violation. The commissioner shall immediately order the notice removed once the violation is remedied or upon conditions set forth by the commissioner.

h.Each applicant or permittee shall provide, upon the request of the department, any information the department requires to determine compliance with the provisions of P.L.1962, c.19, P.L.1972, c.185, P.L.1977, c.385 or P.L.1979, c.359, or any rule or regulation adopted, or permit or order issued pursuant thereto.

L.1972, c.185, s.12; amended 1979, c.359, s.7; 1991, c.91, s.532; 2007, c.246, s.10.



Section 58:16A-64 - Liberal Construction

58:16A-64. Liberal construction
This act shall be liberally construed to effectuate the purpose and intent thereof.

L.1972, c. 185, s. 13, eff. Dec. 14, 1972.



Section 58:16A-65 - Effect Of Act On Powers, Duties And Functions On State Department Of Environmental Protection

58:16A-65. Effect of act on powers, duties and functions on state department of environmental protection
The powers, duties and functions vested in the State Department of Environmental Protection under the provisions of this act shall not be construed to limit in any manner the functions, powers and duties vested in the State Department of Environmental Protection under any other provisions of the law.
L.1972, c. 185, s. 14, eff. Dec. 14, 1972.



Section 58:16A-66 - Severability

58:16A-66. Severability
If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.
L.1972, c. 185, s. 15, eff. Dec. 14, 1972.



Section 58:16A-67 - Written Notice Of Intent To Undertake A Project To Clean, Clear, Desnag Stream; Definitions.

58:16A-67 Written notice of intent to undertake a project to clean, clear, desnag stream; definitions.



Section 58:16A-68 - Municipal Plan For Flood Control Facilities

58:16A-68. Municipal plan for flood control facilities
2. a. Any municipality, either alone or jointly with any other municipality, may establish a plan, with the approval of the Department of Environmental Protection, for the size and location of flood control facilities, including detention basins, in order to minimize flood damage, to reduce stormwater runoff from new or existing development, or to induce water recharge into the ground where practical. Notwithstanding any provision of this subsection to the contrary, for new development the standards adopted pursuant to P.L.1993, c.32 (C.40:55D-40.1 et seq.) shall be applicable. This subsection shall apply only to municipally-owned flood control facilities, including detention basins, constructed on public property.

b.Any municipality, either alone or jointly with any other municipality, may establish a plan, with the approval of the Department of Environmental Protection, to maintain the water level of any lake or reservoir within its borders at a level necessary to provide an equivalent surface water safe yield established by the department for any affected water supply system and protection against flooding. Any such plan shall (1) comply with the provisions of R.S.23:5-29, P.L.1981, c.262 (C.58:1A-1 et seq.), and R.S.58:4-1 et seq., (2) include a calculation of the quantity of storage necessary to achieve a given level of flood control protection, (3) consider the environmental impact upon aquatic resources and fish spawning, the impact upon recreational use, and the financial impact upon all users of the lake or reservoir, and (4) consider any other criteria deemed necessary by the department. The department shall hold a public hearing prior to approval of a plan to seek input on the plan from any municipality that borders the lake or reservoir, or borders a river, stream or brook that feeds into or flows from that lake or reservoir. The department shall issue its decision on the plan in writing and transmit a copy thereof to each affected municipality and water supply purveyor prior to the effective date of the decision. No plan that jeopardizes safe yield and the provision of adequate water supply or reduces current safe yield levels of any lake or reservoir shall be approved by the department. No plan within the area of jurisdiction of the New Jersey Water Supply Authority may be established without the approval of the authority.

c.Nothing in this section shall be construed to supersede any other State law that applies to the construction of flood control facilities or the regulation of water levels in lakes or reservoirs.

L.1997, c.286, s.2.



Section 58:16A-100 - Flood Early Warning System

58:16A-100. Flood early warning system
a. The Commissioner of the Department of Environmental Protection shall, in consultation with the United States Army Corps of Engineers and in coordination with the Office of Emergency Management in the Division of State Police, develop a flood early warning system.
b. The flood early warning system shall consist of weather, rainfall and stream data collection devices required to enable the National Weather Service to predict with reasonable accuracy what areas are likely to flood, at what levels, and the specific locations of overflow.
L.1984, c. 154, s. 1, eff. Sept. 19, 1984.



Section 58:16A-101 - Notification Of Emergency Management Organizations And Police; News Broadcast

58:16A-101. Notification of emergency management organizations and police; news broadcast
a. As soon as the flood early warning system indicates and the Office of Emergency Management has been notified by the National Weather Service that an area is in danger of flooding, the Office of Emergency Management shall notify the emergency management organizations in the counties, which shall then notify the local police department or the municipal emergency management organization, as appropriate.
b. Once the determination is made to evacuate persons in the flood area, the Office of Emergency Management shall request that local news media broadcast the following message every quarter hour on the quarter hour. "The Office of Emergency Management has been advised by the National Weather Service that the (body of water) is approaching critical flood stage and the properties adjacent to (streets, roads, avenues, other general addresses or vicinities) in the municipalities of are in danger of flooding at a level of feet. All persons located in those areas should take appropriate action to evacuate the area in an orderly fashion."
L.1984, c. 154, s. 2, eff. Sept. 19, 1984.



Section 58:16A-102 - "Emergency Supplies" Defined, Regional Directory Database.

58:16A-102 "Emergency supplies" defined, regional directory database.

1. a. As used in this section "emergency supplies" means, but is not limited to: equipment such as vehicles, including boats; materials for road closures such as road signs, flares, cones and lights; personal protective gear; emergency food rations; and first aid materials.

b.The Office of Emergency Management shall maintain a regional directory database containing a listing of public and private entities that provide emergency supplies and which identifies emergency supplies and other resources these entities can make available during an emergency.

L.2009, c.137, s.1.



Section 58:16A-103 - Definitions Relative To Certain Flood Elevation Standards.

58:16A-103 Definitions relative to certain flood elevation standards.

1. a. As used in this section:

"Existing structure" means any structure that existed on October 28, 2012.

"Highest applicable flood elevation standard" means the new FEMA base flood elevation plus an additional three feet, or any applicable flood elevation standard required pursuant to N.J.A.C. 7:13-1.1 et seq. and adopted by the Department of Environmental Protection pursuant to the "Flood Hazard Area Control Act," P.L.1962, c.19 (C.58:16A-50 et seq.), whichever is higher.

"New and appropriate elevation" means any elevation to which a structure is raised, or is to be raised, that is equal to or higher than the applicable new FEMA base flood elevation, provided, however, in no case shall the new and appropriate elevation exceed the highest applicable flood elevation standard.

"New FEMA base flood elevation" means any base flood elevation proposed or adopted after October 28, 2012, by the Federal Emergency Management Agency.

"Original dimensions" means the exact vertical and horizontal dimensions of a structure as it existed on October 28, 2012.

"Sandy-damaged structure" means any structure that existed on October 28, 2012 and was damaged or destroyed by Hurricane Sandy.

b. (1) Notwithstanding the provisions of any other law to the contrary, except as otherwise provided pursuant to paragraph (2) of this subsection, a person shall be exempt from any development regulation, including any requirement to apply for a variance therefrom, that otherwise would be violated as a result of raising an existing structure to a new and appropriate elevation, or constructing a staircase or other attendant structure necessitated by such raising, provided, however, this exemption shall apply only to the minimum extent or degree necessary to allow the structure to meet the new and appropriate elevation with adequate means of ingress and egress.

(2)The exemption established pursuant to paragraph (1) of this subsection shall not be available to a person who has altered the original dimensions of a structure if, had the alteration not been made, the structure could have been raised to meet the new and appropriate elevation either without the exemption or with an exemption of lesser degree than is needed with the alteration.

c. (1) Notwithstanding the provisions of any other law to the contrary, except as otherwise provided pursuant to paragraph (2) of this subsection, a person shall be exempt from any development regulation, including any requirement to apply for a variance therefrom, that otherwise would be violated as a result of using a new and appropriate elevation when lawfully repairing or reconstructing a Sandy-damaged structure, or constructing a staircase or other attendant structure necessitated by use of the new and appropriate elevation, provided, however, this exemption shall apply only to the minimum extent or degree necessary to allow the Sandy-damaged structure to meet the new and appropriate elevation with adequate means of ingress and egress.

(2)The exemption established pursuant to paragraph (1) of this subsection shall not be available to a person whose repair or reconstruction plan would alter the original dimensions of a structure when, if not for the alteration, the structure could otherwise be raised to meet the new and appropriate elevation either without the exemption or with an exemption of lesser degree than is needed with the alteration.

L.2013, c.107, s.1.



Section 58:20-5 - Payments To Municipalities To Offset Tax Losses; Relocation Of Roads

58:20-5. Payments to municipalities to offset tax losses; relocation of roads
To the end that municipalities may not suffer loss of taxes by reason of the acquisition and ownership by the State of New Jersey of property therein, the State Treasurer upon certification of the Commissioner of Conservation and Economic Development shall pay annually on October 1 to each municipality in which property is acquired pursuant to this act (a) a sum equal to that last paid as taxes upon such land for the taxable year immediately prior to the time of its acquisition and (b) in addition, for a period of 13 years beginning with the year 1958 the following amounts: in the first year a sum of money equal to that last paid as taxes upon improvements upon such land for the taxable year immediately prior to the time of its acquisition; and thereafter the following percentages of the amount paid in the first year, to wit, second year 92%; third year 84%; fourth year 76%; fifth year 68%; sixth year 60%; seventh year 52%; eighth year 44%; ninth year 36%; tenth year 28%; eleventh year 20%; twelfth year 12%; thirteenth year 4%. All sums of money received by the respective municipalities as compensation for loss of tax revenue pursuant to this section shall be applied to the same purposes as is the tax revenue from the assessment and collection of taxes on real property of the said municipalities, and to accomplish this end such sums shall be apportioned in the same manner as the general tax rate of the municipality for the tax year preceding the year of receipt. The State shall be reimbursed for payments required to be made by this section out of the proceeds received for the sale of water supplied by said system. The State Treasurer shall also pay to any county or municipality the cost of relocating any municipal or county roads made necessary by reason of the acquisition or use of property pursuant to this act.
L.1956, c. 60, p. 116, s. 5. Amended by L.1957, c. 215, p. 749, s. 3.



Section 58:21-6 - Payments To Municipalities To Offset Tax Losses; Application Of Revenues; Relocation Of Roads

58:21-6. Payments to municipalities to offset tax losses; application of revenues; relocation of roads
To the end that municipalities may not suffer loss of taxes by reason of the acquisition and ownership by the State of New Jersey of property therein, the State Treasurer upon certification of the Commissioner of Conservation and Economic Development shall pay annually on October 1 to each municipality in which property is acquired pursuant to this act (a) a sum equal to that last paid as taxes upon such land for the taxable year immediately prior to the time of its acquisition and (b) in addition, for a period of 13 years following such acquisition the following amounts: in the first year a sum of money equal to that last paid as taxes upon improvements upon such land for the taxable year immediately prior to the time of its acquisition; and thereafter the following percentages of the amount paid in the first year, to wit, second year 92%; third year 84%; fourth year 76%; fifth year 68%; sixth year 60%; seventh year 52%; eighth year 44%; ninth year 36%; tenth year 28%; eleventh year 20%; twelfth year 12%; thirteenth year 4%. All sums of money received by the respective municipalities as compensation for loss of tax revenue pursuant to this section shall be applied to the same purposes as is the tax revenue from the assessment and collection of taxes on real property of the said municipalities, and to accomplish this end such sums shall be apportioned in the same manner as the general tax rate of the municipality for the tax year preceding the year of receipt. The State shall be reimbursed for payments required to be made by this section out of the proceeds received for the sale of water supplied by said system. The State Treasurer shall also pay to any county or municipality the cost of relocating any municipal or county roads made necessary by reason of the acquisition or use of property pursuant to this act.
L.1958, c. 33, p. 92, s. 6.



Section 58:21B-1 - Appropriation; Engineering; Site Acquisition

58:21B-1. Appropriation; engineering; site acquisition
There is hereby appropriated from the Water Conservation Fund to the Department of Environmental Protection the sum of $29 million, or so much thereof as may be necessary, for the development of future water supply facilities to the following extent:

(a) A sum not to exceed $2 million for the costs of design and engineering for future construction of water supply facilities;

(b) A sum not to exceed $27 million for the acquisition of real property necessary for the future water supply facilities at the following sites:

South River Tidal Dam, Middlesex county; Raritan River Confluence Reservoir, Somerset county; Manasquan River Upper and Lower Reservoirs, Monmouth county; Six-Mile Run Reservoir, Somerset county; Two Bridges Reservoir, Essex and Morris counties; Hackettstown Reservoir, Morris, Sussex and Warren counties.

L.1970, c. 147, s. 1, eff. July 17, 1970.



Section 58:21B-2 - Definitions

58:21B-2. Definitions
As used in this act unless the context clearly indicates otherwise: (a) "Real property" means lands, within or without the State, and improvements thereof or thereon, any and all rights-of-way, water, riparian and other rights, any and all easements, and privileges in real property, and any right or interest of any kind or description in, relating to or connected with real property; (b) "Water supply facility" means and refers to the real property and the plants, structures, machinery and equipment and other property, real, personal and mixed, acquired, constructed or operated, or to be acquired, constructed or operated in whole or in part by or on behalf of the State, for the purpose of augmenting the natural water resources of the State and making available an increased supply of water for all uses, and any and all appurtenances necessary, useful or convenient for the collecting, impounding, storing, improving or transmitting of water, and for the preserving and protecting of these resources and facilities and providing for the conservation and development of future water supply resources, and facilitating incidental recreational uses thereof; (c) "Commissioner" means the Commissioner of Environmental Protection. L.1970, c. 147, s. 2, eff. July 17, 1970.



Section 58:21B-3 - Eminent Domain

58:21B-3. Eminent domain
Acquisition of real property for water supply facilities as authorized by this act may be made by purchase or by the exercise of the power of eminent domain, pursuant to the provisions of chapter 1 of Title 20 of the Revised Statutes. L.1970, c. 147, s. 3, eff. July 17, 1970.



Section 58:21B-4 - Exchange Of Lands

58:21B-4. Exchange of lands
Where in connection with the acquisition of such real property, it shall be necessary to acquire lands, portions of which are deemed by the Commissioner of Environmental Protection to be in excess of the State's needs, the commissioner, on behalf of the State, is authorized to enter into agreements of exchange and to convey, such excess portions of land, as part or all of the consideration for the purchase of other lands herein authorized and directed to be acquired. The commissioner may permit municipalities in which the acquisition of lands is authorized by this act the first option to purchase for recreational purposes any lands in said municipalities acquired under section 1 of this act which may be subsequently determined to be in excess for the anticipated water supply facility. In the event such excess portions of lands in the judgment of the commissioner cannot feasibly be so exchanged or sold as aforesaid, the commissioner, on behalf of the State, is authorized to enter into agreements of public sale and to convey such excess portions of lands after public advertisement to the highest bidder therefor, the proceeds of such sale to be applied to the purchase of other lands herein authorized and the balance of proceeds, if any, to be returned to the Water Conservation Fund. L.1970, c. 147, s. 4, eff. July 17, 1970.



Section 58:21B-5 - Use Of Property

58:21B-5. Use of property
Real property acquired as authorized pursuant to this act shall be held primarily for use in connection with a water supply system, but shall also be made available, as a State reservation, for recreational and other State uses consistent with its primary use, in accordance with rules and regulations to be promulgated by the Commissioner of Environmental Protection. L.1970, c. 147, s. 5, eff. July 17, 1970.



Section 58:21B-6 - Payments In Lieu Of Taxes

58:21B-6. Payments in lieu of taxes
To the end that municipalities may not suffer loss of taxes by reason of the acquisition and ownership by the State of New Jersey of property therein, the State Treasurer upon certification of the Commissioner of Environmental Protection shall pay annually on October 1 to each municipality in which property is acquired as authorized pursuant to this act: a. A sum equal to that last paid as taxes upon such land and improvements for the tax year immediately prior to its acquisition, which payments shall continue to be made annually until the year in which actual construction of water supply facilities on the property is undertaken, and thereafter; b. Beginning with the year in which actual construction of water supply facilities is undertaken on the property, and annually thereafter, a sum equal to the amount last paid as taxes upon such land alone, and in addition; c. Beginning with the year in which such actual construction of water supply facilities is undertaken and continuing for a period of 12 years, a sum equal to the following percentages of the amount last paid as taxes upon improvements upon such land: 92% in the first year, 84% in the second year, 76% in the third year, 68% in the fourth year, 60% in the fifth year, 52% in the sixth year, 44% in the seventh year, 36% in the eighth year, 28% in the ninth year, 20% in the tenth year, 12% in the eleventh year, and 4% in the twelfth year. All sums of money received by the respective municipalities as compensation for loss of tax revenue pursuant to this section shall be applied to the same purposes as is the tax revenue from the assessment and collection of taxes on real property of the said municipalities, and to accomplish this end such sums shall be apportioned in the same manner as the general tax rate of the municipality for the tax year preceding the year of receipt. The State shall be reimbursed for payments required to be made by this section out of the proceeds received for the sale of water supplied by the facility or system of which it may be a part. The State Treasurer shall also pay to any county or municipality the cost of relocating any municipal or county roads made necessary by reason of the acquisition or use of property pursuant to this act. L.1970, c. 147, s. 6, eff. July 17, 1970.



Section 58:22-1 - Short Title

58:22-1. Short title
This act shall be known and may be cited as the "New Jersey Water Supply Law, 1958." L.1958, c. 34, p. 94, s. 1.



Section 58:22-2 - Legislative Findings

58:22-2. Legislative findings
The Legislature hereby finds and determines that-- (a) Adequate supplies of wholesome water are essential to the health, welfare, commerce and prosperity of the people of the State. Such supplies will be best developed by long-range plans, to be put into effect in stages during a period of years. The formulation and execution of such plans cannot safely be allowed to wait until the shortage of water in the State becomes critical in all parts of the State. (b) The needs of the State's growing population and expanding industrial development require the establishment of new and additional water supply facilities; the planning for and, subject to specific authorization by law, the acquisition of sites for the establishment of future water supply facilities; and a continuing program of studies and investigations to determine the resources and potentials for development of the ground waters of the State. (c) There is an immediate need for a new major supply of water to meet the present acute water requirements in the northeastern metropolitan counties and in the Raritan Valley, areas which directly and indirectly affect the commerce and prosperity of the entire State. (d) The existing water sources in the Hackensack, Passaic, Rockaway, Wanaque and Pequannock rivers have been and are now being developed to the reasonable limit of the capacity of these rivers by municipalities and water companies in the northeastern region of New Jersey. Well supplies in this region have also approached their limit of practicable development. (e) Delaware Valley water supplies can ultimately be made available for New Jersey's long-range needs. Such supplies are dependent on a comprehensive survey now being conducted by the United States Army Corps of Engineers, on a United States Supreme Court decision to establish the rights of the several States involved and on joint legislation of and co-operation between New Jersey and neighboring States. (f) The Raritan river basin is the only area where large quantities of additional water can be obtained immediately and economically to serve the northeastern metropolitan counties as well as the counties in the Raritan Valley. This basin is about equal in size to the Passaic river basin, is wholly within the State, is reasonably close to the counties needing water and is virtually undeveloped for water supply. (g) The establishment of an on-river reservoir at Spruce Run will provide additional water supply from the Raritan river basin, provide a source of water to fill the reservoir at Round Valley, and provide increased and sustained minimum flows in the south branch downstream thereof and in the Raritan river. The combined development of an off-river reservoir in the Round Valley area now under acquisition by the State for reservoir purposes with the smaller and cheaper on-river reservoir at Spruce Run will provide water supply storage for delivery of water in pipelines at the user's expense to areas within and without the Raritan river basin for areas desiring that type of supply as well as stream flow regulation for multiple use to serve areas, both within and without the basin, which prefer to obtain their supply at less initial cost from stream channels nearer to the area of demand. Water from the reservoirs will also be available for local use. The increased and sustained minimum flows will improve the quality of the water in the river, will tend to reduce the salinity in the tidal reaches, and will improve the upper river and its tributaries for recreational purposes. Water for filling the reservoirs will not interfere with the higher sustained low flow specified by law and will not in any event adversely or otherwise affect the storage of water impounded in upstream lakes. (h) The provisions proposed for the development of water storage facilities on the Raritan river basin are also applicable, with minor modifications, to the conservation and development of the ground-water resources of the South Jersey Coastal Plain and elsewhere in favorable areas throughout the State to provide storage and tide dam facilities to create artificial recharge of ground-water aquifers in areas of heavy pumpage and to protect such areas from surface pollution and salt water intrusion. They also provide a basis for State participation in the long-range, authorization plan now under study by the United States Army Corps of Engineers for the development of the water resources of the interstate Delaware river basin. (i) It is therefore in the interest of the health, safety and prosperity of the people of the State as a whole, that immediate legislative action be taken towards making provision for storage facilities to augment natural water resources to make available an adequate supply of water for the most critical need and in addition provide for a long-range program for development, as shall be required, of the remaining water resources of the State. L.1958, c. 34, p. 94, s. 2.



Section 58:22-3 - Definitions

58:22-3. Definitions
As used in this act, unless the context indicates another or different meaning or intent: (a) "Department" means the Department of Conservation and Economic Development, or its successor. (b) "Construct" and "construction" mean, in addition to the usual meanings thereof, acts of construction, reconstruction, replacement, extension, improvement and betterment. (c) "Cost" shall mean, in addition to the usual connotations thereof, the cost of acquisition or construction of all or any part of a water supply facility and of all or any real or personal property, agreements and franchises deemed by the department to be necessary or useful and convenient therefor or in connection therewith, including interest or discount on bonds, cost of issuance of bonds, cost of geological and hydrological services, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates and advice, organization, administrative, operating and other expenses prior to and during such acquisition or construction, and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of such water supply facility or part thereof and the placing of the same in operation, and also such provision for reserves for working capital, operating, maintenance or replacement expenses and for payment or security of principal of or interest on bonds during or after such acquisition or construction as the State Comptroller may determine, and also reimbursements to the State General Fund of any moneys theretofore expended for or in connection with such water supply facility. (d) "Commissioner" means the Commissioner of Conservation and Economic Development. (e) "Council" means the Water Policy and Supply Council in the Division of Water Policy and Supply. (f) "Division" means the Division of Water Policy and Supply in the Department of Conservation and Economic Development. (g) "Net revenues" means all revenues received by the department or division from the operation of a water supply facility, or any part thereof, in excess of the operating expenses thereof and provision for such reasonable reserves therefor as the State Comptroller may require or approve. (h) "Operating expenses" means, in addition to the usual meanings thereof, all costs and expenses of operating, maintaining, managing, repairing and reconstructing a water supply facility and each and every part thereof including, without limiting the generality of the foregoing, administrative expenses, premiums on insurance, including use and occupancy insurance and casualty insurance, costs of collection of any revenues, legal and engineering expenses, payments to employee retirement, insurance, health and hospitalization funds, expenses, liabilities and compensation of fiduciaries, and any other expenses required to be paid for or with respect to proper operation or maintenance of such water supply facility. (i) "Project" means any work for the protection and preservation or for the development, conservation, regulation or recreational use of a water supply facility, which is separately planned, financed or identified by the department or division. (j) "Real property" means lands, within or without the State, and improvements thereof or thereon, any and all rights of way, water, riparian and other rights, any and all easements and privileges in real property, and any right or interest of any kind or description in, relating to or connected with real property. (k) "Water supply facility" or "facility" means and refers to the real property and the plans, structures, machinery and equipment and other property, real, personal and mixed, acquired, constructed or operated, or to be acquired, constructed or operated by or on behalf of the State, for the purpose of augmenting the natural water resources of the State and making available an increased supply of water for all uses, and any and all appurtenances necessary, useful or convenient for the collection, storage, control, sale or exchange of water, and to preserve and protect these resources and facilities and provide for the conservation and development of future water supply sources, and to facilitate incidental recreational uses of either of them. L.1958, c. 34, p. 97, s. 3.



Section 58:22-4 - Acquisition Of Water Supply Facilities; Expenditures; Duties Of Department

58:22-4. Acquisition of water supply facilities; expenditures; duties of department
The department shall, through the division or otherwise (a) Plan, design, develop, acquire, construct, and place in operation and maintain the following water supply facilities and may expend or commit from the proceeds of the New Jersey Water Bond Act, 1958, an amount not exceeding $39,500,000.00 for the cost thereof: (1) A reservoir of approximately 55 billion gallons capacity in the area, commonly known as Round Valley, located in the county of Hunterdon, acquired or in the process of being acquired pursuant to the provisions of chapter 60 of the laws of 1956, hereinafter referred to as the Round Valley reservoir; together with such works, structures, pumping plants, pipelines, force mains, and other facilities as may be necessary or useful to divert or pump water thereto, release water therefrom, and provide for the storage of water therein. The source of waters for said reservoir shall be either or both the south branch of the Raritan river or the Delaware river, exclusive of its tributaries. (2) A reservoir of approximately 10 billion gallons capacity to be created by the construction of a dam or dams on Spruce Run and Mulhockaway creek tributaries of the south branch of the Raritan river, located northwest of the town of Clinton in the county of Hunterdon, hereinafter referred to as the Spruce Run reservoir; together with such works and facilities as may be necessary or useful for the storage of waters and to regulate the flow in the south branch of the Raritan river and of the Raritan river above and below its confluence with the Millstone river. (b) Carry out a 10-year program of detailed geological and hydrological studies and ground-water investigations, inventories and reports throughout the State by means of test drillings, observation wells, and any other means necessary to determine ground-water resources, quality, and supply potentials, and may expend or commit from the proceeds of said bond act an amount not exceeding $125,000.00 in any 1 year plus any unexpended or uncommitted balance from any prior year or years and $1,250,000.00 overall for the cost thereof. (c) By studies, tests and actual field experiments, determine the practicability and suitability in this State of developing and utilizing natural ground-water storage to supplement on-stream reservoir storage as a source of water supply, and may expend or commit from the proceeds of said bond act an amount not exceeding $100,000.00 for the cost thereof. (d) Continue to research, plan and design ways and means of improving stream flows in the Raritan Watershed or in the Millstone Watershed or both, whether by river regulation reservoirs, pumping, flow diversion, water re-use, or other means, or any combination thereof, deemed practicable to meet the needs of the area or areas; and acquire, as and when authorized specifically by law after public hearing, real property in any area in said watersheds as shall be suitable as a site or sites for the establishment of an additional water supply facility or facilities including any real property in any area in said watersheds where the utilization of natural ground-water storage to supplement on-stream reservoir storage as a source of water supply is determined to be practicable and suitable. The proceeds of said bond act in an amount not exceeding in the aggregate $3,000,000.00 may be expended or committed for the costs thereof. (e) Continue to research, plan and design ways and means of improving stream flows in any other area or areas, whether by river regulation reservoirs, pumping, flow diversion, water reuse, or other means, or any combination thereof, deemed practicable to meet the needs of the area or areas; and acquire, as and when authorized by law after public hearing, real property in any such area or areas as shall be suitable as a site or sites for the establishment of an additional water supply facility or facilities including any real property in any such area or areas where the utilization of natural ground-water storage to supplement on-stream reservoir storage as a source of water supply is determined to be practicable and suitable. The proceeds of said bond act in an amount not exceeding in the aggregate $2,000,000.00 may be expended or committed for the costs thereof. L.1958, c. 34, p. 99, s. 4.



Section 58:22-5 - Expenditure Of Uncommitted Funds

58:22-5. Expenditure of uncommitted funds
The department may expend or commit any remaining funds unexpended or uncommitted as hereinabove authorized for any project, as defined herein, as shall be authorized specifically by law. L.1958, c. 34, p. 101, s. 5.



Section 58:22-6 - Reimbursement Of State From Proceeds Of Water Bond Act Of 1958

58:22-6. Reimbursement of state from proceeds of Water Bond Act of 1958
Any funds of the State heretofore authorized by law to be expended for any of the specific purposes authorized by this act and which have been or shall be so expended, shall be refunded to the State General Fund, and returned from it to any other fund from which the same may have been transferred, from the proceeds of said bond act allocated to such purpose. L.1958, c. 34, p. 101, s. 6.



Section 58:22-7 - Restrictions On Pumping Water From South Branch Of Raritan River, Release Into Prescott Brook, Round Valley Reservoir.

58:22-7 Restrictions on pumping water from south branch of Raritan river, release into Prescott brook, Round Valley reservoir.

7.No water shall be pumped from the south branch of the Raritan river into the Round Valley reservoir whenever the flow in the Raritan river is less than 40 million gallons daily at the United States Geological Survey stream gauging station at Stanton, or less than 70 million gallons daily at the United States Geological Survey stream gauging station at Manville, or less than 90 million gallons daily at the United States Geological Survey stream gauging station at Bound Brook.

Not less than 830,000 gallons of water daily shall be released at all times into Prescott brook from the Round Valley reservoir and at all times not less than 170,000 gallons of water daily shall be released into the south branch of the Rockaway creek from the Round Valley reservoir.

L.1958,c.34,s.7; amended 1968, c.449, s.2; 2001, c.82, s.2.



Section 58:22-8 - Release Of Water Into South Branch Of Raritan River From Spruce Run, Round Valley Reservoirs.

58:22-8 Release of water into south branch of Raritan river from Spruce Run, Round Valley reservoirs.

8. a. Whenever the flow of water in the south branch of the Raritan river is less than 40 million gallons daily at the United States Geological Survey stream gauging station at Stanton, or less than 70 million gallons daily at the United States Geological Survey stream gauging station at Manville, or less than 90 million gallons daily at the United States Geological Survey stream gauging station at Bound Brook, a sufficient amount of water shall be released from the Spruce Run reservoir, or from the Round Valley reservoir or any other reservoir or reservoirs as may be constructed on the Raritan river or its tributaries, and from the Round Valley reservoir in the amounts as will maintain not less than the aforementioned flows of 40 million gallons daily at Stanton and 70 million gallons daily at Manville and 90 million gallons daily at Bound Brook, and the released water shall be returned to the south branch of the Raritan river at the point of diversion or pumping into the reservoir or at some point upstream thereof, except that the amount of water to be released from the Spruce Run reservoir shall not exceed an amount which lowers the water level in the reservoir between June 1 and August 31 more than 8 feet below its usual mean high-water height of each year to ensure the continued availability of the Spruce Run reservoir for water recreational activities.

b.The commissioner is authorized to alter the passing flow requirements set forth in subsection a. of this section as necessary to ensure the protection of the public health, safety or welfare, or the protection of the environment.

c.The commissioner shall alter the releases of water from the Spruce Run reservoir or the Round Valley reservoir as provided in subsection a. of this section whenever there are inadequate moneys in the New Jersey Water Supply Authority Round Valley Fund created pursuant to section 7 of P.L.2001, c.82 (C.58:1B-9.2) for the New Jersey Water Supply Authority to replenish the water released from the Round Valley reservoir for the purpose of sustaining water recreational activities at the Spruce Run reservoir.

L.1958,c.34,s.8; amended 1981, c.10, s.1; 2001, c.82, s.3.



Section 58:22-8.1 - Continuous Monitoring For Compliance With C.58:12a-1 et Seq.; Altering Of Releases.

58:22-8.1 Continuous monitoring for compliance with C.58:12A-1 et seq.; altering of releases.

8. a. In order to ensure that safe yield is maintained and the drinking water quality standards adopted pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.) are met, the Commissioner of Environmental Protection shall provide for the continuous monitoring of the impacts associated with releasing water from the Round Valley reservoir for the purpose of sustaining water recreational activities at the Spruce Run reservoir as provided in subsection a. of section 8 of P.L.1958, c.34 (C.58:22-8).

b.The commissioner is authorized to alter the releases of water from the Spruce Run reservoir or the Round Valley reservoir as provided in subsection a. of section 8 of P.L.1958, c.34 (C.58:22-8) as necessary to ensure the protection of the public health, safety or welfare, or the protection of the environment.

c.The commissioner shall alter the releases of water from the Spruce Run reservoir or the Round Valley reservoir as provided in subsection a. of section 8 of P.L.1958, c.34 (C.58:22-8) whenever there are inadequate moneys in the New Jersey Water Supply Authority Round Valley Fund created pursuant to section 7 of P.L.2001, c.82 (C.58:1B-9.2) for the New Jersey Water Supply Authority to replenish the water released from the Round Valley reservoir for the purpose of sustaining water recreational activities at the Spruce Run reservoir.

L.2001,c.82,s.8.



Section 58:22-9 - Use And Disposition Of Water; Application; Hearing; Notice; Objections; Expense Of Hearing

58:22-9. Use and disposition of water; application; hearing; notice; objections; expense of hearing
(a) The department shall have jurisdiction and control, subject to the provisions hereof, over the use and disposition of all additional water made available for use pursuant to this act. It shall sell such water and rights thereto on just and reasonable terms and conditions as determined by the council and at just, reasonable and equitable rates and charges, to persons, associations, corporations including water supply corporations, municipalities, municipal and district water commissions, and authorities for public potable, industrial, irrigation, and other purposes upon application and after public hearing; provided that before such water may be used for potable purposes, purification and treatment shall be accomplished by the purchaser in a manner satisfactory to the State Department of Health. The council may grant or deny any application made pursuant to this section, and at its discretion, dispense with public hearing when the quantity of water applied for is less than 1/2 million gallons a day. In granting or denying any such application, the council shall be governed by the principles and procedures established and recognized by common law applicable to the diversion and use of water in this State, or as set forth in Title 58 of the Revised Statutes and to which Title this act is a supplement. (b) The division shall cause a notice of every public hearing required to be held pursuant to this section to be given, as hereinafter provided, for the purpose of hearing all persons and municipal corporations or other civil divisions of the State that may be affected thereby. The notice shall specify the time, date and place of the hearing, the time within which objections shall be filed, and shall be published in such newspaper and for such length of time, not exceeding 4 weeks, as the division shall determine. (c) Any person or municipal corporation or the proper authorities of any civil division of the State may file in the office of the division objections to any application to purchase such water. Every such objection shall be filed not later than 5 days prior to the date of hearing and shall particularly specify its ground. (d) The expense of the hearing on any application to purchase such water shall be certified by the division to the applicant, who shall pay the same within 30 days thereafter. L.1958, c. 34, p. 102, s. 9.



Section 58:22-10 - Rates And Charges

58:22-10. Rates and charges
The department shall determine and establish, after public hearing, just, reasonable and equitable rates and charges for water sold from any project authorized by this act which shall provide net revenues sufficient to meet annual payments of principal and interest chargeable to such project and incurred by the State under the Water Bond Act, 1958. Such rates shall not be subject to revision or other action by any other department, commission, board or body. The department shall have power to revise such rates from time to time, and any contract for the sale of water shall be subject to the exercise of this power. Differentiation in rates and charges may be made on the basis of quantities of water to be supplied, distances between the facility and point of diversion, the cost in making such water available, the place where the water is to be used and the character of such use, and the like. The aggregate revenue produced by such rates shall, so far as practicable, be limited to costs to the State of operation and maintenance and of debt service and to the reimbursement of the State Treasury of the amount of operating deficits, including annual payments of principal and interest, previously incurred by the State. L.1958, c. 34, p. 104, s. 10.



Section 58:22-11 - Investigations; Hearings; Findings; Riparian Rights

58:22-11. Investigations; hearings; findings; riparian rights
The department shall have power to investigate and hold hearings to determine existing water rights in riparian owners and the holders of grants and easements for the diversion and use of waters of the south branch of the Raritan river and the Raritan river and may make findings of fact in respect thereto. Nothing in this act shall be construed to diminish or impair the common law rights of riparian owners. L.1958, c. 34, p. 104, s. 11.



Section 58:22-12 - Powers Of Department

58:22-12. Powers of department
For the purposes of this act, the department shall have power: (a) to acquire in the name of the State of New Jersey, as an agency of the State, by purchase or otherwise on such terms and conditions and in such manner as it shall determine, or by the exercise of the power of eminent domain, any land and other property which it may determine is reasonably necessary for any water supply facility authorized by this act, and any and all rights, title and interest in such land and other property, including public lands, parks, playgrounds, reservations, roads, waters and water rights, owned by or in which any State, county, municipality, or special district, or public body or agency thereof, has any right, title or interest, or parts thereof or rights therein, and any fee simple absolute or any lesser interest in private property, including waters and water rights, and any easements upon, or the benefit of restrictions against abutting property, to preserve and protect any such water supply facility; provided, however, that nothing in this act shall be deemed to authorize the department to acquire by condemnation any property which is part of an existing public water supply system or facility; (b) to receive and accept from any Federal agency, subject to the approval of the Governor or such other approval as may be required by law, grants for or in aid of the acquisition or construction of the water supply facilities authorized by this act, and to receive and accept aid or contributions from any source, of either money, property, labor, or other things of value to be held, used and applied only for the purposes of this act, and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring, acceptance or disposition of such grants and contributions; (c) to adopt and enforce rules and regulations for the control, use, operation and maintenance of facilities authorized by this act; (d) to enter on any lands, waters or premises for the purpose of making surveys, borings, soundings, and examinations; (e) to do and perform any acts and things authorized by this act under, through or by means of its officers, agents, and employees, or by contract with any person. L.1958, c. 34, p. 105, s. 12.



Section 58:22-13 - Eminent Domain; Law Applicable

58:22-13. Eminent domain; law applicable
Whenever the power of condemnation is exercised by the department pursuant to this act, the provisions of chapter 1 of Title 20 (Eminent Domain) of the Revised Statutes, as amended and supplemented, shall be applicable and such power of condemnation shall include the condemnation of public as well as privately owned property, except as otherwise provided by this act. Upon the institution of an action to fix the compensation to be paid, or at any time thereafter, the department may file with the Clerk of the Superior Court a declaration of taking, signed by the department, declaring that the possession of 1 or more of the tracts or parcels of property described in the petition is thereby being taken by and for the use of the department. The declaration of taking shall be sufficient if it sets forth (1) a description of each tract or parcel of property to be taken; (2) a statement of the estate or interest in the said property being taken; and (3) a statement of the sum of money estimated by the department to be just compensation for the taking. Upon the filing of said declaration, the department shall deposit with the Clerk of the Superior Court the amount of the estimated compensation stated in said declaration. Upon the filing of the declaration and the depositing with the Clerk of the Superior Court the amount of the estimated compensation as stated in the declaration, the department, without other process or proceedings shall be entitled to the exclusive possession and use of each tract or parcel of property described in the declaration and may forthwith enter into and take possession of said property, it being the intent of this provision that the action to fix the compensation to be paid or any other proceeding relating to the taking of such property or entering therein shall not delay the taking of possession and the use thereof by the department for purposes authorized by this act. The department shall not abandon any condemnation proceeding subsequent to the date upon which it has taken possession of the property as herein provided. The department shall cause notice of the filing of said declaration and the making of said deposit to be served upon each party to the action to fix the compensation to be paid, who resides in this State, either personally or by leaving a copy thereof at his residence, and upon each such party who resides out of the State by mailing copy thereof to him at his residence. In the event that the residence of any such party or the name of such party is unknown, such notice shall be published at least once in the newspaper published or circulating in the county or counties in which the property is located. Such service, mailing or publishing shall be made within 10 days after the filing of the declaration. Upon the application of any party in interest and after notice to other parties in interest, including the department, the Superior Court may direct that the money deposited with the Clerk of the Superior Court or any part thereof be paid forthwith to the person or persons entitled thereto for or on account of the just compensation to be awarded in such action; provided, that each person shall have filed with the Clerk of the Superior Court a consent in writing that, in the event the award in the action shall be less than the amount deposited, the court, after such notice as the court prescribes and a hearing, may determine the liability, if any, for the return of such difference or any part thereof and enter judgment therefor. If the amount of the award as finally determined by the court shall exceed the amount so deposited, the person or persons to whom the award is payable shall be entitled to recover from the department the difference between the amount of the deposit and the amount of the award, with interest at the rate of 6% per annum thereon from the date of the making of the deposit. If the amount of the award shall be less than the amount so deposited, the Clerk of the Superior Court shall return the difference between the amount of the award and the deposit to the department unless the amount of the deposit or any part thereof shall have theretofore been distributed, in which event the court, upon application of the department and notice to all parties interested in the award and affording them an opportunity to be heard, shall enter judgment in favor of the department for such difference against the party or parties liable for the return thereof. L.1958, c. 34, p. 106, s. 13. Amended by L.1962, c. 35, s. 1.



Section 58:22-14 - Regulations; Relocation Or Removal Of Facilities

58:22-14. Regulations; relocation or removal of facilities
The department shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances herein called "public utility facilities" of any public utility as defined in section 48:2-13 of the Revised Statutes, in, on, along, over or under any project. Whenever the department shall determine that it is necessary that any such public utility facilities which now are, or hereafter may be, located in, on, along, over or under any project, should be relocated, or should be removed from such project, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the department; provided, however, that the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands, or any rights or interest in lands, and any other rights acquired to accomplish such relocation or removal, less the cost of any lands or any rights or interests in lands or any other rights of the public utility paid to the public utility in connection with the relocation or removal of such property, shall be ascertained and paid by the department as a part of the cost of such project. In case of any such relocation or removal of facilities, as aforesaid, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations. L.1958, c. 34, p. 106, s. 14.



Section 58:22-15 - Sale Or Lease Of Land By Counties, Municipalities Or Public Agencies

58:22-15. Sale or lease of land by counties, municipalities or public agencies
Any county, municipality or other political subdivision, or any public agency or body of the State of New Jersey, or any other person, notwithstanding any contrary provision of law, is hereby authorized and empowered to sell, lease, lend, grant or convey to the State of New Jersey at the request of the department, or to permit the department at its request to relocate, use, maintain or operate as part of its water supply facility without the necessity for any advertisement, order of court or other action or formality other than the authorizing resolution of the governing body of the county or municipality concerned or the regular and formal action of any authority or other person concerned, any real or personal property owned by it or him, including all or any part of any public highway or water supply facility, which may be necessary or useful and convenient for the purposes of this act and which may be accepted by the department. Any such sale, lease, loan, grant, conveyance or permit may be made with or without consideration and for a specified or an unlimited period of time. The department may enter into and perform any and all agreements with respect to property so accepted by it, including agreements for relocation of any public highway or for the assumption of principal or interest or both of indebtedness of such county, municipality, political subdivision, agency, or body, or person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of a water supply facility. L.1958, c. 34, p. 107, s. 15.



Section 58:22-16 - Use Of Reservoirs For Recreation

58:22-16. Use of reservoirs for recreation
The reservoirs constructed pursuant to this act shall be available for public use for recreation, swimming, fishing and boating in such manner and to such extent as shall not impair the availability of the water therein for potable or industrial use or endanger the water supply facility or any of the works or facilities of any purchaser of such water. L.1958, c. 34, p. 108, s. 16.



Section 58:22-17 - Liberal Construction

58:22-17. Liberal construction
This act is intended to protect and secure the public health and welfare and shall be liberally construed to effect the purposes thereof. L.1958, c. 34, p. 108, s. 17.



Section 58:22-18 - Partial Invalidity

58:22-18. Partial invalidity
If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or applications and to this end the provisions of this act are declared to be severable. L.1958, c. 34, p. 108, s. 18.



Section 58:22-19 - Effective Date; Operative Upon Approval Of Water Bond Act Of 1958

58:22-19. Effective date; operative upon approval of Water Bond Act of 1958
This act shall take effect immediately, but shall be inoperative unless and until the "New Jersey Water Bond Act, 1958," shall be duly approved by a majority of the legally qualified voters of the State voting on the question of the approval of said act at a general election. L.1958, c. 34, p. 108, s. 19.



Section 58:24-1 - Inspection Of Beds And Shellfish

58:24-1. Inspection of beds and shellfish
The Department of Environmental Protection shall inspect as often as it may deem necessary, the various places within the jurisdiction of the State from which oysters, clams or other shellfish are taken to be distributed or sold for use as food, for the purpose of ascertaining the sanitary conditions of such oyster and clam beds and other places and the fitness of such shellfish therein or taken therefrom for use as food. L.1979, c. 321, s. 1, eff. Jan. 18, 1980.



Section 58:24-2 - Condemnation Of Beds Dangerous To Health

58:24-2. Condemnation of beds dangerous to health
The department shall immediately condemn any oyster or clam bed or other place from which oysters, clams or other shellfish are or may be taken upon discovering that such place is subject to pollution or to any other condition which may render the oysters, clams or other shellfish in such place or which may be taken therefrom, dangerous to health. L.1979, c. 321, s. 2, eff. Jan. 18, 1980.



Section 58:24-3 - Condemned Beds; Prohibition Of Taking; Distribution, Sale Or Possession; Permit; Fee

58:24-3. Condemned beds; prohibition of taking; distribution, sale or possession; permit; fee
The department shall prohibit the taking of oysters, clams or other shellfish from a place which has been condemned by the department pursuant to this act, and shall also prohibit the distribution, sale, offering for sale or having in possession of any such shellfish so taken, without a permit so to take, distribute, sell, offer to sell, or have in possession, first obtained from the department, under such rules and regulations as it shall adopt. A fee of $25.00 shall be charged for any permit so issued. L.1979, c. 321, s. 3, eff. Jan. 18, 1980.



Section 58:24-4 - Distribution, Sale Or Possession Of Shellfish; Prima Facie Evidence Of Intent For Use As Food

58:24-4. Distribution, sale or possession of shellfish; prima facie evidence of intent for use as food
4.For the purposes of P.L.1979, c.321 (C.58:24-1 et seq.), the distribution, sale, offering for sale, or having in possession with intent to distribute or sell, any oysters, clams or other shellfish shall be prima facie evidence that such shellfish were intended for use as food.

L.1979,c.321,s.4; amended 2003, c.8, s.2.



Section 58:24-5 - Prohibition Of Discharge Of Polluting Matter

58:24-5. Prohibition of discharge of polluting matter
No excremental or other polluting matter shall be discharged into or placed in the waters or placed or suffered to remain upon the banks of any stream or tributary thereof or body of water in which oysters, clams or other shellfish grow or are or may be placed. Nothing in this section shall apply to the discharge of effluents from sewage plants heretofore or hereafter installed in accordance with the requirements of law and the rules and regulations of the department. L.1979, c. 321, s. 5, eff. Jan. 18, 1980.



Section 58:24-6 - Order On Growing, Handling Of Shellfish, Disposal Of Polluting Matter

58:24-6. Order on growing, handling of shellfish, disposal of polluting matter
6.The department may make such specific orders regarding the growing and handling of oysters, clams or other shellfish and the disposal of polluting matter which may affect the purity of oysters, clams or other shellfish, as it may deem necessary to enforce the provisions of P.L.1979, c.321 (C.58:24-1 et seq.).

L.1979,c.321,s.6; amended 2003, c.8, s.3.



Section 58:24-7 - Inspection Of Places And Samples Of Shellfish

58:24-7. Inspection of places and samples of shellfish
The department shall have free access to all oyster or clam beds, places of business, buildings and all other places where oysters, clams or other shellfish are grown, kept, stored, held in possession with intent to distribute or sell, or sold, and also to all streams, tributaries thereof and lands adjacent thereto, the waters draining from which may come in contact with such shellfish. The department may make such inspections of such places and take such samples of oysters, clams or other shellfish or other substances as it may deem necessary to carry out the purposes of this act. L.1979, c. 321, s. 7, eff. Jan. 18, 1980.



Section 58:24-8 - Employees; Supplies; Leases

58:24-8. Employees; supplies; leases
The department may employ such persons; purchase and maintain such apparatus and supplies, including suitable boats; and, lease appropriate lands or buildings, when it deems it necessary to carry out the provisions of this act and as may be within the limits of funds appropriated or otherwise made available. L.1979, c. 321, s. 8, eff. Jan. 18, 1980.



Section 58:24-9 - Violations; Penalties

58:24-9. Violations; penalties
9.A person who violates any of the provisions of P.L.1979, c.321 (C.58:24-1 et seq.) or any rule, regulation, order or permit adopted or issued pursuant thereto is guilty of a petty disorderly persons offense and a person convicted of a subsequent offense is guilty of a disorderly persons offense.

L.1979,c.321,s.9; amended 2003, c.8, s.4.



Section 58:24-10 - Vessel, Vehicle Or Equipment Used In Violations; Confiscation And Forfeiture; Disposal

58:24-10. Vessel, vehicle or equipment used in violations; confiscation and forfeiture; disposal
10. Any vessel, vehicle, or equipment used in violation of P.L.1979, c.321 (C.58:24-1 et seq.) or any rule, regulation, order or permit issued or adopted pursuant thereto may be confiscated and forfeited. The department may seize and secure any vessel, vehicle, or equipment and shall immediately thereafter give notice thereof to a court located in the county where the seizure is made which shall, at an appointed time and place, summarily hear and determine whether the vessel, vehicle, or equipment was unlawfully used and if it does so determine, it may direct the confiscation and forfeiture of the vessel, vehicle, or equipment to the use of the department. The Commissioner of Environmental Protection may dispose of any confiscated and forfeited vessel, vehicle, or equipment at the commissioner's discretion. Nothing contained in P.L.1979, c.321 (C.58:24-1 et seq.) shall be construed to limit the powers and responsibilities of the Department of Health and Senior Services pursuant to any provisions of Title 24 of the Revised Statutes.

L.1979,c.321,s.10; amended 2003, c.8, s.5.



Section 58:24-10.1 - Additional Penalties

58:24-10.1. Additional penalties
6. a. In addition to the penalties prescribed in sections 9 and 10 of P.L.1979, c.321 (C.58:24-9 and 58:24-10), a person who knowingly violates any of the provisions of P.L.1979, c.321 (C.58:24-1 et seq.), or any rule, regulation, order or permit adopted or issued pursuant thereto, shall be subject to the mandatory revocation or suspension of any license or permit or privilege required by the Department of Environmental Protection for the taking of oysters, clams or other shellfish, or in the case of a violator without the necessary license or permit the loss of the privilege to take oysters, clams or other shellfish, for a period of three years for a first offense, five years for a second offense, and 10 years for the third offense and any subsequent offense.

b.For purposes of this section, a knowing violator shall include, but need not be limited to (1) a person who is the holder of a commercial shellfish license or permit, (2) a person who is the holder of a recreational shellfish license or permit who is in possession of more than the daily recreational shellfish limit, (3) a person without any shellfish license or permit who is in possession of more than the daily recreational shellfish limit, (4) a person who is the holder of a recreational shellfish license or permit who is engaging in shellfish activities with the holder of a commercial shellfish license or permit, or (5) a person without the necessary shellfish license or permit who is engaging in shellfish activities with the holder of a commercial shellfish license or permit.

L.2003,c.8,s.6.



Section 58:24-13 - "Monmouth County Clam Depuration And Relay Program Fund," Established

58:24-13. "Monmouth County Clam Depuration and Relay Program Fund," established
3. a. There is established in the Department of Environmental Protection a nonlapsing fund to be known as the "Monmouth County Clam Depuration and Relay Program Fund," hereinafter referred to as "the fund." The fund shall be credited with all moneys appropriated thereto by law or otherwise deposited in the fund, and any interest earned on moneys in the fund shall be credited to the fund. All moneys in the fund shall be appropriated for the purposes specified in this section, and no moneys shall be expended for those purposes without the specific appropriation thereof by the Legislature. The Commissioner of Environmental Protection shall be the administrator of the fund, and all disbursements from the fund shall be made by the commissioner. The fund is established in addition to, and separate from, the "Shellfisheries Law Enforcement Fund" established pursuant to section 3 of P.L.1988, c.35 (C.50:2-3.1), and the moneys disbursed from the fund shall not replace, but shall be provided in addition to, any revenues appropriated from the General Fund and other sources for the purpose of maintaining and implementing depurated hard or soft clam or relayed hard clam programs in Monmouth County, or other shellfish programs of which these programs are a part.

b.(Deleted by amendment, P.L.1999, c.84).

c.All moneys in the fund shall be disbursed only for the purpose of funding depurated hard and soft clam or hard clam relay programs in Monmouth County, as provided in subsection d. of this section.

d.The Commissioner of Environmental Protection shall disburse annually the moneys in the fund for expenditures made by the Department of Environmental Protection and the Department of Health and Senior Services in the implementation of depurated hard or soft clam or hard clam relay programs in Monmouth County, but in no case in an amount that is greater than the following percentages of the fund available in any one year: the Department of Environmental Protection, 66.7%, of which amount half shall be used by the Division of Fish, Game and Wildlife exclusively for the purpose of enforcing the laws, rules and regulations that relate to the harvesting, transportation and marketing of clams that are part of the clam depuration or relay programs in Monmouth County, and half shall be used exclusively for water quality monitoring and classification programs in Monmouth County; and the Shellfish Program in the Department of Health and Senior Services, 33.3%.

e.On July 15, 1997, and every other year thereafter, the Commissioner of Environmental Protection shall submit in writing to each person participating in clam depuration and relay programs in Monmouth County and the organizations that represent them, an accounting of the fund and a determination of the adequacy of the moneys on deposit in the fund to support the purposes of this act. Prior to July 15, 1997, the persons participating in clam depuration and relay programs in Monmouth County and the organizations that represent them shall determine the method by which they shall review the recommendations of the commissioner and submit a response to the commissioner. On August 15th following the receipt of the accounting of the program, and the determination and recommendations from the commissioner, the persons participating in clam depuration and relay programs in Monmouth County and the organizations that represent them, in accordance with the agreed-upon method of review and response, shall submit their recommendations concerning the determination and recommendations of the commissioner in writing to the commissioner. After reviewing the response, the commissioner shall submit recommendations based on the response to the Governor and the Legislature.

L.1995,c.335,s.3; amended 1999, c.84, s.1.



Section 58:24-14 - Act Not To Affect Other Authority

58:24-14.Act not to affect other authority
4. Nothing in this act shall be construed to affect or supersede the authority of the Interstate Shellfish Sanitation Conference to establish the guidelines or procedures of the National Shellfish Sanitation Program, or to affect in any way clamming in any other part of the State, including, but not limited to, seasonal depurated hard or soft clam or hard clam relay programs in any other part of the State.

L.1995,c.335,s.4.



Section 58:25-1 - Short Title

58:25-1. Short title
The State aid program created by sections 11 through 20 of this act shall be known as the "Sewerage Facilities Aid Program." L.1979, c. 321, s. 11, eff. Jan. 18, 1980.



Section 58:25-2 - Public Policy

58:25-2. Public policy
It is hereby declared to be public policy of the State of New Jersey to encourage and support, as hereinafter provided, the promotion, planning, development and construction of public sanitary sewerage facilities, including sewage collection, transmission, treatment and disposal works on a regional or multiunit basis. L.1979, c. 321, s. 12, eff. Jan. 18, 1980.



Section 58:25-3 - Definitions

58:25-3. Definitions
For the purposes of sections 11 through 20 of this act unless the context clearly requires a different meaning: a. "Local governmental unit" shall mean and include a county, municipality or any public agency established by the State as a regional agency or authority or by a county or a municipality for the purpose of constructing or operating a public sanitary sewerage facility. b. "Commissioner" shall mean the Commissioner of Environmental Protection. L.1979, c. 321, s. 13, eff. Jan. 18, 1980.



Section 58:25-4 - Grants For Feasibility Studies And Reports

58:25-4. Grants for feasibility studies and reports
a. The commissioner may make grants to any two or more local governmental units, acting together on a joint basis; applying therefor: (1) For the preparation of a feasibility study and report for the future collection, treatment and disposal of sewage in such units; or (2) For the preparation of a feasibility study and report for the extension of any existing sewerage facility now operated by some or all of the applying units, provided that said extension would contemplate providing sanitary sewerage facilities for at least one local governmental unit in addition to those units now contributing to the existing sewerage facilities, or provided that said extension would contemplate expansion or intensification of the degree of treatment to be provided at existing treatment facilities. b. The commissioner may make grants to an individual local governmental unit applying therefor for the preparation of a feasibility report and study for the future collection, treatment and disposal of sewage within the unit in the case of a regional agency or authority established by the State or in the case in which the commissioner shall find that it is not practical for the unit to join with other units in the establishment of a multiunit sewerage facility, or in the case where the local governmental unit is formally committed to become a participant of a multiunit sewerage facility. c. All grants under this section shall be subject to such terms and conditions as shall be prescribed by the commissioner to carry out the purpose of sections 11 through 20 of this act and may be for any amount not in excess of the entire cost of the study and report but such grants shall not be made for minor sewer extensions or for sewer plans for subdivisions and shall not include the preparation of detail design and engineering drawings, specifications and contract documents. L.1979, c. 321, s. 14, eff. Jan. 18, 1980.



Section 58:25-5 - Loans To Local Government Units

58:25-5. Loans to local government units
a. Upon application therefor, the commissioner may make loans from the State Sewerage Facilities Loan Fund to any local governmental unit or units which would have been eligible for a grant under the provisions of section 14 of this act for the preparation of preliminary engineering plans and detail design and engineering drawings and specifications and contract documents for the construction of a new or the expansion of an existing sewerage facility for the collection, treatment and disposal of sewage in such unit or units; provided a feasibility study or report upon such facility has been filed with and approved by the commissioner. Such report and study need not have been prepared with a grant provided under the provisions of section 14 of this act but must otherwise satisfy the standards set forth therein. b. All loans shall be subject to such terms and conditions as shall be prescribed by the commissioner to carry out the purpose of this act provided the entire loan shall be repaid to the State Sewerage Facilities Loan Fund on or before the date when contracts shall have been awarded for the construction of the proposed sewerage works or 3 years from the date of the loan whichever is the earlier. The loans shall be repaid without interest unless construction is not started within 3 years of the date of the loan in which case the loan shall be repaid together with 2% interest per annum thereon. c. Loans may be made for any amount not in excess of the entire cost of such plans, drawings and documents but shall not be applied to any costs of engineering supervision or inspection during or after the construction of the proposed sewerage works. L.1979, c. 321, s. 15, eff. Jan. 18, 1980.



Section 58:25-6 - State Sewerage Facilities Loan Fund

58:25-6. State sewerage facilities loan fund
There is hereby established a State Sewerage Facilities Loan Fund which shall be administered by the State Treasurer. All funds appropriated or otherwise made available for this purpose, including funds received from the repayment of loans made under the provisions of section 15 of this act, shall be deposited in such depositories as may be selected by the State Treasurer to the credit of the fund. The moneys in the fund, unless otherwise provided by law, shall be held for the purpose of making grants and loans to local units as provided in sections 14 and 15 of this act. Pending their application to the purposes provided in sections 11 through 20 of this act, moneys in the State Sewerage Facilities Loan Fund may be invested and reinvested as other trust funds in the custody of the State Treasurer in the manner provided by law. All earnings received from the investment or deposit of such funds shall be paid into and become a part of the fund. L.1979, c. 321, s. 16, eff. Jan. 18, 1980.



Section 58:25-7 - Procedures For Applications For Loans And Grants; Rules And Regulations

58:25-7. Procedures for applications for loans and grants; rules and regulations
The commissioner shall prescribe the procedures for applying for the grants and loans authorized by sections 11 through 20 of this act and may adopt such rules and regulations as may be necessary to implement the provisions of said sections and to carry out the purpose thereof. L.1979, c. 321, s. 17, eff. Jan. 18, 1980.



Section 58:25-8 - Grants For Water Pollution Control Projects As Qualify For Federal Aid And Assistance

58:25-8. Grants for water pollution control projects as qualify for federal aid and assistance
a. The commissioner is hereby authorized, subject to the availability of funds, to make grants to any county or municipality, or any combination or agency thereof, or to any State or interstate agency, to assist such governmental units or agencies in the construction of those water pollution control projects as qualify for Federal aid and assistance under the provisions of the "Federal Water Pollution Control Act," and any acts amendatory thereof or supplemental thereto or revisions thereof, and any regulations promulgated pursuant thereto. b. The State's contribution toward the construction of such project shall not exceed 25% of the cost of that portion of said projects which qualify for Federal assistance. c. The determination of the relative need, the priority of projects, and the standards of construction shall be consistent with the provisions of the "Federal Water Pollution Control Act," as aforesaid, and sections 11 through 20 of this act. d. The Commissioner of Environmental Protection shall prescribe the procedures for applying for the grants authorized by this section and may adopt such rules and regulations as may be necessary to implement the provisions of this section and to carry out its purpose. e. The commissioner is hereby authorized, and with the approval of the Board of Public Utilities as to any public utility which is subject to Title 48 of the Revised Statutes, to condition the award of the grant on the adoption by the grantee of an equitable schedule and classification of rents, rates, fees or other charges for direct or indirect connection with, or the use or services of, the sewerage system. This schedule and classification shall, to the extent practicable, be based on the amount and the characteristics of the sewage and other wastes and other special matters affecting the cost of treatment and disposal thereof, including, but not limited to, chlorine demand, chemical oxygen demand, biochemical oxygen demand, concentration of solids, chemical composition and an allowance for amortization of the sewerage system. L.1979, c. 321, s. 18, eff. Jan. 18, 1980.



Section 58:25-9 - Municipal Collector System Inoperable Due To Unavailable Interceptor System; State Aid For Interest And Debt Service Costs

58:25-9. Municipal collector system inoperable due to unavailable interceptor system; state aid for interest and debt service costs
Whenever any local governmental unit, pursuant to an order or in the case of a municipality in a county of the first class, pursuant to an order or written approval of the Department of Environmental Protection and in compliance therewith, has completed installation of a sanitary sewerage collector system and issued bonds or bond anticipation notes to finance such system, and such system is inoperable because the sewerage authority charged with the duty of providing an interceptor system has not yet so provided and therefore no interceptor system is ready to receive the effluent from such municipal collector system through no fault of the local governmental unit, the State shall reimburse such governmental unit for annual interest and debt service costs for the collector system. Such payments shall be made for such period that the collector system remains inoperative and should the system become operable for any portion of a year, payment shall be made for the entire year. That portion of the reimbursement representing principal received at any time on or after July 1, 1982, shall be treated as a loan to be repaid by the local governmental unit to the State over a period of years equal to the number of years during which those loan payments were received by the local governmental unit and in the same amount per year and same order each year as those loan payments were received, but the repayments shall not commence until the first full calendar year after the collector system becomes operative and after all principal and interest on the outstanding obligations of the local governmental unit for the collector system have been repaid. Upon receipt of a written request from a local governmental unit, the Local Finance Board, if compelling reasons are demonstrated, may modify the repayment schedule, provided all repayments are made within the same number of years as required hereinabove. L.1979, c. 321, s. 19, eff. Jan. 18, 1980. Amended by L.1981, c. 400, s. 1, eff. Jan. 6, 1982; L.1981, c. 468, s. 1.



Section 58:25-10 - Procedures For Applications For Grants; Rules And Regulations

58:25-10. Procedures for applications for grants; rules and regulations
The commissioner shall prescribe the procedures for applying for the grants authorized by sections 11 through 20 of this act and may adopt such rules and regulations as may be necessary to implement the provisions of said sections and to carry out their purposes. L.1979, c. 321, s. 20, eff. Jan. 18, 1980.



Section 58:25-11 - Clean Water Council; Continuance, Transfer And Constitution; Members; Appointment; Term; Reimbursement Of Expenses; Chairman And Vice-chairman

58:25-11. Clean water council; continuance, transfer and constitution; members; appointment; term; reimbursement of expenses; chairman and vice-chairman
a. The Clean Water Council as created by P.L.1967, c. 109 and as continued, transferred and constituted the Clean Water Council in the Department of Environmental Protection is continued in the Department of Environmental Protection. The council shall consist of 18 members, seven of whom shall be the Commissioner of Labor and Industry or a member of the Department of Labor and Industry designated by him, the Commissioner of Community Affairs or a member of the Department of Community Affairs designated by him, the Commissioner of Energy or a member of the Department of Energy designated by him, the Commissioner of Environmental Protection or a member of the Department of Environmental Protection designated by him, the Secretary of Agriculture or a member of the Department of Agriculture designated by him, the Chairman of the Water Policy and Supply Council in the Department of Environmental Protection and the Executive Director of the Delaware River Basin Commission, who shall serve ex officio, five citizens of the State representing the general public and six members to be appointed from persons to be nominated by the organizations hereinafter enumerated, by the Governor. b. The members of council in office on the effective date of this act shall continue in office for the duration of their respective terms. At least 1 month prior to the expiration of the term of the member chosen from nominees of each organization hereafter enumerated, each such organization shall submit to the Governor a list of three recommended nominees for membership on the council from which list the Governor shall appoint one. If any organization does not submit a list of recommended nominees at any time required by this act, the Governor may appoint a member of his choice. The organizations which shall be entitled to submit recommended nominees are: New Jersey State Chamber of Commerce, New Jersey Business and Industry Association, New Jersey State League of Municipalities, the New Jersey Association of Counties, New Jersey Society of Professional Engineers, Inc. and the New Jersey AFL-CIO. c. Appointed members shall serve for terms of 4 years. All appointed members shall serve after the expiration of their terms until their respective successors are appointed and shall qualify, and any vacancy occurring in the appointed membership of the council by expiration of term or otherwise, shall be filled in the same manner as the original appointment for the unexpired term only, notwithstanding that the previous incumbent may have held over and continued in office as aforesaid. The Governor may remove any appointed member of the council for cause after a public hearing. d. Members of the council shall serve without compensation but shall be reimbursed for expenses actually incurred in attending meetings of the council and in the performance of their duties as members thereof. e. The council shall elect annually a chairman and vice-chairman from its own membership. L.1979, c. 321, s. 21, eff. Jan. 18, 1980.



Section 58:25-12 - Duties

58:25-12. Duties
The Clean Water Council shall: a. Request from the commissioner such information concerning the Water Pollution Control Program as it may deem necessary; b. Consider any matter relating to the preservation and improvement of the Water Pollution Control Program and advise the commissioner thereof; c. From time to time submit to the commissioner any recommendations which it deems necessary for the proper conduct and improvement of the Water Pollution Control Program; d. Study the Water Pollution Control Program and make its recommendations thereon to the commissioner; e. Study the regulations promulgated by the department in regard to water pollution control and make its recommendations for their improvement to the commissioner; f. Study and investigate the state of the art and the technical capabilities and limitations of water pollution control and report their findings and recommendations thereon to the commissioner; g. Study and investigate the need for programs for the long-range technical support of the water pollution control program and report their findings and recommendations thereon to the commissioner; and h. Hold public hearings at least once a year in regard to existing water pollution control statutes and regulations and upon the state of the art and technical capabilities and limitations in water pollution control and report its recommendations thereon to the commissioner. L.1979, c. 321, s. 22, eff. Jan. 18, 1980.



Section 58:25-13 - Clean Water Scholarship Intern Program

58:25-13. Clean water scholarship intern program
a. There is hereby established a Clean Water Scholarship Intern Program. b. The commissioner may provide for the payment of room, board, tuition and fees for eligible persons to attend any accredited college or university authorized by the commissioner as a regular student to receive an engineering degree or a degree with a major in the biological, physical or environmental sciences satisfactory to the commissioner until the eligible person satisfactorily completes 4 scholastic years. c. To be eligible for the Clean Water Scholarship Intern Program a person must: (1) Be a citizen of the United States and the State of New Jersey; (2) Be a high school graduate or have an equivalent education; (3) Have been accepted for admission to the accredited college or university authorized by the commissioner as a regular student and accepted in said college or university to pursue a course of instruction satisfactory to the commissioner; (4) Contract, with the consent of his parent or legal guardian if he is a minor, with the commissioner or his designated representative, to serve with the Department of Environmental Protection for a period of 3 years following graduation and further, to serve with the Department of Environmental Protection during the regular periods of summer vacation except for such vacation periods as the commissioner shall establish by regulation and provided further that the department shall not be liable to pay wages to said student during said vacation periods. d. The appointments made by the commissioner hereunder shall be subject to available appropriations and shall be awarded on a competitive basis. e. The Scholarship Intern Program shall be administered by the commissioner under such regulations as the commissioner shall prescribe. L.1979, c. 321, s. 23, eff. Jan. 18, 1980.



Section 58:25-14 - Program Of Graduate Study

58:25-14. Program of graduate study
The commissioner, subject to available appropriations and grants from other sources, may provide within the Department of Environmental Protection for a program of graduate study for eligible persons to attend any accredited graduate program at a college or university in order to further the training of personnel for the purposes of administering this act. Said graduate program shall be administered by the commissioner under such regulations as the commissioner shall prescribe. L.1979, c. 321, s. 24, eff. Jan. 18, 1980.



Section 58:25-15 - Establishment

58:25-15. Establishment
There is hereby established a Summer Intern Program in Water Pollution Control. L.1979, c. 321, s. 25, eff. Jan. 18, 1980.



Section 58:25-16 - Administration

58:25-16. Administration
The Summer Intern Program shall be administered by the Director of the Division of Water Resources in the Department of Environmental Protection. The director may delegate day-to-day supervision of one or more interns to any officer of the Division of Water Resources or to any officer of a county engineer or a county health office. L.1979, c. 321, s. 26, eff. Jan. 18, 1980.



Section 58:25-17 - Projects; Assignment

58:25-17. Projects; assignment
Interns shall be assigned to projects such as a. making surveys of all places where polluting materials are entering streams, b. providing water sampling and monitoring activities as directed, c. desnagging and removing debris, bushes, boards, tires and other materials, and d. performing any other projects designed to carry out the intent of this act. L.1979, c. 321, s. 27, eff. Jan. 18, 1980.



Section 58:25-18 - Eligibility

58:25-18. Eligibility
Any resident of New Jersey who is enrolled full-time as an undergraduate or graduate in any college or university and plans to continue his education after the internship may apply as an intern. An applicant must have completed his freshman year before beginning an internship, and may not serve as an intern after his final year of schooling. L.1979, c. 321, s. 28, eff. Jan. 18, 1980.



Section 58:25-19 - Interview Of Applicants

58:25-19. Interview of applicants
The director or a member of his staff delegated by him shall interview each student to corroborate the student's intentions and to verify his prospective capabilities. L.1979, c. 321, s. 29, eff. Jan. 18, 1980.



Section 58:25-20 - Evaluation Of Prospective Supervisor

58:25-20. Evaluation of prospective supervisor
The director or a member of his staff delegated by him shall evaluate any prospective supervisor of an intern to determine if he is a competent professional who will seriously plan the internship and utilize the intern to help reduce water pollution. L.1979, c. 321, s. 30, eff. Jan. 18, 1980.



Section 58:25-21 - Choice Of Interns From And Assignment To Work In Every County

58:25-21. Choice of interns from and assignment to work in every county
Interns shall be chosen from every county and shall be assigned to work on water pollution control projects in every county. L.1979, c. 321, s. 31, eff. Jan. 18, 1980.



Section 58:25-22 - Compensation

58:25-22. Compensation
Interns shall be paid by the department, based on the regular civil service pay scale for student assistants. L.1979, c. 321, s. 32, eff. Jan. 18, 1980.



Section 58:25-23 - Short Title

58:25-23. Short title
This act shall be known and may be cited as the "Sewage Infrastructure Improvement Act." L. 1988, c. 90, s. 1.



Section 58:25-24 - Findings, Declarations

58:25-24. Findings, declarations
The Legislature finds and declares that nonpoint sources of pollution represent a significant environmental problem by contributing greatly to the biological and chemical degradation of coastal and other surface waters of the State; that nonpoint source discharges into stormwater sewers, particularly during and after storms, result in elevated levels of bacteria, which are a cause of 80% to 90% of all beach closings; that combined stormwater and sanitary sewer overflows are another major source of ocean and other surface water pollution; and that an average of 113 million gallons per day of diluted raw sewage flows into the Raritan-Hudson Estuary through approximately 150 authorized outfalls, ultimately degrading the coastal waters of the State. The Legislature declares that such sources of nonpoint and point sources of pollution are a danger to the public and health and safety of the residents of the State; that stormwater sewers and combined stormwater and sewage conveyance facilities discharging wastewaters into the salt waters of the State are major sources of pollution of the State's salt waters; and that public entities responsible for stormwater sewers and combined stormwater and sewage treatment facilities require financial assistance in order to locate and plan for the control these sources of pollution. L. 1988, c. 90, s. 2.



Section 58:25-25 - Standards, Maps

58:25-25. Standards, maps
Within six months after enactment of this act, the Department of Environmental Protection shall develop standards for the inventory and mapping of stormwater sewers and sanitary sewage lines and, within that period, shall provide these standards to any municipality required to adopt a map pursuant to subsection b. of this section. b. Within 18 months after enactment of this act, all municipalities with stormwater systems discharging into the salt waters of Monmouth, Ocean, Atlantic and Cape May counties shall adopt a stormwater sewer/sanitary sewage map in accordance with the provisions of this act. The map shall locate, list and number all stormwater sewer and sanitary sewage lines within the geographical boundaries of a municipality, which are part of any stormwater system that discharges into surface waters. The map shall also identify all cross-connections between stormwater and sanitary sewage systems, and indicate whether the cross-connections have received a permit from the Department of Environmental Protection. The governing body of any municipality required to adopt a map pursuant to this section may contract for the county health department or other county health agency to prepare the map or to monitor the stormwater sewer outfalls in accordance with section 4 of this act. As used in this act, "salt water" means surface saline waters as defined by the Department of Environmental Protection in regulations adopted pursuant to P.L. 1977, c. 74 (C. 58:10A-1 et seq.) and P.L. 1977, c. 75 (C. 58:11A-1 et seq.). L. 1988, c. 90, s. 3.



Section 58:25-26 - Monitoring Of Water Quality

58:25-26. Monitoring of water quality
4. a. A municipality, upon completion of the map required pursuant to section 3 of P.L.1988, c.90 (C.58:25-25), shall provide for the monitoring of the water quality at the outfall lines for any stormwater sewers discharging into salt waters in the following manner:

(1) For priority outfall lines, monitoring shall be conducted twice each year; and

(2) For those outfall lines other than priority outfall lines, monitoring shall be conducted annually.

b. The water tests shall monitor for the presence of fecal coliform or other contaminants that may result from a sewer line break or an improper or illegal connection to a stormwater sewer line. If fecal coliform or other contaminants are found to exceed the standards therefor established pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.), the municipality shall identify the person responsible for, and promptly abate or seek the abatement of, the contamination. The results of any water test which monitors for the presence of fecal coliform or other contaminants shall be reported to the Department of Environmental Protection in such manner as shall be required by the department.

c. "Priority outfall line" shall be defined by the Department of Environmental Protection pursuant to regulations adopted by the department.

d. Beginning February 1, 1995, and annually thereafter, the department, pursuant to the regulations developed to define a "priority outfall" pursuant to subsection c. of this section, shall submit a report to the Legislature that lists the priority outfalls. This list shall include the municipality in which the outfall is located, the location of the outfall and the waterbody into which the outfall discharges.

L. 1988, c.90, s.4; amended L.1995,c.259,s.33.



Section 58:25-27 - Unpermitted Interconnections

58:25-27. Unpermitted interconnections
A municipality subject to the provisions of section 3 of this act shall eliminate or cause to be eliminated any unpermitted interconnections of stormwater sewer systems and sanitary sewage systems within the municipality. Any unpermitted interconnection in existence 30 months after enactment of this act shall be subject to the civil penalty provisions of P.L. 1977, c. 74 (C. 58:10A-1 et seq.). Municipalities that fail to take appropriate measures to eliminate, or cause to be eliminated, unpermitted cross-connections after receiving written or constructive notice thereof, shall also be subject to the civil penalty provisions of P.L. 1977, c. 74. An action to enforce the civil penalty provisions of P.L. 1977, c. 74 may be brought by the department, the municipality, or other public entity controlling or operating the stormwater sewer system with an unpermitted interconnection. The action shall be in the name of the public entity bringing the action. Municipalities within the counties of Monmouth, Ocean, Atlantic, and Cape May shall also take appropriate measures to abate nonpoint sources of pollution directly entering salt waters. L. 1988, c. 90, s. 5.



Section 58:25-28 - Abatement Measures

58:25-28. Abatement measures
Within 30 months after enactment of this act, any public entity operating a combined stormwater sewer and sanitary sewage system shall provide abatement measures approved by the department at any combined sewer overflow point for which a permit is required pursuant to P.L. 1977, c. 74 (C. 58:10A-1 et seq.). Any public entity that fails to provide, in accordance with standards established therefor by the department, appropriate abatement measures approved by the department at a combined sewer overflow point after the expiration of the 30 month period shall be subject to the penalty provisions of P.L. 1977, c. 74 (C. 58:10A-1 et seq.), and to any other enforcement action that may be appropriate. L. 1988, c. 90, s. 6.



Section 58:25-29 - Abatement Assistance Fund

58:25-29. Abatement assistance fund
a. There is established in the Department of Environmental Protection a non-lapsing fund, to be known as the "Municipal Stormwater Management and Combined Sewer Overflow Abatement Assistance Fund." There shall be deposited in the fund, moneys appropriated pursuant to this act, any other appropriations as may be made thereto by law, and any interest earned thereon. Upon disbursement of all monies in the fund, the fund shall terminate. b. The department is authorized, pursuant to the provisions of this act, to provide grants from the fund to municipalities for the inventory and mapping of stormwater systems pursuant to subsection b. of section 3 of this act and for the planning and design necessary to eliminate unpermitted interconnections of stormwater sewer systems and sanitary sewage systems and to abate nonpoint sources of pollution directly entering salt waters pursuant to section 5 of this act. For the purposes of this subsection, planning may include the costs of monitoring water quality at outfall lines for stormwater sewers. c. The department is authorized, pursuant to the provisions of this act, to provide grants from the fund to municipalities and other public entities controlling or operating combined stormwater sewer and sanitary sewage systems for the planning and design of abatement measures at any combined sewer overflow point. d. Prior to the award of any grant, the department shall notify the presiding officers of both houses of the Legislature in writing of the applications received, the grant recipients, the amounts requested, amounts to be granted and the purposes for which the grants shall be used. L. 1988, c. 90, s. 7.



Section 58:25-30 - 90% State Funding

58:25-30. 90% State funding
Any municipality or other public entity eligible for a grant pursuant to section 7 may apply to the department for up to 90% of the total inventory, mapping, planning, and design costs to be incurred thereby, as applicable. The municipality or other public entity shall include in its application, the purposes for which the grant shall be used, the method of accomplishing those purposes, a statement that the municipality or public entity shall provide 10% of the total cost, any other information the department may require, and if applicable, a statement that the municipality will conform with the department standards for the stormwater system inventory and map. The department shall review and approve an application if the amount requested is reasonable for the work to be accomplished, the municipality or public entity is providing the required match and meets any other department requirements, and, if applicable, the municipality has agreed to conform with the department's inventory and mapping standards. Any application disapproved may be amended and resubmitted to the department. L. 1988, c. 90, s. 8.



Section 58:25-31 - Priority Systems

58:25-31. Priority systems
a. The Commissioner of the Department of Environmental Protection shall develop a priority system for stormwater sewer system pollution elimination and abatement construction projects and shall establish the ranking criteria and future funding policies for the construction of projects. The commissioner shall, based upon the inventory, maps, plans and designs of grant recipients, develop a stormwater sewer system construction project priority list for future funding of stormwater sewer system projects. b. The Commissioner of the Department of Environmental Protection shall develop a priority system for combined sewer system pollution elimination and abatement construction projects and shall establish the ranking criteria and future funding policies for the construction of projects. The commissioner shall, based upon the plans and designs of grant recipients, develop a combined sewer system construction project priority list for future funding of combined sewer system projects. L. 1988, c. 90, s. 9.



Section 58:25-32 - Rules, Regulations

58:25-32. Rules, regulations
The Commissioner of the Department of Environmental Protection shall adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), such rules and regulations as may be necessary or appropriate for the implementation of this act. L. 1988, c. 90, s. 10.



Section 58:25-33 - Stormwater Collection Systems

58:25-33. Stormwater collection systems
Any stormwater collection system constructed by the Department of Transportation or any other state agency that may discharge stormwater into surface waters, shall be designed to abate, to the greatest extent practicable and feasible, any adverse environmental impact on the quality of the surface water into which the stormwater may be discharged. L. 1988, c. 90, s. 11.



Section 58:26-1 - Short Title

58:26-1. Short title
This act shall be known and may be cited as the "New Jersey Water Supply Privatization Act." L. 1985, c. 37, s. 1, eff. Feb. 1, 1985.



Section 58:26-2 - Findings, Determinations

58:26-2. Findings, determinations
The Legislature finds that the construction, rehabilitation, operation, and maintenance of modern and efficient water filtration facilities are essential to protecting and improving the State's water quality; that many of the water filtration systems in New Jersey must be replaced or upgraded if an inexorable decline in water quality is to be avoided during the coming decades; that the citizens of this State, in recognition of the crucial role the construction of new and the upgrading of existing water supply facilities play in maintaining and augmenting the natural water resources of the State, and with an understanding that the cost of financing and constructing these systems is beyond the limited financial resource capabilities of local governments and authorities and must be borne by the bonding authority of the State and repaid, in part, through a system of water supply user charges, approved the enactment of the "Water Supply Bond Act of 1981" (P.L. 1981, c. 261); that the water filtration needs of the State are so great that the limited funds allocated for this purpose from the "Water Supply Fund" established by that 1981 bond act are insufficient; that given this inadequate present level of State funding, alternative methods of financing the construction of new or the rehabilitation of antiquated or inadequate existing water filtration systems must be developed and encouraged; that one alternative method of financing these necessary facilities available to local government units consists of contracting with private-sector firms for the financing, construction and operation of these systems; and that for some local government units, contracting for the provision of water supply services, if done in such a way as to protect the interests of water users and to conform with environmentally sound water quality standards will constitute an appropriate method of securing these needed water filtration systems. The Legislature therefore determines that it is in the public interest to establish a comprehensive procedure designed to authorize local government units to contract with private firms for the construction of water filtration systems and the provision of water supply services. L. 1985, c. 37, s. 2, eff. Feb. 1, 1985.



Section 58:26-3 - Definitions

58:26-3. Definitions
As used in this act: a. "Contracting unit" means a county, district water supply commission, municipality, municipal or county utilities authority, municipal water district, joint meeting or any other political subdivision of the State authorized pursuant to law to operate or maintain a public water supply system or to construct, rehabilitate, operate, or maintain water supply facilities or otherwise provide water for human consumption; b. "Department" means the Department of Environmental Protection; c. "Division" means the Division of Local Government Services in the Department of Community Affairs; d. "Vendor" means any person financially, technically, and administratively capable of financing, planning, designing, constructing, operating, or maintaining, or any combination thereof, a water filtration system, water supply facilities, or of providing water supply services to a local government unit under the terms of a contract awarded pursuant to the provisions of this act; e. "Water filtration system" means any equipment, plants, structures, machinery, apparatus, or land, or any combination thereof, acquired, used, constructed, rehabilitated, or operated for the collection, impoundment, storage, improvement, filtration, or other treatment of drinking water for the purposes of purifying and enhancing water quality and insuring its potability prior to the distribution of the drinking water in the general public for human consumption, including plants and works, and other personal property and appurtenances necessary for their use or operation; f. "Water supply facilities" means and refers to the real property and the plants, structures, interconnections between existing water supply facilities, machinery and equipment and other property, real, personal and mixed, acquired, constructed or operated, or to be acquired, constructed or operated, in whole or in part by or on behalf of a political subdivision of the State or any agency thereof, for the purpose of augmenting the natural water resources of the State and making available an increased supply of water for all uses, or of conserving existing water resources, and any and all appurtenances necessary, useful or convenient for the collecting, impounding, storing, improving, treating, filtering, conserving or transmitting of water, and for the preservation and protection of these resources and facilities and providing for the conservation and development of future water supply resources; g. "Water supply services" means services provided by a water supply facility. L. 1985, c. 37, s. 3, eff. Feb. 1, 1985.



Section 58:26-4 - 40-year Contract Maximum

58:26-4. 40-year contract maximum
The provisions of any other law, or rules and regulations adopted pursuant thereto to the contrary notwithstanding, any contracting unit may enter into a contract for a period not to exceed 40 years, with a vendor for the financing, designing, construction, operation, or maintenance, or any combination thereof, of a water supply facility, including a water filtration system, or for water supply services, pursuant to the provisions of this act. L. 1985, c. 37, s. 4, eff. Feb. 1, 1985.



Section 58:26-5 - Notice Of Intention.

58:26-5 Notice of intention.

5.A contracting unit which intends to enter into a contract with a private vendor for the provision of water supply services pursuant to the provisions of this act shall notify, at least 60 days prior to issuing a request for qualifications from interested vendors pursuant to section 6 of this act, the division, the department and the Board of Public Utilities and the Director of the Division of Rate Counsel in, but not of, the Department of the Treasury of its intention, and shall publish notice of its intention in at least one newspaper of general circulation in the jurisdiction which would be served under the terms of the proposed contract.

L.1985, c.37, s.5; amended 1994, c.58, s.58; 2005, c.155, s.98; 2010, c.34, s.45.



Section 58:26-6 - Request For Qualifications

58:26-6. Request for qualifications
Upon submitting the notices of intent pursuant to section 5 of this act, a contracting unit may issue a request for qualifications of vendors interested in entering into a contract with the contracting unit for the provision of water supply services. The request for qualifications shall include a general description of the water supply services required by the contracting unit, the minimum acceptable qualifications to be possessed by a vendor proposing to enter into a contract for the provision of these services, and the date by which vendors must submit their qualifications. In addition to all other factors bearing on qualifications, the contracting unit shall consider the reputation and experience of the vendor, and may consider information which might result in debarment or suspension of a vendor if the vendor has been debarred or suspended by a State agency. The request for qualifications shall be published in at least one appropriate professional or trade journal, and in at least one newspaper of general circulation in the jurisdiction which would be served under the terms of the proposed contract. L. 1985, c. 37, s. 6, eff. Feb. 1, 1985.



Section 58:26-7 - Qualified Vendors

58:26-7. Qualified vendors
After reviewing the qualifications submitted by vendors pursuant to section 6 of this act, a contracting unit shall establish a list of all vendors responding to the request for qualifications, and shall designate the vendor or vendors which the contracting unit has determined to be qualified to provide the water supply services described in the request for qualifications. This list shall include a statement setting forth the criteria applied by the contracting unit in selecting qualified vendors, and shall be published in the same publications in which the requests for qualifications were published pursuant to section 6 of this act. L. 1985, c. 37, s. 7, eff. Feb. 1, 1985.



Section 58:26-8 - Request For Proposals

58:26-8. Request for proposals
Upon selecting the qualified vendors pursuant to section 7 of this act, a contracting unit shall transmit a request for proposals to the qualified vendors, which shall include a detailed description of the water supply facility and services required, the format and procedure to be followed in submitting proposals, the specific information which the vendor must provide in the proposal, a statement setting forth the relative importance of factors, including cost, which the contracting unit will consider in evaluating a proposal submitted by a qualified vendor, and any other information which the contracting unit deems appropriate. The request for proposals shall include the date and time of day by which, and the place at which, the proposals shall be submitted to the contracting unit. The contracting unit may extend the deadline for submission of proposals, but this extension shall apply to all qualified vendors, who shall be provided with simultaneous written notification of this extension. L. 1985, c. 37, s. 8, eff. Feb. 1, 1985.



Section 58:26-9 - Review Of Proposals; Revisions

58:26-9. Review of proposals; revisions
A contracting unit shall review proposals submitted by vendors pursuant to section 8 of this act in such a manner as to avoid disclosure of the contents of any proposal to vendors submitting competing proposals. If provided for in the request for proposals, the contracting unit may conduct discussions with qualified vendors who have submitted proposals for the purpose of clarifying any information submitted in the proposal, or assuring that the vendor fully understood and responded to the requirements set forth in the request for proposals. If, as a result of these discussions, the contracting unit decides to revise the request for proposals, it shall immediately notify in writing each qualified vendor which has submitted a proposal of any such revision or revisions to the request for proposals. In the event of any revision to the request for proposals, a qualified vendor shall be permitted to submit revisions to its proposal. L. 1985, c. 37, s. 9, eff. Feb. 1, 1985.



Section 58:26-10 - Designation Of Vendor

58:26-10. Designation of vendor
After reviewing the proposals submitted by qualified vendors pursuant to section 9 of this act, a contracting unit shall designate in writing the selected vendor or vendors. This designation shall include a list of the qualified vendors submitting proposals, the basis on which the selected vendor or vendors was chosen, and a finding that the proposal submitted by the selected vendor or vendors constitutes the proposal most advantageous to the jurisdiction to be served under the terms of the proposal, based upon the evaluation factors included in the request for proposals. This designation shall be published in at least one newspaper in general circulation in the jurisdiction to be served under the terms of the proposaL. L. 1985, c. 37, s. 10, eff. Feb. 1, 1985.



Section 58:26-11 - Proposed Contract With Vendors.

58:26-11 Proposed contract with vendors.

11.Upon designating the selected vendor or vendors pursuant to section 10 of this act, a contracting unit shall negotiate with the selected vendor or vendors a proposed contract, which shall include the accepted proposal and the provisions required pursuant to section 15 of this act. Upon negotiating a proposed contract, the contracting unit shall make the proposed contract available to the public at its main offices, and shall transmit a copy of the proposed contract to the division, the department, the Board of Public Utilities and the Division of Rate Counsel in, but not of, the Department of the Treasury.

L.1985, c.37, s.11; amended 1994, c.58, s.59; 2005, c.155, s.99; 2010, c.34, s.46.



Section 58:26-12 - Public Hearing.

58:26-12 Public hearing.

12. a. A contracting unit shall conduct a public hearing or hearings on the charges, rates, or fees, or the formula for determining these charges, rates, or fees, and the other provisions contained in a proposed contract negotiated pursuant to section 11 of this act. The contracting unit shall provide at least 90 days' public notice of this public hearing to the Division of Rate Counsel in, but not of, the Department of the Treasury, prospective consumers and other interested parties. This notice shall be published in at least one newspaper of general circulation in the jurisdiction to be served under the terms of the proposed contract. Within 45 days after giving notice of the public hearing, the contracting unit shall hold a meeting with prospective consumers and other interested parties to explain the terms and conditions of the proposed contract, and to receive written questions which will be part of the record of the public hearing. At the public hearing, the selected vendor or vendors shall be present, and the contracting unit shall have the burden to answer the questions received at the meeting, and to show that the proposed contract complies with the provisions of section 15 of this act, and that it constitutes the best means of securing the required water supply services among available alternatives. The contracting unit shall provide that a verbatim record be kept of the public hearing, and that a written transcript of this record be printed and made available to the public within 30 days of the close of the public hearing. After the public hearing the contracting unit and the vendor may agree to make changes to the proposed contract, and shall transmit the proposed contract, a copy of the printed transcript of the public hearing, and a statement summarizing the major issues raised at the public hearing and the response of the contracting unit to these issues, to the division, the department, the Board of Public Utilities, and the Division of Rate Counsel, and to all persons who attended the public hearing.

b.If the Division of Rate Counsel represents the public interest at a public hearing or hearings conducted pursuant to this section, the Division of Rate Counsel shall be entitled to assess the vendor for costs incurred in this representation in the manner provided in section 20 of P.L.1974, c.27 (C.52:27E-19). The basis of the assessment shall be the prospective first year's revenue realized by the vendor from the provision of the water supply services pursuant to the terms of the proposed contract.

c.If a contract awarded pursuant to the provisions of this act is renegotiated, the contracting unit shall conduct a public hearing on the renegotiated contract pursuant to the provisions of this section.

L.1985, c.37, s.12; amended 1994, c.58, s.60; 2005, c.155, s.100; 2010, c.34, s.47.



Section 58:26-13 - Approval; Conditional Approval

58:26-13. Approval; conditional approval
a. The department, within 60 days of receipt of a proposed contract submitted to it by a contracting unit pursuant to section 12 of this act, shall approve or conditionally approve the proposed contract. If the department approves the proposed contract, it shall accompany its approval with a written finding that the proposed contract will meet appropriate environmental and water quality standards, and that it is consistent with the State primary drinking water regulations or requirements for the jurisdiction to be served under the terms of the proposed contract pursuant to the "Safe Drinking Water Act," P.L. 1977, c. 224 (C. 58:12A-1 et seq.). If the department conditionally approves a proposed contract, it shall state in writing the revisions which must be made to the proposed contract prior to receiving approval, and shall inform the contracting unit if the revisions to be made to the proposed contract warrant a public hearing. After revising the contract, the contracting unit may resubmit the proposed contract to the department for approval. b. The division, within 60 days of receipt of a proposed contract transmitted to it by a contracting unit pursuant to section 12 of this act, shall approve or conditionally approve the proposed contract. If the division approves the proposed contract, it shall accompany its approval with a written finding that the proposed contract complies with the provisions of section 15 of this act, and that the proposed contract is compatible with the fiscal and financial capabilities of the contracting unit. If the division conditionally approves the proposed contract, it shall state in writing the revisions which must be made to the proposed contract prior to receiving approval, and shall inform the contracting unit if the revisions to be made to the proposed contract warrant a public hearing. After revising the proposed contract, the contracting unit may resubmit the proposed contract to the division for approval. c. If the contracting unit is subject to the jurisdiction of the Board of Public Utilities, the board within 60 days of receipt of a proposed contract submitted to it by a contracting unit pursuant to section 12 of this act, shall approve or conditionally approve the proposed contract if the board finds the proposed contract to be in the public interest. If the Board of Public Utilities conditionally approves the proposed contract because the contract is not in the public interest, the board shall notify the contracting unit in writing of the changes needed in the proposed contract in order for it to be in the public interest, and shall inform the contracting unit if the revisions to be made warrant a public hearing. After revising the proposed contract, the contracting unit may resubmit the proposed contract to the board for approval. In reviewing and approving the proposed contract, the Board of Public Utilities shall not determine a rate base for, or otherwise regulate the tariffs or return of, the proposed water supply facility or the provision of water supply services. The board shall not, thereafter, conduct any further review of the contract. d. Notwithstanding the provisions of subsection c. of this section, all parties to any proposed contract may request the Board of Public Utilities to determine a rate base for the proposed water supply facility or the provision of water supply services, in which case the board may make that determination and the terms of any proposed contract so approved shall be subject to the continuing jurisdiction of the board. L. 1985, c. 37, s. 13, eff. Feb. 1, 1985.



Section 58:26-14 - 3 Approvals Required

58:26-14. 3 approvals required
A contracting unit may award a contract negotiated pursuant to the provisions of this act to a vendor only after the department, the Board of Public Utilities, and the division have approved the proposed contract pursuant to section 13 of this act. L. 1985, c. 37, s. 14, eff. Feb. 1, 1985.



Section 58:26-15 - Mandatory Contract Provisions

58:26-15. Mandatory contract provisions
Any contract for the provision of water supply services negotiated and awarded to a vendor by a contracting unit pursuant to this act, or the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.), shall include, but shall not be limited to, provisions concerning: a. The allocation of the risks of financing and constructing a water supply facility including delays in completion of the construction of the system, construction and financing cost overruns and increased costs resulting from change orders, construction changes required by revisions in applicable laws, rules, or regulations, failure of the system to achieve its required operating performance or efficiency, changes in tax benefits, and the need for equity contributions in addition to those provided for in the contract; b. The allocation of the risks of operating and maintaining a water supply facility, including excessive or nonscheduled periods of inoperation or technical failure, excess labor and materials costs due to underestimation, changes in operating procedures required by revisions in applicable laws, rules, or regulations, changes in the quantity or composition of water delivered for filtration or treatment, excessive operation or maintenance costs due to poor management, and increased costs of distribution of the water resulting from costs associated with filtration or treatment; c. The allocation of the risks associated with circumstances or occurrences beyond the control of the parties to the contract; d. The defaulting and termination of the contract; e. The periodic preparation by the vendor of an operating performance report and an audited balance statement of the water supply facility, which shall be submitted to the contracting unit, the department and the division; f. The intervals at which the contract shall be renegotiated; g. The employment of current employees of the contracting unit whose positions or employment will be affected by the terms of the contract; and h. The formulas to be used to determine the charges, rates, or fees to be charged for the water supply services, and the methodology or methodologies used to develop these formulas. L. 1985, c. 37, s. 15, eff. Feb. 1, 1985.



Section 58:26-16 - Lease To Vendor

58:26-16. Lease to vendor
A contracting unit which has awarded a contract for the provision of water supply services to a vendor pursuant to this act or the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.) may lease to the vendor, for a fair market price, the property to be used as a site for a water supply facility, the provisions of any other laws or rules and regulations adopted pursuant thereto to the contrary notwithstanding. L. 1985, c. 37, s. 16, eff. Feb. 1, 1985.



Section 58:26-17 - Prior Negotiations

58:26-17. Prior negotiations
Any contracting unit which, prior to the effective date of this act, has issued a request for qualifications and a request for proposals from vendors for the provision of water supply services, or has initiated negotiations with a vendor for the provision of water supply services, may petition the department and the Board of Public Utilities for certification as being substantially and materially in compliance with the provisions of this act, and, upon receiving this certification, may award a contract for the provision of water supply services pursuant to the provisions of this act. L. 1985, c. 37, s. 17, eff. Feb. 1, 1985.



Section 58:26-18 - Rules, Regulations

58:26-18. Rules, regulations
The department, the Board of Public Utilities, and the division may adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to carry out their respective responsibilities under this act.

L. 1985, c. 37, s. 18, eff. Feb. 1, 1985.



Section 58:26-19 - Short Title

58:26-19. Short title
1. Sections 1 through 8 of P.L.1995, c.101 (C.58:26-19 et seq.) shall be known and may be cited as the "New Jersey Water Supply Public-Private Contracting Act."

L.1995,c.101,s.1.



Section 58:26-20 - Findings, Determinations

58:26-20. Findings, determinations
2. The Legislature finds that it is in the public interest and the policy of the State to foster and promote by all reasonable means the provision and distribution of an adequate supply of water for the public and private uses of counties and municipalities and their inhabitants; that while the "New Jersey Water Supply Privatization Act," P.L.1985, c.37 (C.58:26-1 et seq.), enabled local government units to enter into long-term contracts with private-sector firms, the time consuming procedures and the regulatory framework required therein have dissuaded private firms and local government units from entering into contracts; that there is a need for an alternate statutory process which enables local government units to enter with private firms into long-term contracts that protect the rights and interests of residents of the local government unit, but allows the private firms to utilize their expertise, experience and resources to enable the local water system to comply with existing and more stringent future requirements of the federal Clean Water Act, 33 U.S.C. s.1251 et seq., the "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) and the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.); and that such contracts can adequately protect the interests of residents and water users and assure conformance with environmentally sound water quality standards. The Legislature therefore determines that it is in the public interest to establish a comprehensive procedure designed to authorize local government units to enter into contracts with private firms for the financing, designing, construction, improvement, operation, maintenance, or administration, or any combination thereof, of a water supply facility. L.1995,c.101,s.2.



Section 58:26-21 - Definitions

58:26-21. Definitions
3. As used in sections 1 through 8 of P.L.1995, c.101 (C.58:26-19 et seq.): "Board" means the New Jersey Board of Public Utilities. "Department" means the New Jersey Department of Environmental Protection. "Division" means the Local Finance Board within the Division of Local Government Services in the Department of Community Affairs. "Governing body" means the board of chosen freeholders in the case of the county; the board of chosen freeholders and the county executive, the county supervisor or the county manager, as appropriate, in the case of a county organized pursuant to the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.); the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality, in the case of a municipality; and the decision-making body of an authority or commission. "Contract" means a long-term written agreement wherein a private firm agrees to provide water supply services for a public entity and wherein the private firm agrees to provide, during the term of the contract, capital expenditures on behalf of the public entity's water supply facilities, which expenditures are set forth in the contract. "Private firm" means any privately or publicly held company qualified to do business in the State of New Jersey that is financially, technically, and administratively capable of providing water supply services to a public entity under the terms of a contract entered into pursuant to P.L.1995, c.101 (C.58:26-19 et al.). "Proposal document" means the document prepared by or on behalf of a public entity describing the water supply services that the public entity is considering having provided by a private firm pursuant to a contract. The proposal document shall include specific minimum qualifications that a private firm shall meet, as well as the criteria that will be used by a public entity to evaluate a proposal submitted by a private firm. "Public entity" means a county, a municipality, a municipal or county authority or any commission or other political subdivision of the State, or any two or more counties, municipalities, municipal or county utility authorities or any commission or other political subdivision of the State, acting jointly, that are authorized by law to operate or maintain a public water supply system or to construct, rehabilitate, operate, or maintain water supply facilities or otherwise provide water for human consumption. "Water supply facility" means the plants, structures, or other real or personal property acquired, constructed or operated, or to be acquired, constructed or operated, by or on behalf of a public entity for the collection, impoundment, storage, improvement, treatment, filtration, conservation, protection, transmission or distribution of water. "Water supply services" means the financing, designing, construction, improvement, operation, maintenance, administration, or any combination thereof, of a water supply facility which services are provided pursuant to P.L.1995, c.101 (C.58:26-19 et al.). L.1995,c.101,s.3.



Section 58:26-22 - Contract For Provision Of Water Supply Services

58:26-22. Contract for provision of water supply services
4. Notwithstanding the provisions of any other law, rule or regulation to the contrary, a public entity may enter into a contract with a private firm pursuant to P.L.1995, c.101 (C.58:26-19 et al.) for the provision of water supply services. The provisions of P.L.1995, c.101 (C.58:26-19 et al.) shall not be deemed or interpreted to permit, nor used to accomplish, the acquisition of water supply facilities by private firms from public entities. L.1995,c.101,s.4.



Section 58:26-23 - Notice Of Intent, Review Of Proposals, Negotiation Of Contract, Terms

58:26-23. Notice of intent, review of proposals, negotiation of contract, terms
5. a. A public entity shall publish notice of its intent to enter into a contract pursuant to P.L.1995, c.101 (C.58:26-19 et al.) in at least one newspaper of general circulation in the jurisdiction or service area that will receive water supply services under the terms of a contract and one newspaper of broad regional circulation, at least 60 days prior to conducting the public hearing required under section 6 of P.L.1995, c.101 (C.58:26-24). In addition, a public entity that intends to enter into a contract with a private firm for the provision of water supply services shall notify in writing the board, department and division of its intent. b. The public notice required under subsection a. of this section shall describe the type of services desired and provide the name, address and phone number of the person who can provide additional information and a proposal document to an interested party. The notice shall specify a deadline, that shall be not less than 30 days from the date of the publication of the notice for the submission of proposals by private firms to the public entity. The public entity may at any time revise the proposal document and each private firm that received a proposal document shall be provided with the revised proposal document. c. The public entity shall conduct a review of the proposals submitted by private firms to determine which proposals meet the minimum qualifications and standards. The review shall be conducted in a manner that avoids disclosure of the contents of a proposal to any private firm submitting a competing proposal. The public entity may conduct discussions with a private firm submitting a qualified proposal for the purpose of clarifying the information submitted in the proposal. The public entity may at any time revise its proposal document after the review of the submitted proposals if it notifies simultaneously and in writing each private firm that submitted a proposal of the revision and provides a uniform time within which a firm may submit a revised proposal for review. d. A public entity shall select one qualified proposal from among those submitted. The public entity shall negotiate a contract with the private firm that submitted the selected proposal. If the public entity is unable to negotiate a satisfactory contract with the selected private firm, it may select another qualified proposal from among those submitted and proceed to negotiate a contract with the private firm that submitted the proposal. The public entity shall set forth in writing the reasons for the selection of the qualified proposal submitted by the private firm with which the public entity has negotiated a proposed contract and shall make this document available to the public along with the proposed contract upon request and during the public hearing conducted pursuant to section 6 of P.L.1995, c.101 (C.58:26-24). e. A contract entered into pursuant to P.L.1995, c.101 (C.58:26-19 et al.) shall include provisions addressing the following: (1) The charges, rates, fees or formulas to be used to determine the charges, rates, or fees to be charged by the public entity for the water supply services to be provided. (2) The allocation of the risks of financing and constructing planned capital additions or upgrades to existing water supply facilities. (3) The allocation of the risks of operating and maintaining the water supply facility. (4) The allocation of the risks associated with circumstances or occurrences beyond the control of the parties to the contract. (5) The defaulting and termination of the contract. (6) The employment of current employees of the public entity whose positions or employment will be affected by the terms of the contract. (7) The private firm's authority and the extent, or the procedures for the use, of that authority to initiate, negotiate and finalize the terms for a bulk sale of surplus water. The contract shall either grant the private firm such authority or specifically state that the firm is denied that authority. Nothing in P.L.1995, c.101 (C.58:26-19. et al.) shall be construed to authorize a public entity that enters into a contract pursuant to P.L.1995, c.101 (C.58:26-19 et al.) to provide for the bulk sale, lease or transfer of water if the water being transferred, leased or sold has been supplied to the public entity either by the New Jersey Water Supply Authority or by the North Jersey District Water Supply Commission, unless the authority pursuant to P.L.1981, c.293 (C.58:1B-1 et seq.) or the district pursuant to R.S.58:5-1 et seq., as appropriate, has agreed to the bulk sale, lease or transfer. (8) The requirements for the provision of a performance bond by the private firm, if so required by the public entity. A contract may contain any other terms and conditions that have been negotiated by the public entity and the private firm. f. If a dispute over contract compliance, performance or termination cannot be resolved by the public entity and the private firm pursuant to the procedures set forth in the contract, either party to the contract may file with the Superior Court which has appropriate jurisdiction a request for an order either to terminate the contract based on the reasons stated in the request or for an order for other appropriate relief to the dispute. The court may take such action as it may deem necessary to facilitate the expeditious resolution of the dispute and an expeditious response to the request, including ordering the parties to undertake a dispute resolution or mediation process. The court shall use, as it deems necessary, the services of a financial expert in the area of water supply service contracts in its analysis of the contract and the issues before it. Within 90 days after the filing of a request, the court shall either grant the request or deny the request. If the request is granted, the court shall order such appropriate relief measures or remedies as it deems appropriate and necessary. g. A public entity that has negotiated a contract with a private firm pursuant to P.L.1995, c.101 (C.58:26-19 et al.) shall obtain the written opinion of bond counsel as to effect of the contract on the tax exempt status of existing and future financing instruments executed by the public entity given the terms of the contract and the federal laws or regulations concerning this matter. h. If a public entity entering a contract consists of multiple municipalities, a concession fee or other monetary benefit paid by a private firm as a result of the contract shall be paid directly to the municipalities constituting that public entity. Any concession fee or monetary benefit paid by a private firm to a public entity shall be used for the purpose of reducing or off-setting property taxes. L.1995,c.101,s.5.



Section 58:26-23.1 - Prior Procurements Deemed Valid

58:26-23.1. Prior procurements deemed valid
15. Any procurement commenced prior to the effective date of P.L.1995, c.101 (C.58:26-19) which was advertised as being undertaken pursuant to that act in anticipation of its enactment and which is in substantial compliance with the provisions of P.L.1995, c.101 (C.58:26-19 et al.), is hereby deemed valid and undertaken under valid legal authority. L.1995,c.101,s.15.



Section 58:26-24 - Public Hearing; Ordinance; Application

58:26-24. Public hearing; ordinance; application
6. a. A public entity that intends to enter into a contract with a private firm for the provision of water supply services pursuant to P.L.1995, c.101 (C.58:26-19 et al.) shall conduct a public hearing on the proposed contract negotiated pursuant to section 5 of P.L.1995, c.101 (C.58:26-23). A public entity shall also conduct pursuant to this section a public hearing on revisions to a contract required by subsection b. of section 7 of P.L.1995, c.101 (C.58:26-25) or on substantial amendments to a contract as required by subsection g. of section 7 of P.L.1995, c.101 (C.58:26-25). b. The public entity shall provide at least 14 days' prior notice of the public hearing by publication in at least one newspaper of general circulation in the jurisdiction or service area of the public entity to be served under the terms of the proposed contract. The publication shall include notice of the date, time and place of the public hearing, notice of the place at which copies of the proposed contract will be available for public inspection, and the times during which such inspection will be permitted. The notice shall specifically state whether any concession fee or monetary benefit will be paid by a private firm to the public entity as a result of the contract for water supply services, the monetary amount of the fee or benefit and the potential impact of the fee or benefit on the charges, rates or fees which will be paid for the supply of water by water users in the jurisdiction or service area that will receive the water supply services pursuant to the terms of the contract. c. At the public hearing, the public entity shall explain the terms and conditions of the proposed contract and shall answer questions raised by prospective consumers and other interested parties. The public entity shall explain during the hearing the charges, rates or fees that will or may be charged by the public entity for the supply of water as a result of the proposed contract. In addition, the entity shall explain any concession fee or monetary benefit to be paid by a private firm to the public entity as a result of the contract for water supply services, the monetary amount of the fee or benefit and the potential impact of the fee or benefit on the charges, rates or fees which will be paid for the supply of water by water users in the jurisdiction or service area that will receive the water supply services pursuant to the terms of the contract. d. The public entity shall produce a verbatim record of the public hearing. The record of the public hearing shall be kept open for a period of seven days following the conclusion of the hearing, during which time interested parties may submit written statements to be included in the hearing report. The public entity shall prepare a written hearing report, which shall include a copy of the proposed contract, a copy of the statement setting forth the public entity's reasons for the selection of the proposal submitted by the private firm with which the entity has negotiated a contract, the verbatim record of the public hearing, written statements submitted by interested parties, a copy of the bond counsel's written opinion required pursuant to subsection g. of section 5 of P.L.1995, c.101 (C.58:26-23) and a statement prepared by the public entity summarizing the major issues raised at the public hearing and the public entity's specific responses to those issues. The public entity shall make copies of the hearing report available to interested parties upon request at a cost not to exceed the actual cost of printing or copying. e. The governing body of a public entity that has negotiated the proposed contract shall adopt an ordinance or a resolution, as appropriate, or parallel ordinances or resolutions, as the case may be, if there is more than one governing body involved, approving the proposed contract. The ordinance or resolution may be introduced at the first meeting of the governing body of the public entity held after the public hearing on the proposed contract, and shall acknowledge that the agreement needs to be approved pursuant to section 7 of P.L.1995, c.101 (C.58:26-25). f. Within 30 days after the close of a public hearing on a proposed contract held pursuant to subsection a. of this section and upon at least 10 days' prior written notice, the public entity shall submit pursuant to section 7 of P.L.1995, c.101 (C.58:26-25) an application for approval to the division and the board and shall submit the hearing report to the department for review. The board and division shall specify the form of the application to be submitted. L.1995,c.101,s.6.



Section 58:26-25 - Approval Of Application

58:26-25. Approval of application
7. a. Within 60 days of receipt of the application, the board and division shall approve, or conditionally approve, an application submitted by a public entity pursuant to subsection f. of section 6 of P.L.1995, c.101 (C.58:26-24). Within 60 days of receipt of the hearing report, the department shall provide any comments on the hearing report it deems appropriate to the board, division and public entity. If the board or division fail to approve or conditionally approve the application within 60 days after receipt, the application shall be deemed approved, unless the public entity has agreed to an extension of the period. b. If either the board or division conditionally approves the application, the board or division shall state in writing the revision to the proposed contract that is necessary in order for it to be approved. If the board or division determines that the required revision is substantial, the public entity shall hold a public hearing on the revision and adhere to the provisions of section 6 of P.L.1995, c.101 (C.58:26-24) in so doing. A substantial revision shall be a change that results in an increase in the charges, rates or fees of the private firm or that materially changes other terms and conditions of the contract. The proposed revision to the contract shall be submitted to the board, division and department 15 days prior to the date of the public hearing. If the board or division determines that the required revision in the conditional approval is not substantial, the public entity shall submit the proposed revision to the contract to the board and the division for approval and to the department for review. The revision shall be approved if found to be consistent with the conditions set forth in the conditional approval, or disapproved with a written explanation as to why the revision is not consistent, within 15 days after the next public meeting of the board or division. c. In its review of a contract, the board shall apply the following criteria in determining whether to approve the contract: (1) The private firm entering into the contract has the financial capacity and technical and administrative experience to ensure continuity of service over the term of the contract and that the standards and requirements contained in the application documents concerning the financial, technical and administrative capacity of the private firm are necessary and sufficient to protect the public interest. (2) The terms of the contract are not unreasonable. In determining whether the terms of the contract are not unreasonable, the board shall review the fees and charges to be charged or assessed under the contract to determine that they are reasonable to the public entity, taking into consideration all of the obligations undertaken by the private firm and all the benefits obtained by the public entity. In making this determination, the board shall not use the traditional rate based rate of return methodology. (3) The franchise customers of a public utility participating in a contract are protected from the risks of the proposed contract and that they are not subsidizing the contract. If a private firm is not a public utility, the board shall ensure that under the terms of the proposed contract the users of water outside of the jurisdiction or service area that will receive water supply services under the contract are also protected from the risks of the contract and that water users outside the jurisdiction or service area are not subsidizing the contract through increased charges, rates or fees for the supply of water. (4) The contract contains the provisions required by paragraphs (1), (2) and (6) of subsection e. of section 5 of P.L.1995, c.101 (C.58:26-23). Upon approval of a contract as proposed or as revised in response to a conditional approval, the jurisdiction of the board over the contract shall terminate until or unless the contract is amended to change the formula or other basis of determining charges contained therein. d. In its review of a contract, the division shall apply the following criteria in determining whether to approve the contract: (1) The terms of the proposed contract do not materially impair the ability of the public entity to punctually pay principal and interest due on its outstanding indebtedness and to supply other essential public improvements and services. (2) A concession fee or other monetary benefit paid by a private firm as a result of the contract is paid directly to the municipalities constituting that public entity, if a public entity consisting of multiple municipalities has entered into a contract. Any concession fee or monetary benefit paid by a private firm to a public entity is used for the purpose of reducing or off-setting property taxes. (3) The contract contains the provisions required by paragraphs (3), (4), (5), (7) and (8) of subsection e. of section 5 of P.L.1995, c.101 (C.58:26-23). The division shall also review and specifically approve any contract provision pursuant to which a public entity will or may execute a financing instrument for the purposes set forth in the contract. e. The board or division may provide the public entity with any non-binding comments or advice during or after the review of the application as the board or division deem appropriate. f. The board or division shall assess and the applicant shall pay a fee equal to the cost incurred by the board or division for an analysis of an application by an independent person who has expertise in the area of water supply services if during the review of an application the board or division determine that such an analysis is required and a person with the required expertise is not readily available from within any executive department of the State government. g. If the public entity and private firm would like to amend a contract after approval of an application by the board and division, the public entity shall submit proposed amendments to the board and division for approval and to the department for review. At the next public meeting of the board and of the division after receipt of proposed amendments, the board and the division shall determine whether the proposed amendments are substantial. If the amendments are substantial in nature as determined by either the board or the division, the public entity shall conduct a hearing pursuant to section 6 of P.L.1995, c.101 (C.58:26-24). Within 60 days of the receipt of proposed amendments that are not determined to be substantial, or within 60 days of the receipt of an application for approval of proposed amendments that are determined to be substantial, the board and division shall approve or conditionally approve the amendments in accordance with the applicable procedures established for approval of an original contract pursuant to section 7 of P.L.1995, c.101 (C.58:26-19 et al.). L.1995,c.101,s.7.



Section 58:26-26 - Issuance Of Bonds

58:26-26. Issuance of bonds
8. In order to pay its part of the cost of the water supply facility, a public entity may issue bonds in accordance with the "Local Bond Law," N.J.S.40A:2-1 et seq. If a public entity enters into a financing instrument the proceeds of which are used by the private firm for a capital expenditure for the benefit of a water supply facility, the expenditure of the funds provided by the public entity shall be in compliance with applicable public contracting statutes. L.1995,c.101,s.8.



Section 58:26-27 - Jurisdiction, Regulation, Control

58:26-27. Jurisdiction, regulation, control
9. Notwithstanding any other provision of P.L.1995, c.101 (C.58:26-19 et al.) whenever a private firm enters into a contract with a public entity to provide water supply services pursuant to P.L.1995, c.101 (C.58:26-19 et al.), and that public entity operates water supply facilities, in accordance with the provisions of N.J.S.40A:31-4, within another public entity, the private firm or public entity shall be subject to the jurisdiction, regulation and control of the Board of Public Utilities as provided in N.J.S.40A:31-23, to the extent the private firm or public entity operates water supply facilities within another public entity. L.1995,c.101,s.9.



Section 58:27-1 - Short Title

58:27-1. Short title
This act shall be known and may be cited as the "New Jersey Wastewater Treatment Privatization Act." L. 1985, c. 72, s. 1, eff. March 11, 1985.



Section 58:27-2 - Findings, Declarations

58:27-2. Findings, declarations
The Legislature finds and declares that protecting the ground and surface water of the State from pollution is vital to the health and general welfare of the citizens of New Jersey; that the construction, rehabilitation, operation, and maintenance of modern and efficient sewer systems and wastewater treatment plants are essential to protecting and improving the State's water quality; that in addition to protecting and improving water quality, adequate wastewater treatment systems are essential to economic growth and development; that many of the wastewater treatment systems in New Jersey must be replaced or upgraded if an inexorable decline in water quality is to be avoided during the coming decades; that the United States Congress, in recognition of the crucial role wastewater treatment systems and plants play in maintaining and improving water quality, and with an understanding that the cost of financing and constructing these systems must be borne by local governments and authorities with limited sources of revenues, established in the "Clean Water Act" a program to provide local governments with grants for constructing these systems; that during the last several years the amount of federal grant money available to states and local governments for assistance in constructing and improving wastewater treatment systems has sharply diminished; that the current level of federal grant funding is inadequate to meet the cost of upgrading the State's wastewater treatment capacity to comply with State water quality standards; that given this inadequate present level of federal grant funding, alternative methods of financing the construction, operation, and improvement of wastewater treatment systems must be developed and encouraged; that one alternative method of financing necessary wastewater treatment systems available to local government units consists of contracting with private-sector firms for the financing, construction and operation of these systems; and that for some local government units, contracting for the provision of wastewater treatment services, if done in such a way as to protect the interests of consumers and to conform with environmental standards, will constitute an appropriate method of securing these needed wastewater treatment systems. The Legislature therefore determines that it is in the public interest to establish a comprehensive procedure designed to authorize local government units to contract with private firms for the provision of wastewater treatment services. L. 1985, c. 72, s. 2, eff. March 11, 1985.



Section 58:27-3 - Definitions

58:27-3. Definitions
As used in this act: a. "Contracting unit" means a county, municipality, municipal or county sewerage or utility authority, municipal sewerage district, joint meeting or any other political subdivision of the State authorized pursuant to law to construct wastewater treatment systems or provide wastewater treatment services. b. "Department" means the Department of Environmental Protection. c. "Division" means the Division of Local Government Services in the Department of Community Affairs. d. "Vendor" means any person financially, technically, and administratively capable of financing, planning, designing, constructing, operating, or maintaining, or any combination thereof, a wastewater treatment system, or of providing wastewater treatment services to a local government unit under the terms of a contract awarded pursuant to the provisions of this act. e. "Wastewater" means residential, commercial, industrial, or agricultural liquid waste, sewerage, storm water runoff, or any combination thereof, or other liquid residue discharged or collected into a sewer system or storm water system, or any combination thereof. f. "Wastewater treatment system" means any equipment, plants, structures, machinery, apparatus, or land, or any combination thereof, acquired, used, constructed or operated for the storage, collection, reduction, recycling, reclamation, disposal, separation, or other treatment of wastewater or sewage sludge, or for the final disposal of residues resulting from the treatment of wastewater, including, but not limited to, pumping and ventilating stations, facilities, plants and works, connections, outfall sewers, interceptors, trunk lines, and other personal property and appurtenances necessary for their use or operation. g. "Wastewater treatment services" means services provided by a wastewater treatment system. L. 1985, c. 72, s. 3, eff. March 11, 1985.



Section 58:27-4 - Contracts Authorized

58:27-4. Contracts authorized
The provisions of any other law, or rules and regulations adopted pursuant thereto to the contrary notwithstanding, any contracting unit may enter into a contract with a vendor for the financing, designing, construction, operation, or maintenance, or any combination thereof, of a wastewater treatment system, or for wastewater treatment services, pursuant to the provisions of this act. L. 1985, c. 72, s. 4, eff. March 11, 1985.



Section 58:27-5 - Notice Of Intent.

58:27-5 Notice of intent.

5.A contracting unit which intends to enter into a contract with a private vendor for the provision of wastewater treatment services pursuant to the provisions of this act shall notify, at least 60 days prior to issuing a request for qualifications from interested vendors pursuant to section 6 of this act, the division, the department and the Department of the Public Advocate of its intention, and shall publish notice of its intention in at least one newspaper of general circulation in the jurisdiction which would be served under the terms of the proposed contract.

L.1985,c.72,s.5; amended 1994, c.58, s.61; 2005, c.155, s.101.



Section 58:27-6 - Request For Qualifications

58:27-6. Request for qualifications
Upon submitting the notices of intent pursuant to section 5 of this act, a contracting unit may issue a request for qualifications of vendors interested in entering into a contract with the contracting unit for the provision of wastewater treatment services. The request for qualifications shall include a general description of the wastewater treatment services required by the contracting unit, the minimum acceptable qualifications to be possessed by a vendor proposing to enter into a contract for the provision of these services, and the date by which vendors must submit their qualifications. In addition to all other factors bearing on qualifications, the contracting unit shall consider the reputation and experience of the vendor, and may consider information which might result in debarment or suspension of a vendor from State contracting and may disqualify a vendor if the vendor has been debarred or suspended by a State agency. The request for qualifications shall be published in at least one appropriate professional or trade journal, and in at least one newspaper of general circulation in the jurisdiction which would be served under the terms of the proposed contract. L. 1985, c. 72, s. 6, eff. March 11, 1985.



Section 58:27-7 - Qualified Vendors

58:27-7. Qualified vendors
After reviewing the qualifications submitted by vendors pursuant to section 6 of this act, a contracting unit shall establish a list of all vendors responding to the request for qualifications, and shall designate the vendor or vendors which the contracting unit has determined to be qualified to provide the wastewater treatment services described in the request for qualifications. This list shall include a statement setting forth the criteria applied by the contracting unit in selecting qualified vendors, and shall be published in the same publications in which the requests for qualifications were published pursuant to section 6 of this act. L. 1985, c. 72, s. 7, eff. March 11, 1985.



Section 58:27-8 - Request For Proposals

58:27-8. Request for proposals
Upon selecting the qualified vendors pursuant to section 7 of this act, a contracting unit shall transmit a request for proposals to the qualified vendors, which shall include a detailed description of the wastewater treatment system and services required, the format and procedure to be followed in submitting proposals, the specific information which the vendor must provide in the proposal, a statement setting forth the relative importance of factors, including cost, which the contracting unit will consider in evaluating a proposal submitted by a qualified vendor, and any other information which the contracting unit deems appropriate. The request for proposals shall include the date and time of day by which, and the place at which, the proposals shall be submitted to the contracting unit. The contracting unit may extend the deadline for submission of proposals, but this extension shall apply to all qualified vendors, who shall be provided with simultaneous written notification of this extension. L. 1985, c. 72, s. 8, eff. March 11, 1985.



Section 58:27-9 - Review Of Proposals; Revision

58:27-9. Review of proposals; revision
A contracting unit shall review proposals submitted by vendors pursuant to section 8 of this act in such a manner as to avoid disclosure of the contents of any proposal to vendors submitting competing proposals. If provided for in the request for proposals, the contracting unit may conduct discussions with qualified vendors who have submitted proposals for the purpose of clarifying any information submitted in the proposal, or assuring that the vendor fully understood and responded to the requirements set forth in the request for proposals. If, as a result of these discussions, the contracting unit decides to revise the request for proposals, it shall immediately notify in writing each qualified vendor which has submitted a proposal of any such revision or revisions to the request for proposals. In the event of any revision in the request for proposals, a qualified vendor shall be permitted to submit revisions to its proposal. L. 1985, c. 72, s. 9, eff. March 11, 1985.



Section 58:27-10 - Vendor Designation

58:27-10. Vendor designation
After reviewing the proposals submitted by qualified vendors pursuant to section 9 of this act, a contracting unit shall designate in writing the selected vendor or vendors. This designation shall include a list of the qualified vendors submitting proposals, the basis on which the selected vendor or vendors was chosen, and a finding that the proposal submitted by the selected vendor or vendors constitutes the proposal most advantageous to the jurisdiction to be served under the terms of the proposal, based upon the evaluation factors included in the request for proposals. This designation shall be published in at least one newspaper in general circulation in the jurisdiction to be served under the terms of the proposal. L. 1985, c. 72, s. 10, eff. March 11, 1985.



Section 58:27-11 - Negotiation Of Proposed Contract.

58:27-11 Negotiation of proposed contract.

11.Upon designating the selected vendor or vendors pursuant to section 10 of this act, a contracting unit shall negotiate with the selected vendor or vendors a proposed contract, which shall include the accepted proposal and the provisions required pursuant to section 15 of this act. Upon negotiating a proposed contract, the contracting unit shall make the proposed contract available to the public at its main offices, and shall transmit a copy of the proposed contract to the division, the department and the Division of Rate Counsel in, but not of, the Department of the Treasury.

L.1985, c.72, s.11; amended 1994, c.58, s.62; 2005, c.155, s.102; 2010, c.34, s.48.



Section 58:27-12 - Public Hearing.

58:27-12 Public hearing.

12. a. A contracting unit shall conduct a public hearing or hearings on the charges, rates, or fees, or the formula for determining these charges, rates, or fees, and the other provisions contained in a proposed contract negotiated pursuant to section 11 of this act. The contracting unit shall provide at least 90 days' public notice of this public hearing to the Division of Rate Counsel in, but not of, the Department of the Treasury, prospective consumers and other interested parties. This notice shall be published in at least one newspaper of general circulation in the jurisdiction to be served under the terms of the proposed contract. Within 45 days after giving notice of the public hearing, the contracting unit shall hold a meeting with prospective consumers and other interested parties to explain the terms and conditions of the proposed contract, and to receive written questions which will be part of the record of the public hearing. At the public hearing, the selected vendor or vendors shall be present, and the contracting unit shall have the burden to answer the questions received at the meeting, and to show that the proposed contract complies with the provisions of section 15 of this act, and that it constitutes the best means of securing the required wastewater treatment services among available alternatives. The contracting unit shall provide that a verbatim record be kept of the public hearing, and that a written transcript of this record be printed and made available to the public within 45 days of the close of the public hearing. Written testimony received no more than 15 days after the public hearing shall be included in the written transcript. After the public hearing the contracting unit and the vendor may agree to make changes to the proposed contract, and the contracting unit shall transmit the proposed contract, a copy of the printed transcript of the public hearing, and a statement summarizing the major issues raised at the public hearing and the response of the contracting unit to these issues, to the division, the department, and the Division of Rate Counsel, and shall make copies available to any other person upon request.

b.If the Division of Rate Counsel represents the public interest at a public hearing or hearings conducted pursuant to this section, the Division of Rate Counsel shall be entitled to assess the vendor for costs incurred in this representation in the manner provided in section 20 of P.L.1974, c.27 (C.52:27E-19). The basis of the assessment shall be the prospective first year's revenue realized by the vendor from the provision of the wastewater treatment services pursuant to the terms of the proposed contract.

c.If a contract awarded pursuant to the provisions of this act is renegotiated, the contracting unit shall conduct a public hearing on the renegotiated contract pursuant to the provisions of this section.

L.1985, c.72, s.12; amended 1994, c.58, s.63; 2005, c.155, s.103; 2010, c.34, s.49.



Section 58:27-13 - Approval, Conditional Approval

58:27-13. Approval, conditional approval
a. The department, within 60 days of receipt of a proposed contract submitted to it by a contracting unit pursuant to section 12 of this act, shall approve or conditionally approve the proposed contract. If the department approves the proposed contract, it shall accompany its approval with a written finding that the proposed contract will meet appropriate environmental and water quality standards, and that it is consistent with the areawide and facility water quality management plans adopted for the jurisdiction to be served under the terms of the proposed contract pursuant to the "Water Quality Planning Act," P.L. 1977, c. 75 (C. 58:11A-1 et seq.). If the department conditionally approves a proposed contract, it shall state in writing the revisions which shall be made to the proposed contract prior to receiving approval, and shall inform the contracting unit if the revisions to be made to the proposed contract warrant a public hearing. b. The division, within 60 days of receipt of a proposed contract transmitted to it by a contracting unit pursuant to section 12 of this act, shall approve or conditionally approve the proposed contract. If the division approves the proposed contract, it shall accompany its approval with a written finding that the proposed contract complies with the provisions of section 15 of this act, and that the proposed contract is compatible with the fiscal and financial capabilities of the contracting unit. If the division conditionally approves the proposed contract, it shall state in writing the revisions which shall be made to the proposed contract prior to receiving approval, and shall inform the contracting unit if the revisions to be made to the proposed contract warrant a public hearing. L. 1985, c. 72, s. 13, eff. March 11, 1985.



Section 58:27-14 - Contract Award

58:27-14. Contract award
A contracting unit may award a contract negotiated pursuant to the provisions of this act to a vendor only after the department and the division have approved the proposed contract pursuant to section 13 of this act. L. 1985, c. 72, s. 14, eff. March 11, 1985.



Section 58:27-15 - Mandatory Provisions

58:27-15. Mandatory provisions
Any contract for the provision of wastewater treatment services negotiated and awarded to a vendor by a contracting unit pursuant to this act, or the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.), shall include, but shall not be limited to, provisions concerning: a. The allocation of the risks of financing and constructing a wastewater treatment system, including delays in completion of the construction of the system, construction and financing cost overruns and increased costs resulting from change orders, construction changes required by revisions in applicable laws, rules, or regulations, failure of the system to achieve its required operating performance or efficiency, changes in tax benefits, and the need for equity contributions in addition to those provided for in the contract; b. The allocation of the risks of operating and maintaining a wastewater treatment system, including excessive or nonscheduled periods of inoperation or technical failure, excess labor and materials costs due to underestimation, changes in operating procedures required by revisions in applicable laws, rules, or regulations, changes in the quantity or composition of wastewater delivered for treatment, excessive operation or maintenance costs due to poor management, and increased costs of disposal of the residue resulting from wastewater treatment; c. The allocation of the risks associated with circumstances or occurrences beyond the control of the parties to the contract; d. The defaulting and termination of the contract; e. The periodic preparation by the vendor of an operating performance report and an audited balance statement of the wastewater treatment system, which shall be submitted to the contracting unit, the department and the division; f. The intervals at which the contract shall be renegotiated; g. The employment of current employees of the contracting unit whose positions or employment will be affected by the terms of the contract; and h. The formulas to be used to determine the charges, rates, or fees to be charged for the wastewater treatment services, and the methodology or methodologies used to develop these formulas. L. 1985, c. 72, s. 15, eff. March 11, 1985.



Section 58:27-16 - Lease Of Site

58:27-16. Lease of site
A contracting unit which has awarded a contract for the provision of wastewater treatment services to a vendor pursuant to this act or the "Local Public Contracts Law," P.L. 1971, c. 198 (C. 40A:11-1 et seq.) may lease to the vendor, for a fair market price, the property to be used as a site for a wastewater treatment system, the provisions of any other laws or rules and regulations adopted pursuant thereto to the contrary notwithstanding. L. 1985, c. 72, s. 16, eff. March 11, 1985.



Section 58:27-17 - Prior Negotiations

58:27-17. Prior negotiations
Any contracting unit which, prior to the effective date of this act, has issued a request for qualifications and a request for proposals from vendors for the provision of wastewater treatment services, or has initiated negotiations with a vendor for the provision of wastewater treatment services, may petition the department for certification as being substantially and materially in compliance with the provisions of this act, and, upon receiving this certification, may award a contract for the provision of wastewater treatment services pursuant to the provisions of this act.

L. 1985, c. 72, s. 17, eff. March 11, 1985.



Section 58:27-18 - Rules, Regulations

58:27-18. Rules, regulations
The department and the division may adopt, pursuant to the "Administrative Procedure Act," P.L. 1968, c. 410 (C. 52:14B-1 et seq.), rules and regulations necessary to carry out their respective responsibilities under this act.

L. 1985, c. 72, s. 18, eff. March 11, 1985.



Section 58:27-19 - Short Title

58:27-19. Short title
1. Sections 1 through 9 of P.L.1995, c.216 (C.58:27-19 through 58:27-27) shall be known and may be cited as the "New Jersey Wastewater Treatment Public-Private Contracting Act."

L.1995,c.216,s.1.



Section 58:27-20 - Findings, Declarations

58:27-20. Findings, declarations
2. The Legislature finds and declares that protecting the ground and surface water of the State from pollution is vital to the health and general welfare of the citizens of New Jersey; that the construction, rehabilitation, operation, and maintenance of modern and efficient sewer systems and wastewater treatment plants are essential to protecting and improving the State's water quality; that in addition to protecting and improving the State's water quality, adequate wastewater treatment systems are essential to economic growth and development; that many of the wastewater treatment systems in New Jersey must be replaced or upgraded if an inexorable decline in water quality is to be avoided during the coming decades; that the United States Congress in recognition of the crucial role wastewater treatment systems and plants play in maintaining and improving water quality, and with an understanding that the cost of financing and constructing these systems must be borne by local governments and authorities with limited sources of revenues, established a program to provide local governments with grants for constructing these systems; that during the last several years the amount of federal grant money available to states and local governments for assistance in constructing and improving wastewater treatment systems has sharply diminished; that the current level of federal grant funding is inadequate to meet the cost of upgrading the State's wastewater treatment capacity to comply with State water quality standards; that given this inadequate present level of federal grant funding, alternative methods of financing the construction, operation, and improvement of wastewater treatment systems must be developed and encouraged; that one alternative method of financing necessary wastewater treatment systems available to local governments consists of contracting with private sector firms for the financing, construction and operation of these systems; and that for some local government units, contracting for the provision of wastewater treatment services, if done in such a way as to protect the interests of consumers and to conform with environmental standards, will constitute an appropriate method of securing these needed wastewater treatment systems. The Legislature further finds that it is in the public interest and the policy of the State to foster and promote by all reasonable means the long-term operation and maintenance of modern, efficient wastewater treatment systems designed to protect and improve the State's water quality thereby ensuring the health and general welfare of all inhabitants of the State; that while the "New Jersey Wastewater Treatment Privatization Act," P.L.1985, c.72 (C.58:27-1 et seq.), enabled local government units to enter into long term contracts with private-sector firms for the provision of wastewater treatment services, the time consuming procedures and the regulatory framework required therein has dissuaded private firms and local government units from entering into long-term contractual relationships as envisioned by this act; that there is a need for an alternative statutory process which enables local government units to enter with private firms or public authorities into long-term contracts that protect the rights and interests of residents of the local government unit, but allow the private firms or public authorities to utilize their expertise, experience and resources to enable the local government unit to comply with existing and more stringent future requirements of the "Federal Water Pollution Control Act," 33 U.S.C. s.1251 et seq., the State "Water Pollution Control Act," P.L.1977, c.74 (C.58:10A-1 et seq.) and the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.). The Legislature therefore determines that it is in the public interest to establish a comprehensive procedure designed to authorize local government units to enter into contracts with private firms or public authorities for the financing, designing, construction, improvement, operation, maintenance, or administration, or any combination thereof, of wastewater treatment systems or for the provision of wastewater treatment services. L.1995,c.216,s.2.



Section 58:27-21 - Definitions

58:27-21. Definitions
3. As used in sections 1 through 9 of P.L.1995, c.216 (C.58:27-19 through 58:27-27): "Concession fee" means a payment from a private firm or a public authority to a public entity, regardless of when it is received, that is exclusive of or exceeds any contractually specified reimbursement of direct costs incurred by the public entity; "Contract" means a long-term written agreement wherein a private firm or a public authority agrees to provide wastewater treatment services for a public entity and wherein the private firm or public authority agrees to provide, during the term of the contract, capital expenditures on behalf of the public entity's wastewater treatment system, which expenditures are set forth in the contract; "Department" means the New Jersey Department of Environmental Protection; "Division" means the Local Finance Board within the Division of Local Government Services in the Department of Community Affairs; "Governing body" means the board of chosen freeholders in the case of the county; the board of chosen freeholders and the county executive, the county supervisor or the county manager, as appropriate, in the case of a county organized pursuant to the provisions of the "Optional County Charter Law," P.L.1972, c.154 (C.40:41A-1 et seq.); the commission, council, board or body, by whatever name it may be known, having charge of the finances of the municipality, in the case of a municipality; and the decision-making body of an authority, joint meeting or commission; "Private firm" means any privately or publicly held company qualified to do business in the State of New Jersey that is financially, technically, and administratively capable of providing wastewater treatment services to a public entity under the terms of a contract entered into pursuant to P.L.1995, c.216 (C.58:27-19 et al.); "Proposal document" means the document prepared by or on behalf of a public entity describing the wastewater treatment services that the public entity is considering having provided by a private firm or a public authority pursuant to a contract. The proposal document shall include specific minimum qualifications that a private firm or a public authority shall meet, as well as the criteria that will be used by a public entity to evaluate a proposal submitted by a private firm or a public authority; "Public authority" means a municipal or county authority, commission, municipal or county utility authority, sewerage authority, or joint meeting, which is authorized by law to construct, rehabilitate, operate or maintain a wastewater treatment system or arrange for the provision of wastewater treatment service; "Public entity" means a county, a municipality, a municipal or county authority or any commission or other political subdivision of the State, or any two or more counties, municipalities, municipal or county utilities authorities, sewerage authorities, joint meetings, or any commission or other political subdivisions of the State, acting jointly, that are authorized by law to construct, rehabilitate, operate or maintain wastewater treatment systems or arrange for the provision of wastewater treatment services; "Wastewater" means residential, commercial, industrial, or agricultural liquid waste, sewage, septage, stormwater runoff, or any combination thereof, or other liquid residue discharged or collected into a sewer system or stormwater runoff system, or directly into surface or ground waters, or any combination thereof; "Wastewater treatment services" means the financing, designing, construction, improvement, operation, maintenance, administration, or any combination thereof, of a wastewater treatment system, which services are provided pursuant to P.L.1995, c.216 (C.58:27-19 et al.); "Wastewater treatment system" means any equipment, plants, structures, machinery, apparatus, or land, or any combination thereof, acquired, used, constructed or operated by, or on behalf of, a public entity for the storage, collection, reduction, recycling, processing, reclamation, disposal, separation, or other treatment of wastewater or sewage sludge, or for the collection or treatment, or both, of stormwater runoff and wastewater, or for the final disposal of residues resulting from the treatment of wastewater, including, but not limited to, pumping and ventilating stations, treatment plants and works, connections, outfall sewers, interceptors, trunk lines, stormwater runoff collection systems, and other personal property and appurtenances necessary for their use or operation. L.1995,c.216,s.3.



Section 58:27-22 - Supersedure

58:27-22. Supersedure
4. Notwithstanding the provisions of any other law, rule or regulation to the contrary, a public entity may enter into a contract with a private firm or a public authority pursuant to P.L.1995, c.216 (C.58:27-19 et al.) for the provision of wastewater treatment services. L.1995,c.216,s.4.



Section 58:27-23 - Public Notice, Review Of Proposals, Contract Terms

58:27-23. Public notice, review of proposals, contract terms
5. a. A public entity shall publish notice of its intent to enter into a contract pursuant to P.L.1995, c.216 (C.58:27-19 et al.) in at least one newspaper of general circulation in the jurisdiction or service area that will receive wastewater treatment services under the terms of the contract and one newspaper of broad regional circulation, at least 60 days prior to conducting the public hearing required under section 6 of P.L.1995, c.216 (C.58:27-24). b. The public notice required under subsection a. of this section shall describe the type of services desired and provide the name, address and phone number of the person who can provide additional information and a proposal document to an interested party. The notice shall specify a deadline, which shall be not less than 30 days from the date of the publication of the notice for the submission of proposals by private firms or public authorities to the public entity. The public entity may at any time revise the proposal document and each private firm or public authority that received a proposal document shall be provided with the revised proposal document. c. The public entity shall conduct a review of the proposals submitted by private firms and public authorities to determine which proposals meet the minimum qualifications and standards. The review shall be conducted in a manner that avoids disclosure of the contents of a proposal to any private firm and public authority submitting a competing proposal. The public entity may conduct discussions with a private firm and public authority submitting a qualified proposal for the purpose of clarifying the information submitted in the proposal. The public entity may at any time revise its proposal document after the review of the submitted proposals if it notifies simultaneously, and in writing, each private firm and public authority that submitted a proposal of the revision and provides a uniform time within which a firm and an authority may submit a revised proposal for review. d. The public entity shall select one qualified proposal from among those submitted. The public entity shall negotiate a contract with the private firm or public authority that submitted the selected proposal. If the public entity is unable to negotiate a satisfactory contract with the selected private firm or public authority, it may select another qualified proposal from among those submitted and proceed to negotiate a contract with the private firm or public authority that submitted the proposal. The public entity shall set forth, in writing, the reasons for the selection of the qualified proposal submitted by the private firm or public authority with which the public entity has negotiated a proposed contract and shall make this document available to the public along with the proposed contract, upon request, and during the public hearing conducted pursuant to section 6 of P.L.1995, c.216 (C.58:27-24). e. A contract entered into pursuant to P.L.1995, c.216 (C.58:27-19 et al.) shall include provisions addressing the following: (1) The charges, rates, fees or formulas to be used to determine the charges, rates, or fees to be charged by the public entity for the wastewater treatment services to be provided; (2) The allocation of the risks of financing and constructing planned capital additions or upgrades to existing wastewater treatment systems; (3) The allocation of the risks of operating and maintaining the wastewater treatment system; (4) The allocation of the risks associated with circumstances or occurrences beyond the control of the parties to the contract; (5) The defaulting and termination of the contract; (6) The employment of current employees of the public entity whose positions or employment will be affected by the terms of the contract; (7) The requirements for the provision of a performance bond by the private firm or public authority, if so required by the public entity; and (8) The financial cost of compliance with all relevant permits. A contract may contain any other terms and conditions that have been negotiated by the public entity and the private firm or public authority. f. If a dispute over contract compliance, performance or termination cannot be resolved by the public entity and the private firm or public authority pursuant to the procedures set forth in the contract, either party to the contract may file with the Superior Court which has appropriate jurisdiction a request for an order either to terminate the contract based on the reasons stated in the request or for an order for other appropriate relief to the dispute. The court may take such action as it may deem necessary to facilitate the expeditious resolution of the dispute and an expeditious response to the request, including ordering the parties to undertake a dispute resolution or mediation process. The court shall use, as it deems necessary, the services of a financial expert in the area of wastewater treatment service contracts in its analysis of the contract and the issues before it. Within 90 days after the filing of a request, the court shall either grant the request or deny the request. If the request is granted, the court shall order such appropriate relief measures or remedies as it deems appropriate and necessary. g. A public entity that has negotiated a contract with a private firm or a public authority pursuant to P.L.1995, c.216 (C.58:27-19 et al.) shall obtain the written opinion of bond counsel as to the effect of the contract on the tax exempt status of existing and future financing instruments executed by the public entity given the terms of the contract and the federal laws or regulations concerning this matter. h. If a public entity entering into a contract pursuant to P.L.1995, c.216 (C.58:27-19 et al.) consists of multiple municipalities, or is an authority subject to the provisions of P.L.1983, c.313 (C.40A:5A-1 et seq.), a concession fee paid by a private firm or public authority as a result of the contract shall be paid directly to the municipality or municipalities that created or constitute that public entity. Any concession fee paid by a private firm or a public authority to a public entity shall be used for the purpose of reducing or off-setting property taxes, reducing wastewater treatment services rates, one-time nonrecurring expenses or capital asset expenditures; provided, however, nothing herein shall preclude the public entity from using all or part of the concession fees for the purpose of the public entity's qualification for relief from the repayment of federal grant awards associated with the wastewater treatment system as may be required by federal law or regulation. Any disagreement as to whether a payment constitutes a concession fee as that term is defined pursuant to section 3 of this act shall be resolved by the division. L.1995,c.216,s.5.



Section 58:27-24 - Public Hearing, Proceedings

58:27-24. Public hearing, proceedings
6. a. A public entity that intends to enter into a contract with a private firm or public authority for the provision of wastewater treatment services pursuant to P.L.1995, c.216 (C.58:27-19 et al.) shall conduct a public hearing on the proposed contract negotiated pursuant to section 5 of P.L.1995, c.216 (C.58:27-23). A public entity shall also conduct a public hearing pursuant to this section on revisions to a contract required by subsection b. of section 7 of P.L.1995, c.216 (C.58:27-25) or on substantial amendments to a contract as required by subsection f. of section 7 of P.L.1995, c.216 (C.58:27-25). b. The public entity shall provide, at least 14 days prior to the public hearing, (1) notice in writing to the department and the division of its intent to enter into a contract with a private firm or public authority for the provision of wastewater treatment services, and (2) notice of the public hearing by publication in at least one newspaper of general circulation in the jurisdiction or service area of the public entity to be served under the terms of the proposed contract. The publication shall include notice of the date, time and place of the public hearing, notice of the place at which copies of the proposed contract will be available for public inspection, and the times during which such inspection will be permitted. The notice shall specifically state whether any concession fee will be paid by a private firm or public authority to the public entity as a result of the contract for wastewater treatment services, the monetary amount of the fee and the potential impact of the fee on the charges, rates or fees which will be paid for wastewater treatment services by users in the jurisdiction or service area that will receive the wastewater treatment services pursuant to the terms of the contract. c. At the public hearing, the public entity shall explain the terms and conditions of the proposed contract and shall answer questions raised by prospective consumers and other interested parties. The public entity shall explain during the hearing the charges, rates or fees that will or may be charged by the public entity for wastewater treatment services as a result of the proposed contract. In addition, the entity shall explain any concession fee to be paid by a private firm or public authority to the public entity as a result of the contract for wastewater treatment services, the monetary amount of the fee and the potential impact of the fee or benefit on the charges, rates or fees which will be paid for wastewater treatment services by users in the jurisdiction or service area that will receive the wastewater treatment services pursuant to the terms of the contract. d. The public entity shall produce a verbatim record of the public hearing. The record of the public hearing shall be kept open for a period of seven days following the conclusion of the hearing, during which time interested parties may submit written statements to be included in the hearing report. The public entity shall prepare a written hearing report, which shall include a copy of the proposed contract, a copy of the statement setting forth the public entity's reasons for the selection of the proposal submitted by the private firm or public authority with which the entity has negotiated a contract, the verbatim record of the public hearing, written statements submitted by interested parties, a copy of the bond counsel's written opinion required pursuant to subsection g. of section 5 of P.L.1995, c.216 (C.58:27-23) and a statement prepared by the public entity summarizing the major issues raised at the public hearing and the public entity's specific responses to those issues. The public entity shall make copies of the hearing report available to interested parties, upon request, at a cost not to exceed the actual cost of printing or copying. e. The governing body of a public entity that has negotiated the proposed contract shall adopt an ordinance or a resolution, as appropriate, or parallel ordinances or resolutions, as the case may be, if there is more than one governing body involved, approving the proposed contract. The ordinance or resolution may be introduced at the first meeting of the governing body of the public entity held after the public hearing on the proposed contract, and shall acknowledge that the agreement requires approval pursuant to the provisions of section 7 of P.L.1995, c.216 (C.58:27-25). f. Within 30 days after the close of a public hearing on a proposed contract held pursuant to subsection a. of this section and upon at least 10 days prior written notice, the public entity shall submit an application for approval to the division and shall submit the hearing report to the department for review pursuant to the provisions of section 7 of P.L.1995, c.216 (C.58:27-25). The division shall specify the form of the application to be submitted. L.1995,c.216,s.6.



Section 58:27-25 - Approval, Conditional Approval Of Application; Review Of Contract

58:27-25. Approval, conditional approval of application; review of contract
7. a. Within 60 days of receipt of the application, the division shall approve, or conditionally approve, an application submitted by a public entity pursuant to subsection f. of section 6 of P.L.1995, c.216 (C.58:27-24). Within 60 days of receipt of the hearing report, the department shall provide any comments on the hearing report or on the technical capabilities of the private firm or public authority that it deems appropriate to the division and the public entity. If the division fails to approve or conditionally approves the application within 60 days after receipt, the application shall be deemed approved, unless the public entity has agreed to an extension of the period. b. If the division conditionally approves the application, the division shall state in writing the revision to the proposed contract that is necessary in order for it to be approved. If the division determines that the required revision is substantial, the public entity shall hold a public hearing on the revision and adhere to the provisions of section 6 of P.L.1995, c.216 (C.58:27-24) in so doing. A substantial revision shall be a change that results in an increase in the charges, rates or fees of the private firm or public authority or that materially changes other terms and conditions of the contract. The proposed revision to the contract shall be submitted to the division and the department 15 days prior to the date of the public hearing. If the division determines that the required revision in the conditional approval is not substantial, the public entity shall submit the proposed revision to the contract to the division for approval and to the department for review. The revision shall be approved if found to be consistent with the conditions set forth in the conditional approval, or disapproved with a written explanation as to why the revision is not consistent, within 15 days after the next public meeting of the division. c. In its review of a contract, the division shall apply the following criteria in determining whether to approve the contract: (1) The terms of the proposed contract do not materially impair the ability of the public entity to punctually pay principal and interest due on its outstanding indebtedness and to supply other essential public improvements and services; (2) A concession fee paid by a private firm or a public authority as a result of the contract is paid directly to the municipality or municipalities that created or constitute the public entity, and any concession fee paid by a private firm or a public authority to a public entity is used for the purpose of reducing or off-setting property taxes, reducing wastewater treatment services rates, one-time nonrecurring expenses or capital asset expenditures; and (3) The contract contains the provisions required by subsection e. of section 5 of P.L.1995, c.216 (C.58:27-23). The division shall also review and specifically approve any contract provision pursuant to which a public entity will or may execute a financing instrument for the purposes set forth in the contract. In addition, the division shall review any contract between a public entity and public authority in which a concession fee is paid by the public authority to determine if the payment of the concession fee is in the best interest of the parties to the contract. d. The division may provide the public entity with any non-binding comments or advice during or after the review of the application as the division deems appropriate. e. The division shall assess and the applicant shall pay a fee equal to the cost incurred by the division for an analysis of an application by an independent person who has expertise in the area of wastewater treatment services if during the review of an application the division determines that such an analysis is required. f. If the public entity and private firm or public authority would like to amend a contract after approval of an application by the division, the public entity shall submit proposed amendments to the division for approval and to the department for review. At the next public meeting of the division after receipt of proposed amendments, the division shall determine whether the proposed amendments are substantial. If the amendments are substantial in nature as determined by the division, the public entity shall conduct a hearing pursuant to section 6 of P.L.1995, c.216 (C.58:27-24). Within 60 days of the receipt of proposed amendments that are not determined to be substantial, or within 60 days of the receipt of an application for approval of proposed amendments that are determined to be substantial, the division shall approve or conditionally approve the amendments in accordance with the applicable procedures established for approval of an original contract pursuant to this section. L.1995,c.216,s.7.



Section 58:27-26 - Bonds, Financing

58:27-26. Bonds, financing
8. In order to pay its part of the cost of the wastewater treatment system, a public entity may issue bonds in accordance with the "Local Bond Law," N.J.S.40A:2-1 et seq. If a public entity enters into a financing instrument the proceeds of which are used by the private firm or public authority for a capital expenditure for the benefit of a wastewater treatment system, the expenditure of the funds provided by the public entity shall be in compliance with applicable public contracting statutes. L.1995,c.216,s.8.



Section 58:27-27 - Procurement Of Wastewater Treatment Services Prior To Enactment

58:27-27. Procurement of wastewater treatment services prior to enactment
9. A public entity may enter into a contract with a private firm or public authority for the provision of wastewater treatment services, the procurement for which contract commenced prior to the effective date of P.L.1995, c.216 (C.58:27-19 et al.), if the procurement was initiated in anticipation of the enactment of the act and the procurement otherwise complies with the provisions of the act. L.1995,c.216,s.9.



Section 58:28-1 - Definitions

58:28-1. Definitions
1. As used in this act: "Private firm" means a corporation or other business entity that owns or operates, as of the effective date of this act, an industrial facility engaging in manufacturing operations having a Standard Industrial Classification number within 20-39 inclusive and is financially, technically, and administratively capable of financing, planning, designing, constructing, operating, or maintaining, or any combination thereof, water supply facilities, or of providing water supply services to a public entity under the terms of a partnership agreement awarded pursuant to the provisions of this act; "Water supply facility" means the real property and the plants, structures, interconnections between existing water supply facilities, machinery and equipment and other property, real, personal and mixed, acquired, constructed or operated, as an industrial water supply system jointly owned or operated by two or more private firms, which individually or collectively possess, as of the effective date of this act, a water diversion for said system in excess of fifteen million gallons per day (mgd) under an existing water allocation permit granted by the Department of Environmental Protection pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et al.), for the purpose of augmenting the natural water resources of the State and making available an increased supply of water for all uses, or of conserving existing water resources, and any and all appurtenances necessary, useful or convenient for the collecting, impounding, storing, improving, treating, filtering, conserving or transmitting of water, and for the preservation and protection of these resources and facilities and providing for the conservation and development of future water supply resources; "Water supply services" means services provided by a water supply facility. L.1993,c.381,s.1.



Section 58:28-2 - Contracts With Private Firms For Water Supply

58:28-2. Contracts with private firms for water supply
2. The provisions of any other law, rule or regulation to the contrary notwithstanding, a single municipality which owns and operates a municipal water utility system may, within six months of the effective date of this act, enter into a contract not exceeding 40 years with a private firm for the acquisition of an equitable interest, not to exceed 50 percent, in a water supply facility for the provision of water supply services to those customers located exclusively within the boundaries of the contracting municipality or such other customers served by the contracting municipality as of the effective date of this act, which may include the financing, construction, operation or maintenance, or any combination thereof, of a water supply facility. This act shall not apply to any contract entered into by more than one municipality. L.1993,c.381,s.2.



Section 58:28-3 - Contracts Exempt From Certain Regulation

58:28-3. Contracts exempt from certain regulation
3. a. Any partnership or copartnership agreement entered into after the effective date of this act pursuant to a contract authorized under section 2 of P.L.1993, c.381 (C.58:28-2) involving a private firm not previously subject to the jurisdiction of the Board of Regulatory Commissioners or its predecessor organizations shall not be considered a public utility for the purposes of R.S.48:2-13 and shall not be subject to oversight by the Board of Regulatory Commissioners.

b. Any transaction undertaken by a partnership or copartnership established pursuant to a contract authorized under section 2 of P.L.1993, c.381 (C.58:28-2) shall be subject to oversight and approval of the Department of Environmental Protection, and shall be subject to the permit system established pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et al.), except that any proposed modification to the existing water allocation permit of a water supply facility, relating to the transaction, that would authorize the transfer to a municipality of up to one-third of the quantity of water allocated by the existing permit shall be deemed to be automatically approved pursuant to the "Water Supply Management Act," P.L.1981, c.262 (C.58:1A-1 et al.).

c. Any agreement entered into by a partnership or copartnership established pursuant to section 2 of P.L.1993, c.381 (C.58:28-2) shall not be subject to the provisions of the "New Jersey Water Supply Privatization Act," P.L.1985, c.37 (C.58:26-1 et seq.).



Section 58:28-4 - Definitions Relative To Water Supply, Wastewater Treatment Services

58:28-4 Definitions relative to water supply, wastewater treatment services
3.As used in sections 3 through 6 of P.L.2002, c.47 (C.58:28-4 through 58:28-7):

"Board" means the Board of Public Utilities.

"Concession fee" means a payment from a duly incorporated nonprofit association to the governing body of a city of the first class, regardless of when it is received, that is exclusive of or exceeds any contractually specified reimbursement of direct costs incurred by the governing body.

"Contract" means a long-term written agreement wherein a duly incorporated nonprofit association agrees to provide water supply services or wastewater treatment services on behalf of the governing body of a city of the first class and wherein the duly incorporated nonprofit association agrees to provide, during the term of the contract, capital expenditures on behalf of the governing body's water supply facility as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15) or wastewater treatment system as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), or both, as the case may be, which expenditures are set forth in the contract.

"Department" means the Department of Environmental Protection.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Division" means the Division of Local Government Services in the Department of Community Affairs.

"Proposal document" means the document prepared by or on behalf of the governing body of a city of the first class describing the water supply services or wastewater treatment services that the governing body is considering having provided by a duly incorporated nonprofit association pursuant to a contract.

L.2002,c.47,s.3.



Section 58:28-5 - Published Notice Of Intent To Enter Into Contract

58:28-5 Published notice of intent to enter into contract
4. a. The governing body of a city of the first class shall publish notice of its intent to enter into a contract pursuant to sections 1 and 2 of P.L.2002, c.47 (C.40A:12-17.1 and 40A:11-5.1) in at least one newspaper of general circulation in the jurisdiction or service area that will receive water supply services or wastewater treatment services under the terms of the contract and one newspaper of broad regional circulation, at least 30 days prior to conducting the public hearing required under section 5 of P.L.2002, c.47 (C.58:28-6). In addition, a governing body that intends to enter into a contract with a duly incorporated nonprofit association for the provision of water supply services or wastewater treatment services shall notify in writing the board, department and division of its intent.

b.The public notice required under subsection a. of this section shall describe the type of services desired and provide the name, address and phone number of the person who can provide additional information and a proposal document to an interested party.

c.The public entity shall set forth in writing the reasons for the selection of the nonprofit association and shall make this document available to the public along with the proposed contract upon request and during the public hearing conducted pursuant to section 5 of P.L.2002, c.47 (C.58:28-6)(now before the Legislature as this bill).

d.A contract entered into pursuant to sections 1 and 2 of P.L.2002, c.47 (C.40A:12-17.1 and 40A:11-5.1)(now before the Legislature as this bill) shall include provisions addressing the following:

(1)The charges, rates, fees or formulas to be used to determine the charges, rates, or fees to be charged by the nonprofit association for the water supply services or wastewater treatment services to be provided.

(2)The allocation of the risks of financing and constructing planned capital additions or upgrades to existing water supply facilities or wastewater treatment systems.

(3)The allocation of the risks of operating and maintaining the water supply facilities or wastewater treatment systems.

(4)The allocation of the risks associated with circumstances or occurrences beyond the control of the parties to the contract.

(5)The defaulting and termination of the contract.

(6)The employment of current employees of the city of the first class whose positions or employment will be affected by the terms of the contract.

(7)The nonprofit association's authority and the extent, or the procedures for the use, of that authority to initiate, negotiate and finalize the terms for a bulk sale of surplus water. The contract shall either grant the nonprofit association such authority or specifically state that the nonprofit association is denied that authority. Nothing in P.L.2002, c.47 (C.40A:12-17.1 et al.) shall be construed to authorize a city of the first class that enters into a contract pursuant to sections 1 and 2 of P.L.2002, c.47 (C.40A:12-17.1 and 40A:11-5.1) to provide for the bulk sale, lease or transfer of water if the water being transferred, leased or sold has been supplied to the city of the first class either by the New Jersey Water Supply Authority or by the North Jersey District Water Supply Commission, unless the authority pursuant to P.L.1981, c.293 (C.58:1B-1 et seq.) or the district pursuant to R.S.58:5-1 et seq., as appropriate, has agreed to the bulk sale, lease or transfer.

(8)The requirements for the provision of a performance bond by the nonprofit association, if so required by the governing body.

e.A contract entered into pursuant to sections 1 and 2 of P.L.2002, c.47 (C.40A:12-17.1 and 40A:11-5.1) shall provide that any lands leased or otherwise conveyed to the duly incorporated nonprofit association pursuant to the provisions of P.L.2002, c.47 (C.40A:12-17.1 et al.) shall not be developed for any purpose other than for the provision of water supply services or wastewater treatment services as determined by the Commissioner of Environmental Protection.

f.If a dispute over contract compliance, performance or termination cannot be resolved by the parties to the contract pursuant to the procedures set forth in the contract, either party to the contract may file with the Superior Court which has appropriate jurisdiction a request for an order either to terminate the contract based on the reasons stated in the request or for an order for other appropriate relief to the dispute. The court may take such action as it may deem necessary to facilitate the expeditious resolution of the dispute and an expeditious response to the request, including ordering the parties to undertake a dispute resolution or mediation process. The court shall use, as it deems necessary, the services of a financial expert in the area of water supply service or wastewater treatment service contracts in its analysis of the contract and the issues before it. Within 90 days after the filing of a request, the court shall either grant the request or deny the request. If the request is granted, the court shall order such appropriate relief measures or remedies as it deems appropriate and necessary.

L.2002,c.47,s.4.



Section 58:28-6 - Public Hearing On Contract

58:28-6 Public hearing on contract
5. a. The governing body of a city of the first class that intends to enter into a contract with a duly incorporated nonprofit association for the provision of water supply services as defined in subsection (16) of section 15 of P.L.1971, c.198 (C.40A:11-15), or for the provision of wastewater treatment services as defined in subsection (19) of section 15 of P.L.1971, c.198 (C.40A:11-15), or both, as the case may be, shall conduct a public hearing on the proposed contract authorized pursuant to sections 1 and 2 of P.L.2002, c.47 (C.40A:12-17.1 and 40A:11-5.1)(now before the Legislature as this bill). The governing body shall also conduct a public hearing pursuant to this section on revisions to a contract required by subsection b. of section 6 of P.L.2002, c.47 (C.58:28-7) or on substantial amendments to a contract as required by subsection g. of section 6 of P.L.2002, c.47 (C.58:28-7).

b.The governing body shall provide, at least 14 days prior to the public hearing, (1) notice in writing to the board, department and the division of its intent to enter into a contract with a duly incorporated nonprofit association for the provision of water supply services or wastewater treatment services, and (2) notice of the public hearing by publication in at least one newspaper of general circulation in the jurisdiction or service area of the governing body to be served under the terms of the proposed contract. The publication shall include notice of the date, time and place of the public hearing, notice of the place at which copies of the proposed contract will be available for public inspection, and the times during which such inspection will be permitted. The notice shall specifically state whether any concession fee will be paid by the duly incorporated nonprofit association to the governing body as a result of the contract for water supply services or wastewater treatment services, the monetary amount of the concession fee and the potential impact of the concession fee on the charges, rates or fees which will be paid for water supply services or wastewater treatment services by users in the jurisdiction or service area that will receive the water supply services or wastewater treatment services pursuant to the terms of the contract.

c.At the public hearing, the governing body shall explain the terms and conditions of the proposed contract and shall answer questions raised by prospective consumers and other interested parties. The governing body shall explain during the hearing the charges, rates or fees that will or may be charged to users in the jurisdiction or service area for water supply services or wastewater treatment services as a result of the proposed contract. In addition, the governing body shall explain any concession fee to be paid by a duly incorporated nonprofit association to the governing body as a result of the contract for water supply services or wastewater treatment services, the monetary amount of the concession fee and the potential impact of the concession fee or benefit on the charges, rates or fees which will be paid for water supply services or wastewater treatment services by users in the jurisdiction or service area that will receive the water supply services or wastewater treatment services pursuant to the terms of the contract.

d.The governing body shall produce a verbatim record of the public hearing. The record of the public hearing shall be kept open for a period of seven days following the conclusion of the hearing, during which time interested parties may submit written statements to be included in the hearing report. The governing body shall prepare a written hearing report, which shall include a copy of the proposed contract, the verbatim record of the public hearing, written statements submitted by interested parties, a copy of the bond counsel's written opinion required pursuant to section 2 of P.L.2002, c.47 (C.40A:11-5.1) and a statement prepared by the governing body summarizing the major issues raised at the public hearing and the governing body's specific responses to those issues. The governing body shall make copies of the hearing report available to interested parties, upon request, at a cost not to exceed the actual cost of printing or copying.

e.The governing body may adopt an ordinance as provided in section 1 of P.L.2002, c.47 (C.40A:12-17.1) and may enter into a contract as provided in section 2 of P.L.2002, c.47 (C.40A:11-5.1). The ordinance may be introduced at the first meeting of the governing body held after the public hearing on the proposed contract, and shall acknowledge that the contract requires approval pursuant to the provisions of section 6 of P.L.2002, c.47 (C.58:28-7).

f.Within 30 days after the close of a public hearing on a proposed contract held pursuant to subsection a. of this section and upon at least seven days' prior written notice, the governing body shall submit an application for approval to the division and the board and shall submit the hearing report to the department for review pursuant to the provisions of section 6 of P.L.2002, c.47 (C.58:28-7). The division shall specify the form of the application to be submitted.

L.2002,c.47,s.5.



Section 58:28-7 - Approval, Conditional Approval Of Application

58:28-7 Approval, conditional approval of application
6. a. Within 45 days of receipt of the application, the board and division shall approve, or conditionally approve, an application submitted by a governing body pursuant to subsection f. of section 5 of P.L.2002, c.47 (C.58:28-6). Within 25 days of receipt of the hearing report, the department shall provide any comments on the hearing report that it deems appropriate to the board, division and the governing body. If the board or division fail to approve or conditionally approve the application within 50 days after receipt, the application shall be deemed approved, unless the governing body has agreed to an extension of the period.

b.If either the board or the division conditionally approves the application, the board or division shall state in writing the revision to the proposed contract that is necessary in order for it to be approved. If the board or division determines that the required revision is substantial, the governing body shall hold a public hearing on the revision and adhere to the provisions of section 5 of P.L.2002, c.47 (C.58:28-6) in so doing, except that the required notice shall be published at least seven days prior to the public hearing. A substantial revision shall be a change that results in an increase in the charges, rates or fees which will be paid for water supply services or wastewater treatment services by users in the jurisdiction or service area that will receive the water supply services or wastewater treatment services pursuant to the terms of the contract, or that materially changes other terms and conditions of the contract. The proposed revision to the contract shall be submitted to the board, division and the department 15 days prior to the date of the public hearing.

If the board or division determines that the required revision in the conditional approval is not substantial, the governing body shall submit the proposed revision to the contract to the board and the division for approval and to the department for review. The revision shall be approved if found to be consistent with the conditions set forth in the conditional approval, or disapproved with a written explanation as to why the revision is not consistent, within 15 days after the next public meeting of the board or division.

c.In its review of a contract, the board shall apply the following criteria in determining whether to approve the contract:

(1)The duly incorporated nonprofit association entering into the contract has the technical and administrative experience to ensure continuity of service over the term of the contract and that the standards and requirements contained in the application documents concerning the technical and administrative capacity of the nonprofit association are necessary and sufficient to protect the public interest.

(2)The terms of the contract are not unreasonable. In determining whether the terms of the contract are not unreasonable, the board shall review the charge, rates or fees to be charged or assessed under the contract to determine that they are reasonable to the city of the first class, taking into consideration all of the obligations undertaken by the nonprofit association and all the benefits obtained by the city of the first class. In making this determination, the board shall not use the traditional rate based rate of return methodology.

(3)The franchise customers of a public utility participating in a contract are protected from the risks of the proposed contract and that they are not subsidizing the contract. If the nonprofit association is not a public utility, the board shall ensure that under the terms of the proposed contract the users of water outside of the jurisdiction or service area that will receive water supply services under the contract are also protected from the risks of the contract and that water users outside the jurisdiction or service area are not subsidizing the contract through increased charges, rates or fees for the supply of water.

(4)The contract contains the provisions required by paragraphs (1), (2) and (6) of subsection d. of section 4 of P.L.2002, c.47 (C.58:28-5).

Upon approval of a contract as proposed or as revised in response to a conditional approval, the jurisdiction of the board over the contract shall terminate until or unless the contract is amended to change the formula or other basis of determining charges, rates or fees contained therein.

d.In its review of a contract, the division shall apply the following criteria in determining whether to approve the contract:

(1)The terms of the proposed contract do not materially impair the ability of the governing body to punctually pay principal and interest due on its outstanding indebtedness and to supply other essential public improvements and services;

(2)A concession fee paid by a duly incorporated nonprofit association as a result of the contract is paid directly to the municipality that created or constitutes the governing body, and any concession fee paid by a duly incorporated nonprofit association to a governing body is used for the purposes of reducing or off-setting property taxes, reducing water supply services or wastewater treatment services charges, rates or fees, one-time nonrecurring expenses or capital asset expenditures related to water supply facilities or wastewater treatment systems; and

(3)The contract contains the provisions required by paragraphs (3), (4), (5), (7) and (8) of subsection d. of section 4 of P.L.2002, c.47 (C.58:28-5)(now before the Legislature as this bill).

The division shall also review and specifically approve any contract provision pursuant to which a governing body will or may execute a financing instrument for the purposes set forth in the contract. In addition, the division shall review any contract between the governing body of a city of the first class and a duly incorporated nonprofit association in which a concession fee is paid by the nonprofit association to determine if the payment of the concession fee is in the best interest of the parties to the contract.

e.The board or division may provide the governing body with any non-binding comments or advice during or after the review of the application as the board or division deems appropriate.

f.The board or division shall assess and the applicant shall pay a fee equal to the cost incurred by the board or division for an analysis of an application by an independent person who has expertise in the areas of water supply services or wastewater treatment services if during the review of an application the board or division determines that such an analysis is required.

g.If the governing body of a city of the first class and the duly incorporated nonprofit association would like to amend a contract after approval of an application by the board and division, the governing body shall submit proposed amendments to the board and division for approval and to the department for review. At the next public meeting of the board and of the division after receipt of proposed amendments, the board and the division shall determine whether the proposed amendments are substantial. If the amendments are substantial in nature as determined by either the board or the division, the governing body shall conduct a hearing pursuant to section 5 of P.L.2002, c.47 (C.58:28-6). Within 45 days of the receipt of proposed amendments that are not determined to be substantial, or within 45 days of the receipt of an application for approval of proposed amendments that are determined to be substantial, the board and division shall approve or conditionally approve the amendments in accordance with the applicable procedures established for approval of an original contract pursuant to this section.

L.2002,c.47,s.6.



Section 58:29-1 - Short Title.

58:29-1 Short title.

1. This act shall be known and may be cited as the "Watershed Protection and Management Act of 1997."

L.1997,c.261,s.1.



Section 58:29-2 - Findings, Declarations Relative To Watershed Protection And Management.

58:29-2 Findings, declarations relative to watershed protection and management.

2. The Legislature finds and declares that, on November 5, 1996, the voters overwhelmingly approved an amendment to the New Jersey Constitution dedicating the equivalent of 4 percent of the revenues annually generated by the Corporation Business Tax for financing the costs of hazardous discharge site remediation, upgrading hazardous underground storage tanks, and water quality point and nonpoint source pollution monitoring, watershed-based water resource planning and management, and nonpoint source pollution prevention projects; and that, of the 4 percent dedicated for these purposes, a minimum of one-sixth, or a minimum of $5,000,000, whichever is less, is annually dedicated for the purposes of water quality point and nonpoint source pollution monitoring, watershed-based water resource planning and management and nonpoint source pollution prevention projects.

The Legislature further finds and declares that the Department of Environmental Protection currently administers the State's water quality planning, monitoring, permitting and enforcement programs; that the department has recently begun to change its long-standing, permit-based approach to water resource protection and water pollution control to that of a watershed-based planning approach; that such an approach would greatly increase the overall efficiency and precision with which pollution control measures could be applied; and that the federal Clean Water Act establishes policy guidelines requiring states to clean up polluted waters and protect waters that meet water quality standards.

The Legislature further finds and declares that the Fiscal Year 1997 funding levels must be increased in future years to enable the department to meet the requirements of the federal Clean Water Act; and that the constitutionally dedicated and appropriated additional monies, when used to fund a watershed-based approach to water resource management and pollution control, will greatly assist the State in protecting waters that meet water quality standards and in attaining and complying with federal water quality standards.

The Legislature therefore determines that it is in the public interest and consistent with the intent of Article VIII, Section II, paragraph 6, subparagraph (a) of the New Jersey Constitution to provide statutory guidance to the department for the use of the dedicated monies; that the dedicated monies should be used to support an expansion of department efforts in the area of water resource management; and that the State should adopt a watershed-based approach to most effectively and efficiently comply with federal guidelines.

L.1997,c.261,s.2.



Section 58:29-3 - Definitions Relative To Watershed Protection And Management.

58:29-3 Definitions relative to watershed protection and management.

3. As used in this act:

"Department" means the Department of Environmental Protection;

"Federal Act" means the federal "Clean Water Act" (33 U.S.C. s.1251 et seq.);

"Total maximum daily load" means the sum of individual point and nonpoint sources of pollution, other sources such as tributaries or adjacent segments, and allocations to a reserve or margin of safety for an individual pollutant or as defined in subsequent rules and regulations of the department;

"Watershed" means a geographic area within which water, sediments, and dissolved materials drain to a particular receiving waterbody;

"Watershed management activity" means activities or projects undertaken by the department, the Pinelands Commission established pursuant to section 4 of P.L.1979, c.111 (C.13:18A-4), or a watershed management group to improve the condition or prevent further degradation of a watershed, and may include, but need not be limited to, public meetings to discuss and exchange information on watershed issues, the establishment and operation of a stakeholders advisory group or groups dedicated to preserving and protecting a watershed, the monitoring, water quality modeling or assessment of the condition of a watershed, the development of policy goals to reduce the amount of pollutants discharged into a watershed, the development of projects designed to enhance or restore a watershed, the development, in consultation with the department, of a watershed management plan, or the reassessment of a watershed to determine whether the policy goals or the objectives of a watershed management plan have been attained;

"Watershed management area" means a geographic area in the State, as designated by the department, within which may be found one or more watersheds;

"Watershed management group" means a group recognized by the department as the entity representing the various interests within one or more watersheds located in a watershed management area and whose purpose is to improve the condition or prevent further degradation of a watershed or watersheds. A watershed management group shall include, but need not be limited to, local and county government officials, a representative of water purveyors, a representative of wastewater utilities or authorities, a representative of the business community, a representative of the development community, and a representative of the environmental community; except that a watershed management group need not include all such officials or representatives if any such officials or representatives decline or are unable to participate in the watershed management group as may be determined by the department in accordance with guidelines or rules and regulations adopted by the department. Where a regional planning agency has been created for all or part of the watershed management area to be represented by the watershed management group, an official of that regional planning agency shall be included in the watershed management group; and

"Watershed management plan" means a plan developed by the department, or by the Pinelands Commission or a watershed management group in consultation with the department, designed to improve the condition or prevent further degradation of a watershed or watersheds, and shall include consideration of groundwater quality and quantity, consideration of water supply quality and quantity, a determination of the total maximum daily load amount of pollutants that can be discharged into the watershed or watersheds targeted by the plan, the implementation of water quality-based effluent limits for point sources, and regulatory and best management practices to control nonpoint sources of pollution.

L.1997,c.261,s.3.



Section 58:29-4 - "Watershed Management Fund," Established.

58:29-4 "Watershed Management Fund," established.

4. The "Watershed Management Fund," hereinafter referred to as the "fund," is hereby established as a nonlapsing, revolving fund in the Department of Environmental Protection. The fund shall be credited annually with all monies appropriated pursuant to the requirements of Article VIII, Section II, paragraph 6, subparagraph (a) of the New Jersey Constitution. Any interest that accrues on monies in the fund shall be credited to the fund.

L.1997,c.261,s.4.



Section 58:29-5 - Purposes Of Fund.

58:29-5 Purposes of fund.

5. Monies in the fund shall be used only for the following purposes:

a. The development and adoption of a priority list of water quality limited waterbodies pursuant to the requirements of section 303(d)(1)(A) of the Federal Act (33 U.S.C. s.1313);

b. The monitoring and assessment of all State waters pursuant to the requirements of section 305(b) of the Federal Act (33 U.S.C. s.1315);

c. The delineation of watershed management areas and stream segments;

d. The identification of potential causes of the use impairment or water quality standard violations related to waterbodies on the priority list required pursuant to sections 303(d)(1)(A) and 305(b) of the Federal Act by means of assessment of reliable data, including, but not necessarily limited to, identification of point sources, nonpoint sources, habitat degradation, and hydrologic changes. This identification shall include a broad-based intensive survey monitoring program that shall supplement the existing chemical, biological and toxics-in-biota monitoring networks, and that shall intensively sample watersheds or segments of watersheds on a periodic basis and establish a detailed watershed-wide assessment process. The number of monitoring sites within a watershed shall be determined by existing water quality, land uses, known and potential pollution sources, and the amount of available historical data. The supplemental survey monitoring program, shall be designed to provide:

(1) a detailed profile of water quality over specified time periods;

(2) an identification and detailed profile of both point and nonpoint pollution sources;

(3) a quantification of pollutant loadings and pollution impacts on receiving waters from both point and nonpoint sources; and

(4) water quality modeling based upon amounts of point and nonpoint sources of pollution and land use;

e. The development of total maximum daily loads and water quality-based effluent limitations for water quality limited waterbodies, as required pursuant to section 303(d)(1)(C) of the Federal Act, and any rules or regulations adopted pursuant thereto;

f. The development and presentation of data on the department's Geographic Information System (GIS);

g. The development and adoption of pollution prevention best management practices to control point and nonpoint sources of pollution;

h. The characterization of land use and land cover in each watershed;

i. The development and adoption of a watershed management plan;

j. The development and planning by the department of a watershed management program and the integration of the department's rules and regulations with the program; and

k. The development and implementation of a watershed protection loan and grant program, as described pursuant to section 6 of this act.

L.1997,c.261,s.5.



Section 58:29-6 - Loan And Grant Program.

58:29-6 Loan and grant program.

6. a. (1)The department shall establish a loan and grant program to assist watershed management groups in the funding of watershed management activities. A watershed management group may apply to the department for a loan or grant pursuant to this subsection on forms prescribed by the department. The application shall state the objectives of the group, including the watershed management activities proposed and for which loan or grant monies are requested.

(2) A watershed management group may, pursuant to guidance provided or rules or regulations adopted by the department, distribute all or part of the loan or grant to another person who is to perform a watershed management activity for which the loan or grant was provided. If the watershed management group distributes the loan or grant to a person who has a NJPDES permit to discharge pollutants into the waters of the State pursuant to P.L.1977, c.74 (C.58:10A-1 et seq.), the distribution shall be conditioned upon the permittee providing a match of one dollar for every dollar provided by the loan or grant. The match may be made either as a monetary payment or as an in-kind contribution. Any person who has a NJPDES permit and who accepts a loan or grant pursuant to this subsection shall agree not to use any of the loan or grant monies for the purpose of complying with NJPDES permit requirements.

b. The department shall establish guidelines for the development of watershed management plans by watershed management groups. The department shall provide guidance and technical assistance to watershed management groups seeking assistance in the development of a watershed management plan or in the development and implementation of watershed management activities.

L.1997,c.261,s.6.



Section 58:29-7 - Use Of Appropriated Funds.

58:29-7 Use of appropriated funds.

7. a. Any monies appropriated to the department pursuant to Article VIII, Section II, paragraph 6, subparagraph (a) of the New Jersey Constitution, and deposited in the fund, shall be used to support the purposes set forth in section 5 of this act to the extent that those purposes constitute activities in addition to those undertaken by the department in Fiscal Year 1997.

b. Monies shall be appropriated to the department pursuant to Article VIII, Section II, paragraph 6, subparagraph (a) of the New Jersey Constitution, deposited in the fund, and allocated for the following purposes:

(1) From the monies appropriated in Fiscal Year 1997 pursuant to section 8 of this act, 100 percent of the monies shall be used by the department to support the purposes established in subsections a. through j. of section 5 of this act;

(2) From the monies appropriated in Fiscal Year 1998, not more than 35 percent of the monies may be used to support the purposes identified in subsection k. of section 5 of this act and the remainder of the monies shall be used by the department to support the purposes established in subsections a. through j. of section 5 of this act; and

(3) From the monies appropriated in Fiscal Year 1999 and every year thereafter, not more than 50 percent of the monies may be used to support the purposes identified in subsection k. of section 5 of this act and the remainder of the monies shall be used by the department to support the purposes established in subsections a. through j. of section 5 of this act.

c. The department may not expend any monies that are or may be appropriated by the Legislature for the purposes identified in subsection k. of section 5 of this act until the department submits a list of proposed loan or grant recipients to the Legislature, and the Legislature, by the passage of a concurrent resolution, approves that list. The Legislature may approve all or part of that list and only those persons listed in the approved concurrent resolution may receive a watershed protection loan or grant from the department. The concurrent resolution may limit or specify the amount of any loan or grant and may establish any other condition of receiving the loan or grant. The list of proposed recipients submitted to the Legislature by the department shall specify the name of the proposed recipient, the amount of the loan or grant to be awarded, the intended purpose of the loan or grant, the watershed or watersheds involved, and any other information relevant to the award of the loan or grant.

d. The department may not expend any monies in Fiscal Year 1999 and thereafter that are or may be appropriated by the Legislature for the purposes identified in subsection k. of section 5 of this act until the department has adopted rules and regulations, pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), concerning the development and implementation of watershed management activities by watershed management groups and the submission and review of loan and grant applications.

e. Any transfer of appropriated funds between purposes authorized by this section shall require the approval of the Joint Budget Oversight Committee or its successor. No such transfer of funds shall be approved by the committee or its successor if the transfer would cause exceedance of the funding percentage allocation limitations set forth in subsection b. of this section. Any transfer of funds from an approved loan or grant recipient to another approved loan or grant recipient shall also require the approval of the committee or its successor.

L.1997,c.261,s.7.



Section 58:29-8 - Annual Appropriation To Municipalities For Lands Subject To Moratorium On Conveyance Of Watershed Lands.

58:29-8 Annual appropriation to municipalities for lands subject to moratorium on conveyance of watershed lands.

1.There shall be appropriated each State fiscal year from the "Highlands Protection Fund" created pursuant to section 19 of P.L.2004, c.120 (C.54:1-85) to each municipality within which any lands subject to the moratorium on the conveyance of watershed lands imposed pursuant to section 1 of P.L.1988, c.163, as amended by section 1 of P.L.1990, c.19, are located an amount of $47 per acre of such lands located within the municipality. Notwithstanding the provisions of this section to the contrary, the per acre amount of watershed moratorium offset aid prescribed by this section shall be adjusted annually in direct proportion to the increase or decrease in the Consumer Price Index for all urban consumers in the New York City area as reported by the United States Department of Labor. The adjustment shall become effective on July 1 of the year in which the adjustment is made.

L.1999,c.225,s.1; amended 2004, c.120, s.82; per s.3 of 1999, c.225, act to expire on certain contingency.



Section 58:30-1 - Short Title.

58:30-1 Short title.

1.Sections 1 through 9 of this act shall be known and may be cited as the "Water Infrastructure Protection Act."

L.2015, c.18, s.1.



Section 58:30-2 - Findings, Declarations Relative To Water And Wastewater Treatment And Conveyance Systems.

58:30-2 Findings, declarations relative to water and wastewater treatment and conveyance systems.

2.The Legislature finds and declares that:

a.The maintenance and operation of water and wastewater treatment and conveyance systems is vital to ensuring the protection of water quality and clean drinking water in New Jersey;

b.There are public water and wastewater systems in the State that present serious risks to the integrity of drinking water and the environment because of issues such as aging infrastructure systems, the deterioration of the physical assets of the systems, or damage to infrastructure so severe that it is beyond governmental capacity to restore;

c.Under the appropriate circumstances, the transfer of these threatened water and wastewater assets to a capable private or public entity with the financial resources and expertise to improve management, operation, and continued maintenance of the assets could help ensure the protection of drinking water; and

d.It is in the public interest that public entities have the option to transfer, lease, or sell water or wastewater assets if there exist emergent conditions that threaten drinking water or the environment.

L.2015, c.18, s.2.



Section 58:30-3 - Definitions Relative To Water And Wastewater Treatment And Conveyance Systems.

58:30-3 Definitions relative to water and wastewater treatment and conveyance systems.

3.As used in this act,

"Board" means the Board of Public Utilities.

"Capable private or public entity" means any private or public water system owner who, at the time of submitting a proposal to long-term lease or purchase public water or wastewater assets, currently (1) owns a system serving no less than the number of residential and commercial accounts as the system which the entity is proposing to lease or purchase, and (2) is not a significant noncomplier, as defined pursuant to section 3 of P.L.1977, c.7 (C.58:10A-3), is not currently the subject of a formal enforcement action initiated by the New Jersey Department of Environmental Protection to address a material violation by the entity which has not been corrected over a reasonable period of time given the specific situation, or is not substantially out of compliance with an administrative consent order, settlement agreement, stipulation of settlement or judicial consent order entered into with the department.

"Department" means the Department of Environmental Protection.

"Director" means the Director of the Division of Local Government Services in the Department of Community Affairs.

"Governing body" means a "governing body" as defined in section 3 of the "New Jersey Wastewater Treatment Public-Private Contracting Act," P.L.1995, c.216 (C.58:27-19 through C.58:27-27).

"Licensed engineer" means a professional engineer licensed pursuant to P.L.1938, c.342 (C.45:8-27 et seq.).

"Long-term lease" means a lease of longer than 30 years under which the municipal owner seeks to transfer ownership of the system at the end of the lease term.

"Owner" means any municipality, except a municipality that is a city of the first class with a population of 270,000 or more according to the latest federal decennial census, that owns water or wastewater assets. Municipalities constituting a joint meeting, and the joint meeting itself shall not be considered an owner for the purposes of this definition.

"Registered apprenticeship program" means an apprenticeship program registered with and approved by the United States Department of Labor and which provides to each trainee combined classroom and on-the-job training under the direct and close supervision of a highly skilled worker in an occupation recognized as an apprenticeable trade, and which meets the program performance standards of enrollment and graduation under 29 C.F.R. s.29.6.

"System" means the plants, structures, and other real and personal property of an owner that is, or is to be, acquired, constructed, or operated for the purpose of processing water or wastewater, including sewage, for distribution or treatment.

"Water or wastewater assets" means any system along with any other related buildings, equipment, or other infrastructure.


L.2015, c.18, s.3.



Section 58:30-4 - Sale, Long-term Lease Of Assets.

58:30-4 Sale, long-term lease of assets.

4.If an owner determines that emergent conditions exist, the owner may long-term lease or sell its water or wastewater assets to a capable private or public entity pursuant to the provisions of sections 5 through 9 of P.L.2015, c.18 (C.58:30-5 through C.58:30-9). An owner may so long-term lease or sell its water or wastewater assets without any referendum except as may be required pursuant to subsection g. of section 5 of P.L.2015, c.18 (C.58:30-5).

L.2015, c.18, s.4.



Section 58:30-5 - Determination Of Existence Of Emergent Conditions.

58:30-5 Determination of existence of emergent conditions.

5. a. The determination that emergent conditions exist shall be made by certification of the mayor, the mayor's designee of the municipality, and a licensed engineer.

b.Emergent conditions shall exist if at least one of the following conditions is met:

(1)The system is located in an area designated by the Department of Environmental Protection as an Area of Critical Water Supply Concern I or II, or any future designation or newly added area of critical water supply concern;

(2)The owner of the system is a significant noncomplier, as defined pursuant to section 3 of P.L.1977, c.7 (C.58:10A-3), has been the subject of a formal enforcement action initiated by the department, or is substantially out of compliance with an administrative consent order, settlement agreement, stipulation of settlement, or judicial consent order entered into with the department; or

(3)There is a present deficiency or violation of maximum contaminant levels established pursuant to the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), concerning the availability or potability of water, or concerning the provision of water at adequate volume or pressure, or distribution or treatment of wastewater;

(4)There is a demonstrated lack of historical investment, repair, or sustainable maintenance as determined by the department, or material damage to the infrastructure of the system; or

(5)The system owner lacks the financial, technical, or managerial capacity to adequately address any of the foregoing on a sustainable basis or own and operate the system in a way that supports economic activity in the municipality on a sustainable basis.

c.Should the owner determine that one or more emergent conditions contained in subsection b. of this section exists and that it is necessary to take steps to effectuate the sale or long-term lease of its water or wastewater assets to a capable private or public entity pursuant to this act to address these emergent conditions and to operate and maintain the system, the owner shall through the utilization of applicable public procurement laws of the State of New Jersey retain the services of an independent financial advisor to review, analyze and report on the value of the system and the short and long term impacts to rate-payers of the cash-flow structure of the proposed transaction and to provide an estimate as to the financial requirements necessary to address the emergent conditions and to operate and maintain the system. Upon completion of the analysis and review, the independent financial advisor shall transmit its report to the owner. Within 10 days of the approval of the report by the owner, the owner shall transmit copies to the board, the director, and the department and shall make the report available for public review.

d.After the independent financial advisor has completed its analysis of the financial aspects of the proposed transaction and has presented its report to the owner, a public hearing on the proposed emergent condition certification shall be held. The owner shall provide notice of the public hearing no less than 30 days prior to the date of the hearing. The notice shall prominently state the findings upon which the certification of emergent conditions is based, a summary of the findings by the independent financial advisor and that the certification is in anticipation of a proposed long-term lease or sale of water or wastewater assets to a capable private or public entity. Notice of the public hearing shall be published on the official Internet website of the municipality and at least once in one or more newspapers circulating in the municipality. Notice of the public hearing shall be published on the official Internet website of the county and at least once in one or more newspapers circulating in the county. If an applicable official website does not exist, notice of the public hearing shall be published on the official Internet website of the Department of Community Affairs.

e.After the public hearing and after giving due consideration to the findings of the independent financial advisor, the governing body of the owner shall, by resolution adopted by at least two-thirds of its authorized membership, certify that one or more emergent conditions exist and that the owner intends to sell or long-term lease its water or wastewater assets to a capable private or public entity to address these emergent conditions and to operate and maintain the system. Within five days of the adoption of the resolution, the governing body of the owner shall transmit a true copy of the resolution, to the department, the board, and the director. Within 30 days of receipt of the resolution by the department, the department shall approve or reject the owner's emergent conditions certification as contained in the resolution.

f.Upon receipt of the approval of the emergent conditions certification by the Department of Environmental Protection, the owner shall publish notice of the approval if the owner chooses to proceed with the sale or long-term lease of its water or wastewater assets to a capable private or public entity. The notice shall prominently state that the certification is in anticipation of a long-term lease or sale of water or wastewater assets to a capable private or public entity. Notice of the approval shall be published on the official Internet website of the municipality and at least once in one or more newspapers circulating in the municipality, and shall prominently state that a petition may be filed within 45 days after the publication of such notice to require a referendum before a resolution authorizing the long-term lease or sale of water or wastewater assets may take effect. If an applicable official website does not exist, notice of the approval shall be published on the official Internet website of the Department of Community Affairs.

g.A petition may be filed with the municipal clerk, no later than 45 days after the notice of the approval of the emergent conditions certification is published, protesting the lease or sale of water or wastewater assets without a public referendum. If the petition is signed by a number of legal voters of the municipality equal to at least 15% of the total votes cast in the municipality at the last election at which members of the General Assembly were elected, a resolution to lease or sell water or wastewater assets shall not take effect unless the lease or sale of such assets is approved pursuant to R.S.40:62-4 and R.S.40:62-5. If a petition is not filed pursuant to this subsection, a resolution to lease or sell water or wastewater assets shall not be subject to a public referendum.

L.2015, c.18, s.5.



Section 58:30-6 - Request For Qualifications.

58:30-6 Request for qualifications.

6. a. A request for qualifications from a capable private or public entity wishing to be considered for the long-term lease or sale of the owner's system shall be advertised after the emergent conditions certification pursuant to subsection e. of section 5 of P.L.2015, c.18 (C.58:30-5), but no less than 30 days prior to the date on which responses to the request are due. The advertisement of the request for qualifications shall be published on the official Internet website of the municipality and at least once in one or more newspapers circulating in the municipality. An owner shall also publish the advertisement of the request for qualifications at least once in one or more newspapers with Statewide circulation. If an applicable official website does not exist, the advertisement of the request for qualifications shall be published on the official Internet website of the Department of Community Affairs.

b.After an emergent conditions certification is made pursuant to subsection e. of section 5 of P.L.2015, c.18 (C.58:30-5), the owner shall determine the qualified respondents. The owner shall issue a request for proposals to each qualified respondent no less than 14 days prior to the date established for submission of the proposals. The request for proposals shall include relevant technical submissions, documents, and criteria including but not limited to a description of the facilities and the debt related thereto and the evaluation criteria to be used in the selection of the designated respondent. The proposals shall include and shall be evaluated by, at a minimum, the following:

(1)the documented deficiencies of the owner's system upon which the emergent conditions certification is based and a description of the corrective measures to be undertaken by the respondent to address and correct the identified emergent conditions;

(2)a description of the financial, managerial, and technical capabilities of the respondent to operate and maintain the system in compliance with all applicable State and federal laws and regulations, as well as a description of all the respondent's outstanding and pending violations of the "Pollution Prevention Act," P.L.1991, c.235 (C.13:1D-35 et seq.); P.L.1942, c.308 (C.58:11-9.1 et seq.); "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.); and the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.);

(3)an analysis of the relevant expenditures associated with such activities and the projected impact on customer rates;

(4)an analysis of any Internal Revenue Code or other tax code issues that may arise from the long-term lease or sale of a publicly funded water or wastewater asset, as well as any potential short-term or long-term costs arising there from;

(5)a long-term capital improvement or asset management plan; and

(6)any other pertinent information required of or deemed appropriate by the owner.

c.Upon a review of the proposals submitted by qualified respondents, the governing body of an owner shall, by resolution adopted by at least two-thirds of its authorized membership, designate one qualified respondent, whose proposal the governing body finds to be the most advantageous to the public, taking into consideration the evaluation criteria set forth in the request for proposals and as specified under subsection b. of this section. The resolution shall include a detailed summary of the governing body's findings that the proposal of the designated respondent is most advantageous to the public. The summary shall be published in accordance with the notification requirements of section 5 of P.L.2015, c.18 (C.58:30-5).

L.2015, c.18, s.6.



Section 58:30-7 - Negotiations For A Contract For Lease Or Sale.

58:30-7 Negotiations for a contract for lease or sale.

7. a. After the designated respondent is selected, negotiations for a contract for the lease or sale of the water or wastewater assets may commence between the owner and the designated respondent.

b. (1) Every proposed contract shall include a clause stating that to the extent it does not violate any existing collective bargaining agreements between the capable private or public entity and its employees, the capable private or public entity shall give first consideration in hiring to any public employees displaced by the long-term lease or sale of the water or waste water assets.

(2)After an agreement on a proposed contract is reached between the owner and the designated respondent, the governing body of the owner shall, by resolution adopted by at least two-thirds of its authorized membership, cause the proposed contract to be submitted to the board for approval and cause the proposed use of proceeds of the long-term lease or sale to be submitted to the director for approval.

c. (1) The proposed contract submitted to the board shall include the rent or sale price, any appraisals supporting the rent or sale price, documentation regarding the defeasance of debt, and any other information requested by the board. The board shall approve or reject the proposed contract within 90 days of receipt thereof. If no disposition is made within 90 days, the proposed contract shall be deemed approved.

(2)For the purposes of rate making and recovery, the board shall accept the negotiated sale price between the owner and the designated respondent as the new rate base effective as of the date of the approval of the long-term lease or sale, as may be the case, provided the price is deemed reasonable.

The rent or sale price shall be deemed reasonable if it meets the following conditions:

(a)The rent or sale price is sufficient to defease the debt of the owner; and either

(b) (i) The rent or sale price is within the range of any appraisals obtained with respect to the long-term lease or sale of the water or wastewater assets; or

(ii)If there is little or no established rate base for the water or wastewater assets, the rent or sale price is reasonably comparable to a proxy rate base equivalent to the rate base of the designated respondent.

(3)In valuing the water or wastewater assets, appraisers shall comply with the Uniform Standards of Professional Appraisal Practice promulgated by the Appraisal Standards Board of the Appraisal Foundation.

(4)In valuing the water or wastewater assets and for the purposes of rate making, the original source of funding for any part of the water or wastewater assets shall not be relevant.

(5)Reasonable and prudent transaction, closing, and transition costs incurred by the designated respondent shall be recoverable in rates.

(6)The proposed use of proceeds submitted to the director shall include the rent or sale price, the total amount required to defease debt, any costs associated with compliance with the Internal Revenue Code or other tax code that may arise from the long-term lease or sale of a publicly funded water or wastewater asset, the remaining proceeds after the defeasance of debt and Internal Revenue Service compliance costs, the amount dedicated to the following, in order of priority: compliance with the provisions of the "Pollution Prevention Act," P.L.1991, c.235 (C.13:1D-35 et seq.); P.L.1942, c.308 (C.58:11-9.1 et seq.); "The Realty Improvement Sewerage and Facilities Act (1954)," P.L.1954, c.199 (C.58:11-23 et seq.); and the "Safe Drinking Water Act," P.L.1977, c.224 (C.58:12A-1 et seq.), any outstanding fees or fines owed by the entity to any federal, State, county or local governmental units, capital improvements, community improvements, and general purposes of the owner. The amount dedicated to capital improvements shall comply with a previously adopted long-term capital improvement plan or asset management plan, and must represent at least 50 percent of the remaining proceeds once the debt is defeased. The director shall approve or reject the proposed use of proceeds within 30 days of receipt thereof. If no disposition is made within 30 days, the proposed use of proceeds shall be deemed approved.

L.2015, c.18, s.7.


58:30-8 Contract for long-term lease or sale.


8.After the proposed contract and proposed use of proceeds have been approved pursuant to subsection c. of section 7 of P.L.2015, c.18 (C.58:30-7), the governing body of the owner may, by resolution adopted by at least two-thirds of its authorized membership, enter into a contract for the long-term lease or sale of the water or wastewater assets with the designated respondent.

L.2015, c.18, s.8.



Section 58:30-9 - Requirements For Contractor, Subcontractor.

58:30-9 Requirements for contractor, subcontractor.

9.Any contractor or subcontractor hired by the designated respondent, in the performance of a contract entered into pursuant to section 8 of P.L.2015, c.18 (C.58:30-8), shall:

a. (1) be paid, or pay any worker employed by the contractor or subcontractor, not less than the wage rate for their craft or trade as determined by the Commissioner of Labor and Workforce Development pursuant to the provisions of the "New Jersey Prevailing Wage Act," P.L.1963, c.150 (C.34:11-56.25 et seq.) and shall comply with the requirements of section 2 of P.L.2007, c.343 (C.34:13B-2.1);

b.only employ a worker from an apprenticeable trade who is either an apprentice participating in a registered apprenticeship program or who has completed a registered apprenticeship program, unless the contractor or subcontractor certifies that each such worker shall be paid no less than the journeyman rate established for the apprenticeable trade performed pursuant to P.L.1963, c.150 (C.34:11-56.25 et seq.); and

c.all contractors and subcontractors shall comply with the provisions of "The Public Works Contractor Registration Act," P.L.1999, c.238 (C.34:11-56.48 et seq.).

L.2015, c.18, s.9.






Title 59 - Claims Against Public Entities

Section 59:1-1 - Short Title

59:1-1. Short title
This subtitle shall be known and may be cited as the "New Jersey Tort Claims Act."

L.1972, c. 45, s. 59:1-1.



Section 59:1-2 - Legislative Declaration

59:1-2. Legislative declaration
The Legislature recognizes the inherently unfair and inequitable results which occur in the strict application of the traditional doctrine of sovereign immunity. On the other hand the Legislature recognizes that while a private entrepreneur may readily be held liable for negligence within the chosen ambit of his activity, the area within which government has the power to act for the public good is almost without limit and therefore government should not have the duty to do everything that might be done. Consequently, it is hereby declared to be the public policy of this State that public entities shall only be liable for their negligence within the limitations of this act and in accordance with the fair and uniform principles established herein. All of the provisions of this act should be construed with a view to carry out the above legislative declaration.

L.1972, c. 45, s. 59:1-2.



Section 59:1-3 - Definitions.

59:1-3 Definitions.

59:1-3. Definitions. As used in this subtitle:

"Employee" includes an officer, employee, or servant, whether or not compensated or part-time, who is authorized to perform any act or service; provided, however, that the term does not include an independent contractor.

"Employment" includes office; position; employment; or service, under the supervision of the Palisades Interstate Park Commission, in a volunteer program in that part of the Palisades Interstate Park located in New Jersey, as an emergency management volunteer or as a volunteer doing work for the Division of Parks and Forestry, the Division of Fish and Wildlife, or the New Jersey Natural Lands Trust, as authorized by the Commissioner of Environmental Protection, or for the New Jersey Historic Trust.

"Enactment" includes a constitutional provision, statute, executive order, ordinance, resolution or regulation.

"Injury" means death, injury to a person, damage to or loss of property or any other injury that a person may suffer that would be actionable if inflicted by a private person.

"Law" includes enactments and also the decisional law applicable within this State as determined and declared from time to time by the courts of this State and of the United States.

"Public employee" means an employee of a public entity, and includes: a person participating, under the supervision of the Palisades Interstate Park Commission, in a volunteer program in that part of the Palisades Interstate Park located in New Jersey.

"Public entity" includes the State, and any county, municipality, district, public authority, public agency, and any other political subdivision or public body in the State.

"State" shall mean the State and any office, department, division, bureau, board, commission or agency of the State, but shall not include any such entity which is statutorily authorized to sue and be sued. "State" also means the Palisades Interstate Park Commission, but only with respect to employees, property and activities within the State of New Jersey.

"Statute" means an act adopted by the Legislature of this State or by the Congress of the United States.

L.1972, c.45, s.59:1-3; amended 1980, c.104, s.11; 1987, c.259, s.5; 1994, c.58, s.64; 1995, c.383, s.4; 1997, c.199, s.4; 1999, c.152, s.58; 2005, c.155, s.104.



Section 59:1-4 - Effect Upon Liability Based On Contract Or Right To Relief Other Than Damages

59:1-4. Effect upon liability based on contract or right to relief other than damages
Nothing in this act shall affect liability based on contract or the right to obtain relief other than damages against the public entity or one of its employees.

L.1972, c. 45, s. 59:1-4.



Section 59:1-5 - Workmen's Compensation Laws Not Repealed

59:1-5. Workmen's compensation laws not repealed
Nothing in this act shall be construed to affect, alter or repeal any provision of the workmen's compensation laws of this State.

L.1972, c. 45, s. 59:1-5.



Section 59:1-6 - Military And Veterans Laws Not Repealed

59:1-6. Military and veterans laws not repealed
Nothing in this act shall be construed to affect, alter or repeal any provision of the military and veterans law of this State, except as specifically provided in repealer section 59:12-2 of this subtitle.

L.1972, c. 45, s. 59:1-6.



Section 59:1-7 - Effect Of Assumption Of Liability By United States

59:1-7. Effect of assumption of liability by United States
Any waiver of immunity and assumption of liability contained in this act shall not apply in circumstances where liability has been or is hereafter assumed by the United States, to the extent of such assumption of liability.

L.1972, c. 45, s. 59:1-7.



Section 59:2-1 - Immunity Of Public Entity Generally

59:2-1. Immunity of public entity generally
a. Except as otherwise provided by this act, a public entity is not liable for an injury, whether such injury arises out of an act or omission of the public entity or a public employee or any other person.

b. Any liability of a public entity established by this act is subject to any immunity of the public entity and is subject to any defenses that would be available to the public entity if it were a private person.

L.1972, c. 45, s. 59:2-1.



Section 59:2-1.1 - Immunity From Liability For Certain Civil Actions Arising From Roadway Solicitations

59:2-1.1. Immunity from liability for certain civil actions arising from roadway solicitations

2. Notwithstanding any provisions of law to the contrary, a municipality, a county or the State shall not be liable in any civil action for damages for property damage or personal injury resulting from a motor vehicle accident arising out of or in the course of roadway solicitations for the purpose of soliciting contributions, conducted by charitable organizations, as defined pursuant to section 3 of P.L.1994, c.16 (C.45:17A-20), pursuant to R.S.39:4-60.

L.1997,c.82,s.2.



Section 59:2-1.2 - Immunity From Liability For Public Entities, Employees For Damages Resulting From Computer Failure In Certain Circumstances.

59:2-1.2 Immunity from liability for public entities, employees for damages resulting from computer failure in certain circumstances.

1.Notwithstanding any provision of law to the contrary, a public entity, public employee, bi-state governmental entity of which the State of New Jersey is a member, or an employee of such an entity, shall not be liable in any civil action for damages resulting from or caused directly or indirectly by the failure of computer hardware or software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort or otherwise process dates or times.

L.1999,c.287,s.1.



Section 59:2-2 - Liability Of Public Entity

59:2-2. Liability of public entity
a. A public entity is liable for injury proximately caused by an act or omission of a public employee within the scope of his employment in the same manner and to the same extent as a private individual under like circumstances.

b. A public entity is not liable for an injury resulting from an act or omission of a public employee where the public employee is not liable.

L.1972, c. 45, s. 59:2-2.



Section 59:2-3 - Discretionary Activities

59:2-3. Discretionary activities
a. A public entity is not liable for an injury resulting from the exercise of judgment or discretion vested in the entity;

b. A public entity is not liable for legislative or judicial action or inaction, or administrative action or inaction of a legislative or judicial nature;

c. A public entity is not liable for the exercise of discretion in determining whether to seek or whether to provide the resources necessary for the purchase of equipment, the construction or maintenance of facilities, the hiring of personnel and, in general, the provision of adequate governmental services;

d. A public entity is not liable for the exercise of discretion when, in the face of competing demands, it determines whether and how to utilize or apply existing resources, including those allocated for equipment, facilities and personnel unless a court concludes that the determination of the public entity was palpably unreasonable. Nothing in this section shall exonerate a public entity for negligence arising out of acts or omissions of its employees in carrying out their ministerial functions.

L.1972, c. 45, s. 59:2-3.



Section 59:2-4 - Adoption Or Failure To Adopt Or Enforce A Law

59:2-4. Adoption or failure to adopt or enforce a law
A public entity is not liable for any injury caused by adopting or failing to adopt a law or by failing to enforce any law.

L.1972, c. 45, s. 59:2-4.



Section 59:2-5 - Issuance, Denial, Suspension Or Revocation Of Permit, License, Etc.

59:2-5. Issuance, denial, suspension or revocation of permit, license, etc.
A public entity is not liable for an injury caused by the issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order, or similar authorization where the public entity or public employee is authorized by law to determine whether or not such authorization should be issued, denied, suspended or revoked.

L.1972, c. 45, s. 59:2-5.



Section 59:2-6 - Failure To Inspect, Or Negligent Inspection Of, Property

59:2-6. Failure to inspect, or negligent inspection of, property
A public entity is not liable for injury caused by its failure to make an inspection, or by reason of making an inadequate or negligent inspection of any property; provided, however, that nothing in this section shall exonerate a public entity from liability for negligence during the course of, but outside the scope of, any inspection conducted by it, nor shall this section exonerate a public entity from liability for failure to protect against a dangerous condition as provided in chapter 4.

L.1972, c. 45, s. 59;2-6.



Section 59:2-7 - Recreational Facilities

59:2-7. Recreational facilities
A public entity is not liable for failure to provide supervision of public recreational facilities; provided, however, that nothing in this section shall exonerate a public entity from liability for failure to protect against a dangerous condition as provided in chapter 4.

L.1972, c. 45, s. 59:2-7.



Section 59:2-8 - Public Assistance Programs--termination Of Benefits

59:2-8. Public assistance programs--termination of benefits
A public entity is not liable for injuries caused by the termination or reduction of benefits under a public assistance program.

L.1972, c. 45, s. 59:2-8.



Section 59:2-9 - Slander Of Title

59:2-9. Slander of title
A public entity is not liable for its acts or omissions resulting in a slander on the title of any property.

L.1972, c. 45, s. 59:2-9.



Section 59:2-10 - Public Employee Conduct--limitation On Entity Liability

59:2-10. Public employee conduct--limitation on entity liability
A public entity is not liable for the acts or omissions of a public employee constituting a crime, actual fraud, actual malice, or willful misconduct.

L.1972, c. 45, s. 59:2-10.

59:2-11 Actions of public entity, employee; immunity.

8.No action or inaction by a public entity or public employee in implementing the provisions of P.L.2002, c.130 (C.2C:58-2.2 et al.), including but not limited to the promulgating, amending or supplementing of a list of personalized handguns that may be sold in this State, shall constitute a representation, warranty or guarantee by any public entity or employee with regard to the safety, use or any other aspect or attribute of a personalized handgun.

No action to recover damages shall arise or shall be brought against any public entity or public employee for any action or inaction related to or in connection with the implementation of any aspect of P.L.2002, c.130 (C.2C:58-2.2 et al.).

L.2002,c.130,s.8.



Section 59:2-11 - Actions Of Public Entity, Employee; Immunity.

59:2-11 Actions of public entity, employee; immunity.

8.No action or inaction by a public entity or public employee in implementing the provisions of P.L.2002, c.130 (C.2C:58-2.2 et al.), including but not limited to the promulgating, amending or supplementing of a list of personalized handguns that may be sold in this State, shall constitute a representation, warranty or guarantee by any public entity or employee with regard to the safety, use or any other aspect or attribute of a personalized handgun.

No action to recover damages shall arise or shall be brought against any public entity or public employee for any action or inaction related to or in connection with the implementation of any aspect of P.L.2002, c.130 (C.2C:58-2.2 et al.).

L.2002,c.130,s.8.



Section 59:3-1 - Liability Generally

59:3-1. Liability generally
59:3-1. Generally. a. Except as otherwise provided by this act, a public employee is liable for injury caused by his act or omission to the same extent as a private person.

b. The liability of a public employee established by this act is subject to any immunity of a public employee provided by law and is subject to any defenses that would be available to the public employee if he were a private person.

c. A public employee is not liable for an injury where a public entity is immune from liability for that injury.

L.1972, c.45, s.59:3-1; amended 1994,c.49,s.1.



Section 59:3-2 - Discretionary Activities

59:3-2. Discretionary activities
a. A public employee is not liable for an injury resulting from the exercise of judgment or discretion vested in him;

b. A public employee is not liable for legislative or judicial action or inaction, or administrative action or inaction of a legislative or judicial nature;

c. A public employee is not liable for the exercise of discretion in determining whether to seek or whether to provide the resources necessary for the purchase of equipment, the construction or maintenance of facilities, the hiring of personnel and, in general, the provision of adequate governmental services;

d. A public employee is not liable for the exercise of discretion when, in the face of competing demands, he determines whether and how to utilize or apply existing resources, including those allocated for equipment, facilities and personnel unless a court concludes that the determination of the public employee was palpably unreasonable.

Nothing in this section shall exonerate a public employee for negligence arising out of his acts or omissions in carrying out his ministerial functions.

L.1972, c. 45, s. 59:3-2.



Section 59:3-3 - Execution Or Enforcement Of Laws

59:3-3. Execution or enforcement of laws
A public employee is not liable if he acts in good faith in the execution or enforcement of any law. Nothing in this section exonerates a public employee from liability for false arrest or false imprisonment.

L.1972, c. 45, s. 59:3-3.



Section 59:3-4 - Acting Under Unconstitutional, Invalid Or Inapplicable Laws

59:3-4. Acting under unconstitutional, invalid or inapplicable laws
If a public employee acts under the apparent authority of a law that is unconstitutional, invalid or inapplicable, he is not liable for an injury caused thereby except to the extent that he would have been liable had the law been constitutional, valid and applicable.

L.1972, c. 45, s. 59:3-4.



Section 59:3-5 - Adoption Or Failure To Adopt Or Enforce Any Law

59:3-5. Adoption or failure to adopt or enforce any law
A public employee is not liable for an injury caused by his adoption of or failure to adopt any law or by his failure to enforce any law.

L.1972, c. 45, s. 59:3-5.



Section 59:3-6 - Issuance, Denial, Suspension Or Revocation Of Permit, License, Etc.

59:3-6. Issuance, denial, suspension or revocation of permit, license, etc.
A public employee is not liable for an injury caused by his issuance, denial, suspension or revocation of, or by his failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order, or similar authorization where he is authorized by law to determine whether or not such authorization should be issued, denied, suspended or revoked.

L.1972, c. 45, s. 59:3-6.



Section 59:3-7 - Failure To Inspect, Or Negligent Inspection Of, Property

59:3-7. Failure to inspect, or negligent inspection of, property
A public employee is not liable for injury caused by his failure to make an inspection, or by reason of making an inadequate or negligent inspection of any property; provided, however, that nothing in this section shall exonerate a public employee from liability for negligence during the course of, but outside the scope of, any inspection conducted by him, nor shall this section exonerate a public employee from liability for failure to protect against a dangerous condition as provided in chapter 4.

L.1972, c. 45, s. 59:3-7.



Section 59:3-8 - Institution Or Prosecution Of Judicial Or Administrative Proceeding

59:3-8. Institution or prosecution of judicial or administrative proceeding
A public employee is not liable for injury caused by his instituting or prosecuting any judicial or administrative proceeding within the scope of his employment.

L.1972, c. 45, s. 59:3-8.



Section 59:3-9 - Entry Upon Property

59:3-9. Entry upon property
A public employee is not liable for his entry upon any property where such entry is expressly or impliedly authorized by law. Nothing in this section exonerates a public employee from liability for an injury proximately caused subsequent to such entry by his own negligent or wrongful act or omission.

L.1972, c. 45, s. 59:3-9.



Section 59:3-10 - Misrepresentation

59:3-10. Misrepresentation
A public employee acting in the scope of his employment is not liable for an injury caused by his misrepresentation.

L.1972, c. 45, s. 59:3-10.



Section 59:3-11 - Recreational Facilities

59:3-11. Recreational facilities
A public employee is not liable for the failure to provide supervision of public recreational facilities. Nothing in this section exonerates a public employee for negligence in the supervision of a public recreational facility.

L.1972, c. 45, s. 59:3-11.



Section 59:3-12 - Public Assistance Programs--termination Of Benefits

59:3-12. Public assistance programs--termination of benefits
A public employee is not liable for damages resulting from the termination or reduction of benefits under a public assistance program.

L.1972, c. 45, s. 59:3-12.



Section 59:3-13 - Slander Of Title

59:3-13. Slander of title
A public employee is not liable for his acts or omissions resulting in a slander on the title of any property.

L.1972, c. 45, s. 59:3-13.



Section 59:3-14 - Public Employee Immunity--exception

59:3-14. Public employee immunity--exception
a. Nothing in this act shall exonerate a public employee from liability if it is established that his conduct was outside the scope of his employment or constituted a crime, actual fraud, actual malice or willful misconduct.

b. Nothing in this act shall exonerate a public employee from the full measure of recovery applicable to a person in the private sector if it is established that his conduct was outside the scope of his employment or constituted a crime, actual fraud, actual malice or willful misconduct.

L.1972, c. 45, s. 59:3-14.



Section 59:3-15 - Immunity From Liability For Certain Professional Services Under Certain Circumstances.

59:3-15 Immunity from liability for certain professional services under certain circumstances.

1.Notwithstanding any other provision of law to the contrary and except as provided in P.L.2014, c.53 (C.59:3-15 et seq.), an architect licensed pursuant to R.S.45:3-1 et seq. or a professional engineer licensed pursuant to P.L.1938, c.342 (C.45:8-27 et seq.) shall not be personally liable for any personal injury, wrongful death, property damage, or other loss caused by an act, error, or omission while practicing architecture or engineering, respectively, if the practice of architecture or engineering was performed:

a.voluntarily and without compensation;

b.at the request of a public safety official, acting in an official capacity; and

c.at the scene of a declared national, State, or local emergency caused by a major earthquake, hurricane, tornado, fire, explosion, collapse, or similar disaster or catastrophic event, during or within 90 days following the emergency, or for any extended period as determined by executive order issued by the Governor under the Governor's emergency executive powers.

For purposes of the New Jersey Tort Claims Act, N.J.S.59:1-1 et seq., an architect or engineer entitled to immunity under this section shall be considered an employee of the public entity on whose behalf the public safety official requested that the architect or engineer perform the practice of architecture or engineering. Nothing in P.L.2014, c.53 (C.59:3-15 et seq.) shall be construed to provide such architect or engineer with any right or entitlement to workers' compensation from such public entity.

As used in this section:

"Public safety official" means any appointed or elected federal, State, or local official with executive responsibility to coordinate public safety or law enforcement in the jurisdiction in which the emergency has occurred.

"Employee" shall have the meaning ascribed to it in N.J.S.59:1-3.

L.2014, c.53, s.1.



Section 59:3-16 - Immunity Protection Not Provided Under Certain Circumstances.

59:3-16 Immunity protection not provided under certain circumstances.

2.An architect or professional engineer shall not be considered an employee of a public entity pursuant to N.J.S.59:1-1 et seq. and shall not have the immunity protection provided by section 1 of this act if:

a.the architect or professional engineer, or a private entity for which the architect or engineer is employed, has any existing contract for services with the public entity, other than the State of New Jersey, whose public safety officer made the request for architectural or engineering services provided under section 1 of this act;

b.the architect or professional engineer, or a private entity for which the architect or engineer is employed, enters into any contract for services that involve the performance of any additional architectural or engineering services related to the voluntary, uncompensated services performed for the public entity whose public safety officer made the request for architectural or engineering services provided under section 1 of this act; or

c.the act or omission by the architect or engineer involves actual fraud, actual malice, willful misconduct or an intentional wrong.

L.2014, c.53, s.2.



Section 59:4-1 - Definitions

59:4-1. Definitions
As used in this chapter:

a. "Dangerous condition" means a condition of property that creates a substantial risk of injury when such property is used with due care in a manner in which it is reasonably foreseeable that it will be used.

b. "Protect against" includes repairing, remedying or correcting a dangerous condition, providing safeguards against a dangerous condition, or warning of a dangerous condition.

c. "Public property" means real or personal property owned or controlled by the public entity, but does not include easements, encroachments and other property that are located on the property of the public entity but are not owned or controlled by the public entity.

L.1972, c. 45, s. 59:4-1.



Section 59:4-2 - Liability Generally

59:4-2. Liability generally
A public entity is liable for injury caused by a condition of its property if the plaintiff establishes that the property was in dangerous condition at the time of the injury, that the injury was proximately caused by the dangerous condition, that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred, and that either:

a. a negligent or wrongful act or omission of an employee of the public entity within the scope of his employment created the dangerous condition; or

b. a public entity had actual or constructive notice of the dangerous condition under section 59:4-3 a sufficient time prior to the injury to have taken measures to protect against the dangerous condition.

Nothing in this section shall be construed to impose liability upon a public entity for a dangerous condition of its public property if the action the entity took to protect against the condition or the failure to take such action was not palpably unreasonable.

L.1972, c. 45, s. 59:4-2.



Section 59:4-3 - Actual Notice; Constructive Notice

59:4-3. Actual notice; constructive notice
a. A public entity shall be deemed to have actual notice of a dangerous condition within the meaning of subsection b. of section 59:4-2 if it had actual knowledge of the existence of the condition and knew or should have known of its dangerous character.

b. A public entity shall be deemed to have constructive notice of a dangerous condition within the meaning of subsection b. of section 59:4-2 only if the plaintiff establishes that the condition had existed for such a period of time and was of such an obvious nature that the public entity, in the exercise of due care, should have discovered the condition and its dangerous character.

L.1972, c. 45, s. 59:4-3.



Section 59:4-4 - Failure To Provide Emergency Warning Signals

59:4-4. Failure to provide emergency warning signals
Subject to section 59:4-2 of this act, a public entity shall be liable for injury proximately caused by its failure to provide emergency signals, signs, markings or other devices if such devices were necessary to warn of a dangerous condition which endangered the safe movement of traffic and which would not be reasonably apparent to, and would not have been anticipated by, a person exercising due care.

L.1972, c. 45, s. 59:4-4.



Section 59:4-5 - Failure To Provide Ordinary Traffic Signals--immunity

59:4-5. Failure to provide ordinary traffic signals--Immunity
Neither a public entity nor a public employee is liable under this chapter for an injury caused by the failure to provide ordinary traffic signals, signs, markings or other similar devices.

L.1972, c. 45, s. 59:4-5.



Section 59:4-6 - Plan Or Design Immunity

59:4-6. Plan or design immunity
a. Neither the public entity nor a public employee is liable under this chapter for an injury caused by the plan or design of public property, either in its original construction or any improvement thereto, where such plan or design has been approved in advance of the construction or improvement by the Legislature or the governing body of a public entity or some other body or a public employee exercising discretionary authority to give such approval or where such plan or design is prepared in conformity with standards previously so approved.

L.1972, c. 45, s. 59:4-6.



Section 59:4-7 - Weather Conditions; Effect On Use Of Streets And Highways--immunity

59:4-7. Weather conditions; effect on use of streets and highways--immunity
Neither a public entity nor a public employee is liable for an injury caused solely by the effect on the use of streets and highways of weather conditions.

L.1972, c. 45, s. 59:4-7.



Section 59:4-8 - Condition Of Unimproved Public Property--immunity

59:4-8. Condition of unimproved public property--immunity
Neither a public entity nor a public employee is liable for an injury caused by a condition of any unimproved public property, including but not limited to any natural condition of any lake, stream, bay, river or beach.

L.1972, c. 45, s. 59:4-8.



Section 59:4-9 - Unimproved And Unoccupied Portions Of Certain Lands--immunity

59:4-9. Unimproved and unoccupied portions of certain lands--immunity
Neither a public entity nor a public employee is liable for any injury caused by a condition of the unimproved and unoccupied portions of the tidelands and submerged lands, and the beds of navigable rivers, streams, lakes, bays, estuaries, inlets and straits owned by the State.

L.1972, c. 45, s. 59:4-9.



Section 59:4-10 - Immunity From Liability Relative To Community Forestry

59:4-10. Immunity from liability relative to community forestry
16. a. Except as provided pursuant to N.J.S.59:3-14, a shade tree commission, or a member of a shade tree commission, or a volunteer participating in a community forestry program as provided for by P.L.1996, c.135 (C.13:1L-17.1 et al.), is not liable for an injury or death caused directly or indirectly by a tree or shrub, or any part thereof, if:

(1) the tree or shrub, or pertinent part thereof, is on public property or on a public easement or right-of-way, or the tree or shrub, regardless of its location, is regulated, planted, cared for, controlled, or maintained by the shade tree commission; and

(2) the local government or the shade tree commission has participated in and successfully completed a training skills and accreditation program established pursuant to section 6 of P.L.1996, c.135 (C.13:1L-17.6) and has a comprehensive community forestry plan approved pursuant to section 7 of that act.

b. The existence of a municipal shade tree commission established pursuant to R.S.40:64-1 et seq. or a county shade tree commission established pursuant to R.S.40:37-1 et seq., or the fact that a municipality or county has otherwise provided for the regulation, planting, care, control, or maintenance of trees or shrubs within its jurisdiction, shall not be cause to immunize a private person from liability for an injury caused directly or indirectly by a tree or shrub, or any part thereof, who otherwise would be liable for that injury.

L.1996,c.135,s.16.



Section 59:5-1 - Failure To Provide Prison, Jail Or Correctional Facilities

59:5-1. Failure to provide prison, jail or correctional facilities
Neither a public entity nor a public employee is liable for failure to provide a prison, jail or penal or correctional facility, or if such facility is provided, for failure to provide sufficient equipment, personnel or facilities in a prison or other correction facility.

L.1972, c. 45, s. 59:5-1.



Section 59:5-2 - Parole Or Escape Of Prisoner; Injuries Between Prisoners; Pursuit For Law Enforcement Purposes.

59:5-2 Parole or escape of prisoner; injuries between prisoners; pursuit for law enforcement purposes.

59:5-2. Parole or escape of prisoner; injuries between prisoners ; pursuit for law enforcement purposes.

Neither a public entity nor a public employee is liable for:

a.An injury resulting from the parole or release of a prisoner or from the terms and conditions of his parole or release or from the revocation of his parole or release;

b.any injury caused by:

(1)an escaping or escaped prisoner;

(2)an escaping or escaped person;

(3)a person resisting arrest or evading arrest;

(4)a prisoner to any other prisoner; or

c.any injury resulting from or caused by a law enforcement officer's pursuit of a person.

L.1972, c.45, s.59:5-2; amended 1997, c.423, s.2.



Section 59:5-4 - Failure To Provide Police Protection

59:5-4. Failure to provide police protection
Neither a public entity nor a public employee is liable for failure to provide police protection service or, if police protection service is provided, for failure to provide sufficient police protection service.

L.1972, c. 45, s. 59:5-4.



Section 59:5-5 - Failure To Make Arrest Or Retain Person Arrested In Custody

59:5-5. Failure to make arrest or retain person arrested in custody
Neither a public entity nor a public employee is liable for injury caused by the failure to make an arrest or by the failure to retain an arrested person in custody.

L.1972, c. 45, s. 59:5-5.



Section 59:5-6 - No Liability After Voluntary Release From Police Custody

59:5-6. No liability after voluntary release from police custody
a. Neither a public entity nor a public employee is liable for any injury suffered by a motor vehicle driver upon his voluntary release from police custody after reasonable precautions have been taken so that the driver is released in a position of relative safety and refuge following his arrest on a charge of operating a motor vehicle while under the influence of intoxicating liquor or drugs, pursuant to R.S.39:4-50.

b. Neither a public entity nor a public employee is liable for any injury suffered by a motor vehicle occupant upon his voluntary release from police detention after reasonable precautions have been taken so that the occupant is released in a position of relative safety and refuge following the arrest of a motor vehicle driver on a charge of operating a motor vehicle while under the influence of intoxicating liquor or drugs, pursuant to R.S.39:4-50.

L.1989, c.325, s.1.



Section 59:6-1 - Definitions

59:6-1. Definitions
As used in this chapter:

"Medical facility" means a hospital, infirmary, clinic, dispensary, mental institution, or similar facility.

"Mental institution" means any facility for the care or treatment of persons committed for mental illness.

"Mental illness" means mental illness, mental disorder bordering on mental illness, mental deficiency, epilepsy, dipsomania or inebriety, sexual psychopathy, or such mental abnormality as to evidence utter lack of power to control sexual impulses.

"Drug dependent persons" means a person who is using a controlled dangerous substance and who is in a state of psychic or physical dependence, or both, arising from the use of that controlled dangerous substance on a continuous basis. Drug dependence is characterized by behavior or other responses, including but not limited to, a strong compulsion to take the substance on a recurring basis in order to experience its psychic effects or to avoid the discomfort of its absence.

L.1972, c. 45, s. 59:6-1.



Section 59:6-2 - Failure To Provide Medical Facilities Or Mental Institutions

59:6-2. Failure to provide medical facilities or mental institutions
Neither a public entity nor a public employee is liable for failure to provide a medical facility or mental institution, or if such facility or institution is provided, for the failure to provide sufficient equipment, personnel or facilities in a mental institution or medical facility.

L.1972, c. 45, s. 59:6-2.



Section 59:6-3 - Prevention Of Disease Or Controlling Communication Of Disease

59:6-3. Prevention of disease or controlling communication of disease
Neither a public entity nor a public employee is liable for an injury resulting from the decision to perform or not to perform any act to promote the public health of the community by preventing disease or controlling the communication of disease within the community.

L.1972, c. 45, s. 59:6-3.



Section 59:6-4 - Failure To Make Physical Or Mental Examination Or To Make Adequate Physical Or Mental Examination

59:6-4. Failure to make physical or mental examination or to make adequate physical or mental examination
Failure to make physical or mental examination or to make adequate physical or mental examination. Except for an examination or diagnosis for the purpose of treatment, neither a public entity nor a public employee is liable for injury caused by the failure to make a physical or mental examination, or to make an adequate physical or mental examination, of any person for the purpose of determining whether such person has a disease or physical or mental condition that would constitute a hazard to the health or safety of himself or others. For the purposes of this section, "public employee" includes a private physician while actually performing professional services for a public entity as a volunteer without compensation.

L.1972, c. 45, s. 59:6-4. Amended by L.1983, c. 184, s. 1, eff. May 11, 1983.



Section 59:6-5 - Diagnosing Or Failing To Diagnose Mental Illness Or Drug Dependence

59:6-5. Diagnosing or failing to diagnose mental illness or drug dependence
a. Neither a public entity nor a public employee is liable for injury resulting from diagnosing or failing to diagnose that a person is afflicted with mental illness or is a drug dependent person or from failing to prescribe for mental illness or drug dependence; provided, however, that nothing in this subsection exonerates a public entity or a public employee who has undertaken to prescribe for mental illness or drug dependence from liability for injury proximately caused by his negligence or by his wrongful act in so prescribing.

b. Nothing in subsection a. exonerates a public entity or a public employee from liability for injury proximately caused by a negligent or wrongful act or omission in administering any treatment prescribed for mental illness or drug dependence.

L.1972, c. 45, s. 59:6-5.



Section 59:6-6 - Determinations In Accordance With Applicable Enactments

59:6-6. Determinations in accordance with applicable enactments
a. Neither a public entity nor a public employee is liable for any injury resulting from determining in accordance with any applicable enactment:

(1) whether to confine a person for mental illness or drug dependence;

(2) the terms and conditions of confinement for mental illness or drug dependence;

(3) whether to parole, grant a leave of absence to, or release a person from confinement for mental illness or drug dependence.

L.1972, c. 45, s. 59:6-6.



Section 59:6-7 - Escape Of Person Confined; Injuries Between Inmates

59:6-7. Escape of person confined; injuries between inmates
Neither a public entity nor a public employee is liable for:

a. an injury caused by an escaping or escaped person who has been confined for mental illness or drug dependence;

b. an injury caused by any person who has been confined for mental illness or drug dependence upon any other person so confined.

L.1972, c. 45, s. 59:6-7.

59:6-8 Immunity for public entities, employees relative to certain actions for response to CBR agents.

1.Notwithstanding any other provision of law to the contrary, a public entity or public employee shall not be liable in any civil action for damages as a result of the public entity's or public employee's acts of commission or omission arising out of and in the course of the acquisition, stockpiling, distribution or dispensing by the public entity or public employee of drugs and vaccines which mitigate the effects of exposure to nuclear, chemical or biological agents caused by an act of terrorism or arising out of a state of emergency as declared by the Governor, including but not limited to, potassium iodide pills.

Nothing in this act shall be deemed to grant immunity to any person or entity causing damage by a willful, wanton or grossly negligent act of commission or omission.

L.2003,c.51,s.1.



Section 59:6-8 - Immunity For Public Entities, Employees Relative To Certain Actions For Response To Cbr Agents.

59:6-8 Immunity for public entities, employees relative to certain actions for response to CBR agents.

1.Notwithstanding any other provision of law to the contrary, a public entity or public employee shall not be liable in any civil action for damages as a result of the public entity's or public employee's acts of commission or omission arising out of and in the course of the acquisition, stockpiling, distribution or dispensing by the public entity or public employee of drugs and vaccines which mitigate the effects of exposure to nuclear, chemical or biological agents caused by an act of terrorism or arising out of a state of emergency as declared by the Governor, including but not limited to, potassium iodide pills.

Nothing in this act shall be deemed to grant immunity to any person or entity causing damage by a willful, wanton or grossly negligent act of commission or omission.

L.2003,c.51,s.1.



Section 59:6-9 - Procedures, Rules, Regulations.

59:6-9 Procedures, rules, regulations.

2.Within six months of the effective date of this act and in accordance with the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), the Commissioner of Health and Senior Services shall adopt and implement adequate procedures and promulgate rules and regulations necessary to implement the acquisition, stockpiling, distribution and dispensing of drugs and vaccines which mitigate the effects of exposure to nuclear, chemical or biological agents, including but not limited to, potassium iodide pills.

The rules and regulations shall include, but need not be limited to, provisions concerning: (1) the monitoring and inspection procedures for stockpiled drugs and vaccines; (2) the maintenance and retention of records of information from monitoring activities; (3) the submission to the Department of Health and Senior Services of monitoring reports; and (4) any other related information as the Commissioner of Health and Senior Services may require.

L.2003,c.51,s.2.



Section 59:7-1 - "Tax" Defined

59:7-1. "Tax" defined
As used in this chapter, "tax" includes a tax, assessment, fee or charge.

L.1972, c. 45, s. 59:7-1.



Section 59:7-2 - Liability Of A Public Entity Or Public Employee Generally

59:7-2. Liability of a public entity or public employee generally
Neither a public entity nor a public employee is liable for an injury caused by:

a. Instituting any judicial or administrative proceeding or action for or incidental to the assessment or collection of a tax.

b. An act or omission in the interpretation or application of any law relating to a tax.

L.1972, c. 45, s. 59:7-2.



Section 59:7-3 - Applicability Of Chapter

59:7-3. Applicability of chapter
Nothing in this chapter affects any law relating to refund, rebate, exemption, cancellation, amendment or adjustment of taxes.

L.1972, c. 45, s. 59:7-3.



Section 59:7A-1 - Definitions

59:7A-1. Definitions
a. As used in this act "community service" means services, work or similar acts ordered by a court of competent jurisdiction to be performed by an offender as part of a sentence, penalty or other disposition imposed for the violation of a statute or ordinance.

b. Notwithstanding any provisions of law to the contrary:



(1) A county or municipality shall not be liable in any civil action for damages to an offender or any other person arising out of and in the course of the performance of community service; and

(2) A county or municipality shall not be subject to any law governing the provision of labor, workers' compensation, conditions of employment or insurance with respect to an offender performing community service.

c. Nothing in this section shall be deemed to grant immunity if the damages suffered by an offender or any other person were caused by a willful, wanton, or grossly negligent act of commission or omission by a county or municipality.

d. Nothing in this section shall be deemed to grant immunity to a county or municipality for damages resulting from the negligent operation of a motor vehicle.

L.1991,c.56,s.1.



Section 59:8-1 - Date Of Accrual Of Cause Of Action

59:8-1. Date of accrual of cause of action
Accrual shall mean the date on which the claim accrued and shall not be affected by the notice provisions contained herein.

L.1972, c. 45, s. 59:8-1.



Section 59:8-2 - Local Public Entity Defined

59:8-2. Local public entity defined
For purposes of this chapter "local public entity" means a public entity other than the State.

L.1972, c. 45, s. 59:8-2.



Section 59:8-3 - Claims For Damages Against Public Entities

59:8-3. Claims for damages against public entities
59:8-3. Claims for damages against public entities. No action shall be brought against a public entity or public employee under this act unless the claim upon which it is based shall have been presented in accordance with the procedure set forth in this chapter.

L.1972, c.45, s.59:8-3; amended 1994,c.49,s.2.



Section 59:8-4 - Contents Of Claim

59:8-4. Contents of claim
A claim shall be presented by the claimant or by a person acting on his behalf and shall include:

a. The name and post office address of the claimant;

b. The post-office address to which the person presenting the claim desires notices to be sent;

c. The date, place and other circumstances of the occurrence or transaction which gave rise to the claim asserted;

d. A general description of the injury, damage or loss incurred so far as it may be known at the time of presentation of the claim;

e. The name or names of the public entity, employee or employees causing the injury, damage or loss, if known; and

f. The amount claimed as of the date of presentation of the claim, including the estimated amount of any prospective injury, damage, or loss, insofar as it may be known at the time of the presentation of the claim, together with the basis of computation of the amount claimed.

L.1972, c. 45, s. 59:8-4.



Section 59:8-5 - Signature

59:8-5. Signature
The claim shall be signed by the claimant or by some person on his behalf.

L.1972, c. 45, s. 59:8-5.



Section 59:8-6 - Claim Forms; Additional Evidence And Information; Examinations

59:8-6. Claim forms; additional evidence and information; examinations
59:8-6. Claim forms; additional evidence and information; examinations. A public entity may by rule or regulation adopt forms specifying information to be contained in claims filed against it or its employee under this act. Such forms shall include the requirements of 59:8-4 of this act and may include such additional information or evidence as (1) written reports of a claimant's attending physicians or dentists setting forth the nature and extent of injury and treatment, any degree of temporary or permanent disability, the prognosis, period of hospitalization, and any diminished earning capacity; (2) a list of claimant's expert witnesses and any of their reports or statements relating to the claim; (3) itemized bills for medical, dental, and hospital expenses incurred, or itemized receipts of payment for such expenses; (4) documentary evidence showing amounts of income lost; (5) if future treatment is necessary, a statement of anticipated expenses for each treatment.

In addition, the claimant may be required to submit to a physical or mental examination by a physician employed by the public entity and a claimant may be required to permit a public entity to inspect all appropriate records relating to his claim for liability and damages including, but not limited to, income tax returns, hospital records, medical records and employment records.

The Attorney General is hereby authorized to issue rules and regulations on behalf of the State for the purpose of eliciting the types of information referred to in this section and for specifying any additional information which may be reasonably necessary for the administrative disposition of claims under this act.

L.1972, c.45, s.59:8-6; amended 1994,c.49,s.3.



Section 59:8-7 - Place For Presentation Of Claim

59:8-7. Place for presentation of claim
A claim for damage or injury arising under this act against the State shall be filed either with (1) the Attorney General or (2) the department or agency involved in the alleged wrongful act or omission. A claim for injury or damages arising under this act against a local public entity shall be filed with that entity.

L.1972, c. 45, s. 59:8-7.



Section 59:8-8 - Time For Presentation Of Claims.

59:8-8 Time for presentation of claims.

59:8-8. Time for presentation of claims. A claim relating to a cause of action for death or for injury or damage to person or to property shall be presented as provided in this chapter not later than the 90th day after accrual of the cause of action. After the expiration of six months from the date notice of claim is received, the claimant may file suit in an appropriate court of law. The claimant shall be forever barred from recovering against a public entity or public employee if:

a.The claimant failed to file the claim with the public entity within 90 days of accrual of the claim except as otherwise provided in N.J.S.59:8-9; or

b.Two years have elapsed since the accrual of the claim; or

c.The claimant or the claimant's authorized representative entered into a settlement agreement with respect to the claim.

Nothing in this section shall prohibit a minor or a person who is mentally incapacitated from commencing an action under this act within the time limitations contained herein, after reaching majority or returning to mental capacity.

amended 1994, c.49, s.4; 2013, c.103, s.133.



Section 59:8-9 - Notice Of Late Claim

59:8-9. Notice of late claim
59:8-9. Notice of late claim. A claimant who fails to file notice of his claim within 90 days as provided in section 59:8-8 of this act, may, in the discretion of a judge of the Superior Court, be permitted to file such notice at any time within one year after the accrual of his claim provided that the public entity or the public employee has not been substantially prejudiced thereby. Application to the court for permission to file a late notice of claim shall be made upon motion supported by affidavits based upon personal knowledge of the affiant showing sufficient reasons constituting extraordinary circumstances for his failure to file notice of claim within the period of time prescribed by section 59:8-8 of this act or to file a motion seeking leave to file a late notice of claim within a reasonable time thereafter; provided that in no event may any suit against a public entity or a public employee arising under this act be filed later than two years from the time of the accrual of the claim.

L.1972, c.45, s.59:8-9; amended 1994,c.49,s.5.



Section 59:8-10 - Presentation Of Claim

59:8-10. Presentation of claim
59:8-10. Presentation of claim. a. A claim shall be presented to the public entity by delivering it to or mailing it certified mail to the office of the Attorney General or the office of the State agency allegedly involved in the action. A claim may be presented to a local public entity by delivering it or mailing it certified mail to the entity.

b. A claim or application shall be deemed to have been presented in compliance with this section even though it is not delivered or mailed as provided in this section if it is actually received at an office of the State or local public entity within the time prescribed for presentation thereof.

c. Service of the notice required by this chapter upon the public entity shall constitute constructive service upon any employee of that entity.

L.1972, c.45, s.59:8-10; amended 1994,c.49,s.6.



Section 59:8-11 - Time Of Presentation And Receipt; Proof Of Mailing

59:8-11. Time of presentation and receipt; proof of mailing
The claim shall be deemed to have been presented and received at the time of the deposit. Proof of mailing may be made in the manner prescribed by the Rules of Court.

L.1972, c. 45, s. 59:8-11.



Section 59:9-1 - Manner Of Trial

59:9-1. Manner of trial
Tort claims under this act shall be heard by a judge sitting without a jury or a judge and jury where appropriate demand therefor is made in accordance with the rules governing the courts of the State of New Jersey.

L.1972, c. 45, s. 59:9-1. Amended by L.1975, c. 3, s. 1.



Section 59:9-2 - Judgments, Interest, Limitations.

59:9-2 Judgments, interest, limitations.

59:9-2. a. No interest shall accrue prior to the entry of judgment against a public entity or public employee.

b.No judgment shall be granted against a public entity or public employee on the basis of strict liability, implied warranty or products liability.

c.No punitive or exemplary damages shall be awarded against a public entity.

d.No damages shall be awarded against a public entity or public employee for pain and suffering resulting from any injury; provided, however, that this limitation on the recovery of damages for pain and suffering shall not apply in cases of permanent loss of a bodily function, permanent disfigurement or dismemberment where the medical treatment expenses are in excess of $3,600.00. For purposes of this section medical treatment expenses are defined as the reasonable value of services rendered for necessary surgical, medical and dental treatment of the claimant for such injury, sickness or disease, including prosthetic devices and ambulance, hospital or professional nursing service.

e.If a claimant receives or is entitled to receive benefits for the injuries allegedly incurred from a policy or policies of insurance or any other source other than a joint tortfeasor, such benefits shall be disclosed to the court and the amount thereof which duplicates any benefit contained in the award shall be deducted from any award against a public entity or public employee recovered by such claimant; provided, however, that nothing in this provision shall be construed to limit the rights of a beneficiary under a life insurance policy. No insurer or other person shall be entitled to bring an action under a subrogation provision in an insurance contract against a public entity or public employee.

L.1972, c.45, s.59:9-2; amended 2000, c.126, s.32.



Section 59:9-3 - Contribution By A Public Entity Or Public Employee With A Joint Tortfeasor

59:9-3. Contribution by a public entity or public employee with a joint tortfeasor
59:9-3. Contribution by a public entity or public employee with a joint tortfeasor. Notwithstanding any other law, in any case where a public entity or public employee acting within the scope of his employment is determined to be a joint tortfeasor the public entity or public employee shall be required to contribute to a joint tortfeasor only to the extent of the recovery provided for under this act

L.1972, c.45, s.59:9-3; amended by L. 1987,c.324,s.2.



Section 59:9-3.1 - Percentage Of Liability

59:9-3.1. Percentage of liability
Notwithstanding the provisions of P.L.1952, c. 335 (C. 2A:53A-1 et seq.), P.L.1973, c. 146 (C. 2A:15-5.1 et seq.) or any other law to the contrary, in any case where a public entity or public employee acting within the scope of his employment is determined to be a tortfeasor in any cause of action along with one or more other tortfeasors, the public entity or public employee shall be liable for no more than that percentage share of the damages which is equal to the percentage of the negligence attributable to that public entity or public employee and only to the extent authorized by N.J.S. 59:9-2 and N.J.S. 59:9-4.

L. 1987,c.324,s.1.



Section 59:9-4 - Comparative Negligence

59:9-4. Comparative negligence
Contributory negligence shall not bar recovery in an action by any party or his legal representative to recover damages to the extent permitted under this act, if such negligence was not greater than the negligence of the party against whom recovery is sought or was not greater than the combined negligence of the persons against whom recovery is sought. Any damages sustained shall be diminished by the percentage of negligence attributable to the person recovering.

In all negligence actions in which the question of liability is in dispute, the trier of fact shall make the following as findings of fact:

a. The amount of damages which would be recoverable by the injured party regardless of any consideration of negligence, that is, the full value of the injured party's damages to the extent permitted under this act.

b. The extent, in the form of a percentage, of each party's negligence. The percentage of negligence of each party shall be based on 100% of the total of all percentages of negligence of all the parties to a suit shall be 100%.

c. The judge shall mold the judgment from the findings of fact made by the trier of fact in accordance with the provisions of this act.

L.1972, c. 45, s. 59:9-4. Amended by L.1975, c. 3, s. 2; L.1982, c. 191, s. 2, eff. Dec. 6, 1982.



Section 59:9-5 - Discretion To Award Attorney's Fees; Limitation

59:9-5. Discretion to award attorney's fees; limitation
In any action brought against a public entity or a public employee under this act, the court may, in its discretion, award a successful claimant (a) costs ordinarily allowable in the private sector (b) expert witness fees not exceeding a total of $100.00 and (c) reasonable attorney's fees; provided however that there shall be no such recovery in any case where damages are awarded for pain and suffering.

L.1972, c. 45, s. 59:9-5.



Section 59:9-6 - Suits Against Public Employees--judgment Or Settlement As Bar

59:9-6. Suits against public employees--judgment or settlement as bar
a. Where a claimant has pursued his remedy against a public entity for a claim arising out of the act or omission of a public employee of a public entity, a judgment or settlement shall be a complete bar to suit against the employee in a claim arising from the same subject matter.

b. Where a claimant has pursued his remedy against a public employee for a claim arising out of the act or omission of a public employee of a public entity, a judgment or settlement shall be a complete bar to suit against the entity in a claim arising from the same subject matter.

L.1972, c. 45, s. 59:9-6.



Section 59:9-7 - Review Of Amount Of Verdict Or Judgment

59:9-7. Review of amount of verdict or judgment
Nothing in the act to which this act is a supplement shall affect the right of the court, in accordance with the rules governing the courts, to review the amount of a verdict or judgment on its own initiative or in acting on a motion of a party for a new trial.

L.1975, c. 3, s. 3.



Section 59:10-1 - Indemnification

59:10-1. Indemnification
59:10-1. Indemnification. If pursuant to the provisions of P.L.1972, c. 48 (C. 59:10A-1 et seq.) the Attorney General provides for the defense of an employee or former employee, the State shall provide indemnification for the State employee.

Nothing in this section requires the State to pay for punitive or exemplary damages or damages resulting from the commission of a crime. The State may, however, indemnify a State employee for exemplary or punitive damages resulting from the employee's civil violation of State or federal law if, in the opinion of the Attorney General, the acts committed by the State employee upon which the damages are based did not constitute actual fraud, actual malice, willful misconduct, or an intentional wrong.

L.1972, c.45, s.59:10-1; amended by L. 1987,c.340,s.1.



Section 59:10-2 - Refusal To Defend -- Indemnification

59:10-2. Refusal to defend -- indemnification
59:10-2. Refusal to defend--indemnification. If the Attorney General refuses to provide for the defense of a State employee as required by the provisions of P.L.1972, c. 48 (C. 59:10A-1 et seq.), the employee or former employee of the State shall be entitled to indemnification from the State if he establishes that the act or omission upon which the claim or judgment was based occurred within the scope of his employment as an employee of the State and the State fails to establish that he acted or failed to act because of actual fraud, actual malice or willful misconduct.

If the State employee establishes that he was entitled to a defense under the provisions of this chapter, the State shall pay or reimburse him for any bona fide settlement agreements entered into by the employee, and shall pay or reimburse him for any judgments entered against the employee, and shall pay or reimburse him for all costs of defending the action, including reasonable counsel fees and expenses, together with costs of appeal, if any.

Nothing in this section requires the State to pay for punitive or exemplary damages or damages resulting from the commission of a crime. The State may indemnify a State employee for exemplary or punitive damages resulting from the employee's civil violation of State or federal law if, in the opinion of the Attorney General, the acts committed by the State employee upon which the damages are based did not constitute actual fraud, actual malice, willful misconduct, or an intentional wrong.

L.1972, c.45, s.59:10-2; amended 1987,c.340,s.2.



Section 59:10-2.1 - Reimbursement

59:10-2.1. Reimbursement
If any criminal action is instituted against any State officer based upon an act or omission of that officer arising out of and directly related to the lawful exercise of his official duties or under color of his authority, and that action is dismissed or results in a final disposition in favor of that officer, the State shall reimburse the officer for the cost of defending the action, including reasonable attorney's fees and costs of trial and appeals.

L.1989, c.77, s.1.



Section 59:10-2.2 - Claim

59:10-2.2. Claim
A claim for reimbursement shall be filed within the time and in the manner provided for claims for damage or injury under chapter 8 of Title 59 of the New Jersey Statutes, except where the procedure prescribed in that chapter is inconsistent with the nature of a claim resulting from a criminal action.

L.1989, c.77, s.2.



Section 59:10-2.3 - Applicability

59:10-2.3. Applicability
Notwithstanding the provisions of section 2 of this act, this act shall apply to claims arising prior to the effective date of this act provided they are filed within two years after the dismissal or final disposition of the criminal action referred to in section 1.

L.1989, c.77, s.3.



Section 59:10-3 - Public Employee's Duty To Notify And Cooperate With Attorney General

59:10-3. Public employee's duty to notify and cooperate with Attorney General
A State employee shall not be entitled to indemnification under this act unless within 10 calendar days of the time he is served with any summons, complaint, process, notice, demand or pleading, he delivers the original or a copy thereof to the Attorney General or his designee. Upon such delivery the Attorney General may, pursuant to the provisions of P.L.1972, c. 48 Senate Bill No. 993 now pending before the Legislature, assume exclusive control of the employee's representation and such employee shall cooperate fully with the Attorney General's defense.

L.1972, c. 45, s. 59:10-3.



Section 59:10-4 - Local Public Entities -- Authority To Indemnify

59:10-4. Local public entities -- authority to indemnify
59:10-4. Local public entities--authority to indemnify. Local public entities are hereby empowered to indemnify local public employees consistent with the provisions of this act. A local public entity may indemnify an employee of the local public entity for exemplary or punitive damages resulting from the employee's civil violation of State or federal law if, in the opinion of the governing body of the local public entity, the acts committed by the employee upon which the damages are based did not constitute actual fraud, actual malice, willful misconduct or an intentional wrong.

L.1972, c.45, s.59:10-4; amended 1987,c.340,s.3.



Section 59:10-5 - Tort Claims Coverage

59:10-5. Tort claims coverage
State authorities, State commissions and State agencies which are authorized by statute to sue and be sued may obtain coverage for liability and representation by the Attorney General's Office for defense of liability cases under the "New Jersey Tort Claims Act," N.J.S. 59:1-1 et seq., for themselves and their public employees from the fund established under N.J.S. 58:12-1 when:

a. The governing body of the authority, commission or agency petitions the State Treasurer and the Attorney General for such coverage; and

b. The State Treasurer and the Attorney General determine that such coverage would be in the public interest and that adequate coverage is unavailable at reasonable rates.

L. 1987, c. 278, s. 1.



Section 59:10-6 - Limitations

59:10-6. Limitations
Coverage afforded pursuant to this supplementary act shall provide indemnification for awards within the limitations of the "New Jersey Tort Claims Act."

L. 1987, c. 278, s. 2.



Section 59:10-7 - Expiration; Renewal

59:10-7. Expiration; renewal
Coverage afforded pursuant to this supplementary act shall expire on the 30th day of June following the approval of coverage. Coverage may be extended for additional one year terms on conditions fixed by the State Treasurer and the Attorney General, provided that for each renewal they determine that coverage would be in the public interest and that adequate coverage is unavailable at reasonable rates.

L. 1987, c. 278, s. 3.



Section 59:10-8 - Fees; Control Of Litigation

59:10-8. Fees; control of litigation
The State Treasurer and the Attorney General shall have the power to set annual fees and charges payable by the authority, commission or agency for coverage and fix monetary limits on the extent of coverage to be afforded an authority, commission or agency and its employees shall cooperate with the Attorney General in the defense of all covered claims. The Attorney General shall have the exclusive right to control all such litigation.

L. 1987, c. 278, s. 4.



Section 59:10-9 - Insurance, Indemnity Unaffected

59:10-9. Insurance, indemnity unaffected
Nothing contained in this supplementary act shall inure to the benefit of any insurance company which has issued a policy of liability insurance or to any person who is obligated to indemnify a public entity or public employee.

L. 1987, c. 278, s. 5.



Section 59:10-10 - Indemnification

59:10-10. Indemnification
Citizen members of the New Jersey Building Authority to whom have been delegated the supervision of the construction, reconstruction, rehabilitation or improvement of any project pursuant to a resolution of the authority shall be indemnified and their defense of any action provided for in the same manner and to the same extent as employees of the State under the "New Jersey Tort Claims Act," N.J.S. 59:1-1 et seq. on account of acts or omissions in the scope of their authority.

L. 1987,c.360.



Section 59:10A-1 - Attorney General's Duty To Defend State Employees

59:10A-1. Attorney General's duty to defend State employees
Except as provided in section 2 hereof, the Attorney General shall, upon a request of an employee or former employee of the State, provide for the defense of any action brought against such State employee or former State employee on account of an act or omission in the scope of his employment.

For the purposes of this section, the Attorney General's duty to defend shall extend to a cross-action, counterclaim or cross-complaint against an employee or former employee.

L.1972, c. 48, s. 1, eff. June 1, 1972.



Section 59:10A-2 - Grounds For Refusal To Provide Defense

59:10A-2. Grounds for refusal to provide defense
The Attorney General may refuse to provide for the defense of an action referred to in section 1 if he determines that:

a. the act or omission was not within the scope of employment; or

b. the act or the failure to act was because of actual fraud, willful misconduct or actual malice; or

c. the defense of the action or proceeding by the Attorney General would create a conflict of interest between the State and the employee or former employee.

L.1972, c. 48, s. 2, eff. June 1, 1972.



Section 59:10A-3 - The Attorney General's Authority To Represent

59:10A-3. The Attorney General's authority to represent
In any other action or proceeding, including criminal proceedings, the Attorney General may provide for the defense of a State employee or former State employee, if he concludes that such representation is in the best interest of the State.

L.1972, c. 48, s. 3, eff. June 1, 1972.



Section 59:10A-4 - Attorney General's Exclusive Control Over Litigation

59:10A-4. Attorney General's exclusive control over litigation
Whenever the Attorney General provides for the defense of a State employee or former State employee pursuant to this act, the Attorney General may assume exclusive control over the representation of such employee or former State employee and such employee or former State employee shall cooperate fully with the Attorney General's defense.

L.1972, c. 48, s. 4, eff. June 1, 1972.



Section 59:10A-5 - Methods Of Providing Defense

59:10A-5. Methods of providing defense
The Attorney General may provide for a defense pursuant to this act by an attorney from his own staff or by employing other counsel for this purpose or by asserting the State's right under any appropriate insurance policy which requires the insurer to provide the defense.

L.1972, c. 48, s. 5, eff. June 1, 1972.



Section 59:10A-6 - Powers Not In Derogation Of Existing Authority

59:10A-6. Powers not in derogation of existing authority
The authority granted to the Attorney General by this act shall be in addition to and not in derogation of his existing authority to represent and defend State employees and former State employees.

L.1972, c. 48, s. 6, eff. June 1, 1972.



Section 59:11-1 - Authority To Settle Claims

59:11-1. Authority to settle claims
a. The State Treasurer shall pay any tort claim or claim for indemnification against the State under this act not exceeding $7,500.00 which is recommended for payment by the Attorney General or his designee. The State Treasurer shall pay any such claim exceeding $7,500.00 upon the recommendation of the Attorney General or his designee and the approval of the Director of the Division of Budget and Accounting.

b. The State Treasurer shall pay all contract claims against the State upon the recommendation of the Attorney General or his designee with the approval of the appropriate Department or agency head and the Director of the Division of Budget and Accounting. All such claims shall be paid in accordance with the provisions of the New Jersey Contractual Liability Act.

L.1972, c. 45, s. 59:11-1.



Section 59:12-1 - Fund Establishment

59:12-1. Fund establishment
There is hereby established in the custody of the State Treasurer a fund to be used for the payment of claims against the State arising out of tort. No money shall be withdrawn from such fund unless the claim has been settled according to law or reduced to final judgment in a court of competent jurisdiction. Whenever any tort claim or claim for indemnification shall have been settled according to law or reduced to final judgment in a court of competent jurisdiction, the same shall be certified by the Attorney General or his designee, to the State Treasurer who shall pay the claim upon the warrant of the Director of the Division of Budget and Accounting out of moneys contained in the fund. Whenever the State Treasurer shall determine that funds are unavailable to pay any such claim, he shall certify the amount of such deficiency and the amount so certified shall be appropriated and paid to the claimant in the manner aforesaid.

L.1972, c. 45, s. 59:12-1.



Section 59:12-2 - Repealers

59:12-2. Repealers
All acts and parts of acts inconsistent with this act are, to the extent of such inconsistency, repealed, including without limitation:

P.L.1971, c. 199, s. 26 (C. 40A:12-26).

N.J.S. 18A:20-35;

N.J.S. 38A:4-9;

N.J.S. 38A:4-10;

R.S. 53:1-22.

L.1972, c. 45, s. 59:12-2.



Section 59:12-3 - Prospective Application Of Act

59:12-3. Prospective application of act
This act applies only to claims that accrue on or after its effective date. Claims that accrued prior to the effective date of this act are not affected by this act but shall continue to be governed by the law applicable thereto prior to the effective date of this act; provided however that this act shall apply to the suit presently pending between Willis and Department of Conservation and Economic Development, Superior Court, Docket No. L-9817-66.

L.1972, c. 45, s. 59:12-3.



Section 59:13-1 - Short Title

59:13-1. Short title
This subtitle shall be known as the "New Jersey Contractual Liability Act."

L.1972, c. 45, s. 59:13-1.



Section 59:13-2 - Definitions

59:13-2. Definitions
As used in this chapter: "State" shall mean the State and any office, department, division, bureau, board, commission or agency of the State, but shall not include any such entity which is statutorily authorized to sue and be sued.

"Contracting agency" shall mean the appropriate agency of the State which is charged by law with the responsibility of awarding contracts.

"Accrual of claim" shall mean the date on which the claim arose and shall not be affected by the notice provisions contained herein.

L.1972, c. 45, s. 59:13-2.



Section 59:13-3 - Waiver Of Immunity From Liability In Contract

59:13-3. Waiver of immunity from liability in contract
The State of New Jersey hereby waives its sovereign immunity from liability arising out of an express contract or a contract implied in fact and consents to have the same determined in accordance with the rules of law applicable to individuals and corporations; provided, however, that there shall be no recovery against the State for punitive or consequential damages arising out of contract nor shall there be any recovery against the State for claims based upon implied warranties or upon contracts implied in law.

L.1972, c. 45, s. 59:13-3.



Section 59:13-4 - Jurisdiction In The New Jersey Courts

59:13-4. Jurisdiction in the New Jersey courts
The courts of competent jurisdiction of the State of New Jersey shall have jurisdiction over all claims against the State for breach of a contract, either express or implied in fact. Contract claims against the State shall be heard by a judge sitting without a jury. Except as otherwise expressly provided herein, all suits filed against the State under this chapter shall be in accordance with the rules governing the courts of the State of New Jersey.

L.1972, c. 45, s. 59:13-4.



Section 59:13-5 - Presentation And Consideration Of Claims

59:13-5. Presentation and consideration of claims
It shall be the responsibility of parties contracting with the State to promptly notify the State in writing of any situation or occurrence which may potentially result in the submission of a claim against the State. Except as otherwise provided in section 6, no notice of claim for breach of contract, either express or implied in fact, shall be filed with the contracting agency later than 90 days after the accrual of such claim. A notice of claim shall include the following information: the name of the claimant, the nature of the claim, specific reasons for making the claim, and the total dollar amount of the claim if known. After the expiration of 90 days from the date the notice of claim is received by the contracting agency, the claimant may file suit in a court of competent jurisdiction of the State of New Jersey.

In all contract claims against the State, the claimant shall be forever barred from recovering against the State if:

a. he fails to notify the appropriate contracting agency within 90 days of accrual of his claim except as otherwise provided in section 6 hereof; or

b. he fails to file suit within 2 years of accrual of his claims or within 1 year after completion of the contract giving rise to paid claim, whichever may be later; or

c. the claimant accepts personally or through his agent or legal representative any award, compromise or settlement made by the State of New Jersey.

L.1972, c. 45, s. 59:13-5.



Section 59:13-6 - Notice Of Late Claim

59:13-6. Notice of late claim
A claimant who fails to file notice of his claim within 90 days as provided in section 6 of this chapter, may, in the discretion of a judge of the Superior Court of the State of New Jersey, be permitted to file such notice at any time within 1 year after the accrual of his claim provided that the State has not been substantially prejudiced thereby. Application to a judge of the superior court for permission to file a late notice of claim shall be made upon motion based upon affidavits setting forth sufficient reason for the failure to file his notice of claim within the period of time prescribed by section 6 of this chapter.

L.1972, c. 45, s. 59:13-6.



Section 59:13-7 - Arbitration Statute Unaffected

59:13-7. Arbitration statute unaffected
Nothing in this chapter shall be construed to prohibit the parties from agreeing to settle contract disputes by arbitration in accordance with the provisions of N.J.S. 2A:24-1 et seq.

L.1972, c. 45, s. 59:13-7.



Section 59:13-8 - Interest On Judgments

59:13-8. Interest on judgments
59:13-8. Interest on judgments. No interest shall accrue prior to the entry of judgment in a court of competent jurisdiction, except that the court, in its discretion, may award prejudgment interest on the whole or part of a judgment arising out of or relating to claims for the construction or installation of improvements to real property in accordance with principles of equity.

L.1972, c.45, s.59:13-8; amended 2001, c.202.



Section 59:13-9 - Payment Of Claims

59:13-9. Payment of claims
Whenever any such claim shall have been settled according to law or reduced to final judgment in a court of competent jurisdiction, the same shall be certified by the Attorney General or his designee, to the State Treasurer who shall pay the claim upon the warrant of the Director of the Division of Budget and Accounting out of any funds available to the department or other agency against which the claim was made. Whenever the State Treasurer shall determine that funds are unavailable to pay any such claim, he shall certify the amount of such deficiency and the amount so certified shall be appropriated and paid to the claimant in the manner aforesaid.

L.1972, c. 45, s. 59:13-9.



Section 59:13-10 - Claims Affected By This Chapter

59:13-10. Claims affected by this chapter
The time limitations contained in section 5 of this chapter shall not apply to those claims accruing prior to the effective date of this chapter; provided, however, that any law suits on such claims must be filed in a court of competent jurisdiction within 6 months of the effective date of this chapter or they shall be forever barred.

L.1972, c. 45, s. 59:13-10.



Section 59:14-2 - Severability

59:14-2. Severability
If any clause, sentence, subdivision, paragraph, section or part of this act be adjudged to be unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, subdivision, paragraph, section or part thereof directly involved in the case in which said judgment shall have been rendered.

L.1972, c. 45, s. 59:14-2.



Section 59:14-3 - Appropriation

59:14-3. Appropriation
a. There is hereby appropriated to the fund established pursuant to section 59:12-1 of this act, the sum of $750,000.00 for use during the fiscal year ending June 30, 1973.

b. There is hereby appropriated to the Division of Law in the Department of Law and Public Safety the sum of $300,000.00 for use during the fiscal year ending June 30, 1973.

L.1972, c. 45, s. 59:14-3.



Section 59:14-4 - Effective Date Provision

59:14-4. Effective date provision
a. Subtitle 1 of this act takes effect on July 1, 1972; provided however the Attorney General is authorized to take such anticipatory action prior to the said effective date as he deems appropriate.

b. Subtitle 2 and all other parts of this act shall take effect immediately.

L.1972, c. 45, s. 59:14-4, approved June 1, 1972.


APPENDIX A EMERGENCY AND TEMPORARY ACTS
Revision Note. The acts contained in this appendix have been compiled without change in wording. They are of such nature and duration that it is not believed desirable to include them in the revision proper.
They have been here arranged for convenience of reference and will be indexed the same as other provisions of the revision.






Appendix A - Emergency And Temporary Acts

Section APP.A:3-1 - Definitions

App.A:3-1. Definitions
For the purposes of this act the following terms shall have the following meanings:

(a) Federal Government means the United States of America,

acting through the Federal Emergency Administrator of Public Works, or such other Federal agency as heretofore or may hereafter be designated or created under the National Industrial Recovery Act, and any acts amendatory thereof or supplemental thereto, or revisions thereof, or such other Acts of the Congress of the United States as may hereafter be passed for like or similar purposes; provided, however, that with respect to any public works project consisting of sewerage facilities necessary for the abatement, elimination or control of water pollution the term "Federal Government" shall mean the United States of America acting through the Federal Works Administrator or such other Federal officer or agency that may be authorized to provide Federal aid to municipalities and other agencies for the abatement, elimination or control of water pollution.

(b) Public works project or projects means any building, improvement or other public undertaking which any county, municipality, school district, water district or sewerage district, or any two or more counties or municipalities, are authorized or required by law to undertake or any lawful purpose, not a current expense, for which they are authorized or required by law to make an appropriation, and for the financing of which the county, municipality, school district, water district or sewerage district is to receive a loan or a grant or both from the Federal Government.

(c) Governing body means the board of chosen freeholders, board of commissioners, council, township committee, board of finance, improvement commission, or such board or body as now has the power to make appropriations of money.

(d) Municipality means any city, borough, town, township or village, or any municipality governed by a board of commissioners, or any municipality governed by an improvement commission or by a board of finance.

(e) Resolution means a written act of the governing body adopted by a majority of all the members of such body.

(L.1933, c. 428, s. 1, p. 1148. Amended by L.1949, c. 191, p. 640, s. 2.)



Section APP.A:3-2 - Grants or loans; application and acceptance

App.A:3-2. Grants or loans; application and acceptance
2. It shall be lawful for any county, municipality or school district to apply for and accept grants or loans of money or both from the federal government for carrying out any public works project which such county, municipality or school district may lawfully undertake and to subscribe to and comply with any rules and regulations made by the federal government with respect to any such grants or loans.

(L.1933, c. 428, s. 2, p. 1149.)



Section APP.A:3-3 - Authorization by resolution; referendum

App.A:3-3. Authorization by resolution; referendum
3. Any municipality may authorize any public works project by resolution of its governing body. Such resolution shall be published in full at least once in a newspaper published in the municipality, or, if there be no such newspaper, in a newspaper published in the county and circulating in the municipality. Such resolution shall be subject to referendum in the manner or mode of procedure in which an ordinance of a municipality is subject to referendum, as prescribed in an act entitled "An act concerning municipalities," being chapter one hundred and fifty-two of the laws of one thousand nine hundred and seventeen.

(L.1933, c. 428, s. 3, p. 1149.)



Section APP.A:3-4 - Bond issue; form of statement; publication of resolution

App.A:3-4. Bond issue; form of statement; publication of resolution
4. For the financing of a public works project, any county or municipality may authorize the issuance of negotiable bonds to the federal government by resolution adopted by the governing body. Such resolution may be the resolution authorizing the project or a subsequent resolution. The resolution authorizing bonds shall be published in full together with a statement substantially in the following form:

STATEMENT.

The resolution published herewith has been passed and the ten-day period of limitation within which a suit, action or proceeding questioning the validity of such resolution can be commenced has begun to run from the date of this publication.

Clerk.

Such publication shall, in the case of a county, be in a newspaper at the county seat, and in the case of a municipality, in a newspaper published in the municipality, or if there be no such newspaper, in a newspaper published in the county and circulating in the municipality. After the lapse of said ten days, bonds, notes or interim certificates issued pursuant to such resolution shall be valid and binding obligations of any such county or municipality and incontestable for any cause.

(L.1933, c. 428, s. 4, p. 1149.)



Section APP.A:3-5 - Financing projects; municipal bonds authorized; special assessments as liens.

App.A:3-5 Financing projects; municipal bonds authorized; special assessments as liens.

5. Any municipality may authorize and issue to the federal government its negotiable bonds for the financing of a public works project, part of the cost of which is to be specially assessed on property specially benefited, before such project has been completed or such special assessment has been confirmed; in such case, the governing body shall estimate by resolution the part of the cost which will be specially assessed and the bonds issued to finance such part shall mature in annual installments, the first of which shall become due not more than three years and the last of which shall become due not more than fifteen years from the date of the bonds. Special assessments levied pursuant to an ordinance or resolution adopted under this subsection shall constitute a continuing municipal lien under R.S.40:56-33.

L.1933,c.428,s.5; amended 2002, c.15, s.12.



Section APP.A:3-6 - Sale of bonds to federal government

App.A:3-6. Sale of bonds to federal government
6. Any county, municipality or school district may issue and sell at one time or from time to time at private sale to the federal government, bonds for the financing of any public works project.

(L.1933, c. 428, s. 6, p. 1150.)



Section APP.A:3-7 - Municipality may contract with federal government

App.A:3-7. Municipality may contract with federal government
7. Any county, municipality or school district may enter into agreements or contracts with the federal government, and may do any or all other things necessary or advisable in connection with any grant or loan of money by the federal government in connection with any public works project. The making and execution of any such agreement or contract may be authorized by resolution of the governing body setting forth such proposed contract in full and such resolution need not be published.

(L.1933, c. 428, s. 7, p. 1150.)



Section APP.A:3-8 - Sale of securities to federal government

App.A:3-8. Sale of securities to federal government
8. The agreement or contract referred to in section seven of this act, and the resolutions authorizing the issuance or sale of bonds may provide for, and any county, municipality or school district may issue and sell at private sale to the federal government in connection with any public works project, notes, temporary bonds, interim certificates or other negotiable instruments, which may be issued before or after the sale of the definitive bonds and may be funded by or may be exchanged for the definitive bonds bearing the same date or a subsequent date.

(L.1933, c. 428, s. 8, p. 1151.)



Section APP.A:3-9 - Form, terms and conditions of bonds, notes or other instruments

App.A:3-9. Form, terms and conditions of bonds, notes or other instruments
9. Any bonds and any notes, temporary bonds, interim certificates or other negotiable instruments issued to the federal government for the financing of any public works project may be in such form and be subject to such terms and conditions, with such privileges as to registration, conversion, reconversion, redemption or exchange as may be provided by the agreement or contract referred to in section seven of this act, or in the absence of provisions therefor in the contract, as may be determined by resolution adopted by the governing body.

(L.1933, c. 428, s. 9, p. 1151.)



Section APP.A:3-10 - Other legislation not affected

App.A:3-10. Other legislation not affected
10. Nothing in this act contained shall affect the provisions of any other law in so far as such law limits amount of indebtedness or requires a vote of the people or the approval or the concurrence of any officer of a county or municipality in the authorization or the financing of a public works project, or the action of any commission, board or body required by any other law as a condition precedent to the appropriation of money or the approval of any commission, board or department of the state required by any other law.

(L.1933, c. 428, s. 10, p. 1151.)



Section APP.A:3-11 - Pending proceedings under other law; continuance

App.A:3-11. Pending proceedings under other law; continuance
11. Any proceedings heretofore taken under any other law by any county, municipality, or school district, relating to the subject matters of this act, may be continued under such other law or under this act, or, at the option of the governing body, may be discontinued and new proceedings instituted.

(L.1933, c. 428, s. 11, p. 1152.)



Section APP.A:3-12 - Intent and construction of act; partial invalidity

App.A:3-12. Intent and construction of act; partial invalidity
This act shall be liberally construed and the powers hereby granted and the duties hereby imposed shall be construed to be independent and severable. If any one or more sections, sentences, or clauses of this act shall, for any reason, be adjudged unconstitutional or invalid, such judgment shall not affect or invalidate the remaining sections, sentences or clauses or other provisions of this act, but shall be confined in its operation to the specific provision so held unconstitutional or invalid.

(L.1933, c. 428, s. 12, p. 1152. Amended by L.1949, c. 191, p. 641, s. 3.)



Section APP.A:3-13 - Effective date

App.A:3-13. Effective date
13. This act shall take effect immediately.

(L.1933, c. 428, s. 13, p. 1152.)



Section APP.A:3-14 - Paying off refunding bonds; specific appropriations

App.A:3-14. Paying off refunding bonds; specific appropriations
1. Whenever any municipality shall issue after the date this act shall become effective any funding or refunding notes, bonds or other obligations (hereinafter referred to as "refunding bonds" ) and, in order additionally to secure the payment of such refunding bonds or in connection therewith, such municipality shall be required or shall agree to provide a separate and specific appropriation for the payment of such refunding bonds and interest thereon, computed from year to year and determined by the ratio which the amount of taxes levied for the fiscal year next preceding such computation bears to the amount of taxes collected for such fiscal year, or determined in accordance with any other formula required or to be required by any act of the legislature of the state or of the governing body of such municipality or any amendments or supplements to any such act or any revisions thereof, or agreed or to be agreed to by such municipality in a contract made before, after or simultaneously with the issuance of such refunding bonds or any amendments or supplements to any such contract or any revisions thereof, then in such event a similar separate and specific appropriation computed and determined in the same manner shall be made by the governing body of such municipality for the payment of the interest on and principal of any notes, bonds, or other obligations issued by such municipality after the date this act shall become effective and sold to the federal government pursuant to the act to which this act is a supplement (hereinafter called "public works bonds" ) and irrespective of whether such public works bonds shall have been issued before, after, or simultaneously with such refunding bonds.

(L.1934, c. 252, s. 1, p. 711.)



Section APP.A:3-15 - Approval of budget or tax ordinance by state auditor; expenses of audit

App.A:3-15. Approval of budget or tax ordinance by state auditor; expenses of audit
2. So long as any public works bonds shall be outstanding and unpaid and any municipality shall be required by section one hereof to provide a separate and specific appropriation for the payment of such public works bonds and interest thereon, no budget or tax ordinance shall be finally adopted by the governing body of such municipality unless and until a copy of such proposed budget or proposed tax ordinance shall have been submitted to the state auditor and the state auditor shall have made a certificate upon such copy that such proposed budget or proposed tax ordinance complies with all the requirements of this act. The state auditor is hereby authorized and directed to make such investigation as he may deem advisable before making any such certificate and, in the event such appropriation shall not have been included, to insert such appropriation in such proposed budget or proposed tax ordinance and thereupon make such certificate and the tax to meet such separate and specific appropriation shall thereafter be levied and collected according to law and shall be applied to the payment of such public works bonds and interest thereon, and to no other purpose. The state auditor's department shall be entitled to reimbursement by such municipality for reasonable expenses incurred by reason of this act and adequate provisions shall be made in such budget or tax ordinance therefor.

(L.1934, c. 252, s. 2, p. 712.)



Section APP.A:3-16 - Trust fund to meet payments

App.A:3-16. Trust fund to meet payments
3. Whenever any municipality shall issue after the date this act shall become effective any refunding bonds and, in order additionally to secure the payment of such refunding bonds or in connection therewith, the tax collector or other proper officer of such municipality shall be required to set aside and deposit in a trust fund a portion of each payment of taxes, computed from year to year and determined by the ratio which the amount of any separate and specific appropriation for the payment of such refunding bonds and interest thereon, due or to become due in any fiscal year, bears to the amount of taxes levied for such fiscal year, or determined in accordance with any other formula required or to be required by any act of the legislature of the state or of the governing body of such municipality or any amendments or supplements to any such act or revisions thereof, or agreed or to be agreed to by such municipality in a contract made before, after, or simultaneously with the issuance of such refunding bonds, or any amendments or supplements to any such contract or revisions thereof, and such tax collector or other proper officer of such municipality shall be so required or such municipality shall so agree to use said trust fund for no other purpose than the payment of such refunding bonds and interest thereon, then in such event such tax collector or other proper officer of such municipality shall set aside and deposit a similar portion of each payment of taxes computed and determined in the same manner for the payment of the interest on and principal of any public works bonds issued by such municipality in a similar trust fund and said trust fund shall be used for no other purpose than the payment of such interest and such principal, and irrespective of whether such public works bonds shall have been issued before, after, or simultaneously with such refunding bonds. Any such trust fund may from time to time be invested and reinvested in general obligations of the federal government or of the state of New Jersey.

(L.1934, c. 252, s. 3, p. 713.)



Section APP.A:3-17 - Effect of act as contract; enforcement

App.A:3-17. Effect of act as contract; enforcement
4. The provisions of this act shall constitute a contract with the federal government and any subsequent purchasers or holders of such public works bonds and any municipality which shall have issued the same, and shall be enforceable by mandamus or other appropriate suit, action, or proceeding in any court of competent jurisdiction, which shall be brought by one or more holders of such public works bonds of such municipality for the benefit of all holders of such public works bonds of such municipality.

(L.1934, c. 252, s. 4, p. 714.)



Section APP.A:3-18 - Powers, duties and obligations cumulative; tax rate

App.A:3-18. Powers, duties and obligations cumulative; tax rate
5. The powers, duties, and obligations granted by this act are cumulative and in addition to the powers, duties, and obligations of any municipality under existing law, and nothing in this act shall be construed to limit or restrict in any way the power, duty, and obligation of any municipality to levy taxes upon all taxable property within the territorial limits of the municipality without limit as to rate or amount and sufficient to discharge the principal of and interest on its public works bonds as the same shall become due.

(L.1934, c. 252, s. 5, p. 714.)



Section APP.A:3-19 - Effective date

App.A:3-19. Effective date
6. This act shall take effect immediately.

(L.1934, c. 252, s. 6, p. 714.)



Section APP.A:3-20 - Application for federal grant for new armories, additions and alterations authorized

App.A:3-20. Application for federal grant for new armories, additions and alterations authorized
1. The quartermaster general for and on behalf of the state of New Jersey is authorized to file application with the federal government for a grant of moneys in an amount not exceeding eight hundred thousand dollars ($800,000.00) for the construction of such new armories, and additions and alterations to existing armories, as may be required for the existing national guard and naval militia, or proposed increases therein.

(L.1935, c. 152, s. 1, p. 376.)



Section APP.A:3-21 - Existing sites may be used; expenditures authorized

App.A:3-21. Existing sites may be used; expenditures authorized
2. The quartermaster general shall be authorized upon receipt of a grant or grants for this purpose to utilize existing sites for such new buildings and additions to existing buildings; and shall be authorized to employ appropriations then on hand and not otherwise obligated for the engineering and architectural services, supervision and administration necessary in the construction of such new buildings and additions and alterations of existing buildings.

(L.1935, c. 152, s. 2, p. 377.)



Section APP.A:3-22 - Effective date

App.A:3-22. Effective date
3. This act shall take effect immediately.

(L.1935, c. 152, s. 3, p. 377.)



Section APP.A:3-23 - Amount of federal grant for which quartermaster general may apply, increased

App.A:3-23. Amount of federal grant for which quartermaster general may apply, increased
1. The quartermaster general for and on behalf of the state of New Jersey is authorized to file application with the federal government for a grant of moneys in an amount of one million, two hundred and fifty thousand dollars ($1,250,000.00), which amount is in addition to the amount provided in the act to which this is a supplement, for the additional construction of such new armories, and additions and alterations to existing armories, as may be required for the existing national guard and naval militia, or proposed increases therein.

(L.1935, c. 167, s. 1, p. 398.)



Section APP.A:3-24 - Existing sites may be used; expenditures authorized

App.A:3-24. Existing sites may be used; expenditures authorized
2. The quartermaster general shall be authorized upon receipt of a grant or grants for this purpose to utilize existing sites for such new buildings and additions to existing buildings; and shall be authorized to employ appropriations when made for this specific purpose for the engineering and architectural services, supervision and administration necessary in the construction of such new buildings and additions and alterations of existing buildings.

(L.1935, c. 167, s. 2, p. 398.)



Section APP.A:3-25 - Effective date

App.A:3-25. Effective date
3. This act shall take effect immediately.

(L.1935, c. 167, s. 3, p. 398.)



Section APP.A:3-26 - Appropriation for engineering, architectural and supervision services; limitation

App.A:3-26. Appropriation for engineering, architectural and supervision services; limitation
1. For the purpose of employing the engineering and architectural services and the supervision and administration necessary in the construction of such new buildings, and additions and alterations to existing buildings, for the national guard and naval militia of the state, there is hereby appropriated the sum of sixty-two thousand five hundred dollars ($62,500.00), or so much thereof as may be required; provided, that the amount authorized to be expended under this act shall not for the purpose above mentioned exceed five per cent (5%) of the amount granted by the federal government for the construction of new armories and additions and alterations to existing armories for the national guard and the naval militia of the state.

(L.1935, c. 198, s. 1, p. 476.)



Section APP.A:3-27 - Effective date

App.A:3-27. Effective date
2. This act shall take effect immediately.

(L.1935, c. 198, s. 2, p. 476.)



Section APP.A:3-28 - State appropriations or balances for armory purposes may be combined and treated as unit

App.A:3-28. State appropriations or balances for armory purposes may be combined and treated as unit
1. The quartermaster general is hereby authorized upon the receipt of any grant of moneys from the federal government and/or grants from any source for the purpose of armory construction, alteration or additions, to transfer or otherwise combine all state appropriations, or balances thereof, made under any laws of the state together with such grants for construction, alterations and additions to armories, and for services in connection therewith, in order that the total appropriations and grants made for this purpose shall be treated as one sum and used for the combined armory project; notwithstanding certain definite restrictions which may be imposed on the use of these moneys by the aforesaid acts; and provided further, that the amounts appropriated in the aforesaid acts are not increased.

(L.1935, c. 296, s. 1, p. 932. Amended by L.1937, c. 46, s. 1, p. 97.)



Section APP.A:3-29 - Effective date

App.A:3-29. Effective date
2. This act shall take effect immediately.

(L.1935, c. 296, s. 2, p. 932.)



Section APP.A:3-30 - Applications for funds

App.A:3-30. Applications for funds
The State Highway Commissioner, with the approval of the State House Commission, is authorized and empowered for and on behalf of the State of New Jersey to make all applications necessary in order for the said State to receive the benefits of any funds to be expended by the Works Progress Administration or of any other funds that may be provided by the United States Government for the employment of those on relief, where such funds are to be spent upon the roads and bridges of the State highway system or upon any county or municipal road.

L.1938, c. 10, p. 40, s. 1, eff. Feb. 25, 1938.



Section APP.A:3-31 - Contracts by State Highway Commissioner with federal government

App.A:3-31. Contracts by State Highway Commissioner with federal government
The State Highway Commissioner, with the approval of the State House Commission, is further authorized and empowered for and on behalf of the State of New Jersey to enter into contracts with the United States Government, or any authorized official thereof, whereby the State agrees to act as sponsor for the aforementioned road and bridge projects and to furnish any materials, supplies, equipment, engineering or other services required by the United States Government as a condition precedent to the furnishing by the said United States Government of labor, materials, supplies, and services from the aforementioned unemployment relief funds.

L.1938, c. 10, p. 40, s. 2.



Section APP.A:3-32 - Contract apportioning costs on State aid county or municipal road or bridge; raising of funds by municipalities

App.A:3-32. Contract apportioning costs on State aid county or municipal road or bridge; raising of funds by municipalities
When a project shall contemplate work to be done upon a State aid county or municipal road or bridge, then the State Highway Commissioner with the consent of the county or municipality shall enter into a contract setting forth the share to be borne by the United States Government, the share to be paid from State aid funds, and the share, if any, to be borne by the county or municipality from its own funds. If it becomes necessary for a municipality to raise funds for the share to be borne by the said municipality, then the said municipality may raise such funds by resolution setting forth an emergency and all contracts and proceedings hereunder are declared to arise by reason of an emergency, all of which shall be subject to the approval and consent of the State Auditor.

L.1938, c. 10, p. 40, s. 3.



Section APP.A:3-33 - Expenditure of highway funds on project within State highway system; transfer of funds; substitution of projects

App.A:3-33. Expenditure of highway funds on project within State highway system; transfer of funds; substitution of projects
Whenever a project contemplates work to be done upon a road or bridge within the State highway system, then any funds heretofore appropriated to the State Highway Commissioner or which may hereafter be appropriated, may be expended by the State Highway Commissioner in order to carry out the provisions of any contract with the United States Government, or its authorized official; provided, however, that funds shall be available within the appropriate budget item as provided in section 52:22-20 of the Revised Statutes. Where there are not sufficient funds available within an appropriate budget item, then the State Highway Commissioner may, with the approval of the State House Commission, transfer funds from one item to another. Where the best interests of the State require that a project, not heretofore included in a program as provided in the afore-mentioned section 52:22-20, shall be substituted for a project within a program, then the State Highway Commissioner is authorized, with the approval of the State House Commission, to make such substitution.

L.1938, c. 10, p. 41, s. 4.



Section APP.A:3-34 - Partial invalidity

App.A:3-34. Partial invalidity
If any section of this act or any provision thereof shall be declared to be unconstitutional, invalid or inoperative in whole or in part, then the section or provision to the extent that it is not unconstitutional, invalid, or inoperative shall be enforced and effectuated and no such determination shall be deemed to invalidate or make ineffectual the remaining sections or provisions of this act.

L.1938, c. 10, p. 41, s. 5.



Section APP.A:3-35 - Appointments or assignments to employment from relief rolls; exception

App.A:3-35. Appointments or assignments to employment from relief rolls; exception
All appointments or assignments to employment on any projects authorized under this act shall be made from the relief rolls of the various municipalities subject to the joint approval of the State Financial Assistance Commission and the Works Progress Administration; provided, however, that engineering, supervisory and administrative employees not to exceed ten per centum (10%) of all employees on any such work may be selected by the State Highway Commissioner and the Works Progress Administration.

L.1938, c. 10, p. 42, s. 5a.



Section APP.A:3-36 - Award of contracts after advertising; statements in advertisement

App.A:3-36. Award of contracts after advertising; statements in advertisement
In order to expedite the commencement of work on projects to be financed from funds to be expended by the Works Progress Administration and applied for pursuant to the provisions of the act to which this act is a supplement, the State Highway Commissioner may award contracts after advertising for bids for at least one week. Such publication shall be at least once in each of two newspapers printed in the county where the project is located, and at least once in a newspaper in Trenton, and may be inserted in one or more American Engineering Periodicals. The advertisement shall give a brief description of the work and materials required, specify where plans and specifications can be seen, or had, the hour, date and place where the sealed proposals will be received and publicly opened and read, and such other pertinent information as the commissioner may include.

L.1938, c. 81, p. 199, s. 1, eff. April 4, 1938.



Section APP.A:3-37 - Application of supplementary act

App.A:3-37. Application of supplementary act
The provisions of this act shall apply only to projects undertaken pursuant to the provisions of the act to which this act is a supplement.

L.1938, c. 81, p. 199, s. 2.



Section APP.A:3-38 - Use of allotted funds as sponsor's share of any project undertaken

App.A:3-38. Use of allotted funds as sponsor's share of any project undertaken
Wherever funds have been allotted to any county or municipality pursuant to the terms of any act whatsoever for expenditure by said county or municipality upon a State aid county or municipal road and such funds are presently being held by the State Highway Commissioner for expenditure upon said State aid county or municipal road, the State Highway Commissioner may, with the consent of the county or municipality to whose credit the said funds are being held, use any such funds as the sponsor's share of any project undertaken pursuant to the terms of the act to which this act is a further supplement.

L.1938, c. 365, p. 923, s. 1, eff. June 14, 1938.



Section APP.A:3-39 - Waiver of statutory provisions for matching funds

App.A:3-39. Waiver of statutory provisions for matching funds
The provisions of any act requiring the county or municipality to match said fund are hereby waived; providing, however, that this shall only apply to projects undertaken pursuant to the terms of the act to which this act is a further supplement; and provided, further, that this provision shall not apply to funds allotted for the year one thousand nine hundred and thirty-eight or subsequent thereto; and provided, further, that the provisions of this act shall apply to counties of the first class only.

L.1938, c. 365, p. 923, s. 2.



Section APP.A:4-8 - Tax exemption

App.A:4-8. Tax exemption
1. Any riparian rights or interest in land under water belonging to the state and hereafter granted or conveyed by the state which shall be included in whole or in part in any mortgage or other form of collateral or pledge given to the government of the United States or any agency thereof, to secure any loan made or to be made by the United States, the funds whereof are to be used for the purpose of developing such property, shall with such other presently undeveloped riparian land so pledged, including the bulkheading, filling, sewering or paving thereof, be tax exempt, during the period of said loan; provided, nothing herein contained shall be deemed to exempt any improvements erected upon such lands or any part thereof after the same shall have been dredged, bulkheaded, filled, sewered and paved.

(L.1934, c. 143, s. 1, p. 376.)



Section APP.A:4-9 - Payment in lieu of taxes; default

App.A:4-9. Payment in lieu of taxes; default
2. The owner of such lands so herein exempt from taxation shall pay to the municipality within whose confines such land or any part thereof is located, during the time said property shall be exempt, an annual payment in lieu of taxes equal to five per cent (5%) of the amount paid to the state for its interest in that portion of the lands located in said municipality and so described in the indenture between the government of the United States and the obligor, said sum to be paid in semiannual installments on the first day of June and December of each year of said exemption period. Should default be made in said payments and continue for a period of ninety (90) days thereafter, then the exemption herein granted shall cease and said property enter the tax ratables of the municipality within which it is located. The said percentage herein required to be paid to such municipality or municipalities shall be disbursed by it in the same manner as tax receipts.

(L.1934, c. 143, s. 2, p. 376.)



Section APP.A:4-10 - Local approval of reclamation project

App.A:4-10. Local approval of reclamation project
3. The exemption herein granted shall not be effective as to property situate within any particular municipality until the governing body thereof shall by resolution consent to and approve the reclaiming of such underwater lands within its corporate limits.

(L.1934, c. 143, s. 3, p. 376.)



Section APP.A:4-11 - Application of act

App.A:4-11. Application of act
4. This act is passed to aid in industrial recovery and shall apply only to riparian lands purchased from the state and mortgaged or pledged to the United States government prior to July first, one thousand nine hundred and thirty-five; provided, that the governor may, by proclamation, fix an earlier limitation.

(L.1934, c. 143, s. 4, p. 377.)



Section APP.A:4-12 - Effective date

App.A:4-12. Effective date
5. This act is to take effect immediately.

(L.1934, c. 143, s. 5, p. 377.)



Section APP.A:4-12.1 - Taxation of state park lands; L.1933, c. 438, p. 1228, repealed

App.A:4-12.1. Taxation of state park lands; L.1933, c. 438, p. 1228, repealed
1. An act entitled "An act providing for the assessment and taxation of lands owned by or held in trust for the state for park purposes," approved December seventh, one thousand nine hundred and thirty-three, and known as chapter four hundred and thirty-eight of the laws of one thousand nine hundred and thirty-three, be and the same is hereby repealed.

(L.1937, c. 173, s. 1, p. 417.)



Section APP.A:4-12.2 - Refund to municipalities

App.A:4-12.2. Refund to municipalities
Wherever any municipality has made payment of State, State school and county taxes based on ratables created by the act repealed by this act and when said municipality has failed to receive from the State of New Jersey any appropriation as provided for in the act of which this act is a repealer, said municipality shall be permitted to receive a refund from the State of New Jersey or be permitted to credit payments made under said act towards future State, State school and county taxes. Whenever any county has credited to any municipality or municipalities, payments of State, State school and county taxes, it shall be lawful for said county to withhold the amount of the State tax and the State school tax so credited from any future payment due from said county to the State of New Jersey for State and State school taxes due from said county.

L.1937, c. 173, s. 2, p. 417. Amended by L.1938, c. 70, p. 181, s. 1, eff. April 4, 1938.



Section APP.A:4-12.3 - Effective date

App.A:4-12.3. Effective date
3. This act shall take effect immediately.

(L.1937, c. 173, s. 3, p. 417.)



Section APP.A:4-13 - Disposition of water system revenues to meet bonds issued pursuant to contract with federal government

App.A:4-13. Disposition of water system revenues to meet bonds issued pursuant to contract with federal government
1. Any city, borough, town, township or village or other municipality in this state (hereinafter referred to as "municipality" ), in any contract which such municipality may make with the United States through the federal emergency administrator of public works, or such other federal agency as may be created or designated under laws of the United States heretofore or hereafter enacted relating to the issuance of bonds or other obligations to the United States, is hereby authorized and empowered to agree as to the disposition of the revenues of any waterworks system owned by it and of any additions, improvements and extensions to such waterworks system, and to agree to reserve, set aside and use such revenues only for the payment of the principal and interest of the bonds of said municipality which have been heretofore and which may hereafter be issued by such municipality for the financing of the acquisition or construction, of such waterworks system and of any part thereof and of any additions, improvements and extensions; provided, the expenses of operating and maintaining such waterworks system be first paid out of such revenues. The city, town, township or village treasurer or borough collector-treasurer as the case may be, of any municipality making any such agreement, or such other officer or officers of such municipality as may have charge of the finances of such waterworks system, shall thereafter dispose of such revenues in accordance with the terms and provisions of such agreement with the United States and, after deducting the expenses of operating and maintaining such waterworks system shall apply such revenues to the payment of the principal and interest of all such bonds, before using any part of such revenues for any other purpose. Any bonds or notes which are or shall be general obligations of a municipality shall not by reason of this act cease to be general obligations of such municipality; nothing herein shall be construed as affecting the debt limit of any such municipality as now or hereafter fixed by law.

(L.1933, c. 450, s. 1, p. 1249.)



Section APP.A:4-14 - Effective date

App.A:4-14. Effective date
This act shall take effect immediately.

(L.1933, c. 450, s. 2, p. 1250.)



Section APP.A:4-19 - Power to issue bonds; purposes

App.A:4-19. Power to issue bonds; purposes
1. Subject to the terms and provisions of this act, any city, borough, town, township, village or any other municipality (hereinafter referred to as "municipality" ) in this state shall have power under this act from time to time to incur indebtedness, to borrow money and to issue its negotiable bonds for any or all of the following purposes:

(a) To pay, fund or refund any or all tax anticipation bonds or notes, tax revenue bonds or notes, tax title bonds or notes, emergency bonds or notes, or interest deficiency notes, which recite that they are issued pursuant to an act of the legislature entitled "An act concerning municipal and county finances," approved March twenty-eighth, one thousand nine hundred and seventeen, as amended and supplemented, and a resolution or resolutions of the governing body of the municipality, and any renewals or extensions thereof, whether due or to become due, including any indebtedness evidenced thereby or interest due or accrued thereon;

(b) To pay, fund or refund any or all amounts unpaid and owing by such municipality or the collector of the taxing district for school, county, state and local district taxes;

(c) To pay, fund or refund any or all indebtedness of such municipality for the payment of which an appropriation has been made in any budget or tax ordinance of the municipality, including any interfund indebtedness where there is not sufficient cash in the debtor fund to repay the creditor fund, any sinking fund and amortization requirements, contract indebtedness and any unpaid bills or claims;

(d) To pay the cost of issuance of such bonds, including printing, advertising, accounting, financial and legal expenses.

(L.1934, c. 60, s. 1, p. 163.)



Section APP.A:4-20 - Name of bonds; ordinance; procedure; details

App.A:4-20. Name of bonds; ordinance; procedure; details
2. All bonds issued under this act shall be known as "serial funding bonds," and shall recite in the body thereof that they are issued pursuant to this act. Subject to the terms and conditions of sections three and four of this act, such bonds shall be authorized by ordinance finally passed on or before December thirty-first, one thousand nine hundred and thirty-six, in the method or mode of procedure prescribed by an act entitled "An act to authorize and regulate the issuance of bonds and other obligations and the incurring of indebtedness by county, city, borough, village, town, township, or any municipality governed by an improvement commission, or any municipality governed by a board of commissioners," approved March twenty-second, one thousand nine hundred and sixteen, and the acts amendatory thereof and supplemental thereto, or any revision thereof, and shall be issued from time to time in such amount or amounts, in one or more series, shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, payable semiannually, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable at such place or places and be subject to such terms of redemption, with or without premium, as such ordinance or subsequent resolution may provide, or as may otherwise be determined in accordance with the terms and provisions of this act.

(L.1934, c. 60, s. 2, p. 164. Amended by L.1935, c. 262, s. 1, p. 842.)



Section APP.A:4-21 - Maturity; maximum amount; debt statement or limitation

App.A:4-21. Maturity; maximum amount; debt statement or limitation
3. Each issue or series of bonds authorized under this act shall mature in annual installments, the first of which shall be payable not later than two, and the last of which shall be payable not later than twenty years from the date of the bonds; at least one-fifth of the principal amount of each authorized issue shall be payable not later than five years from the date of the bonds, and at least one-half of the principal amount of such authorized issue shall be payable not later than eleven years from the date of the bonds, and at least three-quarters of the principal amount of such authorized issue shall be payable not later than fifteen years from the date of the bonds. No municipality shall issue bonds under this act which shall exceed in aggregate principal amount the amount of discount on the sale of any such bonds plus the aggregate amount of the outstanding indebtedness of such municipality or of the collector of the taxing district as of the last day of the fiscal year next preceding the date of the final passage of the first ordinance of the governing body of such municipality authorizing the issuance of any bonds under this act, in respect of tax anticipation bonds or notes, tax revenue bonds or notes, tax title bonds or notes, emergency bonds or notes, interest deficiency notes, whether due or to become due, unpaid and owing school, county, state and local district taxes, and any unpaid indebtedness for the payment of which an appropriation has been made in the budget or tax ordinance of such preceding or any prior fiscal year, or shall at any time issue bonds under this act which, together with any other bonds issued by such municipality under this act and outstanding, shall exceed in aggregate principal amount the gross amount of uncollected and unabated taxes of the next preceding four fiscal years, including the amount of such taxes represented by tax titles standing in the name of the municipality, which were unpaid and owing to the municipality or the collector of the taxing district as of the last day of the next preceding fiscal year. No supplemental debt statement need be made or filed prior to the introduction or final passage of any ordinance authorizing bonds under this act. The power of a municipality to authorize and issue bonds granted by this act shall not be affected or limited by any limitation of indebtedness or by the requirements of any other law, except as expressly provided in this act, but any bonds issued under this act shall be included in any annual or supplemental debt statement thereafter made or filed in determining the power of a municipality issuing such bonds to become otherwise indebted, and shall not be deductible in determining such power.

(L.1934, c. 60, s. 3, p. 165.)



Section APP.A:4-22 - Provisions of ordinance

App.A:4-22. Provisions of ordinance
4. Any ordinance authorizing the issuance of bonds under this act shall state:

(a) The principal amount of bonds authorized by such ordinance and that such bonds are authorized and to be issued under this act;

(b) The maximum interest rate which shall be borne by such bonds;

(c) The maturity dates of such bonds;

(d) The gross amount of uncollected and unabated taxes of the next preceding four fiscal years, including the amount of such taxes represented by tax titles standing in the name of the municipality, which were unpaid and owing to the municipality or the collector of the taxing district as of the last day of the next preceding fiscal year; and

(e) The principal amount of bonds issued under this act which will be outstanding after the bonds authorized by such ordinance are sold and delivered.

A certified copy of any such ordinance shall be filed before final passage thereof in the office of the state auditor. Any matter relating to bonds authorized under this act not herein above required by this section to be stated in an ordinance may be performed or determined by any resolution or resolutions of the governing body of the municipality issuing the same, or the performance or determination thereof may be delegated by any resolution or resolutions to any financial officer of the municipality, and the delivery of such bonds shall be conclusive as to such performance or determination. After any ordinance authorized by this act takes effect, such ordinance, and any resolution or resolutions relating to the bonds authorized thereby, shall be conclusively presumed to have been duly and regularly adopted by such municipality; and to comply with the provisions of this and every other law; and the validity of any such ordinance, resolution or resolutions, or of any bonds issued pursuant to the authority thereof, shall not thereafter be questioned by either a party plaintiff or a party defendant.

(L.1934, c. 60, s. 4, p. 166.)



Section APP.A:4-23 - Sale price; exchange or sale of bonds

App.A:4-23. Sale price; exchange or sale of bonds
5. Bonds authorized under this act may be sold and delivered at such price or prices, computed in the manner or mode of procedure prescribed by Montgomery Rollins, "Tables of Bond Values" (twenty-first edition, published by The Financial Publishing Company, Boston, Massachusetts), as will yield to the purchasers income at a rate not exceeding six per cent (6%) per annum to the maturity dates of the several bonds so sold and delivered on the money paid to the municipality therefor; provided, however, that the price or prices so computed may be reduced by an amount not exceeding one per cent (1%) of the principal amount of such bonds. Bonds may be sold and delivered without previous public offering in exchange for the bonds or notes to be funded or refunded by the issuance thereof and in discharge of any interest due or accrued on such bonds or notes whether or not such bonds or notes be then due and payable and irrespective of any higher or lower rate of interest borne by the bonds or notes so to be funded or refunded. Bonds may be sold and delivered without previous public offering directly to any creditor of the municipality at not less than par in absolute and complete discharge of any indebtedness to be funded or refunded by the issuance thereof, not evidenced by bonds or notes of the municipality; provided, however, that the amount of such indebtedness and its validity shall be fixed and determined by resolution adopted by the votes of a majority of all the members of the governing body of such municipality; and provided, further, that such creditor execute and deliver to the municipality a general release of such indebtedness. Bonds may be sold and delivered without previous public offering to the sinking fund commission or the insurance or pension fund commissioners of the municipality issuing the bonds, or to any board, commission, agency, or officers of the state authorized by law to purchase such bonds. Except bonds sold and delivered or to be sold and delivered without previous public offering as herein above in this section provided, all bonds issued under this act shall be sold at public sale, after notice of such sale or public offering is published at least once at least five days prior to the date of sale in a newspaper published and circulating in the municipality, or, if there be no newspaper published and circulating in the municipality, then in a newspaper published in the county in which the municipality is located and circulating in the municipality, and also published at least once at least three days prior to the date of sale in a newspaper published and circulating in the city of New York, New York; provided, however, that if no legally acceptable bid is received for the bonds advertised to be sold at such public sale, said bonds or any of them may be sold without further advertisement at private sale and without further public offering within ninety days after the advertised date of such public offering. Bonds of any authorized issue and of any authorized maturity may be sold and delivered as herein above provided from time to time and in such blocks as may be deemed advisable, and bonds authorized under this act by the same ordinance may bear different rates of interest. Any such sale, whether public or private, or before, at or after public offering, may be made by resolution of the governing body or may be made by the financial officer designated by resolution adopted by the votes of a majority of all the members of the governing body to sell such bonds. Any sales made by any such financial officer shall be reported by him to such governing body at its next regular meeting, and such report shall be entered in the minutes or other record of such meeting.

(L.1934, c. 60, s. 5, p. 167.)



Section APP.A:4-24 - Irregularities not to affect bonds; pledge of municipality's credit

App.A:4-24. Irregularities not to affect bonds; pledge of municipality's credit
6. The powers granted by this act shall not be affected by the invalidity or any irregularity in any proceedings for incurring the indebtedness or issuing the bonds, notes, or other obligations to be paid, funded or refunded by bonds issued under this act. The full faith and credit of a municipality shall be deemed to be pledged for the payment of the principal of and interest on any bonds issued by it under this act, as fully as though a statement to that effect were indorsed thereon.

(L.1934, c. 60, s. 6, p. 169.)



Section APP.A:4-25 - Budget provisions

App.A:4-25. Budget provisions
7. There shall be included in every budget or tax ordinance of any municipality which shall issue bonds under this act adopted in or for any subsequent fiscal year, unless and until all of such bonds and any renewals or extensions thereof shall have been canceled and paid in full in cash, an appropriation under the caption "reserve for uncollected taxes" , sufficient in amount so that the anticipated cash receipts for the fiscal year for which such budget or tax ordinance is adopted (hereinafter referred to as the "current fiscal year" ), estimated and computed in accordance with section eight of this act, shall equal or exceed the sum of (a) the amounts of all appropriations included in such budget or tax ordinance (except such appropriation under the caption, "reserve for uncollected taxes" ), (b) the amounts due or to become due for school, county, state and local district taxes prior to the end of the current fiscal year, (c) the amounts required for the payment of principal and interest during the current fiscal year upon any indebtedness incurred for the creation of any municipal enterprise or utility and of the operating and upkeep cost of such municipal enterprise or utility during such current fiscal year, (d) the amounts required for the payment of principal and interest during the current fiscal year on bonds payable or to be payable in whole or in part out of special assessments on property specially benefited and (e) the amounts of any other anticipated current expenditures of the municipality for current fiscal year, each of the items of which sum is hereinafter for brevity referred to as "lawful yearly expenditure" . In the event that the exact amount of any such lawful yearly expenditure shall not be known at the time of the adoption of such budget or tax ordinance, then the amount thereof shall be estimated by resolution of the governing body of the municipality; provided, however, that such estimate shall not be less in amount than the amount of such lawful yearly expenditure for the next preceding fiscal year. In the event that any lawful yearly expenditure shall be included under any one of the above subdivisions (a), (b), (c), (d) and (e), then it shall not be necessary to include such lawful yearly expenditure under any other of said subdivisions. In the event that the liability and actual cash disbursements of the municipality in the current fiscal year for lawful yearly expenditures shall exceed the actual cash receipts in such current fiscal year applicable to such lawful yearly expenditures, there shall be included in the budget or tax ordinance of the municipality adopted in or for the following fiscal year, an appropriation under the caption "cash deficit of preceding year" in an amount equal to or exceeding the amount of such excess of liability and cash disbursements over cash receipts.

(L.1934, c. 60, s. 7, p. 169.)



Section APP.A:4-26 - Estimating cash receipts; surplus revenues; anticipations, etc.

App.A:4-26. Estimating cash receipts; surplus revenues; anticipations, etc.
8. In estimating the cash receipts for the current fiscal year for the purpose of determining the amount of the appropriation under the caption "reserve for uncollected taxes" to be included in the budget or tax ordinance of any municipality pursuant to section seven of this act, the receipt shall not be anticipated of any sum or sums of money which will not be applicable to any lawful yearly expenditure for the current fiscal year or which the governing body does not by resolution declare will be received in cash in full prior to the expiration of the current fiscal year, or in any event of any sum or sums of money other than or in excess of the following:

(a) Surplus revenue, not in excess of the amount thereof appropriated or to be appropriated in such budget or tax ordinance and applicable to any lawful yearly expenditure for the current fiscal year, to the extent only that such surplus revenue is subject to immediate use in cash by the municipality at the time of the adoption of such budget or tax ordinance;

(b) Any sum or sums of money, applicable to any lawful yearly expenditure for the current fiscal year, certified by an officer, board, agency, or commission of the state as receivable in cash by or for the account of the municipality during the current fiscal year under existing legislation, from such officer, board, agency, or commission, or from the state through such officer, board, agency or commission, free from any set-off or counterclaim;

(c) Miscellaneous revenues anticipated in such budget or tax ordinance, applicable to any lawful yearly expenditure for the current fiscal year, not in any instance or as to any item in an amount in excess of the amount of such miscellaneous revenues collected in cash during the next preceding fiscal year;

(d) Collections, applicable to any lawful yearly expenditure for the current fiscal year, of a proportion of the taxes levied or to be levied and payable in the current fiscal year, not in excess of the proportion of the taxes levied and payable during the next preceding fiscal year which was collected in cash during such preceding fiscal year;

(e) Collections of a proportion of the delinquent taxes unpaid and owing to the municipality or the collector of the taxing district on the first day of the current fiscal year, not in excess of the proportion of the delinquent taxes unpaid and owing to the municipality or the collector of the taxing district on the first day of the next preceding fiscal year, which was collected in cash during such preceding fiscal year, to the extent, only, however, that such collections during the current fiscal year will not be required by statute to be set aside and applied to the retirement of tax revenue notes or bonds of any year;

(f) Fees, rentals, or charges for service rendered by any municipal enterprise or utility, applicable to any lawful yearly expenditure for the current fiscal year, not in excess of the amount of such fees, rentals, or charges received in cash during the next preceding fiscal year;

(g) Collection of a proportion of special assessments on property specially benefited finally confirmed at the time of the adoption of such budget or tax ordinance and payable during the current fiscal year and applicable to any lawful yearly expenditure for the current fiscal year, not in excess of the proportion of similar special assessments on property specially benefited payable during the next preceding fiscal year which was collected in cash during such preceding fiscal year;

(h) Collections, applicable to any lawful yearly expenditure, of a proportion of the lien value of the tax titles to real estate standing in the name of the municipality on the first day of the current fiscal year, not in excess of the proportion of the lien value of the tax titles which stood in the name of the municipality on the first day of the next preceding fiscal year which was collected in cash during such next preceding fiscal year, to the extent only, however, that such collections will not be required by statute to be applied to the retirement of tax revenue bonds or notes or tax title bonds or notes; and

(i) Any other or additional sums reasonably anticipated as receivable in cash during the current fiscal year from the above or other sources; provided, however, that approval thereof and consent thereto by the state auditor be first had and obtained as hereinafter provided.

For the purposes of subdivision (h) of this section, collections of the lien value of the tax titles to real estate standing in the name of the municipality shall include receipts arising from the sale or redemption or foreclosure and sale of such real estate or from the sale, assignment or other disposition by the municipality of any certificate of tax sale for said real estate. The receipt shall not be anticipated under any one of the above subdivisions (a), (b), (c), (d), (e), (f), (g), (h) and (i) of this section of any sum or sums of money the receipt of which is anticipated under any other of said subdivisions.

(L.1934, c. 60, s. 8, p. 171.)



Section APP.A:4-27 - Ordinances submitted to state auditor; adoption; auditor's expenses included; contractual effect of certain provisions of law

App.A:4-27. Ordinances submitted to state auditor; adoption; auditor's expenses included; contractual effect of certain provisions of law
9. No budget or tax ordinance shall be adopted by the governing body of any municipality which shall issue bonds under this act unless and until all of such bonds and any renewals or extensions thereof shall have been canceled and paid in full in cash, unless a copy of such budget or tax ordinance has been submitted to the state auditor and the state auditor has certified upon such copy that such budget or tax ordinance complies with all the requirements of this act. Before making any such certificate, the state auditor is hereby empowered and directed to examine into and approve the appropriations required by this act to be included in such budget or tax ordinance, under the caption "reserve for uncollected taxes" and "cash deficit of preceding year" and any estimates, computations or calculations made in connection therewith, and to require the production of any or all such papers, documents, witnesses and information and make such audits and such other investigation and do all such other acts and things as he may deem advisable, and he is hereby empowered and directed to include such appropriations calculated in pursuance of this act in any such budget or tax ordinance or in any tax levy in the municipality. Any budget or tax ordinance may be finally adopted by the governing body of a municipality at any time within ten days after the state auditor shall have made the certificate with respect thereto provided for by this section, whether or not the time for the final adoption thereof prescribed by any other act shall have passed. Any expenditure by the state auditor incurred in making any such audit, examination or investigation shall be charged to and recovered from the municipality and may be included by him in the budget or tax ordinance so examined and investigated or in any tax levy in such municipality. The provisions of sections seven and eight of this act shall constitute and be deemed a contract between the holders of any bonds issued under this act and the municipality which shall have issued the same, and shall be enforceable by mandamus or other appropriate action, suit or proceeding at law or in equity instituted by any such holder on behalf of all the other holders thereof, and/or by the owner of any property subject to taxation in such municipality; provided, however, that such provisions and any contract or contracts constituted thereby shall in any event be subject to repeal, alteration, abrogation or amendment at the will of the legislature on and after January first, one thousand nine hundred and thirty-nine.

(L.1934, c. 60, s. 9, p. 173.)



Section APP.A:4-28 - Definitions

App.A:4-28. Definitions
10. The following terms whenever used or referred to in this act, shall have the following meanings unless a different meaning clearly appears from the context:

(a) The term "governing body" shall mean the body or board, by whatsoever name it may be known, having charge of the finances of a municipality.

(b) The term "fiscal year" shall mean the fiscal year of a municipality.

(L.1934, c. 60, s. 10, p. 174.)



Section APP.A:4-29 - Powers cumulative

App.A:4-29. Powers cumulative
11. The powers granted by this act are cumulative and are granted in addition to and not in substitution for the existing powers of municipalities. In so far as the provisions of this act are inconsistent with the provisions of any act, general or special, the provisions of this act shall be controlling.

(L.1934, c. 60, s. 11, p. 175.)



Section APP.A:4-30 - Constitutional severability of provisions

App.A:4-30. Constitutional severability of provisions
12. If any one or more sections, clauses, sentences, or parts of this act shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining sections, clauses, sentences or parts thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

(L.1934, c. 60, s. 12, p. 175.)



Section APP.A:4-31 - Effective date

App.A:4-31. Effective date
13. This act shall take effect immediately.

(L.1934, c. 60, s. 13, p. 175.)



Section APP.A:4-31.1 - Bonds to refer to original act; definitions

App.A:4-31.1. Bonds to refer to original act; definitions
1. Any municipality as defined in the act to which this act is a supplement (hereinafter referred to as the "original act" ), which shall hereafter authorize the issuance of bonds pursuant to the original act, may by provision in the ordinance authorizing such bonds reserve the privileges granted by this act. Any bonds issued pursuant to such ordinance shall contain in the body thereof a recital that they are issued pursuant to the original act as hereby supplemented, specifically identifying this act by reference to the date of its approval and its chapter number. The term "special taxes" , as used and applied in this act, shall mean any taxes on real estate used for railroad and canal purposes in a municipality separately valued and assessed under the provisions of subdivision two (2) of section three (3) of an act entitled "An act to revise and amend "An act for the taxation of railroad and canal property,' approved April tenth, one thousand eight hundred and eighty-four," approved March twenty-seventh, one thousand eight hundred and eighty-eight, and commonly known as "second class railroad taxes." The term "year of issuance" , as used and applied in this act, shall mean the calendar year in which bonds containing the recital required by this section are issued by a municipality.

(L.1935, c. 199, s. 1, p. 477.)



Section APP.A:4-31.2 - Tax receipts may be anticipated in estimating appropriation for reserve for uncollected taxes

App.A:4-31.2. Tax receipts may be anticipated in estimating appropriation for reserve for uncollected taxes
2. In estimating the cash receipts for any fiscal year for the purpose of determining the amount of the appropriation under the caption "reserve for uncollected taxes" , required by section seven of the original act to be included in the budget or tax ordinance of any municipality which shall have issued bonds containing the recital required by section one of this act (hereinafter referred to as "issuing municipality" ), the receipt may be anticipated of eighty per cent (80%) of any special taxes levied or to be levied and payable in such fiscal year.

(L.1935, c. 199, s. 2, p. 478.)



Section APP.A:4-31.3 - Proceeds of sale of notes deemed cash receipts

App.A:4-31.3. Proceeds of sale of notes deemed cash receipts
3. In computing the amount of any appropriation under the caption "cash deficit of preceding year" required by section seven of the original act to be included in the budget or tax ordinance of any issuing municipality, the proceeds of the sale during the preceding fiscal year of any notes issued under this act and applied to the lawful yearly expenditures of such preceding fiscal year shall be deemed to be cash receipts in and of such preceding fiscal year, to the extent only that such proceeds, together with any moneys received during such preceding fiscal year in payment of special taxes levied and payable in such preceding fiscal year, do not exceed eighty per cent (80%) of the total amount of special taxes levied and payable in such preceding fiscal year.

(L.1935, c. 199, s. 3, p. 478.)



Section APP.A:4-31.4 - Issue of special tax notes authorized; requisites and effect

App.A:4-31.4. Issue of special tax notes authorized; requisites and effect
4. To provide moneys for the purposes for which special taxes may or are to be levied in any year beginning with the year of issuance, any issuing municipality may issue for such year and from time to time renew its negotiable notes, each to be known as "Special Tax Note of 19 (stating the year of levy of such taxes)" , and each to run with its renewals for a period of not exceeding five (5) years from its date, to an amount for each year which, together with all other such notes of such year then outstanding, will not exceed eighty per cent (80%) of the amount of special taxes levied or to be levied in such year, less the amount of any such taxes of such year which may have been collected at the time of issue or renewal of such notes as the case may be. If any such special taxes for any such year are collected by such municipality after such notes are issued, then until the amount of such notes issued against the same have been correspondingly reduced, the amount of such collections shall be charged against the borrowing power of the current year, or, if that borrowing power has been already used then against the borrowing power of the next following year. Any such notes (a) shall be authorized by resolution; (b) may, and if issued for a period exceeding one (1) year, shall be made subject to redemption at not exceeding par and accrued interest at the option of the municipality; (c) shall bear interest at not exceeding six per cent (6%) per annum; (d) shall be issued in such form and executed in such manner as may be prescribed by resolution; (e) may be sold at not less than par and accrued interest at private sale without previous public offering either by resolution or by a financial officer authorized to sell such notes by resolution. Any financial officer making any such sale shall report in writing to the governing body at the next meeting the amount, description, interest rate and maturities of the notes sold, the price obtained and the name of the purchaser, and such report shall be entered in full on the minutes of such meeting. Such notes shall not be deemed tax anticipation, tax revenue or tax title bonds or notes. Provision need not be made in the budget of any year for the payment of that principal of any such notes maturing in such year if such notes may lawfully be renewed for a period extending beyond such year, but such provision must be made in each year for the payment of interest on all such notes. The power and obligation of the municipality to pay such notes shall be unlimited and the municipality shall have power and be obligated to levy ad valorem taxes upon all the taxable property within the municipality for the payment of such notes and interest thereon without limitation of rate or amount.

(L.1935, c. 199, s. 4, p. 478.)



Section APP.A:4-31.5 - Budget provision for payment of outstanding notes

App.A:4-31.5. Budget provision for payment of outstanding notes
5. Notwithstanding any provision to the contrary in section four of this act, there shall be included in each budget or tax ordinance of any municipality an appropriation for the payment of any notes issued under this act outstanding at the time of the submission of such budget in an amount not less than the amount, if any, by which the sum of the principal amount of such notes and the amount of all moneys previously received since the beginning of the year of issuance in payment of special taxes whether levied before or after the year of issuance, exceeds eighty per cent (80%) of the total amount of such special taxes which may have been levied and payable in any preceding fiscal year since the beginning of the year of issuance.

(L.1935, c. 199, s. 5, p. 480.)



Section APP.A:4-31.6 - Pledge of delinquent special tax receipts to payment of notes; resolution; covenants and effect; remedies

App.A:4-31.6. Pledge of delinquent special tax receipts to payment of notes; resolution; covenants and effect; remedies
6. Any issuing municipality may by resolution pledge to the equal and ratable payment of any notes issued or to be issued under this act, and described in such resolution, all or any specified part of receipts from any special taxes delinquent at the time of the adoption of such resolution, subject to the condition that the municipality may thereafter by similar resolution provide that the pledge be extended for the equal and ratable benefit and security of other notes theretofore or thereafter issued under this act. Any such resolution may contain covenants as to the application to the reduction of the debt of the municipality of any such receipts in excess of the amounts necessary for the purposes of the pledge and any extension of such pledge or any other such pledge theretofore or thereafter made pursuant to this act. Such receipts shall be held by the municipality as a trust fund for the purpose of fulfilling the terms of any such resolution. Any such resolution shall, if and to the extent provided therein, constitute a contract between the municipality and the holders of any notes, bonds or other debt to the payment of which such receipts under the terms of such resolution are to be applied, which may be enforced by mandamus or other appropriate action, suit or proceeding at law or in equity instituted by any such holder on behalf of all the other holders and/or by the owner of property subject to taxation in such municipality.

(L.1935, c. 199, s. 6, p. 480.)



Section APP.A:4-31.7 - Construction of act as affecting contracts

App.A:4-31.7. Construction of act as affecting contracts
7. Nothing in this act shall be construed to affect any contracts heretofore made pursuant to the original act or to affect any such contract made by an issuing municipality except as expressly provided herein, or to prevent the issuance of bonds pursuant to the original act and the making of the contract constituted thereby by any issuing municipality.

(L.1935, c. 199, s. 7, p. 481.)



Section APP.A:4-31.8 - State not obligated

App.A:4-31.8. State not obligated
8. Nothing in this act shall be construed as creating or implying any duty on the part of the state to assure to any municipality issuing notes under this act, or to the holder of any such notes, that any percentage of the special taxes against which such notes were issued will in fact be collected or is legally payable, or that any deficiency in such special taxes should be made up or compensated for in any way by the state or in any other way except by inclusion in the budget or tax ordinance of such municipality.

(L.1935, c. 199, s. 8, p. 481.)



Section APP.A:4-31.9 - Partial invalidity of act not to affect remainder

App.A:4-31.9. Partial invalidity of act not to affect remainder
9. If any one or more sections, clauses, sentences or parts of this act shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining sections, clauses, sentences or parts thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

(L.1935, c. 199, s. 9, p. 481.)



Section APP.A:4-31.10 - Effective date

App.A:4-31.10. Effective date
10. This act shall take effect immediately.

(L.1935, c. 199, s. 10, p. 481.)



Section APP.A:4-31.11 - Postponement of payment of moneys due school district from municipality; budget

App.A:4-31.11. Postponement of payment of moneys due school district from municipality; budget
Notwithstanding the provisions of the act to which this act is a supplement, it shall be lawful for the governing body of any municipality in this State which has refunded its debt in whole or in part under the provisions of the act to which this act is a supplement to postpone the payment of any sum or sums due to a school district from the municipality where said sum was due and payable December thirty-first, one thousand nine hundred and thirty-six, and to allow payment of any sum or sums due to be spread over a period of not more than ten years; provided, the board of education of such school district is willing to accept payment from the municipality in said yearly installments and has adopted, or shall adopt, a resolution consenting thereto. In the event that the board of education of the school district has adopted, or shall adopt, such a resolution and the terms of such resolution shall be accepted by resolution of the governing body, then the sum determined by the board of education in such resolution to be due shall be included in the budgets of the municipality for the years and in such amount as shall be set forth in said resolution, and the total of such amounts shall not be charged against "current account-cash" or considered as a cash liability of the municipality.

(L.1939, c. 37, p. 53, s. 1, eff. April 12, 1939.)



Section APP.A:4-32 - Refunding bonds; power to issue

App.A:4-32. Refunding bonds; power to issue
1. Any city, borough, town, township, village or other municipality (hereinafter referred to as "municipality" ) shall have power to issue its negotiable bonds (hereinafter referred to as "refunding bonds" ), pursuant to and within the limitations prescribed by this act, for the purpose of funding or refunding the principal of and/or accrued interest on any notes or bonds issued by such municipality and outstanding at the time the ordinance authorizing the issuance of such refunding bonds as hereinafter provided shall take effect, or any notes or bonds thereafter issued by such municipality for the purpose of renewing, funding or refunding such outstanding notes or bonds, but not including notes or bonds issued in anticipation of the collection of taxes levied for the fiscal year one thousand nine hundred and thirty-five, or subsequent fiscal years, or refunding bonds issued under this act or notes or bonds heretofore or hereafter issued under the act entitled "An act to authorize and regulate the issuance of bonds and other obligations and the incurring of indebtedness by county, city, borough, town, township, village or any other municipality, other than a school district" (Revision of 1935), approved the twentieth day of March, one thousand nine hundred thirty-five, or the act entitled "An act concerning the issuance of bonds by municipalities to pay, fund or refund certain bonds or other indebtedness," approved April fourth, one thousand nine hundred and thirty-four, or the acts amendatory of or supplemental to said acts. Any municipality shall have power to issue such refunding bonds in an amount not exceeding one per cent (1%) of the face amount of all bonds issued by it pursuant to this act, for the purpose of paying the cost of issuing said bonds, including legal expenses and a reasonable compensation or commission to financial agents employed to effect such funding or refunding.

(L.1934, c. 233, s. 1, p. 670. Amended by L.1935, c. 170, s. 1, p. 402.)



Section APP.A:4-33 - Duration of power

App.A:4-33. Duration of power
2. Since the purpose of this act is to provide for the extraordinary conditions due to the existing emergency, no bonds shall be issued pursuant to this act after the first day of January, one thousand nine hundred and thirty-seven, unless the ordinance authorizing the issuance of said bonds, required by section four of this act, shall have been finally passed prior to the first day of January, one thousand nine hundred and thirty-seven.

(L.1934, c. 233, s. 2, p. 671. Amended by L.1935, c. 170, s. 2, p. 403, L.1937, c. 35, s. 1, p. 72.)



Section APP.A:4-35 - Details of issue and sale; selling price; ordinance

App.A:4-35. Details of issue and sale; selling price; ordinance
4. Such bonds may be issued from time to time in such amounts as may be determined by the governing body of such municipality. Each issue of said bonds shall mature in annual installments or series, beginning not later than five years and ending not later than forty-five years after the date of the bonds of such issue. Such annual installments or series may be equal or unequal in amount. Said bonds shall bear interest at a rate which shall not exceed six per cent (6%) per annum, payable semiannually. Said bonds shall be issued in such form and with such provisions as to time, place and medium of payment as said governing body may determine, subject to the limitations and restrictions contained in this act. Said bonds either shall be sold upon sealed proposals, or at public auction, after seven days' notice of such sale published once in a newspaper published in such municipality, or if no newspaper is published therein, in a newspaper published in the county in which such municipality is located and circulating in such municipality, and also once in a financial newspaper published in New York City or in the city of Philadelphia, or, in the discretion of such governing body, may be sold and delivered without previous public offering in exchange for the bonds or notes to be funded or refunded by the issuance thereof, whether or not such bonds or notes be then due and payable and irrespective of any higher or lower rate of interest borne by such bonds or notes. Such bonds may be sold and delivered at such price or prices, computed in the manner or mode of procedure prescribed by Montgomery Rollins' "Tables of Bond Values" (twenty-first edition, published by The Financial Publishing Company, Boston, Massachusetts), as will yield to the purchasers income at a rate not exceeding six per cent (6%) per annum to the maturity dates of the several bonds so sold and delivered on the money paid to the municipality therefor. If no legally acceptable bid is received for the bonds advertised to be sold at such public sale, said bonds or any of them may be sold without further advertisement at private sale and without further public offering within ninety days after the advertised date of such public offering. The issuance of said bonds shall be authorized by ordinance, which need state only the principal amount of bonds to be authorized, the maximum rate of interest to be borne by the bonds, and the maturity dates of the bonds, and shall describe the outstanding notes or bonds to be funded or refunded in such manner as to identify them; and any other action required by this act to be taken by such governing body, including that of designating the officials to execute said bonds, preliminary to the issuance of such bonds, shall be taken by resolution adopted by the votes of not less than a majority of all the members of such governing body.

(L.1934, c. 233, s. 4, p. 672. Amended by L.1935, c. 170, s. 3, p. 403.)



Section APP.A:4-36 - Bond recitals conclusive evidence of validity; publishing notice of bonds to be funded; filing copy of notice

App.A:4-36. Bond recitals conclusive evidence of validity; publishing notice of bonds to be funded; filing copy of notice
5. Any bond issued pursuant to this act may contain a recital that it is issued pursuant to this act, which recital shall be conclusive evidence of its validity and of the regularity of its issuance. The governing body may cause to be published, one or more times, in a newspaper published in such municipality, or if no newspaper is published therein, in a newspaper published in the county in which such municipality is located and circulating in such municipality, a notice, signed by the clerk of said municipality, describing the outstanding bonds or notes to be funded, or refunded, in such manner as to identify them, and also stating that refunding bonds described by their date, amount, and maturities, have been authorized to be issued pursuant to this act for the purpose of funding or refunding said outstanding bonds or notes, and that the validity or proper authorization of such refunding bonds may not be questioned in any court except in an action or proceeding commenced prior to a date to be specified in such notice, which date shall be more than twenty days after the first publication of such notice. If such notice shall be so published and if the bonds described therein in shall not be issued until after the date specified in such notice, neither the validity nor the proper authorization of such refunding bonds shall be questioned in any court except in an action or proceeding commenced prior to the date specified in such notice. A certified copy of such notice shall be filed in the office of the state auditor.

(L.1934, c. 233, s. 5, p. 673.)



Section APP.A:4-37 - Security for payment; resolution requiring separate appropriations; taxes; trust fund

App.A:4-37. Security for payment; resolution requiring separate appropriations; taxes; trust fund
6. The full faith and credit of any municipality issuing bonds pursuant to this act shall be deemed to be pledged for the payment of the principal of and interest on such bonds. The governing body of any such municipality may, by resolution adopted prior to the issuance of said bonds, determine that the sums required for the payment of the principal of and interest on any bonds issued pursuant to this act shall be appropriated, levied by tax, and collected in the manner provided in this section. If such resolution is adopted, a separate and specific appropriation for the payment of such principal and interest shall be made in the budget for each fiscal year following the issuance of such bonds. The amount of such appropriation shall be in the same proportion to the amount required for the payment of such principal and interest then due or to become payable during such fiscal year as the amount of all taxes levied upon the taxable property in such municipality for the previous fiscal year bears to the amount of such taxes which were actually collected by or paid to the tax collector of such municipality during such previous fiscal year. Thereafter it shall be the duty of the tax collector of such municipality to set aside out of each payment of taxes levied for the year for which such budget was adopted, a portion of such payment, which shall be in the same proportion to the total payment as the amount of such appropriation bears to the total amount of taxes levied upon the taxable property in such municipality for such fiscal year and collectible by such tax collector. The sums so set aside shall be forthwith deposited in the trust fund described in section seven of this act. The amount of cash in said trust fund at the end of any fiscal year shall be applied to the reduction of the appropriations to be made for the principal and interest of such bonds in the following year. Any such resolution so adopted shall be deemed a contract between such municipality and the holders of said bonds; provided, that the legislature may on and after January first, one thousand nine hundred and forty-four, permit the rescission, alteration, abrogation or amendment of such resolution and any contract or contracts constituted thereby. Any such resolution may also provide that the portion of each payment of taxes required to be set aside as hereinbefore provided shall be paid only with lawful money of the United States of America; provided, however, that any such provision in any such resolution shall not affect the contract rights of the holders of any obligations of said municipality theretofore issued.

(L.1934, c. 233, s. 6, p. 673.)



Section APP.A:4-38 - Bonds may be refunded notwithstanding budget provisions or previous appropriation

App.A:4-38. Bonds may be refunded notwithstanding budget provisions or previous appropriation
7. Any bonds or notes authorized by this act to be funded or refunded may be funded or refunded, notwithstanding that provision for their payment shall have been made in any budget theretofore adopted, or that funds or revenues remaining uncollected have by law been appropriated to their payment. The funds to be realized from such appropriations or from the collection of such funds or revenues may, however, by resolution adopted by the governing body prior to the issuance of refunding bonds, be pledged to the payment of such refunding bonds, and such pledge shall thereafter be deemed a contract between such municipality and the holders of said bonds. Such funds or revenues so pledged shall when received be deposited forthwith in a trust fund which shall be established by the governing body of such municipality. Said trust fund shall be deposited in an incorporated bank or trust company and shall be used for no purpose except for the payment of the principal of or interest on refunding bonds issued pursuant to this act, and shall not be invested.

(L.1934, c. 233, s. 7, p. 675.)



Section APP.A:4-39 - Additional powers

App.A:4-39. Additional powers
8. The powers granted by this act are granted in addition to and not in substitution for the existing powers of municipalities, and are not subject to any limitation or restriction prescribed by any other act or acts.

(L.1934, c. 233, s. 8, p. 675.)



Section APP.A:4-40 - Constitutional severability

App.A:4-40. Constitutional severability
9. If any one or more sections, clauses, sentences, or parts of this act shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining sections, clauses, sentences or parts thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

(L.1934, c. 233, s. 9, p. 675.)



Section APP.A:4-41 - Effective date

App.A:4-41. Effective date
10. This act shall take effect immediately.

(L.1934, c. 233, s. 10, p. 675.)



Section APP.A:4-42 - Annual assessment installments defined

App.A:4-42. Annual assessment installments defined
1. Whenever pursuant to the provisions of the act to which this is a supplement, and/or to any acts amendatory thereto, and/or to the provisions of any municipal charter, and/or to any other acts relative thereto, any municipality shall heretofore have opened, widened and/or improved any street, and/or incurred an expense in connection therewith, the assessments to pay for which may be paid in annual installments over a period of years, and which said assessments are not yet fully paid, the payment of all said unpaid annual installments may be deferred and extended for a period of two years from the time when said annual installments come due or may have become due; provided, however, that interest on said annual installments shall be paid as heretofore.

(L.1934, c. 169, s. 1, p. 412.)



Section APP.A:4-43 - Effective date

App.A:4-43. Effective date
2. This act shall take effect immediately.

(L.1934, c. 169, s. 2, p. 412.)



Section APP.A:4-47 - Payment of taxes in scrip

App.A:4-47. Payment of taxes in scrip
1. Whenever any municipality and/or county is authorized by law to issue scrip, or other obligation of the municipality, the governing body of such municipality may pay in scrip of suitable denominations or other obligations of the municipality if payment cannot be made in cash, the state and county school taxes which remain unpaid to the county treasurer on February first, one thousand nine hundred and thirty-six; provided, that if the county is issuing scrip, ten per cent of the state school tax shall be paid in cash; and provided, further, if the county is not issuing scrip, each municipality shall pay in cash the total amount in excess of the amount apportioned by the county superintendent to the coextensive school district, unless any district or districts entitled to such excess shall accept the scrip of such municipality. The county treasurer shall receive such scrip or other obligation of the municipality in payment of state and county school taxes; provided, each payment is proportionately in cash.

(L.1933, c. 156, s. 1, p. 322. Amended by L.1934, c. 42, s. 1, p. 126, L.1935, c. 19, s. 1, p. 43, L.1936, c. 57, s. 1, p. 149.)



Section APP.A:4-48 - State apportionment paid in scrip to school districts; exception

App.A:4-48. State apportionment paid in scrip to school districts; exception
2. The county treasurer shall pay to the custodians of the several school districts upon the warrants of the county superintendent of schools the amounts of the state apportionment then due such districts in the scrip or other obligations of the municipality making payment, except that those school districts making payment in scrip which receive greater amounts than are due from the coextensive municipalities shall be paid such excess in county scrip if there be such issued, in lieu of and secured by the amount of municipal scrip of such excess payments.

(L.1933, c. 156, s. 2, p. 323. Amended by L.1934, c. 42, s. 2, p. 126.)



Section APP.A:4-49 - County relieved of ninety per cent of obligation

App.A:4-49. County relieved of ninety per cent of obligation
3. The county shall be relieved of that part of its obligation to the state for ninety per cent (90%) of the state school tax when the county treasurer shall have filed with the state treasurer receipt from the custodian of the school district, which receipt shall acknowledge the acceptance of county and/or municipal scrip or other obligations of the municipality as payment for amounts due such school district from the county treasurer on account of the distribution of the state school tax, if with such receipts there is paid to the state treasurer the proportionate cash payment due the state.

(L.1933, c. 156, s. 3, p. 323. Amended by L.1934, c. 42, s. 3, p. 127, L.1935, c. 19, s. 2, p. 44.)



Section APP.A:4-50 - County school boards paid in scrip

App.A:4-50. County school boards paid in scrip
4. The county treasurer may likewise pay in county scrip if there be such, the amount of county school taxes remaining unpaid to the treasurer of any county school board authorized to receive such payments.

(L.1933, c. 156, s. 4, p. 323. Amended by L.1934, c. 42, s. 4, p. 127.)



Section APP.A:4-51 - Obligation to issue or accept scrip

App.A:4-51. Obligation to issue or accept scrip
4 1/2 . No county or municipality shall be obligated to issue scrip by reason of the provisions of this act nor shall any school district be obliged to accept scrip, other than county scrip, of any municipality other than one of which such school district is a part.

(L.1933, c. 156, s. 4 1/2 , p. 323.)



Section APP.A:4-52 - Effective date

App.A:4-52. Effective date
5. This act shall take effect immediately.

(L.1933, c. 156, s. 5, p. 323. Amended by L.1934, c. 42, s. 5, p. 127.)



Section APP.A:4-52.1 - Waiver of interest on State school taxes paid in scrip

App.A:4-52.1. Waiver of interest on State school taxes paid in scrip
In any case where municipalities and/or counties in this State have satisfied their State and/or county school taxes by issuing and delivering ninety per centum (90%) thereof in scrip under the provisions of an act entitled "An act relating to the financing of schools," approved May tenth, one thousand nine hundred and thirty-three, and the amendments thereof and supplements thereto, there shall not be charged by any State or county department, or officer thereof, interest on delinquencies except to the extent of interest on the ten per centum (10%) of the State school taxes to be retained by the State Treasurer, under the provisions of the State school law. The acceptance by the receiving school districts of the ninety per centum (90%) of said State school taxes in scrip in lieu of cash shall be considered a waiver of any interest which might be due from the municipality and/or the county on ninety per centum (90%) of said State school taxes so paid in scrip.

(L.1938, c. 12, p. 50, s. 1, eff. Feb. 25, 1938.)



Section APP.A:4-52.2 - Effective date

App.A:4-52.2. Effective date
This act shall take effect immediately.

(L.1938, c. 12, p. 50, s. 2.)



Section APP.A:4-53 - Maturity of certain school bonds

App.A:4-53. Maturity of certain school bonds
1. Bonds to be issued by any school district where such bonds, or a portion thereof, are to be sold to the federal government, or any agency thereof, may mature in annual installments commencing not more than five years from date of issue, any other statute to the contrary notwithstanding. In all other respects the proceedings for the issuance of such bonds shall conform to the requirements of the act to which this act is supplementary and the acts amendatory thereof and supplemental thereto.

(L.1934, c. 251, s. 1, p. 710.)



Section APP.A:4-54 - Effective date

App.A:4-54. Effective date
2. This act shall take effect immediately.

(L.1934, c. 251, s. 2, p. 710.)



Section APP.A:4-55 - School refunding bonds; form and details

App.A:4-55. School refunding bonds; form and details
1. The board of education of any school district which is governed by article VII of the act to which this act is a supplement shall have power, by resolution adopted by vote of two-thirds of the members of said board at any time on or before July first, one thousand nine hundred and thirty-eight, to issue bonds for the purpose of funding or refunding any notes or bonds due or to become due together with any interest due or accrued thereon. When provided in the resolution authorizing the issuance of such bonds, the cost of issuing such bonds, including printing, advertising, accounting, financial and legal expenses may be included in such bond issue. Such bonds shall bear interest at a rate not exceeding six per cent (6%) per annum and shall be payable in such annual or semiannual installments as may be necessary to relieve the tax burden in the district. Provision for the payment of such bonds shall be made, and, unless such bonds are exchanged for notes or bonds to be funded or refunded thereby pursuant to section two hereof, such bonds shall be sold and delivered, in accordance with the requirements of the act to which this act is a supplement, except that the first annual installment may be made payable three years from the date of issue of such funding or refunding bonds. Such bonds shall be substantially in form as prescribed by the act to which this act is a supplement. The powers granted by this act shall not be affected or restricted by any limitation of indebtedness imposed by any act heretofore or hereafter enacted and shall not be affected by the invalidity of or irregularity in any proceedings for the issuance of the notes or bonds to be funded or refunded under this act, but shall be exercised by the board of education only when necessary to relieve the tax burden in the district, which determination shall be made by the board of education in the resolution authorizing bonds under this act.

(L.1934, c. 185, s. 1, p. 452.)



Section APP.A:4-56 - Exchange of bonds; report

App.A:4-56. Exchange of bonds; report
2. All bonds issued under this act may, without previous public offering, be exchanged for the notes or bonds to be funded or refunded thereby, whether due or to become due, and the interest due or accrued thereon, if the exchange be authorized by resolution adopted by vote of two-thirds of the members of the board of education. The officer making such exchange shall report the amounts and numbers of the notes or bonds so exchanged and the report shall be entered on the minutes of the board of education.

(L.1934, c. 185, s. 2, p. 453.)



Section APP.A:4-57 - Certification by funding commission; validity of bonds

App.A:4-57. Certification by funding commission; validity of bonds
3. No resolution authorizing bonds under this act shall be passed until a commission, composed of the attorney general, the state commissioner of finance, the state tax commissioner, and the commissioner of education, which commission is hereby created and shall be known as "the funding commission for school purposes" , or a majority thereof, shall have certified on a copy of such resolution that the resolution authorizes a funding or refunding of indebtedness necessary to relieve the tax burden in the district within the provisions of this act. Such certification may be made by the secretary of said commission pursuant to its direction and on its behalf or by the indorsement of any three members of the commission. After the issuance of bonds under such resolution, such certification whether signed by the commissioners or the secretary of the commission shall be conclusive as to such necessity and compliance with this act in any suit, action, or proceeding relating to the validity of any bonds issued pursuant to such resolution. Each member of the commission may from time to time designate an assistant to exercise his duties under this act. The commission shall have power to designate or employ a secretary, and copies of all resolutions requiring the consideration of the commission shall be filed in the office of such secretary. The commissioners shall serve without salary.

(L.1934, c. 185, s. 3, p. 453.)



Section APP.A:4-58 - Approval of readjustment plan

App.A:4-58. Approval of readjustment plan
4. No school district may file any petition with any United States court under any law of the United States for the purpose of effecting a readjustment of its debt, without first securing the written approval of the funding commission for school purposes, and no plan of readjustment of such debt shall be approved or put into temporary effect or finally confirmed without the written approval of the funding commission for school purposes.

(L.1934, c. 185, s. 4, p. 454.)



Section APP.A:4-59 - Construction; constitutional severability

App.A:4-59. Construction; constitutional severability
5. The authority granted and the duties imposed by this act shall be construed to be independent and severable. If any one or more sections, subsections, sentences or parts of this act shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

(L.1934, c. 185, s. 5, p. 454.)



Section APP.A:4-60 - Effective date

App.A:4-60. Effective date
6. This act shall take effect immediately.

(L.1934, c. 185, s. 6, p. 454.)



Section APP.A:4-63 - Refunding bonds; resolution on or before Dec. 31, 1947; interest; payment; taxes

App.A:4-63. Refunding bonds; resolution on or before Dec. 31, 1947; interest; payment; taxes
The board of education of any school district which is governed by chapter seven of Title 18 of the Revised Statutes of New Jersey shall have power to issue its negotiable bonds (hereinafter described as "refunding bonds" ) for the purpose of paying, funding or refunding either the principal of or interest on any bonds or notes heretofore or hereafter issued by such board of education and to pay the cost of issuing such refunding bonds including printing, advertising, accounting, financial and legal expenses. Such refunding bonds shall bear interest at a rate which shall not exceed six per centum (6%) per annum. The issuance of such bonds shall be authorized by resolution or resolutions adopted on or before December thirty-first, one thousand nine hundred and forty-seven, by the vote of two-thirds of the members of such board of education. The power and obligation of the board of education of any school district to pay any refunding bonds issued by it pursuant to this act shall be unlimited and the school district shall levy ad valorem taxes upon all the taxable property within the school district for the payment of such refunding bonds and interest thereon, without limitation of rate or amount and provision shall be made for the payment of such bonds and interest in accordance with the requirements of article seven of chapter seven of Title 18 of the Revised Statutes.

(L.1940, c. 29, p. 106, s. 1. Amended by L.1940, c. 249, p. 952, s. 1; L.1943, c. 19, p. 51, s. 1, L.1945, c. 27, p. 83, s. 1.)



Section APP.A:4-64 - Issuance, recitals, date, maturity, etc., of bonds

App.A:4-64. Issuance, recitals, date, maturity, etc., of bonds
Such refunding bonds may be issued in one or more series, and shall recite that they are issued pursuant to this act, and shall bear such date or dates, mature at such time or times, not exceeding forty years from their date, bear interest at such rate or rates, payable at such time or times, be in such denomination, in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable at such place or places and be subject to such terms of redemption with or without premium, as may be determined by resolution or resolutions of the board of education.

(L.1940, c. 29, p. 107, s. 2.)



Section APP.A:4-65 - Consent of Local Government Board

App.A:4-65. Consent of Local Government Board
No resolution authorizing such refunding bonds or determining or authorizing any matters or acts in connection with such refunding bonds shall take effect unless and until there shall be indorsed upon a certified copy thereof, as adopted, the consent of the Local Government Board of New Jersey.

(L.1940, c. 29, p. 107, s. 3.)



Section APP.A:4-66 - Matters to be considered by Local Government Board; statement of reasons for refusing consent

App.A:4-66. Matters to be considered by Local Government Board; statement of reasons for refusing consent
In considering any resolution in connection with the issuance of any refunding bonds, presented to it for the indorsement of its consent thereon, the Local Government Board shall have regard to the probable capacity of the school district to pay at their maturity the refunding bonds proposed to be issued and all other indebtedness then outstanding, taking into consideration both the assessed and the true value of taxable property, and to the equitable distribution of the burden of interest and debt redemption charges in connection with the refunding bonds and other indebtedness theretofore or which may necessarily thereafter be incurred. If the Local Government Board shall refuse to indorse its consent upon any such resolution, it shall make and certify to the school district a statement of its reasons for so refusing.

(L.1940, c. 29, p. 107, s. 4.)



Section APP.A:4-67 - Sale of refunding bonds, or exchange for outstanding obligations; report to Department of Local Government

App.A:4-67. Sale of refunding bonds, or exchange for outstanding obligations; report to Department of Local Government
Any such refunding bonds may be sold in such manner as may be determined by resolution, at public or private sale before or after public offering, or may be exchanged before or after public offering for any outstanding obligations to be funded or refunded thereby upon authorization by resolution adopted by vote of two-thirds of the members of the board of education, at such price or prices, computed in the manner or mode of procedure described by "Acme Tables of Bond Value" (published by Financial Publishing Company, Boston, Massachusetts), as will yield to the purchasers or the holders of the obligations surrendered in exchange, income at a rate not exceeding six per centum (6%) per annum to the maturity dates of the several bonds so sold or exchanged on the money paid or the principal amount of the obligations surrendered therefor to the school district. Refunding bonds of any authorized issue or of any authorized maturity may be sold or exchanged as hereinabove provided from time to time and in such blocks as may be deemed advisable. The officer delivering any refunding bonds in exchange for outstanding obligations shall report the amounts and numbers of the refunding bonds so delivered and the outstanding obligations so received, and the report shall be entered in the minutes of the board of education and a copy of such report shall be filed within five days with the State Department of Local Government.

(L.1940, c. 29, p. 107, s. 5.)



Section APP.A:4-68 - Reserve or sinking funds

App.A:4-68. Reserve or sinking funds
To the end that the principal of and interest on such refunding bonds may be further secured and thereby a more favorable sale or exchange effected, the resolution authorizing such refunding bonds may contain provisions which shall be a part of the contract with the holders of such refunding bonds as to the establishment of, and the making of appropriations for, reserve or sinking funds and the amount, source, securing, regulation and disposition thereof.

(L.1940, c. 29, p. 108, s. 6.)



Section APP.A:4-69 - Certification, indorsement or consent of Local Government Board

App.A:4-69. Certification, indorsement or consent of Local Government Board
Any certification, indorsement or consent of the Local Government Board may be made on any such resolution by a majority of the members thereof or may be made by the secretary pursuant to its direction and on its behalf. After the issuance of refunding bonds any certification or indorsement of consent, whether made by the Local Government Board or the secretary, shall be conclusive, and after the issuance of any refunding bonds in reliance thereon, the validity or regularity thereof may not be contested in any suit, action or proceeding relating to the validity of such refunding bonds.

(L.1940, c. 29, p. 108, s. 7.)



Section APP.A:4-70 - Powers cumulative

App.A:4-70. Powers cumulative
The powers granted by this act are in addition to the powers granted to boards of education by any other law and shall not be affected or restricted by any limitation or restriction imposed by any other law. The powers granted by this act shall not be affected by the invalidity of or any irregularity in any proceedings for the issuance of the outstanding bonds or notes to be funded or refunded by the issuance of bonds pursuant to this act.

(L.1940, c. 29, p. 109, s. 8.)



Section APP.A:4-70.1 - Effective date

App.A:4-70.1. Effective date
This act shall take effect immediately.

(L.1940, c. 29, p. 109, s. 9.)



Section APP.A:6-5 - Drought surcharge fund; deposit of excess water charges

App.A:6-5. Drought surcharge fund; deposit of excess water charges
All such sums as have been or may be collected as excess water charges by the various water purveyors of the State, pursuant to Executive Order No. 104, shall be deposited in a fund to be known as the "Drought Surcharge Fund" to be kept separate and apart from all other State receipts and appropriated only as provided for in this act.

(L.1981, c. 540, s. 1, eff. Jan. 12, 1982.)



Section APP.A:6-6 - Appropriation of moneys; purposes

App.A:6-6. Appropriation of moneys; purposes
All moneys in the "Drought Surcharge Fund" are hereby appropriated to the Drought Coordinator in the Department of Environmental Protection for disposition as directed by the Drought Coordinator, for the following purposes:

a. Water conservation promotion and the purchase of water conservation devices for distribution to water users affected by Executive Order No. 104;

b. Reimbursement, in whole or part, to water purveyors for reasonable expenses incurred in the administration and enforcement of the water surcharge program established pursuant to Executive Order No. 104, provided that the program is approved by the Drought Coordinator;

c. Reimbursement to customers and water users, in whole or in part, on proper claim therefor in such form and manner as the Drought Coordinator shall prescribe, of such sums collected from customers and water users, upon determination by the Drought Coordinator that the sums were either improperly levied, or that the sums have caused an undue hardship, or serve no useful purpose in the furtherance of the purposes of Executive Order No. 104, or such other justifiable circumstances as determined by the Drought Coordinator. Notice of the right to file for the reimbursement shall be included in customers' water bills and customers shall have 1 year from the date of receipt of the notice to file a claim; and

d. Reasonable administrative costs directly attributable to the present drought emergency incurred by the Drought Coordinator in the discharge of his duties and responsibilities under Executive Order No. 104.

(L.1981, c. 540, s. 2, eff. Jan. 12, 1982.)



Section APP.A:6-7 - Monthly report of status and expenditures

App.A:6-7. Monthly report of status and expenditures
The Drought Coordinator shall, within 30 days of the effective date of this act and every 30 days thereafter, transmit a report to the President of the Senate and to the Speaker of the General Assembly, which report shall detail the status of the "Drought Surcharge Fund" and the amounts expended therefrom.

(L.1981, c. 540, s. 3, eff. Jan. 12, 1982.)



Section APP.A:7-1 - Commissioner may regulate insurance companies

App.A:7-1. Commissioner may regulate insurance companies
1. The commissioner of banking and insurance of this state shall have power to make, alter, amend and rescind rules and regulations imposing any condition upon the conduct of the business of any insurance company which may be necessary or desirable to maintain sound methods of insurance and to safeguard the interests of policy holders, beneficiaries and the public generally, during the period of such emergency, which rules and regulations shall become inoperative when such emergency shall cease, and an order to that effect shall be made by said commissioner.

(L.1933, c. 45, s. 1, p. 87.)



Section APP.A:7-2 - Effective date

App.A:7-2. Effective date
This act shall take effect immediately.

(L.1933, c. 45, s. 2, p. 87.)



Section APP.A:9-19.1 - Removal of member of local defense council

App.A:9-19.1. Removal of member of local defense council
The New Jersey Defense Council may remove any member of a local defense council who violates or participates in the violation of any provision of this act or of the act to which this act is a supplement or of any rule or regulation promulgated by the New Jersey Defense Council.

L.1941, c. 182, p. 569, s. 4.



Section APP.A:9-30 - Assistance to government of United States; organization and employment of resources

App.A:9-30. Assistance to government of United States; organization and employment of resources
The Governor is hereby directed to render to the Government of the United States, in the present crisis, and to provide for the public safety, any assistance within the power of the State, and to that end he is authorized to organize and employ any and all resources within the State, whether of men, properties or instrumentalities, and to exercise any and all power convenient or necessary in his judgment to render such assistance.

L.1941, c. 393, p. 1014, s. 1.



Section APP.A:9-31 - Duty of public officials to furnish information and assistance

App.A:9-31. Duty of public officials to furnish information and assistance
It shall be the duty of every public official in the State to furnish the Governor whatever information and assistance he may require in the execution of this act.

L.1941, c. 393, p. 1014, s. 2.



Section APP.A:9-32 - Effective date

App.A:9-32. Effective date
This act shall take effect immediately.

L.1941, c. 393, p. 1014, s. 3.



Section APP.A:9-33 - Purpose of civilian defense act and disaster control act

App.A:9-33. Purpose of civilian defense act and disaster control act
The purpose of this act is to provide for the health, safety and welfare of the people of the State of New Jersey and to aid in the prevention of damage to and the destruction of property during any emergency as herein defined by prescribing a course of conduct for the civilian population of this State during such emergency and by centralizing control of all civilian activities having to do with such emergency under the Governor and for that purpose to give to the Governor control over such resources of the State Government and of each and every political subdivision thereof as may be necessary to cope with any condition that shall arise out of such emergency and to invest the Governor with all other power convenient or necessary to effectuate such purpose.

L.1942, c. 251, p. 680, s. 1. Amended by L.1949, c. 86, p. 396, s. 2; L.1953, First Sp.Sess., c. 438, p. 2404, s. 2.



Section APP.A:9-33.1 - Definitions

App.A:9-33.1. Definitions
The following words and phrases as used in this act shall have the following meanings:

(1) "Disaster" shall mean any unusual incident resulting from natural or unnatural causes which endangers the health, safety or resources of the residents of one or more municipalities of the State, and which is or may become too large in scope or unusual in type to be handled in its entirety by regular municipal operating services.

(2) "Local disaster emergency" shall mean and include any disaster, or the imminence thereof, resulting from natural or unnatural causes other than enemy attack and limited to the extent that action by the Governor under this act is not required.

(3) "War emergency" shall mean and include any disaster occurring anywhere within the State as the result of enemy attack or the imminent danger thereof.

(4) "Emergency" shall mean and include "disaster" and "war emergency" as above in this section defined.

L.1953, First Sp.Sess., c. 438, p. 2405, s. 3.



Section APP.A:9-34 - Emergency powers of Governor

App.A:9-34. Emergency powers of Governor
The Governor is authorized to utilize and employ all the available resources of the State Government and of each and every political subdivision of this State, whether of men, properties or instrumentalities, and to commandeer and utilize any personal services and any privately owned property necessary to avoid or protect against any emergency subject to the future payment of the reasonable value of such services and privately owned property as hereinafter in this act provided.

L.1942, c. 251, p. 680, s. 2. Amended by L.1953, First Sp.Sess., c. 438, p. 2405, s. 4.



Section APP.A:9-35 - Co-operation with state and federal authorities; federal emergency or defense assistance; agreements

App.A:9-35. Co-operation with state and federal authorities; federal emergency or defense assistance; agreements
(a) In carrying out the provisions of this act the Governor shall cooperate with the civil, military and naval authorities of the United States and of other States for the purpose of enforcing the defense and emergency policies of the Federal Government and shall conform to the laws, orders, rules and regulations of the civilian, military and naval authorities of the Federal Government.

(b) The Governor or his designated representative is hereby authorized to enter into such agreements with the Federal Government or an agency thereof as he shall deem necessary to obtain available emergency or defense assistance from the Federal Government or its agencies and to do all other acts or things necessary or convenient to secure such assistance. The Governor shall not commit the State to any financial obligation except to the extent of available appropriations, provided, however, that any such agreement may specify (1) that the State will agree to hold and save the United States free from damages which may arise out of the construction, repairs, improvements or rehabilitation, and the maintenance of works and projects undertaken by the Federal Government or its agencies in connection with any such agreement, other than claims arising from the tortious acts of agents or employees of the Federal Government and (2) that the State will provide, free of cost to the United States, all lands, easements, rights-of-way and other areas within the State of New Jersey required in connection with the project undertaken by the Federal Government or its agencies in respect of such agreement, and for the maintenance thereafter of such project. Any such provisions to hold and save the Federal Government free from damages shall not be construed to waive the sovereign immunity of the State in any situation wherein such immunity would otherwise be present. Such sums as may be required, whether in payment of the cost of necessary legal proceedings, as compensation to property owners, or in furtherance of the provisions herein authorized for such agreements, shall be charged against any special or emergency appropriation made by the Legislature in connection with the project which is the subject matter of the agreement with the Federal Government or its agencies.

L.1942, c. 251, p. 681, s. 3. Amended by L.1962, c. 21, s. 1; L.1975, c. 181, s. 1, eff. Aug. 4, 1975.



Section APP.A:9-36 - Information may be required

App.A:9-36. Information may be required
The Governor is authorized to require any public official, citizen or resident of this State or any firm, partnership, or corporation, incorporated or doing business in this State, to furnish to him any information reasonably necessary to enable him to carry out the purposes of this act.

L.1942, c. 251, p. 681, s. 4.



Section APP.A:9-37 - Civilian defense director; subordinate offices

App.A:9-37. Civilian defense director; subordinate offices
There is hereby created in the State Department of Defense, the office of civilian defense director. The civilian defense director shall be appointed by the Governor and shall hold office at the will and pleasure of the Governor with or without compensation in the discretion of the Governor. He shall assist the Governor in effectuating the purposes of this act and, to that end, the Governor is empowered to delegate to the said civilian defense director any of the powers conferred by this act upon the Governor to the extent that such delegation of power is, in the judgment of the Governor, necessary; provided, however, that all such powers shall be exercised in the name of the Governor. The Governor is authorized to establish an adequate organization to assist in supervising and co-ordinating the civilian defense activities of the State Government and of all of the political subdivisions of this State and for that purpose the said Governor is authorized and empowered, within the limits of appropriations, to establish and operate such subordinate offices as may be necessary. Nothing contained herein shall be construed to empower the Governor to delegate to the civilian defense director any of the powers heretofore conferred upon the established State Departments.

L.1942, c. 251, p. 682, s. 5. Amended by L.1949, c. 86, p. 397, s. 3; L.1953, First Sp.Sess., c. 438, p. 2406, s. 5.



Section APP.A:9-37.1 - Duties of civilian defense director

App.A:9-37.1. Duties of civilian defense director
Under the supervision of the Adjutant General, Department of Defense, the civilian defense director is hereby concurrently assigned the duties of State Disaster Control Director.

L.1953, First Sp.Sess., c. 438, p. 2406, s. 6. Amended by L.1984, c. 181, s. 37, eff. Nov. 14, 1984.



Section APP.A:9-38 - Deputies or assistants

App.A:9-38. Deputies or assistants
The Governor is empowered to appoint one or more deputies or assistants whom the Governor deems necessary to assist in effectuating the purposes of this act and to fix their compensation, designation, title, powers and duties.

L.1942, c. 251, p. 682, s. 6.



Section APP.A:9-40 - Co-operation by public officials; rules and regulations

App.A:9-40. Co-operation by public officials; rules and regulations
It shall be the duty of the members of the governing body and of each and every officer, agent and employee of every political subdivision of this State and of each member of all other governmental bodies, agencies and authorities of any nature whatsoever fully to co-operate with the Governor and the civilian defense director in all matters affecting any emergency as defined by this act. The Governor is authorized to make, amend and rescind orders, rules and regulations as in this act provided, and it shall be unlawful for any municipality or other subdivision or any other governmental agency of this State to adopt any rule or regulation or to enforce any such rule or regulation that may be at variance with any such order, rule or regulation established by the Governor. In the event of a dispute on the question of whether or not any such rule or regulation is at variance with an order, rule or regulation established by the Governor under this act, the determination of the Governor shall control.

L.1942, c. 251, p. 682, s. 8. Amended by L.1953, First Sp.Sess., c. 438, p. 2406, s. 7.



Section APP.A:9-40.1 - Municipal emergency management coordinator.

App.A:9-40.1 Municipal emergency management coordinator.

8. In every municipality of this State the mayor or, in the case of a municipality which has adopted the commission form of government pursuant to the provisions of the "commission form of government law" (R.S.40:70-1 et seq.), the commissioner serving as director of the department to which the responsibility for emergency management has been assigned, shall appoint a municipal emergency management coordinator from among the residents of the municipality. The municipal emergency management coordinator, subject to fulfilling the requirements of this section, shall serve for a term of three years. As a condition of his appointment and his right to continue for the full term of his appointment, each municipal emergency management coordinator shall have successfully completed at the time of his appointment or within one year immediately following his appointment or the effective date of this act, whichever is later, the current approved Home Study Course and the basic Emergency Management workshop. The failure of any municipal emergency management coordinator to fulfill such requirement within the period prescribed shall disqualify the coordinator from continuing in the office of coordinator and thereupon a vacancy in said office shall be deemed to have been created.

The provisions of this section shall not bar a municipality from entering into an agreement pursuant to the "Uniform Shared Services and Consolidation Act," sections 1 through 35 of P.L.2007, c.63 (C.40A:65-1 through C.40A:65-35) to designate (1) a municipal emergency management coordinator to serve two or more municipalities jointly, or (2) the county emergency management coordinator appointed pursuant to section 12 of P.L.1953, c.438 (C.App.A:9-42.1) for the county in which that municipality is located as the municipal emergency management coordinator, subject to approval of the governing body of the county. A municipality entering into such an agreement shall notify the State Emergency Management Coordinator.

L.1953, c.438, s.8; amended 1977, c.184; 1984, c.246, s.1; 1989, c.222, s.2; 1995, c.259, s.38; 2003, c.53, s.3; 2013, c.57.



Section APP.A:9-40.2 - Removal of municipal emergency management coordinator

App.A:9-40.2. Removal of municipal emergency management coordinator
The Governor may remove any municipal emergency management coordinator at any time for cause. In such event the mayor of the municipality or, in the case of a municipality which has adopted the commission form of government pursuant to the provisions of the "commission form of government law" (R.S.40:70-1 et seq.), the commissioner serving as director of the department to which the responsibility for emergency management has been assigned, shall appoint a new municipal emergency management coordinator with the approval of the Governor. If the mayor or commissioner, as appropriate, shall not appoint a municipal emergency management coordinator within 10 days after such office shall become vacant, the Governor may appoint a temporary municipal emergency management coordinator, who shall serve and perform all of the duties of that office until such time as a new municipal emergency management coordinator shall be appointed by the mayor or commissioner, as appropriate, with the approval of the Governor.

L.1953, c.438, s.18; amended 1984,c.246,s.2; 1989,c.222,s.3.



Section APP.A:9-40.3 - Deputy municipal disaster control director

App.A:9-40.3. Deputy municipal disaster control director
Each municipal disaster control director shall appoint a deputy municipal disaster control director with the approval of the mayor. Wherever possible, such deputy shall be appointed from among the salaried officers or employees of the municipality.

L.1953, First Sp.Sess., c. 438, p. 2407, s. 9.



Section APP.A:9-40.4 - Duties of municipal emergency management coordinator

App.A:9-40.4. Duties of municipal emergency management coordinator
Each municipal emergency management coordinator shall be responsible for the planning, activating, coordinating, and the conduct of emergency management operations within his municipality.

L.1953, c.438, s.10; amended 1989,c.222,s.4.



Section APP.A:9-40.5 - Proclamation of state of local disaster emergency within municipality; powers of coordinator

App.A:9-40.5. Proclamation of state of local disaster emergency within municipality; powers of coordinator
Whenever, in his opinion, a disaster has occurred or is imminent in any municipality, the municipal emergency management coordinator of that municipality shall proclaim a state of local disaster emergency within the municipality. The municipal emergency management coordinator, in accordance with regulations promulgated by the State Director of Emergency Management, shall be empowered to issue and enforce such orders as may be necessary to implement and carry out emergency management operations and to protect the health, safety, and resources of the residents of the municipality.

L.1953, c.438, s.22; amended 1989,c.222,s.5.



Section APP.A:9-40.6 - Aid in time of disaster or emergency

App.A:9-40.6. Aid in time of disaster or emergency
No representative of any municipality shall request aid in time of disaster or emergency directly from noncontiguous municipalities nor shall any municipality or public or semipublic agency send personnel or equipment into a disaster-stricken municipality unless and until such aid has been directed by the county emergency management coordinator or his deputies. Specific exemptions from the action of this section may be granted only by authority of the State Director of Emergency Management.

L.1953, c.438, s.23; amended 1989,c.222,s.6.



Section APP.A:9-41 - Local emergency management councils

App.A:9-41. Local emergency management councils
Every municipality of this State, other than counties, shall create a local emergency management council. Each local emergency management council shall be composed of not more than 15 members who shall be appointed by the mayor or chief executive officer of the municipality and shall hold office at the will and pleasure of the appointing authority. The municipal emergency management coordinator shall be a member and shall serve as chairman of the local emergency management council. The local emergency management council shall assist the municipality in establishing the various local volunteer agencies needed to meet the requirements of all local emergency management activities in accordance with rules and regulations established by the Governor in pursuance of the provisions of this act. The local emergency management council is authorized, within the limits of appropriations, to establish an adequate organization to assist in supervising and coordinating the emergency management activities of the local municipality. It shall be lawful for the members of the local emergency management council also to be members of other agencies created because of any emergency. Upon the effective date of this act, the local emergency management councils heretofore appointed shall become the respective local emergency management councils provided for in this act and shall thereafter continue to function as such local emergency management councils, subject to the provisions of this act.

L.1942, c.241, s.9; amended 1953,c.438,s.11; 1989,c.222,s.7.



Section APP.A:9-42.1 - County emergency management coordinator; appointment; term of office

App.A:9-42.1. County emergency management coordinator; appointment; term of office
In every county of this State the governing body shall appoint a county emergency management coordinator, which appointment shall be for a term of three years. The appointments shall be subject to the approval of the State Director of Emergency Management and thereafter shall be subject to his orders. The State Director of Emergency Management shall exercise supervision and control of all such appointees, who may be removed by said State Director of Emergency Management for cause.

L.1953, c.438, s.12; amended 1985,c.504,s.1; 1989,c.222,s.8.



Section APP.A:9-42.1A - Coordinator appointed prior to Jan. 21, 1986, exception; term

App.A:9-42.1a. Coordinator appointed prior to Jan. 21, 1986, exception; term
Any county emergency management coordinator appointed prior to the effective date of P.L.1985, c.504 (C.App.A:9-42.1a) shall serve for the length of the term to which the coordinator was appointed unless removed for just cause, except that any coordinator not appointed for a specific term shall begin the new term on the effective date of this act. Thereafter, the provision of section 12 of P.L.1953, c.438 (C.App.A:9-42.1) relating to the length of a term shall take effect.

L.1985, c.504, s.2; amended 1989,c.222,s.13.



Section APP.A:9-421B - Filling of deputy emergency management coordinator position.

App.A:9-421b Filling of deputy emergency management coordinator position.

10. The deputy emergency management coordinator position shall be filled by the governing body in each county by: a. the appointment of a qualified individual; b. the selection of a qualified volunteer; or, if appropriate, c. the selection of an individual pursuant to the rules and regulations of the Civil Service Commission of the State of New Jersey.

L.1989, c.222, s.10; amended 2008, c.29, s.113.



Section APP.A:9-42.2 - Duties of county emergency management coordinator

App.A:9-42.2. Duties of county emergency management coordinator
The county emergency management coordinator shall be responsible for the development, coordination, and activation of countywide mutual aid emergency management plans; and for the activation of such emergency management facilities and services as are available from the resources of the county government.

L.1953, c.438, s.13; amended 1989,c.222,s.11.



Section APP.A:9-43 - Other local agencies or instrumentalities

App.A:9-43. Other local agencies or instrumentalities
Every political subdivision of this State is authorized to create by resolution any other agencies or instrumentalities that may be needed in order to meet the problems presented by any emergency as defined by this act, not at variance with such rules and regulations as shall be established by the Governor. Any such agencies heretofore or hereafter established shall immediately conform to the rules and regulations that may be adopted and promulgated by the Governor.

L.1942, c. 251, p. 684, s. 11. Amended by L.1953, First Sp.Sess., c. 438, p. 2408, s. 14.



Section APP.A:9-43.1 - State Emergency Operations Plan.

App.A:9-43.1 State Emergency Operations Plan.

18. The State Office of Emergency Management shall adopt, no later than 12 months following the effective date of this act, a State Emergency Operations Plan, including rules, regulations, and guidelines, that shall be reviewed and updated at least every two years.

a. These plans shall include, but not be limited to, provisions which shall be developed in consultation with:

(1) the Department of Agriculture, to support the needs of animals and individuals with an animal under their care, including domestic livestock, a domesticated animal, or a service animal, in a major disaster or emergency; and

(2) the Department of Health and Senior Services, to provide for a coordinated Statewide evacuation strategy for all hospitals and other health care facilities in the State, alternative sources of care for evacuated patients, and proposed sites of temporary shelter in the event of an emergency. The Statewide evacuation strategy shall be based on evacuation plans prepared pursuant to section 19 of P.L.1989, c. 222 (C.App.A:9-43.2) and submitted to the State Office of Emergency Management by each county and municipality in the State pursuant to section 21 of P.L.1989, c.222 (C.App.A:9-43.4).

b. Each plan shall include provisions that specifically address the need for the safe and timely evacuation of the families and dependents of the emergency responders rendering major disaster or emergency services.

c. In addition, the State Office of Emergency Management shall take appropriate steps to educate the public regarding the resources available in the event of an emergency and the importance of emergency preparedness planning.

L.1989, c.222, s.18; amended 2006, c.92, s.1; 2011, c.178, s.8.



Section APP.A:9-43.2 - County, municipal written emergency operations plans; coordination.

App.A:9-43.2 County, municipal written emergency operations plans; coordination.

19. Each county and municipality in the State shall prepare a written Emergency Operations Plan with all appropriate annexes necessary to implement the plan. The development of all plans shall be coordinated with the Emergency Operations Plans of the State, county and neighboring municipalities to ensure a regional coordinated response and the efficient use of resources.

a. These plans shall include, but not be limited to, provisions which shall be developed in consultation with:

(1) the Department of Agriculture, to support the needs of animals and individuals with an animal under their care, including domestic livestock, a domesticated animal, or a service animal, in a major disaster or emergency; and

(2) the Department of Health and Senior Services to evaluate the evacuation procedures of hospitals and other health care facilities located in each county and municipality, alternative sources of care for evacuated patients, and proposed sites of temporary shelter in the event of an emergency.

b. Each plan shall include provisions that specifically address the need for the safe and timely evacuation of the families and dependents of the emergency responders rendering major disaster or emergency services.

c. Each Emergency Operations Plan shall be adopted no later than one year after the State Emergency Planning Guidelines have been adopted by the State Office of Emergency Management and shall be evaluated at such subsequent scheduled review of the State Emergency Operations Plan.

L.1989, c.222, s.19; amended 2006, c.92, s.2; 2011, c.178, s.9.



Section APP.A:9-43.3 - Guidelines for Emergency Operations Plans.

App.A:9-43.3 Guidelines for Emergency Operations Plans.

20. Each county and municipal Emergency Operations Plan shall conform to all relevant federal and State statutes, rules and regulations concerning emergency operations and shall include the identification of significant hazards affecting the jurisdiction. Each county and municipal Emergency Operations Plan shall be based upon planning criteria, objectives, requirements, responsibilities and concepts of operation for the implementation of all necessary and appropriate protective or remedial measures to be taken in response to an actual or threatened emergency as determined by the State Director of Emergency Management. Each Emergency Operations Plan shall provide for a command structure that affords appropriate command support for the incident commander. Deputy chiefs and battalion chiefs and company officers shall be included in the county fire mutual aid plan to respond to any emergency to supply command support or be assigned to the command structure. Each county and municipal Emergency Operations Plan shall be reviewed and updated at least every two years.

L.1989,c.222,s.20; amended 2000,c.177,s.1.



Section APP.A:9-43.4 - Approval by State Office of Emergency Management.

App.A:9-43.4 Approval by State Office of Emergency Management.

21. Each county and municipality shall submit an Emergency Operations Plan to the State Office of Emergency Management, which may be submitted in a secure electronic form by way of any electronic means capable of sending, submitting or presenting confidential information. No Emergency Operations Plan shall take effect without approval by the State Office of Emergency Management. The State Office of Emergency Management shall review the plans and determine their compatibility with the State Emergency Operations Plan Guidelines and shall either approve, conditionally approve, or disapprove the plan. The State Office of Emergency Management shall set forth in writing its reasons for disapproval of any plan or, in the case of the issuance of a conditional approval, shall specify the necessary amendments to the plan. If the State Office of Emergency Management fails to approve, conditionally approve, or disapprove an Emergency Operations Plan within 60 days of receipt of the plan, it shall be considered approved by the State Office of Emergency Management.

L.1989, c.222, s.21; amended 2010, c.66, s.2.



Section APP.A:9-43.5 - Grants to municipalities, counties for development of Emergency Operations Plans

App.A:9-43.5. Grants to municipalities, counties for development of Emergency Operations Plans
The State Office of Emergency Management, subject to available appropriations and grants from other sources, is authorized to award grants to any municipality or county to assist in the development of an Emergency Operations Plan. The State Office of Emergency Management shall prescribe and promulgate, pursuant to law, procedures for applying for the grant and terms and conditions for receiving the grant.

L.1989, c.222, s.22.



Section APP.A:9-43.6 - Technical assistance, planning grants to municipalities

App.A:9-43.6. Technical assistance, planning grants to municipalities
The State and counties shall be authorized to provide technical assistance and planning grants to municipalities to assist in the preparation and revision of municipal Emergency Operations Plans pursuant to section 19 of this amendatory and supplementary act.

L.1989, c.222, s.23.



Section APP.A:9-43.7 - Emergency plans, electronic submission by certain entities permitted.

App.A:9-43.7 Emergency plans, electronic submission by certain entities permitted.

1. a. Any entity, organization, or educational institution, be it public or private, that submits an emergency operations or evacuation plan to the State Office of Emergency Management may submit that plan in a secure electronic format by way of any electronic means capable of sending, submitting or presenting confidential information.

b. School districts required by regulation to develop and implement comprehensive plans, procedures and mechanisms that provide for safety and security in the public and private elementary schools may transmit those plans, procedures and mechanisms, when appropriate, in a secure electronic format by way of any electronic means capable of sending, submitting or presenting confidential information.

c. The State Office of Emergency Management may adopt rules, regulations, and guidelines, to effectuate the purposes of this act.

L.2010, c.66, s.1.



Section APP.A:9-43.8 - Definitions relative to coastal evacuation.

App.A:9-43.8 Definitions relative to coastal evacuation.

1. For the purposes of this act:

"Alternative emergency power generator" means an electricity-generating installation system that operates to provide the electricity needs of a building or structure if the normal source of electricity is disrupted due to a power outage.

"Critical infrastructure" means all buildings or structures in the State that are indispensably necessary for national security, economic stability, and public safety.

"Director" means the Director of the State Office of Emergency Management in the Division of State Police.

"Emergency" means an emergency or local disaster emergency as defined in section 3 of P.L.1953, c. 438 (C.App.A:9-33.1).

"Lane reversal strategy" means an evacuation plan that reverses the flow of traffic in lanes that are normally configured for travel in one direction, resulting in all traffic traveling in the same direction on all lanes of a highway.

"Long term emergency shelter" means a building or structure in which a public entity or a private, nonprofit organization provides shelter for a period of time extending longer than six months to individuals and families who have been displaced from their homes due to an emergency.

"Special needs" means a physical or mental disability or medical care need of an individual who, after exhausting all other resources still needs assistance for evacuation or sheltering before, during, or after a disaster or emergency.

"Temporary emergency shelter" means a building or structure in which a public entity or a private, nonprofit organization provides shelter to individuals and families who have been displaced from their homes due to an emergency until that emergency has ceased.

L.2011, c.178, s.1.



Section APP.A:9-43.9 - Annual public awareness program.

App.A:9-43.9 Annual public awareness program.

2. a. The director shall develop and undertake an annual public awareness program to educate the public concerning the State's plan to evacuate New Jersey's coastal areas in a time of emergency. The program may incorporate the use of broadcast media, print media, the Internet, or any other available resources.

b. The program shall inform the public of:

(1) methods by which the State is to notify the public of the initiation of an emergency evacuation of a coastal area;

(2) appropriate evacuation routes;

(3) alternative methods of evacuation, other than that utilizing a personal motor vehicle;

(4) information concerning the preparation and storing of personal evacuation kits;

(5) appropriate supplies of food and potable water that individuals and families should have readily available; and

(6) information relating to the support of, and care for animals, particularly service animals and pets subject to a coastal evacuation; and

(7) any such other matters as the director shall deem appropriate and necessary.

c. In developing this plan, and in making any subsequent revisions, the director shall consult with the Emergency Management Offices of the affected counties and municipalities.

L.2011, c.178, s.2.



Section APP.A:9-43.10 - Appointment of commission.

App.A:9-43.10 Appointment of commission.

3. a. The director, in consultation with the Department of Health and Senior Services, the Department of Community Affairs, and the Department of Human Services, shall appoint a commission comprised of experts from each department as well as experts from private nonprofit organizations, which shall include, but not be limited to, the American Red Cross, that shall be authorized to:

(1) identify appropriate elementary and secondary school buildings that may serve as adequate locations for temporary emergency shelter during an emergency; and

(2) identify specific locations that may serve as long term emergency shelters, during an emergency, for the benefit of individuals who have been displaced from their residence for an extended period of time as a result of that emergency or local disaster emergency.

b. Following the effective date of this act, all elementary and secondary school buildings to be newly constructed shall be evaluated during the planning or design phase and a determination shall be made considering all appropriate factors including, but not limited to, the suitability, necessity, and financial feasibility, as to whether that elementary or secondary school building may serve as a potential location for an emergency shelter during a declared state of emergency.

L.2011, c.178, s.3.



Section APP.A:9-43.11 - Duties of director.

App.A:9-43.11 Duties of director.

4. The director shall:

a. ensure consistency among the evacuation plans and shelter plans of the State's coastal counties, and such other counties that the director determines may be affected by the evacuation of the coast in an emergency, and integrate those plans into a Statewide evacuation plan;

b. work in coordination with the county offices of emergency management to revise any evacuation or shelter plan that, upon review, proves to be inconsistent with the evacuation plans of other counties, or with the State Emergency Operations Plan Guidelines; and

c. consult with and seek the advice of private nonprofit organizations when implementing the provisions of this section, which shall include, but not be limited to, the American Red Cross.

L.2011, c.178, s.4.



Section APP.A:9-43.12 - Identification of critical infrastructures.

App.A:9-43.12 Identification of critical infrastructures.

5. The director shall work in conjunction with the county emergency management coordinator in each county to locate and identify all critical infrastructures in the State that would need an alternative emergency power generator in the event of a Statewide emergency.

L.2011, c.178, s.5.



Section APP.A:9-43.13 - Central registry for residents with special needs.

App.A:9-43.13 Central registry for residents with special needs.

6. a. Each county in the State may establish a central registry for residents with special needs who require additional assistance provided to them during an emergency. A central registry created pursuant to this section shall be maintained by each county office of emergency management, and shall be composed of information voluntarily provided by each registrant that includes, but is not limited to, the registrant's address, telephone number, and particular condition or assistance needs.

b. Each county that creates such a registry shall conduct a public awareness campaign, utilizing the Internet and any other available resources, to inform the general public of the importance of identifying and registering individuals with special needs prior to an emergency so that appropriate preparations may be made to ensure that these individuals receive necessary assistance during an evacuation. Information collected for purposes of a central registry created pursuant to this section shall be used only by the county office of emergency management that collected the information to prepare for and provide assistance to residents with special needs in an emergency, and shall not otherwise be divulged or made publicly available; provided however, that the director may, at the director's discretion, access and obtain information from a central registry maintained by a county office of emergency management if the information is used directly and exclusively by the director to prepare an Emergency Operations Plan required pursuant to section 19 of P.L.1989, c.222 (C.App.A:9-43.2).

c. A central registry maintained by a county office of emergency management and any information contained therein, or accessed and obtained by the director in accordance with subsection b. of this section, shall not be included under materials available to public inspections pursuant to P.L.1963, c.73 (C.47:1A-1 et seq.) or P.L.2001, c.404 (C.47:1A-5 et al.).

L.2011, c.178, s.6.



Section APP.A:9-43.14 - Implementation of lane reversal strategy.

App.A:9-43.14 Implementation of lane reversal strategy.

7. a. The Division of State Police shall work in conjunction with the Department of Transportation and county emergency management coordinators to implement a lane reversal strategy on the Atlantic City Expressway and the Garden State Parkway in preparation for any emergency evacuation.

b. The operator of a motor vehicle shall not tow any trailer, semitrailer, or any other type of drawn or towed trailer, including a trailer transporting a boat, on a public highway located in an area where an emergency has been declared and any evacuation plan, including but not limited to a lane reversal strategy, is in effect. The operator of a motor vehicle who violates this prohibition may be charged with failure to obey signals, signs, or directions under emergency conditions with regard to the flow of vehicular traffic, and upon conviction thereof shall be subject to penalties for a violation of section 3 of P.L.1950, c.70 (C.39:4-215). This prohibition shall not apply to emergency vehicles.

L.2011, c.178, s.7.



Section APP.A:9-43.15 - Definitions relative to emergency evacuation.

App.A:9-43.15 Definitions relative to emergency evacuation.

1. a. For the purposes of this act:

"Domestic companion animal" means any animal commonly referred to as a pet that was bought, bred, raised or otherwise acquired, in accordance with local ordinances and State and federal law, for the primary purpose of providing companionship to the owner, rather than for business or agricultural purposes. "Domestic companion animal" does not include livestock as defined in N.J.A.C. 2:2-1.1.

"Public transportation or public transportation service" means rail passenger service, motorbus regular route service, paratransit service, motorbus charter service, and ferry passenger service as defined in section 3 of P.L.1979, c.150 (C.27:25-3).

b. In the event that a state of emergency has been declared and an evacuation of any region of the State is in progress, the owner of a domestic companion animal shall be permitted to board any public transportation or public transportation service with the domestic companion animal so long as that animal is under the owner's control by use of a leash or tether, or is properly confined in an appropriate container or by other suitable means, provided that such boarding is authorized by and consistent with the provisions of the State Emergency Operations Plan developed pursuant to paragraph (1) of subsection a. of section 18 of P.L.1989, c.222 (C.App.A:9-43.1) pertaining to the needs of animals and individuals with an animal under their care. The provisions of this act shall only apply to the owners of domestic companion animals who are evacuating from a region of the State affected by the emergency or local disaster emergency as defined in section 3 of P.L.1953, c.438 (C.App.A:9-33.1). A domestic companion animal may be refused permission to board any public transportation or public transportation service, even if the animal is under the owner's control or properly confined in accordance with this subsection if there is reasonable cause to believe that, due to attendant circumstances, permitting the animal to board would pose a health or safety hazard.

c. All passengers with service animals shall be given priority seating on all means of transportation regulated by this act in accordance with the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s.12101 et seq.). For the purposes of this act, "service animal" shall have the same meaning as set forth in the federal "Americans with Disabilities Act of 1990" (42 U.S.C. s.12101 et seq.) and any regulations under the act.

d. All passengers on any public transportation or public transportation service shall be provided seating before a domestic companion animal may be placed in a seat.

L.2013, c.265, s.1.



Section APP.A:9-44 - Private civilian defense agencies to be approved

App.A:9-44. Private civilian defense agencies to be approved
No private civilian agency of any nature whatsoever, carrying on any activities connected with any emergency, shall operate within the State of New Jersey without the approval of the Governor. Any person who shall be an officer, employee, agent or member of or who shall knowingly perform any work or activities connected with any such agency, which has not received the approval of the Governor, shall be guilty of a violation of this act.

L.1942, c. 251, p. 684, s. 12. Amended by L.1953, First Sp.Sess., c. 438, p. 2409, s. 15.



Section APP.A:9-45 - Orders, rules, and regulations; black-outs, air raids, etc.; posting

App.A:9-45. Orders, rules, and regulations; black-outs, air raids, etc.; posting
In order to accomplish the purposes of this act, the Governor is empowered to make such orders, rules and regulations as may be necessary adequately to meet the various problems presented by any emergency and from time to time to amend or rescind such orders, rules and regulations, including among others the following subjects:

a. On matters pertaining to the method of conducting black-outs, partial black-outs, and modifying and controlling illumination, and pertaining to the conduct of the civilian population of this State during such black-outs, partial black-outs, and periods during which illumination is modified.

b. On matters pertaining to air raid warnings and air raids and the conduct of the civilian population during the alert period of an air raid or of a threatened or impending air raid and during and following any air raid.

c. Concerning the organization, recruiting, training, conduct, duties and powers of volunteer agencies, including air raid wardens, auxiliary police and firemen, demolition and clearance crews, fire watchers, road repair crews, rescue squads, medical corps, nurses' aides corps, decontamination squads, drivers' corps, messengers' corps, emergency food and housing corps, utility repair squads, and all other civilian protection forces exercising or performing any functions or duties in connection with the problems of local civilian defense or emergency management.

d. The designation of vehicles and persons permitted to move during air raids or any emergency.



e. The conduct of the civilian population during the threat of and imminence of danger or any emergency.



f. The method of meeting threatened air raid danger insofar as it affects the children in our schools.



g. Concerning the meeting or counteracting of threatened and actual sabotage, subversive activities, and other dangers incident to any emergency.



h. Concerning the method of evacuating residents of threatened districts and the course of conduct of the civilian population during any necessary evacuation.



i. On any matter that may be necessary to protect the health, safety and welfare of the people or that will aid in the prevention of loss to and destruction of property.



j. Such other matters whatsoever as are or may become necessary in the fair, impartial, stringent and comprehensive administration of this act.



All such orders, rules and regulations when established shall be forthwith promulgated by proclamation of the Governor, which promulgation shall be deemed to be sufficient notice to the public. All such orders, rules and regulations when promulgated shall be binding upon all political subdivisions, public agencies, public officials and public employees of this State. All such orders, rules and regulations having to do with the conduct of persons which shall be adopted by the Governor and promulgated as provided herein shall be binding upon each and every person within this State. Upon the adoption and promulgation of orders, rules and regulations as provided above, the civilian defense director shall send a copy to the municipal emergency management coordinator and to the clerk of each municipality of this State in which such order, rule or regulation will take effect. The said municipal clerk shall forthwith post any such order, rule or regulation in a public place in the municipal building.

L.1942, c.251, s.13; amended 1953,c.438,s.16; 1989,c.222,s.12.



Section APP.A:9-45.1 - Officers to perform duties in accordance with rules and regulations

App.A:9-45.1. Officers to perform duties in accordance with rules and regulations
An officer of a municipality or county who is charged with duties pertaining to emergency management planning shall perform his duties in accordance with rules and regulations promulgated by the Governor.

L.1953, c.438, s.17; amended 1989,c.222,s.13.



Section APP.A:9-46 - Reciprocal orders, rules, and regulations

App.A:9-46. Reciprocal orders, rules, and regulations
The Governor may make such reciprocal orders, rules and regulations and special rulings pertaining to any one or more States designated therein as may be necessary in order to effectuate the purposes of this act.

L.1942, c. 251, p. 686, s. 14.



Section APP.A:9-47 - Suspension of motor vehicle or other regulations

App.A:9-47. Suspension of motor vehicle or other regulations
The Governor is authorized to provide by his rules and regulations that any motor vehicle regulation or traffic act provision or any other regulatory provision of law, the enforcement of which will be detrimental to the public welfare during any black-out, air raid, threatened air raid, preparations for emergencies or during the threat or imminence of danger in emergency, shall be suspended during such black-out, air raid, threatened air raid, preparations for emergencies or during the threat or imminence of danger. The judgment of the Governor on all such matters shall be conclusive.

L.1942, c. 251, p. 686, s. 15. Amended by L.1953, First Sp.Sess., c. 438, p. 2411, s. 19.



Section APP.A:9-48 - Emergency commander

App.A:9-48. Emergency commander
The Governor shall be in command in the event of any actual or imminent or threatened disaster or catastrophe in anywise connected with any emergency, and the Governor is authorized to designate the person to take command anywhere within this State of all emergency management activities in the event of such actual or imminent or threatened disaster or catastrophe, and is further authorized to delegate to such emergency commander any and all powers which in the judgment of the Governor it is deemed necessary to delegate. The judgment of the Governor in such matters shall be conclusive. Nothing contained in this section shall be construed to apply to any case where the federal government has assumed jurisdiction pursuant to the war powers of said government.

L.1942, c.251, s.16; amended 1953,c.438,s.20; 1989,c.222,s.14.



Section APP.A:9-49 - Violations as disorderly conduct; penalty; prosecution

App.A:9-49. Violations as disorderly conduct; penalty; prosecution
Any person who shall:

a. Commit any unauthorized or otherwise unlawful act during the threat or imminence of danger in any emergency that jeopardizes the health, welfare and safety of the people; or

b. Commit any unauthorized or otherwise unlawful act during the threat or imminence of danger during any emergency that contributes to the loss of or destruction to property; or

c. Hamper, impede, or in any way interfere with any person who is performing any function authorized under this act; or

d. Drive any motor vehicle in a prohibited area during a black-out or while an air raid alert is in progress or in any other manner contrary to the rules and regulations covering any period of danger or any emergency; or

e. Go within a prohibited area contrary to rules and regulations; or

f. Refuse to obey the lawful orders of any air raid warden, civilian protection worker, or other person who is duly authorized to perform any act or function during the threat or imminence of danger or any emergency; or

g. Refuse to cooperate with any air raid warden, civilian protection worker, or other person who is duly authorized to perform any act or function in connection with activities during the threat or imminence of danger or any emergency; or

h. Violate any order, rule or regulation adopted by the Governor and promulgated as provider by this act; or

i. Violate any other provision of this act declared herein to be unlawful--shall be adjudged a disorderly person and shall be subject to imprisonment for a term not to exceed 6 months or shall pay a fine not to exceed $1,000.00 or to both a fine and imprisonment, in the discretion of the court.

Prosecution for the imposition of a penalty pursuant to this section shall be commenced in the municipal court of the municipality wherein the offense is alleged to have occurred. The State shall be required to prove all elements of the offense beyond a reasonable doubt in order to obtain a conviction.

L.1942, c. 251, p. 687, s. 17. Amended by L.1953, First Sp.Sess., c. 438, p. 2412, s. 21; L.1982, c. 108, s. 1, eff. Aug. 4, 1982.



Section APP.A:9-49.1 - Towing, transportation of boats prohibited during emergency evacuations.

App.A:9-49.1 Towing, transportation of boats prohibited during emergency evacuations.

1. Unless otherwise ordered by the State Director of Emergency Management, a County Emergency Management Coordinator, or a Municipal Emergency Management Coordinator, the operator of a motor vehicle shall not tow any trailer, semitrailer, or any other type of drawn or towed trailer, including a trailer transporting a boat, on a public highway located in an area where an emergency or local disaster emergency as defined in section 3 of P.L.1953, c.438 (C.App.A:9-33.1) has been declared and an evacuation plan is in effect. This prohibition shall not apply to emergency vehicles. The operator of a motor vehicle who violates this prohibition may be charged with failure to obey signals, signs, or directions under emergency conditions with regard to the flow of vehicular traffic, and upon conviction shall be subject to penalties for a violation of section 3 of P.L.1950, c.70 (C.39:4-215).

L.2011, c.103, s.1.



Section APP.A:9-50 - Aiding or abetting violation

App.A:9-50. Aiding or abetting violation
Any person who shall knowingly aid or abet another in the violation of any provision of this act shall also be adjudged a disorderly person and punishable in the same manner as the violation aided or abetted.

L.1942, c. 251, p. 688, s. 18.



Section APP.A:9-51 - Extraordinary emergencies; powers; compensation boards; proceedings for compensation

App.A:9-51. Extraordinary emergencies; powers; compensation boards; proceedings for compensation
a. Whenever, in his opinion, the control of any disaster is beyond the capabilities of local authorities, the Governor is authorized:



(1) To assume control of all emergency management operations.



(2) To proclaim an emergency if he deems the same necessary.



(3) Temporarily to employ, take or use the personal services, or real or personal property, of any citizen or resident of this State, or of any firm, partnership or unincorporated association doing business or domiciled in this State, or of any corporation incorporated in or doing business in this State, or the real property of a nonresident located in this State, for the purpose of securing the defense of the State or of protecting or promoting the public health, safety or welfare; provided, that such personal services or property shall not be employed or used beyond the borders of this State unless otherwise authorized by law.

b. Compensation for any personal services required of any natural person under the provisions of subsection a. of this section shall be paid at the prevailing established rate for services of a like or similar nature.

c. There is hereby established an emergency compensation board in and for each county of the State, to be composed of three persons appointed by the Governor who shall serve at the will and pleasure of the Governor and without compensation. Wherever the volume of work makes it necessary, the Governor may appoint one or more additional emergency compensation boards in any county of this State. The emergency compensation board shall award reasonable compensation to the party entitled thereto for any property employed, taken or used under the provisions of this subsection and for any injury caused by such employment, taking or using. Any party who deems himself entitled to such compensation as is provided for in this section may file a petition for an award with the board, naming the State as defendant. Such petition shall be filed with an emergency compensation board in the county in which the property was located at the time it was employed, taken or used. A copy of said petition shall be served on the Attorney General. The board shall thereupon after reasonable and proper notice to the petitioner and the Attorney General, grant a hearing upon such petition and render a decision fixing the amount of the award. This award shall be paid within one year after the decision is rendered from any funds appropriated by the State for such purpose.

d. Any party who deems himself aggrieved by the decision of an emergency compensation board of any county shall have the right to bring an action for such compensation against the State as defendant in the Superior Court, according to the practice and procedure covering condemnation proceedings in such court. Either the State or the petitioner shall have a right to trial by jury in such court.

e. When, in the opinion of the Governor, the period of emergency under which action has been taken by him as provided under subsection a. of this section has passed, he shall issue a proclamation declaring its end and suspending the powers granted to him under subsection a. of this section and no petition for an award as provided for in subsection c. shall be filed after one year from the date of the Governor's proclamation declaring the end of the emergency; provided, that any member of the Armed Forces of the United States whose property was employed, taken or used as provided in said subsection a. of this section may file such petition within two years after the Governor's proclamation.

L.1942, c.241, s.19; amended 1953,c.438,s.24; 1989,c.222,s.15.



Section APP.A:9-51.1 - Definitions

App.A:9-51.1. Definitions
As used in this act unless a different meaning clearly appears:

(a) "Disaster area" means any area of the State in which an emergency has been proclaimed to exist by the President of the United States or the Governor of the State.

(b) "Period of emergency" means a period terminating 6 months from the date an area was designated a disaster area.

(c) "Prohibited area" means the part or parts of a municipality subject to the municipal ordinance authorized by this act.

L.1962, c. 44, s. 1.



Section APP.A:9-51.2 - Prohibition by ordinance of construction or repair of buildings during emergency

App.A:9-51.2. Prohibition by ordinance of construction or repair of buildings during emergency
The governing body of any municipality in a disaster area may, by ordinance, prohibit the construction, reconstruction or repair of buildings and structures in any part of the municipality if it shall find that:

(a) essential facilities such as roads and water and sewerage systems will not be available and usable during the period of emergency or any part thereof; or

(b) the damage or loss to buildings and structures in the prohibited area exceeds an amount equal to 20% of the total assessed value based at 100% of true value, at the time of the disaster, of the buildings and structures in such area.

L.1962, c. 44, s. 2.



Section APP.A:9-51.3 - Contents of ordinance; exceptions

App.A:9-51.3. Contents of ordinance; exceptions
Such ordinance shall designate the specific part or parts of the municipality to which it shall apply and shall further provide that:

(a) repairs may be made to any building or structure within the prohibited area if the cost of such repairs will not exceed an amount equal to 40% of the assessed value of the building or structure based at 100% of true value at the time of damage; and

(b) repairs may be made to any building or structure to the extent necessary to maintain such building or structure in a safe and sound condition. If such repairs are not possible or feasible, the ordinance shall authorize the demolition of the building or structure.

L.1962, c. 44, s. 3.



Section APP.A:9-51.4 - Duration of ordinance

App.A:9-51.4. Duration of ordinance
Any ordinance passed pursuant to the provisions of this act shall remain in force and effect for the period of the emergency or such lesser period of time as the ordinance shall provide.

L.1962, c. 44, s. 4.



Section APP.A:9-51.5 - Construction or repair of protective barriers in municipalities bordering Atlantic ocean or Delaware bay

App.A:9-51.5. Construction or repair of protective barriers in municipalities bordering Atlantic ocean or Delaware bay
When the governing body of any municipality bordering on the Atlantic ocean or Delaware bay shall find that there exists a threat or danger to life and property by reason of the damage to or the destruction of sand barriers and other natural or manmade barriers which protect the municipalities, and that it is necessary to the health, safety and welfare of the municipality to repair, restore, replace or construct such protective barriers, such governing body may, by resolution, as an exercise of the police power of the State designate the properties required for the purpose of providing such protective barriers and authorize the appropriate municipal or governmental officials or agencies or the representatives thereof to enter immediately upon such property to take control and possession thereof, and to do such acts as may be required, including removing, destroying or otherwise disposing of any property located thereon without first paying any compensation therefor.

Such resolution shall provide that no entry shall be made upon such property for a period of at least 10 days following the passage of such resolution, unless the governing body shall find that the public safety and interest requires that entry be made within a shorter period of time. In such case, entry may be made after the expiration of such time period as shall be fixed by the resolution.

L.1962, c. 48, s. 1.



Section APP.A:9-51.6 - Agreements with state or federal government; provisions

App.A:9-51.6. Agreements with state or federal government; provisions
The governing body of any municipality subject to the provisions of this act may by resolution or, where required in order to receive aid from the State or the Federal Government to assist in providing protective barriers, by ordinance, authorize and direct the chief executive official of the municipality acting for and on behalf and in the name of the municipality to enter into such agreements with the State or the Federal Government or any agency thereof to do such acts or things as shall be necessary or convenient to secure such aid and assistance.

Such agreement may provide:

(a) That the municipality will hold and save harmless the State and Federal Government or any agency thereof free from damages which may arise out of the construction, repair, restoration or replacement and the maintenance of such protective barriers undertaken by the State or the Federal Government or agency thereof in connection with any such agreement;

(b) That the municipality will provide, free of cost to the State and Federal Government, all lands, easements, rights of way or other areas within the municipality required in connection with the work undertaken by the State, the Federal Government or agencies thereof in respect of such agreement;

(c) That the municipality will undertake to maintain and preserve the protective barriers constructed, repaired, restored, or replaced by the State or Federal Government or agencies thereof;

(d) That the municipality will do such other acts as may be necessary to carry out the terms of the agreement.

L.1962, c. 48, s. 2.



Section APP.A:9-51.7 - Compensation for taking of property

App.A:9-51.7. Compensation for taking of property
Nothing in this act shall be construed to deny to any person who has an interest in any property which has been possessed by the municipality the right to obtain therefor just compensation to the extent that such property shall have been taken by the municipality. No compensation shall be granted to any individual to the extent that the action of the municipality does not amount to a taking of property but to a reasonable regulation of property pursuant to a proper exercise of the police power.

L.1962, c. 48, s. 3.



Section APP.A:9-51.8 - Satisfaction of financial obligations; guarantee of bonds by county

App.A:9-51.8. Satisfaction of financial obligations; guarantee of bonds by county
(a) The governing body of the municipality to the extent that the municipality may incur a financial obligation by virtue of the provisions of this act shall satisfy such obligations:

(1) By appropriating the amount necessary by an emergency appropriation adopted pursuant to the provisions of the "Local Budget Law," N.J.S. 40A:4-1 et seq.; or

(2) By the adoption of a bond ordinance pursuant to the provisions of the Local Bond Law which ordinance shall be deemed to authorize obligations within the purposes set forth in section 40A:2-7 of the New Jersey Statutes.

(b) The county in which such municipality shall be located may, with the approval of the Director of the Division of Local Government, pursuant to resolution duly adopted, by its governing body, after notice published in a manner provided for by a resolution authorizing bonds of such county pursuant to the aforesaid Local Bond Law and with or without consideration and upon such terms and conditions as may be agreed to by and between any such county and municipality, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the municipality so issued for the purposes set forth in this act. Any guaranty of bonds of the municipality made pursuant to this section shall be evidenced by endorsement thereof on such bonds executed in the name of the county and on its behalf by such official thereof as may be designated in the resolution authorizing such guaranty and such county shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. Any such guaranty of bonds of a municipality may be made, and any resolution authorizing such guaranty may be adopted notwithstanding statutory or other debt limitations, including particularly any limitation or requirement under or pursuant to the said Local Bond Law but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such county for the purposes of determining the indebtedness of such county under or pursuant to said Local Bond Law.

In order to meet the obligation for payment of principal of or interest on any such bonds by virtue of such guaranty, a county is hereby authorized to borrow the funds necessary to meet such obligation and to issue such promissory note or notes therefor payable within 2 years from the date of such borrowing to the extent that funds of such county are not otherwise available for such purpose.

The municipality shall repay to the county as soon as practicable all sums paid by the county by virtue of the aforesaid bond guaranty.

L.1962, c. 48, s. 4. Amended by L.1963, c. 81, s. 16.



Section APP.A:9-51.9 - Payment of claims out of Special Beach Erosion Fund

App.A:9-51.9. Payment of claims out of Special Beach Erosion Fund
The Commissioner of Conservation and Economic Development is hereby authorized to accept claims submitted to him by any municipality which has taken action pursuant to the provisions of this act for payment from the Special Beach Erosion Fund established by chapter 18, P.L.1962, approved March 29, 1962, and to process such claims in accordance with the provisions of said chapter 18, P.L.1962, but in no event shall the total amount of money paid out of such fund for such claims exceed the amount of $400,000.00. The commissioner may require as a condition of the approval of such claim that the municipality enter into an agreement with the commissioner on behalf of the State of New Jersey by which it will permit the beaches of the municipality to be used by the general public upon such reasonable terms and conditions as shall be established by the municipality and approved by the commissioner.

L.1962, c. 48, s. 5.



Section APP.A:9-52 - Liability for injury to persons or property

App.A:9-52. Liability for injury to persons or property
Neither the State nor any political subdivision of the State under any circumstances, nor the agents, officers, employees, servants or representatives of the State or any political subdivision thereof, including all volunteers, in good faith carrying out, complying with, or attempting to comply with, any order, rule or regulation promulgated pursuant to the provisions of this act, or performing any authorized service in connection therewith, shall be liable for any injury or death to persons or damage to property as the result of any such activity. No person owning, possessing or managing any real property which has been designated, pursuant to the provisions of this act or of any order, rule or regulation promulgated thereunder, as a shelter from destructive operations or attacks by enemies of the United States, shall be liable in any civil action for death or injury to any person who, because such real property has been designated a shelter as aforesaid, enters upon it solely for the purpose of seeking refuge therein during such destructive operations or attacks or during civil defense tests ordered by lawful authority, except where such death or injury is caused by the willful act of such owner, possessor or manager, or his agents or employees. The foregoing shall not affect the right of any person to receive benefits or compensation which may be specifically provided by the provisions of this or any other State or Federal Statute, nor shall it affect the right of any person to recover under the terms of any policy of insurance.

L.1942, c. 251, p. 690, s. 20. Amended by L.1952, c. 14, p. 63, s. 1.



Section APP.A:9-53 - Appropriations

App.A:9-53. Appropriations
The unexpended balances of any appropriations heretofore made to the New Jersey Defense Council and to the office of secretary for defense are hereby reappropriated to and shall be available for expenditure by the Governor in order to effectuate the purposes of this act and such appropriations shall not lapse. The unexpended balances of any appropriations heretofore made to the local defense council is hereby reappropriated to and shall be available for expenditure in the usual manner by the local defense council of the respective municipalities established under this act.

L.1942, c. 251, p. 690, s. 21.



Section APP.A:9-54 - Term of person appointed by or with approval of Governor

App.A:9-54. Term of person appointed by or with approval of Governor
Any person appointed by the Governor or with the approval of the Governor under any provision of this act shall serve only at the will and pleasure of the Governor.

L.1942, c. 251, p. 691, s. 22.



Section APP.A:9-55 - Partial invalidity

App.A:9-55. Partial invalidity
If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

L.1942, c. 251, p. 691, s. 23.



Section APP.A:9-56 - Repeal; local agencies approved by New Jersey Defense Council and rules of such Council continued

App.A:9-56. Repeal; local agencies approved by New Jersey Defense Council and rules of such Council continued
All acts and parts of acts inconsistent with the provisions of this act are hereby repealed, but all local agencies heretofore created and approved by the New Jersey Defense Council are hereby continued subject to the provisions of this act and all orders, rules and regulations of the New Jersey Defense Council heretofore adopted and promulgated shall remain in effect until otherwise ordered by the Governor.

L.1942, c. 251, p. 691, s. 24.



Section APP.A:9-57 - Effective date

App.A:9-57. Effective date
This act shall take effect immediately.

L.1942, c. 251, p. 691, s. 25. Amended by L.1949, c. 86, p. 397, s. 4.



Section APP.A:9-57.1 - Definitions

App.A:9-57.1. Definitions
Unless otherwise clearly indicated in this act, the words and phrases listed hereafter shall have the following meanings:

"Director of Civil Defense," "local defense council," "local chairman," "district or regional office," are those agencies and their directors set up under the provisions of the act to which this act is a supplement.

"Civil defense volunteer" means any natural person who is registered with a local defense council or with a district or regional office of the Director of Civil Defense and holds an identification card issued by the local chairman or State director for the purpose of engaging in authorized civil defense service without pay or other consideration.

"Authorized civil defense service" means all activities authorized by the local defense council or by a district or regional office in accordance with regulations and orders of the Director of Civil Defense and shall include duties and services performed by an air-raid warden during training or practice periods, during attack, actual or imminent, and subsequent to attack; and duties and services performed by a civil defense volunteer other than an air-raid warden during training or practice periods and following attack, but not during attack, actual or imminent.

"Injury" means accidental injury (producing objective symptoms immediately) arising out of and in the course of authorized civil defense service and disease or infection that may be sustained or death incurred either as the natural and unavoidable result thereof or as the result of exposure to radiation or to noxious gases or to germ warfare in the course of such authorized service if such exposure did not produce objective symptoms immediately.

"Date of injury" in the case of injury arising from exposure to radiation or to noxious gases or to germ warfare, if such exposure did not produce objective symptoms immediately, means the date of the first treatment for disease or infection sustained as a result of such exposure in the course of authorized civil defense service.

L.1952, c. 12, p. 52, s. 1.



Section APP.A:9-57.2 - Benefits to civil defense volunteers

App.A:9-57.2. Benefits to civil defense volunteers
2. Benefits, as provided in this act, shall be furnished to a civil defense volunteer for injury, as defined herein, arising before the effective date of P.L.1995, c.383, either within or without this State, provided:

(a) The injury is proximately caused by authorized civil defense service, and

(b) The injury is not caused by the gross negligence or intoxication of the injured civil defense volunteer, and

(c) The injury is not intentionally self-inflicted and is not due to willful exposure to radiation or to noxious gases or to germ warfare, and

(d) Medical treatment or hospital care is undergone by the civil defense volunteer because of the injury within 30 days of the date of injury, where objective symptoms are immediate, or within five months after the date when the civil defense volunteer shall have ceased to be subject to exposure to radiation or to noxious gases or to germ warfare, if the treatment or hospital care is required because of such exposure which did not produce objective symptoms immediately. This subsection shall not apply if death occurs immediately.

Claims for disability, death, medical and hospital benefits for civil defense volunteers, all of whom have been renamed "emergency management volunteers" by Executive Order No. 101 of 1980, which arise on or after the effective date of P.L.1995, c.383, shall be filed with and determined by the Division of Workers' Compensation in the Department of Labor in accordance with the provisions of articles 1, 2, 3, and 4 of chapter 15 of Title 34 of the Revised Statutes.

L.1952,c.12,s.2; amended 1995,c.383,s.6.



Section APP.A:9-57.3 - Schedule of benefits

App.A:9-57.3. Schedule of benefits
The schedule of benefits for civil defense volunteers under this act is hereby established as follows:

(a) Total disability. If the injury sustained by the civil defense volunteer wholly and continuously disables him from the date of injury and prevents him from performing each and every duty pertaining to his usual and ordinary occupation, weekly benefits shall be payable during the continuance of such disability for a period of 26 weeks, at which time such payments shall cease unless the civil defense volunteer shall have submitted to such physical and other examination as shall be required to establish that because of such disability it is impossible for him to perform each and every duty of any occupation, in which case further weekly benefits shall be payable during the period of such total disability, up to a maximum period of disability of 104 weeks from the date of injury. The weekly benefit is $45.00 but not to exceed 66 2/3 % of the wages received from regular employment at the date of injury or, in the case of a civil defense volunteer who was self-employed at the date of injury, of an assumed wage which shall be deemed to be the entire net income from self-employment minus investment income for the last calendar year preceding the date of the injury. Where a civil defense volunteer is not employed at the date of injury, where he has had no income from self-employment for a period of 1 month prior to the date of injury, or where he refuses or is unable to furnish satisfactory proof of his net income from self-employment the weekly benefit is $15.00. No weekly benefits shall accrue and be payable until the civil defense volunteer has been disabled 7 days, which period shall be termed the waiting period. The day that the civil defense volunteer is injured shall count as 1 whole day of the waiting period.

(b) Medical and hospital care. If the injury sustained by the civil defense volunteer requires medical or hospital care, payment shall be made for the expense of such medical, surgical and other treatment and hospital service as shall be necessary to cure and relieve the civil defense volunteer of the effects of the injury and to restore the functions of the injured member or organ where such restoration is possible; but the aggregate cost of all such attendance and treatment shall not exceed the sum of $750.00 for any one injury. All fees and other charges for such physicians' and surgeons' treatment and hospital treatment shall be reasonable and based on the usual fees and charges which prevail in the same community for similar physicians', surgeons' and hospital services.

(c) Death. If death results from the injury within 90 days following the date of injury the sum of $3,000.00 shall be paid to the spouse of the civil defense volunteer, if living, otherwise to the surviving child or children, share and share alike, if any, otherwise to the legal representative or representatives of the estate of the civil defense volunteer. Such payment shall be in addition to any weekly benefits to which the civil defense volunteer may have been entitled under subsection (a) of this section. If death occurs after 90 days following the date of the injury or within such 90-day period and from a cause other than the injury but during the period of total disability for which weekly benefits are payable, an amount equal to 4 weekly benefit payments shall be payable to the beneficiary previously designated herein. No payment of a fractional weekly benefit shall be made for the week in which death occurs.

L.1952, c. 12, p. 54, s. 3. Amended by L.1969, c. 296, s. 1, eff. Jan. 16, 1970.



Section APP.A:9-57.4 - Benefits unpaid at time of death

App.A:9-57.4. Benefits unpaid at time of death
If any benefits due to a civil defense volunteer under this act are unpaid at the time of his death, such benefits shall be payable to the beneficiary designated in the preceding section for the payment of death benefits.

L.1952, c. 12, p. 56, s. 4.



Section APP.A:9-57.5 - Minors deemed sui juris; labor law

App.A:9-57.5. Minors deemed sui juris; labor law
Civil defense volunteers who are minors shall be deemed to be sui juris for the purpose of receiving benefits under the provisions of this act. Work as a civil defense volunteer shall not be deemed as employment or in violation of any of the provisions of the labor law.

L.1952, c. 12, p. 56, s. 5.



Section APP.A:9-57.6 - Benefits not assignable; exemption

App.A:9-57.6. Benefits not assignable; exemption
Benefits payable under this act shall not be assignable and shall be exempt from all claims of creditors and from levy, execution or attachment.

L.1952, c. 12, p. 56, s. 6.



Section APP.A:9-57.7 - Persons entitled to benefits

App.A:9-57.7. Persons entitled to benefits
Benefits as provided in this act shall be the exclusive remedy of a civil defense volunteer, his or her spouse, dependents, or legal representative or representatives, for any injury, disease or death arising out of and in the course of civil defense volunteer service, as against the State, any political subdivision of this State, any civil defense agency or any person or other agency acting under governmental authority in furtherance of civil defense activities, with or without negligence. A member of a civil defense agency of the Federal Government or of another State, who may perform services within this State, whether pursuant to a mutual aid compact or otherwise, shall not be entitled to benefits under the provisions of this act.

L.1952, c. 12, p. 56, s. 7.



Section APP.A:9-57.8 - Workmen's compensation benefits preclude benefits hereunder

App.A:9-57.8. Workmen's compensation benefits preclude benefits hereunder
No benefits for injury under the provisions of this act shall be payable to any civil defense volunteer or to the dependents of a deceased civil defense volunteer otherwise entitled to receive workmen's compensation under the provisions of chapter fifteen of Title 34 of the Revised Statutes or under any Federal Workmen's Compensation Law.

L.1952, c. 12, p. 57, s. 8.



Section APP.A:9-57.9 - Notice of claim

App.A:9-57.9. Notice of claim
Written notice of claim for benefits under this act must be filed with the local defense council or with the district or regional office with which the injured civil defense volunteer is registered or with the Director of Civil Defense within thirty days after the date of injury or, if death results therefrom, within thirty days after death. Failure to give notice within the time hereinbefore set forth shall not invalidate any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.

L.1952, c. 12, p. 57, s. 9.



Section APP.A:9-57.10 - Submission of notice of claim; contents

App.A:9-57.10. Submission of notice of claim; contents
The notice of claim may be submitted personally or sent by registered mail. It shall contain the name and address of the civil defense volunteer and of the local defense council or district or regional office with which he is registered, and state the time, place, nature and cause of the injury. The notice shall be signed by the civil defense volunteer or someone authorized to act on his behalf or, in case of death, by any person having an interest in the claim or someone authorized to act on behalf of such person.

L.1952, c. 12, p. 57, s. 10.



Section APP.A:9-57.11 - Physical examination of claimants

App.A:9-57.11. Physical examination of claimants
After an injury, the civil defense volunteer, if so requested by the local defense council or by such other agency or agencies as shall be charged, under the provisions of this act, with the responsibility of determining the benefits payable to such claimant, must submit himself for physical examination and X-ray at some reasonable time and place within this State, and as often as may be reasonably requested, to a physician or physicians authorized to practice under the laws of this State. If the civil defense volunteer requests, he shall be entitled to have a physician or physicians of his own selection present to participate in such examination. The refusal of the civil defense volunteer to submit to such examination shall deprive him of the right to any benefits under this act during the continuance of such refusal. When a right to benefits is thus suspended no benefits shall be payable in respect to the period of suspension.

L.1952, c. 12, p. 57, s. 11.



Section APP.A:9-57.12 - Refusal of claimant to accept proffered medical and surgical treatment

App.A:9-57.12. Refusal of claimant to accept proffered medical and surgical treatment
Whenever it shall appear to the local defense council, or to such other agency or agencies as shall be charged, under the provisions of this act, with the responsibility of determining the benefits payable, that recovery of an injured civil defense volunteer is being prejudiced by virtue of his refusal to accept proffered medical and surgical treatment deemed necessary by the physician selected by them or by his failure or neglect to comply with the instructions of the physician in charge of the case, such modification may be made in the benefits payable under this act as shall be justified by the facts.

L.1952, c. 12, p. 58, s. 12.



Section APP.A:9-57.13 - Proof of claim; forms

App.A:9-57.13. Proof of claim; forms
Upon receipt of written notice of claim, forms will be furnished to the claimant for filing proofs of claim. Written proof of claim must be submitted on these forms to the local defense council or district or regional office of the Director of Civil Defense within ninety days after the termination of the period for which weekly benefits are payable and in case of claim for any other benefits within ninety days after the date of such loss. If such forms are not furnished within thirty days after receipt of such notice, the claimant shall be deemed to have complied with the requirements of this section as to proof of loss upon submitting, within the time for filing proofs of claim, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

L.1952, c. 12, p. 58, s. 13.



Section APP.A:9-57.14 - Process of claims; investigation of claims; rules and regulations; employees; payment of benefits

App.A:9-57.14. Process of claims; investigation of claims; rules and regulations; employees; payment of benefits
It shall be the responsibility of the local defense council or the district or regional office of the Director of Civil Defense, as the case may be, to process all claims for which notice is received pursuant to this act. Such claims must then be approved by the chairman of the local defense council before they are submitted for final approval to a Claim Committee consisting of the Director of Civil Defense, the Commissioner of Banking and Insurance, the Commissioner of Labor and Industry, the State Auditor and the State Treasurer, or their duly appointed representatives. This committee or its duly authorized representative may investigate any and all claims for benefits under this act and shall make a final determination of the benefits to be paid or allowed to any claimant. For the purposes of this act such committee shall have the power to make, amend, modify and repeal rules and regulations for the processing, review and determination of claims, and to select and employ such clerks and assistants as may be deemed necessary and to fix and determine their powers and duties; and the committee may also, in its discretion, arrange with any domestic carrier or carriers to investigate any or all such claims and to liquidate and pay such claims as are valid. The committee shall from time to time authorize the State Treasurer to pay from the special fund for civil defense volunteers any benefit or other amounts due hereunder and to reimburse such carrier or carriers for benefit payments so made together with reasonable allowance for the services so rendered.

L.1952, c. 12, p. 58, s. 14.



Section APP.A:9-57.15 - Special fund for civil defense volunteers

App.A:9-57.15. Special fund for civil defense volunteers
15. There is hereby created a fund which shall be known as the special fund for civil defense volunteers to provide for the payment of weekly benefits for total disability, expenses of medical and hospital care and death benefits under this act and the expenses of administration. Such fund shall consist of any moneys appropriated therefor or credited thereto including any financial contributions received from the United States Government for such purposes. The State Treasurer shall be the custodian of this special fund. The State Treasurer may deposit any portion of the fund not needed for immediate use, in the manner and subject to all the provisions of law respecting the deposit of State funds by him. Interest earned by such portion of the fund deposited by the State Treasurer shall be collected by him and placed to the credit of the fund.

Any moneys remaining in the fund after satisfaction of each of the claims for injuries occurring before the effective date of P.L.1995, c.383 and payable under this section shall be deposited in the General Fund.

L.1952,c.12,s.15; amended 1995,c.383,s.7.



Section APP.A:9-57.16 - Insurance or reinsurance

App.A:9-57.16. Insurance or reinsurance
16. Funds credited to the special fund for the purposes of this act may be used to effect insurance or reinsurance with the war damage corporation or with any other authority or instrumentality, public or private, or otherwise to distribute the liability for benefits payable to those civil defense volunteers whose benefits, in accordance with P.L.1995, c.383, are payable from the special fund.

L.1952,c.12,s.16; amended 1995,c.383,s.8.



Section APP.A:9-57.17 - Special fund the sole source for payment of benefits

App.A:9-57.17. Special fund the sole source for payment of benefits
17. The special fund for civil defense volunteers created by this act shall be the sole and exclusive source for the payment of benefits provided by this act for civil defense volunteers who were injured before the effective date of P.L.1995, c.383.

L.1952,c.12,s.17; amended 1995,c.383,s.9.



Section APP.A:9-57.18 - Reserves

App.A:9-57.18. Reserves
Within five years after the direction by the Legislature by joint resolution to such effect, the Claim Committee shall determine the amount of outstanding liabilities of the special fund and shall establish reasonable reserves to pay to claimants weekly benefits for total disability, expenses of medical and hospital care and death benefits, and to meet the cost of administering any unpaid claims and the same shall become a charge against the fund. Any balance in the fund after the establishment of such reserves shall lapse into the State treasury.

L.1952, c. 12, p. 60, s. 18.



Section APP.A:9-57.19 - Expense of administering act

App.A:9-57.19. Expense of administering act
The entire expense of administering this act shall be paid out of the special fund and charged thereto. Approval of the Director of the Division of Budget and Accounting shall be required for all such expenditures except those for claims approved by the Claim Committee under section fourteen hereof.

L.1952, c. 12, p. 60, s. 19.



Section APP.A:9-57.20 - Reduction of benefits where United States furnishes benefits

App.A:9-57.20. Reduction of benefits where United States furnishes benefits
Should the United States Government or any agent thereof, in accordance with any Federal statute or rule or regulation, furnish monetary assistance, benefits or other temporary or permanent relief to civil defense volunteers or to civil defense volunteers and their dependents for injuries arising out of and in the course of authorized civil defense service, then the amount of benefits which the civil defense volunteer or his dependents are otherwise entitled to receive under this act shall be reduced by the amount of monetary assistance, benefits or other temporary or permanent relief the civil defense volunteer or his dependents have received or will receive from the United States or any agent thereof as a result of the injury.

L.1952, c. 12, p. 60, s. 20.



Section APP.A:9-57.21 - Medical, surgical or hospital treatment furnished by United States precludes similar treatment under act

App.A:9-57.21. Medical, surgical or hospital treatment furnished by United States precludes similar treatment under act
If, in addition to monetary assistance, benefits, or other temporary or permanent relief, the United States Government or any agent thereof furnishes medical, surgical or hospital treatment or any combination thereof to an injured civil defense volunteer or will reimburse such civil defense volunteer for the expense of such treatment, then the civil defense volunteer shall have no right to receive payment for or reimbursement of the expense of such medical, surgical or hospital care under the provisions of this act.

L.1952, c. 12, p. 61, s. 21.



Section APP.A:9-57.22 - No benefits payable where United States will furnish equivalent benefits in absence of benefits under act

App.A:9-57.22. No benefits payable where United States will furnish equivalent benefits in absence of benefits under act
If the payment of benefits under the provisions of this act to a civil defense volunteer or his dependents prevents such civil defense volunteer or his dependents from receiving equivalent assistance, benefits or other temporary or permanent relief under the provisions of a Federal statute or rule or regulation, then the civil defense volunteer and his dependents shall have no right to and shall not receive any benefits under the provisions of this act for any injury for which the United States Government or any agent thereof will furnish equivalent assistance, benefits or other temporary or permanent relief in the absence of the payment of benefits under this act.

L.1952, c. 12, p. 61, s. 22.



Section APP.A:9-57.23 - False statements or representations

App.A:9-57.23. False statements or representations
If for the purpose of obtaining any benefit or payment under the provisions of this act or for the purpose of influencing any determination regarding any benefit payment, either for himself or another, any person, including officials charged with the responsibility of approving all claims, shall willfully make a false statement or representation or fail to disclose a material fact of which he has knowledge, he shall be guilty of a misdemeanor. In addition to the other penalties provided by this act, any person who for the purpose of obtaining any benefit or payment under this act, or for the purpose of influencing any determination regarding any benefit payment, knowingly makes a false statement with regard to a material fact, shall not be entitled to receive any benefits, cash or medical, for the disability claimed.

L.1952, c. 12, p. 61, s. 23.



Section APP.A:9-57.24 - Partial invalidity

App.A:9-57.24. Partial invalidity
If any section, subsection, paragraph, sentence, or clause of this act is held invalid or unconstitutional, such decision shall not affect the remaining portions of this act.

L.1952, c. 12, p. 62, s. 24.



Section APP.A:9-57.25 - Civil defense forces of other states; powers, duties and privileges

App.A:9-57.25. Civil defense forces of other states; powers, duties and privileges
The civil defense forces of any other State, which is a party to the Interstate Civil Defense and Disaster Compact ratified on behalf of the State of New Jersey by chapter eight of the laws of one thousand nine hundred and fifty-one, while operating within the limits of this State under the terms and conditions of said compact, shall have the same powers (including that of arrest), duties, rights, privileges and immunities as if they were performing their duties in the State in which they are normally employed or rendering services.

L.1953, c. 117, p. 1303, s. 1.



Section APP.A:9-57.26 - Emergency management volunteers and their dependents; disability, death, medical and hospital benefits

App.A:9-57.26. Emergency management volunteers and their dependents; disability, death, medical and hospital benefits
The provisions of chapter 12 of the laws of 1952, supplemental to the act of which this act is amendatory and supplementary, providing disability, death and medical and hospital benefits, in certain cases, to emergency management volunteers and their dependents, shall apply in the same manner to such volunteers and their dependents under the provisions of this amendatory and supplementary act.

L.1953, c.438, s.25; amended 1989,c.222,s.16.



Section APP.A:9-57.27 - Repeal

App.A:9-57.27. Repeal
Sections seven and ten of chapter two hundred fifty-one of the laws of one thousand nine hundred and forty-two are repealed.

L.1953, First Sp.Sess., c. 438, p. 2416, s. 26.



Section APP.A:9-58 - "Director of Civil Defense" defined

App.A:9-58. "Director of Civil Defense" defined
As used in this act the term "Director of Civil Defense" means the civilian defense director referred to in section five of the act to which this act is a supplement.

L.1951, c. 72, p. 461, s. 1.



Section APP.A:9-59 - Mutual aid agreements with other states

App.A:9-59. Mutual aid agreements with other states
The Governor, and the Director of Civil Defense subject to the approval of the Governor, are authorized and empowered to enter into and implement on behalf of this State mutual aid agreements, compacts or arrangements in relation to civil defense with other States, their political subdivisions or their civil defense authorities.

L.1951, c. 72, p. 461, s. 2.



Section APP.A:9-60 - Mutual aid agreements between political subdivisions

App.A:9-60. Mutual aid agreements between political subdivisions
Subject to the approval of the Director of Civil Defense and to the rules and regulations heretofore or hereafter promulgated pursuant to authority contained in the act to which this act is a supplement, two or more political subdivisions of this State may enter into mutual aid agreements for reciprocal aid and assistance in furtherance of any of the purposes of the act to which this act is a supplement.

L.1951, c. 72, p. 461, s. 3.



Section APP.A:9-61 - Powers and duties of members of civil defense forces

App.A:9-61. Powers and duties of members of civil defense forces
Notwithstanding any inconsistent provision of law, members of civil defense forces in this State and members of the civil defense forces of other States or of the Federal Government performing civil defense services at any place in this State pursuant to agreements, compacts or arrangements for mutual aid and assistance, to which the State or a political subdivision thereof is a party, shall possess the same powers, duties, rights, immunities and privileges they would ordinarily possess if performing their duties in the State or political subdivision in which normally employed or rendering service.

L.1951, c. 72, p. 461, s. 4.



Section APP.A:9-62 - Acceptance of services, equipment, supplies, or funds from Federal government

App.A:9-62. Acceptance of services, equipment, supplies, or funds from Federal government
Whenever the Federal Government or any agency or officer thereof shall offer to the State, or through the State to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purposes of civil defense, the State, acting through the Governor, or such political subdivision, acting with the consent of the Governor and through its executive officer or governing body, may accept such offer and upon such acceptance the Governor of the State or executive officer or governing body of such political subdivision may authorize any officer of the State or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the State or such political subdivision, and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

L.1951, c. 72, p. 462, s. 5.



Section APP.A:9-63 - Acceptance of services, equipment, supplies, or funds from individuals, firms or corporations

App.A:9-63. Acceptance of services, equipment, supplies, or funds from individuals, firms or corporations
Whenever any person, firm, or corporation shall offer to the State or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purpose of civil defense, the State, acting through the Governor, or such political subdivision, acting through its executive officer or governing body, may accept such offer and upon such acceptance the Governor of the State or executive officer or governing body of such political subdivision may authorize any officer of the State or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the State or such political subdivision, and subject to the terms of the offer.

L.1951, c. 72, p. 462, s. 6.



Section APP.A:9-64 - Short title.

App.A:9-64 Short title.

1. This act shall be known and may be cited as the "New Jersey Domestic Security Preparedness Act."

L.2001,c.246,s.1.



Section APP.A:9-65 - Findings, declarations relative to domestic security preparedness.

App.A:9-65 Findings, declarations relative to domestic security preparedness.

2. The Legislature finds and declares:

a. The events of September 11, 2001 have refocused attention on the importance of domestic preparedness for any terrorist attack, and the utility of maintaining a select task force, comprised of representatives of State government, local emergency management and law enforcement officials, the Federal Emergency Management Agency, the Federal Bureau of Investigation, and relief organizations, for developing a coordinated plan of action to prepare for, respond to, and recover from, incidents of terrorism;

b. Because the targets of terrorist activities may not be limited to the public sector, the State also must review the preparedness of the private sector to ensure its readiness and to foster cooperation and coordination between the public and private sectors in assessing risks and developing and implementing preparedness, response and recovery strategies; and

c. It is, therefore, altogether fitting and proper, and within the public interest, to reinforce and expand the State's existing anti-terrorism efforts by integrating and enhancing intelligence gathering and preparedness efforts throughout State and local government and the private sector in New Jersey by establishing a New Jersey Domestic Security Preparedness Task Force in, but not of, the Department of Law and Public Safety, in order to maximize, enhance and effectuate coordination of the disaster preparedness and recovery resources provided through the Office of Emergency Management in the Division of State Police, the New Jersey National Guard and county and local emergency management organizations.

L.2001,c.246,s.2.



Section APP.A:9-66 - Definitions relative to domestic security preparedness.

App.A:9-66 Definitions relative to domestic security preparedness.

3. For the purposes of this act:

"Planning group" means the Domestic Security Preparedness Planning Group established pursuant to section 8 of this act.

"Task force" means the Domestic Security Preparedness Task Force created pursuant to section 4 of this act.

L.2001,c.246,s.3.



Section APP.A:9-67 - Domestic Security Preparedness Task Force.

App.A:9-67 Domestic Security Preparedness Task Force.

4. a. There is established in, but not of, the Department of Law and Public Safety the Domestic Security Preparedness Task Force, which shall provide Statewide coordination and supervision of all activities related to domestic preparedness for a terrorist attack. The task force shall be composed of 10 members: the Superintendent of State Police or his designee, the Attorney General or his designee, the Adjutant General of Military and Veterans' Affairs or his designee, the Commissioner of Transportation or his designee, the Commissioner of Health and Senior Services or his designee, the Coordinator of the Office of Recovery and Victim Assistance, the Commissioner of Banking and Insurance, all of whom shall serve ex officio, and three public members appointed by the Governor, with the advice and consent of the Senate. One of the public members shall have, by education or expertise, experience in chemical or biological agents that may be used in acts of terrorism. The public members shall serve for terms of three years and shall be subject to such security screening as may be necessary or appropriate. Of the public members first appointed, one shall be appointed for a term of one year, one shall be appointed for a term of two years, and one shall be appointed for a term of three years. The Governor shall appoint a chairperson from among the members of the task force, who shall serve in that position at the pleasure of the Governor. The chairperson shall act as the State's liaison with the federal Homeland Security Council. In the event the Governor shall appoint a public member as chairperson, that appointee shall be accorded cabinet status for the purposes of effectuating the purposes of this act. The task force shall adopt a plan of operation for the carrying out of its duties, which shall be approved by the Governor in accordance with the provisions of section 5 of this act.

b. The task force may appoint, in accordance with its plan of operation, such personnel, including attorneys, professionals in the field of terrorism and terrorism preparedness, disaster response, mitigation and recovery, and such other special consultants and experts as may be deemed necessary to carry out its duties under this act, as well as such clerical and other personnel as may be appropriate and necessary. All employees appointed pursuant to this section shall be in the unclassified service of the civil service of the State and shall be deemed confidential employees for the purposes of the "New Jersey Employer-Employee Relations Act," P.L.1941, c.100 (C.34:13A-1 et seq.).

L.2001, c.246, s.4; amended 2011, c.62, s.1.



Section APP.A:9-68 - Duties of task force.

App.A:9-68 Duties of task force.

5. The primary duties of the task force shall include, but not be limited to:

a. The development of proposals to preserve, protect and sustain domestic security and to ensure a comprehensive program of domestic preparedness. The task force shall formulate proposals for operational plans relative to domestic security, using inter-agency expertise, coordination and resource planning to meet and address the need to prevent terrorist attacks, to mitigate their impact, and to prepare and plan for the various responses required in the event of a terrorist attack. In carrying out this function, the task force shall identify and assess potential risks to the domestic security and well-being of New Jersey's citizens, including risks to, and disruptions of, essential State and local infrastructures, transportation networks, public and private telecommunications and information networks, financial systems and networks, the delivery and availability of essential health care services, and the potential impact of terroristic chemical, biological and nuclear attacks or sabotage.

b. The development, implementation and management of comprehensive responses to any terrorist attack or any other technological disaster and the effective administration, management and coordination of remediation and recovery actions and responses following any such attack or disaster. In this regard, the task force shall be charged with managing responses in accordance with the State Emergency Operations Plan and serve as an all-hazards response center. The disaster remediation, recovery and response functions performed by the task force shall supplement those disaster relief functions currently performed by the Office of Emergency Management in the Division of State Police, which shall continue in its current capacity, subject to the direction and supervision of the Superintendent of State Police. The task force and Office of Emergency Management shall coordinate and consult with each other on the performance of their respective remediation, recovery and relief functions.

L.2001,c.246,s.5.



Section APP.A:9-69 - Adoption of standards, guidelines, protocols.

App.A:9-69 Adoption of standards, guidelines, protocols.

6. a. The task force shall adopt domestic security and preparedness standards, guidelines and protocols, subject to applicable constitutional and statutory limitations, to preserve, protect and sustain the critical assets of the State's infrastructure, which may be applicable to both public and private entities and facilities, as may be appropriate and critical to the public interest and well-being. In adopting such standards, guidelines and protocols, the task force shall not be bound by the requirements of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.); however, no adoption shall take place without review by the Infrastructure Advisory Committee established pursuant to section 7 of this act and approval by the Governor. The task force may issue and implement orders to effectuate those standards, guidelines and protocols for the purposes of this act.

b. The task force may draw on the assistance of any State, county, or municipal government, independent authority or other agency or instrumentality of the State for the purposes of carrying out its duties under this act.

c. Subject to applicable constitutional and statutory limitations, the task force may seek or request and, if necessary, compel the production of such information as it deems necessary to perform its duties under this act; provided, however, that any such information that is confidential in nature, including proprietary information, shall be deemed privileged and shall not be publicly disclosed by the task force unless directly relating to the security, public safety or well- being of the citizens of this State.

L.2001,c.246,s.6.



Section APP.A:9-70 - Infrastructure Advisory Committee.

App.A:9-70 Infrastructure Advisory Committee.

7. The task force shall establish an Infrastructure Advisory Committee to assist it in fulfilling its obligations under this act. The advisory committee shall act as a liaison to private industry throughout the State and establish ongoing communication between private industry, and any other private entity, and State and local officials regarding domestic preparedness and the respective roles and responsibilities of the public and private sectors, and shall serve as a resource to the task force and the Domestic Security Preparedness Planning Group established in section 8 of this act with respect to domestic preparedness issues facing private industry and other private entities. The advisory committee shall include representatives of gas, water, electric and utilities, nuclear facilities, and the telecommunications, transportation, health care, chemical, and pharmaceutical industries situate in or otherwise serving the citizens of this State, as well as such other industries or entities the task force deems appropriate.

L.2001,c.246,s.7.



Section APP.A:9-71 - Domestic Security Preparedness Planning Group.

App.A:9-71 Domestic Security Preparedness Planning Group.

8. a. There is established in the Department of Law and Public Safety the Domestic Security Preparedness Planning Group, which shall assist the task force in performing its duties under this act. In cooperation with the task force, the planning group shall develop and provide to the task force, for consideration, a coordinated plan to be included in the State Emergency Operations Plan to prepare for, respond to, mitigate and recover from incidents of terrorism.

b. The members of the planning group shall include the Director of the New Jersey Office of Emergency Management, the Adjutant General of Military and Veterans' Affairs or his designee, the Commissioner of Agriculture or his designee, the Commissioner of Community Affairs or his designee, the Commissioner of Corrections or his designee, the Commissioner of Environmental Protection or his designee, the Commissioner of Health and Senior Services or his designee, the Commissioner of Human Services, or his designee, the Commissioner of Transportation or his designee, the Executive Director of the New Jersey Transit Corporation or his designee, the State Treasurer or his designee, the New Jersey State Medical Examiner or his designee, the President of the Board of Public Utilities or his designee, a representative of the New Jersey County Emergency Management Coordinators Association, a representative of the New Jersey State Fire Chiefs Association, and a representative of the New Jersey State Police Chiefs Association. The planning group may include, to the extent such individuals may be made available for such purpose, a representative of the Federal Emergency Management Agency, a representative of the Federal Bureau of Investigation, a representative of the American Red Cross, and a representative of such other charitable groups as may be appropriate. The chairperson of the task force shall appoint the chair and vice chair of the planning group.

L.2001, c.246, s.8; amended 2012, c.45, 137.



Section APP.A:9-72 - Duties of planning group.

App.A:9-72 Duties of planning group.

9. a. It shall be the duty of the planning group to identify needs and resources; to explore and determine the availability of the resources available to meet those needs; to develop, coordinate and integrate proposals to afford guidance to the task force in carrying out its duties; to formulate recommendations for the development of necessary training programs; and to provide such technical assistance as may be appropriate and necessary for the task force to fulfill its duties under this act. To the extent that the planning group obtains critical or sensitive intelligence information, such information shall be confidential. The planning group, in consultation with the task force, shall obtain and maintain data on the security needs of State and local governments and shall serve as the central agency for submitting applications to the federal government for terrorism planning and equipment grants.

b. There shall be established within the planning group a Weapons of Mass Destruction Advisory Committee. For the purposes of this subsection, weapons of mass destruction shall include, but not be limited to, nuclear weapons and biological or chemical agents. The Adjutant General of Military and Veterans' Affairs, or his designee, shall chair the advisory committee. The committee shall investigate and assess the nature and extent of the risk associated with terroristic attack or sabotage involving such weapons and shall assist the planning group and task force in developing appropriate preparedness plans. In performing its duties, the advisory committee may call upon the expertise, special training, and technological skill and capability of the New Jersey National Guard in the development, preparation, coordination and integration of the plans.

L.2001,c.246,s.9.



Section APP.A:9-73 - Noncompliance, action for relief.

App.A:9-73 Noncompliance, action for relief.

10. Whenever it appears to the task force that a person knowingly has refused or failed to comply with applicable domestic security preparedness standards or furnish information required by this act, the Attorney General may institute an action or proceeding in the Superior Court for equitable and other relief, which the court shall order if necessary to preserve, protect or sustain the public safety or well- being. That relief may include assessment for the costs of any investigation, inspection, or monitoring and for the reasonable costs of preparing and litigating a case brought pursuant to this section. Any assessments imposed pursuant to this provisions of this section shall be deposited into the General Fund.

L.2001,c.246,s.10.



Section APP.A:9-74 - Records not deemed public; OPMA not applicable.

App.A:9-74 Records not deemed public; OPMA not applicable.

11. a. No record held, maintained or kept on file by the task force or the planning group shall be deemed to be a public record under the provisions of P.L.1963, c.73 (C.47:1A-1 et seq.) or the common law concerning access to public records. The task force and the planning group shall designate such records as may be available for public inspection when, in the sole discretion of the entity possessing the record, the inspection of those records shall not jeopardize the public safety.

b. Cognizant of the public safety and well-being of the citizens of this State and their domestic security, neither the task force nor the planning group shall be subject to the provisions of the "Open Public Meetings Act," P.L.1975, c.231 (C.10:4-6 et seq.).

L.2001,c.246,s.11.



Section APP.A:9-75 - Program of laboratory services for detection, analysis of chemical, biological agents.

App.A:9-75 Program of laboratory services for detection, analysis of chemical, biological agents.

12. The Commissioner of Health and Senior Services shall establish or cause to be established a program of laboratory services for the prompt and accurate detection and analysis of biological and chemical agents that may be or have been used in the commission of terroristic acts or any other technological disaster. The program shall include the capacity to detect, analyze and identify chemical agents so used during and beyond the first 24 hours of a suspected event, and to support the safe handling of potentially dangerous environmental and clinical specimens so identified.

L.2001,c.246,s.12.



Section APP.A:9-76 - Annual report by task force to Legislature.

App.A:9-76 Annual report by task force to Legislature.

13. The task force shall issue a report annually to the Legislature, as provided herein, as to its activities during the preceding year. The report shall include, but not be limited to, an account of the general security measures that have been implemented during the preceding year, the public and private entities that are affected by the work of the task force, and such other information as may be necessary or useful to the Legislature with respect to the task force's operations. The report shall be submitted to the President of the Senate, the Speaker of the General Assembly, the Minority Leader of the Senate, and the Minority Leader of the General Assembly, as well as the chairperson of the Senate Legislative Oversight Committee, or its successor, and the chairperson of the Assembly Regulatory Oversight Committee, or its successor. Such information as is presented in the report shall be deemed confidential.

L.2001,c.246,s.13.



Section APP.A:9-77 - Effective date, continuance of task force.

App.A:9-77 Effective date, continuance of task force.

15. This act shall take effect immediately; provided, however, that on the first day of the 65th month following enactment the Governor shall give notice to the Legislature to review the conduct and performance of the Domestic Security Preparedness Task Force. If within 60 days of the receipt of that notice the Legislature fails to adopt, by a two-thirds majority of each House, a joint resolution finding that the task force as formulated under this act has either failed to adequately perform its duties pursuant to this act or that the task force is no longer necessary to preserve, protect and sustain the domestic security and preparedness and, therefore shall be dissolved, the task force shall continue.

L.2001,c.246,s.15; amended 2001, c.455.



Section APP.A:9-78 - Definitions relative to fees charged in renting motor vehicles; $2 to fund Domestic Security Account.

App.A:9-78 Definitions relative to fees charged in renting motor vehicles; $2 to fund Domestic Security Account.
54. a. As used in this section:

"Rental company" means a person engaged in the business of renting motor vehicles.

"Rental motor vehicle" means a passenger automobile, truck or semitrailer that is rented without a driver and used in the transportation of persons or property other than commercial freight.

b. Each rental company doing business in this State shall pay a fee for each rental motor vehicle that the company shall have rented from a location in this State under the terms of a rental agreement for a period of not more than 28 days. The amount of the fee shall be $5 for each day or part thereof that each such vehicle was rented. The fee shall be separately stated to the person to whom the motor vehicle is rented and shall not be included in the receipts subject to the taxes imposed pursuant to the "Sales and Use Tax Act," P.L.1966, c.30 (C.54:32B-1 et seq.).

The director of the Division of Taxation in the Department of the Treasury shall collect and administer the fee; in so doing, the director shall have all the powers granted pursuant to P.L.1966, c.30 (C.54:32B-1 et seq.). The director may, pursuant to the provisions of the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.), make, adopt, amend or repeal such rules and regulations as the director finds necessary to carry out the provisions of this subsection.

c. There is established in the General Fund the New Jersey Domestic Security Account, which shall be a dedicated nonlapsing account. Amounts paid to the State Treasurer from the first $2 of the fee for each day or part thereof that a rental motor vehicle was rented pursuant to subsection b. of this section shall be deposited into the account upon receipt. Moneys in the account, including interest thereon, shall be available exclusively for appropriation to support medical emergency disaster preparedness for bioterrorism, security coverage at nuclear power facilities, State Police salaries related to Statewide security services, and counter-terrorism programs.

L.2002, c.34, s.54; amended 2006, c.42.



Section APP.A:9-79 - Definitions relative to criminal history record background checks for certain contractors.

App.A:9-79 Definitions relative to criminal history record background checks for certain contractors.

1. As used in this act:

"Applicant" means a person 18 years of age or older who is employed or is being considered for employment by an independent contractor to work in a critical position within a designated facility;

"Critical position" means a position with duties or responsibilities which may affect the public safety or national security as determined by the Attorney General, in consultation with the Director of the Office of Homeland Security and Preparedness, the Commissioner of Environmental Protection, and industry representatives, pursuant to section 3 of this act;

"Designated facility" means "facility" as defined in section 3 of P.L.1985, c.403 (C.13:1K-21), the owner or operator of which is required to submit a registration form pursuant to section 4 of P.L.1985, c.403 (C.13:1K-22);

"Independent contractor" means a person, firm, company or organization which enters into a contract to work within, supply or deliver materials to a designated facility and whose employees have physical access to a designated facility; and

"Industry representatives" means a group of individuals, chosen by the Attorney General, in consultation with the Director of the Office of Homeland Security and Preparedness and the Commissioner of Environmental Protection with expertise in identifying critical positions which may affect public safety and national security at designated facilities.
L.2006, c.101, s.1.



Section APP.A:9-80 - Criminal history record background checks for employees of contractors in critical position at designated facility.

App.A:9-80 Criminal history record background checks for employees of contractors in critical position at designated facility.

2. The Department of Law and Public Safety shall perform criminal history record background checks on applicants employed by or to be employed by independent contractors in a critical position at a designated facility. The department, or a private vendor approved by the department, also shall perform a thorough identity verification check on these applicants, to include, at a minimum, a credit investigation, a Social Security number verification to detect informational inconsistencies, and a cross-referencing of all applicants against appropriate law enforcement advisories and terror watch lists; provided, however, that in no instance shall information obtained from the Violent Gang and Terrorist Organization File (VGTOF) be disseminated to a non-criminal justice agency or an applicant unless that dissemination is authorized by the Federal Bureau of Investigation and is consistent with federal laws, rules and regulations. An independent contractor shall not employ or hire an applicant for employment in a critical position at a designated facility unless the Attorney General determines that no criminal record information exists on file in the Federal Bureau of Investigation, Identification Division, or in the State Bureau of Identification in the Division of State Police which would disqualify the individual from being employed, and that the applicant is not otherwise disqualified as a result of required identity verification checks, performed pursuant to the provisions of this act. Any person who is employed on the date of enactment of this act by an independent contractor and who works within a designated facility in a position determined by the Attorney General to be a critical position shall be permitted to serve in that capacity unless and until it is determined that the applicant is disqualified pursuant to this section, provided that within 30 days of the Attorney General's determination that the person will be serving in a critical position, an application has been submitted to the Department of Law and Public Safety with the required fees for that person to qualify for employment in a critical position, and the person has consented to and cooperates with the securing of a criminal history record background check and identity verification check conducted in accordance with section 4 of this act. The Attorney General, in consultation with the Director of the Office of Homeland Security and Preparedness, the Commissioner of Environmental Protection, and industry representatives, shall develop the criteria for qualification of all applicants. Criminal history record background checks and all identity verification checks shall be repeated for previously qualified employees at least once every five years, for as long as they are employed by an independent contractor in a critical position at a designated facility.

L.2006, c.101, s.2.



Section APP.A:9-81 - Determination of titles, positions designated as critical positions.

App.A:9-81 Determination of titles, positions designated as critical positions.

3. The Attorney General, in consultation with the Director of the Office of Homeland Security and Preparedness, the Commissioner of Environmental Protection, and industry representatives, shall determine the titles and positions which shall be designated as critical positions. These positions shall include any title or position in which the duties or responsibilities may potentially affect the public safety or national security or in which the applicant may have access to information which may potentially affect the public safety or national security. These positions may include, but are not limited to, positions involving information management, preserving and ensuring the public safety, or contractors' access to information or facilities which could be utilized to compromise the public safety and national security.

L.2006, c.101, s.3.



Section APP.A:9-82 - Applicants to submit to fingerprinting, background checks.

App.A:9-82 Applicants to submit to fingerprinting, background checks.

4. An applicant subject to the provisions of section 2 of this act shall submit to being fingerprinted in accordance with applicable State and federal laws, rules and regulations. An applicant who refuses to consent to, or cooperate in, the securing of a criminal history record background check or identity verification checks, shall not be retained or considered for employment in a critical position at a designated facility. The Department of Law and Public Safety is authorized to exchange fingerprint data with and receive criminal history record information from the Federal Bureau of Investigation, Identification Section and the Division of State Police, Bureau of Identification for use in making the determinations provided for in section 2 of this act. No criminal history record background check or identity verification checks shall be performed pursuant to this act unless the applicant shall have furnished written consent to such checks. The independent contractor shall bear the cost for the applicant's criminal history record check and identity verification checks.

L.2006, c.101, s.4.



Section APP.A:9-83 - Notification of qualification, disqualification of applicant; appeal; maintenance of information.

App.A:9-83 Notification of qualification, disqualification of applicant; appeal; maintenance of information.

5. a. Upon receipt of an applicant's criminal history record information and identity verification information, the department shall notify the independent contractor who employs the applicant or is considering the applicant for employment as to whether the applicant is qualified or disqualified for employment pursuant to this act. The independent contractor shall notify the applicant in writing of his qualification for or disqualification from employment pursuant to this act. If the applicant is disqualified for employment, the reasons which constitute the basis for the disqualification shall be identified in the written notice.

b. An applicant shall have 20 days from the date of written notice of disqualification to file an appeal with the department for a review of the criminal history record information or identity verification information to, establish rehabilitation or to dispute the accuracy of such information pursuant to regulations adopted by the Attorney General.

c. An applicant's criminal history record information or identity verification information submitted under this act shall not be maintained for more than six months from the date of the final disposition of the applicant's disqualification.

L.2006, c.101, s.5.



Section APP.A:9-84 - Development of system to certify applicants, issuance of credentials; fees.

App.A:9-84 Development of system to certify applicants, issuance of credentials; fees.

6. a. The Attorney General, in conjunction with the Commissioner of Environmental Protection, shall develop a system to certify applicants who have been subject to a criminal history record background check and identity verification checks, and who have qualified for employment in a critical position at a designated facility pursuant to the provisions of this act. The Attorney General shall cause to be issued credentials for each such qualified applicant.

b. An independent contractor shall provide written documentation to a designated facility that all employees placed in critical positions have been certified, pursuant to this section.

c. In addition to the fees imposed to cover the cost of criminal history background checks and identity verification checks authorized by section 4 of P.L.2006, c.101 (C.App.A:9-82), the Attorney General may impose a reasonable fee, to be borne by the independent contractor, for each applicant to cover the costs incurred by the department associated with the qualification or disqualification of applicants and the development, creation, and issuance of credentials for qualified applicants authorized pursuant to this act.

L.2006, c.101, s.6.



Section APP.A:9-85 - Rules, regulations.

App.A:9-85 Rules, regulations.

7. The Attorney General shall adopt rules and regulations pursuant to the "Administrative Procedure Act," P.L.1968, c.410 (C.52:14B-1 et seq.) to implement the provisions of this act, including rules and regulations concerning access to and dissemination of information obtained as a result of conducting a criminal history background check and identity verification checks.

L.2006, c.101, s.7.



Section APP.A:9-86 - Development, dissemination of building security drill guide, training materials.

App.A:9-86 Development, dissemination of building security drill guide, training materials.

3. a. The Director of the Office of Homeland Security and Preparedness shall, in consultation with the Commissioner of Education, the Director of the Division of Fire Safety in the Department of Community Affairs, the Director of the State Office of Emergency Management in the Division of State Police in the Department of Law and Public Safety, and the Attorney General, develop and disseminate to each school district and nonpublic school a building security drill guide and training materials that educate school employees on proper evacuation and lockdown procedures in a variety of emergency situations on school grounds including, but not limited to, bomb threats and active shooter situations.

b. The drill guide and training materials shall be updated at regular intervals in order to ensure that they incorporate the most current information available on school security.

L.2009, c.178, s.3.



Section APP.A:10-1 - Authority to accept, etc.; war and defense activities

App.A:10-1. Authority to accept, etc.; war and defense activities
In order to facilitate co-operation with the United States of America in carrying on war and defense activities, all boards, bodies, officers and agencies of this State and of every county, municipality and school district thereof, are authorized: (a) to accept from the United States of America or any board, body, agency or independent establishment thereof, subject to the terms and conditions appertaining thereto, grants of funds and grants and loans of equipment, supplies, materials and other property; and (b) to hold, use, expend, deal with, employ, distribute and dispose of such funds, equipment, supplies, materials and other property; and (c) to engage in such activities, to enter into such contracts and to do such other acts and things as may be necessary or convenient to carry out the powers given by this act.

L.1942, c. 226, p. 606, s. 1.



Section APP.A:10-2 - Supplemental nature of powers conferred; competition with public utilities

App.A:10-2. Supplemental nature of powers conferred; competition with public utilities
The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law, and shall not be subject to any limitation contained in any other law nor shall the limitations of this act affect the powers conferred by any other law; provided, however, that nothing contained in this act shall authorize any board, body, officer or agency of this State or of any county, municipality or school district thereof to engage in selling, furnishing or rendering to the public any commodity or service of the character sold, furnished or rendered by any public utility as defined in section 48:2-13 of the Revised Statutes.

L.1942, c. 226, p. 607, s. 2.



Section APP.A:10-3 - Construction

App.A:10-3. Construction
This act shall be liberally construed to effectuate its purpose.

L.1942, c. 226, p. 607, s. 3.



Section APP.A:10-4 - Partial invalidity




